Title 1 - Provisions of General Application

Chapter 1 - Construction of Statutes

Section 1-1 - Words and phrases. Construction of statutes.

(a) In the construction of the statutes, words and phrases shall be construed according to the commonly approved usage of the language; and technical words and phrases, and such as have acquired a peculiar and appropriate meaning in the law, shall be construed and understood accordingly.

(b) The phrase “railroad company” shall be construed to mean and include all corporations, trustees, receivers or other persons, that lay out, construct, maintain or operate a railroad, unless such meaning would be repugnant to the context or to the manifest intention of the General Assembly.

(c) The term “banks” shall include all incorporated banks.

(d) The term “savings banks” shall include savings banks, societies for savings and savings societies.

(e) The term “public buildings” shall include a statehouse, courthouse, townhouse, arsenal, magazine, prison, community correctional center, almshouse, market or other building belonging to the state, or to any town, city or borough in the state, and any church, chapel, meetinghouse or other building generally used for religious worship, and any college, academy, schoolhouse or other building generally used for literary instruction.

(f) Words importing the singular number may extend and be applied to several persons or things, and words importing the plural number may include the singular.

(g) Words importing the masculine gender may be applied to females and words importing the feminine gender may be applied to males.

(h) Words purporting to give a joint authority to several persons shall be construed as giving authority to a majority of them.

(i) The word “month” means a calendar month, and the word “year” means a calendar year, unless otherwise expressed.

(j) The word “oath” shall include affirmations in cases where by law an affirmation may be used for an oath, and, in like cases, the word “swear” shall include the word “affirm”.

(k) The words “person” and “another” may extend and be applied to communities, companies, corporations, public or private, limited liability companies, societies and associations.

(l) The words “preceding”, “following” and “succeeding”, when used by way of reference to any section or sections, mean the section or sections next preceding, next following or next succeeding, unless some other section is expressly designated in such reference.

(m) Except as provided in section 7-452, “legislative body” means: (1) As applied to unconsolidated towns, the town meeting; (2) as applied to cities and consolidated towns and cities, the board of aldermen, council or other body charged with the duty of making annual appropriations; (3) as applied to boroughs and consolidated towns and boroughs, the board of burgesses; and (4) as applied to all other districts and associations, the district committee or association committee or other body charged with the duty of making annual appropriations.

(n) “Ordinance” means an enactment under the provisions of section 7-157.

(o) “Voters” means those persons qualified to vote under the provisions of section 7-6.

(p) Repealed by P.A. 76-186.

(q) Except as otherwise specifically defined, the words “agriculture” and “farming” shall include cultivation of the soil, dairying, forestry, raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, including horses, bees, poultry, fur-bearing animals and wildlife, and the raising or harvesting of oysters, clams, mussels, other molluscan shellfish or fish; the operation, management, conservation, improvement or maintenance of a farm and its buildings, tools and equipment, or salvaging timber or cleared land of brush or other debris left by a storm, as an incident to such farming operations; the production or harvesting of maple syrup or maple sugar, or any agricultural commodity, including lumber, as an incident to ordinary farming operations or the harvesting of mushrooms, the hatching of poultry, or the construction, operation or maintenance of ditches, canals, reservoirs or waterways used exclusively for farming purposes; handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market, or to a carrier for transportation to market, or for direct sale any agricultural or horticultural commodity as an incident to ordinary farming operations, or, in the case of fruits and vegetables, as an incident to the preparation of such fruits or vegetables for market or for direct sale. The term “farm” includes farm buildings, and accessory buildings thereto, nurseries, orchards, ranges, greenhouses, hoophouses and other temporary structures or other structures used primarily for the raising and, as an incident to ordinary farming operations, the sale of agricultural or horticultural commodities. The term “aquaculture” means the farming of the waters of the state and tidal wetlands and the production of protein food, including fish, oysters, clams, mussels and other molluscan shellfish, on leased, franchised and public underwater farm lands. Nothing herein shall restrict the power of a local zoning authority under chapter 124.

(r) Definition of felony and misdemeanor repealed by 1969, P.A. 828, S. 214.

(s) When a statute repealing another is afterwards repealed, the first shall not be revived without express words to that effect.

(t) The repeal of an act shall not affect any punishment, penalty or forfeiture incurred before the repeal takes effect, or any suit, or prosecution, or proceeding pending at the time of the repeal, for an offense committed, or for the recovery of a penalty or forfeiture incurred under the act repealed.

(u) The passage or repeal of an act shall not affect any action then pending.

(v) All provisions of the statutes relating to annual town meetings or elections shall be applicable to biennial meetings or elections unless a contrary intent appears.

(w) “Correctional institution”, “state prison”, “community correctional center” or “jail” means a correctional facility administered by the Commissioner of Correction.

(x) Whenever a title which denotes gender is applied to an individual the title shall suit the gender of the individual.

(y) “Deposit account” includes a share account of a savings and loan association.

(z) If a statute refers to another statute of this state, the reference includes any amendments to the referenced statute unless a contrary intent is clearly expressed.

(1949 Rev., S. 3639, 8873, 8890; 1955, S. 1700d, 1701d; 1957, P.A. 13, S. 1; 1959, P.A. 28, S. 78; 152, S. 1; 1961, P.A. 130, S. 1; 1963, P.A. 642, S. 1; 1967, P.A. 152, S. 9, 10; 1969, P.A. 297; 828, S. 214; 1971, P.A. 154, S. 1; P.A. 73-436; P.A. 74-127; P.A. 75-366; P.A. 76-186; P.A. 78-121, S. 87, 113; P.A. 81-269; P.A. 86-186, S. 1; P.A. 87-282, S. 1; P.A. 90-24; P.A. 92-26; P.A. 95-79, S. 1, 189; P.A. 96-77, S. 15, 17; P.A. 01-20, S. 1; P.A. 09-57, S. 2; P.A. 14-122, S. 61, 62.)

History: 1959 acts repealed definition of municipal courts and eliminated “county” from the definition of public buildings; 1961 act added definitions of “penal institutions” and “correctional institutions”; 1963 act eliminated “work house” from the definition of public buildings; 1967 act redefined “penal institutions” and “correctional institutions”; 1969 P.A. 297 redefined “correctional institutions” and P.A. 828 repealed the definition of “felonies” and “misdemeanors,” effective October 1, 1971; 1971 act redefined “correction institutions”; P.A. 73-436 added Subsec. (x); P.A. 74-127 amended Subsec. (g) to provide that words which imply feminine gender also apply to males; P.A. 75-366 expanded and clarified the definitions of “agriculture” and “farming”; P.A. 76-186 repealed Subsec. (p) defining “page”; P.A. 78-121 added definition of “deposit account”; P.A. 81-269 amended Subsec. (q) by expanding the definition of agriculture to include the raising or harvesting of shellfish and by defining aquaculture; P.A. 86-186 amended Subsec. (w) to reflect restructuring of Connecticut Correctional Institution, Enfield as Connecticut Correctional Institution, Enfield-Medium, and Connecticut Correctional Institution, Enfield-Minimum, to add the Connecticut Correctional Center, Cheshire and to change the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 amended Subsec. (w) to change the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 90-24 redefined “correctional institutions” in Subsec. (w) by deleting reference to “Connecticut Correctional Camp, Portland” and by adding reference to the Eddy/DWI Correctional Unit, Middletown; the Hartell/DWI Correctional Unit, Windsor Locks; the J.B. Gates Correctional Unit, Niantic; the Jennings Road Detention Center, Hartford; the Morgan Street Detention Center, Hartford; the Union Avenue Detention Center, New Haven; the Western Substance Abuse Treatment Unit, Newtown, and made certain other technical changes; P.A. 92-26 redefined “agriculture” and “aquaculture” to include the raising or harvesting of fish and expanded the definition of “farm” to include hoophouses and other temporary structures; P.A. 95-79 redefined “person” and “another” to include limited liability companies, effective May 31, 1995; P.A. 96-77 amended Subsec. (k) to reposition “limited liability companies”; P.A. 01-20 amended Subsec. (w) to replace provisions defining “correctional institutions” and listing by name the correctional institutions, youth institutions, correctional centers, community correctional centers, detention centers, correctional units and substance abuse treatment units included within that definition and provisions construing “State Prison”, “State Prison for Women”, “jail” or “jails”, “Connecticut Reformatory” and “The Connecticut State Farm for Women” with provision that “correctional institution”, “state prison”, “community correctional center” or “jail” means a correctional facility administered by the Commissioner of Correction; P.A. 09-57 added Subsec. (z) re construction of statutory references, effective May 20, 2009; P.A. 14-122 made technical changes in Subsecs. (i) and (l) to (o).

Section does not limit power of the legislature. 81 C. 213. If the intent is clear, there is no room for construction. 75 C. 69; Id., 608; 81 C. 598; 86 C. 425; 89 C. 196; 100 C. 322; 125 C. 210; 155 C. 502; 156 C. 276. A statute must be construed to carry out intent of the legislature and when language is doubtful meaning is ascertained by all its provisions, object of passage, title, preexisting legislation on the subject and other relevant circumstances. 72 C. 148; 89 C. 196; Id., 293; 100 C. 322; 154 C. 162. Meaning of statute enacted in 1672 must be that of legal language then and since Connecticut never adopted the common law such meaning was to be found in orders of the General Court and the word of God, then the law of the land. 72 C. 148. Change in language of a statute shows intent to change the law. 144 C. 241. When two statutes appear to be repugnant, it is duty of court to construe them so that both are operative if that is reasonably possible. 145 C. 53. Interpretation of statute by commissioner who must enforce it is entitled to great weight. Id., 490. Courts must apply statutes as they find them, whether or not they think that statutes might be improved by inclusion of other or additional provisions. 148 C. 33. Construction of statute depends upon its expressed intent when it is taken as a whole. Id., 87. When court may consider legislative history of statute as an aid in interpreting such statute. Id., 341. Legislative intent is not to be found in isolated sentence but enactment must be examined in its entirety and its parts reconciled and made operative so far as possible. Id., 376. Statutes should be construed retrospectively only when mandate of legislature is imperative. Id., 447. Cited. Id., 481. Courts must assume that legislature intended a reasonable and rational result and must, when possible, construe statutes accordingly. Id., 551. Cited. 149 C. 248. A penal statute is to be strictly construed. 101 U.S. 188; 67 C. 286; 79 C. 338; 82 C. 1; Id., 539; 83 C. 300; 84 C. 47; 85 C. 23; Id., 481; 87 C. 253; 112 C. 39; 121 C. 160. However, technicality does not avoid intent. 146 C. 605. What constitutes a penal statute. 74 C. 132; 86 C. 191; 87 C. 253; Id., 461. Statutory remedy of double or treble damages penal in nature. 84 C. 47. Statute in derogation of private rights should be strictly construed. 68 C. 113; 74 C. 321; 75 C. 423; 143 C. 358. Constitutional provisions or statutes in derogation of common law to be treated in same manner. 79 C. 163; 81 C. 632. Franchise in derogation of public rights to be treated in same manner. 71 C. 657; 87 C. 183. Statute enacting settled public policy of charitable tax exemptions to be construed reasonably. 71 C. 316. Cited. 162 C. 102, 406; 165 C. 396; Id., 466; Id., 559; 166 C. 642; 167 C. 499. Commonly approved meaning of “security” taken from dictionaries. 168 C. 112. Cited. 169 C. 502; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371; 170 C. 387; 172 C. 263; Id., 416; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371; 179 C. 269; Id., 415; 183 C. 520; Id., 566; 186 C. 198; Id., 757; 191 C. 336; 192 C. 732; 194 C. 139; Id., 279; 196 C. 53; Id., 91; 201 C. 125; 202 C. 292; Id., 300; Id., 629; 211 C. 116; 213 C. 220; 224 C. 693; 226 C. 191; 228 C. 758; 242 C. 211. By its own terms, section does not apply to Department of Mental Retardation's decisions regarding eligibility for services. 277 C. 594.

Cited. 2 CA 196; 3 CA 1; Id., 240; 4 CA 168; 8 CA 581; 10 CA 18; 15 CA 323; 35 CA 464; 40 CA 359; 43 CA 801. Section not intended to limit legislative power or to affect statutory construction when intent is clear. 47 CA 68.

Cited. 20 CS 84. Statutory construction involves consideration of terms of act as a whole and circumstances and conditions existing at the time which may have affected its intent and motivated its adoption. Id., 428; 26 CS 329. What is meant by “statutory construction”. 21 CS 144. Cited. 22 CS 10, 155, 440; 24 CS 149; 29 CS 344, 397. Library of a law office held to be a “private library” within Sec. 12-81(32) as the word “private” must be accorded its common meaning taken from the dictionary. 31 CS 359. Cited. 35 CS 555; Id., 617; 36 CS 141; Id., 578; Id., 583; 38 CS 689; 39 CS 195; 43 CS 46; 44 CS 34.

When language is plain and unambiguous it need not be construed. 3 Conn. Cir. Ct. 181; 4 Conn. Cir. Ct. 368. Cited. 3 Conn. Cir. Ct. 367. Penal statute to be strictly construed. Id., 674. Cited. 6 Conn. Cir. Ct. 678.

Subsec. (a):

Usual and natural meaning of words ordinarily followed. 61 C. 12; 63 C. 388; 82 C. 232; 84 C. 306; 85 C. 484; 90 C. 367; 92 C. 254; 99 C. 118; 133 C. 290; 144 C. 516; 152 C. 312; 153 C. 209; 154 C. 162; Id., 237; 155 C. 531; Id., 573; 156 C. 33. “May” may be construed to mean “shall”; 65 C. 487; 74 C. 60; 94 C. 292; 103 C. 607; or “must”; 84 C. 650; and “shall” may permit discretion. 75 C. 509; 76 C. 405. “Passage of act” means when it goes into effect. 68 C. 426. Meaning of “personal representatives” depends on context. 71 C. 290. Letter may yield to intent; 72 C. 148; comma may be disregarded; 93 C. 515; 95 C. 723; or its omission; 97 C. 601; Id., 735; 107 C. 605; or be departed from to avoid injustice. 87 C. 446. The technical meaning of words will not be permitted to defeat intent. 74 C. 60; 77 C. 31; 83 C. 141; 93 C. 515; 100 C. 324. Penalty of “fine and imprisonment” permits either. 75 C. 350. Words having technical meaning at common law are given the same in a statute. 79 C. 546; Id., 562; 80 C. 658. “Brother” may include half-brother. 79 C. 562. Exceptions may be implied. 81 C. 320; Id., 632. General words do not include state. 82 C. 392. General words may be limited by subject matter. 89 C. 583. Effect of title. 89 C. 196; 91 C. 135; Id., 472. Where general words follow an enumeration, they apply only to persons or those of same general class as those enumerated. 126 C. 430, 431. Technical terms of trade or business have meaning they have to informed practitioners thereof. 144 C. 346; 153 C. 465. Practice of law construed. 154 C. 129. Cited. 158 C. 452. Words used in statute are to be given their commonly approved usage. Id., 461; their plain ordinary meaning. 159 C. 544. Definition of “farming” and “agriculture” includes nurseries. 160 C. 71. Cited re tax statutes. 164 C. 178. Cited. Id., 360. “Commence” defined. 165 C. 687. Webster's Third New International Dictionary cited to define “government”, “policy” and “direct”. Id., 757. Cited. 166 C. 337; Id., 405; 170 C. 567; 175 C. 49; Id., 349; 179 C. 277; 181 C. 1; Id., 114; 183 C. 183; 185 C. 118; 186 C. 623; 187 C. 363; Id., 386; 188 C. 542; 189 C. 321; 190 C. 143; 191 C. 636; 192 C. 571; 194 C. 129; Id., 165; 196 C. 53; 198 C. 185; 200 C. 713; 203 C. 45; 205 C. 386; 206 C. 337; 208 C. 267; Id., 709; 209 C. 429; 211 C. 339; 212 C. 100; Id., 661; 213 C. 66; Id., 354; 214 C. 209; Id., 321; 216 C. 40; Id., 402; 219 C. 314; Id., 520; 221 C. 751; 222 C. 361; 223 C. 573; 224 C. 44; 225 C. 297; Id., 566; 226 C. 191; 227 C. 505; 228 C. 158; Id., 795; 230 C. 24; 234 C. 301; Id., 401; Id., 783; 235 C. 778; Id., 850; 237 C. 490; 238 C. 784; 240 C. 317; Id., 590; 242 C. 17. Term “hearing” leaves room for flexibility as required for due process. 247 C. 732. “Access” defined; to ascertain the commonly approved usage of a word, it is appropriate to look to its dictionary definition. 250 C. 188. Common meaning rule applied to Workers' Compensation Act provisions. 285 C. 348.

Cited. 1 CA 22; 2 CA 49; 3 CA 16; Id., 230; Id., 343; 4 CA 111; Id., 200; Id., 307; 8 CA 528; Id., 607; Id., 673; 12 CA 138; Id., 196; 14 CA 322; 15 CA 205; 17 CA 344; 20 CA 302; 26 CA 490; 27 CA 800; 31 CA 47; 34 CA 352; 35 CA 173; Id., 714; 36 CA 98; 37 CA 72; Id., 619; Id., 764; 38 CA 360; Id., 815; 39 CA 441; 40 CA 705; judgment reversed, see 240 C. 590; 44 CA 162; 46 CA 661.

Cited. 31 CS 216; 36 CS 59; Id., 586; 37 CS 506; Id., 596; Id., 654; 38 CS 54; 39 CS 449; 40 CS 77; Id., 194; 45 CS 33.

Cited. 4 Conn. Cir. Ct. 600; 6 Conn. Cir. Ct. 372.

Subsec. (b):

“Railroad” held to include street railway; 78 C. 295; to exclude it. 80 C. 40.

Subsec. (c):

“Banks” held to include industrial bank. 125 C. 319.

Subsec. (f):

Cited. 57 C. 57; 150 C. 241; 166 C. 325. Statute cannot be logically invoked for words importing plural to include the singular to make “employees” singular as it appears after the words “to insure a clear and identifiable community of interest among ...” in Sec. 7-471(3). Statute is directory but not mandatory. 175 C. 349. Cited. Id.; 187 C. 386; 214 C. 407; 218 C. 438; 223 C. 610; 239 C. 708.

Cited. 35 CS 587.

Subsec. (g):

Cited. 57 C. 57. “Widow” will not be construed to include widower. 91 C. 77. Cited. 212 C. 661; 226 C. 618.

Subsec. (h):

Cited. 211 C. 508; 220 C. 584.

Cited. 15 CA 205.

Subsec. (i):

Cited. 157 C. 126.

Cited. 29 CA 465; 40 CA 483; 42 CA 480. “Month” and “year” not construed to change intent of statutory rape legislation. 47 CA 68.

Subsec. (k):

Cited. 81 C. 149. Not construed to make state suable without its consent. 82 C. 392; 133 C. 64; 150 C. 308. Cited. 168 C. 26; 212 C. 661.

Applied to corporations. 18 CS 272.

Subsec. (m):

Cited. 175 C. 545; Id., 576; 200 C. 38.

Subsec. (q):

Regular, commercially-operated slaughtering of animals unrelated to the farm itself is not included within definition of farming. 188 C. 724. Cited. 199 C. 294; 239 C. 124.

Cited. 3 CA 53; 24 CA 163.

“Farm land” defined for tax purposes. 26 CS 160.

Subsec. (s):

Applies only to a valid repeal. 11 CS 489.

Subsec. (t):

Cited. 67 C. 289; 68 C. 515; 78 C. 425; 97 C. 14; 121 C. 199; 152 C. 85. When a saving provision exists, a crime committed prior to the effective date of the repealing act remains punishable under the terms of the prior statute. 169 C. 13. Cited. 171 C. 278. Repeal of act shall not affect any suit, prosecution or proceeding pending at time of repeal for offense committed under repealed act. 172 C. 242. Cited. 237 C. 364.

There is no express language in P.A. 11-71 or any indication in the legislative history that the legislature clearly and unequivocally intended P.A. 11-71 to apply retroactively and thus the savings statutes apply and the law in effect at the time of defendant's offense for possession of marijuana and use of drug paraphernalia controls. 147 CA 232.

Rule of construction. 3 CS 12. Applied. 16 CS 446.

Subsec. (u):

Cited. 59 C. 367; 67 C. 48; Id., 469; 70 C. 565. Intent to affect pending action, clearly shown, will be given effect; 75 C. 447; 86 C. 425; 127 C. 420; also, where an act concerning procedure is made general in its terms. 89 C. 46. Cited. 134 C. 342. Passage of an act does not affect pending action for divorce on ground of habitual intemperance. 136 C. 191. Cited. 137 C. 343; 142 C. 29, 329. Amendment to dram shop act limiting liability did not affect pending action. 149 C. 396. “Long-arm” statute is procedural and applies to action on rights matured before its passage. 157 C. 92. Court session date changes did not affect pending action. Id., 434. Cited. 174 C. 366. Statutes should be construed retroactively only when the mandate of the legislature is imperative. 177 C. 93. Cited. 187 C. 451; 201 C. 16; 202 C. 541; 203 C. 34; Id., 455; Id., 484; 204 C. 17; 217 C. 612; 235 C. 850; 237 C. 364; 239 C. 676; 247 C. 638.

Cited. 6 CA 194; 9 CA 327.

Unless intent is plain that public act or general statute repeals a special act, latter will continue in effect. 26 CS 260. Cited. 34 CS 31; 38 CS 689; 44 CS 34; Id., 297.

Subsec. (w):

Cited. 166 C. 178; 185 C. 517; 196 C. 309; 240 C. 97.



Section 1-1a - Terms relating to security in personal property.

Unless the context of any statute requires a different interpretation, all words and terms appearing in any statute and relating to security in personal property shall be construed to mean their counterparts in subdivision (35) of subsection (b) of section 42a-1-201 and chapter 748. In particular “chattel mortgage”, “conditional sale contract” or “lien” on personal property, except a lien of the type to which chapter 748 does not apply under subdivision (2) of subsection (d) of section 42a-9-109, shall be construed to mean “security interest”; “mortgagor” and “conditional vendee” shall be construed to mean “debtor”; “mortgagee” and “conditional vendor” shall be construed to mean “secured party”.

(1959, P.A. 574, S. 9; P.A. 01-132, S. 152; P.A. 05-109, S. 40.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-104(c) with Sec. 42a-9-109(d)(2); P.A. 05-109 replaced reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35).

Cited. 182 C. 40; 189 C. 690; 213 C. 184.



Section 1-1b - Payment by bank treasurer's or cashier's check in lieu of certified check.

(a) Any payment which is required by any state statute or municipal ordinance or by any regulation of any state, municipal or other public authority to be made by certified check may be made by bank treasurer's or cashier's check with the same effect as though a certified check had been used.

(b) When the terms of any contract entered into in this state require payment by certified check, unless the contrary is expressly stated, “certified check” shall be construed to include any bank treasurer's or cashier's check.

(February, 1965, P.A. 103, S. 1, 2.)



Section 1-1c - “Elector” defined. “Special election warned and held or called for that purpose”, means “referendum”, when.

(a) Whenever the term “elector” or “electors” occurs in the general statutes or in any special act, it shall be construed to mean an elector or electors who have attained the age of twenty-one years, except where said term is used with reference to admission to, or exercise of, the privilege of voting in an election, or in a primary or caucus of a political party and except where said term is used as a qualification for elective or appointive municipal office.

(b) Whenever the term “special election warned and held or called for that purpose”, or words of similar import, is used in the general statutes, unless the context clearly indicates otherwise, it means a referendum, as defined in subdivision (2) of subsection (n) of section 9-1.

(1969, P.A. 675; 1972, P.A. 263, S. 1; P.A. 77-68, S. 1, 2.)

History: 1972 act excludes from definition of “elector” use of term as qualification for municipal office; P.A. 77-68 added Subsec. (b) defining “special election”.

Cited. 31 CS 454; 43 CS 297.



Section 1-1d - “Minor”, “infant”, “infancy”, “age of majority”, defined.

Except as otherwise provided by statute, on and after October 1, 1972, the terms “minor”, “infant” and “infancy” shall be deemed to refer to a person under the age of eighteen years and any person eighteen years of age or over shall be an adult for all purposes whatsoever and have the same legal capacity, rights, powers, privileges, duties, liabilities and responsibilities as persons heretofore had at twenty-one years of age, and “age of majority” shall be deemed to be eighteen years.

(1972, P.A. 127, S. 1.)

Cited. 165 C. 251. Court ordered support for a minor child terminates when child reaches eighteen. 168 C. 144. Cited. 171 C. 23. In contempt action for support it is law set forth in statutes rather than contract which imposes obligations for support; no statutory authority to grant support for person over eighteen. 177 C. 47. Cited. Id., 327; 180 C. 252; 184 C. 36; Id., 121; 185 C. 156; 187 C. 6; 190 C. 141. Establishment of age of majority is read to have prospective effect only. 279 C. 207.

Cited. 1 CA 578; 8 CA 76; Id., 607; 10 CA 147; 19 CA 146.



Section 1-1e - Savings clause.

Nothing in sections 1-1d, 3-94b to 3-94e, inclusive, 7-6, 7-51, 7-53, 7-54, 7-172, 9-12, 10a-207, 14-14, 14-36, 14-40a, 14-41, 14-44, 14-61, 14-73, 14-214, 14-276, 17a-1, 17a-152, 17b-75, 17b-81, 17b-223, 17b-745, 18-73, 18-87, 19a-512, 20-10, 20-130, 20-146, 20-188, 20-213, 20-217, 20-236, 20-250, 20-252, 20-270, 20-291, 20-316, 20-361, 20-590, 20-592, 26-38, 29-156a, 30-1, 30-45, 30-86a, 31-222, 38a-482, 38a-609, 38a-633, 38a-786, 45a-263, 45a-502, 45a-504, 45a-606, 45a-754, 46b-129, 46b-215, 52-572, 53-304, 53-330, 53a-70 or 53a-87 shall impair or affect any act done, offense committed or right accruing, accrued or acquired, or an obligation, liability, penalty, forfeiture or punishment incurred prior to October 1, 1972, and the same may be enjoyed, asserted and enforced, as fully and to the same extent and in the same manner as they might under the laws existing prior to said date, and all matters civil or criminal pending on said date or instituted thereafter for any act done, offense committed, right accruing, accrued or acquired, or obligation, liability, penalty, forfeiture or punishment incurred prior to said date may be continued or instituted under and in accordance with the provisions of the law in force at the time of the commission of such act done, offense committed, right accruing, accrued or acquired, or obligation, liability, penalty, forfeiture or punishment incurred.

(1972, P.A. 127, S. 83; P.A. 81-472, S. 113, 159; P.A. 85-613, S. 1, 154; P.A. 87-421, S. 8, 13; P.A. 90-154, S. 20; P.A. 92-212, S. 19; P.A. 93-181, S. 2, 4; P.A. 95-264, S. 45; P.A. 99-102, S. 51; P.A. 01-163, S. 1; P.A. 02-89, S. 1; P.A. 04-257, S. 1.)

History: P.A. 81-472 deleted reference to Sec. 30-88; P.A. 85-613 made technical changes, deleting references to Secs. 7-147l, 31-20, 46-5g and 53a-77; P.A. 87-421 deleted reference to Sec. 17-295a which was repealed by the same act; P.A. 90-154 deleted reference to Sec. 3-91 and added reference to Secs. 3-94b to 3-94e, inclusive; P.A. 92-212 deleted reference to repealed Sec. 20-283; (Revisor's note: In 1993 obsolete references to repealed Secs. 20-282 and 53a-74 were deleted editorially by the Revisors); P.A. 93-181 deleted reference to Sec. 14-38 which was repealed by the same act, effective June 23, 1993; P.A. 95-264 added reference to Sec. 20-592 (Revisor's note: References to Secs. 45a-546, 45a-549, 45a-552 and 45a-555, repealed by P.A. 95-117, were deleted editorially by the Revisors); P.A. 99-102 repealed Sec. 20-17 and authorized deletion of reference to said section in this section; P.A. 01-163 deleted reference to Sec. 7-56 which was repealed by the same act; P.A. 02-89 deleted reference to Sec. 27-140g which was repealed by the same public act; P.A. 04-257 made technical changes, effective June 14, 2004.

Court ordered support for a minor child terminates when child reaches eighteen. 168 C. 144. Cited. 177 C. 47.



Section 1-1f - “Blind”, “physically disabled”, defined.

For purposes of sections 3-10e, 4a-60, subdivision (12) of section 38a-816 and sections 46a-58, 46a-60, 46a-64, 46a-70 to 46a-73, inclusive, 46a-75, 46a-76 and 52-175a:

(a) An individual is blind if his central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees;

(b) An individual is physically disabled if he has any chronic physical handicap, infirmity or impairment, whether congenital or resulting from bodily injury, organic processes or changes or from illness, including, but not limited to, epilepsy, deafness or hearing impairment or reliance on a wheelchair or other remedial appliance or device.

(P.A. 73-279, S. 1; P.A. 74-346; P.A. 75-346; P.A. 79-631, S. 41, 111; P.A. 80-259, S. 2.)

History: P.A. 74-346 added Subsec. (b) defining “physically disabled”; P.A. 75-346 clarified definition of “physically disabled”; P.A. 79-631 deleted reference to Sec. 53-34a, substituting Sec. 53-34 (later transferred to Sec. 46a-58); P.A. 80-259 added reference to Sec. 38-61(12).



Section 1-1g - “Intellectual disability” defined.

(a) Except as otherwise provided by statute, “intellectual disability” means a significant limitation in intellectual functioning existing concurrently with deficits in adaptive behavior that originated during the developmental period before eighteen years of age.

(b) As used in subsection (a) of this section, “significant limitation in intellectual functioning” means an intelligence quotient more than two standard deviations below the mean as measured by tests of general intellectual functioning that are individualized, standardized and clinically and culturally appropriate to the individual; and “adaptive behavior” means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected for the individual’s age and cultural group as measured by tests that are individualized, standardized and clinically and culturally appropriate to the individual.

(P.A. 78-148, S. 1; P.A. 80-259, S. 3; P.A. 82-51, S. 1; P.A. 83-587, S. 1, 96; P.A. 99-122, S. 5; P.A. 05-288, S. 1; P.A. 11-16, S. 1; 11-129, S. 2; P.A. 12-136, S. 1; 12-143, S. 4; P.A. 15-54, S. 1.)

History: P.A. 80-259 added reference to Sec. 38-61(12); P.A. 82-51 clarified terms used in the statutory definition in new Subsec. (b) and updated list of applicable sections in prior provisions, now Subsec. (a); P.A. 83-587 made a technical amendment; P.A. 99-122 amended Subsec. (a) to make definition applicable to Secs. 53a-59a, 53a-60b, 53a-60c and 53a-61a; (Revisor’s note: In 2005, a reference to Sec. “45a-668” was changed editorially by the Revisors to Sec. “45a-669” since Sec. 45a-668 was repealed by P.A. 04-54); P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 11-16 amended Subsec. (a) by making definition applicable to Secs. 17a-210b, 17a-580, 46a-11a to 46a-11g, 46a-64b, 46b-84, 53a-46a, 53a-320 and 54-56d and by removing references to Secs. 17a-274 and 17a-281, added new Subsec. (b) defining “intellectual disability” and setting forth sections to which the definition applies and redesignated existing Subsec. (b) as Subsec. (c), effective May 24, 2011; P.A. 11-129 deleted references to Secs. 46a-11a to 46a-11g in Subsec. (a), transferred various section references from Subsec. (a) to Subsec. (b) and added section references in Subsec. (b); P.A. 12-136 amended Subsec. (a) by redefining “mental retardation” and amended Subsec. (c) by deleting definitions of “general intellectual functioning”, “significantly subaverage” and “developmental period”, adding definition of “significant limitation in intellectual functioning” and redefining “adaptive behavior”; P.A. 12-143 amended Subsec. (b) to delete reference to Sec. 2c-2b and to make a technical change, effective July 1, 2012; P.A. 15-54 amended Subsec. (a) by replacing reference to Secs. 17a-210b and 38a-816 with “Except as otherwise provided by statute”, replacing “mental retardation” with “intellectual disability” and adding “existing concurrently with”, deleted former Subsec. (b) re meaning of intellectual disability for purposes of listed sections and redesignated existing Subsec. (c) as Subsec. (b), effective June 19, 2015.



Section 1-1h - Identity cards.

(a) Any person who does not possess a valid motor vehicle operator's license may apply to the Department of Motor Vehicles for an identity card. The application for an identity card shall be accompanied by the birth certificate of the applicant or a certificate of identification of the applicant issued and authorized for such use by the Department of Correction. Such application shall include: (1) The applicant's name; (2) the applicant's address; (3) whether the address is permanent or temporary; (4) the applicant's date of birth; (5) notice to the applicant that false statements on such application are punishable under section 53a-157b; and (6) such other pertinent information as the Commissioner of Motor Vehicles deems necessary. A fee of twenty-two dollars and fifty cents shall be paid to the department upon issuance to the applicant of an identity card which contains a picture of the applicant and specifies the applicant's height, sex and eye color. The applicant shall sign the application in the presence of an official of the department. The commissioner may waive the fee for any applicant (A) who has voluntarily surrendered such applicant's motor vehicle operator's license, (B) whose license has been refused by the commissioner pursuant to subdivision (4) of subsection (e) of section 14-36, (C) who is both a veteran, as defined in subsection (a) of section 27-103, and blind, as defined in subsection (a) of section 1-1f, or (D) who is a resident of a homeless shelter or other facility for homeless persons. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the procedure and qualifications for the issuance of an identity card to any such homeless applicant.

(b) An identity card shall expire within a period not exceeding six years from the date of issuance of such card. Each such card shall indicate its date of expiration. Any person who holds an identity card may be notified by the commissioner before its expiration and may renew such card in such manner as the commissioner shall prescribe upon payment of a fee of twenty-two dollars and fifty cents. The commissioner shall not provide notification by mail to the holder of an identity card if the United States Postal Service has determined that mail is undeliverable to such person at the address for such person that is in the records of the department.

(c) A distinctive identity card shall be issued to any applicant less than twenty-one years of age. The identity card shall contain a statement that it is issued subject to the same verification of the applicant's identity as required for the issuance of a motor vehicle operator's license. The card may thereafter be exhibited to establish the age and identity of the person to whom it was issued.

(d) The Commissioner of Motor Vehicles, in consultation with the Liquor Control Commission, shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section and section 30-86.

(e) Any person who misrepresents his age or practices any other deceit in the procurement of an identity card, or uses or exhibits an identity card belonging to any other person, shall be guilty of a class D misdemeanor.

(P.A. 84-478, S. 1, 5; P.A. 85-613, S. 2, 154; P.A. 87-479, S. 1, 3; P.A. 91-215, S. 3; P.A. 95-260, S. 1; P.A. 99-181, S. 36; 99-268, S. 9; P.A. 00-169, S. 22; P.A. 01-63; June 30 Sp. Sess. P.A. 03-4, S. 27; P.A. 05-218, S. 1; P.A. 08-150, S. 30; P.A. 11-197, S. 1; 11-213, S. 1; P.A. 12-80, S. 51.)

History: P.A. 84-478, S. 1, effective July 1, 1985; P.A. 85-613 made technical changes; P.A. 87-479 permitted persons who are 16 to 20 years of age, inclusive, to apply for an identity card and required the issuance of a distinctive identity card to applicants under 21; P.A. 91-215 deleted requirement that photographs submitted along with applications for identity cards be validated by the office of vital statistics of the town where the applicant resides, increased the fee for such application from $4 to $10, required that such cards specify the holder's height, sex and eye color and required that such card contain a statement re verification of holders' identity; P.A. 95-260 divided section into Subsecs., permitted any person who does not have a valid operator's license, regardless of age, to apply for an identity card, eliminated requirement that application be accompanied by a photograph of applicant, made technical changes in Subsec. (a) and inserted as Subsec. (b) a requirement that identity card expire not later than 4 years from its date of issuance and that each card indicate its expiration date and provisions re renewal of card; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 99-181 amended Subsec. (a) by allowing an application for an identity card to be accompanied by a certificate of identification issued by the Department of Correction and by making technical changes re gender neutrality; P.A. 99-268 amended Subsec. (a) by adding a provision allowing for the commissioner to waive $10 fee for an applicant who has voluntarily surrendered such operator's license or whose license has been refused pursuant to Sec. 14-36(e)(4), making a technical change and making changes re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 01-63 amended Subsec. (a) to provide that a certificate of identification issued by the Department of Correction may be used to obtain an identity card if it is “authorized for such use” by said department; June 30 Sp. Sess. P.A. 03-4 amended Subsecs. (a) and (b) to increase fee for issuance and renewal of identity card to $15, effective January 1, 2005; P.A. 05-218 amended Subsec. (b) by adding “shall be notified by the commissioner before its expiration and”, effective July 1, 2005; P.A. 08-150 amended Subsec. (a) to replace “birthdate” with “date of birth”, increase issuance fee from $15 to $22.50 and add provision authorizing commissioner to waive fee for applicant who is a homeless person and requiring commissioner to adopt regulations re procedure and qualifications for issuance of card to homeless applicant and amended Subsec. (b) to increase maximum expiration period from 4 to 6 years from date of issuance of card and increase renewal fee from $15 to $22.50, effective January 1, 2009; P.A. 11-197 amended Subsec. (a) by inserting Subpara. (A), (B) and (D) designators in existing provisions re fee waivers and adding Subpara. (C) re fee waiver for blind veterans; P.A. 11-213 amended Subsec. (b) to change “shall” to “may” re notification and prohibit notification by mail if determined to be undeliverable, effective July 1, 2011; P.A. 12-80 amended Subsec. (e) to replace penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a class D misdemeanor.

See Sec. 14-36h re contents and features of identity card.



Section 1-1i - Use of fees collected from issuance of identity cards.

The fees payable to the Commissioner of Motor Vehicles upon the issuance of certain identity cards in accordance with section 1-1h shall be deposited to the credit of the General Fund and in the fiscal year commencing July 1, 1985, such fees, in an amount not exceeding a total of sixty thousand dollars, shall be deemed to be appropriated for use by said commissioner for purposes of implementing the program in said section 1-1h.

(P.A. 85-413, S. 7, 8.)



Section 1-1j - Methods of payment for licenses, fees, costs or fines.

(a) Each state agency, as defined in section 4-166, shall accept payment in cash or by check, draft or money order for any license issued by such agency pursuant to the provisions of the general statutes.

(b) Except as otherwise provided by the general statutes, the Secretary of the Office of Policy and Management may authorize any state agency (1) to accept payment of any fee, cost or fine payable to such agency by means of a credit card, charge card or debit card, or an electronic payment service, and (2) to charge a service fee for any such payment made by credit card, charge card or debit card or an electronic payment service. Such service fee shall be (A) related to the cost of service, (B) uniform for all credit cards, charge cards and debit cards accepted, and (C) applied only when allowed by the operating rules and regulations of the credit card, charge card or debit card issuer or processor involved or when authorized in writing by such issuer or processor. Payments by credit card, charge card, debit card or an electronic payment service shall be made at such times and under such conditions as the secretary may prescribe in regulations adopted in accordance with the provisions of chapter 54. Payment of a fee, cost or fine by credit card, charge card, debit card or an electronic payment service shall constitute full payment of such fee, regardless of any discount applied by a credit card company.

(May Sp. Sess. P.A. 92-6, S. 86, 117; June Sp. Sess. P.A. 99-1, S. 2, 51; Sept. Sp. Sess. P.A. 09-7, S. 55.)

History: June Sp. Sess. P.A. 99-1 added provisions concerning payment of license fees with a credit card, charge card or debit card, effective July 1, 1999; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsecs. (a) and (b) and amended Subsec. (b) to authorize state agencies to accept payment of any fee, cost or fine by credit card, charge card, debit card or electronic payment service, effective October 5, 2009.



Section 1-1k - “Victim of crime”, “crime victim”, defined.

Except as otherwise provided by the general statutes, “victim of crime” or “crime victim” means an individual who suffers direct or threatened physical, emotional or financial harm as a result of a crime and includes immediate family members of a minor, incompetent individual or homicide victim and a person designated by a homicide victim in accordance with section 1-56r.

(P.A. 97-257, S. 6, 13; P.A. 02-105, S. 11.)

History: P.A. 97-257 effective July 1, 1997; P.A. 02-105 added a person designated by a homicide victim to definition.



Section 1-1l - Holocaust victims' settlement payments excluded from income for purposes of needs-based programs.

Any Holocaust victims' settlement payment, as defined in subdivision (35) of section 12-701, to a Holocaust victim, as defined in subdivision (36) of section 12-701, shall be excluded from any calculation of income for purposes of determining the eligibility for, or the benefit level of, such individual in any needs-based program under the general statutes or determining the ability of such individual to repay benefits to the state as a legally liable relative of a recipient of assistance under such program.

(P.A. 00-82, S. 5, 6.)

History: P.A. 00-82 effective May 26, 2000, and applicable to applications for state assistance pending on or after said date.



Section 1-1m - Applicability of marriage terms.

Wherever in the general statutes or the public acts the term “husband”, “wife”, “groom”, “bride”, “widower” or “widow” is used, such term shall be deemed to include one party to a marriage between two persons of the same sex.

(P.A. 09-13, S. 8.)

History: P.A. 09-13 effective April 23, 2009.



Section 1-1n - “Gender identity or expression” defined.

As used in sections 4a-60, 8-169s, 8-265c, 8-294, 8-315, 10-15c, 10-153, 10a-6, 11-24b, 16-245r, 16-247r, 28-15, 31-22p, 31-57e, 32-277, 38a-358, 42-125a, 42-125b, 46a-81aa, 52-571d and 53-37a, “gender identity or expression” means a person's gender-related identity, appearance or behavior, whether or not that gender-related identity, appearance or behavior is different from that traditionally associated with the person's physiology or assigned sex at birth, which gender-related identity can be shown by providing evidence including, but not limited to, medical history, care or treatment of the gender-related identity, consistent and uniform assertion of the gender-related identity or any other evidence that the gender-related identity is sincerely held, part of a person's core identity or not being asserted for an improper purpose.

(P.A. 11-55, S. 2; P.A. 13-299, S. 1.)

History: P.A. 13-299 deleted reference to repealed Sec. 32-204, effective July 1, 2013.



Section 1-2 - Legal notices.

Each provision of the general statutes, the special acts or the charter of any town, city or borough which requires the insertion of an advertisement of a legal notice in a daily newspaper shall be construed to permit such advertisement to be inserted in a weekly newspaper; but this section shall not be construed to reduce or otherwise affect the time required by law for giving such notice. Whenever notice of any action or other proceeding is required to be given by publication in a newspaper, either by statute or order of court, the newspaper selected for that purpose, unless otherwise expressly prescribed, shall be one having a substantial circulation in the town in which at least one of the parties, for whose benefit such notice is given, resides.

(1949 Rev., S. 8890, 8892; P.A. 79-375.)

History: P.A. 79-375 rephrased provisions but made no substantive changes.



Section 1-2a - Construction of term “postmark”.

(a) For purposes of sections 1-206, 3-114i, 4-147, 9-23g, 9-153b, 9-311, 9-608, 10-183g, 12-146, 20-429, 31-241, 31-248, 31-249a, 33-603, 33-663, 33-929, 33-1003, 33-1053, 33-1219, 38a-716 and 42-243 (1) any reference to the United States mail or a postmark shall be treated as including a reference to any delivery service designated by the Secretary of the Treasury of the United States pursuant to Section 7502 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) any reference to a postmark made by the United States Postal Service shall be treated as including a reference to any date recorded or marked in the manner described in said Section 7502 of said Internal Revenue Code by a designated delivery service, and (3) any equivalent of registered or certified mail designated by the Secretary of the Treasury of the United States pursuant to said Section 7502 of said Internal Revenue Code shall be included within the meaning of registered or certified mail.

(b) The Legislative Commissioners' Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes and statutory placements and classifications, including, but not limited to, the addition of newly enacted material to the sections listed in subsection (a) of this section as are necessary to carry out the purposes of this section.

(P.A. 99-121, S. 27, 28; P.A. 14-182, S. 1.)

History: P.A. 99-121 effective June 3, 1999; P.A. 14-182 deleted references to Secs. 3-114e, 3-114f and 9-65 in Subsec. (a), effective June 12, 2014.



Section 1-2b - Construction of term “certified mail, return receipt requested”.

(a) For purposes of sections 1-100oo, 1-206, 2-71r, 4-176, 4-180, 4-183, 4a-52a, 4a-60q, 4a-63, 4a-100, 4e-34, 4e-35, 7-65, 7-148w, 7-247a, 7-473c, 7-478e, 8-3b, 8-3i, 8-7d, 8-26b, 8-169r, 8-293, 9-388, 9-608, 9-623, 10a-22c, 10a-22i, 10a-34a, 10a-109n, 12-35, 12-157, 12-242ii, 12-242jj, 13a-80, 13a-123, 15-11a, 16-41, 16-50c, 16-50d, 17a-103b, 19a-87, 19a-87c, 19a-209c, 19a-332e, 19a-343a, 19a-486a, 19a-486c, 19a-486d, 19a-497, 19a-507b, 20-205a, 20-325a, 21-63, 21-80, 22-7, 22a-6b, 22a-6u, 22a-30, 22a-42d, 22a-42f, 22a-66d, 22a-137, 22a-178, 22a-225, 22a-228, 22a-250, 22a-354p, 22a-354s, 22a-354t, 22a-361, 22a-371, 22a-401, 22a-403, 22a-433, 22a-436, 22a-449f, 22a-449l, 22a-449n, 22a-504, 22a-626, 23-46, 23-65j, 23-651, 23-65p, 25-32, 25-32e, 25-331, 25-34, 25-204, 25-234, 29-108d, 31-57c, 31-57d, 31-355, 32-613, 33-663, 33-929, 33-1053, 33-1219, 34-521, 35-42, 36a-50, 36a-51, 36a-52, 36a-53, 36a-82, 36a-184, 36a-493, 36b-62, 36b-72, 38-323a, 38a-344, 38a-676, 38a-724, 38a-788, 42-158j, 42-161, 42-181, 42-182, 42-186, 42-271, 45a-716, 46b-115w, 46b-128, 47-42d, 47-74f, 47-88b, 47-236, 47-284, 47a-11b, 47a-11d, 47a-13a, 47a-14h, 47a-56b, 49-2, 49-4a, 49-8, 49-8a, 49-10b, 49-31b, 49-51, 49-70, 51-90e, 52-57, 52-59b, 52-63, 52-64, 52-195c, 52-350e, 52-351b, 52-361a, 52-362, 52-565a, 52-605, 52-606, 53-401, 53a-128, 53a-128d, 53a-207 and 54-82c and chapter 965, any reference to certified mail, return receipt requested, shall include mail, electronic, and digital methods of receiving the return receipt, including all methods of receiving the return receipt identified by the Mailing Standards of the United States Postal Service in Chapter 500 of the Domestic Mail Manual or any subsequent corresponding document of the United States Postal Service.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes and statutory placements and classifications, including, but not limited to, the addition of newly enacted material to the sections listed in subsection (a) of this section as are necessary to carry out the purposes of this section.

(P.A. 10-179, S. 40; P.A. 11-137, S. 2; 11-237, S. 1; P.A. 13-277, S. 21; P.A. 14-94, S. 10; P.A. 15-14, S. 1.)

History: P.A. 10-179 effective May 7, 2010; P.A. 11-137 amended Subsec. (a) by adding references to Secs. 4-176 and 4-180, effective July 8, 2011; P.A. 11-237 amended Subsec. (a) by deleting reference to Sec. 46a-82e; P.A. 13-277 amended Subsec. (a) to delete reference to Sec. 13a-85c, effective July 1, 2013; P.A. 14-94 amended Subsec. (a) by deleting reference to Sec. 22a-285b, effective June 6, 2014; P.A. 15-14 made a technical change in Subsec. (b).



Section 1-2c - Construction of term “electronic mail”.

Wherever in the general statutes or public acts the term “electronic mail” is used, such term shall be deemed to include an electronic delivery service that delivers communications to their intended recipients by matching an electronic mail address to a person's United States Postal Service physical address and uses security methods such as passwords or encryption.

(P.A. 12-185, S. 1.)



Section 1-2z - Plain meaning rule.

The meaning of a statute shall, in the first instance, be ascertained from the text of the statute itself and its relationship to other statutes. If, after examining such text and considering such relationship, the meaning of such text is plain and unambiguous and does not yield absurd or unworkable results, extratextual evidence of the meaning of the statute shall not be considered.

(P.A. 03-154, S. 1.)

Construing the plain meaning of Sec. 22a-19 and its relationship to other statutes, court concluded that Sec. 22a-19 allows town to intervene in judicial review of decisions of its wetlands and zoning commission, does not conflict with Secs. 8-1 and 22a-42, which delegates municipal authority to the agencies, and does not yield an absurd or unworkable result. 280 C. 405. Statute did not overrule the principle that ambiguous statutory language is not unconstitutionally vague if the legislative history establishes a clear meaning. 284 C. 573. Under section, ambiguity determination is not limited to the statute itself, but requires viewing the statute at issue in context of other related statutes. Id., 838. The test to determine ambiguity is whether the statute, when read in context, is susceptible to more than one reasonable interpretation. Id. Plain meaning rule applied to Workers' Compensation Act provisions. 285 C. 348. Because Sec. 14-164(c) is ambiguous re implicit waiver of sovereign immunity, such ambiguity means waiver of sovereign immunity is not implied and therefore no extratextual evidence is necessary. 293 C. 382.

When application of alternative minimum tax credit statute resulted in double taxation and a mathematical impossibility that an individual would ever be eligible to recoup a credit, which was an absurd or unworkable result, court looked to extratextual evidence to determine statute's meaning. 98 CA 439. Under section, cannot look beyond text of statutory language if that language, as applied to facts of the case, is plain and unambiguous and does not yield a bizarre or unworkable result. 105 CA 124.

Cited. 49 CS 43.



Section 1-3 - Validity of separate provisions of acts.

If any provision of any act passed by the General Assembly or its application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of such act.

(1949 Rev., S. 8893.)

If statute is partially invalid, valid part may stand if it and the invalid part are not so mutually connected and dependent as to indicate legislative intent that they are inseparable. 146 C. 78. To overcome presumption of separability it must be shown the portion declared invalid is so mutually connected and dependent on remainder as to indicate an intent they should stand or fall together, and to warrant belief the legislature would not have adopted remainder independently of invalid portion; similarly when application to distinct classes of persons is at issue. 171 C. 141. Cited. 191 C. 336; 199 C. 693; 201 C. 435; 215 C. 675.

Cited. 32 CA 656; judgment reversed in part, see 232 C. 345.

Cited. 30 CS 87.



Section 1-3a - License or permit fee due on Saturday, Sunday or holiday.

Any state or municipal license or permit fee which is due and payable on a date certain which falls on a Saturday, Sunday or legal holiday shall be payable on the next business day thereafter.

(P.A. 75-196.)



Section 1-3b - Enforcement of subpoena powers.

Whenever any section of the general statutes or any section of any special act authorizes any person, committee, board, officer, commission, council or agency to issue any subpoena, and such section does not specifically provide for the enforcement of such subpoena, if the person to whom such subpoena is issued fails to appear or if having appeared refuses to testify or produce the evidence required by such subpoena, the Superior Court, upon application of such person, committee, board, officer, commission, council or agency, shall have jurisdiction to order such person to appear or to give testimony or produce such evidence, as the case may be.

(P.A. 78-143.)

Cited. 225 C. 700.






Chapter 2 - Legal Holidays and Standard of Time

Section 1-4 - Days designated as legal holidays.

In each year the first day of January (known as New Year's Day), the fifteenth day of January of each year prior to 1986, and commencing on the twentieth day of January in 1986, the first Monday occurring on or after January fifteenth (known as Martin Luther King, Jr. Day), the twelfth day of February (known as Lincoln Day), the third Monday in February (known as Washington's Birthday), the last Monday in May (known as Memorial Day or Decoration Day), the fourth day of July (known as Independence Day), the first Monday in September (known as Labor Day), the second Monday in October (known as Columbus Day), the eleventh day of November (known as Veterans' Day) and the twenty-fifth day of December (known as Christmas) and any day appointed or recommended by the Governor of this state or the President of the United States as a day of thanksgiving, fasting or religious observance, shall each be a legal holiday, except that whenever any of such days which are not designated to occur on Monday, occurs upon a Sunday, the Monday next following such day shall be a legal holiday and whenever any of such days occurs upon a Saturday, the Friday immediately preceding such day shall be a legal holiday. When any such holiday, except holidays in January and December, occurs on a school day, each local and regional board of education may close the public schools under its jurisdiction for such day or hold a session of the public schools on such day, provided, if a session is held, the board shall require each school to hold a suitable nonsectarian educational program in observance of such holiday. If a holiday in January or December occurs on a school day, there shall be no session of the public schools on such day.

(1949, Rev., S. 8880; 1955, S. 3354d; 1969, P.A. 11, S. 1; P.A. 73-3, S. 1; 73-648, S. 1; P.A. 76-267, S. 1; P.A. 83-523; 83-587, S. 2, 96; P.A. 84-56, S. 2; P.A. 91-220, S. 2, 8; P.A. 95-182, S. 1, 11; 95-259, S. 31, 32; June 12 Sp. Sess. P.A. 12-2, S. 30.)

History: 1969 act provided for closing schools on legal holidays; P.A. 73-3 changed Veterans' Day from the fourth Monday in October to November eleventh; P.A. 73-648 included Martin Luther King Day as a legal holiday with exception for provisions of Sec. 5-254; P.A. 76-267 repealed the exception; P.A. 83-523 rewrote section to require that holidays occurring on Saturdays be observed on Fridays; P.A. 83-587 made technical change which was overridden by earlier 1983 act; P.A. 84-56 changed date for observance of Martin Luther King Day to coincide with date established by federal law; P.A. 91-220 added the provision concerning the observance of Presidents' Day by public schools; P.A. 95-182 added provision allowing public schools to close or remain open provided if a session is held each school shall hold suitable nonsectarian educational program in observance of such holiday and deleted authorization for third Monday in February to be observed as Presidents' Day in lieu of observing Lincoln Day and Washington's Birthday, effective June 28, 1995; P.A. 95-259 added provision prohibiting school sessions on holidays in January and December which occur on school days, effective July 6, 1995; June 12 Sp. Sess. P.A. 12-2 added “, Jr.” after reference to Martin Luther King.

Celebration of Independence Day by a city as authorized by its charter held to be performance of governmental duty. 91 C. 80. When last day for filing notice of appeal falls on a holiday, notice filed on following day is in season. Id., 385. Likewise when last day for giving notice of injury under Sec. 13a-149 (formerly Sec. 13-11) is a holiday. 131 C. 396. Cited. 183 C. 552.

Cited. 10 CS 205.



Section 1-5 - Independence Day celebration.

As a part of the official observance of Independence Day, appropriate ceremonies shall be held in the hall of flags of the State Capitol on July fourth in each year. The Governor shall issue a proclamation recalling to the citizens of the state the historic significance of Independence Day. The Governor shall designate a state official of a patriotic society or a state official of a veterans organization to plan and have charge of such ceremonies, in such manner that the conduct of such ceremonies shall be alternated from year to year between an official of a patriotic society and an official of a veterans organization. The necessary expense of such ceremony, not exceeding seven hundred and fifty dollars each year, shall be paid to the society or organization conducting the ceremonies.

(1949 Rev., S. 8881; 1949, S. 3355d; 1963, P.A. 287.)

History: 1963 act added requirement of governor's proclamation.



Section 1-6 - Standard of time.

The standard of time for the seventy-fifth meridian west of Greenwich shall be the standard of time for this state, except that the standard of time of this state shall be one hour in advance of such established time from two o'clock ante meridian on the second Sunday in March until two o'clock ante meridian on the first Sunday in November.

(1949 Rev., S. 8882; 1955, S. 3356d; 1967, P.A. 334; P.A. 87-53, S. 2, 3; June 12 Sp. Sess. P.A. 12-2, S. 31.)

History: 1967 act changed beginning hour of daylight saving time from one o'clock a.m. to two o'clock a.m. on last Sunday in April and repealed provision for imposing or extending daylight saving time by governor's proclamation; P.A. 87-53 changed the beginning of daylight savings time from the last Sunday in April to the first Sunday in April; June 12 Sp. Sess. P.A. 12-2 changed beginning of daylight savings time from first Sunday in April to second Sunday in March and changed end of daylight savings time from last Sunday in October to first Sunday in November.

Cited. 100 C. 431.






Chapter 3 - Public Records: General Provisions

Section 1-7 - Recording or copying by photographic, micrographic, electronic imaging or other process.

When any officer, office, court, commission, board, institution, department, agent or employee of the state, or of any political subdivision thereof, is required or authorized by law or has the duty to record or copy any document, plat, paper or instrument of writing, such recording or copying may be done by any photographic, micrographic, electronic imaging or other process, which clearly and accurately copies, photographs or otherwise reproduces the original document, plat, paper or instrument of writing. Each such photographic, micrographic, electronic imaging or other process shall be subject to the approval of the Public Records Administrator. Properly certified reproductions of any record made under the provisions of this section shall be admissible in evidence in the same manner and entitled to the same weight as copies made and certified from the original.

(1949 Rev., S. 8883; P.A. 97-89, S. 1.)

History: P.A. 97-89 authorized recording or copying by micrographic, electronic imaging or other process and changed the reference to “Properly certified photographic copies” to “Properly certified reproductions”.

See Sec. 3-98 re copies of books, records, papers or documents filed, as required by law, for record in the office of the Secretary of the State.

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 197 C. 698; 206 C. 449.



Section 1-8 - “Recorded” defined.

When books, records, papers or documents are required to be recorded by law, the word “recorded” shall be construed to include, and such recording may be made by, photographic, micrographic, electronic imaging or any other process with the reproduced image proportional in size to the original. Each such photographic, micrographic, electronic imaging or other process shall be subject to the approval of the Public Records Administrator.

(1949 Rev., S. 8884; P.A. 97-89, S. 2.)

History: P.A. 97-89 amended definition of “recorded” by deleting provisions describing photographic reproduction, adding “micrographic, electronic imaging or any other process” and substituting “reproduced image proportional” for “reproduced image in such ratio”.

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 206 C. 449.



Section 1-9 - Alkaline paper for permanent records.

No person having custody of any permanent record or register in any department or office of the state, or of any political subdivision thereof, or of any probate district, shall use or permit to be used for recording purposes any paper other than alkaline paper that meets or exceeds the American National Standards Institute standards for permanent paper and meets such additional specifications as may be issued by the Public Records Administrator, unless such paper is not available. Said administrator shall furnish to each person having custody of any such permanent record a list of such papers. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 1638; 1959, P.A. 152, S. 83; 1967, P.A. 468; P.A. 89-167, S. 3; P.A. 91-144, S. 1.)

History: 1959 act deleted “county”; 1967 act changed “book of record” to “permanent record”, “registry” to “register” and “town, city, borough” to “political subdivision” and required paper used to consist of 100% rag content; P.A. 89-167 substituted alkaline paper for 100% rag content paper; P.A. 91-144 substituted “paper that meets or exceeds the American National Standards Institute standards for permanent paper and meets such additional specifications as may be issued by the public records administrator, unless such paper is not available” for “papers that conform to American National Standards Institute for permanent paper for printed library materials (ANSI Z3948) approved by the public records administrator”.

See Sec. 11-8 re appointment of Public Records Administrator.

Cited. 206 C. 449.



Section 1-9a - Alkaline paper for executive branch photocopies.

All photocopies made by each state officer or agency of the executive branch shall be made using paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available.

(P.A. 91-144, S. 6.)



Section 1-9b - Applicability of alkaline paper requirements.

Section 1-9b is repealed, effective October 1, 2002.

(P.A. 91-144, S. 8; P.A. 96-88, S. 1, 9; S.A. 02-12, S. 1.)



Section 1-10 - Standard ink for public records.

No person having the care or custody of any book of record or registry in any department or office of this state, or of any town, city, borough or probate district, shall use or permit to be used upon such book any ink, including ink used on typewriters and typewriter ribbons, other than such as is approved by the Public Records Administrator. Before the administrator approves of any ink, he shall cause a number of distinct and separate brands to be examined as to quality by a state chemist, and give his approval of not less than four different brands or manufacturers, and the inks so approved shall be standard inks for use in this state. Such approval may be revoked at any time by the administrator when he finds the ink furnished to be inferior to that approved. The administrator shall furnish to each department and office of the state, and to each custodian of public records and each recording office, a list of the brands or manufacturers of ink which have received his approval. Any custodian of records who uses, or causes or permits to be used, thereon any ink not so approved shall be fined not more than one hundred dollars.

(1949 Rev., S. 1639; 1959, P.A. 152, S. 84.)

History: 1959 act deleted “county”.

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 206 C. 449.



Section 1-11 - Loose-leaf binders for public records.

The Public Records Administrator shall furnish to each person having custody of any book of record or register in any department or office of the state or of any town, city, borough or probate district a list of approved loose-leaf binders for use for recording purposes and may revoke such approval at any time when he finds any such binder inferior to those approved. Any person having custody of any such book who uses or permits to be used for recording purposes any loose-leaf binder which has not been so approved shall be fined not more than one hundred dollars.

(1949 Rev., S. 1640; 1959, P.A. 152, S. 85.)

History: 1959 act deleted “county”.

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 206 C. 449.



Section 1-12 - Typewriting and printing. Legal force.

All typewriting or printing executed or done on public records, and in any instrument, and for any other purpose, shall have the same legal force, meaning and effect as writing, and “writing” shall be held to include typewriting or printing; provided this section shall not be so construed as in any manner to affect or change the law regarding signatures.

(1949 Rev., S. 1641.)

Cited. 206 C. 449.



Section 1-13 - Making of reproductions.

Any original books, records, papers or documents may be delivered by any recording agency to any department of the state, or to any political subdivision of the state, for the purpose of having such reproductions made, and, upon such reproduction, such original books, records, papers or documents shall be returned promptly to such delivering agency. Whenever provision is made by statute for the return of any original books, records, papers or documents to any person, such return shall be delayed until after the delivery back to such recording agency of the reproduced image or images properly fixed. Any reproduced image or images may be released for fixation to any processor approved by the Public Records Administrator.

(1949 Rev., S. 8885.)

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 206 C. 449.



Section 1-14 - “Certified copy” defined. Evidence.

When the term “certified copy” is used in any statute relating to any recording agency, such term shall be construed to include a certified reproduction of the image or images of such books, records, papers or documents, which is proportional in size to the original. Each process used for such reproductions shall be subject to the approval of the Public Records Administrator. Any such reproduced record or any such certified copy may be admitted in evidence with the same effect as the original thereof, and shall be prima facie evidence of the facts set forth therein.

(1949 Rev., S. 8886; February, 1965, P.A. 29; P.A. 97-89, S. 3.)

History: 1965 act allowed reproduction to vary in size from original; P.A. 97-89 redefined “certified copy” to delete provisions limiting definition to photographic reproductions.

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 206 C. 449.



Section 1-15 - Transferred

Transferred to Chapter 14, Sec. 1-212.



Section 1-16 - Reproductions.

Any officer of the state or any political subdivision thereof, any judge of probate and any person, corporation or association required to keep records, papers or documents may cause any or all such records, papers or documents to be photographed, microphotographed or otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator. Such reproductions shall conform to standards specified in sections 1-7 and 1-8, and the device used to reproduce such records shall be one which accurately reproduces the original thereof in all details.

(1949 Rev., S. 8887; 1963, P.A. 152, S. 1; P.A. 97-89, S. 4.)

History: 1963 act added judge of probate; P.A. 97-89 substituted “otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator” for “reproduced on film”.

Cited. 169 C. 186; 206 C. 449.



Section 1-17 - Reproductions to serve purposes of originals.

Such photographs, microphotographs, electronic images or other reproductions shall for all purposes be considered the same as the original records, papers or documents. A transcript, exemplification or certified copy thereof shall for all purposes be deemed to be a transcript, exemplification or certified copy of the original.

(1949 Rev., S. 8888; P.A. 97-89, S. 5.)

History: P.A. 97-89 substituted “electronic images or other reproductions” for “or photographic film”.

Cited. 169 C. 186; 206 C. 449.



Section 1-17a - Photographs and computerized images of individuals. State agencies prohibited from disclosing without express consent of individuals. Exceptions.

(a) As used in this section:

(1) “Disclose” means to engage in any practice or conduct to make available and make known, by any means of communication, information pertaining to an individual to any other individual, organization or entity;

(2) “Express consent” means an affirmative agreement given by the individual who is the subject of a photograph or computerized image that specifically grants permission to a state agency to release such photograph or image to the requesting party. Such agreement shall (A) be in writing or such other form as the state agency may determine in regulations adopted in accordance with the provisions of chapter 54, and (B) specify a procedure for the individual to withdraw such consent, as provided in regulations adopted in accordance with the provisions of chapter 54; and

(3) “Requesting party” means a legitimate business or an agent, employee or contractor of a legitimate business.

(b) No state agency may disclose to the public an individual's photograph or computerized image in connection with the issuance of an identification card or other document by such state agency, unless such individual has provided his or her express consent for such disclosure. Such consent shall not be required for disclosure in connection with any civil, criminal, administrative or arbitral proceeding in any court or government agency or before any self-regulatory body, including the service of process, an investigation in anticipation of litigation, a law enforcement investigation, and the execution or enforcement of judgments and orders, pursuant to an order of any court provided the requesting party is a party in interest to such proceeding or pursuant to chapter 969. A requesting party that receives personal information under this section shall not redisclose such personal information, except to an agent, employee or contractor of the requesting party. Section 14-10 shall apply in lieu of the provisions of this section to photographs or images in connection with documents issued by the Department of Motor Vehicles.

(P.A. 00-139, S. 1, 2.)

History: P.A. 00-139 effective July 1, 2000.



Section 1-18 - Disposition of original documents.

The original records, papers or documents reproduced pursuant to this chapter may be disposed of in such manner as approved by (1) the head of the political subdivision in charge thereof, and (2) the Public Records Administrator. All other original records, papers or documents so reproduced may be disposed of at the option of the keeper thereof.

(1949 Rev., S. 8889; 1955, S. 3357d; 1963, P.A. 152, S. 2; P.A. 76-18; 76-126; P.A. 12-66, S. 18.)

History: 1963 act added provision relative to probate judge; P.A. 76-18 changed “judge of probate” to “probate court administrator”; P.A. 76-126 deleted provision for approval by the attorney general; P.A. 12-66 substituted “reproduced pursuant to this chapter” for “so reproduced”, deleted reference to Probate Court Administrator in the case of probate records, inserted Subdiv. designators (1) and (2) and made a technical change.

See Sec. 11-8(b) re appointment of Public Records Administrator.

Cited. 168 C. 435; 169 C. 186; 206 C. 449; 220 C. 225.



Section 1-18a - Transferred

Transferred to Chapter 14, Sec. 1-200.



Section 1-19 and 1-19a - Transferred

Transferred to Chapter 14, Secs. 1-210 and 1-211.



Section 1-19b - Transferred

Transferred to Chapter 14, Sec. 1-213.



Section 1-19c - Transferred

Transferred to Chapter 14, Sec. 1-201.



Section 1-20 - Refusal of access. Appeal.

Section 1-20 is repealed.

(1957, P.A. 428, S. 2, 3; 1961, P.A. 521; 1969, P.A. 311; P.A. 74-183, S. 160, 291; P.A. 75-342, S. 17.)



Section 1-20a to 1-20c - Transferred

Transferred to Chapter 14, Secs. 1-214 to 1-216, inclusive.



Section 1-20d - Alteration of records of law enforcement agencies prior to disclosure.

Section 1-20d is repealed.

(P.A. 88-227, S. 3, 4; P.A. 90-335, S. 2.)



Section 1-20e - Transferred

Transferred to Chapter 14, Sec. 1-202.



Section 1-20f - Transferred

Transferred to Chapter 14, Sec. 1-217.



Section 1-21 and 1-21a - Transferred

Transferred to Chapter 14, Secs. 1-225 and 1-226.



Section 1-21b - Transferred

Transferred to Chapter 368m, Sec. 19a-342.



Section 1-21c to 1-21h - Transferred

Transferred to Chapter 14, Secs. 1-227 to 1-232, inclusive.



Section 1-21i - Transferred

Transferred to Chapter 14, Sec. 1-206.



Section 1-21j - Transferred

Transferred to Chapter 14, Sec. 1-205.



Section 1-21k and 1-21l - Transferred

Transferred to Chapter 14, Secs. 1-240 and 1-241.






Chapter 4 - Oaths

Section 1-22 - Ceremony.

The ceremony to be used, by persons to whom an oath is administered, shall be the holding up of the right hand; but when any person, by reason of scruples of conscience, objects to such ceremony or when the court or authority by whom the oath is to be administered has reason to believe that any other ceremony will be more binding upon the conscience of the witness, such court or authority may permit or require any other ceremony to be used.

(1949 Rev., S. 3573.)

Statutory formalities are to be observed. 41 C. 206. Whether witness has scruples of conscience against taking an oath is to be accepted from statement of witness without further proof; error to deny accused right to affirm on sole ground that he believed in Supreme Being. 109 C. 711. Cited. 176 C. 17; 210 C. 359; 211 C. 555; Id., 672; 224 C. 563.

Cited. 9 CA 1.



Section 1-23 - When affirmation may be used.

When any person, required to take an oath, from scruples of conscience declines to take it in the usual form or when the court is satisfied that any person called as a witness does not believe in the existence of a Supreme Being, a solemn affirmation may be administered to him in the form of the oath prescribed, except that instead of the word “swear” the words “solemnly and sincerely affirm and declare” shall be used and instead of the words “so help you God” the words “upon the pains and penalties of perjury or false statement” shall be used.

(1949 Rev., S. 3574; 1971, P.A. 871, S. 57.)

History: 1971 act added the words “or false statement” to wording of affirmation.

Cited. 202 C. 463; 211 C. 555.

Cited. 9 CA 1.



Section 1-24 - Who may administer oaths.

The following officers may administer oaths: (1) The clerks of the Senate, the clerks of the House of Representatives and the chairpersons of committees of the General Assembly or of either branch thereof, during its session; (2) state officers, as defined in subsection (t) of section 9-1, judges and clerks of any court, family support magistrates, judge trial referees, justices of the peace, commissioners of the Superior Court, notaries public, town clerks and assistant town clerks, in all cases where an oath may be administered, except in a case where the law otherwise requires; (3) commissioners on insolvent estates, auditors, arbitrators and committees, to parties and witnesses, in all cases tried before them; (4) assessors and boards of assessment appeals, in cases coming before them; (5) commissioners appointed by governors of other states to take the acknowledgment of deeds, in the discharge of their official duty; (6) the moderator of a school district meeting, in such meeting, to the clerk of such district, as required by law; (7) the chief elected official of a municipality, in any matter before the chief elected official of a municipality; (8) the Chief Medical Examiner, Deputy Medical Examiner and assistant medical examiners of the Office of the Medical Examiner, in any matter before them; (9) registrars of vital statistics, in any matter before them; (10) any chief inspector or inspector appointed pursuant to section 51-286; (11) registrars of voters, deputy registrars, assistant registrars, and moderators, in any matter before them; (12) special assistant registrars, in matters provided for in subsections (b) and (c) of section 9-19b and section 9-19c; (13) the Commissioner of Emergency Services and Public Protection and any sworn member of any local police department or the Division of State Police within the Department of Emergency Services and Public Protection, in all affidavits, statements, depositions, complaints or reports made to or by any member of any local police department or said Division of State Police or any constable who is under the supervision of said commissioner or any of such officers of said Division of State Police and who is certified under the provisions of sections 7-294a to 7-294e, inclusive, and performs criminal law enforcement duties; (14) judge advocates of the United States Army, Navy, Air Force and Marine Corps, law specialists of the United States Coast Guard, adjutants, assistant adjutants, acting adjutants and personnel adjutants, commanding officers, executive officers and officers whose rank is lieutenant commander or major, or above, of the armed forces, as defined in section 27-103, to persons serving with or in the armed forces, as defined in said section, or their spouses; (15) investigators, deputy investigators, investigative aides, secretaries, clerical assistants, social workers, social worker trainees, paralegals and certified legal interns employed by or assigned to the Public Defender Services Commission in the performance of their assigned duties; (16) bail commissioners, intake, assessment and referral specialists, family relations counselors, support enforcement officers, chief probation officers and supervisory judicial marshals employed by the Judicial Department in the performance of their assigned duties; (17) juvenile matter investigators employed by the Division of Criminal Justice in the performance of their assigned duties; (18) the chairperson of the Connecticut Siting Council or the chairperson's designee; (19) the presiding officer at an agency hearing under section 4-177b; (20) investigators employed by the Department of Social Services Office of Child Support Services, in the performance of their assigned duties; (21) the chairperson, vice-chairperson, members and employees of the Board of Pardons and Paroles, in the performance of their assigned duties; (22) the Commissioner of Correction or the commissioner's designee; (23) sworn law enforcement officers, appointed under section 26-5, within the Department of Energy and Environmental Protection, in all affidavits, statements, depositions, complaints or reports made to or by any such sworn law enforcement officer; and (24) sworn motor vehicle inspectors acting under the authority of section 14-8.

(1949 Rev., S. 3575; 1955, S. 1958d; 1959, P.A. 152, S. 2; 1961, P.A. 165; 1967, P.A. 66, S. 1; 1969, P.A. 699, S. 17; 1971, P.A. 412, S. 9; 752; P.A. 73-185; P.A. 74-170; 74-186, S. 3, 12; P.A. 75-567, S. 19, 80; P.A. 76-111, S. 2; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-143, S. 3; 79-181; P.A. 80-174; 80-190, S. 1; 80-281, S. 1, 31; P.A. 82-104; 82-298, S. 6; P.A. 86-180; 86-187, S. 1, 10; P.A. 87-316, S. 1; P.A. 88-132; 88-317, S. 35, 107; P.A. 90-57; P.A. 91-24, S. 1, 8; P.A. 93-262, S. 1, 87; 93-329, S. 7; 93-435, S. 59, 95; P.A. 95-283, S. 22, 68; P.A. 96-58, S. 1, 2; P.A. 97-256, S. 2; P.A. 01-7; 01-84, S. 1, 26; P.A. 02-71, S. 1; 02-132, S. 1; P.A. 03-278, S. 1; P.A. 04-234, S. 2; 04-257, S. 113; P.A. 05-108, S. 1; P.A. 11-51, S. 134; 11-74, S. 6; 11-80, S. 1; P.A. 12-133, S. 43; P.A. 13-271, S. 1; P.A. 14-146, S. 1; 14-207, S. 1; P.A. 16-13, S. 1.)

History: 1959 act deleted county commissioners; 1961 act included assistant town clerks; 1967 act added lieutenant governor and commissioner of state police and state and local police officers; 1969 act included chief, deputy and assistant medical examiners of the office of medicolegal investigations, effective July 1, 1970; 1971 acts changed “medicolegal investigations” to “medical examiner” and included county detectives; P.A. 73-185 included deputy and assistant registrars and moderators; P.A. 74-170 included various officers of the armed services; P.A. 74-186 replaced county detectives with chief or appointed detectives; P.A. 75-567 made technical changes; P.A. 76-111 changed “detective” to “inspector”; P.A. 77-614 and P.A. 78-303 changed commissioner and department of state police to commissioner and department of public safety, effective January 1, 1979; P.A. 79-143 included special assistant registrars under certain conditions; P.A. 79-181 included restitution specialists in court-ordered investigations and reports; P.A. 80-174 replaced “governor, lieutenant governor” with “state officers ...”; P.A. 80-190 deleted coroners; P.A. 80-281 broadened powers of special assistant registrars to administer oaths; P.A. 82-104 inserted Subdiv. indicators and added a subdivision authorizing certain employees in the public defender services commission to administer oaths; P.A. 82-298 deleted reference to restitution specialists; P.A. 86-180 added Subdiv. (16) authorizing the administration of oaths by bail commissioners, assistant bail commissioners and certain employees of the office of the bail commission; P.A. 86-187 added Subdiv. (17) authorizing chairman of Connecticut siting council or his designee to administer oaths; P.A. 87-316 authorized family support magistrates to administer oaths; P.A. 88-132 amended Subdiv. (13) to authorize the commissioner of public safety and certain state and local police officials to administer oaths to any constable who is under the supervision of said commissioner or any of such officers of the division of state police and who is certified under Secs. 7-294a to 7-294e, inclusive, and performs criminal law enforcement duties; P.A. 88-317 added Subdiv. (18) authorizing presiding officer at an agency hearing under Sec. 4-177b to administer oaths, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-57 amended Subdiv. (13) to authorize police department and state police corporals to administer oaths; P.A. 91-24 authorized juvenile matter investigators to administer oaths; P.A. 93-262 and 93-435 substituted commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 added Subdiv. (20) permitting family relations counselors of the family division of the superior court and support enforcement officers and investigators to administer oaths in the performance of their assigned duties; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-58 amended Subdiv. (13) to replace “the chief, acting chief, superintendent of police, major, captain, lieutenant, sergeant and corporal” with “any sworn member” of any local police department and amended Subdiv. (15) to include “social workers, social worker trainees, paralegals and certified legal interns” among personnel of the Public Defender Services Commission authorized to administer oaths, effective May 7, 1996; P.A. 97-256 added Subdiv. (21) authorizing the chairman, vice-chairman and members of the Board of Parole and parole officers and parole supervisors to administer oaths in the performance of their assigned duties; P.A. 01-7 added Subdiv. (22) authorizing the Commissioner of Correction or the commissioner's designee to administer oaths and made technical changes for the purposes of gender neutrality; P.A. 01-84 amended Subdiv. (17) to specify that juvenile matter investigators are employed by the Division of Criminal Justice rather than the Judicial Department and made technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 02-71 amended Subdiv. (2) to make a technical change and add “judge trial referees”; P.A. 02-132 replaced provision re bail commissioners, assistant bail commissioners, secretaries and clerical assistants employed in the office of the Bail Commission with provision re bail commissioners employed by the Judicial Department in Subdiv. (16), replaced provision re family relations counselors of the Family Division of the Superior Court with provision re family relations counselors employed by the Judicial Department in Subdiv. (20) and made technical changes in Subdivs. (2), (14) and (20); P.A. 03-278 made a technical change in Subdiv. (2), effective July 9, 2003; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subdiv. (21), effective July 1, 2004; P.A. 04-257 amended Subdiv. (21) to delete “parole officers and parole supervisors”, effective June 14, 2004; P.A. 05-108 amended Subdiv. (21) to include “employees” of the Board of Pardons and Paroles, effective June 7, 2005; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-74 added Subdiv. (23) re sworn law enforcement officers within the Department of Environmental Protection; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-133 amended Subdiv. (16) to add reference to intake, assessment and referral specialists; P.A. 13-271 added Subdiv. (24) re sworn motor vehicle inspectors, effective July 1, 2013; P.A. 14-146 amended Subdiv. (7) by substituting “chief elected official of a municipality, in any matter before the chief elected official of a municipality” for “first selectman, in any matter before the board of selectmen”, effective June 6, 2014; P.A. 14-207 amended Subdiv. (16) by adding “family relations counselors, support enforcement officers, chief probation officers and supervisory judicial marshals” and making technical changes and amended Subdiv. (20) by deleting references to family relations counselors and support enforcement officers employed by the Judicial Department and making a technical change; P.A. 16-13 changed “Bureau of Child Support Enforcement” to “Office of Child Support Services” in Subdiv. (20), effective May 6, 2016.

See Sec. 53-368 re penalty for falsely certifying administration of oath.

Cited. 238 C. 588.

Cited. 9 CA 1; 16 CA 486.



Section 1-24a - Affiant may swear truth of document or other writing before proper officer, when.

In any matter in which a document or other writing is to be submitted under penalty of false statement, the affiant may, in lieu thereof, swear to the truth of the document or writing before any proper officer.

(P.A. 99-84, S. 32.)



Section 1-25 - Forms of oaths.

The forms of oaths shall be as follows, to wit:

FOR MEMBERS OF THE GENERAL ASSEMBLY, EXECUTIVE
AND JUDICIAL OFFICERS.

You do solemnly swear (or affirm, as the case may be) that you will support the Constitution of the United States, and the Constitution of the state of Connecticut, so long as you continue a citizen thereof; and that you will faithfully discharge, according to law, the duties of the office of .... to the best of your abilities; so help you God.

FOR NOTARIES PUBLIC.

You do solemnly swear (or affirm, as the case may be) that you will support the Constitution of the United States, and the Constitution of the state of Connecticut; and that you will faithfully discharge, according to law, the duties of the office of notary public to the best of your abilities; so help you God.

FOR ELECTORS.

You solemnly swear (or affirm, as the case may be) that you will be true and faithful to the constitutions and governments of the State of Connecticut and the United States of America; that the statements made in your application for admission as an elector are true and complete; and that your privileges as an elector are not forfeited by reason of conviction of a felony; so help you God.

FOR ATTORNEYS.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will do nothing dishonest, and will not knowingly allow anything dishonest to be done in court, and that you will inform the court of any dishonesty of which you have knowledge; that you will not knowingly maintain or assist in maintaining any cause of action that is false or unlawful; that you will not obstruct any cause of action for personal gain or malice; but that you will exercise the office of attorney, in any court in which you may practice, according to the best of your learning and judgment, faithfully, to both your client and the court; so help you God or upon penalty of perjury.

FOR PETIT JURORS IN CRIMINAL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will, without respect of any persons or favor of any person, decide this case between the state of Connecticut and the defendant (or defendants) based on the evidence given in court and on the laws of this state, as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you, about this case until you have been discharged by the court; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

FOR ALTERNATE JURORS IN CRIMINAL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that, if you become a member of the jury for this case, you will, without respect of any persons or favor of any person, decide this case between the state of Connecticut and the defendant (or defendants) based on the evidence given in court and on the laws of this state, as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you about this case until you have been discharged by the court; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

FOR JURORS IN CIVIL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will decide this case between the plaintiff and the defendant (or plaintiffs and defendants) based on the evidence given in court and on the laws of this state as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you, about this case; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

FOR ALTERNATE JURORS IN CIVIL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that, if you become a member of the jury for this case, you will decide this case between the plaintiff and the defendant (or plaintiffs and defendants) based on the evidence given in court and on the laws of this state as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you, about this case; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

VOIR DIRE.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will answer truthfully all questions that you are asked, none of which will be about the merits of the case for which the jury is being selected; so help you God or upon penalty of perjury.

FOR WITNESSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that the evidence you shall give concerning this case shall be the truth, the whole truth and nothing but the truth; so help you God or upon penalty of perjury.

FOR INVESTIGATORY GRAND JURY WITNESSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that the evidence you shall give concerning this investigation into the commission of a crime or crimes, shall be the truth, the whole truth and nothing but the truth; so help you God or upon penalty of perjury.

FOR WITNESSES TWELVE YEARS OF AGE OR YOUNGER.

You promise that you will tell the truth.

FOR AN INTERPRETER IN A CRIMINAL CASE.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will interpret accurately the information (or indictment) that charges the accused with a crime and all questions that the accused may be asked under the direction of the court in a language the accused can understand and speak; that you will interpret accurately the pleas of the accused to the information (or indictment) and the answers of the accused to the court (or to the court and jury) in English; and that you will make all interpretations to the best of your skill and judgment; so help you God or upon penalty of perjury.

FOR AN INTERPRETER IN COURT.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will interpret accurately the oath to be administered to the witness and all questions that the witness may be asked under direction of the court in a language the witness can understand and speak; that you will interpret accurately the answers of the witness to the court (or to the court and jury) in English; and that you will make all interpretations to the best of your skill and judgment; so help you God or upon penalty of perjury.

FOR AN INTERPRETER FOR A DEAF
OR HEARING IMPAIRED JUROR.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will interpret accurately to a deaf or hearing impaired juror the juror orientation program, any oath to be administered to the juror, all testimony and other relevant conversation, and all questions that the juror may be asked under the direction of the court; that you will interpret accurately the answers of the juror to the court in English; that you will not participate in any manner in the deliberations of the jury other than making an accurate interpretation of the remarks of the jurors during deliberations; that you will make all interpretations to the best of your skill and judgment; and that you will not communicate with anyone outside the jury concerning the business or matters before the jury; so help you God or upon penalty of perjury.

FOR ASSESSORS, TO SUBSCRIBE UPON ABSTRACT.

I, ...., assessor of the town of ...., do solemnly swear or solemnly and sincerely affirm, as the case may be, that I believe that all the lists, and the abstract of said town for the year 20.., are made up and perfected according to law; so help me God or upon penalty of perjury.

FOR PLAINTIFF, WHEN INDIFFERENT PERSON IS
AUTHORIZED TO SERVE WRIT.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you believe the plaintiff is (or plaintiffs are) in danger of losing the debt (damage or other thing) in this writ, unless an indifferent person is authorized to immediately serve this writ; so help you God or upon penalty of perjury.

FOR MEMBERS OF A COURT-MARTIAL.

You solemnly swear (or affirm, as the case may be) that you will truly try and determine, according to the evidence given in court, the matters depending between this state and the officer (or officers) now to be tried; that you will not divulge the sentence of the court until the same shall have been approved or disapproved, according to law; neither will you, at any time, disclose the vote or opinion of any member of the court, unless required by due course of law; so help you God.

FOR THE JUDGE-ADVOCATE OF A COURT-MARTIAL.

You solemnly swear (or affirm, as the case may be) that you will not, at any time whatever, disclose the vote or opinion of any member of any court-martial in which you may be called to act, unless required by due course of law, nor divulge the sentence of any such court, unless the same shall have been approved or disapproved, according to law; and that you will faithfully and impartially do the duty of judge-advocate, according to your best ability; so help you God.

FOR OFFICIALS APPOINTED TO SERVE IN ANY POLLING
PLACE IN ANY ELECTION OR PRIMARY.

You solemnly swear (or affirm, as the case may be) that you will faithfully discharge, according to law, your duties as ...., to the best of your ability; and that you will serve in this election or primary as the case may be, as an official, completely impartial with respect to any candidate or any political party; so help you God.

FOR ALL OTHER PERSONS OF WHOM AN OATH IS REQUIRED.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will faithfully discharge, according to law, your duties as .... to the best of your abilities; so help you God or upon penalty of perjury.

(1949 Rev., S. 3576, 7911(b); March, 1958, P.A. 27, S. 40, 41; 1961, P.A. 207; 1967, P.A. 901, S. 10; 1969, P.A. 235, S. 1; P.A. 81-350, S. 3, 17; P.A. 83-2; 83-475, S. 2, 43; P.A. 85-613, S. 4, 154; P.A. 86-131, S. 1, 2; 86-184, S. 1, 2; P.A. 89-177, S. 2; May Sp. Sess. P.A. 92-1, S. 5, 7; P.A. 93-167; P.A. 02-71, S. 2.)

History: 1961 act added oath for election and primary officials; 1967 act repealed oath for jury of inquest; 1969 act revised the oath for electors; P.A. 81-350 substituted word “person” for “man” in electors' oath; P.A. 83-2 replaced the word “prisoner at the bar” with “defendant” in the oath of petit and alternate jurors in criminal causes; P.A. 83-475 amended form of electors' oath to include reference to application for admission and forfeiture of electors' privileges; P.A. 85-613 made technical changes to restore language inadvertently lost through computer error; P.A. 86-131 added oath for an interpreter for a deaf or hearing impaired juror; P.A. 86-184 added new oath for notaries public; P.A. 89-177 added oath for witnesses 12 years of age or younger; May Sp. Sess. P.A. 92-1 shortened the elector's oath; P.A. 93-167 made technical changes to forms, changing “man” to “person”, “he” to “the witness”, “his” to “the” and added phrase “or affirm, as the case may be” to some forms for uniformity; P.A. 02-71 revised oaths for attorneys, jurors, voir dire, witnesses, interpreters, assessors, plaintiffs when indifferent person is authorized to serve writ, and other persons, deleted oath for grand jurors impaneled in court and added oath for investigatory grand jury witnesses.

A juror who converses with nonjurors about the cause violates his oath. 3 D. 219. See 80 C. 314; 87 C. 368. Whether jurors are to be sworn on voir dire is in court's discretion. 47 C. 518. Grand juror's oath does not prevent member from testifying on trial as to accused's statements. 56 C. 399. Improper argument by an attorney may be violation of his oath. 72 C. 244. Origin of attorney's oath. 79 C. 49. Exact form of assessor's oath is directory, not mandatory; effect of slight deviation from prescribed wording. 104 C. 583. Justices of peace conducting inquest bound to secrecy by their oath. 110 C. 507. Cited. 128 C. 650; 137 C. 123. Oaths indicate that obligations of attorney can in no way conflict with obligations of grand juror. 146 C. 137. Cited. 159 C. 264; 162 C. 249; 182 C. 419; 187 C. 73. Judge has duty to see that no falsehood or other fraud is perpetrated in court, and once he declares that he believes a party or a witness has been deceitful, he cannot continue to preside in his role of impartial arbiter. Id., 163. Cited. 189 C. 303; 193 C. 670; 197 C. 141; 200 C. 91; 202 C. 463; 210 C. 359; 211 C. 672; 222 C. 541; 236 C. 112.

Cited. 13 CA 330; 19 CA 95; 25 CA 21; Id., 543; judgment reversed, see 222 C. 541; 34 CA 58; judgment reversed, see 232 C. 537.

Suspension from practice for misrepresentation to a judge in chambers. 2 CS 122. Slight deviation from the strictly proper form of oath does not render appraisal defective. 4 CS 427. Cited. 29 CS 305; 34 CS 147.






Chapter 5 - Bonds

Section 1-26 - Construction of bond requirement.

Except as otherwise provided by the general statutes, whenever any person is by law required to give a bond, such requirement shall mean a bond with surety.

(1949 Rev., S. 3577; 1967, P.A. 549, S. 6.)

History: 1967 act added “except as otherwise provided by the general statutes”.



Section 1-27 - Joint control of money and assets by principal and surety.

Any person of whom a bond, undertaking or other obligation is required may agree with his surety or sureties concerning the deposit of any money or assets for which he and his surety or sureties are held responsible with a bank, savings bank or safe-deposit or trust company authorized by law to do business as such, or with any other depository approved by the court requiring such obligation or by a judge thereof, if such deposit is otherwise legal, for the safekeeping thereof. Such deposit shall be made in such manner as to prevent the withdrawal of such money or assets or any part thereof without the written consent of such surety or sureties or an order of such court or judge made on such notice to such surety or sureties as such court or judge directs; provided such agreement shall not release from or change the liability of the principal or sureties as established by the terms of such bond.

(1949 Rev., S. 3578.)






Chapter 6 - Uniform Acknowledgment Act

Section 1-28 - Permissible forms of acknowledgment.

Any instrument may be acknowledged in the manner and form now provided by other laws of this state, or as provided by this chapter.

(1961, P.A. 65, S. 1.)

Cited. 176 C. 17.



Section 1-29 - Acknowledgments within state.

The acknowledgment of any instrument may be made in this state before: (1) A judge of a court of record or a family support magistrate; (2) a clerk or deputy clerk of a court having a seal; (3) a town clerk; (4) a notary public; (5) a justice of the peace; or (6) an attorney admitted to the bar of this state.

(1961, P.A. 65, S. 2; P.A. 87-316, S. 2; P.A. 03-278, S. 2.)

History: P.A. 87-316 authorized family support magistrates to take acknowledgments; P.A. 03-278 made a technical change in Subdiv. (3), effective July 9, 2003.



Section 1-30 - Acknowledgments in other states, territories or possessions.

The acknowledgment of any instrument may be made without the state but within the United States or a territory or insular possession of the United States and within the jurisdiction of the officer, before: (1) A clerk or deputy clerk of any federal court; (2) a clerk or deputy clerk of any court of record of any state or other jurisdiction; (3) a notary public; (4) a commissioner of deeds; (5) any person authorized by the laws of such other jurisdiction to take acknowledgments; (6) any attorney admitted to the bar in this state as provided in section 1-31a.

(1961, P.A. 65, S. 3; P.A. 91-110, S. 6, 9.)

History: P.A. 91-110 added Subdiv. (6) permitting acknowledgment of instrument as provided in Sec. 1-31a without the state before attorney admitted to bar in this state.



Section 1-31 - Acknowledgments without United States.

The acknowledgment of any instrument may be made without the United States before: (1) An ambassador, minister, charge d'affaires, counselor to or secretary of a legation, consul general, consul, vice-consul, commercial attache, or consular agent of the United States accredited to the country where the acknowledgment is made; (2) a notary public of the country where the acknowledgment is made; (3) a judge or clerk of a court of record of the country where the acknowledgment is made; (4) any attorney admitted to the bar in this state as provided in section 1-31a.

(1961, P.A. 65, S. 4; P.A. 91-110, S. 7, 9.)

History: P.A. 91-110 added Subdiv. (4) permitting acknowledgment of instrument as provided in Sec. 1-31a without the United States before attorney admitted to bar in this state.



Section 1-31a - Acknowledgments by attorney outside state.

An acknowledgment of any instrument pertaining to real property located in this state or a power of attorney may be made outside the state before an attorney admitted to the bar in this state.

(P.A. 91-110, S. 8, 9.)



Section 1-32 - Identification of person making acknowledgment.

The officer taking the acknowledgment shall know or have satisfactory evidence that the person making the acknowledgment is the person described in and who executed the instrument.

(1961, P.A. 65, S. 5.)



Section 1-33 - Married women.

An acknowledgment of a married woman may be made in the same form as though she were unmarried.

(1961, P.A. 65, S. 6.)



Section 1-34 - Certificate of officer.

An officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in one of the following forms:

(1) By individuals:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared ...., known to me (or satisfactorily proven) to be the person whose name .... subscribed to the within instrument and acknowledged that .... he .... executed the same for the purposes therein contained.

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(2) By a corporation:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... who acknowledged himself to be the .... of ...., a corporation, and that he, as such ...., being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the corporation by himself as ....

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(3) By an attorney in fact:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared ...., known to me (or satisfactorily proven) to be the person whose name is subscribed as attorney in fact for ...., and acknowledged that he executed the same as the act of his principal for the purposes therein contained.

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(4) By any public officer or deputy thereof, or by any trustee, administrator, guardian, or executor:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared ...., of the State (County or City as the case may be) of ...., known to me (or satisfactorily proven) to be the person described in the foregoing instrument, and acknowledged that he executed the same in the capacity therein stated and for the purposes therein contained.

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(5) By a limited liability company:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... who acknowledged himself to be the .... of ...., a (member managed or manager managed) limited liability company, and that he, as such ...., being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the limited liability company by himself as ....

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(6) By a registered limited liability partnership:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... who acknowledged himself to be the .... of ...., a registered limited liability partnership, and that he, as such ...., being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the registered limited liability partnership by himself as ....

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(1961, P.A. 65, S. 7; February, 1965, P.A. 226; P.A. 04-132, S. 2.)

History: 1965 act removed requirement officer affix seal; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 04-132 added Subdivs. (5) and (6) re forms for limited liability company and registered limited liability partnership, respectively.

See Sec. 52-262 re fee for taking of acknowledgment.

Cited. 176 C. 17.



Section 1-35 - Identification of acknowledging officer.

The certificate of the acknowledging officer shall be completed by his signature, his official seal if he has one, the title of his office and, if he is a notary public, the date his commission expires.

(1961, P.A. 65, S. 8.)



Section 1-36 - Authentication.

(1) If the acknowledgment is taken within this state or is made without the United States by an officer of the United States no authentication shall be necessary.

(2) If the acknowledgment is taken without this state, but in the United States, or a territory or insular possession of the United States, the certificate shall be authenticated by a certificate as to the official character of such officer, executed, if the acknowledgment is taken by a clerk or deputy clerk of a court, by the presiding judge of the court or, if the acknowledgment is taken by a notary public, or any other person authorized to take acknowledgments, by a clerk of a court of record of the county, parish or district, or the clerk of the town, in which the acknowledgment is taken. The signature to such authenticating certificate may be a facsimile printed, stamped, photographed or engraved thereon when the certificate bears the seal of the authenticating officer. A judge or clerk authenticating an acknowledgment shall endorse thereon or attach thereto a certificate in substantially the following form:

State of ....

County of ....

I .... (judge or clerk) of the .... in and for said county, which court is a court of record, having a seal, (or I, clerk of the town of .... in said county,) do hereby certify that .... by and before whom the foregoing (or annexed) acknowledgment was taken, was at the time of taking the same a notary public (or other officer) residing (or authorized to act) in said county, and was authorized by the laws of said state to take and certify acknowledgments in said state, and, further, that I am acquainted with his handwriting and that I believe that the signature to the certificate of acknowledgment is genuine.

In testimony whereof I have hereunto set my hand and affixed the seal of the court this .... day of ...., 20...

(3) If the acknowledgment is taken without the United States and by a notary public or a judge or clerk of a court of record of the country or the clerk of the town where the acknowledgment is taken, the certificate shall be authenticated by a certificate under the great seal of state of the country, affixed by the custodian of such seal, or by a certificate of a diplomatic, consular or commercial officer of the United States accredited to that country, certifying as to the official character of such officer. The officer authenticating an acknowledgment shall endorse thereon or attach thereto a certificate in substantially the form prescribed in subsection (2) of this section.

(1961, P.A. 65, S. 9; 1971, P.A. 387, S. 2.)

History: 1971 act included town clerks; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

See Sec. 47-7 re validity of acknowledgments taken in other state or U.S. territory.

These statutory requirements are inapplicable to extradition documentation because Sec. 54-159 provides for authentication by the executive authority. 195 C. 465.



Section 1-37 - Acknowledgment in compliance with law of other jurisdiction.

Notwithstanding any provision in this chapter, the acknowledgment of any instrument without this state in compliance with the manner and form prescribed by the laws of the place of its execution, if in a state, a territory or insular possession of the United States, or in the District of Columbia, verified by the official seal of the officer before whom it is acknowledged, and authenticated in the manner provided by subsection (2) of section 1-36, shall have the same effect as an acknowledgment in the manner and form prescribed by the laws of this state for instruments executed within the state.

(1961, P.A. 65, S. 10.)



Section 1-38 - Acknowledgment of person in armed forces.

In addition to the acknowledgment of instruments in the manner and form and as otherwise authorized by this chapter, persons serving in or with the armed forces of the United States or their dependents, wherever located, may acknowledge the same before any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the Army, Air Force or Marine Corps, or ensign or higher in the Navy or Coast Guard. The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment. No authentication of the officer's certificate of acknowledgment shall be required but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... (Serial No.) (if any) ...., known to me (or satisfactorily proven) to be (serving in or with the armed forces of the United States) (a dependent of ...., (Serial No.) (if any) ...., a person serving in or with the armed forces of the United States) and to be the person whose name is subscribed to the within instrument and acknowledged that .... he .... executed the same for the purposes therein contained. And the undersigned does further certify that he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the armed forces of the United States.

....

Signature of the Officer

....

Rank and Serial No. of Officer

and Command to which attached.

(1961, P.A. 65, S. 11.)

History: (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

See Sec. 27-137 re acknowledgments by persons serving in armed forces and their spouses.



Section 1-39 - Prior acknowledgments unaffected.

No acknowledgment taken prior to October 1, 1961, shall be affected by anything contained in this chapter.

(1961, P.A. 65, S. 12.)



Section 1-40 - Interpretation of chapter.

This chapter shall be so interpreted as to make uniform the laws of those states which enact it.

(1961, P.A. 65, S. 13.)



Section 1-41 - Short title: Uniform Acknowledgment Act.

This chapter may be cited as the “Uniform Acknowledgment Act”.

(1961, P.A. 65, S. 14.)






Chapter 7 - Statutory Short Form Power of Attorney

Section 1-42 to 1-54 - Short title: Connecticut Statutory Short Form Power of Attorney Act. Form. Real estate transactions. Chattel and goods transactions. Bond, share and commodity transactions. Banking transactions. Business operating transactions. Insurance transactions. Estate transactions. Claims and litigation. Personal relationships and affairs. Benefits from military service. Records, reports and statements.

Sections 1-42 to 1-54, inclusive, are repealed, effective October 1, 2016.

(February, 1965, P.A. 573, S. 1–13; P.A. 90-71, S. 1; P.A. 93-203, S. 5; P.A. 95-79, S. 185, 189; 95-316, S. 1; P.A. 07-252, S. 1; P.A. 14-204, S. 1; P.A. 15-240, S. 57; P.A. 16-40, S. 9.)



Section 1-54a - Health care decisions.

Section 1-54a is repealed, effective October 1, 2006.

(P.A. 90-71, S. 2; P.A. 91-382; P.A. 93-407, S. 4; P.A. 06-195, S. 87.)



Section 1-55 and 1-56 - General authority of agent. Additional provisions authorized in form.

Sections 1-55 and 1-56 are repealed, effective October 1, 2016.

(February, 1965, P.A. 573, S. 14, 15; P.A. 91-406, S. 1, 29; P.A. 06-195, S. 59; P.A. 07-252, S. 2; P.A. 15-240, S. 57; P.A. 16-40, S. 9.)






Chapter 7a - Durable Power of Attorney Bank Accounts

Section 1-56a - Definitions.

For the purposes of this section and section 1-56b:

(1) “Account” means any account at a financial institution which is in the name of one or more natural persons and into which deposits may be made;

(2) “Power of attorney account” means an account in the name of a natural person as principal and with respect to which one or more other natural persons have been designated as agents with the right to make deposits to and to withdraw funds from or draw checks on such account;

(3) “Financial institution” means any state bank and trust company, national banking association, state or federally chartered savings bank, state or federally chartered savings and loan association or state or federally chartered credit union.

(P.A. 89-67, S. 1.)



Section 1-56b - Form. Authority. Liability of financial institution.

(a) The use of the following form in the creation of a power of attorney account is authorized and, when used, shall be construed in accordance with the provisions of this section:

CONNECTICUT STATUTORY DURABLE POWER OF
ATTORNEY ACCOUNT

I, (Insert name and address of principal), do hereby appoint (Insert name and address of the agent, or each agent, if more than one is designated. If more than one agent is designated and the principal wishes each agent alone to be able to exercise the power conferred, insert in this blank the word “severally”. Failure to make any insertion or the insertion of the word “jointly” shall require the agents to act jointly.) my attorney-in-fact to deposit to my credit in account No. (Insert account number) in (Insert name of financial institution) moneys, negotiable instruments or credits acceptable by said financial institution for deposit, to withdraw from said account, either personally or by order payable either to said agent individually or to another payee, all moneys now and hereafter deposited in my name and to my credit in said account, and to sign in my name any and all required receipts, orders, drafts and withdrawal slips therefor, giving said agent full power and authority to do and perform anything whatsoever requisite and necessary to be done with respect to said account as fully as I might or could do if personally present, hereby ratifying and confirming all that said agents shall do or cause to be done by virtue hereof.

This power of attorney shall not be affected by my subsequent disability or incompetence.

Signed this ....day of ...., 20...

Witnessed by:
(Acknowledgment)

(b) No provisions of section 1-56a and this section shall be construed to bar the use of any other form of power of attorney desired by the parties concerned or to require a financial institution to offer the power of attorney account created under this section

(c) If more than one agent is designated by the principal, such agents, in the exercise of the powers conferred, shall act jointly unless the principal specifically provides that they are to act severally.

(d) The authority granted by the execution of a power of attorney in the form set forth in subsection (a) of this section shall survive the subsequent disability or incompetence of the principal.

(e) If a conservator of the estate of the principal is appointed, the power of attorney shall cease at the time of the appointment, and the person acting under the power of attorney shall account to the conservator rather than to the principal. If the principal dies, the power of attorney shall cease at the time of the principal's death, and the person acting under the power of attorney shall account to the fiduciary of the principal's estate.

(f) Payment by a financial institution of funds held in a power of attorney account in accordance with powers authorized pursuant to a power of attorney in the form set forth in subsection (a) of this section shall be a valid and sufficient release and discharge of said financial institution from all liability for all claims for payments so made, unless and until actual written notice of termination of said power of attorney, including termination by death of the principal or by reason of the appointment of a conservator of the principal's estate, is received by an officer of said financial institution at its main office, during the regular banking hours and in such time and manner as to afford the financial institution a reasonable opportunity to act, but in no event less than two business days.

(P.A. 89-67, S. 2; P.A. 98-52, S. 12.)

History: P.A. 98-52 amended Subsec. (e) by deleting “after the occurrence of the disability or incompetence of the principal”; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).






Chapter 7b - Springing Power of Attorney

Section 1-56h to 1-56k - Springing power of attorney; effective upon written affidavit re occurrence of specified contingency. Form of written affidavit re occurrence of specified contingency. Power of attorney to cease if conservator of estate is appointed. Probate court to resolve disputes re provisions concerning springing power of attorney.

Sections 1-56h to 1-56k, inclusive, are repealed, effective October 1, 2016.

(P.A. 93-203, S. 1–4; P.A. 98-52, S. 13; P.A. 15-240, S. 57; P.A. 16-40, S. 9.)






Chapter 7c - Designation of Person for Decision-Making and Certain Rights and Obligations

Section 1-56r - Designation of person for decision-making and certain rights and obligations.

(a) Any person eighteen years of age or older may execute a document that designates another person eighteen years of age or older to make certain decisions on behalf of the maker of such document and have certain rights and obligations with respect to the maker of such document under section 1-1k, subsection (b) of section 14-16, subsection (b) of section 17a-543, subsection (a) of section 19a-289h, section 19a-550, subsection (a) of section 19a-571, section 19a-580, subsection (b) of section 19a-578, section 31-51jj, section 54-85d, section 54-91c, section 54-126a or chapter 968.

(b) Such document shall be signed, dated and acknowledged by the maker before a notary public or other person authorized to take acknowledgments, and be witnessed by at least two persons. Such document may be revoked at any time by the maker, or by a person in the maker's presence and at the maker's direction, burning, canceling, tearing or obliterating such document or by the execution of a subsequent document by the maker in accordance with subsection (a) of this section.

(c) Any person who is presented with a document executed in accordance with this section shall honor and give effect to such document for the purposes therein indicated.

(P.A. 02-105, S. 3; P.A. 03-278, S. 3; P.A. 10-123, S. 25.)

History: P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; P.A. 10-123 amended Subsec. (a) by replacing reference to Sec. 19a-279c(a) with reference to Sec. 19a-289h(a).






Chapter 8 - Uniform Recognition of Acknowledgments Act

Section 1-57 - Definitions. Authorized officers.

For the purposes of this chapter, “notarial acts” means acts which the laws and regulations of this state authorize notaries public of this state to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this state for use in this state with the same effect as if performed by a notary public of this state by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this state: (1) A notary public authorized to perform notarial acts in the place in which the act is performed; (2) a judge, clerk, or deputy clerk of any court of record in the place in which the notarial act is performed; (3) an officer of the foreign service of the United States, a consular agent, or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed; (4) a commissioned officer in active service with the armed forces of the United States and any other person authorized by regulation of the armed forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: A merchant seaman of the United States, a member of the armed forces of the United States, or any other person serving with or accompanying the armed forces of the United States; or (5) any other person authorized to perform notarial acts in the place in which the act is performed.

(1969, P.A. 270, S. 1.)



Section 1-58 - Proof of authority to perform notarial act.

(a) If the notarial act is performed by any of the persons described in subdivisions (1) to (4), inclusive, of section 1-57, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

(b) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if: (1) A foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act; or (2) the official seal of the person performing the notarial act is affixed to the document; or (3) the title and indication of authority to perform notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information.

(c) If the notarial act is performed by a person other than one described in subsections (a) and (b) of this section, there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

(d) The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.

(1969, P.A. 270, S. 2; P.A. 05-288, S. 2.)

History: P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 1-59 - Certification by person taking acknowledgment.

The person taking an acknowledgment shall certify that: (1) The person acknowledging appeared before him and acknowledged he executed the instrument; and (2) the person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

(1969, P.A. 270, S. 3.)



Section 1-60 - Form of certificate.

The form of a certificate of acknowledgment used by a person whose authority is recognized under section 1-57 shall be accepted in this state if: (1) The certificate is in a form prescribed by the laws or regulations of this state; (2) the certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or (3) the certificate contains the words “acknowledged before me”, or their substantial equivalent.

(1969, P.A. 270, S. 4.)



Section 1-61 - “Acknowledged before me” defined.

The words “acknowledged before me” mean: (1) That the person acknowledging appeared before the person taking the acknowledgment; (2) that he acknowledged he executed the instrument; (3) that, in the case of: (A) A natural person, he executed the instrument for the purposes therein stated, (B) a corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated, (C) a partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated, (D) a person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated and (E) a person acknowledging as a public officer, trustee, administrator, guardian, or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and (4) that the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.

(1969, P.A. 270, S. 5.)

History: (Revisor's note: In 1995 the Revisors substituted editorially the letters (A), (B), (C), (D) and (E) for (i), (ii), (iii), (iv) and (v) in Subdiv. (3) for consistency with statutory usage).



Section 1-62 - Statutory short forms of acknowledgment.

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this state. The forms shall be known as “Statutory Short Forms of Acknowledgment” and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms.

(1) For an individual acting in his own right:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(2) For a corporation:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(3) For a partnership:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(4) For an individual acting as principal by an attorney in fact:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(5) By any public officer, trustee, or personal representative:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name and title of position).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(6) For a limited liability company:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name and capacity of acknowledging member or manager) on behalf of (name of limited liability company) a (member managed or manager managed) (state of organization) limited liability company, on behalf of the company.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(7) For a registered limited liability partnership:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner), partner (or agent) on behalf of (name of registered limited liability partnership) a (state or place of filing of certificate of registered limited liability partnership) registered limited liability partnership, on behalf of the registered limited liability partnership.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(1969, P.A. 270, S. 6; P.A. 04-132, S. 3.)

History: P.A. 04-132 added Subdivs. (6) and (7) re forms for limited liability company and registered limited liability partnership, respectively.



Section 1-63 - Prior acts unaffected. Method additional.

A notarial act performed prior to October 1, 1969, is not affected by this chapter. This chapter provides an additional method of proving notarial acts. Nothing in this chapter diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this state.

(1969, P.A. 270, S. 7.)



Section 1-64 - Uniform interpretation.

This chapter shall be so interpreted as to make uniform the laws of those states which enact it.

(1969, P.A. 270, S. 8.)



Section 1-65 - Short title: Uniform Recognition of Acknowledgments Act.

This chapter may be cited as the “Uniform Recognition of Acknowledgments Act”.

(1969, P.A. 270, S. 9.)






Chapter 8b - Uniform Unsworn Foreign Declarations Act

Section 1-65aa - Short title: Uniform Unsworn Foreign Declarations Act.

Sections 1-65aa to 1-65hh, inclusive, may be cited as the “Uniform Unsworn Foreign Declarations Act”.

(P.A. 10-33, S. 1.)



Section 1-65bb - Definitions.

As used in sections 1-65aa to 1-65hh, inclusive, and section 53a-156:

(1) “Boundaries of the United States” means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

(2) “Law” includes the United States Constitution or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order or an administrative rule, regulation or order.

(3) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) “Sign” means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound or process.

(5) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(6) “Sworn declaration” means a declaration in a signed record given under oath. “Sworn declaration” includes a sworn statement, verification, certificate or affidavit.

(7) “Unsworn declaration” means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.

(P.A. 10-33, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 32.)

History: June 12 Sp. Sess. P.A. 12-2 made technical changes.



Section 1-65cc - Applicability.

Sections 1-65aa to 1-65hh, inclusive, apply to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. Sections 1-65aa to 1-65hh, inclusive, do not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

(P.A. 10-33, S. 3.)



Section 1-65dd - Effect of unsworn declaration.

If a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of sections 1-65aa to 1-65hh, inclusive, has the same effect as a sworn declaration.

(P.A. 10-33, S. 4.)



Section 1-65ee - Required medium for unsworn declaration.

If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.

(P.A. 10-33, S. 5.)



Section 1-65ff - Form of unsworn declaration.

An unsworn declaration under sections 1-65aa to 1-65hh, inclusive, shall be in substantially the following form:

I declare under penalty of perjury under the law of Connecticut that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

Executed on this .... day of .... (month), .... (year),

at .... (city or other location, state), .... (country).

.... (printed name)

.... (signature)

(P.A. 10-33, S. 6.)



Section 1-65gg - Uniformity of application and construction.

In applying and construing the provisions of sections 1-65aa to 1-65hh, inclusive, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 10-33, S. 7.)



Section 1-65hh - Relation of act to Electronic Signatures in Global and National Commerce Act.

Sections 1-65aa to 1-65hh, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001, et seq., except that nothing in sections 1-65aa to 1-65hh, inclusive, modifies, limits or supersedes Section 101(c) of said act, 15 USC Section 7001(c), or authorizes electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC Section 7003(b).

(P.A. 10-33, S. 8.)






Chapter 9 - Code of Ethics (See Chapter 10)

Section 1-66 - Transferred

Transferred to Chapter 10, Sec. 1-84.



Section 1-67 - General Assembly member not to act on legislation in which he has interest.

Section 1-67 is repealed.

(1971, P.A. 822, S. 2; P.A. 77-600, S. 13, 15.)



Section 1-68 - Transferred

Transferred to Chapter 10, Sec. 1-85.



Section 1-69 to 1-78 - Joint legislative ethics committee.

Sections 1-69 to 1-78, inclusive, are repealed.

(1971, P.A. 822, S. 4–13; P.A. 77-600, S. 13, 15; 77-605, S. 20, 21.)






Chapter 10 - Codes of Ethics

Section 1-79 - Definitions.

The following terms, when used in this part, have the following meanings unless the context otherwise requires:

(1) “Blind trust” means a trust established by a public official or state employee or member of his or her immediate family for the purpose of divestiture of all control and knowledge of assets.

(2) “Business with which he is associated” means any sole proprietorship, partnership, firm, corporation, trust or other entity through which business for profit or not for profit is conducted in which the public official or state employee or member of his or her immediate family is a director, officer, owner, limited or general partner, beneficiary of a trust or holder of stock constituting five per cent or more of the total outstanding stock of any class, provided, a public official or state employee, or member of his or her immediate family, shall not be deemed to be associated with a not for profit entity solely by virtue of the fact that the public official or state employee or member of his or her immediate family is an unpaid director or officer of the not for profit entity. “Officer” refers only to the president, executive or senior vice president or treasurer of such business.

(3) “Candidate for public office” means any individual who has filed a declaration of candidacy or a petition to appear on the ballot for election as a public official, or who has raised or expended money in furtherance of such candidacy, or who has been nominated for appointment to serve as a public official, but does not include a candidate for the office of senator or representative in Congress.

(4) “Board” means the Citizen’s Ethics Advisory Board established in section 1-80.

(5) “Gift” means anything of value, which is directly and personally received, unless consideration of equal or greater value is given in return. “Gift” does not include:

(A) A political contribution otherwise reported as required by law or a donation or payment as described in subdivision (9) or (10) of subsection (b) of section 9-601a;

(B) Services provided by persons volunteering their time, if provided to aid or promote the success or defeat of any political party, any candidate or candidates for public office or the position of convention delegate or town committee member or any referendum question;

(C) A commercially reasonable loan made on terms not more favorable than loans made in the ordinary course of business;

(D) A gift received from (i) an individual’s spouse, fiance or fiancee, (ii) the parent, brother or sister of such spouse or such individual, or (iii) the child of such individual or the spouse of such child;

(E) Goods or services (i) that are provided to a state agency or quasi-public agency (I) for use on state or quasi-public agency property, or (II) that support an event or the participation by a public official or state employee at an event, and (ii) that facilitate state or quasi-public agency action or functions. As used in this subparagraph, “state property” means property owned by the state or a quasi-public agency or property leased to a state agency or quasi-public agency;

(F) A certificate, plaque or other ceremonial award costing less than one hundred dollars;

(G) A rebate, discount or promotional item available to the general public;

(H) Printed or recorded informational material germane to state action or functions;

(I) Food or beverage or both, costing less than fifty dollars in the aggregate per recipient in a calendar year, and consumed on an occasion or occasions at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance;

(J) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed legislative reception to which all members of the General Assembly are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which such lobbyist owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception;

(K) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed reception to which all members of the General Assembly from a region of the state are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which such lobbyist owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception. As used in this subparagraph, “region of the state” means the established geographic service area of the organization hosting the reception;

(L) A gift, including, but not limited to, food or beverage or both, provided by an individual for the celebration of a major life event, provided any such gift provided by an individual who is not a member of the family of the recipient does not exceed one thousand dollars in value;

(M) Gifts costing less than one hundred dollars in the aggregate or food or beverage provided at a hospitality suite at a meeting or conference of an interstate legislative association, by a person who is not a registrant or is not doing business with the state of Connecticut;

(N) Admission to a charitable or civic event, including food and beverage provided at such event, but excluding lodging or travel expenses, at which a public official or state employee participates in his or her official capacity, provided such admission is provided by the primary sponsoring entity;

(O) Anything of value provided by an employer of (i) a public official, (ii) a state employee, or (iii) a spouse of a public official or state employee, to such official, employee or spouse, provided such benefits are customarily and ordinarily provided to others in similar circumstances;

(P) Anything having a value of not more than ten dollars, provided the aggregate value of all things provided by a donor to a recipient under this subdivision in any calendar year does not exceed fifty dollars;

(Q) Training that is provided by a vendor for a product purchased by a state or quasi-public agency that is offered to all customers of such vendor;

(R) Travel expenses, lodging, food, beverage and other benefits customarily provided by a prospective employer, when provided to a student at a public institution of higher education whose employment is derived from such student’s status as a student at such institution, in connection with bona fide employment discussions; or

(S) Expenses of a public official, paid by the party committee of which party such official is a member, for the purpose of accomplishing the lawful purposes of the committee. As used in this subparagraph, “party committee” has the same meaning as provided in subdivision (2) of section 9-601 and “lawful purposes of the committee” has the same meaning as provided in subsection (g) of section 9-607.

(6) “Immediate family” means any spouse, children or dependent relatives who reside in the individual’s household.

(7) “Individual” means a natural person.

(8) “Member of an advisory board” means any individual (A) appointed by a public official as an advisor or consultant or member of a committee, commission or council established to advise, recommend or consult with a public official or branch of government or committee thereof, (B) who receives no public funds other than per diem payments or reimbursement for his or her actual and necessary expenses incurred in the performance of his or her official duties, and (C) who has no authority to expend any public funds or to exercise the power of the state.

(9) “Person” means an individual, sole proprietorship, trust, corporation, limited liability company, union, association, firm, partnership, committee, club or other organization or group of persons.

(10) “Political contribution” has the same meaning as in section 9-601a except that for purposes of this part, the provisions of subsection (b) of said section shall not apply.

(11) “Public official” means any state-wide elected officer, any member or member-elect of the General Assembly, any person appointed to any office of the legislative, judicial or executive branch of state government by the Governor or an appointee of the Governor, with or without the advice and consent of the General Assembly, any public member or representative of the teachers’ unions or state employees’ unions appointed to the Investment Advisory Council pursuant to subsection (a) of section 3-13b, any person appointed or elected by the General Assembly or by any member of either house thereof, any member or director of a quasi-public agency and the spouse of the Governor, but does not include a member of an advisory board, a judge of any court either elected or appointed or a senator or representative in Congress.

(12) “Quasi-public agency” means Connecticut Innovations, Incorporated, the Connecticut Health and Education Facilities Authority, the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation, the Connecticut Housing Finance Authority, the State Housing Authority, the Materials Innovation and Recycling Authority, the Capital Region Development Authority, the Connecticut Lottery Corporation, the Connecticut Airport Authority, the Connecticut Health Insurance Exchange, the Connecticut Green Bank, the Connecticut Port Authority and the State Education Resource Center.

(13) “State employee” means any employee in the executive, legislative or judicial branch of state government, whether in the classified or unclassified service and whether full or part-time, and any employee of a quasi-public agency, but does not include a judge of any court, either elected or appointed.

(14) “Trust” means a trust in which any public official or state employee or member of his immediate family has a present or future interest which exceeds ten per cent of the value of the trust or exceeds fifty thousand dollars, whichever is less, but does not include blind trusts.

(15) “Business organization” means a sole proprietorship, corporation, limited liability company, association, firm or partnership, other than a client lobbyist, that is owned by, or employs, one or more individual lobbyists.

(16) “Client lobbyist” means a lobbyist on behalf of whom lobbying takes place and who makes expenditures for lobbying and in furtherance of lobbying.

(17) “Necessary expenses” means a public official’s or state employee’s expenses for an article, appearance or speech or for participation at an event, in his official capacity, which shall be limited to necessary travel expenses, lodging for the nights before, of and after the appearance, speech or event, meals and any related conference or seminar registration fees.

(18) “Lobbyist” and “registrant” shall be construed as defined in section 1-91.

(19) “Legal defense fund” means a fund established for the payment of legal expenses of a public official or state employee incurred as a result of defending himself or herself in an administrative, civil, criminal or constitutional proceeding concerning matters related to the official’s or employee’s service or employment with the state or a quasi-public agency.

(20) “State agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(P.A. 77-600, S. 1, 15; 77-605, S. 14, 21; P.A. 79-493, S. 1, 9; P.A. 81-395, S. 6, 9; P.A. 82-423, S. 1, 8; P.A. 83-249, S. 1, 14; P.A. 84-335, S. 1, 4; P.A. 86-99, S. 29, 34; P.A. 88-139, S. 1; 88-225, S. 1, 14; P.A. 89-245, S. 1; 89-360, S. 8, 45; 89-369, S. 1; June Sp. Sess. P.A. 91-8, S. 54, 63; June 12 Sp. Sess. P.A. 91-1, S. 1, 20, 22; P.A. 92-149, S. 7, 12; P.A. 93-413, S. 13, 16; P.A. 95-79, S. 3, 4, 189; June 18 Sp. Sess. P.A. 97-5, S. 17, 19; June 18 Sp. Sess. P.A. 97-6, S. 1, 14; P.A. 98-179, S. 13, 30; P.A. 99-56; P.A. 00-43, S. 16, 19; 00-99, S. 13, 154; P.A. 01-143, S. 4, 8; P.A. 04-143, S. 23; 04-198, S. 2, 6; P.A. 05-183, S. 1; 05-287, S. 38; P.A. 06-76, S. 3; P.A. 07-1, S. 5; June 11 Sp. Sess. P.A. 08-3, S. 9, 13; P.A. 10-101, S. 1; 10-117, S. 87; P.A. 11-53, S. 15; 11-84, S. 16; P.A. 12-116, S. 87; 12-147, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 183; June 12 Sp. Sess. P.A. 12-2, S. 163; P.A. 13-180, S. 36; 13-244, S. 1; 13-299, S. 2; P.A. 14-94, S. 1, 29; 14-182, S. 2; 14-212, S. 5; 14-217, S. 169; 14-222, S. 4; P.A. 15-18, S. 1; June Sp. Sess. P.A. 15-5, S. 36.)

History: P.A. 77-605 redefined “political contribution”; P.A. 79-493 redefined “candidate for public office”, “gift”, “immediate family”, “member of an advisory board” and “public official” and included treasurers as officers of businesses in Subdiv. (a); P.A. 81-395 substituted reference to Sec. 9-335(18) for reference to Sec. 9-348q(a) in Subdiv. (i); P.A. 82-423 amended Subdiv. (d) to change food and beverage exception from under $25 to under $50; P.A. 83-249 amended Subdiv. (i) to broaden the definition of “political contribution”; P.A. 84-335 amended Subdiv. (j) to include sheriffs and deputy sheriffs in definition of “public official”; P.A. 86-99 amended definition of “political contribution” to reflect technical changes made in chapter 150; P.A. 88-139 added definitions of “blind trust” and “trust”, redefined “business with which he is associated” to include references to sole proprietorships, firms, corporations, trusts and other profit or nonprofit entities, and redefined “person” to include sole proprietorships and trusts, relettering Subdivs. as necessary; P.A. 88-225 included “any member or director of a quasi-public agency” in definition of “public official”, included “any employee of a quasi-public agency” in definition of “state employee” and inserted new Subdiv. defining “quasi-public agency”, relettering former Subdivs. as necessary; P.A. 89-245 amended the definition of “quasi-public agency” in Subdiv. (l) to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 89-360 redefined “quasi-public agency” to include the New Haven Family Alliance; P.A. 89-369 limited exception in definition of “gift” for food or beverage costing less than $50 per person and consumed on a single occasion to an occasion “at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance”; June Sp. Sess. P.A. 91-8 deleted reference to New Haven Family Alliance in definition of “quasi-public agency”; June 12 Sp. Sess. P.A. 91-1 added exception to definition of “business with which he is associated” in Subdiv. (b), substantially amended definition of “gift” and exceptions to “gift” in Subdiv. (e), redefined “quasi-public agency” in Subdiv. (l) by adding Lower Fairfield County Convention Center Authority and Connecticut Convention Center Authority, and added Subdivs. (o) to (r), inclusive, defining “business organization”, “client lobbyist”, “necessary expenses” and “lobbyist” and “registrant”; P.A. 92-149 redefined “client lobbyist”; P.A. 93-413 included Connecticut Coastline Port Authority in definition of “quasi-public agency” in Subdiv. (l), effective July 1, 1993; P.A. 95-79 redefined “person” and “business organization” to include a limited liability company, effective May 31, 1995; June 18 Sp. Sess. P.A. 97-5 amended Subsec. (e)(1) by changing Sec. 9-333b(b) Subdiv. reference from (11) to (10), effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (e) by expanding Subdiv. (5), by changing limit to $50 in Subdiv. (9), inserting new Subdiv. (11) re food or beverage consumed at a publicly noticed reception, adding new Subdiv. (14) re admission to charitable or civic event, adding new Subdiv. (15) re anything of value provided by employer and adding new Subdiv. (16) re anything of value of not more than $10, effective January 1, 1998 (Revisor’s note: In Subdiv. (11) of Subsec. (e) a hyphen between “publicly” and “noticed” was deleted editorially by the Revisors for consistency with customary statutory usage); P.A. 98-179 amended Subsec. (l), defining “quasi-public agency”, by deleting the Connecticut Convention Center Authority and adding the Capital City Economic Development Authority, effective June 1, 1998; P.A. 99-56 amended Subsec. (k) by adding an appointee of the Governor to the definition of “public official”; P.A. 00-43 amended Subsec. (k) to include members of the Investment Advisory Council as “public officials”, effective May 3, 2000; P.A. 00-99 deleted reference to sheriff and deputy sheriff in Subsec. (k), effective December 1, 2000; P.A. 01-143 amended Subsec. (l) by changing Connecticut Coastline Port Authority to Connecticut Port Authority, effective July 6, 2001; P.A. 04-143 redefined “quasi-public agency” in Subsec. (l) to eliminate Connecticut Port Authority from definition, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, made technical changes in Subsecs. (e)(10) and (h) and defined “legal defense fund” in Subsec. (s), effective June 3, 2004, and redefined “quasi-public agency” in Subsec. (l) to include Connecticut Lottery Corporation; P.A. 05-183 replaced definition of “commission” with definition of “board”, effective July 1, 2005; P.A. 05-287 amended Subsec. (e)(2) to provide that excepted services are those services provided to aid or promote the success or defeat of any political party, any candidate or the position of convention delegate or town committee member or any referendum question, effective July 1, 2005; P.A. 06-76 amended Subsec. (l) to delete reference to Connecticut Hazardous Waste Management Service; P.A. 07-1 amended Subsec. (e)(5) to include reference to a state or quasi-public agency, added Subsec. (e)(17) re training provided by a vendor and added Subsec. (t) defining “state agency”, effective February 8, 2007; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (e)(12) to add requirement that gift provided by an individual who is not a family member of recipient shall not exceed $1,000 in value and amended Subsec. (k) to include spouse of the Governor; P.A. 10-101 amended Subsec. (e) by making a technical change in Subdiv. (12) and adding Subdiv. (18) re exclusion of certain benefits provided by prospective employer to student of public institution of higher education from definition of “gift”; P.A. 10-117 redefined “quasi-public agency” to include Health Information Technology Exchange of Connecticut in Subsec. (l), effective June 8, 2010; P.A. 11-53 redefined “quasi-public agency” in Subsec. (l) to include Connecticut Health Insurance Exchange, effective July 1, 2011; P.A. 11-84 redefined “quasi-public agency” in Subsec. (l) to include Connecticut Airport Authority, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (t), effective July 1, 2012; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subdiv. (l), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” and made a technical change in Subdiv. (l), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “and Clean Energy Finance and Investment Authority” and made a technical change in Subdiv. (l), effective July 1, 2012; P.A. 13-180 added provisions, codified by the Revisors as Subdiv. (5)(S), re expenses paid by a party committee, effective June 18, 2013; P.A. 13-244 redesignated existing Subdivs. (a) to (t) as Subdivs. (1) to (20) and made technical and conforming changes, redefined “gift” in redesignated Subdiv. (5)(E)(i)(II) to add exclusion for participation by public official or state employee at an event, redefined “quasi-public agency” in redesignated Subdiv. (12) to change Connecticut Housing Authority to State Housing Authority and redefined “client lobbyist” in redesignated Subdiv. (16) to substitute “lobbyist” for “person”; P.A. 13-299 redefined “quasi-public agency” to delete reference to Lower Fairfield County Convention Center Authority, effective July 1, 2013; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” and “Clean Energy Finance and Investment Authority” were changed editorially by the Revisors to “Materials Innovation and Recycling Authority” and “Connecticut Green Bank”, respectively, in Subdiv. (12), effective June 6, 2014; P.A. 14-182 made a technical change in Subdiv. (5)(S), effective June 12, 2014; P.A. 14-212 amended Subdiv. (12) to redefine “quasi-public agency” to include State Education Resource Center, effective June 13, 2014; P.A. 14-217 amended Subdiv. (12) by adding “Connecticut Student Loan Foundation”, deleting “Health Information Technology Exchange of Connecticut” and making technical changes, effective July 1, 2014; P.A. 14-222 amended Subdiv. (12) to redefine “quasi-public agency” to include the Connecticut Port Authority and to make technical changes, effective October 1, 2015; P.A. 15-18 amended Subdiv. (12) to redefine “quasi-public agency” to include the Connecticut Student Loan Foundation and the State Education Resource Center and to delete the Health Information Technology Exchange of Connecticut; June Sp. Sess. P.A. 15-5 amended Subdiv. (12) to redefine “quasi-public agency” to include the Connecticut Port Authority, effective July 1, 2015.



Section 1-79a - Calculation of dollar limit on gifts.

For purposes of calculating the dollar limits under the exceptions to the term “gift” under sections 1-79 and 1-91 any expenditure provided by a lobbyist who is an individual shall be deemed to have also been provided by the business organization which he owns or by which he is employed, and any expenditure provided by a business organization shall be deemed to have also been provided by all owners and employees of the business organization who are lobbyists.

(P.A. 92-149, S. 6, 12; June 18 Sp. Sess. P.A. 97-6, S. 9, 14.)

History: June 18 Sp. Sess. P.A. 97-6 deleted provision that, for purposes of calculating dollar limit, gifts costing less than $10 per occasion or transaction are not considered and added provision that, for purposes of calculating dollar limit, expenditures provided by a lobbyist shall be considered to be provided by the business organization by which he is employed and vice versa, effective January 1, 1998.



Section 1-80 - Office of State Ethics. Citizen's Ethics Advisory Board. Members; appointment; qualifications; vacancies; compensation; restrictions. Hearings.

(a) There shall be established an Office of State Ethics. Said office shall consist of an executive director, general counsel, ethics enforcement officer and such other staff as hired by the executive director. Within the Office of State Ethics, there shall be the Citizen's Ethics Advisory Board that shall consist of nine members, appointed as follows: One member shall be appointed by the speaker of the House of Representatives, one member by the president pro tempore of the Senate, one member by the majority leader of the Senate, one member by the minority leader of the Senate, one member by the majority leader of the House of Representatives, one member by the minority leader of the House of Representatives, and three members by the Governor. Members of the board first appointed for a term commencing October 1, 2005, shall have the following terms: The Governor shall appoint two members for a term of three years and one member for a term of four years; the majority leader of the House of Representatives, minority leader of the House of Representatives and the speaker of the House of Representatives shall each appoint one member for a term of two years; and the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate shall each appoint one member for a term of four years. The term commencing October 1, 2009, for the member appointed by the Governor and the member appointed by the president pro tempore of the Senate shall be five years. Upon the expiration of such members' five-year terms, such members may not be reappointed. Any member appointed for a term commencing on or after October 1, 2014, shall serve for a term of four years. No individual shall be appointed to more than one four-year or five-year term as a member of the board, provided, members may not continue in office after their term has expired and members first appointed may not be reappointed. No more than five members shall be members of the same political party. The members appointed by the majority leader of the Senate and the majority leader of the House of Representatives shall be selected from a list of nominees proposed by a citizen group having an interest in ethical government. The majority leader of the Senate and the majority leader of the House of Representatives shall each determine the citizen group from which each will accept such nominations. One member appointed by the Governor shall be selected from a list of nominees proposed by a citizen group having an interest in ethical government. The Governor shall determine the citizen group from which the Governor will accept such nominations.

(b) All members shall be electors of the state. No member shall be a state employee. No member or employee of said board shall (1) hold or campaign for any public office; (2) have held public office or have been a candidate for public office for a three-year period prior to appointment; (3) hold office in any political party or political committee or be a member of any organization or association organized primarily for the purpose of influencing legislation or decisions of public agencies; or (4) be an individual who is a registrant as defined in subdivision (17) of section 1-91. For purposes of this subsection, “public office” does not include the offices of justice of the peace or notary public.

(c) Any vacancy on the board shall be filled by the appointing authority having the power to make the original appointment. An individual selected by the appointing authority to fill a vacancy shall be eligible for appointment to one full four-year term thereafter. Any vacancy occurring on the board shall be filled within thirty days.

(d) The board shall elect a chairperson who shall, except as provided in subsection (b) of section 1-82 and subsection (b) of section 1-93, preside at meetings of the board and a vice-chairperson to preside in the absence of the chairperson. Six members of the board shall constitute a quorum. Except as provided in subdivision (3) of subsection (a) of section 1-81, subsections (a) and (b) of section 1-82, subsection (b) of section 1-88, subsection (e) of section 1-92, subsections (a) and (b) of section 1-93 and subsection (b) of section 1-99, a majority vote of the members shall be required for action of the board. The chairperson or any three members may call a meeting.

(e) Any matter before the board, except hearings held pursuant to the provisions of subsection (b) of section 1-82 or subsection (b) of section 1-93, may be assigned by the board to two of its members to conduct an investigation or hearing, as the case may be, to ascertain the facts and report thereon to the board with a recommendation for action.

(f) Members of the board shall be compensated at the rate of two hundred dollars per day for each day they attend a meeting or hearing and shall receive reimbursement for their necessary expenses incurred in the discharge of their official duties.

(g) The board shall not be construed to be a board or commission within the meaning of section 4-9a.

(h) The members and employees of the Citizen's Ethics Advisory Board and the Office of State Ethics shall adhere to the following code of ethics under which the members and employees shall: (1) Observe high standards of conduct so that the integrity and independence of the Citizen's Ethics Advisory Board and the Office of State Ethics may be preserved; (2) respect and comply with the law and conduct themselves at all times in a manner which promotes public confidence in the integrity and impartiality of the board and the Office of State Ethics; (3) be faithful to the law and maintain professional competence in the law; (4) be unswayed by partisan interests, public clamor or fear of criticism; (5) maintain order and decorum in proceedings of the board and Office of State Ethics; (6) be patient, dignified and courteous to all persons who appear in board or Office of State Ethics proceedings and with other persons with whom the members and employees deal in their official capacities; (7) refrain from making any statement outside of a board or Office of State Ethics proceeding, which would have a likelihood of prejudicing a board or Office of State Ethics proceeding; (8) refrain from making any statement outside of a board or Office of State Ethics proceeding that a reasonable person would expect to be disseminated by means of public communication if the member or employee should know that such statement would have a likelihood of materially prejudicing or embarrassing a complainant or a respondent; (9) preserve confidences of complainants and respondents; (10) exercise independent professional judgment on behalf of the board and Office of State Ethics; and (11) represent the board and Office of State Ethics competently.

(i) No member or employee of the board or Office of State Ethics may make a contribution, as defined in section 9-601a, to any person subject to the provisions of this part.

(j) Members of the board shall recuse themselves from participating in any proceeding or matter undertaken pursuant to this chapter that involves the person who appointed such member to the board.

(k) No former member of the board may represent any business or person, other than himself or herself, before the board for a period of one year following the end of such former member's service on the board. No business or person that appears before the board shall employ or otherwise engage the services of a former member of the board for a period of one year following the end of such former member's service on the board.

(l) No member of the board may hold any other position in state employment for a period of one year following the end of such member's service on the board, including, but not limited to, service as a member on a state board or commission, service as a judge of the Superior Court or service as a state agency commissioner.

(m) Upon request of any aggrieved party, the board shall delay the effect of any decision rendered by the board for a period not to exceed more than seven days following the rendering of such decision.

(P.A. 77-600, S. 2, 15; 77-605, S. 2, 21; P.A. 79-493, S. 2, 9; P.A. 83-249, S. 2, 3, 14; 83-586, S. 1, 14; P.A. 84-52, S. 5; 84-334, S. 1, 3; P.A. 86-390, S. 3, 4; 86-403, S. 93, 132; P.A. 88-139, S. 4; P.A. 92-149, S. 9, 12; P.A. 03-19, S. 1; P.A. 04-204, S. 1, 2; P.A. 05-183, S. 2; P.A. 06-187, S. 68; 06-196, S. 1–3; P.A. 11-48, S. 61; P.A. 13-244, S. 2–5; May Sp. Sess. P.A. 16-3, S. 69.)

History: P.A. 77-605 changed method for making initial appointments and qualifications for members and placed commission in the office of secretary of the state for administrative purposes only; P.A. 79-493 changed provisions concerning quorum, introduced provisions for fact-finding investigations and hearings and excluded commission from Sec. 4-9a; P.A. 83-249 amended Subsec. (a) to clarify that terms commence on October first and that members may continue in office until successors are appointed and qualify and made technical changes in Subsec. (d); P.A. 83-586 added Subsec. (h) allowing appointment of executive director and general counsel upon concurring vote of five members and dismissal upon concurring vote of four members; P.A. 84-52 made technical changes in Subsecs. (d) and (e) to reflect relettering of subsections in Secs. 1-82 and 1-93; P.A. 84-334 increased members' compensation from $25 to $50 per day; P.A. 86-390 deleted provision in Subsec. (a) placing commission within the office of the secretary of the state for administrative purposes only; P.A. 86-403 made technical change in Subsec. (d); P.A. 88-139, S. 4 which was codified as Subsec. (i) established a code of ethics for members and employees of the ethics commission; P.A. 92-149 amended Subsec. (d) to make technical corrections, deleted Subsec. (h) re appointment of executive director and general counsel, and relettered remaining Subsec. accordingly; P.A. 03-19 made a technical change in Subsec. (d), effective May 12, 2003; P.A. 04-204 amended Subsec. (a) to increase members from seven to nine, one appointed each by majority leaders of House and Senate, specify terms of initial appointees, add method of selection for such additional members, add method of selection for one member appointed by Governor on and after October 1, 2004, and increase limit on members from same political party from four to five, and amended Subsec. (d) to increase quorum from five to six members and number of members necessary to call a meeting from four to five, effective June 3, 2004; P.A. 05-183 amended Subsec. (a) to replace State Ethics Commission with Office of State Ethics and Citizen's Ethics Advisory Board, amended Subsec. (b) to prohibit any member from being a state employee, made technical changes in Subsec. (c), amended Subsec. (d) to make technical changes, authorize a majority vote of members, rather than quorum, to conduct business and enable any three members, rather than any five members, to call a meeting, amended Subsecs. (e) to (h) to make technical changes, added Subsec. (i) re prohibited contributions by members of the board or employees of the Office of State Ethics, added Subsec. (j) re recusal in certain matters by members of the board, added Subsec. (k) re representation before the board by any member of the board within one year of the end of such member's service on the board, added Subsec. (l) re member prohibition on holding any other position in state employment for a period of one year from the end of such member's service on the board and added Subsec. (m) re request for delay of the effect of any decision rendered by the board, effective July 1, 2005; P.A. 06-187 amended Subsec. (f) to change rate of compensation for board members from $50 to $200 per day for attending a meeting or hearing, effective May 26, 2006; P.A. 06-196 made technical changes in Subsecs. (a), (k) and (m), effective June 7, 2006; P.A. 11-48 amended Subsec. (a) by adding language re Office of Governmental Accountability and by deleting language re independent and successor agency, effective July 1, 2011; P.A. 13-244 amended Subsec. (a) to apply 4-year term to members with term commencing October 1, 2005, to add provisions giving 5-year term for members appointed by president pro tempore and by Governor for term commencing October 1, 2009, and prohibiting such members' reappointment, to add provision re 4-year term for members appointed on or after October 1, 2014, and to make technical and conforming changes, effective July 2, 2013, and amended Subsec. (b) to make technical and conforming changes and add exclusion to term “public office”, amended Subsec. (d) to make technical changes and amended Subsec. (k) to add “former” re “member”, effective October 1, 2013; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by deleting reference to office being within Office of Governmental Accountability, effective July 1, 2016.



Section 1-80a - Statements filed with commission. Restrictions on use.

Section 1-80a is repealed, effective October 1, 2002.

(P.A. 78-169, S. 1, 2; S.A. 02-12, S. 1.)



Section 1-80b - State Ethics Commission member serving as Citizen's Ethics Advisory Board member. Citizen's Ethics Advisory Board member appointment by Governor.

(a) Any person who is a member of the State Ethics Commission on June 30, 2005, may serve as a member of the Citizen's Ethics Advisory Board, created pursuant to subsection (a) of section 1-80, from July 1, 2005, until September 30, 2005. Any such member who serves from July 1, 2005, until September 30, 2005, shall be considered to be filling a vacancy as provided in subsection (c) of section 1-80 and shall be eligible for appointment to one full four-year term thereafter. In the event that a vacancy occurs on the board during the period commencing July 1, 2005, until September 30, 2005, such position on the board shall remain vacant until October 1, 2005, unless an appointment is made pursuant to subsection (b) of this section.

(b) From July 1, 2005, until September 30, 2005, in the event the Citizen's Ethics Advisory Board does not have enough members to constitute a quorum, the Governor may appoint members to serve until and including September 30, 2005, provided the president pro tempore of the Senate and the speaker of the House of Representatives approve such appointments. Any such member who serves from July 1, 2005, until September 30, 2005, shall be considered to be filling a vacancy as provided in subsection (c) of section 1-80 and shall be eligible for appointment to one full four-year term thereafter.

(June Sp. Sess. P.A. 05-3, S. 105.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 1-80c - Appointment of interim executive director.

There shall be an interim executive director of the Office of State Ethics appointed jointly by the Governor, the speaker of the House of Representatives and the president pro tempore of the Senate. Such interim executive director shall be responsible for overseeing the transfer of the responsibilities and duties of the State Ethics Commission to the Office of State Ethics and shall have those duties and powers described in section 1-81. Such interim executive director shall serve until the executive director of the Office of State Ethics is appointed by the members of the Citizen's Ethics Advisory Board.

(P.A. 05-183, S. 35.)

History: P.A. 05-183 effective June 20, 2005.



Section 1-80d - Transfer of State Ethics Commission staff.

Notwithstanding the provisions of section 4-38d, not later than July 1, 2005, the Commissioner of Administrative Services shall transfer all staff members of the State Ethics Commission in their current position, with existing funds allocated for such positions, to other agencies of the state. The commissioner shall not require the Office of State Ethics, as established in section 1-80, to employ any former employee of the State Ethics Commission. In transferring each such staff member, the commissioner shall: (1) Transfer each staff member to a position located not further than twenty miles from Hartford, and (2) retain such staff member's title, grade, benefits and union membership, as such staff member had while employed with the State Ethics Commission. No other state employee shall be laid off as a result of such transfers.

(P.A. 05-183, S. 36; P.A. 06-196, S. 4.)

History: P.A. 05-183 effective June 20, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 1-80e - Designation of judge trial referees.

The Chief Court Administrator shall designate ten judge trial referees who shall be available to the Office of State Ethics to: (1) Preside over and rule at any hearing of the Office of State Ethics; and (2) make findings as to probable cause following any investigation conducted by the ethics enforcement officer of the Office of State Ethics.

(P.A. 05-183, S. 34.)

History: P.A. 05-183 effective July 1, 2005.



Section 1-81 - Duties of the board, Office of State Ethics. Employment of executive director, general counsel, ethics enforcement officer. Legal and enforcement divisions of the Office of State Ethics. Regulations. State personnel training in ethics.

(a) The board and general counsel and staff of the Office of State Ethics shall:

(1) Compile and maintain an index of all reports, advisory opinions, informal staff letters, memoranda issued in accordance with subsection (b) of section 1-82 and statements filed by and with the Office of State Ethics to facilitate public access to such reports and advisory opinions, informal staff letters, memoranda statements as provided by this part;

(2) Preserve advisory opinions and informal staff letters, permanently; preserve memoranda issued in accordance with subsection (b) of section 1-82 and statements and reports filed by and with the board for a period of five years from the date of receipt;

(3) Upon the concurring vote of a majority of the board present and voting, issue advisory opinions with regard to the requirements of this part or part IV of this chapter, upon the request of any person subject to the provisions of this part or part IV of this chapter, and publish such advisory opinions in the Connecticut Law Journal. Advisory opinions rendered by the board, until amended or revoked, shall be binding on the board and shall be deemed to be final decisions of the board for purposes of appeal to the superior court, in accordance with the provisions of section 4-175 or 4-183. Any advisory opinion concerning the person who requested the opinion and who acted in reliance thereon, in good faith, shall be binding upon the board, and it shall be an absolute defense in any criminal action brought under the provisions of this part or part IV of this chapter, that the accused acted in reliance upon such advisory opinion;

(4) Respond to inquiries and provide advice regarding the code of ethics either verbally or through informal letters;

(5) Provide yearly training to all state employees regarding the code of ethics;

(6) Make legislative recommendations to the General Assembly and report annually, not later than February fifteenth, to the Governor summarizing the activities of the Office of State Ethics; and

(7) Meet not less than once per month with the office's executive director and ethics enforcement officer.

(b) The Office of State Ethics may enter into such contractual agreements as may be necessary for the discharge of its duties, within the limits of its appropriated funds and in accordance with established procedures.

(c) The Office of State Ethics shall employ an executive director, general counsel and ethics enforcement officer, each of whom shall be exempt from classified state service. The salary for the executive director, general counsel and the ethics enforcement officer shall be determined by the Commissioner of Administrative Services in accordance with accepted personnel practices. No one person may serve in more than one of the positions described in this subsection. The Office of State Ethics may employ necessary staff within available appropriations. Such necessary staff of the Office of State Ethics shall be in classified state service.

(d) The executive director, described in subsection (c) of this section, shall be appointed by the Citizen's Ethics Advisory Board for an open-ended term. Such appointment shall not be made until all the initial board members appointed to terms commencing on October 1, 2005, are appointed by their respective appointing authorities, pursuant to subsection (a) of section 1-80. The board shall annually evaluate the performance of the executive director, in writing, and may remove the executive director, in accordance with the provisions of chapter 67.

(e) The general counsel and ethics enforcement officer described in subsection (c) of this section, and other staff of the Office of State Ethics shall be appointed by the executive director of the Office of State Ethics. The executive director shall annually evaluate the performance of the general counsel, ethics enforcement officer and such other staff, in writing, and may remove the general counsel or ethics enforcement officer, in accordance with the provisions of chapter 67, or such other staff, in accordance with any applicable collective bargaining agreement.

(f) There shall be a legal division within the Office of State Ethics. The legal division shall provide the board with legal advice on matters before said board and shall represent the board in all matters in which the board is a party, without the assistance of the Attorney General unless the board requests such assistance. The legal division shall, under the direction of the general counsel, provide information and written and verbal opinions to persons subject to the code and to the general public. The general counsel, described in subsection (c) of this section, shall supervise such division. The investigation or instigation of a complaint may not occur solely because of information received by the legal division.

(g) There shall be an enforcement division within the Office of State Ethics. The enforcement division shall be responsible for investigating complaints brought to or by the board. The ethics enforcement officer, described in subsection (c) of this section, shall supervise the enforcement division. The enforcement division shall employ such attorneys and investigators, as necessary, within available appropriations, and may refer matters to the office of the Chief State's Attorney, as appropriate.

(h) The Citizen's Ethics Advisory Board shall adopt regulations in accordance with chapter 54 to carry out the purposes of this part. Such regulations shall not be deemed to govern the conduct of any judge trial referee in the performance of such judge trial referee's duties pursuant to this chapter.

(i) The general counsel shall, in consultation with the executive director of the Office of State Ethics, oversee yearly training of all state personnel in the code of ethics, provide training on the code of ethics to other individuals or entities subject to the code and shall make recommendations as to public education regarding ethics.

(P.A. 77-600, S. 3, 15; 77-605, S. 15, 21; P.A. 79-493, S. 3, 9; P.A. 83-249, S. 4, 14; 83-493, S. 1, 5; P.A. 84-52, S. 6; P.A. 86-403, S. 94, 132; P.A. 89-97, S. 1, 7; 89-369, S. 2; P.A. 92-149, S. 10, 12; P.A. 94-172; P.A. 95-291; P.A. 99-55; P.A. 02-89, S. 2; P.A. 04-204, S. 3; P.A. 05-183, S. 3; 05-287, S. 31; 05-288, S. 211; June Sp. Sess. P.A. 05-3, S. 106, 108; P.A. 06-196, S. 5, 6; P.A. 13-244, S. 6; 13-264, S. 2.)

History: P.A. 77-605 specifically provided that advisory opinions be published in the Connecticut Law Journal; P.A. 79-493 limited the issuance of advisory opinions to those in which at least four members concur; P.A. 83-249 deleted the words “subject to the provisions of this part” modifying “public official or state employee” in Subsec. (a)(3); P.A. 83-493 amended Subsec. (a) to provide that advisory opinions shall be deemed to be final decisions of the commission for purposes of Sec. 1-87; P.A. 84-52 made technical changes to reflect relettering of subsections in Sec. 1-82; P.A. 86-403 made technical changes in Subsec. (a); P.A. 89-97 added Subdiv. (5) requiring commission to adopt regulations; P.A. 89-369 amended Subsec. (a)(3) to authorize any “person subject to the provisions of this part”, instead of any “public official or state employee”, to request an advisory opinion; P.A. 92-149 amended Subsec. (b) to authorize employment of an executive director and general counsel; P.A. 94-172 inserted new Subdivs. (5) and (6) re model codes of ethics and renumbered former Subdiv. (5) as (7); P.A. 95-291 amended Subsec. (a)(5) and (6) by repealing requirement that the commission enforce model codes for municipalities and districts (Revisor's note: In Subdiv. (6) the word “and” was added editorially by the Revisors before “provide” to correspond with technical change enacted in Subdiv. (5)); P.A. 99-55 amended Subsec. (a)(4) by changing reporting date from February to April; P.A. 02-89 amended Subsec. (a) by deleting as obsolete former Subdivs. (5) and (6) re development by July 1, 1995, of a model code of ethics for officials and officers of municipalities and for officers of districts, respectively, and redesignating existing Subdiv. (7) as Subdiv. (5); P.A. 04-204 amended Subsec. (a)(3) to increase vote required to issue advisory opinions from four to five members, effective June 3, 2004; P.A. 05-183 amended Subsec. (a) to change references from the commission to the board and Office of State Ethics, include the duty to maintain informal staff letters, require a majority of board members present and voting for the issuance of advisory opinions, rather than a concurring vote of five members, and add Subdiv. (5) re yearly training of state employees re the code of ethics, Subdiv. (6) re the making of legislative recommendations and Subdiv. (7) re monthly meetings with the office's executive director and ethics enforcement officer, amended Subsec. (b) to provide for the employment of a separate general counsel and ethics enforcement officer, and added Subsec. (c) re appointment and yearly evaluation of the executive director, Subsec. (d) re appointment of the general counsel and ethics enforcement officer, Subsec. (e) re the legal division of the Office of State Ethics, Subsec. (f) re the enforcement division of the Office of State Ethics, Subsec. (g) re authority of the board to adopt regulations and Subsec. (h) re yearly training of state personnel in the code of ethics, effective July 1, 2005; P.A. 05-287 added Subsec. (a)(6) re the commission's authority to enter into contractual agreements necessary for the discharge of its duties and deleted Subsec. (b) re authority to employ an executive director, general counsel and staff, effective July 13, 2005; P.A. 05-288 amended Subsec. (a)(1) and (2) by replacing provision re memoranda filed under Sec. 1-82a(f) with provision re memoranda issued in accordance with Sec. 1-82(b), effective July 13, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (c) to require that appointment of executive director not be made until all the initial board members appointed to terms commencing on October 1, 2005, are appointed by their respective authorities and amended Subsec. (g) to provide that regulations shall not be deemed to govern the conduct of any judge trial referee, effective July 1, 2005; P.A. 06-196 made technical changes in Subsecs. (c) and (f), effective June 7, 2006; P.A. 13-244 amended Subsec. (a)(3) to add references to “part IV of this chapter”, amended Subsec. (a)(6) to change the report due date from April to February 15 and to substitute “Office of State Ethics” for “commission”, redesignated existing Subsec. (a)(8) as new Subsec. (b) and redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), amended redesignated Subsec. (b) to substitute “Office of State Ethics” for “commission” and made technical and conforming changes; P.A. 13-264 redesignated existing Subsec. (a)(8) as Subsec. (b), redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), replaced “commission” with “Office of State Ethics” in Subsec. (a)(6) and redesignated Subsec. (b) and made technical and conforming changes.



Section 1-81a - Recommended appropriations. Allotments.

(a) Notwithstanding any provision of the general statutes, the appropriations recommended for the Office of State Ethics shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the executive director of the Office of State Ethics and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said executive director to the Office of Policy and Management.

(b) Notwithstanding any provision of the general statutes, the Governor shall not reduce allotment requisitions or allotments in force concerning the Office of State Ethics.

(P.A. 04-204, S. 9; P.A. 05-183, S. 4; P.A. 11-48, S. 74; May Sp. Sess. P.A. 16-3, S. 70.)

History: P.A. 04-204 effective July 1, 2004; P.A. 05-183 changed references from the State Ethics Commission to the Office of State Ethics, effective July 1, 2005; P.A. 11-48 amended Subsec. (a) by adding language re separate line item within budget for Office of Governmental Accountability, by replacing language re director of Office of State Ethics with language re administrator of Office of Governmental Accountability and by making technical changes, effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by deleting references to Office of Governmental Accountability, deleting provision re separate line item within budget for said office and replacing reference to executive administrator of Office of Governmental Accountability with reference to executive director of Office of State Ethics, effective July 1, 2016.



Section 1-81b - Summary of ethics laws re bidders, proposers and state contractors.

The Office of State Ethics shall develop a plain language summary of state ethics laws concerning (1) persons, firms and corporations submitting bids or proposals for state contracts, and (2) state contractors. The Office of State Ethics shall publish said summary on the Office of State Ethics' web site.

(P.A. 04-245, S. 7; P.A. 05-183, S. 5.)

History: P.A. 04-245 effective June 1, 2004; P.A. 05-183 changed references from the State Ethics Commission to the Office of State Ethics, effective July 1, 2005.



Section 1-81c - Mandatory ethics training for public officials. Frequency. Exception.

Not later than December 31, 2010, the Office of State Ethics shall establish and administer a program of mandatory training on the code of ethics for public officials as set forth in chapter 10. Such program shall provide such training to members of the General Assembly upon first election to the General Assembly, and for all members of the General Assembly every four years beginning in 2011, except that, in the event there is a significant revision of the code of ethics for public officials, as determined by the Joint Committee on Legislative Management, said committee shall request that the Office of State Ethics conduct a training for all members of the General Assembly before the date of the next regularly scheduled training.

(June 11 Sp. Sess. P.A. 08-3, S. 8.)



Section 1-82 - Complaints. Procedure. Time limits. Investigation; notice; hearings. Attorneys' fees. Damages for complaints without foundation.

(a)(1) Upon the complaint of any person on a form prescribed by the board, signed under penalty of false statement, or upon its own complaint, the ethics enforcement officer of the Office of State Ethics shall investigate any alleged violation of this part or section 1-101nn. Not later than five days after the receipt or issuance of such complaint, the board shall provide notice of such receipt or issuance and a copy of the complaint by registered or certified mail to any respondent against whom such complaint is filed and shall provide notice of the receipt of such complaint to the complainant. When the ethics enforcement officer of the Office of State Ethics undertakes an evaluation of a possible violation of this part or section 1-101nn prior to the filing of a complaint, the subject of the evaluation shall be notified not later than five business days after an Office of State Ethics staff member's first contact with a third party concerning the matter.

(2) In the conduct of its investigation of an alleged violation of this part or section 1-101nn, the Office of State Ethics shall have the power to hold hearings, administer oaths, examine witnesses and receive oral and documentary evidence. The Office of State Ethics may subpoena witnesses under procedural rules adopted by the Citizen's Ethics Advisory Board as regulations in accordance with the provisions of chapter 54 to compel attendance before the Office of State Ethics and to require the production for examination by the ethics enforcement officer of the Office of State Ethics of any books and papers which the Office of State Ethics deems relevant in any matter under investigation or in question, provided any such subpoena is issued either pursuant to a majority vote of the Citizen's Ethics Advisory Board or pursuant to the signature of the chairperson of such board. The vice-chairperson of such board may sign any such subpoena if the chairperson of such board is unavailable. In the exercise of such powers, the Office of State Ethics may use the services of the state police, who shall provide the same upon the office's request. The Office of State Ethics shall make a record of all proceedings conducted pursuant to this subsection. The ethics enforcement officer of the Office of State Ethics may bring any alleged violation of this part before a judge trial referee assigned by the Chief Court Administrator for such purpose for a probable cause hearing. Such judge trial referee shall be compensated in accordance with the provisions of section 52-434 from such funds as may be available to the Office of State Ethics. Any witness summoned before the Office of State Ethics or a judge trial referee pursuant to this subsection shall receive the witness fee paid to witnesses in the courts of this state. During any investigation conducted pursuant to this subsection or any probable cause hearing conducted pursuant to this subsection, the respondent shall have the right to appear and be heard and to offer any information which may tend to clear the respondent of probable cause to believe the respondent has violated any provision of this part or section 1-101nn. The respondent shall also have the right to be represented by legal counsel and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. Any finding of probable cause to believe the respondent is in violation of any provisions of this part shall be made by a judge trial referee not later than thirty days after the ethics enforcement officer brings such alleged violation before such judge trial referee, except that such thirty-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period.

(b) If a judge trial referee determines that probable cause exists for the violation of a provision of this part or section 1-101nn, the board shall initiate hearings to determine whether there has been a violation of this part or section 1-101nn. Any such hearing shall be initiated by the board not later than thirty days after the finding of probable cause by a judge trial referee and shall be concluded not later than ninety days after its initiation, except that such thirty or ninety-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period. A judge trial referee, who has not taken part in the probable cause determination on the matter shall be assigned by the Chief Court Administrator and shall be compensated in accordance with section 52-434 out of funds available to the Office of State Ethics and shall preside over such hearing and rule on all issues concerning the application of the rules of evidence, which shall be the same as in judicial proceedings. The trial referee shall have no vote in any decision of the board. All hearings of the board held pursuant to this subsection shall be open. At such hearing the board shall have the same powers as the Office of State Ethics under subsection (a) of this section and the respondent shall have the right to be represented by legal counsel, the right to compel attendance of witnesses and the production of books, documents, records and papers and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. The judge trial referee shall, while engaged in the discharge of the duties as provided in this subsection, have the same authority as is provided in section 51-35 over witnesses who refuse to obey a subpoena or to testify with respect to any matter upon which such witness may be lawfully interrogated, and may commit any such witness for contempt for a period no longer than thirty days. The Office of State Ethics shall make a record of all proceedings pursuant to this subsection. During the course of any such hearing, no ex-parte communication shall occur between the board, or any of its members, and: (1) The judge trial referee, or (2) any staff member of the Enforcement Division of the Office of State Ethics, concerning the complaint or the respondent. The board shall find no person in violation of any provision of this part or section 1-101nn except upon the concurring vote of six of its members present and voting. No member of the board shall vote on the question of whether a violation of any provision of this part has occurred unless such member was physically present for the duration of any hearing held pursuant to this subsection. Not later than fifteen days after the public hearing conducted in accordance with this subsection, the board shall publish its finding and a memorandum of the reasons therefor. Such finding and memorandum shall be deemed to be the final decision of the board on the matter for the purposes of chapter 54. The respondent, if aggrieved by the finding and memorandum, may appeal therefrom to the Superior Court in accordance with the provisions of section 4-183.

(c) If a judge trial referee finds, after a hearing pursuant to this section, that there is no probable cause to believe that a public official or state employee has violated a provision of this part or section 1-101nn, or if the board determines that a public official or state employee has not violated any such provision, or if a court of competent jurisdiction overturns a finding by the board of a violation by such a respondent, the state shall pay the reasonable legal expenses of the respondent as determined by the Attorney General or by the court if appropriate. If any complaint brought under the provisions of this part or section 1-101nn is made with the knowledge that it is made without foundation in fact, the respondent shall have a cause of action against the complainant for double the amount of damage caused thereby and if the respondent prevails in such action, he may be awarded by the court the costs of such action together with reasonable attorneys' fees.

(d) No complaint may be made under this section later than five years after the violation alleged in the complaint has been committed.

(e) No person shall take or threaten to take official action against an individual for such individual's disclosure of information to the board or the general counsel, ethics enforcement officer or staff of the Office of State Ethics under the provisions of this part or section 1-101nn. After receipt of information from an individual under the provisions of this part or section 1-101nn, the Office of State Ethics shall not disclose the identity of such individual without such individual's consent unless the Office of State Ethics determines that such disclosure is unavoidable during the course of an investigation. No person shall be subject to civil liability for any good faith disclosure that such person makes to the Office of State Ethics.

(P.A. 77-600, S. 4, 15; 77-605, S. 16, 21; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-493, S. 4, 9; P.A. 81-296, S. 1; P.A. 83-249, S. 5, 14; 83-586, S. 2, 14; June Sp. Sess. P.A. 83-15, S. 1, 2; P.A. 84-52, S. 1; 84-519, S. 1; P.A. 85-290, S. 1; June 12 Sp. Sess. P.A. 91-1, S. 14; P.A. 92-29, S. 1; P.A. 94-132, S. 1; P.A. 96-37, S. 1; P.A. 04-38, S. 1; 04-198, S. 3; 04-204, S. 4; P.A. 05-183, S. 6; 05-287, S. 39; June 11 Sp. Sess. P.A. 08-3, S. 16; P.A. 13-244, S. 7; 13-264, S. 3.)

History: P.A. 77-605 removed subpoena power and permission to use services of state police from investigation process in Subsec. (a) and placed these provisions in Subsec. (c) under the hearing process; P.A. 77-614 and P.A. 78-303 placed the state police within the department of public safety, effective January 1, 1979; P.A. 79-493 required concurring vote of four members for finding of probable cause; P.A. 81-296 added Subsec. (e) establishing a three-year time limit for complaints; P.A. 83-249 made technical change in Subsec. (a); P.A. 83-586 amended Subsec. (b) by adding provisions concerning publication of commission findings and confidentiality of record; June Sp. Sess. P.A. 83-15 amended Subsec. (d) to provide for state reimbursement of legal expenses of respondent in some instances; P.A. 84-52 eliminated provisions re confidentiality of investigations and publication of findings; P.A. 84-519 amended section to grant subpoena power to commission at all stages of investigation, to require commission to meet prior to commencing investigation and to exempt such meetings from the freedom of information act, and deleted provision authorizing commission witnesses to be paid witness fees awarded court witnesses; P.A. 85-290 amended Subsec. (a) to require that commission notify persons under evaluation within 5 business days after a commission staff member's first contact with a third party concerning the matter; June 12 Sp. Sess. P.A. 91-1 amended Subsecs. (b) and (c) to require trial referee or senior judge, instead of commission, to make determinations re violations; P.A. 92-29 amended Subsecs. (b) and (c) by eliminating references to senior judges; P.A. 94-132 amended Subsec. (a)(1) by deleting provisions re meeting to determine whether sufficient evidence exists to warrant inquiry, changing notice deadline from 5 days after meeting to 5 days after receipt or issuance of complaint, and making technical grammatical changes, amended Subsec. (a)(2) by adding “of an alleged violation of this part” after “investigation”, deleting provision re deadline for adoption of regulations, and adding provisions re record of proceedings and list of intended witnesses, amended Subsec. (b) by specifying trial referee has no vote in commission decision, adding “of the commission held” after “all hearings” giving commission, rather than trial referee, the same powers as under Subsec. (a), adding provisions re list of intended witnesses and vote required for finding of violation, changing publisher of finding and memorandum from trial referee to commission, and deleting provision re commission aggrieved by finding and memorandum, amended Subsec. (c) by deleting provision re trial referee overturning finding by commission, changing finding that may be overturned by court from one of trial referee to one of commission, and making technical changes, and added new Subsec. (e) re individuals who disclose information to commission; P.A. 96-37 amended Subsec. (b) by changing “state trial referee” to “judge trial referee”; P.A. 04-38 amended Subsec. (d) to increase the time limit for complaints from three to five years, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, effective June 3, 2004; P.A. 04-204 amended Subsec. (a)(2) to increase vote required to find probable cause of violation of part from four to five members, and amended Subsec. (b) to increase vote required to find violation of part from five to seven members, effective June 3, 2004; P.A. 05-183 amended Subsec. (a) to change references from the State Ethics Commission to the Office of State Ethics and the Citizen's Ethics Advisory Board, authorize the ethics enforcement officer to bring alleged violations of the code of ethics to a judge trial referee for a probable cause hearing, provide 30 days for a judge trial referee to make any such probable cause finding and make conforming and technical changes, amended Subsec. (b) to provide for the timing of a hearing by the board on a violation, make technical changes, and change the requirement for a finding of a violation from a vote of seven members to a vote of two-thirds of those members present and voting, and amended Subsecs. (c) and (e) to make conforming and technical changes, effective July 1, 2005; P.A. 05-287 made technical changes and included references to Sec. 1-101nn throughout the section, amended Subsec. (b) to require a vote of six members, rather than seven, for a finding of a violation and amended Subsec. (e) to provide that persons who make good faith disclosures to the commission shall not be subject to civil liability for such disclosures, effective July 1, 2005; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (a)(2) to provide that Office of State Ethics may subpoena witnesses provided subpoena is issued either pursuant to majority vote of board or pursuant to signature of chairperson, or vice-chairperson of board if chairperson unavailable, and amended Subsec. (b) to provide prohibition re ex-parte communications during course of hearings between board or its members and judge trial referee or any staff member of Enforcement Division of the Office of State Ethics and to prohibit a board member from voting on question of whether violation had occurred if such member was not physically present for duration of any hearing; P.A. 13-244 changed “commission” to “Office of State Ethics” in Subsec. (e), effective July 2, 2013; P.A. 13-264 made identical change in Subsec. (e) as P.A. 13-244, effective July 11, 2013.

Cited. 222 C. 799; 224 C. 29.



Section 1-82a - Confidentiality of complaints, evaluations of possible violations and investigations. Publication of findings.

(a) Unless a judge trial referee makes a finding of probable cause, a complaint alleging a violation of this part or section 1-101nn shall be confidential except upon the request of the respondent. An evaluation of a possible violation of this part or section 1-101nn by the Office of State Ethics prior to the filing of a complaint shall be confidential except upon the request of the subject of the evaluation. If the evaluation is confidential, any information supplied to or received from the Office of State Ethics shall not be disclosed to any third party by a subject of the evaluation, a person contacted for the purpose of obtaining information or by the ethics enforcement officer or staff of the Office of State Ethics. No provision of this subsection shall prevent the Office of State Ethics from reporting the possible commission of a crime to the Chief State's Attorney or other prosecutorial authority.

(b) An investigation conducted prior to a probable cause finding shall be confidential except upon the request of the respondent. If the investigation is confidential, the allegations in the complaint and any information supplied to or received from the Office of State Ethics shall not be disclosed during the investigation to any third party by a complainant, respondent, witness, designated party, or board or staff member of the Office of State Ethics.

(c) Not later than three business days after the termination of the investigation, the Office of State Ethics shall inform the complainant and the respondent of its finding and provide them a summary of its reasons for making that finding. The Office of State Ethics shall publish its finding upon the respondent's request and may also publish a summary of its reasons for making such finding.

(d) If a judge trial referee makes a finding of no probable cause, the complaint and the record of the Office of State Ethics' investigation shall remain confidential, except upon the request of the respondent and except that some or all of the record may be used in subsequent proceedings. No complainant, respondent, witness, designated party, or board or staff member of the Office of State Ethics shall disclose to any third party any information learned from the investigation, including knowledge of the existence of a complaint, which the disclosing party would not otherwise have known. If such a disclosure is made, the judge trial referee may, after consultation with the respondent if the respondent is not the source of the disclosure, publish the judge trial referee's finding and a summary of the judge trial referee's reasons therefor.

(e) The judge trial referee shall make public a finding of probable cause not later than five business days after any such finding. At such time the entire record of the investigation shall become public, except that the Office of State Ethics may postpone examination or release of such public records for a period not to exceed fourteen days for the purpose of reaching a stipulation agreement pursuant to subsection (c) of section 4-177. Any such stipulation agreement or settlement shall be approved by a majority of those members present and voting.

(P.A. 84-52, S. 2; P.A. 85-290, S. 2; P.A. 88-317, S. 40, 107; June 12 Sp. Sess. P.A. 91-1, S. 15; P.A. 94-132, S. 2; P.A. 05-183, S. 7; 05-287, S. 40; P.A. 06-196, S. 7.)

History: P.A. 85-290 amended Subsec. (a) to add provisions re confidentiality of a commission evaluation prior to the filing of a complaint; P.A. 88-317 substituted “subsection (c)” for “subsection (d)” in reference to Sec. 4-177, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 12 Sp. Sess. P.A. 91-1 repealed former Subsec. (f) re publication of commission finding and memorandum under Sec. 1-82(b); P.A. 94-132 amended Subsec. (a) to authorize reports to prosecutorial authority other than chief state's attorney; P.A. 05-183 replaced “commission” with “judge trial referee” or “Office of State Ethics” and made conforming changes throughout the section and amended Subsec. (e) to require approval of a stipulation or settlement agreement by a majority of those members present and voting, effective July 1, 2005; P.A. 05-287 amended Subsec. (a) to include references to Sec. 1-101nn, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006.



Section 1-82b - Continuation of certain probable cause hearings.

Any probable cause hearing initiated pursuant to this chapter on or before June 30, 2005, that is not concluded by such date shall be continued on or after July 1, 2005.

(June Sp. Sess. P.A. 05-3, S. 107.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 1-83 - Statements of financial interests. Filing requirements. Ethics statements.

(a)(1) All state-wide elected officers, members of the General Assembly, department heads and their deputies, members or directors of each quasi-public agency, members of the Investment Advisory Council, state marshals and such members of the Executive Department and such employees of quasi-public agencies as the Governor shall require, shall file, under penalty of false statement, a statement of financial interests for the preceding calendar year with the Office of State Ethics on or before the May first next in any year in which they hold such an office or position. If, in any year, May first falls on a weekend or legal holiday, such statement shall be filed not later than the next business day. Any such individual who leaves his or her office or position shall file a statement of financial interests covering that portion of the year during which such individual held his or her office or position. The Office of State Ethics shall notify such individuals of the requirements of this subsection not later than thirty days after their departure from such office or position. Such individuals shall file such statement not later than sixty days after receipt of the notification.

(2) Each state agency, department, board and commission shall develop and implement, in cooperation with the Office of State Ethics, an ethics statement as it relates to the mission of the agency, department, board or commission. The executive head of each such agency, department, board or commission shall be directly responsible for the development and enforcement of such ethics statement and shall file a copy of such ethics statement with the Department of Administrative Services and the Office of State Ethics.

(b) (1) The statement of financial interests, except as provided in subdivisions (2) and (3) of this subsection, shall include the following information for the preceding calendar year in regard to the individual required to file the statement and the individual’s spouse and dependent children residing in the individual’s household: (A) The names of all businesses with which associated; (B) all sources of income, including the name of each employer, with a description of each source, in excess of one thousand dollars, without specifying amounts of income; (C) the name of securities in excess of five thousand dollars at fair market value owned by such individual, spouse or dependent children or held in the name of a corporation, partnership or trust for the benefit of such individual, spouse or dependent children; (D) the existence of any known blind trust and the names of the trustees; (E) all real property and its location, whether owned by such individual, spouse or dependent children or held in the name of a corporation, partnership or trust for the benefit of such individual, spouse or dependent children; (F) the names and addresses of creditors to whom the individual, the individual’s spouse or dependent children, individually, owed debts of more than ten thousand dollars; (G) any leases or contracts with the state or a quasi-public agency held or entered into by the individual or a business with which he or she was associated; and (H) a description of any partnership, joint ownership or similar business affiliation between (i) a business included under subparagraph (A) of this subdivision with which the individual filing the statement, the individual’s spouse or a dependent child of the individual is associated, and (ii) a lobbyist, a person that the individual filing the statement knows or has reason to know is doing business with or seeking to do business with the state or is engaged in activities that are directly regulated by the department or agency in which the individual is employed, or a business with which such lobbyist or person is associated.

(2) The statement of financial interests filed by state marshals shall include only amounts and sources of income earned in their capacity as state marshals.

(3) In the case of securities in excess of five thousand dollars at fair market value held within (A) a retirement savings plan, as described in Section 401 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, (B) a payroll deduction individual retirement account plan, as described in Section 408 or 408A of said Internal Revenue Code, (C) a governmental deferred compensation plan, as described in Section 457 of said Internal Revenue Code, or (D) an education savings plan, as described in Section 529 of said Internal Revenue Code, the names of such securities shall not be required to be disclosed in any statement of financial interest and only the name of such retirement savings plan, individual retirement account plan, deferred compensation plan or education savings plan holding such securities shall be required.

(c) The statement of financial interests filed pursuant to this section shall be a matter of public information, except the list of names, filed in accordance with subparagraph (F) of subdivision (1) of subsection (b) of this section shall be sealed and confidential and for the use of the Office of State Ethics only after a complaint has been filed under section 1-82 and such complaint has been determined by a vote of the board to be of sufficient merit and gravity to justify the unsealing of such list or lists and not open to public inspection unless the respondent requests otherwise. If the board reports its findings to the Chief State’s Attorney in accordance with subsection (c) of section 1-88, the board shall turn over to the Chief State’s Attorney such relevant information contained in the statement as may be germane to the specific violation or violations or a prosecutorial official may subpoena such statement in a criminal action. Unless otherwise a matter of public record, the Office of State Ethics shall not disclose to the public any such subpoena which would be exempt from disclosure by the issuing agency.

(d) Any individual who is unable to provide information required under the provisions of subdivision (1) of subsection (b) of this section by reason of impossibility may petition the board for a waiver of the requirements.

(P.A. 77-600, S. 5, 15; P.A. 79-549; P.A. 80-482, S. 342, 343, 345, 348; P.A. 83-249, S. 6, 14; 83-270, S. 3; 83-586, S. 3, 14; P.A. 84-21, S. 1, 5; 84-335, S. 2, 4; 84-546, S. 141, 173; P.A. 87-524, S. 5, 7; P.A. 88-139, S. 2; 88-225, S. 2, 14; P.A. 89-97, S. 2, 7; 89-145; June 12 Sp. Sess. P.A. 91-1, S. 8; P.A. 94-126, S. 1; 94-132, S. 3; June 18 Sp. Sess. P.A. 97-6, S. 12, 14; P.A. 00-43, S. 17, 19; 00-66, S. 1; 00-99, S. 14, 154; P.A. 01-195, S. 1, 2, 181; P.A. 04-245, S. 1; P.A. 05-183, S. 8; P.A. 07-201, S. 2; P.A. 11-51, S. 183; P.A. 13-244, S. 8; 13-299, S. 47; P.A. 15-43, S. 1.)

History: P.A. 79-549 included members of gaming policy board, executive director of division of special revenue within the department of business regulation under filing requirements; P.A. 80-482 changed “business regulation” to “revenue services”, expanded provisions regarding the executive director and limited revenue services’ control to administrative purposes only; P.A. 83-249 changed “commissioners and deputy commissioners” to “department heads and their deputies” and made technical amendments; P.A. 83-270 amended Subsec. (a) to include members of the board of directors of the Connecticut resources recovery authority under filing requirements; P.A. 83-586 amended Subsec. (a) to require post-termination filing of financial statement, amended Subsec. (b) to allow for nondisclosure of privileged information, to clarify that reporting threshold figure of $5,000 refers to net income and to require disclosure of clients providing more than $5,000 of net income to any business with which the individual was associated, names of creditors and state leases and contracts, amended Subsec. (c) to allow commission access to list of names if commission determines that a complaint is of sufficient merit and gravity to justify its unsealing and added Subsec. (d) allowing waiver in cases in which it is impossible to comply with information requirements; P.A. 84-21 made technical correction in Subsec. (c) to refer to list of names of creditors as sealed and confidential; P.A. 84-335 added requirement that sheriffs and deputy sheriffs file limited financial statements; P.A. 84-546 made technical changes in Subsec. (b); P.A. 87-524 amended Subsec. (b) to specify that Subdiv. (2) shall not permit elected official to receive gift, honorarium or compensation prohibited under Sec. 9-333i(h); P.A. 88-139 amended Subsec. (a) by changing the filing deadline for statements of financial interests from April fifteenth to May first, amended Subsec. (b)(1)(C) by deleting the exception for blind trusts; added Subsec. (b)(1)(D) re blind trusts; added the language in Subsec. (b)(1)(E) re real property held for the benefit of an individual, spouse or dependent children and relettered Subparas. (E) and (F) accordingly; P.A. 88-225 amended Subsec. (a) to require that members or directors of each quasi-public agency, instead of only members of board of directors of Connecticut resources recovery authority, and such employees of quasi-public agencies as governor requires, file statement of financial interests; P.A. 89-97 added definition of “fee” and “honorarium” in Subsec. (b)(2) and required filing of such a fee or honorarium in an amount of $100 or more received in capacity as public official or state employee instead of fee or honorarium received for appearance or delivery of address to any meeting of an organization; P.A. 89-145 increased threshold in Subsec. (b)(1)(B) for reporting names and addresses of clients, patients and customers providing income to individual, from $5,000 to $10,000; June 12 Sp. Sess. P.A. 91-1 deleted former Subsec. (b)(2) re disclosure of fees and honoraria and renumbered Subdiv. (3) as Subdiv. (2); P.A. 94-126 added Subsec. (a)(2) re ethics statements and clarified that Subsecs. (b) and (c) apply to statements of financial interests; P.A. 94-132 amended Subsec. (c) by adding provision re disclosure of subpoenas; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (b)(1) to delete requirement that statement of financial interests include names and addresses of clients, patients and customers who provide more than $10,000 of net income, effective January 1, 1998; P.A. 00-43 amended Subsec. (a) to extend provisions of section to members of the Investment Advisory Council and to make technical changes for purposes of gender neutrality, effective May 3, 2000; P.A. 00-66 made technical changes in Subsec. (b); P.A. 00-99 changed reference to sheriffs and deputy sheriffs to state marshals in Subsecs. (a) and (b), effective December 1, 2000; P.A. 01-195 substituted “marshals” for “marshal” in Subsec. (a)(1) and made a technical change in Subsec. (b)(1)(G) for purposes of gender neutrality, effective July 11, 2001; P.A. 04-245 added Subsec. (b)(1)(H) re disclosure of business affiliations with lobbyists, persons doing business with or seeking to do business with the state or persons engaged in regulated activities or associated businesses; P.A. 05-183 replaced “commission” and “Ethics Commission” with “Office of State Ethics” or “board” throughout the section and made a technical change in Subsec. (a)(1), effective July 1, 2005; P.A. 07-201 amended Subsec. (b)(1)(B) to require the disclosure of the name of each employer and a description of each source of income, effective July 5, 2007; P.A. 11-51 removed reference to executive director of Division of Special Revenue in Subsec. (a)(1), effective July 1, 2011; P.A. 13-244 amended Subsec. (a)(1) to add provision re when filing deadline falls on weekend or holiday and to make technical changes; P.A. 13-299 amended Subsec. (a)(1) to delete reference to members of Gaming Policy Board, effective July 1, 2013; P.A. 15-43 amended Subsec. (b)(1) to add exception re Subsec. (b)(3) and, in Subpara. (G), to add reference to leases or contracts with quasi-public agencies and added Subsec. (b)(3) re exempting disclosure of the names of certain securities, effective January 1, 2016.



Section 1-84 - (Formerly Sec. 1-66). Prohibited activities.

(a) No public official or state employee shall, while serving as such, have any financial interest in, or engage in, any business, employment, transaction or professional activity, which is in substantial conflict with the proper discharge of his duties or employment in the public interest and of his responsibilities as prescribed in the laws of this state, as defined in section 1-85.

(b) No public official or state employee shall accept other employment which will either impair his independence of judgment as to his official duties or employment or require him, or induce him, to disclose confidential information acquired by him in the course of and by reason of his official duties.

(c) No public official or state employee shall wilfully and knowingly disclose, for financial gain, to any other person, confidential information acquired by him in the course of and by reason of his official duties or employment and no public official or state employee shall use his public office or position or any confidential information received through his holding such public office or position to obtain financial gain for himself, his spouse, child, child's spouse, parent, brother or sister or a business with which he is associated.

(d) No public official or state employee or employee of such public official or state employee shall agree to accept, or be a member or employee of a partnership, association, professional corporation or sole proprietorship which partnership, association, professional corporation or sole proprietorship agrees to accept any employment, fee or other thing of value, or portion thereof, for appearing, agreeing to appear, or taking any other action on behalf of another person before the Department of Banking, the Office of the Claims Commissioner, the Office of Health Care Access division within the Department of Public Health, the Insurance Department, the Department of Consumer Protection, the Department of Motor Vehicles, the State Insurance and Risk Management Board, the Department of Energy and Environmental Protection, the Public Utilities Regulatory Authority, the Connecticut Siting Council or the Connecticut Real Estate Commission; provided this shall not prohibit any such person from making inquiry for information on behalf of another before any of said commissions or commissioners if no fee or reward is given or promised in consequence thereof. For the purpose of this subsection, partnerships, associations, professional corporations or sole proprietorships refer only to such partnerships, associations, professional corporations or sole proprietorships which have been formed to carry on the business or profession directly relating to the employment, appearing, agreeing to appear or taking of action provided for in this subsection. Nothing in this subsection shall prohibit any employment, appearing, agreeing to appear or taking action before any municipal board, commission or council. Nothing in this subsection shall be construed as applying (1) to the actions of any teaching or research professional employee of a public institution of higher education if such actions are not in violation of any other provision of this chapter, (2) to the actions of any other professional employee of a public institution of higher education if such actions are not compensated and are not in violation of any other provision of this chapter, (3) to any member of a board or commission who receives no compensation other than per diem payments or reimbursement for actual or necessary expenses, or both, incurred in the performance of the member's duties, or (4) to any member or director of a quasi-public agency. Notwithstanding the provisions of this subsection to the contrary, a legislator, an officer of the General Assembly or part-time legislative employee may be or become a member or employee of a firm, partnership, association or professional corporation which represents clients for compensation before agencies listed in this subsection, provided the legislator, officer of the General Assembly or part-time legislative employee shall take no part in any matter involving the agency listed in this subsection and shall not receive compensation from any such matter. Receipt of a previously established salary, not based on the current or anticipated business of the firm, partnership, association or professional corporation involving the agencies listed in this subsection, shall be permitted.

(e) No legislative commissioner or his partners, employees or associates shall represent any person subject to the provisions of part II concerning the promotion of or opposition to legislation before the General Assembly, or accept any employment which includes an agreement or understanding to influence, or which is inconsistent with, the performance of his official duties.

(f) No person shall offer or give to a public official or state employee or candidate for public office or his spouse, his parent, brother, sister or child or spouse of such child or a business with which he is associated, anything of value, including, but not limited to, a gift, loan, political contribution, reward or promise of future employment based on any understanding that the vote, official action or judgment of the public official, state employee or candidate for public office would be or had been influenced thereby.

(g) No public official or state employee or candidate for public office shall solicit or accept anything of value, including but not limited to, a gift, loan, political contribution, reward or promise of future employment based on any understanding that the vote, official action or judgment of the public official or state employee or candidate for public office would be or had been influenced thereby.

(h) Nothing in subsection (f) or (g) of this section shall be construed (1) to apply to any promise made in violation of subdivision (6) of section 9-622, or (2) to permit any activity otherwise prohibited in section 53a-147 or 53a-148.

(i) (1) No public official or state employee or member of the official or employee's immediate family or a business with which he is associated shall enter into any contract with the state, valued at one hundred dollars or more, other than a contract (A) of employment as a state employee, (B) with the technical high school system for students enrolled in a school in the system to perform services in conjunction with vocational, technical or technological education and training any such student is receiving at a school in the system, subject to the review process under subdivision (2) of this subsection, (C) with a public institution of higher education to support a collaboration with such institution to develop and commercialize any invention or discovery, or (D) pursuant to a court appointment, unless the contract has been awarded through an open and public process, including prior public offer and subsequent public disclosure of all proposals considered and the contract awarded. In no event shall an executive head of an agency, as defined in section 4-166, including a commissioner of a department, or an executive head of a quasi-public agency, as defined in section 1-79, or the executive head's immediate family or a business with which he is associated enter into any contract with that agency or quasi-public agency. Nothing in this subsection shall be construed as applying to any public official who is appointed as a member of the executive branch or as a member or director of a quasi-public agency and who receives no compensation other than per diem payments or reimbursement for actual or necessary expenses, or both, incurred in the performance of the public official's duties unless such public official has authority or control over the subject matter of the contract. Any contract made in violation of this subsection shall be voidable by a court of competent jurisdiction if the suit is commenced not later than one hundred eighty days after the making of the contract.

(2) The superintendent of the technical high school system shall establish an open and transparent process to review any contract entered into under subparagraph (B) of subdivision (1) of this subsection.

(j) No public official, state employee or candidate for public office, or a member of any such person's staff or immediate family shall knowingly accept any gift, as defined in subdivision (5) of section 1-79, from a person known to be a registrant or anyone known to be acting on behalf of a registrant.

(k) No public official, spouse of the Governor or state employee shall accept a fee or honorarium for an article, appearance or speech, or for participation at an event, in the public official's, spouse's or state employee's official capacity, provided a public official, Governor's spouse or state employee may receive payment or reimbursement for necessary expenses for any such activity in his or her official capacity. If a public official, Governor's spouse or state employee receives such a payment or reimbursement for lodging or out-of-state travel, or both, the public official, Governor's spouse or state employee shall, not later than thirty days thereafter, file a report of the payment or reimbursement with the Office of State Ethics, unless the payment or reimbursement is provided by the federal government or another state government. If a public official, Governor's spouse or state employee does not file such report within such period, either intentionally or due to gross negligence on the public official's, Governor's spouse's or state employee's part, the public official, Governor's spouse or state employee shall return the payment or reimbursement. If any failure to file such report is not intentional or due to gross negligence on the part of the public official, Governor's spouse or state employee, the public official, Governor's spouse or state employee shall not be subject to any penalty under this chapter. When a public official, Governor's spouse or state employee attends an event in this state in the public official's, Governor's spouse's or state employee's official capacity and as a principal speaker at such event and receives admission to or food or beverage at such event from the sponsor of the event, such admission or food or beverage shall not be considered a gift and no report shall be required from such public official, spouse or state employee or from the sponsor of the event.

(l) No public official or state employee, or any person acting on behalf of a public official or state employee, shall wilfully and knowingly interfere with, influence, direct or solicit existing or new lobbying contracts, agreements or business relationships for or on behalf of any person.

(m) No public official or state employee shall knowingly accept, directly or indirectly, any gift, as defined in subdivision (5) of section 1-79, from any person the public official or state employee knows or has reason to know: (1) Is doing business with or seeking to do business with the department or agency in which the public official or state employee is employed; (2) is engaged in activities which are directly regulated by such department or agency; or (3) is prequalified under section 4a-100. No person shall knowingly give, directly or indirectly, any gift or gifts in violation of this provision. For the purposes of this subsection, the exclusion to the term “gift” in subparagraph (L) of subdivision (5) of section 1-79 for a gift for the celebration of a major life event shall not apply. Any person prohibited from making a gift under this subsection shall report to the Office of State Ethics any solicitation of a gift from such person by a state employee or public official.

(n) (1) As used in this subsection, (A) “investment services” means investment legal services, investment banking services, investment advisory services, underwriting services, financial advisory services or brokerage firm services, and (B) “principal of an investment services firm” means (i) an individual who is a director of or has an ownership interest in an investment services firm, except for an individual who owns less than five per cent of the shares of an investment services firm which is a publicly traded corporation, (ii) an individual who is employed by an investment services firm as president, treasurer, or executive or senior vice president, (iii) an employee of such an investment services firm who has managerial or discretionary responsibilities with respect to any investment services, (iv) the spouse or dependent child of an individual described in this subparagraph, or (v) a political committee established by or on behalf of an individual described in this subparagraph.

(2) The State Treasurer shall not pay any compensation, expenses or fees or issue any contract to any firm which provides investment services when (A) a political committee, as defined in section 9-601, established by such firm, or (B) a principal of the investment services firm has made a contribution, as defined in section 9-601a, to, or solicited contributions on behalf of, any exploratory committee or candidate committee, as defined in section 9-601, established by the State Treasurer as a candidate for nomination or election to the office of State Treasurer. The State Treasurer shall not pay any compensation, expenses or fees or issue any contract to such firms or principals during the term of office as State Treasurer, including, for an incumbent State Treasurer seeking reelection, any remainder of the current term of office.

(o) If (1) any person (A) is doing business with or seeking to do business with the department or agency in which a public official or state employee is employed, or (B) is engaged in activities which are directly regulated by such department or agency, and (2) such person or a representative of such person gives to such public official or state employee anything of value which is subject to the reporting requirements pursuant to subsection (e) of section 1-96, such person or representative shall, not later than ten days thereafter, give such recipient and the executive head of the recipient's department or agency a written report stating the name of the donor, a description of the item or items given, the value of such items and the cumulative value of all items given to such recipient during that calendar year. The provisions of this subsection shall not apply to a political contribution otherwise reported as required by law.

(p) (1) No public official or state employee or member of the immediate family of a public official or state employee shall knowingly accept, directly or indirectly, any gift costing one hundred dollars or more from a public official or state employee who is under the supervision of such public official or state employee.

(2) No public official or state employee or member of the immediate family of a public official or state employee shall knowingly accept, directly or indirectly, any gift costing one hundred dollars or more from a public official or state employee who is a supervisor of such public official or state employee.

(3) No public official or state employee shall knowingly give, directly or indirectly, any gift in violation of subdivision (1) or (2) of this subsection.

(q) No public official or state employee shall intentionally counsel, authorize or otherwise sanction action that violates any provision of this part.

(r) (1) Notwithstanding the provisions of subsections (b) and (c) of this section, a member of the faculty or a member of a faculty bargaining unit of a constituent unit of the state system of higher education may enter into a consulting agreement or engage in a research project with a public or private entity, provided such agreement or project does not conflict with the member's employment with the constituent unit, as determined by policies established by the board of trustees for such constituent unit.

(2) The board of trustees for each constituent unit of the state system of higher education shall establish policies to ensure that any such member who enters such a consulting agreement or engages in such a research project (A) is not inappropriately using university proprietary information in connection with such agreement or project, (B) does not have an interest in such agreement or project that interferes with the proper discharge of his or her employment with the constituent unit, and (C) is not inappropriately using such member's association with the constituent unit in connection with such agreement or project. Such policies shall (i) establish procedures for the disclosure, review and management of conflicts of interest relating to any such agreement or project, (ii) require the approval by the chief academic officer of the constituent unit, or his or her designee, prior to any such member entering into any such agreement or engaging in any such project, and (iii) include procedures that impose sanctions and penalties on any member for failing to comply with the provisions of the policies. Annually, the internal audit office of each constituent unit shall audit the constituent unit's compliance with such policies and report its findings to the committee of the constituent unit established pursuant to subdivision (3) of this subsection. For purposes of this subsection, “consulting” means the provision of services for compensation to a public or private entity by a member of the faculty or member of a faculty bargaining unit of a constituent unit of the state system of higher education: (I) When the request to provide such services is based on such member's expertise in a field or prominence in such field, and (II) while such member is not acting in the capacity of a state employee, and “research” means a systematic investigation, including, but not limited to, research development, testing and evaluation, designed to develop or contribute to general knowledge in the applicable field of study.

(3) There is established a committee for each constituent unit of the state system of higher education to monitor the constituent unit's compliance with the policies and procedures described in subdivision (2) of this subsection governing consulting agreements and research projects with public or private entities by a member of the faculty or a member of a faculty bargaining unit of such constituent unit. Each committee shall consist of nine members as follows: (A) Three members, appointed jointly by the Governor, the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate, who shall serve as members for each such committee; (B) one member appointed by the chairperson of the constituent unit's board of trustees from the membership of such board; (C) the chief academic officer of the constituent unit, or his or her designee; (D) three members appointed by the chief executive officer of the constituent unit; and (E) one member appointed by the chairperson of the Citizen's Ethics Advisory Board from the membership of such board. Members shall serve for a term of two years. Any vacancies shall be filled by the appointing authority. Each committee shall (i) review the annual reports submitted by the internal audit office for the constituent unit, pursuant to subdivision (2) of this subsection, (ii) make recommendations, annually, to the board of trustees of the constituent unit concerning the policies and procedures of the constituent unit established pursuant to subdivision (2) of this subsection, including any changes to such policies and procedures, and (iii) send a copy of such recommendations, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and government administration.

(4) The provisions of subsections (b) and (c) of this section shall apply to any member of the faculty or member of a faculty bargaining unit of a constituent unit of the state system of higher education who enters such a consulting agreement or engages in such a research project without prior approval, as described in subdivision (2) of this subsection.

(1971, P.A. 822, S. 1; P.A. 75-605, S. 20, 27; P.A. 76-302, S. 1, 3; P.A. 77-600, S. 6, 15; 77-604, S. 68, 84; 77-605, S. 13, 21; 77-614, S. 165, 610; P.A. 78-303, S. 37, 136; P.A. 79-404, S. 1, 45; 79-493, S. 5, 7, 9; P.A. 80-482, S. 1, 4, 170, 191, 345, 348; 80-483, S. 2, 186; P.A. 82-423, S. 6, 8; P.A. 83-249, S. 7, 14; 83-586, S. 4, 14; P.A. 87-9, S. 2, 3; 87-234; 87-524, S. 6, 7; P.A. 88-225, S. 3, 14; P.A. 89-369, S. 3; June 12 Sp. Sess. P.A. 91-1, S. 2, 6, 22; P.A. 92-149, S. 1, 12; P.A. 94-69, S. 2, 3; P.A. 95-188, S. 1; 95-195, S. 4, 83; 95-257, S. 39, 58; P.A. 96-11, S. 1, 5; June 18 Sp. Sess. P.A. 97-6, S. 2–5, 14; P.A. 99-51, S. 1, 9; 99-145, S. 14, 23; P.A. 00-66, S. 2; P.A. 02-130, S. 13; P.A. 03-215, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-38, S. 2; 04-169, S. 17; 04-189, S. 1; 04-245, S. 5, 6; P.A. 05-287, S. 41; P.A. 06-137, S. 32; 06-196, S. 8–10; P.A. 07-1, S. 6; 07-166, S. 11, 12; Sept. Sp. Sess. P.A. 09-3, S. 20; Sept. Sp. Sess. P.A. 09-7, S. 169; P.A. 11-51, S. 184; 11-80, S. 1; P.A. 12-129, S. 2; 12-206, S. 1; P.A. 13-244, S. 9–11; 13-299, S. 48; P.A. 16-127, S. 24.)

History: P.A. 75-605 changed “commission on claims” to “claims commissioner”; P.A. 76-302 added Subsec. (e); P.A. 77-600 broadened scope of section regarding prohibited activities and those who are affected by the prohibitions and added Subsecs. (f) to (i), effective January 1, 1978; P.A. 77-604 changed sections referred to in Subsec. (h), effective January 1, 1978; P.A. 77-605 expanded scope of prohibitions in Subsec. (e); in Subsec. (d) P.A. 77-614 changed “liquor control commission” to “division of liquor control within the department of business regulation”; in Subsec. (d) P.A. 78-303 changed “state banking commission” to “banking commissioner”, effective January 1, 1979; in 1979 Sec. 1-66 transferred to Sec. 1-84; P.A. 79-404 changed “commission on special revenue” to “division of special revenue” and added the gaming policy board in Subsec. (d); P.A. 79-493 clarified prohibited conduct in Subsec. (d) and excluded members of advisory boards and commissions receiving per diem or reimbursement for expenses from provisions and excluded executive branch officials from provisions of Subsec. (i) except in certain cases; P.A. 80-482 deleted references to business regulation and reflected changes placing special revenue and the gaming policy board within the department of revenue services and creating the banking, insurance, liquor control and public utility control departments; P.A. 80-483 made technical changes; P.A. 82-423 added Subsec. (j) which placed $50 limit on gifts accepted by public officials; P.A. 83-249 limited prohibition to financial interest or gains; P.A. 83-586 amended Subsec. (d) to include appearance or action before commission on hospitals and health care, insurance department, department of public utility control or Connecticut siting council, effective January 9, 1985; (Revisor's note: Pursuant to P.A. 87-9, “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 87-234 amended Subsec. (d) to exempt from provisions of Subsec. (d) actions of teaching or research professional employees of public institutions of higher education, regardless of whether such actions are compensated; P.A. 87-524 added provision in Subsec. (h) that Subsecs. (f) and (g) shall not apply to promise violating Sec. 9-333x(6); P.A. 88-225 added Subsec. (d)(4), exempting members and directors of quasi-public agencies from application of Subsec. (d) and amended Subsec. (i) to exempt certain members and directors of quasi-public agencies from application of Subsec. (i); P.A. 89-369 applied section to sole proprietorships; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (j) by inserting “knowingly” and making a technical change and added Subsec. (k) re fees and honoraria and Subsec. (l) re influence with lobbying contracts, agreements or business relationships; P.A. 92-149 amended Subsec. (d) to allow firms employing legislators or legislative employees to represent clients before specific agencies provided such employee derives no compensation from such representation, amended Subsec. (k) to allow public officials or state employees to receive payment or reimbursements for necessary expenses for lodging, out-of-state travel or both provided a report is filed with the commission and added new Subsec. (m) re acceptance of gifts in excess of $50; P.A. 94-69 amended Subsec. (m) by deleting “serving in the executive branch or a quasi-public agency” after “state employee”, effective January 1, 1994; P.A. 95-188 added Subsec. (n) re contributions to candidates for Treasurer by “investment services” firms or individuals associated with such firms; P.A. 95-195 amended Subsec. (d) to replace reference to Department of Liquor Control with reference to office within the Department of Consumer Protection carrying out the duties of Secs. 30-2 to 30-68m, inclusive, effective July 1, 1995; P.A. 95-257 amended Subsec. (d) to replace Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-11 amended Subsec. (i) to prohibit an executive head of an agency or his immediate family or a business with which he is associated from entering into a contract with that agency, effective January 1, 1997; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (j) to delete reference to gifts of $50 or more in value, amended Subsec. (k) to provide that admission to, and food and beverage consumed at, an event are not considered a gift if consumed at the event, if official or employee attends in official capacity or as principal speaker, amended Subsec. (m) to delete reference to gifts of $50 or more in value and to delete Subdiv. (3) re financial interests that may be substantially affected by performance or nonperformance of duties and added new Subsec. (o) re written reports by person who is doing business with agency and who gives something of value to a public official or employee of that agency, effective January 1, 1998; P.A. 99-51 amended Subsec. (d) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board” and to make existing provisions gender neutral, effective May 27, 1999; P.A. 99-145 amended Subsec. (d) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”, effective June 8, 1999; P.A. 00-66 made technical changes in Subsec. (k); P.A. 02-130 amended Subsec. (n) by designating definitions as Subdiv. (1) and remaining provisions as Subdiv. (2), designating definition of “investment services” in Subdiv. (1) as Subpara. (A) and replacing “legal services” with “investment legal services” therein, adding Subdiv. (1)(B) defining “principal of an investment services firm” and revising Subdiv. (2) to replace former provisions re individual who is owner of firm or employed by firm as manager, officer, director, partner or employee having managerial or discretionary investment responsibilities with “a principal of the investment services firm” and to make conforming and technical changes, effective May 10, 2002; P.A. 03-215 added Subsec. (m)(3) re gifts from a prequalified contractor, effective October 1, 2004; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-38 amended Subsec. (i) to increase the number of days by which a lawsuit to void a contract in violation of said Subsec. may be brought from 90 days to 180 days and to make technical changes, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-245 amended Subsec. (m) to provide that, for purposes of said Subsec., exclusion to term “gift” in Sec. 1-79(e)(12) for major life event shall not apply, effective June 1, 2004; P.A. 05-287 made technical changes throughout the section, amended Subsec. (m) to require any person who is prohibited from making a gift under the subsection to report any solicitation of a gift by a state employee or public official, amended Subsec. (o) to include references to representatives and the executive head of the recipient's department or agency and added Subsec. (p) re a public official's or state employee's acceptance of a gift costing $100 or more from a person under supervision or a supervisor, Subsec. (q) re acceptance of gifts to the state from persons prohibited from making gifts to public officials and state employees and Subsec. (r) re the sanctioning of violations, effective July 1, 2005; P.A. 06-137 amended Subsec. (k) to include references to the spouse of the Governor, effective June 6, 2006; P.A. 06-196 made technical changes in Subsecs. (k), (m) and (o), effective June 7, 2006; P.A. 07-1 deleted former Subsec. (q) re knowing acceptance of goods or services provided under Sec. 1-79(e)(5) and redesignated existing Subsec. (r) as Subsec. (q), effective February 8, 2007; P.A. 07-166 amended Subsec. (i) to exempt contracts with public institutions of higher education to support a collaboration with such institutions to develop and commercialize any invention or discovery from prohibition in said Subsec. re entering into contracts and added new Subsec. (r) to exempt from the provisions of Subsecs. (b) and (c) a member of the faculty or faculty bargaining unit of a constituent unit of the state system of higher education who enters into a consulting agreement or engages in a research project, to have the board of trustees of each constituent unit establish policies to govern such activities of such faculty members, and to establish a separate committee for each constituent unit to monitor compliance with such policies, effective June 19, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by adding “division within the Department of Public Health” re Office of Health Care Access, effective October 6, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d) to replace “Department of Revenue Services” with “Division of Special Revenue” re Gaming Policy Board, effective October 5, 2009; P.A. 11-51 amended Subsec. (d) to remove provision re office that carries out duties and responsibilities of Secs. 30-2 to 30-68m, remove references to Division of Special Revenue and insert “Department of Consumer Protection” re the Gaming Policy Board, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, in Subsec. (d), effective July 1, 2011; P.A. 12-129 amended Subsec. (r) by making audits and corresponding reports annual rather than semiannual in Subdivs. (2) and (3) and by making a technical change in Subdiv. (3), effective July 1, 2012; P.A. 12-206 amended Subsec. (i) by designating existing language as Subdiv. (1) and adding Subpara. designators (A), (C) and (D), by adding Subpara. (B) re regional vocational-technical school system and by adding Subdiv. (2) re establishment of a review process for any contract entered into with the regional vocational-technical school system, effective July 1, 2012 (Revisor's note: In 2013, references to “regional vocational-technical school” in Subsec. (i) were changed editorially by the Revisors to “technical high school” to conform with changes made by P.A. 12-116, S. 87; P.A. 13-244 amended Subsec. (q) to add “intentionally”, effective July 2, 2013, and amended Subsecs. (j) and (m) to replace references to Sec. 1-79(e) with references to Sec. 1-79(5), effective October 1, 2013; P.A. 13-299 amended Subsec. (d) to delete reference to Gaming Policy Board, effective July 1, 2013; P.A. 16-127 amended Subsec. (d) by substituting “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

See Sec. 1-79a re calculation of dollar limit on gifts.

Cited. 229 C. 479.

Ethics Commission has jurisdiction in case involving the use of office by state employee for financial gain even if employee's behavior could arguably subject him to discipline by Commissioner of Administrative Services pursuant to State Personnel Act. 53 CA 808. A state employee may be found to have used his position to obtain financial gain in violation of Subsec. (c) when he uses state work time or facilities such as e-mail, computer websites or storage or telephones for financial gain while holding such position as a state employee, and such interpretation is entitled to judicial deference as a time-tested interpretation of the board. 140 CA 754.

Not unconstitutionally void for vagueness or overbroad as applied to plaintiff, a high sheriff engaged in fee splitting. 45 CS 242. Stipulated agreement between union and Workers' Compensation Commission re use of state time for production of transcripts by commission hearing reporters does not govern over provisions of Subsec. (c), which the board properly found to prohibit reporters from preparing transcripts for private sale during state-compensated time. 52 CS 304.



Section 1-84a - Disclosure or use of confidential information by former official or employee.

No former executive or legislative branch or quasi-public agency public official or state employee shall disclose or use confidential information acquired in the course of and by reason of his official duties, for financial gain for himself or another person.

(P.A. 83-586, S. 5; P.A. 88-225, S. 4, 14.)

History: P.A. 88-225 applied provisions of section to quasi-public agency public officials and state employees.



Section 1-84b - Certain activities restricted after leaving public office or employment.

(a) No former executive branch or quasi-public agency public official or state employee shall represent anyone other than the state, concerning any particular matter (1) in which he participated personally and substantially while in state service, and (2) in which the state has a substantial interest.

(b) No former executive branch or quasi-public agency public official or state employee shall, for one year after leaving state service, represent anyone, other than the state, for compensation before the department, agency, board, commission, council or office in which he served at the time of his termination of service, concerning any matter in which the state has a substantial interest. The provisions of this subsection shall not apply to an attorney who is a former employee of the Division of Criminal Justice, with respect to any representation in a matter under the jurisdiction of a court.

(c) The provisions of this subsection apply to present or former executive branch public officials or state employees who hold or formerly held positions which involve significant decision-making or supervisory responsibility and are designated as such by the Office of State Ethics in consultation with the agency concerned except that such provisions shall not apply to members or former members of the boards or commissions who serve ex officio, who are required by statute to represent the regulated industry or who are permitted by statute to have a past or present affiliation with the regulated industry. Designation of positions subject to the provisions of this subsection shall be by regulations adopted by the Citizen's Ethics Advisory Board in accordance with chapter 54. As used in this subsection, “agency” means the Office of Health Care Access division within the Department of Public Health, the Connecticut Siting Council, the Department of Banking, the Insurance Department, the Department of Emergency Services and Public Protection, the office within the Department of Consumer Protection that carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, the Public Utilities Regulatory Authority, including the Office of Consumer Counsel, and the Department of Consumer Protection and the term “employment” means professional services or other services rendered as an employee or as an independent contractor.

(1) No public official or state employee in an executive branch position designated by the Office of State Ethics shall negotiate for, seek or accept employment with any business subject to regulation by his agency.

(2) No former public official or state employee who held such a position in the executive branch shall within one year after leaving an agency, accept employment with a business subject to regulation by that agency.

(3) No business shall employ a present or former public official or state employee in violation of this subsection.

(d) The provisions of subsection (e) of this section apply to (1) present or former Department of Consumer Protection public officials or state employees who hold or formerly held positions which involve significant decision-making or supervisory responsibility and are designated as such by the Office of State Ethics, in consultation with the agency concerned, and (2) present or former public officials or state employees of other agencies who hold or formerly held positions which involve significant decision-making or supervisory responsibility concerning the regulation or investigation of (A) any business entity (i) engaged in Indian gaming operations in the state, and (ii) in which a federally-recognized Indian tribe in the state owns a controlling interest, or (B) a governmental agency of a federally-recognized Indian tribe engaged in Indian gaming operations in the state, which positions are designated as such by the Office of State Ethics, in consultation with the agency concerned. Designation of positions subject to the provisions of this subsection shall be by regulations adopted by the Citizen's Ethics Advisory Board in accordance with chapter 54. As used in subsection (e) of this section, the term “employment” means professional services or other services rendered as an employee or as an independent contractor.

(e) (1) No Department of Consumer Protection public official or state employee or other public official or state employee described in subdivision (2) of subsection (d) of this section, in a position designated by the Office of State Ethics, shall negotiate for, seek or accept employment with (A) a business entity (i) engaged in Indian gaming operations in the state, and (ii) in which a federally-recognized Indian tribe in the state owns a controlling interest, or (B) a governmental agency of a federally-recognized Indian tribe engaged in Indian gaming operations in the state.

(2) No former Department of Consumer Protection public official or state employee or other former public official or state employee described in subdivision (2) of subsection (d) of this section, who held such a position shall, within two years after leaving such agency, accept employment with (A) a business entity (i) engaged in Indian gaming operations in the state, and (ii) in which a federally-recognized Indian tribe in the state owns a controlling interest, or (B) a governmental agency of a federally-recognized Indian tribe engaged in Indian gaming operations in the state.

(f) No former public official or state employee (1) who participated substantially in the negotiation or award of (A) a state contract valued at an amount of fifty thousand dollars or more, or (B) a written agreement for the approval of a payroll deduction slot described in section 3-123g, or (2) who supervised the negotiation or award of such a contract or agreement, shall accept employment with a party to the contract or agreement other than the state for a period of one year after his resignation from his state office or position if his resignation occurs less than one year after the contract or agreement is signed. No party to such a contract or agreement other than the state shall employ any such former public official or state employee in violation of this subsection.

(g) No member or director of a quasi-public agency who participates substantially in the negotiation or award of a contract valued at an amount of fifty thousand dollars or more, or who supervised the negotiation or award of such a contract, shall seek, accept, or hold employment with a party to the contract for a period of one year after the signing of the contract.

(h) The provisions of subsections (a), (b) and (f) of this section shall not apply to any employee of a quasi-public agency who leaves such agency before July 1, 1989. The provisions of subsections (b) and (f) of this section shall not apply to a former state employee of a public institution of higher education whose employment was derived from such employee's status as a student at such institution.

(i) No Treasurer who authorizes, negotiates or renegotiates a contract for investment services valued at an amount of fifty thousand dollars or more shall negotiate for, seek or accept employment with a party to the contract prior to one year after the end of the Treasurer's term of office within which such contract for investment services was authorized, negotiated or renegotiated by such Treasurer.

(j) No former executive, judicial or legislative branch or quasi-public agency official or state employee convicted of any felony involving corrupt practices, abuse of office or breach of the public trust shall seek or accept employment as a lobbyist or act as a registrant pursuant to this chapter.

(k) No former Governor shall accept employment or act as a registrant pursuant to the provisions of this chapter, for one year after leaving state service, on behalf of any business that received a contract with any department or agency of the state during such Governor's term. No business shall employ a former Governor in violation of this subsection.

(P.A. 83-586, S. 6, 14; P.A. 86-250, S. 3, 4; P.A. 87-9, S. 2, 3; P.A. 88-22, S. 1; 88-225, S. 5, 14; Nov. Sp. Sess. P.A. 94-1, S. 1, 2; P.A. 95-144, S. 10, 11; 95-195, S. 6, 83; 95-257, S. 39, 58; P.A. 96-156, S. 5; June 18 Sp. Sess. P.A. 97-6, S. 13, 14; June Sp. Sess. P.A. 98-1, S. 80, 121; P.A. 00-43, S. 15, 19; 00-66, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-183, S. 9; 05-287, S. 52; P.A. 06-137, S. 31; June 11 Sp. Sess. P.A. 08-3, S. 15; Sept. Sp. Sess. P.A. 09-3, S. 21; P.A. 10-18, S. 1; 10-101, S. 2; P.A. 11-51, S. 134, 182; 11-80, S. 1; P.A. 13-299, S. 49; P.A. 14-182, S. 3.)

History: P.A. 83-586, S. 6, effective January 7, 1987; P.A. 86-250 added Subsec. (e) permitting adoption of regulations to implement provisions of Subsec. (c) prior to January 7, 1987; (Revisor's note: Pursuant to P.A. 87-9, “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 88-22 substituted in Subsec. (c) the office of consumer counsel for the division of consumer counsel; P.A. 88-225 applied provisions of Subsec. (b) to quasi-public agency public officials and state employees, inserted new Subsec. (e) re employment prohibition for certain members and directors of quasi-public agencies, relettered former Subsec. (e) as Subsec. (f) and added Subsec. (g) providing that Subsecs. (a), (b) and (d) shall not apply to any quasi-public agency employee leaving agency before July 1, 1989; Nov. Sp. Sess. P.A. 94-1 amended Subsec. (b) to exempt from the prohibition of this subsection attorneys who are former employees of the division of criminal justice, “with respect to any representation of a criminal defendant in a matter under the jurisdiction of a court”, effective December 13, 1994; P.A. 95-144 amended Subsec. (b) by applying exception from its provisions for attorneys to any representation in a court matter, instead of to any representation “of a criminal defendant” in a court matter, effective July 1, 1995; P.A. 95-195 amended Subsec. (b) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 95-257 amended Subsec. (c) to replace Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-156 inserted Subdiv. and Subpara. designations in Subsec. (d) and applied its provisions to persons participating in the approval of a payroll deduction slot; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (c) to add the Department of Public Safety, inserted new Subsec. (d) re applicability of Subsec. (e) and inserted new Subsec. (e) to prohibit certain public officials and state employees from employment with entities engaged in Indian gaming operations and to prohibit such employment for a period of two years after leaving certain state agencies, relettering prior Subsecs. accordingly, effective July 1, 1997; June Sp. Sess. P.A. 98-1 amended Subsec. (f) by substituting “3-123g” for “3-123”, effective June 24, 1998; P.A. 00-43 added Subsec. (j) re Treasurer's employment with parties to certain investment services contracts, effective May 3, 2000; P.A. 00-66 changed a subsection reference in Subsec. (d); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-183 replaced “commission” and “State Ethics Commission” with “Office of State Ethics” and “Citizen's Ethics Advisory Board” and made technical changes throughout the section, deleted former Subsec. (h) re regulations required to implement provisions of Subsec. (c) and redesignated existing Subsecs. (i) and (j) as Subsecs. (h) and (i), effective July 1, 2005; P.A. 05-287 added new Subsec. (j) re employment as lobbyist by former state employee or public official convicted of a felony involving corrupt practices, effective July 13, 2005; P.A. 06-137 added Subsec. (k) re prohibition on lobbying by former Governor on behalf of any business that received a state contract during such Governor's term, effective July 1, 2006; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (f) to provide that no contract party, other than the state, shall employ any former public official or state employee in violation of subsection; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c) by adding “division within the Department of Public Health” re Office of Health Care Access, effective October 6, 2009; P.A. 10-18 made a technical change in Subsec. (c)(1); P.A. 10-101 amended Subsec. (h) by exempting former state employee of public institution of higher education whose employment was derived from student status from provisions of Subsecs. (b) and (f); pursuant to P.A. 11-51, “Department of Public Safety” and “Division of Special Revenue” were changed editorially by the Revisors to “Department of Emergency Services and Public Protection” and “Department of Consumer Protection”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c), effective July 1, 2011; P.A. 13-299 amended Subsec. (c) to delete Gaming Policy Board from definition of “agency” and amended Subsecs. (d) and (e) to delete references to Gaming Policy Board, effective July 1, 2013; P.A. 14-182 made a technical change in Subsec. (c), effective June 12, 2014.



Section 1-84c - Donation of goods or services to state or quasi-public agencies.

Nothing in this chapter shall prohibit the donation of goods or services, as described in subparagraph (E) of subdivision (5) of section 1-79, to a state agency or quasi-public agency, the donation of the use of facilities to facilitate state agency or quasi-public agency action or functions or the donation of real property to a state agency or quasi-public agency. As used in this section, “state agency” and “quasi-public agency” have the same meanings as provided in section 1-79.

(P.A. 07-1, S. 7; June Sp. Sess. P.A. 07-4, S. 21; P.A. 13-244, S. 12.)

History: P.A. 07-1 effective February 8, 2007; June Sp. Sess. P.A. 07-4 excluded donation of real property to state agency or quasi-public agency from prohibition of chapter, effective June 29, 2007; P.A. 13-244 replaced reference to Sec. 1-79(e)(5) with reference to Sec. 1-79(5)(E).



Section 1-84d - Foundations or alumni associations established for the benefit of a constituent unit of public higher education or technical high school.

Notwithstanding any provision of the general statutes, for purposes of this chapter, no foundation or alumni association established for the benefit of a constituent unit of public higher education or technical high school shall be deemed to be doing business with or seeking to do business with such constituent unit of public higher education or technical high school.

(P.A. 07-1, S. 10; P.A. 12-116, S. 87.)

History: P.A. 07-1 effective February 8, 2007; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 1-85 - (Formerly Sec. 1-68). Interest in conflict with discharge of duties.

A public official, including an elected state official, or state employee has an interest which is in substantial conflict with the proper discharge of his duties or employment in the public interest and of his responsibilities as prescribed in the laws of this state, if he has reason to believe or expect that he, his spouse, a dependent child, or a business with which he is associated will derive a direct monetary gain or suffer a direct monetary loss, as the case may be, by reason of his official activity. A public official, including an elected state official, or state employee does not have an interest which is in substantial conflict with the proper discharge of his duties in the public interest and of his responsibilities as prescribed by the laws of this state, if any benefit or detriment accrues to him, his spouse, a dependent child, or a business with which he, his spouse or such dependent child is associated as a member of a profession, occupation or group to no greater extent than any other member of such profession, occupation or group. A public official, including an elected state official or state employee who has a substantial conflict may not take official action on the matter.

(1971, P.A. 822, S. 3; P.A. 77-600, S. 7, 15; P.A. 84-546, S. 142, 173; P.A. 89-97, S. 5, 7.)

History: P.A. 77-600 changed “person subject to this chapter” to “public official or state employee”; in 1979 Sec. 1-68 transferred to Sec. 1-85; P.A. 84-546 made technical change; P.A. 89-97 amended section to specify applicability to elected state officials, state employees, their spouses and dependent children and businesses with which they are associated and to prohibit an official or employee who has substantial conflict from taking official action on the matter.

Cited. 229 C. 479.



Section 1-86 - Procedure when discharge of duty affects official's or state employee's financial interests. Lobbyists prohibited from accepting employment with General Assembly and General Assembly members forbidden to be lobbyists.

(a) Any public official or state employee, other than an elected state official, who, in the discharge of such official's or employee's official duties, would be required to take an action that would affect a financial interest of such official or employee, such official's or employee's spouse, parent, brother, sister, child or the spouse of a child or a business with which such official or employee is associated, other than an interest of a de minimis nature, an interest that is not distinct from that of a substantial segment of the general public or an interest in substantial conflict with the performance of official duties as defined in section 1-85 has a potential conflict of interest. Under such circumstances, such official or employee shall, if such official or employee is a member of a state regulatory agency, either excuse himself or herself from the matter or prepare a written statement signed under penalty of false statement describing the matter requiring action and the nature of the potential conflict and explaining why despite the potential conflict, such official or employee is able to vote and otherwise participate fairly, objectively and in the public interest. Such public official or state employee shall deliver a copy of the statement to the Office of State Ethics and enter a copy of the statement in the journal or minutes of the agency. If such official or employee is not a member of a state regulatory agency, such official or employee shall, in the case of either a substantial or potential conflict, prepare a written statement signed under penalty of false statement describing the matter requiring action and the nature of the conflict and deliver a copy of the statement to such official's or employee's immediate superior, if any, who shall assign the matter to another employee, or if such official or employee has no immediate superior, such official or employee shall take such steps as the Office of State Ethics shall prescribe or advise.

(b) No elected state official shall be affected by subsection (a) of this section.

(c) No person required to register with the Office of State Ethics under section 1-94 shall accept employment with the General Assembly or with any member of the General Assembly in connection with legislative action, as defined in section 1-91. No member of the General Assembly shall be a lobbyist.

(P.A. 77-600, S. 8, 15; 77-604, S. 67, 84; P.A. 81-53, S. 1, 3; 81-472, S. 114, 159; P.A. 83-249, S. 8, 14; 83-586, S. 7, 14; P.A. 85-369; P.A. 89-97, S. 6, 7; P.A. 05-183, S. 10.)

History: P.A. 77-604 made technical changes; P.A. 81-53 amended this section to exempt public officials and state employees from compliance with its terms with respect to actions affecting a financial interest of theirs if such interest is not distinct from that of a substantial segment of the public where prior law provided an exemption only where the interest affected was the same as that of the public in general; P.A. 81-472 made technical correction; P.A. 83-249 made technical amendments; P.A. 83-586 eliminated requirement that official or employee refrain from action or decision in all instances in which a potential conflict exists; P.A. 85-369 added Subsec. (b) which prohibits persons required to register with the state ethics commission from accepting employment with the general assembly or a member thereof in connection with legislative action, and prohibits members of the general assembly from being lobbyists; P.A. 89-97 amended Subsec. (a) to limit applicability to public officials or state employees who are not elected state officials, to specify applicability in cases of both substantial and potential conflicts of interest and to rephrase provision re voluntary withdrawal from consideration of such matters, inserted new Subsec. (b) stating that Subsec. (a) does not apply to elected state officials, and relettered the former Subsec. (b) as Subsec. (c); P.A. 05-183 replaced “commission” and “State Ethics Commission” with “Office of State Ethics” throughout the section and in Subsec. (a) made technical changes for the purpose of gender neutrality, effective July 1, 2005.



Section 1-86d - Legal defense fund established by or for a public official or state employee. Reports. Contributions.

(a) Any public official or state employee who establishes a legal defense fund, or for whom a legal defense fund has been established, shall file a report on said fund with the Office of State Ethics not later than the tenth day of January, April, July and October. Each such report shall include the following information for the preceding calendar quarter: (1) The names of the directors and officers of the fund, (2) the name of the depository institution for the fund, (3) an itemized accounting of each contribution to the fund, including the full name and complete address of each contributor and the amount of the contribution, and (4) an itemized accounting of each expenditure, including the full name and complete address of each payee and the amount and purpose of the expenditure. The public official or state employee shall sign each such report under penalty of false statement. The provisions of this subsection shall not apply to any person who has made a contribution to a legal defense fund before June 3, 2004.

(b) (1) In addition to the prohibitions on gifts under subsections (j) and (m) of section 1-84 and subsection (a) of section 1-97, no public official or state employee shall accept, directly or indirectly, any contribution to a legal defense fund established by or for the public official or state employee, from (A) a member of the immediate family of any person who is prohibited from giving a gift under subsection (j) or (m) of section 1-84 or subsection (a) of section 1-97, or (B) a person who is appointed by said public official or state employee to serve on a paid, full-time basis. No person described in subparagraph (A) or (B) of this subdivision shall make a contribution to such a legal defense fund, and no such person or any person prohibited from making a gift under subsection (j) or (m) of section 1-84 or subsection (a) of section 1-97 shall solicit a contribution for such a legal defense fund.

(2) A public official or state employee may accept a contribution or contributions to a legal defense fund established by or for the public official or state employee from any other person, provided the total amount of such contributions from any such person in any calendar year shall not exceed one thousand dollars. No such person shall make a contribution or contributions to said legal defense fund exceeding one thousand dollars in any calendar year. The provisions of this subdivision shall not apply in 2004, to any person who has made a contribution or contributions to a legal defense fund exceeding one thousand dollars in 2004, before June 3, 2004, provided said legal defense fund shall not accept any additional contributions from such person in 2004, and such person shall not make any additional contributions to said fund in 2004.

(3) Notwithstanding the provisions of subdivision (2) of this subsection, a public official or state employee may accept a contribution or contributions, in any amount, to a legal defense fund established by or for the public official or state employee from a relative of the public official or state employee or a person whose relationship with the public official or state employee is not dependent on the official's or employee's status as a public official or state employee. The factors that the board shall consider in determining whether a person's relationship is so dependent shall include, but not be limited to, whether the person may be able to benefit from the exercise of official authority of the public official or state employee and whether the person made gifts to the public official or state employee before the official or employee began serving in such office or position.

(P.A. 04-198, S. 1; P.A. 05-183, S. 11.)

History: P.A. 04-198 effective June 3, 2004; P.A. 05-183 replaced “State Ethics Commission” with “Office of State Ethics” and “board” throughout the section, effective July 1, 2005.



Section 1-86e - Consultants and independent contractors. Prohibited activities.

(a) No person hired by the state as a consultant or independent contractor shall:

(1) Use the authority provided to the person under the contract, or any confidential information acquired in the performance of the contract, to obtain financial gain for the person, an employee of the person or a member of the immediate family of any such person or employee;

(2) Accept another state contract which would impair the independent judgment of the person in the performance of the existing contract; or

(3) Accept anything of value based on an understanding that the actions of the person on behalf of the state would be influenced.

(b) No person shall give anything of value to a person hired by the state as a consultant or independent contractor based on an understanding that the actions of the consultant or independent contractor on behalf of the state would be influenced.

(June 12 Sp. Sess. P.A. 91-1, S. 7.)



Section 1-87 - Aggrieved persons. Appeals.

Any person aggrieved by any final decision of the board, made pursuant to this part, may appeal such decision in accordance with the provisions of section 4-175 or section 4-183.

(P.A. 77-600, S. 9, 15; P.A. 83-586, S. 8, 14; P.A. 05-183, S. 12.)

History: P.A. 83-586 added reference to appeals under Sec. 4-175; P.A. 05-183 replaced “commission” with “board”, effective July 1, 2005.



Section 1-88 - Authority of board after finding violation.

(a) The board, upon a finding made pursuant to section 1-82 that there has been a violation of any provision of this part or section 1-101nn, shall have the authority to order the violator to do any or all of the following: (1) Cease and desist the violation of this part or section 1-101nn; (2) file any report, statement or other information as required by this part or section 1-101nn; and (3) pay a civil penalty of not more than ten thousand dollars for each violation of this part or section 1-101nn.

(b) Notwithstanding the provisions of subsection (a) of this section, the board may, after a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, upon the concurring vote of six of its members, present and voting impose a civil penalty not to exceed ten dollars per day upon any individual who fails to file any report, statement or other information as required by this part or section 1-101nn. Each distinct violation of this subsection shall be a separate offense and in case of a continued violation, each day thereof shall be deemed a separate offense. In no event shall the aggregate penalty imposed for such failure to file exceed ten thousand dollars.

(c) The board may also report its finding to the Chief State's Attorney for any action deemed necessary. The board, upon a finding made pursuant to section 1-82 that a member or member-elect of the General Assembly has violated any provision of this part or section 1-101nn, shall notify the appropriate house of the General Assembly, in writing, of such finding and the basis for such finding.

(d) Any person who knowingly acts in such person's financial interest in violation of section 1-84, 1-85, 1-86, 1-86d, 1-86e or 1-101nn or any person who knowingly receives a financial advantage resulting from a violation of any of said sections shall be liable for damages in the amount of such advantage. If the board determines that any person may be so liable, it shall immediately inform the Attorney General of that possibility.

(e) Any employee of the Office of State Ethics or member of the Citizen's Ethics Advisory Board who, in violation of this part or section 1-101nn, discloses information filed in accordance with subparagraph (F) of subdivision (1) of subsection (b) of section 1-83, shall be dismissed, if an employee, or removed from the board, if a member.

(P.A. 77-600, S. 10, 15; P.A. 79-493, S. 6, 9; P.A. 80-483, S. 3, 186; P.A. 81-53, S. 2, 3; P.A. 83-249, S. 9, 14; 83-493, S. 2, 5; 83-586, S. 9, 14; P.A. 84-21, S. 2, 5; 84-546, S. 143, 173; P.A. 88-139, S. 3; 88-317, S. 41, 107; P.A. 94-132, S. 4; P.A. 04-38, S. 3; 04-198, S. 4; 04-204, S. 5; P.A. 05-183, S. 13; 05-287, S. 30, 42; P.A. 13-244, S. 13.)

History: P.A. 79-493 provided for civil penalty for failure to file required information; P.A. 80-483 made technical changes; P.A. 81-53 amended Subsec. (c) to require the commission to notify the general assembly of its findings and their basis in the event of a violation by a member of the general assembly; P.A. 83-249 amended Subsec. (b) to require concurring vote of five members; P.A. 83-493 added Subsec. (d) creating liability for damages on the part of any person who knowingly acts in his pecuniary interest in violation of certain code provisions or knowingly receives a pecuniary advantage resulting from a violation of those sections; P.A. 83-586 added Subsec. (e) establishing penalties for disclosure of confidential information contained in financial statements; P.A. 84-21 changed “pecuniary” interest to “financial” interest and made technical changes in Subsecs. (d) and (e); P.A. 84-546 made technical change in Subsec. (a); P.A. 88-139 made technical change in Subsec. (e); P.A. 88-317 substituted “4-176e” for “4-177” in Subsec. (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 94-132 amended Subsecs. (a) and (b) by changing maximum penalty from $1,000 to $2,000; P.A. 04-38 amended Subsec. (a) to increase the civil penalty from $2,000 to $10,000 and amended Subsec. (b) to make a technical change and increase the maximum aggregate penalty from $2,000 to $10,000, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, effective June 3, 2004 (Revisor's note: In Subsec. (c) a reference to “part I of chapter 10” was changed editorially by the Revisors to “this part” for consistency with customary statutory usage); P.A. 04-204 amended Subsec. (b) to increase vote required for imposition of civil penalty from five to seven members and to make a technical change, effective June 3, 2004; P.A. 05-183 replaced “commission” with “board” throughout the section and amended Subsec. (b) to change the requirement to impose a civil penalty from a concurring vote of seven members to a vote of two-thirds of the members present and voting, Subsecs. (c) and (d) to make technical changes and Subsec. (e) to replace reference to employees or members of the commission with reference to employees of the Office of State Ethics or members of the Citizen's Ethics Advisory Board, effective July 1, 2005; P.A. 05-287 added references to Sec. 1-101nn throughout the section and amended Subsec. (b) to change the number of member votes required to impose a civil penalty from seven to six, effective July 1, 2005, and amended Subsec. (e) to delete reference to Sec. 1-83(b)(1)(B), effective July 13, 2005; P.A. 13-244 amended Subsec. (d) to apply provisions to Secs. 1-86e and 1-101nn.

Cited. 229 C. 479.



Section 1-89 - Violations; penalties. Disciplinary powers of the legislature, agencies and commissions. Civil action for damages.

(a) Any person who intentionally violates any provision of this part or section 1-101nn shall (1) for a first violation, be guilty of a class A misdemeanor, except that, if such person derives a financial benefit of one thousand dollars or more as a result of such violation, such person shall be guilty of a class D felony, and (2) for a second or subsequent violation, be guilty of a class D felony, provided no person may be found guilty of a violation of subsection (f) or (g) of section 1-84 and bribery or bribe receiving under section 53a-147 or 53a-148 upon the same incident, but such person may be charged and prosecuted for all or any of such offenses upon the same information.

(b) The penalties prescribed in this part or section 1-101nn shall not limit the power of either house of the legislature to discipline its own members or impeach a public official, and shall not limit the power of agencies or commissions to discipline their officials or employees.

(c) The Attorney General may bring a civil action against any person who knowingly acts in the person's financial interest in, or knowingly receives a financial advantage resulting from, a violation of section 1-84, 1-85, 1-86 or 1-101nn. In any such action, the Attorney General may, in the discretion of the court, recover any financial benefit that accrued to the person as a result of such violation and additional damages in an amount not exceeding twice the amount of the actual damages.

(d) Any fines, penalties or damages paid, collected or recovered under section 1-88 or this section for a violation of any provision of this part or section 1-101nn applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(P.A. 77-600, S. 11, 15; 77-604, S. 69, 84; 77-605, S. 12, 21; P.A. 83-493, S. 3, 5; P.A. 94-132, S. 5; P.A. 00-43, S. 8, 19; P.A. 04-38, S. 4; 04-198, S. 5, 7; P.A. 05-287, S. 43.)

History: P.A. 77-604 made technical changes; P.A. 77-605 repealed specific provisions regarding penalties for false swearing for obtaining financial gain through prohibited acts; P.A. 83-493 added Subsec. (c) allowing attorney general to bring a civil action against persons liable under Sec. 1-88(d) and, in the discretion of the court, to recover double damages; P.A. 94-132 amended Subsec. (a) by changing maximum fine from $1,000 to $2,000; P.A. 00-43 added Subsec. (d) re penalties for violations involving Treasurer's office, effective May 3, 2000; P.A. 04-38 amended Subsec. (a) to change the penalty for an intentional violation from a term of imprisonment not to exceed one year or a fine not to exceed $2,000, or both, to a class D felony, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, effective June 3, 2004, and, effective July 1, 2004, amended Subsec. (a) by making first violation a class A misdemeanor and by designating second or subsequent violations and deriving financial benefit of $1,000 or more as result of first violation a class D felony; P.A. 05-287 added references to Sec. 1-101nn throughout the section and amended Subsec. (c) to delete provision re liability under Sec. 1-88(d) and authorize the Attorney General to bring a civil suit against a person who knowingly acts in the person's financial interest in, or knowingly receives a financial advantage from, a violation of Sec. 1-84, 1-85, 1-86 or 1-101nn and to recover any resulting financial benefit, effective July 1, 2005.

Cited. 229 C. 479.



Section 1-89a - Conferences on ethical issues.

(a) In each odd-numbered calendar year, the Office of State Ethics, the Connecticut Humanities Council and the Joint Committee on Legislative Management shall conduct a conference on ethical issues affecting members of the General Assembly and lobbyists.

(b) In each even-numbered calendar year, the Office of State Ethics shall conduct a conference on ethical issues affecting executive branch and quasi-public agency public officials and state employees.

(June 12 Sp. Sess. P.A. 91-1, S. 21; P.A. 05-183, S. 14.)

History: P.A. 05-183 replaced “State Ethics Commission” with “Office of State Ethics” throughout the section, effective July 1, 2005.



Section 1-90 - Commission to review oath of office for members of General Assembly.

Section 1-90 is repealed.

(P.A. 77-600, S. 12, 15; P.A. 82-472, S. 182, 183.)



Section 1-90a - Exemption re student state employee of a public institution of higher education. Policies and procedures re standards of student conduct.

(a) Notwithstanding the provisions of sections 1-84, 1-84a, 1-85 and 1-86, a state employee of a public institution of higher education whose employment is derived from such employee's status as a student at such institution shall not be subject to the provisions of said sections, if (1) such institution has adopted written policies and procedures to regulate student conduct concerning conflicts of interest relating to student state employment, and (2) such policies and procedures have been approved by the Citizen's Ethics Advisory Board in accordance with subsection (b) of this section.

(b) Each public institution of higher education shall submit a written copy of its policies and procedures concerning standards of student conduct to the Citizen's Ethics Advisory Board for approval. Such policies and procedures shall be submitted triennially, except that, in the event there is a significant revision of such standards of student conduct, the public institution of higher education shall submit such revision to the board not later than thirty days after adopting such revision.

(P.A. 10-101, S. 3; P.A. 11-70, S. 2.)

History: P.A. 11-70 made a technical change in Subsec. (b).



Section 1-91 - Definitions.

When used in this part, unless the context otherwise requires:

(1) “Administrative action” means any action or nonaction of any executive agency of the state with respect to the proposal, drafting, development, consideration, amendment, adoption or repeal of any rule, regulation or utility rate, and any action or nonaction of any executive agency or quasi-public agency, as defined in section 1-79, regarding a contract, grant, award, purchasing agreement, loan, bond, certificate, license, permit or any other matter which is within the official jurisdiction or cognizance of such an agency.

(2) “Candidate for public office” means any person who has filed a declaration of candidacy or a petition to appear on the ballot for election as a public official, or who has raised or expended money in furtherance of such candidacy, or who has been nominated for appointment to serve as a public official; but does not include a candidate for the office of senator or representative in Congress.

(3) “Board” means the Citizen’s Ethics Advisory Board established under section 1-80.

(4) “Compensation” means any value received or to be received by a person acting as a lobbyist, whether in the form of a fee, salary or forbearance.

(5) “Executive agency” means a commission, board, agency, or other body or official in the executive branch of the state government and any independent body of the state government that is not a part of the legislative or judicial branch.

(6) “Expenditure” means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, unless expressly excluded; any payments for telephone, mailing, postage, printing and other clerical or office services and materials; any paid communications, costing fifty dollars or more in any calendar year, disseminated by means of any printing, broadcasting or other medium, provided such communications refer to pending administrative or legislative action; any contract, agreement, promise or other obligation; any solicitation or solicitations, costing fifty dollars or more in the aggregate for any calendar year, of other persons to communicate with a public official or state employee for the purpose of influencing any legislative or administrative act and any pledge, subscription of money or anything of value. “Expenditure” does not include (A) the payment of a registrant’s fee pursuant to section 1-95, (B) any expenditure made by any club, committee, partnership, organization, business, union, association or corporation for the purpose of publishing a newsletter or other release intended primarily for its members, shareholders or employees, whether in written or electronic form or made orally during a regularly noticed meeting, (C) any expenditure made by any club, committee, partnership, organization, business, union, association or corporation for the purpose of transporting its members, shareholders or employees to or from a specific site, where such members, shareholders or employees received no other compensation or reimbursement for lobbying from such club, committee, partnership, organization, business, union, association or corporation, or (D) contributions, membership dues or other fees paid to associations, nonstock corporations or tax-exempt organizations under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(7) “Gift” means anything of value, which is directly and personally received, unless consideration of equal or greater value is given in return. “Gift” does not include:

(A) A political contribution otherwise reported as required by law or a donation or payment described in subdivision (9) or (10) of subsection (b) of section 9-601a;

(B) Services provided by persons volunteering their time, if provided to aid or promote the success or defeat of any political party, any candidate or candidates for public office or the position of convention delegate or town committee member or any referendum question;

(C) A commercially reasonable loan made on terms not more favorable than loans made in the ordinary course of business;

(D) A gift received from (i) the individual’s spouse, fiancé or fiancée, (ii) the parent, brother or sister of such spouse or such individual, or (iii) the child of such individual or the spouse of such child;

(E) Goods or services (i) that are provided to a state agency or quasi-public agency (I) for use on state or quasi-public agency property, or (II) that support an event or the participation by a public official or state employee at an event, and (ii) that facilitate state or quasi-public agency action or functions. As used in this subparagraph, “state property” means property owned by the state or a quasi-public agency or property leased to a state or quasi-public agency;

(F) A certificate, plaque or other ceremonial award costing less than one hundred dollars;

(G) A rebate, discount or promotional item available to the general public;

(H) Printed or recorded informational material germane to state action or functions;

(I) Food or beverage or both, costing less than fifty dollars in the aggregate per recipient in a calendar year, and consumed on an occasion or occasions at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance;

(J) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed legislative reception to which all members of the General Assembly are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which he owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception;

(K) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed reception to which all members of the General Assembly from a region of the state are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which he owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception. As used in this subparagraph, “region of the state” means the established geographic service area of the organization hosting the reception;

(L) A gift, including, but not limited to, food or beverage or both, provided by an individual for the celebration of a major life event, provided any such gift provided by an individual who is not a member of the family of the recipient does not exceed one thousand dollars in value;

(M) Gifts costing less than one hundred dollars in the aggregate or food or beverage provided at a hospitality suite at a meeting or conference of an interstate legislative association, by a person who is not a registrant or is not doing business with the state of Connecticut;

(N) Admission to a charitable or civic event, including food and beverage provided at such event, but excluding lodging or travel expenses, at which a public official or state employee participates in his or her official capacity, provided such admission is provided by the primary sponsoring entity;

(O) Anything of value provided by an employer of (i) a public official, (ii) a state employee, or (iii) a spouse of a public official or state employee, to such official, employee or spouse, provided such benefits are customarily and ordinarily provided to others in similar circumstances;

(P) Anything having a value of not more than ten dollars, provided the aggregate value of all things provided by a donor to a recipient under this subdivision in any calendar year does not exceed fifty dollars; or

(Q) Training that is provided by a vendor for a product purchased by a state or quasi-public agency that is offered to all customers of such vendor.

(8) “Immediate family” means any spouse, dependent children or dependent relatives who reside in the individual’s household.

(9) “Individual” means a natural person.

(10) “Legislative action” means introduction, sponsorship, consideration, debate, amendment, passage, defeat, approval, veto, overriding of a veto or any other official action or nonaction with regard to any bill, resolution, amendment, nomination, appointment, report, or any other matter pending or proposed in a committee or in either house of the legislature, or any matter that is within the official jurisdiction or cognizance of the legislature.

(11) “Lobbying” means communicating directly or soliciting others to communicate with any official or his staff in the legislative or executive branch of government or in a quasi-public agency, for the purpose of influencing any legislative or administrative action except that the term “lobbying” does not include (A) communications by or on behalf of a party to, or an intervenor in, a contested case, as described in regulations adopted by the Office of State Ethics in accordance with the provisions of chapter 54, before an executive agency or a quasi-public agency, (B) communications by a representative of a vendor or by an employee of the registered client lobbyist which representative or employee acts as a salesperson and does not otherwise engage in lobbying regarding any administrative action, (C) communications by an attorney made while engaging in the practice of law and regarding any matter other than legislative action as defined in subdivision (10) of this section or the proposal, drafting, development, consideration, amendment, adoption or repeal of any rule or regulation, or (D) other communications exempted by regulations adopted by the Office of State Ethics in accordance with the provisions of chapter 54.

(12) “Lobbyist” means a person who in lobbying and in furtherance of lobbying makes or agrees to make expenditures, or receives or agrees to receive compensation, reimbursement, or both, and such compensation, reimbursement or expenditures are three thousand dollars or more in any calendar year or the combined amount thereof is three thousand dollars or more in any such calendar year. “Lobbyist” does not include:

(A) A public official, employee of a branch of state government or a subdivision thereof, including an official or employee of a quasi-public agency, or elected or appointed official of a municipality or his or her designee other than an independent contractor, who is acting within the scope of his or her authority or employment;

(B) A publisher, owner or an employee of the press, radio or television while disseminating news or editorial comment to the general public in the ordinary course of business;

(C) An individual representing himself or herself or another person before the legislature or a state agency other than for the purpose of influencing legislative or administrative action;

(D) Any individual or employee who receives no compensation or reimbursement specifically for lobbying and who limits his activities solely to formal appearances to give testimony before public sessions of committees of the General Assembly or public hearings of state agencies and who, if he or she testifies, registers his or her appearance in the records of such committees or agencies;

(E) A member of an advisory board acting within the scope of his or her appointment;

(F) A senator or representative in Congress acting within the scope of his or her office;

(G) Any person who receives no compensation or reimbursement specifically for lobbying and who spends no more than five hours in furtherance of lobbying unless such person (i) exclusive of salary, receives compensation or makes expenditures, or both, of three thousand dollars or more in any calendar year for lobbying or the combined amount thereof is three thousand dollars or more in any such calendar year, or (ii) expends fifty dollars or more for the benefit of a public official in the legislative or executive branch, a member of his or her staff or immediate family;

(H) A communicator lobbyist who receives or agrees to receive compensation, reimbursement, or both, the aggregate amount of which is less than three thousand dollars from each client in any calendar year.

(13) “Member of an advisory board” means any person appointed by a public official as an advisor or consultant or member of a committee, commission or council established to advise, recommend or consult with a public official or branch of government or committee thereof and who receives no public funds other than per diem payments or reimbursement for his or her actual and necessary expenses incurred in the performance of his or her official duties and who has no authority to expend any public funds or to exercise the power of the state.

(14) “Person” means an individual, a business, corporation, limited liability company, union, association, firm, partnership, committee, club or other organization or group of persons.

(15) “Political contribution” has the same meaning as in section 9-601a except that for purposes of this part, the provisions of subsection (b) of said section shall not apply.

(16) “Public official” means any state-wide elected state officer, any member or member-elect of the General Assembly, any person appointed to any office of the legislative, judicial or executive branch of state government by the Governor, with or without the advice and consent of the General Assembly, the spouse of the Governor and any person appointed or elected by the General Assembly or any member of either house thereof; but does not include a member of an advisory board or a senator or representative in Congress.

(17) “Registrant” means a person who is required to register pursuant to section 1-94.

(18) “Reimbursement” means any money or thing of value received or to be received in the form of payment for expenses as a lobbyist, not including compensation.

(19) “State employee” means any employee in the executive, judicial or legislative branch of state government, whether in the classified or unclassified service and whether full or part-time.

(20) “Business organization” means a sole proprietorship, corporation, limited liability company, association, firm or partnership, other than a client lobbyist, that is owned by, or employs one or more individual lobbyists.

(21) “Client lobbyist” means a lobbyist on behalf of whom lobbying takes place and who makes expenditures for lobbying and in furtherance of lobbying.

(22) “Communicator lobbyist” means a lobbyist who communicates directly or solicits others to communicate with an official or the official’s staff in the legislative or executive branch of government or in a quasi-public agency for the purpose of influencing legislative or administrative action.

(23) “State agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(24) “Quasi-public agency” means quasi-public agency, as defined in section 1-79.

(P.A. 77-605, S. 1, 21; P.A. 79-615, S. 1, 10; P.A. 81-339, S. 1, 7; 81-395, S. 7, 9; P.A. 82-120, S. 1, 2; 82-423, S. 2, 8; P.A. 83-249, S. 10–12, 14; P.A. 84-546, S. 144, 173; P.A. 85-290, S. 3, 4; P.A. 86-99, S. 30, 34; P.A. 89-211, S. 1; 89-369, S. 4; June 12 Sp. Sess. P.A. 91-1, S. 3, 22; P.A. 92-149, S. 8, 12; P.A. 94-69, S. 1, 3; P.A. 95-79, S. 5, 6, 189; 95-144, S. 2, 11; P.A. 96-11, S. 2, 5; June 18 Sp. Sess. P.A. 97-5, S. 18, 19; June 18 Sp. Sess. P.A. 97-6, S. 6, 14; P.A. 05-183, S. 15; 05-287, S. 44; P.A. 07-1, S. 8; June 11 Sp. Sess. P.A. 08-3, S. 10, 14; P.A. 12-116, S. 87; P.A. 13-244, S. 14; 13-264, S. 4; P.A. 15-15, S. 1.)

History: P.A. 79-615 redefined “administrative action”, “candidate for public office”, “expenditure”, “gift”, “immediate family”, “legislative action”, “lobbying”, “lobbyist”, “member of an advisory board” and “public official”; P.A. 81-339 increased amounts requiring reporting and threshold expenditure and compensation levels from the previous levels of “in excess of” $25 and $300 to $35 or more and $500; P.A. 81-395 substituted reference to Sec. 9-335(18) for reference to Sec. 9-348q(a) in Subdiv. (o); P.A. 82-120 amended Subdiv. (k) to except communications by or on behalf of public service companies in connection with rate cases; P.A. 82-423 amended Subdivs. (f) and (g) to increase amounts from $35 to $50; P.A. 83-249 amended Subdiv. (j) to refer to “cognizance” of legislature, included an independent contractor employed by a municipality within the definition of lobbyist in Subdiv. (l) and amended Subdiv. (o) to expand definition of “political contribution”; P.A. 84-546 made technical change in Subdiv. (f); P.A. 85-290 redefined “gift” to include “anything of value” and amended definition of “member of an advisory board” to refer to “per diem payments” rather than to “a flat per diem rate”; P.A. 86-99 amended definition of “political contribution” to reflect technical changes made in chapter 150; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-369 limited exception from definition of “gift” in Subdiv. (g) for food or beverage costing less than $50 per person and consumed on a single occasion to an occasion “at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance”; June 12 Sp. Sess. P.A. 91-1 substantially amended definition of “gift” and exceptions to “gift” in Subdiv. (g), substituted “one thousand” for “five hundred” in definition of “lobbyist” in Subdiv. (l), and added Subdivs. (t) and (u), defining “business organization” and “client lobbyist”; P.A. 92-149 redefined “client lobbyist”; P.A. 94-69 expanded definition of “administrative action” in Subdiv. (a) by adding provision re contract, grant, award, purchasing agreement, loan, bond certificate, license, permit or any other matter within the official jurisdiction or cognizance of the agency, and amended definition of “lobbying” in Subdiv. (k) by adding “or in a quasi-public agency”, deleting provision re public service companies, adding provision re contested cases and adding provision re representatives of a manufacturer or employees of the registered client lobbyist, effective January 1, 1995; P.A. 95-79 redefined “person” and “business organization” to include a limited liability company, effective May 31, 1995; P.A. 95-144 amended Subdiv. (k), defining “lobbying”, by numbering Subparas., inserting “or an intervenor in” and changing source of definition of “contested case” in Subpara. (1), changing “manufacturer” to “vendor” and inserting “representative” in Subpara. (2) and adding Subpara. (3) re communications by attorneys and Subpara. (4) re communications exempted by regulations, amended Subdiv. (l), defining “lobbyist”, by adding Subpara. (8) re communicator lobbyists, amended Subdiv. (u), defining “client lobbyist”, by changing “person” to “lobbyist” and added Subdiv. (v) defining “communicator lobbyist”, effective June 28, 1995; P.A. 96-11 amended Subdiv. (l) to change the threshold for meeting the definition of “lobbyist” for purposes of part II of chapter 10 from $1,000 to $2,000, effective January 1, 1997; June 18 Sp. Sess. P.A. 97-5 amended Subdiv. (g)(1) by changing Sec. 9-333b(b) Subdiv. reference from (11) to (10), effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; June 18 Sp. Sess. P.A. 97-6 amended Subdiv. (g) by expanding Subpara. (5), by changing limit to $50 in Subpara. (9), inserting new Subpara. (11) re food or beverage consumed at a publicly noticed reception, adding new Subpara. (14) re admission to charitable or civic event, adding new Subpara. (15) re anything of value provided by employer and adding new Subpara. (16) re anything of value of not more than $10, effective January 1, 1998; P.A. 05-183 amended Subdiv. (c) to replace definition of “commission” with definition of “board”, effective July 1, 2005; P.A. 05-287 amended Subdiv. (g)(2) to provide that services must be provided to aid or promote the success or defeat of any political party, any candidate or candidates for public office or the position of convention delegate or town committee member or any referendum question and made a technical change in Subdiv. (g)(10), effective July 1, 2005; P.A. 07-1 amended Subdiv. (g)(5) to include references to a state or quasi-public agency, added Subdiv. (g)(17) re training provided by a vendor and added Subdivs. (w) and (x) defining “state agency” and “quasi-public agency”, effective February 8, 2007; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (g)(12) to add requirement that gift provided by an individual who is not a family member of recipient shall not exceed $1,000 in value and amended Subsec. (p) to include spouse of the Governor; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (w), effective July 1, 2012; P.A. 13-244 redesignated existing Subdivs. (a) to (x) as Subdivs. (1) to (24) and made technical and conforming changes, redefined “gift” in redesignated Subdiv. (7)(E)(i)(II) to add exclusion for participation by public official or state employee at an event and changed “commission” to “Office of State Ethics” in redesignated Subdiv. (11); P.A. 13-264 changed “commission” to “Office of State Ethics” in definition of “lobbying”, effective July 11, 2013; P.A. 15-15 amended Subdiv. (6) to add Subpara. designators (A), (B) and (D), to add language in Subpara. (B) re form and intent of newsletters and to add Subpara. (C) re expenditures for transportation purposes, amended Subdivs. (7)(D) and (11)(A) to make technical changes, amended Subdiv. (12) to change the threshold for meeting definition of “lobbyist” from $2,000 to $3,000, amended Subdiv. (12)(A) to add reference to official or employee of a quasi-public agency and amended Subdiv. (12)(G) and (H) to change dollar amounts from $2,000 to $3,000, effective January 1, 2016.



Section 1-92 - Duties of board and Office of State Ethics. Regulations. Advisory opinions.

(a) The Citizen's Ethics Advisory Board shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this part. Such regulations shall not be deemed to govern the conduct of any judge trial referee in the performance of such judge trial referee's duties pursuant to this chapter. Not later than January 1, 1992, the board shall adopt regulations which further clarify the meaning of the terms “directly and personally received” and “major life event”, as used in subdivision (5) of section 1-79 and subdivision (7) of section 1-91.

(b) The general counsel and staff of the Office of State Ethics shall compile and maintain an index of all reports and statements filed with the Office of State Ethics under the provisions of this part and advisory opinions and informal staff letters issued by the board with regard to the requirements of this part, to facilitate public access to such reports, statements, letters and advisory opinions promptly upon the filing or issuance thereof.

(c) The general counsel and staff of the Office of State Ethics shall prepare quarterly and annual summaries of statements and reports filed with the Office of State Ethics and advisory opinions and informal staff letters issued by the Office of State Ethics.

(d) The general counsel and staff of the Office of State Ethics shall preserve advisory opinions and informal staff letters permanently and shall preserve memoranda, statements and reports filed by and with the Office of State Ethics for a period of five years from the date of receipt.

(e) Upon the concurring vote of a majority of its members present and voting, the board shall issue advisory opinions with regard to the requirements of this part or part III of this chapter, upon the request of any person, subject to the provisions of this part or part III of this chapter, and publish such advisory opinions in the Connecticut Law Journal. Advisory opinions rendered by the board, until amended or revoked, shall be binding on the board and shall be deemed to be final decisions of the board for purposes of appeal to the Superior Court, in accordance with the provisions of section 4-175 or 4-183. Any advisory opinion concerning any person subject to the provisions of this part or part III of this chapter who requested the opinion and who acted in reliance thereon, in good faith, shall be binding upon the board, and it shall be an absolute defense in any criminal action brought under the provisions of this part that the accused acted in reliance upon such advisory opinion.

(f) The Office of State Ethics shall report annually, prior to February fifteenth, to the Governor summarizing the activities of the Office of State Ethics.

(g) The Office of State Ethics shall employ necessary staff within available appropriations.

(P.A. 77-605, S. 3, 21; P.A. 79-615, S. 2, 10; P.A. 83-493, S. 4, 5; P.A. 84-52, S. 7; P.A. 86-403, S. 95, 132: P.A. 89-97, S. 3, 7; June 12 Sp. Sess. P.A. 91-1, S. 5; June 18 Sp. Sess. P.A. 97-6, S. 10, 14; P.A. 04-204, S. 6; P.A. 05-183, S. 16; June Sp. Sess. P.A. 05-3, S. 109; P.A. 06-196, S. 11; P.A. 13-244, S. 15, 16.)

History: P.A. 79-615 required concurring vote of four members for issuance of advisory opinion; P.A. 83-493 amended section to provide that advisory opinions shall be deemed to be final decisions of the commission for purposes of Sec. 1-98; P.A. 84-52 made technical amendment to reflect relettering of subsections in Sec. 1-93; P.A. 86-403 made technical changes; P.A. 89-97 amended Subdiv. (1) by deleting language specifying regulations as those necessary to establish procedures and forms; June 12 Sp. Sess. P.A. 91-1 amended Subdiv. (1) to require regulations clarifying “directly and personally received” and “major life event”; June 18 Sp. Sess. P.A. 97-6 amended Subdivs. (2) and (3) to add to the list of items the commission must compile and maintain and prepare summaries of, advisory opinions issued by the commission, effective January 1, 1998; P.A. 04-204 amended Subdiv. (5) to increase vote required for issuance of advisory opinion from four to five members, effective June 3, 2004; P.A. 05-183 replaced “commission” with “Citizen's Ethics Advisory Board”, “board” or “Office of State Ethics” and made conforming changes throughout the section, replaced Subdiv. designators with Subsec. designators throughout the section and amended Subsec. (b) to require maintenance of informal staff letters, Subsec. (d) to require preservation of advisory opinions and informal staff letters, and Subsec. (e) to change the requirement for issuance of advisory opinions from a concurring vote of five members to a majority vote of the members present and voting and to replace reference to Sec. 1-98 with provision re appeal in accordance with Sec. 4-175 or 4-183, effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to provide that regulations shall not be deemed to govern the conduct of any judge trial referee, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 13-244 amended Subsec. (a) to replace references to Secs. 1-79(e) and 1-91(g) with references to Secs. 1-79(5) and 1-91(7), respectively, and amended Subsec. (e) to make a technical change and to apply provisions to part III of Ch. 10.

See Sec. 1-80 re State Ethics Commission.

See Sec. 1-81 re commission's duties with regard to public officials.



Section 1-93 - Complaints. Procedure. Time limits. Investigation; notice; hearings. Damages for complaints without foundation.

(a)(1) Upon the complaint of any person on a form prescribed by the Office of State Ethics, signed under penalty of false statement, or upon its own complaint, the ethics enforcement officer of the Office of State Ethics shall investigate any alleged violation of this part. Not later than five days after the receipt or issuance of such complaint, the Office of State Ethics shall provide notice of such receipt or issuance and a copy of the complaint by registered or certified mail to any respondent against whom such complaint is filed and shall provide notice of the receipt of such complaint to the complainant. When the Office of State Ethics undertakes an evaluation of a possible violation of this part prior to the filing of a complaint, the subject of the evaluation shall be notified not later than five business days after a staff member of the Office of State Ethics undertakes the first contact with a third party concerning the matter.

(2) In the conduct of its investigation of an alleged violation of this part, the Office of State Ethics shall have the power to hold hearings, administer oaths, examine witnesses and receive oral and documentary evidence. The Office of State Ethics may subpoena witnesses under procedural rules adopted by the Citizen's Ethics Advisory Board as regulations in accordance with the provisions of chapter 54 to compel attendance before the Office of State Ethics and to require the production for examination by the ethics enforcement officer of the Office of State Ethics of any books and papers which the ethics enforcement officer of the Office of State Ethics deems relevant in any matter under investigation or in question, provided any such subpoena is issued either pursuant to a majority vote of the Citizen's Ethics Advisory Board or pursuant to the signature of the chairperson of such board. The vice-chairperson of such board may sign any such subpoena if the chairperson of such board is unavailable. In the exercise of such powers, the Office of State Ethics may use the services of the state police, who shall provide the same upon the office's request. The Office of State Ethics shall make a record of all proceedings conducted pursuant to this subsection. Any witness summoned before the Office of State Ethics or a judge trial referee pursuant to this subsection shall receive the witness fee paid to witnesses in the courts of this state. The ethics enforcement officer of the Office of State Ethics may bring any alleged violation of this part before a judge trial referee assigned by the Chief Court Administrator for such purpose for a probable cause hearing. Such judge trial referee shall be compensated in accordance with the provisions of section 52-434 from such funds as may be available to the Office of State Ethics. The respondent shall have the right to appear at any hearing held pursuant to this subsection and be heard and to offer any information which may tend to clear the respondent of probable cause to believe the respondent has violated any provision of this part. The respondent shall also have the right to be represented by legal counsel and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. Any finding of probable cause to believe the respondent is in violation of any provision of this part shall be made by a judge trial referee not later than thirty days after the ethics enforcement officer brings such alleged violation before such judge trial referee, except that such thirty-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period.

(b) If a judge trial referee indicates that probable cause exists for the violation of a provision of this part, the board shall initiate hearings to determine whether there has been a violation of this part. Any such hearing shall be initiated by the board not later than thirty days after the finding of probable cause by a judge trial referee and shall be concluded not later than ninety days after its initiation, except that such thirty-day or ninety-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period. A judge trial referee, who has not taken part in the probable cause determination on the matter shall be assigned by the Chief Court Administrator and shall be compensated in accordance with section 52-434 out of funds available to the board and shall preside over such hearing and rule on all issues concerning the application of the rules of evidence, which shall be the same as in judicial proceedings. The trial referee shall have no vote in any decision of the board. All hearings of the board held pursuant to this subsection shall be open. At such hearing the board shall have the same powers as the Office of State Ethics under subsection (a) of this section and the respondent shall have the right to be represented by legal counsel, the right to compel attendance of witnesses and the production of books, documents, records and papers and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. The judge trial referee shall, while engaged in the discharge of the duties as provided in this subsection, have the same authority as is provided in section 51-35 over witnesses who refuse to obey a subpoena or to testify with respect to any matter upon which such witness may be lawfully interrogated, and may commit any such witness for contempt for a period no longer than thirty days. The Office of State Ethics shall make a record of all proceedings pursuant to this subsection. During the course of any such hearing, no ex-parte communication shall occur between the board, or any of its members, and: (1) The judge trial referee, or (2) any staff member of the Enforcement Division of the Office of State Ethics, concerning the complaint or the respondent. The board shall find no person in violation of any provision of this part except upon the concurring vote of six of its members present and voting. No member of the board shall vote on the question of whether a violation of any provision of this part has occurred unless such member was physically present for the duration of any hearing held pursuant to this subsection. Not later than fifteen days after the public hearing conducted in accordance with this subsection, the board shall publish its finding and a memorandum of the reasons therefor. Such finding and memorandum shall be deemed to be the final decision of the board on the matter for the purposes of chapter 54. The respondent, if aggrieved by the finding and memorandum, may appeal therefrom to the Superior Court in accordance with the provisions of section 4-183.

(c) If any complaint brought under the provisions of this part is made with the knowledge that it is made without foundation in fact, the respondent shall have a cause of action against the complainant for double the amount of damage caused thereby and if the respondent prevails in such action, the respondent may be awarded by the court the costs of such action together with reasonable attorneys' fees.

(d) No complaint may be made under this section except within five years next after the violation alleged in the complaint has been committed.

(e) No person shall take or threaten to take official action against an individual for such individual's disclosure of information to the board or the general counsel, ethics enforcement officer or staff of the Office of State Ethics under the provisions of this part. After receipt of information from an individual under the provisions of this part, the Office of State Ethics shall not disclose the identity of such individual without such person's consent unless the Office of State Ethics determines that such disclosure is unavoidable during the course of an investigation.

(P.A. 77-605, S. 4, 21; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-615, S. 3, 10; P.A. 81-296, S. 2; P.A. 83-586, S. 10, 14; P.A. 84-52, S. 3; 84-519, S. 2; 84-546, S. 145, 173; P.A. 85-290, S. 5; June 12 Sp. Sess. P.A. 91-1, S. 16; P.A. 92-29, S. 2; P.A. 94-132, S. 6; P.A. 95-144, S. 3; P.A. 96-37, S. 2; P.A. 04-38, S. 5; 04-204, S. 7; P.A. 05-183, S. 17; June 11 Sp. Sess. P.A. 08-3, S. 17.)

History: P.A. 77-614 and P.A. 78-303 placed state police within the department of public safety, effective January 1, 1979; P.A. 79-615 required concurring vote of four members for finding of probable cause; P.A. 81-296 added Subsec. (e) establishing a three-year time limit for complaints; P.A. 83-586 amended Subsec. (a) to apply nondisclosure requirement to all persons having knowledge of investigation and amended Subsec. (b) concerning publication of finding and confidentiality of the record of any investigation; P.A. 84-52 eliminated provisions re confidentiality of investigations and publication of findings; P.A. 84-519 amended section to grant subpoena power to commission at all stages of investigation, to require commission to meet prior to commencing investigation and to exempt such meetings from the freedom of information act and deleted provision authorizing commission witnesses to be paid witness fees awarded court witnesses; P.A. 84-546 made technical change in Subsec. (a); P.A. 85-290 amended Subsec. (a) to require that commission notify persons under evaluation within 5 business days after a commission staff member's first contact with a third party concerning the matter; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (b) to require trial referee or senior judge, instead of commission, to make determinations re violations; P.A. 92-29 amended Subsec. (b) by eliminating references to senior judges; P.A. 94-132 amended Subsec. (a)(1) by deleting provisions re meeting to determine whether sufficient evidence exists to warrant inquiry, changing notice deadline from 5 days after meeting to 5 days after receipt or issuance of complaint, and making technical grammatical changes, amended Subsec. (a)(2) by adding “of an alleged violation of this part” after “investigation”, deleting provision re deadline for adoption of regulations, and adding provisions re record of proceedings and list of intended witnesses, amended Subsec. (b) by specifying trial referee has no vote in commission decision, giving commission, rather than trial referee, the same powers as under Subsec. (a), adding provisions re list of intended witnesses and vote required for finding of violation, changing publisher of finding and memorandum from trial referee to commission, and deleting provision re commission aggrieved by finding and memorandum, and added new Subsec. (e) re individuals who disclose information to commission; P.A. 95-144 amended Subsec. (b) by specifying hearings as those of the commission; P.A. 96-37 amended Subsec. (b) by changing “state trial referee” to “judge trial referee”; P.A. 04-38 amended Subsec. (d) to increase the time limit for a complaint from three to five years, effective July 1, 2004; P.A. 04-204 amended Subsec. (a)(2) to increase vote required to find probable cause of violation of part from four to five members and amended Subsec. (b) to increase vote required to find violation of part from five to six members, effective June 3, 2004; P.A. 05-183 replaced “commission” with “Office of State Ethics”, “ethics enforcement officer” “Citizen's Ethics Advisory Board” or “board” throughout the section, amended Subsec. (a) to authorize the ethics enforcement officer to investigate alleged violations of the ethics code and bring an alleged violation before a judge trial referee for a probable cause hearing, and to require such judge trial referee to make any such finding of probable cause within 30 days of presentment of such alleged violation except for good cause, amended Subsec. (b) to require a board hearing re a violation to be initiated not later than 90 days after a finding of probable cause, to change the requirement for a finding of a violation from a vote of six members to a vote of two-thirds of its members present and voting, and to make technical changes for the purpose of gender neutrality, and amended Subsecs. (c) and (e) to make technical changes for the purpose of gender neutrality, effective July 1, 2005; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (a)(2) to provide that Office of State Ethics may subpoena witnesses provided subpoena is issued either pursuant to majority vote of board or pursuant to signature of chairperson, or vice-chairperson of board if chairperson unavailable, and amended Subsec. (b) to provide prohibition re ex-parte communications during course of hearings between board or its members and judge trial referee or any staff member of Enforcement Division of the Office of State Ethics, to change reference from concurring vote of two-thirds of members present and voting to concurring vote of 6 members present and voting and to prohibit a board member from voting on question of whether violation had occurred if such member was not physically present for duration of any hearing.



Section 1-93a - Confidentiality of complaints, evaluations of possible violations and investigations. Publication of findings.

(a) Unless a judge trial referee makes a finding of probable cause, a complaint alleging a violation of this part shall be confidential except upon the request of the respondent. An Office of State Ethics evaluation of a possible violation of this part undertaken prior to a complaint being filed shall be confidential except upon the request of the subject of the evaluation. If the evaluation is confidential, any information supplied to or received from the Office of State Ethics shall not be disclosed to any third party by a subject of the evaluation, a person contacted for the purpose of obtaining information or by a board or staff member of the Office of State Ethics. No provision of this subsection shall prevent the board or the Office of State Ethics from reporting the possible commission of a crime to the Chief State's Attorney or other prosecutorial authority.

(b) An investigation conducted prior to a probable cause finding shall be confidential except upon the request of the respondent. If the investigation is confidential, the allegations in the complaint and any information supplied to or received from the Office of State Ethics shall not be disclosed during the investigation to any third party by a complainant, respondent, witness, designated party, or Office of State Ethics or staff member.

(c) Not later than three business days after the termination of the investigation, the Office of State Ethics shall inform the complainant and the respondent of its finding and provide them a summary of its reasons for making that finding. The Office of State Ethics shall publish its finding upon the respondent's request and may also publish a summary of its reasons for making such finding.

(d) If a judge trial referee makes a finding of no probable cause, the complaint and the record of its investigation shall remain confidential, except upon the request of the respondent and except that some or all of the record may be used in subsequent proceedings. No complainant, respondent, witness, designated party, or Office of State Ethics or staff member shall disclose to any third party any information learned from the investigation, including knowledge of the existence of a complaint, which the disclosing party would not otherwise have known. If such a disclosure is made, the judge trial referee may, after consultation with the respondent if the respondent is not the source of the disclosure, publish its finding and a summary of its reasons therefor.

(e) The judge trial referee shall make public a finding of probable cause not later than five business days after any such finding. At such time, the entire record of the investigation shall become public, except that the Office of State Ethics may postpone examination or release of such public records for a period not to exceed fourteen days for the purpose of reaching a stipulation agreement pursuant to subsection (c) of section 4-177. Any stipulation agreement or settlement entered into for a violation of this part shall be approved by a majority of its members present and voting.

(P.A. 84-52, S. 4; P.A. 85-290, S. 6; P.A. 88-317, S. 42, 107; June 12 Sp. Sess. P.A. 91-1, S. 17; P.A. 94-132, S. 7; P.A. 05-183, S. 18; P.A. 06-196, S. 12, 13.)

History: P.A. 85-290 amended Subsec. (a) to add provisions re confidentiality of a commission evaluation prior to the filing of a complaint; P.A. 88-317 substituted “subsection (c) of section 4-177” for “subsection (d) of section 4-177” in Subsec. (e), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 12 Sp. Sess. P.A. 91-1 repealed former Subsec. (f) re publication of commission finding and memorandum under Sec. 1-93(b); P.A. 94-132 amended Subsec. (a) by changing “an evaluation” to “a commission evaluation” and authorizing reports to prosecutorial authority other than chief state's attorney; P.A. 05-183 replaced “commission” with “judge trial referee”, “Office of State Ethics” or “board” throughout the section and amended Subsec. (e) to add requirement that any stipulation agreement or settlement be approved by a majority of members present and voting, effective July 1, 2005; P.A. 06-196 made technical changes in Subsecs. (a) and (e), effective June 7, 2006.



Section 1-94 - Lobbyist registration with the Office of State Ethics.

A lobbyist shall register with the Office of State Ethics pursuant to this part if it or he:

(1) Receives or agrees to receive compensation or reimbursement for actual expenses, or both, in a combined amount of three thousand dollars or more in a calendar year for lobbying, whether that receipt of compensation or reimbursement or agreement to receive such compensation or reimbursement is solely for lobbying or the lobbying is incidental to that person’s regular employment; or

(2) Makes or incurs an obligation to make expenditures of three thousand dollars or more in a calendar year for lobbying.

(P.A. 77-605, S. 5, 21; P.A. 79-615, S. 4, 10; P.A. 81-339, S. 2, 7; June 12 Sp. Sess. P.A. 91-1, S. 10, 22; P.A. 96-11, S. 3, 5; P.A. 05-183, S. 19; P.A. 15-15, S. 2.)

History: P.A. 79-615 changed emphasis of section to require registration as lobbyist prior to actually serving as such; P.A. 81-339 increased monetary thresholds from $300 to $500; June 12 Sp. Sess. P.A. 91-1 substituted $1,000 for $500 and numbered the Subdivs. instead of lettering them; P.A. 96-11 changed registration threshold from $1,000 to $2,000, effective January 1, 1997; P.A. 05-183 replaced “commission” with “Office of State Ethics”, effective July 1, 2005; P.A. 15-15 changed registration thresholds from $2,000 to $3,000, effective January 1, 2016.



Section 1-95 - Registration procedure. Fees.

(a) Each registrant shall file every two years with the Office of State Ethics on a registration form signed under penalty of false statement on or before January fifteenth of odd-numbered years or prior to the commencement of lobbying whichever is later. If the registrant is not an individual, an authorized officer or agent of the registrant shall sign the form. Such registration shall be on a form prescribed by the board and shall include:

(1) If the registrant is an individual, the registrant’s name, permanent address and temporary address while lobbying and the name, address and nature of business of any person who compensates or reimburses, or agrees to compensate or reimburse the registrant and the terms of the compensation, reimbursement or agreement, but shall not include the compensation paid to an employee for his involvement in activities other than lobbying;

(2) If the registrant is a corporation, the name, address, place of incorporation and the principal place of business of the corporation;

(3) If the registrant is an association, group of persons or an organization, the name and address of the principal officers and directors of such association, group of persons or organization. If the registrant is formed primarily for the purpose of lobbying, it shall disclose the name and address of any person contributing three thousand dollars or more to the registrant’s lobbying activities in any calendar year;

(4) If the registrant is not an individual, the name and address of each individual who will lobby on the registrant’s behalf; and

(5) The identification, with reasonable particularity, of areas of legislative or administrative action on which the registrant expects to lobby, including the names of executive agencies and quasi-public agencies and, where applicable, solicitations for state contracts and procurements.

(b) Each registrant shall pay a reasonable fee not in excess of the cost of administering the registration form provided for in subsection (a) of this section plus the cost of collecting, filing, copying and distributing the information filed by registrants under section 1-96, but not less than twenty-five dollars. A registrant who commences lobbying in an even-numbered year shall file with the Office of State Ethics, on or before January fifteenth of such even-numbered year or prior to the commencement of lobbying, whichever is later, a registration form signed under penalty of false statement and shall pay one-half of the biennial registration fee established by the board.

(c) Each registrant shall file a notice of termination within thirty days after he ceases the activity that required his registration, provided the registrant does not intend to resume the activity during the biennial period for which he is registered; but termination shall not relieve him of the reporting requirements of section 1-96 for the period preceding the date his notice of termination is received by the Office of State Ethics or for the period commencing on such date and ending on December thirty-first of the year in which termination occurs.

(d) In addition to the requirements of subsections (a) to (c), inclusive, of this section, the registration of a: (1) Client lobbyist, as defined in section 1-91, shall include: (A) The name of such company or association, (B) the nature of such company or association, (C) the primary business address of such company or association, (D) the name of the person responsible for oversight of such client lobbyist’s lobbying activities, (E) the job title of such person and any applicable contact information for such person, including, but not limited to, phone number, facsimile number, electronic mail address and business mailing address; and (2) communicator lobbyist, as defined in section 1-91, shall include the name of the person with whom such communicator lobbyist has primary contact for each client of such communicator lobbyist and any applicable contact information for such person, including, but not limited to, phone number, facsimile number, electronic mail address and business mailing address.

(P.A. 77-605, S. 6, 21; P.A. 79-615, S. 5, 10; P.A. 81-339, S. 3, 7; P.A. 83-463, S. 1, 2; 83-586, S. 11, 14; P.A. 84-546, S. 146, 173; P.A. 89-251, S. 58, 203; June 12 Sp. Sess. P.A. 91-1, S. 11, 22; P.A. 92-149, S. 2, 12; P.A. 95-144, S. 9, 11; P.A. 96-11, S. 4, 5; P.A. 05-183, S. 20; 05-287, S. 45, 50; P.A. 06-196, S. 14; P.A. 15-15, S. 3.)

History: P.A. 79-615 required, as part of registration, the filing of information regarding lobbyist’s employer and terms of his compensation for lobbying activities and changed provisions regarding notice of termination; P.A. 81-339 amended Subsec. (a) to raise monetary thresholds from $300 to $500; P.A. 83-463 amended Subsec. (b) by allowing the registration fee to be determined by the cost of collecting, filing, copying and distributing information filed by registrants, as well as by the cost of administering the registration form; P.A. 83-586 amended Subsec. (c) to extend reporting requirements to the period beginning on the date of termination of registration and ending on the December thirty-first following termination; P.A. 84-546 made technical change to Subsec. (a); P.A. 89-251 set the fee for administration at not less than $25; June 12 Sp. Sess. P.A. 91-1 substituted “one thousand” for “five hundred” in Subsec. (a); P.A. 92-149 amended Subsec. (a) to require disclosure of name and address of persons contributing in excess of $1,000 in any calendar year and made technical corrections for statutory consistency; P.A. 95-144 deleted provision in Subsec. (a) re individual registrants who receive $1,000 or more for lobbying, effective June 28, 1995; P.A. 96-11 changed the lobbyist registration period from one to two years and increased contribution amount requiring disclosure from $1,000 to $2,000 in Subsec. (a) and amended Subsec. (b) to provide for even-year registrations, effective January 1, 1997; P.A. 05-183 replaced “commission” with “Office of State Ethics” or “board” throughout the section, effective July 1, 2005; P.A. 05-287 amended Subsec. (a)(5) to require inclusion of the names of executive agencies and quasi-public agencies and, where applicable, solicitations for state contracts and procurements, effective July 1, 2005, and added Subsec. (d) re additional registration requirements for client lobbyists and communicator lobbyists, effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006; P.A. 15-15 amended Subsec. (a)(3) to increase monetary threshold from $2,000 to $3,000, effective January 1, 2016.



Section 1-96 - Financial reports of registrants. Requirements.

(a) Each client lobbyist registrant shall file with the Office of State Ethics between the first and tenth day of April, July and January a financial report, signed under penalty of false statement. The April and July reports shall cover its lobbying activities during the previous calendar quarter and the January report shall cover its lobbying activities during the previous two calendar quarters. In addition to such reports, each client lobbyist registrant which attempts to influence legislative action shall file, under penalty of false statement, interim monthly reports of its lobbying activities for each month the General Assembly is in regular session, except that no monthly report shall be required for any month in which it neither expends nor agrees to expend one hundred dollars or more in furtherance of lobbying. Such interim monthly reports shall be filed with the Office of State Ethics no later than the tenth day of the month following the last day of the month reported. If the client lobbyist registrant is not an individual, an authorized officer or agent of the client lobbyist registrant shall sign the form. A communicator lobbyist for a municipality or any subdivision of a municipality shall file the reports described in this subsection utilizing the client lobbyist reporting schedule.

(b) Each individual communicator lobbyist registrant and each business organization communicator lobbyist registrant shall file with the Office of State Ethics between the first and tenth day of January a report or reports, signed under penalty of false statement, reporting the amounts of compensation and reimbursement received from each of his clients during the previous year. In addition, each individual communicator lobbyist registrant and each business organization communicator lobbyist registrant shall: (1) Report the fundamental terms of contracts, agreements or promises to pay or receive compensation or reimbursement or to make expenditures in furtherance of lobbying, including the categories of work to be performed and the dollar value or compensation rate of the contract, at the time of registration; (2) report, in accordance with the schedule set forth in subsection (a) of this section, any amendments to these fundamental terms, including any agreements to subcontract lobbying work; and (3) report, in accordance with the provisions of subsection (a) of this section, any expenditures for the benefit of a public official in the legislative or executive branch or a member of the staff or immediate family of such official which are unreimbursed and required to be itemized. Such report shall not include the disclosure of food and beverage provided by a communicator lobbyist registrant to a public official in the legislative or executive branch or a member of his staff or immediate family at a major life event, as defined by the Citizen’s Ethics Advisory Board, of the registrant. All such information shall be reported under penalty of false statement.

(c) An individual communicator lobbyist registrant shall file a separate report for each person from whom he received compensation or reimbursement. Notwithstanding any provision of this subsection to the contrary, a business organization to which one or more individual communicator lobbyist registrants belong may file a single report for each client lobbyist in lieu of any separate reports that individual registrants are required to file pursuant to this subsection.

(d) Each registrant who files a notice of termination under subsection (c) of section 1-95 shall file with the Office of State Ethics a financial report, under penalty of false statement, between the first and tenth day of January of the year following termination.

(e) Each client lobbyist registrant financial report shall be on a form prescribed by the board and shall state expenditures made and the fundamental terms of contracts, agreements or promises to pay compensation or reimbursement or to make expenditures in furtherance of lobbying. Any such fundamental terms shall be reported once in the monthly, quarterly or post-termination report next following the entering into of such contract. Such financial report shall include an itemized statement of each expenditure of ten dollars or more per person for each occasion made by the reporting registrant or a group of registrants which includes the reporting registrant for the benefit of a public official in the legislative or executive branch, a member of his staff or immediate family, itemized by date, beneficiary, amount and circumstances of the transaction. The requirement of an itemized statement shall not apply to an expenditure made by a reporting registrant or a group of registrants which includes the reporting registrant for (1) the benefit of the members of the General Assembly at an event that is a reception to which all such members are invited or all members of a region of the state, as such term is used in subparagraph (K) of subdivision (7) of section 1-91, are invited, unless the expenditure is thirty dollars or more per person, or (2) benefits personally and directly received by a public official or state employee at a charitable or civic event at which the public official or state employee participates in his official capacity, unless the expenditure is thirty dollars or more per person, per event. If the compensation is required to be reported for an individual whose lobbying is incidental to his or her regular employment, it shall be sufficient to report a prorated amount based on the value of the time devoted to lobbying. On the first financial report following registration each client lobbyist registrant shall include any expenditures incident to lobbying activities that were received or expended prior to registration and not previously reported to the Office of State Ethics.

(f) The Citizen’s Ethics Advisory Board shall, by regulations adopted in accordance with chapter 54, establish minimum amounts for each item required to be reported, below which reporting may be made in the aggregate. The provisions of this subsection shall not apply to expenditures made for the benefit of a public official or a member of such person’s staff or immediate family.

(g) Each former registrant shall (1) report receipts or expenditures incident to lobbying activities during his period of registration which are received or expended following termination of registration and (2) report each expenditure of ten dollars or more per person for each occasion made by him for the benefit of a public official or a member of such official’s immediate family or staff which occurs within six months after termination of registration.

(h) The Office of State Ethics shall, within thirty days after receipt of a financial report which contains the name of a public official in the legislative or executive branch or a member of such official’s staff or immediate family, send a written notice to such public official, of the filing of the report and the name of the person who filed it.

(P.A. 77-605, S. 7, 21; P.A. 79-615, S. 6, 10; P.A. 81-339, S. 4, 7; P.A. 82-423, S. 3, 8; P.A. 83-586, S. 12, 14; P.A. 84-21, S. 3; 84-425; P.A. 85-290, S. 7; June 12 Sp. Sess. P.A. 91-1, S. 12, 22; P.A. 92-149, S. 3, 12; June 18 Sp. Sess. P.A. 97-6, S. 7, 14; P.A. 05-183, S. 21; P.A. 13-244, S. 17; P.A. 15-15, S. 4.)

History: P.A. 79-615 required interim monthly reports of lobbying activities during general assembly sessions, added detail to financial report requirements and provided that minimum amounts be established for items required to be reported; P.A. 81-339 raised level of expenditures requiring itemized reporting in Subsec. (b) from $25 to $35; P.A. 82-423 increased amount in Subsec. (b) from $35 to $50 and authorized waiver of reporting requirement where expenditures are less than $50; P.A. 83-586 amended Subsec. (a) to require post-termination reports, amended Subsec. (b) to delete notarization requirement and add reporting requirement for preregistration receipts and expenditures and added Subsec. (d) specifying certain post-termination receipts and expenditures required to be reported; P.A. 84-21 added exception in Subsec. (a) to monthly reporting requirement for months in which receipts or expenditures or agreements relating thereto are less than $50; P.A. 84-425 amended section to permit filing of a single financial report on behalf of all registrants in a business organization for each client, to clarify $50 per occasion reporting requirement and added Subsec. (e) to require the commission to notify public officials of financial reports which contain the name of the official, a member of his staff or a member of his family; P.A. 85-290 amended Subsecs. (b) and (d) to require reporting of expenditures of $15 or more per person for each occasion rather than of expenditures of $50 or more per occasion and in Subsec. (b) exempted registrants from reporting expenditures in certain cases involving a reception for all members of the general assembly; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (a) by repealing requirement for October report, limiting monthly reports to each month general assembly is in regular session, increasing threshold for monthly report from $50 to $100, and allowing business organization to which one or more registrants belong to file single financial report in lieu of separate reports for individual registrants, amended Subsecs. (b) and (d) by decreasing threshold for itemized statement of each expenditure per person for each occasion from $15 to $10 and in Subsec. (b) repealed commission authority to waive reporting of expenditures less than $50, and added sentence to Subsec. (c) re exemptions from requirements of Subsec. (c); P.A. 92-149 amended Subsec. (a) to add “client lobbyist” reference, added reporting requirement for communicator lobbyist, added new Subsec. (b) re reporting requirements of individual communicator lobbyist registrant and business organization communicator lobbyist, created a new Subsec. (c) with language taken from the old Subsec. (a) re filing separate reports for each person in a firm receiving compensation or reimbursement, added “individual communicator lobbyist” and “client lobbyist” references, relettered the remaining Subsecs. as necessary and made technical corrections for statutory consistency; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (e) by expanding the exception to the requirement to submit itemized statements and by changing limit to $30, effective January 1, 1998; P.A. 05-183 replaced “commission” with “Office of State Ethics”, “Citizen’s Ethics Advisory Board” or “board” throughout the section, effective July 1, 2005; P.A. 13-244 amended Subsec. (e) to make technical changes and replace reference to Sec. 1-91(g)(11) with reference to Sec. 1-91(7)(K); P.A. 15-15 amended Subsec. (a) to delete reference to communicator lobbyist for a branch or subdivision of state government or quasi-public agency, effective January 1, 2016.



Section 1-96a - Maintenance of substantiating documents. Random audits of registrants.

(a) Each registrant shall obtain and preserve all accounts, bills, receipts and other documents necessary to substantiate the financial reports required by section 1-96 for a period of three years from the date of the filing of the report referring to such financial matters, provided this section shall apply to each expenditure for the benefit of a public official of ten dollars or more and all other expenditures of fifty dollars or more.

(b) The Office of State Ethics may require, on a random basis, any registrant to make all such documents substantiating financial reports concerning lobbying activities on and after October 1, 1991, available for inspection and copying by the Office of State Ethics for the purpose of verifying such financial reports, provided no registrant shall be subject to such requirement more than one time during any three consecutive years. The Office of State Ethics shall select registrants to be audited by lot in a ceremony which shall be open to the public. Nothing in this subsection shall require a registrant to make any documents concerning nonlobbying activities available to the Office of State Ethics for inspection and copying.

(P.A. 79-615, S. 7, 10; P.A. 81-339, S. 5, 7; P.A. 82-423, S. 4, 8; June 12 Sp. Sess. P.A. 91-1, S. 13; P.A. 92-149, S. 4, 12; P.A. 05-183, S. 22.)

History: P.A. 81-339 increased amount of expenditures for which receipts must be kept from $25 to $35 or more; P.A. 82-423 increased amount from $35 to $50; June 12 Sp. Sess. P.A. 91-1 added Subsec. (b) re commission authority to require registrant to make documents available for inspection and copying; P.A. 92-149 amended Subsec. (a) to specify applicability to expenditures for benefit of public official of $10 or more; P.A. 05-183 amended Subsec. (b) to replace “commission” with “Office of State Ethics” throughout the subsection, effective July 1, 2005.



Section 1-96b - Filing of registrants' financial reports in electronic form.

Each registrant required to file any financial reports under section 1-96 shall do so in electronic form using the software created by the Office of State Ethics for that purpose or another software program which meets specifications prescribed by the Office of State Ethics.

(June 18 Sp. Sess. P.A. 97-5, S. 5, 19; P.A. 02-89, S. 3; P.A. 05-183, S. 23.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; P.A. 02-89 deleted as obsolete former Subsec. (a) requiring the State Ethics Commission by July 1, 1998, to create a software program for the preparation of financial reports required by Sec. 1-96, and provide training in its use, and to prescribe specifications for other software programs created by vendors for such purpose, and made technical changes in the remaining provision; P.A. 05-183 replaced “commission” with “Office of State Ethics” throughout the section, effective July 1, 2005.



Section 1-96c - Public access to computerized data from financial reports.

On and after January 1, 1999, the Office of State Ethics shall make all computerized data from financial reports required by section 1-96 available to the public through (1) a computer terminal in the office of the Office of State Ethics, and (2) the Internet or any other generally available on-line computer network.

(June 18 Sp. Sess. P.A. 97-5, S. 6, 19; P.A. 05-183, S. 27.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; P.A. 05-183 replaced “State Ethics Commission” and “commission” with “Office of State Ethics”, effective July 1, 2005.



Section 1-96d - Statement whether expenditures for legislative reception are reportable.

Each registrant or business organization that hosts a legislative reception to which all members are invited, or all members of a region in the state, as such term is used in subparagraph (K) of subdivision (7) of section 1-91, are invited, shall include in its invitation or any published notice of such reception whether the registrant or business organization reasonably expects such expenditures to be reportable pursuant to subsection (e) of section 1-96.

(June 18 Sp. Sess. P.A. 97-6, S. 11, 14; P.A. 13-244, S. 29.)

History: June 18 Sp. Sess. P.A. 97-6 effective January 1, 1998; P.A. 13-244 replaced reference to Sec. 1-91(g)(11) with reference to Sec. 1-91(7)(K).



Section 1-96e - Statements of necessary expenses paid or reimbursed by registrants.

Each registrant who pays or reimburses a public official or state employee ten dollars or more for necessary expenses, as defined in section 1-79, shall, within forty-five days, file a statement with the Office of State Ethics indicating the name of such individual and the amount of the expenses.

(P.A. 89-97, S. 4; June 12 Sp. Sess. P.A. 91-1, S. 9; P.A. 92-149, S. 5, 12; P.A. 05-183, S. 28; May Sp. Sess. P.A. 16-3, S. 122.)

History: June 12 Sp. Sess. P.A. 91-1 applied section to registrant paying or reimbursing a public official or state employee for necessary expenses instead of giving a fee or honorarium; P.A. 92-149 amended section to require registrants who pay or reimburse public officials or state employees $10 or more for necessary expenses to file a statement with the commission; P.A. 05-183 replaced “State Ethics Commission” with “Office of State Ethics”, effective July 1, 2005; May Sp. Sess. P.A. 16-3 replaced reference to 30 days with reference to 45 days in provision re filing statement, effective June 2, 2016.



Section 1-97 - Restrictions on activities of registrants and lobbyists. Report to recipient required.

(a) No registrant or anyone acting on behalf of a registrant shall knowingly give a gift, as defined in subdivision (7) of section 1-91, to any state employee, public official, candidate for public office or a member of any such person's staff or immediate family. Nothing in this section shall be construed to permit any activity prohibited under section 53a-147 or 53a-148.

(b) No person shall be employed as a lobbyist for compensation which is contingent upon the outcome of any administrative or legislative action.

(c) No lobbyist may: (1) Do anything with the purpose of placing any public official under personal obligation; (2) attempt to influence any legislative or administrative action for the purpose of thereafter being employed to secure its defeat; (3) cause any communication to be sent to any public official in the name of any other individual except with the consent of such individual.

(d) Any person who gives to a public official, state employee or candidate for public office, or a member of any such person's staff or immediate family anything of value which is subject to the reporting requirements pursuant to subsection (e) of section 1-96 shall, not later than ten days thereafter, give such recipient a written report stating the name of the donor, a description of the item or items given, the value of such items and the cumulative value of all items given to such recipient during that calendar year. The provisions of this subsection shall not apply to a political contribution otherwise reported as required by law.

(P.A. 77-605, S. 8, 21; P.A. 81-339, S. 6, 7; P.A. 82-423, S. 5, 8; June 12 Sp. Sess. P.A. 91-1, S. 4, 22; June 18 Sp. Sess. P.A. 97-6, S. 8, 14; P.A. 13-244, S. 18.)

History: P.A. 81-339 increased aggregate gift limitation from $25 to $35; P.A. 82-423 amended Subsec. (a) to increase amount from $35 to $50; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (a) by inserting “knowingly” and making technical changes; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (a) to delete reference to gifts of $50 or more in value and added new Subsec. (d) re written reports by person who gives to a public official, state employee or candidate or a member of person's staff or family anything of value, effective January 1, 1998; P.A. 13-244 replaced reference to Sec. 1-91(g) with reference to Sec. 1-91(7) in Subsec. (a).

See Sec. 1-79a re calculation of dollar limit on gifts.



Section 1-98 - Appeal from board decision.

Any person aggrieved by any final decision of the board, made pursuant to this part, may appeal such decision in accordance with the provisions of section 4-175 or section 4-183.

(P.A. 77-605, S. 9, 21; P.A. 84-21, S. 4, 5; P.A. 05-183, S. 24.)

History: P.A. 84-21 added reference to Sec. 4-175; P.A. 05-183 replaced “commission” with “board”, effective July 1, 2005.



Section 1-99 - Authority of board after finding violation.

(a) The board, upon a finding made pursuant to section 1-93 that there has been a violation of any provision of this part, shall have the authority to order the violator to do any or all of the following: (1) Cease and desist the violation of this part; (2) file any report, statement or other information as required by this part; or (3) pay a civil penalty of not more than ten thousand dollars for each violation of this part. The board may prohibit any person who intentionally violates any provision of this part from engaging in the profession of lobbyist for a period of not more than two years. The board may impose a civil penalty on any person who knowingly enters into a contingent fee agreement in violation of subsection (b) of section 1-97 or terminates a lobbying contract as the result of the outcome of an administrative or legislative action. The civil penalty shall be equal to the amount of compensation which the registrant was required to be paid under the agreement.

(b) Notwithstanding the provisions of subsection (a) of this section, the board may, after a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, upon the concurring vote of two-thirds of its members, impose a civil penalty not to exceed ten dollars per day upon any registrant who fails to file any report, statement or other information as required by this part. Each distinct violation of this subsection shall be a separate offense and, in case of a continued violation, each day thereof shall be deemed a separate offense. In no event shall the aggregate penalty imposed for such failure to file exceed ten thousand dollars.

(c) The board may also report its finding to the Chief State's Attorney for any action deemed necessary.

(P.A. 77-605, S. 10, 21; P.A. 79-615, S. 8, 10; P.A. 80-483, S. 4, 186; P.A. 83-249, S. 13, 14; 83-586, S. 13, 14; P.A. 84-546, S. 147, 173; P.A. 88-317, S. 43, 107; June 12 Sp. Sess. P.A. 91-1, S. 18; P.A. 94-132, S. 8; P.A. 04-38, S. 6; 04-204, S. 8; P.A. 05-183, S. 25, 29.)

History: P.A. 79-615 provided for civil penalty for failure to file required information; P.A. 80-483 made technical changes; P.A. 83-249 amended Subsec. (b) to require concurring vote of five members; P.A. 83-586 allowed commission to prohibit any person who intentionally violates code from engaging in the profession of lobbyist for up to two years; P.A. 84-546 made technical change to Subsec. (a); P.A. 88-317 substituted “4-176e” for “4-177” in Subsec. (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (a) to authorize commission to impose civil penalties re contingent fee agreements and termination of contract due to administrative or legislative action; P.A. 94-132 amended Subsecs. (a) and (b) by changing maximum penalty from $1,000 to $2,000; P.A. 04-38 amended Subsec. (a) to increase the maximum penalty from $2,000 to $10,000 and amended Subsec. (b) to make a technical change and increase the maximum aggregate penalty from $2,000 to $10,000, effective July 1, 2004; P.A. 04-204 amended Subsec. (b) to increase vote required for imposition of civil penalty from five to six members and to make a technical change, effective June 3, 2004; P.A. 05-183 replaced “commission” with “board” throughout the section and amended Subsec. (b) to change the requirement for a finding of a violation from a vote of six members to a vote of two-thirds of the members, effective July 1, 2005.



Section 1-100 - Violations; penalties.

(a) Any person who intentionally violates any provision of this part shall (1) for a first violation, be guilty of a class A misdemeanor, except that, if such person derives a financial benefit of one thousand dollars or more as a result of such violation, such person shall be guilty of a class D felony, and (2) for a second or subsequent violation, be guilty of a class D felony.

(b) Any fines, penalties or damages paid, collected or recovered under section 1-99 or this section for a violation of any provision of this part applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(P.A. 77-605, S. 11, 21; P.A. 79-615, S. 9, 10; P.A. 94-132, S. 9; P.A. 00-43, S. 9, 19; P.A. 04-38, S. 7; 04-198, S. 8.)

History: P.A. 79-615 made no substantive changes; P.A. 94-132 changed maximum fine from $1,000 to $2,000; P.A. 00-43 designated existing provisions as Subsec. (a) and added Subsec. (b) re penalties for violations involving the Treasurer's office, effective May 3, 2000; P.A. 04-38 amended Subsec. (a) to change the penalty for an intentional violation from a term of imprisonment not to exceed one year or a fine not to exceed $2,000, or both, to a class D felony, effective July 1, 2004; P.A. 04-198 amended Subsec. (a) by making first violation a class A misdemeanor and by designating second or subsequent violations and deriving financial benefit of $1,000 or more as result of first violation a class D felony, effective July 1, 2004.



Section 1-100b - Suspension or revocation of communicator lobbyist's registration. Finding by Office of State Ethics.

(a) The Office of State Ethics, upon a finding that a communicator lobbyist has violated the provisions of subsection (h) of section 9-610, may suspend such lobbyist's registration for a period of not more than the remainder of the term of such registration and may prohibit such lobbyist from engaging in the profession of lobbyist for a period of not more than three years.

(b) The Office of State Ethics may revoke the registration of a communicator lobbyist upon a finding that the lobbyist has been convicted of a crime involving bribery, theft or moral turpitude, which the lobbyist committed in the course of lobbying.

(c) The Office of State Ethics shall make any finding under subsection (a) or (b) of this section in accordance with the same procedure set forth in section 1-93 for a finding by the board of a violation of part II of chapter 10.

(d) As used in this section, “communicator lobbyist”, “lobbyist” and “lobbying” have the same meanings as provided in section 1-91.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 47; P.A. 13-244, S. 19, 20; 13-264, S. 5, 6.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 13-244 amended Subsec. (a) to change “subsection (i)” to “subsection (h)” re Sec. 9-610 and make technical changes and amended Subsec. (c) to change “commission” to “board”; P.A. 13-264 changed “commission” to “board” in Subsec. (c), effective July 11, 2013, and changed “subsection (i)” to “subsection (h)” re Sec. 9-610 and made technical changes in Subsec. (a), effective October 1, 2013.



Section 1-101 - Lobbyists to wear badges. Regulations.

Each individual who is a lobbyist shall, while engaged in lobbying, wear a distinguishing badge which shall identify him as a lobbyist. The size, color, material and other requirements of such badge shall be prescribed by regulation of the Citizen's Ethics Advisory Board.

(P.A. 77-605, S. 17, 21; P.A. 84-546, S. 148, 173; P.A. 05-183, S. 26.)

History: P.A. 84-546 made technical change; P.A. 05-183 replaced “commission” with “Citizen's Ethics Advisory Board”, effective July 1, 2005.



Section 1-101a - Prohibition re employment as lobbyist by public official or state employee convicted of a crime related to state or quasi-public agency office.

(a) As used in this section:

(1) “Crime related to state or quasi-public agency office” means larceny by state embezzlement, or theft, as defined in subdivision (18) of section 53a-119, bribery under section 53a-147 or bribe receiving under section 53a-148, committed by a person while serving as a public official or state employee;

(2) “Public official” means public official as defined in section 1-79; and

(3) “State employee” means state employee as defined in section 1-79.

(b) Notwithstanding any provision of the general statutes, no public official or state employee that is convicted of or pleads guilty or nolo contendere to a crime related to state or quasi-public agency office, shall seek or accept employment as a lobbyist or otherwise act as a registrant pursuant to this chapter.

(P.A. 05-287, S. 53.)

History: P.A. 05-287 effective July 1, 2005.



Section 1-101aa - Provider participation in informal committees, task forces and work groups of certain state agencies not deemed to be lobbying.

(a) As used in this section, “department” means the Department of Developmental Services, the Department of Mental Health and Addiction Services or the Department of Public Health, and “provider” means any independent contractor or private agency under contract with the department to provide services.

(b) Notwithstanding any provision of part II of this chapter or any regulation adopted or advisory opinion issued under said part, the department may invite a provider to participate in any informal policy-making committee, task force, work group or other ad hoc committee established by the department, and such participation shall not be deemed to be lobbying for purposes of said part.

(P.A. 00-135, S. 15, 21; P.A. 07-73, S. 2(a); Sept. Sp. Sess. P.A. 09-3, S. 22.)

History: P.A. 00-135 effective May 26, 2000; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting reference to Office of Health Care Access and making technical changes, effective October 6, 2009.



Section 1-101bb - Quasi-public agencies and state agencies prohibited from retaining lobbyists.

No quasi-public agency, as defined in section 1-120, or state agency may retain a lobbyist, as defined in section 1-91. The provisions of this chapter shall not be construed to prohibit a director, officer or employee of a quasi-public agency or state agency from lobbying, as defined in section 1-91, on behalf of the quasi-public agency or state agency.

(P.A. 02-46, S. 8.)

History: P.A. 02-46 effective January 1, 2003.



Section 1-101mm - Definitions.

As used in this section and sections 1-101nn to 1-101rr, inclusive:

(1) “Business with which the person is associated” means any sole proprietorship, partnership, firm, corporation, trust or other entity through which business for-profit or not-for-profit is conducted in which the person or member of the immediate family of any person who is an individual is a director, officer, owner, limited or general partner, beneficiary of a trust or holder of stock constituting five per cent or more of the total outstanding stock of any class, provided, a person who is an individual or a member of the immediate family of such individual shall not be deemed to be associated with a not-for-profit entity solely by virtue of the fact that such individual or immediate family member is an unpaid director or officer of the not-for-profit entity. “Officer” refers only to the president, executive or senior vice president or treasurer of such business.

(2) “Immediate family” means any spouse, children or dependent relatives who reside in an individual's household.

(3) “Large state construction or procurement contract” means any contract, having a cost of more than five hundred thousand dollars, for (A) the remodeling, alteration, repair or enlargement of any real asset, (B) the construction, alteration, reconstruction, improvement, relocation, widening or changing of the grade of a section of a state highway or a bridge, (C) the purchase or lease of supplies, materials or equipment, as defined in section 4a-50, or (D) the construction, reconstruction, alteration, remodeling, repair or demolition of any public building.

(4) “Person” has the same meaning as provided in section 1-79.

(5) “Public official” has the same meaning as provided in section 1-79.

(6) “Quasi-public agency” has the same meaning as provided in section 1-79.

(7) “State employee” has the same meaning as provided in section 1-79.

(P.A. 05-287, S. 32; P.A. 06-196, S. 15.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 1-101nn - Solicitation of information not available to other bidders from public official or state employee by contract bidder or contractor. Charging agency for work not performed. Information concerning donation of goods and services to state or quasi-public agencies. Prohibition re consultant to agency serving as consultant to bidder. Nonresponsible bidder.

(a) Notwithstanding any provision of the general statutes, no person who (1) is, or is seeking to be, prequalified under section 4a-100, (2) is a party to a large state construction or procurement contract or seeking to enter into such a contract with a state agency, board, commission or institution or a quasi-public agency, or (3) is a party to a consultant services contract or seeking to enter into such a contract with a state agency, board, commission or institution or a quasi-public agency, shall:

(A) With the intent to obtain a competitive advantage over other bidders, solicit any information from a public official or state employee that the contractor knows is not and will not be available to other bidders for a large state construction or procurement contract that the contractor is seeking;

(B) Intentionally, wilfully or with reckless disregard for the truth, charge a state agency, board, commission or institution or quasi-public agency for work not performed or goods not provided, including submitting meritless change orders in bad faith with the sole intention of increasing the contract price without authorization and, falsifying invoices or bills or charging unreasonable and unsubstantiated rates for services or unreasonable and unsubstantiated prices for goods to a state agency, board, commission or institution or quasi-public agency;

(C) Intentionally or wilfully violate or attempt to circumvent state competitive bidding and ethics laws; or

(D) With the intent to unduly influence the award of a state contract, provide or direct another person to provide information concerning the donation of goods and services to a state agency or quasi-public agency, to the procurement staff of any state agency or quasi-public agency or a member of a bid selection committee.

(b) No person with whom a state agency, board, commission or institution or quasi-public agency has contracted to provide consulting services to plan specifications for any contract and no business with which the person is associated may serve as a consultant to any person seeking to obtain such contract, serve as a contractor for such contract or serve as a subcontractor or consultant to the person awarded such contract.

(c) Any person who is found in violation of any provision of this section by the Office of State Ethics pursuant to section 1-82 may be deemed a nonresponsible bidder by a state agency, board, commission or institution or quasi-public agency.

(P.A. 05-287, S. 33; P.A. 07-1, S. 9; P.A. 11-149, S. 3.)

History: P.A. 05-287 effective July 1, 2005; P.A. 07-1 added Subsec. (a)(D) re donation of goods and services, effective February 8, 2007; P.A. 11-149 amended Subsec. (c) to make provisions applicable to a person found in violation of section by Office of State Ethics pursuant to Sec. 1-82.



Section 1-101oo - Jurisdiction over nonresidents. Secretary of the State as process agent. Service of process.

(a) In addition to its jurisdiction over persons who are residents of this state, the Office of State Ethics may exercise personal jurisdiction over any nonresident person, or the agent of such nonresident person, who makes a payment of money or gives anything of value to a public official or state employee in violation of section 1-101nn, or who is, or is seeking to be, prequalified under section 4a-100.

(b) Where personal jurisdiction is based solely upon this section, an appearance does not confer personal jurisdiction with respect to causes of action not arising from an act enumerated in this section.

(c) Any nonresident person or the agent of such person over whom the Office of State Ethics may exercise personal jurisdiction, as provided in subsection (a) of this section, who does not otherwise have a registered agent in this state for service of process, shall be deemed to have appointed the Secretary of the State as the person's or agent's attorney and to have agreed that any process in any complaint, investigation or other matter conducted pursuant to section 1-82 or 1-82a, concerning an alleged violation of section 1-101nn and brought against the nonresident person, or such person's agent, may be served upon the Secretary of the State and shall have the same validity as if served upon such nonresident person or agent personally. The process shall be served upon the Secretary of the State by the officer to whom the same is directed by leaving with or at the office of the Secretary of the State, at least twelve days before any required appearance day of such process, a true and attested copy of such process, and by sending to the nonresident person or agent so served, at the person's or agent's last-known address, by registered or certified mail, postage prepaid, return receipt requested, a like and attested copy with an endorsement thereon of the service upon the Secretary of the State. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(P.A. 05-287, S. 34; P.A. 06-196, S. 16.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006.



Section 1-101pp - Reporting of ethics violations by agency commissioners and persons in charge of state agency procurement and contracting.

Any commissioner, deputy commissioner, state agency or quasi-public agency head or deputy, or person in charge of state agency procurement and contracting who has reasonable cause to believe that a person has violated the provisions of the Code of Ethics for Public Officials set forth in part I of this chapter or any law or regulation concerning ethics in state contracting shall report such belief to the Office of State Ethics, which may further report such information to the Auditor of Public Accounts, the Chief State's Attorney or the Attorney General.

(P.A. 05-287, S. 36; P.A. 06-196, S. 17.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 1-101qq - State ethics law summary provided to persons seeking large state construction or procurement contract. Affirmation of receipt. Summary and affirmation re subcontractors and consultants. Failure to submit affirmation. Incorporation of summary in contract terms.

(a) A state agency or institution or quasi-public agency that is seeking a contractor for a large state construction or procurement contract shall provide the summary of state ethics laws developed by the Office of State Ethics pursuant to section 1-81b to any person seeking a large state construction or procurement contract. Such person shall affirm to the agency or institution, in writing or electronically, (1) receipt of such summary, and (2) that key employees of such person have read and understand the summary and agree to comply with the provisions of state ethics law. After the initial submission of such affirmation, such person shall not be required to resubmit such affirmation unless there is a change in the information contained in the affirmation. If there is any change in the information contained in the most recently filed affirmation, such person shall submit an updated affirmation either (A) not later than thirty days after the effective date of any such change, or (B) upon the submittal of any new bid or proposal, whichever is earlier. No state agency or institution or quasi-public agency shall accept a bid or proposal for a large state construction or procurement contract without such affirmation.

(b) Prior to entering into a contract with any subcontractors or consultants, each large state construction or procurement contractor shall (1) provide the summary of state ethics laws described in subsection (a) of this section to all subcontractors and consultants, and (2) obtain an affirmation from each subcontractor and consultant that such subcontractor and consultant has received such summary and key employees of such subcontractor and consultant have read and understand the summary and agree to comply with its provisions. The contractor shall provide such affirmations to the state agency, institution or quasi-public agency not later than fifteen days after the request of such agency, institution or quasi-public agency for such affirmation. Failure to submit such affirmations in a timely manner shall be cause for termination of the large state construction or procurement contract.

(c) Each contract with a contractor, subcontractor or consultant described in subsection (a) or (b) of this section shall incorporate such summary by reference as a part of the contract terms.

(P.A. 05-287, S. 37; P.A. 06-196, S. 18; P.A. 11-229, S. 1.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 11-229 amended Subsec. (a) to delete “promptly” re affirmation, add “or electronically”, add provisions re resubmission of affirmation not required until 30 days after a change or upon submittal of new bid or proposal and add reference to “proposal” and amended Subsec. (b) to add “Prior to entering into a contract with any subcontractors or consultants”, add Subdiv. (1) and (2) designators, specify affirmation be provided to institution or quasi-public agency and require affirmation to be provided not later than 15 days after requested.



Section 1-101rr - State agency ethics compliance officers. Duties. Liaisons.

(a) Each state agency and quasi-public agency that is a party to a large state construction or procurement contract or is planning such a contract shall appoint an ethics compliance officer. Such officer shall be responsible for the development of the ethics policies of such agency, coordination of ethics training programs for such agency and monitoring of programs of such agency for compliance with the ethics policies of the agency and the Code of Ethics for Public Officials set forth in part I of this chapter. At least annually, each ethics compliance officer shall provide ethics training to agency personnel involved in contractor selection, evaluation and supervision. Such training shall include a review of current ethics laws and regulations and discussion of ethics issues concerning contracting. Any contractor and employee of such agency shall provide any requested information to such ethics compliance officer.

(b) Each other state agency and quasi-public agency shall designate an agency officer or employee as a liaison to the Office of State Ethics. The liaison shall coordinate the development of ethics policies for the agency and work with the Office of State Ethics on training on ethical issues for agency personnel involved in contracting.

(P.A. 05-287, S. 35; P.A. 06-196, S. 19.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.






Chapter 11 - Unlawful Conduct with Respect to Legislative Action

Section 1-102 - (Formerly Sec. 53-151). Unlawful employment of state officers or persons paid by the state to influence legislative action.

No person, committee, association, organization or corporation shall employ any salaried commissioner or deputy commissioner of this state, or any person receiving a salary or pay from the state for services rendered and performed at Hartford, or shall give to any such person any advantage, aid, emolument, entertainment, money or other valuable thing for appearing for, on behalf of or in opposition to, any measure, bill, resolution or petition pending before the General Assembly or any committee thereof, or for advancing, supporting, advocating, or seeking to secure the passage, defeat or amendment of any such measure, bill, resolution or petition pending in or before the General Assembly or any committee thereof; nor shall any such salaried commissioner, deputy commissioner or other person described in this section accept any such employment or perform any such service for another, or accept aid, emolument, entertainment, money, advantage or other valuable thing for or in consideration of any such service. Any person, committee, association, organization or corporation, or any such salaried commissioner, deputy commissioner or person receiving a salary or pay from the state for services rendered and performed at Hartford, who violates any of the provisions of this section, shall be fined not less than one hundred or more than one thousand dollars. All complaints for the violation of this section shall be made to the state's attorney for the judicial district of New Britain, and said state's attorney shall, upon proof of probable guilt being shown, cause the arrest of any such offender and present such offender or cause such offender to be presented for trial before the superior court for the judicial district of New Britain.

(1949 Rev., S. 8598; 1961, P.A. 517, S. 112; P.A. 78-280, S. 112, 127; P.A. 88-230, S. 2, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-99, S. 15, 154; P.A. 01-195, S. 3, 181; P.A. 03-19, S. 2; P.A. 10-32, S. 1.)

History: 1961 act deleted obsolete references to county commissioner; P.A. 78-280 changed “Hartford county” to “the judicial district of Hartford-New Britain”; in 1979 Sec. 53-151 transferred to Sec. 1-102; P.A. 88-230 replaced references to “the judicial district of Hartford-New Britain” and “the judicial district of Hartford-New Britain at New Britain” with “the judicial district of New Britain”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-99 deleted references to the sheriff of any county, effective December 1, 2000; P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001; P.A. 03-19 made a technical change, effective May 12, 2003; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 1-103 - (Formerly Sec. 53-152). Threats to hinder legislation.

Any person who approaches the officers or agents of any corporation or any individual interested in the passage or defeat of any bill for a public or private act, pending before the General Assembly, or any committee thereof, and proposes or offers for any reward or compensation to aid or furnish assistance to such officers, agents or person, in the passage or defeat of any such bill, or threatens to oppose or hinder the passage thereof unless rewarded, compensated or employed, shall be guilty of a class D felony.

(1949 Rev., S. 8489; P.A. 13-258, S. 32.)

History: In 1979 Sec. 53-152 transferred to Sec. 1-103; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.






Chapter 11a - Pension Revocation or Reduction for Public Officials and State or Municipal Employees

Section 1-110 - Definitions.

As used in sections 1-110 to 1-110d, inclusive:

(1) “Public official” means public official, as defined in section 1-79, a judge of any court either elected or appointed, and any elected or appointed municipal official;

(2) “State or municipal employee” means state employee, as defined in section 5-154, and includes an employee of any quasi-public agency, as defined in section 1-120, or any person, whether appointed or under contract, who provides services for a city, town or other political subdivision of the state for which a pension is provided; and

(3) “Crime related to state or municipal office” means any of the following criminal offenses committed by a person while serving as a public official or state or municipal employee:

(A) The committing, aiding or abetting of an embezzlement of public funds from the state, a municipality or a quasi-public agency;

(B) The committing, aiding or abetting of any felonious theft from the state, a municipality or a quasi-public agency;

(C) Bribery in connection with service as a public official or state or municipal employee; or

(D) The committing of any felony by such person who, wilfully and with the intent to defraud, realizes or obtains, or attempts to realize or obtain, a profit, gain or advantage for himself or herself or for some other person, through the use or attempted use of the power, rights, privileges or duties of his or her position as a public official or state or municipal employee.

(June 11 Sp. Sess. P.A. 08-3, S. 1.)



Section 1-110a - Pension revocation or reduction for public officials and state or municipal employees convicted of crimes related to state or municipal office. Factors. Voluntary provision of information. Innocent spouse, dependents and beneficiaries. Notification to prosecutor. Severability of provisions.

(a) Notwithstanding any provision of the general statutes, on or after October 1, 2008, if any public official or state or municipal employee is convicted of or pleads guilty or nolo contendere to any crime related to state or municipal office in state criminal or federal criminal court, the Attorney General shall apply to the Superior Court for an order to revoke or reduce the pension of any kind to which such public official or state or municipal employee is otherwise entitled under the general statutes for service as a public official or state or municipal employee.

(b) In determining whether the pension shall be revoked or reduced, the Superior Court shall consider and make findings on the following factors:

(1) The severity of the crime related to state or municipal office for which the public official or state or municipal employee has been convicted or to which the public official or state or municipal employee has pled guilty or nolo contendere;

(2) The amount of monetary loss suffered by the state, a municipality or a quasi-public agency or by any other person as a result of the crime related to state or municipal office;

(3) The degree of public trust reposed in the public official or state or municipal employee by virtue of the person's position as a public official or state or municipal employee;

(4) If the crime related to state or municipal office was part of a fraudulent scheme against the state or a municipality, the role of the public official or state or municipal employee in the fraudulent scheme against the state or a municipality; and

(5) Any such other factors as, in the judgment of the Superior Court, justice may require.

(c) If the court determines, or the Attorney General certifies, that a public official or state or municipal employee, who was convicted of or pled guilty or nolo contendere to a crime related to state or municipal office, voluntarily provided information to the Attorney General, the Auditors of Public Accounts or any state, federal or local law enforcement official concerning the commission of such crime related to state or municipal office by another public official or state or municipal employee who had a greater degree of culpability for such crime than the public official or state or municipal employee providing such information, the court shall not reduce or revoke the pension of such public official or state or municipal employee, provided such public official or state or municipal employee voluntarily provided such information prior to learning of a criminal investigation into such crime related to state or municipal office.

(d) If the Superior Court determines that the pension of a public official or state or municipal employee should be reduced, it may, after taking into consideration the financial needs and resources of any innocent spouse, dependents and designated beneficiaries of the public official or state or municipal employee, order that some or all of the reduced pension be paid to any such innocent spouse, dependent or beneficiary as justice may require.

(e) If the Superior Court determines that the pension of such public official or state or municipal employee should not be revoked or reduced, it shall order that the retirement or other benefit or payment be made to such public official or state or municipal employee.

(f) In all criminal proceedings in state or federal court in which the defendant is a public official or a state or municipal employee who is charged with a crime related to state or municipal office, the Attorney General shall notify the prosecutor of the existence of the pension revocation statute and the possibility that any fine, restitution or other monetary order made by the court may be paid from such official's or employee's pension.

(g) If any provision, clause or phrase of this section or of any order or any action of the Attorney General hereunder is adjudged by any court of competent jurisdiction to be invalid, or if the applicability thereof to any person or circumstance is held invalid, such judgment shall not invalidate the remainder of this section or such order or action, and the applicability thereof to other persons and circumstances shall not be affected thereby.

(June 11 Sp. Sess. P.A. 08-3, S. 2.)



Section 1-110b - Return of contributions. Exceptions. Qualified domestic relations orders. Effect on state or municipal government retirement plans.

(a) Any public official or state or municipal employee whose pension is revoked pursuant to section 1-110a shall be entitled to a return of his or her contribution paid into the relevant pension fund, without interest.

(b) Notwithstanding the provisions of subsection (a) of this section, no payments in return of contributions shall be made or ordered unless and until the Superior Court determines that the public official or state or municipal employee whose pension has been revoked pursuant to section 1-110a has satisfied in full any judgments or orders rendered by any court of competent jurisdiction for the payment of restitution to the state or a municipality for losses incurred as a result of the crime related to state or municipal office. If the Superior Court determines that the public official or state or municipal employee whose pension has been revoked under section 1-110a has failed to satisfy any outstanding judgment or order of restitution rendered by any court of competent jurisdiction, it may order that any funds otherwise due to such public official or state or municipal employee as a return of contribution, or any portion thereof, be paid in satisfaction of the judgment or order.

(c) No provision of section 1-110a or this section shall be construed to prohibit or limit any payment made pursuant to a qualified domestic relations order issued prior to any such conviction or plea by: (1) Any public official or state or municipal employee who is convicted of or pleads guilty or nolo contendere to any crime related to state or municipal office; or (2) any state or municipal agency responsible for the administration of such payment on behalf of such public official or state or municipal employee.

(d) Notwithstanding the provisions of section 1-110a, no pension shall be reduced or revoked if the Internal Revenue Service determines that such reduction or revocation will negatively affect or invalidate the status of the state's government retirement plans or a municipality's government retirement plans under Section 401(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(June 11 Sp. Sess. P.A. 08-3, S. 3.)



Section 1-110c - Determination re effect on collective bargaining agreement.

If the Superior Court determines that the revocation of the pension of a state or municipal employee pursuant to section 1-110a constitutes the unilateral breach of a collective bargaining agreement, the Superior Court shall not issue an order for the revocation of such pension. Upon such determination, the Superior Court may issue an order for the reduction of such pension provided any such reduction ordered by the Superior Court shall not exceed the amount necessary to satisfy any fine, restitution or other monetary order made by the criminal court in addition to the amount necessary to pay the cost of such state or municipal employee's incarceration, as determined pursuant to section 18-85a.

(June 11 Sp. Sess. P.A. 08-3, S. 4.)



Section 1-110d - Collective bargaining agreements and provisions re pension revocation or reduction.

No collective bargaining agreement entered into on or after October 1, 2008, shall contain any provision that limits the application of the provisions of section 1-110a to any state or municipal employee.

(June 11 Sp. Sess. P.A. 08-3, S. 5.)






Chapter 12 - Quasi-Public Agencies

Section 1-120 - Definitions.

As used in sections 1-120 to 1-123, inclusive:

(1) “Quasi-public agency” means Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation, the Connecticut Housing Finance Authority, the Connecticut Housing Authority, the Materials Innovation and Recycling Authority, the Capital Region Development Authority, the Connecticut Lottery Corporation, the Connecticut Airport Authority, the Connecticut Health Insurance Exchange, the Connecticut Green Bank, the Connecticut Port Authority and the State Education Resource Center.

(2) “Procedure” means each statement, by a quasi-public agency, of general applicability, without regard to its designation, that implements, interprets or prescribes law or policy, or describes the organization or procedure of any such agency. The term includes the amendment or repeal of a prior regulation, but does not include, unless otherwise provided by any provision of the general statutes, (A) statements concerning only the internal management of any agency and not affecting procedures available to the public, and (B) intra-agency memoranda.

(3) “Proposed procedure” means a proposal by a quasi-public agency under the provisions of section 1-121 for a new procedure or for a change in, addition to or repeal of an existing procedure.

(P.A. 88-266, S. 39, 46; P.A. 89-245, S. 2; P.A. 93-413, S. 11, 16; P.A. 96-212, S. 20, 32; P.A. 98-179, S. 14, 30; P.A. 01-143, S. 5, 8; P.A. 04-143, S. 24; P.A. 06-76, S. 4; P.A. 10-117, S. 88; P.A. 11-53, S. 16; 11-84, S. 17; P.A. 12-147, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 184; June 12 Sp. Sess. P.A. 12-2, S. 164; P.A. 14-94, S. 1, 29; 14-212, S. 6; 14-217, S. 35, 170; 14-222, S. 5; P.A. 15-18, S. 2; June Sp. Sess. P.A. 15-5, S. 37.)

History: P.A. 89-245 amended the definition of “quasi-public agency” in Subdiv. (1) to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 93-413 included Connecticut Coastline Port Authority in definition of “quasi-public agency” in Subdiv. (1), effective July 1, 1993; P.A. 96-212 redefined “quasi-public agency” to include Connecticut Lottery Corporation, effective July 1, 1996; P.A. 98-179 redefined “quasi-public agency” to add Capital City Economic Development Authority, effective June 1, 1998; P.A. 01-143 amended Subdiv. (1) by changing Connecticut Coastline Port Authority to Connecticut Port Authority, effective July 6, 2001; P.A. 04-143 redefined “quasi-public agency” in Subdiv. (1) to eliminate Connecticut Port Authority from definition, effective July 1, 2004; P.A. 06-76 amended Subdiv. (1) to delete reference to Connecticut Hazardous Waste Management Service; P.A. 10-117 redefined “quasi-public agency” to include Health Information Technology Exchange of Connecticut in Subdiv. (1), effective June 8, 2010; P.A. 11-53 redefined “quasi-public agency” in Subdiv. (1) to include Connecticut Health Insurance Exchange, effective July 1, 2011; P.A. 11-84 redefined “quasi-public agency” in Subdiv. (1) to include Connecticut Airport Authority, effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subdiv. (1), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” and made a technical change in Subdiv. (1), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “and Clean Energy Finance and Investment Authority” and made a technical change in Subdiv. (1), effective July 1, 2012; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” and “Clean Energy Finance and Investment Authority” were changed editorially by the Revisors to “Materials Innovation and Recycling Authority” and “Connecticut Green Bank”, respectively, in Subdiv. (1), effective June 6, 2014; P.A. 14-212 amended Subdiv. (1) to redefine “quasi-public agency” to include State Education Resource Center, effective June 13, 2014; P.A. 14-217 amended Subdiv. (1) to redefine “quasi-public agency” to include the Connecticut Student Loan Foundation, delete “Health Information Technology Exchange of Connecticut” and make technical changes, effective July 1, 2014; P.A. 14-222 amended Subdiv. (1) to redefine “quasi-public agency” to include the Connecticut Port Authority and make technical changes, effective October 1, 2015; P.A. 15-18 amended Subdiv. (1) to redefine “quasi-public agency” to include the Connecticut Student Loan Foundation and the State Education Resource Center and delete the Health Information Technology Exchange of Connecticut; June Sp. Sess. P.A. 15-5 amended Subdiv. (1) to redefine “quasi-public agency” to include the Connecticut Port Authority, effective July 1, 2015.



Section 1-121 - Notice prior to action on procedures. Adoption procedure. Emergency procedures.

(a) A quasi-public agency, before adopting a proposed procedure, shall give at least thirty days' notice by publication in the Connecticut Law Journal of its intended action. The notice shall include (1) either a statement of the terms or of the substance of the proposed procedure or a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed procedure, (2) a statement of the purposes for which the procedure is proposed and (3) when, where and how interested persons may present their views on the proposed procedure. A quasi-public agency may only adopt a proposed procedure by a two-thirds vote of the full membership of the board of directors of the quasi-public agency.

(b) If a quasi-public agency finds that an imminent peril to the public health, safety or welfare requires adoption of a proposed procedure upon fewer than thirty days' notice, states in writing its reasons for such finding and the agency's board of directors, by a three-fourths vote of the statutory membership, approves the finding in writing, the agency may proceed, without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency proposed procedure not later than ten days, excluding Saturdays, Sundays and holidays, prior to the proposed effective date of the proposed procedure. An approved emergency procedure may be effective for a period of not more than one hundred twenty days and renewable once for a period of not more than sixty days. If the necessary steps to adopt a permanent procedure, including publication of notice of intent to adopt, are not completed prior to the expiration date of an emergency procedure, the emergency procedure shall cease to be effective on that date.

(c) The provisions of subsections (a) and (b) of this section shall not apply to the Connecticut Lottery Corporation, established pursuant to section 12-802, prior to July 1, 1997.

(P.A. 88-266, S. 40, 46; P.A. 96-212, S. 21, 32.)

History: P.A. 96-212 added Subsec. (c) re application of section to Connecticut Lottery Corporation, effective July 1, 1996.



Section 1-122 - Compliance audit.

The Auditors of Public Accounts shall biennially conduct a compliance audit of each quasi-public agency's activities during the agency's two fiscal years preceding each such audit or contract with a person, firm or corporation for any such audit or audits. Each such audit shall determine whether the quasi-public agency has complied with its regulations concerning affirmative action, personnel practices, the purchase of goods and services, the use of surplus funds and the distribution of loans, grants and other financial assistance. Each audit shall include a review of all or a representative sample of the agency's activities in such areas during the relevant fiscal years. The Auditors of Public Accounts shall submit each audit report to the Governor and two copies of the audit report to the Legislative Program Review and Investigations Committee. Not later than thirty days after receiving copies of an audit report from the Auditors of Public Accounts, the Legislative Program Review and Investigations Committee shall prepare an assessment of whether the audit report complies with the requirements of this section and shall submit the assessment and a copy of the audit report to the joint standing committee of the General Assembly having cognizance of matters relating to the quasi-public agency. Each quasi-public agency shall pay the cost of conducting such biennial compliance audit of the agency.

(P.A. 88-266, S. 41, 46; P.A. 03-133, S. 2; P.A. 10-172, S. 1.)

History: P.A. 03-133 required Auditors of Public Accounts to conduct or contract for audit, instead of requiring quasi-public agency board of directors to contract for audit, required Auditors of Public Accounts to submit copies of audit report to Legislative Program Review and Investigations Committee, said committee to prepare and submit assessment of audit report and copy of audit report to General Assembly, and required quasi-public agencies to pay for audits, effective July 1, 2004; P.A. 10-172 changed annual audit to biennial audit, effective July 1, 2010.



Section 1-123 - Reports.

(a) The board of directors of each quasi-public agency shall annually submit a report to the Governor and the Auditors of Public Accounts and two copies of such report to the Legislative Program Review and Investigations Committee. Such report shall include, but not be limited to, the following: (1) A list of all bond issues for the preceding fiscal year, including, for each such issue, the financial advisor and underwriters, whether the issue was competitive, negotiated or privately placed, and the issue's face value and net proceeds; (2) a list of all projects other than those pertaining to owner-occupied housing or student loans receiving financial assistance during the preceding fiscal year, including each project's purpose, location, and the amount of funds provided by the agency; (3) a list of all outside individuals and firms receiving in excess of five thousand dollars in the form of loans, grants or payments for services, except for individuals receiving loans for owner-occupied housing and education; (4) a balance sheet showing all revenues and expenditures; (5) the cumulative value of all bonds issued, the value of outstanding bonds, and the amount of the state's contingent liability; (6) the affirmative action policy statement, a description of the composition of the agency's work force by race, sex, and occupation and a description of the agency's affirmative action efforts; and (7) a description of planned activities for the current fiscal year. Not later than thirty days after receiving copies of such report from the board of a quasi-public agency, the Legislative Program Review and Investigations Committee shall prepare an assessment of whether the report complies with the requirements of this section and shall submit the assessment and a copy of the report to the joint standing committee of the General Assembly having cognizance of matters relating to the quasi-public agency.

(b) For the quarter commencing July 1, 2010, and for each quarter thereafter, the board of directors of each quasi-public agency shall submit a report to the Office of Fiscal Analysis. Such report shall include, but not be limited to, for each fund and account of the agency: (1) The beginning fiscal year balance; (2) all funds expended and all revenue collected by the end of the quarter; and (3) total expenditures and revenues estimated at the end of the fiscal year. For the purposes of this subsection, “expenditures” and “revenues” have the same meaning as provided in section 4-69.

(c) For the quarter commencing July 1, 2010, and for each quarter thereafter, the board of directors of each quasi-public agency shall submit a personnel status report to the Office of Fiscal Analysis. Such report shall include, but not be limited to: (1) The total number of employees by the end of the quarter; (2) the positions vacated and the positions filled by the end of the quarter; and (3) the positions estimated to be vacant and the positions estimated to be filled at the end of the fiscal year.

(P.A. 88-266, S. 42, 46; P.A. 03-133, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 7; P.A. 10-143, S. 1.)

History: P.A. 03-133 required board to submit two copies of report to Legislative Program Review and Investigations Committee, instead of submitting report to General Assembly committee of cognizance, and required said committee to prepare and submit assessment of report and copy of report to General Assembly, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and added Subsec. (b) re quarterly reports to Office of Fiscal Analysis re moneys received or held by agencies, effective October 5, 2009; P.A. 10-143 amended Subsec. (b) by changing commencement date from July 1, 2009, to July 1, 2010, and requiring report to include, for each account and fund of agency, the beginning fiscal year balance, quarterly expenditures and revenues collected and total expenditures and revenues estimated at end of fiscal year and added Subsec. (c) re quarterly personnel status report, effective July 1, 2010.



Section 1-124 - Treasurer’s approval required for state contribution to or guarantee of bonds, notes, borrowed money. Determination of authority to moderate interest rate fluctuations.

(a) Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation, the Connecticut Housing Finance Authority, the Connecticut Housing Authority, the Materials Innovation and Recycling Authority, the Connecticut Airport Authority, the Capital Region Development Authority, the Connecticut Health Insurance Exchange, the Connecticut Green Bank, the Connecticut Port Authority and the State Education Resource Center shall not borrow any money or issue any bonds or notes which are guaranteed by the state of Connecticut or for which there is a capital reserve fund of any kind which is in any way contributed to or guaranteed by the state of Connecticut until and unless such borrowing or issuance is approved by the State Treasurer or the Deputy State Treasurer appointed pursuant to section 3-12. The approval of the State Treasurer or said deputy shall be based on documentation provided by the authority that it has sufficient revenues to (1) pay the principal of and interest on the bonds and notes issued, (2) establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds and notes, (3) pay the cost of maintaining, servicing and properly insuring the purpose for which the proceeds of the bonds and notes have been issued, if applicable, and (4) pay such other costs as may be required.

(b) To the extent Connecticut Innovations, Incorporated, the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation, the Connecticut Housing Finance Authority, the Connecticut Housing Authority, the Materials Innovation and Recycling Authority, the Connecticut Health and Educational Facilities Authority, the Connecticut Airport Authority, the Capital Region Development Authority, the Connecticut Health Insurance Exchange, the Connecticut Green Bank, the Connecticut Port Authority or the State Education Resource Center is permitted by statute and determines to exercise any power to moderate interest rate fluctuations or enter into any investment or program of investment or contract respecting interest rates, currency, cash flow or other similar agreement, including, but not limited to, interest rate or currency swap agreements, the effect of which is to subject a capital reserve fund which is in any way contributed to or guaranteed by the state of Connecticut, to potential liability, such determination shall not be effective until and unless the State Treasurer or his or her deputy appointed pursuant to section 3-12 has approved such agreement or agreements. The approval of the State Treasurer or his or her deputy shall be based on documentation provided by the authority that it has sufficient revenues to meet the financial obligations associated with the agreement or agreements.

(P.A. 88-266, S. 43, 46; P.A. 93-33, S. 3, 4; P.A. 02-46, S. 16; May Sp. Sess. P.A. 04-1, S. 21; P.A. 10-117, S. 89; P.A. 11-53, S. 17; 11-84, S. 18; P.A. 12-147, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 185; June 12 Sp. Sess. P.A. 12-2, S. 165; P.A. 14-94, S. 1, 29; 14-212, S. 7; 14-217, S. 36, 171; 14-222, S. 6; P.A. 15-18, S. 3; June Sp. Sess. P.A. 15-5, S. 38.)

History: P.A. 93-33 made existing section Subsec. (a) and added a new Subsec. (b) to provide authority for quasi-public agencies to moderate interest rate fluctuations, effective April 20, 1993; P.A. 02-46 amended Subsec. (a) to add “the Connecticut Resources Recovery Authority” and make technical changes, effective April 30, 2002; May Sp. Sess. P.A. 04-1 added the Capital City Economic Development Authority to the list of agencies whose borrowing or bonding requires approval under this section and made technical changes, effective July 1, 2004; P.A. 10-117 added “the Health Information Technology Exchange of Connecticut” in Subsecs. (a) and (b), effective June 8, 2010; P.A. 11-53 added “Connecticut Health Insurance Exchange” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 11-84 added “Connecticut Airport Authority” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “The Connecticut Development Authority”, added “Connecticut Innovations, Incorporated” in Subsec. (a) and made a technical change in Subsec. (b), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “Clean Energy Finance and Investment Authority” and made technical changes, effective July 1, 2012; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” and “Clean Energy Finance and Investment Authority” were changed editorially by the Revisors to “Materials Innovation and Recycling Authority” and “Connecticut Green Bank”, respectively, effective June 6, 2014; P.A. 14-212 added “State Education Resource Center” and made conforming changes, effective June 13, 2014; P.A. 14-217 deleted “the Health Information Technology Exchange of Connecticut”, added “the Connecticut Student Loan Foundation” and made technical changes, effective July 1, 2014; P.A. 14-222 added “the Connecticut Port Authority” and made technical changes, effective October 1, 2015; P.A. 15-18 added “the Connecticut Student Loan Foundation” and “the State Education Resource Center” and deleted “the Health Information Technology Exchange of Connecticut”; June Sp. Sess. P.A. 15-5 added “the Connecticut Port Authority”, effective July 1, 2015.



Section 1-125 - Directors, officers and employees not personally liable. Indemnification.

The directors, officers and employees of Connecticut Innovations, Incorporated, the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation, the Connecticut Housing Finance Authority, the Connecticut Housing Authority, the Materials Innovation and Recycling Authority, including ad hoc members of the Materials Innovation and Recycling Authority, the Connecticut Health and Educational Facilities Authority, the Capital Region Development Authority, the Connecticut Airport Authority, the Connecticut Lottery Corporation, the Connecticut Health Insurance Exchange, the Connecticut Green Bank, the Connecticut Port Authority and the State Education Resource Center and any person executing the bonds or notes of the agency shall not be liable personally on such bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director or employee of the agency, including ad hoc members of the Materials Innovation and Recycling Authority, be personally liable for damage or injury, not wanton, reckless, wilful or malicious, caused in the performance of his or her duties and within the scope of his or her employment or appointment as such director, officer or employee, including ad hoc members of the Materials Innovation and Recycling Authority. The agency shall protect, save harmless and indemnify its directors, officers or employees, including ad hoc members of the Materials Innovation and Recycling Authority, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee, including ad hoc members of the Materials Innovation and Recycling Authority, is found to have been acting in the discharge of his or her duties or within the scope of his or her employment and such act or omission is found not to have been wanton, reckless, wilful or malicious.

(P.A. 88-266, S. 44, 46; P.A. 89-245, S. 3; P.A. 93-413, S. 12, 16; P.A. 96-212, S. 22, 32; P.A. 98-179, S. 15, 30; P.A. 01-143, S. 6, 8; P.A. 04-143, S. 25; May Sp. Sess. P.A. 04-2, S. 70; P.A. 10-117, S. 90; P.A. 11-53, S. 18; 11-84, S. 19; P.A. 12-147, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 186; June 12 Sp. Sess. P.A. 12-2, S. 166; P.A. 14-94, S. 1, 29; 14-212, S. 8; 14-217, S. 37, 172; 14-222, S. 7; P.A. 15-18, S. 4; June Sp. Sess. P.A. 15-5, S. 39.)

History: P.A. 89-245 renamed Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 93-413 applied provisions of the section to directors, officers and employees of Connecticut Coastline Port Authority, effective July 1, 1993; P.A. 96-212 applied section to directors, officers and employees of Connecticut Lottery Corporation, effective, July 1, 1996; P.A. 98-179 added Capital City Economic Development Authority, effective June 1, 1998 (Revisor’s note: The new reference to “Capital City Economic Development Authority” was moved editorially by the Revisors to follow the existing reference to “Connecticut Health and Educational Facilities Authority” to correct a technical placement error); P.A. 01-143 changed Connecticut Coastline Port Authority to Connecticut Port Authority, effective July 6, 2001; P.A. 04-143 eliminated reference to Connecticut Port Authority, effective July 1, 2004; May Sp. Sess. P.A. 04-2 added provisions re ad hoc members of the Connecticut Resources Recovery Authority, effective May 12, 2004; P.A. 10-117 added “the Health Information Technology Exchange of Connecticut”, effective June 8, 2010; P.A. 11-53 added “Connecticut Health Insurance Exchange”, effective July 1, 2011; P.A. 11-84 added “Connecticut Airport Authority”, effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” and made a technical change, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “and the Clean Energy Finance and Investment Authority” and made a technical change, effective July 1, 2012; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” and “Clean Energy Finance and Investment Authority” were changed editorially by the Revisors to “Materials Innovation and Recycling Authority” and “Connecticut Green Bank”, respectively, effective June 6, 2014; P.A. 14-212 added “and the State Education Resource Center” and made a conforming change, effective June 13, 2014; P.A. 14-217 added “the Connecticut Student Loan Foundation”, deleted “the Health Information Technology Exchange of Connecticut” and made technical changes, effective July 1, 2014; P.A. 14-222 added “the Connecticut Port Authority” and made technical changes, effective October 1, 2015; P.A. 15-18 added “the Connecticut Student Loan Foundation” and “the State Education Resource Center” and deleted “the Health Information Technology Exchange of Connecticut”; June Sp. Sess. P.A. 15-5 added “the Connecticut Port Authority”, effective July 1, 2015.



Section 1-126 - Penalty for false statements.

Any quasi-public agency, as defined in section 1-120, shall require any application, agreement, financial statement, certificate or other writing submitted to such quasi-public agency with respect to any loan, mortgage, guarantee, investment, grant, lease, tax relief, bond financing or other extension of credit or financial assistance made or provided by such quasi-public agency and that provides information on which the decision of such quasi-public agency was based, to be signed under penalty of false statement as provided in section 53a-157b.

(P.A. 01-184.)



Section 1-127 - Restriction on entities conducting financial audits.

No quasi-public agency, as defined in section 1-120, shall contract with the same person, firm or corporation to conduct financial audits of such agency for more than six consecutive fiscal years of the agency. The provisions of this section shall apply to fiscal years of quasi-public agencies beginning on or after July 1, 2003.

(P.A. 03-133, S. 4.)

History: P.A. 03-133 effective July 1, 2003.






Chapter 13 - Connecticut Institute for Municipal Studies

Section 1-135 to 1-139 - Connecticut Institute for Municipal Studies; established. Board of directors. Meetings; agenda; staff. Consortium of public and private institutions of higher education. Pilot demonstration projects; funding.

Sections 1-135 to 1-139, inclusive, are repealed, effective July 1, 2002.

(May Sp. Sess. P.A. 92-16, S. 78–82, 89; P.A. 96-256, S. 167, 209; P.A. 02-140, S. 9.)



Section 1-139a - Connecticut Institute for Municipal Studies: Transfer of assets and records.

The financial assets of the Connecticut Institute for Municipal Studies are transferred to the Connecticut State University System for the purposes of the Institute for Municipal and Regional Policy at Central Connecticut State University. The records, files, intellectual property rights and copyright rights of the Connecticut Institute for Municipal Studies are transferred to the Institute for Municipal and Regional Policy at Central Connecticut State University.

(P.A. 02-140, S. 8; P.A. 13-247, S. 61.)

History: P.A. 02-140 effective July 1, 2002; P.A. 13-247 deleted references to Center for Public Policy and Practical Politics, effective July 1, 2013.






Chapter 13a - Treatment of Federal Payments Under State or Local Programs

Section 1-141 - Treatment of payments made under Economic Stimulus Act of 2008 to applicants for or recipients of state or local benefits, services or tax relief.

(a) Any payment made pursuant to Public Law 110-185, the Economic Stimulus Act of 2008, to an individual who is an applicant for or recipient of benefits or services under any state or local program financed in whole or in part with state funds, that provides such benefits or services based on need, shall not be counted as income, nor shall any such payment be counted as resources for the month of receipt or the following two months, for the purpose of determining the individual's or any other individual's eligibility for such benefits or services or the amount of such benefits or services.

(b) Any such payment shall not be counted as income for purposes of determining the eligibility for, or the benefit level of, such individual under any property tax exemption, property tax credit or rental rebate program financed in whole or in part with state funds, nor shall such payment be counted as income for purposes of any property tax relief program that a municipality may, at its option, offer.

(P.A. 09-1, S. 28.)

History: P.A. 09-1 effective January 15, 2009.



Section 1-141a - Treatment of payments made under American Recovery and Reinvestment Act of 2009 to applicants for or recipients of state or local benefits, services or tax relief.

(a) Any payment made pursuant to the American Recovery and Reinvestment Act of 2009, P.L. 111-5, to an individual who is an applicant for or recipient of benefits or services under any state or local program financed in whole or in part with state funds that provides such benefits or services based on need shall not be counted as income, nor shall any such payment be counted as resources for the month of receipt or the following two months, for the purpose of determining the individual's or any other individual's eligibility for such benefits or services or the amount of such benefits or services.

(b) Any such payment shall not be counted as income for purposes of determining the eligibility for, or the benefit level of, such individual under any property tax exemption, property tax credit or rental rebate program financed in whole or in part with state funds, nor shall such payment be counted as income for purposes of any property tax relief program that a municipality may, at its option, offer.

(P.A. 09-3, S. 4.)

History: P.A. 09-3 effective April 15, 2009.



Section 1-141b - Treatment of payments made under Patient Protection and Affordable Care Act to applicants for or recipients of state or local benefits, services or tax relief.

(a) Any payment made pursuant to the Patient Protection and Affordable Care Act, P.L. 111-148, to an individual who is an applicant for or recipient of benefits or services under any state or local program financed in whole or in part with state funds that provides such benefits or services based on need shall not be counted as income, nor shall any such payment be counted as resources for the month of receipt or the following two months, for the purpose of determining the individual's or any other individual's eligibility for such benefits or services or the amount of such benefits or services.

(b) Any such payment shall not be counted as income for purposes of determining the eligibility for, or the benefit level of, such individual under any property tax exemption, property tax credit or rental rebate program financed in whole or in part with state funds, nor shall such payment be counted as income for purposes of any property tax relief program that a municipality may, at its option, offer.

(P.A. 10-179, S. 36.)

History: P.A. 10-179 effective May 7, 2010.






Chapter 14 - Freedom of Information Act

Section 1-200 - (Formerly Sec. 1-18a). Definitions.

As used in this chapter, the following words and phrases shall have the following meanings, except where such terms are used in a context which clearly indicates the contrary:

(1) “Public agency” or “agency” means:

(A) Any executive, administrative or legislative office of the state or any political subdivision of the state and any state or town agency, any department, institution, bureau, board, commission, authority or official of the state or of any city, town, borough, municipal corporation, school district, regional district or other district or other political subdivision of the state, including any committee of, or created by, any such office, subdivision, agency, department, institution, bureau, board, commission, authority or official, and also includes any judicial office, official, or body or committee thereof but only with respect to its or their administrative functions, and for purposes of this subparagraph, “judicial office” includes, but is not limited to, the Division of Public Defender Services;

(B) Any person to the extent such person is deemed to be the functional equivalent of a public agency pursuant to law; or

(C) Any “implementing agency”, as defined in section 32-222.

(2) “Meeting” means any hearing or other proceeding of a public agency, any convening or assembly of a quorum of a multimember public agency, and any communication by or to a quorum of a multimember public agency, whether in person or by means of electronic equipment, to discuss or act upon a matter over which the public agency has supervision, control, jurisdiction or advisory power. “Meeting” does not include: Any meeting of a personnel search committee for executive level employment candidates; any chance meeting, or a social meeting neither planned nor intended for the purpose of discussing matters relating to official business; strategy or negotiations with respect to collective bargaining; a caucus of members of a single political party notwithstanding that such members also constitute a quorum of a public agency; an administrative or staff meeting of a single-member public agency; and communication limited to notice of meetings of any public agency or the agendas thereof. A quorum of the members of a public agency who are present at any event which has been noticed and conducted as a meeting of another public agency under the provisions of the Freedom of Information Act shall not be deemed to be holding a meeting of the public agency of which they are members as a result of their presence at such event.

(3) “Caucus” means (A) a convening or assembly of the enrolled members of a single political party who are members of a public agency within the state or a political subdivision, or (B) the members of a multimember public agency, which members constitute a majority of the membership of the agency, or the other members of the agency who constitute a minority of the membership of the agency, who register their intention to be considered a majority caucus or minority caucus, as the case may be, for the purposes of the Freedom of Information Act, provided (i) the registration is made with the office of the Secretary of the State for any such public agency of the state, in the office of the clerk of a political subdivision of the state for any public agency of a political subdivision of the state, or in the office of the clerk of each municipal member of any multitown district or agency, (ii) no member is registered in more than one caucus at any one time, (iii) no such member's registration is rescinded during the member's remaining term of office, and (iv) a member may remain a registered member of the majority caucus or minority caucus regardless of whether the member changes his or her party affiliation under chapter 143.

(4) “Person” means natural person, partnership, corporation, limited liability company, association or society.

(5) “Public records or files” means any recorded data or information relating to the conduct of the public's business prepared, owned, used, received or retained by a public agency, or to which a public agency is entitled to receive a copy by law or contract under section 1-218, whether such data or information be handwritten, typed, tape-recorded, printed, photostated, photographed or recorded by any other method.

(6) “Executive sessions” means a meeting of a public agency at which the public is excluded for one or more of the following purposes: (A) Discussion concerning the appointment, employment, performance, evaluation, health or dismissal of a public officer or employee, provided that such individual may require that discussion be held at an open meeting; (B) strategy and negotiations with respect to pending claims or pending litigation to which the public agency or a member thereof, because of the member's conduct as a member of such agency, is a party until such litigation or claim has been finally adjudicated or otherwise settled; (C) matters concerning security strategy or the deployment of security personnel, or devices affecting public security; (D) discussion of the selection of a site or the lease, sale or purchase of real estate by the state or a political subdivision of the state when publicity regarding such site, lease, sale, purchase or construction would adversely impact the price of such site, lease, sale, purchase or construction until such time as all of the property has been acquired or all proceedings or transactions concerning same have been terminated or abandoned; and (E) discussion of any matter which would result in the disclosure of public records or the information contained therein described in subsection (b) of section 1-210.

(7) “Personnel search committee” means a body appointed by a public agency, whose sole purpose is to recommend to the appointing agency a candidate or candidates for an executive-level employment position. Members of a “personnel search committee” shall not be considered in determining whether there is a quorum of the appointing or any other public agency.

(8) “Pending claim” means a written notice to an agency which sets forth a demand for legal relief or which asserts a legal right stating the intention to institute an action in an appropriate forum if such relief or right is not granted.

(9) “Pending litigation” means (A) a written notice to an agency which sets forth a demand for legal relief or which asserts a legal right stating the intention to institute an action before a court if such relief or right is not granted by the agency; (B) the service of a complaint against an agency returnable to a court which seeks to enforce or implement legal relief or a legal right; or (C) the agency's consideration of action to enforce or implement legal relief or a legal right.

(10) “Freedom of Information Act” means this chapter.

(11) “Governmental function” means the administration or management of a program of a public agency, which program has been authorized by law to be administered or managed by a person, where (A) the person receives funding from the public agency for administering or managing the program, (B) the public agency is involved in or regulates to a significant extent such person's administration or management of the program, whether or not such involvement or regulation is direct, pervasive, continuous or day-to-day, and (C) the person participates in the formulation of governmental policies or decisions in connection with the administration or management of the program and such policies or decisions bind the public agency. “Governmental function” shall not include the mere provision of goods or services to a public agency without the delegated responsibility to administer or manage a program of a public agency.

(P.A. 75-342, S. 1; P.A. 77-421; 77-609, S. 1, 8; P.A. 83-67, S. 1; 83-372; P.A. 84-546, S. 3, 173; P.A. 87-568, S. 1, 2; P.A. 90-307, S. 2, 5; P.A. 91-140, S. 1, 3; P.A. 93-195, S. 1; P.A. 95-79, S. 2, 189; P.A. 97-47, S. 1; P.A. 00-136, S. 1; P.A. 01-169, S. 1; P.A. 02-130, S. 17; P.A. 11-220, S. 1; P.A. 13-263, S. 7.)

History: P.A. 77-421 deleted reference to court of common pleas, probate court and juvenile court in Subsec. (a); P.A. 77-609 redefined “meeting” and “executive sessions”; P.A. 83-67 amended Subsec. (a) by including any state, municipal or district authority within the meaning of “agency” or “public agency”; P.A. 83-372 included within the definition of “agency” or “public agency” any committee formed by a body previously defined as an agency or public agency; P.A. 84-546 included committees of authorities in definition of “public agency”; P.A. 87-568 excluded from definition of “meeting” any “meeting of a personnel search committee for executive level employment candidates” and added Subsec. (f), defining “personnel search committee”; P.A. 90-307 added Subsec. (g) re exception to meeting provisions; P.A. 91-140 inserted new Subsecs. (g) and (h), defining “pending claim” and “pending litigation”, and relettered former Subsec. (g) as Subsec. (i); P.A. 93-195 inserted “, or created by,” in definition of “public agency” or “agency” in Subsec. (a); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-47 replaced alphabetic Subdiv. indicators with numbers, transferred quorum provisions (formerly Subdiv. (i)) to Subdiv. (2), defining “meeting”, and added Subdiv. (10) defining “Freedom of Information Act”; Sec. 1-18a transferred to Sec. 1-200 in 1999; P.A. 00-136 redefined “public agency” in Subdiv. (1) to include implementing agencies, as defined in Sec. 32-222; P.A. 01-169 amended definition of “public agency” in Subdiv. (1) by making technical changes, dividing Subdiv. into Subparas. and adding Subpara. (B) to include any person to extent such person is deemed the functional equivalent of a public agency, amended definition of “public records or files” in Subdiv. (5) by adding “or to which a public agency is entitled to receive a copy by law or contract under section 1-218”, made a technical change for the purposes of gender neutrality in Subdiv. (6) and added Subdiv. (11) defining “governmental function”; P.A. 02-130 made a technical change in Subdiv. (1)(C), substituted “does not” for “shall not” in Subdiv. (2) and amended definition of “caucus” in Subdiv. (3) to designate existing provisions as Subpara. (A) and add Subpara. (B) re members of a multimember public agency, effective May 10, 2002; P.A. 11-220 amended Subdiv. (1)(A) to define “judicial office”; P.A. 13-263 redefined “executive sessions” in Subdiv. (6)(D), effective July 11, 2013.

Annotations to former section 1-18a:

Cited. 174 C. 308; 181 C. 324; 182 C. 142; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 227 C. 641; Id., 848; 228 C. 158; Id., 271; 234 C. 704; 240 C. 1.

Cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 31 CA 690; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133; 51 CA 100.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id. 129; Id., 291.

Subsec. (a):

Woodstock Academy deemed a “public agency” within meaning of statute. 181 C. 544. Rules committee of Superior Court does not perform “administrative functions” within meaning of statute and is not subject to provisions of the Freedom of Information Act. 192 C. 234. Cited. 204 C. 609. Exercise of administrative functions and adjudication discussed. 209 C. 204. Connecticut Humane Society not a public agency within meaning of section; applications of section discussed. 218 C. 757. “Committee” under section refers only to subunits composed entirely of public agency members. 219 C. 685. Cited. 221 C. 217; Id. 300; Id., 835.

Cited. 18 CA 291; 19 CA 352; 36 CA 155; 42 CA 519; Id., 700; judgment reversed, see 240 C. 835; 43 CA 133. Domestic Violence Services of Greater New Haven, Inc. not a public agency within meaning of statute; “functional equivalent” test discussed. 47 CA 466. Gathering of 4 selectmen, chairman of board of finance and town controller to discuss future meeting of board of selectmen not a meeting of the board of selectmen since less than a quorum of board present at the gathering. 48 CA 529.

Cited. 39 CS 257; 42 CS 129; 44 CS 230.

Subsec. (b):

Cited. 201 C. 685; 230 C. 441; 231 C. 922. Section must be construed to contemplate a bifurcated grievance hearing; judgments of Appellate Court in 42 CA 700 reversed. 240 C. 835.

Cited. 19 CA 352; 42 CA 402. Grievance hearings involve “negotiations with respect to collective bargaining” pursuant to the statutory exception of section. Id., 700; judgment reversed, see 240 C. 835. Grievance arbitration hearings before Board of Mediation and Arbitration are not public meetings within the meaning of section. 43 CA 133.

Gathering of Republican members of board of aldermen attended by persons other than Republicans was not a caucus under Subsec. but a public meeting subject to the notice and record requirements of Secs. 1-7 to 1-21k; when members of a public agency who are of the same political party gather for the limited purpose of discussing and deciding the party's position on matters to come before the agency, that gathering is a caucus under Subsec. 36 CS 117. Cited. 39 CS 56; 42 CS 84.

Subsec. (c):

Cited. 221 C. 217; 222 C. 361; 234 C. 624.

Subsec. (d):

Cited. 204 C. 609; 228 C. 158.

Cited. 4 CA 216; 44 CA 622. Certain affidavits of town employees and officers prepared by the town attorney's office to assist town attorney in defending the town against complaint not public records since prepared by town attorney who is not town employee for his use and not for use of public agency. 48 CA 522.

Subsec. (e):

Cited. 182 C. 138; 192 C. 183; 198 C. 498; 199 C. 451. Subdiv. (1): Court interpreted “appointment” to include term “filling a vacancy” used in Sec. 10-219. 213 C. 216. Subdiv. (2): Term “pending claim” discussed. 217 C. 153. Cited. 221 C. 217; 240 C. 835.

Cited. 2 CA 600; 14 CA 380; judgment reversed, see 210 C. 646; 19 CA 539; 20 CA 671; 42 CA 402.

Subdiv. (1): “Filling a vacancy” as used in Sec. 10-219 constitutes “appointment” within meaning of this section. 41 CS 267.

Subsec. (h):

Any action, not restricted to legal action, to implement legal relief or enforce a legal right concerns “pending litigation”. 243 C. 427.

Annotations to present section:

Order that documents be disclosed under section was proper. 54 CA 373. Instructors in master gardener program at University of Connecticut who do not perform governmental function within meaning of Subdiv. (11) and have no power to govern, regulate or make decisions affecting government do not constitute public agencies under Subdiv. (1). 90 CA 101.

Subdiv. (1):

In Subpara. (A), “administrative functions” of Judicial Branch means activities related to budget, personnel, facilities and physical operations. 278 C. 28. Arbitration panel established pursuant to the Teacher Negotiation Act, Sec. 10-153f, is not required to disclose information re arbitration negotiations because panel is not a “committee” or “subunit of a committee” of a public agency for purposes of chapter. 314 C. 802.

Subdiv. (2):

Grievance arbitration proceedings are not meetings within meaning of section. 244 C. 487.

Predisciplinary employee conference is not a “meeting”. 48 CA 424.

Subdiv. (6):

It was not permissible for board to convene in executive session to discuss assertions set forth by complainant in a letter because board would not be a party to any potential future claim with respect to the letter and there was no pending claim set forth in the letter. 310 C. 276. Zoning commission's executive session was not justified under the pending claims or pending litigation exception. 316 C. 1.

Subdiv. (8):

There was no pending claim because complainants' letter did not actually or expressly demand relief or state an intent to institute an action if relief was not granted; a pending claim must involve legal relief or a right that is personal to the asserting party. 310 C. 276.



Section 1-201 - (Formerly Sec. 1-19c). Division of Criminal Justice deemed not to be public agency, when.

For the purposes of subdivision (1) of section 1-200, the Division of Criminal Justice shall not be deemed to be a public agency except in respect to its administrative functions.

(P.A. 84-406, S. 12, 13; P.A. 00-66, S. 4.)

History: P.A. 84-406 effective November 28, 1984, upon certification by secretary of the state of vote on constitutional amendment re appointment of state's attorneys; Sec. 1-19c transferred to Sec. 1-201 in 1999; P.A. 00-66 changed the reference to Sec. 1-200(1).

Annotations to former section 1-19c:

Cited. 206 C. 449; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 227 C. 641; 228 C. 158; Id., 271.

Cited. 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 42 CS 84; Id., 129; Id., 291.



Section 1-202 - (Formerly Sec. 1-20e). Application of freedom of information provisions to agency committee composed entirely of individuals who are not members of the agency.

Any public agency may petition the Freedom of Information Commission before establishing a committee of the public agency which is to be composed entirely of individuals who are not members of the agency, to determine whether such committee may be exempted from the application of any provision of the Freedom of Information Act. If the commission, in its judgment, finds by reliable, probative and substantial evidence that the public interest in exempting the committee from the application of any such provision clearly outweighs the public interest in applying the provision to the committee, the commission shall issue an order, on appropriate terms, exempting the committee from the application of the provision.

(P.A. 93-195, S. 2; P.A. 97-47, S. 7.)

History: P.A. 97-47 substituted “the Freedom of Information Act” for list of sections; Sec. 1-20e transferred to Sec. 1-202 in 1999.

Annotation to former section 1-20e:

Cited. 37 CA 589; 42 CA 402; 43 CA 133.



Section 1-205 - (Formerly Sec. 1-21j). Freedom of Information Commission.

(a) There shall be established, within the Office of Governmental Accountability established under section 1-300, a Freedom of Information Commission consisting of nine members. (1) Five of such members shall be appointed by the Governor, with the advice and consent of either house of the General Assembly. Such members shall serve for terms of four years from July first of the year of their appointment, except that of the members appointed prior to and serving on July 1, 1977, one shall serve for a period of six years from July 1, 1975, one shall serve for a period of four years from July 1, 1975, and one shall serve for a period of six years from July 1, 1977. Of the two new members first appointed by the Governor after July 1, 1977, one shall serve from the date of such appointment until June 30, 1980, and one shall serve from the date of such appointment until June 30, 1982. (2) On and after July 1, 2011, four members of the commission shall be appointed as follows: One by the president pro tempore of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives and one by the minority leader of the House of Representatives. Such members shall serve for terms of two years from July first of the year of their appointment. (3) No more than five members of the commission shall be members of the same political party. Any vacancy in the membership of the commission shall be filled by the appointing authority for the unexpired portion of the term.

(b) Each member shall receive two hundred dollars per day for each day such member is present at a commission hearing or meeting, and shall be entitled to reimbursement for actual and necessary expenses incurred in connection therewith, in accordance with the provisions of section 4-1.

(c) The Governor shall select one of its members as a chairman. The commission shall maintain a permanent office at Hartford in such suitable space as the Commissioner of Administrative Services provides. All papers required to be filed with the commission shall be delivered to such office.

(d) The commission shall, subject to the provisions of the Freedom of Information Act promptly review the alleged violation of said Freedom of Information Act and issue an order pertaining to the same. Said commission shall have the power to investigate all alleged violations of said Freedom of Information Act and may for the purpose of investigating any violation hold a hearing, administer oaths, examine witnesses, receive oral and documentary evidence, have the power to subpoena witnesses under procedural rules adopted by the commission to compel attendance and to require the production for examination of any books and papers which the commission deems relevant in any matter under investigation or in question. In case of a refusal to comply with any such subpoena or to testify with respect to any matter upon which that person may be lawfully interrogated, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to comply with such subpoena and to testify; failure to obey any such order of the court may be punished by the court as a contempt thereof.

(e) The Freedom of Information Commission shall conduct training sessions, at least annually, for members of public agencies for the purpose of educating such members as to the requirements of sections 1-7 to 1-14, inclusive, 1-16 to 1-18, inclusive, 1-200 to 1-202, inclusive, 1-205, 1-206, 1-210 to 1-217, inclusive, 1-225 to 1-232, inclusive, 1-240, 1-241 and 19a-342.

(f) Not later than December 31, 2001, the Freedom of Information Commission shall create, publish and provide to the chief elected official of each municipality a model ordinance concerning the establishment by any municipality of a municipal freedom of information advisory board to facilitate the informed and efficient exchange of information between the commission and such municipality. The commission may amend the model ordinance from time to time.

(g) When the General Assembly is in session, the Governor shall have the authority to fill any vacancy on the commission, with the advice and consent of either house of the General Assembly. When the General Assembly is not in session any vacancy shall be filled pursuant to the provisions of section 4-19. A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission and three members of the commission shall constitute a quorum.

(h) The commission shall, subject to the provisions of chapter 67, employ such employees as may be necessary to carry out the provisions of this chapter. The commission may enter into such contractual agreements as may be necessary for the discharge of its duties, within the limits of its appropriated funds and in accordance with established procedures.

(i) The Freedom of Information Commission shall not be construed to be a commission or board within the meaning of section 4-9a.

(P.A. 75-342, S. 15, 19; P.A. 77-609, S. 7, 8; 77-614, S. 73, 610; P.A. 78-280, S. 8, 127; 78-315, S. 3, 4; P.A. 79-560, S. 1, 39; 79-575, S. 1, 4; P.A. 86-390, S. 1, 2, 4; P.A. 87-496, S. 5, 110; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 57, 203; P.A. 90-98, S. 1, 2; P.A. 91-347, S. 3, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-47, S. 13; June 18 Sp. Sess. P.A. 97-9, S. 27, 50; P.A. 00-136, S. 8, 10; P.A. 06-187, S. 69; P.A. 07-202, S. 13; P.A. 11-48, S. 62; 11-51, S. 44, 76; P.A. 15-73, S. 4.)

History: P.A. 77-609 increased the number of commission members to five, changed the terms of members to four years, provided that not more than three members belong to the same political party and added Subsecs. (e) and (f); P.A. 77-614 changed “public works commissioner” to “commissioner of administrative services”; P.A. 78-280 changed “court of common pleas for the county of Hartford” to “superior court for the judicial district of Hartford-New Britain”; P.A. 78-315 added Subsec. (i); P.A. 79-560 changed “fiscal and budgetary” purposes to “administrative” purposes; P.A. 79-575 changed per diem to $50, allowed for reimbursement for expenses and added Subsecs. (g) and (h); P.A. 86-390 deleted provision in Subsec. (a) placing commission within the office of the secretary of the state for administrative purposes only and deleted provision in Subsec. (c) requiring secretary of the state to provide secretarial assistance to the commission; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-251 set the fee for documents at not less than $28 per item; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-347 inserted “and the office of information and technology with respect to access to and disclosure of computer-stored public records” in Subsec. (e), effective July 1, 1992; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subsec. (d) by substituting “the Freedom of Information Act” for list of sections; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (e) by substituting “Department of Information Technology” for “Office of Information and Technology”, effective July 1, 1997; Sec. 1-21j transferred to Sec. 1-205 in 1999; P.A. 00-136 inserted new Subsec. (f) re a model ordinance for a municipal freedom of information advisory board, and redesignated former Subsecs. (f) to (i), inclusive, as (g) to (j), respectively, effective July 1, 2000; P.A. 06-187 amended Subsec. (b) to change rate of compensation for members from $50 to $200 per day for attendance at commission meetings or hearings, effective May 26, 2006; P.A. 07-202 deleted former Subsec. (i) which had required commission to make printed reports of its decisions available to the public and redesignated existing Subsec. (j) as Subsec. (i), effective July 10, 2007; P.A. 11-48 amended Subsec. (a) by adding language re Office of Governmental Accountability, by changing number of members from 5 to 9 and designating language re commission prior to July 1, 2011, as Subdiv. (1), by adding Subdiv. (2) re legislative appointments, by designating prohibition re members of same party as Subdiv. (3), by adding language re vacancies and by making technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Information Technology” and “Commissioner of Public Works” were changed editorially by the Revisors to “Department of Administrative Services” and “Commissioner of Administrative Services”, respectively, effective July 1, 2011; P.A. 15-73 amended Subsec. (e) to delete “, and the Department of Administrative Services with respect to access to and disclosure of computer-stored public records,”, effective July 1, 2015.



Section 1-205a - Recommended appropriations. Allotments.

(a) Notwithstanding any provision of the general statutes, the appropriations recommended for the Freedom of Information Commission shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the executive director of the commission and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said executive director to the Office of Policy and Management.

(b) Notwithstanding any provision of the general statutes, the Governor shall not reduce allotment requisitions or allotments in force concerning the Freedom of Information Commission.

(P.A. 04-204, S. 11; P.A. 11-48, S. 75; May Sp. Sess. P.A. 16-3, S. 72.)

History: P.A. 04-204 effective July 1, 2004; P.A. 11-48 amended Subsec. (a) by adding language re separate line item within budget for Office of Governmental Accountability, by replacing language re director of commission with language re administrator of Office of Governmental Accountability and by making technical changes, effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by deleting references to Office of Governmental Accountability, deleting provision re separate line item within budget for said office and replacing references to executive administrator of Office of Governmental Accountability with references to executive director of commission, effective July 1, 2016.



Section 1-206 - (Formerly Sec. 1-21i). Denial of access to public records or meetings. Appeals. Notice. Orders. Civil penalty. Service of process upon commission. Frivolous appeals.

(a) Any denial of the right to inspect or copy records provided for under section 1-210 shall be made to the person requesting such right by the public agency official who has custody or control of the public record, in writing, within four business days of such request, except when the request is determined to be subject to subsections (b) and (c) of section 1-214, in which case such denial shall be made, in writing, within ten business days of such request. Failure to comply with a request to so inspect or copy such public record within the applicable number of business days shall be deemed to be a denial.

(b) (1) Any person denied the right to inspect or copy records under section 1-210 or wrongfully denied the right to attend any meeting of a public agency or denied any other right conferred by the Freedom of Information Act may appeal therefrom to the Freedom of Information Commission, by filing a notice of appeal with said commission. A notice of appeal shall be filed not later than thirty days after such denial, except in the case of an unnoticed or secret meeting, in which case the appeal shall be filed not later than thirty days after the person filing the appeal receives notice in fact that such meeting was held. For purposes of this subsection, such notice of appeal shall be deemed to be filed on the date it is received by said commission or on the date it is postmarked, if received more than thirty days after the date of the denial from which such appeal is taken. Upon receipt of such notice, the commission shall serve upon all parties, by certified or registered mail, a copy of such notice together with any other notice or order of such commission. In the case of the denial of a request to inspect or copy records contained in a public employee's personnel or medical file or similar file under subsection (c) of section 1-214, the commission shall include with its notice or order an order requiring the public agency to notify any employee whose records are the subject of an appeal, and the employee's collective bargaining representative, if any, of the commission's proceedings and, if any such employee or collective bargaining representative has filed an objection under said subsection (c), the agency shall provide the required notice to such employee and collective bargaining representative by certified mail, return receipt requested or by hand delivery with a signed receipt. A public employee whose personnel or medical file or similar file is the subject of an appeal under this subsection may intervene as a party in the proceedings on the matter before the commission. Said commission shall, after due notice to the parties, hear and decide the appeal within one year after the filing of the notice of appeal. The commission shall adopt regulations in accordance with chapter 54, establishing criteria for those appeals which shall be privileged in their assignment for hearing. Any such appeal shall be heard not later than thirty days after receipt of a notice of appeal and decided not later than sixty days after the hearing. If a notice of appeal concerns an announced agency decision to meet in executive session or an ongoing agency practice of meeting in executive sessions, for a stated purpose, the commission or a member or members of the commission designated by its chairperson shall serve notice upon the parties in accordance with this section and hold a preliminary hearing on the appeal not later than seventy-two hours after receipt of the notice, provided such notice shall be given to the parties at least forty-eight hours prior to such hearing. During such preliminary hearing, the commission shall take evidence and receive testimony from the parties. If after the preliminary hearing the commission finds probable cause to believe that the agency decision or practice is in violation of sections 1-200 and 1-225, the agency shall not meet in executive session for such purpose until the commission decides the appeal. If probable cause is found by the commission, it shall conduct a final hearing on the appeal and render its decision not later than five days after the completion of the preliminary hearing. Such decision shall specify the commission's findings of fact and conclusions of law.

(2) In any appeal to the Freedom of Information Commission under subdivision (1) of this subsection or subsection (c) of this section, the commission may confirm the action of the agency or order the agency to provide relief that the commission, in its discretion, believes appropriate to rectify the denial of any right conferred by the Freedom of Information Act. The commission may declare null and void any action taken at any meeting which a person was denied the right to attend and may require the production or copying of any public record. In addition, upon the finding that a denial of any right created by the Freedom of Information Act was without reasonable grounds and after the custodian or other official directly responsible for the denial has been given an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, the commission may, in its discretion, impose against the custodian or other official a civil penalty of not less than twenty dollars nor more than one thousand dollars. If the commission finds that a person has taken an appeal under this subsection frivolously, without reasonable grounds and solely for the purpose of harassing the agency from which the appeal has been taken, after such person has been given an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, the commission may, in its discretion, impose against that person a civil penalty of not less than twenty dollars nor more than one thousand dollars. The commission shall notify a person of a penalty levied against him pursuant to this subsection by written notice sent by certified or registered mail. If a person fails to pay the penalty within thirty days of receiving such notice, the superior court for the judicial district of Hartford shall, on application of the commission, issue an order requiring the person to pay the penalty imposed. If the executive director of the commission has reason to believe an appeal under subdivision (1) of this subsection or subsection (c) of this section (A) presents a claim beyond the commission's jurisdiction; (B) would perpetrate an injustice; or (C) would constitute an abuse of the commission's administrative process, the executive director shall not schedule the appeal for hearing without first seeking and obtaining leave of the commission. The commission shall provide due notice to the parties and review affidavits and written argument that the parties may submit and grant or deny such leave summarily at its next regular meeting. The commission shall grant such leave unless it finds that the appeal: (i) Does not present a claim within the commission's jurisdiction; (ii) would perpetrate an injustice; or (iii) would constitute an abuse of the commission's administrative process. Any party aggrieved by the commission's denial of such leave may apply to the superior court for the judicial district of Hartford, within fifteen days of the commission meeting at which such leave was denied, for an order requiring the commission to hear such appeal.

(3) In making the findings and determination under subdivision (2) of this subsection the commission shall consider the nature of any injustice or abuse of administrative process, including but not limited to: (A) The nature, content, language or subject matter of the request or the appeal; (B) the nature, content, language or subject matter of prior or contemporaneous requests or appeals by the person making the request or taking the appeal; and (C) the nature, content, language or subject matter of other verbal and written communications to any agency or any official of any agency from the person making the request or taking the appeal.

(4) Notwithstanding any provision of this subsection to the contrary, in the case of an appeal to the commission of a denial by a public agency, the commission may, upon motion of such agency, confirm the action of the agency and dismiss the appeal without a hearing if it finds, after examining the notice of appeal and construing all allegations most favorably to the appellant, that (A) the agency has not violated the Freedom of Information Act, or (B) the agency has committed a technical violation of the Freedom of Information Act that constitutes a harmless error that does not infringe the appellant's rights under said act.

(c) Any person who does not receive proper notice of any meeting of a public agency in accordance with the provisions of the Freedom of Information Act may appeal under the provisions of subsection (b) of this section. A public agency of the state shall be presumed to have given timely and proper notice of any meeting as provided for in said Freedom of Information Act if notice is given in the Connecticut Law Journal or a Legislative Bulletin. A public agency of a political subdivision shall be presumed to have given proper notice of any meeting, if a notice is timely sent under the provisions of said Freedom of Information Act by first-class mail to the address indicated in the request of the person requesting the same. If such commission determines that notice was improper, it may, in its sound discretion, declare any or all actions taken at such meeting null and void.

(d) Any party aggrieved by the decision of said commission may appeal therefrom, in accordance with the provisions of section 4-183. Notwithstanding the provisions of section 4-183, in any such appeal of a decision of the commission, the court may conduct an in camera review of the original or a certified copy of the records which are at issue in the appeal but were not included in the record of the commission's proceedings, admit the records into evidence and order the records to be sealed or inspected on such terms as the court deems fair and appropriate, during the appeal. The commission shall have standing to defend, prosecute or otherwise participate in any appeal of any of its decisions and to take an appeal from any judicial decision overturning or modifying a decision of the commission. If aggrievement is a jurisdictional prerequisite to the commission taking any such appeal, the commission shall be deemed to be aggrieved. Notwithstanding the provisions of section 3-125, legal counsel employed or retained by said commission shall represent said commission in all such appeals and in any other litigation affecting said commission. Notwithstanding the provisions of subsection (c) of section 4-183 and section 52-64, all process shall be served upon said commission at its office. Any appeal taken pursuant to this section shall be privileged in respect to its assignment for trial over all other actions except writs of habeas corpus and actions brought by or on behalf of the state, including informations on the relation of private individuals. Nothing in this section shall deprive any party of any rights he may have had at common law prior to January 1, 1958. If the court finds that any appeal taken pursuant to this section or section 4-183 is frivolous or taken solely for the purpose of delay, it shall order the party responsible therefor to pay to the party injured by such frivolous or dilatory appeal costs or attorney's fees of not more than one thousand dollars. Such order shall be in addition to any other remedy or disciplinary action required or permitted by statute or by rules of court.

(e) Within sixty days after the filing of a notice of appeal alleging violation of any right conferred by the Freedom of Information Act concerning records of the Department of Energy and Environmental Protection relating to the state's hazardous waste program under sections 22a-448 to 22a-454, inclusive, the Freedom of Information Commission shall, after notice to the parties, hear and decide the appeal. Failure by the commission to hear and decide the appeal within such sixty-day period shall constitute a final decision denying such appeal for purposes of this section and section 4-183. On appeal, the court may, in addition to any other powers conferred by law, order the disclosure of any such records withheld in violation of the Freedom of Information Act and may assess against the state reasonable attorney's fees and other litigation costs reasonably incurred in an appeal in which the complainant has prevailed against the Department of Energy and Environmental Protection.

(P.A. 75-342, S. 14; P.A. 76-435, S. 25, 82; P.A. 77-403; 77-603, S. 2, 125; 77-609, S. 6, 8; P.A. 78-331, S. 57, 58; P.A. 81-431, S. 2, 3; P.A. 83-129, S. 1, 2; 83-587, S. 69, 96; June Sp. Sess. P.A. 83-31, S. 1, 2; P.A. 84-112, S. 2, 3; 84-136; 84-311, S. 1, 3; P.A. 86-408, S. 1, 4; P.A. 87-285, S. 2; 87-526, S. 4; P.A. 88-230, S. 1, 12; 88-317, S. 39, 107; 88-353, S. 2, 4; P.A. 90-98, S. 1, 2; 90-307, S. 1, 5; P.A. 92-207, S. 2; P.A. 93-142, S. 4, 7, 8; 93-191, S. 1, 4; P.A. 95-220, S. 4–6; P.A. 97-47, S. 10–12; P.A. 00-136, S. 6; P.A. 07-202, S. 11; P.A. 11-80, S. 1.)

History: P.A. 76-435 made technical changes; P.A. 77-403 changed “person” to “party”; P.A. 77-603 required that court appeals be made in accordance with Sec. 4-183; P.A. 77-609 changed provisions for appeals to freedom of information commission and provided that legal counsel represent the commission in court appeals; P.A. 78-331 made technical changes, reiterating amendments of P.A. 77-603; P.A. 81-431 added provisions in Subsec. (b) clarifying time of filing of notice of appeal and authorizing imposition of civil penalties for unreasonable denials, added a provision in Subsec. (d) re service of process upon the commission and deleted reference to commission's authority to impose fines for wilful and unreasonable denials; P.A. 83-129 amended Subsec. (b) to allow the commission to penalize those who bring frivolous appeals and amended Subsec. (d) by allowing the court to order those engaged in dilatory or frivolous appeals to pay the injured party's costs or attorney's fees; P.A. 83-587 made technical change in Subsec. (c); June Sp. Sess. P.A. 83-31 established an expedited hearing procedure for appeals involving executive sessions, effective July 1, 1984; P.A. 84-112 increased civil penalty for denial of right of access to records from $500 to $1,000; P.A. 84-136 provided for extended appeal period in the case of an unnoticed or secret meeting; P.A. 84-311 added provision re commission standing in appeals in Subsec. (d); P.A. 86-408 changed time limit for hearing and decision on appeal to one year after filing of notice and required that commission adopt regulations establishing criteria for privileged assignment for hearing for certain appeals which must be decided within 90 days after filing; P.A. 87-285 amended Subsec. (b) to require notice to the employee of any appeal to the commission regarding denial of access to his personnel or medical files, and to allow the employee to intervene as a party in the proceedings; P.A. 87-526 amended Subsec. (d) to allow court to conduct in camera review of records which are at issue in appeal but not included in record of commission's proceedings; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended references to Ch. 54 and Secs. 4-177 to 4-184 in Subsec. (b) to include new sections added to Ch. 54 and substituted “subsection (c) of section 4-183” for “subsection (b) of section 4-183” in Subsec. (d), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 88-353 added requirement in Subsec. (b) re notice to collective bargaining representative; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-307, S. 1, re appeals re records of environmental protection department relating to state hazardous waste program, was added editorially by the Revisors as Subsec. (e) in 1991; P.A. 92-207 amended Subsec. (a) to allow 10 days for the denial of the right to inspect and copy records and to require that denial be made in writing pursuant to Subsecs. (b) and (c) of Sec. 1-20a; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-191 amended Subsec. (b) by adding Subdiv. designations, adding Subdiv. (2) provision regarding appeals which present a claim beyond the commission's jurisdiction, would perpetrate an injustice or would constitute an abuse of the commission's administrative process, adding Subdiv. (3) regarding considerations in determining injustice or abuse of administrative process, and adding Subdiv. (4) regarding dismissal without hearing, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subsecs. (b), (c) and (e) by substituting “the Freedom of Information Act” for list of sections; Sec. 1-21i transferred to Sec. 1-206 in 1999; P.A. 00-136 amended Subdiv. (b)(4) to insert Subpara. (A) designator and to add new language as Subpara. (B) re technical violations that constitute harmless error; P.A. 07-202 amended Subsec. (b)(1) to require commission to take evidence and receive testimony during the preliminary hearing, to require the decision to specify commission's findings of fact and conclusions of law and to make technical changes, effective July 10, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.

Annotations to former section 1-21i:

Cited. 181 C. 324; 182 C. 142; 184 C. 102; 190 C. 235; 192 C. 310; 198 C. 498; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271; 240 C. 835.

Cited. 2 CA 600; 4 CA 216; Id., 468. Board of pardons not an aggrieved party. 14 CA 380; judgment reversed, see 210 C. 646. Cited. 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; Id., 700; judgment reversed, see 240 C. 835; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (a):

Cited. 204 C. 609.

Subsec. (b):

Cited. 182 C. 138. Time requirements are mandatory. 198 C. 498. Time limits mandatory. 199 C. 451. Cited. 201 C. 421; Id., 448; 204 C. 609; 205 C. 767. Where successive requests made for records are denied, appeals may be made within 30 days of any denial. 208 C. 442. Cited. 209 C. 204. Affords a right to appeal to the FOIC any denial, whether written or statutory, of a request for disclosure of public records. 218 C. 256. Cited. 221 C. 217; 233 C. 28; 234 C. 704; 240 C. 1.

Cited. 16 CA 49; 35 CA 111.

Failure of commission to hold a hearing and issue a decision on complaint within time periods prescribed by Subsec. did not void its jurisdiction, those time limits being directory, not mandatory. 36 CS 117. Cited. 39 CS 56. A finding that commission violated the law is equivalent to a finding that commission individually and collectively violated the law and therefore were the individuals “directly responsible for such denial”. 40 CS 233.

Subsec. (c):

An appeal to Superior Court under statute is the route to test whether Freedom of Information Commission acted erroneously in failing to order a public hearing. 2 CA 600.

Subsec. (d):

Cited. 174 C. 308; 177 C. 584; 201 C. 421; 204 C. 609; 205 C. 767. Judgment in 14 CA 380 reversed on issue of aggrievement. Id., 646. Cited. 213 C. 126; Id., 216; 217 C. 153; 218 C. 335. Party status not necessary to standing for appeal of FOIC decision, only aggrievement by the decision must be shown. 221 C. 217. Cited. 222 C. 621; 227 C. 848; 234 C. 624; 240 C. 1; Id., 824; 242 C. 79.

Plaintiff as intervenor, not party, without standing to appeal pursuant to section. 13 CA 315. Cited. 14 CA 380; judgment reversed, see 210 C. 646; 19 CA 489; 36 CA 155; 41 CA 641; judgment reversed, see 240 C. 824; 42 CA 39; judgment reversed, see 241 C. 310.

Cited. 35 CS 186; 39 CS 176; Id., 257; 41 CS 267; 42 CS 84; Id., 129; Id., 291; 43 CS 246; 44 CS 230.

Annotations to present section:

Subsec. (a):

Agency's obligation to reduce to writing its denial of oral requests to inspect or copy records was never triggered because requests did not comply with Sec. 1-210(a). 130 CA 448.

Subsec. (b):

Legislature intended that the civil penalty provided by Subdiv. (2) would be the exclusive remedy for violation of a right conferred by Freedom of Information Act. 267 C. 669. Subsec. does not authorize commission to impose an obligation that the Freedom of Information Act itself does not demand and that bears no direct remedial effect on the violation established in the complaint; the phrase “rectify the denial” in Subdiv. (2) appears to mean corrective measures to make right a past wrong; trial court improperly concluded that commission had authority to order plaintiff to make and to maintain audio recordings of its executive or closed sessions for the next 3 years since the order did not rectify the denial of any right conferred by the Freedom of Information Act. 302 C. 1.

Subdiv. (2): Fines were valid when ordered after plaintiff refused to disclose records as ordered. 54 CA 373. Commission must ensure that employee whose records are the subject of an appeal has received notice of proceedings where the employer has failed to give required notice; order of disclosure may not be issued until employee whose records are the subject of an appeal has been given proper notice and opportunity for a hearing to assert the personal privacy exemption. 60 CA 584. Subdiv. (2): Plaintiff lacked standing to appeal from commission's failure to impose a civil penalty against agency commissioner; plaintiff was not aggrieved by commission's nonimposition of civil penalty because Freedom of Information Act does not authorize citizen plaintiffs to seek a civil penalty as a remedy and thus she had no legal interest at stake. 161 CA 654.

Subsec. (d):

Department of Mental Health and Addiction Services is an aggrieved party under Subsec. since it is adversely affected by commission's determination that medical records of patients in its facilities can be subject to disclosure which may adversely affect patients' willingness to provide information re their medical history and status, and employees of department may face criminal or civil liability if they do not disclose the records or civil liability if they improperly disclose the records. 318 C. 769.



Section 1-210 - (Formerly Sec. 1-19). Access to public records. Exempt records.

(a) Except as otherwise provided by any federal law or state statute, all records maintained or kept on file by any public agency, whether or not such records are required by any law or by any rule or regulation, shall be public records and every person shall have the right to (1) inspect such records promptly during regular office or business hours, (2) copy such records in accordance with subsection (g) of section 1-212, or (3) receive a copy of such records in accordance with section 1-212. Any agency rule or regulation, or part thereof, that conflicts with the provisions of this subsection or diminishes or curtails in any way the rights granted by this subsection shall be void. Each such agency shall keep and maintain all public records in its custody at its regular office or place of business in an accessible place and, if there is no such office or place of business, the public records pertaining to such agency shall be kept in the office of the clerk of the political subdivision in which such public agency is located or of the Secretary of the State, as the case may be. Any certified record hereunder attested as a true copy by the clerk, chief or deputy of such agency or by such other person designated or empowered by law to so act, shall be competent evidence in any court of this state of the facts contained therein.

(b) Nothing in the Freedom of Information Act shall be construed to require disclosure of:

(1) Preliminary drafts or notes provided the public agency has determined that the public interest in withholding such documents clearly outweighs the public interest in disclosure;

(2) Personnel or medical files and similar files the disclosure of which would constitute an invasion of personal privacy;

(3) Records of law enforcement agencies not otherwise available to the public which records were compiled in connection with the detection or investigation of crime, if the disclosure of said records would not be in the public interest because it would result in the disclosure of (A) the identity of informants not otherwise known or the identity of witnesses not otherwise known whose safety would be endangered or who would be subject to threat or intimidation if their identity was made known, (B) the identity of minor witnesses, (C) signed statements of witnesses, (D) information to be used in a prospective law enforcement action if prejudicial to such action, (E) investigatory techniques not otherwise known to the general public, (F) arrest records of a juvenile, which shall also include any investigatory files, concerning the arrest of such juvenile, compiled for law enforcement purposes, (G) the name and address of the victim of a sexual assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a, voyeurism under section 53a-189a, or injury or risk of injury, or impairing of morals under section 53-21, or of an attempt thereof, or (H) uncorroborated allegations subject to destruction pursuant to section 1-216;

(4) Records pertaining to strategy and negotiations with respect to pending claims or pending litigation to which the public agency is a party until such litigation or claim has been finally adjudicated or otherwise settled;

(5) (A) Trade secrets, which for purposes of the Freedom of Information Act, are defined as information, including formulas, patterns, compilations, programs, devices, methods, techniques, processes, drawings, cost data, customer lists, film or television scripts or detailed production budgets that (i) derive independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from their disclosure or use, and (ii) are the subject of efforts that are reasonable under the circumstances to maintain secrecy; and

(B) Commercial or financial information given in confidence, not required by statute;

(6) Test questions, scoring keys and other examination data used to administer a licensing examination, examination for employment or academic examinations;

(7) The contents of real estate appraisals, engineering or feasibility estimates and evaluations made for or by an agency relative to the acquisition of property or to prospective public supply and construction contracts, until such time as all of the property has been acquired or all proceedings or transactions have been terminated or abandoned, provided the law of eminent domain shall not be affected by this provision;

(8) Statements of personal worth or personal financial data required by a licensing agency and filed by an applicant with such licensing agency to establish the applicant’s personal qualification for the license, certificate or permit applied for;

(9) Records, reports and statements of strategy or negotiations with respect to collective bargaining;

(10) Records, tax returns, reports and statements exempted by federal law or the general statutes or communications privileged by the attorney-client relationship, marital relationship, clergy-penitent relationship, doctor-patient relationship, therapist-patient relationship or any other privilege established by the common law or the general statutes, including any such records, tax returns, reports or communications that were created or made prior to the establishment of the applicable privilege under the common law or the general statutes;

(11) Names or addresses of students enrolled in any public school or college without the consent of each student whose name or address is to be disclosed who is eighteen years of age or older and a parent or guardian of each such student who is younger than eighteen years of age, provided this subdivision shall not be construed as prohibiting the disclosure of the names or addresses of students enrolled in any public school in a regional school district to the board of selectmen or town board of finance, as the case may be, of the town wherein the student resides for the purpose of verifying tuition payments made to such school;

(12) Any information obtained by the use of illegal means;

(13) Records of an investigation or the name of an employee providing information under the provisions of section 4-61dd or sections 4-276 to 4-280, inclusive;

(14) Adoption records and information provided for in sections 45a-746, 45a-750 and 45a-751;

(15) Any page of a primary petition, nominating petition, referendum petition or petition for a town meeting submitted under any provision of the general statutes or of any special act, municipal charter or ordinance, until the required processing and certification of such page has been completed by the official or officials charged with such duty after which time disclosure of such page shall be required;

(16) Records of complaints, including information compiled in the investigation thereof, brought to a municipal health authority pursuant to chapter 368e or a district department of health pursuant to chapter 368f, until such time as the investigation is concluded or thirty days from the date of receipt of the complaint, whichever occurs first;

(17) Educational records which are not subject to disclosure under the Family Educational Rights and Privacy Act, 20 USC 1232g;

(18) Records, the disclosure of which the Commissioner of Correction, or as it applies to Whiting Forensic Division facilities of the Connecticut Valley Hospital, the Commissioner of Mental Health and Addiction Services, has reasonable grounds to believe may result in a safety risk, including the risk of harm to any person or the risk of an escape from, or a disorder in, a correctional institution or facility under the supervision of the Department of Correction or Whiting Forensic Division facilities. Such records shall include, but are not limited to:

(A) Security manuals, including emergency plans contained or referred to in such security manuals;

(B) Engineering and architectural drawings of correctional institutions or facilities or Whiting Forensic Division facilities;

(C) Operational specifications of security systems utilized by the Department of Correction at any correctional institution or facility or Whiting Forensic Division facilities, except that a general description of any such security system and the cost and quality of such system may be disclosed;

(D) Training manuals prepared for correctional institutions and facilities or Whiting Forensic Division facilities that describe, in any manner, security procedures, emergency plans or security equipment;

(E) Internal security audits of correctional institutions and facilities or Whiting Forensic Division facilities;

(F) Minutes or recordings of staff meetings of the Department of Correction or Whiting Forensic Division facilities, or portions of such minutes or recordings, that contain or reveal information relating to security or other records otherwise exempt from disclosure under this subdivision;

(G) Logs or other documents that contain information on the movement or assignment of inmates or staff at correctional institutions or facilities; and

(H) Records that contain information on contacts between inmates, as defined in section 18-84, and law enforcement officers;

(19) Records when there are reasonable grounds to believe disclosure may result in a safety risk, including the risk of harm to any person, any government-owned or leased institution or facility or any fixture or appurtenance and equipment attached to, or contained in, such institution or facility, except that such records shall be disclosed to a law enforcement agency upon the request of the law enforcement agency. Such reasonable grounds shall be determined (A) (i) by the Commissioner of Administrative Services, after consultation with the chief executive officer of an executive branch state agency, with respect to records concerning such agency; and (ii) by the Commissioner of Emergency Services and Public Protection, after consultation with the chief executive officer of a municipal, district or regional agency, with respect to records concerning such agency; (B) by the Chief Court Administrator with respect to records concerning the Judicial Department; and (C) by the executive director of the Joint Committee on Legislative Management, with respect to records concerning the Legislative Department. As used in this section, “government-owned or leased institution or facility” includes, but is not limited to, an institution or facility owned or leased by a public service company, as defined in section 16-1, a certified telecommunications provider, as defined in section 16-1, a water company, as defined in section 25-32a, or a municipal utility that furnishes electric, gas or water service, but does not include an institution or facility owned or leased by the federal government, and “chief executive officer” includes, but is not limited to, an agency head, department head, executive director or chief executive officer. Such records include, but are not limited to:

(i) Security manuals or reports;

(ii) Engineering and architectural drawings of government-owned or leased institutions or facilities;

(iii) Operational specifications of security systems utilized at any government-owned or leased institution or facility, except that a general description of any such security system and the cost and quality of such system, may be disclosed;

(iv) Training manuals prepared for government-owned or leased institutions or facilities that describe, in any manner, security procedures, emergency plans or security equipment;

(v) Internal security audits of government-owned or leased institutions or facilities;

(vi) Minutes or records of meetings, or portions of such minutes or records, that contain or reveal information relating to security or other records otherwise exempt from disclosure under this subdivision;

(vii) Logs or other documents that contain information on the movement or assignment of security personnel;

(viii) Emergency plans and emergency preparedness, response, recovery and mitigation plans, including plans provided by a person to a state agency or a local emergency management agency or official; and

(ix) With respect to a water company, as defined in section 25-32a, that provides water service: Vulnerability assessments and risk management plans, operational plans, portions of water supply plans submitted pursuant to section 25-32d that contain or reveal information the disclosure of which may result in a security risk to a water company, inspection reports, technical specifications and other materials that depict or specifically describe critical water company operating facilities, collection and distribution systems or sources of supply;

(20) Records of standards, procedures, processes, software and codes, not otherwise available to the public, the disclosure of which would compromise the security or integrity of an information technology system;

(21) The residential, work or school address of any participant in the address confidentiality program established pursuant to sections 54-240 to 54-240o, inclusive;

(22) The electronic mail address of any person that is obtained by the Department of Transportation in connection with the implementation or administration of any plan to inform individuals about significant highway or railway incidents;

(23) The name or address of any minor enrolled in any parks and recreation program administered or sponsored by any public agency;

(24) Responses to any request for proposals or bid solicitation issued by a public agency or any record or file made by a public agency in connection with the contract award process, until such contract is executed or negotiations for the award of such contract have ended, whichever occurs earlier, provided the chief executive officer of such public agency certifies that the public interest in the disclosure of such responses, record or file is outweighed by the public interest in the confidentiality of such responses, record or file;

(25) The name, address, telephone number or electronic mail address of any person enrolled in any senior center program or any member of a senior center administered or sponsored by any public agency;

(26) All records obtained during the course of inspection, investigation, examination and audit activities of an institution, as defined in section 19a-490, that are confidential pursuant to a contract between the Department of Public Health and the United States Department of Health and Human Services relating to the Medicare and Medicaid programs;

(27) Any record created by a law enforcement agency or other federal, state, or municipal governmental agency consisting of a photograph, film, video or digital or other visual image depicting the victim of a homicide, to the extent that such record could reasonably be expected to constitute an unwarranted invasion of the personal privacy of the victim or the victim’s surviving family members.

(c) Whenever a public agency receives a request from any person confined in a correctional institution or facility or a Whiting Forensic Division facility, for disclosure of any public record under the Freedom of Information Act, the public agency shall promptly notify the Commissioner of Correction or the Commissioner of Mental Health and Addiction Services in the case of a person confined in a Whiting Forensic Division facility of such request, in the manner prescribed by the commissioner, before complying with the request as required by the Freedom of Information Act. If the commissioner believes the requested record is exempt from disclosure pursuant to subdivision (18) of subsection (b) of this section, the commissioner may withhold such record from such person when the record is delivered to the person’s correctional institution or facility or Whiting Forensic Division facility.

(d) Whenever a public agency, except the Judicial Department or Legislative Department, receives a request from any person for disclosure of any records described in subdivision (19) of subsection (b) of this section under the Freedom of Information Act, the public agency shall promptly notify the Commissioner of Administrative Services or the Commissioner of Emergency Services and Public Protection, as applicable, of such request, in the manner prescribed by such commissioner, before complying with the request as required by the Freedom of Information Act and for information related to a water company, as defined in section 25-32a, the public agency shall promptly notify the water company before complying with the request as required by the Freedom of Information Act. If the commissioner, after consultation with the chief executive officer of the applicable agency or after consultation with the chief executive officer of the applicable water company for information related to a water company, as defined in section 25-32a, believes the requested record is exempt from disclosure pursuant to subdivision (19) of subsection (b) of this section, the commissioner may direct the agency to withhold such record from such person. In any appeal brought under the provisions of section 1-206 of the Freedom of Information Act for denial of access to records for any of the reasons described in subdivision (19) of subsection (b) of this section, such appeal shall be against the chief executive officer of the executive branch state agency or the municipal, district or regional agency that issued the directive to withhold such record pursuant to subdivision (19) of subsection (b) of this section, exclusively, or, in the case of records concerning Judicial Department facilities, the Chief Court Administrator or, in the case of records concerning the Legislative Department, the executive director of the Joint Committee on Legislative Management.

(e) Notwithstanding the provisions of subdivisions (1) and (16) of subsection (b) of this section, disclosure shall be required of:

(1) Interagency or intra-agency memoranda or letters, advisory opinions, recommendations or any report comprising part of the process by which governmental decisions and policies are formulated, except disclosure shall not be required of a preliminary draft of a memorandum, prepared by a member of the staff of a public agency, which is subject to revision prior to submission to or discussion among the members of such agency;

(2) All records of investigation conducted with respect to any tenement house, lodging house or boarding house as defined in section 19a-355, or any nursing home, residential care home or rest home, as defined in section 19a-490, by any municipal building department or housing code inspection department, any local or district health department, or any other department charged with the enforcement of ordinances or laws regulating the erection, construction, alteration, maintenance, sanitation, ventilation or occupancy of such buildings; and

(3) The names of firms obtaining bid documents from any state agency.

(1957, P.A. 428, S. 1; 1963, P.A. 260; 1967, P.A. 723, S. 1; 1969, P.A. 193; 1971, P.A. 193; P.A. 75-342, S. 2; P.A. 76-294; P.A. 77-609, S. 2, 8; P.A. 79-119; 79-324; 79-575, S. 2, 4; 79-599, S. 3; P.A. 80-483, S. 1, 186; P.A. 81-40, S. 2; 81-431, S. 1; 81-448, S. 2; P.A. 83-436; P.A. 84-112, S. 1; 84-311, S. 2, 3; P.A. 85-577, S. 22; P.A. 90-335, S. 1; P.A. 91-140, S. 2, 3; P.A. 94-246, S. 14; P.A. 95-233; P.A. 96-130, S. 37; P.A. 97-47, S. 4; 97-112, S. 2; 97-293, S. 14, 26; P.A. 99-156, S. 1; P.A. 00-66, S. 5; 00-69, S. 3, 4; 00-134, S. 1; 00-136, S. 2; June Sp. Sess. P.A. 00-1, S. 20, 46; P.A. 01-26, S. 1; P.A. 02-133, S. 1, 2; 02-137, S. 2; P.A. 03-200, S. 17; June 30 Sp. Sess. P.A. 03-6, S. 104; P.A. 05-287, S. 26; P.A. 07-202, S. 12; 07-213, S. 22; 07-236, S. 5; P.A. 08-18, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 17; P.A. 10-17, S. 1; P.A. 11-51, S. 44, 134; 11-242, S. 37, 38; P.A. 13-311, S. 1, 2; P.A. 14-217, S. 18; P.A. 15-213, S. 5.)

History: 1963 act required that public records be kept in accessible place at regular office and at office of town clerk or secretary of the state if no regular office exists; 1967 act excluded certain records from definition of “public record” for disclosure purposes and required public agencies to keep records of proceedings; 1969 act provided that certified copies would be admitted as evidence in court proceedings; 1971 act required disclosure of records of investigations re tenement, lodging or boarding houses; P.A. 75-342 changed “town clerk” to “clerk of any political subdivision,” rewrote provisions regarding exclusion of certain records from consideration as public records for disclosure purposes and specifically required disclosure of records of investigations re nursing or rest homes or homes for the aged; P.A. 76-294 clarified meaning of “arrest records of a juvenile”; P.A. 77-609 prohibited requiring disclosure of names and addresses of public school or college students; P.A. 79-119 replaced provision in Subsec. (a) which had allowed inspection or copying of records at reasonable time determined by their custodian with provision allowing inspection during office or business hours and copying as provided in Sec. 1-15; P.A. 79-324 clarified Subsec. (c); P.A. 79-575 provided exception to disclosure of students’ names and addresses for use by towns in verifying tuition payments and prohibited requiring disclosure of information obtained illegally; P.A. 79-599 prohibited requiring disclosure of records or name of state employee providing information for “whistle blowing” investigation; P.A. 80-483 made technical changes; P.A. 81-40 amended Subsec. (b) to exclude adoption records and information provided for in Secs. 45-68e and 45-68i from disclosure requirements; P.A. 81-431 amended Subsec. (c) to specifically require disclosure of memoranda and other documents which constitute part of the process by which governmental decisions and policies are formulated with a limited exception for preliminary drafts of memoranda, rather than of “all records of investigation...” as previously provided; P.A. 81-448 protected from disclosure name and address of victim of sexual assault, injury or risk of injury or impairing or attempting to impair morals; P.A. 83-436 amended Subsec. (c) to require disclosure of names of firms obtaining bid documents from any state agency; P.A. 84-112 amended Subsec. (a) to provide that agency rules or regulations that conflict with that subsection or diminish rights granted by that subsection are void; P.A. 84-311 amended disclosure exemption for trade secrets in Subsec. (b) by eliminating limitation to information obtained from the public; P.A. 85-577 added Subsec. (b)(15) regarding pages of a primary petition, a nominating petition, a referendum petition or a petition for a town meeting; P.A. 90-335 added Subsec. (b)(3)(F) re uncorroborated allegations subject to destruction pursuant to Sec. 1-20; P.A. 91-140 substituted “pending claims or pending litigation” for “pending claims and litigation” in Subsec. (b); P.A. 94-246 amended Subsec. (b)(3)(A) to add provision re disclosure of “the identity of witnesses not otherwise known whose safety would be endangered or who would be subject to threat or intimidation if their identity was made known” and insert a new Subpara. (B) re disclosure of “signed statements of witnesses”, relettering the remaining Subparas. accordingly; P.A. 95-233 added Subsec. (b)(16) re records of municipal health authorities and district departments of health complaints; P.A. 96-130 amended Subsec. (b)(14) by adding reference to Sec. 45a-751; P.A. 97-47 amended Subsec. (b) by substituting “the Freedom of Information Act” for list of sections; P.A. 97-112 substituted “residential care home” for “home for the aged” in Subsec. (c); P.A. 97-293 added Subsec. (b)(17) re educational records, effective July 1, 1997; Sec. 1-19 transferred to Sec. 1-210 in 1999; P.A. 99-156 added Subsec. (b)(18) re records that Commissioner of Correction believes may result in safety risk if disclosed and added new Subsec. (c) re requests for disclosure by persons confined in correctional institutions or facilities, relettering former Subsec. (c) as Subsec. (d); P.A. 00-66 made a technical change in Subsec. (b)(18); P.A. 00-69 added Subsec. (b)(19) re certain records that may result in a safety risk, inserted new Subsec. (d) re requests under Subdiv. (b)(19) made to a public agency other than the Judicial Department, and redesignated former Subsec. (d) as Subsec. (e), effective May 16, 2000; P.A. 00-134 amended Subsec. (b)(8) to substitute “the applicant’s” for “his” and to add new Subdiv. (20) re records not otherwise available to the public, the disclosure of which would compromise the security or integrity of an information technology system; P.A. 00-136 redefined trade secrets in Subsec. (b)(5) and added Subpara. and clause designators in Subsec. (b)(5); June Sp. Sess. P.A. 00-1 amended Subsec. (b)(18) and Subsec. (c) to add references to Whiting Forensic Division facilities of Connecticut Valley Hospital and to Commissioner of Mental Health and Addiction Services, effective June 21, 2000; P.A. 01-26 made a technical change in Subsec. (b)(5)(A)(i); P.A. 02-133 amended Subsec. (b)(19) to provide that records be disclosed to a law enforcement agency upon request, substitute “government-owned” for “state-owned” re facilities, provide that reasonable grounds shall be determined by the Commissioner of Public Works after consultation with the chief executive officer of the agency, the Chief Court Administrator or the executive director of the Joint Committee on Legislative Management, insert new Subpara. designators “(A)” to “(C)”, define “government-owned or leased institution or facility” and “chief executive officer”, substitute “records include” for “records shall include” and “records” for “recordings”, substitute clause designators “(i)” to “(vii)” for Subpara. designators “(A)” to “(G)”, respectively, delete reference to emergency plans in clause (i) and add new clause (viii) re emergency plans and emergency recovery or response plans and amended Subsec. (d) to add provisions re the Legislative Department and to add “after consultation with the chief executive officer of the applicable agency” re the determination by the Commissioner of Public Works that a requested record is exempt from disclosure; P.A. 02-137 amended Subsec. (a) to designate existing provisions re right to inspect and receive copy as Subdivs. (1) and (3), add Subdiv. (2) re copying of records in accordance with Sec. 1-212(g), and delete “the provisions of” in Subdiv. (3); P.A. 03-200 added Subsec. (b)(21) re address of participant in address confidentiality program, effective January 1, 2004; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b)(19) by inserting “a water company, as defined in section 25-32a,” in definition of “government-owned or leased institution or facility” and adding new clause (ix) re water company materials and amended Subsec. (d) by adding provisions re information related to a water company, effective August 20, 2003; P.A. 05-287 added Subsec. (b)(22) re electronic mail addresses obtained by the Department of Transportation in connection with the administration of any plan to inform individuals about significant highway or railway incidents, effective July 13, 2005; P.A. 07-202 amended Subsec. (b)(19) to require Commissioner of Public Works to make reasonable grounds determinations concerning executive branch agencies and Commissioner of Emergency Management and Homeland Security to make such determinations concerning municipal, district or regional agencies, to delete provision re government-owned or leased institutions or facilities in clause (vii), to add provision re emergency preparedness and mitigation plans in clause (viii) and to make technical changes, and made conforming changes in Subsec. (d); P.A. 07-213 added Subsec. (b)(23) re name or address or minor enrolled in parks and recreation program and (24) re request for proposals or bid solicitation responses and contract award record or file; P.A. 07-236 amended Subsec. (b)(5)(A) to exclude from requirements of disclosure film or television scripts or detailed production budgets, effective July 6, 2007; P.A. 08-18 amended Subsec. (a) to eliminate requirement re making, keeping and maintaining a record of proceedings of agency meetings, effective April 29, 2008; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b)(13) to add reference to Secs. 17b-301c to 17b-301g, effective October 5, 2009; P.A. 10-17 added Subsec. (b)(25) exempting contact information for senior center program enrollees and members from disclosure; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Commissioner of Emergency Management and Homeland Security” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Commissioner of Emergency Services and Public Protection”, respectively, in Subsecs. (a)(19) and (d), effective July 1, 2011; P.A. 11-242 amended Subsec. (b)(10) by exempting records relating to marital, clergy-penitent, doctor-patient or therapist-patient relationship or any other privilege established by common law or the general statutes from disclosure and by making a technical change and added Subsec. (b)(26) exempting certain records obtained during inspection, investigation, examination and audit of an institution, as defined in Sec. 19a-490, from disclosure; P.A. 13-311 amended Subsec. (b) to add new Subpara. (B) re identity of minor witnesses and redesignate existing Subparas. (B) to (G) as Subparas. (C) to (H) in Subdiv. (3) and add Subdiv. (27) re visual images of victim of a homicide, effective June 5, 2013, and applicable to all requests for records under chapter 14 pending on or made on or after that date; P.A. 14-217 amended Subsec. (b)(13) to replace references to Secs. 17b-301c to 17b-301g with references to Secs. 4-276 to 4-280, effective June 13, 2014; P.A. 15-213 amended Subsec. (b)(3)(G) to add reference re voyeurism under Sec. 53a-189a.



Section 1-211 - (Formerly Sec. 1-19a). Disclosure of computer-stored public records. Contracts. Acquisition of system, equipment, software to store or retrieve nonexempt public records.

(a) Any public agency which maintains public records in a computer storage system shall provide, to any person making a request pursuant to the Freedom of Information Act, a copy of any nonexempt data contained in such records, properly identified, on paper, disk, tape or any other electronic storage device or medium requested by the person, including an electronic copy sent to the electronic mail address of the person making such request, if the agency can reasonably make any such copy or have any such copy made. Except as otherwise provided by state statute, the cost for providing a copy of such data shall be in accordance with the provisions of section 1-212.

(b) Except as otherwise provided by state statute, no public agency shall enter into a contract with, or otherwise obligate itself to, any person if such contract or obligation impairs the right of the public under the Freedom of Information Act to inspect or copy the agency's nonexempt public records existing on-line in, or stored on a device or medium used in connection with, a computer system owned, leased or otherwise used by the agency in the course of its governmental functions.

(c) On and after July 1, 1992, before any public agency acquires any computer system, equipment or software to store or retrieve nonexempt public records, it shall consider whether such proposed system, equipment or software adequately provides for the rights of the public under the Freedom of Information Act at the least cost possible to the agency and to persons entitled to access to nonexempt public records under the Freedom of Information Act. In meeting its obligations under this subsection, each state public agency shall consult with the Department of Administrative Services as part of the agency's design analysis prior to acquiring any such computer system, equipment or software. The Department of Administrative Services shall adopt written guidelines to assist municipal agencies in carrying out the purposes of this subsection. Nothing in this subsection shall require an agency to consult with said department prior to acquiring a system, equipment or software or modifying software, if such acquisition or modification is consistent with a design analysis for which such agency has previously consulted with said department. The Department of Administrative Services shall consult with the Freedom of Information Commission on matters relating to access to and disclosure of public records for the purposes of this subsection. The provisions of this subsection shall not apply to software modifications which would not affect the rights of the public under the Freedom of Information Act.

(P.A. 75-342, S. 4; P.A. 90-307, S. 3, 5; P.A. 91-347, S. 1, 5; P.A. 97-47, S. 5; June 18 Sp. Sess. P.A. 97-9, S. 26, 50; P.A. 11-51, S. 76; 11-150, S. 21.)

History: P.A. 90-307 added Subsec. (b) re disclosure of copy of voter registration data maintained in a computer storage system; P.A. 91-347 repealed former Subsec. (a) which had required agencies to provide printouts of data, relettered former Subsec. (b) as Subsec. (a), amending provisions to apply to “public records” instead of “voter registration records”, to substitute “nonexempt data contained in such records” for “voter registration data”, to add clause “if the agency can reasonably make such copy or have such copy made” and to add a sentence re cost for a copy, added new Subsec. (b) re prohibition on contracts and obligations impairing public's right to inspect or copy computerized nonexempt public records, and added Subsec. (c) re agency requirements before acquiring computer system, equipment or software to store or retrieve nonexempt public records, effective July 1, 1992; P.A. 97-47 substituted “the Freedom of Information Act” for “this chapter”; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (c) by substituting “Department of Information Technology” for “Office of Information and Technology”, effective July 1, 1997; Sec. 1-19a transferred to Sec. 1-211 in 1999; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; P.A. 11-150 amended Subsec. (a) to add reference to electronic copy sent via electronic mail and make technical changes, effective July 1, 2011.

Annotations to former section 1-19a:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 234; Id., 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671. Printout copies, not computer diskettes, are appropriate responses to information requests. 22 CA 316. Cited. 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Annotations to present section:

Section does not empower commission to order agency to separate exempt from non-exempt data when request incorporates both and no inquiry is made into whether agency can reasonably separate such data or whether non-exempt data alone would satisfy requester. 307 C. 648.

Subsec. (a):

Applicable to request for digital copy of all fields of information typically produced for every adult within Department of Correction database. 261 C. 86.



Section 1-212 - (Formerly Sec. 1-15). Copies and scanning of public records. Fees.

(a) Any person applying in writing shall receive, promptly upon request, a plain, facsimile, electronic or certified copy of any public record. The type of copy provided shall be within the discretion of the public agency, except (1) the agency shall provide a certified copy whenever requested, and (2) if the applicant does not have access to a computer or facsimile machine, the public agency shall not send the applicant an electronic or facsimile copy. The fee for any copy provided in accordance with the Freedom of Information Act:

(A) By an executive, administrative or legislative office of the state, a state agency or a department, institution, bureau, board, commission, authority or official of the state, including a committee of, or created by, such an office, agency, department, institution, bureau, board, commission, authority or official, and also including any judicial office, official or body or committee thereof but only in respect to its or their administrative functions, shall not exceed twenty-five cents per page; and

(B) By all other public agencies, as defined in section 1-200, shall not exceed fifty cents per page. If any copy provided in accordance with said Freedom of Information Act requires a transcription, or if any person applies for a transcription of a public record, the fee for such transcription shall not exceed the cost thereof to the public agency.

(b) The fee for any copy provided in accordance with subsection (a) of section 1-211 shall not exceed the cost thereof to the public agency. In determining such costs for a copy, other than for a printout which exists at the time that the agency responds to the request for such copy, an agency may include only:

(1) An amount equal to the hourly salary attributed to all agency employees engaged in providing the requested computer-stored public record, including their time performing the formatting or programming functions necessary to provide the copy as requested, but not including search or retrieval costs except as provided in subdivision (4) of this subsection;

(2) An amount equal to the cost to the agency of engaging an outside professional electronic copying service to provide such copying services, if such service is necessary to provide the copying as requested;

(3) The actual cost of the storage devices or media provided to the person making the request in complying with such request; and

(4) The computer time charges incurred by the agency in providing the requested computer-stored public record where another agency or contractor provides the agency with computer storage and retrieval services. Notwithstanding any other provision of this section, the fee for any copy of the names of registered voters shall not exceed three cents per name delivered or the cost thereof to the public agency, as determined pursuant to this subsection, whichever is less. The Department of Administrative Services shall provide guidelines to agencies regarding the calculation of the fees charged for copies of computer-stored public records to ensure that such fees are reasonable and consistent among agencies.

(c) A public agency may require the prepayment of any fee required or permitted under the Freedom of Information Act if such fee is estimated to be ten dollars or more. The sales tax provided in chapter 219 shall not be imposed upon any transaction for which a fee is required or permissible under this section or section 1-227.

(d) The public agency shall waive any fee provided for in this section when:

(1) The person requesting the records is an indigent individual;

(2) The records located are determined by the public agency to be exempt from disclosure under subsection (b) of section 1-210;

(3) In its judgment, compliance with the applicant's request benefits the general welfare;

(4) The person requesting the record is an elected official of a political subdivision of the state and the official (A) obtains the record from an agency of the political subdivision in which the official serves, and (B) certifies that the record pertains to the official's duties; or

(5) The person requesting the records is a member of the Division of Public Defender Services or an attorney appointed by the court as a Division of Public Defender Services assigned counsel under section 51-296 and such member or attorney certifies that the record pertains to the member's or attorney's duties.

(e) Except as otherwise provided by law, the fee for any person who has the custody of any public records or files for certifying any copy of such records or files, or certifying to any fact appearing therefrom, shall be for the first page of such certificate, or copy and certificate, one dollar; and for each additional page, fifty cents. For the purpose of computing such fee, such copy and certificate shall be deemed to be one continuous instrument.

(f) The Secretary of the State, after consulting with the chairperson of the Freedom of Information Commission, the Commissioner of Correction and a representative of the Judicial Department, shall propose a fee structure for copies of public records provided to an inmate, as defined in section 18-84, in accordance with subsection (a) of this section. The Secretary of the State shall submit such proposed fee structure to the joint standing committee of the General Assembly having cognizance of matters relating to government administration, not later than January 15, 2000.

(g) Any individual may copy a public record through the use of a hand-held scanner. A public agency may establish a fee structure not to exceed twenty dollars for an individual to pay each time the individual copies records at the agency with a hand-held scanner. As used in this section, “hand-held scanner” means a battery operated electronic scanning device the use of which (1) leaves no mark or impression on the public record, and (2) does not unreasonably interfere with the operation of the public agency.

(1949 Rev., S. 3625; 1959, P.A. 352, S. 1; P.A. 75-342, S. 5; P.A. 77-609, S. 3, 8; P.A. 89-251, S. 56, 203; P.A. 90-307, S. 4, 5; P.A. 91-347, S. 2, 5; P.A. 93-188, S. 1, 2; P.A. 94-112, S. 1; P.A. 95-144, S. 1; P.A. 97-47, S. 2, 3; June 18 Sp. Sess. P.A. 97-9, S. 25, 50; P.A. 99-71, S. 2; 99-156, S. 2; P.A. 00-66, S. 6; P.A. 02-137, S. 3; June Sp. Sess. P.A. 09-3, S. 140; P.A. 11-51, S. 19, 76; 11-150, S. 22; 11-220, S. 3; P.A. 12-205, S. 1.)

History: 1959 act doubled fees for certifying copies of records; P.A. 75-342 provided that copies of public records be provided upon written request, that fees for copies, printouts or transcriptions of public records not exceed their cost and that fees be waived in certain cases; P.A. 77-609 differentiated between fees charged for copies and fees charged for printouts or transcriptions, allowed agencies to require prepayment of fees and prohibited charging sales tax for fees estimated to be $10.00 or more; P.A. 89-251 increased the maximum fee for copies from $0.25 per page to $0.50 per page; P.A. 90-307 deleted provisions re maximum fee for a “printout” and added sentence re maximum fees for copies provided under Sec. 1-19a(b); P.A. 91-347 divided section into Subsecs., deleted reference to Subsec. (a) of Sec. 1-19a in Subsec. (a) and added provisions in Subsec. (b) re costs for a copy other than a printout, effective July 1, 1992; P.A. 93-188 amended Subsec. (b) to apply provisions re agency determination of costs to printout which does not exist at time agency responds to request for a copy and delete provisions giving secretary of office of policy and management jurisdiction over fee disputes re computer-stored records, effective June 23, 1993; P.A. 94-112 amended Subsec. (a) by deleting reference to Sec. 1-21j, adding reference to Sec. 1-21l, adding Subdiv. (1) re offices for which the fee for providing copies shall not exceed $0.25 per page and adding reference to “all other public agencies” in Subdiv. (2), and added new Subsec. (f) re fee structure proposal; P.A. 95-144 added implied reference to “1-21j” and deleted “1-21l” in Subsec. (a); P.A. 97-47 amended Subsecs. (a) and (c) by substituting “the Freedom of Information Act” for list of sections and for “this chapter”, respectively; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (b) by substituting “Department of Information Technology” for “Office of Information and Technology”, effective July 1, 1997; Sec. 1-15 transferred to Sec. 1-212 in 1999; P.A. 99-71 deleted former Subsec. (f) which had required Secretary of the State to propose fee structure for copies of public records; P.A. 99-156 added Subsec. (g), codified by the Revisors as Subsec. (f), re proposed fee structure for copies provided to inmates; P.A. 00-66 made a technical change in Subsec. (f); P.A. 02-137 added new Subsec. (d)(4) re records provided to an elected official of a political subdivision and added new Subsec. (g) re the use of a hand-held scanner; June Sp. Sess. P.A. 09-3 amended Subsec. (g) to increase maximum fee for hand-held scanner copy from $10 to $20; pursuant to P.A. 11-51, “Department of Information Technology” and “special assistant public defender” were changed editorially by the Revisors to “Department of Administrative Services” and “Division of Public Defender Services assigned counsel”, respectively, effective July 1, 2011; P.A. 11-150 amended Subsec. (a) to add reference to facsimile and electronic copies, to add provision giving agency discretion re type of copy except as limited by new Subdivs. (1) and (2) and to designate existing Subdivs. (1) and (2) as Subparas. (A) and (B), effective July 1, 2011; P.A. 11-220 amended Subsec. (d) to add Subdiv. (5) re records requested by member of Division of Public Defender Services or special assistant public defender; P.A. 12-205 amended Subsec. (b)(4) to require Department of Administrative Services to provide guidelines rather than monitor calculation of fees, effective July 1, 2012.

Annotations to former section 1-15:

Cited. 174 C. 308; 181 C. 324; 182 C. 138; Id., 142; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 227 C. 641; 228 C. 158; Id., 271; 240 C. 1; 241 C. 310.

Cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671. Printout copies, not computer diskettes, are appropriate responses to information requests. 22 CA 316. Cited. 29 CA 547; Id., 821; 35 CA 111; 36 CA 155; 37 CA 589; 41 CA 67; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291; 43 CS 246.

Annotations to present section:

Section does not prohibit state agency from passing on licensing fees or from charging for the contractual cost of copying and disseminating copyrighted materials in addition to copying fees authorized by statute. 307 C. 648.

To meet the requirements of the term “certified”, document needs to be attested to as a true copy of the original, in writing, by an official with the authority to do so. 108 CA 471.

Subsec. (a):

Time limitation of two weeks set by commission to provide “prompt” access to requested public records, without any explanation or reason, was an arbitrary limitation and thus an abuse of discretion. 116 CA 171. Subsec. requires individual seeking copy of public record to reduce request to writing for request to be enforceable by Freedom of Information Commission; agency did not violate promptness requirement by failing to comply with oral requests for copies of documents. 130 CA 448.

Subsec. (e):

The term “page” means one side of a piece of printed matter. 108 CA 471.

Subsec. (g):

In light of plain and unambiguous text of statute, trial court did not improperly interpret language to require “hand-held scanners” to be “hand-held”, thus excluding use of flatbed scanner. 135 CA 202.



Section 1-213 - (Formerly Sec. 1-19b). Agency administration. Disclosure of personnel, birth and tax records. Disclosure of voice mails by public agencies. Judicial records and proceedings.

(a) The Freedom of Information Act shall be:

(1) Construed as requiring each public agency to open its records concerning the administration of such agency to public inspection; and

(2) Construed as requiring each public agency to disclose information in its personnel files, birth records or confidential tax records to the individual who is the subject of such information.

(b) Nothing in the Freedom of Information Act shall be deemed in any manner to:

(1) Affect the status of judicial records as they existed prior to October 1, 1975, nor to limit the rights of litigants, including parties to administrative proceedings, under the laws of discovery of this state;

(2) Require disclosure of any record of a personnel search committee which, because of name or other identifying information, would reveal the identity of an executive level employment candidate without the consent of such candidate; or

(3) Require any public agency to transcribe the content of any voice mail message and retain such record for any period of time. As used in this subdivision, “voice mail” means all information transmitted by voice for the sole purpose of its electronic receipt, storage and playback by a public agency.

(P.A. 75-342, S. 3; P.A. 79-118; P.A. 87-568, S. 3; P.A. 94-246, S. 15; P.A. 97-47, S. 6; P.A. 04-171, S. 1.)

History: P.A. 79-118 provided that Secs. 1-15, 1-18a, 1-19 to 1-19b and 1-21 to 1-21k be construed to require public agencies to open records concerning their administration and to disclose personnel, birth and tax records to individuals; P.A. 87-568 added Subsec. (b)(2), specifying when disclosure of any record of a personnel search committee not required; P.A. 94-246 amended Subsec. (b)(1) to replace “affect the rights of litigants” with “limit the rights of litigants”; P.A. 97-47 substituted “the Freedom of Information Act” for list of sections; Sec. 1-19b transferred to Sec. 1-213 in 1999; P.A. 04-171 added Subsec. (b)(3) re voice mail messages, effective June 1, 2004.

Annotations to former section 1-19b:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 227 C. 641; 228 C. 158; Id., 271.

Cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (b):

Cited. 213 C. 126; 221 C. 300; 233 C. 28; 241 C. 310.

Cited. 42 CA 39; judgment reversed, see 241 C. 310.

Cited. 42 CS 291.

Annotation to present section:

Subsec. (b):

That nothing in the act shall “limit the rights of litigants ... under the laws of discovery of this state” means requests for records under the act are to be determined by reference to provisions of the act, irrespective of whether they are or otherwise would be disclosable under the rules of state discovery, whether civil or criminal. 252 C. 377.



Section 1-214 - (Formerly Sec. 1-20a). Public employment contracts as public record. Objection to disclosure of personnel or medical files.

(a) Any contract of employment to which the state or a political subdivision of the state is a party shall be deemed to be a public record for the purposes of section 1-210.

(b) Whenever a public agency receives a request to inspect or copy records contained in any of its employees' personnel or medical files and similar files and the agency reasonably believes that the disclosure of such records would legally constitute an invasion of privacy, the agency shall immediately notify in writing (1) each employee concerned, provided such notice shall not be required to be in writing where impractical due to the large number of employees concerned and (2) the collective bargaining representative, if any, of each employee concerned. Nothing herein shall require an agency to withhold from disclosure the contents of personnel or medical files and similar files when it does not reasonably believe that such disclosure would legally constitute an invasion of personal privacy.

(c) A public agency which has provided notice under subsection (b) of this section shall disclose the records requested unless it receives a written objection from the employee concerned or the employee's collective bargaining representative, if any, within seven business days from the receipt by the employee or such collective bargaining representative of the notice or, if there is no evidence of receipt of written notice, not later than nine business days from the date the notice is actually mailed, sent, posted or otherwise given. Each objection filed under this subsection shall be on a form prescribed by the public agency, which shall consist of a statement to be signed by the employee or the employee's collective bargaining representative, under the penalties of false statement, that to the best of his knowledge, information and belief there is good ground to support it and that the objection is not interposed for delay. Upon the filing of an objection as provided in this subsection, the agency shall not disclose the requested records unless ordered to do so by the Freedom of Information Commission pursuant to section 1-206. Failure to comply with a request to inspect or copy records under this section shall constitute a denial for the purposes of section 1-206. Notwithstanding any provision of this subsection or subsection (b) of section 1-206 to the contrary, if an employee's collective bargaining representative files a written objection under this subsection, the employee may subsequently approve the disclosure of the records requested by submitting a written notice to the public agency.

(P.A. 73-271; P.A. 78-331, S. 1, 58; P.A. 87-285, S. 1; P.A. 88-353, S. 1, 4; P.A. 92-207, S. 1.)

History: P.A. 78-331 deleted reference to repealed Sec. 1-20; P.A. 87-285 added Subsecs. (b) and (c), granting employees the right to object to the disclosure of their personnel or medical files and establishing standards and procedures for such objections; P.A. 88-353 added Subsec. (b)(2) re notice to collective bargaining representative, and amended Subsec. (c) to allow collective bargaining representative to object to disclosure of records, to require objection to be on agency form signed under penalties of false statement and to allow employee to approve disclosure if collective bargaining representative objects; P.A. 92-207 amended Subsec. (c) by increasing the number of days for receiving a written objection from an employee or collective bargaining representative re disclosure of records from four to seven and increasing the time limit re the nonreceipt of the written notice from seven to nine; Sec. 1-20a transferred to Sec. 1-214 in 1999.

Annotations to former section 1-20a:

Cited. 206 C. 449; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 227 C. 751; 228 C. 158; Id., 271; 233 C. 28.

Cited. 16 CA 49; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 42 CS 84; Id., 129; Id., 291.

Annotation to present section:

Subsec. (b):

Commission must ensure that employee whose records are the subject of an appeal has received notice of proceedings where employer has failed to give required notice. 60 CA 584.



Section 1-214a - Disclosure of public agency termination, suspension or separation agreement containing confidentiality provision.

Any agreement entered into by any public agency, as defined in section 1-200, with an employee or personal services contractor providing for the termination, suspension or separation from employment of such employee or the termination or suspension of the provision of personal services by such contractor, as the case may be, that contains a confidentiality provision that prohibits or restricts such public agency from disclosing the existence of the agreement or the cause or causes for such termination, suspension or separation including, but not limited to, alleged or substantiated sexual abuse, sexual harassment, sexual exploitation or sexual assault by such employee or contractor, shall be subject to public disclosure under this chapter.

(P.A. 06-132, S. 1.)



Section 1-215 - (Formerly Sec. 1-20b). Record of an arrest as public record. Prohibition on redaction. Exemptions. Disclosure of other law enforcement records. Notice to state’s attorney. Applicability of section.

(a) For the purposes of this section, “record of the arrest” means (1) the name, race and address of the person arrested, the date, time and place of the arrest and the offense for which the person was arrested, and (2) in addition, in a case in which (A) the arrest has been by warrant, the arrest warrant application, including any affidavit in support of such warrant, or (B) the arrest has been made without a warrant, the official arrest, incident or similar report, provided if a judicial authority has ordered any such affidavit or report sealed from public inspection or disclosure, in whole or in part, the portion of the affidavit or report that has not been sealed, if applicable, as well as a report setting forth a summary of the circumstances that led to the arrest of the person in a manner that does not violate such order. “Record of the arrest” does not include any record of arrest of a juvenile, a record erased pursuant to chapter 961a or any investigative file of a law enforcement agency compiled in connection with the investigation of a crime resulting in an arrest.

(b) Notwithstanding any provision of the general statutes, and except as otherwise provided in this section, any record of the arrest of any person shall be a public record from the time of such arrest and shall be disclosed in accordance with the provisions of section 1-212 and subsection (a) of section 1-210. No law enforcement agency shall redact any record of the arrest of any person, except for (1) the identity of witnesses, (2) specific information about the commission of a crime, the disclosure of which the law enforcement agency reasonably believes may prejudice a pending prosecution or a prospective law enforcement action, or (3) any information that a judicial authority has ordered to be sealed from public inspection or disclosure. Any personal possessions or effects found on a person at the time of such person’s arrest shall not be disclosed unless such possessions or effects are relevant to the crime for which such person was arrested.

(c) In addition, any other public record of a law enforcement agency that documents or depicts the arrest or custody of a person during the period in which the prosecution of such person is pending shall be disclosed in accordance with the provisions of subsection (a) of section 1-210 and section 1-212, unless such record is subject to any applicable exemption from disclosure contained in any provision of the general statutes.

(d) Any law enforcement agency receiving a request for a record described in subsection (c) of this section shall promptly provide written notice of such request to the office of the state’s attorney for the appropriate judicial district where the arrest occurred. The state’s attorney for such district shall be afforded the opportunity to intervene in any proceeding before the Freedom of Information Commission concerning such request.

(e) The provisions of this section shall only be applicable to any record described in this section during the period in which a prosecution is pending against the person who is the subject of such record. At all other times, the applicable provisions of the Freedom of Information Act concerning the disclosure of such record shall govern.

(P.A. 83-272, S. 1; P.A. 94-117, S. 4; 94-246, S. 13; P.A. 15-164, S. 1.)

History: P.A. 94-117 added provision prohibiting disclosure of personal possessions or effects found on person at time of arrest unless such possessions or effects are relevant to the crime; P.A. 94-246 divided Sec. into Subsecs., amended Subsec. (a) to add exception that disclosure of data or information other than that set forth in Subsec. (b)(1) is subject to Sec. 1-19(b)(3) and added Subsec. (b)(2) re arrest report, incident report, news release or other similar report of the arrest of a person; Sec. 1-20b transferred to Sec. 1-215 in 1999; P.A. 15-164 added new Subsec. (a) redefining “record of the arrest”, redesignated existing Subsec. (a) as new Subsec. (b) and amended same by deleting “to the contrary”, deleting provisions re arrest of a juvenile, records erased under Ch. 961a and application of Sec. 1-210(b)(3), adding prohibition on redaction of record of the arrest and adding Subdivs. (1) to (3) re exceptions to the prohibition, deleted former Subsec. (b) defining “record of the arrest”, added Subsec. (c) re records documenting the arrest or custody of a person during the pending prosecution period, added Subsec. (d) requiring notice to the state’s attorney and added Subsec. (e) re limiting applicability of section to pending prosecution period.



Section 1-216 - (Formerly Sec. 1-20c). Review and destruction of records consisting of uncorroborated allegations of criminal activity.

Except for records the retention of which is otherwise controlled by law or regulation, records of law enforcement agencies consisting of uncorroborated allegations that an individual has engaged in criminal activity shall be reviewed by the law enforcement agency one year after the creation of such records. If the existence of the alleged criminal activity cannot be corroborated within ninety days of the commencement of such review, the law enforcement agency shall destroy such records.

(P.A. 88-227, S. 2, 4.)

History: P.A. 88-227 effective July 1, 1989; Sec. 1-20c transferred to Sec. 1-216 in 1999.

Annotations to former section 1-20c:

Cited. 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; 222 C. 621; 228 C. 158; Id., 271.

Cited. 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133. Nothing in public act establishing section suggests that it was to apply only to allegations of criminal activity made by police rather than allegations made to police. 44 CA 622.

Cited. 42 CS 84; Id., 129; Id., 291.



Section 1-217 - (Formerly Sec. 1-20f). Nondisclosure of residential addresses of certain individuals. Written request for nondisclosure. Redaction. Exceptions. Liability of public agency, public official or employee for violation. Hearing. Penalty.

(a) No public agency may disclose, under the Freedom of Information Act, from its personnel, medical or similar files, the residential address of any of the following persons employed by such public agency:

(1) A federal court judge, federal court magistrate, judge of the Superior Court, Appellate Court or Supreme Court of the state, or family support magistrate;

(2) A sworn member of a municipal police department, a sworn member of the Division of State Police within the Department of Emergency Services and Public Protection or a sworn law enforcement officer within the Department of Energy and Environmental Protection;

(3) An employee of the Department of Correction;

(4) An attorney-at-law who represents or has represented the state in a criminal prosecution;

(5) An attorney-at-law who is or has been employed by the Division of Public Defender Services or a social worker who is employed by the Division of Public Defender Services;

(6) An inspector employed by the Division of Criminal Justice;

(7) A firefighter;

(8) An employee of the Department of Children and Families;

(9) A member or employee of the Board of Pardons and Paroles;

(10) An employee of the judicial branch;

(11) An employee of the Department of Mental Health and Addiction Services who provides direct care to patients; or

(12) A member or employee of the Commission on Human Rights and Opportunities.

(b) The business address of any person described in this section shall be subject to disclosure under section 1-210. The provisions of this section shall not apply to Department of Motor Vehicles records described in section 14-10.

(c) (1) Except as provided in subsections (a) and (d) of this section, no public agency may disclose the residential address of any person listed in subsection (a) of this section from any record described in subdivision (2) of this subsection that is requested in accordance with the provisions of said subdivision, regardless of whether such person is an employee of the public agency, provided such person has (A) submitted a written request for the nondisclosure of the person's residential address to the public agency, and (B) furnished his or her business address to the public agency.

(2) Any public agency that receives a request for a record subject to disclosure under this chapter where such request (A) specifically names a person who has requested that his or her address be kept confidential under subdivision (1) of this subsection, shall make a copy of the record requested to be disclosed and shall redact the copy to remove such person's residential address prior to disclosing such record, (B) is for an existing list that is derived from a readily accessible electronic database, shall make a reasonable effort to redact the residential address of any person who has requested that his or her address be kept confidential under subdivision (1) of this subsection prior to the release of such list, or (C) is for any list that the public agency voluntarily creates in response to a request for disclosure, shall make a reasonable effort to redact the residential address of any person who has requested that his or her address be kept confidential under subdivision (1) of this subsection prior to the release of such list.

(3) Except as provided in subsection (a) of this section, an agency shall not be prohibited from disclosing the residential address of any person listed in subsection (a) of this section from any record other than the records described in subparagraphs (A) to (C), inclusive, of subdivision (2) of this subsection.

(d) The provisions of this section shall not be construed to prohibit the disclosure without redaction of any document, as defined in section 7-35bb, any list prepared under title 9, or any list published under section 12-55.

(e) No public agency or public official or employee of a public agency shall be penalized for violating a provision of this section, unless such violation is wilful and knowing. Any complaint of such a violation shall be made to the Freedom of Information Commission. Upon receipt of such a complaint, the commission shall serve upon the public agency, official or employee, as the case may be, by certified or registered mail, a copy of the complaint. The commission shall provide the public agency, official or employee with an opportunity to be heard at a hearing conducted in accordance with the provisions of chapter 54, unless the commission, upon motion of the public agency, official or employee or upon motion of the commission, dismisses the complaint without a hearing if it finds, after examining the complaint and construing all allegations most favorably to the complainant, that the public agency, official or employee has not wilfully and knowingly violated a provision of this section. If the commission finds that the public agency, official or employee wilfully and knowingly violated a provision of this section, the commission may impose against such public agency, official or employee a civil penalty of not less than twenty dollars nor more than one thousand dollars. Nothing in this section shall be construed to allow a private right of action against a public agency, public official or employee of a public agency.

(P.A. 95-163; P.A. 96-83, S. 1, 3; P.A. 97-219, S. 2; P.A. 99-26, S. 27, 39; 99-77, S. 1; 99-156, S. 3; P.A. 01-186, S. 17; P.A. 02-53, S. 1; P.A. 04-234, S. 2; 04-257, S. 114; P.A. 05-108, S. 2; P.A. 08-120, S. 1; 08-186, S. 1; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-3, S. 1, 2.)

History: P.A. 96-83 added Subdiv. (6) re nondisclosure of residential address of inspector employed by Division of Criminal Justice (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-219 added Subdiv. (7) re nondisclosure of residential address of a firefighter; Sec. 1-20f transferred to Sec. 1-217 in 1999; P.A. 99-26 added Subdiv. (8) re nondisclosure of residential address of an employee of the Department of Children and Families, effective May 7, 1999; P.A. 99-77 inserted Subsec. indicators and added Subsec. (a)(9) re nondisclosure of residential address of a member or employee of the Board of Parole and delete provision requiring any of the enumerated persons who seeks nondisclosure of such person's residential address to submit a written request for such nondisclosure and furnish his business address to the executive head of the department, agency, board, council, commission or institution; P.A. 99-156 substituted “public agency” for “state department, agency, board, council, commission or institution” in introductory provision; P.A. 01-186 amended Subsec. (a)(5) by including social workers employed by Public Defender Services Division and by added Subdiv. (10) re employees of judicial branch; P.A. 02-53 added Subsec. (a)(11) re members and employees of the Commission on Human Rights and Opportunities; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (a)(9), effective July 1, 2004; P.A. 04-257 amended Subsec. (a)(9) to delete reference to an employee of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsec. (a)(9) to restore reference to an “employee” of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 08-120 added new Subsec. (a)(11) re employees of Department of Mental Health and Addiction Services who provide direct care to patients and redesignated existing Subsec. (a)(11) as Subsec. (a)(12), effective May 27, 2008; P.A. 08-186 amended Subsec. (a)(2) to add sworn law enforcement officer within Department of Environmental Protection, effective June 12, 2008; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(2), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a)(2), effective July 1, 2011; P.A. 12-3 added Subsec. (c) re permitting the disclosure without redaction of certain documents, effective March 6, 2012, and amended Subsec. (a) to add references to “personnel, medical or similar files” and “employed by such public agency”, added new Subsec. (c) re written requests for nondisclosure, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) re public agency, public official or public agency employee liability, and civil penalty, for violations, effective June 1, 2012.

Subsec. (a) applies to motor vehicle grand lists and any component data provided pursuant to Sec. 14-163 and therefore, a town assessor must not disclose the home addresses of the designated public officials and employees when making a grand list and its component data available for public inspection, despite the lack of an explicit exception in Sec. 12-55. 301 C. 323.



Section 1-218 - Certain contracts for performance of governmental functions. Records and files subject to Freedom of Information Act.

Each contract in excess of two million five hundred thousand dollars between a public agency and a person for the performance of a governmental function shall (1) provide that the public agency is entitled to receive a copy of records and files related to the performance of the governmental function, and (2) indicate that such records and files are subject to the Freedom of Information Act and may be disclosed by the public agency pursuant to the Freedom of Information Act. No request to inspect or copy such records or files shall be valid unless the request is made to the public agency in accordance with the Freedom of Information Act. Any complaint by a person who is denied the right to inspect or copy such records or files shall be brought to the Freedom of Information Commission in accordance with the provisions of sections 1-205 and 1-206.

(P.A. 01-169, S. 2.)



Section 1-219 - Veterans' military records.

(a) As used in this section: (1) “Armed forces” means the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States; (2) “veteran” means any person honorably discharged from, or released under honorable conditions from active service or reserve status in the armed forces; (3) “military discharge document” means a United States Department of Defense form, including, but not limited to, a DD 214 form, or any valid paper that evidences the service, discharge or retirement of a veteran from the armed forces that contains personal information such as a service number or Social Security number; (4) “person” means any individual or entity, including, but not limited to, a relative of a veteran, a licensed funeral director or embalmer, an attorney-at-law, an attorney-in-fact, an insurance company or a veterans' advocate; and (5) “public agency” or “agency” means a public agency, as defined in section 1-200.

(b) A veteran or designee may file a military discharge document with the town clerk of the town in which the veteran resides or with any other public agency if the military discharge document is related to the business of the town or other agency, and the town or agency shall maintain and record the military discharge document in accordance with this section.

(c) Notwithstanding any provision of chapter 55, or any provision of section 11-8 or 11-8a, any military discharge document filed by or on behalf of a veteran with a public agency before, on or after October 1, 2002, except a military discharge document recorded before October 1, 2002, on the land records of a town, shall be retained by the agency separate and apart from the other records of the agency. The contents of such document shall be confidential for at least seventy-five years from the date the document is filed with the public agency, except that:

(1) The information contained in the document shall be available to the veteran, or a conservator of the person of the veteran or a conservator of the estate of the veteran, at all times;

(2) Any information contained in such military discharge document which is necessary to establish, or that aids in establishing, eligibility for any local, state or federal benefit or program applied for by, or on behalf of, the veteran, including, but not limited to, the name of the veteran, the veteran's residential address, dates of qualifying active or reserve military service, or military discharge status, shall be available to the public at all times; and

(3) In addition to the information available under subdivision (2) of this subsection, any other information contained in the document shall be available to (A) any person who may provide a benefit to, or acquire a benefit for, the veteran or the estate of the veteran, provided the person needs the information to provide the benefit and submits satisfactory evidence of such need to the agency, (B) the State Librarian as required for the performance of his or her duties, and (C) a genealogical society incorporated or authorized by the Secretary of the State to do business or conduct affairs in this state or a member of such genealogical society.

(d) The provisions of this section concerning the maintenance and recording of Department of Defense documents shall not apply to the State Library Board or the State Librarian.

(P.A. 02-137, S. 1.)



Section 1-225 - (Formerly Sec. 1-21). Meetings of government agencies to be public. Recording of votes. Schedule and agenda of certain meetings to be filed and posted on web sites. Notice of special meetings. Executive sessions.

(a) The meetings of all public agencies, except executive sessions, as defined in subdivision (6) of section 1-200, shall be open to the public. The votes of each member of any such public agency upon any issue before such public agency shall be reduced to writing and made available for public inspection within forty-eight hours and shall also be recorded in the minutes of the session at which taken. Not later than seven days after the date of the session to which such minutes refer, such minutes shall be available for public inspection and posted on such public agency's Internet web site, if available, except that no public agency of a political subdivision of the state shall be required to post such minutes on an Internet web site. Each public agency shall make, keep and maintain a record of the proceedings of its meetings.

(b) Each such public agency of the state shall file not later than January thirty-first of each year in the office of the Secretary of the State the schedule of the regular meetings of such public agency for the ensuing year and shall post such schedule on such public agency's Internet web site, if available, except that such requirements shall not apply to the General Assembly, either house thereof or to any committee thereof. Any other provision of the Freedom of Information Act notwithstanding, the General Assembly at the commencement of each regular session in the odd-numbered years, shall adopt, as part of its joint rules, rules to provide notice to the public of its regular, special, emergency or interim committee meetings. The chairperson or secretary of any such public agency of any political subdivision of the state shall file, not later than January thirty-first of each year, with the clerk of such subdivision the schedule of regular meetings of such public agency for the ensuing year, and no such meeting of any such public agency shall be held sooner than thirty days after such schedule has been filed. The chief executive officer of any multitown district or agency shall file, not later than January thirty-first of each year, with the clerk of each municipal member of such district or agency, the schedule of regular meetings of such public agency for the ensuing year, and no such meeting of any such public agency shall be held sooner than thirty days after such schedule has been filed.

(c) The agenda of the regular meetings of every public agency, except for the General Assembly, shall be available to the public and shall be filed, not less than twenty-four hours before the meetings to which they refer, (1) in such agency's regular office or place of business, and (2) in the office of the Secretary of the State for any such public agency of the state, in the office of the clerk of such subdivision for any public agency of a political subdivision of the state or in the office of the clerk of each municipal member of any multitown district or agency. For any such public agency of the state, such agenda shall be posted on the public agency's and the Secretary of the State's web sites. Upon the affirmative vote of two-thirds of the members of a public agency present and voting, any subsequent business not included in such filed agendas may be considered and acted upon at such meetings.

(d) Notice of each special meeting of every public agency, except for the General Assembly, either house thereof or any committee thereof, shall be posted not less than twenty-four hours before the meeting to which such notice refers on the public agency's Internet web site, if available, and given not less than twenty-four hours prior to the time of such meeting by filing a notice of the time and place thereof in the office of the Secretary of the State for any such public agency of the state, in the office of the clerk of such subdivision for any public agency of a political subdivision of the state and in the office of the clerk of each municipal member for any multitown district or agency. The secretary or clerk shall cause any notice received under this section to be posted in his office. Such notice shall be given not less than twenty-four hours prior to the time of the special meeting; provided, in case of emergency, except for the General Assembly, either house thereof or any committee thereof, any such special meeting may be held without complying with the foregoing requirement for the filing of notice but a copy of the minutes of every such emergency special meeting adequately setting forth the nature of the emergency and the proceedings occurring at such meeting shall be filed with the Secretary of the State, the clerk of such political subdivision, or the clerk of each municipal member of such multitown district or agency, as the case may be, not later than seventy-two hours following the holding of such meeting. The notice shall specify the time and place of the special meeting and the business to be transacted. No other business shall be considered at such meetings by such public agency. In addition, such written notice shall be delivered to the usual place of abode of each member of the public agency so that the same is received prior to such special meeting. The requirement of delivery of such written notice may be dispensed with as to any member who at or prior to the time the meeting convenes files with the clerk or secretary of the public agency a written waiver of delivery of such notice. Such waiver may be given by telegram. The requirement of delivery of such written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes. Nothing in this section shall be construed to prohibit any agency from adopting more stringent notice requirements.

(e) No member of the public shall be required, as a condition to attendance at a meeting of any such body, to register the member's name, or furnish other information, or complete a questionnaire or otherwise fulfill any condition precedent to the member's attendance.

(f) A public agency may hold an executive session, as defined in subdivision (6) of section 1-200, upon an affirmative vote of two-thirds of the members of such body present and voting, taken at a public meeting and stating the reasons for such executive session, as defined in section 1-200.

(g) In determining the time within which or by when a notice, agenda, record of votes or minutes of a special meeting or an emergency special meeting are required to be filed under this section, Saturdays, Sundays, legal holidays and any day on which the office of the agency, the Secretary of the State or the clerk of the applicable political subdivision or the clerk of each municipal member of any multitown district or agency, as the case may be, is closed, shall be excluded.

(1957, P.A. 468, S. 1; 1967, P.A. 723, S. 2; 1971, P.A. 499; P.A. 75-342, S. 6; P.A. 76-435, S. 63, 82; P.A. 77-609, S. 4, 8; P.A. 83-67, S. 2; 83-148; P.A. 84-546, S. 4, 173; P.A. 85-613, S. 3, 154; P.A. 97-47, S. 8; P.A. 99-71, S. 1; P.A. 00-66, S. 7; P.A. 07-213, S. 23; P.A. 08-18, S. 2; June 11 Sp. Sess. P.A. 08-3, S. 11; P.A. 10-171, S. 4.)

History: 1967 act required filing schedules for meetings of public bodies with secretary of the state or clerks in political subdivisions of the state and made provisions regarding special meetings; 1971 act required that votes taken in closed executive sessions be available for public inspection and recorded in the minutes; P.A. 75-342 excluded the general assembly and its committees from provision requiring that schedule of meetings be filed, expanded provisions re special meetings and changed vote margin required to hold closed executive session from simple majority to two-thirds majority; P.A. 76-435 made technical changes; P.A. 77-609 required that the general assembly provide in its joint rules for giving notice of meetings, made provisions regarding agendas for regular public meetings and required that written notice of special meetings be sent to agency members; P.A. 83-67 required multitown districts and agencies to notify their member towns of the schedule of regular and special meetings and to file minutes of such meetings; P.A. 83-148 added a new Subsec. (b) which clarifies the method to be used in determining the time in which a notice or agenda is required to be given, deleting provisions in former language, now Subsec. (a), made redundant by its inclusion and adding provisions in Subsec. (a) requiring secretary or clerk to post notice in his office and requiring that notice be given at least 24 hours before time of special meeting; P.A. 84-546 amended Subsec. (b) to apply provisions to “offices of the clerk of each municipal member of any multitown district or agency”; P.A. 85-613 made technical changes, deleting reference to Sec. 2-45; P.A. 97-47 substituted “the Freedom of Information Act” for list of sections; Sec. 1-21 transferred to Sec. 1-225 in 1999; P.A. 99-71 amended Subsec. (b) by substituting “record of votes or minutes of a special meeting or an emergency special meeting are” for “or other information is” and repealing “given, made available, posted or” before “filed”; P.A. 00-66 divided former Subsec. (a) into multiple subsections, relettered former Subsec. (b) as Subsec. (g) and made technical changes; P.A. 07-213 amended Subsec. (c) to revise agenda filing requirement and require the posting of agendas on the public agency's and the Secretary of the State's web sites for agencies of the state; P.A. 08-18 amended Subsec. (a) to add provision requiring each agency to make, keep and maintain a record of proceedings of its meetings, effective April 29, 2008; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (a) to require that within seven days of session to which minutes refer, they be available for public inspection and posted on agency's web site, if available, amended Subsec. (b) to require that schedule be posted on agency's web site, if available, and amended Subsec. (d) to require that notice be posted not less than 24 hours before meeting to which notice refers on agency's web site, if available; P.A. 10-171 amended Subsec. (a) to exempt public agencies of political subdivisions of state from requirement that minutes be posted on agency's web site and make technical changes.

See Secs. 1-227 to 1-231, inclusive, for requirements applicable with respect to public meetings, hearings and executive sessions of public agencies.

Annotations to former section 1-21:

Where statute requires vote of each board member be recorded, absence of record of dissenting vote indicated affirmative vote. 148 C. 622. Cited. 170 C. 588; 174 C. 308; 181 C. 324; 182 C. 138; Id., 142; 184 C. 102; 190 C. 235; 192 C. 183; Id., 234; Id., 310; 198 C. 498; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 219 C. 685; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271; 234 C. 704; 240 C. 835. Notice under Freedom of Information Act was adequate for a site inspection under the Inland Wetlands Act. 243 C. 266.

Cited. 2 CA 600; 4 CA 216; Id., 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 31 CA 690; 35 CA 111; 37 CA 589; 42 CA 402; Id., 700; judgment reversed, see 240 C. 835; 43 CA 133; Id., 227.

Plaintiff newspaper reporter as a member of the public has standing to challenge the closing of a town council meeting without required vote; provision of the Enfield charter that all meetings of the town council be open to the public must yield to state statutes; where council is exercising its administrative and executive powers, it may close its sessions. 31 CS 329. The commission's interpretation that an emergency meeting may be held only when there is no time for a special meeting notice to be posted 24 hours in advance was considered reasonable. 39 CS 56. Cited. 40 CS 233; 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Presumed legislature, by insertion of exception clause in Sec. 1-19, intended to exclude from operation of “right to know” statutes exclusive power over admission to bar vested in Superior Court by Sec. 51-80. 4 Conn. Cir. Ct. 313.

Subsec. (a):

Cited. 213 C. 216; 217 C. 153; 218 C. 757; 221 C. 393; 230 C. 441.

Cited. 19 CA 352–354; Id., 539; 42 CA 402; 43 CA 133.

Annotations to present section:

Subsec. (a):

Section's open meeting requirements inapplicable to grievance arbitration proceedings. 244 C. 487.

Subsec. (c):

Plain language of Subsec. requires that new agenda item, not previously published, may be added to agenda only after an affirmative vote to add that item by two-thirds of the members present and voting. 66 CA 279.

Subsec. (d):

Exception to 24-hour prior notice requirement in case of emergency not unconstitutionally void for vagueness, and commission properly determined that circumstances at issue constituted an emergency; commission's long-standing interpretation that an emergency meeting may be held only when there is no time for a special meeting notice to be posted 24 hours in advance is reasonable and entitled to deference. 294 C. 438.



Section 1-226 - (Formerly Sec. 1-21a). Recording, broadcasting or photographing meetings.

(a) At any meeting of a public agency which is open to the public, pursuant to the provisions of section 1-225, proceedings of such public agency may be recorded, photographed, broadcast or recorded for broadcast, subject to such rules as such public agency may have prescribed prior to such meeting, by any person or by any newspaper, radio broadcasting company or television broadcasting company. Any recording, radio, television or photographic equipment may be so located within the meeting room as to permit the recording, broadcasting either by radio, or by television, or by both, or the photographing of the proceedings of such public agency. The photographer or broadcaster and its personnel, or the person recording the proceedings, shall be required to handle the photographing, broadcast or recording as inconspicuously as possible and in such manner as not to disturb the proceedings of the public agency. As used herein the term television shall include the transmission of visual and audible signals by cable.

(b) Any such public agency may adopt rules governing such recording, photography or the use of such broadcasting equipment for radio and television stations but, in the absence of the adoption of such rules and regulations by such public agency prior to the meeting, such recording, photography or the use of such radio and television equipment shall be permitted as provided in subsection (a) of this section.

(c) Whenever there is a violation or the probability of a violation of subsections (a) and (b) of this section the superior court, or a judge thereof, for the judicial district in which such meeting is taking place shall, upon application made by affidavit that such violation is taking place or that there is reasonable probability that such violation will take place, issue a temporary injunction against any such violation without notice to the adverse party to show cause why such injunction should not be granted and without the plaintiff's giving bond. Any person or public agency so enjoined may immediately appear and be heard by the court or judge granting such injunction with regard to dissolving or modifying the same and, after hearing the parties and upon a determination that such meeting should not be open to the public, said court or judge may dissolve or modify the injunction. Any action taken by a judge upon any such application shall be immediately certified to the court to which such proceedings are returnable.

(1967, P.A. 851, S. 1, 2; 1969, P.A. 706; P.A. 74-183, S. 161, 291; P.A. 75-342, S. 12; P.A. 76-435, S. 24, 82; 76-436, S. 562, 681; P.A. 77-609, S. 5, 8; P.A. 78-280, S. 1, 127; P.A. 05-288, S. 3.)

History: 1969 act added Subsec. (c); P.A. 74-183 changed “circuit court” to “court of common pleas” and “circuit” to “county or judicial district”; P.A. 75-342 amended section to specifically include photography and newspaper coverage of open meetings and cable transmissions; P.A. 76-435 made technical changes; P.A. 76-436 changed “court of common pleas” to “superior court”, effective July 1, 1978; P.A. 77-609 allowed recording equipment at open meetings; P.A. 78-280 deleted “county”; Sec. 1-21a transferred to Sec. 1-226 in 1999; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Annotations to former section 1-21a:

Cited. 174 C. 308; 181 C. 324; 182 C. 142; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (a):

Cited. 42 CA 402. Parties to a grievance arbitration hearing do not have right pursuant to section to tape record the proceedings. 43 CA 133.

Annotation to present section:

Subsec. (a):

Section's recording provisions inapplicable to grievance arbitration proceedings. 244 C. 487.



Section 1-227 - (Formerly Sec. 1-21c). Mailing of notice of meetings to persons filing written request. Fees.

The public agency shall, where practicable, give notice by mail of each regular meeting, and of any special meeting which is called, at least one week prior to the date set for the meeting, to any person who has filed a written request for such notice with such body, except that such body may give such notice as it deems practical of special meetings called less than seven days prior to the date set for the meeting. Such notice requirement shall not apply to the General Assembly, either house thereof or to any committee thereof. Any request for notice filed pursuant to this section shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for notice shall be filed within thirty days after January first of each year. Such public agency may establish a reasonable charge for sending such notice based on the estimated cost of providing such service.

(P.A. 75-342, S. 7.)

History: Sec. 1-21c transferred to Sec. 1-227 in 1999.

Annotations to former section 1-21c:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 234; Id., 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-228 - (Formerly Sec. 1-21d). Adjournment of meetings. Notice.

The public agency may adjourn any regular or special meeting to a time and place specified in the order of adjournment. Less than a quorum may so adjourn from time to time. If all members are absent from any regular meeting the clerk or the secretary of such body may declare the meeting adjourned to a stated time and place and shall cause a written notice of the adjournment to be given in the same manner as provided in section 1-225, for special meetings, unless such notice is waived as provided for special meetings. A copy of the order or notice of adjournment shall be conspicuously posted on or near the door of the place where the regular or special meeting was held, within twenty-four hours after the time of the adjournment. When an order of adjournment of any meeting fails to state the hour at which the adjourned meeting is to be held, it shall be held at the hour specified for regular meetings, by ordinance, resolution, by law or other rule.

(P.A. 75-342, S. 8.)

History: Sec. 1-21d transferred to Sec. 1-228 in 1999.

Annotations to former section 1-21d:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-229 - (Formerly Sec. 1-21e). Continued hearings. Notice.

Any hearing being held, or noticed or ordered to be held, by the public agency at any meeting may by order or notice of continuance be continued or recontinued to any subsequent meeting of such agency in the same manner and to the same extent set forth in section 1-228, for the adjournment of meeting, provided, that if the hearing is continued to a time less than twenty-four hours after the time specified in the order or notice of hearing, a copy of the order or notice of continuance of hearing shall be posted on or near the door of the place where the hearing was held immediately following the meeting at which the order or declaration of continuance was adopted or made.

(P.A. 75-342, S. 9.)

History: Sec. 1-21e transferred to Sec. 1-229 in 1999.

Annotations to former section 1-21e:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-230 - (Formerly Sec. 1-21f). Regular meetings to be held pursuant to regulation, ordinance or resolution.

The public agency shall provide by regulation, in the case of a state agency, or by ordinance or resolution in the case of an agency of a political subdivision, the place for holding its regular meetings. If at any time any regular meeting falls on a holiday, such regular meeting shall be held on the next business day. If it shall be unsafe to meet in the place designated, the meetings may be held at such place as is designated by the presiding officer of the public agency; provided a copy of the minutes of any such meeting adequately setting forth the nature of the emergency and the proceedings occurring at such meeting shall be filed with the Secretary of the State or the clerk of the political subdivision, as the case may be, not later than seventy-two hours following the holding of such meeting.

(P.A. 75-342, S. 10.)

History: Sec. 1-21f transferred to Sec. 1-230 in 1999.

Annotations to former section 1-21f:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-231 - (Formerly Sec. 1-21g). Executive sessions.

(a) At an executive session of a public agency, attendance shall be limited to members of said body and persons invited by said body to present testimony or opinion pertinent to matters before said body provided that such persons' attendance shall be limited to the period for which their presence is necessary to present such testimony or opinion and, provided further, that the minutes of such executive session shall disclose all persons who are in attendance except job applicants who attend for the purpose of being interviewed by such agency.

(b) An executive session may not be convened to receive or discuss oral communications that would otherwise be privileged by the attorney-client relationship if the agency were a nongovernmental entity, unless the executive session is for a purpose explicitly permitted pursuant to subdivision (6) of section 1-200.

(P.A. 75-342, S. 11; P.A. 81-431, S. 5; P.A. 86-226; P.A. 97-47, S. 9.)

History: P.A. 81-431 exempted names of job applicants interviewed during executive session from disclosure; P.A. 86-226 added Subsec. (b) prohibiting convening of executive session to receive or discuss oral communications that would otherwise be privileged by the attorney-client privilege unless session is for a purpose explicitly permitted under Sec. 1-18a(e); P.A. 97-47 made a technical change in Subsec. (b); Sec. 1-21g transferred to Sec. 1-231 in 1999.

Annotations to former section 1-21g:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 34 CA 772; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-232 - (Formerly Sec. 1-21h). Conduct of meetings.

In the event that any meeting of a public agency is interrupted by any person or group of persons so as to render the orderly conduct of such meeting unfeasible and order cannot be restored by the removal of individuals who are wilfully interrupting the meetings, the members of the agency conducting the meeting may order the meeting room cleared and continue in session. Only matters appearing on the agenda may be considered in such a session. Duly accredited representatives of the press or other news media, except those participating in the disturbance, shall be allowed to attend any session held pursuant to this section. Nothing in this section shall prohibit such public agency from establishing a procedure for readmitting an individual or individuals not responsible for wilfully disturbing the meeting.

(P.A. 75-342, S. 13.)

History: Sec. 1-21h transferred to Sec. 1-232 in 1999.

Annotations to former section 1-21h:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-240 - (Formerly Sec. 1-21k). Penalties.

(a) Any person who wilfully, knowingly and with intent to do so, destroys, mutilates or otherwise disposes of any public record without the approval required under section 1-18 or unless pursuant to chapter 47 or 871, or who alters any public record, shall be guilty of a class A misdemeanor and each such occurrence shall constitute a separate offense.

(b) Any member of any public agency who fails to comply with an order of the Freedom of Information Commission shall be guilty of a class B misdemeanor and each occurrence of failure to comply with such order shall constitute a separate offense.

(P.A. 75-342, S. 16; P.A. 79-631, S. 24, 111; P.A. 82-188, S. 2, 3.)

History: P.A. 79-631 made technical changes; P.A. 82-188 amended Subsec. (a) by adding the exception of records destroyed pursuant to chapter 871; Sec. 1-21k transferred to Sec. 1-240 in 1999.

Annotations to former section 1-21k:

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310; 198 C. 498; 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600; 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-241 - (Formerly Sec. 1-21l). Injunctive relief from frivolous, unreasonable or harassing freedom of information appeals.

A public agency, as defined in subdivision (1) of section 1-200, may bring an action to the Superior Court against any person who was denied leave by the Freedom of Information Commission to have his appeal heard by the commission under subsection (b) of section 1-206 because the commission determined and found that such appeal or the underlying request would perpetrate an injustice or would constitute an abuse of the commission's administrative process. The action authorized under this section shall be limited to an injunction prohibiting such person from bringing any further appeal to the commission which would perpetrate an injustice or would constitute an abuse of the commission's administrative process. If, after such an injunction is ordered, the person subject to the injunction brings a further appeal to the Freedom of Information Commission and the commission determines that such appeal would perpetrate an injustice or would constitute an abuse of the commission's administrative process, such person shall be conclusively deemed to have violated the injunction and such agency may seek further injunctive and equitable relief, damages, attorney's fees and costs, as the court may order.

(P.A. 93-191, S. 2, 4; P.A. 97-47, S. 14.)

History: P.A. 93-191 effective July 1, 1993; P.A. 97-47 made a technical change; Sec. 1-21l transferred to Sec. 1-241 in 1999.

Annotations to former section 1-21l:

Cited. 37 CA 589; 42 CA 402; 43 CA 133.



Section 1-242 - Actions involving provisions of the Freedom of Information Act. Notice of litigation to the Freedom of Information Commission. Intervention by commission.

(a) In any action involving the assertion that a provision of the Freedom of Information Act has been violated or constitutes a defense, the court to which such action is brought shall make an order requiring the party asserting such violation or defense, as applicable, to provide the Freedom of Information Commission with notice of the action and a copy of the complaint and all pleadings in the action by first-class mail or personal service to the address of the commission's office.

(b) Upon the filing of a verified pleading by the commission, the court to which an action described in subsection (a) of this section is brought may grant the commission's motion to intervene in the action for purposes of participating in any issue involving a provision of the Freedom of Information Act.

(P.A. 04-206, S. 1.)

History: P.A. 04-206 effective June 3, 2004.






Chapter 15 - Connecticut Uniform Electronic Transactions Act

Section 1-260 to 1-265 - Definitions. Exemptions. Electronic records. Electronic signatures. Regulations. Reports.

Sections 1-260 to 1-265, inclusive, are repealed, effective October 1, 2002.

(P.A. 99-155, S. 1–6; P.A. 00-66, S. 8; 00-134, S. 2–4; P.A. 02-68, S. 22.)



Section 1-266 - Short title: Connecticut Uniform Electronic Transactions Act.

Sections 1-266 to 1-286, inclusive, shall be known and may be cited as the “Connecticut Uniform Electronic Transactions Act”.

(P.A. 02-68, S. 1.)

History: (Revisor's note: Quotation marks were inserted editorially by the Revisors for consistency and proper form).

See Secs. 7-35aa to 7-35gg, inclusive, re Uniform Real Property Electronic Recording Act.



Section 1-267 - Definitions.

As used in sections 1-266 to 1-286, inclusive:

(1) “Agreement” means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) “Automated transaction” means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

(3) “Computer program” means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) “Contract” means the total legal obligation resulting from the parties' agreement as affected by sections 1-266 to 1-286, inclusive, and other applicable law.

(5) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical or electromagnetic capabilities or similar capabilities.

(6) “Electronic agent” means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

(7) “Electronic record” means a record created, generated, sent, communicated, received or stored by electronic means, including, but not limited to, facsimiles, electronic mail, telexes, Internet messaging and an electronic delivery service that delivers communications to their intended recipients while using a security procedure.

(8) “Electronic signature” means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) “Governmental agency” means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of a state or of a county, municipality or other political subdivision of a state.

(10) “Information” means data, text, images, sounds, codes, computer programs, software, databases or the like.

(11) “Information processing system” means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(12) “Person” has the same meaning as provided in subsection (k) of section 1-1.

(13) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) “Security procedure” means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record, including a method that matches an electronic mail address to a person's United States Postal Service physical address and a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption or callback or other acknowledgment procedures.

(15) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States, including an Indian tribe or band, or an Alaskan native village, that is recognized by federal law or formally acknowledged by a state.

(16) “Transaction” means an action or set of actions occurring between two or more persons relating to the conduct of business, consumer, commercial, charitable or governmental affairs.

(P.A. 02-68, S. 2; P.A. 12-185, S. 2.)

History: P.A. 12-185 redefined “electronic record” in Subdiv. (7) and “security procedure” in Subdiv. (14).



Section 1-268 - Scope.

(a) Except as otherwise provided in subsection (b) or (c) of this section, sections 1-266 to 1-286, inclusive, apply to electronic records and electronic signatures relating to a transaction.

(b) Sections 1-266 to 1-286, inclusive, do not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils or testamentary trusts; or

(2) Except to the extent provided in section 1-281, the Uniform Commercial Code, other than section 42a-1-306 and articles 2 and 2A of title 42a.

(c) (1) Sections 1-266 to 1-286, inclusive, apply to a transaction governed by the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but are not intended to limit, modify or supersede the provisions of 15 USC 7001(c); and

(2) Unless a notice is subject to the Electronic Signatures in Global and National Commerce Act, 15 USC 7003, sections 1-266 to 1-286, inclusive, do not apply to a notice to the extent that it is governed by a law requiring the furnishing of:

(A) Notice of the cancellation or termination of utility services, including water, heat, gas, cable television or other services, oil, telephone and electric power;

(B) Notice of default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

(C) Notice of the cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities;

(D) Notice of the recall of a product, or the material failure of a product, that risks endangering health or safety; or

(E) Any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials.

(d) Sections 1-266 to 1-286, inclusive, do not apply to any of the rules of court practice and procedure under the Connecticut Practice Book.

(e) Sections 1-266 to 1-286, inclusive, apply to an electronic record or electronic signature otherwise excluded from the application of sections 1-266 to 1-286, inclusive, under subsection (b), (c) or (d) of this section to the extent that the electronic record or electronic signature is governed by a law other than those specified in subsection (b), (c) or (d) of this section.

(f) A transaction subject to sections 1-266 to 1-286, inclusive, is also subject to other applicable substantive law.

(P.A. 02-68, S. 3; P.A. 03-278, S. 4; P.A. 05-109, S. 41; P.A. 08-56, S. 8.)

History: P.A. 03-278 added reference to article 2A in Subsec. (b)(2), effective July 9, 2003; P.A. 05-109 amended Subsec. (b)(2) by replacing reference to Secs. 42a-1-107 and 42a-1-206 with reference to Sec. 42a-1-306; P.A. 08-56 deleted Subsec. (b)(3) re certain conveyance documents, effective October 1, 2009.



Section 1-269 - Prospective application.

Sections 1-266 to 1-286, inclusive, apply to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after October 1, 2002.

(P.A. 02-68, S. 4.)



Section 1-270 - Use of electronic records and electronic signatures. Variation by agreement.

(a) Sections 1-266 to 1-286, inclusive, do not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) Sections 1-266 to 1-286, inclusive, apply only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context of the transaction and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in sections 1-266 to 1-286, inclusive, the effect of any provision of sections 1-266 to 1-286, inclusive, may be varied by agreement. The presence in certain provisions of sections 1-266 to 1-286, inclusive, of the words “unless otherwise agreed”, or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by sections 1-266 to 1-286, inclusive, and other applicable law.

(P.A. 02-68, S. 5.)



Section 1-271 - Construction and application.

Sections 1-266 to 1-286, inclusive, shall be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of such practices; and

(3) To effectuate their general purpose to make uniform the law with respect to the subject of sections 1-266 to 1-286, inclusive, among states enacting such law.

(P.A. 02-68, S. 6.)



Section 1-272 - Legal recognition of electronic records, electronic signatures and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because the record or signature is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in the formation of the contract.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

(P.A. 02-68, S. 7.)



Section 1-273 - Provision of information in writing. Presentation of records.

(a) If the parties to a transaction have agreed to conduct the transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or the sender's information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than sections 1-266 to 1-286, inclusive, requires a record to (1) be posted or displayed in a certain manner, (2) be sent, communicated or transmitted by a specified method, or (3) contain information that is formatted in a certain manner, the following rules apply:

(A) The record shall be posted or displayed in the manner specified in the other law.

(B) Except as otherwise provided in subdivision (2) of subsection (d) of this section, the record shall be sent, communicated or transmitted by the method specified in the other law.

(C) The record shall contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, except that:

(1) To the extent a law other than sections 1-266 to 1-286, inclusive, requires information to be provided, sent or delivered in writing but permits such requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) A requirement under a law other than sections 1-266 to 1-286, inclusive, to send, communicate or transmit a record by a specified means of delivery may be varied by agreement to the extent permitted by the other law.

(P.A. 02-68, S. 8.)



Section 1-274 - Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and otherwise as provided by law.

(P.A. 02-68, S. 9.)



Section 1-275 - Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither subdivision (1) nor (2) of this section applies, the change or error shall have the effect provided by other applicable law, including the law of mistake, and the parties' contract, if any.

(4) Subdivisions (2) and (3) of this section may not be varied by agreement.

(P.A. 02-68, S. 10.)



Section 1-276 - Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform such acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

(P.A. 02-68, S. 11.)



Section 1-277 - Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of said subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, such law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, the requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after October 1, 2002, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency in this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction, except as otherwise required by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a.

(P.A. 02-68, S. 12.)



Section 1-278 - Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because such record or signature is in electronic form.

(P.A. 02-68, S. 13.)



Section 1-279 - Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to the contract.

(P.A. 02-68, S. 14.)



Section 1-280 - Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by such system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient.

(b) Unless otherwise agreed between the sender and the recipient, an electronic record is received when it:

(1) Enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) Is in a form capable of being processed by such system.

(c) Subsection (b) of this section applies even if the place where the information processing system is located is different from the place where the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For the purposes of this subsection, the following rules apply:

(1) If the sender or the recipient has more than one place of business, the place of business of the sender or the recipient, as the case may be, is the sender's or recipient's place of business having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business of the sender or the recipient, as the case may be, is the sender's or recipient's residence.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that an electronic record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

(P.A. 02-68, S. 15.)



Section 1-281 - Transferable records.

(a) As used in this section, “transferable record” means an electronic record that:

(1) Would be a note under article 3 of title 42a, or other similar law, or a document under article 7 of title 42a, or other similar law, if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes such person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in subdivisions (4), (5) and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or such person's designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy, and any copy of a copy, is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in subdivision (21) of subsection (b) of section 42a-1-201, or other similar law, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, or other similar law, including, if the applicable statutory requirements under subsection (a) of section 42a-3-302 or section 42a-7-501 or 42a-9-308, or other similar law, are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code, or other similar law.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person seeking enforcement is in control of the transferable record. Such proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

(P.A. 02-68, S. 16; P.A. 05-109, S. 42.)

History: P.A. 05-109 amended Subsec. (d) by replacing reference to Sec. 42a-1-201(20) with reference to Sec. 42a-1-201(b)(21).



Section 1-282 - Creation and retention of electronic records and conversion of written records by governmental agencies.

Except as otherwise required by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a, each governmental agency in this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

(P.A. 02-68, S. 17.)



Section 1-283 - Acceptance and distribution of electronic records by governmental agencies. Interoperability. Regulations.

(a) Except as otherwise provided in subsection (f) of section 1-277, each governmental agency in this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

(b) Except as provided in subsection (d) of this section, to the extent that an executive branch governmental agency of this state uses electronic records and electronic signatures under subsection (a) of this section, the Department of Administrative Services, giving due consideration to the security of such electronic records and electronic signatures, may adopt regulations, in accordance with the provisions of chapter 54, specifying:

(1) The manner and format in which such electronic records shall be created, generated, sent, communicated, received and stored and the systems established for such purposes;

(2) If such electronic records may be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature shall be affixed to the electronic record and the identity of, or criteria that shall be met by, any third party used by a person filing a document to facilitate the electronic signature and filing process;

(3) Processes and procedures as appropriate to ensure adequate control, preservation, disposition, integrity, security and confidentiality of such electronic records and adequate ability to audit such electronic records; and

(4) Any other required attributes for such electronic records that are specified for corresponding nonelectronic records or reasonably necessary under specific circumstances.

(c) Any regulations adopted by the Department of Administrative Services pursuant to subsection (b) of this section may promote consistency and interoperability with any similar requirements adopted by governmental agencies in this state, of other states and of the federal government, and by nongovernmental persons, interacting with executive branch governmental agencies of this state. If appropriate, such regulations may specify differing levels of standards from which executive branch governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

(d) Any regulations adopted by the Department of Administrative Services pursuant to subsection (b) of this section shall not apply to the offices of the State Treasurer, Comptroller, Secretary of the State and Attorney General. Each of said offices may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of subsections (b) and (c) of this section with regard to said office.

(e) Except as otherwise provided in subsection (f) of section 1-277, section 17b-242 and section 19a-25b, sections 1-266 to 1-286, inclusive, do not require a governmental agency in this state to use or permit the use of electronic records or electronic signatures.

(f) This section is subject to any requirements established by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a.

(P.A. 02-68, S. 18; P.A. 05-118, S. 2; 05-168, S. 2; P.A. 11-51, S. 76.)

History: P.A. 05-118 amended Subsec. (e) by adding reference to Sec. 17b-242; P.A. 05-168 amended Subsec. (e) by adding reference to Sec. 19a-25b; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 1-284 - Electronic record presumed not sent to or received by a consumer.

(a) As used in this section, “consumer” means (1) an individual who obtains, through a transaction, products or services that are used primarily for personal, family or household purposes, and (2) the legal representative of such an individual.

(b) For the purposes of sections 1-266 to 1-286, inclusive, it is presumed that an electronic record is not sent to or received by a consumer if the sender of the electronic record is aware that the consumer (1) did not receive the electronic record, or (2) did not receive the electronic record in a manner allowing the record to be opened and read by the consumer. The provisions of this section may not be varied by agreement.

(P.A. 02-68, S. 19.)



Section 1-285 - Severability clause.

If any provision of sections 1-266 to 1-286, inclusive, or its application to any person or circumstance is held invalid or inconsistent with the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., as from time to time amended, such invalidity or inconsistency does not affect other provisions or applications of sections 1-266 to 1-286, inclusive, which can be given effect without the invalid or inconsistent provision or application, and to this end the provisions of sections 1-266 to 1-286, inclusive, are severable.

(P.A. 02-68, S. 20.)



Section 1-286 - Operation of Connecticut Uniform Electronic Transactions Act with respect to federal act.

The provisions of sections 1-266 to 1-286, inclusive, governing the legal effect, validity or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of the Electronic Signatures in Global and National Commerce Act, 15 USC 7002, and supersede, modify and limit said federal act as provided in 15 USC 7002, except that sections 1-266 to 1-286, inclusive, shall not supersede, modify or limit the provisions of 15 USC 7001(c).

(P.A. 02-68, S. 21.)






Chapter 15a - Office of Governmental Accountability

Section 1-300 - Office of Governmental Accountability. Independent decision-making authority of council, commission, offices and boards.

(a) There is established the Office of Governmental Accountability. The executive administrator of the office shall serve as the administrative head of the office, who shall be appointed in accordance with the provisions of section 1-301.

(b) The Office of Governmental Accountability shall provide personnel, payroll, affirmative action and administrative and business office functions and information technology associated with such functions for the following: The Judicial Review Council established under section 51-51k, Judicial Selection Commission established under section 51-44a, Board of Firearms Permit Examiners established under section 29-32b, Office of the Child Advocate established under section 46a-13k, Office of the Victim Advocate established under section 46a-13b and State Contracting Standards Board established under section 4e-2. The personnel, payroll, affirmative action and administrative and business office functions of said offices, commission, council and boards shall be merged and consolidated within the Office of Governmental Accountability.

(c) The executive administrator may employ necessary staff to carry out the administrative functions of the Office of Governmental Accountability, within available appropriations. Such necessary staff of the Office of Governmental Accountability shall be in classified service.

(d) Nothing in this section shall be construed to affect or limit the independent decision-making authority of the Judicial Review Council, Judicial Selection Commission, Board of Firearms Permit Examiners, Office of the Child Advocate, Office of the Victim Advocate or the State Contracting Standards Board. Such decision-making authority includes, but is not limited to, decisions concerning budgetary issues and concerning the employment of necessary staff to carry out the statutory duties of each such office, commission, council or board.

(P.A. 11-48, S. 58; May Sp. Sess. P.A. 16-3, S. 67.)

History: P.A. 11-48 effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsecs. (b) and (d) to delete references to Office of State Ethics, State Elections Enforcement Commission and Freedom of Information Commission and deleted reference to plan and made a conforming change in Subsec. (b), effective July 1, 2016.



Section 1-301 - Governmental Accountability Commission. Executive administrator.

(a)(1) There shall be a Governmental Accountability Commission, within the Office of Governmental Accountability established under section 1-300, that shall consist of six members as follows: (A) The executive director of the Judicial Review Council established under section 51-51k, or the executive director's designee; (B) the chairperson of the Judicial Selection Commission established under section 51-44a, or the chairperson's designee; (C) the chairperson of the Board of Firearms Permit Examiners established under section 29-32b, or the chairperson's designee; (D) the Child Advocate appointed under section 46a-13k, or the advocate's designee; (E) the Victim Advocate appointed under section 46a-13b, or the advocate's designee; and (F) the chairperson of the State Contracting Standards Board established under section 4e-2, or the chairperson's designee, provided no person serving as a designee under this subsection may be a state employee. The Governmental Accountability Commission shall select a chairperson who shall preside at meetings of the commission. Said commission shall meet for the purpose of making recommendations to the Governor for candidates for the executive administrator of the Office of Governmental Accountability pursuant to the provisions of subsection (b) of this section, or for the purpose of terminating the employment of the executive administrator.

(2) The commission established under subdivision (1) of this subsection shall not be construed to be a board or commission within the meaning of section 4-9a.

(b) (1) Notwithstanding the provisions of subdivisions (2) and (3) of this subsection concerning deadlines for recommendations for and appointment of an executive administrator of the Office of Governmental Accountability, not later than September 1, 2011, the Governor, with the approval of the General Assembly pursuant to subdivision (3) of this subsection, shall appoint a person as the executive administrator of the Office of Governmental Accountability established under section 1-300. Such person shall be qualified by training and experience to perform the administrative duties of the office. The initial appointment shall be made from a list prepared by the Governmental Accountability Commission pursuant to subdivision (2) of this subsection, except in the case of such initial appointment, such list shall be of not fewer than three persons. Not later than August 1, 2011, the commission shall submit such list to the Governor. If the Governmental Accountability Commission has not submitted such list to the Governor on or before August 1, 2011, then on or after August 2, 2011, the Governor shall appoint an acting executive administrator who shall serve until a successor is appointed and confirmed in accordance with the provisions of this section.

(2) Upon any vacancy in the position of executive administrator of the Office of Governmental Accountability, the commission shall meet to consider and interview successor candidates and shall submit to the Governor a list of not fewer than five and not more than seven of the most outstanding candidates, not later than sixty days after the occurrence of said vacancy. Such list shall rank the candidates in the order of commission preference. Upon receipt of the list of candidates from the commission, the Governor shall designate a candidate for the executive administrator of the Office of Governmental Accountability from among the choices not later than eight weeks after receiving such list. If at any time any candidate withdraws from consideration prior to confirmation by the General Assembly pursuant to subdivision (3) of this subsection, the Governor shall designate a candidate from the remaining candidates on the list.

(3) The candidate designated by the Governor, or if, not later than eight weeks after receiving such list, the Governor fails to designate a candidate on the list, the candidate ranked first on the list, shall be referred to either house of the General Assembly for confirmation. If such house of the General Assembly is not in session, the referred candidate shall serve as acting executive administrator and be entitled to the compensation and shall carry out the duties of the executive administrator until such house meets to take action on said appointment. The person appointed executive administrator shall serve for a term of four years and may be reappointed or shall continue to hold office until such person's successor is appointed and qualified. The Governmental Accountability Commission may terminate the term of an executive administrator in accordance with the provisions of this section.

(P.A. 11-48, S. 59; P.A. 13-247, S. 44; May Sp. Sess. P.A. 16-3, S. 68.)

History: P.A. 11-48 effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(1) to prohibit a state employee from serving as a designee, effective July 1, 2013; May Sp. Sess. P.A. 16-3 amended Subsec. (a)(1) to decrease membership on commission from 9 to 6, to delete former Subparas. (A) to (C) re chairpersons of Citizen's Ethics Advisory Board, State Elections Enforcement Commission and Freedom of Information Commission and to redesignate existing Subparas. (D) to (I) as Subparas. (A) to (F), effective July 1, 2016.



Section 1-302 - Plan for Office of Governmental Accountability merger. Recommendations for further action.

Section 1-302 is repealed, effective July 1, 2016.

(P.A. 11-48, S. 60; May Sp. Sess. P.A. 16-3, S. 209.)






Chapter 15b - Uniform Electronic Legal Material Act

Section 1-330 - Short title: Uniform Electronic Legal Material Act.

Sections 1-330 to 1-340, inclusive, may be cited as the “Uniform Electronic Legal Material Act”.

(P.A. 13-17, S. 1.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-331 - Definitions.

As used in sections 1-330 to 1-340, inclusive:

(1) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

(2) “Legal material” means, whether or not in effect:

(A) The Constitution of the state of Connecticut;

(B) The general statutes of the state of Connecticut;

(C) The regulations of Connecticut state agencies; and

(D) The reported decisions of the following state courts: The Supreme Court, the Appellate Court and the Superior Court;

(3) “Official publisher” means:

(A) For the Constitution of the state of Connecticut, the Secretary of the State;

(B) For the general statutes of the state of Connecticut, the Joint Committee on Legislative Management;

(C) For the regulations of Connecticut state agencies, the Secretary of the State; and

(D) For the reported decisions of the Supreme Court, the Appellate Court and the Superior Court, the Commission on Official Legal Publications;

(4) “Official record” means the version of legal material designated by an official publisher as the official version of such material;

(5) “Publish” means to display, present or release to the public, or cause to be displayed, presented or released to the public by the official publisher;

(6) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(7) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(P.A. 13-17, S. 2.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-332 - Prospective application.

Sections 1-330 to 1-340, inclusive, shall apply to all legal material in an electronic record that is designated as official under section 1-333 and first published electronically on or after October 1, 2014.

(P.A. 13-17, S. 3.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-333 - Designation of official record by official publisher.

(a) If an official publisher publishes legal material only in an electronic record, the publisher shall: (1) Designate the electronic record as the official record; and (2) comply with sections 1-334, 1-336 and 1-337.

(b) An official publisher that publishes legal material in an electronic record and also publishes the material in a record other than an electronic record may designate the electronic record as the official record if the publisher complies with sections 1-334, 1-336 and 1-337.

(P.A. 13-17, S. 4.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-334 - Authentication of electronic record as official record by official publisher.

An official publisher of legal material in an electronic record that is designated as official under section 1-333 shall authenticate the electronic record. To authenticate an electronic record, the official publisher shall provide a method for a user to determine that the electronic record received by the user from the official publisher is unaltered from the official record published by the official publisher.

(P.A. 13-17, S. 5.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-335 - Presumptions re authenticity of legal material in an electronic record.

(a) Legal material in an electronic record that is authenticated under section 1-334 is presumed to be an accurate copy of the legal material.

(b) If another state has adopted a law substantially similar to the provisions of sections 1-330 to 1-340, inclusive, legal material in an electronic record that is designated as official and authenticated by the official publisher in that state is presumed to be an accurate copy of the legal material.

(c) A party contesting the authentication of legal material in an electronic record authenticated under section 1-334 has the burden of proving by a preponderance of the evidence that the record is not authentic.

(P.A. 13-17, S. 6.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-336 - Preservation of legal material in an electronic record.

(a) An official publisher of legal material in an electronic record that is or was designated as official under section 1-333 shall provide for the preservation and security of the record in an electronic form or a form that is not electronic.

(b) If legal material is preserved in an electronic record under subsection (a) of this section, the official publisher shall: (1) Ensure the integrity of the electronic record; (2) provide for backup and disaster recovery of the electronic record; and (3) ensure the continuing usability of the legal material.

(P.A. 13-17, S. 7.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-337 - Public availability of legal material in an electronic record.

An official publisher of legal material in an electronic record that is required to be preserved under section 1-336 shall ensure that the material is reasonably available for use by the public on a permanent basis.

(P.A. 13-17, S. 8.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-338 - Implementation standards and practices.

In implementing the provisions of sections 1-330 to 1-340, inclusive, an official publisher of legal material in an electronic record shall consider:

(1) Standards and practices of other jurisdictions;

(2) The most recent standards regarding authentication of, preservation and security of, and public access to, legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies and any standards or guidelines established by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a;

(3) The needs of users of legal material in an electronic record;

(4) The views of governmental officials and entities and other interested persons; and

(5) To the extent practicable, methods and technologies for the authentication of, preservation and security of, and public access to, legal material which are compatible with the methods and technologies used by other official publishers in this state and in other states that have adopted a law substantially similar to the provisions of sections 1-330 to 1-340, inclusive.

(P.A. 13-17, S. 9.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-339 - Uniformity of application and construction.

In applying and construing the provisions of the Uniform Electronic Legal Material Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 13-17, S. 10.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-340 - Operation of Uniform Electronic Legal Material Act with respect to federal act.

The provisions of sections 1-330 to 1-339, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but do not modify, limit or supersede Section 101(c) of said act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC 7003(b).

(P.A. 13-17, S. 11.)

History: P.A. 13-17 effective October 1, 2014.






Chapter 15c - Connecticut Uniform Power of Attorney Act

Section 1-350 - (Note: This section is effective July 1, 2016.) Short title: Connecticut Uniform Power of Attorney Act.

Sections 1-350 to 1-353b, inclusive, may be cited as the “Connecticut Uniform Power of Attorney Act”.

(P.A. 15-240, S. 1.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350a - (Note: This section is effective July 1, 2016.) Definitions.

As used in sections 1-350 to 1-353b, inclusive:

(1) “Agent” means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney in fact, or otherwise. Agent includes an original agent, coagent, successor agent and a person to which an agent’s authority is delegated.

(2) “Durable” means, with respect to a power of attorney, not terminated by the principal’s incapacity.

(3) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(4) “Good faith” means honesty in fact.

(5) “Incapacity” means inability of an individual, even with appropriate assistance, to perform the functions inherent in managing his or her affairs because the individual:

(A) Has a mental, emotional or physical condition that results in the individual being unable to receive and evaluate information or make or communicate decisions; or

(B) Is:

(i) Missing;

(ii) Detained, including incarcerated in a penal system; or

(iii) Outside the United States and unable to return.

(6) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality or any other legal or commercial entity.

(7) “Power of attorney” means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

(8) “Presently exercisable general power of appointment” means, with respect to property or a property interest subject to a power of appointment, power exercisable at the time in question to vest absolute ownership in the principal individually, the principal’s estate, the principal’s creditors or the creditors of the principal’s estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(9) “Principal” means an individual who grants authority to an agent in a power of attorney.

(10) “Property” means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(11) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(12) “Sign” means, with present intent to authenticate or adopt a record to:

(A) Execute or adopt a tangible symbol; or

(B) Attach to or logically associate with the record an electronic sound, symbol or process.

(13) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(14) “Stocks and bonds” means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly or in any other manner. “Stocks and bonds” does not include commodity futures contracts and call or put options on stocks or stock indexes.

(P.A. 15-240, S. 2.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350b - (Note: This section is effective July 1, 2016.) Applicability.

The provisions of sections 1-350 to 1-353b, inclusive, apply to all powers of attorney except:

(1) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

(2) A power to make health care decisions;

(3) A proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

(4) A power created on a form prescribed by a government or governmental subdivision, agency or instrumentality for a governmental purpose.

(P.A. 15-240, S. 3.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350c - (Note: This section is effective July 1, 2016.) Power of attorney is durable.

A power of attorney created under sections 1-350 to 1-353b, inclusive, is durable unless it expressly provides that it is terminated by the incapacity of the principal.

(P.A. 15-240, S. 4.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350d - (Note: This section is effective July 1, 2016.) Execution of power of attorney.

A power of attorney must be dated and signed by the principal or in the principal’s conscious presence by another individual directed by the principal to sign the principal’s name on the power of attorney and witnessed by two witnesses. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public, a commissioner of the Superior Court or other individual authorized by law to take acknowledgments.

(P.A. 15-240, S. 5.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350e - (Note: This section is effective July 1, 2016.) Validity of power of attorney.

(a) A power of attorney executed in this state on or after October 1, 2015, is valid if its execution complies with section 1-350d.

(b) A power of attorney executed in this state before October 1, 2015, is valid if its execution complied with the law of this state as it existed at the time of execution.

(c) A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with:

(1) The law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to section 1-350f; or

(2) The requirements for a military power of attorney pursuant to 10 USC 1044b, as amended from time to time.

(d) Except as otherwise provided by statute, other than sections 1-350 to 1-353b, inclusive, or unless the power of attorney otherwise provides, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

(P.A. 15-240, S. 6.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350f - (Note: This section is effective July 1, 2016.) Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.

(P.A. 15-240, S. 7.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350g - (Note: This section is effective July 1, 2016.) Nomination of conservator in power of attorney.

(a) In a power of attorney, a principal may nominate a conservator of the principal’s estate or conservator of the principal’s person for consideration by the court if protective proceedings for the principal’s estate or person are begun after the principal executes the power of attorney. The court shall make its appointment in accordance with the principal’s most recent nomination unless the court finds that the appointee, designee or nominee is unwilling or unable to serve or there is substantial evidence to disqualify such person.

(b) If, after a principal executes a power of attorney, a court appoints a conservator of the principal’s estate or other fiduciary charged with the management of some or all of the principal’s property, the court may continue, limit, suspend or terminate the power of attorney. If the power of attorney continues, the agent is accountable to the fiduciary as well as to the principal. If the power of attorney is suspended pursuant to this subsection, then the power of attorney shall be reinstated upon termination of the conservatorship as a result of the principal regaining capacity. The court shall have the authority to continue certain provisions of the power of attorney, but not others.

(P.A. 15-240, S. 8.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350h - (Note: This section is effective July 1, 2016.) When power of attorney effective.

(a) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

(b) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

(c) If a power of attorney becomes effective upon the principal’s incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(1) Two independent physicians that the principal is incapacitated within the meaning set forth in subparagraph (A) of subdivision (5) of section 1-350a; or

(2) A judge that the principal is incapacitated within the meaning set forth in subparagraph (B) of subdivision (5) of section 1-350a.

(d) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal’s personal representative pursuant to the Health Insurance Portability and Accountability Act, Sections 1171 to 1179, inclusive, of the Social Security Act, 42 USC 1320d, as amended from time to time, and applicable federal regulations, to obtain access to the principal’s health care information and communicate with the principal’s health care provider.

(e) If the principal, in the power of attorney, authorizes one or more persons to determine in a written affidavit that the event or contingency has occurred, as provided in subsection (b) of this section, then the written affidavit may be in substantially the following form:

AFFIDAVIT THAT POWER OF ATTORNEY
IS IN FULL FORCE AND EFFECT

STATE OF

}

} SS:

COUNTY OF

}

I, .... of ...., being duly sworn, depose and say:

THAT ...., of ...., as principal, did on ...., 20.., appoint me in a power of attorney dated ...., 20.., to execute an affidavit that a specified contingency had occurred;

THAT specified contingency was: ....

THAT specified contingency has occurred.

IN WITNESS WHEREOF, I have hereunto set my hand and seal.

.... L.S.

....

Witness

....

Witness

Subscribed and sworn to before me this .... day of ...., 20...

....

Commissioner of the Superior Court

Notary Public

My commission expires: ....

(P.A. 15-240, S. 9.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350i - (Note: This section is effective July 1, 2016.) Termination of power of attorney or agent’s authority.

(a) A power of attorney terminates when:

(1) The principal dies;

(2) The principal becomes incapacitated, if the power of attorney is not durable;

(3) The principal revokes the power of attorney;

(4) The power of attorney provides that it terminates;

(5) The purpose of the power of attorney is accomplished;

(6) The principal revokes the agent’s authority or the agent dies, becomes incapacitated, or resigns and the power of attorney does not provide for another agent to act under the power of attorney; or

(7) The power of attorney is terminated by a court pursuant to subsection (b) of section 1-350g.

(b) An agent’s authority terminates when:

(1) The principal revokes the authority;

(2) A court terminates the agent’s authority pursuant to subsection (b) of section 1-350g;

(3) The agent dies or resigns;

(4) The agent becomes incapacitated. Unless the power of attorney otherwise provides, an agent shall be determined to be incapable of acting as an agent upon a determination in a writing or other record that the agent is incapacitated:

(A) Within the meaning set forth in subparagraph (A) of subdivision (5) of section 1-350a, by:

(i) A judge in a court proceeding;

(ii) Two independent physicians; or

(iii) A successor agent, designated in accordance with section 1-350j, if a written opinion of a physician cannot be obtained either due to the refusal of an agent to be examined by a physician or due to an agent’s failure to execute an authorization to release medical information; or

(B) Within the meaning set forth in subparagraph (B) of subdivision (5) of section 1-350a, by a judge;

(5) An action is filed for the dissolution or annulment of the agent’s marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(6) The power of attorney terminates.

(c) Unless the power of attorney otherwise provides, an agent’s authority is exercisable until the authority terminates under subsection (b) of this section, notwithstanding a lapse of time since the execution of the power of attorney.

(d) Termination of an agent’s authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal’s successors in interest.

(e) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal’s successors in interest.

(f) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

(P.A. 15-240, S. 10.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350j - (Note: This section is effective July 1, 2016.) Coagents and successor agents.

(a) A principal may designate two or more persons to act as coagents. Unless the power of attorney otherwise provides by use of the word “severally” in the power of attorney that each agent acting alone is able to exercise the power conferred, each coagent shall exercise its authority jointly. A person that in good faith accepts an acknowledged power of attorney from one or more coagents without actual knowledge that the power of attorney is void, invalid or terminated, that the purported agent’s authority is void, invalid or terminated, or that the agent is exceeding or improperly exercising the agent’s authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent’s authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(b) A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office or function. Unless the power of attorney otherwise provides, a successor agent:

(1) Has the same authority as that granted to the original agent; and

(2) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve or have declined to serve.

(c) Except as otherwise provided in the power of attorney and subsection (d) of this section, an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

(d) Except as otherwise provided in the power of attorney, an agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal’s best interest. An agent that fails to notify the principal or take action as required by this subsection, specifically with respect to the theft or misappropriation of the principal’s property by another agent, is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action relating to such theft or misappropriation.

(P.A. 15-240, S. 11.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350k - (Note: This section is effective July 1, 2016.) Reimbursement and compensation of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.

(P.A. 15-240, S. 12.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350l - (Note: This section is effective July 1, 2016.) Agent’s acceptance.

Once a power of attorney is delivered, unless the power of attorney otherwise provides, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

(P.A. 15-240, S. 13.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350m - (Note: This section is effective July 1, 2016.) Agent’s duties.

(a) Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(1) Act in accordance with the principal’s reasonable expectations, and, if such expectations are unknown, make reasonable efforts to ascertain the principal’s expectations and act, otherwise, in the principal’s best interest;

(2) Act in good faith; and

(3) Act only within the scope of authority granted in the power of attorney.

(b) Unless the power of attorney otherwise provides, an agent that has accepted appointment shall:

(1) Act loyally for the principal’s benefit;

(2) Act so as not to create a conflict of interest that impairs the agent’s ability to act impartially in the principal’s best interest;

(3) Act with the care, competence and diligence ordinarily exercised by agents in similar circumstances;

(4) Keep a record of all receipts, disbursements and transactions made on behalf of the principal;

(5) Cooperate with a person that has authority to make health care decisions for the principal to carry out the principal’s reasonable expectations to the extent actually known by the agent and, otherwise, act in the principal’s best interest; and

(6) Attempt to preserve the principal’s estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal’s best interest based on all relevant factors, including:

(A) The value and nature of the principal’s property;

(B) The principal’s foreseeable obligations and need for maintenance;

(C) Minimization of taxes, including income, estate, inheritance, generation skipping transfer and gift taxes; and

(D) Eligibility for a benefit, a program or assistance under a federal or state statute or regulation.

(c) An agent that acts in good faith is not liable to any beneficiary of the principal’s estate plan for failure to preserve the plan.

(d) An agent that acts with care, competence and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

(e) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent’s representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence and diligence under the circumstances. An agent shall not be considered to have special skills or expertise solely because such agent is an attorney.

(f) Absent a breach of duty to the principal, an agent is not liable if the value of the principal’s property declines.

(g) An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment or default of that person if the agent exercises care, competence and diligence in selecting and monitoring the person.

(h) Unless the power of attorney otherwise provides, an agent is not required to disclose receipts, disbursements or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a representative of the Division of Protective Services for the Elderly within the Department of Social Services or, upon the death of the principal, by the personal representative or successor in interest of the principal’s estate. If so requested, the agent shall comply with the request not later than thirty days after the date of such request or provide a writing or other record substantiating why additional time is needed, in which case, the agent shall comply with the request not later than thirty days after the date of providing such writing or record.

(P.A. 15-240, S. 14.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350n - (Note: This section is effective July 1, 2016.) Exoneration of agent.

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal’s successors in interest except to the extent the provision:

(1) Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

(2) Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

(P.A. 15-240, S. 15.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350o - (Note: This section is effective July 1, 2016.) Judicial relief.

(a) The following persons may petition a court in accordance with subsection (d) of section 45a-175 to construe a power of attorney or review the agent’s conduct, and grant appropriate relief:

(1) The principal or the agent;

(2) A guardian, conservator or other fiduciary acting for the principal;

(3) A person authorized to make health care decisions for the principal;

(4) The principal’s spouse, parent or descendant;

(5) An individual who would qualify as a presumptive heir of the principal;

(6) A person named as a beneficiary to receive any property, benefit or contractual right on the principal’s death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal’s estate;

(7) A representative of the Division of Protective Services for the Elderly within the Department of Social Services;

(8) The principal’s caregiver or another person that demonstrates sufficient interest in the principal’s welfare; and

(9) A person asked to accept the power of attorney.

(b) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal is incapacitated within the meaning set forth in subdivision (5) of section 1-350a.

(P.A. 15-240, S. 16.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350p - (Note: This section is effective July 1, 2016.) Agent’s liability.

An agent that violates sections 1-350 to 1-353b, inclusive, is liable to the principal or the principal’s successors in interest for the amount required to:

(1) Restore the value of the principal’s property to what it would have been had the violation not occurred; and

(2) Reimburse the principal or the principal’s successors in interest for the reasonable attorney’s fees and costs paid on the agent’s behalf.

(P.A. 15-240, S. 17.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350q - (Note: This section is effective July 1, 2016.) Agent’s resignation. Notice.

Unless the power of attorney provides a different method for an agent’s resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

(1) To the conservator of the estate, the conservator of the person and guardian, if one has been appointed for the principal, and a coagent or successor agent; or

(2) If there is no person described in subdivision (1) of this section, to:

(A) The principal’s spouse and children, if any, or a person reasonably believed by the agent to have sufficient interest in the principal’s welfare; or

(B) A representative of the Division of Protective Services for the Elderly within the Department of Social Services.

(P.A. 15-240, S. 18.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350r - (Note: This section is effective July 1, 2016.) Acceptance of and reliance upon acknowledged power of attorney.

For purposes of this section and section 1-350s, “acknowledged” means purportedly verified before a notary public, a commissioner of the Superior Court or other individual authorized to take acknowledgements.

(b) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under section 1-350d that the signature is genuine.

(c) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid, or terminated, that the purported agent’s authority is void, invalid, or terminated, or that the agent is exceeding or improperly exercising the agent’s authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent’s authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

(d) A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(1) An agent’s certification under penalty of perjury of any factual matter concerning the principal, agent or power of attorney;

(2) An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and

(3) An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

(e) An English translation or an opinion of counsel requested under this section must be provided at the principal’s expense unless the request is made more than seven business days after the power of attorney is presented for acceptance.

(f) For purposes of this section and section 1-350s, a person that conducts activities through an employee is without actual knowledge of a fact relating to: (1) A power of attorney, (2) a principal, or (3) an agent if the employee conducting the activity involving such power of attorney, principal or agent is without actual knowledge of the fact.

(P.A. 15-240, S. 19.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350s - (Note: This section is effective July 1, 2016.) Liability for refusal to accept acknowledged power of attorney.

(a) Except as provided in subsection (b) of this section:

(1) A person shall either accept an acknowledged power of attorney or request a certification, a translation, or an opinion of counsel under subsection (d) of section 1-350r not later than seven business days after presentation of the power of attorney for acceptance;

(2) If a person requests a certification, a translation, or an opinion of counsel under subsection (d) of section 1-350r, the person shall accept the power of attorney not later than five business days after receipt of the certification, translation, or opinion of counsel; and

(3) A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

(b) A person is not required to accept an acknowledged power of attorney if:

(1) The principal is not otherwise eligible or is not otherwise qualified to enter the transaction with the person;

(2) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with state or federal law;

(3) The person has actual knowledge of the termination of the agent’s authority or of the power of attorney before exercise of the power;

(4) A request for a certification, a translation, or an opinion of counsel under subsection (d) of section 1-350r is refused;

(5) The person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation, or an opinion of counsel under subsection (d) of section 1-350r has been requested or provided; or

(6) The person makes, or has actual knowledge that another person has made, a report to the Bureau of Aging, Community and Social Work Services Division of the Department of Social Services stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation or abandonment by the agent or a person acting for or with the agent.

(c) A person that refuses in violation of this section to accept an acknowledged power of attorney is subject to an order by a probate court or by a court of general jurisdiction mandating acceptance of the power of attorney. The court may award reasonable attorney’s fees and costs incurred to the prevailing party in such action.

(P.A. 15-240, S. 20.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350t - (Note: This section is effective July 1, 2016.) Principles of law and equity.

Unless displaced by a provision of sections 1-350 to 1-353b, inclusive, the principles of law and equity supplement the provisions of sections 1-350 to 1-353b, inclusive.

(P.A. 15-240, S. 21.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350u - (Note: This section is effective July 1, 2016.) Laws applicable to financial institutions or other entities.

The provisions of sections 1-350 to 1-353b, inclusive, do not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with the provisions of sections 1-350 to 1-353b, inclusive.

(P.A. 15-240, S. 22.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-350v - (Note: This section is effective July 1, 2016.) Remedies under other law.

The remedies under sections 1-350 to 1-353b, inclusive, are not exclusive and do not abrogate any right or remedy under the law of this state, other than sections 1-350 to 1-353b, inclusive.

(P.A. 15-240, S. 23.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351 - (Note: This section is effective July 1, 2016.) Authority that requires specific grant. Grant of general authority.

(a) An agent under a power of attorney may perform the activities listed in this subsection on behalf of the principal or with the principal’s property only if the power of attorney expressly grants the agent the authority to perform such activities and exercise of the authority to perform such activities is not otherwise prohibited by another agreement or instrument to which the authority or property is subject such as a trust agreement:

(1) Create, amend, revoke, or terminate an inter vivos trust, provided, in the case of a trust established for a disabled person pursuant to 42 USC 1396p(d)(4)(A) or 42 USC 1396p(d)(4)(C), the creation of such trust by an agent shall be only as permitted by federal law;

(2) Make a gift;

(3) Create or change rights of survivorship;

(4) Create or change a beneficiary designation;

(5) Delegate authority granted under the power of attorney;

(6) Waive the principal’s right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(7) Exercise fiduciary powers that the principal has authority to delegate; or

(8) Disclaim property, including a power of appointment.

(b) Notwithstanding a grant of authority to perform an act described in subsection (a) of this section, unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse or descendant of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal’s property, whether by gift, right of survivorship, beneficiary designation, disclaimer or otherwise.

(c) Subject to the provisions set forth in subsections (a), (b), (d) and (e) of this section, if a power of attorney grants to an agent authority to perform all acts that a principal could perform, the agent has the general authority described in sections 1-351c to 1-351o, inclusive.

(d) Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to section 1-351p.

(e) Subject to the provisions set forth in subsections (a), (b) and (d) of this section, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

(f) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

(g) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal’s successors in interest as if the principal had performed the act.

(P.A. 15-240, S. 24.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351a - (Note: This section is effective July 1, 2016.) Incorporation of authority.

(a) An agent has authority described in sections 1-351 to 1-351p, inclusive, if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in sections 1-351c to 1-351p, inclusive, or cites the section in which the authority is described.

(b) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in sections 1-351c to 1-351p, inclusive, or a citation to a section of sections 1-351c to 1-351p, inclusive, incorporates the entire section as if it were set out in full in the power of attorney.

(c) A principal may modify authority incorporated by reference.

(P.A. 15-240, S. 25.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351b - (Note: This section is effective July 1, 2016.) Construction of authority, generally.

Unless the power of attorney otherwise provides, by executing a power of attorney that incorporates by reference a subject described in sections 1-351c to 1-351p, inclusive, or that grants to an agent authority to perform all acts that a principal could perform pursuant to subsection (c) of section 1-351, a principal authorizes the agent, with respect to that subject, to:

(1) Demand, receive, and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse or use anything so received or obtained for the purposes intended;

(2) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release or modify the contract or another contract made by or on behalf of the principal;

(3) Execute, acknowledge, seal, deliver, file or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal’s property and attaching it to the power of attorney;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

(5) Seek on the principal’s behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

(6) Engage, compensate and discharge an attorney, accountant, discretionary investment manager, expert witness or other advisor;

(7) Prepare, execute and file a record, report or other document to safeguard or promote the principal’s interest under a federal or state statute or regulation;

(8) Communicate with any representative or employee of a government or governmental subdivision, agency or instrumentality, on behalf of the principal;

(9) Access communications intended for, and communicate on behalf of, the principal, whether by mail, electronic transmission, telephone or other means; and

(10) Do any lawful act with respect to the subject and all property related to the subject.

(P.A. 15-240, S. 26.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351c - (Note: This section is effective July 1, 2016.) General authority with respect to real property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to:

(1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject an interest in real property or a right incident to real property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

(3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien or other claim to real property which exists or is asserted;

(5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(A) Insuring against liability or casualty or other loss;

(B) Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(C) Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with such taxes or assessments; and

(D) Purchasing supplies, hiring assistance or labor and making repairs or alterations to the real property;

(6) Use, develop, alter, replace, remove, erect or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(A) Selling or otherwise disposing of such stocks, bonds or other property;

(B) Exercising or selling an option, right of conversion or similar right with respect to such stocks, bonds or other property; and

(C) Exercising any voting rights in person or by proxy;

(8) Change the form of title of an interest in or right incident to real property; and

(9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

(P.A. 15-240, S. 27.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351d - (Note: This section is effective July 1, 2016.) General authority with respect to tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

(1) Demand, buy, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

(2) Sell; exchange; convey with or without covenants, representations, or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or otherwise dispose of tangible personal property or an interest in tangible personal property;

(3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(4) Release, assign, satisfy or enforce by litigation or otherwise, a security interest, lien or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

(5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(A) Insuring against liability or casualty or other loss;

(B) Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(C) Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with such taxes or assessments;

(D) Moving the property from place to place;

(E) Storing the property for hire or on a gratuitous bailment; and

(F) Using and making repairs, alterations or improvements to the property; and

(6) Change the form of title of an interest in tangible personal property.

(P.A. 15-240, S. 28.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351e - (Note: This section is effective July 1, 2016.) General authority with respect to stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

(1) Buy, sell and exchange stocks and bonds;

(2) Establish, continue, modify or terminate an account with respect to stocks and bonds;

(3) Pledge stocks and bonds as security to borrow, pay, renew or extend the time of payment of a debt of the principal;

(4) Receive certificates and other evidences of ownership with respect to stocks and bonds; and

(5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts and consent to limitations on the right to vote.

(P.A. 15-240, S. 29.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351f - (Note: This section is effective July 1, 2016.) General authority with respect to commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

(1) Buy, sell, exchange, assign, settle and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

(2) Establish, continue, modify and terminate option accounts.

(P.A. 15-240, S. 30.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351g - (Note: This section is effective July 1, 2016.) General authority with respect to banks and other financial institutions.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(1) Continue, modify and terminate an account or other banking arrangement made by or on behalf of the principal;

(2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm or other financial institution selected by the agent;

(3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(4) Withdraw by: Check, order, electronic funds transfer or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(5) Receive statements of account, vouchers, notices and similar documents from a financial institution and act with respect to them;

(6) Enter a safe deposit box or vault and withdraw or add to the contents;

(7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(8) Make, assign, draw, endorse, discount, guarantee and negotiate promissory notes, checks, drafts and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal’s order, transfer money, receive the cash or other proceeds of those transactions and accept a draft drawn by a person upon the principal and pay it when due;

(9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(10) Apply for, receive and use letters of credit, credit and debit cards, electronic transaction authorizations and traveler’s checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

(P.A. 15-240, S. 31.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351h - (Note: This section is effective July 1, 2016.) General authority with respect to operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

(1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest;

(2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege or option that the principal has, may have or claims to have;

(3) Enforce the terms of an ownership agreement;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

(5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege or option the principal has or claims to have as the holder of stocks and bonds;

(6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

(7) With respect to an entity or business owned solely by the principal:

(A) Continue, modify, renegotiate, extend and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(B) Determine:

(i) The location of its operation;

(ii) The nature and extent of its business;

(iii) The methods of manufacturing, selling, merchandising, financing, accounting and advertising employed in its operation;

(iv) The amount and types of insurance carried; and

(v) The mode of engaging, compensating and dealing with its employees and accountants, attorneys or other advisors;

(C) Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(D) Demand and receive money due or claimed by the principal or on the principal’s behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

(8) Put additional capital into an entity or business in which the principal has an interest;

(9) Join in a plan of reorganization, consolidation, conversion, domestication or merger of the entity or business;

(10) Sell or liquidate all or part of an entity or business;

(11) Establish the value of an entity or business under a buyout agreement to which the principal is a party;

(12) Prepare, sign, file and deliver reports, compilations of information, returns or other papers with respect to an entity or business and make related payments; and

(13) Pay, compromise or contest taxes, assessments, fines or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

(P.A. 15-240, S. 32.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351i - (Note: This section is effective July 1, 2016.) General authority with respect to insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

(1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

(2) Procure new, different and additional contracts of insurance and annuities for the principal and the principal’s spouse, children and other dependents, and select the amount, type of insurance or annuity and mode of payment;

(3) Pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract of insurance or annuity procured by the agent;

(4) Apply for and receive a loan secured by a contract of insurance or annuity;

(5) Surrender and receive the cash surrender value on a contract of insurance or annuity;

(6) Exercise an election;

(7) Exercise investment powers available under a contract of insurance or annuity;

(8) Change the manner of paying premiums on a contract of insurance or annuity;

(9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

(10) Apply for and procure a benefit or assistance under a federal or state statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

(11) Collect, sell, assign, hypothecate, borrow against or pledge the interest of the principal in a contract of insurance or annuity;

(12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

(13) Pay, from proceeds or otherwise, compromise or contest and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

(P.A. 15-240, S. 33.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351j - (Note: This section is effective July 1, 2016.) General authority with respect to estates, trusts and other beneficial interests.

(a) For purposes of this section, “estate, trust or other beneficial interest” means a trust, probate estate, guardianship, conservatorship, escrow or custodianship or a fund from which the principal is, may become or claims to be, entitled to a share or payment.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts and other beneficial interests authorizes the agent to:

(1) Accept, receive, receipt for, sell, assign, pledge or exchange a share in or payment from an estate, trust or other beneficial interest;

(2) Demand or obtain money or another thing of value to which the principal is, may become or claims to be, entitled by reason of an estate, trust or other beneficial interest, by litigation or otherwise;

(3) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity or effect of a deed, will, declaration of trust or other instrument or transaction affecting the interest of the principal;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute or surcharge a fiduciary;

(6) Conserve, invest, disburse or use anything received for an authorized purpose; and

(7) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities and other property to the trustee of a revocable trust created by the principal as settlor.

(P.A. 15-240, S. 34.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351k - (Note: This section is effective July 1, 2016.) General authority with respect to claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

(1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance or other relief;

(2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

(3) Seek an attachment, garnishment, order of arrest or other preliminary, provisional or intermediate relief and use an available procedure to effect or satisfy a judgment, order or decree;

(4) Make or accept a tender, offer of judgment or admission of facts, submit a controversy on an agreed statement of facts, consent to examination and bind the principal in litigation;

(5) Submit to alternative dispute resolution, settle and propose or accept a compromise;

(6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal’s behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument in connection with the prosecution, settlement or defense of a claim or litigation;

(7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

(8) Pay a judgment, award or order against the principal or a settlement made in connection with a claim or litigation; and

(9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

(P.A. 15-240, S. 35.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351l - (Note: This section is effective July 1, 2016.) General authority with respect to personal and family maintenance.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) Perform the acts necessary to maintain the customary standard of living of the principal, the principal’s spouse and the following individuals, whether living when the power of attorney is executed or later born:

(A) The principal’s children;

(B) Other individuals legally entitled to be supported by the principal; and

(C) The individuals whom the principal has customarily supported or indicated the intent to support;

(2) Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(3) Provide living quarters for the individuals described in subdivision (1) of this subsection by:

(A) Purchase, lease or other contract; or

(B) Paying the operating costs, including interest, amortization payments, repairs, improvements and taxes, for premises owned by the principal or occupied by those individuals;

(4) Provide normal domestic help, usual vacations and travel expenses and funds for shelter, clothing, food, appropriate education, including post secondary and vocational education and other current living costs for the individuals described in subdivision (1) of this subsection;

(5) Pay expenses for necessary health care and custodial care on behalf of the individuals described in subdivision (1) of this subsection;

(6) Act as the principal’s personal representative pursuant to the Health Insurance Portability and Accountability Act, Sections 1171 to 1179, inclusive, of the Social Security Act, 42 USC 1320d, as amended from time to time, and applicable federal regulations, in making decisions related to the past, present or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(7) Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring and replacing them, for the individuals described in subdivision (1) of this subsection;

(8) Maintain credit and debit accounts for the convenience of the individuals described in subdivision (1) of this subsection and open new accounts; and

(9) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order or other organization or continue contributions to those organizations.

(b) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under sections 1-350 to 1-353b, inclusive.

(P.A. 15-240, S. 36.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351m - (Note: This section is effective July 1, 2016.) General authority with respect to benefits from governmental programs or civil or military service.

(a) For purposes of this section, “benefits from governmental programs or civil or military service” means any benefit, program or assistance provided under a federal or state statute or regulation including Social Security, Medicare and Medicaid.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in subdivision (1) of subsection (a) of section 1-351l, and for shipment of their household effects;

(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument for that purpose;

(3) Enroll in, apply for, select, reject, change, amend or discontinue, on the principal’s behalf, a benefit or program;

(4) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a federal or state statute or regulation;

(5) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a federal or state statute or regulation; and

(6) Receive the financial proceeds of a claim described in subdivision (4) of this subsection and conserve, invest, disburse or use for a lawful purpose anything so received.

(P.A. 15-240, S. 37.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351n - (Note: This section is effective July 1, 2016.) General authority with respect to retirement plans.

(a) For purposes of this section, “retirement plan” means a plan or account created by an employer, the principal or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary or owner, including a plan or account under the following sections of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time:

(1) An individual retirement account under 26 USC 408, as amended from time to time;

(2) A Roth individual retirement account under 26 USC 408A, as amended from time to time;

(3) A deemed individual retirement account under 26 USC 408(q), as amended from time to time;

(4) An annuity or mutual fund custodial account under 26 USC 403(b), as amended from time to time;

(5) A pension, profit sharing, stock bonus or other retirement plan qualified under 26 USC 401(a), as amended from time to time;

(6) A plan under 26 USC 457(b), as amended from time to time; and

(7) A nonqualified deferred compensation plan under 26 USC 409A, as amended from time to time.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) Make a rollover, including a direct trustee to trustee rollover, of benefits from one retirement plan to another;

(3) Establish a retirement plan in the principal’s name;

(4) Make contributions to a retirement plan;

(5) Exercise investment powers available under a retirement plan; and

(6) Borrow from, sell assets to or purchase assets from a retirement plan.

(P.A. 15-240, S. 38.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351o - (Note: This section is effective July 1, 2016.) General authority with respect to taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

(1) Prepare, sign and file federal, state, local and foreign income, gift, payroll, property, federal Insurance Contributions Act and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters and any other tax related documents, including, receipts, offers, waivers, consents, including consents and agreements under 26 USC 2032A, as amended from time to time, closing agreements and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following twenty-five tax years;

(2) Pay taxes due, collect refunds, post bonds, receive confidential information and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

(3) Exercise any election available to the principal under federal, state, local or foreign tax law; and

(4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

(P.A. 15-240, S. 39.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-351p - (Note: This section is effective July 1, 2016.) General authority with respect to gifts.

(a) For purposes of this section, a gift “for the benefit of” a person includes a gift to a trust, an account under the Uniform Transfers to Minors Act and a tuition savings account or prepaid tuition plan as defined under 26 USC 529, as amended from time to time.

(b) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) Make outright to, or for the benefit of, a person, a gift of any of the principal’s property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under 26 USC 2503(b), as amended from time to time, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal’s spouse agrees to consent to a split gift pursuant to 26 USC 2513, as amended from time to time, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) Consent, pursuant to 26 USC 2513, as amended from time to time, to the splitting of a gift made by the principal’s spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

(c) An agent may make a gift of the principal’s property only as the agent determines is consistent with the principal’s objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal’s best interest based on all relevant factors, including:

(1) The value and nature of the principal’s property;

(2) The principal’s foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation skipping transfer and gift taxes;

(4) Eligibility for a benefit, a program, or assistance under a federal or state statute or regulation; and

(5) The principal’s personal history of making or joining in making gifts.

(P.A. 15-240, S. 40.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-352 - (Note: This section is effective July 1, 2016.) Power of attorney form.

(a) The use of the following form in the creation of a power of attorney is authorized, and, when used, it shall be construed in accordance with the provisions of sections 1-350 to 1-353b, inclusive:

“Notice: The powers granted by this document are broad and sweeping. They are defined in Connecticut Uniform Power of Attorney Act, which expressly permits the use of any other or different form of power of attorney desired by the parties concerned. The grantor of any power of attorney or the agent may make application to a court of probate for an accounting as provided in subsection (b) of section 45a-175 of the general statutes. This power of attorney does not authorize the agent to make health care decisions for you.

Know All Persons by These Presents, which are intended to constitute a GENERAL POWER OF ATTORNEY pursuant to Connecticut Uniform Power of Attorney Act:

That I .... (insert name and address of the principal) do hereby appoint .... (insert name and address of the agent, or each agent, if more than one is designated) my agent(s) TO ACT .....

If more than one agent is designated and the principal wishes each agent alone to be able to exercise the power conferred, insert in this blank the word ‘severally’. Failure to make any insertion or the insertion of the word ‘jointly’ shall require the agents to act jointly.

First: In my name, place and stead in any way which I myself could do, if I were personally present, with respect to the following matters as each of them is defined in the Connecticut Uniform Power of Attorney Act to the extent that I am permitted by law to act through an agent:

(Strike out and initial in the opposite box any one or more of the subdivisions as to which the principal does NOT desire to give the agent authority. Such elimination of any one or more of subdivisions (A) to (M), inclusive, shall automatically constitute an elimination also of subdivision (N).)

To strike out any subdivision the principal must draw a line through the text of that subdivision AND write his initials in the box opposite.

(A)

real estate transactions (real property);

( )

(B)

chattel and goods transactions (tangible personal property);

( )

(C)

bond, share and commodity transactions (stocks and bonds);

( )

(D)

banking transactions (banks and other financial institutions);

( )

(E)

business operating transactions (operation of entity or business);

( )

(F)

insurance transactions (insurance and annuities);

( )

(G)

estate transactions (estates, trusts, and other beneficial interests);

( )

(H)

claims and litigation;

( )

(I)

personal relationships and affairs (personal and family maintenance);

( )

(J)

benefits from military service (benefits from governmental programs or civil or military service);

( )

(K)

records, reports and statements;

( )

(L)

retirement plans;

( )

(M)

taxes;

( )

(N)

all other matters;

( )

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

(Special provisions and limitations may be included in the statutory form power of attorney only if they conform to the requirements of the Connecticut Uniform Power of Attorney Act.)

(Strike out below and initial in the opposite box any one or more of the subdivisions as to which the principal does NOT desire to give the agent authority. To strike out any subdivision the principal must draw a line through the text of that subdivision AND write his initials in the box opposite.)

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death.)

YOU SHOULD SEEK LEGAL ADVICE BEFORE
INCLUDING THE FOLLOWING POWERS:

(O)

Create, amend, revoke or terminate an inter vivos trust, provided in the case of a trust established for a disabled person pursuant to 42 USC 1396p (d)(4)(A) or 42 USC 1396p (d)(4)(C), the creation of such trust by an agent shall be only as permitted by federal law

( )

(P)

Make a gift, subject to the limitations of the Connecticut Uniform Power of Attorney Act and any special instructions in this power of attorney. Unless otherwise provided in the special instructions, gifts per recipient may not exceed the annual dollar limits of the federal gift tax exclusion under Internal Revenue Code Section 2503(b), or if the principal’s spouse agrees to consent to a split gift pursuant to Internal Revenue Code Section 2513, in an amount per recipient not to exceed twice the annual federal gift tax exclusion limit. In addition, an agent must determine that gifts are consistent with the principal’s objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal’s best interest based on all relevant factors

( )

(Q)

Create or change rights of survivorship

( )

(R)

Create or change a beneficiary designation

( )

(S)

Authorize another person to exercise the authority granted under this power of attorney

( )

(T)

Waive the principal’s right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

( )

(U)

Exercise fiduciary powers that the principal has authority to delegate

( )

(V)

Disclaim or refuse an interest in property, including a power of appointment

( )

Second: With full and unqualified authority to delegate any or all of the foregoing powers to any person or persons whom my agent(s) shall select;

Third: Hereby ratifying and confirming all that said agent(s) or substitute(s) do or cause to be done.

Fourth:

LIMITATION ON AGENT’S AUTHORITY

An agent that is not my ancestor, spouse, or descendant MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the special instructions.

Fifth:

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of Successor Agent:____________________________

Successor Agent’s Address: _________________________

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of Second Successor Agent:_____________________

Second Successor Agent’s Address:___________________

Sixth:

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the special instructions.

In Witness Whereof I have hereunto signed my name and affixed my seal this .... day of ...., 20...

.... (Signature of Principal) (Seal)

(ACKNOWLEDGMENT)

The execution of this statutory form power of attorney shall be duly acknowledged by the principal in the manner prescribed for the acknowledgment of a conveyance of real property.

No provision of this chapter shall be construed to bar the use of any other or different form of power of attorney desired by the parties concerned.

Every statutory form power of attorney shall contain, in boldface type or a reasonable equivalent thereof, the “Notice” at the beginning of this section.

(b) A power of attorney is a “statutory form power of attorney”, as this phrase is used in sections 1-350 to 1-353b, inclusive, when it is in writing, has been duly acknowledged by the principal and contains the exact wording of clause First set forth in subsection (a) of this section, except that any one or more of subdivisions (A) to (V) may be stricken out and initialed by the principal, in which case the subdivisions so stricken out and initialed and also subdivision (N) shall be deemed eliminated. A statutory form power of attorney may contain modifications or additions of the types described in sections 1-350 to 1-353b, inclusive.

(c) If more than one agent is designated by the principal, such agents, in the exercise of the powers conferred, shall act jointly unless the principal specifically provides in such statutory short form power of attorney that they are to act severally.

(d) (1) The principal may indicate that a power of attorney duly acknowledged in accordance with this section shall take effect upon the occurrence of a specified contingency, including a date certain or the occurrence of an event, provided that an agent designated by the principal executes a written affidavit that such contingency has occurred.

(2) The principal may indicate the circumstance or date certain upon which the power of attorney shall cease to be effective.

(e) The following optional informational form may be used as part of the Statutory Form or as part of a separate document from the Statutory Form.

IMPORTANT INFORMATION FOR AGENT

Agent’s Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship continues until you resign or the power of attorney is terminated or revoked. You must:

(1) Do what you know the principal reasonably expects you to do with the principal’s property or, if you do not know the principal’s expectations, act in the principal’s best interest;

(2) Act in good faith;

(3) Do nothing beyond the authority granted in this power of attorney; and

(4) Disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as “agent” in the following manner:

(Principal’s Name) by (Your Signature) as Agent

Unless the special instructions in this power of attorney state otherwise, you must also:

(1) Act loyally for the principal’s benefit;

(2) Avoid conflicts that would impair your ability to act in the principal’s best interest;

(3) Act with care, competence, and diligence;

(4) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal;

(5) Cooperate with any person that has authority to make health care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal’s expectations, to act in the principal’s best interest; and

(6) Attempt to preserve the principal’s estate plan if you know the plan and preserving the plan is consistent with the principal’s best interest.

Termination of Agent’s Authority

You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

(1) Death of the principal;

(2) The principal’s revocation of the power of attorney or your authority;

(3) The occurrence of a termination event stated in the power of attorney;

(4) The purpose of the power of attorney is fully accomplished; or

(5) If you are married to the principal, a legal action is filed with a court to end your marriage through divorce or annulment, or for your legal separation, unless the special instructions in this power of attorney state that such an action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Connecticut Uniform Power of Attorney Act, sections 1-350 to 1-353b, inclusive. If you violate the Connecticut Uniform Power of Attorney Act, sections 1-350 to 1-353b, inclusive, or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice.

(P.A. 15-240, S. 41.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-352a - (Note: This section is effective July 1, 2016.) Agent’s certification.

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT’S CERTIFICATION AS TO THE
VALIDITY OF POWER OF ATTORNEY
AND AGENT’S AUTHORITY

State of______________________________

County of____________________________

I,_____________________ (Name of Agent), certify under penalty of false statement that____________________ (Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated________________________.

I further certify that to my knowledge:

(1) the Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) if the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) if I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4)  ____________________________________________________________
____________________________________________________________
____________________________________________________________
____________________________________________________________

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT

__________________________________

_______________

(Agent’s Signature)

(Date)

____________________________________________

(Agent’s Name Printed)

____________________________________________

____________________________________________

(Agent’s Address)

____________________________________________

(Agent’s Telephone Number)

This document was acknowledged before me on _______________,

(Date)

by_________________________________________.

(Name of Agent)

____________________________________________

(Seal, if any)

(Signature of Commissioner of Superior Court/Notary)

My commission expires:________________________

(P.A. 15-240, S. 42.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-353 - (Note: This section is effective July 1, 2016.) Uniformity of application and construction.

In applying and construing the provisions of sections 1-350 to 1-353b, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

(P.A. 15-240, S. 43.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-353a - (Note: This section is effective July 1, 2016.) Relation to Electronic Signatures in Global and National Commerce Act.

Sections 1-350 to 1-353b, inclusive, modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but do not modify, limit, or supersede Section 101(c) of that act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 3(b) of that act, 15 USC 7003(b).

(P.A. 15-240, S. 44.)

History: P.A. 15-240 effective July 1, 2016.



Section 1-353b - (Note: This section is effective July 1, 2016.) Effect on existing powers of attorney.

(a) Except as otherwise provided in sections 1-350 to 1-353b, inclusive, on October 1, 2015, said sections apply to:

(1) A power of attorney created before, on, or after October 1, 2015;

(2) A judicial proceeding concerning a power of attorney commenced on or after October 1, 2015; and

(3) A judicial proceeding concerning a power of attorney commenced before October 1, 2015, unless the court finds that application of a provision of sections 1-350 to 1-353b, inclusive, would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies.

(b) An act performed by an agent under a power of attorney before October 1, 2015, is not affected by sections 1-350 to 1-353b, inclusive.

(P.A. 15-240, S. 45.)

History: P.A. 15-240 effective July 1, 2016.






Chapter 15e - Miscellaneous Provisions

Section 1-500 - Homeless Person's Bill of Rights.

(a) There is created a Homeless Person's Bill of Rights to guarantee that the rights, privacy and property of homeless persons are adequately safeguarded and protected under the laws of this state. The rights afforded homeless persons to ensure that their person, privacy and property are safeguarded and protected, as set forth in subsection (b) of this section, are available only insofar as they are implemented in accordance with other parts of the general statutes, state rules and regulations, federal law, the state Constitution and the United States Constitution. For purposes of this section, “homeless person” has the same meaning as in 42 USC 11302, as amended from time to time.

(b) Each homeless person in this state has the right to:

(1) Move freely in public spaces, including on public sidewalks, in public parks, on public transportation and in public buildings without harassment or intimidation from law enforcement officers in the same manner as other persons;

(2) Have equal opportunities for employment;

(3) Receive emergency medical care;

(4) Register to vote and to vote;

(5) Have personal information protected;

(6) Have a reasonable expectation of privacy in his or her personal property; and

(7) Receive equal treatment by state and municipal agencies.

(c) Each municipality may post in the usual location for municipal notices a notice entitled “HOMELESS PERSON'S BILL OF RIGHTS” that contains the text set forth in subsection (b) of this section.

(P.A. 13-251, S. 1; P.A. 14-122, S. 63.)

History: P.A. 14-122 made a technical change in Subsec. (a).









Title 2 - General Assembly and Legislative Agencies

Chapter 16 - General Assembly

Section 2-1 - Regular sessions; organization.

There shall be a regular session of the General Assembly held at Hartford in each year. In the odd-numbered years, such session shall commence on the Wednesday following the first Monday of January. The Senate and House of Representatives, when any such session is to be held, shall convene at their respective chambers in the Capitol on the day named, at ten o'clock in the forenoon, when the secretary shall call the Senate to order and administer the official oath to the senators present. The speaker of the preceding House of Representatives shall, at the same hour, call the House of Representatives to order and administer the official oath to the members present. In the absence of such speaker, the House of Representatives shall be called to order and said oath administered by the member present who was the senior member of any previous House of Representatives. The secretary, and the person calling the House of Representatives to order, shall have the powers of the president of the Senate and speaker of the House of Representatives, respectively, until said officers have been elected. In the even-numbered years, such session shall commence on the Wednesday following the first Monday of February on which day the Senate and House of Representatives shall convene at their respective chambers in the Capitol at ten o'clock in the forenoon.

(1949 Rev., S. 1; 1972, P.A. 76.)

History: 1972 act provided for annual sessions of general assembly and established opening dates for odd and even-year sessions.



Section 2-1a - Adoption of rules and regulations.

(a) Each house of the General Assembly shall have the power to adopt rules for the orderly conduct of its affairs and to preserve and protect the health, safety and welfare of its members, officers and employees in the performance of their official duties, as well as that of the general public in connection therewith, and to preserve and protect property and records under the jurisdiction of the General Assembly, consistent with public convenience and the public's rights of freedom of expression, to peaceably assemble and petition government.

(b) In lieu of or in addition to the adoption of such rules each house may authorize its presiding officer to promulgate regulations for any or all such purposes.

(c) Rules or regulations may be adopted with respect to the following matters, among others, without limitation by reason of such specification: (1) Regulating admission to the legislative chambers, galleries, lobbies, offices and other areas of the buildings wherein they are located which provide access thereto; (2) limiting the size of groups of persons permitted within such areas, for reasons of health and safety and in case of fire or other emergency; (3) prohibiting or restricting the bringing of signs, banners, placards or other display materials into any such areas, or possessing them therein, without proper authorization; (4) prohibiting or restricting the bringing of radio or television equipment, recording equipment, sound-making or amplifying equipment and photographic equipment into any such areas, or possessing them therein, without proper authorization; (5) prohibiting or restricting the bringing of packages, bags, baggage or briefcases into any such areas, or possessing them therein, without proper authorization; (6) establishing rules of conduct for visitors to the galleries; (7) authorizing the clearing of the public from the chambers, lobbies and galleries, or from any room in which a public legislative hearing or meeting is being conducted, in the event of any disturbance therein which disrupts legislative proceedings or endangers any member, officer or employee of the General Assembly or the general public, except that duly accredited representatives of the news media not participating in any such disturbance shall be permitted to remain therein. The closing of such areas to the public shall continue only as long as necessary to avoid disruption of the legislative proceedings or to preserve and protect the safety of the members, officers or employees of the General Assembly or the general public; (8) authorizing the construction of safety barriers and other protective measures for the galleries and other areas under the jurisdiction of the General Assembly and the acquisition of security equipment, all from the funds made available therefor; (9) protecting the records and property of the General Assembly from unlawful damage or destruction; and (10) any and all other matters which may be necessary or appropriate to the orderly conduct of the affairs of the General Assembly and the protection of the health, safety and welfare of the members, officers and employees of the General Assembly and the general public in connection therewith.

(d) In lieu of or in addition to the adoption of separate rules each house may adopt joint rules applicable to both houses.

(e) In lieu of or in addition to the promulgation of separate regulations the presiding officers of each house may promulgate joint regulations applicable to both houses.

(f) All such rules of the General Assembly or either house and regulations of the presiding officer of each house shall be filed in the offices of the clerks thereof and a copy of such rules and regulations shall be made available to any person upon request, without charge.

(g) Such rules and regulations shall have the force and effect of law and the violation of any such rule or regulation shall constitute an offense punishable by imprisonment for not more than thirty days, a fine of not more than one hundred dollars, or both.

(P.A. 73-516, S. 5; P.A. 06-196, S. 20.)

History: P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006.

Cited. 232 C. 345.

Cited. 11 CA 342.



Section 2-1b - Unlawful interference with the General Assembly; injunctive relief.

(a) If the presiding officer of either house of the General Assembly has reasonable grounds to believe that any person or persons are then committing an unlawful act or are about to do so, which act is interfering, or will interfere, with any proceedings or other business of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof, he may petition any court of competent jurisdiction for an order directing any person or persons to cease and desist from the commission of such unlawful act or restraining such person or persons from committing such an act in the future.

(b) Such petition shall be verified and shall set forth the facts upon which it is based. Either house may empower the presiding officer thereof to designate one or more members or officers of such house to make such a petition on his behalf. Any such designation shall be filed with the clerk of such house and, if a petition is made by any person named in such designation, a certified copy of such designation shall be submitted to the court, together with the petition.

(c) If a court to which such a petition is presented is satisfied that the petition sets forth a prima facie case for the granting of the relief requested and that interference with the proceedings or other business of the General Assembly may occur unless such relief is granted, the court may forthwith grant a temporary injunction granting the relief requested, in whole or in part, pending the ultimate determination of the matter after due notice and hearing. A copy of such temporary order and of the petition upon which it is based, together with notice of the date and place of a hearing to be held thereon, shall be given to such persons within such time and in such manner as the court shall direct.

(d) Such temporary injunction and any preliminary or permanent injunction which thereafter may be granted on the petition following a hearing thereon shall be enforceable by contempt proceedings, or other enforcement proceedings, in the same manner as other orders of such court.

(e) Except as otherwise specified herein, all of the provisions of law applicable to the granting of injunctive relief by the court to which a petition hereunder is presented shall apply to proceedings instituted under this section.

(P.A. 73-516, S. 6.)



Section 2-1c - Contempt of the General Assembly; penalty.

Either house of the General Assembly may determine by majority vote that a person is guilty of contempt of the General Assembly, after a hearing before an appropriate committee appointed by the presiding officer at which the person shall be entitled to give evidence and be represented by counsel. Said house may refer such matter to the Chief State's Attorney. Contempt of the General Assembly shall be punishable by a fine of not more than one hundred dollars or imprisonment for not more than six months or both.

(P.A. 73-516, S. 7.)



Section 2-1d - Interference with the General Assembly; misdemeanor.

(a) A person is guilty of interfering with the legislative process when he:

(1) Alone or in concert with others, either by force, physical interference, fraud, intimidation or by means of any unlawful act, with intent to do so, prevents or attempts to prevent the General Assembly, either house thereof, or any committee of the General Assembly or either house thereof, from meeting;

(2) Alone or in concert with others, with intent to do so, disturbs, disrupts or interferes with, or attempts to disturb, disrupt or interfere with, any session, meeting or proceeding of the General Assembly or either house thereof or any committee of the General Assembly or either house thereof, whether within or outside the presence of said General Assembly, either house thereof or any such committee by (A) engaging in violent, tumultuous or threatening behavior; or (B) using abusive or obscene language or making an obscene gesture; or (C) making unreasonable noise; or (D) refusing to comply with a lawful order of the police or a member of the Office of State Capitol Police to disperse; or (E) performing any other act which disturbs, disrupts or interferes with any such session, meeting or proceeding;

(3) Alone or in concert with others, without legal authority takes, obtains, withholds, destroys, defaces or alters any official document or record of the General Assembly, either house thereof or any committee of the General Assembly, or either house thereof, which disrupts or interferes with the functioning of said General Assembly or committee or either house thereof;

(4) Alone or in concert with others, and without legal authority, takes, obtains, withholds, destroys or defaces any real or personal property owned or used by the General Assembly, either house thereof or any committee or agency of the General Assembly or either house thereof;

(5) Alone or in concert with others, and without legal authority or proper authorization, refuses to leave any part of the chamber, galleries or offices of the General Assembly or either house thereof, or the building in which such chamber, galleries or any such office is located, or within or upon any office or residence of any member of the General Assembly, or within or upon any room or building in which a legislative hearing or meeting is being conducted, upon a lawful order of the police or a member of the Office of State Capitol Police to disperse, leave or move to an area he designates;

(6) Alone or in concert with others, pickets inside any building in which the chamber, galleries or offices of the General Assembly or either house thereof is located, or in which the office or residence of any member of the General Assembly is located, or in which a legislative hearing or meeting is being conducted.

(b) Interference with the legislative process under the provisions of this section is a class A misdemeanor.

(P.A. 73-516, S. 1; P.A. 83-13, S. 1; P.A. 96-219, S. 3.)

History: P.A. 83-13 changed references to security officers to members of the office of state capitol security throughout the section; P.A. 96-219 amended Subsecs. (a)(2) and (a)(5) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”.

Cited. 228 C. 907; 232 C. 345; 242 C. 211.

Subsec. (a):

Subdiv. (2)(E): Section held constitutional; judgment of Appellate Court in 32 CA 656 reversed in part pertaining to section. 232 C. 345.

Subdiv (2)(E): Section void for overbreadth; overbreadth and vagueness discussed. 32 CA 656; judgment reversed in part, see 232 C. 345. Subdiv. (2)(C): Does not involve protected speech; overbreadth and vagueness discussed. Id.



Section 2-1e - Interference with the legislative process; firearms; dangerous or deadly weapons; explosives; felony.

(a) A person is guilty of interfering with the legislative process when he, alone or in concert with others, either by force, physical interference, fraud, intimidation or by means of any independently unlawful act, prevents or attempts to prevent any member, officer or employee of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof, from performing any of his official functions, powers or duties.

(b) A person is guilty of coercing performance when he, alone or in concert with others, either by force, physical interference, fraud, intimidation or by means of any unlawful act, compels or induces any member, officer or employee of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof to perform any acts as a member, officer or employee against his will.

(c) Notwithstanding the provisions of sections 29-35 and 53-206, (1) a person, other than a state or local police officer, a member of the Office of State Capitol Police or a police officer of any other state or of the federal government, who is carrying out official duties in this state, or any person summoned by any such officer to assist in making arrests or preserving the peace while he is actually engaged in assisting such officer, while such officer is in the performance of his official duties or any member of the armed forces of the United States, as defined in section 27-103, or of the state, as defined in section 27-2, in the performance of official duties, or any veteran, as defined in section 27-103, performing in uniform as a member of an official ceremonial unit, is guilty of interfering with the legislative process when he, alone or in concert with others, brings into, or possesses within, any building in which the chamber of either house of the General Assembly is located or in which the official office of any member, officer or employee of the General Assembly or the office of any committee of the General Assembly or either house thereof is located or any building in which a committee of the General Assembly is holding a public hearing, any weapon, whether loaded or unloaded, from which a shot may be discharged, or a billy; and (2) any person is guilty of interfering with the legislative process when such person, alone or in concert with others, brings into, or possesses within, any such building, a switchblade, gravity knife, blackjack, bludgeon, metal knuckles or any other dangerous or deadly weapon or instrument, or any explosive or incendiary or other dangerous device.

(d) The violation of any provision of this section is a class D felony.

(P.A. 73-516, S. 2; P.A. 82-264; P.A. 83-13, S. 2; P.A. 93-435, S. 25, 95; P.A. 96-219, S. 4; P.A. 16-193, S. 1.)

History: P.A. 82-264 expanded prohibition against firearms to include any weapon from which a shot may be discharged, a billy, switchblade, gravity knife, blackjack, bludgeon, metal knuckles or other dangerous weapon, or any explosive or incendiary device, included as exempt persons members of armed forces performing duties and veterans performing ceremonies and included as buildings subject to provisions those where general assembly committee is holding public hearing; P.A. 83-13 changed a reference to “security officer” in Subsec. (c) to “member of the office of the state capitol security”; P.A. 93-435 made a technical change in Subsec. (c), effective June 28, 1993; P.A. 96-219 amended Subsec. (c) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 16-193 made technical changes in Subsec. (c).



Section 2-1f - Office of State Capitol Police.

(a) There is established an Office of State Capitol Police within the Legislative Department which shall ensure the orderly operation of the House and Senate, the joint standing committees thereof and the security of the State Capitol building and grounds, the Legislative Office Building and parking garage and related structures, grounds and parking facilities and other buildings, facilities and areas under the supervision and control of the Joint Committee on Legislative Management.

(b) State Capitol police officers shall be certified as provided in section 7-294d, shall have the same duties, responsibilities and authority under sections 7-281, 14-8 and 54-1f, and title 53a as members of a duly organized local police department and shall have jurisdiction to act in the performance of their duties anywhere within the state.

(c) The joint committee may adopt rules regarding the organization, supervision and operations of the Office of State Capitol Police, prescribing the qualifications, training and duties of the State Capitol police officers and all other matters relating to the performance of their responsibilities.

(d) State Capitol police officers shall be subject to the provisions of chapter 67. The provisions of part V of chapter 104 and section 7-433c shall not apply to such officers.

(e) The Office of State Capitol Police shall have access to, and use of, the Connecticut on-line law enforcement communications teleprocessing system without charge.

(P.A. 73-516, S. 3; P.A. 83-13, S. 3; P.A. 89-82, S. 1, 11; P.A. 96-219, S. 1.)

History: P.A. 83-13 created an office of state capitol security under the aegis of the joint committee on legislative management, replacing provisions whereby house speaker and senate president pro tempore appointed security officers; P.A. 89-82 amended Subsec. (a) to provide that areas to be secured include legislative office building and parking garage and related structures, grounds and parking facilities and other buildings and facilities under supervision and control of joint committee; P.A. 96-219 amended Subsec. (a) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”, placing the office under the sole control of the Joint Committee on Legislative Management and deleting reference to the chief security officer, amended Subsec. (b) by adding the provision that State Capitol police officers shall have the same duties, responsibilities and authority under Secs. 7-281, 14-8 and 54-1f and title 53a as members of local police departments, amended Subsec. (c) by deleting reference to the Commissioner of Public Safety, deleted former Subsec. (d) re the submission of names of state police officers qualified to be chief security officer, added new Subsec. (d) making State Capitol police officers subject to chapter 67 and providing that part V of chapter 104 shall not apply to such officers and added new Subsec. (e) giving the office access to, and use of, the Connecticut on-line law enforcement communications teleprocessing system without charge (Revisor's note: A reference in Subsec. (c) to the “Office of State Capitol Security” was changed editorially by the Revisors to “Office of State Capitol Police” for consistency with customary statutory usage).



Section 2-1g - Indemnification of legislative personnel.

(a) The state shall save harmless and indemnify all members, officers and employees of the General Assembly, either house thereof or committees of the General Assembly or either house thereof from financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act by such member, officer or employee, provided such member, officer or employee, at the time damages were sustained, was performing duties relating to the maintenance of order in connection with the operation of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof, or involving the security, health or safety of any member, officer or employee of the General Assembly, either house thereof, or committee, or the general public, and provided such damage did not result from the wilful and wrongful act or gross negligence of such member, officer or employee and provided such member, officer or employee shall, within five days of the time he is served with any summons, complaint, process, notice, demand or pleading, deliver the original or a copy thereof to the Attorney General.

(b) Upon such delivery the Attorney General may assume control of the representation of such member, officer or employee. Such member, officer or employee shall cooperate fully with the Attorney General's defense.

(c) This section shall not in any way impair, limit or modify the rights or obligations of any insurer under any policy of insurance.

(d) The benefits of this section shall inure only to such members, officers and employees and shall not enlarge or diminish the rights of any other party.

(e) The Joint Committee on Legislative Management may insure against the liability of the state imposed by subsection (a) of this section utilizing funds in the General Assembly budget therefor.

(P.A. 73-516, S. 4.)



Section 2-1h - Compensatory time for permanent full-time employees.

Section 2-1h is repealed, effective May 26, 2006.

(P.A. 00-231, S. 7, 10; P.A. 06-187, S. 97.)



Section 2-1i - Compensatory time for permanent full-time employees.

To the extent that a permanent full-time employee of the Joint Committee on Legislative Management received one hour of compensatory time for each two hours of overtime worked by such employee prior to May 26, 2006, such employee shall receive, on and after January 1, 2006, one hour of compensatory time for each one hour of overtime worked by such employee after January 1, 2006. On and after May 26, 2006, each such permanent full-time employee shall receive one hour of compensatory time for each one hour of overtime worked.

(P.A. 06-187, S. 72.)

History: P.A. 06-187 effective May 26, 2006.



Section 2-2 - Election by illegal practices.

Each person elected to either house of the General Assembly by any illegal practice shall be incapable of holding his seat unless he can show to the satisfaction of such house that he was not directly or indirectly concerned in such illegal practice.

(1949 Rev., S. 47; 1953, S. 4d.)



Section 2-3 - Allowance to contestants.

No contestants for seats in either house of the General Assembly shall be allowed more than one hundred dollars for attorney fees and expenses, together with the legal fees of witnesses summoned with the approval of the committee on contested elections.

(1949 Rev., S. 46.)

Cited. 23 CA 579.



Section 2-3a - Employer not to discriminate against candidate for, member-elect of or member of the General Assembly. Employee permitted choice of shifts.

(a) No employer of twenty-five or more persons shall discriminate against, discipline or discharge any employee because such employee (1) is a candidate for the office of representative or senator in the General Assembly, (2) holds such office, (3) is a member-elect to such office, or (4) loses time from work in order to perform duties as such representative, senator or member-elect, provided the failure of such employer to pay wages or salaries for any such time lost shall not be considered a violation of this section. Such employee shall solely determine the activities which constitute duties as such representative, senator or member-elect, as applicable, as provided in this section. No employee under this section shall lose any seniority status which may have accrued to him. Where the function of such employee is performed in work shifts, such employee shall be given a choice of shifts, provided such choice of shifts shall be given at a time that reasonably allows adjustment of the schedules of the employee and employer to accommodate both the duties of such employee as a representative, senator or member-elect and the proper functioning of the employer's operations, taking into account the timeframes within which meetings and hearings of the General Assembly are scheduled. During any regular legislative session, the employee shall not be required to choose a shift more than two weeks in advance of the time such shift is to be worked and, during any special legislative session, the employee shall not be required to choose a shift more than one week in advance of the time such shift is to be worked.

(b) Any employer violating the provisions of this section shall reinstate any employee so discriminated against, disciplined or discharged to his full status as an employee as of the date of such violation and shall pay him any wages withheld or diminished retroactive to the date of such violation. In addition, such employee may recover costs and a reasonable attorney's fee in any action brought under this section. Any employee nominated to such office shall, within thirty days following his nomination, give written notice thereof to his employer.

(1959, P.A. 234, S. 1; 1971, P.A. 671, S. 1; P.A. 91-194; P.A. 97-74; P.A. 06-102, S. 11.)

History: 1971 act protected employee from loss of seniority and allowed him choice of work shifts when running for general assembly seat or serving term as representative or senator; P.A. 91-194 added provision authorizing recovery of costs and reasonable attorney's fee in any action brought under section; P.A. 97-74 divided section into Subsecs. (a) and (b), clarified that members-elect are included within scope of statute, added provisions re employee determination of activities which constitute duties as representative, senator or member-elect, and made technical changes; P.A. 06-102 amended Subsec. (a) to require choice of shifts to be given at time that reasonably allows adjustment of schedules and provide that shift selection shall not be required more than two weeks in advance during a regular legislative session, and one week in advance during a special legislative session.

Cited. 217 C. 490.



Section 2-3b - Members not eligible for unemployment compensation during regular session.

No member of the General Assembly shall, during the regular session of the General Assembly, be deemed to be available for work within the meaning of subdivision (2) of section 31-235.

(1967, P.A. 245, S. 1.)



Section 2-4 - Joint convention to elect state officers.

When the Senate and House of Representatives join in convention for the election of any state officer, the roll of each house shall, before any ballot is taken, be called by its clerk, and each member shall rise and answer to his name; and the names of those absent shall be entered on the journal of the house to which they belong. If, on any ballot, the whole number of votes exceeds the number of persons who have answered to their names, the president shall, before declaring the ballot, cause the names of absentees to be called and, if any answer, shall inquire if they have voted; and if the number of votes still exceeds the number of persons who have answered to their names, and if such excess of votes, subtracted from the highest number given for either candidate, is sufficient to change the result, the convention shall order another ballot.

(1949 Rev., S. 3.)



Section 2-5 - Holding of office by members of the General Assembly.

No member of the General Assembly shall, during the term for which he is elected, be nominated or appointed by the Governor, the General Assembly or any other appointing authority of this state or serve or be elected to any position in the Judicial, Legislative or Executive Department of the state government including any commission established by any special or public act of the General Assembly, except that the provisions of this section shall not apply where it is expressly provided by law that a member of the General Assembly as such shall be nominated or appointed to any board, commission, council or other agency in the legislative department, and except that the provisions of this section shall not apply to a member-elect.

(1953, S. 2d; 1959, P.A. 28, S. 162; 152, S. 3; 1963, P.A. 452; P.A. 78-331, S. 52, 58; P.A. 85-489, S. 4.)

History: 1959 acts eliminated references to positions in county government, trial justices and prosecuting grand jurors and limited exception to positions in legislative department; 1963 act removed restrictions on candidacy for, or service as, judge of probate; P.A. 78-331 included commissions established by the general assembly in general prohibition of section; P.A. 85-489 exempted members-elect from provisions of section.

Statute prohibits appointment of one already a state legislator to position in any department of state government. 175 C. 586.



Section 2-6 - Convening of sessions by action of members.

After the adjournment sine die of a regular or a special session of the General Assembly, if the members judge it necessary to meet again, as provided in article third of the amendments to the Constitution of Connecticut, they may so notify the Secretary of the State in writing. No such notice shall be valid as to any member for more than thirty days after its execution by such member. Said secretary, upon receiving valid notices from a majority of the members of each house, shall forthwith notify all members of said assembly to meet in their respective chambers in the Capitol at ten o'clock in the forenoon on a date not less than ten nor more than fifteen days thereafter. Said secretary shall give notice in the manner customarily followed by the Governor in calling special sessions. When so assembled, if a majority of the members of the Senate and the House of Representatives, respectively, judge, by vote taken by yeas and nays and recorded in the journals, that the convening of the General Assembly is necessary, specifying in such vote the facts constituting such necessity, the two houses shall then complete their organization and proceed to the consideration of matters proper for legislative action. Nothing herein shall limit the power of the General Assembly to convene in any other constitutional manner when it judges necessary.

(1953, S. 5d; P.A. 84-546, S. 1, 173; P.A. 89-349, S. 2, 4; May 25 Sp. Sess. P.A. 94-1, S. 1, 130.)

History: P.A. 84-546 made technical change; P.A. 89-349 provided for the exception in Sec. 5-278(b); May 25 Sp. Sess. P.A. 94-1 eliminated obsolete reference to Subsec. (b) of Sec. 5-278, effective July 1, 1994.



Section 2-7 - Notice of special and reconvened sessions.

(a) Whenever the Governor, the members of the General Assembly or the president pro tempore of the Senate and the speaker of the House of Representatives call a special session of the General Assembly, the Secretary of the State shall give notice thereof either by (1) mailing a true copy of the call of such special session, by first class mail, evidenced by a certificate of mailing, to each member of the House of Representatives and of the Senate at his or her address as it appears upon the records of said Secretary not less than ten nor more than fifteen days prior to the date of convening of such special session, (2) causing a true copy of the call to be delivered to each member by a state marshal, constable, state policeman or indifferent person at least twenty-four hours prior to the time of convening of such special session, or (3) sending an electronic copy of the call of such special session to the official legislative electronic mail address of each member of the House of Representatives and of the Senate at least seventy-two hours prior to the time of convening of such special session.

(b) Whenever the Secretary of the State is required to reconvene the General Assembly pursuant to article third of the amendments to the Constitution of Connecticut, said Secretary shall give notice thereof either by (1) mailing a true copy of the call of such reconvened session, by first class mail, evidenced by a certificate of mailing, to each member of the House of Representatives and of the Senate at his or her address as it appears upon the records of said secretary not less than five days prior to the date of convening of such reconvened session, (2) causing a true copy of the call to be delivered to each member by a state marshal, constable, state policeman or indifferent person at least twenty-four hours prior to the time of convening of such reconvened session, or (3) sending an electronic copy of the call of such reconvened session to the official legislative electronic mail address of each member at least seventy-two hours prior to the time of convening of such reconvened session.

(June, 1955, S. 6d; 1967, P.A. 361; 1971, P.A. 236, S. 1; P.A. 84-186, S. 1, 2; 84-546, S. 2, 173; P.A. 89-349, S. 3, 4; May 25 Sp. Sess. P.A. 94-1, S. 2, 130; P.A. 00-99, S. 16, 154; P.A. 16-84, S. 1.)

History: 1967 act added Subsec. (b) containing provisions for notice of reconvened session of general assembly; 1971 act changed “first class mail” to “registered or certified mail, return receipt requested”; P.A. 84-186 provided that a copy of the call shall be mailed by first class mail, evidenced by a certificate of mailing, rather than by registered or certified mail; P.A. 84-546 made technical change to Subsec. (b); P.A. 89-349 provided for the calling of a special session by the president of the senate and the speaker of the house of representatives; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by eliminating obsolete reference to Subsec. (b) of Sec. 5-278, effective July 1, 1994; P.A. 00-99 changed references to sheriff and deputy sheriff to state marshal, effective December 1, 2000; P.A. 16-84 amended Subsecs. (a) and (b) by designating existing provisions re mailing true copy of call as Subdiv. (1), designating existing provisions re delivery of true copy of call as Subdiv. (2), adding Subdiv. (3) re sending electronic copy of call and making technical changes, effective May 31, 2016.



Section 2-8 - Salary and expenses of members and officers of the General Assembly.

(a) Each member of the General Assembly shall receive twenty-eight thousand dollars for each year of the term for which such member is elected, to be paid as follows: In each year of the term, one-fifth within the first ten days of February and thereafter one-fifth within the first ten days of each succeeding month until total compensation for the year is paid. Any member may elect to receive one-twelfth of the total compensation to which such member is entitled under the provisions of this section in any year, payable in equal monthly installments during such year commencing in the month of January. If any such member resigns for reasons of health or dies before receiving the full compensation to which such member is entitled for such year, the balance of such compensation shall be immediately payable to such member or to such member's estate.

(b) Each member shall receive, in addition to the compensation payable under subsection (a) of this section and the transportation allowance payable under section 2-15, the sum of four thousand five hundred dollars if a member of the House of Representatives or the sum of five thousand five hundred dollars if a member of the Senate for each year of the term for which such member is elected as reimbursement for expenses, payable as follows: One-half within the first ten days of February and one-half within ten days after final adjournment of the regular session in each year of the term. If any member resigns for reasons of health or dies before receiving the full amount to which such member is entitled for the year of such member resignation or death, the balance of the amount shall be immediately payable to such member or to such member's estate.

(c) In lieu of the compensation payable under subsection (a) of this section, the speaker of the House of Representatives and the president pro tempore of the Senate shall each receive thirty-eight thousand six hundred eighty-nine dollars for each year of the term for which said officer so serves, the majority and minority leaders of the House of Representatives and of the Senate shall each receive thirty-six thousand eight hundred thirty-five dollars for each year of the term for which said officer so serves, the deputy speaker and the deputy majority and minority leaders of the House of Representatives and of the Senate shall each receive thirty-four thousand four hundred forty-six dollars for each year of the term in which said officer so serves, each assistant majority and minority leader and majority and minority whip of the House and Senate and the chairpersons of each joint standing committee, except the Joint Committee on Legislative Management, shall each receive thirty-two thousand two hundred forty-one dollars for each year of the term in which said chairperson so serves and the ranking members of each joint standing committee, except the Joint Committee on Legislative Management, shall each receive thirty thousand four hundred three dollars for each year of the term in which said officer so serves to be paid as provided in subsection (a) of this section. Each of said officers shall receive as reimbursement for expenses for each year of the term for which the officer is elected five thousand five hundred dollars if the officer is a senator and four thousand five hundred dollars if the officer is a representative, payable as provided in subsection (b) of this section. Each of said officers shall have the same option to elect payment of one-twelfth of the officer's compensation for each year of the term for which the officer is elected payable in equal monthly installments in such year as is provided for other members under the provisions of subsection (a) of this section.

(d) In lieu of the compensation provided by subsections (a) and (b) of this section, any member elected to fill any unexpired term shall receive the following: (1) For less than a full year of a term, a pro rata amount of the compensation payable under subsection (a) of this section, and, in addition to the transportation allowance payable under section 2-15, a pro rata amount of the sum payable under subsection (b) of this section, as reimbursement for expenses, both payable upon certification of such member's election; (2) for a full year of a term, the compensation and expenses provided in subsections (a) and (b) of this section, both payable upon certification of such member's election.

(e) No person who is elected to serve in one house of the General Assembly and is thereafter elected to fill a vacancy in the other house for the unexpired portion of the same term shall receive total compensation or total reimbursement for expenses for such term in an amount greater than that to which such person was entitled on such person's election to the first house.

(f) Any member who resigns for reasons other than health or election to the other house prior to the expiration of any year of the term for which such member was elected, and who has received the total compensation and reimbursement for expenses provided under subsections (a) and (b) of this section for that year, shall reimburse the state in an amount equal to that portion of such total compensation and expense reimbursement attributable to the remainder of the year in which such member resigns.

(1949 Rev., S. 3594; 1959, P.A. 552; 1961, P.A. 195; 247; 328; 1963, P.A. 138, S. 1; February, 1965, P.A. 458, S. 1; 1972, P.A. 22; 281, S. 1; P.A. 77-576, S. 57, 65; P.A. 79-432, S. 1, 2, 4; 79-608, S. 5–7, 10; P.A. 80-483, S. 5, 186; P.A. 82-365, S. 1, 8; 82-472, S. 177, 183; P.A. 84-114, S. 2; 84-345, S. 1, 3; P.A. 86-375, S. 7, 9; P.A. 88-349, S. 1, 5; P.A. 91-56, S. 1, 2; P.A. 98-227, S. 7, 9; P.A. 00-231, S. 6, 10; June 12 Sp. Sess. P.A. 12-2, S. 33; P.A. 14-122, S. 1.)

History: 1959 act increased salary payable from $600 to $2,000, authorized payment either in year of session or one-half that year and balance next year in equal installments and added expense allowance; 1961 acts authorized split payment of expense allowance of $500 and added a Subsec. (c), now Subsec. (d); 1963 act clarified in Subsec. (a) that unpaid balance is payable on final adjournment of regular session and authorized second payment in lump sum under optional provisions; 1965 act raised members' salaries and expense allowances, provided for salaries in event of annual or special sessions and added present subsection (c); 1972 P.A. 22 replaced “ceases to hold such office” with “resigns for reasons of health or dies”, changed terms of compensation for members elected to fill unexpired terms, created Subsec. (e) from part of Subsec. (d) and added Subsecs. (f) and (g) concerning members' switching from one house to the other during a term and reimbursements of compensation and expenses required because of resignation for other than health reasons or election to other house, effective with respect to members elected to unexpired terms after June 9, 1971; 1972 P.A. 281 raised compensation and expense allowances of general assembly members and repealed Subsec. (e), renumbering remaining Subsecs. accordingly, effective January 3, 1973; P.A. 77-576 raised compensation of members, effective January 1, 1979; P.A. 79-432 specified time within which payments for expenses of assembly members are to be paid and increased amount of such payments, effective January 7, 1981; P.A. 79-608 increased compensation for members, effective January 7, 1981; P.A. 80-483 made technical changes; P.A. 82-365 increased compensation of members from $9,500 for first year of term and $7,500 for second year to $10,500 for each year of term; increased yearly expenses of members and officers from $2,000 to $2,500; increased compensation of speaker and senate president from $12,000 for first year of term and $9,000 for second year to $15,500 for each year of term; increased compensation of leaders from $11,500 for first year of term and $8,500 for second year to $14,500 for each year; increased compensation of deputy speaker from $11,500 for first year of term and $8,500 for second year to $13,500 for each year; increased compensation of deputy leaders from $11,000 for first year and $8,000 for second year to $13,500 for each year; increased compensation of assistant leaders from $10,500 for first year and $7,500 for second year to $12,500 for each year; increased compensation of committee chairmen from $9,500 for first year and $7,500 for second year to $11,500 for each year; prorated compensation and expenses payable to members elected to fill unexpired terms; P.A. 82-472 deleted references to certification of election “to the comptroller” in Subsec. (d); P.A. 84-114 amended Subsec. (a) to provide that the method of payment of each member's compensation shall be the same in both odd and even-numbered years and amended Subsec. (b) to provide that each member shall receive one-half of his expense payments in February of each year rather than in the second month of each regular session; P.A. 84-345 increased each member's annual compensation from $10,500 to $13,000; increased annual expense payments from $2,500 to $3,500; increased compensation of the speaker and president pro tempore from $15,500 to $18,000; increased compensation of the leaders from $14,500 to $17,000; increased compensation of the deputy speaker and deputy leaders from $13,500 to $16,000; increased compensation for committee chairmen from $11,500 to $15,000; increased compensation of ranking members of each committee to $14,000; increased prorated compensation for members filling an unexpired term from a pro rata amount of $1,250 to a pro rata amount of $1,750; P.A. 86-375 amended Subsec. (a) to increase each member's annual compensation from $13,000 to $15,200; amended Subsec. (b) to increase annual expense payments for members of the senate from $3,500 to $4,500 and amended Subsec. (c) to increase compensation of: The speaker and president pro tempore from $18,000 to $21,000; the leaders from $17,000 to $20,000; the deputy speakers and deputy leaders from $16,000 to $18,700; committee chairmen from $15,000 to $17,500, and ranking members from $14,000 to $16,500; P.A. 88-349 amended Subsec. (a) to increase each member's annual compensation from $15,200 to $15,960, beginning January 4, 1989, and from $15,960 to $16,760, beginning January 1, 1990, and amended Subsec. (c) to increase compensation of: The speaker and president pro tempore from $21,000 to $22,050, beginning January 4, 1989, and from $22,050 to $23,160, beginning January 1, 1990; the leaders from $20,000 to $21,000, beginning January 4, 1989, and from $21,000 to $22,050, beginning January 1, 1990; the deputy speakers and deputy leaders from $18,700 to $19,635, beginning January 4, 1989, and from $19,635 to $20,620, beginning January 1, 1990; assistant leaders and committee chairmen from $17,500 to $18,375, beginning January 4, 1989, and from $18,375 to $19,300, beginning January 1, 1990, and ranking members from $16,500 to $17,325, beginning January 4, 1989, and from $17,325 to $18,200, beginning January 1, 1990; P.A. 91-56 amended Subsec. (d) to change amount of reimbursement for expenses, for less than a full year of a term, from a pro rata amount of $1,750 to a pro rata amount of the sum payable under Subsec. (b); P.A. 98-227 amended Subsec. (a) to increase each member's annual compensation from $16,760 to $21,788, amended Subsec. (b) to increase annual expense payments for members of the House from $3,500 to $4,500 and to increase annual expense payments for members of the Senate from $4,500 to $5,500, amended Subsec. (c) to increase annual compensation of: The speaker and president pro tempore from $23,160 to $30,108, the leaders from $22,050 to $28,665, the deputy speaker and deputy leaders from $20,620 to $26,806, assistant leaders and joint standing committee chairmen from $19,300 to $25,090, joint standing committee ranking members from $18,200 to $23,260, to add provision that whips receive annual compensation of $25,090, and to increase annual expense payments for each of said officers from $3,500 to $5,500 for senators and from $3,500 to $4,500 for representatives, effective January 6, 1999; P.A. 00-231 increased each member's annual compensation from $21,788 to $28,000, increased compensation of speaker and president pro tempore from $30,108 to $38,689, increased compensation of leaders from $28,665 to $36,835, increased compensation of deputy speaker and deputy leaders from $26,806 to $34,446, increased compensation of assistant leaders, whips and committee chairpersons from $25,090 to $32,241, increased compensation of ranking members from $23,660 to $30,403 and made technical changes for the purposes of gender neutrality, effective January 3, 2001; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c) to delete “Standing” re Joint Committee on Legislative Management; P.A. 14-122 made technical changes in Subsec. (d).

See Sec. 2-15 re transportation allowance.



Section 2-8a - Compensation for interim committees and study commissions.

Section 2-8a is repealed.

(1967, P.A. 719, S. 1; June, 1972, P.A. 1, S. 16.)



Section 2-8b to 2-8p - General Assembly pension system.

Sections 2-8b to 2-8p, inclusive, are repealed.

(1972, P.A. 281, S. 4–18; P.A. 75-37; 75-628, S. 2–5; P.A. 76-238; 76-407, S. 1–3; P.A. 77-238; P.A. 79-106, S. 1–3; 79-631, S. 42, 111; P.A. 81-343, S. 1, 7; 81-456, S. 1, 2, 6–8; P.A. 84-546, S. 6, 173; P.A. 85-502, S. 8, 9.)



Section 2-8q - General Assembly Pension Fund abolished. Moneys transferred to State Employees Retirement Fund.

The General Assembly Pension Fund, established under section 2-8o of the general statutes, revised to 1985, is abolished and all moneys in said fund on July 1, 1985, shall be transferred to the State Employees Retirement Fund, except that a reserve, to be determined on an actuarial basis, shall be retained for payments to participants in the General Assembly Pension Fund who are no longer members but are receiving retirement benefits under the General Assembly pension system as defined in section 2-8c of the general statutes, revised to 1985.

(P.A. 85-502, S. 1, 9.)



Section 2-8r - Options of General Assembly members and former members re participation in state employees retirement system.

(a) Any participant in the General Assembly pension system on July 1, 1985, may elect to (1) transfer to membership in tier I of the state employees retirement system, part A or part B, and receive a refund of the difference between his contributions to the General Assembly Pension Fund and the contributions required for the tier I plan selected by such participant, or (2) receive a lump-sum payment of his total contributions to the General Assembly Pension Fund, plus accumulated interest at six per cent per annum, and transfer to membership in tier II of the state employees retirement system. Such election shall be made not later than December 31, 1985. Any participant electing to transfer to tier I of the state employees retirement system shall receive credit for each year of credited service accrued as a member of the General Assembly pension system as of the date of such transfer. Any participant who elects to receive a lump-sum payment of his total contributions, plus accumulated interest, shall forfeit permanently his accrued rights and accrued credited service under tier I of the state employees retirement system, but such accrued credited service shall be considered as vesting service in tier II of the state employees retirement system.

(b) Any member of the General Assembly on July 1, 1985, who is not a participant in the General Assembly pension system may elect to become a member of tier I in the state employees retirement system, part A or part B, provided the member makes application to the State Employees Retirement Commission not later than December 31, 1985. Any such member may obtain credit for any credited past service for which such member would have been eligible as a member of the General Assembly pension system provided such member makes the required contributions to the State Employees Retirement Fund in accordance with section 5-181. Failure to make such application by December 31, 1985, shall result in forfeiture of the member's right to participate in tier I of the state employees retirement system, and the member shall become a member of tier II of the state employees retirement system and eligible for vesting service as provided in subsection (a) of this section.

(c) Members of the General Assembly who take office on or after July 1, 1985, and who were members of the General Assembly and the General Assembly pension system prior to that date, shall be eligible to become members of tier I in the state employees retirement system, and may obtain credit for past service in the General Assembly as provided in section 5-181, provided application is made to the State Employees Retirement Commission not later than December 31, 1990, or in accordance with subsection (a) of section 5-192e.

(d) Members of the General Assembly who take office on or after July 1, 1985, and who were not members of the General Assembly prior to that date or who were members but elected not to become members of tier I, shall become members of tier II in the state employees retirement system.

(e) Former members of the General Assembly who elected Option 1 under section 2-8l or 2-8m of the general statutes, revised to 1985, shall not be eligible to become members of the state employees retirement system, unless reelected to serve on or after July 1, 1985, in which case they shall be eligible to become members as provided in subsection (c) of this section.

(f) Former members of the General Assembly who elected Option 2 under section 2-8l or 2-8m of the general statutes, as revised to 1985, and, on July 1, 1985, are receiving the benefits provided under sections 2-8g to 2-8k, inclusive, of the general statutes, revised to 1985, shall continue to receive those benefits.

(g) Former members of the General Assembly who elected Option 2 under section 2-8l or 2-8m of the general statutes, as revised to 1985, and who, on July 1, 1985, are not receiving the benefits provided under section 2-8g to 2-8k, inclusive, of the general statutes, revised to 1985, shall receive the benefits provided in chapter 66 upon meeting the eligibility requirements under that chapter.

(h) Any member of the General Assembly who was a member of both the General Assembly pension system and the teachers' retirement system on July 1, 1985, and who was not eligible to transfer to membership in the state employees retirement system pursuant to this section, shall be refunded from the State Employees Retirement Fund his total contributions to the General Assembly Pension Fund plus accumulated interest.

(i) Any member of the General Assembly who, prior to such membership, had completed service requirements for eligibility for retirement benefits from the state employees retirement system, may, upon attaining the necessary age for commencement of benefits, make a one-time election to receive retirement benefits. Upon making such election, such member may no longer accrue additional service credit for service in the General Assembly. The amount of such retirement benefits shall be determined in accordance with section 5-162.

(P.A. 85-502, S. 2, 9; P.A. 87-484, S. 7, 10; P.A. 90-308, S. 8, 15; P.A. 07-217, S. 1.)

History: P.A. 87-484 added Subsecs. (h) and (i); P.A. 90-308 amended Subsec. (c) to add membership in the general assembly pension system prior to July 1, 1985, as a requirement for tier I membership, and to extend application deadline from December 31, 1985, to December 31, 1990; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 2-9 - Salary and transportation allowance for General Assembly officers and employees.

The clerk of the Senate shall receive a salary of twenty-five thousand dollars for each regular session of the General Assembly and sixty dollars per day for each day the General Assembly is convened in special session; the assistant clerk of the Senate, twenty-three thousand three hundred fifty dollars for each regular session of the General Assembly and forty-eight dollars per day for each day the General Assembly is convened in special session; the clerk of the House of Representatives, twenty-five thousand dollars for each regular session of the General Assembly and sixty dollars per day for each day the General Assembly is convened in special session; the assistant clerk of the House of Representatives, twenty-three thousand three hundred fifty dollars for each regular session of the General Assembly and forty-eight dollars per day for each day the General Assembly is convened in special session; the chaplains of the Senate and the House of Representatives, ten thousand dollars each for each regular session of the General Assembly and thirty dollars per day for each day the General Assembly is convened in special session; the messengers of the Senate and of the House of Representatives, five thousand four hundred twenty-five dollars each for each regular session and twenty-four dollars per day for each day the General Assembly is convened in special session; which salaries shall be full payment for the performance of all services required of said officers in the discharge of their duties, and for all assistance and all expenses and disbursements not otherwise provided for. The Comptroller shall draw his order on the Treasurer for transportation for said officers, and for the messengers assigned to the speaker of the House, the president pro tempore of the Senate and the minority and majority leaders of the House and Senate and the sergeants-at-arms and assistant sergeants-at-arms of the House and the Senate, between their respective homes and Hartford during the session of the General Assembly at such sum per mile as shall from time to time be determined by the Joint Committee on Legislative Management. The clerk of the Senate and the clerk of the House of Representatives shall, with the approval and consent of the Joint Committee on Legislative Management, obtain such suitable offices and, with the approval of said committee, such office fixtures and supplies, including telephone, as may be necessary to the performance of their respective duties. The Comptroller is directed to draw his order on the Treasurer in payment for the same. The salaries of the clerks and employees of the General Assembly for a regular session shall be paid as follows: In each year, one-fifth of such compensation in the month of February and thereafter one-fifth of such compensation within each succeeding month until such compensation is paid in full or such employee may elect in each year to receive the compensation for such year in twelve monthly installments of substantially equal amount. Compensation for any special session shall be payable monthly during such session.

(1949 Rev., S. 3595; 1949, S. 1964d; November, 1955, S. N193; 1957, P.A. 1, S. 17; 9, S. 1; 1963, P.A. 138, S. 2; 370; 1969, P.A. 158, S. 1; 749, S. 3; 1972, P.A. 281, S. 40; P.A. 77-576, S. 58, 65; P.A. 78-299, S. 1, 2; P.A. 82-365, S. 2, 8; P.A. 84-345, S. 2, 3; P.A. 85-470, S. 1, 4; 85-613, S. 5, 154; P.A. 86-375, S. 8, 9; P.A. 88-349, S. 2, 5; P.A. 98-227, S. 8, 9; P.A. 06-187, S. 71.)

History: 1963 acts increased salaries of clerks and assistant clerks and changed method of payment of salaries of clerks and employees; 1969 P.A. 158 raised compensation for house and senate chaplains to $1,000 for each regular session, effective retroactive to January 8, 1969; 1969 P.A. 749 provided that the treasurer be responsible for travel reimbursement and that the joint committee on legislative management be the approving agency for offices and office fixtures and supplies rather than the public works commissioner and the comptroller; 1972 act increased salaries of clerks and assistant clerks of senate and house and revised schedule of payment, effective January 3, 1973; P.A. 77-576 increased salaries for clerks and assistant clerks, chaplains, doorkeepers and messengers of general assembly, effective January 1, 1979; P.A. 78-299 increased salaries for clerks and assistant clerks of house and senate, effective January 1, 1979; P.A. 82-365 increased salary of senate and house clerks from $9,500 for session in odd-numbered year and $7,500 for session in even-numbered year to $9,500 for each session; increased salary of assistant clerks from $8,500 for session in odd-numbered year and $6,500 in even-numbered year to $8,500 for each session; increased salary of chaplains from $2,000 per session to $3,000; increased salary of messengers and doorkeepers from $1,000 per session to $2,000; P.A. 84-345 increased the salaries of the clerks of the senate and house from $9,500 to $12,000 and the salaries of the assistant clerks of the house and senate from $8,500 to $11,000; increased the salaries for the chaplains of the senate and house from $3,000 to $4,000 per regular session, plus $25, instead of $15, per day of each special session; increased salaries of messengers and doorkeepers from $2,000 to $2,500 per regular session, plus $20 per day, instead of $15, for any special session day and standardized the payment of salaries for clerks and employees during a regular session for both odd and even-numbered years; P.A. 85-470 deleted provision re salaries of doorkeepers, added provision requiring payment of transportation allowance for messengers assigned to speaker, president pro tempore and minority and majority leaders and sergeants-at-arms, and added provision that amount of transportation allowance for officers, such messengers and sergeants-at-arms shall be determined by legislative management committee; P.A. 85-613 made technical change; P.A. 86-375 increased salaries: Of the clerks of the senate and house from $12,000 to $13,500; of the assistant clerks of the senate and house from $11,000 to $12,500; of the chaplains of the senate and house from $4,000 to $5,500, and of the messengers of the senate and house from $2,500 to $3,000; P.A. 88-349 increased salaries of: The clerks of the senate and house from $13,500 to $15,000; the assistant clerks of the senate and house from $12,500 to $14,000; the chaplains of the senate and house from $5,500 to $6,000, and the messengers of the senate and house from $3,000 to $3,250; P.A. 98-227 increased salaries: Of the clerks of the Senate and House from $15,000 to $18,000 per regular session and from $50 to $60 per each day of special session, of the assistant clerks of the Senate and House from $14,000 to $16,800 per regular session and from $40 to $48 per each day of special session, of the chaplains of the Senate and House from $6,000 to $7,200 per regular session and from $25 to $30 per each day of special session, and of the messengers of the Senate and House from $3,250 to $3,900 per regular session and from $20 to $24 per each day of special session, effective January 6, 1999; P.A. 06-187 increased salaries of clerks of Senate and House of Representatives from $18,000 to $25,000, of assistant clerks of Senate and House of Representatives from $16,800 to $23,350, of chaplains of Senate and House of Representatives from $7,200 to $10,000 and of messengers of Senate and House of Representatives from $3,900 to $5,425 for each regular session of the General Assembly, effective January 3, 2007.

See Sec. 2-12 re prohibition against payment of bonuses.

See Sec. 2-15 re transportation allowance.



Section 2-9a - Compensation Commission for elected state officers and General Assembly members.

(a)(1) There is created a Compensation Commission consisting of eleven members, three of whom shall be appointed by the Governor, two of whom shall be appointed by the president pro tempore of the Senate, two of whom shall be appointed by the speaker of the House of Representatives, two of whom shall be appointed by the minority leader of the Senate and two of whom shall be appointed by the minority leader of the House of Representatives. All members of said commission shall be appointed on or before July 1, 1971, and quadrennially thereafter, to serve for a term of four years. No person shall be appointed to said commission who is an official or employee of the state of Connecticut or any department, agency or political subdivision thereof, or who is an official or employee of any agency or institution more than ten per cent of the gross annual income of which is from state funds. Members shall not be compensated for their services as such but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

(2) On or before July 15, 1971, and biennially thereafter, the commission shall elect a chairman from its members. A majority of the members of said commission shall constitute a quorum for the transaction of any business. Any action taken by said commission shall be by majority vote of those present.

(b) The Compensation Commission shall recommend to the General Assembly, on or before February fifteenth, in odd-numbered years, legislative proposals for salary, expenses, pension, workers' compensation and any other benefits to be paid to the Governor, Lieutenant Governor, Secretary of the State, Attorney General, Treasurer, Comptroller and members of the General Assembly. In its discretion, the commission also may submit its recommendation for such legislative proposals, on or before February fifteenth in even-numbered years. The General Assembly shall take action on such proposals at the session to which they are submitted. No proposals for legislative salary, if enacted by the General Assembly, shall become effective until the first Wednesday following the first Monday of the January succeeding the next election of members of the General Assembly. No proposals for salaries shall be effective as to the Governor, Lieutenant Governor, Secretary of the State, Attorney General, Treasurer and Comptroller until the first Wednesday following the first Monday of the January succeeding the next election of said officers. Any other proposals of benefits, if enacted, shall be applicable with respect to the incumbents in the offices covered. Said commission may recommend different rates of salary, expenses and allowances for members of the General Assembly for session and interim periods and may recommend rates of salary, expenses and allowances for members of the General Assembly who are officers which are different from that established for other members.

(1971, P.A. 636, S. 1–3; P.A. 79-376, S. 1; P.A. 84-546, S. 7, 173; P.A. 88-349, S. 4, 5; P.A. 12-93, S. 3.)

History: P.A. 79-376 changed “workmen's” to “workers'” compensation; P.A. 84-546 repealed obsolete former Subsec. (c) re appropriation to carry out the purposes of the section; P.A. 88-349 required commission to recommend legislative proposals in odd-numbered years, provided for discretionary rather than mandatory submittal of recommendation for proposals in even-numbered years and made technical change re effective date of legislative salary proposals; P.A. 12-93 amended Subsec. (b) to delete provision re judges, effective July 1, 2012.



Section 2-9b - Compensation increases to be approved by Federal Pay Board.

Section 2-9b is repealed.

(1972, P.A. 281, S. 42; P.A. 73-1, S. 1, 2; P.A. 90-271, S. 23, 24.)



Section 2-10 - Clerks' office; assistants; records; duties.

The House and Senate clerks shall continue in office during the term of the General Assembly by which they were appointed. The Joint Committee on Legislative Management shall provide space in a building under the supervision and control of said committee for the clerks' office. In addition to such assistants as the clerks require for the performance of their duties during sessions of the General Assembly, each clerk may, subject to the approval of said committee, appoint and fix the compensation of a permanent full-time assistant, whose term of office shall not be limited by that of the clerk first appointing him. Records and indexes of the proceedings of the current or last-preceding regular session and of any special sessions held following such regular session and before the convening of the next regular session shall be kept in the clerks' office, which shall be open at regular hours on all business days, whether or not the General Assembly is in session. When the General Assembly is not in session, the services of the full-time assistants may, with the approval of the clerks, be made available to said committee and to any committee of the General Assembly functioning between sessions.

(1957, P.A. 1, S. 18; 29, S. 1; March, 1958, P.A. 15, S. 1; 1969, P.A. 749, S. 4; P.A. 84-48, S. 3, 17.)

History: 1969 act replaced references to public works commissioner and the legislative council with references to the joint committee on legislative management; P.A. 84-48 provided that offices be in a building under the supervision and control of joint committee on legislative management rather than in state capitol.



Section 2-11 - Stenographers for General Assembly committees.

The Joint Committee on Legislative Management shall employ all stenographers required by the joint standing and joint special committees of the General Assembly. It shall provide for and furnish to the State Library one original copy of all such reports of committee hearings as any of the several committees shall require to be made and transcribed by the stenographer of such committee for its use.

(1949 Rev., S. 193; P.A. 82-472, S. 149, 183; June 12 Sp. Sess. P.A. 12-2, S. 34.)

History: P.A. 82-472 provided that the legislative management committee, rather than the comptroller, shall employ all necessary stenographers for general assembly committees and removed all references to the joint and house committees on constitutional amendments; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 2-12 - Bonus to employees of General Assembly prohibited. Overtime and meritorious service payments permitted.

No bonus, gratuity or extra payment of any sort over and above the amount agreed upon as the salary or wage for each employee at the time of hiring or thereafter shall be voted or paid to any employee of the General Assembly or of either house thereof from public funds. Nothing in this section shall be deemed to prohibit (1) the payment of extra or overtime pay for extra or overtime work in accordance with a regularly established policy of any department, or (2) the award of specified annual lump sum payments for meritorious service, in accordance with an incentive plan established by the Joint Committee on Legislative Management or any subcommittee of said committee having cognizance of matters relating to personnel policies and based on annual performance appraisals made by office directors, or their designees, to nonpartisan employees of the General Assembly whose salaries equal the maximum salary for their job classification under the compensation plan for nonpartisan employees of the General Assembly. The amount of any such lump sum payment shall not be deemed an increase in salary.

(June, 1955, S. 17d; June Sp. Sess. P.A. 07-5, S. 18.)

History: June Sp. Sess. P.A. 07-5 made a technical change and inserted Subdiv. (1) designator and new Subdiv. (2) re award of specified annual lump sum payments for meritorious service, effective October 6, 2007.



Section 2-12a - Temporary legislative employees, reduction of salary for absence.

Legislative employees hired on a temporary basis for a fixed salary shall have such salary reduced by a per diem amount for those days on which their job would normally require them to be present, but for which they are absent.

(S.A. 74-31, S. 20, 22.)



Section 2-13 - Records of legislative proceedings. Legislative record index.

(a) The clerk of either house may employ such number of qualified persons as are necessary to make a record of the proceedings in the Senate and the House of Representatives and to transcribe the same without unnecessary delay. A copy of such record of each day's proceedings shall be filed in the State Library not later than two days after the transcript has been completed and shall be available to the public.

(b) The clerks of the Senate and House shall, during sessions of the General Assembly, publish at such times during the session, as may be determined by said clerks, a legislative record index which shall report the status of each bill and resolution pending in or acted upon by the General Assembly. Said clerks shall make not more than twenty-five printed copies of the legislative record index and shall make the legislative record index available electronically to representatives of the press, the State Library, the Governor, the Secretary of the State, the Attorney General and such other persons as the speaker of the House or the president of the Senate may designate.

(1949 Rev., S. 19, 36; March, 1950, 1951, 1955, S. 8d; 1961, P.A. 2; P.A. 76-188, S. 1, 2; P.A. 11-150, S. 1.)

History: 1961 act eliminated requirement of weekly publication of legislative record and added requirement publication include status of bills and resolutions acted upon as well as pending; P.A. 76-188 changed “legislative record” to “legislative record index” and gave clerks power to publish it “at such times” as they determine during a session, deleting requirement that it be published at least nine but no more than twelve times; P.A. 11-150 made a technical change in Subsec. (a) and amended Subsec. (b) to require not more than 25 printed copies of the index and that the index be made available electronically, effective July 1, 2011.



Section 2-14 - Initiation of local legislation in General Assembly.

The General Assembly shall enact no special legislation relative to the powers, organization and form of government of any town, city, borough or other unit of local government unless requested by a town, city, borough or other unit of local government, in the manner hereinafter prescribed, to enact such special legislation. A resolution requesting the General Assembly to enact special legislation and specifying the purpose of such legislation shall be adopted: (1) By a two-thirds vote of the council or board of directors in any town having such a body; of the board of aldermen, council or body charged with the duty of making annual appropriations in any city or consolidated town and city; of the board of burgesses in any borough or consolidated town and borough; or of the board of directors or district committee in any district; or (2) by the board of selectmen or by a majority vote of the town meeting or representative town meeting in any town not having a council or board of directors. A request for the enactment of special legislation by the General Assembly may also be initiated by a petition specifying the purpose of such legislation and signed by not less than ten per cent of the electors of the town, city, borough or other unit of local government as determined by the last-completed registry list and filed with the clerk of such town, city, borough or other unit of local government. Upon the filing of such petition, such clerk shall proceed forthwith to determine its sufficiency by comparing the names thereon with those contained in such registry list and shall certify its sufficiency or insufficiency. Such clerk shall file with the Secretary of the State, not later than ten days prior to the convening of any session of the General Assembly in which such proposed legislation is to be introduced, a certified copy of the resolution as adopted or the text of the petition as signed.

(1957, P.A. 465, S. 19.)

History: (Revisor's note: In 1995 the Revisors editorially substituted Subdiv. indicators (1) and (2) for (a) and (b) for consistency with statutory usage).

See Conn. Const. Art. X and chapter 99.

When section is read in connection with Home Rule Act, Ch. 99, it becomes clear legislature intended to provide two separate methods–one with, one without, action by General Assembly–for inaugurating and securing adoption or amendment of municipal charter. 150 C. 24. Cited. 182 C. 93; 185 C. 88; 234 C. 217.

Cited. 43 CS 470.



Section 2-14a - Legislation affecting municipal retirement systems.

The General Assembly shall enact no legislation which diminishes or eliminates the rights or benefits granted to any individual under any municipal retirement or pension system. Nothing contained herein shall prevent any municipality, covered under the Connecticut Municipal Employees Retirement Act, from becoming a member of the Old Age and Survivors Insurance System under Title 2 of the Social Security Act.

(1963, P.A. 619.)



Section 2-15 - Transportation allowance for General Assembly members and members-elect.

The Comptroller shall draw his order on the Treasurer for a transportation allowance for each member or member-elect of the General Assembly, and the Treasurer shall pay to such member as an allowance for transportation, such rate per mile as shall from time to time be determined by the Joint Committee on Legislative Management. The allowance shall be paid for each mile on each day that such member is required to travel: (1) From his home to the State Capitol and return therefrom to attend a session of the General Assembly or a meeting of a committee of the General Assembly or a public hearing held by any such committee or for other official legislative business, or (2) from his home to such other location within the state at which any such committee meeting or public hearing is held and return therefrom.

(1949 Rev., S. 198; 1949, S. 68d; 1957, P.A. 3, S. 1; 1969, P.A. 749, S. 5; P.A. 74-242, S. 2, 4; P.A. 79-102, S. 1, 2; P.A. 85-470, S. 2, 4; P.A. 86-304, S. 1, 2; June 12 Sp. Sess. P.A. 12-2, S. 35.)

History: 1969 act made the treasurer responsible for payment of transportation allowances rather than the comptroller; P.A. 74-242 raised transportation allowance to $0.12 per mile, effective January 8, 1975; P.A. 79-102 provided that amount of transportation allowance be determined by legislative management committee; P.A. 85-470 deleted provision requiring payment of transportation allowance for clerks and assistant clerks of senate and house of representatives and deleted provision prohibiting payment of other transportation allowance to clerk pursuant to Sec. 2-9; P.A. 86-304 rephrased section and added provisions re allowance for travel from home to state capitol and return therefrom to attend “public hearing” or for “other official legislative business” and allowance for travel from “home to such other location within the state at which any such committee meeting or public hearing is held and return therefrom”; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 2-15a - Annual informational mailing by General Assembly members.

(a) Each member of the General Assembly shall be entitled to send an annual mailing to each household in such member's district, for informational purposes. The mailing shall be conducted under the supervision of the Joint Committee on Legislative Management and in accordance with rules adopted by the committee.

(b) In even-numbered years, no such mailing may be sent after July fifteenth. A member shall be deemed in compliance with this subsection if the member delivers the mailing to the offices of the Joint Committee on Legislative Management no later than said July fifteenth.

(P.A. 87-583, S. 1, 4; P.A. 99-43.)

History: P.A. 99-43 divided existing section into Subsecs. (a) and (b), and amended Subsec. (b) to provide that a member shall be deemed in compliance if the member delivers the mailing to the offices of the Joint Committee on Legislative Management no later than July fifteenth.

See Sec. 9-610 re restrictions on use of public funds for mailings from incumbent holding office.



Section 2-16 - Members as attorneys before the General Assembly.

No member of the General Assembly shall appear as an attorney before it, or before any committee thereof, or of either house, unless in his own cause, or that of the town which he represents or of some public corporation therein, or where there is so near a relation between such member and either of the parties as between parent and child, brothers, sisters, brother and sister, uncle and nephew or niece, aunt and nephew or niece, by nature or marriage, or landlord and tenant.

(1949 Rev., S. 15; September, 1957, P.A. 11, S. 1.)



Section 2-16a - Restriction on former members becoming lobbyists.

No state representative or state senator who is elected at the 1994 state election or any election thereafter shall engage in the profession of lobbyist, as that term is defined in subdivision (12) of section 1-91, until one year after the expiration of the term for which such state representative or state senator was elected.

(P.A. 80-462, S. 3; P.A. 93-156; P.A. 02-89, S. 4; P.A. 13-244, S. 21.)

History: P.A. 93-156 extended period during which former legislators are prohibited from engaging in profession of lobbyist, applicable to legislators elected at 1994 state election or thereafter; P.A. 02-89 deleted as obsolete former Subsec. (a) prohibiting a state representative or state senator whose term expires on January 4, 1995, and who resigns before the expiration of such term, from engaging in the profession of lobbyist until the expiration of the term, deleted Subsec. (b) designator and made a technical change for purposes of gender neutrality; P.A. 13-244 replaced reference to Sec. 1-91(l) with reference to Sec. 1-91(12).



Section 2-17 - Presession introduction of bills.

Any member-elect of either house of the General Assembly, prior to the beginning of the regular session in the January following such member's election, may introduce any bill for a public or special act by filing the same with the clerk of the House or Senate, who shall assign to each such bill a House or Senate serial number and shall cause to be made a sufficient number of photo-offset copies of such bill. Each such bill shall be filed in triplicate and shall be typewritten or printed, without interlineation or erasure, on paper eight and one-half by thirteen inches or eight and one-half by fourteen inches in size, the second and third copies to be on yellow-colored and blue-colored paper, respectively, of the same size and format as the original. Any member-elect offering such bill shall endorse by signing thereon such member-elect's name in some conspicuous place and shall attach thereto a statement of its purpose in not more than one hundred and fifty words, which are to be typewritten or printed at the end of the bill under the caption “statement of purpose”. The head of each state department, board, commission or other state agency shall file such head's requests for legislative enactment in the form of bills, appended to each a summary and a fiscal note containing the information required pursuant to section 2-24a, with the clerk of the House or Senate on or before January fifteenth of the odd-numbered year and on or before February eighth in the even-numbered year. Such head of each state department, board, commission or other state agency requiring assistance from the Legislative Commissioners' Office in the preparation of such bills shall submit requests for such assistance on or before December first of each year.

(1949 Rev., S. 17; 1957, P.A. 1, S. 2; 1959, P.A. 1, S. 1; February, 1965, P.A. 80; 1971, P.A. 167; 709; P.A. 05-262, S. 3.)

History: 1959 act made presession filing actual introduction of bill, required duplicate on yellow paper, same size and format as original, and required endorsement of name by actual signature; 1965 act required bills to be in triplicate; 1971 acts removed from comptroller the responsibility to make photo-offset copies of bills and permitted use of paper 8 1/2 by 14 inches for bills and added provisions re deadlines for submission of bill requests and requests for assistance in preparing bills; P.A. 05-262 added requirement that state agency attach summary and fiscal note to bill request and made technical changes for gender neutrality.



Section 2-18 - Form of bills amending statutes and resolutions amending Constitution; ballot designation of proposed constitutional amendments.

Each bill for a public act amending any statute, each special act amending any special act and each resolution proposing an amendment to any provision of the Constitution shall set forth in full the act or constitutional provision, or the section or subsection thereof, to be amended. Matter to be omitted or repealed shall be surrounded by brackets and new matter shall be indicated by underscoring or, where an electric magnetic tape typewriter or other electronic equipment or device is used, by capitalization or underscoring of all words in the manuscript bill and by underscoring, capitalization or italics in its printed form. Each resolution proposing an amendment to any provision of the Constitution shall also include the designation of such proposed amendment to be used on the voting tabulator ballots and absentee ballots in the event such amendment is approved by the General Assembly. Such designation shall be a question, commencing with the words “shall the Constitution of the state be amended to” and ending with a statement of the intended objective addressed by the amendment. Nothing in this section shall preclude the General Assembly from adopting rules authorizing the introduction by members of bills, special acts or resolutions which set forth only a statement of purpose or of intent and do not set forth the statute or constitutional provision to be amended.

(1949 Rev., S. 34; 1957, P.A. 1, S. 9; February, 1965, P.A. 1, S. 1; 1967, P.A. 274; 1969, P.A. 156, S. 1; 1971, P.A. 175, S. 1; 610, S. 1; P.A. 83-335, S. 1; P.A. 11-20, S. 1.)

History: 1965 act authorized use of capitalization to indicate new material; 1967 act amended to include resolutions proposing constitutional amendments; 1969 act authorized assembly to adopt rules allowing bills or resolutions containing statement of purpose which do not fully set out statute or constitutional provision to be amended; 1971 acts amended section to include special acts, to permit use of any electronic equipment and to permit use of underscoring in manuscript bill and underscoring and capitalization in printed bill to indicate new material and provided that resolutions for constitutional amendments include designation to be used on voting ballots; P.A. 83-335 set forth the form in which proposed amendments to the constitution are designated on voting machine labels and absentee ballots; pursuant to P.A. 11-20, “machine” and “ballot labels” were changed editorially by the Revisors to “tabulator” and “ballots”, respectively, effective May 24, 2011.

Validating acts of 1929 not in conflict with former section. 112 C. 140. Cited. 165 C. 338; 199 C. 667; 215 C. 701.



Section 2-19 - Preliminary printing and franchise fees for special charters. Engrossing fees.

Section 2-19 is repealed.

(1949 Rev., S. 9; 1957, P.A. 1, S. 1; 1961, P.A. 350, S. 1.)



Section 2-20 - Certain charters granted only on petition.

No act of incorporation or alteration thereof shall be granted by the General Assembly, except upon a petition therefor, when the law requires that notice of such petition shall be given by advertisement. Each charter of any railroad company shall confine the road within the limits indicated by such notice, specify the towns through which it may pass, and otherwise designate the route on which the respective roads may be authorized to be made.

(1949 Rev., S. 12; P.A. 85-246, S. 1.)

History: P.A. 85-246 deleted reference to street railway company charters.



Section 2-20a - Bills seeking incorporation and franchise for water companies.

No bill for the incorporation and franchise of a water company shall be heard by the General Assembly, or any committee thereof, unless the applicant has filed with the bill written reports from each of the following: The Public Utilities Regulatory Authority, the Department of Public Health and the Department of Energy and Environmental Protection. Such report of the Public Utilities Regulatory Authority shall set forth the results of investigation by said authority with respect to the financial condition of the proposed company, the nature of the system and the adequacy of the water supply, together with its recommendations and such other information as it deems pertinent. The report of the Department of Public Health shall set forth the results of investigation by said department with respect to the potability of the water supply and such other information as it deems pertinent. The report of the Department of Energy and Environmental Protection shall set forth the result of investigation by said department with respect to the adequacy of the water supply to serve present and future customers, the effect on water supplies of other systems and such other information as it deems pertinent. Each request for a report required by this section shall be accompanied by a fee of fifty dollars. The General Assembly shall enact no legislation granting a franchise to a water company unless a public hearing is held by a committee of the General Assembly on the proposed bill, and unless at least five days before such hearing, proponents of the bill publish notice of such proposed bill and the hearing to be held thereon in a newspaper having general circulation in the area affected.

(February, 1965, P.A. 336; 1971, P.A. 872, S. 155; P.A. 75-486, S. 22, 69; P.A. 77-614, S. 162, 323, 610; P.A. 80-482, S. 2, 348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1971 act replaced references to “water resources commission” with “department of environmental protection”; P.A. 75-486 changed “public utilities commission” to “public utilities control authority”; P.A. 77-614 changed “public utility(ies) control authority” to “division of public utility control within the department of business regulation” and “department of health” to “department of health services”, effective January 1, 1979; P.A. 80-482 abolished the department of business regulation and its divisions and created the department of public utility control; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” and “Department of Environmental Protection” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 25-33 re Public Health Department's oversight of water companies.



Section 2-21 - Notice of claims against the state.

Section 2-21 is repealed.

(1949 Rev., S. 13; 1959, P.A. 685, S. 26.)



Section 2-22 - Numbering of bills and joint resolutions.

Each bill and joint resolution shall be numbered by the clerk of the house in which it was presented, in the order of presentation, and shall be designated in the journal as “Senate Bill”, “House Bill”, “Senate Joint Resolution” or “House Joint Resolution”, as the case may be, with the addition of its proper number; and each bill or resolution reported as a substitute for another shall be endorsed with the number of the original bill or resolution.

(1949 Rev., S. 20.)

Acts passed in form of resolutions prior to 1911 validated by Public Acts of 1911, chapter 297. 87 C. 508. See 133 C. 130.



Section 2-23 - Copies of bills, resolutions, calendars, journals and other legislative publications. Furnishing of publications to public and municipalities.

The Joint Committee on Legislative Management shall provide for the printed and electronic reproduction of copies of each bill and each resolution proposing an amendment to the Constitution and other substantive resolutions introduced in both houses, the calendars and journals of both houses on regular session days and other legislative publications, in number sufficient to supply the needs of the legislature and the public. Such reproduction shall be under the supervision of the clerks of the Senate and the House. To carry out the provisions of this section, said committee is authorized to hire necessary personnel and acquire supplies and equipment. The Joint Committee on Legislative Management shall set aside in a building under the supervision and control of the Joint Committee on Legislative Management a room for use as a legislative bill room for distribution of printed and electronic copies under the supervision of the clerks of the Senate and House. The clerks of the Senate and House shall, during each session of the General Assembly, keep copies of all bills and resolutions reproduced as above provided, in such room, for the convenience of the members of the legislature and the public. A file of such bills and resolutions and the records of hearings of committees and the proceedings of each house, suitably indexed, shall be kept in the State Library for public inspection, and the clerks of the Senate and House shall furnish copies of such bills and resolutions for this purpose. The State Librarian is authorized to hire not more than two additional employees and to secure supplies and equipment necessary to make said index. Copies of bills and resolutions printed after favorable report by a committee or the amendment on the third reading, i.e., files, not needed by members of the General Assembly or for other official use shall be delivered to the legislative bill room for distribution. After adjournment of the General Assembly, distribution of such bills, resolutions and files shall be made from the office of the clerks. To carry out the provisions of this section, said clerks are authorized to hire additional employees for distribution of such copies. The public may obtain printed or electronic copies of bills, resolutions, journals, bulletins, legislative indexes and other legislative publications by calling for the same at the State Capitol or the Legislative Office Building, provided the clerks may, in their discretion, limit the number of printed copies to be furnished to any one person and may, with the approval of the committee, fix reasonable charges for furnishing printed copies in quantities which the clerks believe cannot be furnished free of charge without undue expense to the state. The clerks shall, at the request of the chief executive officer of any town, city or borough, send an electronic copy of each legislative bulletin and of the legislative record index to such office of such municipality as such chief executive officer shall designate. A limited number of printed copies of engrossed bills and resolutions shall be distributed from the Legislative Commissioners' Office.

(1949 Rev., S. 18; 1953, 1955, S. 7d; November, 1955, S. N1; 1957, P.A. 1, S. 3; 1959, P.A. 1, S. 4; 4, S. 1; 1961, P.A. 113; P.A. 73-394; P.A. 78-237, S. 1, 5; P.A. 79-631, S. 25, 111; P.A. 84-48, S. 4, 17; P.A. 89-82, S. 2, 11; P.A. 90-17, S. 1, 4; P.A. 11-150, S. 2.)

History: 1959 acts added provision specifying method by which the public may obtain copies of bills, resolutions journals, etc.; 1961 act provided for distribution of engrossed bills and resolutions by legislative commissioners rather than from legislative bill room during session and from clerks' office thereafter; P.A. 73-394 replaced reference to public works commissioner with “joint committee on legislative management” and required clerks to send copies of bulletin and legislative record index to town offices upon request; P.A. 78-237 transferred duties of comptroller under section to the joint committee on legislative management; P.A. 79-631 amended section to include resolutions proposing constitutional amendments and other substantive resolutions and provided that required reproduction of bills and resolutions be supervised by house and senate clerks; P.A. 84-48 provided the bill room shall be in a building under the supervision and control of the joint committee on legislative management rather than in state capitol; P.A. 89-82 provided for furnishing of legislative publications at legislative office building; P.A. 90-17 deleted provision requiring bill and resolution reproduction process to be by photo-offset and added provision requiring legislative management committee to provide process for reproduction of copies of calendars, journals and other legislative publications; (Revisor's note: In 1995 the phrase “office of the legislative commissioners” was replaced editorially by the Revisors with “Legislative Commissioners' Office” to conform section with Sec. 2-54); P.A. 11-150 deleted language requiring a contract, purchase or lease for reproduction of copies of each bill and resolution, required printed and electronic reproduction of such copies, limited printing of calendars and journals to regular session days, added references to printed or electronic copies throughout, required clerks to send an electronic copy of bulletin or index to a municipality, rather than a copy by first class mail, and required a limited number of printed copies of engrossed bills to be available from the Legislative Commissioners' Office, effective July 1, 2011.



Section 2-23a - Alkaline paper for legislative documents.

All bills and joint resolutions, the calendar and journal of each house of the General Assembly, including the journal printed in accordance with the provisions of section 2-49, the legislative record index published in accordance with the provisions of section 2-13, the public and special acts published in accordance with the provisions of section 2-58, all stationery and all other publications, reports, records and documents of the General Assembly and its committees, commissions, task forces and offices, shall be printed on paper that meets or exceeds the American National Standards Institute standards for permanent paper. All photocopies made by the General Assembly and its committees, commissions, task forces and offices shall be made using paper that meets or exceeds such standards. The provisions of this section shall not apply if such paper is not available.

(P.A. 91-144, S. 2.)



Section 2-24 - Style of printing bills; endorsements; file number; fiscal note.

The words “State of Connecticut” shall be printed at the head of each bill and document printed by order of the General Assembly, or either house thereof, and on its title page or cover, if any. Before printed, electronic or photographic copies of an original bill are made, the bill shall be endorsed with (1) the date of its introduction; (2) its number; (3) the name of the member or committee introducing it; and (4) the name of the committee to which it was referred. Copies of bills or resolutions printed or produced electronically after favorable report by a committee or reprinted or produced electronically after amendment on the third reading, i.e., files, shall bear the file number of such bill or resolution, placed conspicuously at the head of the same, which file number shall be assigned by the Legislative Commissioners' Office in the order printed or produced, the number and title of the bill, the name of the committee to which it was referred, the date and nature of the committee's report, and, in any case where the bill, if passed, would require the expenditure of state or municipal funds or affect state or municipal revenue, a fiscal note, including an estimate of the cost or of the revenue impact shall be appended thereto. When a bill or resolution is accompanied with a report of a committee, other than a recommendation that it ought or ought not to pass, it shall then have an additional endorsement, as follows: “Accompanied by special report, No.-”. Bills shall be designated in the calendar of each house by their file numbers, as well as by the titles and numbers of the bills.

(1949 Rev., S. 21, 22; 1953, S. 9d; 1957, P.A. 1, S. 4; P.A. 74-108, S. 1; P.A. 78-176, S. 1, 4; P.A. 11-150, S. 3.)

History: P.A. 74-108 required fiscal notes on bills affecting state revenue; P.A. 78-176 further required fiscal notes on bills affecting municipal revenue; P.A. 11-150 added references to electronic production of bills or resolutions, replaced reference to “printer” with “Legislative Commissioners' Office” re assigning of file number and deleted “printed” re calendar of each house, effective July 1, 2011.



Section 2-24a - *(See end of section for amended version and effective date.) Fiscal note required for action upon bill.

No bill without a fiscal note appended thereto which, if passed, would require the expenditure of state or municipal funds or affect state or municipal revenue in the current fiscal year or any of the next ensuing five fiscal years shall be acted upon by either house of the General Assembly unless said requirement of a fiscal note is dispensed with by a vote of at least two-thirds of such house. Such fiscal note shall clearly identify the cost and revenue impact to the state and municipalities in the current fiscal year and in each of the next ensuing five fiscal years.

(P.A. 78-176, S. 2, 4; P.A. 05-262, S. 2.)

*Note: On and after July 1, 2019, this section, as amended by section 169 of public act 15-244, is to read as follows:

“Sec. 2-24a. Fiscal note required for action upon bill. No bill without a fiscal note appended thereto which, if passed, would require the expenditure of state or municipal funds or affect state or municipal revenue in the current fiscal year or any of the next ensuing five fiscal years shall be acted upon by either house of the General Assembly unless said requirement of a fiscal note is dispensed with by a vote of at least two-thirds of such house. Such fiscal note shall clearly identify the cost and revenue impact to the state and municipalities in the current fiscal year and in each of the next ensuing five fiscal years. If the bill has any impact on the personal income tax imposed under chapter 229 or the corporation business tax imposed under chapter 208, or both, such fiscal note shall clearly identify any resulting impact on the deposits to the Budget Reserve Fund pursuant to section 4-30a.”

(P.A. 78-176, S. 2, 4; P.A. 05-262, S. 2; P.A. 15-244, S. 169.)

History: P.A. 05-262 added requirement that fiscal note include costs and revenues for five fiscal years, effective July 1, 2005; P.A. 15-244 provided that if a bill has impact on personal income tax or corporation business tax, fiscal note shall identify resulting impact on deposits to Budget Reserve Fund, effective July 1, 2019.



Section 2-24b - Racial and ethnic impact statement required for certain bills and amendments.

(a) Beginning with the session of the General Assembly commencing on January 7, 2009, a racial and ethnic impact statement shall be prepared with respect to certain bills and amendments that could, if passed, increase or decrease the pretrial or sentenced population of the correctional facilities in this state.

(b) Not later than January 1, 2009, the joint standing committee of the General Assembly on judiciary shall make recommendations for a provision to be included in the joint rules of the House of Representatives and the Senate concerning the procedure for the preparation of such racial and ethnic impact statements, the content of such statements and the types of bills and amendments with respect to which such statements should be prepared.

(P.A. 08-143, S. 5.)

History: P.A. 08-143 effective June 5, 2008.



Section 2-25 - Printing to be done at one establishment.

Section 2-25 is repealed.

(1949 Rev., S. 23; February, 1965, P.A. 382, S. 1; P.A. 78-237, S. 2, 5; P.A. 90-17, S. 3, 4.)



Section 2-26 - Printing and electronic availability of bills prior to passage.

At each regular or special session of the General Assembly no bill shall be passed or become a law unless it has been printed in its final form, as prescribed by section 2-24, with the exception of germane amendments, and made available in electronic version on the Internet web site of the General Assembly at least two legislative days prior to its final passage, unless the president pro tempore of the Senate and the speaker of the House of Representatives have certified, in writing, the facts which in their opinion necessitate an immediate vote on such bill, in which case it shall nevertheless be upon the desks of the members or available electronically to the members in final form, accompanied by the fiscal note required by section 2-24 when applicable, with the exception of germane amendments, but not necessarily printed, before its final passage.

(1955, June, 1955, S. 10d; P.A. 74-108, S. 2; P.A. 11-150, S. 4.)

History: P.A. 74-108 amended section to include fiscal notes where applicable; P.A. 11-150 replaced requirement that bills be upon desks of the members prior to passage with requirement that bills be available electronically on the Internet prior to passage and added provision re bills available electronically to members, effective July 1, 2011.



Section 2-27 - Printing and distribution of file bills.

Copies of each bill for an act reported favorably by a committee shall be made available electronically on the Internet web site of the General Assembly and shall be printed in sufficient numbers, as determined by the clerks of the House and Senate, for use by the General Assembly. A greater number of copies of any bill shall be printed upon order of either legislative commissioner. Two copies of each printed bill shall be reserved for the use of the Secretary of the State who shall distribute one copy to the State Library and one to the law library of The University of Connecticut.

(1949 Rev., S. 32; 1957, P.A. 368; 627; 1959, P.A. 478, S. 1; 1961, P.A. 285; P.A. 93-180; P.A. 11-150, S. 5.)

History: 1959 act made technical change required by appointment of two legislative commissioners instead of one; 1961 act removed mandatory quantities of file copies to be printed and left the number within the discretion of the clerks and reduced from 20 to 7 the number of copies to be given the secretary; P.A. 93-180 deleted provision requiring that private-nature bills be printed at the expense of the party applying therefor before being finally considered and substituted reference to “Quinnipiac College” for reference to “the University of Bridgeport”; P.A. 11-150 required copies of bills to be available electronically on the Internet, reduced number of copies distributed and deleted requirements that Secretary bind bills in volumes and that copies be distributed to certain libraries, effective July 1, 2011.



Section 2-27a - Fiscal review of bills.

(a) The speaker of the House, the president pro tempore of the Senate, the minority leader of the House or Senate, the House or Senate chairman or ranking minority member of any committee or the director of the Office of Fiscal Analysis may request the Secretary of the Office of Policy and Management to review any bill to provide the General Assembly with information as to its fiscal effect. The secretary, after consultation with any state agency affected by such bill or having special knowledge or information as to its fiscal effect, shall report his estimate of the change in revenue, the amount required to provide for increased liability or the amount of decrease of liability, as the case may be. Such report shall be made to the General Assembly within seven days after the request for review is received.

(b) This section shall not apply to (1) any appropriation or revenue bill included in the budget document as provided by section 4-74 or (2) any bill making supplemental appropriations as provided by section 4-82.

(1963, P.A. 561; February, 1965, P.A. 166; P.A. 74-108, S. 3; P.A. 77-614, S. 19, 610.)

History: 1965 act authorized minority leaders and ranking minority committee members to request fiscal review; P.A. 74-108 included director of office of fiscal analysis among those empowered to request review of bill; P.A. 77-614 changed “commissioner of finance and control” to “secretary of the office of policy and management”.



Section 2-27b - Review of bond acts.

(a) Each bond act, as defined in section 3-20, shall be reviewed by the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding no later than five years following the effective date of such act. Such review shall include, but not be limited to, consideration of the amount expended prior to such review on any project provided for in such act and the total cost for completion of such project. Said committee may request whatever information is required to conduct such review from any state official, board, commission or department and such information shall be provided to said committee within fourteen days following receipt of such request. Upon completion of its review, said committee shall recommend to the General Assembly whatever legislation it shall deem necessary with respect to such project.

(b) The Treasurer shall compute the aggregate amount of indebtedness in accordance with section 3-21 as of January first and July first each year and shall certify the results of such computation to the Governor and the General Assembly. If the aggregate amount of indebtedness so computed reaches ninety per cent of the limit set forth in said section, the Governor shall review each bond act, as defined in section 3-20, for which, at the time of such certification, no bonds, notes or other evidences of indebtedness have been issued, and recommend to the General Assembly priorities for repealing authorizations for remaining projects. Such review shall include, but not be limited to, consideration of the amount expended prior to such review on any such project and the total cost for completion of such project. Such recommendations shall be referred to the joint standing committee of the General Assembly having cognizance of matters relating to capital bonding, which shall consider such recommendations. Said committee may request whatever information is required to conduct such review from any state official, board, commission or department and such information shall be provided to the committee within fourteen days following receipt of such request. Upon completion of its review, the committee shall propose whatever legislation it shall deem necessary with respect to such project.

(P.A. 76-349, S. 2, 3; P.A. 79-31, S. 1, 17; June Sp. Sess. P.A. 91-3, S. 128, 168.)

History: P.A. 79-31 changed formal designation of finance committee; June Sp. Sess. P.A. 91-3 added Subsec. (b), concerning times of computation, review by the governor if 90% of limit is reached and consideration of such review by the general assembly.



Section 2-28 - Time limit on favorable reports of bills. Submission to Legislative Commissioners' Office. Action upon bills not in the files.

Section 2-28 is repealed.

(June, 1955, S. 11d; 1957, P.A. 1, S. 6; 1959, P.A. 1, S. 2; 478, S. 2; P.A. 78-139, S. 1, 2.)



Section 2-29 - Engrossing of bills and amendments; correction of errors after passage. Presentation to the Governor.

Immediately upon the passage of any bill, the clerk of the house last taking action thereon shall cause a copy thereof to be sent to the Governor. All bills and proposed amendments to the Constitution shall be engrossed in print as soon as passed, under the direction of the legislative commissioners, on suitable paper of uniform size, with wide margins; and the commissioners shall carefully compare all engrossed bills and amendments with the bills and amendments as finally passed and one of them shall certify by his signature to the correctness of the engrossed copies. As soon as engrossed and certified, as herein provided, such bills and amendments shall be presented to the House and Senate clerks, who shall sign such engrossed and certified copies. The house last taking action on any bill may, before engrossing, order its immediate presentation to the Governor for his approval. If either commissioner or the clerk of the House or Senate, after the final passage of any bill or proposed amendment and prior to its certification, finds that an error of form has been made in its text, he shall deliver the bill or proposed amendment to the Joint Committee on Legislative Management with a written statement as to the error. If the committee believes that no correction should be made, it shall so inform the commissioner or the clerk. If the committee believes that a correction should be made, it shall, within five calendar days, Sundays and holidays excepted, after its passage, report the bill or proposed amendment with the proposed correction in the form of an amendment to the house which last took action thereon. Each such bill and proposed amendment, with the engrossed copy thereof, shall be transmitted by the clerks of the House and Senate to the secretary as soon as it has been signed, as herein provided, and not later than the twelfth day after the expiration of the time allowed for reconsideration under the rules of the General Assembly, Sundays and legal holidays excepted; and the secretary shall forthwith present the engrossed copy of each such bill to the Governor for his approval. The secretary shall give the clerks a receipt for each such bill and proposed amendment and shall notify them of the date and hour at which each bill was presented to the Governor. The secretary shall give the Governor a receipt showing the date and hour at which the Governor approved it or returned it to the secretary with a statement of his objections and shall notify the clerks of such dates and hours. The clerks shall record such dates and hours of presentation and approval or return in the journals of the House and Senate.

(1949 Rev., S. 41; 1957, P.A. 1, S. 10; 1959, P.A. 478, S. 3; 1961, P.A. 350, S. 2; 1967, P.A. 254, S. 1; P.A. 76-198, S. 1, 2.)

History: 1959 act made technical changes necessary because of appointment of two legislative commissioners instead of one; 1961 act extended, from five to twelve days after time for reconsideration, mandatory date for transmittal of engrossed bills to secretary; 1967 act replaced “resolution” with “proposed amendment” and removed language providing that constitutional amendments proposed by house be signed only by the house clerk; P.A. 76-198 changed reference to “committee on rules” to “committee on legislative management” and time limit for making correction before engrossing; (Revisor's note: In 1995 the word “Joint” was added editorially by the Revisors in the phrase “Committee on Legislative Management” to conform section with Sec. 2-71a).

See Conn. Const. Art. IV, Sec. 15; Conn. Const. Amdts. Art. III.

Governor may withdraw approval of bill improperly placed before him. 79 C. 151. History of section. 87 C. 515.



Section 2-30 - Engrossing bills after adjournment. Vetoed bills.

Each bill for an act passed by the General Assembly, but not engrossed prior to the final adjournment thereof, shall be engrossed, signed and presented to the Governor in the same manner as during the session of the General Assembly, such presentation to be not later than the twenty-fifth calendar day after its passage by the General Assembly. The Governor shall, within fifteen days from its receipt by him, either sign the same, endorsing his approval thereon, and transmit it to the Secretary of the State or transmit the same without his signature to said secretary. If any such unsigned bill is accompanied by a statement of the Governor's objections thereto, it shall not become a law unless such bill is reconsidered and repassed by the General Assembly by at least a two-thirds vote of the members of each house of the General Assembly at the time of its reconvening; if not accompanied by such a statement, it shall, at the expiration of the constitutional limit of fifteen days after receipt by the Governor, become a law.

(1949 Rev., S. 43; 1957, P.A. 1, S. 12; 1961, P.A. 350, S. 3; 1967, P.A. 222, S. 1.)

History: 1961 act extended period for presentation to governor from 15 to 25 days after passage; 1967 act added provisions for passing bill over governor's veto.

See Conn. Const. Art. IV, Sec. 15; Conn. Const. Amdts. Art. III.

Former section cited. 79 C. 153. Under former constitutional provision and statute, bills became law when signed and approved by Governor and before being engrossed; essential that presentment to Governor be made forthwith following adjournment of General Assembly. 112 C. 134.



Section 2-30a - Explanatory texts concerning proposed constitutional amendments; preparation, approval, printing, distribution, posting at polls.

(a) At such time as a proposed constitutional amendment and its concomitant ballot question are approved by the General Assembly for presentation to the electors of the state for their consideration at a general election, the Office of Legislative Research shall prepare a concise explanatory text as to the content and purpose of the proposed constitutional amendment subject to the approval of the joint standing committee of the General Assembly having cognizance of constitutional amendments. Upon such approval, the Secretary of the State shall cause such proposed amendment and such explanatory text to be printed and transmitted to the town clerk, and to the registrars of voters in each town in the state in sufficient supply for public distribution.

(b) The Secretary of the State shall print the explanations of proposed constitutional amendments, as required by subsection (a) of this section, on posters of a size to be determined by said Secretary and shall mail at least three such posters for every polling place within a town, to the registrars of voters. Said registrars shall cause at least three such posters to be posted at each polling place at which electors shall be voting on such proposed constitutional amendments. Any posters received by the registrars in excess of the number required by this subsection to be so posted may be displayed by said registrars at their discretion at locations which are frequented by the public. No expenditure of state funds shall be made to influence electors to vote for or against any such proposed constitutional amendment.

(1967, P.A. 303, S. 1; 1971, P.A. 610, S. 2; P.A. 73-404; P.A. 79-31, S. 8, 17; P.A. 82-314, S. 7, 63; P.A. 83-335, S. 2; P.A. 84-94, S. 1; P.A. 11-173, S. 53.)

History: 1971 act deleted reference to the committee on constitutional amendments, giving the secretary of the state responsibility for preparing explanation of amendment, subject to approval of committee on government administration and policy; P.A. 73-404 added Subsec. (b) concerning poster-sized copies of the explanations for display at polling places; P.A. 79-31 changed committee name to committee on government administration and elections; P.A. 82-314 transferred responsibility for approval of constitutional amendments from government administration and elections committee to committee having cognizance of constitutional amendments; P.A. 83-335 transferred the responsibility for preparing an explanatory text for proposed constitutional amendments from the office of the secretary of state to the office of legislative research; P.A. 84-94 prohibited expenditure of state funds to influence vote on constitutional amendments; P.A. 11-173 added language re concomitant ballot question and registrars in Subsec. (a) and replaced references to clerks with references to registrars in Subsec. (b), effective July 13, 2011.



Section 2-30b - Construction of multiple amendments.

(a) When two or more acts passed at the same session of the General Assembly amend the same section of the general statutes, or the same section of a public or special act, and reference to the earlier adopted act is not made in the act passed later, each amendment shall be effective except in the case of irreconcilable conflict, in which case the act which was passed last in the second house of the General Assembly shall be deemed to have repealed the irreconcilable provision contained in the earlier act, except as provided in subsection (b) of this section.

(b) In the case of an irreconcilable conflict between an act adopted earlier in the same session and an amendment in the legislative commissioners' revisor's bill to a section of the general statutes or to a section of any public or special act made solely for the purposes of correcting a clerical defect or imperfection such as, but not limited to, a grammatical, spelling or computer or data processing error or mistake as to form, and which amendment does not alter the substance of the section, such amendment shall not be deemed to have repealed the irreconcilable provision in the earlier act, and the conflicting provision in the legislative commissioners' revisor's bill shall not be effective.

(P.A. 74-15, S. 1, 2; P.A. 86-403, S. 109, 132.)

History: P.A. 86-403 added “except as provided in subsection (b) of this section” and added Subsec. (b) concerning irreconcilable conflict between act adopted earlier in same session and amendment in legislative commissioners' revisor's bill.

Legislature intended word “amendment” used in section to apply to all acts expressly changing existing legislation regardless of specific prefatory language used, and amendments to Sec. 14-227a in public acts 85-387 and 85-590 are entitled to concurrent effect. 199 C. 667.



Section 2-31 - Numbering of public and special acts.

The numbers of the public and special acts of the General Assembly shall be designated by Arabic numerals.

(1949 Rev., S. 35.)



Section 2-32 - Effective date of public and special acts.

All public acts, except when otherwise therein specified, shall take effect on the first day of October following the session of the General Assembly at which they are passed, and special acts, unless otherwise therein provided, from the date of their approval.

(1949 Rev., S. 8891.)

Former statute cited. 108 C. 77; 131 C. 714. Cited. 143 C. 152; 144 C. 27; 147 C. 358; 180 C. 545; 184 C. 51; 196 C. 53; 199 C. 496; 233 C. 243; 240 C. 658.

Cited. 3 CA 201.

Cited. 18 CS 162. Provision that special act shall take effect upon approval at annual town meeting in 1935, held to be directory only and not mandatory where act was approved a year later. 19 CS 250. Unless there is a plain indication of an intent that a general statute will supersede a special act, the special act will continue in effect. 26 CS 262. Cited. 44 CS 207.

Cited. 4 Conn. Cir. Ct. 471; 6 Conn. Cir. Ct. 462.



Section 2-32a - Effective date of public acts imposing state mandate.

No public act which imposes a state mandate on any political subdivision of this state which requires the appropriation of funds for the budget of such political subdivision in order to comply with the provisions of such act shall be effective as to such political subdivision earlier than the first fiscal year of such political subdivision beginning after five months following the date of passage of such act.

(1972, P.A. 234, S. 1; P.A. 93-434, S. 15, 20.)

History: P.A. 93-434 changed the term “duty” to “state mandate”, effective June 30, 1993.

Cited. 197 C. 554.



Section 2-32b - State mandates to local governments. Definitions. Cost estimate required. Procedures re bills creating or enlarging mandates.

(a) As used in this section:

(1) “Local government” means any political subdivision of the state having power to make appropriations or to levy taxes, including any town, city or borough, consolidated town and city or consolidated town and borough, any village, any school, sewer, fire, water or lighting district, metropolitan district, any municipal district, any beach or improvement association, and any other district or association created by any special act or pursuant to chapter 105, or any other municipal corporation having the power to issue bonds;

(2) “State mandate” means any constitutional, statutory or executive action that requires a local government to establish, expand or modify its activities in such a way as to necessitate additional expenditures from local revenues, excluding any order issued by a state court and any legislation necessary to comply with a federal mandate;

(3) “Local government organization and structure mandate” means a state mandate concerning such matters as: (A) The form of local government and the adoption and revision of statutes on the organization of local government; (B) the establishment of districts, councils of governments, or other forms and structures for interlocal cooperation and coordination; (C) the holding of local elections; (D) the designation of public officers, and their duties, powers and responsibilities; and (E) the prescription of administrative practices and procedures for local governing bodies;

(4) “Due process mandate” means a state mandate concerning such matters as: (A) The administration of justice; (B) notification and conduct of public hearings; (C) procedures for administrative and judicial review of actions taken by local governing bodies; and (D) protection of the public from malfeasance, misfeasance, or nonfeasance by local government officials;

(5) “Benefit spillover” means the process of accrual of social or other benefits from a governmental service to jurisdictions adjacent to or beyond the jurisdiction providing the service;

(6) “Service mandate” means a state mandate as to creation or expansion of governmental services or delivery standards therefor and those applicable to services having substantial benefit spillover and consequently being wider than local concern. For purposes of this section, applicable services include but are not limited to elementary and secondary education, community colleges, public health, hospitals, public assistance, air pollution control, water pollution control and solid waste treatment and disposal. A state mandate that expands the duties of a public official by requiring the provision of additional services is a “service mandate” rather than a “local government organization and structure mandate”;

(7) “Interlocal equity mandate” means a state mandate requiring local governments to act so as to benefit other local governments or to refrain from acting to avoid injury to, or conflict with neighboring jurisdictions, including such matters as land use regulations, tax assessment procedures for equalization purposes and environmental standards;

(8) “Tax exemption mandate” means a state mandate that exempts privately owned property or other specified items from the local tax base;

(9) “Personnel mandate” means a state mandate concerning or affecting local government: (A) Salaries and wages; (B) employee qualifications and training except when any civil service commission, professional licensing board, or personnel board or agency established by state law sets and administers standards relative to merit-based recruitment or candidates for employment or conducts and grades examinations and rates candidates in order of their relative excellence for purposes of making appointments or promotions to positions in the competitive division of the classified service of the public employer served by such commission, board or agency; (C) hours, location of employment, and other working conditions; and (D) fringe benefits including insurance, health, medical care, retirement and other benefits.

(b) The Office of Fiscal Analysis shall append to any bill before either house of the General Assembly for final action which has the effect of creating or enlarging a state mandate to local governments, an estimate of the cost to such local governments which would result from the passage of such bill. Any amendment offered to any bill before either house of the General Assembly which has the effect of creating or enlarging a state mandate to local governments shall have appended thereto an estimate of the cost to such local governments which would result from the adoption of such amendment.

(c) The estimate required by subsection (b) of this section shall be the estimated cost to local governments for the first fiscal year in which the bill takes effect. If such bill does not take effect on the first day of the fiscal year, the estimate shall also indicate the estimated cost to local governments for the next following fiscal year. If a bill is amended by the report of a committee on conference in such a manner as to result in a cost to local governments, the Office of Fiscal Analysis shall append an estimate of such cost to the report before the report is made to either house of the General Assembly.

(d) On and after January 1, 1985, (1) any bill reported by a joint standing committee of the General Assembly which may create or enlarge a state mandate to local governments, as defined in subsection (a) of this section, shall be referred by such committee to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly, and (2) any bill amended by either house of the General Assembly or by the report of a committee on conference in such a manner as to create or enlarge a state mandate shall be referred to said committee, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly. Any such bill which is favorably reported by said committee shall contain a determination by said committee concerning the following: (A) Whether or not such bill creates or enlarges a state mandate, and, if so, which type of mandate is created or enlarged; (B) whether or not the state shall reimburse local governments for costs resulting from such new or enlarged mandate, and, if so, which costs are eligible for reimbursement, the level of reimbursement, the timetable for reimbursement and the duration of reimbursement.

(June Sp. Sess. P.A. 83-12, S. 1, 2, 5; P.A. 84-124; 84-546, S. 149, 173; P.A. 93-434, S. 16, 20; P.A. 05-288, S. 4.)

History: P.A. 84-124 amended Subsec. (d) to delete requirement that estimate appended to each bill shall indicate type of mandate contained in bill and whether mandate results in no new governmental duties, provides clarifying, nonsubstantive changes, imposes duties which can be accomplished without appreciable cost increase, provides savings which offset costs, imposes cost recoverable from financial aid sources or imposes cost less than $1,000 for a single local government or less than $50,000 state-wide, inserting new provisions to require that on and after January 1, 1985, any bill reported by a joint standing committee or amended by either house, which may create mandate, shall be referred to committee with cognizance of appropriations and state agency budgets unless reference is dispensed with by a two-thirds vote of each house, and that any such bill reported by said committee shall contain determination re type of mandate, if any, created, and whether or not state shall reimburse for resulting costs, and, if so, the level, timetable and duration of reimbursement for eligible costs; P.A. 84-546 made technical changes in Subsec. (d), substituting “house” for “branch” in references to general assembly; P.A. 93-434 amended Subsec. (a)(2), defining “state mandate”, to delete “state-initiated” before “constitutional”, effective June 30, 1993; (Revisor's note: In 1995 the Revisors substituted editorially the Subdiv. designators (A) and (B) for (1) and (2) in Subsec. (d) for consistency with statutory usage); P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 2-32c - Submission to General Assembly of list of state mandates.

Not more than ninety days after adjournment of any regular or special session of the General Assembly or September first immediately following adjournment of a regular session, whichever is sooner, the Connecticut Advisory Commission on Intergovernmental Relations, established pursuant to section 2-79a, shall submit to the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate a report which lists each state mandate enacted during said regular or special session of the General Assembly. Within five days of receipt of the report, the speaker and the president pro tempore shall submit the report to the Secretary of the Office of Policy and Management and refer each state mandate to the joint standing committee or select committee of the General Assembly having cognizance of the subject matter of the mandate. The secretary shall provide notice of the report to the chief elected official of each municipality.

(P.A. 93-434, S. 17, 20; P.A. 97-243, S. 64, 67.)

History: P.A. 93-434 effective June 30, 1993; P.A. 97-243 deleted requirement for committee public hearing and report to speaker and president pro tempore, effective June 24, 1997.



Section 2-33 - Specific appropriations. Recurring appropriations.

The General Assembly shall make appropriations of specific sums of money for purposes for which appropriations are authorized by law to be made by the state, and shall specify the amount thereof to be made available for expenditure in each fiscal year. No statutory provision requiring a recurring appropriation for aid to or in support of a state institution or agency shall specify the amount to be appropriated.

(1949 Rev., S. 25, 28; 1971, P.A. 1, S. 1.)

History: 1971 act changed “biennial” to “recurring”.

Scope of section. 89 C. 562. Cited. 163 C. 537.



Section 2-33a - Limitation on expenditures authorized by General Assembly.

The General Assembly shall not authorize an increase in general budget expenditures for any fiscal year above the amount of general budget expenditures authorized for the previous fiscal year by a percentage which exceeds the greater of the percentage increase in personal income or the percentage increase in inflation, unless the Governor declares an emergency or the existence of extraordinary circumstances and at least three-fifths of the members of each house of the General Assembly vote to exceed such limit for the purposes of such emergency or extraordinary circumstances. Any such declaration shall specify the nature of such emergency or circumstances and may provide that such proposed additional expenditures shall not be considered general budget expenditures for the current fiscal year for the purposes of determining general budget expenditures for the ensuing fiscal year and any act of the General Assembly authorizing such expenditures may contain such provision. As used in this section, “increase in personal income” means the average of the annual increase in personal income in the state for each of the preceding five years, according to United States Bureau of Economic Analysis data; “increase in inflation” means the increase in the consumer price index for urban consumers during the preceding twelve-month period, according to United States Bureau of Labor Statistics data; and “general budget expenditures” means expenditures from appropriated funds authorized by public or special act of the General Assembly, provided (1) general budget expenditures shall not include expenditures for payment of the principal of and interest on bonds, notes or other evidences of indebtedness, expenditures pursuant to section 4-30a, or current or increased expenditures for statutory grants to distressed municipalities, provided such grants are in effect on July 1, 1991, and (2) expenditures for the implementation of federal mandates or court orders shall not be considered general budget expenditures for the first fiscal year in which such expenditures are authorized, but shall be considered general budget expenditures for such year for the purposes of determining general budget expenditures for the ensuing fiscal year. As used in this section, “federal mandates” means those programs or services in which the state must participate, or in which the state participated on July 1, 1991, and in which the state must meet federal entitlement and eligibility criteria in order to receive federal reimbursement, provided expenditures for program or service components which are optional under federal law or regulation shall be considered general budget expenditures.

(June Sp. Sess. P.A. 91-3, S. 30, 168.)

Cited. 236 C. 1.



Section 2-34 - Title of appropriation bills.

The title of the biennial budget bill shall be “An Act Concerning the State Budget for the Biennium Ending June Thirtieth”, (here insert the calendar year) “and Making Appropriations Therefor”. The title of the deficiency bill shall be “An Act Making Deficiency Appropriations for the Fiscal Year Ending June Thirtieth”, (here insert the calendar year). The title of all other bills making appropriations from the treasury shall be “An Act Concerning” (here insert the purpose) “and Making an Appropriation Therefor”.

(1949 Rev., S. 26; 1971, P.A. 1, S. 2; June Sp. Sess. P.A. 91-3, S. 31, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: 1971 act deleted language concerning appropriations bills spanning more than one year; June Sp. Sess. P.A. 91-3 deleted requirements re title of “each bill for an act making appropriations from the treasury” and substituted requirements re title of biennial budget bill, deficiency bill and all other bills making appropriations; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 31 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 2-35 - *(See end of section for amended version and effective date.) Requirements for appropriation bills and acts. Requirements for revenue estimates. State budget act to specify budgeted reductions by branch of government.

(a) All bills carrying or requiring appropriations and favorably reported by any other committee, except for payment of claims against the state, shall, before passage, be referred to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly. Resolutions paying the contingent expenses of the Senate and House of Representatives shall be referred to said committee. Said committee may originate and report any bill which it deems necessary and shall, in each odd-numbered year, report such appropriation bills as it deems necessary for carrying on the departments of the state government and for providing for such institutions or persons as are proper subjects for state aid under the provisions of the statutes, for the ensuing biennium. In each even-numbered year, the committee shall originate and report at least one bill which adjusts expenditures for the ensuing fiscal year in such manner as it deems appropriate. Each appropriation bill shall specify the particular purpose for which appropriation is made and shall be itemized as far as practicable. The state budget act may contain any legislation necessary to implement its appropriations provisions, provided no other general legislation shall be made a part of such act.

(b) The state budget act passed by the legislature for funding the expenses of operations of the state government in the ensuing biennium shall contain a statement of estimated revenue, based upon the most recent consensus revenue estimate or the revised consensus revenue estimate issued pursuant to section 2-36c, itemized by major source, for each appropriated fund. The statement of estimated revenue applicable to each such fund shall include, for any fiscal year, an estimate of total revenue with respect to such fund, which amount shall be reduced by (1) an estimate of total refunds of taxes to be paid from such revenue in accordance with the authorization in section 12-39f, and (2) an estimate of total refunds of payments to be paid from such revenue in accordance with the provisions of sections 3-70a and 4-37. Such statement of estimated revenue, including the estimated refunds of taxes to be offset against such revenue, shall be supplied by the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding. The total estimated revenue for each fund, as adjusted in accordance with this section, shall not be less than the total net appropriations made from each fund plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount necessary to extinguish any unassigned negative balance in each budgeted fund as addressed in the most recently issued annual report of the Comptroller published in accordance with section 3-115. On or before July first of each fiscal year said committee shall, if any revisions in such estimates are required by virtue of legislative amendments to the revenue measures proposed by said committee, changes in conditions or receipt of new information since the original estimate was supplied, meet and revise such estimates and, through its cochairpersons, report to the Comptroller any such revisions.

(c) If the state budget act passed by the legislature for funding the expenses of operations of the state government in the ensuing biennium or making adjustments to a previously adopted biennial budget contains state-wide budgeted reductions not allocated by a budgeted agency, such act shall specify the amount of such budgeted reductions to be achieved in each branch of state government.

(1949 Rev., S. 27; 1955, S. 12d; 1957, P.A. 1, S. 8; 1971, P.A. 1, S. 3; P.A. 74-174; P.A. 79-31, S. 2, 17; P.A. 82-227, S. 2, 3; 82-314, S. 1, 63; 82-470, S. 1, 2; P.A. 84-546, S. 150, 173; P.A. 85-356, S. 2, 9; June Sp. Sess. P.A. 91-3, S. 32, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; May Sp. Sess. P.A. 92-17, S. 47, 48, 59; June Sp. Sess. P.A. 01-6, S. 7, 85; P.A. 09-214, S. 4; P.A. 10-179, S. 32; P.A. 11-6, S. 122; 11-48, S. 43; P.A. 13-247, S. 234; Dec. Sp. Sess. P.A. 15-1, S. 8.)

*Note: On and after July 1, 2019, this section, as amended by section 167 of public act 15-244 and section 9 of public act 15-1 of the December special session, is to read as follows:

“Sec. 2-35. Requirements for appropriation bills and acts. Requirements for revenue estimates. State budget act to specify budgeted reductions by branch of government. (a) All bills carrying or requiring appropriations and favorably reported by any other committee, except for payment of claims against the state, shall, before passage, be referred to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly. Resolutions paying the contingent expenses of the Senate and House of Representatives shall be referred to said committee. Said committee may originate and report any bill which it deems necessary and shall, in each odd-numbered year, report such appropriation bills as it deems necessary for carrying on the departments of the state government and for providing for such institutions or persons as are proper subjects for state aid under the provisions of the statutes, for the ensuing biennium. In each even-numbered year, the committee shall originate and report at least one bill which adjusts expenditures for the ensuing fiscal year in such manner as it deems appropriate. Each appropriation bill shall specify the particular purpose for which appropriation is made and shall be itemized as far as practicable. The state budget act may contain any legislation necessary to implement its appropriations provisions, provided no other general legislation shall be made a part of such act.

(b) The state budget act passed by the legislature for funding the expenses of operations of the state government in the ensuing biennium shall contain a statement of estimated revenue, based upon the most recent consensus revenue estimate or the revised consensus revenue estimate issued pursuant to section 2-36c, itemized by major source, for each appropriated fund. Commencing in the fiscal year ending June 30, 2020, such itemization shall include the estimate for each major component of the personal income tax imposed pursuant to chapter 229 as follows: Withholding payments, estimated payments and final payments. The statement of estimated revenue applicable to each such fund shall include, for any fiscal year, an estimate of total revenue with respect to such fund, which amount shall be reduced by (1) an estimate of total refunds of taxes to be paid from such revenue in accordance with the authorization in section 12-39f, and (2) an estimate of total refunds of payments to be paid from such revenue in accordance with the provisions of sections 3-70a and 4-37. Such statement of estimated revenue, including the estimated refunds of taxes to be offset against such revenue, shall be supplied by the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding. The total estimated revenue for each fund, as adjusted in accordance with this section, shall not be less than the total net appropriations made from each fund plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount necessary to extinguish any unassigned negative balance in each budgeted fund as addressed in the most recently issued annual report of the Comptroller published in accordance with section 3-115. On or before July first of each fiscal year said committee shall, if any revisions in such estimates are required by virtue of legislative amendments to the revenue measures proposed by said committee, changes in conditions or receipt of new information since the original estimate was supplied, meet and revise such estimates and, through its cochairpersons, report to the Comptroller any such revisions.

(c) If the state budget act passed by the legislature for funding the expenses of operations of the state government in the ensuing biennium or making adjustments to a previously adopted biennial budget contains state-wide budgeted reductions not allocated by a budgeted agency, such act shall specify the amount of such budgeted reductions to be achieved in each branch of state government.”

(1949 Rev., S. 27; 1955, S. 12d; 1957, P.A. 1, S. 8; 1971, P.A. 1, S. 3; P.A. 74-174; P.A. 79-31, S. 2, 17; P.A. 82-227, S. 2, 3; 82-314, S. 1, 63; 82-470, S. 1, 2; P.A. 84-546, S. 150, 173; P.A. 85-356, S. 2, 9; June Sp. Sess. P.A. 91-3, S. 32, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; May Sp. Sess. P.A. 92-17, S. 47, 48, 59; June Sp. Sess. P.A. 01-6, S. 7, 85; P.A. 09-214, S. 4; P.A. 10-179, S. 32; P.A. 11-6, S. 122; 11-48, S. 43; P.A. 13-247, S. 234; P.A. 15-244, S. 167; Dec. Sp. Sess. P.A. 15-1, S. 8, 9.)

History: 1971 act limited appropriation bill to one year; P.A. 74-174 required that appropriations act for funding state government contain statements of estimated revenue for appropriated funds and that appropriations not exceed estimated revenue; P.A. 79-31 changed formal designation of finance committee; P.A. 82-227 replaced provision that no general legislation shall be made a part of the appropriation bill with provision that such bill may contain any legislation necessary to implement its appropriations provisions; P.A. 82-314 deleted specific reference to appointment of appropriations committee and changed formal committee name; P.A. 82-470 added provision requiring chairpersons of committee having cognizance of finance, revenue and bonding to report to comptroller any revisions in the committee’s revenue estimates due to amendments to committee’s proposed revenue measures; P.A. 84-546 made technical change, substituting “house” for “branch” in reference to general assembly; P.A. 85-356 added provision requiring that the estimate of total revenue applicable to each fund be reduced by an estimate of total refunds of taxes to be paid from such revenue; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, required committee to report budget bill in odd-numbered year and to report at least one bill adjusting expenditures in even-numbered year and replaced reference to “appropriations act” with reference to “state budget act”; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 32 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993; May Sp. Sess. P.A. 92-17 included changes in conditions or receipt of new information as reasons for a revision and clarified that the committee must meet in order to make such a revision; June Sp. Sess. P.A. 01-6 made a technical change and provided that revenue estimates in the budget act be reduced by an estimate of total refunds of payments to be paid in accordance with Sec. 4-37, effective July 1, 2001; P.A. 09-214 divided existing provisions into Subsecs. (a) and (b) and added requirement in Subsec. (b) that estimated revenue be based upon consensus revenue estimate, effective July 20, 2009; P.A. 10-179 added Subsec. (c) re budgeted reductions, effective July 1, 2010; P.A. 11-6 amended Subsec. (b) to provide that revenue estimates in budget be reduced by claims for abandoned property in accordance with Sec. 3-70a, effective July 1, 2011; P.A. 11-48 amended Subsec. (b) by requiring that, for fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount necessary to extinguish unreserved negative balances, plus appropriations, not exceed estimated revenue, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to replace “unreserved negative balance” with “unassigned negative balance” and to add Subparas. (A) and (B) re calculation for reducing unassigned negative balance in General Fund, effective June 19, 2013; P.A. 15-244 amended Subsec. (b) to provide that, commencing in fiscal year ending June 30, 2020, itemization shall include estimate of each major component of personal income tax consisting of withholding payments, estimated payments and final payments, effective July 1, 2019; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (b) by replacing provisions re negative balance in each fund as reported in most recently audited comprehensive annual financial report issued by the Comptroller prior to start of the fiscal year with provision re negative balance in each budgeted fund as addressed in most recently issued annual report of the Comptroller published in accordance with Sec. 3-115, effective December 29, 2015.



Section 2-35a - Government organization and reorganization.

The joint standing committee of the General Assembly having cognizance of matters relating to government administration, organization and reorganization shall be charged with the duty and responsibility of overseeing all government organization and reorganization and in particular any transfer, allocation or consolidation of any state department or agency. The committee shall have responsibility for continuing review of the organization and reorganization of state departments and agencies and may from time to time make recommendations to the General Assembly with regard to government organization and reorganization.

(P.A. 77-614, S. 15, 584, 587, 610; P.A. 79-31, S. 9, 17; P.A. 82-314, S. 6, 63.)

History: P.A. 79-31 changed committee name from “committee on government administration and policy” to “committee on government administration and elections”; P.A. 82-314 changed formal designation of committee.



Section 2-35b - Legislative involvement in Job Training Partnership Act. Recommendations. Reports from Governor.

(a) Any proposed plan to implement the provisions of the Job Training Partnership Act (P.L. 97-300) in this state which shall be made available to the General Assembly for comment, as required in Section 105 of the act, shall be referred to the joint standing committee or committees of the General Assembly having cognizance of matters relating to labor, economic development and job training. Such committee or committees shall make recommendations, in writing, which shall be submitted to the Governor within thirty days of such referral, concerning the purpose and content of any such plan.

(b) The committee or committees shall provide the Governor with written recommendations concerning possible procedures to be used to identify “dislocated workers” for purposes of applying for employment and training assistance for such workers under the provisions of Section 301 of the act.

(c) The Governor shall forward, to such committee or committees on a timely basis, a copy of each report submitted to him pursuant to the requirements of the Job Training Partnership Act.

(P.A. 83-19, S. 1, 3.)



Section 2-35c - Funds appropriated to Judicial Department for specified purposes included in current expense account.

Funds appropriated to the Judicial Department for purposes of implementing subsection (a) of section 17a-77, subsection (c) of section 17a-78, subsection (d) of section 17a-274, subsection (b) of section 17a-498, subsection (b) of section 45a-716, sections 45a-717, 46b-172a and 45a-654, subsection (h) of section 19a-265, subsection (g) of section 17a-498, subsection (c) of section 17a-502, section 17a-510, subsection (c) of section 45a-111, sections 45a-132a and 45a-620, subsection (b) of section 45a-649, subsection (c) of section 45a-660, section 45a-673, subsection (a) of section 45a-681 and section 45a-708 shall be appropriated to a specific “other current expense” account.

(P.A. 96-170, S. 22, 23; P.A. 97-90, S. 5, 6.)

History: P.A. 96-170 effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section.



Section 2-36 - Deficiency bills.

(a) On or before the twenty-fifth day of each month, the Secretary of the Office of Policy and Management shall submit to the Governor, the Comptroller and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Legislative Office of Fiscal Analysis, a list of appropriation accounts in which a potential deficiency exists. Such list shall be accompanied by a statement which explains the reasons for each such potential deficiency.

(b) On the day the Governor submits a budget document to the General Assembly, or a report on the status of the budget enacted in the previous year, pursuant to section 4-71, the Secretary of the Office of Policy and Management shall submit to the Treasurer and said joint standing committee, through the Office of Fiscal Analysis, any items to be included in a deficiency bill, which may be passed by the General Assembly to pay expenses of the current fiscal year of the biennium. Each such item shall be accompanied by a statement which explains the need for a deficiency appropriation. Any agency which has an item to be included in the deficiency bill shall, on such day, submit a report to said joint standing committee, through the Office of Fiscal Analysis, concerning any steps taken by the agency to reduce or eliminate the deficiency.

(1949 Rev., S. 30; 1971, P.A. 1, S. 4; P.A. 82-314, S. 2, 63; P.A. 83-488, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 33, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: 1971 act changed deficiency appropriations to cover one year instead of two; P.A. 82-314 changed formal designation of appropriations committee; P.A. 83-488 repealed prior provisions that (1) the general assembly may pass deficiency bills for current year expenses provided estimates are referred to committee having cognizance of appropriations and state agency budgets on or before opening of fifth week of session; (2) any person authorized to make estimates for appropriations for next fiscal year may, any time prior to opening of such fifth week, furnish treasurer with estimate of amount needed for a deficiency in the appropriation for the current fiscal year; (3) no deficiency bill other than for expenses connected with general assembly session shall be passed unless based on an estimate as herein provided, substituting new Subsecs. (a) and (b); June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 33 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 2-36a - Legislative committee to meet re potential deficiency in state agency appropriated account.

On or before November 15, 1991, and annually thereafter, the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies shall hold a public hearing and shall meet concerning any state agency which has a potential deficiency in an appropriated account included on the list submitted to said committee pursuant to section 2-36.

(June Sp. Sess. P.A. 91-3, S. 45, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. 91-3, S. 45 from July 1, 1992, and applicable to biennium commencing July 1, 1993, to August 22, 1991.



Section 2-36b - Legislative committees to meet with Secretary of Office of Policy and Management re report on various state revenue and expenditure issues. Report on nonappropriated moneys held by budgeted state agencies.

(a) No later than November thirtieth each year, the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding shall meet with the Secretary of the Office of Policy and Management, the director of the legislative Office of Fiscal Analysis, and such other persons as they deem appropriate, to consider the items submitted pursuant to subsection (b) of this section.

(b) On or before November fifteenth, annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall each submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding: (1) For the current biennium and the next ensuing three fiscal years, a consensus estimate of state revenues developed in accordance with subsection (a) of section 2-36c, an estimate of the level of expenditure change from current year expenditures allowable by consensus revenue estimates in each fund, any changes to current year expenditures necessitated by fixed cost drivers, and the aggregate changes to current year expenditures required to accommodate fixed cost drivers without exceeding current revenue estimates; (2) the projected tax credits to be used in the current biennium and the next ensuing three fiscal years, and the assumptions on which such projections are based; (3) a summary of any estimated deficiencies in the current fiscal year, the reasons for such deficiencies, and the assumptions upon which such estimates are based; (4) the projected balance in the Budget Reserve Fund at the end of each uncompleted fiscal year of the current biennium and the next ensuing three fiscal years; (5) the projected bond authorizations, allocations and issuances in each of the next ensuing five fiscal years and their impact on the debt service of the major funds of the state; (6) an analysis of revenue and expenditure trends and of the major cost drivers affecting state spending, including identification of any areas of concern and efforts undertaken to address such areas, including, but not limited to, efforts to obtain federal funds; and (7) an analysis of possible uses of surplus funds, including, but not limited to, the Budget Reserve Fund, debt retirement and funding of pension liabilities. For purposes of this section, “fixed cost drivers” may include costs related to debt service, pension contributions, retiree health care, entitlement programs and federal mandates.

(c) On or before November 15, 2010, and annually thereafter, the Secretary of the Office of Policy and Management shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding for the biennium commencing July 1, 2011, and each biennium thereafter, a summary in electronic database format of all nonappropriated moneys held by each budgeted agency, which shall be an accounting of moneys received or held by the agency that are authorized or received by any manner other than as an appropriation, at the end of the last-completed fiscal year in a form consistent with accepted accounting practice.

(P.A. 05-262, S. 1; P.A. 09-214, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 9; May Sp. Sess. P.A. 16-3, S. 78.)

History: P.A. 05-262 effective July 1, 2005; P.A. 09-214 amended Subsec. (b)(1) to add reference to consensus revenue estimate, effective July 20, 2009; Sept. Sp. Sess. P.A. 09-7 added Subsec. (c) requiring annual report by Secretary of Office of Policy and Management re nonappropriated moneys held by agency, effective October 5, 2009; May Sp. Sess. P.A. 16-3 amended Subsec. (b) by adding “For the current biennium and the next ensuing three fiscal years,” and replacing provisions re expenditures and ending balance for each fund with provisions re expenditure change in Subdiv. (1), adding definition of “fixed cost drivers” and making a technical change, effective July 1, 2016.



Section 2-36c - *(See end of section for amended version and effective date.) Consensus revenue estimates.

(a) Not later than November tenth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall issue the consensus revenue estimate for the current biennium and the next ensuing three fiscal years. If no agreement on a revenue estimate is reached by November tenth, (1) the Secretary of the Office of Policy and Management and the director of the Office of Fiscal Analysis shall each issue an estimate of state revenues for the current biennium and the next ensuing three fiscal years, and (2) the Comptroller shall, not later than November twentieth, issue the consensus revenue estimate for the current biennium and the next ensuing three fiscal years. In issuing the consensus revenue estimate required by this subsection, the Comptroller shall consider such revenue estimates provided by the Office of Policy and Management and the legislative Office of Fiscal Analysis, and shall issue the consensus revenue estimate based on such revenue estimates, in an amount that is equal to or between such revenue estimates.

(b) Not later than January fifteenth annually and April thirtieth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall issue revisions to the consensus revenue estimate developed pursuant to subsection (a) of this section, or a statement that no revisions are necessary. If no agreement on revisions to the consensus revenue estimate revenue estimate is reached by the required date, (1) the Secretary of the Office of Policy and Management and the director of the Office of Fiscal Analysis shall each issue a revised estimate of state revenues for the current biennium and the next ensuing three fiscal years, and (2) the Comptroller shall, not later than five days after the failure to issue revisions to the consensus revenue estimate, issue the revised consensus revenue estimate. In issuing the revised consensus revenue estimate required by this subsection, the Comptroller shall consider such revised revenue estimates provided by the Office of Policy and Management and the legislative Office of Fiscal Analysis, and shall issue the revised consensus revenue estimate based on such revised revenue estimates, in an amount that is equal to or between such revised revenue estimates.

(c) If (1) a revised consensus revenue estimate pursuant to subsection (b) of this section is issued in January or April of any fiscal year, (2) such revised consensus revenue estimate has changed from the previous consensus revenue estimate or revised consensus revenue estimate to forecast a deficit or an increase in a deficit either of which is greater than one per cent of the total of General Fund appropriations for the current year, (3) a budget for the prospective fiscal year has not become law, and (4) the General Assembly is in session, then the General Assembly and the Governor shall take such action as provided in subsection (d) of this section.

(d) (1) The joint standing committees of the General Assembly having cognizance of matters relating to appropriations and finance, revenue and bonding shall, on or before the tenth business day after a revised consensus revenue estimate is issued in April pursuant to subsection (c) of this section, prepare and vote on adjusted appropriation and revenue plans, if necessary to address such revised consensus revenue estimate.

(2) The Governor shall provide the General Assembly with a budget document, prepared in accordance with the requirements of section 4-74, if necessary to address the most recent consensus revenue estimate or revised consensus revenue estimate issued pursuant to subsection (b) or (c) of this section. The budget document required by this subdivision shall be issued not later than twenty-five calendar days after a revised consensus revenue estimate is issued in January, and not later than ten calendar days after a revised consensus revenue estimate is issued in April.

(e) Notwithstanding the provisions of subsections (a) to (d), inclusive, of this section, if any deadline imposed pursuant to said subsections (a) to (d), inclusive, falls on a Saturday, Sunday or legal holiday, such deadline shall be extended to the next business day.

(P.A. 09-214, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 2.)

*Note: On and after July 1, 2019, this section, as amended by section 168 of public act 15-244, is to read as follows:

“Sec. 2-36c. Consensus revenue estimates. Reports re threshold level for deposits to Budget Reserve Fund. (a) Not later than November tenth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall issue the consensus revenue estimate for the current biennium and the next ensuing three fiscal years. Such revenue shall be itemized in accordance with the provisions of subsection (b) of section 2-35. If no agreement on a revenue estimate is reached by November tenth, (1) the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall each issue an estimate of state revenues for the current biennium and the next ensuing three fiscal years, and (2) the Comptroller shall, not later than November twentieth, issue the consensus revenue estimate for the current biennium and the next ensuing three fiscal years. In issuing the consensus revenue estimate required by this subsection, the Comptroller shall consider such revenue estimates provided by the Office of Policy and Management and the legislative Office of Fiscal Analysis, and shall issue the consensus revenue estimate based on such revenue estimates, in an amount that is equal to or between such revenue estimates.

(b) Not later than January fifteenth annually and April thirtieth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall issue revisions to the consensus revenue estimate developed pursuant to subsection (a) of this section, or a statement that no revisions are necessary. If no agreement on revisions to the consensus revenue estimate revenue estimate is reached by the required date, (1) the Secretary of the Office of Policy and Management and the director of the Office of Fiscal Analysis shall each issue a revised estimate of state revenues for the current biennium and the next ensuing three fiscal years, and (2) the Comptroller shall, not later than five days after the failure to issue revisions to the consensus revenue estimate, issue the revised consensus revenue estimate. In issuing the revised consensus revenue estimate required by this subsection, the Comptroller shall consider such revised revenue estimates provided by the Office of Policy and Management and the legislative Office of Fiscal Analysis, and shall issue the revised consensus revenue estimate based on such revised revenue estimates, in an amount that is equal to or between such revised revenue estimates.

(c) If (1) a revised consensus revenue estimate pursuant to subsection (b) of this section is issued in January or April of any fiscal year, (2) such revised consensus revenue estimate has changed from the previous consensus revenue estimate or revised consensus revenue estimate to forecast a deficit or an increase in a deficit either of which is greater than one per cent of the total of General Fund appropriations for the current year, (3) a budget for the prospective fiscal year has not become law, and (4) the General Assembly is in session, then the General Assembly and the Governor shall take such action as provided in subsection (d) of this section.

(d) (1) The joint standing committees of the General Assembly having cognizance of matters relating to appropriations and finance, revenue and bonding shall, on or before the tenth business day after a revised consensus revenue estimate is issued in April pursuant to subsection (c) of this section, prepare and vote on adjusted appropriation and revenue plans, if necessary to address such revised consensus revenue estimate.

(2) The Governor shall provide the General Assembly with a budget document, prepared in accordance with the requirements of section 4-74, if necessary to address the most recent consensus revenue estimate or revised consensus revenue estimate issued pursuant to subsection (b) or (c) of this section. The budget document required by this subdivision shall be issued not later than twenty-five calendar days after a revised consensus revenue estimate is issued in January, and not later than ten calendar days after a revised consensus revenue estimate is issued in April.

(e) Notwithstanding the provisions of subsections (a) to (d), inclusive, of this section, if any deadline imposed pursuant to said subsections (a) to (d), inclusive, falls on a Saturday, Sunday or legal holiday, such deadline shall be extended to the next business day.

(f) (1) Commencing in the fiscal year ending June 30, 2020, not later than November tenth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall each report the threshold level for deposits to the Budget Reserve Fund in the current fiscal year as certified by the Comptroller on September thirtieth pursuant to section 3-115 unless any public act that has been enacted has an estimated revenue impact pursuant to section 2-24a of greater than one per cent of tax revenue from the estimated and final portion of the personal income tax imposed under chapter 229 or one per cent of tax revenue from the corporation business tax imposed under chapter 208, in which case the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall report a threshold level for deposits to the Budget Reserve Fund that is adjusted to account for such revenue impact.

(2) If any revision in the January or April consensus revenue estimate for the current fiscal year impacts the estimated and final payments portion of the personal income tax imposed under chapter 229 or the corporation business tax imposed under chapter 208, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis may recalculate any adjustment made to the threshold level for deposits to the Budget Reserve Fund pursuant to subdivision (1) of this subsection and shall report such revised threshold in the January and April consensus revenue estimates, if applicable.

(3) Any such adjustment may be continued to be made to the threshold level for deposits to the Budget Reserve Fund certified pursuant to section 3-115 until ten fiscal years have passed from the date of implementation of a public act that created the revenue impact or until there is no longer a revenue impact pursuant to section 2-24a of greater than one per cent of tax revenue from the estimated and final portion of the personal income tax imposed under chapter 229 or one per cent of tax revenue from the corporation business tax imposed under chapter 208, whichever occurs first. The secretary and director shall detail any such adjustment in the report with information on how the secretary and director determined the revenue impact and how the secretary and director used that information to adjust the threshold level for deposits to the Budget Reserve Fund. The secretary and director of the legislative Office of Fiscal Analysis shall each also report the estimated threshold level for deposits to the Budget Reserve Fund for the next ensuing three fiscal years in accordance with the formula set forth in subdivision (1) of this subsection.”

(P.A. 09-214, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 2; P.A. 15-244, S. 168.)

History: P.A. 09-214 effective July 20, 2009; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to change estimate due date from October 15 to November 10 and issuance date from October 25 to November 20, and added Subsec. (e) re deadline extension after weekends and holidays, effective June 15, 2012; P.A. 15-244 amended Subsec. (a) to provide that revenue be itemized in accordance with Sec. 2-35(b) and make a technical change, and added Subsec. (f) re reports commencing in fiscal year ending June 30, 2020, re threshold level for deposits to Budget Reserve Fund, effective July 1, 2019.



Section 2-37 - Contingent expenses of General Assembly.

The Comptroller shall draw his order on the Treasurer in payment of the contingent expenses of each house of the General Assembly upon certification to him by the Joint Committee on Legislative Management.

(1949 Rev., S. 31, 197; 1969, P.A. 749, S. 6.)

History: 1969 act made legislative management committee responsible for certifying contingent expense payments.

History of section. 78 C. 558. See 85 C. 657.



Section 2-38 - Bill re person's service as teacher or public employee.

When any bill is introduced in the General Assembly on behalf of any person by reason of such person's service as a teacher or as an employee of the state or any political subdivision thereof, the Teachers' Retirement Board, if such service was as a teacher, or the State Employees Retirement Commission, if such service was as an employee of the state or such subdivision, shall prepare a record of pertinent facts regarding such person and such person's service, including any action previously taken by the General Assembly, and shall transmit such record to the chairman of the committee to which such bill has been referred.

(1949 Rev., S. 37; P.A. 10-32, S. 2.)

History: P.A. 10-32 made technical changes, effective May 10, 2010.



Section 2-39 - Time within which Senate shall act on nominations.

Except as provided in sections 4-5 to 4-8, inclusive, pertaining to department heads, including the State Board of Education, the Senate shall act finally upon each nomination or appointment made by the Governor and requiring the advice or consent of the Senate, within fifteen session days from the date on which such nomination or appointment has been communicated to it by the Governor, or before adjournment of the General Assembly sine die, whichever is sooner. If the Senate fails to act finally upon any such nomination or appointment within the time herein limited, the Governor may fill such office without Senate confirmation until the sixth Wednesday of the next session of the General Assembly and until a successor is elected or appointed and has qualified.

(1949 Rev., S. 4; P.A. 92-262, S. 1, 42.)

History: P.A. 92-262 added the description of the subject matter of Secs. 4-5 to 4-8, inclusive.

See Sec. 4-2 re time for making nominations.

Purpose is to permit Governor, if nomination is not confirmed, to name another person. 132 C. 535.



Section 2-40 - Nomination of judges. Action by the judiciary committee.

(a) Each nomination made by the Governor to the General Assembly for the Chief Justice or a judge of the Supreme Court, Appellate Court or Superior Court shall be referred, without debate, to the committee on the judiciary, which shall report thereon within thirty legislative days from the time of reference, but no later than seven legislative days before the adjourning of the General Assembly.

(b) Notwithstanding the provisions of section 4-19, no vacancy in the position of Chief Justice or judge of the Supreme Court, Appellate Court or Superior Court shall be filled by the Governor when the General Assembly is not in session unless, prior to such filling, the Governor submits the name of the proposed vacancy appointee to the committee on the judiciary. Within forty-five days, the committee on the judiciary may, upon the call of either chairman, hold a special meeting for the purpose of approving or disapproving such proposed vacancy appointee by majority vote. The Governor shall not administer the oath of office to such proposed vacancy appointee until the committee has approved such proposed vacancy appointee. If the committee determines that it cannot complete its investigation and act on such proposed vacancy appointee within such forty-five-day period, it may extend such period by an additional fifteen days. The committee shall notify the Governor in writing of any such extension. Failure of the committee to act on such proposed vacancy appointee within such forty-five-day period or any fifteen-day extension period shall be deemed to be an approval.

(c) Prior to a public hearing on a judicial nomination, the judiciary committee may employ a person to investigate, at the request of the cochairpersons of said committee, any judicial nominee with respect to the suitability of such nominee for judicial office. Such investigator shall report his findings to said committee and any such report shall be confidential and shall not be subject to public disclosure. Such person shall receive such compensation as may be fixed by the Joint Committee on Legislative Management for each day he is engaged in his duties as an investigator.

(1949 Rev., S. 71; September, 1950, S. 21d; 1959, P.A. 28, S. 45; 1969, P.A. 403, S. 1; 1971, P.A. 280; P.A. 74-183, S. 3, 291; P.A. 76-436, S. 352, 681; P.A. 83-353, S. 1; June Sp. Sess. P.A. 83-29, S. 63, 82; P.A. 85-503, S. 1, 3; P.A. 88-84.)

History: 1959 act added circuit court judges to section; 1969 act changed provisions for judiciary committee's reporting on nominations; 1971 act deleted tabling and printing requirement for nominations; P.A. 74-183 included nominations for chief justice and chief court administrator, deleted reference to circuit court and added juvenile court; P.A. 76-436 deleted references to the chief court administrator, court of common pleas and juvenile court, effective July 1, 1978; P.A. 83-353 added Subsec. (b) re the procedure for the nomination and appointment of judges while the general assembly is not in session; June Sp. Sess. P.A. 83-29 included reference to appellate court in Subsec. (a); P.A. 85-503 added Subsec. (c) re investigation of judicial nominee by judiciary committee, employment and compensation of investigator and confidential report to committee; P.A. 88-84 amended Subsec. (b) to increase from 10 to 45 days the time limitation on the judiciary committee to approve or disapprove a proposed vacancy appointee, to authorize the committee to extend such 45-day period by an additional 15 days when it cannot complete its investigation and act within such period, to require the committee to notify the governor in writing of any such extension, to provide that failure of the committee to act within any extension period shall be deemed to be an approval, and to prohibit the governor administering the oath of office to a proposed vacancy appointee until approval by the committee.

See Sec. 4-2 re referral of judicial nominations to committee on the judiciary.



Section 2-40a - Disclosure of performance evaluations of judges and judge trial referees.

Notwithstanding the provisions of subsection (b) of section 1-210 and chapter 55, (1) any performance evaluation of any judge or judge trial referee made by the Judicial Department shall be made available to the members of the joint standing committee on judiciary prior to any public hearing on the nomination of any such judge or judge trial referee, and (2) any performance evaluation of any judge by the Judicial Department shall be made available to the members of the Judicial Selection Commission in the performance of their duties as set forth in section 51-44a. Any information disclosed to such members shall be used by such members only for the purpose for which it was given and shall not be disclosed to any other person.

(P.A. 86-211; P.A. 89-238, S. 3, 4; P.A. 12-133, S. 1.)

History: P.A. 89-238 required judicial department to make performance evaluation of judges available to members of judicial selection commission; P.A. 12-133 added Subdiv. (1) and (2) designators, required that performance appraisal of a judge trial referee be made available to joint standing committee on judiciary prior to any public hearing on the nomination of such judge trial referee in Subdiv. (1) and made a technical change in Subdiv. (2), effective July 1, 2012.



Section 2-41 - Nomination of judges of municipal courts.

Section 2-41 is repealed.

(1949 Rev., S. 72; 1953, S. 22d; 1959, P.A. 28, S. 204.)



Section 2-42 - Appointment of judges.

Each appointment of the Chief Justice or a judge of the Supreme Court, Appellate Court or Superior Court shall be by concurrent resolution. The action on the passage of each such resolution in the House and in the Senate shall be by vote taken on the electrical roll-call device. No resolution shall contain the name of more than one nominee.

(1949 Rev., S. 73; 1953, S. 24d; 1963, P.A. 383; February, 1965, P.A. 5, S. 1; P.A. 74-183, S. 4, 291; P.A. 76-435, S. 69, 82; 76-436, S. 161, 681; P.A. 77-331; June Sp. Sess. P.A. 83-29, S. 64, 82.)

History: 1963 act substituted “circuit court” for “town, city, borough or police court”; 1965 act added separate provision for votes taken in the house; P.A. 74-183 included nominations for chief justice and chief court administrator, deleted reference to circuit court and added juvenile court; P.A. 76-435 deleted special balloting for action on nominations in the senate; P.A. 76-436 deleted references to the chief court administrator, court of common pleas and juvenile court, effective July 1, 1978; P.A. 77-331 deleted provisions for balloting other than by roll call machine; June Sp. Sess. P.A. 83-29 included reference to appellate court.



Section 2-43 - When further nomination required.

The Governor shall, within five days after he has notice that any judicial nomination made by him has failed to be approved by the affirmative concurrent action of both houses of the General Assembly, make another nomination to such office.

(1949 Rev., S. 74; P.A. 84-546, S. 151, 173.)

History: P.A. 84-546 made technical change, substituting “houses” for “branches” of general assembly.



Section 2-44 - Withdrawal of nomination by Governor.

The Governor may withdraw any nomination made by him for appointment by the General Assembly to any office at any time before a vote thereon has been taken in either house of the General Assembly.

(1949 Rev., S. 75; 1969, P.A. 375, S. 1; P.A. 84-546, S. 152, 173.)

History: 1969 act expanded section to apply to appointments to any office, removing previous limitation to judicial appointments; P.A. 84-546 made technical change, substituting “house” for “branch” of general assembly.



Section 2-44a - Notice of appointments by president pro tempore, speaker or minority leaders. Vacancies; notice by chairman.

(a) Whenever the president pro tempore of the Senate or the speaker of the House of Representatives, or a minority leader of the Senate or House of Representatives, in accordance with the provisions of any public or special act or resolution of the General Assembly, makes an appointment other than to a standing committee of the General Assembly, he shall forthwith, in writing, notify the appointee of such appointment and of his term of office and shall forward a copy thereof to the Governor and the Secretary of the State, together with a statement of the authority under which such appointment was made. Each such officer shall fill any vacancy occurring in any office for which he has the original power of appointment.

(b) Whenever a vacancy occurs in the office of any such appointee, the chairman or acting chairman of the committee or commission of which he was a member shall forthwith notify, in writing, the Governor, the Secretary of the State, and the appointing officer, as the case may be.

(1967, P.A. 63, S. 1, 2; P.A. 73-616, S. 45.)

History: P.A. 73-616 included minority leaders of house and senate among those with power to make appointments.



Section 2-45 - Legislative appearances.

Section 2-45 is repealed.

(1949 Rev., S. 40; 1955, S. 14d; 1969, P.A. 197; P.A. 75-272; P.A. 77-605, S. 20, 21.)



Section 2-46 - Investigations by the General Assembly and Legislative Program Review and Investigations Committee; procedure. Witness' rights.

(a) The president of the Senate, the speaker of the House of Representatives, or a chairman of the whole, or of any committee of either house, of the General Assembly, or either of the chairmen of the Legislative Program Review and Investigations Committee shall have the power to compel the attendance and testimony of witnesses by subpoena and capias issued by any of them, require the production of any necessary books, papers or other documents and administer oaths to witnesses in any case under their examination including any program review or investigation, as defined in section 2-53d. Any person, summoned as a witness by the authority of either house of the General Assembly or said Legislative Program Review and Investigations Committee to give testimony or to produce books, papers or other documents upon any matter under inquiry before either house, or any committee of either house, of the General Assembly, or a joint committee of both houses, who wilfully makes default or, having appeared, refuses to be sworn or to answer any question pertinent to the question under inquiry, shall be guilty of a class A misdemeanor.

(b) Any individual who is subpoenaed to appear and testify before a committee of the General Assembly or the Legislative Program Review and Investigations Committee shall have the right to review a copy of the transcript of his or her testimony and a reasonable amount of time to question its accuracy prior to the public release of said transcript or its permanent filing.

(1949 Rev., S. 51; 1957, P.A. 231; P.A. 73-397; P.A. 75-388, S. 8; P.A. 93-250, S. 2, 5; P.A. 12-80, S. 159.)

History: P.A. 73-397 added Subsec. (b) giving those who testify before committees in executive session the right to review testimony; P.A. 75-388 included the chairmen of the legislative program review and investigations committee among those with subpoena power; P.A. 93-250 amended Subsec. (a) to extend the power to compel the attendance and testimony of witnesses by subpoena and capias to include any program review or investigation, as defined in Sec. 2-53d, effective June 23, 1993; P.A. 12-80 amended Subsec. (a) to change penalty from a fine of not less than $100 nor more than $1,000 and imprisonment of not less than 1 month nor more than 12 months to a class A misdemeanor.



Section 2-46a - Investigations and inquiries pursuant to Article Ninth of the Constitution commenced after January 1, 2004. Disclosure of information obtained during investigation or inquiry.

(a) Notwithstanding any provision of the general statutes, during any inquiry, investigation, impeachment or other proceeding conducted pursuant to Article Ninth of the Connecticut Constitution that is commenced on or after January 1, 2004, by the House of Representatives, all information, records of interviews, reports, statements, depositions, notes, memoranda or other data in the custody of or obtained or prepared by the House of Representatives, any committee established by the House of Representatives in furtherance of the purposes of said Article Ninth, the staff of the House of Representatives or the staff of any such committee shall not be subject to the provisions of section 1-210 until such committee transmits its final report to the House of Representatives, provided the committee shall have discretion to disclose any such information prior to the transmittal of the final report. Information provided to the committee by a public agency that is otherwise disclosable by the public agency pursuant to the provisions of section 1-210 shall at all times be disclosable by the originating public agency. Nothing in this section shall be construed to mean that any individual waives any privilege provided by law when providing a document or any other information to any such committee.

(b) Not later than ninety days after the conclusion of the last occurring inquiry, investigation, impeachment, trial or other proceeding conducted pursuant to Article Ninth of the Connecticut Constitution that is commenced on or after January 1, 2004, by the House of Representatives or the Senate, any document, recorded data, information or other tangible materials of any kind prepared, received, owned, used or retained in the course of said inquiry, investigation, impeachment, trial or other proceeding, except those items that have been exempted from disclosure pursuant to state or federal law, shall be delivered to the State Library for preservation and archiving, provided an electronic version of such materials shall be provided to the clerks of the House of Representatives and the Senate.

(P.A. 04-37, S. 2.)

History: P.A. 04-37 effective April 20, 2004.



Section 2-47 - Witness not privileged.

No witness shall be privileged to refuse to testify to any fact, or to produce any paper, respecting which he is examined by either house of the General Assembly, or by any committee of either house or any joint committee of both houses, or by the Legislative Program Review and Investigations Committee in any program review or investigation, as defined in section 2-53d, upon the ground that his testimony to such fact or his production of such paper may tend to disgrace him or otherwise render him infamous.

(1949 Rev., S. 52; P.A. 75-388, S. 9; P.A. 93-250, S. 3, 5.)

History: P.A. 75-388 included the legislative program review and investigations committee among examining bodies listed; P.A. 93-250 amended section to provide that witnesses are not privileged when they are being examined by the legislative program review and investigations committee “in any program review or investigation, as defined in section 2-53d”, effective June 23, 1993.



Section 2-48 - Prosecution of witness.

Whenever a witness summoned fails to testify and the fact is reported to either house, the president of the Senate or the speaker of the House, as the case may be, shall certify to the fact under the seal of the state to the state's attorney for the judicial district of Hartford, who shall prosecute therefor.

(1949 Rev., S. 53; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 changed “Hartford county” to “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 2-49 - Preparation, printing and distribution of assembly journals.

Not later than three months after the adjournment of each General Assembly, the clerk of the Senate and the clerk of the House of Representatives shall prepare a full and accurate alphabetical subject-index to the journals, and shall cause to be printed copies of each of said journals with the index, in sufficient numbers, as determined by the Joint Committee on Legislative Management, in consultation with the clerks of the Senate and the House. One copy of each journal so indexed shall be certified by the clerk of the Senate or the clerk of the House, as the case may be, to be a true record of the proceedings of such house and shall be deposited in the office of the Secretary as the official journal thereof. They shall cause to be transmitted directly to the Secretary and to the State Library copies of each journal, in sufficient numbers, as determined by the Joint Committee on Legislative Management, in consultation with the clerks of the Senate and the House, to each incorporated or associated library in the state, to each county bar library, to each state officer and to each member of the General Assembly requesting the same, one copy and to each town, at the request of the town clerk of such town, one copy, and the remainder shall be deposited with the Secretary, who, upon receiving the certified copies as above provided, shall certify to the Comptroller that said journals have been indexed and distributed in accordance with this section; and the Comptroller shall thereupon draw an order on the Treasurer in favor of the persons whose duty it is to index and distribute the same, for the sum of three hundred dollars each for their services and expenses.

(1949 Rev., S. 48; September, 1957, P.A. 11, S. 2; P.A. 76-306, S. 1, 2; P.A. 11-150, S. 6.)

History: P.A. 76-306 changed number of copies to be printed and to be distributed to state library and provided that journals be provided to towns at request of town clerk; P.A. 11-150 made technical changes, deleted requirements for a specific number of copies to be printed or distributed, required Joint Committee on Legislative Management, in consultation with clerks, to determine number of copies made and distributed to the State Library and provided that copies be distributed upon request, effective July 1, 2011.

See Sec. 3-86 re distribution of legislative documents to free public libraries.

See Sec. 7-35 re requirement that town clerks preserve certain legislative documents.



Section 2-50 - Legislative identification plates.

Section 2-50 is repealed.

(1955, S. 16d; 1957, P.A. 1, S. 13; 1959, P.A. 68, S. 2.)



Section 2-50a - Motor vehicle number plates for legislators.

The Commissioner of Motor Vehicles shall issue, in respect to not more than two motor vehicles owned or regularly used by each member of the General Assembly, on application by such member, on or before January fifteenth in the odd-numbered years, number plates bearing the assembly district number or the senatorial district number, as the case may be, of the member, and a distinguishing mark indicating his or her membership in either house of the General Assembly; and the commissioner shall issue a certificate of registration, as provided in section 14-12, in connection therewith. Such registration shall be valid, subject to renewal, as long as the member remains a member of the General Assembly, and thereafter the registration number and number plates, if any, which were assigned to such motor vehicle before a registration and number plates were issued under this section, shall be in effect. The provisions of this section shall apply to not more than two motor vehicles regularly used by a member who is the president or a vice president of a person, firm or corporation to which a license was issued in accordance with section 14-52, even if such member does not own a motor vehicle that is registered with the Commissioner of Motor Vehicles in accordance with section 14-12.

(1959, P.A. 68, S. 1; 1967, P.A. 58; 1971, P.A. 649, S. 6; P.A. 84-429, S. 47; P.A. 93-341, S. 37, 38; P.A. 06-196, S. 21.)

History: 1967 act replaced “seat” with “assembly district” number and deleted the words “in the house of representatives”; 1971 act limited the number of cars allowed special number plates to two per member; P.A. 84-429 substituted reference to Sec. 14-12 for reference to Sec. 14-13; P.A. 93-341 amended section by adding provision limiting applicability to not more than two motor vehicles regularly used by a member of the general assembly even if the member does not own the motor vehicles, provided the member is the president or vice president of a person, firm or corporation to which a license was issued in accordance with Sec. 14-52, effective July 1, 1993; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 2-51 - Admittance to floor of House and Senate.

No persons, except members of the General Assembly, its officers and employees, authorized members of the press and radio, and such other persons as either house of the General Assembly may authorize from time to time, shall be allowed upon the floor of either house of the General Assembly while such house is in session.

(June, 1955, S. 18d.)



Section 2-52 - Display of United States and state flags at sessions of the General Assembly.

The United States flag and the state flag shall be displayed in the Senate chamber and in the hall of the House during each daily session of the General Assembly. The Joint Committee on Legislative Management shall provide for the installation of flagstaffs in said chamber and in said house for the display of said flags and defray the expense thereof from the appropriation for expenses of the General Assembly.

(1949 Rev., S. 2; March, 1950, S. 1d; P.A. 77-614, S. 73, 610; P.A. 82-472, S. 1, 183.)

History: P.A. 77-614 changed “public works commissioner” to “commissioner of administrative services”; P.A. 82-472 required joint committee on legislative management instead of commissioner of administrative services to provide for installation of flagstaffs.



Section 2-53 - Faith and credit of acts passed by General Assembly.

The official record of the acts passed by the General Assembly on file in the office of the secretary shall be presumptive evidence that all constitutional requirements essential to the valid enactment of the several acts therein contained have been complied with; and the faith and credit of such record shall not be attacked save by an action of mandamus against the secretary to compel him to correct the record.

(1949 Rev., S. 45.)



Section 2-53a to 2-53c - Legislative Commission on Human Rights and Opportunities.

Sections 2-53a to 2-53c, inclusive, are repealed.

(1967, P.A. 636, S. 1–3; P.A. 78-3; 78-280, S. 2, 127.)



Section 2-53d - “Program review” and “investigation” defined.

As used in sections 2-53e to 2-53j, inclusive:

(1) “Program review” means an examination of state government programs and their administration to ascertain whether such programs are effective, continue to serve their intended purposes, are conducted in an efficient and effective manner, or require modification or elimination; and

(2) “Investigation” means the investigation of any matter which is referred to the Legislative Program Review and Investigations Committee as provided in section 2-53g.

(1972, P.A. 90, S. 2; P.A. 75-388, S. 1.)

History: P.A. 75-388 defined “investigation”.



Section 2-53e - Legislative Program Review and Investigations Committee.

There is hereby created a Legislative Program Review and Investigations Committee which shall be a permanent standing committee of the General Assembly, consisting of six members of the Senate, three appointed by the president pro tempore and three appointed by the minority leader, and six members of the House of Representatives, three appointed by the speaker of the House and three appointed by the minority leader. Members shall serve for a term of two years from date of appointment. The appointments shall be made at the beginning of each regular session of the General Assembly in the odd-numbered year. The terms of all members appointed to the committee shall end with the termination of each member's term or holding of office, whichever occurs first. Vacancies shall be filled in the same manner as the original appointments. The committee shall select cochairpersons and such other officers as it may deem necessary from among its membership. A majority of the membership shall constitute a quorum and all actions of the committee shall require the affirmative vote of a majority of the full committee membership. The cochairpersons and ranking minority members of the joint standing committee requesting an investigation shall serve as nonvoting, ex-officio members of the Legislative Program Review and Investigations Committee during the course of such investigation.

(1972, P.A. 90, S. 1; P.A. 75-388, S. 2; P.A. 79-31, S. 10, 17; P.A. 82-314, S. 3, 63; P.A. 89-142, S. 1.)

History: P.A. 75-388 added words “and investigations” to committee name, deleted obsolete provisions for initial appointments and provided for ex-officio members; P.A. 79-31 replaced the word “policy” with “elections” in the committee name and changed “co-chairmen” to “cochairpersons”; P.A. 82-314 changed formal designations of committees; P.A. 89-142 deleted provision requiring appointment by each appointing authority of member from committees having cognizance of appropriations and government administration.



Section 2-53f - Meetings of committee.

The Legislative Program Review and Investigations Committee shall meet as often as may be necessary, during legislative sessions and during the periods between sessions, to perform its duties and functions.

(1972, P.A. 90, S. 3; P.A. 75-388, S. 3.)

History: P.A. 75-388 included the words “and investigations” in the committee name.



Section 2-53g - Duties. Confidentiality of information.

(a) The Legislative Program Review and Investigations Committee shall: (1) Direct its staff and other legislative staff available to the committee to conduct program reviews and investigations to assist the General Assembly in the proper discharge of its duties; (2) produce its reports electronically and post such reports on the Internet web site of the committee; (3) review staff reports submitted to the committee and, when necessary, confer with representatives of the state departments and agencies reviewed in order to obtain full and complete information in regard to programs, other activities and operations of the state, and may request and shall be given access to and copies of, by all public officers, departments, agencies and authorities of the state and its political subdivisions, such public records, data and other information and given such assistance as the committee determines it needs to fulfill its duties. Any statutory requirements of confidentiality regarding such records, data and other information, including penalties for violating such requirements, shall apply to the committee, its staff and its other authorized representatives in the same manner and to the same extent as such requirements and penalties apply to any public officer, department, agency or authority of the state or its political subdivisions. The committee shall act on staff reports and recommend in its report, or propose, in the form of a raised committee bill, such legislation as may be necessary to modify current operations and agency practices; (4) consider and act on requests by legislators, legislative committees, elected officials of state government and state department and agency heads for program reviews. The request shall be submitted in writing to the Legislative Program Review and Investigations Committee and shall state reasons to support the request. The decision of the committee to grant or deny such a request shall be final; (5) conduct investigations requested by joint resolution of the General Assembly, or, when the General Assembly is not in session, (A) requested by a joint standing committee of the General Assembly or initiated by a majority vote of the Legislative Program Review and Investigations Committee and approved by the Joint Committee on Legislative Management, or (B) requested by the Joint Committee on Legislative Management. In the event two or more investigations are requested, the order of priority shall be determined by the Legislative Program Review and Investigations Committee; (6) retain, within available appropriations, the services of consultants, technical assistants, research and other personnel necessary to assist in the conduct of program reviews and investigations; (7) originate, and report to the General Assembly, any bill it deems necessary concerning a program, department or other matter under review or investigation by the committee, in the same manner as is prescribed by rule for joint standing committees of the General Assembly; and (8) review audit reports after issuance by the Auditors of Public Accounts, evaluate and sponsor new or revised legislation based on audit findings, provide means to determine compliance with audit recommendations and receive facts concerning any unauthorized, illegal, irregular or unsafe handling or expenditures of state funds under the provisions of section 2-90.

(b) The identity of a public employee providing information to the committee shall not be disclosed. In the course of an investigation, all information, records of interviews, reports, statements, notes, memoranda or other data in the custody of or obtained or prepared by the Legislative Program Review and Investigations Committee or its staff shall not be subject to the provisions of section 1-210 until the investigation is completed.

(1972, P.A. 90, S. 4; P.A. 75-388, S. 4; P.A. 82-472, S. 2, 183; P.A. 85-559, S. 7; P.A. 93-250, S. 1, 5; P.A. 11-150, S. 7; June 12 Sp. Sess. P.A. 12-2, S. 36.)

History: P.A. 75-388 included “and investigations” in committee name and added conducting investigations to committee's duties accordingly; P.A. 82-472 corrected a reference to program review and investigations committee; P.A. 85-559 designated prior provisions as Subsec. (a), authorized committee to propose, in the form of a raised committee bill, agency modifications, added Subdivs. (7) and (8) regarding programs, departments or other matters under investigation and audits and added Subsec. (b) concerning confidentiality of information; P.A. 93-250 amended Subsec. (a)(3) to provide that committee be given access to and copies of public records and other information and given such assistance as it determines it needs to fulfill its duties, and also provided that the committee, its staff and its other authorized agents are subject to any statutory requirements of confidentiality re records, data and other information, including penalties for violating such requirements in the same manner and to the same extent as any public officer, department, agency or authority of the state or its political subdivisions, effective June 23, 1993; P.A. 11-150 amended Subsec. (a)(2) to replace requirement for establishing procedures re printing and distribution of reports with requirement for committee to produce electronic reports and to post them on the Internet, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to add “Legislative” re Program Review and Investigations Committee in Subdivs. (4) and (5)(A) and delete “Standing” re Joint Committee on Legislative Management in Subdiv. (5)(B).



Section 2-53h - Corrective action by agency officials. Report to General Assembly.

(a) In any instance in which a program review cites inadequate operating or administrative system controls or procedures, inaccuracies, waste, extravagance, unauthorized or unintended activities or programs, or other deficiencies, the head of the state department or agency or the appropriate program officer or official to which the report pertained shall take the necessary corrective actions and when the committee deems the action taken to be not suitable, the committee shall report the matter to the General Assembly together with its recommendations.

(b) The committee shall report electronically the results of each investigation together with its recommendations for any further action to the General Assembly.

(1972, P.A. 90, S. 5; P.A. 75-388, S. 5; P.A. 11-150, S. 8.)

History: P.A. 75-388 added Subsec. (b) requiring report to general assembly; P.A. 11-150 amended Subsec. (b) to require report to be electronic, effective July 1, 2011.



Section 2-53i - Studies by committee.

The Legislative Program Review and Investigations Committee may, at any time, take under study any matter within the scope of a completed or partially completed staff report then being conducted or may at its discretion study and consider any matter relative to program activities of state departments and agencies.

(1972, P.A. 90, S. 6; P.A. 75-388, S. 6.)

History: P.A. 75-388 added “and investigations” to committee name.



Section 2-53j - Reports.

The Legislative Program Review and Investigations Committee shall report electronically annually to the General Assembly on or before February fifteenth and may, from time to time, make additional electronic reports.

(1972, P.A. 90, S. 7; P.A. 75-388, S. 7; P.A. 11-150, S. 9.)

History: P.A. 75-388 added “and investigations” to committee name; P.A. 11-150 required reports to be electronic, effective July 1, 2011.



Section 2-53k - Energy management program compliance review; report and recommendations.

Section 2-53k is repealed, effective October 1, 2002.

(P.A. 81-376, S. 9, 11; S.A. 02-12, S. 1.)



Section 2-53l - Electronic databases showing state expenditures.

(a) On or before July 1, 2011, the legislative Office of Fiscal Analysis shall establish and maintain searchable electronic databases on the Internet and located on said office's Internet web site for purposes of posting state expenditures, including state contracts and grants.

(b) Each budgeted agency, as defined in section 4-69, shall submit, in a timely manner, any information requested by the legislative Office of Fiscal Analysis for the purpose of establishing and maintaining the electronic databases.

(c) On or before January 15, 2013, and annually thereafter, the legislative Office of Fiscal Analysis shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies on the establishment and maintenance of the electronic databases, with any recommendations for improving or expanding the operation or capacity of such databases.

(d) Following the establishment of the electronic databases, the Auditors of Public Accounts shall review the procedures and security used to develop the electronic databases and report, in accordance with section 11-4a, any findings or recommendations based on such review to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies.

(e) Nothing in this section shall be construed to require a state agency to: (1) Create unavailable financial or management data or an information technology system that does not exist, or (2) disclose consumer, client, patient or student information otherwise protected by law from disclosure.

(P.A. 10-155, S. 1; June Sp. Sess. P.A. 10-1, S. 71; June 12 Sp. Sess. P.A. 12-1, S. 97.)

History: P.A. 10-155 effective June 5, 2010; June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (b), effective June 22, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by changing reporting date from November 1, 2010, and quarterly thereafter to January 15, 2013, and annually thereafter, effective June 15, 2012.



Section 2-53m - Annual report card on policies and programs affecting children.

(a) The joint standing committee of the General Assembly having cognizance of matters relating to children, in consultation with the Office of Fiscal Analysis, the Office of Legislative Research and the Commission on Women, Children and Seniors shall maintain an annual report card that evaluates the progress of state policies and programs in promoting the result that all Connecticut children grow up in a stable living environment, safe, healthy and ready to lead successful lives. Progress shall be measured by primary indicators of progress, including, but not limited to, indicators established in the final report of the Legislative Program Review and Investigations Committee prepared pursuant to the provisions of section 1 of public act 09-166*, of state-wide rates of child abuse, child poverty, low birth weight, third grade reading proficiency, and the annual social health index developed pursuant to section 46a-131a. For each indicator, the data shall also be presented according to ethnicity or race, gender, geography and, where appropriate, age and other relevant characteristics. Said committee shall prepare the report card on or before January 15, 2012, and annually thereafter. On or before January 15, 2012, and annually thereafter, said committee shall make the report card available to the public on the Internet and on the web site of the General Assembly and shall transmit the report card electronically to (1) members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services, (2) the Commissioners of Children and Families, Education and Public Health, (3) the Child Advocate, (4) the Secretary of the Office of Policy and Management, and (5) the Chief Court Administrator.

(b) On or before January 15, 2012, the select committee of the General Assembly having cognizance of matters relating to children, in consultation with a working group of representatives of state agencies and departments, community organizations, private provider agencies operating programs that impact the well-being of children and families, parents and other caretakers of children, child advocacy organizations, health care professionals that serve children and families, schools, and child care providers, shall identify or develop (1) an indicator for measuring whether children are living with their families and have stability in their living environments, (2) secondary indicators for measuring progress within each area of children's well-being related to measuring progress in their health, safety, stability, education and future success, including, but not limited to, food security, and (3) key measures of performance of the state child welfare system, including, but not limited to, (A) rates of repeat maltreatment among victims of child abuse and neglect; (B) placement in out-of-home care among children at risk of abuse and neglect; (C) child fatalities involving child abuse or neglect; (D) rates of reunification and permanency for children removed from their homes; and (E) the developmental and health status and educational progress of children served by the child welfare system and other appropriate measures of well-being and preparation for success in life. Not less than annually, said committee, or the joint standing committee of the General Assembly having cognizance of matters relating to children, as the case may be, shall: (i) With the assistance of the working group, review the adequacy of primary and secondary indicators, system-level performance measures, and related data resources for such indicators and measures, and determine whether there are more appropriate alternatives to monitoring progress in achieving the result that all Connecticut children grow up in a stable living environment, safe, healthy and ready to lead successful lives, and (ii) in consultation with the results-based accountability subcommittee of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, identify programs within the child welfare system that make a significant contribution to achieving such result and require the entities administering such programs to prepare annual report cards employing the results-based format developed by said subcommittee.

(P.A. 11-109, S. 1; P.A. 14-122, S. 2; May Sp. Sess. P.A. 16-3, S. 132.)

*Note: Section 1 of public act 09-166 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 11-109 effective July 1, 2011; P.A. 14-122 made technical changes; May Sp. Sess. P.A. 16-3 amended Subsec. (a) to replace “Commission on Children” with “Commission on Women, Children and Seniors”, effective July 1, 2016.



Section 2-53n - Quarterly report on overtime granted by state agencies.

For purposes of this section, “state agency” has the same meaning as provided in section 4-212. On or before January 1, 2016, and quarterly thereafter, the Office of Fiscal Analysis shall issue a report on the overtime granted by each state agency to its employees. Such report shall include an analysis of (1) how much overtime is granted by each state agency, and (2) how many employees received overtime pay. The Office of Fiscal Analysis shall submit such report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies.

(Dec. Sp. Sess. P.A. 15-1, S. 21.)

History: Dec. Sp. Sess. P.A. 15-1 effective December 29, 2015.






Chapter 17 - Legislative Commissioners’ Office

Section 2-54 - Appointment, qualifications, and salary of legislative commissioners.

There shall be maintained a Legislative Commissioners' Office for the use and information especially of the members of the General Assembly, the officers of the several state agencies and the public. Said office shall be under the general direction of two legislative commissioners. Biennially one commissioner shall be appointed by the General Assembly to hold office for four years from the first day in July in the year of his appointment and until his successor has been appointed and has qualified. Said commissioners shall not be of the same political party. Each commissioner shall be an attorney at law and shall have been admitted to practice before the courts of the state of Connecticut for at least six years prior to his appointment. The salary of each commissioner shall be established by the Joint Committee on Legislative Management.

(1949 Rev., S. 3523; September, 1957, P.A. 11, S. 9; 1959, P.A. 478, S. 4; February, 1965, P.A. 331, S. 37; 1967, P.A. 657, S. 9a; P.A. 77-614, S. 68, 610; June 12 Sp. Sess. P.A. 12-2, S. 37.)

History: 1959 act provided for two commissioners, one from each political party, in lieu of one commissioner, reduced the qualifying period since admission to law practice from 10 to 6 years and provided a fixed salary rather than a salary to be determined by the personnel board; 1965 act changed name of office from “legislative research department,” raised the commissioners' salaries from $7,500 and deleted obsolete provisions regarding their terms of office; 1967 act changed commissioners' salaries from specific dollar amount to amounts established by personnel board or its successor personnel policy board; P.A. 77-614 made legislative management committee responsible for establishing salaries; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.

See Sec. 1-84(e) re prohibited activities.



Section 2-54a - Interim appointment of legislative commissioner.

When the General Assembly is not in session and there is a vacancy in the position of legislative commissioner, such vacancy may be filled by the Joint Committee on Legislative Management until the sixth Wednesday of the next session of the General Assembly and until a successor is appointed and has qualified pursuant to section 2-54.

(P.A. 76-302, S. 2, 3; June 12 Sp. Sess. P.A. 12-2, S. 38.)

History: June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 2-55 - Employees.

The legislative commissioners, with the approval of the Joint Committee on Legislative Management, may employ and fix the compensation of such assistants as are required to carry out the duties of their office; and the Legislative Commissioners' Office shall be considered a branch of the Legislative Department of the state government within the meaning of subdivision (2) of section 5-198. No such employee shall be demoted or dismissed by reason of economy, change in departmental administration or organization or abolition of position if any other employee with less service in the office is to be retained, or another employee engaged, to perform comparable duties. When the General Assembly is not in session, said committee may, with the approval of the commissioners, designate one or more employees of the Legislative Commissioners' Office to assist in the performance of the duties of said committee, legislative commissions and legislative interim committees. This section shall not apply to temporary employees engaged by the General Assembly to assist the legislative commissioners in connection with any session of the General Assembly.

(1949 Rev., S. 3525; 1957, P.A. 1, S. 15; 1959, P.A. 478, S. 5; February, 1965, P.A. 331, S. 38; 1969, P.A. 749, S. 7; P.A. 12-205, S. 18.)

History: 1959 act made technical changes consistent with change from one to two commissioners; 1965 act changed department name from “legislative research department” to “legislative commissioners' office”; 1969 act replaced references to legislative council with references to legislative management committee, deleted reference to repealed Sec. 5-3 and included legislative commissions and interim committees as recipients of assistance from legislative commissioners' office; P.A. 12-205 made a technical change, effective July 1, 2012.



Section 2-55a - Employment of noncitizens.

Section 2-55a is repealed.

(1969, P.A. 155, S. 1; P.A. 80-483, S. 184, 186.)



Section 2-56 - Duties of commissioners.

The legislative commissioners shall:

(a) Collect and compare the laws of this and other states pertaining to any subject upon which they are requested to report by the Governor or any committee or member of the General Assembly;

(b) Collect upon request of the General Assembly all available information relating to any matter which is the subject of proposed legislation by the General Assembly;

(c) Prepare or advise in the preparation of any bill or resolution when requested to do so by the Governor or any member of the General Assembly;

(d) Upon request of the Governor, advise the Governor concerning any bill which has been passed by the General Assembly and has been or is to be presented to the Governor for his approval or disapproval;

(e) Before any bill is favorably reported to either branch of the General Assembly, either commissioner shall approve its form and note his certification to such effect on such bill. If such commissioner disapproves of the form of any bill submitted to him, he shall return such bill to the committee from which it was received with his disapproval and the reasons therefor noted thereon. Either commissioner shall, on request of the member introducing an amendment, examine the same as to form and return it to the member with his approval, or with his disapproval with the reasons therefor noted thereon. After all amendments to any bill have been adopted by either house of the General Assembly before final passage, such bill and the amendments shall be immediately turned over to either commissioner by the clerk of such house. Such commissioner shall examine such bill, as amended, as to its form, shall cause the amended sections of it to be reprinted as amended, unless reprinting is waived by the majority and minority leaders of such house, and shall return it to such clerk with his approval or disapproval, with the reasons therefor, noted thereon. If such bill, as amended, is disapproved as to form, such clerk shall call such disapproval to the attention of the General Assembly. If any bill is amended during the last five session days, it shall be so submitted to either commissioner but the amended sections of it need not be reprinted. This subsection shall not apply to any amendment adopted solely for the correction of clerical errors or errors as to form or dates, except that a copy of any such amendment shall be immediately transmitted to either commissioner by the clerk of the house in which it is first adopted;

(f) Render such research and advisory services to the Joint Committee on Legislative Management as said committee requests;

(g) Consolidate and codify all the statutes and public acts of the state, and arrange and codify the same under chapter and sections with headnotes, annotations and references to original text and to any decisions of the Supreme Court interpreting the same, and revise such volumes thereof as have become obsolete by reason of the number of amendments thereto or related legislation subsequently enacted. One copy of such consolidation and codification and of each revised volume shall be filed in the office of the Secretary of the State.

(1949 Rev., S. 3524; 1957, P.A. 1, S. 14; S.A. 605, S. 2; 1959, P.A. 109, S. 1; 478, S. 6; 1961, P.A. 108; 1972, P.A. 9, S. 1; 294, S. 1.)

History: 1959 acts made technical changes consistent with change from one to two commissioners, confined reprinting of amended bills to amended section only and authorized waiver of reprinting by majority and minority leaders; 1961 act authorized approval of amendment on request of member introducing it; 1972 acts required that amendments correcting clerical errors, form or dates be sent to legislative commissioners' office immediately after adoption and replaced references to legislative council with references to legislative management committee.

See Sec. 2-29 re commissioners' direction of bill engrossing process.

Subsec. (g):

Cited. 195 C. 598.

Codification of public acts is administrative duty of legislative commissioners; it is within their discretion to arrange and codify public acts; they are not lawmakers; public acts and statutes are synonymous; important since case law always speaks of “statutes” rather than “public acts” when dealing with construction; statute must not be interpreted in any way to thwart its purpose; statute (act) shall be construed so as to give effect to legislative intent; parts of P.A. 75-637 were codified in different titles but all sections are properly construed as a single comprehensive act. 35 CS 177.



Section 2-56a - Codification of public act 77-614* and other public acts of 1977 and 1978. Statutory placements.

(a) The Legislative Commissioners' Office in consultation with the joint legislative committee on government administration and elections shall, in codifying the provisions of public act 77-614 and the public acts of 1977 and 1978, make name and title and such technical, grammatical and punctuation changes and statutory placements and classifications, including but not limited to the addition of newly enacted material to existing statute sections and the reclassification of entire existing statute sections or parts of such sections as are necessary to carry out the purposes of public act 77-614. The Legislative Commissioners' Office, in editing public act 77-614, shall treat an internal reference to any part of the general statutes in any section of public act 77-614 as a reference to that part of the general statutes as it was amended by any section of public act 77-614 when such a reading is required to accomplish the purposes of public act 77-614.

(b) Wherever in public act 77-614, the words “either house of” are bracketed following the words “the Governor shall with the advice and consent of” or other words giving the Governor the authority to make an appointment, such brackets shall be removed.

(P.A. 77-614, S. 587, 595, 610; P.A. 78-303, S. 85, 136; P.A. 79-31, S. 11, 17.)

*Note: Public act 77-614 is entitled “An Act Concerning the Reorganization of the Executive Branch of State Government”. (See Reference Table captioned “Public Acts of 1977” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 78-303 extended scope of legislative commissioners' powers in codifying P.A. 77-614 to include name and title changes and statutory placements with regard to that act and 1977 and 1978 acts generally to effect the reorganization of the executive branch; P.A. 79-31 replaced the word “policy” with “elections” in committee's name.



Section 2-56b - Codification of certain sections in public act 77-614* concerning appeal procedure from administrative boards or commissions.

Whenever any section of the general statutes which contains provisions concerning appeal procedures from administrative boards or commissions to the Court of Common Pleas or the Superior Court is amended by any section of public act 77-614 so as to enclose in brackets any words in such sections of the general statutes, giving such appeals precedence over nonprivileged cases in respect to order of trial, the brackets shall be removed.

(P.A. 78-303, S. 88, 136.)

*Note: Public act 77-614 is entitled “An Act Concerning the Reorganization of the Executive Branch of State Government”. (See Reference Table captioned “Public Acts of 1977” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 2-56c - Codification of public act 80-482* and other public acts of 1979 and 1980.

The Legislative Commissioners' Office shall, in codifying the provisions of public act 80-482 and the public acts of 1979 and 1980, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of public act 80-482.

(P.A. 80-482, S. 345, 348.)

*Note: Public act 80-482 is entitled “An Act to Eliminate the Department of Business Regulation and Reorganize the Divisions of said Department”. (See Reference Table captioned “Public Acts of 1980” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 2-56d - Codification of public act 80-484*.

The Legislative Commissioners' Office in codifying the provisions of public act 80-484 may make such additions and deletions, or corrections in structure or form, as are necessary to carry out the purposes of public act 80-484 and which in no way alter the meaning or intent of public act 80-484.

(P.A. 80-484, S. 174, 176.)

*Note: Public act 80-484 is entitled “An Act Concerning the Functions of Licensing Boards and Commissions”. (See Reference Table captioned “Public Acts of 1980” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 2-56e - Codification of public acts 93-262* and 93-381* and other public acts of 1993 and 1994. Statutory placements.

The Legislative Commissioners' Office shall, in codifying the provisions of public act 93-262 and public act 93-381 and the public acts of 1993 and 1994, make name and title and such technical, grammatical and punctuation changes and statutory placements and classifications, including, but not limited to, the addition of newly enacted material to existing statute sections and the reclassification of existing statute sections or parts of such sections as are necessary to carry out the purposes of said public act 93-262 and public act 93-381. The Legislative Commissioners' Office, in editing said public act 93-262 and public act 93-381, shall treat an internal reference to any part of the general statutes in any section of said public act 93-262 and public act 93-381 as a reference to that part of the general statutes as it was amended by any section of said public act 93-262 and public act 93-381 when such a reading is required to accomplish the purposes of said public act 93-262 and 93-381.

(P.A. 93-435, S. 59, 95.)

*Note: Public act 93-262 is entitled “An Act Concerning the Establishment of the Department of Social Services” and public act 93-381 is entitled “An Act Concerning the Establishment of the Department of Public Health and Addiction Services”. (See Reference Table captioned “Public Acts of 1993” in Volume 16 which lists the sections amended, created or repealed by these acts.)

History: P.A. 93-435 effective June 28, 1993.



Section 2-56f - Codification of public act 15-5 of the June special session*.

The Legislative Commissioners’ Office shall, in codifying the provisions of public act 15-5 of the June special session, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of public act 15-5 of the June special session, including, but not limited to, correcting inaccurate internal references.

(June Sp. Sess. P.A. 15-5, S. 471.)

*Note: Public act 15-5 of the June special session is entitled “An Act Implementing Provisions of the State Budget for the Biennium Ending June 30, 2017, Concerning General Government, Education, Health and Human Services and Bonds of the State”. (See Reference Table captioned “Public Acts of June, 2015” following the Index which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 2-57 - Printing of file bills and engrossed acts.

The legislative commissioners shall supervise the printing of bills reported favorably and of engrossed bills under the provisions of sections 2-27, 2-29 and 2-30.

(1949 Rev., S. 42; 1957, P.A. 1, S. 11; 1959, P.A. 478, S. 7.)

History: 1959 act made technical change consistent with change from one to two commissioners.



Section 2-58 - Preparation and publication of public and special acts.

The legislative commissioners shall prepare as soon as possible after the adjournment of each regular session of the General Assembly an edition of the public and special acts passed at such regular session in the form of engrossed bills, in numerical order and with a suitable index. The Joint Committee on Legislative Management shall cause to be published such number of copies of such edition of engrossed bills as said committee deems adequate and shall fix the price at which the same shall be sold. The publication shall be under the supervision of said commissioners, who shall affix thereto their certificate that said public and special acts are correct copies of those engrossed and on file in the office of the Secretary of the State.

(1949 Rev., S. 3530; 1959, P.A. 478, S. 8; February, 1965, P.A. 382, S. 2; 1969, P.A. 562, S. 1; P.A. 76-328, S. 1, 3; P.A. 78-237, S. 3, 5; P.A. 90-17, S. 2, 4.)

History: 1959 act made technical change consistent with change from one to two commissioners; 1965 act provided comptroller rather than director of purchases cause acts to be published; 1969 act deleted sentence requiring that one copy be given to each legislator free of charge; P.A. 76-328 included special acts in publication requirements; P.A. 78-237 gave comptroller's duties under section to legislative management committee; P.A. 90-17 deleted requirement that public and special acts be published “as provided in section 2-25” to reflect repeal of Sec. 2-25 by said public act.

See Sec. 3-82 re requirement that Secretary of the State file statement of legislative action on resolutions for constitutional amendments and statements showing bills for acts vetoed by Governor.



Section 2-59 - Supplements to the general statutes.

The legislative commissioners may prepare, after the adjournment of any regular session of the General Assembly, supplements to the revision of the general statutes, containing the public acts passed at such session, arranged substantially in the form of supplements to the United States Code Annotated, together with a suitable index. Said commissioners shall affix thereto their certificate that such supplements correctly embody the public acts and proposed amendments to the Constitution engrossed and on file in the office of the Secretary of the State.

(1949 Rev., S. 3526; 3527; 1957, S.A. 605, S. 1; 1959, P.A. 478, S. 9; P.A. 76-435, S. 29, 82.)

History: 1959 act made technical changes consistent with change from one to two commissioners; P.A. 76-435 made technical changes.

See Sec. 3-82 re requirement that Secretary of the State file statement of legislative action on resolutions for constitutional amendments and statements showing bills for acts vetoed by Governor.

Cited. 143 C. 280.



Section 2-60 - Publication and sale of revision and supplements.

The Joint Committee on Legislative Management is directed from time to time to contract for the publication of such additional copies of the revision of the general statutes as said committee deems necessary, and to so contract for the publication of supplements to and revised volumes of said revision prepared under the provisions of sections 2-56 and 2-59 from time to time. Each revision of the general statutes and any supplements to and revised volumes of the revision shall be printed on paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available. The Secretary of the State shall sell said revision and supplements and may provide for the sale thereof, through some agent or agents, including wholesale and retail book sellers, at a stated price to such agent or agents and to the public at a price fixed by the Joint Committee on Legislative Management, but in no case shall such price for sale of any current volumes or supplements to any person be less than the cost of production of such volumes or supplements, as the case may be.

(1957, P.A. 664, S. 1; 1961, P.A. 517, S. 1; P.A. 76-435, S. 62, 76, 82; P.A. 77-614, S. 135, 610; P.A. 78-237, S. 4, 5; P.A. 89-251, S. 59, 203; P.A. 91-60, S. 1, 2; 91-144, S. 3.)

History: 1961 act substituted director of purchases for comptroller in first sentence; P.A. 76-435 deleted reference to special acts and gave duties formerly performed by legislative council to legislative management committee; P.A. 77-614 changed “director of purchases” to “commissioner of administrative services”; P.A. 78-237 disregarded change dictated by P.A. 77-614 and changed reference to director of purchases to “joint committee on legislative management”; P.A. 89-251 specified minimum charges for the general statutes, for individual volumes of the statutes and for the public and special acts; P.A. 91-60 removed references to specific prices and required the fixing of prices to the public at no less than production cost; P.A. 91-144 added provision requiring general statutes to be printed on paper meeting or exceeding American National Standards Institute standards for permanent paper; (Revisor's note: In 1995 the phrase “legislative management committee” was replaced editorially by the Revisors with “Joint Committee on Legislative Management” to conform section with Sec. 2-71a).



Section 2-61 - Distribution of revised statutes and supplements, public and special acts.

(a) The Secretary of the State shall deliver copies of the revised statutes, of each supplement to the general statutes and of each revised volume thereof and of each volume of the public acts and special acts to the State Library for its general purposes and for exchange with other states and libraries, and copies of the revised statutes, of each supplement, of each revised volume and of each volume of the public acts, and such additional number of each as the executive secretary of the Judicial Department certifies as necessary, for the use of any of the state-maintained courts, and copies of each volume of the special acts to said executive secretary for distribution to state-maintained courts, and, to the several departments, agencies and institutions of the executive branch of the state government, as many copies of the revised statutes, of each supplement, of each revised volume and of each of the volumes of public acts and special acts as they require for the performance of their duties.

(b) The Secretary shall send free of charge one copy of the revised statutes, of each supplement to the general statutes, of each revised volume thereof and of each of the volumes of public acts and special acts to the Governor, Lieutenant Governor, Treasurer, Secretary of the State, Attorney General, Comptroller, Adjutant General, each town clerk, and, upon request, to each probate court, the police department of each municipality having a regularly organized police force, each assistant to the Attorney General, and each county law library; and the Secretary shall, upon the member's request, supply free of charge (1) one copy of the revised statutes to each member of the General Assembly at the first session in which such member serves as a member, and (2) at each session in which such member serves, one copy of each revised volume thereof and of each supplement not previously supplied to such member, such distribution of the statutes and supplements to be made not later than thirty days after the election or reelection of such member, and (3) following each session at which such member serves, one volume of each of the public acts and special acts passed at such session. The Secretary shall supply free of charge to the clerks of the House and Senate, each, one copy of the revised statutes, of each revised volume thereof, of each supplement and one volume of each of the public acts and special acts for use in the clerks' office.

(1957, P.A. 664, S. 2; 1959, P.A. 2, S. 1; 28, S. 163; 197, S. 1; 1963, P.A. 284; February, 1965, P.A. 574, S. 1; 1967, P.A. 49; 1969, P.A. 544; 562, S. 2; P.A. 73-679, S. 4, 43; P.A. 75-537, S. 14, 55; P.A. 77-614, S. 19, 610; P.A. 80-232; P.A. 00-99, S. 17, 154; P.A. 11-61, S. 131; 11-150, S. 10.)

History: 1959 acts eliminated distribution to municipal and trial justice courts which were abolished and provided for distribution to circuit courts, state departments, agencies and institutions and municipal police departments; 1963 act specified time for distribution to members of the general assembly; 1965 act provided for distribution of revised statutes to governor, lieutenant governor, etc. and of revised volumes to members of general assembly and clerks thereof; 1967 act replaced “circuit court” with reference to “any state-maintained court” thereby broadening distribution of statutes to the judiciary; 1969 acts made changes to include public and special acts consistently throughout section; P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for budget director; P.A. 75-537 deleted reference to designee and substituted “budget and management” for “planning and budgeting” in division name; P.A. 77-614 replaced “budget director ...” with “secretary of the office of policy and management”; P.A. 80-232 deleted reference to secretary of the office of policy and management; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; P.A. 11-61 amended Subsec. (a) by deleting provision re determination of number of copies by Joint Committee on Legislative Management, effective July 1, 2011; P.A. 11-150 added Subsec. (a) and (b) designators, amended Subsec. (a) to delete specific numbers of copies required to be delivered and to require Joint Committee on Legislative Management to determine number of copies, and amended Subsec. (b) to provide for delivery of volumes to each entity upon request and to add Subdiv. (1) to (3) designators, effective July 1, 2011.

See Sec. 27-134 re requirement that Secretary of the State furnish veterans' organizations with copies of statutes.



Section 2-62 - Secretary to allow use of engrossed acts.

The Secretary of the State shall allow said legislative commissioners, during regular office hours, to make such use as will best expedite the performance of the duties required by this chapter of the bound volumes of engrossed public acts provided for by section 3-85.

(1949 Rev., S. 3528; 1959, P.A. 478, S. 10.)

History: 1959 act made technical change to conform with change from one to two commissioners.






Chapter 18 - Legislative Council (Repealed)

Section 2-63 to 2-71 - Legislative Council.

Sections 2-63 to 2-71, inclusive, are repealed.

(1949 Rev., S. 54–62; 1953, 1955, S. 1963d; 1955, S. 19d; 1957, P.A. 493, S. 1; 655, S. 1; 1959, P.A. 561, S. 1; 1967, P.A. 152, S. 6; 705, S. 1; 1969, P.A. 749, S. 20.)






Chapter 18a - Joint Committee on Legislative Management

Section 2-71a - Joint Committee on Legislative Management.

At each regular session of the General Assembly, there shall be a Joint Committee on Legislative Management to conduct the business affairs of the General Assembly. The membership of the committee shall be as provided in the joint rules of the House of Representatives and the Senate. A majority of the membership shall constitute a quorum and all actions shall require the affirmative vote of a majority.

(1969, P.A. 749, S. 1; P.A. 73-329, S. 1, 4; P.A. 89-142, S. 2.)

History: P.A. 73-329 changed number of committee members from six to eight from each house, the additional members to be selected by speaker, president pro tempore and minority leaders; P.A. 89-142 deleted detailed provisions re membership of committee and substituted provision re establishment of membership as provided in the joint rules of the house and senate.



Section 2-71b - Duties and powers of committee.

Said committee shall function during the periods when the General Assembly is not in session as well as during any session and shall be responsible for the business and fiscal affairs of the General Assembly including the coordination and management of legislative affairs and the supervision and approval of any and all legislative expenditures from all appropriations to the General Assembly, legislative commissions and legislative interim committees. Notwithstanding any act or resolution to the contrary, it shall review and approve the budgetary requests of such commissions, committees and agencies of the Legislative Department and shall establish personnel policies, guidelines and regulations and salary schedules for the employees of such commissions, committees and agencies of the Legislative Department. It shall coordinate the work of the joint standing committees of the General Assembly during the session and of such commissions and committees which function during the interim. The Joint Committee on Legislative Management shall assess ways and means to improve the legislative operation and shall make improvements in the legislative organization, procedures, facilities and working conditions and may from time to time make such reports to the regular session of the General Assembly of its operations and activities. Such committee may employ personnel and research staffs, clerical assistance and other personnel it may require for the discharge of its duties.

(1969, P. A. 749, S. 2; P.A. 86-18, S. 1, 2.)

History: P.A. 86-18 added provision re establishment of “personnel policies, guidelines and regulations” for employees of “agencies of the legislative” department.



Section 2-71c - Offices of Legislative Research and Fiscal Analysis. Executive director and directors and functions of offices. Assistance from municipalities and state agencies.

(a) The Joint Committee on Legislative Management shall create a legislative Office of Legislative Research and a legislative Office of Fiscal Analysis.

(b) The legislative Office of Legislative Research shall assist the General Assembly and the Legislative Department, legislative commissions and legislative committees in a research and advisory capacity as follows: (1) Assisting the development of legislative programs; (2) analyzing the long-range implications of the several alternative programs; (3) preparing abstracts, summaries, explanations of state executive agency and federal government reports; (4) informing the legislative leaders of action taken by the federal government with regard to problems of their particular concern and federal law; (5) assisting in the research and writing of interim reports; (6) preparing bill analyses and summaries; (7) assisting in hearings by preparing agendas, contacting potential witnesses, scheduling their appearances and analyzing testimonies; and (8) performing such other research and analysis services as may be determined by the Joint Committee on Legislative Management.

(c) The legislative Office of Fiscal Analysis shall assist the General Assembly and the Legislative Department, legislative commissions and legislative committees in a research and advisory capacity as follows: (1) Reviewing department and program operating budget requests; (2) analyzing and helping to establish priorities with regard to capital programs; (3) checking executive revenue estimates for accuracy; (4) recommending potential untapped sources of revenue; (5) assisting in legislative hearings and helping to schedule and prepare the agenda of such hearings; (6) assisting in the development of means by which budgeted programs can be periodically reviewed; (7) preparing short analyses of the costs and long-range projections of executive programs and proposed agency regulations; (8) keeping track of federal aid programs to make sure that Connecticut is taking full advantage of opportunities for assistance; (9) reviewing, on a continuous basis, departmental budgets and programs; (10) analyzing and preparing critiques of the Governor's proposed budget; (11) studying, in depth, selected executive programs during the interim; (12) performing such other services in the field of finance as may be requested by the Joint Committee on Legislative Management; (13) preparing the fiscal notes, required under section 2-24, upon favorably reported bills which require expenditure of state or municipal funds or affect state or municipal revenue; and (14) preparing at the end of each fiscal year a compilation of all fiscal notes on legislation and agency regulations taking effect in the next fiscal year, including the total costs, savings and revenue effects estimated in such notes. The governing body of any municipality, if requested, shall provide the Office of Fiscal Analysis, within two working days, with any information that may be necessary for analysis in preparation of such fiscal notes. Each officer, board, commission or department of the state government shall assist the Office of Fiscal Analysis in carrying out its duties and, if requested, shall make its records and accounts available to the office in a timely manner, except that where there are statutory requirements of confidentiality with regard to such records and accounts, the identity of any person to whom such records or accounts relate shall not be disclosed.

(d) Such legislative offices shall undertake research assignments as they may be assigned and in accordance with procedures established by the Joint Committee on Legislative Management.

(e) The Joint Committee on Legislative Management shall appoint an executive director of the Joint Committee on Legislative Management, a director of the legislative Office of Legislative Research and a director of the legislative Office of Fiscal Analysis and may employ professional and research staff, clerical assistants and other personnel as may be required to staff such offices, and the Comptroller is directed to draw his order on the Treasurer in payment of any sum approved by such committee from the appropriation to the Joint Committee on Legislative Management and legislative appropriations for the current and subsequent fiscal year.

(1969, P.A. 749, S. 15; P.A. 73-329, S. 2, 4; P.A. 74-108, S. 4; P.A. 78-176, S. 3, 4; P.A. 79-623, S. 3, 8; P.A. 80-483, S. 6, 186; P.A. 91-261, S. 1, 2; P.A. 93-435, S. 21, 95; P.A. 01-195, S. 73, 181; P.A. 05-262, S. 4; P.A. 13-247, S. 58.)

History: P.A. 73-329 substituted office of legislative research and office of fiscal analysis for office of policy research and office of fiscal research respectively, required a single director for each office rather than two as formerly and made change to reflect switch to annual sessions; P.A. 74-108 provided that state agencies should assist office of fiscal analysis; P.A. 78-176 required municipal governments to supply office of fiscal analysis with needed information; P.A. 79-623 substituted analyses for critiques in (7) and included proposed regulations as subjects for analysis and added (14) providing for a compilation of fiscal notes; P.A. 80-483 made technical changes; P.A. 91-261 added provision to Subsec. (b) requiring state agencies to make records and accounts available to office of fiscal analysis, if requested; P.A. 93-435 reorganized subsections and made technical changes, effective June 28, 1993; (Revisor's note: In 1995 the phrase “joint legislative management committee” in Subsec. (b) was changed editorially by the Revisors to “Joint Committee on Legislative Management” to conform section to Sec. 2-71a); P.A. 01-195 made a technical change in Subsec. (b)(1), effective July 11, 2001; P.A. 05-262 added Subsec. (c)(15) re periodic review of fiscal notes; P.A. 13-247 amended Subsec. (c) by deleting former Subdiv. (15) requiring legislative Office of Fiscal Analysis to periodically review the fiscal note of each enacted bill to compare it to the fiscal note prepared at the time of enactment of the bill, effective July 1, 2013.



Section 2-71d - Executive director of legislative management committee to administer other commissions.

The executive director of the Joint Committee on Legislative Management, at the direction of the Joint Committee on Legislative Management, shall act as administrator of the Atlantic States Marine Fisheries Commission established by section 26-295 and the Commission on Uniform Legislation established by section 2-80.

(1969, P.A. 749, S. 18; P.A. 85-613, S. 6, 154; P.A. 88-248, S. 5.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 26-295 for reference to Sec. 26-195; P.A. 88-248 repealed provision requiring executive director to act as administrator of Connecticut Commission on Intergovernmental Cooperation established by Sec. 2-75.



Section 2-71e - Staff for legislative commissions and interim committees.

Legislative commissions and legislative interim committees, with the approval of the Joint Committee on Legislative Management, may employ such professional and research staff, clerical assistants and other personnel as they may require for the discharge of their duties. After recommendation by such commission or committee, the Joint Committee on Legislative Management shall fix the compensation to be paid for such services. The Comptroller is directed to draw his order on the Treasurer in payment for any sum approved or expended by the Joint Committee on Legislative Management from the legislative appropriation for the current or subsequent fiscal year upon certification to him by such committee.

(1969, P.A. 749, S. 16; P.A. 73-329, S. 3, 4; P.A. 74-338, S. 25, 94.)

History: P.A. 73-329 substituted “fiscal year” for “biennium”; P.A. 74-338 made technical changes.



Section 2-71f - Employment of staffs to assist legislative leaders.

The Joint Committee on Legislative Management shall employ staffs to assist the speaker of the House of Representatives, the president pro tempore and the majority and minority leaders of the House and Senate. Such staffs shall serve such leaders during the periods when the General Assembly is not in session as well as during any session. The speaker of the House of Representatives and the majority leader of the House shall be entitled to appoint five persons as staff to assist them. The president pro tempore and the majority leader of the Senate shall be entitled to appoint five persons as staff to assist them. The minority leaders of the House and Senate shall be entitled to appoint two persons, each, as staff to assist them. In addition to such staff, the clerk and assistant clerk of the Senate and the clerk and assistant clerk of the House shall assist the Joint Committee on Legislative Management and such leaders when the General Assembly is not in session. Salary schedules for such staff, such clerks and assistant clerks when there is no regular or special session of the General Assembly, shall be set by the Joint Committee on Legislative Management upon recommendation of such leaders.

(1969, P.A. 749, S. 13.)



Section 2-71g - Supplies and equipment for General Assembly.

The Joint Committee on Legislative Management shall provide reasonable furniture, stationery and other necessary articles for the General Assembly including typewriters, file cabinets and other equipment necessary for its use. No sums may be expended for such use unless such committee has approved the expenditures. The Comptroller is directed to draw his order on the Treasurer in payment for the same from the legislative appropriation for the current or subsequent fiscal year.

(1969, P.A. 749, S. 11; 1972, P.A. 294, S. 2.)

History: 1972 act substituted “fiscal year” for “biennium”.



Section 2-71h - Supervision, control and maintenance of State Capitol and Legislative Office Building, parking garage, grounds and other facilities and areas. Provision of press room. Display of flags.

(a) The supervision, security, utilization and control of the State Capitol building, the State Capitol grounds and parking facilities, exclusive of the present offices and parking facilities of the Governor, Lieutenant Governor, Secretary of the State and Secretary of the Office of Policy and Management and their respective staffs, the Legislative Office Building and parking garage and related structures and the grounds and parking facilities thereon, and other facilities and areas made available to or used by the committee shall be as determined by the Joint Committee on Legislative Management. The Joint Committee on Legislative Management shall maintain such buildings, related structures, grounds and parking facilities. The Joint Committee on Legislative Management shall adopt regulations (1) for the maintenance of order within such buildings and related structures and on such grounds and on those grounds, buildings and facilities made available for the use of said committee and (2) establishing the regular business hours for such buildings and all offices housed within such buildings. Any person violating any such regulations shall be fined not more than one hundred dollars, except that any person who parks a motor vehicle in violation of such regulations shall have committed an infraction and shall be fined not more than ninety dollars. The enforcement of such regulations shall be by the Office of State Capitol Police. Notwithstanding the provisions of this subsection, the Commissioner of Administrative Services may provide for additional parking on land under the control of the Joint Committee on Legislative Management with the approval of said committee.

(b) The Joint Committee on Legislative Management shall assign permanent office space in a room in a building under its control for the use of authorized representatives of newspapers and press associations.

(c) The Joint Committee on Legislative Management shall cause the national and state flags to be displayed on the State Capitol and at the Legislative Office Building from sunrise to sunset of each day.

(1969, P.A. 749, S. 12; P.A. 76-192, S. 1; P.A. 77-614, S. 20, 610; P.A. 78-303, S. 2, 136; P.A. 81-364, S. 1, 4; P.A. 82-268; 82-472, S. 3, 183; P.A. 83-13, S. 4; P.A. 84-48, S. 5, 17; P.A. 85-301, S. 2, 13; P.A. 86-396, S. 2, 25; P.A. 87-496, S. 6, 110; P.A. 89-82, S. 3, 11; P.A. 96-219, S. 5; P.A. 97-28; P.A. 11-51, S. 44.)

History: P.A. 76-192 specifically included capitol grounds under provisions of section, required the legislative management committee to establish regulations for maintaining order etc.; P.A. 77-614 substituted commissioner of administrative services for public works commissioner and added Subsec. (b) concerning transfer of offices and parking facilities of finance and control department to office of policy and management; P.A. 78-303 deleted Subsec. (b); P.A. 81-364 transferred responsibility for maintenance of state capitol building, grounds and parking facilities from commissioner of administrative services to legislative management committee; P.A. 82-268 amended section by placing comptroller's facilities at capitol under the control of the legislative management committee; P.A. 82-472 added Subsecs. (b) and (c), requiring joint committee on legislative management to assign permanent space in capitol for media representatives and cause flags to be displayed on capitol daily from sunrise to sunset; P.A. 83-13 deleted reference to a special policeman appointed to enforce regulations under Sec. 29-18 in Subsec. (a) and clarified that the security of the state capitol and its grounds are the responsibility of the joint committee on legislative management; P.A. 84-48 included references to legislative office building and required that press facilities be in building under control of legislative management committee rather than in state capitol; P.A. 85-301 amended Subsec. (a) to include supervision and control of temporary legislative office buildings and, during and after construction, the legislative office building and grounds and related parking facilities; P.A. 86-396 amended Subsec. (a) to provide for additional parking, on land under the control of legislative management, by the commissioner of administrative services; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (a); P.A. 89-82 amended provisions in Subsec. (a) re supervision, control and maintenance to include legislative parking garage, related structures and other facilities and areas made available to or used by committee and to delete obsolete references to temporary legislative office buildings, parking facility or city of Hartford property and national guard garage, and amended Subsec. (c) to provide for display of flags at legislative office building; P.A. 96-219 amended Subsec. (a) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 97-28 amended Subsec. (a) to establish a $90 fine for parking a motor vehicle in violation of regulations; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2011.

See Sec. 4b-54(b) for powers and duties re paintings, portraits, statues or tablets to be hung or placed at the State Capitol.

See Sec. 5-142(a) re injuries sustained by State Capitol Police.

See Sec. 5-145a re disability or death resulting from hypertension or heart disease suffered by State Capitol Police.

See Secs. 29-8a and 53-39a re indemnification of State Capitol Police.



Section 2-71i - Leaders as members of legislative commissions and interim committees. Naming of designees to serve on certain committees, task forces, boards and commissions.

(a) Notwithstanding any act or resolution to the contrary, the membership on any legislative commission or legislative interim committee shall include, in addition to membership specified, the speaker of the House of Representatives, the president pro tempore of the Senate, and the majority and minority leaders of the House and Senate as full members.

(b) Notwithstanding the provisions of any special act enacted prior to May 16, 1989, which names the speaker of the House of Representatives, the president pro tempore of the Senate, or the majority leader or the minority leader of either house as a member of a committee, task force, board or commission, any such member may name a designee to serve in his place with full authority to deliberate and vote.

(1969, P.A. 749, S. 14; P.A. 89-87, S. 1, 5.)

History: P.A. 89-87 designated existing provision Subsec. (a) and added Subsec. (b) authorizing leaders to name designees to serve on certain committees, task forces, boards and commissions.



Section 2-71j and 2-71k - Transfer of Legislative Council employees. Appropriation.

Obsolete.

(1969, P.A. 749, S. 17, 19.)



Section 2-71l - Provision of general statutes and agency regulations to legislative committees.

(a) The Joint Committee on Legislative Management shall provide in each room in any building under the supervision and control of said committee regularly used by any joint committee of the General Assembly for its deliberations (1) a complete and up-to-date set of the general statutes with the latest supplement thereto, (2) an up-to-date set of the regulations of state agencies and (3) such cabinets or shelves as may be required to keep said statutes and regulations together for safekeeping and in a condition in which they may be readily used at all times by members of said committees or their staffs.

(b) Said joint committee shall ensure that at all times all such sets of the general statutes and regulations are complete and in their latest form.

(1971, P.A. 656, S. 1, 2; P.A. 84-48, S. 6, 17.)

History: P.A. 84-48 deleted reference to the capitol building and inserted reference to rooms in any building under the supervision and control of the joint committee on legislative management.



Section 2-71m - Legislative audit review subcommittee.

Section 2-71m is repealed.

(1971, P.A. 493; P.A. 85-559, S. 9.)



Section 2-71n - Staff for joint standing committees having cognizance of matters relating to appropriations, finance, revenue and bonding.

The Joint Committee on Legislative Management shall employ one full-time, nonpartisan staff member to assist the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and one full-time, nonpartisan staff member to assist the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding. Such staff members shall serve such committees during the period when the General Assembly is not in session, as well as during any session. Salary schedules for such staff shall be set by the Joint Committee on Legislative Management.

(P.A. 76-352, S. 1, 3; P.A. 79-31, S. 3, 17; P.A. 82-314, S. 4, 63.)

History: P.A. 79-31 changed formal designation of finance committee; P.A. 82-314 changed formal designation of appropriations committee.



Section 2-71o - Group health insurance for temporary sessional employees. Payment. Regulations.

(a) Any person employed as a temporary sessional employee by the Joint Committee on Legislative Management may elect to participate in any group hospitalization and medical and surgical insurance plan offered to full-time permanent employees of the Legislative Department, provided such participation shall be at the employee's own expense.

(b) On or after July 1, 1984, any such temporary sessional employee who (1) is employed during both the sessional and interim periods, (2) was so employed for at least two hundred days during the previous twelve-month period and (3) elects to participate in any such plan, shall be eligible to have payment for the cost of such participation made in the same manner and to the same extent as in the case of full-time permanent employees of the Legislative Department. The Joint Committee on Legislative Management shall adopt regulations to implement the provisions of this subsection.

(P.A. 83-447; P.A. 84-356, S. 1, 3.)

History: P.A. 84-356 amended Subsec. (a) making it applicable to “temporary” sessional employees and added Subsec. (b), providing that the state shall pay for such sessional employees' coverage as if they were full-time permanent employees if certain requirements are met and granting the legislative management committee regulatory authority.



Section 2-71p - Purchases and contracts for supplies, materials, equipment and contractual services; sale of obsolete, unserviceable or unusable personal property; competitive bidding or competitive negotiation; emergencies; award of orders and contracts.

(a) As used in this section, unless the context indicates a different meaning, “supplies”, “materials” and “equipment” mean any and all articles of personal property furnished to or used by the Legislative Department, including all printing, binding, publication of laws, stationery, forms and reports; “contractual services” means any and all laundry and cleaning service, pest control service, janitorial service, security service, the rental and repair, or maintenance, of equipment, machinery and other state-owned personal property, advertising and photostating, mimeographing, data entry, data processing and other similar service arrangements where the services are provided by persons other than state employees; “competitive bidding” means the submission of prices by persons, firms or corporations competing for a contract to provide supplies, materials, equipment or contractual services, under a procedure in which the contracting authority does not negotiate prices; “competitive negotiation” means a procedure for contracting for supplies, materials, equipment or contractual services, in which (1) proposals are solicited from qualified suppliers by a request for proposals, and (2) changes may be negotiated in proposals and prices after being submitted; “bidder” means a person, firm or corporation submitting a competitive bid in response to a solicitation; and “proposer” means a person, firm or corporation submitting a proposal in response to a request for proposals.

(b) (1) All purchases of, and contracts for, supplies, materials, equipment and contractual services required by the Legislative Department, except purchases made pursuant to subsection (c) of this section and public utility services as provided in subsection (e) of this section, and (2) all sales by said department of such personal property which has become obsolete, unserviceable or unusable, shall be based, when possible, on competitive bids or competitive negotiation, provided in the case of such sales, the Joint Committee on Legislative Management may, in its discretion, sell the property at public auction. The committee shall solicit competitive bids or proposals by sending notices to prospective suppliers and by posting notice on a public bulletin board in a building under the supervision and control of the Joint Committee on Legislative Management. Each bid and proposal shall be kept sealed or secured until opened publicly at the time stated in the notice soliciting such bid. If the amount of the expenditure or sale is estimated to exceed fifty thousand dollars, competitive bids or proposals shall be solicited by public notice, inserted at least once in not fewer than three daily newspapers published in the state, and at least five calendar days before the final date for submitting bids. All purchases or sales of ten thousand dollars or less in amount shall be made in the open market, but shall be based, when possible, on at least three competitive quotations.

(c) The committee may waive the requirement of competitive bidding or competitive negotiation in the case of minor nonrecurring and emergency purchases of ten thousand dollars or less in amount. The committee shall adopt guidelines establishing (1) standards and procedures for using competitive negotiation for purchases and contracts, including but not limited to, criteria which shall be considered in making purchases by competitive negotiation and the weight which shall be assigned to each such criterion, and (2) standards and procedures under which additional purchases may be made under existing contracts.

(d) Whenever an emergency exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against, or because of unusual trade or market conditions, the committee may, if it is for the best interest of the state, waive the requirement that purchases be based on competitive bids or competitive negotiation as provided in this section. A statement of all such purchases and sales made under the provisions of this subsection shall be set forth in the annual report of the committee.

(e) The purchase of or contract for the following public utility services shall not be subject to competitive bidding or competitive negotiation: (A) Electric distribution services; (B) water services; (C) gas distribution services; (D) electric generation services until the date such services are competitive pursuant to the schedule set forth in section 16-244b, provided electric generation services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by an electric municipal utility other than by a participating electric municipal utility, as defined in section 16-1, in the service area of said electric municipal utility; and (E) gas supply services until the date such services are competitive pursuant to legislative act or order of the Public Utilities Regulatory Authority, provided gas supply services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by a gas municipal utility in the service area of said gas municipal utility.

(f) As used in this section, (1) “lowest responsible qualified bidder” means the bidder whose bid is the lowest of those bidders possessing the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and financial responsibility, and (2) “highest scoring bidder in a multiple criteria bid” means the bidder whose bid receives the highest score for a combination of attributes, including, but not limited to, price, skill, ability and integrity necessary for the faithful performance of the work, based on multiple criteria considering quality of product, warranty, life-cycle cost, past performance, financial responsibility and other objective criteria that are established in the bid solicitation for the contract. Bidders shall submit with their bids essential information concerning their qualifications, in such form as the committee may require by specification in the bid documents. The committee may waive minor irregularities in bids and proposals if it determines that such a waiver would be in the best interest of the state. As used in this subsection, the term “minor irregularities” does not include payment of less than the wage required under subsection (i) of this section, variations in the quality, unit price or date of delivery or completion of supplies, materials, equipment or contractual services, or exceptions to programs required under the general statutes. The committee shall state the reasons for any such waiver in writing and include such statement in the contract file.

(g) All open market orders or contracts shall be awarded to (1) the lowest responsible qualified bidder, the qualities of the articles to be supplied, their conformity with the specifications, their suitability to the requirements of the state government and the delivery terms being taken into consideration and, at the discretion of the committee, life-cycle costs and trade-in or resale value of the articles may be considered where it appears to be in the best interest of the department, (2) the highest scoring bidder in a multiple criteria bid, in accordance with the criteria set forth in the bid solicitation, or (3) the proposer whose proposal is deemed by the committee to be the most advantageous to the department, in accordance with the criteria set forth in the request for proposals, including price and evaluation factors. In considering past performance of a bidder for the purpose of determining the “lowest responsible qualified bidder” or the “highest scoring bidder in a multiple criteria bid”, the committee shall evaluate the skill, ability and integrity of the bidder in terms of the bidder’s fulfillment of past contract obligations and the bidder’s experience or lack of experience in delivering supplies, materials, equipment or contractual services of the size or amount for which bids have been solicited. If any such bidder refuses to accept, within ten days, a contract awarded to such bidder, such contract may be awarded to the next lowest responsible qualified bidder or the next highest scoring bidder in a multiple criteria bid, whichever is applicable, and so on until such contract is awarded and accepted. If any such proposer refuses to accept, within ten days, a contract awarded to such proposer, such contract shall be awarded to the next most advantageous proposer, and so on until the contract is awarded and accepted. There shall be a written evaluation made of each bid. This evaluation shall: Identify the vendors and their respective costs and prices; document the reason why any vendor is deemed to be nonresponsive; and recommend a vendor for award. The committee shall submit to the Auditors of Public Accounts an annual report of all awards made pursuant to the provisions of this section.

(h) When, in the opinion of the committee, the best interest of the state will be served thereby, it may order that any or all bids or proposals may be rejected. If all bids or proposals are so rejected, the committee shall advertise again for bids or proposals and such bids or proposals shall be opened, awarded and approved in like manner as provided in this section. If all bids or proposals received on a pending contract are for the same unit price or total amount, the committee may order the rejection of all bids or proposals and purchase of the required supplies, materials, equipment or contractual services in the open market, provided the price paid in the open market shall not exceed the bid price. Each bid or proposal, with the name of the bidder or proposer, shall be entered on a record, and each record, with the successful bid or proposal indicated thereon, shall, after the award of the order or contract, be open to public inspection.

(i) Each contract for contractual services entered into by the committee on and after July 1, 2015, shall require the contractor awarded such contract, and each subcontractor of such contractor, to pay each of the contractor’s or subcontractor’s employees providing services under such contract, and that are performed or rendered at the Legislative Office Building, the State Capitol or the Old State House, a wage of at least (1) fifteen dollars per hour, or (2) if applicable, the amount required to be paid under subsection (b) of section 31-57f, whichever is greater. The provisions of this subsection shall not apply to any employee providing services under such contract who receives services from the Department of Developmental Services.

(j) Any purchase or contract for supplies, materials, equipment or contractual services contrary to the provisions of this section shall be void and of no effect.

(P.A. 83-12, S. 1; P.A. 84-48, S. 2, 17; P.A. 87-589, S. 29, 87; P.A. 88-297, S. 9; P.A. 90-252, S. 6, 10; P.A. 95-52; 95-54, S. 3; P.A. 97-235, S. 2, 4; P.A. 99-161, S. 6, 11; P.A. 01-106, S. 4, 6; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 99.)

History: P.A. 84-48 required posting of notice in building under control of legislative management committee rather than at state capitol; P.A. 87-589 amended Subsec. (a) to increase amount of expenditure requiring bids from $6,000 to $7,500 and amended Subsec. (b) to authorize waiving bids for nonrecurring purchases of $400, rather than $300, or less; P.A. 88-297 inserted new Subsec. (a) defining applicable terms, relettered remaining Subsecs. accordingly, amended Subsec. (b) to repeal exception from competitive bidding requirement for purchases and contracts made pursuant to Sec. 4-132(c), to substitute “competitive bids” for “sealed bids” and to increase threshold for competitive bidding requirement from $7,500 to $10,000, amended Subsec. (c) to increase threshold for waiver of bidding requirement in case of minor nonrecurring and emergency purchases from $400 to $600, to authorize competitive negotiation for purchase or contract for data processing equipment, programs or services costing $20,000 or less or advertising space or time and to require adoption of guidelines re competitive negotiation and standards and procedures under which additional purchases may be made on limited basis under existing contracts, added reference to competitive negotiation in Subsec. (d), amended Subsec. (e) to add provisions re proposals and proposers, authorized life-cycle costs to be considered in determining lowest responsible qualified bidder, and made technical changes; P.A. 90-252 amended Subsec. (e) by defining “lowest responsible qualified bidder”, requiring bidders to submit essential information re qualifications, allowing committee to waive minor irregularities, listing exclusions from term “minor irregularities” and specifying procedure for considering past performance in determining “lowest responsible qualified bidder”; P.A. 95-52 amended Subsec. (c) to authorize waiver of competitive bidding requirement in case of minor nonrecurring and emergency purchases of $1,000 or less, rather than $600 or less, divided Subsec. (e) into Subsecs. (e), (f) and (g) and redesignated existing Subsec. (f) as Subsec. (h), amended provision in redesignated Subsec. (f) re award of open market orders or contracts to proposer whose proposal is deemed most advantageous to department, in accordance with criteria set forth in request for proposals, to include “price and evaluation factors” and added provisions in redesignated Subsec. (f) requiring written evaluation of each bid specifying contents of evaluation and requiring committee to submit to Auditors of Public Accounts an overall report of all awards made pursuant to provisions of section; P.A. 95-54 amended definition of “contractual services” in Subsec. (a) by changing references to “other service arrangements” provided by persons other than state employees to “other similar service arrangements” provided by persons other than state employees; P.A. 97-235 amended Subsec. (c) to delete qualification that competitive negotiation may be used only for equipment having a cost of $20,000 or less, effective June 24, 1997; P.A. 99-161 added competitive negotiation as a permissible method for purchases and contracts, revised the exemption for certain public utility services and moved the exemption from Subsec. (b) to a new Subsec. (e), amended Subsec. (b) by increasing the threshold for publication of notices of planned purchases from $10,000 to $50,000, amended Subsec. (c) by increasing the maximum amount of purchases that can be waived from $1,000 to $10,000, by rewriting the requirements of the guidelines in Subdiv. (1) and (2) into a new Subdiv. (1) and renumbering Subdiv. (3) as Subdiv. (2), and by relettering Subsec. (e) to (h), inclusive, as (f) to (i), inclusive, effective July 1, 1999; P.A. 01-106 amended Subsec. (f) by designating definition of “lowest responsible qualified bidder” as Subdiv. (1) and adding Subdiv. (2) defining “highest scoring bidder in a multiple criteria bid” and amended Subsec. (g) by making technical changes for the purpose of gender neutrality, adding new Subdiv. (2) re multiple criteria bidding, renumbering former Subdiv. (2) as Subdiv. (3) and applying other provisions to multiple criteria bidding, effective July 1, 2001; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (e), effective July 1, 2011; June Sp. Sess. P.A. 15-5 made a technical change in Subsecs. (a) to (c), amended Subsec. (f) by redefining “minor irregularities” to exclude payment of less than required wage, redesignated existing Subsec. (i) as Subsec. (j) and added new Subsec. (i) requiring minimum wage to be paid to employees under certain contracts entered into with the committee, effective July 1, 2015.



Section 2-71q - Procedures for selection of design professional services or construction manager.

Whenever a design professional or design professional services or a construction manager are required by the Joint Committee on Legislative Management for any purpose other than in fulfilling its obligation under section 4b-60, the following procedures shall be followed:

(1) The committee shall invite responses from design professionals or construction managers by advertisements inserted at least once in one or more newspapers having a general circulation in the state. The responses received shall be considered by the committee which shall select from among those responding the five professionals or managers which in its opinion are most qualified to perform the required design professional or management services.

(2) The committee may negotiate a contract with the most qualified design professional or construction manager on the list, in its judgment, at compensation which it determines is both fair and reasonable. If the committee is unable to conclude a contract with any of the design professionals or construction managers selected, it shall issue a finding giving the reasons for such inability and may negotiate with any design professional or construction manager which it determines to be most qualified to perform the services at fair and reasonable compensation. In determining fair and reasonable compensation, the committee shall consider, in the following order of importance, the professional competence of the design professional or construction manager, the technical merits of the proposal, the ability of the firm to perform the required services within the time and budgetary limits of the contract and the price for which the services are to be rendered.

(3) As used in this section, “design professional” means any architect, professional engineer, landscape architect, land surveyor or interior designer who is registered to practice his profession in accordance with the applicable provisions of the general statutes; and “design professional services” means those professional services rendered by architects, professional engineers, landscape architects, land surveyors or interior designers, as well as incidental services that members of such professions and those in their employ are authorized to perform.

(P.A. 84-48, S. 7, 17; P.A. 98-235, S. 7.)

History: P.A. 98-235 redefined “design professional” to include interior designers and redefined “design professional services” to include services rendered by interior designers.



Section 2-71r - Disqualification from bidding on contracts. Suspension.

(a) The Joint Committee on Legislative Management may disqualify any person, firm or corporation, for up to two years, from bidding on contracts with the Legislative Department, pursuant to section 2-71p, for supplies, materials, equipment and contractual services required by the Legislative Department, for one or more causes set forth under subsection (c) of this section. The committee shall provide notice and an opportunity to be heard to the person, firm or corporation which is the subject of the proceeding. The committee shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the person, firm or corporation is being disqualified, the period of such disqualification. The committee shall send the decision to such person, firm or corporation by certified mail, return receipt requested. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(b) Before initiating such a proceeding or during the proceeding, the committee may suspend the person, firm or corporation from being considered for the awarding of such a contract for such supplies, materials, equipment or contractual services, if the committee determines that there is probable cause for disqualification under subsection (a) of this section. No such suspension shall exceed three months. The committee may suspend such a person, firm or corporation only by issuing a written decision setting forth the reasons for, and the period of, the suspension. The committee shall send the decision to such person, firm or corporation by certified mail, return receipt requested.

(c) Causes for disqualification or suspension from bidding on contracts shall include the following:

(1) Conviction or entry of a plea of guilty for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty under state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty under state or federal antitrust, collusion or conspiracy statutes arising out of the submission of bids or proposals;

(4) Noncompliance with contract provisions, of a character regarded by the committee to be of such gravity as to indicate a lack of responsibility to perform as a state contractor, including deliberate failure, without good cause, to perform in accordance with specifications or time limits provided in a contract;

(5) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, unless such failure to perform or unsatisfactory performance was caused by acts beyond the control of the contractor or supplier; or

(6) Any other cause the committee determines to be so serious or compelling as to affect responsibility as a state contractor, including disqualification by another governmental entity, having caused financial loss to the state or having caused a serious delay or inability of state officials to carry out their duties on a past contract or contracts.

(P.A. 88-297, S. 10.)

Cited. 224 C. 29.



Section 2-71s - Restrictions on contract extensions.

The Joint Committee on Legislative Management may extend a contract for the purchase of supplies, materials, equipment or contractual services which expires on or after October 1, 1990, and is subject to the competitive bidding requirements of subsection (a) of section 2-71p, without complying with such requirements, if (1) the committee makes a written determination, supported by documentation, that (A) soliciting competitive bids for such purchase would cause a hardship for the state, (B) such solicitation would result in a major increase in the cost of such supplies, materials, equipment or contractual services or (C) the contractor is the sole source for such supplies, materials, equipment or contractual services, (2) the committee solicits at least three competitive quotations in addition to the contractor's quotation and (3) the committee makes a written determination that no such competitive quotation which complies with the existing specifications for the contract is lower than or equal to the contractor's quotation. Any such contract extension shall be based on the contractor's quotation. No contract may be extended more than two times under this section.

(P.A. 90-252, S. 7, 10.)



Section 2-71t - Retention of personal service contractors; personal service agreements.

(a) As used in subsection (a) of section 2-71p, this section and section 2-71u:

(1) “Competitive negotiation” means a procedure for contracting for services in which (A) proposals are solicited from qualified persons, firms or corporations by a request for proposals and (B) changes may be negotiated in proposals and prices after being submitted.

(2) “Committee” means the Joint Committee on Legislative Management.

(3) “Personal service contractor” means any person, firm or corporation not employed by the state, who is hired by the committee for a fee to provide services to the General Assembly. The term “personal service contractor” does not include (A) a person, firm or corporation providing “contractual services”, as defined in section 2-71p, to the committee, (B) a “design professional”, as defined in section 2-71q, or (C) an agency of the federal government, of the state or of a political subdivision of the state.

(4) “Personal service agreement” means a written agreement defining the services or end product to be delivered by a personal service contractor to the committee.

(b) The committee shall not hire a personal service contractor without executing a personal service agreement with such contractor.

(c) (1) Each personal service agreement having a cost of not more than twenty thousand dollars and a term of not more than one year shall be based, when possible, on competitive negotiation or competitive quotations.

(2) Each personal service agreement having a cost of more than twenty thousand dollars or a term of more than one year shall be based on competitive negotiation or competitive quotations, unless the committee waives such requirement based on its determination that a sole source purchase is required. Not later than October 1, 1995, the committee shall adopt guidelines for determining the types of services that may qualify for such waiver. The qualifying services shall include, but not be limited to, (A) services for which the cost to the state of a competitive selection procedure would outweigh the benefits of such procedure, as documented by the committee, (B) proprietary services, (C) services to be provided by a contractor mandated by the general statutes or a public or special act, and (D) emergency services, including services needed for the protection of life or health.

(d) Prior to determining whether to hire a personal service contractor for a contract having a cost of more than twenty thousand dollars or a term of more than one year, the committee shall consider the following information: (1) A description of the services to be purchased and the need for such services; (2) an estimate of the cost of the services and the term of the agreement; (3) whether the services are to be ongoing; (4) whether the committee has contracted out for such services during the preceding two years and, if so, the name of the contractor, term of the agreement with such contractor and the amount paid to the contractor; and (5) whether the committee intends to purchase the services by competitive negotiation and, if not, why.

(e) (1) A request for proposals issued under subsection (c) of this section shall include, but not be limited to, an outline of the work to be performed, the required minimum qualifications for the personal service contractor, criteria for review of proposals by the committee, the format for proposals and the deadline for submitting proposals.

(2) The committee shall evaluate the proposals submitted in response to the request for proposals and shall select the personal service contractor in accordance with the criteria set forth in the request for proposals.

(f) Subject to the provisions of section 2-71u, the committee may approve the execution of an amendment to a personal service agreement.

(g) Each personal service agreement executed by the committee under this section on and after July 1, 2015, regardless of whether such agreement was based on competitive negotiation or competitive quotations, shall require each personal service contractor, and each subcontractor of such contractor, to pay each of the contractor’s or subcontractor’s employees providing services under such agreement, and that are performed or rendered at the Legislative Office Building, the State Capitol or the Old State House, a wage of at least (1) fifteen dollars per hour, or (2) if applicable, the amount required to be paid under subsection (b) of section 31-57f, whichever is greater. The provisions of this subsection shall not apply to any employee providing services under such agreement who receives services from the Department of Developmental Services.

(P.A. 95-54, S. 1; June Sp. Sess. P.A. 15-5, S. 100.)

History: June Sp. Sess. P.A. 15-5 added Subsec. (g) requiring minimum wage to be paid to employees under certain personal service agreements entered into with the committee, effective July 1, 2015.



Section 2-71u - Extension of personal service agreements; extension of contracts based on competitive negotiation.

(a) Except as provided in subsection (b) of this section, the committee may extend a personal service agreement, as defined in subsection (a) of section 2-71t, or a contract based on competitive negotiation, as defined in subsection (a) of section 2-71p, without complying with the requirements of said sections, if the committee finds that an extension is in the best interests of the state. Such finding shall be based on a written determination that: (1) Issuing a request for proposals would cause a hardship for the state; (2) issuing a request for proposals would result in a major increase in the cost of such service; (3) the contractor is the sole source for such service; (4) the expiring contract is for a specific project, rather than an ongoing need for a service, which is still in progress; or (5) the expiring contract is for no more than three years and a change in contractors would entail substantial cost or disruption. No agreement or contract may be extended more than one time under this section.

(b) On and after July 1, 2015, the committee shall not extend any personal service agreement or contract based on competitive negotiation under subsection (a) of this section unless such agreement or contract requires, or is modified to require, the personal service contractor or contractor, and each subcontractor of such personal service contractor or contractor, to pay each of the personal service contractor’s, contractor’s or subcontractor’s employees providing services under such agreement or contract, and that are performed or rendered at the Legislative Office Building, the State Capitol or the Old State House, a wage of at least (1) fifteen dollars per hour, or (2) if applicable, the amount required to be paid under subsection (b) of section 31-57f, whichever is greater. The provisions of this subsection shall not apply to any employee providing services under such agreement or contract who receives services from the Department of Developmental Services.

(P.A. 95-54, S. 2; June Sp. Sess. P.A. 15-5, S. 101.)

History: June Sp. Sess. P.A. 15-5 designated existing provisions permitting extension of personal service agreement or contract as Subsec. (a) and amended same by adding exception re Subsec. (b), and added Subsec. (b) prohibiting extension of certain personal service agreements or contracts entered into with the committee unless employees under such agreements or contracts are paid the specified minimum wage, effective July 1, 2015.



Section 2-71v - Cooperative purchasing plans. Purchase from person having existing contract to sell.

(a) The Joint Committee on Legislative Management may join with federal agencies, other state governments, political subdivisions of this state or nonprofit organizations in cooperative purchasing plans when the best interests of the state would be served thereby.

(b) The Joint Committee on Legislative Management may purchase equipment, supplies, materials, information systems, telecommunication systems and services from a person who has a contract to sell such goods or services to other state governments, political subdivisions of the state, nonprofit organizations or public purchasing consortia, in accordance with the terms and conditions of such contract, when the best interest of the state would be served. Any purchase made pursuant to this subsection shall not constitute a waiver of any rights or protections provided under any provision of the general statutes to the General Assembly.

(P.A. 97-235, S. 3, 4; P.A. 14-23, S. 1.)

History: P.A. 97-235 effective June 24, 1997; P.A. 14-23 designated existing provisions as Subsec. (a) and added Subsec. (b) re purchase from person having existing contract to sell, effective May 28, 2014.



Section 2-71w - Multiple criteria bids or proposals. Pilot program.

Section 2-71w is repealed, effective July 1, 2001.

(P.A. 99-161, S. 9, 11; P.A. 01-106, S. 5, 6.)



Section 2-71x - Television coverage of state government deliberations.

For the fiscal year ending June 30, 2015, and each fiscal year thereafter, the Comptroller shall segregate three million two hundred thousand dollars of the amount of the funds received by the state from the tax imposed under chapter 211 on public service companies providing community antenna television service in this state. The moneys segregated by the Comptroller shall be deposited with the Treasurer and made available to the Office of Legislative Management to defray the cost of providing the citizens of this state with Connecticut Television Network coverage of state government deliberations and public policy events.

(June 30 Sp. Sess. P.A. 03-1, S. 106; P.A. 06-187, S. 77; P.A. 14-47, S. 45.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 06-187 required Comptroller, rather than Commissioner of Revenue Services, to segregate funds from tax on public service companies providing community antenna television service and increased amount segregated from $2,000,000 to $2,500,000, effective July 1, 2006; P.A. 14-47 increased amount segregated from $2,500,000 to $3,200,000 for the fiscal year ending June 30, 2015, and each fiscal year thereafter, effective May 29, 2014.



Section 2-71y - Lease or sublease of Old State House by Joint Committee on Legislative Management to Department of Energy and Environmental Protection.

In consideration of the sum of one dollar, the Joint Committee on Legislative Management shall lease or sublease, as appropriate, the Old State House to the Department of Energy and Environmental Protection. Such lease or sublease shall be for a term that is coterminous with the Joint Committee on Legislative Management's lease with the city of Hartford for said Old State House that is in effect as of July 1, 2016. Upon execution of such lease or sublease, the Department of Energy and Environmental Protection shall be responsible for the care, maintenance and operation of the Old State House.

(May Sp. Sess. P.A. 16-3, S. 40.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.






Chapter 19 - Committees on Intergovernmental Cooperation

Section 2-72 to 2-78 - Senate and House committee; compensation. Governor's Committee on Intergovernmental Cooperation. Duties and terms of committees. Connecticut Commission. Duties of commission. Delegations, committees and advisory boards of commission. Report.

Sections 2-72 to 2-78, inclusive, are repealed.

(1949 Rev., S. 63–69; 1955, S. 20d; 1957, P.A. 460, S. 1–4; 1961, P.A. 39, S. 1; February, 1965, P.A. 521; 1967, P.A. 704, S. 1; P.A. 73-679, S. 5, 43; P.A. 75-537, S. 15, 55; P.A. 77-563, S. 4, 5; 77-614, S. 19, 610; P.A. 88-248, S. 7.)



Section 2-79 - Council of State Governments to be joint agency of states.

The Council of State Governments is declared to be a joint governmental agency of this state and of the other states which cooperate through it.

(1949 Rev., S. 70.)






Chapter 19a - Advisory Commission on Intergovernmental Relations

Section 2-79a - Commission on Intergovernmental Relations. Appointments. Powers and duties. Reports.

(a) There shall be a Connecticut Advisory Commission on Intergovernmental Relations. The purpose of the commission shall be to enhance coordination and cooperation between the state and local governments. The commission shall consist of the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, the Secretary of the Office of Policy and Management, the Commissioners of Education, Energy and Environmental Protection, Economic and Community Development, or their designees, and sixteen additional members as follows: (1) Six municipal officials appointed by the Governor, four of whom shall be selected from a list of nominees submitted to him by the Connecticut Conference of Municipalities and two of whom shall be selected from a list submitted by the Council of Small Towns. Two of such six officials shall be from towns having populations of twenty thousand or less persons, two shall be from towns having populations of more than twenty thousand but less than sixty thousand persons and two shall be from towns having populations of sixty thousand or more persons; (2) two local public education officials appointed by the Governor, one of whom shall be selected from a list of nominees submitted to him by the Connecticut Association of Boards of Education and one of whom shall be selected from a list submitted by the Connecticut Association of School Administrators; (3) one representative of a regional council of governments appointed by the Governor from a list of nominees submitted to him by the Regional Planning Association of Connecticut; (4) five persons who do not hold elected or appointed office in state or local government, one of whom shall be appointed by the Governor, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives; (5) one representative of the Connecticut Conference of Municipalities appointed by said conference; and (6) one representative of the Council of Small Towns appointed by said council. Each member of the commission appointed pursuant to subdivisions (1) to (6), inclusive, of this subsection shall serve for a term of two years. All other members shall serve for terms which are coterminous with their terms of office. The Governor shall appoint a chairperson and a vice-chairperson from among the commission members. Members of the General Assembly may serve as gubernatorial appointees to the commission. Members of the commission shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(b) The commission shall: (1) Serve as a forum for consultation among state and local government officials; (2) conduct research on intergovernmental issues; (3) encourage and coordinate studies of intergovernmental issues by universities, research and consulting organizations and others; (4) initiate policy development and make recommendations for consideration by all levels and branches of government. The commission shall issue, from time to time, public reports of its findings and recommendations and shall issue, annually, a public report on its activities.

(c) On or before the second Wednesday after the convening of the 1998 regular session of the General Assembly, and every four years thereafter, the commission shall submit to the General Assembly a report which lists each existing state mandate, as defined in subsection (a) of section 2-32b, and which (1) categorizes each mandate as constitutional, statutory or executive, (2) provides the date of original enactment or issuance along with a brief description of the history of the mandate, and (3) analyzes the costs incurred by local governments in implementing the mandate. In each report the commission may also make recommendations on state mandates for consideration by the commission. On and after October 1, 1996, the report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and budgets of state agencies, to any other joint standing committee of the General Assembly having cognizance and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committees or the General Assembly, as applicable. The provisions of this subsection shall not be construed to prevent the commission from making more frequent recommendations on state mandates.

(d) Commencing on or before the second Wednesday after the convening of the 1997 regular session of the General Assembly, and every year thereafter except a year in which a report is filed pursuant to subsection (c) of this section, the commission shall submit to the General Assembly a supplement to the report required in said subsection (c) identifying any new mandates adopted and any mandates changed in the previous year.

(e) The Office of Policy and Management shall provide such staff as is necessary for the performance of the functions and duties of the Connecticut Advisory Commission on Intergovernmental Relations. Such persons may be exempt from the classified service.

(P.A. 84-523, S. 1, 5; P.A. 89-87, S. 2, 5; June Sp. Sess. P.A. 91-10, S. 1, 20; May Sp. Sess. P.A. 92-11, S. 67, 70; P.A. 93-434, S. 14, 20; P.A. 95-250, S. 12, 42; 95-309, S. 11, 12; P.A. 96-251, S. 1; P.A. 97-50, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 56; P.A. 13-247, S. 252.)

History: P.A. 89-87 amended Subsec. (a) to authorize legislative leaders and secretary of office of policy and management to name designees to serve on commission; June Sp. Sess. P.A. 91-10 changed membership by adding commissioners of education, environmental protection, housing and economic development and removing two members of the executive branch appointed by the governor, one member of the senate appointed by the president pro tempore and one member of the house of representatives appointed by the speaker, deleted requirement that commission elect chairperson and vice-chairperson and substituted appointment by governor, changed scope of forum for consultation by deleting reference to state officials, administrators and legislators, deleted requirement that commission employ executive director and other necessary staff and substituted provision of necessary staff by office of policy and management and deleted Subsec. (d) re power of commission to receive and expend funds from any public or private source; May Sp. Sess. P.A. 92-11 amended Subsec. (c) by substituting Connecticut Advisory Commission on Intergovernmental Relations for “commission” and adding provision that staff may be exempt from the classified service; P.A. 93-434 inserted new Subsec. (c) re annual reports on state mandates and relettered the former Subsec. (c) as (d), effective June 30, 1993; P.A. 95-250 amended Subsec. (a) by replacing the Commissioners of Housing and Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section (Revisor's note: In Subsec. (a) the phrase “Commissioners of the Departments of Education ...” was replaced editorially by the Revisors with “Commissioners of Education ...” for consistency with customary statutory usage); P.A. 96-251 amended Subsec. (c) by requiring that on and after October 1, 1996, reports be submitted to the appropriations committee and any other legislative committee of cognizance and to General Assembly members upon request and by adding provisions re submission of report summaries to legislators; P.A. 97-50 amended Subsec. (c) to require that after 1998 the report be submitted quadrennially, inserted new Subsec. (d) requiring after 1997 submission of supplement to the report under Subsec. (c) in any year a report is not filed and relettered remaining Subsec. accordingly, effective May 14, 1997; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to authorize the Governor to appoint members of the General Assembly to the commission, effective August 20, 2003; P.A. 13-247 amended Subsec. (a) by deleting “or a regional planning agency” in Subdiv. (3) and making a technical change, effective January 1, 2015 (Revisor's note: In Subsec. (a), a reference to Commissioner of Environmental Protection was changed editorially by the Revisors to Commissioner of Energy and Environmental Protection for accuracy).






Chapter 20 - Commission on Uniform Legislation

Section 2-80 - Commission. Appointment, duties and expenses of members.

There shall continue to be a Commission on Uniform Legislation which shall consist of eight members appointed by the Governor, in accordance with the provisions of section 4-9a. Said commission shall examine the subject of marriage and divorce, insolvency, the form of notarial certificates, descent and distribution of property, acknowledgment of deeds, execution and probate of wills and other subjects, on which uniformity is desirable; ascertain the best means to effect uniformity in the laws of the states; represent the state in conventions of like commissions of other states for the consideration and recommendation of uniform laws to be submitted to the several state legislatures for their action and recommend such other course of action as shall best accomplish the purpose of this section. Members shall receive no compensation for their services but their necessary and actual traveling and other expenses incurred in effectuating the object of this section and an annual contribution to the National Conference of Commissioners on Uniform State Laws shall be paid by the state.

(1949 Rev., S. 3504; 1951, S. 1888d; P.A. 80-252, S. 1, 2; P.A. 81-302, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 48, 65.)

History: P.A. 80-252 established appointments and terms of commission members in accordance with Sec. 4-9a, replacing previous provisions concerning commissioners for the promotion of uniformity of legislation in the United States; P.A. 81-302 deleted obsolete provision for staggered initial appointments; June 18 Sp. Sess. P.A. 97-11 increased membership from seven to eight, effective July 1, 1997.

See Sec. 2-71d re designation of executive director of legislative management committee as administrator of commission.






Chapter 21 - Legislative Intern Program

Section 2-81 - Committee for Legislative Staff Internships. Appointment of cochairpersons.

There is created a Committee for Legislative Staff Internships which shall consist of six representatives appointed at the time of appointment of the joint standing committees of the General Assembly by the speaker of the House of Representatives, and six senators appointed by the president pro tempore of the Senate to serve for the terms for which they were elected. Not more than one-half of the members of said committee from each house shall be members of the same political party. Members of said committee shall receive no compensation for their services as such but shall be reimbursed for necessary expenses in performance of their duties. There shall be two cochairpersons, one of whom shall be a member of the Senate and one of whom shall be a member of the House of Representatives, each appointed by the applicable appointing authority, provided the cochairpersons shall not be members of the same political party and shall be from alternate parties in the respective houses in each successive term. For purposes of this section, “appointing authority” means the speaker or minority leader of the House of Representatives and the president pro tempore or minority leader of the Senate, as appropriate according to the respective house and party of the member to be appointed.

(1969, P.A. 769, S. 1, 2; P.A. 79-111, S. 1, 2; P.A. 11-208, S. 1.)

History: P.A. 79-111 increased from four to six the number of members from each house and provided for election of cochairpersons; P.A. 11-208 replaced provision re election of cochairpersons with provision re appointment of cochairpersons by the appointing authority, and defined “appointing authority”, effective July 1, 2011.



Section 2-82 - Duties and powers of committee.

The agencies of the Legislative Department and the State Librarian shall assist the committee on request. Said committee shall recruit, select, supervise and appoint interns and assign them to members of the General Assembly to assist in the performance of their duties. Said committee shall coordinate the legislative intern program with the public and private institutions of higher education in Connecticut. Said committee shall have the authority to make application for and receive grants from any governmental agency and any charitable foundation. Said committee shall have such other powers as may be necessary to carry out the purposes of this chapter.

(1969, P.A. 769, S. 3, 4; P.A. 11-208, S. 2.)

History: P.A. 11-208 deleted provisions re appointment of a secretary and assignment of interns to legislative committees or legislative agencies, effective July 1, 2011.



Section 2-83 - Interns: Term of appointment and stipend, and appointment of program coordinator.

Such interns shall be appointed for the duration of the spring semester of such interns' institution of higher education, and may continue to serve for the duration of the regular session of the General Assembly or any subsequent special sessions of the General Assembly. The committee shall (1) appoint a program coordinator, (2) authorize the expenses of administration of the program, and (3) pay at least one-half of the stipend awarded to such interns, the remainder of such stipend to be paid out of appropriations to the committee therefor.

(1969, P.A. 769, S. 5; P.A. 11-208, S. 3.)

History: P.A. 11-208 replaced provision re 9 to 12-month terms with provision re appointment for duration of spring semester and service through regular or special sessions, effective July 1, 2011.



Section 2-84 - Report to General Assembly.

At a time prior to the last day of each regular session, said committee shall report to each house of the General Assembly concerning the operation of the internship program.

(1969, P.A. 769, S. 6; P.A. 11-208, S. 4.)

History: P.A. 11-208 deleted “on or before the second day of January of the odd-numbered years” and inserted “At a time prior to the last day of each regular session”, effective July 1, 2011.






Chapter 22 - Connecticut Law Revision Commission

Section 2-85 - Law Revision Commission established in Legislative Department.

There is hereby established the Connecticut Law Revision Commission, hereinafter referred to as the “commission”, which shall be a part of the Legislative Department.

(P.A. 74-132, S. 1; 74-338, S. 87, 94.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974.



Section 2-86 - Members of the commission.

(a) The commission shall be composed of the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives and the minority leader of the House of Representatives, or their designees, the cochairpersons and ranking members of the joint standing committee on judiciary or their designees chosen from among the members of the committee, and nine members appointed as follows: The president pro tempore shall appoint two members and the speaker of the House shall appoint two members; and the Governor shall appoint five members, three of whom shall be members of the bar of this state, one of whom shall be a judge of the Superior or Supreme Court of the state, and one of whom may or may not be a member of the bar of this state but shall be a member of a law faculty of an accredited law school within the state. The commission shall elect one of its members to serve as chairman.

(b) The appointments of the members appointed by the president pro tempore of the Senate and the speaker of the House to replace those members whose terms expire on June 30, 1978, shall be as follows: The president pro tempore and the speaker shall each appoint one member to serve for two years and one member to serve for four years from July 1, 1978, or until their successors are appointed. If any member so appointed vacates his office prior to the expiration of his term, the appointing authority shall designate a successor for the unexpired term. The appointments by the Governor of members to replace those whose terms expire on June 30, 1978, shall be as follows: One shall be appointed for a term of one year from July 1, 1978, and two for a term of three years from July 1, 1978, or until their successors are appointed. If any member appointed by the Governor vacates his office before the expiration of the term, the Governor shall appoint a successor for the unexpired term. Thereafter all appointments by the president pro tempore of the Senate, the speaker of the House and the Governor shall be for four years or until a successor is appointed. Any member of the commission may serve successive terms.

(P.A. 74-132, S. 2, 3; 74-338, S. 87, 94; P.A. 77-229; P.A. 78-131, S. 1, 2; P.A. 87-293, S. 1, 2.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974; P.A. 77-229 removed requirement that designees serving as commission members be general assembly members; P.A. 78-131 amended section to allow reorganization of appointment procedure and make future terms four years; P.A. 87-293 increased membership to include the minority leader of the senate and the minority leader of the house, or their designees, and the cochairpersons and ranking members of the judiciary committee or their designees chosen from among the members of the committee.



Section 2-87 - Duties of the commission.

The commission shall:

(1) Receive, consider and prepare comments and recommendations on proposed changes in the law recommended by the American Law Institute, the National Conference of Commissioners on Uniform State Laws, bar associations, judges, lawyers, public officials, or other learned bodies or qualified individuals;

(2) Recommend, from time to time, such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law, and to bring the law of this state, civil and criminal, into harmony with modern conditions;

(3) Recommend the express repeal of all statutes repealed by implication or held unconstitutional by the Supreme Court of the state or the Supreme Court of the United States;

(4) Assist the joint standing committee on judiciary and other commissions and groups appointed by the Governor or General Assembly to study law within the state;

(5) Educate the public as to the need for law revision through public hearings, giving the public an opportunity to be heard;

(6) Organize and conduct meetings within the state for scholarly discussion of current problems in state law, bringing together representatives of the legislature, practicing attorneys, members of the bench and bar, and representatives of the law teaching profession;

(7) Submit an annual report to the General Assembly. The report shall include proposed legislative drafts, a description of the research and projects initiated, pending, or completed during the preceding year with recommendations and comments, and an itemized list of expenditures made by the commission during the preceding year. The commission may also whenever it considers it appropriate submit other recommendations and legislative proposals to the General Assembly and its committees.

(P.A. 74-132, S. 4; 74-338, S. 87, 94; P.A. 81-459, S. 2, 3.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974; P.A. 81-459 eliminated the commission's duty to examine the common law constitution and statutes of the state and current judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reform, and added the duty of assisting the general assembly's judiciary committee in studying state law.



Section 2-88 - Public and private assistance.

The commission may apply for and receive assistance from any source, including grants of money and services from national and state bodies and foundations. The commission may procure information, advice, and assistance from any agency, department, legislative committee, or other instrumentality of the state, with the consent of the head thereof. All state agencies, other official state organizations and all persons connected with them shall give the commission all relevant information and reasonable assistance on any matters of research requiring recourse to them or to data within their knowledge or control. The commission may request assistance in the performance of its responsibilities by the Legislative Commissioners' Office, and the legislative commissioners may assign attorneys in their office to provide such assistance. The commission shall have the power to adopt such regulations, in accordance with the provisions of chapter 54, for the conduct of its business as are necessary to carry out the purposes of this chapter.

(P.A. 74-132, S. 5, 6; 74-338, S. 87, 94; P.A. 77-557, S. 1, 3; May 9 Sp. Sess. P.A. 02-7, S. 63.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974; P.A. 77-557 deleted Subsec. (b) which had prohibited expenditure of state funds; May 9 Sp. Sess. P.A. 02-7 added provision re assistance by Legislative Commissioners' Office, effective August 15, 2002.






Chapter 23 - Auditors of Public Accounts

Section 2-89 - (Formerly Sec. 4-62). Appointment and term. Vacancies.

There shall be two Auditors of Public Accounts, who, being sworn, shall each hold office for four years and until his successor has qualified. One of said auditors shall be appointed by the General Assembly at each regular session. Said auditors shall not be of the same political party. Any vacancy occurring in the office of auditor when the General Assembly is not in session shall be filled, until the sixth Wednesday after the convening of the next session of the General Assembly, by appointment, by those members of the Joint Committee on Legislative Management who are of the same political party as that of the auditor whose office has become vacant.

(1949 Rev., S. 257; 1971, P.A. 554.)

History: 1971 act provided for filling vacancies when general assembly is not in session; in 1975 Sec. 4-62 transferred to Sec. 2-89.

See Sec. 4-14 re transportation allowance.



Section 2-90 - (Formerly Sec. 4-63). Duties. Powers. Applicability of Freedom of Information Act to certain information.

(a) The Auditors of Public Accounts shall organize the work of their office in such manner as they deem most economical and efficient and shall determine the scope and frequency of any audit they conduct.

(b) Said auditors, with the Comptroller, shall, at least annually and as frequently as they deem necessary, audit the books and accounts of the Treasurer, including, but not limited to, trust funds, as defined in section 3-13c, and certify the results to the Governor. The auditors shall, at least annually and as frequently as they deem necessary, audit the books and accounts of the Comptroller and certify the results to the Governor. They shall examine and prepare certificates of audit with respect to the financial statements contained in the annual reports of the Treasurer and Comptroller, which certificates shall be made part of such annual reports. In carrying out their responsibilities under this section, said auditors may retain independent auditors to assist them.

(c) Said auditors shall audit, on a biennial basis if deemed most economical and efficient, or as frequently as they deem necessary, the books and accounts of each officer, department, commission, board and court of the state government, all institutions supported by the state and all public and quasi-public bodies, politic and corporate, created by public or special act of the General Assembly and not required to be audited or subject to reporting requirements, under the provisions of chapter 111. Each such audit may include an examination of performance in order to determine effectiveness in achieving expressed legislative purposes. The auditors shall report their findings and recommendations to the Governor, the State Comptroller, the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and the Legislative Program Review and Investigations Committee.

(d) The Auditors of Public Accounts may enter into such contractual agreements as may be necessary for the discharge of their duties. Any audit or report which is prepared by a person, firm or corporation pursuant to any contract with the Auditors of Public Accounts shall bear the signature of the person primarily responsible for the preparation of such audit or report. As used in this subsection, the term “person” means a natural person.

(e) If the Auditors of Public Accounts discover, or if it should come to their knowledge, that any unauthorized, illegal, irregular or unsafe handling or expenditure of state funds or any breakdown in the safekeeping of any resources of the state has occurred or is contemplated, they shall forthwith present the facts to the Governor, the State Comptroller, the clerk of each house of the General Assembly, the Legislative Program Review and Investigations Committee and the Attorney General. Any Auditor of Public Accounts neglecting to make such a report, or any agent of the auditors neglecting to report to the Auditors of Public Accounts any such matter discovered by him or coming to his knowledge shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(f) All reports issued or made pursuant to this section shall be retained in the offices of the Auditors of Public Accounts for a period of not less than five years. The auditors shall file one copy of each such report with the State Librarian.

(g) Each state agency shall keep its accounts in such form and by such methods as to exhibit the facts required by said auditors and, the provisions of any other general statute notwithstanding, shall make all records and accounts available to them or their agents, upon demand.

(h) Where there are statutory requirements of confidentiality with regard to such records and accounts or examinations of nongovernmental entities which are maintained by a state agency, such requirements of confidentiality and the penalties for the violation thereof shall apply to the auditors and to their authorized representatives in the same manner and to the same extent as such requirements of confidentiality and penalties apply to such state agency. In addition, the portion of (1) any audit or report prepared by the Auditors of Public Accounts that concerns the internal control structure of a state information system or the identity of an employee who provides information regarding alleged fraud or weaknesses in the control structure of a state agency that may lead to fraud, or (2) any document that may reveal the identity of such employee, shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(i) Said auditors shall audit, in accordance with the provisions of section 10-91g, the records and accounts of any private provider of special education services, as defined in said section.

(1949 Rev., S. 258; 1959, P.A. 152, S. 5; 1967, P.A. 363, S. 2; 1971, P.A. 778; P.A. 75-245; 75-425, S. 10, 57; P.A. 82-175; 82-314, S. 5, 63; P.A. 83-140, S. 1; 83-302, S. 1, 2; P.A. 85-348, S. 1, 2; 85-559, S. 6; P.A. 87-442, S. 2, 8; P.A. 89-81, S. 1; P.A. 00-43, S. 12, 19; 00-136, S. 5, 10; June 30 Sp. Sess. P.A. 03-6, S. 232; P.A. 04-20, S. 1; P.A. 13-292, S. 1; June Sp. Sess. P.A. 15-5, S. 280.)

History: 1959 act deleted reference to county accounts, effective October 1, 1960; 1967 act deleted distinction previously made between temporary and permanent employees in provision re audit of payrolls (distinction was unnecessary since payrolls of both types of employees were audited); 1971 act required reporting of unauthorized expenditures to legislative management committee as well as governor; P.A. 75-245 left scope and frequency of audits at discretion of auditors, required that routine audit reports be made to governor, legislative management committee and appropriations committee and that findings concerning efficiency be disclosed to legislative program review committee; P.A. 75-425 required that studies be made re performance of legislative purposes by state agencies and allowed auditors to hire consultants and other personnel; in 1975 Sec. 4-63 transferred to Sec. 2-90; P.A. 82-175 amended section to require that certificate of audit be issued with respect to balance sheet and related statements contained in annual report; P.A. 82-314 changed committees’ formal designations; P.A. 83-140 required auditors of public accounts to report any knowledge of mishandling or contemplated misuse of state funds to the state comptroller; P.A. 83-302 specified that statutory requirements of confidentiality re records of nongovernment entities maintained by a state agency, and penalties for violation thereof, apply to auditors in the same manner as they apply to such state agency; P.A. 85-348 added provision authorizing audits on a biennial basis, if deemed most economical and efficient, with respect to accounts of each officer, department, commission, board and court of state government authorized to expend state appropriations and any accounts, inventories, records and books of each agency handling state funds; P.A. 85-559 deleted requirement that auditors report to joint standing committee on legislative management, requiring instead that reports be made to inspector general and legislative program review and investigations committee; P.A. 87-442 amended section to delete references to reports made to inspector general, that office having been abolished; P.A. 89-81 divided section into Subsecs., amended provisions re audit procedures and purposes, frequency of audits and reporting of audit results, repealed obsolete and redundant text and made other technical changes, included in Subsec. (c) a provision transferred from Sec. 7-396a re audits of certain public and quasi-public bodies, added Subsec. (d) authorizing auditors to enter into contractual agreements, and added Subsec. (f) requiring retention of reports for five years and filing copies with state librarian; P.A. 00-43 amended Subsec. (b) to specify that the auditors’ duties include audit of state trust funds and that the auditors may retain independent auditors to carry out duties under this section, effective May 3, 2000; P.A. 00-136 amended Subsec. (h) to add provision that the portion of an audit or report that concerns the internal control structure of a state information system shall not be subject to disclosure under the Freedom of Information Act, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to specifically include Connecticut Commission on Arts, Tourism, Culture, History and Film as commission to be audited, effective August 20, 2003; P.A. 04-20 made technical changes, effective April 16, 2004; P.A. 13-292 amended Subsec. (h) by designating provision re nondisclosure of report concerning internal control structure as Subdiv. (1) and adding provision re employee who provides fraud information therein, and by adding Subdiv. (2) re document that may reveal employee’s identity; June Sp. Sess. P.A. 15-5 added Subsec. (i) re audits of private providers of special education services, effective July 1, 2015.



Section 2-90a - Audit of trust accounts maintained by state marshals.

The Auditors of Public Accounts shall have the authority to audit the trust accounts maintained by state marshals.

(P.A. 06-186, S. 31.)

History: P.A. 06-186 effective July 1, 2006.



Section 2-90b - Audit of Bradley Enterprise Fund.

The Auditors of Public Accounts shall annually conduct an audit of reimbursements made from the Bradley Enterprise Fund to the Department of Emergency Services and Public Protection to cover the cost of Troop W operations carried out in accordance with the memorandum of understanding between the Department of Emergency Services and Public Protection and the Department of Transportation.

(P.A. 10-179, S. 41; P.A. 11-51, S. 134.)

History: P.A. 10-179 effective July 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 2-91 - (Formerly Sec. 4-63a). Classification and compensation of personnel.

Determinations made under the provisions of section 4-40 or chapter 67 with respect to classification or compensation of personnel of the Office of Auditors of Public Accounts shall, upon request of said auditors, be examined by the Joint Committee on Legislative Management. If said committee finds that modifications of such determinations are required to facilitate the orderly fulfillment of the responsibility of the Office of Auditors to the General Assembly, it shall recommend such required modifications to the Commissioner of Administrative Services. The Commissioner of Administrative Services shall thereupon implement such recommended modifications and incorporate them into the state compensation and classification plan without the necessity of further recourse to the approval or certification procedures specified in sections 4-40, 5-200, 5-206 and 5-214. No modification shall be recommended by the committee which will cause the expenditures of the Office of Auditors of Public Accounts to exceed appropriations made to said office by the General Assembly; provided such appropriations shall not be subject to allotment restriction under the provisions of section 4-85.

(February, 1965, P.A. 405, S. 1; 1969, P.A. 749, S. 9; P.A. 77-614, S. 66, 610; P.A. 81-457, S. 10.)

History: 1969 act replaced references to legislative council and personnel director with references to legislative management committee and personnel commissioner, respectively, and substituted chapter 67 and Secs. 5-200, 5-206, 5-211 and 5-214 for references to repealed chapter 63 and sections within it; in 1975 Sec. 4-63a transferred to Sec. 2-91; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 81-457 removed the reference to Sec. 5-211, which was repealed by the same public act.



Section 2-92 - (Formerly Sec. 4-64). Reports to the General Assembly.

The Auditors of Public Accounts shall present a report of the operations of their office to the General Assembly, not later than February first, annually, which report shall contain such recommendations as they deem desirable.

(1949 Rev., S. 259; P.A. 98-143, S. 1, 24.)

History: In 1975 Sec. 4-64 transferred to Sec. 2-92; P.A. 98-143 changed report deadline from the fourth week of each regular session to February first, annually, effective July 1, 1998.






Chapter 23a - Commission on Local Government in Connecticut (Repealed)

Section 2-100 - Commission on Local Government in Connecticut.

Section 2-100 is repealed.

(P.A. 80-474, S. 2, 4; P.A. 82-376, S. 1, 2; P.A. 87-589, S. 18, 87.)






Chapter 23b - Office of the Inspector General (Repealed)

Section 2-101 to 2-104 - Office of the Inspector General.

Sections 2-101 to 2-104, inclusive, are repealed.

(P.A. 85-559, S. 1–4; P.A. 87-442, S. 7, 8.)



Section 2-105 - Permanent employees and records of Inspector General transferred to Attorney General.

Section 2-105 is repealed, effective October 1, 2002.

(P.A. 87-442, S. 4, 8; S.A. 02-12, S. 1.)






Chapter 23c - Commission on Innovation and Productivity. Results First Policy Oversight Committee

Section 2-110 - Commission on Innovation and Productivity. Membership. Duties.

Section 2-110 is repealed, effective July 1, 2013.

(P.A. 93-351, S. 1, 3; P.A. 96-251, S. 2; P.A. 13-299, S. 95.)



Section 2-111 - Results First Policy Oversight Committee.

(a) There is established a Results First Policy Oversight Committee. The committee shall advise on the development and implementation of the Pew-MacArthur Results First cost-benefit analysis model, with the overall goal of promoting cost effective policies and programming by the state.

(b) The committee shall consist of the following members:

(1) Four members of the General Assembly, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the minority leader of the House of Representatives, and one of who shall be appointed by the minority leader of the Senate;

(2) The Chief Court Administrator, or the Chief Court Administrator's designee;

(3) The Comptroller, or the Comptroller's designee;

(4) The director of the Office of Fiscal Analysis;

(5) The director of the Office of Program Review and Investigations;

(6) The director of the Office of Legislative Research;

(7) The director of the Institute for Municipal and Regional Policy at Central Connecticut State University;

(8) The executive director of the Commission on Women, Children and Seniors or a designee;

(9) A representative of private higher education, appointed by the Connecticut Conference of Independent Colleges;

(10) Two representatives of the Connecticut business community, one of whom shall be appointed by the majority leader of the House of Representatives, and one who shall be appointed by the majority leader of the Senate; and

(11) Such other members as the committee may prescribe.

(c) All appointments to the committee under subdivisions (1) to (11), inclusive, of subsection (b) of this section shall be made not later than thirty days after June 19, 2013. Any vacancy shall be filled by the appointing authority.

(d) A member of the General Assembly selected jointly by the speaker of the House of Representatives and the president pro tempore of the Senate shall be the chairperson of the committee. Such chairperson shall schedule the first meeting of the committee, which shall be held not later than sixty days after June 19, 2013.

(e) Members of the committee shall serve without compensation, except for necessary expenses incurred in the performance of their duties.

(f) Not later than October 1, 2013, and annually thereafter, the committee shall submit a report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, in accordance with section 11-4a, recommending measures to implement the Pew-MacArthur Results First cost-benefit analysis model.

(P.A. 13-247, S. 42; May Sp. Sess. P.A. 16-3, S. 133.)

History: P.A. 13-247 effective June 19, 2013; May Sp. Sess. P.A. 16-3 amended Subsec. (b)(8) to replace “executive director of the Commission on Children” with “executive director of the Commission on Women, Children and Seniors or a designee”, effective July 1, 2016.






Chapter 23d - Latino and Puerto Rican Affairs Commission (Repealed)

Section 2-120 - Latino and Puerto Rican Affairs Commission. Membership. Vacancies. Duties. Annual report. Staff. Authority.

Section 2-120 is repealed, effective July 1, 2016.

(P.A. 94-152, S. 1, 3; P.A. 03-229, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 143; P.A. 10-1, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 39; May Sp. Sess. P.A. 16-3, S. 209.)






Chapter 23e - African-American Affairs Commission (Repealed)

Section 2-121 - African-American Affairs Commission. Membership. Vacancies. Duties. Annual report. Staff. Authority.

Section 2-121 is repealed, effective July 1, 2016.

(June 18 Sp. Sess. P.A. 97-11, S. 24, 65; Sept. Sp. Sess. P.A. 09-7, S. 144; P.A. 10-1, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 40; May Sp. Sess. P.A. 16-3, S. 209.)






Chapter 23f - Asian Pacific American Affairs Commission (Repealed)

Section 2-122 - Asian Pacific American Affairs Commission. Membership. Vacancies. Duties. Annual report. Staff. Authority.

Section 2-122 is repealed, effective July 1, 2016.

(P.A. 08-166, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 145; P.A. 10-1, S. 4; June 12 Sp. Sess. P.A. 12-2, S. 41; May Sp. Sess. P.A. 16-3, S. 209.)






Chapter 23g - Connecticut Competitiveness Council. Commission on Economic Competitiveness

Section 2-123 - Connecticut Competitiveness Council. Membership. Vacancies. Duties. Annual report.

(a) There is established a Connecticut Competitiveness Council, which shall be part of the Legislative Department.

(b) The council shall consist of the following members:

(1) Two appointed by the speaker of the House of Representatives;

(2) Two appointed by the president pro tempore of the Senate;

(3) One appointed by the majority leader of the House of Representatives;

(4) One appointed by the majority leader of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate; and

(7) Two appointed by the Governor.

(c) Any member of the council appointed under subdivision (1), (2), (3), (4), (5) or (6) of subsection (b) of this section may be a member of the General Assembly.

(d) All initial appointments to the council shall be made not later than October 1, 2015. Any vacancy shall be filled by the appointing authority.

(e) The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons of the council from among the members of the council. Such chairpersons shall schedule the first meeting of the council, which shall be held not later than sixty days after October 1, 2015.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding shall serve as administrative staff of the council.

(g) Appointed members of the council shall serve for four-year terms which shall commence October 1, 2015, except that members first appointed shall have the following terms: Members initially appointed by the Governor and members appointed by the majority leader of the House of Representatives and the minority leader of the House of Representatives shall serve a term of two years, and members appointed by the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate shall initially serve a term of four years. The appointing authority shall fill any vacancy by appointment for the unexpired portion of the term vacated.

(h) A majority of the council shall constitute a quorum for the transaction of any business.

(i) The members of the council shall serve without compensation, except for necessary expenses incurred in performing their duties.

(j) The council shall have the following powers and duties: (1) Encourage and assist private sector business growth in this state and evaluate and promote economic competitiveness as compared to other jurisdictions; (2) not later than January 31, 2017, and annually thereafter, develop a Connecticut Competitiveness Scorecard to provide a comprehensive statistical assessment of Connecticut’s economic competitiveness performance; (3) outline the primary challenges to Connecticut’s economic competitiveness and policy responses required to meet those challenges; (4) advise and assist the executive and legislative departments and the private sector on matters relating to economic competitiveness; (5) obtain from any executive department, board, commission or other agency of the state such assistance and data as necessary and available to carry out the purposes of this section; (6) accept any gift, donation or bequest for the purpose of performing the duties described in this section; and (7) perform such other acts as may be necessary and appropriate to carry out the duties described in this section.

(k) The council shall meet at least quarterly.

(l) Not later than January 31, 2017, and annually thereafter, the council shall submit a report, in accordance with the provisions of section 11-4a, to the Governor, the Commissioner of Economic and Community Development and the joint standing committees of the General Assembly having cognizance of matters relating to labor, commerce and finance, revenue and bonding on the competitiveness of the state’s industry and economy which shall include, but need not be limited to, (1) the Connecticut Competitiveness Scorecard described in subdivision (2) of subsection (j) of this section, (2) the outline of primary challenges to Connecticut’s economic competitiveness and policy responses required to meet those challenges described in subdivision (3) of subsection (j) of this section, and (3) recommendations for policy changes and amendments to the general statutes necessary to promote economic competitiveness.

(P.A. 15-212, S. 1.)

History: P.A. 15-212 effective July 1, 2015.



Section 2-124 - Commission on Economic Competitiveness. Membership. Vacancies. Duties. Annual report.

(a) There is established a Commission on Economic Competitiveness to analyze the implications of state tax policy on state business and industry and to develop policies that promote economic growth. In addition, the commission shall: (1) Examine and report on the implications of the tax revisions set forth in public act 15-244* on state business and industry; (2) examine the needs of large and small state businesses and industries as relates to their ability to maintain economic competitiveness; and (3) offer legislative recommendations that promote the growth and prosperity of state business and industry, including, but not limited to, recommendations relating to state tax policy.

(b) The commission shall consist of the following members:

(1) Three appointed by the speaker of the House of Representatives, one of whom shall be an executive at a publicly traded corporation;

(2) Three appointed by the president pro tempore of the Senate, one of whom shall be an attorney;

(3) One appointed by the majority leader of the House of Representatives, who shall be a member of an employee advocacy group;

(4) One appointed by the majority leader of the Senate, who shall be an economist;

(5) One appointed by the minority leader of the House of Representatives, who shall be a representative of a major corporation that has its headquarters in the state;

(6) One appointed by the minority leader of the Senate, who shall be the owner of a small business based in the state;

(7) The Commissioner of Revenue Services, or the commissioner’s designee;

(8) The Commissioner of Economic and Community Development, or the commissioner’s designee; and

(9) A representative of the Connecticut Business and Industry Association, who shall be appointed by the president of said association.

(c) Any member of the commission appointed under subdivision (1), (2), (3), (4), (5) or (6) of subsection (b) of this section may be a member of the General Assembly.

(d) All appointments to the commission shall be made not later than August 1, 2015. Appointments shall be for two-year terms. Any vacancy shall be filled by the appointing authority.

(e) The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons of the commission from among the members of the commission. Such chairpersons shall schedule the first meeting of the commission, which shall be held not later than sixty days after June 30, 2015. Thereafter, the commission shall meet at such times as deemed necessary by the chairpersons or a majority of commission members.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to finance shall serve as administrative staff of the commission.

(g) Not later than January 1, 2016, the commission shall submit a report on its findings and recommendations based on the examination conducted pursuant to subdivision (1) of subsection (a) of this section to the joint standing committees of the General Assembly having cognizance of matters relating to finance and commerce, in accordance with the provisions of section 11-4a. Not later than January 1, 2017, and annually thereafter, the commission shall submit a report on its activities to the joint standing committees of the General Assembly having cognizance of matters relating to finance and commerce, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 498.)

*Note: Public act 15-244 is entitled “An Act Concerning the State Budget for the Biennium Ending June 30, 2017, and Making Appropriations Therefor, and Other Provisions Related to Revenue, Deficiency Appropriations and Tax Fairness and Economic Development”. (See Reference Table captioned “Public Acts of 2015” following the Index which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.






Chapter 23h - Commission on Equity and Opportunity

Section 2-127 - Commission on Equity and Opportunity. Membership. Quorum. Staff. Policy divisions.

(a) There is established a Commission on Equity and Opportunity which shall be part of the Legislative Department. The commission shall focus on issues affecting each of the following underrepresented and underserved populations: African Americans, Asian Pacific Americans, and Latinos and Puerto Ricans. The Commission on Equity and Opportunity shall constitute a successor to the African-American Affairs Commission, Latino and Puerto Rican Affairs Commission and Asian Pacific American Affairs Commission in accordance with the provisions of subsections (b) to (d), inclusive, and subsection (f) of section 4-38d and section 4-38e.

(b) The Commission on Equity and Opportunity shall consist of sixty-three members, as follows:

(1) With respect to members appointed prior to July 1, 2016, to serve on either the African-American Affairs Commission, Latino and Puerto Rican Affairs Commission or Asian Pacific American Affairs Commission and whose term has not expired as of July 1, 2016, such members shall be deemed appointed to serve on the Commission on Equity and Opportunity until the expiration of the term of the member on such former commission or the occurrence of a vacancy, whichever occurs first. Upon the expiration of any such member's term or the occurrence of a vacancy, the vacancy shall be filled by the appointing authority who made the original appointment, except such appointment shall be made in accordance with the provisions of subdivision (2) of this subsection.

(2) With respect to members appointed on or after July 1, 2016, to serve on the Commission on Equity and Opportunity, such members shall be appointed as follows:

(A) Nine members appointed by a joint appointment of the speaker of the House of Representatives and the president pro tempore of the Senate, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs, provided at least three of such members shall also be from the central region of the state;

(B) Nine members appointed by the president pro tempore of the Senate, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs, provided at least three of such members shall also be from the northeastern region of the state;

(C) Nine members appointed by the speaker of the House of Representatives, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs, provided at least three of such members shall also be from the southeastern region of the state;

(D) Nine members appointed by the majority leader of the Senate, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs;

(E) Nine members appointed by the majority leader of the House of Representatives, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs;

(F) Nine members appointed by the minority leader of the Senate, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs, provided at least three of such members shall also be from the northwestern region of the state; and

(G) Nine members appointed by the minority leader of the House of Representatives, three of whom have experience in the field of African-American affairs, three of whom have experience in the field of Asian Pacific-American affairs and three of whom have experience in the field of Latino and Puerto Rican affairs, provided at least three of such members shall also be from the southwestern region of the state.

In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority.

(c) All initial appointments to the commission, other than appointments made pursuant to subdivision (1) of subsection (b) of this section, shall be made not later than July 31, 2016, and the term of such initial members shall terminate on June 30, 2018, regardless of when the initial appointment was made. The speaker of the House of Representatives and the president pro tempore of the Senate shall jointly select the chairperson of the commission from among the members of the commission. Such chairperson shall schedule the first meeting of the commission.

(d) Members of the commission appointed on or after July 1, 2018, shall serve for two-year terms which shall commence on the date of appointment. Members shall continue to serve until their successors are appointed. Any vacancy shall be filled by the appointing authority. Any vacancy occurring other than by expiration of term shall be filled for the balance of the unexpired term. The members of the commission shall serve without compensation, but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties.

(e) A majority of the commission shall constitute a quorum for the transaction of any business. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission. Any appointed member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the commission.

(f) The commission shall have no authority over staffing or personnel matters. There shall be an executive director of the commission. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management, which shall have authority over the hiring, termination and performance review of the executive director and any staff.

(g) The commission shall be organized into three policy divisions, one of which shall advise on policies affecting members of the African-American population, one of which shall advise on policies affecting members of the Asian Pacific-American population and one of which shall advise on policies affecting members of the Latino and Puerto Rican population.

(May Sp. Sess. P.A. 16-3, S. 127.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.



Section 2-128 - Commission on Equity and Opportunity. Duties. Status report. Powers.

(a) The Commission on Equity and Opportunity shall:

(1) Focus its efforts on the following quality of life desired results for members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state: That all such members are (A) healthy, safe and achieve educational success; (B) free from poverty; and (C) free from discrimination;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection. Such recommendations shall, when applicable, include, but need not be limited to: (A) Systems innovations, model policies and practices which embed two-generational practice in program, policy and systems change on the state and local levels; (B) strategies for reducing family poverty, promoting parent leadership and family civics; (C) the promotion of youth leadership opportunities that keep youth engaged in the community; and (D) strategies and programs that address equitable access, impede bias, and narrow the opportunity gap for members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state. Such recommendations may include other state and national best practices, and recommendations on federal funding maximization;

(3) Review and comment, as necessary, on any specific proposed state legislation or recommendations that may affect members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly concerning the coordination and administration of state programs that affect families and members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state;

(5) Gather and maintain, as necessary, current information regarding members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state that can be used to better understand the status, condition, and contributions of such populations. Such information, as appropriate and pertinent to the desired results delineated in subdivision (1) of this subsection, shall be included in the annual report submitted in accordance with subsection (b) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain liaisons between members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of and address critical issues for members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state.

(b) Not later than January first, annually, the commission shall submit a status report, organized by policy division, concerning its efforts and any progress made in achieving the desired results listed in subdivision (1) of subsection (a) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies in accordance with the provisions of section 11-4a.

(c) The Commission on Equity and Opportunity may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out its purposes; (3) utilize voluntary and uncompensated services of private individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state; (5) accept any gift, donation or bequest for the purpose of performing its duties; (6) hold public hearings; (7) establish task forces or advisory committees, as necessary, to perform its duties; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out its duties; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by members of the African-American, Asian Pacific-American and Latino and Puerto Rican populations of the state.

(d) The executive director of the commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to the commission's duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by the commission.

(May Sp. Sess. P.A. 16-3, S. 128.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.



Section 2-129 - Terms “Commission on Equity and Opportunity” and “Commission on Women, Children and Seniors” substituted for former legislative commissions.

(a) Wherever the terms “African-American Affairs Commission”, “Asian Pacific American Affairs Commission” or “Latino and Puerto Rican Affairs Commission” are used in any public or special act of the 2016 regular session or May special session, the term “Commission on Equity and Opportunity” shall be substituted in lieu thereof. Wherever the terms “Commission on Children”, “Permanent Commission on the Status of Women” and “Commission on Aging” are used in any public or special act of the 2016 regular session or May special session, the term “Commission on Women, Children and Seniors” shall be substituted in lieu thereof.

(b) The Legislative Commissioners' Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(May Sp. Sess. P.A. 16-3, S. 131.)

History: May Sp. Sess. P.A. 16-3 effective June 2, 2016.






Chapter 23i - Commission on Women, Children and Seniors

Section 2-135 - Commission on Women, Children and Seniors. Membership. Quorum. Staff. Policy divisions.

(a) There is established a Commission on Women, Children and Seniors, which shall be part of the Legislative Department. The commission shall focus on issues affecting each of the following underrepresented and underserved populations: Women, children and the family and elderly persons. The Commission on Women, Children and Seniors shall constitute a successor to the Permanent Commission on the Status of Women, Commission on Children, and Commission on Aging in accordance with the provisions of subsections (b) to (d), inclusive, and subsection (f) of section 4-38d and section 4-38e.

(b) The Commission on Women, Children and Seniors shall consist of sixty-three members, as follows:

(1) With respect to members appointed prior to July 1, 2016, to serve on either the Permanent Commission on the Status of Women, Commission on Children or Commission on Aging and whose term has not expired as of July 1, 2016, such members shall be deemed appointed to serve on the Commission on Women, Children and Seniors until the expiration of the term of the member on such former commission or the occurrence of a vacancy, whichever occurs first. Upon the expiration of any such member's term or the occurrence of a vacancy, the vacancy shall be filled by the appointing authority who made the original appointment, except such appointment shall be made in accordance with the provisions of subdivision (2) of this subsection.

(2) With respect to members appointed on or after July 1, 2016, to serve on the Commission on Women, Children and Seniors, such members shall be appointed as follows:

(A) Nine members appointed by a joint appointment of the speaker of the House of Representatives and the president pro tempore of the Senate, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons, provided at least three of such members shall also be from the central region of the state;

(B) Nine members appointed by the president pro tempore of the Senate, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons, provided at least three of such members shall also be from the northeastern region of the state;

(C) Nine members appointed by the speaker of the House of Representatives, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons, provided at least three of such members shall also be from the southeastern region of the state;

(D) Nine members appointed by the majority leader of the Senate, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons;

(E) Nine members appointed by the majority leader of the House of Representatives, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons;

(F) Nine members appointed by the minority leader of the Senate, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons, provided at least three of such members shall also be from the northwestern region of the state; and

(G) Nine members appointed by the minority leader of the House of Representatives, three of whom have expertise in issues concerning women, three of whom have expertise in issues concerning children or the family and three of whom have expertise in issues concerning elderly persons, provided at least three of such members shall also be from the southwestern region of the state.

In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority.

(c) All initial appointments to the commission, other than appointments made pursuant to subdivision (1) of subsection (b) of this section, shall be made not later than July 31, 2016, and the term of such initial members shall terminate on June 30, 2018, regardless of when the initial appointment was made. The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairperson of the commission from among the members of the commission. Such chairperson shall schedule the first meeting of the commission.

(d) Members of the commission appointed on or after July 1, 2018, shall serve for two-year terms which shall commence on the date of appointment. Members shall continue to serve until their successors are appointed. Any vacancy shall be filled by the appointing authority. Any vacancy occurring other than by expiration of term shall be filled for the balance of the unexpired term. The members of the commission shall serve without compensation, but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties.

(e) A majority of the commission shall constitute a quorum for the transaction of any business. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission. Any appointed member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the commission.

(f) The commission shall have no authority over staffing or personnel matters. There shall be an executive director of the commission. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management, which shall have authority over the hiring, termination and performance review of the executive director and any staff.

(g) The commission shall be organized into three policy divisions, one of which shall advise on policies affecting women, one of which shall advise on policies affecting children and family and one of which shall advise on policies affecting elderly persons.

(May Sp. Sess. P.A. 16-3, S. 129.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016 (Revisor's note: In Subsec. (b)(2), the words “Commission on” in the introductory language and the words “from the” in Subpara. (F) were added editorially by the Revisors for accuracy).



Section 2-136 - Commission on Women, Children and Seniors. Duties. Status report. Powers.

(a) The Commission on Women, Children and Seniors shall:

(1) Focus its efforts on the following quality of life desired results for women, children and the family and elderly persons in the state: That they are (A) healthy, safe and achieve educational success; (B) free from poverty; and (C) free from discrimination;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection. Such recommendations shall, when applicable, include, but need not be limited to: (A) Systems innovations, model policies and practices which embed two-generational practice in program, policy and systems change on the state and local levels; (B) strategies for reducing family poverty, promoting parent leadership and family civics; (C) the promotion of youth leadership opportunities that keep youth engaged in the community; and (D) strategies and programs that address equitable access, impede bias, and narrow the opportunity gap for women, children and the family and elderly persons in the state. Such recommendations may include other state and national best practices, and recommendations on federal funding maximization;

(3) Review and comment, as necessary, on any specific proposed state legislation or recommendations that may affect women, children and the family and elderly persons in the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly concerning the coordination and administration of state programs that affect women, children and the family and elderly persons in the state;

(5) Gather and maintain, as necessary, current information regarding women, children and the family and elderly persons in the state that can be used to better understand the status, condition, and contributions of such groups. Such information, as appropriate and pertinent to the desired results delineated in subdivision (1) of this subsection, shall be included in the annual report submitted in accordance with subsection (b) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain liaisons between women, children and the family and elderly persons of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of and address critical issues for women, children and the family and elderly persons of the state.

(b) Not later than January first, annually, the commission shall submit a status report, organized by policy division, concerning its efforts and any progress made in achieving the desired results listed in subdivision (1) of subsection (a) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies in accordance with the provisions of section 11-4a.

(c) The Commission on Women, Children and Seniors may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out its purposes; (3) utilize voluntary and uncompensated services of private individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to women, children and the family and elderly persons of the state; (5) accept any gift, donation or bequest for the purpose of performing its duties; (6) hold public hearings; (7) establish task forces or advisory committees, as necessary, to perform its duties; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out its duties; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by women, children and the family and elderly persons.

(d) The executive director of the commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to the commission's duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by the commission.

(May Sp. Sess. P.A. 16-3, S. 130.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.









Title 2c - Review and Termination of Governmental Entities and Programs

Chapter 28 - Connecticut Sunset Law

Section 2c-1 - Legislative finding.

The General Assembly finds that there has been a proliferation of governmental entities and programs, and that this proliferation has occurred without sufficient legislative oversight or regulatory accountability. The General Assembly further finds that there is a need for periodic comprehensive review of certain entities and programs, and for the termination or modification of those which do not significantly benefit the public health, safety or welfare.

(P.A. 77-614, S. 572, 610.)

Cited. 220 C. 86.



Section 2c-2 and 2c-2a - Governmental entities and programs terminated on July 1, 1981; July 1, 1982; July 1, 1983; July 1, 1984; July 1, 1985; July 1, 1986; July 1, 1987, and July 1, 1988. Termination of ombudsmen office under sunset law.

Sections 2c-2 and 2c-2a are repealed.

(P.A. 77-575, S. 20, 23; 77-614, S. 573, 587, 610; P.A. 78-232, S. 9, 11; 78-303, S. 82, 83, 84, 85, 136; 78-315, S. 2, 4; 78-319, S. 12, 15; P.A. 79-519; 79-535, S. 22, 25; 79-560, S. 22, 39; 79-598, S. 26, 27; P.A. 80-349, S. 1, 4, 5; 80-482, S. 190, 346, 348; 80-483, S. 140, 186; 80-484, S. 140, 175, 176; P.A. 81-321, S. 6; 81-389, S. 5, 7; 81-437, S. 8, 12; 81-459, S. 1, 3; 81-463, S. 9, 10; 81-465, S. 13, 17, 18; 81-471, S. 67, 71; 81-473, S. 1, 42, 43; P.A. 82-201, S. 3, 4; 82-206, S. 1–3; 82-231, S. 6, 8; 82-241, S. 9–11; 82-279, S. 3, 4; 82-316, S. 4, 6; 82-332, S. 10, 12, 13; 82-346, S. 6, 7; 82-357, S. 6–8; 82-370, S. 14–16; 82-404, S. 1, 3, 4; 82-419, S. 44, 46, 47; 82-422, S. 12–14; 82-431, S. 4–6; 82-432, S. 17–19; 82-451, S. 6, 8, 9; 82-472, S. 150, 169, 170, 182, 183; P.A. 83-160, S. 4; 83-192, S. 7; 83-321, S. 1–3; 83-441, S. 8, 10; 83-446, S. 4, 5; 83-487, S. 1, 32, 33; 83-497, S. 5, 7; 83-569, S. 1, 16, 17; 83-570, S. 1, 16, 17; 83-574, S. 1, 19, 20; 83-587, S. 91, 96; P.A. 84-256, S. 16, 17; 84-361, S. 6, 7; 84-381, S. 11, 12; 84-414, S. 13, 14; 84-512, S. 29, 30.)



Section 2c-2b - Governmental entities and programs terminated on July 1, 2013; July 1, 2014; July 1, 2015; July 1, 2016; and July 1, 2017.

Section 2c-2b is repealed, effective July 1, 2012.

(P.A. 83-446, S. 1, 5; 83-487, S. 32, 33; P.A. 84-361, S. 6, 7; P.A. 85-559, S. 8; 85-582, S. 5, 8; 85-584, S. 7, 9; 85-613, S. 118, 153, 154; P.A. 86-123, S. 10; 86-382, S. 5, 6; 86-403, S. 1, 132; P.A. 87-544, S. 12, 13; P.A. 88-165, S. 1; 88-285, S. 34, 35; P.A. 89-142, S. 3; 89-336, S. 3, 6; 89-362, S. 4, 5; 89-364, S. 6, 7; P.A. 90-230, S. 1, 100, 101; 90-271, S. 1, 24; June Sp. Sess. P.A. 91-12, S. 31, 55; June Sp. Sess. P.A. 91-14, S. 28, 30; May Sp. Sess. P.A. 92-2, S. 1, 6; May Sp. Sess. P.A. 92-4, S. 3, 5; P.A. 93-91, S. 1, 2; 93-250, S. 4, 5; 93-262, S. 25, 86, 87; 93-423, S. 7; P.A. 94-245, S. 45, 46; May Sp. Sess. P.A. 94-3, S. 24, 28; P.A. 95-108, S. 1; 95-250, S. 1; 95-257, S. 13, 57, 58; P.A. 96-211, S. 1, 5, 6; 96-268, S. 3, 34; June 18 Sp. Sess. P.A. 97-2, S. 161, 165; June 18 Sp. Sess. P.A. 97-11, S. 22, 65; P.A. 98-30, S. 1; P.A. 99-51, S. 2, 9; 99-73, S. 1; 99-102, S. 51; 99-145, S. 15, 23; P.A. 01-109, S. 1; 01-141, S. 15, 16; 01-160; June Sp. Sess. P.A. 01-5, S. 5, 17, 18; June 30 Sp. Sess. P.A. 03-6, S. 248; P.A. 07-33, S. 1; P.A. 09-166, S. 2; 09-232, S. 78; 09-234, S. 15; P.A. 10-93, S. 12; 10-106, S. 16; 10-165, S. 1; P.A. 11-61, S. 188; 11-80, S. 2; 11-129, S. 20; 11-131, S. 5; P.A. 12-143, S. 11.)



Section 2c-2c to 2c-2g - Termination under sunset law of: Mobile and Manufactured Home Advisory Council; Human Resources Advisory Council and human services area advisory councils; Child Day Care Council; Advisory Commission on Intergovernmental Relations; Dental Commission.

Sections 2c-2c to 2c-2g, inclusive, are repealed.

(P.A. 83-323, S. 2; P.A. 84-237, S. 2; 84-361, S. 5, 7; 84-523, S. 2, 5; P.A. 85-559, S. 9; P.A. 86-417, S. 13, 15; P.A. 88-165, S. 2; 88-364, S. 1, 123; P.A. 89-142, S. 4.)



Section 2c-2h - Schedule for review of governmental entities and programs by committees of cognizance.

(a) Not later than July 1, 2014, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Connecticut Examining Board for Barbers and Hairdressers and Cosmeticians, established under section 20-235a;

(2) Board of Chiropractic Examiners, established under section 20-25;

(3) Board of Examiners of Electrologists, established under section 20-268;

(4) Liquor Control Commission, established under section 30-2;

(5) State Insurance and Risk Management Board, established under section 4a-19;

(6) State Milk Regulation Board, established under section 22-131; and

(7) State Codes and Standards Committee, established under section 29-251.

(b) Not later than July 1, 2015, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Examiners of Embalmers and Funeral Directors, established under section 20-208;

(2) Board of Examiners in Podiatry, established under section 20-51;

(3) Mobile Manufactured Home Advisory Council, established under section 21-84a;

(4) Family support grant program of the Department of Social Services, established under section 17b-616;

(5) State Commission on Capitol Preservation and Restoration, established under section 4b-60;

(6) Council on Environmental Quality, established under section 22a-11; and

(7) Police Officer Standards and Training Council, established under section 7-294b.

(c) Not later than July 1, 2016, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Medical Examining Board, established under section 20-8a;

(2) Program of regulation of bedding and upholstered furniture, established under sections 21a-231 to 21a-236, inclusive;

(3) Board of Education and Services for the Blind, established under section 10-293;

(4) Connecticut Advisory Commission on Intergovernmental Relations, established under section 2-79a;

(5) State Properties Review Board, established under subsection (a) of section 4b-3;

(6) Employment Security Board of Review, established under section 31-237c;

(7) State Board of Naturopathic Examiners, established under section 20-35;

(8) Coastal management program, established under chapter 444; and

(9) Examining Board for Crane Operators, established under section 29-222.

(d) Not later than July 1, 2017, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Connecticut State Board of Examiners for Nursing, established under section 20-88;

(2) Advisory and planning councils for regional centers for persons with intellectual disability, established under section 17a-273;

(3) Automotive Glass Work and Flat Glass Work Board, established under section 20-331;

(4) Electrical Work Board, established under section 20-331;

(5) Commission on the Deaf and Hearing Impaired, established under section 46a-27;

(6) Occupational Safety and Health Review Commission, established under section 31-376; and

(7) Connecticut Marketing Authority, established under section 22-63.

(e) Not later than July 1, 2018, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Examiners for Opticians, established under section 20-139a;

(2) Connecticut State Board of Examiners for Optometrists, established under section 20-128a;

(3) Connecticut Board of Veterinary Medicine, established under section 20-196;

(4) State Board of Landscape Architects, established under section 20-368;

(5) Elevator Installation, Repair and Maintenance Board, established under section 20-331;

(6) Regional advisory councils for children and youth center facilities, established under section 17a-30; and

(7) State Library Board, established under section 11-1.

(f) Not later than July 1, 2019, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Examiners of Psychologists, established under section 20-186;

(2) State Dental Commission, established under section 20-103a;

(3) State Board of Examiners for Professional Engineers and Land Surveyors, established under section 20-300;

(4) Heating, Piping, Cooling and Sheet Metal Work Board, established under section 20-331;

(5) Advisory Council on Children and Families, established under section 17a-4;

(6) Regulation of speech and language pathologists pursuant to chapter 399;

(7) Connecticut Siting Council, established under section 16-50j; and

(8) Advisory Council for Special Education, established under section 10-76i.

(g) Not later than July 1, 2020, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Office of Long Term Care Ombudsman, established under section 17a-405;

(2) Regulation of nursing home administrators pursuant to chapter 368v;

(3) Regulation of hearing aid dealers pursuant to chapter 398; and

(4) Plumbing and Piping Work Board, established under section 20-331.

(h) Not later than July 1, 2021, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) State Board of Examiners for Physical Therapists, established under section 20-67;

(2) Commission on Medicolegal Investigations, established under subsection (a) of section 19a-401;

(3) Program of regulation of occupational therapists, established under chapter 376a;

(4) Commission of Pharmacy, established under section 20-572;

(5) Architectural Licensing Board, established under section 20-289; and

(6) Board of Firearms Permit Examiners, established under section 29-32b.

(i) Not later than July 1, 2022, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Program of regulation of sanitarians, established under chapter 395;

(2) Program of regulation of subsurface sewage disposal system installers and cleaners, established under chapter 393a;

(3) Regulation of audiologists under sections 20-395a to 20-395g, inclusive;

(4) Connecticut Real Estate Commission, established under section 20-311a;

(5) State Board of Accountancy, established under section 20-280;

(6) Agricultural lands preservation program, established under section 22-26cc; and

(7) Commission on Fire Prevention and Control, established under section 7-323k.

(j) Not later than July 1, 2023, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Mental Health and Addiction Services, established under section 17a-456;

(2) Advisory boards for state hospitals and facilities, established under section 17a-470;

(3) Regional mental health boards, established under section 17a-484;

(4) Investment Advisory Council, established under section 3-13b;

(5) Commission on Human Rights and Opportunities, established under section 46a-52;

(6) Criminal Justice Policy Advisory Commission, established under section 18-87;

(7) Connecticut Food Policy Council, established under section 22-456; and

(8) Program of regulation of building demolition, established under section 29-401.

(P.A. 12-143, S. 1; P.A. 13-208, S. 18; 13-264, S. 7; 13-277, S. 73; 13-298, S. 33; 13-299, S. 38, 39; P.A. 16-193, S. 31; May Sp. Sess. P.A. 16-3, S. 134.)

History: P.A. 12-143 effective July 1, 2012; P.A. 13-208 amended Subsec. (b) by deleting former Subdiv. (2) re Connecticut Homeopathic Medical Examining Board and redesignating existing Subdivs. (3) to (8) as Subdivs. (2) to (7); P.A. 13-264 made a technical change in Subsec. (g)(5), effective July 11, 2013; P.A. 13-277 amended Subsec. (g) by adding new Subdiv. (6) re Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 13-298 amended Subsec. (h) to delete former Subdiv. (6) re Connecticut Energy Advisory Board, to redesignate existing Subdiv. (7) as Subdiv. (6) and to make a conforming change, effective July 8, 2013; P.A. 13-299 amended Subsec. (a) to delete former Subdiv. (5) re Child Day Care Council and redesignate existing Subdivs. (6) to (8) as Subdivs. (5) to (7) and amended Subsec. (g) to delete former Subdiv. (6) re Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 16-193 amended Subsec. (g)(1) to replace “17a-400” with “17a-405”; May Sp. Sess. P.A. 16-3 amended Subsec. (g) to replace “17a-400” with “17a-405” in Subdiv. (1) and to delete former Subdivs. (5) and (6) re Commission on Children and Connecticut Public Transportation Commission, effective July 1, 2016.



Section 2c-3 - Data collection form provided by Legislative Program Review and Investigations Committee. Public hearing. Report. Request for further review.

The Legislative Program Review and Investigations Committee, established by the provisions of section 2-53e, shall, not later than March fifteenth of the year preceding the year in which a governmental entity or program is scheduled for review under section 2c-2h, provide each joint standing committee of the General Assembly having cognizance of any such entity or program with a form for collecting data using results-based measures, including, but not limited to, the criteria set forth in sections 2c-7 and 2c-8. Not later than July first of the year preceding the year in which the applicable entity or program is scheduled for review, the applicable joint standing committee of the General Assembly shall provide such form to the state agency with oversight over such entity or program. Not later than January fifteenth of the year in which the applicable entity or program is scheduled for review, such state agency shall submit such completed form to such joint standing committee. Each such committee shall hold a public hearing on such completed form during the regular legislative session of such year. The entities enumerated in section 2c-2h shall cooperate with such committee in carrying out the purposes of this chapter and shall provide such information, books, records and documents as such committee may require. After holding a public hearing, such committee shall submit a report to the General Assembly in accordance with the provisions of section 11-4a containing the committee's recommendations on the termination, modification or consolidation of the entity or program. If the committee determines that further review is needed, it may request the Legislative Program Review and Investigations Committee to review such entity or program or entity further, and said committee may grant or deny such request.

(P.A. 77-614, S. 574, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-613, S. 7, 154; P.A. 86-403, S. 2, 132; P.A. 12-143, S. 2.)

History: P.A. 85-613 made technical changes; P.A. 86-403 made technical changes; P.A. 12-143 replaced reference to Sec. 2c-2b with reference to Sec. 2c-2h, replaced provisions requiring Legislative Program Review and Investigations Committee to conduct a performance audit with requirements that it provide a form for committees of cognizance to review the entity or program, that the state agency complete the form and that the committee hold a public hearing on the form and report its recommendation, and added provision authorizing committee to request further review, effective July 1, 2012.



Section 2c-4 and 2c-5 - Report to General Assembly. Committee to hold hearing prior to termination or reestablishment of governmental entity.

Sections 2c-4 and 2c-5 are repealed, effective July 1, 2012.

(P.A. 77-614, S. 575, 576, 610; P.A. 79-31, S. 12, 17; P.A. 82-314, S. 8, 63; P.A. 96-251, S. 3; P.A. 12-143, S. 11.)



Section 2c-6 - Governmental entity to demonstrate public need for continuation.

Each governmental entity enumerated in section 2c-2h shall have the burden of demonstrating a public need for the continuation of the entity or program. Each such entity shall also have the burden of demonstrating that it has served the public interest and not merely the interests of the persons regulated.

(P.A. 77-614, S. 577, 610; P.A. 79-31, S. 13, 17; P.A. 82-314, S. 9, 63; P.A. 85-613, S. 8, 154; P.A. 86-403, S. 3, 132; P.A. 12-143, S. 3.)

History: P.A. 79-31 replaced the word “policy” with “elections” in committee name; P.A. 82-314 changed formal designation of government administration and elections committee; P.A. 85-613 made technical changes; P.A. 86-403 made technical changes; P.A. 12-143 replaced reference to Sec. 2c-2b with reference to Sec. 2c-2h, replaced “reestablishment” with “continuation” re public need demonstration and deleted provision re recommendation by committee having cognizance over government administration for consolidation or reestablishment of the entity, effective July 1, 2012.



Section 2c-7 - Criteria for determining public need.

In determining whether there is a public need for the continued existence of an entity or program, the General Assembly shall consider, among other things:

(a) Whether termination of the entity or program would significantly endanger the public health, safety or welfare;

(b) Whether the public could be adequately protected by another statute, entity or program, or by a less restrictive method of regulation;

(c) Whether the governmental entity or program produces any direct or indirect increase in the cost of goods or services, and if it does, whether the public benefits attributable to the entity or program outweigh the public burden of the increase in cost, and

(d) Whether the effective operation of the governmental entity or program is impeded by existing statutes, regulations or policies, including budgetary and personnel policies.

(P.A. 77-614, S. 578, 610.)



Section 2c-8 - Criteria for determining whether a regulatory entity or program has served the general public.

In determining whether a regulatory entity or program has served the general public, and not merely the persons regulated, the General Assembly shall consider, among other things:

(a) The extent to which qualified applicants have been permitted to engage in any profession, occupation, trade or activity regulated by the entity or program;

(b) The extent to which the governmental entity involved has complied with federal and state affirmative action requirements;

(c) The extent to which the governmental entity involved has recommended statutory changes which would benefit the public as opposed to the persons regulated;

(d) The extent to which the governmental entity involved has encouraged public participation in the formulation of its regulations and policies, and

(e) The manner in which the governmental entity involved has processed and resolved public complaints concerning persons subject to regulation.

(P.A. 77-614, S. 579, 610.)



Section 2c-9 to 2c-12 - Terminated entity or program to continue for one year for purpose of concluding its affairs. Reestablishment of entity or program by General Assembly. Termination of entity not to affect any claim, right or cause of action. Early termination of entity or program, other legislation, not prohibited.

Sections 2c-9 to 2c-12, inclusive, are repealed, effective July 1, 2012.

(P.A. 77-614, S. 580–583, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-613, S. 9, 10, 154; P.A. 86-403, S. 4, 5, 132; P.A. 90-230, S. 2, 101; P.A. 03-278, S. 5; P.A. 12-143, S. 11.)






Chapter 28a - Terminations

Section 2c-21 - Repeal of laws creating reporting bodies.

Unless otherwise provided by law, a provision of the general statutes or of a special act which creates, empowers or establishes a board, commission, council, authority, task force or other body on or after January 4, 1995, the primary purpose of which body is to submit a report, findings or recommendations, shall be deemed to be repealed one hundred twenty days after the date on which such body is required to submit its report, findings or recommendations.

(P.A. 95-38, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 42.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change.









Title 3 - State Elective Officers

Chapter 31 - Governor

Section 3-1 - General powers and duties.

The supreme executive power of the state shall be vested in the Governor. He may, personally or through any authorized agent, investigate into, and take any proper action concerning, any matter involving the enforcement of the laws of the state and the protection of its citizens. He may appoint any officer of the state whose office is provided for by law but for whose appointment no other provision is made by the Constitution or the statutes. He may demand in writing from any officer, department, board, commission, council or other agency of the state a report on any matter relating to the official duties of such agency.

(1949 Rev., S. 78.)

Cited. 133 C. 49. Did not empower Governor to fill vacancy in office of judge of city and police court of Hartford. 144 C. 612.



Section 3-1a - Council on Gubernatorial Incapacity. Composition. Duties.

(a) There is established a Council on Gubernatorial Incapacity consisting of the Chief Justice of the Supreme Court, the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, and four persons appointed by the Governor. The term of each appointed member of the council shall be coterminous with the term of the Governor. The Chief Justice shall be chairman of the council. Members of the council shall receive no compensation for their services but shall be reimbursed for any necessary expenses incurred in the performance of their duties.

(b) The Council on Gubernatorial Incapacity shall determine if the Governor is unable to exercise the powers and perform the duties of his office. Upon receipt of a written declaration of the Lieutenant-Governor or of a majority of the members of the council that the Governor is unable to exercise the powers and perform the duties of his office the council shall convene within forty-eight hours. In an emergency, upon receipt of a written declaration of the Lieutenant-Governor that the Governor is unable to exercise the powers and perform the duties of his office, the council shall convene or otherwise communicate with each other collectively within twenty-four hours. The Governor shall have the right to appear and be heard and offer any information or evidence which may tend to show his ability to exercise the powers and discharge the duties of his office. A determination that the Governor is unable to exercise the powers and perform the duties of his office shall be made by a two-thirds vote of the membership of the council and shall be made within fourteen days after the council is required to convene. If the council fails to make such a determination the Governor shall continue to exercise, or resume, as the case may be, the powers and duties of his office. If the council determines that the Governor is unable to exercise the powers and perform the duties of his office it shall transmit a written declaration to that effect to the president pro tempore of the Senate, the speaker of the House of Representatives and the Lieutenant-Governor.

(P.A. 84-351, S. 1, 2.)

History: P.A. 84-351 effective November 28, 1984, upon certification by the secretary of the state of the vote approving the constitutional amendment concerning gubernatorial succession.



Section 3-2 - Salaries of Governor and Lieutenant Governor. Office of Governor full time.

The Governor shall receive an annual salary of one hundred fifty thousand dollars and the Lieutenant Governor shall receive an annual salary of one hundred ten thousand dollars. The Governor shall devote full time to the duties of the office.

(1949 Rev., S. 3586, subs. (1), (2); 1951, S. 1960d, subs. (1), (2); February, 1965, P.A. 331, S. 39; 1972, P.A. 281, S. 34; P.A. 77-576, S. 52, 65; P.A. 82-365, S. 3, 8; P.A. 86-375, S. 1, 9; P.A. 98-227, S. 1, 9; P.A. 00-231, S. 1, 10.)

History: 1965 act increased governor's salary from $15,000 to $35,000 and lieutenant governor's salary from $5,000 to $10,000, effective with respect to officers elected at the state election held on November 8, 1966; 1972 act increased governor's salary to $42,000 and lieutenant governor's salary to $18,000, effective January 8, 1975; P.A. 77-576 increased lieutenant governor's salary to $25,000, effective January 1, 1979; P.A. 82-365 increased governor's annual salary to $65,000, increased lieutenant governor's annual salary to $40,000 and added provision requiring governor to devote full time to duties of office; P.A. 86-375 increased governor's annual salary to $78,000 and increased lieutenant governor's salary to $55,000; P.A. 98-227 increased Lieutenant Governor's annual salary to $71,500, effective January 6, 1999; P.A. 00-231 increased Governor's salary to $150,000 and Lieutenant Governor's salary to $110,000, effective January 8, 2003.



Section 3-2a - Pensions for Governors and their spouses.

(a) Any person who has served as Governor of this state, having been elected to said office or having exercised the powers and authority of said office on the death or resignation of the Governor, and who has attained the age of fifty-five, shall receive an annual pension equal to five thousand dollars for each year or fraction thereof he so served, payable in equal monthly installments for the remainder of his life, provided no such pension shall be payable for any period during which such person serves as, or exercises the powers and authority of, Governor or any other salaried office in the state government. The state shall provide compensation to the surviving spouse of any Governor or former Governor at the rate of one-half the pension to which he was entitled under the provisions of this section or would have been entitled had he survived to the age of fifty-five, payable monthly in equal installments for the remainder of such surviving spouse's life. If any former Governor or surviving spouse of a former Governor is eligible for a pension under any other provision of state law, the amount of such pension shall be deducted from the pension payable under this section.

(b) Notwithstanding the provisions of subsection (a) of this section, the increase in the annual pension for Governors and in the compensation to surviving spouses of Governors, effective on January 1, 1979, shall not apply to the Governor in office on July 7, 1977, or to such Governor's spouse.

(c) On July 1, 1998, and on July first of each subsequent year, any person who has served as Governor of this state on and after January 6, 1999, having been elected to said office or having exercised the powers and authority of said office on the death or resignation of the Governor, and who has attained the age of fifty-five, shall be entitled, in addition to the annual pension to which such Governor is entitled under subsection (a) of this section, to an annual cost of living allowance which reflects the increase, if any, in the national consumer price index for urban wage earners and clerical workers for the previous twelve-month period, provided such cost of living allowance shall not exceed three per cent. Such cost of living allowance shall be computed on the basis of the combined retirement salary and cost of living allowances, if any, to which such person was entitled as of the June thirtieth immediately preceding.

(1959, P.A. 119, S. 1; February, 1965, P.A. 331, S. 40; 1972, P.A. 281, S. 39; P.A. 77-576, S. 59, 65; P.A. 78-331, S. 2, 58; P.A. 86-375, S. 2, 9; P.A. 98-227, S. 2, 9; P.A. 07-217, S. 2.)

History: 1965 act provided for payment of pension to governor and changed the amount of the pension payable to widows from one-half of salary he received as governor; 1972 act changed age for receiving pension from 65 to 55 and raised base amount for determining pension from $2,500 to $3,750 not to exceed $15,000 a year, effective January 3, 1973; P.A. 77-576 raised base amount for determining pension to $5,000 not to exceed $20,000 a year, changed references to widow to “surviving spouse” and added Subsec. (b) excluding governor at time of passage from provisions of Subsec. (a), effective January 1, 1979; P.A. 78-331 made technical changes; P.A. 86-375 deleted $20,000 limit on annual pension for governor and deleted provision that surviving spouse of any governor first elected to said office prior to November 8, 1966, shall receive as pension one-half the salary the spouse of such survivor first received as governor; P.A. 98-227 added Subsec. (c) re annual cost of living allowance, effective January 6, 1999 (Revisor's note: In new Subsec. (c) the words “Such cost of a living allowance ...” were changed editorially by the Revisors to “Such cost of living allowance ...” to correct a technical error); P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 3-2b - Footstones, flags and funeral honor guards for deceased Governors, certain other state officers and members of the General Assembly.

The Commissioner of Veterans Affairs shall cause to be erected at the grave of any person who has served as Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller, Attorney General or member of the General Assembly of this state and who died or dies subsequent to January 1, 1971, a footstone, marked with the seal of the state, the name of the deceased, the date of his death and the office or offices in which he served and the dates such service was rendered. The commissioner shall also provide for such grave a flag holder and a Connecticut state flag. At the request of the next of kin of any such Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, the Commissioner of Emergency Services and Public Protection shall provide an honor guard of six state policemen to attend the funeral and burial of such officer. At the request of the next of kin of any such member of the General Assembly, the executive director of the Joint Committee on Legislative Management shall direct the chief of police of the Office of State Capitol Police to provide an honor guard of State Capitol police officers to attend the funeral and burial of such member.

(1971, P.A. 626, S. 1; P.A. 77-614, S. 486, 610; P.A. 88-285, S. 28, 35; P.A. 91-173, S. 3; P.A. 09-90, S. 2; P.A. 11-51, S. 134; P.A. 16-167, S. 9.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 88-285 replaced veterans' home and hospital commission with commissioner of veterans' affairs; P.A. 91-173 included the attorney general in the list of officers; P.A. 09-90 provided state police honor guard for Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General, and State Capitol police honor guard for members of General Assembly, effective June 2, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 16-167 replaced “Commissioner of Veterans' Affairs” with “Commissioner of Veterans Affairs”, effective July 1, 2016.



Section 3-3 - Governor's cabinet.

The Governor's cabinet shall consist of not more than fourteen of the administrative heads of the state government as appointed by the Governor. Said cabinet shall meet at the request of the Governor, to advise and confer concerning matters of state interest which the Governor may submit to it.

(1949 Rev., S. 79; February, 1965, P.A. 191, S. 1.)

History: 1965 act increased membership from 11 to 14 and removed requirement cabinet meet at least quarterly.



Section 3-4 - Executive secretary and clerk; executive journal.

Section 3-4 is repealed, effective October 1, 2002.

(1949 Rev., S. 80, 3586, subs. (7); S.A. 02-12, S. 1.)



Section 3-5 - Governor to institute lawsuits for state.

The Governor is authorized to cause any suit or action at law to be brought in the name of the state, when in his judgment the interests of the state demand that such suit or action at law be brought.

(1949 Rev., S. 82.)

See Sec. 3-125 re duties of Attorney General.



Section 3-6 - Investigatory authority of Governor.

The Governor shall have such investigatory authority as is conferred or imposed upon the Secretary of the Office of Policy and Management in section 4-67. He may, from time to time, investigate duplication of work and the efficiency of the organization and administration of budgeted agencies. He may formulate plans for the better coordination of the work of the budgeted agencies. He may direct such action by the several budgeted agencies as will, in his judgment, effect efficiency and economy in the conduct of the affairs of the state government.

(1949 Rev., S. 243; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control.



Section 3-6a - Power of Governor to restrict use of streets and highways during extreme weather conditions.

(a) Whenever an emergency situation exists because of extreme weather conditions or other acts of nature, other than as is provided in section 28-9, requiring the restriction of movement of persons and vehicles upon the streets and highways of the state, the Governor may issue an order pursuant to section 3-1 designating the persons and vehicles which shall be permitted to move and the routes which they shall follow.

(b) Violation of an order issued pursuant to subsection (a) of this section shall be an infraction.

(P.A. 78-133.)



Section 3-6b - Transportation emergencies: Powers of Governor and joint legislative committee; publication requirements; penalty for violation of emergency order or interference with emergency activities.

(a) In the event of a state-wide or regional transportation emergency, the Governor may proclaim that the emergency exists and is authorized to: (1) Establish programs, controls, standards or practices in meeting transportation needs; (2) adopt measures affecting the hours, days and locations of the operation of public or private modes of transportation; (3) apply for and receive federal assistance; (4) establish and implement regional programs and agreements to coordinate state transportation resources with those of the federal, other state and local governments; and (5) notwithstanding any provision of the law to the contrary, enter into or authorize the Commissioner of Transportation to enter into any contract or agreement necessary to maintain or restore transportation services. As used in this section, “transportation emergency” means a substantial disruption in the operation of a major transportation facility or service which endangers the public health, safety or welfare.

(b) Any proclamation or order issued pursuant to this section shall become effective upon its filing in the office of the Secretary of the State. Unless disapproved in accordance with the provisions of subsection (c) of this section, any proclamation or order shall remain in effect until the Governor proclaims an end to the transportation emergency or until sixty days after the date of the proclamation of the transportation emergency, whichever occurs first.

(c) Any proclamation or order issued pursuant to this section may be disapproved by a majority vote of a joint legislative committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly and the cochairpersons and the ranking members of the committee of the General Assembly having cognizance of matters relating to transportation, provided that at least one of the minority members of the committee votes for disapproval. Any such disapproval shall become effective after filing such action with the office of the Secretary of the State.

(d) Any proclamation or order issued pursuant to the provisions of this section shall be published in full at least once in a newspaper having general circulation in each county but failure to publish shall not impair the validity of such proclamation or order.

(e) Any person who during the course of a transportation emergency proclaimed under subsections (a) to (d), inclusive, of this section violates the provisions of any order issued pursuant to said subsections or who impedes, interferes with or obstructs any lawful transportation emergency activities pursuant to said subsections shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense.

(P.A. 81-454, S. 1–3.)



Section 3-6c - Compacts between Connecticut and other states or Indian tribes. Amendments. General Assembly approval or rejection.

Within ten days after the date of execution of any compact or amendment to a compact between the state of Connecticut and another state or an Indian tribe, the Governor shall file such compact or amendment with the clerks of the House of Representatives and the Senate. The General Assembly may approve such compact or amendment, in whole, by a majority vote of each house or may reject such compact or amendment, in whole, by a majority vote of either house. If rejected, the compact or amendment shall not be valid and shall not be implemented. The compact or amendment shall be deemed rejected if the General Assembly fails to vote to approve or reject the compact or amendment (1) prior to the adjournment of the regular session of the General Assembly during which such compact or amendment is filed, (2) prior to the adjournment of the regular session of the General Assembly first following the date on which such compact or amendment is filed if the General Assembly is not in regular session on such date or (3) prior to the adjournment of a special session convened before the next regular session of the General Assembly for the purpose of considering such compact or amendment if the General Assembly is not in regular session on the date on which such compact or amendment is filed, provided, if the compact or amendment is filed less than thirty days before the end of a regular session, the General Assembly may vote to approve or reject the compact or amendment (A) within thirty days after the first day of a special session convened before the next regular session of the General Assembly for the purpose of considering such compact or amendment, or (B) within thirty days after the first day of the next regular session of the General Assembly.

(P.A. 94-244, S. 1, 2.)

History: P.A. 94-244 effective June 20, 1994.



Section 3-6d - Highway safety programs. Securing of federal funds. Regulations.

(a) The Governor shall do all things necessary or convenient, on behalf of the state, to secure all benefits available to the state under the federal Highway Safety Act of 1966, as amended from time to time. The Governor shall designate the Department of Transportation to administer the highway safety program and coordinate highway safety activities within the state. The Governor shall communicate with the federal government with respect to the state highway safety program.

(b) The Governor, or a person within the Department of Transportation designated by the Governor, is authorized to establish standards and procedures for the content, coordination, submission and approval of highway safety programs, including, but not limited to, highway safety education and the integration and coordination of safety efforts at the state and local levels, with the goal of reducing highway deaths and injuries. The Department of Transportation, with the approval of the Governor, may adopt regulations in accordance with the provisions of chapter 54 to implement such highway safety programs.

(P.A. 11-256, S. 1.)

History: P.A. 11-256 effective July 13, 2011.



Section 3-7 - Cancellation of uncollectible claims. Compromise of disputed claims.

(a) Except as otherwise provided in this subsection, any uncollectible claim for an amount of one thousand dollars or less may be cancelled upon the books of any state department or agency upon the authorization of the head of such department or agency. Any uncollectible costs in an amount less than five thousand dollars incurred by the Commissioner of Energy and Environmental Protection pursuant to section 22a-451, for investigating, containing, removing, monitoring or mitigating pollution and contamination, emergency or hazardous waste may be cancelled by the commissioner, in accordance with procedures approved by the State Comptroller.

(b) The Secretary of the Office of Policy and Management may authorize the cancellation upon the books of any state department or agency of any uncollectible claim for an amount greater than one thousand dollars due to such department or agency.

(c) Upon the recommendation of the Attorney General, the Governor may authorize the compromise of any disputed claim by or against the state or any department or agency thereof, and shall certify to the proper officer or department or agency of the state the amount to be received or paid under such compromise. Such certificate shall constitute sufficient authority to such officer or department or agency to pay or receive the amount therein specified in full settlement of such claim. The record of any compromise effected pursuant to the provisions of this section shall be open to public inspection in accordance with section 1-210.

(1949 Rev., S. 103; P.A. 73-333; P.A. 81-232; 81-374, S. 1, 4; P.A. 82-412, S. 1, 2; P.A. 85-613, S. 11, 154; P.A. 87-299, S. 1, 2; P.A. 91-120; P.A. 97-203, S. 14, 20; 97-241, S. 2, 5; P.A. 98-204, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 73-333 required records of compromise decisions be open to public inspection; P.A. 81-232 permitted cancellation of uncollectible claims due to state departments and agencies by the department or agency head if the amount of the claim is less than $20 where previously all cancellations were authorized by governor and included references to state agencies in addition to departments; P.A. 81-374, effective July 1, 1981, added Subsec. (b) authorizing cancellation of uncollectible patient claims, not exceeding $400, owed to The University of Connecticut health center; P.A. 82-412 amended section to allow cancellation of claims of $50 or less, rather than $20 or less, by agency or department head; P.A. 85-613 made technical change, deleting reference to Sec. 1-20 in Subsec. (a); P.A. 87-299 amended Subsec. (a) by increasing the amount of uncollectible claim due any state department or agency which may be cancelled by the head of such department or agency from $50 or less to $200 or less, except for the department of revenue services where the maximum amount which may be so cancelled was continued at $50; P.A. 91-120 increased the level of uncollectible claims which can be cancelled by the department of revenue services from $50 to $200 and rewrote the section for clarity; P.A. 97-203 amended Subsec. (b) to replace Attorney General with the Secretary of the Office of Policy and Management re recommendation to the Governor, effective July 1, 1997; P.A. 97-241 amended Subsec. (a) to provide that the Commissioner of Environmental Protection may cancel uncollectible claims of less than $5,000 incurred by him under Sec. 22a-451, effective June 24, 1997; P.A. 98-204 amended Subsec. (a) by increasing the amount of uncollectible claim due any state department or agency which may be cancelled by the head of such department or agency from $200 or less to $1,000 or less and deleting provision that uncollectible patient claim due The University of Connecticut Health Center of $400 or less may be cancelled upon the authorization of the Board of Trustees of The University of Connecticut, amended Subsec. (b) by providing that the Secretary of the Office of Policy and Management, rather than the Governor, upon the recommendation of said secretary, may authorize cancellation of uncollectible claim for $1,000, rather than $200, and deleting provision concerning cancellation of uncollectible patient claims greater than $400 due The University of Connecticut Health Center, effective July 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

The legislature did not intend for Governor's authorization to pay amount specified in a settlement to create mandatory duty for department official to pay. 284 C. 250.

Arbitration clause in state contract not invalidated by section. 28 CS 173.



Section 3-8 - Restoration and repair of state boundary marks.

The Governor shall, in 1975 and decennially thereafter, or whenever any monument or other boundary mark between this state and an adjoining state has become damaged, displaced or destroyed, appoint an agent authorized to act with a duly appointed agent of such adjoining state to examine any or all of such monuments and boundary marks and restore or repair any that are injured or have been removed; and a reasonable portion of the expense thereof, together with the cost of the services of such agent, when approved by the Governor, shall be paid from the State Treasury. Such agent or his representative may, upon giving reasonable written notice to the owner, enter upon private property for the purpose of surveying, establishing, maintaining or restoring any state boundary mark or monument and shall use care so that no unnecessary damage shall result to such private property, and the state shall pay damages to the owner of any such property, from appropriations made to the Department of Transportation for any damage or injury such agent or his representative causes such owner by such entry and activity.

(1949 Rev., S. 90; 1967, P.A. 46, S. 1; 1971, P.A. 550, S. 1.)

History: 1967 act changed “1970” and “quinquennially” to “1975” and “decennially”, respectively; 1971 act made provisions concerning entry on private property and reimbursement for any damage to private property.



Section 3-9 - Automobile for use of the Governor.

An automobile shall be provided for the use of the Governor, to be purchased, maintained and operated at the expense of the state from moneys appropriated for expenses of the Governor.

(1949 Rev., S. 81.)



Section 3-10 - Maintenance of the Governor's residence. Foundations established re Governor's residence. Disclosure of income, expenditures, contributions, officers and state employees.

(a) The land, buildings, furnishings and improvements of the Governor's official residence shall be maintained by the Commissioner of Administrative Services and food, supplies and staff for such residence shall be provided by the commissioner at the expense of the state.

(b) Notwithstanding any provision of the general statutes, for any foundation, as defined in section 4-37e, and established for the purpose of assisting the Commissioner of Administrative Services in performing the duties described in subsection (a) of this section, the following information shall be subject to disclosure in accordance with the provisions of chapter 14: (1) The annual income and individual expenditures and contributions in excess of two hundred dollars of such foundation, (2) the names of the officers of any such foundation, and (3) the names of any state employees acting on behalf of, or working for such foundation.

(1949 Rev., S. 104; March, 1950, S. 33d; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 7, 110; P.A. 88-1, S. 2, 13; P.A. 04-37, S. 1; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced “public works commissioner” with “commissioner of administrative services”; P.A. 87-496 substituted “public works commissioner” for “administrative services commissioner”; P.A. 88-1 required food, supplies and staff for the residence to be provided by the commissioner at state expense; P.A. 04-37 designated existing section as Subsec. (a), and added new Subsec. (b) re disclosure of income, expenses, contributions, officers and certain state employee names by foundations established to assist the Commissioner of Public Works in maintaining the Governor's residence, effective April 20, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 3-10a - Governor to take steps to assure federal aid for higher education.

Section 3-10a is repealed.

(1961, P.A. 534; 1967, P.A. 585, S. 5.)



Section 3-10b - Governor may request waiver of certain federal-aid program requirements re administration of aid.

(a) The Governor is authorized to request the head of any federal department administering a grant-in-aid program under any federal law which requires that a single state agency or multimember board or commission be established or designated to administer or supervise the administration of the program, that such federal department waive the single state agency or multimember board or commission provision of such federal law in accordance with section 204 of the Intergovernmental Cooperation Act of 1968.

(b) Notwithstanding the provisions of any other general statute, upon the waiver by the head of a federal department pursuant to subsection (a) of this section, the Governor may authorize and direct that the program for which such waiver has been obtained be administered by more than one state agency, board or commission.

(1969, P.A. 588, S. 1, 2.)



Section 3-10c - Appropriation to be used by or on behalf of former Governor.

(a) The Comptroller shall make available during the period of one year from the date a former Governor shall leave office, upon submission of proper vouchers, the sum of not more than ten thousand dollars, which is to be used by or on behalf of such former Governor, as he or, in the event he is unable to do so because of illness or death, the Comptroller deems proper and necessary, to meet the expenses applicable to the performance of public responsibilities related to his having held the office of Governor.

(b) To be eligible for the benefits of this section, a former Governor shall not, during the term for which he was elected, have been removed from office or have left office during the term for which he was elected for any reason other than physical or mental disability.

(c) Repealed by P.A. 75-567, S. 56, 80.

(1971, P.A. 28, S. 1–3; P.A. 75-567, S. 56, 80; P.A. 81-371, S. 1, 2.)

History: P.A. 75-567 repealed Subsec. (c) which had provided an appropriation; P.A. 81-371, effective June 23, 1981, added provision authorizing the comptroller to determine the proper and necessary use of fund, on behalf of a former governor, if the former governor is unable to do so because of illness or death.



Section 3-10d - Reactivation of military units for parades, celebrations or other ceremonies.

The Governor may reactivate any military unit of the state or of the colony of Connecticut for participation in any parade, celebration or other ceremony taking place within or outside the state. No state funds shall be expended for reactivation of any such units and no person shall be involuntarily activated under the authority of this section.

(P.A. 73-220, S. 1, 2; P.A. 87-278, S. 4, 5.)

History: P.A. 87-278 removed restrictions limiting reactivation of military units to bicentennial celebrations and permitted reactivation for any parade, celebration or other ceremony.



Section 3-10e - Transferred

Transferred to Chapter 814b, Sec. 46a-41.



Section 3-10f - Flying flags at half-staff.

(a) In the event of the death of a present or former principal figure of state government or of a member of the armed forces, as defined in section 27-103, who is from Connecticut and dies in the line of duty, the Governor may proclaim that the national flag be flown at half-staff. When such proclamation is issued, all state government buildings, offices, public schools and military bases shall fly the national flag and the state flag at half-staff.

(b) In the event of the death of a state official or prominent citizen, the Governor may proclaim that the state flag be flown at half-staff. When such proclamation is issued, all state government buildings, offices, public schools and military bases shall fly the state flag at half-staff.

(P.A. 06-138, S. 1; P.A. 13-44, S. 1.)

History: P.A. 13-44 replaced former provisions with Subsec. (a) re national flag at half-staff upon death of principal government figure or member of armed forces and Subsec. (b) re state flag at half-staff upon death of official or prominent citizen, effective May 24, 2013.






Chapter 32 - Treasurer

Section 3-11 - Salary and bond of Treasurer. Office of Treasurer full time.

The Treasurer shall receive an annual salary of one hundred ten thousand dollars. Before entering upon the execution of the duties of the office, the Treasurer shall give a bond to the state, with sufficient surety, in the sum of two hundred thousand dollars, for the term for which the Treasurer has been elected, which bond shall be conditioned for the faithful performance of such duties other than in connection with the School Fund. The Treasurer shall devote full time to the duties of the office.

(1949 Rev., S. 105, 3586, subs. (4); 1951, S. 1960d, subs. (4); February, 1965, P.A. 331, S. 41; 1972, P.A. 281, S. 35; P.A. 77-576, S. 53, 65; P.A. 82-365, S. 4, 8; P.A. 86-375, S. 3, 9; P.A. 98-227, S. 3, 9; P.A. 00-231, S. 2, 10.)

History: 1965 act increased salary from $8,000 to $15,000 effective with respect to treasurer elected November 8, 1966; 1972 act increased salary to $20,000, effective January 8, 1975; P.A. 77-576 increased treasurer's salary to $25,000, effective January 1, 1979; P.A. 82-365 increased treasurer's annual salary to $35,000 and added provision requiring treasurer to devote full time to duties of office; P.A. 86-375 increased treasurer's annual salary to $50,000; P.A. 98-227 increased Treasurer's annual salary to $70,000, effective January 6, 1999; P.A. 00-231 increased Treasurer's salary to $110,000 and made technical changes for the purposes of gender neutrality, effective January 8, 2003.

See Sec. 3-40 re Treasurer's duties with respect to School Fund and Agricultural College Fund.

See Sec. 4-14 re transportation allowance.

Bond applies with respect to unemployment compensation fund. 133 C. 118.



Section 3-11a - Authority to enter into contractual agreements.

In accordance with established procedures, the Treasurer may enter into such contractual agreements as may be necessary and proper for the discharge of his duties.

(P.A. 88-282.)



Section 3-12 - Deputy Treasurer.

The Treasurer shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and shall perform all the duties of the Treasurer in case of the sickness or absence of the Treasurer. In case of the death of the Treasurer, the Deputy Treasurer shall possess the powers and perform the duties belonging to such office until a successor to the deceased Treasurer is elected or appointed and has qualified.

(1949 Rev., S. 106; June, 1955, S. 34d.)

See Sec. 9-213 re procedure for filling vacancy in Treasurer's office.



Section 3-12a - Appointment of officers and investment-related personnel.

In addition to the appointments authorized under section 3-13a, the Treasurer may appoint, as the Treasurer determines is necessary, officers and other investment-related personnel in other divisions of the office of the Treasurer, with the approval of the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management. Such officers and investment-related personnel shall serve at the pleasure of the Treasurer.

(P.A. 11-82, S. 1.)



Section 3-13 - Assistant treasurer for debt management. Additional assistant treasurer.

The Treasurer shall appoint an assistant treasurer for debt management. Such assistant shall be sworn to the faithful discharge of his duties. He shall, under the direction of the Treasurer oversee the general financing procedure in the borrowing of money by the state and perform such other duties as the Treasurer may direct. The Treasurer may appoint an additional assistant treasurer as necessary for the efficient conduct of the business of the Treasurer. Such assistant treasurers shall be in the unclassified service and may be removed by the Treasurer.

(1953, June, 1955, S. 36d; P.A. 73-594, S. 10, 12; P.A. 74-324, S. 1, 2; P.A. 87-518, S. 3, 5.)

History: P.A. 73-594 replaced reference to repealed chapter 63 with reference to chapter 67 and removed language referring to deputy treasurer's duties as investment officer, adding general language concerning duties; P.A. 74-324 created deputy treasurer for debt management, thereby distinguishing between this section and Sec. 3-12; P.A. 87-518 authorized treasurer to appoint an assistant treasurer, instead of a deputy treasurer, for debt management, repealed provision that such appointment be subject to provisions of chapter 67 and authorized appointment of an additional assistant treasurer.



Section 3-13a - Investment department. Chief investment officer, deputy chief investment officer, principal investment officers and other personnel. Investment counsel. Costs of department.

(a) The Treasurer, with the advice and consent of the Investment Advisory Council, shall appoint a chief investment officer and may appoint a deputy chief investment officer and principal investment officers to assist the chief investment officer, for the Connecticut retirement pension and trust funds, who shall serve at the pleasure of the Treasurer and whose compensation shall be determined by the Treasurer within salary ranges established by the Treasurer in consultation with the Investment Advisory Council. The provisions of section 4-40 shall not apply to the compensation of said officers. The chief investment officer shall be sworn to the faithful discharge of duties under law and shall, under the direction of the Treasurer and subject to the provisions of sections 3-13 to 3-13d, inclusive, and 3-31b, advise the Treasurer on investing the trust funds of the state. Said officer shall also perform such other duties as the Treasurer may direct. In addition to said officers, the Treasurer may appoint investment officers and other personnel to assist said chief investment officer, which officers and other personnel shall serve at the pleasure of the Treasurer.

(b) The Treasurer may retain professional investment counsel to evaluate and recommend to the Treasurer changes in the portfolio of the state's trust and other funds. Said counsel shall inform the Treasurer of suitable investment opportunities and shall investigate the investment merit of any security or group of securities.

(c) The cost of operating the investment department including the cost of personnel and professional investment counsel retained under sections 3-13 to 3-13d, inclusive, and 3-31b shall be paid by the Treasurer charging the income derived from the trust funds.

(P.A. 73-594, S. 5, 6, 8, 12; P.A. 87-518, S. 4, 5; P.A. 00-43, S. 13, 19; Sept. Sp. Sess. P.A. 09-7, S. 11; P.A. 11-82, S. 2; P.A. 16-113, S. 1.)

History: P.A. 87-518 substituted “assistant” treasurer for “deputy” treasurer in Subsec. (a); P.A. 00-43 amended Subsec. (a) to change the title of assistant treasurer for investments to chief investment officer and to provide for the compensation of said officer and amended Subsec. (b) to make a technical change for purposes of gender neutrality, effective May 3, 2000; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to permit Treasurer to appoint deputy chief investment officer and principal investment officers, effective October 5, 2009; P.A. 11-82 amended Subsec. (a) to replace former provisions re appointment of deputy chief investment officer with provision re appointment of deputy to assist chief investment officer, to eliminate requirement for advice and consent of Investment Advisory Council in appointment of investment-related personnel and to make conforming changes, effective July 8, 2011; P.A. 16-113 amended Subsec. (a) by adding reference to principal investment officers in provision re officers Treasurer may appoint in consultation with Investment Advisory Council and making a conforming change, effective June 20, 2016.



Section 3-13b - Investment Advisory Council established. Duties and powers. State Treasurer's investment policy statement.

(a) There is created an Investment Advisory Council which shall consist of the following: (1) The Secretary of the Office of Policy and Management who shall serve as an ex-officio member of said council; (2) the State Treasurer who shall serve as an ex-officio member of said council; (3) five public members all of whom shall be experienced in matters relating to investments. The Governor, the president pro tempore of the Senate, the Senate minority leader, the speaker of the House of Representatives and the minority leader of the House of Representatives shall each appoint one such public member to serve for a term of four years. No such public member or such member's business organization or affiliate shall directly or indirectly contract with or provide any services for the investment of trust funds of the state of Connecticut during the time of such member's service on said council and for one year thereafter. The term of each public member in office on June 30, 1983, shall end on July 1, 1983. The appointing authority shall fill all vacancies of the public members; (4) three representatives of the teachers' unions, and two representatives of the state employees' unions. On or before July 15, 1983, the teachers' unions shall jointly submit to the State Treasurer a list of three nominees, and the state employees' unions or a majority thereof who represent a majority of state employees shall jointly submit to the Treasurer a list of two nominees. On or before July 30, 1983, the Governor shall appoint five members of the council from such lists, for terms of two years. Any person appointed to fill a vacancy or to be a new member at the expiration of a given term, whose predecessor in that position was either a representative of one of the teachers' unions or one of the state employees' unions, shall also be a representative of such respective union group. Any such appointee shall be appointed by the Governor from a list of nominees submitted to the Treasurer by the teachers' unions or state employees' unions or such majority thereof, as the case may be, within thirty days of notification by the Treasurer of the existence of a vacancy or a prospective vacancy, or the expiration or prospective expiration of a term. All members of the council shall serve until their respective successors are appointed and have qualified. No public member of the council shall serve more than two consecutive terms which commence on or after July 1, 1983.

(b) The Governor shall designate one of the members to be chairperson of the council to serve as such at the Governor's pleasure. The Treasurer shall serve as secretary of said council. A majority of the members of the council then in office shall constitute a quorum for the transaction of any business, and action shall be by the vote of a majority of the members present at a meeting. Votes by members on investment policies shall be recorded in the minutes of each meeting. Members of said council shall not be compensated for their services but shall be reimbursed for all necessary expenses incurred in the performance of their duties as members of said council. The council shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of the members in office. Special meetings shall be held at the request of such majority after notice in accordance with the provisions of section 1-225. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(c) (1) The Treasurer shall recommend to the Investment Advisory Council an investment policy statement which shall set forth the standards governing investment of trust funds by the Treasurer. Such statement shall include, with respect to each trust fund, without limitation, (A) investment objectives; (B) asset allocation policy and risk tolerance; (C) asset class definitions, including specific types of permissible investments within each asset class and any specific limitations or other considerations governing the investment of any funds; (D) investment manager guidelines; (E) investment performance evaluation guidelines; (F) guidelines for the selection and termination of providers of investment-related services who shall include, but not be limited to, investment advisors, external money managers, investment consultants, custodians, broker-dealers, legal counsel, and similar investment industry professionals; and (G) proxy voting guidelines. A draft of the statement shall be submitted to the Investment Advisory Council at a meeting of said council and shall be made available to the public. Notice of such availability shall be published in at least one newspaper having a general circulation in each municipality in the state which publication shall be not less than two weeks prior to such meeting. Said council shall review the draft statement and shall publish any recommendations it may have for changes to such statement in the manner provided for publication of the statement by the Treasurer. The Treasurer shall thereafter adopt the statement, including any such changes the Treasurer deems appropriate, with the approval of a majority of the members appointed to said council. If a majority of the members appointed to said council fail to approve such statement, said majority shall provide the reasons for its failure to approve to the Treasurer who may submit an amended proposed statement at a subsequent regular or special meeting of said council. Such revised proposed statement shall be made available to the public in accordance with the provisions of the Freedom of Information Act, as defined in section 1-200. Any revisions or additions to the investment policy statement shall be made in accordance with the procedures set forth in this subdivision for the adoption of the statement. The Treasurer shall annually review the investment policy statement and shall consult with the Investment Advisory Council regarding possible revisions to such statement.

(2) All trust fund investments by the State Treasurer shall be reviewed by said Investment Advisory Council. The Treasurer shall provide to the council all information regarding such investments which the Treasurer deems relevant to the council's review and such other information as may be requested by the council. The Treasurer shall provide a report at each regularly scheduled meeting of the Investment Advisory Council as to the status of the trust funds and any significant changes which may have occurred or which may be pending with regard to the funds. The council shall promptly notify the Auditors of Public Accounts and the Comptroller of any unauthorized, illegal, irregular or unsafe handling or expenditure of trust funds or breakdowns in the safekeeping of trust funds or contemplated action to do the same within their knowledge. The Governor may direct the Treasurer to change any investments made by the Treasurer when in the judgment of said council such action is for the best interest of the state. Said council shall, at the close of the fiscal year, make a complete examination of the security investments of the state and determine as of June thirtieth, the value of such investments in the custody of the Treasurer and report thereon to the Governor, the General Assembly and beneficiaries of trust funds administered, held or invested by the Treasurer. With the approval of the Treasurer and the council, said report may be included in the Treasurer's annual report.

(d) The Investment Advisory Council shall be within the office of the State Treasurer for administrative purposes only.

(e) For the purposes of this section, “teachers' union” means a representative organization for certified professional employees, as defined in section 10-153b, and “state employees' union” means an organization certified to represent state employees, pursuant to section 5-275.

(P.A. 73-594, S. 1–3, 12; P.A. 77-614, S. 19, 55, 610; P.A. 78-208, S. 26, 35; P.A. 80-318, S. 1, 2; P.A. 82-381, S. 1, 2; P.A. 83-533, S. 1, 54; 83-574, S. 2, 20; P.A. 00-43, S. 1, 19; P.A. 02-103, S. 41.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and placed the investment advisory council within the office of policy and management for administrative purposes only; P.A. 78-208 substituted reference to Sec. 10-183b for reference to Sec. 10-160; P.A. 80-318 deleted references to successors in Subsec. (a) and placed investment advisory council within the office of the state treasurer rather than the office of policy and management; P.A. 82-381 increased membership from nine to eleven members by adding representatives of teachers' unions and state employees' unions, limited participation of those members to matters affecting the teachers' retirement fund and state employees' retirement fund, respectively, and defined teachers' union and state employees' union; P.A. 83-533 amended section to provide for three members representing teachers' unions and two members representing state employees' unions, deleting provisions re representatives for teachers' retirement board and state employees' retirement commission, and to allow full participation in all council decisions; P.A. 83-574 amended Subsec. (a) to provide for legislative appointments, and, concurring with P.A. 83-533, to eliminate representatives of teachers' retirement board and state employees' retirement commission and add three representatives of the teachers' union and two representatives of the state employees' unions, amended Subsec. (b) to establish procedural and attendance requirements, amended Subsec. (c) to eliminate provision limiting participation of teacher and state employee representatives and to require reports to the general assembly and trust fund beneficiaries and amended Subsec. (e) to reword definition of “state employees' union”; P.A. 00-43 made a technical change in Subsec. (b) and amended Subsec. (c) to provide for an investment policy statement by the Treasurer and to modify the responsibilities of the Investment Advisory Council, effective May 3, 2000; P.A. 02-103 made a technical change in Subsec. (b).

See Sec. 4-9a for definition of “public member”.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 3-13c - Trust funds defined.

Trust funds as used in sections 3-13 to 3-13e, inclusive, and 3-31b shall be construed to include Connecticut Municipal Employees' Retirement Fund A, Connecticut Municipal Employees' Retirement Fund B, Soldiers, Sailors and Marines Fund, State's Attorneys' Retirement Fund, Teachers' Annuity Fund, Teachers' Pension Fund, Teachers' Survivorship and Dependency Fund, School Fund, State Employees Retirement Fund, the Hospital Insurance Fund, Policemen and Firemen Survivor's Benefit Fund and all other trust funds administered, held or invested by the Treasurer.

(P.A. 73-594, S. 4, 12; P.A. 78-236, S. 17, 20; P.A. 87-458, S. 15, 18; P.A. 99-70, S. 1, 3; P.A. 05-288, S. 5.)

History: P.A. 78-236 substituted “3-13e” for “3-13d”; P.A. 87-458 included hospital insurance fund as trust fund; P.A. 99-70 added Policemen and Firemen Survivor's Benefit Fund, effective May 27, 1999; P.A. 05-288 made a technical change, effective July 13, 2005.



Section 3-13d - Trust funds: Investment, restrictions, sale of call options. Consideration of political implications of particular investments in relation to U.S. foreign policy and national interests. Connecticut mortgage pass-through certificates. Certain contracts with life insurance companies.

(a) Notwithstanding any other provision in the general statutes, the Treasurer shall invest as much of the state's trust funds as are not required for current disbursements in accordance with the provisions of section 45a-203 or the provisions of this part. Notwithstanding the provisions of this section or any other provision in the general statutes, the Treasurer shall not invest more than sixty per cent of the market value of each such trust fund in common stock, except in the event of a stock market fluctuation that causes the common stock percentage to increase and the Treasurer deems it in the best interest of such trust fund to maintain a higher percentage of equities, provided the Treasurer shall not allow the market value of each such trust fund in common stock to exceed sixty-five per cent for more than six months after such fluctuation occurs. On and after January 1, 2001, or on and after the first adoption of an investment policy statement under section 3-13b, whichever is later, all trust fund investments shall be made in accordance with the investment policy statement adopted under section 3-13b. In order to increase the income for each such combined investment fund established pursuant to section 3-31b, the Treasurer may enter into repurchase agreements or lend securities from each such fund, provided that at the time of the execution of the repurchase agreement or the loan at least one hundred per cent of the market value of the security sold or lent shall be received as consideration in the form of cash or securities guaranteed by (1) the United States government or any agency of the United States government, or (2) a sovereign country that is a participant in the General Arrangements to Borrow, known generally as the Group of Ten, or G10, and is rated “AA” or better by at least one nationally recognized statistical rating organization. At all times during the term of each such repurchase agreement or the term of each such loan the consideration received or the collateral shall be equal to not less than ninety-five per cent of the full market value of the security and said consideration received or said collateral shall not be more than one hundred thousand dollars less than the full market value of the security. The Treasurer may sell call options which would give the holders of such options the right to purchase securities held by the Treasurer at the date the call is sold for investment purposes, under such terms and conditions as the Treasurer may determine. Among the factors to be considered by the Treasurer with respect to all securities may be the social, economic and environmental implications of investments of trust funds in particular securities or types of securities. In the investment of the state's trust funds the Treasurer shall consider the implications of any particular investment in relation to the foreign policy and national interests of the United States.

(b) Notwithstanding any other provision in the general statutes or elsewhere to the contrary, the Treasurer may invest as much of the state's trust funds as are not required for current disbursements in Connecticut mortgage pass-through certificates. As used in this section, “Connecticut mortgage pass-through certificate” means (1) a certificate evidencing ownership of an undivided interest in a pool of mortgage loans, each of which is secured by a first mortgage on real property located in this state improved by one-to-four-family residential dwellings or units, where such mortgage loans are assigned to a trust company or bank having the powers of a trust company within or without the state, as trustee for the benefit of the holders of such certificates, or (2) any Federal Home Loan Mortgage Corporation pass-through certificate or Federal National Mortgage Association securities backed by mortgage loans, each of which is secured by a first mortgage on real property located in this state improved by one-to-four-family residential dwellings or units; provided such mortgage loans are originated by any bank, trust company, national banking association, savings bank, federal mutual savings bank, savings and loan association, federal savings and loan association, credit union, or federal credit union authorized to do business in this state or by any lender authorized to do business in this state and approved by the federal Secretary of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act. In exercising his discretion to invest the state's trust funds in Connecticut mortgage pass-through certificates and in considering the yield on such investments, the Treasurer shall give preference to pools of mortgage loans which contain loans to persons who at the time of mortgage application are contributors to state pension and retirement funds included among the trust funds defined in section 3-13c or who have been past contributors to such funds and who continue to maintain a financial interest therein, and may consider furtherance of the public policy of increasing the amount of reasonably priced mortgage loans available to state residents. Nothing in this section shall prevent the Treasurer from investing state trust funds in mortgage pass-through certificates other than Connecticut mortgage pass-through certificates.

(c) Except in the event of an express repeal of this subsection, no pool of mortgage loans, the ownership of which is evidenced by Connecticut mortgage pass-through certificates, shall be subject to any tax imposed by the state if all of the outstanding Connecticut mortgage pass-through certificates respecting such pool were at any time owned by or on behalf of any one or more of the state's trust funds.

(d) Notwithstanding any other provision in the general statutes or elsewhere to the contrary, the Treasurer may enter into contracts with any life insurance company authorized to do business in Connecticut under which any amounts held in the state's trust funds may be used to purchase pension funding contracts and contracts providing for participation in separate accounts or under which funds become a part of the general account of any such life insurance company.

(e) Notwithstanding any provision of the general statutes, neither the Treasurer, the Deputy Treasurer nor any acting Treasurer shall make a private equity or real estate investment without the approval of the Investment Advisory Council, for the balance of the Treasurer's term of office, on or after any of the following events: (1) The defeat of the Treasurer (A) in a ballot for the party nomination for Treasurer at a convention where said Treasurer was a candidate for nomination, (B) in a primary for nomination for said office where said Treasurer was a candidate for nomination, or (C) upon the completion of a recanvass of the returns from such primary under section 9-445 or 9-446, whichever is later, (2) the defeat of the Treasurer (A) in the election for said office or (B) upon the completion of a recanvass of the returns from such election under section 9-311, 9-311a or 9-311b, or (3) the resignation of the Treasurer.

(P.A. 73-594, S. 7, 12; P.A. 74-49, S. 1, 2; P.A. 80-431, S. 2, 4; P.A. 81-343, S. 2, 7; P.A. 86-29, S. 1, 3; P.A. 92-69, S. 4, 5; P.A. 95-120, S. 1, 2; June 18 Sp. Sess. P.A. 97-4, S. 8, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-86; P.A. 00-43, S. 2, 4, 19; P.A. 02-34, S. 1; P.A. 10-150, S. 1.)

History: P.A. 74-49 provided that market value of loans from investment funds could be guaranteed by U.S. government or its agencies; P.A. 80-431 required treasurer to consider foreign policy and national interest in making investments of state trust funds; P.A. 81-343 added Subsecs. (b) to (d) re mortgage pass-through certificates and contracts with life insurance companies to purchase pension funding contracts; P.A. 86-29 amended Subsec. (a) to provide specifically that the treasurer may enter into repurchase agreements for purposes of investing the trust funds of the state; P.A. 92-69 amended Subsec. (b) to include certain Federal Home Loan Mortgage Corporation pass-through certificates and Federal National Mortgage Association securities backed by mortgage loans in the definition of “Connecticut mortgage pass-through certificate”; P.A. 95-120 amended Subsec. (a) to permit Treasurer to invest no more than 55%, instead of 50% of a trust fund in common stock, except under specified conditions, for a six-month period of time, effective July 1, 1995; (Revisor's note: Section 8 of June 18 Sp. Sess. P.A. 97-4 is void and was therefore not codified because it attempts to amend section 1 of vetoed public act 97-260 by restoring language which was deleted in the vetoed act and leaving in place new language added in the vetoed act, effective June 30, 1997. June 18 Sp. Sess. 97-11 changed the effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting section 8 of the act); P.A. 98-86 amended Subsec. (a) to replace book value with market value and add REITS as alternative investments; P.A. 00-43 amended Subsec. (a) to increase the limit on investment in common stock and to provide that all investments be made in accordance with the investment policy statement adopted under Sec. 3-13b, effective January 1, 2001, and added Subsec. (e) re restrictions on investment of trust funds in private equity or real estate during “lame duck” phase of Treasurer's term, effective May 3, 2000; P.A. 02-34 amended Subsec. (a) to delete provision which designated real estate investment trusts as alternative investments and not common stock investments, effective May 6, 2002; P.A. 10-150 amended Subsec. (a) by deleting “or elsewhere to the contrary”, adding Subdiv. (1) designator, making a conforming change and adding Subdiv. (2) allowing Group of Ten securities as collateral for securities lending, effective July 1, 2010.

See Sec. 3-13g re investment policies re corporations doing business in Iran.

See Sec. 3-13h re state funds invested in certain companies doing business in Northern Ireland.

See Sec. 3-13i re contracts for services related to investment of trust funds.



Section 3-13e - Investment of trust funds in loans to mortgage lenders.

(a) The following terms, when used in this section shall have the following meanings, unless the context otherwise requires: “Trust fund” means any of the funds listed in section 3-13c; “mortgage lender” means any bank and trust company, savings bank or savings and loan association chartered under the laws of the state, national banking association, federal savings and loan association, insurance company authorized to transact business in the state or other firm or corporation subject to the banking laws of Connecticut and approved by the Treasurer; and “pension and retirement fund contributor” means any person who at the time of receiving a mortgage-secured loan from a mortgage lender as provided in subsection (b) of this section is, and has been during the three years immediately preceding such loan, a contributor to any pension or retirement fund included among the trust funds listed in this subsection.

(b) Notwithstanding any provision of the general statutes to the contrary, the Treasurer may invest as much of the funds of any trust fund as are not required for current disbursements, in loans to mortgage lenders, subject to the following conditions: (1) Any such investment shall be secured as to payment of both principal and interest by a pledge of and lien upon collateral security of such nature, in such amounts and under such terms as the Treasurer shall determine; (2) any such mortgage lender shall within a reasonable period of time, as determined by the Treasurer, following receipt by such mortgage lender of the loan proceeds, enter into written commitments to make and shall thereafter proceed as promptly as practicable to make and disburse loans from such loan proceeds, in an aggregate principal amount not less than the amount of such loan proceeds, and each such loan shall be secured by a mortgage of residential real property containing not more than four dwelling units and situated within the state, provided no more than twenty million dollars in such loans to mortgage lenders shall be outstanding at any one time and no more than ten million dollars in such loans shall be made in any one fiscal year, and further provided, the aggregate of such loans outstanding to any single mortgage lender shall not exceed the greater of one million dollars or one per cent of the deposits of such mortgage lender. Pension and retirement fund contributors shall be afforded a preference with respect to receipt of loans made under the provisions of this section, subject to such procedures as the Treasurer may prescribe.

(P.A. 75-347, S. 1, 2; P.A. 78-121, S. 1, 113; 78-236, S. 18, 20.)

History: P.A. 78-121 deleted words “building or” in phrase “building or savings and loan association”, effective January 1, 1979; P.A. 78-236 redefined “trust fund”.



Section 3-13f - State investment policy in relation to corporations doing business in South Africa.

Section 3-13f is repealed, effective November 12, 1993.

(P.A. 80-431, S. 1, 4; P.A. 82-324, S. 1, 2; P.A. 87-170, S. 1, 2; Oct. Sp. Sess. P.A. 93-2, S. 1, 2.)



Section 3-13g - Divestment of state funds invested in companies doing business in Iran.

(a) For the purposes of this section:

(1) “Company” means any corporation, utility, partnership, joint venture, franchisor, franchisee, trust, entity investment vehicle, financial institution or other entity or business association, including all wholly-owned subsidiaries, majority-owned subsidiaries, parent companies or affiliates of such entities or business associations that exist for the purpose of making profit;

(2) “Doing business in Iran” means engaging in commerce in any form in Iran, including maintaining equipment, facilities, personnel or other apparatus of business or commerce in Iran, including, but not limited to, the lease or ownership of real or personal property in Iran or engaging in any business activity with the government of Iran;

(3) “Invest” means the commitment of funds or other assets to a company, including, but not limited to, the ownership or control of a share or interest in the company, and the ownership or control of a bond or other debt instrument by the company;

(4) “Iran” means the Islamic Republic of Iran, including its government and any of its agencies, instrumentalities or political subdivisions;

(5) “Mineral extraction activities” include (A) activities such as exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, silver, tungsten, uranium and zinc, and (B) facilitating such activities, including providing supplies or services in support of such activities;

(6) “Oil-related activities” include, but are not limited to, activities such as (A) owning rights to oil blocks, (B) exporting, extracting, producing, refining, processing, exploring for, transporting, selling or trading of oil, (C) constructing, maintaining or operating a pipeline, refinery or other oil field infrastructure, and (D) facilitating such activities, including providing supplies and services in support of such activities, but does not include the selling of retail gasoline and related consumer products; and

(7) “Petroleum resources” means petroleum, petroleum byproducts and natural gas.

(b) The State Treasurer shall review the major investment holdings of the state for the purpose of determining the extent to which state funds are invested in companies doing business in Iran. Whenever feasible and consistent with the fiduciary duties of the State Treasurer, the State Treasurer shall encourage companies in which state funds are invested and that are doing business in Iran, as identified by the United States Department of Treasury's Office of Foreign Assets Control or the State Treasurer, to act responsibly and not take actions that promote or otherwise enable Iran's development of nuclear weaponry or its support of terrorism.

(c) The State Treasurer (1) may divest, decide to not further invest state funds or not enter into any future investment in any company doing business in Iran; and (2) shall divest and not further invest in any security or instrument issued by Iran. In determining whether to divest state funds in accordance with the provisions of subdivision (1) of this subsection, the factors that the Treasurer shall consider shall include, but not be limited to, the following: (A) Revenues paid by such company directly to the government of Iran; (B) whether the company is doing business in Iran that involves contracts with or provision of supplies or services to (i) the government of Iran, (ii) companies in which the government of Iran has any direct or indirect equity share, (iii) consortia or projects commissioned by the government of Iran, or (iv) companies involved in consortia or projects commissioned by the government of Iran where such business involves oil-related activities, mineral extraction activities, investments that directly and significantly contribute to the development of Iran's petroleum resources or any other business activity that has been made the subject of economic sanctions imposed by the United States government; (C) whether the company has demonstrated complicity with an Iranian organization that has been identified as a terrorist organization by the United States government; (D) whether such company knowingly obstructs lawful inquiries into its operations and investments in Iran; (E) whether such company attempts to circumvent any applicable sanctions of the United States; (F) the extent of any humanitarian activities undertaken by such company in Iran; (G) whether such company is authorized by the federal government of the United States to do business in Iran; and (H) any other factor that the Treasurer deems prudent. In the event that the Treasurer determines that divestment of state funds is warranted from a company in which state funds are invested due to such company doing business in Iran, the Treasurer shall give notice to such company that such funds shall be divested from such company for as long as such company does business in Iran.

(d) The State Treasurer shall, at least once per fiscal year, provide a report to the Investment Advisory Council on actions taken by the Treasurer pursuant to the provisions of this section.

(e) The provisions of this section shall no longer be effective if both of the following occur: (1) Iran is no longer designated by the United States Department of State as a country that is a state sponsor of terrorism due to said department's determination that the country repeatedly provides support for acts of international terrorism; and (2) the President of the United States certifies to the appropriate committee of Congress, pursuant to P.L. 104-172, as amended from time to time, that Iran has ceased its efforts to design, develop, manufacture or acquire a nuclear explosive device or related materials and technology.

(P.A. 80-431, S. 3, 4; P.A. 11-82, S. 3.)

History: P.A. 11-82 added Subsec. (a) re definitions, designated existing provisions as Subsec. (b) and amended same to substitute “holdings” for “policies”, delete language re purpose of reviewing investments contrary to national interests and add language re Treasurer's encouragement of companies to not assist Iran's development of nuclear weaponry and support of terrorism, and added Subsec. (c) re factors Treasurer shall consider for divesture, Subsec. (d) re report and Subsec. (e) re conditions when provisions are no longer effective, effective July 8, 2011.



Section 3-13h - Investments in companies doing business in Northern Ireland which have not implemented the MacBride principles.

(a) The State Treasurer shall review the major investment holdings of the state for the purpose of determining the extent to which state funds are invested in companies doing business in Northern Ireland which have not adopted the MacBride principles. Whenever feasible and consistent with the fiduciary duties of the State Treasurer, companies in which the state has invested assets and which have operations in Northern Ireland shall be urged to adopt and implement the MacBride principles with respect to such operations and where necessary and appropriate to initiate or support shareholder initiatives requiring such corporate action.

(b) The State Treasurer may divest, decide not to further invest state funds or not enter into any future investment in any company unless such company has implemented the MacBride principles, which are as follows: (1) Increasing the representation of individuals from underrepresented religious groups in the workforce, including managerial, supervisory, administrative, clerical and technical jobs; (2) providing adequate security for the protection of minority employees at the workplace and while traveling to and from work; (3) banning provocative religious or political emblems from the workplace; (4) publicly advertising all job openings and making special recruitment efforts to attract applicants from underrepresented religious groups; (5) layoff, recall and termination procedures which do not in practice favor particular religious groupings; (6) abolishing job reservations, apprenticeship restrictions and differential employment criteria, which discriminate on the basis of religion or ethnic origin; (7) developing training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade and improve the skills of minority employees; (8) establishing procedures to assess, identify and actively recruit minority employees with potential for further advancement; and (9) appointing a senior management staff member to oversee the company's affirmative action efforts and the setting up of timetables to carry out affirmative action principles.

(c) The State Treasurer shall, at least once per fiscal year, provide a report to the Investment Advisory Council on actions taken by the Treasurer pursuant to the provisions of this section.

(d) The provisions of this section shall no longer be effective on and after January 1, 2020.

(P.A. 87-199, S. 1, 2; P.A. 95-345, S. 1, 2; P.A. 96-180, S. 136, 166; P.A. 12-203, S. 1.)

History: P.A. 95-345 amended Subsec. (b) by deleting the words “adopted and” from the phrase “such corporation has adopted and implemented the MacBride principles”, effective July 1, 1995; P.A. 96-180 amended Subsec. (b) to make technical grammatical corrections, effective June 3, 1996; P.A. 12-203 amended Subsec. (a) by changing “policies” to “holdings”, “moneys” to “state funds”, “corporations” to “companies” and “In whatever manner may be deemed appropriate by” to “Whenever feasible and consistent with the fiduciary duties of”, amended Subsec. (b) by deleting “In carrying out his fiduciary responsibility”, deleting requirement that State Treasurer disinvest state funds within 3 years following May 18, 1987, and invest no new state funds in any corporation doing business in Northern Ireland not implementing MacBride principles, deleting requirement that State Treasurer invest state funds available for future investment in corporations doing business in Northern Ireland in accordance with MacBride principles, adding “may divest, decide not to further invest state funds or not enter into any future investment in any company” and changing “corporation” to “company”, and added Subsecs. (c) re required report and (d) re effectiveness of provisions, effective July 1, 2012.



Section 3-13i - Contracts for services related to investment of trust funds.

On and after January 1, 2001, or on and after the first adoption of an investment policy statement under section 3-13b, whichever is later, any contract for services related to the investment of trust funds, as defined in section 3-13c, shall be subject to the investment policy statement adopted under section 3-13b. No contract for services related to the investment of such funds shall be awarded to a provider of such services until the Treasurer's recommendation of a provider is reviewed by the Investment Advisory Council. The Treasurer shall provide notice of such recommendation at a meeting of the council. Not later than forty-five days after such meeting, the council may file a written review of the Treasurer's recommendation concerning the selection of such provider with the Office of the Treasurer where it shall be available for public inspection. The Treasurer may proceed to award the contract after such forty-five-day period.

(P.A. 00-43, S. 3, 19.)

History: P.A. 00-43 effective May 3, 2000.



Section 3-13j - Third party fees in investments by Treasurer or quasi-public agencies.

(a) Prior to the Treasurer entering into a contract for investment services, as defined in section 9-612, any person or entity who would be a party to that contract shall disclose to the Treasurer, in writing, all third party fees attributable to such contract. Such disclosure shall be made by firms providing such services and shall be in a sworn affidavit in a manner and form prescribed in regulations which shall be adopted by the Treasurer, in accordance with the provisions of chapter 54, not later than three months after May 3, 2000. Information disclosed under this subsection shall be made available for public inspection in accordance with the Freedom of Information Act, as defined in section 1-200.

(b) Prior to any quasi-public agency, as defined in section 1-120, entering into a contract for investment services, as defined in section 9-612, any person or entity who would be a party to that contract shall disclose to the quasi-public agency entering into the contract, in writing, all third party fees attributable to such contract. Such disclosure shall be made by firms providing such services and shall be in a sworn affidavit in a manner and form as prescribed in procedures which shall be adopted by each such agency, in accordance with the provisions of chapter 12, not later than three months after May 3, 2000. Information disclosed under this subsection shall be made available for public inspection in accordance with the Freedom of Information Act, as defined in section 1-200.

(c) For purposes of this section and section 3-13k, “third party fees” includes, but is not limited to, management fees, placement agent fees, solicitation fees, referral fees, promotion fees, introduction or matchmaker fees, and due diligence fees.

(d) Any person who violates any provision of this section shall be liable for a civil penalty not to exceed two thousand dollars for each violation.

(1) The Attorney General, upon complaint of the Treasurer, may bring an action in the superior court for the judicial district of Hartford to recover such penalty for a violation of this section which affects a fund of the state. Any penalty imposed under this section for a violation which affects any such fund shall be paid to the Treasurer who shall deposit such moneys in such fund.

(2) Any quasi-public agency, as defined in section 1-120, may bring an action in the superior court to recover such penalty for a violation of this section which affects any fund under the control of such agency. Any penalty imposed under this section for a violation which affects any such fund shall be paid to such agency which shall deposit such moneys in such fund.

(P.A. 00-43, S. 5, 19.)

History: P.A. 00-43 effective May 3, 2000.



Section 3-13k - Direction of third party fees by Treasurer prohibited. Personal use by Treasurer of broker's credits prohibited.

(a) The Treasurer shall not direct the payment of any third party fees to any person other than third party fees paid in connection with state bond sales or fees permitted by the Internal Revenue Code in connection with guaranteed investment contracts related to debt issuance.

(b) Neither the Treasurer, nor any agent or employee of the Treasurer, shall make personal use of any credit or thing of value given by a broker or firm in connection with the investment of trust funds.

(P.A. 00-43, S. 6, 19.)

History: P.A. 00-43 effective May 3, 2000.



Section 3-13l - Finder's fees in connection with state investments prohibited. Definitions. Penalties.

(a) No person may, directly or indirectly, pay a finder's fee to any person in connection with any investment transaction involving the state, any quasi-public agency, as defined in section 1-120, or any political subdivision of the state. No person may, directly or indirectly, receive a finder's fee in connection with any investment transaction involving the state, any quasi-public agency, as defined in section 1-120, or any political subdivision of the state.

(b) For purposes of this section:

(1) “Finder's fee” means compensation in the form of cash, cash equivalents or other things of value paid to or received by a third party in connection with an investment transaction to which the state, any political subdivision of the state or any quasi-public agency, as defined in section 1-120, is a party for any services, and includes, but is not limited to, any fee paid for lobbying, as defined in subdivision (11) of section 1-91, and as defined by the Citizen's Ethics Advisory Board, in consultation with the Treasurer, in the regulations adopted under subparagraph (C)(ii) of subdivision (3) of this subsection or as prescribed by the Treasurer until such regulations are adopted.

(2) “Finder's fee” does not mean (A)(i) compensation earned for the rendering of investment services, as defined in subsection (e) of section 9-612, or for acting as a licensed real estate broker or real estate sales person under the provisions of section 20-312, or under a comparable statute of the jurisdiction in which the subject property is located, or (ii) marketing fees or due diligence fees earned by the payee in connection with the offer, sale or purchase of any security or investment interest, in accordance with criteria prescribed under subparagraph (C)(ii) of subdivision (3) of this subsection, (B) compensation paid to (i) persons who are investment professionals engaged in the ongoing business of representing investment services providers, or (ii) third parties for services connected to the issuance of debt by the state, any political subdivision of the state or any quasi-public agency, as defined in section 1-120, and (C) any compensation which is so defined by the regulations adopted under subparagraph (C)(ii) of subdivision (3) of this subsection, or any compensation which meets criteria prescribed by the Treasurer until such regulations are adopted. As used in this section, “offer” and “sale” have the same meaning as provided in section 36b-3.

(3) “Investment professional” means an individual or firm whose primary business is bringing together institutional funds and investment opportunities and who (A) is a broker-dealer or investment adviser agent licensed or registered (i) under the Connecticut Uniform Securities Act; (ii) in the case of an investment adviser agent, with the Securities and Exchange Commission, in accordance with the Investment Advisors' Act of 1940; or (iii) in the case of a broker-dealer, with the National Association of Securities Dealers in accordance with the Securities Exchange Act of 1934, or (B) is licensed under section 20-312, or under a comparable statute of the jurisdiction in which the subject property is located, or (C) (i) furnishes an investment manager with marketing services including, but not limited to, developing an overall marketing strategy focusing on more than one institutional fund, designing or publishing marketing brochures or other presentation material such as logos and brands for investment products, responding to requests for proposals, completing due diligence questionnaires, identifying a range of potential investors, or such other services as may be identified in regulations adopted under clause (ii) of this subparagraph; and (ii) meets criteria prescribed (I) by the Treasurer until regulations are adopted under this subparagraph, or (II) by the Citizen's Ethics Advisory Board, in consultation with the Treasurer, in regulations adopted in accordance with the provisions of chapter 54. Prior to adopting such regulations, the Citizen's Ethics Advisory Board shall transmit the proposed regulations to the Treasurer not later than one hundred twenty days before any period for public comment on such regulations commences and shall consider any comments or recommendations the Treasurer may have regarding such regulations. In developing such regulations, the Citizen's Ethics Advisory Board shall ensure that the state will not be competitively disadvantaged by such regulations relative to any legitimate financial market.

(c) Any person who violates any provision of this section shall be liable for a civil penalty of not less than the amount of the fee paid or received in violation of this section and not more than three times said amount.

(1) The Attorney General, upon complaint of the Treasurer or the Citizen's Ethics Advisory Board, may bring an action in the superior court for the judicial district of Hartford to recover such penalty for a violation of this section which affects a fund of the state. Any penalty imposed under this section for a violation which affects any such fund shall be paid to the Treasurer who shall deposit such moneys in such fund.

(2) Any political subdivision of the state may bring an action in the superior court to recover such penalty for a violation of this section which affects any fund under the control of such subdivision. Any penalty imposed under this section for a violation which affects any such fund shall be paid to such subdivision which shall deposit such moneys in such fund.

(3) Any quasi-public agency, as defined in section 1-120, may bring an action in the superior court to recover such penalty for a violation of this section which affects any fund under the control of such agency. Any penalty imposed under this section for a violation which affects any such fund shall be paid to such agency which shall deposit such moneys in such fund.

(P.A. 00-43, S. 7, 19; P.A. 02-103, S. 42; P.A. 05-183, S. 33; P.A. 06-196, S. 22; P.A. 13-180, S. 34; 13-244, S. 22.)

History: P.A. 00-43 effective May 3, 2000; P.A. 02-103 made technical changes in Subsec. (b)(2); P.A. 05-183 amended Subsecs. (b) and (c) to replace “Ethics Commission” with “Citizen's Ethics Advisory Board” and make technical changes, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (b)(3), effective June 7, 2006; P.A. 13-180 replaced reference to Sec. 9-612(f) with reference to Sec. 9-612(e) in Subsec. (b)(2), effective June 18, 2013; P.A. 13-244 amended Subsec. (b) to replace reference to Sec. 1-91(k) with reference to Sec. 1-91(11) in Subdiv. (1) and make a technical change in Subdiv. (2).



Section 3-14 - Management and sales of state property.

The Treasurer may appoint agents to manage all property to which the state becomes legally entitled and to sell any such property not necessary for the use of the state, at public or private sale, for cash or on credit, on such terms as the Treasurer approves. The Treasurer shall execute any conveyances thereof and shall render an account of his proceedings to the General Assembly if in session or to the Governor during the recess of the General Assembly; but, if any owner of such property appears, he shall be entitled to it, or, if sold, to the avails thereof, after deducting the necessary expenses.

(1949 Rev., S. 108.)

See Secs. 3-47 and 4b-21 re real estate transactions.

See Sec. 47-8 re Treasurer's authority to release mortgages to, or liens in favor of, state.

Cited. 13 CA 325.



Section 3-14a - Treasurer to administer trusts for counties.

Unless otherwise provided by the trust instrument, the State Treasurer shall succeed to the administration of any trust created for the benefit of any county and shall continue to administer the same in accordance with the terms of the trust.

(1959, P.A. 152, S. 94.)

See Sec. 6-2a re state succession to property and liabilities of counties.



Section 3-14b - Option of municipality to purchase state-owned land prior to sale. Waiver of rights. Exceptions.

Prior to the sale of any parcel of land, or a portion thereof owned by the state, except a transfer or conveyance to the party against whom foreclosure was taken or who conveyed to the state in lieu of foreclosure under the provisions of section 17b-138, or as provided in subsection (g) of this section, the state agency, department or institution responsible for the sale of such land shall first notify, in writing, the chief executive officer or officers of the municipality in which such land is situated and the affected state representative and state senator for such municipality of the state's intention to sell such land, and no agreement to sell such land may be entered into or sale may be made by the state except as follows:

(a) Not later than forty-five days after such notice has been so given, such chief executive officer or officers may give written notice to the state of the municipality's desire to purchase such land and shall have the right to purchase the interest in the land which the state has declared its intent to sell, subject to conditions of sale acceptable to the state.

(b) If the chief executive officer or officers of the municipality fail to give notice, as provided in subsection (a) of this section, or give notice to the state of the municipality's desire not to purchase such land, such municipality shall have waived its right to purchase the land in accordance with the terms of this section.

(c) Not later than sixty days after notice has been given by the municipality of its desire to purchase such land, as provided in subsection (a) of this section, the state acting through the state agency, department or institution shall sell such land to the municipality, provided the state and the municipality agree upon the conditions of sale and the amount to be paid therefor.

(d) If the municipality fails to purchase such land not later than sixty days after notice has been given by the municipality of its desire to purchase the land, as provided in subsection (a) of this section, such municipality shall have waived rights to purchase the land in accordance with the terms of this section, subject to the provisions of subsection (e) of this section.

(e) Notwithstanding the provisions of subsections (b) and (d) of this section, if the state thereafter proposes to sell such land to any person upon terms different from those offered to the municipality, the state shall first notify the municipality of such proposal, in the manner provided in subsection (a) of this section, and of the terms of such proposed sale, and such municipality shall have the option to purchase such land upon such terms and may thereupon, in the same manner and within the same time limitations as are provided in subsections (a) and (c) of this section, proceed to purchase such land.

(f) Notwithstanding the provisions of subsection (d) of this section, the towns of Preston and Norwich shall retain any right provided for by this section with regard to the property known as the Norwich State Hospital property, provided the Commissioner of Administrative Services determines that such towns continue to make good faith efforts to purchase such property and have otherwise complied with the provisions of this section.

(g) The provisions of this section shall not apply to the sale or transfer of land, an interest in land or an improvement to land under the provisions of section 4b-21.

(P.A. 74-203, S. 1, 2; P.A. 75-332; P.A. 96-222, S. 1, 41; P.A. 05-287, S. 28; P.A. 06-196, S. 23; P.A. 11-51, S. 44; P.A. 13-263, S. 2.)

History: P.A. 75-332 excepted transfers and conveyances of land where foreclosure was involved from provisions of section; P.A. 96-222 substituted “state agency, department or institution responsible for the sale of such land” for “State Treasurer”, effective July 1, 1996; P.A. 05-287 made technical changes throughout the section, added requirement that notice of sale be provided to the affected state representative and state senator for the municipality and added Subsec. (f) re the sale of the Norwich State Hospital property to the towns of Preston and Norwich, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (e), effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (f), effective July 1, 2011; P.A. 13-263 amended Subsec. (a) to add reference to Subsec. (g) and added Subsec. (g) re sale or transfer under Sec. 4b-21, effective July 1, 2013.

Cited. 13 CA 325.



Section 3-15 - Sites for beacon lights and other buildings.

The Treasurer is authorized to execute on behalf of the state and deliver, with the approval of the Governor, to the United States of America, a deed of any parcel of land belonging to the state, for the purpose of the erection and maintenance thereon of beacon lights and other buildings and apparatus to be used in aid of navigation. Any such deed shall contain a provision that, if such lights, buildings and apparatus are not erected thereon within five years from the date of such deed, or if the government of the United States of America abandons the use of such land for such purposes, title to such land shall revert to the state. Jurisdiction of the state over any land deeded to the United States under the provisions of this section shall be ceded to the United States, provided the state shall retain concurrent jurisdiction with the United States for the sole purpose of serving and executing thereon civil and criminal process issued under any provision of the statutes.

(1949 Rev., S. 130.)



Section 3-16 - Temporary borrowing. Approval by Governor. Notice to committees of General Assembly.

(a) The Treasurer is authorized, subject to the approval of the Governor, to borrow such funds, from time to time, as may be necessary, and to issue the obligations of the state therefor, signed by him or her as Treasurer, which obligations shall be binding on the state and shall be redeemed by the Treasurer whenever, in his or her opinion, there are funds in the Treasury available for such purpose or not later than two years from the date of issuance, whichever is earlier.

(b) The Governor shall specify, in his or her approval of temporary borrowing undertaken pursuant to subsection (a) of this section, the dollar amount of such borrowing.

(c) Concurrently with the Governor's notice to the Treasurer of approval of such borrowing, the Governor shall provide notice of approval of such borrowing to the chairs and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations.

(1949 Rev., S. 109; P.A. 11-82, S. 6.)

History: P.A. 11-82 designated existing provisions as Subsec. (a) and amended same to make technical changes and require obligations to be redeemed not later than 2 years from the date of issuance, and added Subsec. (b) re dollar amount of borrowing specified in Governor's approval and Subsec. (c) re notice to committees of General Assembly.



Section 3-17 - Collection of state revenue. Issuance of bonds.

The Treasurer shall receive all moneys belonging to the state and disburse the same only as he is directed by law. The Treasurer shall superintend the collection of the state taxes and revenue, receive all such revenue and make proper entries and credits for the same. He may issue, from time to time, registered or coupon bonds of this state in such sums as he finds expedient, deliver the same to the retirement fund provided for in section 10-183r and issue the same in exchange for or in lieu of any registered or coupon bonds previously authorized to be issued; and such bonds so issued shall be payable at the same time and bear interest at the same rate as the bonds received in exchange; and any bonds so received in exchange for new bonds shall be cancelled by the Treasurer.

(1949 Rev., S. 111; 1969, P.A. 629, S. 2; P.A. 78-208, S. 23, 35.)

History: 1969 act provided for delivery bonds to teachers' pension fund; P.A. 78-208 substituted “retirement” for “pension” and changed reference to repealed Sec. 10-165 to reflect reorganization of teachers' retirement system.

State Treasurer cannot maintain action for penalty for violation of criminal law. 6 C. 312; 9 C. 267. Treasurer has power to collect debt owing to state. 115 C. 560.



Section 3-17a - Payments to the state from certain financing litigation settlements.

Section 3-17a is repealed, effective May 26, 2009.

(June Sp. Sess. P.A. 01-7, S. 14, 28; P.A. 09-111, S. 5.)



Section 3-18 - Use of facsimile of state seal on bonds.

The use of a facsimile of the great seal of the state on all bonds of the state is authorized, and the same shall have the same effect as an impression thereof.

(1949 Rev., S. 122.)



Section 3-19 - Place of payment of state bonds.

The principal and interest of all bonds of the state issued after June 13, 1947, shall be made payable at such place or places as the Treasurer may determine.

(1949 Rev., S. 123.)



Section 3-20 - Short title: State General Obligation Bond Procedure Act. State Bond Commission.

(a) This section shall be known as and may be cited as, and its short title shall be, the “State General Obligation Bond Procedure Act”.

(b) The following terms, when used in this section, shall have the following meanings, unless the context otherwise requires: “Bonds” means general obligations of the state for the payment of the principal of and interest on which, as the same become due, the full faith and credit of the state are pledged; “bond act” means a general statute, public act or special act of the General Assembly empowering the State Bond Commission or the State Treasurer to authorize bonds heretofore enacted or hereafter enacted; “refunding bonds” means bonds authorized to be issued and sold pursuant to subsection (i) hereof and hereunder; “resolution” means a resolution adopted by a majority of the members of the State Bond Commission. The adoption of a resolution is hereby deemed to satisfy and supersede the requirement of any bond act for a written determination signed by the majority of the members of the State Bond Commission and filed in the office of the Secretary of the State; “State Bond Commission” or “commission” means the State Bond Commission as established herein.

(c) There is established the State Bond Commission, which shall consist of the Governor, the Treasurer, the Comptroller, the Attorney General, the Secretary of the Office of Policy and Management and the Commissioner of Administrative Services, each of whom may designate a deputy to represent him as a member at meetings of the State Bond Commission with full powers to act and vote in his behalf, and the cochairpersons and the ranking minority members of the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding, each of whom may designate another member of said joint standing committee, who is not a member of the State Bond Commission, to represent him as a member at meetings of the State Bond Commission with full powers to act and vote in his behalf. The members of said commission shall serve without compensation.

(d) All bonds of the state, authorized by the State Bond Commission acting prior to July 1, 1972, pursuant to any bond act taking effect prior to such date, shall be issued in accordance with such bond act or this section. All bonds of the state authorized to be issued by the State Bond Commission acting on or after July 1, 1972, pursuant to any bond act taking effect before, on or after such date shall be authorized and shall be issued in accordance with this section.

(e) The principal and interest of bonds, refunding bonds, other obligations or borrowings in anticipation thereof, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from any taxation by the state of Connecticut or under its authority, except for estate or succession taxes.

(f) With the exception of refunding bonds, the proceeds of the sale of the bonds and any moneys held or otherwise set aside for the repayment of the bonds shall be deposited with the Treasurer or, at the direction of the Treasurer, with a commercial bank or trust company, in trust for the benefit of the state, pending the use or application thereof, for the purpose and projects specified in the bond act empowering the State Bond Commission to authorize such bonds. Any expense incurred in connection with the carrying out of the provisions of this section, including the issuance of refunding bonds, shall be paid from the accrued interest and premiums or from the proceeds of the sale of such bonds or refunding bonds and in the same manner as other obligations of the state, except that expenses incurred in connection with the preparation, issuance and delivery of general obligation bonds issued in accordance with sections 3-17 and 10-183m, and delivered to the retirement fund provided for in section 10-183r shall be paid out of the General Fund if sufficient accrued interest and premiums are not available to pay such expenses. With the exception of the proceeds of refunding bonds deposited in a defeasance escrow fund, pending the use or application of any such bond proceeds or any such funds, such proceeds or funds may be deposited with the Treasurer in such fund or funds of the state as appropriate or at the direction of the Treasurer in a commercial bank or trust company with or without security to the credit of such fund or funds, or may be invested by, or at the direction of, the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States, or agencies or instrumentalities of the United States, in certificates of deposit, commercial paper, savings accounts and bank acceptances, in the obligations of any state of the United States or any political subdivision thereof or the obligations of any instrumentality, authority or agency of any state or political subdivision thereof, provided that at the time of investment such obligations are rated within one of the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, in the obligations of any regional school district in this state, of any municipality in this state or any metropolitan district in this state, provided that at the time of investment such obligations of such government entity are rated within one of the top three rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, or in any fund in which a trustee may invest pursuant to section 36a-353, or in investment agreements with financial institutions whose long-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner or whose short-term obligations are rated within the top rating category of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States. Except as may be provided herein or in any other public or special act, net earnings of investments of proceeds of bonds and such funds, and accrued interest and premiums on the issuance of such bonds shall, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, be deposited to the credit of the General Fund.

(g) (1) With the exception of refunding bonds, whenever a bond act empowers the State Bond Commission to authorize bonds for any project or purpose or projects or purposes, and whenever the State Bond Commission finds that the authorization of such bonds will be in the best interests of the state, it shall authorize such bonds by resolution adopted by the approving vote of at least a majority of said commission. No such resolution shall be so adopted by the State Bond Commission unless it finds that there has been filed with it (A) any human services facility colocation statement to be filed with the Secretary of the Office of Policy and Management, if so requested by the secretary, pursuant to section 4b-23; (B) a statement from the Commissioner of Agriculture pursuant to section 22-6, for projects which would convert twenty-five or more acres of prime farmland to a nonagricultural use; (C) prior to the meeting at which such resolution is to be considered, any capital development impact statement required to be filed with the Secretary of the Office of Policy and Management; (D) a statement as to the full cost of the project or purpose when completed and the estimated operating cost for any structure, equipment or facility to be constructed or acquired; and (E) such requests and such other documents as it or said bond act requires, provided no resolution with respect to any school building project financed pursuant to section 10-287d or any interest subsidy financed pursuant to section 10-292k shall require the filing of any statements pursuant to subparagraph (A), (B), (C), (D) or (E) of this subdivision and provided further any resolution requiring a capital impact statement shall be deemed not properly before the State Bond Commission until such capital development impact statement is filed. Any such resolution so adopted by the State Bond Commission shall recite the bond act under which said commission is empowered to authorize such bonds and the filing of all requests and other documents, if any, required by it or such bond act, and shall state the principal amount of the bonds authorized and a description of the purpose or project for which such bonds are authorized. Such description shall be sufficient if made merely by reference to a numbered subsection, subdivision or other applicable section of such bond act.

(2) The agenda of each meeting shall be made available to the members of the commission not later than five business days prior to the meeting at which such agenda is to be considered. The day of the meeting shall count as one of the business days. The agenda of each meeting, or any supporting documents included with such agenda, shall include a reference to the statute or public or special act which is the source of any funds to be used for any project on such agenda, including any contingency funds and any reuse or reallocation of funds previously approved for any other use or project, and a notation of the outside source from which any funds for any such project were received, if any.

(3) Upon adoption of a resolution, the principal amount of the bonds authorized therein for such purpose or project shall be deemed to be an appropriation and allocation of such amount for such purpose or project, respectively, and subject to approval by the Governor of allotment thereof and to any authorization for such project or purpose that may otherwise be required, contracts may be awarded and obligations incurred with respect to any such project or purpose in amounts not in the aggregate exceeding such authorized principal amount, notwithstanding that such contracts and obligations may at a particular time exceed the amount of the proceeds from the sale of such bonds theretofore received by the state. In any such resolution so adopted, the State Bond Commission may include provision for the date or dates of such bonds, the maturity of such bonds and, notwithstanding the provisions of any bond act taking effect prior to July 1, 1973, provision for either serial or term, sinking fund or other reserve fund requirements, if any, due dates of the interest thereon, the form of such bonds, the denominations and designation of such bonds, registration, conversion and transfer privileges and the terms of redemption with or without premium and the date and manner of sale of such bonds, provisions for the consolidation of such bonds with other bonds including refunding bonds for the purpose of sale as provided in subsection (h) of this section, limitations with respect to the interest rate or rates on such bonds, provisions for receipt and deposit or investment of the good faith deposit pending delivery of such bonds and such other terms and conditions of such bonds and of the issuance and sale thereof as the State Bond Commission may determine to be in the best interest of the state, provided the State Bond Commission may delegate to the Treasurer all or any part of the foregoing powers in which event the Treasurer shall exercise such powers until the State Bond Commission, by adoption of a resolution prior to exercise of such powers by the Treasurer shall elect to reassume the same. Such powers shall be exercised from time to time in such manner as the Treasurer shall determine to be in the best interests of the state and the Treasurer shall file a certificate of determination setting forth the details thereof with the secretary of the State Bond Commission on or before the date of delivery of such bonds, the details of which were determined by the Treasurer in accordance with such delegation.

(4) The State Bond Commission may authorize the Commissioner of Economic and Community Development to defer payments of interest or principal, or a portion thereof, in the case of a troubled loan, as defined in subdivision (1) of subsection (e) of section 8-37x, made by the commissioner under any provision of the general statutes.

(h) Notwithstanding any general statute, public act or special act of the General Assembly enacted prior to or after March 20, 1973, bonds or portions thereof, including refunding bonds authorized by any general statute, public act or special act of the General Assembly enacted prior to or after said date to be issued by the commission or by the Treasurer may be consolidated for the purpose of sale and issued, sold, printed and delivered as a single bond issue, provided, if bonds authorized under two or more bond acts are issued as a single bond issue or if bonds authorized under one or more bond acts together with refunding bonds are issued as a single bond issue, a separate maturity schedule or sinking fund requirements, if any, for such bonds or portions thereof authorized under each bond act and for the refunding bonds shall be established and filed with the secretary of the State Bond Commission on or before the date of delivery of such bonds.

(i) Notwithstanding any other provision of this section or of any general statute, public act or special act of the General Assembly enacted prior to or after March 20, 1973, whenever the Treasurer finds that it is in the best interests of the state to refund bonds issued pursuant to this section or pursuant to any other general statute, public act or special act of the General Assembly enacted prior to or after said date the maturity date of which has not yet occurred, and whether such bonds to be refunded are or are not subject to redemption prior to maturity, refunding bonds of the state may be issued for the purpose of purchasing, paying, funding or refunding such bonds and the interest payable thereon in advance of their maturity, or, if subject to redemption, at such redemption date or dates as provided in such bonds, at maturity or on such date or dates as determined by the Treasurer. No such refunding bonds shall be issued unless they are part of an issue described in a bond determination made and signed by the Treasurer in accordance with and pursuant to this subsection of which a copy has been filed with the secretary of the Bond Commission prior to delivery of such refunding bonds and such determination (A) sets forth the maturities of the bonds, including any refunding bonds, and the interest installments thereof, to be paid from the proceeds of the refunding bonds and (B) includes a certification of the Treasurer that the state reasonably expects as of the date of the certification to achieve, as a result of the sale of such refunding bonds and the investment and application of the proceeds of such sale, net debt service savings. Upon the issuance of any refunding bonds the proceeds from the sale thereof shall be deemed to have been appropriated and pledged for and shall be used and applied to the purchase, redemption or payment of the bonds to be so refunded including the payment of any redemption premium thereon and any interest accrued or to accrue thereon to the date of purchase, redemption or payment of such bonds at or prior to the maturity of such bonds as set forth in the bond determination, the refunding bonds authorized and issued pursuant to this subsection shall be general obligations of the state and the full faith and credit of the state are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal, including any amount of a mandatory sinking fund requirement as provided in such contract, and interest is hereby made, and the Treasurer shall pay such amounts as the same become due. Pending such use or application of the proceeds of refunding bonds issued pursuant to this subsection, such proceeds may be invested in accordance with and subject to the provisions of such bond determination, in obligations of, or guaranteed by, the state or the United States or any agency or instrumentality of the United States or in certificates of deposit or time deposits secured by such obligations, or without limiting the foregoing in bonds, debentures, notes or participation certificates or other obligations issued by federal land banks, the Federal National Mortgage Agency, the federal home loan bank system, the Export Import Bank, the Government National Mortgage Association, the federal intermediate credit banks, the Tennessee Valley Authority, public housing authorities and fully secured by payment of both principal and interest by a pledge of annual contributions under contracts with the United States of America, the United States Postal Service, banks for cooperatives and the Farmers Home Administration and shall be held in trust by the Treasurer in trust for use, application and investment as aforesaid separate and apart from other funds of the state or may be deposited with a trustee in trust for such use, application and investment, upon the execution of the bond determination the Treasurer is authorized to execute contracts for such holding, deposit, use, application and investment of such proceeds. Except as may be provided in the bond determination authorizing refunding bonds pursuant to this subsection, net earnings of investments of proceeds of such refunding bonds not needed for the purpose for which such refunding bonds were authorized shall be deposited in the General Fund. In any such bond determination of the Treasurer authorizing refunding bonds pursuant to this subsection, said Treasurer may include provision for the date or dates of such refunding bonds, the principal amount of such refunding bonds, the maturity date or dates of such refunding bonds and provision relating to serial or term bonds and sinking or other reserve fund requirements, if any, the establishment and terms of any trust or trusts held by a trustee or by the Treasurer pursuant to this subsection, due dates of the interest on such refunding bonds, the form thereof, including execution and issuance to the purchasers, pending preparation of definitive refunding bonds, of temporary bonds without coupons exchangeable for the definitive bonds when prepared, executed and ready for delivery, the denominations and designation of such refunding bonds, registration, conversion and transfer privileges and the terms of redemption with or without premium, the date and manner of sale of such refunding bonds, either public or private, at such price or prices as the Treasurer may determine, provisions for the consolidation of such refunding bonds with other bonds for the purpose of sale as provided in subsection (h) hereof, limitations with respect to the interest rate or rates of such refunding bonds, provisions for receipt and deposit or investment of the good faith deposit pending delivery of such refunding bonds and such other terms and conditions of such refunding bonds and of the issuance and sale thereof and the investment of the proceeds thereof as the Treasurer may determine to be in the best interests of the state. For the purposes of this subsection, “refunding bonds” means bonds, notes or other evidences of indebtedness including commercial paper and shall be deemed to include any of those agreements authorized by section 3-20a, to the extent that the Treasurer determines that the execution thereof is appropriate or necessary to satisfy the refunding requirements of this subsection.

(j) The Secretary of the Office of Policy and Management shall be the secretary of the State Bond Commission and shall be responsible for keeping complete records of the commission, including minutes certified by him of any meeting showing the adoption of any resolution by the commission and other actions taken by and documents filed with the commission, and such records shall be the official records of the proceedings of said commission and shall be maintained in the office of the Secretary of the Office of Policy and Management and open for public inspection. Meetings of the State Bond Commission shall be called upon such notice as may be determined by the State Bond Commission and may be open to the public.

(k) Bonds and refunding bonds shall be signed in the name of the state by the manual or facsimile signatures of at least two of the following: (1) The Governor, (2) the Treasurer or the Deputy Treasurer appointed pursuant to section 3-12, and (3) the Comptroller. At least one of such signatures or the signature of an authenticating agent, certifying agent, registrar or transfer agent shall be a manual signature. Such bonds and refunding bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds has ceased to hold office at the time of such issue or at the time of the delivery of such bonds and refunding bonds to the purchaser.

(l) Notwithstanding any other provision of this section or of any bond act, bonds issued under this section may be sold at public sale on sealed proposals or, subject to the approval of the State Bond Commission, by negotiation, in such manner, at such price or prices, at such time or times and on such other terms and conditions as the Treasurer shall determine to be in the best interests of the state. The provisions of this subsection shall not apply to general obligation bonds issued in accordance with sections 3-17 and 10-183m and delivered to the retirement fund provided for in section 10-183r or to refunding bonds sold at private sale pursuant to subsection (i) hereof.

(m) With the exception of refunding bonds, whenever the State Bond Commission has adopted a resolution authorizing bonds, the Treasurer may, pending the issuing of such bonds, issue, in the name of the state, temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Anticipation Notes”. The proceeds from the sale of such notes shall be used only for those purposes for which may be used the proceeds of the sale of bonds in anticipation whereof such anticipation notes were issued. Such portion of the proceeds from the sale of such bonds as may be required for such purposes shall be applied to the payment of the principal of and interest on any such anticipation notes which have been issued.

(n) The provisions of this section shall not apply to any bonds sold under section 13a-208 or, except to the extent provided for in this section, to any bonds issued before or after July 1, 1953, pursuant to any bond act which took effect prior to said date.

(o) Any bond act may adopt the provisions of this section by reference to this section or its short title and such reference shall serve to incorporate the provisions of this section in said bond act as though set out in full therein. Notwithstanding such adoption by reference, said bond act may contain provisions applicable to the bonds issued thereunder, and, in case of conflict, the provisions in such bond act shall prevail.

(p) Bonds issued in accordance with the provisions of this section pursuant to any bond act are secured by the full faith and credit of the state, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of principal of and interest on such bonds is hereby made and the Treasurer shall pay such principal and interest as the same become due.

(q) The State Bond Commission shall have power from time to time to transfer funds from any project or purpose under any act to the contingency reserve of such act provided said commission shall have authorized such transfer upon a finding that there has been filed with it a request for such transfer which is signed by or on behalf of the Secretary of the Office of Policy and Management stating that such projects or purposes have been completed and that such funds are excess moneys not needed for such project or purpose.

(r) The State Bond Commission may make representations and agreements which are necessary or appropriate to ensure the exemption from taxation of interest on bonds, notes or other obligations of the state, eligibility of such bonds, notes or other obligations for tax credits or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations, in each case under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include (1) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986, (2) a covenant that the state will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts, and (C) provide that such fiscal agents may act as trustee of such funds and accounts.

(s) The State Bond Commission may authorize, by vote of a majority of the members of said commission, bonds, refunding bonds, other obligations or borrowings in anticipation thereof in such form and manner that the interest on such bonds, refunding bonds, other obligations or borrowings in anticipation thereof may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds, refunding bonds, other obligations or borrowings in anticipation thereof upon the finding by said commission that the issuance of such taxable bonds, refunding bonds, other obligations or borrowings in anticipation thereof is in the public interest.

(t) The State Bond Commission may establish the interest rate or rates payable upon any loans originated on or after July 1, 1987, under any state loan programs and funded by bonds issued under this section if no rate of interest is specified or required by the general statutes or the public or special act authorizing such loans. The State Bond Commission shall establish such rate or rates in order to achieve the goals and purposes of such loan programs, to achieve the best interests of the state and, to the extent deemed necessary or desirable by the State Bond Commission, to comply with the requirements of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and regulations promulgated thereunder.

(u) Notwithstanding any other provision of this section or of any bond act, bonds, refunding bonds, notes or other obligations in anticipation thereof authorized and issued under this section may include contract provisions for (1) the payment of interest either (A) at certain rates in the event such interest is excludable from the gross income of the holders or owners thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or (B) at certain other rates in the event such interest is includable in the gross income of the holders or owners thereof under the Internal Revenue Service Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) the payment by the state of such costs and expenses as may be incurred by the holders or owners of such obligations pursuant to the contract with the state as a result thereof, and (3) other terms as the Treasurer shall determine to be in the best interests of the state. As part of the contract of the state with the holders or owners of such obligations, appropriation of all such amounts necessary for the punctual payment of any amounts required to be paid pursuant to any such contract provisions is hereby made and the Treasurer shall pay such amounts as aforesaid as the same becomes due.

(v) The State Bond Commission may make representations and agreements for the benefit of the holders of bonds, notes or other obligations of the state, or with respect to which the state is an obligated person, including bonds sold under section 13a-208, to provide secondary market disclosure information, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include: (1) Covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. All such agreements entered into and all such actions taken prior to June 22, 1995, are hereby validated.

(w) The state shall protect and save harmless any official or former official of the state from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or any state employee. This subsection shall not apply to cases of wilful and wanton fraud.

(x) Notwithstanding any provision of the general statutes, public acts or special acts, upon any sale, lease or other disposition to or use by a nongovernmental entity of all or a portion of any project financed with proceeds of bonds of the state the interest on which is not included in gross income pursuant to Section 103 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, that would otherwise cause such bonds to be treated as private activity bonds within the meaning of Section 141 of said internal revenue code, the Treasurer is authorized to transfer all or a portion of the proceeds received with respect to and at the time of such disposition or use, in an amount not less than the amount required by said internal revenue code to preserve the exclusion from gross income of interest on such bonds, (1) to the General Fund to pay debt service on, including redemption, defeasance or purchase of, outstanding bonds of the state the interest on which is not included in gross income pursuant to Section 103 of said internal revenue code, (2) with the approval of the State Bond Commission, in lieu of the issuance of bonds, to the appropriate account or fund for any projects or purposes authorized by the State Bond Commission pursuant to a bond act and with the same force and effect as bond proceeds, thereby reducing the authority to issue bonds by such dollar amount, provided in any event that any such transfer does not cause the interest on the subject bonds to become included in gross income pursuant to Section 103 of said internal revenue code.

(y) For the purposes of this subsection, “state moneys” means the proceeds of the sale of bonds authorized pursuant to this section, or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and, in addition to any terms and conditions required pursuant to this section, shall include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, such amount of such federal, private or other moneys then available, or thereafter to be made available for costs in connection with such project, may be added to any state moneys available or becoming available for such project and shall be used for such project. Any other federal, private or other moneys then available or to be made available for costs in connection with such project shall, upon receipt, be used by the State Treasurer, in conformity with applicable federal and state law, to meet the principal of outstanding bonds issued pursuant to this section, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds authorized pursuant to this section, for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes, or by payment of such notes at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet the principal of such temporary notes or whenever principal of any such temporary notes is retired by application of such federal, private or other moneys, the amounts of bonds authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be authorized, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as directed in this subsection, the amount of such moneys may be invested by the State Treasurer in bonds or obligation of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the moneys so invested.

(z) Notwithstanding any provision of the general statutes or any public act or special act, upon the request of any proposed recipient for a grant for a program or project within the state to be financed by bonds issued pursuant to this section, and subject to the approval of the State Bond Commission and the Treasurer, such grant may be made to a qualified community development entity, or to a partnership, limited partnership, limited liability company or other business entity investing exclusively in a qualified community development entity, provided substantially all of the proceeds of such grant are made available to such proposed recipient to finance such project, or to any reinvestment in such project following a foreclosure brought against such proposed recipient or any affiliate of such proposed recipient on such project. For purposes of this subsection, “qualified community development entity” means an entity certified as a qualified community development entity pursuant to Section 45D(c)(1) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, that has received an allocation of new markets tax credits available for qualified low-income community investments in the state under Section 45D(f)(2) of said Internal Revenue Code.

(1953, 1955, June, 1955, S. 108d; 1959, P.A. 132, S. 13; 660, S. 1; 1961, P.A. 69; 1969, P.A. 629, S. 3; 1972, P.A. 85, S. 1; 243, S. 1; P.A. 73-4, S. 1, 2; P.A. 75-496, S. 1, 2; P.A. 76-349, S. 1, 3; P.A. 77-383, S. 1, 2; 77-614, S. 19, 73, 610; P.A. 78-208, S. 24, 25, 35; 78-331, S. 42, 58; 78-366, S. 1, 4; P.A. 79-31, S. 4, 17; 79-239, S. 8; 79-607, S. 4; 79-631, S. 49, 111; S.A. 80-41, S. 59, 68; P.A. 83-102, S. 1; June Sp. Sess. P.A. 83-33, S. 15, 17; P.A. 85-383, S. 1, 2; P.A. 86-92; 86-334, S. 1–4; P.A. 87-9, S. 2, 3; 87-416, S. 1, 24; 87-496, S. 8, 110; P.A. 88-319, S. 1–3, 7; 88-343, S. 1, 32; P.A. 89-211, S. 2; P.A. 90-317, S. 1–3, 8; June Sp. Sess. P.A. 91-4, S. 1, 25; P.A. 93-165, S. 2, 7; May Sp. Sess. P.A. 94-2, S. 1, 203; P.A. 95-250, S. 1; 95-270, S. 8, 11; P.A. 96-181, S. 103, 121; 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 1, 20; June 18 Sp. Sess. P.A. 97-11, S. 43, 65; P.A. 98-124, S. 1, 12; P.A. 99-241, S. 1, 66; P.A. 03-84, S. 3; 03-278, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-262, S. 5; P.A. 06-194, S. 1; P.A. 08-117, S. 1; June Sp. Sess. P.A. 09-3, S. 129; P.A. 11-51, S. 90; P.A. 12-189, S. 46; P.A. 13-247, S. 200; P.A. 14-98, S. 27; June Sp. Sess. P.A. 15-5, S. 409.)

History: 1959 acts revised sale procedure, authorizing commission to determine manner, and amended Subsec. (b) to add reference to bonds authorized by commission pursuant to statutes or acts taking effect on or after July 1, 1953; 1961 act amended Subsec. (g) to reduce advertising period from ten to five days before sale; 1969 act provided that expenses incurred with regard to general obligation bonds be paid out of general fund if need be; 1972 P.A. 85 removed reference to chairman of state building program commission and P.A. 243 substantially rewrote section adding short title, definitions and clarifying procedures for issuing bonds; P.A. 73-4 included provisions concerning “refunding bonds” and defined the term; P.A. 75-496 added Subsec. (p) providing for review of bonds by finance committee; P.A. 76-349 replaced text of Subsec. (p) with provisions securing bonds by full faith and credit of state; P.A. 77-383 redefined “bond act” to include treasurer’s authorization to issue bonds; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 78-208 and 78-331 updated internal section references; P.A. 78-366 included cochairpersons and ranking minority members of finance committee as commissioner members; P.A. 79-31 changed formal designation of finance committee; P.A. 79-239 required commission to consider colocation policy with regard to human services facilities; P.A. 79-607 required filing of capital development impact statement before adoption of resolution in Subsec. (g); P.A. 79-631 made technical changes; S.A. 80-41 worded provisions concerning colocation more forcefully; P.A. 83-102 amended Subsec. (g) to require the commissioner of agriculture to file a statement with the bond commission prior to bonding authorization for projects which would convert twenty-five or more acres from an agricultural to a nonagricultural use; June Sp. Sess. P.A. 83-33 added Subsec. (q); P.A. 85-383 amended Subsec. (c) to allow alternates for legislative members of state bond commission; P.A. 86-92 amended Subsec. (g) to provide for the identification of the source of funds for projects on the commission agenda; P.A. 86-334 amended Subsec. (e) to include a reference to obligations other than bonds, amended Subsec. (f) to allow investment in certain state and municipal bonds and in funds in which a trustee may invest pursuant to Sec. 32-9w, amended Subsec. (i) to delete the maximum principal amount on refunding bonds and added Subsec. (r) concerning procedures to ensure exemption of bonds from federal taxation and Subsec. (s) concerning issuance of bonds which are not exempt from federal taxation; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-416 added Subsec. (t) concerning the setting of the interest rate on certain state loans by the state bond commission; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (c); P.A. 88-319 amended Subsec. (f) to clarify the power of the treasurer to deposit and invest proceeds, amended Subsec. (l) to allow for negotiated sales and added Subsec. (u) re variable interest payments; P.A. 88-343 amended Subsec. (g) to exclude school construction projects from the capital development impact statement, human services facility colocation statement and agricultural statement requirements; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-317 amended Subsec. (f) to remove the requirement that all bond funds be invested in federally tax-exempt instruments, amended Subsec. (h) to provide that maturity schedules or sinking fund requirements must be set on or before the date of delivery of the bonds rather than prior to sale, and amended Subsec. (k) to provide for the manual or facsimile signature of two state officials and for at least one manual signature on all bonds which are transferred; June Sp. Sess. P.A. 91-4 added a provision for the deposit of “any moneys held or otherwise set aside for the repayment of the bonds” and made appropriate references to such moneys throughout the section and added a provision to permit such funds to be invested in or guaranteed by investment agreements with financial institutions whose short-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the state commissioner of banking, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States; P.A. 93-165 amended Subsec. (g) to authorize the commissioner of housing to defer payments of interest or principal in the case of troubled loans, effective June 23, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (i) added definition of “refunding bond”, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner of Housing with Commissioner of Economic and Community Development; P.A. 95-270 added Subsecs. (v) and (w) re provision of secondary market disclosure information and indemnification, respectively, effective June 22, 1995; P.A. 96-181 added new Subsec. (x) re sale, release or other disposition to or use by a nongovernmental entity of a project financed with state bonds which are tax exempt, effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (f) to allow investment of proceeds in AA or AAA rated obligations of an instrumentality agency or authority of any municipal government and Subsec. (g) to require filing of capital development statements and colocation statements only at the discretion of the Secretary of Policy and Management, effective July 31, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (g) to add reference to any interest subsidy financed pursuant to Sec. 10-292k, effective July 1, 1997; P.A. 98-124 amended Subsec. (f) to include as an investment option for bond proceeds the bonds of political subdivisions of any state, effective May 27, 1998; P.A. 99-241 added Subsec. (g)(3) re filing of capital development impact statement, to add proviso re resolution requiring a capital impact statement, and to make technical changes, effective July 1, 1999; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (f), effective June 3, 2003; P.A. 03-278 made technical changes in Subsec. (f), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection in Subsec. (g), effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-262 amended Subsec. (g) by dividing provisions into Subdivs. (1) to (4), making technical changes and adding in Subdiv. (2) the requirement that agendas shall be available to members not later than four business days prior to a meeting; P.A. 06-194 amended Subsec. (g)(1) to add new Subpara. (D) requiring statement re full cost of project and estimated operating cost and to redesignate existing Subpara. (D) as Subpara. (E), amended Subsec. (g)(2) to require that agenda be available five, rather than four, business days prior to meeting, added new Subsec. (g)(4) re report updating cost of project and operating cost, and redesignated existing Subsec. (g)(4) as Subsec. (g)(5), effective June 9, 2006; P.A. 08-117 deleted former Subsec. (g)(4) re annual report on outstanding bond allocations, redesignated existing Subsec. (g)(5) as Subsec. (g)(4) and made a technical change in Subsec. (g)(1)(E), effective July 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (r) to specify that State Bond Commission may make representations and agreements to ensure eligibility of bonds, notes or other obligations for federal tax credits or payments, or other desired federal income tax treatment, effective September 9, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (c), effective July 1, 2011; P.A. 12-189 added Subsec. (y) re use of federal, private or other moneys, effective June 15, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2013; P.A. 14-98 added Subsec. (z) re grants to qualified community development entities, effective May 22, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (z) to require that grants to qualified community development entities be used for programs or projects within the state and to add provision re availability of proceeds of a grant to reinvestment in a project, effective July 1, 2015.



Section 3-20a - Redemption or repurchase of bonds. Additional security.

(a) Provisions of this section shall apply to general obligation bonds or notes issued pursuant to section 3-20, special tax obligation bonds or notes issued pursuant to sections 13b-74 to 13b-77, inclusive, abandoned property fund bonds issued pursuant to section 3-62h, Clean Water Fund bonds or notes issued pursuant to section 22a-483, Bradley International Airport bonds or notes issued pursuant to sections 15-101k to 15-101p, inclusive, unemployment compensation bonds or notes issued pursuant to sections 31-264a and 31-264b, UConn 2000 bonds or notes issued pursuant to sections 10a-109a to 10a-109y, inclusive, Second Injury Fund bonds or notes issued pursuant to section 31-354b and sections 8 and 9 of public act 96-242*, revenue anticipation bonds issued pursuant to section 13b-79r and municipal pension solvency account bonds issued pursuant to section 7-406o.

(b) The State Treasurer may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other liquidity facility or credit facility for the purpose of providing funds for the payments in respect of bonds, notes or other obligations required by the holder thereof to be redeemed or repurchased prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection therewith, with the authorization of the State Bond Commission, the State Treasurer may enter into reimbursement agreements, remarketing agreements, standby bond purchase agreements and any other necessary or appropriate agreements on behalf of the state. The State Bond Commission may, at its discretion, authorize the State Treasurer to pledge the full faith and credit of the state, to the extent the full faith and credit of the state is pledged to secure the bonds or notes for which the liquidity or credit facility is obtained, or to pledge the collateral that secures the applicable bonds or notes, to the state's payment obligations under any agreement entered into pursuant to this section. As part of the contract of the state with the other parties to any agreement entered into pursuant to this section for which the full faith and credit of the state is pledged to the state's payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the State Treasurer shall pay such amounts as the same become due. The initial costs of such agreements may be paid from the accrued interest and premium received on the sale of such bonds.

(c) In connection with or incidental to the carrying of bonds or notes or in connection with or incidental to the sale and issuance of bonds or notes, the State Treasurer, with the authorization of the State Bond Commission, may enter into such contracts as the State Treasurer may determine to be necessary or appropriate to place the obligation of the state, as represented by the bonds or notes, in whole or in part, on such interest rate or cash flow basis as the State Treasurer may determine, including without limitation, interest rate swap agreements, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rate risk, including without limitation interest rate floors or caps, options, puts, calls and similar arrangements. Such contracts shall contain such payment, security, default, remedy and other terms and conditions as the State Treasurer may deem appropriate and shall be entered into with such party or parties as the State Treasurer may select, after giving due consideration, where applicable, for the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes or any other criteria as the State Treasurer may deem appropriate, provided the unsecured long-term obligations of the counter party is rated the same or higher than the underlying rating of the state on the applicable bonds or notes by at least one nationally recognized rating agency. The State Bond Commission may, at its discretion, authorize the State Treasurer to pledge the full faith and credit of the state, to the extent the full faith and credit of the state is pledged to secure the applicable bonds or notes, or to pledge all of any part of the collateral that secures the applicable bonds or notes, to the state's payment obligations under any contract entered into pursuant to this section. As part of the contract of the state with the other parties to any agreement entered into pursuant to this section for which the full faith and credit of the state is pledged to the state's payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the State Treasurer shall pay such amounts as the same become due. The initial costs of such contracts may be paid from the accrued interest and premium received on the sale of such bonds.

(P.A. 88-319, S. 4, 7; June Sp. Sess. P.A. 91-4, S. 2, 25; P.A. 98-124, S. 2, 12; P.A. 04-216, S. 61; P.A. 06-136, S. 11; P.A. 07-204, S. 1; P.A. 10-32, S. 3.)

*Note: Sections 8 and 9 of public act 96-242 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: June Sp. Sess. P.A. 91-4 deleted language referring to a single payment and replaced it with language referring to “payments in respect” of “notes or other obligations” in addition to bonds and further deleted “If the state is required to draw upon any such credit facility to redeem bonds prior to maturity, the state shall repay the amount of each loan made pursuant to such credit facility within one year from the date it is incurred from the proceeds of refunding bonds, notes or other obligations or from any other available funds.”, substituting “As part of the contract of the state with the other parties to any agreement entered into pursuant to this section, appropriations of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the treasurer shall pay such amounts as the same become due; P.A. 98-124 added new Subsec. (a) to list provisions to which section shall apply, designated existing text as Subsec. (b) and added new Subsec. (c) to authorize interest rate swap agreements by the State Treasurer with the approval of the State Bond Commission, effective May 27, 1998; P.A. 04-216 amended Subsec. (a) to make section applicable to abandoned property fund bonds, effective May 6, 2004; P.A. 06-136 amended Subsec. (a) by making section applicable to bonds issued pursuant to Sec. 13b-79r, effective July 1, 2006; P.A. 07-204 amended Subsec. (a) by adding reference to bonds issued pursuant to Sec. 7-406o, effective July 1, 2007; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 3-20b - Trusteeships.

The Treasurer may enter into an agreement or an indenture of trust with a commercial bank or trust company authorized to do business within or without the state to act as trustee for the benefit of the holders or owners of bonds, notes or other obligations of the state, to provide for the timely payment of principal and interest on or repurchase of such bonds, notes or other obligations, and for payments under any agreement entered into pursuant to section 3-20a, from funds deposited at the direction of the Treasurer with such trustee, subject to the approval of such agreement or indenture of trust by the State Bond Commission. Such agreement or indenture of trust may include provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amount as may be established by the State Bond Commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from and not be commingled with other funds of the state and to deposit therein any moneys appropriated for the payment of such principal and interest. Any moneys in such fund or funds which remain unexpended at the end of any fiscal year shall be carried forward to the next fiscal year.

(P.A. 88-319, S. 5, 7; June Sp. Sess. P.A. 91-4, S. 3, 25.)

History: June Sp. Sess. P.A. 91-4 permitted the treasurer to enter agreements for the repurchase of bonds and to enter agreements for payments under any agreement entered into pursuant to Sec. 3-20a.



Section 3-20c - Certain appropriations not to lapse.

The provisions of section 4-89 shall not apply to any appropriations for debt service on bonds, notes or other obligations of the state not expended during the fiscal year used to fund an account established to moderate the effect of interest rate fluctuations on variable rate debt of the state issued under section 3-20 or to place the obligation of the state, as represented by any bonds or notes, on an interest rate or cash flow basis as provided by subsection (c) of section 3-20a. Such appropriations shall not lapse except pursuant to the provisions of any trust instrument or other agreement established in connection with such variable rate debt, or such different interest rate or cash flow basis.

(P.A. 88-319, S. 6, 7; June Sp. Sess. P.A. 91-4, S. 4, 25; P.A. 98-124, S. 3, 12.)

History: June Sp. Sess. P.A. 91-4 modified “appropriations for debt service” with “used to fund an account”; P.A. 98-124 added provision re different interest rate or cash flow basis as provided in Sec. 3-20a(c), effective May 27, 1998.



Section 3-20d - Requirements for issuance of tax-exempt obligations by agents of state government.

No state officer, employee, agency, board or commission, or any agent thereof, shall incur, for any purpose, any obligation, by order, contract, lease purchase, installment purchase or any other means, which anticipates that any gain therefrom or interest payable thereon by the state or such officer, employee, agency, board or commission, or agent thereof, shall be excludable from the taxable income of the recipient of such payments for the purposes of federal or state income taxation unless, prior to the execution of any such obligation by or on behalf of the state or such officer, employee, agency, board, commission or agent, (1) such officer, employee, agency, board or commission, or the agent thereof, has filed with the Treasurer, and the Treasurer has approved, documents relating to the transaction which support the availability of such tax exclusion and which set forth such monitoring procedures as may be necessary to ensure compliance with any requirements of the Internal Revenue Code of 1986, as from time to time amended, or any subsequent corresponding internal revenue code of the United States, related to the tax-exempt status of such obligation, and (2) such obligation contains a certificate from the Treasurer to the effect that the documents required to be filed with and approved by the Treasurer pursuant to this section have been so filed and approved and that any monitoring procedures which may be necessary to ensure compliance with any requirements of the Internal Revenue Code of 1986, as from time to time amended, or any subsequent corresponding internal revenue code of the United States, related to the tax-exempt status of such obligation, have been implemented. Any such obligation which does not contain such a certificate shall not be considered an obligation of the state of Connecticut or of any officer, employee, agency, board or commission thereof, or any agent thereof, for any purpose relating to the exclusion of such obligation, or any gain therefrom or interest thereon, from the taxable income of the recipient for the purposes of federal or state income taxation. For the purposes of this section, “state officer, employee, agency, board or commission, or any agent thereof”, shall include the John Dempsey Hospital Finance Corporation or any similar organization.

(P.A. 92-241, S. 1, 2.)



Section 3-20e - Provision of secondary market disclosure information by political subdivisions of the state, municipalities and quasi-public agencies. Indemnification.

(a) Any political subdivision of the state, any municipality, any quasi-public agency, as defined in section 1-120, and any instrumentality of the state or of any such governmental entity which is empowered by the general statutes or by special act to issue bonds, notes or other obligations or to become an obligated person with respect to the bonds, notes or other obligations of the state or any such governmental entity or instrumentality, may make representations and agreements for the benefit of the holders of such bonds, notes or other obligations to provide secondary market disclosure information. The officer or body authorized to issue such bonds, notes or obligations, or to bind such governmental entity or instrumentality as an obligated person, may make such representations and agreements on behalf of the governmental entity or instrumentality or such officer or body may delegate such authority to any other officer or board of the governmental entity or instrumentality. Any such agreement may include (1) covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. All such agreements entered into and all such actions taken prior to June 22, 1995, are hereby validated. The costs of complying with any such agreement shall be deemed to be an appropriation from the general funds of the governmental entity or instrumentality entering into such agreement to the extent necessary. As used in this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any regional school district, any district as defined in section 7-324, and any other municipal corporation or authority authorized to issue bonds, notes, or other obligations under the provisions of the general statutes or any special act.

(b) Any political subdivision of the state, any municipality, any quasi-public agency, as defined in section 1-120, and any instrumentality of the state or of any such governmental entity which is empowered by the general statutes or by special act to issue bonds, notes or other obligations or to become an obligated person with respect to the bonds, notes or other obligations of the state or any such governmental entity or instrumentality, shall protect and save harmless any official or former official of such governmental entity or instrumentality from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this subsection shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or employed by any such governmental entity or instrumentality. Each such governmental entity or instrumentality may insure against liability imposed by this subsection in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability. This subsection shall not apply to cases of wilful and wanton fraud.

(P.A. 95-270, S. 6, 7, 11.)

History: P.A. 95-270, S. 6, 7, effective June 22, 1995.



Section 3-20f - State Bond Commission vote to authorize issuance of agricultural land preservation program bonds and bonds for general maintenance and trade and capital equipment for technical high schools.

(a) Notwithstanding section 3-20, to the extent there is a sufficient balance of bonds approved by the General Assembly pursuant to any bond act for the purposes of agricultural land preservation programs established pursuant to section 22-26cc or 22-26jj, but not allocated by the State Bond Commission, said commission shall vote on whether to authorize the issuance of at least five million dollars of such bonds for the purposes described in said sections at each of said commission's regularly scheduled meetings occurring in August and February of each year. If no meeting is held in said months, said commission shall vote on whether to authorize the issuance of such bonds at its next regularly scheduled meeting. To the extent there is a sufficient balance of bonds so approved by the General Assembly and there are pending agricultural land preservation transactions in excess of five million dollars, the Commissioner of Agriculture may request, and the State Bond Commission shall vote on whether to authorize the issuance of, bonds in excess of five million dollars. To the extent the balance of bonds so approved by the General Assembly is below five million dollars at the time of said commission's August or February meeting, said commission shall vote on whether to authorize the issuance of the remaining balance of such bonds.

(b) Notwithstanding section 3-20, to the extent there is a sufficient balance of bonds approved by the General Assembly pursuant to any bond act for the purposes of general maintenance and trade and capital equipment for any school in the technical high school system, but not allocated by the State Bond Commission, said commission shall vote on whether to authorize the issuance of at least two million dollars of such bonds for such maintenance and equipment at each of said commission's regularly scheduled meetings occurring in August and February of each year. If no meeting is held in said months, said commission shall vote on whether to authorize the issuance of such bonds at its next regularly scheduled meeting. To the extent there is a sufficient balance of bonds so approved by the General Assembly and there are pending general maintenance and trade and capital equipment transactions in excess of two million dollars, the chairperson of the technical high school system board may request, and the State Bond Commission shall vote on whether to authorize the issuance of, bonds in excess of two million dollars. To the extent the balance of bonds so approved by the General Assembly is below two million dollars at the time of said commission's August or February meeting, said commission shall vote on whether to authorize the issuance of the remaining balance of such bonds.

(P.A. 07-162, S. 2; P.A. 10-76, S. 4; P.A. 11-28, S. 1; P.A. 12-116, S. 75.)

History: P.A. 07-162 effective July 1, 2007; P.A. 10-76 designated existing provisions as Subsec. (a), replaced “legislature” with “General Assembly” therein and added Subsec. (b) re vote to authorize issuance of bonds for general maintenance and trade and capital equipment for regional vocational-technical schools, effective July 1, 2010; P.A. 11-28 made a technical change in Subsecs. (a) and (b), effective June 3, 2011; P.A. 12-116 amended Subsec. (b) by replacing “regional vocational-technical school system” with “technical high school system” and replacing “superintendent of the regional vocational-technical school system” with “chairperson of the technical high school system board”, effective July 1, 2012.



Section 3-20g - Economic recovery notes to finance deficit in fiscal year 2009.

(a) For the purpose of funding the deficit in the General Fund arising from the operations of the General Fund for the fiscal year ending June 30, 2009, as reported by the Comptroller to the Governor in accordance with section 3-115, the Treasurer is authorized to issue notes of the state from time to time in an amount not to exceed the amount of such deficit, and to deposit the proceeds thereof in the General Fund. The Comptroller is hereby authorized and directed to certify to the Treasurer the estimated amount of such deficit and the amount so certified shall be conclusive evidence for the purpose of determining at the time of issuance the amount of notes which the Treasurer is authorized to issue pursuant to this section to fund the deficit. The Comptroller shall make such certification promptly upon passage of this section, and may base such certification on the most recent of the Comptroller's monthly reports on the fiscal condition of the state. When the actual amount of the accumulated deficit in the General Fund as of June 30, 2009, is known, the Comptroller is hereby authorized and directed to certify to the Treasurer such amount. In the event that the actual amount of the General Fund deficit is more than the amount initially estimated by the Comptroller, the Treasurer is authorized to issue additional notes of the state therefor and to deposit the proceeds thereof in the General Fund. The Treasurer is authorized to issue notes in an amount sufficient to refund any notes previously issued pursuant to this section. Notwithstanding the provisions of subparagraph (B) of subsection (i) of section 3-20, no such refunding shall require a certification of the Treasurer that the state reasonably expects as of the date of the certification to achieve, as a result of the sale of such refunding notes and the investment and application of the proceeds of such sale, net debt service savings. In addition to the notes authorized by this section to fund the deficit, including any refunding notes, the Treasurer is authorized to issue notes in such additional amounts as the Treasurer shall determine to pay the costs of issuance of any notes issued pursuant to this section and interest payable or accrued on such notes through June 30, 2011.

(b) Any notes issued pursuant to this section shall be designated economic recovery notes and shall be issued on or after September 1, 2009.

(c) All such notes shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such notes as the same shall become due, and accordingly and as part of the contract of the state with the holders of such notes, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. All such notes shall be sold at not less than par and accrued interest in such manner and on such terms as the Treasurer may determine is in the best interest of the state, and shall be signed in the name of the state and on its behalf by the Treasurer. All such notes shall mature before July 1, 2018, in such principal amounts and at such times, bear such date or dates, be payable at such place or places, bear interest at such rate or different or varying rates, payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment, be subject to such terms of redemption with or without premium and have such additional security, covenant or contract provisions, as appropriate or necessary to improve their marketability, as the Treasurer shall determine prior to their issuance. In connection with such notes, the Treasurer may enter into such paying agent agreements, indentures of trust, escrow agreements or other agreements, with such parties and with such provisions as the Treasurer determines are appropriate or necessary.

(d) The Treasurer may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other liquidity facility or credit facility for the purpose of providing funds for the payments in respect of notes required by the holder thereof to be redeemed or repurchased prior to maturity or for providing additional security for such notes. In connection with any such liquidity facility or credit facility, the Treasurer may enter into any reimbursement agreements, remarketing agreements, standby purchase agreements or any other necessary or appropriate agreements on behalf of the state in connection with securing or insuring or remarketing such notes, on such terms and conditions as the Treasurer determines to be in the best interest of the state. The Treasurer is authorized to pledge the full faith and credit of the state to the state's payment obligations under any such agreement and the Treasurer is authorized to include such pledge in any such agreement as part of the contract with the provider of such liquidity facility or credit facility. The Treasurer shall apply any appropriation for the payment of such notes to such reimbursement repayment if such liquidity facility or credit facility is drawn upon. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state's payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(e) In connection with or incidental to the carrying of such notes, or in connection with or incidental to the sale and issuance of such notes, the Treasurer may enter into such contracts as the Treasurer may determine to be necessary or appropriate to place the obligation of the state, as represented by the notes, in whole or in part, on such interest rate or cash flow basis as the Treasurer may determine, including without limitation, interest rate swap agreements, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rate risk, including without limitation, interest rate floors or caps, options, puts, calls and similar arrangements. Such contracts shall contain such payment, security, default, remedy and other terms and conditions as the Treasurer may deem appropriate and shall be entered into with such party or parties as the Treasurer may select, after giving due consideration, where applicable, for the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes or any other criteria as the Treasurer may deem appropriate, provided the unsecured long-term obligations of the counter party is rated the same or higher than the underlying rating of the state on the applicable notes by at least one nationally recognized rating agency. The Treasurer is authorized to pledge the full faith and credit of the state to the state's payment obligations under any contract entered into pursuant to this subsection. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state's payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(f) The Superior Court shall have jurisdiction to enter judgment against the state founded (1) upon any express contract between the state and the purchasers and subsequent owners and transferees of any economic recovery notes issued or contracted to be issued by the state, and (2) upon any agreement entered into pursuant to subsection (d) or (e) of this section. Any action brought under this subsection shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this subsection includes any set-off, claim or demand whatever on the part of the state against any plaintiff commencing an action under this subsection. Such action shall be tried to the court without a jury. All legal defenses, except governmental immunity, shall be reserved to the state. Any action brought under this subsection shall be privileged in respect to assignment for trial upon motion of either party.

(g) Any expense incurred in connection with the issuance or renewal of the economic recovery notes shall be paid from the accrued interest and premiums on such notes, from the proceeds of the sale of such notes or otherwise from the General Fund. The Treasurer may make representations and agreements for the benefit of the holders of any such notes which are necessary or appropriate to ensure the inclusion or exclusion of interest on such notes of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of notes. The Treasurer may make representations and agreements for the benefit of the holders of such notes on behalf of the state to provide secondary market disclosure information. Any such agreement may include: (1) Covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. The state shall protect and save harmless any official or former official of the state from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his or her official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or any state employee. This indemnity provision shall not apply to cases of wilful and wanton fraud.

(h) All such notes, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority, except for estate or succession taxes, but the interest on such notes shall be included in the computation of any excise or franchise tax. Such notes are hereby made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in notes of the state, may properly and legally invest funds, including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of notes of the state is or may be authorized.

(i) Notwithstanding any provision of the general statutes, for the purpose of determining at any time or times the position of the General Fund as of June 30, 2010, the Comptroller is authorized and directed to give effect to and to show the funding of the General Fund deficit as of June 30, 2009, as certified and provided for in this section in an amount equal to the principal amount of the notes issued and deposited in the General Fund, provided the notes authorized in this section have been so issued prior to such time or times of determination, it being hereby declared to be the intent and purpose of this section to provide for the General Fund deficit as of June 30, 2009, by the funding thereof through the issuance of such notes.

(June Sp. Sess. P.A. 09-2, S. 2; P.A. 13-184, S. 90, 91.)

History: June Sp. Sess. P.A. 09-2 effective September 1, 2009; P.A. 13-184 amended Subsec. (a) to provide that no certification of net debt service savings upon refunding is required, and amended Subsec. (c) to extend maturity date from July 1, 2016, to July 1, 2018, effective June 18, 2013.



Section 3-20h - Bond authorization for accumulated deficit as determined using generally accepted accounting principles.

(a) The Treasurer is authorized to issue bonds, notes or other obligations of the state from time to time in one or more series in an aggregate principal amount sufficient to generate net proceeds of not more than five hundred ninety-eight million five hundred thousand dollars, and to apply the net proceeds of such issuance to the reduction of the accumulated deficit of the state in the General Fund reported in the audited financial statements of the state for the fiscal year ending June 30, 2013, as determined using generally accepted accounting principles prescribed by the Governmental Accounting Standards Board. The Treasurer is authorized to issue bonds, notes or other obligations in an amount sufficient to refund such bonds, notes or other obligations previously issued pursuant to this section. In addition to the bonds, notes or other obligations authorized by this section to eliminate a portion of such deficit, the Treasurer is authorized to issue bonds, notes or other obligations in such additional amounts as the Treasurer shall determine to pay the costs of issuance of such bonds, notes or other obligations issued pursuant to this section, and up to two years of interest payable or accrued on such bonds, notes or other obligations.

(b) All such bonds, notes or other obligations shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, notes or other obligations as the same shall become due, and accordingly and as part of the contract of the state with the holders of such bonds, notes or other obligations, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. All such bonds, notes or other obligations shall be sold at not less than par and accrued interest in such manner and on such terms as the Treasurer may determine is in the best interest of the state, and shall be signed in the name of the state and on its behalf by the Treasurer. All such bonds, notes or other obligations shall mature at such time or times not later than June 30, 2028, in such principal amounts and at such times, bear such date or dates, be payable at such place or places, bear interest at such rate or different or varying rates, payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment, be subject to such terms of redemption with or without premium and have such additional security, covenant or contract provisions, as appropriate or necessary to improve their marketability, as the Treasurer shall determine prior to their issuance. In connection with such bonds, notes or other obligations, the Treasurer may enter into such paying agent agreements, indentures of trust, escrow agreements or other agreements, with such parties and with such provisions as the Treasurer determines are appropriate or necessary.

(c) The Treasurer may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other liquidity facility or credit facility for the purpose of providing funds for the payments in respect of bonds, notes or other obligations required by the holder thereof to be redeemed or repurchased prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection with any such liquidity facility or credit facility, the Treasurer may enter into any reimbursement agreements, remarketing agreements, standby purchase agreements or any other necessary or appropriate agreements on behalf of the state in connection with securing, insuring or remarketing such bonds, notes or other obligations, on such terms and conditions as the Treasurer determines to be in the best interest of the state. The Treasurer is authorized to pledge the full faith and credit of the state to the state's payment obligations under any such agreement and the Treasurer is authorized to include such pledge in any such agreement as part of the contract with the provider of such liquidity facility or credit facility. The Treasurer shall apply any appropriation for the payment of such bonds, notes or other obligations to such reimbursement repayment if such liquidity facility or credit facility is drawn upon. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state's payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(d) In connection with or incidental to the carrying of such bonds, notes or other obligations, or in connection with or incidental to the sale and issuance of such bonds, notes or other obligations, the Treasurer may enter into such contracts as the Treasurer may determine to be necessary or appropriate to place the obligation of the state, as represented by the bonds, notes or other obligations, in whole or in part, on such interest rate or cash flow basis as the Treasurer may determine, including without limitation, interest rate swap agreements, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rate risk, including without limitation, interest rate floors or caps, options, puts, calls and similar arrangements. Such contracts shall contain such payment, security, default, remedy and other terms and conditions as the Treasurer may deem appropriate and shall be entered into with such party or parties as the Treasurer may select, after giving due consideration, where applicable, for the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds, notes or other obligations or any other criteria as the Treasurer may deem appropriate, provided the unsecured long-term obligations of the counter party or counter parties are rated the same or higher than the underlying rating of the state on the applicable bonds, notes or other obligations by at least one nationally recognized rating agency. The Treasurer is authorized to pledge the full faith and credit of the state to the state's payment obligations under any contract entered into pursuant to this subsection. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state's payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(e) The Superior Court shall have jurisdiction to enter judgment against the state founded (1) upon any express contract between the state and the purchasers and subsequent owners and transferees of any bonds, notes or other obligations issued or contracted to be issued by the state pursuant to this section, and (2) upon any agreement entered into pursuant to subsection (c) or (d) of this section. Any action brought under this subsection shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this subsection includes any set-off, claim or demand on the part of the state against any plaintiff commencing an action under this subsection. Such action shall be tried to the court without a jury. All legal defenses, except governmental immunity, shall be reserved to the state. Any action brought under this subsection shall be privileged in respect to assignment for trial upon motion of either party.

(f) Any expense incurred in connection with the issuance or renewal of the bonds, notes or other obligations issued pursuant to this section shall be paid from the accrued interest and premiums on such bonds, notes or other obligations, from the proceeds of the sale of such bonds, notes or other obligations or otherwise from the General Fund. The Treasurer is authorized to issue such bonds, notes or other obligations in such form and manner that the interest on such bonds, notes or other obligations may be includable or excludable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds, notes or other obligations. The Treasurer may make representations and agreements for the benefit of the holders or owners of any such bonds, notes or other obligations which are necessary or appropriate to ensure the inclusion or exclusion of interest on such bonds, notes or other obligations of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations. The Treasurer may make representations and agreements for the benefit of the holders or owners of such bonds, notes or other obligations on behalf of the state to provide secondary market disclosure information. Any such agreement may include: (1) Covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. The state shall protect and save harmless any official or former official of the state from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his or her official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or any state employee. This indemnity provision shall not apply to cases of wilful and wanton fraud.

(g) All such bonds, notes or other obligations, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority, except for estate or succession taxes, but the interest on such bonds, notes or other obligations shall be included in the computation of any excise or franchise tax. Such bonds, notes or other obligations are hereby made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons who are or may be authorized to invest in bonds, notes or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them, and (3) securities that may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds, notes or other obligations of the state is or may be authorized.

(P.A. 13-239, S. 68; May Sp. Sess. P.A. 16-4, S. 237.)

History: P.A. 13-239 effective July 1, 2013; May Sp. Sess. P.A. 16-4 amended Subsec. (a) by decreasing aggregate authorization from $750,000,000 to $598,500,000, effective July 1, 2016.



Section 3-20i - Disposition of bond proceeds.

(a) From the fiscal year ending June 30, 2016, to the fiscal year ending June 30, 2028, inclusive, there shall be deemed appropriated from the General Fund of the state in each fiscal year an amount, to be distributed over said fiscal years, equal to the difference between the accumulated deficit of the state in the General Fund, as determined using generally accepted accounting principles prescribed by the Governmental Accounting Standards Board as of June 30, 2013, as estimated by the Secretary of the Office of Policy and Management, and the amounts authorized in section 3-20h. Such appropriation shall be deemed appropriated in the fiscal year ending June 30, 2016, and each fiscal year thereafter that any bonds, notes or other obligations issued pursuant to section 3-20h are outstanding for the purpose of eliminating the accumulated General Fund deficit determined in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board. If the annual financial report for any fiscal year, delivered by the Comptroller to the Governor in accordance with section 3-115, and presented in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board, states that there is no accumulated deficit of the General Fund for such fiscal year, then no amounts shall be deemed appropriated pursuant to this section in each of the fiscal years succeeding the year for which such financial statements were delivered. The state of Connecticut does hereby pledge to and agree with the holders of any bonds, notes and other obligations issued pursuant to section 3-20h, that no public or special act of the General Assembly shall diminish any appropriation hereunder until such bonds, notes or other obligations, together with the interest thereon, are fully met and discharged, provided nothing herein contained shall preclude such diminishment if and when adequate provision shall be made by law for the protection of the holders of such bonds, or if and when the Governor declares an emergency or the existence of extraordinary circumstances, in which the provisions of section 4-85 are invoked, and at least three-fifths of the members of each chamber of the General Assembly vote to diminish such required appropriation during the fiscal year for which the emergency or existence of extraordinary circumstances are determined, or in such other circumstances as may be permitted by the terms of the bonds, notes or other obligations issued pursuant to section 3-20h.

(b) The State of Connecticut does hereby pledge to and agree with the holders of any bonds, notes and other obligations issued pursuant to section 3-20h, that the state shall not treat the proceeds of any such bonds, notes or other obligations as constituting revenue of the General Fund, nor shall such proceeds be available for any current or future budget appropriation.

(c) The State Treasurer is authorized to include these pledges and undertakings for the state in such bonds, notes or other obligations.

(P.A. 13-239, S. 69.)

History: P.A. 13-239 effective July 1, 2013.



Section 3-21 - Bond limitation. Debt certification.

(a) No bonds, notes or other evidences of indebtedness for borrowed money payable from General Fund tax receipts of the state shall be authorized by the General Assembly or issued except such as shall not cause the aggregate amount of the total amount of bonds, notes or other evidences of indebtedness payable from General Fund tax receipts authorized by the General Assembly but which have not been issued and the total amount of such indebtedness which has been issued and remains outstanding to exceed one and six-tenths times the total General Fund tax receipts of the state for the fiscal year in which any such authorization will become effective or in which such indebtedness is issued, as estimated for such fiscal year by the joint standing committee of the General Assembly having cognizance of finance, revenue and bonding in accordance with section 2-35. In computing such aggregate amount of indebtedness at any time, there shall be excluded or deducted, as the case may be, (1) the principal amount of all such obligations as may be certified by the Treasurer (A) as issued in anticipation of revenues to be received by the state during the period of twelve calendar months next following their issuance and to be paid by application of such revenue, or (B) as having been refunded or replaced by other indebtedness the proceeds and projected earnings on which or other funds are held in escrow to pay and are sufficient to pay the principal, interest and any redemption premium until maturity or earlier planned redemption of such indebtedness, or (C) as issued and outstanding in anticipation of particular bonds then unissued but fully authorized to be issued in the manner provided by law for such authorization, provided, as long as any of such obligations are outstanding, the entire principal amount of such particular bonds thus authorized shall be deemed to be outstanding and be included in such aggregate amount of indebtedness, or (D) as payable solely from revenues of particular public improvements, (2) the amount which may be certified by the Treasurer as the aggregate value of cash and securities in debt retirement funds of the state to be used to meet principal of outstanding obligations included in such aggregate amount of indebtedness, (3) every such amount as may be certified by the Secretary of the Office of Policy and Management as the estimated payments on account of the costs of any public work or improvement thereafter to be received by the state from the United States or agencies thereof and to be used, in conformity with applicable federal law, to meet principal of obligations included in such aggregate amount of indebtedness, (4) all authorized and issued indebtedness to fund any budget deficits of the state for any fiscal year ending on or before June 30, 1991, (5) all authorized indebtedness to fund the program created pursuant to section 32-285, (6) all authorized and issued indebtedness to fund any budget deficits of the state for any fiscal year ending on or before June 30, 2002, (7) all indebtedness authorized and issued pursuant to section 1 of public act 03-1 of the September 8 special session*, (8) all authorized indebtedness issued pursuant to section 3-62h, (9) any indebtedness represented by any agreement entered into pursuant to subsection (b) or (c) of section 3-20a as certified by the Treasurer, provided the indebtedness in connection with which such agreements were entered into shall be included in such aggregate amount of indebtedness, and (10) all indebtedness authorized and issued pursuant to section 3-20g. In computing the amount of outstanding indebtedness, only the accreted value of any capital appreciation obligation or any zero coupon obligation which has accreted and been added to the stated initial value of such obligation as of the date of any computation shall be included.

(b) The foregoing limitation on the aggregate amount of indebtedness of the state shall not prevent the issuance of (1) obligations to refund or replace any such indebtedness existing at any time in an amount not exceeding such existing indebtedness, or (2) obligations in anticipation of revenues to be received by the state during the period of twelve calendar months next following their issuance, or (3) obligations payable solely from revenues of particular public improvements.

(c) For the purposes of this section, but subject to the exclusions or deductions herein provided for, the state shall be deemed to be indebted upon, and to issue, all bonds and notes issued or guaranteed by it and payable from General Fund tax receipts. To the extent necessary because of the debt limitation herein provided, priorities with respect to the issuance or guaranteeing of bonds or notes by the state shall be determined by the State Bond Commission.

(d) The General Assembly shall not approve any bill which authorizes the issuance of any bonds, notes or other evidences of indebtedness unless such bill has attached to it a certification by the Treasurer that the amount of authorizations within the bill will not cause the total amount of indebtedness calculated in accordance with this section to exceed the limit for indebtedness set forth in this section. The president pro tempore of the Senate or the speaker of the House of Representatives, or their designees, shall notify the Treasurer prior to consideration of such bill in the first chamber.

(e) The State Bond Commission shall not adopt any resolution which authorizes the issuance of any bonds, notes or other evidences of indebtedness unless such resolution has attached to it a certification by the Treasurer that the amount of such authorization will not cause the total amount of indebtedness calculated in accordance with this section to exceed the limit for indebtedness set forth in this section.

(f) The provisions of this section shall not apply to any bonds, notes or other evidences of indebtedness for borrowed money which are issued for the purpose of: (1) Meeting cash flow needs; or (2) covering emergency needs in times of natural disaster.

(1957, P.A. 640; 1959, P.A. 132, S. 14; P.A. 77-614, S. 19, 610; P.A. 78-366, S. 2, 4; June Sp. Sess. P.A. 91-3, S. 129, 168; P.A. 92-236, S. 47, 48; P.A. 98-124, S. 4, 12; May 9 Sp. Sess. P.A. 02-5, S. 25; P.A. 04-3, S. 8; 04-216, S. 62; P.A. 06-196, S. 24; June Sp. Sess. P.A. 09-2, S. 3; P.A. 14-81, S. 1.)

*Note: Section 1 of public act 03-1 of the September 8 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1959 act substituted reference to “bonds, notes or other evidences of indebtedness” from references to term “indebtedness”; in Subsec. (a), specified that fiscal year as to which limitation applies be that which ended not less than three nor more than 15 months prior to issuance, provided, in Subdivs. (1) and (2) that indebtedness be certified by treasurer, deleted requirement in Subdiv. (2) that cash and security be “required by agreement of the state with its creditors” to be so used, and added Subdiv. (1)(D) and Subdiv. (3); changed technical language of Subparas. (A) to (C) of Subsec. (a)(1), of Subsec. (a)(2) and of Subsec. (c); and added Subsec. (b); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 78-366 specified general fund tax receipts as determinator of bond limitation; June Sp. Sess. P.A. 91-3 amended Subsec. (a) to reduce the multiplier from four and one-half times tax receipts to one and six-tenths times, to change the basis from debt issued to debt authorized by the general assembly, to change the measure of such receipts from actual receipts from a prior year to the current estimates under Sec. 2-35, to add Subdiv. (4) to exclude debt for budget deficits prior to July 1, 1991, and to set a valuation method for capital appreciation obligations and zero coupon obligations, amended Subsecs. (a) and (c) to clarify that the section is applicable only to obligations payable from general fund receipts, and added Subsecs. (d), limiting authorizations of the general assembly, (e), limiting authorizations of the state bond commission, and (f), exempting obligations issued for cash flow needs or emergency needs in times of natural disaster; P.A. 92-236 added Subsec. (a)(5) excluding indebtedness to fund program created pursuant to Sec. 32-285; P.A. 98-124 added Subdiv. (6) re agreements pursuant to Sec. 3-20a(b) or (c) and made technical changes, effective May 27, 1998; May 9 Sp. Sess. P.A. 02-5 made technical changes and added provision excluding deficit funding bonds for the fiscal year ending June 30, 2002, from the limitations of section, effective August 15, 2002; P.A. 04-3 amended Subsec. (a) to add exclusion for certain deficit-financing notes issued for 2003 fiscal year, effective March 11, 2004; P.A. 04-216 amended Subsec. (a) to exempt abandoned property fund bonds from the bond cap, effective May 6, 2004; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; June Sp. Sess. P.A. 09-2 amended Subsec. (a) by adding Subdiv. (10) re indebtedness authorized and issued pursuant to Sec. 3-20g, effective September 1, 2009; P.A. 14-81 amended Subsec. (d) to require notification of Treasurer by president pro tempore or speaker, or their designees, prior to consideration of bills authorizing issuance of bonds, notes or other evidence of indebtedness.



Section 3-21a - Jurisdiction of Superior Court in actions re bonds and notes. Defenses reserved to the state.

The Superior Court shall have jurisdiction to enter judgment against the state founded (1) upon any express contract between the state and the purchasers and subsequent owners and transferees of bonds and notes issued or contracted to be issued by the state, (2) between the state and any other parties to any agreement entered into prior to May 27, 1998, pursuant to section 3-20a, section 31-264b or any agreement entered into in connection with special tax obligation bonds or notes issued under chapter 243, or (3) upon any agreement entered into pursuant to said section 3-20a. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatever on the part of the state against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(P.A. 84-254, S. 60, 62; P.A. 88-230, S. 1, 12; 88-364, S. 2, 123; P.A. 90-98, S. 1, 2; 90-317, S. 4, 8; June Sp. Sess. P.A. 91-4, S. 5, 25; P.A. 93-142, S. 4, 7, 8; 93-243, S. 1, 15; P.A. 95-220, S. 4–6; P.A. 98-124, S. 5, 12.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-317 added reference to bonds or notes contracted to be issued; June Sp. Sess. P.A. 91-4 expanded the superior court's jurisdiction to include any contract “between the state and any other parties to any agreement entered into pursuant to section 3-20a or any agreement entered into in connection with special tax obligation bonds or notes issued under chapter 243”; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-243 expanded the jurisdiction of the superior court in actions re bonds and notes to include bonds issued pursuant to Sec. 31-264b, effective June 23, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-124 added Subdiv. (3) re agreements entered into pursuant to Sec. 3-20a and made technical changes, effective May 27, 1998.



Section 3-21b - Transfer to General Fund of bond proceeds from general obligation bonds of the state which are no longer required for designated purposes or projects. Report by Office of Policy and Management.

(a) Notwithstanding the provisions of any general statute, public act or special act, upon a determination by the Treasurer and approval by the State Bond Commission that unexpended proceeds of general obligation bonds of the state issued pursuant to section 3-20 and accounted for in a general obligation bond fund of the state established by the Treasurer are no longer required for any of the purposes or projects funded or remaining to be funded from amounts in such bond fund, the Treasurer is authorized to transfer all or any portion of said unexpended bond proceeds from such bond fund for further credit to the General Fund, provided the Treasurer shall further determine that such transfer shall not adversely affect the exclusion from gross income of the interest on the bonds from which such unexpended proceeds were derived pursuant to Section 103 of the Internal Revenue Code of 1986 or any corresponding internal revenue code of the United States, as from time to time amended.

(b) Commencing January 1, 2010, and annually thereafter, the Office of Policy and Management, in consultation with the Treasurer, shall submit a report, in accordance with section 11-4a, to the State Bond Commission, the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and to the legislative Office of Fiscal Analysis, identifying (1) all fully-issued general obligation bond funds, with (A) a description of the projects that may be eligible for funding under each such bond fund, (B) an identification of which such bond funds are encumbered, and (C) an account of expenditures from each such fund for the past five years or, if such bond fund is less than five years old, since its inception, and (2) any fully-issued and unencumbered general obligation bond funds from which no expenditures have been made for at least five years, and that have been determined by the Treasurer to be fully eligible for transfer pursuant to subsection (a) of this section.

(c) The provisions of subsection (a) of this section shall not apply to any consolidated amounts, as defined in section 8-37rr.

(June Sp. Sess. P.A. 93-1, S. 37, 45; P.A. 94-173, S. 3, 5; P.A. 05-288, S. 6; Sept. Sp. Sess. P.A. 09-7, S. 8.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993; P.A. 94-173 made existing section Subsec. (a) and added a new Subsec. (b) re exemption of housing funds consolidation, effective July 1, 1994; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-7 added new Subsec. (b) requiring annual report by Office of Policy and Management re bond funds and projects, and redesignated existing Subsec. (b) as Subsec. (c), effective October 5, 2009.



Section 3-21c - Transfer of unexpended proceeds from transportation related general obligation bonds that are no longer required for designated purposes or projects.

Notwithstanding any general statute, public act or special act, upon a determination by the Treasurer and approval by the State Bond Commission that unexpended proceeds of transportation related general obligation bonds of the state issued pursuant to section 3-20 and accounted for in a general obligation bond fund of the state established by the Treasurer are no longer required for any of the purposes or projects funded or remaining to be funded from amounts in such bond fund, the Treasurer is authorized to transfer all or any portion of said unexpended bond proceeds from such bond fund for further credit to (1) the Special Transportation Fund of the state established pursuant to section 13b-68, provided the debt service on the bonds from which such unexpended proceeds were derived is otherwise payable from the Special Transportation Fund as permitted by section 13b-69, or (2) the General Fund. For transfers to either fund, the Treasurer shall determine that such transfer shall not adversely affect the exclusion from gross income of the interest on the bonds from which such unexpended proceeds are derived, pursuant to Section 103 of the Internal Revenue Code of 1986 or any corresponding internal revenue code of the United States, as from time to time amended.

(June Sp. Sess. P.A. 93-1, S. 38, 45; June 5 Sp. Sess. P.A. 97-2, S. 23, 25; P.A. 09-111, S. 4.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993; June 5 Sp. Sess. P.A. 97-2 replaced Infrastructure Improvement Fund with Special Transportation Fund and made conforming and technical changes, effective July 23, 1997; P.A. 09-111 designated existing provisions re Special Transportation Fund as Subdiv. (1) and added Subdiv. (2) permitting unexpended bond proceeds to be transferred to General Fund, effective May 26, 2009.



Section 3-21d - Report re public works construction projects receiving funding from bond proceeds. Unexpended amount.

Not later than January 1, 2015, and annually thereafter, the Department of Administrative Services shall file a report, in accordance with the provisions of section 11-4a, concerning the completion or acceptance of each public works construction project administered by the Division of Construction Services within the Department of Administrative Services during the preceding year under chapter 60 with an estimated cost of more than ten thousand dollars and receiving any portion of its funding from the proceeds of bonds issued under the State General Obligation Bond Procedure Act, with the secretary of the State Bond Commission and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall provide the following information for each such completed or accepted project: (1) The estimated total cost of the construction project, or the actual amount of the project, if ascertainable; (2) the amount, if any, required to be held in retainage and the reason for such retainage; and (3) the amount of any bonds authorized by the State Bond Commission and allotted by the Governor to such project which remains unexpended. Such report may contain a recommendation to the secretary as to the further use of any portion of such unexpended bond proceeds, which recommendation may, in the discretion of the secretary and the Governor, be referred to the next regular session of the General Assembly. Absent such recommendation and referral to the General Assembly, the State Bond Commission may authorize an unexpended amount to be transferred in accordance with the provisions of subsection (q) of section 3-20 or section 3-21b or the secretary may, prior to any such transfer, authorize the expenditure of such amount for any emergency purpose approved in accordance with the provisions of subsection (c) of section 4b-52.

(June Sp. Sess. P.A. 01-7, S. 18, 28; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-202, S. 1.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2013; P.A. 14-202 replaced provisions re state agencies filing multiple reports with provisions re Department of Administrative Services filing annual report beginning January 1, 2015, added reference to Sec. 11-4a, added reference to Division of Construction Services, replaced reference to Sec. 4b-1 with reference to Ch. 60, required filing of report with finance, revenue and bonding committee to be concomitant with report to the commission and made technical changes, effective June 12, 2014.



Section 3-21e - Divestment of state funds invested in companies doing business in Sudan.

(a) For the purposes of this section and subsection (a) of section 3-37:

(1) “Company” means any corporation, utility, partnership, joint venture, franchisor, franchisee, trust, entity investment vehicle, financial institution or other entity or business association, including all wholly-owned subsidiaries, majority-owned subsidiaries, parent companies or affiliates of such entities or business associations, that exist for the purpose of making profit;

(2) “Doing business in Sudan” means engaging in commerce in any form in Sudan, including maintaining equipment, facilities, personnel or other apparatus of business or commerce in Sudan, including, but not limited to, the lease or ownership of real or personal property in Sudan, or engaging in any business activity with the government of Sudan;

(3) “Invest” means the commitment of funds or other assets to a company, including, but not limited to, the ownership or control of a share or interest in the company, and the ownership or control of a bond or other debt instrument by the company; and

(4) “Sudan” means the Republic of Sudan, including its government, and any of its agencies, instrumentalities or political subdivisions.

(b) The State Treasurer shall review the major investment holdings of the state for the purpose of determining the extent to which state funds are invested in companies doing business in Sudan. Whenever feasible and consistent with the fiduciary duties of the Treasurer, the Treasurer shall encourage companies in which state funds are invested and that are doing business in Sudan, as identified by the United States Department of Treasury's Office of Foreign Assets Control or the Treasurer, to act responsibly and not take actions that promote or otherwise enable human rights violations in Sudan.

(c) The State Treasurer (1) may divest, decide to not further invest state funds or not enter into any future investment in any company doing business in Sudan, and (2) shall divest and not further invest in any security or instrument issued by Sudan. In determining whether to divest state funds in accordance with the provisions of subdivision (1) of this subsection, the factors which the Treasurer shall consider shall include, but not be limited to, the following: (A) Revenues paid by such company directly to the government of Sudan, (B) whether such company supplies infrastructure or resources used by the government of Sudan to implement its policies of genocide in Darfur or other regions of Sudan, (C) whether such company knowingly obstructs lawful inquiries into its operations and investments in Sudan, (D) whether such company attempts to circumvent any applicable sanctions of the United States, (E) the extent of any humanitarian activities undertaken by such company in Sudan, (F) whether such company is engaged solely in the provision of goods and services intended to relieve human suffering, or to promote welfare, health, education, religious or spiritual activities, (G) whether such company is authorized by the federal government of the United States to do business in Sudan, (H) evidence that such company has engaged the government of Sudan to cease its abuses in Darfur or other regions in Sudan, (I) whether such company is engaged solely in journalistic activities, and (J) any other factor that the Treasurer deems prudent. In the event that the Treasurer determines that divestment of state funds is warranted from a company in which state funds are invested due to such company doing business in Sudan, the Treasurer shall give notice to such company that such funds shall be divested from such company for as long as such company does business in Sudan.

(d) The State Treasurer shall, at least once per fiscal year, provide reports to the Investment Advisory Council on actions taken by the Treasurer pursuant to the provisions of this section.

(e) In the event that the President of the United States rescinds or repeals Executive Order 13067 the provisions of this section shall no longer be effective.

(P.A. 06-51, S. 1, 2; P.A. 11-82, S. 4.)

History: P.A. 06-51 effective May 8, 2006; P.A. 11-82 amended Subsec. (a)(1) to redefine “company”, and amended Subsec. (a)(2) to change defined term from “doing business” to “doing business in Sudan” and to redefine same, effective July 8, 2011.



Section 3-22 - Bond Retirement Fund.

Section 3-22 is repealed.

(1957, P.A. 590, S. 1; September, 1957, P.A. 21; 1967, P.A. 36; 1969, P.A. 648; 1971, P.A. 1, S. 16; P.A. 78-366, S. 3, 4.)



Section 3-22a - Definitions: College savings bonds.

For the purposes of this section and sections 3-22b to 3-22e, inclusive:

(1) “College savings bonds” means general obligation bonds of the state issued pursuant to the provisions of section 3-20 or special tax obligation bonds issued pursuant to the provisions of sections 13b-74 to 13b-77, inclusive, and designated college savings bonds; and

(2) “Institution of higher education in the state” means a constituent unit of the state system of higher education, as defined in section 10a-1, or an independent institution of higher education, as defined in subsection (a) of section 10a-173.

(P.A. 88-299, S. 1, 6; P.A. 94-180, S. 7, 17; P.A. 14-65, S. 1.)

History: P.A. 94-180 made no changes, effective July 1, 1994; (Revisor's note: In 2013, a reference to “3-22d” in the introductory clause was changed editorially by the Revisors to “3-22e” in order to accurately reflect the original provisions of P.A. 88-299, S. 1, and the codification of P.A. 88-299, S. 5, as Sec. 3-22e in 1991); P.A. 14-65 redefined “institution of higher education in the state” in Subdiv. (2), effective July 1, 2014.



Section 3-22b - Designation of bonds as college savings bonds.

Bonds issued pursuant to section 3-20 or sections 13b-74 to 13b-77, inclusive, may be designated by the Treasurer as college savings bonds. Bonds so designated, and any interest accruing thereon, shall be payable in one payment at maturity on a fixed date. Such college savings bonds shall mature not less than five years nor more than twenty years from the date of issuance, unless the State Treasurer determines otherwise, and shall be subject to such financial incentives as may be otherwise provided.

(P.A. 88-299, S. 2, 6.)



Section 3-22c - Negotiated sales of college savings bonds.

No college savings bonds shall be sold at a negotiated sale unless the underwriter or underwriters to which such bonds are sold (1) are organized, incorporated or have their principal place of business in the state or (2) in the judgment of the State Treasurer, have sufficient capability to make a broad distribution of such bonds to investors residing in the state.

(P.A. 88-299, S. 3, 6.)



Section 3-22d - Terms of issuance of college savings bonds.

In the proceedings authorizing the issuance of college savings bonds, the State Bond Commission may covenant on behalf of the state with or for the benefit of the holders of such bonds as to all matters deemed advisable by said commission, including the terms and conditions for creating and maintaining sinking funds, reserve funds and such other special funds as may be created in such proceedings, separate and apart from all other funds and accounts of the state, and such officials may make such other covenants as may be deemed necessary or desirable to assure the prompt payment of the principal of and interest on such bonds.

(P.A. 88-299, S. 4, 6.)



Section 3-22e - Connecticut Higher Education Trust Advisory Committee.

(a) There is established a Connecticut Higher Education Trust Advisory Committee which shall consist of the State Treasurer, the executive director of the Office of Higher Education, the Secretary of the Office of Policy and Management and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding, or their designees, and one student financial aid officer and one finance officer at a public institution of higher education in the state, each appointed by the Board of Regents for Higher Education, and one student financial aid officer and one finance officer at an independent institution of higher education in the state, each appointed by the Connecticut Conference of Independent Colleges. The advisory committee shall meet at least annually. The State Treasurer shall convene the meetings of the committee.

(b) Within six months from the date of the trust's annual report, the State Treasurer and the executive director of the Office of Higher Education shall jointly report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding on an evaluation of the Connecticut Higher Education Trust and recommendations, if any, for improvements in the program.

(P.A. 88-299, S. 5, 6; 89-237, S. 1, 11; P.A. 97-224, S. 11, 12; P.A. 11-48, S. 285; P.A. 12-156, S. 1.)

History: P.A. 89-237 amended Sec. 5 of P.A. 88-299 which was special in nature and therefore not codified to replace a temporary committee with a permanent committee, thereby necessitating its codification, deleted obsolete provisions re the convening of the committee and the submission of an implementation plan for the initial issue and sale of college savings bonds and relettered Subsec. (c) as Subsec. (b); P.A. 97-224 changed the committee from an advisory committee to the Family College Savings Plan to an advisory committee to the Connecticut Higher Education Trust and changed the report in Subsec. (b) to correspond to the change in duties, in Subsec. (a) increased the membership by adding the finance officers, changed the appointing authority for the student financial aid officer from an independent institution from the Board of Governors of Higher Education to the Connecticut Conference of Independent Colleges, required the committee to meet at least annually and specified that the State Treasurer convene the meetings, effective July 1, 1997; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “executive director of the Office of Higher Education” and amended Subsec. (b) by replacing “Board of Regents for Higher Education” with “executive director of the Office of Higher Education”, effective June 15, 2012.



Section 3-22f - Connecticut Higher Education Trust: Definitions.

As used in sections 3-22f to 3-22p, inclusive:

(1) “Depositor” means any person making a deposit, payment, contribution, gift or otherwise to the trust pursuant to a participation agreement;

(2) “Designated beneficiary” means (A) any individual (i) state resident originally designated in the participation agreement, (ii) subsequently designated who is a family member as defined in Section 2032A(e)(2) of the Internal Revenue Code, or (iii) receiving a scholarship from interests in the trust purchased by a state or local government or an organization described in Section 501(c)(3) of the Internal Revenue Code and qualified under Section 529 of the Internal Revenue Code, or (B) any other designated beneficiary qualifying under said Section 529 enrolled in the trust;

(3) “Eligible educational institution” means an institution of higher education qualifying under Section 529 of the Internal Revenue Code as an eligible educational institution;

(4) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(5) “Participation agreements” means agreements between the trust and depositors for participation in a savings plan for a designated beneficiary;

(6) “Qualified higher education expenses” means tuition, fees, books, supplies and equipment required for the enrollment or attendance of a designated beneficiary at an eligible educational institution, including undergraduate and graduate schools and any other higher education expenses that may be permitted by Section 529 of the Internal Revenue Code; and

(7) “Trust” means the Connecticut Higher Education Trust.

(P.A. 97-224, S. 1, 12; P.A. 14-217, S. 30.)

History: P.A. 97-224 effective July 1, 1997; P.A. 14-217 added reference to Sec. 3-22p, effective June 13, 2014.



Section 3-22g - Connecticut Higher Education Trust: Established.

(a) There is established the Connecticut Higher Education Trust to promote and enhance the affordability and accessibility of higher education for residents of the state. The trust shall constitute an instrumentality of the state and shall perform essential governmental functions, as provided in sections 3-22f to 3-22p, inclusive. The trust shall receive and hold all payments and deposits or contributions intended for the trust, including contributions made pursuant to section 12-743, as well as gifts, bequests, endowments or federal, state or local grants and any other funds from any public or private source and all earnings until disbursed in accordance with sections 3-22f to 3-22p, inclusive.

(b) The amounts on deposit in the trust shall not constitute property of the state and the trust shall not be construed to be a department, institution or agency of the state. Amounts on deposit in the trust shall not be commingled with state funds and the state shall have no claim to or against, or interest in, such funds. Any contract entered into by or any obligation of the trust shall not constitute a debt or obligation of the state and the state shall have no obligation to any designated beneficiary or any other person on account of the trust and all amounts obligated to be paid from the trust shall be limited to amounts available for such obligation on deposit in the trust. The amounts on deposit in the trust may only be disbursed in accordance with the provisions of sections 3-22f to 3-22p, inclusive. The trust shall continue in existence as long as it holds any deposits or has any obligations and until its existence is terminated by law and upon termination any unclaimed assets shall return to the state. Property of the trust shall be governed by section 3-61a.

(c) The Treasurer shall be responsible for the receipt, maintenance, administration, investing and disbursements of amounts from the trust. The trust shall not receive deposits in any form other than cash. No depositor or designated beneficiary may direct the investment of any contributions or amounts held in the trust other than in the specific fund options provided for by the trust.

(P.A. 97-224, S. 2, 12; P.A. 98-252, S. 1, 80; P.A. 14-217, S. 31.)

History: P.A. 97-224 effective July 1, 1997; P.A. 98-252 made technical changes, effective July 1, 1998; P.A. 14-217 added references to Sec. 3-22p in Subsecs. (a) and (b) and added provision re contributions made pursuant to Sec. 12-743 in Subsec. (a), effective June 13, 2014.



Section 3-22h - Trust authority of the Treasurer.

The Treasurer, on behalf of the trust and for purposes of the trust, may:

(1) Receive and invest moneys in the trust in any instruments, obligations, securities or property in accordance with section 3-22i;

(2) Establish consistent terms for each participation agreement, bulk deposit, coupon or installment payments, including, but not limited to, (A) the method of payment into the trust by payroll deduction, transfer from bank accounts or otherwise, (B) the termination, withdrawal or transfer of payments under the trust, including transfers to or from a qualified tuition program established by another state pursuant to Section 529 of the Internal Revenue Code, (C) penalties for distributions not used or made in accordance with Section 529(b)(3) of the Internal Revenue Code, (D) changing of the identity of the designated beneficiary, and (E) any charges or fees in connection with the administration of the trust;

(3) Enter into one or more contractual agreements, including contracts for legal, actuarial, accounting, custodial, advisory, management, administrative, advertising, marketing and consulting services for the trust and pay for such services from the gains and earnings of the trust;

(4) Procure insurance in connection with the trust's property, assets, activities, or deposits or contributions to the trust;

(5) Apply for, accept and expend gifts, grants, or donations from public or private sources to enable the trust to carry out its objectives;

(6) Adopt regulations in accordance with chapter 54 for purposes of sections 3-22f to 3-22p, inclusive;

(7) Sue and be sued;

(8) Establish one or more funds within the trust and maintain separate accounts for each designated beneficiary; and

(9) Take any other action necessary to carry out the purposes of sections 3-22f to 3-22p, inclusive, and incidental to the duties imposed on the Treasurer pursuant to said sections.

(P.A. 97-224, S. 3, 12; P.A. 14-217, S. 32.)

History: P.A. 97-224 effective July 1, 1997; P.A. 14-217 added references to Sec. 3-22p in Subdivs. (6) and (9), effective June 13, 2014.



Section 3-22i - Investment of funds in the trust.

Notwithstanding sections 3-13 to 3-13h, inclusive, the Treasurer shall invest the amounts on deposit in the trust in a manner reasonable and appropriate to achieve the objectives of the trust, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The Treasurer shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within the trust, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The Treasurer shall not require the trust to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the Treasurer. The assets of the trust shall be continuously invested and reinvested in a manner consistent with the objectives of the trust until disbursed for qualified educational expenses, expended on expenses incurred by the operations of the trust, or refunded to the depositor or designated beneficiary on the conditions provided in the participation agreement.

(P.A. 97-224, S. 4, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22j - Participation in and the offering and solicitation of the trust exempt from sections 36b-16 and 36b-22. Evidence of exemption from federal securities laws.

Participation in the trust and the offering and solicitation of the trust are exempt from sections 36b-16 and 36b-22. The Treasurer shall obtain written advice of counsel or written advice from the Securities Exchange Commission, or both, that the trust and the offering of participation in the trust are not subject to federal securities laws.

(P.A. 97-224, S. 5, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22k - Trust financial report.

On or before December thirty-first, annually, the Treasurer shall submit a financial report, pursuant to section 3-37, to the Governor on the operations of the trust including the receipts, disbursements, assets, investments, and liabilities and administrative costs of the trust for the prior fiscal year. The Treasurer shall also submit such report to the Connecticut Higher Education Trust Advisory Committee established pursuant to section 3-22e, and make the report available to each depositor and designated beneficiary.

(P.A. 97-224, S. 6, 12; June Sp. Sess. P.A. 07-5, S. 57.)

History: P.A. 97-224 effective July 1, 1997; June Sp. Sess. P.A. 07-5 substituted “December thirty-first” for “October fifteenth”, effective October 6, 2007.



Section 3-22l - Exemption from taxation.

The property of the trust and the earnings on the trust shall be exempt from all taxation by the state and all political subdivisions of the state.

(P.A. 97-224, S. 7, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22m - State pledge for purposes of the trust.

The state pledges to depositors, designated beneficiaries and with any party who enters into contracts with the trust, pursuant to the provisions of sections 3-22f to 3-22p, inclusive, that the state will not limit or alter the rights under said sections vested in the trust or contract with the trust until such obligations are fully met and discharged and such contracts are fully performed on the part of the trust, provided nothing contained in this section shall preclude such limitation or alteration if adequate provision is made by law for the protection of such depositors and designated beneficiaries pursuant to the obligations of the trust or parties who entered into such contracts with the trust. The trust, on behalf of the state, may include this pledge and undertaking for the state in participation agreements and such other obligations or contracts.

(P.A. 97-224, S. 8, 12; P.A. 14-217, S. 33.)

History: P.A. 97-224 effective July 1, 1997; P.A. 14-217 added reference to Sec. 3-22p, effective June 13, 2014.



Section 3-22n - Nothing in trust or in any participation agreement deemed to guarantee admission to or continued enrollment in educational institution.

Nothing in sections 3-22f to 3-22p, inclusive, or in any participation agreement shall constitute nor be deemed to constitute an agreement, pledge, promise, or guarantee of admission or continued enrollment of any designated beneficiary or any other person to any eligible educational institution in the state or any other institution of higher education.

(P.A. 97-224, S. 9, 12; P.A. 14-217, S. 34.)

History: P.A. 97-224 effective July 1, 1997; P.A. 14-217 added reference to Sec. 3-22p, effective June 13, 2014.



Section 3-22o - Compliance with provisions necessary for trust to constitute state tuition program and be tax exempt.

The Treasurer shall take any action necessary to ensure that the trust complies with all applicable requirements of federal and state laws, rules and regulations to the extent necessary for the trust to constitute a qualified state tuition program and be exempt from taxation under Section 529 of the Internal Revenue Code.

(P.A. 97-224, S. 10, 12.)

History: P.A. 97-224 effective July 1, 1997 (Revisor's note: The words “is exempt” were replaced editorially by the Revisors with “be exempt” for grammatical accuracy).



Section 3-22p - Investments in trust not considered an asset for certain programs and purposes.

(a) Notwithstanding any provision of the general statutes, no moneys invested in the Connecticut Higher Education Trust shall be considered to be an asset for purposes of determining an individual's eligibility for assistance under the temporary family assistance program, as described in section 17b-112, programs funded under the federal Low Income Home Energy Assistance Program block grant, and the federally appropriated weatherization assistance program, as described in section 16a-41i*.

(b) Notwithstanding any provision of the general statutes, no moneys invested in said trust shall be considered to be an asset for purposes of determining an individual's eligibility for need-based, institutional aid grants offered to an individual at the public eligible educational institutions in the state.

(P.A. 14-217, S. 29.)

*Note: Section 16a-41i was repealed effective July 8, 2013, by section 67 of public act 13-298.

History: P.A. 14-217 effective June 13, 2014.



Section 3-22u - CHET Baby Scholars fund and program.

(a) There is established an account to be known as the “CHET Baby Scholars fund” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the office of the Treasurer for the purposes of the CHET Baby Scholars program established pursuant to this section.

(b) The Treasurer shall use the funds deposited into the CHET Baby Scholars fund for the purpose of establishing the CHET Baby Scholars program. The program shall promote college education savings by providing a maximum incentive contribution of two hundred fifty dollars from the CHET Baby Scholars fund to a designated beneficiary in the Connecticut Higher Education Trust established pursuant to sections 3-22f to 3-22p, inclusive. For purposes of this section, “designated beneficiary” has the meaning as provided in section 3-22f, except that, for purposes of this section, such beneficiary shall be born or legally adopted on or after January 1, 2014, and shall be a state resident at the time the Treasurer provides an incentive contribution.

(c) The Treasurer shall provide, from the available funds in the CHET Baby Scholars fund, incentive contributions to be credited toward the savings plan in the Connecticut Higher Education Trust for a designated beneficiary in the amounts of (1) one hundred dollars, provided a depositor enters into a participation agreement not later than the first birthday of the designated beneficiary, or, in the case of a designated beneficiary who is adopted, not later than one year after the date the designated beneficiary is legally adopted, and (2) one hundred fifty dollars, provided the designated beneficiary's savings plan has received deposits totaling at least one hundred fifty dollars, exclusive of the initial incentive contribution made pursuant to subdivision (1) of this subsection, not later than the designated beneficiary's fourth birthday, or, in the case of a designated beneficiary who is adopted, not later than four years after the date of adoption.

(d) The Treasurer may enter into one or more contractual agreements to fulfill the purpose of this section, and any such contractual agreement shall specify the rules of participation in the CHET Baby Scholars program. The Treasurer may pay for costs incidental to establishing the CHET Baby Scholars fund or the CHET Baby Scholars program, and any administrative costs related to maintaining such program, from the CHET Baby Scholars fund established pursuant to subsection (a) of this section.

(P.A. 14-217, S. 27.)

History: P.A. 14-217 effective July 1, 2014.



Section 3-23 - Destruction of matured bonds.

(a) The Treasurer is authorized to destroy any bonds of the state as the same mature and are paid and any coupons issued by the state after the same have been paid and cancelled. A certificate containing a description of such bonds or coupons so destroyed, duly witnessed and signed by the Treasurer or his deputy and the Auditors of Public Accounts, shall be kept on file in the office of the Treasurer.

(b) The Treasurer may designate one or more national banking associations, state banks, trust companies, or state bank and trust companies in this state or in the state of New York, to destroy any such paid bonds and coupons and accept their certificate as proof of such destruction. In such case, any such certificate issued by a national banking association, state bank, trust company or state bank and trust company, shall contain a description of such bonds or coupons so destroyed, be duly sworn to by an officer thereof, and shall be kept on file in the office of the Treasurer.

(1949 Rev., S. 127; P.A. 73-626, S. 1, 2.)

History: P.A. 73-626 added Subsec. (b) allowing destruction of bonds by various banks and trust companies.



Section 3-23a - Replacement of mutilated, destroyed, stolen or lost state obligations.

If any obligation of the state, which shall include bonds, notes, coupons or other evidence of state indebtedness, becomes mutilated, defaced, destroyed, stolen or lost, the State Treasurer may cause to be executed and delivered to the owner or his authorized attorney or agent a new obligation of like tenor, amount, date, interest rate and maturity as the obligation so mutilated, defaced, destroyed, stolen or lost, in exchange and substitution for such mutilated or defaced obligation, or in lieu of and substitution for the obligation destroyed, stolen or lost upon the filing with said Treasurer of proof of ownership, and proof of theft or destruction or loss satisfactory to said Treasurer, and upon the furnishing said Treasurer with indemnity or surety satisfactory to him and compliance with such other reasonable regulations as said Treasurer may prescribe and payment of such expenses as the state and the Treasurer may incur in connection therewith. The Treasurer shall cancel all obligations surrendered in accordance with section 3-23. The new obligations shall be signed in the name of the state by such officials as are in office at the time of the issuance or the authorization thereof, and new coupons, if any, shall be authenticated by the signature or facsimile signature of the Treasurer or by such former Treasurer as the Treasurer may designate. Such obligations may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the obligations or coupons has ceased to hold office at the time of such issue or at the time of delivery of such obligations. The Treasurer shall report the number and amount of all obligations so issued in his annual report.

(1971, P.A. 701, S. 1.)



Section 3-24 - Deposit of funds.

In addition to the depositories provided for by section 4-33, the Treasurer is authorized to deposit any funds or moneys in his hands belonging to the state (1) in any national banking association, state bank, trust company or state bank and trust company in the state of New Jersey, the state of Rhode Island, the state of New York, the commonwealth of Massachusetts, or in the state of Pennsylvania, which is a member of the Federal Reserve System and whose capital, surplus and undivided profits in the aggregate is not less than fifty million dollars or (2) in any bank, trust company or state bank and trust company in any state or the District of Columbia, or in a bank in a foreign country with correspondent relationship with any national banking association, state bank, trust company or state bank and trust company up to the amount of the Federal Deposit Insurance Corporation insurance limit. In no case shall the deposit by the Treasurer in any one association or bank or trust company or bank and trust company, and made under the provisions of this section, exceed in the aggregate at any one time thirty per cent of the capital, surplus and undivided profits of such association, bank, trust company or bank and trust company.

(1949 Rev., S. 110; 1963, P.A. 76; P.A. 94-7, S. 1; 94-190, S. 3; P.A. 95-282, S. 9, 11; P.A. 96-244, S. 38, 63.)

History: 1963 act removed requirement depository banks be members of the clearing house association of designated cities in the respective states and added requirement of membership in the federal reserve system and minimum aggregate capital, surplus and undivided profits; P.A. 94-7 amended section by making a Subdiv. (1) of existing language and adding a new Subdiv. (2) allowing deposit of any state moneys or funds in out-of-state or foreign banks, trust companies or state bank and trust companies; P.A. 94-190 added New Jersey and Rhode Island to the list of states and made technical changes; P.A. 95-282 made technical changes, effective July 6, 1995; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section.



Section 3-24a - Tax-Exempt Proceeds Fund created.

The Treasurer is hereby authorized to incorporate a fund for the purpose of providing for the investment of the proceeds of state bonds, notes or other obligations, and to take all measures necessary to qualify such fund as a regulated investment company under Section 851(a) of the Internal Revenue Code of 1986, as amended. Such fund shall be known as the Tax-Exempt Proceeds Fund. The Treasurer may enter into such contracts as may be necessary or useful to the organization, establishment, operation and administration of the Tax-Exempt Proceeds Fund under all applicable state and federal laws and may contract with any person to provide such services to the Tax-Exempt Proceeds Fund as, in the discretion of the Treasurer, are necessary for the proper operation and administration of said fund. The Treasurer shall publish a notice in a newspaper published and of general circulation in Hartford when the Tax-Exempt Proceeds Fund has been effectively established as a regulated investment company under all such state and federal laws and shall mail a copy of such notice to the chief executive officer of each town, city and borough in the state. All costs of operating the Tax-Exempt Proceeds Fund, including the cost of personnel and contractual services, shall be paid by the Treasurer from said fund. All costs related to the organization and establishment of the Tax-Exempt Proceeds Fund, to the extent not payable from income of said fund, may be paid from other moneys of the state to be made available for such purpose.

(P.A. 88-258, S. 1, 9; P.A. 94-8, S. 1.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24b - Deposit of money in Tax-Exempt Proceeds Fund.

No later than thirty days from the date of the publication of notice required under section 3-24a all recipients of any grant or loan moneys under all nonreimbursement grant or loan programs of the state funded from the proceeds of bonds the interest on which is exempt from federal income taxation shall invest such moneys in the Tax-Exempt Proceeds Fund. The Treasurer may waive this investment requirement in any case where the Treasurer determines that such waiver would not adversely affect the exemption of state bonds, notes or other evidences of indebtedness from federal income taxation. Moneys deposited in the Tax-Exempt Proceeds Fund attributable to such loans or grants shall be held and invested for the sole and exclusive benefit of the recipient of the grants or loans, shall be evidenced by book entry notations for the account of the recipient and may be withdrawn from the Tax-Exempt Proceeds Fund only upon the requisition of such recipient when moneys are needed to meet an expenditure for the project for which the loans or grants were provided by the state, provided no such withdrawal shall be permitted by the Treasurer unless each such requisition contains a certification of the recipient, satisfactory to the Treasurer, specifying the project for which the funds are requested. All state agencies making grants or loans required to be invested in the Tax-Exempt Proceeds Fund shall provide all such information and records as the Treasurer shall, from time to time, require to reconcile the accounts of the Tax-Exempt Proceeds Fund.

(P.A. 88-258, S. 2, 9; P.A. 94-8, S. 2.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund and allowed treasurer to waive investment requirement.



Section 3-24c - Investment in Tax-Exempt Proceeds Fund by other state funds.

Notwithstanding any other provisions of the general statutes to the contrary, the Treasurer may sell participation certificates or securities of the Tax-Exempt Proceeds Fund for investment to the General Fund, bond funds, the Special Transportation Fund, the Local Bridge Revolving Fund, the Special Abandoned Property Fund, the Educational Excellence Trust Fund, the Rental Housing Assistance Trust Fund, trust funds administered by the Treasurer, and all such other funds the moneys of which by law the Treasurer is responsible for investing. Said participation certificates or securities shall bear and pay such interest and be issued subject to such terms and conditions as shall be determined and established by the Treasurer.

(P.A. 88-258, S. 3, 9; P.A. 94-8, S. 3; P.A. 04-216, S. 63.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund; P.A. 04-216 added the Special Abandoned Property Fund to the list of funds to which the Treasurer may sell participation certificates, effective May 6, 2004.



Section 3-24d - Sale of investments in Tax-Exempt Proceeds Fund to other state instrumentalities.

The Treasurer may also sell participation certificates or securities of the Tax-Exempt Proceeds Fund to the Connecticut Housing Finance Authority, the Materials Innovation and Recycling Authority, Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Student Loan Foundation, any municipalities within the state and any other authorities, agencies, instrumentalities and political subdivisions of the state or of any municipality within the state. The participation certificates or securities shall bear and pay such interest and be issued subject to such terms and conditions as shall be determined and established by the Treasurer.

(P.A. 88-258, S. 4, 9; P.A. 94-8, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 14-94, S. 1.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority”, effective June 6, 2014.



Section 3-24e - Investment of Tax-Exempt Proceeds Fund by the Treasurer.

The Treasurer is authorized in his discretion to invest and reinvest such funds of the Tax-Exempt Proceeds Fund in any investment which qualifies investments in the Tax-Exempt Proceeds Fund, under the Internal Revenue Code of 1986, as amended, as not an investment in investment property for purposes of the arbitrage restrictions and rebate requirements of the Internal Revenue Code of 1986, as amended. The Treasurer may sell such investments from time to time as he shall determine to be in the best interest of the fund.

(P.A. 88-258, S. 5, 9; P.A. 94-8, S. 5.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24f - Purchase of investments in Tax-Exempt Proceeds Fund by other state instrumentalities.

Participation certificates or securities of the Tax-Exempt Proceeds Fund issued by the Treasurer under the provisions of sections 3-24a to 3-24h, inclusive, are hereby made legal investments for the Connecticut Housing Finance Authority, the Materials Innovation and Recycling Authority, Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Student Loan Foundation, all municipalities within the state, and all other authorities, agencies, instrumentalities and political subdivisions of the state or of any municipality within the state.

(P.A. 88-258, S. 6, 9; P.A. 94-8, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 14-94, S. 1.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority”, effective June 6, 2014.



Section 3-24g - Borrowing for purposes of the Tax-Exempt Proceeds Fund. Issuance of notes.

The Treasurer is authorized to borrow funds for the purposes of the Tax-Exempt Proceeds Fund and to issue and sell notes of the state on such terms and conditions as the Treasurer shall determine. Such notes shall be signed by the Treasurer and the full faith and credit of the state may be pledged by the Treasurer to payment of the principal of and interest on such notes which shall be repaid by the Treasurer first from funds, to the extent available, from the Tax-Exempt Proceeds Fund and secondly from the state's General Fund. As part of the contract with the holders of such notes the Treasurer may make such covenants as the Treasurer shall determine will make the notes more marketable or will tend to insure that the moneys payable to the Tax-Exempt Proceeds Fund will be sufficient to pay the principal of and interest on the notes as the same become due and payable, including such covenants with respect to interest exemption on the notes in the hands of the holders thereof as he determines is necessary. In case it becomes necessary to pay from the General Fund all or any portion of the principal or interest, or both, the Treasurer shall reimburse the General Fund from the first moneys which become available for that purpose in the Tax-Exempt Proceeds Fund. The proceeds of such borrowings shall be paid over to the Tax-Exempt Proceeds Fund, providing any expense incurred in connection with the sale of said notes shall be paid from the accrued interest and premiums or from the proceeds of the sale of such notes.

(P.A. 88-258, S. 7, 9; P.A. 94-8, S. 7.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24h - Borrowing from the Tax-Exempt Proceeds Fund for state capital projects.

The Treasurer is authorized to borrow moneys from the Tax-Exempt Proceeds Fund to fund temporarily the costs of capital projects of the state for which bonds have been authorized to be issued by the State Bond Commission. Such borrowings shall be evidenced by the issuance of temporary obligations of the state payable to the Tax-Exempt Proceeds Fund. The state's obligations shall be issued on such terms and conditions as shall be determined and established by the Treasurer and shall bear such rate of interest as the Treasurer shall determine by reference to such open market indices for obligations having similar terms and characteristics nature as the Treasurer shall determine relevant to arrive at a tax-exempt rate of interest on the obligations of the state issued and sold to the Tax-Exempt Proceeds Fund.

(P.A. 88-258, S. 8, 9; P.A. 94-8, S. 8.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24i - Notice to joint standing committee on finance, revenue and bonding of opening of bank accounts in certain other states.

The Treasurer shall notify the Governor and the joint standing committee of the General Assembly having cognizance of all matters relating to finance, revenue and bonding when he establishes a bank account pursuant to sections 3-24 and 4-33. Such notice shall identify the location of the bank account and the purposes for which it was established.

(P.A. 94-7, S. 5.)



Section 3-24j - Definitions.

As used in this section and sections 3-24k and 3-24l:

(1) “Community bank” means a bank that is domiciled in this state and has assets of not more than five hundred million dollars;

(2) “Community credit union” means a federal credit union, as defined in section 36a-2, the membership of which is limited to persons or organizations within a well-defined local community, neighborhood or rural district as provided in the Federal Credit Union Act, 12 USC Section 1759(b)(3), as from time to time amended, that has assets of not more than five hundred million dollars or a state credit union that has assets of not more than five hundred million dollars; and

(3) “State credit union” means a cooperative, nonprofit financial institution that (A) is organized under chapter 667 and the membership of which is limited to persons within a well-defined community, neighborhood or rural district as provided in section 36a-438a, (B) operates for the benefit and general welfare of its members with the earnings, benefits or services offered being distributed to or retained for its members, and (C) is governed by a volunteer board of directors elected by and from its membership.

(P.A. 03-226, S. 1; P.A. 07-55, S. 1.)

History: P.A. 07-55 redefined “community credit union” in Subdiv. (2), defined “state credit union” in Subdiv. (3) and made technical changes, effective May 21, 2007.



Section 3-24k - Investments with community banks and community credit unions.

(a) The State Treasurer may establish a program under which the State Treasurer may, based on cash availability, make available a pool of funds not exceeding one hundred million dollars for investment with community banks and community credit unions. Such funds shall be obtained from the state's operating cash managed by the State Treasurer.

(b) The State Treasurer shall establish a schedule for making such investments with such banks and credit unions.

(c) The State Treasurer shall establish a competitive bidding procedure under which such banks and credit unions may compete for investment-related services under said program.

(d) The State Treasurer may establish capital standards for such banks and credit unions wishing to participate in said program.

(P.A. 03-226, S. 2.)



Section 3-24l - Regulations.

The State Treasurer may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 3-24j and 3-24k.

(P.A. 03-226, S. 3.)



Section 3-25 - Payment of public moneys. Designation of authority for certain payments to constituent units of the state system of higher education. Authorization for certain payments to be made by the assistant treasurer for investments.

(a) Except as provided in subsections (b) and (c) of this section, the Treasurer shall pay out the public moneys only upon the order of the General Assembly, of the Senate, of the House of Representatives, of the several courts when legally authorized or of the Comptroller for accounts legally adjusted by him or when he is authorized to order for the payment of money from the Treasury. He shall pay no warrant or order for the disbursement of public money until the same has been registered in the office of the Comptroller. The Comptroller shall not issue any warrant, draft or order except upon (1) an adequate expenditure voucher which shall be retained in his office for the period provided by law, (2) certification by an expending agency which retains an adequate expenditure voucher in accordance with such procedures as the Comptroller may prescribe, or (3) upon certification by the chief executive officer of a constituent unit of the state system of higher education, provided, in the case of the Connecticut State University System, the certification may be made by the chief executive officer of a state university, as provided in subsection (b) of section 3-117.

(b) Subject to the approval of the Comptroller and in accordance with such procedures as he may specify, the chief executive officer of a constituent unit of the state system of higher education or, in the case of the Connecticut State University System, the chief executive officer of a state university, may make payment of any claim against the constituent unit or institution, as appropriate, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents or trustees, or any payment the source of which includes the proceeds of a state bond issue. Upon receipt of a request to make such payment, the Treasurer shall delegate such authority to such chief executive officer and shall approve such banking arrangements as are necessary for such unit or institution to make such payments. Payments for payroll, debt services payable on state bonds to bondholders, paying agents or trustees, or payments from the proceeds of state bonds shall be made solely by the Treasurer in accordance with the provisions of subsection (a) of this section.

(c) The State Treasurer may authorize the assistant treasurer for investments, or any successor therefor with the approval of the Comptroller and in accordance with the procedure prescribed by the Comptroller, to certify to the Comptroller that the services for which claims against the Connecticut retirement and trust funds are made have been properly received or performed or, if not yet received or performed, are covered (1) by contracts properly drawn and executed or (2) under procedures approved by said assistant treasurer for investments, and that such claims are supported by vouchers or receipts for the payment of any money exceeding twenty-five dollars at one time, and by an accurate account, showing the items of such claims, and a detailed account of expenses, when expenses constitute a portion of them, specifying the purpose for which they were incurred; and the original vouchers or receipts shall be filed with the assistant treasurer for investments, or any successor therefor, as support for the direct disbursement of funds from income derived from the trust funds. Copies of such documentation shall be provided to the Comptroller upon request.

(1949 Rev., S. 112; P.A. 91-256, S. 1, 69; 91-407, S. 26, 42; P.A. 92-154, S. 1, 23; P.A. 93-285, S. 1; P.A. 96-61, S. 1, 2; P.A. 97-212, S. 1, 5; P.A. 05-288, S. 7.)

History: P.A. 91-256 made the existing section Subsec. (a), added the language in Subsec. (a) concerning payments made upon certification by chief executive officers of the constituent units of the state system of higher education and added Subsec. (b); P.A. 91-407 amended Subsec. (b) to make payment of claims subject to comptroller's approval; P.A. 92-154 amended Subsec. (b) to add the language concerning the withholding or reduction in state payments; P.A. 93-285 amended Subsec. (a) by adding Subdiv. designations and adding new Subdiv. (2) authorizing comptroller to act upon certification by an expending agency retaining an adequate expenditure voucher; P.A. 96-61 amended Subsec. (b) by deleting exemption to requirement that bills paid directly by constituent units of higher education be reduced or withheld to offset debts owed to state, effective May 1, 1997; P.A. 97-212 added Subsec. (c) re authorization for the assistant treasurer for investments to certify for payment of manager fees for the Connecticut retirement and trust funds, effective June 24, 1997; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.

Payment of gratuities upon order of the Senate, registered on books of Comptroller. 85 C. 657. Cited. 129 C. 277; 133 C. 131.

Not the function of highway commissioner to pay out money for construction. 5 CS 114.



Section 3-26 - Civil list funds; limitation.

No money shall be paid or drawn out of the civil list funds in the Treasury except for the payment of the principal or interest of any bonds of this state, or for the payment of the interest on any funds held by the Treasurer on which he is by law directed to pay interest, unless such money is paid or drawn under a specific appropriation.

(1949 Rev., S. 113.)



Section 3-27 - Investment committee.

Section 3-27 is repealed.

(1949 Rev., S. 114; 1969, P.A. 629, S. 4; P.A. 73-594, S. 11, 12.)



Section 3-27a - Short Term Investment Fund. Payment of certain interest to board or boards of trustees. Participation certificates.

There is hereby created a Short Term Investment Fund to be administered by the State Treasurer. The State Treasurer may sell participation certificates of the Short Term Investment Fund for investment to the General Fund, bond funds, the Special Transportation Fund, the Local Bridge Revolving Fund, the Educational Excellence Trust Fund, the Residential Property Tax Revaluation Relief Fund, the Municipal Abandoned Vehicle Trust Fund, the Special Abandoned Property Fund, trust funds administered by the Treasurer and all such other funds the moneys of which by law the Treasurer is responsible for investing. Said participation certificates shall bear and pay such interest and be issued subject to such terms and conditions as shall be determined and established by the State Treasurer. The interest derived from the investment or reinvestment of funds of The University of Connecticut Operating Fund and The University of Connecticut Health Center Operating Fund, The University of Connecticut Research Foundation, The University of Connecticut Health Center Research Foundation, the Connecticut State University System Operating Fund, the Connecticut State University System Research Foundation, and the Regional Community-Technical Colleges Operating Fund, as authorized by sections 10a-105, 10a-110a, 10a-130, 10a-99 and 10a-77, respectively, and the Board of Regents for Higher Education for Charter Oak State College educational services account, as authorized by section 10a-143, shall be paid to each board or board of trustees respectively.

(1972, P.A. 236, S. 1; P.A. 74-342, S. 9, 43; P.A. 75-568, S. 1, 45; P.A. 78-236, S. 8, 20; 78-257, S. 1, 2; P.A. 80-377, S. 1, 2; P.A. 81-468, S. 4, 11; P.A. 82-218, S. 39, 46; June Sp. Sess. P.A. 83-30, S. 5, 8; P.A. 84-254, S. 14, 62; 84-365, S. 6, 12; P.A. 85-554, S. 3, 6; P.A. 86-395, S. 3, 10; P.A. 87-377, S. 2, 5; July Sp. Sess. P.A. 87-1, S. 7, 9; P.A. 88-270, S. 2, 8; P.A. 89-260, S. 1, 41; P.A. 90-147, S. 16, 20; 90-230, S. 3, 101; P.A. 91-256, S. 2, 69; P.A. 92-126, S. 12, 48; P.A. 04-216, S. 59; P.A. 14-117, S. 8.)

History: P.A. 74-342 changed highway fund to transportation fund; P.A. 75-568 deleted reference to transportation fund which was merged with general fund; P.A. 78-236 replaced “combined investment pool” with “short term investment fund”; P.A. 78-257 provided that interest from investments of auxiliary services and extension funds be paid to applicable boards of trustees; P.A. 80-377 included the board for state academic awards educational services fund among those entitled to interest payments; P.A. 81-468 included interest derived from investment of the resources of the tuition funds of The University of Connecticut and The University of Connecticut Health Center; P.A. 82-218 replaced “state colleges” with “Connecticut State University”, effective March 1, 1983, pursuant to reorganization of higher education system; June Sp. Sess. P.A. 83-30 authorized treasurer to sell participation certificates of short term investment fund for investment to special transportation fund; P.A. 84-254 authorized treasurer to sell participation certificates of the short term investment fund for investment to the local bridge revolving fund; P.A. 84-365 amended section to include reference to tuition funds established for the regional community colleges, state technical colleges and Connecticut State University; P.A. 85-554 amended section to add a reference to the educational excellence trust fund; P.A. 86-395 authorized treasurer to sell participation certificates of short term investment fund for investment to rental housing assistance trust fund, effective June 9, 1986, and applicable to income years of business firms commencing on or after January 1, 1986, but not later than January 1, 1988; P.A. 87-377 removed reference to repealed rental housing assistance trust fund; July Sp. Sess. P.A. 87-1 added the residential property tax revaluation relief fund to list of state funds to which treasurer may sell participation certificates of the short term investment fund; P.A. 88-270 added a reference to the municipal abandoned vehicle trust fund; P.A. 89-260 substituted “regional technical colleges” for “state technical colleges”; P.A. 90-147 and P.A. 90-230 substituted the board for state academic awards educational services account for the board for state academic awards educational services fund; P.A. 91-256 made technical changes concerning the names of the funds at the different constituent units of the state system of higher education; P.A. 92-126 replaced references to community college operating fund and technical college operating fund with reference to community-technical college operating fund; P.A. 04-216 added the Special Abandoned Property Fund to the list of funds to which participation certificates may be sold, effective May 6, 2004; P.A. 14-117 changed “Board for State Academic Awards” to “Board of Regents for Higher Education for Charter Oak State College”, effective July 1, 2014.



Section 3-27b - Sale of certificates to state agencies.

The State Treasurer may also sell participation certificates for the Short Term Investment Fund to the Connecticut Housing Finance Authority, the Connecticut Student Loan Foundation and all agencies, instrumentalities and political subdivisions of the state. The participation certificates shall bear and pay such interest and be issued subject to such terms and conditions that shall be determined and established by the State Treasurer.

(1972, P.A. 236, S. 2; P.A. 78-236, S. 9, 20.)

History: P.A. 78-236 replaced combined investment pool with short term investment fund.



Section 3-27c - Use of fund for student loans.

The funds of the Short Term Investment Fund may be used by the State Treasurer to lend funds to be secured by, and to purchase, invest and reinvest in, loans for educational purposes guaranteed by the Connecticut Student Loan Foundation. Student loans purchased by the State Treasurer for the Short Term Investment Fund may be sold by the State Treasurer with the proceeds of the sale added to the Short Term Investment Fund. Such loans secured by student loans shall be made under such terms and conditions as determined by the Treasurer.

(1972, P.A. 236, S. 3; P.A. 73-569, S. 1, 5; 73-575, S. 13, 15; P.A. 78-187, S. 1, 10; 78-236, S. 10, 20.)

History: P.A. 73-569 authorized loans secured by student loans; P.A. 73-575 added Subsec. (b) authorizing loans to Connecticut foundation for the arts; P.A. 78-187 and P.A. 78-236 both replaced combined investment pool with short term investment fund and P.A. 78-187 deleted Subsec. (b).



Section 3-27d - Investment of funds of the Short Term Investment Fund.

The Treasurer is also authorized to invest and reinvest such funds of the Short Term Investment Fund in accordance with the provisions of the general statutes relating to the investment of savings banks, or in the United States government obligations, United States agency obligations, United States postal service obligations, certificates of deposit, commercial paper, corporate bonds, saving accounts and bank acceptances, including in such investment or reinvestment the sale or acquisition of securities or obligations, which the Treasurer is authorized to sell or acquire for purposes of said Short Term Investment Fund, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of such securities or obligations in the marketplace.

(1972, P.A. 236, S. 4; P.A. 73-569, S. 2, 5; P.A. 78-236, S. 11, 20; P.A. 81-181, S. 1, 2.)

History: P.A. 73-569 deleted provision limiting investments to funds not necessary for student loans, replacing it with provision allowing investment in accordance with provisions governing investments of saving banks and included corporate bonds as permitted investments; P.A. 78-236 replaced combined investment pool with short term investment fund; P.A. 81-181 provided statutory authority for the treasurer to sell or acquire securities for the short term investment fund subject to repurchase agreements.



Section 3-27e - Report of grants, interest, etc. Payment of expenses and state banking service fees.

(a) The State Treasurer is authorized to receive grants, interest, interest subsidies and contributions from the United States or from any other source pertaining to student loans, and he shall add the same to the Short Term Investment Fund. All expenses for operating the Short Term Investment Fund, including but not limited to the cost of servicing student loans shall be paid by the State Treasurer out of the funds of the Short Term Investment Fund.

(b) The State Treasurer is authorized to: (1) Pay state banking service fees from the Short Term Investment Fund earnings of the General Fund and (2) deduct bank service fees directly attributable to individual funds, other than the General Fund, from the earnings credited to such other funds.

(1972, P.A. 236, S. 5; P.A. 78-236, S. 12, 20; P.A. 94-95, S. 22.)

History: P.A. 78-236 replaced combined investment pool with short term investment fund; P.A. 94-95 made existing section a Subsec. (a) and added a new Subsec. (b) authorizing treasurer to pay state banking fees for the Short Term Investment Fund and to deduct such fees from the appropriate funds.



Section 3-27f - Investment by Treasurer in participation certificates. Legal investments.

Notwithstanding any other provisions of the general statutes or elsewhere to the contrary, the Treasurer may invest in participation certificates of the Short Term Investment Fund for the General Fund, any bond funds, the Special Transportation Fund, the Local Bridge Revolving Fund, the Municipal Abandoned Vehicle Trust Fund, the Special Abandoned Property Fund, any trust funds administered by the Treasurer, and all such other funds which by law the Treasurer is responsible for investing. Participation certificates of the Short Term Investment Fund issued by the Treasurer under the provisions of sections 3-27a to 3-27i, inclusive, are hereby made legal investments for the Connecticut Housing Finance Authority, Connecticut Student Loan Foundation and all agencies, instrumentalities and political subdivisions of the state.

(1972, P.A. 236, S. 6; P.A. 74-342, S. 10, 43; P.A. 75-568, S. 2, 45; P.A. 78-236, S. 13, 20; June Sp. Sess. P.A. 83-30, S. 6, 8; P.A. 84-254, S. 15, 62; P.A. 86-395, S. 4, 10; P.A. 87-377, S. 3, 5; P.A. 88-270, S. 3, 8; P.A. 04-216, S. 60.)

History: P.A. 74-342 replaced highway fund with transportation fund; P.A. 75-568 deleted reference to transportation fund which was merged with general fund; P.A. 78-236 replaced combined investment pool with Short Term Investment Fund; June Sp. Sess. P.A. 83-30 authorized treasurer to invest in participation certificates of Short Term Investment Fund for Special Transportation Fund; P.A. 84-254 authorized treasurer to invest in participation certificates of the Short Term Investment Fund for the Local Bridge Revolving Fund; P.A. 86-395 authorized treasurer to invest in participation certificates of Short Term Investment Fund for Rental Housing Assistance Trust Fund, effective June 9, 1986, and applicable to income years of business firms commencing on or after January 1, 1986, but not later than January 1, 1988; P.A. 87-377 removed reference to repealed Rental Housing Assistance Trust Fund; P.A. 88-270 authorized treasurer to invest in participation certificates of the Short Term Investment Fund for the Municipal Abandoned Vehicle Trust Fund; P.A. 04-216 added the Special Abandoned Property Fund to the list of funds in whose participation certificates the Treasurer may invest, effective May 6, 2004.



Section 3-27g - Bond issue.

Section 3-27g is repealed.

(1972, P.A. 236, S. 7; P.A. 73-569, S. 3, 5; P.A. 78-236, S. 14, 20; S.A. 79-95, S. 105, 109; S.A. 80-41, S. 60, 68; S.A. 81-71, S. 127, 130.)



Section 3-27h - Notes.

The Treasurer is authorized to borrow funds, by the issuance of notes as he may determine to be necessary for the purposes of the Short Term Investment Fund and to issue and sell such notes, signed by the Treasurer as said official for the payment of the principal of and interest on which the full faith and credit of the state is hereby pledged and which notes shall be redeemed by the Treasurer first from funds to the extent available from the Short Term Investment Fund and secondly from the state's General Fund. As part of the contract with the holders of such notes the Treasurer may make such covenants as the Treasurer shall determine will make the notes more marketable or will tend to insure that the moneys payable to the Short Term Investment Fund will be sufficient to pay the principal of and interest on the bonds as the same become due and payable, including such covenants with respect to interest exemptions on the notes in the hands of the holders thereof as he determines is necessary. In case it becomes necessary to pay from the General Fund all or any portion of the principal or interest, or both, the Treasurer shall reimburse the General Fund from the first moneys which become available for that purpose in the Short Term Investment Fund. The proceeds of such borrowings shall be paid over to the Short Term Investment Fund, providing any expense incurred in connection with selling of said notes shall be paid from the accrued interest and premiums or from the proceeds of the sale of such notes.

(1972, P.A. 236, S. 8; P.A. 73-569, S. 4, 5; 73-575, S. 14, 15; P.A. 78-236, S. 15, 20.)

History: P.A. 73-569 authorized issuance of one-year notes for purposes of combined investment pool; P.A. 73-575 deleted provision limiting bonds to one-year maturity date; P.A. 78-236 replaced combined investment pool with Short Term Investment Fund.



Section 3-27i - Bonds and notes as legal investments.

The bonds and notes issued pursuant to sections 3-27a to 3-27i, inclusive, are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized. All such bonds and notes, their transfer and the income therefrom including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1972, P.A. 236, S. 9; P.A. 80-483, S. 7, 186.)

History: P.A. 80-483 deleted “building and loan associations”; (Revisor's note: In 1995 the Revisors substituted editorially the numeric indicators (1), (2) and (3) for the alphabetic indicators (a), (b) and (c) for consistency with statutory usage).



Section 3-28 - Investment of sinking fund.

Section 3-28 is repealed.

(1949 Rev., S. 115; P.A. 78-236, S. 19, 20.)



Section 3-28a - Medium-Term Investment Fund.

(a) There is created a Medium-Term Investment Fund to be administered by the State Treasurer. The State Treasurer may purchase participation units of the fund for all trusts and other funds for which the State Treasurer is responsible for investing. The State Treasurer may sell participation units in the Medium-Term Investment Fund to all agencies, authorities, instrumentalities and political subdivisions of the state. Such participation units are hereby made legal investments for all agencies, authorities, instrumentalities and political subdivisions of the state.

(b) All costs of operating the Medium-Term Investment Fund, including the cost of personnel and contractual services, shall be paid from interest earnings of the fund.

(c) The State Treasurer is authorized to invest and reinvest funds of the Medium-Term Investment Fund in obligations of the United States government and its agencies and instrumentalities, certificates of deposit, commercial paper, corporate debt securities, savings accounts and bankers' acceptances, repurchase agreements collateralized by such securities, and investment funds or pools comprised of securities in which the Medium-Term Investment Fund may directly invest.

(d) The State Treasurer may adopt regulations in accordance with chapter 54 specifying the terms and conditions of the purchase and sale of participation units, the payment of interest, investment policies, and accounting practices.

(P.A. 97-212, S. 3, 5.)

History: P.A. 97-212 effective June 24, 1997.



Section 3-29 to 3-31 - Investment of surplus of General Fund. Investment of cash balance of Transportation Fund. Investment of excess cash in General Fund.

Sections 3-29 to 3-31, inclusive, are repealed.

(1949 Rev., S. 116, 117; 1949, S. 37d, 38d; 1969, P.A. 563; 647; 768, S. 55; P.A. 73-675, S. 2, 44; P.A. 74-342, S. 11, 43; P.A. 75-568, S. 3, 44, 45; P.A. 77-614, S. 19, 610; P.A. 78-236, S. 19, 20.)



Section 3-31a - Authorized investments.

The Treasurer is authorized to invest or reinvest the civil list funds and all other funds under the Treasurer's control in United States government obligations, United States agency obligations, shares or interests in an investment company or investment trust registered under the Investment Company Act of 1940, whose portfolio is limited to obligations of the United States, its agencies or instrumentalities, or repurchase agreements fully collateralized by such obligations, United States postal service obligations, certificates of deposit, commercial paper, savings accounts and bank acceptances. The Treasurer may also invest or reinvest such funds exclusive of civil list funds in the sale or acquisition of securities or obligations which the Treasurer is authorized to sell or acquire for purposes of any combined investment fund established pursuant to section 3-31b, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of such securities or obligations in the marketplace, provided the Treasurer shall not enter into such an agreement with any securities dealer or bank acting as a securities dealer unless such dealer or bank is included in the list of primary dealers, effective at the time of such agreement, as prepared by the Federal Reserve Bank of New York. The Treasurer is authorized to invest all or any part of any sinking fund in any bonds in which savings banks may legally invest, provided that the provisions of subsection (n) of section 36-96* shall not be applicable to any investment in such bonds, and provided such bonds mature prior to the maturity of such bonds of the state which are outstanding.

(1971, P.A. 623, S. 1; P.A. 78-236, S. 1, 20; P.A. 79-233, S. 5; P.A. 80-483, S. 8, 186; P.A. 86-29, S. 2, 3; P.A. 92-12, S. 108; P.A. 94-7, S. 4.)

*Note: Section 36-96 was repealed effective January 1, 1995, by section 339 of public act 94-122.

History: P.A. 78-236 deleted reference to powers under section being additional to investment authority granted under Secs. 3-28 to 3-31 and added provision empowering treasurer to invest sinking fund moneys in bonds in which savings banks may legally invest; P.A. 79-233 specified that Sec. 36-96(14b) is inapplicable to investments in bonds; P.A. 80-483 corrected faulty reference to Subsec. “14b” of Sec. 36-96; P.A. 86-29 added provision that treasurer may use repurchase agreements when investing state funds in any securities the treasurer is authorized to use for combined investment funds under Sec. 3-31b, provided such agreements may only be entered into with dealers or banks included in the list of primary dealers prepared by the Federal Reserve Bank of New York; P.A. 92-12 made a technical change; P.A. 94-7 amended section to allow the treasurer to invest or reinvest funds in certain shares or interests in an investment company or investment trust registered under the Investment Company Act of 1940.

Cited. 41 CS 90.



Section 3-31b - Combined investment funds. Sale of participation units. Costs charged to income.

(a) Notwithstanding any contrary provision of law, the State Treasurer may establish one or more combined investment funds for the purpose of investing funds for which the Treasurer is custodian or trustee, or funds which the Boards of Trustees of The University of Connecticut, the Connecticut State University System or the Regional Community-Technical Colleges request the Treasurer to invest pursuant to this section, provided the Treasurer shall adopt appropriate accounting procedures from which the exact interest of such funds so combined for investment can be determined. The State Treasurer is authorized to sell to all agencies, instrumentalities and political subdivisions of the state, participation units in any such combined investment fund established by him pursuant to this section. Such participation units issued by the Treasurer under the provisions of this section are made legal investments for all the funds of, held by or administered by all agencies, instrumentalities and political subdivisions of the state. The Treasurer may adopt such rules and regulations as may be necessary to administer the provisions of this section.

(b) All costs of operating each such combined investment fund, including the cost of personnel and contractual services shall be paid by the Treasurer charging the income derived from said fund.

(1972, P.A. 229, S. 1; P.A. 73-85; 73-594, S. 9, 12; P.A. 98-252, S. 59, 80; 98-255, S. 4, 24.)

History: P.A. 73-85 opened combined investment fund to agencies, instrumentalities and political subdivisions of state; P.A. 73-594 added Subsec. (b) providing for payment of operating cost of fund; P.A. 98-252 and P.A. 98-255 both amended Subsec. (a) to add funds which boards of trustees request the Treasurer to invest, effective July 1, 1998.



Section 3-32 - Acceptance of gifts and bequests by Treasurer.

The Treasurer may accept any gift or bequest to the state of cash or securities and may deposit the same in the General Fund or in any other fund as required or made advisable by the terms of such gift or bequest. In any case in which the terms of such gift or bequest are, in the opinion of the Treasurer, so difficult to administer or otherwise so unsuitable as to make it of doubtful value to the state, the Treasurer may refer the question of the acceptance thereof to the next session of the General Assembly.

(1955, S. 39d.)

See Sec. 10-9 re Treasurer's authority to receive bequests for educational purposes.



Section 3-33 - Acceptance of land for military purposes.

The state, acting by the Treasurer, is authorized to accept gifts or devises of land to be used by the Military Department, provided said land is free and clear of all encumbrances and is not charged with any trust or condition. The Military Department may construct thereon armories, facilities, accessories or other installations required for its use.

(1949, S. 40d.)



Section 3-34 - Vote on stock of state bank owned by state or School Fund.

The Treasurer may vote upon the stock of any state bank or trust company which belongs to the School Fund or to the state.

(1949 Rev., S. 118.)



Section 3-35 - No execution against Treasurer.

No execution shall be issued on any judgment rendered against the Treasurer as such, but the Comptroller shall draw an order on him for its payment.

(1949 Rev., S. 120.)



Section 3-36 - Repayment of Town Deposit Fund.

Section 3-36 is repealed.

(1949 Rev., S. 121; P.A. 82-239, S. 6, 7.)



Section 3-37 - Annual report of Treasurer. Monthly report of Treasurer.

(a) The Treasurer shall, annually, on or before December thirty-first, submit a final audited report to the Governor and a copy of such report to the Investment Advisory Council, which shall include the following information concerning the activities of the office of the State Treasurer for the immediately preceding fiscal year ending June thirtieth: (1) Complete financial statements and accompanying footnotes for the combined investment funds prepared in accordance with generally accepted accounting principles, which financial statements shall be audited in accordance with generally accepted auditing standards and supplementary schedules depicting the interests of the component retirement plans and trust funds; (2) complete financial statements and accompanying footnotes for the Short Term Investment Fund prepared in accordance with generally accepted accounting principles and supplementary schedules listing all assets held by the Short Term Investment Fund; (3) a discussion and review of the performance of the combined investment funds and Short Term Investment Fund for such fiscal year in accordance with recognized and appropriate performance presentation and disclosure, including an analysis of the return earned by the portfolio and each combined investment fund as well as the risk profile of the portfolio and each combined investment fund according to investment industry standards; (4) the activities and transactions in such reasonable detail as is appropriate of the cash management division including information on the state's cash receipts and disbursements for the fiscal year, and the debt management division including the financial statements of the tax-exempt proceeds fund prepared in accordance with generally accepted accounting principles; (5) financial statements and accompanying footnotes as well as a summary of operating results for the Second Injury Fund for such fiscal year; (6) a financial summary and report on the activities of the state's unclaimed property program for such fiscal year; (7) a listing of the companies from which state funds were divested based upon such companies' business in Sudan, pursuant to the provisions of section 3-21e, and any companies identified by the Treasurer as companies from which investment of state funds has been declared impermissible by the Treasurer, pursuant to the provisions of section 3-21e; and (8) such other information as the Treasurer deems of interest to the public.

(b) Commencing October 1, 2010, and monthly thereafter, the Treasurer shall submit a report to the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies, and to the legislative Office of Fiscal Analysis. Such report shall include the following information for the month two months prior to the month in which the report is submitted: (1) A weekly list of the cash balance, with amount and percentage of sources, such as the common cash pool, bond fund investments and Special Transportation Fund investments, with accompanying footnotes; (2) a year-to-date total, on an ongoing basis, of authorized but unissued bonds, including assumptions in bond issuance, and any changes from month to month in such assumptions; (3) any other debt instruments or commercial paper issued, the types and amounts, with accompanying footnotes; and (4) the amounts in the common cash fund, with all components, such as bank and different investment accounts, and the amounts thereof separately listed.

(c) The reports required pursuant to this section shall be made available to the public in hard copy and accessible electronically by means of the Internet or other media or systems available to the public.

(1949 Rev., S. 128; P.A. 89-10, S. 1, 2; P.A. 97-212, S. 2, 5; P.A. 06-51, S. 3; P.A. 10-95, S. 1.)

History: P.A. 89-10 changed the submittal date from September fifteenth to October fifteenth; P.A. 97-212 added list of information required re activities of office of Treasurer and requirement that a copy of report be sent to Investment Advisory Council, effective June 24, 1997; P.A. 06-51 amended Subsec. (a) to change the submission date for report from October fifteenth to December thirty-first, add new Subdiv. (7) re listing of companies from which state funds were divested based upon such companies' business in Sudan and redesignate existing Subdiv. (7) as Subdiv. (8), effective May 8, 2006; P.A. 10-95 added new Subsec. (b) re monthly report requirements and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2010.

See Secs. 3-40 and 3-51 re Treasurer's reports concerning School Fund and Agricultural College Fund.



Section 3-38 - Posthumous fund of Fitch's Home for the Soldiers. Fitch Fund. Use of income, and payment of claims from principal.

(a) Prior to July 1, 2005, the Treasurer is directed to hold the fund known as the posthumous fund of Fitch's Home for the Soldiers in trust, to credit the income from said fund to the Department of Veterans Affairs to be used for the welfare and entertainment of the patients of the Veterans Residential Services facility or any other home established by the state for the care of veterans and to pay from the principal thereof any claim which may be lawfully established against the same.

(b) Effective July 1, 2005, the Treasurer shall consolidate the posthumous fund of Fitch's Home for the Soldiers and the Fitch Fund. The name of the consolidated fund shall be the Fitch Fund. On and after July 1, 2005, the Treasurer shall hold the Fitch Fund in trust, to credit the income from said fund to the Department of Veterans Affairs to be used for the welfare and entertainment of the residents of the Veterans Residential Services facility or any other home established by the state for the care of veterans and to pay from the principal thereof any claim that may be lawfully established against said fund.

(1949 Rev., S. 129; 1971, P.A. 105, S. 1; P.A. 88-285, S. 29, 35; P.A. 04-169, S. 1; P.A. 05-51, S. 1; P.A. 06-196, S. 25; P.A. 16-167, S. 10.)

History: 1971 act substituted “patients” for “inmates”; P.A. 88-285 required the income from the fund to be credited to the department of veterans' affairs, where formerly income was paid to the veterans' home and hospital commission; P.A. 04-169 made a technical change and changed the name of the Veterans' Home and Hospital to the Veterans' Home, effective June 1, 2004; P.A. 05-51 designated existing section as Subsec. (a) and made it applicable prior to July 1, 2005, and added new Subsec. (b) providing for the consolidation of the posthumous fund of Fitch's Home for the Soldiers with the Fitch Fund, named the fund the Fitch Fund, and provided that the income from the fund be credited to the Department of Veterans' Affairs for the welfare and entertainment of the residents of the Veterans' Home or other home established by the state for the care of veterans, and further provided that claims against the fund be paid from the principal, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 16-167 replaced “Department of Veterans' Affairs” with “Department of Veterans Affairs” and replaced “Veterans' Home” with “Veterans Residential Services facility”, effective July 1, 2016.



Section 3-39 - Flood Fund.

Obsolete.

(November, 1955, S. N3; 1959, P.A. 235, S. 1; 1961, P.A. 331.)



Section 3-39a - Funds to be paid state recorded as receivables.

Notwithstanding or limiting the provisions of section 13a-166, the State Comptroller, with the approval of the Secretary of the Office of Policy and Management for any amount over one hundred thousand dollars, shall record as receivable in the appropriate fund or funds of the state any sums of money which, by written commitment in a form acceptable to the State Comptroller, the federal government, any other state, any subdivision or agency of this state or any other state, any corporation or any person becomes obligated to pay to the state in connection with any programs federally supported in whole or in part, or any works of improvement undertaken or to be undertaken by the state and which are expendable by the state for such programs or works of improvement. Such receivables when so recorded shall be deemed to be appropriated for the purpose or purposes designated in such commitments and shall be subject to allotment according to law, except that no gift, contribution, income from trust funds, or other aid from any private source or from the federal government that is recorded as a receivable shall require allotment, unless there is a notice by the Secretary of the Office of Policy and Management that the state agency receiving such funding has failed to consistently provide the notifications required in subsection (e) of section 4-66a.

(1963, P.A. 59, S. 1; February, 1965, P.A. 398; 1967, P.A. 31; P.A. 77-462, S. 1, 2; 77-614, S. 19, 610; P.A. 97-131, S. 1, 5.)

History: 1965 act added provision re sums receivable from the federal departments of labor and health, education and welfare; 1967 act deleted reference to specific federal departments, replacing it with more general reference to federally supported programs; P.A. 77-462 replaced references to “agreements” with references to “commitments” acceptable to comptroller; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 97-131 added exception re receivables of gifts, contributions, income from trust funds and other aid from private sources and the federal government to require allotment unless notice by Secretary of the Office of Policy and Management, effective June 13, 1997.



Section 3-39b - Interest earnings on funds.

Any state funds invested by the Treasurer shall be for the benefit of the General Fund and all interest earned on such funds shall be credited to the General Fund unless: (1) Otherwise provided by a state statute or bond indenture, (2) a written application is made by the head of any state department, institution, board, commission or other state agency citing a court order, federal regulation, terms of a grant or donation or other unusual circumstance, provided the Treasurer may file with the State Comptroller and the Auditors of Public Accounts any exception to such application, or (3) the Treasurer deems that it is in the best interest of the state that the investment of such funds and any earning therefrom be for the benefit of and credited to another fund.

(P.A. 94-95, S. 23.)



Section 3-39c - Interest earnings credited to certain funds and accounts.

The Treasurer shall continue to provide investment earnings to any fund or account which, as of October 1, 1994, receives any such earnings. The investment earnings credited to the fund or account shall be equal to the amount of such earnings earned by the account or fund.

(P.A. 94-130, S. 11.)



Section 3-39j - Achieving a better life experience program: Definitions.

As used in this section and sections 3-39k to 3-39q, inclusive:

(1) “Achieving a better life experience account” or “ABLE account” means an account established and maintained pursuant to sections 3-39k to 3-39q, inclusive, for the purposes of paying the qualified disability expenses related to the blindness or disability of a designated beneficiary.

(2) “Contracting state” means a state without a qualified ABLE program that has entered into a contract with the State Treasurer or other officer of this state to provide residents of the contracting state with access to qualified ABLE programs.

(3) “Deposit” means a deposit, payment, contribution, gift or other transfer of funds.

(4) “Depositor” means any person making a deposit into an ABLE account pursuant to a participation agreement.

(5) “Designated beneficiary” means any individual state resident or resident of a contracting state originally designated in the participation agreement who is an eligible individual and is the owner of an ABLE account.

(6) “Disability certification” means, with respect to an individual, a certification to the satisfaction of the Secretary of the Treasury of the United States by the individual or the parent or guardian of the individual that (A) certifies that (i) the individual has a medically determinable physical or mental impairment, that results in marked and severe functional limitations, and that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than twelve months, or is blind within the meaning of Section 1614(a)(2) of the Social Security Act, and (ii) such impairment or blindness occurred before the date on which the individual attained the age of twenty-six, and (B) includes a copy of the individual’s diagnosis relating to the individual’s relevant impairment or blindness that is signed by a physician who is licensed pursuant to chapter 370.

(7) “Eligible individual” means an individual who is entitled to benefits during a taxable year based on blindness or disability under Title II or XVI of the Social Security Act, and such blindness or disability occurred before the date on which the individual attained the age of twenty-six, provided a disability certification with respect to such individual is filed with the State Treasurer for such taxable year.

(8) “Federal ABLE Act” means the federal ABLE Act of 2014, P.L. 113-295, as amended from time to time.

(9) “Participation agreement” means an agreement between the trust established pursuant to section 3-39k and depositors that provides for participation in an ABLE account for the benefit of a designated beneficiary.

(10) “Qualified disability expenses” means any expenses related to an eligible individual’s blindness or disability that are made for the benefit of an eligible individual who is the designated beneficiary, including the following expenses: Education, housing, transportation, employment training and support, assistive technology and personal support services, health, prevention and wellness, financial management and administrative services, legal fees, expenses for oversight and monitoring, funeral and burial expenses, and other expenses that are approved by the Secretary of the Treasury of the United States under regulations adopted by the Secretary pursuant to the federal ABLE Act.

(P.A. 15-80, S. 1.)



Section 3-39k - Achieving a better life experience program: Establishment. Trust. Report.

(a)(1) The State Treasurer shall establish a qualified ABLE program pursuant to the federal ABLE Act and sections 3-39j to 3-39q, inclusive. Under the program: (A) The State Treasurer shall administer individual ABLE accounts to encourage and assist eligible individuals and their families in saving private funds to provide support for eligible individuals, and (B) a person may make contributions to an individual ABLE account to meet the qualified disability expenses of the designated beneficiary of the account.

(2) For the purposes of the program, there is established within the Office of the State Treasurer the Connecticut Achieving A Better Life Experience Trust. The trust shall constitute an instrumentality of the state and shall perform essential governmental functions, as provided in sections 3-39j to 3-39q, inclusive. The trust shall receive and hold all payments and deposits intended for ABLE accounts as well as gifts, bequests, endowments or federal, state or local grants and any other funds from public or private sources and all earnings, until disbursed in accordance with sections 3-39j to 3-39q, inclusive.

(b) (1) The amounts on deposit in the trust shall not constitute property of the state and the trust shall not be construed to be a department, institution or agency of the state. Amounts on deposit in the trust shall not be commingled with state funds and the state shall have no claim to or against, or interest in, such amounts, except as provided in subdivision (2) of this subsection. Any contract entered into by, or any obligation of, the trust shall not constitute a debt or obligation of the state and the state shall have no obligation to any designated beneficiary or any other person on account of the trust and all amounts obligated to be paid from the trust shall be limited to amounts available for such obligation on deposit in the trust. The amounts on deposit in the trust may only be disbursed in accordance with the provisions of sections 3-39j to 3-39q, inclusive.

(2) The trust shall continue in existence as long as it holds any deposits or other funds or has any obligations and until its existence is terminated by law, and upon termination of the trust, any unclaimed assets of the trust shall return to the state. Property of the trust shall be governed by section 3-61a.

(c) The State Treasurer shall be responsible for the receipt, maintenance, administration, investment and disbursements of amounts from the trust. The trust shall not receive deposits in any form other than cash. No depositor or designated beneficiary may direct the investment of any contributions or amounts held in the trust other than in the specific fund options provided for by the trust and shall not direct investments in such specific fund options more than two times in any calendar year. No interest, or portion of any interest, in the program shall be used as security for a loan.

(d) A person may make deposits to an ABLE account to meet the qualified disability expenses of the designated beneficiary of the account, provided the trust and deposits meet the other requirements of this section, the federal ABLE Act and any regulations adopted pursuant to the federal ABLE Act by the Secretary of the Treasury of the United States.

(e) On or before December 31, 2016, and annually thereafter, the State Treasurer shall submit (1) in accordance with the provisions of subsection (a) of section 3-37, a report to the Governor on the operations of the trust, including the receipts, disbursements, assets, investments and liabilities and administrative costs of the trust for the prior fiscal year, and (2) in accordance with the provisions of section 11-4a, a report on the trust to the joint standing committees of the General Assembly having cognizance of matters relating to finance and public health, and shall make such report available to each depositor and designated beneficiary. The report required under subdivision (2) of this subsection shall include, but need not be limited to: (A) The number of ABLE accounts; (B) the total amount of contributions to such accounts; (C) the total amount and nature of distributions from such accounts; and (D) a description of issues relating to the abuse of such accounts, if any.

(P.A. 15-80, S. 2.)



Section 3-39l - Trust authority of the State Treasurer.

The State Treasurer, on behalf of the trust and for purposes of the trust, may:

(1) Receive and invest moneys in the trust in any instruments, obligations, securities or property in accordance with section 3-39m;

(2) Establish consistent terms for each participation agreement, bulk deposit, coupon or installment payments, including, but not limited to, (A) the method of payment into an ABLE account by payroll deduction, transfer from bank accounts or otherwise, (B) the termination, withdrawal or transfer of payments under an ABLE account, including transfers to or from a qualified ABLE program established by another state pursuant to the federal ABLE Act, (C) penalties for distributions not used or made in accordance with the federal ABLE Act, and (D) the amount of any charges or fees to be assessed in connection with the administration of the trust;

(3) Enter into one or more contractual agreements, including contracts for legal, actuarial, accounting, custodial, advisory, management, administrative, advertising, marketing and consulting services for the trust and pay for such services from the gains and earnings of the trust;

(4) Procure insurance in connection with the trust’s property, assets, activities or deposits or contributions to the trust;

(5) Apply for, accept and expend gifts, grants or donations from public or private sources to enable the Connecticut Achieving A Better Life Experience Trust to carry out its objectives;

(6) Sue and be sued;

(7) Establish one or more funds within the trust and maintain separate ABLE accounts for each designated beneficiary; and

(8) Take any other action necessary to carry out the purposes of sections 3-39j to 3-39q, inclusive, and incidental to the duties imposed on the State Treasurer pursuant to said sections.

(P.A. 15-80, S. 3.)



Section 3-39m - Investment of funds in the trust.

Notwithstanding the provisions of sections 3-13 to 3-13h, inclusive, the State Treasurer shall invest the amounts on deposit in the trust in a manner reasonable and appropriate to achieve the objectives of the trust, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The State Treasurer shall give due consideration to the rate of return, risk, term or maturity, diversification of the total portfolio within the trust, liquidity, projected disbursements and expenditures and the expected payments, deposits, contributions and gifts to be received. The State Treasurer shall not require the trust to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the State Treasurer. The assets of the trust shall be continuously invested and reinvested in a manner consistent with the objectives of the trust until disbursed for qualified disability expenses, expended on expenses incurred by the operations of the trust or refunded to the depositor or designated beneficiary on the conditions provided in the participation agreement.

(P.A. 15-80, S. 4.)



Section 3-39n - Exemption from certain securities laws.

Participation in the trust and the offering, sale and solicitation of opportunities to participate in the trust are exempt from sections 36b-16 and 36b-22, provided the State Treasurer has obtained written advice of counsel or written advice from the Securities Exchange Commission, or both, that the trust and the offering, sale and solicitation of opportunities to participate in the trust are not subject to federal securities laws.

(P.A. 15-80, S. 5.)



Section 3-39o - Exemption from taxation.

The property of the trust and the earnings on the trust shall be exempt from taxation by the state and political subdivisions of the state.

(P.A. 15-80, S. 6.)



Section 3-39p - State pledge for purposes of the trust.

The state pledges to depositors, designated beneficiaries and any party who enters into contracts with the trust, pursuant to the provisions of sections 3-39j to 3-39q, inclusive, that the state will not limit or alter the rights under said sections vested in the trust or contract with the trust until such obligations are fully met and discharged and such contracts are fully performed on the part of the trust, provided nothing in this section shall preclude such limitation or alteration if adequate provision is made by law for the protection of such depositors and designated beneficiaries pursuant to the obligations of the trust or parties who entered into such contracts with the trust. The trust, on behalf of the state, may include a description of such pledge and undertaking for the state in participation agreements and such other obligations or contracts.

(P.A. 15-80, S. 7.)



Section 3-39q - Compliance with requirements for trust to constitute a qualified ABLE program.

The State Treasurer shall take any action necessary to ensure that the trust complies with all applicable requirements of state and federal laws, rules and regulations to the extent necessary for the trust to constitute a qualified ABLE program and be exempt from taxation under the federal ABLE Act, and any regulations adopted pursuant to the federal ABLE Act by the Secretary of the Treasury of the United States.

(P.A. 15-80, S. 8.)



Section 3-39r - ABLE account investments, contributions and distributions disregarded for certain programs and purposes.

(a) Notwithstanding any provision of the general statutes, moneys invested in an individual ABLE account, contributions to an individual ABLE account and distributions for qualified disability expenses pursuant to sections 3-39j to 3-39q, inclusive, shall be disregarded for purposes of determining an individual’s eligibility for assistance under the temporary family assistance program, as described in section 17b-112, programs funded under the federal Low Income Home Energy Assistance Program block grant and any other federally funded assistance or benefit program, including, but not limited to, the state’s medical assistance program, whenever such program requires consideration of one or more financial circumstances of an individual for the purpose of determining the individual’s eligibility to receive any assistance or benefit or the amount of any assistance or benefit.

(b) Notwithstanding any provision of the general statutes, no moneys invested in the ABLE accounts shall be considered to be an asset for purposes of determining an individual’s eligibility for need-based, institutional aid grants offered to an individual at the public eligible educational institutions in the state.

(P.A. 15-80, S. 9.)



Section 3-40 - Treasurer to have care and management.

The Treasurer shall have the care and management of the School Fund and the Agricultural College Fund, loan and invest the principal thereof and have the care of the income from the same; but no loans from the School Fund shall be made outside of the state. He shall give a bond in the sum of one hundred thousand dollars, with surety to the state, conditioned for the faithful performance of his duties in the care and management of said funds, and shall report annually to the Governor, as provided by section 4-60, with such suggestions as he deems important.

(1949 Rev., S. 131; September, 1957, P.A. 11, S. 13.)

See Sec. 3-34 re Treasurer's authority to vote on bank stock owned by School Fund.

See Sec. 10a-115 re Agricultural College Fund.

See Sec. 12-178 re precedence of School or Agricultural College Fund mortgage over lien consisting of assessed taxes.

State acts in sovereign capacity and is not affected by discharge in bankruptcy. 47 C. 400. Priority of fund over municipal assessment; power of legislature. 81 C. 12.



Section 3-41 - School Fund interest.

On the fifteenth day of April of each year, the Treasurer shall cover the interest of the School Fund in the Treasury on the last day of February into the civil list funds of the state and shall notify the Comptroller, in writing, of the amount of the interest so covered or transferred.

(1949 Rev., S. 132; P.A. 74-58, S. 1, 2.)

History: P.A. 74-58 changed date of transfer from March first to April fifteenth.



Section 3-42 - Rate of interest on loans from the School Fund and Agricultural College Fund.

The rate of interest on all loans of the School Fund and the Agricultural College Fund in this state shall be established by the State Treasurer, payable semiannually.

(1949 Rev., S. 133; 1967, P.A. 6; P.A. 78-236, S. 2, 20.)

History: 1967 act included agricultural college fund under provisions of section and made interest rates subject to decision of state treasurer with a minimum rate of 4% rather than the previous 6%; P.A. 78-236 deleted language requiring minimum rate of 4%.

See Sec. 3-27a re investments in Short Term Investment Fund.



Section 3-43 - Loan expenses. Foreclosure costs.

The Treasurer shall collect from the borrower of loans from the School Fund and the Agricultural College Fund all expenses incurred by him or his clerks in making examinations and appraisals of real estate required by law, and for the examination of titles and abstracts thereof, including a fee for preparing and executing the necessary papers, together with the legal charges for recording the same. In all actions for foreclosure of mortgages held for the benefit of the School Fund and the Agricultural College Fund all expenses incurred by the state in prosecuting the same may be taxed and collected with the taxable costs, as provided by law.

(1949 Rev., S. 135; 1957, P.A. 506, S. 1; 1967, P.A. 7.)

History: 1967 act deleted provision for reappraisals and substituted “real estate” for “securities”.



Section 3-44 - Interest on overdue loans.

When the semiannual interest due on any bond or note given for moneys loaned from the School Fund or the Agricultural College Fund remains unpaid fifteen days or more after it has become due, the Treasurer is authorized to charge interest thereon from the time the same became due and, if the semiannual interest remains unpaid six months after it becomes due, the interest charged shall be at the rate of nine per cent per annum until the same is paid. The Treasurer is authorized to waive interest due or to become due on unpaid interest.

(1949 Rev., S. 134, 136; 1957, P.A. 506, S. 2.)



Section 3-45 - Loans and appraisals.

No loan shall be made from the School Fund or the Agricultural College Fund on a mortgage of real estate, unless the security is unencumbered and worth double the amount loaned, except that loans may be made on residential property in any case where the security is worth at least fifty per cent more than the amount loaned. No loan shall be made from said funds upon real estate security until after the security has been appraised by at least two qualified appraisers appointed by the Treasurer, one of whom shall be a resident of the town where such real estate is situated, and the Treasurer or his clerk has made a personal examination of the same. The appraisers shall take the oath hereinafter provided, and their appraisal, in the form prescribed by the Treasurer, shall be placed on file in his office. The Treasurer or his clerk shall certify upon every deed taken by him as security for any loan that he has made a personal examination and that in his opinion the same is worth at least double the amount loaned or, in the case of residential property, at least fifty per cent more than the amount loaned. Before entering upon the performance of their duties as appraisers, all persons selected to appraise real estate to be mortgaged to the state shall be sworn to the faithful performance of their duties.

(1949 Rev., S. 137; 1957, P.A. 506, S. 3.)

See Sec. 12-178 re precedence of mortgage over lien consisting of assessed taxes.



Section 3-46 - Reappraisal of securities.

The Treasurer shall cause to be examined and reappraised all the real estate securities held by him at least once in five years, and for such purpose may appoint such persons as he chooses to make such examination and reappraisal; and, when in any instance it is found that there has been a depreciation in the value of any security, the Treasurer shall call in such an amount as will leave the security worth double the amount of the loan or, in the case of residential property, fifty per cent more than the amount of the outstanding principal balance; provided, if such appraisal is not of double value or fifty per cent more, as the case may be, but sufficiently exceeds the principal balance of the loan and the property is well maintained as determined by the Treasurer and the interest upon the same has been promptly paid, the Treasurer may consider the security upon such loan to be ample. The Treasurer shall keep a record of such reappraisals.

(1949 Rev., S. 138; 1957, P.A. 506, S. 4.)



Section 3-47 - Sale of real estate.

The Treasurer may sell the real estate belonging to said funds; and he may sell at private or public sale, from time to time, all or any part of the real estate belonging to the state, acquired by deed or foreclosure of mortgage for the School Fund or the Agricultural College Fund, if he deems it advisable and for the interest of said fund. The loss, if any, that occurs from the sale of such property, either at public or private sale, shall be deducted from the principal of said funds. The Treasurer shall execute, under the seal of his department, all necessary deeds of conveyance of real estate and releases of mortgages or judgment liens relating to said funds. The Secretary may take the acknowledgment of all conveyances of real estate situated out of the state, belonging to said funds, and affix the seal of the state to his certificate thereof.

(1949 Rev., S. 139; 1957, P.A. 506, S. 5.)

See Sec. 3-14 re real estate transactions.



Section 3-48 - National bank stock; Treasurer attorney for state.

The Treasurer is appointed as the attorney of the state, with power of substitution, to consent upon its behalf that the articles of association of any national bank, in whose stock any portion of the School Fund or Agricultural College Fund is invested, be amended so as to authorize the extension of the corporate existence of such bank, and, on behalf of the state, to consent to the reduction of the capital stock of any such bank, sign all necessary papers and do all other acts to carry out the powers herein granted.

(1949 Rev., S. 140; 1957, P.A. 506, S. 6.)



Section 3-49 - Debtor accounts.

The Treasurer shall cause all debts due to the School Fund or the Agricultural College Fund, and all other property belonging to either of them, to be registered in books kept in his office, in which shall be opened an account with each debtor, showing the place of his residence, the amount of his debt, the security therefor and its estimated value.

(1949 Rev., S. 141.)



Section 3-50 - Agents to give certified copies of bonds.

The Treasurer shall require all agents having bonds of said funds in their hands for collection to give him certified copies of the same.

(1949 Rev., S. 142.)



Section 3-51 - Annual schedule of assets.

The Treasurer shall, annually, before the first day of December, prepare a complete schedule of all property and securities belonging to said funds on June thirtieth preceding and also an abstract thereof; and the Auditors of Public Accounts shall audit, examine and certify to the same, which certified abstract shall be annexed to the next report of the Treasurer to the Governor.

(1949 Rev., S. 143.)



Section 3-52 - Moneys paid on account.

The Treasurer shall receive all moneys paid on account of said funds and give a receipt to each debtor making payment of principal or interest and keep separate accounts of the principal and interest so received. He shall pay over the same according to law, and shall deliver to the Comptroller, on the first day of March in each year, a statement of the net amount of the income so received.

(1949 Rev., S. 144.)



Section 3-53 - Exhibition of claims against estates.

When any person who has mortgaged property to the state for the benefit of either of said funds dies or becomes insolvent and a time is legally limited for the exhibition of claims against his estate, the executor, administrator or trustee shall give notice of such death or insolvency and limitation and of the names and addresses of the commissioners on such estate, if such commissioners have been appointed, by letter deposited in the post office, addressed to the Treasurer, who, on receiving it, shall transmit in the same manner, to such executor, administrator or trustee, or to either commissioner on such estate, a copy of the contract secured by such mortgage, certifying thereon the sum due to the state, which shall be a sufficient exhibition and notice of the claim against such estate; and, until such notice is given by the executor, administrator or trustee, the record of the mortgage deed shall be sufficient notice to him of the existence and validity of such claim and shall be considered as a sufficient exhibition thereof to the executor or administrator or commissioners on such estate.

(1949 Rev., S. 145.)

Cited. 47 C. 400.



Section 3-54 - Mortgagor's affidavit of title.

When any person mortgages any real estate to this state for the benefit of either of said funds, he shall make and lodge with the Treasurer an affidavit that he is the absolute owner thereof and that it is free of all encumbrances within his knowledge, except such as are stated therein.

(1949 Rev., S. 146.)



Section 3-55 - Waste on mortgaged premises.

If any person removes or injures any building or fixture on any land mortgaged to the state for the benefit of either of said funds or cuts or carries away any wood or timber from such land, except for necessary firewood for use on the premises or for the erection or repair of fences or buildings on such land, without the written consent of the Treasurer, such person shall pay to the state the value of the property so removed or the amount of such injury, which, after paying the expense of its recovery, shall be applied on such mortgage debt; and, for a wilful violation of this section, such person shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 147.)



Section 3-55i - Mashantucket Pequot and Mohegan Fund.

There is established the “Mashantucket Pequot and Mohegan Fund” which shall be a separate nonlapsing fund. All funds received by the state of Connecticut from the Mashantucket Pequot Tribe pursuant to the joint memorandum of understanding entered into by and between the state and the tribe on January 13, 1993, as amended on April 30, 1993, and any successor thereto, shall be deposited in the General Fund. During the fiscal year ending June 30, 2015, and each fiscal year thereafter, from the funds received by the state from the tribe pursuant to said joint memorandum of understanding, as amended, and any successor thereto, an amount equal to the appropriation to the Mashantucket Pequot and Mohegan Fund for Grants to Towns shall be transferred to the Mashantucket Pequot and Mohegan Fund and shall be distributed by the Office of Policy and Management, during said fiscal year, in accordance with the provisions of section 3-55j. The amount of the grant payable to each municipality during any fiscal year, in accordance with said section, shall be reduced proportionately if the total of such grants exceeds the amount of funds available for such year. The grant shall be paid in three installments as follows: The Secretary of the Office of Policy and Management shall, annually, not later than the fifteenth day of December, the fifteenth day of March and the fifteenth day of June certify to the Comptroller the amount due each municipality under the provisions of section 3-55j and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following the fifteenth day of December, the fifth business day following the fifteenth day of March and the fifth business day following the fifteenth day of June and the Treasurer shall pay the amount thereof to such municipality on or before the first day of January, the first day of April and the thirtieth day of June.

(P.A. 93-388, S. 1, 12; May Sp. Sess. P.A. 94-1, S. 33, 53; P.A. 97-274, S. 1, 7; June Sp. Sess. P.A. 99-1, S. 3, 51; P.A. 05-287, S. 19; P.A. 14-217, S. 44.)

History: P.A. 93-388 effective July 1, 1993; May Sp. Sess. P.A. 94-1 provided for transfer of $85,000,000 received by the state from the tribe to Mashantucket Pequot Fund and distribution in accordance with Sec. 3-55j during fiscal year ending June 30, 1995, and each fiscal year thereafter and provided for proportionate reduction of municipal grant during any fiscal year if total of grants exceeds available funds, effective July 1, 1994; P.A. 97-274 added “Mohegan” to fund name, removed outdated fiscal year references and realigned certification dates, effective June 26, 1997; June Sp. Sess. P.A. 99-1 deleted provision re transfers during fiscal year ending June 30, 1994, deleted provision re transfer of $85,000,000 to the Fund during fiscal year ending June 30, 1995, and each fiscal year thereafter, and added provision re transfer of $135,000,000 to the Fund during fiscal year ending June 30, 2000, and each fiscal year thereafter, effective July 1, 1999; P.A. 05-287 changed references from the “first” day of December, March and June to the “fifteenth” day of each such month and changed the timing for the Comptroller to draw an order on the Treasurer from on or before the fifteenth day of December, March and June to on or before the fifth business day following the fifteenth day of each such month, effective July 13, 2005; P.A. 14-217 replaced reference to June 30, 2000, with reference to June 30, 2015, replaced reference to $135,000,000 with provision re an amount equal to the appropriation to the fund for Grants to Towns and made a technical change, effective July 1, 2014.



Section 3-55j - Payments from fund.

(a) Twenty million dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to municipalities eligible for a state grant in lieu of taxes pursuant to subsection (b) of section 12-18b in addition to the grants payable to such municipalities pursuant to section 12-18b subject to the provisions of subsection (b) of this section. Such grant shall be equal to that paid to the municipality pursuant to this section for the fiscal year ending June 30, 2015. Any eligible special services district shall receive a portion of the grant payable under this subsection to the town in which such district is located. The portion payable to any such district under this subsection shall be the amount of the grant to the town under this subsection which results from application of the district mill rate to exempt property in the district. As used in this subsection and subsection (c) of this section, “eligible special services district” means any special services district created by a town charter, having its own governing body and for the assessment year commencing October 1, 1996, containing fifty per cent or more of the value of total taxable property within the town in which such district is located.

(b) No municipality shall receive a grant pursuant to subsection (a) of this section which, when added to the amount of the grant payable to such municipality pursuant to subsection (b) of section 12-18b, would exceed one hundred per cent of the property taxes which would have been paid with respect to all state-owned real property, except for the exemption applicable to such property, on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grants are payable, except that, notwithstanding the provisions of said subsection (a), no municipality shall receive a grant pursuant to said subsection which is less than one thousand six hundred sixty-seven dollars.

(c) Twenty million one hundred twenty-three thousand nine hundred sixteen dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to municipalities eligible for a state grant in lieu of taxes pursuant to subsection (b) of section 12-18b, in addition to the grants payable to such municipalities pursuant to section 12-18b, subject to the provisions of subsection (d) of this section. Such grant shall be equal to that paid to the municipality pursuant to this section for the fiscal year ending June 30, 2015. Any eligible special services district shall receive a portion of the grant payable under this subsection to the town in which such district is located. The portion payable to any such district under this subsection shall be the amount of the grant to the town under this subsection which results from application of the district mill rate to exempt property in the district.

(d) Notwithstanding the provisions of subsection (c) of this section, no municipality shall receive a grant pursuant to said subsection which, when added to the amount of the grant payable to such municipality pursuant to subsection (b) of section 12-18b, would exceed one hundred per cent of the property taxes which, except for any exemption applicable to any private nonprofit institution of higher education, nonprofit general hospital facility or freestanding chronic disease hospital under the provisions of section 12-81, would have been paid with respect to such exempt real property on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grants are payable.

(e) Thirty-five million dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to municipalities in accordance with the provisions of section 7-528, except that for the purposes of section 7-528, “adjusted equalized net grand list per capita” means the equalized net grand list divided by the total population of a town, as defined in subdivision (7) of subsection (a) of section 10-261, multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income, and “equalized net grand list” means the net grand list of such town upon which taxes were levied for the general expenses of such town two years prior to the fiscal year in which a grant is to be paid, equalized in accordance with section 10-261a.

(f) Five million four hundred seventy-five thousand dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to the following municipalities in accordance with the provisions of section 7-528, except that for the purposes of said section 7-528, “adjusted equalized net grand list per capita” means the equalized net grand list divided by the total population of a town, as defined in subdivision (7) of subsection (a) of section 10-261, multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income, and “equalized net grand list” means the net grand list of such town upon which taxes were levied for the general expenses of such town two years prior to the fiscal year in which a grant is to be paid, equalized in accordance with section 10-261a: Bridgeport, Hamden, Hartford, Meriden, New Britain, New Haven, New London, Norwalk, Norwich, Waterbury and Windham.

(g) Notwithstanding the provisions of subsections (a) to (f), inclusive, of this section, the total grants paid to the following municipalities from the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be as follows:

Bloomfield

$  267,489

Bridgeport

10,506,506

Bristol

1,004,050

Chaplin

141,725

Danbury

1,612,564

Derby

432,162

East Hartford

522,421

East Lyme

488,160

Groton

2,037,088

Hamden

1,592,270

Manchester

1,014,244

Meriden

1,537,900

Middletown

2,124,960

Milford

676,535

New Britain

3,897,434

New London

2,649,363

North Haven

268,582

Norwalk

1,451,367

Norwich

1,662,147

Preston

461,939

Rocky Hill

477,950

Stamford

1,570,767

Union

38,101

Voluntown

156,902

Waterbury

5,179,655

Wethersfield

371,629

Windham

1,307,974

Windsor Locks

754,833

(h) For the fiscal year ending June 30, 1999, and each fiscal year thereafter, if the amount of grant payable to a municipality in accordance with this section is increased as the result of an appropriation to the Mashantucket Pequot and Mohegan Fund for such fiscal year which exceeds eighty-five million dollars, the portion of the grant payable to each eligible service district, in accordance with subsections (a) and (c) of this section shall be increased by the same proportion as the grant payable to such municipality under this section as a result of said increased appropriation.

(i) For the fiscal year ending June 30, 2003, to the fiscal year ending June 30, 2006, inclusive, the municipalities of Ledyard, Montville, Norwich, North Stonington and Preston shall each receive a grant of five hundred thousand dollars which shall be paid from the Mashantucket Pequot and Mohegan Fund established by section 3-55i and which shall be in addition to the grants paid to said municipalities pursuant to subsections (a) to (g), inclusive, of this section.

(j) For the fiscal years ending June 30, 2000, June 30, 2001, and June 30, 2002, the sum of forty-nine million seven hundred fifty thousand dollars shall be paid to municipalities, and for the fiscal year ending June 30, 2003, and each fiscal year thereafter, the sum of forty-seven million five hundred thousand dollars shall be paid to municipalities, in accordance with this subsection, from the Mashantucket Pequot and Mohegan Fund established by section 3-55i. The grants payable under this subsection shall be used to proportionately increase the amount of the grants payable to each municipality in accordance with subsections (a) to (i), inclusive, of this section and shall be in addition to the grants payable under subsections (a) to (g), inclusive, of this section.

(k) The amount of the grant payable to each municipality in accordance with subsection (j) of this section shall be reduced proportionately in the event that the total of the grants payable to each municipality pursuant to this section exceeds the amount appropriated for such grants with respect to such year.

(P.A. 93-388, S. 2–7, 12; 93-435, S. 91, 95; P.A. 97-274, S. 2, 7; June 18 Sp. Sess. P.A. 97-11, S. 2, 65; P.A. 98-244, S. 34, 35; 98-263, S. 14, 21; June Sp. Sess. P.A. 99-1, S. 4, 51; May 9 Sp. Sess. P.A. 02-7, S. 75; P.A. 03-278, S. 7; June Sp. Sess. P.A. 05-3, S. 43; P.A. 15-244, S. 192.)

History: P.A. 93-388 effective July 1, 1993; P.A. 93-435 amended Subsec. (a) to delete provision that additional grant shall be in the same proportion as grant payable pursuant to Sec. 12-19a and to substitute provision that grant shall be calculated under Sec. 12-19a and shall equal one-third of additional amount which municipality would be eligible to receive if total amount available for distribution were $85,205,085 and the percentage of reimbursement set forth in Sec. 12-19a were increased to reflect such amount, effective July 1, 1993; P.A. 97-274 added “Mohegan” to fund name, removed outdated fiscal year references and added payment requirement for eligible special service districts, effective June 26, 1997; June 18 Sp. Sess. 97-11 amended Subsec. (h) to increase grant to Ledyard, North Stonington and Preston from $25,000 to $175,000 and to provide a grant of $150,000 to Montville, effective July 1, 1997; P.A. 98-244, effective June 8, 1998, and P.A. 98-263, effective July 1, 1998, both added identical provisions as Subsec. (i) re payments to eligible service districts; June Sp. Sess. P.A. 99-1 added Subsec. (i), codified by the Revisors as (j), re grant to Ledyard and Subsec. (j), codified by the Revisors as (k), re payment of $49,750,000 to municipalities, effective July 1, 1999 (Revisor’s note: Since this section, revised to January 1, 1999, already includes Subsecs.(a) to (i), inclusive, the Revisors editorially designated the two new Subsecs. added by this act as Subsecs. (j) and (k) respectively, and editorially changed a reference in Subsec. (k) from “... in accordance with subsections (a) to (i), inclusive, of this section ...” to “... in accordance with subsections (a) to (j), inclusive, of this section ...” to reflect the relettering of the new Subsecs.); May 9 Sp. Sess. P.A. 02-7 deleted former Subsec. (h) re additional grant to Ledyard, North Stonington, Preston and Montville, redesignated existing Subsec. (i) as Subsec. (h), deleted former Subsec. (j) re additional grant to Ledyard, added new Subsec. (i) re additional grant to Ledyard, Montville, Norwich, North Stonington and Preston, redesignated existing Subsec. (k) as Subsec. (j) and amended said Subsec. (j) to limit provisions re payment amount to three fiscal years, add new provision re payment amount for succeeding fiscal years and make technical changes, and added new Subsec. (k) re proportionate reduction, effective August 15, 2002; P.A. 03-278 made a technical change in Subsec. (j), effective July 9, 2003; June Sp. Sess. P.A. 05-3 amended Subsec. (i) to limit its provisions to three fiscal years, effective July 1, 2005; P.A. 15-244 amended Subsecs. (a) and (b) by replacing references to Sec. 12-19a with references to Sec. 12-18b, amended Subsecs. (c) and (d) by replacing references to Sec. 12-20a with references to Sec. 12-18b, and further amended Subsecs. (a) and (c) by deleting provisions re grant calculation method and adding provisions re fixed grant equal to fiscal year 2015 grant, effective July 1, 2015.



Section 3-55k - Municipality defined.

As used in sections 3-55i and 3-55j, “municipality” means any town, consolidated town and city or consolidated town and borough.

(May Sp. Sess. P.A. 94-1, S. 34, 53.)

History: May Sp. Sess. P.A. 94-1 effective July 1, 1994.



Section 3-55l - Additional payments from fund to Ledyard, Montville, Norwich, North Stonington and Preston.

(a) For the fiscal year ending June 30, 2006, the municipalities of Ledyard, Montville, Norwich, North Stonington and Preston shall each receive a grant of two hundred fifty thousand dollars which shall be paid from the Mashantucket Pequot and Mohegan Fund established by section 3-55i and which shall be in addition to the grants paid to said municipalities pursuant to section 3-55j.

(b) For the fiscal year ending June 30, 2007, and each fiscal year thereafter, the municipalities of Ledyard, Montville, Norwich, North Stonington and Preston shall each receive a grant of seven hundred fifty thousand dollars which shall be paid from said fund and which shall be in addition to the grants paid to said municipalities pursuant to section 3-55j.

(c) The grants payable in accordance with this section shall be determined prior to the determination of grants pursuant to said section 3-55j and shall not be reduced proportionately if the total of the grants payable to each municipality pursuant to said section exceeds the amount appropriated for grants pursuant to section 3-55i with respect to each such year.

(June Sp. Sess. P.A. 05-3, S. 42.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 3-55m - Additional payments from fund to certain member municipalities of Southeastern, Northeastern and Windham Area Councils of Governments.

For the fiscal year ending June 30, 2008, and each fiscal year thereafter, one million six hundred thousand dollars of the appropriation to the Mashantucket Pequot and Mohegan Fund, for Grants to Towns, shall be distributed to municipalities that are members of the Southeastern Connecticut Council of Governments and to any distressed municipality that is a member of the Northeastern Connecticut Council of Governments or the Windham Area Council of Governments. Said amount shall be distributed proportionately to each such municipality based on the total amount of payments received by all such municipalities from said fund in the preceding fiscal year, determined in accordance with section 3-55j. The grants payable in accordance with this section shall be determined prior to the determination of grants pursuant to said section 3-55j and shall not be reduced proportionately if the total of the grants payable to each municipality pursuant to said section exceeds the amount appropriated for such grants with respect to such year. The payments to municipalities authorized by this section shall be made in accordance with the schedule set forth in section 3-55i.

(P.A. 06-187, S. 96.)

History: P.A. 06-187 effective July 1, 2006 (Revisor's note: This section was codified subsequent to the publication of the general statutes, revised to January 1, 2007).



Section 3-56 - Definitions.

Section 3-56 is repealed.

(1949 Rev., S. 148; 1949, S. 41d; 1961, P.A. 540, S. 31.)



Section 3-56a - Definitions.

As used in this part, unless the context otherwise requires:

(1) “Apparent owner” means the person whose name appears on the records of the holder as the person entitled to the property held, issued or owing by the holder;

(2) “Banking organization” means any state bank and trust company, national banking association or savings bank engaged in business in this state;

(3) “Business association” means a corporation, joint stock company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, safe deposit company, financial organization, insurance company, person engaged in the business of operating or controlling a mutual fund, utility or other business entity consisting of one or more persons, whether or not for profit;

(4) “Financial organization” means any savings and loan association, credit union or investment company;

(5) “Gift certificate” means a record evidencing a promise, made for consideration, by the seller or issuer of the record that goods or services will be provided to the owner of the record to the value shown in the record and includes, but is not limited to, a record that contains a microprocessor chip, magnetic stripe or other means for the storage of information that is prefunded and for which the value is decremented upon each use, a gift card, an electronic gift card, stored-value card or certificate, a store card, or a similar record or card, but “gift certificate” does not include prepaid calling cards regulated under section 42-370, prepaid commercial mobile radio services, as defined in 47 CFR 20.3 or general-use prepaid cards, as defined in section 42-460a;

(6) “Holder” means any person in possession of property subject to this part which belongs to another, or who is trustee in case of a trust, or who is indebted to another on an obligation subject to this part;

(7) “Insurance company” means an association, corporation or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection and workers' compensation insurance;

(8) “Last-known address” means a description of the location of the apparent owner sufficient for the purpose of delivery of mail;

(9) “Mineral” means gas; oil; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of this state;

(10) “Mineral proceeds” means amounts payable for the extraction, production or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter, and “mineral proceeds” includes amounts payable: (A) For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties and delay rentals; (B) for the extraction, production or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments and production payments; and (C) under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement and farm-out agreement;

(11) “Owner” means a depositor in case of a deposit, a beneficiary in case of a trust, a creditor, claimant or payee in case of other choses in action, or any person having a legal or equitable interest in property subject to this part, or such person's legal representative;

(12) “Person” means any individual, business association, estate, trust, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

(13) “Property” means realty or personalty, tangible or intangible;

(14) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(15) “Treasurer” means the Treasurer of the state of Connecticut; and

(16) “Utility” means a person who owns or operates for public use any plant, equipment, real property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

(1961, P.A. 540, S. 1; P.A. 78-121, S. 2, 113; P.A. 84-456, S. 2, 12; P.A. 88-65, S. 1; P.A. 95-79, S. 7, 189; June 30 Sp. Sess. P.A. 03-1, S. 66; P.A. 11-201, S. 10.)

History: P.A. 78-121 excluded private banker from definition of banking organization and excluded building or savings and loan associations while retaining savings and loan associations under definition of financial organization; P.A. 84-456 added definitions for “apparent owner” and “last-known address”; P.A. 88-65 deleted the reference to industrial bank in definition of “banking organization”; P.A. 95-79 redefined “business association” and “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-1 inserted subdivision designators, redefined “business association” and “person”, deleted definition of “life insurance corporation”, defined “gift certificate”, “insurance company”, “mineral”, “mineral proceeds”, “record” and “utility”, and made technical changes, effective August 16, 2003; P.A. 11-201 amended Subdiv. (5) to redefine “gift certificate” to exclude general-use prepaid cards and make a technical change.

Cited. 194 C. 129.



Section 3-57 - Escheat of property unclaimed or unused for seven years.

Section 3-57 is repealed.

(1949 Rev., S. 149; September, 1957, P.A. 11, S. 3; 1961, P.A. 540, S. 31.)



Section 3-57a - Property held by banking or financial organization presumed abandoned, when.

(a) The following property held or owing by a banking or financial organization is presumed abandoned unless the owner thereof is known to be living by an officer of such organization:

(1) Any demand or savings deposit made in this state with a banking organization, together with any interest or dividend thereon, excluding any charges that lawfully may be withheld, unless the owner has, within three years: (A) Increased or decreased the amount of the deposit, or presented the passbook or other similar evidence of the deposit for the crediting of interest; or (B) corresponded in writing with the banking organization concerning the deposit; or (C) otherwise indicated an interest in the deposit as evidenced by (i) a memorandum on file with the banking organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the banking organization to the owner is not returned to the banking organization by the United States Postal Service.

(2) Any matured time deposit made in this state with a banking organization, together with any interest or dividend thereon, excluding any charges that lawfully may be withheld, unless, within three years or, if the terms of the deposit account contract provide that the time deposit will be renewed unless the banking institution receives instructions to the contrary from the owner, within three years plus such additional time as is necessary to allow the renewed time deposit to reach maturity, the owner has: (A) Increased or decreased the amount of the deposit, or presented the passbook or other similar evidence of the deposit for the crediting of interest, or (B) corresponded in writing with the banking organization concerning the deposit, or (C) otherwise indicated an interest in the deposit as evidenced by (i) a memorandum on file with the banking organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the banking organization to the owner is not returned to the banking organization by the United States Postal Service.

(3) Any funds paid in this state toward the purchase of shares or other interest in a financial organization or any deposit made therewith, and any interest or dividends thereon, excluding any charges that lawfully may be withheld, unless the owner has within three years: (A) Increased or decreased the amount of the investment or deposit, or presented an appropriate record for the crediting of interest or dividends thereon; or (B) corresponded in writing with the financial organization concerning the investment or deposit; or (C) otherwise indicated an interest in the funds as evidenced by (i) a memorandum on file with the financial organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the financial organization to the owner is not returned to the financial organization by the United States Postal Service.

(4) Any sum payable on checks certified in this state or on written instruments issued in this state on which a banking or financial organization is directly liable, including, but not limited to, money orders, drafts and traveler's checks, which has been outstanding for more than three years from the date payable, or from the date of its issuance if payable on demand, unless the owner has within such three years corresponded in writing with the banking or financial organization concerning it, or otherwise indicated an interest as evidenced by (i) a memorandum on file with the banking or financial organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the banking or financial organization to the owner is not returned to the banking or financial organization by the United States Postal Service.

(5) Any funds or other personal property reposing in or removed from a safe deposit box or any other safekeeping repository in this state on which the lease or rental period has expired owing to nonpayment of rent or other reason, which have been unclaimed by the owner for more than five years from the date on which the lease or rental period expired.

(b) With respect to any funds subject to the provisions of subdivisions (1), (2) and (3) of subsection (a) of this section which are held or owing for purposes of a self-employed retirement plan or an individual retirement account, established in accordance with the applicable provisions of the Internal Revenue Code and federal regulations related thereto, such funds shall be presumed abandoned in accordance with said subdivisions (1), (2) and (3), provided in no event shall such presumption of abandonment be applicable to such funds prior to the end of a period of six months immediately following the date on which distribution of funds under any such plan, to the person for whose benefit such funds have been contributed, is required to commence under said provisions of the Internal Revenue Code and related regulations.

(1961, P.A. 540, S. 2; 1963, P.A. 125; P.A. 75-89, S. 1, 3; Nov. Sp. Sess. P.A. 81-1, S. 1, 10; P.A. 89-358, S. 1; P.A. 90-212, S. 1, 4; June 30 Sp. Sess. P.A. 03-1, S. 67.)

History: 1963 act increased time period in Subdiv. (2) from 10 to 20 years; P.A. 75-89 made traveler's checks presumed abandoned after 15 years from date of issuance rather than after 10 years in Subdiv. (3); Nov. Sp. Sess. P.A. 81-1 reduced time period after which property presumed abandoned in Subdivs. (1) and (2) from 20 to 10 years and time period after which sums payable on checks other than traveler's checks are presumed abandoned in Subdiv. (3) from 10 to 5 years; P.A. 89-358 decreased the period for presumed abandonment in Subdivs. (1) and (2) of Subsec. (a) from 10 years to 5 years, removed the 15-year presumption for travelers' checks and added Subsec. (b) concerning self-employed retirement plans and individual retirement accounts; P.A. 90-212 amended Subsec. (a) by adding provisions re owner's interest in property evidenced by the fact that the IRS Form 1099 sent from the banking or financial institution to the owner is not returned to the institution by the Postal Service, deleting matured time deposit from Subdiv. (1), adding new Subdiv. (2) re matured time deposits, and renumbering former Subdivs. (2), (3) and (4) as Subdivs. (3), (4) and (5), and amended the subdivision references in Subsec. (b); June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by decreasing period for presumed abandonment from 5 to 3 years in Subdivs. (1) to (4), deleting reference to certificates of deposit in Subdiv. (4), and deleting provision re surplus amounts arising from sale pursuant to law and decreasing period for presumed abandonment from 10 to 5 years in Subdiv. (5), effective August 16, 2003.

Cited. 43 CS 278.



Section 3-58 - Sale of escheated property.

Section 3-58 is repealed.

(1949 Rev., S. 150; 1961, P.A. 540, S. 31.)



Section 3-58a - Funds held by insurance company presumed abandoned, when.

(a) Unclaimed funds held and owing by an insurance company shall be presumed abandoned if a person other than the insured or annuitant is entitled to the funds and no address of such person is known to the company. If it is not definite and certain from the records of the company what person is entitled to the funds, it is presumed that the last-known address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

(b) As used in this section, “unclaimed funds” means all moneys held and owing by any insurance company unclaimed and unpaid for more than three years after the moneys became due and payable as established from the records of a life insurance company under any life or endowment insurance policy or annuity contract which has matured or terminated or after the moneys became due and payable as established from the records of any other insurance company. A life insurance policy not matured by actual proof of the death of the insured is deemed to be matured and the proceeds thereof are deemed to be due and payable if such policy was in force when the insured attained the limiting age under the mortality table on which the reserve is based, unless the person appearing entitled thereto has within the preceding three years (1) assigned, readjusted or paid premiums on the policy, or subjected the policy to loan, or (2) corresponded in writing with the insurance company concerning the policy. Moneys otherwise payable according to the records of the company are deemed due and payable although the policy or contract has not been surrendered as required.

(1961, P.A. 540, S. 3; Nov. Sp. Sess. P.A. 81-1, S. 2, 10; P.A. 84-456, S. 3, 12; June 30 Sp. Sess. P.A. 03-1, S. 68.)

History: Nov. Sp. Sess. P.A. 81-1 redefined “unclaimed funds” in Subsec. (b) as those moneys unclaimed and unpaid for 5 rather than 10 years after they became due and payable and changed period during which insured may take action from 10 to 5 years; P.A. 84-456 amended Subsec. (a) concerning the presumption of abandonment for unclaimed funds held by a life insurance company so that such presumption is established if a person other than the insured or annuitant is entitled to the funds and no address for such person is known; June 30 Sp. Sess. P.A. 03-1 replaced references to “life insurance corporation” and “corporation” with references to “insurance company” and “company” throughout and, in Subsec. (b), decreased period for presumed abandonment from 5 to 3 years, added reference to “life insurance company” and added provision re moneys due and payable as established from the records of any other insurance company, effective August 16, 2003.



Section 3-59 - Petition in case of interest in escheated property. Appeal.

Section 3-59 is repealed.

(1949 Rev., S. 151; 1949, S. 42d; 1961, P.A. 540, S. 31.)



Section 3-59a - Property held by a business association or payable in the course of demutualization of an insurance company presumed abandoned, when.

(a) Any stock or other certificate of ownership, or any dividend, profit, distribution, interest, payment on principal, mineral proceeds or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bondholder or other security holder, or a participating patron of a cooperative, who has not claimed it or corresponded in writing with the business association concerning it within three years after the date prescribed for payment or delivery, is presumed abandoned.

(b) Any sum payable on a traveler's check issued or sold in this state on which a business association is directly liable, which has been outstanding for more than fifteen years from the date of its issuance is presumed abandoned, unless the owner has within fifteen years corresponded in writing with the business association concerning it, or otherwise indicated an interest as evidenced by a memorandum on file with such business association.

(c) Any sum payable on a money order issued or sold in this state on which a business association is directly liable, which money order has been outstanding for more than seven years from the date of its issuance, is presumed abandoned.

(d) Any property payable or distributable in the course of a demutualization of an insurance company is presumed abandoned if the property is unclaimed and unpaid three years after the date the property became payable or distributable.

(1961, P.A. 540, S. 4; P.A. 75-89, S. 2, 3; Nov. Sp. Sess. P.A. 81-1, S. 3, 10; P.A. 84-456, S. 4, 12; P.A. 93-38, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 69; P.A. 06-127, S. 1.)

History: P.A. 75-89 added Subsec. (b) concerning presumption of abandonment re traveler's checks; Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 10 to 7 years; P.A. 84-456 amended Subsec. (a) by deleting certain conditions concerning the presumption of abandonment, which conditions required that the holder be organized under the laws of Connecticut and that the records of the holder indicate that the last-known address of the person entitled to the property is in this state; P.A. 93-38 changed time period after which property is presumed abandoned from 7 to 5 years; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by adding reference to “mineral proceeds” and decreasing period for presumed abandonment from 5 to 3 years, and added Subsec. (c) re property payable or distributable in the course of demutualization of an insurance company presumed abandoned, effective August 16, 2003; P.A. 06-127 inserted new Subsec. (c) re presumption of abandonment re money orders and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2007.



Section 3-59b - Ownership interest in business association presumed abandoned, when.

Any ownership interest in a business association, as defined in section 3-56a, as evidenced by the stock records or membership records of the business association, owned by a person who for more than three years has neither claimed a dividend or other sum referred to in section 3-59a, nor corresponded in writing with the association, nor otherwise indicated an interest in such ownership interest as evidenced by a memorandum or other record on file with the association, is presumed abandoned.

(1971, P.A. 831, S. 1; Nov. Sp. Sess. P.A. 81-1, S. 4, 10; P.A. 84-456, S. 5, 12; P.A. 93-38, S. 2; Jun 30 Sp. Sess. P.A. 03-1, S. 70.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period which must elapse before property may be presumed abandoned from 10 to 7 years; P.A. 84-456 deleted certain conditions concerning the presumption of abandonment, which conditions required that the holder be organized under the laws of Connecticut and that the records of the holder indicate that the last-known address of the person entitled to the property is in this state; P.A. 93-38 changed time period after which property is presumed abandoned from 7 to 5 years; June 30 Sp. Sess. P.A. 03-1 decreased period for presumed abandonment from 5 to 3 years, effective August 16, 2003.



Section 3-59c - Duties of holder of abandoned interests in business associations.

When the property to be delivered to the Treasurer pursuant to the provisions of section 3-65a is an ownership interest in a business association presumed abandoned under section 3-59b, the holder shall deliver a duplicate certificate of such interest, registered in the name of the Treasurer, to the Treasurer if such a certificate is the customary evidence of such interest and, if the ownership interest is not customarily evidenced by a certificate, the holder shall deliver such evidence of such ownership interest as the Treasurer may by regulation require.

(1971, P.A. 831, S. 2.)



Section 3-59d - Delivery of duplicate certificate to Treasurer. Holder relieved of liability to others upon such delivery.

Upon delivery of a duplicate certificate, the holder and any transfer agent, registrar or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate shall be relieved of all liability of every kind in accordance with the provisions of subsection (c) of section 3-67a to every person, including any person acquiring the original certificate or the duplicate of the certificate issued to the transferee, for any losses or damages resulting to any person by the issuance and delivery to the Treasurer of the duplicate certificate.

(1971, P.A. 831, S. 3; P.A. 84-456, S. 6, 12.)

History: P.A. 84-456 amended provisions concerning liability of the holder when a duplicate certificate is issued to the treasurer, with a specific reference to relief from such liability in accordance with Sec. 3-67a.



Section 3-60 - Examination of witnesses.

Section 3-60 is repealed.

(1949 Rev., S. 152; 1961, P.A. 540, S. 31.)



Section 3-60a - Property distributable on dissolution of business presumed abandoned, when. Notice to shareholder of corporate dissolution or liquidation.

(a) All property distributable in the course of a voluntary or involuntary dissolution or liquidation of an unincorporated business, banking or financial organization created under the laws of this state which is unclaimed by the owner at the date of final dissolution or liquidation is presumed abandoned.

(b) All property distributable in the course of a voluntary or involuntary dissolution or liquidation of a corporation pursuant to the provisions of title 33 which is unclaimed by the owner at the date of final dissolution or liquidation is presumed abandoned.

(c) Notice given by certified or registered mail to any shareholder of a corporation voluntarily or involuntarily dissolved or liquidated during the course of such dissolution or liquidation shall be deemed to be sufficient notice under the provisions of this part.

(1961, P.A. 540, S. 5; 1969, P.A. 405.)

History: 1969 act added Subsec. (c) re notice requirement.



Section 3-60b - Wages, salary or other compensation for personal services presumed abandoned, when.

Except for wages collected by the Labor Commissioner pursuant to subsection (b) of section 31-68, any sum payable for wages, salary or other compensation for personal services that has remained unclaimed by the owner for more than one year after it becomes due, payable or distributable, is presumed abandoned.

(June 30 Sp. Sess. P.A. 03-1, S. 71.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003.



Section 3-60c - Deposit, refund or other sum owed by utility presumed abandoned, when.

Any deposit, refund or other sum owed to a customer or subscriber by a utility that has remained unclaimed by the customer or subscriber for more than one year after it becomes due, payable or distributable is presumed abandoned.

(June 30 Sp. Sess. P.A. 03-1, S. 73.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003.



Section 3-60d - Value of gift certificate presumed abandoned, when.

Section 3-60d is repealed, effective October 1, 2005.

(June 30 Sp. Sess. P.A. 03-1, S. 74; P.A. 05-189, S. 4.)



Section 3-61 - Action against custodian of property.

Section 3-61 is repealed.

(1949 Rev., S. 153; 1961, P.A. 540, S. 31.)



Section 3-61a - Property held by fiduciary presumed abandoned, when.

All property and any income or increment thereon held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner has, within seven years after it became payable or distributable, increased or decreased the principal, accepted payment of principal or income, corresponded in writing with the fiduciary concerning the property or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary.

(1961, P.A. 540, S. 6; Nov. Sp. Sess. P.A. 81-1, S. 5, 10; P.A. 84-456, S. 7, 12.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 10 to 7 years; P.A. 84-456 deleted all references, as included under Subdivs. (1) to (3), inclusive, to the type of organization or any person acting as fiduciary.



Section 3-62 - Application of provisions.

Section 3-62 is repealed.

(1949 Rev., S. 154; 1961, P.A. 540, S. 31.)



Section 3-62a - Property held by public body or officer presumed abandoned, when.

All property held for the owner by any court, public corporation, public authority or public officer of this state, or a political subdivision thereof, which has remained unclaimed by the owner for more than three years is presumed abandoned, except that any claim granted pursuant to chapter 53 in an amount less than three thousand dollars which has remained unclaimed by the owner for more than one year from the date such claim was granted is presumed abandoned.

(1961, P.A. 540, S. 7; Nov. Sp. Sess. P.A. 81-1, S. 6, 10; P.A. 84-407, S. 3, 5; June 30 Sp. Sess. P.A. 03-1, S. 75.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 10 to 5 years; P.A. 84-407 added exception re claims granted pursuant to chapter 53 in amount less than $3,000; June 30 Sp. Sess. P.A. 03-1 decreased period for presumed abandonment from 5 to 3 years, effective August 16, 2003.



Section 3-62b - Property held by federal court or agency presumed abandoned, when.

All property within the provisions of subdivisions (1), (2), (3), (4) and (5) of this section are declared to have escheated, or to escheat, including all principal and interest accruing thereon, and to be the property of the state.

(1) All money or other property which has remained in, or has been deposited in the custody of, or under the control of, any court of the United States, in and for any district within this state, or which has been deposited with and is in the custody of any depository, registry, clerk or other officer of such court, or the United States Treasury, the rightful owner or owners of which either: (A) Have been unknown for a period of five or more consecutive years; or (B) have died, without having disposed thereof, and without having left heirs, next of kin or distributees; or (C) have made no demand for such money or other property for five years; is declared to have escheated, or to escheat, together with all interest thereon, and to be the property of the state.

(2) After October 1, 1969, all money or other property which has remained in, or has been deposited in the custody of, or under the control of, any court of the United States, in and for any district within this state, for a period of four years, the rightful owner or owners of which, either: (A) Have been unknown for a period of four years; or (B) have died without having disposed thereof, and without having left heirs, next of kin or distributees; or (C) have failed within four years to demand the payment or delivery of such funds or other property; is declared to have escheated, or to escheat, together with all interest accrued thereon, and to be the property of the state.

(3) All money or other property which has remained in, or has been deposited in the custody of, or under the control of any officer, department or agency of the United States for five or more consecutive years, which money or other property had its situs or source in this state, except as hereinafter provided in subdivision (4) of this section, the sender of which is unknown, or who sent the money or other property for an unknown purpose, or money which is credited as “unknown”, and which such government office, department or agency is unable to credit to any particular account, or the sender of which has been unknown for a period of five or more consecutive years, or, if known, has died without having disposed thereof, and without leaving heirs, next of kin or distributees, or which for any reason is unclaimed from such governmental agency, is declared to have escheated, or to escheat, together with all interest accrued thereon, and to be the property of the state.

(4) If any money is due to any resident of this state as a refund, rebate or tax rebate from the United States Commissioner of Internal Revenue, the United States Treasurer or any other federal agency or department and the rights of such resident to apply for and secure such refund or rebate will or may be barred by any statute of limitations or, in any event, if such resident has failed to apply for such refund or rebate for a period of one year after he could have so applied, the State Treasurer is appointed agent of such resident to apply for such refund or rebate, and may do any act which a natural person could do to recover such money, and when the Treasurer files such application or institutes any other proceeding to secure such refund or rebate, his agency is coupled with an interest in the money sought and money recovered.

(5) Sections 3-62b to 3-62g, inclusive, are applicable to all funds or other property in the possession of the government of the United States, and of its departments, officers and agencies, which property has its situs in this state or which belonged or belongs to a resident of this state or which belonged or belongs to a person whose last-known address was within this state, and is not limited to any named federal agency. Said sections are applicable to all funds held in the Veterans' Administration, Comptroller of Currency, United States Treasury, Department of Internal Revenue, Post Office Department, federal courts and registry of federal courts, and to such evidences of indebtedness as adjusted service bonds, matured debts issued prior to 1917, together with interest thereon, postal savings bonds, liberty bonds, victory notes, Treasury bonds, Treasury notes, certificates of indebtedness, Treasury bills, Treasurer's savings certificates, bonuses and adjusted compensation, allotments, postal savings certificates, Farmers Home Administration notes, and all unclaimed refunds or rebates of whatever kind or nature, which are subjects of escheat, under the terms of said sections; provided nothing in said sections shall be construed to mean that any funds held or controlled by the United States on October 1, 1969, under order of any court of the United States shall become property of the state.

(1969, P.A. 94, S. 1.)



Section 3-62c - Proceedings to recover property.

(a) When there exists, or may exist escheated funds or property under sections 3-62b to 3-62g, inclusive, the Treasurer shall make demand therefor or request the Attorney General to institute proceedings in the name of the state for an adjudication that an escheat to the state of such funds or property has occurred; and shall take appropriate action to recover such funds or property.

(b) Where there exists, or may exist, escheated funds or property under said sections, the Treasurer may request that any officer, department or agency of the United States voluntarily report such information as may be necessary to claim such funds or property under said sections. Forms for so reporting may be prescribed by the Treasurer. If any officer, department or agency of the United States fails or refuses to provide the voluntary report so requested, the Treasurer shall request that the Attorney General institute proceedings in the name of the state to obtain the required information.

(1969, P.A. 94, S. 2.)



Section 3-62d - Action to obtain decree of escheat.

Whenever the Treasurer is of the opinion that an escheat has occurred, or shall occur, of any money or other property deposited in the custody of, or under the control of, any court of the United States, in and for any district within the state, or in the custody of any depository, registry or clerk or other officer of such court, or the Treasury of the United States, he may request that the Attorney General cause a complaint to be filed in the superior court for the judicial district of Hartford, or in any other court of competent jurisdiction, to ascertain if any escheat has occurred, and to cause said court to enter a judgment or decree of escheat in favor of the state, with costs, disbursements and attorneys' fees. Notice of the filing of any such action may be given to interested persons by publication of a notice to be published at least once a week for two successive weeks in a newspaper of general circulation in the county in which is located the last-known address of any such interested person or, if unknown, in a newspaper of general circulation in the judicial district of Hartford.

(1969, P.A. 94, S. 3; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-364, S. 3, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted the judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 3-62e - Treasurer to pay costs and deposit funds into General Fund.

When any funds or property which have escheated under sections 3-62b to 3-62g, inclusive, have been recovered by the Treasurer, except as otherwise provided in section 3-62h, he or she shall pay all costs incident to the collection and recovery of such funds and property which have not been paid from the Special Abandoned Property Fund created under section 3-62h and shall promptly deposit the balance of such funds or property into the General Fund for the use of the state.

(1969, P.A. 94, S. 4; P.A. 04-216, S. 57.)

History: P.A. 04-216 added references to Sec. 3-62h, effective May 6, 2004.



Section 3-62f - Claim for return of escheated property.

Section 3-62f is repealed.

(1969, P.A. 94, S. 5; 1971, P.A. 870, S. 10; P.A. 75-605, S. 21, 27; P.A. 76-435, S. 15, 82; 76-436, S. 381, 681; P.A. 77-603, S. 3, 125; 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 89-358, S. 5.)



Section 3-62g - Liability of state.

Upon the payment or delivery of money or other property to the Treasurer under sections 3-62b to 3-62g, inclusive, the state shall assume custody and shall be responsible for all claims thereto. If, after payment or delivery to the Treasurer, any officer, department or agency of the federal government is compelled by a court of competent jurisdiction to make a second payment, the Treasurer, upon proof thereof, shall refund the amount of such second payment not in excess of the amount paid over to him under said sections, provided the federal government shall give notice to the Treasurer of the pendency of any such proceeding seeking payment of funds already turned over to the Treasurer.

(1969, P.A. 94, S. 6.)

Cited. 43 CS 278.



Section 3-62h - Special Abandoned Property Fund. Deposit of abandoned property receipts. Special obligation bond authorization. Disbursement of resources of fund.

(a) As used in this section, the following terms shall have the following meanings, unless the context clearly indicates a different meaning or intent:

(1) “Abandoned property receipts” means the cash portion of all funds received under sections 3-56a to 3-76, inclusive.

(2) “Abandoned property fund bond or bonds” means one or more Special Abandoned Property Fund obligation bonds authorized to be issued pursuant to this section and, unless otherwise indicated, any bonds issued to refund such abandoned property fund bonds.

(3) “Debt service requirements” means, for any period, and subject to the provisions of this section and the proceedings authorizing the issuance of abandoned property fund bonds, the sum of (A) the principal and interest accruing during such period with respect to abandoned property fund bonds, (B) the amounts, if any, required during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein, (C) expenses of issuance and administration with respect to abandoned property fund bonds as determined by the Treasurer, (D) the amounts, if any, becoming due and payable under a reimbursement agreement, a swap agreement or similar agreement entered into in connection with the abandoned property fund bonds, and (E) any other costs or expenses deemed by the Treasurer to be necessary or proper to be paid in connection with the abandoned property fund bonds, including, without limitation, the cost of any credit facility, including but not limited to a letter of credit or policy of bond insurance or any cost incurred under section 3-20a.

(4) “Pledged revenues” means all receipts of the state credited to and held in the Special Abandoned Property Fund pursuant to the provisions of this section, as amended from time to time.

(5) “Proceedings” means the proceedings of the State Bond Commission authorizing or relating to the issuance of abandoned property fund bonds, the provisions of any indenture of trust securing abandoned property fund bonds, which provisions are incorporated into such proceedings and the provisions of any other documents or agreements which are incorporated into such proceedings and to extent applicable the determination of the Treasurer.

(6) “Special Abandoned Property Fund” means the Special Abandoned Property Fund created under this section.

(7) “Special Abandoned Property Fund financing costs” includes (A) amounts necessary to create and maintain reserves for the payment of the principal of and interest on any such abandoned property fund bonds, and (B) payment of costs, fees and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale, issuance and administration of abandoned property fund bonds including but not limited to, underwriters' discount.

(8) “State Bond Commission” means the commission established under section 3-20.

(9) “Treasurer” means the State Treasurer and includes each successor in office or authority.

(b) There is established a fund to be known as the “Special Abandoned Property Fund”. The fund may contain any moneys required or permitted by the proceedings to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(c) As provided in the proceedings, the Treasurer shall deposit all abandoned property receipts in the Special Abandoned Property Fund to pay and secure the abandoned property fund bonds and the debt service requirements.

(d) The Treasurer shall apply the resources in the Special Abandoned Property Fund, upon their receipt, first, to pay or provide for the payment of debt service requirements, as defined in this section, at such time or times, in such amount or amounts and in such manner, as provided by the proceedings authorizing the issuance of abandoned property fund bonds; second, to pay Special Abandoned Property Fund financing costs; third, to pay all costs incident to the collection and recovery of such abandoned property receipts and any other property collected and recovered under sections 3-56a to 3-76, inclusive; and fourth, to deposit in the General Fund.

(e) The State Bond Commission may, prior to June 30, 2005, authorize the issuance of abandoned property fund bonds in one or more series and in principal amounts not to exceed sixty million dollars plus such additional amount of abandoned property fund bonds required to fund Special Abandoned Property Fund financing costs in accordance with the proceedings authorizing the abandoned property fund bonds for the purpose of disbursing funds to the General Fund in support of state programs. Such abandoned property fund bonds are hereby determined to be issued for valid public proposes in the exercise of essential government functions.

(f) The debt service requirements with respect to any abandoned property fund bonds shall be secured by (1) a first call upon the pledged revenues as they are deposited to the Special Abandoned Property Fund; and (2) a lien upon any and all amounts held in and to the credit of the Special Abandoned Property Fund from time to time.

(g) Such abandoned property fund bonds shall be special obligations of the state and shall not be payable from or charged upon any funds other than the pledged revenues or other receipts, funds or moneys pledged therefor and deposited in the Special Abandoned Property Fund and the state or any political subdivision thereof shall not be subject to any liability thereon, except to the extent of such pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section. The issuance of abandoned property fund bonds shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, or to make any additional appropriation for their payment. Such abandoned property fund bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof other than the pledged receipts, funds or moneys pledged therefor and deposited in the Special Abandoned Property Fund and the substance of such limitation shall be plainly stated on each such abandoned property fund bond. Notwithstanding any other provision of the general statutes, abandoned property fund bonds shall not be subject to any statutory limitation on the indebtedness of the state, and, when issued, shall not be included in computing the aggregate indebtedness of the state in respect of and to the extent of any such limitation. As part of the contract of the state with the owners of the abandoned property fund bonds, all amounts necessary for the punctual payment of the debt service requirements with respect to the abandoned property fund bonds shall be deemed appropriated, but only from the sources pledged pursuant to this section.

(h) The abandoned property fund bonds may be issued if after authorization the Treasurer and the Secretary of the Office of Policy and Management find that such issuance is necessary to disburse funds to the General Fund in support of state programs.

(i) The abandoned property fund bonds may be executed and delivered at the time or times, shall be dated, shall bear interest at the rate or rates, shall mature at the time or times not exceeding seven years from their date, have the rank or priority, be payable in the medium of payment, be issued in coupon or in registered form, or both, carry the registration and transfer privileges and be made redeemable before maturity at the price or prices and under the terms and conditions, all as may be provided by the proceedings and the Treasurer shall continue to deposit all abandoned property receipts in the Special Abandoned Property Fund to pay the abandoned property fund bonds until such bonds are fully discharged.

(j) All of the provisions of section 3-20 with the exception of subsections (i) and (p) of said section 3-20 and the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section, are hereby adopted and may be invoked in respect to the abandoned property fund bonds authorized pursuant to this section.

(k) Any abandoned property fund bonds may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions of such abandoned property fund bonds and the issuance and sale thereof as the Treasurer may determine to be in the best interests of the state.

(l) The proceedings under which abandoned property fund bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the abandoned property fund bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of abandoned property fund bond proceeds until used to pay Special Abandoned Property Fund financing costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor and deposited in the Special Abandoned Property Fund; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the Treasurer in such amounts as may be established by the Treasurer, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (6) covenants for the establishment of pledged revenue coverage requirements for the abandoned property fund bonds; (7) provisions for the issuance of additional abandoned property fund bonds on a parity with abandoned property fund bonds theretofore issued, including establishment of coverage requirements with respect thereto as provided in this subsection; (8) provisions regarding the rights and remedies available in case of a default to the bondowners, or any trustee under any contract, document, instrument or indenture of trust, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided if any abandoned property fund bonds shall be secured by an indenture of trust, the respective owners of such abandoned property fund bonds shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (9) provisions or covenants of like or different character from the foregoing which are determined in such proceedings are necessary, convenient or desirable in order to better secure the abandoned property fund bonds, or will tend to make the abandoned property fund bonds more marketable, and which are in the best interests of the state.

(m) Any pledge made by the state pursuant to this section is and shall be deemed a statutory lien. Such lien shall be valid and binding from the time when the pledge is made. The lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, including but not limited to a claim pursuant to sections 3-56a to 3-76, inclusive, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, neither this section, the indenture of trust, the proceedings nor any other instrument by which a pledge is created need be recorded. Any revenues or other receipts, funds or moneys so pledged and thereafter credited to and held in the Special Abandoned Property Fund shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens.

(n) Abandoned property fund bonds may be secured by an indenture of trust by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such indenture of trust may contain such provisions for protecting and enforcing the rights and remedies of the bondowners as may be reasonable and proper and not in violation of law, including covenants setting forth the custody, safeguarding and application of all moneys. The state may provide by such indenture of trust for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such indenture of trust or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such indenture of trust may be treated as Special Abandoned Property Fund financing costs.

(o) The Treasurer shall have power to purchase abandoned property fund bonds issued pursuant to this section out of any funds available therefor. The Treasurer may hold, pledge, cancel or resell such abandoned property fund bonds subject to and in accordance with agreements with bondowners.

(p) Whether or not any abandoned property fund bonds issued pursuant to this section are of the form and character to qualify as negotiable instruments under the terms of title 42a, the abandoned property fund bonds are hereby made negotiable instruments within the meaning of and for all purposes of said title 42a, subject only to the provisions of the abandoned property fund bonds.

(q) Any moneys held by the Treasurer or by a trustee pursuant to an indenture of trust with respect to abandoned property fund bonds including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such abandoned property fund bonds, may, pending the use or application of the proceeds thereof for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, in participation certificates in the Short Term Investment Funds created under sections 3-27a and 3-27f and in participation certificates or securities of the Tax-Exempt Proceeds Fund created under section 3-24a or (2) deposited or redeposited in such bank or banks as shall be provided in the proceedings. Unless the proceedings provide otherwise, proceeds from investments authorized by this subsection, less amounts required under the proceedings authorizing the issuance of abandoned property fund bonds for the payment of Special Abandoned Property Fund financing costs relating to such abandoned property fund bonds, shall be credited to the Special Abandoned Property Fund.

(r) Any abandoned property fund bonds at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its refunding abandoned property fund bonds in such amounts as the Treasurer may deem necessary, but not to exceed an amount sufficient to refund the principal of the abandoned property fund bonds to be so refunded, to pay any unpaid interest on such abandoned property fund bonds and any premiums and commissions necessary to be paid in connection with such abandoned property fund bonds and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding abandoned property fund bonds. Any such refunding may be effected whether the abandoned property fund bonds to be refunded shall have matured or shall thereafter mature. All refunding abandoned property fund bonds issued under this subsection shall be payable solely from the revenues or other receipts, funds or moneys out of which the abandoned property fund bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(s) The state covenants with the purchasers and all subsequent owners and transferees of abandoned property fund bonds, in consideration of the acceptance of and payment for the abandoned property fund bonds, that the principal and interest of such abandoned property fund bonds shall be free from taxation at all times, except for estate and gift, franchise and excise taxes, imposed by the state or any political subdivision thereof. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such abandoned property fund bonds.

(t) Abandoned property fund bonds issued pursuant to this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such abandoned property fund bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(u) The state covenants with the purchasers and all subsequent owners and transferees of abandoned property fund bonds issued by the state pursuant to this section in consideration of the acceptance of the payment for the abandoned property fund bonds, until such abandoned property fund bonds, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of such owners, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will apply the pledged revenues and other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section, in such amounts as may be necessary to pay such debt service requirements in each year in which such abandoned property fund bonds are outstanding and further, that the state (1) will not limit or alter the duties imposed on the Treasurer and other officers of the state by this section, and by the proceedings authorizing the issuance of abandoned property fund bonds with respect to application of pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section; (2) will not issue any bonds, notes or other evidences of indebtedness, other than the abandoned property fund bonds, having any rights arising out of this section or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section; (3) will not create or cause to be created any lien or charge on such pledged amounts, other than a lien or pledge created thereon pursuant to this section, provided nothing in this subsection shall prevent the state from issuing evidences of indebtedness (A) which are secured by a pledge or lien which is and shall on the face thereof be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to this section; or (B) for which the full faith and credit of the state is pledged and which are not expressly secured by any specific lien or charge on such pledged amounts; or (C) which are secured by a pledge of or lien on moneys or funds derived on or after such date as every pledge or lien thereon created by or pursuant to this section shall be discharged and satisfied; (4) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any abandoned property fund bonds; (5) will not in any way impair the rights, exemptions or remedies of the owners of abandoned property fund bonds; and (6) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to collect the funds and other receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the abandoned property fund bonds, including pledged revenue coverage requirements, and provided, however, nothing in this subsection shall preclude the state from exercising its power to limit, modify, rescind, repeal or otherwise alter the character or amount of such pledged revenues, if and when adequate provisions shall be made by law for the protection of the owners of the outstanding abandoned property fund bonds. The Treasurer is authorized to include this covenant of the state in any agreement with the owners of any such abandoned property tax bonds.

(P.A. 04-216, S. 56.)

History: P.A. 04-216 effective May 6, 2004.



Section 3-63 - Notice of inactive bank accounts. Index. Interest. Escheat.

Section 3-63 is repealed.

(1949 Rev., S. 155; 1955, S. 43d; 1961, P.A. 540, S. 31.)



Section 3-63a - Property in decedent's estate presumed abandoned, when.

Any property of a deceased person ordered distributed pursuant to section 45a-452 shall be presumed abandoned on the date of the Probate Court order and delivered by the fiduciary of the estate of the deceased person to the State Treasurer in accordance with section 3-65a.

(1961, P.A. 540, S. 8; 1971, P.A. 269; P.A. 95-316, S. 13.)

History: 1971 act reduced the period for presumption of abandonment from 10 years to 5 years; P.A. 95-316 replaced former provisions with procedure re presumption of abandonment on date of probate order and delivery by fiduciary to State Treasurer.



Section 3-64 - Escheating of trust funds held by the Treasurer.

Section 3-64 is repealed.

(1949 Rev., S. 156; 1955, S. 44d; 1961, P.A. 540, S. 31.)



Section 3-64a - Property presumed abandoned generally.

All property not otherwise provided for or excluded from this part, including any income, interest or other increment thereto and deducting any lawful charges, which is held or owing in this state and has remained unclaimed by the owner for more than three years after it became due, payable or distributable, is presumed abandoned.

(1961, P.A. 540, S. 9; Nov. Sp. Sess. P.A. 81-1, S. 7, 10.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 7 to 3 years.



Section 3-65 - Conversion of escheated property into cash.

Section 3-65 is repealed.

(1953, S. 45d; 1961, P.A. 540, S. 31.)



Section 3-65a - Duties of holder of abandoned property.

(a) Within one hundred eighty days before a presumption of abandonment is to take effect in respect to property subject to section 3-60b or 3-60c and within one year before a presumption of abandonment is to take effect in respect to all other property subject to this part, and if the owner's claim is not barred by law, the holder shall notify the owner thereof, by first class mail directed to the owner's last-known address, that evidence of interest must be indicated as required by this part or such property will be transferred to the Treasurer and will be subject to escheat to the state.

(b) Within ninety days after the close of the calendar year in which property is presumed abandoned, the holder shall pay or deliver such property to the Treasurer and file, on forms which the Treasurer shall provide, a report of unclaimed property. Each report shall be verified and shall include: (1) The name, if known, and last-known address, if any, of each person appearing to be the owner of such property; (2) in case of unclaimed funds of an insurance company, the full name of the insured or annuitant and beneficiary and his or her last-known address appearing on the insurance company's records; (3) the nature and identifying number, if any, or description of the property and the amount appearing from the records to be due except that the holder shall report in the aggregate items having a value of less than fifty dollars; (4) the date when the property became payable, demandable or returnable and the date of the last transaction with the owner with respect to the property; (5) if the holder is a successor to other holders, or if the holder has changed the holder's name, all prior known names and addresses of each holder of the property; and (6) such other information as the Treasurer may require.

(c) Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer.

(d) The Treasurer shall keep a permanent record of all reports submitted to the Treasurer.

(e) Except for claims paid under section 3-67a and except as provided in subsection (e) of section 3-70a, no owner shall be entitled to any interest, income or other increment which may accrue to property presumed abandoned from and after the date of payment or delivery to the Treasurer.

(f) The Treasurer may decline to receive any property the value of which is less than the cost of giving notice or holding sale, or may postpone taking possession until a sufficient sum accumulates.

(g) The Treasurer, or any officer or agency designated by the Treasurer, may examine any person on oath or affirmation, or the records of any person or any agent of the person including, but not limited to, a dividend disbursement agent or transfer agent of a business association, banking organization or insurance company that is the holder of property presumed abandoned to determine whether the person or agent has complied with this part. The Treasurer may conduct the examination even if the person or agent believes the person or agent is not in possession of any property that must be paid, delivered or reported under this part. The Treasurer may bring an action in a court of appropriate jurisdiction to enforce the provisions of this part.

(h) Upon request of the holder, the Treasurer may approve the aggregate reporting on an estimated basis of two hundred or more items in each of one or more categories of unclaimed funds whenever it appears to the Treasurer that each of the items in any such category has a value of more than ten dollars but less than fifty dollars and the cost of reporting such items would be disproportionate to the amounts involved. Any holder electing to so report any such category in the aggregate shall assume responsibility for any valid claim presented within twenty years after the year in which the items in such category are presumed abandoned.

(i) A record of the issuance of a check, draft or similar instrument is prima facie evidence of the obligation represented by the check, draft or similar instrument. In claiming property from a holder who is also the issuer, the Treasurer's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge and want of consideration are affirmative defenses that shall be established by the holder.

(j) Notwithstanding the provisions of subsection (b) of this section, the holder of personal property presumed abandoned pursuant to subdivision (5) of subsection (a) of section 3-57a shall (1) sell such property and pay the proceeds arising from such sale, excluding any charges that may lawfully be withheld, to the Treasurer, unless such property consists of military medals, in which case such property shall not be sold, and (2) provide the Treasurer with records deemed appropriate by the Treasurer of property so presumed abandoned. A holder of such property may contract with a third party to store and sell such property and to pay the proceeds arising from such sale, excluding any charges that may be lawfully withheld, to the Treasurer, provided the third party holds a surety bond or other form of insurance coverage with respect to such activities. Any holder who sells such property and remits the excess proceeds to the Treasurer or who transmits such property to a bonded or insured third party for such purposes, shall not be responsible for any claims related to the sale or transmission of the property or proceeds to the Treasurer. If the Treasurer exempts any such property from being remitted or sold pursuant to this subsection, whether by regulations or guidelines, the holder of such property may dispose of such property in any manner such holder deems appropriate and such holder shall not be responsible for any claims related to the disposition of such property or any claims to the property itself. For purposes of this subsection, charges that may lawfully be withheld include costs of storage, appraisal, advertising and sales commissions as well as lawful charges owing under the contract governing the safe deposit box rental.

(k) In the event military medals are presumed abandoned pursuant to subdivision (5) of subsection (a) of section 3-57a, a banking or financial organization shall transmit such medals to the Department of Veterans Affairs in accordance with procedures established by the Treasurer. The Treasurer and Commissioner of Veterans Affairs shall enter into a memorandum of understanding concerning the handling of such medals and the Department of Veterans Affairs shall hold such medals in custody pursuant to such memorandum. The Treasurer may make any information obtained pursuant to this section, including any photograph or other visual depiction of a military medal but excluding Social Security numbers, available to the public to facilitate the identification of the original owner of such medal or such owner's heirs or beneficiaries.

(1961, P.A. 540, S. 10; 1963, P.A. 114, S. 1; 1972, P.A. 209, S. 1, 2; Nov. Sp. Sess. P.A. 81-1, S. 8, 10; P.A. 89-358, S. 2; P.A. 90-212, S. 2, 4; P.A. 91-114, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 76; May Sp. Sess. P.A. 04-2, S. 47; P.A. 14-217, S. 55; P.A. 16-167, S. 11.)

History: 1963 act added Subsec. (h); 1972 act allowed aggregate reporting of items valued at $10 or less in Subsec. (b) and allowed aggregate reporting of items valued at more than $10 but less than $25 with approval of treasurer; Nov. Sp. Sess. P.A. 81-1 amended Subsec. (b)(3) to require report for items having value of $25 or less rather than $10 or less as was previously the case; P.A. 89-358 added the exception to Subsec. (e) for claims paid under Sec. 3-67a; P.A. 90-212 amended Subsec. (e) by adding exception for the provisions of Sec. 3-70a(d); P.A. 91-114 amended Subsecs. (b) and (h) to increase the level for aggregate reporting from a value of $25 to a value of $50; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by adding provisions re 180-day notice period in respect to property subject to Sec. 3-60b or 3-60c and making conforming changes re notice period in respect to all other property subject to part, amended Subsec. (b) by replacing references to life insurance corporation with references to insurance company and making technical changes, amended Subsecs. (d), (e), (f) and (h) by making technical changes, amended Subsec. (g) by replacing provision re examination of person who Treasurer has reason to believe has knowledge of or has failed to report or transmit property presumed abandoned with provision re examination of person or agent that is the holder of property presumed abandoned to determine whether person or agent complied with part, adding provision re examination when person or agent believes the person or agent is not in possession of property that must be paid, delivered or reported under part and making a technical change, added Subsec. (i) re holder who is issuer of instrument, and added Subsec. (j) re holder of personal property presumed abandoned pursuant to Sec. 3-57a(a)(5), effective August 16, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (j) to add provisions re contracts with third parties to store and sell abandoned property, the responsibility of holders in connection with sale or transmission of proceeds to the Treasurer, disposal of property by holders in certain circumstances and charges that may be lawfully withheld from proceeds, effective May 12, 2004; P.A. 14-217 amended Subsec. (j) by designating existing provision re sale of abandoned property and payment to Treasurer as Subdiv. (1) and amending same to exclude military medals and by adding Subdiv. (2) re duty to provide records of abandoned property to Treasurer and added Subsec. (k) re military medals presumed abandoned, effective July 1, 2014; P.A. 16-167 amended Subsec. (k) to replace “Department of Veterans' Affairs” with “Department of Veterans Affairs” and to replace “Commissioner of Veterans' Affairs” with “Commissioner of Veterans Affairs”, effective July 1, 2016.

Cited. 43 CS 278.



Section 3-65b - Assessment of interest penalty for failure to report or deliver abandoned property as required. Exceptions.

(a) Any person who fails to report or deliver abandoned property within the time prescribed by this part shall pay interest to the Treasurer on such property or the value thereof at the rate of fifteen per cent per annum from the date such property should have been reported or delivered or December 22, 1981, whichever is later. The Treasurer upon a showing of a good faith effort to comply with this part, may waive the interest prescribed in this section.

(b) Notwithstanding the provisions of subsection (a) of this section, any person who, prior to August 16, 2003, failed to report or deliver abandoned gift certificates to the Treasurer shall not be liable to the Treasurer for interest or any other penalty relating to such failure.

(Nov. Sp. Sess. P.A. 81-1, S. 9, 10; P.A. 05-189, S. 3.)

History: P.A. 05-189 designated existing provisions as Subsec. (a) and added Subsec. (b) re failure to report or deliver abandoned gift certificates prior to August 16, 2003.



Section 3-65c - Charge, fee or penalty for inactivity prohibited.

A holder of property subject to this part, or of a gift certificate, as defined in section 3-56a, or a general-use prepaid card, as defined in section 42-460a, may not impose on the property a dormancy charge or fee, abandoned property charge or fee, unclaimed property charge or fee, escheat charge or fee, inactivity charge or fee, or any similar charge, fee or penalty for inactivity with respect to the property. Neither the property nor an agreement with respect to the property may contain language suggesting that the property may be subject to such a charge, fee or penalty for inactivity. The provisions of this section shall not apply to property subject to subdivision (1), (2), (3) or (5) of subsection (a) of section 3-57a, provided a holder of any such property may not impose an escheat charge or fee with respect to such property.

(June 30 Sp. Sess. P.A. 03-1, S. 83; May Sp. Sess. P.A. 04-2, S. 46; P.A. 05-273, S. 1; P.A. 11-201, S. 11.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; May Sp. Sess. P.A. 04-2 provided that section shall not apply to property subject to certain provisions of Sec. 3-57a, effective May 12, 2004; P.A. 05-273 amended section to include holders of gift certificates, effective July 13, 2005; P.A. 11-201 added reference to general-use prepaid card.



Section 3-66 - Escheat of unclaimed life insurance company funds. Definitions.

Section 3-66 is repealed.

(1949, S. 46d; 1961, P.A. 540, S. 31.)



Section 3-66a - Notice by Treasurer.

(a) During the 2016 calendar year and every second year thereafter, the Treasurer shall cause notice to be posted electronically on the Treasurer’s Internet web site of all property having a value of fifty dollars or more reported and transferred to the Treasurer which was presumed abandoned during preceding calendar years and notice of which was not previously published or posted. In addition to such posted notice, the Treasurer may make such notice accessible to the public electronically through additional telecommunications methods as the Treasurer deems cost effective and appropriate.

(b) The posted notice required under subsection (a) of this section shall contain: (1) The names, in alphabetical order, and the last-known addresses, if any, of all persons reported as the apparent owners of unclaimed property, and (2) a statement that any person possessing an interest in such property may obtain from the Treasurer information concerning the amount and description of such property and the name and address of the holder thereof free of charge. The Treasurer may cause to be posted at any time, in the manner prescribed in subsection (a) of this section, an additional notice stating that such list may be obtained from other specified sources.

(c) The Treasurer may insert in any such notice such additional information as the Treasurer deems necessary for the proper administration of this part.

(d) The provisions of this section shall not apply to items reported in the aggregate pursuant to subsection (h) of section 3-65a.

(1961, P.A. 540, S. 11; 1963, P.A. 114, S. 2; P.A. 91-114, S. 2; P.A. 97-212, S. 4, 5; June 30 Sp. Sess. P.A. 03-1, S. 77; June Sp. Sess. P.A. 15-5, S. 421.)

History: 1963 act added Subsec. (d); P.A. 91-114 amended Subsec. (a) to increase the level for publication from a value of $25 to a value of $50; P.A. 97-212 amended Subsec. (a) to change publication requirement from one year to every two years, added permission to make notice electronically available to public and Subsec. (b) to permit additional notice re sources of list, effective June 24, 1997; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by replacing “the preceding two calendar years” with “preceding calendar years”, adding provision re notice not previously published and making technical changes and amended Subsecs. (b) and (c) by making technical changes, effective August 16, 2003; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to change “1998” to “2016”, replace references to publishing notice in newspaper with references to posting notice electronically on the Treasurer’s Internet web site and delete reference to electronic notice on Internet’s world wide web as an additional means of notice and amended Subsec. (b) to change references from published to posted re notice and make a technical change, effective July 1, 2015.



Section 3-66b - Unclaimed intangible property. Conditions raising presumption of abandonment.

Intangible property is subject to the custody of the state as unclaimed property if the conditions raising a presumption of abandonment under this part are satisfied and:

(1) The last-known address of the apparent owner, as shown on the records of the holder, is in this state;

(2) The records of the holder do not include the name of the person entitled to the property and it is established that the last-known address of such person is in this state;

(3) The records of the holder do not reflect the last-known address of the apparent owner, and it is established that (A) the last-known address of the person entitled to the property is in this state, or (B) the holder is a domiciliary or a governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property;

(4) The last-known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide by law for the escheat or custodial taking of the property or the escheat or unclaimed property law of which is not applicable to the property and the holder is a domiciliary or a governmental subdivision or agency of this state;

(5) The last-known address of the apparent owner, as shown on the records of the holder, is in a foreign nation and the holder is a domiciliary or a governmental subdivision or agency of this state; or

(6) The transaction out of which the property arose occurred in this state and (A) (i) the last-known address of the apparent owner or other person entitled to the property is unknown, or (ii) the last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or the escheat or unclaimed property law of which is not applicable to the property, and (B) the holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or the escheat or unclaimed property law of which is not applicable to the property.

(P.A. 84-456, S. 1, 12; P.A. 85-613, S. 12, 154; June 30 Sp. Sess. P.A. 03-1, S. 78.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 3-59a for reference to Sec. 3-59; June 30 Sp. Sess. P.A. 03-1 replaced statutory references with reference to “this part”, effective August 16, 2003.



Section 3-66c - Recovery of funds or property.

Whenever there exists or may exist escheated funds or property under this part, the Treasurer shall make demand therefor or request the Attorney General to institute proceedings in the name of the state for an adjudication that an escheat to the state of such funds or property has occurred, and shall take appropriate action to recover such funds or property.

(June 30 Sp. Sess. P.A. 03-1, S. 82.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003.



Section 3-67 - When funds escheat.

Section 3-67 is repealed.

(1949, S. 47d; 1961, P.A. 540, S. 31.)



Section 3-67a - State responsibility for property. Reimbursement of prior holder for payment to holder. Reimbursement of holder compelled to register transfer of original certificate.

(a) Upon payment or delivery of property presumed abandoned to the Treasurer, the state shall assume custody and, except as otherwise provided in subsection (h) of section 3-65a, shall be responsible for all claims thereto. If, after payment or delivery to the Treasurer, any holder is compelled by authority of another jurisdiction to make a second payment, the Treasurer, upon proof thereof, shall refund to the holder the amount of such second payment not in excess of the amount paid or realized under the provisions of this part.

(b) Any holder who, having transmitted unclaimed property to the Treasurer, makes payment therefor within the time limited by subsection (a) of section 3-70a to any person appearing to be the owner shall be reimbursed by the Treasurer upon proof of payment and upon proof that the payee was entitled thereto.

(c) Whenever any property other than money is paid or delivered to the Treasurer under this part, the Treasurer upon receipt shall credit to the owner's account any dividends, interest or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

(d) Any person who pays or delivers to the Treasurer, in good faith, property presumed abandoned pursuant to section 3-59b shall be relieved of liability, to the extent of the value of the property so paid or delivered, for any claim then existing or which thereafter may arise or be made in respect to the property. For the purposes of this section “good faith” means that payment or delivery was made in a reasonable attempt to comply with this part, that the person making payment or delivery of the property had a reasonable basis for believing, based on the facts as they were known to him, that the property was abandoned for the purposes of this part; and there is no showing that the records pursuant to which the payment or delivery was made did not meet reasonable standards of practice in the industry.

(e) If such person pays or delivers property to the Treasurer, in good faith, property presumed abandoned pursuant to section 3-59b and thereafter any other person claims the property from the person so paying or delivering or another state claims the property under its laws relating to escheat or abandoned or unclaimed property, the Treasurer, upon written notice of the claim, shall defend the person who paid or delivered such property against the claim and indemnify him against any liability on the claim.

(1961, P.A. 540, S. 12; 1963, P.A. 114, S. 3; 1971, P.A. 831, S. 4; P.A. 84-456, S. 8, 12.)

History: 1963 act added exception of Sec. 3-65a(h) in Subsec. (a); 1971 act added Subsec. (c); P.A. 84-456 replaced former Subsec. (c) with new provisions and added Subsecs. (d) and (e) concerning the liability of any person delivering to the treasurer, in good faith, any property presumed to be abandoned.



Section 3-68 - Report of unclaimed funds.

Section 3-68 is repealed.

(1949, S. 48d; 1961, P.A. 540, S. 31.)



Section 3-68a - Sale of property by Treasurer.

(a) All unclaimed property, other than money, delivered to the Treasurer under this part shall, at his discretion, be sold by him to the highest bidder at public sale in whatever locality of the state in his judgment affords the most favorable market. The Treasurer may decline the highest bid at any such sale and reoffer the property at a later sale if he considers the bid insufficient. He may dispose of any such property by private sale if, in his opinion, the probable cost of public sale will exceed the value of the property. The provisions of this subsection shall not apply to securities for which there is an established market and the Treasurer shall sell such securities in the manner customary in that market.

(b) Any ownership interest in a business association for which there is no established market shall be sold at not less than its fair value. The business association shall have the first right to purchase such interest. Such business association may require the Treasurer to appoint not more than three independent appraisers to determine the fair value of such interest. The cost of such appraisal shall be borne by the business association requesting the same. The Treasurer shall not be obligated to appoint the appraisers unless such business association requesting the appraisal deposits with the Treasurer an amount equivalent to the cost of the appraisal as estimated by the Treasurer. After transfer to the Treasurer in accordance with the provisions of this section and sections 3-59c, 3-59d, 3-67a and 3-73a, the ownership interest so transferred shall remain subject to all limitations on transfer however imposed. Nothing herein shall alter or affect any other provisions limiting the purchase by a business association of its own ownership interests.

(c) Each sale held under this section other than a sale of a security in an established market shall be upon notice published once, at least two weeks in advance of the sale, in a newspaper of general circulation in the town at which the property is to be sold.

(d) Purchasers at such sales shall receive title to the property purchased, free from all claims of owners or prior holders and of all persons claiming through or under them. The Treasurer shall execute all documents necessary to complete transfer of title. The Treasurer may proceed with the liquidation of property upon receipt. A person making a claim under this part is entitled to receive either the securities delivered to the Treasurer by the holder, if they still remain in the possession of the Treasurer, or the proceeds received from sale, but no person has any claim under this part against the state, the holder, any transfer agent, registrar or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after the delivery by the holder to the Treasurer. The Treasurer may liquidate all unclaimed securities currently held in custody in accordance with the provisions of this section.

(1961, P.A. 540, S. 13; 1967, P.A. 179; 1971, P.A. 831, S. 5; P.A. 84-456, S. 9, 12; P.A. 04-216, S. 53.)

History: 1967 act deleted requirement that unclaimed property be sold within a year, leaving sale at treasurer's discretion; 1971 act exempted securities with established market from provisions of Subsec. (a), created new Subsec. (b) governing sale of ownership interest in business association, made former Subsec. (b) new Subsec. (c), exempting securities with established markets from notice requirement and labeled former Subsec. (c) as Subsec. (d); P.A. 84-456 amended Subsec. (d) by adding provisions concerning the minimum period of time that must elapse between the date of delivery of property to the treasurer and liquidation of such property by the treasurer; P.A. 04-216 amended Subsec. (d) to eliminate time period for liquidation of property by the Treasurer, to allow the Treasurer to liquidate such property upon receipt and to allow liquidation of all property currently in custody, effective May 6, 2004.



Section 3-69 - Notice.

Section 3-69 is repealed.

(1949, S. 49d; 1961, P.A. 540, S. 31.)



Section 3-69a - Deposit of funds in General Fund and Citizens' Election Fund.

(a)(1) For the fiscal year ending June 30, 2005, the funds received under this part, excluding the proceeds from the sale of property deposited in the Special Abandoned Property Fund in accordance with section 3-62h, shall be deposited in the General Fund.

(2) For the fiscal year ending June 30, 2006, and each fiscal year thereafter, a portion of the funds received under this part shall, upon deposit in the General Fund, be credited to the Citizens' Election Fund established in section 9-701 as follows: (A) For the fiscal year ending June 30, 2006, seventeen million dollars, (B) for the fiscal year ending June 30, 2007, sixteen million dollars, (C) for the fiscal year ending June 30, 2008, seventeen million three hundred thousand dollars, and (D) for the fiscal year ending June 30, 2009, and each fiscal year thereafter, the amount deposited for the preceding fiscal year, adjusted in accordance with any change in the consumer price index for all urban consumers for such preceding fiscal year, as published by the United States Department of Labor, Bureau of Labor Statistics. The State Treasurer shall determine such adjusted amount not later than thirty days after the end of such preceding fiscal year.

(b) All costs incurred in the administration of this part, except as provided in section 3-62h and subsection (a) of this section, and all claims allowed under this part shall be paid from the General Fund.

(1961, P.A. 540, S. 14; 1963, P.A. 164; February, 1965, P.A. 45; P.A. 92-200, S. 1, 5; P.A. 04-216, S. 58; Oct. 25 Sp. Sess. P.A. 05-5, S. 51; June Sp. Sess. P.A. 07-1, S. 96.)

History: 1963 act increased from $10,000 to $25,000 or 7% of gross receipts amount to be held in separate fund; 1965 act clarified amount to be retained in separate fund as 7% of gross receipts of “previous fiscal year”; P.A. 92-200 deleted provisions directing treasurer to retain the greater of $25,000 or 7% of gross receipts of previous fiscal year in a separate fund for the payment of all allowed claims and authorizing governor, with consent of finance advisory committee, to add to fund from unappropriated general fund surplus additional amounts needed and added provision requiring treasurer to deposit sufficient funds in separate account, to pay costs incurred in administration of this part of chapter 32 from such account and to pay allowed claims from unappropriated general fund surplus; P.A. 04-216 made changes and added references to conform the provisions of section with those of Sec. 3-62h, effective May 6, 2004; Oct. 25 Sp. Sess. P.A. 05-5 divided existing section into Subsecs. (a)(1) and (b), amending Subsec. (a)(1) to require that cash portion of funds be deposited in General Fund for “each fiscal year until the fiscal year ending June 30, 2005,” and deleting “, including the proceeds from the sale of property,” from said requirement, and adding Subsec. (a)(2) to require that an amount of cash portion of funds be deposited in Citizens' Election Fund for fiscal year ending June 30, 2006, and each fiscal year thereafter, effective December 7, 2005; June Sp. Sess. P.A. 07-1 amended Subsec. (a) to clarify that proceeds from the sale of property deposited in the Special Abandoned Property Fund are excluded from requirement that all funds received under part shall be deposited in the General Fund, to replace provision requiring funds to be deposited in election fund with provision that funds be deposited in the General Fund and credited to election fund, to require deposit in election fund of $17,300,000 for the fiscal year ending June 30, 2008, and to require, for the fiscal year ending June 30, 2009, and each fiscal year thereafter, that amount deposited in said fund shall be the amount deposited for the previous fiscal year adjusted in accordance with any change in the consumer price index for such preceding fiscal year and amended Subsec. (b) to make technical changes re payment of administrative expenses and claims costs, effective June 26, 2007.



Section 3-70 - Payment to Treasurer.

Section 3-70 is repealed.

(1949, S. 50d; 1961, P.A. 540, S. 31.)



Section 3-70a - Claims for abandoned property.

(a) Any person claiming an interest in property surrendered to the Treasurer under the provisions of this part may claim such property, or the proceeds from the sale thereof, at any time thereafter. Any person claiming an interest in such property shall file a certified claim with the Treasurer, setting forth the facts upon which such party claims to be entitled to recover such money or property. The Treasurer shall prescribe the form that such a verified claim shall take.

(b) The Treasurer shall consider each claim not later than ninety days after it is filed. The Treasurer may hold hearings on any claim and may refer any claim to the Claims Commissioner, who shall hold hearings thereon and promptly return the Claims Commissioner’s recommendations for the payment or rejection thereof. The Treasurer shall deliver the Treasurer’s decision in writing on each claim heard, with a finding of fact and a statement of the reasons for the Treasurer’s decision. Any person aggrieved by a decision of the Treasurer may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(c) No agreement to locate property shall be valid if: (1) Such agreement is entered into (A) within two years after the date a report of unclaimed property is required to be filed under section 3-65a or (B) between the date such a report is required to be filed under said section and the date it is filed under said section, whichever period is longer, (2) such agreement is entered into within two years after the date of posting of the notice required by section 3-66a, or (3) pursuant to such agreement, any person undertakes to locate property included in a report of unclaimed property that is required to be filed under section 3-65a for a fee or other compensation exceeding ten per cent of the value of the recoverable property. An agreement to locate property shall be valid only if it is in writing, signed by the owner, and discloses the nature and value of the property, and the owner’s share after the fee or compensation has been subtracted is clearly stipulated. Nothing in this section shall be construed to prevent an owner from asserting, at any time, that any agreement to locate property is based upon excessive or unjust consideration.

(d) The Treasurer shall pay each claim allowed without deduction for costs of notices or sale or for service charges. The Treasurer shall notify the Commissioner of Revenue Services of the payment of claims of five hundred dollars or more to the domiciliary administrator or executor of a deceased owner.

(e) In the case of any claim allowed under this section for property, funds or money delivered to the Treasurer pursuant to subdivision (1) or (2) of subsection (a) of section 3-57a, the Treasurer shall pay such claim with interest as follows: For each calendar year or portion thereof that the property, funds or money has been paid or delivered to the Treasurer, the Treasurer shall pay interest at the deposit index rate determined and published by the Banking Commissioner not later than December fifteenth of the preceding calendar year pursuant to subdivision (2) of subsection (i) of section 47a-21. Such interest shall accrue from the date of payment or delivery of the property, funds or money to the Treasurer until the date of payment or delivery of the property, funds or money to the claimant.

(1961, P.A. 540, S. 15; 1972, P.A. 209, S. 3; P.A. 75-605, S. 22, 27; P.A. 76-435, S. 16, 82; P.A. 77-614, S. 139, 610; P.A. 82-336, S. 1, 3; P.A. 84-456, S. 10, 12; P.A. 88-230, S. 1, 12; P.A. 89-358, S. 3; P.A. 90-98, S. 1, 2; P.A. 90-212, S. 3, 4; P.A. 92-200, S. 2, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-127, S. 6, 7; 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-1, S. 79; June Sp. Sess. P.A. 15-5, S. 422.)

History: 1972 act specified that claims may be made only on property worth more than $10 and provided for reimbursement of payments made by holders of travelers checks; P.A. 75-605 substituted claims commissioner for commission on claims; P.A. 76-435 made technical changes; P.A. 77-614 changed tax commissioner to commissioner of revenue services, effective January 1, 1979; P.A. 82-336 deleted Subsec. (a) in its entirety and substituted a provision that anyone claiming an interest in property surrendered to the state in accordance with escheat procedures may claim such property at any time where formerly such claim could only be made within 20 years from the end of the year in which such property is presumed abandoned; P.A. 84-456 added provisions to Subsec. (b) concerning agreements to locate property and conditions under which any such agreement is valid; P.A. 89-358 amended Subsec. (a) to require the filing of a certified claim, amended Subsec. (b) to provide an appeals procedure and repealed the former Subsec. (c) requiring attorney general’s approval in claims to property presumed abandoned under Secs. 3-61a and 3-62a and relettered the former Subsec. (d) as Subsec. (c) (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-212 added Subsec. (d) re interest on certain claims; P.A. 92-200 amended Subsec. (d) to lower interest rate paid on claim from 5.25% to 4%; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-127 amended Subsec. (b) by substituting a prohibition on agreements to locate property during the longer of the periods described in Subdivs. (1) and (2) and a limit on compensation under agreements thereafter to 10% of value of recoverable property, for provisions limiting compensation to 20% of such value pursuant to an agreement to locate property entered into within 2 years after report of unclaimed property is filed and to 50% thereafter, effective June 1, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) by replacing “within ninety days” with “not later than ninety days” and making technical changes, designated provisions in Subsec. (b) re agreement to locate property as new Subsec. (c), adding provisions re agreement entered into within 2 years after date of publication required by Sec. 3-66a and re report required to be filed under Sec. 3-65a and making conforming and technical changes therein, redesignated existing Subsec. (c) as new Subsec. (d), making a technical change therein, redesignated existing Subsec. (d) as Subsec. (e) and amended said Subsec. by replacing reference to Sec. 3-57a(a)(1) to (4), inclusive, with reference to Sec. 3-57a(a)(1) or (2) and replacing provision re 4% interest rate accruing from date of payment or delivery to Treasurer with provisions re payment and accrual of interest at deposit index rate determined and published pursuant to Sec. 47a-21(i)(2), effective August 16, 2003 (Revisor’s note: In Subsec. (e), a reference to “Commissioner of Banking” was changed editorially by the Revisors to “Banking Commissioner” for consistency with P.A. 03-84); June Sp. Sess. P.A. 15-5 amended Subsec. (c)(2) to replace reference to publication of notice with reference to posting of notice, effective July 1, 2015.



Section 3-71 - State to assume custody and liability.

Section 3-71 is repealed.

(1949, S. 51d; 1961, P.A. 540, S. 31.)



Section 3-71a - Appeals.

Any person aggrieved by a decision of the State Treasurer may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. If an appeal is taken without probable cause, the court may tax double or triple costs against the appellant, as the case demands.

(1961, P.A. 540, S. 16; 1971, P.A. 870, S. 11; P.A. 76-436, S. 246, 681; P.A. 77-603, S. 4, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, with the exception of nontransferable matters pending before any court on that date; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 provided that appeals be made in accordance with Sec. 4-183 with venue in Hartford county; P.A. 78-280 replaced Hartford county with the judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 3-72, 3-72a and 3-73 - Funds to be paid to General Fund and special trust fund. Escheat proceedings. Claim; appeal; bond.

Sections 3-72, 3-72a and 3-73 are repealed.

(1949, S. 52d, 53d; 1961, P.A. 540, S. 17, 31; 1963, P.A. 114, S. 4; P.A. 78-280, S. 6, 127; P.A. 82-336, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 89-358, S. 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-184, S. 3.)



Section 3-73a - Excepted property.

(a) The provisions of this part shall not apply to property covered by chapter 66 or section 15-76.

(b) No property shall be presumed abandoned if any person has had uninterrupted adverse use or enjoyment of it under claim of right for a period of fifteen years prior to January 1, 1962.

(c) The provisions of this part shall not apply to any specific property otherwise subject to the provisions of sections 3-57a, 3-59a, 3-59b, 3-60a, 3-61a, 3-62a or 3-65a held for or owing or distributable to or owned by an owner whose last-known address is in another state if such property is subject to escheat under the laws of such other state.

(d) The provisions of this part shall not apply to any property presumed abandoned or escheated under the laws of another state prior to January 1, 1962.

(e) The provisions of this part shall not apply to gift certificates, as defined in section 3-56a, or general-use prepaid cards, as defined in section 42-460a.

(1961, P.A. 540, S. 18–21; 1971, P.A. 831, S. 6; P.A. 05-189, S. 1; P.A. 11-201, S. 12.)

History: 1971 act included Sec. 3-59b in exception provision; P.A. 05-189 added Subsec. (e) re gift certificates; P.A. 11-201 amended Subsec. (e) to add reference to general-use prepaid cards.



Section 3-73b - Effect of expiration of limitation period or period specified in contract.

The expiration, before or after August 16, 2003, of any period of time specified by the general statutes or any court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, or the expiration, before or after August 16, 2003, of any period of time specified in a contract during which an owner has the right to receive or recover money or property, shall not prevent the money or property from being presumed abandoned property or affect any duty to file a report required by subsection (b) of section 3-65a or to pay or deliver abandoned property to the Treasurer.

(1969, P.A. 83; June 30 Sp. Sess. P.A. 03-1, S. 80.)

History: June 30 Sp. Sess. P.A. 03-1 added provisions re expiration before or after August 16, 2003, added provision re expiration of time period specified in contract during which owner has right to receive or recover money or property and made a technical change, effective August 16, 2003.



Section 3-74 - Payment of claim.

Section 3-74 is repealed.

(1949, S. 54d; 1961, P.A. 540, S. 31.)



Section 3-74a - Regulations. Agreements and enforcement with other states.

(a) The Treasurer may, in accordance with chapter 54, adopt such regulations as are necessary to administer and enforce the provisions of this part.

(b) The Treasurer may enter into agreements with other states to exchange information needed to enable this state or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The Treasurer may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

(c) The Treasurer may enter into agreements with other states providing for the exchange of property in any case in which the provisions of section 3-66b apply.

(d) The Treasurer may join with other states to seek enforcement of this part against any person who is or may be holding property reportable under this part.

(e) At the request of another state, the Attorney General of this state may bring an action in the name of the treasurer of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing the action.

(f) The Treasurer may request that the attorney general of another state or any person in another state bring an action in the name of the treasurer in such other state. This state shall pay all expenses including attorney's fees in any action under this subsection. Payment of such attorney's fees may be based in whole or in part on a percentage of the value of any property recovered in the action. Expenses paid pursuant to this subsection shall not be deducted from the amount that is subject to the claim by the owner under this part.

(1961, P.A. 540, S. 23; P.A. 84-456, S. 11, 12; June 30 Sp. Sess. P.A. 03-1, S. 81.)

History: P.A. 84-456 added Subsecs. (b) to (f), inclusive, enabling the treasurer to enter into agreements with other states related to exchange of information concerning unclaimed property, exchange of property and cooperation with other states for purposes of enforcement of unclaimed property laws; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by replacing provision re making rules and regulations with provision re adopting regulations in accordance with chapter 54, effective August 16, 2003.



Section 3-75 and 3-76 - Record to be kept by Treasurer. Application of other statutes.

Sections 3-75 and 3-76 are repealed.

(1949, S. 55d, 56d; 1961, P.A. 540, S. 31.)



Section 3-76a - Short title: Municipal Bond Refunding Trust Act.

This part shall be known as and may be cited as, and its short title shall be, the “Municipal Bond Refunding Trust Act”.

(P.A. 73-591, S. 1, 21.)



Section 3-76b - Statement of purpose and policy.

It is hereby found and declared that there are municipalities in the state that have issued bonds for the purpose of financing public improvements, the interest rates on which are in excess of the rates of interest that are generally prevailing under current market conditions and that refunding any or all of such indebtedness should assist in reducing the cost of such indebtedness to the taxpayers and residents of the state. It is further found and declared to be in the public interest and to be the policy of the state to assist those municipalities in reducing such cost without discouraging continued investor interest in the purchase of bonds of the municipalities and the state as sound and preferred securities for investment and to encourage such municipalities in refunding such bonds in an orderly manner. It is further found and declared that the state should exercise its powers in the interest of the municipalities and the taxpayers and residents of the state to implement those policies by borrowing money and issuing its bonds to make funds available for the purchase by the state of refunding bonds of the municipalities, and by authorizing the municipalities to refund their bonds to effectuate an interest savings and that the issuance of such bonds by the state and the municipalities pursuant to this part is for a public purpose for which public funds may be expended. The necessity in the public interest and for the public benefit and good for the provisions of this part is hereby declared as a matter of legislative determination.

(P.A. 73-591, S. 2, 21.)



Section 3-76c - Definitions.

The following terms, when used in this part, shall have the following meanings, unless the context otherwise requires:

(a) “Governing body” as applied to towns, cities or boroughs means the legislative body as defined in section 1-1 except that in towns having the town meeting form of government, it means the board of finance or, if none, the board of selectmen; as applied to metropolitan districts, independent school, sewer, fire and lighting districts, beach and improvement associations, and all other tax districts and associations, it means the district committee or association committee or similar body; as applied to any other municipality it means the body, board, committee or similar body charged under the general statutes, special acts or its charter with the power to issue bonds;

(b) “Municipal refunding bonds” means obligations of a municipality issued pursuant to this part provided such obligations, unless paid from other sources, are payable as to both principal and interest from assessments or from ad valorem taxes which may be levied without limitation as to rate or amount upon all the taxable property in the municipality except certain classes of property, taxes on which are subject to limitations prescribed by law;

(c) “Municipality” means any political subdivision of the state having the power to make appropriations or to levy taxes, including any town, city or borough, whether consolidated or unconsolidated, any village, school, sewer, fire or lighting, metropolitan district, beach or improvement association, and any other metropolitan tax district or association, or other municipal corporation having the power to issue bonds;

(d) “Municipal Refunding Trust Fund” means the fund created and established by section 3-76m;

(e) “Municipal Refunded Bond Escrow Fund” means the fund created and established by section 3-76l;

(f) “Municipal reserve account or accounts” means the reserve account or accounts that are established pursuant to section 3-76m;

(g) “Trust receipts” means all payments of principal of and premiums, if any, and interest on municipal refunding bonds and fees, charges, moneys, and other investments, gifts, grants, contributions, appropriations and all other income derived or to be derived by the operation of the Municipal Refunding Trust Fund or payable thereto pursuant to this part;

(h) “Special obligation bonds” or “state of Connecticut municipal refunding bonds” means the special obligations of the state issued pursuant to this part;

(i) “State Bond Commission” or “commission” means the State Bond Commission as established by section 3-20;

(j) “State” means the state of Connecticut;

(k) “Treasurer” means the Treasurer of the state and includes each and all of his successors in office or authority.

(P.A. 73-591, S. 3, 21.)



Section 3-76d - Issuance of state special obligation bonds authorized to finance purchase of municipal refunding bonds; bond determination requisites.

(a) Special obligation bonds of the state may be issued pursuant to and subject to the terms, conditions and limitations provided in this part for the purpose of financing the cost of purchasing municipal refunding bonds and the funding or increasing reserves to secure or to pay such bonds and all other costs or expenses of the state incident to or necessary or convenient to carry out the purposes of this part, or of paying, refunding or retiring at maturity or prior to maturity upon redemption or otherwise, any such special obligation bonds issued pursuant to this part and interest thereon. Such bonds shall be special obligations of the state and, unless paid from the proceeds of other such bonds, all such bonds and the interest thereon shall be payable solely from moneys in the Municipal Refunding Trust Fund and payable thereto pursuant to this part.

(b) No such bonds shall be issued pursuant to subsection (a) of this section unless they are part of an issue described in a bond determination made and signed by the Treasurer of which a copy has been filed with the secretary of the State Bond Commission, and (1) such determination sets forth the principal amount and maturities of, and sets forth or otherwise determines the maximum rate or rates of interest to be borne by, the bonds of such issue, and (2) unless such bonds are authorized or issued only for the purpose of paying or refunding or retiring any such bonds, or interest thereon, such bond determination includes an estimate, signed by the Treasurer, (A) that the proceeds of the bonds of such issue or other funds to be available therefor under the terms of said determination, will be at least adequate to pay the cost of purchasing the municipal refunding bonds set forth in such determination and establishing required reserves, and that, from and after the date of purchase of such municipal refunding bonds, the trust receipts, with no expectation of any appropriation from the General Fund, to be derived from the operation of the Municipal Refunding Trust Fund, including income from investments thereon or of proceeds of such bonds deposited therein, will be at least adequate to pay the principal of and interest on such bonds of said issue as the same become due, and (B) that each municipality which is selling such municipal refunding bonds to the state should achieve a total debt service savings as a result of such sale.

(P.A. 73-591, S. 4, 21.)

History: (Revisor's note: In 1995 the indicators in Subsec. (b) were changed editorially by the Revisors from (a) to (1), (b) to (2), (i) to (A) and (ii) to (B) for consistency with statutory usage).



Section 3-76e - Effect of filing of bond determination. Limits on Treasurer's contracts.

By the filing of a bond determination made, signed and filed as provided in subsection (b) of section 3-76d describing an issue of special obligation bonds to be issued for the purposes set forth therein, the principal amount of such bonds shall be deemed to have been appropriated for such purposes, and the Treasurer may proceed in the name and on behalf of the state, to make and enter into contracts with municipalities for the loaning of money through the purchase of municipal refunding bonds of such municipalities for the purpose of achieving a total debt service saving to each such municipality by the use as provided herein of the proceeds of such municipal refunding bonds to pay, fund or refund all or any part of any outstanding bonds plus the interest thereon, of each such municipality. The Treasurer may execute such contracts and incur obligations with respect to such purpose in amounts not in the aggregate exceeding the principal amount of such special obligation bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(P.A. 73-591, S. 5, 21.)



Section 3-76f - Terms of special obligation bonds determined by State Treasurer.

Special obligation bonds shall be issued from time to time in accordance with and as described in a bond determination or determinations made, signed and filed prior to their issuance by the Treasurer as provided in subsection (a) of section 3-76d and shall bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest payable at such rate or rates, be in such denominations, be in such form, be either serial or term bonds or any combination thereof, either coupon or registered, carry such registration, conversion and transfer privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption with or without premium by operation of a sinking fund or otherwise and be sold at public or private sale at such price or prices and delivered at such times and on such terms, as such determination or determinations may provide and as the Treasurer shall determine shall be in the best interest of the state.

(P.A. 73-591, S. 6, 21.)



Section 3-76g - Optional provisions to secure payment of special obligation bonds.

In order to secure the payment of the special obligation bonds issued pursuant to this part, the Treasurer may, on behalf and in the name of the state, include in any bond determination or determinations describing or relating to such bonds, provisions, which shall constitute a part of the contract of the state with the holders thereof, as to:

(a) The pledging, or the application, use and disposition, of all or any part of the trust receipts, the municipal refunding bonds, and the moneys derived therefrom, of all or any part or account of the Municipal Refunding Trust Fund, including provisions for payments therefrom on account of special obligation bonds in priority to payments on account of other such bonds or for payments therefrom on account of the state to repay appropriations thereto or for payments therefrom on account of municipalities in proportion to the principal amount of municipal refunding bonds sold to the state, and the proceeds of the special obligation bonds, and the moneys then or thereafter payable into any municipal reserve account established by the Treasurer, the Municipal Refunded Bond Escrow Fund or into any other fund or account established or created under authority of this part;

(b) Covenants against pledging all or any part of its trust receipts, municipal refunding bonds or other investments or property, or against permitting or suffering any lien on those trust receipts, municipal refunding bonds or the Municipal Refunding Trust Fund or the Municipal Refunded Bond Escrow Fund;

(c) Covenants as to the use and disposition of any payments of principal or interest received by the state with respect to municipal refunding bonds or other investments held in the Municipal Refunding Trust Fund or the Municipal Refunded Bond Escrow Fund;

(d) Covenants as to establishment of municipal reserve accounts, other reserve accounts or sinking funds, the making of provision for them, and the regulation, maintenance, and disposition thereof;

(e) Covenants with respect to limitations on any right to sell or otherwise dispose of its municipal refunding bonds or other investments or any of its property in the Municipal Refunding Trust Fund or Municipal Refunded Bond Escrow Fund;

(f) Covenants as to any special obligation bonds to be issued and their limitations and their terms and conditions and as to the custody, application and disposition of their proceeds;

(g) Covenants as to the issuance of additional special obligation bonds or as to limitations on the issuance of additional special obligation bonds and on the incurring of other debts;

(h) Covenants as to payment of the principal of or interest on the special obligation bonds, as to the sources and methods of payment, as to the rank or priority of any such bonds with respect to any lien or security or as to the acceleration of the maturity of any such bonds;

(i) The replacement of lost, stolen, destroyed or mutilated bonds;

(j) Covenants against extending the time for the payment of such bonds or interest thereon;

(k) Covenants as to the redemption of such bonds and privileges of exchange thereof for other special obligation bonds of the state to be issued pursuant to this part;

(l) Covenants as to any fees or charges to be established, charged, and collected, the amount to be raised each year or other period of time by charges or other revenues and as to the use and disposition to be made thereof;

(m) Covenants to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for operating expenses, payment or redemption of such bonds, reserves or other purposes and as to the use and disposition of the moneys held in those funds;

(n) Establishment of the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of such bonds may be amended or abrogated, the amount of such bonds the holders of which must consent thereto, and the manner in which the consent may be given;

(o) Covenants as to the custody of any of its properties or investment, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(p) Covenants as to the time or manner of enforcement or restraint from enforcement of any rights of the state arising by reason of or with respect to nonpayment of any principal or interest or any municipal refunding bonds;

(q) The rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and the events of default and the terms and conditions upon which any or all of such bonds or other special obligations of the state issued pursuant to this part shall become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived;

(r) The vesting in a trustee or trustees within or without the state such property, rights, powers and duties in trust as the Treasurer may determine, which may include any of the rights, powers and duties of any trustee appointed by the holders of any such bonds and power to limit or abrogate the right of the holders of any such bonds to appoint a trustee under this part or limitations on the rights, powers and duties of the trustee;

(s) Payment of the costs or expenses incident to the enforcement of such bonds or of the resolution or of any covenant or agreement of the state with the holders of its special obligation bonds;

(t) Agreement with any corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, concerning the pledging or assigning of any trust receipts, funds, municipal refunding bonds or other investments to which the state has any rights or interest pursuant to this part and provisions for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any special obligation bonds of the state and not otherwise in violation of law, and which agreement may provide for the restriction of the rights of any individual holders of such bonds of the state;

(u) Appointment, and provisions for the duties and obligations of, a paying agent or paying agents, or such other fiduciaries as the determination may provide within or without the state;

(v) Limits upon the rights of the holders of any such bonds to enforce any pledge or covenant securing such bonds;

(w) The sale by the trustee of the municipal refunding bonds or other investments pledged as security for the payment of the principal of and interest on such bonds of the state upon default in the payment of such principal or interest; and

(x) Covenants other than and in addition to the covenants herein expressly authorized, of like or different character, and covenants to do or refrain from doing such things as may be necessary or convenient and desirable, in order to better secure bonds or which, in the absolute discretion of the Treasurer, on behalf of the state, will tend to make bonds more marketable, notwithstanding that the covenants or things may not be enumerated herein.

(P.A. 73-591, S. 7, 21; P.A. 81-472, S. 115, 159.)

History: P.A. 81-472 made technical changes.



Section 3-76h - Additional powers of State Treasurer.

In addition to the powers and authority conferred upon the Treasurer by this part and any other general statutes, public act or special act of the General Assembly, the Treasurer may:

(a) Employ such officers, agents and employees as may be necessary to carry out the provisions of this part and retain and employ consultants and assistants on a contract or other basis for rendering legal, financial, professional, technical or other assistance and advice;

(b) Make and enter into all contracts or agreements with municipalities concerning the collection of fees and charges and other provisions necessary or convenient or desirable for the purposes of this part or pertaining to any loan to a municipality or any purchase or sale of municipal refunding bonds or other investments or to the performance of his duties and execution or carrying out of any of his powers under this part;

(c) Fix and prescribe any form of application or procedure to be required of a municipality for the purpose of any loan or the purchase of its municipal refunding bonds, and fix the terms and conditions of any such loan or purchase and enter into agreements with municipalities with respect to any such loan or purchase;

(d) Except as otherwise permitted or provided by this part, invest any funds or moneys or funds received by the state pursuant to the provisions of this part in the same manner as permitted for investments as provided in section 3-31a;

(e) Borrow money and issue the special obligation bonds as provided herein and provide for and secure the payment thereof and provide for the rights of the holders thereof, and purchase, hold and dispose of any of such special obligation bonds;

(f) Fix and revise from time to time and charge and collect fees and charges for the use of the services of the state hereunder, and for the establishment or provision of reserves to secure the special obligation bonds;

(g) Accept gifts or grants of property, funds, money, materials, labor, supplies or services from the United States of America or from any governmental unit or any person, firm or corporation, and carry out the terms or provisions or make agreements with respect to, any gifts or grants, and do any and all things necessary, useful, desirable or convenient in connection with procuring, acceptance or disposition of gifts or grants;

(h) Enforce all contracts necessary, convenient or desirable for the purposes of this part or pertaining to any loan to a municipality or any purchase or sale of municipal refunding bonds or other investments or to the performance of his duties and execution or carrying out of any of his powers under this part;

(i) Purchase or hold municipal refunding bonds at such prices and in such manner as he deems advisable consistent with the purposes of this part and sell municipal refunding bonds acquired or held in the Municipal Refunding Trust Fund at such prices without relation to cost and in such manner as he deems advisable or necessary to assure the payment of the special obligation bonds;

(j) Establish any terms and provisions with respect to any purchase of municipal refunding bonds, including the date or dates of such bonds, the rate or rates and maturities of such bonds, provisions as to redemption or payment prior to maturity, and any other matters which are necessary, desirable or advisable in the judgment of the Treasurer;

(k) To the extent permitted under its contracts with the holders of the special obligation bonds, consent to any modification of the rate of interest, time and payment of any installment of principal or interest, security or any other term of bond, contract or agreement of any kind to which the state is a party;

(l) Do all things necessary, convenient or desirable to carry out the powers expressly granted or necessarily implied in this part.

(P.A. 73-591, S. 8, 21; P.A. 78-236, S. 3, 20; P.A. 81-472, S. 116, 159.)

History: P.A. 78-236 deleted provision regarding investments which require approval of the investment committee; P.A. 81-472 made technical changes.



Section 3-76i - Form of special obligation bonds.

All special obligation bonds shall be signed in the name of the state and on its behalf by the Treasurer, or his deputy, by his manual signature, and be sealed with the seal of the state or a facsimile thereof, attested by the manual or facsimile signature of the Secretary of the State, or his deputy, and any coupons appurtenant thereto shall be signed by the facsimile signature of the Treasurer, and such bonds and coupons may be issued, notwithstanding that any of the officials signing them or whose facsimile signatures appear thereon have ceased to hold office at the time of delivery thereof. All such bonds, whether or not of such form and character as to be negotiable instruments under the terms of the Article 8 of the Uniform Commercial Code, shall be negotiable instruments within the meaning of and for all the purposes of said article, subject only to the provisions thereof for registration. The Treasurer, out of the proceeds of bonds, may pay or provide for the payment of all costs and expenses incident to the issuance of such bonds, including any expense in connection with any refunding of special obligation bonds. The provisions of section 3-20 shall not apply to any bonds authorized or issued pursuant to this part.

(P.A. 73-591, S. 9, 21.)



Section 3-76j - Special obligation bonds not general obligations of the state.

Bonds issued pursuant to this part shall not be general obligations of the state for which its full faith and credit is pledged, nor shall they be payable out of any funds other than the funds herein provided therefor.

(P.A. 73-591, S. 10, 21.)



Section 3-76k - Special obligation bonds as legal investments: Tax exemptions.

(a) Bonds issued pursuant to this part are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized.

(b) All special obligation bonds, issued pursuant to this part, their transfer and the income therefrom including any profit on the sale or transfer thereof shall at all times be exempt from all taxation by the state or under its authority.

(P.A. 73-591, S. 11, 21; P.A. 80-483, S. 9, 186.)

History: P.A. 80-483 deleted building and loan associations from (a)(2).



Section 3-76l - Municipal Refunded Bond Escrow Fund. State Treasurer's contracts re municipal accounts in fund.

There is created a fund to be known as the “Municipal Refunded Bond Escrow Fund” which shall be held in trust by the Treasurer separate and apart from all other moneys and funds of the state or held in trust by a bank or banks or trust company or companies located within and without the state. The amount of proceeds from the sale of municipal refunding bonds or the investments thereof to be deposited in such fund shall be determined by, and shall be deposited in accordance with and in the manner provided in, the contracts between the Treasurer or the municipalities authorized to be made and entered into pursuant to section 3-76e and section 3-76r. Pursuant to such contracts, one or more accounts may be established in such fund and all or any part of any moneys or investments of such moneys may be credited to such account or accounts. The moneys in said fund shall be held only for and shall be applied in accordance with such contracts and may be pledged to the redemption or payment or purchase and cancellation of the bonds and the interest thereon of municipalities for which such municipalities have issued municipal refunding bonds pursuant to this part. Pending such application, moneys in said fund may be invested or reinvested, but only in obligations of, or guaranteed by, the state or the United States or any agency or instrumentality of the United States or in time deposits or certificates of deposits secured by such obligations. The Treasurer, as agent for the municipalities is authorized to execute such agreement or such agreements with banks or trust companies as may be necessary with respect to such application and investment of such moneys.

(P.A. 73-591, S. 12, 21.)



Section 3-76m - Municipal Refunding Trust Fund. Required reserve. General Fund appropriations.

(a) There is hereby created a fund to be known as the “Municipal Refunding Trust Fund” and the Treasurer may establish and create in such fund such account or accounts and such municipal reserve account or accounts as he may determine. Said fund and said account or accounts or municipal reserve account or accounts may each contain proceeds of bonds and other moneys and shall each be held, separate and apart from all other moneys and funds, in such manner as may be determined by a bond determination made and signed and filed with the secretary of the State Bond Commission by the Treasurer.

(b) Pending the use or application of moneys in said fund as hereinbelow directed, such moneys shall be invested by the Treasurer subject to the limitations of this part and such limitations, if any, as provided in the contract or contracts with the holders of the special obligation bonds. Obligations purchased as such investment of moneys in said fund shall be held at all times as part of said fund, and the interest thereon and any profit arising on the sale thereof shall be credited to said fund and any loss resulting on the sale thereof shall be charged to said fund, and for all purposes of this part, said obligations shall be valued at the amortized cost thereof.

(c) Except as may be otherwise required by the terms of any lien or pledge created by or pursuant to this part, the moneys in such fund shall be held only for and applied to the payment, subject to and in accordance with the terms of any covenant or principal of, and redemption premium if any and interest on, such bonds as such principal, premium and interest shall become due; provided, if at any time there is in said fund moneys which may be withdrawn therefrom by the terms of any such contract or covenant and are not otherwise required to be retained therein as determined by the Treasurer to assure the payment of all special obligation bonds theretofore issued or to be issued pursuant to this part, the Treasurer shall transfer or cause to be transferred therefrom such moneys which may be so withdrawn and which are not so required, first to the General Fund of the state in repayment of any sums theretofore appropriated by this part, and not previously repaid and second to the municipalities in proportion to the amount of municipal refunding bonds sold to the state in accordance with the contracts executed therewith.

(d) The moneys required by the contract with the holders of special obligation bonds to be held in or credited to any municipal reserve account established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of special obligation bonds secured by such municipal reserve account as the same become due, the purchase of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, the Treasurer, on behalf of the state, as part of the contract with the holders of special obligation bonds shall have power to provide that moneys in any such account shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the “required reserve” as defined in this section, except for the purpose of paying such principal of, redemption premium and interest on such bonds secured by such municipal reserve account becoming due and for the payment of which other moneys in the Municipal Refunding Trust Fund in accordance with the terms of any contract with the holders of special obligation bonds are not available. As used in this subsection, “required reserve” means, as of any date of computation, the amount or amounts required to be on deposit in the municipal reserve account or accounts as provided in the contract with the holders of the special obligation bonds. The Treasurer in the bond determination may provide that it shall not issue bonds at any time if the required reserve on the special obligation bonds outstanding and the special obligation bonds then to be issued and secured by a municipal reserve account will exceed the amount of such municipal reserve account at the time of issuance of such bonds, unless there shall be deposited in such municipal reserve account from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such municipal reserve account, will be not less than the required reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the Treasurer to the Secretary of the Office of Policy and Management and Comptroller of the state, as necessary to restore each such municipal reserve account to the amount equal to the required reserve of such account, and such sum shall be allotted, paid and deposited into such account in the Municipal Refunding Trust Fund during the then current state fiscal year. Nothing contained in this section shall preclude the Treasurer, on behalf of the state, as part of the contract with the holders of special obligation bonds, from establishing and creating other debt service reserve accounts or funds in connection with the issuance of such bonds.

(P.A. 73-591, S. 13, 21; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control.



Section 3-76n - Validity of pledges.

Any pledge made by or pursuant to this part shall be valid and binding from the time when the pledge is made. Moneys pledged pursuant to this part and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state or the Treasurer or the municipalities irrespective of whether such parties have notice thereof. Neither the bond determination nor any other instrument by which a pledge is created need be recorded. Any such pledge made with respect to the moneys and investments in the Municipal Refunding Bond Escrow Fund for the benefit of the holders of the bonds for which the municipal refunding bonds are issued, except with the consent of the holders of such bonds, may be made irrevocable notwithstanding the discharge of the lien of any pledge and rights of the holders of special obligation bonds.

(P.A. 73-591, S. 14, 21.)



Section 3-76o - State pledges to holders of special obligation bonds.

The state pledges to and agrees with the holders of the special obligation bonds issued pursuant to this part, that, until such bonds, together with interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such holders, the state (a) will not limit or restrict the rights hereby vested in the Treasurer to purchase, acquire, hold, sell or dispose of municipal refunding bonds or other investments or to make loans to municipalities, or to collect, receive and enforce payment of the principal of and interest on such municipal refunding bonds, or such other investments or loans, or to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient trust receipts to meet the expenses of operation of the Municipal Refunding Trust Fund, and to establish or provide reserves to secure such bonds, and to fulfill the terms of any agreement made with the holders of such bonds or in any way impair the rights or remedies of the holders of those bonds; (b) will not limit or alter the duties hereby imposed on the Treasurer and other officers of the state and with respect to the operation of the Municipal Refunding Bond Escrow Fund and the Municipal Refunding Trust Fund; (c) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf by or pursuant to this part and on its behalf to be performed and (d) will not in any way impair the rights, exemptions or remedies of such holders.

(P.A. 73-591, S. 15, 21.)



Section 3-76p - Principal amounts of special obligation bonds not part of state indebtedness.

Notwithstanding the provisions of section 3-21, in computing the aggregate amount of indebtedness of the state, there shall be excluded the principal amount of all special obligation bonds of the state as may be certified by the Treasurer as issued and outstanding pursuant to the provisions of this part.

(P.A. 73-591, S. 16, 21.)



Section 3-76q - Default by state, remedies of municipalities, holders.

(a) If the state defaults in the payment of principal or interest on any issue of special obligation bonds after they become due, whether at maturity or upon call for redemption, and the default continues for thirty days, or if the state fails or refuses to comply with this part or defaults in any agreement made with a municipality or with the holders of any issue of bonds, and such failure or refusal continues thirty days after written notice thereof, the holders of twenty-five per centum in aggregate principal amount of the outstanding bonds of that issue, by instrument filed in the office of the Secretary of the State and executed in the same manner as a deed to be recorded, subject to the provisions of subsection (r) of section 3-76g, may appoint a trustee to represent the holders of those bonds for the purposes herein provided and the municipality may proceed by mandamus or other appropriate suit, action or proceeding at law or in equity to enforce its rights.

(b) A trustee appointed under this section may, and shall in his or its name, upon written request of the holders of twenty-five per centum in principal amount of outstanding special obligation bonds: (1) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of bondholders, including the right to require the state to collect the trust receipts, and to collect interest and amortization payments on municipal refunding bonds held by it adequate to carry out any agreement as to, or pledge of, the trust receipts and of the interest and amortization payments, and to require the state to carry out any other agreements with the holders of such bonds and to perform its duties under this part; (2) bring suit upon all or any part of the bonds or interest coupons appertaining thereto; (3) by action or suit, require the state to account as if it were the trustee of any express trust for the holders of the bonds; (4) by action or suit in equity enjoin anything which may be unlawful or in violation of the rights of the holders of the bonds; (5) declare all the bonds due and payable, and if all defaults are made good, then with the consent of the holders of twenty-five per centum of the principal amount of the outstanding bonds, annul the declaration and its consequences; (6) the trustee shall in addition to the foregoing have all the powers necessary for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders in the enforcement and protection of their rights.

(c) Before declaring the principal of bonds due and payable, the trustee must first give thirty days' notice in writing to the Governor, the State Treasurer and the Attorney General of the state.

(P.A. 73-591, S. 17, 21; P.A. 10-32, S. 4.)

History: P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 3-76r - Municipal refunding bonds. Requisites. Proceeds. Excluded from aggregate municipal indebtedness. Presumption re authorization.

(a) Notwithstanding the provisions of any other general statute, public act or special act of the General Assembly and notwithstanding the provisions of any charter or other organic law, ordinance or resolution of any municipality, for the purpose of paying, funding or refunding all or any part of its existing and outstanding bonds and the interest thereon, which are, unless paid from other sources, payable from assessments or from ad valorem taxes which may be levied without limitations as to rate or amount upon all the taxable real property in the municipality except certain classes of property, taxes on which are subject to limitations prescribed by law, the governing body of any municipality is empowered, when in legal meeting assembled, by vote of the majority of the members of said body present and voting, to authorize the issuance, sale and delivery at one time and from time to time under the corporate name and seal and upon the credit of said municipality, municipal refunding bonds pursuant to the provisions of this part and to authorize the officer of the municipality authorized to execute such bonds, to execute a contract on behalf of said municipality with the Treasurer, acting on behalf of the state, for the sale and delivery of such municipal refunding bonds to the state at such rate or rates of interest and in such principal amount and containing such provisions, including deposit and the investment of the proceeds thereof and the payment of fees and charges, if any, as shall effectuate and not be inconsistent with the provisions of this part, and except for such vote of the governing body of such municipality, the authorization, issuance and delivery of municipal refunding bonds by a municipality shall not require a public hearing thereon or approval by vote of the freemen, electors or other legislative body of such municipality. The authorization of municipal refunding bonds shall be deemed to be and shall be treated as an appropriation of the municipality for the purpose of paying, funding or refunding all or any part of the bonds and the interest thereon referred to in such authorization; such authorization of the municipal refunding bonds and such municipal refunding bonds shall provide that the same and the interest thereon are payable, unless paid from other sources, from assessments or from ad valorem taxes which may be levied without limitation as to rate or amount upon all the taxable real property in the municipality except the certain classes of property taxes on which are subject to limitations prescribed by law, which assessments or taxes are hereby authorized to be budgeted, levied and assessed and otherwise raised in the same manner, time and pursuant to the same procedure as would otherwise obtain with respect to such bonds being paid, funded or refunded. Municipal refunding bonds authorized and issued pursuant to this section shall be sold without public advertisement and delivered to the Treasurer pursuant to such contract provided, however, the Treasurer shall not purchase such bonds nor accept delivery of such bonds unless and until at or prior to such purchase and delivery there is delivered to the Treasurer a record of proceedings with respect to such bonds and a copy of the opinion of counsel approving the legality of the particular issue of bonds being paid, funded or refunded by such municipal refunding bonds.

(b) In accordance with the provisions of such contract with the Treasurer relating to such municipal refunding bonds, in any proceeding of the governing body of a municipality authorizing the issuance of municipal refunding bonds, such governing body shall include provision for the date or dates of such bonds, the maturity date or dates of such bonds, provided such municipal refunding bonds shall not mature later than the maturity date of the bonds paid, funded or refunded by such bonds, provision for either serial or term bonds or any combination thereof, provision for sinking fund or other reserve fund requirements, the designation of such bonds, the form of such bonds and, except as otherwise provided in this section, registration, conversion and transfer privileges and such other terms and conditions of such bonds, not inconsistent with this part, as such governing body may provide. Municipal refunding bonds and, if coupon bonds, the coupons appertaining thereto, shall be executed, sealed and attested in the manner provided for other bonds of the municipality, shall be printed or typed, shall be in denominations of one thousand dollars or any full multiple thereof, shall be issued in the form of fully registered bonds for each maturity date convertible at the option of the holder thereof into coupon bonds with coupons attached, shall bear and state such terms of redemption, with or without premium, as the contract with the state relating to such municipal refunding bonds may provide and shall set forth the amount, maturity, interest rate, date thereof, and dates of payment of principal of and interest thereon and the place or places at which same are payable and other appropriate provisions identifying the issue.

(c) Municipal refunding bonds authorized pursuant to this section shall bear such rate or rates of interest, and shall be issued in such principal amount, not exceeding by ten per centum the principal amount of the bonds being paid, funded or refunded by such municipal refunding bonds, as the contract with the Treasurer shall provide, provided, the total amount of principal and interest for which the municipality is indebted by the terms of such municipal refunding bonds to their maturity shall not exceed the total amount of the principal and interest for which the municipality is indebted on the outstanding bonds being paid, funded or refunded by such municipal refunding bonds.

(d) The provisions of this part relating to the authorization, issuance, sale and delivery of the municipal refunding bonds, the terms of such bonds and deposit of the proceeds of such bonds shall be considered full and complete authorization for the borrowing of money and incurring of indebtedness by the municipality for the purposes of this part and for its governing body and authorized officers to do or execute such acts or instruments as may be necessary or desirable in connection therewith notwithstanding any other general statute, public act or special act or charter, organic law, ordinance or resolution, to the contrary, inconsistent or otherwise requiring, limiting or making additional provisions in connection with the authorization, issuance, sale, certification, delivery and terms, and deposit of the proceeds, of bonds of a municipality.

(e) Upon the issuance, sale and delivery of municipal refunding bonds as provided in this section, the proceeds of said bonds shall be deposited in the municipal refunded bond escrow account and shall be held and applied in the manner provided in section 3-76l. Such municipal refunding bonds when issued and delivered as provided in this section, shall be obligatory on the municipality issuing such bonds and the inhabitants thereof according to the tenor and purpose thereof. Said municipality shall provide for the payment of the interest on such municipality refunding bonds as it shall become due and shall also provide for the payment of those municipal refunding bonds which in any year are required to be paid.

(f) Notwithstanding the provisions of section 7-374 or any special act or charter, in computing the aggregate indebtedness of any municipality, there shall be excluded municipal refunding bonds issued and delivered by such municipality pursuant to this part, provided the principal amount of such municipal refunding bonds issued and delivered in excess of the principal amount of the bonds paid, funded or refunded by such municipal refunding bonds shall not be excluded, unless the bonds so paid, funded or refunded are excluded from such computation by any other general statute, public act or special act of the General Assembly.

(g) After issuance and delivery, all municipal refunding bonds of a municipality shall be conclusively presumed to be fully authorized, issued and delivered in accordance with this part and all laws of this state, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by such municipality.

(P.A. 73-591, S. 18, 21; P.A. 74-338, S. 63, 94.)

History: P.A. 74-338 made technical changes.



Section 3-76s - Defaults in principal or interest payments on municipal refunding bonds; remedies.

(a) Upon the issuance and delivery of any municipal refunding bonds to the state by any municipality, that municipality is deemed to agree that on the failure of that municipality to pay interest or principal on any of the municipal refunding bonds owed or held by the state when payable, all defenses to nonpayment are waived.

(b) If at any time a municipality is in default on the payment of the principal of or interest on any municipal refunding bonds of such municipality then held or owned by the state, upon demand by the Treasurer, the officer of such defaulting municipality empowered by law to receive revenues or tax receipts shall set apart from the first revenues or tax receipts not pledged or otherwise required by law to be applied to another purpose thereafter received by such municipality an amount sufficient to pay the principal and interest due and owing on such bonds and shall immediately apply such amount to cure such default.

(c) Notwithstanding any other law as to time or duration of default or percentage of holders or owners of bonds or notes entitled to exercise rights of holders or owners of bonds or notes in default, or to invoke any remedies or powers thereof or of any trustee in connection therewith or of any board, body, agency or commission of the state having jurisdiction in the matter of circumstance, the Treasurer, acting on behalf of the state, may thereupon avail himself of all other remedies, rights and provisions of law applicable in that circumstance, and the failure to exercise or exert any rights or remedies within any time or period provided by law may not be raised as a defense by the defaulting municipality. The Treasurer may carry out the provisions of this section and exercise all of the rights and remedies and provisions of law herein provided or referred to.

(d) To the extent that the Treasurer or any other officer of the state is the custodian of any moneys made available by reason of any grant, allocation or appropriation by the state or agencies thereof payable to a municipality at any time subsequent to the failure of such municipality to pay the principal of or interest on municipal refunding bonds of such municipality then owned or held by the state, the Treasurer or such officer shall withhold the payment of that money from that municipality until the amount of the principal or interest then due and unpaid has been paid to the state, or until the Treasurer or such officer shall determine that arrangements, satisfactory to the Treasurer, have been made for the payment of such principal and interest provided, however, that such moneys shall not be withheld from such defaulting municipality if such withholding will adversely affect the receipt of any federal grant or aid in connection with such moneys.

(P.A. 73-591, S. 19, 21.)



Section 3-76t - Transfer of interest subsidy under section 10-292m.

Any municipality entitled to receive an interest subsidy pursuant to subsection (b) of section 10-292m on bonds refunded pursuant to this part shall cease to receive such interest subsidy on the refunded bonds and shall be entitled to receive such interest subsidy on the refunding bonds in the amount permitted by subsection (b) of section 10-292m.

(P.A. 73-591, S. 20, 21; June 18 Sp. Sess. P.A. 97-11, S. 44, 65.)

History: (Revisor's note: In 1997 the words “of the general statutes” following reference to Sec. 10-287g were deleted editorially by the Revisors for consistency with customary statutory usage); June 18 Sp. Sess. P.A. 97-11 changed reference from Sec. 10-287g to Sec. 10-292m(b), effective July 1, 1997.






Chapter 33 - Secretary

Section 3-77 - General duties; salary. Office of Secretary full time.

The Secretary shall keep all the public records and documents and record all acts, orders, grants and resolutions of the General Assembly, including all resolutions of appointment and resolutions directing orders to be drawn on the Treasurer, and give true copies thereof when required. The Secretary shall keep the records and files of the Superior Court previous to May, 1798, and the original books and papers of the late Connecticut Land Company; provided the Secretary may turn over any such records, documents or papers to the State Library in accordance with the provisions of section 11-4c. The Secretary may give certified copies of any entries in such records, files, books or other papers and of the files and records of said Superior Court and of the Supreme Court, remaining in the office, which copies shall be legal evidence. The Secretary shall be the keeper of the seal of the state, which shall not be altered, and shall affix the same to acts, laws, orders, commissions, instruments and certificates, when requested or required by law. In accordance with established procedures, the Secretary may enter into such contractual agreements as may be necessary for the discharge of the Secretary's duties. The Secretary shall receive an annual salary of one hundred ten thousand dollars and shall devote full time to the duties of the office.

(1949 Rev., S. 157, 3586, subs. (3); 1951, S. 1960d, subs. (3); February, 1965, P.A. 331, S. 42; 1972, P.A. 281, S. 36; P.A. 77-576, S. 54, 65; P.A. 82-365, S. 5, 8; P.A. 84-414, S. 12, 14; P.A. 85-613, S. 13, 154; P.A. 86-375, S. 4, 9; P.A. 87-174; P.A. 98-227, S. 4, 9; P.A. 00-231, S. 3, 10.)

History: 1965 act increased salary from $8,000 to $15,000 effective with respect to secretary elected November 8, 1966; 1972 act increased salary to $20,000, effective January 8, 1975; P.A. 77-576 increased secretary's salary to $25,000, effective January 1, 1979; P.A. 82-365 increased secretary's annual salary to $35,000 and added provision requiring secretary to devote full time to duties of office; P.A. 84-414 substituted reference to Sec. 11-4c for reference to Sec. 11-4; P.A. 85-613 made technical change; P.A. 86-375 increased secretary's annual salary to $50,000; P.A. 87-174 added provision permitting secretary to enter into contractual agreements necessary for discharge of duties; P.A. 98-227 increased Secretary's annual salary to $65,000, effective January 6, 1999; P.A. 00-231 increased Secretary's salary to $110,000, effective January 8, 2003.

See chapter 968a re address confidentiality program.

See Sec. 4-14 re transportation allowance.

See Sec. 4-20 re bond requirement.

See Secs. 9-3 and 9-4 re Secretary's duties as Commissioner of Elections.

See Sec. 9-213 re procedure for filling vacancy in office of Secretary.

Clerks of General Assembly proper custodians of its files during sessions. 77 C. 262. History of section. 79 C. 147.



Section 3-78 - Deputy Secretary.

The Secretary shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and who shall perform all the duties of the Secretary in case of his sickness or absence and such other duties as may be prescribed.

(1949 Rev., S. 158.)

See Sec. 9-213 re procedure for filling vacancy in office of secretary.



Section 3-79 - Roll of members of General Assembly.

The Secretary shall, before the convening of each General Assembly, prepare a roll of the senators whose election has been declared by the Board of Canvassers and a roll of the members of the House of Representatives, from the returns or certificates received by him from the moderators of the state election. The Secretary shall deliver to the persons who are to preside at the organization of said houses, respectively, certified copies of such rolls for the use of each house.

(1949 Rev., S. 159; 1953, S. 57d; 1967, P.A. 220.)

History: 1967 act deleted provision regarding excess number of representatives elected by town.



Section 3-80 - Manual and roll.

Section 3-80 is repealed.

(1949 Rev., S. 174; 1959, P.A. 1, S. 3; P.A. 76-366, S. 2.)



Section 3-80a - List of members-elect and “Pocket Manual” to be sent to members-elect, when.

On or before December fifteenth in the even-numbered years, the Secretary of the State shall transmit to each senator and representative elect a complete list of the names and addresses of each such member-elect and shall transmit a copy of the “Pocket Manual” of the previous General Assembly to each such member-elect who was not a member of such previous General Assembly.

(P.A. 76-366, S. 1.)



Section 3-81 - Appropriations to be certified.

The Secretary shall immediately certify to the Treasurer and Comptroller the amount and purpose of each appropriation made by the General Assembly.

(1949 Rev., S. 160.)



Section 3-82 - Statement of legislative action.

The Secretary shall file with the legislative commissioners within one week following the adjournment of the General Assembly a statement showing the action of the General Assembly on all resolutions concerning amendments to the Constitution and, as soon as practicable, a like statement showing the bills for acts that have been vetoed by the Governor.

(1949 Rev., S. 44.)



Section 3-83 - Publication of special acts. Index.

Section 3-83 is repealed.

(1949 Rev., S. 161; February, 1965, P.A. 382, S. 3; P.A. 76-328, S. 2, 3.)



Section 3-84 - Distribution of public acts taking effect from passage.

Section 3-84 is repealed, effective July 8, 2011.

(1949 Rev., S. 165; 1959, P.A. 28, S. 164; P.A. 74-183, S. 162, 291; P.A. 76-350; 76-436, S. 149, 681; P.A. 11-150, S. 29.)



Section 3-85 - Engrossed bills.

After the adjournment of each General Assembly, the Secretary shall cause all the engrossed bills which have become laws to be bound, together with any engrossed amendments to the Constitution proposed by the General Assembly at such session and continued to the next assembly, in suitable volumes, and shall also record such bills by the title and number in the public records of the state; and such volumes shall be the official record of the acts passed by the General Assembly at such session and of the amendments to the Constitution proposed at such session by said General Assembly.

(1949 Rev., S. 171; 1967, P.A. 254, S. 2; P.A. 07-194, S. 14.)

History: 1967 act substituted general assembly for house of representatives; P.A. 07-194 changed “one volume” to “suitable volumes” and “volume” to “volumes”, effective July 5, 2007.

See Sec. 2-62 re legislative commissioners' authority to make use of bound volumes of engrossed acts.

Records of Secretary as evidence of existence of law. 77 C. 264; 79 C. 147.



Section 3-86 - Legislative acts and documents to each free public library.

The Secretary may send a copy of the laws passed by the General Assembly at each session, together with the legislative documents and journals, to each free public library which desires them.

(1949 Rev., S. 1677.)

See Sec. 2-49 re distribution of indexed House and Senate journals.



Section 3-87 - Publication of election laws.

As soon as possible after the adjournment of each regular session of the General Assembly, the Secretary shall codify and publish in pamphlet form all laws concerning elections in this state and shall send a copy thereof to each election official in each town. The Secretary shall prepare and cause to be included in such pamphlet a brief statement concerning hours of voting, absentee voting, qualifications of electors and the duties of election officials.

(1949 Rev., S. 166.)



Section 3-88 and 3-89 - Distribution of reports of state officers. Digest of compensation decisions.

Sections 3-88 and 3-89 are repealed.

(1949 Rev., S. 167, 168; February, 1965, P.A. 238; 334.)



Section 3-90 - Register and Manual. Regulations.

(a) The Secretary shall, annually, prepare and publish a Register and Manual that shall give a complete list of the state, county and town officers, of the judges of all courts and of the officials attending thereon. The population, railroad and postal facilities and other items of general interest concerning each town shall also be given in such book and such other information in relation to state departments, state institutions and other matters of public concern as the Secretary deems desirable. The number of copies of the State Register and Manual published each year shall be determined at the discretion of the Secretary. The Secretary shall determine, by regulations adopted in accordance with chapter 54, the agencies and officers of the federal, state and municipal governments to whom the State Register and Manual shall be distributed without charge and the number of copies of such manual to be distributed to each such agency and officer. The price to be charged for any additional copies distributed or sold, except for copies sold pursuant to subsection (b) of this section, shall be twenty dollars per copy for soft-bound copies and thirty-eight dollars per copy for hard-bound special edition copies. Any copies not distributed or sold by July first of the year following publication may be distributed, at no cost, except the cost of mailing if mailed, to any person making a request to the Secretary. Any remaining copies may be disposed of at the time of the next annual publication.

(b) The Secretary shall adopt regulations in accordance with chapter 54, providing for the sale of copies of the Register and Manual through an agent or agents, including, but not limited to, wholesale and retail booksellers according to a discount schedule similar to one that would be available to such agents from commercial book publishers and generally in keeping with standard book industry practices, provided the price of the Register and Manual under such schedule shall be not less than the cost of producing the Register and Manual.

(1949 Rev., S. 173; 1955, S. 60d; 1959, P.A. 152, S. 4; 615, S. 16; 1963, P.A. 351; 1969, P.A. 543; P.A. 76-434, S. 1, 12; Nov. Sp. Sess. P.A. 81-11, S. 4, 19; P.A. 83-260, S. 1, 2; P.A. 84-149, S. 1, 2; P.A. 89-251, S. 60, 203; May Sp. Sess. P.A. 92-1, S. 6, 7; June Sp. Sess. P.A. 09-3, S. 141.)

History: 1959 acts deleted distribution to municipal court officials and county commissioners; 1963 act increased maximum number of books to be published each year; 1969 act increased number of books to be published to 30,000 and changed language as necessary to reflect change from biennial to annual sessions of legislature; P.A. 76-434 decreased number of books to be published to 28,324 and decreased the number of books sent to senators from 15 to 2 and to representatives from 10 to 2; Nov. Sp. Sess. P.A. 81-11 deleted detailed provisions re number of copies to be published and number to be distributed to schools, libraries, government agencies, etc. and provision which had empowered secretary to reduce the number published and to vary (but not increase) the number distributed as required and inserted new provisions authorizing secretary to determine number to be published, recipients of free copies and the number of copies such recipients are to receive and established $10 charge for any additional copies; P.A. 83-260 changed the price from $10 per copy to $8 for soft-bound copies and $15 for hard-bound copies; P.A. 84-149 provided that copies not distributed by April first of year following publication may be lower in price, copies not distributed by July first in the year following may be distributed without cost and remaining copies may be disposed of at next annual publication; P.A. 89-251 increased fee for soft-bound copies from $8 to $10 and increased fee for hard-bound copies from $15 to $19; May Sp. Sess. P.A. 92-1 designated existing section as Subsec. (a), amended Subsec. (a) by specifying free distribution to officers and agencies “of the federal, state and municipal governments” and deleting provision re price reduction for copies not distributed by April first of following year, and added Subsec. (b) re regulations providing for sale of register and manual through agents; June Sp. Sess. P.A. 09-3 increased fee for soft-bound copies from $10 to $20 and for hard-bound copies from $19 to $38 in Subsec. (a).



Section 3-91 to 3-94 - Notaries public; appointment, term and qualifications; waiver of fees. Record of certificate and oath of notary. Notice of revocation of appointment. Change of name of notary.

Sections 3-91 to 3-94, inclusive, are repealed.

(1949 Rev., S. 84–86; 1957, P.A. 63, S. 1, 2; 178, S. 1; 1959, P.A. 463, S. 1, 2; February, 1965, P.A. 93; 1972, P.A. 127, S. 2; P.A. 76-220; 76-436, S. 247, 681; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-195, S. 1, 2; P.A. 81-34, S. 2–4, 9; P.A. 86-32; P.A. 89-251, S. 61, 62, 203; P.A. 90-154, S. 21.)



Section 3-94a - Notaries public. Definitions.

The following terms, when used in sections 3-94a to 3-95, inclusive, shall have the following meanings unless the context otherwise requires:

(1) “Acknowledgment” means a notarial act in which a notary public certifies that a signatory, whose identity is personally known to the notary public or proven on the basis of satisfactory evidence, has admitted, in the notary public's presence, to having voluntarily signed a document for its stated purpose.

(2) “Copy certification” means a notarial act in which a notary public: (A) Is presented with an original document, (B) copies or supervises the copying of such document using a photographic or electronic copying process, (C) compares the original document presented to the copy, and (D) certifies that the copy is an accurate and complete reproduction of the original document presented, except that a notary public may not complete a copy certification if the original document presented is: (i) A vital record, as defined in section 7-36, (ii) a document that is required to be recorded by an agent or employee of the state or any political subdivision thereof, or (iii) issued by a federal agency and federal law prohibits the copying of such document.

(3) “Jurat” means a notarial act in which a notary public certifies that a signatory, whose identity is personally known to the notary public or proven on the basis of satisfactory evidence, has made, in the notary public's presence, a voluntary signature and taken an oath or affirmation vouching for the truthfulness of the signed document.

(4) “Notarial act” or “notarization” means any act that a notary public is empowered to perform under the general statutes and includes taking an acknowledgment, administering an oath or affirmation, witnessing or attesting a signature and completing a copy certification.

(5) “Notarial certificate” or “certificate” means the part of, or attachment to, a notarized document to be completed and signed by the notary public.

(6) “Notary public” or “notary” means any person appointed by the Secretary of the State to perform notarial acts.

(7) “Oath” or “affirmation” means a notarial act or part thereof in which a notary public certifies that a person has made a vow in the presence of the notary public on penalty of perjury. In the case of an oath, the vow shall include reference to a Supreme Being unless an affirmation is administered as provided by section 1-23.

(8) “Official misconduct” means (A) a notary public's performance of an act prohibited by the general statutes or failure to perform an act mandated by the general statutes, or (B) a notary public's performance of a notarial act in a manner found to be negligent, illegal or against the public interest.

(9) “Personal knowledge of identity” means familiarity with an individual resulting from interaction with that individual over a period of time sufficient to eliminate any reasonable doubt that the individual has the identity claimed.

(10) “Satisfactory evidence of identity” means identification of an individual based on (A) at least two current documents, one issued by a federal or state government and containing the individual's signature and either a photograph or physical description, and the other by an institution, business entity or state government or the federal government and containing at least the individual's signature, or (B) the oath or affirmation of a credible person who is personally known to the notary public and who personally knows the individual.

(11) “Secretary” means the Secretary of the State.

(P.A. 90-154, S. 1; P.A. 91-110, S. 1, 9; P.A. 12-29, S. 1.)

History: P.A. 91-110 amended Subdiv. (6) by adding “unless an affirmation is administered as provided by section 1-23”; P.A. 12-29 added new Subdiv. (2) defining “copy certification”, redesignated existing Subdivs. (2) to (10) as Subdivs. (3) to (11), redefined “notarial act” in redesignated Subdiv. (4) and made technical changes.

Cited. 230 C. 24.

Cited. 32 CA 402, 403; judgment reversed, see 230 C. 24.



Section 3-94b - Appointment and qualifications of notary. Application fee. Certificate of appointment.

(a) Except as provided in subsection (c) of this section, the Secretary of the State may appoint as a notary public any qualified person who submits an application in accordance with this section.

(b) In order to qualify for appointment as a notary public, a person shall:

(1) Be eighteen years of age or older at the time of application;

(2) (A) Be a resident of the state of Connecticut at the time of application and appointment, or (B) have one's principal place of business in the state at the time of application and appointment;

(3) Pass a written examination approved or administered by the Secretary;

(4) Submit an application, on a form prescribed and provided by the Secretary, which the applicant shall complete in the applicant's handwriting without misstatement or omission of fact. The application shall be accompanied by (A) a nonrefundable application fee of one hundred twenty dollars, and (B) the recommendation of an individual who has personally known the applicant for at least one year and is not legally related to the applicant.

(c) The Secretary may deny an application based on:

(1) The applicant's conviction of a felony or a crime involving dishonesty or moral turpitude;

(2) Revocation, suspension or restriction of a notary public appointment or professional license issued to the applicant by this state or any other state; or

(3) The applicant's official misconduct, whether or not any disciplinary action has resulted.

(d) Upon approval of an application for appointment as a notary public, the Secretary shall cause a certificate of appointment bearing a facsimile of the Secretary's signature and countersigned by the Secretary's executive assistant or an employee designated by the Secretary to be issued to such appointee.

(e) A notary public may obtain a replacement certificate of appointment by filing a written request with the Secretary, accompanied by a nonrefundable fee of five dollars.

(P.A. 90-154, S. 2; P.A. 95-76, S. 1; June Sp. Sess. P.A. 09-3, S. 142.)

History: P.A. 95-76 added Subdiv. (2)(B) in Subsec. (b) re option of having principal place of business in the state; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(4)(A) to increase application fee from $60 to $120.

Cited. 230 C. 24.



Section 3-94c - Term of office of notary. Recording of certificate and oath.

(a) A person appointed as a notary public by the Secretary of the State may exercise the functions of the office of notary public at any place within the state beginning on the date of such person's appointment and ending five years later on the last day of the month of appointment, unless (1) such appointment as a notary is suspended or terminated by the Secretary before the end of such term, (2) the notary resigns such appointment, or (3) the notary ceases to either be a resident of the state or have one's principal place of business in the state.

(b) The Secretary may, pursuant to regulations adopted in accordance with the provisions of chapter 54, extend or reduce, by not more than one year, the term of any person serving as a notary public on October 1, 1990, who seeks reappointment after such date, in order for the new term for each such notary to begin on the effective date of the notary's reappointment.

(c) Within thirty days after receiving a certificate of appointment from the Secretary, a notary public shall record, with the town clerk of the municipality in the state in which the notary resides, or, if the notary is not a resident of the state, with the town clerk of the municipality in the state in which the notary's principal place of business is located, such certificate and such notary's oath of office taken and subscribed to by the notary before some proper authority. Any notary public who is a resident of the state and whose principal place of business is in a municipality within the state other than the municipality in which the notary resides, may also record the notary's certificate of appointment and oath of office with the town clerk of such other municipality. Town clerks or assistant town clerks may certify to the authority and official acts of any notary public whose certificate of appointment and oath of office have been recorded in the books in their charge. The failure of a notary public to so record such certificate of appointment and oath of office shall not invalidate any notarial act performed by the notary after the date of such person's appointment as a notary public.

(P.A. 90-154, S. 3; P.A. 95-76, S. 2.)

History: P.A. 95-76 amended Subsec. (a) to add provision re notaries having principal place of business in the state and amended Subsec. (b) to add provision requiring recording of certificate of nonresident notaries with town clerk where notary's principal place of business is located.

Cited. 230 C. 24.



Section 3-94d - Reappointment of notary.

A notary public may apply for reappointment on a form prescribed and provided by the Secretary, accompanied by a nonrefundable application fee of sixty dollars, and shall otherwise comply with all requirements for being appointed and serving as a notary public. Not later than ninety days before the expiration of the term of a notary public, the Secretary shall send the notary a notice of the expiration and a reappointment application form.

(P.A. 90-154, S. 4.)

Cited. 230 C. 24.



Section 3-94e - Appointment of certain state police officers as notaries.

(a) The Secretary of the State may appoint as notaries public, in accordance with the provisions of sections 3-94a to 3-95, inclusive, any number of state police majors, captains, lieutenants and sergeants. The Secretary shall not charge any such person an application fee.

(b) A notary public appointed under this section shall exercise his authority as a notary public only in the administration of oaths and affirmations and the taking of acknowledgments as pertain to official police matters. In such cases the seal of the state police shall be the notarial seal and such notary public shall not charge a fee for such notary's services as a notary public.

(c) Upon terminating employment with the state police, a notary public appointed under this section shall immediately resign as a notary public, in writing. Such resignation shall be effective on the date of such termination of employment.

(P.A. 90-154, S. 5; P.A. 91-110, S. 2, 9.)

History: P.A. 91-110 made technical change in Subsec. (b).

Cited. 230 C. 24.



Section 3-94f - Prohibitions re lawful transactions.

A notary public shall not unreasonably refuse to perform notarial acts in lawful transactions for any requesting person who tenders payment of the statutory fee.

(P.A. 90-154, S. 6; P.A. 91-110, S. 5, 9.)

History: P.A. 91-110 deleted former Subsec. (a) prohibiting notary from influencing person to enter into or refrain from lawful transaction that involves notarial act and removed obsolete Subsec. (b) designator.

Cited. 230 C. 24.



Section 3-94g - Disqualification of notary.

A notary public is disqualified from performing a notarial act if the notary is a signatory of the document that is to be notarized.

(P.A. 90-154, S. 7; P.A. 91-110, S. 3, 9.)

History: P.A. 91-110 deleted language disqualifying notary public from performing notarial act if notary is named in document to be notarized, will receive fee or commission which exceeds permitted statutory fee for notarial act or is legally related to person for whom notarial act is performed.

Cited. 230 C. 24.



Section 3-94h - Prohibited acts.

A notary public shall not (1) perform any official action with intent to deceive or defraud or (2) use the notary's title or seal in an endorsement or promotional statement for any product, service, contest or other offering.

(P.A. 90-154, S. 8; P.A. 91-110, S. 4, 9.)

History: P.A. 91-110 deleted prohibition that a notary shall not notarize document containing statement known by notary to be false or notarize a blank document.

Cited. 230 C. 24.



Section 3-94i - Notary's signature.

In completing a notarial act, a notary public shall sign on the notarial certificate only the notary's own name, as it appears on the notary's certificate of appointment.

(P.A. 90-154, S. 9.)

Cited. 230 C. 24.



Section 3-94j - Official notarial seal.

(a) A notary public, except a state police major, captain, lieutenant or sergeant appointed as a notary public pursuant to section 3-94e, may keep and use an official notarial seal. Such seal shall not be used by any other person or surrendered to any employer upon termination of the notary's employment.

(b) A notary shall immediately destroy the notary's notarial seal upon resigning as a notary or upon the revocation, lapse or expiration of such person's appointment as a notary.

(P.A. 90-154, S. 10.)

Cited. 230 C. 24.



Section 3-94k - Notarial certificate. Notarial seal. Stamp.

If a notary public utilizes a notarial seal, the notary shall, near the notary's official signature on a notarial certificate, affix an impression of the notarial seal, which shall include: (1) The notary's name exactly as it appears on the notary's certificate of appointment, (2) the words “Notary Public” and “Connecticut” and (3) the words “My commission expires (commission expiration date)”, provided the notary may elect to have the words in subdivision (3) appear on a stamp instead of such seal. If the notary does not utilize a notarial seal or stamp, the words “Notary Public” and “My commission expires (commission expiration date)” shall be typed or printed legibly by the notary near the notary's official signature on a notarial certificate.

(P.A. 90-154, S. 11.)

Cited. 230 C. 24.



Section 3-94l - Liability.

(a) A notary public shall be liable to any person for all damages proximately caused to that person by the notary's official misconduct.

(b) An employer of a notary shall be liable to any person for any damages proximately caused to that person by the notary's official misconduct related to the employer's business, if the employer directed, encouraged, consented to, ratified or approved the notary's official misconduct, either in the particular transaction or, implicitly, by previous actions in at least one similar transaction.

(c) An employer of a notary shall be liable to the notary for all damages recovered from the notary as a result of official misconduct that was coerced by threat of the employer, if the threat, such as a threat of demotion or dismissal, was made in reference to a particular notarial act, or, implicitly, by the employer's previous actions in at least one similar transaction. The employer shall also be liable to the notary for damages caused to the notary by demotion, dismissal or other action resulting from the notary's refusal to commit official misconduct.

(P.A. 90-154, S. 12.)

Cited. 230 C. 24.



Section 3-94m - Warning, reprimand, revocation, suspension, resignation.

(a) The Secretary may deliver a written, official warning and reprimand to a notary, or may revoke or suspend a notary's appointment, as a result of such notary's official misconduct or on any ground for which an application for appointment as a notary may be denied, or for a violation of any provision of the general statutes.

(b) The termination or lapse of an appointment as a notary, regardless of reason, shall not stop or preclude any investigation into such notary's conduct by the Secretary, who may pursue any such investigation to a conclusion and issue any finding.

(c) Within thirty days after the resignation, revocation or suspension of a notary's certificate of appointment, the Secretary shall notify all town clerks within the state, in such manner as the Secretary shall determine, of such resignation, revocation or suspension. The town clerk of any municipality in which such notary's certificate of appointment or replacement certificate of appointment has been recorded shall note the resignation, revocation or suspension, and the effective date thereof, on the original record of such certificate or replacement certificate.

(P.A. 90-154, S. 13.)

Cited. 230 C. 24.



Section 3-94n - Change of address of notary. Fee.

Within thirty days after a change of residence address, a notary public who is a resident of the state shall file with the Secretary a signed, written notice which shall include both the old and new addresses. Within thirty days after a change of address of one's principal place of business, a notary public who is not a resident of the state shall file with the Secretary a signed, written notice which shall include both the old and new addresses. Such notice shall be accompanied by a nonrefundable fee of fifteen dollars. If the change of address is to a different municipality, the notary shall, within thirty days after issuance of a replacement certificate of appointment by the Secretary, record such certificate with the town clerk of the municipality in which the new address is located. The failure of a notary to so record such replacement certificate shall not invalidate any notarial act performed by the notary.

(P.A. 90-154, S. 14; P.A. 95-76, S. 3; June Sp. Sess. P.A. 09-3, S. 143.)

History: P.A. 95-76 added provision re notice of change of address of principal place of business in the state for nonresident notaries; June Sp. Sess. P.A. 09-3 increased fee from $5 to $15.

Cited. 230 C. 24.



Section 3-94o - Change of name of notary. Fees.

(a) Within thirty days after a change in the name of a notary public, the notary shall file a notice of the change with the Secretary, on a form prescribed and provided by the Secretary. The notice shall state the notary's old and new names and the effective date of the new name, include such proof of the change of name as the Secretary shall require, be signed by the notary and be accompanied by a nonrefundable fee of fifteen dollars. The notary shall, within thirty days after the issuance of a replacement certificate of appointment by the Secretary, record such certificate with the town clerk of the municipality wherein the notary recorded the notary's original certificate of appointment and oath of office. The failure of a notary to so record such replacement certificate shall not invalidate any notarial act performed by the notary. Any town clerk who is required by statute to make a record of the certificate of appointment and oath of office of a notary shall record the replacement certificate of appointment containing the change of name of the notary upon payment of a fee of fifteen dollars by such notary to the town clerk.

(b) Beginning on the date of issuance of such replacement certificate of appointment by the Secretary, the notary public shall (1) sign the notary's new name on all notarial certificates, and (2) if the notary uses a notarial seal, use only a notarial seal that contains the notary's new name.

(P.A. 90-154, S. 15; June Sp. Sess. P.A. 09-3, S. 144.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee for name change from $5 to $15 and to increase fee for recording replacement certificate from $1 to $15.

Cited. 230 C. 24.



Section 3-94p - Procedure for resignation of notary.

(a) A notary public may resign as a notary by filing with the Secretary a signed, written notice of resignation which shall indicate the effective date of such resignation.

(b) A notary public who ceases to either reside within the state or have one's principal place of business in the state shall immediately resign as a notary in the manner provided in subsection (a) of this section.

(P.A. 90-154, S. 16; P.A. 95-76, S. 4.)

History: P.A. 95-76 added provision in Subsec. (b) re notaries having principal place of business in the state.

Cited. 230 C. 24.



Section 3-94q - Death of notary.

As soon as possible after the death of a notary public, the notary's personal representative shall destroy the notary's official notarial seal, if any, and file a signed, written notice, with the Secretary of the State, indicating that the notary public has died and the date of death.

(P.A. 90-154, S. 17.)

Cited. 230 C. 24.



Section 3-95 - Fees of notary.

The fee for any act performed by a notary public in accordance with the provisions of the general statutes shall not exceed five dollars plus an additional thirty-five cents for each mile of travel.

(1949 Rev., S. 3638; P.A. 79-284; P.A. 90-154, S. 18; P.A. 00-138, S. 1, 2.)

History: P.A. 79-284 replaced varying fees for different types of notarization with single fee of $1.00 and raised travel charges from $0.10 to $0.15 per mile; P.A. 90-154 increased fee to $2.00 plus $0.25 a mile; P.A. 00-138 increased to $5.00 plus $0.35 a mile, effective July 1, 2000.

See Sec. 52-259 re court fees.

Cited. 230 C. 24.



Section 3-95a - Prohibition re notary offering or providing legal advice in immigration matters. Use of title of notario or notario publico.

(a) A notary public shall not offer or provide legal advice to any person in immigration matters or represent any person in immigration proceedings unless such notary public (1) has been admitted as an attorney under the provisions of section 51-80, or (2) is authorized pursuant to 8 CFR 292.2 to practice immigration law or represent persons in immigration proceedings.

(b) A notary public shall not assume, use or advertise the title of notario or notario publico, unless such notary public (1) has been admitted as an attorney under the provisions of section 51-80, or (2) indicates in any advertisement or otherwise provides written notice that such notary public is not licensed as an attorney in this state.

(c) Any notary public who violates any provision of this section shall have committed a violation of subsection (a) of section 51-88 and be subject to the penalties set forth in subsection (b) of section 51-88.

(P.A. 13-127, S. 1.)



Section 3-96 - List of Superior Court judges and officials.

The Secretary shall keep in his office, for public inspection, a copy of the list of the judges and clerks of the Superior Court, and of the state's attorneys and state marshals, with the date of their respective appointments and terms of service and shall, from time to time, add to said list the names of persons thereafter appointed or elected to the offices named. The Chief Court Administrator shall furnish the Secretary a certified list of the chief clerks, deputy chief clerks, clerks, deputy clerks and assistant clerks appointed by the judges of the Superior Court at their annual meeting, and any judge making an appointment to fill a vacancy shall, in like manner, certify to such appointment; and the chief clerk of the Superior Court in each judicial district shall notify the Secretary whenever a new appointment is made for the office of state's attorney for his judicial district. The Secretary shall, when requested, certify to the official character of the officers whose appointment is recorded as herein provided.

(1949 Rev., S. 175; 1967, P.A. 656, S. 2; P.A. 76-436, S. 389, 681; P.A. 78-280, S. 1, 127; P.A. 00-99, S. 18, 154.)

History: 1967 act substituted chief court administrator for chief justice of the supreme court; P.A. 76-436 substituted chief administrative judge for chief court administrator, clarified that clerks to be included in list and included judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to county; P.A. 00-99 changed reference to sheriffs to state marshals, effective December 1, 2000.



Section 3-97 - Records of the colony of New Haven.

The Secretary is authorized to issue certified copies of any instrument contained in the volumes of the records of the “Colony or Jurisdiction of New Haven”, deposited in the State Library, which certified copies shall be admissible in evidence in the same manner and entitled to the same weight as copies made and certified by the official from whom such records were received; and the town clerk of the town of New Haven is authorized to issue certified copies from the photostat copies of such records, deposited in the office of said town clerk by the State Librarian, which certified copies shall be admissible in evidence in the same manner and entitled to the same weight as copies made and certified from original copies.

(1949 Rev., S. 176.)



Section 3-98 - Photographic or electronic records and copies.

Copies of any books, records, papers or documents filed, as required by law, for record in the office of the Secretary shall, when authenticated under the seal of the state and over a facsimile of the signature of the Secretary, be admitted in evidence equally with the originals thereof and shall be prima facie evidence of the facts set forth therein. When certified copies of any certificate or report filed by any corporation for record in the office of the Secretary are required by law to be furnished by said Secretary for use in this state, it shall be sufficient if the Secretary furnishes such copies over a facsimile of his signature and authenticated under the seal of the state. When the term “recorded” is used under provisions of law relating to a record in the office of the Secretary, such term shall be construed to include a photographic or electronic record. When the term “certified copy” is used under provisions of law relating to a certified copy to be furnished by the Secretary, such term shall be construed to include photographic or electronic copy. Any limitation contained in section 1-12 upon the use of signatures shall have no application to the provisions of this section.

(1949 Rev., S. 177; P.A. 89-243, S. 1, 4.)

History: P.A. 89-243 changed “photostat record” to “photographic or electronic record”, and added provision that “certified copy” shall be construed to include photographic or electronic copy.

See Sec. 1-7 re authority to reproduce documents by photographic processes.



Section 3-99 - Fees for filing and recording in Secretary's office.

Section 3-99 is repealed.

(1949 Rev., S. 3637; 1951, S. 1984d; 1959, P.A. 530, S. 1; February, 1965, P.A. 364, S. 2.)



Section 3-99a - Fees for filing, recording and copying documents. Expedited services. Filing by electronic means. Unique identification numbers. Remittance by credit account.

(a) Except as provided in subsection (b) of this section, the Secretary of the State shall receive, for filing or recording any document, instrument or paper required to be filed or recorded regardless of the number of pages, when fees are not otherwise specially provided for, fifty dollars. The Secretary shall receive, for preparing and furnishing a copy of any document, instrument or paper filed or recorded: For each copy of each such document, regardless of the number of pages, forty dollars, for affixing the Secretary's certificate and the state seal thereto, fifteen dollars; for the Secretary's certificate with the state seal imprinted or affixed, fifty dollars; for a certificate, with the seal of the state imprinted or affixed thereon, of any fact or record for which no special provision is made, fifty dollars; for certifying the incumbency of a judge of probate, notary public or other official, forty dollars, except that for certifying the incumbency of an official in connection with an adoption of a child, such fee shall be fifteen dollars.

(b) No fee shall be charged for filing any document required to be filed pursuant to the provisions of titles 4, 7 and 9, and the fee for furnishing copies of such documents shall be such as will, in the judgment of said Secretary, cover the costs of such copies, except that the fee for furnishing copies of documents filed pursuant to title 9 shall not exceed twenty-five cents per page. No fee shall be charged for filing resolutions relating to payment from the Treasury and statements of receipts and expenditures of judges of probate.

(c) No fee shall be charged for any copy required by any state officer, department, board or commission, the fee for which would be payable from the State Treasury. For other services for which fees are not provided by the general statutes, the Secretary may charge such fees as will in his judgment cover the cost of the services provided. The tax imposed under chapter 219 shall not be imposed upon any transaction for which a fee may be charged under the provisions of this section. Overpayments made to the Records and Legislative Services Division or to the Commercial Recording Division of the office of the Secretary of the State, whether for documents or for fees, in an amount not to exceed five dollars shall not be refunded but shall be placed in the General Fund. No overpayment claim shall be presented under this section but within one year after it accrues.

(d) In the performance of their functions, the Commercial Recording Division and the Records and Legislative Services Division of the office of the Secretary of the State may, in the discretion of the Secretary, provide expedited services. The Secretary shall provide for the establishment and administration of a system of payment for such expedited services and may include in such system prepaid deposit accounts. The Secretary shall charge, in addition to the filing fees provided for by law, the sum of fifty dollars for each expedited service provided. The filing fee and the expediting fee shall be paid by the person requesting the information and documents, in such manner as required by the Secretary. The Secretary may promulgate rules and regulations necessary to establish guidelines for the use of expedited services and shall establish fees, in addition to the expediting fee, for expedited electronic data processing services which cover the cost of such services.

(e) The Secretary of the State may accept the filing of documents by telecopier or other electronic media and employ new technology, as it is developed, to aid in the performance of all duties required by the law. The Secretary of the State may establish rules, fee schedules and regulations, not inconsistent with the law, for filing documents by telecopier or other electronic media, for the adoption, employment and use of new technology in the performance of the duties of the office and for providing electronic access and other related products or services that result from the employment of such new technology.

(f) The Secretary of the State may require that a unique identification number be provided on documents or requests processed by the office.

(g) The Secretary of the State may allow remittances to be in the form of a credit account number and an authorization to draw upon a specified credit account, at such time and under such conditions as the Secretary may prescribe. Remittances in the form of an authorization to draw upon a specified credit account shall include an amount for purposes of paying the discount rate associated with drawing upon the credit account, unless the remittances are drawn on an account with a financial institution that agrees to add the number to the credit card holder's billing, in which event the remittances drawn shall not include an amount for purposes of paying the discount rate associated with the drawing upon the credit account.

(February, 1965, P.A. 364, S. 1; 1967, P.A. 61; 1972, P.A. 30, S. 1; P.A. 76-230, S. 3, 4; P.A. 77-184, S. 3, 4; 77-604, S. 1, 84; P.A. 79-341; 79-356, S. 11; P.A. 82-374, S. 5, 6; P.A. 85-486, S. 1, 2; P.A. 89-251, S. 63, 203; 89-252, S. 1, 11; P.A. 90-100, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 87, 117; P.A. 93-363, S. 1; P.A. 94-112, S. 2; P.A. 95-252, S. 14; P.A. 07-217, S. 3; June Sp. Sess. P.A. 09-3, S. 145.)

History: 1967 act prohibited fees for filing party rules or furnishing copies of rules; 1972 act allowed charge of $0.10 per page for furnishing copies; P.A. 76-230 increased fee for certifying various documents from $3.00 to $5.00 and deleted provision concerning comparing copies; P.A. 77-184 added Subsec. (c) providing sales tax exemption; P.A. 77-604 made technical changes; P.A. 79-341 made fee exemption extend to all documents pertaining to elections for filing purposes and allowed a charge for copying to cover costs, deleting the set fee of $0.10 per page; P.A. 79-356 provided that overpayments to corporations divisions not exceeding $5.00 be paid into general fund; P.A. 82-374 amended Subsec. (c) by adding provision that overpayments to uniform commercial code division in an amount not to exceed $3.00 shall not be refunded but shall be placed in general fund; P.A. 85-486 added Subsec. (d) re establishment and administration of expedited services, including expediting fee of $20.00 and regulatory authority to establish guidelines for use of system; P.A. 89-251 increased the fee for two pages or less from $4.00 to $6.00, for additional pages from $1.50 to $2.00, for certifying the incumbency of a judge of probate from $5.00 to $20.00, and created a fee for certifying the incumbency of other public officials of $20.00, set the fee for copies of title 9 documents at not less than $0.30 per copy for the first fifty copies and $0.50 each for subsequent copies, set the fee for services in Subsec. (c) and increased the fees for expedited service in Subsec. (d) from $20.00 to $25.00; P.A. 89-252 amended Subsec. (a) by increasing standard fee for copies from $1.50 for each page of a document, with a minimum charge of $4.00 to $15.00 for each document, regardless of the number of pages, amended Subsec. (b) by exempting documents filed pursuant to titles 4 and 7 from fee, amended Subsec. (c) by changing “corporations division” to “records and legislative services division or to the commercial recording division, except the uniform commercial code unit” and amended Subsec. (d) by providing that the commercial recording division and the records and legislative services division may provide expedited services; P.A. 90-100 added in Subsec. (a) the reduced fee for certifying the incumbency of an official in connection with the adoption of a child; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase fees and to make fees applicable regardless of number of pages and amended Subsec. (c) to delete specific fees formerly enumerated in Subdivs. (1) to (12), inclusive, and to place one-year time limit on presenting overpayment claim; P.A. 93-363 increased fees for certificate from $5.00 to $25.00, deleted provisions in Subsec. (c) re overpayments made to uniform commercial code unit and added Subsec. (e) re acceptance of filing of documents by telecopier or other electronic media, Subsec. (f) re requirement of unique identification number on documents or requests and Subsec. (g) re permitting remittances to be in form of credit account number; P.A. 94-112 amended Subsec. (b) by changing the fee from not less than $0.30 per copy for the first fifty copies and $0.50 per copy for each copy thereafter to not more than $0.25 per page; P.A. 95-252 amended Subsec. (b) to provide that the maximum fee of $0.25 per page for furnishing copies of documents only applies to copies of documents filed pursuant to title 9 and amended Subsec. (e) to authorize the Secretary of the State to establish rules, fee schedules and regulations “for providing electronic access and other related products or services that result from the employment of such new technology”; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (d) to increase fees.

See Secs. 33-617 and 33-1013 re fees payable to Secretary by stock and nonstock corporations, respectively.



Section 3-99b - Forms of documents filed in Secretary's office.

The Secretary of the State may (a) except when such forms are otherwise prescribed by the general statutes, prescribe and require the use of forms for any reports, documents, certificates, instruments or other papers required to be filed in his office, and (b) prescribe the size of all documents filed in his office and require all documents submitted for filing to be such prescribed size.

(P.A. 83-138.)



Section 3-99c - Deposit of fees.

All fees received by the Secretary of the State shall be deposited in the General Fund.

(P.A. 92-200, S. 3, 5; June Sp. Sess. P.A. 09-3, S. 87.)

History: June Sp. Sess. P.A. 09-3 eliminated commercial recording account established within General Fund for payment of administrative costs of Commercial Recording Division, effective September 9, 2009.



Section 3-99d - Electronic business portal. Establishment and purpose.

The Commercial Recording Division of the office of the Secretary of the State shall establish an electronic business portal as a single point of entry for business entities for purposes of business registration pursuant to title 33 or 34. Such portal shall provide explanatory information and electronic links provided by state agencies and quasi-public agencies, including, but not limited to, the Labor Department, the Workers' Compensation Commission, the Departments of Economic and Community Development, Administrative Services, Consumer Protection, Energy and Environmental Protection and Revenue Services, Connecticut Innovations, Incorporated, Connecticut Licensing Info Center, The United States Small Business Administration, the Connecticut Small Business Development Center, the Connecticut Economic Resource Center and the Connecticut Center for Advanced Technology, for the purposes of assisting such business entities in determining permitting and licensure requirements, identifying state revenue responsibilities and benefits, and finding available state financial incentives and programs related to such entities' businesses. The information provided for purposes of business registration with the office of the Secretary of the State may be made available to state agencies and quasi-public agencies for economic development, state revenue collection and statistical purposes as provided by law.

(P.A. 11-48, S. 29; 11-61, S. 102; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 11-48 effective January 1, 2012; P.A. 11-61 added reference to Connecticut Center for Advanced Technology, effective January 1, 2012; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “the Connecticut Development Authority, Connecticut Innovations, Incorporated” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 3-100 - Names of streams.

The Commissioner of Transportation and the Commissioner of Energy and Environmental Protection are directed to prepare and file in the office of the Secretary a list of the names of all brooks, rivers, ponds, lakes and other bodies of water in this state, and, when such list is so filed, the names thereon shall be the official names of said bodies of water, provided additions to, and corrections of, said list may be certified at any time.

(1949 Rev., S. 181; 1969, P.A. 768, S. 56; P.A. 11-80, S. 1.)

History: 1969 act substituted commissioner of transportation for highway commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 3-101 to 3-104 - Division of Professional and Vocational Licensing. Professional and vocational licensing boards, generally.

Sections 3-101 to 3-104, inclusive, are repealed.

(1949 Rev., S. 182–185; September, 1957, P.A. 11, S. 4; 1971, P.A. 410, S. 1; P.A. 75-268, S. 1; P.A. 76-86.)



Section 3-105 - Arms of the state.

The following-described arms shall be the official arms of the state: A shield of rococo design of white field, having in the center three grape vines, supported and bearing fruit. The vine located in the center of the shield and the vine located on the right side of the shield shall ascend in a counterclockwise manner. The vine located on the left side of the shield shall ascend in a clockwise manner. The bordure to the shield shall consist of two bands bordered by fine lines adorned with clusters of white oak leaves (Quercus alba) bearing acorns. Below the shield shall be a white streamer, cleft at each end, bordered with two fine lines, and upon the streamer shall be in block letters the motto “QUI TRANSTULIT SUSTINET”. A drawing of said arms, made in conformity herewith and filed in the office of the Secretary, shall be the official drawing of the arms of the state.

(1949 Rev., S. 178; 1953, S. 61d; 1959, P.A. 328, S. 1; 1961, P.A. 76, S. 1; P.A. 90-156, S. 1.)

History: 1959 act added provision re approval of certain reproductions by secretary; 1961 act deleted references to use of arms other than on official business; P.A. 90-156 added provisions re location of the vines and description of bordure to the shield and amended description of letters on the streamer.



Section 3-106 - Seal.

The great seal of the state shall conform to the following description: It shall be a perfect ellipse with its major axis two and one-half inches in length and its minor axis two inches in length, the major axis being vertical. Within such ellipse shall appear another ellipse with its major axis one and fifteen-sixteenths inches in length and its minor axis one and one-half inches in length. The inner ellipse is separated from the outer ellipse only by a line two points one-thirty-sixth of an inch in width and with the space between the two ellipses, being seven-thirty-seconds of an inch, forming a border. In said space shall appear, letter spaced and in letters one-eighth of an inch in height and of twelve point century Roman, the words “SIGILLUM REIPUBLICAE CONNECTICUTENSIS”, beginning and ending one and one-sixteenth inches apart in the lower space along such border. In the center of the inner ellipse shall be three grape vines, two above and one below, each with four leaves and three clusters of grapes intertwined around a support nine-sixteenths of an inch high, and the base of the supports of the two upper vines one inch from the base of the inner ellipse and eleven-sixteenths of an inch apart. The base of the lower support shall be nine-sixteenths of an inch from the base of the inner ellipse and halfway between said bases shall appear the motto “QUI TRANSTULIT SUSTINET”, in number three, six point card Roman letters, or engraver's Roman letters, on a ribbon gracefully formed, with the ends of the ribbon turned upward and inward and cleft. A drawing of said seal shall be filed in the office of the Secretary and shall be its official drawing.

(1949 Rev., S. 179, 8490; 1953, S. 3280d; 1959, P.A. 328, S. 2; 1961, P.A. 76, S. 2.)

History: 1959 act deleted provision confining use of seal to use under direction of secretary and stated reproductions could only be for purposes related directly or indirectly to state business; 1961 act deleted all provisions re reproductions.



Section 3-106a - Reproduction of arms and seal.

The official arms and seal of the state of Connecticut, or imitation thereof, whether as a reproduction, imprint or facsimile, shall be made and used only under the direction and with the approval of the Secretary of the State for purposes specifically authorized by the Constitution and laws of the state or related directly or indirectly to the official business of the state, provided the Secretary may in his judgment approve other reproductions of said arms or seal of the state for memorials and for purposes he considers educational.

(1961, P.A. 76, S. 3; February, 1965, P.A. 396, S. 1.)

History: 1965 act specified section applies to imitations of the official arms and seal of state.



Section 3-107 - State flag.

The following-described flag is the official flag of the state. The dimensions of the flag shall be five feet and six inches in length, four feet and four inches in width. The flag shall be azure blue, charged with an argent white shield of rococo design, having in the center three grape vines, supported and bearing fruit in natural colors. The bordure to the shield shall be in two colors, gold on the interior and silver on the exterior, adorned with natural-colored clusters of white oak leaves (Quercus alba) bearing acorns. Below the shield shall be a white streamer, cleft at each end, bordered by a band of gold within fine brown lines, and upon the streamer in dark blue block letters shall be the motto “QUI TRANSTULIT SUSTINET”; the whole design being the arms of the state.

(1949 Rev., S. 3581; P.A. 90-156, S. 2.)

History: P.A. 90-156 amended description of the state flag.



Section 3-108 - State flower.

The mountain laurel, Kalmia latifolia, shall be the state flower.

(1949 Rev., S. 3582.)



Section 3-108a - Children’s state flower.

Michaela Petit’s Four-O’Clocks, Mirabilis jalapa, shall be the children’s state flower.

(P.A. 15-77, S. 1.)

History: P.A. 15-77 effective June 19, 2015.



Section 3-109 - State bird.

The American robin, Turdus migratorius, shall be the state bird.

(1949 Rev., S. 3583.)



Section 3-109a - State animal.

The sperm whale, Physeter macrocephalus, shall be the state animal.

(P.A. 75-165; P.A. 86-403, S. 6, 132.)

History: P.A. 86-403 made technical change re scientific name of sperm whale.



Section 3-109b - State insect.

The praying mantis, Mantis religiosa, shall be the state insect.

(P.A. 77-243.)



Section 3-109c - State shellfish.

The Eastern oyster, Crassostrea virginica, shall be the state shellfish.

(P.A. 89-321, S. 10, 12.)



Section 3-109d - State fish.

The American shad, Alosa sapidissima, shall be the state fish.

(P.A. 03-41, S. 1.)



Section 3-110 - State tree.

The white oak, Quercus alba, shall be the state tree.

(1949 Rev., S. 3584.)



Section 3-110a - State to be known as “Constitution State”.

The state of Connecticut shall be known as “The Constitution State”.

(1959, P.A. 121.)



Section 3-110b - State mineral.

The garnet shall be the state mineral.

(P.A. 77-293.)



Section 3-110c - State song.

The song entitled “Yankee Doodle”, composer unknown, shall be the state song. The form in which this song shall be sung as the state song shall be as follows:

WORDS

Yankee Doodle went to town,

Riding on a pony,

Stuck a feather in his hat,

And called it macaroni.

CHORUS

Yankee Doodle keep it up,

Yankee Doodle dandy,

Mind the music and the step,

And with the folks be handy.

MUSIC

(P.A. 78-4.)



Section 3-110d - State ship.

The submarine, USS Nautilus, shall be the state ship.

(P.A. 83-313.)



Section 3-110e - State hero and state heroine.

(a) Nathan Hale shall be the state hero.

(b) Prudence Crandall shall be the state heroine.

(P.A. 85-311; P.A. 95-20.)

History: P.A. 95-20 designated existing provision as Subsec. (a) and added Subsec. (b), naming Prudence Crandall as the state heroine.



Section 3-110f - State poet laureate.

The Department of Economic and Community Development, with recommendations of the Culture and Tourism Advisory Committee, may appoint a state poet laureate.

(P.A. 85-221; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 128.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development, with recommendations of the Culture and Tourism Advisory Committee”, effective July 1, 2011.



Section 3-110g - State fossil.

The dinosaur footprints of Eubrontes shall be the state fossil.

(P.A. 91-70.)



Section 3-110h - State troubadour.

There shall be an official state troubadour. The Department of Economic and Community Development shall biennially designate a troubadour to serve in the position.

(P.A. 91-157; June Sp. Sess. P.A. 99-1, S. 49, 51; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 129.)

History: June Sp. Sess. P.A. 99-1 required troubadour to be designated biennially, rather than annually, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced state Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 3-110i - State composer. Charles Edward Ives Memorial Composer Laureate.

Charles Edward Ives is designated as the composer of the state of Connecticut. There shall be a “Charles Edward Ives Memorial Composer Laureate of the state of Connecticut”. The board of directors of the Charles Ives Center for the Arts, in consultation with the panel established under this section, may designate from time to time a composer who was born or is living in Connecticut to serve in the position of composer laureate. There is established a panel that shall meet from time to time to advise said board of directors on the designation of the composer laureate. The panel shall be comprised of eight members, one of whom shall be a representative of the Department of Economic and Community Development, one of whom shall be a representative of the New Haven Symphony Orchestra, one of whom shall be a representative of the Hartford Symphony Orchestra, one of whom shall be a representative of the Yale University School of Music, one of whom shall be a representative of the Hartt School of Music of The University of Hartford, one of whom shall be a representative of The Charles Ives Society, Inc., one of whom shall be a representative of The University of Connecticut through its music department, and one of whom shall be a representative of the Connecticut State University System through the music department of Western Connecticut State University. Each member of the panel shall be selected by the entity that the member represents.

(P.A. 91-318; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 130.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced Connecticut Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 made a technical change and replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 3-110j - State tartan.

The following-described tartan shall be the official tartan of the state: A plaid, with large blue stripes representing Long Island Sound, large green stripes representing forest, medium gray stripes representing granite, red and yellow pin stripes representing autumn leaves and white pin stripes representing snow. The white pin stripes shall be located within every other gray stripe and shall be offset from the center. The thread ratio for the tartan shall be: Blue-10, gray-2, white-1, gray-5, green-8, yellow-1, green-2, red-1, green-8, gray-8 and blue-10.

(P.A. 95-47.)



Section 3-110k - State folk dance.

The square dance shall be the state folk dance.

(P.A. 95-107.)



Section 3-110l - State cantata.

The cantata entitled “Nutmeg” composed by Stanley L. Ralph shall be the state cantata.

(P.A. 03-63, S. 1.)



Section 3-110m - State flagship and tall ship ambassador.

The Freedom Schooner Amistad shall be the official state flagship and tall ship ambassador of the state.

(P.A. 03-20, S. 1.)



Section 3-110n - State aircraft.

The F4U Corsair shall be the state aircraft.

(P.A. 05-49, S. 1.)

History: P.A. 05-49 effective May 9, 2005.



Section 3-110o - State polka.

The ballroom polka shall be the state polka.

(P.A. 13-210, S. 1.)

History: P.A. 13-210 effective June 25, 2013.



Section 3-110p - Second state song.

The song entitled “Beautiful Connecticut Waltz”, composed by Joseph Leggo of Newington, shall be the second state song.

(P.A. 13-210, S. 2.)

History: P.A. 13-210 effective June 25, 2013.






Chapter 34 - Comptroller

Section 3-111 - Salary and bond. Office of Comptroller full time.

The Comptroller shall receive an annual salary of one hundred ten thousand dollars and shall devote full time to the duties of the office. The Comptroller shall give bond in the sum of twenty-five thousand dollars.

(1949 Rev., S. 3586, subs. (5); 1951, S. 1960d, subs. (5); June, 1955, S. 63d; February, 1965, P.A. 331, S. 43; 1972, P.A. 281, S. 37; P.A. 77-576, S. 55, 65; P.A. 82-365, S. 6, 8; P.A. 86-375, S. 5, 9; P.A. 98-227, S. 5, 9; P.A. 00-231, S. 4, 10.)

History: 1965 act increased salary from $8,000 to $15,000 effective with respect to comptroller elected November 8, 1966; 1972 act increased salary to $20,000, effective January 8, 1975; P.A. 77-576 increased comptroller's salary to $25,000, effective January 1, 1979; P.A. 82-365 increased comptroller's annual salary to $35,000 and added provision requiring comptroller to devote full time to duties of office; P.A. 86-375 increased comptroller's annual salary to $50,000; P.A. 98-227 increased Comptroller's annual salary to $65,000, effective January 6, 1999; P.A. 00-231 increased Comptroller's salary to $110,000 and made a technical change for the purpose of gender neutrality, effective January 8, 2003.

See Sec. 4-14 re transportation allowance.



Section 3-112 - Powers and duties.

The Comptroller shall: (1) Establish and maintain the accounts of the state government and perform such other duties as are prescribed by the Constitution of the state; (2) register all warrants or orders for the disbursement of the public money; (3) adjust and settle all demands against the state not first adjusted and settled by the General Assembly and give orders on the Treasurer for the balance found and allowed; (4) prescribe the mode of keeping and rendering all public accounts of departments or agencies of the state and of institutions supported by the state or receiving state aid by appropriation from the General Assembly; (5) prepare and issue effective accounting and payroll manuals for use by the various agencies of the state; and (6) from time to time, examine and state the amount of all debts and credits of the state; present all claims in favor of the state against any bankrupt, insolvent debtor or deceased person; and institute and maintain suits, in the name of the state, against all persons who have received money or property belonging to the state and have not accounted for it. All moneys recovered, procured or received for the state by the authority of the Comptroller shall be paid to the Treasurer, who shall file a duplicate receipt therefor with the Comptroller. The Comptroller may require reports from any department, agency or institution as aforesaid upon any matter of property or finance at any time and under such regulations as the Comptroller prescribes and shall require special reports upon request of the Governor, and the information contained in such special reports shall be transmitted by him to the Governor. All records, books and papers in any public office shall at all reasonable times be open to inspection by the Comptroller. The Comptroller may draw his order on the Treasurer for a petty cash fund for any budgeted agency. Expenditures from such petty cash funds shall be subject to such procedures as the Comptroller establishes. In accordance with established procedures, the Comptroller may enter into such contractual agreements as may be necessary for the discharge of his duties. As used in this section, “adjust” means to determine the amount equitably due in respect to each item of each claim or demand.

(1949 Rev., S. 187; 1971, P.A. 495; P.A. 78-302, S. 1, 11; P.A. 82-77; 82-472, S. 151, 183; P.A. 85-426, S. 1, 2; P.A. 14-122, S. 64.)

History: 1971 act required comptroller to prepare and issue accounting and payroll manuals; P.A. 78-302 gave comptroller power to require reports at his discretion and special reports upon governor's request and to establish petty cash funds; P.A. 82-77 authorized comptroller to enter into contractual agreements; P.A. 82-472 made technical change substituting “comptroller” for “controller”; P.A. 85-426 deleted former Subdiv. (4) requiring comptroller to furnish blank forms necessary to be used in presenting claims or demands for liquidation and renumbered remaining Subdivs.; P.A. 14-122 made technical changes.

Mandamus lies to compel the drawing of an order for a claim fixed by law. 61 C. 554. Cited. 129 C. 277. Orders for withdrawal of funds from unemployment compensation benefit account must be registered in office of Comptroller. 133 C. 132. Section of bill prescribing mode of keeping books by Comptroller held unconstitutional and void. 152 C. 431.



Section 3-112a - Substitution of securities for retainages on state contracts and subcontracts.

(a) Under any contract made or awarded by the state, or by any public department or official thereof, or under any subcontract made directly thereunder with the contractor, the contractor and any subcontractor may, from time to time, withdraw the whole or any portion of the amount retained for payments to the contractor or subcontractors, as the case may be, pursuant to the terms of the contract or subcontracts, upon depositing with the Comptroller (1) United States Treasury bonds, United States Treasury notes, United States Treasury certificates of indebtedness or United States Treasury bills, or (2) bonds or notes of the state of Connecticut or (3) bonds of any political subdivision in the state of Connecticut. No amount shall be withdrawn in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower.

(b) The Comptroller shall, on a regular basis, collect all interest or income on the obligations so deposited and shall pay the same, when and as collected, to the contractor and the subcontractors who deposited the obligations. If the deposit is in the form of coupon bonds, the Comptroller shall deliver each coupon as it matures to the contractor and the subcontractors.

(c) Any amount deducted by the state, or by any public department or official thereof, pursuant to the terms of the contract, and subcontracts made directly thereunder with the contractor, from the retainages due the contractor and said subcontractors, shall be deducted, first from that portion of the retainages for which no security has been substituted, then from the proceeds of any deposited security. In the latter case, the contractor and the subcontractors shall be entitled to receive interest, coupons or income only from those securities which remain after such amount has been deducted.

(February, 1965, P.A. 437; 1971, P.A. 824.)

History: 1971 act included subcontracts and subcontractors under provisions of section.

Cited. 29 CS 418.



Section 3-113 - Deputy Comptroller.

The Comptroller shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and shall perform all the duties of the Comptroller in case of his sickness or absence and such other duties as may be prescribed.

(1949 Rev., S. 188.)



Section 3-113a - Assistant comptrollers.

Notwithstanding any provision of the general statutes, the Comptroller may appoint such assistant comptrollers as necessary for the efficient conduct of the business of the Comptroller. Such assistant comptrollers shall be in the unclassified service and may be removed by the Comptroller.

(P.A. 07-213, S. 13.)

History: P.A. 07-213 effective July 10, 2007.



Section 3-114 - Accounting for receipts.

The Comptroller shall be notified of the payment of all moneys into the Treasury and shall establish an accounting procedure applicable to all receipts at the source of their collection.

(1949 Rev., S. 189.)



Section 3-114a - Recording of revenue received after end of fiscal year.

Section 3-114a is repealed.

(February, 1965, P.A. 418, S. 1; 1967, P.A. 363, S. 3.)



Section 3-114b - Recording of estimated sales and use tax to be received after close of fiscal year.

At the close of each fiscal year the Comptroller is authorized to record as revenue of such year, the amount of sales and use taxes to be received for the calendar quarter ending at the close of such fiscal year as estimated by the Secretary of the Office of Policy and Management.

(1967, P.A. 363, S. 4; P.A. 73-679, S. 6, 43; P.A. 75-537, S. 16, 55; P.A. 77-614, S. 19, 610; P.A. 78-302, S. 2, 11.)

History: P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for managing director of the budget; P.A. 75-537 changed division name to budget and management division and omitted reference to designee; P.A. 77-614 replaced budget director with secretary of the office of policy and management; P.A. 78-302 replaced education, welfare and public health taxes with sales and use taxes.



Section 3-114c - Recording of cigarette tax revenue received at end of fiscal year.

At the end of each fiscal year, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax revenue received by the Commissioner of Revenue Services under the provisions of chapter 214 as payment for the sale of Connecticut cigarette tax stamps or heat-applied decals sold by said commissioner as provided under section 12-298 prior to the end of such fiscal year, provided payment for such stamps or decals is received by said commissioner not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 3, 21; P.A. 77-614, S. 139, 610; P.A. 96-221, S. 1, 25; P.A. 05-145, S. 1.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; (Revisor's note: In 1999 the words “or 12-299” in the phrase “as provided under section 12-298 or 12-299” were deleted editorially by the Revisors since Sec. 12-299 was repealed by public act 98-262); P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114d - Recording of alcoholic beverage tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1976, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapter 220 on all sales of alcoholic beverages occurring in such fiscal year, provided payment of such tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 4, 21; P.A. 77-614, S. 139, 610; P.A. 96-221, S. 2, 25; P.A. 05-145, S. 2.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114e - Recording of gasoline tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1987, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapters 221 and 222 on all fuel sold or used prior to the end of such fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 7, 21; P.A. 85-613, S. 83, 154; P.A. 87-49, S. 1, 2; P.A. 96-221, S. 3, 25; P.A. 05-145, S. 3.)

History: P.A. 85-613 made technical change, deleting reference to taxes levied under Sec. 12-466, that section having been repealed; P.A. 87-49 provided that the date of receipt shall be determined by the date of the postmark of the letter; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114f - Recording of utility company tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1996, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapters 212 and 227 on gross earnings in such fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 16, 21; P.A. 86-17, S. 1, 3; P.A. 96-221, S. 4, 25; P.A. 05-145, S. 4.)

History: P.A. 86-17 provided that date of receipt shall be determined by the date of the postmark of the letter, beginning with FY 1985-86; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114g - Recording of corporation business tax revenue received at end of fiscal year.

At the end of each fiscal year, commencing with the fiscal year ending on June 30, 1990, the Comptroller is authorized to record as revenue for such fiscal year, the amount of revenue related to the tax imposed under chapter 208 for such fiscal year which is received by the Commissioner of Revenue Services not later than five business days after the August fifteenth immediately following the end of such fiscal year.

(P.A. 90-148, S. 6, 34; P.A. 96-221, S. 5, 25; P.A. 99-173, S. 56, 65; P.A. 03-2, S. 37; P.A. 05-145, S. 5.)

History: P.A. 96-221 authorized accrual of tax payments postmarked by August fifteenth and made provision for accrual if August fifteenth is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 99-173 changed the accrual date from “the fifteenth day of August” to “the last day of July”, effective July 1, 1999; P.A. 03-2 changed the accrual date from “the last day of July” to “the fifteenth day of August”, effective February 28, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the fifteenth day of August, effective June 24, 2005.



Section 3-114h - Recording of income tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1992, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax that is required to be paid to the Commissioner of Revenue Services under chapter 229 and that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(June Sp. Sess. P.A. 91-3, S. 94, 168; May Sp. Sess. P.A. 92-5, S. 25, 37; P.A. 96-221, S. 6, 25; P.A. 03-2, S. 38; P.A. 05-145, S. 6.)

History: May Sp. Sess. P.A. 92-5 made a technical change; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 03-2 replaced “deducted and withheld from employee wages and to be paid over” with “paid” and provided for accrual of all revenue received under chapter 229, effective February 28, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114i - Recording of hospital taxes received each year by letter postmarked in July.

At the close of each fiscal year commencing with the fiscal year ending on June 30, 1994, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapter 211a which is received by the Commissioner of Revenue Services or is delivered by United States mail to said commissioner in an envelope bearing a United States post office cancellation mark no later than (1) the last day of July immediately following the end of such fiscal year, or (2) if such last day of July is a Saturday, Sunday or legal holiday, as defined in section 12-39a, the next succeeding day which is not a Saturday, Sunday or legal holiday.

(P.A. 94-9, S. 35, 41; P.A. 96-221, S. 7, 25.)

History: P.A. 94-9 effective April 1, 1994; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.



Section 3-114j - Recording of payments from Indian tribes received each year in July.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1995, the Comptroller is authorized to record as revenue for such fiscal year the amount of any payments which are received by the Treasurer from any Indian tribe, pursuant to a memorandum of understanding, or are delivered by United States mail to the Treasurer in an envelope bearing a United States post office cancellation mark no later than (1) the last day of July immediately following the end of such fiscal year, or (2) if such last day of July is a Saturday, Sunday or legal holiday, as defined in section 12-39a, the next succeeding day which is not a Saturday, Sunday or legal holiday.

(May Sp. Sess. P.A. 94-4, S. 77, 85; P.A. 95-160, S. 64, 69; P.A. 96-221, S. 8, 25.)

History: May Sp. Sess. P.A. 94-4 effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996.



Section 3-114k - Recording of revenue for the fiscal year ending June 30, 1995.

Section 3-114k is repealed, effective October 1, 2002.

(P.A. 95-160, S. 52, 69; P.A. 96-139, S. 12, 13; P.A. 02-103, S. 26; S.A. 02-12, S. 1.)



Section 3-114l - Recording of payments from the Energy Conservation and Load Management Funds.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 2003, the Comptroller is authorized to record as revenue for such fiscal year the amount of any payments from the Energy Conservation and Load Management Funds which are deposited into the General Fund pursuant to section 20 of public act 03-2* no later than (1) the last day of July immediately following the end of such fiscal year, or (2) if such last day of July is a Saturday, Sunday or legal holiday, as defined in section 12-39a, the next succeeding day which is not a Saturday, Sunday or legal holiday.

(P.A. 03-2, S. 21.)

*Note: Section 20 of public act 03-2 was repealed effective August 20, 2003, by section 248 of public act 03-6 of the June 30 special session.

History: P.A. 03-2 effective February 28, 2003.



Section 3-114m - Recording of real estate conveyance tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 2003, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax that is required to be paid to the Commissioner of Revenue Services under section 12-494 and that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 03-2, S. 39; P.A. 05-145, S. 7.)

History: P.A. 03-2 effective February 28, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114n - Recording of revenue from gross earnings tax on cable and satellite television systems received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending June 30, 2003, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapter 211 on gross earnings in such fiscal year applicable to operating a community antenna television system under chapter 289 or to any person operating a business that provides one-way transmission to subscribers of video programming by satellite and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 03-2, S. 55; June 30 Sp. Sess. P.A. 03-1, S. 119; P.A. 05-145, S. 8.)

History: P.A. 03-2 effective February 28, 2003; June 30 Sp. Sess. P.A. 03-1 added provision re tax on satellite television businesses, effective August 16, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114o - Recording of revenue from deposit initiator special account balances paid to the state.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 2009, the Comptroller is authorized to record as revenue for such fiscal year the amount of outstanding balances required to be paid to the state under section 22a-245a and that is received by the state not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 09-1, S. 16.)

History: P.A. 09-1 effective April 1, 2009.



Section 3-114p - Recording of hospitals tax revenue received at end of fiscal year.

At the close of each fiscal year commencing with the fiscal year ending June 30, 2012, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of section 12-263b that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 11-6, S. 149.)

History: P.A. 11-6 effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.



Section 3-114q - (Formerly Sec. 17b-322). Recording of revenue from resident day user fee in nursing homes.

At the close of each fiscal year commencing with the fiscal year ending on June 30, 2006, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of section 17b-320 that is received by the Commissioner of Revenue Services not later than five business days from the last day of July immediately following the end of such fiscal year.

(P.A. 05-251, S. 80.)

History: P.A. 05-251 effective July 1, 2005; Sec. 17b-322 transferred to Sec. 3-114q in 2013.



Section 3-114r - Recording of revenue from resident day user fee in intermediate care facility.

At the close of each fiscal year commencing with the fiscal year ending June 30, 2012, the Comptroller is authorized to record as revenue for such fiscal year the amount of the user fee imposed under the provisions of section 17b-340a that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 11-6, S. 153.)

History: P.A. 11-6 effective July 1, 2011.



Section 3-115 - *(See end of section for amended version and effective date.) Preparation of accounting statements; monthly cumulative financial statements; annual report to the Governor.

The Comptroller shall prepare all accounting statements relating to the financial condition of the state as a whole, the condition and operation of state funds, appropriations, reserves and costs of operations; shall furnish such statements when they are required for administrative purposes; and shall issue cumulative monthly financial statements concerning the state’s General Fund which shall include a statement of revenues and expenditures to the end of the last-completed month together with the statement of estimated revenue by source to the end of the fiscal year and the statement of appropriation requirements of the state’s General Fund to the end of the fiscal year furnished pursuant to section 4-66 and itemized as far as practicable for each budgeted agency, including estimates of lapsing appropriations, unallocated lapsing balances and unallocated appropriation requirements. The Comptroller shall provide such statements, in the same form and in the same categories as appears in the budget act enacted by the General Assembly, on or before the first day of the following month. The Comptroller shall submit a copy of the monthly trial balance and monthly analysis of expenditure run to the Office of Fiscal Analysis. On or before September thirtieth, annually, the Comptroller shall submit a report, prepared in accordance with generally accepted accounting principles, to the Governor which shall include (1) a statement of all appropriations and expenditures of the public funds during the fiscal year next preceding itemized by each appropriation account of each budgeted agency; (2) a statement of the revenues of the state classified as far as practicable as to budgeted agencies, sources and funds during such year; (3) a statement setting forth the total tax receipts of the state during such year; (4) a balance sheet setting forth, as of the close of such year, the financial condition of the state as to its funds; and such other information as will, in the Comptroller’s opinion, be of interest to the public or as will convey to the General Assembly and the Governor the essential facts as to the financial condition and operations of the state government. The annual report of the Comptroller shall be published and made available to the public on or before the thirty-first day of December.

(1949 Rev., S. 190; 1959, P.A. 132, S. 15; 1967, P.A. 363, S. 5; 1971, P.A. 435, S. 1; 1972, P.A. 147, S. 1; P.A. 74-313, S. 2, 3; P.A. 75-62, S. 1, 2; P.A. 78-302, S. 3, 11; P.A. 82-465, S. 1, 5; June Sp. Sess. P.A. 91-14, S. 1, 30; P.A. 99-3; P.A. 11-48, S. 44.)

*Note: On and after July 1, 2019, this section, as amended by section 166 of public act 15-244, is to read as follows:

“Sec. 3-115. Preparation of accounting statements; monthly cumulative financial statements; annual report to the Governor. The Comptroller shall prepare all accounting statements relating to the financial condition of the state as a whole, the condition and operation of state funds, appropriations, reserves and costs of operations; shall furnish such statements when they are required for administrative purposes; and shall issue cumulative monthly financial statements concerning the state’s General Fund which shall include a statement of revenues and expenditures to the end of the last-completed month together with the statement of estimated revenue by source to the end of the fiscal year and the statement of appropriation requirements of the state’s General Fund to the end of the fiscal year furnished pursuant to section 4-66 and itemized as far as practicable for each budgeted agency, including estimates of lapsing appropriations, unallocated lapsing balances and unallocated appropriation requirements. The Comptroller shall provide such statements, in the same form and in the same categories as appears in the budget act enacted by the General Assembly, on or before the first day of the following month. The Comptroller shall submit a copy of the monthly trial balance and monthly analysis of expenditure run to the legislative Office of Fiscal Analysis. On or before September thirtieth, annually, the Comptroller shall submit a report, prepared in accordance with generally accepted accounting principles, to the Governor which shall include (1) a statement of all appropriations and expenditures of the public funds during the fiscal year next preceding itemized by each appropriation account of each budgeted agency; (2) a statement of the revenues of the state classified as far as practicable as to budgeted agencies, sources and funds during such year; (3) a statement setting forth the total tax receipts of the state during such year; (4) a balance sheet setting forth, as of the close of such year, the financial condition of the state as to its funds; (5) a statement certifying the threshold level for deposits to the Budget Reserve Fund under subdivision (5) of subsection (a) of section 4-30a for the current fiscal year; and (6) such other information as will, in the Comptroller’s opinion, be of interest to the public or as will convey to the General Assembly and the Governor the essential facts as to the financial condition and operations of the state government. The annual report of the Comptroller shall be published and made available to the public on or before the thirty-first day of December.”

(1949 Rev., S. 190; 1959, P.A. 132, S. 15; 1967, P.A. 363, S. 5; 1971, P.A. 435, S. 1; 1972, P.A. 147, S. 1; P.A. 74-313, S. 2, 3; P.A. 75-62, S. 1, 2; P.A. 78-302, S. 3, 11; P.A. 82-465, S. 1, 5; June Sp. Sess. P.A. 91-14, S. 1, 30; P.A. 99-3; P.A. 11-48, S. 44; P.A. 15-244, S. 166.)

History: 1959 act required inclusion in annual report to governor of statement of total tax receipts; 1967 act changed report deadline from September fifteenth to August fifteenth and included appropriations and encumbrances against preceding year’s appropriations; 1971 act changed report deadline to September first; 1972 act deleted provision requiring inclusion of encumbrances against preceding appropriations; P.A. 74-313 added provision concerning cumulative monthly financial statements; P.A. 75-62 changed date of issuance from twenty-fifth of each month to first of following month; P.A. 78-302 deleted reference to transportation fund, called for itemization of appropriations information by agency in monthly statements and annual report and required availability of annual report to public by December first each year; P.A. 82-465 required comptroller to submit copy of monthly trial balance and monthly analysis of expenditure run to office of fiscal analysis; P.A. 91-14 required the comptroller to include, in the cumulative monthly financial statements, the statement of estimated revenue and the statement of appropriation requirements to the end of the fiscal year “furnished pursuant to section 4-66” rather than an “analysis” of such statements; (Revisor’s note: In 1993 the word “before” was inserted editorially by the Revisors in the last sentence before the words “the first day of December”); P.A. 99-3 changed publication date of annual report from December first to December thirty-first; P.A. 11-48 changed report deadline to September 30th, required report to be prepared in accordance with generally accepted accounting principles and made technical changes, effective July 1, 2013; P.A. 15-244 inserted Subdiv. (5) re annual report statement certifying threshold level for deposits to Budget Reserve Fund under Sec. 4-30a(a)(5) for current fiscal year and made technical changes, effective July 1, 2019.



Section 3-115a - Providing for budgetary and financial reporting needs of the executive branch.

The Comptroller, in carrying out accounting processes and financial reporting that meet constitutional needs, shall provide for the budgetary and financial reporting needs of the executive branch as may be necessary through the CORE-CT system.

(P.A. 92-135, S. 5; P.A. 04-87, S. 2.)

History: P.A. 04-87 deleted former Subsec. (a) re definitions, deleted Subsec. (b) designator and replaced reference to CAS, BOSS, SAAAS, ABS and APS systems with reference to the CORE-CT system.



Section 3-115b - Generally accepted accounting principles.

(a) Commencing with the fiscal year ending June 30, 2014, the Comptroller, in the Comptroller’s sole discretion, may initiate a process intended to result in the implementation of the use of generally accepted accounting principles, as prescribed by the Governmental Accounting Standards Board, with respect to the preparation and maintenance of the annual financial statements of the state pursuant to section 3-115.

(b) Commencing with the fiscal year ending June 30, 2014, the Secretary of the Office of Policy and Management shall initiate a process intended to result in the implementation of generally accepted accounting principles, as prescribed by the Governmental Accounting Standards Board, with respect to the preparation of the biennial budget of the state.

(c) The Comptroller shall establish an opening combined balance sheet for each appropriated fund as of July 1, 2013, on the basis of generally accepted accounting principles. The accumulated deficit in the General Fund on June 30, 2013, as determined on the basis of generally accepted accounting principles and identified in the comprehensive annual financial report of the state as the unassigned negative balance of the General Fund on said date, reduced by any funds deposited in the General Fund from other resources for the purpose of reducing the negative unassigned balance of the fund, shall be amortized in equal increments in each fiscal year of each biennial budget, commencing with the fiscal year ending June 30, 2016, and for the succeeding twelve fiscal years. The Comptroller shall, to the extent necessary to report the fiscal position of the state in accordance with generally accepted accounting principles, reconcile the unassigned balance in the General Fund at the end of each fiscal year to the unassigned balance in the General Fund on June 30, 2013, the portion already amortized and any unassigned balance created after June 30, 2013.

(d) The unreserved negative balance in the General Fund reported in the comprehensive annual financial report issued by the Comptroller for the fiscal year ending June 30, 2014, reduced by (1) the negative unassigned balance in the General Fund for the fiscal year ending June 30, 2013, and (2) any funds from other resources deposited in the General Fund for the purpose of reducing the negative unassigned balance of the fund shall be amortized in equal increments in each fiscal year of each biennial budget, commencing with the fiscal year ending June 30, 2017, and for the succeeding eleven fiscal years.

(P.A. 93-402, S. 1–3; P.A. 95-178, S. 1, 2; P.A. 97-305, S. 1, 2; June Sp. Sess. P.A. 99-1, S. 5, 51; June 30 Sp. Sess. P.A. 03-1, S. 58; P.A. 05-251, S. 92; June Sp. Sess. P.A. 07-1, S. 95; P.A. 08-111, S. 1; P.A. 11-48, S. 45; P.A. 13-184, S. 92; 13-247, S. 235; Dec. Sp. Sess. P.A. 15-1, S. 10.)

History: P.A. 95-178 amended Subsec. (a) to postpone use of generally accepted accounting principles with respect to preparation of annual financial statements and budget from fiscal year commencing July 1, 1995, to fiscal year commencing July 1, 1997, and amended Subsec. (c) to postpone establishment of balance sheet on the basis of generally accepted accounting principles from July 1, 1995, to July 1, 1997, and to postpone commencement date for amortization of deferred charges from fiscal year ending June 30, 1997, to fiscal year ending June 30, 1999, effective July 1, 1995; P.A. 97-305 amended Subsec. (a) to postpone use of generally accepted accounting principles with respect to preparation of annual financial statements and budget from fiscal year commencing July 1, 1997, to fiscal year commencing July 1, 1999, and amended Subsec. (c) to postpone establishment of balance sheet on the basis of generally accepted accounting principles from July 1, 1997, to July 1, 1999, and to postpone commencement date for amortization of deferred charges from fiscal year ending June 30, 1999, to fiscal year ending June 30, 2001, effective July 1, 1997; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to postpone use of generally accepted accounting principles with respect to preparation of annual financial statements and budget from fiscal year commencing July 1, 1999, to fiscal year commencing July 1, 2003, and amended Subsec. (c) to postpone establishment of balance sheet on the basis of generally accepted accounting principles from July 1, 1999, to July 1, 2003, and to postpone commencement date for amortization of deferred charges from fiscal year ending June 30, 2001, to fiscal year ending June 30, 2005, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by substituting “July 1, 2005” for “July 1, 2003”, amended Subsec. (b) by substituting “February 1, 2005” for “February 1, 1994”, and amended Subsec. (c) by substituting “July 1, 2005” for “July 1, 2003”, “June 30, 2005” for “June 30, 2003”, and “June 30, 2007” for “June 30, 2005”, effective August 16, 2003; P.A. 05-251 postponed date of implementation from July 1, 2005, to July 1, 2007, and adjusted corresponding dates accordingly, effective June 30, 2005; June Sp. Sess. P.A. 07-1 postponed date of implementation from July 1, 2007, to July 1, 2009, and adjusted corresponding dates accordingly, effective July 1, 2007; P.A. 08-111 divided existing Subsec. (a) into new Subsecs. (a) and (b), amended new Subsec. (a) to permit Comptroller to initiate process intended to result in implementation of use of generally accepted accounting principles and make incremental changes in preparation of annual state financial statements consistent with such principles, amended new Subsec. (b) to permit Secretary of the Office of Policy and Management to initiate process intended to result in implementation of use of generally accepted accounting principles, redesignated existing Subsec. (b) as new Subsec. (c) and amended same to permit Comptroller and secretary to prepare annual conversion plans, to be submitted by date prescribed for transmission of budget document, deleted former Subsec. (c) re preparation of combined balance sheet for appropriated funds on the basis of generally accepted accounting principles and made technical changes throughout, effective July 1, 2008; P.A. 11-48 amended Subsec. (a) by changing date Comptroller may initiate process from fiscal year commencing July 1, 2008, to fiscal year ending June 30, 2014, and by deleting reference to incremental changes consistent with generally accepted accounting principles, amended Subsec. (b) to require Secretary of Office of Policy and Management to initiate process intended to result in implementation of generally accepted accounting principles beginning in fiscal year ending June 30, 2014, and by changing “annual” to “biennial” re budget of the state, and amended Subsec. (c) by replacing former provisions re conversion plans with provisions re combined balance sheet, effective July 1, 2011; P.A. 13-184 amended Subsec. (c) to delay beginning date of incremental payments from fiscal year ending June 30, 2014, to fiscal year ending June 30, 2016, and change term of payments from 14 years to 12 years, effective July 1, 2013; P.A. 13-247 amended Subsec. (c) to make a technical change, to replace provision re adjustments set up as a deferred charge with provision re determination of accumulated deficit in General Fund, to extend commencement date of incremental payments from June 30, 2014, to June 30, 2016, and change term of payments from 14 years to 12 years, and to add provision re Comptroller reconciliation of unassigned balance and report of fiscal position of state, effective June 19, 2013; Dec. Sp. Sess. P.A. 15-1 added Subsec. (d) re unreserved negative balance in General Fund, effective December 29, 2015.



Section 3-115c - Report to the Governor for the fiscal year ending June 30, 1995.

Section 3-115c is repealed, effective October 1, 2002.

(P.A. 95-160, S. 53, 69; P.A. 96-139, S. 12, 13; S.A. 02-12, S. 1.)



Section 3-115d - CORE-CT policy board.

Section 3-115d is repealed, effective June 23, 2015.

(June 30 Sp. Sess. P.A. 03-6, S. 107; P.A. 15-123, S. 7.)



Section 3-115e - CORE-CT biennial reports.

The State Comptroller shall report, not later than October 1, 2015, and every two years thereafter, to the Governor and the General Assembly, in accordance with the provisions of section 11-4a, on the CORE-CT system. Such reports shall include, but not be limited to, the status of the system, the total cost to date and projected costs for the next three fiscal years, other required software, the date and costs of future upgrades, the level of cooperation from vendors and state agencies and any other issues surrounding the CORE-CT system.

(P.A. 05-287, S. 7; P.A. 15-123, S. 1.)

History: P.A. 05-287 effective July 1, 2005; P.A. 15-123 changed report to Governor and General Assembly from annually to biennially and in accordance with Sec. 11-4a and deleted references to implementation of CORE-CT system and anticipated completion date, effective June 23, 2015.



Section 3-116 - Transferred

Transferred to Chapter 298b, Sec. 16a-118.



Section 3-116a and 3-116b - Transferred

Transferred to Chapter 57, Secs. 4a-7 and 4a-6, respectively.



Section 3-117 - Claims against the state. Process for constituent units of the state system of higher education. Recoupment by the state system of higher education. Recoupment by the state of agency expenses for basic telephone, toll telephone, teletypewriter or computer exchange services.

(a) Except as provided in subsection (b) of this section, upon the settlement of any claim against the state, the Comptroller shall draw an order on the Treasurer for its payment; but each such claim shall be submitted directly to the agency which ordered or received the articles or service for which such claim was made. The agency shall certify that such articles or services have been received or performed or, if not yet received or performed, are covered (1) by contracts properly drawn and executed, or (2) under procedures adopted by the Comptroller. Each claim against the state shall be supported by vouchers or receipts for the payment of any money exceeding twenty-five dollars at any one time, and an accurate account, showing the items of such claim, and a detailed account of expenses, when expenses constitute a portion of it, specifying the day when and purpose for which they were incurred. The original vouchers or receipts shall be filed in the Comptroller's office or retained by such agency in accordance with such procedures as the Comptroller may prescribe.

(b) The board of trustees of a constituent unit of the state system of higher education may authorize the chief executive officer of the unit or in the case of the Connecticut State University System, the chief executive officer of a state university requesting such authority, with the approval of the Comptroller and in accordance with the procedure prescribed by the Comptroller, to certify to the Comptroller that the articles or services for which claims against the constituent unit or institution are made have been properly received or performed or, if not yet received or performed, are covered (1) by contracts properly drawn and executed or (2) under procedures approved by such chief executive officer, and that such claims are supported by vouchers or receipts for the payment of any money exceeding twenty-five dollars at one time, and by an accurate account, showing the items of such claims, and a detailed account of expenses, when expenses constitute a portion of them, specifying the day when and purpose for which they were incurred; and the original vouchers or receipts shall be filed at the constituent unit or institution, as appropriate. Upon receipt of such certification of a claim from the chief executive officer, the Comptroller shall draw an order for its payment pursuant to section 3-25.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, the Commissioner of Administrative Services shall charge the appropriations of any state agency, without certification by such agency, for expenses incurred by such agency for basic telephone service, toll telephone service and teletypewriter or computer exchange service. Not later than thirty days following notification of such charge, such agency shall certify to the Commissioner of Administrative Services that such services were provided to such agency. As used in this subsection, (1) “telecommunications service” means and includes: The transmission of any interactive electromagnetic communications including but not limited to voice, image, data and any other information, by means of but not limited to wire, cable, including fiber optical cable, microwave, radio wave or any combinations of such media, and the resale or leasing of any such service. “Telecommunications service” includes but is not limited to basic telephone service, toll telephone service and teletypewriter or computer exchange service, including but not limited to, residential and business service, directory assistance, two-way cable television service, cellular mobile telephone or telecommunication service, specialized mobile radio and pagers and paging service, including any form of mobile two-way communication. “Telecommunications service” does not include (A) nonvoice services in which computer processing applications are used to act on the information to be transmitted, (B) any services or transactions subject to the sales and use tax under chapter 219, (C) any one-way radio or television broadcasting transmission, (D) any telecommunications service rendered by a company in control of such service when rendered for private use within its organization, or (E) any such service rendered by a company controlling such service when such company and the company for which such service is rendered are affiliated companies as defined in section 33-840 or are eligible to file a combined tax return for purposes of the state corporation business tax under chapter 208. (2) “Basic telephone service” means (A) telephone service allowing a telecommunications transmission station to be connected to points within a designated local calling area or (B) any facility or service provided in connection with a service described in subdivision (1) of this subsection but exclusive of any service which is a toll telephone service, teletypewriter or computer exchange service. (3) “Toll telephone service” means and includes the transmission of any interactive electromagnetic communication to points outside the designated local calling area in which the transmission originated for which there is a toll charge which varies in amount with the distance and elapsed transmission time of each individual communication, or a telecommunication service which entitles the subscriber or user, upon the payment of a periodic charge which is determined as a flat amount or upon the basis of total elapsed transmission time, to the privilege of an unlimited number of telephonic or interactive electromagnetic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the basic telephone system area in which the station provided with this service is located. (4) “Teletypewriter or computer exchange service” means and includes the access from a teletypewriter, telephone, computer or other data station of which such transmission facility is a part, and the privilege of intercommunications by such station with substantially all persons having teletypewriter, telephone, computer or other data stations constituting a part of the same teletypewriter or computer exchange system, to which the subscriber or user is entitled upon payment of a charge or charges, whether such charge or charges are determined as a flat periodic amount on the basis of distance and elapsed transmission time or some other method.

(1949 Rev., S. 194; 1953, S. 65d; 1971, P.A. 634; P.A. 75-514, S. 1, 2; P.A. 77-280, S. 1, 2; P.A. 78-302, S. 4, 11; P.A. 91-256, S. 3, 69; 91-407, S. 27, 42; May Sp. Sess. P.A. 92-8, S. 1, 5; P.A. 93-285, S. 2; P.A. 96-271, S. 149, 254; P.A. 07-217, S. 4; P.A. 08-19, S. 2; P.A. 11-51, S. 76; 11-61, S. 132.)

History: 1971 act added provision for submission of claims to agencies which ordered or received articles of service subject of claim; P.A. 75-514 deleted language requiring signed statement of party presenting claim; P.A. 77-280 increased payments requiring vouchers or receipts from $5 to $25; P.A. 78-302 provided for cases involving articles or services not yet received or performed; P.A. 91-256 made the existing section Subsec. (a) and added Subsec. (b) concerning the constituent units of the state system of higher education; P.A. 91-407 made technical changes in Subsec. (b) to correct internal section references; May Sp. Sess. P.A. 92-8 added Subsec. (c) to allow the commissioner of administrative services to charge the appropriations of any agency for the expenses incurred re basic telephone, toll telephone, teletypewriter or computer exchange services; P.A. 93-285 amended Subsec. (a) by authorizing agency retention of vouchers and receipts; P.A. 96-271 amended Subsec. (c) to replace reference to Sec. 33-374a with Sec. 33-840, effective January 1, 1997; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 08-19 amended Subsec. (c) to change “Commissioner of Administrative Services” to “Chief Information Officer”, effective April 29, 2008; pursuant to P.A. 11-51 and P.A. 11-61, “Chief Information Officer” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.

Cited. 129 C. 277.



Section 3-117a - Management of state employee unemployment compensation claims.

(a) The Comptroller shall manage all claims for unemployment compensation filed by state employees against all state agencies, maintain adequate records of all such claims and assist state agencies with all unemployment compensation claim procedures. The Comptroller shall, in managing unemployment compensation claims of state employees, receive all notices of separation, file objections, represent the state in all administrative, court and appeal proceedings and perform any other functions of an employer provided in chapter 567.

(b) The Comptroller may enter into any contracts and agreements as may be necessary to carry out the provisions of subsection (a) of this section.

(P.A. 95-212, S. 1, 7.)

History: P.A. 95-212, S. 1 effective June 28, 1995.



Section 3-118 - Insurance.

Section 3-118 is repealed.

(1949 Rev., S. 2183; 1963, P.A. 348, S. 4.)



Section 3-119 - Payment of salaries and other payments; statement of officers. Electronic system for personnel data.

(a) The Comptroller shall pay all salaries and wages not less than ten calendar days or more than fifteen calendar days after the close of the payroll period in which the services were rendered, except as provided in subsections (b) and (c) of this section, but shall draw no order in payment for any service of which the payroll officer of the state has official knowledge without the signed statement of the latter that all employees listed on the payroll of each agency have been duly appointed to authorized positions and have rendered the services for which payment is to be made. The Comptroller is authorized to develop, install and operate a comprehensive fully documented electronic system for effective personnel data, for payment of compensation to all state employees and officers and for maintenance of a chronological and permanent record of compensation paid to each employee and officer for the state employees retirement system and other purposes. The Comptroller is authorized to establish an accounting procedure to implement this section.

(b) Salaries of full-time permanent employees who are employed on a less than twelve-month basis shall be prorated and paid biweekly on a twelve-month basis.

(c) The Comptroller shall make payment of all compensation for overtime work as provided in sections 5-245 and 5-246, shift differential bonus and any other incentive or bonus benefits required or permitted by statute or regulations not less than ten calendar days nor more then twenty-five calendar days after the close of the payroll period in which the related services were rendered.

(1949 Rev., S. 195; 1953, S. 66d; 1967, P.A. 363, S. 1; P.A. 73-677, S. 7; P.A. 75-510, S. 1, 2; P.A. 78-302, S. 5, 11; P.A. 79-631, S. 18, 111; P.A. 05-288, S. 8.)

History: 1967 act changed time for payment of salaries from within two weeks to more than 10 but less than 15 days after end of payroll period and authorized institution of electronic payroll system; P.A. 73-677 deleted provision for payment adjustments delayed because of initiation of electronic system; P.A. 75-510 added Subsec. (b) regarding permanent employees employed on less than 12-month basis; P.A. 78-302 added Subsec. (c) regarding overtime and other special payments and specified calendar days in payment provisions of Subsec. (a); P.A. 79-631 made technical changes; P.A. 05-288 made technical changes in Subsec.(a), effective July 13, 2005.

Under the merit system, the right to compensation derives from the position and not from the services rendered. 15 CS 336. System adopted by state of paying salaries on biweekly basis held to result in underpayment of public officer on a statutory annual salary. 20 CS 417.



Section 3-119a - Retirement data base system; time and attendance system.

(a) The Comptroller shall develop, implement and maintain a comprehensive retirement data base system and shall regularly consult and inform the State Employees Retirement Commission concerning the system.

(b) The Comptroller, in conjunction with the Commissioner of Administrative Services, shall develop, implement and maintain a state-wide time and attendance system. The system shall be integrated with the central payroll system and compatible with the development of the comprehensive retirement data base system.

(P.A. 91-328, S. 3, 5; P.A. 95-212, S. 2, 7.)

History: P.A. 95-212 amended Subsec. (b) by inserting reference to Commissioner of Administrative Services and repealed January 1, 1994, deadline for time and attendance system to be fully operational and repealed Subsec. (c) re quarterly status reports on such system, effective July 1, 1995.



Section 3-120 - Wages of persons employed about State Capitol and grounds.

Section 3-120 is repealed.

(1949 Rev., S. 196; March, 1950, S. 67d; 1967, P.A. 363, S. 8.)



Section 3-121 - Comptroller's Service Fund.

There shall continue to be a revolving fund known as the “Comptroller's Service Fund”. Said fund shall be allocated by the Comptroller as the financing of interdepartmental and other transactions of his office requires.

(1949 Rev., S. 208; P.A. 73-476, S. 1, 3; P.A. 76-208, S. 1, 4; P.A. 77-614, S. 136, 610; P.A. 78-302, S. 8, 11.)

History: P.A. 73-476 required working capital balance of $400,000 in data processing revolving fund; P.A. 76-208 excluded data processing fund from comptroller's service fund; P.A. 77-614 transferred fund to department of administrative services; P.A. 78-302 transferred fund to comptroller's control once again.



Section 3-121a - GAAP salary reserve account.

Section 3-121a is repealed, effective May 4, 2011.

(P.A. 10-173, S. 1; P.A. 11-6, S. 165.)



Section 3-122 - Relief payments under bylaws of Police Association of Connecticut.

When any person, under the provisions of the constitution and bylaws of the Police Association of Connecticut, is entitled to relief from said association as a police officer injured in the line of duty, or rendered sick by disease contracted while in the line of duty, or as the widow, child or dependent mother of a police officer killed in the line of duty, the Commissioner of Emergency Services and Public Protection shall, upon the delivery to said commissioner of adequate proof from said association of the right of such person to such relief as aforesaid, process payment for such person or persons entitled to such relief, or their legal representatives, for the amount to which such person or persons may be entitled as relief as aforesaid, provided such orders shall be limited to available appropriations.

(1949 Rev., S. 209; 1967, P.A. 672; 1969, P.A. 475; P.A. 93-80, S. 41, 67; P.A. 98-263, S. 6, 21; P.A. 11-51, S. 138.)

History: 1967 act included sickness contracted in the line of duty as grounds for eligibility for relief; 1969 act required order for relief to be limited to available appropriations and deleted proviso prohibiting changes in allowances or benefits or changes in determinations of those eligible to receive them as of August 3, 1943; P.A. 93-80 deleted provision re relief payments to policemen injured in the line of duty or rendered sick by disease contracted in the line of duty, effective July 1, 1993; P.A. 98-263 changed name from Connecticut State Police Association to Police Association of Connecticut and added provision re relief payments to police officers injured in the line of duty or rendered sick by disease contracted in the line of duty, effective July 1, 1998 (Revisor's note: In 1999 the phrase “... police officer killed in the line of his duty, ...” was changed editorially by the Revisors to “... police officer killed in the line of duty, ...” for consistency); P.A. 11-51 changed “Comptroller” to “Commissioner of Emergency Services and Public Protection”, authorized commissioner to process payments rather than drawing order upon Treasurer and made technical changes, effective July 1, 2011.



Section 3-123 - Relief payments and wage replacement benefits under bylaws of Connecticut State Firefighters Association.

(a) Whenever a person, under the provisions of the constitution and bylaws of the Connecticut State Firefighters Association, is entitled to relief from said association, as a firefighter injured in the line of duty, or rendered sick by disease contracted while in the line of duty, or as the widow or child of a firefighter killed in the line of duty, the Commissioner of Emergency Services and Public Protection shall, upon the delivery to said commissioner of proper proofs from said association of the right of such person to relief as aforesaid, process payment for such person or persons entitled to such relief, or their legal representative, for the amount to which such person or persons are entitled as relief as aforesaid, provided such orders shall be limited to available appropriations.

(b) Whenever a firefighter, under the provisions of the constitution and bylaws of the Connecticut State Firefighters Association, is entitled to wage replacement benefits from said association pursuant to the firefighters cancer relief program established pursuant to section 7-313j, the State Treasurer shall, upon the delivery to the State Treasurer of proper proof from said association of the right of such firefighter to wage replacement benefits as aforesaid, process payment for such firefighter entitled to such wage replacement benefits, or their legal representative, for the amount to which such firefighter is entitled as wage replacement benefits as aforesaid, provided such orders shall be limited to available funds contained in the firefighters cancer relief account established pursuant to section 7-313h.

(1949 Rev., S. 210; February, 1965, P.A. 104; P.A. 93-80, S. 42, 67; P.A. 98-263, S. 7, 21; P.A. 11-51, S. 139; P.A. 16-10, S. 8.)

History: 1965 act removed proviso that total amount of orders drawn not exceed amount appropriated for any fiscal period; P.A. 93-80 deleted provision re relief payments to firemen injured in the line of duty or rendered sick by disease contracted in the line of duty and added provision limiting comptroller's orders to available appropriations, effective July 1, 1993; P.A. 98-263 changed name from Connecticut State Firemen's Association to Connecticut State Firefighters Association and added provision re relief payments to firefighters injured in the line of duty or rendered sick by disease contracted in the line of duty, effective July 1, 1998 (Revisor's note: In 1999 the phrase “... firefighter killed in the line of his duty, ...” was changed editorially by the Revisors to “... firefighter killed in the line of duty, ...” for consistency); P.A. 11-51 changed “Comptroller” to “Commissioner of Emergency Services and Public Protection”, authorized commissioner to process payments rather than drawing order upon Treasurer and made technical changes, effective July 1, 2011; P.A. 16-10 designated existing provisions re person entitled to relief from Connecticut State Firefighter's Association as Subsec. (a) and added Subsec. (b) re State Treasurer to process payment of wage replacement benefits, effective February 1, 2017.



Section 3-123a - Preretirement counseling of state and municipal employees.

The Comptroller shall provide preretirement counseling services to employees of the state and to the members of the Municipal Employees' Retirement Fund and for this purpose shall, subject to the provisions of chapter 67, appoint a retirement counselor.

(1963, P.A. 380.)



Section 3-123b - Payroll deductions for retired and pensioned employees.

The Comptroller shall provide the same payroll deduction privileges to retired state employees and other persons receiving salary, pension or similar payments from the state as is provided for state employees.

(1963, P.A. 381; P.A. 97-302, S. 2.)

History: P.A. 97-302 deleted qualifying phrase “under the provisions of title 5” in reference to salaries, pensions or similar payments provided for state employees.



Section 3-123c - Annual appropriation for Loyalty Day parades.

Section 3-123c is repealed.

(1971, P.A. 689; June Sp. Sess. 91-14, S. 28, 30.)



Section 3-123d - Unrestricted use grants-in-aid to towns.

Section 3-123d is repealed.

(P.A. 76-214, S. 1, 2; P.A. 78-185, S. 2, 3.)



Section 3-123e - Disbursement of funds appropriated for regional fire schools, regional emergency dispatch centers or state or county-wide fire radio base networks. Annual report.

The Commissioner of Emergency Services and Public Protection shall disburse to any regional fire school, regional emergency dispatch center or any state or county-wide fire radio base network, in the form of a grant, such funds as may be appropriated to the Department of Emergency Services and Public Protection for the purposes of such fire school, emergency dispatch center or fire radio base network. Each such grant shall be disbursed in equal quarterly amounts at the beginning of each quarter of the state fiscal year. After the close of each fiscal year, each such fire school, emergency dispatch center or fire radio base network shall submit to the Commissioner of Emergency Services and Public Protection, through the Connecticut State Firemen's Association, an audited report concerning the disbursement of such grant funds.

(P.A. 81-353, S. 3, 5; P.A. 84-129, S. 1, 2; P.A. 11-51, S. 140.)

History: P.A. 84-129 repealed provision requiring comptroller, upon delivery of proofs from Connecticut State Firemen's Association that amounts are due to person or agency for goods or services sold or provided to regional fire school, emergency dispatch center or fire radio base network, to draw order upon treasurer in favor of such person or agency from budgeted account of such school, center or network, substituting provisions re disbursement of appropriated funds and submission of annual reports; P.A. 11-51 changed “Comptroller” to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 3-123f - Capital reserve accounts for the constituent units of the state system of higher education.

The State Comptroller shall establish a separate nonlapsing capital reserve account within the General Fund for each constituent unit of the state system of higher education. The proceeds of the sale, pursuant to section 4b-21, of any surplus land or interest in land of any constituent unit of the state system of higher education shall upon deposit in the General Fund be credited to the capital reserve account of the appropriate constituent unit for the purpose of capital projects authorized by the constituent unit.

(P.A. 91-230, S. 14, 17.)



Section 3-123g - Payroll deduction slot. Solicitation of proposals. Vendor Advisory Committee. Report to General Assembly.

(a) The Comptroller shall publish in a newspaper, having a substantial circulation in the state, a notice of intent to issue a payroll deduction slot. For the purposes of this section, “payroll deduction slot” means an automatic periodic deduction from a state payroll check. Any person interested in submitting proposals in response to such notice shall submit, within thirty days of such notice, the following information, in writing, to the Comptroller: (1) The name and mailing address of the applicant; (2) a detailed description of the product or service which the applicant intends to market to state employees; (3) the name, address and telephone number of any agent of the applicant from whom interested persons may obtain copies of the application; (4) detailed information on the financial ability of the applicant; (5) detailed information on past performance; and (6) such additional information as the Comptroller deems necessary. For the purposes of this section, “applicant” means any person who requests to establish or renew a payroll deduction slot under this section.

(b) Upon the receipt of such proposals, the Comptroller shall submit any such proposals to the Vendor Advisory Committee for review. The Vendor Advisory Committee shall consist of a designee of the Comptroller, the Labor Commissioner or his designee, the Insurance Commissioner or his designee, and three representatives of labor unions representing state employees appointed by the Comptroller in consultation with the state employee unions. Such representatives of labor unions shall serve five-year terms and shall not serve successive terms. The Vendor Advisory Committee shall review such proposals and make recommendations to the Comptroller whether to approve or disapprove such proposals. Prior to approving any payroll deduction slot under this section, the Comptroller shall consider the following criteria: (1) The benefit to state employees of the product or service; (2) the price or rate of the product or service; (3) the skill, ability and integrity of the applicant to deliver such product or service; (4) the past performance of the applicant; (5) the recommendations of the Vendor Advisory Committee; and (6) any other information which the Comptroller deems necessary. In considering the past performance of the applicant, the Comptroller shall evaluate the skill, ability and integrity of the applicant in terms of the applicant's fulfillment of past contract obligations and his experience or lack of experience in delivering the same or similar products or services.

(c) Any payroll deduction slot approved by the Comptroller shall be in the form of a written agreement, approved by the Attorney General, specifying the terms and conditions for the use of such slot, and shall be for a fixed term, not to exceed five years.

(d) The Comptroller may issue a payroll deduction slot in accordance with the procedures of this section. The Comptroller may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(e) On July 1, 1997, and every two years thereafter, the Comptroller shall submit to the General Assembly a report on the number and type of products and services offered through payroll deduction slots and the number of state employees who are utilizing such products and services.

(P.A. 96-156, S. 1.)



Section 3-123h - Restrictive grant fund account for payment of costs of flexible spending account programs. Transfer of funds to account. Report on status of programs.

(a) The State Comptroller may transfer from the Employers Social Security Tax account the amount or any portion of the amount of actual or projected savings in said account resulting from employee participation in the flexible spending account programs, established in sections 5-264b to 5-264e, inclusive, to a restrictive grant fund account for payment of administrative and program costs of the flexible spending account programs. The total amount transferred for administrative costs pursuant to this subsection shall not exceed two hundred fifty thousand dollars per year.

(b) The State Comptroller may transfer from the Employers Social Security Tax account an amount equal to an employee’s yearly contribution to the restrictive grant fund account described in subsection (a) of this section, provided such amount is reimbursed to the Employers Social Security Tax account from said restrictive grant fund account not later than eighteen months after such transfer.

(c) On or before April 30, 2016, and annually thereafter, the State Comptroller shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and the Secretary of the Office of Policy and Management on the status of the flexible spending account programs. Each such report shall include, but not be limited to: (1) The number of employees enrolled in such programs, (2) the administrative costs of such programs, (3) the amount of forfeitures in such programs, and (4) the effect of the transfers permitted under subsections (a) and (b) of this section on the Employers Social Security Tax account.

(P.A. 10-179, S. 38; June 12 Sp. Sess. P.A. 12-2, S. 43; P.A. 15-123, S. 5.)

History: P.A. 10-179 effective July 1, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a); P.A. 15-123 amended Subsec. (c) to change “March 30, 2012” to “April 30, 2016” re annual report, effective July 1, 2015.



Section 3-123i - Funding for fringe benefit cost differential re The University of Connecticut Health Center employees.

For the fiscal year ending June 30, 2014, and for each fiscal year thereafter, the Comptroller shall fund the fringe benefit cost differential between the average rate for fringe benefits for employees of private hospitals in the state and the fringe benefit rate for employees of The University of Connecticut Health Center from the resources appropriated for State Comptroller-Fringe Benefits in an amount not to exceed $13,500,000. For purposes of this section, the “fringe benefit cost differential” means the difference between the state fringe benefit rate calculated on The University of Connecticut Health Center payroll and the average member fringe benefit rate of all Connecticut acute care hospitals as contained in the annual reports submitted to the Office of Health Care Access pursuant to section 19a-644.

(June 12 Sp. Sess. P.A. 12-1, S. 115.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 3-123j - Plan re participation of nonstate public employees in Health Enhancement program.

The Comptroller may develop and implement a plan to allow nonstate public employees, as defined in section 3-123aaa, to participate in the Health Enhancement program established in accordance with the provisions of the Revised SEBAC Agreement, approved by the General Assembly on August 22, 2011, for state employees. The Comptroller may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 13-247, S. 77.)

History: P.A. 13-247 effective July 1, 2013.



Section 3-123aa - Connecticut Homecare Option Program for the Elderly. Connecticut Home Care Trust Fund. Advisory committee.

(a) For purposes of sections 3-123aa to 3-123ff, inclusive:

(1) “Depositor” means any person making a deposit, payment, contribution, gift or other deposit to the trust pursuant to a participation agreement.

(2) “Designated beneficiary” means any individual who has been designated as a beneficiary in the participation agreement, and may include any individual who enters into a participation agreement or is subsequently designated as a spouse or the partner to a civil union of the designated beneficiary.

(3) “Eligible home care provider” means (A) a provider licensed in Connecticut to perform home care services, (B) a homemaker or companion service that is registered with the Department of Consumer Protection, (C) licensed transportation services, or (D) a personal care assistant.

(4) “Instrumental activities of daily living” means activities related to independent living necessary to maintain an individual in their home or other noninstitutional setting, and includes, but is not limited to, adult day care, chore services, companion services, meal preparation or home-delivered meals, or transportation or homemaker services.

(5) “Participation agreement” means the agreement between the trust and depositors for participation in a savings plan for a designated beneficiary.

(6) “Qualified home care expenses” means the cost of services performed by an eligible home care provider for the instrumental activities of daily living, and the cost of any other service recommended by a physician and provided by an eligible home care provider.

(7) “Trust” means the Connecticut Home Care Trust Fund.

(b) There is established the Connecticut Homecare Option Program for the Elderly, to allow individuals to plan for the cost of services that will allow them to remain in their homes or in a noninstitutional setting as they age. The Comptroller shall establish the Connecticut Home Care Trust Fund, which shall be comprised of individual savings accounts for those qualified home care expenses not covered by a long-term care insurance policy and for those qualified home care expenses that supplement the coverage provided by a long-term care policy or Medicare. Withdrawals from the fund may be used for qualified home care expenses, upon receipt by the fund of a certification signed by a licensed physician or a licensed advanced practice registered nurse that the designated beneficiary is in need of services for the instrumental activities of daily living. Upon the death of a designated beneficiary, any available funds in such beneficiary's account shall be an asset of the estate of such beneficiary.

(c) There is established an advisory committee to the Connecticut Homecare Option Program for the Elderly, which shall consist of the State Treasurer, the State Comptroller, the Commissioner of Social Services, the Commissioner on Aging, the director of the long-term care partnership policy program within the Office of Policy and Management, and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and finance, revenue and bonding, or their designees. The Governor shall appoint one provider of home care services for the elderly and a physician specializing in geriatric care. The advisory committee shall meet at least annually. The State Comptroller shall convene the meetings of the committee.

(P.A. 07-130, S. 1; P.A. 08-140, S. 2; P.A. 13-97, S. 1; 13-125, S. 23; P.A. 16-39, S. 3.)

History: P.A. 08-140 amended Subsec. (a)(2) by adding provision re individual “designated as a beneficiary in the participation agreement”, effective July 1, 2008; P.A. 13-97 amended Subsec. (c) to replace reference to select committee on aging with reference to joint standing committee having cognizance of matters relating to aging, effective June 6, 2013; P.A. 13-125 amended Subsec. (c) to replace Commission on Aging representative with Commissioner on Aging as advisory committee member and replace reference to select committee on aging with reference to joint standing committee having cognizance of matters relating to aging, effective July 1, 2013; P.A. 16-39 amended Subsec. (b) by adding provision re certification signed by advanced practice registered nurse.



Section 3-123bb - Powers of Comptroller re Connecticut Home Care Trust Fund.

The Comptroller, on behalf of the trust and for purposes of the trust, may:

(1) Receive and invest moneys in the trust in any instruments, obligations, securities or property in accordance with section 3-123cc;

(2) Procure insurance in connection with the trust's property, assets, activities, or deposits or contributions to the trust;

(3) Establish one or more funds within the trust and maintain separate accounts for each designated beneficiary; and

(4) Take any other actions necessary to carry out the purposes of sections 3-123aa to 3-123ff, inclusive, and incidental to the duties imposed on the Comptroller pursuant to said sections.

(P.A. 07-130, S. 2.)



Section 3-123cc - Investment of amounts on deposit in Connecticut Home Care Trust Fund.

The Comptroller shall invest the amounts on deposit in the trust in a manner reasonable and appropriate to achieve the objectives of the trust, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The Comptroller shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within the trust, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The Comptroller shall not require the trust to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the Comptroller. The assets of the trust shall be continuously invested and reinvested in a manner consistent with the objectives of the trust until disbursed for qualified home care expenses, expended on expenses incurred by the operations of the trust, or refunded to the depositor or designated beneficiary on the conditions provided in the participation agreement.

(P.A. 07-130, S. 3.)



Section 3-123dd - Additional powers of Comptroller re Connecticut Home Care Trust Fund.

The Comptroller, on behalf of the trust and for purposes of the trust, may:

(1) Establish consistent terms for each participation agreement, bulk deposit, coupon or installment payments, including, but not limited to, (A) the method of payment into the trust by payroll deduction, transfer from bank accounts or otherwise, (B) the termination, withdrawal or transfer of payments under the trust, including transfers to an eligible home care provider, (C) penalties for distributions not used or made in accordance with this section, (D) changing the identity of the designated beneficiary, and (E) any charges or fees in connection with the administration of the trust;

(2) Enter into one or more contractual agreements, including contracts for legal, actuarial, accounting, custodial, advisory, management, administrative, advertising, marketing and consulting services for the trust and pay for such services from the gains and earnings of the trust;

(3) Apply for, accept and expend gifts, grants or donations from public or private sources to enable the trust to carry out its objectives;

(4) Adopt regulations, in accordance with chapter 54, to implement the purposes of sections 3-123aa to 3-123ff, inclusive;

(5) Sue and be sued; and

(6) Take any other action necessary to carry out the purposes of sections 3-123aa to 3-123ff, inclusive, and incidental to the duties imposed on the Comptroller pursuant to said sections.

(P.A. 07-130, S. 4.)



Section 3-123ee - Treatment of Connecticut Home Care Trust Fund participation, offering and solicitation under securities laws.

Participation in the trust and the offering and solicitation of the trust are exempt from sections 36b-16 and 36b-22. The Comptroller shall obtain written advice of counsel or written advice from the Securities Exchange Commission, or both, that the trust and the offering of participation in the trust are not subject to federal securities laws.

(P.A. 07-130, S. 5.)



Section 3-123ff - Pledge of state re Connecticut Home Care Trust Fund rights and obligations.

The state pledges to depositors, designated beneficiaries and with any party who enters into contracts with the trust, pursuant to the provisions of sections 3-123aa to 3-123ff, inclusive, that the state will not limit or alter the rights under said sections vested in the trust or contract with the trust until such obligations are fully met and discharged and such contracts are fully performed on the part of the trust, provided nothing contained in this section shall preclude such limitation or alteration if adequate provision is made by law for the protection of such depositors and designated beneficiaries pursuant to the obligations of the trust or parties who entered into such contracts with the trust. The trust, on behalf of the state, may include this pledge and undertaking for the state in participation agreements and such other obligations or contracts.

(P.A. 07-130, S. 6.)



Section 3-123gg - Connecticut Home Care Trust Fund constitutes an instrumentality of the state. Treatment of amounts on deposit in funds.

(a) The Connecticut Home Care Trust Fund shall constitute an instrumentality of the state and shall perform essential governmental functions, as provided in this section and sections 3-123aa to 3-123ff, inclusive. The trust shall receive and hold all payments and deposits or contributions intended for the trust, as well as gifts, bequests, endowments or federal, state or local grants and any other funds from any public or private source and all earnings until disbursed in accordance with section 3-123aa.

(b) The amounts on deposit in the trust as individual savings accounts shall not constitute property of the state and such amounts shall not be construed to be a department, institution or agency of the state. Amounts on deposit in the trust shall not be commingled with state funds and the state shall have no claim to or against, or interest in, such funds. Any contract entered into by or any obligation of the trust shall not constitute a debt or obligation of the state and the state shall have no obligation to any designated beneficiary or any other person on account of the trust and all amounts obligated to be paid from the trust shall be limited to amounts available for such obligation on deposit in the trust. The amounts on deposit in the trust may only be disbursed in accordance with the provisions of this section and sections 3-123aa to 3-123ff, inclusive. The trust shall continue in existence as long as it holds any deposits or has any obligations and until its existence is terminated by law. Upon termination any unclaimed assets shall return to the state.

(c) The Comptroller shall be responsible for the receipt, maintenance, administration, investing and disbursements of amounts from the trust. The trust shall not receive deposits in any form other than cash. No depositor or designated beneficiary may direct the investment of any contributions or amounts held in the trust other than in the specific fund options provided for by the trust.

(P.A. 08-140, S. 3.)

History: P.A. 08-140 effective July 1, 2008.



Section 3-123aaa - Definitions.

As used in this section and sections 3-123bbb to 3-123hhh, inclusive:

(1) “Health Care Cost Containment Committee” means the committee established in accordance with the ratified agreement between the state and the State Employees Bargaining Agent Coalition pursuant to subsection (f) of section 5-278.

(2) “Nonprofit employee” means any employee of a nonprofit employer.

(3) “Nonprofit employer” means (A) a nonprofit corporation, organized under 26 USC 501, as amended from time to time, that (i) has a purchase of service contract, as defined in section 4-70b, or (ii) receives fifty per cent or more of its gross annual revenue from grants or funding from the state, the federal government or a municipality or any combination thereof, or (B) an organization that is tax exempt pursuant to 26 USC 501(c)(5), as amended from time to time.

(4) “Nonstate public employee” means any employee or elected officer of a nonstate public employer.

(5) “Nonstate public employer” means a municipality or other political subdivision of the state, including a board of education, quasi-public agency or public library. A municipality and a board of education may be considered separate employers.

(6) “Partnership plan” means a health care benefit plan offered by the Comptroller to (A) nonstate public employers or nonprofit employers pursuant to section 3-123bbb, (B) graduate assistants at The University of Connecticut and The University of Connecticut Health Center, (C) postdoctoral trainees at The University of Connecticut and The University of Connecticut Health Center, (D) graduate fellows at The University of Connecticut and The University of Connecticut Health Center, and (E) graduate students of The University of Connecticut participating in university-funded internships as part of their graduate program.

(7) “State employee plan” means a self-insured group health care benefits plan established under subsection (m) of section 5-259.

(P.A. 11-58, S. 1; June Sp. Sess. P.A. 15-5, S. 416.)

History: P.A. 11-58 effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subdiv. (6) by redefining “partnership plan”, effective July 1, 2015.



Section 3-123bbb - Enrollment procedures and requirements. Comptroller duties.

(a)(1) Notwithstanding the provisions of title 38a, the Comptroller shall offer to nonstate public employers and nonprofit employers, and their respective retirees, if applicable, coverage under a partnership plan or plans. Such plan or plans may be offered on a fully-insured or risk-pooled basis at the discretion of the Comptroller. Any health insurer, health care center or other entity that contracts with the Comptroller for the purposes of this section and any fully-insured plan offered by the Comptroller under such contract shall be subject to title 38a. Eligible employers shall submit an application to the Comptroller for coverage under any such plan or plans.

(2) Beginning January 1, 2012, the Comptroller shall offer coverage under such plan or plans to nonstate public employers. Beginning January 1, 2013, the Comptroller shall offer coverage under such plan or plans to nonprofit employers.

(b) (1) The Comptroller shall require nonstate public employers and nonprofit employers that elect to obtain coverage under a partnership plan to participate in such plan for not less than two-year intervals. An employer may apply for renewal prior to the expiration of each interval.

(2) The Comptroller shall develop procedures by which:

(A) Such employers may apply to obtain coverage under a partnership plan, including procedures for nonstate public employers that are currently fully insured and procedures for nonstate public employers that are currently self-insured;

(B) Employers receiving coverage for their employees pursuant to a partnership plan may (i) apply for renewal, or (ii) withdraw from such coverage, including, but not limited to, the terms and conditions under which such employers may withdraw prior to the expiration of the interval and the procedure by which any premium payments such employers may be entitled to or premium equivalent payments made in excess of incurred claims shall be refunded to such employer. Any such procedures shall provide that nonstate public employees covered by collective bargaining shall withdraw from such coverage in accordance with chapters 113 and 166; and

(C) The Comptroller may collect payments and fees for unreported claims and expenses.

(c) (1) The initial open enrollment for nonstate public employers shall be for coverage beginning July 1, 2012. Thereafter, open enrollment for nonstate public employers shall be for coverage periods beginning July first.

(2) The initial open enrollment for nonprofit employers shall be for coverage beginning January 1, 2013. Thereafter, open enrollment for nonprofit employers shall be for coverage periods beginning January first and July first.

(d) Nothing in this section or sections 3-123ccc and 3-123ddd shall require the Comptroller to offer coverage to every employer seeking coverage under sections 3-123ccc and 3-123ddd from every partnership plan offered by the Comptroller.

(e) The Comptroller shall create applications for coverage for the purposes of sections 3-123ccc and 3-123ddd and for renewal of a partnership plan. Such applications shall require an employer to disclose whether the employer will offer any other health care benefits plan to the employees who are offered a partnership plan.

(f) No employee shall be enrolled in a partnership plan if such employee is covered through such employee's employer by health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act.

(g) (1) The Comptroller shall take such actions as are necessary to ensure that granting coverage to an employer under sections 3-123ccc and 3-123ddd will not affect the status of the state employee plan as a governmental plan under the Employee Retirement Income Security Act of 1974, as amended from time to time. Such actions may include, but are not limited to, cancelling coverage, with notice, to such employer and discontinuing the acceptance of applications for coverage from nonprofit employers. The Comptroller shall establish the form and time frame for the notice of cancellation to be provided to such employer.

(2) The Comptroller shall resume providing coverage for, or accepting applications for coverage from, nonprofit employers if the Comptroller determines that granting coverage to such employers will not affect the state employee plan's status as a governmental plan under the Employee Retirement Income Security Act of 1974, as amended from time to time.

(3) The Comptroller shall make a public announcement of the Comptroller's decision to discontinue or resume coverage or the acceptance of applications for coverage under a partnership plan or plans.

(h) The Comptroller, in consultation with the Health Care Cost Containment Committee, shall:

(1) Develop and implement patient-centered medical homes for the state employee plan and partnership plans offered under this section, in a manner that will reduce the costs of such plans; and

(2) Review claims data of the state employee plan and partnership plans offered under this section, to target high-cost health care providers and medical conditions and monitor costly trends.

(P.A. 11-58, S. 2.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123ccc - Applications. Regulations.

(a) Nonstate public employers and nonprofit employers may apply for coverage under a partnership plan in accordance with this section.

(1) Notwithstanding any provision of the general statutes, initial and continuing participation in a partnership plan by a nonstate public employer shall be a permissive subject of collective bargaining and shall be subject to binding interest arbitration only if the collective bargaining agent and the employer mutually agree to bargain over such participation.

(2) If a nonstate public employer or a nonprofit employer submits an application for coverage for all of its respective employees, the Comptroller shall accept such application upon the terms and conditions applicable to the partnership plan, for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(3) (A) Except as specified in subparagraph (D) of this subdivision, if a nonstate public employer or a nonprofit employer submits an application for coverage for less than all of its respective employees, or indicates in the application the employer will offer other health plans to employees who are offered a partnership plan, the Comptroller shall forward such application to a health care actuary not later than five business days after receiving such application. Not later than sixty days after receiving such application, such actuary shall notify the Comptroller whether, as a result of the employees included in such application or other factors, the application will shift a significant part of such employer's employees' medical risks to the partnership plan. Such actuary shall provide, in writing, to the Comptroller the specific reasons for such actuary's finding, including a summary of all information relied upon in making such a finding.

(B) If the Comptroller determines that, based on such finding, the application will shift a significant part of such employer's employees' medical risks to the partnership plan, the Comptroller shall not provide coverage to such employer and shall provide written notification and the specific reasons for such denial to such employer and the Health Care Cost Containment Committee.

(C) If the Comptroller determines that, based on such finding, the application will not shift a significant part of such employer's employees' medical risks to the partnership plan, the Comptroller shall accept such application for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(D) If an employer included less than all of its employees in its application for coverage because of (i) the decision by individual employees to decline coverage from their employer for themselves or their dependents, or (ii) the employer's decision not to offer coverage to temporary, part-time or durational employees, the Comptroller shall not forward such employer's application to a health care actuary.

(b) The Comptroller shall consult with a health care actuary who shall develop:

(1) Actuarial standards to assess the shift in medical risks of an employer's employees to a partnership plan. The Comptroller shall present such standards to the Health Care Cost Containment Committee for its review, evaluation and approval prior to the use of such standards; and

(2) Actuarial standards to determine the administrative fees and fluctuating reserves fees set forth in section 3-123eee and the amount of premiums or premium equivalent payments to cover anticipated claims and claim reserves. The Comptroller shall present such standards to the Health Care Cost Containment Committee for its review, evaluation and approval prior to the use of such standards.

(c) The Comptroller may adopt regulations, in accordance with chapter 54, to establish the procedures and criteria for any reviews or evaluations performed by the Health Care Cost Containment Committee pursuant to subsection (b) of this section or subsection (c) of section 3-123ddd.

(P.A. 11-58, S. 3.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123ddd - Coverage for retirees.

(a) Employers whose applications for coverage for their employees under a partnership plan, pursuant to section 3-123ccc, have been accepted may seek such coverage for their retirees in accordance with this section. Premium payments for such coverage shall be remitted by the employer to the Comptroller in accordance with section 3-123eee.

(b) (1) If an employer seeks coverage for all of such employer's retirees in accordance with this section and all of such employer's employees in accordance with section 3-123ccc, the Comptroller shall accept such application upon the terms and conditions applicable to the partnership plan, for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(2) Except as specified in subdivision (5) of this subsection, if a nonstate public employer or a nonprofit employer seeks coverage for less than all of its respective retirees, regardless of whether the employer is seeking coverage for all of such employer's active employees, the Comptroller shall forward such application to a health care actuary not later than five business days after receiving such application. Not later than sixty days after receiving such application, such actuary shall notify the Comptroller whether, as a result of the retirees included in such application or other factors, the application will shift a significant part of such employer's retirees' medical risks to the partnership plan. Such actuary shall provide, in writing, to the Comptroller the specific reasons for such actuary's finding, including a summary of all information relied upon in making such a finding.

(3) If the Comptroller determines that, based on such finding, the application will shift a significant part of such employer's retirees' medical risks to the partnership plan, the Comptroller shall not provide coverage to such employer and shall provide written notification and the specific reasons for such denial to such employer and the Health Care Cost Containment Committee.

(4) If the Comptroller determines that, based on such finding, the application will not shift a significant part of such employer's retirees' medical risks to the partnership plan, the Comptroller shall accept such application for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(5) If an employer included less than all of its retirees in its application for coverage because of (A) the decision by individual retirees to decline health benefits or health insurance coverage from their employer for themselves or their dependents, or (B) the retiree's enrollment in Medicare, the Comptroller shall not forward such employer's application to a health care actuary.

(c) The Comptroller shall consult with a health care actuary who shall develop actuarial standards to be used to assess the shift in medical risks of an employer's retirees to a partnership plan. The Comptroller shall present such standards to the Health Care Cost Containment Committee for its review, evaluation and approval prior to the use of such standards.

(d) Nothing in sections 3-123aaa to 3-123hhh, inclusive, 19a-654, 19a-725, 38a-513f, 38a-513g or 38a-1091 shall diminish any right to retiree health insurance pursuant to a collective bargaining agreement or any other provision of the general statutes.

(P.A. 11-58, S. 4; P.A. 13-247, S. 147.)

History: P.A. 11-58 effective July 1, 2011; P.A. 13-247 amended Subsec. (d) by deleting references to Secs. 19a-724 and 19a-724a and inserting reference to Sec. 38a-1091, effective June 19, 2013.



Section 3-123eee - Partnership plan premium account. Nonpayment of premium or premium equivalent.

(a) There is established an account to be known as the “partnership plan premium account”, which shall be a separate, nonlapsing account within the General Fund. All premiums paid by employers and their respective employees and retirees for coverage under a partnership plan pursuant to sections 3-123bbb to 3-123ddd, inclusive, shall be deposited into said account. The account shall be administered by the Comptroller for payment of claims and administrative fees to entities providing coverage or services under partnership plans.

(b) The Comptroller may charge each employer participating in a partnership plan an administrative fee calculated on a per member per month basis, in accordance with the actuarial standards developed under subsection (b) of section 3-123ccc and subsection (c) of section 3-123ddd. In addition, the Comptroller may charge a fluctuating reserves fee the Comptroller deems necessary and in accordance with the actuarial standards developed under subsection (b) of section 3-123ccc and subsection (c) of section 3-123ddd to ensure adequate claims reserves.

(c) Each employer shall pay monthly the amount determined by the Comptroller, pursuant to this section, for coverage of its employees or its employees and retirees, as appropriate, under a partnership plan. An employer may require each covered employee to contribute a portion of the cost of such employee's coverage under the plan, subject to any collective bargaining obligation applicable to such employer.

(d) If any payment due by an employer under this section is not submitted to the Comptroller by the tenth day after the date such payment is due, interest to be paid by such employer shall be added, retroactive to the date such payment was due, at the prevailing rate of interest as determined by the Comptroller.

(1) The Comptroller may terminate participation in the partnership plan by a nonprofit employer on the basis of nonpayment of premium or premium equivalent, provided at least ten days' advance notice is given to such employer, which may continue the coverage and avoid the effect of the termination by remitting payment in full at any time prior to the effective date of termination.

(2) (A) If a nonstate public employer fails to make premium payments or premium equivalent payments as required by this section, the Comptroller may direct the State Treasurer, or any other officer of the state who is the custodian of any moneys made available by grant, allocation or appropriation payable to such nonstate public employer, to withhold the payment of such moneys until the amount of the premium or premium equivalent or interest due has been paid to the Comptroller, or until the State Treasurer or such custodial officer determines that arrangements have been made, to the satisfaction of the State Treasurer, for the payment of such premium or premium equivalent and interest. Such moneys shall not be withheld if such withholding will adversely affect the receipt of any federal grant or aid in connection with such moneys.

(B) If no grant, allocation or appropriation is payable to such nonstate public employer or is not withheld, pursuant to subparagraph (A) of this subdivision, the Comptroller may terminate participation in a partnership plan by a nonstate public employer on the basis of nonpayment of premium or premium equivalent, provided at least ten days' advance notice is given to such employer, which may continue the coverage and avoid the effect of the termination by remitting payment in full at any time prior to the effective date of termination.

(3) The Comptroller may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to recover any premium or premium equivalent, interest costs, paid claim expenses or equitable relief from a terminated employer.

(P.A. 11-58, S. 5.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123fff - Nonstate Public Health Care Advisory Committee. Nonprofit Health Care Advisory Committee.

(a) There is established a Nonstate Public Health Care Advisory Committee. The committee shall make advisory recommendations to the Health Care Cost Containment Committee concerning health care coverage for nonstate public employees. The advisory committee shall consist of nonstate public employers and employees participating in a partnership plan and shall include the following members appointed by the Comptroller: (1) Three municipal employer representatives, one of whom represents towns with populations of one hundred thousand or more, one of whom represents towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents towns with populations under twenty thousand; (2) three municipal employee representatives, one of whom represents employees in towns with populations of one hundred thousand or more, one of whom represents employees in towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents employees in towns with populations under twenty thousand; (3) three board of education employers, one of whom represents towns with populations of one hundred thousand or more, one of whom represents towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents towns with populations under twenty thousand; and (4) three board of education employee representatives, one of whom represents towns with populations of one hundred thousand or more, one of whom represents towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents towns with populations under twenty thousand.

(b) There is established a Nonprofit Health Care Advisory Committee. The committee shall make advisory recommendations to the Health Care Cost Containment Committee concerning health care coverage for nonprofit employees. The advisory committee shall consist of nonprofit employers and their respective employees participating in a partnership plan and shall include the following members appointed by the Comptroller: (1) Three nonprofit employer representatives; and (2) three nonprofit employee representatives.

(P.A. 11-58, S. 6.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123ggg - Regulations.

The Comptroller may adopt regulations, in accordance with chapter 54, to implement and administer partnership plans and the provisions of sections 3-123aaa to 3-123fff, inclusive. The Comptroller may implement policies and procedures necessary to administer the provisions of sections 3-123aaa to 3-123fff, inclusive, while in the process of adopting such policies and procedures as regulation, provided the Comptroller prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 11-58, S. 7.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123hhh - Health Care Cost Containment Committee and State Employees Bargaining Agent Coalition approval.

(a) The Comptroller shall not offer coverage under a partnership plan pursuant to sections 3-123bbb to 3-123eee, inclusive, until the Health Care Cost Containment Committee has provided, in writing, its approval of sections 3-123aaa to 3-123fff, inclusive, to the Comptroller and until the State Employees Bargaining Agent Coalition has provided its written consent to the clerks of both houses of the General Assembly to incorporate the terms of sections 3-123aaa to 3-123fff, inclusive, into its collective bargaining agreement.

(b) Nothing in this section or sections 3-123aaa to 3-123ggg, inclusive, 19a-654, 19a-725, 38a-513f, 38a-513g or 38a-1091 shall modify the state employee plan in any way without the written consent of the State Employees Bargaining Agent Coalition and the Secretary of the Office of Policy and Management.

(P.A. 11-58, S. 8; 11-61, S. 141; P.A. 13-247, S. 148.)

History: P.A. 11-58 effective July 2, 2011; P.A. 11-61 amended Subsec. (b) to insert cites to Secs. 19a-654, 19a-724, 19a-724a, 19a-725, 38a-513f and 38a-513g, effective June 21, 2011; P.A. 13-247 amended Subsec. (b) by deleting references to Secs. 19a-724 and 19a-724a and inserting reference to Sec. 38a-1091, effective June 19, 2013.



Section 3-123rrr - Definitions.

As used in this section and sections 3-123sss to 3-123vvv, inclusive:

(1) “Health Care Costs Containment Committee” means the committee established in accordance with the ratified agreement between the state and the State Employees Bargaining Agent Coalition pursuant to subsection (f) of section 5-278.

(2) “Nonstate public employee” means any employee or elected officer of a nonstate public employer.

(3) “Nonstate public employer” means a municipality or other political subdivision of the state, including a board of education, quasi-public agency or public library. A municipality and a board of education may be considered separate employers.

(4) “State employee plan” means the group hospitalization, medical, pharmacy and surgical insurance plan offered to state employees and retirees pursuant to section 5-259.

(P.A. 15-93, S. 1.)

History: P.A. 15-93 effective June 23, 2015.



Section 3-123sss - Enrollment procedures and requirements.

(a) Notwithstanding any provision of title 38a, the Comptroller shall offer to nonstate public employers and their nonstate public employees, and their retirees, if applicable, coverage under the state employee plan. Such nonstate public employees, or retirees, if applicable, shall be pooled with the state employee plan, provided the Comptroller receives an application from a nonstate public employer and the application is approved in accordance with this section or section 3-123ttt. Premium payments for such coverage shall be remitted by the nonstate public employer to the Comptroller and shall be the same as those paid by the state inclusive of any premiums paid by state employees, except as otherwise provided in this section or section 3-123uuu. The Comptroller may charge each nonstate public employer participating in the state employee plan an administrative fee calculated on a per member, per month basis.

(b) (1) The Comptroller shall offer participation in such plan for not less than three-year intervals. A nonstate public employer may apply for renewal prior to the expiration of each interval.

(2) The Comptroller shall develop procedures by which nonstate public employers receiving coverage for nonstate public employees pursuant to the state employee plan may (A) apply for renewal, or (B) withdraw from such coverage, including, but not limited to, the terms and conditions under which such nonstate public employers may withdraw prior to the expiration of the interval and the procedure by which any premium payments such nonstate public employers may be entitled to or premium equivalent payments made in excess of incurred claims shall be refunded to such nonstate public employer. Any such procedures shall provide that nonstate public employees covered by collective bargaining shall withdraw from such coverage in accordance with chapters 68, 113 and 166.

(c) Nothing in sections 3-123rrr to 3-123vvv, inclusive, shall (1) require the Comptroller to offer coverage to every nonstate public employer seeking coverage under the state employee plan, or (2) prevent the Comptroller from procuring coverage for nonstate public employees from vendors other than those providing coverage to state employees.

(d) The Comptroller shall create applications for coverage under and for renewal of the state employee plan. Such applications shall require a nonstate public employer to disclose whether such nonstate public employer shall offer any other health care benefits plan to the nonstate public employees who are offered the state employee plan.

(e) No nonstate public employee shall be enrolled in the state employee plan if such nonstate public employee is covered through a nonstate public employer’s health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act.

(f) (1) A nonstate public employer may submit an application to the Comptroller to provide coverage under the state employee plan for nonstate public employees employed by such nonstate public employer.

(2) If a nonstate public employer submits an application for coverage of all of its nonstate public employees, the Comptroller shall provide such coverage not later than the first day of the third calendar month following such application.

(3) (A) Except as provided in subsection (g) of this section, if a nonstate public employer submits an application for coverage for fewer than all of its nonstate public employees, or indicates in the application that the nonstate public employer shall offer other health plans to nonstate public employees who are offered the state health plan, the Comptroller shall forward such application to the Health Care Cost Containment Committee not later than five business days after receiving such application. Said committee may, not later than thirty days after receiving such application, certify to the Comptroller that the application will shift a significantly disproportional part of a nonstate public employer’s medical risks to the state employee plan.

(B) If the Health Care Cost Containment Committee certifies to the Comptroller that the application will shift a significantly disproportional part of a nonstate public employer’s medical risks to the state employee plan, the Comptroller shall not provide coverage to such nonstate public employer. If the Health Care Cost Containment Committee does not certify to the Comptroller that the application will shift a significantly disproportional part of a nonstate public employer’s medical risks to the state employee plan, the Comptroller shall provide coverage not later than the first day of the third calendar month following the deadline for receiving the certification.

(4) Notwithstanding any provisions of the general statutes, initial and continuing participation in the state employee plan by a nonstate public employer shall be a mandatory subject of collective bargaining and shall be subject to binding interest arbitration in accordance with the same procedures and standards that apply to any other mandatory subject of bargaining pursuant to chapters 68, 113 and 166.

(g) If a nonstate public employer included fewer than all of its nonstate public employees in its application for coverage because of (1) the decision by individual nonstate public employees to decline such coverage for themselves or their dependents, or (2) the nonstate public employer’s decision to not offer coverage to temporary, part-time or durational employees, the Comptroller shall not forward such nonstate public employer’s application to the Health Care Cost Containment Committee pursuant to subdivision (3) of subsection (f) of this section.

(h) Notwithstanding any provision of the general statutes, the state employee plan shall not be deemed (1) an unauthorized insurer, or (2) a multiple employer welfare arrangement. Any licensed insurer in this state may conduct business with the state employee plan.

(P.A. 15-93, S. 2.)



Section 3-123ttt - Coverage for retirees.

(a) Any nonstate public employer that is eligible to seek coverage under the state employee plan for its nonstate public employees may seek such coverage for such nonstate public employer’s retirees in accordance with this section. Premium payments for such coverage shall be remitted by the nonstate public employer to the Comptroller and shall be the same as those paid by the state, inclusive of any premiums paid by retired state employees.

(b) (1) If a nonstate public employer seeks coverage for all of its retirees in accordance with this section and all of the nonstate public employees employed by such nonstate public employer in accordance with section 3-123sss, the Comptroller shall accept such application upon the terms and conditions applicable to the state employee plan and shall provide coverage not later than the first day of the third calendar month following such application.

(2) If a nonstate public employer seeks coverage for fewer than all of its retirees, regardless of whether such nonstate public employer is seeking coverage for all of the nonstate public employees employed by such nonstate public employer, the Comptroller shall forward such application to the Health Care Cost Containment Committee not later than five business days after receiving such application. Said committee may, not later than thirty days after receiving such application, certify to the Comptroller that, with respect to such retirees, the application will shift a significantly disproportional part of such nonstate public employer’s medical risks to the state employee plan.

(3) If the Health Care Cost Containment Committee certifies to the Comptroller that the application will shift a significantly disproportional part of a nonstate public employer’s medical risks to the state employee plan, the Comptroller shall not provide coverage to such nonstate public employer’s retirees. If the Health Care Cost Containment Committee does not certify to the Comptroller that the application will shift a significantly disproportional part of a nonstate public employer’s medical risks to the state employee plan, the Comptroller shall provide coverage not later than the first day of the third calendar month following the deadline for receiving the certification.

(c) Nothing in sections 3-123rrr to 3-123vvv, inclusive, shall diminish any right to retiree health insurance pursuant to a collective bargaining agreement or to any other provision of the general statutes.

(P.A. 15-93, S. 3.)



Section 3-123uuu - State employee plan premium account. Nonpayment of premium.

(a) There is established an account to be known as the “state employee plan premium account”, which shall be a separate, nonlapsing account within the General Fund. All premiums paid by nonstate public employers and nonstate public employees pursuant to participation in the state employee plan shall be deposited into said account. The account shall be administered by the Comptroller, with the advice of the Health Care Costs Containment Committee, for payment of claims and administrative fees to entities providing coverage or services under the state employee plan.

(b) Each nonstate public employer shall pay monthly the amount determined by the Comptroller for coverage of its nonstate public employees or its nonstate public employees and retirees, as appropriate, under the state employee plan. A nonstate public employer may require each nonstate public employee to contribute a portion of the cost of his or her coverage under the plan, subject to any collective bargaining obligation applicable to such nonstate public employer.

(c) If any payment due by a nonstate public employer under this subsection is not paid after the date such payment is due, interest to be paid by such nonstate public employer shall be added, retroactive to the date such payment was due, at the prevailing rate of interest as determined by the Comptroller.

(d) If a nonstate public employer fails to make premium payments, the Comptroller may direct the State Treasurer, or any other officer of the state who is the custodian of any moneys made available by grant, allocation or appropriation payable to such nonstate public employer at any time subsequent to such failure, to withhold the payment of such moneys until the amount of the premium or interest due has been paid to the Comptroller, or until the State Treasurer or such custodial officer determines that arrangements have been made, to the satisfaction of the State Treasurer, for the payment of such premium and interest. Such moneys shall not be withheld if such withholding will adversely affect the receipt of any federal grant or aid in connection with such moneys.

(P.A. 15-93, S. 4.)



Section 3-123vvv - State Employees’ Bargaining Agent Coalition consent.

The Comptroller shall not offer coverage under the state employee plan pursuant to sections 3-123rrr to 3-123uuu, inclusive, until the State Employees’ Bargaining Agent Coalition has provided its consent to the clerks of both houses of the General Assembly to incorporate the terms of sections 3-123rrr to 3-123uuu, inclusive, into its collective bargaining agreement.

(P.A. 15-93, S. 5.)

History: P.A. 15-93 effective June 23, 2015.



Section 3-123www - Enrollment in partnership plan prohibited.

On and after October 1, 2015, no nonstate public employer, as defined in section 3-123rrr, shall enroll any nonstate public employee, as defined in section 3-123rrr, in the partnership plan, as defined in section 3-123aaa. Nothing in this section shall be construed to require any nonstate public employer enrolled in the partnership plan to enroll in the state employee plan, as defined in section 3-123rrr.

(P.A. 15-93, S. 6.)






Chapter 35 - Attorney General

Section 3-124 - Election; qualifications; salary; bond. Office of Attorney General full time.

There shall be an Attorney General to be elected in the same manner as other state officers in accordance with the provisions of section 9-181. The Attorney General shall be an elector of this state and an attorney at law of at least ten years' active practice at the bar of this state. The office of the Attorney General shall be at the Capitol. The Attorney General shall receive an annual salary of one hundred ten thousand dollars. The Attorney General shall devote full time to the duties of the office and shall give bond in the sum of ten thousand dollars.

(1949 Rev., S. 211, 3586, subs. (6); 1951, S. 1960d, subs. (6); 1953, June, 1955, S. 71d; February, 1965, P.A. 331, S. 44; 1972, P.A. 281, S. 38; P.A. 77-576, S. 56, 65; P.A. 82-365, S. 7, 8; P.A. 86-375, S. 6, 9; P.A. 98-227, S. 6, 9; P.A. 00-231, S. 5, 10.)

History: 1965 act increased salary from $12,500 to $20,000 effective with respect to attorney general elected November 8, 1966; 1972 act increased salary to $30,000, effective January 8, 1975; P.A. 77-576 increased attorney general's salary to $38,500, effective January 1, 1979; P.A. 82-365 increased attorney general's annual salary to $50,000 and added provision requiring attorney general to devote full time to duties of office; P.A. 86-375 increased attorney general's annual salary to $60,000; P.A. 98-227 increased Attorney General's annual salary to $75,000, effective January 6, 1999; P.A. 00-231 increased Attorney General's salary to $110,000 and made technical changes for the purposes of gender neutrality, effective January 8, 2003.

See Sec. 4-14 re transportation allowance.

See Sec. 9-1 for definition of “elector”.

See Sec. 9-213 re procedure for filling vacancy in office of Attorney General.

“Attorney at law of at least ten years' active practice at the bar of the state” means that the attorney must have regularly engaged in the practice of law as a primary means of earning a livelihood for at least ten years, have some experience litigating cases in court, and that he or she represented clients; in carrying out Secretary of the State's duties under Sec. 9-4, Secretary was executing public policies of the state but was not engaged in the active practice of law; although section sets stricter qualifications for Attorney General than those listed in the Connecticut Constitution, section is not unconstitutional. 298 C. 748.



Section 3-125 - Duties of Attorney General; deputy; assistants; associate attorneys general.

The Attorney General shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and shall perform all the duties of the Attorney General in case of his sickness or absence. He shall appoint such other assistants as he deems necessary, subject to the approval of the Governor. The Attorney General may also appoint not more than four associate attorneys general who will serve at the pleasure of the Attorney General and will be exempt from the classified service. The Attorney General shall have general supervision over all legal matters in which the state is an interested party, except those legal matters over which prosecuting officers have direction. He shall appear for the state, the Governor, the Lieutenant Governor, the Secretary, the Treasurer and the Comptroller, and for all heads of departments and state boards, commissioners, agents, inspectors, committees, auditors, chemists, directors, harbor masters, and institutions and for the State Librarian in all suits and other civil proceedings, except upon criminal recognizances and bail bonds, in which the state is a party or is interested, or in which the official acts and doings of said officers are called in question, and for all members of the state House of Representatives and the state Senate in all suits and other civil proceedings brought against them involving their official acts and doings in the discharge of their duties as legislators, in any court or other tribunal, as the duties of his office require; and all such suits shall be conducted by him or under his direction. When any measure affecting the State Treasury is pending before any committee of the General Assembly, such committee shall give him reasonable notice of the pendency of such measure, and he shall appear and take such action as he deems to be for the best interests of the state, and he shall represent the public interest in the protection of any gifts, legacies or devises intended for public or charitable purposes. All legal services required by such officers and boards in matters relating to their official duties shall be performed by the Attorney General or under his direction. All writs, summonses or other processes served upon such officers and legislators shall, forthwith, be transmitted by them to the Attorney General. All suits or other proceedings by such officers shall be brought by the Attorney General or under his direction. He shall, when required by either house of the General Assembly or when requested by the president pro tempore of the Senate, the speaker of the House of Representatives, or the majority leader or the minority leader of the Senate or House of Representatives, give his opinion upon questions of law submitted to him by either of said houses or any of said leaders. He shall advise or give his opinion to the head of any executive department or any state board or commission upon any question of law submitted to him. He may procure such assistance as he may require. Whenever a trustee, under the provisions of any charitable trust described in section 45a-514, is required by statute to give a bond for the performance of his duties as trustee, the Attorney General may cause a petition to be lodged with the probate court of the district in which such trust property is situated, or where any of the trustees reside, for the fixing, accepting and approving of a bond to the state, conditioned for the proper discharge of the duties of such trust, which bond shall be filed in the office of such probate court. The Attorney General shall prepare a topical and chronological cross-index of all legal opinions issued by the office of the Attorney General and shall, from time to time, update the same.

(1949 Rev., S. 212; 1971, P.A. 829; P.A. 76-291; P.A. 83-464, S. 4, 5; 83-548, S. 1, 3; P.A. 84-546, S. 153, 173; P.A. 88-312; P.A. 00-99, S. 19, 154.)

History: 1971 act required attorney general to issue and update cross-index of legal opinions; P.A. 76-291 required attorney general to represent general assembly members in proceedings brought against them concerning their official acts as legislators; P.A. 83-464 provided the attorney general shall appear for the high sheriffs or their chief deputies except in matters for which they are insured or required to be insured by statute; P.A. 83-548 added provision re appointment of four associate attorneys general; P.A. 84-546 made technical change, referring to divisions of general assembly as “houses” rather than “branches”; P.A. 88-312 required attorney general to give an opinion on questions of law when requested by president pro tempore of senate, speaker of house of representatives or majority or minority leader of senate or house; P.A. 00-99 deleted references to high sheriffs or their chief deputies, effective December 1, 2000.

Cited. 98 C. 112. Scope of duties in enforcing charitable gifts. 102 C. 422. In case of public charitable trust, Attorney General or trustees, and not beneficiaries, are proper parties to appeal from acceptance of final account of administrator. 106 C. 591. Cited. 115 C. 560. In suit to terminate private trust, joinder of Attorney General as defendant is not adequate representation of unborn parties in interest. 125 C. 649. Cited. 133 C. 91. Assistants appointed under section are to assist Attorney General in performance of general duties. Id., 342. Failure of trustees to apply standard of public interest provided by testatrix was an abuse of discretion. 139 C. 612. Attorney General properly a party in action to terminate testamentary trust and to substitute compromise agreement as charitable bequests were involved. 145 C. 634. Cited. 151 C. 517; 152 C. 591; 154 C. 683. Attorney General represents public interest in protecting charitable dispositions and was proper party defendant where educational trust was challenged. 157 C. 265. Cited. 158 C. 439. Failure to join Attorney General in action for declaratory judgment concerning charitable funds is jurisdictional defect. 160 C. 557. Cited. 161 C. 312; 164 C. 548; 166 C. 21. An Attorney General's opinion, previously rendered on a question of law, which has now come before the court, is entitled to careful consideration and generally regarded as highly persuasive, but is not binding. Id., 113. Attorney General must, under section, represent the public interest as a necessary party in any litigation involving a public trust. 172 C. 496. Cited. 174 C. 308; 179 C. 62; Id., 198; 187 C. 109; 217 C. 404; 234 C. 539; 243 C. 1.

Cited. 41 CA 790; 43 CA 365.

Attorney General properly a party in an action seeking injunction against demolition of memorial bridges built with charitable gifts. 16 CS 229. Cited. 17 CS 320. Attorney General may file motion for contempt for failure to obey a court order for support of children and motion for order increasing amount where state has paid substantial sums in aid to dependent children. 19 CS 214. Cited. 26 CS 384. Attorney General is representative of public interest in protection of trusts for charitable uses. Id., 394. Cited. 27 CS 484; 28 CS 244; Id., 469; 30 CS 87; 37 CS 50; 39 CS 80; 40 CS 116.



Section 3-125a - Certain agreements or stipulations required to be approved by General Assembly.

(a) Notwithstanding the provisions of subsection (h) of section 4-160, the Attorney General shall not enter into any agreement or stipulation in connection with a lawsuit to which the state is a party that contains any provision which requires an expenditure from the General Fund budget in an amount in excess of two million five hundred thousand dollars over the term of the agreement or stipulation, unless the General Assembly, by resolution, accepts the terms of such provision. The General Assembly may reject such provision by a three-fifths vote of each house. Such provision shall be deemed approved if the General Assembly fails to vote to approve or reject such provision within thirty days of the date of submittal pursuant to subsection (b) of this section.

(b) Each such agreement or stipulation shall be submitted to the General Assembly by the Attorney General and shall be referred to the committees of cognizance which shall report thereon by resolution.

(June Sp. Sess. P.A. 91-3, S. 165, 168; P.A. 98-76, S. 2.)

History: June Sp. Sess. P.A. 91-3, S. 165 effective June 1, 1992; P.A. 98-76 amended Subsec. (a) to make a technical change in a statutory reference.



Section 3-125b - Delegation of labor relations matters to the Secretary of the Office of Policy and Management.

The Attorney General may delegate to the Secretary of the Office of Policy and Management the authority to appoint an attorney employed by said office to represent the state of Connecticut in matters relating to certain appeals to the Superior Court from an arbitration, decision or determination or any other labor relations issue involving the Office of Labor Relations. The Attorney General may enter into a memorandum of understanding with the Secretary of the Office of Policy and Management which shall list the types of appeals which are the subject of such delegation.

(May Sp. Sess. P.A. 04-2, S. 101.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 3-126 - Protection of interstate watercourses.

The Attorney General is authorized to investigate and, with the approval of the Governor, to take such action as is deemed necessary to protect the state from damage by diversion or other interference with water from streams without the state which enter or are tributary to streams flowing within the state. Any expenses incurred by the Attorney General in instituting or maintaining proceedings incident to such action shall be paid from the Treasury on the approval of the Comptroller.

(1949 Rev., S. 214.)

Contract between Connecticut and New York water companies to construct reservoir spanning state line not evasion of section. 145 C. 526.



Section 3-127 - Negotiations concerning interstate watercourses.

The Attorney General is authorized, with the approval of the Governor, to negotiate and contract, in the name of the state, with any commission appointed by another state, or with any authorized agent thereof, concerning the use, allocation or diversion of any waters from streams or tributaries without the state of streams which in their natural course flow through, into or across the state.

(1949 Rev., S. 215.)

Contract between Connecticut and New York water companies to construct reservoir spanning state line not evasion of section. 145 C. 526.



Section 3-128 - Signature machines.

The Attorney General may authorize the use of a signature machine by any officer or department of the state for the purpose of attaching signatures to any warrant, order or check in connection with the disbursement of money on behalf of the state.

(1949 Rev., S. 216; P.A. 10-32, S. 5.)

History: P.A. 10-32 made a technical change, effective May 10, 2010.



Section 3-129 - To proceed against healing arts practitioners accused of obtaining licenses through misrepresentation.

The Attorney General may, upon his own motion or upon the sworn complaint of any two electors within the county in which any person holding a certificate of registration to practice any of the healing arts resides, prefer charges to the superior court of such county against such person, alleging that he procured such certificate through fraud, and said court shall, within fourteen days thereafter, summon such person to appear before it at a given time and place to show cause why his certificate of registration should not be revoked. Such summons may be served by any proper officer by leaving a copy thereof with the accused or at his usual place of abode at least six days before the same is returnable. If such court, upon hearing, finds such charges to be sustained, it shall certify such finding to the Commissioner of Public Health, who shall thereupon revoke such certificate. The procedure authorized in this section shall be in addition to any procedure authorized by any other statutory provision.

(1949 Rev., S. 217; 1957, P.A. 13, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health, effective July 1, 1995.

Public is protected even though the state department of health or the examining board fails or refuses to act properly. 15 CS 468.



Section 3-129a - Suppression of criminally operated corporations.

(a) The Attorney General is authorized to institute civil proceedings in the Superior Court to forfeit the charter of any corporation organized under the laws of this state and to revoke the certificate of authority of any foreign corporation to carry on business in this state, when: (1) Any of the corporation officers or any other person controlling the management or operation of such corporation, with the knowledge of the president and a majority of the board of directors or under such circumstances that the president and a majority of the directors should have knowledge, is a person engaged in organized gambling, organized traffic in narcotics, organized extortion, organized bribery, organized embezzlement or organized prostitution, or who is connected directly or indirectly with organizations, syndicates or criminal societies engaging in such; or (2) a director, officer, employee, agent or stockholder acting for, through or on behalf of such corporation has, in conducting the corporation's affairs, purposely engaged in a persistent course of gambling, unlawful traffic in narcotics, extortion, embezzlement, intimidation and coercion, bribery, prostitution, or other such criminal conduct with the knowledge of the president and a majority of the board of directors or under such circumstances that the president and a majority of the directors should have such knowledge, with the intent to compel or induce other persons, firms or corporations to deal with such corporation or to engage in any such criminal conduct; and (3) for the prevention of future illegal conduct of the same character, the public interest requires the charter of the corporation to be forfeited and the corporation to be dissolved or the certificate of authority to be revoked.

(b) The proceedings authorized by subsection (a) of this section may be instituted against a corporation in the superior court for any county in which it is doing business and the proceedings shall be conducted in accordance with the rules of civil procedure and the applicable rules of court. Such proceedings shall be deemed additional to any other proceeding authorized by law for the purpose of forfeiting the charter of a corporation or revoking the certificate of authority of a foreign corporation.

(1971, P.A. 308, S. 1, 3 (a).)



Section 3-129b - Suppression of criminally operated businesses other than corporations.

(a) The Attorney General is authorized to institute civil proceedings in the Superior Court to enjoin the operation of any business other than a corporation, including a partnership, limited partnership, unincorporated association, joint venture or sole proprietorship, when: (1) Any person in control of any such business, who may be a partner in a partnership, a participant in a joint venture, the owner of a sole proprietorship, an employee or agent of any such business, or a person who, in fact, exercises control over the operations of any such business, has, in conducting its business affairs, purposely engaged in a persistent course of gambling, unlawful traffic in narcotics, extortion, embezzlement, intimidation, bribery, prostitution, or other such illegal conduct with the intent to compel or induce other persons, firms or corporations to deal with such business or engage in any such illegal conduct, and (2) for the prevention of future illegal conduct of the same character, the public interest requires the operation of the business to be enjoined.

(b) The proceedings authorized by subsection (a) of this section may be instituted against a business other than a corporation in the superior court for any judicial district in which it is doing business and the proceedings shall be conducted in accordance with rules of civil procedure and the applicable rules of court.

(1971, P.A. 308, S. 2, 3 (b); P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 deleted reference to county.



Section 3-129c - Actions re imposition of income tax on state residents by New York City.

The Attorney General may bring an action, or intervene in an action, including a class action, as attorney for any persons residing in this state, or in the name of the state as parens patriae for persons residing in this state, with respect to the imposition of the New York City personal income tax on individuals who are residents of the state of Connecticut who earn income in New York City, which tax is not imposed on individuals who are residents of the state of New York who do not reside in New York City.

(P.A. 99-215, S. 28, 29.)

History: P.A. 99-215 effective June 29, 1999.



Section 3-129d - Action to enforce the provisions of the No Child Left Behind Act.

The Attorney General may bring an action in a court of competent jurisdiction on behalf of the General Assembly and the state of Connecticut against the federal government to enforce the provisions of the No Child Left Behind Act, P.L. 107-110, as may be amended from time to time.

(June Sp. Sess. P.A. 05-2, S. 1.)

History: June Sp. Sess. P.A. 05-2 effective July 1, 2005.



Section 3-129e - Action to enforce provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

The Attorney General may bring a civil action in any court of competent jurisdiction to enforce any provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, that a state attorney general is authorized by said act to enforce and to seek any relief that a state attorney general is authorized by said act to seek.

(P.A. 11-119, S. 1.)

History: P.A. 11-119 effective July 1, 2011.



Section 3-130 - Proceedings to obtain reasonable transportation rates.

The Attorney General is authorized, when directed by the Governor, to institute legal proceedings in any court or before any commission or committee of any state or of the United States to obtain the establishment and maintenance of just and reasonable rates for transportation of fuel and other articles and commodities by railroad and by vessels and to compel common carriers to establish, apply and observe just and reasonable rules, classifications and practices in connection with such transportation.

(1949 Rev., S. 218.)



Section 3-131 - Annual reports.

The Attorney General shall prepare and submit to the Governor a report of the doings of his office in accordance with the provisions of section 4-60 and shall account to the State Treasurer for all fees, bills of costs and moneys received and expended by him by virtue of his office.

(1949 Rev., S. 219; September, 1957, P.A. 11, S. 13.)









Title 4 - Management of State Agencies

Chapter 46 - State Appointive Officers

Section 4-1 - Appointed officers; term; compensation and expenses.

Unless otherwise specifically provided by law, each person appointed or nominated for appointment by the Governor, with or without the advice and consent of the General Assembly or either house thereof, and each person appointed or elected by the General Assembly or either house thereof, shall be sworn and shall hold office for the term prescribed by law and until his successor is appointed and has qualified. Such persons shall receive no compensation for services unless the same is prescribed by law, but shall receive their actual and necessary expenses incurred in the performance of their official duties.

(1949 Rev., S. 260.)

See Sec. 4-16 re payment of expenses by state.

See Sec. 4-40 re determination of salaries not prescribed by law.

Section is effective amendment of statutes not specifically providing for extension of term in case of failure of appointment of successor, and incumbent will hold over de jure. 133 C. 40. See 133 C. 50. Can be interpreted only as effective to fix a term of office ab initio. 135 C. 639. Is a remedial statute which should receive as liberal a construction as can reasonably be given to effectuate its beneficial purpose. 136 C. 312. The term of office of a municipal court judge is “otherwise specifically provided by law” by the twentieth amendment; doubtful that statute was intended to apply to judicial offices. 138 C. 153. Cited. 200 C. 91.

Declaratory judgment not appropriate to try title to office. 13 CS 430. Where General Assembly did not appoint a county commissioner, the incumbent held over and an interim appointment was invalid. 14 CS 225.



Section 4-1a - Appointed officers, unspecified terms.

Unless otherwise provided by law, any appointed official of the state, including any person appointed to a board, commission, council, authority, task force, committee or other body, shall serve at the pleasure of the person or body authorized to make the appointment but no longer than the term of office of such appointing authority or until such official's successor is appointed and qualified, whichever is longer.

(P.A. 73-659; P.A. 89-87, S. 3, 5.)

History: P.A. 89-87 added provision to include, as an appointed official of the state, any person appointed to a board, commission, council, authority, task force, committee or other body.

Cited. 201 C. 685; 224 C. 693.



Section 4-2 - When nominations are to be made.

Except as otherwise provided by law, all nominations to be made by the Governor for appointment to office by the General Assembly or either branch thereof, and all appointments to office to be made by the Governor which require the advice and consent of the General Assembly or either branch thereof, shall be made on or before May first of the year in which the General Assembly is in session, except that, in any case where a vacancy results from death occurring on or after said May first but prior to the adjournment of such session, the Governor may make a nomination or appointment to fill such vacancy as soon as possible thereafter and prior to such adjournment and if such vacancy is in the office of a judge, the nomination shall, notwithstanding the provisions of section 2-40, be referred to the committee on the judiciary immediately on receipt thereof from the Governor.

(1949 Rev., S. 96; 1967, P.A. 164, S. 1.)

History: 1967 act clarified procedure for filling vacancies in appointed offices to allow appointments after May first and before general assembly adjourns.

See Sec. 2-39 re time limit for senate action on nominations.

See Sec. 4-7 re procedure for confirmation or rejection of nominations.



Section 4-2a - Fingerprinting and criminal history records checks of appointees and nominees.

(a) For the purposes of this section, “appointee or nominee” means a person appointed or nominated as a department head, as defined in section 4-5, or as Chief Justice or a judge of the Supreme Court, Appellate Court or Superior Court.

(b) The Governor may, subject to the provisions of this chapter or chapter 16, as applicable, require each appointee or nominee to be fingerprinted and submit to state and national criminal history records checks conducted in accordance with section 29-17a.

(June Sp. Sess. P.A. 15-5, S. 414.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 4-3 - Term of office of legislative appointees.

The term of office of each officer appointed by the General Assembly or Senate, unless otherwise specially provided by law, shall commence on the first day of July following his appointment.

(1949 Rev., S. 50.)



Section 4-4 - Term of office of executive appointees.

The term of office of each officer appointed by the Governor or by the Governor by and with the advice and consent of the General Assembly or either branch thereof, unless otherwise provided by law, shall commence on the first day of July following his appointment, except that the term of office of the Governor's staff, executive secretary and clerk shall commence from the date of their respective appointments.

(1949 Rev., S. 98.)

See Sec. 4-6 re appointment and terms of department heads.



Section 4-5 - “Department head” defined.

As used in sections 4-6, 4-7 and 4-8, the term “department head” means Secretary of the Office of Policy and Management, Commissioner of Administrative Services, Commissioner on Aging, Commissioner of Revenue Services, Banking Commissioner, Commissioner of Children and Families, Commissioner of Consumer Protection, Commissioner of Correction, Commissioner of Economic and Community Development, State Board of Education, Commissioner of Emergency Services and Public Protection, Commissioner of Energy and Environmental Protection, Commissioner of Agriculture, Commissioner of Public Health, Insurance Commissioner, Labor Commissioner, Commissioner of Mental Health and Addiction Services, Commissioner of Social Services, Commissioner of Developmental Services, Commissioner of Motor Vehicles, Commissioner of Transportation, Commissioner of Veterans Affairs, Commissioner of Housing, Commissioner of Rehabilitation Services, the Commissioner of Early Childhood and the executive director of the Office of Military Affairs. As used in sections 4-6 and 4-7, “department head” also means the Commissioner of Education.

(March, 1950, 1953, S. 27d; 1959, P.A. 412, S. 3; 637, S. 1; 1967, P.A. 152, S. 4; 522, S. 4; 657, S. 80; 1969, P.A. 664, S. 17; 768, S. 57; 814, S. 7; 1971, P.A. 872, S. 3; P.A. 73-599, S. 7; 73-677, S. 2; P.A. 75-519, S. 2, 12; 75-537, S. 17, 55; 75-638, S. 8, 23; P.A. 77-614, S. 4, 610; P.A. 79-598, S. 2, 27; P.A. 80-482, S. 3, 345, 348; P.A. 84-342, S. 2, 13; P.A. 86-175, S. 2, 4; P.A. 87-9, S. 2, 3; 87-496, S. 1, 110; P.A. 93-91, S. 1, 2; 93-262, S. 26, 87; 93-381, S. 9, 39; P.A. 95-250, S. 13, 42; 95-257, S. 11, 12, 21, 40, 58; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-9, S. 14, 50; P.A. 03-84, S. 4; 03-217, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e), 147, 241; P.A. 04-189, S. 1; 04-205, S. 5; 04-219, S. 1; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-187, S. 11; P.A. 07-73, S. 2(b); 07-114, S. 2; 07-205, S. 2; Sept. Sp. Sess. P.A. 09-3, S. 23; Sept. Sp. Sess. P.A. 09-7, S. 156; P.A. 11-44, S. 31; 11-48, S. 131; 11-51, S. 46, 141; 11-80, S. 1, 3; June 12 Sp. Sess. P.A. 12-1, S. 29, 121; P.A. 13-4, S. 2; 13-125, S. 27; 13-247, S. 198; P.A. 14-39, S. 5; 14-182, S. 4; P.A. 16-167, S. 12.)

History: 1959 acts deleted milk administrator and athletic commissioner and changed titles of commissioner of agriculture to commissioner of agriculture and natural resources and commissioner of food and drugs to commissioner of consumer protection; 1967 acts included commissioner of correction, commissioner of community affairs and personnel commissioner in definition; 1969 acts included commissioner of children and youth services and commissioner on aging in definition and substituted commissioner of transportation for highway commissioner; 1971 act removed responsibility for natural resources from commissioner of agriculture and included commissioner of environmental protection; P.A. 73-599 included commissioner of the department of commerce; P.A. 73-677 replaced personnel commissioner with commissioner of personnel and administration; P.A. 75-519 replaced commissioner of personnel and administration with personnel commissioner; P.A. 75-537 included commissioner of planning and energy policy; P.A. 75-638 included commissioner of mental retardation; P.A. 77-614 rewrote section to reflect changes mandated by reorganization of executive branch, deleting finance and control, banking, social services, insurance, health, public works, tax, community affairs, personnel, commerce and planning and energy commissioners and including secretaries of the office of policy and management and of business regulation, the state board of education and administrative services, revenue services, economic development, health services, public safety, income maintenance and human resources commissioners; P.A. 79-598 included commissioner of housing; P.A. 80-482 replaced secretary of business regulation with commissioner of banking and included the commissioner of insurance, the liquor control commission and the public utilities control authority; P.A. 84-342 replaced public utilities control authority with chairperson of the authority; P.A. 86-175 added commissioner of veterans' affairs; (Revisor's note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-496 added commissioner of public works to definition of “department head”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 removed reference to the commissioner on aging, department of income maintenance and department of human resources, substituting reference to department of social services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioners of Economic Development and Housing with Commissioner of Economic and Community Development; P.A. 95-257 added the Commissioner of Health Care Access, replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health and replaced Commissioner of Mental Health with Commissioner of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; June 18 Sp. Sess. P.A. 97-9 included “Chief Information Officer” in definition of “department head”, effective July 1, 1997; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003; P.A. 03-217 added “executive director of the Board of Education and Services for the Blind” to definition of “department head”, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 added “executive director of the Connecticut Commission on Arts, Tourism, Culture, History and Film” to definition of “department head”, effective August 20, 2003, and changed “Commissioner of Consumer Protection” to “Commissioner of Agriculture and Consumer Protection” and removed reference to “Commissioner of Agriculture”, effective July 1, 2004; P.A. 04-189 repealed Secs. 146 and 147 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 04-219 added Commissioner of Emergency Management and Homeland Security, effective January 1, 2005; P.A. 06-187 added the Ombudsman for Property Rights, effective July 1, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-114 added language re Commissioner of Education; P.A. 07-205 added the executive director of the Office of Military Affairs; Sept. Sp. Sess. P.A. 09-3 deleted reference to Commissioner of Health Care Access, effective October 6, 2009; Sept. Sp. Sess. P.A. 09-7 deleted reference to the Ombudsman for Property Rights, effective October 5, 2009; P.A. 11-44 replaced “the executive director of the Board of Education and Services for the Blind” with “the director of the Bureau of Rehabilitative Services”, effective July 1, 2011; P.A. 11-48 deleted “the executive director of the Connecticut Commission on Culture and Tourism” and added “the president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 replaced “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection”, added “Commissioner of Construction Services” and deleted “Commissioner of Public Works” and “Chief Information Officer”, effective July 1, 2011; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleted “the chairperson of the Public Utilities Control Authority”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 added “Commissioner of Housing”, effective June 15, 2012, and replaced “the director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012; P.A. 13-4 deleted “the president of the Board of Regents for Higher Education”, effective April 22, 2013; P.A. 13-125 added Commissioner on Aging to list of officials defined as department heads, effective June 18, 2013; P.A. 13-247 deleted “Commissioner of Construction Services”, effective July 1, 2013; P.A. 14-39 added “the Commissioner of Early Childhood”, effective May 28, 2014; P.A. 14-182 deleted “Liquor Control Commission”, effective June 12, 2014; P.A. 16-167 replaced “Commissioner of Veterans' Affairs” with “Commissioner of Veterans Affairs”, effective July 1, 2016.

See Sec. 4-20 re bond requirement.

Cited. 184 C. 1.



Section 4-6 - Appointment and term of department heads.

Except as otherwise provided by statute, on or before March 1, 1975, and quadrennially thereafter, the Governor shall, with the advice and consent of either house of the General Assembly, appoint each department head in the manner prescribed by section 4-7 and section 4-8, to serve at the pleasure of the Governor but no longer than four years from the first day of March in the year of his appointment, unless reappointed under the provisions of said sections. In the event a department head is not appointed or an incumbent reappointed in the manner prescribed in section 4-8 prior to the first day of March in the year of the appointment, the incumbent may serve beyond that date but not later than the tenth day of March in that year.

(March, 1950, S. 28d; 1969, P.A. 481, S. 1; P.A. 77-614, S. 5, 595, 610; P.A. 80-482, S. 347, 348; P.A. 87-159, S. 1.)

History: 1969 act made provision for governor's dismissal of department heads; P.A. 77-614 made no change, Sec. 595 of the act cancelling amendment called for in Sec. 5; P.A. 80-482 provided exception to statute; P.A. 87-159 added provision re service by incumbent beyond March first, but not beyond March tenth, in the event a department head is not appointed or an incumbent reappointed as prescribed in Sec. 4-8.

Cited. 184 C. 1.



Section 4-7 - Confirmation or rejection of nominations by house of General Assembly. Vacancy appointment.

(a) On or before February 1, 1975, and quadrennially thereafter, the Governor shall submit each nomination for a department head to either house of the General Assembly. Such house shall immediately refer the nominations to its committee on executive nominations, which shall report thereon by resolution within fifteen calendar days from the date of reference. Such house, by resolution, shall confirm or reject the nomination. If confirmed, the nominee shall take office on the first day of March in the year in which the appointment is submitted, except as provided in section 4-6. If such house rejects the nomination before the first day of March in the year in which it is submitted, the procedure prescribed in subsection (b) of this section shall be followed.

(b) (1) Except as provided in subdivision (2) of this subsection, if a vacancy occurs in the office of any department head while the General Assembly is in regular session, the Governor shall, within thirty calendar days of the occurrence of the vacancy, submit his nomination to fill the vacancy to either house of the General Assembly. The house to which the nomination is submitted shall immediately refer the nomination to its committee on executive nominations, which shall report thereon by resolution within ten legislative days from the date of reference. Such house shall confirm or reject said nomination. If such house, by resolution, confirms the nomination within thirty calendar days after it is submitted, the nominee shall forthwith take office to serve at the pleasure of the Governor but no longer than the original appointee could have served under his appointment. If such house rejects the nomination within thirty calendar days after it is submitted, the Governor shall, within thirty calendar days, submit another nomination to either house of the General Assembly, provided, if any nomination is submitted less than thirty calendar days before the date established by the Constitution for adjournment of the General Assembly, and the house to which it is submitted fails to confirm or reject the nomination before its adjournment on said date, the procedure prescribed in subsection (c) of this section shall be followed.

(2) If a vacancy occurs in the office of any department head prior to the first day of March during the first regular session of the General Assembly following the election of a new Governor, the nominee of the newly elected Governor may exercise the powers and duties of the office as provided in section 4-8, as designate, until the nomination is confirmed or rejected pursuant to subdivision (1) of this subsection.

(c) If a vacancy occurs in the office of any department head while the General Assembly is not in regular session, it shall be filled by the Governor until the sixth Wednesday of the next session of the General Assembly. At the beginning of the next regular session of the General Assembly, the Governor shall submit the name of the vacancy appointee to either house of the General Assembly as he elects and the procedure prescribed in subsection (b) of this section shall be followed.

(d) No person who has been rejected by resolution of the house to which his name has been submitted by the Governor shall serve in the office for which he was nominated during the term of the house which rejected him.

(March, 1950, 1953, S. 29d; February, 1965, P.A. 574, S. 48; 1967, P.A. 656, S. 1; 1969, P.A. 481, S. 2; 1972, P.A. 294, S. 19; P.A. 87-159, S. 2; P.A. 91-1, S. 1, 2; P.A. 05-288, S. 9; P.A. 07-250, S. 17.)

History: 1965 act specified in Subsec. (c) the vacancy in office of department head be filled until sixth Wednesday of next session of general assembly; 1967 act changed deadline from 30 days before adjournment to 30 days before the first Wednesday after the first Monday in June; 1969 act made term of service “at the pleasure of the governor” but no longer than expiration of original appointees term; 1972 act changed deadline to constitutional date for adjournment; P.A. 87-159 amended Subsec. (a) to change reporting deadline for executive nominations committee from 10 legislative days from date of reference to 15 calendar days from date of reference, to change deadline for confirmation or rejection by house from “before the first day of March” to “within ten calendar days of the committee's report”, and to change date on which nominee takes office from day of confirmation to March first, except as provided in Sec. 4-6; P.A. 91-1 added Subsec. (b)(2) re powers of nominee filling vacancy occurring prior to March first during first regular session following election of new governor; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 07-250 amended Subsec. (a) by deleting requirement that nomination be confirmed or rejected within 10 calendar days of the committee's report, effective June 14, 2007.

Cited. 184 C. 1.



Section 4-8 - Qualifications, powers and duties of department heads.

Each department head shall be qualified by training and experience for the duties of his office. Each department head shall act as the executive officer of the Governor for accomplishing the purposes of his department. He shall conduct comprehensive planning with respect to the functions of his department and coordinate the activities and programs of the state agencies therein. He shall cause the administrative organization of said department to be examined with a view to promoting economy and efficiency. He shall organize the department and any agency therein into such divisions, bureaus or other units as he deems necessary for the efficient conduct of the business of the department and may from time to time abolish, transfer or consolidate within the department or any agency therein any division, bureau or other unit as may be necessary for the efficient conduct of the business of the department, provided such organization shall include any division, bureau or other unit which is specifically required by the general statutes. Each department head may appoint such deputies as may be necessary for the efficient conduct of the business of the department. Each department head shall designate one deputy who shall in the absence or disqualification of the department head or on his death, exercise the powers and duties of the department head until he resumes his duties or the vacancy is filled. Such deputies shall serve at the pleasure of the department head. Such appointees shall devote their full time to their duties with the department or agency and shall engage in no other gainful employment. Subject to the provisions of chapter 67, each department head shall appoint such other employees as may be necessary for the discharge of his duties. He is empowered to make regulations for the conduct of his department. Each department head may enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of his duties. Subject to the provisions of section 4-32, and unless otherwise provided by law, each department head is authorized to receive any money, revenue or services from the federal government, corporations, associations or individuals, including payments from the sale of printed matter or any other material or services. Each department head may create such advisory boards as he deems necessary.

(March, 1950, S. 30d; February, 1965, P.A. 434; 1969, P.A. 481, S. 3; P.A. 76-239, S. 1, 2; P.A. 77-614, S. 6, 610.)

History: 1965 act specified deputy to act in case of death of department head and that his duties are to terminate when department head resumes his duties or vacancy is filled; 1969 act made deputy department heads subject to provision limiting terms of service to four years at governor's pleasure; P.A. 76-239 gave department and agency heads power to enter into contracts; P.A. 77-614 rewrote provisions regarding deputy, personal secretary and departmental organization, deleted references to agencies and empowered department heads to create advisory boards.

Cited. 151 C. 680; 177 C. 344; 184 C. 1.

Cited. 36 CS 586.



Section 4-9 - Governor to commission officers.

The Governor shall commission all officers appointed by him or elected by the General Assembly or by any other authority when a commission is necessary; and shall, when necessary, give certificates of appointment under the seal of the state.

(1949 Rev., S. 97.)

Cited. 135 C. 655.



Section 4-9a - Appointment of chairpersons and executive directors of boards and commissions. Public members; proportion; definitions; exception. Members; terms.

(a) The Governor shall appoint the chairperson and executive director, if any, of all boards and commissions within the Executive Department, except the State Properties Review Board, the State Elections Enforcement Commission, the Commission on Human Rights and Opportunities, the Commission on Fire Prevention and Control and the Citizen's Ethics Advisory Board.

(b) Public members shall constitute not less than one-third of the members of each board and commission within the Executive Department, except the Commission on Human Rights and Opportunities. Public member means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the relevant board or commission, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission. Except as otherwise specifically provided by the general statutes, this section shall not apply to the Commission on Fire Prevention and Control, boards and commissions the membership of which is entirely composed of state department heads, elected officials or deputies appointed by such department heads or where the membership of such board or commission is determined in accordance with the provisions of any federal law.

(c) Notwithstanding any provision of law, the term of each member of each board and commission within the executive branch, except the State Board of Education, the Board of Regents for Higher Education, the Commission on Human Rights and Opportunities, the State Elections Enforcement Commission, the State Properties Review Board, the Citizen's Ethics Advisory Board, the Commission on Medicolegal Investigations, the Psychiatric Security Review Board, the Commission on Fire Prevention and Control, the E 9-1-1 Commission, the Culture and Tourism Advisory Committee, and the board of trustees of each constituent unit of the state system of higher education, commencing on or after July 1, 1979, shall be coterminous with the term of the Governor or until a successor is chosen, whichever is later.

(d) Each member of each board and commission within the executive branch shall serve at the pleasure of the appointing authority except where otherwise specifically provided by any provision of the general statutes.

(P.A. 77-614, S. 13, 587, 610; P.A. 79-404, S. 2, 45; 79-493, S. 8, 9; 79-560, S. 36, 39; P.A. 81-473, S. 2, 43; P.A. 82-218, S. 34, 46; P.A. 84-241, S. 2, 5; 84-416, S. 14, 15; 84-511, S. 1, 15; 84-546, S. 8, 173; P.A. 85-300, S. 2, 3; 85-506, S. 26, 32; P.A. 86-403, S. 7, 132; P.A. 93-219, S. 4, 14; 93-262, S. 27, 87; 93-435, S. 56, 95; May 25 Sp. Sess. P.A. 94-1, S. 3, 130; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; 04-234, S. 2; May Sp. Sess. P.A. 04-2, S. 30; P.A. 05-183, S. 30; P.A. 06-196, S. 188; Sept. Sp. Sess. P.A. 09-7, S. 142; P.A. 11-48, S. 132; 11-61, S. 78; 11-233, S. 3; P.A. 13-299, S. 50.)

History: P.A. 79-404 deleted references to commission on special revenue in Subsecs. (a) and (c) and substituted gaming policy board for commission in Subsecs. (b) and (d); P.A. 79-493 included state ethics commission in Subsecs. (a), (c) and (d); P.A. 79-560 included state elections commission in Subsecs. (a), (c) and (d); P.A. 81-473 exempted the commission on medicolegal investigations from the general requirement that terms of members of boards and commissions be coterminous with that of the governor in Subsec. (d); P.A. 82-218 amended section to replace board of higher education with board of governors, to provide for appointment of initial chairman to board of governors by the governor and to establish staggered terms of office for the board of governors and the constituent unit boards of trustees, effective March 1, 1983; P.A. 84-241 added “of higher education” to board's title; P.A. 84-416 exempted E 9-1-1 commission from provision requiring terms of members be coterminous with governor's; P.A. 84-511 changed name of state elections commission to state elections enforcement commission; P.A. 84-546 repealed formed Subsec. (c) re termination of the terms of members on July 1, 1979, relettering former Subsecs. (d) and (e) accordingly; P.A. 85-300 amended Subsec. (c) to exempt the state commission on the arts from the requirement that members' terms be coterminous with that of the governor; P.A. 85-506 amended Subsec. (c) to exempt the psychiatric security review board from provision requiring terms of members to be coterminous with governor's; P.A. 86-403 made technical change in Subsec. (b); P.A. 93-219 amended Subsec. (c) to exempt the Board of Parole from the requirement that members' terms be coterminous with that of the governor, effective July 1, 1994; P.A. 93-262 added commission on aging to the lists in Subsecs. (a) and (c) added the words “executive director of” before the words “state ethics commission”, effective July 1, 1993; P.A. 93-435 made technical change re placement of phrase “executive director of” added by P.A. 93-262, effective June 28, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by eliminating reference to the executive director of the Commission on Aging, effective July 1, 1994; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-183 amended Subsecs. (a) and (c) to replace “State Ethics Commission” with “Citizen's Ethics Advisory Board”, effective July 1, 2005; P.A. 06-196 eliminated reference to Board of Pardons and Paroles and made technical changes in Subsec. (c), effective June 7, 2006; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (a) and (c) to delete references to Commission on Aging, effective October 5, 2009; P.A. 11-48 amended Subsec. (a) to delete reference to Board of Governors of Higher Education and amended Subsec. (c) to make a technical change, replace “Governors of” with “Regents for”, delete “Connecticut Commission on”, and add “Advisory Committee”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by eliminating Commission on Fire Prevention and Control from boards and commissions excepted from Governor's appointment authority, effective July 1, 2011; P.A. 11-233 amended Subsec. (a) by adding Commission on Fire Prevention and Control to boards and commissions excepted from Governor's appointment authority, effective July 1, 2011; P.A. 13-299 amended Subsecs. (b) and (c) to delete references to Gaming Policy Board, effective July 1, 2013.

Cited. 22 CA 181.



Section 4-9b - Membership of boards, commissions, committees and councils: Qualifications, gender and racial diversity required considerations. Report. Right of action.

(a) Appointing authorities, in cooperation with one another, shall make a good faith effort to ensure that, to the extent possible, the membership, except the ex-officio membership, of each state appointive board, commission, committee and council having members appointed by the Governor or appointed by members of the General Assembly is qualified and closely reflects the gender and racial diversity of the state. If there are multiple appointing authorities for a board, commission, committee or council, the appointing authorities shall inform each other of their appointees or planned appointees in order to facilitate compliance with this section.

(b) The executive officer or chairperson of each state appointive board, commission, committee and council having members appointed by the Governor or appointed by members of the General Assembly, except committees whose membership consists solely of members of the General Assembly, shall report in writing to the Secretary of the State on or after September first, but not later than October 1, 1993, and biennially thereafter, (1) the number of members of such body and (2) the composition of the body according to the term “race/sex”, as defined in the regulations of the Commission on Human Rights and Opportunities. Such report shall not include the names of the individual members of the board, commission, committee or council. The Secretary of the State shall receive and maintain the reports submitted pursuant to this subsection as public records.

(c) No provision of this section shall (1) prohibit an individual from completing a term as a member of a state appointive board, commission, committee or council being served on July 2, 1993, or (2) create a private right of action.

(P.A. 93-424, S. 1, 2; P.A. 05-288, S. 212.)

History: P.A. 93-424 effective July 2, 1993; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 4-9c - Confirmation process for appointments to Board of Trustees of The University of Connecticut and Board of Regents for Higher Education.

Appointments made by the Governor to the Board of Trustees of The University of Connecticut and the Board of Regents for Higher Education shall be subject to the confirmation process described in section 4-7.

(P.A. 94-97, S. 3, 4; P.A. 11-48, S. 270.)

History: P.A. 94-97 effective May 25, 1994; P.A. 11-48 replaced “boards of trustees of the constituent units of the state system of higher education and to the Board for State Academic Awards” with “Board of Trustees of The University of Connecticut and the Board of Regents for Higher Education”, effective July 1, 2011.



Section 4-9d - Designation of replacement members on governmental bodies. When required officials unable or choose not to serve.

(a) Unless otherwise provided by law, an elected or appointed officer of the executive or judicial branch who, as such officer, is required to serve on a board, commission, council, authority, task force or other body, and is unable or chooses not to so serve, may designate a person to serve on such body in his place, provided (1) an officer may only designate another officer of his agency and (2) an officer who is required by law to serve as a chairperson or presiding officer of such body shall not designate a person to serve on such body in his place.

(b) As used in this subsection, “legislative leader” means: (1) For members of the majority party of the Senate, the president pro tempore of the Senate; (2) for members of the minority party of the Senate, the minority leader of the Senate; (3) for members of the majority party of the House of Representatives, the speaker of the House of Representatives; (4) for members of the minority party of the House of Representatives, the minority leader of the House of Representatives. Unless otherwise provided by law, when a member of the General Assembly who, as such member, is required to serve on a board, commission, council, authority, task force or other body, and is unable or chooses not to so serve, the legislative leader of such member may designate another member of the General Assembly to serve on such body in the place of such member, except that if such member is required by law to serve as a chairperson or presiding officer of such body, the legislative leader of such member shall not designate another member to serve on such body in the place of such member.

(P.A. 95-38, S. 2.)



Section 4-10 - Appointments to state boards and commissions; lists.

In the appointment of any member or members of any board or commission, which member or members are required by statute to be appointed by the Governor, any list from which any nominee may be selected, required to be presented to the Governor, shall continue to be submitted to him; but, in making any such appointment, the Governor may select the nominee from such list or otherwise as he deems for the best interests of the state.

(1949 Rev., S. 93.)

See Sec. 9-167a re minority representation.



Section 4-11 - Suspension of administrative officers.

When the Governor has reason to believe that any officer or commissioner of the Executive Department who is appointed or nominated by the Governor, with or without confirmation of the General Assembly or either house thereof, or any duly authorized deputy of such officer, is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office, he shall serve upon such officer, commissioner or deputy a notice of the charges preferred against him, of the time, within ten days of the service of such notice, when such officer, commissioner or deputy will be given a hearing by him on such charges and of the place where such hearing will be held. The Governor may suspend any such officer, commissioner or deputy from office pending his decision on such charges upon including in the notice required herein his order of such suspension.

(1949 Rev., S. 83; 1969, P.A. 481, S. 4.)

History: 1969 act deleted reference to deputy commissioners.



Section 4-12 - Removal of officer, commissioner or deputy.

Whenever the Governor is of the opinion that any such officer, commissioner or deputy has been or is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office, he shall transmit all facts and information in his possession relating thereto to the Attorney General, who shall thereupon make such investigation as he deems proper, and shall prepare a statement in writing of the charges against such officer, commissioner or deputy, together with a citation, in the name of the state, commanding him to appear before the Governor at a date named therein and show cause, if any there be, why he should not be removed from office as provided in this section. The Attorney General shall cause a copy of such statement and citation to be served, by some proper officer or indifferent person, upon such officer, commissioner or deputy and shall cause a copy thereof, together with a return of the service by the officer or indifferent person making the same endorsed thereon, to be filed in the office of the Secretary. Such officer, commissioner or deputy shall have the right to appear with counsel and witnesses and be fully heard. To carry into effect the proceedings authorized by this section, the Attorney General shall have power to summon witnesses, require the production of any necessary books, papers or other documents and administer oaths to witnesses, and, upon the date named in such citation for the appearance of such officer, commissioner or deputy or at any adjourned date fixed by the Governor, shall appear and conduct the hearing on behalf of the state. He shall cause all oral evidence submitted at such hearing to be reported by a competent stenographer and for such purpose may employ such stenographer at the expense of the state, and, within fifteen days after the close of any such hearing, he shall cause a certified copy of such evidence to be filed with the Secretary. After a full hearing of all the evidence offered by the Attorney General and by or on behalf of any such officer, commissioner or deputy, the Governor shall make a written statement of the facts which he finds to have been proven, and shall, within a reasonable time, file a copy of such finding, duly attested by him, with the Secretary. If the Governor finds that the evidence warrants the removal of such officer, commissioner or deputy from office, he shall make a written order to that effect, and shall cause a copy thereof to be left with or at the usual place of abode of such officer, commissioner or deputy and shall also file a copy thereof with the Secretary. Upon the filing of such copy with the Secretary, the office held by such officer, commissioner or deputy shall become vacant, and the Governor shall thereupon proceed to fill or cause to be filled such vacancy in the manner provided by law. Any witness summoned and any officer or indifferent person making service under the provisions of this section shall be allowed and paid by the state the same fees as are allowed by law in criminal prosecutions.

(1949 Rev., S. 94; 1961, P.A. 517, S. 84; 1969, P.A. 481, S. 5; P.A. 10-32, S. 6.)

History: 1961 act deleted county commissioners; 1969 act replaced specific references to deputy commissioner with more general “deputy”; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 4-12a - Governor's powers of suspension or removal under sections 4-11 and 4-12 not applicable to deputies appointed by department heads.

Sections 4-11 and 4-12 shall not apply to department heads or deputies appointed by such department heads.

(1969, P.A. 481, S. 6; P.A. 77-614, S. 7, 610.)

History: P.A. 77-614 included deputies in exemption.



Section 4-13 - Subpoenas.

In case of contumacy by any person or his refusal to obey a subpoena issued to him under section 4-12, any court of this state, within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which such person guilty of contumacy or of refusal to obey is found or resides or transacts business, upon application by the Attorney General, shall have jurisdiction to issue to such person an order requiring him to appear before the Governor, there to produce evidence if so ordered or there to give testimony concerning the matter under investigation or in question; and any person failing to obey such order of the court may be punished by such court as for contempt thereof. Any person who, without just cause, fails to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda or other records, if it is in his power so to do, in obedience to any such subpoena, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 95.)



Section 4-13a - Appearance of assistant on subpoena of state officer.

Whenever any elective state officer or his deputy or any state commissioner or his deputy is subpoenaed to appear before any court in any matter involving the state, he may delegate any assistant having knowledge of the facts in issue to appear for him, unless such summons is issued by a judge of the court before which such matter is pending, requiring the personal appearance of said commissioner.

(P.A. 73-366.)

Cited. 207 C. 77.



Section 4-14 - Transportation allowance for state officers, auditors and Governor's executive secretary.

Upon request by any elected state officer, by either auditor of public accounts or by the Governor's executive secretary, the Comptroller shall pay to such officer, auditor or secretary, for transportation for each day's attendance at his office in the Capitol, an allowance per mile on the same basis as provided for members of the General Assembly under the provisions of section 2-15, which shall be charged by the Comptroller against the amount allotted for the expenses of such officer when an allowance for expenses is made.

(1949 Rev., S. 198; 1949, S. 68d; 1957, P.A. 3, S. 1.)

See Sec. 3-9 re provision of automobile for Governor's use.



Section 4-15 - Expenses of state officers and employees.

Except as provided in sections 2-15 and 4-14, the Comptroller shall not draw any order on the Treasurer for any sum to cover any charge for expense for travel to and from his home and the Capitol, or any personal expense while at the Capitol, of any officer or employee of the state having an office in the Capitol; or for any sum charged for clerical services rendered such officer or employee other than services rendered at the office of such officer or employee at the Capitol, except for clerical or special services approved by the Commissioner of Administrative Services.

(1949 Rev., S. 199; P.A. 77-614, S. 79, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services.



Section 4-16 - Expenses paid by the state.

Expenses incurred in the discharge of their official duties by directors of state institutions, members of state boards, commissioners, deputy commissioners and executive heads of state departments and by their subordinates under their direction shall be paid by the state.

(1949 Rev., S. 274.)



Section 4-16a - Indemnification of commissioners.

The state shall protect, save harmless and indemnify all department heads as defined in section 4-5, and the Adjutant General from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act, resulting in accidental bodily injury to or death of any person, or in accidental danger to or destruction of property, or any other acts resulting in any injury, which acts are not wanton, reckless, or malicious, provided such person at the time of the acts resulting in such injury, damage or destruction, was acting in the discharge of his duties or within the scope of his employment.

(P.A. 74-236, S. 1, 2; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 77-614 and P.A. 78-303 changed state police commissioner to commissioner of public safety but separate reference to the commissioner was dropped as no longer necessary.



Section 4-17 - Meeting attendance of trustees or directors of state-aided institutions.

The office of any trustee or director of any institution receiving state aid, appointed by the Governor or the General Assembly, who, for a period of two successive years, has failed to attend any of the meetings of the board of trustees or directors of which he is a member, shall be vacant, provided such trustee or director shall have had notice of each of such meetings; and, unless otherwise provided by statute, regulation or bylaw governing such board of trustees or directors, such board shall fill such vacancy.

(1949 Rev., S. 288.)



Section 4-18 - Resignations of state officers.

The Governor may accept the resignation of any officer whose successor, in case of vacancy in office, he has power to nominate or appoint.

(1949 Rev., S. 91.)

Where commissioner's findings and conclusions of law did not include a finding of the intent necessary to constitute a violation of a statute, appeal from his decision will be sustained. 167 C. 493.



Section 4-19 - Appointments to fill vacancies.

When the General Assembly is not in session and when no other provision has been made for filling any vacancy in an office, appointment to which is made by the General Assembly or either branch thereof, whether or not on nomination by the Governor, or appointment to which is made by the Governor with the advice and consent of the General Assembly or either branch thereof, the Governor may fill the same until the sixth Wednesday of the next regular session of the General Assembly, and until a successor is elected or appointed and has qualified. The Governor may fill any vacancy in any office to which he has power of appointment, provided the Governor may not appoint a person who was nominated for an appointment subject to the advice and consent of the General Assembly or either branch thereof and whose nomination was rejected by the General Assembly or either branch thereof during the last preceding regular session of the General Assembly to the same or similar vacancy unless the General Assembly is in regular session.

(1949 Rev., S. 92; 1967, P.A. 165, S. 1; P.A. 77-604, S. 2, 84; P.A. 93-154, S. 4, 5.)

History: 1967 act restated provisions clarifying applicability to vacancies in offices filled by general assembly appointment “whether or not on nomination by the governor”; P.A. 77-604 made no changes; P.A. 93-154 specified that applicable ending date of gubernatorial appointments occurs during regular general assembly sessions and prohibited governor from filling vacancy with person rejected by general assembly unless general assembly in regular session, effective July 1, 1993.

See Sec. 4-7(c) re vacancies in offices of department head.

Applies to judges and county commissioners; when vacancy deemed to exist. 87 C. 547; Id., 596; 133 C. 54. Cited. 120 C. 435; 132 C. 521. Terms of judges appointed for two-year term could not be extended and Governor had power to fill vacancies. 135 C. 638. Cited. 136 C. 318. Ineffective to extend term of office of municipal court judge beyond two years provided by twentieth amendment. 138 C. 153. Words “originally filled by the General Assembly” construed. 144 C. 612.

Governor's authority to fill a vacancy in the civil service. 8 CS 172.



Section 4-20 - Bonding of state officers and employees.

(a) The State Insurance and Risk Management Board shall, not later than October 1, 1974, and quadrennially thereafter, set the penalties of the bonds of the following officers, having due regard for the duties and responsibilities of said officers, for four-year terms concurrent with their respective terms of office: The Secretary of the State and those department heads listed in section 4-5. Said officers shall, before entering upon the performance of the duties of their office, give their official bonds in the penalty fixed by the board. The premium for said bonds shall be paid by the state.

(b) All state officers, state employees and other persons, other than those listed in subsection (a) of this section, who in the opinion of the board should be bonded, shall be bonded, the amount, condition and form to be determined by the board. Bonds taken pursuant to this subsection shall be purchased by the board, at the request of the Comptroller at state expense from a company or companies authorized to issue such bonds and having an office and licensed to do business in this state. The Comptroller may, at any time, request that any such bond be cancelled or terminated and any rebate of premium thereon shall be returned to the Comptroller for deposit in the General Fund.

(c) All bonds required by this section shall be approved as to form by the Attorney General and shall be filed in the office of the Secretary of the State, except that bonds of the Secretary of the State and his deputy and subordinates shall be kept by the Treasurer. A record shall be made in the office of the Secretary of the State, giving the name of the officer, employee, agency or person for whom each bond is issued, the name of the company issuing the same and the number, date and time of expiration thereof, and of any certificate renewing such bond.

(June, 1955, S. 102d; 1972, P.A. 241, S. 1; P.A. 77-563, S. 1, 5; P.A. 99-51, S. 3, 9; 99-145, S. 16, 23; P.A. 05-288, S. 10.)

History: 1972 act deleted former Subsec. (a), relettered remaining Subsecs. accordingly, replaced committee on bonding of state officers and employees with state insurance purchasing board and changed deadline from October 1, 1966, to October 1, 1974; P.A. 77-563 made board rather than comptroller responsible for purchasing bonds and made provision for placing refunds of cancelled bonds in general fund; P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both amended Subsec. (a) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

See Sec. 4-54 re bond requirement for persons acting as treasurers of activity funds.



Section 4-21 - Commissioners empowered to take acknowledgment of deeds and other instruments for Connecticut.

Prior to October 1, 1995, the Governor may appoint and commission a convenient number of commissioners in each of the other states of the United States, in any territory thereof and in the District of Columbia, for the term of five years, commencing with the date of their respective commissions, unless the appointments and commissions are sooner revoked. Each commissioner so appointed and commissioned shall have power to take the acknowledgment of deeds and of any instruments required by the laws of this state to be acknowledged, to administer oaths or affirmations, examine witnesses and take depositions relating to any cause pending, or to be brought, in any of the courts of this state; but no commissioner shall act as such until he has filed with the Secretary an affidavit, signed and sworn to by him before proper authority, that he will faithfully perform his duties as such commissioner. Each commissioner so appointed and commissioned who has filed such an affidavit prior to October 1, 1995, and whose commission has not been revoked, shall continue to serve as such commissioner until the expiration of said commission or until said commission is revoked, whichever is earlier.

(1949 Rev., S. 87, 88; P.A. 95-76, S. 5.)

History: P.A. 95-76 authorized appointments only “Prior to October 1, 1995,” and added provision re service by commissioners filing affidavits prior to said date.



Section 4-22 - State chemists.

The Governor shall appoint one or more state chemists, who shall be sworn and shall hold office for two years, unless sooner removed by him, and who shall perform such duties as are or may be prescribed by law. The Governor, within ten days after such appointment, and the officer who administers the oath of office to any such state chemist, within ten days thereafter, shall each certify his action to the Secretary, who shall make a record thereof and may thereupon certify that such person has been appointed and sworn as a state chemist.

(1949 Rev., S. 89.)



Section 4-23 - Fees of state chemist.

A state chemist shall receive, for each analysis made and recorded, ten dollars, and for copies of record, the same fees as clerks of courts; provided, when any analysis is made by order of court, the fees therefor and for a copy of record shall be taxed as a part of the costs; but any analysis made for private parties shall be paid for by them at such rate as is agreed upon.

(1949 Rev., S. 3590.)






Chapter 46a - Department of Administrative Services (See Chapter 57)

Section 4-23a to 4-23c - Transferred

Transferred to Chapter 57, Secs. 4a-1 to 4a-3, inclusive.



Section 4-23d to 4-23i - Successor to personnel department. Terms “Personnel Department” or “Personnel Commissioner” deemed to mean Department or Commissioner of Administrative Services, exception. Term “Personnel Policy Board” deemed to mean Commissioner of Administrative Services. Terms “Department of Finance and Control” and “Commissioner of Finance and Control” deemed to mean Department or Commissioner of Administrative Services, when. Terms “Central Collections Division” etc., and “Director of the Central Collections Division of the Department of Finance and Control” deemed to mean Department or Commissioner of Administrative Services. Term “Director of Purchases” deemed to mean Commissioner of Administrative Services.

Sections 4-23d to 4-23i, inclusive, are repealed.

(P.A. 77-614, S. 65–67, 69–72, 135, 610; P.A. 78-303, S. 124, 136; P.A. 80-91, S. 1; P.A. 85-613, S. 14, 154; P.A. 88-116, S. 11.)



Section 4-23j - Transferred

Transferred to Chapter 57, Sec. 4a-4.



Section 4-23k - Commissioner to provide furniture, stationery, etc. Records. Typewriters, filing cabinets, etc. Cost of stationery or supplies.

Section 4-23k is repealed.

(P.A. 77-614, S. 76, 610; P.A. 79-631, S. 26, 111; P.A. 81-379, S. 1, 2; P.A. 88-297, S. 16.)



Section 4-23l - Transferred

Transferred to Chapter 57, Sec. 4a-5.



Section 4-23m - State-wide emergency telecommunications policy established.

Section 4-23m is repealed.

(P.A. 80-360, S. 1, 3; 80-482, S. 4, 40, 345, 348; P.A. 81-458, S. 3, 4.)



Section 4-23n - Transferred

Transferred to Chapter 57, Sec. 4a-7.



Section 4-23o - Transferred

Transferred to Chapter 57, Sec. 4a-6.



Section 4-23p - Transferred

Transferred to Chapter 57, Sec. 4a-8.






Chapter 47 - State Property and Funds

Section 4-24 - Transferred

Transferred to Chapter 59, Part II, Sec. 4b-11.



Section 4-24a and 4-24b - Capitol Center Commission. Director and staff; contracts; federal aid.

Sections 4-24a and 4-24b are repealed.

(1967, P.A. 589, S. 1, 2; 1971, P.A. 10, S. 1; 1972, P.A. 85, S. 2; P.A. 73-599, S. 37; P.A. 77-614, S. 80, 284, 610; P.A. 84-512, S. 29, 30.)



Section 4-24c to 4-24k - Transferred

Transferred to Chapter 60, Part I, Secs. 4b-66 to 4b-74, inclusive.



Section 4-24l and 4-24m - Transferred

Transferred to Chapter 60, Part I, Secs. 4b-60 and 4b-61, respectively.



Section 4-25 - Transferred

Transferred to Chapter 58, Sec. 4a-66.



Section 4-26 - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-21.



Section 4-26a - Transferred

Transferred to Chapter 59, Part I, Sec. 4b-3.



Section 4-26b and 4-26c - Transferred

Transferred to Chapter 59, Part III, Secs. 4b-23 and 4b-24, respectively.



Section 4-26d - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-26.



Section 4-26e - Transferred

Transferred to Chapter 59, Part I, Sec. 4b-2.



Section 4-26f and 4-26g - Transferred

Transferred to Chapter 59, Part I, Secs. 4b-4 and 4b-5, respectively.



Section 4-26h - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-32.



Section 4-26i - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-27.



Section 4-27 - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-22.



Section 4-27a - Transferred

Transferred to Chapter 59, Part II, Sec. 4b-13.



Section 4-27b - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-31.



Section 4-28 - Federal funds; Governor's responsibilities. Copy of applications and notice of awards to be submitted to committee having cognizance of appropriations and budgets of state agencies. Waste treatment management planning areas.

(a) The Governor is designated, as administrative agent of the state, to apply for any funds or other aid for new construction, reconstruction and equipment for state institutions, for The University of Connecticut and for any other purpose which the Congress of the United States has authorized or may authorize the federal government to grant to the several states. The Governor, or any other officer of the state designated in any Act passed by the Congress of the United States, is authorized, in the name of the state, to make all applications and sign all documents necessary to obtain such aid from the United States or any agency thereof. The Treasurer is directed to receive all funds granted by the United States, or by any agency thereof, and to hold the same separate from all other funds of the state. Such funds shall be disbursed by said Treasurer, upon voucher of the Comptroller, under the direction of, and subject to regulations of, the Governor.

(b) The Governor may designate any commissioner, officer or agency of the state or any group or committee of commissioners or officers of the state as the sole agency of the state, (1) to apply for, accept and expend funds allocated or payable to the state for state, local and other expenditures under any Act of Congress or administrative ruling pursuant thereto, (2) to establish and administer or supervise the administration of any state-wide plan which is now or may hereafter be required as a condition for receipt of federal funds, and (3) to take such other action as may be reasonable and necessary to fulfill the purposes of the federal requirements. Such agency may comply with all administrative requirements, not inconsistent with the laws of the state, imposed as a condition for receipt of said federal funds.

(c) A copy of any application made by a state agency under the provisions of this section or under the authority of any other section of the general statutes, or a detailed summary thereof, except applications for research grants by educational institutions, shall be submitted, through the Office of Fiscal Analysis, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, together with any plans or amendments, prior to submission of such application to the federal government. Notice of grant awards, except awards for research grants to educational institutions, which the state receives shall be sent to the committee, through the Office of Fiscal Analysis upon notification to the state of such award by the federal government.

(d) For the purposes of encouraging and facilitating the development and implementation of area-wide waste treatment management plans pursuant to the federal Water Pollution Control Act, the Governor may designate (1) the boundaries of one or more waste treatment management planning areas within the state and (2) a single representative organization, including but not limited to appointed and elected officials from state, regional or local governments, or their designees, capable of developing effective area-wide waste treatment management plans for such areas. Upon the designation of that organization, notice thereof shall be given to the Legislative Committee on State Planning and Development established pursuant to section 4-60d, and the organization shall every six months thereafter submit a report on its activities to the Governor and to that committee.

(1949 Rev., S. 264; 1967, P.A. 601, S. 1; P.A. 75-322, S. 1, 2; P.A. 79-557, S. 2; P.A. 82-314, S. 12, 63; P.A. 07-217, S. 5.)

History: 1967 act added Subsec. (b); P.A. 75-322 added Subsec. (c); P.A. 79-557 moved former Subsec. (c) to Subsec. (d) and created new Subsec. (c); P.A. 82-314 changed formal designation of appropriations committee; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 4-28a - Advisory commission.

The Governor may designate and establish such advisory commission or commissions as may be required as a condition of eligibility for benefits under any federal law, to consult with the agency designated pursuant to the provisions of subsection (b) of section 4-28 in carrying out its purposes. The Governor shall designate the chairman of any such commission and each member of the commission shall serve at the pleasure of the Governor. Members shall receive no compensation but shall receive necessary expenses while engaged in commission matters.

(1967, P.A. 601, S. 2.)



Section 4-28b - Federal block grant funds. Hearing. Approval or modification of Governor's recommended allocations. Transfer of allocations. Reduction of federal reimbursements.

Notwithstanding any provision of the general statutes: (1) If, during any fiscal year, the state receives federal block grant funds, the Governor shall submit recommended allocations of such funds to the speaker of the House of Representatives and the president pro tempore of the Senate. Within five days of receipt of the recommendations, the speaker and the president pro tempore shall submit the recommended allocations to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the joint standing committee or committees of the General Assembly having cognizance of the subject matter relating to such recommended allocations, as determined by the speaker and the president pro tempore. Within thirty days of their receipt of the Governor's recommended allocations, the committee having cognizance of matters relating to appropriations and the budgets of state agencies, in concurrence with the committee or committees of cognizance, shall advise the Governor of their approval or modifications, if any, of such recommended allocations. If the joint standing committees do not concur, the committee chairpersons shall appoint a committee on conference which shall be comprised of three members from each joint standing committee. At least one member appointed from each committee shall be a member of the minority party. The report of the committee on conference shall be made to each committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the Governor's recommended allocations shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the Governor of their approval or modifications, if any, of such recommended allocations, provided if the committees do not act within thirty days, the recommended allocations shall be deemed approved. Disbursement of such funds shall be in accordance with the Governor's recommended allocations as approved or modified by the committees. After such recommended allocations have been so approved or modified, any proposed transfer to or from any specific allocation of a sum or sums of over fifty thousand dollars or ten per cent of any such specific allocation, whichever is less, shall be submitted by the Governor to the speaker and the president pro tempore and approved, modified or rejected by the committees in accordance with the procedures set forth in this subdivision. Notification of all transfers made shall be sent to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the committee or committees of cognizance, through the Office of Fiscal Analysis; (2) if, during any fiscal year, federal funding for programs financed by state appropriations with federal reimbursements is reduced below the amounts estimated under the provisions of section 2-35, the Governor shall submit recommendations to the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies and to the committee of cognizance, for legislation necessary to modify funding for such programs consistent with such reductions in federal funding.

(P.A. 81-449, S. 9, 11; Nov. Sp. Sess. P.A. 81-2, S. 1, 2; P.A. 82-242, S. 1, 2; P.A. 83-376, S. 1, 2; P.A. 84-73, S. 1, 2; P.A. 86-355, S. 1, 3; June Sp. Sess. P.A. 01-9, S. 28, 131; June Sp. Sess. P.A. 05-3, S. 1.)

History: Nov. Sp. Sess. P.A. 81-2 specified applicability re education block grants; P.A. 82-242 made provisions applicable to any fiscal year where previously limited in applicability to 1981-1982 fiscal year generally and to 1982-1983 fiscal year in case of education block grants; P.A. 83-376 amended Subdiv. (2) to make provisions applicable to all block grants where previously limited in applicability to block grants received in lieu of categorical grants, established 5-day limit for speaker and president pro tempore to submit governor's recommendations to committees and 30-day limit for committees to advise governor, established conference committee procedure and added provision that any proposed amendments to recommendations after their approval or modification shall be submitted and approved, modified, or rejected in accordance with procedures in Subdiv. (2); P.A. 84-73 amended Subdiv. (2) to repeal requirement that proposed amendments to governor's recommendations, after approval, are subject to procedures in Subdiv. (2), substituting requirement that after governor's recommended allocations have been approved, any proposed transfer to or from any specific allocation of more than $50,000 or 10% of such allocation, whichever is less, shall be subject to procedures in Subdiv. (2) and adding provision that notice of all transfers shall be sent to certain joint standing committees through office of fiscal analysis; P.A. 86-355 repealed former Subdiv. (1) which had authorized governor, with approval of finance advisory committee, to authorize expenditure of state funds to replace reduced or eliminated federal grant for not more than 60 days following reduction or elimination of such grant, and renumbered remaining subdivisions; June Sp. Sess. P.A. 01-9 added requirement for a hearing on recommended allocations within 15 days of receipt of the recommendations by the committee and made technical changes for the purpose of gender neutrality, effective July 1, 2001; June Sp. Sess. P.A. 05-3 deleted provision requiring that committees hold a public hearing on recommended allocations within 15 days of committees' receipt, effective June 30, 2005.



Section 4-28c - Federal oil pricing and allocation settlement funds. Approval or modification of Governor's recommended allocations.

Notwithstanding the provisions of sections 4-28, 4-30a, 16a-4a and 16a-14, on July 1, 1987, and every six months thereafter, the Governor shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities his recommended allocations of any funds resulting from any settlement resolving oil pricing and allocation regulatory violations under the Emergency Petroleum Allocation Act, as amended, except that if such funds (1) amount to less than one hundred thousand dollars in any six-month period, or (2) are received within sixty days prior to the end of any such six-month period, the recommended allocation of such funds may be submitted at the end of the next six-month period. Not later than sixty calendar days after receipt of the Governor's recommended allocations, such committee, in concurrence with the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, shall advise the Governor of their approval or modifications, if any, of the recommended allocations. If the joint standing committees do not concur, the committee chairmen shall appoint a committee on conference which shall be comprised of three members from each such joint standing committee. At least one member appointed from each such joint standing committee shall be a member of the minority party. The report of the committee on conference shall be made to each such joint standing committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the Governor's recommended allocations shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the Governor of the joint standing committees' approval or modifications, if any, of the Governor's recommended allocations, provided if the joint standing committees do not act within sixty calendar days, the recommendations shall be deemed approved. Disbursement of such funds shall be in accordance with the Governor's recommendations as approved or modified by the committees. After such recommended allocations have been so approved or modified, any proposed transfer to or from any specific allocation of a sum or sums of more than twenty-five thousand dollars or five per cent of any such specific allocation, whichever is less, shall be submitted by the Governor to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities and approved, modified or rejected by the committees in accordance with the procedures set forth in this section. The Governor shall submit a notice of any other transfer to or from any specific allocation to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, and to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities.

(P.A. 83-55, S. 2, 3; P.A. 86-198, S. 1, 3; P.A. 87-57, S. 1, 2.)

History: P.A. 86-198 established deadlines for submission of governor's recommended allocations to general assembly committee having cognizance of energy matters, extended from 30 days to 60 days period for both general assembly committees to advise governor of approval or modification of allocations and authorized conference committee and transfers to or from specific allocations after recommended allocations are approved or modified; P.A. 87-57 revised the deadline for submission of the governor's recommended allocations from 60 days after receipt of funds to every six months, established exceptions to the requirement for submission of recommended allocations in the case of funds less than $100,000 and funds received within 60 days of the deadline, and changed “sixty days” to “sixty calendar days”.



Section 4-28e - Tobacco Settlement Fund. Disbursements and grants.

(a) There is created a Tobacco Settlement Fund which shall be a separate nonlapsing fund. Any funds received by the state from the Master Settlement Agreement executed November 23, 1998, shall be deposited into the fund.

(b) (1) The Treasurer is authorized to invest all or any part of the Tobacco Settlement Fund, all or any part of the Tobacco and Health Trust Fund created in section 4-28f and all or any part of the Biomedical Research Trust Fund created in section 19a-32c. The interest derived from any such investment shall be credited to the resources of the fund from which the investment was made.

(2) Notwithstanding sections 3-13 to 3-13h, inclusive, the Treasurer shall invest the amounts on deposit in the Tobacco Settlement Fund, the Tobacco and Health Trust Fund and the Biomedical Research Trust Fund in a manner reasonable and appropriate to achieve the objectives of such funds, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The Treasurer shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within such funds, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The Treasurer shall not be required to invest such funds directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the Treasurer. The assets of such funds shall be continuously invested and reinvested in a manner consistent with the objectives of such funds until disbursed in accordance with this section, section 4-28f or section 19a-32c.

(c) (1) For the fiscal year ending June 30, 2001, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the General Fund in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly; (B) to the Department of Mental Health and Addiction Services for a grant to the regional action councils in the amount of five hundred thousand dollars; and (C) to the Tobacco and Health Trust Fund in an amount equal to nineteen million five hundred thousand dollars.

(2) For each of the fiscal years ending June 30, 2002, to June 30, 2015, inclusive, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the Tobacco and Health Trust Fund in an amount equal to twelve million dollars, except in the fiscal years ending June 30, 2014, and June 30, 2015, said disbursement shall be in an amount equal to six million dollars; (B) to the Biomedical Research Trust Fund in an amount equal to four million dollars; (C) to the General Fund in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly; and (D) any remainder to the Tobacco and Health Trust Fund.

(3) For the fiscal year ending June 30, 2016, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the General Fund (i) in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly, and (ii) in an amount equal to two million dollars; (B) to the Biomedical Research Trust Fund in an amount equal to two million dollars; and (C) any remainder to the Tobacco and Health Trust Fund.

(4) For the fiscal year ending June 30, 2017, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the General Fund in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly; (B) to the Biomedical Research Trust Fund in an amount equal to four million dollars; and (C) any remainder to the Tobacco and Health Trust Fund.

(5) For the fiscal year ending June 30, 2018, and each fiscal year thereafter, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the Tobacco and Health Trust Fund in an amount equal to six million dollars; (B) to the Biomedical Research Trust Fund in an amount equal to four million dollars; (C) to the General Fund in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly; and (D) any remainder to the Tobacco and Health Trust Fund.

(6) For each of the fiscal years ending June 30, 2008, to June 30, 2012, inclusive, the sum of ten million dollars shall be disbursed from the Tobacco Settlement Fund to the Regenerative Medicine Research Fund established by section 32-41kk for grants-in-aid to eligible institutions for the purpose of conducting embryonic or human adult stem cell research.

(7) For each of the fiscal years ending June 30, 2016, to June 30, 2025, inclusive, the sum of ten million dollars shall be disbursed from the Tobacco Settlement Fund to the smart start competitive operating grant account established by section 10-507 for grants-in-aid to towns for the purpose of establishing or expanding a preschool program under the jurisdiction of the board of education for the town, except that in the fiscal years ending June 30, 2016, and June 30, 2017, said disbursement shall be in an amount equal to five million dollars.

(d) For the fiscal year ending June 30, 2000, five million dollars shall be disbursed from the Tobacco Settlement Fund to a tobacco grant account to be established in the Office of Policy and Management. Such funds shall not lapse on June 30, 2000, and shall continue to be available for expenditure during the fiscal year ending June 30, 2001.

(e) Tobacco grants shall be made from the account established pursuant to subsection (d) of this section by the Secretary of the Office of Policy and Management in consultation with the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives, the minority leader of the Senate, and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, or their designees. Such grants shall be used to reduce tobacco abuse through prevention, education, cessation, treatment, enforcement and health needs programs.

(f) For the fiscal year ending June 30, 2005, and each fiscal year thereafter, the sum of one hundred thousand dollars is appropriated to the Department of Revenue Services and the sum of twenty-five thousand dollars is appropriated to the office of the Attorney General for the enforcement of the provisions of sections 4-28h to 4-28q, inclusive.

(June Sp. Sess. P.A. 99-2, S. 26, 72; P.A. 00-170, S. 40, 42; 00-216, S. 14, 28; P.A. 04-218, S. 11; P.A. 05-149, S. 5; P.A. 13-184, S. 71; P.A. 14-98, S. 40; 14-217, S. 138; P.A. 15-227, S. 10; 15-244, S. 90; Dec. Sp. Sess. P.A. 15-1, S. 12.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999; P.A. 00-170 amended Subsec. (c) to provide for $500,000 from the Tobacco Settlement Fund to the Department of Mental Health and Addiction Services for regional action councils for the fiscal year ending June 30, 2001, effective July 1, 2000; P.A. 00-216 added provisions re Biomedical Research Trust Fund, designated existing Subsec. (b) as Subsec. (b)(1), added Subsec. (b)(2) re investment by the Treasurer, designated existing Subsec. (c) as Subsec. (c)(1), inserting Subpara. designators therein, added Subsec. (c)(2) re disbursements, and made technical changes, effective June 1, 2000 (Revisor’s note: In Subsec. (c)(1), “and (3) third” added by P.A. 00-170 was changed editorially by the Revisors to “and (C)” for consistency with changes made by P.A. 00-216); P.A. 04-218 added new Subsec. (f) re appropriation of funds for enforcement of tobacco settlement provisions, effective July 1, 2004; P.A. 05-149 added Subsec. (c)(3) re disbursements to Stem Cell Research Fund, effective June 15, 2005; P.A. 13-184 amended Subsec. (c)(2)(A) by limiting disbursements in fiscal years ending June 30, 2014, and June 30, 2015, to $6,000,000, and amended Subsec. (c)(3) to change end date of disbursements to Stem Cell Research Fund from June 30, 2015, to June 30, 2012, effective July 1, 2013; P.A. 14-98 amended Subsec. (c)(3) to change “Stem Cell Research Fund” to “Regenerative Medicine Research Fund”; P.A. 14-217 amended Subsec. (c) by adding Subdiv. (4) re disbursements to the smart start competitive grant account, effective July 1, 2014; P.A. 15-227 amended Subsec. (c)(4) by adding “operating”, effective July 7, 2015; P.A. 15-244 amended Subsec. (c) by making disbursements applicable until fiscal year ending June 30, 2015, in Subdiv. (2), redesignating existing Subdivs. (3) and (4) as Subdivs. (5) and (6) and adding provision in redesignated Subdiv. (6) re disbursements in fiscal years ending June 30, 2016, and June 30, 2017, adding new Subdiv. (3) re disbursements for fiscal years ending June 30, 2016, and June 30, 2017, and adding new Subdiv. (4) re disbursements for fiscal year ending June 30, 2018, and each fiscal year thereafter, effective July 1, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (c) by deleting reference to June 30, 2017, adding “, and (ii) in an amount equal to two million dollars”, changing “four million dollars” to “two million dollars” and making conforming changes in Subdiv. (3), by adding new Subdiv. (4) re disbursements for the fiscal year ending June 30, 2017, and by redesignating existing Subdivs. (4) to (6) as Subdivs. (5) to (7), effective December 29, 2015.



Section 4-28f - Tobacco and Health Trust Fund. Transfers from Tobacco Settlement Fund. Board of trustees. Disbursements.

(a) There is created a Tobacco and Health Trust Fund which shall be a separate nonlapsing fund. The purpose of the trust fund shall be to create a continuing significant source of funds to (1) support and encourage development of programs to reduce tobacco abuse through prevention, education and cessation programs, (2) support and encourage development of programs to reduce substance abuse, and (3) develop and implement programs to meet the unmet physical and mental health needs in the state.

(b) The trust fund may accept transfers from the Tobacco Settlement Fund and may apply for and accept gifts, grants or donations from public or private sources to enable the trust fund to carry out its objectives.

(c) The trust fund shall be administered by a board of trustees, except that the board shall suspend its operations from July 1, 2003, to June 30, 2005, inclusive. The board shall consist of seventeen trustees. The appointment of the initial trustees shall be as follows: (1) The Governor shall appoint four trustees, one of whom shall serve for a term of one year from July 1, 2000, two of whom shall serve for a term of two years from July 1, 2000, and one of whom shall serve for a term of three years from July 1, 2000; (2) the speaker of the House of Representatives and the president pro tempore of the Senate each shall appoint two trustees, one of whom shall serve for a term of two years from July 1, 2000, and one of whom shall serve for a term of three years from July 1, 2000; (3) the majority leader of the House of Representatives and the majority leader of the Senate each shall appoint two trustees, one of whom shall serve for a term of one year from July 1, 2000, and one of whom shall serve for a term of three years from July 1, 2000; (4) the minority leader of the House of Representatives and the minority leader of the Senate each shall appoint two trustees, one of whom shall serve for a term of one year from July 1, 2000, and one of whom shall serve for a term of two years from July 1, 2000; and (5) the Secretary of the Office of Policy and Management, or the secretary's designee, shall serve as an ex-officio voting member. Following the expiration of such initial terms, subsequent trustees shall serve for a term of three years. The period of suspension of the board's operations from July 1, 2003, to June 30, 2005, inclusive, shall not be included in the term of any trustee serving on July 1, 2003. The trustees shall serve without compensation except for reimbursement for necessary expenses incurred in performing their duties. The board of trustees shall establish rules of procedure for the conduct of its business which shall include, but not be limited to, criteria, processes and procedures to be used in selecting programs to receive money from the trust fund. The trust fund shall be within the Office of Policy and Management for administrative purposes only. The board of trustees shall meet not less than biannually, except during the fiscal years ending June 30, 2004, and June 30, 2005, and, not later than January first of each year, except during the fiscal years ending June 30, 2004, and June 30, 2005, shall submit a report of its activities and accomplishments to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, in accordance with section 11-4a.

(d) (1) During the period commencing July 1, 2000, and ending June 30, 2003, the board of trustees, by majority vote, may recommend authorization of disbursement from the trust fund for the purposes described in subsection (a) of this section and section 19a-6d, provided the board may not recommend authorization of disbursement of more than fifty per cent of net earnings from the principal of the trust fund for such purposes. For the fiscal year commencing July 1, 2005, and each fiscal year thereafter, the board may recommend authorization of the net earnings from the principal of the trust fund for such purposes. For the fiscal year ending June 30, 2009, and each fiscal year thereafter, the board may recommend authorization of disbursement for such purposes of (A) up to one-half of the annual disbursement from the Tobacco Settlement Fund to the Tobacco and Health Trust Fund from the previous fiscal year, pursuant to section 4-28e, up to a maximum of six million dollars per fiscal year, and (B) the net earnings from the principal of the trust fund from the previous fiscal year. For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the board may recommend authorization of disbursement of up to the total unobligated balance remaining in the trust fund after disbursement in accordance with the provisions of the general statutes and relevant special and public acts for such purposes, not to exceed twelve million dollars per fiscal year. The board's recommendations shall give (i) priority to programs that address tobacco and substance abuse and serve minors, pregnant women and parents of young children, and (ii) consideration to the availability of private matching funds. Recommended disbursements from the trust fund shall be in addition to any resources that would otherwise be appropriated by the state for such purposes and programs.

(2) Except during the fiscal years ending June 30, 2004, and June 30, 2005, the board of trustees shall submit such recommendations for the authorization of disbursement from the trust fund to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies. Not later than thirty days after receipt of such recommendations, said committees shall advise the board of their approval, modifications, if any, or rejection of the board's recommendations. If said joint standing committees do not concur, the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate each shall appoint one member from each of said joint standing committees to serve as a committee on conference. The committee on conference shall submit its report to both committees, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the board's recommendations shall be deemed approved. If the joint standing committees accept the report of the committee on conference, the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the board of said joint standing committees' approval or modifications, if any, of the board's recommended disbursement. If said joint standing committees do not act within thirty days after receipt of the board's recommendations for the authorization of disbursement, such recommendations shall be deemed approved. Disbursement from the trust fund shall be in accordance with the board's recommendations as approved or modified by said joint standing committees.

(3) After such recommendations for the authorization of disbursement have been approved or modified pursuant to subdivision (2) of this subsection, any modification in the amount of an authorized disbursement in excess of fifty thousand dollars or ten per cent of the authorized amount, whichever is less, shall be submitted to said joint standing committees and approved, modified or rejected in accordance with the procedure set forth in subdivision (2) of this subsection. Notification of all disbursements from the trust fund made pursuant to this section shall be sent to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, through the Office of Fiscal Analysis.

(4) The board of trustees shall, not later than February first of each year, except during the fiscal years ending June 30, 2004, and June 30, 2005, submit a report to the General Assembly, in accordance with the provisions of section 11-4a, that includes all disbursements and other expenditures from the trust fund and an evaluation of the performance and impact of each program receiving funds from the trust fund. Such report shall also include the criteria and application process used to select programs to receive such funds.

(June Sp. Sess. P.A. 99-2, S. 27, 72; P.A. 00-216, S. 15, 28; June Sp. Sess. P.A. 01-4, S. 40, 58; P.A. 03-19, S. 3; June 30 Sp. Sess. P.A. 03-3, S. 10; June Sp. Sess. P.A. 07-4, S. 24; P.A. 08-145, S. 1; P.A. 13-234, S. 151; P.A. 14-76, S. 4.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999; P.A. 00-216 designated existing provisions as Subsecs. (a) and (b), added provisions in Subsec. (a) re purposes of trust fund and added Subsecs. (c) re board of trustees and (d) re disbursements, effective June 1, 2000; June Sp. Sess. P.A. 01-4 amended Subsec. (c) by adding provisions re bimonthly meeting and annual report of the board of trustees, effective July 1, 2001; P.A. 03-19 made technical changes in Subsec. (c), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsecs. (c) and (d) by adding provisions re suspension of the board's operations from July 1, 2003, to June 30, 2005, effective August 20, 2003; June Sp. Sess. P.A. 07-4 amended Subsec. (c) to require board to meet biannually instead of bimonthly, effective July 1, 2007; P.A. 08-145 amended Subsec. (c) by deleting requirement that each trustee approve annual report of board and amended Subsec. (d)(1) by adding new Subparas. (A) and (B), permitting board to authorize disbursement of funds for fiscal year ending June 30, 2009, and each fiscal year thereafter, and redesignating existing Subparas. (A) and (B) as clauses (i) and (ii), effective July 1, 2008; P.A. 13-234 amended Subsec. (c) by adding provisions re suspension of board operations from July 1, 2015, to June 30, 2016, and making technical and conforming changes, and amended Subsec. (d) by adding provisions re recommendation by board for authorization of disbursement for fiscal years ending June 30, 2014, June 30, 2015, and June 30, 2017, in Subdiv. (1), by adding exception for fiscal year ending June 30, 2016, in Subdivs. (2) and (4) and making technical changes, effective June 19, 2013; P.A. 14-76 amended Subsec. (c) by deleting provisions suspending operations of the board from July 1, 2015, to June 30, 2016, amended Subsec. (d)(1) by changing “section 19a-6c” to “section 19a-6d”, deleting former provision re limitations on disbursements and adding new provision re disbursements in Subpara. (B), and made conforming changes.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 4-28g - Receipt of funds for tobacco education, reduction or prevention of use. Department of Public Health approval.

Any governmental entity or Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended or Section 501(c)(4) of said Internal Revenue Code organization, including, but not limited to, local health districts and regional action councils, which receives state dollars for tobacco education or reduction or prevention of tobacco use, shall submit a plan to the Department of Public Health identifying the target population, the methods for choosing the target population, and the evaluation component for the effectiveness of the program. Such plan shall be approved by the Department of Health prior to the release of funds.

(June Sp. Sess. P.A. 99-2, S. 45.)



Section 4-28h - Regulation of certain cigarette manufacturers under tobacco settlement agreements: Definitions.

As used in sections 4-28h to 4-28j, inclusive:

(1) “Adjusted for inflation” means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement;

(2) “Affiliate” means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. The terms “owns”, “is owned” and “ownership” mean ownership of an equity interest, or the equivalent thereof, of ten per cent or more. The term “person” means an individual, partnership, committee, association, corporation or any other organization or group of persons;

(3) “Allocable share” means allocable share as that term is defined in the Master Settlement Agreement;

(4) “Cigarette” means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (A) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (B) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; and (C) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this subdivision. The term “cigarette” includes roll-your-own tobacco, meaning any tobacco which, because of its appearance, type, packaging or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of “cigarette”, 0.09 ounces of roll-your-own tobacco shall constitute one individual “cigarette”;

(5) “Importer” means any person in the United States to whom cigarettes manufactured in a foreign country are shipped or consigned, any person who removes cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse, or any person who unlawfully brings cigarettes into the United States;

(6) “Master Settlement Agreement” means the settlement agreement executed November 23, 1998, by the state of Connecticut and leading tobacco product manufacturers, entitled “State of Connecticut v. Philip Morris, et al.”;

(7) “Nonparticipating Manufacturer Adjustment Settlement Agreement” means the settlement agreement between the state of Connecticut and the participating manufacturers, as preliminarily set forth in the term sheet executed by the state of Connecticut and the participating manufacturers on May 24, 2013;

(8) “Qualified escrow fund” means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with the provisions of subsection (b) of section 4-28i;

(9) “Released claims” means released claims as that term is defined in the Master Settlement Agreement;

(10) “Releasing parties” means releasing parties as that term is defined in the Master Settlement Agreement;

(11) “Tobacco product manufacturer” means an entity, or its successor, that, after July 1, 2000, directly and not exclusively through an affiliate (A) manufactures cigarettes anywhere which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer, provided that an entity that manufactures cigarettes that it intends to be sold in the United States shall not be considered to be a tobacco product manufacturer under this subparagraph (A) if (i) such cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and (ii) the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States; or (B) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States. A tobacco product manufacturer shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself meets the criteria specified in subparagraph (A) or (B) of this subdivision;

(12) “Units sold” means the number of individual cigarettes sold in this state by the applicable tobacco product manufacturer, whether directly or through a distributor, dealer or similar intermediary or intermediaries during the year in question, in packs required to bear a stamp pursuant to chapter 214 or, in the case of roll-your-own tobacco, on which a tax is due pursuant to chapter 214a. “Units sold” shall not include cigarettes sold on federal military installations, sold by a Native American tribe to a member of such tribe on such tribe's land, or that are otherwise exempt from state excise tax pursuant to federal law. The Department of Revenue Services shall adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to ascertain the amount of state excise tax paid or required to be paid on the cigarettes of such tobacco product manufacturer for each year.

(P.A. 00-208, S. 1, 4; P.A. 01-2, S. 3, 4; P.A. 14-155, S. 3.)

History: P.A. 00-208 effective July 1, 2000; P.A. 01-2 amended Subdiv. (9) to make a technical change, effective March 30, 2001; P.A. 14-155 added new Subdiv. (5) defining “importer”, redesignated existing Subdiv. (5) as Subdiv. (6), added new Subdiv. (7) defining “Nonparticipating Manufacturer Adjustment Settlement Agreement”, redesignated existing Subdivs. (6) to (10) as Subdivs. (8) to (12) and redefined “units sold” in redesignated Subdiv. (12), effective January 1, 2015.



Section 4-28i - Regulation of certain cigarette manufacturers under tobacco settlement agreements: Escrow funds.

(a)(1) Any tobacco product manufacturer selling cigarettes to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, after July 1, 2000, shall (A) become a participating manufacturer, as the term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or (B) place into a qualified escrow fund not later than April fifteenth of the year following the year in question the following amounts, as adjusted for inflation: For calendar year 2000, $.0104712 per unit sold after July 1, 2000; for each of calendar years 2001 and 2002, $.0136125 per unit sold; for each of calendar years 2003 through 2006, $.0167539 per unit sold; for calendar year 2007 and for each calendar year thereafter, $.0188482 per unit sold.

(2) For calendar years ending on or before December 31, 2014, a tobacco product manufacturer electing to place funds into escrow shall place the amount required pursuant to subparagraph (B) of subdivision (1) of this subsection into a qualified escrow fund on an annual basis not later than April fifteenth of the year following the year in which the sales covered by such deposit are made.

(3) For calendar years commencing on and after January 1, 2015, a tobacco product manufacturer electing to place funds into escrow shall place an amount required pursuant to subparagraph (B) of subdivision (1) of this subsection, into a qualified escrow fund on a quarterly basis not later than thirty days after the end of the quarter in which the sales covered by such deposit are made.

(b) A tobacco product manufacturer that places funds into escrow pursuant to subsection (a) of this section shall receive the interest, or other appreciation on such funds, as earned. Such funds shall be released from escrow only (1) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision in the order in which the funds were placed into escrow and only to the extent and at such time as is necessary to make payments required under such judgment or settlement; (2) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of said agreement including after final determinations of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or (3) to the extent not released from escrow under subdivision (1) or (2) of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which such funds were placed into escrow.

(P.A. 00-208, S. 2, 4; P.A. 01-2, S. 1, 4; P.A. 04-218, S. 9; P.A. 14-155, S. 4.)

History: P.A. 00-208 effective July 1, 2000; P.A. 01-2 amended Subsec. (a) to provide for deposit into the escrow fund not later than April fifteenth of the year following the year in question, effective March 30, 2001; P.A. 04-218 amended Subsec. (b) to add provisions re release of escrow funds if manufacturer establishes that amount placed in escrow on account of units sold in this state exceeds the Master Settlement Agreement payments, effective July 1, 2004; P.A. 14-155 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re annual escrow deposits and Subdiv. (3) re quarterly escrow deposits, effective January 1, 2015.



Section 4-28j - Cigarette manufacturers: Compliance with escrow requirements. Penalties.

(a) Each tobacco product manufacturer that elects to place funds into escrow pursuant to section 4-28i shall certify to the Attorney General that it is in compliance with said section 4-28i. Such certification shall be made annually for calendar years prior to calendar year 2014, and quarterly for calendar years commencing on and after January 1, 2015.

(b) The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under section 4-28i. Any tobacco product manufacturer that fails to place into escrow the funds required under section 4-28i shall (1) be required within fifteen days to place such funds into escrow as shall bring it into compliance with section 4-28i. The court, upon a finding of a violation of this subsection, may impose a civil penalty in an amount not to exceed five per cent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred per cent of the original amount improperly withheld from escrow; (2) in the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with section 4-28i. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty in an amount not to exceed fifteen per cent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred per cent of the original amount improperly withheld from escrow; and (3) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, dealer or similar intermediary, for a period not to exceed two years. All costs, fees and expenses in connection with such action shall be assessed as damages against the tobacco product manufacturer together with reasonable attorney's fees.

(c) Each failure to make a deposit required under section 4-28i shall constitute a separate violation.

(d) For any tobacco product manufacturer that elects to place funds into escrow pursuant to section 4-28i and that is located outside the United States, each importer of such nonparticipating manufacturer's cigarettes shall have joint and several liability with such manufacturer for the deposit of all escrow amounts due under section 4-28i, and the payment of all penalties imposed under subsection (b) of this section for the units sold in this state.

(P.A. 00-208, S. 3, 4; May 9 Sp. Sess. P.A. 02-7, S. 101; P.A. 14-155, S. 5.)

History: P.A. 00-208 effective July 1, 2000; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to provide that costs and fees may be assessed as damages in actions brought under section; P.A. 14-155 amended Subsec. (a) to require quarterly certifications on and after January 1, 2015, and added Subsec. (d) re joint and several liability of nonparticipating manufacturer and importer, effective January 1, 2015.



Section 4-28k - Cigarette manufacturers: Enforcement. Definitions.

As used in sections 4-28k to 4-28r, inclusive:

(1) “Brand family” means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, menthol, lights, kings and 100's, and includes any use of a brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

(2) “Cigarette” has the same meaning as provided in section 4-28h;

(3) “Commissioner” means the Commissioner of Revenue Services;

(4) “Importer” has the same meaning as provided in section 4-28h;

(5) “Master Settlement Agreement” has the same meaning as provided in section 4-28h;

(6) “Nonparticipating manufacturer” means any tobacco product manufacturer that is not a participating manufacturer;

(7) “Nonparticipating Manufacturer Adjustment Settlement Agreement” has the same meaning as provided in section 4-28h;

(8) “Participating manufacturer” has the meaning as provided in section II(jj) of the Master Settlement Agreement and all amendments thereto;

(9) “Qualified escrow fund” has the same meaning as provided in section 4-28h;

(10) “Stamper” means, in the case of cigarettes other than roll-your-own tobacco, a person that under chapter 214 may lawfully purchase unstamped packages of cigarettes and affix Connecticut cigarette tax stamps to such packages, and, in the case of roll-your-own tobacco, a person licensed as a distributor under chapter 214a and required to pay the tax due on such tobacco under said chapter 214a;

(11) “Tobacco product manufacturer” has the same meaning as provided in section 4-28h; and

(12) “Units sold” has the same meaning as provided in section 4-28h.

(P.A. 04-218, S. 1; P.A. 14-155, S. 6.)

History: P.A. 14-155 added new Subdiv. (4) defining “importer” and new Subdiv. (5) defining “Master Settlement Agreement”, redesignated existing Subdiv. (4) as Subdiv. (6), added new Subdiv. (7) defining “Nonparticipating Manufacturer Adjustment Settlement Agreement”, and redesignated existing Subdivs. (5) to (9) as Subdivs. (8) to (12), effective January 1, 2015.



Section 4-28l - Cigarette manufacturers: Enforcement. Certification.

(a) Any tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, shall execute a certification annually on a form prescribed by the commissioner, certifying under penalty of law for false statement that, as of the date of such certification, such tobacco product manufacturer is either a participating manufacturer in full compliance with subdivision (1) of subsection (a) of section 4-28i, or is a nonparticipating manufacturer in full compliance with the provisions of sections 4-28h to 4-28j, inclusive. Such tobacco product manufacturer shall deliver such certificate to the commissioner and Attorney General no later than April thirtieth of each year. Each tobacco product manufacturer shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years unless otherwise required by law to maintain them for a longer period of time.

(b) If a tobacco product manufacturer is a participating manufacturer, such manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty days prior to any addition to, or modification of, its brand families by executing and delivering a supplemental certification to the Attorney General and the commissioner.

(c) If the tobacco product manufacturer is a nonparticipating manufacturer, such manufacturer shall include in its certification: (1) A list of all of its brand families and the number of units of each brand family that were sold in the state during the preceding calendar year; (2) a list of all of its brand families that have been sold in the state at any time during the current calendar year; (3) an indication, by an asterisk, of any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification; and (4) the name and address of any other manufacturer of such brand families in the preceding or current calendar year. Each nonparticipating manufacturer shall update such list thirty days prior to any addition to, or modification of, its brand families by executing and delivering a supplemental certification to the Attorney General and the commissioner.

(d) If the tobacco product manufacturer is a nonparticipating manufacturer, such manufacturer shall further (1) certify that such nonparticipating manufacturer is registered to do business in this state pursuant to title 33 or 34 as a foreign corporation or business entity or has appointed an agent for service of process and provided notice thereof as required by section 4-28n, (2) certify that such nonparticipating manufacturer has established and continues to maintain a qualified escrow fund and has executed a qualified escrow agreement that governs the qualified escrow fund, (3) certify that such nonparticipating manufacturer is in full compliance with the provisions of sections 4-28h to 4-28r, inclusive, and any regulations adopted under sections 4-28h to 4-28r, inclusive, (4) provide (A) the name, address and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required pursuant to the provisions of sections 4-28h to 4-28j, inclusive, and all regulations adopted under sections 4-28h to 4-28j, inclusive; (B) the account number of such qualified escrow fund and subaccount number for the state of Connecticut; (C) the amount that such nonparticipating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the commissioner or the Attorney General, to confirm the foregoing; and (D) the amounts of and dates of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to the provisions of sections 4-28h to 4-28j, inclusive, and all regulations adopted under sections 4-28h to 4-28j, inclusive, and (5) provide proof that such nonparticipating manufacturer has posted the bond required under subsection (e) of section 4-28n.

(e) A tobacco product manufacturer may not include in its certification a brand family unless (1) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and (2) in the case of a nonparticipating manufacturer, such nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of sections 4-28h to 4-28j, inclusive. Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of sections 4-28h to 4-28j, inclusive.

(f) A tobacco product manufacturer shall also (1) certify annually that such manufacturer or its importer holds a valid permit under 26 USC 5713, as from time to time amended, and provide a copy of such permit to the commissioner, and (2) certify that it is in compliance with all reporting and registration requirements of 15 USC 375 et seq., as from time to time amended.

(g) No tobacco product manufacturer shall submit a certification required by this section that contains any material representation that the manufacturer knows to be false or inaccurate.

(P.A. 04-218, S. 2; P.A. 14-155, S. 7.)

History: P.A. 14-155 amended Subsec. (a) by adding provisions re manufacturer compliance requirements, amended Subsec. (d) by adding Subdiv. (5) re proof of bond posting, added Subsec. (f) re required certifications and added Subsec. (g) re false or inaccurate representations, effective January 1, 2015.



Section 4-28m - Cigarette manufacturers: Directory. Violations of law. Review.

(a)(1) Not later than July 1, 2005, the commissioner shall develop and make available for public inspection, on the Department of Revenue Services' web site and in such other forms as the commissioner deems appropriate, a directory listing of all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of section 4-28l and all brand families that are listed in such certifications. The commissioner shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory current and in conformity with the requirements of sections 4-28k to 4-28r, inclusive.

(2) The commissioner shall not include or retain in such directory the name or brand families of any manufacturer that has failed to provide the required certification or whose certification the commissioner determines is not in compliance with the provisions of section 4-28l, unless such violation has been remedied to the satisfaction of the commissioner.

(3) The commissioner shall not include or retain in the directory any brand family of a nonparticipating manufacturer if the commissioner concludes: (A) All escrow payments required pursuant to the provisions of sections 4-28h to 4-28j, inclusive, for any period for any brand family, whether or not listed by such nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; (B) any outstanding final judgment, including interest thereon, for a violation of sections 4-28h to 4-28j, inclusive, has not been fully satisfied for such brand family and such manufacturer; or (C) a nonparticipating manufacturer's total nation-wide reported sales of cigarettes on which federal excise tax is paid exceeds the sum of (i) its nation-wide reports under 15 USC 375 et seq., as from time to time amended, or those made by its importer, and (ii) any intrastate sales reports under 15 USC 375 et seq., as from time to time amended, by more than five per cent of its total nation-wide sales or one million cigarettes, whichever is less, during any calendar year, unless the nonparticipating manufacturer cures or satisfactorily explains the discrepancy not later than ten days after receiving notice of the discrepancy.

(b) It shall be unlawful for any person:

(1) To affix a tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; and

(2) To sell, offer, possess for sale or distribute in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(c) A violation of subsection (b) of this section shall be a class A misdemeanor.

(d) Any person who violates subsection (b) of this section engages in an unfair and deceptive trade practice in violation of section 42-110b.

(e) A determination by the commissioner not to include a brand family or tobacco product manufacturer in the directory maintained pursuant to this section or to remove such brand family or manufacturer from the directory shall be subject to review in the manner prescribed by section 12-311.

(P.A. 04-218, S. 3; P.A. 10-32, S. 7; P.A. 14-155, S. 8.)

History: P.A. 10-32 made a technical change in Subsec. (a)(1), effective May 10, 2010; P.A. 14-155 amended Subsec. (a)(3) by adding Subpara. (C) re exclusion from directory for discrepancies in reported sales, effective January 1, 2015.



Section 4-28n - Cigarette manufacturers: Agents for service of process. Surety bonds.

(a) Any nonparticipating manufacturer that has not registered to do business in this state, pursuant to title 33 or 34, as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory maintained pursuant to section 4-28m, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process and any action or proceeding against it concerning or arising out of the enforcement of the provisions of sections 4-28h to 4-28r, inclusive, may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of such agent to, and to the satisfaction of, the commissioner and the Attorney General.

(b) A nonparticipating manufacturer shall provide notice to the commissioner and the Attorney General at least thirty calendar days prior to termination of the authority of an agent and shall further provide proof, to the satisfaction of the commissioner and the Attorney General, of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency, the nonparticipating manufacturer shall notify the commissioner and the Attorney General of such termination not later than five calendar days after such termination and shall include proof, to the satisfaction of the commissioner and the Attorney General, of the appointment of a new agent.

(c) Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required in this section shall be deemed to have appointed the Secretary of the State as such agent and may be proceeded against in courts of this state by service of process upon the Secretary of the State, except that the appointment of the Secretary of the State as such agent shall not satisfy the condition precedent to having the brand families of the nonparticipating manufacturer listed or retained in the directory.

(d) As a condition precedent to having its brand families listed or retained in the directory, a nonparticipating manufacturer located outside of the United States shall cause each of its importers into the United States of each of its brand families to be sold in the state to appoint and maintain the services of an agent in the state, and shall provide notification to the commissioner and the Attorney General regarding the agents of its importers in the manner prescribed in subsections (a) and (b) of this section. Each importer of a nonparticipating manufacturer's cigarettes that are sold in the state who does not appoint or designate an agent as required in this section shall be deemed to have appointed the Secretary of the State as such agent and may be proceeded against in courts of this state by service of process upon the Secretary of the State, except that the appointment of the Secretary of the State as such agent shall not satisfy the condition precedent to having the brand families of the nonparticipating manufacturer listed or retained in the directory.

(e) (1) At least ten days prior to the first day of each calendar quarter, as a condition precedent to having its brand families listed or retained in the directory, each nonparticipating manufacturer shall file with the commissioner a surety bond, the form of which shall be approved by the Attorney General, that is issued by a bonding company or insurance company authorized to do business in this state. The bond shall be in favor of the commissioner and be in the principal sum of the greater of (A) twenty-five thousand dollars, or (B) the greatest amount of the total escrow payments owed in any of the five calendar years preceding the filing of such bond.

(2) If the nonparticipating manufacturer that posted a bond has failed to make, or have made on its behalf, escrow deposits equal to the full amount owed for a quarter not later than fifteen days following the due date for the quarter under section 4-28i, the commissioner may execute on the bond, to (A) recover the delinquent escrow, which amount shall be deposited into a qualified escrow account as defined in section 4-28h, or a reasonable alternative account as determined by the commissioner, and (B) recover civil penalties and costs authorized under section 4-28j. Escrow amounts above the amount collected on the bond shall remain due from the nonparticipating manufacturer and, as provided in subsection (d) of section 4-28j, from the importers that sold such nonparticipating manufacturer's cigarettes in this state during such calendar quarter.

(P.A. 04-218, S. 4; P.A. 14-155, S. 9.)

History: P.A. 14-155 added Subsec. (d) re appointment of agent by importers and Subsec. (e) re surety bond requirements, effective January 1, 2015.



Section 4-28o - Cigarette manufacturers: Information submission requirements. Information disclosures by commissioner and Attorney General. Reports by manufacturer and importer.

(a) Not later than twenty-five days after the end of each month, and more frequently if so directed by the commissioner, each stamper shall submit such information as the commissioner requires to facilitate compliance with sections 4-28k to 4-28r, inclusive, including, but not limited to, a list by brand family of the total number of cigarettes, or in the case of roll-your-own tobacco, the equivalent stick count, for which the stamper affixed stamps during the previous month. The stamper shall maintain, and make available to the commissioner for a period of five years, all invoices and documentation of purchases and sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the commissioner. Each stamper shall provide and update as necessary an electronic mail address to the commissioner.

(b) (1) The commissioner may disclose to the Attorney General any information received under sections 4-28k to 4-28r, inclusive, and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of sections 4-28k to 4-28r, inclusive. The commissioner and the Attorney General shall share with each other the information received under sections 4-28k to 4-28r, inclusive, and may share such information with other federal, state or local agencies for purposes of law enforcement.

(2) Notwithstanding the provisions of section 12-15, the commissioner may disclose to the Attorney General any returns or return information, as defined in section 12-15, received pursuant to this chapter or chapter 214 or 214a, when such returns or return information is relevant to any arbitration or other dispute resolution proceeding to which the state is a party, created or authorized under the terms of the Master Settlement Agreement, as defined in section 4-28h, or any amendments to said agreement. The Attorney General may further disclose such returns or return information in such arbitration or other dispute resolution proceeding.

(3) Notwithstanding the provisions of section 12-15, the commissioner may disclose to the Attorney General any returns or return information, as defined in section 12-15, received pursuant to this chapter or chapter 214 or 214a, when such returns or return information is directly related to the state's implementation of the Master Settlement Agreement or the Nonparticipating Manufacturer Adjustment Settlement Agreement. The Attorney General may further disclose (A) such returns or return information pursuant to an agreement with an entity designated to serve as a data clearinghouse in accordance with the terms of the Nonparticipating Manufacturer Adjustment Settlement Agreement, or (B) returns or return information of a distributor licensed under the provisions of chapter 214 or chapter 214a, to a nonparticipating manufacturer subject to the provisions of subsection (a) of section 4-28i, provided the information disclosed is limited to information relating to such manufacturer's sales to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, of cigarettes, as defined in section 4-28h.

(c) The Attorney General may require at any time from a nonparticipating manufacturer proof of the amount of money in the qualified escrow fund maintained by such manufacturer for the purpose of compliance with provisions of sections 4-28h to 4-28j, inclusive. Such proof shall be provided to such manufacturer by the financial institution in which such manufacturer has established such fund. Such proof shall include the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund and the amount and date of each withdrawal from such fund.

(d) In addition to the information requested to be submitted pursuant to subsection (a) of this section and section 4-28l, the commissioner may require a stamper or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with the provisions of sections 4-28k to 4-28r, inclusive.

(e) The commissioner may require production of information from a nonparticipating manufacturer, importer or stamper sufficient to enable the Attorney General to determine the adequacy of the amount of a quarterly escrow deposit under subsection (a) of section 4-28i.

(f) (1) Each tobacco product manufacturer and importer that sells cigarettes in or into the state shall, not later than fifteen days after the end of the month, file a report on a form and in the manner prescribed by the commissioner and certify that the report is complete and accurate.

(2) The report shall contain the following information: The total number of cigarettes sold by such manufacturer or importer in or into the state during that month and identifying by name and number of cigarettes, (A) the manufacturers of such cigarettes, (B) the brand families of such cigarettes, and (C) the purchasers of such cigarettes. A manufacturer's or importer's report shall include cigarettes sold in or into the state through an affiliate.

(3) The requirements of subdivisions (1) and (2) of this subsection shall be satisfied and no further report shall be required under subdivisions (1) and (2) of this subsection with respect to cigarettes if the manufacturer or importer timely submits to the commissioner the report or reports required to be submitted by it with respect to cigarettes under 15 USC 375 et seq., as from time to time amended, and certifies that the reports are complete and accurate.

(4) Upon request by the commissioner or Attorney General, a manufacturer or importer shall provide copies of all sales reports required to be submitted under 15 USC 375 et seq., as from time to time amended, that such manufacturer or importer filed in other states.

(5) Each manufacturer or importer that sells cigarettes in or into the state shall either (A) submit its federal excise tax returns and all monthly operational reports on Alcohol and Tobacco Tax and Trade Bureau Form 5210.5 or any subsequent corresponding form, and all adjustments, changes and amendments to such reports to the commissioner not later than thirty days after the returns are filed, or (B) submit to the United States Treasury a valid request or consent under Section 6103(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, authorizing the federal Alcohol and Tobacco Tax and Trade Bureau and, in the case of a foreign manufacturer or importer, the United States Customs and Border Protection, to disclose the manufacturer's or importer's federal excise tax returns to the commissioner.

(P.A. 04-218, S. 5; P.A. 11-30, S. 1; P.A. 14-155, S. 10.)

History: P.A. 04-218 effective January 1, 2005; P.A. 11-30 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re disclosure of tax return information, effective June 3, 2011; P.A. 14-155 amended Subsec. (b) by adding Subdiv. (3) re disclosure of returns or return information, amended Subsec. (e) by deleting commissioner's authority to adopt regulations, added Subsec. (f) re reporting requirements, and made conforming changes, effective January 1, 2015.



Section 4-28p - Cigarette manufacturers: Violations by stampers. Penalties. Seizure of contraband. Injunctions.

(a) In addition to any other civil or criminal remedy provided by law, upon a determination that a stamper has violated subsection (b) of section 4-28m or any regulation adopted under sections 4-28k to 4-28r, inclusive, the commissioner, after a hearing, may revoke or suspend the license of such stamper in the manner provided by section 12-295. Each stamp affixed and each offer to sell cigarettes in violation of subsection (b) of section 4-28m shall constitute a separate violation. The commissioner may also assess such stamper a civil penalty in an amount not to exceed the greater of five hundred per cent of the retail value of the cigarettes, or five thousand dollars, upon a determination of violation of subsection (b) of section 4-28m.

(b) Any cigarettes that have been sold, offered for sale or possessed for sale in this state, in violation of subsection (b) of section 4-28m shall be deemed contraband goods under section 12-305 and such cigarettes shall be subject to seizure as provided in section 12-305. All such cigarettes so seized shall be destroyed and not resold.

(c) The Attorney General, on behalf of the commissioner, may seek an injunction to restrain a threatened or actual violation of subsection (b) of section 4-28m or subsections (a) or (d) of section 4-28o by a stamper and to compel the stamper to comply with said subsections. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to effect the purposes of this section.

(P.A. 04-218, S. 6.)



Section 4-28q - Cigarette manufacturers: State to recover enforcement costs. Certification of stampers.

(a) In any action brought by the state to enforce the provisions of sections 4-28k to 4-28p, inclusive, the state shall be entitled to recover, when it is the prevailing party, the costs of investigation, expert witness fees, costs of the action and reasonable attorneys' fees.

(b) If a court determines that a person has violated the provisions of sections 4-28k to 4-28p, inclusive, the court shall order any profits, gains, gross receipts or other benefits from the violation to be paid to the state. Unless otherwise expressly provided in sections 4-28k to 4-28p, inclusive, the remedies or penalties provided by sections 4-28k to 4-28p, inclusive, are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(c) No person shall be issued a license or granted a renewal of a license to act as a stamper unless such person has certified in writing, under penalty for false statements, that such person will comply with sections 4-28k to 4-28p, inclusive.

(P.A. 04-218, S. 7.)



Section 4-28r - Cigarette manufacturers: Severability of provisions.

If a court of competent jurisdiction finds that the provisions of sections 4-28h to 4-28r, inclusive, conflict and cannot be reconciled, then sections 4-28h to 4-28j, inclusive, shall supersede the provisions of sections 4-28k to 4-28r, inclusive. If any section, subsection, subdivision, subparagraph, sentence, clause or phrase of sections 4-28k to 4-28r, inclusive, causes sections 4-28h to 4-28j, inclusive, to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of sections 4-28k to 4-28r, inclusive, shall not be valid. If any section, subsection, subdivision, subparagraph, sentence, clause or phrase of sections 4-28k to 4-28r, inclusive, is for any reason held to be invalid, unlawful or unconstitutional, such decision shall not affect the validity of the remaining portions of sections 4-28k to 4-28r, inclusive, or any part thereof.

(P.A. 04-218, S. 8.)



Section 4-29 - Use of appropriations in conjunction with federal funds.

Any state appropriation or the proceeds of any bond issue authorized by the General Assembly for the purpose of erecting a building or buildings for the use of any state institution, any institution under the jurisdiction of the Board of Trustees of the Connecticut State University System enumerated in section 10a-87, any state technical high school or The University of Connecticut, for the development of aviation and for other purposes, may be used in whole or in part as the state's share of the cost of the work involved in conjunction with any funds made available by any branch of the federal government if the Governor so determines and directs.

(1949 Rev., S. 265; P.A. 83-587, S. 3, 96; P.A. 91-256, S. 38, 69; P.A. 12-116, S. 87.)

History: P.A. 83-587 replaced “state college” with “institution under the jurisdiction of the board of trustees of the Connecticut State University”; P.A. 91-256 made a technical change; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 4-29a - Revenue sharing funds.

Funds due to the state under the federal revenue sharing program in each fiscal year ending June 30, beginning with fiscal year 1978-79, and the balance in the Revenue Sharing Trust Fund of the state as of June thirtieth of each fiscal year shall be treated as General Fund revenues and shall be available for General Fund purposes.

(P.A. 79-425, S. 1, 2.)



Section 4-29b - Use of indirect cost recoveries.

Any state agency which receives indirect cost recoveries from federal grant funds or other sources, when such recoveries apply to costs originally paid from the General Fund, shall deposit such cost recoveries with the Treasurer, to the credit of General Fund revenues, unless such deposit is waived by the Secretary of the Office of Policy and Management. This section does not apply to any applicable surcharges on assessments recovered by the state pursuant to sections 12-586g and 12-586f. For purposes of this section “state agency” does not include any constituent unit of the state system of higher education or any state institution of higher education.

(P.A. 00-192, S. 28, 102; June Sp. Sess. P.A. 01-6, S. 15, 85; June Sp. Sess. P.A. 01-9, S. 41, 131.)

History: P.A. 00-192 effective July 1, 2000; June Sp. Sess. P.A. 01-6 provided that section does not apply to certain recoveries under Secs. 12-586g and 12-586f, effective July 1, 2001; June Sp. Sess. P.A. 01-9 changed “overhead charges” to “surcharges” re Secs. 12-586g and 12-586f, effective July 1, 2001.



Section 4-29c - Certain securities-related funds.

For the fiscal year ending June 30, 2013, and each fiscal year thereafter, any moneys collected for the registration of securities, notice filing and exemption filing under chapter 672a shall be deposited in the General Fund.

(P.A. 12-104, S. 19.)

History: P.A. 12-104 effective July 1, 2012.



Section 4-30 - Borrowing money for the Transportation Department.

Section 4-30 is repealed.

(1949 Rev., S. 102; November, 1955, S. N2; 1969, P.A. 768, S. 58; P.A. 78-298, S. 13, 14.)



Section 4-30a - *(See end of section for amended version and effective date.) Transfer of surplus to Budget Reserve Fund and State Employees Retirement Fund. Reduction of outstanding state indebtedness.

(a) After the accounts for the General Fund have been closed for each fiscal year and the Comptroller has determined the amount of unappropriated surplus in said fund, after any amounts required by provision of law to be transferred for other purposes have been deducted, the amount of such surplus shall be transferred by the State Treasurer to a special fund to be known as the Budget Reserve Fund. When the amount in said fund equals ten per cent of the net General Fund appropriations for the fiscal year in progress, no further transfers shall be made by the Treasurer to said fund and the amount of such surplus in excess of that transferred to said fund shall be deemed to be appropriated to the State Employees Retirement Fund, in addition to the contributions required pursuant to section 5-156a, but not exceeding five per cent of the unfunded past service liability of the system as set forth in the most recent actuarial valuation certified by the Retirement Commission. Such surplus in excess of the amounts transferred to the Budget Reserve Fund and the state employees retirement system shall be deemed to be appropriated for: (1) Redeeming prior to maturity any outstanding indebtedness of the state selected by the Treasurer in the best interests of the state; (2) purchasing outstanding indebtedness of the state in the open market at such prices and on such terms and conditions as the Treasurer shall determine to be in the best interests of the state for the purpose of extinguishing or defeasing such debt; (3) providing for the defeasance of any outstanding indebtedness of the state selected by the Treasurer in the best interests of the state by irrevocably placing with an escrow agent in trust an amount to be used solely for, and sufficient to satisfy, scheduled payments of both interest and principal on such indebtedness; or (4) any combination of these methods. Pending the use or application of such amount for the payment of interest and principal, such amount may be invested in (A) direct obligations of the United States government, including state and local government treasury securities that the United States Treasury issues specifically to provide state and local governments with required cash flows at yields that do not exceed Internal Revenue Service arbitrage limits, (B) obligations guaranteed by the United States government, and (C) securities backed by United States government obligations as collateral and for which interest and principal payments on the collateral generally flow immediately through to the security holder.

(b) Moneys in said Budget Reserve Fund shall be expended only as provided in this subsection. When in any fiscal year the Comptroller has determined the amount of a deficit applicable with respect to the immediately preceding fiscal year, to the extent necessary, the amount of funds credited to said Budget Reserve Fund shall be deemed to be appropriated for purposes of funding such deficit.

(c) The Treasurer is authorized to invest all or any part of said fund in accordance with the provisions of section 3-31a. The interest derived from the investment of said fund shall be credited to the General Fund.

(P.A. 79-623, S. 6, 8; P.A. 82-443, S. 1, 3; June Sp. Sess. P.A. 83-37, S. 1, 3; P.A. 85-516, S. 1, 8; P.A. 86-403, S. 8, 132; June 23, Sp. Sess. II P.A. 86-1, S. 7, 10; P.A. 92-205, S. 6, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 02-118, S. 1; P.A. 03-2, S. 56.)

*Note: On and after July 1, 2019, this section, as amended by section 164 of public act 15-244, is to read as follows:

“Sec. 4-30a. Budget Reserve Fund and Restricted Grants Fund established. Transfer of surplus to Budget Reserve Fund and State Employees Retirement Fund. Reduction of outstanding state indebtedness. (a)(1) For the purposes of this section, “combined revenue” means revenue in any given fiscal year from estimated and final payments of the personal income tax imposed under chapter 229 plus the revenue from the corporation business tax imposed under chapter 208.

(2) There is established a Budget Reserve Fund and a Restricted Grants Fund for the purposes of this section.

(3) After the accounts for the General Fund have been closed for each fiscal year and the Comptroller has determined the amount of unappropriated surplus in the General Fund, after any amounts required by provision of law to be transferred for other purposes have been deducted, the amount of such surplus and the amount transferred to the Restricted Grants Fund pursuant to subdivision (4) of this subsection shall be transferred by the State Treasurer to the Budget Reserve Fund.

(4) (A) Commencing in the fiscal year ending June 30, 2021:

(i) If, under the consensus revenue estimate maintained or revised not later than January fifteenth annually pursuant to subsection (b) of section 2-36c, the year-end projection of combined revenue for the current fiscal year is greater than the threshold level for deposits to the Budget Reserve Fund reported pursuant to subsection (f) of section 2-36c for the current fiscal year, the amount that is projected to be over the threshold level for deposits to the Budget Reserve Fund shall be transferred by the State Treasurer from the General Fund to the Restricted Grants Fund not later than January thirty-first.

(ii) If, under the consensus revenue estimate maintained or revised not later than April thirtieth annually pursuant to subsection (b) of section 2-36c, the year-end projection of combined revenue is revised upward, the difference in the combined revenue projection from January fifteenth to April thirtieth shall be transferred by the State Treasurer from the General Fund to the Restricted Grants Fund not later than May fifteenth. If such year-end projection is revised downward, the difference in the combined revenue projection from January fifteenth to April thirtieth shall be transferred back to the General Fund from the Restricted Grants Fund not later than May fifteenth, unless the revised combined revenue projection is less than the threshold level for deposits to the Budget Reserve Fund reported pursuant to subsection (f) of section 2-36c, in which case only the difference between the combined revenue projection from January fifteenth and the calculated threshold for deposits to the Budget Reserve Fund shall be transferred back to the General Fund from the Restricted Grants Fund.

(B) (i) If, under the consensus revenue estimate maintained or revised not later than January fifteenth annually pursuant to subsection (b) of section 2-36c, the year-end projection of combined revenue for the current fiscal year is equal to or less than the threshold level for deposits to the Budget Reserve Fund reported pursuant to subsection (f) of section 2-36c for the current fiscal year, no transfer to the Restricted Grants Fund shall be made.

(ii) If, under the consensus revenue estimate maintained or revised not later than April thirtieth annually pursuant to subsection (b) of section 2-36c, the year-end projection of combined revenue is revised upward to an amount greater than the threshold level for deposits to the Budget Reserve Fund reported pursuant to subsection (f) of section 2-36c, the difference between the combined revenue projection in April and the calculated threshold for deposits to the Budget Reserve Fund shall be transferred by the State Treasurer from the General Fund to the Restricted Grants Fund not later than May fifteenth. If such year-end projection is revised upward but not to an amount greater than the threshold level for deposits to the Budget Reserve Fund calculated pursuant to subsection (f) of section 2-36c or is revised downward or remains unchanged, no transfer shall be made.

(C) If the consensus revenue estimate on either January fifteenth or April thirtieth projects a year-end General Fund deficit for the current fiscal year, no transfer to the Restricted Grants Fund shall be made.

(5) Commencing in the fiscal year ending June 30, 2020, the Comptroller shall certify the threshold level for deposits to the Budget Reserve Fund pursuant to section 3-115 by determining: (A) Combined revenue for each of the prior twenty fiscal years; (B) the ten-year average for the current fiscal year; (C) the ten-year average for each of the ten fiscal years preceding the current fiscal year; (D) the differential for each of the ten fiscal years preceding the current fiscal year; (E) the average of the differentials calculated pursuant to subparagraph (D) of this subdivision; and (F) the number calculated in subparagraph (E) of this subdivision and adding the number one. The threshold level for deposits to the Budget Reserve Fund shall be the number calculated by multiplying the number calculated under subparagraph (B) of this subdivision by the number calculated under subparagraph (F) of this subdivision. For the purposes of this subdivision, “ten-year average” means the average of combined revenue from the ten fiscal years preceding any given fiscal year; and “differential” means the difference between the actual combined revenue from any given fiscal year and the ten-year average for that same fiscal year, divided by the ten-year average for that fiscal year.

(6) Whenever the amount in the Budget Reserve Fund equals fifteen per cent or more of the net General Fund appropriations for the current fiscal year, no further transfers shall be made by the Treasurer to the Budget Reserve Fund and the amount of such surplus in excess of that transferred to said fund shall be deemed to be appropriated to the State Employees Retirement Fund, in addition to the contributions required pursuant to section 5-156a, but not exceeding five per cent of the unfunded past service liability of the system as set forth in the most recent actuarial valuation certified by the Retirement Commission. Commencing in the fiscal year ending June 30, 2021: Whenever the amount in the Budget Reserve Fund equals ten per cent or more but less than fifteen per cent of the net General Fund appropriation for the current fiscal year, fifteen per cent of any amount transferred to the Budget Reserve Fund shall be transferred to the State Employees Retirement Fund; whenever the amount in the Budget Reserve Fund equals five per cent or more but less than ten per cent of the net General Fund appropriation for the current fiscal year, ten per cent of any amount transferred to the Budget Reserve Fund shall be transferred to the State Employees Retirement Fund; and whenever the amount in the Budget Reserve Fund is less than five per cent of the net General Fund appropriation for the current fiscal year, five per cent of any amount transferred to the Budget Reserve Fund shall be transferred to the State Employees Retirement Fund.

(7) Any surplus in excess of the amounts transferred to the Budget Reserve Fund and the state employees retirement system shall be deemed to be appropriated for: (A) Redeeming prior to maturity any outstanding indebtedness of the state selected by the Treasurer in the best interests of the state; (B) purchasing outstanding indebtedness of the state in the open market at such prices and on such terms and conditions as the Treasurer shall determine to be in the best interests of the state for the purpose of extinguishing or defeasing such debt; (C) providing for the defeasance of any outstanding indebtedness of the state selected by the Treasurer in the best interests of the state by irrevocably placing with an escrow agent in trust an amount to be used solely for, and sufficient to satisfy, scheduled payments of both interest and principal on such indebtedness; or (D) any combination of the methods set forth in subparagraph (A), (B) or (C) of this subdivision. Pending the use or application of such amount for the payment of interest and principal, such amount may be invested in (i) direct obligations of the United States government, including state and local government treasury securities that the United States Treasury issues specifically to provide state and local governments with required cash flows at yields that do not exceed Internal Revenue Service arbitrage limits, (ii) obligations guaranteed by the United States government, and (iii) securities backed by United States government obligations as collateral and for which interest and principal payments on the collateral generally flow immediately through to the security holder.

(b) Moneys in the Budget Reserve Fund shall be maintained and invested for the purpose of reducing revenue volatility in the General Fund and reducing the need for increases in tax revenue and reductions in state aid due to economic changes, and shall be expended only as provided in this subsection. Whenever in any fiscal year the Comptroller has determined the amount of a deficit applicable with respect to the immediately preceding fiscal year, to the extent necessary, the amount of funds credited to the Budget Reserve Fund shall be deemed to be appropriated for purposes of funding such deficit. Commencing in the fiscal year ending June 30, 2021, if the consensus revenue estimate on April thirtieth pursuant to section 2-36c projects a two per cent decline in General Fund tax revenues from the current fiscal year to the subsequent fiscal year, the General Assembly may transfer funds from the Budget Reserve Fund to the General Fund in each of the subsequent three fiscal years.

(c) The Treasurer is authorized to invest all or any part of the Budget Reserve Fund or the Restricted Grants Fund in accordance with the provisions of section 3-31a. The interest derived from the investment of said funds shall be credited to the General Fund.

(d) No bill which, if passed, would reduce or eliminate the amount of any deposit to the Budget Reserve Fund or the Restricted Grants Fund as set forth in this section, shall be enacted by the General Assembly without an affirmative vote of at least three-fifths of the members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and at least three-fifths of the members of the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding.

(e) Not later than December 15, 2024, and every five years thereafter, the Secretary of the Office of Policy and Management, the director of the legislative Office of Fiscal Analysis and the State Comptroller shall each submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to revenue and the Governor on the Budget Reserve Fund deposit formula set forth in this section. The reports shall include an analysis of the formula’s impact on General Fund tax revenue volatility, the adequacy of deposits required by the formula to replace potential future revenue declines resulting from economic downturns, the amount of additional payments toward unfunded liability made as a result of the formula, and an analysis of the adequacy of the maximum cap on Budget Reserve Fund balances. The reports shall include recommended changes, if any, to the deposit formula or maximum balance cap that are consistent with the purposes of the Budget Reserve Fund as set forth in subsection (b) of this section.”

(P.A. 79-623, S. 6, 8; P.A. 82-443, S. 1, 3; June Sp. Sess. P.A. 83-37, S. 1, 3; P.A. 85-516, S. 1, 8; P.A. 86-403, S. 8, 132; June 23, Sp. Sess. II P.A. 86-1, S. 7, 10; P.A. 92-205, S. 6, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 02-118, S. 1; P.A. 03-2, S. 56; P.A. 15-244, S. 164.)

History: P.A. 82-443 amended Subsec. (a) to repeal provision that not less than 10% of any surplus, when determined, be transferred to the budget reserve fund, and to provide that the entire amount of any surplus, when determined, be transferred to said fund, added provision to Subsec. (a) that the amount of any surplus which may not be transferred to the budget reserve fund because of the maximum size of said fund, shall be deemed to be appropriated to retire state indebtedness and amended Subsec. (b) to provide that when a deficit has been determined for the immediately preceding fiscal year, funds credited to the budget reserve fund shall be deemed to be appropriated to fund such deficit; June Sp. Sess. P.A. 83-37 amended Subsec. (a) to provide that the portion of the state’s total indebtedness to be retired by the amount of surplus in excess of that transferred to the budget reserve fund is the portion of indebtedness “in excess of the state’s normal debt retirement schedule” and amended Subsec. (b) to repeal provision authorizing expenditure of moneys in budget reserve fund upon request of governor and approval of two-thirds of each house of the general assembly; P.A. 85-516 amended Subsec. (c) by adding provision that the interest derived from the investment of the fund shall be credited to the general fund; P.A. 86-403 made technical change in Subsec. (a); June 23 Sp. Sess. II P.A. 86-1 amended Subsec. (a) to clarify that “the amount in said fund” and “general fund appropriations” are “for the fiscal year in progress” and to replace purposes for which amount of surplus in excess of that transferred to budget reserve fund shall be deemed to be appropriated with purposes in Subdivs. (1) to (4), inclusive, and added provision re investment of amount pending application of such amount for payment of interest and principal; P.A. 92-205 amended Subsec. (a) to add provision re appropriation of surplus to state employees retirement fund, but not exceeding 5% of unfunded past service liability of the system; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section; P.A. 02-118 amended Subsec. (a) to increase amount of surplus transferred to fund from 5% to 7.5% of net General Fund appropriations for fiscal year in progress, effective July 1, 2002; P.A. 03-2 amended Subsec. (a) to increase amount of surplus transferred to fund from 7.5% to 10% of net General Fund appropriations for the fiscal year in progress, effective February 28, 2003; P.A. 15-244 substantially revised Subsec. (a) to designate existing provisions as Subdivs. (3), (6) and (7), define “combined revenue” in new Subdiv. (1), establish Restricted Grants Fund in new Subdiv. (2), establish transfer formulas commencing in fiscal year ending June 30, 2021, in new Subdiv. (4), require the Comptroller to certify threshold level for deposits to Budget Reserve Fund in new Subdiv. (5), and revise formula for transfer to State Employees Retirement Fund in Subdiv. (6), amended Subsec. (b) to describe purpose of Budget Reserve Fund and provide formula for transfer when 2 per cent decline in tax revenue is projected, added Subsec. (d) re approval by General Assembly of any bill to reduce or eliminate amount of deposit to Budget Reserve Fund and Subsec. (e) re reports to General Assembly, and made technical and conforming changes throughout, effective July 1, 2019.



Section 4-30b and 4-30c - Use of unappropriated surplus in fiscal years ending June 30, 2010, to June 30, 2017. Use of unappropriated surplus for unreserved negative General Fund balance in fiscal years ending June 30, 2012, and June 30, 2013; use of unappropriated surplus as reserve beginning in fiscal year ending June 30, 2014.

Sections 4-30b and 4-30c are repealed, effective July 1, 2013.

(June Sp. Sess. P.A. 09-3, S. 511; P.A. 11-48, S. 46; P.A. 13-239, S. 135.)



Section 4-31 - Disposition of insurance funds.

The Governor may authorize the use of any moneys received by the state in payment of insurance claims upon property of the state for the purpose of rebuilding, repairing or replacing such property.

(1949 Rev., S. 272; P.A. 75-450; P.A. 77-614, S. 19, 610; P.A. 78-298, S. 5, 14; P.A. 82-314, S. 13, 63; P.A. 86-162, S. 1, 2.)

History: P.A. 75-450 required finance and control commissioner to notify appropriations committee of insurance claims received; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 78-298 deleted provisions for use of funds from private sources etc. for rebuilding, repairing or replacing property; P.A. 82-314 changed committee names; P.A. 86-162 deleted requirement that secretary of the office of policy and management notify general assembly committees having cognizance of matters relating to appropriations and budgets of state agencies, and state finance, revenue and bonding, within 90 days of receipt of such insurance payment and whether the state plans to rebuild, repair or replace such property.



Section 4-31a - Disposition of gifts, contributions, trust income or other aid from private source or federal government.

(a) Any gift, contribution, income from trust funds, or other aid from any private source or from the federal government, except federal aid for highway and bridge purposes or federal funds in the possession of the Board of Control of the Connecticut Agricultural Experiment Station, the Board of Trustees of The University of Connecticut, the Board of Trustees of the Connecticut State University System, the Board of Trustees of the Community-Technical Colleges, or the Employment Security Division of the Labor Department, or any other gift, grant or trust fund in the possession of any of said boards, shall be entered upon the records of the General Fund in the manner prescribed by the Secretary of the Office of Policy and Management. When so recorded, such amounts shall be deemed to be appropriated to the purposes of such gift, contribution or other aid and shall be allotted in accordance with law. No gift, contribution, income from trust funds, or other aid from any private source or from the federal government that is subject to this subsection shall require allotment, except upon a notice by the Secretary of the Office of Policy and Management that the state agency receiving such funding has failed to consistently provide the notifications required in subsection (e) of section 4-66a.

(b) Notwithstanding the provisions of subsection (a) of this section, any funds that are donated or contributed by any private source with the intent that such gift or contribution be used to support coordinated emergency recovery, as defined in section 4-37e, shall not be entered upon the records of the General Fund and such amounts shall not be deemed to be appropriated to the purposes of such gift or contribution.

(c) No fund shall be created and set up on the books of the state except by act of the General Assembly or upon the approval of the Governor.

(1959, P.A. 337, S. 1; 1971, P.A. 502, S. 1; P.A. 77-614, S. 19, 610; P.A. 82-218, S. 39, 46; P.A. 86-205, S. 1; P.A. 89-260, S. 2, 41; P.A. 91-256, S. 39, 69; P.A. 97-131, S. 2, 5; P.A. 13-275, S. 3.)

History: 1971 act included federal funds of boards of trustees for state colleges, community colleges and technical colleges in funds exempt from inclusion in general fund; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 86-205 amended Subsec. (a) to include federal funds in the possession of the employment security division of the labor department within funds exempt from inclusion in general fund; P.A. 89-260 in Subsec. (a) substituted “board of trustees of the community-technical colleges” for the board of trustees for regional community colleges and the board of trustees of the state technical colleges; P.A. 91-256 made a technical change; P.A. 97-131 added provision that gifts, contributions, income from trust funds and other aid from private sources and the federal government do not require allotment except upon notice by the Secretary of the Office of Policy and Management that the state agency receiving the funding has consistently failed to provide the notification required by Sec. 4-66a(e), effective June 13, 1997; P.A. 13-275 added new Subsec. (b) re treatment of funds donated or contributed by private source to support coordinated emergency recovery and redesignated existing Subsec. (b) as Subsec. (c), effective July 11, 2013.



Section 4-31b - Annual statement re internal service fund operations.

The custodian or administrator of each internal service fund of the state shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis, not later than October first of each year, a statement showing in detail the operations of such fund for the preceding fiscal year. Such statement shall include an accounting, by item, for all revenues and expenditures of such fund for such year.

(P.A. 83-403, S. 1, 2.)



Section 4-31c - Grants and Restricted Accounts Fund.

There is established a fund to be known as the “Grants and Restricted Accounts Fund”. Upon certification by the Comptroller and the Secretary of the Office of Policy and Management that the CORE-CT project for financial services is operational, the fund shall contain all moneys that are restricted, not available for general use and previously accounted for in the General Fund as “Federal and Other Grants”. The Comptroller is authorized to make such transfers as are necessary to provide that, notwithstanding any provision of the general statutes, all moneys that are restricted and not available for general use are in the Grants and Restricted Accounts Fund.

(May Sp. Sess. P.A. 04-2, S. 81.)

History: May Sp. Sess. P.A. 04-2 effective July 1, 2004.



Section 4-31d - System to track federal and alternative grant funding. Liaisons. Report.

(a) The Office of Policy and Management shall, within available resources, (1) develop a system to track the state's federal and alternative grant funding; and (2) work in consultation with other state agencies to pursue specific federal revenue maximization efforts.

(b) The Secretary of the Office of Policy and Management shall identify for which state agencies it is appropriate to have an employee designated to serve as the liaison with the office regarding federal and alternative funding. Each agency so identified shall designate such a liaison. Each such liaison shall ensure that the office has access to information regarding all grant applications that have been submitted by the agency of such liaison that the office requires to maintain the tracking system developed pursuant to subsection (a) of this section.

(c) The Office of Policy and Management shall, on or before November 15, 2014, and annually thereafter, submit to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies in accordance with the provisions of section 11-4a, and post on said office's Internet web site, a report on the office's efforts to maximize alternative revenues. The office shall also submit such report to the Legislative Program Review and Investigations Committee.

(P.A. 13-294, S. 1.)

History: P.A. 13-294 effective July 1, 2013.



Section 4-32 - State revenue accounting.

Each state department, institution, board, commission or other state agency and each official and employee thereof, including the clerks of the Superior Court, receiving any money or revenue for the state, shall, within twenty-four hours of its receipt, account for and, if the total of the sums received amounts to five hundred dollars or more, pay the same to the Treasurer or deposit the same in the name of the state in depositories designated by the Treasurer under such regulations as the Treasurer prescribes. Total daily receipts of less than five hundred dollars may be held until the total receipts to date amount to five hundred dollars, but not for a period of more than seven calendar days. The Treasurer is authorized to make exceptions to the limitations herein prescribed upon written application from the head of any state department, institution, board, commission or other state agency stating that compliance would be impracticable and giving the reasons therefor. The Treasurer shall make a written statement of any such exception and shall file copies thereof with the Comptroller and the Auditors of Public Accounts.

(1949 Rev., S. 273; 1953, S. 101d; February, 1965, P.A. 247; P.A. 75-530, S. 2, 35; P.A. 77-452, S. 45, 72; P.A. 78-302, S. 6, 11; P.A. 97-65, S. 1, 2.)

History: 1965 act made provisions for common pleas and superior court clerks; P.A. 75-530 included common pleas and superior court clerks under provisions of section, deleting prior language excepting them from provisions in certain cases; P.A. 77-452 deleted reference to court of common pleas, effective July 1, 1978; P.A. 78-302 deleted provisions concerning petty cash funds for agencies; P.A. 97-65 increased from $100 to $500 the amount to be paid over to Treasurer within 24 hours of receipt, effective July 1, 1997.



Section 4-33 - Deposit of public money and trust funds.

(a) Any person, with the approval of the Treasurer and the Comptroller, may deposit any funds or moneys in such person's hands belonging to the state or held by such person as a custodian or trustee or in an official capacity, in any qualified public depository, as defined in section 36a-330, or any bank authorized pursuant to section 3-24, provided such deposit shall only be made in such person's name as an official of the state, custodian or trustee or in the name of the state. In no case shall the deposit by such person in any one such qualified public depository or bank exceed in the aggregate at any one time seventy-five per cent of the total capital of such depository or bank, as determined in accordance with applicable federal regulations and regulations adopted by the Banking Commissioner under section 36a-332, provided: (1) Any such qualified public depository or bank is required to disclose such information relating to public deposits as the Banking Commissioner may require by regulations which the Banking Commissioner shall adopt in accordance with the provisions of chapter 54. The regulations shall include, but not be limited to, disclosure of the most current quarterly statement of condition and statement of income; and (2) whatever interest or other pecuniary consideration such depository or bank allows for or upon such deposit or payment shall belong to and accrue to the benefit of the state.

(b) On or before September first of each year, each person who deposits funds or moneys in an account under subsection (a) of this section shall submit to the Treasurer and the Comptroller, on a form provided by the Treasurer, a list of all such accounts, as of the preceding June thirtieth.

(c) If the laws of this state have, in all other respects, been complied with, any person acting on behalf of, or as custodian or trustee for, the state, who deposits public funds in any depository, shall, because of failure, insolvency, receivership, forced closing or restricted operation of such depository, or a bank and credit union holiday or banking emergency proclaimed under the provisions of the laws of the United States or of this state, be relieved of personal responsibility for public funds so deposited and the surety or sureties upon the bond of such person shall be likewise relieved to the same extent as such person. The provisions of this section shall not be construed to relieve any such person or such person's surety or sureties from the obligation to account for the whole or such part of public funds so deposited as and when the same may be obtained by such person from such depository.

(1949 Rev., S. 832; 1955, S. 370d; 1957, P.A. 240; 1967, P.A. 517, S. 12; P.A. 73-609, S. 1, 4; P.A. 75-256, S. 1, 5; P.A. 78-121, S. 3, 113; 78-236, S. 7, 20; P.A. 80-183, S. 2, 3; P.A. 81-193, S. 13, 16; P.A. 83-140, S. 2; 83-438, S. 1, 8; P.A. 87-9, S. 2, 3; P.A. 89-73, S. 1, 2; P.A. 91-245, S. 9; P.A. 94-7, S. 2; 94-190, S. 4; P.A. 95-282, S. 1, 11; P.A. 96-244, S. 38, 63; P.A. 00-6, S. 2; P.A. 03-84, S. 5.)

History: 1967 act changed bank deposit limit from 50% to 75% of bank's total funds; P.A. 73-609 changed building and loan association deposit limit to $75,000 and added provision concerning public officials acting as fiduciary; P.A. 75-256 deleted provision limiting investments in mutual saving banks as subject to provisions of Sec. 36-104 and changed building and loan association deposit limit to $100,000; P.A. 78-121 removed references to share accounts and to building or savings and loan associations, referring instead to accounts generally and savings and loan associations; P.A. 78-236 required approval of treasurer; P.A. 80-183 included federal savings and loan associations under provisions of section and required investments exceeding amount insured by Federal Savings and Loan Insurance Corporation to be fully collateralized; P.A. 81-193 replaced references to a mutual savings bank, national or state bank and trust company, savings and loan association or federal savings and loan association with “any qualified public depository, as defined in Sec. 36-382” and deleted the limitation of $100,000 on deposits except for a deposit in a savings bank; P.A. 83-140 required the state comptroller to approve the deposit by a public official of the state of any funds or moneys belonging to the state; P.A. 83-438 eliminated the $100,000 maximum on public funds which may be deposited in a savings bank, added disclosure requirements for all qualified public depositories accepting public deposits and precluded any depository whose ratio of net worth to assets falls below 3% from accepting additional public deposits; (Revisor's note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 89-73 revised Subsec. and Subdiv. designations and added Subsec. (b) requiring each public official who deposits funds to submit a list of such accounts; P.A. 91-245 substituted total capital as determined in accordance with applicable regulations for capital, general loss reserve, surplus and undivided profits, and deleted prohibition on acceptance of additional public deposits by depositories whose ratio of net worth to assets falls below 3%; P.A. 94-7 amended Subsec. (a) to allow deposit of funds in an out-of-state bank, trust company or state trust company; P.A. 94-190 changed “depository” to “depository or bank” for consistency and deleted the reference to Sec. 3-24(2); P.A. 95-282 added Subsec. (c) re liability of persons acting on behalf of the state who deposit public funds in any depository and made technical changes, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor's note: (1) The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282; (2) the Revisors changed the reference in Subsec. (c) from “any person acting in behalf of,” to “any person acting on behalf of,” for consistency with statutory usage); P.A. 96-244 revised effective date of P.A. 95-282 but without affecting this section; P.A. 00-6 replaced “bank holiday” with “bank and credit union holiday” and made technical changes for the purposes of gender neutrality in Subsec. (c); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made a technical change in Subsec. (a), effective June 3, 2003.

See Sec. 3-24 re additional powers of Treasurer to deposit state funds.

See Sec. 7-401 et seq. re municipal power to designate depositories and make deposits.

Cited. 189 C. 490.



Section 4-33a - Illegal, irregular or unsafe handling of state or quasi-public agency funds.

All boards of trustees of state institutions, state department heads, boards, commissions, other state agencies responsible for state property and funds and quasi-public agencies, as defined in section 1-120, shall promptly notify the Auditors of Public Accounts and the Comptroller of any unauthorized, illegal, irregular or unsafe handling or expenditure of state or quasi-public agency funds or breakdowns in the safekeeping of any other resources of the state or quasi-public agencies or contemplated action to do the same within their knowledge.

(1971, P.A. 557; P.A. 97-197.)

History: P.A. 97-197 applied section to quasi-public agencies.



Section 4-34 - Transferred

Transferred to Chapter 58, Sec. 4a-69.



Section 4-35 - Fiscal year.

The fiscal year for all departments of the state government shall end on the thirtieth day of June.

(1949 Rev., S. 266.)



Section 4-36 - Inventory and list of state property.

Each state agency shall establish and keep an inventory account in the form prescribed by the Comptroller, and shall, annually, on or before October first, transmit to the Comptroller a detailed inventory, as of June thirtieth, of all of the following property owned by the state and in the custody of such agency: (1) Real property, and (2) personal property having a value of one thousand dollars or more. For audit purposes, each state agency shall establish and keep a list of personal property having a value of less than one thousand dollars and defined as “controllable property” in the property control manual published by the Comptroller.

(1949 Rev., S. 275; P.A. 98-42, S. 1, 8; P.A. 00-25, S. 1.)

History: P.A. 98-42 substituted “agency” for “department and state institution” and exempted noncontrollable personal property having a value of less than $1,000 from inventory requirement, effective July 1, 1998; P.A. 00-25 substituted “October first” for “August first”, made a technical change for the purpose of gender neutrality and required state agencies to list, rather than inventory, controllable personal property having value of less than $1,000.



Section 4-36a - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-28.



Section 4-36b and 4-36c - Transferred

Transferred to Chapter 60, Part I, Secs. 4b-63 and 4b-64, respectively.



Section 4-37 - Payment to persons entitled to refund of money paid to state.

The Comptroller, upon application of any state department or commission, may draw an order upon the Treasurer in favor of any person equitably entitled to the refund of any money paid to the state, for the amount of such refund. The State Treasurer shall pay the amount of such refund from the fund to which such payment is credited.

(1949 Rev., S. 276; P.A. 78-302, S. 7, 11; P.A. 85-138; P.A. 93-285, S. 4; June Sp. Sess. P.A. 01-6, S. 8, 85.)

History: P.A. 78-302 required payments to be made from funds specifically appropriated for the purpose; P.A. 85-138 added provision that the approval of the attorney general is not required for refunds of $100 or less; P.A. 93-285 deleted requirement that attorney general approve refunds greater than $100; June Sp. Sess. P.A. 01-6 deleted former provision providing for refunds of payments to be paid out of appropriations to the Comptroller and provided for refunds to be paid by the Treasurer from the fund to which the payment is credited, effective July 1, 2001.



Section 4-37a to 4-37c - Transferred

Transferred to Chapter 57, Secs. 4a-19 to 4a-21, inclusive.



Section 4-37d - Financial management task force.

No member who served or is serving on the Governor's financial management task force shall receive any remuneration for such service by the state of Connecticut, and no corporation, partnership or limited partnership doing business within the state or any professional corporation which has within its employ a member of said task force shall be eligible for any state contracts created as a result of said task force's report.

(P.A. 77-572, S. 2, 3.)



Section 4-37e - Definitions.

As used in this section and sections 4-37f to 4-37j, inclusive:

(1) “State agency” means each state board, authority, commission, department, office, institution, council or other agency of the state including, but not limited to, each constituent unit and each public institution of higher education.

(2) “Foundation” means an organization, fund or any other legal entity which is (A) exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (B) established for the principal purpose of receiving or using private funds for charitable, scientific, cultural, educational or related purposes that support or improve a state agency or for coordinated emergency recovery purposes. Such an organization, fund or other legal entity shall not be deemed to be a state agency or a public agency, as defined in section 1-200.

(3) “Executive authority” means (A) a department head, as defined in section 4-5, (B) the executive secretary or president of a constituent unit, (C) the chief executive officer of a public institution of higher education, and (D) the chief executive officer of any other state agency.

(4) “Constituent unit” means a constituent unit as defined in section 10a-1.

(5) “Public institution of higher education” means a public college or university in the state system of higher education or The University of Connecticut School of Law.

(6) “Coordinated emergency recovery” means the support and improvement of state services affected by a natural disaster, act of domestic terrorism, catastrophic event or other unforeseen emergency, including, but not limited to, services provided by the Department of Emergency Services and Public Protection and the Office of Victim Services.

(P.A. 89-267, S. 1; P.A. 98-68, S. 1, 3; P.A. 01-141, S. 14; P.A. 13-275, S. 1.)

History: P.A. 98-68 applied section to Sec. 4-37j, effective July 1, 1998; P.A. 01-141 redefined “foundation” to provide that such organization, fund or other legal entity not be deemed a public agency as defined in Sec. 1-200; P.A. 13-275 amended Subdiv. (2) by redefining “foundation” to clarify reference to Internal Revenue Code of 1986 and include an entity established “for coordinated emergency recovery purposes” and added Subdiv. (6) defining “coordinated emergency recovery”, effective July 11, 2013.



Section 4-37f - *(See end of section for amended version and effective date.) Requirements for foundations established for principal purpose of supporting or improving state agencies or for coordinated emergency recovery purposes.

The executive authority of each state agency for which a foundation is established shall, in accordance with a policy adopted by the board of trustees of the constituent unit for each state agency which is a constituent unit or which is a public institution of higher education under the jurisdiction of the constituent unit, ensure that, or the executive authority of each state agency for which a foundation is established for the principal purpose of coordinated emergency recovery shall ensure that:

(1) The foundation shall have a governing board to oversee its operation;

(2) If the state agency is a constituent unit, the following persons shall serve as nonvoting members of the governing board of the foundation unless the bylaws of the foundation provide that they be voting members: The executive authority of the constituent unit, or his designee, a student enrolled at an institution under the jurisdiction of the constituent unit, who shall be elected by the students enrolled at the institutions under the jurisdiction of the constituent unit, and a member of the faculty of any such institution, who shall be elected by the faculty of the institutions under the jurisdiction of the constituent unit. Elections pursuant to this subdivision shall be conducted in accordance with procedures for such elections established by the board of trustees of the constituent unit;

(3) If the constituent unit is the Board of Trustees of the Community-Technical Colleges or the Board of Trustees of the Connecticut State University System, the purposes of the foundation shall be limited to providing funding for (A) scholarships or other direct student financial aid, and (B) programs, services or activities at one or more of the institutions within its jurisdiction;

(4) If the state agency is a public institution of higher education, the following persons shall serve as nonvoting members of the governing board of the foundation unless the bylaws of the foundation provide that they be voting members: The executive authority of the institution, or his designee, a student enrolled at the institution, who shall be elected by the students enrolled in the institution and a member of the faculty of the institution, who shall be elected by the faculty of the institution. Elections pursuant to this subdivision shall be conducted in accordance with procedures for such elections established by the board of trustees of the constituent unit which has jurisdiction over the institution;

(5) The governing board of the foundation shall annually file with the state agency an updated list of the members and officers of such board;

(6) The salaries, benefits and expenses of officers and employees of the foundation shall be paid solely by the foundation;

(7) The foundation shall use generally accepted accounting principles in its financial record-keeping and reporting;

(8) A foundation which has in any of its fiscal years receipts and earnings from investments totaling one hundred thousand dollars per year or more, or a foundation established for the principal purpose of coordinated emergency recovery that operated in response to an eligible incident, as defined in section 4-37r, during the fiscal year or with funds that exceeded one hundred thousand dollars in the aggregate, shall have completed on its behalf for such fiscal year a full audit of the books and accounts of the foundation. A foundation which has receipts and earnings from investments totaling less than one hundred thousand dollars in each fiscal year during any three of its consecutive fiscal years beginning October 1, 1986, shall have completed on its behalf for the third fiscal year in any such three-year period a full audit of the books and accounts of the foundation, unless such foundation was established for the principal purpose of coordinated emergency recovery and had completed on its behalf such an audit for any year in any such three-year period. For each fiscal year in which an audit is not required pursuant to this subdivision financial statements shall be provided by the foundation to the executive authority of the state agency. Each audit under this subdivision shall be conducted (A) by an independent certified public accountant or, if requested by the state agency with the consent of the foundation, the Auditors of Public Accounts, and (B) in accordance with generally accepted auditing standards. The audit report shall include financial statements, a management letter and an audit opinion which address the conformance of the operating procedures of the foundation with the provisions of sections 4-37e to 4-37i, inclusive, and recommend any corrective actions needed to ensure such conformance. Each audit report shall disclose the receipt or use by the foundation of any public funds in violation of said sections or any other provision of the general statutes. The foundation shall provide a copy of each audit report completed pursuant to this subdivision to the executive authority of the state agency and the Attorney General. Each financial statement required under this subdivision shall include, for the fiscal year to which the statement applies, the total receipts and earnings from investments of the foundation and the amount and purpose of each receipt of funds by the state agency from the foundation. As used in this subdivision, “fiscal year” means any twelve-month period adopted by a foundation as its accounting year;

(9) There shall be a written agreement between the state agency and the foundation which (A) addresses any use by the foundation of the agency's facilities and resources including, but not limited to, office space, storage space, office furniture and equipment, utilities, photocopying services, computer systems and the maintenance by the state agency of the books and records of the foundation, provided any such books and records maintained by the state agency shall not be deemed to be public records and shall not be subject to disclosure pursuant to the provisions of section 1-210, (B) provides that the state agency shall have no liability for the obligations, acts or omissions of the foundation, (C) requires the foundation to reimburse the state agency for expenses the agency incurs as a result of foundation operations, if the agency would not have otherwise incurred such expenses, (D) in the case of foundations established for a constituent unit of the state system of higher education or for a public institution of higher education, requires the foundation to establish and adhere to an investment policy and a spending policy that are consistent with sections 45a-535 to 45a-535i, inclusive, and (E) provides that if the foundation ceases to exist or ceases to be a foundation, as defined in section 4-37e, (i) the foundation shall be prohibited from using the name of the state agency, (ii) the records of the foundation, or copies of such records, shall be made available to and may be retained by the state agency, provided any such records or copies which are retained by the state agency shall not be deemed to be public records and shall not be subject to disclosure pursuant to the provisions of section 1-210, and (iii) there are procedures for the disposition of the financial and other assets of the foundation. If the state agency is a constituent unit, the board of trustees of the constituent unit shall approve such agreement. If the state agency is a public institution of higher education, the board of trustees of the constituent unit which has jurisdiction over the institution shall approve such agreement; and

(10) If the foundation is established for the principal purpose of coordinated emergency recovery, the Department of Emergency Services and Public Protection shall be deemed the state agency for purposes of this section, and the deputy commissioner of said department with jurisdiction over the Division of Emergency Management and Homeland Security shall be deemed the executive authority for purposes of this section.

(P.A. 89-267, S. 2; P.A. 94-180, S. 13, 17; P.A. 95-259, S. 1, 32; P.A. 96-244, S. 40, 63; P.A. 99-285, S. 9, 12; P.A. 08-6, S. 1; P.A. 13-275, S. 2.)

*Note: On and after July 1, 2017, this section, as amended by section 1 of public act 16-93, is to read as follows:

“Sec. 4-37f. Requirements for foundations established for principal purpose of supporting or improving state agencies or for coordinated emergency recovery purposes. The executive authority of each state agency for which a foundation is established shall, in accordance with a policy adopted by the board of trustees of the constituent unit for each state agency which is a constituent unit or which is a public institution of higher education under the jurisdiction of the constituent unit, ensure that, or the executive authority of each state agency for which a foundation is established for the principal purpose of coordinated emergency recovery shall ensure that:

(1) The foundation shall have a governing board to oversee its operation;

(2) If the state agency is a constituent unit, the following persons shall serve as nonvoting members of the governing board of the foundation unless the bylaws of the foundation provide that they be voting members: The executive authority of the constituent unit, or his designee, a student enrolled at an institution under the jurisdiction of the constituent unit, who shall be elected by the students enrolled at the institutions under the jurisdiction of the constituent unit, and a member of the faculty of any such institution, who shall be elected by the faculty of the institutions under the jurisdiction of the constituent unit. Elections pursuant to this subdivision shall be conducted in accordance with procedures for such elections established by the board of trustees of the constituent unit;

(3) If the constituent unit is the regional community-technical colleges or the Connecticut State University System, the purposes of the foundation shall be limited to providing funding for (A) scholarships or other direct student financial aid, and (B) programs, services or activities at one or more of the institutions within its jurisdiction;

(4) If the state agency is a public institution of higher education, the following persons shall serve as nonvoting members of the governing board of the foundation unless the bylaws of the foundation provide that they be voting members: The executive authority of the institution, or his designee, a student enrolled at the institution, who shall be elected by the students enrolled in the institution and a member of the faculty of the institution, who shall be elected by the faculty of the institution. Elections pursuant to this subdivision shall be conducted in accordance with procedures for such elections established by the board of trustees of the constituent unit which has jurisdiction over the institution;

(5) The governing board of the foundation shall annually file with the state agency an updated list of the members and officers of such board;

(6) The salaries, benefits and expenses of officers and employees of the foundation shall be paid solely by the foundation;

(7) The foundation shall use generally accepted accounting principles in its financial record-keeping and reporting and shall not engage in any prohibited act, as described under section 21a-190h of the Solicitation of Charitable Funds Act;

(8) A foundation which has in any of its fiscal years receipts and earnings from investments totaling one hundred thousand dollars per year or more, or a foundation established for the principal purpose of coordinated emergency recovery that operated in response to an eligible incident, as defined in section 4-37r, during the fiscal year or with funds that exceeded one hundred thousand dollars in the aggregate, shall have completed on its behalf for such fiscal year a full audit of the books and accounts of the foundation. A foundation which has receipts and earnings from investments totaling less than one hundred thousand dollars in each fiscal year during any three of its consecutive fiscal years beginning October 1, 1986, shall have completed on its behalf for the third fiscal year in any such three-year period a full audit of the books and accounts of the foundation, unless such foundation was established for the principal purpose of coordinated emergency recovery and had completed on its behalf such an audit for any year in any such three-year period. For each fiscal year in which an audit is not required pursuant to this subdivision financial statements shall be provided by the foundation to the executive authority of the state agency. Each audit under this subdivision shall be conducted (A) by an independent certified public accountant or, if requested by the state agency with the consent of the foundation, the Auditors of Public Accounts, and (B) in accordance with generally accepted auditing standards. The auditor shall submit (i) a report that includes an opinion regarding the financial statements and a management letter, and (ii) a report that includes an opinion on conformance of the operating procedures of the foundation with the provisions of sections 4-37e to 4-37i, inclusive, and recommendations for any corrective actions needed to ensure such conformance. Each audit report shall disclose the receipt or use by the foundation of any public funds in violation of said sections or any other provision of the general statutes. The foundation shall provide a copy of each audit report completed pursuant to this subdivision to the executive authority of the state agency and the Attorney General. Each financial statement required under this subdivision shall include, for the fiscal year to which the statement applies, the total receipts and earnings from investments of the foundation and the amount and purpose of each receipt of funds by the state agency from the foundation. As used in this subdivision, “fiscal year” means any twelve-month period adopted by a foundation as its accounting year;

(9) If the state agency is The University of Connecticut and the foundation has an endowment fund with a market value that is greater than one million five hundred thousand dollars, the foundation shall annually provide the following, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to higher education, the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate: (A) A list of the current members and officers of the governing board of the foundation; (B) a copy of the most recent annual report of the foundation; (C) a copy of the most recent audited financial statements, management letter and audit reports of the foundation that are required under subdivision (8) of this section; (D) a copy of the written agreement between the state agency and the foundation that is required under subdivision (10) of this section; (E) a copy of the written policy required under section 4-37j; (F) a copy of any conflicts of interest policy of the foundation; (G) a copy of the foundation's most recently filed Internal Revenue Service form 990, including all parts and schedules that are required to be made available for public inspection under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time; (H) a copy of the bylaws of the foundation; (I) a report of the total number and average size of disbursements made to each public institution of higher education for (i) undergraduate and graduate scholarships, fellowships and awards, (ii) program and research support, (iii) equipment, and (iv) facilities construction, improvements and related expenses; (J) as to any employee of the public institution of higher education for whom the foundation contributes some or all of the salary, wages or fringe benefit expenses, a report listing the position of each such employee and, for each position, the amount of the financial reimbursement by the foundation to the public institutions of higher education for such employee's salary, wages or fringe benefit expenses; (K) the identity of any person, firm, corporation or other entity donating funds or other things of value to the foundation, unless the donor has requested that such donor's identity not be publicly disclosed; and (L) a list of all deanships, professorships, chairs, schools, institutes, centers or facilities of the state agency that were named in recognition of foundation donors upon the approval of the board of trustees of the state agency during the preceding fiscal year. The information delivered under this subdivision shall constitute a public record and shall be disclosed in accordance with the Freedom of Information Act, as defined in section 1-200. Nothing in this subdivision shall require the disclosure of the identity of any person, firm, corporation or other entity that donated or made a commitment to donate funds or other things of value to the foundation prior to July 1, 2017;

(10) There shall be a written agreement between the state agency and the foundation that (A) addresses any use by the foundation of the agency's facilities and resources including, but not limited to, office space, storage space, office furniture and equipment, utilities, photocopying services, computer systems and the maintenance by the state agency of the books and records of the foundation, provided any such books and records maintained by the state agency shall not be deemed to be public records and shall not be subject to disclosure pursuant to the provisions of section 1-210, (B) provides that the state agency shall have no liability for the obligations, acts or omissions of the foundation, (C) requires the foundation to reimburse the state agency for expenses the agency incurs as a result of foundation operations, if the agency would not have otherwise incurred such expenses, (D) in the case of foundations established for a constituent unit of the state system of higher education or for a public institution of higher education, requires the foundation to establish and adhere to an investment policy and a spending policy that are consistent with sections 45a-535 to 45a-535i, inclusive, (E) on and after July 1, 2017, if the state agency is The University of Connecticut, provides that (i) the total cash compensation to be paid in a fiscal year by the state agency to the foundation shall decrease from the amount paid in the preceding fiscal year or the amount paid in the fiscal year ending June 30, 2016, whichever is greater, by (I) one million dollars when the market value of the foundation's endowment fund as of January first of the preceding fiscal year is equal to or greater than five hundred million dollars but less than seven hundred million dollars, (II) one million five hundred thousand dollars when the market value of such fund as of January first of the preceding fiscal year is equal to or greater than seven hundred million dollars but less than nine hundred million dollars, or (III) three million dollars when the market value of such fund as of January first of the preceding fiscal year is equal to or greater than nine hundred million dollars but less than one billion two hundred fifty million dollars, (ii) no cash compensation shall be paid by the state agency to the foundation when the amount in such foundation's endowment fund as of January first of the preceding fiscal year is equal to or greater than one billion two hundred fifty million dollars, and (iii) if the market value of the foundation's endowment fund as of January first of the preceding fiscal year decreases below any of the thresholds stated in subclause (I), (II) or (III) of clause (i) of this subparagraph, then the amount of the cash payment to the foundation shall be increased to equal the same amount that was paid to the foundation prior to exceeding the threshold in subclause (I), (II) or (III) of clause (i) of this subparagraph, until the July first following a January first on which the market value of the foundation's endowment fund again exceeds such threshold, (F) on and after July 1, 2017, requires the foundation to use reasonable efforts to raise gifts and commitments each fiscal year for student support, including, but not limited to, scholarships, assistantships, fellowships, awards and prizes, that equal not less than fifteen per cent of the total amount of all gifts and commitments raised by the foundation in the same fiscal year, and (G) provides that if the foundation ceases to exist or ceases to be a foundation, as defined in section 4-37e, (i) the foundation shall be prohibited from using the name of the state agency, (ii) the records of the foundation, or copies of such records, shall be made available to and may be retained by the state agency, provided any such records or copies which are retained by the state agency shall not be deemed to be public records and shall not be subject to disclosure pursuant to the provisions of section 1-210, and (iii) there are procedures for the disposition of the financial and other assets of the foundation. If the state agency is a constituent unit, the board of trustees of the constituent unit shall approve such agreement. If the state agency is a public institution of higher education, the board of trustees of the constituent unit which has jurisdiction over the institution shall approve such agreement; and

(11) If the foundation is established for the principal purpose of coordinated emergency recovery, the Department of Emergency Services and Public Protection shall be deemed the state agency for purposes of this section, and the deputy commissioner of said department with jurisdiction over the Division of Emergency Management and Homeland Security shall be deemed the executive authority for purposes of this section.”

(P.A. 89-267, S. 2; P.A. 94-180, S. 13, 17; P.A. 95-259, S. 1, 32; P.A. 96-244, S. 40, 63; P.A. 99-285, S. 9, 12; P.A. 08-6, S. 1; P.A. 13-275, S. 2; P.A. 16-93, S. 1.)

History: P.A. 94-180 added Subdiv. (3) limiting the purposes of foundations established by the boards of trustees of the community-technical colleges and the Connecticut State University system and renumbered the remaining Subdivs., effective July 1, 1994; P.A. 95-259 amended Subdivs. (2) and (4) concerning the bylaws and voting members, effective July 6, 1995; P.A. 96-244 amended Subdiv. (8) to allow the audit to be conducted by the Auditors of Public Accounts, if requested by the state agency, effective June 6, 1996; P.A. 99-285 amended Subdiv. (9) to designate the existing Subpara. (D) as Subpara. (E) and to add a new Subpara. (D) re investment and spending policy for foundations established for constituent units of the state system of higher education or for public institutions of higher education, effective July 1, 1999; P.A. 08-6 amended Subdiv. (9)(D) to replace references to repealed sections with references to Secs. 45a-535 to 45a-535i, effective April 29, 2008; P.A. 13-275 added provision re obligations of executive authority of each state agency for which a foundation is established for principal purpose of coordinated emergency recovery, made a technical change in Subdiv. (3), amended Subdiv. (8) to make full audit requirement applicable to foundation established for principal purpose of coordinated emergency recovery that operated in response to an eligible incident during the fiscal year or with funds that exceeded $100,000 in the aggregate, to exempt such foundation from requirement of full audit for third fiscal year in three-year period for foundations having receipts and earnings of less than $100,000 in each fiscal year if such foundation had completed on its behalf such an audit for any year in any such three-year period, and to require foundation to provide copy of audit report to the Attorney General, and added Subdiv. (10) re which department is deemed the state agency and which official is deemed the executive authority for purposes of section when foundation is established for principal purpose of coordinated emergency recovery, effective July 11, 2013; P.A. 16-93 replaced reference to Board of Trustees of Community-Technical Colleges and Board of Trustees of Connecticut State University System with reference to regional community-technical colleges or Connecticut State University System in Subdiv. (3), added reference to prohibited act described in Solicitation of Charitable Funds Act in Subdiv. (7), rephrased provision re auditors' submission of reports and made a technical change in Subdiv. (8), added new Subdiv. (9) re information provided by foundation of The University of Connecticut, redesignated existing Subdiv. (9) re written agreement as Subdiv. (10) and amended same to make a technical change, add new Subparas. (E) and (F) re payment of compensation by The University of Connecticut to foundation and redesignate existing Subpara. (E) re if foundation ceases to exist or be a foundation as Subpara. (G), and redesignated existing Subdiv. (10) re foundation established for principal purpose of coordinated emergency recovery as Subdiv. (11), effective July 1, 2017.



Section 4-37g - Review of foundation audit reports. Auditors of Public Accounts.

(a) As used in this section, the term “funds for deposit and retention in state accounts” means (1) all funds or other things of value received through proposals or other means with an obligation for service primarily to the donor by the state agency including, but not limited to, research, training, education or public service activities, except for such funds or other things of value given to a foundation by a charitable trust which, on or before October 1, 1989, does not permit the giving of its funds or other things of value to a state agency, (2) gifts and donations, including cash, endowments, stock, real estate, personal property or other property of value, made to the state agency and (3) foundation funds received by the state agency.

(b) In the case of an audit required pursuant to section 4-37f, that was not conducted by the Auditors of Public Accounts, the executive authority and chief financial official of the state agency shall review the audit report received pursuant to said section and, upon such review, the executive authority shall sign a letter indicating that he has reviewed the audit report and transmit a copy of the letter and report to the Auditors of Public Accounts. If such audit report indicates that (1) funds for deposit and retention in state accounts have been deposited and retained in foundation accounts or (2) state funds, personnel, services or facilities may have been used in violation of sections 4-37e to 4-37i, inclusive, or any other provision of the general statutes, the Auditors of Public Accounts may conduct a full audit of the books and accounts of the foundation pertaining to such funds, personnel, services or facilities, in accordance with the provisions of section 2-90. For the purposes of such audit, the Auditors of Public Accounts shall have access to the working papers compiled by the certified public accountant in the preparation of the audit conducted pursuant to section 4-37f which are relevant to such use of state funds, personnel, services or facilities in violation of the provisions of sections 4-37e to 4-37i, inclusive, or any other provision of the general statutes.

(P.A. 89-267, S. 3; P.A. 96-244, S. 41, 63.)

History: P.A. 96-244 limited the applicability of Subsec. (b) to audits not conducted by the Auditors of Public Accounts, effective June 6, 1996.



Section 4-37h - Procedures for foundation solicitations.

Any person soliciting funds or any other thing of value for donation to a foundation by a person, firm, corporation or other entity shall, at the time of such solicitation or in any receipt for or other written confirmation of such donation, clearly and conspicuously disclose to the person, firm, corporation or other entity that the funds or other things of value donated are to be provided to the foundation and that the person, firm, corporation or other entity may request in writing that its identity be confidential, and upon such request, the identity of the person, firm, corporation or other entity shall not be publicly disclosed.

(P.A. 89-267, S. 4; P.A. 01-173, S. 1, 67.)

History: P.A. 01-173 made a technical change, effective July 1, 2001.



Section 4-37i - Prohibition on compensation or funds from foundation to state officer or employee without approval.

No officer or employee of a state agency shall receive a salary, fee or loan, or any compensation or other thing of value from the foundation or withdraw funds from a foundation account for any purpose, without the written approval of the executive authority, except that (1) if the officer or employee is the executive authority of a constituent unit, the written approval shall be that of the chairman of the board of trustees of the constituent unit in accordance with a policy adopted by such board of trustees, and (2) if the officer or employee is the executive authority of a public institution of higher education, the written approval shall be that of the executive authority of the constituent unit.

(P.A. 89-267, S. 5.)



Section 4-37j - Foundation policy for investigation of certain matters. Whistle-blower protection for foundation employees.

Each foundation shall develop, in conjunction with the Auditors of Public Accounts, and implement a written policy (1) for the investigation of any matter involving corruption, unethical practices, violation of state laws or regulations, mismanagement, gross waste of funds, abuse of authority or danger to the public safety occurring in such foundation, (2) prohibiting any officer or employee of the foundation from taking or threatening to take any personnel action against any foundation employee who transmits information concerning any such matter, (3) providing that any foundation employee who is found to have knowingly and maliciously made false charges concerning any such matter under subdivision (1) of this section shall be subject to disciplinary action by the employee's appointing authority, up to and including dismissal, and (4) requiring the foundation to provide a copy of such policy to its employees and to periodically notify the employees of the existence of the policy.

(P.A. 98-68, S. 2, 3.)

History: P.A. 98-68 effective July 1, 1998.



Section 4-37k - Agreements between state agencies and foundations not deemed contracts for performance of governmental functions.

Notwithstanding any other provision of the general statutes, an agreement between a state agency and a foundation, as defined in section 4-37e, shall not be deemed to be a contract for the performance of a governmental function within the meaning of section 1-218.

(P.A. 01-169, S. 3.)



Section 4-37l - State agency consideration of smart growth principles re certain grant applications.

When considering any grant application submitted in connection with a proposed development, rehabilitation or other construction project, a state agency shall consider whether such proposal complies with some or all of the principles of smart growth provided in section 1 of public act 09-230*.

(P.A. 10-138, S. 6.)

*Note: Section 1 of public act 09-230 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.



Section 4-37r - Coordinated emergency recovery. Definitions.

As used in this section and sections 4-37s to 4-37u, inclusive:

(1) “Eligible incident” means any emergency declared by a political subdivision of the state, declared by the Governor in accordance with section 28-9 or declared by two-thirds vote of the board following a request of the Governor;

(2) “CT CARE” means the Connecticut Coordinated Assistance and Recovery Endowment foundation established under section 4-37s;

(3) “Board” means the governing board of CT CARE;

(4) “Victims' relief” means direct financial payments to those individuals determined by the board to be most affected by an eligible incident;

(5) “Assistance” means moneys payable by CT CARE in furtherance of coordinated emergency recovery, as defined in section 4-37e, other than victims' relief, to assist eligible recipients affected by an eligible incident including individuals, municipalities and nonprofit organizations; and

(6) “Endowment fund eligible gift” means a gift from a private source to or for the benefit of CT CARE that the donor has specifically designated for deposit in an endowment fund or that, by the terms of the gift, CT CARE may and does deposit or permit to be deposited in an endowment fund.

(P.A. 13-275, S. 4.)

History: P.A. 13-275 effective July 11, 2013.



Section 4-37s - Coordinated emergency recovery. CT CARE foundation. Governing board. Distribution committee.

(a) There is established, in accordance with the provisions of section 4-37f, a foundation that shall be known as the Connecticut Coordinated Assistance and Recovery Endowment or CT CARE. The purpose of the foundation is to support coordinated emergency recovery, as defined in section 4-37e. The foundation may accept disbursements from the Coordinated Emergency Recovery Fund pursuant to section 4-37t and may accept gifts, grants or donations from private sources to enable the foundation to carry out its purposes.

(b) (1) CT CARE shall be administered by a governing board. The board shall include the following voting members: (A) Seven members appointed by the Governor who shall have experience in finance or accounting or with the operation of a nonprofit or other corporation, each of whom shall serve at the pleasure of the Governor; (B) the Secretary of the Office of Policy and Management, or the secretary's designee; (C) the Deputy Commissioner of Emergency Services and Public Protection with jurisdiction over the Division of Emergency Management and Homeland Security, or the deputy commissioner's designee; (D) an employee of the Office of Victim Services within the Judicial Department appointed by the Chief Court Administrator; (E) the chairperson of each regional emergency planning team established by the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection; and (F) two members, appointed by the Connecticut Council for Philanthropy, each of whose term shall be coterminous with that of the Governor, provided such member's term shall extend through the duration of an eligible incident and, after expiration of such member's term, through any period in which a new appointment to replace such member has yet to be made.

(2) The following persons shall serve on the governing board as nonvoting members in an advisory capacity, in a manner determined by the executive committee pursuant to subsection (g) of this section: (A) The State Emergency Management Director, or the director's designee; (B) the Commissioner of Social Services, or the commissioner's designee; (C) the Insurance Commissioner, or the commissioner's designee; (D) (i) the executive director of the Connecticut Conference of Municipalities or the executive director's designee, and (ii) the executive director of the Connecticut Council of Small Towns or the executive director's designee, each of whose term shall be coterminous with that of the Governor, provided such member's term shall extend through the duration of an eligible incident; and (E) such other persons as determined by the executive committee established pursuant to subsection (g) of this section.

(3) All appointments to the governing board shall be made not later than thirty days after July 11, 2013. Any vacancy shall be filled by the appointing authority. The Governor shall select the chairperson of the governing board and the chairperson shall call the first meeting of the board, which shall be held not later than sixty days after July 11, 2013.

(c) The governing board shall: (1) Adopt policies, bylaws and governing documents and undertake other measures to (A) ensure that the foundation receives and maintains its status as a legal entity exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (B) receive and distribute funds donated in response to an eligible incident; (2) register CT CARE with applicable state or federal agencies; (3) establish best practices for operating and administering CT CARE to provide coordinated emergency recovery; (4) in anticipation of eligible incidents, create objective guidelines, protocols, scenarios or bases tailored to respond to foreseeable eligible incidents; (5) take actions necessary to ensure financial independence and sustainability, which may include engaging in solicitation of private donations including for the purpose of funding its operations with restricted or endowment funds; (6) for each eligible incident, certify to the Governor and the State Treasurer that the foundation is ready, willing and able to receive private donations and carry out coordinated emergency recovery, as defined in section 4-37e; (7) establish a distribution committee pursuant to the provisions of subsection (f) of this section, receive recommendations from such distribution committee and formally adopt any proposed formula to distribute victims' relief funds; and (8) fund its operations and pay its expenses from sources of funding designated for that purpose.

(d) The board may: (1) Sue and be sued; (2) employ fiscal agents, accountants, legal counsel or other professionals to carry out the purposes of CT CARE, including, but not limited to, an executive director or such other staff as the board may deem necessary; (3) negotiate for services with state agencies or qualified nonprofit entities; (4) delegate decision-making authority on the distribution of funds, except as provided in subdivision (7) of subsection (c) of this section concerning adoption of any proposed formula to distribute victims' relief funds; and (5) consider and promote the concepts and best practices associated with coordinated emergency recovery.

(e) Any person employed by the board pursuant to the provisions of subdivision (2) of subsection (d) of this section shall not be considered a state employee.

(f) For each eligible incident, the board shall establish a distribution committee. The distribution committee shall include: (1) The regional coordinator for the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection of any region affected, as determined by the board or as otherwise provided for in a declaration of emergency causing an incident to become eligible; (2) the chief executive officer for each affected municipality, as determined by the board or as otherwise provided for in a declaration of emergency causing an incident to become eligible; (3) the chairperson of each regional emergency planning team established by the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection affected, as determined by the board or as otherwise provided for in a declaration of emergency causing an incident to become eligible; and (4) not more than two residents of an affected municipality or municipalities who shall be appointed by the chairperson of the board. The distribution committee shall assist the board in determining eligibility requirements for recipients of distributions from any fund established by CT CARE, provided no distribution shall be made except by action of the board.

(g) The board shall establish an executive committee with membership determined by the board. The executive committee shall inform nonvoting members of the board of their roles as advisors and attend to any other duties prescribed to the executive committee by the board.

(P.A. 13-275, S. 5.)

History: P.A. 13-275 effective July 11, 2013.



Section 4-37t - Coordinated emergency recovery. Fund. Disbursements to CT CARE.

(a) There is established a fund to be known as the Coordinated Emergency Recovery Fund. The State Treasurer shall be the custodian of said fund and is authorized to accept gifts, grants or donations from private sources to be held in the fund and disbursed in accordance with subsection (b) of this section and sections 45a-514 and 47-2. The sums received by the fund shall be accounted for separately and apart from all other state moneys, and the full faith and credit of the state of Connecticut is pledged for their safekeeping.

(b) Disbursements from the fund shall be made by the State Treasurer or the State Treasurer's designee to CT CARE upon (1) the declaration of an eligible incident, and (2) receipt of the certification required in subdivision (6) of subsection (c) of section 4-37s.

(c) On or before January 1, 2014, and monthly thereafter, the State Treasurer shall submit to the Governor and the Attorney General a report on the financial condition of the Coordinated Emergency Recovery Fund. Such report shall include (1) an estimate of the fund's value as of the date of the report; (2) the effect of disbursements and scheduled disbursements on the fund's value; and (3) an estimate of the monthly administrative costs necessary to operate the fund.

(P.A. 13-275, S. 6.)

History: P.A. 13-275 effective July 11, 2013.



Section 4-37u - Coordinated emergency recovery. Victims' relief and assistance to eligible recipients.

(a) CT CARE shall provide victims' relief and assistance to individuals, municipalities, nonprofit organizations and other eligible recipients affected by an eligible incident. Upon the declaration of each eligible incident, the board shall establish the following funds to provide victims' relief and assistance as indicated: (1) A victims' relief fund to provide victims' relief in accordance with the formula adopted by the board pursuant to subdivision (7) of subsection (c) of section 4-37s; (2) an individual assistance fund to provide needs-based assistance to affected individuals; and (3) a public assistance fund to provide local emergency funding to affected municipalities, nonprofit organizations and other eligible recipients. Such funds shall contain moneys disbursed to CT CARE by the State Treasurer pursuant to section 4-37t. For each eligible incident, the board may establish such other funds as it deems necessary or desirable to provide coordinated emergency recovery with respect to each eligible incident.

(b) In the event the moneys in any of the funds established pursuant to subsection (a) of this section, other than the victims' relief fund, are insufficient to provide full and complete assistance, such assistance shall be provided on a pro rata basis at the discretion of the board. Victims' relief or assistance provided under this section shall be deemed unavailable for repayment of assistance given by the Federal Emergency Management Agency.

(c) The board may establish permanent endowment funds, including, but not limited to, a permanently unrestricted fund to pay for the operating expenses of CT CARE. Any such endowment funds shall be administered by the board and shall be held in a trust fund with a bank or trust company separate and apart from all other funds and accounts of CT CARE. There shall be deposited into any such endowment fund: (1) Endowment fund eligible gifts, and (2) interest or other income earned on the investment of moneys in such endowment fund pending application or transfer or use of earnings on the principal thereof for the purposes for which such fund was established.

(P.A. 13-275, S. 7.)

History: P.A. 13-275 effective July 11, 2013.






Chapter 48 - Organization of State Agencies

Section 4-38 - Transferred

Transferred to Sec. 4-38d.



Section 4-38c - Departments within the executive branch.

There shall be within the executive branch of state government the following departments: Office of Policy and Management, Department of Administrative Services, Department on Aging, Department of Revenue Services, Department of Banking, Department of Agriculture, Department of Children and Families, Department of Consumer Protection, Department of Correction, Department of Economic and Community Development, State Board of Education, Department of Emergency Services and Public Protection, Department of Energy and Environmental Protection, Department of Public Health, Board of Regents for Higher Education, Insurance Department, Labor Department, Department of Mental Health and Addiction Services, Department of Developmental Services, Department of Social Services, Department of Transportation, Department of Motor Vehicles and Department of Veterans Affairs.

(P.A. 77-614, S. 3, 610; P.A. 79-598, S. 1, 27; P.A. 80-482, S. 4, 345, 348; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 86-175, S. 3, 4; P.A. 87-9, S. 2, 3; 87-496, S. 3, 110; P.A. 93-91, S. 1, 2; 93-262, S. 28, 87; 93-381, S. 9, 39; P.A. 95-195, S. 7, 83; 95-250, S. 14, 42; 95-257, S. 11, 12, 21, 58; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(d), (f), 148; P.A. 04-169, S. 17; 04-189, S. 1; 04-219, S. 2; P.A. 07-73, S. 2(a); P.A. 11-48, S. 285; 11-51, S. 47, 142; 11-80, S. 1, 4; P.A. 13-125, S. 28; 13-247, S. 199; P.A. 16-167, S. 13.)

History: P.A. 79-598 included department of housing; P.A. 80-482 deleted reference to department of business regulation and added departments of banking, insurance, liquor control, and public utility control; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors for clarity; P.A. 86-175 added department of veterans' affairs; P.A. 87-9 amended the section by replacing “banking department” with “department of banking”; P.A. 87-496 added department of public works; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 removed references to department on aging, department of income maintenance and department of human resources and added reference to department of social services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-195 deleted reference to Department of Liquor Control, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Departments of Economic Development and Housing with the Department of Economic and Community Development; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 removed reference to Department of Agriculture and changed “Department of Consumer Protection” to “Department of Agriculture and Consumer Protection”, effective July 1, 2004; P.A. 04-189 repealed Secs. 146 and 148 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-219 added Department of Emergency Management and Homeland Security, effective January 1, 2005; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 deleted “Department of Emergency Management and Homeland Security” and “Department of Public Safety” and added “Department of Emergency Services and Public Protection” and replaced “Department of Public Works” with “Department of Construction Services”, effective July 1, 2011; P.A. 11-80 changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and deleted “Department of Public Utility Control”, effective July 1, 2011; P.A. 13-125 added Department on Aging to executive branch departments, effective June 18, 2013; P.A. 13-247 deleted “Department of Construction Services”, effective July 1, 2013; P.A. 16-167 replaced “Department of Veterans' Affairs” with “Department of Veterans Affairs”, effective July 1, 2016.

Cited. 175 C. 586; 182 C. 253.



Section 4-38d - (Formerly Sec. 4-38). Transfer or assignment of functions, powers, duties of department, institution, or agency to successor department, institution, agency or authority.

(a) Continuity of authority. A department, institution, agency or authority to which functions, powers or duties are assigned or transferred under the provisions of any act of the General Assembly shall constitute a successor as to such matters and not a grant of new authority.

(b) Continuance of orders and regulations. Any order or regulation of a department, institution or agency, or of a division thereof, the functions, powers or duties of which are so assigned or transferred, which is in force at the time of such assignment or transfer, shall continue in force and effect as an order or regulation of the department, institution, agency or authority to which such assignment or transfer is made until amended, repealed or superseded pursuant to law.

(c) Pending actions and proceedings. The assignment or transfer of any of the functions, powers or duties of a department, institution or agency, or any division thereof, under the provisions of any act of the General Assembly shall not affect any action or proceeding, civil or criminal, pending at the time of such assignment or transfer, and the proper party shall be deemed substituted in such action by operation of this section without motion or order.

(d) Completion of unfinished business. Any contract, right of action or matter undertaken or commenced by any department, institution or agency, or any division thereof, the functions, powers or duties of which are so assigned or transferred, may be conducted and completed by its successor in the same manner and under the same terms and conditions and with the same effect as if undertaken or commenced and conducted and completed by the department, institution or agency, the functions, powers and duties of which are so assigned or transferred.

(e) Officers and employees; general transfer. Officers and employees of any department, institution or agency, or any division thereof, the functions, powers or duties of which are so assigned or transferred, shall be assigned or transferred to the department or authority to which such assignment or transfer is made, subject to any statutes or regulations governing the employment of state employees. If the duties of any such officer or employee pertain to functions which are divided and assigned to two or more departments, institutions, agencies or authorities, the heads thereof shall determine the department, institution, agency or authority to which such officer or employee shall be transferred and, if they are unable to agree, such determination shall be made by the Governor.

(f) Records and property; general transfer. Unless otherwise expressly provided by law, the head of a department, institution or agency, the functions, powers or duties of which are so assigned or transferred, shall deliver to the department, institution, agency or authority to which such assignment or transfer is made all contracts, books, maps, plans, papers, records and property pertaining to or used in connection with the functions, powers or duties so assigned or transferred.

(1949 Rev., S. 278; P.A. 77-614, S. 9, 610; P.A. 86-281, S. 10.)

History: P.A. 77-614 added word “contract” in Subsec. (d); section transferred from Sec. 4-38 to Sec. 4-38d in 1979; P.A. 86-281 added references to “authority” throughout section.

Cited. 148 C. 591; 222 C. 414.Subsec. (a):Supervision of trusts and appointment of trustees is judicial function and not a legislative power; transfer under section of duties of commission on fine arts to public works commissioner carried with it only the power to act as trustee. 140 C. 124.



Section 4-38e - Receipt of federal aid by successor agency or authority.

Wherever any agency or function of any agency is transferred, the agency or authority performing the transferred function shall be construed as a continuation of the original agency for the purpose of federal aid, and may continue to receive any such funds to carry out or perform such functions.

(P.A. 77-614, S. 14, 610; P.A. 86-281, S. 11.)

History: P.A. 86-281 added reference to “authority”.



Section 4-38f - “Administrative purposes only”, defined. Agencies assigned to departments for administrative purposes only; agencies' powers; departments' duties.

(a) An agency assigned to a department for administrative purposes only shall: (1) Exercise any quasi-judicial, rule-making or regulatory authority, licensing and policy-making functions which it may have independent of such department and without approval or control of the department; (2) prepare its budget, if any, and submit its budgetary requests through the department; and (3) hire its own personnel or enter into contracts, if authorized by law, or if the general assembly provides or authorizes the expenditure of funds therefor.

(b) The department to which an agency is assigned for administrative purposes only shall: (1) Provide record keeping, reporting, and related administrative and clerical functions for the agency to the extent deemed necessary by the department head; (2) disseminate for the agency any required notices, rules or orders adopted, amended or repealed by the agency; (3) provide staff for the agency subject to the provisions of subdivision (3) of subsection (a) of this section; and (4) include in the departmental budget the agency's budgetary request, if any, as a separate part of said budget and exactly as prepared and submitted to the department by the agency.

(P.A. 77-614, S. 8, 610.)

Cited. 193 C. 379.

Cited. 3 CA 464.



Section 4-38g - Departments, agencies and their personnel to cooperate in the implementation of public act 77-614.

Section 4-38g is repealed.

(P.A. 77-614, S. 16, 610; P.A. 88-116, S. 11.)



Section 4-38h - Rights of state employees unaffected by public act 77-614*.

Each state employee affected by the reorganization of the executive branch of state government under public act 77-614 shall be entitled to all rights which he possessed as a state employee before the effective date of the applicable provision of public act 77-614, including all rights to a position in the classified service, all rights of rank or grade, rights to vacation, sick pay and leave, rights under any retirement or personnel plan and any other rights under any law or administrative policy. This section shall not be construed to create any new rights for any state employee, but to continue only those rights in effect before the effective date of public act 77-614.

(P.A. 77-614, S. 11, 610.)

*Note: Public act 77-614 is entitled “An Act Concerning the Reorganization of the Executive Branch of State Government”. (See Reference Table captioned “Public Acts of 1977” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 4-38i - Collective bargaining rights of state employees unaffected by public act 77-614.

Section 4-38i is repealed, effective October 1, 2002.

(P.A. 77-614, S. 12, 610; S.A. 02-12, S. 1.)



Section 4-38j - Reports to General Assembly on program and implementation of reorganization.

The Secretary of the Office of Policy and Management and each department head, as defined by section 4-5, shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to government administration, organization and reorganization a report upon request, on the progress and implementation of reorganization and upon request shall also furnish to the committee any information concerning reorganization or appear before the committee to provide such information as may be determined by the chairpersons of said committee.

(P.A. 77-614, S. 17, 586, 610; P.A. 78-303, S. 130, 136; P.A. 79-31, S. 14, 17; P.A. 81-258; P.A. 82-314, S. 14, 63.)

History: P.A. 78-303 repealed provisions introduced by Sec. 586 of P.A. 77-614; P.A. 79-31 changed committee on government administration and policy to committee on government administration and elections; P.A. 81-258 eliminated requirement of annual reports and required that reports be made upon request; P.A. 82-314 changed name of government administration and elections committee and deleted requirement for “annual” reports upon request.



Section 4-39 - Transfer of appropriations upon transfer of functions or deinstitutionalization of clients.

(a) The Governor shall determine the amount of any appropriation or appropriations granted by the General Assembly to any department, institution or agency for the financing of functions, powers or duties which are transferred or assigned under the provisions of any act of the General Assembly and shall have full authority, with the approval of the Finance Advisory Committee, to transfer any such amount to the department, institution, agency or authority to which any such function, power or duty is transferred or assigned.

(b) Where a state agency plans to move or moves clients from a state-operated or contracted-for facility or institution into the community and such move increases the costs of another state agency, the Governor, with the approval of the Finance Advisory Committee, may transfer sufficient funds to cover such increased costs from the appropriations of the agency which moved the clients to the appropriations of the agency which incurred the additional costs.

(1949 Rev., S. 279; P.A. 86-281, S. 12; P.A. 93-247, S. 1, 2.)

History: P.A. 86-281 added reference to “authority”; P.A. 93-247 made existing provisions Subsec. (a) and added Subsec. (b) re transfer of funds to cover additional costs incurred by an agency because of another agency's action, effective July 1, 1993.



Section 4-40 - Determination of salaries not prescribed by law.

The salaries, compensation and wages of all state officers, boards, commissions, deputies and employees, except in the Legislative and Judicial Departments of the state government, not prescribed by statute or special act, shall be determined, subject to the approval of the Secretary of the Office of Policy and Management, by the Commissioner of Administrative Services. The salaries of the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management shall be determined by the Governor. Salaries, compensation and wages in the legislative department shall be determined by the General Assembly and, in the Judicial Department, when not prescribed by statute or special act, shall be determined by the judges of the Supreme Court in accordance with the applicable provisions of section 51-12, unless the appointing authority is empowered to fix, approve, or otherwise determine, such salaries, compensation or wages in which case the salaries, compensation or wages so fixed, approved or otherwise determined shall not exceed the salaries, compensation or wages fixed for comparable positions in the compensation plan referred to in section 51-12.

(1949 Rev., S. 3593; 1957, P.A. 651, S. 18; February, 1965, P.A. 331, S. 9; P.A. 77-614, S. 10, 610.)

History: 1965 act added exception where appointing authority in judicial department is empowered to determine salaries; P.A. 77-614 transferred power to establish salaries from personnel policy board to commissioner of administrative services, required approval of secretary of the office of policy and management and provided that the secretary's and commissioner's salaries be established by the governor.

See Secs. 2-10, 2-55 and 4-1 re compensation of House and Senate clerks and assistant clerks, of employees of Legislative Commissioners' Office and of appointed officers, respectively.



Section 4-40a - Compensation and expenses of licensing boards and commissions.

Members of the examining and licensing boards and commissions acting under title 20 shall be compensated for their services at rates established by the Commissioner of Administrative Services, subject to the provisions of section 4-40, and such compensation and the expenses of each such board or commission shall be charged against appropriations of the General Fund.

(1959, P.A. 616, S. 76; P.A. 77-614, S. 85, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 4-41 to 4-50 - Regulations of state agencies.

Sections 4-41 to 4-50, inclusive, and other provisions of the general statutes which are inconsistent with the provisions of chapter 54 are repealed.

(1949 Rev., S. 280–286; 1955, S. 105d–107d; 1957, P.A. 11; 176, S. 1–3; 1959, P.A. 330, S. 1, 2; 1961, P.A. 516; 1963, P.A. 26; 281; 559, S. 1–3; 1967, P.A. 285, S. 1, 2; 713, S. 1; 1969, P.A. 787, S. 1; 1971, P.A. 111; 854, S. 20.)



Section 4-51 - Seals for state departments.

Each state department, commission, board and institution shall provide for its use an official seal of a uniform general design approved by the Secretary.

(1949 Rev., S. 180.)

See Sec. 51-58 re court seals.



Section 4-52 - Trustee account defined.

As used in sections 4-53 to 4-55, inclusive, trustee account means any account operated in any state educational institution or welfare or medical agency for the benefit of the employees or students of such institution or agency, including so-called clients' funds in state hospitals, the revenue of which is derived from the operation of canteens, vending machines, dramatics, recitals, student activity fees, membership fees, deposits, gifts, donations, bequests or any other legal source compatible with the good government of such institution or agency.

(1949 Rev., S. 297; P.A. 78-298, S. 2, 14; P.A. 91-217, S. 1; P.A. 98-42, S. 2, 8; P.A. 02-107, S. 1.)

History: P.A. 78-298 removed exception for auxiliary services fund from definition of activity fund and specified student activity fees as included in definition; P.A. 91-217 removed references to “correctional” institutions and “inmates”; P.A. 98-42 substituted “state educational institution or welfare or medical agency” for “state educational, welfare or medical institution” and substituted “clients' funds” for “patients' funds”, effective July 1, 1998; P.A. 02-107 renamed activity fund as trustee account and added “gifts, donations, bequests”, effective July 1, 2002.



Section 4-53 - Establishment of trustee accounts.

The administrative head of any such institution or agency may, with the approval of the Comptroller and in accordance with procedures prescribed by the Comptroller, establish one or more trustee accounts. The Governor may allot from the funds appropriated to any such institution or agency any amount needed in the Governor's judgment for the establishment of any such trustee account, and the Comptroller shall provide in such procedures for the reimbursement of such appropriation. The use of such state facilities as space, fixtures, heat and light to obtain revenue from the sources designated in section 4-52 is authorized.

(1949 Rev., S. 298; 1959, P.A. 318; 1967, P.A. 29, S. 1; P.A. 77-614, S. 19, 610; P.A. 84-130, S. 1, 3; P.A. 98-42, S. 3, 8; P.A. 02-107, S. 2.)

History: 1959 act deleted provision for financing cost of employee's time and cost of bonding from fund and authorized commissioner of finance and control to establish or approve allocation of salaries and wages; 1967 act changed wording slightly; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 84-130 replaced references to secretary of office of policy and management with references to comptroller and repealed provision authorizing secretary to establish or approve allocation of salaries of personnel connected with activity funds; P.A. 98-42 inserted “or agency” after “institution” and substituted “general welfare fund” for “institutional general welfare fund”, effective July 1, 1998; P.A. 02-107 renamed activity fund as trustee account, made technical changes for purposes of gender neutrality and deleted provision re transfer of excess balance at end of fiscal year, effective July 1, 2002.



Section 4-54 - Management of trustee accounts.

(a) The management of such accounts may be under the control of students or employees other than those adjudged mentally ill but shall be under the supervision of the administrative head of the institution or agency, except that such accounts shall be under the total control of students under conditions hereinafter provided. The person acting as treasurer of any such account shall be bonded in an amount determined by the State Insurance and Risk Management Board.

(b) Where the duly constituted student government at any public institution of higher education or where by petition five per cent of the students enrolled at such institution and paying activity fees seeks to establish total control and administration of the student trustee account at such institution, a referendum shall be held on the question. Such referendum shall be conducted by secret ballot and notice of such referendum shall be given to the students at such institution at least fourteen days prior to such referendum. Upon approval by a majority of at least forty per cent of all students enrolled in the institution and paying activity fees, the duly constituted student government of such institution shall become responsible for the control and administration of such account. Pursuant to this subsection any student government controlling student trustee accounts shall establish a finance committee whose duty it shall be to hold hearings on budget requests and expenditures of such accounts and to recommend the allocation of such accounts to the student government. Such student government shall have as one of its officers a duly elected treasurer who shall be accountable for such accounts and be bonded in accordance with the provisions of subsection (a) of this section.

(c) A referendum on whether to continue student control of such account shall be held upon the petition by five per cent of the students enrolled at such institution and paying activity fees. Such referendum shall be held in accordance with the provisions of subsection (b) of this section. Where a majority of those voting in such referendum disapprove of the continuation of student control over such accounts, supervision of such accounts shall be vested in the administrative head of the institution in accordance with subsection (a) of this section.

(d) Notwithstanding any provisions of this section, a referendum on whether to continue student control of such account shall be held at least every four years in accordance with the provisions of subsection (b) of this section. Such referendum shall require approval by a majority of at least forty per cent of all students enrolled in the institution and paying activity fees.

(1949 Rev., S. 299; June, 1955, S. 112d; 1972, P.A. 241, S. 2; P.A. 77-414, S. 1; P.A. 91-217, S. 2; P.A. 98-42, S. 4, 8; P.A. 99-51, S. 4, 9; 99-145, S. 17, 23; P.A. 02-107, S. 3.)

History: 1972 act replaced committee on bonding of state officers with state insurance purchasing board; P.A. 77-414 added Subsecs. (b) to (d), inclusive, setting out conditions for total student control of student activity funds; P.A. 91-217 amended Subsec. (a) by deleting reference to inmates; P.A. 98-42 amended Subsec. (a) by inserting “or agency” after “institution”, effective July 1, 1998; P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both amended Subsec. (a) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”; P.A. 02-107 renamed activity fund as trustee account and made technical changes, effective July 1, 2002.



Section 4-55 - Statement of trustee account operations.

The administrative head of any institution or agency operating a trustee account, the Commissioner of Correction operating a trustee account in accordance with the provisions of section 4-57a or the treasurer of a student government organization at a public institution of higher education in control of a trustee account, in accordance with the provisions of subsection (b) of section 4-54, shall file, or cause to be filed, a balance sheet and statement of operations with the Secretary of the Office of Policy and Management at such times as said secretary orders. A copy of such statements shall be retained for auditing purposes.

(1949 Rev., S. 300; P.A. 77-414, S. 2; 77-614, S. 19, 610; P.A. 78-298, S. 3, 14; P.A. 91-217, S. 6; P.A. 98-42, S. 5, 8; P.A. 02-107, S. 4.)

History: P.A. 77-414 included the treasurer of a student government organization controlling activity fund under filing requirements; P.A. 77-614 replaced commissioner of finance and control with secretary of office of policy and management; P.A. 78-298 replaced requirement for annual audit with audits at the discretion of auditors of public accounts; P.A. 91-217 specified applicability to commissioner of correction operating an activity fund in accordance with provisions of Sec. 4-57a; P.A. 98-42 inserted “or agency” after “institution” and required a copy of statements to be retained for auditing purposes instead of filed with the Auditors of Public Accounts, effective July 1, 1998; P.A. 02-107 renamed activity fund as trustee account, effective July 1, 2002.



Section 4-56 - Separate account for student or client funds.

Unless otherwise provided by the donor, all gifts, donations or bequests made to the students or clients of any state educational institution or medical or welfare agency as a group, unclaimed funds accumulated from money deposited for the use of students or clients in any such state institution or agency, and the interest on any such money, shall be placed in a separate account at such institution or agency and shall be used in accordance with procedures prescribed by the Comptroller, for the benefit of the students or clients of such institution or agency in any manner which the governing board of such institution or agency deems suitable.

(1949 Rev., S. 301; 1967, P.A. 29, S. 2; P.A. 77-614, S. 19, 610; P.A. 84-130, S. 2, 3; P.A. 91-217, S. 3; P.A. 98-42, S. 6, 8; P.A. 02-107, S. 5.)

History: 1967 act changed wording slightly; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 84-130 replaced reference to secretary of office of policy and management with reference to comptroller; P.A. 91-217 removed references to “inmates” and “correctional institutions”; P.A. 98-42 substituted “clients” for “patients”, “state educational institution or medical or welfare agency” for “state educational, medical or welfare institution” and “general welfare fund” for “institutional general welfare fund”, effective July 1, 1998; P.A. 02-107 replaced “fund” with “account” and deleted provisions re general welfare fund, effective July 1, 2002.



Section 4-56a - Procedures re activity and institutional welfare funds not to constitute regulations.

Procedures prescribed pursuant to sections 4-53, 4-56 and 4-57a shall not be deemed to constitute state regulations within the meaning of subdivision (16) of section 4-166.

(1967, P.A. 29, S. 3; P.A. 78-298, S. 1, 14; P.A. 88-317, S. 44, 107; P.A. 91-217, S. 5; P.A. 14-187, S. 35; P.A. 15-61, S. 3.)

History: P.A. 78-298 replaced reference to Sec. 4-41 with “subsection (7) of section 4-166”; P.A. 88-317 substituted “subsection (13)” for “subsection (7)”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-217 added reference to Sec. 4-57a; P.A. 14-187 made a technical change, effective June 11, 2014; P.A. 15-61 made a technical change.



Section 4-57 - Financial reports on general welfare funds.

Section 4-57 is repealed, effective July 1, 2002.

(1949 Rev., S. 302; P.A. 77-614, S. 19, 610; P.A. 78-298, S. 4, 14; P.A. 91-217, S. 7; P.A. 98-42, S. 7, 8; P.A. 02-107, S. 6.)



Section 4-57a - Activity fund for inmates. Management of fund. Correctional General Welfare Fund.

(a) As used in this section, “activity fund” means any fund operated by the Commissioner of Correction for the benefit of the inmates, the revenue of which is derived from any legal source compatible with the good government of any institution.

(b) The Commissioner of Correction may, with the approval of the Comptroller and in accordance with procedures prescribed by the Comptroller, establish one or more activity funds. The Governor may allot from the funds appropriated to the Department of Correction any amount needed in his judgment for the establishment of any such activity fund, and the Comptroller shall provide in such procedures for the reimbursement of such appropriation. The use of such state facilities as space, fixtures, heat and light to obtain revenue from the sources designated in subsection (a) of this section, is authorized. At the end of each quarter any cash balance in such fund not needed for the maintenance and continuance of its activities may, with the approval of the Comptroller, be transferred to the “Correctional General Welfare Fund” if such a fund has been established and, if not, shall remain in such activity fund.

(c) The management of such funds shall be under the supervision of the Commissioner of Correction. The person acting as treasurer of any such fund shall be bonded in an amount determined by the State Insurance and Risk Management Board.

(d) Unless otherwise provided by the donor, all gifts, donations or bequests made to the inmates of any correctional institution, unclaimed funds accumulated from money deposited for the use of inmates in any institution, and the interest on any such money, shall be placed in a separate fund which may be known as the “Correctional General Welfare Fund” and shall be used in accordance with procedures prescribed by the Comptroller, for the benefit of the inmates of any institution in any manner which the Commissioner of Correction deems suitable.

(P.A. 91-217, S. 4; P.A. 99-51, S. 5, 9; 99-145, S. 18, 23.)

History: P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both amended Subsec. (c) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”.



Section 4-58 - Disposition of unclaimed property in custody of heads of state institutions.

(a) Notwithstanding the provisions of chapter 859 and except as provided in subsection (b) of this section, any unclaimed article of jewelry or any accumulation of such articles or valuables in the custody of the administrative head of any state institution shall be retained by such administrative head for a period of three years, during which period he shall make every reasonable effort to return each such article to its owner. At the end of said period such administrative head may sell or otherwise dispose of such article with the approval of the governing board of such institution. Any revenue derived from the sale of any such articles shall be credited to the “institutional general welfare fund” of the institution in which they were found and, if from any institution not having such a fund, shall be paid to the State Treasurer and credited to the General Fund of the state.

(b) The Commissioner of Correction shall adopt regulations in accordance with the provisions of chapter 54 to set forth the manner in which the department shall sell or otherwise dispose of any unclaimed inmate property, clothing or jewelry after reasonable efforts have been made to return the same to the rightful owner. All proceeds from any such sale shall be deposited in the General Fund and credited to the Criminal Injuries Compensation Fund established by section 54-215.

(1949 Rev., S. 303, 304; P.A. 97-26.)

History: P.A. 97-26 designated existing provisions as Subsec. (a) and added Subsec. (b) re the disposition by the Department of Correction of unclaimed inmate property.



Section 4-58a - Mutual aid fire pacts between state institutions and municipalities.

(a) The superintendent of any state institution shall have the power to enter into agreements with any town, city, borough, fire district or other governmental subdivision having the duty to extinguish fires within its limits or any volunteer fire department respecting mutual fire protection, including, but not limited to, arrangements respecting use of fire fighting equipment and the services of such personnel of such institution who are members of an institutional fire brigade.

(b) Any employee of a state institution who is a member of its regular or volunteer fire department or institutional fire brigade who is injured or dies as a result of responding to, working at or returning from a fire outside of such institution, in accordance with an agreement entered into under subsection (a) of this section with the municipality in which the fire occurred, shall be deemed to have been injured in the course of his employment and he and his estate shall be entitled to all the benefits of title 5 and chapter 568, provided the superintendent of such institution shall have authorized his service at such fire.

(c) The superintendent of any such institution may withhold the services of any member of the regular, volunteer or institutional fire brigade for fire fighting duty outside of such institution by reason of his assignment to regular or special duties at such institution.

(1961, P.A. 288; P.A. 05-288, S. 11.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 4-59 - Forms of reports to state officers.

Section 4-59 is repealed.

(1949 Rev., S. 305; P.A. 78-302, S. 10, 11.)



Section 4-60 - Annual reports of budgeted agencies.

The executive head of each budgeted agency shall, on or before September first, annually, deliver to the Governor a report of the activities of such agency during the fiscal year ended the preceding June thirtieth. The Governor shall immediately file such reports with the Commissioner of Administrative Services, who shall edit the same with regard to contents, arrangement and brevity and cause them to be published in convenient form for distribution not later than December first. Copies of such document shall be distributed to each elected state officer and each member of the General Assembly or, in the even-numbered years, to each such officer and member elected to take office the following January.

(1949 Rev., S. 307; P.A. 88-297, S. 12; P.A. 90-252, S. 8, 10; P.A. 96-88, S. 2, 9.)

History: P.A. 88-297 substituted reference to Sec. 4-117 (transferred to Sec. 4a-68) for Sec. 4-119 and repealed requirement that edited reports be published as a public document; P.A. 90-252 substituted “commissioner of administrative services” for “supervisor of state publications”; P.A. 96-88 deleted requirement that reports be printed in accordance with repealed Sec. 4a-68, effective July 1, 1996.

See Sec. 46a-78 re reports concerning equal employment opportunity measures.



Section 4-60a to 4-60c - State Planning Council.

Sections 4-60a to 4-60c, inclusive, are repealed.

(1967, P.A. 697, S. 1–3; 1969, P.A. 628, S. 2; 768, S. 59; P.A. 73-33, S. 1, 2; 73-599, S. 33; P.A. 75-537, S. 18, 19, 54, 55; P.A. 77-614, S. 19, 70, 73, 609, 610.)



Section 4-60d - Legislative Committee on State Planning and Development.

(a) There is established a Continuing Legislative Committee on State Planning and Development, to consist of ten members, five to be members of the Senate, one of whom shall be the senate chairperson of the joint standing committee having cognizance of matters relating to state development, two of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the majority leader of the Senate and one of whom shall be appointed by the minority leader of the Senate, and five to be members of the House of Representatives, one of whom shall be the house chairperson of the joint standing committee having cognizance of matters relating to state development, two of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the majority leader of the House of Representatives and one of whom shall be appointed by the minority leader of the House of Representatives.

(b) Said committee shall establish broad goals and objectives for the physical and economic development of the state and shall transmit such goals and objectives to the Secretary of the Office of Policy and Management.

(c) Said committee shall receive from the Secretary of the Office of Policy and Management any plan or plans or portion thereof and shall consider the effect of such plans on state goals and objectives and determine the need for legislative action thereon.

(1967, P.A. 697, S. 4, 5; P.A. 77-614, S. 21, 610; P.A. 79-31, S. 7, 17; P.A. 93-196, S. 2, 3.)

History: P.A. 77-614 replaced state planning council with secretary of the office of policy and management; P.A. 79-31 replaced separate references to senate and house committee on state development with references to senate chairman and house chairman of joint standing committee having cognizance of matters relating to state development; P.A. 93-196 reduced number of appointments by president pro tempore and speaker from three to two and added members appointed by majority and minority leaders of senate and house to committee, effective June 23, 1993.



Section 4-60e - Existing rights and duties of state agencies not affected.

Nothing in section 4-60d shall be construed to limit, restrict or derogate from any power, right, authority, duty or responsibility of any existing state agency or department head contained in any other statute.

(1967, P.A. 697, S. 6; P.A. 77-614, S. 22, 610.)

History: P.A. 77-614 deleted reference to repealed Secs. 4-60a to 4-60c.



Section 4-60f to 4-60h - Interagency Committee on Health and Safety Codes. Legislative finding re provisions of human services. Council on Human Services.

Sections 4-60f to 4-60h, inclusive, are repealed.

(1969, P.A. 546, S. 1, 2; P.A. 73-155, S. 1, 2, 10; P.A. 74-322, S. 1, 2, 6; P.A. 75-126, S. 1, 2; 75-479, S. 15, 25; 75-638, S. 16, 23; P.A. 76-434, S. 7, 9, 12; P.A. 77-511, S. 3; 77-614, S. 609, 610.)



Section 4-60i

Transferred to Chapter 319o, Part III, Sec. 17b-59a.



Section 4-60j

Transferred to Chapter 319o, Part III, Sec. 17b-59b.



Section 4-60k - Demonstration programs.

Section 4-60k is repealed.

(P.A. 73-155, S. 5, 10; P.A. 74-322, S. 3, 6; P.A. 76-434, S. 9, 12.)



Section 4-60l - Transferred

Transferred to Chapter 319o, Part III, Sec. 17b-59c.



Section 4-60m and 4-60n - Direction of agency improvements and changes. Plan and report.

Sections 4-60m and 4-60n are repealed.

(P.A. 73-155, S. 7–10; P.A. 74-322, S. 4, 6; P.A. 76-434, S. 9, 12.)



Section 4-60o - Office of Child Day Care.

Section 4-60o is repealed.

(P.A. 75-527, S. 1, 2, 5; P.A. 76-37, S. 1, 2; P.A. 77-85; 77-614, S. 525, 610; P.A. 78-78, S. 1, 2; 78-303, S. 55, 129, 136; P.A. 85-495, S. 6, 7.)



Section 4-60p - State agencies as members of public-private consortia.

(a) Any state agency, institution or board of the state represented by its department head, officer, commissioner or deputy commissioner as defined in section 4-5 and 4-8, is authorized to sit as a member of the board of a consortium organized as a nonstock, nonprofit corporation pursuant to chapter 602 or any predecessor statutes thereto, for the purpose of coordinating public and private sector health and social service delivery systems to provide: (1) The highest possible quality of health and social services at the lowest practicable cost to all persons needing such services; (2) the most advanced coordinated programs possible in health and social service delivery areas; (3) the coordination of members' services to eliminate to the greatest possible degree both unnecessary duplication and incomplete coverage in the providing of such services and facilities; (4) the greatest possible state-wide integration of health and social service programs; and (5) the education of the public as to the health and social service needs of the state and the goals of the consortium with regard thereto.

(b) Any state agency, institution or board may enter into such long-term contracts and other agreements as will further the purposes of each consortium organized in accordance with subsection (a) of this section, and as contained in each consortium's certificate of incorporation, provided the certificate of incorporation of each such consortium shall include a provision that no state agency, institution or board of the state sitting as a member of the board of the consortium shall be obligated to undertake or participate in any activity, which the representative of the state agency, institution or board, acting in his sole discretion, determines to be in violation of the primary responsibility of his agency, board or institution as provided in the general statutes.

(P.A. 75-526, S. 1, 2, 3; P.A. 96-256, S. 168, 209.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997.



Section 4-60q - Toll-free telephone access to state agencies.

Not later than January 1, 1996, each state agency shall provide the public with toll-free telephone access to the agency.

(P.A. 94-131, S. 3, 4.)

History: P.A. 94-131 effective July 1, 1994.



Section 4-60r - Use of electronic notification and correspondence with clients of state agencies. Exemption.

Each state agency of the Executive Department shall review its existing policies concerning the mailing of notifications or other documents to clients of such agency and shall use electronic notification and correspondence with such clients where deemed appropriate by such agency and where not in conflict with any provision of the general statutes. Any such agency that requires the use of electronic notification and correspondence with its clients shall grant a request from a client communicated in writing to the agency for an exemption from such requirement due to a hardship, including, but not limited to, a lack of access to a device capable of communicating electronically or the incompatibility of a specific document with electronic correspondence.

(P.A. 11-150, S. 23; P.A. 12-185, S. 3; P.A. 15-1, S. 1; 15-61, S. 8.)

History: P.A. 11-150 effective July 1, 2011; P.A. 12-185 added reference to other documents and deleted provision permitting an agency to request legislative authorization for electronic transmission of notification or correspondence required by statute to be sent by first class mail; P.A. 15-1 added provision permitting an agency to waive the electronic notification and correspondence requirement for good cause; P.A. 15-61 deleted “of the state government” and replaced provision permitting an agency to waive the electronic notification and correspondence requirement for good cause with provision requiring agency to grant waiver due to hardship.



Section 4-60s - Conversion of forms to electronic format. Inventory. Electronic filing system for agency proceedings. Exemption.

(a) Each state agency of the Executive Department shall explore the feasibility of converting all applications and forms used by the public to electronic format and create an inventory of all forms used by such agency.

(b) Notwithstanding the provisions of chapter 54, an agency as defined in section 4-166 may suspend any requirements for paper filing or service of documents requirements contained in any regulation adopted by such agency pursuant to subdivision (1) of subsection (a) of section 4-167 and may establish an electronic filing system for formal and informal agency proceedings. Such agency, before establishing such a system, shall give at least thirty days’ notice by posting on its Internet web site and publishing in the Connecticut Law Journal a notice of its intended action and the instructions for the use of such system. Any agency establishing such a system shall grant a request from a person, as defined in section 4-166, for an exemption from any electronic filing requirements due to a hardship communicated in writing to the agency, including, but not limited to, a lack of access to a device capable of electronic filing or the incompatibility of a specific filing with the electronic filing system.

(P.A. 11-150, S. 25; P.A. 15-1, S. 2; 15-61, S. 2.)

History: P.A. 11-150 effective July 8, 2011; P.A. 15-1 designated existing provisions as Subsec. (a) and made a technical change therein and added Subsec. (b) re permitting an agency to accept paper applications or forms for good cause; P.A. 15-61 amended Subsec. (a) to delete “of the state government” and amended Subsec. (b) to replace provision re permitting an agency to accept paper applications or forms for good cause with provision re suspension of regulatory requirements for paper filing or service and establishing of electronic filing system and mandatory waiver of electronic filing requirements due to hardship.



Section 4-60t - Posting of manuals and guidance documents on Internet web site.

Section 4-60t is repealed, effective June 19, 2013.

(P.A. 12-92, S. 12; P.A. 13-247, S. 388; 13-274, S. 12.)



Section 4-60u - Agreements re public utilization of government services and programs electronically.

(a) Notwithstanding any other provision of the general statutes, the Secretary of the Office of Policy and Management may authorize any state agency to enter into agreements with private and nonprofit entities to facilitate the public's utilization of government services and programs electronically. Any agency seeking authorization to enter into such an agreement shall select entities to participate in such agreements on the basis of competitive bidding or competitive negotiation prior to seeking such authorization. Each such agency shall provide notice of such solicitation for competitive bids or request for proposals in a form and manner that the secretary determines will maximize public participation in the competitive bidding or competitive negotiation process. Under such agreements, the state may allow entities to collect any applicable statutory or regulatory fees owed to the state and to remit such amounts as defined in statute. The agreement also may allow an entity to charge an administrative fee, provided any administrative fee to utilize a government service or program electronically is approved by the Finance Advisory Committee before it is imposed.

(b) Any such agreement authorized under this section shall comply with the provisions of chapter 14 and shall ensure the public retains the ability to access government services and programs using nonelectronic means. The secretary shall not authorize any agreement that adversely affects the ability of individuals to apply for or receive assistance or benefits from the Department of Social Services.

(June 12 Sp. Sess. P.A. 12-2, S. 152; P.A. 13-225, S. 1.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012; P.A. 13-225 amended Subsec. (a) to delete requirement that administrative fee be deposited in the General Fund, effective June 24, 2013.



Section 4-60v - Action concerning business activity or use of private property. Citation of authority upon request.

(a) For purposes of this section, “state agency” means any department, board, council, commission, institution or other executive branch agency of state government and “business entity” means a corporation, association, partnership, limited liability company or any other similar form of business organization.

(b) Notwithstanding any provision of the general statutes, whenever any state agency (1) acts on any application, petition or request by an individual or business entity for a permit, license, approval or other permission to conduct any business activity or use of private property, (2) restricts or imposes a condition on any business activity or use of private property, or (3) brings an enforcement action, issues a cease and desist order or otherwise requests an individual or business entity to modify or stop any business activity or use of private property, such state agency shall provide to any such affected individual or business entity, upon request, the specific provision of the general statutes, regulations adopted by such agency or general permit that authorizes such state agency's action.

(P.A. 13-279, S. 4.)



Section 4-61 - Actions against the state on highway and public works contracts. Arbitration.

(a) Any person, firm or corporation which has entered into a contract with the state, acting through any of its departments, commissions or other agencies, for the design, construction, construction management, repair or alteration of any highway, bridge, building or other public works of the state or any political subdivision of the state may, in the event of any disputed claims under such contract or claims arising out of the awarding of a contract by the Commissioner of Administrative Services, bring an action against the state to the superior court for the judicial district of Hartford for the purpose of having such claims determined, provided notice of each such claim under such contract and the factual bases for each such claim shall have been given in writing to the agency head of the department administering the contract within the period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends two years after the acceptance of the work by the agency head evidenced by a certificate of acceptance issued to the contractor or two years after the termination of the contract, whichever is earlier. No action on a claim under such contract shall be brought except within the period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends three years after the acceptance of the work by the agency head of the department administering the contract evidenced by a certificate of acceptance issued to the contractor or three years after the termination of the contract, whichever is earlier. Issuance of such certificate of acceptance shall not be a condition precedent to the commencement of any action. Acceptance of an amount offered as final payment shall not preclude any person, firm or corporation from bringing a claim under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state. In no event shall interest be awarded under section 13a-96 and section 37-3a by a court or an arbitrator to the claimant for the same debt for the same period of time. Interest under section 37-3a shall not begin to accrue to a claimant under this section until at least thirty days after the claimant submits a bill or claim to the agency for the unpaid debt upon which such interest is to be based, along with appropriate documentation of the debt when applicable. Any action brought under this subsection shall be privileged in respect to assignment for trial upon motion of either party.

(b) As an alternative to the procedure provided in subsection (a) of this section, any such person, firm or corporation having a claim under said subsection (a) may submit a demand for arbitration of such claim or claims for determination under (1) the rules of any dispute resolution entity, approved by such person, firm or corporation and the agency head and (2) the provisions of subsections (b) to (e), inclusive, of this section, except that if the parties cannot agree upon a dispute resolution entity, the rules of the American Arbitration Association and the provisions of said subsections shall apply. The provisions of this subsection shall not apply to claims under a contract unless notice of each such claim and the factual bases of each claim has been given in writing to the agency head of the department administering the contract within the time period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends two years after the acceptance of the work by the agency head evidenced by a certificate of acceptance issued to the contractor or two years after the termination of the contract, whichever is earlier. A demand for arbitration of any such claim shall include the amount of damages and the alleged facts and contractual or statutory provisions which form the basis of the claim. No action on a claim under such contract shall be brought under this subsection except within the period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends three years after the acceptance of the work by the agency head of the department administering the contract evidenced by a certificate of acceptance issued to the contractor or three years after the termination of the contract, whichever is earlier. Issuance of such certificate of acceptance shall not be a condition precedent to the commencement of any action.

(c) Once a notice of claim is given to the agency head as required by subsection (b) of this section, each party shall allow the other to examine and copy any nonprivileged documents which may be relevant either to the claimant's claims or to the state's defenses to such claims. Requests to examine and copy documents which have been prepared by the contractor in order to submit a bid shall be subject to a claim of privilege and grounds for an application to any court or judge pursuant to section 52-415 for a decision on whether such documents constitute trade secrets or other confidential research, development or commercial information and whether such documents shall not be disclosed to the state or shall be disclosed to the state only in a designated way. Any such documents for which no decision is sought or privilege obtained shall not be subject to disclosure under section 1-210 and shall not be disclosed by the agency to any person or agency that is not a party to the arbitration. Such documents shall be used only for settlement or litigation of the parties' claims. The arbitrators shall determine any issue of relevance of such documents after an in camera inspection. The arbitrators shall seal such documents during arbitration and shall return such documents to the claimant after final disposition of the claim.

(d) Hearings shall be scheduled for arbitration in a manner that shall ensure that each party shall have reasonable time and opportunity to prepare and present its case, taking into consideration the size and complexity of the claims presented. Unless the parties agree otherwise, no evidentiary hearing on the merits of the claim may be held less than six months after the demand for arbitration is filed with the dispute resolution entity.

(e) The arbitrators shall conduct the hearing and shall hear evidence as to the facts, and arguments as to the interpretation and application of contractual provisions. After the hearing, the arbitrators shall issue in writing: (1) Findings of fact, (2) a decision in which the arbitrators interpret the contract and apply it to the facts found and (3) an award. The arbitrators' findings of fact and decision shall be final and conclusive and not subject to review by any forum, tribunal, court or government agency, for errors of fact or law. Awards shall be final and binding and subject to confirmation, modification or vacation pursuant to chapter 909.

(f) Claims brought pursuant to this section may be submitted for mediation under the mediation rules of such dispute resolution entity as the parties may agree upon.

(g) This section shall apply to claims brought on or after July 1, 1991. The provisions of sections 4-61, 4b-97, 13b-57a, 13b-57b and 13b-57c of the general statutes, revised to January 1, 1991, shall apply to claims brought before July 1, 1991.

(1957, P.A. 229; 1961, P.A. 555; 1969, P.A. 429; 768, S. 60; 1971, P.A. 112; P.A. 80-483, S. 158, 186; P.A. 85-113, S. 1, 2; P.A. 86-253; P.A. 88-230, S. 1, 12; P.A. 90-95, S. 1; 90-98, S. 1, 2; P.A. 91-284, S. 1, 4; P.A. 92-228, S. 8; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: 1961 act expanded section to include all public works, added notice provision, limitation provision and provision allowing claim after acceptance of amount offered as final payment and deleted provision precluding inclusion of interest or costs in judgment against state; 1969 acts replaced specific reference to highway and public works departments with reference to any department, commission or agency, included design contracts under provisions of section and provided for privileged actions upon motion of either party–P.A. 768 calling for change of state highway department to commissioner of transportation was disregarded; 1971 act replaced references to “acceptance of contract” with references to “acceptance of work” done by contract and supported by certificate of acceptance issued by agency head to contractor, thus clarifying section; P.A. 80-483 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 85-113 added reference to construction management; P.A. 86-253 amended Subsec. (a) to extend applicability to any highway, bridge, building or other public works of “any political subdivision of the state” and added Subsec. (b) providing for arbitration of disputes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-95 expanded section by allowing contract disputes to be settled by any dispute resolution entity not solely by the American Arbitration Association and added requirement that notice include amount of damages and alleged facts forming basis of claim; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-284 amended Subsec. (a) to authorize action against state in superior court for claims arising out of awarding of contract by commissioner of public works, require as prerequisite to bringing any action against state in superior court under Subsec. (a) that the “factual bases” for claims be given to “agency head” of department administering contract, prohibit awarding of interest under Secs. 13a-96 and 37-3a to claimant for same debt for same period and prohibit accrual of interest until at least 30 days after claimant submits bill or claim for unpaid debt, amended Subsec. (b) by substituting “agency head” for “commissioner of transportation” in Subdiv. (1), adding Subdiv. (2), making changes for consistency with Subsec. (a) and requiring that a demand for arbitration include “contractual or statutory provisions” which form basis of claim, and added Subsecs. (c) to (g), inclusive, re examination and copying of documents, arbitration procedure, mediation and the application of this section; P.A. 92-228 amended Subsecs. (a) and (b) to change the time period within which notice of a claim shall be given and action on a claim shall be brought; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013.

Cited. 169 C. 253; 170 C. 434. Does not operate to waive immunity from suits based on type of contract in question; remedy lies with claims commissioner. 178 C. 352. Contract involved essentially the purchase of laundry equipment and work required to install the equipment was not sufficient for the contract to qualify under statute. 190 C. 212. Contracts for construction of city streets and a city bridge do not come within provisions of statute. 198 C. 185. Cited. 217 C. 281; 239 C. 93. Claim is barred unless it arises directly “under” contract, as opposed to “related to”, “connected with” or “derived from”. 250 C. 553. The waiver of sovereign immunity contained in section requires all existing disputed claims arising under a public works contract to be litigated or arbitrated in a single action. 287 C. 1. Defendant state agency expressly agreed to arbitration proceedings under section and therefore waived judicial review of the issue of arbitrability. 294 C. 695. Limited waiver of government immunity from suit does not abrogate doctrine of nullum tempus, i.e. no time runs against the king. 307 C. 412. Notice and demand re arbitration of liquidated damages claim was sufficient where it alerted department to the general nature of that claim, which is all that section requires. 319 C. 582.

Cited. 28 CA 175; 29 CA 292. Arbitration proceeding under section is not an action under Sec. 52-592. 87 CA 367. Since the stated basis of the unjust enrichment claim was that plaintiff performed services and provided materials that were not contemplated by the contract itself, the claim does not fall directly under the contract as required by the statute and therefore sovereign immunity bars the claim. 130 CA 211. Department explicitly contested arbitrability of matter and thereby did not waive judicial review of arbitrator's decision re arbitrability of claim; arbitration panel exceeded its authority by rendering award on a claim that was defined by a statutory waiver of sovereign immunity rather than by a contractual agreement. 141 CA 738; judgment reversed, see 319 C. 582.

Parties may agree to arbitrate as alternative to proceeding by suit. 28 CS 173. Action for breach of contract for highway design made in 1966 cannot be maintained as amendment extending section to design contracts was passed in 1969. 31 CS 313. Cited. 37 CS 50.

Subsec. (a):

Cited. 211 C. 370; 221 C. 346. Notice under Subsec. does not require explicit statement of intent to bring an action, but only factually adequate written notice by a contractor to a department head asserting a right to payment of money believed to be owed, and plaintiff's letter constituted sufficient notice of claim. 299 C. 167.

Subsec. (e):

Because statute governs form of an arbitrator's findings, decision and award and contains no well-defined, explicit or clear requirement that arbitration award be consistent with findings of fact, plaintiff could not establish the elements necessary to vacate arbitration award on the ground that arbitration panel manifestly disregarded the law. 273 C. 746.



Section 4-61a - Inventions and discoveries by state employees.

As used in this section, “invention” means any invention or discovery and is divided into the following categories: (1) Any invention conceived by one state employee solely, or by state employees jointly; (2) any invention conceived by one or more state employees jointly with one or more other persons; (3) any invention conceived by one or more persons not state employees. The state shall be entitled to own, or to participate in the ownership of, and to place in the custody of the state to the extent of such ownership, any invention on the following conditions: (A) The state shall be entitled to own the entire right, title and interest in and to any invention in category (1), in any instance in which such invention is conceived in the course of performance of customary or assigned duties of the employee inventor or inventors, or in which the invention emerges from any research, development or other program of the state, or is conceived or developed wholly or partly at the expense of the state, or with the aid of its equipment, facilities or personnel. In each such instance, the employee inventor shall be deemed to be obligated, by reason of his employment by the state, to disclose his invention fully and promptly to an authorized executive of the state; to assign to the state the entire right, title and interest in and to each invention in category (1); to execute instruments of assignment to that effect; to execute such proper patent applications on such invention as may be requested by an authorized executive of the state, and to give all reasonable aid in the prosecution of such patent applications and the procurement of patents thereon; (B) the state shall have the rights defined in subsection (A) of this section with respect to inventions in category (2), to the extent to which an employee has or employees have disposable interest therein; and to the same extent the employee or employees shall be obligated as defined in said subsection (A); (C) the state shall have no right to inventions in category (3), except as may be otherwise provided in contracts, express or implied, between the state and those entitled to the control of inventions in category (3). This section shall not apply to employees or inventions covered by sections 10a-110 to 10a-110g, inclusive, or section 22-82a.

(1959, P.A. 515; P.A. 10-96, S. 1; P.A. 14-122, S. 65.)

History: P.A. 10-96 exempted employees or inventions covered by Sec. 22-82a; P.A. 14-122 made technical changes.



Section 4-61aa - Committee to advise state Americans with Disabilities Act coordinator.

(a) For purposes of this section, “state Americans with Disabilities Act coordinator” means the person appointed by the Governor to coordinate state compliance with the federal Americans with Disabilities Act of 1990. There is established a committee to advise the state Americans with Disabilities Act coordinator. The state Americans with Disabilities Act coordinator shall appoint the members of the committee, which shall be chaired by said coordinator, or his designee, and include at least one representative of each of the following:

(1) The Board of Education and Services to the Blind;

(2) The Commission on the Deaf and Hearing Impaired;

(3) The Department of Rehabilitation Services;

(4) The Office of Protection and Advocacy for Persons with Disabilities;

(5) The Department of Mental Health and Addiction Services;

(6) The Department of Developmental Services;

(7) The Labor Department;

(8) The Department of Administrative Services; and

(9) The Commission on Human Rights and Opportunities.

(b) The committee shall, upon request of the state Americans with Disabilities Act coordinator, advise said coordinator regarding the employment by the state of individuals with disabilities and on measures the state may take to fulfill its other obligations under the Americans with Disabilities Act, including, but not limited to, the state's obligations as a provider of public services and a place of accommodation.

(P.A. 98-205, S. 4; P.A. 07-73, S. 2(a); June 12 Sp. Sess. P.A. 12-1, S. 30; P.A. 13-225, S. 5; 13-247, S. 200.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(3) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-225 amended Subsec. (a) to define “state Americans with Disabilities Act coordinator”, replace provision re committee to encourage employment by state of persons with disabilities with provision re committee to advise the coordinator, substitute coordinator for Commissioner of Administrative Services, and add Subdivs. (8) and (9) re Department of Construction Services and Commission on Human Rights and Opportunities, deleted former Subsec. (b) re duties of the committee and added new Subsec. (b) re advising the coordinator, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (a)(8), effective July 1, 2013.



Section 4-61b - Transferred

Transferred to Chapter 814c, Sec. 46a-53.



Section 4-61bb - Inquiry by licensing authority of service member's status. Annual reports re application of military training or experience for service members.

(a) For the purposes of this section, “licensing authority” means the Department of Consumer Protection, the Department of Emergency Services and Public Protection, the Labor Department, the Department of Motor Vehicles, the Department of Public Health, the Board of Regents for Higher Education, the Office of Higher Education, the Board of Trustees of The University of Connecticut or the Police Officer Standards and Training Council; “service member” means a member of the armed forces or the National Guard or a veteran; “armed forces” has the same meaning as set forth in section 27-103; and “veteran” means any person who was discharged or released under conditions other than dishonorable from active service in the armed forces.

(b) Each licensing authority shall ask each applicant for a license, a certificate, a registration or an educational credit that is within such licensing authority's purview and where military training or experience is relevant and could be applied whether such applicant is a service member.

(c) (1) On or before January 1, 2015, and annually thereafter, each licensing authority, except the Board of Regents for Higher Education and the Board of Trustees of The University of Connecticut, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to military and veterans' affairs, in accordance with the provisions of section 11-4a, and the Labor Department that shall include the following: (A) The number of service members who applied for a military training evaluation pursuant to section 31-22u, a license, a certificate, a registration or an educational credit that is within such licensing authority's purview and where military training or experience is relevant and could be applied; (B) the number of service members whose application for a license, a certificate, a registration or an educational credit that is within such licensing authority's purview and where military training or experience is relevant and could be applied was approved; (C) the number of service members whose application for a license, a certificate, a registration or an educational credit that is within such licensing authority's purview and where military training or experience is relevant and could be applied was denied, and data on the reasons for any such denial; (D) the licensing authority's processing time for applications that are within such licensing authority's purview where military training or experience is relevant and could be applied and are submitted by service members and the average processing time for all applications; (E) information on the licensing authority's efforts to inform and assist service members in accessing programs that provide the education and training necessary for meeting the requirements for licensure, certification, registration or educational credit; (F) information on whether existing law effectively addresses the challenges that service members face when applying for an occupational or professional license, a certificate, a registration or an educational credit upon discharge from military service or relocating to the state; and (G) recommendations on improving the licensing authority's ability to meet the occupational needs of service members, including, but not limited to, the issuance of temporary or provisional licenses, certificates or registrations. The Labor Department shall also include in its report the number of service members who were issued or denied a recommendation for review or a deduction from the hours of apprenticeship training pursuant to section 31-22u.

(2) On or before July 1, 2016, and annually thereafter, the Board of Regents for Higher Education and the Board of Trustees of The University of Connecticut shall each submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to military and veterans' affairs, in accordance with the provisions of section 11-4a, and the Labor Department that shall (A) include the information required pursuant to subparagraphs (A), (B), (E), (F) and (G) of subdivision (1) of this subsection, and (B) in aggregate, detail the types of military training presented, the types of educational credit awarded to enrolled service members for such training and the types of military training for which credit was not awarded to enrolled service members.

(d) On or before January 1, 2016, each licensing authority shall, within existing budgetary resources, publish on its Internet web site a link to the Department of Veterans Affairs informational Internet web site established pursuant to section 27-100f and the Internet web site maintained by the executive branch listing resources and opportunities available to veterans.

(e) On or before January 1, 2016, the Labor Department shall post the reports submitted pursuant to subsection (c) of this section on its Internet web site.

(P.A. 14-65, S. 14; 14-131, S. 14; P.A. 16-167, S. 14.)

History: P.A. 14-131 effective June 6, 2014; P.A. 14-65 amended Subsec. (b) to add provision re licensing authority's purview and amended Subsec. (c) to designate existing provisions as Subdiv. (1) and add exceptions re Board of Regents for Higher Education and Board of Trustees of The University of Connecticut and provisions re licensing authority's purview therein, to add Subdiv. (2) re submittal of report and to make technical changes, effective June 3, 2014; P.A. 16-167 amended Subsec. (d) to replace “Department of Veterans' Affairs” with “Department of Veterans Affairs”, effective July 1, 2016.



Section 4-61cc - Renewal of license, certificate, permit or registration that expires while holder is on active duty with armed forces of the United States or ordered out with the National Guard. Exceptions.

(a) Notwithstanding any provision of the general statutes, each executive branch agency, department, board, commission or official, other than the Department of Public Health or the State Board of Education, responsible for the issuance of a license, certificate, permit or registration required by the general statutes for the practice of a profession shall renew the license, certificate, permit or registration issued to an individual which expires while the individual is (1) on active duty in the armed forces of the United States, or (2) a member of the National Guard when ordered out by the Governor for military service. Such renewal shall be valid for a period of one year from the date of such individual's discharge from active duty or ordered military service, or until the date the individual successfully renews the license in accordance with this section and the general statutes, whichever occurs first. Such individual applying for renewal of a license, certificate, permit or registration shall submit to the agency, department, board, commission or official such documentation as may be required by such agency, department, board, commission or official.

(b) The provisions of this section shall not apply to reservists or National Guard members on active duty for annual training that is a regularly scheduled obligation for reservists or members of the National Guard for training which is not a part of mobilization.

(P.A. 07-157, S. 2.)

History: P.A. 07-157 effective July 1, 2007.



Section 4-61c to 4-61k - Transferred

Transferred to Chapter 814c, Secs. 46a-70 to 46a-78, inclusive.



Section 4-61dd - Whistle-blowing. Disclosure of information to Auditors of Public Accounts. Investigation by Attorney General. Rejection of complaint. Complaints re retaliatory personnel actions. Report to General Assembly. Large state contractors. Posting of notice. Definitions. State shellfish grounds lessees.

(a) Any person having knowledge of any matter involving corruption, unethical practices, violation of state laws or regulations, mismanagement, gross waste of funds, abuse of authority or danger to the public safety occurring in any state department or agency or any quasi-public agency, as defined in section 1-120, or any person having knowledge of any matter involving corruption, violation of state or federal laws or regulations, gross waste of funds, abuse of authority or danger to the public safety occurring in any large state contract, may transmit all facts and information in such person’s possession concerning such matter to the Auditors of Public Accounts. The Auditors of Public Accounts shall review such matter and report their findings and any recommendations to the Attorney General. Upon receiving such a report, the Attorney General shall make such investigation as the Attorney General deems proper regarding such report and any other information that may be reasonably derived from such report. Prior to conducting an investigation of any information that may be reasonably derived from such report, the Attorney General shall consult with the Auditors of Public Accounts concerning the relationship of such additional information to the report that has been issued pursuant to this subsection. Any such subsequent investigation deemed appropriate by the Attorney General shall only be conducted with the concurrence and assistance of the Auditors of Public Accounts. At the request of the Attorney General or on their own initiative, the auditors shall assist in the investigation.

(b) (1) The Auditors of Public Accounts may reject any complaint received pursuant to subsection (a) of this section if the Auditors of Public Accounts determine one or more of the following:

(A) There are other available remedies that the complainant can reasonably be expected to pursue;

(B) The complaint is better suited for investigation or enforcement by another state agency;

(C) The complaint is trivial, frivolous, vexatious or not made in good faith;

(D) Other complaints have greater priority in terms of serving the public good;

(E) The complaint is not timely or is too long delayed to justify further investigation; or

(F) The complaint could be handled more appropriately as part of an ongoing or scheduled regular audit.

(2) If the Auditors of Public Accounts reject a complaint pursuant to subdivision (1) of this subsection, the Auditors of Public Accounts shall provide a report to the Attorney General setting out the basis for the rejection.

(3) If at any time the Auditors of Public Accounts determine that a complaint is more appropriately investigated by another state agency, the Auditors of Public Accounts shall refer the complaint to such agency. The investigating agency shall provide a status report regarding the referred complaint to the Auditors of Public Accounts upon request.

(c) Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services may, upon written request by the Auditors of Public Accounts, disclose return or return information, as defined in section 12-15, to the Auditors of Public Accounts for purposes of preparing a report under subsection (a) or (b) of this section. Such return or return information shall not be published in any report prepared in accordance with subsection (a) or (b) of this section, and shall not otherwise be redisclosed, except that such information may be redisclosed to the Attorney General for purposes of an investigation authorized by subsection (a) of this section. Any person who violates the provisions of this subsection shall be subject to the provisions of subsection (g) of section 12-15.

(d) The Attorney General may summon witnesses, require the production of any necessary books, papers or other documents and administer oaths to witnesses, where necessary, for the purpose of an investigation pursuant to this section or for the purpose of investigating a suspected violation of subsection (a) of section 4-275 until such time as the Attorney General files a civil action pursuant to section 4-276. Upon the conclusion of the investigation, the Attorney General shall where necessary, report any findings to the Governor, or in matters involving criminal activity, to the Chief State’s Attorney. In addition to the exempt records provision of section 1-210, the Auditors of Public Accounts and the Attorney General shall not, after receipt of any information from a person under the provisions of this section or sections 4-276 to 4-280, inclusive, disclose the identity of such person without such person’s consent unless the Auditors of Public Accounts or the Attorney General determines that such disclosure is unavoidable, and may withhold records of such investigation, during the pendency of the investigation.

(e) (1) No state officer or employee, as defined in section 4-141, no quasi-public agency officer or employee, no officer or employee of a large state contractor and no appointing authority shall take or threaten to take any personnel action against any state or quasi-public agency employee or any employee of a large state contractor in retaliation for (A) such employee’s or contractor’s disclosure of information to (i) an employee of the Auditors of Public Accounts or the Attorney General under the provisions of subsection (a) of this section; (ii) an employee of the state agency or quasi-public agency where such state officer or employee is employed; (iii) an employee of a state agency pursuant to a mandated reporter statute or pursuant to subsection (b) of section 17a-28; or (iv) in the case of a large state contractor, an employee of the contracting state agency concerning information involving the large state contract; or (B) such employee’s testimony or assistance in any proceeding under this section.

(2) (A) Not later than ninety days after learning of the specific incident giving rise to a claim that a personnel action has been threatened or has occurred in violation of subdivision (1) of this subsection, a state or quasi-public agency employee, an employee of a large state contractor or the employee’s attorney may file a complaint against the state agency, quasi-public agency, large state contractor or appointing authority concerning such personnel action with the Chief Human Rights Referee designated under section 46a-57. Such complaint may be amended if an additional incident giving rise to a claim under this subdivision occurs subsequent to the filing of the original complaint. The Chief Human Rights Referee shall assign the complaint to a human rights referee appointed under section 46a-57, who shall conduct a hearing and issue a decision concerning whether the officer or employee taking or threatening to take the personnel action violated any provision of this section. The human rights referee may order a state agency or quasi-public agency to produce (i) an employee of such agency or quasi-public agency to testify as a witness in any proceeding under this subdivision, or (ii) books, papers or other documents relevant to the complaint, without issuing a subpoena. If such agency or quasi-public agency fails to produce such witness, books, papers or documents, not later than thirty days after such order, the human rights referee may consider such failure as supporting evidence for the complainant. If, after the hearing, the human rights referee finds a violation, the referee may award the aggrieved employee reinstatement to the employee’s former position, back pay and reestablishment of any employee benefits for which the employee would otherwise have been eligible if such violation had not occurred, reasonable attorneys’ fees, and any other damages. For the purposes of this subsection, such human rights referee shall act as an independent hearing officer. The decision of a human rights referee under this subsection may be appealed by any person who was a party at such hearing, in accordance with the provisions of section 4-183.

(B) The Chief Human Rights Referee shall adopt regulations, in accordance with the provisions of chapter 54, establishing the procedure for filing complaints and noticing and conducting hearings under subparagraph (A) of this subdivision.

(3) As an alternative to the provisions of subdivision (2) of this subsection: (A) A state or quasi-public agency employee who alleges that a personnel action has been threatened or taken may file an appeal not later than ninety days after learning of the specific incident giving rise to such claim with the Employees’ Review Board under section 5-202, or, in the case of a state or quasi-public agency employee covered by a collective bargaining contract, in accordance with the procedure provided by such contract; or (B) an employee of a large state contractor alleging that such action has been threatened or taken may, after exhausting all available administrative remedies, bring a civil action in accordance with the provisions of subsection (c) of section 31-51m.

(4) In any proceeding under subdivision (2) or (3) of this subsection concerning a personnel action taken or threatened against any state or quasi-public agency employee or any employee of a large state contractor, which personnel action occurs not later than two years after the employee first transmits facts and information concerning a matter under subsection (a) of this section or discloses information under subdivision (1) of this subsection to the Auditors of Public Accounts, the Attorney General or an employee of a state agency or quasi-public agency, as applicable, there shall be a rebuttable presumption that the personnel action is in retaliation for the action taken by the employee under subsection (a) of this section or subdivision (1) of this subsection.

(5) If a state officer or employee, as defined in section 4-141, a quasi-public agency officer or employee, an officer or employee of a large state contractor or an appointing authority takes or threatens to take any action to impede, fail to renew or cancel a contract between a state agency and a large state contractor, or between a large state contractor and its subcontractor, in retaliation for the disclosure of information pursuant to subsection (a) of this section or subdivision (1) of this subsection to any agency listed in subdivision (1) of this subsection, such affected agency, contractor or subcontractor may, not later than ninety days after learning of such action, threat or failure to renew, bring a civil action in the superior court for the judicial district of Hartford to recover damages, attorney’s fees and costs.

(f) Any employee of a state or quasi-public agency or large state contractor, who is found by the Auditors of Public Accounts, the Attorney General, a human rights referee or the Employees’ Review Board to have knowingly and maliciously made false charges under subsection (a) of this section, shall be subject to disciplinary action by such employee’s appointing authority up to and including dismissal. In the case of a state or quasi-public agency employee, such action shall be subject to appeal to the Employees’ Review Board in accordance with section 5-202, or in the case of state or quasi-public agency employees included in collective bargaining contracts, the procedure provided by such contracts.

(g) On or before September first, annually, the Auditors of Public Accounts shall submit, in accordance with the provisions of section 11-4a, to the clerk of each house of the General Assembly a report indicating the number of matters for which facts and information were transmitted to the auditors pursuant to this section during the preceding state fiscal year and the disposition of each such matter.

(h) Each contract between a state or quasi-public agency and a large state contractor shall provide that, if an officer, employee or appointing authority of a large state contractor takes or threatens to take any personnel action against any employee of the contractor in retaliation for such employee’s disclosure of information to any employee of the contracting state or quasi-public agency or the Auditors of Public Accounts or the Attorney General under the provisions of subsection (a) or subdivision (1) of subsection (e) of this section, the contractor shall be liable for a civil penalty of not more than five thousand dollars for each offense, up to a maximum of twenty per cent of the value of the contract. Each violation shall be a separate and distinct offense and in the case of a continuing violation each calendar day’s continuance of the violation shall be deemed to be a separate and distinct offense. The executive head of the state or quasi-public agency may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford to seek imposition and recovery of such civil penalty.

(i) Each state agency or quasi-public agency shall post a notice of the provisions of this section relating to state employees and quasi-public agency employees in a conspicuous place that is readily available for viewing by employees of such agency or quasi-public agency. Each large state contractor shall post a notice of the provisions of this section relating to large state contractors in a conspicuous place which is readily available for viewing by the employees of the contractor.

(j) No person who, in good faith, discloses information in accordance with the provisions of this section shall be liable for any civil damages resulting from such good faith disclosure.

(k) As used in this section:

(1) “Large state contract” means a contract between an entity and a state or quasi-public agency, having a value of five million dollars or more; and

(2) “Large state contractor” means an entity that has entered into a large state contract with a state or quasi-public agency.

(l) (1) No officer or employee of a state shellfish grounds lessee shall take or threaten to take any personnel action against any employee of a state shellfish grounds lessee in retaliation for (A) such employee’s disclosure of information to an employee of the leasing agency concerning information involving the state shellfish grounds lease, or (B) such employee’s testimony or assistance in any proceeding under this section.

(2) (A) Not later than ninety days after learning of the specific incident giving rise to a claim that a personnel action has been threatened or has occurred in violation of subdivision (1) of this subsection, an employee of a state shellfish grounds lessee or the employee’s attorney may file a complaint against the state shellfish grounds lessee concerning such personnel action with the Chief Human Rights Referee designated under section 46a-57. Such complaint may be amended if an additional incident giving rise to a claim under this subdivision occurs subsequent to the filing of the original complaint. The Chief Human Rights Referee shall assign the complaint to a human rights referee appointed under section 46a-57, who shall conduct a hearing and issue a decision concerning whether the officer or employee taking or threatening to take the personnel action violated any provision of this subsection. The human rights referee may order a state shellfish grounds lessee to produce (i) an employee of such lessee to testify as a witness in any proceeding under this subdivision, or (ii) books, papers or other documents relevant to the complaint, without issuing a subpoena. If such state shellfish grounds lessee fails to produce such witness, books, papers or documents, not later than thirty days after such order, the human rights referee may consider such failure as supporting evidence for the complainant. If, after the hearing, the human rights referee finds a violation, the referee may award the aggrieved employee reinstatement to the employee’s former position, back pay and reestablishment of any employee benefits for which the employee would otherwise have been eligible if such violation had not occurred, reasonable attorneys’ fees and any other damages. For the purposes of this subsection, such human rights referee shall act as an independent hearing officer. The decision of a human rights referee under this subsection may be appealed by any person who was a party at such hearing, in accordance with the provisions of section 4-183.

(B) The Chief Human Rights Referee shall adopt regulations, in accordance with the provisions of chapter 54, establishing the procedure for filing complaints and noticing and conducting hearings under subparagraph (A) of this subdivision.

(3) As an alternative to the provisions of subdivision (2) of this subsection, an employee of a state shellfish grounds lessee who alleges that a personnel action has been threatened or taken may, after exhausting all available administrative remedies, bring a civil action in accordance with the provisions of subsection (c) of section 31-51m.

(4) In any proceeding under subdivision (2) or (3) of this subsection concerning a personnel action taken or threatened against any employee of a state shellfish grounds lessee, which personnel action occurs not later than two years after the employee first transmits facts and information to an employee of the leasing agency concerning the state shellfish grounds lease, there shall be a rebuttable presumption that the personnel action is in retaliation for the action taken by the employee under subdivision (1) of this subsection.

(P.A. 79-599, S. 1, 2; P.A. 83-232; P.A. 85-559, S. 5; P.A. 87-442, S. 1, 8; P.A. 89-81, S. 3; P.A. 97-55; P.A. 98-191, S. 1, 2; P.A. 02-91, S. 1; P.A. 04-58, S. 1, 2; P.A. 05-287, S. 47; P.A. 06-196, S. 26; P.A. 09-185, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 16; P.A. 11-48, S. 17; P.A. 14-217, S. 17; 14-227, S. 1; June Sp. Sess. P.A. 15-5, S. 117.)

History: P.A. 83-232 amended Subsec. (a) to authorize a former state employee or state employee bargaining representative to disclose information and to require the attorney general to report to the complainant his findings and any actions taken, amended Subsec. (b) to prohibit retaliatory action by “any state officer or employee” and to provide that an employee may file an appeal if retaliatory action is threatened or taken, and added Subsec. (c) re sanctions for an employee who makes false charges; P.A. 85-559 required that state employees report to inspector general rather than to attorney general and that findings be reported in accordance with Sec. 2-104(b) rather than to governor or chief state’s attorney as was previously the case; P.A. 87-442, in Subsec. (a), substituted “person” for “state employee, former state employee or state employee bargaining representative acting on behalf of any state employee or former state employee or on his own behalf”, authorized any such person to transmit facts and information to auditors of public accounts, instead of to inspector general, required auditors to review matter and report to attorney general, required attorney general to make investigation and auditors to assist at his request, required attorney general, instead of inspector general, to report findings to governor or chief state’s attorney, instead of to complainant, and applied provisions re nondisclosure of identity of person to auditors and attorney general instead of to inspector general and limited applicability of such provisions to receipt of information under this section, instead of this section or Sec. 1-19(b) and, in Subsec. (b), substituted “auditors of public accounts or attorney general” for “inspector general” and limited applicability of provisions of Subsec. to disclosure of information under provisions of this section instead of this section and Sec. 1-19(b); P.A. 89-81 added Subsec. (d) requiring annual report by auditors to general assembly on matters transmitted to them under this section; P.A. 97-55 applied section to quasi-public agencies; P.A. 98-191 applied section to large state contractors, effective July 1, 1998 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 session of the General Assembly, effective September 1, 1998); P.A. 02-91 substantially revised Subsec. (b) procedures re alleged retaliatory personnel actions by designating existing provisions as Subdivs. (1) and (4), adding Subdivs. (2) and (3) re investigation by Attorney General and complaints to Chief Human Rights Referee, adding provision in Subdiv. (4) re existing procedure for employee appeals and civil actions as alternative to provisions of Subdivs. (2) and (3), adding Subdiv. (5) providing, in proceedings under Subdivs. (2), (3) and (4), for a rebuttable presumption that certain personnel actions are retaliatory and making conforming and technical changes, and made technical change in Subsec. (e), effective June 3, 2002; P.A. 04-58 made technical changes in Subsecs. (a) and (c); P.A. 05-287 made technical and conforming changes throughout the section, amended Subsec. (a) to authorize the Attorney General to conduct any investigation deemed proper based on any other information that may be reasonably derived from the report, require the Attorney General to consult with the Auditors of Public Accounts re the relationship of such other information to the report and authorize the withholding of records from such investigation during the pendency of such investigation, amended Subsec. (b) to insert clause designators, include contractors in the list of protected persons and provide protection for disclosure to state agencies in Subdiv. (1), designate new Subdiv. (3)(A) re complaints by state or quasi-public agency employees and employees of large state contractors, redesignate existing Subdiv. (3) as Subdiv. (3)(B) and add Subdiv. (6) re action by a state officer or employee, quasi-public agency officer or employee, or employee or officer of a large state construction contractor to impede, fail to renew or cancel a contract, amended Subsec. (e) re disclosure to any employee of the contracting state or quasi-public agency, added new Subsec. (g) re good faith disclosures to the Auditors of Public Accounts or the Attorney General, redesignated existing Subsec. (g) as Subsec. (h) and amended same by redefining “large state contract” in Subdiv. (1), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 09-185 amended Subsec. (b)(1)(C) by adding reference to Sec. 17a-28(b); Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by adding provisions re Attorney General’s investigation under Sec. 17b-301b(a) and receipt of information under Secs. 17b-301c to 17b-301g, effective October 5, 2009; P.A. 11-48 added new Subsec. (b) re rejection of complaints, redesignated part of existing Subsec. (a) as Subsec. (c), redesignated existing Subsecs. (b) to (h) as Subsecs. (d) to (j), amended Subsec. (d) to add provision re employee’s testimony or assistance in Subdiv. (1), to delete former Subdiv. (2) re employee notice to Attorney General, to redesignate existing Subdivs. (3) to (6) as Subdivs. (2) to (5), to change deadline from 30 to 90 days, specify that complaint be against the state agency, quasi-public agency, large state contractor or appointing authority, permit complaint to be amended and authorize human rights referee to order production of certain evidence in Subdiv. (2), to change deadline from 30 to 90 days in Subdiv. (3), to change deadline from 1 year to 2 years and add provisions re disclosure of information under Subdiv. (1) and re disclosure to a state agency or quasi-public agency employee in Subdiv. (4), and to add reference to disclosure under Subdiv. (1) in Subdiv. (5), amended Subsec. (e) to specify that finding be by the Auditors, Attorney General, human rights referee or Employees’ Review Board, amended Subsec. (f) to add reference to Sec. 11-4a, amended Subsec. (g) to add reference to Subsec. (d)(1), amended Subsec. (h) to require state and quasi-public agencies to post notice, amended Subsec. (i) to delete reference to disclosure to the Auditors and Attorney General, and made technical and conforming changes; P.A. 14-217 amended Subsec. (c) to replace references to Secs. 17b-301b to 17b-301g with references to Secs. 4-275 to 4-280, effective June 13, 2014; P.A. 14-227 added new Subsec. (c) re disclosure of returns or return information by Commissioner of Revenue Services and redesignated existing Subsecs. (c) to (j) as Subsecs. (d) to (k), effective June 13, 2014 (Revisor’s note: In redesignated Subsec. (h), a reference to “subdivision (1) of subsection (d) of this section” was changed editorially by the Revisors to “subdivision (1) of subsection (e) of this section” for accuracy); June Sp. Sess. P.A. 15-5 added Subsec. (l) re state shellfish grounds lessees, effective July 1, 2015.



Section 4-61hh - Volunteers in state government. Definitions.

As used in sections 4-61hh to 4-61mm, inclusive:

(1) “Volunteer” means any individual who provides goods or services to any state agency without compensation therefor;

(2) “Regular service volunteer” means any volunteer engaged in specific service activities on an ongoing or continuous basis;

(3) “State agency” shall include any agency, authority, board, commission, council, department, institution or other instrumentality of the state.

(P.A. 79-385, S. 1.)



Section 4-61ii - Volunteer programs within state agencies.

Any state agency utilizing or contemplating the utilization of volunteers shall be responsible for the development, continuation or expansion of volunteer programs within the agency. Each state agency may, for the purposes of fulfilling its responsibilities under sections 4-61hh to 4-61mm, inclusive, do any or all of the following: (1) Utilize qualified salaried professional staff to develop meaningful opportunities for volunteers involved in carrying out the functions of the agency; (2) develop written rules governing the recruitment, screening, training, responsibility, utilization, supervision and evaluation of its volunteers, but such rules shall not be deemed to be regulations as defined in section 4-166; (3) take such actions as are necessary to ensure that volunteers and paid employees understand their respective duties and responsibilities toward one another and their respective roles in fulfilling the functions of the agency; (4) develop and implement orientation and training programs for volunteers; and (5) contract with other state agencies, as it deems necessary.

(P.A. 79-385, S. 2; P.A. 88-317, S. 45, 107; June Sp. Sess. P.A. 91-14, S. 21, 30; P.A. 14-187, S. 36; P.A. 15-61, S. 4.)

History: P.A. 88-317 amended Subdiv. (3) by substituting “subsection (13)” for “subsection (7)”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-14 deleted authority of state agencies to consult with and enlist assistance of council on voluntary action to reflect elimination of council by said public act; P.A. 14-187 made a technical change, effective June 11, 2014; P.A. 15-61 made a technical change.



Section 4-61jj - Incidental benefits. Fulfillment of experience or training requirements.

(a) Each state agency, with the approval of the Commissioner of Administrative Services, may (1) provide for the recognition of volunteers who have served the agency and paid employees who have worked with the volunteers, and (2) provide volunteers with such incidental benefits or reimbursements as are consistent with section 4-61ll.

(b) The Commissioner of Administrative Services shall adopt regulations in accordance with chapter 54 to provide for the recognition of volunteer service as partial fulfillment of state employment requirements of training or experience.

(P.A. 79-385, S. 3.)



Section 4-61kk - Exemption from title 5. Compliance with regulations.

(a) Any volunteer recruited, trained or utilized by any state agency shall, to the extent of his voluntary services, be exempt from the provisions of title 5, except as provided in section 4-61ll.

(b) Volunteers shall comply with applicable agency rules and regulations. No volunteer shall displace a paid employee of this state.

(P.A. 79-385, S. 4.)



Section 4-61l - Transferred

Transferred to Chapter 814c, Sec. 46a-99.



Section 4-61ll - Benefits or reimbursements to volunteers.

Each state agency may provide benefits or reimbursements to volunteers, within the limits of its available appropriations, as follows: (1) Meals may be furnished without charge; (2) lodging may be furnished temporarily to regular service volunteers without charge; (3) transportation reimbursements, including parking fees, automobile mileage, bus and taxi fares, may be furnished. Such reimbursements, when provided, shall be furnished at the same rate as provided for state employees in accordance with section 5-141c; (4) use of state vehicles for the performance of official state agency duties; (5) liability insurance, purchased through the State Insurance and Risk Management Board, to cover all volunteers to the same extent as may be provided for its salaried employees; and (6) optional staff development training to enhance individual skills.

(P.A. 79-385, S. 5; P.A. 99-51, S. 6, 9; 99-145, S. 19, 23.)

History: (Revisor's note: In 1993 an obsolete reference to repealed Sec. 5-141a was deleted editorially by the Revisors); P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both changed Subsec. designators to Subdiv. designators and substituted “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”.



Section 4-61m - Council on Voluntary Action. Director. Duties.

Section 4-61m is repealed.

(1971, P.A. 661, S. 1, 2; P.A. 77-614, S. 61, 610; P.A. 84-512, S. 13, 30; P.A. 88-35, S. 1, 2; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 4-61mm - Evaluation of volunteer program to be included in annual report.

Each state agency, as part of its annual report to the General Assembly and the Governor, shall include an evaluation of its volunteer program which details the following information: (1) The total number, location and duties of all volunteers; and (2) the total number of annual hours of service provided by all volunteers.

(P.A. 79-385, S. 6; P.A. 88-317, S. 46, 107; P.A. 09-224, S. 3.)

History: P.A. 88-317 amended Subsec. (a) by substituting “subsection (13)” for “subsection (7)”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 09-224 deleted former Subsecs. (a)(3) and (b) and made conforming changes, effective July 8, 2009.

See Sec. 5-219a re recognition of volunteer experience in state employment practices.



Section 4-61n and 4-61o - Transferred

Transferred to Chapter 814c, Secs. 46a-79 and 46a-80, respectively.



Section 4-61nn - Adaptation of administration of tests to needs of persons with disabilities.

Not later than July 1, 1992, the commissioner of each state agency and each professional examining board which tests individuals shall develop and implement a procedure to adapt the administration of such tests to the needs of persons with disabilities, provided any such adaptation shall not interfere with the validity of the test or with the assessment of bona fide occupational qualifications. Such procedure shall include a method of informing persons with disabilities of the opportunity to request such an adaptation.

(P.A. 91-87.)



Section 4-61oo - State agencies to give preference to foster children seeking internship opportunities.

(a) For purposes of subsection (b) of this section, “preference” means priority over similarly qualified applicants.

(b) Each state agency shall give preference in hiring for or placement in an internship at such state agency to any individual up to twenty-four years of age who is or was, at the age of majority, in the custody of the Commissioner of Children and Families and placed in foster care.

(c) Notwithstanding any provisions of this section, nothing shall require any hiree to request foster child status or any applicant to disclose his or her status as a foster child.

(d) Nothing in this subsection or subsection (c) of this section shall be construed to give a hiree or an applicant the right to pursue a cause of action in a court of competent jurisdiction for the violation of any provision of this subsection or subsection (c) of this section.

(P.A. 13-124, S. 1, 2.)

History: P.A. 13-124 effective July 1, 2013.



Section 4-61p and 4-61q - Law enforcement agencies excepted. Complaint to Human Rights and Opportunities Commission.

Sections 4-61p and 4-61q are repealed.

(P.A. 73-347, S. 4, 5, 7; P.A. 74-265, S. 1, 2; P.A. 80-422, S. 50.)



Section 4-61r - Transferred

Transferred to Chapter 814c, Sec. 46a-81.



Section 4-61s - Transferred

Transferred to Chapter 814c, Sec. 46a-68.



Section 4-61t - Committee on Career Entry and Mobility. Members. Duties.

Section 4-61t is repealed, effective July 1, 2013.

(P.A. 77-250, S. 1, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-116, S. 7; P.A. 92-165, S. 2, 32; P.A. 96-168, S. 27, 34; P.A. 98-205, S. 1; P.A. 13-225, S. 9; 13-299, S. 95.)



Section 4-61u - State departments and agencies required to establish programs of career mobility and accommodation and entry level training of persons with disabilities.

(a) Under the supervision of the Commissioner of Administrative Services, all departments and agencies of state government shall establish an effective program of career mobility as part of their affirmative action program, as required by section 46a-68, for occupational groups, which shall include, but not be limited to, secretarial, clerical, supervisory clerical, semiskilled, crafts and trades, supervisory crafts and trades, custodial, supervisory custodial and laborers. All departments and agencies of state government shall provide, or make provision for, career counseling for such occupational groups. All departments and agencies shall make available to state employees a range of training opportunities. In geographically remote areas where programs are not generally available, departments and agencies shall enter into cooperative arrangements or take other appropriate actions to assure that training opportunities are provided to employees in those areas. All departments and agencies shall, consistent with the requirements of the State Personnel Act, initiate classification requests that would result in the development of career ladders and lattices providing career mobility within and between occupational groupings, and from subprofessional jobs to professional and managerial jobs. All departments and agencies of state government shall establish as part of their affirmative action plans, specific annual goals and timetables on the number of classes in entry level professional, managerial and administrative positions, which shall include, but are not limited to, law enforcement, field representation, administrative staff, professional, subprofessional or technical jobs that are to be filled through career mobility.

(b) Under the supervision of the Commissioner of Administrative Services, each department and agency of state government shall establish an effective program of accommodation and entry level training of persons with disabilities. Such programs shall be part of department and agency affirmative action programs required by section 46a-68. All departments and agencies shall make a range of training opportunities available to such persons. In geographically remote areas where programs are not generally available, departments and agencies shall enter into cooperative arrangements or take other appropriate actions to assure that training opportunities are provided to such persons in those areas. All departments and agencies of state government shall establish, as part of their affirmative action plans, specific annual goals and timetables on (1) the number of jobs that are to be filled through the accommodation of persons with disabilities and (2) entry level training for such persons.

(P.A. 77-250, S. 2, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 96-168, S. 28, 34; P.A. 98-205, S. 2; P.A. 13-225, S. 3; 13-299, S. 3.)

History: P.A. 77-614 and P.A. 78-303 replaced personnel commissioner with commissioner of administrative services; P.A. 96-168 changed references to “upward mobility” to “career mobility”, effective July 1, 1996; P.A. 98-205 designated existing provisions as Subsec. (a), amended Subsec. (a) by substituting “Committee on Career Entry and Mobility” for “committee” and added new Subsec. (b), requiring state departments and agencies to establish programs of accommodation and entry level training of persons with disabilities; P.A. 13-225 deleted references to Committee on Career Entry and Mobility, effective July 1, 2013; P.A. 13-299 made identical changes as P.A. 13-225, effective July 1, 2013.



Section 4-61v - Report to General Assembly by Commissioner of Administrative Services and Committee on Upward Mobility.

Section 4-61v is repealed.

(P.A. 77-250, S. 3, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-116, S. 11.)



Section 4-61w - Composition of employees in career mobility program.

In implementing the provisions of section 4-61u and this section, each department or agency shall insure that the ethnic and sex composition of employees participating in the career mobility program shall be consistent with the regulations for affirmative action of the Commission on Human Rights and Opportunities.

(P.A. 77-250, S. 4, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-161; P.A. 88-116, S. 8; P.A. 96-168, S. 29, 34; P.A. 13-225, S. 4; 13-299, S. 4.)

History: P.A. 77-614 and P.A. 78-303 replaced personnel department with department of administrative services; P.A. 85-161 required that composition of employees participating in program be consistent with affirmative action “regulations” of human rights and opportunities commission rather than with affirmative action “guidelines” of administrative services department; P.A. 88-116 deleted obsolete reference to Sec. 4-61v; P.A. 96-168 changed reference to “upward mobility” to “career mobility”, effective July 1, 1996; P.A. 13-225 deleted reference to Sec. 4-61t, effective July 1, 2013; P.A. 13-299 made identical changes as P.A. 13-225, effective July 1, 2013.






Chapter 49 - Auditors of Public Accounts (See Chapter 23)

Section 4-62 to 4-64 - Transferred

Transferred to Chapter 23, Secs. 2-89 to 2-92, inclusive.






Chapter 50 - Office of Policy and Management: General Provisions; Budget and Appropriations; State Planning

Section 4-65 - Commissioner.

Section 4-65 is repealed.

(1949 Rev., S. 220; June, 1955, S. 72d; P.A. 77-614, S. 609, 610; P.A. 78-303, S. 120, 136.)



Section 4-65a - Office of Policy and Management.

(a) There shall be an Office of Policy and Management which shall be responsible for all aspects of state staff planning and analysis in the areas of budgeting, management, planning, energy policy determination and evaluation, intergovernmental policy, criminal and juvenile justice planning and program evaluation. The department head shall be the Secretary of the Office of Policy and Management, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8, with all the powers and duties therein prescribed. The Secretary of the Office of Policy and Management shall be the employer representative (1) in collective bargaining negotiations concerning changes to the state employees retirement system and health and welfare benefits, and (2) in all other matters involving collective bargaining, including negotiation and administration of all collective bargaining agreements and supplemental understandings between the state and the state employee unions concerning all executive branch employees except (A) employees of the Division of Criminal Justice, and (B) faculty and professional employees of boards of trustees of constituent units of the state system of higher education. The secretary may designate a member of the secretary's staff to act as the employer representative in the secretary's place.

(b) There shall be such undersecretaries as may be necessary for the efficient conduct of the business of the office. Each such undersecretary shall be appointed by the secretary and shall be qualified and experienced in the functions to be performed by him. The positions of each such undersecretary shall be exempt from the classified service.

(c) The secretary may delegate to the deputy secretary all or part of the authority, powers and duties of the secretary.

(P.A. 77-614, S. 18, 610; P.A. 79-610, S. 1; P.A. 82-346, S. 1, 7; 82-472, S. 170, 183; P.A. 83-19, S. 2, 3; P.A. 88-116, S. 6; P.A. 91-343, S. 1, 11; P.A. 00-77, S. 1, 7; May Sp. Sess. P.A. 04-2, S. 100.)

History: P.A. 79-610 added coordination of employment and training programs to office of policy and management responsibilities; P.A. 82-346 amended Subsec. (a) by adding criminal and juvenile justice planning as one of the areas of responsibility; P.A. 82-472 changed effective date of P.A. 82-346 from July 1, 1982, to January 1, 1983; P.A. 83-19 removed from the office of policy and management's list of duties in Subsec. (a) the responsibility for the coordination of employment and training programs; P.A. 88-116 deleted former Subsec. (b), making office a successor department to department of planning and energy policy, and former Subsec. (c), making office a successor to budget and management division; P.A. 91-343 substituted “intergovernmental policy” for “intergovernmental relations” in Subsec. (a); P.A. 00-77 amended Subsec. (a) by adding provisions re secretary's duties as employer representative for collective bargaining, effective May 16, 2000; May Sp. Sess. P.A. 04-2 added Subsec. (c) authorizing secretary to delegate authority, powers and duties to deputy secretary, effective May 12, 2004.



Section 4-65b - Transfer of certain powers and duties to secretary from Commissioner and Department of Planning and Energy Policy, Commissioner of Finance and Control, managing director, Budget and Management Division, Tax Commissioner under chapters 111 and 112 and State Planning Council.

Section 4-65b is repealed.

(P.A. 77-614, S. 19, 610; P.A. 78-303, S. 74, 136; P.A. 82-135, S. 1, 3; P.A. 83-487, S. 6, 33; P.A. 84-512, S. 14, 30; P.A. 85-613, S. 15, 154; P.A. 88-116, S. 11.)



Section 4-66 - Powers and duties of Secretary of Office of Policy and Management.

The Secretary of the Office of Policy and Management shall have the following functions and powers:

(1) To keep on file information concerning the state’s general accounts;

(2) To furnish all accounting statements relating to the financial condition of the state as a whole, to the condition and operation of state funds, to appropriations, to reserves and to costs of operations;

(3) To furnish such statements as and when they are required for administrative purposes and, at the end of each fiscal period, to prepare and publish such financial statements and data as will convey to the General Assembly the essential facts as to the financial condition, the revenues and expenditures and the costs of operations of the state government;

(4) To furnish to the State Comptroller on or before the twentieth day of each month cumulative monthly statements of revenues and expenditures to the end of the last-completed month together with (A) a statement of estimated revenue by source to the end of the fiscal year, at least in the same detail as appears in the budget act, and (B) a statement of appropriation requirements of the state’s General Fund to the end of the fiscal year itemized as far as practicable for each budgeted agency, including estimates of lapsing appropriations, unallocated lapsing balances and unallocated appropriation requirements;

(5) To transmit to the Office of Fiscal Analysis a copy of monthly position data and monthly bond project run;

(6) To inquire into the operation of, and make or recommend improvement in, the methods employed in the preparation of the budget and the procedure followed in determining whether the funds expended by the departments, boards, commissions and institutions supported in whole or in part by the state are wisely, judiciously and economically expended and to submit such findings and recommendations to the General Assembly at each regular session, together with drafts of proposed legislation, if any;

(7) To examine each department, state college, state hospital, state-aided hospital, reformatory and prison and each other institution or other agency supported in whole or in part by the state, except public schools, for the purpose of determining the effectiveness of its policies, management, internal organization and operating procedures and the character, amount, quality and cost of the service rendered by each such department, institution or agency;

(8) To recommend, and to assist any such department, institution or agency to effect, improvements in organization, management methods and procedures and to report its findings and recommendations and submit drafts of proposed legislation, if any, to the General Assembly at each regular session;

(9) To consider and devise ways and means whereby comprehensive plans and designs to meet the needs of the several departments and institutions with respect to physical plant and equipment and whereby financial plans and programs for the capital expenditures involved may be made in advance and to make or assist in making such plans;

(10) To devise and prescribe the form of operating reports that shall be periodically required from the several departments, boards, commissions, institutions and agencies supported in whole or in part by the state;

(11) To require the several departments, boards, commissions, institutions and agencies to make such reports for such periods as said secretary may determine; and

(12) To verify the correctness of, and to analyze, all such reports and to take such action as may be deemed necessary to remedy unsatisfactory conditions disclosed by such reports.

(1949 Rev., S. 221; 1961, P.A. 517, S. 85; P.A. 74-313, S. 1, 3; P.A. 77-614, S. 23, 610; P.A. 78-298, S. 6, 14; 78-303, S. 5, 136; P.A. 82-465, S. 2, 5; P.A. 87-589, S. 1, 87; P.A. 15-142, S. 3.)

History: 1961 act changed “teachers college” to “state college”; P.A. 74-313 required department to furnish comptroller cumulative monthly statements of revenues and expenditures and accounts of estimated revenue and appropriation requirements; P.A. 77-614 substituted secretary of the office of policy and management for department and commissioner of finance and control; P.A. 78-298 required that estimated revenue be listed by source and that estimated appropriation requirements be itemized by agency; P.A. 78-303 deleted requirement regarding unused, improperly used or neglected equipment; P.A. 82-465 required secretary to transmit copy of monthly position data and bond project run to office of fiscal analysis; P.A. 87-589 made technical change, restoring language inadvertently deleted through computer processing error; P.A. 15-142 added Subdiv. designators (1) to (12), redesignated existing Subdivs. (1) and (2) as Subdiv. (4)(A) and (B) and made technical changes, effective June 30, 2015.



Section 4-66a - Secretary to advise Governor and General Assembly on matters concerning local government and matters affecting the state. Planning, management and technical assistance for local governments. Federal financial assistance and funds, and financial assistance and aid from private sources.

(a) The Secretary of the Office of Policy and Management shall advise the Governor on matters concerning local government including state laws relating to local government, the impact of federal actions or proposed federal actions on local government, the financial needs and resources of local government and the allocation of program and financial responsibility between local government and the state.

(b) The secretary shall advise the Governor regarding potential federal actions affecting state government and the citizens of the state and shall advise the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and relating to the subject area of each federal policy initiative, including the allocation of resources in the federal budget, federal public assistance policy, federal economic policy and the distribution of federal assistance and facilities among regions and states.

(c) The secretary may provide planning and management assistance to local governments utilizing such state and federal funds as may be appropriated for such purpose.

(d) The secretary shall encourage each department of state government which deals with local governments to provide technical assistance in their areas of specialization. The secretary shall advise local officials on programs of state and federal assistance for which local governments are eligible and provide assistance, when requested, in applying for such assistance.

(e) The secretary shall require that notice be given to him of all applications for federal financial assistance or for any gift, contribution, income from trust funds, or other aid from any private source submitted by the state, or any agency thereof, authorities and development agencies. The secretary may require that notice be given him of all applications for federal financial assistance submitted by municipalities or any agency thereof. The secretary may require that any notice of application for federal financial assistance be accompanied by an urban impact statement, on a form furnished by said secretary, indicating that the project or program for which such application is being made has been reviewed in accordance with the goals set forth in section 4-66b. Ongoing fund-raising from any private source by an institution of higher education shall not constitute an application under the terms of this section.

(f) The Secretary of the Office of Policy and Management is authorized to do all things necessary to apply for and accept federal funds allotted or available to the state under any federal act or program that could support activities the secretary is authorized to undertake. He shall administer such funds in accordance with state and federal law. The secretary, in consultation with the chief executive officer of Connecticut Innovations, Incorporated, or the Commissioner of Economic and Community Development, when applicable, may apply for all federal funds available to the state for defense conversion projects and other projects consistent with a defense conversion strategy.

(P.A. 77-614, S. 25, 610; P.A. 79-607, S. 5; P.A. 91-343, S. 2, 11; P.A. 93-221, S. 1; P.A. 94-65, S. 1, 4; P.A. 95-78, S. 1, 5; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-131, S. 3, 5; P.A. 14-79, S. 1.)

History: P.A. 79-607 amended notice requirement in Subsec. (e) to include provision regarding urban impact statement; P.A. 91-343 amended Subsec. (c) to allow secretary to provide assistance to local governments instead of requiring him to devise and administer program of assistance, and repealed requirement in Subsec. (d) that secretary provide technical assistance to local governments; P.A. 93-221 amended Subsec. (b) by requiring the secretary to advise the appropriations committee and any other affected committee concerning potential federal actions affecting state government, adding specific reference to federal public assistance policy; P.A. 94-65 amended Subsec. (e) to authorize the secretary of the office of policy and management to require notice by municipalities of applications for federal financial assistance and deleted provision mandating such notice, effective May 19, 1994; P.A. 95-78 amended Subsec. (f) to authorize secretary to apply for federal defense conversion funds, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner of Economic Development with Commissioner of Economic and Community Development; P.A. 97-131 amended Subsec. (e) to add gift, contribution, income from trust funds and other aid from private sources, changed requirement of notice from mandatory to permissive by the secretary and provided that ongoing fund-raising by an institution of higher education shall not constitute an application under this section, effective June 13, 1997; P.A. 14-79 amended Subsec. (f) by changing “executive director” to “chief executive officer” and making technical changes, effective June 3, 2014.

See Sec. 7-148dd re secretary's duties re problems of municipalities' fiscal disparities.



Section 4-66aa - Community investment account. Distribution of funds.

(a) There is established, within the General Fund, a separate, nonlapsing account to be known as the “community investment account”. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be distributed every three months as follows: (1) Ten dollars of each fee credited to said account shall be deposited into the agriculture sustainability account established pursuant to section 4-66cc and, then, of the remaining funds, (2) twenty-five per cent to the Department of Economic and Community Development to use as follows: (A) Three hundred eighty thousand dollars, annually, to supplement the technical assistance and preservation activities of the Connecticut Trust for Historic Preservation, established pursuant to special act 75-93, and (B) the remainder to supplement historic preservation activities as provided in sections 10-409 to 10-415, inclusive; (3) twenty-five per cent to the Department of Housing to supplement new or existing affordable housing programs; (4) twenty-five per cent to the Department of Energy and Environmental Protection for municipal open space grants; and (5) twenty-five per cent to the Department of Agriculture to use as follows: (A) Five hundred thousand dollars annually for the agricultural viability grant program established pursuant to section 22-26j; (B) five hundred thousand dollars annually for the farm transition program established pursuant to section 22-26k; (C) one hundred thousand dollars annually to encourage the sale of Connecticut-grown food to schools, restaurants, retailers and other institutions and businesses in the state; (D) seventy-five thousand dollars annually for the Connecticut farm link program established pursuant to section 22-26l; (E) forty-seven thousand five hundred dollars annually for the Seafood Advisory Council established pursuant to section 22-455; (F) forty-seven thousand five hundred dollars annually for the Connecticut Farm Wine Development Council established pursuant to section 22-26c; (G) twenty-five thousand dollars annually to the Connecticut Food Policy Council established pursuant to section 22-456; and (H) the remainder for farmland preservation programs pursuant to chapter 422. Each agency receiving funds under this section may use not more than ten per cent of such funds for administration of the programs for which the funds were provided.

(b) Notwithstanding the provisions of subsection (a) of this section, fifty per cent of the moneys deposited in the community investment account from January 1, 2016, until June 30, 2017, shall be credited every three months to the resources of the General Fund, provided the funds remaining in the account shall be distributed as provided in subsection (a) of this section.

(P.A. 05-228, S. 6; June Sp. Sess. P.A. 05-3, S. 113; P.A. 09-229, S. 28; June Sp. Sess. P.A. 09-3, S. 69; P.A. 11-48, S. 133; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 44; P.A. 14-45, S. 1; P.A. 15-244, S. 93; June Sp. Sess. P.A. 15-5, S. 41.)

History: P.A. 05-228 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 09-229 designated existing provisions as Subsec. (a), renamed account the “community investment account” and added Subsec. (b) re distribution of funds from July 1, 2009, until July 1, 2011, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(4) to require quarterly distribution of funds and add new Subparas. (E) to (H) re distribution of funds to certain organizations, effective September 9, 2009; P.A. 11-48 amended Subsec. (a) by requiring that $10 of each fee be deposited in agriculture sustainability account, replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and requiring that $47,500 annually be used for Seafood Advisory Council, $47,500 annually be used for Connecticut Farm Wine Development Council and $25,000 annually be used for Connecticut Food Policy Council, effective July 1, 2011 (Revisor’s note: “Connecticut Commission on Culture and Tourism” was changed editorially by the Revisors to “Department of Economic and Community Development” in Subsec. (b) to conform with changes made by P.A. 11-48, S. 78); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a); P.A. 14-45 deleted Subsec. (a) designator, substituted “Department of Housing” for “Connecticut Housing Finance Authority” in Subdiv. (3) and deleted former Subsec. (b) re distributions from July 1, 2009, until July 1, 2011, effective May 28, 2014; P.A. 15-244 designated existing provisions as Subsec. (a) and added Subsec. (b) to provide that 50 per cent of account deposits from January 1, 2016, to June 30, 2017, be credited to General Fund, and remaining account funds be distributed under Subsec. (a), effective January 1, 2016; June Sp. Sess. P.A. 15-5 amended Subsec. (a)(2)(A) to increase amount of annual funds distributed from the account for the Connecticut Trust for Historic Preservation from $200,000 to $380,000, effective January 1, 2016.



Section 4-66b - Capital development impact statements.

The Secretary of the Office of Policy and Management shall develop a form for capital development impact statements on which state agencies shall indicate the manner in which a planned or requested capital project or program addresses the following goals: (1) Revitalization of the economic base of urban areas by rebuilding older commercial and industrial areas, and encouraging new industries to locate in the central cities in order to protect existing jobs and create new job opportunities needed to provide meaningful economic opportunity for inner city residents; (2) revitalization of urban neighborhoods to reduce the isolation of various income, age and minority groups through the promotion of fair and balanced housing opportunities for low and moderate income residents; (3) revitalization of the quality of life for the residents of urban areas by insuring quality education, comprehensive health care, access to balanced transportation, adequate recreation facilities, responsive public safety, coordinated effective human service programs, decent housing and employment and clean water and by insuring full and equal rights and opportunities for all people to reap the economic and social benefits of society; (4) coordination of the conservation and growth of all areas of the state to insure that each area preserves its unique character and sense of community and further insure a balanced growth and prudent use of the state's resources.

(P.A. 79-607, S. 1, 22; P.A. 89-294, S. 2, 3.)

History: P.A. 89-294 deleted provision which had required secretary to establish criteria for projects and programs for which statements required to be filed with secretary and bond commission.



Section 4-66bb - Administrative costs to be paid from land protection, affordable housing and historic preservation account.

Any costs associated with administering the provisions of public act 05-228*, including fringe benefit costs, shall be paid from the account established by section 4-66aa.

(June Sp. Sess. P.A. 05-3, S. 63.)

*Note: Public act 05-228 is entitled “An Act Concerning Farm Land Preservation, Land Protection, Affordable Housing and Historic Preservation”. (See Reference Table captioned “Public Acts of 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 4-66c - Urban action bonds.

(a) For the purposes of subsection (b) of this section, the State Bond Commission shall have power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one billion five hundred fifty-nine million four hundred eighty-seven thousand five hundred forty-four dollars, provided fifty million dollars of said authorization shall be effective July 1, 2016. All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission in its discretion may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(b) (1) The proceeds of the sale of said bonds, to the extent hereinafter stated, shall be used, subject to the provisions of subsections (c) and (d) of this section, for the purpose of redirecting, improving and expanding state activities which promote community conservation and development and improve the quality of life for urban residents of the state as hereinafter stated: (A) For the Department of Economic and Community Development: Economic and community development projects, including administrative costs incurred by the Department of Economic and Community Development, not exceeding sixty-seven million five hundred ninety-one thousand six hundred forty-two dollars, one million dollars of which shall be used for a grant to the development center program and the nonprofit business consortium deployment center approved pursuant to section 32-411; (B) for the Department of Transportation: Urban mass transit, not exceeding two million dollars; (C) for the Department of Energy and Environmental Protection: Recreation development and solid waste disposal projects, not exceeding one million nine hundred ninety-five thousand nine hundred two dollars; (D) for the Department of Social Services: Child day care projects, elderly centers, shelter facilities for victims of domestic violence, emergency shelters and related facilities for the homeless, multipurpose human resource centers and food distribution facilities, not exceeding thirty-nine million one hundred thousand dollars, provided four million dollars of said authorization shall be effective July 1, 1994; (E) for the Department of Economic and Community Development: Housing projects, not exceeding three million dollars; (F) for the Office of Policy and Management: (i) Grants-in-aid to municipalities for a pilot demonstration program to leverage private contributions for redevelopment of designated historic preservation areas, not exceeding one million dollars; (ii) grants-in-aid for urban development projects including economic and community development, transportation, environmental protection, public safety, children and families and social services projects and programs, including, in the case of economic and community development projects administered on behalf of the Office of Policy and Management by the Department of Economic and Community Development, administrative costs incurred by the Department of Economic and Community Development, not exceeding one billion four hundred forty-four million eight hundred thousand dollars, provided fifty million dollars of said authorization shall be effective July 1, 2016.

(2) (A) Five million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection may be made available to private nonprofit organizations for the purposes described in said subparagraph (F)(ii). (B) Twelve million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection may be made available for necessary renovations and improvements of libraries. (C) Five million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for small business gap financing. (D) Ten million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection may be made available for regional economic development revolving loan funds. (E) One million four hundred thousand dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for rehabilitation and renovation of the Black Rock Library in Bridgeport. (F) Two million five hundred thousand dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for site acquisition, renovation and rehabilitation for the Institute for the Hispanic Family in Hartford. (G) Three million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for the acquisition of land and the development of commercial or retail property in New Haven. (H) Seven hundred fifty thousand dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for repairs and replacement of the fishing pier at Cummings Park in Stamford. (I) Ten million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for development of an intermodal transportation facility in northeastern Connecticut.

(c) Any proceeds from the sale of bonds authorized pursuant to subsections (a) and (b) of this section or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds may be used to fund grants-in-aid to municipalities or the grant-in-aid programs of said departments, including, but not limited to, financial assistance and expenses authorized under chapters 128, 129, 130, 133, 136 and 298, and section 16a-40a, provided any such program shall be implemented in an eligible municipality or is for projects in other municipalities which the State Bond Commission determines will help to meet the goals set forth in section 4-66b. For the purposes of this section, “eligible municipality” means a municipality which is economically distressed within the meaning of subsection (b) of section 32-9p, which is classified as an urban center in any plan adopted by the General Assembly pursuant to section 16a-30, which is classified as a public investment community within the meaning of subdivision (9) of subsection (a) of section 7-545, or in which the State Bond Commission determines that the project in question will help meet the goals set forth in section 4-66b. Notwithstanding the provisions of this subsection, proceeds from the sale of bonds pursuant to this section may, with the approval of the State Bond Commission, be used for transit-oriented development projects, as defined in section 13b-79o, in any municipality.

(d) Any economic development project eligible for assistance under this section may include but not be limited to: (1) The construction or rehabilitation of commercial, industrial and mixed use structures; and (2) the construction, reconstruction or repair of roads, accessways and other site improvements. The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract for state financial assistance for any eligible economic or community development project in the form of a grant-in-aid. Any grant-in-aid shall be in an amount not in excess of the cost of the project for which the grant is made as determined and approved by the Commissioner of Economic and Community Development. Before entering into a grant-in-aid contract the Commissioner of Economic and Community Development shall have approved an application submitted on forms provided by the commissioner. No project shall be undertaken until the Commissioner of Economic and Community Development approves the plans, specifications and estimated costs. The commissioner may adopt such regulations, in accordance with chapter 54, as are necessary for the implementation of this section.

(e) Notwithstanding any provision of the general statutes to the contrary, whenever the Department of Economic and Community Development or the Office of Policy and Management is authorized by the general statutes to assess, collect or fund administrative expenses or service charges or otherwise recover costs or expenses incurred by the state in carrying out the provisions of any economic or community development project or program administered by the Department of Economic and Community Development, except in the case of administrative oversight charges described in section 8-37tt amounts so assessed, collected or funded by the state may be used to pay any administrative expenses of the Department of Economic and Community Development and shall not be required to be used to pay expenses related to a particular project or program.

(P.A. 79-607, S. 21; P.A. 80-21, S. 1, 5; 80-411, S. 2, 3; 80-483, S. 11, 186; P.A. 81-472, S. 1, 159; P.A. 83-365; June Sp. Sess. P.A. 83-33, S. 2, 17; P.A. 84-443, S. 1, 20; P.A. 85-558, S. 2, 17; 85-613, S. 16, 154; P.A. 86-396, S. 3, 25; P.A. 87-405, S. 1, 26; P.A. 88-343, S. 3, 32; P.A. 89-211, S. 3; 89-331, S. 4, 30; P.A. 90-297, S. 1, 24; June Sp. Sess. P.A. 91-4, S. 6, 25; May Sp. Sess. P.A. 92-7, S. 1, 36; P.A. 93-262, S. 1, 87; 93-382, S. 53, 69; June Sp. Sess. P.A. 93-1, S. 1, 45; P.A. 95-250, S. 1; 95-272, S. 1, 29; P.A. 96-181, S. 104, 121; 96-211, S. 1, 5, 6; 96-256, S. 169, 209; June 5 Sp. Sess. P.A. 97-1, S. 2, 20; P.A. 98-259, S. 1, 17; P.A. 99-241, S. 2, 66; 99-242, S. 88, 90; P.A. 00-167, S. 57, 69; June Sp. Sess. P.A. 01-7, S. 1, 28; May 9 Sp. Sess. P.A. 02-5, S. 1; May Sp. Sess. P.A. 04-1, S. 1; May Sp. Sess. P.A. 04-2, S. 110; June Sp. Sess. P.A. 05-5, S. 1; P.A. 06-136, S. 12; June Sp. Sess. P.A. 07-7, S. 40; P.A. 10-44, S. 26; P.A. 11-57, S. 61; 11-80, S. 1; P.A. 13-239, S. 51; P.A. 14-98, S. 28; June Sp. Sess. P.A. 15-1, S. 51.)

History: P.A. 80-21 removed housing projects from control of economic development department and gave control to housing department under Subsec. (b); P.A. 80-411 included shelter facilities for victims of household abuse under control of human resources department in Subsec. (b); P.A. 80-483 and P.A. 81-472 made technical changes; P.A. 83-365 added Subsec. (d) concerning economic development projects; June Sp. Sess. P.A. 83-33 increased total authorization from $12,000,000 to $13,000,000 and economic development project segment from $2,000,000 to $3,000,000; P.A. 84-443 increased general authorization limit to $15,000,000, including an increase for the departments of economic development and human resources to $4,000,000 each, delayed the deadline for authorization by the state bond commission to October 1, 1986, and incorrectly showed Subsec. (d) as new language whereas it had already been added by P.A. 83-365; P.A. 85-558 increased the bond authorization limit to $17,300,000, increasing economic development segment to $5,300,000 and human resources segment to $5,000,000; P.A. 85-613 made technical change; P.A. 86-396 amended Subsec. (a) to increase bond authorization from $17,300,000 to $20,050,000 and amended Subsec. (b) to increase bond authorization in Subdiv. (1) from $5,300,000 five to 6,300,000, to increase bond authorization in Subdiv. (4) from $5,000,000 to $5,750,000 and to add Subdiv. (6) re historic preservation areas; P.A. 87-405 amended Subsec. (a) to increase the bond authorization from $20,050,000 to $59,050,000 and amended Subsec. (b) to increase the bond authorization in Subdiv. (1) from $6,300,000 to $7,300,000, to increase the bond authorization in Subdiv. (4) from $5,750,000 to $8,750,000 and to include emergency shelters for the homeless and multipurpose human resource centers within that authorization and to add Subdiv. (6)(B) re grants-in-aid to municipalities, municipal entities and certain nonprofit organizations; P.A. 88-343 amended Subsec. (a) to increase the bond authorization from $59,050,000 to $68,050,000 and amended Subsec. (b)(1) to increase the bond authorization from $7,300,000 to $9,300,000 and (b)(4) from $8,750,000 to $15,750,000 and added “related facilities” in Subsec. (b)(4); P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-331 increased the total bond authorization from $68,050,000 to $72,550,000 and increased the bond authorization for the department of human resources from $15,750,000 to $20,250,000; P.A. 90-297 amended Subsec. (a) to increase the bond authorization from $72,550,000 to $79,645,902 and amended Subsec. (b)(1) to increase the bond authorization from $9,300,000 to $9,800,000,(b)(2) to decrease the bond authorization from $2,000,000 to $1,995,902 and (b)(4) to increase the bond authorization from $20,250,000 to $26,850,000; June Sp. Sess. P.A. 91-4 increased the bond authorization in Subsec. (a) from $79,645,902 to $92,345,902, in Subsec. (b)(1) the amount of the proceeds from the sale of said bonds to be used for economic development was increased from $9,800,000 to $17,500,000 and in Subsec. (b)(4) the amount to be used for the department of human resources was increased from $26,850,000 to $31,850,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization from $92,345,902 to $106,595,902 and amended Subsec. (b)(1) to increase the bond authorization from $17,500,000 to $18,500,000, Subsec. (b)(4) to increase the bond authorization from $31,850,000 to $35,100,000 and to include in such authorization food distribution facilities and Subsec. (b)(6)(B)to increase the bond authorization from $35,000,000 to $45,000,000 and to include in such authorization public safety programs; P.A. 93-262 authorized substitution of department of social services for department of human resources, effective July 1, 1993; P.A. 93-382 added definition of “applicant” in Subsec. (d), extending eligibility for grants-in-aid to nonmunicipal entities, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization from $106,595,902 to $173,895,902, effective July 1, 1993, provided $30,500,000 of said authorization shall be effective July 1, 1994, and amended Subsec. (b)(1) to increase bond authorization from $18,500,000 to $48,500,000, effective July 1, 1993, provided $10,000,000 of the authorization shall be effective July 1, 1994, (b)(4) from $35,100,000 to $39,100,000, effective July 1, 1993, provided $4,000,000 of said authorization shall be effective July 1, 1994, and (b)(6) from $45,000,000 to $78,300,000, effective July 1, 1993, provided $16,500,000 of the authorization shall be effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-272 amended Subsec. (a) to increase authorization from $173,895,902 to $197,895,902 provided $12,000,000 of the authorization shall be effective July 1, 1996, Subsec. (b) to increase authorization for the Department of Economic and Community Development from $48,500,000 to $58,500,000 provided $5,000,000 of the authorization shall be effective July 1, 1996, and the authorization for grants-in-aid for urban development projects from $78,300,000 to $92,300,000 provided $7,000,000 of the authorization shall be effective July 1, 1996, effective July 1, 1995; P.A. 96-181 amended Subsec. (a) to increase authorization from $197,895,000 to $275,895,000 and the amount available for July 1, 1996, from $12,000,000 to $90,000,000, Subsec. (b) to include administrative costs incurred by the Department of Economic and Community Development, to provide that $2,000,000 be used for the Technology-Based Revolving Loan Fund program, to add the Department of Children and Families and to increase the amounts available for grants-in-aid under Subdiv. (6)(B) from $92,300,000 to $170,300,000 and the amount available for July 1, 1996, from $7,000,000 to $85,000,000, Subsec. (c) to add to the definition of “eligible municipality” reference to determination by Bond Commission that projects meet goal of Sec. 4-66b, and Subsec. (d) to delete definition of “applicant” and make technical changes, effective July 1, 1996; P.A. 96-256 amended Subsec. (d) to replace reference to Sec. 33-421 with Sec. 33-1002, effective January 1, 1997; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization from $275,895,902 to $384,695,902 provided $54,400,000 is effective July 1, 1998, and amended Subsec. (b) to increase bond authorization from $58,500,000 to $67,300,000 provided $4,400,000 is effective July 1, 1998, and to delete reference to the Technology-Based Revolving Loan Fund program, effective July 31, 1997; P.A. 98-259, effective July 1, 1998, amended Subsec. (a) to increase authorization from $384,695,902 to $409,695,902 provided $79,400,000 of said authorization was effective July 1, 1998, and amended Subsec. (b) to increase authorization in Subdiv. (2) from $1,995,902 to $2,000,000, to decrease the authorization in Subdiv. (3) from $2,000,000 to $1,995,902, and to increase the authorization in Subdiv. (6) from $270,300,000 to $295,300,000 provided $75,000,000 of said authorization was effective July 1, 1998; P.A. 99-241 amended Subsec. (a) to increase authorization from $409,695,902 to $596,695,902 provided $93,000,000 is effective July 1, 2000, and Subsec. (b) to increase authorization from $67,300,000 to $77,300,000, one million to be used for a grant to the deployment center program provided $5,000,000 is effective July 1, 2000, effective July 1, 1999; P.A. 99-242 amended Subsec. (a) to increase authorization from $596,695,902 to $669,695,902 provided $130,000,000 is effective July 1, 2000, effective July 1, 1999; P.A. 00-167 amended Subsec. (b) to provide that $5,000,000 of the grants authorized under Subdiv. (6)(B) may be made to private nonprofit organizations and that $5,000,000 of the grants authorized under Subdiv. (6)(B) may be made for necessary renovations and improvements of libraries, and amended Subsec. (c) to include public investment communities as eligible municipalities, effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase the authorization from $669,695,902 to $953,695,902 provided $142,000,000 is effective July 1, 2002, and amended Subsec. (b) to increase authorization to the Department of Economic and Community Development for economic and community development projects from $77,300,000 to $81,300,000 provided $2,000,000 is effective July 1, 2002, and to increase authorization to Office of Policy and Management for various projects from $545,300,000 to $825,300,000 provided $140,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to decrease authorization from $953,695,902 to $906,987,544 and to provide that $107,000,000 of such authorization shall be effective July 1, 2003, and amended Subsec. (b)(1) to decrease amount authorized for the Department of Economic and Community Development from $81,300,000 to $74,591,642 and to provide that $7,000,000 of such authorization shall be effective July 1, 2003, Subsec. (b)(6)(B) to decrease the amount authorized for the Office of Policy and Management from $825,300,000 to $785,300,000 and to provide that $100,000,000 of such authorization shall be effective July 1, 2003, and to add provision that $5,000,000 be made available for small business gap financing, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the aggregate authorization to $982,487,544 and to provide that $75,500,000 of said authorization is effective July 1, 2004, and amended Subsec. (b) to decrease authorization to the Department of Economic and Community Development in Subdiv. (1) to $67,591,642, to delete provision re part of said authorization which was effective July 1, 2003, to increase authorization to the Department of Economic and Community Development in Subdiv. (6)(B) to $867,800,000, of which $82,500,000 is effective July 1, 2004, to increase authorization for renovations and improvements of libraries to $10,000,000 and to add provision making a portion of authorized funds available for regional economic development revolving loan funds, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (b) to increase an authorization for renovations and improvements of libraries to $12,000,000, effective May 12, 2004; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $982,487,541 to $1,132,487,544, of which $65,000,000 is effective July 1, 2006, and amended Subsec. (b) by dividing it into Subdivs. (1) and (2), making conforming changes therein, increasing the amount authorized for the Department of Economic and Community Development from $867,800,000 to $1,017,800,000, of which $65,000,000 is effective July 1, 2006, and providing that $1,400,000 be made available for Black Rock Library and $2,500,000 be made available for the Institute for the Hispanic Family, effective July 1, 2005; P.A. 06-136 amended Subsec. (c) to provide that bonds may be used for transit-oriented development projects, effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) to increase aggregate authorization from $1,132,487,544 to $1,172,487,544, of which $20,000,000 is effective July 1, 2008, and amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,017,800,000 to $1,057,800,000, of which $20,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 10-44 amended Subsec. (a) to decrease aggregate authorization from $1,172,487,544 to $1,159,487,544 and to delete provision re authorization amount effective on July 1, 2008, amended Subsec. (b)(1)(F)(ii) to decrease amount authorized from $1,057,800,000 to $1,044,800,000 and to delete provision re authorization amount effective on July 1, 2008, and amended Subsec. (b)(2) by adding Subpara. (G) providing that $3,000,000 be made available for land acquisition and development in New Haven and Subpara. (H) providing that $750,000 be made available for Cummings Park in Stamford, effective July 1, 2010; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $1,159,487,544 to $1,259,487,544, of which $50,000,000 is effective July 1, 2012, and amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,044,800,000 to $1,144,800,000, of which $50,000,000 is effective July 1, 2012, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $1,259,487,544 to $1,359,487,544 and change date that $50,000,000 of authorization is effective from July 1, 2012, to July 1, 2014, and amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,144,800,000 to $1,244,800,000 and change date that $50,000,000 of authorization is effective from July 1, 2012, to July 1, 2014, effective July 1, 2013; P.A. 14-98 amended Subsec. (a) to increase aggregate authorization from $1,359,487,544 to $1,439,487,544 and delete provision re $50,000,000 of authorization to be effective July 1, 2014, amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,244,800,000 to $1,324,800,000 and delete provision re $50,000,000 of authorization to be effective July 1, 2014, and amended Subsec. (b)(2) by adding Subpara. (I) authorizing $10,000,000 for an intermodal transportation facility in northeastern Connecticut, effective July 1, 2014; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to increase aggregate authorization from $1,439,487,544 to $1,559,487,544, of which $50,000,000 is effective July 1, 2016, and amended Subsec. (b)(1)(F)(ii) to increase authorization from $1,324,800,000 to $1,444,800,000, of which $50,000,000 is effective July 1, 2016, effective July 1, 2015.



Section 4-66cc - Agricultural sustainability account.

There is established an account to be known as the “agricultural sustainability account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Commissioner of Agriculture for the purpose of providing agricultural assistance pursuant to section 22-265b.

(P.A. 09-229, S. 29.)

History: P.A. 09-229 effective July 1, 2009.



Section 4-66d - Standardized form for notification of possible reimbursement liability.

(a) The Secretary of the Office of Policy and Management shall develop a standardized form of notice for the Departments of Social Services, Children and Families, Developmental Services and Mental Health and Addiction Services for the purpose of disclosing to an applicant or recipient of care or support, or the legally liable relative, as defined in subsection (c) of section 4a-12, of a person receiving care or support, the possibility of liability for reimbursement of any amount paid by the state on behalf of the care or support of an applicant, recipient or child. Said form shall include the following: (1) Whether payments required are full or partial payment of moneys owed to the department; (2) that the applicant or recipient of care or support, or the legally liable relative may be liable for the entire cost of care or support; and (3) that upon request, at the end of care or support, itemization of costs and list of services provided. Said form may be included in an application for care or support.

(b) The Departments of Social Services, Children and Families, Developmental Services and Mental Health and Addiction Services shall provide the form of notice established pursuant to subsection (a) of this section to all applicants or recipients of care or support or the legally liable relatives, as defined in subsection (c) of section 4a-12, of a child receiving care or support, if the whereabouts of such relatives are known.

(P.A. 97-312, S. 1; P.A. 07-73, S. 2(a).)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 4-66e - Development of interagency self-sufficiency measurement standards.

(a) For purposes of this section, “self-sufficiency measurement” means a calculation of the income an employed adult may need to meet family needs, including, but not limited to, housing, food, day care, transportation and medical costs.

(b) Not later than January 1, 1999, the Office of Policy and Management shall contract with a private vendor to develop a self-sufficiency measurement by October 1, 1999. This measurement shall take into account geographical variations in costs and the age and number of children in the family. The value of any state or federal public assistance benefit received by a recipient of temporary family assistance shall be calculated into such recipient’s self-sufficiency measurement.

(c) Not later than October 31, 1999, the Office of Policy and Management shall distribute the self-sufficiency measurement to all state agencies that counsel individuals who are seeking education, training or employment. Effective October 31, 1999, the Office of Policy and Management may also distribute the self-sufficiency measurement to any other entity that requests such measurement. Such state agencies and other entities may use the self-sufficiency measurement to assist and guide individuals who are seeking education, training or employment in establishing personal financial goals and estimating the amount of income such individuals may need to support their families.

(d) The self-sufficiency measurement shall not be used to: (1) Analyze the success or failure of any program; (2) determine or establish eligibility or benefit levels for any state or federal public assistance program, including, but not limited to, temporary family assistance, child care assistance, medical assistance, state-administered general assistance, supplemental nutrition assistance or eligibility for the HUSKY Health program; (3) determine whether a person subject to time-limited benefits under the temporary family assistance program qualifies for an extension of benefits under such program; or (4) supplement the amount of benefits awarded under the temporary family assistance program.

(P.A. 98-169, S. 1, 8; P.A. 02-54, S. 1; P.A. 09-9, S. 1; P.A. 14-42, S. 2; P.A. 15-69, S. 1.)

History: P.A. 98-169 effective July 1, 1998; P.A. 02-54 made a technical change in Subsec. (a), added new Subsec. (d) to require that the self-sufficiency measurement be updated not later than January 1, 2003, and every three years thereafter, and redesignated existing Subsec. (d) as Subsec. (e), effective May 9, 2002; P.A. 09-9 amended Subsec. (e)(2) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 14-42 deleted former Subsec. (d) re updating of the self-sufficiency measurement and redesignated existing Subsec. (e) as Subsec. (d), effective May 28, 2014; P.A. 15-69 amended Subsec. (d)(2) to replace “HUSKY plan” with “HUSKY Health program”, effective June 19, 2015.



Section 4-66f - Maintenance of funds received from the Federal Emergency Management Agency.

Notwithstanding any provision of the general statutes or the regulations adopted thereunder, disaster assistance funds received by the Department of Emergency Services and Public Protection from the Federal Emergency Management Agency for administration may be maintained in a separate fund or separate account within the General Fund and used for any administrative functions. The balance of any such funds remaining at the end of each fiscal year shall be carried forward for the fiscal year next succeeding.

(P.A. 99-97, S. 5, 6; May Sp. Sess. P.A. 04-2, S. 82; P.A. 11-51, S. 134.)

History: P.A. 99-97 effective June 3, 1999; May Sp. Sess. P.A. 04-2 changed state agency receiving federal disaster assistance funds from Office of Policy and Management to Office of Emergency Management, effective May 12, 2004 (Revisor's note: Pursuant to P.A. 04-219, the reference to “Office of Emergency Management” was changed editorially by the Revisors to “Department of Emergency Management and Homeland Security”); pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 4-66g - Small town economic assistance program. Bond authorization. Certain sewer projects eligible.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three hundred million dollars, provided twenty million dollars of said authorization shall be effective July 1, 2016.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Policy and Management for a small town economic assistance program the purpose of which shall be to provide grants-in-aid to any municipality or group of municipalities, provided the municipality and each municipality that is part of a group of municipalities is not economically distressed within the meaning of subsection (b) of section 32-9p, does not have an urban center in any plan adopted by the General Assembly pursuant to section 16a-30 and is not a public investment community within the meaning of subdivision (9) of subsection (a) of section 7-545. Such grants shall be used for purposes for which funds would be available under section 4-66c. No group of municipalities may receive an amount exceeding in the aggregate five hundred thousand dollars per municipality in such group in any one fiscal year under said program. No individual municipality may receive more than five hundred thousand dollars in any one fiscal year under said program, except that any municipality that receives a grant under said program as a member of a group of municipalities shall continue to be eligible to receive an amount equal to five hundred thousand dollars less the amount of such municipality’s proportionate share of such grant. Notwithstanding the provisions of this subsection and section 4-66c, a municipality that is (1) a distressed municipality within the meaning of subsection (b) of section 32-9p or a public investment community within the meaning of subdivision (9) of subsection (a) of section 7-545, and (2) otherwise eligible under this subsection for the small town economic assistance program may elect to be eligible for said program individually or as part of a group of municipalities in lieu of being eligible for financial assistance under section 4-66c, by a vote of its legislative body or, in the case of a municipality in which the legislative body is a town meeting, its board of selectmen, and submitting a written notice of such vote to the Secretary of the Office of Policy and Management. Any such election shall be for the four-year period following submission of such notice to the secretary and may be extended for additional four-year periods in accordance with the same procedure for the initial election.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(d) Any grant-in-aid allowed under the small town economic assistance program under this section may be administered on behalf of the Office of Policy and Management by another state agency as determined by the Secretary of the Office of Policy and Management.

(e) Notwithstanding the provisions of section 16a-31, no municipality that has a population of less than fifteen thousand as determined by the most recent decennial census and in which at least five thousand five hundred acres of land but not more than six thousand acres of land is owned by a regional water authority shall be denied a grant pursuant to subsections (a) to (d), inclusive, of this section for a sewer project solely because such project is not consistent with the locational guide map accompanying the state plan of conservation and development adopted under chapter 297.

(June Sp. Sess. P.A. 01-7, S. 19, 28; May 9 Sp. Sess. P.A. 02-5, S. 21; May Sp. Sess. P.A. 04-1, S. 2; P.A. 05-194, S. 1; 05-247, S. 10; June Sp. Sess. P.A. 05-5, S. 2; June Sp. Sess. P.A. 07-7, S. 41; Sept. Sp. Sess. P.A. 09-2, S. 1; P.A. 11-57, S. 62; 11-123, S. 1; P.A. 13-239, S. 52; June Sp. Sess. P.A. 15-1, S. 52.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 added Subsec. (d) re administration of grant-in-aid, effective August 15, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the aggregate authorization to $60,000,000, make $20,000,000 of said authorization effective July 1, 2004, and delete provision re funds authorized in 2002, effective July 1, 2004; P.A. 05-194 amended Subsec. (b) to authorize certain distressed municipalities and public investment communities to elect to be eligible for the small town economic assistance program in lieu of being eligible for financial assistance under Sec. 4-66c, effective July 1, 2005; P.A. 05-247, designated editorially by the Revisors as Subsec. (e), provided that certain municipalities shall not be denied a grant for a sewer project solely because the project is not consistent with the locational guide map, effective July 8, 2005; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $60,000,000 to $100,000,000, of which $20,000,000 is effective July 1, 2006, and amended Subsec. (b) to remove requirement that to receive grant, municipality must have a population under thirty thousand, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $100,000,000 to $140,000,000, of which $20,000,000 is effective July 1, 2008, effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) to increase aggregate authorization from $140,000,000 to $180,000,000, of which $20,000,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $180,000,000 to $220,000,000, of which $20,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 11-123 amended Subsec. (b) to allow groups of municipalities to apply for grants, to limit the amount of any such grant and to make conforming changes, effective July 8, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $220,000,000 to $260,000,000, and change date that $20,000,000 of authorization is effective from July 1, 2012, to July 1, 2014, effective July 1, 2013; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to increase aggregate authorization from $260,000,000 to $300,000,000 and change date that $20,000,000 of authorization is effective from July 1, 2014, to July 1, 2016, effective July 1, 2015.



Section 4-66h - Main Street Investment Fund account. Distribution of funds.

(a) There is established an account to be known as the “Main Street Investment Fund account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Department of Housing for the purposes of providing grants not to exceed five hundred thousand dollars to municipalities with populations of not more than thirty thousand or municipalities eligible for the small town economic assistance program pursuant to section 4-66g for eligible projects as defined in subsection (d) of this section. Municipalities shall apply for such grants in a manner to be determined by the Commissioner of Housing. Said commissioner may contract with a nonprofit entity to administer the provisions of this section.

(b) In awarding such grants, the commissioner shall determine that an eligible project advances the municipality's approved plan pursuant to subdivision (2) of subsection (d) of this section. Such advancements may include, but need not be limited to, facade or awning improvements; sidewalk improvements or construction; street lighting; building renovations, including mixed use of residential and commercial; landscaping and development of recreational areas and greenspace; bicycle paths; and other improvements or renovations deemed by the commissioner to contribute to the economic success of the municipality.

(c) A grant received pursuant to this section shall be used for improvements to property owned by the municipality, except the municipality may use a portion of the proceeds of such grant to provide a one-time reimbursement to owners of commercial private property for eligible expenditures that directly support and enhance an eligible project. The maximum allowable reimbursement for such eligible expenditures to any such owner shall be fifty thousand dollars, to be provided at the following rates: (1) Expenditures equal to or less than fifty thousand dollars shall be reimbursed at a rate of fifty per cent, and (2) any additional expenditures greater than fifty thousand dollars but less than or equal to one hundred fifty thousand dollars shall be reimbursed at a rate of twenty-five per cent.

(d) For the purposes of this section:

(1) “Eligible expenditures” include expenses for cosmetic and structural exterior building improvements, signage, lighting and landscaping that is visible from the street, including, but not limited to, exterior painting or surface treatment, decorative awnings, window and door replacements or modifications, storefront enhancements, irrigation, streetscape, outdoor patios and decks, exterior wall lighting, decorative post lighting and architectural features, but do not include (A) any renovations that are solely the result of ordinary repair and maintenance, (B) improvements that are required to remedy a health, housing or safety code violation, or (C) nonpermanent structures, furnishings, movable equipment or other nonpermanent amenities. Eligible expenditures also include reasonable administrative expenses incurred by a nonprofit entity contracted with by the Department of Housing to implement the provisions of this section.

(2) “Eligible projects” means projects that are part of a plan previously approved by the governing body of the municipality to develop or improve town commercial centers to attract small businesses, promote commercial viability, and improve aesthetics and pedestrian access.

(Oct. Sp. Sess. P.A. 11-1, S. 78; June 12 Sp. Sess. P.A. 12-1, S. 208; P.A. 13-234, S. 2; 13-239, S. 90.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by authorizing secretary to contract with a nonprofit entity to administer section and amended Subsec. (d)(1) by redefining “eligible expenditures”, effective June 15, 2012; P.A. 13-239 replaced “Office of Policy and Management”, “Secretary of the Office of Policy and Management” and “secretary” with “Department of Housing”, “Commissioner of Housing” and “commissioner”, respectively, effective July 1, 2013.



Section 4-66k - Regional planning incentive account.

(a) There is established an account to be known as the “regional planning incentive account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Secretary of the Office of Policy and Management in accordance with subsection (b) of this section for the purposes of first providing funding to regional planning organizations in accordance with the provisions of subsections (b) and (c) of this section and then to providing grants under the regional performance incentive program established pursuant to section 4-124s.

(b) For the fiscal year ending June 30, 2014, funds from the regional planning incentive account shall be distributed to each regional planning organization, as defined in section 4-124i, revision of 1958, revised to January 1, 2013, in the amount of one hundred twenty-five thousand dollars. Any regional council of governments that is comprised of any two or more regional planning organizations that voluntarily consolidate on or before December 31, 2013, shall receive an additional payment in an amount equal to the amount the regional planning organizations would have received if such regional planning organizations had not voluntarily consolidated.

(c) Beginning in the fiscal year ending June 30, 2015, and annually thereafter, funds from the regional planning incentive account shall be distributed to each regional council of governments formed pursuant to section 4-124j, in the amount of one hundred twenty-five thousand dollars plus fifty cents per capita, using population information from the most recent federal decennial census. Any regional council of governments that is comprised of any two or more regional planning organizations, as defined in section 4-124i, revision of 1958, revised to January 1, 2013, that voluntarily consolidated on or before December 31, 2013, shall receive a payment in the amount of one hundred twenty-five thousand dollars for each such regional planning organization that voluntarily consolidated on or before said date.

(P.A. 11-6, S. 95; June 12 Sp. Sess. P.A. 12-1, S. 190; P.A. 13-247, S. 251.)

History: P.A. 11-6 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 designated existing provision re grants as Subdiv. (1) and added Subdiv. (2) re providing funding to Voluntary Regional Consolidation Bonus Pool, effective July 1, 2012; P.A. 13-247 designated existing provisions as Subsec. (a) and amended same by changing name of account to regional planning incentive account, specifying that moneys be expended “in accordance with subsection (b) of this section”, adding “first providing funding to regional planning organizations in accordance with the provisions of subsections (b) and (c) of this section and then to”, deleting former Subdiv. (2) re funding to Voluntary Regional Consolidation Bonus Pool and making a conforming change, and added Subsecs. (b) and (c) re distribution of funds in account in fiscal years ending June 30, 2014, and June 30, 2015, effective June 19, 2013.



Section 4-66l - Municipal revenue sharing account. Motor vehicle property tax grants. Municipal revenue sharing grants. Regional services grants.

(a) For the purposes of this section:

(1) “FY 15 mill rate” means the mill rate a municipality uses during the fiscal year ending June 30, 2015;

(2) “Mill rate” means the mill rate a municipality uses to calculate tax bills for motor vehicles;

(3) “Municipality” means any town, city, consolidated town and city or consolidated town and borough;

(4) “Municipal spending” means:

Municipal
spending for
the fiscal year
prior to the
current fiscal
year

–

Municipal
spending for
the fiscal year
two years
prior to the
current year

X 100

= Municipal spending;

Municipal spending for the fiscal
year two years prior to the
current year

(5) “Per capita distribution” means:

Town population

X Sales tax revenue

= Per capita distribution;

Total state population

(6) “Pro rata distribution” means:

Municipal weighted
mill rate calculation

X Sales tax revenue

= Pro rata distribution;

Sum of all municipal
weighted mill rate
calculations combined

(7) “Regional council of governments” means any such council organized under the provisions of sections 4-124i to 4-124p, inclusive;

(8) “Town population” means the number of persons in a municipality according to the most recent estimate of the Department of Public Health;

(9) “Total state population” means the number of persons in this state according to the most recent estimate published by the Department of Public Health;

(10) “Weighted mill rate” means a municipality’s FY 15 mill rate divided by the average of all municipalities’ FY 15 mill rate;

(11) “Weighted mill rate calculation” means per capita distribution multiplied by a municipality’s weighted mill rate;

(12) “Sales tax revenue” means the moneys in the account remaining for distribution pursuant to subdivision (7) of subsection (b) of this section;

(13) “District” means any district, as defined in section 7-324; and

(14) “Secretary” means the Secretary of the Office of Policy and Management.

(b) There is established an account to be known as the “municipal revenue sharing account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The secretary shall set aside and ensure availability of moneys in the account in the following order of priority and shall transfer or disburse such moneys as follows:

(1) Ten million dollars for the fiscal year ending June 30, 2016, shall be transferred not later than April fifteenth for the purposes of grants under section 10-262h;

(2) For the fiscal year ending June 30, 2017, and each fiscal year thereafter, moneys sufficient to make motor vehicle property tax grants payable to municipalities pursuant to subsection (c) of this section shall be expended not later than August first annually by the secretary;

(3) For the fiscal year ending June 30, 2017, and each fiscal year thereafter, moneys sufficient to make the grants payable from the select payment in lieu of taxes grant account established pursuant to section 12-18c shall annually be transferred to the select payment in lieu of taxes account in the Office of Policy and Management;

(4) For the fiscal years ending June 30, 2017, June 30, 2018, and June 30, 2019, moneys sufficient to make the municipal revenue sharing grants payable to municipalities pursuant to subsection (d) of this section shall be expended not later than October thirty-first annually by the secretary;

(5) Ten million dollars for the fiscal year ending June 30, 2017, shall be transferred not later than April fifteenth for the purposes of grants under section 10-262h;

(6) (A) For the fiscal year ending June 30, 2017, three million dollars shall be expended by the secretary for the purposes of the regional services grants pursuant to subsection (e) of this section to the regional councils of governments, and (B) for the fiscal year ending June 30, 2018, and each fiscal year thereafter, seven million dollars shall be expended for the purposes of the regional services grants pursuant to subsection (e) of this section to the regional councils of governments; and

(7) For the fiscal year ending June 30, 2020, and each fiscal year thereafter, moneys in the account remaining shall be expended annually by the secretary for the purposes of the municipal revenue sharing grants established pursuant to subsection (f) of this section. Any such moneys deposited in the account for municipal revenue sharing grants between October first and June thirtieth shall be distributed to municipalities on the following October first and any such moneys deposited in the account between July first and September thirtieth shall be distributed to municipalities on the following January thirty-first. Any town may apply to the Office of Policy and Management on or after July first for early disbursement of a portion of such grant. The Office of Policy and Management may approve such an application if it finds that early disbursement is required in order for a town to meet its cash flow needs. No early disbursement approved by said office may be issued later than September thirtieth.

(c) (1) For the fiscal year ending June 30, 2017, motor vehicle property tax grants to municipalities that impose mill rates greater than 32 mills or that, when combined with the mill rate of any district located within the municipality, impose mill rates greater than 32 mills, shall be made in an amount equal to the difference between the amount of property taxes levied by the municipality and any district located within the municipality on motor vehicles for the assessment year commencing October 1, 2013, and the amount such levy would have been if the mill rate on motor vehicles for said assessment year was 32 mills; and (2) for the fiscal year ending June 30, 2018, and each fiscal year thereafter, motor vehicle property tax grants to municipalities that impose mill rates greater than 29.36 mills or that, when combined with the mill rate of any district located within the municipality, impose mill rates greater than 29.36 mills, shall be made in an amount equal to the difference between the amount of property taxes levied by the municipality and any district located within the municipality on motor vehicles for the assessment year commencing October 1, 2013, and the amount such levy would have been if the mill rate on motor vehicles for said assessment year was 29.36 mills. Not later than fifteen calendar days after receiving a property tax grant pursuant to this section, the municipality shall disburse to any district located within the municipality the amount of any such property tax grant that is attributable to the district.

(d) For the fiscal years ending June 30, 2017, June 30, 2018, and June 30, 2019, each municipality shall receive a municipal revenue sharing grant. The total amount of the grant payable is as follows:

Municipality

Grant Amounts

Andover

96,020

Ansonia

643,519

Ashford

125,591

Avon

539,387

Barkhamsted

109,867

Beacon Falls

177,547

Berlin

1,213,548

Bethany

164,574

Bethel

565,146

Bethlehem

61,554

Bloomfield

631,150

Bolton

153,231

Bozrah

77,420

Branford

821,080

Bridgeport

9,758,441

Bridgewater

22,557

Bristol

1,836,944

Brookfield

494,620

Brooklyn

149,576

Burlington

278,524

Canaan

21,294

Canterbury

84,475

Canton

303,842

Chaplin

69,906

Cheshire

855,170

Chester

83,109

Clinton

386,660

Colchester

475,551

Colebrook

42,744

Columbia

160,179

Cornwall

16,221

Coventry

364,100

Cromwell

415,938

Danbury

2,993,644

Darien

246,849

Deep River

134,627

Derby

400,912

Durham

215,949

East Granby

152,904

East Haddam

268,344

East Hampton

378,798

East Hartford

2,036,894

East Haven

854,319

East Lyme

350,852

East Windsor

334,616

Eastford

33,194

Easton

223,430

Ellington

463,112

Enfield

1,312,766

Essex

107,345

Fairfield

1,144,842

Farmington

482,637

Franklin

37,871

Glastonbury

1,086,151

Goshen

43,596

Granby

352,440

Greenwich

527,695

Griswold

350,840

Groton

623,548

Guilford

657,644

Haddam

245,344

Hamden

2,155,661

Hampton

54,801

Hartford

1,498,643

Hartland

40,254

Harwinton

164,081

Hebron

300,369

Kent

38,590

Killingly

505,562

Killingworth

122,744

Lebanon

214,717

Ledyard

442,811

Lisbon

65,371

Litchfield

244,464

Lyme

31,470

Madison

536,777

Manchester

1,971,540

Mansfield

756,128

Marlborough

188,665

Meriden

1,893,412

Middlebury

222,109

Middlefield

131,529

Middletown

1,388,602

Milford

2,707,412

Monroe

581,867

Montville

578,318

Morris

40,463

Naugatuck

1,251,980

New Britain

3,131,893

New Canaan

241,985

New Fairfield

414,970

New Hartford

202,014

New Haven

114,863

New London

917,228

New Milford

814,597

Newington

937,100

Newtown

824,747

Norfolk

28,993

North Branford

421,072

North Canaan

95,081

North Haven

702,295

North Stonington

155,222

Norwalk

4,896,511

Norwich

1,362,971

Old Lyme

115,080

Old Saybrook

146,146

Orange

409,337

Oxford

246,859

Plainfield

446,742

Plainville

522,783

Plymouth

367,902

Pomfret

78,101

Portland

277,409

Preston

84,835

Prospect

283,717

Putnam

109,975

Redding

273,185

Ridgefield

738,233

Rocky Hill

584,244

Roxbury

23,029

Salem

123,244

Salisbury

29,897

Scotland

52,109

Seymour

494,298

Sharon

28,022

Shelton

1,016,326

Sherman

56,139

Simsbury

775,368

Somers

203,969

South Windsor

804,258

Southbury

582,601

Southington

1,280,877

Sprague

128,769

Stafford

349,930

Stamford

3,414,955

Sterling

110,893

Stonington

292,053

Stratford

1,627,064

Suffield

463,170

Thomaston

228,716

Thompson

164,939

Tolland

437,559

Torrington

1,133,394

Trumbull

1,072,878

Union

24,878

Vernon

922,743

Voluntown

48,818

Wallingford

1,324,296

Warren

15,842

Washington

36,701

Waterbury

5,595,448

Waterford

372,956

Watertown

652,100

West Hartford

2,075,223

West Haven

1,614,877

Westbrook

116,023

Weston

304,282

Westport

377,722

Wethersfield

1,353,493

Willington

174,995

Wilton

547,338

Winchester

323,087

Windham

739,671

Windsor

854,935

Windsor Locks

368,853

Wolcott

490,659

Woodbridge

274,418

Woodbury

288,147

Woodstock

140,648

(e) For the fiscal year ending June 30, 2017, and each fiscal year thereafter, each regional council of governments shall receive a regional services grant, the amount of which will be based on a formula to be determined by the secretary. No such council shall receive a grant for the fiscal year ending June 30, 2018, or any fiscal year thereafter, unless the secretary approves a spending plan for such grant moneys submitted by such council to the secretary on or before July 1, 2017, and annually thereafter. The regional councils of governments shall use such grants for planning purposes and to achieve efficiencies in the delivery of municipal services by regionalizing such services, including, but not limited to, region-wide consolidation of such services. Such efficiencies shall not diminish the quality of such services. A unanimous vote of the representatives of such council shall be required for approval of any expenditure from such grant. On or before October 1, 2017, and biennially thereafter, each such council shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and finance, revenue and bonding. Such report shall summarize expenditure of such grants and provide recommendations concerning the expansion, reduction or modification of such grants.

(f) For the fiscal year ending June 30, 2020, and each fiscal year thereafter, each municipality shall receive a municipal revenue sharing grant as follows:

(1) (A) A municipality having a mill rate at or above twenty-five shall receive the per capita distribution or pro rata distribution, whichever is higher for such municipality.

(B) Such grants shall be increased by a percentage calculated as follows:

Sum of per capita distribution amount
for all municipalities having a mill rate
below twenty-five – pro rata distribution
amount for all municipalities
having a mill rate below twenty-five

Sum of all grants to municipalities
calculated pursuant to subparagraph (A)
of subdivision (1) of this subsection.

(C) Notwithstanding the provisions of subparagraphs (A) and (B) of this subdivision, Hartford shall receive not more than 5.2 per cent of the municipal revenue sharing grants distributed pursuant to this subsection; Bridgeport shall receive not more than 4.5 per cent of the municipal revenue sharing grants distributed pursuant to this subsection; New Haven shall receive not more than 2.0 per cent of the municipal revenue sharing grants distributed pursuant to this subsection and Stamford shall receive not more than 2.8 per cent of the equalization grants distributed pursuant to this subsection. Any excess funds remaining after such reductions in payments to Hartford, Bridgeport, New Haven and Stamford shall be distributed to all other municipalities having a mill rate at or above twenty-five on a pro rata basis according to the payment they receive pursuant to this subdivision; and

(2) A municipality having a mill rate below twenty-five shall receive the per capita distribution or pro rata distribution, whichever is less for such municipality.

(g) Except as provided in subsection (c) of this section, a municipality may disburse any municipal revenue sharing grant funds to a district within such municipality.

(h) For the fiscal year ending June 30, 2018, and each fiscal year thereafter, the amount of the grant payable to a municipality in any year in accordance with subsection (d) or (f) of this section shall be reduced if such municipality increases its general budget expenditures for such fiscal year above a cap equal to the amount of general budget expenditures authorized for the previous fiscal year by 2.5 per cent or more or the rate of inflation, whichever is greater. Such reduction shall be in an amount equal to fifty cents for every dollar expended over the cap set forth in this subsection. For the purposes of this section, “municipal spending” does not include expenditures for debt service, special education, implementation of court orders or arbitration awards, expenditures associated with a major disaster or emergency declaration by the President of the United States or a disaster emergency declaration issued by the Governor pursuant to chapter 517 or any disbursement made to a district pursuant to subsection (c) or (g) of this section. Each municipality shall annually certify to the secretary, on a form prescribed by said secretary, whether such municipality has exceeded the cap set forth in this subsection and if so the amount by which the cap was exceeded.

(i) For the fiscal year ending June 30, 2020, and each fiscal year thereafter, the amount of the grant payable to a municipality in any year in accordance with subsection (f) of this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount available for such grants in the municipal revenue sharing account established pursuant to subsection (b) of this section.

(P.A. 11-6, S. 96; 11-61, S. 44; 11-239, S. 17; P.A. 12-104, S. 10; P.A. 15-244, S. 207; June Sp. Sess. P.A. 15-5, S. 110, 111, 494; Dec. Sp. Sess. P.A. 15-1, S. 31.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-61 designated existing Subsec. (b) as Subsec. (b)(1) and amended same by removing reference to Sec. 32-9s and replacing general provision re grants with list of grant amounts to each municipality, added Subsec. (b)(2) re reduction of grant amounts, added Subsec. (b)(3) re treatment of overpayments and amended Subsec. (c) to specify sources of numbers to be used in the formula under Sec. 3-55j(e), effective July 1, 2011; P.A. 11-239 amended Subsec. (b)(3) to change reference to Sec. 12-94b to the revision of 1958, revised to January 1, 2011, effective July 1, 2011; P.A. 12-104 amended Subsec. (b) to change grant payment to Franklin from $413,545 to $18,317 and grand total from $50,271,099 to $49,875,871 in Subdiv. (1) and to add Subdiv. (4) re additional payments to Ledyard and Montville, effective June 8, 2012; P.A. 15-244 added new Subsec. (a) re definitions, redesignated existing Subsec. (a) as new Subsec. (b) and amended same by establishing order for disbursement of account moneys, deleted former Subsec. (b) re manufacturing transition grants, deleted former Subsec. (c) re distribution of moneys remaining in account, added new Subsec. (c) re motor vehicle property tax grants, added Subsec. (d) re municipal revenue sharing grants for fiscal year ending June 30, 2017, added Subsec. (e) re regional services grants, added Subsec. (f) re municipal revenue sharing grants for fiscal year ending June 30, 2018, and each fiscal year thereafter, added Subsec. (g) re disbursement of municipal revenue sharing grants to districts, added Subsec. (h) re reduction of municipal revenue sharing grants when municipality exceeds spending cap and added Subsec. (i) re proportionate reduction of municipal revenue sharing grants when grant total exceeds amount available in account; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding Subdiv. (13) defining “district”, amended Subsec. (b) by making provisions applicable to fiscal year ending June 30, 2018, in Subdiv. (4), by deleting provisions re distribution of moneys for regional services grants on a per capita basis in Subdiv. (5) and by making provisions applicable to fiscal year ending June 30, 2019, and each fiscal year thereafter in Subdiv. (6), amended Subsec. (c) by making provisions applicable to combined mill rate of municipality and any district located within the municipality and requiring municipality to disburse district’s share not later than 15 calendar days after receiving property tax grant, amended Subsec. (d) by making provisions applicable to fiscal year ending June 30, 2018, and replacing list of grant amounts, amended Subsec. (e) by adding provision re grants to regional councils of governments to be calculated by formula determined by secretary, amended Subsec. (f) by making provisions applicable to fiscal year ending June 30, 2019, amended Subsec. (h) by redefining “municipal spending”, and made conforming and technical changes throughout; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a) by adding Subdiv. (14) defining “secretary”, amended Subsec. (b) by adding provision re secretary to set aside and ensure availability of moneys in the account in order of priority, deleting provision re amount for fiscal year ending June 30, 2017, and adding provision re transfer not later than April 15th in Subdiv. (1), deleting former Subdiv. (2) re transfers for fiscal year ending June 30, 2017, and each fiscal year thereafter, redesignating existing Subdiv. (3) as Subdiv. (2) and amending same by adding “payable” and “not later than August first”, adding new Subdiv. (3) re transfers for fiscal year ending June 30, 2017, and each fiscal year thereafter, adding reference to June 30, 2019, and provision re expenditure not later than October 31st annually in Subdiv. (4), adding new Subdiv. (5) re transfer of $10,000,000 for fiscal year ending June 30, 2017, redesignating existing Subdiv. (5) as Subdiv. (6), and redesignating existing Subdiv. (6) as Subdiv. (7) and amending same by changing “2019” to “2020”, amended Subsec. (d) by adding reference to June 30, 2019, amended Subsec. (f) by changing “2019” to “2020”, amended Subsec. (h) by adding reference to Subsec. (d), amended Subsec. (i) by adding “For the fiscal year ending June 30, 2020, and each fiscal year thereafter,” and deleting reference to Subsec. (d), and made conforming and technical changes, effective December 29, 2015.



Section 4-66m - Intertown capital equipment purchase incentive program. Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate twenty million dollars, provided ten million dollars of said authorization shall be effective July 1, 2012.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Secretary of the Office of Policy and Management for the purpose of providing grants-in-aid under the intertown capital equipment purchase incentive program established pursuant to subsection (c) of this section.

(c) (1) There is established an intertown capital equipment purchase incentive program to provide grants to municipalities to jointly acquire, on and after October 1, 2011, by purchase or by lease, equipment and vehicles necessary to the performance or delivery of a required governmental function or service.

(2) Grant funds may be used for acquisition costs of (A) equipment with an anticipated remaining useful life of not less than five years from the date of purchase or entry into a lease, including, but not limited to, data processing equipment that has a unit price of less than one thousand dollars, that a municipality uses in the performance or delivery of a required governmental function or service, and (B) a maintenance vehicle, pick-up truck, tractor, truck tractor or utility trailer, as each said term is defined in section 14-1, or any other similar type of vehicle that a municipality uses in the performance or delivery of a required governmental function or service. Each grant shall be not more than eighty per cent of the total acquisition cost of such equipment or vehicle, or three hundred seventy-five thousand dollars, whichever is less.

(3) Not later than September 1, 2011, the Secretary of the Office of Policy and Management shall develop guidelines to establish (A) the procedures to apply for and the administration of the intertown capital equipment purchase incentive program, (B) criteria for the expenditure of grant funds and the method of allocation of a grant among the municipalities that jointly acquire or lease equipment or a vehicle set forth in subdivision (2) of this subsection, and (C) prioritization for the awarding of grants pursuant to this section, including, but not limited to, any limits in a given time frame on (i) the number of times a municipality may apply, or (ii) the dollar amount of grant funds a municipality may receive, pursuant to this section.

(4) Not later than October 1, 2011, and annually thereafter, the Secretary of the Office of Policy and Management shall publish a notice of grant availability and solicit proposals for funding under the intertown capital equipment purchase incentive program. Municipalities eligible for such funding pursuant to the guidelines developed under subdivision (3) of this subsection may file applications for such funding at such times and in such manner as the secretary prescribes. The secretary shall review all grant applications and make determinations as to which acquisitions to fund and the amount of grants to be awarded in accordance with the guidelines developed under subdivision (3) of this subsection.

(d) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 11-57, S. 75; P.A. 15-170, S. 1.)

History: P.A. 11-57 effective July 1, 2011; P.A. 15-170 amended Subsec. (c)(2) by changing 50 per cent to 80 per cent and $250,000 to $375,000.



Section 4-66n - Municipal reimbursement and revenue account. Distribution of funds.

(a) There is established an account to be known as the “municipal reimbursement and revenue account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) Moneys transferred to the account in accordance with section 87 of public act 13-247* shall be expended by the Office of Policy and Management as follows: (1) For the Nutmeg Network, two million one hundred seventy-four thousand dollars; (2) for a tax incidence study, seven hundred thousand dollars; and (3) for the universal chart of accounts, four hundred fifty thousand dollars. Such moneys for the universal chart of accounts may be used to reimburse expenses incurred on or after July 1, 2013.

(P.A. 13-247, S. 328; P.A. 15-169, S. 1.)

*Note: Section 87 of public act 13-247 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-247 effective June 19, 2013; P.A. 15-169 amended Subsec. (b) by changing “Moneys in the account” to “Moneys transferred to the account in accordance with section 87 of public act 13-247”, deleting specific time frames for expenditures of funds, changing $1,087,000 to $2,174,000 in Subdiv. (1), changing $500,000 to $700,000 in Subdiv. (2), and adding provision re use of funds for universal chart of accounts expense reimbursement, effective July 1, 2015.



Section 4-66o - Receivables for anticipated revenue.

The Secretary of the Office of Policy and Management may establish receivables for the revenue anticipated pursuant to subparagraph (K) of subdivision (1) of section 12-408 and section 4-66l.

(Dec. Sp. Sess. P.A. 15-1, S. 33.)

History: Dec. Sp. Sess. P.A. 15-1 effective December 29, 2015.



Section 4-66p - Municipal Revenue Sharing Fund.

(a) There is established a fund to be known as the “Municipal Revenue Sharing Fund” which shall be a separate, nonlapsing fund. The fund shall contain any moneys required by law to be deposited in the fund. Moneys in the fund shall be expended by the Secretary of the Office of Policy and Management for the purposes of providing grants pursuant to section 4-66l and section 12-18b. (b) For the fiscal year ending June 30, 2017, ten million dollars shall be transferred from such fund not later than April fifteenth for the purposes of grants under section 10-262h.

(May Sp. Sess. P.A. 16-2, S. 41.)

History: May Sp. Sess. P.A. 16-2 effective June 2, 2016.



Section 4-67 - Secretary may require reports. Examination of agencies. Annual report to Governor. Medical records of state employees.

The Secretary of the Office of Policy and Management may require reports from any department, agency or institution, supported in whole or in part by the state, upon any matter of property or finance at any time and under such regulations as he may prescribe and shall require special reports upon the request of the Governor. The information contained in such special reports shall be submitted by him to the Governor. Said secretary, or any agent of the Office of Policy and Management designated by him for such purpose, may enter any property of any department, board, institution or agency of the state and may examine any of its property and any of its books, papers, plans and records, investigate its service, the effectiveness of its policies, management, internal organization and operating procedure and the character, amount, quality and cost of the service rendered; may recommend to any such department, institution or agency, and assist it to effect, improvements in organization, management, methods and procedure and report his findings and recommendations to the Governor. Each officer and employee of any such department, institution, board or other agency shall assist said secretary or his agent in carrying out the provisions of this chapter. Said secretary shall submit an annual report to the Governor, as provided by section 4-60, which shall include such information concerning the operations of the office and the financial condition and operations of the state as he deems advisable and also any recommendations for changes in the organization or activities of the office. This section shall not apply to the medical records of state employees unless the employee gives his consent or unless the information sought is necessary to assure adjudication of any responsibility on the part of the state or unless medical interpretations of preemployment and other examinations are requested by the Commissioner of Administrative Services.

(1949 Rev., S. 222; 1955, S. 73d; 1957, P.A. 658, S. 1; September, 1957, P.A. 11, S. 14; P.A. 73-677, S. 8; 73-679, S. 7, 43; P.A. 75-519, S. 5, 12; 75-537, S. 20, 55; P.A. 77-614, S. 24, 610; P.A. 78-303, S. 6, 136.)

History: P.A. 73-677 changed remaining reference to personnel director to commissioner of personnel and administration; P.A. 73-679 changed director of the budget to managing director, planning and budgeting division; P.A. 75-519 changed commissioner of personnel and administration to personnel commissioner; P.A. 75-537 changed planning and budgeting division to budget and management division; P.A. 77-614 and P.A. 78-303 changed references to commissioner and department of finance and control to refer to office of policy and management and its secretary and replaced personnel commissioner with commissioner of administrative services.



Section 4-67a - Medical Affairs Reference Committee.

Section 4-67a is repealed.

(1963, P.A. 517; 1967, P.A. 548, S. 5.)



Section 4-67b - Appraisal fee schedule established.

The Secretary of the Office of Policy and Management shall establish a uniform fee schedule to equitably apply to independent professional appraisers for services chargeable to the state. In establishing said schedule he may consult with any state agency requiring appraisal services and such other advisors as he deems necessary.

(February, 1965, P.A. 44; P.A. 77-614, S. 26, 610.)

History: P.A. 77-614 replaced old text concerning appraisal fee reference committee entirely, instituting new provisions for uniform fee schedule established by the secretary of the office of policy and management.



Section 4-67c - Fee schedule for health services established by Commissioner of Social Services.

The Commissioner of Social Services shall establish a uniform fee schedule to equitably apply to practitioners of the healing arts and allied professions or callings set forth in chapters 370 to 383, inclusive, and vendors of sickroom supplies, for their services to needy persons chargeable to the state and to those persons included in medical assistance programs under Title XIX of the Social Security Amendments of 1965, as amended, entitled “Grants to States for Medical Assistance Programs”. Said fee schedule shall be based on moderate and reasonable rates prevailing in the respective communities wherein the service is rendered.

(1967, P.A. 548, S. 1; 1971, P.A. 250, S. 1; P.A. 77-614, S. 27, 610; P.A. 78-303, S. 7, 85, 136; P.A. 82-395, S. 1, 2; P.A. 93-262, S. 1, 87.)

History: 1971 act changed reference to chapter 380 to chapter 383, included vendors of sickroom supplies under uniform fee schedule and deleted temporary exception for practitioners licensed under chapter 370; P.A. 77-614 and P.A. 78-303 transferred duties of professional policy committee to the secretary of the office of policy and management with advice and assistance of income maintenance commissioner; P.A. 82-395 transferred responsibility for establishment of fee schedule from secretary of office of policy and management to commissioner of income maintenance who had formerly served in advisory role; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of income maintenance, effective July 1, 1993.



Section 4-67d - Professional Advisory Committee.

Section 4-67d is repealed.

(1967, P.A. 548, S. 2; 1971, P.A. 250, S. 2; P.A. 76-64; P.A. 77-614, S. 609, 610; P.A. 78-303, S. 120, 136.)



Section 4-67e - Coordination of water resources policy. Memorandum of understanding. Review of regulatory authority and memoranda of understanding.

The Secretary of the Office of Policy and Management shall coordinate the activity of the Commissioner of Public Health and the Commissioner of Energy and Environmental Protection in the following: (1) The review of the authority of each agency for consistency with the policies established by section 22a-380, (2) the preparation of a memorandum of understanding, not more than six months after October 1, 1991, intended to avoid inconsistency, overlap and redundancy in requirements and authority of each agency in water conservation issues, emergency contingency plans and regulatory authority under chapters 283, 446i, 446j and 474, (3) the review of exercise of regulatory authority over water companies, as defined in section 25-32a, to determine whether inconsistency, overlap or redundancy exist in the statutory requirements or regulatory authority of such agencies under chapters 283, 446i, 446j, and 474, (4) the assessment of the necessity of a memorandum of understanding to avoid such inconsistency, overlap or redundancy, and, if determined to be necessary, the preparation of such a memorandum by July 1, 1995, and (5) the development of recommendations for legislation and amendments to regulations to implement the provisions of a memorandum of understanding prepared pursuant to this section, or for consistency with the policies established by section 22a-380. There shall be a period of public review and comment on a memorandum of understanding prior to final agreement. On or before January 1, 1995, the secretary shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to public health, energy and public utilities and the environment, written findings, and any recommendations, concerning the review and assessment conducted pursuant to subdivisions (3) and (4) of this section.

(P.A. 89-327, S. 2, 7; P.A. 91-310, S. 1; P.A. 93-381, S. 9, 39; P.A. 94-219, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 5.)

History: P.A. 91-310 allowed regulatory authority under chapters 283, 446i, 446j and 474 to be included in the memorandum of understanding; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-219 added Subdivs. (3) and (4) re review of exercise of regulatory authority and the assessment of the necessity of a memorandum of understanding, respectively, and required submittal of any findings and recommendations relative to Subdivs. (3) and (4) to the joint standing committees of the general assembly having cognizance of matters relating to public health, environment and energy and public utilities; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health, effective July 1, 1995; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleted reference to chairperson of the Public Utilities Control Authority, effective July 1, 2011.



Section 4-67f - State agency projects to reduce costs and increase efficiencies. Employee awards. Innovations review panel. Savings realized.

(a) The Secretary of the Office of Policy and Management shall establish a program for the purpose of financing state agency projects to reduce costs and increase efficiencies through capital investment, including, but not limited to, projects to use new technologies, improved equipment and energy efficiency measures. Any state agency may submit a request for such funding to the secretary.

(b) The secretary shall establish a program for the purpose of allocation of awards to individual state employees or groups of state employees who present ideas for innovations within their agencies which improve the delivery of services or reduce agency costs.

(c) There is established an innovations review panel consisting of the Secretary of the Office of Policy and Management or his designee, two representatives of state agencies selected by the secretary, two representatives of collective bargaining units representing state employees selected by the State Employees Bargaining Agent Coalition and five public members, including at least two representatives of the business community. The Governor, president pro tempore of the Senate, minority leader of the Senate, speaker of the House of Representatives and minority leader of the House of Representatives shall each appoint one such public member. Said panel shall review and evaluate requests for funding for projects and awards pursuant to subsections (a) and (b) of this section and recommend projects and awards to the secretary.

(d) Not later than June 30, 1995, and annually thereafter, the innovations review panel shall identify and quantify the savings realized through the implementation of employee recommendations sponsored by the panel, and the Secretary of the Office of Policy and Management shall certify the accuracy of such quantification. On July 1, 1995, and annually thereafter, fifty per cent of the unexpended savings realized during the preceding fiscal year through the implementation of an employee recommendation sponsored by the innovations review panel shall accrue to the agency which implemented the recommendation, provided such savings (1) shall so accrue only for the first year of the project, and (2) shall not exceed two million dollars in the aggregate for any one agency in any year.

(May Sp. Sess. P.A. 92-7, S. 2, 36; P.A. 94-70.)

History: P.A. 94-70 added Subsec. (d) re savings realized through implementation of employee recommendations sponsored by the panel.

See Sec. 5-263a re state employees' suggestion awards program.



Section 4-67g - State real property: Long-range planning, efficiency and appropriateness of use and inventories. Secretary approval re ownership and use.

(a) The Office of Policy and Management shall be responsible for: (1) Long-range planning with regard to the use of all state real property; (2) determining the level of efficiency of each and every state agency's use of any and all real property under its control; (3) maintaining an inventory of state real property; (4) maintaining an inventory of real property leased by state agencies; and (5) determining the appropriate use of state real property.

(b) In creating and maintaining such inventories, the secretary shall make recommendations concerning the reuse or disposition of state real property and identify in such inventories existing buildings that (1) are of historic, architectural or cultural significance, including buildings listed or eligible to be listed in the national register established under the National Historic Preservation Act of 1966, 80 Stat. 915 (1966), 16 USC 470a, and (2) would be suitable, whether or not in need of repair, alteration or addition, to meet the public building needs of the state or to meet the needs of the public in accordance with the provisions of subsection (m) of section 4b-23. At the request of the secretary, the Commissioner of Economic and Community Development shall advise the secretary as to whether such buildings are of historic, architectural or cultural significance.

(c) All state agencies shall provide the secretary, in the manner and form prescribed by the secretary, with any information requested by said secretary for purposes of maintaining the inventories required by this section.

(d) The secretary shall update such inventories not less than annually and shall provide the Commissioner of Administrative Services with a copy of such inventories whenever the inventories are updated.

(e) Not later than July 1, 2016, and annually thereafter, the Secretary of the Office of Policy and Management shall submit a copy of such inventories, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to government administration and appropriations and the budgets of state agencies.

(f) Each state agency shall request and obtain the written approval of the secretary or his or her designee prior to any (1) change in ownership of state real property, (2) change in use of state real property, (3) use of state real property by an entity other than a state agency, or (4) use of state real property by a state agency other than the state agency with custody and control over such state real property. For purposes of this subsection, “state agency” does not include a constituent unit of the state system of higher education, a technical high school or an agency in the legislative or judicial branch of state government.

(g) Except as otherwise provided, for the purposes of this section, “state real property” means any improved or unimproved real property owned by a state agency, and “state agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(May Sp. Sess. P.A. 92-7, S. 28, 36; P.A. 11-51, S. 96; P.A. 12-116, S. 87; 12-205, S. 2; P.A. 16-180, S. 1.)

History: P.A. 11-51 designated existing provisions as Subsec. (a) and amended same to delete reference to Bureau of Real Property Management, require Office of Policy and Management to maintain rather than review inventory and delete reference to Commissioner of Public Works and Sec. 4b-1(6), and added Subsecs. (b) to (d) re inventory, updating of inventory and definitions, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012; P.A. 12-205 amended Subsec. (a) to add “real” re property in Subdiv. (3) and add Subdiv. (4) re inventory of leased property and Subdiv. (5) re appropriate use determination, amended Subsec. (b) to add “and maintaining” re inventories and add provision re Commissioner of Economic and Community Development to advise secretary re buildings' significance, amended Subsec. (c) to add “in the manner and form prescribed by the secretary” and reposition provision re update of inventories to new Subsec. (d) and provision re copy of inventories sent to certain committees to Subsec. (e), added Subsec. (f) re approval of secretary, redesignated existing Subsec. (d) as Subsec. (g) and made conforming changes, effective July 1, 2012; P.A. 16-180 amended Subsec. (e) by replacing “March 15, 2013” with “July 1, 2016”, effective June 7, 2016.



Section 4-67h - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seven hundred fifty thousand dollars, provided two hundred fifty thousand dollars of said authorization shall be effective July 1, 1994.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Policy and Management for the purpose of funding of the Bureau of Real Property Management.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(May Sp. Sess. P.A. 92-7, S. 29, 36; June Sp. Sess. P.A. 93-1, S. 2, 45.)

History: June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization from $250,000 to $750,000, effective July 1, 1993, provided $250,000 of said authorization shall be effective July 1, 1994.



Section 4-67m - Development of goals, objectives and measures; implementation and revision; report.

(a) The Office of Policy and Management, in consultation with each budgeted state agency, shall develop, for state budgeting purposes, specific biennial goals and objectives and quantifiable outcome measures, which shall not be limited to measures of activities, for each program, service and state grant administered or provided by such agency. The Secretary of the Office of Policy and Management shall submit an annual report concerning such goals, objectives and measures to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the joint standing committee of the General Assembly having cognizance of matters relating to the agency. For the biennium beginning July 1, 1995, and for each biennium thereafter, the annual report shall include an evaluation of the impact of each program, service and state contract on the family.

(b) The goals, objectives and measures developed for each such agency pursuant to subsection (a) of this section shall be implemented for the biennium beginning July 1, 1993. The Office of Policy and Management, in consultation with each such agency, shall review and revise such goals, objectives and measures for each biennium thereafter.

(May Sp. Sess. P.A. 92-8, S. 3, 5; P.A. 93-387, S. 2, 3; P.A. 97-288, S. 4, 6; P.A. 05-288, S. 12; P.A. 13-299, S. 5.)

History: P.A. 93-387 added Subsec. (c) re evaluation of progress in achieving benchmarks, effective June 30, 1993; P.A. 97-288 amended Subsec. (a) to require that for the biennium beginning July 1, 1995, and for each biennium thereafter the report include an evaluation of the impact of each program, service and state contract on the family, effective July 1, 1997; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 13-299 made a technical change in Subsec. (a) and deleted former Subsec. (c) re reporting on benchmarks established under Sec. 4-67r, effective July 1, 2013.



Section 4-67n - Data-sharing program for executive agencies. Policies and procedures. Memoranda of agreement. Employment records. Requests for public records.

(a) For purposes of this section:

(1) “Data” means statistical or factual information that: (A) is reflected in a list, table, graph, chart, or other nonnarrative form that can be digitally transmitted or processed; (B) is regularly created and maintained by or on behalf of an executive agency; and (C) records a measurement, transaction or determination related to the mission of the executive agency or is provided to such agency by any third party as required by any provision of law. “Data” does not include return and return information, as defined in section 12-15;

(2) “Executive agency” means any agency with a department head, as defined in section 4-5, a constituent unit of higher education, as defined in section 10a-1, or the Office of Higher Education, established by section 10a-1d; and

(3) “State agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(b) The Secretary of the Office of Policy and Management shall develop a program to access, link, analyze and share data maintained by executive agencies and to respond to queries from any state agency, and from any private entity or person that would otherwise require access to data maintained by two or more executive agencies. The secretary shall give priority to queries that seek to measure outcomes for state-funded programs or that may facilitate the development of policies to promote the effective, efficient and best use of state resources.

(c) The secretary shall establish policies and procedures to:

(1) Review and respond to queries to ensure (A) a response is permitted under state and federal law; (B) the privacy and confidentiality of protected data can be assured; and (C) the query is based on sound research design principles; and

(2) Protect and ensure the security, privacy, confidentiality and administrative value of data collected and maintained by executive agencies.

(d) The secretary shall, in consultation with the Chief Information Officer, develop and implement a secure information technology solution to link data across executive agencies and to develop and implement a detailed data security and safeguarding plan for the data accessed or shared through such solution.

(e) The secretary shall request from, and execute a memorandum of agreement with, each executive agency detailing data-sharing between the agency and the Office of Policy and Management. Each such agreement shall authorize the Office of Policy and Management to act on behalf of the executive agency that is a party to such agreement for purposes of data access, matching and sharing and shall include provisions to ensure the proper use, security and confidentiality of the data shared. Any executive agency that is requested by the secretary to execute such an agreement shall comply with such request.

(f) The secretary shall notify the applicable executive agency when data within such agency’s custody has been requested under subsection (b) of this section.

(g) The Secretary of the Office of Policy and Management shall be an authorized representative of the Labor Commissioner or administrator of unemployment compensation under chapter 567 and shall receive upon request by the secretary any information in the Labor Commissioner’s possession relating to employment records that may include, but need not be limited to: Employee name, Social Security number, current residential address, name and address of the employer, employer North American Industry Classification System code and wages. In addition, the Labor Department, upon the request of the Secretary of the Office of Policy and Management, shall furnish unemployment compensation wage records contained in the quarterly returns required and maintained by the Labor Commissioner pursuant to section 31-254, for purposes of this section.

(h) For the purposes of the Freedom of Information Act, as defined in section 1-200, the Office of Policy and Management shall not be considered the agency with custody or control of any public records or files that are made accessible to said office pursuant to this section, but shall be considered the agency with custody and control of any public records or files created by the Office of Policy and Management, including, but not limited to, all reports generated by said office in response to queries posed under subsection (b) of this section.

(P.A. 15-142, S. 4.)

History: P.A. 15-142 effective July 1, 2015.



Section 4-67q - Licensing agreements re posting online of codes and standards incorporated by reference into regulations.

Section 4-67q is repealed, effective June 11, 2014.

(P.A. 12-92, S. 8; P.A. 14-187, S. 55.)



Section 4-67r - Connecticut Progress Council. Development of long-range vision. Benchmarks. Report on use of benchmarks in budgeting.

Section 4-67r is repealed, effective July 1, 2013.

(P.A. 93-262, S. 1, 87; 93-387, S. 1, 3; 93-435, S. 59, 95; P.A. 95-232, S. 1, 2; 95-250, S. 1; P.A. 96-211, S. 1, 5; P.A. 13-299, S. 95.)



Section 4-67s - Child Poverty and Prevention Council: Definitions.

As used in sections 4-67s to 4-67x, inclusive:

(1) “Prevention” means policies and programs that promote healthy, safe and productive lives and reduce the likelihood of crime, violence, substance abuse, illness, academic failure and other socially destructive behaviors.

(2) “Research-based prevention” means those prevention programs as defined in this section that have been rigorously evaluated and are found to be effective or represent best practices.

(P.A. 01-121, S. 1, 6; P.A. 06-179, S. 2.)

History: P.A. 01-121 effective July 1, 2001; P.A. 06-179 substituted “4-67x” for “4-67v”.



Section 4-67t and 4-67u - State Prevention Council: Comprehensive state-wide prevention plan; fiscal accountability; report and recommendations; plan to include coordination and identification of prevention services and findings re effectiveness of programs; plan for goals, strategies and outcome measures.

Sections 4-67t and 4-67u are repealed, effective October 1, 2006.

(P.A. 01-121, S. 2, 3, 6; P.A. 03-145, S. 1; P.A. 04-257, S. 90; P.A. 06-179, S. 5.)



Section 4-67v - Governor's budget document re prevention goals.

Section 4-67v is repealed, effective June 6, 2014.

(P.A. 01-121, S. 4, 6; P.A. 06-179, S. 1; P.A. 07-47, S. 2; P.A. 14-132, S. 3.)



Section 4-67w - State Prevention Council: Submission of recommendations re expansion, including benchmarks, or termination.

Section 4-67w is repealed, effective October 1, 2006.

(P.A. 01-121, S. 5, 6; P.A. 03-19, S. 4; P.A. 06-179, S. 5.)



Section 4-67x - Child Poverty and Prevention Council established. Duties. Ten-year plan. Prevention goals, recommendations and outcome measures. Protocol for state contracts. Agency reports. Council report to General Assembly. Termination of council.

(a) There shall be a Child Poverty and Prevention Council consisting of the following members or their designees: The Secretary of the Office of Policy and Management, the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives, the Commissioners of Children and Families, Social Services, Correction, Developmental Services, Mental Health and Addiction Services, Transportation, Public Health, Education, Housing, Agriculture and Economic and Community Development, the Labor Commissioner, the Chief Court Administrator, the chairperson of the Board of Regents for Higher Education, the Child Advocate, the executive directors of the Office of Early Childhood and the Commission on Human Rights and Opportunities and the executive director of the Commission on Women, Children and Seniors or a designee. The Secretary of the Office of Policy and Management, or the secretary's designee, shall be the chairperson of the council. The council shall (1) develop and promote the implementation of a ten-year plan, to begin June 8, 2004, to reduce the number of children living in poverty in the state by fifty per cent, and (2) within available appropriations, establish prevention goals and recommendations and measure prevention service outcomes in accordance with this section in order to promote the health and well-being of children and families.

(b) The ten-year plan shall contain: (1) An identification and analysis of the occurrence of child poverty in the state, (2) an analysis of the long-term effects of child poverty on children, their families and their communities, (3) an analysis of costs of child poverty to municipalities and the state, (4) an inventory of state-wide public and private programs that address child poverty, (5) the percentage of the target population served by such programs and the current state funding levels, if any, for such programs, (6) an identification and analysis of any deficiencies or inefficiencies of such programs, and (7) procedures and priorities for implementing strategies to achieve a fifty per cent reduction in child poverty in the state by June 30, 2014. Such procedures and priorities shall include, but not be limited to, (A) vocational training and placement to promote career progression for parents of children living in poverty, (B) educational opportunities, including higher education opportunities, and advancement for such parents and children, including, but not limited to, preliteracy, literacy and family literacy programs, (C) housing for such parents and children, (D) child care services, as described in section 19a-77, after-school programs and mentoring programs for such children and for single parents, (E) health care access for such parents and children, including access to mental health services and family planning, (F) treatment programs and services, including substance abuse programs and services, for such parents and children, and (G) accessible childhood nutrition programs.

(c) In developing the ten-year plan, the council shall consult with experts and providers of services to children living in poverty and parents of such children. The council shall hold at least one public hearing on the plan. After the public hearing, the council may make any modifications that the members deem necessary based on testimony given at the public hearing.

(d) Funds from private and public sources may be accepted and utilized by the council to develop and implement the plan and the provisions of this section.

(e) Not later than January 1, 2005, the council shall submit the plan, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and children, along with any recommendations for legislation and funding necessary to implement the plan.

(f) (1) On or before January first of each year from 2006 to 2015, inclusive, the council shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, human services and children on the implementation of the plan, progress made toward meeting the child poverty reduction goal specified in subsection (a) of this section and the extent to which state actions are in conformity with the plan. The council shall meet at least two times annually for the purposes set forth in this section.

(2) On or before January first of each year from 2007 to 2015, inclusive, the council shall, within available appropriations, report, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, education, human services, public health and children on the state's progress in prioritizing expenditures in budgeted state agencies with membership on the council in order to fund prevention services. The report shall include (A) a summary of measurable gains made toward the child poverty and prevention goals established in this section; (B) a copy of each such agency's report on prevention services submitted to the council pursuant to subsection (g) of this section; (C) examples of successful interagency collaborations to meet the child poverty and prevention goals established in this section; and (D) recommendations for prevention investment and budget priorities. In developing such recommendations, the council shall consult with experts and providers of services to children and families.

(g) (1) On or before November first of each year from 2006 to 2014, inclusive, each budgeted state agency with membership on the council that provides prevention services to children shall, within available appropriations, report to the council in accordance with this subsection. On or before November first of each year from 2015 to 2020, inclusive, each budgeted state agency that provides prevention services to children shall, within available appropriations, report to the joint standing committees of the General Assembly having cognizance of matters related to appropriations, human services and children in accordance with this subsection.

(2) Each agency report shall include at least two prevention services not to exceed the actual number of prevention services provided by the agency. For each prevention service reported by the agency, the agency report shall include (A) a statement of the number of children and families served, (B) a description of the preventive purposes of the service, (C) for reports due after November 1, 2006, a description of performance-based standards and outcomes included in relevant contracts pursuant to subsection (h) of this section, and (D) any performance-based vendor accountability protocols.

(3) Each agency report shall also include (A) long-term agency goals, strategies and outcomes to promote the health and well-being of children and families, (B) overall findings on the effectiveness of prevention within such agency, (C) a statement of whether there are methods used by such agency to reduce disparities in child performance and outcomes by race, income level and gender, and a description of such methods, if any, and (D) other information the agency head deems relevant to demonstrate the preventive value of services provided by the agency. Long-term agency goals, strategies and outcomes reported under this subdivision may include, but need not be limited to, the following:

(i) With respect to health goals, increasing (I) the number of healthy pregnant women and newborns, (II) the number of youths who adopt healthy behaviors, and (III) access to health care for children and families;

(ii) With respect to education goals, increasing the number of children who (I) are ready for school at an appropriate age, (II) learn to read by third grade, (III) succeed in school, (IV) graduate from high school, and (V) successfully obtain and maintain employment as adults;

(iii) With respect to safety goals, decreasing (I) the rate of child neglect and abuse, (II) the number of children who are unsupervised after school, (III) the incidence of child and youth suicide, and (IV) the incidence of juvenile crime; and

(iv) With respect to housing goals, increasing access to stable and adequate housing.

(4) Each agency report shall also include (A) a list of agency programs that provide prevention services, (B) the actual prevention services expenditures for the most recently completed fiscal year, and (C) the percentage of total actual agency expenditures in the most recently completed fiscal year that were actual prevention services expenditures.

(h) Not later than July 1, 2006, the Office of Policy and Management shall, within available appropriations, develop a protocol requiring state contracts for programs aimed at reducing poverty for children and families to include performance-based standards and outcome measures related to the child poverty reduction goal specified in subsection (a) of this section. Not later than July 1, 2007, the Office of Policy and Management shall, within available appropriations, require such state contracts to include such performance-based standards and outcome measures. The Secretary of the Office of Policy and Management may consult with the Commission on Women, Children and Seniors to identify academic, private and other available funding sources and may accept and utilize funds from private and public sources to implement the provisions of this section.

(i) For purposes of this section, the Secretary of the Office of Policy and Management, or the secretary's designee, shall be responsible for coordinating all necessary activities, including, but not limited to, scheduling and presiding over meetings and public hearings.

(j) The council shall terminate on June 30, 2015.

(P.A. 04-238, S. 1; P.A. 05-244, S. 1; P.A. 06-179, S. 3; 06-196, S. 27; P.A. 07-47, S. 1; 07-73, S. 2(b); 07-166, S. 1; 07-217, S. 6; Sept. Sp. Sess. P.A. 09-5, S. 29; P.A. 10-179, S. 94; P.A. 11-48, S. 285; P.A. 13-247, S. 46; P.A. 14-122, S. 3; 14-132, S. 1, 2; P.A. 16-163, S. 25; May Sp. Sess. P.A. 16-3, S. 135, 136.)

History: P.A. 04-238 effective June 8, 2004; P.A. 05-244 made technical changes, added executive director of Commission on Human Rights and Opportunities as council member in Subsec. (a), specified mandatory minimum number of meeting times and reporting requirements in Subsec. (f) and required development and implementation of state contract protocol in new Subsec. (g), redesignating existing Subsecs. (g) and (h) as Subsecs. (h) and (i), respectively, effective July 11, 2005; P.A. 06-179 amended Subsec. (a) to insert Subdiv. designators and substitute “Child Poverty and Prevention Council” for “Child Poverty Council”, to add the Chief Court Administrator, to delete the chairperson of the State Prevention Council, to add “promote the implementation of” re ten-year plan, and to add Subdiv. (2) re establishing prevention goals and recommendations and measuring outcomes, amended Subsecs. (b) and (c) to add “ten-year” re plan, amended Subsec. (f) to insert Subdiv. (1) designator and provide that meetings held at least twice annually shall be for the purposes set forth in the section, inserted new Subsecs. (f)(2) and (g) re council and agency reports, and redesignated existing Subsecs. (g) to (i) as Subsecs. (h) to (j) (Revisor's note: In Subsec. (f)(2) the word “this” in the phrase “this subsection (g) of this section” was deleted editorially by the Revisor's for accuracy); P.A. 06-196 made a technical change in Subsec. (g), effective June 7, 2006; P.A. 07-47 amended Subsec. (f)(2) to extend the council's annual reporting requirement re funding of prevention services to the Governor and the General Assembly to January 1, 2015, amended Subsec. (g)(1) to extend the annual reporting requirement of budgeted agencies to the council to November 1, 2014, and made technical and conforming changes in Subsecs. (f) and (g); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-166 amended Subsec. (a) to make technical changes, effective June 19, 2007; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to change “Children's Trust Fund” to “Children's Trust Fund Council”, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by deleting reference to Commissioner of Health Care Access and by making technical changes; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 13-247 deleted reference to chairperson of the Children's Trust Fund Council in Subsec. (a), effective July 1, 2013; P.A. 14-122 made technical changes in Subsecs. (e) and (f); P.A. 14-132 amended Subsec. (a) to add Commissioner of Housing, Commissioner of Agriculture and executive director of Office of Early Childhood to council and amended Subsec. (g) to add provisions in Subdiv. (1) and add Subdiv. (4) re agency reporting, effective June 6, 2014; P.A. 16-163 amended Subsec. (b) by replacing “day care and” with “child care services, as described in section 19a-77,” in Subpara. (D), effective June 9, 2016; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by replacing reference to executive director of Commission on Children with reference to executive director of Commission on Women, Children and Seniors or a designee and amended Subsec. (h) by replacing reference to Commission on Children with reference to Commission on Women, Children and Seniors, effective July 1, 2016.



Section 4-67y - Child Poverty and Prevention Council to constitute the children in the recession leadership team. Duties. Report.

(a) The Child Poverty and Prevention Council, established pursuant to section 4-67x, shall constitute the children in the recession leadership team to make recommendations for the state's emergency response to children affected by the recession. The council may establish a subcommittee to act for it under this section. For purposes of this section, the council or a subcommittee established under this subsection shall meet quarterly if the unemployment rate of the state, as reported by the Labor Commissioner, is eight per cent or greater for the preceding three months.

(b) The council shall work in consultation with other government agencies to develop and promote policies, practices and procedures, within available appropriations, that (1) mitigate the long-term impact of economic recessions on children; (2) provide appropriate assistance and resources to families to minimize the number of children who enter poverty as a result of the recession; and (3) reduce human and fiscal costs of recessions, including foreclosures, child hunger, family violence, school failure, youth runaways, homelessness, child abuse and neglect.

(c) For purposes of this section, the council, within available appropriations, shall utilize strategies to mitigate the impact of the recession on children that include, but are not limited to, the following: (1) Resource information sharing and strategic planning to address emergency response to children in the recession; (2) training of pertinent personnel on the availability of services, access points and interventions across agencies, including child trauma treatment; (3) development of linkages between job training and education programs and services; (4) development and implementation of efforts to coordinate outreach and improve access to services, including the establishment of multiple enrollment sites where feasible; (5) reduction of current response times to clients for safety net programs, including, but not limited to, the federal Supplemental Nutrition Assistance Program, the federal Special Supplemental Food Program for Women, Infants and Children, the National School Lunch Program and other federal child nutrition programs, the temporary family assistance program, the child care subsidy program, heating and rental assistance, eviction prevention services and free and reduced preschool meal programs; (6) identification of appropriate revisions to regulations and procedures to be streamlined to increase program access; (7) maximization of availability of targeted case management and intervention services; (8) assessment of the unique needs of children of soldiers serving or returning from war or other military service; and (9) maximization of all federal funding opportunities.

(d) Not later than January 1, 2011, the council shall prepare a report on (1) the progress in implementing the provisions of this section; and (2) other government actions taken to reduce the impact of the recession on children and families. Such report shall be submitted to the select committee of the General Assembly having cognizance of matters relating to children and to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(P.A. 10-133, S. 1.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 4-68 - Records and services of office to be available in connection with the preparation, legislation and execution of the budget.

In the exercise of any function relating to the preparation, legislation and execution of the budget, the records and services of the Office of Policy and Management shall be available to the General Assembly, the Governor and any division of the office. The several divisions of said office shall cooperate to effect the purposes of this chapter.

(1949 Rev., S. 245; P.A. 77-614, S. 28, 610.)

History: P.A. 77-614 substituted office of policy and management for department of finance and control.



Section 4-68a - Transferred

Transferred to Chapter 57, Sec. 4a-12.



Section 4-68aa - Social innovation investment enterprise. Social innovation account.

(a) As used in this section:

(1) “Secretary” means the Secretary of the Office of Policy and Management, or the secretary's designee;

(2) “Social innovation investment enterprise” means an entity created to coordinate the delivery of preventive social programs by nonprofit service providers, which has the capability of creating a social investment vehicle, entering into outcome-based performance contracts and contracting with service providers;

(3) “Social investment vehicle” means an investment product established by a social innovation investment enterprise to raise private investment capital; and

(4) “Outcome-based performance contract” means a contract entered into between the secretary and a social innovation investment enterprise that establishes outcome-based performance standards for preventive social programs delivered by nonprofit service providers and provides that investors in any social investment vehicle shall receive a return of their investment and earnings thereon only if outcome-based performance standards are met by the social innovation investment enterprise.

(b) The secretary may enter into an outcome-based performance contract with a social innovation investment enterprise for the purpose of accepting a United States Department of Justice fiscal year 2012 Second Chance Act Adult Offender Reentry Program Demonstration Category 2 Implementation grant. The outcome-based performance contract between the secretary and a social innovation investment enterprise may provide for payments from the social innovation account, established pursuant to subsection (d) of this section, to the social innovation investment enterprise or to investors or to both.

(c) The secretary shall comply with the provisions of section 4e-16 relating to privatization contracts when entering into an outcome-based performance contract with a social innovation investment enterprise pursuant to this section.

(d) There is established an account to be known as the “social innovation account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Any interest accruing to the account shall be credited to the account. Moneys may be transferred to the account from the General Fund. Moneys in the account shall be expended by the Secretary of the Office of Policy and Management for the purposes of facilitating the reentry of moderate and high-risk offenders into the community. The secretary may apply for and accept gifts, grants or donations from public or private sources to enable the account to be a source of payments to investors purchasing interests in a social investment vehicle.

(June 12 Sp. Sess. P.A. 12-2, S. 128.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 4-68b and 4-68c - Transferred

Transferred to Chapter 57, Secs. 4a-14 and 4a-15, respectively.



Section 4-68bb - Project Longevity Initiative. Definitions. Implementation.

(a) For purposes of this section, “Project Longevity Initiative” means a comprehensive community-based initiative that is designed to reduce gun violence in the state's cities and “secretary” means the Secretary of the Office of Policy and Management.

(b) Pursuant to the provisions of section 4-66a, the secretary shall (1) provide planning and management assistance to municipal officials in the city of New Haven in order to ensure the continued implementation of the Project Longevity Initiative in said city and the secretary may utilize state and federal funds as may be appropriated for such purpose; and (2) do all things necessary to apply for and accept federal funds allotted to or available to the state under any federal act or program which support the continued implementation of the Project Longevity Initiative in the city of New Haven.

(c) The secretary, or the secretary's designee, in consultation with the United States Attorney for the district of Connecticut, the Chief State's Attorney, the Commissioner of Correction, the executive director of the Court Support Services Division of the Judicial Branch, the mayors of the cities of Hartford and Bridgeport, and clergy members, nonprofit service providers and community leaders from the cities of Hartford and Bridgeport, shall implement the Project Longevity Initiative in the cities of Hartford and Bridgeport.

(d) Pursuant to the provisions of section 4-66a, the secretary shall (1) provide planning and management assistance to municipal officials in the cities of Hartford and Bridgeport in order to ensure implementation of the Project Longevity Initiative in said cities and the secretary may utilize state and federal funds as may be appropriated for such purpose; and (2) do all things necessary to apply for and accept federal funds allotted to or available to the state under any federal act or program which will support implementation of the Project Longevity Initiative in the cities of Hartford and Bridgeport.

(e) The Secretary of the Office of Policy and Management may accept and receive on behalf of the office, subject to the provisions of section 4b-22, any bequest, devise or grant made to the Office of Policy and Management to further the objectives of the Project Longevity Initiative and may hold and use such property for the purpose specified, if any, in such bequest, devise or gift.

(f) The secretary in consultation with the federal and state officials described in subsection (c) of this section shall create a plan for implementation of the Project Longevity Initiative on a state-wide basis.

(P.A. 13-247, S. 25.)

History: P.A. 13-247 effective July 1, 2013.



Section 4-68cc - Neighborhood Security Fellowship Program.

(a) As used in this section, “Neighborhood Security Fellowship Program” or “program” means the pilot program established pursuant to subsection (b) of this section, and “Neighborhood Security Fellows” or “Fellows” means individuals who have been identified and recruited for participation in the Neighborhood Security Fellowship Program pursuant to said subsection.

(b) (1) The Office of Policy and Management shall establish a pilot program to foster neighborhood safety in urban environments and to serve as a blueprint to reduce neighborhood gun violence state-wide. The Secretary of the Office of Policy and Management shall select a municipality that has a population of at least one hundred twenty-four thousand and less than one hundred twenty-five thousand to participate in the Neighborhood Security Fellowship Program.

(2) The chief elected official of the municipality selected by the secretary shall select a nonprofit entity to administer the program, which shall be funded by local, state, federal and private moneys. Such moneys shall be used for the administration and costs of the program, including, but not limited to, salaries, benefits and other compensation for any individuals hired by such nonprofit entity to administer the program and stipends to be paid to Fellows.

(3) The Neighborhood Security Fellowship Program shall engage in, but not be limited to, the following activities and initiatives:

(A) The identification and recruitment into the program of individuals between eighteen and twenty-four years of age who are most likely to be perpetrators or victims of gun violence. Such identification and recruitment shall be accomplished after the execution of all appropriate or necessary waivers, authorizations and releases with the assistance of (i) the local or state police department serving the municipality selected, (ii) the local board of education serving the municipality selected, (iii) the state's attorney serving the judicial district of the municipality selected, (iv) the Court Support Services of the Judicial Branch, and (v) any other state agencies and departments and organizations capable of providing such assistance; and

(B) The coordination of programs, services and activities in which Fellows will participate, including, but not limited to, (i) anger management, (ii) life skills training, (iii) dispute and conflict resolution, (iv) remedial education, (v) leadership development, (vi) character building, (vii) mentoring programs, and (viii) preemployment skills workshops, including career counseling, work-readiness, team building, customer service and entrepreneurial training.

(4) The Neighborhood Security Fellowship Program may engage in (A) the coordination and placement of Fellows in worksite assignments, including (i) local, state and federal government agencies and departments, (ii) state-funded public construction projects within the municipality selected, (iii) private businesses, particularly those receiving assistance from the Small Business Express program established pursuant to section 32-7g or the Subsidized Training and Employment program established pursuant to section 31-3pp, and (iv) nonprofit community-based organizations receiving a grant-in-aid from the state, and (B) the coordination of training placements, including in adult education courses, vocational training programs, higher education courses and apprenticeship programs.

(c) (1) The chief elected official of the municipality selected under subdivision (1) of subsection (b) of this section, in conjunction with the Capital Region Development Authority established pursuant to section 32-601, shall select public construction projects located in the federally designated Promise Zones as Neighborhood Security projects. A state or municipal contract for a Neighborhood Security project shall be awarded only to a bidder that agrees to hire a nonprofit subcontractor that employs Fellows who will be assigned to work at such Neighborhood Security project worksite. The chief elected official of the municipality selected shall (A) determine, in conjunction with the Capital Region Development Authority, any minimum number of Fellows such nonprofit subcontractor shall be required to employ to be eligible to be hired for a Neighborhood Security project, and (B) encourage the hiring of any such nonprofit subcontractor for any other municipal or state-funded public construction project.

(2) Before awarding a contract for a Neighborhood Security project, the state or the municipality shall state in its notice of solicitation for competitive bids or request for proposals or qualifications for such contract that the bidder is required to comply with the provisions of section 4a-60g, the requirements concerning nondiscrimination and affirmative action under sections 4a-60 and 4a-60a and the provisions under subdivision (1) of this subsection regarding the hiring of a subcontractor. The state or the municipality may inquire whether a bidder is a business enterprise that participates in the Neighborhood Security Fellowship Program and may award preference points to such bidder.

(d) Not later than January 1, 2018, and annually thereafter, if the municipality selected under subdivision (1) of subsection (b) of this section received state funding for the Neighborhood Security Fellowship Program during the previous calendar year, such municipality and the Secretary of the Office of Policy and Management shall jointly submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and appropriations and the budgets of state agencies. Such report shall detail (1) the number of individuals participating in the program during the previous calendar year, (2) any changes in the level of gun-related incidents of violence in the municipality, (3) an evaluation of the programs, services and activities undertaken under subdivision (3) of subsection (b) of this section, (4) the costs of the program during the previous calendar year in both state and private dollars, and (5) any recommendations to expand the program to other municipalities.

(May Sp. Sess. P.A. 16-4, S. 260.)

History: May Sp. Sess. P.A. 16-4 effective July 1, 2016.



Section 4-68d - Collection of sums due state for public assistance.

Section 4-68d is repealed.

(1967, P.A. 314, S. 17; P.A. 78-298, S. 13, 14.)



Section 4-68e - Transferred

Transferred to Chapter 57, Sec. 4a-13.



Section 4-68f - Transferred

Transferred to Chapter 57, Sec. 4a-17.



Section 4-68g - (Formerly Sec. 17-21). Conservators for mentally ill or mentally retarded persons.

Section 4-68g is repealed.

(1949 Rev., S. 2665; 1953, 1955, S. 1502d; 1957, P.A. 266; 1959, P.A. 182; 1963, P.A. 539, S. 1; 1967, P.A. 314, S. 16; 1969, P.A. 453, S. 2; P.A. 75-416, S. 2, 3.)



Section 4-68h - Transferred

Transferred to Chapter 57, Sec. 4a-16.



Section 4-68i - Transferred

Transferred to Chapter 57, Sec. 4a-18.



Section 4-68j - Disapproval of requests by any state agency or official may be in writing.

The Secretary of the Office of Policy and Management or said secretary's designee shall state the reasons in writing, if requested, the Office of Policy and Management disapproves any request of any state agency or official thereof.

(P.A. 75-238; P.A. 77-614, S. 19, 29, 610; P.A. 78-298, S. 8, 14.)

History: P.A. 77-614 replaced commissioner and department of finance and control with office of policy and management and its secretary; P.A. 78-298 required that written reasons for disapproval need be given only upon request.



Section 4-68k - Data processing division, established. Deputy commissioner of data processing; responsibilities; qualifications.

Section 4-68k is repealed.

(P.A. 75-519, S. 9, 10, 12; P.A. 77-614, S. 609, 610; P.A. 78-303, S. 120, 136.)



Section 4-68l - Grants to towns to supplement reimbursement under the general assistance program.

Section 4-68l is repealed, effective June 26, 1997.

(May Sp. Sess. P.A. 92-16, S. 75, 89; P.A. 97-274, S. 6, 7.)



Section 4-68m - Criminal Justice Policy and Planning Division. Duties. Collaboration with other agencies. Access to information and data. Reports.

(a) There is established a Criminal Justice Policy and Planning Division within the Office of Policy and Management. The division shall be under the direction of an undersecretary.

(b) The division shall develop a plan to promote a more effective and cohesive state criminal justice system and, to accomplish such plan, shall:

(1) Conduct an in-depth analysis of the criminal justice system;

(2) Determine the long-range needs of the criminal justice system and recommend policy priorities for the system;

(3) Identify critical problems in the criminal justice system and recommend strategies to solve those problems;

(4) Assess the cost-effectiveness of the use of state and local funds in the criminal justice system;

(5) Recommend means to improve the deterrent and rehabilitative capabilities of the criminal justice system;

(6) Advise and assist the General Assembly in developing plans, programs and proposed legislation for improving the effectiveness of the criminal justice system;

(7) Make computations of daily costs and compare interagency costs on services provided by agencies that are a part of the criminal justice system;

(8) Review the program inventories and cost-benefit analyses submitted pursuant to section 4-68s and consider incorporating such inventories and analyses in its budget recommendations to the General Assembly;

(9) Make population computations for use in planning for the long-range needs of the criminal justice system;

(10) Determine long-range information needs of the criminal justice system and acquire that information;

(11) Cooperate with the Office of the Victim Advocate by providing information and assistance to the office relating to the improvement of crime victims’ services;

(12) Serve as the liaison for the state to the United States Department of Justice on criminal justice issues of interest to the state and federal government relating to data, information systems and research;

(13) Measure the success of community-based services and programs in reducing recidivism;

(14) Develop and implement a comprehensive reentry strategy as provided in section 18-81w; and

(15) Engage in other activities consistent with the responsibilities of the division.

(c) In addition to the division’s other duties under this section, the division may perform any function described in subsection (b) of this section to promote an effective and cohesive juvenile justice system.

(d) In the performance of its duties under this section, the division shall collaborate with the Department of Correction, the Board of Pardons and Paroles, the Department of Mental Health and Addiction Services and the Department of Emergency Services and Public Protection and consult with the Chief Court Administrator, the executive director of the Court Support Services Division of the Judicial Branch, the Chief State’s Attorney and the Chief Public Defender.

(e) (1) At the request of the division, the Department of Correction, the Board of Pardons and Paroles, the Department of Mental Health and Addiction Services, the Department of Emergency Services and Public Protection, the Chief Court Administrator, the executive director of the Court Support Services Division of the Judicial Branch, the Chief State’s Attorney and the Chief Public Defender shall provide the division with information and data needed by the division to perform its duties under subsection (b) of this section.

(2) The division shall have access to individualized records maintained by the Judicial Branch and the agencies specified in subdivision (1) of this subsection as needed for research purposes. The division, in collaboration with the Judicial Branch and the agencies specified in subdivision (1) of this subsection, shall develop protocols to protect the privacy of such individualized records consistent with state and federal law. The division shall use such individualized records for statistical analyses only and shall not use such records in any other manner that would disclose the identity of individuals to whom the records pertain.

(3) Any information or data provided to the division pursuant to this subsection that is confidential in accordance with state or federal law shall remain confidential while in the custody of the division and shall not be disclosed.

(f) Not later than January 15, 2007, the division shall submit the plan developed pursuant to subsection (b) of this section to the Governor and, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to criminal justice, public safety and appropriations and the budgets of state agencies. Not later than February 15, 2009, and biennially thereafter, the division shall update such plan and submit such updated plan to the Governor and said legislative committees.

(P.A. 05-249, S. 1; P.A. 06-193, S. 2; P.A. 07-217, S. 197; P.A. 11-51, S. 134; June Sp. Sess. P.A. 15-5, S. 488.)

History: P.A. 05-249 effective July 1, 2006; P.A. 06-193 amended Subsec. (b) to add new Subdiv. (13) requiring division to develop and implement a comprehensive reentry strategy as provided in Sec. 18-81w and redesignate existing Subdiv. (13) as Subdiv. (14) and added new Subsec. (f) requiring division to submit the plan developed pursuant to Subsec. (b) to the Governor and certain legislative committees not later than January 15, 2007, and to update such plan and submit it to the Governor and said legislative committees not later than January 15, 2009, and biennially thereafter, effective July 1, 2006; P.A. 07-217 amended Subsec. (f) to change the deadline for updating and submitting the updated plan to the Governor and legislative committees from “January 15, 2009, and biennially thereafter” to “February 15, 2009, and biennially thereafter”, effective July 12, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsecs. (d) and (e), effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to add new Subdiv. (8) re review of inventories and analyses submitted under Sec. 4-68s and to redesignate existing Subdivs. (8) to (14) as Subdivs. (9) to (15), effective July 1, 2015.



Section 4-68n - Correctional system population projections.

The Criminal Justice Policy and Planning Division within the Office of Policy and Management shall development population projections for the correctional system for planning purposes and issue a report on such projections not later than February fifteenth of each year.

(P.A. 05-249, S. 2; P.A. 07-217, S. 198.)

History: P.A. 05-249 effective July 1, 2006; P.A. 07-217 changed the annual reporting deadline from November first to February fifteenth, effective July 12, 2007.



Section 4-68o - Reporting system to track criminal justice system trends and outcomes.

(a) The Criminal Justice Policy and Planning Division within the Office of Policy and Management shall develop a reporting system that is able to track trends and outcomes related to policies designed to reduce prison overcrowding, improve rehabilitation efforts and enhance reentry strategies for offenders released from prison.

(b) The reporting system shall, at a minimum, track on a monthly basis: (1) The number of admissions to prison (A) directly from courts, (B) on account of parole revocation, and (C) on account of probation revocation, (2) the number of releases on parole and to other forms of community supervision and facilities, (3) the rate of granting parole, (4) the number of probation placements and placements to probation facilities, (5) the prison population, and (6) the projected prison population.

(c) The reporting system shall, at a minimum, track on an annual basis: (1) Recidivism of offenders released from prison, (2) recidivism of offenders on probation, and (3) recidivism of offenders participating in programs designed to reduce prison overcrowding, improve rehabilitation efforts and enhance reentry strategies for offenders released from prison. The division shall measure recidivism in accordance with a nationally-accepted methodology.

(d) The reporting system shall define outcomes for major programs and annually report these outcomes and delineate strategies to measure outcomes when information is not yet available to measure the effectiveness of particular programs.

(e) The division shall publish the first monthly report not later than November 1, 2006.

(f) The division shall publish the first annual outcome report not later than January 1, 2007, and shall publish an annual outcome report not later than February fifteenth of each year thereafter. Such report may be included as part of the report submitted under section 4-68p.

(P.A. 05-249, S. 3; P.A. 07-217, S. 199; P.A. 10-32, S. 8.)

History: P.A. 05-249 effective July 1, 2006; P.A. 07-217 amended Subsec. (f) to provide that subsequent annual outcome reports be published “not later than February fifteenth of each year”, effective July 12, 2007; P.A. 10-32 amended Subsec. (f) to add “shall publish an annual outcome report”, effective May 10, 2010.



Section 4-68p - Report and presentation.

Not later than February fifteenth of each year, the Criminal Justice Policy and Planning Division within the Office of Policy and Management shall submit a report, in accordance with section 11-4a, and make a presentation to the joint standing committees of the General Assembly having cognizance of matters relating to criminal justice and appropriations and the budgets of state agencies concerning its activities and recommendations under section 4-68m and specifying the actions necessary to promote an effective and cohesive criminal justice system. The report shall estimate the amount of savings inuring to the benefit of the state on account of the actual prison population being less than projected prior to the adoption of prison overcrowding reduction policies and make recommendations as to the manner in which a portion of such cost savings may be reinvested in community-based services and programs and community supervision by probation and parole officers in order to maintain that reduction in projected prison population. Beginning with the report to be submitted and the presentation to be made not later than February 15, 2008, the division shall include an assessment of the status of the development and implementation of the reentry strategy under section 18-81w.

(P.A. 05-249, S. 4; P.A. 06-193, S. 3; P.A. 07-217, S. 200.)

History: P.A. 05-249 effective July 1, 2006; P.A. 06-193 required that division report and presentation to be made not later than January 1, 2008, include assessment of the status of development and implementation of the reentry strategy under Sec. 18-81w, effective July 1, 2006; P.A. 07-217 changed the annual deadline for submitting a report and making a presentation from January first to February fifteenth and changed the deadline for beginning to include an assessment of the status of the reentry strategy from January 1, 2008, to February 15, 2008, effective July 12, 2007.



Section 4-68q - Notification of outstanding rearrest warrants and arrest warrants for probation violations.

Not later than the fifteenth day of the first month after the Office of Policy and Management obtains access to data on outstanding rearrest warrants and arrest warrants for violation of probation, and not later than the fifteenth day of each month thereafter, the undersecretary of the Criminal Justice Policy and Planning Division within said office shall notify the chief elected official of each municipality of the number of rearrest warrants and arrest warrants for violation of probation that have been issued for persons residing in that municipality and are still outstanding.

(P.A. 06-99, S. 1.)

See Sec. 54-2d re actions by law enforcement agencies to execute warrants.



Section 4-68r - Definitions.

For purposes of this section and sections 4-68s and 4-77c:

(1) “Cost-beneficial” means the cost savings and benefits realized over a reasonable period of time are greater than the costs of implementation;

(2) “Program inventory” means the (A) compilation of the complete list of all agency programs and activities; (B) identification of those that are evidence-based, research-based and promising; and (C) inclusion of program costs and utilization data;

(3) “Evidence-based” describes a program that (A) incorporates methods demonstrated to be effective for the intended population through scientifically based research, including statistically controlled evaluations or randomized trials; (B) can be implemented with a set of procedures to allow successful replication in the state; (C) achieves sustained, desirable outcomes; and (D) when possible, has been determined to be cost-beneficial;

(4) “Research-based” describes a program or practice that has some research demonstrating effectiveness, such as one tested with a single randomized or statistically controlled evaluation, but does not meet all of the criteria of an evidence-based program; and

(5) “Promising” describes a program or practice that, based on statistical analyses or preliminary research, shows potential for meeting the evidence-based or research-based criteria.

(June Sp. Sess. P.A. 15-5, S. 486.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 4-68s - Program inventory of agency criminal and juvenile justice programs. Reports.

(a) Not later than January 1, 2016, and not later than October first in every even-numbered year thereafter, the Departments of Correction, Children and Families and Mental Health and Addiction Services, and the Court Support Services Division of the Judicial Branch shall compile a program inventory of each of said agency’s criminal and juvenile justice programs and shall categorize them as evidence-based, research-based, promising or lacking any evidence. Each program inventory shall include a complete list of all agency programs, including the following information for each such program for the prior fiscal year: (1) A detailed description of the program, (2) the names of providers, (3) the intended treatment population, (4) the intended outcomes, (5) the method of assigning participants, (6) the total annual program expenditures, (7) a description of funding sources, (8) the cost per participant, (9) the annual number of participants, (10) the annual capacity for participants, and (11) the estimated number of persons eligible for, or needing, the program.

(b) Each program inventory required by subsection (a) of this section shall be submitted in accordance with the provisions of section 11-4a to the Criminal Justice Policy and Planning Division within the Office of Policy and Management, the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding, the Office of Fiscal Analysis, and the Institute for Municipal and Regional Policy at Central Connecticut State University.

(c) Not later than March 1, 2016, and annually thereafter by November first, the Institute for Municipal and Regional Policy at Central Connecticut State University shall submit a report containing a cost-benefit analysis of the programs inventoried in subsection (a) of this section to the Criminal Justice Policy and Planning Division of the Office of Policy and Management, the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding, and the Office of Fiscal Analysis, in accordance with the provisions of section 11-4a.

(d) The Office of Policy and Management and the Office of Fiscal Analysis may include the cost-benefit analysis provided by the Institute for Municipal and Regional Policy under subsection (c) of this section in their reports submitted to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budget of state agencies, and finance, revenue and bonding on or before November fifteenth annually, pursuant to subsection (b) of section 2-36b.

(June Sp. Sess. P.A. 15-5, S. 487.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 4-68t - Tracking and analysis of recidivism rates for children.

The Secretary of the Office of Policy and Management shall track and analyze the rates of recidivism for children in this state.

(P.A. 16-147, S. 17.)

History: P.A. 16-147 effective January 1, 2017.



Section 4-68x - Urban violence reduction grant program.

(a) As used in this section:

(1) “Grant” means an urban violence reduction grant;

(2) “Eligible agency” means a nonprofit agency authorized by a municipality to apply for and administer a grant on behalf of such municipality;

(3) “Program” means the urban violence reduction grant program; and

(4) “Secretary” means the Secretary of the Office of Policy and Management.

(b) There is established an urban violence reduction grant program for the purpose of reducing urban youth violence by providing grants for programs and services for youth in urban centers within the state. The program shall be administered by the Office of Policy and Management.

(c) The secretary shall, within available appropriations, award grants under the program based on competitive proposals submitted and evaluated as provided in this section. Such grants may be made to a municipality or to one or more eligible agencies acting on behalf of a municipality.

(d) Grants made under this section shall be used to provide eligible programs and services for youth between twelve and eighteen years of age. Such programs and services shall include, but not be limited to: (1) Mentoring; (2) tutoring and enrichment activities; (3) social and cultural activities; (4) athletic and recreational opportunities; (5) training in problem-solving, decision-making, peer counseling and conflict mediation; (6) the implementation of strategies to address imminent violence, collaborate to reduce violence on the street and improve relations between the police and the communities they serve. Grant recipients shall provide for parental and youth involvement, on an ongoing basis, in the planning and operation of such programs.

(e) The Office of Policy and Management shall publish a notice of grant availability and solicit competitive proposals under the program for the fiscal year ending June 30, 2008, and each fiscal year thereafter. Municipalities and eligible agencies acting on behalf of a municipality may file a grant application with the Office of Policy and Management on such forms and at such times as the secretary prescribes. Applications filed by eligible agencies acting on behalf of a municipality shall include the endorsement of the chief elected official of such municipality.

(f) The Office of Policy and Management shall review all grant applications received under the program and determine which grant applications shall be funded and at what funding levels. Criteria for such determinations shall be established by the secretary and included in the notice of grant availability.

(g) The secretary may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 9.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 4-68y - Disproportionate minority contact: Definitions, reports.

Not later than September 30, 2011, and biennially thereafter, the Commissioner of Children and Families, the Commissioner of Emergency Services and Public Protection, the Chief State's Attorney, the Chief Public Defender, the Chief Court Administrator and the Police Officer Standards and Training Council shall submit a report, on behalf of the respective department, division, office or council, to the Secretary of the Office of Policy and Management on the plans established by the department, division, office or council to address disproportionate minority contact in the juvenile justice system and the steps taken to implement those plans during the previous two fiscal years. Any reports submitted by the Commissioner of Children and Families and the Chief Court Administrator, or on behalf of any other such department, division, office or council that has responsibility for providing child welfare services, including services in abuse and neglect cases, shall (1) indicate efforts undertaken in the previous two fiscal years to address disproportionate minority contact in the child welfare system, and (2) include an evaluation of the relationship between the child welfare system and disproportionate minority contact in the juvenile justice system. The Secretary of the Office of Policy and Management shall compile the submissions and shall submit a report on such submissions, in accordance with section 11-4a, to the Governor and the General Assembly not later than December thirty-first biennially. For the purposes of this section, “disproportionate minority contact” means that a disproportionate number of juvenile members of minority groups come into contact with the juvenile justice system.

(P.A. 11-154, S. 2.)

History: P.A. 11-154 effective July 8, 2011 (Revisor's note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51, S. 134).



Section 4-68z - Contract for LEAN practices applied to certain agency permitting and enforcement processes. Licensure procedures for commercial bus drivers.

The Office of Policy and Management, within available appropriations, shall enter into an agreement for consultant services to apply LEAN practices and principles to the permitting and enforcement processes of the Departments of Energy and Environmental Protection, Economic and Community Development, Administrative Services and Transportation that are most frequently utilized by business entities. Such agreement shall also require the consultant to apply LEAN practices and principles to the licensure procedures for commercial bus drivers that are currently performed by the Departments of Consumer Protection, Emergency Services and Public Protection, and Children and Families. Such consultant shall develop recommendations for the implementation of a prepermitting system for commercial bus drivers that enables businesses to utilize commercial bus drivers who await the applicable licensing authority's performance of a criminal background check.

(Oct. Sp. Sess. P.A. 11-1, S. 10.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-69 - Definitions.

Wherever used in this chapter, unless the context otherwise requires:

(1) “Accrual basis” means the basis upon which, in transactions thereon, revenues are accounted for when earned or due, even though not collected, and expenditures are accounted for as soon as liabilities are incurred, whether paid or not;

(2) “Agency fund” means a fund consisting of resources received or held by the state as an agent for certain individuals or governmental units;

(3) “Allotment” means a portion of an appropriation or special fund set aside to cover expenditures and encumbrances for a certain period or purpose;

(4) “Appropriation” means an authorization by the General Assembly to make expenditures and incur liabilities for specific purposes;

(5) “Assets” means the entire property of all kinds of the state, including both current assets and fixed assets;

(6) “Audit” means, in the absence of any expression defining the extent to which it has been limited, an examination of the subject matter of the accounting in all its financial aspects, including, so far as the several classifications of accounts may be involved, the verification of assets, liabilities, receipts, disbursements, revenues, expenditures, reserves and surplus in such detail as may be necessary to permit certification of the statements rendered and of the accountability of the fiduciary parties;

(7) “Auditors' certificate” means a statement signed by the auditors stating that they have examined the accounting records and expressing their opinion, based on such examination, regarding the financial condition of the state or any of its enterprises, the results from operations and any facts which the auditors in their professional capacity have investigated;

(8) “Balance sheet” means a statement showing the financial condition of a fund or government at a specified date;

(9) “Budget” means an estimate of proposed expenditures for a given period or purpose and the means of financing them, determined for the fiscal year ending June 30, 2014, and each fiscal year thereafter on the basis of generally accepted accounting principles, as administered by the Governmental Accounting Standards Board, as expressed in appropriation and revenue acts;

(10) “Budget document” means the instrument used by the Governor to present a comprehensive financial program to the General Assembly;

(11) “Budgeted agency” means (A) every department, board, council, commission, institution or other agency of the Executive Department of the state government, provided each board, council, commission, institution or other agency included by law within any given department shall be deemed a division of that department; (B) every court, council, division and other agency of the judicial branch of the state government financed in whole or in part by the state, including those agencies, officers, employees and services for which, or for the payment of whose salaries, appropriations are made to be expended on the direction, taxation or approval of any state court or judge thereof; and all of said courts, councils, divisions, agencies, officers, employees and services shall be one or more budgeted agency or agencies as the Secretary of the Office of Policy and Management may prescribe; (C) every full-time permanent department or agency of the legislative branch of the state government; and (D) every public and private institution, organization, association or other agency receiving financial aid from the state;

(12) “Capital budget” means that portion of the budget which deals with the estimates of proposed expenditures for land, nonstructural improvements to land, structural replacements and major improvements and the means of financing them;

(13) “Capital outlay” means expenditures which result in the acquisition of additions to fixed assets;

(14) “Cash basis” means the basis upon which, in transactions thereon, revenues are accounted for when received in cash and expenditures are accounted for when paid;

(15) “Current assets” means those assets owned by the state which are available to meet the cost of operations or to pay current liabilities of the state;

(16) “Current liabilities” means liabilities which are payable immediately or in the near future out of current resources, as distinguished from long-term liabilities to be met out of future resources;

(17) “Deficit” means the excess of the liabilities and reserves of a fund over its assets, or the excess of the obligations, reserves and unencumbered appropriations of a fund over its resources;

(18) “Disbursements” means payments in cash regardless of the purpose;

(19) “Encumbrances” means obligations in the form of purchase orders or contracts which are to be met from an appropriation and for which a part of the appropriation is reserved;

(20) “Expenditures” means amounts paid or liabilities incurred for all purposes, including expenses, provisions for retirement of debt and capital outlay;

(21) “Expenses” means expenditures for operation, maintenance, interest and other current expenditures for which no permanent or subsequently convertible value is received;

(22) “Fiscal period” means any period at the end of which the state closes its books in order to determine its financial condition and the results of its operations;

(23) “Fixed assets” means assets of a permanent character having a continuing value, such as land, buildings, machinery and furniture and other equipment;

(24) “General Fund” means the fund that is unrestricted as to use and available for general purposes;

(25) “Liabilities” means debts or other legal obligations arising out of transactions in the past which are to be liquidated or renewed or refunded upon some future date;

(26) “Modified accrual” means a basis of accounting where revenues are recognized when earned only so long as they are collectible within the period or soon enough afterward to be used to pay liabilities of that period and expenditures are recognized in the period in which they were incurred and would normally be liquidated;

(27) “Overdraft” means (A) the amount by which checks, drafts or other demands for payment on the Treasury or on a bank exceed the amount of the credit against which they are drawn or (B) the amount by which requisitions or audited vouchers exceed the appropriations or other credit to which they are chargeable;

(28) “Petty cash” means a sum of money, either in the form of currency or a special bank deposit, set aside for the purpose of making change or immediate payments of comparatively small amounts for which it is subsequently reimbursed from the cash of a fund;

(29) “Receipts” means sums actually received in cash from all sources unless otherwise described;

(30) “Refund” means an amount paid back or credit allowed on account of an overcollection;

(31) “Reimbursements” means cash or other assets received as a repayment of the cost of work or services performed, or of other expenditures made for or on behalf of another governmental unit, fund or department;

(32) “Revenue” means additions to cash or other current assets which neither increase any liability or reserve nor represent the recovery of an expenditure;

(33) “Special fund” means any fund which is to be used only in accordance with specific regulations or restrictions, including any fund created by a law authorizing and requiring the receipts of specific taxes or other revenues to be used to finance particular activities;

(34) “Trust fund” means any fund consisting of resources received and held by the state as trustee to be expended or invested in accordance with the conditions of the trust;

(35) “Unencumbered balance” means that portion of an appropriation or allotment not expended or encumbered;

(36) “Unexpended balance” means that portion of an appropriation or allotment which has not been expended;

(37) “Unliquidated encumbrances” means encumbrances which have not yet been paid or approved for payment;

(38) “Voucher” means a document certifying a certain transaction, especially a written form attesting the propriety of the payment of money;

(39) “Warrant” means a draft upon the treasurer for the payment of money.

(1949 Rev., S. 223; June, 1955, S. 74d; P.A. 81-466, S. 2, 4; P.A. 96-180, S. 1, 166; P.A. 11-48, S. 47.)

History: P.A. 81-466 deleted definition of “program budget” formerly found in Subdiv. (28) and renumbered remaining subsections accordingly, effective March 1, 1982; (Revisor's note: In 1995 the Revisors editorially changed the lower case alphabetic indicators in Subdivs.(11) and (26) to upper case for consistency with statutory usage); P.A. 96-180 amended Subdiv. (11) by substituting “Secretary of the Office of Policy and Management” for “director of the budget”, effective June 3, 1996; P.A. 11-48 redefined “budget” in Subdiv. (9), redefined “expenditures” in Subdiv. (20), added new Subdiv. (26) defining “modified accrual” and redesignated existing Subdivs. (26) to (38) as Subdivs. (27) to (39), effective July 1, 2011.

Cited. 148 C. 623. Appropriation to be spent for purpose specified; towns not agencies within section meaning. 163 C. 537. Cited. 193 C. 670; 200 C. 386.

Cited. 41 CS 90, 99.



Section 4-70 and 4-70a - Director of the Budget; general duties. Budget and Management Division established.

Sections 4-70 and 4-70a are repealed.

(1949 Rev., S. 224; P.A. 73-679, S. 1, 42, 43; P.A. 75-537, S. 21, 55; P.A. 77-614, S. 609, 610.)



Section 4-70b - Definitions. Secretary's budget, finance and management duties. Report to the General Assembly. Secretary's authority to waive competitive procurement requirements re purchase of service contracts.

(a) For purposes of this section:

(1) “Purchase of service contract” (A) means a contract between a state agency and a private provider organization or municipality for the purpose of obtaining direct health and human services for agency clients and generally not for administrative or clerical services, material goods, training or consulting services, and (B) does not include a contract with an individual;

(2) “Secretary” means the Secretary of the Office of Policy and Management;

(3) “State agency” means any department, board, council, commission, institution or other executive branch agency of state government;

(4) “Municipality” means a town or any other political subdivision of the state, including any local or regional board of education or health district that is created or designated by the town to act on behalf of the town; and

(5) “Private provider organization” means a nonstate entity that is either a nonprofit or proprietary corporation or partnership which receives funds from the state, and may receive federal or other funds, to provide direct health or human services to agency clients.

(b) The Secretary of the Office of Policy and Management shall establish an Office of Finance under the direction of an executive financial officer. The secretary shall assist the Governor in his duties respecting the formulation of the budget and the correlating and revising of estimates and requests for appropriations of all budgeted agencies and shall also assist the Governor in his duties respecting the investigation, supervision and coordination of the expenditures and other fiscal operations of such budgeted agencies.

(c) Said secretary shall direct internal management consultant services to state agencies in such areas as administrative management, facility planning and review, management systems and program evaluation and such other special studies and analyses as he deems necessary. The secretary shall annually report, in accordance with the provisions of section 11-4a, to the General Assembly concerning the state's purchase of service contracting activity. Such report shall include, but not be limited to, an assessment of the aggregate financial condition of nonprofit, community-based health and human services agencies that enter into purchase of service contracts.

(d) The secretary shall establish uniform policies and procedures for obtaining, managing and evaluating the quality and cost effectiveness of direct health and human services purchased from a private provider organization or municipality. The secretary shall require all state agencies which purchase direct health and human services to comply with such policies and procedures.

(e) Purchase of service contracts shall be subject to the competitive procurement provisions of sections 4-212 to 4-219, inclusive. The secretary may waive the competitive procurement requirements set forth in chapter 55a with respect to any purchase of service contract between a state agency and a private provider of human services.

(f) No state agency may hire a private provider organization or municipality to provide direct health or human services to agency clients without executing a purchase of service contract with such private provider organization or municipality.

(P.A. 73-679, S. 2, 43; P.A. 75-537, S. 22, 55; P.A. 77-614, S. 30, 610; P.A. 78-303, S. 8, 136; P.A. 92-123, S. 1; 92-135, S. 3; P.A. 07-195, S. 1; P.A. 09-210, S. 6; P.A. 11-238, S. 1.)

History: P.A. 75-537 changed planning and budgeting division to budget and management division, left appointment of managing director and designee to discretion of commissioner of finance and control with provision that if one is not appointed, duties fall upon commissioner, deleted reference to state planning council and amended provision concerning projects financed by federal funds; P.A. 77-614 deleted former provision re appointment of director, replaced managing director with secretary of the office of policy and management, deleted former Subsecs. (b) and (c) re federal funds and contracts and made former Subsec. (d) new Subsec. (b) adding authorization for special studies and analyses; P.A. 78-303 deleted reference to forms management in Subsec. (b); P.A. 92-123 added Subsec. (c) re the purchase of human services from private providers; P.A. 92-135 amended Subsec. (a) to require secretary to establish an office of finance under direction of an executive financial officer; P.A. 07-195 amended Subsec. (c) by changing “human services” to “health and human services”, by changing January 1, 1994, to January 1, 2008, re due date of biennial report to General Assembly on purchase of services and by making technical changes, added Subsec. (d) defining “purchase of service contract” and permitting secretary to waive competitive procurement requirements re purchase of service contract between a state agency and a private provider of human services, and added Subsec. (e) re development, submission and implementation of plan for the competitive procurement of health and human services, effective July 1, 2007; P.A. 09-210 added new Subsec. (a) defining “purchase of service contract”, “secretary”, “state agency”, “municipality” and “private provider organization”, redesignated existing Subsecs. (a) to (e) as Subsecs. (b) to (f), amended redesignated Subsec. (d) by replacing “private providers” with “a private provider organization or municipality”, making technical changes and deleting provision requiring report on system for purchase of services, amended redesignated Subsec. (e) by adding provision re purchase of service contracts subject to competitive procurement provisions of Secs. 4-212 to 4-219 and deleting definition of “purchase of service contract”, and added Subsec. (g) prohibiting state agency from hiring private provider or municipality to provide direct health or human services without executing a purchase of service contract, effective July 8, 2009; P.A. 11-238 amended Subsec. (c) by adding provision re report to General Assembly, deleted former Subsec. (f) re development of plan and redesignated existing Subsec. (g) as Subsec. (f), effective July 1, 2011.

Cited. 200 C. 386.



Section 4-70c - Transfer of budget director's powers to managing director, Planning and Budgeting Division.

Section 4-70c is repealed.

(P.A. 73-679, S. 3, 43; P.A. 75-537, S. 54, 55.)



Section 4-70d - Transferred

Transferred to Chapter 578, Sec. 32-4f.



Section 4-70e - Office of Finance. Executive financial officer.

(a) There is established an Office of Finance which shall be within the Office of Policy and Management and shall report directly to the Secretary of the Office of Policy and Management. The Office of Finance shall be administered by an executive financial officer.

(b) The executive financial officer of the Office of Finance shall, subject to the approval of the secretary: (1) Establish state agency financial policies, (2) review and approve, amend or reject all budget requests of state agencies for financial systems and operations and take actions to remedy any deficiencies in such systems and operations, (3) review and advise the executive heads of state agencies concerning agency financial staff needs, (4) in cooperation with the Department of Administrative Services, review the performance evaluations of state agency financial management personnel made by the executive heads of such agencies, recommend career development programs for higher level managers, coordinate interagency transfers of financial managers and advise state agencies concerning personnel policies and salary scales for financial managers, (5) monitor financial reports of all state agencies and (6) organize and implement programs for the exchange of information and technology concerning financial systems among state agencies and other state financial personnel.

(P.A. 92-135, S. 4.)



Section 4-71 - Transmission to General Assembly of budget document in odd-numbered year and status report in even-numbered year. Report re three fiscal years immediately following biennium.

Not later than the first session day following the third day of February in each odd-numbered year, the Governor shall transmit to the General Assembly a budget document setting forth his financial program for the ensuing biennium with a separate budget for each of the two fiscal years and having the character and scope hereinafter set forth, and a report which sets forth estimated revenues and expenditures for the three fiscal years next ensuing the biennium to which the budget document relates. If the Governor has been elected or succeeded to the office of Governor since the submission of the last-preceding budget document, he shall transmit such document and report to the General Assembly not later than the first session day following the fourteenth day of February. In the even-numbered years, on the day on which the General Assembly first convenes, the Governor shall transmit a report on the status of the budget enacted in the previous year with any recommendations for adjustments and revisions, and a report, with revisions, if any, which sets forth estimated revenues and expenditures for the three fiscal years next ensuing the biennium in progress. The budget document shall consist of four parts, the nature and contents of which are set forth in sections 4-72, 4-73, 4-74 and 4-74a and shall be accompanied by the statement of grants to towns compiled pursuant to the provisions of section 4-71a and by the computation of the cost of an indexed increase in assistance payments made pursuant to section 4-71c. The report which sets forth estimated revenues and expenditures for the three fiscal years next ensuing the biennium shall contain, for each such year, estimated revenues, itemized by major source, and estimated expenditures for each budgeted agency for personal services, other expenses, other current expenses, equipment, payments to local governments, and other than payments to local governments. Such report transmitted in the even-numbered years shall contain the assumptions on which the estimated revenues and expenditures for the fiscal year next ensuing are based and shall set forth estimated revenues and expenditures in the same detail contained in the budget document.

(1949 Rev., S. 225; 1951, S. 75d; 1971, P.A. 1, S. 5; 113; 1972, P.A. 221, S. 8; P.A. 79-607, S. 16; P.A. 85-505, S. 16, 21; June Sp. Sess. P.A. 91-3, S. 34, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: 1971 acts made changes to reflect the switch from biennial to annual sessions, changed date for budget document submission to first session day following third day of February in odd-numbered years except for new governors it remained first session day following February 14 and made provision for submission in even-numbered years on first day assembly is convened; 1972 act required four-part rather than three-part budget; P.A. 79-607 required that budget be accompanied by statement of grants to towns; P.A. 85-505 required that a computation of the cost of an indexed increase in assistance payments accompany the budget document; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, required governor to transmit, in each odd-numbered year, a budget document for the ensuing biennium with a separate budget for each of the two fiscal years, and a report which sets forth estimated expenditures and revenues for the three fiscal years next ensuing biennium to which budget document relates, and in each even-numbered year, a report on the status of the budget enacted in the previous year with any recommendations for adjustments and revisions and a report, with revisions, if any, which sets forth estimated revenues and expenditures for the three years next ensuing the biennium in progress; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 34 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993.

Cited. 193 C. 670; 200 C. 386.



Section 4-71a - Estimates of recommended state grants-in-aid to towns under the budget document.

The Secretary of the Office of Policy and Management shall compile, for each state grant-in-aid program which is determined by statutory formula, the estimated amount of funds each town in the state would receive under each such program from the appropriations recommended by the Governor in the budget document.

(P.A. 79-607, S. 17.)

See Sec. 4-66b re urban action goals.

Cited. 200 C. 386.



Section 4-71b - Estimates of state grants-in-aid under state budget act.

Not later than August fifteenth or sixty days after the adjournment of the regular session of the General Assembly, whichever is later, the Secretary of the Office of Policy and Management shall compile, for each state grant-in-aid program which is determined by statutory formula, the estimated amount of funds each town in the state can expect to receive for each fiscal year of the biennium under each such program from funds appropriated for each such fiscal year.

(P.A. 79-607, S. 18; June Sp. Sess. P.A. 91-3, S. 35, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 96-224, S. 2.)

History: June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 35 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993; P.A. 96-224 provided that estimated grant amounts be compiled 60 days after adjournment of a regular legislative session or August fifteenth, whichever is later, rather than 60 days after signing of the budget act.

See Sec. 4-66b re urban action goals.

Cited. 200 C. 386.



Section 4-71c - Computation of the cost of an indexed increase in assistance payments.

The Secretary of the Office of Policy and Management shall annually compute the cost of an increase in assistance payments under the state-administered general assistance program, state supplement program, medical assistance program, temporary family assistance program and supplemental nutrition assistance program based on the percentage increase, if any, in the most recent calendar year average in the consumer price index for urban consumers provided if the increase in such index exceeds five per cent, the computation shall be based on a five per cent increase.

(P.A. 85-505, S. 15, 21; June 18 Sp. Sess. P.A. 97-2, S. 7, 165; P.A. 04-76, S. 1; P.A. 09-9, S. 2.)

History: June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 04-76 replaced reference to “general assistance program” with “state-administered general assistance program”; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 4-72 - Governor’s budget message.

The budget document shall consist of the Governor’s budget message in which he or she shall set forth as follows: (1) The Governor’s program for meeting all the expenditure needs of the government for each fiscal year of the biennium to which the budget relates, indicating the classes of funds, general or special, from which such appropriations are to be made and the means through which such expenditure shall be financed; and (2) financial statements giving in summary form: (A) The financial position of all major state operating funds including revolving funds at the end of the last-completed fiscal year in a form consistent with accepted accounting practice. The Governor shall also set forth in similar form the estimated position of each such fund at the end of the year in progress and the estimated position of each such fund at the end of each fiscal year of the biennium to which the budget relates if the Governor’s proposals are put into effect; (B) a statement showing as of the close of the last-completed fiscal year, a year by year summary of all outstanding general obligation and special tax obligation debt of the state and a statement showing the yearly interest requirements on such outstanding debt; (C) a summary of appropriations recommended for each fiscal year of the biennium to which the budget relates for each budgeted agency and for the state as a whole in comparison with actual expenditures of the last-completed fiscal year and appropriations and estimated expenditures for the year in progress; (D) for the biennium commencing July 1, 1999, and each biennium thereafter, a summary of estimated expenditures for certain fringe benefits for each fiscal year of the biennium to which the budget relates for each budgeted agency; (E) a summary of permanent full-time positions setting forth the number filled and the number vacant as of the end of the last-completed fiscal year, the total number intended to be funded by appropriations without reduction for turnover for the fiscal year in progress, the total number requested and the total number recommended for each fiscal year of the biennium to which the budget relates; (F) a statement of expenditures for the last-completed and current fiscal years, the agency request and the Governor’s recommendation for each fiscal year of the ensuing biennium and, for any new or expanded program, estimated expenditure requirements for the fiscal year next succeeding the biennium to which the budget relates; (G) an explanation of any significant program changes requested by the agency or recommended by the Governor; (H) a summary of the revenue estimated to be received by the state during each fiscal year of the biennium to which the budget relates classified according to sources in comparison with the actual revenue received by the state during the last-completed fiscal year and estimated revenue during the year in progress; and (I) such other financial statements, data and comments as in the Governor’s opinion are necessary or desirable in order to make known in all practicable detail the financial condition and operations of the government and the effect that the budget as proposed by the Governor will have on such condition and operations. If the estimated revenue of the state for the ensuing biennium as set forth in the budget on the basis of existing statutes is less than the sum of net appropriations recommended for the ensuing biennium as contained in the budget, plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the projected amount necessary to extinguish any unreserved negative balance in such fund as reported in the most recently audited comprehensive annual financial report issued by the Comptroller prior to the start of the biennium, the Governor shall make recommendations to the General Assembly in respect to the manner in which such deficit shall be met, whether by an increase in the indebtedness of the state, by the imposition of new taxes, by increased rates on existing taxes or otherwise. If the aggregate of such estimated revenue is greater than the sum of such recommended appropriations for the ensuing biennium plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the projected amount necessary to extinguish any unreserved negative balance in such fund as reported in the most recently issued annual report of the Comptroller published in accordance with section 3-115, the Governor shall make such recommendations for the use of such surplus for the reduction of indebtedness, for the reduction in taxation or for other purposes as in the Governor’s opinion are in the best interest of the public welfare.

(1949 Rev., S. 226; 1951, S. 76d; 1971, P.A. 1, S. 6; 490; P.A. 79-446, S. 1; P.A. 86-305, S. 1; June Sp. Sess. P.A. 91-3, S. 36, 168; P.A. 98-263, S. 12, 21; P.A. 11-48, S. 48; Dec. Sp. Sess. P.A. 15-1, S. 11.)

History: 1971 acts made changes reflecting switch from biennial to annual sessions and required inclusion of revolving funds’ status in budget document; P.A. 79-446 required inclusion of estimated interest and debt redemption information for year to which budget relates and additionally required summary of permanent full-time positions; P.A. 86-305 deleted requirement that budget message set forth “statements showing as of the close of the last-completed fiscal year and as of January first of the fiscal year in progress the bonded indebtedness of the state, the debt authorized and unissued, the debt temporarily incurred and the condition of the sinking funds and statements showing for the last-completed fiscal year the actual interest requirements on state indebtedness and any debt redemption and, for the year in progress and for the year to which the budget relates, the estimated interest requirements and debt redemption” and substituted requirement that message set forth “a statement showing as of the close of the last-completed fiscal year, a year by year summary of all outstanding general obligation and special tax obligation debt of the state and a statement showing the yearly interest requirements on such outstanding debt”; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and applicable to biennium commencing July 1, 1993; (Revisor’s note: In 1995 the lower case alphabetic indicators in Subdiv. (2) were changed editorially by the Revisors to upper case for consistency with statutory usage); P.A. 98-263 added new Subpara. (D) to Subdiv. (2), requiring document to set forth, for the biennium commencing July 1, 1999, and each biennium thereafter, a summary of estimated expenditures for certain fringe benefits for each budgeted agency, and redesignated existing Subparas. (D) to (F) as Subparas. (E) to (G), effective July 1, 1998; P.A. 11-48 deleted reference to “Part I” of the budget document, made technical changes, added new Subpara. (F) re statement of expenditures, agency requests and Governor’s recommendations, added new Subpara. (G) re explanation of significant program changes, redesignated existing Subparas. (F) to (G) as Subparas. (H) to (I), deleted references to estimated unappropriated surplus, replaced “aggregate” with “sum of net” re appropriations recommended, added provision re projected amount necessary to extinguish any unreserved negative balance re Governor’s recommendations for meeting a deficit, added “sum of” re recommended appropriations and added provision re projected amount necessary to extinguish any unreserved negative balance re Governor’s recommendations for use of surplus, effective July 1, 2011; Dec. Sp. Sess. P.A. 15-1 replaced provision re audited comprehensive annual financial report issued by the Comptroller prior to start of biennium with provision re issued annual report of the Comptroller published in accordance with Sec. 3-115, effective December 29, 2015.



Section 4-73 - Recommended appropriations.

(a) The budget document shall present in detail for each fiscal year of the ensuing biennium the Governor's recommendation for appropriations to meet the expenditure needs of the state from the General Fund and from all special and agency funds classified by budgeted agencies and showing for each budgeted agency and its subdivisions: (1) A narrative summary describing the agency, the Governor's recommendations for appropriations for the agency, and a list of agency programs, the actual expenditure for the last-completed fiscal year, the estimated expenditure for the current fiscal year, the amount requested by the agency and the Governor's recommendations for appropriations for each fiscal year of the ensuing biennium; (2) a summary of permanent full-time positions by fund, setting forth the number filled and the number vacant as of the end of the last-completed fiscal year, the total number intended to be funded by appropriations without reduction for turnover for the fiscal year in progress, the total number requested and the total number recommended for each fiscal year of the biennium to which the budget relates.

(b) In addition, programs shall be supported by: (1) The statutory authorization for the program; (2) a statement of program objectives; (3) a description of the program, including a statement of need, eligibility requirements and any intergovernmental participation in the program; (4) a statement of performance measures by which the accomplishments toward the program objectives can be assessed, which shall include, but not be limited to, an analysis of the workload, quality or level of service and effectiveness of the program; (5) program budget data broken down by major object of expenditure, showing additional federal and private funds; (6) a summary of permanent full-time positions by fund, setting forth the number filled and the number vacant as of the end of the last-completed fiscal year, the total number intended to be funded by appropriations without reduction for turnover for the fiscal year in progress, the total number requested and the total number recommended for each fiscal year of the biennium to which the budget relates; (7) a statement of expenditures for the last-completed and current fiscal years, the agency request and the Governor's recommendation for each fiscal year of the ensuing biennium and, for any new or expanded program, estimated expenditure requirements for the fiscal year next succeeding the biennium to which the budget relates; and (8) an explanation of any significant program changes requested by the agency or recommended by the Governor.

(c) There shall be a supporting schedule of total agency expenditures including a line-item, minor object breakdown of personal services, energy costs, contractual services and commodities and a total of state aid grants and equipment, showing the actual expenditures for the last-completed fiscal year, estimated expenditures for the current fiscal year and requested and recommended appropriations for each fiscal year of the ensuing biennium, classified by objects according to a standard plan of classification.

(d) All federal funds expended or anticipated for any purpose shall be accounted for in the budget. The document shall set forth a listing of federal programs, showing the actual expenditures for the last-completed fiscal year, estimated expenditures for the current fiscal year and anticipated funds available for expenditure for each fiscal year of the ensuing biennium. Such federal funds shall be classified by each budgeted agency but shall not include research grants made to educational institutions.

(e) The budget document shall also set forth the budget recommendations for the capital program, to be supported by statements listing the agency's requests and the Governor's recommendations with the statements required by section 4-78.

(f) The appropriations recommended for the legislative branch of the state government shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the Joint Committee on Legislative Management pursuant to section 4-77 and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said committee pursuant to said section 4-77.

(g) (1) The appropriations recommended for the Judicial Department shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the Chief Court Administrator pursuant to section 4-77 plus the estimates of expenditure requirements for the biennium transmitted by said administrator pursuant to section 51-47c, and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said administrator pursuant to section 4-77.

(2) The appropriations recommended for the Division of Public Defender Services shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the Chief Public Defender pursuant to section 4-77 and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said administrator pursuant to section 4-77.

(1949 Rev., S. 227; 1951, 1953, June, 1955, S. 77d; 1971, P.A. 1, S. 7; 1972, P.A. 85, S. 3; P.A. 78-298, S. 9, 14; P.A. 79-446, S. 2; 79-557, S. 1; P.A. 81-364, S. 3, 4; 81-376, S. 6, 11; 81-466, S. 1, 4; Nov. Sp. Sess. P.A. 81-13, S. 2, 3; P.A. 82-386, S. 2, 3; P.A. 85-526, S. 4, 5; P.A. 86-305, S. 2; P.A. 87-1, S. 2, 7; 87-539, S. 4, 5; P.A. 91-256, S. 4, 69; June Sp. Sess. P.A. 91-3, S. 37, 168; P.A. 92-126, S. 41, 42, 48; 92-154, S. 5, 6, 23; P.A. 03-132, S. 2; P.A. 10-179, S. 145; P.A. 11-48, S. 31; 11-61, S. 74; P.A. 12-93, S. 2.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; 1972 act deleted reference to recommendations of state building program commission; P.A. 78-298 added reference to requirements enumerated in Sec. 4-78; P.A. 79-446 required inclusion of summaries of permanent full-time positions; P.A. 79-557 added requirement of document setting out federal programs and funds by agency, exclusive of research grants to educational institutions; P.A. 81-364 added provision requiring the governor's recommended appropriation for the legislative branch of government to be the same as the estimated expenditure requirements transmitted to the office of policy and management by the legislative management committee under Sec. 4-77; P.A. 81-376 required information gathered under Subdiv. (5) of Subsec. (a) of Sec. 16a-47 to be included in budget document; P.A. 81-466 reorganized provisions and expanded required information in budget document, effective March 1, 1982; Nov. Sp. Sess. P.A. 81-13 added Subsec. (g) re reduction in funds for energy use for budgeted agencies not cooperating in conducting energy audits and implementing required energy conservation measures; P.A. 82-386 added requirements in Subsec. (b) concerning the program evaluation procedure, including the statement of need and the statement by which performance may be measured and schedule concerning the number of budgeted agencies to be subject to the requirements re evaluation of programs and measurement of program effectiveness in 1983 and 1984; P.A. 85-526 added Subsec. (h) re recommendations for modifications to private activity bond allocations; P.A. 86-305 amended Subsec. (d) to require that all federal funds “expended or anticipated” rather than “received” be accounted for in budget, and to delete provision that document, or subsidiary document shall set forth a description citing federal program, amount and purpose for which such federal funds shall be received classified by function or grant program and substitute provisions that document shall set forth listing of federal programs, showing actual expenditures for last-completed fiscal year, estimated expenditures for current fiscal year and anticipated funds available for expenditure for ensuing fiscal year and repealed former Subsec. (g) which provided that document shall set forth a proposed reduction in funds for energy use requested by any budgeted agency occupying a state-owned or leased building and not cooperating with administrative services commissioner and secretary of the office of policy and management in conducting energy audits of such building and implementing audit recommendations or other energy conservation measures required by the secretary (Revisor's note: Subsec. (h), enacted by P.A. 85-526, was relettered editorially as Subsec. (g) by the Revisors); P.A. 87-1 made technical correction; P.A. 87-539 deleted Subsec. (g); P.A. 91-256 in Subsec. (a) added provisions concerning the constituent units of the state system of higher education; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, and deleted obsolete language in Subsec. (b) which phased in, between March 1, 1982, and March 1, 1984, the number of budgeted agencies to which the provisions of said subsection were applicable, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993; P.A. 92-126 amended Subdiv. (1) of Subsec. (a) to remove language concerning fringe benefits for the constituent units of the state system of higher education, which had been added by P.A. 91-256; P.A. 92-154 attempted to amend language in Subsec. (a) which was deleted by P.A. 92-126; P.A. 03-132 amended Subsec. (c) to designate existing provisions as Subdiv. (1), inserting “energy costs” in schedule of expenditures therein, and to insert new Subdiv. (2) re statement of agency's plans for energy conservation and progress made in the last-completed fiscal year; P.A. 10-179 added Subsec. (g) re recommended judicial branch appropriations, effective July 1, 2010; P.A. 11-48 amended Subsec. (a) by deleting “Part II” designation re budget document and deleting “and a list of agency programs”, deleted former Subsec. (b) re program budgeting, redesignated existing Subsecs. (c) to (g) as Subsecs. (b) to (f), deleted former Subsec. (c)(2) re inclusion of supporting schedule of agency energy costs, amended Subsec. (c) by deleting “program in”, amended Subsec. (d) by deleting “Part II” designation and amended Subsec. (f) by replacing “judicial branch of the state government” with “Judicial Department”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a)(1) by restoring “and a list of agency programs”, restored former Subsec. (b) re program budgeting, restored former Subsecs. (c) to (g) designations and amended Subsec. (g) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re recommended appropriations for Division of Public Defender Services, effective July 1, 2011; P.A. 12-93 amended Subsec. (g)(1) to include estimates of expenditure requirements transmitted pursuant to Sec. 51-47c in recommended Judicial Department appropriations, effective July 1, 2012.

Cited. 200 C. 386.



Section 4-73a - Determination of actual rate of fringe benefits for funds of the constituent units of the state system of higher education.

For the fiscal year ending June 30, 1994, and each fiscal year thereafter, the Comptroller shall determine the actual rate for fringe benefits for the funds of the constituent units of the state system of higher education, established pursuant to subsection (b) of section 10a-77, section 10a-98a, subsection (b) of section 10a-99, subsections (b) and (c) of section 10a-105, section 10a-110a and section 10a-130, and shall report such information to the Office of Policy and Management by September 1, 1992, and annually by said date thereafter.

(P.A. 92-154, S. 7, 23.)

History: (Revisor's note: In 1993 reference to “subsection (b) of section 10a-83” was deleted editorially since that section was repealed by P.A. 92-126).



Section 4-74 - Appropriation and revenue bills.

The budget document shall be based upon the consensus revenue estimate or revised consensus revenue estimate issued pursuant to section 2-36c, and shall include a draft or drafts of appropriation and revenue bills to carry out the recommendations of the Governor. Such appropriation bills shall indicate the funds, general or special, from which such appropriations shall be paid, but such appropriations need not be in greater detail than to indicate the total appropriation to be made to each budgeted agency and each independently organized division thereof for each major function or program, equipment, land and buildings and improvements.

(1949 Rev., S. 228; 1953, June, 1955, S. 78d; P.A. 09-214, S. 5; P.A. 11-48, S. 32; 11-61, S. 75.)

History: P.A. 09-214 added requirement that Part III of budget document be based upon consensus revenue estimate, effective July 20, 2009; P.A. 11-48 eliminated “Part III” designation re budget document, substituted “include” for “consist of” re draft or drafts, eliminated reference to parts I and II of budget document and eliminated “or program”, effective July 1, 2011; P.A. 11-61 restored “or program”, effective July 1, 2011.

Cited. 193 C. 670; 200 C. 386.



Section 4-74a - Recommendations concerning the economy.

The budget document shall include the recommendations of the Governor concerning the economy and shall include an analysis of the impact of both proposed spending and proposed revenue programs on the employment, production and purchasing power of the people and industries within the state.

(1972, P.A. 221, S. 9; P.A. 11-48, S. 33.)

History: P.A. 11-48 eliminated “Part IV” designation re budget document and changed “document shall consist of” to “document shall include”, effective July 1, 2011.

Cited. 200 C. 386.



Section 4-75 - Publication of the budget document.

The Secretary of the Office of Policy and Management, shall compile the requested appropriations, the appropriations as recommended by the Governor, the Governor's budget message and other data as presented in the budget document and shall have such compiled document published and distributed in the same manner as public documents.

(1949 Rev., S. 229; P.A. 73-679, S. 8, 43; P.A. 75-537, S. 23, 55; P.A. 77-614, S. 19, 610.)

History: P.A. 73-679 replaced director of the budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced director with secretary of the office of policy and management.

Cited. 193 C. 670; 200 C. 386.



Section 4-76 - Governor to explain budget document and reports to legislative committees.

The Governor or his authorized representative or agent shall appear before the appropriate committees of the General Assembly to explain the details of the budget document and report transmitted by the Governor in the odd-numbered years and the reports transmitted by the Governor in the even-numbered years pursuant to section 4-71, to answer questions and to give information as to the items included therein.

(1949 Rev., S. 230; June Sp. Sess. P.A. 91-3, S. 38, 168.)

History: June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.

Cited. 193 C. 670; 200 C. 386.



Section 4-77 - Submission of estimates of expenditures by budgeted agencies. Guidelines for standard economic and planning factors and for unit costs for utilities. Statement of revenue and estimated revenue. Financial, personnel and nonappropriated moneys status reports.

(a) The administrative head of each budgeted agency shall transmit, on or before September first of each even-numbered year, to the Secretary of the Office of Policy and Management, on blanks to be furnished by him not later than the preceding August first, and to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, and the standing committee having cognizance of matters relating to such budgeted agency, estimates of expenditure requirements for each fiscal year of the next biennium. On or before September first of each odd-numbered year, said agency head shall transmit recommended adjustments and revisions, if any, of such estimates. The secretary shall set guidelines for standard economic and planning factors and for unit costs, based on source of supply, for fuel oil, electricity, gas and water usage by state agencies, which shall be used by all agencies in the preparation of their estimates of expenditure requirements. The expenditure requirements shall be classified to show expenditures estimated for each major function and activity, project or program of the budgeted agency and its subdivisions, grants or aids to governmental units and capital outlay, and shall include details setting forth the estimated expenditures classified by objects according to a standard plan of classification, with citations of the statutes, if any, relating thereto. Each expenditure requirement for any purpose other than capital outlay involving an increase in or addition to any appropriation of the current fiscal year shall be accompanied by an explanation of the increase or addition. Each expenditure requirement involving a capital outlay shall be accompanied by such supporting schedules of data and explanations as may be required by the secretary.

(b) The administrative head of each budgeted agency shall transmit, on or before September first of each year, to the secretary, in the form required by him, and, on or before November fifteenth of each year, to the joint committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding, through the Office of Fiscal Analysis, a statement showing in detail the revenue and estimated revenue of the agency for the current fiscal year, an estimate of the revenue from the same or any additional sources for the next fiscal year and, in the even-numbered year, for the next biennium. Said agency head shall include in such statement recommendations as to any changes in the management, practices, regulations or laws governing his budgeted agency affecting the amount of revenue from operations, fees, taxes or other sources or the collection thereof, and any other information required by the secretary.

(c) The administrative head of each budgeted agency shall transmit, to the Office of Fiscal Analysis, copies of the agency's monthly (1) financial status report, (2) personnel status report, and (3) nonappropriated moneys status report which shall be an accounting of moneys received or held by the agency that are authorized or received by any manner other than as an appropriation. Such accounting of nonappropriated moneys shall include, at a minimum, an assessment of the status of any agency fund or account of such agency receiving or holding such moneys. Such assessments of such funds and accounts shall, at a minimum, account for all expenditures, encumbrances, liabilities, reimbursements and revenues.

(d) If any budgeted agency fails to submit estimates required pursuant to this section within the time specified, the Secretary of the Office of Policy and Management shall cause such estimates to be prepared for the budgeted agency.

(1949 Rev., S. 231; 1953, June, 1955, S. 79d; 1971, P.A. 1, S. 8; P.A. 73-679, S. 9, 43; P.A. 74-264, S. 1, 2; P.A. 75-537, S. 24, 55; P.A. 77-614, S. 31, 610; P.A. 79-31, S. 5, 17; P.A. 82-195; 82-314, S. 15, 63; 82-465, S. 3, 5; June Sp. Sess. P.A. 91-3, S. 39, 168; Sept. Sp. Sess. P.A. 09-7, S. 10.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; P.A. 73-679 replaced director of the budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 74-264 required submission of estimated expenditures to appropriations committee and to committee concerned with matters relating to agency and submission of estimated revenue to finance committee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced director with secretary of the office of policy and management and required secretary to set guidelines for economic and planning factors for agencies' use; P.A. 79-31 changed formal designation of finance committee; P.A. 82-195 required secretary to set guidelines for unit costs for utilities used by state agencies and divided section into subsections; P.A. 82-314 changed formal designation of appropriations committee and made other technical changes; P.A. 82-465 changed date for submission of expenditure estimates to committees from November fifteenth to September first and required agency heads to transmit copy of monthly financial status report and personnel status report to office of fiscal analysis; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993; Sept. Sp. Sess. P.A. 09-7 added new Subsec. (c) requiring administrative head of each budgeted agency to transmit monthly financial, personnel and nonappropriated moneys status reports to Office of Fiscal Analysis, redesignated existing Subsec. (c) as Subsec. (d) and amended same by deleting provision re financial and personnel status reports and making technical changes, effective October 5, 2009.

Cited. 193 C. 670; 200 C. 386.



Section 4-77a - Submission of estimates of expenditures for payment of workers' compensation claims.

The estimates of expenditure requirements transmitted by the administrative head of each budgeted agency to the Secretary of the Office of Policy and Management, pursuant to section 4-77, shall include an estimate of the amount required by such agency for the payment of the workers' compensation claims of the employees of each such agency. Appropriations which are recommended in the budget document transmitted by the Governor in the odd-numbered years or the status report transmitted by the Governor in the even-numbered years to the General Assembly pursuant to section 4-71 or contained in the state budget act or any deficiency bill, as provided in section 2-36, for the payment of such claims shall be made as follows: (1) For the Departments of Developmental Services, Mental Health and Addiction Services, Correction, Transportation, Emergency Services and Public Protection and Children and Families, directly to said agencies; (2) for all other budgeted state agencies, to the Department of Administrative Services which shall maintain an account for payment of workers' compensation claims.

(P.A. 89-279, S. 1, 3; P.A. 90-327, S. 1, 3; June Sp. Sess. P.A. 91-3, S. 40, 168; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 07-73, S. 2(a); June 12 Sp. Sess. P.A. 12-2, S. 104.)

History: P.A. 90-327 provided that direct appropriations shall be made only to the departments of mental retardation, mental health, correction, transportation, public safety and children and youth services and that all other appropriations shall be through the department of administrative services; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; June 12 Sp. Sess. P.A. 12-2 replaced reference to Department of Public Safety with reference to Department of Emergency Services and Public Protection, effective June 15, 2012.



Section 4-77b - Estimate of expenditure requirement by Department of Administrative Services to include leasing and maintenance costs.

The estimates of expenditure requirements transmitted by the Commissioner of Administrative Services to the Secretary of the Office of Policy and Management pursuant to section 4-77 and the appropriations recommended in the budget document transmitted by the Governor to the General Assembly pursuant to section 4-71 shall include an estimate of the amount required by the Department of Administrative Services for the leasing of additional facilities and an estimate of the amount required for the maintenance, including preventive maintenance, of facilities under the supervision, care and control of the department.

(June Sp. Sess. P.A. 91-12, S. 1, 55; P.A. 11-51, S. 97.)

History: P.A. 11-51 changed “Commissioner of Public Works” and “Department of Public Works” to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4-77c - (Note: This section is effective July 1, 2016.) Estimates of expenditure requirements for implementation of evidence-based programs.

The Departments of Correction, Children and Families and Mental Health and Addiction Services, and the Court Support Services Division of the Judicial Branch may include in the estimates of expenditure requirements transmitted pursuant to section 4-77, and the Governor may include in the Governor’s recommended appropriations in the budget document transmitted to the General Assembly pursuant to section 4-71, an estimate of the amount required by said agencies for expenditures related to the implementation of evidence-based programs.

(June Sp. Sess. P.A. 15-5, S. 489.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 4-78 - Information contained in budget recommendations.

The budget recommendations for the capital program to be paid from appropriated funds, proceeds of authorized bond issues or any federal or other funds available for capital projects shall be supported by statements indicating recommended priorities for projects and setting forth for each project: (a) The total estimated cost at completion; (b) appropriations, bond authorizations and federal or other funds received to date; (c) additional appropriations or bond authorizations required for completion; (d) the amount available for expenditure from bond authorizations, appropriations or federal or other funds of prior years; (e) the bond authorization or appropriation recommended for each fiscal year of the ensuing biennium; (f) the amount available for each fiscal year of the ensuing biennium if the budget recommendation is approved; (g) bond authorizations or appropriations estimated to be required for subsequent fiscal years for completion; and (h) the estimated addition to the operating budget when completed. All capital projects authorized, begun or completed in prior years shall be reviewed annually in terms of requirement for continuation of appropriations made to date and, where appropriation balances remain at completion or no imminent forwarding of the project is contemplated or where the project has been abandoned, recommendation shall be made for the reduction of such authorized bond issues or the lapsing of such appropriation balances.

(1951, S. 81d; 1971, P.A. 1, S. 9; P.A. 78-298, S. 10, 14; June Sp. Sess. P.A. 91-3, S. 41, 168.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; P.A. 78-298 amended section to include bond authorizations and federal and other funds in consideration of project priorities; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.

Cited. 200 C. 386.



Section 4-79 - Tentative budget.

In any year in which there is a Governor-elect, the Secretary of the Office of Policy and Management shall cause to be prepared, not later than the fifteenth of November next succeeding the receipt by said secretary of the estimates of expenditure requirements and of revenue as provided in section 4-77, a tentative budget conforming as to scope, contents and character to the requirements of sections 4-72, 4-73 and 4-74 and containing the estimates of expenditures and revenue called for by section 4-77. Such tentative budget shall be transmitted to the Governor-elect.

(1949 Rev., S. 232; 1951, S. 82d; P.A. 73-679, S. 10, 43; P.A. 75-537, S. 25, 55; P.A. 77-614, S. 19, 610; P.A. 85-400, S. 1.)

History: P.A. 73-679 replaced director with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 85-400 deleted requirement that a tentative budget be prepared annually and substituted requirement that a tentative budget be prepared in any year in which there is a governor-elect.

Cited. 193 C. 670; 200 C. 386.



Section 4-80 - Hearings on tentative budget.

Upon the receipt by a Governor-elect of the tentative budget provided for by section 4-79, he shall hold such hearings thereon as may be requested by budgeted agencies or may be considered by him desirable. He may require the attendance at such hearings of the heads and other officers of all budgeted agencies and the giving by them of such explanations and suggestions as they are called upon to give or as they desire to offer in respect to items of requested appropriations or estimated revenue in which they are interested. The Secretary of the Office of Policy and Management shall arrange a schedule of the time and place of such hearings to suit the convenience of the Governor-elect and shall give notice thereof to the respective budgeted agencies interested in such hearings. The secretary or his representative shall attend all such hearings and shall give such advice and assistance to the Governor-elect as that officer requests. The sum of twenty-five thousand dollars shall be made available by the Comptroller from the unappropriated resources of the state General Fund to the Governor-elect upon his request to the Comptroller. This sum may be used by him as he deems proper and necessary to meet the expenses of transition prior to his inauguration.

(1949 Rev., S. 233; 1951, S. 83d; 1971, P.A. 102; P.A. 73-679, S. 11, 43; P.A. 75-537, S. 26, 55; P.A. 77-614, S. 32, 610; P.A. 85-400, S. 2.)

History: 1971 act replaced provision for funding budget preparation with provision for appropriation for transition expenses generally; P.A. 73-679 replaced director of budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted references to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 85-400 deleted references to governor to reflect change in Sec. 4-79 to require preparation of a tentative budget only in a year in which there is a governor-elect.

Cited. 193 C. 670; 200 C. 386.



Section 4-81 - Formulation of the budget.

Section 4-81 is repealed.

(1949 Rev., S. 234; 1951, S. 84d; P.A. 78-298, S. 13, 14.)



Section 4-82 - Supplemental estimates.

The Governor shall transmit to the General Assembly supplemental estimates for such appropriations as in his judgment may be necessary by reason of laws enacted after the transmission of the budget document, or as he deems to be in the public interest for other reasons. He shall accompany such estimates with a statement of the reasons therefor, including the reasons for their omission from the budget.

(1949 Rev., S. 235.)

Cited. 200 C. 386.



Section 4-82a - Governor to report to General Assembly re projected deficit.

Section 4-82a is repealed, effective July 12, 2013.

(June Sp. Sess. P.A. 91-3, S. 47, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 13-291, S. 2.)



Section 4-83 - Prohibited estimates or requests.

Section 4-83 is repealed.

(1949 Rev., S. 236; P.A. 78-298, S. 13, 14.)



Section 4-84 - Contingency appropriation.

Section 4-84 is repealed, effective July 1, 2015.

(1949 Rev., S. 237; 1951, S. 85d; 1957, P.A. 396, S. 1; 1971, P.A. 1, S. 10; June Sp. Sess. P.A. 91-3, S. 42, 168; June Sp. Sess. P.A. 15-5, S. 518.)



Section 4-85 - *(See end of section for amended version and effective date.) Quarterly requisitions for allotments; exceptions; modifications. Procedure for reductions to allotment requisitions and allotments in force for legislative and judicial branches.

(a) Before an appropriation becomes available for expenditure, each budgeted agency shall submit to the Governor through the Secretary of the Office of Policy and Management, not less than twenty days before the beginning of the fiscal year for which such appropriation was made, a requisition for the allotment of the amount estimated to be necessary to carry out the purposes of such appropriation during each quarter of such fiscal year. Commencing with the fiscal year ending June 30, 2011, the initial allotment requisition for each line item appropriated to the legislative branch and to the judicial branch for any fiscal year shall be based upon the amount appropriated to such line item for such fiscal year minus any amount of budgeted reductions to be achieved by such branch for such fiscal year pursuant to subsection (c) of section 2-35. Appropriations for capital outlays may be allotted in any manner the Governor deems advisable. Such requisition shall contain any further information required by the Secretary of the Office of Policy and Management. The Governor shall approve such requisitions, subject to the provisions of subsection (b) of this section.

(b) Any allotment requisition and any allotment in force shall be subject to the following: (1) If the Governor determines that due to a change in circumstances since the budget was adopted certain reductions should be made in allotment requisitions or allotments in force or that estimated budget resources during the fiscal year will be insufficient to finance all appropriations in full, the Governor may modify such allotment requisitions or allotments in force to the extent the Governor deems necessary. Before such modifications are effected the Governor shall file a report with the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies and the joint standing committee having cognizance of matters relating to state finance, revenue and bonding describing the change in circumstances which makes it necessary that certain reductions should be made or the basis for his determination that estimated budget resources will be insufficient to finance all appropriations in full. (2) If the cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 includes a projected General Fund deficit greater than one per cent of the total of General Fund appropriations, the Governor, within thirty days following the issuance of such statement, shall file a report with such joint standing committees, including a plan which he shall implement to modify such allotments to the extent necessary to prevent a deficit. No modification of an allotment requisition or an allotment in force made by the Governor pursuant to this subsection shall result in a reduction of more than three per cent of the total appropriation from any fund or more than five per cent of any appropriation, except such limitations shall not apply in time of war, invasion or emergency caused by natural disaster.

(c) If a plan submitted in accordance with subsection (b) of this section indicates that a reduction of more than three per cent of the total appropriation from any fund or more than five per cent of any appropriation is required to prevent a deficit, the Governor may request that the Finance Advisory Committee approve any such reduction, provided any modification which would result in a reduction of more than five per cent of total appropriations shall require the approval of the General Assembly.

(d) The secretary shall submit copies of allotment requisitions thus approved or modified or allotments in force thus modified, with the reasons for any modifications, to the administrative heads of the budgeted agencies concerned, to the Comptroller and to the joint standing committee of the General Assembly having cognizance of appropriations and matters relating to the budgets of state agencies, through the Office of Fiscal Analysis. The Comptroller shall set up such allotments on the Comptroller’s books and be governed thereby in the control of expenditures of budgeted agencies.

(e) The provisions of this section shall not be construed to authorize the Governor to reduce allotment requisitions or allotments in force concerning (1) aid to municipalities; or (2) any budgeted agency of the legislative or judicial branch, except that the Governor may propose an aggregate allotment reduction of a specified amount in accordance with this section for the legislative or judicial branch. If the Governor proposes to reduce allotment requisitions or allotments in force for any budgeted agency of the legislative or judicial branch, the Secretary of the Office of Policy and Management shall, at least five days before the effective date of such proposed reductions, notify the president pro tempore of the Senate and the speaker of the House of Representatives of any such proposal affecting the legislative branch and the Chief Justice of any such proposal affecting the judicial branch. Such notification shall include the amounts, effective dates and reasons necessitating the proposed reductions. Not later than three days after receipt of such notification, the president pro tempore or the speaker, or both, or the Chief Justice, as appropriate, may notify the Secretary of the Office of Policy and Management and the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, in writing, of any objection to the proposed reductions. The committee may hold a public hearing on such proposed reductions. Such proposed reductions shall become effective unless they are rejected by a two-thirds vote of the members of the committee not later than fifteen days after receipt of the notification of objection to the proposed reductions. If the committee rejects such proposed reductions, the Secretary of the Office of Policy and Management shall present an alternative plan to achieve such reductions to the president pro tempore and the speaker for any such proposal affecting the legislative branch or to the Chief Justice for any such proposal affecting the judicial branch. If proposed reductions in allotment requisitions or allotments in force for any budgeted agency of the legislative or judicial branch are not rejected, such reductions shall be achieved as determined by the Joint Committee on Legislative Management or the Chief Justice, as appropriate. The Joint Committee on Legislative Management or the Chief Justice, as appropriate, shall submit such reductions to the Governor through the Secretary of the Office of Policy and Management not later than ten days after the proposed reductions become effective.

(1949 Rev., S. 238; P.A. 73-679, S. 12, 43; P.A. 75-537, S. 27, 55; P.A. 77-614, S. 33, 610; P.A. 79-623, S. 1, 8; P.A. 81-2, S. 2, 3; P.A. 82-314, S. 16, 63; P.A. 83-587, S. 4, 96; June Sp. Sess. P.A. 91-3, S. 46, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 05-288, S. 13, 14; June Sp. Sess. P.A. 09-3, S. 57; P.A. 10-179, S. 31.)

*Note: On and after July 1, 2019, this section, as amended by section 165 of public act 15-244 and section 481 of public act 15-5 of the June special session, is to read as follows:

“Sec. 4-85. Quarterly requisitions for allotments; exceptions; modifications. Procedure for reductions to allotment requisitions and allotments in force for legislative and judicial branches. (a) Before an appropriation becomes available for expenditure, each budgeted agency shall submit to the Governor through the Secretary of the Office of Policy and Management, not less than twenty days before the beginning of the fiscal year for which such appropriation was made, a requisition for the allotment of the amount estimated to be necessary to carry out the purposes of such appropriation during each quarter of such fiscal year. Commencing with the fiscal year ending June 30, 2011, the initial allotment requisition for each line item appropriated to the legislative branch and to the judicial branch for any fiscal year shall be based upon the amount appropriated to such line item for such fiscal year minus any amount of budgeted reductions to be achieved by such branch for such fiscal year pursuant to subsection (c) of section 2-35. Appropriations for capital outlays may be allotted in any manner the Governor deems advisable. Such requisition shall contain any further information required by the Secretary of the Office of Policy and Management. The Governor shall approve such requisitions, subject to the provisions of subsection (b) of this section.

(b) Any allotment requisition and any allotment in force shall be subject to the following: (1) If the Governor determines that due to a change in circumstances since the budget was adopted certain reductions should be made in allotment requisitions or allotments in force or that estimated budget resources during the fiscal year will be insufficient to finance all appropriations in full, the Governor may modify such allotment requisitions or allotments in force to the extent the Governor deems necessary. Before such modifications are effected the Governor shall file a report with the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies and the joint standing committee having cognizance of matters relating to state finance, revenue and bonding describing the change in circumstances which makes it necessary that certain reductions should be made or the basis for the Governor’s determination that estimated budget resources will be insufficient to finance all appropriations in full. (2) If the cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 includes a projected General Fund deficit greater than one per cent of the total of General Fund appropriations, the Governor, within thirty days following the issuance of such statement, shall file a report with such joint standing committees, including a plan which the Governor shall implement to modify such allotments to the extent necessary to prevent a deficit. No modification of an allotment requisition or an allotment in force made by the Governor pursuant to this subsection shall result in a reduction of more than three per cent of the total appropriation from any fund or more than five per cent of any appropriation, except such limitations shall not apply in time of war, invasion or emergency caused by natural disaster. If the cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 includes a projected General Fund deficit greater than one per cent of the total of General Fund appropriations and any funds have been transferred to the Restricted Grants Fund pursuant to section 4-30a, the Governor may direct the Treasurer to transfer those funds to the General Fund as part of the Governor’s plan to prevent a deficit pursuant to this section.

(c) If a plan submitted in accordance with subsection (b) of this section indicates that a reduction of more than three per cent of the total appropriation from any fund or more than five per cent of any appropriation is required to prevent a deficit, the Governor may request that the Finance Advisory Committee approve any such reduction, provided any modification which would result in a reduction of more than five per cent of total appropriations shall require the approval of the General Assembly.

(d) The secretary shall submit copies of allotment requisitions thus approved or modified or allotments in force thus modified, with the reasons for any modifications, to the administrative heads of the budgeted agencies concerned, to the Comptroller and to the joint standing committee of the General Assembly having cognizance of appropriations and matters relating to the budgets of state agencies, through the Office of Fiscal Analysis. The Comptroller shall set up such allotments on the Comptroller’s books and be governed thereby in the control of expenditures of budgeted agencies.

(e) The provisions of this section shall not be construed to authorize the Governor to reduce allotment requisitions or allotments in force concerning (1) aid to municipalities; or (2) any budgeted agency of the legislative or judicial branch, except that the Governor may propose an aggregate allotment reduction of a specified amount in accordance with this section for the legislative or judicial branch. If the Governor proposes to reduce allotment requisitions or allotments in force for any budgeted agency of the legislative or judicial branch, the Secretary of the Office of Policy and Management shall, at least five days before the effective date of such proposed reductions, notify the president pro tempore of the Senate and the speaker of the House of Representatives of any such proposal affecting the legislative branch and the Chief Justice of the Supreme Court of any such proposal affecting the judicial branch. Such notification shall include the amounts, effective dates and reasons necessitating the proposed reductions. Not later than three days after receipt of such notification, the president pro tempore or the speaker, or both, or the Chief Justice, as appropriate, may notify the Secretary of the Office of Policy and Management and the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, in writing, of any objection to the proposed reductions. The committee may hold a public hearing on such proposed reductions. Such proposed reductions shall become effective unless they are rejected by a two-thirds vote of the members of the committee not later than fifteen days after receipt of the notification of objection to the proposed reductions. If the committee rejects such proposed reductions, the Secretary of the Office of Policy and Management shall present an alternative plan to achieve such reductions to the president pro tempore and the speaker for any such proposal affecting the legislative branch or to the Chief Justice for any such proposal affecting the judicial branch. If proposed reductions in allotment requisitions or allotments in force for any budgeted agency of the legislative or judicial branch are not rejected, such reductions shall be achieved as determined by the Joint Committee on Legislative Management or the Chief Justice, as appropriate. The Joint Committee on Legislative Management or the Chief Justice, as appropriate, shall submit such reductions to the Governor through the Secretary of the Office of Policy and Management not later than ten days after the proposed reductions become effective.”

(1949 Rev., S. 238; P.A. 73-679, S. 12, 43; P.A. 75-537, S. 27, 55; P.A. 77-614, S. 33, 610; P.A. 79-623, S. 1, 8; P.A. 81-2, S. 2, 3; P.A. 82-314, S. 16, 63; P.A. 83-587, S. 4, 96; June Sp. Sess. P.A. 91-3, S. 46, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 05-288, S. 13, 14; June Sp. Sess. P.A. 09-3, S. 57; P.A. 10-179, S. 31; P.A. 15-244, S. 165; June Sp. Sess. P.A. 15-5, S. 481.)

History: P.A. 73-679 replaced director of budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted references to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 79-623 divided section into subsections, clarified procedure by which governor may change appropriations and to what degree and included appropriations committee in provisions concerning notice of changes; P.A. 81-2 added Subsec. (g) authorizing governor, during fiscal year 1980–1981, to reduce allotments for appropriated accounts by 10% of the amount appropriated for that fiscal year; P.A. 82-314 changed committee names; P.A. 83-587 made a technical amendment, deleting obsolete Subsec. (g) concerning fiscal year 1980–1981; June Sp. Sess. P.A. 91-3 deleted language in Subsec. (a) which limited appropriations subject to provisions of section to appropriations “for administration, operation and maintenance of any budgeted agency”, deleted requirement that each budgeted agency collecting revenue which is added to or which supplements its appropriations shall attach to its requisitions a statement showing how much of proposed allotments are to be financed from appropriations, reimbursements and any other revenue, added provision that appropriations for capital outlays may be allotted in any manner the governor deems advisable, deleted Subsecs. (b), (c), (e) and (f) and substituted new Subsecs. (b) and (c) re procedures for modification of allotment requisitions or allotments in force, and added new Subsec. (e) re aid to municipalities; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 46 from July 1, 1992, and applicable to biennium commencing July 1, 1993, to August 22, 1991; P.A. 05-288 made a technical change in Subsecs. (a) and (c), effective July 13, 2005; June Sp. Sess. P.A. 09-3 added Subsec. (e)(2) re Governor’s authority to reduce allotments for legislative and judicial branches and made a conforming change, effective September 9, 2009; P.A. 10-179 amended Subsec. (a) by requiring initial allotment requisition for each line item appropriated to legislative and judicial branches for any fiscal year to be based on amount appropriated for each such line item minus amount of budgeted reductions to be achieved by such branch for such fiscal year, and amended Subsec. (e) by establishing procedure for reduction of allotment requisitions and allotments in force for legislative and judicial branches, effective July 1, 2010; P.A. 15-244 amended Subsec. (b) to authorize Governor to direct transfer of Restricted Grants Fund amounts if Comptroller has projected General Fund deficit greater than 1 per cent of total appropriations, and made technical changes in Subsecs. (b) and (e), effective July 1, 2019; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to replace “Comptroller has projected a” with reference to cumulative monthly financial statement issued by Comptroller pursuant to Sec. 3-115 re projected General Fund deficit, effective July 1, 2019.



Section 4-85a - Reductions of appropriations for the fiscal year 1971-1972.

Section 4-85a is repealed.

(June, 1971, P.A. 8, S. 96; P.A. 78-185, S. 2, 3; 78-298, S. 13, 14.)



Section 4-85b and 4-85c - Preparation of a human services annual agenda. Human services annual agenda: Contents, schedule and cycle.

Sections 4-85b and 4-85c are repealed.

(P.A. 79-211, S. 1, 2; P.A. 80-92; P.A. 83-181, S. 2, 3.)



Section 4-85d - Submission of accounting of federal energy funds.

The Secretary of the Office of Policy and Management shall annually submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities, at the same time that the budget document is transmitted by the Governor in the odd-numbered years and the status report is transmitted by the Governor in the even-numbered years to the General Assembly under section 4-71, an estimated accounting of all federal funds for energy programs that will be carried over into the following fiscal year and an estimated accounting of federal energy funds which the state anticipates receiving in such fiscal year, accompanied by a detailed description of how such carried over and anticipated funds will be expended. The provisions of this section shall not apply to energy assistance programs and funds.

(P.A. 82-222, S. 4, 7; June Sp. Sess. P.A. 91-3, S. 43, 168.)

History: June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.

Cited. 200 C. 386.



Section 4-86 - Monthly notification re refunds. Warrants to be specific; not to exceed appropriations. Transfer of appropriations.

(a) The Office of Policy and Management shall be notified monthly of all refunds of current year expenditures applied to budgeted appropriation accounts for expenditures.

(b) Each warrant, draft or order upon the State Treasurer shall specify the particular appropriation against which it is drawn, and no money shall be paid by the Treasurer unless the warrant, draft or order contains such a specification. The Treasurer shall honor all warrants, drafts or orders of the Comptroller drawn in accordance with the provisions of this section.

(c) The Comptroller shall keep an account in connection with each appropriation and shall not issue any warrant, draft or order on the Treasurer in payment of any obligation in excess of the available balance of the appropriation for the purpose or purposes for which such obligation was incurred, until the General Assembly has passed a deficiency bill for the purpose and allotments have been made by the Governor, or such appropriation has been increased as provided in section 4-87.

(d) Except as provided in section 4-87, no money shall be transferred or appropriated from one specific appropriation to another, otherwise than by authority of the General Assembly.

(1949 Rev., S. 29; 1971, P.A. 562; P.A. 73-679, S. 13, 43; P.A. 75-537, S. 28, 55; P.A. 76-435, S. 41, 82; P.A. 77-614, S. 34, 610; P.A. 78-298, S. 11, 14; P.A. 83-310, S. 2, 3; June Sp. Sess. P.A. 15-5, S. 48.)

History: 1971 act required surplus funds to be subject to budgetary control by budget division before being made available for future expenditures; P.A. 73-679 changed division name to planning and budgeting division; P.A. 75-537 changed name to budget and management division; P.A. 76-435 made technical changes; P.A. 77-614 replaced budget and management division with the office of policy and management; P.A. 78-298 divided section into subsections and required treasurer to honor all drafts etc. of comptroller; P.A. 83-310 amended Subsec. (a) to repeal provision that all refunds applied to appropriations accounts are subject to budgetary control by office of policy and management before accounts are made available for future expenditures and to substitute provision that said office shall be notified monthly of all refunds applied to budgeted appropriations accounts for expenditures; June Sp. Sess. P.A. 15-5 amended Subsec. (c) to delete reference to Sec. 4-84, effective July 1, 2015.



Section 4-87 - Transfer and revision of appropriations. Relocation expenses.

(a) Whenever any specific appropriation of a budgeted agency proves insufficient to pay the expenditures required for the statutory purposes for which such appropriation was made, the Governor may, at the request of the budgeted agency, transfer from any other specific appropriation of such budgeted agency such amount as the Governor deems necessary to meet such expenditures, except that transfers made from appropriations for fringe benefits to the operating funds of any constituent unit of the state system of higher education may be made only at the close of the fiscal year. No transfer to or from any specific appropriation of a sum or sums of over one hundred seventy-five thousand dollars or ten per cent of any such specific appropriation, whichever is less, shall be made under this section in any one fiscal year without the consent of the Finance Advisory Committee except for transfer made from appropriations for fringe benefits to the operating funds of any constituent unit of the state system of higher education. Notification of all transfers made shall be sent to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis.

(b) When the work, procedures or organization of any budgeted agency is modified in any respect by reason of statutory changes or management studies, the Secretary of the Office of Policy and Management, may prepare and submit to the Governor his recommendations to increase or decrease the number of appropriation functions of such budgeted agency and the amounts therefor. The Governor shall have full authority, with the approval of the Finance Advisory Committee, to make such revision and to certify the same to the Secretary of the State and the Comptroller. Appropriation revisions approved by the Governor for any specific agency shall not exceed in total the amount originally appropriated for that agency.

(c) Whenever any appropriation of a budgeted agency located within the city of Hartford proves insufficient to pay the expenditures required for such agency to relocate outside the city of Hartford, the Governor, at the request of such agency, and with the consent of the Finance Advisory Committee, may transfer to such agency, from appropriations made to the Department of Administrative Services for rents and moving, such amount as the Governor deems necessary to meet such expenditures. Whenever the appropriations made to the Department of Administrative Services prove insufficient to pay the expenditures necessary to relocate a budgeted agency within the city of Hartford, the Governor, at the request of the department and the agency, and with the consent of the Finance Advisory Committee, may transfer to the department from appropriations made to the agency for relocation expenditures, such amount as the Governor deems necessary to meet such expenditures.

(1949 Rev., S. 239; 1959, P.A. 254; 1971, P.A. 1, S. 11; P.A. 73-679, S. 14, 43; P.A. 75-537, S. 29, 55; P.A. 76-260, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 82-227, S. 1, 3; 82-314, S. 17, 63; P.A. 87-326, S. 1, 2; 87-589, S. 67, 87; P.A. 88-189, S. 1, 2; 88-364, S. 5, 123; P.A. 91-256, S. 5, 69; P.A. 11-51, S. 44; May Sp. Sess. P.A. 16-2, S. 33.)

History: 1959 act added Subsec. (b); 1971 act made changes to reflect switch from biennial to annual sessions; P.A. 73-679 replaced director of budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 76-260 changed limit on funds transferable without finance advisory committee's consent from $1,000 to $10,000 and required notification of appropriations committee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 82-227 replaced provision limiting transfer to any specific appropriation to $10,000 with provision limiting transfer to or from any specific appropriation to $50,000 or 10% of any such specific appropriation, whichever is less; P.A. 82-314 changed formal designation of appropriations committee; P.A. 87-326 added Subsec. (c) re relocation expenditures; P.A. 87-589 made technical change, substituting public works commissioner for administrative services commissioner; P.A. 88-189 added provision in Subsec. (c), re transfer of relocation funds from budgeted agency to department of public works, for relocation of agency within Hartford; P.A. 88-364 made technical change in Subsec. (b); P.A. 91-256 in Subsec. (a) added the language concerning the constituent units of the state system of higher education; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (c), effective July 1, 2011; May Sp. Sess. P.A. 16-2 amended Subsec. (a) by increasing from $50,000 to $175,000 the threshold amount over which Governor is required to receive consent of the Finance Advisory Committee for transfer of funds, effective June 2, 2016.

Cited. 200 C. 386.



Section 4-88 - Reversion of unencumbered balances.

Section 4-88 is repealed.

(1949 Rev., S. 240; 1951, S. 86d; February, 1965, P.A. 126, S. 1; P.A. 78-268, S. 4, 5.)



Section 4-89 - Appropriations; treatment of unexpended balances at close of fiscal year.

(a) No officer, department, board, commission, institution or other agency of the state shall, after the close of any fiscal year, incur, or vote or order or approve the incurring of, any obligation or expenditure under any appropriation made by the General Assembly for any fiscal year that had expired at the time the obligation for such expenditure was incurred. The Comptroller is authorized to draw warrants or process interdepartmental transactions against the available appropriations made for the current fiscal year for the payment of expenditures incurred during the prior fiscal year for which appropriations were made or in fulfillment of contracts properly made during such prior year, and the Treasurer is authorized to pay such warrants or record such interdepartmental transactions. The balances of certain appropriations which otherwise would lapse at the close of any fiscal year and for which no appropriation is made in the following year shall be extended into the succeeding fiscal year to permit liquidation of obligations of the prior fiscal year.

(b) Except as provided in this section, all unexpended balances of appropriations made by the General Assembly in the state budget act shall lapse at the end of the period for which they have been made and shall revert to the unappropriated surplus of the fund from which such appropriation or appropriations were made, except that any appropriation for the improvement of or maintenance work by contract on public roads, for the purchase of land or the erection of buildings or new construction or for specific projects for capital improvements and repairs, provided in the case of such specific projects allotments shall have been made by the Governor for design and construction, shall continue to be available until the attainment of the object or the completion of the work for which such appropriation was made, but in no case for more than six years unless renewed by act of the General Assembly.

(c) All unexpended balances of special appropriations made by the General Assembly for special programs, projects or studies shall lapse at the end of the period for which they have been made, except that if satisfied that the work of any such program, project or study is not completed and will continue during the following fiscal year, the Secretary of the Office of Policy and Management shall order any unexpended balance remaining in the special appropriation to be continued to the ensuing fiscal year.

(d) Any appropriation made by the General Assembly for no specific period, or any unexpended balance thereof, shall lapse on June thirtieth in the fourth year after such appropriation was made, provided when the purpose for which any such appropriation was made has been accomplished or there is no further need for funds thereunder, the unexpended balance thereof, upon the written consent of the head of the department, board, commission, institution or other agency to which such appropriation was made, shall lapse and shall revert to the unappropriated surplus of the fund from which such appropriation was made.

(e) The provisions of this section shall not apply to appropriations for Department of Transportation equipment, the highway and planning research program administered by the Department of Transportation, Department of Energy and Environmental Protection equipment or the purchase of public transportation equipment, the minor capital improvement account in the Department of Administrative Services, the litigation/settlement account in the Office of Policy and Management, library or educational equipment for the constituent units of the state system of higher education, or library or educational materials for the State Library, or the state-wide tourism marketing account of the Department of Economic and Community Development. Such appropriations shall not lapse until the end of the fiscal year succeeding the fiscal year of the appropriation, provided an obligation to spend such funds has been incurred in the next preceding fiscal year, except that for the purposes of library or educational equipment or materials, such funds shall not exceed twenty-five per cent of the amount of the appropriation for such purposes.

(f) The provisions of this section shall not apply to appropriations to the Office of Higher Education for student financial assistance for the Roberta B. Willis Scholarship program established under section 10a-173, or to the Board of Regents for Higher Education for Connecticut higher education centers of excellence established under section 10a-25h, to the Office of Higher Education for the minority advancement program established under subsection (b) of section 10a-11, or to the operating funds of the constituent units of the state system of higher education established pursuant to sections 10a-105, 10a-99 and 10a-77. Such appropriations shall not lapse until the end of the fiscal year succeeding the fiscal year of the appropriation except that centers of excellence appropriations deposited by the Board of Regents for Higher Education in the Endowed Chair Investment Fund, established under section 10a-20a, shall not lapse but shall be held permanently in the Endowed Chair Investment Fund and any moneys remaining in higher education operating funds of the constituent units of the state system of higher education shall not lapse but shall be held permanently in such funds. On or before September first, annually, the Office of Higher Education and Board of Regents for Higher Education shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, concerning the amount of each such appropriation carried over from the preceding fiscal year.

(g) The provisions of this section shall not apply to appropriations to the Department of Rehabilitation Services in an amount not greater than the amount of reimbursements of prior year expenditures for the services of interpreters received by the department during the fiscal year pursuant to section 46a-33b and such appropriations shall not lapse until the end of the fiscal year succeeding the fiscal year of the appropriation.

(h) The provisions of this section shall not apply to appropriations to the Labor Department, from the General Fund, for the federal Workforce Innovation and Opportunity Act. Such appropriations shall not lapse.

(1949 Rev., S. 267; 1967, P.A. 363, S. 6; 605, S. 1; P.A. 78-268, S. 1, 5; 78-356, S. 1, 5; P.A. 80-322, S. 1, 2; P.A. 81-408, S. 1, 3; P.A. 83-310, S. 1, 3; 83-550, S. 1, 2; 83-587, S. 5, 96; June Sp. Sess. P.A. 83-6, S. 5, 6; P.A. 84-270, S. 1, 2; 84-368, S. 4, 5; 84-450, S. 1, 2; 84-465, S. 1–3; P.A. 85-565, S. 2, 3; P.A. 86-283, S. 4; P.A. 87-336, S. 1, 3; 87-408, S. 4, 5; P.A. 88-231, S. 11, 19; P.A. 89-351, S. 3, 11; P.A. 91-256, S. 6, 69; June Sp. Sess. P.A. 91-3, S. 161, 168; June Sp. Sess. P.A. 91-13, S. 20, 21; P.A. 92-126, S. 33, 48; P.A. 98-252, S. 75, 80; June Sp. Sess. P.A. 99-1, S. 6, 51; P.A. 00-192, S. 26, 102; P.A. 06-187, S. 15, 74; P.A. 08-72, S. 1; June Sp. Sess. P.A. 09-3, S. 475; P.A. 11-44, S. 34; 11-48, S. 49, 136, 285; 11-51, S. 90; 11-80, S. 1; P.A. 12-156, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 31; P.A. 13-240, S. 7; 13-247, S. 179, 200; P.A. 16-169, S. 24; 16-179, S. 2.)

History: 1967 acts made provision for extension of appropriations to permit liquidation of prior obligations and for date on which balances of appropriations lapse and included contracted maintenance work on roads in exception to provisions of section; P.A. 78-268 transferred governor's powers under section to secretary of the office of policy and management, allowed comptroller to process interdepartmental transactions against current appropriations for expenditures of previous year for one month and added Subsecs. (b) to (d), inclusive, clarifying times when appropriations lapse and exceptions to provisions; P.A. 78-356 introduced new material which excluded appropriations for transportation department and public transportation equipment from provisions of section and which was codified as Subsec. (e); P.A. 80-322 included environmental protection department in exclusion provision of Subsec. (e); P.A. 81-408 added Subsec. (f) to prevent lapse of certain amount of appropriations for student financial assistance; P.A. 83-310 amended Subsec. (a) to repeal provision limiting comptroller's authority to draw warrants or process transactions to a one-month period after close of prior fiscal year without authorization of secretary of office of policy and management and to repeal provision that after said one-month period, the secretary, in his discretion, may authorize payment of a claim for an expenditure incurred before the appropriation for such purpose has lapsed; P.A. 83-550 amended Subsec. (e) to allow for the carry-over of unexpended balances for the purchase of library or educational equipment for higher education, provided the funds shall not exceed 25% of the amount appropriated for such purchases; P.A. 83-587 amended Subsec. (f) to make the exemption from the provisions of this section applicable for appropriations to the board of governors; June Sp. Sess. P.A. 83-6 amended Subsec. (f) to exempt appropriations for the high technology graduate scholarship program from the provisions of the section and to delete obsolete reference to appropriations made to board of higher education; P.A. 84-270 amended Subsec. (e) to specify that section does not apply to appropriations for highway and planning research program; P.A. 84-368 amended Subsec. (f) to include appropriations to the Connecticut higher education fund for excellence established pursuant to Sec. 10a-25h; P.A. 84-450 added Subsec. (g) concerning appropriations to the commission on the deaf and hearing impaired; P.A. 84-465 amended Subsec. (e) adding provision re “library or educational materials for the state library” and amended Subsec. (f) to refer to appropriations for higher education department rather than for board of governors, to delete provision that student financial assistance appropriations may be carried over in an amount not greater than “the amount of any unanticipated federal funds received for that purpose during the second half of the state fiscal year”, substituting provision that carry-over would equal 5% of the annual “state student financial assistance appropriation”, and to add provision requiring board of governors to submit annual report re carried over appropriation; P.A. 85-565 specified that fund for excellence appropriations deposited in the endowed chair investment fund do not lapse; P.A. 86-283 substituted “centers of” for “fund for” excellence in Subsec. (f); P.A. 87-336 amended Subsec. (f) to provide that appropriations for the minority advancement program not lapse; P.A. 87-408 in Subsec. (f) specified that appropriations for the high technology doctoral fellowship program do not lapse; P.A. 88-231 added Subsec. (h) concerning appropriations from the municipal solid waste recycling trust fund; P.A. 89-351 amended Subsec. (h) to replace provision that appropriations from trust fund shall not lapse until end of fiscal year succeeding fiscal year of appropriation with provision that such appropriations shall not lapse; P.A. 91-256 in Subsec. (f) added provisions concerning the operating funds of the constituent units of the state system of higher education; June Sp. Sess. P.A. 91-3 added Subsec. (i), concerning appropriations to the local transportation infrastructure account; June Sp. Sess. P.A. 91-13 deleted all changes made by P.A. 91-3 of the June session; P.A. 92-126 in Subsec. (f) removed a reference to repealed Sec. 10a-83; (Revisor's note: In 1997 the word “fund” in the phrase “municipal solid waste recycling trust fund” in Subsec. (h) was replaced editorially by the Revisors with the word “account” to conform with Sec. 22a-241 and incorrect reference to Subsec. (f) of that section was changed to “(d)”); P.A. 98-252 amended Subsec. (g) to make a technical change, effective July 1, 1998; (Revisor's note: In codifying section 75 of public act 98-252, an incorrect reference to “section 69 of this act” was deemed by the Revisors to be a reference to “section 74 of this act” and therefore cited as “section 46a-33b”); June Sp. Sess. P.A. 99-1 amended Subsec. (e) to add appropriations for the minor capital improvement account in the Department of Public Works, effective July 1, 1999; P.A. 00-192 amended Subsec. (e) to include appropriations for the litigation/settlement account in the Office of Policy and Management, effective July 1, 2000; P.A. 06-187 amended Subsec. (e) to add appropriations for the state-wide tourism marketing account of the Commission on Culture and Tourism and added Subsec. (i) re nonlapsing of funds appropriated for the federal Workforce Investment Act, effective July 1, 2006; P.A. 08-91 amended Subsec. (f) to eliminate 5% cap re appropriations for student financial assistance and add scholarship program established under Sec. 10a-169 to exceptions, effective July 1, 2008; June Sp. Sess. P.A. 09-3 deleted former Subsec. (h) re appropriations from municipal solid waste recycling trust account and redesignated existing Subsec. (i) as Subsec. (h); P.A. 11-44 replaced “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services” in Subsec. (g), effective July 1, 2011; P.A. 11-48 amended Subsec. (a) by deleting “for the period of one month” re extension of certain appropriations that would otherwise lapse into succeeding fiscal year and amended Subsec. (e) to replace “Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (f), effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (e), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011; P.A. 12-156 amended Subsec. (f) by replacing reference to Board of Regents for Higher Education with reference to Office of Higher Education re programs established under Secs. 10a-169 and 10a-170a and adding references to Board of Regents for Higher Education and Office of Higher Education, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (g) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and making a conforming change, effective July 1, 2012; P.A. 13-240 amended Subsec. (f) to remove reference to high technology doctoral fellowship program established under Sec. 10a-25n, effective July 1, 2013; P.A. 13-247 amended Subsec. (f) to delete references to scholarship programs established under Secs. 10a-169 and 10a-170a and add reference to Governor's Scholarship program established under Sec. 10a-173, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (e), effective July 1, 2013; pursuant to P.A. 16-169, “Workforce Investment Act” was changed editorially by the Revisors to “Workforce Innovation and Opportunity Act” in Subsec. (h); P.A. 16-179 amended Subsec. (f) by replacing “Governor's” with “Roberta B. Willis”, effective July 1, 2016.

Cited. 200 C. 386.



Section 4-90 to 4-92 - Transfer of unexpended balances. Report of unexpended balance of special commissions; transfer to General Fund. Unused balances of appropriations.

Sections 4-90 to 4-92, inclusive, are repealed.

(1949 Rev., S. 119, 241, 242; 1951, S. 87d, 88d; 1967, P.A. 363, S. 8; 1969, P.A. 768, S. 61; 1971, P.A. 1, S. 12; P.A. 73-679, S. 15, 43; P.A. 75-537, S. 30, 55; P.A. 77-614, S. 35, 610; P.A. 78-268, S. 4, 5.)



Section 4-93 - Finance Advisory Committee; appointment and term. Meeting agenda.

The Finance Advisory Committee shall consist of the Governor, the Lieutenant Governor, the Treasurer, the Comptroller, two Senate members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies appointed by the president pro tempore of the Senate, not more than one of whom shall be of the same political party, and three House members of said committee appointed by the speaker of the House of Representatives, not more than two of whom shall be of the same political party. In addition, the president pro tempore shall appoint two Senate members of said joint standing committee, not more than one of whom shall be of the same political party, and the speaker shall appoint three House members of said committee, not more than two of whom shall be of the same political party, to serve as alternate members of the Finance Advisory Committee. An alternate member shall serve on the Finance Advisory Committee in the absence of a regular member of the same political party and house of the General Assembly. The president pro tempore and the speaker shall make their respective appointments to the Finance Advisory Committee upon the convening of the General Assembly in each odd-numbered year. The legislative members of said committee shall serve until the convening of the next regular session of the General Assembly in an odd-numbered year. The committee shall meet regularly on the first Thursday of each month and at such other times as the Governor designates. The committee shall furnish an agenda for each meeting to its legislative members and to the Office of Fiscal Analysis at least seven calendar days prior to the meeting.

(1949 Rev., S. 38; P.A. 76-434, S. 2, 12; P.A. 77-604, S. 42, 84; P.A. 82-314, S. 43, 63; 82-465, S. 4, 5; P.A. 88-1, S. 1, 13; P.A. 90-199, S. 1, 2; P.A. 96-93.)

History: P.A. 76-434 and P.A. 77-604 both deleted provision for payment of per diem and travel allowance; P.A. 82-314 changed official name of appropriations committee; P.A. 82-465 required committee to furnish legislative members and office of fiscal analysis with agenda not less than seven days before meeting; P.A. 88-1 changed regular meeting date of the committee from the first Wednesday of each month to the first Thursday; P.A. 90-199 added provision re appointment of alternate members to serve in the absence of a regular member of the same political party and house of the general assembly; P.A. 96-93 changed the terms of legislative members from one year to two years, changed date of appointment from “before the sixth Wednesday after the convening of the General Assembly” to “upon the convening of the General Assembly in each odd-numbered year” and changed ending date of term from “the sixth Wednesday after the convening of the next regular session of the General Assembly” to “the convening of the next regular session of the General Assembly in an odd-numbered year”.

Cited. 200 C. 386.



Section 4-94 - Finance Advisory Committee to approve transfers of funds.

No transfer of funds shall be made from the General Fund to any budgeted agency in excess of the regular appropriations therefor, except upon recommendation of the Governor and after approval of the Finance Advisory Committee.

(1949 Rev., S. 39.)

Cited. 200 C. 386.



Section 4-95 - Appropriation for social services assistance and care.

Section 4-95 is repealed.

(June, 1949, S. 13d; 1969, P.A. 730, S. 4; 1971, P.A. 1, S. 13; P.A. 78-298, S. 13, 14.)



Section 4-95a - Finance Advisory Committee; appropriation of state funds to secure federal funds or offset loss of federal funds. Appropriation of funds from the Insurance Fund resources, when.

(a) When the General Assembly is not in session, the Finance Advisory Committee may appropriate from the resources of the appropriate fund or funds amounts required as state matching funds to secure federal grants on projects or programs, the participation in which said committee deems to be in the best interest of the state. Any request for such appropriation shall include the certification of the Secretary of the Office of Policy and Management that the required funds have not been appropriated for the purpose of the request and federal funds would be lost unless state funds for matching purposes are made available.

(b) When the General Assembly is not in session, the Finance Advisory Committee may appropriate from the resources of the appropriate fund or funds amounts required to offset the loss of federal funds for projects or programs, the participation in which said committee deems to be in the best interest of the state. Any request for such appropriation shall include the certification of the Secretary of the Office of Policy and Management that the required funds have not been appropriated for the purpose of the request and federal funds have been reduced or eliminated. Funds appropriated to offset the loss of federal funds shall be authorized for a period not to exceed forty-five days after the General Assembly next convenes.

(c) When the General Assembly is not in session, the Finance Advisory Committee may appropriate from the resources of the Insurance Fund established by section 38a-52a amounts required by the Insurance Department to implement the provisions of any public or special act enacted without appropriation by the General Assembly. Any request for such appropriation shall include the certification of the Secretary of the Office of Policy and Management that the required funds have not been appropriated for the purpose of the request.

(d) No appropriation may be made under subsection (a) of this section unless authority exists in the general statutes for the programs contemplated.

(1967, P.A. 734, S. 1, 2; P.A. 73-679, S. 16, 43; P.A. 75-537, S. 31, 55; P.A. 77-614, S. 19, 610; P.A. 86-355, S. 2, 3; P.A. 93-430, S. 8; P.A. 07-217, S. 7.)

History: P.A. 73-679 replaced budget director with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 86-355 inserted new Subsec. (b) authorizing finance advisory committee to appropriate state funds to offset loss of federal funds, relettering former Subsec. (b) as (c); P.A. 93-430 inserted new Subsec. (c) allowing the finance advisory committee to appropriate from the insurance fund resources any amount required by the department to implement the provisions of any public or special act which was enacted without appropriation by the general assembly provided the secretary of the office of policy and management certifies that the required funds have not been appropriated for the purpose of the request and relettered former Subsec. (c) accordingly; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007.

Cited. 200 C. 386.



Section 4-95b - Transfer of funds to implement improvements to fiscal and related reporting procedures.

Funds appropriated to the Finance Advisory Committee under section 1 of special act 77-46, in the account entitled “FAC–Automated Accounting, Budget, Auditing and Personnel System Revisions”, may be transferred upon the recommendation of the Governor, with the approval of the Finance Advisory Committee, to the various state agencies as required to implement improvements to fiscal and related reporting procedures of the state.

(P.A. 77-572, S. 1, 3.)

Cited. 200 C. 386.



Section 4-96 - Additions to specific appropriations.

Whenever expenditures from any special fund are authorized by specific appropriations, the Governor, if he finds that the available cash resources of such fund for any given fiscal year exceed the total amount of such appropriations and if he deems it to be in the best interests of the state, may add to such specific appropriations an amount not exceeding such excess available cash resources.

(1949 Rev., S. 268.)

Cited. 200 C. 386.



Section 4-97 - Use of appropriations.

No appropriation or part thereof shall be used for any other purpose than that for which it was made unless transferred or revised as provided in section 4-87. Any board member, commissioner, director, manager or other officer or any person connected with any budgeted agency to which an appropriation has been made, who wilfully expends any moneys belonging to the state for any purpose other than that for which the money was appropriated, budgeted or allotted or who consents thereto, shall be liable to the state for such sum so spent, and the sum so spent, together with interest and costs, shall be recoverable in an action to be instituted by the Attorney General.

(1949 Rev., S. 244; P.A. 78-298, S. 12, 14.)

History: P.A. 78-298 replaced requirement for governor's authorization with general reference “transferred or revised” as provided in Sec. 4-87.

Cited. 200 C. 386.



Section 4-97a - Moneys received for specific statutory purpose.

Section 4-97a is repealed.

(June, 1971, S.A. 1, S. 6; P.A. 78-298, S. 13, 14.)



Section 4-98 - Appropriations encumbered by purchase order; current and capital expenditures. Delegation to agency. Purchasing cards.

(a) Except for such emergency purchases as are made by a budgeted agency under regulations adopted by the Commissioner of Administrative Services, no budgeted agency or any agent thereof shall incur any obligation, by order, contract or otherwise, except by the issue of a purchase order or any other documentation approved by the Comptroller, necessary to process the transaction transmitted by the budgeted agency or its agents to the commissioner and the Comptroller, provided the amount to be charged against the appropriation for a budgeted agency in any year for a purchase order for a current expenditure shall be the amount anticipated to be spent in such year. The amount to be charged against the appropriation for any budgeted agency in any year for a capital expenditure, including an installment purchase, shall be the state's total cost for such capital expenditure unless otherwise authorized by the General Assembly or approved by the Finance Advisory Committee. Upon the receipt of any such purchase order or any other documentation approved by the Comptroller necessary to process the transaction, the Comptroller shall immediately charge the same to the specific appropriation of the budgeted agency issuing the same and certify on the face of the purchase order or approve such other documentation that the purchase is approved and recorded, if the proposed purchase is within the applicable specific appropriation and the budgeted agency has unencumbered funds sufficient to defray such expenditure. In transactions requiring purchase orders, the Comptroller shall promptly transmit such certified purchase order to the vendor named in the purchase order.

(b) Notwithstanding the provisions of subsection (a) of this section, the Comptroller may delegate to any budgeted agency the certification and transmission requirements of purchase orders using authorized electronic methods, provided such agency transmits the information contained in such purchase orders to the Comptroller. Upon receipt of any such electronic transmission, the Comptroller shall immediately charge the same to the specific appropriation of the budgeted agency issuing the same and shall electronically certify that the purchase is approved and recorded, if the proposed purchase is within the applicable specific appropriation and the budgeted agency has unencumbered funds sufficient to defray such expenditure. Upon receipt of the Comptroller's certification, the budgeted agency shall transmit the purchase order to the vendor named in the purchase order.

(c) Notwithstanding the provisions of subsection (a) or (b) of this section, the Comptroller may allow budgeted agencies to use purchasing cards for purchases not exceeding two hundred fifty thousand dollars, unless such agency receives written approval from the Comptroller and the Commissioner of Administrative Services to exceed such amount. No budgeted agency, or any official, employee or agent of a budgeted agency, shall incur any obligation using such a card, except in accordance with procedures established by the Comptroller.

(1949 Rev., S. 269; March, 1950, S. 93d; P.A. 74-238; P.A. 77-614, S. 87, 610; P.A. 80-286; P.A. 93-285, S. 3; P.A. 96-156, S. 4; P.A. 98-16, S. 1, 2; P.A. 99-1, S. 1, 2; P.A. 00-25, S. 2; P.A. 01-26, S. 2; P.A. 04-87, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 249.)

History: P.A. 74-238 made specific provisions for charging purchase orders against appropriations; P.A. 77-614 replaced commissioner of finance and control and director of purchases with commissioner of administrative services; P.A. 80-286 replaced reference to “full obligation” with words “total cost” with regard to capital expenditures and included approval by finance advisory committee as part of exception to capital expenditures provision; P.A. 93-285 designated existing provisions Subsec. (a) and added new Subsec. (b) regarding comptroller's delegation of powers to agencies and regulatory authority; P.A. 96-156 added Subsec. (c) permitting Comptroller to allow budgeted agencies to use purchasing cards for specified purchases; P.A. 98-16 amended Subsec. (a) by deleting provision that voided nonemergency purchase orders not stamped with Comptroller's certificate, amended Subsec. (b) by substituting “agency copy of the” for “original”, inserted new Subsec. (c) re delegation of certification and transmission of purchase orders using electronic methods and redesignated former Subsec. (c) as Subsec. (d), effective July 1, 1998; P.A. 99-1 amended Subsec. (d) by increasing maximum purchases when using a purchasing card from $1,000 to $10,000, effective July 1, 1999; P.A. 00-25 amended Subsec. (a) by substituting “any other documentation necessary to process the transaction” for “commitment” and making related changes for consistency, deleted former Subsec. (b) re delegation to budgeted agencies of certification and transmission requirements of this section, relettered former Subsec. (c) as Subsec. (b), amending Subsec. (b) by inserting “requirements” and “authorized”, substituting “purchase orders” for “order and commitment” and adding provisions re Comptroller's duties upon receipt of an electronic transmission and agency's duties upon receipt of Comptroller's certification, and relettered former Subsec. (d) as Subsec. (c); P.A. 01-26 made technical changes; P.A. 04-87 amended Subsec. (a) to add provisions re approval of purchase order or other documentation by the Comptroller; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by changing amount of purchases using purchasing cards from $10,000 or less to not exceeding $250,000 and by adding provision re written approval to exceed such amount, effective July 1, 2012.

Cited. 200 C. 386.



Section 4-99 - Commitment of appropriations prior to beginning of fiscal period.

Any appropriation for a fiscal year of a biennium shall be available for commitment fifteen days before the beginning of the fiscal period for which such appropriation was made, provided the Comptroller shall have on file an allotment covering such commitment, but no commitment thus effected shall be liquidated before the beginning of such fiscal period.

(1949 Rev., S. 270; 1961, P.A. 464; 1971, P.A. 1, S. 14; June Sp. Sess. P.A. 91-3, S. 44, 168.)

History: 1961 act added proviso comptroller have allotment on file; 1971 act deleted reference to biennial appropriation reflecting the change from biennial to annual sessions; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.

Cited. 200 C. 386.



Section 4-100 - Penalty for exceeding appropriations; exceptions.

Whenever any specific appropriation of money has been made by the General Assembly or by any community or corporation as provided in section 7-121, each agent, commissioner or executive officer of the state, except as provided in sections 4-87 and 4-99, or of any town, city, borough or school district, who wilfully authorizes or contracts for the expenditure of any money or the creation of any debt for any purpose in excess of the amount specifically appropriated for such purpose by the General Assembly or the community or corporation of which he is agent, commissioner or executive officer, unless such expenditure is made or debt contracted for the necessary repair of roads or bridges, or the necessary support of schools or paupers, in cases arising after the proper appropriation has been exhausted, shall be fined not more than one thousand dollars or imprisoned in a community correctional center not more than one year or both.

(1949 Rev., S. 271; 1959, P.A. 152, S. 6; 1969, P.A. 297.)

History: 1959 act deleted references to county appropriations; 1969 act replaced jails with community correctional centers.

Penalty attaches only when a specific appropriation has been made and exceeded. 58 C. 462. Does not apply to governmental duty of municipality, or holding election. 89 C. 563; 96 C. 7. Payment to materialman not a violation of section where amount appropriated has been paid to contractor. 109 C. 558. Cited. 111 C. 515; 193 C. 670; 200 C. 386.



Section 4-101 - Appropriations to hospitals.

All appropriations to hospitals by the General Assembly shall be expended under the direction of the Governor and of the managers of such institutions, respectively, for the support of charity patients, and so used as to benefit the state as application is made from time to time, a report of which expenditures shall be made biennially to the General Assembly; but no part of such appropriations shall be paid to any of such hospitals unless the same is in actual operation, unless the purpose for which an appropriation is to be expended is for a building and is so specified in the act making such appropriation. Each such hospital receiving state aid shall be paid at a rate determined as provided by section 17b-239 for the care and treatment of any patient when such expense is to be paid from state funds either directly or through the agency of any town or organization.

(1949 Rev., S. 291; 1949, S. 110d.)

Cited. 87 C. 438; 92 C. 123; 119 C. 153. Under former statute, payments for care of county patients not restricted to statutory amount. 127 C. 53. Cited. 133 C. 270; 175 C. 49.



Section 4-101a - Office of Policy and Management. Grants, technical assistance or consultation services to nongovernmental acute care general hospitals.

(a) The Office of Policy and Management may provide grants, technical assistance or consultation services, or any combination thereof, to one or more nongovernmental acute care general hospitals as permitted by this section. Such grants, technical assistance or consultation services shall be consistent with applicable federal disproportionate share regulations, as from time to time amended.

(b) Grants, technical assistance or consultation services, or any combination thereof, provided under this section may be made to assist a nongovernmental acute care general hospital to develop and implement a plan to achieve financial stability and assure the delivery of appropriate health care services in the service area of such hospital, or to assist a nongovernmental acute care general hospital in determining strategies, goals and plans to ensure its financial viability or stability. Any such hospital seeking such grants, technical assistance or consultation services shall prepare and submit to the Office of Policy and Management and the Office of Health Care Access division of the Department of Public Health a plan that includes at least the following: (1) A statement of the hospital's current projections of its finances for the current and the next three fiscal years; (2) identification of the major financial issues which effect the financial stability of the hospital; (3) the steps proposed to study or improve the financial status of the hospital and eliminate ongoing operating losses; (4) plans to study or change the mix of services provided by the hospital, which may include transition to an alternative licensure category; and (5) other related elements as determined by the Office of Policy and Management. Such plan shall clearly identify the amount, value or type of the grant, technical assistance or consultation services, or combination thereof, requested. Any grants, technical assistance or consultation services, or any combination thereof, provided under this section shall be determined by the Secretary of the Office of Policy and Management not to jeopardize the federal matching payments under the medical assistance program and the emergency assistance to families program as determined by the Office of Health Care Access division of the Department of Public Health or the Department of Social Services in consultation with the Office of Policy and Management.

(c) There is established a nonlapsing account, from which grants, purchases of services of any type or reimbursement of state costs for services deemed necessary by the Office of Policy and Management to assist one or more nongovernmental acute care general hospitals under this section shall be made.

(d) The submission of a proposed plan by the hospital under subsection (b) of this section may be considered an application for the purposes of any certificate of need which may be required to change the hospital's service offering.

(e) Upon review and approval of the probable significant benefit of a hospital's submitted plan, the Office of Policy and Management may recommend that a grant be awarded and issue such grant, or contract with one or more consultants to provide technical or other assistance or consultation services, or may provide any combination of such grant and assistance that the office deems necessary or advisable.

(June Sp. Sess. P.A. 99-2, S. 40, 72; June Sp. Sess. P.A. 00-2, S. 28, 53; P.A. 10-179, S. 107.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999; June Sp. Sess. P.A. 00-2 transferred administration of the program to the Office of Policy and Management, limited the program to grants, technical assistance and consultation services to nongovernmental acute care general hospitals and made conforming and technical changes, effective July 1, 2000; P.A. 10-179 amended Subsec. (a) by making a technical change, amended Subsec. (b) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and amended Subsec. (d) by replacing “a letter of intent” with “an application”.



Section 4-101b - Certification of reasonable efforts of hospitals to provide uncompensated care.

Notwithstanding any provision of the general statutes or any public or special act, no uncompensated care or disproportionate share payment may be made to any hospital under any provision of the general statutes or any public or special act unless the Secretary of the Office of Policy and Management certifies that such hospital has made reasonable efforts to provide uncompensated care in this state.

(June Sp. Sess. P.A. 01-4, S. 8, 58.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001.



Section 4-102 - Hospital societies' reports.

All hospital societies receiving aid from the state shall, in July, annually, make report for the year ended on June thirtieth previous, and such report shall include an itemized statement of expenditures, with the name of each person receiving any salary or wages and the kind of service paid for, and the amount paid to each, and a statement of the different amounts paid for other separate purposes, and of the number of patients cared for, the average number for each year and the total number of weeks of care of all patients.

(1949 Rev., S. 292; 1971, P.A. 1, S. 15.)

History: 1971 act required annual rather than biennial reports, reflecting switch from biennial to annual sessions.

Cited. 92 C. 120; 175 C. 49.



Section 4-103 - Uniform system of accounting for hospitals receiving state aid.

The uniform system of accounting recommended by the American Hospital Association shall be installed by all hospitals receiving state aid.

(1949 Rev., S. 293.)

Cited. 175 C. 49.



Section 4-104 - Inspection and subpoena of hospital records.

Each private hospital, public hospital society or corporation receiving state aid shall, upon the demand of any patient who has been treated in such hospital and after his discharge therefrom, permit such patient or his physician or authorized attorney to examine the hospital record, including the history, bedside notes, charts, pictures and plates kept in connection with the treatment of such patient, and permit copies of such history, bedside notes and charts to be made by such patient, his physician or authorized attorney. If any such hospital, society or corporation is served with a subpoena issued by competent authority directing the production of such hospital record in connection with any proceedings in any court, the hospital, society or corporation upon which such subpoena is served may, except where such record pertains to a mentally ill patient, deliver such record or at its option a copy thereof to the clerk of such court. Such clerk shall give a receipt for the same, shall be responsible for the safekeeping thereof, shall not permit the same to be removed from the premises of the court and shall notify the hospital to call for the same when it is no longer needed for use in court. Any such record or copy so delivered to such clerk shall be sealed in an envelope which shall indicate the name of the patient, the name of the attorney subpoenaing the same and the title of the case referred to in the subpoena. No such record or copy shall be open to inspection by any person except upon the order of a judge of the court concerned, and any such record or copy shall at all times be subject to the order of such judge. Any and all parts of any such record or copy, if not otherwise inadmissible, shall be admitted in evidence without any preliminary testimony, if there is attached thereto the certification in affidavit form of the person in charge of the record room of the hospital or his authorized assistant indicating that such record or copy is the original record or a copy thereof, made in the regular course of the business of the hospital, and that it was the regular course of such business to make such record at the time of the transactions, occurrences or events recorded therein or within a reasonable time thereafter. A subpoena directing production of such hospital record shall be served not less than twenty-four hours before the time for production, provided such subpoena shall be valid if served less than twenty-four hours before the time of production if written notice of intent to serve such subpoena has been delivered to the person in charge of the record room of such hospital not less than twenty-four hours nor more than two weeks before such time for production.

(1949 Rev., S. 294; 1955, S. 111d.)

To facilitate examination of hospital records, section has been implemented by Practice Book. 153 C. 445; Id., 451. Under section, only such parts of hospital record as are generally admissible can be introduced in evidence; history discussed. Id., 445. Cited. 154 C. 593. That part of a hospital record which does not qualify as an exception to the hearsay rule under Sec. 52-180 is inadmissible in evidence. 158 C. 281. Since there was no correlation between hospital's diagnosis, treatment of injuries, and place of plaintiff's fall, hospital record not admissible as to place of fall. 167 C. 631. Cited. 172 C. 275. Meaning of term “state aid” discussed. 175 C. 49. Cited. 177 C. 677. Statement made by patient to physician concerning fear of reprisal from an alleged attacker was admissible as pertinent to diagnosis and treatment. 180 C. 96. Cited. 205 C. 542; 246 C. 51. Letters written for litigation purposes at plaintiff's request and summary of doctor's opinion do not satisfy requirements for the admissibility of hospital records. 247 C. 356.

Cited. 3 CA 137; 5 CA 629; 9 CA 59; Id., 379; 17 CA 121; 20 CA 348; 21 CA 138; 28 CA 402; 31 CA 94. Section allows otherwise inadmissible hearsay to be admissible with certain limitations. 63 CA 72.

Cited. 30 CS 535.



Section 4-105 - Procedure where right to inspect records is denied.

If any patient who has received treatment in any such hospital, after his discharge from such hospital, has made written application to such hospital, hospital society or corporation for permission to examine his record as such patient in such hospital and has been refused permission to examine or copy the same, such patient may file a written motion addressed to any judge of the Superior Court, praying for a disclosure of the contents of such hospital record relating to such patient and for a production of the same before such judge. Upon such application being filed, the judge to whom the same has been presented shall cause reasonable notice to be given to such hospital, hospital society or corporation of the time when and place where such petition will be heard, and such judge, after due hearing and notice, may order the officer authorized to act in the capacity of manager of such hospital to produce before him and deliver into his custody the history, bedside notes, charts, pictures and plates of such patient for the purpose of being examined or copied by such patient, his physician or authorized attorney. Each officer of any hospital having custody of the history, bedside notes, charts, pictures or plates of any patient therein, who refuses to produce such record before such judge, pursuant to the provisions of this section, shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 295.)

Cited. 175 C. 49.



Section 4-106 - Treatment of venereal diseases in hospitals receiving state aid.

No hospital which receives appropriations made by the General Assembly and which has facilities reasonably suitable for the treatment of venereal diseases shall refuse to admit for treatment any patient suffering from any such disease.

(1949 Rev., S. 296.)

Cited. 175 C. 49.



Section 4-107 - Institutions receiving state aid; visitation.

Each private institution receiving, directly or by way of contract, any money from the state for purposes including the support or board of beneficiaries of the state, which refuses access to the proper board or official authorized by the state to visit such institution, shall forfeit all unpaid moneys or appropriations which it would otherwise have been entitled to receive from the state. All contracts with any such private institution made by the state, or by any authority acting for the state, shall be made subject to the provisions of this section.

(1949 Rev., S. 289.)

Cited. 92 C. 120; 175 C. 49.



Section 4-107a - Fire training schools and emergency communications centers to report re use of state funds.

(a) On or before November first, annually, each fire training school which received state funds for the current fiscal year shall submit a report, through the Connecticut State Firemen's Association, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. The report shall set forth, in a form prescribed by said office, a detailed statement of (1) any expenditures of state funds during the previous fiscal year, (2) estimated expenditures of state funds during the current fiscal year and (3) state funds requested for the following fiscal year.

(b) On or before November first, annually, each emergency communications center which received state funds for the current fiscal year shall submit a report, through the Connecticut State Firemen's Association, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. The report shall set forth, in a form prescribed by said office, a detailed statement of (1) any expenditures of state funds during the previous fiscal year, (2) estimated expenditures of state funds during the current fiscal year and (3) state funds requested for the following fiscal year.

(P.A. 83-517, S. 1, 3.)



Section 4-108 - Director of purchases; appointment.

Section 4-108 is repealed.

(1949 Rev., S. 249; 1959, P.A. 258, S. 1; P.A. 77-614, S. 609, 610.)



Section 4-109 and 4-110 - Transferred

Transferred to Chapter 58, Secs. 4a-50 and 4a-51, respectively.



Section 4-110a and 4-110b - Transferred

Transferred to Chapter 58, Secs. 4a-54 and 4a-55, respectively.



Section 4-110c - Transferred

Transferred to Chapter 58, Sec. 4a-53.



Section 4-110d - Transferred

Transferred to Chapter 58, Sec. 4a-74.



Section 4-111 - Transferred

Transferred to Chapter 58, Sec. 4a-52.



Section 4-112 - Transferred

Transferred to Chapter 58, Sec. 4a-57.



Section 4-112a - Sale of state highway equipment.

Section 4-112a is repealed.

(1959, P.A. 229; P.A. 77-614, S. 94, 610; P.A. 79-174; P.A. 87-145, S. 2.)



Section 4-113 to 4-114c - Transferred

Transferred to Chapter 58, Secs. 4a-58 to 4a-62, inclusive.



Section 4-115 - Transferred

Transferred to Chapter 58, Sec. 4a-65.



Section 4-116 - Transferred

Transferred to Chapter 58, Sec. 4a-64.



Section 4-117 - Transferred

Transferred to Chapter 58, Sec. 4a-68.



Section 4-118 to 4-120 - Reproduction of documents filed with certain agencies. Printing of public documents. Publication of documents.

Sections 4-118 to 4-120, inclusive, are repealed.

(1949 Rev., S. 200, 247; March, 1950, S. 89d, 97d; 1953, S. 99d; 1957, P.A. 578, S. 1; 622, S. 1; 641, S. 1; 1959, P.A. 258, S. 10, 11; 1963, P.A. 519, S. 2; P.A. 77-614, S. 99, 100, 323, 486, 610; P.A. 80-266, S. 1, 3; Nov. Sp. Sess. P.A. 81-11, S. 5, 19; P.A. 82-121; P.A. 83-531, S. 1, 2; 83-587, S. 6, 96; P.A. 88-297, S. 16.)



Section 4-120a - Transferred

Transferred to Chapter 58, Sec. 4a-67.



Section 4-121 - Supervisor of State Publications.

Section 4-121 is repealed.

(1949 Rev., S. 306; P.A. 77-614, S. 609, 610.)



Section 4-121a to 4-121c - Transferred

Transferred to Chapter 58, Secs. 4a-71 to 4a-73, inclusive.



Section 4-122 and 4-122a - Transferred

Transferred to Chapter 58, Secs. 4a-75 and 4a-76.



Section 4-123 - Transferred

Transferred to Chapter 58, Sec. 4a-56.



Section 4-124 - Transferred

Transferred to Chapter 58, Sec. 4a-70.



Section 4-124aa - Information technology internship and work-study program. Guidelines. Report.

Section 4-124aa is repealed, effective July 1, 2011.

(P.A. 01-193, S. 7, 9; P.A. 03-19, S. 8; P.A. 11-48, S. 285, 303.)



Section 4-124bb - Connecticut Career Ladder Advisory Committee. Establishment. Membership.

(a) The Labor Department, in consultation with the Commission on Women, Children and Seniors shall, within available appropriations, establish a Connecticut Career Ladder Advisory Committee which shall promote the creation of new career ladder programs and the enhancement of existing career ladder programs for occupations in this state with a projected workforce shortage, as forecasted pursuant to section 4-124w.

(b) The Connecticut Career Ladder Advisory Committee shall be comprised of the following thirteen members: (1) The Commissioners of Education and Public Health and the president of the Connecticut State Colleges and Universities, or their designees; (2) the Labor Commissioner, or a designee; and (3) the following public members, all of whom shall be selected by the Labor Commissioner, with recommendation of the staff of the Office of Workforce Competitiveness, Commission on Women, Children and Seniors and knowledgeable about issues relative to career ladder programs or projected workforce shortage areas: (A) One member with expertise in the development of the early childhood education workforce; (B) one member with expertise in job training for women; (C) one member with expertise in the development of the health care workforce; (D) one member with expertise in labor market analysis; (E) one member representing health care employers; (F) one member representing early childhood education employers; and (G) three members with expertise in workforce development programs.

(c) All initial appointments to the advisory committee shall be made no later than October 1, 2003. Any vacancy shall be filled by the appointing authority. Members shall serve two-year terms and no public member shall serve for more than two consecutive terms.

(d) The advisory committee shall elect two cochairpersons from among its members. The advisory committee shall meet at least bimonthly. Members of the advisory committee shall serve without compensation, except for necessary expenses incurred in the performance of their duties.

(e) For purposes of this section, “career ladder” means any continuum of education and training that leads to a credential, certificate, license or degree and results in career advancement or the potential to earn higher wages in an occupation with a projected workforce shortage, as forecasted pursuant to section 4-124w.

(P.A. 03-142, S. 1; P.A. 11-48, S. 83, 285; P.A. 16-15, S. 7; May Sp. Sess. P.A. 16-3, S. 137.)

History: P.A. 03-142 effective June 26, 2003; P.A. 11-48 amended Subsec. (a) by replacing “Office of Workforce Competitiveness” with “Labor Department” and removing existing reference to said office, amended Subsec. (b)(3) by requiring Labor Commissioner, with recommendation of Office of Workforce Competitiveness, to select public members rather than Office of Workforce Competitiveness and amended Subsec. (e) by deleting references to Sec. 4-124cc and Office of Workforce Competitiveness, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 16-15 amended Subsec. (b) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016; May Sp. Sess. P.A. 16-3 amended Subsecs. (a) and (b) by replacing “Permanent Commission on the Status of Women” with “Commission on Women, Children and Seniors” and amended Subsec. (c) by adding “initial” in provision re appointments to advisory committee, effective July 1, 2016.



Section 4-124cc - Career ladder programs. Development of three-year plan.

Section 4-124cc is repealed, effective July 1, 2011.

(P.A. 03-142, S. 2; P.A. 11-48, S. 303.)



Section 4-124dd - Connecticut Allied Health Workforce Policy Board. Establishment, duties and membership.

(a) There is established a Connecticut Allied Health Workforce Policy Board which shall act in coordination with the Connecticut Career Ladder Advisory Committee established pursuant to section 4-124bb to: (1) Monitor data and trends in the allied health workforce, including, but not limited to, (A) the state's current and future supply and demand for allied health professionals, and (B) the current and future capacity of the state system of higher education to educate and train students pursuing allied health professions; (2) develop recommendations for the formation and promotion of an economic cluster, as defined in section 32-4e, for allied health professions; (3) identify recruitment and retention strategies for public and independent institutions of higher education with allied health programs; (4) develop recommendations for promoting diversity in the allied health workforce, including, but not limited to, racial, ethnic and gender diversity and for enhancing the attractiveness of allied health professions; (5) develop recommendations regarding financial and other assistance to students enrolled in or considering enrolling in allied health programs offered at public or independent institutions of higher education; (6) identify recruitment and retention strategies for allied health employers; (7) develop recommendations about recruiting and utilizing retired nursing faculty members to teach or train students to become licensed practical nurses or registered nurses; and (8) examine nursing programs at public and independent institutions of higher education and develop recommendations about the possibility of streamlining the curricula offered in such programs to facilitate timely program completion. For purposes of this section, “allied health workforce” and “allied health professionals” means professionals or paraprofessionals who are qualified by special training, education, skills and experience in providing health care, treatment and diagnostic services, under the supervision of or in collaboration with a licensed practitioner, and includes, but is not limited to, physician assistants, registered nurses, licensed practical nurses, certified nurse assistants, home health aides, radiological technologists and technicians, medical therapists and other qualified technologists and technicians.

(b) The board shall consist of the following members:

(1) A member appointed by the speaker of the House of Representatives;

(2) A member appointed by the president pro tempore of the Senate;

(3) A member appointed by the minority leader of the House of Representatives;

(4) A member appointed by the minority leader of the Senate;

(5) The Commissioners of Public Health and Education, the president of the Connecticut State Colleges and Universities and the executive director of the Office of Higher Education, or their designees;

(6) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health and higher education and employment advancement, or their designees;

(7) A representative of the Connecticut State Board of Examiners for Nursing, established under section 20-88, who shall be appointed by said board; and

(8) A representative of the Connecticut Conference of Independent Colleges, who shall be appointed by said conference.

(c) Any member appointed pursuant to subsection (b) of this section shall be a recognized expert in the field of allied health, finance, economics or health facility management. All appointments to the board shall be made no later than thirty days after October 1, 2004. Any vacancy shall be filled by the appointing authority. The term of each appointed member of the board shall be three years from the date of appointment. The board shall select a chairperson from among its members. Members of the board shall serve without compensation but shall, within available appropriations, be reimbursed for expenses necessarily incurred in the performance of their duties. The board shall convene its first meeting not later than sixty days after October 1, 2004.

(d) Not later than January 1, 2006, and annually thereafter, the board shall submit a report on its findings and recommendations, including recommendations for legislation to address allied health workforce shortages in this state, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and higher education and employment advancement, in accordance with the provisions of section 11-4a.

(P.A. 04-220, S. 1; P.A. 13-261, S. 1; P.A. 16-15, S. 8.)

History: P.A. 13-261 amended Subsec. (b)(5) to change reference to Commissioner of Higher Education to “the president of the Board of Regents for Higher Education and the executive director of the Office of Higher Education”, effective July 11, 2013; P.A. 16-15 amended Subsec. (b)(5) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 4-124ee - Connecticut nursing faculty incentive program. Guidelines. Report.

Section 4-124ee is repealed, effective July 1, 2011.

(P.A. 04-196, S. 1; P.A. 11-48, S. 303.)



Section 4-124ff - Innovation Challenge Grant program. Council of Advisors on Strategies for the Knowledge Economy.

(a) There is established, within available appropriations and in consultation with the council established under subsection (b) of this section, a competitive Innovation Challenge Grant program to promote and encourage partnerships and collaborations involving technology-based business and industry with institutions of higher education and technical high schools for the development of educational programs in emerging and interdisciplinary technology fields and to address related issues.

(b) There is established a Council of Advisors on Strategies for the Knowledge Economy to promote the formation of university-industry partnerships, identify benchmarks for technology-based workforce innovation and competitiveness and advise the award process (1) for innovation challenge grants to public postsecondary schools and their business partners, and (2) grants under section 4-124hh. The council shall be chaired by the Secretary of the Office of Policy and Management and shall include the Commissioner of Economic and Community Development, the president of the Connecticut State Colleges and Universities, the Labor Commissioner, the chief executive officer of Connecticut Innovations, Incorporated and four representatives from the technology industry, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives.

(P.A. 04-212, S. 1; P.A. 05-198, S. 1; P.A. 11-48, S. 84, 285; P.A. 12-116, S. 87; June 12 Sp. Sess. P.A. 12-1, S. 145; P.A. 13-123, S. 1; P.A. 16-15, S. 9.)

History: P.A. 04-212 effective July 1, 2005; P.A. 05-198 amended Subsec. (b) by designating provisions re innovation challenge grants as Subdiv. (1), adding Subdiv. (2) re grants under Sec. 4-124hh and expanding the council to include the executive directors of Connecticut Innovations, Incorporated and the Connecticut Development Authority, effective July 1, 2005; P.A. 11-48 amended Subsec. (a) by removing Innovation Challenge Grant program from Office of Workforce Competitiveness and amended Subsec. (b) by making Commissioner of Economic and Community Development, rather than director of Office of Workforce Competitiveness, the chair of the council and by removing subsequent reference to Commissioner of Economic and Community Development, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “regional vocational-technical schools” with “technical high schools” in Subsec. (a) and designated Secretary of the Office of Policy and Management as the chairperson and Commissioner of Economic and Community Development as a member of the council and replaced “executive directors” with “chief executive officer” in Subsec. (b), effective July 1, 2012; P.A. 13-123 deleted reference to Connecticut Development Authority in Subsec. (b), effective June 18, 2013; P.A. 16-15 amended Subsec. (b) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 4-124gg - Industry advisory committees for career clusters within the technical high school and regional community-technical college systems.

Not later than October 1, 2012, the Labor Commissioner, with the assistance of the Office of Workforce Competitiveness and in consultation with the chairperson of the technical high school system board and the superintendent of the technical high school system, shall create an integrated system of state-wide industry advisory committees for each career cluster offered as part of the technical high school and regional community-technical college systems. Said committees shall include industry representatives of the specific career cluster. Each committee for a career cluster shall, with support from the Labor Department, technical high school and regional community-technical college systems and the Department of Education, establish specific skills standards, corresponding curriculum and a career ladder for the cluster which shall be implemented as part of the schools' core curriculum.

(P.A. 04-212, S. 5; P.A. 11-48, S. 85; P.A. 12-116, S. 73.)

History: P.A. 04-212 effective June 3, 2004; P.A. 11-48 changed deadline date from October 1, 2005, to October 1, 2012, and changed Office of Workforce Competitiveness to Labor Commissioner, with the assistance of Office of Workforce Competitiveness, re creation of system of committees and replaced Office of Workforce Competitiveness with Labor Department as the entity to provide support to each committee, effective July 1, 2011; P.A. 12-116 added “chairperson of the technical high school system board and the” and replaced references to regional vocational-technical school with references to technical high school, effective July 1, 2012.



Section 4-124hh - Grant program to generate talent in institutions of higher education and for student outreach and development.

(a) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide a flexible source of funding for the creation and generation of talent in institutions of higher education and, with appropriate connections to technical high schools and other secondary schools, for student outreach and development. Grants pursuant to this subsection shall be awarded to institutions of higher education and may be used to:

(1) Upgrade instructional laboratories to meet specific industry-standard laboratory and instrumentation skill requirements;

(2) Develop new curriculum and certificate and degree programs at the associate, bachelor's, master's and doctorate levels, tied to industry identified needs;

(3) Develop seamlessly articulated career development programs in workforce shortage areas forecasted pursuant to subdivision (10) of subsection (b) of section 4-124w in collaboration with technical high schools and other secondary schools and institutions of higher education;

(4) Support undergraduate and graduate student research projects and experimental learning activities; and

(5) Establish a nanotechnology post-secondary education program and clearinghouse for curriculum development, scholarships and student outreach.

(b) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide funding for the advancement of research capabilities and research opportunities. Grants pursuant to this subsection shall be awarded to institutions of higher education and technology focused organizations and may be used to:

(1) Recruit eminent faculty in basic and applied research;

(2) Leverage federal funding for research centers;

(3) Provide pilot funding for faculty to develop initial research data for the development of larger grant funding proposals and to nonstate granting entities, such as federal agencies; and

(4) Establish a Connecticut Nanotechnology Collaboration Initiative to foster industry-university relationships by providing:

(A) Discovery grants, not to exceed fifty thousand dollars, to support post-doctorate or graduate students working with industry on nanotechnology projects under the supervision of faculty members. Each discovery grant shall be matched with a direct or in-kind industry grant in the same amount;

(B) Collaborative grants, not to exceed one hundred fifty thousand dollars, to support university research teams working with industry on collaborative research projects focused on specific application development. Each collaborative grant shall be matched with an industry grant in the same amount;

(C) Prototype grants, not to exceed two hundred fifty thousand dollars, to enable universities and companies to demonstrate whether a prototype is manufacturable and functional and the cost effectiveness of nanotechnology-related applications. Each prototype grant shall be matched with an industry grant in an amount equal to two dollars for every one dollar of such prototype grant.

(c) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide funding for the promotion of collaborative research applications between industry and institutions of higher education. Grants pursuant to this subsection shall be awarded to institutions of higher education, technology-focused organizations and business entities and may be used:

(1) To improve technology infrastructure by advancing the development of shared use between institutions of higher education and business entities of laboratories and equipment, including, but not limited to, technology purchase, lease and installation, operating and necessary support personnel and maintenance;

(2) As matching grants for joint projects between an industry, a technology-focused organization or a university. The Department of Economic and Community Development shall structure the matching grants to provide two rounds of funding annually and shall do outreach to companies. The matching grant part of the program shall include, but not be limited to, (A) one-to-one matching grants not to exceed one hundred thousand dollars, with in-kind match allowed for small and mid-sized companies, (B) involvement of a competitive process with outside reviewers using as key criteria (i) the demonstration of commercial relevance, and (ii) a clear path to the marketplace for any innovations developed in the course of the research, and (C) an aggressive marketing campaign through business organizations to raise industry awareness of resources from universities or technology-focused organizations; and

(3) To develop a Connecticut Center for Nanoscale Sciences and Development to provide a shared-use laboratory in one or more sites in the state to advance university research, industry application development and education involving the synthesis, characterization and fabrication of nanoscale materials, intermediates and devices and related program activities. The Department of Economic and Community Development shall conduct a feasibility study and business planning model leading to the establishment of such center, including strategies for securing investments from the federal government and private entities. On or before January 1, 2007, said department shall submit the results of such study, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and higher education and employment advancement.

(d) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide funding for the promotion of commercialization of research done by institutions of higher education. Grants pursuant to this subsection shall be awarded to institutions of higher education and business entities and may be used:

(1) To provide funding to verify the technical and commercial feasibility of early stage discoveries by institutions of higher education that are disclosed or patented to accelerate and increase the likelihood that the technology will be successfully commercialized;

(2) To provide matching support for smaller institutions of higher education to allow for contracts with independent technology transfer organizations to provide specific service to support specific needs; and

(3) To provide specialized technical assistance to advance nanotechnology awards to Connecticut companies, including nanotechnology-related workshops and seminars, grant preparation assistance, marketing assistance, services related to matching grants and other technical assistance to assist companies with nanotechnology-related applications.

(P.A. 05-198, S. 2; P.A. 06-187, S. 27; 06-196, S. 29, 30; Sept. Sp. Sess. P.A. 09-7, S. 110; P.A. 10-32, S. 9; P.A. 11-48, S. 86; P.A. 12-116, S. 87.)

History: P.A. 05-198 effective July 1, 2005; P.A. 06-187 added Subsec. (a)(5) permitting grants to be awarded for establishing nanotechnology post-secondary education program and clearinghouse for curriculum development, scholarships and student outreach, added Subsec. (b)(4) permitting funding for establishing a Connecticut Nanotechnology Collaboration Initiative to provide grants as specified in Subparas. (A), (B) and (C), added Subsec. (c)(3) permitting grants to be used to develop Connecticut Center for Nanoscale Sciences and Development and amended Subsec. (d) to make technical changes and add Subdiv. (3) permitting grants to be used through the Connecticut Small Business Innovation Research Office to provide specialized assistance to advance nanotechnology awards to Connecticut companies and the small business innovation research program, effective July 1, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d)(3) to delete references to Connecticut Small Business Innovation Research Office and small business innovation research program, effective October 5, 2009; P.A. 10-32 made a technical change in Subsec. (a)(3), effective May 10, 2010; P.A. 11-48 replaced “Office of Workforce Competitiveness” with “Department of Economic and Community Development” and made conforming changes, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (a), effective July 1, 2012.



Section 4-124ii - Awarding of grants to generate talent in institutions of higher education.

Grants under section 4-124hh shall be awarded based on the following order of priority:

(1) Grants that focus on key technology areas to give Connecticut a competitive advantage in the knowledge economy;

(2) Grants that create certificate and degree programs to encourage talent generation;

(3) Grants that promote multi-institutional collaboration across public and private institutions of higher education;

(4) Grants that involve multiple activities, enhance research capabilities, promote applied research collaborations and advance the commercialization of research of institutions of higher education; and

(5) Grants that include matching funds from institutions of higher education, technology-focused organizations or business entities.

(P.A. 05-198, S. 3.)

History: P.A. 05-198 effective July 1, 2005.



Section 4-124tt - Pilot program for training re employment skills and credentials for certain individuals with minor dependents. Eligibility.

Within available appropriations, the Office of Workforce Competitiveness, within the Labor Department, may establish a pilot program to provide any eligible individual with a minor dependent access to training in order to obtain skills and credentials necessary to obtain and maintain employment. Such skills and credentials may include, but need not be limited to (1) a high school diploma or its equivalent; (2) an alternative degree; (3) English as a second language training; and (4) vocational training. For purposes of this section, an eligible individual is an individual who would qualify for benefits under the temporary assistance for needy families program pursuant to Title IV-A of the Social Security Act.

(P.A. 06-164, S. 1; P.A. 11-48, S. 87.)

History: P.A. 06-164 effective July 1, 2006; P.A. 11-48 removed reference to Sec. 4-124w and added “within the Labor Department”, effective July 1, 2011.



Section 4-124uu - Program re trained workforce for the film industry.

Section 4-124uu is repealed, effective May 28, 2014.

(P.A. 07-236, S. 6; P.A. 11-48, S. 97; P.A. 14-42, S. 8.)



Section 4-124vv - Labor Department to fund Connecticut Career Choices.

The Labor Department, working with its Office of Workforce Competitiveness, shall, within available appropriations, fund Connecticut Career Choices.

(Sept. Sp. Sess. P.A. 09-7, S. 33; P.A. 11-48, S. 88.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; P.A. 11-48 changed funding entity from Office of Workforce Competitiveness to Labor Department working with Office of Workforce Competitiveness, effective July 1, 2011.



Section 4-124w - Office of Workforce Competitiveness. Responsibilities.

(a) There shall be within the Labor Department an Office of Workforce Competitiveness.

(b) The Labor Commissioner shall, with the assistance of the Office of Workforce Competitiveness:

(1) Be the Governor's principal workforce development policy advisor;

(2) Be the liaison between the Governor and any local, state or federal organizations and entities with respect to workforce development matters, including implementation of the Workforce Innovation and Opportunity Act of 2014, P.L. 113-128, as from time to time amended;

(3) Coordinate the workforce development activities of all state agencies;

(4) Coordinate the state's implementation of the federal Workforce Innovation and Opportunity Act of 2014, P.L. 113-128, as from time to time amended, and advise and assist the Governor with matters related to said act;

(5) Establish methods and procedures to ensure the maximum involvement of members of the public, the legislature and local officials in workforce development matters, including implementation of the Workforce Innovation and Opportunity Act of 2014, P.L. 113-128, as from time to time amended;

(6) Enter into such contractual agreements, in accordance with established procedures, as may be necessary to carry out the provisions of this section;

(7) Take any other action necessary to carry out the provisions of this section; and

(8) Not later than October 1, 2012, and annually thereafter, submit a report, with the assistance of the Labor Department, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to education, economic development, labor and higher education and employment advancement specifying a forecasted assessment by the Labor Department of workforce shortages in occupations in this state for the succeeding two and five-year periods. The report shall also include recommendations concerning (A) methods to generate a sufficient number of workers to meet identified workforce needs, including, but not limited to, scholarship, school-to-career and internship programs, and (B) methods secondary and higher education and private industry can use to address identified workforce needs.

(c) The Labor Department shall be the lead state agency for the development of employment and training strategies and initiatives required to support the state's position in the knowledge economy. The Labor Commissioner, with the assistance of the Office of Workforce Competitiveness, may call upon any office, department, board, commission or other agency of the state to supply such reports, information and assistance as may be necessary or appropriate in order to carry out its duties and requirements. Each officer or employee of such office, department, board, commission or other agency of the state is authorized and directed to cooperate with the Labor Commissioner and to furnish such reports, information and assistance.

(P.A. 00-192, S. 19, 102; P.A. 01-170, S. 1; P.A. 03-19, S. 5; 03-278, S. 8; P.A. 04-212, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 109; P.A. 11-48, S. 81; P.A. 16-169, S. 24.)

History: P.A. 00-192 effective July 1, 2000; P.A. 01-170 added Subsec. (b)(9) re annual reporting requirements; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 03-278 made technical changes in Subsec. (b)(9), effective July 9, 2003; P.A. 04-212 made technical changes in Subsec. (a) and, in Subsec. (b), inserted new Subdiv. (5) charging Office of Workforce Competitiveness with coordinating strategies re technology-based talent and innovation among state and quasi-public agencies, renumbering existing Subdivs. accordingly, revised internal references in renumbered Subdivs. (8) and (9), and added Subdiv. (10) making Office of Workforce Competitiveness the lead state agency for developing strategies and initiatives to support Connecticut's position in the knowledge economy, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by deleting former Subdiv. (5) re coordination of development and implementation of strategies re technology-based talent and innovation among state and quasi-public agencies and redesignating existing Subdivs. (6) to (11) as Subdivs. (5) to (10), effective October 5, 2009; P.A. 11-48 amended Subsec. (a) by placing Office of Workforce Competitiveness within Labor Department rather than within Office of Policy and Management for administrative purposes, amended Subsec. (b) by changing reference to the office to Labor Commissioner with assistance of the Office of Workforce Competitiveness, deleted former Subsec. (b)(6) re appointing officials and employees, redesignated existing Subsec. (b)(7) and (8) as Subsec. (b)(6) and (7), deleted former Subsec. (b)(9) re lead state agency for development of employment and training strategies, redesignated existing Subsec. (b)(10) as Subsec. (b)(8), and amended Subsec. (c) by designating Labor Department as lead state agency for development of employment and training strategies and by changing references to Office of Workforce Competitiveness to Labor Commissioner, effective July 1, 2011; pursuant to P.A. 16-169, “Workforce Investment Act of 1998, P.L. 105-220” was changed editorially by the Revisors to “Workforce Innovation and Opportunity Act of 2014, P.L. 113-128” in Subsec. (b)(2), (4) and (5).



Section 4-124ww - Report identifying workforce shortage sectors and subsectors.

Section 4-124ww is repealed, effective June 6, 2016.

(P.A. 11-48, S. 285; 11-133, S. 2; P.A. 16-170, S. 7.)



Section 4-124x and 4-124y - Technology assessment examination program; report. Information technology credential or degree program; guidelines; report.

Sections 4-124x and 4-124y are repealed, effective July 1, 2011.

(P.A. 01-193, S. 4, 5, 9; P.A. 03-19, S. 6, 7; P.A. 11-48, S. 285, 303.)



Section 4-124z - Review and evaluation of linkage between skill standards for education and training and employment needs of business and industry.

(a) The Labor Commissioner, the Commissioner of Economic and Community Development, working with the Office of Workforce Competitiveness, the Commissioners of Education and Social Services, the Secretary of the Office of Policy and Management and the president of the Connecticut State Colleges and Universities, in consultation with the superintendent of the technical high school system and one member of industry representing each of the economic clusters identified by the Commissioner of Economic and Community Development pursuant to section 32-1m shall (1) review, evaluate and, as necessary, recommend improvements for certification and degree programs offered by the technical high school system and the community-technical college system to ensure that such programs meet the employment needs of business and industry, and (2) develop strategies to strengthen the linkage between skill standards for education and training and the employment needs of business and industry.

(b) Not later than January 1, 2002, and annually thereafter, the Commissioner of Education shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education, commerce, labor and higher education and employment advancement on (1) the implementation of any recommended programs or strategies within the technical high school system or the community-technical college system to strengthen the linkage between technical high school and community-technical college certification and degree programs and the employment needs of business and industry, and (2) any certification or degree programs offered by technical high schools or community-technical colleges that do not meet current industry standards.

(P.A. 01-193, S. 6, 9; P.A. 03-278, S. 9; P.A. 04-212, S. 3; P.A. 05-191, S. 10; P.A. 11-48, S. 82; P.A. 12-116, S. 87; P.A. 13-31, S. 1; P.A. 16-15, S. 6.)

History: P.A. 01-193 effective July 1, 2001; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 04-212 amended Subsec. (b) to make a technical change, effective June 3, 2004; P.A. 05-191 substituted “32-1m” for “32-4g” in Subsec. (a); P.A. 11-48 amended Subsec. (a) by deleting reference to Office of Workforce Competitiveness, by requiring Commissioner of Economic and Community Development to work with Office of Workforce Competitiveness and by changing “Chancellor of the regional community-technical colleges” to “president of the Board of Regents for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” and “vocational-technical schools” were changed editorially by the Revisors to “technical high school” and “technical high schools”, respectively, effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (b), effective May 28, 2013; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 4-124a and 4-124b - Establishment. Director; powers and duties. Transfer of other state personnel.

Sections 4-124a and 4-124b are repealed.

(1969, P.A. 628, S. 1, 3, 20; 1971, P.A. 67, S. 3; 821, S. 9; P.A. 73-679, S. 42, 43.)



Section 4-124c to 4-124f - (Formerly Secs. 32-7a to 32-7d). Regional councils of elected officials. Duties of council. Bylaws; officers. Receipt of funds; dues; contracts; audits.

Sections 4-124c to 4-124f, inclusive, are repealed, effective January 1, 2015.

(February, 1965, P.A. 511, S. 1–3; 1967, P.A. 378; 1969, P.A. 628, S. 11; P.A. 73-679, S. 18, 43; P.A. 75-537, S. 33, 55; P.A. 77-614, S. 19, 610; P.A. 83-256, S. 1; P.A. 91-96, S. 1; P.A. 97-185, S. 1, 3; P.A. 99-82, S. 2–4; P.A. 07-239, S. 5; P.A. 09-231, S. 3; P.A. 13-247, S. 390.)



Section 4-124g - Transitional provisions.

Section 4-124g is repealed.

(1969, P.A. 628, S. 4, 19; P.A. 73-679, S. 19, 20, 43; P.A. 75-537, S. 34, 55; P.A. 77-614, S. 19, 610; P.A. 88-116, S. 11.)



Section 4-124h - Powers of regional council of elected officials where there is no regional planning agency or regional council of governments.

Section 4-124h is repealed, effective January 1, 2015.

(1971, P.A. 67, S. 2; P.A. 08-182, S. 6; P.A. 13-247, S. 390.)



Section 4-124i - Regional councils of governments. Definitions.

As used in sections 4-124i to 4-124p, inclusive:

(1) “Planning region” means a planning region of the state as defined or redefined by the Secretary of the Office of Policy and Management, or his designee under the provisions of section 16a-4a;

(2) “Chief elected official” means the highest ranking elected governmental official of any town, city or borough within the state;

(3) “Elected official” means any selectman, mayor, alderman, or member of a common council or other similar legislative body of any town or city, or warden or burgess of any borough;

(4) “Council” means a regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive;

(5) “Member” means any town, city or borough within a planning region of the state having become a member of a regional council of governments in accordance with sections 4-124i to 4-124p, inclusive.

(1971, P.A. 821, S. 1; P.A. 73-679, S. 21, 43; P.A. 75-537, S. 35, 55; P.A. 76-435, S. 21, 82; P.A. 77-614, S. 19, 610; P.A. 08-182, S. 1; P.A. 13-247, S. 258.)

History: P.A. 73-679 replaced director of state planning office with managing director, planning and budgeting, department of finance and control; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 76-435 made technical changes; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 08-182 redesignated Subsecs. (a) to (g) as Subdivs. (1) to (7) and added Subdiv. (8) defining “regional planning organization”; P.A. 13-247 deleted definitions of “regional council of elected officials”, “regional planning agency” and “regional planning organization” in former Subdivs. (2), (3) and (8), respectively, redesignated existing Subdivs. (4) to (7) as Subdivs. (2) to (5) and made technical changes, effective January 1, 2015.

See Sec. 8-31b re restructure of regional planning agencies and regional councils of elected officials into regional councils of governments.

See Sec. 8-37u re role of Commissioner of Housing in coordinating housing policy and activities.



Section 4-124j - Creation. Membership. Withdrawal.

Within any planning region of the state a regional council of governments may be created by the adoption of sections 4-124i to 4-124p, inclusive, by ordinance of the legislative bodies of not less than sixty per cent of all towns, cities and boroughs within such planning region entitled to membership on such council as hereinafter provided. All towns, cities and boroughs within a planning region shall be entitled to membership on such council, including any city or borough with boundaries not coterminous with the boundaries of the town in which it is located. Any nonmember town, city or borough entitled to membership may join the council by the adoption of said sections by ordinance of its legislative body. Any member town, city or borough may withdraw from the council by adoption of an appropriate ordinance of its legislative body to become effective on the date of such adoption; provided, however, that any such withdrawing member shall be obligated to pay its pro rata share of expenses of operation and pro rata share of funds committed by the council to active programs as of such date of withdrawal.

(1971, P.A. 821, S. 2; P.A. 13-247, S. 259.)

History: P.A. 13-247 deleted provision re creation of regional council of governments where any regional council of elected officials or regional planning agency exists within a planning region, effective June 19, 2013.



Section 4-124k - Representatives of members.

Each member of a regional council of governments shall be entitled to one representative on the council who shall be the chief elected official of such member, or in the absence of any such chief elected official, an elected official appointed in the manner provided by ordinance of the legislative body of such member. Each representative of a member shall be entitled to one vote in the affairs of such council.

(1971, P.A. 821, S. 3.)



Section 4-124l - Certification of establishment of council. Transitional period.

(a) Upon the adoption of sections 4-124i to 4-124p, inclusive, or upon the ratification of a resolution adopting said sections, as provided in section 4-124j, by any town, city or borough entitled to membership on a regional council of governments, the clerk of such town, city or borough shall immediately prepare and file with the Secretary of the Office of Policy and Management or his or her designee a certified copy of the adopting or ratifying ordinance, and, upon receipt of such certified ordinances from not less than sixty per cent of all such towns, cities and boroughs within a planning region, said secretary or his or her designee shall certify to such towns, cities and boroughs and all other eligible towns, cities and boroughs within the planning region, that a regional council of governments has been duly established within such planning region. Any subsequent ordinances adopting the provisions of said sections, or effecting the withdrawal from the council of a member shall be similarly filed.

(b) (1) If two or more regional councils of governments, regional councils of elected officials, regional planning agencies or any combination of such councils or agencies exist within the same planning region at the time of an adoption or ratification pursuant to subsection (a) of this section, the municipalities comprising such councils and agencies shall negotiate a consolidation of operations. The individual activities of such existing councils and agencies shall continue, uninterrupted, for the transitional period. Such transitional period shall commence upon the date of the certification by the secretary pursuant to subsection (a) of this section. During such transitional period, the chief elected officials of each municipality within the planning region designated by the secretary pursuant to section 16a-4c shall constitute a transitional executive committee that shall have the following authority and responsibility: (A) To draft and propose bylaws for adoption by the certified regional council of governments; (B) to select and propose for election by the certified regional council of governments candidates for offices of such council, which may include one or more members of the transitional executive committee; (C) to propose staffing arrangements for adoption by the merged regional council of governments; (D) to prepare and propose, for adoption by the certified regional council of governments, a program of planning and implementation activities that shall provide for the assumption of active programs of the existing council or agency, as agreed upon and deemed appropriate by the transitional executive committee following appropriate due diligence and good faith negotiations, including a budget for such agreed-upon programs for a period not to exceed one year from the date on which the transitional period terminates; and (E) to propose, for adoption by the certified regional council of governments, the date on which the transitional period shall terminate, provided such date is not later than January 1, 2015.

(2) Upon the termination of the transitional period, the certified regional council of governments shall succeed to and be responsible for all of the rights, privileges and obligations, whether statutory or contractual, of any existing councils or agencies relating to such active programs as may be recommended by the transitional executive committee and adopted by the certified regional council of governments following appropriate due diligence and good faith negotiations during such transitional period. Any of the rights, privileges and obligations of the existing councils or agencies that are deemed unacceptable, in the sole discretion of the transitional executive committee, for assumption by the certified regional council of governments may continue to be administered by an unincorporated association of the municipalities that comprised the existing council or agency for a term to be determined by the member municipalities.

(1971, P.A. 821, S. 4; P.A. 73-679, S. 22, 23, 43; P.A. 75-537, S. 36, 55; P.A. 77-614, S. 19, 610; P.A. 06-196, S. 28; P.A. 13-247, S. 261; P.A. 14-217, S. 228, 256.)

History: P.A. 73-679 replaced director of state planning office with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; (Revisor's note: In 1995 the lower case Roman numeral indicators in Subsec. (b) were changed editorially by the Revisors to Arabic numerals for consistency with statutory usage); P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; P.A. 13-247 deleted Subsec. (a) designator, deleted provision prohibiting subsequent establishment of regional council of elected officials or regional planning agency within planning region where regional council of governments established, deleted former Subsecs. (b) to (d), and made technical changes, effective January 1, 2015; P.A. 14-217 amended Subsec. (a) by deleting provision prohibiting subsequent establishment of regional council of elected officials or regional planning agency within planning region where regional council of governments is established, deleted former Subsecs. (b) to (d) re transitional period and reversion to regional council of elected officials, added new Subsec. (b) re establishing a transitional executive committee during a transitional period and made technical changes, and repealed P.A. 13-247, S. 261, effective June 13, 2014.



Section 4-124m - Rights and duties of councils.

Section 4-124m is repealed, effective January 1, 2015.

(1971, P.A. 821, S. 5; P.A. 13-247, S. 390.)



Section 4-124n - Bylaws. Officers. Committees. Meetings.

A regional council of governments shall adopt bylaws for the conduct of its business and shall annually elect from among the representatives to the council a chairman, a vice-chairman, a secretary, a treasurer, who shall be bonded, and such other officers as may be designated or permitted in the bylaws. The bylaws may provide for alternate representatives of the council to attend and vote at any meeting in place of absent representatives and may provide for the organization of a regional planning commission. No representative shall be eligible to serve more than two consecutive terms in the same office. The bylaws shall provide for an executive committee of the council and an executive committee of the regional planning commission and may provide for additional committees including nonvoting advisory committees. Meetings of the council shall be called by the chairman or as the bylaws shall otherwise provide and minutes of all meetings of the council, its committees and other official actions shall be filed in the office of the council and shall be of public record.

(1971, P.A. 821, S. 7; P.A. 00-54, S. 2, 5.)

History: P.A. 00-54 restated provision authorizing adoption of bylaws re regional planning commission, effective May 16, 2000.



Section 4-124o - Regional planning commissions.

Section 4-124o is repealed, effective January 1, 2015.

(1971, P.A. 821, S. 6; P.A. 86-140; P.A. 00-54, S. 1, 5; P.A. 01-195, S. 104, 181; P.A. 13-247, S. 390.)



Section 4-124p - Receipt of funds. Dues. Contracts. Audits. Annual report.

Each regional council of governments established under the provisions of sections 4-124i to 4-124p, inclusive, is authorized to receive for its own use and purposes any funds from any source including the state and federal governments and including bequests, gifts and contributions made by any individual, corporation or association. Any town, city or borough participating in a regional council of governments shall annually appropriate funds for the expenses of such council in the performance of its purposes. Such funds shall be appropriated and paid in accordance with a dues formula established by the regional council of governments. Such council may withhold any services it deems advisable from any town, city or borough which has failed to pay such dues. Within the amount so received, a council may engage employees, and contract with professional consultants, municipalities, the state and the federal governments, other regional councils of governments and other intertown, regional or metropolitan agencies, or with any one or more of them, and may enter into contracts from time to time to carry out its purposes. Any such contract shall be approved by action of the regional council of governments in a manner prescribed by the council. The accounts of any regional council of governments shall be subject to an annual audit under the provisions of chapter 111 and such council shall file an annual report with the clerks of its member towns, cities or boroughs, with planning commissions, if any, of members, and with the Secretary of the Office of Policy and Management, or his designee.

(1971, P.A. 821, S. 8; P.A. 73-679, S. 24, 43; P.A. 75-537, S. 37, 55; P.A. 77-614, S. 19, 610; P.A. 83-256, S. 2; P.A. 91-96, S. 2; P.A. 97-185, S. 2, 3; P.A. 00-54, S. 3, 5; P.A. 13-247, S. 311.)

History: P.A. 73-679 replaced director of state planning office with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 83-256 provided for the establishment of a dues formula and the withholding of services for failure to pay; P.A. 91-96 expanded types of agencies regional councils of governments can contract with to include other regional councils of government and made technical changes; P.A. 97-185 added specific authorization for regional council of governments to contract with other regional agencies, effective July 1, 1997; P.A. 00-54 added provision re approval of contracts, effective May 16, 2000; P.A. 13-247 deleted “, regional councils of elected officials, regional planning agencies” and deleted provision allowing regional council of governments to enter into contract with other regional council of governments, regional council of elected officials or regional planning agency, effective January 1, 2015.



Section 4-124q - Grants-in-aid to regional agencies. Voluntary Regional Consolidation Bonus Pool. Supplemental payments.

Section 4-124q is repealed, effective June 19, 2013.

(P.A. 78-263, S. 1, 3; P.A. 82-411, S. 1, 6; P.A. 85-465, S. 1, 2; June Sp. Sess. P.A. 98-1, S. 1, 121; June Sp. Sess. P.A. 01-9, S. 65, 131; P.A. 11-48, S. 50; June 12 Sp. Sess. P.A. 12-1, S. 191; P.A. 13-247, S. 388.)



Section 4-124r - Purchase of real property.

Any regional council of governments established under the provisions of sections 4-124i to 4-124p, inclusive, may purchase real property for the purposes of providing administrative office space for such council.

(P.A. 00-54, S. 4, 5.)

History: P.A. 00-54 effective May 16, 2000.



Section 4-124s - Regional performance incentive program.

(a) For purposes of this section:

(1) “Regional council of governments” means any such council organized under the provisions of sections 4-124i to 4-124p, inclusive;

(2) “Municipality” means a town, city or consolidated town and borough;

(3) “Legislative body” means the board of selectmen, town council, city council, board of alderman, board of directors, board of representatives or board of the warden and burgesses of a municipality;

(4) “Secretary” means the Secretary of the Office of Policy and Management or the designee of the secretary; and

(5) “Regional educational service center” has the same meaning as provided in section 10-282.

(b) There is established a regional performance incentive program that shall be administered by the Secretary of the Office of Policy and Management. On or before December 31, 2011, and annually thereafter, any regional council of governments, any two or more municipalities acting through a regional council of governments, any economic development district, any regional educational service center or any combination thereof may submit a proposal to the secretary for: (1) The joint provision of any service that one or more participating municipalities of such council, educational service center or agency currently provide but which is not provided on a regional basis, (2) a planning study regarding the joint provision of any service on a regional basis, or (3) shared information technology services. A copy of said proposal shall be sent to the legislators representing said participating municipalities. Any local or regional board of education or regional educational service center serving a population greater than one hundred thousand may submit a proposal to the secretary for a regional special education initiative.

(c) (1) A regional council of governments, an economic development district, a regional educational service center or a local or regional board of education shall submit each proposal in the form and manner the secretary prescribes and shall, at a minimum, provide the following information for each proposal: (A) Service or initiative description; (B) the explanation of the need for such service or initiative; (C) the method of delivering such service or initiative on a regional basis; (D) the organization that would be responsible for regional service or initiative delivery; (E) a description of the population that would be served; (F) the manner in which regional service or initiative delivery will achieve economies of scale; (G) the amount by which participating municipalities will reduce their mill rates as a result of savings realized; (H) a cost benefit analysis for the provision of the service or initiative by each participating municipality and by the entity or board of education submitting the proposal; (I) a plan of implementation for delivery of the service or initiative on a regional basis; (J) a resolution endorsing such proposal approved by the legislative body of each participating municipality; and (K) an explanation of the potential legal obstacles, if any, to the regional provision of the service or initiative.

(2) The secretary shall review each proposal and shall award grants for proposals the secretary determines best meet the requirements of this section. In awarding such grants, the secretary shall give priority to a proposal submitted by (A) any entity specified in subsection (a) of this section that includes participation of all of the member municipalities of such entity, and which may increase the purchasing power of participating municipalities or provide a cost savings initiative resulting in a decrease in expenses of such municipalities, allowing such municipalities to lower property taxes, (B) any economic development district, and (C) any local or regional board of education.

(d) On or before December 31, 2013, and annually thereafter until December 31, 2018, in addition to any proposal submitted pursuant to this section, any municipality or regional council of governments may apply to the secretary for a grant to fund: (1) Operating costs associated with connecting to the state-wide high speed, flexible network developed pursuant to section 4d-80, including the costs to connect at the same rate as other government entities served by such network; and (2) capital cost associated with connecting to such network, including expenses associated with building out the internal fiber network connections required to connect to such network, provided the secretary shall make any such grant available in accordance with the two-year schedule by which the Bureau of Enterprise Systems and Technology recommends connecting each municipality and regional council of governments to such network. Any municipality or regional council of governments shall submit each application in the form and manner the secretary prescribes.

(e) The secretary shall submit to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding a report on the grants provided pursuant to this section. Each such report shall include information on the amount of each grant, and the potential of each grant for leveraging other public and private investments. The secretary shall submit a report for the fiscal year commencing July 1, 2011, not later than February 1, 2012, and shall submit a report for each subsequent fiscal year not later than the first day of March in such fiscal year. Such reports shall include the property tax reductions achieved by means of the program established pursuant to this section.

(P.A. 07-239, S. 8; P.A. 08-182, S. 11; P.A. 11-61, S. 5; P.A. 13-247, S. 253, 254; P.A. 14-122, S. 4, 5; P.A. 16-144, S. 2.)

History: P.A. 07-239 effective July 1, 2007; P.A. 08-182 amended Subsec. (a) by adding Subdivs. (4) to (6) defining “municipality”, “legislative body” and “secretary”, respectively, amended Subsec. (b) by adding provisions re submission of proposals for joint services or a planning study and deleting prior submittal requirements, replaced former Subsec. (c) with new Subsec. (c) re information to be submitted to secretary and criteria and priority for awarding grants, and amended Subsec. (d) by revising provisions re submittal deadlines and by adding provision requiring report to include information on property tax reductions, effective July 1, 2008; P.A. 11-61 amended Subsec. (b) to add as eligible entities any 2 or more municipalities and economic development districts and to change application dates from December 1, 2007, and December 31, 2008, to December 1, 2011, and December 31, 2011, respectively, amended Subsec. (c)(2) to replace “such member municipalities” with “participating municipalities” and add Subpara. (B) re economic development district, and amended Subsec. (d) to change reporting dates from July 1, 2007, and February 1, 2008, to July 1, 2011, and February 1, 2012, respectively, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) by deleting provision re submission of proposal by specified entities for joint provision of service or services currently provided by municipalities within region of such an entity or contiguous thereto, but not provided on a regional basis, by authorizing specified entities to submit proposal for purposes described in Subdivs. (1) and (2) and by adding Subdiv. (3) re shared information technology services, added new Subsec. (d) re applying for a grant and redesignated existing Subsec. (d) as Subsec. (e), effective June 19, 2013, and amended Subsec. (a) by deleting former Subdivs. (2) and (3) re definitions of “regional council of elected officials” and “regional planning agency” and redesignating existing Subdivs. (4) to (6) as Subdivs. (2) to (4), amended Subsec. (b) by deleting references to regional planning agency and regional council of elected officials and making conforming changes, amended Subsec. (c)(1) by replacing “An entity specified in subsection (a) of this section” with “A regional council of governments or an economic development district” and amended Subsec. (d)(1) by adding provision re including costs to connect at same rate as other government entities, effective January 1, 2015; P.A. 14-122 amended Subsec. (a) to redefine “legislative body” by substituting “board of the warden” for “board of the mayor”; P.A. 16-144 added Subdiv. (5) re definition of “regional educational service center” in Subsec. (a), added references to regional educational service center and added provision authorizing local or regional board of education or regional educational service center serving population greater than 100,000 to submit proposal for regional special education initiative in Subsec. (b), added references to regional educational service center or local or regional board of education and added references to initiative in Subsec. (c) and added “until December 31, 2018” in Subsec. (d), effective June 9, 2016.

See Sec. 4-66k re regional planning incentive account.



Section 4-124t - Review by Secretary of the Office of Policy and Management of regional tax-based revenue sharing programs and regional asset districts. Report to General Assembly.

(a) The Secretary of the Office of Policy and Management shall, within available appropriations, conduct a review of (1) regional tax-based revenue sharing programs, and (2) the establishment of regional asset districts. The review under subdivision (1) of this subsection shall include, but not be limited to, a study of any available models of such revenue sharing programs, the adaptations that may be needed in such programs for use in this state, the effect on property taxes and on a town's grand list, and other possible effects on both municipal and regional finances. The review under subdivision (2) of this subsection shall include, but not be limited to, a study of any available models of regional asset districts, the adaptations that may be needed in such programs for use in this state and other possible effects on both municipal and regional finances.

(b) Not later than July 1, 2009, the secretary shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to planning and development, and finance, revenue and bonding, with the results of the review undertaken pursuant to subsection (a) of this section, and with recommendations relating to the institution of revenue sharing programs and establishment of regional asset districts.

(P.A. 07-239, S. 7.)

History: P.A. 07-239 effective July 1, 2007.



Section 4-124u - Process for voluntary review of projects of regional significance.

(a) As used in this section, “proposed project of regional significance” means a proposed project, to be built by a private developer, that is an open air theater, shopping center or other development that is planned to create more than (1) five hundred thousand square feet of indoor commercial or industrial space, (2) two hundred fifty residential housing units in structures under four stories, or (3) one thousand parking spaces.

(b) Each regional council of governments shall establish a voluntary process for applicants to any state or municipal agency, department or commission to request a preapplication review of proposed projects of regional significance. Such process shall determine the components of the review which shall include a procedure to assure that all relevant municipalities and regional and state agencies provide the applicant with (1) preliminary comment on the project, which shall be in a form determined by the agency, (2) summaries of the review process of each agency, and (3) an opportunity for the applicant to discuss the project with representatives of each relevant municipality or state agency at a meeting convened by the regional council of governments. At least one representative from each relevant municipality and each state agency, department or commission shall participate in a review of a proposed project of regional significance upon request of a regional council of governments at a meeting convened for such purpose, provided (A) the regional council of governments notifies each agency, department or commission of any such meeting no later than the date three weeks before the date of such meeting, and (B) no such organization shall convene more than one such meeting in any quarter of a calendar year. Nothing in this section shall be deemed to prevent two or more regional councils of governments from convening joint meetings to carry out the provisions of this section. The regional council of governments shall prepare a report of the comments of the agencies reviewing the proposal and provide a copy of such report to the applicant and each reviewing agency.

(c) No results or information obtained from the preapplication review established under this section shall be appealed under any provision of the general statutes and no such results or information shall be binding on the applicant or any authority, commission, department, agency or other official having jurisdiction to review the proposed project.

(P.A. 09-165, S. 1; P.A. 13-247, S. 262.)

History: P.A. 13-247 amended Subsec. (a) by deleting definition of “regional planning organization” and making technical changes, and amended Subsec. (b) by substituting “council of governments” for “planning organization” and “councils of governments” for “planning organizations”, effective January 1, 2015.



Section 4-124v - Bond issue for nonprofit collaboration incentive grant program.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Secretary of the Office of Policy and Management for the purpose of providing grants-in-aid under the nonprofit collaboration incentive grant program established pursuant to subsection (c) of this section.

(c) (1) There is established the nonprofit collaboration incentive grant program to provide grants to nonprofit organizations for infrastructure costs related to the consolidation of programs and services resulting from the collaborative efforts of two or more such organizations. Grant funds may be used for: (A) The purchase of and improvements to facilities; (B) the refinancing of facility loans; (C) equipment purchases; (D) energy conservation, transportation and technology projects; (E) planning and administrative costs related to such purchases, improvements, refinancing or projects; and (F) any other purpose authorized in guidelines established under subdivision (2) of this subsection.

(2) Not later than February 1, 2010, the Secretary of the Office of Policy and Management shall, in consultation with the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to human services, and with representatives of nonprofit organizations that receive state funding, develop guidelines for (A) administration of the nonprofit collaboration incentive grant program, (B) eligibility criteria for participation by nonprofit organizations, and for the expenditure of grant funds, and (C) prioritization for the awarding of grants pursuant to this section.

(3) Not later than March 1, 2010, and annually thereafter, the Secretary of the Office of Policy and Management shall publish a notice of grant availability and solicit proposals for funding under the nonprofit collaboration incentive grant program. Nonprofit organizations eligible for such funding pursuant to the guidelines developed under subdivision (2) of this subsection may file applications for such funding at such times and in such manner as the secretary prescribes. The secretary shall review all grant applications and make determinations as to which projects to fund and the amount of grants to be awarded in accordance with the guidelines developed under subdivision (2) of this subsection.

(d) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(Sept. Sp. Sess. P.A. 09-2, S. 25.)

History: Sept. Sp. Sess. P.A. 09-2 effective September 25, 2009.






Chapter 51 - Department of Administrative Services: Public Works (See Chapters 59, 60)

Section 4-125 - “Public Works Department” or “Public Works Commissioner” construed as “Department of Administrative Services” or “Commissioner of Administrative Services”, when.

Section 4-125 is repealed.

(March, 1950, S. 1896d; P.A. 77-614, S. 73, 610; P.A. 82-451, S. 1, 9; P.A. 87-496, S. 109, 110.)



Section 4-126 - Transferred

Transferred to Chapter 59, Part I, Sec. 4b-1.



Section 4-126a - Janitors of courthouses.

Section 4-126a is repealed.

(1959, P.A. 152, S. 67; P.A. 77-614, S. 106, 610; P.A. 78-280, S. 2, 127; P.A. 84-436, S. 11, 12.)



Section 4-126b - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-25.



Section 4-126c - Transferred

Transferred to Chapter 60, Part II, Sec. 4b-97.



Section 4-127 and 4-127a - Citizens' Advisory Council on Public Works. Agencies to furnish information to commissioner; certification re availability of space as shown on inventory.

Sections 4-127 and 4-127a are repealed.

(March, 1950, S. 1898d; 1972, P.A. 247, S. 1; P.A. 73-149, S. 3, 5; P.A. 75-425, S. 21, 57.)



Section 4-127b and 4-127c - Transferred

Transferred to Chapter 59, Part III, Secs. 4b-33 and 4b-34, respectively.



Section 4-128 - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-30.



Section 4-128a to 4-128f - Transferred

Transferred to Chapter 59, Part III, Secs. 4b-35 to 4b-40, inclusive.



Section 4-129 - Office space for the press.

Section 4-129 is repealed.

(1949 Rev., S. 202; March, 1950, S. 69d; P.A. 82-472, S. 182, 183.)



Section 4-130 - Transferred

Transferred to Chapter 59, Part II, Sec. 4b-14.



Section 4-131 - Transferred

Transferred to Chapter 60, Part I, Sec. 4b-51.



Section 4-131a - Transferred

Transferred to Chapter 60, Part I, Sec. 4b-53.



Section 4-132 - Transferred

Transferred to Chapter 60, Part I, Sec. 4b-52.



Section 4-133 - Transferred

Transferred to Chapter 59, Part II, Sec. 4b-12.



Section 4-133a - Transferred

Transferred to Chapter 59, Part III, Sec. 4b-29.



Section 4-134 to 4-134e - Transferred

Transferred to Chapter 60, Part I, Secs. 4b-54 to 4b-59, inclusive.



Section 4-135 - Transferred

Transferred to Chapter 60, Part I, Sec. 4b-62.



Section 4-136 - Building to house Rex Brasher paintings.

Section 4-136 is repealed.

(March, 1950, S. 1904d; 1959, P.A. 615, S. 6.)



Section 4-137 - Reimbursement of fire districts or departments for 1955 flood losses.

Obsolete.

(November, 1955, S. N181.)






Chapter 51a - Public Building Contracts (See Chapter 60)

Section 4-137a to 4-137e - Transferred

Transferred to Chapter 60, Part II, Secs. 4b-91 to 4b-95, inclusive.



Section 4-137f - Sub-bids; relation to general bidders; procedure on rejection of bids.

Section 4-137f is repealed.

(P.A. 73-528, S. 6–8, 12; P.A. 74-246, S. 6, 7, 11; P.A. 79-349, S. 1, 2; 79-388; P.A. 82-447, S. 7.)



Section 4-137g - Transferred

Transferred to Chapter 60, Part II, Sec. 4b-96.



Section 4-137h - General bidder may submit sub-bid.

Section 4-137h is repealed.

(P.A. 73-528, S. 10, 12; P.A. 74-246, S. 9, 11; P.A. 79-441; P.A. 82-447, S. 7.)






Chapter 52 - State Building Program Commission (Repealed)

Section 4-138 to 4-140 - State Building Program Commission.

Sections 4-138 to 4-140, inclusive, are repealed.

(June, 1955, S. 1930d–1932d; September, 1957, P.A. 11, S. 16; 1972, P.A. 85, S. 4.)






Chapter 53 - Claims Against the State

Section 4-141 - Definitions.

As used in this chapter:

(1) “Claim” means a petition for the payment or refund of money by the state or for permission to sue the state;

(2) “Just claim” means a claim which in equity and justice the state should pay, provided the state has caused damage or injury or has received a benefit;

(3) “Person” means any individual, firm, partnership, corporation, limited liability company, association or other group, including political subdivisions of the state;

(4) “State agency” includes every department, division, board, office, commission, arm, agency and institution of the state government, whatever its title or function; and

(5) “State officers and employees” includes (A) every person elected or appointed to or employed in any office, position or post in the state government, whatever such person's title, classification or function and whether such person serves with or without remuneration or compensation, including judges of probate courts, employees of such courts and special limited conservators appointed by such courts pursuant to section 17a-543a, and (B) attorneys appointed as victim compensation commissioners, attorneys appointed by the Public Defender Services Commission as public defenders, assistant public defenders or deputy assistant public defenders and attorneys appointed by the court as Division of Public Defender Services assigned counsel, individuals appointed by the Public Defender Services Commission, or by the court, as a guardian ad litem or attorney for a party in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding, the Attorney General, the Deputy Attorney General and any associate attorney general or assistant attorney general, any other attorneys employed by any state agency, any commissioner of the Superior Court hearing small claims matters or acting as a fact-finder, arbitrator or magistrate or acting in any other quasi-judicial position, any person appointed to a committee established by law for the purpose of rendering services to the Judicial Department, including, but not limited to, the Legal Specialization Screening Committee, the State-Wide Grievance Committee, the Client Security Fund Committee, the advisory committee appointed pursuant to section 51-81d and the State Bar Examining Committee, any member of a multidisciplinary team established by the Commissioner of Children and Families pursuant to section 17a-106a, and any physicians or psychologists employed by any state agency. “State officers and employees” does not include any medical or dental intern, resident or fellow of The University of Connecticut when (i) the intern, resident or fellow is assigned to a hospital affiliated with the university through an integrated residency program, and (ii) such hospital provides protection against professional liability claims in an amount and manner equivalent to that provided by the hospital to its full-time physician employees.

(1959, P.A. 685, S. 1; P.A. 76-371, S. 1, 5; P.A. 80-153, S. 1; 80-197, S. 1; P.A. 84-74, S. 1, 2; P.A. 85-152, S. 1; P.A. 86-110; P.A. 91-349, S. 1, 8; P.A. 93-310, S. 28, 32; P.A. 95-79, S. 8, 189; P.A. 96-246, S. 23; P.A. 99-215, S. 1; P.A. 04-160, S. 4; 04-257, S. 2; May Sp. Sess. P.A. 04-2, S. 19; P.A. 11-51, S. 9, 19; 11-152, S. 7; P.A. 16-127, S. 2.)

History: P.A. 76-371 included public defenders or assistant public defenders appointed by public defenders services commission, attorney general, deputy attorney general, assistant attorneys general and any other attorney appointed by state agency and physicians and psychologists employed by state agencies in definition of “state officers and employees”; P.A. 80-153 included commissioners of superior court hearing small claims matters in definition of “state officers and employees”; P.A. 80-197 included deputy assistant public defenders and special assistant public defenders as state officers and employees; P.A. 84-74 included any “associate attorney general” in the definition of state officers and employees; P.A. 85-152 included fact-finders, arbitrators, magistrates, persons in quasi-judicial positions and certain appointees rendering service to the judicial department in definition of “state officers and employees”; P.A. 86-110 included judges of probate court and employees of such courts in definition of “state officers and employees”; P.A. 91-349 added exception to the definition of state officers and employees for medical and dental interns, residents and fellows of The University of Connecticut; P.A. 93-310 added “attorneys appointed as victim compensation commissioners”, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-246 included members of multidisciplinary team established by Commissioner of Children and Families in definition of “state officers and employers”; P.A. 99-215 included the State-Wide Grievance Committee and the Client Security Fund Committee in the definition of “state officers and employees” and made technical changes; P.A. 04-160 added provision re special limited conservators appointed pursuant to Sec. 17a-543a; P.A. 04-257 made technical changes, effective June 14, 2004; May Sp. Sess. P.A. 04-2 added provision re advisory committee appointed pursuant to Sec. 51-81d and made technical changes; P.A. 11-51 substituted “Division of Public Defender Services assigned counsel” for “special assistant public defenders”, effective July 1, 2011; pursuant to P.A. 11-51, “Commission on Child Protection” was changed editorially by the Revisors to “Public Defender Services Commission”, effective July 1, 2011; P.A. 11-152 redefined “state officers and employees” to include individuals appointed by Public Defender Services Commission, or by the court, as guardian ad litem or attorney in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding; P.A. 16-127 designated existing definitions as Subdivs. (1) to (5) and made technical changes, effective June 9, 2016.

Teacher in local school system does not come within definition. 180 C. 96. Cited. 186 C. 300; 189 C. 550; 190 C. 622; 204 C. 17; 207 C. 59; 216 C. 85. Plaintiffs in their role as foster parents were “employees” of the state as that term is used in section. 238 C. 146. Cited. 239 C. 265. “Claim” means petition for permission to sue state for payment or refund of money. 271 C. 96.

Cited. 40 CA 460.

Cited. 26 CS 24; 40 CS 251.



Section 4-142 - Office of the Claims Commissioner. Excepted claims. Staff. Hearing and determination of claims.

(a) There shall be an Office of the Claims Commissioner which shall hear and determine all claims against the state except: (1) Claims for the periodic payment of disability, pension, retirement or other employment benefits; (2) claims upon which suit otherwise is authorized by law including suits to recover similar relief arising from the same set of facts; (3) claims for which an administrative hearing procedure otherwise is established by law; (4) requests by political subdivisions of the state for the payment of grants in lieu of taxes; and (5) claims for the refund of taxes.

(b) The Office of the Claims Commissioner shall consist of the Claims Commissioner and such administrative staff as may be provided by the Department of Administrative Services. The Claims Commissioner or a magistrate assigned to assist the Claims Commissioner pursuant to section 4-142b shall hear and determine all claims against the state, except as otherwise provided in subsection (a) of this section. Such claims shall be heard and determined in accordance with the rules prescribed by the Claims Commissioner pursuant to section 4-157.

(1959, P.A. 685, S. 2; P.A. 75-605, S. 1, 27; P.A. 96-85; P.A. 16-127, S. 3.)

History: P.A. 75-605 replaced commission on claims with claims commissioner; P.A. 96-85 amended Subdiv. (2) to include suits to recover similar relief arising from the same set of facts; P.A. 16-127 designated existing provisions re Claims Commissioner as Subsec. (a) and amended same by substituting “an Office of the Claims Commissioner which” for “a Claims Commissioner who” and added Subsec. (b) re provision of administrative staff by Department of Administrative Services and re Claims Commissioner or magistrate to hear and determine claims, effective June 9, 2016.

See Sec. 3-70a(b) re duties with respect to claims for abandoned property.

Cited. 186 C. 300; 189 C. 550; 191 C. 222; 192 C. 98; 195 C. 534; 204 C. 17; 207 C. 59; 213 C. 548; 239 C. 265; 240 C. 246. Exception carved out in section inapplicable to claims under Sec. 53-39a. 263 C. 74.

Cited. 12 CA 449; 17 CA 130; 20 CA 676; 41 CA 61.

Cited. 26 CS 24.



Section 4-142a - Appointment. Term. Qualifications. Compensation. Contractual agreements. Receipt of money, revenue or services.

(a) The Claims Commissioner shall be appointed by the Governor with the advice and consent of the General Assembly to serve for a term of four years from the first day in July in the year of his appointment and until his or her successor has been appointed and has qualified. The Claims Commissioner shall be an attorney-at-law and shall have been admitted to practice before the courts of the state of Connecticut for at least five years prior to his or her appointment. The Claims Commissioner shall receive such compensation as is fixed under the provisions of section 4-40. The Claims Commissioner may enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of his or her duties. Subject to the provisions of section 4-32, and unless otherwise provided by law, the Claims Commissioner is authorized to receive any money, revenue or services from the federal government, corporations, associations or individuals, including payments from the sale of printed matter or any other materials or services.

(b) The Office of the Claims Commissioner shall be within the Department of Administrative Services, provided the office shall have independent decision-making authority.

(P.A. 75-605, S. 2, 27; P.A. 82-297; P.A. 84-346, S. 1, 4; Sept. Sp. Sess. P.A. 09-7, S. 25; P.A. 16-127, S. 4.)

History: P.A. 82-297 amended section to allow commissioner to enter into contractual agreements and to receive money, revenue or services from certain entities and individuals; P.A. 84-346 added Subsec. (b), placing office of claims commissioner within comptroller's office for administrative purposes; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to move office from office of the Comptroller to Department of Administrative Services, effective October 5, 2009; P.A. 16-127 amended Subsec. (a) by substituting “Claims Commissioner” for “commissioner” and making technical changes, effective June 9, 2016.

Cited. 186 C. 300.

Cited. 41 CA 61.



Section 4-142b - Office of the Claims Commissioner. Authority of Claims Commissioner to appoint magistrates. Establishment of rules.

The Office of the Claims Commissioner shall maintain a permanent office in Hartford County in such suitable space as the Commissioner of Administrative Services provides. All papers required to be filed with the Office of the Claims Commissioner shall be delivered to such office. The Claims Commissioner may designate one or more magistrates who shall be available to the Office of the Claims Commissioner to hear and determine claims against the state as provided for in this chapter. The Claims Commissioner may appoint any magistrate who is on the list of available magistrates maintained by the Chief Court Administrator. The Claims Commissioner shall be solely responsible for making any decision concerning the final disposition of a claim, provided any magistrate appointed by the Claims Commissioner may review and hear a claim and make a recommendation to the Claims Commissioner concerning the final disposition of a claim. The Claims Commissioner shall establish such rules as he or she deems necessary to provide for the appointment of a magistrate to hear and decide matters pursuant to the provisions of this chapter. Such rules may include limitations on the types of matters that may be heard and decided by a magistrate and may provide for the issuance of a recommendation by a magistrate concerning the final disposition of a claim that is subject to review and approval by the Claims Commissioner.

(P.A. 75-605, S. 3, 27; P.A. 77-614, S. 73, 610; P.A. 82-167, S. 2, 7; P.A. 84-346, S. 2, 4; P.A. 87-496, S. 42, 110; Sept. Sp. Sess. P.A. 09-7, S. 26; P.A. 11-51, S. 98; P.A. 16-127, S. 5.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 82-167 changed required location of office from Hartford to Hartford county; P.A. 84-346 provided that the positions of clerk and assistant shall be in the unclassified service with compensation fixed pursuant to Sec. 4-40, rather than by the legislative management committee and deleted provision authorizing committee to approve appointment by the claims commissioner of such assistants; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sept. Sp. Sess. P.A. 09-7 deleted provisions re employment of clerk and other assistants and added provision requiring Department of Administrative Services to provide staff support, effective October 5, 2009; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 16-127 deleted provision re staff support provided by Department of Administrative Services, added provisions re authority of the Claims Commissioner to designate one or more magistrates to hear and determine claims and added provision re Claims Commissioner to establish rules, effective June 9, 2016.

Cited. 186 C. 300. P.A. 82-167, Sec. 2 of which amended this section, should be read as a clarification of Superior Court's ongoing lack of jurisdiction to hear appeals from Claims Commissioner. 195 C. 534.



Section 4-143 to 4-145 - Appointment, removal, compensation of commission. Chairman; executive secretary; office. Quorum; all members to participate in claim disposition.

Sections 4-143 to 4-145, inclusive, are repealed.

(1959, P.A. 685, S. 3–5; 1961, P.A. 476, S. 1–3; 1969, P.A. 749, S. 10; 1972, P.A. 294, S. 3; P.A. 75-605, S. 26, 27.)



Section 4-146 - Notice of injury by claimant.

Any person who suffers damage or injury because of the defective condition of a building, park or ground owned or leased by the state shall, within a reasonable time after such damage or injury, notify the official having control of or the agency using such building, park or ground, stating the date, time, place and circumstances of such damage or injury. No claim shall be defeated because of a lack or failure of such notice except upon a showing by the state that it was substantially prejudiced thereby.

(1959, P.A. 685, S. 16.)

See Sec. 13a-144 re claims for injuries sustained on state highways or sidewalks.

Cited. 186 C. 300.



Section 4-147 - Notice of claim. Filing fees.

Any person wishing to present a claim against the state shall file with the Office of the Claims Commissioner a notice of claim, in duplicate, containing the following information: (1) The name and address of the claimant; the name and address of his principal, if the claimant is acting in a representative capacity, and the name and address of his attorney, if the claimant is so represented; (2) a concise statement of the basis of the claim, including the date, time, place and circumstances of the act or event complained of; (3) a statement of the amount requested; and (4) a request for permission to sue the state, if such permission is sought. A notice of claim, if sent by mail, shall be deemed to have been filed with the Office of the Claims Commissioner on the date such notice of claim is postmarked. Claims in excess of five thousand dollars shall be accompanied by a check or money order in the sum of fifty dollars payable to the Treasurer, state of Connecticut. Claims for five thousand dollars or less shall be accompanied by a check or money order in the sum of twenty-five dollars payable to the Treasurer, state of Connecticut. Except as provided in section 4-165b, fees may be waived by the Claims Commissioner for good cause but such action by the Claims Commissioner shall not relieve the claimant from the obligation of filing the notice of claim in timely fashion within the statute of limitations under section 4-148. The Office of the Claims Commissioner shall promptly deliver a copy of the notice of claim to the Attorney General. Such notice shall be for informational purposes only and shall not be subject to any formal or technical requirements, except as may be necessary for clarity of presentation and facility of understanding.

(1959, P.A. 685, S. 6; P.A. 75-605, S. 4, 27; P.A. 82-167, S. 3, 7; P.A. 84-43, S. 2; May Sp. Sess. P.A. 92-6, S. 115, 117; Sept. Sp. Sess. P.A. 09-7, S. 29; P.A. 16-127, S. 6.)

History: P.A. 75-605 replaced clerk of commission with clerk of the office of the claims commissioner; P.A. 82-167 added provisions allowing imposition of filing fees of $10 or $25 depending upon the amount of the claim and allowing waiver of fees; P.A. 84-43 added provision that a notice of claim sent by mail is deemed to have been filed on the date it is postmarked; May Sp. Sess. P.A. 92-6 increased claims differential amount from $1,000 to $5,000 and fees from $25 to $50 and $10 to $25; Sept. Sp. Sess. P.A. 09-7 deleted references to clerk of the office, effective October 5, 2009; P.A. 16-127 added provision re fees may be waived except as provided in Sec. 4-165b and made technical changes, effective June 9, 2016.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.

Cited. 186 C. 300; 191 C. 1. P.A. 82-167, Sec. 3 of which amended this section, should be read as a clarification of Superior Court's ongoing lack of jurisdiction to hear appeals from Claims Commissioner. 195 C. 534. Cited. 211 C. 199; 212 C. 176; Id., 415; 213 C. 13; 223 C. 52; 239 C. 265; 240 C. 246.

Although claimant is not required to set forth a formal declaration of the particular causes of action he or she seeks to bring against the state, claimant needs to include information that would clarify the nature of the waiver sought and ensure that Claims Commissioner and the General Assembly, which may review the action of Claims Commissioner, have an understanding of the nature of the waiver. 150 CA 237.

Court held authorization to sue related to amount requested, and plaintiff's suit for more than that amount was abatable. 26 CS 24. Cited. 40 CS 251.



Section 4-148 - Limitation on presentation of claim. Exceptions.

(a) Except as provided in subsection (b) of this section and section 4-165b, no claim shall be presented under this chapter but within one year after it accrues. Claims for injury to person or damage to property shall be deemed to accrue on the date when the damage or injury is sustained or discovered or in the exercise of reasonable care should have been discovered, provided no claim shall be presented more than three years from the date of the act or event complained of.

(b) The General Assembly may, by special act, authorize a person to present a claim to the Office of the Claims Commissioner after the time limitations set forth in subsection (a) of this section have expired if it deems such authorization to be just and equitable and makes an express finding that such authorization is supported by compelling equitable circumstances and would serve a public purpose. Such finding shall not be subject to review by the Superior Court.

(c) No claim cognizable by the Office of the Claims Commissioner shall be presented against the state except under the provisions of this chapter. Except as provided in section 4-156, no claim once considered by the Office of the Claims Commissioner, by the General Assembly or in a judicial proceeding shall again be presented against the state in any manner.

(1959, P.A. 685, S. 23; P.A. 75-605, S. 5, 27; P.A. 90-284, S. 3; P.A. 16-127, S. 7.)

History: P.A. 75-605 replaced commission on claims with claims commissioner; P.A. 90-284 inserted new Subsec. (b) re the authority of the general assembly to permit a person to present a claim after the expiration of the time limitations of Subsec. (a), and relettered former Subsec. (b) as Subsec. (c); P.A. 16-127 amended Subsec. (a) by adding reference to Sec. 4-165b and amended Subsecs. (b) and (c) by substituting “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300; 211 C. 199; 216 C. 85; 240 C. 246.

Cited. 36 CS 271; 45 CS 136.

Subsec. (a):

Cited. 189 C. 550; 213 C. 13. Correct legal standard by which to evaluate timeliness of causes of action in negligence restated; limitation period for actions in negligence begins to run on date when injury is first discovered or in exercise of reasonable care should have been discovered. 268 C. 723.

Cited. 28 CA 175.

Cited. 36 CS 273.

Subsec. (b):

Cited. 204 C. 17; 212 C. 415, 421.

Although a special act passed by General Assembly under Subsec. will undoubtedly confer a direct benefit on a particular claimant, court has found a public purpose if act remedies an injustice done to that individual for which the state itself bears responsibility. 150 CA 237.



Section 4-149 - Representation by the Attorney General.

(a) The Attorney General shall review each claim delivered under section 4-147. If such review discloses to the satisfaction of the Attorney General that protection of the state's interest does not reasonably require representation by the Attorney General before the Claims Commissioner, then such representation shall be provided by the state agency or department involved in the claim. In making such determination, the Attorney General shall consider (1) the sum of money involved; (2) the legal significance of the claim as a precedent; and (3) the complexity of the legal and factual issues presented.

(b) The Attorney General shall notify the Claims Commissioner and the agency or department involved within ninety days of receipt of a claim by the Attorney General in those instances when the Attorney General determines that protection of the state's interest does not reasonably require representation by the Attorney General before the Claims Commissioner.

(c) When the representative for the state, which representative may in appropriate cases be the Attorney General, desires to oppose a claim, such representative shall file with the Office of the Claims Commissioner a notice of opposition, in duplicate, containing a concise statement of such representative's objections. The Office of the Claims Commissioner shall promptly deliver a copy thereof to the claimant.

(1959, P.A. 685, S. 7; P.A. 75-605, S. 6, 27; P.A. 84-264, S. 1, 5; P.A. 02-89, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 28.)

History: P.A. 75-605 deleted reference to attorney general as legal advisor to commission and elsewhere replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner; P.A. 84-264 divided section into Subsecs. and added provisions re: Review of claims by attorney general, determination by attorney general whether protection of state's interest reasonably requires representation by attorney general before the claims commissioner, notification of claims commissioner of determination that representation by attorney general is not reasonably required within 90 days of receipt of claim, and referral of such claims to state agency or department involved in the claim; P.A. 02-89 deleted as obsolete former Subsec. (d) requiring the Attorney General to review claims in which he is representing the state before the Claims Commissioner on May 29, 1984, and, if he determines that protection of the state's interest does not require such representation, to refer any such claims to the appropriate state agency or department for representation of the state before the Claims Commissioner, and made technical changes for purposes of gender neutrality in Subsecs. (b) and (c); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to delete references to clerk of the office and make a conforming change, effective October 5, 2009.

Cited. 186 C. 300.



Section 4-150 - Subpoenas and papers served upon or delivered to the Office of the Claims Commissioner.

(a) Any subpoena or other paper required to be served upon or delivered to the Office of the Claims Commissioner or to any person or official may be served or delivered in person or by certified mail. Service or delivery by certified mail shall be deemed complete upon the certification and deposit of such subpoena or paper at a United States post office. Proof of deposit and the return receipt shall be sufficient proof of service or delivery.

(b) Any such service or delivery required between the Office of the Claims Commissioner and any state agency or any state officer or employee may be made through the interdepartmental mailing system of the state, provided reasonable means are taken to ascertain that the subpoena or paper was received by the addressee.

(1959, P.A. 685, S. 19; P.A. 75-605, S. 7, 27; P.A. 16-127, S. 8.)

History: P.A. 75-605 replaced commission with claims commissioner; P.A. 16-127 substituted “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300.

Application to notice of claim. 36 CS 273.



Section 4-151 - Hearings.

(a) Claims shall be heard as soon as practicable after they are filed. The following claims shall be privileged with respect to assignment for hearing: (1) Claims by persons who are sixty-five years or older or who reach such age during the pendency of the claim, (2) claims by persons who are terminally ill, as defined in section 52-191c, and (3) claims by executors or administrators of estates. Hearings may be held at the Office of the Claims Commissioner, at any available hearing facility in the State Capitol or Legislative Office Building, upon request at any courthouse serving a judicial district or geographical area or city or town hall in the state or at such other suitable place as the Claims Commissioner or a magistrate finds is convenient and just to the claimant and to the Attorney General.

(b) The Claims Commissioner or a magistrate may call witnesses, examine and cross-examine any witness, require information not offered by the claimant or the Attorney General and stipulate matters to be argued. The Claims Commissioner or a magistrate shall not be bound by any law or rule of evidence, except the rules prescribed by the Claims Commissioner pursuant to section 4-157.

(c) The Claims Commissioner or a magistrate may administer oaths, cause depositions to be taken, issue subpoenas and order inspection and disclosure of books, papers, records and documents. Upon good cause shown, any such order or subpoena may be quashed by the Claims Commissioner or a magistrate.

(d) If any person fails to respond to a subpoena, the Claims Commissioner or a magistrate may issue a capias, directed to a state marshal to arrest such person and bring such person before the Claims Commissioner or a magistrate to testify.

(e) If any person refuses to testify or to produce any relevant, unprivileged book, paper, record or document, the Claims Commissioner or a magistrate shall certify such fact to the Attorney General, who shall apply to the superior court for the judicial district in which such person resides for an order compelling compliance. Further refusal of such person shall be punished as provided by section 2-46. If such person is the claimant, the Claims Commissioner shall summarily dismiss the claim and order it forfeited to the state.

(f) When subpoenaed by the Claims Commissioner or a magistrate, witnesses shall be offered the fees and mileage allowances authorized by section 52-260, provided no such fee or allowance shall be paid to any state officer or employee who appears on behalf of the state.

(1959, P.A. 685, S. 8; P.A. 75-605, S. 8, 27; P.A. 78-280, S. 9, 127; P.A. 89-82, S. 4, 11; P.A. 00-99, S. 21, 154; P.A. 01-167, S. 2; 01-195, S. 4, 181; P.A. 16-127, S. 9.)

History: P.A. 75-605 replaced references to claims commission and its members with references to claims commissioner; P.A. 78-280 replaced “county courthouse” in Subsec. (a) with “courthouse serving a judicial district or geographical area” and substituted judicial district for county in Subsec. (e); P.A. 89-82 amended Subsec. (a) to provide for hearing of claims in legislative office building; P.A. 00-99 changed reference to “sheriff of the county in which such person resides” to “state marshal” in Subsec. (d), effective December 1, 2000; P.A. 01-167 amended Subsec. (a) to specify types of claims that are privileged with respect to assignment for hearing; P.A. 01-195 made a technical change in Subsec. (d) for the purposes of gender neutrality, effective July 11, 2001; P.A. 16-127 amended Subsecs. (a) to (f) by adding “or a magistrate”, amended Subsec. (b) by adding “the rules prescribed by the Claims Commissioner pursuant to section 4-157” and making a conforming change and amended Subsec. (e) by making a technical change, effective June 9, 2016.

Cited. 186 C. 300; 239 C. 265.



Section 4-151a - Waiver of hearings.

On his or her own motion or at the request of the claimant or the representative for the state, which representative may in appropriate cases be the Attorney General, the Claims Commissioner or a magistrate may waive the hearing of any claim for five thousand dollars or less and proceed upon affidavits filed by the claimant and the state agency concerned.

(1961, P.A. 476, S. 5; 559, S. 2; P.A. 75-605, S. 9, 27; P.A. 82-167, S. 4, 7; P.A. 84-264, S. 2, 5; P.A. 92-34, S. 1; P.A. 16-127, S. 10.)

History: P.A. 75-605 substituted claims commissioner for commission and changed waiver limit from $250 to $750; P.A. 82-167 amended section to allow waiver of hearing of any claim for $1,000 or less instead of the prior limit of $750 and allow waiver on motion of commissioner, claimant or the attorney general; P.A. 84-264 changed “attorney general” to “representative for the state, which representative may in appropriate cases be the attorney general”; P.A. 92-34 increased from $1,000 to $5,000 the monetary limit on claims for which the claims commissioner may waive the hearing; P.A. 16-127 added “or a magistrate” and made a technical change, effective June 9, 2016.

Cited. 186 C. 300. P.A. 82-167, Sec. 4 of which amended this section, should be read as a clarification of Superior Court's ongoing lack of jurisdiction to hear appeals from Claims Commissioner. 195 C. 534.



Section 4-152 - Misbehavior at proceedings.

If in the course of any proceeding any person is guilty of misbehavior which obstructs such proceeding, he or she may be excluded from further participation therein. If the miscreant is the claimant or his or her attorney, the Claims Commissioner or a magistrate may summarily terminate the proceeding, and the Claims Commissioner may dismiss the claim and order it forfeited to the state.

(1959, P.A. 685, S. 18; P.A. 75-605, S. 10, 27; P.A. 16-127, S. 11.)

History: P.A. 75-605 replaced commission with claims commissioner; P.A. 16-127 added “or a magistrate” and made technical and conforming changes, effective June 9, 2016.

Cited. 186 C. 300.



Section 4-153 - Records of claims.

The Claims Commissioner shall cause a record to be made of each claim. Such record shall be retained in the files of the Office of the Claims Commissioner until the sine die adjournment of the regular session of the General Assembly next succeeding the disposition of such claim, at which time it shall be disposed of as may be decided pursuant to section 11-8a. Copies of such record and of the hearing transcript, if any, shall be made available upon request to the claimant and to the Attorney General and as the Claims Commissioner otherwise may direct.

(1959, P.A. 685, S. 9; 1961, P.A. 476, S. 4; 559, S. 1; P.A. 75-605, S. 11, 27; P.A. 80-338, S. 7; P.A. 16-127, S. 12.)

History: 1961 acts required record of claim rather than just of hearing, required retention of record until regular session following disposition of, rather than hearing on, claim and required copies of hearing transcript as well as record to be made available; P.A. 75-605 replaced commission with claims commissioner; P.A. 80-338 replaced reference to Sec. 4-34 with Sec. 11-8a in provision concerning disposal of records; P.A. 16-127 replaced “files of the Claims Commissioner” with “files of the Office of the Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300; 239 C. 265.



Section 4-154 - Time limit for decision. Notice to claimant.

(a) Not later than ninety days after hearing a claim, the Claims Commissioner shall render a decision as provided in subsection (a) of section 4-158. The Claims Commissioner or the magistrate shall make a finding of fact for each claim and file such finding with the order, recommendation or authorization disposing of the claim. The Office of the Claims Commissioner shall deliver a copy of such finding and order, recommendation or authorization to the claimant and to the representative for the state, which representative may in appropriate cases be the Attorney General.

(b) If such claim will automatically be submitted to the General Assembly by the Office of the Claims Commissioner pursuant to the provisions of subdivision (1) of subsection (a) of section 4-159, the Office of the Claims Commissioner shall give written notice to the claimant that such claim will be so submitted and that the General Assembly may accept, modify or reject the recommendation of the Office of the Claims Commissioner or remand the claim to the Office of the Claims Commissioner.

(c) If the claimant has the right pursuant to subsection (b) of section 4-158 to request the General Assembly to review the decision of the Claims Commissioner, the Office of the Claims Commissioner shall give written notice to the claimant that the claimant may request the General Assembly to review the decision and that the General Assembly may confirm, modify or vacate the decision or remand the claim to the Office of the Claims Commissioner. The notice shall indicate the date by which such a request must be filed with the Office of the Claims Commissioner.

(1959, P.A. 685, S. 10; P.A. 75-605, S. 12, 27; P.A. 84-264, S. 3, 5; P.A. 01-167, S. 4; P.A. 05-170, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 27; P.A. 16-127, S. 13.)

History: P.A. 75-605 replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner; P.A. 84-264 changed “attorney general” to “representative for the state, which representative may in appropriate cases be the attorney general”; P.A. 01-167 added provision that if the claim will be submitted to the General Assembly pursuant to Sec. 4-159, the clerk shall give notice to the claimant that the claim will be so submitted and that the General Assembly may accept, reject or alter the recommendation and made technical changes for purposes of gender neutrality; P.A. 05-170 designated existing provisions re finding and decision of Claims Commissioner as Subsec. (a) and amended said Subsec. to require the decision be rendered as provided in Sec. 4-158(a), add references to an “authorization” of the Claims Commissioner and make a technical change, designated existing provisions re notice to the claimant as Subsec. (b) and amended said Subsec. to require the notice be given if the claim will be “automatically” submitted pursuant to Sec. 4-159(a)(1), require the notice be written and indicate that the General Assembly may “modify” rather than “alter” the recommendation and may remand the claim to the Claims Commissioner and added new Subsec. (c) re notice to claimant when claimant has right to request General Assembly to review decision; Sept. Sp. Sess. P.A. 09-7 replaced references to clerk with references to Office of the Claims Commissioner, effective October 5, 2009; P.A. 16-127 amended Subsec. (a) by adding “or the magistrate”, amended Subsec. (b) by substituting “Office of the Claims Commissioner” for “Claims Commissioner” and amended Subsec. (c) by substituting “remand the claim to the Office of the Claims Commissioner” for “remand the claim to the Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300.



Section 4-155 - Disqualification of commission member.

Section 4-155 is repealed.

(1959, P.A. 685, S. 17; P.A. 75-605, S. 26, 27.)



Section 4-156 - Rehearings.

Upon the discovery of new evidence, any claimant aggrieved by an order of the Claims Commissioner rejecting or recommending the rejection of his or her claim, in whole or in part, may apply for rehearing. The claimant shall file with the Office of the Claims Commissioner an application for such rehearing in duplicate, stating concisely in the application the matters which he or she desires to submit to the Office of the Claims Commissioner. The Office of the Claims Commissioner shall promptly deliver a copy of the application to the Attorney General. The Attorney General shall review the application in the manner specified in subsection (a) of section 4-149. If such review discloses to the satisfaction of the Attorney General that protection of the state's interest does not reasonably require representation before the Office of the Claims Commissioner by the Attorney General, the Attorney General shall refer the application to the state agency or department involved in the claim for representation of the state before the Office of the Claims Commissioner not later than ninety days after receipt of the application by the Attorney General. Each such rehearing shall be subject to the provisions of this chapter and the rules made thereunder respecting the hearing and disposition of claims and reports to the General Assembly.

(1959, P.A. 685, S. 21; P.A. 75-605, S. 13, 27; P.A. 84-264, S. 4, 5; Sept. Sp. Sess. P.A. 09-7, S. 173; P.A. 16-127, S. 14.)

History: P.A. 75-605 replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner; P.A. 84-264 added provisions re review of application for rehearing by the attorney general, determination of whether representation by the attorney general is required and referral by the attorney general of application to state agency or department involved in the claim within 90 days of receipt of claim; Sept. Sp. Sess. P.A. 09-7 deleted reference to clerk of the office and made technical changes, effective October 5, 2009; P.A. 16-127 substituted “Office of the Claims Commissioner” for “Claims Commissioner” and made technical changes, effective June 9, 2016.

Cited. 186 C. 300; 211 C. 199.



Section 4-157 - Rules of procedure.

The Claims Commissioner shall adopt rules of procedure, not inconsistent with the policy and provisions of this chapter, governing the proceedings of the Office of the Claims Commissioner. The rules shall avoid formal and technical requirements, but shall provide a simple, uniform, expeditious and economical procedure for the presentation and disposition of claims. Such rules of procedure shall not be regulations for the purposes of chapter 54.

(1959, P.A. 685, S. 20; P.A. 75-605, S. 14, 27; P.A. 82-167, S. 5, 7; 82-472, S. 7, 183; P.A. 16-127, S. 15.)

History: P.A. 75-605 replaced commission with claims commissioner; P.A. 82-167 deleted obsolete reference to Secs. 4-46 and 4-49, substituting reference to Ch. 54; P.A. 82-472 required commissioner to adopt regulations in accordance with Ch. 54 and deleted references to rules subject to repealed Secs. 4-46 and 4-49; P.A. 16-127 substituted “rules of procedure” for “regulations in accordance with the provisions of chapter 54”, substituted “the proceedings of the Office of the Claims Commissioner” for “his proceedings”, added “Such rules of procedure shall not be regulations for the purposes of chapter 54.” and made a conforming change, effective June 9, 2016.

Cited. 186 C. 300; 189 C. 550. P.A. 82-167, Sec. 5 of which amended this section, should be read as a clarification of Superior Court's ongoing lack of jurisdiction to hear appeals from Claims Commissioner. 195 C. 534.



Section 4-158 - Decision by Claims Commissioner. Request for legislative review. Payment of smaller claims.

(a) The Claims Commissioner may (1) order that a claim be denied or dismissed, (2) order immediate payment of a just claim in an amount not exceeding twenty thousand dollars, (3) recommend to the General Assembly payment of a just claim in an amount exceeding twenty thousand dollars, or (4) authorize a claimant to sue the state, as provided in section 4-160.

(b) Any person who has filed a claim for more than twenty thousand dollars may request the General Assembly to review a decision of the Claims Commissioner (1) ordering the denial or dismissal of the claim pursuant to subdivision (1) of subsection (a) of this section, including denying or dismissing a claim that requests permission to sue the state, or (2) ordering immediate payment of a just claim in an amount not exceeding twenty thousand dollars pursuant to subdivision (2) of subsection (a) of this section. A request for review shall be in writing and filed with the Office of the Claims Commissioner not later than twenty days after the date the person requesting such review receives a copy of the decision. The filing of a request for review shall automatically stay the decision of the Claims Commissioner.

(c) The Office of the Claims Commissioner shall submit each claim for which a request for review is filed pursuant to this section to the General Assembly pursuant to section 4-159.

(d) If the Claims Commissioner orders immediate payment of a just claim in an amount not exceeding twenty thousand dollars pursuant to subdivision (2) of subsection (a) of this section and a request for review is not timely filed pursuant to subsection (b) of this section, the Office of the Claims Commissioner shall deliver to the Comptroller a certified copy of the Claims Commissioner's order and the Comptroller shall make payment from such appropriation as the General Assembly may have made for the payment of claims or, in the case of contractual claims for goods or services furnished or for property leased, from the appropriation of the agency which received such goods or services or occupied such property.

(e) Whenever the Claims Commissioner deems it just and equitable, the Claims Commissioner may, at any time prior to the submission of a claim to the General Assembly pursuant to subsection (a) of section 4-159, vacate the decision made pursuant to subsection (a) of this section and undertake such further proceedings in accordance with this chapter as the Claims Commissioner may, in his or her discretion, deem appropriate.

(f) Not later than five days after the convening of each regular session, the Office of the Claims Commissioner shall report to the General Assembly on all claims decided pursuant to this section.

(1959, P.A. 685, S. 11; 1961, P.A. 476, S. 6; P.A. 75-605, S. 15, 27; P.A. 84-407, S. 1, 5; P.A. 05-170, S. 1; P.A. 09-44, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 174; P.A. 13-225, S. 6; P.A. 16-127, S. 16.)

History: 1961 act specified payments in case of contractual claims for goods or services be made from agency's appropriation and added Subsec. (b); P.A. 75-605 replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner and raised limit for immediately payable claims and for those brought before the general assembly from $2,500 to $5,000; P.A. 84-407 amended section by increasing claim which commissioner may immediately approve from $5,000 to $7,500 and similarly amended corresponding provision re claims submitted to general assembly; P.A. 05-170 added Subsec. (a)(1) re authority to order that a claim be denied or dismissed, designating existing provision re authority to order immediate payment of a just claim in an amount not exceeding $7,500 as Subdiv. (2), added (a)(3) and (4) re authority to recommend payment of a just claim in an amount exceeding $7,500 and authority to authorize a claimant to sue the state, added new Subsec. (b) to authorize a person who has filed a claim for more than $7,500 to request the General Assembly to review a decision of the Claims Commissioner ordering the denial or dismissal of the claim or ordering immediate payment of the claim in an amount not exceeding $7,500, require the request be in writing and filed not later than 20 days after receipt of the decision and provide that the filing of the request automatically stays the decision, added new Subsec. (c) requiring the Claims Commissioner to submit each claim for which a request for review is filed to the General Assembly, designated existing provisions re delivery of a certified copy of the Claims Commissioner's order and payment by the Comptroller when the immediate payment of a claim in an amount not exceeding $7,500 is ordered as Subsec. (d) and amended said Subsec. to make provisions applicable if a request for review is not timely filed pursuant to Subsec. (b), designated existing provisions requiring the Claims Commissioner to report to the General Assembly on all claims decided pursuant to this section as Subsec. (e) and deleted former Subsec. (b) re procedure when a person wishes to protest an award and waive immediate payment; P.A. 09-44 added new Subsec. (e) authorizing Claims Commissioner to vacate a decision and undertake further proceedings deemed appropriate and redesignated existing Subsec. (e) as Subsec. (f), effective May 20, 2009, and applicable to claims filed prior to, on or after that date; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d) by deleting reference to clerk of the office, effective October 5, 2009; P.A. 13-225 amended Subsecs. (a), (b) and (d) to increase both the maximum amount for immediately payable just claims and the threshold amount for claims submitted to the General Assembly from $7,500 to $20,000, effective July 1, 2013; P.A. 16-127 amended Subsecs. (c) and (f) by substituting “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300; 204 C. 17; 209 C. 679; 211 C. 199; 222 C. 280.

Subsec. (e):

Subsec. unambiguously confers broad discretion to commissioner to vacate prior decision if the decision being vacated was made pursuant to Subsec. (a), the decision has not been submitted to the General Assembly pursuant to Sec. 4-159(a), and vacating the decision would be “just and equitable”; commissioner has discretion to vacate the three types of decisions to which Subsec. (a) applies whenever he deems it just and equitable for the limited period of time prior to submission of the claim to the General Assembly, but with respect to all other decisions that commissioner has made pursuant to Subsec. (a), he retains discretion to vacate those decisions at any time in the future; plain language of Subsec. does not reference request for review process, and there is no express textual basis for limiting the provision's application to cases in which a request for review has been filed or to impute a request for review requirement. 305 C. 654.



Section 4-159 - Submission of certain claims to legislature. Review and disposition of claims by legislature.

(a) Not later than five days after the convening of each regular session and at such other times as the speaker of the House of Representatives and president pro tempore of the Senate may desire, the Office of the Claims Commissioner shall submit to the General Assembly (1) all claims for which the Claims Commissioner or a magistrate recommended payment of a just claim in an amount exceeding twenty thousand dollars pursuant to subdivision (3) of subsection (a) of section 4-158, and (2) all claims for which a request for review has been filed pursuant to subsection (b) of section 4-158, together with a copy of the Claims Commissioner's or the magistrate's findings and the hearing record of each claim so reported.

(b) The General Assembly shall:

(1) With respect to a decision of the Claims Commissioner ordering the denial or dismissal of a claim pursuant to subdivision (1) of subsection (a) of section 4-158:

(A) Confirm the decision; or

(B) Vacate the decision and, in lieu thereof, (i) order the payment of the claim in a specified amount, or (ii) authorize the claimant to sue the state;

(2) With respect to a decision of the Claims Commissioner ordering the immediate payment of a just claim in an amount not exceeding twenty thousand dollars pursuant to subdivision (2) of subsection (a) of section 4-158:

(A) Confirm the decision;

(B) Modify the decision by ordering that a different amount be paid; or

(C) Vacate the decision and, in lieu thereof, (i) order no payment be made, or (ii) authorize the claimant to sue the state;

(3) With respect to a decision of the Claims Commissioner recommending payment of a just claim in an amount exceeding twenty thousand dollars pursuant to subdivision (3) of subsection (a) of section 4-158:

(A) Accept the recommendation and order payment of the specified amount;

(B) Modify the recommendation by ordering that a different amount be paid; or

(C) Reject the recommendation and, in lieu thereof, (i) order no payment be made, or (ii) authorize the claimant to sue the state; or

(4) With respect to a decision of the Claims Commissioner pursuant to subdivision (1), (2) or (3) of subsection (a) of section 4-158, remand the claim to the Office of the Claims Commissioner for such further proceedings as the General Assembly may direct.

(c) The General Assembly may grant the claimant permission to sue the state under the provisions of this section when the General Assembly deems it just and equitable and believes the claim to present an issue of law or fact under which the state, were it a private person, could be liable.

(d) If the General Assembly orders the payment of a claim, the Office of the Claims Commissioner shall deliver to the Comptroller a notice of the order and the Comptroller shall make payment in the manner prescribed for payment of an order of the Claims Commissioner pursuant to section 4-158.

(e) The review by the General Assembly of claims submitted to it by the Office of the Claims Commissioner under this section shall be conducted in accordance with such procedures as the General Assembly may prescribe.

(1959, P.A. 685, S. 12; 1961, P.A. 476, S. 7; P.A. 75-605, S. 16, 27; P.A. 84-407, S. 4, 5; P.A. 89-208, S. 1, 2; P.A. 90-284, S. 1; P.A. 05-170, S. 2; P.A. 07-217, S. 8; Sept. Sp. Sess. P.A. 09-7, S. 175; P.A. 13-225, S. 7; P.A. 16-127, S. 17.)

History: 1961 act substituted “amounts exceeding” for “claims for more than” $2,500; P.A. 75-605 replaced commission with claims commissioner and raised amount of claims brought before the general assembly from $2,500 to $5,000; P.A. 84-407 amended section by increasing amount of claim to $7,500; P.A. 89-208 authorized the general assembly to grant or deny the claimant permission to sue the state when it rejects the recommendation of the claims commissioner and deleted the provision that stated the general assembly shall not be required to hold public hearings on the recommendations of the claims commissioner; P.A. 90-284 added provision specifying the standard for the general assembly to apply when granting permission to sue the state; P.A. 05-170 designated existing provisions re submission to the General Assembly of the recommendations of the Claims Commissioner, together with the findings and hearing record of each claim, and the time frame therefor, as Subsec. (a) and amended said Subsec. to replace requirement that the Claims Commissioner, after hearing, make and submit his recommendations to the General Assembly for the payment or rejection of amounts exceeding $7,500 with the requirement that the Claims Commissioner submit all claims where payment in an amount exceeding $7,500 was recommended pursuant to Sec. 4-158(a)(3) and all claims for which a request for review has been filed pursuant to Sec. 4-158(b), replaced provision authorizing the General Assembly to accept or alter any such recommendation or reject any such recommendation and grant or deny the claimant permission to sue the state with new Subsec. (b) requiring the General Assembly to take action with respect to certain decisions of the Claims Commissioner and setting forth the dispositional options available to it for each type of decision, designated existing provision re authority of the General Assembly to grant the claimant permission to sue the state and the standard therefor as Subsec. (c), added new Subsec. (d) re procedure for payment by the Comptroller if the General Assembly orders payment and added new Subsec. (e) re procedure for the review of claims by the General Assembly; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d) by deleting reference to clerk of the office, effective October 5, 2009; P.A. 13-225 amended Subsecs. (a) and (b) to increase both the maximum amount for immediately payable just claims and the threshold amount for claims submitted to the General Assembly from $7,500 to $20,000, effective July 1, 2013; P.A. 16-127 amended Subsec. (a) by substituting “Office of the Claims Commissioner shall submit” for “Claims Commissioner shall submit” and adding references to magistrate and amended Subsecs. (b)(4) and (e) by substituting “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300; 189 C. 550; 204 C. 17; 209 C. 679; 211 C. 199; 212 C. 415; 222 C. 280; 239 C. 265.

Cited. 20 CA 676.



Section 4-159a - Report re claims not timely disposed of. Notice to claimants. Action by General Assembly.

(a) Not later than five days after the convening of each regular session, the Office of the Claims Commissioner shall report to the General Assembly on all claims that have been filed with the Office of the Claims Commissioner pursuant to section 4-147 and have not been disposed of by the Office of the Claims Commissioner within two years of the date of filing or within any extension thereof granted by the General Assembly pursuant to subsection (c) of this section, except claims in which the parties have stipulated to an extension of time for the Office of the Claims Commissioner to dispose of the claim.

(b) The Office of the Claims Commissioner shall give notice to all claimants whose claims are the subject of a report as provided in subsection (a) of this section that their claims will be considered at the next regular session of the General Assembly pursuant to subsection (c) of this section.

(c) With respect to any claim that is the subject of a report as provided in subsection (a) of this section, the General Assembly may (1) grant the Office of the Claims Commissioner an extension for a period specified by the General Assembly to dispose of such claim, (2) grant the claimant permission to sue the state, (3) grant an award to the claimant, or (4) deny the claim.

(P.A. 01-167, S. 1; P.A. 16-127, S. 18.)

History: P.A. 16-127 deleted former Subsec. (a)(1) re report to the General Assembly on claims not disposed of within 3 years of the date of filing, redesignated existing Subsec. (a)(2) as Subsec. (a) and amended same by substituting “Office of the Claims Commissioner” for “Claims Commissioner” and by making technical changes and amended Subsecs. (b) and (c) by substituting “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.



Section 4-160 - Authorization of actions against the state.

(a) Whenever the Claims Commissioner deems it just and equitable, the Claims Commissioner may authorize suit against the state on any claim which, in the opinion of the Claims Commissioner, presents an issue of law or fact under which the state, were it a private person, could be liable.

(b) In any claim alleging malpractice against the state, a state hospital or against a physician, surgeon, dentist, podiatrist, chiropractor or other licensed health care provider employed by the state, the attorney or party filing the claim may submit a certificate of good faith to the Office of the Claims Commissioner in accordance with section 52-190a. If such a certificate is submitted, the Claims Commissioner shall authorize suit against the state on such claim.

(c) In each action authorized by the Claims Commissioner pursuant to subsection (a) or (b) of this section or by the General Assembly pursuant to section 4-159 or 4-159a, the claimant shall allege such authorization and the date on which it was granted, except that evidence of such authorization shall not be admissible in such action as evidence of the state's liability. The state waives its immunity from liability and from suit in each such action and waives all defenses which might arise from the eleemosynary or governmental nature of the activity complained of. The rights and liability of the state in each such action shall be coextensive with and shall equal the rights and liability of private persons in like circumstances.

(d) No such action shall be brought but within one year from the date such authorization to sue is granted. With respect to any claim presented to the Office of the Claims Commissioner for which authorization to sue is granted, any statute of limitation applicable to such action shall be tolled until the date such authorization to sue is granted. The claimant shall bring such action against the state as party defendant in the judicial district in which the claimant resides or, if the claimant is not a resident of this state, in the judicial district of Hartford or in the judicial district in which the claim arose.

(e) Civil process directed against the state shall be served as provided by section 52-64.

(f) Issues arising in such actions shall be tried to the court without a jury.

(g) The laws and rules of practice governing disclosures in civil actions shall apply against state agencies and state officers and employees possessing books, papers, records, documents or information pertinent to the issues involved in any such action.

(h) The Attorney General, with the consent of the court, may compromise or settle any such action. The terms of every such compromise or settlement shall be expressed in a judgment of the court.

(i) Costs may be allowed against the state as the court deems just, consistent with the provisions of chapter 901.

(j) The clerk of the court in which judgment is entered against the state shall forward a certified copy of such judgment to the Comptroller. The Attorney General shall certify to the Comptroller when the time allowed by law for proceeding subsequent to final judgment has expired and the Attorney General shall designate the state agency involved in the action. Upon receipt of such judgment and certification the Comptroller shall make payment as follows: Amounts directed by law to be paid from a special fund shall be paid from such special fund; amounts awarded upon contractual claims for goods or services furnished or for property leased shall be paid from the appropriation of the agency which received such goods or services or occupied such property; all other amounts shall be paid from such appropriation as the General Assembly may have made for the payment of claims.

(k) Not later than five days after the convening of each regular session, the Attorney General shall report to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary on the status and disposition of all actions authorized pursuant to this section or section 4-159, or brought against the state under any other provision of law and in which the interests of the state are represented by the Attorney General. The report shall include: (1) The number of such actions pending in state and federal court, categorized by the alleged ground for the action, (2) the number of new actions brought in the preceding year in state and federal court, categorized by the alleged ground for the action, (3) the number of actions disposed of in the preceding year, categorized by the ground for the action that was disposed of and whether the action was disposed of by settlement or litigation to final judgment, and the amount paid for actions within the respective categories, and (4) such other information as may be requested, from time to time, by the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary. The report shall identify each action disposed of by payment of an amount exceeding one hundred thousand dollars.

(1959, P.A. 685, S. 13; 1961, P.A. 476, S. 8; P.A. 75-605, S. 17, 27; P.A. 78-280, S. 2, 5, 6, 127; P.A. 84-407, S. 2, 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-284, S. 2; P.A. 92-34, S. 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-120; P.A. 95-220, S. 4–6; P.A. 98-76, S. 1; P.A. 01-167, S. 3; P.A. 05-170, S. 4; P.A. 16-127, S. 19.)

History: 1961 act added to Subsec. (h) provision that amounts awarded on contractual claims be paid from appropriation of agency receiving goods or services; P.A. 75-605 replaced commission with claims commissioner and deleted specific dollar amount for claims in suits against the state under Subsec. (a); P.A. 78-280 deleted words “county or” in the phrase “county or judicial district” and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 84-407 amended Subsec. (b) to provide one-year statute of limitations on actions authorized by claims commissioner from the date such authorization to sue was granted; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-284 divided former Subsec. (a) into Subsecs. (a) and (b) and relettered remaining Subsecs. accordingly, and amended Subsecs. (b) and (j) to make provisions of section applicable to actions authorized by the general assembly pursuant to Sec. 4-159; P.A. 92-34 amended Subsec. (c) to provide that any statute of limitation applicable to such action shall be tolled until the date authorization to sue is granted; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-120 amended Subsec. (c) to make the provision re tolling of any statute of limitation applicable with respect to any claim pending before the claims commissioner on October 1, 1992, or presented to the claims commissioner on or after said date for which authorization to sue is granted; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-76 added new Subsec. (b) authorizing the submission of a certificate of good faith in medical malpractice claims and requiring the Claims Commissioner to authorize suit against the state if such a certificate is submitted, redesignating the remaining Subsecs. accordingly, and amended Subsec. (c) to add reference to Subsec. (b); P.A. 01-167 amended Subsec. (c) to include actions authorized by the General Assembly pursuant to Sec. 4-159a and to add exception that evidence of an authorization shall not be admissible in an action as evidence of the state's liability; P.A. 05-170 amended Subsecs. (a) and (j) to make technical changes for purposes of gender neutrality and amended Subsec. (k) to require the Attorney General to report to the “joint standing committee of the General Assembly on the judiciary” rather than to the “General Assembly”, require the report to include actions “brought against the state under any other provision of law and in which the interests of the state are represented by the Attorney General”, add provision requiring the report to include information re the number of pending actions, the number of new actions brought in the preceding year, the number of actions disposed of in the preceding year and the amount paid for those actions, and such other information as requested by the judiciary committee of the General Assembly, and add provision requiring the report to identify each action disposed of by payment of an amount exceeding $100,000; P.A. 16-127 amended Subsec. (a) by making a technical change, amended Subsec. (b) by deleting “or a sanitorium” and by substituting “to the Office of the Claims Commissioner” for “to the Claims Commissioner” in provision re submission of certificate of good faith, amended Subsec. (d) by deleting reference to claim pending before Claims Commissioner on October 1, 1992, substituting “Office of the Claims Commissioner” for “Claims Commissioner” and making technical and conforming changes and amended Subsec. (k) by making technical changes, effective June 9, 2016.

See Sec. 28-13 re immunity from liability granted with respect to civil preparedness activities.

Cited. 152 C. 580; 172 C. 603; 186 C. 300; 191 C. 222; 204 C. 17; 209 C. 679; 212 C. 415; 213 C. 13; 221 C. 346; 239 C. 265; 240 C. 246.

Cited. 4 CA 535; 12 CA 449; 20 CA 676; 44 CA 651.Court held that authorization to sue related to the amount requested under Sec. 4-147, and plaintiff's suit for more than that amount was abatable. 26 CS 24. Because Claims Commissioner has authority to grant permission to sue for intentional torts, and since there is no dispute that Claims Commissioner can authorize suits alleging negligence, it necessarily follows that commissioner has the power to grant permission to sue for conduct that falls in between these two points on the possible spectrum of possible mental states. 50 CS 271.

Subsec. (a):

Cited. 185 C. 616; 189 C. 550; 211 C. 199; 213 C. 548; 216 C. 85; 222 C. 280; 238 C. 146. Subsec. pertains to claims for money damages and Claims Commissioner does not have jurisdiction to waive state's sovereign immunity and grant claimant permission to file apportionment complaint, pursuant to Sec. 52-102b, against state because apportionment claims are not claims for monetary damages. 271 C. 96.

Cited. 17 CA 130; 40 CA 460; 41 CA 61. Requirement that Claims Commissioner “shall” authorize suits against the state does not excuse failure to file request for authorization to sue and good faith certificate in a timely manner. 142 CA 738.

Subsec. (b):

Effect of Subsec. was to deprive Claims Commissioner of broad discretionary decision-making power to authorize suit against state in cases where claimant has brought medical malpractice claim and filed certificate of good faith; instead, Subsec. requires Claims Commissioner to authorize suit in all such cases. 273 C. 610.

Cited. 40 CA 460.

Subsec. (c):

Provision limits liability of state to acts of its employees arising out of employer-employee relationship. 265 C. 301.

Defendant, an entity of the state, may not assert the “public duty doctrine” as a defense because the doctrine is a governmental defense waived by the statute. 50 CS 72.

Subsec. (d):

Does not provide that any applicable statute of limitation will be terminated or begin anew, rather it provides that the statute of limitation will be tolled “until” authorization is granted. 50 CS 130.



Section 4-160a - Payments not recoverable under insurance policy.

No payment made by the state under sections 4-158, 4-159 and 4-160 shall be recoverable under any policy of insurance carried by the state.

(1961, P.A. 559, S. 3.)

Cited. 186 C. 300.



Section 4-160b - Subrogated or assigned claims. Reduction by amount of third party payment.

(a) The Office of the Claims Commissioner shall not accept or pay any subrogated claim or any claim directly or indirectly paid by or assigned to a third party.

(b) Any payment of claim made by the Office of the Claims Commissioner shall be reduced by the amount received by the claimant from any other source for such claim.

(P.A. 75-605, S. 18, 27; P.A. 16-127, S. 20.)

History: P.A. 16-127 substituted “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300; 195 C. 534.



Section 4-161 - Statement of claimant denying payment of commission or use of improper influence required.

Before payment of a judgment or order, the Comptroller shall require the claimant to certify on oath that no commission, discount, bonus, reward or present of any kind was promised or was given to or was received or is expected by any state officer or employee or any member of the General Assembly in respect to his claim and that to the best of his knowledge and belief no state officer or employee and no member of the General Assembly used, offered to use or attempted to use his office or position to influence the decision on such claim.

(1959, P.A. 685, S. 14.)

Cited. 186 C. 300.



Section 4-162 - Deficiency appropriation to cover payments.

If any appropriation made by the General Assembly for the payment of claims is insufficient for such purpose, the Governor, with the advice and consent of the Finance Advisory Committee, may add to such appropriation from the unappropriated resources of the fund from which the appropriation was made, the amounts estimated to be required to make up the deficiency.

(1959, P.A. 685, S. 15; 1967, P.A. 466.)

History: 1967 act replaced “general fund” with “fund from which the appropriation was made”.

Cited. 186 C. 300.



Section 4-163 - Fraud in presentation of claim.

(a) Any claimant who practices or attempts to practice fraud upon the state in the statement, proof or allowance of a claim shall forfeit such claim to the state. The tribunal before which such claim is pending shall specially find such fraud and it shall enter its judgment or order of forfeiture.

(b) Any person who knowingly presents or attempts to present and any person who knowingly participates in the preparation, presentation or allowance of a false or fraudulent claim shall be fined not more than two hundred dollars or imprisoned not more than six months or both. Any state officer or employee so convicted shall be subject to removal from his office or employment.

(1959, P.A. 685, S. 24.)

Cited. 186 C. 300.



Section 4-164 - Appeal from forfeiture.

(a) Any claimant aggrieved by an order of forfeiture of the Office of the Claims Commissioner made pursuant to subsection (a) of section 4-163 may appeal such order to the superior court for the judicial district in which he or she resides or, if he or she is not a resident of this state, to the superior court for the judicial district of New Britain.

(b) The action of the Office of the Claims Commissioner in approving or rejecting payment of any claim or part thereof shall be final and conclusive on all questions of law and fact and shall not be subject to review except by the General Assembly.

(1959, P.A. 685, S. 22; 1961, P.A. 476, S. 9; P.A. 75-605, S. 19, 27; P.A. 76-436, S. 250, 681; P.A. 78-280, S. 1, 2, 5, 127; P.A. 82-167, S. 6, 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 16-127, S. 21.)

History: 1961 act restated and clarified Subsec. (b); P.A. 75-605 replaced commission with claims commissioner; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted the words “county or” in the phrase “county or judicial district” and replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 82-167 amended Subsec. (b) to provide that only review is by the general assembly; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (a), effective June 29, 1999; P.A. 16-127 amended Subsec. (a) by making technical changes and amended Subsecs. (a) and (b) by substituting “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300; 195 C. 534. P.A. 82-167, Sec. 6 of which amended this section, should be read as clarification of Superior Court's ongoing lack of jurisdiction to hear appeals from Claims Commissioner. 195 C. 534. Cited. 204 C. 259.

Cited. 44 CS 297.

Subsec. (b):

Not repealed by Ch. 54 or Sec. 4-189; does not bar appeal from decision of claims commission in violation of constitutional or statutory provisions, in excess of statutory authority or made upon unlawful procedure, and such appeals are governed by Ch. 54. 172 C. 603. Cited. 211 C. 199.



Section 4-164a - Office of the Claims Commissioner exempt from certain provisions of the Uniform Administrative Procedure Act.

The Office of the Claims Commissioner is exempt from the provisions of sections 4-176e to 4-183, inclusive.

(P.A. 82-167, S. 1, 7; P.A. 88-317, S. 47, 107; P.A. 16-127, S. 22.)

History: P.A. 88-317 amended reference to Secs. 4-177 to 4-183 to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 16-127 substituted “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.

Cited. 186 C. 300. P.A. 82-167, Sec. 1 of which became this section, should be read as a clarification of Superior Court's ongoing lack of jurisdiction to hear appeals from Claims Commissioner. 195 C. 534. Cited. 204 C. 259; 212 C. 415.



Section 4-165 - Immunity of state officers and employees from personal liability.

(a) No state officer or employee shall be personally liable for damage or injury, not wanton, reckless or malicious, caused in the discharge of his or her duties or within the scope of his or her employment. Any person having a complaint for such damage or injury shall present it as a claim against the state under the provisions of this chapter.

(b) For the purposes of this section, (1) “scope of employment” includes but is not limited to, (A) representation by an attorney appointed by the Public Defender Services Commission as a public defender, assistant public defender or deputy assistant public defender or an attorney appointed by the court as Division of Public Defender Services assigned counsel of an indigent accused or of a child on a petition of delinquency, (B) representation by such other attorneys, referred to in section 4-141, of state officers and employees in actions brought against such officers and employees in their official and individual capacities, (C) the discharge of duties as a trustee of the state employees retirement system, (D) the discharge of duties of a commissioner of the Superior Court hearing small claims matters or acting as a fact-finder, arbitrator or magistrate or acting in any other quasi-judicial position, (E) the discharge of duties of a person appointed to a committee established by law for the purpose of rendering services to the Judicial Department, including, but not limited to, the Legal Specialization Screening Committee, the State-Wide Grievance Committee, the Client Security Fund Committee, the advisory committee appointed pursuant to section 51-81d and the State Bar Examining Committee, (F) military duty performed by the armed forces of the state while under state active duty, and (G) representation by an individual appointed by the Public Defender Services Commission, or by the court, as a guardian ad litem or attorney for a party in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding; provided the actions described in subparagraphs (A) to (G), inclusive, of this subdivision arise out of the discharge of the duties or within the scope of employment of such officers or employees, and (2) “state employee” includes a member or employee of the soil and water district boards established pursuant to section 22a-315.

(1959, P.A. 685, S. 25; P.A. 76-371, S. 2, 5; P.A. 80-153, S. 2; 80-197, S. 2; 80-394, S. 6, 13; P.A. 83-464, S. 1, 5; 83-533, S. 45, 54; P.A. 84-45, S. 1, 2; 84-397, S. 2, 7; 84-546, S. 10, 173; P.A. 85-152, S. 2; P.A. 99-215, S. 2; P.A. 04-257, S. 3; May Sp. Sess. P.A. 04-2, S. 20; P.A. 05-79, S. 1; P.A. 11-51, S. 10, 19; 11-152, S. 8.)

History: P.A. 76-371 defined “scope of employment” for purposes of section; P.A. 80-153 added performance of duties of superior court commissioner in hearing small claims matter to definition of “scope of employment”; P.A. 80-197 included representation by assistant public defenders or court-appointed special assistant public defender in definition of “scope of employment”; P.A. 80-394 included court security officers as state employees for purposes of section; P.A. 83-464 replaced “performance of his duties” with “discharge of his duties” and replaced “wilful” with “reckless or malicious”; P.A. 83-533 amended section to include performance of duties as a trustee of the state employees' retirement system; P.A. 84-45 included members or employees of the soil and water district boards as state employees for purposes of section; P.A. 84-397 deleted provision that included court security officers as state employees for purposes of section; P.A. 84-546 made technical change substituting “discharge” for “performance” of duties; P.A. 85-152 included discharge of duties of commissioner of superior court acting as fact-finder, arbitrator, magistrate or in other quasi-judicial position and discharge of certain appointees rendering services to judicial department in definition of “scope of employment”; P.A. 99-215 added phrase “including, but not limited to, the Legal Specialization Screening Committee, the State-Wide Grievance Committee, the Client Security Fund Committee and the State Bar Examining Committee”; P.A. 04-257 made technical changes, effective June 14, 2004; May Sp. Sess. P.A. 04-2 added provision re advisory committee appointed pursuant to Sec. 51-81d and made technical changes; P.A. 05-79 divided section into Subsecs. (a) and (b), making technical changes in Subsec. (a) for the purposes of gender neutrality, and in newly designated Subsec. (b) inserted Subdiv. indicators for each of the existing activities enumerated in the definition of “scope of employment”, and added new provision to said definition, designated as Subdiv. (F), concerning “military duty performed by the armed forces of the state while under state active duty”, and made technical changes, effective June 2, 2005; P.A. 11-51 substituted “Division of Public Defender Services assigned counsel” for “a special assistant public defender”, effective July 1, 2011; pursuant to P.A. 11-51, “Commission on Child Protection” was changed editorially by the Revisors to “Public Services Defender Commission” in Subsec. (b), effective July 1, 2011; P.A. 11-152 added Subsec. (b)(1)(G) to redefine “scope of employment” to include representation by individual appointed by Public Defender Services Commission, or by the court, as guardian ad litem or attorney in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding and made a conforming change.

See Sec. 5-141d re indemnification of state officers and employees.

See Sec. 10-235 re indemnification of teachers and certain educational board members and employees.

Section does not apply to teachers in local school systems. 180 C. 96. Specific language of statute prevails over general language of Sec. 31-293a as applied to fellow state employees. 185 C. 616. Cited. 186 C. 300; 187 C. 53. Issue of unconstitutionality of statute not resolved at this time because it was not properly before the court. 189 C. 550. Cited. 209 C. 679; 210 C. 531; 229 C. 479; 234 C. 539. Plaintiffs in their role as foster parents were “employees” of the state as that term is used in section. 238 C. 146. Wanton, reckless or malicious actions are of highly unreasonable conduct, a vast departure from what is viewed as ordinary care and without concern of risk of safety to others or the disregarding of other's rights. 253 C. 134. Action against police officers for alleged misconduct while they sought to arrest plaintiff, execute search warrant and conduct search was barred by immunity provision of section because such actions were within the scope of the officers' employment and plaintiff did not show that their conduct was wanton, reckless or malicious. 261 C. 372. Provision of statutory immunity to state employees has twofold purpose: To avoid placing a burden on state employment and to make clear that remedy available to plaintiff who has suffered harm from negligence of a state employee acting in the scope of his or her employment must bring a claim under the provisions of chapter. 265 C. 301. Trial court properly granted motion to strike negligence action for lack of subject matter jurisdiction; defendant had statutory immunity because she was performing one of her job duties at the time of the collision; Secs. 27-70 and 4-142(2) do not negate the statutory immunity afforded a state employee under this section. 297 C. 317.

Cited. 12 CA 449; 40 CA 460. Where plaintiff's suit against a state officer was dismissed due to immunity under section, the two-year statute of limitations in Sec. 52-584 applies in subsequent suit against state and the exception under Sec. 52-593 for failure to name the right person as defendant does not apply. 62 CA 545. If defendant has established a defense of sovereign immunity, it is not necessary to demonstrate compliance with section. 64 CA 433. Standard in statute is inapplicable because liability under statute only applies when defendant has not established a defense of sovereign immunity. 67 CA 613. Defendants cannot avail themselves of immunity under section when they acted intentionally to underreport plaintiff's qualifications for tenure position at state university. 69 CA 106. Common law sovereign immunity does not bar claim against state agency where suit is brought under statute against state officers and employees in their personal capacity. 74 CA 264. Court's denial of motion for summary judgment, as it relates to claim that statutory immunity is a protection against liability for actions in individual capacity, is an immediately appealable final judgment. 94 CA 103. In action brought against defendants in their official capacities, trial court improperly granted defendants' motion to dismiss on the ground of statutory immunity, which applies when claims are brought against state employees acting in their individual capacities; only immunity defense available to defendants was sovereign immunity. 96 CA 123. Trial court properly dismissed plaintiff's action against defendants, chief of habeas corpus services, director of special public defenders, and a special public defender, on the basis of sovereign immunity. 98 CA 333. Exception to statutory immunity for wanton, reckless or malicious conduct requires sufficient pleading of relevant facts. 154 CA 592.

Cited. 33 CS 546.

Cited. 4 Conn. Cir. Ct. 119.



Section 4-165a - Transitional provisions.

Section 4-165a is repealed, effective October 1, 2002.

(P.A. 75-605, S. 24, 27; S.A. 02-12, S. 1.)



Section 4-165b - Claims against the state by inmates.

(a) Any inmate, as defined in section 18-84, who suffers an injury may file a claim against the state. Such claim shall be heard and decided in accordance with the provisions of this chapter, provided no such claim shall be presented to the Office of the Claims Commissioner until the inmate has exhausted all administrative remedies provided by the Department of Correction. Notwithstanding the provisions of this subsection, the legal representative of the estate of an inmate may present to the Office of the Claims Commissioner a claim against the state prior to having exhausted any administrative remedy provided by the Department of Correction.

(b) In addition to the information required by section 4-147, an inmate's notice of claim shall include a description of the administrative remedies that have been exhausted. An inmate shall present such claim to the Office of the Claims Commissioner not later than one year after the date on which the inmate exhausted all administrative remedies.

(c) The Claims Commissioner may not grant a waiver of the filing fee prescribed in section 4-147 to an inmate when, on three or more prior occasions, the inmate filed with the Office of the Claims Commissioner a claim that was dismissed on grounds that it was frivolous, duplicative, malicious or otherwise failed to state a claim upon which relief could be granted.

(P.A. 76-136, S. 1, 2, 4; P.A. 93-91, S. 1, 2.; P.A. 02-89, S. 6; P.A. 16-127, S. 23.)

History: P.A. 93-91 substituted department of children and families for department of children and youth services, effective July 1, 1993; P.A. 02-89 deleted as obsolete former Subsec. (b) requiring that all matters pending on May 3, 1976, before a committee established pursuant to Sec. 18-95 be construed as pending with the same status with the claims commissioner on said date, and made a technical change; P.A. 16-127 designated existing provision re inmate who suffers injury as Subsec. (a) and substantially revised same to provide that inmate may file claim against the state after exhausting administrative remedies provided by Department of Correction, added Subsec. (b) re required information to be included in inmate's notice of claim and time period for presenting claim and added Subsec. (c) re limitation on Claims Commissioner's authority to grant waiver of filing fee to an inmate, effective June 9, 2016.

Cited. 186 C. 300; 212 C. 415.



Section 4-165c - Immunity of the state and its officials, employees and agents from certain actions.

No cause of action or liability shall arise against the state, any of its agencies or subdivisions, or any state official, employee or agent, for failure to comply with the provisions of section 4-67y, 8-359b, 10-215h, 17b-4a, 17b-112i, 17b-112j, 17b-790b or 19a-59g.

(P.A. 10-133, S. 12; P.A. 11-18, S. 2.)

History: P.A. 10-133 effective June 8, 2010; P.A. 11-18 deleted reference to Sec. 17b-749l, effective May 24, 2011.






Chapter 54 - Uniform Administrative Procedure Act

Section 4-166 - Definitions.

As used in this chapter:

(1) “Agency” means each state board, commission, department or officer authorized by law to make regulations or to determine contested cases, but does not include either house or any committee of the General Assembly, the courts, the Council on Probate Judicial Conduct, the Governor, Lieutenant Governor or Attorney General, or town or regional boards of education, or automobile dispute settlement panels established pursuant to section 42-181;

(2) “Approved regulation” means a regulation submitted to the Secretary of the State in accordance with the provisions of section 4-172;

(3) “Certification date” means the date the Secretary of the State certifies, in writing, that the eRegulations System is technologically sufficient to serve as the official compilation and electronic repository in accordance with section 4-173b;

(4) “Contested case” means a proceeding, including but not restricted to rate-making, price fixing and licensing, in which the legal rights, duties or privileges of a party are required by state statute or regulation to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held, but does not include proceedings on a petition for a declaratory ruling under section 4-176, hearings referred to in section 4-168 or hearings conducted by the Department of Correction or the Board of Pardons and Paroles;

(5) “Final decision” means (A) the agency determination in a contested case, (B) a declaratory ruling issued by an agency pursuant to section 4-176, or (C) an agency decision made after reconsideration. The term does not include a preliminary or intermediate ruling or order of an agency, or a ruling of an agency granting or denying a petition for reconsideration;

(6) “Hearing officer” means an individual appointed by an agency to conduct a hearing in an agency proceeding. Such individual may be a staff employee of the agency;

(7) “Intervenor” means a person, other than a party, granted status as an intervenor by an agency in accordance with the provisions of subsection (d) of section 4-176 or subsection (b) of section 4-177a;

(8) “License” includes the whole or part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law, but does not include a license required solely for revenue purposes;

(9) “Licensing” includes the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal or amendment of a license;

(10) “Party” means each person (A) whose legal rights, duties or privileges are required by statute to be determined by an agency proceeding and who is named or admitted as a party, (B) who is required by law to be a party in an agency proceeding, or (C) who is granted status as a party under subsection (a) of section 4-177a;

(11) “Person” means any individual, partnership, corporation, limited liability company, association, governmental subdivision, agency or public or private organization of any character, but does not include the agency conducting the proceeding;

(12) “Personal delivery” means delivery directly to the intended recipient or a recipient’s designated representative and includes, but is not limited to, delivery by electronic mail to an electronic mail address identified by the recipient as an acceptable means of communication;

(13) “Presiding officer” means the member of an agency or the hearing officer designated by the head of the agency to preside at the hearing;

(14) “Proposed final decision” means a final decision proposed by an agency or a presiding officer under section 4-179;

(15) “Proposed regulation” means a proposal by an agency under the provisions of section 4-168 for a new regulation or for a change in, addition to or repeal of an existing regulation;

(16) “Regulation” means each agency statement of general applicability, without regard to its designation, that implements, interprets, or prescribes law or policy, or describes the organization, procedure, or practice requirements of any agency. The term includes the amendment or repeal of a prior regulation, but does not include (A) statements concerning only the internal management of any agency and not affecting private rights or procedures available to the public, (B) declaratory rulings issued pursuant to section 4-176, or (C) intra-agency or interagency memoranda;

(17) “Regulation-making” means the process for formulation and adoption of a regulation;

(18) “Regulation-making record” means the documents specified in subsection (b) of section 4-168b and includes any other documents created, received or considered by an agency during the regulation-making process; and

(19) “Regulations of Connecticut state agencies” means the official compilation of all permanent regulations adopted by all state agencies subsequent to October 27, 1970, organized by title number, subtitle number and section number.

(1971, P.A. 854, S. 1; P.A. 73-620, S. 1–3, 19; P.A. 75-529, S. 2, 4; P.A. 78-379, S. 24, 27; P.A. 80-471, S. 1; P.A. 82-338, S. 7; P.A. 87-522, S. 1, 6; P.A. 88-317, S. 1, 107; P.A. 92-160, S. 16, 19; P.A. 95-79, S. 9, 189; P.A. 04-94, S. 1; 04-234, S. 2; P.A. 14-187, S. 1; P.A. 15-61, S. 1.)

History: P.A. 73-620 redefined “agency”, specifically excepting the governor, lieutenant governor and attorney general, redefined “contested case”, excluding cases involving hearings referred to in Sec. 4-168 and redefined “regulation”, specifically excluding interagency memoranda; P.A. 75-529 redefined “agency” to exclude town or regional boards of education; P.A. 78-379 redefined “agency” to exclude judicial review council; P.A. 80-471 redefined “regulation” in Subdiv. (7), changed numbered subdivisions to lettered subdivisions and added Subdiv. (8) defining “proposed regulation”; P.A. 82-338 redefined “agency” to specifically exclude council on probate judicial conduct; P.A. 87-522 redefined “agency” to exclude automobile dispute settlement panels; P.A. 88-317 rephrased definition of “agency” in Subdiv. (1), amended definition of “contested case” in Subdiv. (2) to exclude proceedings on declaratory ruling petition, added new Subdivs. (3), (4) and (5), defining “final decision”, “hearing officer” and “intervenor”, renumbered former Subdivs. (3) and (4), defining “license” and “licensing”, to (6) and (7), renumbered former Subdiv. (5), defining “party”, to Subdiv. (8) and substantially amended the definition, renumbered former Subdiv. (6), defining “person”, to Subdiv. (9) and excluded “the agency conducting the proceeding” from the definition in lieu of “an agency”, added new Subdivs. (10), (11) and (12), defining “presiding officer”, “proposed final decision” and “proposed regulation”, renumbered former Subdiv. (7), defining “regulation”, to Subdiv. (13), repealed former Subdiv. (8) defining “proposed regulation” and added new Subdiv. (14) defining “regulation-making”, effective July 1, 1989, and applicable to agency proceedings commenced on or after said date; P.A. 92-160 amended Subdiv. (1) by deleting reference to judicial review council; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 04-94 amended definition of “contested case” in Subdiv. (2) by replacing “required by statute” with “required by state statute or regulation” and adding exception for hearings conducted by Department of Correction or Board of Parole; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subdiv. (2), effective July 1, 2004; P.A. 14-187 added new Subdivs. (2) and (3) defining “approved regulation” and “certification date”, redesignated existing Subdivs. (2) to (14) as Subdivs. (4) to (16) and added Subdivs. (17) and (18) defining “regulation-making record” and “regulations of Connecticut state agencies”, effective June 11, 2014; P.A. 15-61 added new Subdiv. (12) defining “personal delivery” and redesignated existing Subdivs. (12) to (18) as Subdivs. (13) to (19).



Section 4-167 - Rules of practice. Public inspection. Enforceability.

(a) In addition to other regulation-making requirements imposed by law, each agency shall: (1) Adopt as a regulation rules of practice setting forth the nature and requirements of all formal and informal procedures available provided such rules shall be in conformance with the provisions of this chapter; and (2) make available for public inspection, upon request, copies of all regulations and all other written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions, and all forms and instructions used by the agency.

(b) No agency regulation is enforceable against any person or party, nor may it be invoked by the agency for any purpose, until (1) it has been made available for public inspection as provided in this section, and (2) the regulation or a notice of the adoption of the regulation has been published in the Connecticut Law Journal if noticed prior to July 1, 2013, or posted on the eRegulations System pursuant to section 4-172 and section 4-173b, if noticed on or after July 1, 2013. This provision is not applicable in favor of any person or party who has actual notice or knowledge thereof. The burden of proving the notice or knowledge is on the agency.

(1971, P.A. 854, S. 2; P.A. 73-620, S. 4, 19; P.A. 76-297, S. 1; P.A. 88-317, S. 2, 107; P.A. 12-92, S. 1; P.A. 13-247, S. 27; 13-274, S. 2; P.A. 14-187, S. 27.)

History: P.A. 73-620 made technical changes; P.A. 76-297 required that rules of practice conform to provisions of chapter; P.A. 88-317 repealed former Subsec. (a)(4), which required final orders, decisions and opinions to be made available for public inspection, and amended Subsec. (b) to provide that no regulation, except an emergency regulation, is enforceable unless regulation or notice published in law journal and to place burden of proving notice on agency, effective July 1, 1989, and applicable to agency proceedings commenced on or after that date; P.A. 12-92 amended Subsec. (a)(3) to add reference to paper copies and amended Subsec. (b) to require publication if noticed prior to July 1, 2013, and posting online if noticed on or after July 1, 2013, and to delete exemption for regulations adopted under Sec. 4-168(f), effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 amended Subsec. (b) to replace reference to posting online with reference to posting on eRegulations System under Secs. 4-172 and 4-173b, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 14-187 amended Subsec. (a) to delete former Subdiv. (1) requiring adoption of regulations re description of organization and method of operation and redesignate existing Subdivs. (2) and (3) as Subdivs. (1) and (2), effective June 11, 2014.

Cited. 165 C. 448; 172 C. 263; 173 C. 462; 183 C. 76; 184 C. 311; 186 C. 153; 191 C. 173; 200 C. 489; 239 C. 32.

Cited. 1 CA 1.

Commission on hospitals and health care decision upheld although the commission failed to adopt rules of practice pursuant to Sec. 4-167 because plaintiff failed to assert claim under Sec. 4-174 at hearing. 32 CS 300. Cited. 40 CS 365.

Subsec. (a):

Cited. 201 C. 448. Subdiv. (2): Section not violated by department regulation incorporating by reference Uniform Administrative Procedure Act rules of procedure. 207 C. 77.

Cited. 9 CA 622.



Section 4-168 - Notice prior to action on regulations. Fiscal notes. Hearing or public comment. Posting on eRegulations System. Adoption procedure. Emergency regulations. Technical amendments.

(a) Except as provided in subsections (g) and (h) of this section, an agency, not less than thirty days prior to adopting a proposed regulation, shall (1) post a notice of its intended action on the eRegulations System, which notice shall include (A) a specified public comment period of not less than thirty days, (B) a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed regulation, (C) a statement of the purposes for which the regulation is proposed, (D) a reference to the statutory authority for the proposed regulation, (E) when, where and how interested persons may obtain a copy of the small business impact and regulatory flexibility analysis required pursuant to section 4-168a, and (F) when, where and how interested persons may present their views on the proposed regulation; (2) post a copy of the proposed regulation on the eRegulations System; (3) give notice electronically to each joint standing committee of the General Assembly having cognizance of the subject matter of the proposed regulation; (4) prior to January 1, 2017, give notice electronically or provide a paper copy notice, if requested, to all persons who have made requests to the agency for advance notice of its regulation-making proceedings; (5) provide a paper copy or electronic version of the proposed regulation to persons requesting it; and (6) prepare a fiscal note, including an estimate of the cost or of the revenue impact (A) on the state or any municipality of the state, and (B) on small businesses in the state, including an estimate of the number of small businesses subject to the proposed regulation and the projected costs, including, but not limited to, reporting, recordkeeping and administrative, associated with compliance with the proposed regulation and, if applicable, the regulatory flexibility analysis prepared under section 4-168a. The governing body of any municipality, if requested, shall provide the agency, within twenty working days, with any information that may be necessary for analysis in preparation of such fiscal note. On and after January 1, 2017, each such agency shall mail a paper copy of the notice posted pursuant to subdivision (1) of this subsection, not later than five days after posting such notice, to any person who has requested advance notice of the agency's regulation-making proceedings on or after October 1, 2016.

(b) Except as provided in subsections (g) and (h) of this section, during the public comment period specified in subsection (a) of this section, all interested persons shall have reasonable opportunity to submit data, views or arguments in writing on the proposed regulation. The agency shall hold a public hearing on the proposed regulation if requested by fifteen persons, by a governmental subdivision or agency or by an association having not less than fifteen members, if notice of the request is received by the agency not later than fourteen days after the date of posting of the notice by the agency on the eRegulations System. The agency shall consider fully all written and oral submissions respecting the proposed regulation and revise the fiscal note prepared in accordance with the provisions of subdivision (6) of subsection (a) of this section to indicate any changes made in the proposed regulation. On and after the certification date, each agency shall post the proposed regulation and all documents prepared by the agency pursuant to this subsection and subsection (a) of this section on the eRegulations System. Prior to the certification date, each agency shall create and maintain a regulation-making record for each regulation proposed by such agency, which shall be made available to the public. No regulation shall be found invalid due to the failure of an agency to give notice to each committee of cognizance pursuant to subdivision (3) of subsection (a) of this section, provided one such committee has been so notified.

(c) If an agency is required by a public act to adopt regulations, the agency, not later than five months after the effective date of the public act or by the time specified in the public act, shall post on the eRegulations System notice of its intent to adopt regulations. If the agency fails to post the notice within such five-month period or by the time specified in the public act, the agency shall submit an electronic statement of its reasons for failure to do so to the Governor, the joint standing committee having cognizance of the subject matter of the regulations and the standing legislative regulation review committee and on and after the certification date, post such statement on the eRegulations System. The agency shall submit the required regulations to the standing legislative regulation review committee, as provided in subsection (b) of section 4-170, not later than one hundred eighty days after posting the notice of its intent to adopt regulations, or electronically submit a statement of its reasons for failure to do so to the committee.

(d) An agency may begin the regulation-making process under this chapter before the effective date of the public act requiring or permitting the agency to adopt regulations, but no regulation may take effect before the effective date of such act.

(e) After the close of the public comment period and prior to submission to the Attorney General, in accordance with section 4-169, the agency shall post on the eRegulations System a notice describing whether the agency has decided to move forward with the proposed regulation. If any comments have been received, the agency shall also post on the eRegulations System: (1) A statement of the principal reasons in support of its intended action; and (2) a statement of the principal considerations in opposition to its intended action as urged in written or oral comments on the proposed regulation and its reasons for rejecting such considerations. The agency shall distribute its response to comments electronically to all persons who have commented on the regulation and have provided a valid electronic mail address and shall mail a copy of such response to any person who has commented on the regulation and specifically requested a paper copy on or after January 1, 2017.

(f) Except as provided in subsections (g) and (h) of this section, no regulation may be adopted, amended or repealed by any agency until it is (1) approved by the Attorney General as to legal sufficiency, as provided in section 4-169, (2) approved by the standing legislative regulation review committee, as provided in section 4-170, and (3) posted on the eRegulations System by the office of the Secretary of the State, as provided in section 4-172 and section 4-173b.

(g) (1) An agency may proceed to adopt an emergency regulation in accordance with this subsection without prior notice, public comment period or hearing or upon any abbreviated notice, public comment period and hearing that it finds practicable if (A) the agency finds that adoption of a regulation upon fewer than thirty days' notice is required (i) due to an imminent peril to the public health, safety or welfare or (ii) by the Commissioner of Energy and Environmental Protection in order to comply with the provisions of interstate fishery management plans adopted by the Atlantic States Marine Fisheries Commission or to meet unforeseen circumstances or emergencies affecting marine resources, (B) the agency states in writing its reasons for that finding, and (C) the Governor approves such finding in writing.

(2) The agency shall submit an electronic copy of the proposed emergency regulation to the standing legislative regulation review committee in the form prescribed in subsection (b) of section 4-170, together with a statement of the terms or substance of the intended action, the purpose of the action and a reference to the statutory authority under which the action is proposed. The committee may approve or disapprove the proposed emergency regulation, in whole or in part, not later than fifteen calendar days after its submission to the committee, at a regular meeting, if one is scheduled, or may, upon the call of either chairman or any five or more members, hold a special meeting for the purpose of approving or disapproving the regulation, in whole or in part. Failure of the committee to act on such regulation within such fifteen-day period shall be deemed an approval. If the committee disapproves such regulation, in whole or in part, it shall notify the agency of the reasons for its action. An approved emergency regulation shall be posted on the eRegulations System by the office of the Secretary of the State and shall be effective for a period of not longer than one hundred eighty days from the date it is approved or deemed approved and posted. Such one-hundred-eighty-day period may be extended an additional sixty days for emergency regulations described in subparagraph (A)(ii) of subdivision (1) of this subsection, provided the Commissioner of Energy and Environmental Protection requests of the standing legislative regulation review committee an extension of the renewal period at the time such regulation is submitted or not less than fifteen calendar days before the emergency regulation expires and the committee approves such extension. Failure of the committee to act on such request within fifteen calendar days shall be deemed an approval of the extension. Nothing in this subsection shall preclude an agency proposing an emergency regulation from adopting a permanent regulation that is identical or substantially similar to the emergency regulation, but such action shall not extend the effective date of the emergency regulation.

(3) If the necessary steps to adopt a permanent regulation, including the posting of notice of intent to adopt, preparation and submission of a fiscal note in accordance with the provisions of subsection (b) of section 4-170 and approval by the Attorney General and the standing legislative regulation review committee, are not completed prior to the expiration date of an emergency regulation, the emergency regulation shall cease to be effective on such expiration date.

(h) An agency may make technical amendments to an existing regulation or repeal an existing regulation to: (1) Facilitate the statutory transfer of functions, powers or duties from the agency named in the existing regulation to another agency, (2) reflect a change in the name of the agency, (3) transfer or renumber sections of the regulation to correspond with the transferring or renumbering of the section of the general statutes containing the statutory authority for the regulation, or make a correction in the numbering of the regulation, with no substantive changes made, (4) amend an existing regulation solely to conform the regulation to amendments to the general statutes, provided the amendments to the regulation do not entail any discretion by the agency, (5) update or correct contact information contained in the regulation, (6) correct spelling, grammar, punctuation, formatting or typographical errors, with no substantive changes made, or (7) repeal a regulation because the section of the general statutes under which the regulation has been adopted has been repealed and has not been transferred or reenacted. The agency may adopt any such amendments to or repeal of a regulation in accordance with the requirements of subsection (a) of this section or may proceed without prior notice, public comment period or hearing, provided the agency has posted such amendments to or repeal of the regulation on the eRegulations System. Any such amendments to or repeal of a regulation shall be submitted in the form and manner prescribed in subsection (b) of section 4-170, to the Attorney General, as provided in section 4-169, and to the standing legislative regulation review committee, as provided in section 4-170, for approval and upon approval shall be submitted to the office of the Secretary of the State for posting on the eRegulations System with, in the case of transferred or renumbered sections only, a correlated table of the former and new section numbers.

(i) No regulation adopted after October 1, 1985, is valid unless adopted in substantial compliance with this section. A proceeding to contest any regulation on the ground of noncompliance with the procedural requirements of this section shall be commenced within two years from the effective date of the regulation.

(1971, P.A. 854, S. 3; P.A. 73-616, S. 3; 73-620, S. 5, 19; P.A. 77-604, S. 82, 84; P.A. 78-283, S. 1; P.A. 79-623, S. 4, 5, 8; P.A. 80-471, S. 2; P.A. 83-277, S. 1, 3; P.A. 84-132; P.A. 85-608, S. 1; P.A. 86-250, S. 1, 4; P.A. 88-317, S. 3, 107; P.A. 90-124, S. 1; P.A. 94-179, S. 2; P.A. 96-16; P.A. 97-47, S. 26; P.A. 99-90, S. 2–4; P.A. 00-62; P.A. 05-288, S. 15, 16; P.A. 07-217, S. 9; P.A. 09-19, S. 1; P.A. 11-80, S. 1; 11-81, S. 4; 11-150, S. 18; P.A. 12-92, S. 2; P.A. 13-247, S. 28; 13-274, S. 3; P.A. 14-187, S. 2; P.A. 16-58, S. 1, 5, 7.)

History: P.A. 73-616 made technical changes; P.A. 73-620 required that requests to present arguments be made within 10 days of proposed regulation's publication and deleted provisions requiring publication of a defense of any regulation's adoption; P.A. 77-604 clarified procedure for adopting emergency regulations by requiring notice to and approval or rejection by regulation review committee at regular or special meeting; P.A. 78-283 allowed disapproval of emergency regulations in whole or in part, required notice to review committee of regulation's renewal and added provisions regarding adoption of emergency regulation as permanent regulation; P.A. 79-623 amended section to include provisions concerning fiscal notes, effective with respect to fiscal year ending June 30, 1980; P.A. 80-471 substantially amended section, in Subsec. (a), changing notice requirement from 20 to 30 days, clarifying contents of notice statement and providing for mailing to interested persons and in Subsec. (b) requiring governor's approval of emergency regulations, changing date of notice to review committee from 5 to 10 days prior to regulation's effective date and requiring regulations to be filed in secretary of the state's office; P.A. 83-277 inserted new Subsec. (c) which sets forth the procedure governing the adoption of technical amendments to agency regulations, relettering former Subsec. (c) accordingly; P.A. 84-132 added requirement that agencies submit proposed regulations to committee within 180 days after publication of notice and permitted technical amendment of regulations without hearing when general statute under which regulations were adopted is repealed; P.A. 85-608 changed publication of notice requirement in Subsec. (a) from one year to five months or by the first day of November following the passage of the act, whichever is earlier; P.A. 86-250 made technical changes including relettering of subsections and deleted requirement that agencies publish notice of intent to adopt regulations by November first following passage of act requiring adoption; P.A. 88-317 relettered subsections and renumbered subdivisions, rearranged and rephrased provisions, made other technical revisions and amended Subsec. (c) to allow agency to begin regulation-making process before effective date of act requiring or authorizing regulations, effective July 1, 1989, and applicable to agency proceedings commenced on or after that date; P.A. 90-124 amended Subsec. (a) to require an agency, prior to adopting a regulation, to give notice of its intended action to each committee of the general assembly having cognizance of the subject of the regulation and provided that no regulation shall be found invalid due to an agency's failure to give such notice to each such committee if one such committee has been so notified; (Revisor's note: In 1993 the reference in Subsec. (d) to “subdivision (5) of subsection (a)” was changed editorially to “subdivision (6) of subsection (a)” to reflect renumbering of subdivisions in P.A. 90-124, S. 1); P.A. 94-179 amended Subsec. (a)(5) to require regulatory flexibility analysis to be included in fiscal note, if applicable (Revisor's note: Language newly designated as Subparas. (1) and (2) within Subdiv. (5) was redesignated by the Revisors as Subparas. (A) and (B) for statutory conformity); P.A. 96-16 amended Subsec. (f) to authorize emergency regulations by the Commissioner of Environmental Protection re fishery management and to make technical changes; P.A. 97-47 amended Subsec. (d) by substituting “the Freedom of Information Act, as defined in section 1-18a” for “chapter 3”; P.A. 99-90 amended Subsec. (b) by inserting “as provided in subsection (b) of section 4-170”, amended Subsec. (f)(2) by requiring eighteen copies, instead of seventeen copies, to be submitted to regulation review committee and amended Subsec. (g) by inserting “or (D) a correction in the numbering of the regulation,”; P.A. 00-62 amended Subsec. (f)(2) by adding provision allowing additional 60 days for emergency fisheries regulations; P.A. 05-288 made technical changes in Subsecs. (a) and (g), effective July 13, 2005; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 09-19 amended Subsec. (a)(1) by adding new Subpara. (D) re small business impact and regulatory flexibility analyses and redesignating existing Subpara. (D) as Subpara. (E), and amended Subsec. (a)(5) by replacing “following” with “no later than the date of” and adding provision in Subpara. (B) re impact on small businesses; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011; P.A. 11-81 amended Subsec. (a) by deleting requirement for notice “by mail” in Subdivs. (2) and (3) and by changing “copy” to “paper copy or electronic version” in Subdiv. (4); P.A. 11-150 amended Subsec. (f)(2) to replace reference to 18 copies with “an electronic copy”; P.A. 12-92 amended Subsecs. (a), (b), (d), (e) and (f) to replace references to publication in Connecticut Law Journal or filing with references to posting online by the Secretary, amended Subsec. (a) to apply 30-day notice requirement to Subdivs. (2) to (5), to add “electronically” re notice, to limit fee to paper copies, to delete Subdiv. designators (6) to (8), to add reference to viewing online, to make technical changes and to require the Secretary and agency to post the notice and documents online and the Secretary to electronically notify interested persons, amended Subsec. (b) to make technical changes and to replace references to written statement with references to electronic statement, amended Subsec. (d) to add new Subdivs. (1) to (3) re posting on agency's web site, submitting to the Secretary for online posting and mailing an electronic or paper copy, and to redesignate existing Subdivs. (1) to (3) as Subparas. (A) to (C), and amended Subsec. (g) to require agency to post amendments or repeal online and to make a technical change, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 replaced references to posting online with references to posting on eRegulations System, amended Subsecs. (a) and (b) to require agency rather than Secretary to post notice, to require on and after October 1, 2014, all documents including statement of failure to post notice of intent to adopt required regulations to be posted on eRegulations System, and to require provision of paper copy of notice if requested, and amended Subsec. (d) to delete reference to electronically mailing or mailing a paper copy of notice, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 14-187 amended Subsec. (a) to make technical changes, changed requirement in Subsec. (a)(1)(A) to post a statement of terms or substance of proposed regulation to reference to public comment period of not less than 30 days, redesignated existing Subsec. (a)(1)(A) re detailed description of regulation as Subsec. (a)(1)(B), and redesignated existing Subsec. (a)(1)(B) to (E) as Subsec. (a)(1)(C) to (F), added new Subsec. (a)(2) re posting copy of the proposed regulation, redesignated existing Subsec. (a)(2) to (5) as Subsec. (a)(3) to (6), amended Subsec. (a)(4) to add “if requested” re paper copy and to delete provision re charging reasonable fee for notice if not electronic, amended Subsec. (a)(5) to delete reference to reasonable fee for paper copies, designated a portion of existing Subsec. (a) as Subsec. (b), redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), amended redesignated Subsec. (b) to make technical changes, delete provisions re oral comments at a hearing, the public right to inspect, copy, view online and print the fiscal note, change provisions re presenting oral argument to holding a public hearing, change reference to October 1, 2014, to reference to certification date, add reference to posting proposed regulation and change provision re electronic notification of regulation-making upon request to reference to creating a publicly available regulation-making record, amended redesignated Subsec. (c) to change reference to October 1, 2014, to reference to certification date, amended redesignated Subsec. (e) to change reference re posting regulation from 20 days before submission to regulation review committee to prior to submission to Attorney General, add reference to eRegulations System, delete former Subdiv. (1) and (2) designators and redesignate Subparas. (A) to (C) as Subdivs. (1) to (3), amended redesignated Subsec. (f) to make a technical change, amended redesignated Subsec. (g)(2) to delete reference to submission of original of the emergency regulation, delete reference to the Secretary of the State posting notice of renewal, make technical changes and add provision precluding adoption of identical permanent regulation extending the date of the emergency regulation, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 16-58 amended Subsec. (a) to add “prior to January 1, 2017” in Subdiv. (4) and to add provision re mailing paper copy of notice if requested on or after October 1, 2016, effective May 31, 2016, and applicable to regulations noticed on and after January 1, 2017, amended Subsec. (e) to replace provision re electronic notice to those who submitted oral or written comments and paper copy to those who submitted nonelectronic comments with provision re electronic response to comments and mailing copy if requested on or after January 1, 2017, to delete former Subdiv. (1) re posting final wording of proposed regulation and to redesignate existing Subdivs. (2) and (3) as Subdivs. (1) and (2), effective January 1, 2017, and applicable to regulations noticed on and after that date, amended Subsec. (g) to add references to public comment period in Subdiv. (1), to replace 10-day period excluding weekends and holidays with 15-day period and to replace provision re effective period of 120 days with effective period of 180 days in Subdiv. (2), and to make technical changes, and substantially amended Subsec. (h) to redesignate existing Subdivs. (1)(A) to (1)(D) as Subdivs. (1) to (3) and existing Subdiv. (2) as Subdiv. (7), to add new Subdivs. (4) to (6), to amend redesignated Subdiv. (3) to add references to transferring and renumbering sections, to add reference to public comment period and replace “renumbering of” with “transferred or renumbered” and make technical changes, effective October 1, 2016.

Compliance with Secs. 4-169 and 4-170 is required by this section. 165 C. 448. Cited. 171 C. 691; 172 C. 263; 173 C. 462; 177 C. 356; 183 C. 76; 184 C. 311; 186 C. 153; 187 C. 458; 188 C. 152; 191 C. 173; Id., 384; 200 C. 489; 204 C. 287; 214 C. 601; 223 C. 573; 239 C. 32.

Cited. 1 CA 1; 11 CA 693; 12 CA 455; 16 CA 497; 25 CA 555; 33 CA 775; 37 CA 653; judgment reversed, see 238 C. 361.

Cited. 34 CS 225; 42 CS 323.



Section 4-168a - Regulations affecting small businesses.

(a) As used in this section:

(1) “Agency”, “proposed regulation” and “regulation” have the same meanings as provided in section 4-166; and

(2) “Small business” means a business entity, including its affiliates, that (A) is independently owned and operated and (B) employs fewer than seventy-five full-time employees or has gross annual sales of less than five million dollars, provided that an agency, in adopting regulations in accordance with the provisions of this chapter, may define “small business” to include a greater number of full-time employees, not to exceed applicable federal standards or five hundred, whichever is less, if necessary to meet the needs and address specific problems of small businesses.

(b) Prior to the adoption of any proposed regulation, each agency shall prepare a regulatory flexibility analysis in which the agency shall, to the extent appropriate, utilize regulatory methods that will accomplish the objectives of applicable statutes while minimizing adverse impact on small businesses. Such regulatory methods shall be consistent with public health, safety and welfare. The agency shall use, to the extent appropriate, each of the following methods of reducing the impact of the proposed regulation on small businesses:

(1) The establishment of less stringent compliance or reporting requirements for small businesses;

(2) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses;

(3) The consolidation or simplification of compliance or reporting requirements for small businesses;

(4) The establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

(5) The exemption of small businesses from all or any part of the requirements contained in the proposed regulation.

(c) Prior to the adoption of any proposed regulation that may have an adverse impact on small businesses, each agency shall notify the Department of Economic and Community Development and the joint standing committee of the General Assembly having cognizance of matters relating to commerce of its intent to adopt the proposed regulation. Said department and committee shall advise and assist agencies in complying with the provisions of this section.

(d) The requirements contained in this section shall not apply to emergency regulations issued pursuant to subsection (g) of section 4-168; regulations that do not affect small businesses directly, including, but not limited to, regulations concerning the administration of federal programs; regulations concerning costs and standards for service businesses such as nursing homes, long-term care facilities, medical care providers, day care facilities, water companies, nonprofit 501(c)(3) agencies, group homes and residential care facilities; and regulations adopted to implement the provisions of sections 4a-60g to 4a-60i, inclusive.

(P.A. 87-359, S. 1–3; P.A. 94-179, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 09-19, S. 2; P.A. 10-158, S. 10; P.A. 14-122, S. 66; 14-182, S. 5; P.A. 15-18, S. 5.)

History: P.A. 94-179 amended Subsec. (b) by requiring each agency to prepare regulatory flexibility analysis prior to adoption of any proposed regulation on and after October 1, 1994, and amended Subsec. (c) by substituting “department of economic development” for “office of small business affairs”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 09-19 amended Subsec. (a)(2)(B) to replace “fifty” with “seventy-five”, made technical changes in Subsec. (b) and amended Subsec. (c) by adding Commerce Committee as entity requiring notification and providing advice and assistance; P.A. 10-158 amended Subsec. (b) to change “consider utilizing” to “to the extent appropriate, utilize” and change “consider, without limitation” to “use, to the extent appropriate”; P.A. 14-122 made a technical change in Subsec. (a)(1); P.A. 14-182 made a technical change in Subsec. (d), effective June 12, 2014; P.A. 15-18 made a technical change in Subsec. (d), effective June 5, 2015.



Section 4-168b - Regulation-making record.

(a) On and after the certification date, the official electronic regulation-making record shall be retained on the eRegulations System for each regulation proposed in accordance with the provisions of section 4-168. Prior to the certification date, each agency shall create and maintain a regulation-making record for each regulation proposed by such agency. The regulation-making record shall be made available to the public.

(b) The regulation-making record shall contain at least: (1) The agency's notice of intent to adopt regulations; (2) any written analysis prepared for the proceeding upon which the regulation is based, including the regulatory flexibility analysis required pursuant to section 4-168a, if applicable; (3) all comments submitted on the proposed regulation; (4) the official transcript, if any, of proceedings upon which the regulation is based or, if not transcribed, any audio recording or stenographic record of such proceedings, and any memoranda prepared by any member or employee of the agency summarizing the contents of the proceedings; (5) all official documents relating to the regulation, including the regulation submitted to the office of the Secretary of the State in accordance with section 4-172, a statement of the principal considerations in opposition to the agency's action, and the agency's reasons for rejecting such considerations, as required pursuant to section 4-168, and the fiscal note prepared pursuant to subsection (a) of section 4-168 and section 4-170; (6) any petition for the regulation filed pursuant to section 4-174; and (7) all comments or communications between the agency and the legislative regulation review committee. No audio recording of a hearing held pursuant to section 4-168 shall be posted on the eRegulations System unless the Secretary of the State confirms that such posting will not constitute a violation of any state or federal law regarding accessibility for persons with disabilities. Any audio recording of a hearing held pursuant to section 4-168 that is not posted on the eRegulations System shall be maintained by the agency and made available to the public upon request. If an agency determines that any part of the regulation-making record is impractical to display or is inappropriate for public display on the eRegulations System, the agency shall describe the part omitted in a statement posted on the eRegulations System and shall maintain a copy of the omitted material readily available for public inspection at the principal office of the agency.

(c) The regulation-making record need not constitute the exclusive basis for agency action on that regulation or for judicial review thereof.

(P.A. 88-317, S. 8, 107; P.A. 09-19, S. 3; P.A. 12-92, S. 3; P.A. 13-247, S. 29; 13-274, S. 4; P.A. 14-187, S. 3.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commenced on or after that date; P.A. 09-19 amended Subsec. (b)(2) to include regulatory flexibility analyses; P.A. 12-92 amended Subsec. (a) to add provision re posting on the agency web site, and amended Subsec. (b) to replace reference to publications in Connecticut Law Journal with reference to notices of intent submitted to Secretary, to replace “filed in” with “submitted to” and to add reference to Sec. 4-172, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 amended Subsec. (a) to require record to be electronic and retained on eRegulations System and amended Subsec. (b) to delete references to “copy” of various documents, to delete reference to submission of notice to Secretary and to add provision re posting of audio recordings when not in violation of law, and made conforming changes, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 14-187 amended Subsec. (a) to add reference to “certification date”, change reference to agency creating to general requirement of retention of record on system, delete reference to “period required by law” re retention, add reference to prior to certification date, agency creating and maintaining record, delete reference to public availability of materials incorporated by reference and delete reference to inspection and copying, amended Subsec. (b) to insert “at least”, make technical changes, delete reference in Subdiv. (3) to written petitions, requests and submissions and comments considered by agency in connection with formulation, proposal or adoption of regulation or regulation proceeding, and add provision re description in lieu of posting portion of record that is impractical or inappropriate for display and maintaining copy for public inspection, and amended Subsec. (c) to make a technical change, effective October 1, 2014, and applicable to regulations noticed on and after that date.

Cited. 239 C. 32.



Section 4-168c - Posting of proposed regulations and regulation-making record prior to certification date.

Prior to the certification date, any provision of the general statutes that requires the posting of a proposed regulation or the regulation-making record associated with a proposed regulation on the eRegulations System shall be construed to require the agency to post such regulation or record on the agency's Internet web site and the Secretary of the State to post a link to such regulation or record on the Internet web site of the Secretary of the State.

(P.A. 14-187, S. 53.)

History: P.A. 14-187 effective June 11, 2014.



Section 4-168d - Register of regulatory activity.

The Secretary of the State may, in the Secretary's discretion and within available appropriations, periodically publish a register of regulatory activity. The content of the register may include, but shall not be limited to, the text of notices of intent to adopt regulations posted on the eRegulations System. If produced in electronic format, the register shall be posted on the eRegulations System. If produced as a print publication, the fee for furnishing copies of the register shall be such as will, in the judgment of the Secretary, cover the printing and mailing costs for the register. The Secretary may provide a sufficient number of printed registers free of charge to the Connecticut State Library for distribution to the depository library system provided for in section 11-9c and to the Chief Court Administrator for distribution to the system of law libraries established by section 11-19a.

(P.A. 14-187, S. 9.)

History: P.A. 14-187 effective June 11, 2014.



Section 4-169 - Approval of regulation by Attorney General.

No adoption, amendment or repeal of any regulation, except a regulation issued pursuant to subsection (g) of section 4-168, shall be effective until the proposed regulation and any revision of a proposed regulation to be resubmitted to the standing legislative regulation review committee (1) has been submitted electronically to the Attorney General and the version submitted to the Attorney General posted on the eRegulations System by the agency proposing such regulation, and (2) approved by the Attorney General or by some other person designated by the Attorney General for such purpose. The review of such regulations by the Attorney General shall be limited to a determination of the legal sufficiency of the proposed regulation. If the Attorney General or the Attorney General's designated representative fails to give notice to the agency of any legal insufficiency within thirty days of the receipt of the proposed regulation, the Attorney General shall be deemed to have approved the proposed regulation for purposes of this section. The approval of the Attorney General shall be provided to the agency electronically, included in the regulation-making record and submitted electronically by the agency to the standing legislative regulation review committee. As used in this section “legal sufficiency” means (A) the absence of conflict with any general statute or regulation, federal law or regulation or the Constitution of this state or of the United States, and (B) compliance with the notice and hearing requirements of section 4-168.

(1971, P.A. 854, S. 4; P.A. 80-471, S. 3; P.A. 87-589, S. 19, 87; P.A. 88-317, S. 4, 107; P.A. 01-195, S. 74, 181; P.A. 04-58, S. 3; P.A. 10-32, S. 153; P.A. 13-247, S. 30; 13-274, S. 5; P.A. 14-187, S. 4; P.A. 16-58, S. 8.)

History: P.A. 80-471 required that the original, rather than a copy, be submitted to attorney general for approval and then submitted to review committee and defined “legal sufficiency” for purposes of section; P.A. 87-589 substituted reference to Subsec. (e) for reference to Subsec. (b) of Sec. 4-168; P.A. 88-317 made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 04-58 made technical changes; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 13-247 added provisions requiring electronic submission and approval of proposed regulations and revisions of regulations to be resubmitted, effective July 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2014, and applicable to regulations noticed on and after that date; P.A. 14-187 deleted reference to submission of original of proposed regulation, added provision re inclusion of approval in regulation-making record and made technical changes, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 16-58 designated existing provision re electronic submission to Attorney General as Subdiv. (1) and amended same to add provision re version to be posted on eRegulations System, designated existing provision re approval by Attorney General or designee as Subdiv. (2), redesignated existing Subdivs. (1) and (2) re “legal sufficiency” as Subparas. (A) and (B), and made a technical change, effective January 1, 2017, and applicable to regulations noticed on and after that date.

Cited. 165 C. 448; 171 C. 691; 172 C. 263; 173 C. 462; 177 C. 356; 186 C. 153; 187 C. 458; 191 C. 173; Id., 384; 239 C. 32.

Cited. 1 CA 1; 26 CA 132.

Cited. 34 CS 225.



Section 4-170 - Legislative regulation review committee. Submission requirements for regulations. Disapproved regulations. Resubmitted regulations.

(a) There shall be a standing legislative committee to review all regulations of the several state departments and agencies following the proposal thereof, which shall consist of eight members of the House of Representatives, four from each major party, to be appointed on the first Wednesday after the first Monday in January in the odd-numbered years, by the speaker of said House, and six members of the Senate, three from each major party, to be appointed on or before said dates by the president pro tempore of the Senate. The members shall serve for the balance of the term for which they were elected. Vacancies shall be filled by appointment by the authority making the appointment. There shall be two cochairpersons, one of whom shall be a member of the Senate and one of whom shall be a member of the House of Representatives, each appointed by the applicable appointing authority, provided the cochairpersons shall not be members of the same political party and shall be from alternate parties in the respective houses in each successive term. For purposes of this section, “appointing authority” means the speaker or minority leader of the House of Representatives and the president pro tempore or minority leader of the Senate, as appropriate according to the respective house and party of the member to be appointed. Each chairperson may call meetings of the committee for the performance of its duties.

(b) (1) No adoption, amendment or repeal of any regulation, except a regulation issued pursuant to subsection (g) of section 4-168, shall be effective until (A) an electronic copy of the proposed regulation approved by the Attorney General, as provided in section 4-169, and an electronic copy of the regulatory flexibility analysis as provided in section 4-168a are submitted to the standing legislative regulation review committee in a manner designated by the committee, by the agency proposing the regulation, (B) the regulation is approved by the committee, at a regular meeting or a special meeting called for the purpose, and (C) a certified electronic copy of the regulation is submitted to the office of the Secretary of the State by the agency, as provided in section 4-172, and the regulation is posted on the eRegulations System by the Secretary. (2) The date of submission for purposes of subsection (c) of this section shall be the first Tuesday of each month. Any regulation received by the committee on or before the first Tuesday of a month shall be deemed to have been submitted on the first Tuesday of that month. Any regulation submitted after the first Tuesday of a month shall be deemed to be submitted on the first Tuesday of the next succeeding month. (3) The form of proposed regulations which are submitted to the committee shall be as follows: New language added to an existing regulation shall be underlined; language to be deleted shall be enclosed in brackets and a new regulation or new section of a regulation shall be preceded by the word “(NEW)” in capital letters. Each proposed regulation shall have a statement of its purpose following the final section of the regulation. (4) The committee may permit any proposed regulation, including, but not limited to, a proposed regulation which by reference incorporates in whole or in part, any other code, rule, regulation, standard or specification, to be submitted in summary form together with a statement of purpose for the proposed regulation. On and after October 1, 1994, if the committee finds that a federal statute requires, as a condition of the state exercising regulatory authority, that a Connecticut regulation at all times must be identical to a federal statute or regulation, then the committee may approve a Connecticut regulation that by reference specifically incorporates future amendments to such federal statute or regulation provided the agency that proposed the Connecticut regulation shall submit for approval amendments to such Connecticut regulations to the committee not later than thirty days after the effective date of such amendment, and provided further the committee may hold a public hearing on such Connecticut amendments. (5) The agency shall also provide the committee with a copy of the fiscal note prepared pursuant to subsection (a) of section 4-168. At the time of submission to the committee, the agency shall submit an electronic copy of the proposed regulation and the fiscal note to (A) the Office of Fiscal Analysis which, not later than seven days after receipt, shall submit an analysis of the fiscal note to the committee; and (B) each joint standing committee of the General Assembly having cognizance of the subject matter of the proposed regulation. No regulation shall be found invalid due to the failure of an agency to submit an electronic copy of the proposed regulation and the fiscal note to each committee of cognizance, provided such regulation and fiscal note have been electronically submitted to one such committee.

(c) The committee shall review all proposed regulations and, in its discretion, may hold public hearings on any proposed regulation and may approve, disapprove or reject without prejudice, in whole or in part, any such regulation. If the committee fails to so approve, disapprove or reject without prejudice a proposed regulation, within sixty-five days after the date of submission as provided in subsection (b) of this section, the committee shall be deemed to have approved the proposed regulation for purposes of this section.

(d) If the committee disapproves a proposed regulation in whole or in part, it shall give notice of the disapproval and the reasons for the disapproval to the agency, and no agency shall thereafter issue any regulation or directive or take other action to implement such disapproved regulation, or part thereof, as the case may be, except that the agency may adopt a substantively new regulation in accordance with the provisions of this chapter, provided the General Assembly may reverse such disapproval under the provisions of section 4-171. If the committee disapproves any regulation proposed for the purpose of implementing a federally subsidized or assisted program, the General Assembly shall be required to either sustain or reverse the disapproval.

(e) If the committee rejects a proposed regulation without prejudice, in whole or in part, it shall notify the agency of the reasons for the rejection and the agency, following approval by the Attorney General for legal sufficiency pursuant to section 4-169, shall resubmit the regulation in revised form to the committee, if the adoption of such regulation is required by the general statutes or any public or special act, not later than the first Tuesday of the second month following such rejection without prejudice and may so resubmit any other regulation, in the same manner as provided in this section for the initial submission. Each resubmission under this subsection shall include a summary of revisions identified by paragraph. The committee shall review and take action on such resubmitted regulation no later than thirty-five days after the date of submission, as provided in subsection (b) of this section. Posting of the notice on the eRegulations System pursuant to the provisions of section 4-168 shall not be required in the case of such resubmission.

(f) If an agency fails to submit any regulation approved in whole or in part by the standing legislative regulation review committee to the office of the Secretary of the State as provided in section 4-172, not later than fourteen days after the date of approval, the agency shall notify the committee, not later than five days after such fourteen-day period, of its reasons for failing to submit such regulation. If any agency fails to comply with the time limits established under subsection (c) of section 4-168, or under subsection (e) of this section, the administrative head of such agency shall submit to the committee a written explanation of the reasons for such noncompliance. The committee, upon the affirmative vote of two-thirds of its members, may grant an extension of the time limits established under subsection (c) of section 4-168 and under subsection (e) of this section. If no such extension is granted, the administrative head of the agency shall personally appear before the standing legislative regulation review committee, at a time prescribed by the committee, to explain such failure to comply. After any such appearance, the committee may, upon the affirmative vote of two-thirds of its members, report such noncompliance to the Governor. Not later than fourteen days thereafter, the Governor shall report to the committee concerning the action the Governor has taken to ensure compliance with the provisions of section 4-168 and with the provisions of this section.

(1971, P.A. 854, S. 5; 1972, P.A. 258, S. 2; P.A. 73-396, S. 1, 2; P.A. 76-297, S. 2; 76-434, S. 3, 12; P.A. 78-283, S. 2; P.A. 79-623, S. 2, 8; P.A. 80-471, S. 4; P.A. 83-322, S. 1, 2; P.A. 85-608, S. 2; P.A. 86-250, S. 2, 4; 86-403, S. 9, 132; P.A. 88-317, S. 5, 107; P.A. 90-124, S. 2; P.A. 94-76; P.A. 95-41; P.A. 99-90, S. 5; P.A. 01-195, S. 75, 181; P.A. 05-288, S. 17; P.A. 09-19, S. 4; P.A. 11-150, S. 19; P.A. 12-92, S. 4, 5; P.A. 13-247, S. 31; 13-274, S. 6; P.A. 14-187, S. 5; P.A. 15-18, S. 6.)

History: 1972 act specified the form of proposed regulations to be presented to regulation review committee; P.A. 73-396 changed date of appointment from July 1 to the first Wednesday after the first Monday in January of odd-numbered years and required seventeen copies rather than one copy to be given the review committee; P.A. 76-297 allowed submission of regulations in summary form and included procedure for course of action if committee rejects resolution without prejudice; P.A. 76-434 deleted provision providing per diem and reimbursement for expenses; P.A. 78-283 required that regulations be filed in secretary of the state’s office and required notification of review committee if filing not performed; P.A. 79-623 added provisions concerning fiscal notes; P.A. 80-471 revised form of submitted regulations and permitted summary form; P.A. 83-322 specified the date of submission of proposed regulations for the purposes of Subsec. (c), and required that the proposed regulations be submitted at the designated office of the legislative regulation review committee; P.A. 85-608 upon disapproval of a proposed regulation, mandated adoption of a substantively new regulation, when required by public act and permitted adoption of any other regulation, mandated resubmission of revised regulation, if the adoption of such regulation is required by public act and permitted resubmission of any other regulation and provided procedures upon failure to comply with time limits imposed by Sec. 4-168; P.A. 86-250 made technical changes, deleted requirement that agency adopt a substantively new regulation in case of disapproval by committee and specified time for resubmittal of regulation rejected without prejudice; P.A. 86-403 made technical change; P.A. 88-317 made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 90-124 amended Subsec. (b) to require that agency, at the time of submission of a proposed regulation to the regulation review committee, submit such regulation to each committee of the general assembly having cognizance of the subject of the regulation and provided no regulation shall be found invalid due to an agency’s failure to submit such regulation to each such committee if such submission has been made to one such committee; P.A. 94-76 in Subsec. (b) authorized the approval of a Connecticut regulation which specifically incorporates future amendments to a federal statute or regulation; P.A. 95-41 amended Subsec. (e) to change date by which committees shall review and take action on revised regulation from “within” to “no later than” thirty-five days after date of submission; P.A. 99-90 amended Subsec. (b) by dividing the Subsec. into Subdivs. and Subparas., substituting “eighteen copies” for “seventeen copies” and inserting “, in a manner designated by the committee,” in Subdiv. (1), and allowing new language in a regulation to be underlined as an alternative to capital letters, as determined by the committee, in Subdiv. (2) and made technical changes; P.A. 01-195 made technical changes in Subsec. (f), effective July 11, 2001; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 09-19 amended Subsec. (b)(1)(A) to include regulatory flexibility analyses and made technical changes in Subsec. (b)(5); P.A. 11-150 amended Subsec. (b) to substitute “an electronic copy” for “eighteen copies”, to require agency to submit an electronic copy of the regulation and fiscal note, and to make technical changes; P.A. 12-92 amended Subsec. (b)(1)(C) to add references to certified and electronic copy and to online posting of the regulation, effective July 1, 2013, and amended Subsec. (e) to replace reference to publication in Connecticut Law Journal with reference to posting online and amended Subsec. (f) to make technical changes, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 amended Subsec. (a) to replace provision re election of chairpersons with provision re appointment of chairpersons by appointing authority and to define “appointing authority”, amended Subsec. (b) to add references to electronic copy and posting of regulation on eRegulations System rather than online, to require new language to be underlined, to delete reference to capital letters for new language and to make technical changes, and amended Subsec. (e) to replace provision re posting online with provision re posting on eRegulations System, effective July 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2014, and applicable to regulations noticed on and after that date; P.A. 14-187 amended Subsecs. (b), (c) and (d) to make technical changes and amended Subsec. (e) to add reference to approval for legal sufficiency by Attorney General and to make technical changes, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 15-18 made technical changes in Subsec. (f), effective June 5, 2015.



Section 4-170a - Review of old regulations.

Section 4-170a is repealed.

(P.A. 73-512; P.A. 88-317, S. 106, 107.)



Section 4-170b - Agency submission to legislative regulation review committee upon failure to submit or resubmit required regulations.

On or before December first of each year, each agency shall submit to the standing legislative regulation review committee:

(1) A list of every section of the general statutes that requires the agency to adopt regulations on or before January first of such year if the agency (A) has not submitted the proposed regulations to the committee as provided in section 4-170 by said December first, or (B) submitted proposed regulations which were rejected without prejudice by the committee and the agency has not resubmitted the proposed regulations to the committee as provided in section 4-170 by said December first;

(2) A date by which the agency proposes to submit or resubmit each of the proposed regulations; and

(3) An explanation in writing by the administrative head of the agency of the reasons each such proposed regulation was not submitted or resubmitted to the committee on or before the date by which the agency is required by the general statutes to adopt the regulation.

(P.A. 97-29, S. 1, 3.)

History: P.A. 97-29 effective July 1, 1997.



Section 4-171 - Submission to General Assembly of disapproved regulations and list of required regulations not submitted or resubmitted to legislative regulation review committee.

(a) On or before February fifteenth of each regular session of the General Assembly, the cochairpersons of the standing legislative regulation review committee shall submit to the General Assembly for its study (1) a copy of all proposed regulations which have been disapproved by the standing committee under subsection (c) of section 4-170, and (2) a list by agency of each section of the general statutes that requires the agency to adopt regulations on or before January first of the preceding year which the agency did not submit or resubmit to the committee by December first of such year as provided in section 4-170b.

(b) Any such regulations that were disapproved by the standing legislative regulation review committee under subsection (c) of section 4-170 shall be referred by the speaker of the House or by the president pro tempore of the Senate to an appropriate committee for its consideration and the committee shall schedule hearings thereon. The General Assembly may, by resolution, either sustain or reverse a vote of disapproval of the standing committee under the provisions of said subsection (c), except that if the General Assembly fails during its regular session to reverse by resolution the disapproval of a regulation proposed for the purpose of implementing a federally subsidized or assisted program, the vote of disapproval shall be deemed sustained for purposes of this section and the proposed regulation shall not become effective. Any action of the General Assembly under the provisions of this section shall be effective as of the date of passage of the resolution in the second house of the General Assembly.

(1971, P.A. 854, S. 6; P.A. 76-297, S. 3; P.A. 80-471, S. 5; P.A. 88-317, S. 6, 107; P.A. 90-230, S. 4, 101; P.A. 97-29, S. 2, 3; P.A. 16-58, S. 3.)

History: P.A. 76-297 clarified officer of senate intended by making “president of the senate” “president pro tempore ...”; P.A. 80-471 replaced reference to Subsec. (b) of Sec. 4-170 with reference to Subsec. (c) and changed provisions regarding sustaining disapproval of regulations to provisions regarding reversal of disapproval of regulations; P.A. 88-317 made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 90-230 made a technical change; P.A. 97-29 added requirement for submission of list of required agency regulations not submitted or resubmitted as provided in Sec. 4-170b, effective July 1, 1997; P.A. 16-58 designated existing provisions re submittal to General Assembly of disapproved proposed regulations and list of statutes that require agency to adopt regulations as Subsec. (a), designated existing provisions re referral of disapproved proposed regulations as Subsec. (b) and amended same by making technical changes.

Cited. 171 C. 691; 172 C. 263; 173 C. 462; 186 C. 153; 191 C. 173; 239 C. 32.

Cited. 1 CA 1.



Section 4-172 - Submittal of certified electronic copies of regulations to Secretary of the State. Posting on eRegulations System. Effective date.

(a) After approval of a regulation as required by sections 4-169 and 4-170, or after reversal of a decision of the standing legislative regulation review committee by the General Assembly pursuant to section 4-171, each agency shall submit to the office of the Secretary of the State a certified electronic copy of such regulation. Concomitantly, the agency shall electronically file with the electronic copy of the regulation a statement from the department head or a duly authorized deputy department head of such agency certifying that the electronic copy of the regulation is a true and accurate copy of the regulation approved in accordance with sections 4-169 and 4-170. Each regulation when so electronically submitted shall be in the form prescribed by the Secretary of the State for posting on the eRegulations System, and each section of the regulation shall include the appropriate regulation section number and a section heading. The Secretary of the State shall post each such regulation on the eRegulations System not later than ten calendar days after the agency submission of the regulation.

(b) Each regulation hereafter adopted is effective upon its posting on the eRegulations System by the Secretary of the State in accordance with this section, except that: (1) If a later date is required by statute or specified in the regulation, the later date is the effective date; and (2) a regulation may not be effective before the effective date of the public act requiring or permitting the adoption of the regulation. Each emergency regulation shall be effective when posted on the eRegulations System by the Secretary of the State. The agency shall take appropriate measures to make emergency regulations known to the persons who may be affected by them.

(1971, P.A. 854, S. 7; P.A. 88-317, S. 7, 107; P.A. 12-92, S. 6; P.A. 13-247, S. 32; 13-274, S. 7; P.A. 14-187, S. 6; P.A. 16-58, S. 2.)

History: P.A. 88-317 added new Subsec. (b)(2), providing that a regulation may not be effective before effective date of act requiring or permitting the regulation, and made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 12-92 amended Subsec. (a) to replace provision re 2 certified copies with provision re a certified copy and an electronic copy, to require filing of agency statement certifying accuracy re electronic copy, to make technical changes, to delete provision re permanent register of regulations and to require online posting of regulations by the Secretary, amended Subsec. (b) to make regulations effective upon posting online rather than upon filing and to require agency to post emergency regulations online and deleted former Subsec. (c) re forwarding a copy for publication, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to make technical changes, to replace “certified copy and an electronic copy” with “certified electronic copy”, to require certification be concomitant and electronic and to add reference to prescribing of form by the Secretary, and amended Subsecs. (a) and (b) to replace references to posting online with references to posting on eRegulations System, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 14-187 amended Subsec. (a) to add reference to duly authorized deputy department head certification and to increase deadline for posting on system from 5 to 10 calendar days after submission and amended Subsec. (b) to delete reference to posting emergency regulations on eRegulations System, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 16-58 amended Subsec. (b) to delete former Subdiv. (3) re effective date of emergency regulation, to add provision re emergency regulation effective when posted on eRegulations System and to make a technical change.

Cited. 165 C. 448; 171 C. 691; 172 C. 263; 173 C. 462; 177 C. 356; 183 C. 313; 186 C. 153; 187 C. 458; 191 C. 173; Id., 384; 239 C. 32.

Cited. 1 CA 1.

Cited. 34 CS 225.



Section 4-173 - Omission of certain regulations from eRegulations System. Link to electronic copy. Maintenance of copy for public inspection.

The Secretary of the State may omit from the regulations of Connecticut state agencies posted on the eRegulations System (1) any regulation of a federal agency or a government agency of another state that is incorporated by reference into a Connecticut regulation, (2) any regulation that is incorporated by reference into a Connecticut regulation and to which a third party holds the intellectual property rights, (3) the State Building Code, (4) the State Fire Prevention Code, and (5) the State Fire Safety Code. The Secretary of the State may post a link on the eRegulations System to an electronic copy of the State Building Code, the State Fire Prevention Code, the State Fire Safety Code and any document incorporated by reference, if available and not prohibited by any state or federal law, rule or regulation. Such link shall not be considered to be a part of the official compilation of the regulations of Connecticut state agencies. Each agency that incorporates a document by reference into a regulation shall maintain a copy of such document readily available for public inspection in the principal office of the agency, except for a regulation of a federal agency or a government agency of another state that is published by or otherwise available in printed or electronic form from such federal or government agency. Copies of the State Building Code, the State Fire Prevention Code and the State Fire Safety Code shall be readily available for public inspection in the principal office of the Department of Administrative Services.

(1971, P.A. 854, S. 8; P.A. 76-297, S. 4; P.A. 80-471, S. 6; P.A. 83-277, S. 2, 3; P.A. 88-133; P.A. 05-288, S. 18; P.A. 12-92, S. 7; P.A. 13-247, S. 33; 13-274, S. 8; P.A. 14-187, S. 7; P.A. 16-215, S. 4.)

History: P.A. 76-297 deleted previous Subsec. (a) requiring publication of regulations and index by October 27, 1970, and relettered remaining Subsecs. accordingly, deleting provision for periodic publication of revised index by commission on official legal publications in current Subsec. (a) (formerly Subsec. (b)); P.A. 80-471 deleted reference to regulations adopted pursuant to Sec. 4-168(b) in Subsec. (b); P.A. 83-277 amended Subsec. (b) by allowing the publication of a correlated table of former and new section numbers for those regulations submitted with technical changes; P.A. 88-133 replaced exceptions to publication of regulations in Subsec. (c) with enumerated exceptions in Subsecs. (a) and (b), added a requirement in Subsecs. (a) and (b) for publication of notice of omitted regulations, inserted new Subsec. (c) requiring agencies to make regulations available for inspection and copying, added new Subsec. (e) requiring all regulations to be maintained in law libraries and made technical changes; P.A. 05-288 made technical changes in Subsecs. (a) and (b), effective July 13, 2005; P.A. 12-92 amended Subsec. (a) to delete provisions re Commission on Official Legal Publications publishing a compilation, add provisions re Secretary posting regulations online, delete reference to commercial publishing company in Subdiv. (1), delete former Subdivs. (2) and (3) re regulation too expensive or unduly cumbersome to publish, add new Subdiv. (2) re regulation incorporated by reference until licensing agreement is obtained and require that Secretary post web site links to incorporated or omitted regulations and that information be updated quarterly, deleted former Subsecs. (b) to (e) re publication by the commission in Connecticut Law Journal, public inspection of regulations, availability of published regulations at agencies and maintaining compilation in law libraries, and added new Subsec. (b) re online regulations being the official version and authorizing Secretary to adopt regulations, effective July 1, 2013; P.A. 13-247 replaced provisions re accessible and searchable online compilation of regulations with reference to eRegulations System, required Secretary, on and after October 1, 2014, to post notice of omitted regulation on system, deleted former Subsec. (b) re online compilation being official version and authorizing Secretary to adopt regulations re format of submitted regulations, and deleted Subsec. (a) designator, effective July 1, 2013; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2013; P.A. 14-187 deleted reference to licensing agreement under Sec. 4-67q, deleted provision requiring posting of notice of omitted regulations on system, replaced mandatory provision re link to incorporated by reference regulations and quarterly updates with discretionary provision and specified link not part of official compilation, added requirement for agency to maintain copy of regulations for public inspection at principal office and made technical changes; P.A. 16-215 added Subdivs. (3) to (5) re omission of State Building Code, State Fire Prevention Code and Fire Safety Code from eRegulations System and added provisions re link to such codes and copy of such codes to be available for public inspection, effective May 31, 2016.

Cited. 171 C. 691; 172 C. 263; 173 C. 462; 186 C. 153; 191 C. 173; 239 C. 32.

Cited. 1 CA 1; 25 CA 555.



Section 4-173a - Posting of implemented policies and procedures online.

Section 4-173a is repealed, effective June 19, 2013.

(P.A. 12-92, S. 11; P.A. 13-247, S. 388; 13-274, S. 12.)



Section 4-173b - Establishment of eRegulations System. Certification by Secretary of the State. Official compilation. Plan to maintain paper copies.

(a) The Secretary of the State shall establish and maintain the eRegulations System, which shall include a compilation of the regulations of Connecticut state agencies adopted by all state agencies subsequent to October 27, 1970. Such compilation may be a revision of the most current compilation published by the Commission on Official Legal Publications. The Commission on Official Legal Publications shall, within available appropriations, provide any assistance requested by the Secretary of the State in the creation of the eRegulations System. On and after the certification date the eRegulations System shall also include the official electronic regulation-making record described in section 4-168b. On and after the date the Secretary of the State certifies the eRegulations System as sufficient pursuant to this section, the regulations of Connecticut state agencies published by the Secretary on said system shall be the official compilation of the regulations of Connecticut state agencies for all purposes, including all legal and administrative proceedings. The Secretary of the State shall update the compilation of the regulations of Connecticut state agencies published on the eRegulations System at least monthly. The eRegulations System shall be easily accessible to and searchable by the public and shall enable members of the public to request and receive an electronic notification when an agency posts a notice of intent to adopt regulations in accordance with section 4-168. The Secretary of the State may specify the format in which state agencies shall submit the final approved version of such regulations and all other documents required pursuant to this section and sections 4-167, 4-168, 4-170 and 4-172, and all state agencies shall follow the instructions of the Secretary of the State with respect to agency submissions to the Secretary.

(b) The Secretary of the State shall post on the eRegulations System all effective regulations of Connecticut state agencies as provided by the Commission on Official Legal Publications and any updates thereto. The Secretary of the State shall designate such posting as an unofficial version of the regulations of Connecticut state agencies until such time as the Secretary certifies in writing that the compilation of the regulations of Connecticut state agencies published on the eRegulations System is technologically sufficient to serve as the official compilation of the regulations of Connecticut state agencies and the electronic repository for the regulation-making record. Such certification shall be published on the Secretary's Internet web site and in the Connecticut Law Journal. Until such time as the Secretary makes such certification concerning the official compilation: (1) The Secretary, upon receipt of the certified electronic copy of an approved regulation in accordance with section 4-172, shall forward an electronic copy of such regulation to the Commission on Official Legal Publications for publication in accordance with this section, (2) the Commission on Official Legal Publications shall continue to publish the regulations of Connecticut state agencies, and (3) such published version shall be the official version of said regulations.

(c) Each agency and quasi-public agency with regulatory authority shall post a conspicuous web site link to the eRegulations System on the agency's or quasi-public agency's Internet web site and shall, if practicable, link to the specific provisions of the regulations of Connecticut state agencies that concern the agency's or quasi-public agency's particular programs.

(d) Not later than January 1, 2014, the Secretary of the State shall develop and implement a plan to maintain a paper copy at the office of the Secretary of the State of all of the regulations of Connecticut state agencies posted on the eRegulations System.

(P.A. 13-247, S. 26; 13-274, S. 1; P.A. 14-187, S. 8; P.A. 16-58, S. 9.)

History: P.A. 13-247 and P.A. 13-274 effective July 1, 2013; P.A. 14-187 amended Subsec. (a) to make technical changes, add provision re compilation may be revision of most current published compilation, replace reference to October 1, 2014, with “certification date”, add requirement for monthly updates to compilation, add reference to posting of updates by Secretary, replace reference to eRegulations System being technologically sufficient with reference to compilation being technologically sufficient, add reference to electronic repository for regulation-making record and delete requirement re certification to be made on or before October 1, 2014; P.A. 16-58 redesignated provision in Subsec. (a) re posting of regulations on eRegulations System as new Subsec. (b), redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d) and further amended Subsec. (a) to add provision re system to enable electronic notification when agency posts notice of intent to adopt regulations, effective May 31, 2016.



Section 4-174 - Petition for regulation.

Any interested person may petition an agency requesting the promulgation, amendment, or repeal of a regulation. Each agency shall prescribe by regulation the form for petitions and the procedure for their submission, consideration, and disposition. Within thirty days after submission of a petition, the agency either shall deny the petition in writing stating its reasons for the denials or shall initiate regulation-making proceedings in accordance with section 4-168.

(1971, P.A. 854, S. 9.)

Cited. 169 C. 344; 171 C. 691; 172 C. 263; 173 C. 462; 179 C. 111; 186 C. 153; 191 C. 173; 239 C. 32. Section not intended to grant right to petition for regulations to persons who have no specific, legally protectible interest that would be, or potentially could be, affected by the regulations. 278 C. 197.

Cited. 1 CA 1.

Cited. 32 CS 300.



Section 4-175 - Declaratory judgment action to determine validity of a regulation or applicability of a statute, regulation or final decision.

(a) If a provision of the general statutes, a regulation or a final decision, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff and if an agency (1) does not take an action required by subdivision (1), (2) or (3) of subsection (e) of section 4-176, within sixty days of the filing of a petition for a declaratory ruling, (2) decides not to issue a declaratory ruling under subdivision (4) or (5) of subsection (e) of said section 4-176, or (3) is deemed to have decided not to issue a declaratory ruling under subsection (i) of said section 4-176, the petitioner may seek in the Superior Court a declaratory judgment as to the validity of the regulation in question or the applicability of the provision of the general statutes, the regulation or the final decision in question to specified circumstances. The agency shall be made a party to the action.

(b) When the action for declaratory judgment concerns the applicability or validity of a regulation, the agency shall, within thirty days after service of the complaint, transmit to the court the original or a certified copy of the regulation-making record relating to the regulation. The court may order the agency to transcribe any portion of the regulation-making record that has not been transcribed and transmit to the court the original or a certified copy of the transcription. By stipulation of all parties, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs.

(1971, P.A. 854, S. 10; P.A. 73-620, S. 7, 19; P.A. 76-436, S. 251, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; 88-317, S. 9, 107.)

History: P.A. 73-620 included regulations and agency orders, deleting references to rules and changed basis for rendering declaratory judgments; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-317; P.A. 88-317 designated former provisions as Subsec. (a), amended Subsec. (a) to allow action re applicability of provision of general statutes and to substantially revise agency action or inaction required before declaratory judgment may be sought and added Subsec. (b) re transmission of regulation-making record to court, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date.

Jurisdiction under section which specifically provides for declaratory judgments under the Uniform Administrative Procedure Act depends on whether plaintiff's rights or privileges have been threatened or impaired. 165 C. 448. Cited. 171 C. 691; 172 C. 263; 173 C. 352; 178 C. 586; 183 C. 76; 186 C. 153; 191 C. 173; 192 C. 460; 194 C. 165; 197 C. 554; 199 C. 609; 204 C. 67; 207 C. 346; 208 C. 663; 211 C. 436; 214 C. 256; 215 C. 616; 218 C. 335; 219 C. 520; 222 C. 414; 239 C. 32; Id., 124; Id., 599. Declaratory judgment procedures under section and Sec. 4-176 may not be used to bypass obligation to exhaust remedies in context of pending administrative proceeding; issuance of second chance notice under Sec. 4-182(c) does not on its own constitute institution of agency proceedings that would give plaintiff access to administrative remedy. 315 C. 196.

Cited. 1 CA 1; 6 CA 723; 17 CA 17; judgment reversed, see 212 C. 570; 34 CA 123. Court found no requirement that prisoner have a liberty interest before he can seek a determination as to validity of agency regulation that he claims interferes with or impairs or threatens to interfere with or impair his legal rights or privileges. 64 CA 258. Owner of land abutting property on which Department of Public Health recommended installation of a subsurface sewage disposal system does not have standing to challenge recommendation since no statute, regulation or decision applied to the facts. 65 CA 201.

Procedure to challenge regulation. 32 CS 153. Cited. 33 CS 86; 35 CS 13; 39 CS 99; Id., 462.



Section 4-176 - Declaratory rulings. Petitions. Regulations.

(a) Any person may petition an agency, or an agency may on its own motion initiate a proceeding, for a declaratory ruling as to the validity of any regulation, or the applicability to specified circumstances of a provision of the general statutes, a regulation, or a final decision on a matter within the jurisdiction of the agency.

(b) Each agency shall adopt regulations, in accordance with the provisions of this chapter, that provide for (1) the form and content of petitions for declaratory rulings, (2) the filing procedure for such petitions and (3) the procedural rights of persons with respect to the petitions.

(c) Within thirty days after receipt of a petition for a declaratory ruling, an agency shall give notice of the petition to all persons to whom notice is required by any provision of law and to all persons who have requested notice of declaratory ruling petitions on the subject matter of the petition.

(d) If the agency finds that a timely petition to become a party or to intervene has been filed according to the regulations adopted under subsection (b) of this section, the agency: (1) May grant a person status as a party if the agency finds that the petition states facts demonstrating that the petitioner's legal rights, duties or privileges shall be specifically affected by the agency proceeding; and (2) may grant a person status as an intervenor if the agency finds that the petition states facts demonstrating that the petitioner's participation is in the interests of justice and will not impair the orderly conduct of the proceedings. The agency may define an intervenor's participation in the manner set forth in subsection (d) of section 4-177a.

(e) Within sixty days after receipt of a petition for a declaratory ruling, an agency in writing shall: (1) Issue a ruling declaring the validity of a regulation or the applicability of the provision of the general statutes, the regulation, or the final decision in question to the specified circumstances, (2) order the matter set for specified proceedings, (3) agree to issue a declaratory ruling by a specified date, (4) decide not to issue a declaratory ruling and initiate regulation-making proceedings, under section 4-168, on the subject, or (5) decide not to issue a declaratory ruling, stating the reasons for its action.

(f) A copy of all rulings issued and any actions taken under subsection (e) of this section shall be promptly delivered to the petitioner and other parties personally or by United States mail, certified or registered, postage prepaid, return receipt requested.

(g) If the agency conducts a hearing in a proceeding for a declaratory ruling, the provisions of subsection (b) of section 4-177c, section 4-178 and section 4-179 shall apply to the hearing.

(h) A declaratory ruling shall be effective when personally delivered or mailed or on such later date specified by the agency in the ruling, shall have the same status and binding effect as an order issued in a contested case and shall be a final decision for purposes of appeal in accordance with the provisions of section 4-183. A declaratory ruling shall contain the names of all parties to the proceeding, the particular facts on which it is based and the reasons for its conclusion.

(i) If an agency does not issue a declaratory ruling within one hundred eighty days after the filing of a petition therefor, or within such longer period as may be agreed by the parties, the agency shall be deemed to have decided not to issue such ruling.

(j) The agency shall keep a record of the proceeding as provided in section 4-177.

(1971, P.A. 854, S. 11; P.A. 73-620, S. 8, 19; P.A. 82-349, S. 3, 4; 82-472, S. 178, 183; P.A. 88-317, S. 10, 107.)

History: P.A. 73-620 made issuance of declaratory rulings discretionary and made provision for procedure if agency fails to issue ruling if requested to do so; P.A. 82-349 added provision re appeals pursuant to Secs. 4-175 and 4-183; P.A. 82-472 made a technical change, replacing appeal with remedy consisting of action for declaratory judgment; P.A. 88-317 substituted new provisions for the entire former section, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 169 C. 344; 171 C. 691; 172 C. 263; 173 C. 352; 177 C. 356; 178 C. 586; 183 C. 67; Id., 76; 186 C. 153; 191 C. 173; 192 C. 460; 194 C. 165; 197 C. 91; Id., 554; 199 C. 609; 200 C. 133; 203 C. 295; 204 C. 137; 208 C. 663; Id., 709; 210 C. 349; Id., 531; 213 C. 184; 214 C. 256; Id., 726; 215 C. 616; 216 C. 253; 217 C. 130; 218 C. 335; 221 C. 422; 222 C. 414; 223 C. 450; 226 C. 792; 227 C. 545; 234 C. 424; 236 C. 681; 239 C. 32; Id., 124; Id., 599. The expansive right to petition for a declaratory ruling under section does not confer an automatic right to appeal under Sec. 4-183 which requires that the person appealing demonstrate aggrievement. 286 C. 698. A letter, that meets all of the characteristics of a request for a declaratory ruling, to a state agency by a person seeking a determination re the applicability of a statute to specific facts, may be treated as a petition for a declaratory ruling even if the author of the letter does not expressly invoke section; state agency's letter in response constituted a declaratory ruling; under the circumstances, declaratory judgment action may be treated as an administrative appeal under Sec. 4-183. 307 C. 470. Expansive right for any person to seek a declaratory ruling, and subsequent denial of the request, do not confer a right to appeal under Sec. 4-183 without pleading sufficient facts to show aggrievement. 312 C. 265. Declaratory judgment procedures under section and Sec. 4-175 may not be used to bypass obligation to exhaust remedies in context of pending administrative proceeding; issuance of second chance notice under Sec. 4-182(c) does not on its own constitute institution of agency proceedings that would give plaintiff access to administrative remedy. 315 C. 196.

Cited. 1 CA 1; 2 CA 68; 4 CA 117; 5 CA 253; 6 CA 723; 17 CA 17; judgment reversed, see 212 C. 570; 21 CA 629; Id., 678; 31 CA 400; judgment reversed, see 230 C. 459; 34 CA 123; 37 CA 653; judgment reversed, see 238 C. 361; 41 CA 827; 42 CA 631; 43 CA 133; 45 CA 83. In order to constitute a petition for declaratory judgment, plaintiff's e-mail correspondence with department needed to set forth specific circumstances and seek to have department apply a regulation, statute or final decision, on a matter in its jurisdiction, to those specific circumstances. 128 CA 777.

Challenge to regulation should begin with petition under section; adverse ruling is appealable under Sec. 4-183 and failure to issue ruling permits action under Sec. 4-175. 32 CS 153. Cited. 33 CS 86; 39 CS 99; Id., 462; 40 CS 381; 44 CS 1.



Section 4-176e - Agency hearings.

Except as otherwise required by the general statutes, a hearing in an agency proceeding may be held before (1) one or more hearing officers, provided no individual who has personally carried out the function of an investigator in a contested case may serve as a hearing officer in that case, or (2) one or more of the members of the agency.

(P.A. 88-317, S. 11, 107.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 217 C. 130; 226 C. 105; 239 C. 32.



Section 4-177 - Contested cases. Notice. Record.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b) The notice shall be in writing and shall include: (1) A statement of the time, place, and nature of the hearing; (2) a statement of the legal authority and jurisdiction under which the hearing is to be held; (3) a reference to the particular sections of the statutes and regulations involved; and (4) a short and plain statement of the matters asserted. If the agency or party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement shall be furnished.

(c) Unless precluded by law, a contested case may be resolved by stipulation, agreed settlement, or consent order or by the default of a party.

(d) The record in a contested case shall include: (1) Written notices related to the case; (2) all petitions, pleadings, motions and intermediate rulings; (3) evidence received or considered; (4) questions and offers of proof, objections and rulings thereon; (5) the official transcript, if any, of proceedings relating to the case, or, if not transcribed, any recording or stenographic record of the proceedings; (6) proposed final decisions and exceptions thereto; and (7) the final decision.

(e) Any recording or stenographic record of the proceedings shall be transcribed on request of any party. The requesting party shall pay the cost of such transcript. Nothing in this section shall relieve an agency of its responsibility under section 4-183 to transcribe the record for an appeal.

(1971, P.A. 854, S. 12; P.A. 73-620, S. 9, 10, 19; P.A. 88-317, S. 12, 107.)

History: P.A. 73-620 amended Subsec. (e) omitting statement of matters officially noticed, proposed findings and exceptions and staff memoranda or data submitted to hearing officer or agency members from record of contested case and amended Subsec. (f) to require party requesting transcript to pay its cost; P.A. 88-317 amended Subsec. (b) to require notice to be in writing, transferred provisions of former Subsec. (c) re opportunity to parties to respond and present evidence and argument to Sec. 4-177c, relettered former Subsec. (d) to Subsec. (c) and rephrased provisions of the subsection, relettered former Subsec. (e) to Subsec. (d) and amended Subsec. (e) to require notices, petitions, official transcript and proposed final decisions and exceptions and final decisions to be included in contested case record, relettered former Subsec. (f) to Subsec. (e) and amended Subsec. (e) by substituting “Any recording or stenographic record of the proceedings” for “Oral proceedings or any part thereof” and adding provision re agency responsibility to transcribe the record for an appeal, and transferred provisions of former Subsec. (g), which required findings of fact to be based exclusively on the evidence and on matters officially noticed, to Sec. 4-180, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Notice of hearing under Sec. 10-151(b) which did not include two of the charges against the teacher held insufficient; findings of fact must be based on matters “officially noticed” as well as on the evidence. 167 C. 368. Cited. 171 C. 691; 172 C. 263; 173 C. 462; 176 C. 82; Id., 191; 177 C. 78; 183 C. 128; 186 C. 153; 188 C. 90; 191 C. 173; 207 C. 77; Id., 296; 208 C. 442; 210 C. 531; 211 C. 508; 213 C. 184; 214 C. 726; 215 C. 474; Id., 616; 223 C. 618; 228 C. 651; 239 C. 32.

Cited. 1 CA 1; 4 CA 117, 121; 9 CA 622; 33 CA 727; 34 CA 123; 37 CA 653; judgment reversed, see 238 C. 361. Notification by letter from complainant that requested information has been received, which was the same manner in which complainant initially notified commission of the contested case, constitutes a formal withdrawal of the complaint and therefore terminates commission's jurisdiction over the issue. 103 CA 571.

Administrative adjudication of no refund, not contested case. 30 CS 118. Cited. Id., 120; 34 CS 225; 39 CS 99; Id., 462; 41 CS 211; 42 CS 1; Id., 599.

Subsec. (b):

Subdiv. (4): Notice which failed to include several charges in “matters asserted” was prejudicial violation of Subsec. 167 C. 368. Cited. 174 C. 366. Subdiv. (2): Notice of hearing deemed legally sufficient where it cited statutory authorities of jurisdiction and under which violations claimed. 177 C. 515. Cited. 200 C. 489; 220 C. 86; 232 C. 57.

Cited. 22 CA 181; 41 CA 866.

Cited. 40 CS 226; 43 CS 340.



Section 4-177a - Contested cases. Party, intervenor status.

(a) The presiding officer shall grant a person status as a party in a contested case if that officer finds that: (1) Such person has submitted a written petition to the agency and mailed copies to all parties, at least five days before the date of hearing; and (2) the petition states facts that demonstrate that the petitioner's legal rights, duties or privileges shall be specifically affected by the agency's decision in the contested case.

(b) The presiding officer may grant any person status as an intervenor in a contested case if that officer finds that: (1) Such person has submitted a written petition to the agency and mailed copies to all parties, at least five days before the date of hearing; and (2) the petition states facts that demonstrate that the petitioner's participation is in the interests of justice and will not impair the orderly conduct of the proceedings.

(c) The five-day requirement in subsections (a) and (b) of this section may be waived at any time before or after commencement of the hearing by the presiding officer on a showing of good cause.

(d) If a petition is granted pursuant to subsection (b) of this section, the presiding officer may limit the intervenor's participation to designated issues in which the intervenor has a particular interest as demonstrated by the petition and shall define the intervenor's rights to inspect and copy records, physical evidence, papers and documents, to introduce evidence, and to argue and cross-examine on those issues. The presiding officer may further restrict the participation of an intervenor in the proceedings, including the rights to inspect and copy records, to introduce evidence and to cross-examine, so as to promote the orderly conduct of the proceedings.

(P.A. 88-317, S. 20, 107.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 233 C. 486; 234 C. 624; 239 C. 32.

Cited. 30 CA 85; 35 CA 455; 37 CA 653; judgment reversed, see 238 C. 361.



Section 4-177b - Contested cases. Presiding officer. Subpoenas and production of documents.

In a contested case, the presiding officer may administer oaths, take testimony under oath relative to the case, subpoena witnesses and require the production of records, physical evidence, papers and documents to any hearing held in the case. If any person disobeys the subpoena or, having appeared, refuses to answer any question put to him or to produce any records, physical evidence, papers and documents requested by the presiding officer, the agency may apply to the superior court for the judicial district of Hartford or for the judicial district in which the person resides, or to any judge of that court if it is not in session, setting forth the disobedience to the subpoena or refusal to answer or produce, and the court or judge shall cite the person to appear before the court or judge to show cause why the records, physical evidence, papers and documents should not be produced or why a question put to him should not be answered. Nothing in this section shall be construed to limit the authority of the agency or any party as otherwise allowed by law.

(P.A. 88-230, S. 1, 12; 88-317, S. 15, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 required substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1991; P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 239 C. 32.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.



Section 4-177c - Contested cases. Documents. Evidence. Arguments. Statements.

(a) In a contested case, each party and the agency conducting the proceeding shall be afforded the opportunity (1) to inspect and copy relevant and material records, papers and documents not in the possession of the party or such agency, except as otherwise provided by federal law or any other provision of the general statutes, and (2) at a hearing, to respond, to cross-examine other parties, intervenors, and witnesses, and to present evidence and argument on all issues involved.

(b) Persons not named as parties or intervenors may, in the discretion of the presiding officer, be given an opportunity to present oral or written statements. The presiding officer may require any such statement to be given under oath or affirmation.

(P.A. 88-317, S. 13, 107; P.A. 89-174, S. 1, 7.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 divided Subsec. (a) into Subdivs. and, in Subdiv. (1), added “except as otherwise provided by federal law or any other provision of the general statutes” and amended Subsec. (b) to allow, instead of require, presiding officer to require statements under Subsec. (b) to be given under oath or affirmation and to delete sentence re procedure for presiding officer to follow if he proposes to consider such statements as evidence.

Cited. 223 C. 618; 226 C. 105; 239 C. 32.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.

Cited. 44 CS 21.



Section 4-178 - Contested cases. Evidence.

In contested cases: (1) Any oral or documentary evidence may be received, but the agency shall, as a matter of policy, provide for the exclusion of irrelevant, immaterial or unduly repetitious evidence; (2) agencies shall give effect to the rules of privilege recognized by law; (3) when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form; (4) documentary evidence may be received in the form of copies or excerpts, if the original is not readily available, and upon request, parties and the agency conducting the proceeding shall be given an opportunity to compare the copy with the original; (5) a party and such agency may conduct cross-examinations required for a full and true disclosure of the facts; (6) notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the agency's specialized knowledge; (7) parties shall be notified in a timely manner of any material noticed, including any agency memoranda or data, and they shall be afforded an opportunity to contest the material so noticed; and (8) the agency's experience, technical competence, and specialized knowledge may be used in the evaluation of the evidence.

(1971, P.A. 854, S. 13; P.A. 73-620, S. 11, 19; P.A. 88-317, S. 14, 107.)

History: P.A. 73-620 deleted former provisions regarding rules of evidence and objections to evidentiary offers, replacing them with allowance for any oral or documentary evidence; P.A. 88-317 made minor and technical changes and renumbered the subdivisions, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Evidence concerning charges not included in notice to teacher re hearing under Sec. 10-151(b) is irrelevant. 167 C. 368. Having decided to proceed without counsel, plaintiff cannot claim he was prejudiced by admission of evidence to which he did not object. 168 C. 94. Cited. Id., 435; 170 C. 141; 171 C. 691; Id., 705; 172 C. 263; 173 C. 462; 177 C. 78; Id., 344; 183 C. 128; 186 C. 153; 191 C. 173; 211 C. 508; 215 C. 474; Id., 616; 216 C. 627; 218 C. 256; 220 C. 86; 223 C. 618; 226 C. 105; 228 C. 651; 231 C. 602; 237 C. 209; 239 C. 32.

Cited. 1 CA 1; 4 CA 307; Id., 359; 9 CA 622; 10 CA 90; 22 CA 181, 189; Id., 193; 24 CA 662; judgment reversed, see 223 C. 618; 27 CA 346; 33 CA 727; 34 CA 123; 37 CA 653; judgment reversed, see 238 C. 361. Subdiv. (8): Although parties are entitled to notice of any nonrecord facts that will constitute proof in a case, the composition of an administrative board, as well as statute, put plaintiff on notice that the board would use its own expertise when determining whether plaintiff's alleged acts conformed to the standard of care. 60 CA 775.

Subdiv. (4): Notice requirements are to protect parties from surprising and unexpected material or evidence; previous findings of Insurance Commissioner in same matter not prejudicial. 32 CS 257. Cited. 34 CS 225; 36 CS 18; 39 CS 99; Id., 462; 42 CS 1; Id., 413; Id., 602; 44 CS 21. Subdiv. (1): Hearsay evidence may be admitted as long as it is reliable and probative. 47 CS 228.



Section 4-178a - Contested cases and declaratory ruling proceedings. Review of preliminary, procedural or evidentiary rulings.

If a hearing in a contested case or in a declaratory ruling proceeding is held before a hearing officer or before less than a majority of the members of the agency who are authorized by law to render a final decision, a party, if permitted by regulation and before rendition of the final decision, may request a review by a majority of the members of the agency, of any preliminary, procedural or evidentiary ruling made at the hearing. The majority of the members may make an appropriate order, including the reconvening of the hearing.

(P.A. 88-317, S. 22, 107.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 217 C. 130; 239 C. 32.



Section 4-179 - Agency proceedings. Proposed final decision.

(a) When, in an agency proceeding, a majority of the members of the agency who are to render the final decision have not heard the matter or read the record, the decision, if adverse to a party, shall not be rendered until a proposed final decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the members of the agency who are to render the final decision.

(b) A proposed final decision made under this section shall be in writing and contain a statement of the reasons for the decision and a finding of facts and conclusion of law on each issue of fact or law necessary to the decision, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its findings.

(c) Except when authorized by law to render a final decision for an agency, a hearing officer shall, after hearing a matter, make a proposed final decision.

(d) The parties and the agency conducting the proceeding, by written stipulation, may waive compliance with this section.

(1971, P.A. 854, S. 14; P.A. 88-317, S. 16, 107; P.A. 13-279, S. 1.)

History: P.A. 88-317 divided former section into Subsecs. (a) and (d), amended Subsec. (a) to apply to agency proceedings instead of contested cases only, to substitute “members” for “officials” and “matter” for “case” and to clarify references to “decision”, added Subsec. (b) clarifying and rephrasing former provisions, added Subsec. (c) re proposed final decision by hearing officer, and amended Subsec. (d) by inserting “and the agency conducting the proceeding”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 13-279 amended Subsec. (b) by adding “, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its findings”.

Cited. 171 C. 691; 172 C. 263; 173 C. 462; 186 C. 153; 191 C. 173; 207 C. 346; 219 C. 168; 220 C. 86; 228 C. 651; 231 C. 308; 233 C. 296; 234 C. 312; 239 C. 32.

Cited. 1 CA 1; 9 CA 622; 15 CA 205; 34 CA 343; 45 CA 476. Plaintiffs' failure to file exceptions or present oral argument pursuant to section was not tantamount to failing to challenge the proposed decision and thus plaintiffs were not barred from raising their claims on appeal. 144 CA 337.

Cited. 42 CS 413; 43 CS 457.



Section 4-180 - Contested cases. Final decision. Application to court upon agency failure.

(a) Each agency shall proceed with reasonable dispatch to conclude any matter pending before it and, in all contested cases, shall render a final decision within ninety days following the close of evidence or the due date for the filing of briefs, whichever is later, in such proceedings.

(b) If any agency fails to comply with the provisions of subsection (a) of this section in any contested case, any party thereto may apply to the superior court for the judicial district of Hartford for an order requiring the agency to render a final decision forthwith. The court, after hearing, shall issue an appropriate order.

(c) A final decision in a contested case shall be in writing or orally stated on the record and, if adverse to a party, shall include the agency's findings of fact and conclusions of law necessary to its decision, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its decision. Findings of fact shall be based exclusively on the evidence in the record and on matters noticed. The agency shall state in the final decision the name of each party and the most recent mailing address, provided to the agency, of the party or his authorized representative. The final decision shall be delivered promptly to each party or his authorized representative, personally or by United States mail, certified or registered, postage prepaid, return receipt requested. The final decision shall be effective when personally delivered or mailed or on a later date specified by the agency.

(1971, P.A. 854, S. 15; P.A. 73-620, S. 17, 19; P.A. 75-529, S. 3, 4; P.A. 77-452, S. 46, 72; P.A. 78-280, S. 5, 127; P.A. 79-631, S. 23, 111; P.A. 88-230, S. 1, 12; 88-317, S. 17, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 13-279, S. 2.)

History: P.A. 73-620 deleted detailed provisions for contents of final decision or order concerning findings of fact and conclusions of law; P.A. 75-529 added Subsecs. (a) and (b) and made former provisions Subsec. (c); P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 79-631 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (a) by inserting “or the due date for the” and “, whichever is later”, amended Subsec. (b) by repealing provisions allowing any interested person to apply to superior court and repealing exception to requirement for court order if agency establishes to satisfaction of the court reasonable cause for failure to comply with Subsec. (a) and substantially amended Subsec. (c) re form, content, basis, delivery and effective date of final decisions in contested cases, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 13-279 amended Subsec. (c) by adding “, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its decision”.

Failure to comply with former section requirements in sending plaintiff notice of final decision did not render defendant's action void. 168 C. 94. Cited. 171 C. 691; 172 C. 263; 173 C. 462; 186 C. 153; 191 C. 173; Id., 384; 204 C. 60; 207 C. 683; 210 C. 597; 220 C. 86; 228 C. 651; 232 C. 57; 233 C. 296; 234 C. 312; 239 C. 32.

Cited. 1 CA 1; 2 CA 689; 9 CA 622.

Cited. 43 CS 340; Id., 386; Id., 457; 44 CS 90.

Subsec. (c):

Cited. 205 C. 324. Oral decision of an agency discussed. 232 C. 181. Cited. 237 C. 209; 239 C. 437.

Cited. 37 CA 777.



Section 4-180a - Indexing of written orders and final decisions.

(a) In addition to other requirements imposed by any provision of law, each agency shall index, by name and subject, all written orders and final decisions rendered on or after October 1, 1989, and shall make them available for public inspection and copying, to the extent required by the Freedom of Information Act, as defined in section 1-200.

(b) No written order or final decision may be relied on as precedent by an agency until it has been made available for public inspection and copying. On and after October 1, 1989, no written order or final decision, regardless of when rendered, may be relied on as precedent by an agency unless it also has been indexed by name and subject.

(P.A. 88-317, S. 18, 107; P.A. 89-174, S. 2, 7; P.A. 97-47, S. 27.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 amended Subsec. (a) by requiring indexing of only orders and decisions “rendered on or after October 1, 1989” and, in Subsec. (b), added “regardless of when rendered” and made a technical change; P.A. 97-47 amended Subsec. (a) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”.

Cited. 233 C. 486; 239 C. 32.



Section 4-181 - Contested cases. Communications by or to hearing officers and members of an agency.

(a) Unless required for the disposition of ex parte matters authorized by law, no hearing officer or member of an agency who, in a contested case, is to render a final decision or to make a proposed final decision shall communicate, directly or indirectly, in connection with any issue of fact, with any person or party, or, in connection with any issue of law, with any party or the party's representative, without notice and opportunity for all parties to participate.

(b) Notwithstanding the provisions of subsection (a) of this section, a member of a multimember agency may communicate with other members of the agency regarding a matter pending before the agency, and members of the agency or a hearing officer may receive the aid and advice of members, employees, or agents of the agency if those members, employees, or agents have not received communications prohibited by subsection (a) of this section.

(c) Unless required for the disposition of ex parte matters authorized by law, no party or intervenor in a contested case, no other agency, and no person who has a direct or indirect interest in the outcome of the case, shall communicate, directly or indirectly, in connection with any issue in that case, with a hearing officer or any member of the agency, or with any employee or agent of the agency assigned to assist the hearing officer or members of the agency in such case, without notice and opportunity for all parties to participate in the communication.

(d) The provisions of this section apply from the date the matter pending before the agency becomes a contested case to and including the effective date of the final decision. Except as may be otherwise provided by regulation, each contested case shall be deemed to have commenced on the date designated by the agency for that case, but in no event later than the date of hearing.

(1971, P.A. 854, S. 16; P.A. 88-317, S. 19, 107; P.A. 89-174, S. 3, 7.)

History: P.A. 88-317 designated former section as Subsec. (a) and amended Subsec. (a) to apply restriction on communications to a “hearing officer or member of any agency” instead of to “members or employees of an agency”, to insert “final”, to substitute “proposed final decision” for “findings of fact and conclusions of law in a contested case”, and to make technical changes, deleted provision authorizing agency members to communicate with each other and to have the aid and advice of personal assistants and substituted new Subsec. (b) re communications among members of multimember agency and receipt of aid and advice by members of an agency or a hearing officer and added new Subsec. (c) re communications involving parties, intervenors, other agencies and persons having an interest in the outcome and new Subsec. (d) re period when section applicable, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 deleted provision in Subsec. (b) which had required agency to disclose in case record identity of employees or agents communicating with an agency member or a hearing officer.

Cited. 168 C. 435; 171 C. 691; 172 C. 263; 173 C. 462; 183 C. 128; 186 C. 153; 191 C. 173. Once violation of statute proved by party seeking relief, burden shifts to agency to prove no prejudice resulted from prohibited ex parte communication; waiver of claim to disqualification discussed. 202 C. 453. Where record shows prima facie violation of section, burden shifted to agency to prove no resulting prejudice. 207 C. 296. Cited. 212 C. 471; 215 C. 49; 226 C. 105; 239 C. 32.

Cited. 1 CA 1. To be entitled to relief, plaintiff must show prejudice to his rights resulting from an ex parte communication in violation of statute. 4 CA 143. Cited. 9 CA 622; 27 CA 495; judgment reversed, see 225 C. 499; 36 CA 587; 37 CA 777; 43 CA 512; 44 CA 622. Investigator's report cannot be construed as ex parte communication where other party has notice of report and opportunity to participate in presentation of allegations to the fact finder. 47 CA 325. Plaintiff was deprived of due process of law when commissioner engaged in ex parte communications with plaintiff's former attorney and issued unilateral order awarding attorney's fees without providing plaintiff with notice or opportunity to present evidence. Id., 391.

Subsec. (b):

Cited. 37 CA 653; judgment reversed, see 238 C. 361. It was not improper for zoning commission to consider memorandum after close of public hearing because it was sent from one commission member to another concerning commission's deliberations and contained a summary of the member's opinion. 112 CA 484.



Section 4-181a - Contested cases. Reconsideration. Modification.

(a)(1) Unless otherwise provided by law, a party in a contested case may, within fifteen days after the personal delivery or mailing of the final decision, file with the agency a petition for reconsideration of the decision on the ground that: (A) An error of fact or law should be corrected; (B) new evidence has been discovered which materially affects the merits of the case and which for good reasons was not presented in the agency proceeding; or (C) other good cause for reconsideration has been shown. Within twenty-five days of the filing of the petition, the agency shall decide whether to reconsider the final decision. The failure of the agency to make that determination within twenty-five days of such filing shall constitute a denial of the petition.

(2) Within forty days of the personal delivery or mailing of the final decision, the agency, regardless of whether a petition for reconsideration has been filed, may decide to reconsider the final decision.

(3) If the agency decides to reconsider a final decision, pursuant to subdivision (1) or (2) of this subsection, the agency shall proceed in a reasonable time to conduct such additional proceedings as may be necessary to render a decision modifying, affirming or reversing the final decision, provided such decision made after reconsideration shall be rendered not later than ninety days following the date on which the agency decides to reconsider the final decision. If the agency fails to render such decision made after reconsideration within such ninety-day period, the original final decision shall remain the final decision in the contested case for purposes of any appeal under the provisions of section 4-183.

(4) Except as otherwise provided in subdivision (3) of this subsection, an agency decision made after reconsideration pursuant to this subsection shall become the final decision in the contested case in lieu of the original final decision for purposes of any appeal under the provisions of section 4-183, including, but not limited to, an appeal of (A) any issue decided by the agency in its original final decision that was not the subject of any petition for reconsideration or the agency's decision made after reconsideration, (B) any issue as to which reconsideration was requested but not granted, and (C) any issue that was reconsidered but not modified by the agency from the determination of such issue in the original final decision.

(b) On a showing of changed conditions, the agency may reverse or modify the final decision, at any time, at the request of any person or on the agency's own motion. The procedure set forth in this chapter for contested cases shall be applicable to any proceeding in which such reversal or modification of any final decision is to be considered. The party or parties who were the subject of the original final decision, or their successors, if known, and intervenors in the original contested case, shall be notified of the proceeding and shall be given the opportunity to participate in the proceeding. Any decision to reverse or modify a final decision shall make provision for the rights or privileges of any person who has been shown to have relied on such final decision.

(c) The agency may, without further proceedings, modify a final decision to correct any clerical error. A person may appeal that modification under the provisions of section 4-183 or, if an appeal is pending when the modification is made, may amend the appeal.

(P.A. 88-317, S. 21, 107; P.A. 89-174, S. 4, 7; P.A. 06-32, S. 1.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 renumbered Subdivs. in Subsec. (a) to add Subdiv. (2) authorizing agency to reconsider final decision on its own initiative, amended Subsec. (b) by substituting “final decision” for “order” and made minor changes in wording throughout section; P.A. 06-32 amended Subsec. (a) by inserting provisions in Subdiv. (3) re ninety-day period for rendering a decision made after reconsideration and adding Subdiv. (4) re decision made after reconsideration to become the final decision for purposes of appeal.

Cited. 232 C. 181; 234 C. 411; 235 C. 128; 238 C. 361; 239 C. 32. Agency decision that is subject to motion for reconsideration is not a final decision from which appeal may be taken even if party appealing decision is not aggrieved by portion of agency decision that is subject of motion for reconsideration. 311 C. 259.

Cited. 30 CA 738. Failure to file petition for reconsideration in timely manner resulted in dismissal of plaintiff's appeal for lack of subject matter jurisdiction. 61 CA 137.

Subsec. (a):

Cited. 37 CA 653; judgment reversed, see 238 C. 361. Commissioner's decision denying plaintiff's petition for reconsideration does not fit within definition of “contested case” because it is not a final decision. 61 CA 137.

Subsec. (b):

Cited. 227 C. 545; 236 C. 722. Proceeding on plaintiff's motions under section did not give rise to a contested case within meaning of Uniform Administrative Procedure Act; therefore denial of plaintiff's motions was not appealable to the Superior Court; judgment of Appellate Court in 37 CA 653 reversed. 238 C. 361.



Section 4-182 - Matters involving licenses.

(a) When the grant, denial or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license shall not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action and the specific provisions of the general statutes or of regulations adopted by the agency that authorize such intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

(d) (1) When an agency is authorized under the general statutes to issue a license, but is not specifically authorized to revoke or suspend such license, the agency may: (A) Revoke or suspend such license in accordance with the provisions of subsection (c) of this section; or (B) (i) adopt regulations, in accordance with the provisions of chapter 54, that provide a procedure for the revocation or suspension of such license consistent with the requirements of said subsection (c), and (ii) revoke or suspend such license in accordance with such regulations.

(2) Nothing in this subsection shall be construed to affect (A) the validity of any regulation adopted in accordance with this chapter and effective on or before October 1, 1999, or (B) any contested case in which a notice under section 4-177 is issued on or before October 1, 1999.

(1971, P.A. 854, S. 17; P.A. 99-90, S. 1; P.A. 13-279, S. 3.)

History: P.A. 99-90 added Subsec. (d) re agency authorization to revoke or suspend a license; P.A. 13-279 amended Subsec. (c) by adding “and the specific provisions of the general statutes or of regulations adopted by the agency that authorize such intended action”.

Cited. 171 C. 691; 172 C. 263; 173 C. 462; 186 C. 153; 191 C. 173; 207 C. 77; Id., 698; 211 C. 508; 213 C. 184; 239 C. 32.

Cited. 1 CA 1; 9 CA 622; 27 CA 495; judgment reversed, see 225 C. 499.

Cited. 40 CS 226.

Subsec. (c):

Cited. 207 C. 698; 214 C. 560; 220 C. 86; 223 C. 618; 235 C. 128. Since phrase “institution of agency proceedings” means the institution of a particular action at law or case in litigation and “proceeding” encompasses a broader category of events than that encompassed by a hearing or final decision, Department of Public Utility Control instituted proceedings against plaintiff when it issued the letter to plaintiff informing it of its initiation of the new investigation; grounds for revocation of license must be more than self-evident to the licensee, thus Department of Public Utility Control's letter to licensee which merely advised that department had initiated an investigation into whether it should revoke licensee's certificate of public convenience and necessity, stated certain departmental procedural practices and indicated that licensee was designated as a party to the proceeding without reference to the basis underlying initiation of the proceeding did not satisfy statutory requirements because the letter commenced revocation proceedings and could not have provided licensee with notice and opportunity to show compliance prior to institution of the proceeding; “opportunity to show compliance” provision represents a “second chance” doctrine which allows licensee opportunity to put its house in lawful order before more formal agency proceedings are undertaken; court did not interpret Subsec. as requiring a hearing or opportunity for a hearing prior to revocation of license or as component of the “opportunity to show compliance” provision. 270 C. 778. Issuance of second chance notice under Subsec. is precursor to formal license revocation process governed by Sec. 4-177(b) and does not on its own constitute the institution of agency proceedings; agency proceeding by Insurance Department is not instituted until department commences a contested case proceeding in accordance with regulation implementing Sec. 4-177(b). 315 C. 196.

Cited. 14 CA 552; 24 CA 662; judgment reversed, see 223 C. 618; 34 CA 343; 37 CA 777. Where plaintiff had been given ample notice of charges against him and had a sufficient opportunity to be heard, failure of state electrical work examining board to hold a compliance hearing prior to license revocation did not deprive plaintiff of his statutory or constitutional rights. 104 CA 655.



Section 4-183 - Appeal to Superior Court.

(a) A person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision may appeal to the Superior Court as provided in this section. The filing of a petition for reconsideration is not a prerequisite to the filing of such an appeal.

(b) A person may appeal a preliminary, procedural or intermediate agency action or ruling to the Superior Court if (1) it appears likely that the person will otherwise qualify under this chapter to appeal from the final agency action or ruling and (2) postponement of the appeal would result in an inadequate remedy.

(c) (1) Within forty-five days after mailing of the final decision under section 4-180 or, if there is no mailing, within forty-five days after personal delivery of the final decision under said section, or (2) within forty-five days after the agency denies a petition for reconsideration of the final decision pursuant to subdivision (1) of subsection (a) of section 4-181a, or (3) within forty-five days after mailing of the final decision made after reconsideration pursuant to subdivisions (3) and (4) of subsection (a) of section 4-181a or, if there is no mailing, within forty-five days after personal delivery of the final decision made after reconsideration pursuant to said subdivisions, or (4) within forty-five days after the expiration of the ninety-day period required under subdivision (3) of subsection (a) of section 4-181a if the agency decides to reconsider the final decision and fails to render a decision made after reconsideration within such period, whichever is applicable and is later, a person appealing as provided in this section shall serve a copy of the appeal on the agency that rendered the final decision at its office or at the office of the Attorney General in Hartford and file the appeal with the clerk of the superior court for the judicial district of New Britain or for the judicial district wherein the person appealing resides or, if that person is not a resident of this state, with the clerk of the court for the judicial district of New Britain. Within that time, the person appealing shall also serve a copy of the appeal on each party listed in the final decision at the address shown in the decision, provided failure to make such service within forty-five days on parties other than the agency that rendered the final decision shall not deprive the court of jurisdiction over the appeal. Service of the appeal shall be made by United States mail, certified or registered, postage prepaid, return receipt requested, without the use of a state marshal or other officer, or by personal service by a proper officer or indifferent person making service in the same manner as complaints are served in ordinary civil actions. If service of the appeal is made by mail, service shall be effective upon deposit of the appeal in the mail.

(d) The person appealing, not later than fifteen days after filing the appeal, shall file or cause to be filed with the clerk of the court an affidavit, or the state marshal's return, stating the date and manner in which a copy of the appeal was served on each party and on the agency that rendered the final decision, and, if service was not made on a party, the reason for failure to make service. If the failure to make service causes prejudice to any party to the appeal or to the agency, the court, after hearing, may dismiss the appeal.

(e) If service has not been made on a party, the court, on motion, shall make such orders of notice of the appeal as are reasonably calculated to notify each party not yet served.

(f) The filing of an appeal shall not, of itself, stay enforcement of an agency decision. An application for a stay may be made to the agency, to the court or to both. Filing of an application with the agency shall not preclude action by the court. A stay, if granted, shall be on appropriate terms.

(g) Within thirty days after the service of the appeal, or within such further time as may be allowed by the court, the agency shall transcribe any portion of the record that has not been transcribed and transmit to the reviewing court the original or a certified copy of the entire record of the proceeding appealed from, which shall include the agency's findings of fact and conclusions of law, separately stated. By stipulation of all parties to such appeal proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(h) If, before the date set for hearing on the merits of an appeal, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(i) The appeal shall be conducted by the court without a jury and shall be confined to the record. If alleged irregularities in procedure before the agency are not shown in the record or if facts necessary to establish aggrievement are not shown in the record, proof limited thereto may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(j) The court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact. The court shall affirm the decision of the agency unless the court finds that substantial rights of the person appealing have been prejudiced because the administrative findings, inferences, conclusions, or decisions are: (1) In violation of constitutional or statutory provisions; (2) in excess of the statutory authority of the agency; (3) made upon unlawful procedure; (4) affected by other error of law; (5) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or (6) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion. If the court finds such prejudice, it shall sustain the appeal and, if appropriate, may render a judgment under subsection (k) of this section or remand the case for further proceedings. For purposes of this section, a remand is a final judgment.

(k) If a particular agency action is required by law, the court, on sustaining the appeal, may render a judgment that modifies the agency decision, orders the particular agency action, or orders the agency to take such action as may be necessary to effect the particular action.

(l) In all appeals taken under this section, costs may be taxed in favor of the prevailing party in the same manner, and to the same extent, that costs are allowed in judgments rendered by the Superior Court. No costs shall be taxed against the state, except as provided in section 4-184a.

(m) In any case in which a person appealing claims that he cannot pay the costs of an appeal under this section, he shall, within the time permitted for filing the appeal, file with the clerk of the court to which the appeal is to be taken an application for waiver of payment of such fees, costs and necessary expenses, including the requirements of bond, if any. The application shall conform to the requirements prescribed by rule of the judges of the Superior Court. After such hearing as the court determines is necessary, the court shall render its judgment on the application, which judgment shall contain a statement of the facts the court has found, with its conclusions thereon. The filing of the application for the waiver shall toll the time limits for the filing of an appeal until such time as a judgment on such application is rendered.

(1971, P.A. 854, S. 18; P.A. 73-620, S. 12–14, 18, 19; P.A. 76-436, S. 252, 681; P.A. 77-603, S. 1, 125; P.A. 78-280, S. 10, 127; P.A. 79-163; P.A. 84-43, S. 1; P.A. 88-230, S. 1, 12; 88-317, S. 23, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-39; 99-215, S. 24, 29; P.A. 00-99, S. 20, 154; P.A. 06-32, S. 2.)

History: P.A. 73-620 added proviso that in conflict between state and federal statutes or regulations, federal provisions prevail, required that record contain findings of fact and conclusions of law changed place for filing petition from Hartford county court of common pleas to court where aggrieved person resides and added Subsec. (h) re waiver of fees; P.A. 76-436 replaced court of common pleas with superior court and included judicial districts, effective July 1, 1978; P.A. 77-603 allowed party to file petition in Hartford county in certain instances, inserted new Subsec. (h) re costs and relettered former Subsec. (h) as Subsec. (i); P.A. 78-280 deleted references to court of common pleas and counties and replaced reference to Hartford county with “the judicial district of Hartford-New Britain”; P.A. 79-163 changed time for filing petition from 30 to 45 days after decision and provided for notifying agency of appeal; P.A. 84-43 amended Subsec. (b) by providing that if a rehearing is requested the time periods for filing a petition and serving copies of the petition runs from the “mailing of the notice” of the decision, and by providing that service may be made upon an agency by mail “without the use of a sheriff or other officer”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 substantially amended the section, repealing, adding, rephrasing and reordering provisions, adding new subsections and relettering existing subsections, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-39 amended Subsec. (c) by clarifying that service of appeal by mail is effective upon depositing appeal in mail; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999; P.A. 00-99 changed reference to sheriff to state marshal in Subsecs. (c) and (d), effective December 1, 2000; P.A. 06-32 amended Subsec. (c) by designating existing provision re 45-day period after mailing or personal delivery of the final decision as new Subdiv. (1), adding new Subdivs. (2) to (4) re time periods applicable in the case of reconsideration of the final decision, specifying “whichever is applicable and is later” and deleting former subdiv. designators.

Cited. 168 C. 413; Id., 435; 171 C. 345; Id., 691; 172 C. 263. Applies to appeals from decisions of claims commission when not precluded by Sec. 4-164(b). Id., 603. Cited. 173 C. 352. To qualify under section for an appeal to the courts from final appeal of an administrative agency, one must demonstrate he is aggrieved by the decision, that he has a personal and legal interest in the subject matter and that such interest has been specially and adversely affected by the decision. Id., 384. Cited. Id., 462, 465, 467, 469; 176 C. 1; Id., 191; Id., 533; 177 C. 584; Id., 599; Id., 610; Id., 623; 179 C. 111; Id., 415; Id., 694; 183 C. 76; Id., 128; 184 C. 75; 186 C. 153; Id., 198; 188 C. 44. Exceptions to doctrine of exhaustion of administrative remedies discussed. Id., 90. Cited. Id., 152; 191 C. 173; Id., 384. An agency decision to reject a bid or to award a contract has none of the attributes of a formal hearing, nor is a formal hearing required by law; for this reason, the agency's decision does not involve a contested case and the disappointed bidder cannot assert standing under statute. Id., 497. Cited. 192 C. 234; 193 C. 379; 194 C. 677; 195 C. 534; Id., 543; 196 C. 451; 197 C. 320; 198 C. 445; 200 C. 261; 203 C. 295; 204 C. 17; Id., 67; Id., 259; Id., 609; Id., 672; 205 C. 116; Id., 767; 206 C. 636; 207 C. 296. Exhaustion doctrine discussed. Id., 346. Cited. Id., 547; Id., 674; Id., 683; 208 C. 187; Id., 663; Id., 709; 209 C. 544; 210 C. 531; Id., 549; Id., 646; Id., 697; 211 C. 436; Id., 464; Id., 508; Id., 690; 212 C. 157; Id., 415; 213 C. 126; Id., 184; Id., 216; 214 C. 601; 215 C. 49; Id., 517; Id., 616; Id., 701; 216 C. 228; Id., 237; Id., 627; 217 C. 193; 218 C. 335; Id., 729; 219 C. 168; 220 C. 86; Id., 192; Id., 516; 221 C. 217; Id., 422; Id., 482; 222 C. 414; Id., 541; Id., 621; 224 C. 666; 225 C. 13; Id., 297; 226 C. 80; Id., 105; Id., 358; Id., 818; 227 C. 545; Id., 848; 228 C. 271; 229 C. 51; Id., 664; 230 C. 441; 231 C. 391; 232 C. 181; Id., 401; 233 C. 370; 234 C. 424; Id., 624; 235 C. 334; 236 C. 681; Id., 722; 237 C. 272; 238 C. 337; 239 C. 32; Id., 124; Id., 638; 240 C. 1; 241 C. 282. Denial of petition to intervene pursuant to Sec. 22a-19 was not a final decision within meaning of statute because it is not the agency determination in a contested case because, in turn, it does not determine the legal rights, duties or privileges of a party and instead, it is more properly considered as a preliminary or intermediate ruling of the agency. 259 C. 131. Agency decision that is subject to motion for reconsideration is not a final decision from which appeal may be taken even if party appealing decision is not aggrieved by portion of agency decision that is subject of motion for reconsideration. 311 C. 259. Expansive right for any person to seek a declaratory ruling under Sec. 4-176, and subsequent denial of the request, do not confer a right to appeal under this section without pleading sufficient facts to show aggrievement. 312 C. 265.

Cited. 1 CA 1; 2 CA 68; 3 CA 97; Id., 484; Id., 707; 4 CA 143; Id., 216; 5 CA 219; 6 CA 47; Id., 473; 7 CA 748; 12 CA 47; Id., 455; 13 CA 1; Id., 315; Id., 818; 14 CA 413; 17 CA 165; Id., 429; 18 CA 4; Id., 13; Id., 40; Id., 291; 19 CA 360; Id., 428; Id., 713; 21 CA 678; 23 CA 188; Id., 435; 24 CA 44; Id., 163; 25 CA 543; judgment reversed, see 222 C. 541; 27 CA 377; Id., 590; 28 CA 435; Id., 733. Uniform Administrative Procedure Act does not govern commission's actions prior to appeal to Superior Court. 30 CA 85. Cited. Id., 463; Id., 720; Id., 738; 31 CA 155; 32 CA 335; 33 CA 247; Id., 541; Id., 775; 34 CA 123; Id., 567; 35 CA 474; 36 CA 155; 37 CA 423; Id., 653; judgment reversed, see 238 C. 361; Id., 777; 38 CA 506; 41 CA 1; Id., 641; judgment reversed, see 240 C. 824; Id., 827; 42 CA 39; judgment reversed, see 241 C. 310; Id., 519; Id., 631; 44 CA 143; Id., 611; Id., 702; 45 CA 225; Id., 476; Id., 577. Trial court properly dismissed plaintiff's claims for failure to exhaust administrative remedies. 48 CA 102. Damage to professional reputation indirect result of agency hearing and not grounds for immediate judicial appeal. 52 CA 513. Substantial evidence standard is satisfied if the record provides a substantial basis of fact from which the fact in issue can be reasonably inferred; in order to determine whether there was substantial evidence, trier of fact must have conducted a complete and thorough investigation. 57 CA 767. Because commissioner did not give plaintiff opportunity to remedy application's deficiencies or to request that application be deemed complete as submitted and have those deficiencies examined in the forum of a public hearing as required by Sec. 22a-374, plaintiff has met requirements for an appeal from a final decision in a contested case. 71 CA 395. General rule that an administrative agency may and must determine whether it has jurisdiction in particular situation is inapplicable where statutory framework governing appeals from administrative decisions does not afford mechanism for adequate judicial review of psychiatric security review board's decision regarding its own jurisdiction. 105 CA 477. A remand to an agency is not necessarily governed by either Subsec. (h) or (j); the types of remands addressed herein do not constitute an exhaustive list and a remand order more properly characterized as a request for articulation is not within the scope of section. 138 CA 141.

Cited. 30 CS 118. Trial de novo on appeal, discretionary. Id., 262. Cited. Id., 309. Appeal from administrative agency not civil action. Id., 333. Cited. 31 CS 15. Exhaustion requirement was accepted rule before enactment of chapter; Secs. 16-35 and 16-39 are the “other means of review, redress, relief or trial de novo” as contained in Subsec. (a). Id., 65. The time and method for an appeal pursuant to section from an administrative agency are mandatory and jurisdictional. Id., 186. Cited. Id., 212; 32 CS 104. Challenge to regulation should follow statutory procedure, commencing under Sec. 4-176. Court should not grant injunction in lieu of this procedure. Id., 153. Cited. Id., 300. “Failure to exhaust all administrative remedies” applied so as to deprive court of jurisdiction. 33 CS 86. Cited. 34 CS 199; Id., 225; 35 CS 186; 36 CS 1. Court has no authority to enter an interim enforcement order against appellant at appellee's request; sole interim action authorized is stay requested by nonprevailing party at administrative hearing. Id., 285. Common sense and federal case law indicate where record is incomplete for some reason, remand to agency to take additional evidence is only method to insure meaningful judicial review. Id., 297. Cited. Id., 305; 38 CS 460; Id., 712; 39 CS 56; Id., 99; Id., 176; Id., 257; Id., 443; Id., 462; 40 CS 505; Id., 520; Id., 554; 41 CS 267; 42 CS 57; Id., 84; Id., 129; Id., 157; Id., 217; Id., 291; Id., 306; Id., 558; Id., 599; Id., 602; 43 CS 1; Id., 175; Id., 246; Id., 340; Id., 386; Id., 457; 44 CS 21; Id., 223; Id., 230; 45 CS 57.

Subsec. (a):

Cited. 170 C. 668; 171 C. 348. Section is principally addressed to forms of relief which are available after relief has been sought through an agency. 173 C. 352. Cited. 175 C. 415; 177 C. 616; 178 C. 586; 189 C. 550; 191 C. 497. Same reasons that support the prohibition against appeals from interlocutory orders in trial court are equally pertinent in the administrative context. 202 C. 150. Cited. 205 C. 324; 207 C. 346; 208 C. 709; 210 C. 349; 214 C. 560; Id., 726; 224 C. 693; 226 C. 670; Id., 792; 229 C. 31; 233 C. 486; 234 C. 411; Id., 488; Id., 704; 235 C. 128; 237 C. 209; 238 C. 361; 239 C. 599; 240 C. 141; Id., 824; Id., 835; 242 C. 152. Trial court lacked jurisdiction because plaintiff had no statutory right to appeal from board's refusal to hold commutation hearing. 272 C. 647. No explicit language in the environmental protection act that demonstrates the legislature's intent to alter the aggrievement requirement if the appealing party happens to raise an environmental issue; the expansive right to petition for a declaratory ruling under Sec. 4-176 does not confer an automatic right to appeal under this section. 286 C. 698.

Cited. 3 CA 464; Id., 531; 21 CA 629; 33 CA 727; 34 CA 352; 35 CA 111; 41 CA 866; 42 CA 700; judgment reversed, see 240 C. 835. Plaintiff was not aggrieved by final decision because hearing, which was not required by statute, did not constitute a contested case within meaning of statute. 75 CA 215. There is no right to appeal from a disciplinary hearing decision by Department of Correction because such hearings are expressly excluded from the class of contested cases under Sec. 4-166(2) and are not final decisions under Subsec. 115 CA 671. Husband was not aggrieved by wife's placement on child neglect and abuse registry under Sec. 17a-101k despite claim that wife's hyphenated surname included husband's name. 120 CA 376. Commission on Human Rights and Opportunities cannot obtain appellate review of its new claims because commission did not first seek review of them in the Superior Court. 129 CA 714.

Cited. 38 CS 24.

Subsec. (b):

Cited. 170 C. 3. Statutory right of appeal subject to strict compliance with time limitations. 177 C. 584. Cited. 181 C. 324. Discussion of venue provisions. 186 C. 198. Cited. 188 C. 90. Unnecessary to name and serve a hearing board as a defendant; a hearing board is not an agency for purposes of appeal under UAPA. 198 C. 445. Cited. 201 C. 350; 202 C. 150; 204 C. 60; 205 C. 324. Department of Public Health was a party of record required to be cited and served an appeal in addition to board of examiners in podiatry. Id., 674. Cited. 210 C. 597; 211 C. 78. Court lacked jurisdiction where plaintiffs failed to comply with service requirements. 212 C. 157. Cited. 215 C. 517; 216 C. 667; 217 C. 143.

Cited. 1 CA 1; 3 CA 416. Construction of “agency” as used in statute to mean “hearing officer” would contravene Sec. 4-166(1), consequently service on hearing officer not required. 3 CA 464. Cited. 5 CA 643; 6 CA 148. Time requirement determined by notice containing commissioner's finding of fact, conclusion of law and the order of suspension. 7 CA 748. Cited. 10 CA 14; 14 CA 376; 15 CA 569; 16 CA 604; judgment reversed, see 212 C. 628; 18 CA 132; 21 CA 629; 22 CA 253; 34 CA 18; 35 CA 812; 37 CA 694.

Section requires only that a copy of the appeal be served on parties of record at a Blue Cross rate hearing before the Insurance Commissioner, not that they be made parties; appeals under this section and Sec. 33-167 are heard and decided together. 31 CS 257. Cited. Id., 456; 38 CS 538. Petitions filed must include citations and amendments thereto cannot cure defects in service of process. Id., 712.

Subsec. (c):

Cited. 186 C. 198; 200 C. 489; 204 C. 60; 207 C. 346; 216 C. 667; 217 C. 130; Id., 143; 219 C. 204. Time within which appeals may be filed controlled by provisions in effect when underlying agency proceedings commenced. 221 C. 482. Cited. Id., 922. Subdiv. (1): Service of process pursuant to section does not require a citation; judgment of Appellate Court in 26 CA 938 reversed. 225 C. 13. Failure to meet time limitation for filing appeal deprives trial court of subject matter jurisdiction over appeal. 227 C. 848. Cited. 233 C. 153; 235 C. 128; 237 C. 209; 239 C. 437. Service of process of appeals from administrative agencies is deemed perfected as of the date it is postmarked. 249 C. 503.

Cited. 24 CA 662; judgment reversed, see 223 C. 618; 31 CA 922; 37 CA 653; judgment reversed, see 238 C. 361; 45 CA 620. Service is not completed until the appeal is in possession of the subject agency or the Attorney General's office. 48 CA 711. 45-day filing requirement is a mandatory jurisdictional requirement. 61 CA 270. Service of process by a person who lacked statutory authority did not deprive trial court of subject matter jurisdiction for an administrative appeal when in every other respect service met requirements of statute; court found service requirement of statute to be directory and not mandatory and, in the absence of a showing of prejudice, found service by a person who lacked statutory authority not to be the equivalent of a total failure of service of process. 69 CA 563. Failure of party to file administrative appeal under the UAPA within the 45 days required deprives trial court of subject matter jurisdiction over an appeal; thus, upon landlord's failure to file a timely appeal from Banking Commissioner's order requiring defendant landlord to return a security deposit, commissioner's findings and conclusions became final, binding and not subject to review. 76 CA 824. The only reasonable interpretation of Subsec. is that it lists four alternative time frames during which an appeal of a final decision may be brought, and that, in any given circumstance, only one such time frame will apply. 139 CA 565. Although plaintiff's late service of administrative appeal was claimed to be the result of misinformation received from court clerk, doctrine of equitable tolling could not save appeal from dismissal because 45-day service requirement is jurisdictional in nature and cannot be waived or circumvented for any reason. 141 CA 716. Federal prison mailbox rule inapplicable to Subsec. 149 CA 808. Denial of a petition for reconsideration, and not the mailing date of the final decision, commences the time period for an appeal under Subdiv. (2), as Subdiv. (2) does not contain the “after mailing” language found in Subdivs. (1) and (3). 156 CA 232.

Standards for granting stay. Application of balancing test. 35 CS 13. Singular nature of an appeal from freedom of information grant requires issuance of stay in order to preserve the statutory right of appeal under Sec. 1-21i(d); release of information would render an appeal moot. Id., 186. Cited. 43 CS 10.

Subsec. (d):

Failure of board to follow form prescribed in statute not cause for reversal where conclusion supported by plaintiff's own testimony. 177 C. 344. Cited. 202 C. 453; 217 C. 130; 219 C. 204.

Cited. 34 CA 343; 45 CA 620. A mere showing of untimely service is not grounds for dismissal, and actual prejudicial consequences from failure of service must be shown. 127 CA 170.

Subsec. (e):

Trial court has no power to take any evidence. It may only order evidence, if required, be taken by the agency. 174 C. 271. Cited. Id., 366; 200 C. 489; 201 C. 592; 202 C. 405; 219 C. 204.

Cited. 3 CA 531; 37 CA 653; judgment reversed, see 238 C. 361.

Subsec. (f):

Cited. 172 C. 292; 174 C. 258; Id., 366; 176 C. 82; 177 C. 78; 204 C. 507; 220 C. 307; 223 C. 573; 228 C. 651.

Cited. 3 CA 531; 5 CA 520; 15 CA 569; 18 CA 241; 29 CA 576; 38 CA 168.It was impermissible for court to, in effect, try the matter de novo when parties inserted new facts at the appellate level. 39 CS 520. Cited. 40 CS 293.

Subsec. (g):

Hearing in which teacher did not have notice of all charges brought against her held in violation of chapter. 167 C. 368. The court cannot substitute its discretion for that legally vested in the commission, but determines on the record whether there is a logical and rational basis for the decision of the commission or whether, in the light of the evidence, it has acted illegally or in abuse of its discretion. 168 C. 294. Cited. Id., 504. Although the commissioner acts in a quasi-judicial capacity, his function is that of an administrative agency and conclusions reached by him are upheld if legally supported by evidence. Id., 587. Scope of judicial review in appeal from administrative agency. 170 C. 327. Cited. 171 C. 348; Id., 349. Evidence is sufficient to sustain agency finding if it affords “a substantial basis of fact for which fact in issue can be reasonably inferred”. Id., 705. Cited. 172 C. 292; 174 C. 366; Id., 529; 175 C. 174; 176 C. 11; Id., 320; Id., 374; 177 C. 78; Id., 344; 179 C. 128. Lay commission acted without substantial evidence and arbitrarily when it relied on its own knowledge and experience concerning technically complex issue of pollution control. 180 C. 421. Cited. 181 C. 69. Decision of commission was affected by an “error of law”; it is for the courts, and not administrative agencies to expound and apply governing principles of law. Id., 324. Cited. Id., 544; 182 C. 314; 196 C. 623; 197 C. 91; 200 C. 1; Id., 133; Id., 145; Id., 489; 202 C. 405; Id., 453; 207 C. 77; 208 C. 442; 210 C. 214; 212 C. 100; 218 C. 580; Id., 757; 222 C. 380; 232 C. 91.

Cited. 4 CA 307; Id., 468; 13 CA 477; judgment reversed, see 210 C. 214; Id., 477; judgment reversed, see 210 C. 214; 15 CA 569; 19 CA 334; Id., 539; 34 CA 352; 35 CA 191; 38 CA 73.

Motion for stay of administrative decision affecting amendment to rate schedules does not operate as authorization for original request. 31 CS 172. Court, on examining record of Blue Cross rate hearing, affirms Insurance Commissioner's modification of rate schedules as there is sufficient evidence to support his judgment. Id., 257. Where the finding of facts and the record did not disclose evidence of sufficient probative force to establish violation of Sec. 14-222, the commissioner's conclusion of law was erroneous. Id., 325. Cited. 35 CS 28; 36 CS 1; Id., 18; Id., 166. Appeal of agency decision permitted. Id., 271. Cited. 40 CS 233; Id., 512.

Subsec. (h):

Cited. 214 C. 505. Proof that one's attorney provided incompetent representation during the course of department proceedings may constitute a showing of a “good reason” for failing to present evidence. 259 C. 288.

Cited re appeal under Sec. 5-248c. 57 CA 767. Remand orders issued pursuant to Subsec. are not final judgments. 138 CA 141.

Subsec. (i):

Cited. 214 C. 505; 218 C. 646; 219 C. 139. Proof of aggrievement requires evidentiary hearing only in absence of a sufficient administrative record; judgment of Appellate Court in 41 CA 641 reversed. 240 C. 824. Cited. 241 C. 310.

Cited. 10 CA 14; 20 CA 474; 43 CA 39; Id., 133.

Subsec. (j):

Cited. 215 C. 590; 216 C. 253; 217 C. 153; 218 C. 580; 219 C. 51; Id., 121; Id., 139; 222 C. 380; 226 C. 704; 228 C. 158; Id., 651; Id., 699; 229 C. 31; 231 C. 328; 232 C. 122; Id., 599; 233 C. 486; 234 C. 312; 235 C. 778; 236 C. 96; Id., 250; 237 C. 209; 239 C. 207; Id., 599; 240 C. 119; Id., 141; 241 C. 310; 242 C. 79; Id., 599. Applies only to remands after rulings on the merits of an administrative appeal. 258 C. 529. Reaffirmed previous holdings that trial court order remanding administrative appeal under UAPA was final decision and further proceedings cannot affect parties' rights. 262 C. 222.

Cited. 20 CA 474; 27 CA 346; 28 CA 262; Id., 500; 29 CA 576; 32 CA 56; Id., 501; Id., 727. Subdiv. (5): Judgment of trial court dismissing appeal is reversed. 34 CA 352, see also 27 CA 614, 226 C. 418. Cited. Id., 510; Id., 620; 35 CA 111; Id., 384; 37 CA 303; Id., 694; 38 CA 322; Id., 506; 41 CA 67; 42 CA 402; 43 CA 133; Id., 636; 44 CA 611; 45 CA 83; Id., 225. It is not the role of the court to substitute its judgment for that of zoning board of appeals in case involving certificate of approval pursuant to Sec. 14-54 when there was substantial evidence on the record to support board's decision. 48 CA 599. Subdiv. (5): Standard of review discussed. 49 CA 513. Substantial evidence rule governing judicial review of administrative fact-finding under Uniform Administrative Procedure Act discussed. 62 CA 45. Section sets forth a substantial evidence rule which governs judicial review of administrative fact-finding. 72 CA 452. A remand issued by a trial court pursuant to Subsec. constitutes a final judgment for the purpose of appeal irrespective of the nature of the remand and administrative proceedings that are expected to follow it. 138 CA 141.

Cited. 42 CS 413. Scope of judicial review. 45 CS 292.

Subsec. (k):

Cited. 234 C. 312; 235 C. 778; 236 C. 96; Id., 250; 237 C. 209.

Cited. 20 CA 474; 24 CA 662; judgment reversed, see 233 C. 618.



Section 4-184 - Appeal from final judgment of Superior Court.

An aggrieved party may obtain a review of any final judgment of the Superior Court under this chapter. The appeal shall be taken in accordance with section 51-197b.

(1971, P.A. 854, S. 19; P.A. 76-436, S. 475, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court and made review subject Sec. 52-7, effective July 1, 1978.

Cited. 171 C. 345; Id., 691; 172 C. 263; 173 C. 462; 186 C. 153. Freedom of information commission was not an aggrieved party and therefore was not eligible to appeal. 191 C. 173. Cited. 192 C. 234; 202 C. 405; 204 C. 672; 208 C. 187; 210 C. 597; 216 C. 253.

Cited. 1 CA 1; 17 CA 429; 18 CA 13; 19 CA 489; 30 CA 720; 37 CA 694; 42 CA 519; 45 CA 476.



Section 4-184a - Award of reasonable fees and expenses to certain prevailing parties in appeals of agency decisions.

(a) For the purposes of this section:

(1) “Person” means a person as defined in section 4-166, but excludes (A) an individual with a net worth in excess of five hundred thousand dollars, (B) a business whose gross revenues for the most recently completed fiscal year exceeded one million five hundred thousand dollars, (C) a business with more than twenty-five employees and (D) an agency as defined in section 4-166.

(2) “Reasonable fees and expenses” means any expenses not in excess of seven thousand five hundred dollars which the court finds were reasonably incurred in opposing the agency action, including court costs, expenses incurred in administrative proceedings, attorney's fees, witness fees of all necessary witnesses, and such other expenses as were reasonably incurred.

(b) In any appeal by an aggrieved person of an agency decision taken in accordance with section 4-183 and in any appeal of the final judgment of the Superior Court under said section taken in accordance with section 51-197b, the court may, in its discretion, award to the prevailing party, other than the agency, reasonable fees and expenses in addition to other costs if such prevailing party files a request for an award of reasonable fees and expenses within thirty days of the issuance of the court's decision and the court determines that the action of the agency was undertaken without any substantial justification.

(P.A. 83-284; P.A. 88-317, S. 26, 107; P.A. 97-88.)

History: P.A. 88-317 added Subsec. (a)(1)(D), excluding an agency from definition of “person”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 97-88 amended Subsec. (b) to require a prevailing party seeking an award of reasonable fees and expenses to file a request therefor within 30 days of the issuance of the court's decision.

Cited. 204 C. 17; Id., 672; 214 C. 505; 216 C. 85; 237 C. 28.

Cited. 18 CA 13; 30 CA 720; 38 CA 506; 43 CA 39; 45 CA 543.

Subsec. (b):

Cited. 240 C. 141. Agency action must be entirely unreasonable or without any reasonable basis in law or fact. 249 C. 693. Department of Social Services' actions were not entirely unreasonable where department made a good faith interpretation of the legislative mandate to minimize financial risk to Medicaid program. 258 C. 642.

Cited. 26 CA 326; 41 CA 866. Agency's action must be entirely unreasonable or without any reasonable basis in law or fact to prevail. 51 CA 96. Trial court abused discretion in not awarding attorneys' fees under section because agency had no fewer than three opportunities to take appropriate action and thus there was no substantial justification for its failure to act. 75 CA 142.



Section 4-185 - Application of chapter.

(a) This chapter applies to all agency proceedings commenced on or after July 1, 1989. Each agency proceeding commenced before July 1, 1989, is governed by the law in effect when the proceeding was commenced.

(b) Notwithstanding any other provision of the general statutes to the contrary in existence on July 1, 1989, this chapter shall apply to all agencies and agency proceedings not expressly exempted in this chapter.

(1971, P.A. 854, S. 21; P.A. 88-317, S. 24, 107.)

History: P.A. 88-317 repealed former section which stated that “Except as to proceedings pending on January 1, 1972, this chapter applies to all agencies and agency proceedings not expressly exempted” and substituted all new provisions, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 170 C. 668; 171 C. 691; 172 C. 263. Claims commission not exempt; exclusions of Governor, Lieutenant-Governor and Attorney General from definition of “agency” constitute exemptions from chapter. Id., 603. Cited. 173 C. 352; Id., 462; 183 C. 76; 186 C. 153; 188 C. 90; 191 C. 173; 193 C. 379; 195 C. 534; 204 C. 259; Id., 672; 211 C. 508; 213 C. 184; 217 C. 130; Id., 143; 220 C. 192; Id., 516; 221 C. 482; 223 C. 573.

Cited. 1 CA 1; 18 CA 13; 28 CA 435; 30 CA 720.

Subsec. (b):

The legislature did not intend to restrict judicial review of the Psychiatric Security Review Board's declaratory rulings re the validity of its regulations. 291 C. 307.



Section 4-185a - Validation of certain actions.

Section 4-185a is repealed.

(P.A. 73-620, S. 16, 19; P.A. 88-317, S. 106, 107.)



Section 4-186 - Chapter 54 exemptions and conflicts.

(a) Appeals from the decisions of the administrator of the Unemployment Compensation Act, appeals from decisions of the employment security appeals referees to the board of review, and appeals from decisions of the Employment Security Board of Review to the courts, as is provided in chapter 567, and appeals from the Commissioner of Revenue Services to the courts, as provided in chapters 207 to 212a, inclusive, 214, 214a, 217, 218a, 219, 220, 221, 222, 223, 224, 225, 227, 228b, 228c, 228d, 228e and 229 and appeals from decisions of the Secretary of the Office of Policy and Management pursuant to sections 12-242hh, 12-242ii and 12-242kk, are excepted from the provisions of this chapter.

(b) (1) In the case of conflict between the provisions of this chapter and the provisions of chapter 567 and provisions of the general statutes relating to limitations of periods of time, procedures for filing appeals, or jurisdiction or venue of any court or tribunal governing unemployment compensation, employment security or manpower appeals, the provisions of the law governing unemployment compensation, employment security and manpower appeals shall prevail.

(2) In the case of conflict between the provisions of this chapter and the provisions of sections 8-37gg, 8-345 and 8-346a relating to administrative hearings, the provisions of sections 8-37gg, 8-345 and 8-346a shall prevail.

(c) The Employment Security Division and the Board of Mediation and Arbitration of the state Labor Department, the Claims Commissioner, and the Workers’ Compensation Commissioner are exempt from the provisions of section 4-176e and sections 4-177 to 4-183, inclusive.

(d) The provisions of this chapter shall not apply: (1) To procedures followed or actions taken concerning the lower Connecticut River conservation zone described in chapter 477a and the upper Connecticut River conservation zone described in chapter 477c, (2) to the administrative determinations authorized by section 32-9r concerning manufacturing facilities in distressed municipalities, (3) to the rules made pursuant to section 9-436 for use of paper ballots and (4) to guidelines established under section 22a-227 for development of a municipal solid waste management plan.

(e) The provisions of this chapter shall apply to the Board of Regents for Higher Education in the manner described in section 10a-7 and to the Department of Correction in the manner described in section 18-78a.

(f) The provisions of section 4-183 shall apply to the Psychiatric Security Review Board in the manner described in section 17a-597, and to appeals from the condemnation of a herd by the Commissioner of Agriculture in the manner described in section 22-288a.

(g) The provisions of section 4-183 shall apply to special education appeals taken pursuant to subdivision (4) of subsection (d) of section 10-76h, in the manner described therein. The final decision rendered in the special education hearings pursuant to section 10-76h shall be exempt from the provisions of section 4-181a.

(h) The Higher Education Supplemental Loan Authority and the Municipal Liability Trust Fund Committee are not agencies for the purposes of this chapter.

(i) Guidelines, criteria and procedures adopted pursuant to section 10a-225 by the Connecticut Higher Education Supplemental Loan Authority and the state-wide solid waste management plan adopted under section 22a-227 shall not be construed as regulations under this chapter.

(j) The Judicial Review Council is exempt from the provisions of sections 4-175 to 4-185, inclusive.

(1972, P.A. 293, S. 1; P.A. 77-426, S. 8, 19; 77-603, S. 5, 125; 77-614, S. 139, 610; P.A. 88-317, S. 25, 107; P.A. 91-277, S. 5, 6; P.A. 92-262, S. 39, 42; P.A. 93-353, S. 36, 52; P.A. 95-2, S. 21, 37; 95-132, S. 3, 5; P.A. 97-132, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-48, S. 285; P.A. 15-29, S. 5.)

History: P.A. 77-426 deleted reference to unemployment commissioners and included appeals from decisions of employment security appeals referees to the board of review and from decisions of board of review under exception; P.A. 77-603 included appeals from decisions of tax commissioner to courts in exception; P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 88-317 designated former section as Subsec. (a) and added Subsecs. (b) to (h), inclusive, re applicability of chapter 54 to specific procedures, programs and agencies, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-277 amended Subsec. (f) to delete reference to special education appeals taken pursuant to Sec. 10-76h(e)(3) and inserted new Subsec. (g) on special education appeals, relettering the remaining Subsecs. accordingly; P.A. 92-262 amended Subsec. (g) to substitute 1993 for 1992; (Revisor’s note: In 1993 an obsolete reference in Subsec. (d)(3) to “the adoption review board established pursuant to section 45-68d” was deleted editorially by the Revisors since Sec. 45-68d is repealed, and Subdivs. (4) and (5) were renumbered accordingly as Subdivs. (3) and (4)); P.A. 93-353 amended Subsec. (g) to remove provision limiting the exemption from the provisions of Sec. 4-181a to the period from June 24, 1991, to September 30, 1993, effective July 1, 1993; P.A. 95-2 added appeals from decisions under Secs. 12-242hh, 12-242ii and 12-242kk, effective March 8, 1995; P.A. 95-132 amended Subsec. (a) to exclude appeals under chapters 214a, 217, 218a, 220, 223, 227, 228b, 228c, 228d, 228e and 229 from the chapter and deleted reference to chapter 215, effective June 7, 1995; P.A. 97-132 added Subsec. (j) exempting Judicial Review Council from provisions of Secs. 4-175 to 4-185, inclusive; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (e), effective July 1, 2011; P.A. 15-29 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re applicability of chapter 54 in case of conflict relating to administrative hearings.



Section 4-187 and 4-188 - Unemployment compensation, employment security and manpower appeals. Employment Security Division and the Board of Mediation and Arbitration exempt.

Sections 4-187 and 4-188 are repealed.

(1972, P.A. 293, S. 2, 3; P.A. 75-557; P.A. 88-317, S. 106, 107.)



Section 4-188a - Requirements for exemption of constituent units of state system of higher education.

The provisions of this chapter shall not apply to the constituent units of the state system of higher education, provided the board of trustees for each such constituent unit shall (1) after providing a reasonable opportunity for interested persons to present their views, promulgate written statements of policy concerning personnel policies and student discipline, which shall be made available to members of the public, and (2) in cases of dismissal of tenured, unclassified employees, dismissal of nontenured, unclassified employees prior to the end of their appointment, and proposed disciplinary action against a student, promulgate procedures which shall provide (A) written notice to affected persons of the reasons for the proposed action; (B) a statement that the affected person is entitled to a hearing if he so requests; and (C) a written decision following the hearing.

(P.A. 75-529, S. 1, 4; P.A. 80-471, S. 7; P.A. 88-317, S. 58, 107.)

History: P.A. 80-471 lettered subdivisions previously numbered and numbered those previously lettered and replaced reference to “dismissal or suspension of a student for disciplinary reasons” with “proposed disciplinary action against a student”; P.A. 88-317 made technical change to incorporate in reference to “this chapter” new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Section does not have retroactive effect. 174 C. 366. Cited. 183 C. 76; 186 C. 153; 191 C. 173; 204 C. 672.

Cited. 1 CA 1; 2 CA 196; 18 CA 13; 30 CA 720.

State system of higher education exempted from chapter. 32 CS 153.



Section 4-189 - Repeal of inconsistent provisions.

Any provisions in the general statutes that are inconsistent with the provisions of this chapter are repealed, provided nothing contained in this chapter shall be deemed to repeal provisions in the general statutes that provide for the confidentiality of records.

(P.A. 73-620, S. 15, 19; P.A. 88-317, S. 96, 107.)

History: P.A. 88-317 substituted “chapter” for “section” in the “provided” clause, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 168 C. 435; Id., 504; 172 C. 263. Section has no more force than doctrine of repeal by implication; does note repeal Sec. 4-164(b). Id., 603. Cited. 173 C. 352; 181 C. 69; 186 C. 153; 191 C. 173; 204 C. 672; 232 C. 181.

Cited. 1 CA 1; 18 CA 13; 30 CA 720.

Secs. 16-35 to 16-39, inclusive, not repealed by this section. 31 CS 65. Cited. 38 CS 24; 41 CS 271.






Chapter 54a - Agency Regulations: General Provisions

Section 4-189h - Definitions.

As used in this section and section 4-189i:

(1) “Agency” has the same meaning as provided in section 4-166;

(2) “Regulation” has the same meaning as provided in section 4-166;

(3) “Existing regulation” means a regulation that was adopted by an agency no later than one year prior to the scheduled date of review, as provided in subsection (b) of section 4-189i;

(4) “Regulation review committee” means the standing legislative regulation review committee established under section 4-170;

(5) “Committee of cognizance” means the legislative committee of the General Assembly having cognizance of the subject matter of a regulation.

(P.A. 95-83, S. 1; P.A. 14-122, S. 67.)

History: P.A. 14-122 made technical changes in Subdivs. (1) and (2).



Section 4-189i - Review of existing agency regulations. Public hearing. Amendment or repeal of regulations.

(a) Not later than July 1, 2017, and not later than every seven years thereafter, each committee of cognizance, in consultation with each agency that is within the cognizance of the committee, shall establish the date by which each such agency shall submit a review of its existing regulations and shall notify the administrator of the regulation review committee of each such date and any extension thereof. In establishing such date, or any extension of the date that may be requested by the agency, the committee of cognizance (1) shall consider the volume and complexity of such regulations and the personnel and other resources of the agency that would be available to undertake the review within the agency's available appropriations, and (2) may establish a schedule of dates for the review of various portions of such regulations upon the agreement of the committee of cognizance and the administrative head of the agency.

(b) Not later than the date specified by the committee of cognizance pursuant to subsection (a) of this section, each such agency shall submit to the committee of cognizance and to the administrator of the regulation review committee a review of its existing regulations, which shall include, but need not be limited to: (1) The agency's recommendations on how it may substantially reduce the number and length of its existing regulations; (2) the agency's determination of whether each of its existing regulations (A) is obsolete, (B) has not been used within the preceding seven years, (C) is inconsistent with any provision of the general statutes, federal law or any regulation adopted under the general statutes or federal law, (D) has been the subject of written complaints, and (E) is otherwise no longer effective; and (3) the agency's recommendation, if any, regarding any extraordinary circumstances in which waivers from its existing regulations may be appropriate.

(c) Upon receipt of an agency's review, the committee of cognizance shall schedule a public hearing, which shall be held not later than ninety days following such receipt. The committee of cognizance shall make copies of the review available to the public at least fifteen days prior to the hearing.

(d) Following the public hearing: (1) The committee of cognizance may request the agency to initiate the process under chapter 54 to carry out a recommendation of the agency under subsection (b) of this section to amend or repeal an existing regulation which, in the determination of the committee of cognizance, does not require the enactment of authorizing legislation, and (2) the committee of cognizance shall consider any recommendation by the agency under subsection (b) of this section which, in the determination of the committee of cognizance, would require the enactment of authorizing legislation.

(e) If an agency fails to submit a review of its regulations to the committee of cognizance and the administrator of the regulation review committee as required by subsection (b) of this section or if the committee of cognizance determines that the agency has not conducted a satisfactory review of its regulations as required by said subsection, the committee of cognizance may: (1) Conduct a review of the existing regulations of the agency, as described in subsection (b) of this section, (2) request the agency to initiate the process under chapter 54 to carry out a recommendation of the committee of cognizance pursuant to such review to amend or repeal an existing regulation which, in the determination of the committee of cognizance, does not require the enactment of authorizing legislation, and (3) introduce legislation to authorize the agency to amend or repeal existing regulations. If the agency fails to initiate the process to amend or repeal an existing regulation pursuant to subdivision (2) of this subsection, the committee of cognizance may introduce legislation requiring the agency to initiate such process.

(P.A. 95-83, S. 2; P.A. 16-58, S. 4.)

History: P.A. 16-58 amended Subsecs. (a) to (e) to replace references to regulation review committee with references to committee of cognizance, amended Subsec. (a) to replace “1996” with “2017”, to replace reference to 5 years with reference to 7 years, to add provision requiring notification to regulation review committee administrator of date and any extension, to designate provision re consideration of volume and complexity of regulations, personnel and agency resources as Subdiv. (1) and to add Subdiv. (2) re establishing schedule of dates for review, amended Subsec. (b) to add provision requiring agency to submit review of existing regulations to regulation review committee administrator and to replace reference to 5 years with reference to 7 years in Subdiv. (2)(B), amended Subsec. (c) to delete Subdiv. (1) re sending copy of review to committee of cognizance, to delete Subdiv. (2) designator and to replace “within thirty days following such receipt” with “not later than ninety days following such receipt”, amended Subsec. (e) to add provision re failure of agency to submit review to regulation review committee administrator and to replace provision re request to consider recommendation which would require enactment of legislation with provision re introducing legislation to authorize agency to amend or repeal regulations, and made technical and conforming changes, effective May 31, 2016.



Section 4-189j - Increases in fees set in regulations.

Notwithstanding any provision of the general statutes or any regulation of Connecticut state agencies to the contrary, on and after October 1, 2009, each fee in effect pursuant to regulations adopted pursuant to any section of the general statutes that is (1) one thousand dollars or more shall be increased by two hundred fifty dollars, (2) one hundred fifty dollars or more, but less than one thousand dollars, shall be increased by twenty-five per cent and rounded up to the next whole five-dollar increment, and (3) less than one hundred fifty dollars shall be doubled.

(June Sp. Sess. P.A. 09-3, S. 391.)






Chapter 55 - Personal Data

Section 4-190 - Definitions.

As used in this chapter:

(1) “Agency” means each state or municipal board, commission, department or officer, other than the legislature, courts, Governor, Lieutenant Governor, Attorney General or town or regional boards of education, which maintains a personal data system.

(2) “Attorney” means an attorney at law empowered by a person to assert the confidentiality of or right of access to personal data under this chapter.

(3) “Authorized representative” means a parent, or a guardian or conservator, other than an attorney, appointed to act on behalf of a person and empowered by such person to assert the confidentiality of or right of access to personal data under this chapter.

(4) “Automated personal data system” means a personal data system in which data is stored, in whole or part, in a computer or in computer accessible files.

(5) “Computer accessible files” means any personal data which is stored on-line or off-line, which can be identified by use of electronic means, including but not limited to microfilm and microfilm devices, which includes but is not limited to magnetic tape, magnetic film, magnetic disks, magnetic drums, internal memory utilized by any processing device, including computers or telecommunications control units, punched cards, optically scanable paper or film.

(6) “Maintain” means collect, maintain, use or disseminate.

(7) “Manual personal data system” means a personal data system other than an automated personal data system.

(8) “Person” means an individual of any age concerning whom personal data is maintained in a personal data system, or a person's attorney or authorized representative.

(9) “Personal data” means any information about a person's education, finances, medical or emotional condition or history, employment or business history, family or personal relationships, reputation or character which because of name, identifying number, mark or description can be readily associated with a particular person. “Personal data” shall not be construed to make available to a person any record described in subdivision (3) of subsection (b) of section 1-210.

(10) “Personal data system” means a collection of records containing personal data.

(11) “Record” means any collection of personal data, defined in subdivision (9), which is collected, maintained or disseminated.

(P.A. 76-421, S. 1, 9; P.A. 77-431, S. 1, 2, 5, 6; P.A. 78-200, S. 2; P.A. 79-631, S. 5, 111; P.A. 84-380, S. 1.)

History: P.A. 77-431 redefined “computer accessible files” and added Subsec. (k) defining “record”, effective January 1, 1978; P.A. 78-200 deleted criminal history from consideration as “personal data” in Subsec. (i); P.A. 79-631 changed reference to Sec. 1-19(b)(2) to Sec. 1-19(b)(3) in Subsec. (i); P.A. 84-380 amended definition of “agency” to make chapter applicable to municipal agencies.

Cited. 186 C. 153; 216 C. 253.



Section 4-191 and 4-192 - Disclosure of personal data prohibited. When personal data may be disclosed without permission.

Sections 4-191 and 4-192 are repealed.

(P.A. 76-421, S. 2, 3, 9; P.A. 77-431, S. 5, 6; P.A. 78-362, S. 2, 3; P.A. 79-538, S. 2.)



Section 4-193 - Agency's duties re personal data.

Each agency shall:

(a) Inform each of its employees who operates or maintains a personal data system or who has access to personal data, of the provisions of (1) this chapter, (2) the agency's regulations adopted pursuant to section 4-196, (3) the Freedom of Information Act, as defined in section 1-200, and (4) any other state or federal statute or regulation concerning maintenance or disclosure of personal data kept by the agency;

(b) Take reasonable precautions to protect personal data from the dangers of fire, theft, flood, natural disaster or other physical threats;

(c) Keep a complete record, concerning each person, of every individual, agency or organization who has obtained access to or to whom disclosure has been made of personal data and the reason for each such disclosure or access; and maintain such record for not less than five years from the date of obtaining such access or disclosure or maintain such record for the life of the record, whichever is longer;

(d) Make available to a person, upon written request, the record kept under subsection (c) of this section;

(e) Maintain only that information about a person which is relevant and necessary to accomplish the lawful purposes of the agency;

(f) Inform an individual in writing, upon written request, whether the agency maintains personal data concerning him;

(g) Except as otherwise provided in section 4-194, disclose to a person, upon written request, on a form understandable to such person, all personal data concerning him which is maintained by the agency. If disclosure of personal data is made under this subsection, the agency shall not disclose any personal data concerning persons other than the requesting person;

(h) Establish procedures which:

(1) Allow a person to contest the accuracy, completeness or relevancy of his personal data;

(2) Allow personal data to be corrected upon request of a person when the agency concurs in the proposed correction;

(3) Allow a person who believes that the agency maintains inaccurate or incomplete personal data concerning him to add a statement to the record setting forth what he believes to be an accurate or complete version of that personal data. Such a statement shall become a permanent part of the agency's personal data system, and shall be disclosed to any individual, agency or organization to which the disputed personal data is disclosed.

(P.A. 76-421, S. 4, 9; P.A. 77-431, S. 3, 5, 6; 77-604, S. 3, 4, 84; P.A. 79-538, S. 1; P.A. 84-546, S. 11, 173; P.A. 97-47, S. 28.)

History: P.A. 77-431 substituted “adopted” for “promulgated” in Subdiv. (a), required maintenance of records of persons, organizations and agencies given access to personal data for five years or the life of the record and required written requests for information, effective January 1, 1978; P.A. 77-604 made technical changes; P.A. 79-538 required agencies to inform employees of provisions of chapter 3; P.A. 84-546 amended Subdiv. (c) by deleting internal reference to “subsections (b) and (c) of section 4-192”; P.A. 97-47 amended Subdiv. (a) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”.

Cited. 186 C. 153; 216 C. 253.



Section 4-194 - Refusal to disclose. Medical doctor to review data. Judicial relief.

(a) If an agency determines that disclosure to a person of medical, psychiatric or psychological data concerning him would be detrimental to that person, or that nondisclosure to a person of personal data concerning him is otherwise permitted or required by law, the agency may refuse to disclose that personal data, and shall refuse disclosure where required by law. In either case, the agency shall advise that person of his right to seek judicial relief.

(b) If an agency refuses to disclose personal data to a person and the nondisclosure is not mandated by law, the agency shall, at the written request of such person, permit a qualified medical doctor to review the personal data contained in the person's record to determine if the personal data should be disclosed. If disclosure is recommended by the person's medical doctor, the agency shall disclose the personal data to such person; if nondisclosure is recommended by such person's medical doctor, the agency shall not disclose the personal data and shall inform such person of the judicial relief provided under section 4-195.

(P.A. 76-421, S. 5, 9; P.A. 77-431, S. 4, 5, 6.)

History: P.A. 77-431 added Subsec. (b) regarding review of personal data by doctor in disclosure decisions, effective January 1, 1978.

Cited. 186 C. 153.

Cited. 30 CA 794.



Section 4-195 - Petition to court for failure to disclose.

If disclosure of personal data is refused by an agency under section 4-194, any person aggrieved thereby may, within thirty days of such refusal, petition the superior court for the judicial district in which he resides for an order requiring the agency to disclose the personal data. Such a proceeding shall be privileged with respect to assignment for trial. The court, after hearing and an in camera review of the personal data in question, shall issue the order requested unless it determines that such disclosure would be detrimental to the person or is otherwise prohibited by law.

(P.A. 76-421, S. 6, 9; P.A. 77-431, S. 5, 6; 77-452, S. 47, 72; P.A. 82-472, S. 8, 183.)

History: P.A. 77-431 changed effective date of section from July 1, 1977, to January 1, 1978; P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 82-472 deleted obsolete reference to county as venue for superior court.

Proceeding under section not subject to restrictions imposed by Sec. 51-197b. 186 C. 153.

Cited. 30 CA 794.



Section 4-196 - Agencies to adopt regulations conforming to Attorney General's standards.

(a) Each state agency shall, within six months of July 1, 1977, adopt regulations pursuant to chapter 54 which describe:

(1) The general nature and purpose of the agency's personal data systems;

(2) The categories of personal and other data kept in the agency's personal data systems;

(3) The agency's procedures regarding the maintenance of personal data;

(4) The uses to be made of the personal data maintained by the agency.

(b) The Attorney General shall adopt uniform standards for regulations adopted pursuant to subsection (a) of this section. After such standards are adopted and distributed to state agencies by the Attorney General but not later than six months after October 1, 1984, each state agency shall review such regulations to determine whether they conform to such standards. Regulations which do not so conform shall be amended in accordance with the provisions of chapter 54. Notwithstanding the provisions of section 4-169, the Attorney General may disapprove any regulation submitted for his approval under said section, which fails to conform to such standards.

(P.A. 76-421, S. 7, 9; 77-431, S. 5, 6; P.A. 84-380, S. 2.)

History: P.A. 77-431 changed effective date of section from July 1, 1977, to June 14, 1977; P.A. 84-380 added requirement that attorney general adopt standards for regulations and review state agency regulations for conformity as Subsec. (b) and applied previous provisions to state agencies only.

Cited. 186 C. 153.



Section 4-197 - Action against agency for violation of chapter.

Any agency which violates any provision of this chapter shall be subject to an action by any aggrieved person for injunction, declaratory judgment, mandamus or a civil action for damages. Such action may be brought in the superior court for the judicial district of Hartford, or for the judicial district in which the person resides. Actions for injunction, declaratory judgment or mandamus under this section may be prosecuted by any aggrieved person or by the Attorney General in the name of the state upon his own complaint or upon the complaint of any individual. Any aggrieved person who prevails in an action under this section shall be entitled to recover court costs and reasonable attorney's fees. An action under this section shall be privileged with respect to assignment for trial.

(P.A. 76-421, S. 8, 9; 77-431, S. 5, 6; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 77-431 changed effective date of section from July 1, 1977, to January 1, 1978; P.A. 78-280 replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 183 C. 85; 186 C. 153.






Chapter 55a - Consultants and Personal Service Agreements

Section 4-205 - Definitions.

Section 4-205 is repealed, effective October 1, 2000.

(P.A. 89-122, S. 1, 8; P.A. 96-235, S. 6, 19; P.A. 00-66, S. 32.)



Section 4-206 to 4-209 - Secretary of Office of Policy and Management to establish standards. Written procedures by state agencies for implementing standards. Requests for proposals; screening committee; selection of consultant; waiver required for noncompetitive procurement.

Sections 4-206 to 4-209, inclusive, are repealed, effective July 1, 1994.

(P.A. 89-122, S. 2–5, 8; P.A. 93-336, S. 12, 13.)



Section 4-210 and 4-211 - State agency reports on awarded contracts and needs for consultant services; coordination by secretary. State agency reports on completed contracts; compilation; performance evaluations.

Sections 4-210 and 4-211 are repealed, effective October 1, 2000.

(P.A. 89-122, S. 6–8; P.A. 93-336, S. 10, 11, 13; P.A. 97-47, S. 42; P.A. 00-66, S. 32.)



Section 4-212 - Definitions.

As used in sections 4-212 to 4-219, inclusive:

(1) “Competitive negotiation” means a procedure for contracting for services in which (A) proposals are solicited from qualified persons, firms or corporations by a request for proposals, and (B) changes may be negotiated in proposals and prices after being submitted.

(2) “Personal service contractor” means any person, firm or corporation not employed by the state, who is hired by a state agency for a fee to provide services to the agency. The term “personal service contractor” shall not include (A) a person, firm or corporation providing “contractual services”, as defined in section 4a-50, to the state, (B) a “consultant”, as defined in section 4b-55, (C) a “consultant”, as defined in section 13b-20b, (D) an agency of the federal government, of the state or of a political subdivision of the state, or (E) a person, firm or corporation providing consultant services for information and telecommunications systems authorized under subdivision (3) of subsection (b) of section 4d-2.

(3) “Personal service agreement” means a written agreement defining the services or end product to be delivered by a personal service contractor to a state agency, excluding any agreement with a personal service contractor that the state accounting manual does not require to be submitted to the Comptroller.

(4) “Secretary” means the Secretary of the Office of Policy and Management.

(5) “State agency” means a department, board, council, commission, institution or other executive branch agency.

(P.A. 93-336, S. 1, 13; P.A. 96-235, S. 7, 19; May 9 Sp. Sess. P.A. 02-7, S. 97; P.A. 04-58, S. 4; P.A. 09-210, S. 1; P.A. 11-51, S. 113.)

History: P.A. 93-336 effective June 29, 1993; P.A. 96-235 substituted “consultant” for “design professional” in Subdiv. (2)(B), effective June 6, 1996; May 9 Sp. Sess. P.A. 02-7 added Subdiv. (2)(E) re exclusion for certain consultant services, effective August 15, 2002; P.A. 04-58 amended Subdiv. (2)(E) by adding “a person, firm or corporation providing”; P.A. 09-210 amended Subdiv. (2)(C) by deleting “providing services to the Department of Transportation” and made technical changes in Subdivs. (1) and (5), effective July 8, 2009; P.A. 11-51 amended Subdiv. (2) to change “subdivision (5) of subsection (c)” to “subdivision (3) of subsection (b)” re reference to Sec. 4d-2, effective July 1, 2011.



Section 4-213 - Personal service agreement required when hiring personal service contractor.

On and after July 1, 1994, no state agency may hire a personal service contractor without executing a personal service agreement with such contractor.

(P.A. 93-336, S. 2, 13.)

History: P.A. 93-336 effective June 29, 1993.



Section 4-214 - Personal service agreements having cost of not more than twenty thousand dollars and term of not more than one year.

Each personal service agreement executed on or after July 1, 1994, and having a cost of not more than twenty thousand dollars and a term of not more than one year shall be based, when possible, on competitive negotiation or competitive quotations.

(P.A. 93-336, S. 3, 13; P.A. 94-188, S. 19; P.A. 09-210, S. 2.)

History: P.A. 93-336 effective June 29, 1993; P.A. 94-188 changed the applicable amount of the personal service agreement from $10,000 to $20,000; P.A. 09-210 deleted former Subsec. (b) re state agency reports and made a conforming change, effective July 8, 2009.



Section 4-215 - Personal service agreements having cost of more than twenty thousand dollars but not more than fifty thousand dollars and term of not more than one year.

Each personal service agreement executed on or after July 1, 1994, and having a cost of more than twenty thousand dollars but not more than fifty thousand dollars and a term of not more than one year shall be based on competitive negotiation or competitive quotations, unless the state agency purchasing the personal services determines that a sole source purchase is required and applies to the secretary for a waiver from such requirement and the secretary grants the waiver. Not later than March 1, 1994, the secretary shall adopt guidelines for determining the types of services that may qualify for such waivers. The qualifying services shall include, but not be limited to, (1) services for which the cost to the state of a competitive selection procedure would outweigh the benefits of such procedure, as documented by the state agency, (2) proprietary services, (3) services to be provided by a contractor mandated by the general statutes or a public or special act, and (4) emergency services, including services needed for the protection of life or health.

(P.A. 93-336, S. 4, 13; 93-435, S. 82, 95; P.A. 94-188, S. 20; P.A. 09-210, S. 3.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended Subsec. (a) to make a technical grammatical change, effective June 28, 1993; P.A. 94-188 amended Subsec. (a) to change the applicable agreement amount from more than $10,000 to more than $20,000; P.A. 09-210 deleted former Subsec. (b) re state agency submission of information to secretary and made a conforming change, effective July 8, 2009.



Section 4-216 - Personal service agreements having cost of more than fifty thousand dollars or term of more than one year.

(a) No state agency may execute a personal service agreement having a cost of more than fifty thousand dollars or a term of more than one year, without the approval of the secretary. A state agency may apply for an approval by submitting the following information to the secretary: (1) A description of the services to be purchased and the need for such services; (2) an estimate of the cost of the services and the term of the agreement; (3) whether the services are to be on-going; (4) whether the state agency has contracted out for such services during the preceding two years and, if so, the name of the contractor, term of the agreement with such contractor and the amount paid to the contractor; (5) whether any other state agency has the resources to provide the services; (6) whether the agency intends to purchase the services by competitive negotiation and, if not, why; and (7) whether it is possible to purchase the services on a cooperative basis with other state agencies. The secretary shall approve or disapprove an application within fifteen business days after receiving it and any necessary supporting information, provided if the secretary does not act within such fifteen-day period the application shall be deemed to have been approved. The secretary shall immediately notify the Auditors of Public Accounts of any application which the secretary receives for approval of a personal services agreement for audit services and give said auditors an opportunity to review the application during such fifteen-day period and advise the secretary as to whether such audit services are necessary and, if so, could be provided by said auditors.

(b) Each personal service agreement having a cost of more than fifty thousand dollars or a term of more than one year shall be based on competitive negotiation or competitive quotations, unless the state agency purchasing the personal services applies to the secretary for a waiver from such requirement and the secretary grants the waiver in accordance with the guidelines adopted under section 4-215.

(P.A. 93-336, S. 5, 13; 93-435, S. 83, 95; P.A. 96-268, S. 18, 34; P.A. 99-44, S. 1, 2; P.A. 09-210, S. 4.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended Subsec. (a) by adding “and any necessary supporting information” to Subdiv. (7), effective June 28, 1993; P.A. 96-268 amended Subsec. (a) to replace “ten” with “fifteen” and “ten-day” with “fifteen-day” re time limit for action on applications, amended Subsec. (b) to add “or competitive quotations” and made a technical correction, effective July 1, 1996; P.A. 99-44 amended Subsec. (a) to require secretary to give Auditors of Public Accounts opportunity to review personal services agreement applications for audit services, effective July 1, 1999; P.A. 09-210 made a technical change in Subsec. (b), effective July 8, 2009.



Section 4-217 - Standards. Written procedures. Requests for proposals.

(a) Not later than March 1, 1994, the Secretary of the Office of Policy and Management shall establish standards for state agencies to follow in entering into personal service agreements. The standards shall include, but not be limited to, provisions for: (1) Evaluating the need to use a personal service agreement, (2) developing a request for proposals, (3) advertising for personal service contractors, (4) evaluating submitted proposals, (5) selecting a personal service contractor, including compliance with section 4a-60g, (6) systematically monitoring and evaluating personal service contractor performance, (7) documenting the entire process for selecting and managing personal service contractors and (8) carrying out any other aspect of such process.

(b) Not later than May 1, 1994, each state agency shall: (1) Establish written procedures for implementing the standards established by the secretary under subsection (a) of this section, and (2) submit such procedures to the secretary for his approval. If the secretary disapproves an agency's procedures he shall return the procedures to the agency with recommendations for revisions. On and after July 1, 1994, no state agency may execute a personal service agreement unless the secretary has approved procedures established by the agency under this section.

(c) A request for proposals issued under section 4-214, 4-215 or 4-216 shall include, but not be limited to, an outline of the work to be performed, the required minimum qualifications for the personal service contractor, criteria for review of proposals by the state agency, the format for proposals and the deadline for submitting proposals. Each state agency which prepares a request for proposals shall establish a screening committee to evaluate the proposals submitted in response to the request for proposals. The screening committee shall rank all proposals in accordance with the criteria set forth in the request for proposals and shall submit the names of the top three proposers to the executive head of the agency, who shall select the personal service contractor from among such names.

(P.A. 93-336, S. 6, 13.)

History: P.A. 93-336 effective June 29, 1993.



Section 4-218 - Reports to the General Assembly concerning personal service agreements.

(a) Not later than October 1, 2009, and annually thereafter, the secretary shall submit a report to the General Assembly indicating (1) for each personal service agreement, pursuant to sections 4-214 to 4-216, inclusive, and executed during the preceding fiscal year, (A) the name of the personal service contractor, (B) a description of the services provided, (C) the term and cost of the agreement, and (D) the method of selecting the personal service contractor; and (2) for each such agreement either executed or otherwise in effect during the preceding fiscal year, (A) the amount of all payments made during the preceding fiscal year to the personal service contractor, and (B) the amount of any federal or private funds allocated for such payments.

(b) Not later than October 1, 2009, and annually thereafter, the secretary shall submit a report to the General Assembly indicating (1) for each agreement executed during the preceding fiscal year with a person, firm or corporation providing contractual services, as defined in section 4a-50, a consultant, as defined in section 4b-55, a “consultant”, as defined in section 13b-20b, or an agency of the federal government, of the state or of a political subdivision of the state, (A) the name of the person, firm or corporation, (B) a description of the services provided, (C) the term and cost of the agreement, and (D) the method of selecting the person, firm or corporation; and (2) for each such agreement either executed or otherwise in effect during the preceding fiscal year, (A) the amount of all payments made during the preceding fiscal year to the person, firm or corporation, and (B) the amount of any federal or private funds allocated for such payments.

(P.A. 93-336, S. 7, 13; 93-435, S. 84, 95; P.A. 94-188, S. 21; P.A. 96-235, S. 8, 19; P.A. 09-210, S. 5.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended Subsec. (c) by specifying information to be included in report, effective June 28, 1993; P.A. 94-188 amended Subsec. (a)(1) by specifying that the type of agreement involved was a “personal service” agreement and by exempting state agencies utilizing contractual services hired by using a purchase order approved and committed by the state comptroller from the report requirement; P.A. 96-235 amended Subsec. (a) by substituting “consultant” for “design professional”, effective June 6, 1996; P.A. 09-210 amended Subsec. (a) by replacing provision requiring state agencies to submit reports with provision requiring secretary to submit reports annually to General Assembly pursuant to Secs. 4-214 to 4-216, replacing references to “person, firm or corporation” with references to “personal service contractor”, replacing references to 6-month period with references to preceding fiscal year and making a technical change, amended Subsec. (b) by replacing provision requiring Department of Transportation to submit reports with provision requiring secretary to submit reports annually to General Assembly, including reports re agreements providing contractual services as defined in Sec. 4a-50 and agreements with a consultant as defined in Sec. 4b-55, replacing references to 6-month period with references to preceding fiscal year, deleting reference to report “by fund” and making technical changes and deleted former Subsec. (c) re secretary's annual reports to General Assembly.



Section 4-219 - Amendments to personal service agreements.

No state agency may, without the approval of the secretary, execute (1) an amendment to a personal service agreement, which agreement has an original cost of more than fifty thousand dollars, or (2) an amendment to any other personal service agreement, which amendment (A) has a cost of one hundred per cent or more of the cost of the original agreement, (B) increases the cost of the agreement to more than fifty thousand dollars, (C) extends the terms of the agreement beyond a one-year period or (D) is the second or subsequent amendment to the agreement. The secretary shall approve or disapprove a proposed amendment within fifteen business days after receiving it and any necessary supporting information, provided if the secretary does not act within such fifteen-day period the application shall be deemed to have been approved.

(P.A. 93-336, S. 8, 13; 93-435, S. 85, 95; P.A. 96-268, S. 19, 34.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended the section by adding “any and necessary supporting information” to Subdiv. (2), effective June 28, 1993; P.A. 96-268 added provisions re expansion of the secretary's authority to review amendments, replaced “ten” with “fifteen” and “ten-day” with “fifteen-day” re time limit for approval or disapproval of agreement amendments and made a technical correction, effective July 1, 1996.






Chapter 55b - Single Audits and Program-Specific Audits for Recipients of State Financial Assistance

Section 4-230 - Definitions.

As used in sections 4-230 to 4-236, inclusive:

(1) “Cognizant agency” means a state agency which is assigned by the secretary the responsibility for implementing the requirements of sections 4-230 to 4-236, inclusive;

(2) “Secretary” means the Secretary of the Office of Policy and Management;

(3) “State financial assistance” means assistance that a nonstate entity receives or administers which is provided by a state agency or pass-through entity in the form of grants, contracts, loans, loan guarantees, property, cooperative agreements, interest subsidies, insurance or direct appropriations, but does not include direct state cash assistance to individuals or payments to a vendor;

(4) “State agency” means any department, board, commission, institution or other agency of the state;

(5) “Generally accepted accounting principles” has the meaning specified in the generally accepted auditing standards issued by the American Institute of Certified Public Accountants (AICPA);

(6) “Generally accepted government auditing standards” (GAGAS) means the generally accepted government auditing standards issued by the Comptroller General of the United States that are applicable to financial audits;

(7) “Independent auditor” means a public accountant who is licensed to practice in the state and meets the independence standards included in generally accepted government auditing standards;

(8) “Internal controls” means a process, effected by an entity's board of directors, management and other personnel, designed to provide reasonable assurance regarding the achievement of objectives in: (A) Reliability of financial reporting, (B) effectiveness and efficiency of operations, and (C) compliance with applicable laws and regulations;

(9) “Municipality” means a town, consolidated town and city, consolidated town and borough, city or borough, including a local board of education as described in subsection (c) of section 7-392;

(10) “Audited agency” means a district, as defined in section 7-324, the Metropolitan District of Hartford County, a regional board of education, a regional council of governments, any other political subdivision of similar character which is created or any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources exceed one million dollars or any tourism district established under section 10-397;

(11) “Nonprofit agency” means any organization that is not a for-profit business and provides services contracted for by (A) the state or (B) a nonstate entity. It also means private institutions of higher learning which receive state financial assistance;

(12) “Major state program” means any program, excluding an exempt program, determined to be a major state program by the independent auditor pursuant to the requirements of the risk-based approach, provided such requirements shall (A) encompass factors consistent with requirements established by the United States Office of Management and Budget, and (B) include, but not be limited to, current and prior audit experience, oversight by state agencies and pass-through entities and the risk inherent in state programs;

(13) “Public accountant” means an individual who meets the standards included in generally accepted government auditing standards for personnel performing government audits and the licensing requirements of the State Board of Accountancy;

(14) “Subrecipient” means a nonstate entity that receives state financial assistance from a pass-through entity, but does not include an individual who receives such assistance;

(15) “Tourism district” means a district established under section 10-397;

(16) “Nonstate entity” means a municipality, tourism district, audited agency or nonprofit agency;

(17) “Pass-through entity” means a nonstate entity that provides state financial assistance to a subrecipient;

(18) “Program-specific audit” means an audit of a single state program conducted in accordance with the regulations adopted under section 4-236;

(19) “Expended” and “expenditures” have the meanings attributed to those terms in generally accepted accounting principles, except that (A) state financial assistance received which does not specify a required use shall be assumed to be fully expended in the fiscal year of receipt, and (B) exempt programs shall be assumed to be expended in the fiscal year that the state financial assistance is received;

(20) “Exempt program” means any state program designated to be exempt by the secretary after consultation with the Auditors of Public Accounts and the commissioner of the state agency that awarded the state financial assistance;

(21) “Vendor” means a dealer, distributor, merchant or other seller providing goods or services that are required for the conduct of a state program. Such goods or services may be for an organization's own use or for the use of beneficiaries of the state program; and

(22) “Single audit” means an audit, as provided in section 4-235, that encompasses an entity's financial statements and state financial assistance.

(P.A. 91-401, S. 1, 20; P.A. 97-238, S. 5; P.A. 98-143, S. 17, 24; P.A. 00-66, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 233, 234; Sept. Sp. Sess. P.A. 09-7, S. 44; P.A. 13-247, S. 263.)

History: P.A. 97-238 redefined “audited agency” to include tourism districts; P.A. 98-143 revised definitions in Subdivs. (3), (5) to (8), inclusive, and (11) to (14), inclusive, and added new Subdivs. (15) to (21), inclusive, defining “tourism district”, “nonstate entity”, “pass-through entity”, “program-specific audit”, “expended” and “expenditures”, “exempt program” and “vendor”, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; P.A. 00-66 made a technical change in Subdiv. (19); June 30 Sp. Sess. P.A. 03-6 amended Subdivs. (10) and (15) to change section reference for “tourism district”, effective August 20, 2003; Sept. Sp. Sess. P.A. 09-7 redefined “audited agency” in Subdiv. (10), “major state program” in Subdiv. (12) and “exempt program” in Subdiv. (20) and added Subdiv. (22) defining “single audit”, effective October 5, 2009; P.A. 13-247 amended Subdiv. (10) to redefine “audited agency” by substituting “council of governments” for “planning agency”, effective January 1, 2015.



Section 4-231 - Single audit or program-specific audit requirements. Exemption. Records.

(a)(1) Each nonstate entity which expends a total amount of state financial assistance equal to or in excess of three hundred thousand dollars in any fiscal year of such nonstate entity beginning on or after July 1, 2009, shall have either a single audit or a program-specific audit made for such fiscal year, in accordance with the provisions of subdivision (2) or (3) of this subsection and the requirements of regulations adopted pursuant to section 4-236.

(2) If the total amount of state financial assistance expended in any such fiscal year is for a single program, such nonstate entity may elect to have a program-specific audit made in lieu of a single audit, provided a grant agreement or a statutory or regulatory provision governing the program of state financial assistance does not require a financial statement audit of such nonstate entity.

(3) If the total amount of state financial assistance expended in any such fiscal year is for more than one program, such entity shall have a single audit made for such fiscal year.

(b) Notwithstanding any provision of the general statutes or any regulation adopted under any provision of the general statutes, each nonstate entity that expends total state financial assistance of less than three hundred thousand dollars in any fiscal year of such nonstate entity beginning on or after July 1, 2009, shall be exempt with respect to such year from complying with any statutory or regulatory requirements concerning financial or financial and compliance audits that would otherwise be applicable.

(c) No provision of this section shall be deemed to exempt a nonstate entity from complying with any statutory or regulatory provision requiring the entity to (1) maintain records concerning state financial assistance or (2) provide access to such records to a state agency.

(P.A. 91-401, S. 2, 20; P.A. 92-121, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 43, 130; P.A. 98-143, S. 18, 24; Sept. Sp. Sess. P.A. 09-7, S. 45.)

History: P.A. 92-121 amended Subsec. (a) by requiring each municipality and audited agency subject to the federal Single Audit Act to have a comprehensive audit each fiscal year and delaying the compliance of the single comprehensive audit for certain nonprofit agencies for one year; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a)(1) by making technical changes, effective July 1, 1994; P.A. 98-143 deleted all former provisions and substituted new provisions re auditing requirements, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to increase total state financial assistance from $100,000 to $300,000, delete provision re biennial audit and make a conforming change in Subdiv. (1) and add proviso re financial statement audit in Subdiv. (2), and amended Subsec. (b) to increase total state financial assistance from $100,000 to $300,000 and make a conforming change, effective October 5, 2009.



Section 4-232 - Designation of independent auditor to conduct audit. Audit report filing.

(a) Each nonstate entity which is required to be audited pursuant to sections 4-230 to 4-236, inclusive, shall designate an independent auditor to conduct such audit. Not later than thirty days before the end of the fiscal period for which the audit is required, the nonstate entity shall file the name of such auditor with the cognizant agency. If a nonstate entity fails to make such filing, the cognizant agency may designate an independent auditor to conduct the audit. A nonstate entity shall be responsible for paying the costs of any audit conducted by an independent auditor designated by a cognizant agency.

(b) (1) Upon the completion of the audit, pursuant to sections 4-230 to 4-236, inclusive, the nonstate entity shall file a copy of the audit report with the cognizant agency and, if applicable, state grantor agencies and pass-through entities. Once filed, such report shall be made available by the nonstate entity for public inspection. Copies of the report shall be filed not later than thirty days after completion of such report, if possible, but not later than six months after the end of the audit period. The cognizant agency may grant an extension of not more than thirty days, if the auditor conducting the audit and the chief executive officer of the nonstate entity jointly submit a request in writing to the cognizant agency that includes the reasons for such extension and an estimate of the time needed for completion of such audit, at least thirty days prior to the end of such six-month period. If the reason for the extension relates to deficiencies in the accounting system of the nonstate entity, the request shall be accompanied by a corrective action plan. The auditor or chief executive officer shall promptly provide any additional information the cognizant agency may require. Before determining whether to grant an extension request, the cognizant agency may require the auditor and officials of the nonstate entity to meet with representatives of the cognizant agency.

(2) Any nonstate entity, or auditor of such nonstate entity, which fails to have the audit report filed on its behalf within six months after the end of the fiscal year or within the time granted by the cognizant agency may be assessed, by the Secretary of the Office of Policy and Management, a civil penalty of not less than one thousand dollars but not more than ten thousand dollars. In addition to, or in lieu of such penalty, the cognizant agency may assign an auditor to perform the audit of such nonstate entity. In such case, the nonstate entity shall be responsible for the costs related to the audit. The secretary may, upon receipt of a written request from an official of the nonstate entity or its auditor, waive all such penalties if the secretary determines that there appears to be reasonable cause for the entity not having completed or provided the required audit report.

(P.A. 91-401, S. 3, 20; P.A. 98-143, S. 19, 24; Sept. Sp. Sess. P.A. 09-7, S. 46.)

History: P.A. 98-143 designated existing provisions as Subsec. (a), amended Subsec. (a) by substituting “nonstate entity” for “municipality, audited agency and nonprofit agency” and deleting requirement that auditor be subject to approval of cognizant agency and added new Subsec. (b) re filing of audit report, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add provision requiring nonstate entity to pay costs of any audit conducted by designated independent auditor and amended Subsec. (b)(1) to require that request to extend time for filing copies of audit with state agencies include estimate of the time needed to complete the audit, eliminate provision re hearing on the request, add provisions requiring auditor or chief executive officer to provide additional information and requiring auditor and officials of nonstate entity to meet with representatives of cognizant agency and make conforming and technical changes, effective October 5, 2009.



Section 4-233 - Conduct and scope of audits. When corrective action required.

(a) Each audit required by sections 4-230 to 4-236, inclusive, shall:

(1) Be conducted in accordance with generally accepted government auditing standards, except that, for the purposes of said sections such standards shall not be construed to require economy and efficiency audits, program results audits, or program evaluations; and

(2) Except in the case of program-specific audits, cover the entire operations, including financial operations, of the nonstate entity, except that such audit may exclude public hospitals.

(b) Each such audit shall determine and report whether: (1) The financial statements of the nonstate entity are presented fairly in all material respects in conformity with generally accepted accounting principles; (2) the schedule of expenditures of state financial assistance of the nonstate entity is presented fairly in all material respects in relation to the financial statements taken as a whole; (3) in addition to the requirements of generally accepted government auditing standards, the auditor has performed procedures to obtain an understanding of internal control over state programs sufficient to (A) plan the audit to support a low assessed level of control risk for major state programs, (B) plan the testing of internal control over major state programs to support a low assessed level of control risk for the assertions relevant to the compliance requirement for each major state program, and (C) perform testing of internal controls; and (4) the nonstate entity has complied with laws, regulations and grant or contract provisions that may have a material effect upon individual compliance requirements for each major state program. In complying with the requirements of subdivision (4) of this subsection, the independent auditor shall select and test a representative number of transactions from each major state program to provide the auditor sufficient evidence to support an opinion of compliance. Each audit report shall identify which programs were tested for compliance.

(c) When the total expenditures of a nonstate entity's major state programs are less than fifty per cent of such nonstate entity's total expenditures of state financial assistance, excluding exempt program expenditures, the independent auditor shall select and test additional programs as major state programs as may be necessary to achieve audit coverage of at least fifty per cent of the nonstate entity's total expenditures of state financial assistance, excluding exempt program expenditures.

(d) If an audit conducted pursuant to this section finds any material or reportable noncompliance by a nonstate entity with applicable laws, regulations and grant or contract provisions, or finds any significant deficiency or material weakness with respect to the internal controls of the nonstate entity concerning the matters described in subsection (b) of this section, the nonstate entity shall submit to appropriate state officials a plan for corrective action to eliminate such material or reportable noncompliance, significant deficiency or material weakness.

(P.A. 91-401, S. 4, 20; P.A. 98-143, S. 20, 24; Sept. Sp. Sess. P.A. 09-7, S. 47.)

History: P.A. 98-143 substituted “nonstate entity” for “municipality, audited agency or nonprofit agency” throughout the section, amended Subsec. (a)(2) by inserting exception for program-specific audits, substantially amended the audit determination and report requirements of Subsec. (b) and deleted former Subsecs. (c) to (g), inclusive, substituting new Subsec. (c) re audit coverage of expenditures of state financial assistance and new Subsec. (d) re corrective action to eliminate material noncompliance, reportable condition or material weakness, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to require independent auditor to select and test transactions sufficient to support an opinion of compliance, amended Subsec. (c) to delete provision re implementation in accordance with regulations and provision requiring no more than 2 programs having total financial assistance expenditures between $25,000 and $100,000 to be tested to achieve audit coverage and to make a conforming change, and amended Subsec. (d) to replace “noncompliance” with “reportable noncompliance” and replace “reportable condition” with “significant deficiency”, effective October 5, 2009.



Section 4-234 - Audits in lieu of financial or financial and compliance audits. Additional audits.

(a) An audit conducted in accordance with sections 4-230 to 4-236, inclusive, shall be in lieu of any financial or financial and compliance audit of state financial assistance programs which a nonstate entity is required to conduct under any other state law or regulation. To the extent that such audit provides a state agency with the information it requires to carry out its responsibilities under state law or regulations, a state agency shall rely upon and use such information and plan and conduct its own audits accordingly in order to avoid a duplication of effort.

(b) Notwithstanding the provisions of subsection (a) of this section, a state agency shall conduct any additional audits which it deems necessary to carry out its responsibilities, upon a written determination by the executive authority of the agency, based on evidence of fiscal irregularities or noncompliance with applicable laws and regulations, and after consulting with the cognizant agency. The provisions of sections 4-230 to 4-236, inclusive, do not authorize a cognizant agency or any nonstate entity, or any subrecipient thereof, to constrain, in any manner, such state agency from carrying out such additional audits. As used in this subsection and subsection (d) of this section, “executive authority” shall be construed as defined in section 4-37e.

(c) The provisions of sections 4-230 to 4-236, inclusive, do not (1) limit the authority of state agencies to conduct, or enter into contracts for the conduct of, audits and evaluations of state financial assistance programs or (2) limit the authority of any state agency auditor or other state audit official.

(d) A state agency that performs or contracts for audits in addition to the audits conducted for recipients of state financial assistance pursuant to sections 4-230 to 4-236, inclusive, shall, consistent with other applicable law, pay for the cost of such additional audits. Such additional audits may include, but shall not be limited to, economy and efficiency audits, program results audits and program evaluations. The state agency shall use the results of the single audit as a basis for any additional requirements, and shall not duplicate the single audit unless the executive authority of such agency determines in writing that such duplication is necessary.

(P.A. 91-401, S. 5, 20; P.A. 98-143, S. 21, 24.)

History: P.A. 98-143 substituted “nonstate entity” for “municipality, audited agency or nonprofit agency” in Subsecs. (a) and (b), amended Subsec. (a) by substituting “state financial assistance programs” for “an individual state assistance program” and deleted former Subsec. (e) re requirement that audits be conducted in conjunction with federal Single Audit Act, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998.



Section 4-235 - Designation of cognizant agencies. Issuance of compliance supplement. Pass-through entities and subrecipients.

(a) The secretary shall designate cognizant agencies for audits conducted pursuant to sections 4-230 to 4-236, inclusive, and shall periodically issue a state single audit compliance supplement containing information to assist independent auditors in conducting state single audits. Such information shall include, but is not limited to, identification of state financial assistance programs and their significant compliance requirements, suggested audit procedures for determining compliance, exempt programs and information relevant to the risk-based approach for use in determining major state programs.

(b) A cognizant agency shall: (1) Ensure through coordination with state agencies, that audits are made in a timely manner and in accordance with the requirements of sections 4-230 to 4-236, inclusive; (2) ensure that corrective action plans made pursuant to section 4-233 are transmitted to the appropriate state officials; and (3)(A) coordinate, to the extent practicable, audits done by or under contract with state agencies that are in addition to the audits conducted pursuant to sections 4-230 to 4-236, inclusive; and (B) ensure that such additional audits build upon the audits conducted pursuant to said sections.

(c) (1) Each pass-through entity which is subject to the audit requirements of sections 4-230 to 4-236, inclusive, shall:

(A) Advise subrecipients of requirements imposed on them by state laws, regulations, and the provisions of contracts or grant agreements, and any supplemental requirements imposed by the pass-through entity;

(B) If the subrecipient is subject to an audit in accordance with the requirements of said sections 4-230 to 4-236, inclusive, review such audit and ensure that prompt and appropriate corrective action is taken with respect to material or reportable findings of noncompliance with individual compliance requirements or significant deficiencies or material weaknesses in internal controls pertaining to state financial assistance provided to the subrecipient by the pass-through entity; or

(C) If the subrecipient is not subject to an audit in accordance with the requirements of said sections 4-230 to 4-236, inclusive, monitor the activities of subrecipients as necessary to ensure that state financial assistance is used for authorized purposes in compliance with laws, regulations, and the provisions of contracts or grant agreements.

(2) Each pass-through entity, as a condition of receiving state financial assistance, shall require each of its subrecipients to permit the independent auditor of the pass-through entity to have such access to the subrecipient's records and financial statements as may be necessary for the pass-through entity to comply with sections 4-230 to 4-236, inclusive.

(P.A. 91-401, S. 6, 20; P.A. 98-143, S. 22, 24; Sept. Sp. Sess. P.A. 09-7, S. 48.)

History: (Revisor's note: In 1997 the Revisors changed Subsec. (b)(3)(B) from “ensure that such additional audits build upon the audits conducted pursuant said sections” to “ensure that such additional audits build upon the audits conducted pursuant to said sections”, thereby correcting a clerical error made during the codification of P.A. 91-401); P.A. 98-143 amended Subsec. (b) by deleting provision requiring cognizant agency to act in conjunction with federal cognizant agency designated pursuant to federal Single Audit Act, inserting “through coordination with state agencies,” in Subdiv. (1) and deleting “the audit reports and” following “ensure that” in Subdiv. (2), and added new Subsec. (c) re requirements for pass-through entities, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to require secretary to periodically issue compliance supplement with information to assist auditors in conducting state single audits and amended Subsec. (c)(B) to insert “or reportable” and replace “reportable conditions” with “significant deficiencies”, effective October 5, 2009.



Section 4-236 - Regulations.

(a) The secretary shall, in consultation with the Auditors of Public Accounts, appropriate state officials and representatives of nonstate entities, adopt regulations pursuant to the provisions of chapter 54 to implement the provisions of sections 4-230 to 4-235, inclusive.

(b) The secretary shall also adopt regulations, in accordance with the provisions of chapter 54, (1) concerning the recovery of grant funds based on audit findings, as the secretary deems appropriate for any grantee which is found as a result of an audit to not be in compliance with the standards established pursuant to section 4-233, and (2) establishing uniform standards which prescribe the cost accounting principles to be used in the administration of state financial assistance by the recipients of such assistance.

(P.A. 91-401, S. 7, 20; P.A. 98-143, S. 23, 24; P.A. 00-125, S. 1, 2.)

History: P.A. 98-143 amended Subsec. (a) by substituting “state officials and representatives of nonstate entities” for “state, municipal and audited agency officials and representatives of nonprofit agencies” and deleting criteria required to be included in regulations, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; P.A. 00-125 amended Subsec. (a) to make a technical change, and amended Subsec. (b) to make existing language re regulations Subdiv. (1) and to add Subdiv. (2) re cost accounting principles, effective May 26, 2000.






Chapter 55c - Large State Contracts: Certifications

Section 4-250 - Definitions.

As used in sections 4-250 to 4-252, inclusive:

(1) “Gift” has the same meaning as provided in section 1-79, except that the exclusion in subparagraph (L) of subdivision (5) of section 1-79 for a gift for the celebration of a major life event does not apply;

(2) “Quasi-public agency”, “public official” and “state employee” have the same meanings as provided in section 1-79;

(3) “State agency” means any office, department, board, council, commission, institution or other agency in the executive, legislative or judicial branch of state government;

(4) “Large state contract” means an agreement or a combination or series of agreements between a state agency or a quasi-public agency and a person, firm or corporation, having a total value of more than five hundred thousand dollars in a calendar or fiscal year, for (A) a project for the construction, alteration or repair of any public building or public work, (B) services, including, but not limited to, consulting and professional services, (C) the procurement of supplies, materials or equipment, (D) a lease, or (E) a licensing arrangement. The term “large state contract” does not include a contract between a state agency or a quasi-public agency and a political subdivision of the state;

(5) “Principals and key personnel” means officers, directors, shareholders, members, partners and managerial employees; and

(6) “Participated substantially” means participation that is direct, extensive and substantive, and not peripheral, clerical or ministerial.

(P.A. 04-245, S. 2; P.A. 07-213, S. 2; P.A. 13-244, S. 23.)

History: P.A. 04-245 effective June 1, 2004; P.A. 07-213 amended Subdiv. (4) to redefine “large state contract” by replacing “having a total cost to such state agency or quasi-public agency” with “having a total value”, effective July 10, 2007; P.A. 13-244 replaced reference to Sec. 1-79(e)(12) with reference to Sec. 1-79(5)(L) in Subdiv. (1) and made technical changes.



Section 4-251 - Gift affidavits.

Section 4-251 is repealed, effective July 13, 2011.

(P.A. 04-245, S. 3; P.A. 11-229, S. 10.)



Section 4-252 - Certifications.

(a) On and after July 1, 2006, no state agency or quasi-public agency shall execute a large state contract unless the state agency or quasi-public agency obtains the written or electronic certification described in this section. Each such certification shall be sworn as true to the best knowledge and belief of the person signing the certification, subject to the penalties of false statement. If there is any change in the information contained in the most recently filed certification, such person shall submit an updated certification either (1) not later than thirty days after the effective date of any such change, or (2) upon the submittal of any new bid or proposal for a large state contract, whichever is earlier. Such person shall also submit to the state agency or quasi-public agency an accurate, updated certification not later than fourteen days after the twelve-month anniversary of the most recently filed certification or updated certification.

(b) The official or employee of such state agency or quasi-public agency who is authorized to execute state contracts shall certify that the selection of the most qualified or highest ranked person, firm or corporation was not the result of collusion, the giving of a gift or the promise of a gift, compensation, fraud or inappropriate influence from any person.

(c) Any principal or key personnel of the person, firm or corporation submitting a bid or proposal for a large state contract shall certify:

(1) That no gifts were made by (A) such person, firm, corporation, (B) any principals and key personnel of the person, firm or corporation, who participate substantially in preparing bids, proposals or negotiating state contracts, or (C) any agent of such person, firm, corporation or principals and key personnel, who participates substantially in preparing bids, proposals or negotiating state contracts, to (i) any public official or state employee of the state agency or quasi-public agency soliciting bids or proposals for state contracts, who participates substantially in the preparation of bid solicitations or requests for proposals for state contracts or the negotiation or award of state contracts, or (ii) any public official or state employee of any other state agency, who has supervisory or appointing authority over such state agency or quasi-public agency;

(2) That no such principals and key personnel of the person, firm or corporation, or agent of such person, firm or corporation or principals and key personnel, knows of any action by the person, firm or corporation to circumvent such prohibition on gifts by providing for any other principals and key personnel, official, employee or agent of the person, firm or corporation to provide a gift to any such public official or state employee; and

(3) That the person, firm or corporation is submitting bids or proposals without fraud or collusion with any person.

(d) Any bidder or proposer that does not make the certification required under this section shall be disqualified and the state agency or quasi-public agency shall award the contract to the next highest ranked proposer or the next lowest responsible qualified bidder or seek new bids or proposals.

(e) Each state agency and quasi-public agency shall include in the bid specifications or request for proposals for a large state contract a notice of the certification requirements of this section.

(P.A. 04-245, S. 4; P.A. 11-229, S. 2.)

History: P.A. 04-245 effective June 1, 2004; P.A. 11-229 amended Subsec. (a) to add reference to electronic certification and add provisions re updated certification, amended Subsec. (b) to substitute “state contracts” for “said contract”, amended Subsec. (c) to substitute “Any principal or key personnel” for “The official”, to substitute “submitting a bid or proposal for a large state contract” for “awarded the contract, who is authorized to execute the contract” and, in Subdiv. (1), to delete reference to date of planning by state or quasi-public agency and date of execution of contract, and to refer to bids, proposals, state contracts, solicitations or requests for proposals in general rather than bids, proposals, solicitations or requests for proposals pertaining to a specific state contract and, in Subdiv. (3), to substitute “is submitting bids or proposals” for “made the bid or proposal”, amended Subsec. (d) to substitute the singular “certification” for the plural and delete reference to Subsec. (c), and amended Subsec. (e) to delete former Subdiv. (1) re date of planning by state or quasi-public agency, to delete Subdiv. (2) designator and to delete references to Subsecs. (c) and (d).



Section 4-252a - Certification re whether making certain investments in Iran.

(a) For purposes of this section, “state agency” and “quasi-public agency” have the same meanings as provided in section 1-79, “large state contract” has the same meaning as provided in section 4-250 and “entity” means any corporation, general partnership, limited partnership, limited liability partnership, joint venture, nonprofit organization or other business organization whose principal place of business is located outside of the United States, but excludes any United States subsidiary of a foreign corporation.

(b) No state agency or quasi-public agency shall enter into any large state contract, or amend or renew any such contract with any entity who (1) has failed to submit a written certification indicating whether or not such entity has made a direct investment of twenty million dollars or more in the energy sector of Iran on or after October 1, 2013, as described in Section 202 of the Comprehensive Iran Sanctions, Accountability and Divestment Act of 2010, or has increased or renewed such investment on or after said date, or (2) has submitted a written certification indicating that such entity has made such an investment on or after October 1, 2013, or has increased or renewed such an investment on or after said date. Each such certification shall be sworn as true to the best knowledge and belief of the entity signing the certification, subject to the penalties of false statement.

(c) Each state agency and quasi-public agency shall include in the bid specifications or request for proposals for a large state contract a notice of the certification requirements of this section. Prior to submitting a bid or proposal for a large state contract, each bidder or proposer who is an entity shall submit a certification that such bidder or proposer has or has not made an investment as described in subsection (b) of this section.

(d) Any entity who makes a good faith effort to determine whether such entity has made an investment described in subsection (b) of this section shall not be subject to the penalties of false statement pursuant to this section. A “good faith effort” for purposes of this subsection includes a determination that such entity is not on the list of persons who engage in certain investment activities in Iran created by the Department of General Services of the state of California pursuant to Division 2, Chapter 2.7 of the California Public Contract Code. Nothing in this subsection shall be construed to impair the ability of the state agency or quasi-public agency to pursue a breach of contract action for any violation of the provisions of the contract.

(e) The provisions of this section shall not apply to any contract of the Treasurer as trustee of the Connecticut retirement plans and trust funds, as defined in section 3-13c, provided nothing in this subsection shall be construed to prevent the Treasurer from performing his or her fiduciary duties under section 3-13g.

(P.A. 13-162, S. 1.)






Chapter 55d - Public-Private Partnerships

Section 4-255 - Public-private partnerships. Definitions.

(a) As used in this section and sections 4-256 to 4-263, inclusive, unless the context indicates a different meaning:

(1) “State agency” or “agency” means any office, department, board, council, commission, institution or other agency in the executive branch of state government or a quasi-public agency as defined in section 1-120;

(2) “Private entity” means any individual, corporation, general partnership, limited partnership, limited liability partnership, joint venture, nonprofit organization or other business entity;

(3) “Public-private partnership” means the relationship established between a state agency and a private entity by contracting for the performance of any combination of specified functions or responsibilities to design, develop, finance, construct, operate or maintain one or more state facilities where the agency has estimated that the revenue generated by such facility or facilities, in combination with other previously identified funding sources, including any appropriated funds, will be sufficient to fund the cost to develop, maintain and operate such facility or facilities, provided state support of a partnership agreement shall not exceed twenty-five per cent of the cost of the project;

(4) “Partnership agreement” means an agreement executed between a state agency and a private entity to establish a public-private partnership;

(5) “Project” means a project that an agency has submitted to the Governor for approval as a public-private partnership;

(6) “Contractor” means a private entity that has entered into a public-private partnership agreement with a state agency;

(7) “Facility” means any public works or transportation project used as public infrastructure that generates revenue as a function of its operation; and

(8) “Proposer” means a private entity submitting a competitive bid in response to solicitation or a proposal in response to a request for proposals for an approved project for consideration.

(b) Notwithstanding the provisions of section 4b-51, once the project is approved by the Governor in accordance with section 4-256, any state agency may establish one or more public-private partnerships and execute a partnership agreement for a project in accordance with this section and sections 4-256 to 4-263, inclusive. A partnership agreement may not be established for the operation or maintenance of a facility unless such agreement also provides for the financing and development of such facility.

(c) The design, development, operation or maintenance of the following new or existing project types are eligible for consideration as a public-private partnership if approved as a project in accordance with section 4-256:

(1) Early childcare, educational, health or housing facilities;

(2) Transportation systems, including ports, transit-oriented development and related infrastructure; and

(3) Any other kind of facility that may from time to time be designated as such by an act of the General Assembly.

(Oct. Sp. Sess. P.A. 11-1, S. 80.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-256 - Approval of projects. Agency analysis. Submittal to committees. Report.

(a) On and after October 27, 2011, and prior to January 1, 2016, the Governor shall approve not more than five projects to be implemented as public-private partnership projects. The Governor shall not approve any such project unless the Governor finds that the project will result in job creation and economic growth. Any agency seeking to establish a public-private partnership shall, after consultation with the Commissioners of Economic and Community Development, Administrative Services and Transportation, the State Treasurer and the Secretary of the Office of Policy and Management, submit one or more projects to the Governor for approval.

(b) In determining whether a project is suitable for a public-private partnership agreement, the agency shall conduct an analysis of the feasibility, desirability and the convenience to the public of the project and whether the project furthers the public policy goals of section 4-255, this section and sections 4-257 to 4-263, inclusive, taking into consideration the following, when applicable:

(1) The essential characteristics of the proposed facility;

(2) The projected demand for use of the facility and its economic and social impact on the community and the state;

(3) The technical function and feasibility of the project and its conformity with the state plan of conservation and development adopted under chapter 297;

(4) The benefit to clients of the agency and the public as a whole;

(5) An analysis of the value provided for the cost of the project, that at a minimum includes a cost-benefit analysis, an assessment of opportunity costs and any nonfinancial benefits of the project;

(6) Any operational or technological risk associated with the proposed project;

(7) The cost of the investment to be made and the economic and financial feasibility of the project;

(8) An analysis of public versus private financing on a present value basis, and the eligibility of the project for other public funds from local or federal government sources;

(9) The impact to the state's finances of undertaking the project by the agency; and

(10) The advantages and disadvantages of using a public-private partnership rather than having the state agency perform the function.

(c) An agency shall not include a project solely based upon the amount of potential revenue generated by such project.

(d) Any agency submitting a project in accordance with subsection (a) of this section shall at the same time transmit, in accordance with the provisions of section 11-4a, a copy of its submission to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies. Said committees shall hold public hearings on any such submission.

(e) The Governor shall notify the agency when a project has been approved as a public-private partnership project.

(f) On or before January 15, 2013, and annually thereafter, the Governor shall report, in accordance with the provisions of section 11-4a, to the General Assembly concerning the status of the public-private partnerships established under this section.

(Oct. Sp. Sess. P.A. 11-1, S. 81; P.A. 13-247, S. 201; P.A. 14-217, S. 160.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; P.A. 13-247 amended Subsec. (a) to replace reference to Commissioner of Construction Services with reference to Commissioner of Administrative Services, effective July 1, 2013; P.A. 14-217 amended Subsec. (a) to extend deadline for approval of projects from January 1, 2015, to January 1, 2016, effective July 1, 2014.



Section 4-257 - Prequalification and requirements for private entities.

(a) Notwithstanding the provisions of section 4b-91 and chapter 242, the agency shall, when it determines appropriate, provide for a process of prequalification for private entities. Any such process shall include public notice of the prequalification process and the requirements and the criteria the agency will use in determining whether the private entity qualifies for prequalification. Any agency that has determined that such a prequalification process is appropriate for the project shall allow only prequalified private entities to be a proposer. The agency may charge a reasonable application fee for prequalification.

(b) In addition to any requirements set forth in the request for proposals, request for qualifications or bid solicitation for a public-private partnership project, in order to be prequalified, a private entity shall:

(1) Have available such lawful sources of funding, capital, securities or other financial resources that, in the judgment of the agency in consultation with the Department of Economic and Community Development, are necessary to carry out the public-private partnership project if such private entity is selected as the contractor;

(2) Possess either through its staff, subcontractors, a consortium or joint venture agreement the managerial, organizational, technical capacity and experience in the type of project for which the proposer is submitting a bid proposal;

(3) Be qualified to lawfully conduct business in this state; and

(4) Certify that no director, officer, partner, owner or other individual with direct and significant control over the policy of the private entity has been convicted of corruption or fraud in any jurisdiction of the United States.

(Oct. Sp. Sess. P.A. 11-1, S. 82.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-258 - Competitive procurement process; requirements. Stipend for unsuccessful proposer. Agency authority to retain consultants.

(a) Any agency seeking to enter into a public-private partnership shall conduct a competitive procurement process for the selection of a contractor. The agency shall use, where appropriate, in accordance with the nature and scope of the project, (1) competitive bidding, as defined in section 4e-1, or (2) competitive negotiation, as defined in section 4a-50.

(b) Prior to beginning a competitive procurement process in accordance with subsection (a) of this section, an agency may issue a request for information to obtain information regarding potential public-private partnership projects.

(c) In conducting the competitive procurement process, the agency shall meet the following requirements in addition to the requirements set forth in subsection (a) of this section:

(1) Contain, within the bid specifications, a detailed description of the scope of the proposed public-private partnership project;

(2) Contain the material terms and conditions of the terms applicable to the procurement and any contract that results;

(3) Provide public notice of the invitation to bid, request for proposal or request for information not less than thirty days prior to the due date, unless the agency head makes a written determination that a lesser time period is appropriate and will preserve the competitive nature of the procurement; and

(4) Publish the evaluation and selection criteria and shall include a determination which proposals best serve the public purpose of sections 4-255 to 4-263, inclusive.

(d) The agency may pay a stipend to an unsuccessful proposer, in an amount and on the terms and conditions determined by the agency as reasonable, if (1) the agency cancels the procurement process less than thirty days prior to the date the bid or proposal is due, or (2) the unsuccessful proposer submits a proposal that is responsive and meets all the requirements established by the agency for the public-private partnership project. The agency may require the proposer to grant the agency the right to use any work product contained in any unsuccessful proposal, or in the event of a cancelled procurement as set forth in this section, any work product developed prior to cancellation, including designs, processes, technologies and information. All conditions for a stipend shall be clearly set forth in the request for information, bid solicitation, request for proposal or request for qualifications.

(e) The agency may retain financial, legal and other consultants and experts to assist in the procurement, evaluation and negotiation of public-private partnerships and for the development of eligible facilities in accordance with sections 4-255 to 4-263, inclusive. Such services may be procured through a contract with a private entity or with another state agency.

(Oct. Sp. Sess. P.A. 11-1, S. 83; P.A. 15-18, S. 7.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; P.A. 15-18 made a technical change in Subsec. (a), effective June 5, 2015.



Section 4-259 - Terms and conditions of partnership agreement. Prohibitions. Liability of contractor.

(a) Any partnership agreement executed in accordance with the provisions of sections 4-255 to 4-263, inclusive, shall include, but not be limited to, the following terms and conditions:

(1) The term of the agreement, which shall be for a period not to exceed fifty years from the date of the full execution of the partnership agreement;

(2) A complete description of the facility to be developed and the functions to be performed;

(3) The terms of the financing, development, design, improvement, maintenance, operation and administration of the facility;

(4) The rights the state, the contractor, or both, have, if any, in revenue from the financing, development, design, improvement, maintenance, operation or administration of the facility;

(5) The minimum quality standards applicable to the project for development, design, improvement, maintenance, operation or administration of the facility, including performance criteria, incentives and disincentives;

(6) The compensation of the contractor, including the extent to which and the terms upon which a contractor may charge fees to individuals and entities for the use of the facility, but in no event shall such fee extend to the imposition of tolls on the highways of this state unless such tolls are specifically approved by the General Assembly;

(7) The furnishing of an annual independent audit report to the agency covering all aspects of the partnership agreement;

(8) Performance and payment bonds or other security deemed suitable by the agency;

(9) One or more policies of public liability insurance in such amounts determined by the agency to ensure coverage of tort liability for the public and employees of the contractor and to provide for the continued operation of the partnership project;

(10) A reverter of the project to the state upon the conclusion or termination of the partnership agreement;

(11) The rights and remedies available to the agency for a material breach of the partnership agreement by the contractor or private entity or if there is a material default;

(12) Identification of funding sources to be used to fully fund the capital, operation, maintenance or other expenses under the agreement; and

(13) Any other provision determined to be appropriate by the agency.

(b) No partnership agreement shall contain any noncompete provisions limiting the ability of the state to perform its functions.

(c) No user fees may be imposed by the contractor except as set forth in a partnership agreement.

(d) The partnership agreement shall not be construed as waiving the sovereign immunity of the state or as a grant of sovereign immunity to the contractor or any private entity.

(e) No contractor shall be liable for the debts or obligations of the state or the agency, unless the partnership agreement provides that such contractor is liable under such agreement.

(Oct. Sp. Sess. P.A. 11-1, S. 84.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-260 - Funding of public-private partnerships.

The state agency or the state may apply for and accept funds from local or federal government and other sources of financial aid to further the purposes of sections 4-255 to 4-263, inclusive, and to fund public-private partnerships entered into in accordance with said sections.

(Oct. Sp. Sess. P.A. 11-1, S. 85.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-261 - Prevailing wage requirements or project labor agreement. Compliance with state and local requirements. Agreements re operations or maintenance of state facilities.

(a) Each public-private partnership project shall either be subject to the prevailing wage requirements pursuant to section 31-53 or the rate established by the use of a project labor agreement. The agency shall provide notice of which requirement applies prior to soliciting bids or proposals for such public-private partnership.

(b) Each public-private partnership project shall comply with: (1) The state's environmental policy requirements as set forth in sections 22a-1 and 22a-1a, (2) the requirements of the set-aside program for small contractors as set forth in section 4a-60g, and (3) any applicable permitting or inspection requirements for projects of a similar type, scope and size as set forth in the general statutes or the local ordinances of the municipality where the project is to be located.

(c) Any agency that is subject to section 4e-16 shall comply with the provisions of section 4e-16, provided, notwithstanding the provisions of subsection (a) of section 4e-16, any agency that enters into a partnership agreement concerning the operations or maintenance of a state facility that meets the definition of a privatization contract, as defined in section 4e-1, shall be subject to the requirements of section 4e-16 regardless of whether such services are currently privatized.

(Oct. Sp. Sess. P.A. 11-1, S. 86.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-262 - Remedies re material default by contractor. Agency authority.

(a) In addition to any other remedy available to the state, in the event of a material default by the contractor, the state may elect to assume the responsibilities and duties of the contractor of the public-private partnership project, and in such case, the state shall succeed to all of the rights, title and interest in such partnership project, subject to any liens on revenue previously granted by the contractor to any person providing financing thereof.

(b) Any state agency having the power of condemnation under state law may exercise such power of condemnation to acquire the public-private partnership project in the event of a material default by the contractor. Any person who has provided financing for the public-private partnership project, and the contractor, to the extent of its capital investment, may participate in the condemnation proceedings with the standing of a property owner.

(c) The agency may terminate, with cause, the partnership agreement and exercise any other rights and remedies that may be available to it at law or in equity.

(d) The state may make or cause to be made any appropriate claims under the maintenance, performance or payment bonds, or lines of credit, as set forth in the partnership agreement.

(e) In the event the state elects to assume the responsibility and duties of a partnership project pursuant to subsection (a) of this section, the agency may develop or operate the public-private partnership project, impose user fees, impose and collect lease payments for the use thereof and comply with any service contracts as if it were the contractor. Any revenue that is subject to a lien shall be collected for the benefit of and paid to secured parties, as their interests may appear, to the extent necessary to satisfy the contractor's obligations to secured parties, including the maintenance of reserves. Such liens shall be correspondingly reduced and, when paid off, released. Before any payments to, or for the benefit of, secured parties, the agency may use revenue to pay current operation and maintenance costs of the qualifying project, including compensation to the agency for its services in operating and maintaining the public-private partnership project. The right to receive such payment, if any, shall be considered just compensation for the project. The full faith and credit of the agency shall not be pledged to secure any financing of the contractor by the election to take over such project. The assumption of the operation of the partnership project shall not obligate the agency to pay any obligation of the contractor from sources other than revenue.

(Oct. Sp. Sess. P.A. 11-1, S. 87.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-263 - Exemption from municipal property tax.

Any property developed, operated or held by a private entity pursuant to a partnership agreement shall be exempt from municipal property tax.

(Oct. Sp. Sess. P.A. 11-1, S. 88.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.






Chapter 55e - False Claims and Other Prohibited Acts Under State-Administered Health or Human Services Programs

Section 4-274 - Definitions.

As used in this section and section 4-275:

(1) “Knowing” and “knowingly” means that a person, with respect to information: (A) Has actual knowledge of the information; (B) acts in deliberate ignorance of the truth or falsity of the information; or (C) acts in reckless disregard of the truth or falsity of the information, without regard to whether the person intends to defraud;

(2) “Claim” (A) means any request or demand, whether under a contract or otherwise, for money or property and whether or not the state has title to the money or property, that (i) is presented to an officer, employee or agent of the state, or (ii) is made to a contractor, grantee or other recipient, if the money or property is to be spent or used on the state's behalf or to advance a state program or interest, and if the state provides or has provided any portion of the money or property that is requested or demanded, or if the state will reimburse such contractor, grantee or other recipient for any portion of the money or property that is requested or demanded, and (B) does not include a request or demand for money or property that the state has paid to an individual as compensation for state employment or as an income subsidy with no restrictions on that individual's use of the money or property;

(3) “Person” means any natural person, corporation, limited liability company, firm, association, organization, partnership, business, trust or other legal entity;

(4) “State” means the state of Connecticut, any agency or department of the state or any quasi-public agency, as defined in section 1-120;

(5) “Obligation” means an established duty, whether fixed or not, arising from (A) an express or implied contractual, grantor-grantee or licensor-licensee relationship, (B) a fee-based or similar relationship, (C) statute or regulation, or (D) the retention of an overpayment;

(6) “Material” means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property; and

(7) “State-administered health or human services program” means programs administered by any of the following: The Department on Aging, the Department of Children and Families, the Department of Developmental Services, the Department of Mental Health and Addiction Services, the Department of Public Health, the Department of Rehabilitation Services, the Department of Social Services, the Office of Early Childhood, and the Office of the State Comptroller, for the State Employee and Retiree Health programs, as well as other health care programs administered by the Office of the State Comptroller, and the Department of Administrative Services, for Workers' Compensation medical claims, including such programs reimbursed in whole or in part by the federal government.

(P.A. 14-217, S. 1.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-275 - False claims and other prohibited acts re state-administered health or human services programs. Penalties.

(a) No person shall:

(1) Knowingly present, or cause to be presented, a false or fraudulent claim for payment or approval under a state-administered health or human services program;

(2) Knowingly make, use or cause to be made or used, a false record or statement material to a false or fraudulent claim under a state-administered health or human services program;

(3) Conspire to commit a violation of this section;

(4) Having possession, custody or control of property or money used, or to be used, by the state relative to a state-administered health or human services program, knowingly deliver, or cause to be delivered, less property than the amount for which the person receives a certificate or receipt;

(5) Being authorized to make or deliver a document certifying receipt of property used, or to be used, by the state relative to a state-administered health or human services program and intending to defraud the state, make or deliver such document without completely knowing that the information on the document is true;

(6) Knowingly buy, or receive as a pledge of an obligation or debt, public property from an officer or employee of the state relative to a state-administered health or human services program, who lawfully may not sell or pledge the property;

(7) Knowingly make, use or cause to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the state under a state-administered health or human services program; or

(8) Knowingly conceal or knowingly and improperly avoid or decrease an obligation to pay or transmit money or property to the state under a state-administered health or human services program.

(b) Any person who violates the provisions of subsection (a) of this section shall be liable to the state for: (1) A civil penalty of not less than five thousand five hundred dollars or more than eleven thousand dollars, or as adjusted from time to time by the federal Civil Penalties Inflation Adjustment Act of 1990, 28 USC 2461, (2) three times the amount of damages that the state sustains because of the act of that person, and (3) the costs of investigation and prosecution of such violation. Liability under this section shall be joint and several for any violation of this section committed by two or more persons.

(c) Notwithstanding the provisions of subsection (b) of this section concerning treble damages, if the court finds that: (1) A person committing a violation of subsection (a) of this section furnished officials of the state responsible for investigating false claims violations with all information known to such person about the violation not later than thirty days after the date on which the person first obtained the information; (2) such person fully cooperated with an investigation by the state of such violation; and (3) at the time such person furnished the state with the information about the violation, no criminal prosecution, civil action or administrative action had commenced under sections 4-276 to 4-280, inclusive, with respect to such violation, and such person did not have actual knowledge of the existence of an investigation into such violation, the court may assess not less than two times the amount of damages which the state sustains because of the act of such person. Any information furnished pursuant to this subsection shall be exempt from disclosure under section 1-210.

(P.A. 14-217, S. 2.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-276 - Attorney General's investigation of prohibited acts. Civil action.

The Attorney General may investigate any violation of subsection (a) of section 4-275. Any information obtained pursuant to such an investigation shall be exempt from disclosure under section 1-210. If the Attorney General finds that a person has violated or is violating any provision of subsection (a) of section 4-275, the Attorney General may bring a civil action in the superior court for the judicial district of Hartford under this section in the name of the state against such person.

(P.A. 14-217, S. 3.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-277 - Civil action by individual. Consent for withdrawal. Manner of service. Complaint under seal. Intervention by Attorney General.

(a) A person may bring a civil action in the superior court for the judicial district of Hartford against any person who violates subsection (a) of section 4-275, for the person who brings the action and for the state. Such civil action shall be brought in the name of the state. The action may thereafter be withdrawn only if the court and the Attorney General give written consent to the withdrawing of such action and their reasons for consenting.

(b) A copy of the complaint and written disclosure of substantially all material evidence and information the person who brings such action possesses shall be served on the state by serving the Attorney General in the manner prescribed in section 52-64. The complaint shall be filed in camera, shall remain under seal for at least sixty days and shall not be served on the defendant until the court so orders. The court, upon motion of the Attorney General, may, for good cause shown, extend the time during which the complaint remains under seal. Such motion may be supported by affidavits or other submissions in camera. Prior to the expiration of the time during which the complaint remains under seal, the Attorney General shall: (1) Proceed with the action in which case the action shall be conducted by the Attorney General, or (2) notify the court that the Attorney General declines to take over the action in which case the person bringing the action shall have the right to conduct the action.

(c) If the court orders the complaint to be unsealed and served, the court shall issue an appropriate order of notice requiring the same notice that is ordinarily required to commence a civil action. The defendant shall not be required to respond to any complaint filed under this section until thirty days after the complaint is served upon the defendant.

(d) If a person brings an action under this section, no person other than the state may intervene or bring a related action based on the facts underlying the pending action.

(P.A. 14-217, S. 4.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-278 - Prosecution by Attorney General. Withdrawal. Settlement. Limits on individual's participation. Division of proceeds. Attorneys' fees and costs.

(a) If the Attorney General, pursuant to section 4-277, elects to proceed with the action, the Attorney General shall have the primary responsibility for prosecuting the action and shall not be bound by any act of the person bringing the action. Such person shall have the right to continue as a party to the action, subject to the limitations set forth in this section.

(b) The Attorney General may withdraw such action notwithstanding the objections of the person bringing the action if the Attorney General has notified such person of the filing of the motion and the court has provided such person with an opportunity for a hearing on the motion.

(c) The Attorney General may settle the action with the defendant notwithstanding the objections of the person bringing the action if the court determines, after a hearing, that the proposed settlement is fair, adequate and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(d) Upon a showing by (1) the Attorney General that unrestricted participation during the course of the litigation by the person bringing the action would (A) interfere with or unduly delay the Attorney General's prosecution of the case, or (B) be repetitious, irrelevant or for purposes of harassment; or (2) the defendant that unrestricted participation during the course of the litigation by the person bringing the action would be for purposes of harassment, or would cause the defendant undue burden or unnecessary expense, the court may, in its discretion, impose limitations on the person's participation, including, but not limited to, (i) limiting the number of witnesses that such person may call, (ii) limiting the length of the testimony of any such witnesses, (iii) limiting the person's cross-examination of any such witnesses, or (iv) otherwise limiting the participation by the person in the litigation.

(e) If the court awards civil penalties or damages to the state or if the Attorney General settles with the defendant and receives civil penalties or damages, the person bringing such action shall receive from the proceeds not less than fifteen per cent but not more than twenty-five per cent of such proceeds of the action or settlement of the claim, based upon the extent to which the person substantially contributed to the prosecution of the action. Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees and costs shall be awarded against the defendant.

(f) Notwithstanding the provisions of subsection (e) of this section, where the action is one that the court finds to be based primarily on disclosures of specific information that was not provided by the person bringing the action relating to allegations or transactions (1) in a criminal, civil or administrative hearing, (2) in a report, hearing, audit or investigation conducted by the General Assembly, a committee of the General Assembly, the Auditors of Public Accounts, a state agency or a quasi-public agency, or (3) from the news media, the court may award from such proceeds to the person bringing the action such sums as it considers appropriate, but in no case more than ten per cent of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. Any such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees and costs shall be awarded against the defendant.

(P.A. 14-217, S. 5.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-279 - Civil action when Attorney General declines to proceed. Division of proceeds. Attorneys' fees and costs. Stay of discovery.

(a) If the Attorney General declines to proceed with the action, the person who brought the action shall have the right to conduct the action. In the event that the Attorney General declines to proceed with the action, upon the request of the Attorney General, the court shall order that copies of all pleadings filed in the action and copies of any deposition transcripts be provided to the state. When the person who brought the action proceeds with the action, the court, without limiting the status and rights of such person, may permit the Attorney General to intervene at a later date upon a showing of good cause.

(b) A person bringing an action under this section or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than twenty-five per cent or more than thirty per cent of the proceeds of the action or settlement and shall be paid out of such proceeds. Such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees and costs shall be awarded against the defendant.

(c) If a defendant prevails in the action conducted under this section and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious or brought primarily for purposes of harassment, the court may award reasonable attorneys' fees and expenses to the defendant.

(d) Irrespective of whether the Attorney General proceeds with the action, upon request and showing by the Attorney General that certain motions or requests for discovery by a person bringing the action would interfere with the state's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than sixty days from the date of the order of the stay. Such a showing shall be conducted in camera. The court may extend the stay for an additional sixty-day period upon a further showing in camera that the state has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings. For the purposes of this subsection, the Chief State's Attorney or state's attorney for the appropriate judicial district may appear to explain to the court the potential impact of such discovery on a pending criminal investigation or prosecution.

(P.A. 14-217, S. 6.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-280 - Attorney General's pursuit of claim through alternate remedy.

Notwithstanding the provisions of section 4-277, the Attorney General may elect to pursue the state's claim through any alternate remedy available to the state, including any administrative proceeding to determine a civil penalty. If any such alternate remedy is pursued in another proceeding, the person bringing the action shall have the same rights in such proceeding as such person would have had if the action had continued under the provisions of sections 4-277 to 4-279, inclusive. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under sections 4-277 to 4-279, inclusive. A finding or conclusion is final if it has been finally determined on appeal to the appropriate court of the state, if the time for filing such an appeal with respect to the finding or conclusion has expired or if the finding or conclusion is not subject to judicial review.

(P.A. 14-217, S. 7.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-281 - Civil action by individual who committed prohibited act. Reduction of proceeds.

Notwithstanding the provisions of sections 4-278 and 4-279, if the court finds that the action was brought by a person who planned and initiated the violation of subsection (a) of section 4-275, upon which violation an action was brought, then the court may reduce the share of the proceeds of the action that the person would otherwise receive under section 4-278 or 4-279, taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If a person bringing the action is convicted of criminal conduct arising from his or her role in the violation of subsection (a) of section 4-275, such person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the Attorney General to continue the action.

(P.A. 14-217, S. 8.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-282 - Court's jurisdiction over civil actions brought by certain individuals. Duplicate actions.

(a) No court shall have jurisdiction over an action brought under section 4-277 (1) against a member of the General Assembly, a member of the judiciary or an elected officer or department head of the state if the action is based on evidence or information known to the state when the action was brought; or (2) that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil penalty proceeding in which the state is already a party.

(b) Unless opposed by the state, the court shall dismiss an action or claim brought under section 4-277 if allegations or transactions that are substantially the same as those alleged in the action or claim were publicly disclosed (1) in a state criminal, civil or administrative hearing in which the state or its agent is a party, (2) in a report, hearing, audit or investigation conducted by the General Assembly, a committee of the General Assembly, the Auditors of Public Accounts, a state agency or quasi-public agency, or (3) by the news media, except the court shall not dismiss such action or claim if the action or claim is brought by the Attorney General or the person who is an original source of information.

(c) For purposes of this section, “original source” means an individual who (1) voluntarily discloses to the state information on which the allegations or transactions in an action or claim are based, prior to public disclosure of such information as described in subdivisions (1), (2) and (3) of subsection (b) of this section, or (2) has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions and has voluntarily provided the information to the state before filing an action or claim under sections 4-276 to 4-280, inclusive.

(P.A. 14-217, S. 9.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-283 - State not liable for expenses.

The state of Connecticut shall not be liable for expenses which a person incurs in bringing an action under sections 4-277 to 4-280, inclusive.

(P.A. 14-217, S. 10.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-284 - Discrimination in employment prohibited. Remedies. Attorneys' fees and costs.

(a) Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent or associated others in furtherance of an action under sections 4-276 to 4-280, inclusive, or other efforts to stop one or more violations of section 4-275.

(b) Relief under subsection (a) of this section shall include reinstatement with the same seniority status that the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An action under this section may be brought in the Superior Court for the relief provided in this section.

(c) A civil action under this section may not be brought more than three years after the date when the retaliation occurred.

(P.A. 14-217, S. 11.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-285 - Limitation of action. Pleadings upon state's intervention.

A civil action under sections 4-276 to 4-280, inclusive, may not be brought: (1) More than six years after the date on which the violation of subsection (a) of section 4-275 is committed, or (2) more than three years after the date when facts material to the right of action are known or reasonably should have been known by the official of the state charged with responsibility to act in the circumstances, but in no event more than ten years after the date on which the violation is committed, whichever last occurs. If the state elects to intervene and proceed with an action brought under sections 4-276 to 4-280, inclusive, the state may file its own complaint or amend the complaint of a person who has brought an action under sections 4-276 to 4-280, inclusive, to clarify or add detail to claims in which the state is intervening and to add any additional claim under which the state contends that it is entitled to relief. For statute of limitation purposes, any such state pleading shall relate back to the filing date of the complaint of the person who originally brought the action to the extent that the claim of the state arises out of the conduct, transactions or occurrences set forth or attempted to be set forth in the prior complaint of such person.

(P.A. 14-217, S. 12.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-286 - Standard of proof.

In any action brought under sections 4-276 to 4-280, inclusive, the Attorney General or the person initiating such action shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(P.A. 14-217, S. 13.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-287 - Effect of final judgment in criminal proceeding on civil action.

Notwithstanding any other provision of law, a final judgment rendered in favor of the state against a defendant in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop such defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought in accordance with the provisions of sections 4-276 to 4-280, inclusive.

(P.A. 14-217, S. 14.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-288 - Remedies not exclusive.

The provisions of sections 4-274 to 4-288, inclusive, and subsection (a) of section 4-61dd are not exclusive, and the remedies provided for shall be in addition to any other remedies provided for in any other provision of the general statutes or federal law or available under common law.

(P.A. 14-217, S. 15.)

History: P.A. 14-217 effective June 13, 2014.



Section 4-289 - Report by Attorney General re civil actions.

On January 1, 2015, and annually thereafter, the Attorney General shall submit a report to the General Assembly and the Governor, in accordance with section 11-4a, that contains the following information:

(1) The number of civil actions the Attorney General filed during the previous fiscal year under sections 4-276 to 4-280, inclusive;

(2) The number of civil actions private persons filed during the previous fiscal year under sections 4-276 to 4-280, inclusive, including the number of civil actions that remain under seal, along with (A) the state or federal courts in which such civil actions were filed and the number of civil actions filed in each such court, (B) the state program or agency involved in each civil action, and (C) the number of civil actions filed by private individuals who previously had filed an action based on the same or similar transactions or allegations under the federal False Claims Act, 31 USC 3729-3733, as amended from time to time, or the false claims act of any other state; and

(3) The amount that was recovered by the state under sections 4-276 to 4-280, inclusive, in settlement, damages and penalties and the litigation cost, if known, along with the (A) case number and parties for each civil action where there was a recovery, (B) separate amount of any funds recovered for damages, penalties and litigation costs, and (C) percentage of the recovery and the amount that the state paid to any private person who brought the civil action.

(P.A. 14-217, S. 16.)

History: P.A. 14-217 effective June 13, 2014.









Title 4a - Administrative Services

Chapter 57 - Department of Administrative Services

Section 4a-1 - (Formerly Sec. 4-23a). Department of Administrative Services. Commissioner. Successor department authority.

(a) There shall be a Department of Administrative Services. The department head shall be the Commissioner of Administrative Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8, with the powers and the duties therein prescribed.

(b) The Department of Administrative Services shall constitute a successor department to the Department of Public Works, except those duties relating to construction and construction management, in accordance with the provisions of sections 4-38d, 4-38e and 4-39. Where any order or regulation of said departments conflict, the Commissioner of Administrative Services may implement policies or procedures consistent with the provisions of this title and title 4b while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(c) The Department of Administrative Services shall constitute a successor department to the Department of Information Technology in accordance with the provisions of sections 4-38d, 4-38e and 4-39. Where any order or regulation of said departments conflict, the Commissioner of Administrative Services may implement policies or procedures consistent with the provisions of title 4d while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(d) The Department of Administrative Services shall constitute a successor department to the Department of Construction Services in accordance with the provisions of sections 4-38d, 4-38e, 4-39 and 4b-1b. Where any order or regulation of said departments conflict, the Commissioner of Administrative Services may implement policies or procedures consistent with the provisions of title 4b while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(P.A. 77-614, S. 62, 610; P.A. 11-51, S. 42; P.A. 13-247, S. 196.)

History: Sec. 4-23a transferred to Sec. 4a-1 in 1989; P.A. 11-51 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re successor authority to Departments of Public Works and Information Technology, effective July 1, 2011; P.A. 13-247 added Subsec. (d) re successor authority to Department of Construction Services, effective July 1, 2013.

See Sec. 4b-1 et seq. re successor authority to Department of Public Works and Sec. 4d-1 et seq. re successor authority to Department of Information Technology.



Section 4a-1a - Commissioner and Department of Administrative Services substituted for former commissioner and department.

Section 4a-1a is repealed, effective July 1, 2015.

(P.A. 11-51, S. 44; P.A. 13-247, S. 200; P.A. 14-134, S. 129; P.A. 15-73, S. 6.)



Section 4a-2 - (Formerly Sec. 4-23b). Commissioner's general powers and responsibilities.

(a) The Commissioner of Administrative Services shall have the following general duties and responsibilities:

(1) The establishment of personnel policy and responsibility for the personnel administration of state employees;

(2) The purchase and provision of supplies, materials, equipment and contractual services, as defined in section 4a-50;

(3) The publishing, printing or purchasing of laws, stationery, forms and reports;

(4) The collection of sums due the state for public assistance;

(5) The purchase and contracting for information systems and telecommunication system facilities, equipment and services for state agencies, in accordance with chapter 61;

(6) The purchase, sale, lease, sublease and acquisition of property and space to house state agencies and the construction, maintenance and development of such property, in accordance with chapters 59 and 60;

(7) Subject to the provisions of section 4b-21, the sale or exchange of any land or interest in land belonging to the state;

(8) The supervision of the care and control of building and grounds owned or leased by the state in Hartford, except (A) the buildings and grounds of the State Capitol and the Legislative Office Building and parking garage and related structures and facilities and grounds, as provided in section 2-71h, (B) any property of the Connecticut Marketing Authority, and (C) property under the supervision of the Office of the Chief Court Administrator as provided in section 4b-11; and

(9) The establishing and maintaining of security standards for all facilities housing the offices and equipment of the state except (A) Department of Transportation mass transit, marine and aviation facilities, (B) the State Capitol and Legislative Office Building and related facilities, (C) facilities under the care and control of The University of Connecticut or other constituent units of the state system of higher education, (D) Judicial Department facilities, (E) Department of Emergency Services and Public Protection facilities, (F) Military Department facilities, (G) Department of Correction facilities, (H) Department of Children and Families client-occupied facilities, (I) facilities occupied by the Governor, Lieutenant Governor, Attorney General, Comptroller, Secretary of the State and Treasurer, and (J) facilities occupied by the Board of Pardons and Paroles. As used in this subdivision, “security” has the same meaning as provided in section 4b-30.

(b) Notwithstanding any other provision of the general statutes, the commissioner may supervise the care and control of (1) any state-owned or leased office building, and related buildings and grounds, outside the city of Hartford, used as district offices, except any state-owned or leased office building, and such buildings and grounds, used by the Judicial Department or The University of Connecticut, and (2) any other state-owned or leased property, other than property of The University of Connecticut, on a temporary or permanent basis, if the commissioner, the Secretary of the Office of Policy and Management and the executive head of the department or agency supervising the care and control of such property agree, in writing, to such supervision.

(c) Subject to the provisions of chapter 67, the Commissioner of Administrative Services may appoint such employees as are necessary for carrying out the duties prescribed to said commissioner by the general statutes.

(P.A. 77-614, S. 63, 610; P.A. 83-334, S. 1, 3; P.A. 84-546, S. 9, 173; P.A. 85-301, S. 3, 13; P.A. 87-496, S. 2, 110; P.A. 88-297, S. 1; P.A. 89-257, S. 11, 14; P.A. 90-213, S. 15, 56; P.A. 93-396, S. 13; May Sp. Sess. P.A. 94-5, S. 17, 30; June 18 Sp. Sess. P.A. 97-9, S. 15, 50; P.A. 11-51, S. 43; P.A. 12-116, S. 87; 12-205, S. 3; P.A. 13-247, S. 197.)

History: P.A. 83-334 replaced alphabetic Subdiv. indicators with numeric indicators and added reference to commissioner's duties with respect to the sale or exchange of land or interest in land; P.A. 84-546 reworded Subdiv. (1) for grammatical consistency with other Subdivs; P.A. 85-301 amended Subdiv. (2) to exclude the planning and construction of the legislative office building from the commissioner's functions; P.A. 87-496 designated existing section as Subsec. (a), added “of administrative services” in introductory language of Subsec. (a), repealed Subsec. (a)(2) and (3) re capital improvements and property and space to house state agencies, renumbered remaining Subdivs. accordingly and added Subsec. (b) re appointment of employees by commissioner of administrative services; P.A. 88-297 amended Subsec. (a)(2) to eliminate purchase and provision of furniture from commissioner's duties and responsibilities and to reference Sec. 4a-50 and amended Subsec. (a)(3) by substituting “laws, stationery, forms and reports” for “public documents”; Sec. 4-23b transferred to Sec. 4a-2 in 1989; P.A. 89-257 added reference to certain sections in title 16a in Subdiv. (4); P.A. 90-213 added Subsec. (a)(6) providing the commissioner of administrative services with the responsibility for the receipt and processing of child support payments in certain IV-D cases; P.A. 93-396 made a technical change in Subsec. (a)(6); May Sp. Sess. P.A. 94-5 deleted Subsec. (a)(6) re receipt and processing of child support payments in IV-D support cases from the responsibilities of the commissioner of administrative services, effective July 1, 1994; June 18 Sp. Sess. P.A. 97-9 deleted former Subsec. (a)(4) re control and direction of data processing and telecommunication equipment and installations and renumbered remaining Subdiv., effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to add Subdivs. (5) to (10) re successor duties, added new Subsec. (b) re commissioner's supervision and Subsec. (c) re inventory and redesignated existing Subsec. (b) as Subsec. (d), effective July 1, 2011; P.A. 12-205 amended Subsec. (a) to delete former Subdiv. (8) re inventory of leased property and redesignate existing Subdivs. (9) and (10) as Subdivs. (8) and (9), deleted former Subsec. (c) re update and submission of copy of the leased property inventory and redesignated existing Subsec. (d) as Subsec. (c), effective July 1, 2012; P.A. 13-247 amended Subsec. (a)(6) to add reference to construction, maintenance and development of property, effective July 1, 2013.



Section 4a-2a - Workplace stress awareness and prevention program. Workplace violence awareness, prevention and preparedness program.

(a) For the fiscal year ending June 30, 1999, and each fiscal year thereafter, the Commissioner of Administrative Services, in consultation with the Commissioner of Mental Health and Addiction Services and the Commissioner of Emergency Services and Public Protection, shall, within the limits of available appropriations, provide an appropriate program of workplace stress awareness and prevention for state employees.

(b) On or before January 1, 2012, the Commissioner of Administrative Services shall develop an employee training program to instruct state employees on workplace violence awareness, prevention and preparedness. Any full-time employee, as defined in section 5-196, employed by the state prior to January 1, 2012, shall be required to attend the training described in this subsection. Any full-time employee employed by the state on or after January 1, 2012, shall be required, not later than six months from the date of hire, to attend the training described in this subsection as a condition of his or her employment.

(P.A. 98-136, S. 2, 3; P.A. 11-33, S. 1; 11-51, S. 134.)

History: P.A. 98-136 effective May 6, 1998; P.A. 11-33 designated existing provisions as Subsec. (a) and amended same to delete “and violence” and “and preparedness” and added Subsec. (b) re development of state employee training program on workplace violence awareness, prevention and preparedness; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 4a-2b - Master insurance program.

Notwithstanding any other statute to the contrary, the Department of Administrative Services may administer a master property and casualty insurance program for state funded and federally funded housing units operating under the jurisdiction of local housing authorities. The department may charge the housing authorities a reasonable fee to provide for the administrative costs of the program.

(P.A. 98-176, S. 2, 4.)

History: P.A. 98-176 effective July 1, 1998.



Section 4a-2c - Diversity training program.

On or before February 1, 2000, the Commissioner of Administrative Services, with the advice and assistance of the Commission on Human Rights and Opportunities shall, within available appropriations, develop a standardized diversity training program which shall be used by each state agency in completing the diversity training required under section 46a-54. Such program shall include, but shall not be limited to, training and education concerning the federal and state statutory provisions concerning discrimination and hate crimes directed at protected classes and remedies available to victims of discrimination and hate crimes, standards for working with and serving persons from diverse populations and strategies for addressing differences that may arise from diverse work environments.

(P.A. 99-180, S. 2.)



Section 4a-3 - (Formerly Sec. 4-23c). Deputy commissioners; appointment and qualifications. Director of Personnel and Labor Relations.

Section 4a-3 is repealed, effective July 1, 1996.

(P.A. 77-614, S. 64, 610; P.A. 96-168, S. 33, 34.)



Section 4a-4 - (Formerly Sec. 4-23j). Control of state property and equipment.

(a) Except as provided in subsections (b) and (c) of this section, the Commissioner of Administrative Services shall consider and devise ways and means of establishing and maintaining proper control of state property and equipment, including vehicles and office equipment; shall require the establishment of proper permanent inventory records and the taking of physical inventories of both stores and equipment; shall discover unused and improperly used or neglected equipment and shall authorize the transfer, use or disposal of such equipment.

(b) The Office of the Chief Court Administrator shall consider and devise ways and means of establishing and maintaining proper control of Judicial Department property and equipment, including vehicles and office equipment, require the establishment of proper permanent inventory records and the taking of physical inventories of Judicial Department equipment, and authorize the transfer, use or disposal of unused and improperly used or neglected Judicial Department equipment. For the purposes of this subsection, the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(c) The chief executive officer of each constituent unit of the state system of higher education may consider and devise ways and means of and The University of Connecticut shall be responsible for establishing and maintaining proper control of equipment, including all vehicles and office equipment of such unit, require the establishment of proper permanent inventory records and the taking of physical inventories of the equipment of such constituent unit, and may authorize the transfer, use or disposal of unused and improperly used or neglected equipment of such unit.

(P.A. 77-614, S. 74, 610; P.A. 84-436, S. 1, 12; P.A. 91-256, S. 7, 69; P.A. 95-230, S. 31, 45; P.A. 07-217, S. 10.)

History: P.A. 84-436 added Subsec. (b) re the control, inventory, transfer, use and disposal of judicial department property and equipment by the office of the chief court administrator and a definition of “judicial department”, effective July 1, 1985; Sec. 4-23j transferred to Sec. 4a-4 in 1989; P.A. 91-256 added Subsec. (c) concerning constituent units of the state system of higher education; P.A. 95-230 amended Subsec. (c) to add that The University of Connecticut shall be responsible for control of property and equipment, effective June 7, 1995; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.



Section 4a-5 - (Formerly Sec. 4-23l). State motor pool.

There shall be a state interagency motor pool within the Department of Administrative Services. Said motor pool shall provide motor vehicles to state agencies on a rental basis. Proceeds from rentals of such motor vehicles by said motor pool shall be deposited in the purchasing revolving fund maintained by said department and all direct expenses incurred by said motor pool shall be charged against said fund on order of the State Comptroller. The Commissioner of Administrative Services shall adopt rules regarding the rental and use of motor vehicles provided by the motor pool.

(P.A. 78-173, S. 1, 2.)

History: Sec. 4-23l transferred to Sec. 4a-5 in 1989.



Section 4a-5a - State agency use of services provided by the Department of Administrative Services.

Notwithstanding any provision of the general statutes, each state agency, except (1) the agencies within the Legislative Department, (2) the Judicial Department, and (3) the constituent units of the state system of higher education, shall use the services of the Department of Administrative Services if the Department of Administrative Services can: (A) Provide the particular goods or services requested by such state agency, (B) comply with the delivery schedule set forth by such state agency, and (C) provide such goods or services at a cost which is not more than three per cent greater than the price quoted to such state agency by any private vendor.

(P.A. 93-80, S. 40, 67; P.A. 05-287, S. 8.)

History: P.A. 93-80 effective July 1, 1993; (Revisor's note: In 1995 numeric Subdiv. indicators in Subdiv. (2) were changed editorially by the Revisors to alphabetic indicators to conform to customary statutory style); P.A. 05-287 replaced requirement that state agencies utilize the services of the state regional laundry system, the facilities of the Central State Warehouse, the State Data Center and the Office of Administrative Support with requirement that state agencies use the services of the Department of Administrative Services, effective July 13, 2005.



Section 4a-5b - Memorandum of understanding with state agencies re provision of certain services. Report.

(a) The Department of Administrative Services shall enter into a memorandum of understanding with each state agency for which the department provides the following services: (1) Personnel, (2) payroll, (3) affirmative action, and (4) business office functions, establishing said department's and such agency's responsibilities regarding the services provided. Said department and each such agency shall enter into such a memorandum of understanding not later than October 1, 2012, or three months after the department begins providing such services to such agency, whichever is later.

(b) Not later than October 1, 2012, or three months after the Department of Administrative Services begins providing services to a state agency, whichever is later, the department shall submit a report on the status of each memorandum entered into pursuant to subsection (a) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies through the Office of Fiscal Analysis in accordance with the provisions of section 11-4a.

(June 12 Sp. Sess. P.A. 12-1, S. 248.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 4a-6 - (Formerly Sec. 4-23o). Leasing of personal property by state agencies; responsibilities of Commissioner of Administrative Services.

(a) No state agency shall enter into any agreement, whether oral or written, or renew any agreement for the leasing of any personal property, except upon approval of the Commissioner of Administrative Services and subject to such procedures as the commissioner may establish respecting the leasing of personal property. The commissioner shall cause to be kept a complete record of all personal property leased by state agencies, the location of each item of such property and a copy of all leasing agreements and renewals thereof.

(b) On or before the fourth Wednesday after the convening of each regular session of the General Assembly, the commissioner shall file with the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, a complete listing of all items of personal property leased by state agencies, indicating each item leased, the lessee agency, the lessor and the annual rental thereof.

(1967, P.A. 855; P.A. 77-614, S. 78, 610; P.A. 82-314, S. 10, 63.)

History: P.A. 77-614 transferred duties of comptroller under section to commissioner of administrative services; P.A. 82-314 changed formal designation of appropriations committee; Sec. 3-116b transferred to Sec. 4-23o in 1985; Sec. 4-23o transferred to Sec. 4a-6 in 1989.



Section 4a-7 - Transferred

Transferred to Chapter 61, Part I, Sec. 4d-9.



Section 4a-7a - Personal service agreements.

(a) As used in this section, “personal service agreement” means a written agreement between the state and an individual for services rendered to the state which are infrequent or unique.

(b) A personal service agreement between a state agency and an individual shall have a term of not more than one year. Any such personal service agreement may be extended or renewed, for an unlimited term, provided the appropriate collective bargaining representative, the Commissioner of Administrative Services and the joint standing committee of the General Assembly having cognizance of matters relating to labor and public employees are notified of such extension or renewal.

(P.A. 88-77.)



Section 4a-8 - Transferred

Transferred to Chapter 61, Part I, Sec. 4d-10.



Section 4a-9 - Capital Equipment Purchase Fund.

There is created a Capital Equipment Purchase Fund. The fund shall be administered by the Secretary of the Office of Policy and Management. The fund shall be used for the purpose of acquiring, by purchase or by exercise of prepayment or purchase options in existing capital leases entered into by the state, capital equipment with an anticipated remaining useful life of not less than five years from the date of purchase and (1) to the extent of not more than two million nine hundred thousand dollars, payment for projects under subsection (a) of section 4-67f, and (2) to the extent of not more than one hundred thousand dollars, payment for awards under subsection (b) of said section. Notwithstanding the provisions of this section, or any regulations adopted under the general statutes, a state agency may purchase necessary data processing equipment that has a unit price of less than one thousand dollars from the Capital Equipment Purchase Fund authorized under section 4a-10, provided such equipment has a useful life of not less than five years.

(P.A. 87-361, S. 1, 3; P.A. 88-276, S. 1, 2; May Sp. Sess. P.A. 92-7, S. 3, 36; May Sp. Sess. P.A. 94-2, S. 2, 203; P.A. 96-27, S. 1, 2; P.A. 00-167, S. 56, 69; June Sp. Sess. P.A. 01-7, S. 24, 28.)

History: P.A. 88-276 removed former Subsecs. (b) and (c) concerning the Capital Equipment Debt Service Fund and certain transitional provisions concerning the start-up of the Capital Equipment Purchase Fund; May Sp. Sess. P.A. 92-7 added provision regarding allocations for Sec. 4-67f; May Sp. Sess. P.A. 94-2 made technical change re application for funds, effective July 1, 1994; P.A. 96-27 substituted requirement that fund be administered by Secretary of the Office of Policy and Management for requirement that secretary submit written request to Commissioner of Administrative Services for use of fund, effective July 1, 1996; P.A. 00-167 extended the requirement for useful life of equipment purchased under this section from three to five years, effective July 1, 2000; June Sp. Sess. P.A. 01-7 added provision authorizing agencies to purchase data processing equipment with a useful life of not less than five years and having unit price of less than $1,000 from the Capital Equipment Purchase Fund, effective July 1, 2001.



Section 4a-10 - Bond issue for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five hundred twenty-four million one hundred thousand dollars, provided thirty million dollars of said authorization shall be effective July 1, 2016.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of section 4a-9 and this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to section 4a-9 and this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to section 4a-9 and this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-361, S. 2, 3; P.A. 88-343, S. 22, 32; P.A. 89-331, S. 2, 30; P.A. 90-230, S. 5, 101; 90-297, S. 2, 24; June Sp. Sess. P.A. 91-4, S. 7, 25; June Sp. Sess. P.A. 93-1, S. 3, 45; P.A. 95-272, S. 2, 29; June 5 Sp. Sess. P.A. 97-1, S. 3, 20; P.A. 99-241, S. 3, 66; June Sp. Sess. P.A. 01-7, S. 2, 28; May 9 Sp. Sess. P.A. 02-5, S. 2; May Sp. Sess. P.A. 04-1, S. 3; June Sp. Sess. P.A. 05-5, S. 3; June Sp. Sess. P.A. 07-7, S. 42; P.A. 10-44, S. 27; P.A. 11-57, S. 63; P.A. 12-189, S. 34; P.A. 13-239, S. 53; June Sp. Sess. P.A. 15-1, S. 53.)

History: P.A. 88-343 increased bond authorization from $20,000,000 to $28,900,000; P.A. 89-331 increased the bond authorization to $43,900,000; P.A. 90-230 made a technical correction in Subsec. (b); P.A. 90-297 increased the bond authorization to $58,900,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $73,900,000; June Sp. Sess. P.A. 93-1, effective July 1, 1993, amended Subsec. (a) to increase bond authorization to $85,200,000, effective July 1, 1993, provided $2,700,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 amended Subsec. (a) to increase authorization to $114,500,000, effective July 1, 1995, provided $11,800,000 of the authorization shall be effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization to $141,500,000 provided $10,800,000 is effective July 1, 1998, effective July 31, 1997; P.A. 99-241 amended Subsec. (a) to increase authorization to $189,500,000, effective July 1, 1999, provided $21,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase authorization to $227,500,000 provided $17,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to increase authorization to $230,000,000 and to provide that $19,500,000 of such authorization shall be effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the aggregate authorization to $248,000,000 and to provide that $18,000,000 of said authorization be effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization to $300,550,000, of which $25,050,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $300,550,000 to $366,550,000, of which $26,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $366,550,000 to $364,200,000 and by deleting provision re authorization amount effective on July 1, 2008, effective July 1, 2010; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $364,200,000 to $387,100,000, of which $22,900,000 is effective July 1, 2012, effective July 1, 2011; P.A. 12-189 amended Subsec. (a) to increase aggregate authorization from $387,100,000 to $389,100,000 and delete provision re authorization amount effective on July 1, 2012, effective July 1, 2012; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $389,100,000 to $464,100,000, of which $35,000,000 is effective July 1, 2014, effective July 1, 2013; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to increase aggregate authorization from $464,100,000 to $524,100,000, change July 1, 2014, to July 1, 2016, and replace $35,000,000 with $30,000,000, effective July 1, 2015.



Section 4a-10a - 2-1-1 Infoline program.

Notwithstanding the provisions of section 4a-9, the Department of Social Services may provide up to five hundred thousand dollars of the funds authorized under section 4a-10 to the United Way of Connecticut for the purchase of capital equipment for the 2-1-1 Infoline program.

(May Sp. Sess. P.A. 04-1, S. 18.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004.



Section 4a-11 - Bond issue for higher education for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirteen million six hundred fifty thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Board of Regents for Higher Education as follows: (1) For The University of Connecticut, not exceeding six million three hundred ninety-five thousand dollars; (2) for The University of Connecticut Health Center, not exceeding one million two hundred thirty-five thousand dollars; (3) for the Connecticut State University System, not exceeding two million five hundred forty thousand dollars; (4) for the regional community-technical colleges, not exceeding two million seven hundred fifty thousand dollars; (5) for the Board of Regents for Higher Education, not exceeding thirty thousand dollars.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 88-343, S. 23, 32; P.A. 89-331, S. 3, 30; P.A. 90-230, S. 6, 101; P.A. 91-256, S. 40, 69; P.A. 92-126, S. 13, 48; P.A. 93-293, S. 4, 11; P.A. 11-48, S. 285.)

History: P.A. 89-331 increased the aggregate bond authorization from $9,100,000 to $13,650,000 and increased The University of Connecticut authorization from $4,400,000 to $6,395,000, the University of Connecticut Health Center authorization from $800,000 to $1,235,000, the Connecticut State University from $700,000 to $2,540,000, the regional community colleges from $1,500,000 to $1,685,000 and the state technical colleges from $1,000,000 to $1,065,000, and added an authorization for the department of higher education of $30,000; P.A. 90-230 made a technical change in Subsec. (b); P.A. 91-256 made a technical change in Subsec. (b); P.A. 92-126 combined the amounts for community colleges and technical colleges and earmarked such sums for community-technical colleges; P.A. 93-293 deleted Subsec. (b)(5) pertaining to the Central Naugatuck Regional Higher Education Center and renumbered Subdiv. (6) accordingly, effective July 1, 1993; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 4a-11a - Bond issue for technical high schools for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Department of Education for state technical high schools and satellites of such schools.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 91-4, S. 8, 25; P.A. 12-116, S. 87.)

History: Pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 4a-11b - Bond issue for Department of Children and Families for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million eight hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Department of Children and Families for capital equipment purchases.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(May Sp. Sess. P.A. 92-7, S. 4, 36; P.A. 93-91, S. 1, 2.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 4a-11c - Bond issue for Judicial Department for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million four hundred ninety thousand dollars, provided one million six hundred thousand dollars of said authorization shall be effective July 1, 1994.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Judicial Department for capital equipment purchases.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20, and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 93-1, S. 4, 45.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993.



Section 4a-12 - (Formerly Sec. 4-68a). Collection services performed by Commissioner of Administrative Services. Referral of debt for collection. Liable relatives.

(a) The Commissioner of Administrative Services shall be responsible for the following: (1) Investigation, determination, billing and collection of all charges for support of persons aided, cared for or treated in a state humane institution, as defined in section 17b-222, and enforcement of support obligations of the liable relatives of such persons; (2) investigation, determination, billing and collection of all charges for services covered under the Medicaid or Medicare programs provided to persons aided, cared for or treated by the Department of Veterans Affairs; (3) billing and collection of any money due to the state in public assistance cases, and enforcement of support obligations of liable relatives in such cases; (4) collection of benefits and maintenance of trustee accounts therefor; and (5) such collection services for other state agencies and departments as shall be agreed to between said commissioner and the heads of such other agencies and departments.

(b) Any debt referred to the Department of Administrative Services by a state agency may be referred by the commissioner to a consumer collection agency, licensed under section 36a-801, or, with the approval of the Attorney General, to an attorney admitted under the provisions of section 51-80 who practices in the area of debt collection, for collection, provided the debtor has been given at least thirty days' notice that the debt will be so referred.

(c) For purposes of this section, “liable relative” means the husband or wife of any person receiving public assistance or aided, cared for or treated in a state humane institution, as defined in said section 17b-222, and the father and mother of any such person under the age of eighteen years, but shall not include the parent or parents whose financial liability for a child is determined by the Office of Child Support Services under subsection (b) of section 17b-179. The Commissioner of Administrative Services, in consultation with the Secretary of the Office of Policy and Management, shall adopt regulations in accordance with the provisions of chapter 54 establishing: (1) A uniform contribution scale for liable relatives based upon ability to pay and the administrative feasibility of collecting such contributions, provided no such liable relative shall contribute an amount in excess of twelve per cent of the remainder, if any, after the state median income, adjusted for family size, has been deducted from such liable relative's taxable income for federal income tax purposes, or if such federal income tax information is unavailable, from such relative's taxable income, as calculated from other sources, including, but not limited to, information pertaining to wages, salaries and commissions as provided by such relative's employer; (2) the manner in which the Department of Administrative Services shall determine and periodically reinvestigate the ability of such liable relatives to pay; and (3) the manner in which the department shall waive such contributions upon determination that such contribution would pose a significant financial hardship upon such liable relatives.

(d) Notwithstanding the provisions of subsection (c) of this section, no liability shall be imposed upon a liable relative upon determination by the Department of Developmental Services, Social Services, Children and Families, Mental Health and Addiction Services or Public Health that the benefit of the assistance or service provided would be significantly impaired by the imposition of such liability. Each such department may waive all or part of any liability resulting from its delay in establishing such liability if it determines that imposition of such liability would pose a significant financial hardship upon a liable relative.

(1967, P.A. 314, S. 1; P.A. 73-450; P.A. 75-430; P.A. 77-614, S. 86, 323, 610; P.A. 78-298, S. 7, 14; P.A. 87-421, S. 1, 13; P.A. 90-213, S. 16, 56; P.A. 91-57, S. 1; P.A. 92-79, S. 1; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; 93-396, S. 14; May Sp. Sess. P.A. 94-5, S. 18, 30; P.A. 95-257, S. 5, 11, 12, 21, 58; P.A. 98-250, S. 13, 39; P.A. 99-2, S. 1, 2; 99-193, S. 2, 16; P.A. 00-115; P.A. 07-73, S. 2(a); June 12 Sp. Sess. P.A. 12-1, S. 105; P.A. 16-13, S. 2; 16-167, S. 15.)

History: P.A. 73-450 replaced Sec. 17-21 with Sec. 4-68g in Subdiv. (3), added Subdiv. (4) concerning collection services for other state agencies and deleted temporary provision concerning transfer of welfare department personnel to division of central collections; P.A. 75-430 added Subsec. (b) concerning transfer of debt to consumer collection agency for collection; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and department of health with department of health services, the latter, effective January 1, 1979; P.A. 78-298 deleted reference to collection of resources under Sec. 4-68q from Subdiv. (3); P.A. 87-421 added Subsecs. (c) and (d) re relatives' legal liability and amended Subsec. (a) by substituting “state humane institution, as defined in section 17-294” for “hospitals, institutions and facilities operated by the departments of health services and mental health” and by deleting a reference in Subsec. (a)(2) to “child welfare” cases; Sec. 4-68a transferred to Sec. 4a-12 in 1989; P.A. 90-213 inserted new Subdiv. (4) in Subsec. (a) providing the commissioner of administrative services with the responsibility for the billing and collection of child support payments in certain IV-D cases, renumbering former Subdiv. (4) as (5); P.A. 91-57 repealed provision in Subsec. (b) allowing commissioner to refer debt only to collection agency “maintaining an office in the country in which the debtor resides”; P.A. 92-79 amended Subsec. (c) to provide that a liable relative's taxable income may be determined from other sources if federal income tax information is unavailable; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of department of social services for department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 93-396 made a technical change in Subdiv. (4); May Sp. Sess. P.A. 94-5 deleted former Subsec. (a)(4) re billing and collection of any money due in IV-D cases and of any money due in non-IV-D spouse and child support cases made payable through the support enforcement division from the duties of the commissioner of administrative services, renumbering former Subdiv. (5) accordingly, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 98-250 amended Subsec. (c)(1) to change limit on amount liable relative shall contribute from an amount in excess of 12% rather than 25%, substituted “the state median income” for “two hundred per cent of the federal poverty income guidelines” and added waiver authority in Subsec. (d), effective July 1, 1998; P.A. 99-2 amended Subsec. (b) by repealing condition that Department of Administrative Services be unable to collect debt for six months after referral by state agency before referring to a consumer collection agency, effective July 1, 1999; P.A. 99-193 amended Subsec. (c) by adding exception for parents whose financial liability is determined by the Bureau of Child Support Enforcement, effective July 1, 1999; P.A. 00-115 amended Subsec. (b) by permitting, with the approval of the Attorney General, collection of debt to be referred to attorney who practices in the area of debt collection; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding new Subdiv. (2) re commissioner's responsibilities for charges for Medicaid and Medicare covered services provided to persons aided, cared for or treated by Department of Veterans' Affairs and redesignating existing Subdivs. (2) to (4) as Subdivs. (3) to (5), effective July 1, 2012; P.A. 16-13 amended Subsec. (c) to replace “Bureau of Child Support Enforcement” with “Office of Child Support Services”, effective May 6, 2016; P.A. 16-167 amended Subsec. (a) to replace “Department of Veterans' Affairs” with “Department of Veterans Affairs”, effective July 1, 2016.

See Sec. 38a-318a re information provided to commissioner re filed liability insurance claims.

Annotation to former section 4-68a:

Cited. 37 CS 825.



Section 4a-13 - (Formerly Sec. 4-68e). Commissioner may accept mortgage notes and deeds in payment of claims.

The Commissioner of Administrative Services may accept mortgage notes and mortgage deeds in payment of claims due for welfare assistance or institutional care, on such terms and conditions as the commissioner deems proper and reasonable, and such encumbrances may be foreclosed in an action brought in a court of competent jurisdiction by the commissioner on behalf of the state. Any such encumbrance shall be released by the commissioner upon payment of the amount by it secured.

(1959, P.A. 203; 1967, P.A. 314, S. 16; P.A. 77-614, S. 70, 610; P.A. 10-32, S. 10.)

History: 1967 act replaced welfare commissioner with commissioner of finance and control; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 4-68e transferred to Sec. 4a-13 in 1989; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 4a-14 - (Formerly Sec. 4-68b). Estate administrator.

There shall be an estate administrator in the Department of Administrative Services, appointed by the Commissioner of Administrative Services under the provisions of chapter 67. In the case of a vacancy in such office and the filling of such vacancy by the commissioner, said commissioner shall file with the several probate courts a certificate attesting his appointment of a successor estate administrator and such successor shall be appointed by the Probate Court as the fiduciary in each case before it wherein the estate administrator was fiduciary without application, notice or hearing effective on the date of such vacancy. The Auditors of Public Accounts shall immediately make an audit of the accounts of the previous estate administrator and, if such accounts are found in order, they shall so certify to the Commissioner of Administrative Services. No final accounting of the previous estate administrator shall be required, provided the successor estate administrator shall include in his next accounting all the doings in each estate since the last previous accounting. Before entering upon the duties of his office the estate administrator shall take the oath provided by law for public officers.

(1967, P.A. 314, S. 19; P.A. 77-614, S. 70, 71, 610.)

History: P.A. 77-614 replaced division of central collections and commissioner of finance and control with department and commissioner of administrative services, respectively; Sec. 4-68b transferred to Sec. 4a-14 in 1989.



Section 4a-15 - (Formerly Sec. 4-68c). Powers and duties of administrator.

The estate administrator may act as guardian, conservator, administrator or trustee, or in any other fiduciary capacity under the jurisdiction and appointment of the probate courts of this state or like courts of any other state or of the United States, or any instrumentality of any other state or of the United States qualified to appoint fiduciaries, only in connection with property of any minor, incapable, incompetent or deceased person who is or has been receiving financial aid from the state. In the case of any person receiving public or medical assistance from the state, the estate administrator shall apply toward the cost of care of such person any assets exceeding limits on assets set by statute or regulations adopted by the Commissioner of Social Services. The estate administrator shall have the same rights and powers and be subject to the same duties and obligations as are possessed by and imposed upon guardians, conservators, administrators and other fiduciaries, and such courts or instrumentalities are authorized to appoint the estate administrator, trustee or other fiduciary in connection with property of any such minor, incapable, incompetent or deceased person. The authority of the estate administrator to act and of the court or instrumentality to appoint such estate administrator shall be limited to cases in which the estate consists of personal property only, and the amount of personal property involved, or the annual income other than state benefits, does not exceed fifty thousand dollars in value. The estate administrator shall be excused from giving any bond in any court proceeding, and shall not be allowed a fee for services.

(1967, P.A. 314, S. 20; 1969, P.A. 453, S. 1; P.A. 81-82, S. 4; 81-349, S. 1, 5; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 8, 165; P.A. 03-126, S. 1.)

History: 1969 act specified that estate administrators act only in cases in which estate consists entirely of personal property or of income other than state benefits not exceeding $5,000, replacing previous dollar limit of $3,500, and provided that administrators not be required to give bond and that they not receive a fee for services; P.A. 81-82 increased the limit on the amount of personal property involved from $5,000 to $10,000; P.A. 81-349 required that in the case of any person receiving public or medical assistance, the administrator shall apply any assets exceeding limits set by statute or regulation toward the cost of care of such person; Sec. 4-68c transferred to Sec. 4a-15 in 1989; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of income maintenance, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 03-126 substituted $50,000 for $10,000, effective July 1, 2003.



Section 4a-16 - (Formerly Sec. 4-68h). Disposition of estates of public assistance beneficiaries, state institution patients, inmates and certain children.

When any person supported or cared for by the state under a program of public assistance or in an institution maintained by the Department of Developmental Services or Department of Mental Health and Addiction Services, or when an inmate of the Department of Correction, or when any child committed to the Commissioner of Social Services or Commissioner of Children and Families dies leaving only personal estate, including personal assets owing and due the estate after death, not exceeding the aggregate value, as described in section 45a-273, the Commissioner of Administrative Services or the commissioner's authorized representative shall, upon filing with the probate court having jurisdiction of such estate a certificate that the total estate is under the aggregate value, as described in section 45a-273, and the claim of the state, together with the expense of last illness not exceeding three hundred seventy-five dollars and funeral and burial expenses in accordance with section 17b-84, equals or exceeds the amount of such estate, be issued a certificate by said court that the commissioner is the legal representative of such estate only for the following purpose. The commissioner shall have authority to claim such estate, the commissioner's receipt for the same to be a valid discharge of the liability of any person turning over the same, and to settle the same by payment of the expense of last illness not exceeding three hundred seventy-five dollars, expense of funeral and burial in accordance with section 17b-84 and the remainder as partial or full reimbursement of the claim of the state for care or assistance rendered to the decedent. The commissioner shall file with said probate court a statement of the settlement of such estate as herein provided.

(1961, P.A. 37, S. 1; 1963, P.A. 438, S. 2; February, 1965, P.A. 625, S. 2; 1967, P.A. 151, S. 2; 653, S. 2; 1969, P.A. 453, S. 3; 730, S. 36; P.A. 74-251, S. 3; P.A. 75-638, S. 20, 23; P.A. 77-614, S. 70, 323, 521, 610; P.A. 78-337, S. 1, 2, 11; P.A. 81-82, S. 3; P.A. 88-364, S. 4, 123; P.A. 90-86; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 5, 11, 12, 21, 58; P.A. 00-68, S. 2; P.A. 01-26, S. 3; P.A. 04-58, S. 5; P.A. 07-73, S. 2(a); P.A. 09-232, S. 15; Sept. Sp. Sess. P.A. 09-7, S. 157.)

History: 1963 act decreased amount allowed for burial expense from $600 to $400; 1965 act increased burial expense allotment to $450; 1967 acts increased amount to $500, applied provisions to children committed to welfare commissioner and raised limit on value of estate to $3,500; 1969 acts extended provisions to include persons in state institutions administered by health or mental health department, increased value limit of estate from $3,000 to $5,000, replaced welfare commissioner with commissioner of finance and control in provisions concerning estate settlement and increased burial allotment to $600; P.A. 74-251 included children committed to children and youth services commissioner under provisions of section; section was transferred from Sec. 17-83b to Sec. 4-68h in 1975; P.A. 75-638 included persons in institutions maintained by department of mental retardation; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services, department of health with department of health services and replaced remaining reference to welfare commissioner with commissioner of human resources, with the latter two changes, effective January 1, 1979; P.A. 78-337 included funeral expenses and made limit for funeral and burial expenses subject to Sec. 17-82q; P.A. 81-82 increased the limit on the value of the total estate from $5,000 to $10,000; P.A. 88-364 substituted references to Sec. 17-82i for references to Sec. 17-82g; Sec. 4-68h transferred to Sec. 4a-16 in 1989; P.A. 90-86 increased the limit on the value of the total estate to $20,000; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 00-68 applied provisions to inmates of the Department of Correction and made technical changes for the purpose of gender neutrality; P.A. 01-26 made technical changes; P.A. 04-58 made a technical change; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 09-232 deleted reference to institution maintained by Department of Public Health; Sept. Sp. Sess. P.A. 09-7 replaced references to $20,000 in value with references to the aggregate value, as described in Sec. 45a-273, effective October 5, 2009.



Section 4a-17 - (Formerly Sec. 4-68f). Service of process on mentally ill or mentally deficient persons.

(a) If a party to any action or proceeding in any court or a person whose property rights may be affected by any such action or proceeding is confined by order of any court, or as provided in section 17a-502 or 17a-506, in any institution for persons with psychiatric disabilities in this state, a copy of all process, notices and documents required to be served upon such confined person by means other than personal service shall be sent by registered or certified mail to such confined person at the institution where such person is confined and another copy thereof shall be sent by registered or certified mail to the superintendent of the institution where such person is confined. Such mailing and proof of delivery thereof shall satisfy any requirement under law for service of such process, notices or documents by means other than personal service and shall be deemed equivalent to any service of such process, notices or documents required under law by means other than personal service. A copy of all process, notices or documents that are required to be served by means of personal service on such confined person shall be sent by registered or certified mail to the superintendent of the institution where such person is confined, in addition to being served personally on such confined person. As soon as practical and reasonable after receiving a copy of any process, notice or document under this subsection, such superintendent or such superintendent's representative shall deliver such copy of the process, notice or document to such confined person.

(b) No action or proceeding shall abate because of any failure to comply with the provisions of this section, but the court before whom any such action or proceeding is pending shall, upon finding noncompliance with any of said provisions, order immediate compliance with said provisions.

(1949, Rev., S. 2677; 1955, S. 1508d; 1957, P.A. 637; 1967, P.A. 314, S. 16; 897; P.A. 77-614, S. 70, 610; P.A. 07-148, S. 1; P.A. 14-103, S. 4.)

History: 1967 acts replaced welfare commissioner and department with commissioner of finance and control and added reference to confinement as provided by Sec. 17-183; section transferred from Sec. 17-20 to Sec. 4-68f in 1975; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 4-68f transferred to Sec. 4a-17 in 1989; P.A. 07-148 made technical changes, added reference to Sec. 17a-506, replaced “institution for the mentally ill or mentally deficient” with “institution for persons with psychiatric disabilities” and required copies of all process, notices and documents that would otherwise be served personally on or mailed to the home of a person committed to such institution to be mailed directly to the person at the institution; P.A. 14-103 designated existing provisions re service of process as Subsec. (a), made such provisions applicable to person whose property rights may be affected by action or proceeding and substantially rewrote such provisions, and designated existing provisions re abatement of action or proceeding as Subsec. (b).



Section 4a-18 - (Formerly Sec. 4-68i). Location of deserting parents and liable relatives.

To assist in locating parents who have deserted their children and other persons liable for support of dependents, the Commissioner of Administrative Services, the Commissioner of Emergency Services and Public Protection, the Commissioner of Social Services or a support enforcement officer of the Superior Court may request and shall receive information from the records of all departments, boards, bureaus or other agencies, including law enforcement agencies of this state and the same are authorized and required to provide such information promptly as is necessary for this purpose, provided, only information directly bearing on the identity and whereabouts of a person owing or asserted to be owing an obligation of support shall be furnished by such departments, boards, bureaus or other agencies as requested and used or transmitted by the Commissioner of Administrative Services, the Commissioner of Emergency Services and Public Protection, the Commissioner of Social Services or a support enforcement officer of the Superior Court pursuant to the authority conferred by this section. The Commissioner of Social Services, acting by and through the IV-D agency, or a support enforcement officer of the Superior Court may make such information available only to federal agencies and public officials and agencies of this state, other states and the political subdivisions of this state and other states seeking to locate parents who have deserted their children and other persons liable for support of dependents for the purpose of enforcing their liability for support.

(1963, P.A. 63; 1969, P.A. 730, S. 14; P.A. 76-334, S. 2, 12; P.A. 77-594, S. 1, 7; 77-614, S. 70, 521, 587, 608, 610; P.A. 78-303, S. 85, 123, 136; P.A. 79-374, S. 1; P.A. 93-262, S. 30, 87; June 18 Sp. Sess. P.A. 97-7, S. 1, 38; P.A. 01-207, S. 1, 12; P.A. 11-51, S. 134.)

History: 1969 act replaced welfare department with commissioner of finance and control; section was transferred from Sec. 17-2e to Sec. 4-68i in 1975; P.A. 76-334 strengthened section by specifically requiring agencies to supply relevant information; P.A. 77-594 included commissioner of social services under provisions of section; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services, and also social services commissioner with commissioner of human resources and commissioner of income maintenance, effective January 1, 1979; P.A. 78-303 included commissioner of state police, later termed commissioner of public safety, effective January 1, 1979; P.A. 79-374 deleted reference to administrative services, public safety and income maintenance commissioners in provision regarding making information available, leaving commissioner of human resources responsible acting through Connecticut child support enforcement unit; Sec. 4-68i transferred to Sec. 4a-18 in 1989; P.A. 93-262 replaced references to commissioner of income maintenance and commissioner of human resources with references to commissioner of social services, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-7 added “including law enforcement agencies”, substituted “and through the IV-D agency” for “the Connecticut child support enforcement unit of the Department of Social Services” and added reference to “federal agencies”, effective July 1, 1997; P.A. 01-207 included support enforcement officers of the Superior Court under provisions of section, effective July 1, 2001; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.






Chapter 57a - State Insurance and Risk Management Board

Section 4a-19 - (Formerly Sec. 4-37a). State Insurance and Risk Management Board.

There shall be a State Insurance and Risk Management Board consisting of twelve persons whom the Governor shall appoint subject to the provisions of section 4-9a. Four of such appointees shall be public members and eight shall be qualified by training and experience to carry out their duties under the provisions of sections 4a-20 and 4a-21. The Comptroller shall be an ex-officio voting member of said board and may designate another person to act in his or her place. Not more than eight appointed members of said board shall, at any time, be members of the same political party. Said appointed members shall receive no compensation for the performance of their duties as such but shall be reimbursed for their necessary expenses. The board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Said board shall be within the Department of Administrative Services, provided the board shall have independent decision-making authority. Said department shall provide staff support for the board.

(1963, P.A. 348, S. 1; February, 1965, P.A. 313, S. 1; 1967, P.A. 656, S. 67; P.A. 77-614, S. 84, 587, 610; P.A. 78-303, S. 3, 85, 136; P.A. 79-560, S. 2, 39; P.A. 83-570, S. 4, 17; P.A. 98-74, S. 1, 4; Sept. Sp. Sess. P.A. 09-7, S. 24; June Sp. Sess. P.A. 15-5, S. 491.)

History: 1965 act changed name of board, formerly commission; 1967 act made provision for filling vacancy on board; P.A. 77-614 deleted language concerning gubernatorial appointments to fill expired terms and providing for election of chairman and placed board within department of administrative services for administrative purposes; P.A. 78-303 changed number of members from seven to eleven to be appointed by governor and required that four be public members, effective January 1, 1979; P.A. 79-560 changed number of members permitted to be of same political party from four to six; P.A. 83-570 amended section by adding reference to Sec. 4-9a, clarifying that comptroller is a voting member of the board and may designate another person to act in his place, adding procedural and attendance requirements for board meetings and limiting members’ terms; Sec. 4-37a transferred to Sec. 4a-19 in 1989; P.A. 98-74 changed name of board from “State Insurance Purchasing Board” to “State Insurance and Risk Management Board” and placed Board within the Office of the State Comptroller rather than within the Department of Administrative Services, effective July 1, 1998; Sept. Sp. Sess. P.A. 09-7 moved board from Office of the State Comptroller to Department of Administrative Services and required department to provide staff support, effective October 5, 2009; June Sp. Sess. P.A. 15-5 changed number of gubernatorial appointments from 11 to 12, number of such appointees qualified by training and experience from 7 to 8 and number of members permitted to be of same political party from 6 to 8, deleted provision authorizing Governor to fill any vacancy for unexpired portion of the term, deleted provision prohibiting member from serving more than 2 full consecutive terms which commence on or after July 1, 1983, and made a technical change, effective June 30, 2015.



Section 4a-20 - (Formerly Sec. 4-37b). Duties.

The State Insurance and Risk Management Board shall determine the method by which the state shall insure itself against losses by the purchase of insurance governed by the provisions of title 38a to obtain the broadest coverage at the most reasonable cost. It shall direct the negotiations for purchase of such insurance and determine whether deductible or other risk retention provisions should be included in the insurance contract. Wherever appropriate it shall determine that the state shall act as a self-insurer and may request funds from the contingency fund to establish reserves and carry out such practices as are necessary to safeguard the self-insurance activity. Said board may develop and implement risk management and loss prevention programs related to insurance plans established pursuant to the provisions of sections 4a-19 to 4a-21, inclusive, and may recommend to the Governor and the General Assembly the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct. It shall designate the agent or agents of record and shall select the companies from whom insurance coverage and surety bonds shall be purchased. Notwithstanding any other provision of the general statutes, including without limitation sections 38a-707 and 38a-825, it shall have full authority to negotiate either a commission or fee structure to compensate the agent or agents of record for services performed. It shall also have full authority to retain consulting firms and to negotiate their fee compensation for services performed. Any refund, dividend or other payment from any insurance company in connection with insurance for the state shall be returned to the Department of Administrative Services for deposit in the General Fund. The board shall establish specifications for each contract of insurance and shall request bids for each such contract through the agent of record. Each such contract shall be for a specified period of time.

(1963, P.A. 348, S. 2; February, 1965, P.A. 313, S. 2; P.A. 77-563, S. 2, 5; P.A. 83-570, S. 5, 17; P.A. 84-346, S. 3, 4; P.A. 90-243, S. 173; P.A. 93-163, S. 1; P.A. 98-74, S. 2, 4; P.A. 05-170, S. 6; P.A. 15-123, S. 2.)

History: 1965 act changed “board” to “commission”; P.A. 77-563 included surety bonds under provisions of section; P.A. 83-570 amended section to require board to establish specifications for insurance contracts and request bids through the agent of record for each contract which shall be for a specified period of time; P.A. 84-346 changed the reference to chapter 682 to chapter 682a, correcting an outdated reference; Sec. 4-37b transferred to Sec. 4a-20 in 1989; P.A. 90-243 made technical changes for statutory consistency; P.A. 93-163 replaced provision relating to the board as authority to negotiate all elements of insurance and surety bond premiums and agent’s commissions with provision authorizing agents’ compensation on a commission or a structured fee basis and also empowering board to retain and negotiate fees with any consulting firm it employs; P.A. 98-74 substituted “The State Insurance and Risk Management Board” for “Said board”, inserted “or other risk retention” re provisions the board determines should be included in insurance contract, and authorized the board to develop and implement risk management and loss prevention programs, effective July 1, 1998; P.A. 05-170 authorized the board to recommend to the Governor and the General Assembly the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct; P.A. 15-123 changed “Comptroller” to “Department of Administrative Services” re return of refund, dividend or other payment from insurance company for deposit in General Fund, effective June 23, 2015.



Section 4a-20a - Compensation of agents. Negotiations with an insurance company.

Notwithstanding the provisions of section 4a-20, the State Insurance and Risk Management Board may negotiate directly with an insurance company to avoid any commission or fee associated with the compensation of an agent or agents of record for any services performed.

(P.A. 93-163, S. 3; P.A. 98-74, S. 3, 4.)

History: P.A. 98-74 replaced “State Insurance Purchasing Board” with “State Insurance and Risk Management Board”, effective July 1, 1998.



Section 4a-21 - (Formerly Sec. 4-37c). Annual report.

The State Insurance and Risk Management Board shall, on or before September first, annually, make a report to the Governor and, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly on the judiciary of its activities during the year ending the preceding June thirtieth. Such report shall include (1) an evaluation of the state insurance program in terms of adequacy and reasonableness of cost, (2) a complete statement of the costs of said program enumerating lines of coverage, (3) an evaluation of the effectiveness of each portion of the program involving deductibles or partial self-insurance, (4) a statement of the agent or agents of record, or consultants, if any, (5) an evaluation of the agent or agents of record, or consultants, if any, (6) a breakdown of the actual commissions or fees paid, (7) any recommendations adopted by the board for the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct, (8) the status and disposition of claims administered through the state insurance program, and (9) such other matters as the board determines to be appropriate and necessary. The portion of the report concerning the status and disposition of claims shall include (A) the number of claims pending under the state insurance program, categorized by the alleged ground for the claim, (B) the number of new claims brought under the state insurance program in the preceding year, categorized by the alleged ground for the claim, (C) the number of claims disposed of in the preceding year, categorized by the ground for the claim that was disposed of and whether the claim was disposed of by settlement or litigation to final judgment, and the amount paid for claims within the respective categories, and (D) such other information within the cognizance of the board as may be requested, from time to time, by the joint standing committee of the General Assembly on the judiciary. The report shall identify each claim disposed of by payment of an amount exceeding one hundred thousand dollars. Each such report shall become a public record.

(1963, P.A. 348, S. 3; February, 1965, P.A. 313, S. 3; P.A. 83-570, S. 6, 17; P.A. 93-163, S. 2; P.A. 05-170, S. 7.)

History: 1965 act changed “board” to “commission”; P.A. 83-570 replaced alphabetic Subdiv. indicators with numeric indicators and required that evaluation of agent of record be included in annual report; Sec. 4-37c transferred to Sec. 4a-21 in 1989; P.A. 93-163 amended the section to require reporting re consultants to substitute breakdown of the actual fees or commissions paid for breakdown of commissions paid as “percentage of the total premium and in terms of dollars of commissions”; P.A. 05-170 replaced “Said board” with “The State Insurance and Risk Management Board”, required the board to make the report in accordance with Sec. 11-4a to the joint standing committee of the General Assembly on the judiciary, added new Subdiv. (7) re recommendations for the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct, added new Subdiv. (8) re status and disposition of claims administered through the state insurance program, redesignated existing Subdiv. (7) as Subdiv. (9), added provision requiring the portion of the report concerning the status and disposition of claims to include information re the number of pending claims, the number of new claims brought in the preceding year, the number of claims disposed of in the preceding year and the amount paid for those claims, and such other information as requested by the judiciary committee of the General Assembly, and added provision requiring the report to identify each claim disposed of by payment of an amount exceeding $100,000.

Annotation to former section 4-37c:

Cited. 26 CS 423.






Chapter 57b - Transfer of Liability for Certain State Workers’ Compensation Claims

Section 4a-25 - Findings.

It is found and declared that the state's management of its workers' compensation program can be improved by reducing the workers' compensation program's current administrative activities and support requirements and by improving the program's current fiscal status, that a loss portfolio arrangement can be used to enhance the overall effectiveness of the state's workers' compensation program, and therefore, it is necessary and in the public interest and for the public good that the provisions of sections 4a-25a and 4a-25b are hereby declared a matter of legislative determination.

(June Sp. Sess. P.A. 01-7, S. 11, 28.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001.



Section 4a-25a - Loss portfolio arrangement. Transfer of liability.

The Commissioner of Administrative Services is authorized to enter into a loss portfolio arrangement program for the purpose of transferring a group of workers' compensation claims to an independent third party. Claims that qualify for transfer to such program shall be approved state employees' claims which require payment of future indemnity benefits and payment of medical benefits to certain disabled workers. Such program shall provide that the independent third party shall, as part of the assumption of liability, become responsible for the management and administration of the transferred liability and shall require such party to administer the individual workers' compensation claims in accordance with the Connecticut general statutes.

(June Sp. Sess. P.A. 01-7, S. 12, 28.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001.



Section 4a-25b - Bond authorization.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time, to authorize the issuance and sale of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding fifty-three million dollars.

(b) The proceeds of the sale of said bonds shall be used for the purposes of a loss portfolio arrangement program entered into by the Commissioner of Administrative Services pursuant to section 4a-25a.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding ten years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion, may require.

(e) For the purposes of this section “state moneys”, means the proceeds of the sale of bonds authorized pursuant to this section or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed as provided in subsection (d) of this section for an authorization of bonds shall identify the purpose for which the proceeds of the sale of such bonds are to be used and expended.

(f) Any balance of proceeds from the sale of said bonds authorized for the purposes of subsection (b) of this section in excess of the aggregate costs of the purposes so authorized shall be deposited in the General Fund.

(g) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any such bonds authorized for the purposes of subsection (b) of this section, after payment of expenses incurred by the State Treasurer or State Bond Commission in connection with their issuance, if any, shall be used for the purposes described in said subsection (b).

(June Sp. Sess. P.A. 01-7, S. 13, 28.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001.






Chapter 58 - Purchases and Printing

Section 4a-50 - (Formerly Sec. 4-109). Definitions.

When used in this chapter, unless the context indicates a different meaning:

(1) “State agency” includes any officer, department, board, council, commission, institution or other agency of the Executive Department of the state government;

(2) “Supplies”, “materials” and “equipment” mean any and all articles of personal property furnished to or used by any state agency, including all printing, binding, publication of laws, stationery, forms, and reports;

(3) “Contractual services” means any and all laundry and cleaning service, pest control service, janitorial service, security service, the rental and repair, or maintenance, of equipment, machinery and other state-owned personal property, advertising and photostating, mimeographing, and other service arrangements where the services are provided by persons other than state employees;

(4) “Competitive bidding” means the submission of prices by persons, firms or corporations competing for a contract to provide supplies, materials, equipment or contractual services, under a procedure in which the contracting authority does not negotiate prices;

(5) “Competitive negotiation” means a procedure for contracting for supplies, materials, equipment or contractual services, in which (A) proposals are solicited from qualified suppliers by a request for proposals, and (B) changes may be negotiated in proposals and prices after being submitted;

(6) “Bidder” means a person, firm or corporation submitting a competitive bid in response to a solicitation; and

(7) “Proposer” means a person, firm or corporation submitting a proposal in response to a request for proposals.

(1949 Rev., S. 250; March, 1950, S. 90d; 1963, P.A. 66, S. 2; 1967, P.A. 257; P.A. 77-444, S. 1; P.A. 82-99, S. 1, 3; P.A. 88-297, S. 2; P.A. 90-252, S. 1, 10; P.A. 93-42, S. 2, 4; June 18 Sp. Sess. P.A. 97-9, S. 18, 50; P.A. 00-66, S. 10.)

History: 1963 act deleted telephone service from definition of contractual services; 1967 act redefined “contractual services” to include advertising photostating, mimeographing, key punching and other machine service arrangements not provided by state employees; P.A. 77-444 included janitorial and security services in definition of “contractual services”, excluded purchase of space or time from consideration as advertising contractual service and deleted gas, water, electric light and power services from definition; P.A. 82-99 removed former exception of advertising space or time from definition of contractual services; P.A. 88-297 substituted “data entry, data processing” for “keypunching” and added definitions for “competitive bidding”, “competitive negotiation”, “bidder” and “proposer”; Sec. 4-109 transferred to Sec. 4a-50 in 1989; P.A. 90-252 extended applicability of definitions in this section to Sec. 4a-59a; P.A. 93-42 redefined “supplies”, “materials” and “equipment” to include electronic data processing equipment and telecommunications equipment and added “telecommunications” to definition of contractual services, effective May 5, 1993; June 18 Sp. Sess. P.A. 97-9 redefined “supplies”, “materials” and “equipment” by deleting “electronic data processing equipment and telecommunications equipment” and redefined “contractual services” by deleting “data entry, data processing, telecommunications”, effective July 1, 1997; P.A. 00-66 divided section into Subdivs.

Annotation to former section 4-109:

Cited. 190 C. 212.



Section 4a-51 - (Formerly Sec. 4-110). Duties of Administrative Services Commissioner re purchases.

(a) The Commissioner of Administrative Services shall: (1) Purchase, lease or contract for all supplies, materials, equipment and contractual services required by any state agency, except as provided in sections 4-98 and 4a-57; (2) enforce standard specifications established in accordance with section 4a-56; (3) establish and operate a central duplicating and mailing room for state agencies located in or near the city of Hartford and such other places as he deems practical; and (4) establish and operate or have supervisory control over other central supply services in such locations as may best serve the requirements of the state agencies.

(b) The Commissioner of Administrative Services, when purchasing or contracting for the purchase of dairy products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables pursuant to subsection (a) of this section, shall give preference to dairy products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables grown or produced in this state, when such products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables are comparable in cost to other dairy products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables being considered for purchase by the commissioner that have not been grown or produced in this state.

(March, 1950, 1951, S. 91d; 1959, P.A. 258, S. 2; 480; P.A. 77-614, S. 88, 323, 610; P.A. 83-143, S. 1, 2; P.A. 93-42, S. 1, 4; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-9, S. 19, 50; P.A. 04-222, S. 2; P.A. 05-287, S. 9; P.A. 13-72, S. 1.)

History: 1959 acts substituted “director of purchases” for “supervisor of purchases” and added Subdiv. (f); P.A. 77-614 replaced director of purchases with commissioner of administrative services and department of health with department of health services, the latter effective January 1, 1979; P.A. 83-143 replaced alphabetic Subdiv. indicators with numeric indicators, deleted provision whereby commissioner was granted “supervisory control” of all storage facilities of state property and reworded remaining provisions re commissioner's duties concerning storerooms and warehouses; Sec. 4-110 transferred to Sec. 4a-51 in 1989; P.A. 93-42 added in Subdiv. (1) authorization for commissioner to lease and provision requiring consultation with executive director of office of information and technology re electronic data processing and telecommunication equipment and services, effective May 5, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 amended Subdiv. (1) by deleting proviso that data processing and telecommunications purchases, leases and contracts be made in consultation with the executive director of the Office of Information and Technology, effective July 1, 1997; P.A. 04-222 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring commissioner to give purchasing preference to certain dairy products, poultry, eggs, fruits and vegetables grown or produced in this state, effective July 1, 2004; P.A. 05-287 amended Subsec. (a) to delete former Subdiv. (3) re the establishment of store rooms and warehouses and former Subdiv. (4) re the operation of trucks and garages necessary to deliver supplies, redesignate existing Subdiv. (5) as new Subdiv. (3) and eliminate requirement therein that the State Library photostat and offset printing department and the duplicating facilities of the Department of Public Health remain as constituted, and redesignate existing Subdiv. (6) as new Subdiv. (4) and eliminate requirement therein to operate central or regional bakeries, meat cutting establishments and laundry supply services, effective July 13, 2005; P.A. 13-72 amended Subsec. (b) to include preference for beef, pork, lamb and farm-raised fish grown or produced in this state, effective June 5, 2013.

See Sec. 31-237(b) re purchase of supplies and equipment by Employment Security Division of Labor Department.

Annotation to former section 4-110:

Cited. 190 C. 212.



Section 4a-52 - (Formerly Sec. 4-111). Regulations.

Not later than January 1, 1995, the Commissioner of Administrative Services shall adopt regulations for the following purposes: (1) To authorize any agency to purchase directly specified supplies, materials, equipment and contractual services under prescribed conditions and procedure; (2) to authorize, in writing, any state agency to purchase, in the open market without filing a requisition or estimate, specified supplies, materials or equipment for immediate delivery to meet emergencies arising from unforeseen causes, including delays by contractors, delays in transportation and an unanticipated volume of work, provided a report of any such purchase, with a record of the competitive quotations upon which it was based and a full account of the circumstances of the emergency, shall be submitted at once to said commissioner by the administrative head of the agency concerned and provided such report shall be entered by him on a record and shall be open to public inspection; (3) to prescribe the manner in which supplies, materials and equipment shall be purchased, delivered, stored and distributed; (4) to prescribe the manner of making requisitions and estimates, the future periods which they are to cover, the form in which they shall be submitted and the manner of their authentication; (5) to prescribe the manner of inspecting all deliveries of supplies, materials and equipment and of making chemical and physical tests of samples submitted with bids or proposals and samples of deliveries to determine whether or not the specifications are being complied with; (6) to provide for the transfer to or between such state agencies of supplies, materials and equipment which are surplus with one such agency but which may be needed by another or others, and for the disposal by sale of supplies, materials and equipment which are obsolete or unusable; (7) to prescribe the amount of deposit or bond to be submitted with a bid or a contract and the amount of deposit or bond to be given for the faithful performance of a contract; (8) to carry out the provisions of section 4a-59a; (9) to specify the categories of purchases which are not subject to the competitive bidding requirements of section 4a-57; (10) to indicate the types of objective criteria that may be used by the commissioner in determining “lowest responsible qualified bidder” for the purposes of section 4a-59; (11) to define the term “minor irregularities” for the purposes of section 4a-59, provided such term shall not include (A) variations in the quality, unit price or date of delivery or completion of supplies, materials, equipment or contractual services or (B) exceptions to programs required under the general statutes; (12) to provide for any other matters necessary to effect the provisions of this chapter and the regulations promulgated in pursuance thereof; (13) to establish policies and procedures for use by agencies in preparing specifications which will ensure that such specifications shall not be unreasonably restrictive and shall encourage competition; (14) to determine when the commissioner or his designee may cancel a procurement; (15) to establish guidelines governing the use of “brand name or equal” specifications; (16) to establish procedures by which a bidder or proposer may request reconsideration of an award determination; (17) to establish guidelines governing the use of remanufactured goods and circumstances under which remanufactured goods must be used by requesting agencies; and (18) to determine when the commissioner or his designee may amend or reject a bid specification.

(1949 Rev., S. 251; 1959, P.A. 258, S. 3; P.A. 77-614, S. 92, 610; P.A. 88-297, S. 3; P.A. 90-252, S. 5, 10; P.A. 91-57, S. 2; P.A. 94-126, S. 2.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 88-297 substituted “quotations” for “bids” in Subdiv. (2) and added “or proposals” in Subdiv. (5); Sec. 4-111 transferred to Sec. 4a-52 in 1989; P.A. 90-252 imposed July 1, 1990, deadline for adoption of regulations and inserted Subdivs. (9) to (12), inclusive, re additional purposes for regulations, renumbering as necessary; P.A. 91-57 repealed former Subdiv. (6) re regulations requiring agency reports of supplies, materials and equipment on hand, and renumbered remaining Subdivs.; P.A. 94-126 changed deadline for adoption of regulations from July 1, 1990, to January 1, 1995, and added Subdivs. (13) to (18).



Section 4a-52a - Purchases by constituent units of the state system of higher education. Disqualification from bidding. Delegation of purchasing authority to state agencies.

(a) Notwithstanding the provisions of section 4a-51 or 4a-52, the chief executive officer of each constituent unit of the state system of higher education or, in the case of the Connecticut State University System, the chief executive officer of a state university, is authorized to purchase supplies, materials, equipment, contractual services, as defined in section 4a-50, execute personal service agreements as defined in section 4-212, lease personal property in accordance with section 10a-151b, and undertake printing, publishing and microfilming for such constituent unit or institution. The provisions of sections 4-212 to 4-219, inclusive, and section 9 of public act 93-336* shall not apply to personal service agreements executed pursuant to this section.

(b) The chief executive officer of each constituent unit of the state system of higher education or, in the case of the Connecticut State University System, the chief executive officer of a state university may disqualify any person, firm or corporation, for up to two years, from bidding on contracts with the constituent unit or institutions under its jurisdiction, pursuant to section 10a-151b, for supplies, materials, equipment and contractual services required by the constituent unit or institution, for one or more causes specified in subsection (d) of this section. The chief executive officer may initiate a disqualification proceeding only after consulting with the Attorney General and shall provide notice and an opportunity to be heard to the person, firm or corporation which is the subject of the proceeding. The chief executive officer shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken, and if the person, firm or corporation is being disqualified, the period of the disqualification. The chief executive officer shall send the decision to such person, firm or corporation by certified mail, return receipt requested, and a copy of the decision shall be sent to the Commissioner of Administrative Services. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(c) Before initiating such a proceeding or during the proceeding, the chief executive officer may, after consulting with the Attorney General, suspend the person, firm or corporation from being considered for the awarding of such a contract for such supplies, materials, equipment or contractual services, if the chief executive officer determines that there is probable cause for disqualification under subsection (b) of this section. No such suspension shall exceed three months. The chief executive officer may suspend such a person, firm or corporation only by issuing a written decision setting forth the reasons for, and the period of the suspension. The chief executive officer shall send the decision to such person, firm or corporation by certified mail, return receipt requested, and a copy of the decision shall be sent to the Commissioner of Administrative Services.

(d) Causes for disqualification or suspension from bidding on contracts shall include the following:

(1) Conviction or entry of a plea of guilty for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty under state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty under state or federal antitrust, collusion or conspiracy statutes arising out of the submission of bids or proposals;

(4) Noncompliance with contract provisions, of a character regarded by the chief executive officer to be of such gravity as to indicate a lack of responsibility to perform as a contractor, including deliberate failure, without good cause, to perform in accordance with specifications or time limits provided in a contract;

(5) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, unless such failure to perform or unsatisfactory performance was caused by acts beyond the control of the contractor or supplier; or

(6) Any other cause the chief executive officer determines to be so serious or compelling as to affect responsibility as a contractor, including disqualification by another government entity, having caused financial loss to the state or having caused a serious delay or inability of state officials to carry out their duties on a past contract.

(e) Notwithstanding the provisions of sections 4a-51 and 4a-52, the Commissioner of Administrative Services may delegate authority to any state agency to purchase supplies, materials, equipment and contractual services, consistent with section 4a-67c, if the commissioner determines, in writing, that (1) such delegation would reduce state purchasing costs or result in more efficient state purchasing, and (2) the agency has employees with experience and expertise in state purchasing statutes, regulations and procedures. In determining which agencies to delegate such purchasing authority to, the commissioner shall give preference to agencies which have exceeded the set-aside requirements of section 4a-60g. An agency to whom such authority is delegated shall comply with all such statutes, regulations and procedures and shall submit annual reports to the Commissioner of Administrative Services on its purchase orders, in a format prescribed by the commissioner. The Commissioner of Administrative Services or his or her designee shall periodically review each such delegation of purchasing authority and may revoke or modify a delegation upon determining that the agency has violated any provision of the delegation or that there is evidence of insufficient competition in the competitive bidding or competitive negotiation process.

(P.A. 88-192, S. 1, 2; P.A. 90-91; P.A. 91-256, S. 8, 69; P.A. 93-201, S. 2, 24; P.A. 95-285, S. 1, 9; P.A. 96-88, S. 3, 9; P.A. 00-66, S. 27; P.A. 12-205, S. 4.)

*Note: Section 9 of public act 93-336 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 90-91 added Subsec. (b) permitting commissioner of administrative services to authorize the department of correction to purchase supplies, materials, equipment and contractual services for industrial activities when amount of purchase is $20,000 or less; P.A. 91-256 in Subsec. (a) added references to Sec. 4a-51, 4a-68, 4a-69 and 4a-70, language concerning printing, publishing, and microfilming and language concerning the Connecticut State University system and removed language concerning delegation of authority by the commissioner of administrative services and a $20,000 limitation on purchases which could be delegated; P.A. 93-201 amended Subsec. (a) to add the language on personal service agreements and on the leasing of personal property, relettered Subsec. (b) as Subsec. (e), and inserted new Subsecs. (b) to (d), inclusive, on the disqualification of persons, firms or corporations from bidding on contracts with a constituent unit, effective July 1, 1993; P.A. 95-285 allowed Commissioner of Administrative Services to delegate purchasing authority to all state agencies, instead of to Department of Correction only, established procedures re delegations of authority, and required commissioner to report annually to General Assembly re such delegations, effective July 1, 1995; P.A. 96-88 deleted references to repealed Secs. 4a-68, 4a-69 and 4a-70 in Subsec. (a), effective July 1, 1996; P.A. 00-66 deleted reference to repealed Sec. 4-210 from Subsec. (a); P.A. 12-205 amended Subsec. (e) to make technical changes and delete annual report requirement, effective July 1, 2012.



Section 4a-52b - Circumstances in which constituent units authorized to purchase by negotiation.

Notwithstanding any provision of the general statutes to the contrary, a constituent unit of the state system of higher education or an institution of the Connecticut State University System, may purchase, by negotiation, supplies, materials, equipment and contractual services, as defined in section 4a-50, for the constituent unit or institution, as appropriate, when the supplies, materials, equipment or contractual services (1) are required to implement a grant, contract or financial agreement between the constituent unit or institution, as appropriate, and the donor of funds or other things of value which are given with an obligation for service primarily to the donor by the constituent unit or institution, as appropriate and (2) are specified in such grant, contract or financial agreement.

(P.A. 89-267, S. 6; P.A. 94-245, S. 22, 46.)

History: P.A. 94-245 deleted provision limiting the authority of the constituent units to purchase to cases in which the amount to be purchased is estimated to be $20,000 or less and applied the section to institutions of the Connecticut State University System, effective June 2, 1994.



Section 4a-53 - (Formerly Sec. 4-110c). Cooperative purchasing plans. Purchase from person having contract to sell to other governmental or nonprofit entities or public purchasing consortia.

(a) The Commissioner of Administrative Services may join with federal agencies, other state governments, political subdivisions of this state or nonprofit organizations in cooperative purchasing plans when the best interests of the state would be served thereby.

(b) The state, through the Commissioner of Administrative Services, may purchase equipment, supplies, materials and services from a person who has a contract to sell such property or services to other state governments, political subdivisions of this state, nonprofit organizations or public purchasing consortia, in accordance with the terms and conditions of such contract.

(c) The Commissioner of Administrative Services, in conjunction with the Department of Energy and Environmental Protection and within available appropriations, shall make known to the chief executive officer of each municipality the existence of cooperative plans for the purchase of recycled paper.

(1969, P.A. 433; P.A. 77-408; 77-614, S. 91, 610; P.A. 90-224, S. 10; P.A. 10-3, S. 14; P.A. 11-80, S. 1.)

History: P.A. 77-408 included nonprofit organizations under provisions of section; P.A. 77-614 substituted commissioner of administrative services for director of purchases; Sec. 4-110c transferred to Sec. 4a-53 in 1989; P.A. 90-224 added Subsec. (b) re notification of existence of cooperative plans for recycled paper; P.A. 10-3 added new Subsec. (b) allowing state to purchase equipment, supplies, materials and services from person with contract for sale of such property or services to other governmental or nonprofit entities or public purchasing consortia, in accordance with such contract, and redesignated existing Subsec. (b) as Subsec. (c), effective April 14, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 4a-53a - Contracting agent for group of municipalities.

The Commissioner of Administrative Services may serve as the contracting agent for a group of three or more municipalities that seek to purchase supplies, materials or equipment, upon the request of such group of municipalities, provided (1) the commissioner determines that the municipalities will achieve a cost savings through the commissioner serving as the contracting agent, and (2) such cost savings are greater than the administrative costs to the state for the commissioner serving as the contracting agent. As the contracting agent for such a group of municipalities, the Commissioner of Administrative Services may perform administrative functions in accordance with state procurement laws and regulations, including, but not limited to, the following: Issuing requests for bids or proposals, selecting the successful bidder based on competitive bidding or competitive negotiation and administering any contracts for such purchases. Nothing in this section shall be construed to require the state to be a party to any such contract entered into pursuant to this section.

(Nov. 24 Sp. Sess. P.A. 08-2, S. 1.)

History: Nov. 24 Sp. Sess. P.A. 08-2 effective November 25, 2008.



Section 4a-54 - (Formerly Sec. 4-110a). Purchasing by certain institutions through Administrative Services Commissioner.

Connecticut Children's Medical Center, The American School at Hartford for the Deaf, The Connecticut Institute for the Blind, any other institution or agency that receives at least sixty per cent of its funding from the state or federal government, or both, and, by contract, any independent institution of higher education, as defined in subsection (a) of section 10a-173, may each purchase through the Commissioner of Administrative Services such supplies, materials, equipment or contractual services as such institutions require at the cost thereof to the state.

(February, 1965, P.A. 127; P.A. 77-301; 77-614, S. 89, 610; P.A. 84-214; P.A. 01-106, S. 2, 6; P.A. 14-65, S. 2.)

History: P.A. 77-301 included institutions or agencies with 75% or more state and/or federal government under provisions of section; P.A. 77-614 replaced purchasing division of department of finance and control with commissioner of administrative services; P.A. 84-214 decreased funding percentage required from 75% to 60% and added contractual services; Sec. 4-110a transferred to Sec. 4a-54 in 1989; P.A. 01-106 substituted “Connecticut Children's Medical Center” for “Newington Children's Hospital” and included independent colleges and universities under provisions of section, effective July 1, 2001; P.A. 14-65 made technical changes, effective July 1, 2014.



Section 4a-55 - (Formerly Sec. 4-110b). Laundry service and supply contracts.

Section 4a-55 is repealed, effective July 1, 2013.

(1969, P.A. 741; P.A. 77-614, S. 90, 610; P.A. 13-225, S. 9.)



Section 4a-56 - (Formerly Sec. 4-123). Purchasing standards and specifications.

The Commissioner of Administrative Services or his designee may classify the requirements of the state government for supplies, materials and equipment which may be purchased by the state and may adopt as standards the minimum number of qualities, sizes and varieties of such supplies, materials and equipment consistent with the successful operation of the state government. If the commissioner adopts any such standards, the commissioner shall prepare, adopt and promulgate written specifications describing such standards, provided specifications shall not be required for any supplies, materials or equipment for which the commissioner determines that the cost of preparing specifications would outweigh the benefits. In the preparation and revision of any such standard specification, the commissioner or his designee may seek the advice, assistance and cooperation of the state agencies concerned in order to ascertain their precise requirements. Each specification adopted for any commodity shall satisfy the requirements of the state departments, agencies and institutions which are to make use of the same, unless the commissioner approves a waiver of the specification and states the reason for the waiver in writing. In developing specifications for the purchase of motor vehicles, the commissioner or his designee shall consider motor vehicles using alternative fuels. The commissioner may adopt energy performance standards.

(1949 Rev., S. 256; 1959, P.A. 258, S. 13; P.A. 77-614, S. 104, 610; P.A. 88-297, S. 8; P.A. 90-219, S. 1; P.A. 94-126, S. 3; P.A. 95-285, S. 2, 9; 95-346, S. 1, 4; P.A. 99-161, S. 1, 11; P.A. 16-173, S. 5.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 repealed director of purchases with commissioner of administrative services; P.A. 88-297 added exception to requirement of standards and specifications for supplies, materials or equipment for which commissioner determines that cost of preparing standards and specifications would outweigh benefits; Sec. 4-123 transferred to Sec. 4a-56 in 1989; P.A. 90-219 required the committee to consider motor vehicles using alternative fuels when developing specifications; P.A. 94-126 added the comptroller and treasurer or their designees to the committee, required commissioner's determination re cost and benefits of preparing standards and specifications be in writing and added provision re waiver of specifications; P.A. 95-285 substituted the Commissioner of Administrative Services or his designee for the Standardization Committee, deleting provision describing members comprising committee, effective July 1, 1995; P.A. 95-346 added provision re energy performance standards, effective July 1, 1995 (Revisor's note: The phrase “The committee may adopt the energy performance standards” was changed editorially by the Revisors to “The commissioner may adopt the energy performance standards” to reflect the provisions of P.A. 95-285 described above); P.A. 99-161 made standards permissive rather than mandatory and made technical changes, effective July 1, 1999; P.A. 16-173 deleted “established pursuant to subsection (j) of section 16a-38” and made a technical change, effective July 1, 2016.

See Sec. 4a-58 re Standardization Committee.



Section 4a-57 - (Formerly Sec. 4-112). Competitive bidding or competitive negotiation for purchases and contracts. Regulations. Waivers. Exceptions.

(a) All purchases of, and contracts for, supplies, materials, equipment and contractual services, except purchases and contracts made pursuant to the provisions of subsection (b) of this section and public utility services as provided in subsection (e) of this section shall be based, when possible, on competitive bids or competitive negotiation. The commissioner shall solicit competitive bids or proposals by providing notice of the planned purchase in a form and manner that the commissioner determines will maximize public participation in the competitive bidding or competitive negotiation process, including participation by small contractors, as defined in section 4a-60g, and promote competition. In the case of an expenditure that is estimated to exceed fifty thousand dollars, such notice shall be posted, not less than five calendar days before the final date of submitting bids or proposals, on the State Contracting Portal. Each notice of a planned purchase under this subsection shall indicate the type of goods and services to be purchased and the estimated value of the contract award. The notice shall also contain a notice of state contract requirements concerning nondiscrimination and affirmative action pursuant to section 4a-60 and, when applicable, requirements concerning the awarding of contracts to small contractors, minority business enterprises, individuals with a disability and nonprofit corporations pursuant to section 4a-60g. Each bid and proposal shall be kept sealed or secured until opened publicly at the time stated in the notice soliciting such bid or proposal.

(b) The commissioner may, at his discretion, waive the requirement of competitive bidding or competitive negotiation in the case of minor nonrecurring and emergency purchases of ten thousand dollars or less in amount.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) standards and procedures for using competitive negotiation for purchases and contracts, including but not limited to, criteria which shall be considered in making purchases by competitive negotiation and the weight which shall be assigned to each such criterion, and (2) standards and procedures under which additional purchases may be made under existing contracts.

(d) The commissioner, in consultation with the Commissioner of Energy and Environmental Protection and with the approval of the Secretary of the Office of Policy and Management, may waive the requirement of competitive bidding or competitive negotiation in the case of a purchase of cars or light-duty trucks in order to comply with any provisions of the general statutes regarding the purchase of alternative fuel vehicles or any such requirement of federal law.

(e) (1) The purchase of or contract for the following public utility services shall not be subject to competitive bidding or competitive negotiation: (A) Electric distribution services; (B) water services; (C) gas distribution services; (D) electric generation services until the date such services are competitive pursuant to the schedule set forth in section 16-244b, provided electric generation services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by an electric municipal utility other than by a participating electric municipal utility, as defined in section 16-1, in the service area of said electric municipal utility; and (E) gas supply services until the date such services are competitive pursuant to legislative act or order of the Public Utilities Regulatory Authority, provided gas supply services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by a gas municipal utility in the service area of said gas municipal utility.

(2) Any purchase of or contract by the department for electric generation services that are subject to competitive bidding and competitive negotiations shall be conducted in cooperation with the Department of Energy and Environmental Protection pursuant to section 16a-14e.

(f) Nothing in this section shall be construed to apply to the award of janitorial or service contracts pursuant to the provisions of subsections (b) to (d), inclusive, of section 4a-82.

(1949 Rev., S. 252; 1959, P.A. 258, S. 4; 1963, P.A. 208; 1967, P.A. 193; P.A. 77-291; 77-444, S. 2; 77-614, S. 93, 610; P.A. 80-208; P.A. 82-99, S. 2, 3; 82-285, S. 1, 3; P.A. 84-412, S. 2, 8; P.A. 86-256; 86-357, S. 2; P.A. 87-145, S. 1; P.A. 88-297, S. 4; P.A. 90-252, S. 2, 10; P.A. 94-72; 94-126, S. 4; P.A. 95-218, S. 14; 95-285, S. 3, 9; June 18 Sp. Sess. P.A. 97-9, S. 20, 50; P.A. 99-161, S. 2, 11; P.A. 06-129, S. 6; Sept. Sp. Sess. P.A. 09-7, S. 158; P.A. 11-80, S. 1; P.A. 13-227, S. 2; P.A. 14-188, S. 13; P.A. 16-173, S. 1.)

History: 1959 act substituted “director” for “supervisor”; 1963 act added proviso for auction sales; 1967 act deleted requirement for submission of duplicate bids, changed estimated amount from $1,000 to $2,000 for public notice requirement in three daily papers in the state rather than previous requirement for publication in one paper in each county and permitted waiver of bids for minor expenditures; P.A. 77-291 changed estimated amount from $2,000 to $4,000 and amount included in waiver provision from $100 to $200 limit; P.A. 77-444 excluded gas, water, and electric light and power services from competitive bidding requirement; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 80-208 changed estimated amount to $6,000 and waiver limit to $300 and required regulations for purchases not subject to bid requirements; P.A. 82-99 divided section into Subsecs. and granted authority to commissioner to purchase or contract for advertising space or time by means other than competitive bidding; P.A. 82-285 amended section to exempt purchases and contracts made in connection with emergency repairs to state facilities; P.A. 84-412 inserted provision concerning notice of requirements pursuant to Sec. 4-114a; P.A. 86-256 increased threshold for sealed bidding requirement from $6,000 to $7,500 and increased threshold for waiver of bidding requirements in minor nonrecurring and emergency purchases from $300 to $400; P.A. 86-357 added reference to purchases and contracts made pursuant to Sec. 4-23n re data processing equipment, programs and services; P.A. 87-145 inserted new Subsec. (b) re sale of personal property to municipalities and transit districts, relettered previously existing Subsec. (b) as Subsec. (c) and made technical change in Subsec. (a); P.A. 88-297 amended Subsec. (a) to repeal exception from competitive bidding requirement for purchases and contracts made pursuant to Sec. 4-132(c) or 4-23n, to substitute “competitive bids” for “sealed bids” and to increase threshold for competitive bidding requirement from $7,500 to $10,000, amended Subsec. (c) to increase threshold for waiver of bidding requirement in case of minor nonrecurring and emergency purchases from $400 to $600, to authorize competitive negotiation for purchase or contract for data processing equipment, programs or services costing $20,000 or less or advertising space or time, and to require adoption of regulations re competitive negotiation and standards and procedures under which additional purchases may be made on limited basis under existing contracts and made technical changes; Sec. 4-112 transferred to Sec. 4a-57 in 1989; P.A. 90-252 amended Subsec. (a) to authorize obsolete, unserviceable or unusable personal property also to be sold at state-owned retail store and amended Subsec. (b) by allowing for rejection of all bids when property to be sold at public auction and by adding Subdiv. (2) re order of selling or disposing of property; P.A. 94-72 amended Subsec. (b)(1) by deleting provisions re competitive bids, offering property to municipalities, transit districts and the public at the same time, municipality or transit district which makes the highest bid and rejection of all bids, adding provision re price determined by commissioner or designee, changing reference from no municipality or transit district making a bid to no municipality or transit district purchasing property, and added Subsec. (d) re leasing of personal state property that has become obsolete, unserviceable or unusable; P.A. 94-126 amended Subsec. (c) by raising maximum amount of purchases for which competitive bidding may be waived from $600 to $1,000; P.A. 95-218 added Subsec. (e) re waiver of requirements of competitive bidding for alternative fuel vehicles; P.A. 95-285 amended Subsec. (a) by revising procedure for solicitation of competitive bids by commissioner and amended Subsec. (c) by repealing $20,000 limit on data processing equipment, programs or services that may be purchased by competitive negotiation, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (c) to repeal authority for commissioner to use competitive negotiation to purchase or contract for data processing equipment, programs or services, effective July 1, 1997; P.A. 99-161 added competitive negotiation as a permissible method for purchases and contracts, revised the exemption for certain public utility services and moved the exemption from Subsec. (a) to a new Subsec. (e), amended Subsec. (a) by deleting provision re personal property that has become obsolete, unserviceable or unusable, increasing the threshold for publication of notices of planned purchases from $10,000 to $50,000 and requiring posting of such notices on the Internet, deleted Subsec. (b) re sale, donation or disposal of certain personal property, relettered portion of former Subsec. (c) re waiver as Subsec. (b) and amended relettered Subsec. (b) by increasing the maximum amount of purchases that can be waived from $1,000 to $10,000, deleted Subsec. (c)(1) re standards and part of(c)(2) re procedures, rewriting them as new Subdiv. (1) re standards and procedures and renumbering Subdiv. (3) as Subdiv. (2) and deleting “on a limited basis” from renumbered Subdiv. (2), deleted Subsec. (d) re property that has become obsolete, unserviceable or unusable, and relettered former Subsec. (e) as Subsec. (d), effective July 1, 1999; P.A. 06-129 added Subsec. (f) re janitorial contracts awarded pursuant to Sec. 4a-82(b) to (e), inclusive; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to change notice requirement from inserting in 2 or more publications to posting on the State Contracting Portal and make technical changes, effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (e)(1), effective July 1, 2011; P.A. 13-227 amended Subsec. (f) to replace reference to Sec. 4a-82(e) with reference to Sec. 4a-82(d); P.A. 14-188 amended Subsec. (f) to add reference to service contracts; P.A. 16-173 amended Subsec. (e)(2) by replacing “Office of Policy and Management” with “Department of Energy and Environmental Protection”, effective June 7, 2016.

See Sec. 22a-194g re purchase of new product manufactured using any controlled substance.

Cited. 220 C. 689; 233 C. 254; Id., 281.



Section 4a-57a - Distribution of surplus state property. Lease of property to municipalities.

(a) The Commissioner of Administrative Services shall administer a property distribution program for the disposition of usable property that a state agency deems surplus to its operating needs. If any such property cannot be transferred between state agencies and there is not an immediate need to remove the property from a state facility, the commissioner shall offer the property for sale to municipalities and transit districts. If no municipality or transit district purchases the property, the commissioner shall offer the property for sale to the public. If the commissioner is unable to sell the property to a municipality or transit district or the public, the commissioner may donate the property to a nonprofit organization. The commissioner may dispose of any property that is not transferred, sold or donated. The commissioner shall establish a process for notifying municipalities and nonprofit organizations of their eligibility to receive surplus property under this subsection.

(b) No surplus motor vehicle owned by the state that has been declared to be a constructive total loss pursuant to section 38a-353 shall be offered for sale at an auction conducted under the provisions of subsection (a) of this section to anyone other than any person, firm or corporation licensed in accordance with the provisions of section 14-52 or 14-67l. No surplus motor vehicle owned by the state which has a certificate of title stamped “SALVAGE PARTS ONLY” or which has ten or more major component parts damaged beyond repair shall be offered for sale at an auction conducted under the provisions of subsection (a) of this section to anyone other than any person, firm or corporation licensed in accordance with the provisions of section 14-67l.

(c) The state may lease to a municipality any personal state property that has become obsolete, unserviceable or unusable if the Commissioner of Administrative Services determines that: (1) An emergency situation exists in the municipality that could not be reasonably foreseen; (2) the municipality has no feasible alternative means of obtaining such property within a reasonable time; and (3) the lease would have a minimal fiscal and administrative impact on the state. Such lease shall be for not more than three months, unless extended for an additional three months by the commissioner. The municipality shall be solely liable for any damage to, or any damage or injury resulting from use of, such property and shall indemnify the state against all claims arising out of the use of such property.

(P.A. 96-176, S. 1; P.A. 97-236, S. 21; P.A. 99-161, S. 3, 11; P.A. 00-66, S. 11.)

History: P.A. 97-236 designated previously existing section as Subsec. (a) and added new Subsec. (b) concerning restrictions on the sale at auction of surplus motor vehicles owned by the state; P.A. 99-161 substituted new Subsec. (a) re surplus property distribution program for former Subsec. (a) re pilot surplus property program and added Subsec. (c) authorizing state to lease certain property to a municipality, effective July 1, 1999; P.A. 00-66 made a technical change in Subsec. (b).



Section 4a-57b - Program to encourage bidding on state contracts by businesses which trade with African countries.

The Commissioner of Administrative Services, in conjunction with the Commissioner of Economic and Community Development, may initiate a program under which they shall (1) identify Connecticut businesses which (A) trade with African countries with whom the United States has diplomatic relations and (B) provide goods or services which are required by the state and (2) encourage such Connecticut businesses to bid on such goods or services.

(P.A. 97-135, S. 3, 4.)

History: P.A. 97-135 effective July 1, 1997.



Section 4a-57c - Multiple criteria bids or proposals. Pilot program.

Section 4a-57c is repealed, effective July 1, 2001.

(P.A. 99-161, S. 8, 11; P.A. 00-66, S. 12; P.A. 01-106, S. 5, 6.)



Section 4a-57d - Report re resident bidders. Program to increase state contract awards to resident bidders.

(a) On or before January 1, 2012, the Commissioner of Administrative Services, in consultation with the Labor Commissioner, the president of The University of Connecticut and the Commissioner of Transportation, or their designees, shall submit a report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to labor. Such report shall include (1) an analysis of any law or economic factor that results in a resident bidder being at a disadvantage to a nonresident bidder in submitting the lowest responsible qualified bid, (2) the reason any enacted law designed to give preference to state citizens for employment on public works projects is not being enforced, and (3) recommendations for administrative or legislative action, within the confines of clause 3 of section 8 of article 1 of the United States Constitution, to increase the number of state contracts awarded to resident bidders through an in-state contract preference or otherwise.

(b) On or before July 1, 2012, the Commissioner of Administrative Services shall develop and implement a program to increase the number of state contracts awarded to resident bidders through an in-state contract preference or other method selected by the commissioner, provided such program shall not violate clause 3 of section 8 of article 1 of the United States Constitution. In developing such program, the commissioner shall consider the findings contained in the report made in accordance with subsection (a) of this section.

(P.A. 11-229, S. 9; P.A. 13-247, S. 202.)

History: P.A. 11-229 effective July 13, 2011 (Revisor's note: In Subsec. (a), “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” to conform with changes made by P.A. 11-51, S. 90); P.A. 13-247 amended Subsec. (a) to delete reference to Commissioner of Construction Services, effective July 1, 2013.



Section 4a-58 - (Formerly Sec. 4-113). Standardization Committee. Waiver of bid or proposal requirement.

(a) There shall continue to be a Standardization Committee, which shall consist of the Commissioner of Administrative Services, the Comptroller or his designee, the Treasurer or his designee, and such administrative heads of state departments or their authorized agents as are designated for that duty by the Governor.

(b) Whenever an emergency exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against, or because of unusual trade or market conditions, the Commissioner of Administrative Services, or, in the case of purchases, leases and contracts for information systems, information technology personal property and telecommunication systems, the Chief Information Officer, may, if it is in the best interests of the state, waive the competitive bid or proposal requirements set forth in section 4a-57. If any such procurement is estimated to cost fifty thousand dollars or more, such waiver shall be subject to the approval of the Standardization Committee. A statement of all purchases made under the provisions of this section shall be posted on the Internet web site of the Department of Administrative Services.

(March, 1950, S. 96d; 1959, P.A. 258, S. 5; P.A. 77-614, S. 95, 610; P.A. 80-279; P.A. 88-297, S. 5; P.A. 95-285, S. 4, 9; P.A. 99-161, S. 4, 11; P.A. 12-205, S. 5.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 80-279 excluded purchases of perishable goods from bid requirements; P.A. 88-297 added reference to competitive negotiation; Sec. 4-113 transferred to Sec. 4a-58 in 1989; P.A. 95-285 inserted provisions formerly codified in Sec. 4a-56 as Subsec. (a) and designated prior provisions as Subsec. (b) continuing the Standardization Committee, effective July 1, 1995; P.A. 99-161 amended Subsec. (b) by transferring waiver authority re information systems, information technology personal property and telecommunication systems to the Chief Information Officer, repealing waiver authority re sales of perishable goods and repealing requirement of Standardization Committee approval for waivers for procurements of less than $50,000, effective July 1, 1999; P.A. 12-205 amended Subsec. (b) to require statement of purchases to be posted on department's web site rather than in annual report, effective July 1, 2012.



Section 4a-59 - (Formerly Sec. 4-114). Award of contracts.

(a) As used in this section, (1) “lowest responsible qualified bidder” means the bidder whose bid is the lowest of those bidders possessing the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and financial responsibility, and (2) “highest scoring bidder in a multiple criteria bid” means the bidder whose bid receives the highest score for a combination of attributes, including, but not limited to, price, skill, ability and integrity necessary for the faithful performance of the work, based on multiple criteria considering quality of product, warranty, life-cycle cost, past performance, financial responsibility and other objective criteria that are established in the bid solicitation for the contract.

(b) All bids and proposals submitted as provided in section 4a-57 shall be based on such standard specifications as may be adopted by the Commissioner of Administrative Services or the commissioner’s designee. Bidders shall submit with their bids essential information concerning their qualifications, in such form as the commissioner may require by specification in the bid documents. The commissioner may, after adopting the regulations required by subdivision (11) of section 4a-52, waive minor irregularities in bids and proposals if the commissioner determines that such a waiver would be in the best interest of the state. The commissioner shall state the reasons for any such waiver in writing and include such statement in the contract file.

(c) All open market orders or contracts shall be awarded to (1) the lowest responsible qualified bidder, the qualities of the articles to be supplied, their conformity with the specifications, their suitability to the requirements of the state government and the delivery terms being taken into consideration and, at the discretion of the Commissioner of Administrative Services, life-cycle costs and trade-in or resale value of the articles may be considered where it appears to be in the best interest of the state, (2) the highest scoring bidder in a multiple criteria bid, in accordance with the criteria set forth in the bid solicitation for the contract, or (3) the proposer whose proposal is deemed by the awarding authority to be the most advantageous to the state, in accordance with the criteria set forth in the request for proposals, including price and evaluation factors. Notwithstanding any provision of the general statutes to the contrary, each state agency awarding a contract through competitive negotiation shall include price as an explicit factor in the criteria in the request for proposals and for the contract award. In considering past performance of a bidder for the purpose of determining the “lowest responsible qualified bidder” or the “highest scoring bidder in a multiple criteria bid”, the commissioner shall evaluate the skill, ability and integrity of the bidder in terms of the bidder’s fulfillment of past contract obligations and the bidder’s experience or lack of experience in delivering supplies, materials, equipment or contractual services of the size or amount for which bids have been solicited. In determining the lowest responsible qualified bidder for the purposes of this section, the commissioner may give a price preference of up to ten per cent for (A) the purchase of goods made with recycled materials or the purchase of recyclable or remanufactured products if the commissioner determines that such preference would promote recycling or remanufacturing. As used in this subsection, “recyclable” means able to be collected, separated or otherwise recovered from the solid waste stream for reuse, or for use in the manufacture or assembly of another package or product, by means of a recycling program which is reasonably available to at least seventy-five per cent of the state’s population, “remanufactured” means restored to its original function and thereby diverted from the solid waste stream by retaining the bulk of components that have been used at least once and by replacing consumable components and “remanufacturing” means any process by which a product is remanufactured; (B) the purchase of motor vehicles powered by a clean alternative fuel; (C) the purchase of motor vehicles powered by fuel other than a clean alternative fuel and conversion equipment to convert such motor vehicles allowing the vehicles to be powered by either the exclusive use of clean alternative fuel or dual use of a clean alternative fuel and a fuel other than a clean alternative fuel. As used in this subsection, “clean alternative fuel” means natural gas, electricity, hydrogen or propane when used as a motor vehicle fuel; or (D) the purchase of goods or services from micro businesses. As used in this subsection, “micro business” means a business with gross revenues not exceeding three million dollars in the most recently completed fiscal year. All other factors being equal, preference shall be given to supplies, materials and equipment produced, assembled or manufactured in the state and services originating and provided in the state. Except with regard to contracts that may be paid for with United States Department of Transportation funds, if any such bidder refuses to accept, within ten days, a contract awarded to such bidder, such contract may be awarded to the next lowest responsible qualified bidder or the next highest scoring bidder in a multiple criteria bid, whichever is applicable, and so on until such contract is awarded and accepted. Except with regard to contracts that may be paid for with United States Department of Transportation funds, if any such proposer refuses to accept, within ten days, a contract awarded to such proposer, such contract shall be awarded to the next most advantageous proposer, and so on until the contract is awarded and accepted. There shall be a written evaluation made of each bid. This evaluation shall identify the vendors and their respective costs and prices, document the reason why any vendor is deemed to be nonresponsive and recommend a vendor for award. A contract valued at one million dollars or more shall be awarded to a bidder other than the lowest responsible qualified bidder or the highest scoring bidder in a multiple criteria bid, whichever is applicable, only with written approval signed by the Commissioner of Administrative Services and by the Comptroller. The commissioner shall post on the department’s Internet web site all awards made pursuant to the provisions of this section.

(d) When, in the opinion of the commissioner, the best interest of the state will be served thereby, the commissioner may order that any or all bids or proposals may be rejected. If all bids or proposals are so rejected, the commissioner shall advertise again for bids or proposals and such bids or proposals shall be opened, awarded and approved in like manner as provided in this section and section 4a-57. If all bids or proposals received on a pending contract are for the same unit price or total amount and no distinction can be made in favor of supplies, materials and equipment produced, assembled or manufactured in the state or services originating and provided in the state, the commissioner shall have authority to order the rejection of all bids or proposals and to order the purchase of the required supplies, materials, equipment or contractual services in the open market, provided the price paid in the open market shall not exceed the bid or proposal price.

(e) Each bid or proposal, with the name of the bidder, or proposer, shall be entered on a record, and each record, with the successful bid or proposal indicated thereon, shall, after the award of the order or contract, be open to public inspection. All contracts shall be approved as to form by the Attorney General and a copy of each contract shall be filed with the Comptroller.

(f) Not later than February 1, 2002, the Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, indicating the types of objective criteria that the commissioner may use in determining the highest scoring bidder in a multiple criteria bid under this section. Said commissioner shall submit a report on said date, concerning the status of the adoption of said regulations by the commissioner, to the joint standing committee of the General Assembly having cognizance of matters relating to government administration.

(1949 Rev., S. 253; 1959, P.A. 258, S. 6; 1967, P.A. 139; P.A. 77-614, S. 96, 610; P.A. 88-18; 88-231, S. 2; 88-297, S. 6; P.A. 90-252, S. 3, 10; P.A. 91-57, S. 3; 91-179, S. 4, 5; P.A. 92-188, S. 3, 4; P.A. 94-126, S. 5; P.A. 95-285, S. 5, 9; P.A. 96-156, S. 2; P.A. 99-213, S. 3; P.A. 01-106, S. 3, 6; P.A. 09-184, S. 3; P.A. 12-205, S. 6; P.A. 14-136, S. 1; June Sp. Sess. P.A. 15-5, S. 157.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; 1967 act allowed consideration of trade-in or resale value; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 88-18 required preference to be given to in-state supplies, materials, equipment and services, if all other factors are equal; P.A. 88-231 added provision authorizing commissioner to give a price preference for goods made with recycled materials; P.A. 88-297 added provisions re proposals and proposers, authorized life-cycle costs to be considered in determining lowest responsible qualified bidder, and made technical changes; Sec. 4-114 transferred to Sec. 4a-59 in 1989; P.A. 90-252 divided section into Subsecs. adding provisions in Subsec. (a) defining “lowest responsible qualified bidder”, in Subsec. (b) requiring bidders to submit essential information re qualifications and authorizing commissioner to waive minor irregularities and in Subsec. (c) specifying procedure for considering past performance in determining “lowest responsible qualified bidder”; P.A. 91-57 made a technical change; P.A. 91-179 added new Subsecs. (C)(2) and (3) authorizing a price preference for the purchase of a motor vehicle powered by clean alternative fuel and authorizing a price preference for the purchase of conversion equipment; P.A. 92-188 amended Subsec. (c) authorizing a price preference for the purchase of a new motor vehicle or conversion equipment for a vehicle powered by electricity and replaced second set of numeric Subdiv. indicators with alphabetic indicators; P.A. 94-126 amended Subsec. (c) by specifying price and evaluation factors as criteria in Subdiv. (2) and adding provisions re written evaluation of each bid, award of contracts valued at $1,000,000 or more to bidder other than the lowest responsible qualified bidder and annual report of awards made; P.A. 95-285 substituted “Commissioner of Administrative Services or his designee” for “Standardization Committee” in Subsec. (b), effective July 1, 1995; P.A. 96-156 amended Subsec. (c) to require state agencies to include price as a factor in the criteria in the request for proposals; P.A. 99-213 amended Subsec. (c) to authorize the commissioner to give price preferences in determining the lowest responsible qualified bidder for the purchase of recyclable or remanufactured products and to define the terms “recyclable”, “remanufactured” and “remanufacturing” and made technical changes; P.A. 01-106 amended Subsec. (a) by designating definition of “lowest responsible qualified bidder” as Subdiv. (1) and adding Subdiv. (2) defining “highest scoring bidder in a multiple criteria bid”, made technical changes in Subsec. (b), amended Subsec. (c) by adding new Subdiv. (2) re multiple criteria bidding, renumbering former Subdiv. (2) as Subdiv. (3) and applying other provisions to multiple criteria bidding, made a technical change in Subsec. (d) and added Subsec. (f) requiring Commissioner of Administrative Services to adopt regulations re multiple criteria bidding, effective July 1, 2001; P.A. 09-184 added Subsec. (c)(3)(D) re purchase of goods or services from micro businesses, effective July 1, 2009; P.A. 12-205 amended Subsec. (c) to make a technical change and to require awards to be posted on department’s web site rather than in annual report, effective July 1, 2012; P.A. 14-136 amended Subsec. (c) by adding “hydrogen or propane” to the definition of “clean alternative fuel”; June Sp. Sess. P.A. 15-5 amended Subsec. (c) by providing an exception from the 10-day deadline to accept a contract for contracts that may be paid for with United States Department of Transportation funds, effective June 30, 2015.



Section 4a-59a - Restrictions on contract extensions. Exceptions. Explanation of reasons for noncompliance.

(a) No state agency may extend a contract for the purchase of supplies, materials, equipment or contractual services which expires on or after October 1, 1990, and is subject to the competitive bidding requirements of subsection (a) of section 4a-57, without complying with such requirements, unless the Commissioner of Administrative Services makes a written determination, supported by documentation, that (1) soliciting competitive bids for such purchase would cause a hardship for the state, (2) such solicitation would result in a major increase in the cost of such supplies, materials, equipment or contractual services, or (3) the contractor is the sole source for such supplies, materials, equipment or contractual services. Except in the case where the contractor is the sole source as set forth in subdivision (3) of this subsection, the commissioner shall solicit at least three competitive quotations in addition to the contractor's quotation, and shall make a written determination that no such competitive quotation which complies with the existing specifications for the contract is lower than or equal to the contractor's quotation. Any such contract extension shall be based on the contractor's quotation. No contract may be extended more than two times under this section.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Administrative Services may, for a period of up to one year from the date such contract would otherwise expire, (1) extend any contract in effect on May 1, 2005, with a value of fifty thousand dollars or more per year, to perform any of the following services for the state: Janitorial, building maintenance, security and food and beverage, provided any such extension shall include any applicable increase in the standard wage and the payroll burden to administer the standard wage, as established by the Labor Department, or (2) extend an existing contract if the commissioner certifies in writing that failure to provide such extension would compromise the continuity of state agency systems or operations.

(c) If any contract is extended pursuant to this section without complying with the competitive bidding requirements of subsection (a) of section 4a-57, the Commissioner of Administrative Services shall post an explanation of the reasons for such noncompliance on the Department of Administrative Services' Internet web site.

(P.A. 90-252, S. 4, 10; May Sp. Sess. P.A. 04-2, S. 71; P.A. 05-287, S. 23; P.A. 06-196, S. 31; P.A. 11-51, S. 48; P.A. 13-225, S. 2; P.A. 14-188, S. 1.)

History: May Sp. Sess. P.A. 04-2 added Subsec. (b) re extension of certain janitorial, building maintenance, security and food and beverage contracts for one year from expiration date and designated existing provisions as Subsec. (a), making technical changes therein, effective May 12, 2004; P.A. 05-287 amended Subsec. (b) to enable both the Commissioner of Administrative Services and the Commissioner of Public Works to extend janitorial, building maintenance, security and food and beverage services contracts for a period of one year provided such contract was in effect as of May 1, 2005, has a value of $50,000 or more per year and any such extension includes applicable increases in the standard wage and the payroll burden to administer the standard wage, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 11-51 amended Subsec. (b) to delete reference to Commissioner of Public Works, effective July 1, 2011; P.A. 13-225 amended Subsec. (a) by deleting former Subdiv. (1), (2) and (3) designators, redesignating existing Subparas. (A), (B) and (C) as Subdivs. (1), (2) and (3) and adding exception to 3 competitive quotations requirement where contractor is the sole source, amended Subsec. (b) by changing period of extension from “one year” to “up to one year”, designating provision re extension of contract in effect on May 1, 2005, as Subdiv. (1) and adding Subdiv. (2) re written certification by commissioner, and made technical changes, effective July 1, 2013; P.A. 14-188 added Subsec. (c) re posting of explanation for noncompliance.



Section 4a-60 - (Formerly Sec. 4-114a). Nondiscrimination and affirmative action provisions in awarding agency, municipal public works and quasi-public agency project contracts.

(a) Every contract to which an awarding agency is a party, every quasi-public agency project contract and every municipal public works contract shall contain the following provisions:

(1) The contractor agrees and warrants that in the performance of the contract such contractor will not discriminate or permit discrimination against any person or group of persons on the grounds of race, color, religious creed, age, marital status, national origin, ancestry, sex, gender identity or expression, intellectual disability, mental disability or physical disability, including, but not limited to, blindness, unless it is shown by such contractor that such disability prevents performance of the work involved, in any manner prohibited by the laws of the United States or of the state of Connecticut; and the contractor further agrees to take affirmative action to insure that applicants with job-related qualifications are employed and that employees are treated when employed without regard to their race, color, religious creed, age, marital status, national origin, ancestry, sex, gender identity or expression, intellectual disability, mental disability or physical disability, including, but not limited to, blindness, unless it is shown by such contractor that such disability prevents performance of the work involved;

(2) The contractor agrees, in all solicitations or advertisements for employees placed by or on behalf of the contractor, to state that it is an “affirmative action-equal opportunity employer” in accordance with regulations adopted by the Commission on Human Rights and Opportunities;

(3) The contractor agrees to provide each labor union or representative of workers with which such contractor has a collective bargaining agreement or other contract or understanding and each vendor with which such contractor has a contract or understanding, a notice to be provided by the Commission on Human Rights and Opportunities advising the labor union or workers’ representative of the contractor’s commitments under this section, and to post copies of the notice in conspicuous places available to employees and applicants for employment;

(4) The contractor agrees to comply with each provision of this section and sections 46a-68e and 46a-68f and with each regulation or relevant order issued by said commission pursuant to sections 46a-56, 46a-68e, 46a-68f and 46a-86; and

(5) The contractor agrees to provide the Commission on Human Rights and Opportunities with such information requested by the commission, and permit access to pertinent books, records and accounts, concerning the employment practices and procedures of the contractor as relate to the provisions of this section and section 46a-56.

(b) If the contract is a public works contract, municipal public works contract or contract for a quasi-public agency project, the contractor agrees and warrants that he or she will make good faith efforts to employ minority business enterprises as subcontractors and suppliers of materials on such public works or quasi-public agency project.

(c) (1) Any contractor who has one or more contracts with an awarding agency or who is a party to a municipal public works contract or a contract for a quasi-public agency project, where any such contract is valued at less than fifty thousand dollars for each year of the contract, shall provide the awarding agency, or in the case of a municipal public works or quasi-public agency project contract, the Commission on Human Rights and Opportunities, with a written or electronic representation that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section, provided if there is any change in such representation, the contractor shall provide the updated representation to the awarding agency or commission not later than thirty days after such change.

(2) Any contractor who has one or more contracts with an awarding agency or who is a party to a municipal public works contract or a contract for a quasi-public agency project, where any such contract is valued at fifty thousand dollars or more for any year of the contract, shall provide the awarding agency, or in the case of a municipal public works or quasi-public agency project contract, the Commission on Human Rights and Opportunities, with any one of the following:

(A) Documentation in the form of a company or corporate policy adopted by resolution of the board of directors, shareholders, managers, members or other governing body of such contractor that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section;

(B) Documentation in the form of a company or corporate policy adopted by a prior resolution of the board of directors, shareholders, managers, members or other governing body of such contractor if (i) the prior resolution is certified by a duly authorized corporate officer of such contractor to be in effect on the date the documentation is submitted, and (ii) the head of the awarding agency, or a designee, or in the case of a municipal public works or quasi-public agency project contract, the executive director of the Commission on Human Rights and Opportunities or a designee, certifies that the prior resolution complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section; or

(C) Documentation in the form of an affidavit signed under penalty of false statement by a chief executive officer, president, chairperson or other corporate officer duly authorized to adopt company or corporate policy that certifies that the company or corporate policy of the contractor complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section and is in effect on the date the affidavit is signed.

(3) No awarding agency, or in the case of a municipal public works contract, no municipality, or in the case of a quasi-public agency project contract, no entity, shall award a contract to a contractor who has not provided the representation or documentation required under subdivisions (1) and (2) of this subsection, as applicable. After the initial submission of such representation or documentation, the contractor shall not be required to resubmit such representation or documentation unless there is a change in the information contained in such representation or documentation. If there is any change in the information contained in the most recently filed representation or updated documentation, the contractor shall submit an updated representation or documentation, as applicable, either (A) not later than thirty days after the effective date of such change, or (B) upon the execution of a new contract with the awarding agency, municipality or entity, as applicable, whichever is earlier. Such contractor shall also certify, in accordance with subparagraph (B) or (C) of subdivision (2) of this subsection, to the awarding agency or commission, as applicable, not later than fourteen days after the twelve-month anniversary of the most recently filed representation, documentation or updated representation or documentation, that the representation on file with the awarding agency or commission, as applicable, is current and accurate.

(d) For the purposes of this section, “contract” includes any extension or modification of the contract, “contractor” includes any successors or assigns of the contractor, “marital status” means being single, married as recognized by the state of Connecticut, widowed, separated or divorced, and “mental disability” means one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, or a record of or regarding a person as having one or more such disorders. For the purposes of this section, “contract” does not include a contract where each contractor is (1) a political subdivision of the state, including, but not limited to, a municipality, unless the contract is a municipal public works contract or quasi-public agency project contract, (2) any other state, as defined in section 1-267, (3) the federal government, (4) a foreign government, or (5) an agency of a subdivision, state or government described in subdivision (1), (2), (3) or (4) of this subsection.

(e) For the purposes of this section, “minority business enterprise” means any small contractor or supplier of materials fifty-one per cent or more of the capital stock, if any, or assets of which is owned by a person or persons: (1) Who are active in the daily affairs of the enterprise, (2) who have the power to direct the management and policies of the enterprise, and (3) who are members of a minority, as such term is defined in subsection (a) of section 32-9n; and “good faith” means that degree of diligence which a reasonable person would exercise in the performance of legal duties and obligations. “Good faith efforts” shall include, but not be limited to, those reasonable initial efforts necessary to comply with statutory or regulatory requirements and additional or substituted efforts when it is determined that such initial efforts will not be sufficient to comply with such requirements.

(f) Determination of the contractor’s good faith efforts shall include, but shall not be limited to, the following factors: The contractor’s employment and subcontracting policies, patterns and practices; affirmative advertising, recruitment and training; technical assistance activities and such other reasonable activities or efforts as the Commission on Human Rights and Opportunities may prescribe that are designed to ensure the participation of minority business enterprises in public works projects.

(g) The contractor shall develop and maintain adequate documentation, in a manner prescribed by the Commission on Human Rights and Opportunities, of its good faith efforts.

(h) The contractor shall include the provisions of subsections (a) and (b) of this section in every subcontract or purchase order entered into in order to fulfill any obligation of a contract with the state, and in every subcontract entered into in order to fulfill any obligation of a municipal public works contract or contract for a quasi-public agency project, and such provisions shall be binding on a subcontractor, vendor or manufacturer, unless exempted by regulations or orders of the Commission on Human Rights and Opportunities. The contractor shall take such action with respect to any such subcontract or purchase order as the commission may direct as a means of enforcing such provisions, including sanctions for noncompliance in accordance with section 46a-56; provided, if such contractor becomes involved in, or is threatened with, litigation with a subcontractor or vendor as a result of such direction by the commission regarding a state contract, the contractor may request the state of Connecticut to enter into any such litigation or negotiation prior thereto to protect the interests of the state and the state may so enter.

(February, 1965, P.A. 366, S. 1; 1967, P.A. 284; P.A. 73-279, S. 13; P.A. 74-68; P.A. 76-8; P.A. 78-148, S. 8; P.A. 82-358, S. 7, 10; P.A. 83-569, S. 8, 17; P.A. 84-412, S. 3, 8; 84-418; P.A. 88-351, S. 2, 16; P.A. 89-253, S. 2, 7; P.A. 07-142, S. 9; P.A. 09-158, S. 1; P.A. 11-55, S. 3; 11-129, S. 20; 11-229, S. 3; June Sp. Sess. P.A. 15-5, S. 63.)

History: 1967 act included contractor’s agreement to supply information to civil rights commission; P.A. 73-279 prohibited discrimination on grounds of physical disability; P.A. 74-68 prohibited discrimination on grounds of sex; P.A. 76-8 replaced “religion” with “religious creed” and prohibited discrimination on grounds of age and marital status; P.A. 78-148 prohibited discrimination on grounds of mental retardation; P.A. 82-358 required that contractors for public works projects make good faith effort to employ minority enterprises as subcontractors and materials suppliers; P.A. 83-569 amended section to refer to Sec. 46a-56; P.A. 84-412 applied provisions to political subdivisions of the state other than a municipality and defined “minority business enterprise”; P.A. 84-418 added Subsecs. (b) to (e), inclusive, concerning determination of good faith and adoption of regulations; P.A. 88-351 revised section, substituting “provisions” for “clause”, adding “ancestry” adding provisions re affirmative action requirements and deleting former Subsec. (e) re regulations and added new Subsec. (e) re applicability of affirmative action requirements to subcontractors, vendors or manufacturers and involvement of state in litigation or negotiation involving contractor, effective April 1, 1989; Sec. 4-114a transferred to Sec. 4a-60 in 1989; P.A. 89-253 amended Subsec. (a) by moving provision re public works contracts to end of subsection, and changed references to Secs. 4a-62, 32-9e, 46a-56 and 46a-68b to 46a-68k to Sec. 46a-68e and 46a-68f, and amended Subsec. (e) by changing references to this section and Secs. 4a-62, 32-9e, 46a-56 and 46a-68b to 46a-68k, inclusive, to Sec. 46a-56; P.A. 07-142 amended Subsec. (a) by adding provisions re contractor documentation supporting nondiscrimination agreement and warranty and defining “contract” and “contractor”, effective June 25, 2007; P.A. 09-158 inserted “mental disability” in Subsec. (a)(1), inserted Subsec. designators (b), (c) and (d) in existing Subsec. (a), amended said Subsec. (c) to insert Subdiv. designators (1) and (2), amended Subsec. (c)(1) to establish representations for contracts of less than $50,000 for each year, amended Subsec. (c)(2) requirements for documentation for contracts of $50,000 or more for any year, amended said Subsec. (d) to define “marital status” and “mental disability” and exclude certain contracts from applicability of section, redesignated existing Subsecs. (b) to (e) as Subsecs. (e) to (h), and made technical changes, effective June 30, 2009; P.A. 11-55 amended Subsec. (a)(1) to prohibit discrimination on grounds of gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a)(1); P.A. 11-229 amended Subsec. (c)(1) to substitute “Any contractor who has one or more contracts with the state or a political subdivision of the state that is” for “Prior to entering into a contract”, to add reference to electronic representation and to require an updated representation no later than 30 days after any change, amended Subsec. (c)(2) to substitute “Any contractor who has one or more contracts with the state or a political subdivision of the state that is” for “Prior to entering into a contract” and added Subsec. (c)(3) re submission of representation or documentation; June Sp. Sess. P.A. 15-5 amended Subsecs. (a) and (c) by replacing references to the state or political subdivision of the state with references to awarding agency, amended Subsecs. (a)(2), (a)(3) and (f) to (h) by changing “commission” to “Commission on Human Rights and Opportunities”, amended Subsec. (a)(4) by adding reference to Sec. 46a-86, amended Subsecs. (a) to (d) and (h) by adding references to municipal public works contracts and quasi-public agency project contracts, amended Subsec. (c) by adding references to commission re provision of representation or documentation, amended Subsec. (d) by deleting former Subdiv. (2) re quasi-public agency and redesignating existing Subdivs. (3) to (6) as Subdivs. (2) to (5), and made technical and conforming changes throughout.



Section 4a-60a - Provisions re nondiscrimination on the basis of sexual orientation required in awarding agency, municipal public works and quasi-public agency project contracts.

(a) Every contract to which an awarding agency is a party, every contract for a quasi-public agency project and every municipal public works contract shall contain the following provisions:

(1) The contractor agrees and warrants that in the performance of the contract such contractor will not discriminate or permit discrimination against any person or group of persons on the grounds of sexual orientation, in any manner prohibited by the laws of the United States or of the state of Connecticut, and that employees are treated when employed without regard to their sexual orientation;

(2) The contractor agrees to provide each labor union or representative of workers with which such contractor has a collective bargaining agreement or other contract or understanding and each vendor with which such contractor has a contract or understanding, a notice to be provided by the Commission on Human Rights and Opportunities advising the labor union or workers’ representative of the contractor’s commitments under this section, and to post copies of the notice in conspicuous places available to employees and applicants for employment;

(3) The contractor agrees to comply with each provision of this section and with each regulation or relevant order issued by said commission pursuant to section 46a-56; and

(4) The contractor agrees to provide the Commission on Human Rights and Opportunities with such information requested by the commission, and permit access to pertinent books, records and accounts, concerning the employment practices and procedures of the contractor which relate to the provisions of this section and section 46a-56.

(b) (1) Any contractor who has one or more contracts with an awarding agency or who is a party to a municipal public works contract or a contract for a quasi-public agency project, where any such contract is valued at less than fifty thousand dollars for each year of the contract, shall provide the awarding agency, or in the case of a municipal public works or quasi-public agency project contract, the Commission on Human Rights and Opportunities, with a written representation that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section.

(2) Any contractor who has one or more contracts with an awarding agency or who is a party to a municipal public works contract or a contract for a quasi-public agency project, where any such contract is valued at fifty thousand dollars or more for any year of the contract, shall provide such awarding agency, or in the case of a municipal public works or quasi-public agency project contract, the Commission on Human Rights and Opportunities, with any of the following:

(A) Documentation in the form of a company or corporate policy adopted by resolution of the board of directors, shareholders, managers, members or other governing body of such contractor that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section;

(B) Documentation in the form of a company or corporate policy adopted by a prior resolution of the board of directors, shareholders, managers, members or other governing body of such contractor if (i) the prior resolution is certified by a duly authorized corporate officer of such contractor to be in effect on the date the documentation is submitted, and (ii) the head of the awarding agency, or a designee, or in the case of a municipal public works or quasi-public agency project contract, the executive director of the Commission on Human Rights and Opportunities or a designee, certifies that the prior resolution complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section; or

(C) Documentation in the form of an affidavit signed under penalty of false statement by a chief executive officer, president, chairperson or other corporate officer duly authorized to adopt company or corporate policy that certifies that the company or corporate policy of the contractor complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section and is in effect on the date the affidavit is signed.

(3) No awarding agency, or in the case of a municipal public works contract, no municipality, or in the case of a quasi-public agency project contract, no entity, shall award a contract to a contractor who has not provided the representation or documentation required under subdivisions (1) and (2) of this subsection, as applicable. After the initial submission of such representation or documentation, the contractor shall not be required to resubmit such representation or documentation unless there is a change in the information contained in such representation or documentation. If there is any change in the information contained in the most recently filed representation or updated documentation, the contractor shall submit an updated representation or documentation, as applicable, either (A) not later than thirty days after the effective date of such change, or (B) upon the execution of a new contract with the awarding agency, municipality, or entity, as applicable, whichever is earlier. Such contractor shall also certify, in accordance with subparagraph (B) or (C) of subdivision (2) of this subsection, to the awarding agency or commission, as applicable, not later than fourteen days after the twelve-month anniversary of the most recently filed representation, documentation or updated representation or documentation, that the representation on file with the awarding agency or commission, as applicable, is current and accurate.

(4) For the purposes of this section, “contract” includes any extension or modification of the contract, and “contractor” includes any successors or assigns of the contractor. For the purposes of this section, “contract” does not include a contract where each contractor is (A) a political subdivision of the state, including, but not limited to, a municipality, unless the contract is a municipal public works contract or quasi-public agency project contract, (B) any other state, as defined in section 1-267, (C) the federal government, (D) a foreign government, or (E) an agency of a subdivision, state or government described in subparagraph (A), (B), (C) or (D) of this subdivision.

(c) The contractor shall include the provisions of subsection (a) of this section in every subcontract or purchase order entered into in order to fulfill any obligation of a contract with the state, and in every subcontract entered into in order to fulfill any obligation of a municipal public works contractor contract for a quasi-public agency project, and such provisions shall be binding on a subcontractor, vendor or manufacturer unless exempted by regulations or orders of the Commission on Human Rights and Opportunities. The contractor shall take such action with respect to any such subcontract or purchase order as the commission may direct as a means of enforcing such provisions, including sanctions for noncompliance in accordance with section 46a-56; provided, if such contractor becomes involved in, or is threatened with, litigation with a subcontractor or vendor as a result of such direction by the commission regarding a state contract, the contractor may request the state of Connecticut to enter into any such litigation or negotiation prior thereto to protect the interests of the state and the state may so enter.

(P.A. 91-58, S. 16; 91-407, S. 8, 42; P.A. 07-142, S. 10; P.A. 09-158, S. 2; P.A. 11-229, S. 4; June Sp. Sess. P.A. 15-5, S. 64.)

History: P.A. 91-407 deleted references to Secs. 46a-68e and 46a-68f; P.A. 07-142 amended Subsec. (a) by adding provisions re contractor documentation supporting nondiscrimination agreement and warranty and defining “contract” and “contractor”, effective June 25, 2007; P.A. 09-158 divided existing Subsec. (a) into Subsecs. (a) and (b), amended said Subsec. (b) by inserting Subdiv. designators (1), (2) and (3), amended Subsec. (b)(1) to establish representations for contracts of less than $50,000 for each year, amended Subsec. (b)(2) requirements for documentation for contracts of $50,000 or more for any year, amended Subsec. (b)(3) to exclude certain contracts from applicability of section, redesignated existing Subsec. (b) as Subsec. (c), and made technical changes, effective June 30, 2009; P.A. 11-229 amended Subsecs. (b)(1) and (b)(2) to substitute “Any contractor who has one or more contracts with the state or a political subdivision of the state that is” for “Prior to entering into a contract”, added new Subsec. (b)(3) re requirements for representation or documentation and redesignated existing Subsec. (b)(3) as Subsec. (b)(4); June Sp. Sess. P.A. 15-5 added references to municipal public works contracts and quasi-public agency project contracts throughout, amended Subsecs. (a) and (b) by replacing references to the state or political subdivision of the state with references to awarding agency, amended Subsec. (b) by adding references to commission re provision of representation or documentation, amended Subsec. (b)(4) by deleting former Subpara. (B) re quasi-public agency and redesignating existing Subparas. (C) to (F) as Subparas. (B) to (E), amended Subsec. (c) by changing “commission” to “Commission on Human Rights and Opportunities”, and made technical and conforming changes throughout.



Section 4a-60b - Reverse auctions. Use by contracting agencies authorized.

(a) For the purposes of this section:

(1) “Reverse auction” means an on-line bidding process in which qualified bidders or qualified proposers, anonymous to each other, submit bids or proposals to provide goods or supplies pursuant to an invitation to bid or request for proposals; and

(2) “Contracting agency” means a state agency with statutory authority to award contracts for goods or supplies, or a political subdivision of the state or school district.

(b) Notwithstanding any provision of the general statutes, whenever a contracting agency determines that the use of a reverse auction is advantageous to the contracting agency and will ensure a competitive contract award, the contracting agency may use a reverse auction to award a contract for goods or supplies, in accordance with any applicable requirement of the general statutes and policies of the contracting agency. The contracting agency may contract with a third party to prepare and manage any such reverse auction.

(P.A. 08-141, S. 1.)

History: P.A. 08-141 effective June 5, 2008.



Section 4a-60g - (Formerly Sec. 32-9e). Set-aside programs for small contractors and minority business enterprises.

(a) As used in this section and sections 4a-60h to 4a-60j, inclusive, the following terms have the following meanings:

(1) “Small contractor” means any contractor, subcontractor, manufacturer, service company or nonprofit corporation (A) that maintains its principal place of business in the state, (B) that had gross revenues not exceeding fifteen million dollars in the most recently completed fiscal year prior to such application, and (C) that is independent. “Small contractor” does not include any person who is affiliated with another person if both persons considered together have a gross revenue exceeding fifteen million dollars.

(2) “Independent” means the viability of the enterprise of the small contractor does not depend upon another person, as determined by an analysis of the small contractor’s relationship with any other person in regards to the provision of personnel, facilities, equipment, other resources and financial support, including bonding.

(3) “State agency” means each state board, commission, department, office, institution, council or other agency with the power to contract for goods or services itself or through its head.

(4) “Minority business enterprise” means any small contractor (A) fifty-one per cent or more of the capital stock, if any, or assets of which are owned by a person or persons who (i) exercise operational authority over the daily affairs of the enterprise, (ii) have the power to direct the management and policies and receive the beneficial interest of the enterprise, (iii) possess managerial and technical competence and experience directly related to the principal business activities of the enterprise, and (iv) are members of a minority, as such term is defined in subsection (a) of section 32-9n, or are individuals with a disability, or (B) which is a nonprofit corporation in which fifty-one per cent or more of the persons who (i) exercise operational authority over the enterprise, (ii) possess managerial and technical competence and experience directly related to the principal business activities of the enterprise, (iii) have the power to direct the management and policies of the enterprise, and (iv) are members of a minority, as defined in this subsection, or are individuals with a disability.

(5) “Affiliated” means the relationship in which a person directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

(6) “Control” means the power to direct or cause the direction of the management and policies of any person, whether through the ownership of voting securities, by contract or through any other direct or indirect means. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, twenty per cent or more of any voting securities of another person.

(7) “Person” means any individual, corporation, limited liability company, partnership, association, joint stock company, business trust, unincorporated organization or other entity.

(8) “Individual with a disability” means an individual (A) having a physical or mental impairment that substantially limits one or more of the major life activities of the individual, which mental impairment may include, but is not limited to, having one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, or (B) having a record of such an impairment.

(9) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto.

(10) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(11) “Quasi-public agency” has the same meaning as provided in section 1-120.

(12) “Awarding agency” means a state agency or political subdivision of the state other than a municipality.

(13) “Public works contract” has the same meaning as provided in section 46a-68b.

(14) “Municipal public works contract” means that portion of an agreement entered into on or after October 1, 2015, between any individual, firm or corporation and a municipality for the construction, rehabilitation, conversion, extension, demolition or repair of a public building, highway or other changes or improvements in real property, which is financed in whole or in part by the state, including, but not limited to, matching expenditures, grants, loans, insurance or guarantees but excluding any project of an alliance district, as defined in section 10-262u, financed by state funding in an amount equal to fifty thousand dollars or less.

(15) “Quasi-public agency project” means the construction, rehabilitation, conversion, extension, demolition or repair of a building or other changes or improvements in real property pursuant to a contract entered into on or after October 1, 2015, which is financed in whole or in part by a quasi-public agency using state funds, including, but not limited to, matching expenditures, grants, loans, insurance or guarantees.

(b) (1) It is found and determined that there is a serious need to help small contractors, minority business enterprises, nonprofit organizations and individuals with disabilities to be considered for and awarded state contracts for the purchase of goods and services, public works contracts, municipal public works contracts and contracts for quasi-public agency projects. Accordingly, the necessity of awarding such contracts in compliance with the provisions of this section, sections 4a-60h to 4a-60j, inclusive, and sections 32-9i to 32-9p, inclusive, for advancement of the public benefit and good, is declared as a matter of legislative determination.

(2) Notwithstanding any provisions of the general statutes, and except as set forth in this section, the head of each awarding agency shall set aside in each fiscal year, for award to small contractors, on the basis of competitive bidding procedures, contracts or portions of contracts for the construction, reconstruction or rehabilitation of public buildings, the construction and maintenance of highways and the purchase of goods and services. The total value of such contracts or portions thereof to be set aside by each such agency shall be at least twenty-five per cent of the total value of all contracts let by the head of such agency in each fiscal year, provided a contract for any goods or services which have been determined by the Commissioner of Administrative Services to be not customarily available from or supplied by small contractors shall not be included. Contracts or portions thereof having a value of not less than twenty-five per cent of the total value of all contracts or portions thereof to be set aside shall be reserved for awards to minority business enterprises.

(3) Notwithstanding any provision of the general statutes, and except as provided in this section, on and after October 1, 2015, each municipality when awarding a municipal public works contract shall state in its notice of solicitation for competitive bids or request for proposals or qualifications for such contract that the general or trade contractor shall be required to comply with the provisions of this section and the requirements concerning nondiscrimination and affirmative action under sections 4a-60 and 4a-60a. Any such contractor awarded a municipal public works contract shall, on the basis of competitive bidding procedures, (A) set aside at least twenty-five per cent of the total value of the state’s financial assistance for such contract for award to subcontractors who are small contractors, and (B) of that portion to be set aside in accordance with subparagraph (A) of this subdivision, reserve a portion equivalent to twenty-five per cent of the total value of the contract or portion thereof to be set aside for awards to subcontractors who are minority business enterprises. The provisions of this section shall not apply to any municipality that has established a set-aside program pursuant to section 7-148u where the percentage of contracts set aside for minority business enterprises is equivalent to or exceeds the percentage set forth in this subsection.

(4) Notwithstanding any provision of the general statutes, and except as provided in this section, on and after October 1, 2015, any individual, firm or corporation that enters into a contract for a quasi-public agency project shall, prior to awarding such contract, notify the contractor to be awarded such project of the requirements of this section and the requirements concerning nondiscrimination and affirmative action under sections 4a-60 and 4a-60a. Any such contractor awarded a contract for a quasi-public agency project shall, on the basis of competitive bidding procedures, (A) set aside at least twenty-five per cent of the total value of the state’s financial assistance for such contract for award to subcontractors who are small contractors, and (B) of that portion to be set aside in accordance with subparagraph (A) of this subdivision, reserve a portion equivalent to twenty-five per cent of the total value of the contract or portions thereof to be set aside for awards to subcontractors who are minority business enterprises.

(5) Eligibility of nonprofit corporations under the provisions of this section shall be limited to predevelopment contracts awarded by the Commissioner of Housing for housing projects.

(6) In calculating the percentage of contracts to be set aside under subdivisions (2) to (4), inclusive, of this subsection, the awarding agency or contractor shall exclude any contract that may not be set aside due to a conflict with a federal law or regulation.

(c) The head of any awarding agency may, in lieu of setting aside any contract or portions thereof, require any general or trade contractor or any other entity authorized by such agency to award contracts, to set aside a portion of any contract for subcontractors who are eligible for set-aside contracts under this section. Nothing in this subsection shall be construed to diminish the total value of contracts which are required to be set aside by any awarding agency pursuant to this section.

(d) The head of each awarding agency shall notify the Commissioner of Administrative Services of all contracts to be set aside pursuant to subdivision (2) of subsection (b) or subsection (c) of this section at the time that bid documents for such contracts are made available to potential contractors.

(e) The awarding authority shall require that a contractor or subcontractor awarded a contract or a portion of a contract under this section perform not less than thirty per cent of the work with the workforces of such contractor or subcontractor and shall require that not less than fifty per cent of the work be performed by contractors or subcontractors eligible for awards under this section. A contractor awarded a contract or a portion of a contract under this section shall not subcontract with any person with whom the contractor is affiliated. No person who is affiliated with another person shall be eligible for awards under this section if both affiliated persons considered together would not qualify as a small contractor or a minority business enterprise under subsection (a) of this section. The awarding authority shall require that a contractor awarded a contract pursuant to this section submit, in writing, an explanation of any subcontract to such contract that is entered into with any person that is not eligible for the award of a contract pursuant to this section, prior to the performance of any work pursuant to such subcontract.

(f) The awarding authority may require that a contractor or subcontractor awarded a contract or a portion of a contract under this section furnish the following documentation: (1) A copy of the certificate of incorporation, certificate of limited partnership, partnership agreement or other organizational documents of the contractor or subcontractor; (2) a copy of federal income tax returns filed by the contractor or subcontractor for the previous year; and (3) evidence of payment of fair market value for the purchase or lease by the contractor or subcontractor of property or equipment from another contractor who is not eligible for set-aside contracts under this section.

(g) The awarding authority or the Commissioner of Administrative Services or the Commission on Human Rights and Opportunities may conduct an audit of the financial, corporate and business records and conduct an investigation of any small contractor or minority business enterprise which applies for or is awarded a set-aside contract for the purpose of determining eligibility for awards or compliance with the requirements established under this section.

(h) The provisions of this section shall not apply to (1) any awarding agency for which the total value of all contracts or portions of contracts of the types enumerated in subdivision (2) of subsection (b) of this section is anticipated to be equal to ten thousand dollars or less, or (2) any municipal public works contract or contract for a quasi-public agency project for which the total value of the contract is anticipated to be equal to fifty thousand dollars or less.

(i) In lieu of a performance, bid, labor and materials or other required bond, a contractor or subcontractor awarded a contract under this section may provide to the awarding authority, and the awarding authority shall accept a letter of credit. Any such letter of credit shall be in an amount equal to ten per cent of the contract for any contract that is less than one hundred thousand dollars and in an amount equal to twenty-five per cent of the contract for any contract that exceeds one hundred thousand dollars.

(j) (1) Whenever the awarding agency has reason to believe that any contractor or subcontractor awarded a state set-aside contract has wilfully violated any provision of this section, the awarding agency shall send a notice to such contractor or subcontractor by certified mail, return receipt requested. Such notice shall include: (A) A reference to the provision alleged to be violated; (B) a short and plain statement of the matter asserted; (C) the maximum civil penalty that may be imposed for such violation; and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed. The awarding agency shall send a copy of such notice to the Commission on Human Rights and Opportunities.

(2) The awarding agency shall hold a hearing on the violation asserted unless such contractor or subcontractor fails to appear. The hearing shall be held in accordance with the provisions of chapter 54. If, after the hearing, the awarding agency finds that the contractor or subcontractor has wilfully violated any provision of this section, the awarding agency shall suspend all set-aside contract payments to the contractor or subcontractor and may, in its discretion, order that a civil penalty not exceeding ten thousand dollars per violation be imposed on the contractor or subcontractor. If such contractor or subcontractor fails to appear for the hearing, the awarding agency may, as the facts require, order that a civil penalty not exceeding ten thousand dollars per violation be imposed on the contractor or subcontractor. The awarding agency shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the contractor or subcontractor named in such order. The awarding agency may cause proceedings to be instituted by the Attorney General for the enforcement of any order imposing a civil penalty issued under this subsection.

(k) (1) On or before January 1, 2000, the Commissioner of Administrative Services shall establish a process for certification of small contractors and minority business enterprises as eligible for set-aside contracts. Each certification shall be valid for a period not to exceed two years, unless the Commissioner of Administrative Services determines that an extension of such certification is warranted, provided any such extension shall not exceed a period of six months from such certification’s original expiration date. Any paper application for certification shall be no longer than six pages. The Department of Administrative Services shall maintain on its web site an updated directory of small contractors and minority business enterprises certified under this section.

(2) The Commissioner of Administrative Services may deny an application for the initial issuance or renewal of such certification after issuing a written decision to the applicant setting forth the basis for such denial. The commissioner may revoke such certification for cause after notice and an opportunity for a hearing in accordance with the provisions of chapter 54. Any person aggrieved by the commissioner’s decision to deny the issuance or renewal of or to revoke such certification may appeal such decision to the Superior Court, in accordance with the provisions of section 4-183.

(3) Whenever the Commissioner of Administrative Services has reason to believe that a small contractor or minority business enterprise who has applied for or received certification under this section has included a materially false statement in his or her application, the commissioner may impose a penalty not exceeding ten thousand dollars after notice and a hearing held in accordance with chapter 54. Such notice shall include (A) a reference to the statement or statements contained in the application alleged to be false, (B) the maximum civil penalty that may be imposed for such misrepresentation, and (C) the time and place of the hearing. Such hearing shall be fixed for a date not later than fourteen days from the date such notice is sent. The commissioner shall send a copy of such notice to the Commission on Human Rights and Opportunities.

(4) The commissioner shall hold a hearing prior to such revocation or denial or the imposition of a penalty, unless such contractor or subcontractor fails to appear. If, after the hearing, the commissioner finds that the contractor or subcontractor has wilfully included a materially false statement in his or her application for certification under this subsection, the commissioner shall revoke or deny the certification and may order that a civil penalty not exceeding ten thousand dollars be imposed on the contractor or subcontractor. If such contractor or subcontractor fails to appear for the hearing, the commissioner may, as the facts require, revoke or deny the certification and order that a civil penalty not exceeding ten thousand dollars be imposed on the contractor or subcontractor. The commissioner shall send a copy of any order issued pursuant to this subsection to the contractor or subcontractor named in such order. The commissioner may cause proceedings to be instituted by the Attorney General for the enforcement of any order imposing a civil penalty issued under this subsection.

(l) On or before August first of each year, each awarding agency setting aside contracts or portions of contracts under subdivision (2) of subsection (b) of this section shall prepare a report establishing small and minority business state set-aside program goals for the twelve-month period beginning July first in the same year. Each such report shall be submitted to the Commissioner of Administrative Services, the Commission on Human Rights and Opportunities and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and government administration.

(m) On or before November first of each year and on a quarterly basis thereafter, each awarding agency setting aside contracts or portions of contracts under subdivision (2) of subsection (b) of this section shall prepare a status report on the implementation and results of its small business and minority business enterprise state set-aside program goals during the three-month period ending one month before the due date for the report. Each report shall be submitted to the Commissioner of Administrative Services and the Commission on Human Rights and Opportunities. Any awarding agency that achieves less than fifty per cent of its small contractor and minority business enterprise state set-aside program goals by the end of the second reporting period in any twelve-month period beginning on July first shall provide a written explanation to the Commissioner of Administrative Services and the Commission on Human Rights and Opportunities detailing how the awarding agency will achieve its goals in the final reporting period. The Commission on Human Rights and Opportunities shall: (1) Monitor the achievement of the annual goals established by each awarding agency; and (2) prepare a quarterly report concerning such goal achievement. The report shall be submitted to each awarding agency that submitted a report, the Commissioner of Economic and Community Development, the Commissioner of Administrative Services and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and government administration. Failure by any awarding agency to submit any reports required by this section shall be a violation of section 46a-77.

(n) Nothing in this section shall be construed to apply to the janitorial or service contracts awarded pursuant to subsections (b) to (d), inclusive, of section 4a-82.

(o) The Commissioner of Administrative Services may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 76-185, S. 1; P.A. 77-425, S. 1; 77-614, S. 73, 135, 284, 587, 610; P.A. 79-631, S. 11, 111; P.A. 82-358, S. 3, 10; P.A. 83-390, S. 1; P.A. 84-412, S. 7, 8; P.A. 85-364; 85-370, S. 1, 2; P.A. 87-577, S. 1, 5; P.A. 88-351, S. 11, 16; P.A. 90-253, S. 1, 4; P.A. 92-189, S. 2; P.A. 93-359; 93-409, S. 1; P.A. 95-79, S. 119, 189; 95-250, S. 1; 95-334, S. 6–8, 13; P.A. 96-211, S. 1, 5, 6; 96-256, S. 187, 209; P.A. 99-233, S. 1, 7; P.A. 00-199, S. 1, 3; P.A. 01-195, S. 101–103, 181; P.A. 06-129, S. 7; June Sp. Sess. P.A. 07-4, S. 65, 66; P.A. 09-158, S. 3; P.A. 11-229, S. 7; P.A. 13-227, S. 3; 13-234, S. 10; 13-304, S. 1; P.A. 14-188, S. 11; 14-227, S. 5; P.A. 15-73, S. 1; June Sp. Sess. P.A. 15-5, S. 58–61, 88.)

History: P.A. 77-425 replaced references to “departments” with references to “commissioners” throughout section and included director of purchases, amended Subsec. (a) to add exception re conflict with federal law to make set-aside duty mandatory rather than optional, to include contracts for purchase of supplies, materials, equipment or contractual services, to specify minimum set-aside percentage of 15% and to clarify method of calculation and amended Subsec. (c) to change contract value limit from $250,000 to $500,000 and to substitute “fiscal” for “calendar” year; P.A. 77-614 replaced commissioner of public works and director of purchases with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of commerce with commissioner of economic development; P.A. 79-631 substituted reference to Sec. 32-23o for reference to Sec. 8-168(e) in Subsec. (e); P.A. 82-358 amended Subsec. (b) to require that contracts or portions of them valued at 25% of the total contract value be reserved for minority business enterprises; P.A. 83-390 added new Subsec. (a) containing definitions and amended Subsecs. (b) to (d), inclusive, relative to procedures and limits of set aside program; P.A. 84-412 included political subdivisions of the state other than municipalities, amended Subsec. (b) to read “the head of each state agency” rather than “the heads of all state agencies,” inserted Subsec. (c) concerning set asides by general contractors and Subsec. (f) concerning an exemption for certain agencies and political subdivisions, relettering previously existing Subsecs. as necessary; P.A. 85-364 inserted new Subsec. (f) awarding authority to require a contractor or subcontractor to perform not less than 15% of the work with his own forces and requiring at least 25% of the work to be performed by contractors or subcontractors, relettering remaining Subsecs. accordingly; P.A. 85-370 amended Subsec. (b) to insert provision allowing set-aside based on current year if average presents an extremely high or low range; P.A. 87-577 amended Subsec. (a) by adding subparagraph lettering, substituting $3,000,000 for $1,500,000 and adding requirement that at least 51% ownership be held by persons active in the affairs of the business in the definition of “small contractor” and redefining “minority business enterprise” to delete requirements that majority holder of stock or assets be active in daily affairs of the enterprise and have power to direct management and policies of enterprise, amended Subsec. (e) by substituting $1,500,000 for $750,000, amended Subsec. (f) by making mandatory the requirement that party awarded contract perform not less than 15% of work with own forces and added prohibition on subcontracting with business having interlocking ownership, management or employees, redesignated existing Subsec. (g) as Subsec. (i) and added new Subsecs. (g), (h) and (j) re required documentation, audits and procedures and penalties when section provisions are violated; P.A. 88-351 redefined “minority business enterprise” to require minority owners to be active in daily affairs of enterprise and to have power to direct management and policies, required total value of set-aside contracts to be at least 25% of average of total value of all contracts, deleting prior minimum of 15% in Subsec. (b), amended Subsec. (c) to specify applicability to “trade” contractor “or other entity authorized by such agency to award contracts”, and amended Subsec. (b) to permit commission on human rights and opportunities to conduct audit of financial records; P.A. 90-253 amended Subsec. (a) by adding definitions of “affiliated”, “control” and “person”, amended Subsec. (f) by deleting provisions re interlocking ownership, management or employees and adding provisions re subcontracting with affiliates and eligibility of affiliated persons for contract awards, and amended Subsec. (h) by adding provisions re audit of corporate and business records and investigations; P.A. 92-189 amended Subsec. (a) by adding any small contractor “who is an individual with a disability” to definition of “minority business enterprise” in Subdiv. (3) and adding Subdiv. (7) defining “individual with a disability”; P.A. 93-359 amended Subsec. (a) to redefine “small contractor” and “minority business enterprise” to include certain nonprofit corporations and to add a definition of “nonprofit corporation” and amended Subsec. (b) to limit eligibility of nonprofit corporations to predevelopment contracts awarded by the commissioner of housing; P.A. 93-409 redefined “small contractor” to raise maximum gross revenues from $3,000,000 to $10,000,000, amended Subsec. (e) by increasing the maximum contract award from $1,500,000 to $10,000,000, inserted new Subsec. (j) concerning a letter of credit, relettering former Subsec. (j) as (k), and added new Subsecs. (l) to (n), inclusive, re establishment by economic development commissioner of a certification process, re annual reports and re status reports, respectively; P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development and Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-334 amended Subsec. (a) to redefine “small contractor” by inserting “under the same ownership and management” and “immediately”, amended Subsec. (j) by inserting reference to “bid, labor and materials or other required” bonds, amended Subsec. (m) by changing reporting deadline from July first to September thirtieth, annually, and amended Subsec. (n) by changing reporting deadline from October first to November first, quarterly, and requiring that reports be submitted to Commission on Human Rights and Opportunities, effective July 13, 1995; P.A. 96-256 amended definition of “nonprofit corporation” in Subsec. (a) by replacing reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 99-233 amended Subsec. (a)(1) and (3) to revise the definition of “small contractor” and “minority business enterprise” to include a business where at least 51% is owned by persons with operational authority over daily affairs instead of owned by persons active in daily affairs, amended Subsec. (b) to add provisions re serious need, amended Subsecs. (d), (e) and (h) to transfer authority from the Department of Economic and Community Development to the Department of Administrative Services, amended Subsec. (l) to require the Department of Administrative Services to establish a process for certification and added new Subsec. (o) concerning a precertification list, effective June 29, 1999; P.A. 00-199 amended Subsecs. (b)(2), (m) and (n) by replacing references to Commissioner of Economic and Community Development with references to Commissioner of Administrative Services, and further amended Subsec. (m) by adding reference to the committee on government administration and elections, and further amended Subsec. (n) by requiring that the Commission on Human Rights and Opportunities monitor the achievement of the annual goals established by each state agency and political subdivision of the state other than municipalities and prepare a quarterly report concerning such goal achievement, and by requiring that the report be submitted to each agency submitting a report and to the Commissioners of Economic and Community Development and Administrative Services, and providing that failure to submit reports shall be a violation of Sec. 46a-77, effective June 1, 2000; Sec. 32-9e transferred to Sec. 4a-60g in 2001; P.A. 01-195 made technical changes in Subsecs. (a)(3), (a)(5) and (j), effective July 11, 2001; P.A. 06-129 added Subsec. (p) re janitorial contracts awarded pursuant to Sec. 4a-82(b) to (e), inclusive; June Sp. Sess. P.A. 07-4 redefined “small contractor” in Subsec. (a)(1) and “individual with a disability” in Subsec. (a)(7), amended Subsec. (b) to eliminate provision re ability of agency head to set aside an amount based on the amount of all contracts not excluded from the calculation which are anticipated to be let in any fiscal year, deleted former Subsec. (e) re limitation on total amount of contract recommended or awarded, redesignated existing Subsecs. (f) to (p) as Subsecs. (e) to (o), amended Subsec. (e) to require written explanation of any subcontract entered into with a person not eligible for award of a contract under section, amended Subsec. (j) re duties of awarding authority, amended Subsec. (k) to replace provisions re printed directory and quarterly update with provision re updated directory maintained on web site, amended Subsec. (l) to replace “September 30, 1995,” with “August 30, 2007,” amended Subsec. (m) to require written explanation of how an agency will achieve its goals in the final reporting period if not reached by the end of the second reporting period and made technical changes, effective July 1, 2007, and further redefined “small contractor” in Subsec. (a)(1) to increase gross revenues under Subpara. (B) from $10,000,000 to $15,000,000, effective January 1, 2008; P.A. 09-158 redefined “individual with a disability” in Subsec. (a)(7), effective June 30, 2009; P.A. 11-229 amended Subsec. (a)(1) to redefine “small contractor”, deleted former Subsec. (n) re precertification list and redesignated existing Subsec. (o) as Subsec. (n); P.A. 13-227 amended Subsec. (n) to delete “four” re janitorial contracts and replace reference to Sec. 4a-82(e) with reference to Sec. 4a-82(d); P.A. 13-234 amended Subsec. (b) to replace reference to Commissioner of Economic and Community Development with reference to Commissioner of Housing, effective July 1, 2013; P.A. 13-304 amended Subsec. (a) to redefine “small contractor” in Subdiv. (1), to add new Subdiv. (2) defining “independent”, to redesignate existing Subdivs. (2) to (8) as Subdivs. (3) to (9) and to redefine “minority business enterprise” in redesignated Subdiv. (4), amended Subsec. (e) to increase requirements for contract performance from 15 per cent to 30 per cent and from 25 per cent to 50 per cent, amended Subsec. (k) to designate existing provisions re process for certification as Subdiv. (1) and to add Subdivs. (2), (3) and (4) re revocation of certification, penalty for materially false statement, and hearing prior to revocation and denial or imposition of penalty, respectively, and added Subsec. (o) re regulations for implementation (Revisor’s note: In Subsec. (k)(3), a reference to “Commission on Human Rights” was changed editorially by the Revisors to “Commission on Human Rights and Opportunities” for accuracy); P.A. 14-188 amended Subsec. (n) to add reference to service contracts; P.A. 14-227 amended Subsec. (k)(2) to add provisions allowing commissioner, in addition to revoking certification, to deny an application for initial issuance or renewal of certification; P.A. 15-73 amended Subsec. (k)(1) to permit commissioner to extend certification for not more than 6 months from expiration date, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding Subdivs. (10) to (15) defining “municipality”, “quasi-public agency”, “awarding agency”, “public works contract”, “municipal public works contract” and “quasi-public agency project”, amended Subsec. (b) by designating existing provisions re legislative determination as new Subdiv. (1) and amending same by replacing reference to construction, reconstruction or rehabilitation of public buildings and the construction and maintenance of highways with reference to public works contracts, municipal public works contracts and contracts for quasi-public agency projects, deleting reference to public interest, adding reference to advancement of public benefit and good, designating existing provisions re set asides as new Subdiv. (2) and amending same by deleting provisions re eligibility of nonprofit corporations and contract that may not be set aside, deleting former Subdiv. designators (1) and (2), adding Subdiv. (3) re municipal public works contracts, adding Subdiv. (4) re quasi-public agency project contracts, adding Subdiv. (5) re eligibility of nonprofit corporations, and adding Subdiv. (6) re calculation of percentage of contracts to be set aside, amended Subsecs. (c), (h), (l) and (m) by changing “state agency” to “awarding agency” and deleting references to political subdivision of the state other than a municipality, amended Subsec. (d) by replacing reference to heads of state agencies and political subdivision of the state other than a municipality with heads of awarding agencies and changing reference from Subsec. (b) to Subsec. (b)(2), amended Subsec. (h) by designating existing provision as Subdiv. (1), adding Subdiv. (2) re municipal public works and quasi-public agency project contracts and changing reference from Subsec. (b) to Subsec. (b)(2), amended Subsec. (j) by changing “awarding authority” to “awarding agency”, and, in Subdiv. (1), adding “state” re “set-aside”, amended Subsec. (l) by replacing “August 30, 2007, and annually thereafter” with “August first of each year”, adding reference to Subsec. (b)(2), adding “state” re “set-aside” and deleting “and elections.”, amended Subsec. (m) by replacing “November 1, 1995, and” with “November first of each year and on a”, adding reference to Subsec. (b)(2), adding “state” re “set-aside” and deleting “and elections.”, and made technical changes, effective October 1, 2015, and amended Subsec. (a)(11) by redefining “quasi-public agency”, effective January 1, 2016.



Section 4a-60h - (Formerly Sec. 32-9f). Administration of state set-aside program. Administration of set-aside program for municipal public works and quasi-public agency project contracts. Regulations.

(a) The Commissioner of Administrative Services shall be responsible for the administration of the set-aside program for public works contracts and state contracts for goods and services, as described in subdivision (2) of subsection (b) of section 4a-60g. The commissioner shall conduct regular training sessions, as often as the commissioner deems necessary, for state agencies to explain the state set-aside program and to specify the factors that must be addressed in calculating awarding agency goals under the program. The commissioner shall conduct informational workshops to inform businesses of state set-aside opportunities and responsibilities.

(b) The Commission on Human Rights and Opportunities shall be responsible for the administration of the set-aside program for municipal public works contracts and contracts for quasi-public agency projects, as described in subdivisions (3) and (4) of subsection (b) of section 4a-60g. The commission shall conduct regular training sessions, as often as the commission deems necessary, for municipalities, quasi-public agencies and contractors to explain the municipal and quasi-public agency project set-aside program. The commission may adopt regulations in accordance with the provisions of chapter 54, to carry out the purposes of sections 4a-60g to 4a-60j, inclusive, in regard to the municipal and quasi-public agency project set-aside program.

(c) In any case where an individual contract is both a public works contract of an awarding agency and a quasi-public agency project contract, the provisions of this chapter governing awarding agency public works contracts shall apply to such contract.

(d) The Commissioner of Administrative Services shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 4a-60g to 4a-60j, inclusive, in regard to the state set-aside program. Such regulations shall include (1) provisions concerning the application of the program to individuals with a disability; (2) guidelines for a legally acceptable format for, and content of, letters of credit authorized under subsection (j) of section 4a-60g; (3) procedures for random site visits to the place of business of an applicant for certification at the time of application and at subsequent times, as necessary, to ensure the integrity of the application process; and (4) time limits for approval or disapproval of applications.

(e) On or before January 1, 1994, the Commissioner of Administrative Services shall, by regulations adopted in accordance with chapter 54, establish a process to ensure that small contractors, small businesses and minority business enterprises have fair access to all competitive state contracts outside of the state set-aside program.

(P.A. 76-185, S. 2; P.A. 77-425, S. 3; 77-614, S. 284, 610; P.A. 92-189, S. 3; P.A. 93-409, S. 2; P.A. 95-250, S. 1; 95-334, S. 9, 13; P.A. 96-211, S. 1, 5, 6; P.A. 99-233, S. 2, 7; June Sp. Sess. P.A. 15-5, S. 62.)

History: P.A. 77-425 replaced department of commerce with commissioner of commerce; P.A. 77-614 replaced commissioner of commerce with commissioner of economic development, effective January 1, 1979; P.A. 92-189 added provision requiring regulations to address application of program to individuals with a disability; P.A. 93-409 designated existing provisions as Subsec. (a) and added new Subsec. (b) requiring the commissioner to adopt regulations assuring fair access to state contracts for small contractors, small businesses and minority business enterprises; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-334 inserted Subdiv. indicators in Subsec. (a) and added provision requiring that regulations include guidelines re letters of credit, effective July 13, 1995; P.A. 99-233 divided existing Subsec. (a) into (a) and (b), redesignating existing Subsec. (b) as (c), amended Subsecs. (a) and (c) by replacing Commissioner of Economic and Community Development with Commissioner of Administrative Services, added provisions re training and workshops in Subsec. (a) and amended Subsec. (b) to authorize regulations to implement Secs. 32-9e to 32-9g, inclusive, adding Subdiv. (3) re random site visits and Subdiv. (4) re time limits for approval of application, effective June 29, 1999; Sec. 32-9f transferred to Sec. 4a-60h in 2001; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding reference to public works contracts and state contracts for goods and services, making a technical change, changing “agency” to “awarding agency” and adding “state” re references to set-aside program, added new Subsec. (b) re administration of the set-aside program for municipal public works contracts and quasi-public agency project contracts, added new Subsec. (c) re contracts that are both a public works contract and quasi-public agency project contract, redesignated existing Subsecs. (b) and (c) as Subsecs. (d) and (e), amended redesignated Subsec. (d) by making a technical change and adding reference to state set-aside program and amended redesignated Subsec. (e) by adding “state” re “contracts” and “set-aside program”.



Section 4a-60i - (Formerly Sec. 32-9g). Responsibilities of agency heads to negotiate and approve contracts not affected.

Nothing in sections 4a-60g to 4a-60i, inclusive, shall be construed to interfere with the responsibilities of the heads of all state agencies to directly negotiate and approve all such contracts.

(P.A. 76-185, S. 3; P.A. 77-425, S. 2; 77-614, S. 73, 135, 587, 610; P.A. 83-390, S. 2.)

History: P.A. 77-425 replaced “departments” with “commissioners” of public works and transportation and included director of purchases; P.A. 77-614 replaced public works commissioner and director of purchases with commissioner of administrative services; P.A. 83-390 expanded section to cover heads of all state agencies, where previously only administrative services and transportation commissioners were included; Sec. 32-9g transferred to Sec. 4a-60i in 2001.



Section 4a-60j - (Formerly Sec. 32-9h). Time for payment of contractors.

A small contractor shall receive payment on a contract awarded to him under the provisions of sections 4a-60g to 4a-60i, inclusive, no later than thirty days from the due date of any such payment on such contract.

(P.A. 77-425, S. 4.)

History: Sec. 32-9h transferred to Sec. 4a-60j in 2001.



Section 4a-61 - (Formerly Sec. 4-114b). Award of contracts concerning minority business enterprises.

The Commissioner of Administrative Services, with the advice of the Commissioner of Economic and Community Development, shall adopt regulations, in accordance with chapter 54, establishing procedures for the award of contracts concerning minority business enterprises by the state or any political subdivision of the state other than a municipality.

(P.A. 82-358, S. 1, 10; P.A. 83-580, S. 6, 8; P.A. 84-412, S. 4, 8; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 83-580 removed references to Secs. 32-9e, 32-9n, 32-53 and 32-23o(a); P.A. 84-412 included political subdivisions of the state other than municipalities and made certain technical changes; Sec. 4-114b transferred to Sec. 4a-61 in 1989; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 4a-62 - (Formerly Sec. 4-114c). Minority Business Enterprise Review Committee.

(a) There is established a Minority Business Enterprise Review Committee. The committee shall consist of two members of the House of Representatives appointed by the speaker of the House, two members of the House appointed by the minority leader of the House, two members of the Senate appointed by the president pro tempore of the Senate, and two members of the Senate appointed by the minority leader of the Senate. The committee shall conduct an ongoing study of contract awards, loans and bonds made or guaranteed by awarding agencies and of municipal public works contracts and contracts for quasi-public agency projects for the purpose of determining the extent of compliance with the provisions of the general statutes concerning contract awards, loans and bonds for minority business enterprises, including the set-aside program for such business enterprises.

(b) The committee may request (1) any awarding agency authorized to award public works contracts or to enter into purchase of goods or services contracts, or (2) in the case of a municipal public works contract or contract for a quasi-public agency project, the Commission on Human Rights and Opportunities, to submit such information on compliance with sections 4a-60 and 4a-60g, and at such times as the committee may require. The committee shall consult with the Departments of Administrative Services, Transportation and Economic and Community Development and the Commission on Human Rights and Opportunities concerning compliance with the state programs for minority business enterprises. The committee shall report annually on or before February first to the Joint Committee on Legislative Management on the results of its ongoing study and include its recommendations, if any, for legislation.

(P.A. 82-358, S. 2, 10; P.A. 83-580, S. 7, 8; P.A. 84-412, S. 5, 8; P.A. 88-351, S. 13, 16; P.A. 11-51, S. 49; June 12 Sp. Sess. P.A. 12-2, S. 45; P.A. 13-247, S. 203; June Sp. Sess. P.A. 15-5, S. 65.)

History: P.A. 83-580 inserted Sec. 32-82 in the review list; P.A. 84-412 included political subdivisions of the state other than municipalities and made certain technical changes; P.A. 88-351 amended Subsec. (a) by deleting “a member” and substituting “two members”, deleting “review” and substituting “conduct an ongoing study of” and adding “including the set-aside program for such business enterprises”, and added Subsec. (b) re permitting committee to request information of state agencies, consultation with certain state agencies re compliance with state programs for minority business enterprises and annual report to legislative management; Sec. 4-114c transferred to Sec. 4a-62 in 1989; P.A. 11-51 amended Subsec. (b) to replace reference to Department of Public Works with reference to Departments of Administrative Services and Construction Services, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b) to delete “Standing” re Joint Committee on Legislative Management; P.A. 13-247 amended Subsec. (b) to delete reference to Department of Construction Services, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by changing “the state or any political subdivision of the state other than a municipality” to “awarding agencies” and added reference to municipal public works contracts and quasi-public agency project contracts and amended Subsec. (b) by designating existing provision as Subdiv. (1) and amending same to delete “of the state” and adding Subdiv. (2) re request to Commission on Human Rights and Opportunities in the case of municipal public works contract or quasi-public agency project contract.



Section 4a-63 - Disqualification from bidding on contracts. Suspension.

(a) The Commissioner of Administrative Services may disqualify any person, firm or corporation, for up to five years, from bidding on contracts with the Department of Administrative Services, pursuant to section 4a-57, for supplies, materials, equipment and contractual services required by any state agency, for one or more causes set forth under subsection (c) of this section. The commissioner may initiate a disqualification proceeding after consulting with the purchasing agency, if any, and the Attorney General and shall provide notice and an opportunity to be heard to the person, firm or corporation which is the subject of the proceeding. The commissioner shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the person, firm or corporation is being disqualified, the period of such disqualification. The commissioner shall send the decision to such person, firm or corporation by certified mail, return receipt requested. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(b) Before initiating such a proceeding or during the proceeding, the commissioner may, after consulting with any such purchasing agency and the Attorney General, suspend the person, firm or corporation from being considered for the awarding of such a contract for such supplies, materials, equipment or contractual services, if the commissioner determines that there is probable cause for disqualification under subsection (a) of this section. No such suspension shall exceed three months. The commissioner may suspend such a person, firm or corporation only by issuing a written decision setting forth the reasons for, and the period of, the suspension. The commissioner shall send the decision to such person, firm or corporation by certified mail, return receipt requested.

(c) Causes for disqualification or suspension from bidding on contracts shall include the following:

(1) Conviction or entry of a plea of guilty for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty under state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty under state or federal antitrust, collusion or conspiracy statutes arising out of the submission of bids or proposals;

(4) Noncompliance with contract provisions, of a character regarded by the commissioner to be of such gravity as to indicate a lack of responsibility to perform as a state contractor, including deliberate failure, without good cause, to perform in accordance with specifications or time limits provided in a contract;

(5) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, unless such failure to perform or unsatisfactory performance was caused by acts beyond the control of the contractor or supplier; or

(6) Any other cause the commissioner determines to be so serious or compelling as to affect responsibility as a state contractor, including disqualification by another governmental entity, having caused financial loss to the state or having caused a serious delay or inability of state officials to carry out their duties on a past contract or contracts.

(P.A. 87-258; P.A. 99-161, S. 5, 11; P.A. 07-202, S. 2.)

History: P.A. 99-161 amended Subsec. (a) re initiation of disqualification proceedings by deleting the word “only” before “after consulting with the purchasing agency, if any, and the Attorney General”, effective July 1, 1999; P.A. 07-202 amended Subsec. (a) to increase potential disqualification period from two years to five years, effective July 10, 2007.



Section 4a-64 - (Formerly Sec. 4-116). Persons not to be interested in contract.

Neither the Commissioner of Administrative Services, nor any member of his office staff, nor any member of the Standardization Committee nor the executive head of any state agency to whom purchasing authority has been delegated pursuant to section 4a-52a, nor any member of his office staff, nor the chief executive officer of a constituent unit of the state system of higher education or institution within such a constituent unit, nor any member of his office staff, shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services furnished to or used by any state agency or, in the case of the chief executive officer of such a constituent unit or such an institution or any member of his staff, by any such constituent unit or institution; nor shall such commissioner or member of his staff or member of the Standardization Committee or executive head or member of his staff or chief executive officer of such a constituent unit or institution or any member of his staff accept or receive, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded by the Department of Administrative Services, any such state agency or any such constituent unit or institution, as the case may be, by rebate, gifts or otherwise, any money, or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation. Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than six months or be both fined and imprisoned.

(March, 1950, S. 94d; 1959, P.A. 258, S. 8; P.A. 77-614, S. 97, 610; P.A. 90-201, S. 5, 11; P.A. 95-285, S. 6, 9.)

History: 1959 act substituted “director” for “supervisor”; P.A. 77-614 substituted commissioner of administrative services for director of purchases; Sec. 4-116 transferred to Sec. 4a-64 in 1989; P.A. 90-201 added the chief executive officers of the constituent units of the state system of higher education and of the institutions within the constituent units, and members of their office staffs, as persons not to be interested in contracts; P.A. 95-285 applied section to executive heads of state agencies to whom purchasing authority is delegated pursuant to Sec. 4a-52 and any members of their office staff, effective July 1, 1995.



Section 4a-65 - (Formerly Sec. 4-115). Unlawful purchases.

When any state agency purchases or contracts for any supplies, materials, equipment or contractual services contrary to the provisions of this chapter or the regulations promulgated in pursuance thereof, such order or contract shall be void and of no effect. The administrative head of such agency shall be personally liable for the costs of such order or contract and, if already paid for out of state funds, the amount thereof may be recovered from such administrative head by the state in a civil action.

(1949 Rev., S. 254; 1959, P.A. 258, S. 7.)

History: 1959 act made no change in section; Sec. 4-115 transferred to Sec. 4a-65 in 1989.

Cited. 220 C. 689; 233 C. 254.



Section 4a-66 - (Formerly Sec. 4-25). Acquisition of federal property. Contracts with federal agencies concerning health services. Exemption from statutes or municipal charter. Purchasing from federal contractors.

(a) The state, through the Commissioner of Administrative Services, or any political subdivision thereof, through the officer or agent legally authorized to make purchases on its behalf, may enter into any contract with the United States government or any federal agency for the purchase, lease or other acquisition of any equipment, supplies, materials or other property or for the purchase, sale or exchange of, or other cooperation concerning, services related to medicine or health. No provision of the statutes or of any municipal charter concerning the inviting of competitive bids, public advertising for bids or of expenditures, the delivery of purchases before payment, or any other provision which may result in disadvantage or loss of opportunity to such state agency or subdivision in such transactions with the federal government, shall apply to transactions made under the provisions of this subsection. Any municipality desiring to enter into any such contract may do so only after the acceptance of the applicable provisions of this section at a meeting of such municipality warned and held for the purpose.

(b) The state, through the Commissioner of Administrative Services and pursuant to Public Law 103-355, may purchase equipment, supplies, materials, information technology services or other property or services from a person who has a contract to sell such property to a department, agency or instrumentality of the United States government, in accordance with the terms and conditions of said contract.

(1949 Rev., S. 263; P.A. 77-111, S. 1, 2; 77-614, S. 135, 610; P.A. 96-176, S. 3; P.A. 08-19, S. 1.)

History: P.A. 77-111 allowed contracting with federal agencies for services related to medicine or health; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-25 transferred to Sec. 4a-66 in 1989; P.A. 96-176 designated existing provisions as Subsec. (a), inserted “Government” in Subsec. (a) and added Subsec. (b) re purchasing from federal contractors; P.A. 08-19 amended Subsec. (b) to include references to information technology services and other services, effective April 29, 2008.



Section 4a-67 - (Formerly Sec. 4-120a). Acquisition of federal surplus property.

The Commissioner of Administrative Services is designated as the official agency of the state to acquire, warehouse and distribute surplus personal property of the federal government and to act on behalf of any state agencies or other donees eligible for such federal surplus personal property under federal legislation or regulations, and is authorized to execute, with the approval of the Attorney General, any certification or agreement required by the federal government and to take all other action necessary or appropriate to cooperate with the federal government in carrying out the purpose of any federal act or regulation in connection with such surplus personal property. All moneys or other assets derived from the sale of property acquired under the provisions of this section shall be credited to the revolving fund established by section 4a-75 and may be expended after allotment in accordance with law.

(1959, P.A. 136, S. 1; 1967, P.A. 482, S. 1; P.A. 77-614, S. 101, 610.)

History: 1967 act required proceeds of sales be credited to revolving fund; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-120a transferred to Sec. 4a-67 in 1989.



Section 4a-67a - Efforts to increase state purchase of goods containing recyclable materials and goods capable of being recycled or remanufactured.

(a) The Commissioner of Administrative Services shall, whenever practicable, make efforts to increase state procurement of goods that contain recycled materials and products that are recyclable or remanufactured, as defined in subsection (c) of section 4a-59. Such efforts may include: (1) Requiring replies to state agency bid specifications to include a statement of postconsumer and secondary waste content; (2) establishing minimum goals for state purchase of white bond and other paper with specified postconsumer and secondary waste content and a schedule for the accomplishment of such goals; (3) requiring bids to be accompanied by statements assessing the ability of the materials to be recycled or products to be recycled or remanufactured and assessing the extent to which there are established recycling programs which would facilitate recycling or remanufacturing; (4) authorizing the Department of Administrative Services to substitute similar but different paper products to meet agency orders if the substitute has a higher postconsumer waste content; (5) requiring the Department of Administrative Services to revise a specification to eliminate requirements which favor virgin over recycled materials unless there is a compelling reason for the specification; (6) requiring the commissioner to investigate and report to the Municipal Solid Waste Recycling Advisory Council opportunities for purchase of materials containing postconsumer waste; and (7) requiring the state to utilize two-sided copies, whenever possible, to reduce paper waste.

(b) The Commissioner of Administrative Services shall post on the department's Internet web site information regarding the department's efforts to increase state procurement of goods that contain recycled materials and products that are recyclable or remanufactured.

(c) The Commissioner of Administrative Services shall revise the specifications for products and materials purchased by the state for which the United States Environmental Protection Agency has guidelines for minimum recycled content to incorporate such minimum guidelines. Such specifications shall favor recycled, recyclable or remanufactured products and materials where such products or materials are available.

(P.A. 88-231, S. 1; P.A. 93-367, S. 3; P.A. 94-153, S. 2; P.A. 99-213, S. 4; P.A. 12-205, S. 7.)

History: P.A. 93-367 amended Subsec. (b) to delete requirement that report be submitted to municipal solid waste recycling advisory council and added Subsec. (c) re revision of purchasing specifications; P.A. 94-153 amended Subsec. (c) to delete a provision regarding an aggregate price preference for any fiscal year; P.A. 99-213 amended Subsec. (a) to require preparation and updating of plan to increase state procurement of products that are recyclable or remanufactured and amended Subsec. (c) to require bid specifications for products and materials purchased by state to favor recyclable or remanufactured products; P.A. 12-205 amended Subsec. (a) to replace language requiring preparation of a plan with language requiring commissioner to make efforts to increase state purchase of recycled or recyclable goods, deleted former Subsec. (b) re submission of report re implementation of the plan and added new Subsec. (b) requiring commissioner to post information re department's efforts on its web site, effective July 1, 2012.



Section 4a-67b - Elimination of use of disposable and single-use products in state government.

(a) As used in this section and section 4b-15, “disposable product” means any product with an essential part which cannot be replaced, refilled or renewed and for which a reusable product exists, and “single-use product” means any nonconsumable product designed to be discarded after one use or customarily used only once and for which a reusable substitute exists.

(b) The Commissioner of Administrative Services shall, whenever practicable, eliminate the use of disposable and single-use products in state government.

(c) The provisions of this section shall not be deemed to apply to disposable or single-use products directly related to health or veterinary care or medical or scientific research.

(d) On and after October 1, 1999, the Department of Administrative Services in the exercise of its procurement authority shall not procure any product for state use if the original manufacturer of the product prohibits the remanufacture or recycling of such product or requires any contract that forbids remanufacturing or recycling of the product. The provisions of this subsection shall not prohibit the department from procuring products from a manufacturer who has entered into a written contract with the department or a customer pursuant to which the department or a customer agrees to return a used product to the manufacturer for recycling or remanufacturing provided such manufacturer has established a recycling or remanufacturing program for such product.

(P.A. 89-385, S. 8; P.A. 99-213, S. 1; P.A. 12-205, S. 8.)

History: P.A. 99-213 added new Subsec. (d) to prohibit Department of Administrative Services from purchasing products from manufacturers that prohibit remanufacturing or recycling of such products, effective October 1, 1999; P.A. 12-205 amended Subsec. (b) to replace language re plan and schedule for elimination of disposable and single-use products with requirement that commissioner eliminate such products whenever practicable, effective July 1, 2012.



Section 4a-67c - Equipment and appliances for state use, energy standards.

The Department of Administrative Services and each other budgeted agency, as defined in section 4-69, exercising procurement authority shall procure equipment and appliances for state use that meet or exceed the federal energy conservation standards set forth in the Energy Policy and Conservation Act, 42 USC 6295, any federal regulations adopted thereunder, any applicable energy performance standards and meet or exceed the federal Energy Star standards. Purchases of equipment and appliances for which energy performance standards have been established shall be (1) made from among those specific models of equipment and appliances which meet such standards, and (2) based, when possible, on competitive bids. Such bids shall be evaluated on the basis of the life-cycle cost standards, if any.

(P.A. 90-219, S. 12; P.A. 93-417, S. 3, 5; P.A. 94-67, S. 3; P.A. 95-346, S. 2, 4; P.A. 07-242, S. 16; P.A. 16-173, S. 6.)

History: P.A. 93-417 replaced requirement that department purchase energy-efficient appliances with requirement that department procure equipment and appliances which meet or exceed federal standards, effective October 1, 1993, and applicable to design proposals for major capital projects which are commenced after that date; P.A. 94-67 added provisions re energy performance and life-cycle cost standards; P.A. 95-346 applied section to budgeted agencies exercising procurement authority, added reference to federal regulations and made a technical change, effective July 1, 1995; P.A. 07-242 added requirement that equipment and appliances meet or exceed Energy Star standards and made a technical change; P.A. 16-173 deleted references to Sec. 16a-38 (b) and (j), effective July 1, 2016.



Section 4a-67d - Purchase of cars and light duty trucks. Gasoline mileage ratings. Alternative-fueled, hybrid electric or plug-in electric vehicles. Requirements. Exemptions. Reports.

(a) The fleet average for cars or light duty trucks purchased by the state shall: (1) On and after October 1, 2001, have a United States Environmental Protection Agency estimated highway gasoline mileage rating of at least thirty-five miles per gallon and on and after January 1, 2003, have a United States Environmental Protection Agency estimated highway gasoline mileage rating of at least forty miles per gallon, (2) comply with the requirements set forth in 10 CFR 490 concerning the percentage of alternative-fueled vehicles required in the state motor vehicle fleet, and (3) obtain the best achievable mileage per pound of carbon dioxide emitted in its class. The alternative-fueled vehicles purchased by the state to comply with said requirements shall be capable of operating on natural gas or electricity or any other system acceptable to the United States Department of Energy that operates on fuel that is available in the state.

(b) Notwithstanding any other provisions of this section, (1) on and after January 1, 2008: (A) At least fifty per cent of all cars and light duty trucks purchased or leased by the state shall be alternative-fueled, hybrid electric or plug-in electric vehicles, (B) all alternative-fueled vehicles purchased or leased by the state shall be certified to the California Air Resources Board's Low Emission Vehicle II Ultra Low Emission Vehicle Standard, (C) all gasoline-powered light duty and hybrid vehicles purchased or leased by the state shall, at a minimum, be certified to the California Air Resource Board's Low Emission Vehicle II Ultra Low Emission Vehicle Standard, and (2) on and after January 1, 2012, one hundred per cent of such cars and light duty trucks shall be alternative-fueled, hybrid electric or plug-in electric vehicles. If the Commissioner of Administrative Services determines that the vehicles required by the provisions of this subsection are not available for purchase or lease, the Commissioner of Administrative Services shall include an explanation of such determination in the annual report described in subsection (f) of this section.

(c) The provisions of subsections (a) and (b) of this section shall not apply to any vehicle of the Department of Emergency Services and Public Protection that the Commissioner of Emergency Services and Public Protection designates as necessary for the Department of Emergency Services and Public Protection to carry out its mission, provided the Commissioner of Administrative Services approves of such designation and, in consultation with the Commissioner of Emergency Services and Public Protection, provides an explanation of why the provisions of subsections (a) and (b) of this section should not apply to such vehicles.

(d) As used in this section, the terms “car” and “light duty truck” shall be as defined in the United States Department of Energy Publication DOE/CE-0019/8, or any successor publication.

(e) Not later than October 1, 2007, the Commissioner of Administrative Services shall file a report with the joint standing committees of the General Assembly having cognizance of matters relating to government administration, the environment and energy that includes: (1) Details on the composition of the state fleet, including, but not limited to, a listing of all vehicles owned, leased or used by the Departments of Transportation and Emergency Services and Public Protection, the make, model and fuel type of vehicles that compose the state fleet and the amount of fuel, including alternative fuels, that each vehicle uses, and (2) a copy of the determination made by the Commissioner of Energy and Environmental Protection pursuant to subsection (a) of section 2 of public act 07-4 of the June special session. The Departments of Transportation and Emergency Services and Public Protection shall submit all data requested of such departments by the Department of Administrative Services in connection with the preparation of such report.

(f) On or before January 1, 2008, and annually thereafter, the Commissioner of Administrative Services shall file a report with the joint standing committees of the General Assembly having cognizance of matters relating to government administration, the environment and energy that includes: (1) Details on the composition of the state fleet, including, but not limited to, a listing of all vehicles owned, leased or used by the Departments of Transportation and Emergency Services and Public Protection, the make, model and fuel type of vehicles that compose the state fleet and the amount of fuel, including alternative fuels, that each vehicle uses, (2) any changes to the determination made by the Commissioner of Energy and Environmental Protection pursuant to subsection (a) of section 35 of public act 07-4 of the June special session* or any update concerning the waiver application submitted pursuant to subsection (a) of section 35 of public act 07-4 of the June special session*, as applicable, (3) a listing of any vehicle exempted pursuant to subsection (c) of this section along with the Commissioner of Administrative Services' explanation for such exemption, (4) any changes or amendments to the plan required by subsection (b) of section 35 of public act 07-4 of the June special session*, and (5) any changes or amendments to the plan required by subsection (c) of section 35 of public act 07-4 of the June special session*. The Departments of Transportation and Emergency Services and Public Protection shall submit all data requested of such departments by the Department of Administrative Services in connection with the preparation of such report.

(g) The Commissioner of Administrative Services may enter into any agreement necessary to carry out the provisions of subsections (e) and (f) of this section.

(h) For purposes of this section, “hybrid” means a passenger car that draws acceleration energy from two on board sources of stored energy that consists of either an internal combustion or heat engine which uses combustible fuel and a rechargeable energy storage system, and, for any passenger car or light duty truck with a model year of 2004 or newer, that is certified to meet or exceed the California LEV (Low Emission Vehicle) II LEV Standard.

(i) In performing the requirements of this section, the Commissioners of Administrative Services and Energy and Environmental Protection shall, whenever possible, consider the use of and impact on Connecticut-based companies.

(P.A. 90-219, S. 5; P.A. 93-37, S. 1, 2; 93-199, S. 5, 6; P.A. 01-168, S. 2; P.A. 04-231, S. 2; P.A. 07-242, S. 122; June Sp. Sess. P.A. 07-4, S. 34; P.A. 11-51, S. 134; 11-80, S. 1.)

*Note: Section 35 of public act 07-4 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 93-37 amended Subsec. (a) to modify the gasoline mileage requirements and added Subsec. (d) re requirements for purchase of alternative fuel vehicles, effective April 22, 1993; P.A. 93-199 changed mileage rating in Subsec. (a) from 26 to 29 miles per gallon for cars and from 20 to 24 miles per gallon for light duty trucks and added exemption in Subsec. (b) for certain vehicles purchased by state and intended for conversion to alternative fuel use, effective July 1, 1993; P.A. 01-168 amended Subsec. (a) by redefining the highway gasoline mileage rating required in the state motor vehicle fleet, and deleted Subsec. (d) re requirements for the purchase of car and light duty trucks powered by combustion of natural gas or electricity in calendar years 1993 and 1994; P.A. 04-231 added Subsec. (a)(3) re best achievable mileage per pound of carbon dioxide and amended Subsec. (b) to delete exception for cars or trucks intended for conversion into natural gas or electric-powered vehicles; P.A. 07-242 added new Subsec. (b) re efficiency ratings, redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), and made exception in Subsec. (c) applicable to new Subsec. (b) as well as Subsec. (a), effective June 4, 2007; June Sp. Sess. P.A. 07-4 added new Subsec. (b) re requirements for alternative-fueled, hybrid electric or plug-in electric vehicles, amended Subsec. (c) by replacing provision re vehicles purchased for law enforcement or special use purposes with provision re vehicles of the Department of Public Safety, and added Subsecs. (e) to (i), effective June 29, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (e), (f) and (i), effective July 1, 2011.



Section 4a-67e - Standards for purchase of recycled paper.

All recycled xerographic or copy paper purchased by the state for use in state offices shall meet the applicable minimum recycled content standards established in federal Executive Order No. 13101, and any regulations or guidelines promulgated by the United States Environmental Protection Agency to carry out the purposes of said order, for purchase of paper by the federal government, provided such paper shall have a composition such that at least ten per cent of the fiber material used to produce such paper is derived from postconsumer recovered paper. Any recycled white paper used for state lottery tickets and tax return forms shall meet the standards provided therein for xerographic copy paper, provided at least thirty per cent of the fiber material used to produce such paper is derived from postconsumer recovered paper, and further provided the recycled paper for lottery tickets meets lottery security requirements. All tax return booklets prepared by the Department of Revenue Services shall be printed on recycled paper which meets the minimum recycled content standards for white paper or newsprint, whichever is used in such booklets, established by the United States Environmental Protection Agency, provided at least ten per cent of the fiber material used to produce such white paper is derived from postconsumer recovered paper.

(P.A. 93-367, S. 1; P.A. 97-124, S. 11, 16; P.A. 01-168, S. 3; P.A. 06-196, S. 189.)

History: P.A. 97-124 changed the minimum recycled content standard for recycled xerographic or copy paper to that contained in federal Executive Order No. 12873, effective June 6, 1997; P.A. 01-168 made technical changes and replaced “ten per cent” with “thirty per cent”; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 4a-67f - Specifications for printing and writing paper.

(a) The Commissioner of Administrative Services shall revise the specifications for printing and writing paper purchased by the state to (1) incorporate the standards provided for in federal Executive Order No. 13101 and any regulations or guidelines promulgated by the United States Environmental Protection Agency to carry out the purposes of said order, and (2) provide for the purchase and use by state agencies of paper composed entirely of materials manufactured using processes (A) which do not involve the harvesting of trees or which are otherwise derived entirely from sources other than trees, and (B) which can be categorized as having less adverse impact on the environment than conventional processes.

(b) The commissioner may provide for alternative standards in such specifications if the commissioner determines that (1) a satisfactory level of competition does not exist with regard to the market for a particular paper item specified in such standards, (2) a particular paper item is not available within a reasonable time period, or (3) the available items fail to meet reasonable performance standards established by the agency for which such items are being procured.

(P.A. 94-153, S. 1; P.A. 98-99, S. 2; P.A. 06-196, S. 190.)

History: P.A. 98-99 amended Subsec. (a) to add provisions re purchase of paper produced by processes with less adverse environmental impact; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 4a-67g - Recycling and remanufacture of laser printer toner cartridges.

The Department of Administrative Services shall make available for recycling or remanufacture any spent laser printer toner cartridge purchased by such agency on and after October 1, 1999.

(P.A. 99-213, S. 2.)



Section 4a-67h - Procedures promoting the procurement and use of recycled products and environmentally preferable products and services by state agencies.

(a) As used in this section, “environmentally preferable” means, with regard to products, services or practices, that such products, services or practices have a lesser or reduced negative effect on human health and the environment when compared to competing products, services or practices that serve the same function. “Environmentally preferable products” includes both recycled and recyclable products.

(b) Within available appropriations, the Department of Administrative Services shall establish procedures that promote, to the greatest extent feasible, the procurement and use of recycled products and environmentally preferable products, services, and practices by state agencies. The department shall: (1) Designate environmentally preferable products, taking into consideration the raw materials acquisition, production, manufacturing, packaging, distribution, reuse, operation, maintenance or disposal aspects of such products, and establish minimum standards and specifications for their procurement and use; (2) when feasible, include the use of environmentally preferable products and services as a criteria in a multiple criteria bid or an evaluation factor in requests for proposals; and (3) consider the use of environmentally preferable business practices when reviewing the overall performance of a bidder or proposer's business operation. Such procedures shall not be considered regulations, as defined in section 4-166.

(c) Not later than January 1, 2005, and annually thereafter, the department shall: (1) Develop and maintain information about environmentally preferable products, services and practices procured through the department, including, but not limited to, products, services and practices that minimize global warming impact and recycled products; (2) provide assistance with the implementation of the procedures developed pursuant to subsection (b) of this section and provide information to agencies about the use of environmentally preferable products and services; and (3) monitor the use of environmentally preferable products, services and practices and recycled products by state agencies. Such information compiled pursuant to this subsection shall designate those products, services or practices that cost the same as or less than other similar products, services or practices.

(P.A. 01-168, S. 1; P.A. 03-19, S. 9; P.A. 04-252, S. 4; P.A. 05-288, S. 19.)

History: P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; P.A. 04-252 amended Subsec. (b) to replace “products and services” with “products, services, and practices”, and amended Subsec. (c) to replace “Within available appropriations” with “Not later than January 1, 2005, and annually thereafter”, to add provisions re environmentally preferable practices, to add provision re products, services and practices procured through the department that minimize global warming impact, and to add provision re products, services or practices that cost the same or less than other similar products, services or practices (Revisor's note: In 2005, the phrase “Such information compiled pursuant to subsection (c) of this section and this subsection shall ...”, which appeared in the last sentence of said Subsec. (c), as enacted, was changed editorially by the Revisors to “Such information compiled pursuant to this subsection shall ...”, for accuracy); P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 4a-68 to 4a-70 - (Formerly Secs. 4-34, 4-117, 4-124). Commissioner to contract for state printing; exception; reproduction of documents filed with certain agencies. Commissioner of Administrative Services to approve requests for microcopying services. Forms used by state agencies; duties of Administrative Services Commissioner re forms.

Sections 4a-68 to 4a-70, inclusive, are repealed effective July 1, 1996.

(1949 Rev., S. 277; March, 1950, S. 95d; 1953, S. 92d, 98d; 1955, S. 103d, 1010d; 1957, P.A. 176, S. 13, 14; 537, S. 1; 1959, P.A. 258, S. 9; 1963, P.A. 519, S. 1; 1967, P.A. 495, S. 1; 1971, P.A. 566; P.A. 73-679, S. 17, 43; P.A. 74-23; P.A. 75-537, S. 32, 55; P.A. 77-614, S. 83, 98, 105, 610; P.A. 79-343; P.A. 80-388, S. 2; P.A. 88-297, S. 11; P.A. 90-230, S. 7, 101; P.A. 91-144, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-230, S. 32, 45; 95-257, S. 12, 21, 58; P.A. 96-88, S. 8, 9.)



Section 4a-70a - Prohibition on printing state stationery containing party symbol.

No public official or state employee, as defined in section 1-79, shall print or arrange for the printing of stationery for the state containing a generally recognized symbol of a major or minor party, as defined in section 9-372.

(P.A. 91-351, S. 27, 28.)



Section 4a-71 - (Formerly Sec. 4-121a). Prompt payment by state departments and agencies.

(a) Except as provided in section 4a-72, each state department and agency shall pay interest at a rate equal to the monthly effective yield for the Short Term Investment Fund administered by the Treasurer pursuant to sections 3-27a to 3-27f, inclusive, on amounts due on written contracts for public works, personal services, goods and services, equipment and travel, whenever such department or agency fails to make timely payment.

(b) For the purposes of this section, payment shall be timely if: (1) A check or warrant is mailed or delivered on the date specified for the amount specified in the applicable contract documents, or, if no date is specified, within forty-five days of receipt of a properly completed claim or receipt of goods and services, whichever is later; or (2) for any amount that is required to be withheld under state or federal law, a check or warrant is mailed or delivered in the proper amount on the date the amount may be released under the applicable law.

(P.A. 84-243, S. 4; P.A. 05-95, S. 1; P.A. 15-123, S. 6.)

History: Sec. 4-121a transferred to Sec. 4a-71 in 1989; P.A. 05-95 changed interest rate in Subsec. (a) from 1% per month to the monthly effective yield for the Short Term Investment Fund; P.A. 15-123 amended Subsec. (a) to change reference from Sec. 4a-73 to Sec. 4a-72, effective June 23, 2015.



Section 4a-72 - (Formerly Sec. 4-121b). Prompt payment. Exceptions.

(a) Section 4a-71 shall not apply to the following: (1) Interagency or intergovernmental transactions; (2) amounts payable to employees or prospective employees of state departments or agencies as reimbursement for expenses; (3) claims subject to a good faith dispute, if before the date of timely payment, notice of the dispute is: (A) Sent by certified mail; (B) personally delivered; or (C) sent in accordance with any procedure in the contract; (4) contracts entered into before October 1, 1984; (5) contracts related to highway or road construction, reconstruction or maintenance; or (6) claims, contracts or projects that are to be paid for exclusively with federal funds.

(b) As used in subdivision (3) of subsection (a) of this section, “good faith dispute” means: (1) A contention by the state that goods delivered or services rendered were: (A) Of less quantity or quality than ordered or specified by contract; (B) faulty; or (C) installed improperly; or (2) any other reason giving cause for the withholding of payment by the state until such dispute is settled.

(P.A. 84-243, S. 5; P.A. 05-288, S. 20.)

History: Sec. 4-121b transferred to Sec. 4a-72 in 1989; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 4a-73 - (Formerly Sec. 4-121c). Administration of prompt payment provisions.

(a) Any state agency required to pay late payment penalties under section 4a-71 shall pay the penalties from funds designated for administrative costs of the agency receiving the public works, personal services, goods and services, equipment or travel. The penalties shall not be paid from other funds of the state.

(b) Any amount of an interest penalty which remains unpaid at the end of any thirty-day period shall be added to the principal amount of the debt and, thereafter, interest penalties shall accrue on that amount.

(c) In instances where a claim is filled out incorrectly or where there is any defect or impropriety in a claim submitted, the state department or agency shall contact the vendor within ten days. An error on the vendor's claim, if corrected within five business days of his being so contacted and within the payment period as determined pursuant to section 4a-71, shall not result in the vendor being paid after the expiration of the period for timely payment.

(P.A. 84-243, S. 6.)

History: Sec. 4-121c transferred to Sec. 4a-73 in 1989.



Section 4a-74 - (Formerly Sec. 4-110d). Governmental exemption from public utility late payment charge.

Notwithstanding any regulation or order of the Public Utilities Regulatory Authority which permits the imposition of a late payment charge by a public service company on customer bills, the state and any political subdivision thereof: (1) Shall not be subject to such charge on any bill which accrued on or before June 5, 1975; and (2) shall not be subject to such charge on any bill which accrues after said date, for the first sixty days after the due date of such bill.

(P.A. 75-267; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 5, 348; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced public utility control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 replaced division of public utility control with department of public utility control and abolished department of business regulation; Sec. 4-110d transferred to Sec. 4a-74 in 1989; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 4a-75 - (Formerly Sec. 4-122). Payment of obligations. Department of Administrative Services Revolving Fund.

The Comptroller shall prescribe the manner in which claims for supplies, materials, equipment and contractual services purchased or contracted for shall be submitted, examined, approved and paid. There shall continue to be, from the appropriations of the state agencies, a Department of Administrative Services Revolving Fund of such amount as the Commissioner of Administrative Services, with the approval of the Governor, determines to be necessary to defray such current expenses for supplies, materials, equipment and contractual services as will be incurred by the commissioner in anticipation of the future requirements of state agencies or under other conditions necessitating the payment of such expense prior to the determination of the legal or equitable claims to be charged on account of such expenses to the appropriations of such agencies. Claims on account of such expenses shall be paid from said revolving fund. Any such expenses which cannot be specifically allocated to particular state agencies shall be apportioned monthly by the commissioner, with the approval of the Standardization Committee, among the state agencies for which they were incurred in such manner as the commissioner deems equitable. All funds received in payment of such claims shall be credited to said revolving fund.

(1949 Rev., S. 255; 1959, P.A. 258, S. 12; P.A. 77-614, S. 102, 610; P.A. 93-30, S. 2, 14; P.A. 00-68, S. 1.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-122 transferred to Sec. 4a-75 in 1989; P.A. 93-30 changed name of fund from “revolving or working capital fund” to “general services revolving fund”, effective July 1, 1993; P.A. 00-68 substituted “Department of Administrative Services Revolving Fund” for “General Services Revolving Fund”.



Section 4a-76 - (Formerly Sec. 4-122a). Recording of estimated requirements.

In July and December of each fiscal year the Comptroller shall record upon the records of the revolving fund established under section 4a-75, or adjust the records to reflect, as anticipated resources of the fund, such amount as the Commissioner of Administrative Services estimates to be the requirements of state agencies for the twelve months immediately succeeding. The amounts so estimated shall be deemed to be appropriated and subject to allotment according to law.

(1967, P.A. 467, S. 1; P.A. 77-614, S. 103, 610.)

History: P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-122a transferred to Sec. 4a-76 in 1989.



Section 4a-77 - Definitions.

As used in sections 4a-77 to 4a-79, inclusive:

(1) “License” means the whole or part of any public agency permit, certificate, approval, registration, charter or similar form of permission to engage in a profession, trade, business or occupation and any notification required to be made to any public agency that a profession, trade, business or occupation is being engaged in or is expected to be commenced.

(2) “Person” means an individual, partnership, society, association, joint stock company, corporation, limited liability company, estate, receiver, trustee, assignee, referee, or any other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, or any combination of the foregoing.

(3) “Public agency” means any department within the executive branch of state government as listed in section 4-38c.

(4) “Commissioner” means the Commissioner of Revenue Services.

(5) “Issuing a license” includes the granting, renewing, amending or supplementing a license.

(P.A. 93-288, S. 1, 7; P.A. 95-79, S. 10, 189.)

History: P.A. 93-288 effective July 1, 1994; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; (Revisor's note: In 2017, a reference to repealed Sec. 4a-80 was changed editorially by the Revisors to Sec. 4a-79, for accuracy).



Section 4a-78 - State policy with respect to providing Social Security numbers and federal employer identification numbers.

It is the policy of the state to require persons applying for a license, selling goods or services or leasing real or personal property to a public agency, to furnish a federal Social Security account number or federal employer identification number or both, if available, to establish the identification of persons affected by the tax laws of the state and for that purpose only to treat public agencies as having an administrative responsibility for the tax laws of the state.

(P.A. 93-288, S. 2, 7; P.A. 97-309, S. 18, 23; 97-322, S. 7, 9; P.A. 99-268, S. 19; P.A. 00-169, S. 22; P.A. 06-130, S. 1.)

History: P.A. 93-288 effective July 1, 1994; P.A. 97-309 added registering any motor vehicle with the Commissioner of Motor Vehicles, effective October 1, 1999; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 99-268 specified that provision regarding motor vehicle registrations applies “after October 1, 2001”; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 06-130 removed provision re registering any motor vehicle with the Commissioner of Motor Vehicles, effective June 2, 2006.



Section 4a-79 - Federal Social Security number or employer identification number required on each license issued by a public agency.

(a) Each public agency, as part of any procedure for issuing any license, shall require each person making application for a license to provide such person's federal Social Security account number or federal employer identification number, or both, if available, to the licensing agency or where such number or numbers are unavailable, the reason or reasons for the unavailability. The numbers or reasons shall be obtained by the agency as part of the administration of taxes administered by the commissioner for the purpose of establishing the identification of persons affected by such taxes.

(b) Each public agency issuing any licenses shall on or before February 1, 1995, and February first annually thereafter furnish to the commissioner on a compatible magnetic tape file or in some other form which is acceptable to the commissioner, a list of all persons to whom licenses were issued by such agency during the preceding calendar year.

(c) Each list provided to the commissioner pursuant to this section shall contain the name, address and federal Social Security account number or federal employer identification number of each person named on such list, or both, if available to such agency or the reason or reasons for the unavailability.

(P.A. 93-288, S. 3, 7.)

History: P.A. 93-288 effective July 1, 1994.



Section 4a-80 - Federal Social Security number or employer identification number required of all contractors purchasing goods or services.

Section 4a-80 is repealed, effective July 1, 2016.

(P.A. 93-288, S. 4, 7; P.A. 16-81, S. 14.)



Section 4a-81 - Contracts for goods and services over fifty thousand dollars. Affidavit by bidder or vendor re consulting agreements. Failure to submit. Disqualification.

(a) No state agency or quasi-public agency shall execute a contract for the purchase of goods or services, which contract has a total value to the state of fifty thousand dollars or more in any calendar or fiscal year, unless the state agency or quasi-public agency obtains the affidavit described in subsection (b) of this section.

(b) (1) Any principal or key personnel of a person, firm or corporation who submit bids or proposals for a contract described in subsection (a) of this section shall attest in an affidavit as to whether any consulting agreement has been entered into in connection with any such contract. Such affidavit shall be required if any duties of the consultant included communications concerning business of a state or quasi-public agency, whether or not direct contact with a state agency, state or public official or state employee was expected or made. As used in this section, “consulting agreement” means any written or oral agreement to retain the services, for a fee, of a consultant for the purposes of (A) providing counsel to a contractor, vendor, consultant or other entity seeking to conduct, or conducting, business with the state, (B) contacting, whether in writing or orally, any executive, judicial, or administrative office of the state, including any department, institution, bureau, board, commission, authority, official or employee for the purpose of solicitation, dispute resolution, introduction, requests for information, or (C) any other similar activity related to such contracts. “Consulting agreement” does not include any agreements entered into with a consultant who is registered under the provisions of chapter 10 as of the date such affidavit is submitted in accordance with the provisions of this section.

(2) Such affidavit shall be sworn as true to the best knowledge and belief of the person signing the certification on the affidavit and shall be subject to the penalties of false statement.

(3) Such affidavit shall include the following information for each consulting agreement listed: The name of the consultant, the consultant's firm, the basic terms of the consulting agreement, a brief description of the services provided, and an indication as to whether the consultant is a former state employee or public official. If the consultant is a former state employee or public official, such affidavit shall indicate his or her former agency and the date such employment terminated.

(4) After the initial submission of such affidavit, the principal or key personnel of the person, firm or corporation shall not be required to resubmit such affidavit unless there is a change in the information contained in such affidavit. If there is any change in the information contained in the most recently filed affidavit required under this section, the principal or key personnel of a person, firm or corporation who submit bids or proposals for a contract described in subsection (a) of this section shall submit an updated affidavit either (A) not later than thirty days after the effective date of any such change, or (B) upon the submittal of any new bid or proposal, whichever is earlier.

(c) Each state agency and quasi-public agency shall include a notice of the affidavit requirements of this section in the bid specifications or request for proposals for any contract that is described in subsection (a) of this section.

(d) In the event that a bidder or vendor refuses to submit the affidavit required under subsection (b) of this section, such bidder or vendor shall be disqualified and the state agency or quasi-public agency shall award the contract to the next highest ranked vendor or the next lowest responsible qualified bidder or seek new bids or proposals.

(P.A. 05-287, S. 51; P.A. 11-229, S. 5.)

History: P.A. 05-287 effective July 13, 2005; P.A. 11-229 amended Subsec. (a) to delete reference to July 13, 2005, and delete “written” re affidavit, amended Subsec. (b)(1) to substitute “Any principal or key personnel of a person, firm or corporation who submit bids or proposals” for “The chief official of the bidder or vendor awarded”, delete reference to the individual awarded the contract, add reference to quasi-public agency and make technical changes, amended Subsec. (b)(3) to add “following information for each consulting agreement listed”, and amended Subsec. (b)(4) by replacing former provisions with provisions re updated affidavits.



Section 4a-82 - Janitorial work program for persons with a disability and persons with a disadvantage. Inclusion of contractual services in program.

(a) For the purposes of this section:

(1) “Person with a disability” means any individual with a disability, excluding blindness, as such term is applied by the Department of Mental Health and Addiction Services, the Department of Developmental Services, the Department of Rehabilitation Services or the Veterans' Administration and who is certified by the Department of Rehabilitation Services as qualified to participate in a qualified partnership, as described in subsections (e) to (l), inclusive, of this section;

(2) “Vocational rehabilitation service” means any goods and services necessary to render a person with a disability employable, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(3) “Community rehabilitation program” means any entity or individual that provides directly for or facilitates the provision of vocational rehabilitation services to, or provides services in connection with, the recruiting, hiring or managing of the employment of persons with disabilities based on an individualized plan and budget for each worker with a disability;

(4) “Commercial contractor” means any for-profit proprietorship, partnership, joint venture, corporation, limited liability company, trust, association or other privately owned entity that employs persons to perform janitorial work or contractual services, and that enters into contracts to provide janitorial services or contractual services;

(5) “Janitorial work” means work performed in connection with the care or maintenance of buildings, including, but not limited to, work customarily performed by cleaners, porters, janitors and handypersons;

(6) “Janitorial contract” means a contract or subcontract to perform janitorial work for a department or agency of the state;

(7) “Person with a disadvantage” means any individual who is determined by the Labor Department, or its designee, to be eligible for employment services in accordance with the Workforce Innovation and Opportunity Act or whose verified individual gross annual income during the previous calendar year was not greater than two hundred per cent of the federal poverty level for a family of four;

(8) “Awarding authority” means the Commissioner of Administrative Services, Chief Court Administrator of the Judicial Branch and president of the Connecticut State Colleges and Universities, as applicable; and

(9) “Contractual services” includes, but is not limited to, any and all laundry and cleaning services, mail supply room staffing, data entry, telephone call center staffing and other services specified by the Commissioner of Administrative Services under subsection (b) of this section.

(b) (1) The Commissioner of Administrative Services shall establish a program to create and expand janitorial work job opportunities for persons with a disability and persons with a disadvantage. The program shall create full-time jobs or full-time equivalents at standard wage rates for persons with disabilities and persons with disadvantages. The Judicial Branch and Board of Regents for Higher Education may participate in such program.

(2) The Commissioner of Administrative Services may expand such program to include contractual services that the commissioner deems appropriate and shall post a list of such services on the department's Internet web site.

(c) Notwithstanding any other provision of the general statutes, under such program, the awarding authority may award janitorial contracts or contracts for contractual services pursuant to the following procedures: (1) Upon receipt of a request for janitorial services or a contractual service that the Commissioner of Administrative Services has deemed appropriate for inclusion in the program by an agency or department of the state, the awarding authority shall notify each qualified partnership, as described in subsections (e) to (l), inclusive, of this section, of such request and invite each qualified partnership in good standing to submit a bid proposal for such janitorial contract or service contract to the awarding authority in a manner and form as prescribed by the awarding authority; (2) in the event that only one such qualified partnership submits a bid or proposal for such janitorial or service contract, the awarding authority shall award such contract to such qualified partnership, provided such bid or proposal does not exceed the fair market value for such contract, as determined by the awarding authority; (3) if more than one qualified partnership submits a bid or proposal, the awarding authority shall award the contract to the lowest responsible qualified bidder or most advantageous proposer, as described in section 4a-59; and (4) in the event that a qualified partnership does not submit a bid or proposal or is not awarded such contract, the awarding authority shall award such contract in accordance with the provisions of sections 4a-52a, 4a-59, 10a-151b and 17b-656, or title 51, as applicable. No awarding authority shall award a contract under the provisions of this subsection at a site where employees are employed pursuant to an existing collective bargaining agreement or where a contract has been awarded pursuant to section 17b-656 unless a contract has been previously awarded to a qualified partnership pursuant to this section at such site.

(d) Notwithstanding any other provision of the general statutes, the responsibilities of the Commissioner of Administrative Services, Chief Court Administrator or president of the Connecticut State Colleges and Universities as established in subsections (b) and (c) of this section, may not be delegated to an outside vendor.

(e) The Connecticut Community Providers Association shall designate a commercial contractor and a community rehabilitation program as a “qualified partnership” whenever the following criteria have been established: (1) Such commercial contractor has entered into a binding agreement with such community rehabilitation program in which such contractor agrees to fill not less than one-third of the jobs from a successful bid for a janitorial or service contract under the program established in subsections (b) to (d), inclusive, of this section with persons with disabilities and not less than one-third of such jobs with persons with a disadvantage; (2) such contractor employs not less than two hundred persons who perform janitorial work or contractual services in the state; and (3) such contractor certifies, in writing, that it will pay the standard wage to employees, including persons with disabilities, under such janitorial or service contract. Any partnership between a commercial contractor and a community rehabilitation program that has been denied designation as a qualified partnership may appeal such denial, in writing, to the Commissioner of Administrative Services and said commissioner may, after review of such appeal, designate such program as a qualified partnership.

(f) The requirement established in subsection (e) of this section to fill not less than one-third of the jobs from a successful bid for a janitorial or service contract with persons with disabilities and one-third with persons with a disadvantage shall be met whenever such contractor employs the requisite number of persons with disabilities and persons with a disadvantage throughout the entirety of its operations in the state provided any persons with disabilities employed by such contractor prior to the commencement date of any such contract shall not be counted for the purpose of determining the number of persons with disabilities employed by such contractor.

(g) The number of persons with disabilities and the number of persons with a disadvantage that such contractor is required to employ pursuant to the provisions of subsection (e) of this section shall be employed not later than six months after the commencement of janitorial work or the contractual service under the terms of any contract awarded pursuant to the provisions of subsections (b) to (d), inclusive, of this section, provided such contractor shall fill any vacancy for janitorial work or contractual service that arises during the first six months of any such contract with persons with disabilities and persons with disadvantages.

(h) The Connecticut Community Providers Association shall develop an application process and submit a list of employees who have applied to participate in a partnership to the Department of Rehabilitation Services for certification. Such association shall maintain a list of certified employees who are persons with disabilities and community rehabilitation programs.

(i) Any qualified partnership awarded a janitorial or service contract pursuant to the provisions of subsections (b) to (d), inclusive, of this section shall provide to the Connecticut Community Providers Association, not later than six months after the commencement date of such contract and annually thereafter, a list of the persons with disabilities and persons with a disadvantage employed by such contractor that includes the date of hire and employment location for each such person. Such association shall certify annually to the Department of Administrative Services, the Judicial Branch or the Board of Regents for Higher Education, as applicable, in such manner and form as prescribed by the Commissioner of Administrative Services, Chief Court Administrator or the president of the Board of Regents for Higher Education, that the requisite number of persons with disabilities for such contract continue to be employed by such contractor in positions equivalent to those created under such contract and have been integrated into the general workforce of such contractor.

(j) Notwithstanding any other provision of the general statutes, the responsibilities of the Department of Rehabilitation Services, as established in subsections (e) to (l), inclusive, of this section, may not be delegated to an outside vendor.

(k) The Commissioner of Rehabilitation Services may adopt regulations, in accordance with the provisions of chapter 54, to undertake the certification requirements established pursuant to subsections (e) to (l), inclusive, of this section.

(l) Notwithstanding the provisions of subsection (e) of this section, the Commissioner of Administrative Services shall authorize certified small and minority businesses to participate in such program.

(m) The joint standing committee of the General Assembly having cognizance of matters relating to government administration shall study the effectiveness of such program, including, but not limited to, the effectiveness of such program to create integrated work settings for persons with disabilities. Additionally, said committee shall study ways to provide incentives for municipalities and businesses to utilize such program if such program is determined by the committee to be effective.

(n) Each exclusive contract awarded prior to October 1, 2013, pursuant to section 17b-656 shall remain in effect until such time as either party terminates the contract in such party's own best interest, with not less than sixty days written notice. Each such contract may be amended to include updated terms and conditions, but shall not allow for any price increases except statutory or mandated increases to the minimum wage and standard wage. If either party exercises his or her right to terminate any such contract, the next contract solicitation may be awarded pursuant to this section or sections 4a-59 and 17b-656. Additionally, any new janitorial contract awarded pursuant to section 17b-656 shall be limited to not more than four full-time employees per contract.

(o) Any person employed under a janitorial contract let: (1) On or before October 1, 2006, or thereafter if such contract constitutes a successor contract to such janitorial contract let on or before October 1, 2006, and (2) pursuant to section 4a-57 or 10a-151b or by the judicial or legislative departments or pursuant to subsections (b) to (d), inclusive, of this section shall have the same rights conferred upon an employee by section 31-57g for the duration of the program described in subsections (b) to (d), inclusive, of this section. The provisions of this subsection shall not apply to any new janitorial contract with not more than four full-time employees per contract, as described in subsection (n) of this section.

(p) If a position is not available at a job site for a janitorial or service contract awarded pursuant to subsection (c) of this section and a person with a disability or a person with a disadvantage is placed at an alternate job site in the operations of the contractor pursuant to subsection (f) of this section, such person with a disability or person with a disadvantage shall be paid the wage applicable at such alternate site, provided when a position at the job site for a janitorial or service contract awarded pursuant to subsection (c) of this section becomes available, such person with a disability or person with a disadvantage shall be transferred to the job site for a janitorial or service contract awarded pursuant to subsection (c) of this section and shall be paid the applicable standard wage for such site.

(q) If a person with a disability or a person with a disadvantage is transferred pursuant to subsection (p) of this section and such person subsequently leaves such position, the position shall be filled with another person with a disability or person with a disadvantage.

(P.A. 06-129, S. 1–4; P.A. 07-73, S. 2(a); P.A. 10-189, S. 1, 2; P.A. 11-44, S. 51; P.A. 12-119, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 32; P.A. 13-227, S. 1; P.A. 14-188, S. 12; P.A. 16-15, S. 10; 16-169, S. 24.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 10-189 amended Subsec. (b) to extend term of pilot program from 4 to 7 years and amended Subsec. (o) to add “exclusive” re contract awarded, effective June 8, 2010; P.A. 11-44 amended Subsecs. (a)(1), (i) and (k) to replace Bureau of Rehabilitation Services with Bureau of Rehabilitative Services and make conforming changes, amended Subsec. (b) by adding provision allowing Commissioner of Administrative Services to consult with director of Bureau of Rehabilitative Services and amended Subsec. (l) by replacing Commissioner of Social Services with director of Bureau of Rehabilitative Services, effective July 1, 2011; P.A. 12-119 made a technical change in Subsec. (m), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a)(1), (i) and (k) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and amended Subsecs. (b) and (l) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012; P.A. 13-227 amended Subsec. (a) to add Subdiv. (8) defining “awarding authority”, amended Subsec. (b) to delete references to program being a pilot program with a term of 7 years involving 4 projects creating at least 60 jobs and having total market value of $3,000,000, to delete provision authorizing Commissioner of Administrative Services to consult with other commissioners and to add provision re participation by Judicial Branch and Board of Regents for Higher Education, amended Subsec. (c) to substitute “awarding authority” for references to Commissioner of Administrative Services, to add references to proposals and most advantageous proposer, to add reference to Secs. 4a-52a, 10a-151b and title 51, as applicable, and to add provision re prohibition for award at site subject to collective bargaining agreement or where contract awarded under Sec. 17b-656, amended Subsec. (d) to add reference to Chief Court Administrator and president of the Board of Regents for Higher Education, deleted former Subsec. (e) re regulations, redesignated existing Subsecs. (f) to (p) as Subsecs. (e) to (o), amended redesignated Subsec. (i) to add requirement for annual updating of list of persons employed by contractor and to add references to Judicial Branch, Chief Court Administrator, Board of Regents for Higher Education and president thereof, amended redesignated Subsec. (n) to replace provisions re exclusive contracts remaining in effect with no changes for fair market value with provisions re termination in party's own best interest, amending contract and contract solicitation after termination, added new Subsec. (p) re placing person at alternate job site, added Subsec. (q) re filling position after transfer under Subsec. (p), and made technical and conforming changes; P.A. 14-188 amended Subsec. (a)(4) to change defined term from “commercial janitorial contractor” to “commercial contractor” and add references to contractual services therein, inserted Subsec. (a)(9) defining “contractual services”, designated existing Subsec. (b) as Subsec. (b)(1) and inserted Subsec. (b)(2) re expansion of program to include contractual services, amended Subsecs. (c), (e) to (g), (i) and (p) to add references to “service contract”, amended Subsecs. (c), (e) and (g) to add references to “contractual services” and made conforming changes; P.A. 16-15 amended Subsecs. (a)(8) and (d) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016; pursuant to P.A. 16-169, “Workforce Investment Act” was changed editorially by the Revisors to “Workforce Innovation and Opportunity Act” in Subsec. (a)(7).






Chapter 58a - Prequalification and Evaluation of Contractors

Section 4a-100 - Prequalification of contractors and substantial subcontractors. Fees. Application. Regulations. Renewal. Revocation. Notice re state contractors or substantial contractors. Appeal. Notice re bond guarantee program.

(a) As used in this section: (1) “Prequalification” means prequalification issued by the Commissioner of Administrative Services to bid on a contract or perform work pursuant to a contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by the state or a municipality, except a public highway or bridge project or any other construction project administered by the Department of Transportation, or to perform work under such a contract as a substantial subcontractor; (2) “subcontractor” means a person who performs work with a value in excess of twenty-five thousand dollars for a contractor pursuant to a contract for work for the state or a municipality which is estimated to cost more than five hundred thousand dollars; (3) “principals and key personnel” includes officers, directors, shareholders, members, partners and managerial employees; (4) “aggregate work capacity rating” means the maximum amount of work an applicant is capable of undertaking for any and all projects; (5) “single project limit” means the highest estimated cost of a single project that an applicant is capable of undertaking; (6) “contract” means an agreement for work for the state or a municipality that is estimated to cost more than five hundred thousand dollars and is funded, in whole or in part, by state funds; and (7) “substantial subcontractor” means a person who performs work with a value in excess of five hundred thousand dollars for a contractor pursuant to a contract for work for the state or a municipality which is estimated to cost more than five hundred thousand dollars.

(b) (1) Any person may apply for prequalification to the Department of Administrative Services. Such application shall be made on such form as the Commissioner of Administrative Services prescribes and shall be accompanied by a nonrefundable application fee as set forth in subdivision (2) of this subsection. The application shall be signed under penalty of false statement.

(2) The application fee shall be as follows:

Aggregate Work Capacity Rating

Fee

$5,000,000.00 or less

$600.00

$5,000,000.01 - $8,000,000.00

$750.00

$ 8,000,000.01 - $10,000,000.00

$850.00

$10,000,000.01 - $15,000,000.00

$1,000.00

$15,000,000.01 - $20,000,000.00

$1,500.00

$20,000,000.01 - $40,000,000.00

$2,000.00

$40,000,000.01 or more

$2,500.00

(c) The application form shall, at a minimum, require the applicant to supply information concerning:

(1) The applicant's form of organization;

(2) The applicant's principals and key personnel and any names under which the applicant, principals or key personnel conducted business during the past five years;

(3) Any legal or administrative proceedings pending or concluded adversely against the applicant or any of the applicant's principals or key personnel within the past five years which relate to the procurement or performance of any public or private construction contract and whether the applicant is aware of any investigation pending against the applicant or any principal or key personnel;

(4) The nature of any financial, personal or familial relationship between the applicant and any public or private construction project owner listed on the application as constituting construction experience;

(5) A statement of whether (A) the applicant has been disqualified pursuant to section 4b-95, this section or section 31-57c or 31-57d, (B) the applicant is disqualified or prohibited from being awarded a contract pursuant to section 31-57b, (C) the applicant has been disqualified by another state, (D) the applicant has been disqualified by a federal agency or pursuant to federal law, (E) the applicant's registration has been suspended or revoked by the Department of Consumer Protection pursuant to section 20-341gg, (F) the applicant has been disqualified by a municipality, and (G) the matters that gave rise to any such disqualification, suspension or revocation have been eliminated or remedied; and

(6) Other information as the commissioner deems relevant to the determination of the applicant's qualifications and responsibilities

(d) Each applicant shall include a statement of financial condition prepared by a certified public accountant that includes information concerning the applicant's assets and liabilities, except if the applicant has been accepted into the bonding program of a certified community development financial institution, the applicant need only provide the financial documents required by such institution for the applicant to qualify for such program. Each applicant shall provide a bonding company letter stating the aggregate work capacity and single project limit bonding capacity of the applicant, and other information as the commissioner deems relevant to an evaluation of the applicant's financial capacity and responsibility. For purposes of this subsection, “certified community development financial institution” means a community development bank, credit union or loan or venture capital fund that provides financial products and services in economically distressed markets and that is certified by the Certified Development Financial Institution Fund of the United States Department of the Treasury.

(e) Information contained in the application shall be current as of the time of filing except that the statement of financial condition shall pertain to the applicant's most recently-completed fiscal year.

(f) The commissioner shall determine whether to prequalify an applicant on the basis of the application and on relevant past performance according to procedures and criteria set forth in regulations which the commissioner shall adopt on or before October 1, 2005, in accordance with chapter 54. Such criteria shall include, at a minimum, the record of the applicant's performance, including, but not limited to, written evaluations of the applicant's performance on public or private projects, the applicant's past experience on projects of various size and type, the skill, ability and integrity of the applicant and any subcontractors used by the applicant, the experience and qualifications of supervisory personnel employed by the applicant, the maximum amount of work the applicant is capable of undertaking as demonstrated by the applicant's financial condition, bonding capacity, size of past projects and present and anticipated work commitments, and any other relevant criteria that the commissioner prescribes. Such regulations shall also (1) provide that the criteria considered shall be assigned separate designated numerical values and weights and that the applicant shall be assigned an overall numerical rating on the basis of all criteria, and (2) establish prequalification classifications, aggregate work capacity ratings and single project limits. Such prequalification classifications shall be used to establish the types of work a contractor or substantial subcontractor is qualified to perform and the aggregate work capacity ratings shall be used to establish the maximum amount of work a contractor or substantial subcontractor is capable of undertaking.

(g) (1) The applicant shall indicate the prequalification classifications, aggregate work capacity ratings and single project limits that are sought. The commissioner may issue a certificate of prequalification to any applicant who meets the requirements of this section. Such certificate shall be effective for one year from the date issued and shall indicate the contractor's or substantial subcontractor's prequalification classifications, aggregate work capacity ratings and single project limits. The commissioner may cause the initial certificate of prequalification to be effective for a period not to exceed two years and may require the applicant to remit payment of the application fee, as set forth in subsection (b) of this section, for the first twelve months of certification as well as a prorated application fee, as described in subdivision (3) of this subsection, for any additional period of certification beyond the first twelve months.

(2) A prequalified contractor or substantial subcontractor may apply at any time for additional prequalification classifications, aggregate work capacity ratings or single project limits by submitting the applicable increase in fee, a completed update statement and other information the commissioner requires.

(3) The commissioner may renew a prequalification certificate upon receipt of a completed update statement, any other material the commissioner requires and a nonrefundable fee in an amount not less than one-half of the application fee for the applicable aggregate work capacity rating as set forth in subsection (b) of this section.

(h) Not later than sixty days after receiving a completed application, the commissioner shall mail or send by electronic mail a notice to the applicant concerning the commissioner's preliminary determination regarding the conditions of the prequalification certification, a denial of certification, a reduction in the level of certification sought or nonrenewal of certification. Any applicant aggrieved by the commissioner's preliminary determination may request copies of the information upon which the commissioner relied in making the preliminary determination, provided such request is made not later than ten days after the date the notice was mailed or sent by electronic mail to the applicant. Not later than twenty days after the date the notice was mailed or sent by electronic mail, the applicant may submit additional information to the commissioner with a request for reconsideration. The commissioner shall issue a final determination regarding the application not later than ninety days after the date the commissioner mailed or sent by electronic mail the notice of the preliminary determination, which ninety-day period may be extended for an additional period not to exceed ninety days if (1) the commissioner gives written notice to the applicant that the commissioner requires additional time, and (2) such notice is mailed or sent by electronic mail during the initial ninety-day period.

(i) The commissioner may not issue or renew a prequalification certificate to any contractor or substantial subcontractor (1) who is disqualified pursuant to section 31-57c or 31-57d, or (2) who has a principal or key personnel who, within the past five years, has a conviction or has entered a plea of guilty or nolo contendere for or has admitted to commission of an act or omission that reasonably could have resulted in disqualification pursuant to any provision of subdivisions (1) to (3), inclusive, of subsection (d) of section 31-57c or subdivisions (1) to (3), inclusive, of subsection (d) of section 31-57d, as determined by the commissioner.

(j) The commissioner may revoke a contractor's or substantial subcontractor's prequalification or reduce the contractor's or substantial subcontractor's prequalification classification or aggregate work capacity ratings, after an opportunity for a hearing, if the commissioner receives additional information that supports such revocation or reduction. During the course of such hearing process, the commissioner may suspend a contractor's or substantial subcontractor's prequalification certificate if the commissioner determines that there is probable cause to believe that such contractor or substantial subcontractor engaged in conduct that significantly undermines the skill, ability or integrity of such contractor or substantial subcontractor. Any such suspension shall not exceed a period of three months and shall be accompanied by a written decision of the commissioner that sets forth the reasons for and duration of such suspension. The commissioner shall send notification of any such suspension to such contractor or substantial subcontractor by certified mail, return receipt requested. Such contractor or substantial subcontractor may file a response, in writing, not later than thirty days after receipt of such notice. The commissioner shall review any such response submitted by a contractor or substantial subcontractor within such thirty-day period.

(k) (1) Any substantial evidence of fraud in obtaining or maintaining prequalification or any materially false statement in the application, update statement or update bid statement may, in the discretion of the awarding authority, result in termination of any contract awarded the contractor by the awarding authority. The awarding authority shall provide written notice to the commissioner of such false statement not later than thirty days after discovering such false statement. The commissioner shall provide written notice of such false statement to the Commissioner of Consumer Protection and the president of The University of Connecticut not later than thirty days after discovering such false statement or receiving such notice.

(2) The commissioner shall deny or revoke the prequalification of any contractor or substantial subcontractor if the commissioner finds that the contractor or substantial subcontractor, or a principal or key personnel of such contractor or substantial subcontractor, within the past five years (A) has included any materially false statement in a prequalification application, update statement or update bid statement, (B) has been convicted of, entered a plea of guilty or nolo contendere for, or admitted to, a crime related to the procurement or performance of any public or private construction contract, or (C) has otherwise engaged in fraud in obtaining or maintaining prequalification. Any revocation made pursuant to this subsection shall be made only after an opportunity for a hearing. Any contractor or substantial subcontractor whose prequalification has been revoked pursuant to this subsection shall be disqualified for a period of two years after which the contractor or substantial subcontractor may reapply for prequalification, except that a contractor or substantial subcontractor whose prequalification has been revoked on the basis of conviction of a crime or engaging in fraud shall be disqualified for a period of five years after which the contractor or substantial subcontractor may reapply for prequalification. The commissioner shall not prequalify a contractor or substantial subcontractor whose prequalification has been revoked pursuant to this subdivision until the expiration of said two-year, five-year, or other applicable disqualification period and the commissioner is satisfied that the matters that gave rise to the revocation have been eliminated or remedied.

(l) The commissioner shall provide written notice of any revocation, disqualification, reduction in classification or capacity rating or reinstated prequalification to the Commissioner of Consumer Protection and the president of The University of Connecticut not later than thirty days after any final determination.

(m) The provisions of this section and section 4a-101 shall not apply to subcontractors who are not substantial subcontractors.

(n) The commissioner shall establish an update statement for use by contractors and substantial subcontractors for purposes of renewing or upgrading a prequalification certificate and an update bid statement for purposes of submitting a bid pursuant to section 4b-91.

(o) Any contractor or substantial subcontractor aggrieved by the commissioner's final determination concerning a preliminary determination, a denial of certification, a reduction in prequalification classification or aggregate work capacity rating or a revocation or nonrenewal of certification may appeal to the Superior Court in accordance with section 4-183.

(p) The commissioner shall provide written notice to each contractor and substantial subcontractor issued a prequalification certificate pursuant to this section about the bond guaranty program administered by the Department of Economic and Community Development.

(P.A. 03-215, S. 3; 03-278, S. 129; June 30 Sp. Sess. P.A. 03-6, S. 146(g), (h); P.A. 04-141, S. 2; 04-189, S. 1; P.A. 06-134, S. 16, 22; P.A. 07-202, S. 3, 4; Sept. Sp. Sess. P.A. 09-7, S. 159; P.A. 11-51, S. 50; 11-229, S. 6; P.A. 13-140, S. 5; 13-247, S. 204; 13-304, S. 2; P.A. 14-182, S. 6.)

History: P.A. 03-215 effective July 1, 2004; P.A. 03-278 amended Subsec. (a)(2) by redefining “subcontractor”, effective July 1, 2004; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-141 added Subsec. (a)(4) and (5) defining “aggregate work capacity rating” and “single project limit”, amended Subsec. (f) to establish October 1, 2005, deadline for adoption of regulations by the commissioner and add provision re single project limits, amended Subsec. (g) to include references to single project limits and add provisions enabling the commissioner to issue prequalification certificates for an effective period not to exceed two years, amended Subsec. (h) to allow for the sending of the commissioner's preliminary determination by electronic mail, and made technical changes in Subsecs. (i) and (k)(2); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-134 redefined “prequalification” in Subsec. (a) to include any other public work and except public highway or bridge projects, effective January 1, 2007, and further amended Subsec. (a) to redefine “prequalification” to include reference to work performed under such a contract as a substantial subcontractor and to define “substantial subcontractor”, amended Subsec. (c) to delete former Subdiv. (3) re applicant's experience and redesignate existing Subdivs. (4) to (7) as Subdivs. (3) to (6), amended Subsec. (f) to change performance look back period from within the past five years to a period of not less than the past three years and add references to substantial subcontractors, amended Subsec. (g) to provide for fee of not less than one-half of application fee and eliminate minimum fee of $600 in Subdiv. (3) and add references to substantial subcontractors in Subdivs. (1) and (2), amended Subsecs. (i) to (n), inclusive, to include references to substantial subcontractors and make technical changes, and added Subsec. (p) re regulations to establish a schedule of application fees for substantial subcontractors, effective October 1, 2007; P.A. 07-202 redefined “prequalification” in Subsec. (a)(1), defined “contract” in Subsec. (a)(6), amended Subsec. (i) to insert “or renew”, amended Subsec. (j) to enable commissioner to suspend contractor's prequalification certificate if commissioner determines there is probable cause to believe contractor engaged in conduct that significantly undermines contractor's skill, ability or integrity, amended Subsec. (k) to require substantial evidence of fraud, include references to update bid statement, include President of The University of Connecticut in list of persons to receive notice of false statement and require opportunity for a hearing prior to any revocation, amended Subsec. (l) to include reference to President of The University of Connecticut, amended Subsec. (n) to include update bid statement and made technical changes, effective July 10, 2007, and amended Subsec. (f) to delete provision re performance for a period of not less than the past three years, redesignated existing Subsec. (a)(6) as Subsec. (a)(7) and deleted Subsec. (p) re adoption of regulations, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (j) to add references to substantial subcontractors, amended Subsec. (k) to make a technical change in Subdiv. (1), and replace references to person with references to contractor, substantial contractor, or principal or key personnel of such contractor or substantial contractor, add provision re entering plea of guilty or nolo contendere, or admitting to crime related to procurement or performance of any public or private construction contract, and eliminate provision re 5-year look back period in Subdiv. (2), amended Subsec. (n) to replace reference to bidders with reference to contractors and amended Subsec. (o) to replace reference to applicant with reference to contractor or substantial contractor, effective October 5, 2009; P.A. 11-51 amended Subsecs. (k)(1) and (l) to substitute “Commissioner of Construction Services” for “Commissioner of Public Works, effective July 1, 2011; P.A. 11-229 amended Subsec. (d) to make technical changes, to delete references to “plant and equipment” and “bank and credit references” re statement prepared, to add exception for applicants accepted into a certified community development financial institution bonding program, to replace “maximum” with “letter stating the aggregate work capacity and single project limit” re bonding capacity and to define “certified community development financial institution”; P.A. 13-140 amended Subsec. (c)(5) by deleting former Subpara. (B) re statement concerning whether applicant is on list distributed by Labor Commissioner pursuant to Sec. 31-57a and redesignating existing Subparas. (C) to (H) as Subparas. (B) to (G), effective June 18, 2013; P.A. 13-247 amended Subsecs. (k)(1) and (l) to delete references to Commissioner of Construction Services, effective July 1, 2013; P.A. 13-304 added Subsec. (p) re notice of bond guaranty program; P.A. 14-182 made a technical change in Subsec. (k)(2), effective June 12, 2014.



Section 4a-101 - Standard contractor evaluation form. Public agency to submit completed evaluation form. Contractor response. Definitions. Preliminary evaluation. Exemption from liability. Failure to submit form.

(a) On or before October 1, 2005, the Commissioner of Administrative Services shall adopt regulations, in accordance with chapter 54, to establish a standard contractor evaluation form. Such form shall include, at a minimum, the following evaluation criteria: (1) Timeliness of performance; (2) quality of performance; (3) cost containment, including, but not limited to, the contractor's ability to work within the contract's allotted cost, the accuracy of the contractor's billing, and the number and cause of change orders and the manner in which the contractor determined the price on the change orders; (4) safety; (5) the quality of the contractor's working relationship with the agency and the quality of the contractor's supervision of the work area; (6) communication with the agency; (7) the quality of the contractor's required documentation; (8) the performance of the contractor's subcontractors and substantial subcontractors, to the extent known by the official who completes the evaluation; and (9) the contractor's and any subcontractor's compliance with part III of chapter 557, or chapter 558, or the provisions of the federal Davis-Bacon Act, 40 USC, Sections 276a to 276a-5, inclusive, as from time to time amended, to the extent known by the official who completes the evaluation.

(b) Each public agency shall compile evaluation information during the performance of the contract and complete and submit the evaluation form to the commissioner after completion of a building project under the agency's control if the building project is funded, in whole or in part, by state funds. Such evaluation information shall be available to any public agency for purposes of assessing the responsibility of the contractor during a bid selection and evaluation process. The designated official from such agency shall certify that the information contained in the evaluation form represents, to the best of the certifying official's knowledge, a true and accurate analysis of the contractor's performance record on the contract. The commissioner shall include the evaluation in the contractor's prequalification file. The official shall mail a copy of the completed evaluation form to the contractor. Any contractor who wishes to contest any information contained in the evaluation form may submit a written response to the commissioner not later than thirty days after the date the form was mailed as indicated by the postmark on the envelope. Such response shall set forth any additional information concerning the building project or the oversight of the contract by the public agency that may be relevant in the evaluation of the contractor's performance on the project. The commissioner shall include any such response in the contractor's prequalification file.

(c) As used in this section, “public agency” means a public agency, as defined in section 1-200, “contract” means an agreement for work for the state or a municipality that is estimated to cost more than five hundred thousand dollars and is funded, in whole or in part, by state funds, “subcontractor” means a person who performs work with a value in excess of twenty-five thousand dollars for a contractor pursuant to a contract and “substantial subcontractor” means a substantial subcontractor, as defined in section 4a-100.

(d) Upon fifty per cent completion of any building project under a public agency's control, the agency shall advise the contractor in writing of the agency's preliminary evaluation of the contractor's performance on the project.

(e) No person, public agency, employee of a public agency or certifying official of a public agency shall be held liable to any contractor or subcontractor for any loss or injury sustained by such contractor or subcontractor as the result of the completion of an evaluation form, as required by this section or section 4a-100, unless such person, agency, employee or official is found by a court of competent jurisdiction to have acted in a wilful, wanton or reckless manner.

(f) Any public agency that fails to submit a completed evaluation form, as required by this section, not later than seventy days after the completion of a project, shall be ineligible for the receipt of any public funds disbursed by the state for the purposes of the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any public works project until such completed evaluation form is submitted.

(g) Notwithstanding the provisions of this section, any public agency of the state, when evaluating the performance of a contractor's subcontractors or substantial subcontractors, to the extent known, may rely on an evaluation of such subcontractors or substantial subcontractors that is conducted by the contractor. No contractor shall be held liable to any subcontractor or substantial subcontractor for any loss or injury sustained by such subcontractor or substantial subcontractor as the result of such evaluation provided to a public agency, unless such contractor is found by a court of competent jurisdiction to have acted in a wilful, wanton or reckless manner.

(P.A. 03-215, S. 4; 03-278, S. 130; P.A. 04-141, S. 3; P.A. 06-134, S. 17, 23; P.A. 07-202, S. 5, 6; Sept. Sp. Sess. P.A. 09-7, S. 160; P.A. 11-229, S. 8.)

History: P.A. 03-215 effective October 1, 2004; P.A. 03-278 amended Subsec. (c) by redefining “subcontractor”, effective October 1, 2004; P.A. 04-141 amended Subsec. (a) to require adoption of regulations re contractor evaluation form by October 1, 2005, amended Subsec. (b) to add requirements that public agency compile evaluation information during performance of contract, that evaluation information be available to any public agency for purposes of assessing the contractor during a bid process and that the information in the evaluation form be certified by the agency, added Subsec. (e) re liability to contractor for loss or injury sustained by the contractor as a result of the evaluation form and added Subsec. (f) re penalty for failure of an agency to file evaluation forms; P.A. 06-134 amended Subsec. (c) to redefine “public agency” to eliminate exception for The University of Connecticut, effective January 1, 2007, and also amended Subsec. (a)(8) to include reference to the performance of substantial subcontractors, amended Subsec. (c) to define “substantial subcontractor”, and added Subsec. (g) re municipal reliance on evaluations of substantial subcontractors performed by contractors, effective October 1, 2007; P.A. 07-202 amended Subsec. (c) to define “contract” and redefine “subcontractor”, effective July 10, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (g) to delete reference to Subsec. (a), replace reference to political subdivision with reference to public agency and add provision re contractors not being liable to subcontractors and substantial subcontractors for loss or injury sustained as result of evaluation unless a court finds contractor to have acted in a wilful, wanton or reckless manner, effective October 5, 2009; P.A. 11-229 amended Subsec. (e) to add “person” to entities exempted from liability and to add references to “subcontractor” and reference to Sec. 4a-100.









Title 4b - State Real Property

Chapter 59 - State Real Property

Section 4b-1 - (Formerly Sec. 4-126). Duties of Commissioner of Administrative Services.

The Commissioner of Administrative Services shall (1) be responsible for the administrative functions of construction and planning of all capital improvements undertaken by the state, except (A) highway and bridge construction, the construction and planning of capital improvements related to mass transit, marine and aviation transportation, (B) the Connecticut Marketing Authority, (C) planning and construction of capital improvements to the State Capitol building or the Legislative Office Building and related facilities by the Joint Committee on Legislative Management, (D) any project as defined in subdivision (16) of section 10a-109c, undertaken by The University of Connecticut, and (E) construction and planning of capital improvements related to the Judicial Department if such construction and planning do not constitute a project within the meaning of subdivision (6) of section 4b-55, including the preparation of preliminary plans, estimates of cost, development of designs, working plans and specifications, award of contracts and supervision and inspection. For the purposes of this subparagraph (E), the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where such agencies share facilities in state-maintained courts; (2) select consultant firms in accordance with the provisions of sections 4b-56 to 4b-59, inclusive, to assist in the development of plans and specifications when in the commissioner's judgment such assistance is desirable; (3) render technical advice and service to all state agencies in the preparation and correlation of plans for necessary improvement of their physical plants; and (4) cooperate with those charged with fiscal programming and budget formulation in the development of a capital program and a capital budget for the state.

(March, 1950, S. 1897d; P.A. 73-149, S. 2, 5; P.A. 75-425, S. 20, 57; P.A. 77-614, S. 73, 610; P.A. 79-450, S. 2, 8; P.A. 80-483, S. 12, 186; P.A. 81-421, S. 1, 5, 9; P.A. 82-438, S. 2, 6; 82-472, S. 4, 183; P.A. 83-487, S. 22, 33; P.A. 84-48, S. 8, 17; 84-436, S. 3, 12; P.A. 85-301, S. 9, 10, 13; P.A. 87-496, S. 4, 110; P.A. 89-82, S. 5, 11; P.A. 91-278, S. 7, 9; P.A. 95-230, S. 33, 45; P.A. 96-235, S. 1, 9, 19; P.A. 97-293, S. 18, 26; June Sp. Sess. P.A. 98-1, S. 81, 121; P.A. 99-75, S. 10; 99-220, S. 1; P.A. 04-141, S. 7; 04-234, S. 2; P.A. 11-51, S. 51, 134; P.A. 13-247, S. 200; P.A. 16-81, S. 4.)

History: P.A. 73-149 replaced “real assets” with clearer language specifically including both owned and leased property in Subdiv. (e); P.A. 75-425 made technical changes; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 79-450 replaced reference to engineering and architectural firms with design professional firms and switched from alphabetic Subdiv. indicators to numeric ones; P.A. 80-483 made technical changes; P.A. 81-421 deleted certain section references to reflect transfer of certain matters to jurisdiction of transportation commissioner and excluded administrative responsibility for the construction and planning of capital improvements related to mass transit, marine and aviation transportation from the powers of the commissioner; P.A. 82-438 amended section to except state capitol building and grounds from provisions of Subdivs. (1) and (6); P.A. 82-472 deleted reference to Sec. 2-52 for consistency with amendment of Sec. 2-52 in Sec. 1 of the act; P.A. 83-487 added exception for Connecticut marketing authority; P.A. 84-48 excepted all buildings under the supervision and control of the joint committee on legislative management from commissioner's responsibility under Subdiv. (1) where previously state capitol was excepted; P.A. 84-436 excluded from the commissioner's responsibility the construction and planning of certain capital improvements related to the judicial department, excluded from the supervision of the commissioner property under the supervision of the office of the chief court administrator under Sec. 4-24, added a definition of “judicial department” and deleted references to Secs. 10-325, 10-328, 10-328a and 51-27f, effective July 1, 1985; P.A. 85-301 excluded planning and construction of a legislative office building and related facilities, and capital improvements to such buildings or to the state capitol building from the commissioner's responsibility under Subdiv. (1), deleting exclusion for any building under the supervision and control of the legislative management committee and excluded the legislative office building and related facilities and grounds from the commissioner's responsibility under Subdiv. (6); P.A. 87-496 substituted “public works” for “administrative services” commissioner, added new Subdiv. (5) re responsibility for property and space to house state agencies and the sale or exchange of state land or interest in state land, renumbered remaining Subdivs. accordingly and deleted references to specific sections in referring to duties prescribed to commissioner; Sec. 4-126 transferred to Sec. 4b-1 in 1989; P.A. 89-82 made technical change in Subdiv. (1) re improvements to state capitol or legislative office buildings and amended Subdiv. (7) to except care and control of legislative parking garage and related structures from supervision by public works commissioner and to delete obsolete reference to construction of legislative office building; P.A. 91-278 added Subsec. (b) authorizing the commissioner to supervise the care and control of certain state-owned and related office buildings and other multiuse state-owned property; P.A. 95-230 added Subsec. (a)(1)(D) re projects under UCONN 2000 and relettered remaining subparagraph and amended Subsec. (b) to add exception for the property of The University of Connecticut, effective June 7, 1995; P.A. 96-235 amended Subsec. (a)(2) by substituting “consultant” for “design professional” and amended Subsec. (b) by authorizing commissioner to supervise care and control of leased buildings, repealing condition in Subdiv. (1) that buildings be used by two or more state departments and repealing condition in Subdiv. (2) that property be “multiuse”, effective June 6, 1996; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; June Sp. Sess. P.A. 98-1 amended Subsec. (a)(1)(E) by substituting “subsection (h)” for “subsection (e)”, effective June 24, 1998; P.A. 99-75 made technical changes in Subsec. (a); P.A. 99-220 amended Subsec. (a) by adding the exclusions from “Judicial Department” and by adding Subdiv. (8) re commissioner's responsibilities re security standards for state facilities; P.A. 04-141 amended Subsec. (a)(1) to make a technical change and add responsibility for the sale and sublease of property and space to the duties of the Commissioner of Public Works in (a)(5), and made a technical change in Subsec. (b); P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (a)(8)(J), effective July 1, 2004; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Construction Services”, deleted former Subsec. (a)(5) to (8) and reference to commissioner's general power to appoint employees, deleted former Subsec. (b) re supervision by commissioner and deleted Subsec. (a) designator, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-81 amended Subdiv. (1)(E) to change reference from Sec. 4b-55(g) to Sec. 4b-55(6), effective July 1, 2016.

See Sec. 4b-101 re information on contractors and subcontractors to be provided to the Commissioner of Revenue Services.

See Secs. 49-41 to 49-43, inclusive, re bonds required with respect to public works contracts.

Annotations to former section 4-126:

Cited. 140 C. 124.

Statute does not require public works commissioner to secure compliance with preference clause of contract entered into under Sec. 31-52. 26 CS 384. Cited. 37 CS 50.



Section 4b-1a - Public Works Capital Projects Revolving Fund.

(a) The Commissioner of Administrative Services is authorized to establish and administer a fund to be known as the Public Works Capital Projects Revolving Fund, which shall be used for the financing of the costs of and associated with capital projects which are authorized to be financed with the proceeds of state bond issues. The commissioner is authorized to expend funds necessary for all reasonable direct expenses relating to the administration of said fund.

(b) The State Bond Commission shall have power from time to time to authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this section, but not in excess of an aggregate amount of one million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds shall be deposited in the Public Works Capital Projects Revolving Fund created by this section. Such bonds shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(June Sp. Sess. P.A. 91-4, S. 24, 25; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013.



Section 4b-1b - Transfer of authority from former Department of Construction Services to Department of Administrative Services.

(a) The Department of Construction Services shall constitute a successor department to the Department of Public Works in accordance with the provisions of sections 4-38d, 4-38e and 4-39 with respect to those duties and functions of the Department of Public Works concerning construction and construction management pursuant to any provision of the general statutes.

(b) The Department of Construction Services shall constitute a successor department to the Department of Public Safety with respect to the Division of Fire, Emergency and Building Services within the Department of Public Safety, except the portion of said division concerning emergency services, in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(c) The Department of Construction Services shall constitute a successor department to the Department of Education in accordance with the provisions of sections 4-38d, 4-38e and 4-39 with respect to the issuance of school construction grants in accordance with chapter 173. On and after July 1, 2011, any regulation of the State Board of Education adopted pursuant to chapter 173 shall continue in force and effect until the Commissioner of Education, in consultation with the Commissioner of Construction Services, determines which regulations need to be transferred to the Department of Construction Services in accordance with chapter 54 and either the Department of Construction Services or the State Board of Education amends such regulations to effect such transfer. Where any order or regulation of said departments conflict, the Commissioner of Construction Services or the Commissioner of Education may implement policies or procedures consistent with the provisions of chapter 173 while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(d) All powers and duties transferred to the Department of Construction Services by this section are transferred to the Department of Administrative Services, in accordance with the provisions of section 4-38d, 4-38e and 4-39.

(P.A. 11-51, S. 45; P.A. 13-247, S. 195.)

History: P.A. 11-51 effective July 1, 2011; P.A. 13-247 deleted former Subsec. (a) re establishment of Department of Construction Services, redesignated existing Subsecs. (b) to (d) as Subsecs. (a) to (c), deleted former Subsecs. (e) to (h) re powers of Commissioner of Construction Services and added new Subsec. (d) re transfer of powers and duties to Department of Administrative Services, effective July 1, 2013.



Section 4b-1c - Commissioner and Department of Construction Services substituted for former commissioners and departments.

Section 4b-1c is repealed, effective July 1, 2013.

(P.A. 11-51, S. 90; P.A. 13-5, S. 29; 13-40, S. 7; 13-247, S. 389.)



Section 4b-2 - (Formerly Sec. 4-26e). Commissioner of Administrative Services' reports and records of realty transactions; authorized consultations.

The Commissioner of Administrative Services shall:

(1) Submit to the board on September first of each year a report which shall include all pertinent data on his operations concerning realty acquisitions and the projected needs of the state. On or before October first of each year, the board shall submit such report with recommendations, comments, conclusions or other pertinent information to the Governor and the members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to state finance, revenue and bonding.

(2) Consult and cooperate with professional bodies and groups concerning the purposes of sections 2-90, 4b-2 to 4b-5, inclusive, 4b-23, 4b-24, 4b-26, 4b-27 and 4b-32.

(3) Keep and maintain proper financial records with respect to real estate acquisition activities for use in calculating the costs of his operation.

(P.A. 75-425, S. 5, 57; P.A. 77-614, S. 73, 610; P.A. 82-314, S. 11, 63; P.A. 87-496, S. 23, 110; June 18 Sp. Sess. P.A. 97-11, S. 34, 65; P.A. 11-51, S. 44; P.A. 12-205, S. 9.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 82-314 changed committee names; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-26e transferred to Sec. 4b-2 in 1989; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) by changing deadline for commissioner to submit annual report to board from August first to September first and changing deadline for board to submit report to Governor and General Assembly from September first to October first, effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 12-205 redesignated existing Subdivs. (a) to (c) as Subdivs. (1) to (3) and amended Subdiv. (1) to delete requirement that report contain recommendations for statutory changes, effective July 1, 2012.



Section 4b-2a - Council to monitor construction management policies and practices of the Department of Public Works established. Advisory groups.

Section 4b-2a is repealed, effective October 1, 2000.

(P.A. 96-235, S. 17, 19; P.A. 00-66, S. 32.)



Section 4b-3 - (Formerly Sec. 4-26a). State Properties Review Board established. Commissioner of Administrative Services' powers in state realty transactions. Review by board of transactions, contracts and acquisition of development rights. Appeals.

(a) There is established a State Properties Review Board which shall consist of six members appointed as follows: The speaker of the House and president pro tempore of the Senate shall jointly appoint three members, one of whom shall be experienced in matters relating to architecture, one experienced in building construction matters and one in matters relating to engineering; and the minority leader of the House and the minority leader of the Senate shall jointly appoint three members, one of whom shall be experienced in matters relating to the purchase, sale and lease of real estate and buildings, one experienced in business matters generally and one experienced in the management and operation of state institutions. No more than three of said six members shall be of the same political party. One of the members first appointed by the speaker and the president pro tempore shall serve a two-year term, one shall serve a three-year term and one shall serve a four-year term. One of the members first appointed by the minority leaders of the House and Senate shall serve a two-year term, one shall serve a three-year term and one shall serve a four-year term. All appointments of members to replace those whose terms expire shall be for a term of four years and until their successors have been appointed and qualified. If any vacancy occurs on the board, the appointing authorities having the power to make the initial appointment under the provisions of this section shall appoint a person for the unexpired term in accordance with the provisions hereof.

(b) The chairman of the board shall be compensated two hundred dollars per diem up to a maximum of thirty thousand dollars annually. Other members of the board shall be compensated two hundred dollars per diem up to a maximum of twenty-five thousand dollars annually. The members of the board shall choose their own chairman. No person shall serve on this board who holds another state or municipal governmental position and no person on the board shall be directly involved in any enterprise which does business with the state or directly or indirectly involved in any enterprise concerned with real estate acquisition or development.

(c) The board may adopt such rules as it deems necessary for the conduct of its internal affairs, in accordance with section 4-167.

(d) Notwithstanding any other statute or special act to the contrary, the Commissioner of Administrative Services shall be the sole person authorized to represent the state in its dealings with third parties for the construction, development, acquisition or leasing of real estate for housing the offices or equipment of all agencies of the state or for the state-owned public buildings or realty, as provided for in sections 2-90, 4b-1 to 4b-5, inclusive, 4b-21, 4b-23, 4b-24, 4b-26, 4b-27, 4b-30 and 4b-32, subsection (c) of section 4b-66 and sections 4b-67 to 4b-69, inclusive, 4b-71, 4b-72, 10-95, 10a-72, 10a-89, 10a-90, 10a-114, 10a-130, 10a-144, 17b-655, 22-64, 22a-324, 26-3, 27-45, 32-1c, 32-39, 48-9, 51-27d and 51-27f, except that (1) the Joint Committee on Legislative Management may represent the state in the planning and construction of the Legislative Office Building and related facilities, in Hartford; (2) the Chief Court Administrator may represent the state in providing for (A) space for the Court Support Services Division as part of a new or existing contract for an alternative incarceration program pursuant to section 54-103b or a program developed pursuant to section 46b-121i, 46b-121j, 46b-121k or 46b-121l, or (B) other real estate needs of the Judicial Branch when delegated authority to do so by the Commissioner of Administrative Services; (3) the board of trustees of a constituent unit of the state system of higher education may represent the state in the leasing of real estate for housing the offices or equipment of such constituent unit, provided no lease payments for such realty are made with funds generated from the general revenues of the state; (4) the Labor Commissioner may represent the state in the leasing of premises required for employment security operations as provided in subsection (c) of section 31-250; (5) the Commissioner of Developmental Services may represent the state in the leasing of residential property as part of the program developed pursuant to subsection (b) of section 17a-218, provided such residential property does not exceed two thousand five hundred square feet, for the community placement of persons eligible to receive residential services from the department; (6) the Commissioner of Mental Health and Addiction Services may represent the state in the leasing of residential units as part of a program developed pursuant to section 17a-455a, provided each such residential unit does not exceed two thousand five hundred square feet; and (7) the Connecticut Marketing Authority may represent the state in the leasing of land or markets under the control of the Connecticut Marketing Authority, and, except for the housing of offices or equipment in connection with the initial acquisition of an existing state mass transit system or the leasing of land by the Connecticut Marketing Authority for a term of one year or more in which cases the actions of the Department of Transportation and the Connecticut Marketing Authority shall be subject to the review and approval of the State Properties Review Board. The Commissioner of Administrative Services may establish and implement any procedures necessary for the commissioner to assume the commissioner's responsibilities as said sole bargaining agent for state realty acquisitions and shall perform the duties necessary to carry out such procedures. The Commissioner of Administrative Services may appoint, within the department's budget and subject to the provisions of chapter 67, such personnel deemed necessary by the commissioner to carry out the provisions of this section, including experts in real estate, construction operations, financing, banking, contracting, architecture and engineering. The Attorney General's office, at the request of the Commissioner of Administrative Services, shall assist the commissioner in contract negotiations regarding the purchase, lease or construction of real estate.

(e) The State Properties Review Board shall be within the Department of Administrative Services and shall have independent decision-making authority.

(f) The State Properties Review Board shall review real estate acquisitions, sales, leases and subleases proposed by the Commissioner of Administrative Services or proposed by the Chief Court Administrator pursuant to the authority delegated to the Chief Court Administrator by the Commissioner of Administrative Services, the acquisition, other than by condemnation, or the sale or lease of any property by the Commissioner of Transportation under subdivision (11) of section 13b-4, subject to section 4b-23 and subsection (h) of section 13a-73 and review, for approval or disapproval, any contract for a project described in subsection (h) of section 4b-91. Such review shall consider all aspects of the proposed actions, including feasibility and method of acquisition and the prudence of the business method proposed. The board shall also cooperate with and advise and assist the Commissioner of Administrative Services and the Commissioner of Transportation in carrying out their duties. The board shall have access to all information, files and records, including financial records, of the Commissioner of Administrative Services and the Commissioner of Transportation, and shall, when necessary, be entitled to the use of personnel employed by said commissioners. The board shall approve or disapprove any acquisition of development rights of agricultural land by the Commissioner of Agriculture under section 22-26cc. The board shall hear any appeal under section 8-273a and shall render a final decision on the appeal within thirty days thereafter. The written decision of the board shall be a final decision for the purposes of sections 4-180 and 4-183. The provisions of this section shall not apply to any airport, airport site or any part thereof operated by the Connecticut Airport Authority established pursuant to section 15-120bb.

(P.A. 75-425, S. 1, 57; P.A. 76-116, S. 2; 76-253, S. 1, 6; P.A. 77-614, S. 73, 610; P.A. 80-349, S. 3, 5; P.A. 81-384, S. 9, 13; 81-421, S. 4, 9; P.A. 82-446, S. 1, 4; P.A. 83-570, S. 2, 17; P.A. 84-98, S. 1; P.A. 85-301, S. 7, 13; 85-567, S. 4, 6; 85-613, S. 84, 154; P.A. 87-496, S. 20, 110; P.A. 88-28, S. 5, 8; P.A. 89-260, S. 3, 41; P.A. 91-124, S. 1; 91-174, S. 2, 16; 91-256, S. 9, 69; P.A. 92-154, S. 3, 23; P.A. 93-262, S. 75, 87; 93-293, S. 5, 11; P.A. 97-247, S. 2, 27; P.A. 98-235, S. 9, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-141, S. 8; 04-189, S. 1; P.A. 06-152, S. 1; P.A. 07-73, S. 2(b); 07-141, S. 19; Sept. Sp. Sess. P.A. 09-7, S. 93, 139; P.A. 11-51, S. 52; 11-84, S. 21; 11-242, S. 51; P.A. 12-168, S. 1, 2; P.A. 13-247, S. 205.)

History: P.A. 76-116 conditionally exempted labor commissioner from provisions of Subsec. (d) regarding real estate acquisition, construction or leasing; P.A. 76-253 conditionally exempted transportation department from provisions of Subsec. (d) regarding real estate, made attorney general's participation in contract negotiations under Subsec. (d) conditional upon commissioner's request and made state properties review board an independent body; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 80-349 gave properties review board power to approve or disapprove agriculture department's acquisition of development rights of agricultural land; P.A. 81-384 removed reference to Sec. 32-23e from Subsec. (d); P.A. 81-421 amended Subsec. (d) by deleting some references to sections dealing with matters transferred to the jurisdiction of the commissioner of transportation; P.A. 82-446 required the state properties review board to review certain acquisitions and contracts by the department of transportation; P.A. 83-570 amended section to make reference to exemption for certain acquisitions and settlements by department of transportation under Sec. 13a-73; P.A. 84-98 amended Subsec. (d) to permit the Connecticut marketing authority to represent the state in the leasing of land or markets under the control of the authority; P.A. 85-301 amended Subsec. (d) by adding provision that the legislative management committee may represent the state in the planning and construction of the legislative office building and related facilities; P.A. 85-567 amended Subsec. (b) to increase maximum yearly amount of per diem fees for board members from $12,500 to $25,0000 and the daily rate from $100 to $150; P.A. 85-613 made technical changes, deleting reference to Secs. 10-325, 10-328 and 10-328a in Subsec. (d); P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 88-28 added the provision allowing the commissioner of mental retardation to represent the state in the leasing of certain property; Sec. 4-26a transferred to Sec. 4b-3 in 1989; P.A. 89-260 in Subsec. (d) deleted reference to Sec. 10a-81 which was repealed by Sec. 40 of the act; P.A. 91-124 in Subsec. (f) deleted the requirement that the properties review board review the selection and contract with any architect or engineer; P.A. 91-174 in Subsec. (d) added the provision concerning the leasing of real estate for the University of Connecticut Health Center; P.A. 91-256 deleted an obsolete reference to Sec. 10a-129; P.A. 92-154 amended Subsec. (d) to change a reference to the board of trustees of The University of Connecticut to the board of trustees of a constituent unit of the state system of higher education and to change a reference to The University of Connecticut Health Center to such constituent unit; P.A. 93-262 removed reference to Sec. 17-3 in Subsec. (d), effective July 1, 1993; P.A. 93-293 deleted reference to repealed Sec. 10a-145 in Subsec. (d), effective July 1, 1993; P.A. 97-247 made a technical change in Subsec. (d), effective July 1, 1997; P.A. 98-235 increased board members' compensation from $150 per diem to $200 per diem and raised chairman's maximum annual compensation from $25,000 to $30,000, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-141 amended Subsec. (f) to require the board to review sales, leases and subleases proposed by the Commissioner of Public Works and review for approval or disapproval any contract for a project described in Sec. 4b-91(h); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-152 amended Subsec. (d) by authorizing Chief Court Administrator to represent the state in providing for space as part of contract for alternative incarceration program and by making technical changes, effective June 6, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-141 amended Subsec. (f) to add provisions re hearings and decisions on any appeal under Sec. 8-273a, effective June 25, 2007, and applicable to property acquired on or after that date; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to eliminate authority to employ secretary, clerk and such employees as board shall deem necessary, amended Subsec. (d) to expand Chief Court Administrator's authority to represent state in providing space under new or existing contract for alternative incarceration program or program developed pursuant to Secs. 46b-121i to 46b-121l and amended Subsec. (e) to place the board within Department of Administrative Services with independent decision-making authority, effective October 5, 2009; P.A. 11-51 amended Subsec. (d) to replace Commissioner of Public Works with Commissioner of Administrative Services re acquisitions and leasing and Commissioner of Construction Services re construction and development and add Subdiv. (1) to (6) designators and amended Subsec. (f) to replace Commissioner of Public Works with Commissioner of Administrative Services, effective July 1, 2011; P.A. 11-84 amended Subsec. (f) to change reference to Sec. 13b-4(12) to reference to Sec. 13b-4(11) and to add exception re airport, airport site or part thereof operated by Connecticut Airport Authority, effective July 1, 2011; P.A. 11-242 amended Subsec. (d) by adding Subdiv. (1) to (7) designators and by permitting Commissioner of Mental Health and Addiction Services to represent the state in leasing of residential units as part of a program developed pursuant to Sec. 17a-455a; P.A. 12-168 amended Subsec. (d)(2) by designating existing provision re space for Court Support Services Division as Subpara. (A) and adding Subpara. (B) authorizing Chief Court Administrator to represent state in providing for other real estate needs of Judicial Branch when delegated authority to do so by Commissioner of Administrative Services, and amended Subsec. (f) by requiring board to review acquisitions, sales, leases and subleases proposed by Chief Court Administrator pursuant to authority delegated by Commissioner of Administrative Services, effective July 1, 2012; P.A. 13-247 amended Subsec. (d) by deleting provisions re authority of Commissioner of Construction Services, adding provisions re authority of Commissioner of Administrative Services re construction and development, and making technical and conforming changes, effective July 1, 2013.

Annotation to former section 4-26a:

Cited. 9 CA 514.



Section 4b-4 - (Formerly Sec. 4-26f). Filing of statements of financial interests.

Each nonclerical employee in the unit in the Department of Administrative Services that is responsible for acquiring, leasing and selling real property on behalf of the state and each member of the State Properties Review Board shall file, with the Office of State Ethics, a statement of financial interests pursuant to the provisions of section 1-83.

(P.A. 75-425, S. 6, 57; P.A. 87-570, S. 4, 5; 87-589, S. 75, 87; P.A. 88-109; P.A. 05-183, S. 31; Sept. Sp. Sess. P.A. 09-7, S. 140; P.A. 11-51, S. 44; P.A. 13-263, S. 8; P.A. 14-188, S. 15.)

History: P.A. 87-570 applied restrictions to “any person employed by the department of administrative services as a leasing agent or as an immediate supervisor of a leasing agent”, required such employees to file with department and state ethics commission, and required state properties review board members and employees to file with state ethics commission instead of secretary of the state's office; P.A. 87-589 made technical change, substituting public works department for administrative services department; P.A. 88-109 deleted the references to leasing agents and substituted nonclerical employee, added requirements concerning the financial statement and added Subsec. (b) re violations of the section; Sec. 4-26f transferred to Sec. 4b-4 in 1989; P.A. 05-183 amended Subsec. (a) to replace “State Ethics Commission” with “Office of State Ethics”, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to eliminate references to employees of State Properties Review Board, make technical changes and replace provisions requiring filing of financial statement with provision requiring filing of statement of financial interests pursuant to Sec. 1-83, effective October 5, 2009; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; P.A. 13-263 amended Subsec. (a) to delete requirements re board members to file statement with board and department employees to file statement with department, effective July 11, 2013; P.A. 14-188 deleted former Subsec. (b) re applicability of Secs. 1-82, 1-82a and 1-88, deleted Subsec. (a) designator and deleted provision re prohibition on involvement of department employees in enterprises doing business with state or real estate acquisition or development enterprises, effective June 12, 2014.



Section 4b-5 - (Formerly Sec. 4-26g). Expenses of the Properties Review Board.

Reasonable expenses of the Properties Review Board shall be paid from the budget of the Department of Administrative Services.

(P.A. 75-425, S. 7, 57; Sept. Sp. Sess. P.A. 09-7, S. 141.)

History: Sec. 4-26g transferred to Sec. 4b-5 in 1989; Sept. Sp. Sess. P.A. 09-7 eliminated provision requiring reasonable expenses of board and its employees to be paid from budget of the board upon its approval and provided that reasonable expenses of board shall be paid from budget of Department of Administrative Services, effective October 5, 2009.



Section 4b-11 - (Formerly Sec. 4-24). Supervision of state property. Trespass upon state property. Penalty.

The board of trustees of each state institution shall have the supervision, care and control of all property used in connection with such institution; the Commissioner of Emergency Services and Public Protection shall have the supervision, care and control of all property used in connection with the Division of State Police within the Department of Emergency Services and Public Protection located outside the city of Hartford; the Joint Committee on Legislative Management of the General Assembly shall have the supervision, care and control of the State Capitol building and grounds, the Legislative Office Building and parking garage and grounds and related structures and facilities; the Office of the Chief Court Administrator shall have the supervision, care and control of all property where the Judicial Department is the primary occupant and of the building and grounds of the State Library and Supreme Court and shall establish policies and procedures governing such supervision, care and control. For the purposes of this section, the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts. Such board of trustees and said commissioner may make regulations for the maintenance of order on, and the safeguarding and use of, any such property, subject to the direction and supervision of the Commissioner of Administrative Services. Any person who trespasses upon such property shall be subject to the penalty for criminal trespass, as provided in sections 53a-107 to 53a-109, inclusive, or simple trespass, as provided in section 53a-110a. Any person who violates any regulation concerning the use of such property shall be fined not more than five hundred dollars or imprisoned not more than three months, or both.

(1949 Rev., S. 261; September, 1957, P.A. 11, S. 5; P.A. 75-316, S. 17; P.A. 77-614, S. 73, 486, 610; P.A. 84-109, S. 1; 84-436, S. 2, 12; P.A. 85-301, S. 4, 5, 13; P.A. 87-496, S. 9, 110; P.A. 89-82, S. 6, 11; P.A. 92-130, S. 1, 10; P.A. 93-206, S. 1, 16; P.A. 95-220, S. 1, 6; P.A. 04-62, S. 1; P.A. 11-51, S. 91.)

History: P.A. 75-316 replaced state library committee with state library board; P.A. 77-614 substituted commissioner of administrative services for public works commissioner and commissioner of public safety for commissioner of state police and made the department of state police the division of state police within the department of public safety, effective January 1, 1979; P.A. 84-109 provided that the state library board share the supervision, care and control of the building and grounds of the state library and supreme court with “the chief justice of the supreme court”, required that mutually agreeable policies and procedures governing such supervision, care and control be established, and provided that the commissioner of administrative services shall resolve disputed issues if the state library board and the chief justice are unable to establish mutually agreeable policies and procedures; P.A. 84-436 added provision that the office of the chief court administrator shall have the supervision, care and control of all property where the judicial department is the primary occupant and may make regulations in connection therewith, and added definition of “judicial department”, effective July 1, 1985; P.A. 85-301 added provision that the legislative management committee shall have the supervision, care and control of the state capitol building and grounds, temporary legislative office buildings and the legislative office building and grounds and related facilities, during and after construction; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-24 transferred to Sec. 4b-11 in 1989; P.A. 89-82 made technical changes re buildings under supervision of legislative management committee and deleted obsolete references to temporary legislative office buildings and construction of legislative office building; P.A. 92-130 required public safety commissioner to have supervision, care and control of property used in connection with division of fire and building safety; P.A. 93-206 substituted division of fire, emergency and building services for division of fire and building safety, effective July 1, 1993; P.A. 95-220 transferred supervision care and control of building and grounds of State Library and Supreme Court from State Library Board and Chief Justice to Office of Chief Court Administrator and deleted reference to Office of Chief Court Administrator and board re making regulations for maintenance of order on property subject to supervision of Public Works Commissioner, effective July 1, 1995; P.A. 04-62 increased the penalty for trespass upon state property from a fine of not more than $100 or a term of imprisonment of not more than three months, or both, to the penalty for criminal trespass or simple trespass and increased the fine for violation of any regulation concerning the use of such property from not more than $100 to not more than $500, effective May 10, 2004; P.A. 11-51 deleted reference to Division of Fire, Emergency and Building Services, changed “within the Department of Public Safety” to “within the Department of Emergency Services and Public Protection” and changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, effective July 1, 2011 (Revisor's note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51, S. 134).



Section 4b-12 - (Formerly Sec. 4-133). Control of certain state property in Hartford. Control of leased state property outside Hartford.

The Commissioner of Administrative Services shall have the supervision, care and control of the State Office Building, the state police buildings located in the city of Hartford, any state-owned building designated by the Governor, except as otherwise provided by law, and the premises held under lease or rental by the state, except as otherwise provided by law, but shall make no permanent material change in the structure or ornamentation of said buildings affecting their symmetry or architecture unless authorized by an act of the General Assembly. All premises of property leased or rented by the state or by any officer, department, institution, board, commission or council of the state government and located outside the city of Hartford shall be under the control and management of the administrative head of the department or agency using or occupying such leased or rented premises, except as otherwise provided in subsection (b) of section 4a-2.

(1949 Rev., S. 204, 205; March, 1950, 1953, S. 1900d; 1963, P.A. 362; February, 1965, P.A. 438, S. 1; P.A. 76-192, S. 2; P.A. 77-614, S. 73, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-364, S. 2, 4; P.A. 87-496, S. 35, 110; P.A. 88-116, S. 2; P.A. 96-235, S. 2, 19; P.A. 11-51, S. 44.)

History: 1963 act changed jurisdiction of commissioner to regulate parking from state capitol and state office building grounds to any property owned by the state under his supervision; 1965 act gave commissioner jurisdiction over any state-owned buildings designated by the governor; P.A. 76-192 enacted exception to provisions of Subsec. (a); P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services and made department of state police a division within the department of public safety; P.A. 81-364 repealed provision making administrative services commissioner responsible for maintenance of state capitol building and grounds; P.A. 87-496 replaced commissioner of administrative services with commissioner of public works; P.A. 88-116 added provision transferred from Sec. 4-132 re control and management of property leased or rented by the state or a state entity, transferred remaining provisions of former Subsec. (a), re parking regulations, to Sec. 4-27a, and transferred former Subsec. (b), re height of buildings adjacent to Capitol, to new Sec. 4b-65; Sec. 4-133 transferred to Sec. 4b-12 in 1989; P.A. 96-235 added exception re Sec. 4b-1(b), effective June 6, 1996; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011 (Revisor's note: A reference to “subsection (b) of section 4b-1” was changed editorially by the Revisors to “subsection (b) of section 4a-2” to conform with changes made by P.A. 11-51, S. 43, 51).

Annotations to former section 4-133:

Former section cited. 124 C. 33. Cited. 140 C. 124.



Section 4b-13 - (Formerly Sec. 4-27a). Parking areas on state property. Programs to encourage state employees to use mass transportation.

(a) The Commissioner of Administrative Services may establish policies and procedures for the maintenance of order on and the use of parking areas on any property owned by the state or under the supervision of said commissioner, except as provided in sections 2-71h, 10a-79, 10a-92 and 10a-139 and except for properties under the supervision, care and control of the Chief Court Administrator. Any person violating any such policy or procedure shall be fined not more than seventy-five dollars and the vehicle in violation of such policy or procedure may be towed, provided there is conspicuous signage giving notice of such towing and indicating where the vehicle will be stored, how the vehicle may be redeemed and any costs or fees that may be charged. The enforcement of any such policy or procedure shall be by special policemen appointed under section 29-18 and by Department of Administrative Services buildings and grounds patrol officers, except that only such special policemen may tow, or cause the towing of, such vehicles.

(b) The Chief Court Administrator may establish policies and procedures for the maintenance of order and the use of parking areas on any property under the supervision, care and control of the Chief Court Administrator. Such policies and procedures may provide that any vehicle parked on such property in violation of such policies and procedures shall be towed.

(c) Each state agency shall develop a program to encourage its employees to use mass transportation. Such program shall address the feasibility of restricting the amount of free parking by at least ten per cent for those state employees who work in urban areas and for providing such employees with subsidies to ride mass transportation. Each state agency shall submit its program to the Department of Administrative Services. For the purposes of this subsection, “state agency” means each state department, office or other agency of the state; and “urban area” means any town or city having a population of seventy-five thousand or more or any town or city in which one hundred or more state employees are employed at the same site. The Secretary of the Office of Policy and Management, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, after receipt of and pursuant to each state agency’s plan to determine the amount and process by which a state employee may obtain a subsidy.

(1971, P.A. 458, S. 1, 2; P.A. 88-116, S. 3; P.A. 90-171; P.A. 91-148, S. 2, 3; P.A. 92-41, S. 1, 3; P.A. 93-123, S. 1, 2; 93-312, S. 6, 7; P.A. 94-169, S. 1, 20; May 25 Sp. Sess. P.A. 94-1, S. 4, 130; P.A. 95-220, S. 2, 6; P.A. 96-28, S. 1, 2; P.A. 03-202, S. 1; P.A. 11-51, S. 44; P.A. 14-187, S. 44; P.A. 15-42, S. 8.)

History: P.A. 88-116 inserted new Subsec. (a), re parking regulations, which was transferred from Sec. 4-133, relettering former Subsecs. accordingly; Sec. 4-27a transferred to Sec. 4b-13 in 1989; P.A. 90-171 added a new Subsec. (d) requiring each state agency to develop a program to encourage its employees to use mass transportation; P.A. 91-148 in Subsec. (d) added a requirement that each state agency consider the effect of charging their employees for parking, changed date of the report from January 1, 1991, to January 1, 1992, and changed definition of urban area to include a town or city where one hundred or more state employees are employed at the same site; P.A. 92-41 repealed Subsecs. (b) and (c) re state employee parking, relettering remaining Subsecs. accordingly, effective July 1, 1995; P.A. 93-123 amended Subsec. (a) by changing applicability from property owned by the state and under supervision of commissioner to property so owned or under such supervision, adding references to Secs. 10a-79, 10a-92 and 10a-139, excepting parking areas of public educational institutions and increasing fine from $50 to $75, effective June 14, 1993; P.A. 93-312 changed effective date of P.A. 92-41 applicable with respect to this section from July 1, 1995, to July 1, 1994, effective July 1, 1993; P.A. 94-169 amended Subsec. (a) to provide exception for properties under supervision of chief court administrator, state library board and the chief justice under Sec. 4b-11, effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical changes, effective July 1, 1994; P.A. 95-220 removed reference to properties under supervision, care and control of State Library Board and Chief Justice, effective July 1, 1995; P.A. 96-28 amended Subsec. (a) to authorize towing of vehicles in violation of regulations and to authorize Department of Public Works buildings and grounds patrol officers to enforce such regulations, except for towing of such vehicles, effective April 30, 1996; P.A. 03-202 added new Subsec. (b) re maintenance of order and use of parking areas on property under supervision, care and control of the Chief Court Administrator and redesignated existing Subsec. (b) as Subsec. (c), making technical changes therein; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011; P.A. 14-187 amended Subsec. (a) by replacing references to regulations with references to policies and procedures and making technical changes, effective June 11, 2014; P.A. 15-42 amended Subsec. (a) to add provision re signage giving notice of towing.



Section 4b-14 - (Formerly Sec. 4-130). Flags on state buildings.

The Commissioner of Administrative Services shall cause the national and the state flags to be displayed on the State Armory, State Office Building, state police building and the State Library in Hartford, from sunrise to sunset of each day.

(1949 Rev., S. 191; March, 1950, S. 64d; P.A. 77-614, S. 73, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-472, S. 5, 183; P.A. 11-51, S. 53.)

History: P.A. 77-614 and P.A. 78-303 replaced jurisdiction of public works commissioner with that of commissioner of administrative services, effective October 1, 1977, and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-472 eliminated requirement that commissioner cause flags to be displayed on state capitol; Sec. 4-130 transferred to Sec. 4b-14 in 1989; P.A. 11-51 replaced “commissioner” with “Commissioner of Administrative Services”, effective July 1, 2011.

See Sec. 2-71h(c) re display of flags on State Capitol.



Section 4b-14a - Display or use of certain United States or Connecticut state flags. Manufacturing requirement.

Any United States or Connecticut state flag (1) displayed on or in any public building owned or leased by the state, or used for the purposes of sections 3-2b, 4b-14, 9-237 or 51-27g, and (2) purchased after July 1, 2009, shall be manufactured in the United States.

(P.A. 09-224, S. 5.)

History: P.A. 09-224 effective July 1, 2009.



Section 4b-15 - Policy to reduce use of disposable and single-use products and to separate and collect recyclable items.

Each state agency having care, control and supervision of state property, including the Judicial Department and the Joint Committee on Legislative Management of the General Assembly, shall implement a policy for each facility under its care, control or supervision to (1) reduce the use of disposable and single-use products, and (2) separate and collect items designated as either suitable or required for recycling pursuant to section 22a-241b. Each such state agency shall post such policy on its Internet web site.

(P.A. 88-231, S. 4; P.A. 89-385, S. 9; P.A. 90-230, S. 8, 101; P.A. 96-163, S. 3; P.A. 11-51, S. 54; 11-80, S. 6; P.A. 12-205, S. 10; P.A. 13-264, S. 8.)

History: P.A. 89-385 amended Subsec. (a) by changing the deadline for report from January 1, 1991, to October 1, 1990, and further required the plan to provide for reduction of the use of disposable and single-use products; P.A. 90-230 corrected an internal reference in Subsec. (a); P.A. 96-163 amended Subsec. (b) to require submission of recycling plan to the Commissioner of Environmental Protection instead of the defunct Municipal Solid Waste Recycling Advisory Council; P.A. 11-51 amended Subsec. (a) to delete reference to October 1, 1990, and to replace “Commissioner of Public Works” with “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-205 deleted former Subsec. (b) re submission of report on implementation of recycling plan and former Subsec. (c) re white paper recycling program, and amended remaining provisions to delete Subsec. (a) designator and replace requirements re plan with requirements re policy, effective July 1, 2012; P.A. 13-264 deleted reference to plan adopted under Sec. 4a-67b in Subdiv. (1), effective July 11, 2013.



Section 4b-15a - Cleaning products in state buildings.

On or after October 1, 2007, no person shall use a cleaning product inside a building owned by the state unless such cleaning product meets guidelines or environmental standards set by a national or international environmental certification program approved by the Department of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection. Such cleaning product shall, to the maximum extent possible, minimize the potential harmful impact on human health and the environment. For purposes of this section, “cleaning product” does not include any: (1) Disinfectant, disinfecting cleaner, sanitizer or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act, 7 USC 136 et seq., or (2) product for which no guideline or environmental standard has been established by any national or international certification program approved by the Department of Administrative Services, or which is outside the scope of or is otherwise excluded under guidelines or environmental standards established by such national or international certification program.

(P.A. 07-100, S. 1; P.A. 08-186, S. 2; P.A. 11-80, S. 1.)

History: P.A. 08-186 excluded from term “cleaning product” any product for which no guideline or environmental standard has been established or which is outside the scope of or otherwise excluded under certain guidelines or environmental standards, effective June 12, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 4b-15b - Indoor air quality in buildings purchased or leased by the state.

(a) Prior to acceptance of all or part of any building under a lease, lease renewal or purchase, where such premises are to be occupied by state employees or others, each state department shall provide for an inspection of the premises and shall develop a protocol for periodic assessment and remediation of indoor air quality issues in such facility. Such protocol shall include the best practices for commercial office space and shall include all applicable provisions of the Environmental Protection Agency's Indoor Air Quality Tools for Schools Program.

(b) Each lease agreement entered into on and after July 1, 2007, by any state department to lease all or part of any building to be occupied by state employees or others shall contain a provision requiring the lessor to make all necessary efforts during the term of the lease agreement to maintain the structure and mechanical systems of the building as necessary to sustain the indoor air quality in the building to the levels in existence at the time the premises were accepted and to carry out the indoor air quality protocol established under subsection (a) of this section.

(c) The provisions of this section shall not apply to any building leased or owned by the Department of Transportation that the department does not use for office space.

(P.A. 07-124, S. 1; P.A. 08-101, S. 4.)

History: P.A. 07-124 effective July 1, 2007; P.A. 08-101 added Subsec. (c) re exemption for building leased or owned by Department of Transportation that is not used for office space.



Section 4b-16 - Outdoor luminaires on the grounds of state buildings or facilities.

(a) As used in this section:

(1) “Fixture” means the assembly that holds a lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror and a refractor or lens;

(2) “Restricted uplight luminaire” means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire's lowest light-emitting part other than a 0.5 per cent maximum incidental uplight from reflection off mounting hardware;

(3) “Glare” means direct light emitting from a luminaire that causes reduced vision or momentary blindness;

(4) “Illuminance” means the level of light measured at a surface;

(5) “Lamp” means the component of a luminaire that produces the light;

(6) “Light trespass” means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located;

(7) “Lumen” means a unit of measurement of luminous flux;

(8) “Luminaire” means the complete lighting unit, including the lamp and the fixture;

(9) “Permanent outdoor luminaire” means any luminaire or system of luminaires that is outdoors and intended to be used for seven days or longer; and

(10) “State funds” means any bond revenues or any money appropriated or allocated by the General Assembly.

(b) Except as provided in subsection (c) of this section, no state funds shall be used to install or replace a permanent outdoor luminaire for lighting on the grounds of any state building or facility unless (1) the luminaire is designed to maximize energy conservation and to minimize light pollution, glare and light trespass, (2) the luminaire's illuminance is equal to the minimum illuminance adequate for the intended purpose of the lighting, and (3) for a luminaire with a rated output of more than one thousand eight hundred lumens, such luminaire is a restricted uplight luminaire.

(c) The provisions of subdivision (3) of subsection (b) of this section shall not apply to luminaires located on the grounds of any correctional institution or facility administered by the Commissioner of Correction, required by federal regulations, required for storm operation activities performed by the Department of Transportation, required to illuminate either the state flag or the flag of the United States or in a lighting plan for a Department of Transportation facility where less than twenty-five per cent of the luminaires are to be replaced. The Commissioner of Administrative Services, or the commissioner's designee, may waive the provisions of subdivision (3) of subsection (b) of this section with respect to luminaires on the grounds of any other state building or facility when, after a request for such a waiver has been made and reviewed, the commissioner or the commissioner's designee determines that such a waiver is necessary for the lighting application. Requests for such a waiver shall be made to the commissioner or the commissioner's designee in such form as the commissioner shall prescribe and shall include, without limitation, a description of the lighting plan, a description of the efforts that have been made to comply with the provisions of subdivision (3) of subsection (b) of this section and the reasons such a waiver is necessary. In reviewing a request for such a waiver, the commissioner or the commissioner's designee shall consider design safety, costs and other factors deemed appropriate by the commissioner or the commissioner's designee.

(d) The provisions of this section shall not apply to the installation or replacement of luminaires for which the Secretary of the Office of Policy and Management (1) conducts a life-cycle cost analysis of one or more luminaires that meet the requirements set forth in subsection (b) of this section and one or more luminaires that do not meet such requirements, and (2) certifies that a luminaire which meets such requirements is not cost effective and is not the most appropriate alternative based on the life-cycle cost analysis.

(P.A. 06-86, S. 1; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 06-86 effective July 1, 2006; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (c), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2013.



Section 4b-17 - Capitol Area System. Purchase by state. Nonwaiver of sovereign immunity. Operation of system. Authority of Commissioner of Administrative Services. Public works heating and cooling energy revolving account. Invoice and collection of costs. Review of purchase. Resale to third party.

(a) The Commissioner of Administrative Services, on behalf of the state, may purchase from TEN Companies, Inc., in accordance with the Asset Purchase Agreement dated November 4, 2008, by and among the state, acting by and through the Commissioner of Administrative Services, and TEN Companies, Inc., which Asset Purchase Agreement is hereby ratified and approved, the district heating and cooling system that provides heating and cooling service to state facilities within the Capitol District and to other nonstate facilities, as listed in the Asset Purchase Agreement dated November 4, 2008, and which is known as the Capitol Area System, including all assets and property necessary for the operation of said system, as described in the Asset Purchase Agreement dated November 4, 2008. The commissioner may assume all vendor contracts, customer contracts, supplier agreements, and third-party contracts with regard to said system. The commissioner may undertake any obligation and enter into any agreement to accomplish any transaction that is necessary to carry out the provisions of this section or said Asset Purchase Agreement, including the grant or acceptance of any release set forth in said Asset Purchase Agreement.

(b) To the extent any provision in an agreement executed or assumed by the commissioner pursuant to subsection (a) of this section may be interpreted as waiving the sovereign immunity of the state, including, without limitation, indemnification provisions, such provision is effective and enforceable against the state solely in accordance with its specific terms. Nothing in this subsection shall be construed as a waiver of the sovereign immunity of the state in any other context.

(c) In order to operate the Capitol Area System, the commissioner may: (1) Furnish, from plants located in the city of Hartford, heat or air conditioning, or both, by means of steam, heated or chilled water or other medium; (2) lay and maintain mains, pipes or other conduits; (3) erect such other fixtures as are, or may be, necessary or convenient in and on the streets, highways and public grounds of said city, for the purpose of carrying steam, heated or chilled water or other medium from such plants to the location to be served and returning the same; and (4) lease to one or more corporations formed or specially chartered for the purpose of furnishing heat or air conditioning, or both, one or more of such plants or distribution systems owned by it and constructed or adapted for either or both such purposes.

(d) The Commissioner of Administrative Services may perform all obligations of the state relating to or arising from any agreement between the state and TEN Companies, Inc.

(e) The Commissioner of Administrative Services may (1) enter into contracts with third parties for the procurement of energy products and services or for the operation and maintenance of, and repairs and improvements to, the Capitol Area System; (2) provide energy products and services, as produced from said system or distributed by said system, to any buildings owned by, or leased to, the state or any instrumentality of the state; (3) sell energy products and services, as produced from said system or distributed by said system, to the owners or tenants of buildings not owned by the state; (4) occupy and use rights-of-way necessary to own, maintain, repair, improve and operate said system in and on the streets, highways and public grounds of the city of Hartford, on all property owned by the state and on property where the system is located, and to serve public and private end use customers; (5) lay and maintain mains, pipes or other conduits, and erect such other fixtures as are, or may be, necessary or convenient in and on the streets, highways and public grounds of said city, for the purpose of carrying energy products to the location to be served and returning the same; and (6) enter into contracts with third parties for the procurement of other products and services, and provide or sell other products or services to the state or to the owners or tenants of buildings not owned by the state, that are being produced, provided or distributed through said system, or any part thereof, prior to, or as of, April 23, 2009.

(f) The Commissioner of Administrative Services may: (1) Grant easements with respect to land owned by the state in connection with the operation of the Capitol Area System, subject to the approval of the agency having supervision of the care and control of such land and the State Properties Review Board; (2) acquire easements with respect to land not owned by the state in connection with said system, subject to the approval of the State Properties Review Board; (3) enter into leases for any type of space or facility necessary to meet the needs of operating said system, subject to the approval of the State Properties Review Board; and (4) when the General Assembly is not in session, the commissioner may, subject to the provisions of section 4b-23, purchase or acquire for the state any land, or interest therein, if such action is necessary for the operation of said system. The commissioner shall provide notice of any easement granted pursuant to subdivision (1) of this subsection to the chief elected official of the municipality and the members of the General Assembly representing the municipality, in which such land is located.

(g) The Commissioner of Administrative Services may establish and administer an account to be known as the public works heating and cooling energy revolving account, which shall be used for: (1) The deposit of receipts from the sale of Capitol Area System energy products and services to state agencies or to the owners or tenants of buildings not owned by the state; and (2) for the payment of expenses related to the operation, maintenance, repair and improvement of the Capitol Area System. The commissioner may expend funds necessary for all reasonable direct expenses related to said account.

(h) For the provision of energy products and services, the Commissioner of Administrative Services shall periodically invoice and collect a pro rata share of the costs described in this subsection from each state agency and owner or tenant of the buildings on the Capitol Area System that are not owned by the state, to the extent not prohibited by contracts in effect as of November 4, 2008. The Commissioner of Administrative Services shall periodically submit proposed rate setting methods and proposed rates to the Secretary of the Office of Policy and Management for the secretary's approval. No such method or rate shall be effective without the secretary's approval. Rates shall be based on: (1) A pro rata share of all costs of acquiring the system, including all costs for legal and consultant services; (2) a pro rata share of the cost of such energy products or services, whether produced by the state or purchased from third parties; (3) a pro rata share of any and all costs of operating, maintaining and repairing said system, including the cost of services provided by vendors and the cost of equipment; (4) a pro rata share of an amount determined to be necessary for long-term capital improvements or replacement, which amount shall be specifically identified in the public works heating and cooling energy revolving account, and allocated for long-term capital improvements or replacement; (5) a pro rata share of the Department of Administrative Services' personnel costs related to the operation, maintenance, repair and improvement of the Capitol Area System, provided not more than one full-time employee of the department shall be allocated to the system; and (6) a pro rata share of the cost of other products or services incurred and permitted by this section. Not more than forty-five days after receipt of a proposed rate setting method or a proposed rate from the commissioner, the Secretary of the Office of Policy and Management shall approve or disapprove such proposed method or rate. If the secretary fails to act on such proposed method or rate within such period, the commissioner's proposal shall be deemed to have been approved. On a quarterly basis, the Commissioner of Administrative Services shall transmit to the General Fund any portion of the costs that are attributable to the provisions of subdivision (1) of this subsection.

(i) Nothing in this section shall be construed to limit the use of the Capitol Area System by the state to its use or functional capacity as of the date of its purchase by the state.

(j) Except as expressly required by the provisions of this section, the acquisition of the Capitol Area System by the Commissioner of Administrative Services, and any transaction necessary for such acquisition, shall not be subject to any other review, approval or authorization by any other state agency, board, department or instrumentality and shall not be subject to any otherwise applicable sales or conveyance tax or taxes.

(k) Nothing in this section shall be construed to prohibit the state from reselling the Capitol Area System to a third party if it is determined that such resale is in the best interest of the state.

(P.A. 09-15, S. 1; P.A. 11-51, S. 44.)

History: P.A. 09-15 effective April 23, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-21 - (Formerly Sec. 4-26). Purchase, sale or exchange of land for the state. Process for disposition of surplus state property.

(a)(1) Notwithstanding any provision of the general statutes, the Commissioner of Administrative Services may purchase or acquire real property, interests in real property, and other rights in land or water or interest in any such right, on behalf of any state agency that does not otherwise possess the statutory authority to make such purchase or acquisition. Any such purchase or acquisition shall be subject to the approval of the Secretary of the Office of Policy and Management, the State Properties Review Board and the Attorney General.

(2) The Commissioner of Administrative Services, with the approval of the State Properties Review Board, may give or obtain an option upon any land or interest therein which is not under the control of the trustees of any state institution, the State Board of Education or the Commissioner of Correction when such action seems advisable.

(3) The University of Connecticut may purchase or acquire for the state and may dispose of or exchange any land or interest therein directly.

(b) Any state agency, department or institution having custody and control of land, an improvement to land or interest in land, belonging to the state, shall inform the Secretary of the Office of Policy and Management and the municipality where the land is located, in writing, not less than six months before the date when the agency, department or institution anticipates such land, improvement or interest or any part thereof is not needed by the agency, department or institution. Upon receipt of such notification, the secretary, at his or her discretion, shall determine whether the agency, department or institution shall retain custody and control of such land, improvement or interest, or whether such responsibility shall be transferred to the Department of Administrative Services, along with any available funds specifically related to the personnel and other operating expenses required for the maintenance of such land, improvement or interest, and shall notify all state agencies, departments and institutions that such land, improvement or interest is available.

(c) Not later than thirty days after receipt of such notification from the secretary, the following agencies shall determine and notify the secretary in writing if the land, improvement or interest serves the following needs: (1) The Commissioner of Economic and Community Development, whether it can be used or adapted for economic development or exchanged for property that can be used for economic development; (2) the Commissioner of Transportation, whether it can be used for transportation purposes; (3) the Commissioner of Energy and Environmental Protection, whether it can be used for open space purposes or to otherwise support the department’s mission; (4) the Commissioner of Agriculture, whether it can be used for farming or agricultural purposes; (5) the Commissioner of Veterans’ Affairs, whether it can be used for veterans’ housing; (6) the Commissioner of Children and Families, whether it can be used to support the department’s mission; (7) the Commissioner of Developmental Services, whether it can be used to support the department’s mission; (8) the Commissioner of Administrative Services, whether it can be used to house state agencies or can be leased; and (9) the Commissioner of Housing, whether it can be used as an emergency shelter or transitional living facility for homeless persons, or used for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income. Not later than thirty days after receipt of such notification from the secretary, any state agency, department or institution that is interested in utilizing the land, improvement or interest shall submit a plan to the secretary that sets forth the proposed use for the land, improvement or interest and a budget and timetable for such use. If one or more agencies, departments or institutions submit a plan for such land, improvement or interest to the secretary within such thirty-day period, the secretary shall analyze such agency, department or institution plan or plans and determine whether custody and control of the land, improvement or interest shall be transferred to one of such agencies, departments or institutions, in which case the agency, department or institution having custody of the land, improvement or interest shall make such transfer.

(d) If the secretary determines that such land, improvement or interest or part thereof was purchased or improved with proceeds of tax exempt obligations issued or to be issued by the state, the secretary shall notify the Treasurer. If the secretary determines that such land, improvement, interest or part thereof may properly be treated as surplus, the secretary shall, upon the request of the municipality where the land, improvement or interest is located, hold an informational public meeting in such municipality to inform the public about the process for the disposition of surplus property, to provide a description of the land, improvement or interest at issue, to inform the public of its right to submit written comments under section 4b-47 and to allow members of the public the opportunity to comment at the meeting. After holding such meeting, the secretary shall notify the Commissioner of Administrative Services of the secretary’s determination regarding whether such land, improvement or interest may be treated as surplus.

(e) After receiving notification from the secretary that such land, improvement or interest may be treated as surplus, the Commissioner of Administrative Services shall offer to convey such land, improvement or interest to the municipality in which the land, improvement or interest is located, including, but not limited to, by selling, leasing, exchanging or entering into agreements concerning such land, improvement or interest, provided (1) prior to such conveyance, the municipality by vote of its legislative body accepts such conveyance, and (2) a resolution of such municipal action, verified by the clerk of the municipality, is delivered to the Commissioner of Administrative Services not more than one hundred twenty days after receiving notice from the commissioner regarding the proposed conveyance. If the municipality fails to deliver such resolution to the commissioner within such one-hundred-twenty-day period, the municipality shall be deemed to have declined the proposed conveyance, provided the commissioner may extend the one-hundred-twenty-day period deadline by not more than an additional sixty days. The municipality shall waive all rights to purchase the land, improvement, interest or part thereof if the municipality declines or is deemed to have declined the conveyance of such land, improvement, interest or part thereof.

(f) If the municipality declines or is deemed to have declined the conveyance of the property, the Commissioner of Administrative Services may sell, exchange or lease, or enter into agreements concerning, such land, improvement, interest or part thereof, after (1) notifying (A) the municipality or municipalities in which such land, improvement or interest is located, (B) the members of the General Assembly representing such municipality or municipalities, (C) the regional planning organization, as defined in section 4-124i, of the region where the land, improvement or interest is located, (D) the Connecticut Economic Resource Center, and (E) any potential developer of an incentive housing development, as defined in section 8-13m, who has registered with the Commissioner of Housing to be notified of any such state surplus land, and (2) obtaining the approval of (A) the Secretary of the Office of Policy and Management, (B) the State Properties Review Board, and (C) the joint standing committees of the General Assembly having cognizance of matters relating to (i) state revenue, and (ii) the purchase and sale of state property and facilities, and (3) if such land, improvement, interest or part thereof was purchased or improved with proceeds of tax-exempt obligations issued or to be issued by the state, obtaining the approval of the Treasurer. The Treasurer may disapprove such a transaction only if the transaction would affect the tax-exempt status of such obligations and could not be modified to maintain such tax-exempt status. If a proposed agreement for such a conveyance has not been submitted to the State Properties Review Board within one year after the Commissioner of Administrative Services provides such notice to such municipality and such members of the General Assembly, or if the board does not approve the proposed agreement within two years after such notice, the Commissioner of Administrative Services may not convey such land, improvement or interest without again so notifying such municipality and such members of the General Assembly.

(g) In the case of a proposed lease of land, an improvement to land or an interest in land, or any part thereof, with a person, firm or corporation in the private sector, for a term of six months or more, the Commissioner of Administrative Services shall comply with such notice requirement by notifying in writing the chief executive officer of the municipality in which the land, improvement or interest is located and the members of the General Assembly representing such municipality, not less than two weeks before seeking the approval of said secretary, board and committees, concerning the proposed lease and the manner in which the lessee proposes to use the land, improvement or interest.

(h) The Treasurer shall execute and deliver any deed or instrument necessary to convey the title to any property the sale or exchange of which or a contract for the sale or exchange of which is authorized by this section.

(i) Upon approval of the proposed action of the Commissioner of Administrative Services by said secretary and board, said commissioner shall request approval of such action by the joint standing committees of the General Assembly having cognizance of matters relating to state revenue and the purchase and sale of state property and facilities. Each committee shall have not more than thirty days from the date such request is received to convene a meeting to vote to approve or disapprove such action or to notify the Commissioner of Administrative Services, in writing, that it is waiving its right to convene a meeting. If such request is withdrawn, altered, amended or otherwise changed, said commissioner shall resubmit such request, and each committee shall have not more than thirty days from the date of such resubmittal to convene a meeting to vote to approve or disapprove such action or to notify the Commissioner of Administrative Services, in writing, that it is waiving its right to convene a meeting. If a committee does not act on a request or the resubmittal of a request, as the case may be, within such thirty-day period or notifies the commissioner that it is waiving its right to convene a meeting prior to the expiration of such thirty-day period, the request shall be deemed to be approved by the committee.

(j) Except as provided in subsection (e) of this section, no provision of this section shall be construed to limit, supersede or repeal any other provision of law relating to the powers or duties of any state agency.

(k) The requirements of subsections (b) to (i), inclusive, of this section shall not apply to land which the Commissioner of Energy and Environmental Protection has acquired pursuant to 42 USC 9601 et seq., the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, (CERCLA).

(1949 Rev., S. 99; March, 1950, S. 31d; 1969, P.A. 356; 1971, P.A. 17; P.A. 75-425, S. 19, 57; P.A. 77-614, S. 277, 610; P.A. 79-360; P.A. 83-334, S. 2, 3; P.A. 86-414, S. 1, 3; P.A. 87-387, S. 1; 87-496, S. 19, 110; 87-589, S. 72, 87; P.A. 88-290, S. 1, 3; P.A. 89-85; P.A. 92-91, S. 2; P.A. 95-230, S. 34, 45; 95-250, S. 1; 95-354, S. 2, 3; P.A. 96-211, S. 1, 5, 6; 96-235, S. 3, 19; P.A. 97-71, S. 2, 4; June 5 Sp. Sess. P.A. 97-1, S. 4, 20; P.A. 06-189, S. 17; June Sp. Sess. P.A. 07-4, S. 50; P.A. 11-51, S. 44; 11-80, S. 1; P.A. 13-234, S. 2; 13-263, S. 1; P.A. 14-112, S. 2; 14-129, S. 1; P.A. 15-73, S. 2.)

History: 1969 act added provision for exchange of property; 1971 act included council of correction among those empowered to acquire and sell land; P.A. 75-425 made section subject to Sec. 4-26b, interposed public works commissioner as agent for acquisition and sale of land and gave public works commissioner and state properties review board rather than governor the power to obtain options on land when general assembly is not in session; P.A. 77-614 replaced council of correction with commissioner of correction and public works commissioner with commissioner of administrative services, effective January 1, 1979; P.A. 79-360 made option effective until August fifteenth following next session rather than until first Wednesday of March of next session; P.A. 83-334 established procedure for sale or exchange of state land by commissioner of administrative services subject to the approval of the secretary of the office of policy and management, properties review board and legislative committees; P.A. 86-414 added provisions in Subsec. (b) concerning use of property for emergency shelters or transitional living facilities; P.A. 87-387 added provisions in Subsec. (b) re compliance by commissioner of administrative services with municipal notice requirement; P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 87-589 made technical change in Subsec. (b); P.A. 88-290 added provisions in Subsec. (b) re transfer of land which can be utilized for low and moderate income housing to the department of housing; Sec. 4-26 transferred to Sec. 4b-21 in 1989; P.A. 89-85 amended Subsec. (b) to require commissioner of public works, before conveying or leasing state land, to notify general assembly members representing municipality or municipalities in which land is located and to require repeat notices to municipality and general assembly members if proposed conveyance not submitted to review board within three years of first notice or board does not approve within five years; P.A. 92-91 amended Subsec. (b) by specifying that real property can be exchanged for property that can be utilized for housing; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-354 divided Subsec. (b) into Subsecs. (b) and (c), amended Subsec. (b) to require agencies to notify Secretary of the Office of Policy and Management, instead of Public Works and Housing Commissioners, of unneeded land, to require that custody of such land be transferred to Public Works Department, to provide for notification of all agencies of availability of such land, to modify procedure for Housing Commissioner to obtain custody of such land for housing purposes and to establish procedure for other agencies to obtain custody of such land, amended Subsec. (c) by inserting lettering and numbering, requiring Secretary of the Office of Policy and Management to notify Public Works Commissioner of surplus land and, if land purchased or improved with state tax exempt obligations, to notify Treasurer, adding Subdiv. (3) re approval by Treasurer, and making other changes for consistency with Subsec. (b), added Subsec. (e) re disposition of proceeds from sale of land, and relettered remaining Subsecs. accordingly, effective July 1, 1995; P.A. 96-235 amended Subsec. (b) by requiring that entity transferring custody and control of land, improvement or interest to Department of Public Works also transfer adequate funding for maintenance of the same, effective June 6, 1996; P.A. 97-71 added Subsec. (g) re an exemption from procedures under this section for the transfer of land acquired by the Commissioner of Environmental Protection under the Comprehensive Environmental Response, Compensation and Liability Act, effective May 27, 1997; June 5 Sp. Sess. P.A. 97-1 deleted Subsec. (e) re 20% allocation to state agencies of funds received from sale of or improvement to land and relettered existing Subsecs. (f) and (g) as Subsecs. (e) and (f), effective July 31, 1997; P.A. 06-189 amended Subsec. (d) to designate the joint standing committees of the General Assembly having authority to approve or disapprove proposed action, change the time for committee consideration from 15 days to 30 days, and provide additional time in case of resubmittal; June Sp. Sess. P.A. 07-4 amended Subsec. (c)(1) to add new Subpara. (C) re notice to potential developer of incentive housing development and made technical changes, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; P.A. 13-263 amended Subsec. (b) to add requirement for state agency, department or institution to notify municipality where land is located that land is not needed, replace provision requiring secretary to arrange transfer with provision giving discretion to secretary whether to transfer or retain custody of land and substitute “any available funds specifically related to the” for “adequate funding for”, redesignated provisions of Subsec. (b) re plan as new Subsec. (c) and amended same to add provision re notification to secretary by various agencies, decrease period for agency notification to secretary that land is needed from 90 to 30 days and delete provisions re determination and submission of plan by Commissioner of Economic and Community Development re certain housing purposes, redesignated existing Subsec. (c) as Subsecs. (d), (f), (g) and (h), amended redesignated Subsec. (d) to add provisions re informational public meeting in municipality where land is located, added new Subsec. (e) re offer to convey land to municipality, amended redesignated Subsec. (f) to add Subparas. (C) and (D) re regional planning organization and Connecticut Economic Resource Center in Subdiv. (1) and to decrease period for submittal to State Properties Review Board from 3 years to 1 year and time period for board approval from 5 years to 2 years before notification process begins again, amended redesignated Subsec. (g) to delete provision re agency, department or institution retaining responsibility for security and maintenance of property until transfer, redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (i), (j) and (k), amended redesignated Subsec. (i) to add provision requiring committee notification of waiving its right to convene meeting, amended redesignated Subsec. (j) to add exception re Subsec. (e), and made technical and conforming changes, effective July 1, 2013; P.A. 14-112 amended Subsec. (a) to delete provisions re purchase or acquisition of state land when General Assembly is not in session, insert Subdiv. (1) re purchase or acquisition of real property or interests or rights in real property on behalf of state agencies, designate existing provision re options as Subdiv. (2) and delete reference to option remaining in force until August 15 following next General Assembly session therein, and designate existing provision re University of Connecticut powers re land and interests in land as Subdiv. (3), effective June 6, 2014; P.A. 14-129 amended Subsec. (c) to replace reference to Commissioner of Housing with reference to Commissioner of Economic and Community Development and delete provision re use as emergency shelter or housing in Subdiv. (1) and to add Subdiv. (9) re Commissioner of Housing and use as emergency shelter or housing, effective June 6, 2014; P.A. 15-73 amended Subsec. (i) to provide that committee notification of waiver of right to convene a meeting is deemed committee approval, effective July 1, 2015.



Section 4b-21a - State properties improvement account.

There is established an account to be known as the “state properties improvement account” which shall be a separate nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account. The moneys in said account shall be allocated by the State Bond Commission for capital improvements to, and the maintenance of, real property owned by the state.

(P.A. 95-354, S. 1, 3.)

History: P.A. 95-354 effective July 1, 1995.



Section 4b-22 - (Formerly Sec. 4-27). Real property or rights or interests in real property acquired by the state by gift, devise or exchange.

Upon approval of the Governor and the Secretary of the Office of Policy and Management, the state, through the Department of Administrative Services, may accept by gift, devise or exchange, real property, interests in real property, and other rights in land or water or interest in any such right. Except as provided in section 3-33, no real property, interest in real property or other right in land or water or interest in any such right shall be acquired by the state by gift, devise or exchange except with the review of the Attorney General for legal sufficiency. The Governor shall provide written acknowledgment of any such gift to the state to the donor.

(1949 Rev., S. 100; P.A. 14-112, S. 1.)

History: Sec. 4-27 transferred to Sec. 4b-22 in 1989; P.A. 14-112 replaced requirement for approval of Governor and Attorney General with requirement for approval of Governor and Secretary of the Office of Policy and Management and review of legal sufficiency by Attorney General, added reference to Department of Administrative Services, added references to devise or exchange, replaced references to land with references to real property, interests in real property and other rights in land or water, and added provision re Governor to provide written acknowledgement, effective June 6, 2014.



Section 4b-22a - Easements. Grant and acquisition.

Notwithstanding any provision of the general statutes to the contrary, the Commissioner of Administrative Services may (1) grant easements with respect to land owned by the state to a public service company, as defined in section 16-1, the owner of a district heating and cooling system, or a municipal water or sewer authority, in connection with a Department of Administrative Services project, subject to the approval of the agency having supervision of the care and control of such land and the State Properties Review Board, and (2) acquire easements with respect to land not owned by the state in connection with a Department of Administrative Services project, subject to the approval of the State Properties Review Board. No easement granted under subdivision (1) of this section shall be for the disposal or storage of radioactive or hazardous waste materials. The commissioner shall provide notice of any easement granted under said subdivision (1) to the chief executive official of the municipality, and the members of the General Assembly representing the municipality, in which the land is located.

(P.A. 92-105, S. 1, 3; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 4b-23 - (Formerly Sec. 4-26b). State facility plan. Responsibilities of Secretary of the Office of Policy and Management, Commissioner of Administrative Services and Properties Review Board.

(a) As used in this section, “facility” means buildings and real property owned or leased by the state. The Secretary of the Office of Policy and Management shall establish guidelines which further define such term. All agencies and departments of the state shall notify the Secretary of the Office of Policy and Management of their facility needs including, but not limited to, the types of such facilities and the municipalities or general location for the facilities. Each agency and department shall continue long-range planning for facility needs, establish a plan for its long-range facility needs and submit such plan and related facility project requests to the Secretary of the Office of Policy and Management, and a copy thereof to the Commissioner of Administrative Services, on or before September first of each even-numbered year. Each such request shall be accompanied by a capital development impact statement, as required by section 4-66b, and a colocation statement, as required by section 4b-31, if the secretary so requires. Each agency and department shall base its long-term planning for facility needs on a program plan. The secretary shall establish a content guide and schedule for such plans. Each agency and department shall prepare its program plan in accordance with such guide and file it with the secretary pursuant to such schedule. Facility plans shall include, but not be limited to: Identification of (1) long-term and short-term facility needs, (2) opportunities for the substitution of state-owned space for leased space, (3) facilities proposed for demolition or abandonment which have potential for other uses, (4) space modifications or relocations that could result in cost or energy savings, and (5) facilities known to be brownfields. Each agency or department program plan and facility plan and its facility project requests shall cover a period of at least five years. The secretary shall provide agencies and departments with instructions for preparing program plans, long-term facility plans and facility project requests and shall provide appropriate programmatic planning assistance. The Commissioner of Administrative Services shall assist agencies and departments with long-term facilities planning and the preparation of cost estimates for such plans and requests. The Secretary of the Office of Policy and Management shall review such plans and prepare an integrated state facility plan which meets the aggregate facility needs of the state. The secretary shall review the cost effective retrofit measures recommended to the secretary by the Commissioner of Administrative Services and include in the plan those measures which would best attain any applicable energy performance standards.

(b) On or before December first of each even-numbered year, the Commissioner of Administrative Services shall provide the Secretary of the Office of Policy and Management with a review of the plans and requests submitted pursuant to subsection (a) of this section for consistency with realistic cost factors, space requirements, space standards, implementation schedules, priority needs, objectives of the Commissioner of Administrative Services in carrying out his or her responsibilities under section 4b-30 and the need for the maintenance, improvement and replacement of state facilities.

(c) The Secretary of the Office of Policy and Management shall present a proposed state facility plan to the Properties Review Board on or before February fifteenth of each odd-numbered year. Such plan shall be known as the recommended state facility plan and shall include all leases and capital projects and a statement of the degree to which it promotes the colocation goals addressed in subsection (e) of section 4b-31. The secretary shall establish guidelines defining “capital projects”. The Properties Review Board shall submit its recommendations to the secretary on or before March first of each odd-numbered year. The Properties Review Board recommendations shall address the goals described in subsection (e) of section 4b-31. The secretary shall present the recommended state facility plan to the General Assembly on or before March fifteenth of each odd-numbered year.

(d) Upon the approval by the General Assembly of the operating and capital budget appropriations, the Secretary of the Office of Policy and Management shall update and modify the recommended state facility plan, which shall then be known as the state facility plan. The state facility plan shall be used as an advisory document for the leasing of property for use by state agencies and departments and for related capital projects.

(e) Implementation of the state facility plan shall be the responsibility of the Commissioner of Administrative Services who shall conduct a study of each proposed facility in the plan to determine: (1) The method of choice for satisfying each such facility need, (2) the geographical areas best suited to such need, (3) the feasibility and cost of such acquisition using a life-cycle cost analysis, (4) the degree to which the plan promotes the goals addressed in subsection (e) of section 4b-31, and (5) any other relevant factors. Said commissioner shall review and approve each facility plan implementation action and shall submit to the Properties Review Board a list of each such action approved and the method and plan by which it shall be accomplished. Said commissioner shall endeavor to locate human services agencies in the same buildings as municipal and private agencies that provide human services. The results of said commissioner's study along with all supportive materials shall be immediately sent to the Properties Review Board. The board shall meet to review the decision of the commissioner and may request the commissioner or any member of the commissioner's department, and the head of the requesting agency or any of his or her employees to appear for the purpose of supplying pertinent information. Said board shall call a meeting not later than two weeks after the receipt of the commissioner's decision, and may meet as often as necessary, to review said decision. The board, not later than ninety days after the receipt of the decision of the Commissioner of Administrative Services, shall either accept, reject or request modification of such decision, except that when more time is required, the board may have a ninety-day extension of time, provided the board shall advise the Commissioner of Administrative Services in writing as to the reasons for such extension of time. If such decision is disapproved by the board, it shall so inform the commissioner along with its reasons therefor, and the commissioner shall inform the head of the requesting agency and the Secretary of the Office of Policy and Management that its request has been rejected. If such decision is approved by the board it shall inform the commissioner of such approval and the commissioner shall immediately communicate his decision to the head or acting head of such governmental unit and to the Secretary of the Office of Policy and Management and shall set forth the procedures to be taken to accomplish the results of such decision. The decision to make public such decision shall rest solely with the Commissioner of Administrative Services both as to time and manner of disclosure, but in no event shall such period exceed one year. The commissioner shall, when he or she deems it to be in the public interest, authorize the disclosure of such information; however, in the absence of such authorization, any unauthorized disclosure shall be subject to the criminal provisions of section 4b-27. All decisions made by the commissioner under the provisions of this section shall require review by the board. Except as otherwise hereinafter provided, the approval or disapproval of the Properties Review Board shall be binding on the commissioner and the requesting agency with regard to the acquisition of any real estate by lease or otherwise, notwithstanding any other statute or special act to the contrary. A majority vote of the board shall be required to accept or reject a decision of the commissioner.

(f) Not later than forty-five days after the date of the board's decision regarding the request of a governmental unit, the head or acting head of such unit shall notify the Commissioner of Administrative Services (1) that it accepts the commissioner's decision, (2) that it rejects the commissioner's decision and withdraws its request, or (3) that it does not approve such decision and requests that all or part of such decision be modified by the commissioner. When such modification is requested, the Commissioner of Administrative Services shall, not later than three weeks after receipt of such request, consider and act upon such request for modification and submit his or her decision to the Properties Review Board. If the commissioner and the board fail to agree to such modification in whole or in part, the governmental unit may, not later than ten days after the date of notification of such final decision, accept the commissioner's final decision, reject such decision and withdraw its request, or appeal to the Governor. Upon such appeal, the Commissioner of Administrative Services shall submit a report to the Governor stating the board's conclusions and supporting material therefor and the governmental agency shall submit a report to the Governor stating its objections to such decision and its supporting material therefor. The Governor shall, not later than thirty days after the receipt of such reports, make a decision which shall be binding on the parties involved. In the absence of any such appeal or withdrawal of request, the decision of the commissioner and the board shall be final and binding upon the governmental unit.

(g) After final action is taken approving any request or modification thereof, condemnation procedures shall continue to be prosecuted in the same manner as they were on July 1, 1975, by the agency involved, where such procedures are applicable and authorized by statute.

(h) Approval by the Properties Review Board shall not be required prior to State Bond Commission authorization of funds (1) for planning costs and other preliminary expenses for any construction or acquisition project, or (2) for any construction or acquisition project for which an architect was selected prior to July 1, 1975.

(i) As used in this subsection, (1) “project” means any state program, except the downtown Hartford higher education center project, as defined in section 4b-55, requiring consultant services if the cost of such services is estimated to exceed one hundred thousand dollars or, in the case of a constituent unit of the state system of higher education, the cost of such services is estimated to exceed three hundred thousand dollars, or in the case of a building or premises under the supervision of the Office of the Chief Court Administrator or property where the Judicial Department is the primary occupant, the cost of such services is estimated to exceed three hundred thousand dollars; (2) “consultant” means “consultant” as defined in section 4b-55; and (3) “consultant services” means “consultant services” as defined in section 4b-55. Any contracts entered into by the Commissioner of Administrative Services with any consultants for employment (A) for any project under the provisions of this section, (B) in connection with a list established under subsection (d) of section 4b-51, or (C) by task letter issued by the Commissioner of Administrative Services to any consultant on such list pursuant to which the consultant will provide services valued in excess of one hundred thousand dollars, shall be subject to the approval of the Properties Review Board prior to the employment of such consultant or consultants by the commissioner. The Properties Review Board shall, not later than thirty days after receipt of such selection of or contract with any consultant, approve or disapprove the selection of or contract with any consultant made by the Commissioner of Administrative Services pursuant to sections 4b-1 and 4b-55 to 4b-59, inclusive. If upon the expiration of the thirty-day period a decision has not been made, the Properties Review Board shall be deemed to have approved such selection or contract.

(j) The Properties Review Board shall, not later than thirty days after receipt, approve or disapprove the proposed acquisition by lease of any residential property by the Commissioner of Developmental Services pursuant to subsection (d) of section 4b-3. If upon the expiration of such thirty-day period a decision has not been made, the Properties Review Board shall be deemed to have approved such lease.

(k) Any agency or department of state government requiring additional facilities not included in the state facility plan may submit a request to the Secretary of the Office of Policy and Management outlining the justification for its request. The agency or department shall also provide (1) in the case of a request not previously submitted to the secretary pursuant to subsection (a) of this section, the reasons why it was not so submitted, and (2) in the case of a request so submitted, sufficient new information to warrant reconsideration. Such request shall include a statement of the degree to which the proposed state facility plan promotes the goals addressed in subsection (e) of section 4b-31, if the secretary so requires. Such request shall also be accompanied by a capital development impact statement as required under section 4-66b, if the secretary so requires. Subsections (b) to (d), inclusive, of this section shall not apply to the review of such requests. Any such request for additional facilities which are determined by the Secretary of the Office of Policy and Management to be of emergency nature or the lack of which may seriously hinder the efficient operation of the state, may be approved by the Properties Review Board and the Secretary of the Office of Policy and Management and shall be known as an approval made during the interim between state facility plans. No action may be taken by the state to lease or construct such additional facilities unless the secretary makes such a determination.

(l) The Commissioner of Administrative Services shall monitor the amount of leased space being requested and the costs of all proposed and approved facility project actions and, in the case of space or facility projects for which bond funds were authorized, shall advise the Secretary of the Office of Policy and Management and the Governor when the space to be leased or the forecast costs to complete the project exceed the square footage amount or the cost levels in the approved state facility plan by ten per cent or more. Approval of the Secretary of the Office of Policy and Management, the Properties Review Board, the State Bond Commission and the Governor shall be required to continue the project.

(m) (1) Plans to construct, renovate or modify state-owned or occupied buildings shall provide for a portion of the total planned floor area of newly constructed state buildings or buildings constructed specifically for use by the state to be served by renewable sources of energy, including solar, wind, water and biomass sources, for use in space heating and cooling, domestic hot water and other applications. For the plan due December 1, 1979, the portion to be served by renewable energy sources shall be not less than five per cent of total planned new floor area. For each succeeding state facilities plan submitted after December 1, 1979, the portion of the total planned floor area of any additional newly constructed state buildings or buildings constructed specifically for use by the state to be served by renewable energy sources shall be increased by at least five per cent per year until a goal of fifty per cent of total planned floor area of any additional newly constructed state buildings or buildings constructed specifically for use by the state is reached. For any facility served by renewable energy sources in accordance with this subsection, not less than thirty per cent of the total energy requirements of any specific energy application, including, but not limited to, space heating or cooling and providing domestic hot water, shall be provided by renewable energy sources. The installation in newly constructed state buildings or buildings constructed specifically for use by the state of systems using renewable energy sources in accordance with this subsection, shall be subject to a life-cycle cost analysis. (2) The state shall fulfill the obligations imposed by subdivision (1) of this subsection unless such action would cause an undue economic hardship to the state.

(n) The recommended state facility plan shall include policies for:

(1) The encouragement of the acquisition, transfer and utilization of space in suitable buildings of historic, architectural or cultural significance, unless use of such space would not prove feasible and prudent compared with available alternatives;

(2) The encouragement of the location of commercial, cultural, educational and recreational facilities and activities within public buildings;

(3) The provision and maintenance of space, facilities and activities to the extent practicable, which encourage public access to and stimulate public pedestrian traffic around, into and through public buildings, permitting cooperative improvements to and uses of the areas between the building and the street, so that such activities complement and supplement commercial, cultural, educational and recreational resources in the neighborhood of public buildings;

(4) The encouragement of the public use of public buildings for cultural, educational and recreational activities;

(5) The encouragement of the ownership or leasing of modern buildings to replace obsolete facilities, achieve cost and energy efficiencies, maximize delivery of services to the public, preserve existing infrastructure and provide a comfortable and space-efficient work environment; and

(6) The encouragement of the establishment of child care centers and child development centers, including provisions for (A) full-day and year-round programs for children of working parents, (B) opportunities for parents to choose among accredited public or private programs, (C) open enrollment for children in child care and school readiness programs, and (D) incentives for the colocation and service integration of child care programs and school readiness programs pursuant to section 4b-31.

(o) Notwithstanding any other provision of the general statutes, the Commissioner of Administrative Services shall (1) review all lease requests included in, and scheduled to begin during, the first year of each approved state-wide facility and capital plan, and (2) provide the Secretary of the Office of Policy and Management with an estimate of the gross cost and total square footage need for each lease. The secretary shall approve a gross cost and a total square footage for each such lease and transmit each decision to the requesting agency, the commissioner and the State Properties Review Board. The commissioner shall submit all leases, lease renewals and hold over agreements to the secretary for approval and the secretary shall approve or disapprove any such lease request or agreement not more than ten working days after the secretary receives the request or agreement.

(P.A. 75-425, S. 2, 57; P.A. 76-253, S. 2, 6; P.A. 77-479, S. 1, 2, 3; 77-614, S. 82, 610; P.A. 79-239, S. 3–7; 79-450, S. 7, 8; 79-462, S. 1; 79-496, S. 3, 5; 79-558, S. 1, 2; 79-607, S. 2, 3; 79-631, S. 22, 111; P.A. 80-483, S. 173, 186; P.A. 81-376, S. 5, 11; P.A. 82-446, S. 2, 4; P.A. 84-489, S. 1, 5; P.A. 86-93, S. 1, 2; P.A. 87-496, S. 21, 110; 87-570, S. 1, 5; 87-589, S. 73, 87; P.A. 88-28, S. 6, 8; 88-343, S. 2, 32; P.A. 89-294, S. 1, 3; P.A. 91-124, S. 2; 91-174, S. 15, 16; P.A. 93-30, S. 3, 14; June Sp. Sess. P.A. 93-1, S. 5, 6, 45; P.A. 96-235, S. 10, 19; P.A. 97-247, S. 3, 27; 97-259, S. 18, 41; June 5 Sp. Sess. P.A. 97-1, S. 5, 6, 20; P.A. 98-235, S. 6; P.A. 99-75, S. 1; 99-241, S. 47, 66; P.A. 00-66, S. 13; P.A. 05-288, S. 21; P.A. 07-73, S. 2(b); 07-213, S. 21; P.A. 08-154, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 134; P.A. 11-51, S. 55; 11-61, S. 88; Oct. Sp. Sess. P.A. 11-1, S. 27; June 12 Sp. Sess. P.A. 12-2, S. 122; P.A. 13-247, S. 206; P.A. 14-182, S. 7; 14-202, S. 2; P.A. 15-227, S. 25; P.A. 16-81, S. 5; 16-163, S. 14; 16-173, S. 7–9.)

History: P.A. 76-253 enacted deadline for property review board's decision under Subsec. (b) and made provision for deadline extension, under Subsec. (e) the act made contracts subject to property review board's approval; P.A. 77-479 deleted provision regarding bonding procedures from Subsec. (d) and added Subsec. (f); P.A. 77-614 deleted former Subsec. (a) and inserted new subsec. requiring plans to be submitted to secretary of office of policy and management, created new Subsecs. (b), (c) and (d) (former Subsecs. (b) to (d), inclusive became Subsecs. (e) to (g), inclusive, (f), ignored by act, became (h) and former (h) became (i)) and added Subsecs. (i) and (j) which actually became (j) and (k) in the process duties formerly performed by public works commissioner were divided between the secretary of the office of policy and management and the commissioner of administrative services; P.A. 79-239 added provisions regarding colocation of agencies; P.A. 79-450 grouped architects, landscape architects, professional engineers and surveyors as “design professionals” and imposed deadline for approving or disapproving selection or contract of design professional in Subsec. (i); P.A. 79-462 added Subsec. (l); P.A. 79-496 required studies under Subsec. (e) to contain life-cycle cost analysis; P.A. 79-558 changed submission date of plans from September 1 to August 1, 1978, required secretary to prepare state-wide plan and changed projections from three to five years in Subsec. (a), removed plan provision from Subsec. (b), excluded certain leases from facility and capital plan and made provision for emergency acquisitions in Subsec. (j); P.A. 79-607 required capital development impact statements under provisions of Subsecs. (a) and (j); P.A. 79-631 and P.A. 80-483 made technical changes; P.A. 81-376 added provision in Subsec. (a) requiring secretary to review retrofit measures and include in plan those best attaining energy performance standards; P.A. 82-446 amended Subsec. (i) by requiring the state properties review board to approve the selection of and contract with any design professional made by the commissioner of transportation; P.A. 84-489 added Subsec. (m) requiring inclusion of policies re cooperative use and historic preservation of state buildings; P.A. 86-93 amended Subsec. (c) to change the following dates: Presentation to properties review board from January first to December fifteenth; submission of properties review board recommendations to the secretary of the office of policy and management from February fifteenth to January fifteenth, and presentation to the general assembly from March fifteenth to the same time as the budget and amended Subsec. (k) to include the state bond commission; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 87-570 amended Subsec. (j) to prohibit any action by state to lease facilities or real estate not included in plan unless secretary makes determination under Subsec. (j) and added Subsec. (n) re adoption of regulations re procedures for department, office and board to follow in carrying out their leasing responsibilities; P.A. 87-589 made technical change; P.A. 88-28 inserted a new Subsec. (j) re approval or disapproval by properties review board of leasing of residential property by mental retardation commissioner, relettering former Subsecs. (j) to (n) accordingly; P.A. 88-343 amended Subsec. (k) (formerly (j)) to remove the governor and state bond commission from the approval process; Sec. 4-26b transferred to Sec. 4b-23 in 1989; P.A. 89-294 substantially revised Subsec. (a) by defining “facility”, requiring secretary of office of policy and management to establish guidelines further defining such term, requiring agencies and departments to notify said secretary of types of needed facilities and municipalities or general location for such facilities, requiring planning for facility needs to be based on program plans and said secretary to establish guidelines and schedule for such plans, established requirements for contents of facility plans, requiring said secretary and commissioner of public works to assist agencies and departments, requiring agencies and departments to submit plan and related project requests by September first instead of August first and changing name of plan, amended Subsec. (b) by specifying criteria for review of plans and requests, amended Subsec. (c) by deleting requirement that commissioner of public works also present plan to properties review board, requiring plan to include all leases and capital projects and requiring said secretary to establish guidelines defining “capital projects” and to submit plan to general assembly by March first instead of to governor, amended Subsec. (d) by requiring plan to be used as advisory document for leasing and related capital projects, amended Subsec. (k) by adding information that agency or department is required to provide in case of previously submitted or new requests and deleting provision that a request for additional facilities or real estate may be approved by commissioner of public works, amended Subsec. (l) by requiring commissioner of public works to monitor amount of leased space being requested and to advise said secretary and governor when space to be leased exceeds square footage amount or cost levels in facility plan, amended Subsec. (m) by applying Subsec. to “Plans to construct, renovate or modify state-owned or occupied buildings” instead of to annual proposed state-wide facility and capital plans beginning with plan due on December 1, 1979, and added Subsec. (n)(5) and (6), setting forth additional policies to be included in plan; P.A. 91-124 in Subsec. (i) deleted the requirement that the properties review board approve action by the commissioner of transportation re capital improvements; P.A. 91-174 added Subsec. (p) concerning the leasing of real estate for the University of Connecticut Health Center; P.A. 93-30 made a technical change in Subsec. (k), effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsecs. (a), (b) and (c) to change submittal of facilities report from an annual report to a report due each even-numbered year and amended Subsec. (k) to delete reference to annual reports, effective July 1, 1993; (Revisor's note: In 1997 the Revisors editorially changed a reference in Subsec. (a) from “preparing programs plans, ...” to “preparing program plans, ...” thereby correcting a clerical error in June Sp. Sess. P.A. 93-1, S. 5); P.A. 96-235 amended Subsec. (i) by substituting “consultant” for “design professional”, effective June 6, 1996; P.A. 97-247 deleted Subsec. (p) re approval of leases of The University of Connecticut Health Center by the Properties Review Board, effective July 1, 1997; P.A. 97-259 amended Subsec. (n)(6) to delete specification that the child day care facilities be for the children of state employees, and added child development centers and Subparas. (A) to (D), inclusive, effective July 1, 1997; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to require capital development impact statement and colocation statement, and amended Subsec. (k) to require statement of degree and capital impact statement, only at discretion of secretary, effective July 31, 1997; P.A. 98-235 amended Subsec. (i) by adding definitions of “project”, “consultant” and “consultant services”; P.A. 99-75 amended definition of “project” in Subsec. (i)(1) by substituting $50,000 for $25,000 and $500,000 for $250,000 and adding Subpara. (B)(ii) re cost of consultant services contract, including amendments, exceeding $20,000; P.A. 99-241 amended Subsec. (i) to add exception for downtown Hartford higher education center, effective June 28, 1999; P.A. 00-66 made a technical change in Subsec. (i); P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-213 amended Subsec. (i) to redefine “project” and require State Properties Review Board approval of any contract entered into by commissioner in connection with a list established pursuant to Sec. 4b-51(d) or by task letter issued by commissioner, effective July 10, 2007; P.A. 08-154 amended Subsec. (l) to include qualifying language re space or facility projects for which bond funds were authorized, effective June 13, 2008; Sept. Sp. Sess. P.A. 09-7 redefined “project” in Subsec. (i)(1) to include building or premises under supervision of Office of the Chief Court Administrator or property where Judicial Department is primary occupant, where cost of consultant services is estimated to exceed $300,000, effective October 5, 2009; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, “Commissioners of Administrative Services and Construction Services” and “Commissioner of Construction Services”, as applicable, amended Subsec. (o) to delete reference to January 1, 1998, to require agency submittal of lease, lease renewal and hold over agreement to secretary, and to delete provision limiting approval to lease requests which exceeded approved cost or square footage, and made technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (o)(3) by requiring commissioner to submit all leases, lease renewals and hold over agreements to secretary, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to add Subdiv. (5) re facilities known to be brownfields, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (m)(2); P.A. 13-247 amended Subsecs. (a) and (i) to replace references to Commissioner of Construction Services with references to Commissioner of Administrative Services and made technical and conforming changes, effective July 1, 2013; P.A. 14-182 amended Subsec. (i) by replacing reference to Commissioner of Construction Services with reference to Commissioner of Administrative Services, effective June 12, 2014; P.A. 14-202 amended Subsec. (o) by deleting requirement that Commissioner of Administrative Services adopt regulations re procedures for the leasing of offices, space or other facilities, redesignating existing Subparas. (A) and (B) as Subdivs. (1) and (2), deleting Subdiv. (3) and (4) designators and making technical changes, effective June 12, 2014; pursuant to P.A. 15-227, references to child day care programs were changed editorially by the Revisors to references to child care programs in Subsec. (n)(6), effective July 1, 2015; P.A. 16-81 amended Subsec. (i) by making a technical change, effective July 1, 2016; P.A. 16-163 amended Subsec. (n)(6) by replacing “child day care facilities” with “child care centers” and making a technical change, effective June 9, 2016; P.A. 16-173 amended Subsecs. (a), (e) and (m) by deleting references to Sec. 16a-38a, further amended Subsec. (a) by replacing “the” with “any applicable” and further amended Subsec. (m) by making a technical change in Subdiv. (1), effective July 1, 2016.

See Sec. 16a-38 re energy performance standards, life-cycle cost analyses and design proposals.



Section 4b-23a - State Real Property Advisory Commission.

Section 4b-23a is repealed.

(P.A. 91-375, S. 1, 3; P.A. 95-38, S. 8.)



Section 4b-24 - (Formerly Sec. 4-26c). Commissioner of Administrative Services' duties re state realty. Audits of projects.

In acting as the determining authority in fulfilling the needs of the various departments and agencies of state government, except the Legislative Department, and choosing the method of acquisition which shall be pursued in the open competitive market, the Commissioner of Administrative Services shall have the following duties:

(1) Whenever realty uses designed uniquely for state use and for periods over five years are concerned, the commissioner shall, whenever practicable, attempt to purchase or lease-purchase on state-owned land. In such cases leases shall be used only when other possibilities have been eliminated as not feasible, in the opinion of the commissioner.

(2) Whenever a bid is made to the commissioner for any purpose regarding the use of land or whenever any person proposes to sell or lease land to the state, the bidder or such person shall be the owner of the land, or the commissioner shall have the option to void any contract subsequently made with said bidder or third person.

(3) In all dealings with the commissioner the owner of record or beneficial owner shall be disclosed to the commissioner and the bid shall be revealed to the owner of record or beneficial owner or the commissioner shall have the option to void any contract subsequently made concerning any such dealing.

(4) After the authorization of a project under the provisions of section 4b-23, the Auditors of Public Accounts and the auditors or accountants of the Commissioner of Administrative Services shall have the right to audit the books of any contractor employed by the commissioner pursuant to such authorization, or of any party negotiating with the Commissioner of Administrative Services for the acquisition of land by lease or otherwise; provided any such audit shall be limited to the project authorized by the Commissioner of Administrative Services and the Properties Review Board, and provided further that in the case of a party negotiating with the Commissioner of Administrative Services, such audit may also be conducted after the negotiations have ended, if a contract is consummated with the commissioner.

(P.A. 75-425, S. 3, 57; P.A. 77-614, S. 19, 73, 610; P.A. 83-7; P.A. 84-489, S. 2, 5; P.A. 85-301, S. 8, 13; P.A. 86-251, S. 1, 2; P.A. 87-496, S. 22, 110; P.A. 98-235, S. 3; P.A. 99-75, S. 2; P.A. 01-172, S. 1; P.A. 03-215, S. 9; P.A. 11-51, S. 56; 11-61, S. 89; P.A. 12-205, S. 11; P.A. 13-247, S. 207.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 83-7 replaced alphabetic Subdiv. indicators with numeric Subdiv. indicators and required the commissioner to prepare an annual inventory of improved, unimproved and underutilized land owned by the state; P.A. 84-489 added requirement that commissioner identify buildings of historic, architectural or cultural significance that would be suitable for state needs; P.A. 85-301 excluded the legislative department from the commissioner's authority and made technical changes; P.A. 86-251 inserted new Subdiv. (4) concerning total cost basis projects, renumbering prior provisions as necessary; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-26c transferred to Sec. 4b-24 in 1989; (Revisor's note: In 1997, the words “the Office of” were added editorially by the Revisors in a Subdiv. (1) reference to the Secretary of the Office of Policy and Management for consistency with customary statutory usage); P.A. 98-235 amended Subdiv. (4) to authorize commissioner to designate total cost basis projects for installation of mechanical or electrical systems in existing state facilities; P.A. 99-75 amended Subdiv. (3)(A) by substituting $500,000 for both references to $250,000; P.A. 01-172 added Subdiv. (4)(C) re demolitions, substitute “which may include such project elements” for “which includes such project elements”, “for the project” for “therefor” and “acceptable product” for “acceptable facility”, and insert and delete “if applicable” in various provisions; P.A. 03-215 amended Subdiv. (4) to require that private developers be selected and recommended by award panels and provide that no contract estimated to cost more than $500,000 may be awarded to a person who is not prequalified, effective October 1, 2004; P.A. 11-51 changed “commissioner” to “Commissioner of Administrative Services” and added “have the following duties”, amended Subdiv. (1) to replace “inventories” with “inventory”, to delete reference to inventory of owned properties, to replace “Commissioner of Public Works” with “Commissioner of Administrative Services”, to delete former Subpara. (B) re inventory of unused or underutilized property and to redesignate former Subpara. (C) as Subpara. (B), amended Subdiv. (2) to delete reference to construction, deleted former Subdivs. (3) and (4) and redesignated existing Subdivs. (5) to (7) as Subdivs. (3) to (5), and amended Subdiv. (5) to replace “Commissioner of Public Works” and “commissioner” with Commissioners of Administrative Services and Construction Services as applicable, effective July 1, 2011; P.A. 11-61 amended Subdiv. (1) by replacing “may” with “shall” and deleting “at the request of the commissioner” re handling of actual mechanical compilation of inventory, deleting requirement that inventory be shared with review board and Secretary of Office of Policy and Management, adding new Subpara. (B) re maintaining inventory of improved and unimproved real estate and submitting status report, and redesignating existing Subpara. (B) as Subpara. (C), effective July 1, 2011; P.A. 12-205 deleted former Subdiv. (1) re maintaining inventory of leased property, redesignated existing Subdivs. (2) to (5) as Subdivs. (1) to (4) and made technical changes, effective July 1, 2012; P.A. 13-247 amended Subdiv. (4) to delete references to Commissioner of Construction Services and make conforming changes, effective July 1, 2013.



Section 4b-24a - Commissioner of Administrative Services to consider proximity of state facility to railroads or motor bus routes when leasing or purchasing.

As used in this section, “state facility” means buildings and real property owned or leased by the state. The Commissioner of Administrative Services, when leasing, purchasing or contracting for the purchase of a state facility, shall consider the proximity of state facilities to railroads or motor bus routes. The Commissioner of Administrative Services shall consult with the Department of Transportation, transit districts or regional councils of governments on the current and future status of railroad and motor bus routes prior to leasing, purchasing or contracting for the purchase of a state facility.

(P.A. 07-70, S. 1; P.A. 11-51, S. 44; P.A. 13-247, S. 264.)

History: P.A. 07-70 effective May 30, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 13-247 substituted “councils of government” for “planning agencies”, effective January 1, 2015.



Section 4b-24b - Construction contracts. Total cost basis projects. Requirements.

(a) Whenever realty uses designed uniquely for state use and for periods over five years are concerned, the Commissioner of Administrative Services shall, whenever practicable, attempt to construct on state-owned land. Whenever the Commissioner of Administrative Services has established specific plans and specifications for new construction on state land or new construction for sale to the state: (1) If it appears to the commissioner that the cost of the project shall be less than one million five hundred thousand dollars, contracts shall be made, where practicable, through a process of sealed bidding as provided in section 4b-91 relating to projects in excess of one million five hundred thousand dollars; (2) if it appears to the commissioner that the space needs of the requesting agency are less than five thousand square feet, the commissioner shall, whenever practicable, carry on advertising, in accordance with the provisions of section 4b-34 relating to projects in excess of five thousand square feet, in order to allow an equal opportunity for third parties to do business with the state without regard to political affiliation, political contributions or relationships with persons in state, federal or local governmental positions.

(b) The commissioner may designate projects to be accomplished on a total cost basis for (1) new facilities to provide for the substantial space needs of a requesting agency, (2) the installation of mechanical or electrical equipment systems in existing state facilities, or (3) the demolition of any state facility that the commissioner is authorized to demolish under the general statutes. If the commissioner designates a project as a designated total cost basis project, the commissioner may enter into a single contract with a private developer which may include such project elements as site acquisition, architectural design and construction. The commissioner shall select a private developer from among the developers who are selected and recommended by the award panels established in this subdivision. All contracts for such designated projects shall be based on competitive proposals received by the commissioner, who shall give notice of such project, and specifications for the project, by posting notice on the State Contracting Portal. No contract which includes the construction, reconstruction, alteration, remodeling, repair or demolition of any public building for work by the state for which the total cost is estimated to be more than five hundred thousand dollars may be awarded to a person who is not prequalified for the work in accordance with section 4a-100. The commissioner shall determine all other requirements and conditions for such proposals and awards and shall have sole responsibility for all other aspects of such contracts. Such contracts shall state clearly the responsibilities of the developer to deliver a completed and acceptable product on a date certain, the maximum cost of the project and, as a separate item, the cost of site acquisition, if applicable. No such contract may be entered into by the commissioner without the prior approval of the State Properties Review Board and unless funding has been authorized pursuant to the general statutes or a public or special act.

(P.A. 11-51, S. 57; P.A. 13-247, S. 200; P.A. 14-188, S. 4; P.A. 16-81, S. 1.)

History: P.A. 11-51 effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013; P.A. 14-188 amended Subsec. (a)(1) to change project cost from less than $500,000 to less than $1,500,000, effective July 1, 2014; P.A. 16-81 amended Subsec. (b) to replace reference to advertising in newspaper with reference to posting notice on State Contracting Portal, effective July 1, 2016.



Section 4b-25 - (Formerly Sec. 4-126b). Acceptance of title transfer on acquisition of property.

The Commissioner of Administrative Services, whenever authorized to acquire property, shall have the power, in acquiring property either for the Department of Administrative Services or for other state agencies, to accept a transfer of title from the owner whether the premises acquired are occupied by tenants or vacant.

(1967, P.A. 763; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 26, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced public works department and commissioner with department and commissioner of administrative services; P.A. 87-496 replaced administrative services commissioner and department with public works commissioner and department; Sec. 4-126b transferred to Sec. 4b-25 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-26 - (Formerly Sec. 4-26d). State realty contracts, compliance and enforcement. Tax escalation clauses; Attorney General's duties.

(a) The expert members of the staff of the Commissioner of Administrative Services shall be responsible for ensuring that sellers, lessors, and contractors strictly comply with all agreed plans, specifications, requirements and contractual terms.

(b) The Attorney General shall be responsible for determining the legal sufficiency of all contracts and leases, both as to substance and to form, and said Attorney General shall enforce all terms of all agreements, including, but not limited to, the obligations of all landlords to meet the terms of leases.

(c) In any lease containing a tax escalation clause, there shall be a provision that the state shall be relieved of all liability for increased taxes unless the landlord shall notify the Commissioner of Administrative Services of any pending increase in sufficient time to permit the state, on behalf of the landlord, to contest such increase if the commissioner determines it to be appropriate.

(d) The Attorney General shall determine when to take any such appeal and shall be responsible for perfecting and prosecuting such appeal.

(P.A. 75-425, S. 4, 57; P.A. 11-51, S. 58.)

History: Sec. 4-26d transferred to Sec. 4b-26 in 1989; P.A. 11-51 changed “commissioner” to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-27 - (Formerly Sec. 4-26i). Disclosure of state realty needs. Unauthorized disclosure class A misdemeanor.

No person affiliated with any requesting agency shall discuss outside of that agency its real estate needs or interests prior to formal notification to the commissioner, and in no event without the authorization and supervision of the Commissioner of Administrative Services, which authorization shall be filed with the review board; nor shall anyone with knowledge of said needs gained as a result of his employment by the state disclose any information regarding state real estate needs to anyone except as authorized by the commissioner. Anyone who discloses any such information without authority by the commissioner before said information is made public by the commissioner shall be guilty of a class A misdemeanor.

(P.A. 75-425, S. 9, 57; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 24, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-26i transferred to Sec. 4b-27 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-28 - (Formerly Sec. 4-36a). Notice of proposed change in use of state-supervised property. Notice of construction or enlargement of building or underground utility facility.

(a) Each state agency, commission or state department proposing any change in the use of any real property under the supervision of such agency, commission or department, within any town, city or borough shall notify the chief executive officer of such town, city or borough, and the municipal clerk, in writing, of such proposed change in the use of such real property not less than one hundred twenty days prior to the effective date of such change. Within fifteen days of receipt of such notice, the chief executive officer or legislative body may request the agency, commission or department to conduct an informational meeting in the town, city or borough on the proposed change.

(b) Each state agency, commission or department, except the Department of Transportation, that plans to construct or enlarge a building or underground utility facility, which project has an estimated cost of one hundred thousand dollars or more, shall give written notice to the chief executive officer of the town, city or borough in which such project is planned, and to the members of the General Assembly representing such town, city or borough, not later than sixty days before advertising for bids for such project. If a state agency, commission or department plans to do such construction or enlargement itself, it shall give such notice not later than sixty days before beginning the work. Notwithstanding the provisions of this subsection, if the executive authority of the agency, commission or department determines that an emergency exists or that compliance with the provisions of this subsection would increase the cost of the construction or enlargement project, such agency, commission or department shall give such notice as soon as practicable. As used in this section, “executive authority” shall be construed as defined in section 4-37e. The provisions of this section shall not apply to a community-based residential facility for individuals with intellectual disability or persons with psychiatric disabilities.

(P.A. 75-78; 75-567, S. 38, 80; P.A. 91-375, S. 2, 3; P.A. 93-82; P.A. 11-129, S. 3.)

History: P.A. 75-567 required notification “not less than” 60 days before change takes effect rather than “within” 60 days as originally stated; Sec. 4-36a transferred to Sec. 4b-28 in 1989; P.A. 91-375 added Subsec. (b) re notice to municipality of agency plans to construct or enlarge certain buildings or underground utility facilities; P.A. 93-82 amended Subsec. (a) to require notification of municipal clerks and extend the time for notice to a municipality of the change in use of state property from 60 to 120 days and to provide that the chief executive officer or legislative body of a municipality may request an informational meeting on the change; P.A. 11-129 amended Subsec. (b) to substitute “individuals with intellectual disability or persons with psychiatric disabilities” for “mentally retarded or mentally ill individuals”.



Section 4b-29 - (Formerly Sec. 4-133a). Allocation of facilities to state agencies.

The Commissioner of Administrative Services shall, subject to the approval of the State Properties Review Board, order the assignment and removal of state agencies, other than institutions and the Judicial Department, to and from real estate available to the state, through ownership or lease, when he deems it necessary to provide space, facilities and necessary accommodations to meet the needs of any of such agencies and when such assignment or removal will be in the best interests of the state. If any such agency fails to abide by an order of assignment or removal of the commissioner, the Commissioner of Administrative Services shall promptly inform the Governor of the reason for his order and of the failure of the agency to comply therewith. For the purposes of this section, the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(P.A. 76-309, S. 1, 2; P.A. 77-614, S. 73, 610; P.A. 84-436, S. 6, 12; P.A. 87-496, S. 36, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-436 excluded the judicial department from among the agencies which the commissioner may assign to and remove from real estate available to the state, and added a definition of “judicial department,” effective July 1, 1985; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-133a transferred to Sec. 4b-29 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-30 - (Formerly Sec. 4-128). Offices for state agencies. Leases. Compliance.

(a) The Commissioner of Administrative Services shall assign office space and provide necessary accommodations in state-owned facilities for state agencies, other than institutions, the Legislative Branch and the Judicial Branch. Subject to the provisions of section 4b-23, the commissioner shall execute all leases for offices or any other type of space or facility necessary to meet the needs of all state agencies, the Judicial Branch, the Division of Criminal Justice, the Public Defender Services Commission and institutions. Any provisions of the general statutes to the contrary notwithstanding, the Commissioner of Administrative Services shall be the sole authority for negotiating such leases, provided any such leases, intending to provide for the needs of institutions, shall further be subject to the approval of the board of trustees of the institution involved and provided further, the Commissioner of Administrative Services shall expedite the handling of leases to meet emergency and short term needs. Subject to the provisions of section 4b-23, the commissioner may delegate authority to the Chief Court Administrator to negotiate and enter into leases for office, court or parking facilities for the Judicial Branch when the commissioner deems such delegation to be appropriate and such leases will be consistent with relevant real estate and contracting laws. For the purposes of this section, the term “Judicial Branch” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(b) The Commissioner of Administrative Services shall have the primary responsibility for ensuring that the lessor of the offices, space or other facilities which are covered by each such lease complies with the provisions of the lease. In carrying out such responsibility, the commissioner shall inspect such offices, space and other facilities at least once annually.

(1949 Rev., S. 201; March, 1950, S. 69d; 1971, P.A. 572, S. 1; P.A. 73-214, S. 1; P.A. 75-425, S. 22, 57; P.A. 77-573, S. 24, 30; 77-614, S. 73, 610; P.A. 80-220; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; 84-436, S. 4, 12; P.A. 85-301, S. 11–13; P.A. 87-496, S. 30, 110; 87-570, S. 3, 5; 87-589, S. 74, 87; P.A. 88-117, S. 2, 5; P.A. 91-230, S. 7, 17; June 18 Sp. Sess. P.A. 97-11, S. 31, 65; P.A. 99-75, S. 3; P.A. 11-51, S. 44; P.A. 12-168, S. 3.)

History: 1971 act clarified leasing procedure and required approval of commissioner of finance and control as well as of attorney general and approval of boards of trustees of institutions involved and of commission for higher education if higher education institution involved; P.A. 73-214 established public works commissioner as sole leasing authority and required him to expedite leases for emergency and short term needs; P.A. 75-425 omitted requirement for approval by attorney general and finance and control commissioner; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 80-220 specified that leases exceeding $1,000 a year involving higher education institutions require approval of board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board's title; P.A. 84-436 excluded the judicial department from the agencies for which the commissioner assigns office space and provides necessary accommodations in state-owned facilities, included the judicial department, the division of criminal justice and the public defender services commission among the agencies for which the commissioner executes leases, and defined “judicial department,” effective July 1, 1985; P.A. 85-301 excluded the legislative department from the agencies for which the commissioner assigns office space and provides necessary accommodations in state-owned facilities; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 87-570 designated existing section as Subsec. (a) and added Subsec. (b) requiring commissioner of administrative services to have primary responsibility for ensuring that lessor complies with lease provisions; P.A. 87-589 made technical changes, replacing administrative services commissioner and department with public works commissioner and department as needed to comply with P.A. 87-496; P.A. 88-117 in Subsec. (a) substituted “constituent units of the state system” for “institutions”; Sec. 4-128 transferred to Sec. 4b-30 in 1989; P.A. 91-230 amended Subsec. (a) to delete provision requiring that leases exceeding $1,000 per year which concern constituent units of higher education system be approved by board of governors; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) by repealing prohibition on Public Works Department lease negotiator being assigned commissioner's duties under this section, effective July 1, 1997; P.A. 99-75 amended Subsec. (b) by repealing provision requiring commissioner to submit annual report to State Properties Review Board re lease inspections; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 12-168 amended Subsec. (a) by substituting “Branch” for “Department” and authorizing Commissioner of Administrative Services to delegate authority to Chief Court Administrator to negotiate and enter into leases for office, court or parking facilities for Judicial Branch, effective July 1, 2012.

Annotation to former section 4-128:

Wording of statute does not explicitly or by necessary implication waive defense of governmental immunity in action on a lease. 35 CS 180.



Section 4b-30a - Sublease of land or buildings and facilities leased to the state.

(a) The Commissioner of Administrative Services may, subject to the approval of the State Properties Review Board, sublet land or buildings, or both, and facilities leased to the state to (1) municipalities for municipal use, or (2) private individuals or concerns for private use, when such sublet land or buildings, or both, and facilities are otherwise not used or needed for state use and such action seems desirable to produce income or is otherwise in the public interest. The term of such sublet agreement shall not be extended by the exercise of any option available to the state under the terms of the state's lease.

(b) The commissioner shall deposit all payments received under this section in the General Fund and each such payment shall be credited to the appropriation made from such fund for the lease of such sublet land or buildings, or both, and facilities.

(June 30 Sp. Sess. P.A. 03-6, S. 105; P.A. 11-51, S. 44.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-31 - (Formerly Sec. 4-27b). Colocation and integration of human services.

For the purposes of this section and subsection (g) of section 3-20 and subsections (a), (b), (c), (e) and (j) of section 4b-23:

(a) “Human services” means adoption and foster care services; advocacy services; alcohol and drug abuse services; case management services; school readiness programs; Head Start programs; family resource centers; child and adult day care; community-based services; community organization services; counseling, guidance and appraisal services; day treatment services; employment, compensatory education, adult education and training; energy payment assistance; family planning services; health services; home care, management and maintenance services; housing services; human resource development services; income assistance; information and referral services; mental health services; intellectual disability services; nutrition services; parole supervision; protective services; residential treatment services; services to the blind, the deaf, the developmentally disabled, the disabled, the hearing impaired, the visually impaired, the handicapped, the non-English-speaking and the poor; social development services; social services; special transportation services; and planning, management and evaluation activities related to the services listed in this section.

(b) “Human services agencies” means any state agency, authority, board, commission, committee, council, department, institution or office providing or having cognizance of any human services.

(c) “Colocation” means that representatives of two or more agencies are located in the same building to facilitate consumer access.

(d) “Integration of services” means providing multiproblem consumers who are receiving more than one service with coordinated intake, referral, case management and other services.

(e) Human services shall be provided, wherever feasible, through colocated sites that promote accessibility and integration of services. Each human services agency shall develop a colocation statement indicating the manner in which any planned or requested capital project or program providing intake, referral and case management services addresses the following goals: (1) Accessibility to consumers of human services who rely on public transportation; (2) ability to provide opportunities for colocation of human services agencies with each other and with federal, municipal and private agencies providing human services; (3) ability to provide opportunities for integration of services for multiproblem consumers; and (4) ability to provide cost-effective services.

(P.A. 79-239, S. 1, 2; P.A. 97-259, S. 19, 41; P.A. 11-129, S. 20.)

History: Sec. 4-27b transferred to Sec. 4b-31 in 1989; P.A. 97-259 amended Subsec. (a) to include school readiness programs, Head Start programs and family resource centers, effective July 1, 1997; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 4b-31a - Plan for colocation of family resource centers and school-based health clinics.

The Commissioners of Education and Public Health shall develop a plan for the colocation, wherever feasible, of family resource centers pursuant to section 10-4o and school-based health clinics, established on or after July 1, 2002, in order to improve access, integrate services and reduce administrative expenses.

(P.A. 02-36, S. 1.)

History: P.A. 02-36 effective May 6, 2002.



Section 4b-32 - (Formerly Sec. 4-26h). Renewal of state leases.

All renewals of state leases existing on July 1, 1975, shall be subject to the approval of the commissioner and the State Properties Review Board under regulations to be adopted by said commissioner and said board.

(P.A. 75-425, S. 8, 57.)

History: Sec. 4-26h transferred to Sec. 4b-32 in 1989.



Section 4b-33 - (Formerly Sec. 4-127b). Disclosure of persons having financial interest in property leased by state.

(a) Any person, firm, partnership, association, corporation or other entity, seeking to enter into a lease or lease-purchase agreement with the state through the Commissioner of Administrative Services, shall file a sworn statement with said commissioner disclosing the names of any persons having a financial interest in the property or premises involved, including the beneficiary of any undisclosed trust or the equitable owner of such property or premises. Corporate applicants shall disclose the names and addresses of officers and stockholders, except that this requirement shall not apply to publicly held corporations.

(b) If, before the approval of any such lease, lease-purchase agreement or renewal of such lease or agreement, by the State Properties Review Board, there is a change in the persons or the stockholders of a corporation, having a financial interest in the property or premises involved, the applicant shall submit an affidavit to the Commissioner of Administrative Services indicating the change, not later than five business days after the change. The commissioner shall forward a copy of such affidavit to the State Properties Review Board upon receipt.

(c) Failure to make any disclosure required by this section to the Commissioner of Administrative Services shall be punishable by a civil penalty of not more than one thousand dollars, which may be imposed by such commissioner after notice and opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive.

(P.A. 73-149, S. 1, 5; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-496, S. 28, 110; P.A. 91-166; P.A. 11-51, S. 44.)

History: P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-127b transferred to Sec. 4b-33 in 1989; P.A. 91-166 divided section into Subsecs., added provision designated as Subsec. (b) re procedure for change in persons or stockholders of corporation having financial interest in property, and amended provision designated as Subsec. (c) to apply to any failure to disclose under this section and to change penalty from class A misdemeanor to civil penalty of not more than $1,000; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-34 - (Formerly Sec. 4-127c). Advertising for space. List of prospective lessors. Space inventory. Notice to Connecticut Association of Realtors. Leasing from political subdivisions.

(a) Except as provided under subsection (e) of this section, whenever it appears from the specifications of the requesting agency or institution that the space needs equal or exceed two thousand five hundred square feet and the Commissioner of Administrative Services has determined that such needs will be met by lease of space, the commissioner shall give public notice of such space needs and specifications by advertising, at least once, in a newspaper having a substantial circulation in the area in which such space is sought, no less than fifteen days prior to the date of final selection. A copy of such notice shall be sent to the regional chapter of the Connecticut Association of Realtors serving the area in which such space is sought. The provisions of this subsection shall not be construed to require the commissioner to lease space only from persons responding to such advertisements.

(b) The commissioner shall maintain a list of prospective lessors, which shall be updated at least annually after suitable notice to the public through the various media in the state.

(c) The commissioner shall maintain and continuously update an inventory of potential space to lease.

(d) Whenever space sufficient to meet the needs of a requesting agency or institution is owned by a political subdivision of the state and is available for lease, the commissioner may lease such space without complying with the requirements of subsection (a) of this section, if he has determined that the rent and other terms of the proposed lease are at least as favorable to the state as prevailing rental rates and terms for privately owned space.

(e) The provisions of subsection (a) of this section shall not apply in the case of (1) a terminating lease which the commissioner decides to renegotiate, if the commissioner submits his proposal to the State Properties Review Board not later than nine months before the expiration of such lease, (2) a lease (A) which is renegotiated or on holdover status, for a term of not more than eighteen months, and (B) which is for an agency that is scheduled to move into a state-owned building, or (3) the lease of new facilities following a declaration by the commissioner that (A) an emergency exists because a state facility has been damaged, destroyed or otherwise rendered unusable due to any cause, and (B) such emergency would adversely affect public safety or the proper conduct of essential state governmental operations. The State Properties Review Board shall approve or disapprove a lease proposal under subdivision (3) of this subsection within five days after receipt of the proposal.

(P.A. 73-149, S. 4, 5; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-332; P.A. 87-496, S. 29, 110; 87-570, S. 2, 5; P.A. 91-43, S. 1; P.A. 95-302, S. 1; P.A. 96-49, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 36, 65; P.A. 11-51, S. 44.)

History: P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services; P.A. 81-332 amended Subsec. (a) to require advertising for space needs equal to or exceeding 2,500 square feet if space will be leased rather than for needs exceeding 5,000 square feet, to require advertising at least 30, rather than 60, days prior to selection, and to require that the Connecticut Association of Realtors be notified of space needs, amended Subsec. (b) to require that association be notified of the terms and conditions of any such lease agreement and added Subsec. (c) to exempt certain leases from the notice requirement of Subsec. (a); P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 87-570 amended Subsec. (a) by adding, at the beginning, “Except as provided under subsection (e) of this section,” and specifying that Subsec. (a) not to be construed to require commissioner to lease space only from persons responding to advertisements under Subsec., inserted new Subsecs. (c) and (e) requiring commissioner to maintain and update space inventory, and making Subsec. (a) inapplicable in cases of certain terminating leases, respectively, and renumbered previously existing Subsecs. accordingly; Sec. 4-127c transferred to Sec. 4b-34 in 1989; P.A. 91-43 required that copy of notice in Subsec. (a) be sent to “the regional chapter of” the Connecticut Association of Realtors “serving the area in which such space is sought”, repealed requirement in Subsec. (b) that commissioner inform said Association of final decision re lease of noticed property and amended Subsec. (e) by substituting “nine months” for “fifteen months”; P.A. 95-302 added Subsec. (e)(2) re exemption from advertising requirements for certain emergency leases; P.A. 96-49 amended Subsec. (e) by renumbering Subdiv. (2) as Subdiv. (3) and inserting a new Subdiv. (2) re short-term lease for agency scheduled to move into state-owned building, effective May 2, 1996; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) by replacing “thirty days” with “fifteen days”, effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-34a - Exemption from approval process for emergency leases.

Notwithstanding the provisions of sections 4b-3 and 4b-23, the Commissioner of Administrative Services may enter into a lease having a term of not more than twelve months without obtaining the approval of the Office of Policy and Management and the State Properties Review Board, provided the Governor declares (1) an emergency exists because a state facility has been damaged, destroyed or otherwise rendered unusable due to any cause, (2) such emergency would adversely affect public safety or the proper conduct of essential state government operations, and (3) the state has an immediate need to acquire alternative space.

(P.A. 13-263, S. 6.)

History: P.A. 13-263 effective July 11, 2013.



Section 4b-35 - (Formerly Sec. 4-128a). Lease of state-owned land to private developers. Lease back with option to purchase.

Subject to the provisions of section 4b-30, the Commissioner of Administrative Services may lease state-owned land to private developers for construction of buildings and facilities to meet the needs of agencies and institutions, provided such developers shall agree to lease such buildings and facilities back to the state with options to purchase. Such options to purchase shall give the state the alternative of purchasing such building and facilities for a lump sum at a stated time, or times, during or at the end of the lease term; or to purchase the same by paying the purchase price in specified installments over a stated period of time.

(1971, P.A. 572, S. 2; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-496, S. 31, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-128a transferred to Sec. 4b-35 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-36 - (Formerly Sec. 4-128b). Contracts for construction of buildings or facilities on state-owned land. Lease to state with provision to purchase.

Subject to the provisions of section 4b-30, the Commissioner of Administrative Services may enter into contracts for the construction upon state-owned land of buildings or facilities or both, and for the subsequent leasing of such building or facilities to the state to meet the needs of agencies and institutions, without first leasing the underlying state-owned land to the developer. Such contracts shall contain provisions providing for the state to buy the buildings and facilities for a lump sum at stated times during or at the end of the lease term or, at the state's option, to buy the same by paying the purchase price in installments.

(1971, P.A. 572, S. 3; P.A. 11-51, S. 59; P.A. 13-247, S. 208.)

History: Sec. 4-128b transferred to Sec. 4b-36 in 1989; P.A. 11-51 changed “commissioner” to “Commissioner of Construction Services” re construction contracts and to “Commissioner of Administrative Services” re leasing contracts, effective July 1, 2011; P.A. 13-247 replaced reference to Commissioner of Construction Services with reference to Commissioner of Administrative Services and made a conforming change, effective July 1, 2013.



Section 4b-37 - (Formerly Sec. 4-128c). Terms of option to buy in lease agreement.

In any lease entered into pursuant to sections 4b-35 to 4b-39, inclusive, which grant the state an option to buy where the option price is to be paid in installments over a stated period of time, such installments shall be described in the lease so as to identify clearly those portions of the installments which represent interest, taxes or any other item the identification of which will promote the most economical and advantageous terms to the state.

(1971, P.A. 572, S. 4.)

History: Sec. 4-128c transferred to Sec. 4b-37 in 1989.



Section 4b-38 - (Formerly Sec. 4-128d). *(See end of section for amended version of subsection (g) and effective date.) Lease of state-owned land or buildings for municipal or private use.

(a) Subject to the provisions of section 4b-30 the commissioner may lease state-owned land or buildings, or both, and facilities to (1) municipalities for municipal use, or (2) private individuals or concerns for private use, when such land, buildings and facilities are otherwise not used or needed for state use and such action seems desirable to produce income or is otherwise in the public interest, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut.

(b) The commissioner may also lease any land or interest therein for the following purposes, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut:

(1) To enter into leases of space on major pedestrian access levels and courtyards and rooftops of any public building with persons, firms or organizations engaged in commercial, cultural, educational or recreational activities. The commissioner shall establish a rental rate for such leased space equivalent to the prevailing commercial rate for comparable space devoted to a similar purpose in the vicinity of the public building. Such leases may be negotiated without competitive bids, but shall contain such terms and conditions and be negotiated pursuant to such procedures as the commissioner deems necessary to promote competition and to protect the public interest;

(2) To make available, on occasion, or to lease at such rates and on such other terms and conditions as the commissioner deems to be in the public interest, auditoriums, meeting rooms, courtyards, rooftops and lobbies of public buildings to persons, firms or organizations engaged in cultural, educational or passive recreational activities that will not disrupt the operation of the building.

(c) The commissioner shall deposit all payments received under leases or rentals executed pursuant to subdivisions (1) and (2) of subsection (b) of this section in the General Fund, and each such payment shall be credited to the appropriation made from such fund for the operation of such building.

(d) The commissioner may furnish utilities, maintenance, repair and other services to persons, firms or organizations leasing space pursuant to subdivisions (1) and (2) of subsection (b) of this section. Such services may be provided during and outside of regular working hours of state agencies.

(e) The commissioner shall, where practicable, give priority in the assignment of space on any major pedestrian access level not leased under the terms of subdivisions (1) and (2) of subsection (b) of this section, in such buildings, to state activities requiring regular contact with members of the public, including colocation requirements for human services agencies under section 4b-31. To the extent such space is unavailable, the commissioner shall provide space with maximum ease of access to building entrances.

(f) Not less than two weeks before executing a lease of land, a building or facility or an interest in land under subsection (a) or (b) of this section, with a person, firm or corporation in the private sector, for a term of six months or more, the commissioner shall notify in writing the chief executive officer of the municipality in which the land, building, facility or interest is located concerning the proposed lease and the manner in which the lessee proposes to use the land, building, facility or interest. Upon executing any such lease, the commissioner shall forward a copy to the assessor or board of assessors of the municipality in which the leased property is located.

*(g) Notwithstanding the provisions of this section, the board of trustees of a constituent unit of the state system of higher education may lease land or buildings, or both, and facilities under the control and supervision of such board when such land, buildings or facilities are otherwise not used or needed for use by the constituent unit and such action seems desirable to produce income or is otherwise in the public interest, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut. Upon executing any such lease, said board shall forward a copy to the assessor or board of assessors of the municipality in which the leased property is located. The proceeds from any lease or rental agreement pursuant to this subsection shall be retained by the constituent unit. Any land so leased for private use and the buildings and appurtenances thereon shall be subject to local assessment and taxation annually in the name of the lessee, assignee or sublessee, whichever has immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day of such town next following the date of leasing. Such land and the buildings and appurtenances thereon shall not be included as property of the constituent unit for the purpose of computing a grant in lieu of taxes pursuant to section 12-19a provided, if such property is leased to an organization which, if the property were owned by or held in trust for such organization would not be liable for taxes with respect to such property under section 12-81, such organization shall be entitled to exemption from property taxes as the lessee under such lease, and the portion of such property exempted and leased to such organization shall be eligible for a grant in lieu of taxes pursuant to said section 12-19a.

(1971, P.A. 572, S. 5; P.A. 84-489, S. 3, 5; P.A. 87-387, S. 2; P.A. 93-201, S. 3, 24; P.A. 95-302, S. 2; P.A. 97-247, S. 4, 27; 97-282, S. 1, 6; P.A. 07-213, S. 3.)

*Note: On and after July 1, 2016, subsection (g) of this section, as amended by section 193 of public act 15-244, is to read as follows:

“(g) Notwithstanding the provisions of this section, the board of trustees of a constituent unit of the state system of higher education may lease land or buildings, or both, and facilities under the control and supervision of such board when such land, buildings or facilities are otherwise not used or needed for use by the constituent unit and such action seems desirable to produce income or is otherwise in the public interest, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut. Upon executing any such lease, said board shall forward a copy to the assessor or board of assessors of the municipality in which the leased property is located. The proceeds from any lease or rental agreement pursuant to this subsection shall be retained by the constituent unit. Any land so leased for private use and the buildings and appurtenances thereon shall be subject to local assessment and taxation annually in the name of the lessee, assignee or sublessee, whichever has immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day of such town next following the date of leasing. Such land and the buildings and appurtenances thereon shall not be included as property of the constituent unit for the purpose of computing a grant in lieu of taxes pursuant to section 12-18b provided, if such property is leased to an organization which, if the property were owned by or held in trust for such organization would not be liable for taxes with respect to such property under section 12-81, such organization shall be entitled to exemption from property taxes as the lessee under such lease, and the portion of such property exempted and leased to such organization shall be eligible for a grant in lieu of taxes pursuant to section 12-18b.”

(1971, P.A. 572, S. 5; P.A. 84-489, S. 3, 5; P.A. 87-387, S. 2; P.A. 93-201, S. 3, 24; P.A. 95-302, S. 2; P.A. 97-247, S. 4, 27; 97-282, S. 1, 6; P.A. 07-213, S. 3; P.A. 15-244, S. 193.)

History: P.A. 84-489 added Subsecs. (b) to (e) re leases for commercial, cultural, educational and recreational purposes; P.A. 87-387 added Subsec. (f) re notice of lease by commissioner to municipality; Sec. 4-128d transferred to Sec. 4b-38 in 1989; P.A. 93-201 amended Subsecs. (a) and (b) to add the proviso concerning tax-exempt obligations and added Subsec. (g) concerning the leasing of land by a constituent unit, effective July 1, 1993; P.A. 95-302 added Subsec. (a)(1) authorizing commissioner to lease state-owned land or buildings and facilities to municipalities for municipal use and limited the term of such leases to 20 years; P.A. 97-247 made a technical change in Subsec. (b), effective July 1, 1997; P.A. 97-282 amended Subsecs. (f) and (g) to require copy of any lease entered into by Commissioner of Public Works or board of trustees of constituent units of higher education to the assessor of town where property is located and to clarify that any such property leased to a nonprofit organization is eligible for grant under Sec. 12-19a, effective June 26, 1997; P.A. 07-213 amended Subsec. (a) to eliminate provision limiting length of lease to a municipality to not more than 20 years and to make a technical change, effective July 10, 2007; P.A. 15-244 amended Subsec. (g) by replacing references to Sec. 12-19a with references to Sec. 12-18b, effective July 1, 2016.



Section 4b-39 - (Formerly Sec. 4-128e). *(See end of section for amended version and effective date.) Tax exemption.

Land, buildings or facilities leased pursuant to section 4b-35 and section 4b-36 shall be exempt from municipal taxation. The value of such land, buildings or facilities shall be used for computation of grants in lieu of taxes pursuant to section 12-19a.

(1971, P.A. 572, S. 6.)

*Note: On and after July 1, 2016, this section, as amended by section 194 of public act 15-244, is to read as follows:

“Sec. 4b-39. (Formerly Sec. 4-128e). Tax exemption. Land, buildings or facilities leased pursuant to section 4b-35 and section 4b-36 shall be exempt from municipal taxation. The value of such land, buildings or facilities shall be used for computation of grants in lieu of taxes pursuant to section 12-18b.”

(1971, P.A. 572, S. 6; P.A. 15-244, S. 194.)

History: Sec. 4-128e transferred to Sec. 4b-39 in 1989; P.A. 15-244 replaced reference to Sec. 12-19a with reference to Sec. 12-18b, effective July 1, 2016.



Section 4b-46 - *(See end of section for amended version and effective date.) Property subject to a long-term financing contract exempt from property tax.

On and after July 1, 1995, any property which is subject to an agreement entered into by the Commissioner of Administrative Services for the purchase of such property through a long-term financing contract shall be exempt from taxation by the municipality in which such property is located, during the term of such contract. The assessed valuation of such property shall be included with the assessed valuation of state-owned land and buildings for purposes of determining the state grant in lieu of taxes under the provisions of section 12-19a.

(P.A. 93-361, S. 13, 17; P.A. 11-51, S. 44.)

*Note: On and after July 1, 2016, this section, as amended by section 195 of public act 15-244, is to read as follows:

“Sec. 4b-46. Property subject to a long-term financing contract exempt from property tax. On and after July 1, 1995, any property which is subject to an agreement entered into by the Commissioner of Administrative Services for the purchase of such property through a long-term financing contract shall be exempt from taxation by the municipality in which such property is located, during the term of such contract. The assessed valuation of such property shall be included with the assessed valuation of state-owned land and buildings for purposes of determining the state grant in lieu of taxes under the provisions of section 12-18b.”

(P.A. 93-361, S. 13, 17; P.A. 11-51, S. 44; P.A. 15-244, S. 195.)

History: P.A. 93-361 effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 15-244 replaced reference to Sec. 12-19a with reference to Sec. 12-18b, effective July 1, 2016.



Section 4b-47 - Sale or transfer of state land or interest in state land by state agency. Notice. Publication. Comment period. Duties of Commissioner of Energy and Environmental Protection. Exceptions.

(a) Prior to the sale or transfer of state land or any interest in state land by a state agency, department or institution, such agency, department or institution shall provide notice of such sale or transfer to the Council on Environmental Quality, the Secretary of the Office of Policy and Management and the Commissioner of Energy and Environmental Protection on a form approved by the Council on Environmental Quality. Such notice shall be published in the Environmental Monitor and shall provide for a written public comment period of thirty days following publication of such notice, during which the public and state agencies may submit comments to the Secretary of the Office of Policy and Management. Such comments may include, but shall not be limited to, significant natural and recreational resources on such land and recommend means to preserve such natural or recreational resources. The Secretary of the Office of Policy and Management, in consultation with the Commissioner of Energy and Environmental Protection, shall (1) respond to any written comments received during such thirty-day comment period, and (2) publish such written comments along with the Office of Policy and Management's response to such written comments in the Environmental Monitor for a period of not less than fifteen days prior to the sale or transfer of the land.

(b) The Commissioner of Energy and Environmental Protection shall develop a policy for reviewing notices received from a state agency, department or institution, as described in subsection (a) of this section, and making a draft recommendation to the Secretary of the Office of Policy and Management as to whether all or a portion of the land or land interest referenced in such notice should be preserved by (1) transferring the land or land interest or granting a conservation easement therein to the Department of Energy and Environmental Protection, (2) imposing restrictions or conditions upon the transfer of the land or land interest, or (3) transferring all or a portion of the land or land interest, or granting a conservation easement interest therein, to an appropriate third party. Any such recommendations shall be accompanied by a report explaining the basis of the recommendations and shall include, where appropriate, a natural resource inventory. Such recommendations and report shall be published in the Environmental Monitor and shall provide for a written public comment period of thirty days following publication of such notice. The Commissioner of Energy and Environmental Protection shall (A) respond to any written comments received during such thirty-day comment period, (B) make a final recommendation to the Secretary of the Office of Policy and Management, and (C) publish such written comments along with the Department of Energy and Environmental Protection's response to such written comments including the department's final recommendation to the secretary in the Environmental Monitor. Following receipt of the final recommendation of the Commissioner of Energy and Environmental Protection, the Secretary of the Office of Policy and Management shall make the final determination as to the ultimate disposition of the land or interest. Such determination shall be published in the Environmental Monitor for a period of not less than fifteen days prior to the sale or transfer of such land or interest.

(c) Nothing in this section shall be construed to:

(1) Limit the applicability of sections 22a-1a to 22a-1i, inclusive, with respect to the sale or transfer of state land or any interest in state land, except that if an environmental impact evaluation was prepared pursuant to sections 22a-1b and 22a-1c or an environmental statement was prepared for such state land or interest in state land pursuant to any other state or federal law or regulation, as specified in section 22a-1f, such state agency, department or institution shall be exempt from the notice and public comment requirements set forth in subsections (a) and (b) of this section;

(2) Affect any purchase and sale agreement entered into between the state and any second party that was in effect prior to October 1, 2007, or any subsequent sale, transfer, easement, lease or other such agreement made pursuant to any such purchase and sale agreement;

(3) Apply to the conveyance of any parcel of state land or any interest in state land pursuant to an act of the General Assembly;

(4) Apply to the sale or transfer of state lands between state agencies;

(5) Apply to any easement that is granted to a municipality or a regulated utility or utilities that (A) primarily benefits the state or an agency or institution of the state, (B) is ordered as the result of a state or federal regulatory process or proceeding, or (C) is necessary as a result of the construction or reconstruction of any Department of Transportation highway or facility;

(6) Apply to the sale or transfer of state land or an interest in state land that was designated as surplus, pursuant to subsections (b) to (h), inclusive, of section 4b-21 prior to October 1, 2007, provided the provisions of this section were complied with at the time of such designation;

(7) Apply to the transfer of ten acres or less by the Department of Transportation or the Department of Education;

(8) Limit state agency or public comments to a particular subject matter area;

(9) Limit the publication of any public notifications, comments or reports that are required under this section solely to the Environmental Monitor; or

(10) Limit the solicitation of public comment solely to the Environmental Monitor.

(P.A. 07-213, S. 7; P.A. 11-80, S. 7; P.A. 13-263, S. 3.)

History: P.A. 11-80 amended Subsecs. (a) and (b) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-263 amended Subsec. (c)(6) to replace reference to Sec. 4b-21(b) and (c) with reference to Sec. 4b-21 (b) to (h), effective July 1, 2013.






Chapter 60 - Construction and Alterations of State Buildings

Section 4b-51 - (Formerly Sec. 4-131). Alterations, repairs or additions to real assets. Selection of consultants for certain projects.

(a) The Commissioner of Administrative Services shall have charge and supervision of the remodeling, alteration, repair or enlargement of any real asset, except any dam, flood or erosion control system, highway, bridge or any mass transit, marine or aviation transportation facility, a facility of the Connecticut Marketing Authority, an asset of the Department of Agriculture program established pursuant to section 26-237a, or any building under the supervision and control of the Joint Committee on Legislative Management, involving an expenditure in excess of five hundred thousand dollars, and except that (1) the Judicial Branch may have charge and supervision of the remodeling, alteration, repair, construction or enlargement of any real asset involving an expenditure of not more than one million two hundred fifty thousand dollars, (2) each constituent unit of the state system of higher education may have charge and supervision of the remodeling, alteration, repair, construction or enlargement of any real asset involving an expenditure of not more than two million dollars, (3) The University of Connecticut shall have charge and supervision of the remodeling, alteration, repair, construction, or enlargement of any project, as defined in subdivision (16) of section 10a-109c, notwithstanding the amount of the expenditure involved, and (4) the Military Department may have charge and supervision of the remodeling, alteration, repair, construction or enlargement of any real asset involving an expenditure of not more than two million dollars. In any decision to remodel, alter, repair or enlarge any real asset, the commissioner shall consider the capability of the real asset to facilitate recycling programs.

(b) No officer, department, institution, board, commission or council of the state government, except the Commissioner of Administrative Services, the Commissioner of Transportation, the Connecticut Marketing Authority, the Department of Agriculture for purposes of the program established pursuant to section 26-237a, the Joint Committee on Legislative Management, the Judicial Branch, a constituent unit of the state system of higher education or the Military Department as authorized in subsection (a) of this section, shall, unless otherwise specifically authorized by law, make or contract for the making of any alteration, repair or addition to any real asset involving an expenditure of more than five hundred thousand dollars.

(c) The plans necessary for any such remodeling, alteration, repair or enlargement of any state humane institution, as defined in section 17b-222, shall be subject to the approval of the administrative head of such humane institution.

(d) (1) Notwithstanding any provision of the general statutes, the Commissioner of Administrative Services may select consultants to be on a list established for the purpose of providing any consultant services. Such list shall be established as provided in sections 4b-56 and 4b-57. The commissioner may enter into a contract with any consultant on such list to perform a range of consultant services or to perform a range of tasks pursuant to a task letter detailing services to be performed under such contract.

(2) Notwithstanding any provision of the general statutes, the Commissioner of Administrative Services may (A) compile a list of architects, professional engineers and construction administrators for the limited purpose of providing consultant services for a particular program involving various projects for the construction of new buildings or renovations to existing buildings where such buildings are under the operation and control of either the Military Department or the Department of Energy and Environmental Protection, and (B) enter into a contract with any architect, professional engineer or construction administrator on such list for such limited purpose, except that the Adjutant General may perform the functions described in subparagraphs (A) and (B) of this subdivision for any such building under the operation and control of the Military Department.

(3) As used in this subsection, “consultant” means “consultant” as defined in section 4b-55, “consultant services” means “consultant services” as defined in section 4b-55, and “program” means multiple projects involving the planning, design, construction, repair, improvement or expansion of specified buildings, facilities or site improvements, wherein the work (A) will be of a repetitive nature, (B) will share a common funding source that imposes particular requirements, or (C) would be significantly facilitated if completed by the same design professional or construction administrator.

(e) Costs for projects authorized under subsection (b) of this section shall be charged to the bond fund account for the project for which such costs are incurred. The Department of Administrative Services shall develop procedures for expediting the administration of projects for alterations, repairs or additions authorized under said subsection (b).

(f) Any state agency proposing to remodel, alter or enlarge any real asset shall submit a statement to the commissioner demonstrating the capability of the real asset to facilitate recycling programs.

(1949 Rev., S. 203; March, 1950, S. 1899d; 1957, P.A. 150, S. 2; 457, S. 2; P.A. 73-488; P.A. 75-326; 75-365, S. 1; P.A. 77-614, S. 73, 610; P.A. 81-421, S. 2, 9; P.A. 82-114, S. 1, 2; 82-369, S. 17, 28; 82-438, S. 3, 6; P.A. 83-487, S. 23, 33; P.A. 84-48, S. 9, 17; P.A. 85-567, S. 1, 6; P.A. 87-496, S. 32, 110; 87-529, S. 1; P.A. 88-117, S. 3, 5; 88-231, S. 3; 88-291, S. 3, 6; P.A. 91-200, S. 2, 3; 91-230, S. 8, 17; P.A. 93-201, S. 4, 24; P.A. 95-230, S. 35, 45; P.A. 97-293, S. 19, 26; P.A. 98-235, S. 5; P.A. 99-75, S. 4; P.A. 01-172, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 07-213, S. 17; Sept. Sp. Sess. P.A. 09-7, S. 67; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-188, S. 7; P.A. 16-110, S. 1.)

History: P.A. 73-488 gave commissioner of transportation power to make or contract for real estate expenditures; P.A. 75-326 gave heads of humane institutions authority to approve or disapprove plans for changes to institutions under their control; P.A. 75-365 raised expenditures amount to $50,000, and required public works commissioner's approval of all contracts; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 81-421 excluded the supervision of the alteration of mass transit, marine or aviation transportation facilities from the duties of the commissioner; P.A. 82-114 increased amount from $50,000 to $100,000; P.A. 82-369 also increased the amount of expenditure involved from $50,000 or more to $100,000 or more and added provision that amount of expenditure involved in such an alteration, repair or addition made or contracted for by any such officer, department, institution, board, commission or council, may, with prior approval of said commissioner, exceed $100,000 up to a maximum of $250,000; P.A. 82-438 amended section to provide that commissioner of administrative services does not have charge and supervision of remodeling, alteration, repair or enlargement of state capitol building and to authorize legislative management committee to make or contract for alterations, repairs or additions to the capitol; P.A. 83-487 added exception for Connecticut marketing authority and its facilities; P.A. 84-48 excepted any building under the supervision and control of the joint committee on legislative management, where previously exception was for state capitol building; P.A. 85-567 divided section into Subsecs., amended Subsec. (a) to permit departments and institutions to have charge and supervision over and to contract for alterations, repairs and additions involving expenditures of up to $250,000, where previously the limit was $100,000 and added a Subsec. (d) re selection of architects and engineers, maximum fees for technical services and expedited project administration; P.A. 87-496 replaced commissioner and department of administrative services with commissioner and department of public works; P.A. 87-529 amended Subsecs. (a) and (b) to provide that each constituent unit of the state system of higher education have charge and supervision of the remodeling, alteration, repair or enlargement of any real asset involving an expenditure of not more than $500,000; P.A. 88-117 added an exception to the fee limit in Subsec. (d) for projects of constituent units and made a technical change in Subsec. (e); P.A. 88-231 amended Subsec. (a) by requiring commissioner to consider capabilities of real assets to facilitate recycling programs and added Subsec. (e) requiring statements by agencies proposing to remodel, alter or enlarge real assets demonstrating the capability of such real assets to facilitate recycling; P.A. 88-291 amended Subsecs. (a) and (b) by adding the exception for the department of agriculture program established pursuant to Sec. 26-237a; Sec. 4-131 transferred to Sec. 4b-51 in 1989; P.A. 91-200 amended Subsec. (a) to exclude from commissioner's authority the control of any “dam, flood or erosion control system”; P.A. 91-230 in Subsec. (a) added “construction” and changed $500,000 to $1,000,000 in the exception concerning the constituent units of the state system of higher education and in Subsec. (d) changed $50,000 to $150,000; P.A. 93-201 amended Subsec. (a) to increase the expenditure limit for a constituent unit from $1,000,000 to $2,000,000 and amended Subsec. (d) to increase the fee limit for projects of a constituent unit from $150,000 to $300,000, effective July 1, 1993; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; P.A. 98-235 amended Subsec. (d) by substituting “consultants” for “architects and engineers”, “consultant services” for “architectural and engineering technical services” and $50,000 for $25,000 and adding the definitions of “consultant” and “consultant services”; P.A. 99-75 substituted $500,000 for $250,000 in Subsecs. (a) and (b); P.A. 01-172 amended Subsec. (d) to designate existing provisions as Subdiv. (1), making a technical change therein, and add Subdiv. (2) re applications and advertisements for consultants; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-213 amended Subsec. (d) to authorize commissioner to select consultants in accordance with Secs. 4b-56 and 4b-57 and enter into a contract with any such consultant to perform a range of consultant services or tasks, make technical changes and delete former Subdiv. (2) re application process for inclusion on consultant list, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add Subdiv. (1) re Judicial Branch supervision and insert Subdiv. designators (2) and (3) and amended Subsec. (b) to insert reference to Judicial Branch, effective October 5, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-188 amended Subsec. (d) to designate provisions re consultant selection as Subdiv. (1), to insert Subdiv. (2) re contracts with architects, professional engineers and construction administrators, to designate definitions as Subdiv. (3) and to add definition of “program” therein, effective July 1, 2014; P.A. 16-110 amended Subsec. (a) to add Subdiv. (4) re Military Department charge and supervision, amended Subsec. (b) to add “or the Military Department” and amended Subsec. (d)(2)(B) to add provision re exception permitting Adjutant General to perform certain functions, effective June 3, 2016.

See chapter 557, part III re state contracts.

See Sec. 4a-60 re nondiscrimination clauses required in contracts.

See Sec. 4b-101 re information on contractors and subcontractors to be provided to Commissioner of Revenue Services.

See Sec. 13b-4 re certain transportation capital projects.

Annotations to former section 4-131:

Under former statute, “real assets” do not include highways and bridges. 124 C. 33. Cited. 140 C. 124; 190 C. 212.



Section 4b-51a - Recycled content requirements for construction materials.

The Commissioner of Administrative Services shall revise the specifications for products and materials purchased for construction projects administered by the department for which the United States Environmental Protection Agency has guidelines for minimum recycled content. Recycled products and materials shall be used in such projects where such products and materials are available and are within ten per cent of the cost of the virgin product or material and where use of the recycled product or material is consistent with public safety.

(P.A. 93-367, S. 4; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 4b-52 - (Formerly Sec. 4-132). Repairs or changes to state premises. Exception for emergency conditions. Renegotiation of leases.

(a)(1) No repairs, alterations or additions involving expense to the state of five hundred thousand dollars or less or, in the case of repairs, alterations or additions to a building rented or occupied by the Judicial Branch, one million two hundred fifty thousand dollars or less or, in the case of repairs, alterations or additions to a building rented or occupied by a constituent unit of the state system of higher education, two million dollars or less, shall be made to any state building or premises occupied by any state officer, department, institution, board, commission or council of the state government and no contract for any construction, repairs, alteration or addition shall be entered into without the prior approval of the Commissioner of Administrative Services, except repairs, alterations or additions to a building under the supervision and control of the Joint Committee on Legislative Management or the Military Department and repairs, alterations or additions to a building under the supervision of The University of Connecticut. Repairs, alterations or additions which are made pursuant to such approval of the Commissioner of Administrative Services shall conform to all guidelines and procedures established by the Department of Administrative Services for agency-administered projects. (2) Notwithstanding the provisions of subdivision (1) of this subsection, repairs, alterations or additions involving expense to the state of five hundred thousand dollars or less may be made to any state building or premises under the supervision of the Office of the Chief Court Administrator or a constituent unit of the state system of higher education, under the terms of section 4b-11, and any contract for any such construction, repairs or alteration may be entered into by the Office of the Chief Court Administrator or a constituent unit of the state system of higher education without the approval of the Commissioner of Administrative Services.

(b) Except as provided in this section, no repairs, alterations or additions involving an expense to the state of more than five hundred thousand dollars or, in the case of any repair, alteration or addition administered by the Department of Administrative Services, more than one million five hundred thousand dollars, shall be made to any state building or premises occupied by any state officer, department, institution, board, commission or council of the state government, nor shall any contract for any construction, repairs, alteration or addition be entered into, until the Commissioner of Administrative Services or, in the case of the construction of or repairs, alterations or additions to a building under the supervision and control of the Joint Committee on Legislative Management of the General Assembly, said joint committee or, in the case of the construction of or repairs, alterations or additions to a building involving expenditures in excess of five hundred thousand dollars but not more than one million two hundred fifty thousand dollars under the supervision and control of the Judicial Branch, said Judicial Branch or, in the case of the construction of or repairs, alterations or additions to a building involving expenditures in excess of five hundred thousand dollars but not more than two million dollars under the supervision and control of one of the constituent units of higher education, such constituent unit, or, in the case of the construction of or repairs, alterations or additions to a building involving expenditures in excess of five hundred thousand dollars but not more than two million dollars under the supervision and control of the Military Department, said department, has invited bids thereon and awarded a contract thereon, in accordance with the provisions of sections 4b-91 to 4b-96, inclusive. The Commissioner of Administrative Services, with the approval of the authority having the supervision of state employees or the custody of inmates of state institutions, without the necessity of bids, may employ such employees or inmates and purchase or furnish the necessary materials for the construction, erection, alteration, repair or enlargement of any such state building or premises occupied by any state officer, department, institution, board, commission or council of the state government.

(c) Whenever the Commissioner of Administrative Services declares that an emergency condition exists at any state facility, other than a building under the supervision and control of the Joint Committee on Legislative Management, and that the condition would adversely affect public safety or the proper conduct of essential state government operations, or said joint committee declares that such an emergency exists at a building under its supervision and control, the commissioner or the joint committee may employ such assistance as may be required to restore facilities under their control and management, or the commissioner may so act upon the request of a state agency, to restore facilities under the control and management of such agency, without inviting bids as required in subsection (b) of this section. The commissioner shall take no action requiring the expenditure of more than one million five hundred thousand dollars to restore any facility under this subsection (1) without the written consent of the Governor, and (2) until the commissioner has certified to the Joint Committee on Legislative Management that the project is of such an emergency nature that an exception to subsection (b) of this section is required. Such certification shall include input from all affected agencies, detail the need for the exception and include any relevant documentation. The provisions of this subsection shall not apply if any person is obligated under the terms of an existing contract with the state to render such assistance. The annual report of the commissioner shall include a detailed statement of all expenditures made under this subsection.

(d) The Commissioner of Administrative Services may, during the term of a lease of a building or premises occupied by any state offices, department, institution, board, commission or council of the state government, (1) renegotiate the lease in order to enable the lessor to make necessary alterations or additions up to a maximum amount of five hundred thousand dollars, subject to the approval of the State Properties Review Board, or (2) require that a security audit be conducted for such building or premises and, if necessary, renegotiate the lease in order to enable the lessor to make necessary alterations or additions to bring the building or premises into compliance with the security standards for state agencies established under section 4b-132. Alterations or additions under subdivision (2) of this subsection shall not be subject to the spending limit in subdivision (1) of this subsection, and a renegotiated lease under said subdivision (2) shall be subject to the approval of the State Properties Review Board, provided such approval requirement shall not compromise the security requirements of chapter 60a and this section. The commissioner shall determine the manner of submission, conditions and requirements of bids and awards made for alterations or additions under this subsection. No lease shall be renegotiated under this subsection for a term less than five years. As used in this subsection, “security” and “security audit” have the meanings assigned to such terms in section 4b-130.

(1949 Rev., S. 262; March, 1950, S. 100d; 1957, P.A. 150, S. 1; 457, S. 1; 1969, P.A. 708; P.A. 73-528, S. 11, 12; P.A. 74-246, S. 10, 11; P.A. 75-365, S. 2; P.A. 77-614, S. 73, 610; P.A. 82-285, S. 2, 3; P.A. 83-12, S. 2; 83-199; 83-329; 83-530, S. 1, 3; P.A. 84-48, S. 10, 17; 84-436, S. 5, 12; P.A. 85-225; 85-567, S. 2, 6; P.A. 87-496, S. 34, 110; 87-529, S. 2, 3; P.A. 88-116, S. 1; P.A. 91-230, S. 9, 17; P.A. 92-154, S. 4, 23; P.A. 93-201, S. 5, 24; P.A. 95-230, S. 36, 45; P.A. 96-235, S. 16, 19; P.A. 97-293, S. 13, 26; P.A. 99-75, S. 5; 99-220, S. 8; P.A. 03-215, S. 10; P.A. 05-288, S. 22; Sept. Sp. Sess. P.A. 09-7, S. 68; P.A. 11-51, S. 92; P.A. 13-247, S. 209; P.A. 14-122, S. 6; 14-182, S. 8; 14-188, S. 5; P.A. 16-110, S. 2.)

History: 1969 act required award of bid 60 days after bid opening rather than 30 days and provided for negotiation of contract if lowest bid exceeds funds available; P.A. 73-528 put upper limit on expenditures of $500,000, effective January 1, 1974; P.A. 74-246 clarified procedure for negotiation of contract if lowest bid exceeds available funds, specifying that bidders be negotiated with in ascending order of bid amounts; P.A. 75-365 divided section into Subsecs. (a) and (b), required approval of public works commissioner for all work and contracts for work and raised lower limit for expenditures requiring bids to $50,000; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 82-285 added Subsec. (c) establishing procedure for making emergency repairs to state facilities without competitive bidding; P.A. 83-12 amended Subsec. (a) by allowing repairs, alterations or additions to the state capitol without the prior approval of the commissioner of administrative services, amended Subsec. (b) by placing responsibility for bids on repairs, alterations or additions to the state capitol with the joint committee on legislative management rather than the department of administrative services and amended Subsec. (c) to provide that the joint committee on legislative management shall have the responsibility of declaring and managing any emergency situations which may arise at the state capitol building; P.A. 83-199 added Subsec. (d) giving the commissioner of administrative services the power to renegotiate the terms of a lease under certain circumstances; P.A. 83-329 added Subsec. (e) permitting expenditures in excess of $500,000 for repairs, alterations or additions to leased properties if leased from a municipality, remaining term is five years or more and properties review board approves; P.A. 83-530 raised limit on expenditures requiring administrative commissioner's approval from $50,000 to $100,000 in Subsec. (a) and made corresponding change in Subsec. (b) re expenditures for which bids must be invited; P.A. 84-48 included references to building under the supervision and control of the joint committee on legislative management, replacing references to state capitol; P.A. 84-436 amended Subsec. (a) to authorize the office of the chief court administrator to contract for and make repairs, alterations or additions costing $50,000 or less to any state building or premises under its supervision without the commissioner's approval, effective July 1, 1985; P.A. 85-225 increased the maximum expenditure amount in Subsec. (c) from $50,000 to $100,000; P.A. 85-567 increased dollar amounts of expenditures for projects which may be undertaken by departments and institutions from $100,000 to $250,000; P.A. 87-496 replaced commissioner of administrative services with commissioner of public works; P.A. 87-529 in Subsec. (a) raised limit on expenditures requiring administrative commissioner's approval from $250,000 to $500,000 in the case of repairs, alterations or additions to a building rented or occupied by a constituent unit of the state system of higher education, and in Subsec. (b) placed responsibility for bids on construction, repairs, alterations or additions to buildings involving expenditures in excess of $250,000 but not more than $500,000 under the supervision and control of a constituent unit with the constituent unit; P.A. 88-116 transferred provision in Subsec. (a) re control and management of property leased or rented by the state or a state entity to Sec. 4-133, amended Subsec. (b) by requiring contract to be awarded “in accordance with the provisions of sections 4-137a to 4-137g, inclusive” in lieu of former procedure and deleted Subsec. (e) re applicability of $500,000 limit in Subsec. (b) on expenditure of funds for repairs, alterations or additions to buildings or premises occupied by the state; Sec. 4-132 transferred to Sec. 4b-52 in 1989; P.A. 91-230 in Subsecs. (a) and (b) changed $500,000 limit to $1,000,000; P.A. 92-154 amended Subsec. (a) to apply provisions of Subdiv. (2) to constituent units of the state system of higher education; P.A. 93-201 amended Subsecs. (a) and (b) to increase the limit for repairs, alterations or additions to a building rented or occupied by a constituent unit from $1,000,000 to $2,000,000, effective July 1, 1993; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 96-235 amended Subsec. (c) by repealing provision that required damage by fire or other disaster for declaration of emergency condition at state facility or building and substituting $250,000 for $100,000 as expenditure limit without Governor's consent, effective June 6, 1996; P.A. 97-293 amended Subsec. (a)(2) to increase the amount from $50,000 to $100,000, effective July 1, 1997; P.A. 99-75 substituted “five hundred thousand dollars” for “two hundred fifty thousand dollars” in Subsecs. (a), (b) and (c), amended Subsec. (a)(1) by adding provision requiring conformity of certain repairs, alterations or additions to Department of Public Works guidelines and procedures, and amended Subsec. (c) by repealing requirement of Governor's consent for emergency restorations by joint committee exceeding $250,000 and by deleting the joint committee from the annual report requirement; P.A. 99-220 added Subsec. (d)(2) re security audits and alterations or additions to leased buildings for compliance with security standards and defining the terms “security” and “security audit”; P.A. 03-215 amended Subsec. (c) to insert Subdiv. (1) designator and insert provisions re certification to General Assembly re emergency nature of project as Subdiv. (2), effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (a)(2), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add provision re buildings rented or occupied by Judicial Branch in Subdiv. (1) and to substitute “five hundred thousand” for “one hundred thousand” re dollar limit in Subdiv. (2), and amended Subsec. (b) to add provisions re buildings rented or occupied by Judicial Branch or under supervision and control of Judicial Branch, effective October 5, 2009; P.A. 11-51 amended Subsecs. (a) to (c) to change “Commissioner of Public Works” to “Commissioner of Construction Services” and make a conforming change, and amended Subsec. (d) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” and require consultation with Commissioner of Construction Services, effective July 1, 2011; P.A. 13-247 replaced references to Commissioner of Construction Services and Department of Construction Services with references to Commissioner of Administrative Services and Department of Administrative Services, respectively, and made a conforming change, effective July 1, 2013; P.A. 14-122 made a technical change in Subsec. (c), effective June 6, 2014; P.A. 14-182 made a technical change in Subsec. (c), effective June 12, 2014; P.A. 14-188 amended Subsec. (b) to substitute provisions re Department of Administrative Services projects of more than $1,500,000 for provisions re projects by the Judicial Branch of more than $1,250,000 and by the constituent units of more than $2,000,000, amended Subsec. (c) to increase expenditure amount from more than $500,000 to more than $1,500,000 and to make a technical change, and amended Subsec. (d) to make a technical change, effective July 1, 2014; P.A. 16-110 amended Subsec. (a)(1) to add “or the Military Department” and amended Subsec. (b) to add provision re building under supervision and control of Military Department and to make technical changes, effective June 3, 2016.

See chapter 557, part III re state contracts.

See Sec. 4a-60 re nondiscrimination clause required in contracts.



Section 4b-53 - (Formerly Sec. 4-131a). Allocation of bond proceeds for art work in construction or remodeling of state buildings. State building works of art account. Maintenance account. Regulations.

(a) For purposes of this section, the following terms have the following meanings: “State building” means any building or facility owned or leased by the state of Connecticut and open to the public or intended for such use, exclusive of any shed, warehouse, garage, building of a temporary nature or building located on the grounds of a correctional institution; “proposal development expenses” means the cost of preparing a detailed drawing, model or plan as determined by the Department of Economic and Community Development; and “work of art” means art work which is to be an integrated part of such state building, including but not limited to, fresco, mosaic, sculpture and other architectural embellishment or functional art created by a professional artist, artisan or craftsperson, and any work of visual art which is not to be an integrated part of such state building, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art or mixed media. “Work of art” as used in this section shall not include landscape architecture or landscape gardening.

(b) The State Bond Commission, in the allocation of proceeds of state bonds for purposes of construction, reconstruction or remodeling of any state building, shall allocate for works of art, with respect to each such project and for the purposes of subsection (c) of this section, an amount from such proceeds not less than one per cent of the total estimated cost of such construction, reconstruction or remodeling, exclusive of (1) the cost of any land acquisition, (2) any nonconstruction costs including the cost of such work of art, and (3) any augmentations to such cost, provided any such allocation for work of art as provided in this section must be approved, prior to authorization of such allocation by the State Bond Commission, by the Commissioner of Administrative Services in consultation with the Department of Economic and Community Development. Such allocation may be used to reimburse any artist, artisan, craftsperson or person who creates a work of art, for proposal development expenses when the Department of Economic and Community Development requests such proposal development or to compensate persons who, at the request of the Department of Economic and Community Development determine whether such works of art require proposal development.

(c) There is established within the General Fund a state building works of art account, which shall be a separate, nonlapsing account. The moneys within said account shall be used (1) for the purchase of works of art from distinguished Connecticut artists, which shall be placed on public view in state buildings, (2) to establish a bank of major works of art, from which individual works of art may be circulated among state buildings, public art museums and nonprofit galleries, and (3) for repair of all works acquired under this section. The Department of Economic and Community Development, in consultation with the Commissioner of Administrative Services, shall adopt regulations in accordance with the provisions of chapter 54, which shall (A) indicate the portion of the one per cent allocation under subsection (b) of this section, up to one quarter of such allocation, which shall be deposited in the General Fund and credited to said account, (B) set forth the manner in which the moneys in said account shall be allocated and expended for the purposes of this subsection, and (C) establish procedures to ensure accountability in maintaining the integrity of such bank of works of art.

(d) There is established a subaccount within the state buildings works of art account, established pursuant to subsection (c) of this section, to be known as the “maintenance account” to be used solely for the conservation, repair and cleaning of artworks commissioned and purchased for state buildings pursuant to this section. The Department of Economic and Community Development shall determine what percentage of the one per cent allocation pursuant to subsection (b) of this section, up to ten per cent of such allocation, to credit to said subaccount.

(e) The Department of Economic and Community Development shall, with respect to a work of art in any project under subsection (b) of this section, be responsible for the selection of any artist, artisan or craftsperson, review of any design or plan, and execution, completion, acceptance and placement of such work of art, provided any work of art to be located in any building under the supervision, security, utilization and control of the Joint Committee on Legislative Management shall be approved by said committee. The Commissioner of Administrative Services, in consultation with said department, (1) shall be responsible for the contractual arrangements with any such artist, artisan or craftsperson, and (2) shall adopt regulations concerning implementation of the purposes of subsection (b) of this section and this subsection.

(P.A. 78-215, S. 1, 2; P.A. 86-260; P.A. 87-368; 87-496, S. 33, 110; 87-589, S. 71, 87; P.A. 89-383, S. 14, 16; P.A. 90-230, S. 9, 101; P.A. 95-226, S. 9, 30; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 05-288, S. 23; P.A. 08-78, S. 1; P.A. 11-48, S. 137; 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 86-260 added definition of “proposal development expenses” and added provision allowing reimbursement for such expenses and allowing compensation to persons who determine whether proposal development is required; P.A. 87-368 amended Subsec. (b) by adding reference to Subsec. (c), added new Subsec. (c) re state building works of art account, relettered former Subsec. (c) as Subsec. (d) and amended Subsec. (d) to divide responsibilities under the Subsec. to state commission on the arts, commissioner of administrative services and joint committee on legislative management; P.A. 87-496 and P.A. 87-589 replaced commissioner of administrative services with commissioner of public works; Sec. 4-131a transferred to Sec. 4b-53 in 1989; P.A. 89-383 amended Subsec. (a) to exclude from definition of “state building” any building located on the grounds of a correctional institution; P.A. 90-230 made a technical correction in Subsec. (a); P.A. 95-226 amended Subsec. (c) to add circulation to public art museums and nonprofit galleries in Subdiv. (2) and to add Subdiv. (3) re repair of works of art, effective July 1, 1995 (Revisor's note: The word “statute” in Subdiv. (3) was replaced editorially by the Revisors with “section” for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 05-288 made technical changes in Subsec. (d), effective July 13, 2005; P.A. 08-78 made a technical change in Subsecs. (b) and (c), added new Subsec. (d) re maintenance account and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2008; P.A. 11-48 amended Subsecs. (a) to (e) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and, in Subsec. (e) to replace “commission” with “department”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 4b-54 - (Formerly Sec. 4-134). Designs of public structures to be submitted to Commissioner of Administrative Services. Work of art for Capitol to be submitted to Legislative Management Committee.

(a) No public monument, memorial, building or other structure shall become the property of the state unless a design for the same and its proposed location has been submitted to the Commissioner of Administrative Services for his advice. No construction or erection of any such structure shall be begun unless the design and proposed location has been so submitted to the commissioner.

(b) No painting, portrait, statue or tablet shall be accepted for placing in a building under the supervision and control of the Joint Committee on Legislative Management or on the grounds thereof until it has been submitted to said joint committee, which shall advise as to the hanging of paintings, portraits and pictures and the placement of statues and other works of art.

(1949 Rev., S. 3533; March, 1950, S. 1901d; P.A. 77-614, S. 73, 610; P.A. 82-472, S. 6, 183; P.A. 84-48, S. 11, 17; P.A. 87-496, S. 37, 110; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 82-472 required works of art for capitol to be submitted to joint committee on legislative management instead of commissioner; P.A. 84-48 deleted reference to state capitol in Subsec. (b) and inserted reference to a building under the supervision and control of the joint committee on legislative management; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); Sec. 4-134 transferred to Sec. 4b-54 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013.

Annotation to former section 4-134:

Cited. 140 C. 124.



Section 4b-55 - (Formerly Sec. 4-134a). State Construction Services Selection Panel; Connecticut Health and Education Facilities Authority Construction Services Panel. Definitions.

As used in this section, section 4b-1 and sections 4b-56 to 4b-59, inclusive, unless the context clearly requires otherwise:

(1) “Commissioner” means the Commissioner of Administrative Services;

(2) “Consultant” means (A) any architect, professional engineer, landscape architect, land surveyor, accountant, interior designer, environmental professional or construction administrator, who is registered or licensed to practice such person's profession in accordance with the applicable provisions of the general statutes, or (B) any planner or financial specialist;

(3) “Consultant services” includes those professional services rendered by architects, professional engineers, landscape architects, land surveyors, accountants, interior designers, environmental professionals, construction administrators, planners or financial specialists, as well as incidental services that members of these professions and those in their employ are authorized to perform;

(4) “Firm” means any individual, partnership, corporation, joint venture, association or other legal entity (A) authorized by law to practice the profession of architecture, landscape architecture, engineering, land surveying, accounting, interior design, environmental or construction administration, or (B) practicing the profession of planning or financial specialization;

(5) “Priority higher education facility project” means any project which is part of a state program to repair, renovate, enlarge, equip, purchase or construct (A) instructional facilities, (B) academic core facilities, including library, research and laboratory facilities, (C) student residential or related student dining facilities, or (D) utility systems related to such projects, which are or will be operated under the jurisdiction of the board of trustees of any constituent unit of the state system of higher education, except The University of Connecticut provided the project is included in the comprehensive facilities master plan of the constituent unit in the most recent state facility plan of the Office of Policy and Management pursuant to section 4b-23;

(6) “Project” means any state program requiring consultant services if the cost of such services is estimated to exceed five hundred thousand dollars;

(7) “Selection panel” or “panel” means the State Construction Services Selection Panel established pursuant to subsection (a) of section 4b-56 or, in the case of a Connecticut Health and Education Facilities Authority project pursuant to section 10a-186a, means the Connecticut Health and Education Facilities Authority Construction Services Panel established pursuant to subsection (c) of section 4b-56;

(8) “User agency” means the state department or agency requesting the project or the agency for which such project is being undertaken pursuant to law;

(9) “Community court project” means (A) any project to renovate and improve a facility designated for the community court established pursuant to section 51-181c, and (B) the renovation and improvement of other state facilities required for the relocation of any state agency resulting from the placement of the community court;

(10) “Connecticut Juvenile Training School project” means a project (A) to develop on a designated site new facilities for a Connecticut Juvenile Training School in Middletown including, but not limited to, preparing a feasibility study for, designing, constructing, reconstructing, improving or equipping said facility for use by the Department of Children and Families, which is an emergency project because there is an immediate need for completion of said project to remedy overcrowding at Long Lane School; said school shall have an annual average daily population of not more than two hundred forty residents; or (B) to develop a separate facility for girls including, but not limited to, acquiring of land or buildings, designing, constructing, reconstructing, improving or equipping said facility for use by the Department of Children and Families;

(11) “Downtown Hartford higher education center project” means a project to develop a higher education center, as defined in subparagraph (B) of subdivision (2) of section 32-600, and as described in subsection (a) of section 32-612, for the regional community-technical college system;

(12) “Correctional facility project” means any project (A) which is part of a state program to repair, renovate, enlarge or construct facilities which are or will be operated by the Department of Correction, and (B) for which there is an immediate need for completion in order to remedy prison and jail overcrowding; and

(13) “Juvenile detention center project” means any project (A) which is part of a state program to repair, renovate, enlarge or construct juvenile detention centers which are or will be operated by the Judicial Department, and (B) for which there is an immediate need for completion in order to remedy overcrowding.

(P.A. 79-450, S. 1, 8; P.A. 82-369, S. 18, 28; P.A. 85-567, S. 3, 6; P.A. 87-496, S. 38, 110; 87-529, S. 4; P.A. 88-117, S. 4, 5; P.A. 89-353, S. 1, 8; P.A. 90-261, S. 1, 19; P.A. 91-230, S. 1, 17; June Sp. Sess. P.A. 91-9, S. 6, 10; P.A. 92-228, S. 4, 9; P.A. 93-201, S. 6, 24; May Sp. Sess. P.A. 94-2, S. 3, 203; P.A. 95-152, S. 1; 95-230, S. 37, 45; P.A. 96-235, S. 5, 19; P.A. 97-293, S. 11, 26; P.A. 98-21, S. 2; 98-59, S. 2, 3; 98-235, S. 4; P.A. 99-26, S. 2, 39; 99-75, S. 6; 99-241, S. 48, 66; P.A. 00-192, S. 15, 102; P.A. 01-26, S. 4; 01-172, S. 2; June Sp. Sess. P.A. 01-7, S. 15, 28; P.A. 03-215, S. 11; P.A. 05-287, S. 49; P.A. 07-213, S. 18; P.A. 11-51, S. 90; P.A. 12-133, S. 10; 12-156, S. 3; P.A. 13-247, S. 200; P.A. 16-81, S. 2.)

History: P.A. 82-369 redefined “project” by increasing the estimated cost of design professional services from $10,000 to $25,000; P.A. 85-567 amended definition of “project”, increasing dollar amount for construction costs from one hundred thousand to $250,000; P.A. 87-496 redefined “commissioner” as public works rather than administrative services commissioner; P.A. 87-529 redefined “project” by increasing dollar amount for construction costs in the case of a constituent unit of the state system of higher education from $250,000 to $500,000; P.A. 88-117 amended Subsec. (e)(1) to provide an exception for constituent units, of the state system of higher education; Sec. 4-134a transferred to Sec. 4b-55 in 1989; P.A. 89-353 added definition of “emergency correctional facility project” and relettered former Subsecs. (d) to (g), inclusive; P.A. 90-261 amended the definition of “emergency correctional facility project” to change the deadline for the commencement of the project from June 30, 1990, to December 31, 1991, and to increase the maximum estimated construction cost from $12,000,000 to $20,000,000; P.A. 91-230 inserted definition of “priority higher education facility project” as Subsec. (f), relettering former Subsecs. accordingly and in Subsec. (g) changed $50,000 to $150,000 in Subdiv. (1), and $500,000 to $1,000,000 in Subdiv. (2); June Sp. Sess. P.A. 91-9 amended Subsec. (d)(2) to substitute December 31, 1993, for December 31, 1991; P.A. 92-228 amended Subsec. (h) to change name of panel from “design professional services selection panel” to “state construction services selection panel”; P.A. 93-201 amended Subsec. (g) defining “project” to increase the limits for a constituent unit from $150,000 to $300,000 for design services and from $1,000,000 to $2,000,000 for construction costs for higher education projects, effective July 1, 1993; May Sp. Sess. P.A. 94-2 added definition of “University of Connecticut library project” and relettered former Subsecs. (f) to (j), inclusive, effective July 1, 1994; P.A. 95-152 amended Subsec. (d)(1) to delete provision that the immediate need for completion of such facility project “has been certified by the advisory commission pursuant to section 18-87f”, reflecting the repeal of said section by the same public act; P.A. 95-230 amended Subsecs. (g) and (h) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 96-235 amended Subsec. (b) by changing defined term from “design professional” to “consultant” and including registered or licensed accountants, interior designers, environmental professionals and construction administrators and any planner, construction manager or financial specialist in such definition, amended Subsec. (c) by changing defined term from “design professional services” to “consultant services” and including services rendered by accountants, interior designers, environmental professionals, construction administrators, planners, construction managers and financial specialists in such definition, amended Subsec. (f) by adding entities authorized by law to practice profession of accounting, interior design, environmental or construction administration or practicing profession of planning, construction management or financial specialization to definition of “firm” and amended Subsec. (h) by substituting “consultant services” for “design professionals”, effective June 6, 1996; P.A. 97-293 redefined “selection panel” or “panel” to include the Connecticut Health and Education Facilities Authority Construction Services Panel, effective July 1, 1997; P.A. 98-21 added Subsec. (k) defining “community court project”; P.A. 98-59 changed effective date of P.A. 98-21 from October 1, 1998, to April 13, 1998; P.A. 98-235 deleted reference to Sec. 4b-23(i) in introductory text and amended Subsec. (h), defining “project”, by substituting $50,000 for $25,000 in Subdiv. (1) and $400,000 for $250,000 in Subdiv. (2); P.A. 99-26 added Subsec. (l), designated by the Revisors as Subsec. (k) defining the “Connecticut Juvenile Training School project” and made a technical change for purposes of gender neutrality, effective May 7, 1999; P.A. 99-75 repealed Subsec. (d) which defined “Emergency correctional facility project”, relettered former Subsecs. (e) to (k), inclusive, accordingly and substituted $500,000 for $400,000 in relettered Subsec. (g), defining “project”; P.A. 99-241 made a technical change in Subsec. (b) for purposes of gender neutrality and added new Subsec. (l) re downtown Hartford higher education center, effective June 28, 1999; P.A. 00-192 added Subsecs. (m) and (n) defining “correctional facility project” and “juvenile detention center project”, effective July 1, 2000; P.A. 01-26 made a technical change in Subsec. (b); P.A. 01-172 amended Subsec. (g) to substitute “and” for “or” between Subdivs. (1) and (2); June Sp. Sess. P.A. 01-7 amended Subsec. (k) to make technical changes and include in the definition of “Connecticut Juvenile Training School” a provision for a separate facility for girls, effective July 1, 2001; P.A. 03-215 redefined “consultant”, “consultant services” and “firm” by deleting references to “construction managers” and “construction management”, effective October 1, 2004; P.A. 05-287 amended Subsec. (i) to redefine “user agency” to include the agency for which the project is being undertaken pursuant to law, effective July 13, 2005; P.A. 07-213 amended Subsec. (g) to redefine “project”, effective July 10, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 12-133 amended Subsec. (j)(1) to delete “pilot program”; P.A. 12-156 amended Subsec. (f) to delete reference to Sec. 10-4a, effective June 15, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-81 redesignated existing Subsecs. (a) to (c) and (e) to (n) as Subdivs. (1) to (13), deleted former Subsec. (d) defining “University of Connecticut library project”, amended redesignated Subdiv. (6) to redefine “project” by changing $300,000 to $500,000 and made technical and conforming changes, effective July 1, 2016.



Section 4b-55a - Contracting for environmental evaluations for priority higher education facility projects.

Notwithstanding any provision of this chapter, the Commissioner of Administrative Services may select and interview at least three responsible and qualified environmental professionals, and may negotiate with any one of such professionals a contract which is both fair and reasonable to the state in order to conduct the evaluations required by section 22a-1b for a priority higher education facility project, as defined in section 4b-55.

(P.A. 91-230, S. 4, 17; June Sp. Sess. P.A. 98-1, S. 82, 121; P.A. 99-75, S. 11; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 16-81, S. 6.)

History: June Sp. Sess. P.A. 98-1 substituted “subsection (g)” for “subsection (f)”, effective June 24, 1998; P.A. 99-75 made a technical change; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-81 made technical changes, effective July 1, 2016.



Section 4b-56 - (Formerly Sec. 4-134b). State construction services selection panels, and Connecticut Health and Education Facilities Authority construction services panels, established. Membership.

(a) There shall be established within the Department of Administrative Services state construction services selection panels which (1) for projects valued at five million dollars or more, shall consist of five members, four of whom shall be current or retired employees of the Department of Administrative Services appointed by the commissioner and one of whom shall be appointed by the head or acting head of the user agency, and (2) for projects valued at less than five million dollars, shall consist of three members, two of whom shall be current or retired employees of the Department of Administrative Services appointed by the commissioner and one of whom shall be appointed by the head or acting head of the user agency. Each member of a section panel, regardless of the appointing authority, shall serve only for deliberations involving the project for which such member is appointed.

(b) A panel established pursuant to subsection (a), (c) or (e) of this section shall not be deemed to be a board or commission within the meaning of section 4-9a.

(c) There shall be established within the Department of Administrative Services Connecticut Health and Education Facilities Authority construction services panels which shall consist of five members. Three of such members shall be appointed by the Commissioner of Administrative Services, shall serve only for deliberations involving the project for which such members are appointed and shall be current employees of the Department of Administrative Services. The remaining members shall be appointed by the head or acting head of the user agency and shall serve only for deliberations involving the project for which such members are appointed.

(d) The panels established pursuant to subsection (c) of this section shall be the selection panels only for Connecticut Health and Education Facilities Authority projects pursuant to section 10a-89b.

(e) There shall be established, within the Department of Administrative Services, a State Construction Services Selection Panel that shall consist of three members. Such members shall be appointed by the commissioner, shall be current employees of the Department of Administrative Services or any agency for which consultant services may be contracted, and shall serve only for deliberations involving the selection of consultants under subsection (d) of section 4b-51 for which the employees are appointed.

(P.A. 79-450, S. 3, 8; P.A. 87-496, S. 39, 110; P.A. 91-43, S. 2; P.A. 92-228, S. 5, 9; P.A. 96-235, S. 15, 19; P.A. 97-47, S. 49; 97-293, S. 12, 26; P.A. 07-213, S. 15, 19; P.A. 11-51, S. 90; P.A. 13-51, S. 1; 13-247, S. 200.)

History: P.A. 87-496 substituted “public works” for “administrative services” department; Sec. 4-134b transferred to Sec. 4b-56 in 1989; P.A. 91-43 amended Subsec. (a) to allow either current or retired employees to be appointed by commissioner to panel; P.A. 92-228 amended Subsec. (a) by changing name of panel from “state design professional services selection panel” to “state construction services selection panel”; P.A. 96-235 amended Subsec. (a) by decreasing membership of panel from six to five and decreasing number of appointments by Commissioner of Public Works from five to four, effective June 6, 1996; P.A. 97-47 rearranged provisions in Subsec. (a); P.A. 97-293 added Subsecs. (c) and (d) re Connecticut Health and Education Facilities Authority Construction Services Panel, effective July 1, 1997; P.A. 07-213 amended Subsec. (a) to establish more than one panel, provide that members appointed by commissioner serve only for deliberations involving the project for which the member is appointed, eliminate one-year term for such members, and remove commissioner's authority to fill vacancies on the panel, made a technical change in Subsec. (b), amended Subsec. (c) to establish more than one panel, provide that members appointed by commissioner serve only for deliberations involving the project for which the member is appointed, eliminate one-year term for such members, and remove commissioner's authority to fill vacancies on the panel, made technical changes in Subsec. (d), and added Subsecs. (e) and (f) re State Construction Services Selection Panel for selection of consultants under Sec. 4b-51(d), effective July 10, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-51 amended Subsec. (a) to designate existing provisions re members as Subdiv. (1) and amend same to add reference to projects valued at $5,000,000 or more and to add Subdiv. (2) re projects valued at less than $5,000,000, amended Subsec. (b) to add reference to panel established under Subsec. (a), (c) or (e), amended Subsec. (d) to delete provision re not being deemed a board or commission under Sec. 4-9a, amended Subsec. (e) to decrease number of members from 5 to 3, and deleted former Subsec. (f) re not being deemed a board or commission under Sec. 4-9a, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 4b-57 - (Formerly Sec. 4-134c). Consultant services. Invitation of responses. Consideration by selection panel.

(a) Whenever consultant services are required by the commissioner in fulfilling the responsibilities under section 4b-1, and in the case of each project, the commissioner shall invite responses from such firms by posting notice on the State Contracting Portal, except that the commissioner may receive consultant services under a contract entered into pursuant to subsection (d) of section 4b-51. The commissioner shall prescribe, by regulations adopted in accordance with chapter 54, the advance notice required for, the manner of submission, and conditions and requirements of, such responses.

(b) In the case of a project, the responses received shall be considered by the selection panel. The panel shall select from among those responding no fewer than three firms, which such panel determines in accordance with criteria established by the commissioner are most qualified to perform the required consultant services. In the case of any project that requires consultant services by an architect or professional engineer, additional criteria to be considered by such panel in selecting a list of the most qualified firms shall include: (1) Such firm's knowledge of this state's building and fire codes, and (2) the geographic location of such firm in relation to the geographic location of the proposed project. The selection panel shall submit a list of the most qualified firms to the commissioner for the commissioner's consideration unless fewer than three responses for a particular project have been received, in which case the panel shall submit the names of all firms who have submitted responses.

(c) In the case of consultants selected under subsection (d) of section 4b-51, the responses received shall be considered by the selection panel. The panel shall select, from among those persons responding, a list of those persons most qualified to perform the consultant services. Knowledge of the state building and fire code and whether the consultant is a micro business, as defined in subsection (c) of section 4a-59, shall be considered in determining a consultant's qualifications.

(P.A. 79-450, S. 4, 8; P.A. 80-483, S. 13, 186; P.A. 96-235, S. 11, 19; P.A. 05-287, S. 29; P.A. 06-196, S. 32; P.A. 07-213, S. 20; P.A. 10-190, S. 1; P.A. 16-81, S. 3.)

History: P.A. 80-483 made technical changes; Sec. 4-134c transferred to Sec. 4b-57 in 1989; P.A. 96-235 substituted “consultant” for “design professional”, effective June 6, 1996; P.A. 05-287 amended Subsec. (b) to provide additional criteria to be considered by the panel in the case of a project that requires consultant services by an architect or professional engineer, effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 07-213 amended Subsec. (a) to make a technical change and create exception for consultant services under contract entered into pursuant to Sec. 4b-51(d) and added Subsec. (c) re consultants selected under Sec. 4b-51(d), effective July 10, 2007; P.A. 10-190 amended Subsec. (c) to include consideration of whether consultant is a micro business, effective July 1, 2010; P.A. 16-81 amended Subsec. (a) to replace provision re advertising in newspaper with provision re posting notice on State Contracting Portal, effective July 1, 2016.



Section 4b-58 - (Formerly Sec. 4-134d). Contracting for consultant services.

(a)(1) Except in the case of a project, a priority higher education facility project, a project, as defined in subdivision (16) of section 10a-109c, undertaken by The University of Connecticut, a community court project, a correctional facility project, a juvenile detention center project, and the downtown Hartford higher education center project, the commissioner shall negotiate a contract for consultant services with the firm most qualified, in the commissioner's judgment, at compensation which the commissioner determines is both fair and reasonable to the state. (2) In the case of a project, the commissioner shall negotiate a contract for such services with the most qualified firm from among the list of firms submitted by the panel at compensation which the commissioner determines in writing to be fair and reasonable to the state. If the commissioner is unable to conclude a contract with any of the firms recommended by the panel, the commissioner shall, after issuing written findings of fact documenting the reasons for such inability, negotiate with those firms which the commissioner determines to be most qualified, at fair and reasonable compensation, to render the particular consultant services under consideration. (3) Whenever consultant services are required for a priority higher education facility project, a project involving the construction, repair or alteration of a building or premises under the supervision of the Office of the Chief Court Administrator or property where the Judicial Department is the primary occupant, a community court project, a correctional facility project, a juvenile detention center project, or the downtown Hartford higher education center project, the commissioner shall select and interview at least three consultants or firms and shall negotiate a contract for consultant services with the firm most qualified, in the commissioner's judgment, at compensation which the commissioner determines is both fair and reasonable to the state, except that if, in the opinion of the commissioner, the Connecticut Juvenile Training School project needs to be expedited in order to meet the needs of the Department of Children and Families, the commissioner may waive such selection requirement. Except for the downtown Hartford higher education center project, the commissioner shall notify the State Properties Review Board of the commissioner's action not later than five business days after such action for its approval or disapproval in accordance with subsection (i) of section 4b-23, except that if, not later than fifteen days after such notice, a decision has not been made, the board shall be deemed to have approved such contract.

(b) In determining fair and reasonable compensation to be paid in accordance with subsection (a) of this section, the commissioner shall consider, in the following order of importance, the professional competence of the consultant, the technical merits of the proposal, the ability of the firm to perform the required services within the time and budgetary limits of the contract and the price for which the services are to be rendered.

(P.A. 79-450, S. 5, 8; P.A. 80-334; P.A. 89-353, S. 2, 8; P.A. 91-230, S. 2, 17; May Sp. Sess. P.A. 94-2, S. 4, 203; P.A. 95-230, S. 38, 45; P.A. 96-235, S. 12, 19; P.A. 97-293, S. 20, 26; P.A. 98-21, S. 3; 98-59, S. 2, 3; P.A. 99-26, S. 3, 39; 99-75, S. 7; 99-241, S. 49, 66; P.A. 00-192, S. 16, 102; P.A. 05-287, S. 12; 05-288, S. 24; Sept. Sp. Sess. P.A. 09-7, S. 133.)

History: P.A. 80-334 rewrote considerations for determining fair and reasonable compensation; Sec. 4-134d transferred to Sec. 4b-58 in 1989; P.A. 89-353 divided Subsec. (a) into Subdivs., exempted emergency correctional facility project from Subdiv. (1) and added Subdiv. (3) re procedure for contracting with design professionals or firms for such projects; P.A. 91-230 in Subsec. (a) added references to a priority higher education facility project and the exception for instances in which a decision has not been made within 15 days; May Sp. Sess. P.A. 94-2 exempted the University of Connecticut library project from Subdiv. (1) and included said project in provisions of Subdiv. (3), effective July 1, 1994; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 96-235 substituted “consultant” for “design professional”, effective June 6, 1996; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; P.A. 98-21 amended Subsec. (a) to exempt a community court project from Subdiv. (1) and to include a community court project in Subdiv. (3); P.A. 98-59 changed effective date of P.A. 98-21 from October 1, 1998, to April 13, 1998; P.A. 99-26 amended Subsec. (a) to exempt the Connecticut Juvenile Training School project from Subdiv. (1), to include said project in Subdiv. (3), to add exception in Subdiv. (3) authorizing the commissioner to waive the selection requirement if said project needs to be expedited, to add provision exempting said project from the State Properties Review Board approval process and to make technical changes for purposes of gender neutrality, effective May 7, 1999; P.A. 99-75 amended Subsec. (a) by deleting references to “an emergency correctional facility project” and making technical changes; P.A. 99-241 amended Subsec. (a) to add downtown Hartford higher education center, effective June 28, 1999; P.A. 00-192 amended Subsec. (a)(1) and (3) to include correctional facility project and juvenile detention center project, effective July 1, 2000; P.A. 05-287 made technical changes throughout the section and amended Subsec. (a) to eliminate references to The University of Connecticut library project and the Connecticut Juvenile Training School project, effective July 13, 2005; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(3) to include project involving construction, repair or alteration of building or premises under supervision of Office of the Chief Court Administrator or property where Judicial Department is primary occupant, effective October 5, 2009.



Section 4b-59 - (Formerly Sec. 4-134e). Commissioner to adopt regulations.

The commissioner shall adopt regulations in accordance with chapter 54 to carry out the purposes of sections 4b-56 to 4b-59, inclusive.

(P.A. 79-450, S. 6, 8.)

History: Sec. 4-134e transferred to Sec. 4b-59 in 1989.



Section 4b-60 - State Commission on Capitol Preservation and Restoration.

(a) There shall be a State Commission on Capitol Preservation and Restoration to consist of twelve members to be appointed as follows: Two members shall be appointed by the Governor, two by the speaker of the House of Representatives, two by the president pro tempore of the Senate, one by the House minority leader, one by the Senate minority leader, two members of the Joint Committee on Legislative Management, one appointed by each of the chairmen of said committee, and one member of the Culture and Tourism Advisory Committee appointed by its chairperson. The Commissioner of Administrative Services, or the commissioner's designee, shall be an ex-officio member of the commission and shall attend its meetings. Vacancies on the commission shall be filled by the original appointing authority for the unexpired portion of the term. The members shall serve without compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. The commission shall meet at least quarterly, and more often on the call of the chairman or on the written request of a majority of the members. The commission may designate subcommittees to carry out its functions. Any member who fails to attend three consecutive meetings or fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned.

(b) The commission: (1) Shall undertake a continuing review and study of the State Capitol building and grounds, with a view to developing a master plan for the preservation and restoration of the Capitol, including necessary structural changes, consistent with the original historical character of the building, with due regard being given to enhancing the interior and exterior beauty of the building, making better use of existing space and reducing public safety hazards; (2) may consult with state, federal or private agencies with respect thereto, and disseminate information on its activities; and (3) shall report on its activities to the Joint Committee on Legislative Management annually or as often as the committee shall direct. The Department of Administrative Services shall provide professional staff assistance to the commission when available. If such assistance cannot be provided within a reasonable time, the commission may, with the approval of the Joint Committee on Legislative Management, retain technical advisors to assist in reviewing project plans and work.

(c) The commission is authorized to accept gifts, donations and grants from the federal government or other public or private sources for the purpose of such preservation and restoration.

(d) The Joint Committee on Legislative Management may undertake capital expenditure programs for which capital funds are authorized, in connection with such preservation and restoration. Such programs shall be carried out by the committee, pursuant to plans and specifications approved by the commission and in accordance with the bidding procedures in part II of chapter 60. The commission shall adopt regulations establishing basic artistic standards in keeping with the original historical character of the Capitol to assist the committee in the preparation of plans and specifications.

(e) The commission shall be an independent body within the Legislative Department for administrative purposes only.

(P.A. 73-460, S. 1–4; P.A. 77-614, S. 73, 81, 610; P.A. 82-438, S. 1, 6; P.A. 84-512, S. 12, 30; P.A. 87-496, S. 18, 110; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; June Sp. Sess. P.A. 10-1, S. 40; P.A. 11-48, S. 138; 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner, deleted obsolete language regarding first appointments, deleted provision for electing temporary chairman and vice-chairman and added Subsec. (e); P.A. 82-438 amended section to provide that the joint committee on legislative management, not the commission, may undertake capital expenditure programs and that the committee, not the department of administrative services, shall carry out such programs, including bidding procedures and to transfer commission from department of administrative services to legislative department for administrative purposes only; P.A. 84-512 authorized reimbursement of members for expenses, established attendance requirements for members and authorized commission to retain technical advisors when professional staff assistance is not available from department of administrative services; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); Sec. 4-24l transferred to Sec. 4b-60 in 1989; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to replace “Commissioner of Public Works” with “Commissioner of Public Works, or the commissioner's designee”, effective June 22, 2010; P.A. 11-48 amended Subsec. (a) to make a technical change and replace “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 4b-61 - (Formerly Sec. 4-24m). Contracting for design professional services.

Whenever a design professional or design professional services are required by the Joint Committee on Legislative Management in fulfilling its obligations under section 4b-60 in connection with the preservation and restoration of the State Capitol, the following procedures shall be followed:

(1) The committee shall direct the State Commission on Capitol Preservation and Restoration to invite responses from design professionals by advertisements inserted at least once in one or more newspapers having a general circulation in the state. The responses received shall be considered by the commission which shall select from among those responding the three professionals, which in its opinion are most qualified to perform the required design professional services, and submit the names to the committee. If three or fewer responses are received, the commission shall submit the names of all those responding.

(2) The committee may negotiate a contract with the most qualified design professional on the list, in its judgment, at compensation which it determines is both fair and reasonable. If the committee is unable to conclude a contract with any of the design professionals recommended by the commission, it shall issue a finding giving the reasons for such inability and may negotiate with any design professional which it determines to be most qualified to perform the services at fair and reasonable compensation. In determining fair and reasonable compensation, the committee shall consider, in the following order of importance, the professional competence of the design professional, the technical merits of the proposal, the ability of the firm to perform the required services within the time and budgetary limits of the contract and the price for which the services are to be rendered.

(3) As used in this section, “design professional” means any architect, professional engineer, landscape architect, land surveyor or interior designer who is registered to practice his profession in accordance with the applicable provisions of the general statutes; and “design professional services” means those professional services rendered by architects, professional engineers, landscape architects, land surveyors or interior designers, as well as incidental services that members of such professions and those in their employ are authorized to perform.

(P.A. 82-438, S. 4, 6; P.A. 98-235, S. 8.)

History: Sec. 4-24m transferred to Sec. 4b-61 in 1989; P.A. 98-235 amended Subdiv. (3) to include interior designers in definition of “design professional” and professional services rendered by interior designers in definition of “design professional services”.



Section 4b-62 - (Formerly Sec. 4-135). Trusts for erecting and maintaining memorials.

The Commissioner of Administrative Services may accept and execute any trusts, testamentary or otherwise, created or established for the purpose of procuring, erecting and maintaining any memorial on public grounds or within public buildings of the state or any municipality therein, and the court of probate in which a will creating any such trust has been proved may appoint said commissioner as trustee to execute such trust without requiring said commissioner to furnish a probate bond as such trustee; but this section shall not be construed as empowering said commissioner to erect or maintain any such memorial upon the grounds or within or upon any public building belonging to the state without the consent of the General Assembly, nor upon any grounds nor within or upon any public building belonging to any city or town, without the consent of the common council of the city or the selectmen of the town, as the case may be. The commissioner shall not, without special authority from the General Assembly, make, erect or remove from its location any statue or sculpture upon the property of the state.

(1949 Rev., S. 3534; March, 1950, S. 1902d; 1959, P.A. 152, S. 7; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 40, 110; P.A. 11-51, S. 60; P.A. 13-247, S. 210.)

History: 1959 act removed references to county and county commissioners; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-135 transferred to Sec. 4b-62 in 1989; P.A. 11-51 replaced “Commissioner of Public Works” with “Commissioner of Administrative Services” and added requirement that commissioner consult with Commissioner of Construction Services, effective July 1, 2011; P.A. 13-247 deleted provision re consultation with Commissioner of Construction Services, effective July 1, 2013.

Annotation to former section 4-135:

Cited. 140 C. 124.



Section 4b-63 - (Formerly Sec. 4-36b). Demolition of state buildings. Notice to municipalities.

(a) Whenever the state plans demolition of a state building or structure, and the site upon which such building or structure is located is not to be used for a state project already authorized and funded, the Commissioner of Administrative Services shall first notify the chief executive officer of the municipality wherein the building or structure to be demolished is located, by registered or certified mail, at least sixty days prior to the public advertisement of the bid for services necessary to accomplish such demolition.

(b) The municipality wherein the building or structure is to be demolished may, within the period prior to the public advertisement of such bid, submit a bid to said commissioner for the purchase of such state building or structure, and the commissioner may accept such bid provided the use which the municipality intends for the building or structure is compatible with state needs and programs. In the event the municipality intends to move the building, the costs thereof shall not be paid by the state.

(P.A. 79-95; P.A. 87-496, S. 25, 110; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-36b transferred to Sec. 4b-63 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013.



Section 4b-64 - (Formerly Sec. 4-36c). Notice of intent to dispose of, demolish or transfer certain structures to be given to Department of Economic and Community Development and affected municipality.

Each state department, institution or agency intending to dispose of, demolish or transfer ownership of any structure more than fifty years old shall notify the Department of Economic and Community Development of such intent ninety days before the disposition, demolition or transfer. The department, institution or agency, not more than one hundred twenty days and not less than thirty days before such disposition, demolition or transfer, shall publish notice of its intent three times in a newspaper of general circulation in the municipality in which such structure is located and shall post a sign stating its intent in a conspicuous place on the property on which such structure is located not less than thirty days before the disposition, demolition or transfer.

(P.A. 85-203; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 139.)

History: Sec. 4-36c transferred to Sec. 4b-64 in 1989; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 4b-65 - Buildings adjacent to Capitol.

No building shall be erected, rebuilt or altered, upon any land abutting on Trinity Street between Elm Street and Capitol Avenue, or upon any land abutting on Capitol Avenue between its intersection with the east line of Trinity Street and Washington Street, in the city of Hartford, to a height of more than ninety feet; but nothing herein shall prevent the erection of any tower, spire, finial, skylight, cornice or other appurtenance upon any such building to a height of more than ninety feet, provided the design or plan of such tower, spire, finial, skylight, cornice or other appurtenance shall have been approved in writing by the Commissioner of Administrative Services.

(P.A. 88-116, S. 5; P.A. 11-51, S. 44.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-66 - (Formerly Sec. 4-24c). Connecticut Capitol Center. Master plan for development. Exceptions. Review of plan by Connecticut Capitol Center Commission. Reports.

(a) There shall continue to be a master plan for the development of the Connecticut Capitol Center in Hartford within the following-described area to be known as the Capitol Center District: All of the land within the city of Hartford bounded by Bushnell Park, Wells Street, Main Street, Buckingham Street, Wadsworth Street to Cedar Street following the rear property lines of property fronting on Buckingham Street, Cedar Street, a line extended east from Grand Street, Grand Street, Oak Street, the parcel at the southwest corner of Russ Street and Oak Street, Russ Street, Broad Street, and the right-of-way of the New Haven Railroad to Bushnell Park. The Capitol Center District shall, where feasible, be the location of the central offices, and their ancillary facilities, of the three branches of the state government. The district shall also contain those noncentral offices, and their ancillary facilities, which serve the Hartford area and which can feasibly fulfill their functions at this location, except that this shall not prohibit the construction or leasing by the state of courts and courthouses outside of the Capitol Center District. Nongovernmental uses, including, but not limited to, social, cultural, residential, and retail uses may be incorporated in the area as ancillary uses.

(b) The master plan shall include, but need not be limited to, the following: Land use, property acquisition, business and residential relocation, street system alignments and dimensions, internal circulation systems, parking facilities, utilities and services systems, landscaping, lighting and amenities, and building space use priorities, including programming, controls and restrictions, provided such master plan shall not provide for the acquisition of the property known as the Horace Bushnell Memorial without prior certification by the board of trustees of the Horace Bushnell Memorial Hall Corporation that the acquisition by the state of said property is in conformance with the plans of the corporation. As an integral part of the master plan, there shall be a capital improvements program, both short range and long range, indicating recommended scheduling of the various phases of construction and estimated costs therefor in order that the development of the Connecticut Capitol Center may be undertaken in an orderly and logical way and so that the needs of the central offices of state government can be met in a timely manner.

(c) Not later than January 1, 2003, and every five years thereafter, the Connecticut Capitol Center Commission established pursuant to section 4b-66a shall (1) review the master plan, and (2) submit a report on its findings and proposed changes to the master plan to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, government administration and finance, revenue and bonding.

(1967, P.A. 589, S. 3–5; 1969, P.A. 286, S. 3; 1971, P.A. 283; P.A. 75-425, S. 13, 57; P.A. 77-614, S. 73, 610; P.A. 83-111, S. 1, 2; P.A. 84-512, S. 3, 30; P.A. 01-172, S. 5.)

History: 1969 act clarified boundaries of Capitol Center District; 1971 act added exemption allowing courts to be located outside Capitol Center District; P.A. 75-425 required approval of public works commissioner for establishment of capital improvements program; P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 83-111 amended Subsec. (a) to qualify requirement that the central offices be located in The Capitol Center District, by adding the words “where feasible”; P.A. 84-512 deleted references to Capitol Center commission, and deleted requirement that master plan accord with principles of State Capitol Government Center Planning Committee report of 1967; Sec. 4-24c transferred to Sec. 4b-66 in 1989; P.A. 01-172 amended Subsec. (a) to expand nongovernmental uses to those including, but not limited to, residential uses, and added Subsec. (c) re review of, and report on, the master plan by the Connecticut Capitol Center Commission.



Section 4b-66a - Connecticut Capitol Center Commission: Membership, duties.

(a) There is established a Connecticut Capitol Center Commission. The commission shall consist of (1) the Secretary of the Office of Policy and Management, or the secretary's designee; (2) the Commissioner of Administrative Services, or the commissioner's designee; (3) the Commissioner of Economic and Community Development, or the commissioner's designee; (4) the chairperson of the Culture and Tourism Advisory Committee, or the chairperson's designee; (5) one member appointed by the speaker of the House of Representatives; (6) one member appointed by the president pro tempore of the Senate; (7) one member appointed by the majority leader of the House of Representatives; (8) one member appointed by the majority leader of the Senate; (9) one member appointed by the minority leader of the House of Representatives; (10) one member appointed by the minority leader of the Senate; (11) the chairperson of the Hartford Commission on the City Plan; (12) one member appointed by the mayor of the city of Hartford; and (13) one member from the South Downtown Neighborhood Revitalization Committee.

(b) The Secretary of the Office of Policy and Management, or the secretary's designee, shall serve as chairperson of the commission. The chairperson shall schedule the first meeting of the commission which shall be held no later than sixty days after October 1, 2001.

(c) The commission shall review the master plan for the development of the Connecticut Capitol Center in Hartford and make recommendations in accordance with section 4b-66.

(P.A. 01-172, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 140; 11-51, S. 61; P.A. 13-247, S. 211.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a)(4) to make a technical change and replace “executive director of the Connecticut Commission on Culture and Tourism” with “chairperson of the Culture and Tourism Advisory Committee”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” in Subdiv. (2), add Commissioner of Construction Services as a member in new Subdiv. (5) and redesignate existing Subdivs. (5) to (13) as Subdivs. (6) to (14), effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to delete former Subdiv. (5) re Commissioner of Construction Services and redesignate existing Subdivs. (6) to (14) as Subdivs. (5) to (13), effective July 1, 2013.



Section 4b-67 - (Formerly Sec. 4-24d). Consultation with the Joint Committee on Legislative Management and other state agencies.

In undertaking its duties under section 4b-69, the Department of Administrative Services shall consult with the Joint Committee on Legislative Management and with the several state agencies and coordinate its work with the planning activities of state, city and federal agencies and private and semipublic organizations involved in or affected by the development of the district. The department shall provide coordinating services to assist other state, city and federal agencies in coordinating the implementation of the master plan.

(1967, P.A. 589, S. 6; P.A. 75-425, S. 14, 57; P.A. 77-604, S. 41, 84; 77-614, S. 73, 610; P.A. 84-512, S. 4, 30; P.A. 87-496, S. 10, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 added public works commissioner to list of those to be consulted; P.A. 77-604 replaced committee on rules with legislative management committee; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 replaced references to Capitol Center commission with references to department of administrative services; P.A. 87-496 substituted public works department for administrative services department; Sec. 4-24d transferred to Sec. 4b-67 in 1989; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4b-68 - (Formerly Sec. 4-24e). Amendment of master plan.

The master plan shall serve as the guiding document in the development of the Capitol Center District and may be amended by the Commissioner of Administrative Services.

(1967, P.A. 589, S. 7; P.A. 75-425, S. 15, 57; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 5, 30; P.A. 87-496, S. 11, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 required approval of public works commissioner for adoption of plan and amendments; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 deleted references to Capitol Center commission and obsolete provision re adoption of master plan; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-24e transferred to Sec. 4b-68 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-69 - (Formerly Sec. 4-24f). Development of Connecticut Capitol Center except Legislative Office Building: Approval of preliminary plans.

In accordance with section 4b-1, the Department of Administrative Services shall have the responsibility of developing the Connecticut Capitol Center; provided, notwithstanding any other provisions of the general statutes, before detailed planning for any of the site development or structures within such Capitol Center District, except the planning of the Legislative Office Building and related facilities by the Joint Committee on Legislative Management, is commenced, preliminary plans for such construction shall have been approved by the State Properties Review Board.

(1967, P.A. 589, S. 8; P.A. 75-425, S. 16, 57; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 6, 30; P.A. 85-301, S. 6, 13; P.A. 87-496, S. 12, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 required that preliminary plans be approved by public works commissioner and state properties review board as well as by commission; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 deleted requirement that preliminary construction plans be approved by capitol center commission as well as administrative services commissioner; P.A. 85-301 excluded the planning of the legislative office building and related facilities from the requirement that preliminary plans be approved by the board; P.A. 87-496 replaced administrative services department with public works department; Sec. 4-24f transferred to Sec. 4b-69 in 1989; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4b-70 - (Formerly Sec. 4-24g). Commissioner of Administrative Services to review construction.

The Commissioner of Administrative Services may, from time to time, review detailed plans, drawings and specifications for the construction of the Capitol Center and may transmit comments thereon to the Governor.

(1967, P.A. 589, S. 9; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 7, 30; P.A. 87-496, S. 13, 110; P.A. 11-51, S. 90; P.A 13-247, S. 200.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 replaced reference to the capitol center commission with reference to administrative services commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24g transferred to Sec. 4b-70 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 4b-71 - (Formerly Sec. 4-24h). Approvals prerequisite to acquisition or development of property within Capitol Center District.

No state agency shall acquire any property or develop any property acquired within the Capitol Center District without the prior approval of the Commissioner of Administrative Services and the State Properties Review Board.

(1967, P.A. 589, S. 10; P.A. 75-425, S. 17, 57; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 8, 30; P.A. 87-496, S. 14, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 required approval of public works commissioner and state properties review board as well as of commission; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 deleted reference to capitol center commission; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24h transferred to Sec. 4b-71 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-72 - (Formerly Sec. 4-24i). Acquisition of property within district by Commissioner of Administrative Services.

Subject to the provisions of section 4b-23, the Commissioner of Administrative Services may acquire by purchase, lease or gift, or by eminent domain in the manner provided by part I of chapter 835, such land, easements or rights-of-way as shall be required for the development of the Connecticut Capitol Center in Hartford within the area described in subsection (a) of section 4b-66.

(1969, P.A. 286, S. 1; P.A. 75-425, S. 18, 57; P.A. 84-512, S. 9, 30; P.A. 87-496, S. 15, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 made section subject to Sec. 4-26b; P.A. 84-512 replaced reference to capitol center commission with reference to administrative services commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24i transferred to Sec. 4b-72 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-73 - (Formerly Sec. 4-24j). Relocation of displaced persons.

The Commissioner of Administrative Services may enter into a contract with the city of Hartford for assistance in relocating individuals, families and business concerns not reimbursed for moving costs in a condemnation proceeding and who are not otherwise reimbursed or entitled to reimbursement by the federal government or the state, in accordance with the provisions of chapter 135.

(1969, P.A. 286, S. 2; P.A. 73-616, S. 2; P.A. 84-512, S. 10, 30; P.A. 87-496, S. 16, 110; P.A. 11-51, S. 44.)

History: P.A. 73-616 replaced reference to Sec. 8-219 with reference to chapter 135; P.A. 84-512 replaced references to capitol center commission with references to administrative services commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24j transferred to Sec. 4b-73 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-74 - (Formerly Sec. 4-24k). Approval of building or zoning permits for property within district.

For the purpose of preserving the integrity of the Capitol Center District as the central location of the three branches of state government, no building or zoning permit shall be issued by the city of Hartford for any land, building or structure, within the boundaries of the Capitol Center District for a period of ninety days from the date of notification by the city of Hartford to the Department of Administrative Services of such application for approval of a building or zoning permit without the written approval of the department, except building and zoning permits for any maintenance, improvements, rehabilitation or conversion of existing buildings or structures, whether required or not, not exceeding a gross cost of twenty-five thousand dollars and except permits issued to the city of Hartford itself. Notification of any such application for a building or zoning permit shall be made, on a form prepared and furnished by the department, by the director of licenses and inspections of the city to the Commissioner of Administrative Services within five days of receipt by the city of such application for a permit. If the department does not grant such written approval, or does not enter into a contract for purchase of the subject property, or does not institute condemnation proceedings leading to its acquisition within the prescribed ninety days, the applicant shall not be bound by the provisions of subsection (a) of section 4b-66 and sections 4b-72 to 4b-74, inclusive. Notification of any such action by the department shall be furnished to said director within five days after such action has been taken by the department and, if the department fails to take any of such actions within the ninety-day period, the department shall inform said director in writing of its failure to institute any of such actions within five days after the expiration of the ninety-day period.

(1969, P.A. 286, S. 4; P.A. 84-512, S. 11, 30; P.A. 87-496, S. 17, 110; P.A. 11-51, S. 44.)

History: P.A. 84-512 replaced references to capitol center commission with references to administrative services department and made minor changes in wording; P.A. 87-496 substituted “public works” for “administrative services” commissioner and department; Sec. 4-24k transferred to Sec. 4b-74 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-75 - Status report on emergency correctional facility projects.

Section 4b-75 is repealed, effective October 1, 2002.

(P.A. 89-353, S. 6, 8; S.A. 02-12, S. 1.)



Section 4b-76 - Public or special act authorizations for acquisition of real property.

In the event that a public or special act authorizes the state acquisition of real property or the construction, improvement, repair or renovation of any facility, the Commissioner of Administrative Services, in accordance with the provisions of this title, may acquire such real property and provide design and construction services for any such construction, improvement, repair or renovation of such facility.

(P.A. 05-287, S. 48; P.A. 11-51, S. 99; P.A. 13-247, S. 212.)

History: P.A. 05-287 effective July 13, 2005; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, added reference to Commissioner of Construction Services re design and construction services and deleted “or both if applicable”, effective July 1, 2011; P.A. 13-247 deleted provision allowing Commissioner of Construction Services to provide design and construction services, effective July 1, 2013.



Section 4b-91 - (Formerly Sec. 4-137a). Process for bidding for public works contracts. Prequalification requirements. Exceptions.

(a)(1) As used in this section, “prequalification classification” means the prequalification classifications established by the Commissioner of Administrative Services pursuant to section 4a-100, “public agency” has the same meaning as provided in section 1-200, “awarding authority” means the Department of Administrative Services, except “awarding authority” means (A) the Joint Committee on Legislative Management, in the case of a contract for the construction of or work on a building or other public work under the supervision and control of the joint committee, (B) a constituent unit of the state system of higher education, in the case of a contract for the construction of or work on a building or other public work under the supervision and control of such constituent unit, or (C) the Military Department, in the case of a contract for the construction of or work on a building or other public work under the supervision and control of said department and “community court project”, “downtown Hartford higher education center project”, “correctional facility project”, “juvenile detention center project” and “priority higher education facility project” have the same meanings as provided in section 4b-55.

(2) Except as provided in subdivision (3) of this subsection, every contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by the state that is estimated to cost more than five hundred thousand dollars shall be awarded to the lowest responsible and qualified general bidder who is prequalified pursuant to section 4a-100 on the basis of competitive bids in accordance with the procedures set forth in this chapter, after the awarding authority has invited such bids by posting notice on the State Contracting Portal. The awarding authority shall indicate the prequalification classification required for the contract in such notice.

(3) The requirements set forth in subdivision (2) of this subsection shall not apply to (A) a public highway or bridge project or any other construction project administered by the Department of Transportation, or (B) a contract awarded by the Commissioner of Administrative Services for (i) any public building or other public works project administered by the Department of Administrative Services that is estimated to cost one million five hundred thousand dollars or less, (ii) a community court project, (iii) the downtown Hartford higher education center project, (iv) a correctional facility project, (v) a juvenile detention center project, or (vi) a student residential facility for the Connecticut State University System that is a priority higher education facility project.

(4) Every contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by a public agency that is paid for, in whole or in part, with state funds and that is estimated to cost more than five hundred thousand dollars shall be awarded to a bidder that is prequalified pursuant to section 4a-100 after the public agency has invited such bids by posting notice on the State Contracting Portal, except for (A) a public highway or bridge project or any other construction project administered by the Department of Transportation, or (B) any public building or other public works project administered by the Department of Administrative Services that is estimated to cost one million five hundred thousand dollars or less. The awarding authority or public agency, as the case may be, shall indicate the prequalification classification required for the contract in such notice.

(5) (A) The Commissioner of Administrative Services may select contractors to be on lists established for the purpose of providing contractor services for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or other public works project administered by the Department of Administrative Services involving an expense to the state of one million five hundred thousand dollars or less. The commissioner shall use the prequalification classifications established pursuant to section 4a-100 to determine the specific categories of services that contractors may perform after being selected in accordance with this subparagraph and subparagraph (B) of this subdivision and awarded a contract in accordance with subparagraph (C) of this subdivision. The commissioner may establish a separate list for projects involving an expense to the state of less than five hundred thousand dollars for the purpose of selecting and utilizing the services of small contractors and minority business enterprises, as such terms are defined in section 4a-60g.

(B) The commissioner shall invite contractors to submit qualifications for each specific category of services sought by the department by posting notice of such invitation on the State Contracting Portal. The notice shall be in the form determined by the commissioner, and shall set forth the information that a contractor is required to submit to be considered for selection. Upon receipt of the submittal from the contractor, the commissioner shall select, for each specified category, those contractors who (i) are determined to be the most responsible and qualified, as such terms are defined in section 4b-92, to perform the work required under the specified category, (ii) have demonstrated the skill, ability and integrity to fulfill contract obligations considering their past performance, financial responsibility and experience with projects of the size, scope and complexity required by the state under the specified category, and (iii) for projects with a cost exceeding five hundred thousand dollars, have the ability to obtain the requisite bonding. The commissioner shall establish the duration that each list remains in effect, which in no event may exceed three years.

(C) For any public building or public works project involving an expense to the state of one million five hundred thousand dollars or less, the commissioner shall invite bids from only those contractors selected pursuant to subparagraphs (A) and (B) of this subdivision for the specific category of services required for the particular project. The commissioner shall determine the form of bid invitation, the manner of, and time for, submission of bids, and the conditions and requirements of such bids. The contract shall be awarded to the lowest responsible and qualified bidder, subject to the provisions of sections 4b-92 and 4b-94. In the event that fewer than three bids are received in response to an invitation to bid under this subdivision, or that all the bids are in excess of the amount of available funds for the project, the commissioner may negotiate a contract with any of the contractors submitting a bid, or reject the bids received and rebid the project in accordance with this section.

(b) The awarding authority shall determine the manner of submission and the conditions and requirements of such bids, and the time within which the bids shall be submitted, consistent with the provisions of this section and sections 4b-92 to 4b-96, inclusive. Such award shall be made not later than ninety days after the opening of such bids. If the general bidder selected as the general contractor fails to perform the general contractor's agreement to execute a contract in accordance with the terms of the general contractor's general bid and furnish a performance bond and also a labor and materials or payment bond to the amount specified in the general bid form, an award shall be made to the next lowest responsible and qualified general bidder, or, in the case of a contract awarded by the Department of Administrative Services under subdivision (5) of subsection (a) of this section, to the bidder determined in accordance with said subdivision if fewer than three bids are received. No employee of an awarding authority with decision-making authority concerning the award of a contract and no public official, as defined in section 1-79, may communicate with any bidder prior to the award of the contract if the communication results in the bidder receiving information about the contract that is not available to other bidders, except that if the lowest responsible and qualified bidder's price submitted is in excess of funds available to make an award, the awarding authority may negotiate with such bidder and award the contract on the basis of the funds available, without change in the contract specifications, plans and other requirements. If the award of a contract on such basis is refused by such bidder, the awarding authority may negotiate with other contractors who submitted bids in ascending order of bid prices without change in the contract, specifications, plans and other requirements. In the event of negotiation with general bidders as provided in this section, the general bidder involved may negotiate with subcontractors on the same basis, provided such general bidder shall negotiate only with subcontractors named on such general bidder's general bid form.

(c) No person may bid on a contract or perform work pursuant to a contract that is subject to the provisions of subsection (a) of this section unless the person is prequalified in accordance with section 4a-100.

(d) Each bid submitted for a contract described in subsection (c) of this section shall include an update bid statement in such form as the Commissioner of Administrative Services prescribes and, if required by the public agency soliciting such bid, a copy of the prequalification certificate issued by the Commissioner of Administrative Services. The form for such update bid statement shall provide space for information regarding all projects completed by the bidder since the date the bidder's prequalification certificate was issued or renewed, all projects the bidder currently has under contract, including the percentage of work on such projects not completed, the names and qualifications of the personnel who will have supervisory responsibility for the performance of the contract, any significant changes in the bidder's financial position or corporate structure since the date the certificate was issued or renewed, any change in the contractor's qualification status as determined by the provisions of subdivision (6) of subsection (c) of section 4a-100 and such other relevant information as the Commissioner of Administrative Services prescribes. Any bid submitted without a copy of the prequalification certificate, if required by the public agency soliciting such bid, and an update bid statement shall be deemed invalid. Any public agency that accepts a bid submitted without a copy of such prequalification certificate, if required by such public agency soliciting such bid, and an update bid statement may become ineligible for the receipt of funds related to such bid.

(e) Any person who bids on a contract described in subsection (c) of this section shall certify under penalty of false statement at the conclusion of the bidding process that the information in the bid is true, that there has been no substantial change in the bidder's financial position or corporate structure since the bidder's most recent prequalification certificate was issued or renewed, other than those changes noted in the update bid statement, and that the bid was made without fraud or collusion with any person.

(f) Any person who receives information from a state employee or public official that is not available to the general public concerning any construction, reconstruction, alteration, remodeling, repair or demolition project on a public building or any other public work prior to the date that a notice for bids on the project is posted shall be disqualified from bidding on the project.

(g) Notwithstanding the provisions of this chapter regarding competitive bidding procedures, the commissioner may select and interview at least three responsible and qualified general contractors who are prequalified pursuant to section 4a-100 and submit the three selected contractors to the construction services award panels process described in section 4b-100a and any regulation adopted by the commissioner. The commissioner may negotiate with the successful bidder a contract which is both fair and reasonable to the state for a community court project, the downtown Hartford higher education center project, a correctional facility project, a juvenile detention center project, or a student residential facility for the Connecticut State University System that is a priority higher education facility project. The Commissioner of Administrative Services, prior to entering any such contract or performing any work on such project, shall submit such contract to the State Properties Review Board for review and approval or disapproval by the board, pursuant to subsection (i) of this section. Any general contractor awarded a contract pursuant to this subsection shall be subject to the same requirements concerning the furnishing of bonds as a contractor awarded a contract pursuant to subsection (b) of this section.

(h) Any agency that seeks to have a project awarded without being subject to competitive bidding procedures shall certify to the joint committee of the General Assembly having cognizance of matters relating to government administration and elections that the project is of such an emergency nature that an exception to the competitive bidding procedures of this section is required. Such certification shall include input from all affected agencies, detail the need for the exception and include any relevant documentation.

(i) In the event that the General Assembly approves legislation authorizing an exception to the competitive bidding process for a project, the State Properties Review Board shall complete a review of the contract for such project and approve or disapprove such contract no later than thirty days after the Commissioner of Administrative Services submits such contract to the board. Such review shall be conducted in accordance with the provisions of section 4b-3. In the event that such review does not occur within the thirty-day period prescribed by this subsection, such contract shall be deemed to be approved.

(j) No person whose subcontract exceeds five hundred thousand dollars in value may perform work as a subcontractor on a project for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by the state or a municipality, except a public highway or bridge project or any other construction project administered by the Department of Transportation, which project is estimated to cost more than five hundred thousand dollars and is paid for, in whole or in part, with state funds, unless, at the time of the bid submission, the person is prequalified in accordance with section 4a-100. The provisions of this subsection shall not apply to the downtown Hartford higher education center project.

(k) Notwithstanding any provision of this chapter, the Commissioner of Administrative Services may purchase equipment, supplies, materials or other property or services under sections 4a-53 and 4a-66 as required to fulfill his or her responsibilities under this chapter.

(P.A. 73-528, S. 1, 12; P.A. 74-246, S. 1, 11; P.A. 75-425, S. 23, 57; P.A. 77-614, S. 73, 610; P.A. 82-438, S. 5, 6; 82-447, S. 1; P.A. 84-48, S. 12, 17; P.A. 87-496, S. 41, 110; 87-529, S. 5; P.A. 88-116, S. 4; P.A. 89-353, S. 3, 8; P.A. 92-228, S. 6, 9; P.A. 93-30, S. 4, 14; May Sp. Sess. P.A. 94-2, S. 5, 203; P.A. 95-230, S. 39, 45; P.A. 96-235, S. 14, 19; P.A. 97-293, S. 21, 26; P.A. 98-21, S. 4; 98-59, S. 2, 3; P.A. 99-26, S. 4, 39; 99-75, S. 8; 99-241, S. 50, 66; P.A. 00-192, S. 17, 102; P.A. 02-140, S. 3; P.A. 03-215, S. 1; P.A. 04-141, S. 1; P.A. 05-287, S. 10, 11; P.A. 06-134, S. 18, 19, 24; P.A. 07-202, S. 7; 07-213, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 161; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-188, S. 2, 3, 8; P.A. 16-81, S. 7–10; 16-110, S. 3.)

History: P.A. 74-246 required award of bid within 60 days of bid opening rather than previous 90 days and clarified procedure for negotiation of contract when bids exceed available funds and including provision for negotiations between bidders and sub-bidders; P.A. 75-425 required bidding on projects estimated to exceed $250,000 rather than $500,000 as previously; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 82-438 provided that legislative management committee is responsible for bidding procedures involving work on the state capitol building; P.A. 82-447 amended section to replace references to sub-bidders with references to subcontractors; P.A. 84-48 included any construction of or work on any building under the supervision and control of the joint committee on legislative management as being under the control of said committee where “state capitol building” was previously mentioned; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 87-529 provided that a constituent unit of the state system of higher education is responsible for bidding procedures involving work on a building under the supervision of the constituent unit; P.A. 88-116 added provision re manner, conditions, requirements and time for bids; Sec. 4-137a transferred to Sec. 4b-91 in 1989; P.A. 89-353 designated existing section as Subsec. (a), exempted emergency correctional facility project from Subsec. (a) and added Subsec. (b) re procedure for award of contract for emergency correctional facility project to a general contractor; P.A. 92-228 amended Subsec. (a) by adding Subdivs. (2) and (3), exempting large public building project and construction management contracts from requirements of Subsec. (a); P.A. 93-30 made a technical change in Subsec. (a), effective July 1, 1993; May Sp. Sess. P.A. 94-2 exempted the University of Connecticut library project from Subsec. (a) and included said project in provisions of Subsec. (b), effective July 1, 1994; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut and made technical changes to the lettering and numbering, effective June 7, 1995; P.A. 96-235 amended Subsec. (a)(1) by repealing exemption from competitive bidding requirements for large public building projects and construction management, as defined in Sec. 4b-98, which was repealed elsewhere in the act, effective June 6, 1996; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; P.A. 98-21 amended Subsec. (a) to exempt a community court project and amended Subsec. (b) to include a community court project; P.A. 98-59 changed effective date of P.A. 98-21 from October 1, 1998, to April 13, 1998; P.A. 99-26 amended Subsec. (a) to exempt the Connecticut Juvenile Training School project, amended Subsec. (b) to include said project and made technical changes, effective May 7, 1999; P.A. 99-75 substituted $500,000 for $250,000 in Subsec. (a), deleted references to “an emergency correctional facility project” and made technical changes; P.A. 99-241 added the downtown Hartford higher education center and made technical changes, effective June 28, 1999; P.A. 00-192 amended Subsecs. (a) and (b) to include correctional facility project and juvenile detention center project, effective July 1, 2000; P.A. 02-140 amended Subsecs. (a) and (b) by adding provisions re student residential facilities and made technical changes in Subsec. (b), effective July 1, 2002; P.A. 03-215 amended Subsec. (a) to reference prequalified contractors and require that advertisements indicate the prequalification and aggregate work capacity rating, designated part of Subsec. (a) as Subsec. (b), adding prohibition on communications with a bidder prior to the award of a contract and making technical changes therein, inserted new Subsec. (c) re prequalification, inserted new Subsec. (d) re update statement, inserted new Subsec. (e) re certification under penalty of false statement, inserted new Subsec. (f) re receipt of information not available to the general public and relettered former Subsec. (b) as Subsec. (g), referencing prequalification and selection by the award panel and requiring certification to legislative management committee re emergency nature of projects therein, effective October 1, 2004; P.A. 04-141 amended Subsec. (a) to delete reference to Sec. 4b-24(4), i.e. Sec. 9 of P.A. 03-215, eliminate requirement that the Commissioner of Public Works, the joint committee or the constituent unit indicate the aggregate work capacity rating required for the contract in the advertisement and delete definition of aggregate work capacity rating, amended Subsec. (b) to prohibit public official, as defined in Sec. 1-79, from communicating with any bidder prior to the award of the contract if the communication results in the bidder receiving information about the contract not available to other bidders, made technical changes in Subsec. (d), amended Subsec. (f) to include receipt of information from a state employee, made technical changes in Subsec. (g) and added requirement that the Commissioner of Public Works submit contract to the State Properties Review Board for review and approval or disapproval, designated provisions re agency seeking to have project awarded without being subject to competitive bidding procedures on and after October 1, 2004, as Subsec. (h) and amended said Subsec. to require certification for such project to the government administration and elections committee rather than the legislative management committee and made technical changes, and added Subsec. (i) re review of contract for approved project by the State Properties Review Board; P.A. 05-287 amended Subsec. (a)(1) to delete exceptions in former Subparas. (B) and (D) for the Connecticut Juvenile Training School project and The University of Connecticut library project and redesignate existing Subpara. (C) as new Subpara. (B), and existing Subparas. (E) to (G), inclusive, as new Subparas. (C) to (E), inclusive, and amended Subsec. (g) to remove The University of Connecticut library project and the Connecticut Juvenile Training School project from the list of projects for which the commissioner may negotiate a contract with the successful bidder, effective July 13, 2005; P.A. 06-134 amended Subsec. (a) to eliminate exception for certain projects undertaken and controlled by The University of Connecticut and made technical changes in both Subsec. (a) and Subsec. (c), effective January 1, 2007, and added new Subsec. (j) re requirement of certain subcontractors to be prequalified, effective October 1, 2007; P.A. 07-202 amended Subsec. (a) to include any other public work by the state and add exception for public highway or bridge projects or any other construction projects administered by Department of Transportation, amended Subsec. (c) to include work performed pursuant to a contract, amended Subsec. (d) to add provision re acceptance of bid without prequalification certificate and update bid statement, and made technical changes, effective July 10, 2007; P.A. 07-213 amended Subsec. (b) to change “within sixty days” to “not later than ninety days” re making of award, effective July 10, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add references to other public work, replace requirement that invitation for bids be inserted in newspapers having circulation in each county with requirement that such invitation be posted on State Contracting Portal, add requirement that contracts be awarded to bidder that is prequalified pursuant to Sec. 4a-100 and define “public agency”, amended Subsec. (c) to make a conforming change, amended Subsec. (d) to make requirement of submitting copy of prequalification statement dependent upon discretion of the public agency, amended Subsec. (f) to add reference to any other public work and make technical changes, and amended Subsec. (j) to change October 1, 2007, to October 5, 2009, and add reference to any other public work by the state or municipality, except a public highway or bridge project or any other construction project administered by Department of Transportation, effective October 5, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-188 amended Subsec. (a) to delete former Subdivs. (1) to (5) re exceptions, add new Subdiv. (1) re definitions, add new Subdiv. (3) re exceptions, add new Subdiv. (5) re process for Department of Administrative Services projects costing $1,500,000 or less, and make conforming and technical changes, amended Subsec. (b) to make conforming and technical changes and add references to awarding authority and to contracts awarded under Subsec. (a)(5), amended Subsec. (j) to add “at the time of the bid submission” and to make technical changes and added Subsec. (k) re purchasing authority of commissioner, effective July 1, 2014; P.A. 16-81 amended Subsec. (a)(1) to add definitions for “community court project”, “downtown Hartford higher education center project”, “correctional facility project”, “juvenile detention center project” and “priority higher education facility project” and make a technical change and amended Subsecs. (a)(3), (g) and (j) to make conforming changes, effective July 1, 2016; P.A. 16-110 amended Subsec. (a)(1) to add Subpara. (C) re building or public work under control and supervision of Military Department, effective June 3, 2016.

Annotation to former section 4-137a:

Cited. 191 C. 497.



Section 4b-92 - (Formerly Sec. 4-137b). “Lowest responsible and qualified bidder” defined. Bid bonds, certified checks, when forfeited.

As used in this chapter and except as otherwise provided, “lowest responsible and qualified bidder” means the bidder who is prequalified pursuant to section 4a-100, and whose bid is the lowest of those bidders possessing the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and information contained in the update bid statement submitted pursuant to section 4b-91. Essential information in regard to such qualifications shall be submitted with the bid in such form as the awarding authority may require by specification in the bid documents and on the bid form. Every general bid shall be accompanied by a bid bond or a certified check in an amount which shall be ten per cent of the bid, provided no such bid bond or certified check shall be required in relation to any general bid in which the total estimated cost of labor and materials under the contract with respect to which such general bid is submitted is less than fifty thousand dollars. Failure to execute a contract awarded as specified and bid shall result in the forfeiture of such bid bond or certified check. In considering past performance the awarding authority shall evaluate the skill, ability and integrity of bidders in terms of the bidders' fulfillment of contract obligations and of the bidders' experience or lack of experience with projects of the nature and scope of the project for which the bids are submitted.

(P.A. 73-528, S. 2, 12; P.A. 74-246, S. 2, 11; P.A. 79-490; P.A. 82-358, S. 8, 10; 82-447, S. 2; P.A. 99-75, S. 9; P.A. 03-215, S. 2; P.A. 07-202, S. 8; P.A. 14-122, S. 68.)

History: P.A. 74-246 deleted provision that bidder certify labor to be employed can work harmoniously with others, required objective criteria for judging bidders' qualifications and raised bid bond from 5% to 10% of bid; P.A. 79-490 exempted sub-bidders bidding less than $10,000 in labor and materials costs from bid bond requirement; P.A. 82-358 provided that bid bond or certified check is not required for general bids with estimated cost of labor and materials of less than $10,000 and raised estimated cost relative to sub-bids from $10,000 to $20,000; P.A. 82-447 amended section to eliminate all reference to sub-bidding process and to specify factors for evaluation in considering a contractor's past performance; Sec. 4-137b transferred to Sec. 4b-92 in 1989; P.A. 99-75 substituted $50,000 for $10,000; P.A. 03-215 redefined “lowest responsible and qualified bidder” and substituted “nature and scope” for “size” re projects, effective October 1, 2004; P.A. 07-202 made a technical change, effective July 10, 2007; P.A. 14-122 made technical changes.

Annotation to former section 4-137b:

Cited. 191 C. 497.



Section 4b-93 - (Formerly Sec. 4-137c). Contract specifications; subtrades, subcontracts.

(a) Every contract subject to this chapter shall include plans and specifications detailing all labor and materials to be furnished thereunder. Such specifications shall have a separate section for each of the following classes of work if, in the estimate of the awarding authority, the class of work will exceed twenty-five thousand dollars: (1) Masonry work; (2) electrical work; (3) mechanical work other than heating, ventilating and air conditioning work; and (4) heating, ventilating and air conditioning work. Such specifications shall also have a separate section for each other class of work for which the awarding authority deems it necessary or convenient.

(b) Each separate section in the specifications provided for by this section shall specify by number each sheet of plans showing work to be done by the subcontractor under such section, and shall require the subcontractor to install all materials to be furnished by him under such section other than materials which, in the opinion of the awarding authority, it is not customary under current trade practices for such subcontractor to install and the installation of which is expressly required by another section of the specifications. Each class of work set forth in a separate section of the specifications pursuant to this section shall be a subtrade designated in the general bid form and shall be the matter of a subcontract made in accordance with the procedure set forth in this chapter.

(c) Whenever the awarding authority has designated a separate section for a class of work, under subsection (a) of this section, the general contractor shall, when applicable, state as part of its application for partial payment that it considers the work required to be done under any such separate section to be fully completed in accordance with the terms of the contract. The awarding authority shall thereupon conduct an inspection of the work in such class, and if it finds that such work has been fully completed in accordance with the terms of the contract, it shall issue a statement certifying that such work is accepted as fully completed, and shall pay the general contractor in full for such work.

(P.A. 73-528, S. 3, 12; P.A. 74-246, S. 3, 11; P.A. 79-345; P.A. 82-447, S. 3; P.A. 85-224; P.A. 89-367, S. 1; P.A. 93-30, S. 5, 14.)

History: P.A. 74-246 deleted architectural woodwork as a specific class of work; P.A. 79-345 divided section into Subsecs. (a), (b) and (c) and provided that structural steel, glass and glazing and miscellaneous metals be considered specific classes of work only if the cost of any of them exceeds $15,000; P.A. 82-447 deleted list of specific classes required to be set out in separate sections of contracts, giving the awarding authority discretionary power to determine which classes of work require separate sections within the contract; P.A. 85-224 added Subsec. (c) re procedures for general contractor to receive payment upon completion of subcontractor's work; Sec. 4-137c transferred to Sec. 4b-93 in 1989; P.A. 89-367 amended Subsec. (a) to require separate section in specifications for any of four classes of work estimated to exceed $25,000; P.A. 93-30 made a technical change in Subsec. (b), effective July 1, 1993.

Annotation to former section 4-137c:

Cited. 191 C. 497.



Section 4b-94 - (Formerly Sec. 4-137d). Rejection of bids.

In inviting bids, the awarding authority shall reserve the right to reject any or all such general bids, if (1) the awarding authority determines that the general bidder or bidders involved are not competent to perform the work as specified, based on objective criteria established for making such determinations, including past performance and financial responsibility, (2) the low bid price exceeds the amount of money available for the project, (3) the awarding authority determines that the project shall not go forward or (4) the awarding authority finds cause to reject such bids. If the awarding authority rejects any or all bids pursuant to this section, it shall notify each affected bidder, in writing, of the reasons for such rejection.

(P.A. 73-528, S. 4, 12; P.A. 74-246, S. 4, 11; P.A. 82-447, S. 4; P.A. 87-254.)

History: P.A. 74-246 clarified circumstances under which bids may be rejected; P.A. 82-447 amended section to include past performance and financial responsibility among objective criteria and to eliminate references to sub-bids; P.A. 87-254 divided section into Subdivs. and added Subdiv. (4), re a finding of cause to reject bids, and the provision re notice to affected bidders of reasons for rejection; Sec. 4-137d transferred to Sec. 4b-94 in 1989.

Annotation to former section 4-137d:

Cited. 191 C. 497.



Section 4b-95 - (Formerly Sec. 4-137e). General bid form requirements. Selection by awarding authority. Subcontractors.

(a) The awarding authority shall furnish to every person applying therefor a form for general bid.

(b) Every general bid submitted for a contract subject to this chapter shall be submitted on a form furnished by the awarding authority. The form provided by the awarding authority shall provide a place for listing the names and prices of subcontractors for the four classes of work specified in subsection (a) of section 4b-93, and for each other class of work included by the awarding authority pursuant to said subsection and state that: (1) The undersigned agrees that if selected as general contractor, he shall, within five days, Saturdays, Sundays and legal holidays excluded, after presentation thereof by the awarding authority, execute a contract in accordance with the terms of the general bid; (2) the undersigned agrees and warrants that he has made good faith efforts to employ minority business enterprises as subcontractors and suppliers of materials under such contract and shall provide the Commission on Human Rights and Opportunities with such information as is requested by the commission concerning his employment practices and procedures as they relate to the provisions of the general statutes governing contract requirements; and (3) the undersigned agrees that each of the subcontractors listed on the bid form will be used for the work indicated at the amount stated, unless a substitution is permitted by the awarding authority. The awarding authority may require in the bid form that the general contractor agree to perform a stated, minimum percentage of work with his own forces.

(c) General bids shall be for the complete work as specified and shall include the names of any subcontractors for the four classes of work specified in subsection (a) of section 4b-93, and for each other class of work for which the awarding authority has required a separate section pursuant to said subsection and the dollar amounts of their subcontracts, and the general contractor shall be selected on the basis of such general bids. It shall be presumed that the general bidder intends to perform with its own employees all work in such four classes and such other classes, for which no subcontractor is named. The general bidder's qualifications for performing such work shall be subject to review under section 4b-92. Every general bid which is conditional or obscure, or which contains any addition not called for, shall be invalid; and the awarding authority shall reject every such general bid. The awarding authority shall be authorized to waive minor irregularities which he considers in the best interest of the state, provided the reasons for any such waiver are stated in writing by the awarding authority and made a part of the contract file. No such general bid shall be rejected because of the failure to submit prices for, or information relating to, any item or items for which no specific space is provided in the general bid form furnished by the awarding authority, but this sentence shall not be applicable to any failure to furnish prices or information required by this section to be furnished in the form provided by the awarding authority. General bids shall be publicly opened and read by the awarding authority forthwith. The awarding authority shall not permit substitution of a subcontractor for one named in accordance with the provisions of this section or substitution of a subcontractor for any designated subtrade work bid to be performed by the general contractor's own forces, except for good cause. The term “good cause” includes but is not limited to a subcontractor's or, where appropriate, a general contractor's: (1) Death or physical disability, if the listed subcontractor is an individual; (2) dissolution, if a corporation or partnership; (3) bankruptcy; (4) inability to furnish any performance and payment bond shown on the bid form; (5) inability to obtain, or loss of, a license necessary for the performance of the particular category of work; (6) failure or inability to comply with a requirement of law applicable to contractors, subcontractors, or construction, alteration, or repair projects; (7) failure to perform his agreement to execute a subcontract under section 4b-96.

(d) The general bid price shall be the price set forth in the space provided on the general bid form. No general bid shall be rejected (1) because of error in setting forth the name of a subcontractor as long as the subcontractor or subcontractors designated are clearly identifiable, or (2) because the plans and specifications do not accompany the bid or are not submitted with the bid. Failure to correctly state a subcontractor's price shall be cause for rejection of the general bidder's bid.

(e) Any general contractor who violates any provision of this section shall be disqualified from bidding on other contracts that are subject to the provisions of this chapter for a period not to exceed twenty-four months, commencing from the date on which the violation is discovered, for each violation. The awarding authority shall periodically review the general contractor's subcontracts to insure compliance with such provisions, and shall after each such review prepare a written report setting forth its findings and conclusions.

(P.A. 73-528, S. 5, 12; P.A. 74-246, S. 5, 11; P.A. 80-202; P.A. 82-447, S. 5; P.A. 84-412, S. 6, 8; 84-434, S. 1, 2; 84-439; P.A. 85-299; P.A. 87-575, S. 1; P.A. 89-367, S. 2.)

History: P.A. 74-246 changed format of Item 2, deleted column for “bonds required–yes/no”, placed responsibility for payment of sub-bidders' bonds on sub-bidders rather than on general contractor and deleted requirement for furnishing labor which can work harmoniously with others; P.A. 80-202 omitted second option under C. in Subsec. (e) “... may only be used by the following general bidders ...”; P.A. 82-447 amended section to eliminate references to sub-bids and the form for sub-bids, to require general bidders to list the names of subcontractors and their prices in general bids, to allow awarding authority to require general contractors to perform not less than 25% of the contract work with their own forces and to allow a general contractor to use a substitute subcontractor only under specified conditions; P.A. 84-412 added provision F to the form in Subsec. (b) relative to good faith efforts to employ minority business enterprises; P.A. 84-434 amended Subsec. (c) to prohibit substitution of a subcontractor for subtrade work bid to be performed by general contractor's own forces and added Subsec. (e) permitting disqualification of general contractor for violation of section; P.A. 84-439 amended section to permit general contractor to list subcontract work comprising not more than 5% of the subcontract total without naming subcontractors; P.A. 85-299 amended Subsec. (e) to mandate disqualification for violations and to specify that disqualification period commences on the date when the violation is discovered; P.A. 87-575, in Subsec. (b) repealed general bid form and, in lieu thereof, set forth provisions which awarding authority required to include in form and authorized awarding authority to require in form that general contractor agree to perform stated, minimum percentage of work with own forces, in Subsec. (c) substituted 10% of the “total contract price” for 5% of the “total amount entered in Item 2 of the bid form”, authorized awarding authority to waive minor irregularities, and made other changes in Subsecs. (c) and (d) consistent with amendments to Subsec. (b); Sec. 4-137e transferred to Sec. 4b-95 in 1989; P.A. 89-367 amended Subsec. (b) to require form to provide place for listing names and prices of subcontractors for certain classes of work, amended Subsec. (c) to require general bids to include names of subcontractors for certain classes of work, to delete provision allowing general contractor to list subcontract work not in excess of 10% of contract price without naming subcontractor and to add presumption that general bidder intends to perform work in such classes of work for which no subcontractor named and to make general bidder's qualifications for performing such work subject to review under Sec. 4b-92 and to substitute, in Subdiv. (4), “any performance and payment bond shown on the bid form” for “a reasonable performance and payment bond if so requested by the general bidder”, and added sentence at end of Subsec. (d) that failure to correctly state a subcontractor's price shall be cause for rejection of general bidder's bid.

Annotation to former section 4-137e:

Cited. 191 C. 497.



Section 4b-95a - Listing of general bidder as a subcontractor on bid form.

If a general bidder customarily performs any of the four classes of work specified in subsection (a) of section 4b-93 or any other class of work included by the awarding authority pursuant to said subsection, the general bidder may list himself as a subcontractor together with his price in the space provided in the bid form. A listed sub-bid so submitted by the general bidder shall be considered on a par with other listed sub-bids, and no such sub-bid by a general bidder shall be considered unless the general bidder can show to the satisfaction of the awarding authority, based on objective criteria established for such purpose, that he customarily performs such subtrade work and is qualified to do the character of work required by the applicable section of the specifications.

(P.A. 89-367, S. 4.)



Section 4b-96 - (Formerly Sec. 4-137g). Subcontract, form. Procedure on failure of subcontractor to execute subcontract. General bidder's responsibilities.

Within five days after being notified of the award of a general contract by the awarding authority, or, in the case of an approval of a substitute subcontractor by the awarding authority, within five days after being notified of such approval, the general bidder shall present to each listed or substitute subcontractor (1) a subcontract in the form set forth in this section and (2) a notice of the time limit under this section for executing a subcontract. If a listed subcontractor fails within five days, Saturdays, Sundays and legal holidays excluded, after presentation of a subcontract by the general bidder selected as a general contractor, to perform his agreement to execute a subcontract in the form hereinafter set forth with such general bidder, contingent upon the execution of the general contract, the general contractor shall select another subcontractor, with the approval of the awarding authority. When seeking approval for a substitute subcontractor, the general bidder shall provide the awarding authority with all documents showing (A) the general bidder's proper presentation of a subcontract to the listed subcontractor and (B) communications to or from such subcontractor after such presentation. The awarding authority shall adjust the contract price to reflect the difference between the amount of the price of the new subcontractor and the amount of the price of the listed subcontractor if the new subcontractor's price is lower and may adjust such contract price if the new subcontractor's price is higher. The general bidder shall, with respect to each listed subcontractor or approved substitute subcontractor, file with the awarding authority a copy of each executed subcontract within ten days, Saturdays, Sundays and legal holidays excluded, of presentation of a subcontract to such subcontractor. The subcontract shall be in the following form:

SUBCONTRACT

THIS AGREEMENT made this .... of 20.., by and between .... a corporation organized and existing under the laws of .... a partnership consisting of .... an individual doing business as .... hereinafter called the “Contractor” and .... a corporation organized and existing under the laws of .... a partnership consisting of .... an individual doing business as .... hereinafter called the “Subcontractor”,

WITNESSETH that the Contractor and the Subcontractor for the considerations hereafter named, agree as follows:

1. The Subcontractor agrees to furnish all labor and materials required for the completion of all work specified in Section No. .... of the specifications for .... (Name of Subtrade) .... and the plans referred to therein and addenda No. ...., and .... for the (Complete title of project and the project number taken from the title page of the specifications) .... all as prepared by .... (Name of Architect or Engineer) .... for the sum of .... ($....) and the Contractor agrees to pay the Subcontractor said sum for said work. This price includes the following alternates:

Supplemental No. (s) ...., ...., ...., ...., ...., ...., ...., ....

(a) The Subcontractor agrees to be bound to the Contractor by the terms of the hereinbefore described plans, specifications (including all general conditions stated therein which apply to his trade) and addenda No. ...., ...., ...., and ...., and ...., and to assume to the Contractor all the obligations and responsibilities that the Contractor by those documents assumes to the .... (Awarding Authority) ...., hereinafter called the “Awarding Authority”, except to the extent that provisions contained therein are by their terms or by law applicable only to the Contractor.

(b) The Contractor agrees to be bound to the Subcontractor by the terms of the hereinbefore described documents and to assume to the Subcontractor all the obligations and responsibilities that the Awarding Authority by the terms of the hereinbefore described documents assumes to the Contractor, except to the extent that provisions contained therein are by their terms or by law applicable only to the Awarding Authority.

2. The Contractor agrees to begin, prosecute and complete the entire work specified by the Awarding Authority in an orderly manner so that the Subcontractor will be able to begin, prosecute and complete the work described in this subcontract; and, in consideration thereof, upon notice from the Contractor, either oral or in writing, the Subcontractor agrees to begin, prosecute and complete the work described in this Subcontract in an orderly manner in accordance with completion schedules prescribed by the general contractor for each subcontract work item, based on consideration to the date or time specified by the Awarding Authority for the completion of the entire work.

3. The Subcontractor agrees to furnish to the Contractor, within a reasonable time after the execution of this subcontract, evidence of workers' compensation insurance as required by law and evidence of public liability and property damage insurance of the type and in limits required to be furnished to the Awarding Authority by the Contractor.

4. The Contractor agrees that no claim for services rendered or materials furnished by the Contractor to the Subcontractor shall be valid unless written notice thereof is given by the Contractor to the Subcontractor during the first forty (40) days following the calendar month in which the claim originated.

5. This agreement is contingent upon the execution of a general contract between the Contractor and the Awarding Authority for the complete work.

IN WITNESS WHEREOF, the parties hereto have executed this agreement the day and year first above-written.

SEAL

ATTEST

....

.... (Name of Subcontractor) ....

By: ....

SEAL

ATTEST

....

.... (Name of Subcontractor) ....

By: ....

(P.A. 73-528, S. 9, 12; P.A. 74-246, S. 8, 11; P.A. 79-376, S. 2; P.A. 80-483, S. 14, 186; P.A. 82-447, S. 6; P.A. 89-367, S. 3; P.A. 93-30, S. 6, 14.)

History: P.A. 74-246 included general contractor in selection process for sub-bidders upon failure of sub-bidder to meet any deadline, added provision for completion of subcontracts according to general contractor's completion schedules in (b)2. and changed from 10 to 40 days the time period for notifying subcontractor of claims by contractor in (b)4.; P.A. 79-376 changed “workmen's” compensation to “workers'” compensation; P.A. 80-483 made technical changes; P.A. 82-447 amended section to eliminate references to sub-bids and to include requirement of adjustment of contract price in case of substitution of subcontractor; Sec. 4-137g transferred to Sec. 4b-96 in 1989; P.A. 89-367 added provisions re presentation by general bidder of subcontract and notice to subcontractors, requiring general bidder to provide documents to awarding authority when seeking approval for substitute subcontractor and requiring general bidder to file copy of executed subcontract with awarding authority; P.A. 93-30 clarified reference to 40-day period in paragraph 4. of subcontract form, effective July 1, 1993; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

Annotations to former section 4-137g:

Cited. 191 C. 497.

Arbitrator's award contravened statute and public policy behind it and was thus rendered in excess of arbitrator's powers and was unenforceable. 6 CA 438.



Section 4b-97 - (Formerly Sec. 4-126c). Arbitration of public works contracts.

Section 4b-97 is repealed.

(P.A. 73-228; P.A. 75-567, S. 58, 80; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-140; 87-496, S. 27, 110; P.A. 90-95, S. 2; P.A. 91-284, S. 3, 4.)



Section 4b-98, 4b-98a and 4b-99 - Definitions. Large public building projects; bidding procedures, contracts and payrolls. Construction management services; invitation of responses and contracts for; regulations.

Sections 4b-98, 4b-98a and 4b-99 are repealed, effective June 6, 1996.

(P.A. 92-228, S. 1–3, 9; P.A. 96-235, S. 18, 19.)



Section 4b-100 - Regulations.

(a) The Commissioner of Administrative Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of sections 4b-91 to 4b-100, inclusive. Such regulations shall include (1) objective criteria for evaluating the qualifications of bidders, (2) objective criteria for evaluating proposals, and (3) the procedures for evaluating bids after the prequalification status of the bidder has been verified.

(b) The Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, establishing a procedure for promptly hearing and ruling on claims alleging a violation or violations of sections 4b-91 to 4b-100, inclusive. Such claims may be initiated by the Department of Administrative Services or any party whose financial interests may be affected by the decision on such a claim.

(P.A. 89-367, S. 5; P.A. 03-215, S. 7; P.A. 04-141, S. 5; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 03-215 designated existing provisions as Subsec. (b) and inserted Subsec. (a) re regulations to implement Secs. 4b-91 to 4b-100, effective October 1, 2004; P.A. 04-141 amended Subsec. (a) to add requirement that regulations include objective criteria for evaluating projects as new Subdiv. (2) and to redesignate existing Subdiv. (2) as Subdiv. (3); pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.

Subsec. (b):

Neither the competitive bidding statutes nor the regulations promulgated by department require department to hold a hearing to address alleged violations of bidding process for public building contracts. 282 C. 764.



Section 4b-100a - Construction services award panels. Screening, interview and selection of contractors. Memoranda re selection. Regulations.

(a) The Department of Administrative Services shall establish construction services award panels which shall each consist of five members. Three of such members shall be appointed by the Commissioner of Administrative Services, shall be current employees of the Department of Administrative Services and shall serve only for deliberations involving the project for which such members are appointed. Two of such members shall be appointed by the department head of the user agency.

(b) A panel established pursuant to this section shall not be deemed to be a board or commission within the meaning of section 4-9a. Such panels shall be the award panels for any contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building for the state pursuant to subsection (g) of section 4b-91 and section 4b-24.

(c) For each applicable contract, the commissioner shall designate one panel to screen all submitted proposals and establish a list of bidders to be interviewed and shall designate a separate panel consisting of different members to interview bidders on the list and submit a list of recommended contractors to the commissioner ranked in order of preference with the most qualified bidder listed first.

(d) The commissioner shall designate one voting member on each panel to serve as chairperson. The chairperson shall moderate the committee, collect votes and compile the results.

(e) Each award panel shall prepare a memorandum on the selection process indicating (1) how the evaluation criteria were applied by each panel member to determine the most qualified firms, (2) the ranking of each bidder by each panel member which shall be available to the public after execution of the contract with the selected contractor, and (3) a certification by each panel member that the selection of the most qualified firm was not the result of collusion, the giving of a gift or the promise of a gift, compensation, fraud or inappropriate influence from any person.

(f) The commissioner shall select a contractor from among the list of firms submitted by the award panel that interviewed the contractors. After the commissioner has made a selection, the names of the contractor firms submitted to the commissioner shall be available to the public upon request. In the event the commissioner does not select the most qualified bidder listed by the awards panel, the commissioner shall prepare a written explanation of the commissioner's decision. The commissioner shall also prepare a memorandum on the final phase of the selection process, indicating how the commissioner applied the evaluation criteria to determine the successful bidder. Such memorandum shall include a certification by the commissioner that the commissioner's selection of the successful bidder was not the result of collusion, the giving of a gift or the promise of a gift, compensation, fraud or undue pressure from any person and shall be available to the public after execution of the contract with the selected contractor.

(g) The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 03-215, S. 8; P.A. 04-141, S. 6; P.A. 07-213, S. 16; P.A. 11-51, S. 90; P.A. 13-51, S. 2; 13-247, S. 200.)

History: P.A. 03-215 effective October 1, 2004; P.A. 04-141 amended Subsec. (c) to require that list of contractors submitted to the commissioner be ranked in order of preference with the most qualified bidder listed first, amended Subsec. (e) to add Subdiv. designators, provisions re application of criteria and ranking of bidders by each panel member and provision re certification of no collusion or gift giving during the selection of the most qualified firm, designated provisions in Subsec. (e) re selection of contractor by commissioner as new Subsec. (f) and amended said Subsec. by adding provisions re written explanation of decision and certification by commissioner and replacing “most qualified firm” with “successful bidder”, and redesignated existing Subsec. (f) as Subsec. (g); P.A. 07-213 amended Subsec. (a) to provide that members appointed by commissioner serve only for deliberations involving the project for which the member is appointed, eliminate provisions re the term for such members and commissioner's authority to fill vacancies on the panel and make technical changes, and made a technical change in Subsec. (b), effective July 10, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 13-51 amended Subsec. (a) to decrease membership of the panels from 6 to 5 members, to make a technical change and to delete provision re one member being a neutral party appointed by commissioner, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, in Subsec. (a), effective July 1, 2013.



Section 4b-101 - Information re contractors and subcontractors to be provided to Commissioner of Revenue Services.

The commissioner of each state agency authorized to contract for the construction or alteration of buildings under section 4b-1 or 4b-51 shall provide to the Commissioner of Revenue Services a complete list of all contractors and subcontractors doing work on any such construction or alteration project, if available, and the contractors' and subcontractors' (1) Connecticut tax registration numbers and (2) federal Social Security account numbers or federal employer identification numbers or both, if available, before making final payment on the project.

(June 18 Sp. Sess. P.A. 97-11, S. 30, 65.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997.



Section 4b-101a - Awarding authorities to prepare report on status of certain projects and property management contracts. When.

Section 4b-101a is repealed, effective July 1, 2012.

(P.A. 03-215, S. 6; P.A. 04-141, S. 4; P.A. 11-51, S. 100; P.A. 12-205, S. 25.)



Section 4b-102 - Bidding for certain construction contracts for the Connecticut State University System.

(a) With respect to any construction contract that is to be publicly let other than those projects administered under section 4b-52, the Department of Administrative Services, on behalf of the Connecticut State University System, may identify a list of potentially responsible qualified bidders for the particular contract. The Commissioner of Administrative Services shall give notice to those on the list of the work required and of the invitation to prequalify. The invitation to prequalify shall contain such information as the commissioner deems appropriate and a notice of the due date and address to send responses. Upon receipt of such responses, the Department of Administrative Services shall select each bidder that demonstrated the ability to post surety bonds required by such contract and the financial, managerial and technical ability and integrity necessary, without conflict of interest, for faithful and efficient performance of the work provided for in the contract. The commissioner shall evaluate whether a bidder is responsible and qualified. As used in this section, “responsible and qualified bidder” means the bidder who possesses the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and financial responsibility. In considering past performance, the commissioner shall evaluate the skill, ability and integrity of bidders in terms of the bidders' fulfillment of contract obligations and the bidders' experience or lack of experience with projects of the size of the project for which bids are submitted.

(b) The Commissioner of Administrative Services shall give notice to bidders prequalified pursuant to subsection (a) of this section of the time and place where the public letting shall occur and shall include in the notice such information concerning the required work as appropriate. Each bid shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid. The commissioner shall not award any construction contract after public letting, except to the responsible qualified bidder, submitting the lowest bid in compliance with the bid requirements. The commissioner may waive any minor irregularity in a bid, and may either reject all bids and again advertise for bids, or, if he deems it advisable, negotiate with other contractors who submitted bids in ascending order of bid prices without change in the contract, specifications, plans and other requirements.

(c) The invitation to bid on the construction contract awarded by the Commissioner of Administrative Services pursuant to this section shall contain such other terms and conditions and such provisions for penalties, as the commissioner deems appropriate.

(d) The Commissioner of Administrative Services shall require, for the protection of the state and the Connecticut State University System, such deposits, bonds and security in connection with the submission of bids, the awarding of construction contracts and the performance of work as the commissioner determines appropriate and in the public interest of the state.

(P.A. 97-293, S. 6, 26; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-122, S. 69.)

History: P.A. 97-293 effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-122 made technical changes in Subsec. (a).



Section 4b-103 - Construction manager at-risk project delivery contracts.

(a) In order to carry out any provision of this title for the construction, renovation or alteration of buildings or facilities, the Commissioner of Administrative Services may enter into a construction manager at-risk project delivery contract.

(b) Except as provided in subsections (c) and (d) of this section, the Commissioner of Administrative Services shall not enter into a construction manager at-risk project delivery contract that does not provide for a maximum guaranteed price for the cost of construction that shall be determined not later than the time of the receipt and approval by the commissioner of the trade contractor bids. Each construction manager at-risk shall invite bids and give notice of opportunities to bid on project elements on the State Contracting Portal. Each bid shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid. The construction manager at-risk shall, after consultation with and approval by the commissioner, award any related contracts for project elements to the responsible qualified contractor submitting the lowest bid in compliance with the bid requirements, provided (1) the construction manager at-risk shall not be eligible to submit a bid for any such project element, and (2) construction shall not begin prior to the determination of the maximum guaranteed price, except for the project elements of site preparation and demolition that have been previously put out to bid and awarded.

(c) Construction may begin prior to the determination of the maximum guaranteed price for the project elements of site preparation, demolition, public utility installation and connections, and building envelope components, including the roof, doors, windows and exterior walls, provided (1) the project is the renovation of an existing building or facility; (2) the project element or elements involved in such early work have been previously put out to bid and awarded; and (3) the total cost of construction of the early work does not exceed twenty-five per cent of the estimated cost of construction for the entire project.

(d) If such project involves the renovation of an existing building or facility that will be performed in multiple phases while such building or facility remains occupied, the Commissioner of Administrative Services may enter into a construction manager at-risk project delivery contract that provides for the maximum guaranteed price to be determined for each phase of the project, prior to beginning each such phase, provided all requirements of subsection (b) of this section other than the timing of the determination of the maximum guaranteed price are complied with.

(P.A. 06-134, S. 21; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-188, S. 6.)

History: P.A. 06-134 effective July 1, 2006; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 14-188 amended Subsec. (b) to add exception re Subsecs. (c) and (d) and to replace provision re newspaper advertisement with provision re State Contracting Portal, and added Subsec. (c) re construction prior to determination of maximum guaranteed price and Subsec. (d) re multiple phase determination of maximum guaranteed price, effective July 1, 2014.






Chapter 60a - Security for State Facilities

Section 4b-130 - Definitions.

As used in this chapter:

(1) “Commissioner” means the Commissioner of Administrative Services;

(2) “Security” means reasonable measures required to: (A) Protect state employees from bodily harm in the workplace and state employee parking areas, and (B) protect the state's physical assets;

(3) “Security audit” means: (A) Worksite analysis; (B) building risk classification; (C) identification of security exposures; (D) hazard prevention and control; and (E) recommendations for risk management procedures;

(4) “Security measure” means the level of qualifications and the deployment of security personnel, a security strategy or a security device; and

(5) “State agency” means any department, board, commission, institution, or other agency of the state, except (A) the mass transit, marine and aviation functions of the Department of Transportation, (B) The University of Connecticut and other constituent units of the state system of higher education, (C) the Judicial Department, (D) the Department of Emergency Services and Public Protection, (E) the Military Department, (F) the Department of Correction, (G) the functions of the Department of Children and Families concerning client-occupied facilities, (H) the offices of the Governor, Lieutenant Governor, Attorney General, Comptroller, Secretary of the State and Treasurer, (I) the General Assembly, and (J) the Board of Pardons and Paroles.

(P.A. 99-220, S. 2; P.A. 04-234, S. 2; P.A. 11-51, S. 44, 134.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 4b-131 - Inventory of buildings and structures owned or leased by the state. Nondisclosure of security records.

(a) The commissioner may compile and maintain a computerized inventory of all buildings and structures owned or leased by the state. Such inventory may include, but not be limited to, the following information for each building and structure: Location, design plans, existing security measures, uses, and type of activity conducted by the occupants. The commissioner may update the inventory as security audit recommendations are made and implemented. The inventory may serve as a state-wide state facility security profile database.

(b) No provision of the Freedom of Information Act, as defined in section 1-200, shall be construed to require the disclosure of records in any form concerning (1) security measures in government-owned or leased facilities, (2) security audit recommendations for government-owned or leased facilities, or (3) future security measures to be implemented in government-owned or leased facilities.

(P.A. 99-220, S. 3; P.A. 00-69, S. 1, 4; P.A. 02-133, S. 3.)

History: P.A. 00-69 substituted “records” for “data” in Subsec. (b), effective May 16, 2000; P.A. 02-133 amended Subsec. (b) to substitute “government-owned” for “state-owned”.



Section 4b-132 - Security standards for state agencies.

The Commissioner of Administrative Services shall establish and publish security standards for all state agencies, as defined in section 4b-130. Such standards shall include, but not be limited to, provisions on: Physical plant security, agency staff accessibility to the public and other state personnel, levels of qualifications and deployment of security personnel, hazard prevention and control procedures, and requirements for employee assistance and training programs to establish and maintain a secure workplace. In establishing standards for levels of qualifications of security personnel for state agencies, the commissioner shall incorporate by reference chapter 534 and all regulations mandated or authorized by said chapter.

(P.A. 99-220, S. 4; P.A. 11-51, S. 44.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-133 - Security audits and recommendations.

(a) The Commissioner of Administrative Services may conduct or require a security audit of any building or structure owned or leased by a state agency, as defined in section 4b-130, to determine the security characteristics of such building or structure. Such security audit shall be conducted in cooperation with the state agency owning or occupying the building or structure.

(b) Any recommendations for security improvements in any such security audit shall be based on the audit's findings and, at a minimum, shall bring the audited building or structure into compliance with the security standards established under section 4b-132.

(c) The Commissioner of Administrative Services shall be the sole authority and have all oversight responsibility for implementing security audit recommendations for capital improvements made under subsections (a) and (b) of this section. Such responsibility shall include, but not be limited to, prioritizing facilities requiring security improvements.

(d) Notwithstanding subsection (a) of this section, the Commissioner of Administrative Services may waive the requirement for a security audit for any building or structure if an assessment of the facility's security needs, comparable in the commissioner's opinion to a Department of Administrative Services' security audit, has been applied to the facility.

(P.A. 99-220, S. 5; P.A. 00-66, S. 14.; P.A. 11-51, S. 62; P.A. 13-247, S. 200.)

History: P.A. 00-66 made a technical change in Subsec. (a); P.A. 11-51 amended Subsecs. (a) and (d) to change “commissioner” to “Commissioner of Administrative Services”, amended Subsec. (c) to change “commissioner” to “Commissioner of Construction Services” and amended Subsec. (d) to change “Department of Public Works'” to “Department of Administrative Services'”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2013.



Section 4b-134 - Preliminary designs for renovation and construction projects. Compliance with security standards.

(a) The Commissioner of Administrative Services shall determine whether each renovation project for a state agency building or structure under this title would have a significant impact on the security characteristics of the building or structure. If the Commissioner of Administrative Services determines that the project would have a significant impact on such security characteristics, said commissioner shall review the preliminary design for the project for compliance with the security standards established under section 4b-132. The Commissioner of Administrative Services shall not approve any such preliminary design unless (1) the building or structure has had a security audit, and (2) the Commissioner of Administrative Services determines, based on such review and audit, that such preliminary design meets or exceeds such security standards.

(b) The Commissioner of Administrative Services shall review the preliminary design for each project for new construction for a state agency under this title for compliance with the security standards established under section 4b-132. The Commissioner of Administrative Services shall not approve any such preliminary design unless the Commissioner of Administrative Services determines, based on such review, that such preliminary design meets or exceeds such security standards.

(P.A. 99-220, S. 6; P.A. 00-69, S. 2, 4; P.A. 11-51, S. 63; P.A. 13-247, S. 200.)

History: P.A. 00-69 amended Subsec. (a) to substitute “would have a significant impact on the security” for “would impact the security”, effective May 16, 2000; P.A. 11-51 deleted references to October 1, 1999, and replaced references to “Commissioner of Public Works” and “commissioner” with “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 4b-135 - Security requirements for new leases.

The Commissioner of Administrative Services may not execute a new lease for use by a state agency, as defined in section 4b-130, of any building or structure which is not occupied or possessed by the state at the time of execution of the lease unless (1) the owner or agent of the owner of the building or structure has had a security audit conducted for the building or structure, which in the commissioner's opinion is comparable to security audits conducted under section 4b-133, (2) (A) the Commissioner of Administrative Services determines that the building or structure complies with the security standards established under section 4b-132, or (B) such owner or agent has implemented the recommendations of the security audit which bring the building or structure into compliance with such security standards, and (3) such owner or agent agrees in the lease to maintain the security standards.

(P.A. 99-220, S. 7; P.A. 11-51, S. 101.)

History: P.A. 11-51 deleted reference to July 1, 1999, and changed “Commissioner of Public Works” and “commissioner” to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-136 - State-Wide Security Management Council. Duties. Reports.

(a) There is established a State-Wide Security Management Council. The council shall consist of the following members or their designees: The Commissioner of Emergency Services and Public Protection, the Commissioner of Administrative Services, the Commissioner of Mental Health and Addiction Services, the Secretary of the Office of Policy and Management, the Chief Court Administrator, the executive director of the Joint Committee on Legislative Management, a representative of the Governor, a representative of the State Employees Bargaining Agent Coalition, the president of the Connecticut State Police Union, the president of the Connecticut Police Chiefs Association and the president of the Uniformed Professional Fire Fighters Association. The Commissioner of Administrative Services shall serve as chairperson of the council. Each council member shall provide technical assistance in the member's area of expertise, as required by the council.

(b) The council shall coordinate the activities of state agencies, as defined in section 4b-130, that relate to state-wide state facility security.

(c) Each state agency and each department, board, commission, institution or other agency of the state listed in the exceptions to the term “state agency” in section 4b-130 shall report biannually to the council on the frequency, character and resolution of workplace violence incidents.

(P.A. 99-220, S. 9; P.A. 06-21, S. 1; P.A. 11-51, S. 64, 143; 11-61, S. 153; P.A. 12-205, S. 12; P.A. 13-247, S. 213.)

History: P.A. 06-21 amended Subsec. (a) to add Commissioner of Emergency Management and Homeland Security as council member; P.A. 11-51 amended Subsec. (a) to add reference to the members' designees, replace “Commissioner of Public Works” with “Commissioner of Construction Services”, delete “an attorney appointed by the Commissioner of Public Works”, add “the president of the Uniformed Professional Fire Fighters Association”, make the Commissioner of Administrative Services chairperson, replace “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, delete “Commissioner of Emergency Management and Homeland Security”, and delete language allowing for appointment of Connecticut State Police Union's designee, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding “the president of the Connecticut Police Chiefs Association” to members of council, effective July 1, 2011; P.A. 12-205 amended Subsec. (c) to require biannual rather than quarterly reports and to delete requirement that reports contain all security-related expenditures, effective July 1, 2012; P.A. 13-247 amended Subsec. (a) to delete “the Commissioner of Construction Services”, effective July 1, 2013.









Title 4c - Business Regulation. Department of Business Regulation (All sections repealed or obsolete)

Section 4c-1 and 4c-2 - Department of Business Regulation. Secretary or department head; appointment and general responsibilities; divisions within department. Divisions of Banking, Insurance, Liquor Control, Public Utility Control and Consumer Counsel. Banking Commissioner, Insurance Commissioner; appointment, qualifications, exempt from classified service, deputy commissioners.

Sections 4c-1 and 4c-2 are repealed.

(P.A. 77-614, S. 149, 150, 610; P.A. 79-404, S. 3, 4, 45; P.A. 80-482, S. 346, 348.)



Section 4c-3 - Divisions to retain powers and functions of predecessor.

Obsolete.

(P.A. 77-614, S. 152, 610.)

Note: Sections 4c-1 to 4c-3, inclusive, were formerly published as chapter 58.






Title 4d - State Information and Telecommunication Systems

Chapter 61 - State Information and Telecommunication Systems Management and Contracts

Section 4d-1 - (Formerly Sec. 16a-109). Definitions.

As used in this chapter, unless the context indicates a different meaning:

(1) “Architecture” means the defined structure or orderly arrangement of information systems and telecommunication systems, based on accepted industry standards and guidelines, for the purpose of maximizing the interconnection and efficiency of such systems and the ability of users to share information resources.

(2) “Information systems” means the combination of data processing hardware and software in the collection, processing and distribution of data to and from interactive computer-based systems to meet informational needs.

(3) “State agency” means each department, board, council, commission, institution or other agency of the Executive Department of the state government, provided each board, council, commission, institution or other agency included by law within any given department shall be deemed a division of that department. The term “state agency” shall include (A) the offices of the Governor, Lieutenant Governor, Treasurer, Attorney General, Secretary of the State and Comptroller, and (B) all operations of an Executive Department agency which are funded by either the General Fund or a special fund.

(4) “Telecommunication systems” means telephone equipment and transmission facilities, either alone or in combination with information systems, for the electronic distribution of all forms of information, including voice, data and images.

(5) “Commissioner” means the Commissioner of Administrative Services.

(P.A. 89-257, S. 1, 14; P.A. 91-387; June 18 Sp. Sess. P.A. 97-9, S. 1, 50; P.A. 11-51, S. 77.)

History: P.A. 91-387 amended Subdiv. (3) to include in definition of “state agency” offices of certain state officials and all operations of an agency funded by either general fund or a special fund; June 18 Sp. Sess. P.A. 97-9 amended Subdiv. (3)(B) by inserting “executive department” and added Subdiv. (5) defining “Chief Information Officer”, effective July 1, 1997; Sec. 16a-109 transferred to Sec. 4d-1 in 1999; P.A. 11-51 added “unless the context indicates a different meaning” and replaced definition of “Chief Information Officer” with definition of “commissioner”, effective July 1, 2011.



Section 4d-1a - Commissioner and Department of Administrative Services substituted for former officer and department.

Section 4d-1a is repealed, effective July 1, 2013.

(P.A. 11-51, S. 76; 11-61, S. 132; P.A. 12-205, S. 24; P.A. 13-247, S. 325; 13-299, S. 95.)



Section 4d-2 - (Formerly Sec. 16a-110). Division of Information Technology within Department of Administrative Services. Chief Information Officer. Duties. Review of state agency contracts.

(a) There shall be a Division of Information Technology within the Department of Administrative Services. The Commissioner of Administrative Services shall appoint a Chief Information Officer to administer the division, who shall be exempt from the classified service. The Chief Information Officer shall be an individual knowledgeable with respect to information and telecommunication systems.

(b) The Commissioner of Administrative Services shall: (1) Identify and implement (A) optimal information and telecommunication systems to efficiently service the needs of state agencies, and (B) opportunities for reducing costs for such systems; (2) approve or disapprove, in accordance with guidelines established by the commissioner, each proposed state agency acquisition of hardware or software for an information or telecommunication system, except for (A) hardware or software having a cost of less than twenty thousand dollars, or (B) hardware or software having a cost of twenty thousand dollars or more, but less than one hundred thousand dollars, which is for a project that complies with the agency's business systems plan; (3) approve or disapprove, in accordance with guidelines established by the commissioner, all state agency requests or proposed contracts for consultants for information and telecommunication systems; (4) be responsible for purchasing, leasing and contracting for all information system and telecommunication system facilities, equipment and services for state agencies, in accordance with the provisions of subsection (a) of section 4d-8, except for the offices of the Governor, Lieutenant Governor, Treasurer, Attorney General, Secretary of the State and Comptroller; (5) review existing and new information and telecommunication system technologies to ensure consistency with the strategic plan established under section 4d-7 and approved state agency architecture and make recommendations to the Standardization Committee established under section 4a-58 for review and appropriate action; (6) cooperate with the General Assembly, the Judicial Department and the constituent units of the state system of higher education in assessing opportunities for cost savings and greater sharing of information resources which could result if such entities acquire information and telecommunication systems similar to those of state agencies; and (7) ensure state-wide implementation of the 9-1-1 and E 9-1-1 systems.

(c) The Department of Administrative Services shall approve or disapprove a state agency request or proposed contract under subdivision (2) or (3) of subsection (b) of this section no later than seven business days after receipt of the request or proposed contract and any necessary supporting information. If the Department of Administrative Services does not approve or disapprove the request or proposed contract by the end of such seven-day period, the request or proposed contract shall be deemed to have been approved. The provisions of subdivision (3) of subsection (b) of this section shall not apply to telecommunication consultants retained by the Public Utilities Regulatory Authority or the Office of Consumer Counsel in connection with telecommunication proceedings of said authority.

(P.A. 86-292, S. 1, 5; P.A. 89-257, S. 2, 14; P.A. 95-38, S. 4; 95-285, S. 7, 9; P.A. 96-156, S. 3; June 18 Sp. Sess. P.A. 97-9, S. 2, 50; Sept. Sp. Sess. P.A. 09-7, S. 5; P.A. 11-51, S. 78; 11-80, S. 1; P.A. 12-205, S. 13.)

History: P.A. 89-257 amended Subsec. (a) by requiring office of information and technology to report directly to secretary of office of policy and management, changing “director” to “executive director”, requiring him to be knowledgeable with respect to “information and telecommunication systems” instead of “telecommunications” and adding provision re notice of his appointment, and repealed former Subsecs. (b), (c) and (d) and replaced them with new Subsec. (b) re duties and responsibilities of executive director; (Revisor's note: In 1995 a reference to “division of consumer counsel” was replaced editorially by the Revisors with “Office of Consumer Counsel” to conform section with Sec. 16-2a, as amended by P.A. 88-22); P.A. 95-38 required notification of General Assembly rather than legislative committee on information and telecommunication systems in Subsec. (a); P.A. 95-285 substituted “4a-58” for “4a-56” in Subsec. (b), effective July 1, 1995; P.A. 96-156 amended Subsec. (b) to provide in the alternative that Office of Information and Technology rather than its executive director alone shall carry out responsibilities under Subdivs. (4) and (5), added Subparas. (A) and (B) under Subdiv. (4) of Subsec. (b) to qualify previous $20,000 limitation on amounts agencies could spend without approval of the office, designated latter part of Subsec. (b) as Subsec. (c), adding provision imposing three-day limit on time to approve or disapprove state agency requests or proposed contracts and made technical changes; June 18 Sp. Sess. P.A. 97-9 amended section by substituting “Department of Information Technology” for “Connecticut State Office of Information and Technology” and substituting “Chief Information Officer” for “executive director”, amended Subsec. (a) re appointment of Chief Information Officer, added new Subsec. (b) making Department of Information Technology a successor to Office of Information and Technology, relettered former Subsecs. (b) and (c) as (c) and (d), amended Subsec. (c) by inserting new Subdiv. (6) re responsibility for purchasing, leasing and contracting, renumbering remaining Subdivs. accordingly, substituting “constituent units of the state system of higher education” for “Labor Department” in Subdiv. (8) and adding Subdiv. (9) re 9-1-1 and E 9-1-1 systems, and amended Subsec. (d) by substituting “seven-day” for “three-day” and repealing an exemption for the Employment Security Division of the Labor Department, effective July 1, 1997; Sec. 16a-110 transferred to Sec. 4d-2 in 1999; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to add Subdiv. (10) re annual report to General Assembly re department's technology projects and make technical changes, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) to replace “Department of Information Technology” with “Division of Information Technology within the Department of Administrative Services”, to require commissioner's appointment of Chief Information Officer and to delete provision re gubernatorial appointment, deleted former Subsec. (b) re successor authority to Office of Information and Technology, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended Subsec. (b) to replace “Chief Information Officer” with “Commissioner of Administrative Services”, to delete former Subdivs. (1) and (2) re development of policies and architecture and standards and planning guidelines and to redesignate existing Subdivs. (4) to (10) as Subdivs. (2) to (8) and amended Subsec. (c) to replace “Department of Information Technology” with “Department of Administrative Services” and to make technical and conforming changes, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 12-205 amended Subsec. (b) to delete former Subdiv. (8) re annual report on technology projects and make a technical change, effective July 1, 2012.



Section 4d-3 - (Formerly Sec. 16a-120). Regulations.

The commissioner may adopt regulations to carry out the purposes of sections 4d-1 to 4d-5, inclusive, 4d-7, 4d-11 and 4d-12.

(P.A. 89-257, S. 10, 14; June 18 Sp. Sess. P.A. 97-9, S. 13, 50; P.A. 99-71, S. 3; P.A. 11-51, S. 76; P.A. 14-202, S. 4.)

History: June 18 Sp. Sess. P.A. 97-9 substituted “Chief Information Officer” for “executive director of the Office of Information and Technology”, effective July 1, 1997; Sec. 16a-120 transferred to Sec. 4d-3 in 1999; P.A. 99-71 changed reference to “4d-15” to “4d-14”; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 14-202 changed reference from Sec. 4d-14 to Sec. 4d-12, effective June 12, 2014.



Section 4d-4 - (Formerly Sec. 16a-117). Information and telecommunication systems. Transfer and responsibility for.

Section 4d-4 is repealed, effective July 1, 2011.

(P.A. 89-257, S. 7, 14; June 18 Sp. Sess. P.A. 97-9, S. 9, 50; P.A. 11-51, S. 223.)



Section 4d-5 - (Formerly Sec. 16a-118). Telecommunication facilities, equipment, services and infrastructure.

(a) The commissioner shall be responsible for purchasing, leasing and contracting for all telecommunication facilities, equipment and services for the state-wide telecommunication infrastructure for the support of state agencies; implementing, or assisting state agencies in implementing, such facilities; processing bills for telecommunication services used by state agencies including telecommunication services provided at the request of state agencies to (1) private nonprofit or not-for-profit agencies whose telecommunication services are funded primarily by the state, and (2) political subdivisions of the state; and managing the operation of such infrastructure.

(b) The commissioner shall be responsible for planning for such telecommunication infrastructure and assisting state agencies in (1) planning for the acquisition of telecommunication systems and (2) implementing such systems.

(1949 Rev., S. 192; 1963, P.A. 66, S. 1; 1969, P.A. 749, S. 8; P.A. 77-614, S. 592, 610; P.A. 78-303, S. 1, 136; P.A. 89-257, S. 8, 14; P.A. 93-42, S. 3, 4; P.A. 95-273; June 18 Sp. Sess. P.A. 97-9, S. 10, 50; P.A. 11-51, S. 76.)

History: 1963 act required comptroller to provide telephone and telegraph service for state agencies; 1969 act removed from comptroller the responsibility for supplying office furniture etc. for the general assembly; P.A. 77-614 and P.A. 78-303 removed responsibility for supplying and accounting for office furniture etc. for state offices, effective January 1, 1979; P.A. 89-257 designated former provisions as Subsec. (a), limiting comptroller's responsibilities to “On and before September 30, 1989” and substituting “telecommunication” for “telephone and telegraph”, and added Subsec. (b) re telecommunication responsibilities of commissioner of administrative services and executive director of office of information and technology and added Subsec. (c) re continuity of telecommunication services for state agencies; Sec. 3-116 transferred to Sec. 16a-118 in 1991; P.A. 93-42 replaced “the acquisition of” with “purchasing, leasing and contracting for all” and added “equipment and services” in Subsec. (b)(1), effective May 5, 1993; P.A. 95-273 amended Subsec. (b) by adding provision re telecommunication services provided at the request of state agencies; June 18 Sp. Sess. P.A. 97-9 repealed former Subsec. (a) re Comptroller's telecommunications duties, divided Subsec. (a) into Subsecs. (a) and (b), amended Subsec. (a) by transferring duties from Commissioner of Administrative Services and executive director of Office of Information and Technology to Chief Information Officer, and repealed former Subsec. (c) re continuity of telecommunication services in 1989-90, effective July 1, 1997; Sec. 16a-118 transferred to Sec. 4d-5 in 1999; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.

See Sec. 14-42a re provision of Department of Motor Vehicles information to organ and tissue procurement organizations.

See Sec. 18-81x re transfer of revenue derived from contract for inmate pay telephone service.

See Sec. 27-62 re telephone and telegraph services for military units.



Section 4d-6 - Implementation plan.

Section 4d-6 is repealed, effective October 1, 2002.

(June 18 Sp. Sess. P.A. 97-9, S. 4, 50; S.A. 02-12, S. 1.)



Section 4d-7 - (Formerly Sec. 16a-113). Information and telecommunication systems strategic plan.

(a) The Commissioner of Administrative Services shall develop, publish and annually update an information and telecommunication systems strategic plan, in accordance with the policies established by the Office of Policy and Management, which shall have the following goals: (1) To provide a level of voice and data communications service among all state agencies that will ensure the effective and efficient completion of their respective functions; (2) to provide all necessary telecommunication services between state agencies and the public; (3) to provide, in the event of an emergency, immediate voice and data communications and critical application recovery capabilities which are necessary to support state agency functions; and (4) to provide necessary access to higher technology for state agencies.

(b) In order to facilitate the development of a fully integrated state-wide information services and telecommunication system that effectively and efficiently supports data processing and telecommunication requirements of all state agencies, the strategic plan shall include: (1) Guidelines and standards for the architecture for information and telecommunication systems that support state agencies; (2) plans for a cost-effective state-wide telecommunication network to support state agencies, which network may consist of different types of transmission media, including wire, fiber and radio, and shall be able to support voice, data, electronic mail, video and facsimile transmission requirements and any other form of information exchange that takes place via electromagnetic media; (3) identification of annual expenditures and major capital commitments for information and telecommunication systems; (4) identification of all state agency technology projects; (5) a description of the efforts of executive branch state agencies to use e-government solutions to deliver state services and conduct state programs, including the feedback and demands of clients of such agencies received by such agencies and such agencies' plans to address client concerns by using online solutions, when such solutions are determined feasible by such agencies; and (6) potential opportunities for increasing the efficiency or reducing the costs of the state's information and telecommunication systems.

(c) On or before August first, annually, each state agency shall submit to the Commissioner of Administrative Services all plans, documents and other information requested by the commissioner for the development of such plan.

(d) The Commissioner of Administrative Services shall not implement a state agency proposal for information system hardware, software, maintenance service or consulting unless such proposal complies with the strategic plan and the agency's approved business systems plan. The commissioner shall maintain a current inventory of information system components to facilitate asset management and procurement leverage.

(e) Not later than September fifteenth, annually, the Commissioner of Administrative Services shall submit the updated strategic plan to the Secretary of the Office of Policy and Management. Not later than October first, annually, the Secretary of the Office of Policy and Management shall submit to the Governor and the General Assembly, in accordance with the provisions of section 11-4a, (1) the updated strategic plan, and (2) a report on the activities of the Department of Administrative Services and any cost savings and improvements in the efficiency of information and telecommunication systems of state agencies that are attributable to the efforts of the Department of Administrative Services.

(P.A. 89-257, S. 3, 14; June Sp. Sess. P.A. 91-12, S. 7, 55; P.A. 94-131, S. 1, 4; P.A. 97-47, S. 43; June 18 Sp. Sess. P.A. 97-9, S. 5, 50; P.A. 08-19, S. 3; P.A. 11-51, S. 79; P.A. 14-202, S. 3.)

History: June Sp. Sess. P.A. 91-12 added a new Subsec. (d) requiring the executive director to keep a current inventory of the state agency information system components and requiring information systems to comply with the office's strategic plan; P.A. 94-131 added Subparas. (A) to (E), inclusive, in Subdiv. (3) of Subsec. (b), re on-line access to data bases, effective May 25, 1994; P.A. 97-47 amended Subsec. (b) by inserting reference to Sec. 1-18a; June 18 Sp. Sess. P.A. 97-9 substituted “Chief Information Officer” for “executive director of the Office of Information and Technology”, amended Subsec. (a) by repealing former Subdiv. (6) re 911 and E-911 systems and renumbered former Subdiv. (7) to Subdiv. (6), and amended Subsec. (d) by substituting “implement” for “approve”, effective July 1, 1997; Sec. 16a-113 transferred to Sec. 4d-7 in 1999; P.A. 08-19 amended Subsec. (a) to make a technical change in Subdiv. (3) and to include reference to critical application recovery in Subdiv. (5), effective April 29, 2008; P.A. 11-51 changed “Chief Information Officer” to “Commissioner of Administrative Services”, amended Subsec. (a) to add reference to policies established by Office of Policy and Management, to delete former Subdivs. (2) and (3) re collection and use of information and re comprehensive information policy and to redesignate existing Subdivs. (4) to (6) as Subdivs. (2) to (4) and amended Subsec. (b) to delete former Subdiv. (5) re policy planning, effective July 1, 2011; P.A. 14-202 amended Subsec. (b) to make technical changes, add reference to electronic mail in Subdiv. (2), delete former Subdiv. (3) re information systems and telecommunication planning for state agencies and operations, redesignate existing Subdiv. (4) as Subdiv. (3) and delete provisions re consultation with various organizations and providers therein and add new Subdivs. (4) to (6) re identification of projects, description of agency efforts and potential opportunities for increasing efficiency and reducing costs, amended Subsec. (c) to add an annual deadline of August 1 for submissions and added Subsec. (e) re submission of the plans and reports to the Governor and General Assembly, effective June 12, 2014.



Section 4d-8 - Information and telecommunication systems. Purchase, lease, contracts for, sale and disposal.

(a) The provisions of title 4a shall apply to the purchasing, leasing and contracting for information system and telecommunication system facilities, equipment and services.

(b) (1) As used in this subsection, “information technology personal property” includes, but is not limited to, electronic data processing equipment, other equipment necessary for the utilization of information systems, telecommunication equipment or installations, and other equipment necessary for the utilization of telecommunication systems.

(2) Notwithstanding any provision of the general statutes to the contrary, the Commissioner of Administrative Services may sell, lease or otherwise dispose of information technology personal property. The commissioner may execute personal service agreements or other contracts with outside vendors for such purposes. If any such information technology personal property was purchased or improved with the proceeds of tax-exempt obligations issued or to be issued by the state, the commissioner shall notify the State Treasurer and obtain the approval of the State Treasurer, before selling, leasing or disposing of the personal property or executing such an agreement or contract for such purpose. The State Treasurer may disapprove such sale, lease, disposition, agreement or contract only if it would affect the tax-exempt status of such obligations and could not be modified to maintain such tax-exempt status.

(June 18 Sp. Sess. P.A. 97-9, S. 3, 50; P.A. 11-51, S. 80.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to delete provisions re powers of Chief Information Officer, re competitive negotiation and re adoption of regulations and amended Subsec. (b)(2) to change “Chief Information Officer” to “Commissioner of Administrative Services” and “commissioner”, effective July 1, 2011.



Section 4d-8a - Information and telecommunications systems for state agencies. Policies. Standards.

The Office of Policy and Management shall (1) develop and implement an integrated set of policies governing the use of information and telecommunications systems for state agencies, and (2) develop a series of comprehensive standards and planning guidelines pertaining to the development, acquisition, implementation, oversight and management of information and telecommunications systems for state agencies.

(P.A. 11-48, S. 14.)

History: P.A. 11-48 effective July 1, 2011.



Section 4d-9 - (Formerly Sec. 4a-7). Technical Services Revolving Fund.

There shall be a Technical Services Revolving Fund in the Department of Administrative Services for the purchase, installation and utilization of information and telecommunication systems, as such terms are defined in section 4d-1, for budgeted agencies of the state. The Commissioner of Administrative Services and the Secretary of the Office of Policy and Management shall jointly be responsible for the administration of said fund. Said commissioner and said secretary shall regularly review said fund using generally accepted accounting principles and the Auditors of Public Accounts shall conduct an annual comprehensive financial review of said fund.

(February, 1965, P.A. 355, S. 1; P.A. 73-677, S. 6; P.A. 75-519, S. 4, 12; P.A. 76-208, S. 2, 4; P.A. 77-614, S. 77, 610; P.A. 83-175, S. 1, 2; P.A. 86-357, S. 1; P.A. 88-297, S. 7; P.A. 89-257, S. 12, 14; P.A. 92-135, S. 2; P.A. 93-30, S. 1, 14; June 18 Sp. Sess. P.A. 97-9, S. 16, 50; Sept. Sp. Sess. P.A. 09-7, S. 19; P.A. 11-51, S. 81; P.A. 15-73, S. 3.)

History: P.A. 73-677 transferred duties of comptroller under section to the commissioner of personnel and administration and removed funds for data processing system from comptroller’s service fund to revolving fund in department of personnel and administration; P.A. 75-519 substituted commissioner of finance and control for commissioner of personnel and administration; P.A. 76-208 established capital balance of data processing revolving fund at $1,100,000; P.A. 77-614 substituted commissioner of administrative services for commissioner of finance and control; P.A. 83-175 amended section to require development of five-year long-range data processing plan; Sec. 3-116a transferred to Sec. 4-23n in 1985; P.A. 86-357 added provision allowing commissioner to acquire or purchase data processing equipment, programs or services through use of bid proposals, requests for proposals or negotiation; P.A. 88-297 deleted provision re authority of commissioner to purchase or acquire data processing equipment, programs or services costing $20,000 or less; Sec. 4-23n transferred to Sec. 4a-7 in 1989; P.A. 89-257 repealed provisions requiring commissioner to assume operating control and direction of data processing in budgeted agencies and added reference to information systems; P.A. 92-135 added provisions re joint administration of fund by administrative services commissioner and secretary of policy and management office; P.A. 93-30 renamed “data processing fund” as “technical services revolving fund”, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-9 repealed authority of Commissioner of Administrative Services to delegate data processing acquisition authority and transferred fund from Department of Administrative Services to Department of Information Technology, effective July 1, 1997; Sec. 4a-7 transferred to Sec. 4d-9 in 1999; (Revisor’s note: In 1999 a reference to chapter 298b, which included former sections 16a-109 to 16a-120, inclusive, was changed editorially by the Revisors to “part I of chapter 61” to reflect the transfer to said part of all sections in said chapter 298b and in 2003 the reference to “part I of chapter 61” was changed editorially by the Revisors to “this part”); Sept. Sp. Sess. P.A. 09-7 deleted provision re allocation of $1,100,000 working capital balance to fund, effective October 5, 2009; P.A. 11-51 changed “Department of Information Technology” to “Department of Administrative Services”, changed “Chief Information Officer” and “officer” to “Commissioner of Administrative Services” and “commissioner” and made technical changes, effective July 1, 2011; P.A. 15-73 added reference to telecommunication systems, deleted provision requiring commissioner and secretary to develop review procedures, accountability standards and measures for determining fund performance, added provision requiring commissioner and secretary to regularly review and auditors to annually review the fund, and made a technical change, effective July 1, 2015.



Section 4d-10 - (Formerly Sec. 4a-8). Capital Equipment Data Processing Revolving Fund.

Section 4d-10 is repealed, effective July 1, 2015.

(June Sp. Sess. S.A. 83-17, S. 31, 213; S.A. 84-54, S. 168, 172; P.A. 85-558, S. 1, 17; P.A. 87-405, S. 23, 26; P.A. 89-331, S. 1, 30; June 18 Sp. Sess. P.A. 97-9, S. 17, 50; P.A. 00-66, S. 15; P.A. 11-51, S. 76; P.A. 15-73, S. 6.)



Section 4d-11 - (Formerly Sec. 16a-114). State agency appropriations and expenditures for information and telecommunication systems.

The commissioner shall establish a procedure for the preparation by state agencies of plans and estimates of expenditure requirements for information and telecommunication systems, for consideration for inclusion in the Governor's budget document.

(P.A. 89-257, S. 4, 14; June 18 Sp. Sess. P.A. 97-9, S. 6, 50; P.A. 09-143, S. 2; P.A. 11-51, S. 76; P.A. 12-205, S. 14.)

History: June 18 Sp. Sess. P.A. 97-9 required Chief Information Officer, instead of Secretary of the Office of Policy and Management, to establish procedure for agency preparation of plans and estimates of expenditure requirements, repealed provisions re schedule for agency preparation of such plans and estimates, required Chief Information Officer, instead of executive director of Office of Information and Technology, to submit reports to Secretary of the Office of Policy and Management, and updated reporting provisions, effective July 1, 1997; Sec. 16a-114 transferred to Sec. 4d-11 in 1999; P.A. 09-143 replaced provisions re February annual reporting requirement with provisions re August annual reporting requirement, effective July 1, 2009; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 12-205 deleted annual reporting requirement re state agency expenditures for information and telecommunication systems, effective July 1, 2012.



Section 4d-12 - (Formerly Sec. 16a-115). Advisory committees. Information and telecommunication systems executive steering committee.

(a) The Commissioner of Administrative Services may establish such committees as he deems necessary to advise the commissioner in carrying out the purposes of sections 4d-1 to 4d-5, inclusive, section 4d-7, this section and section 4d-11.

(b) There is established an information and telecommunication systems executive steering committee consisting of the following members or their designees: The Commissioner of Administrative Services, the Secretary of the State and the Secretary of the Office of Policy and Management and not more than four other members who are commissioners of an executive branch state agency, appointed jointly by the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management. The Commissioner of Administrative Services, or a designee, shall serve as chairperson of the committee. The Department of Administrative Services shall serve as staff to the committee. The committee shall (1) review and approve or disapprove the annual information and telecommunication systems strategic plan developed under section 4d-7, state agency estimates of expenditure requirements for information and telecommunication systems established under section 4d-11, and major telecommunication initiatives, (2) review, in consultation with the Department of Administrative Services, and approve or disapprove variances to (A) the list of approved architectural components for information and telecommunication systems for state agencies, (B) the strategic plan, and (C) appropriations for information and telecommunication systems, and (3) advise the Department of Administrative Services on the organization and functions of the department in regards to information and telecommunication systems. The committee shall submit a report on each approved variance to the General Assembly, in accordance with the provisions of section 11-4a. Such report shall include the reasons for the variance and the results of a cost-benefit analysis on the variance.

(P.A. 89-257, S. 5, 14; P.A. 95-38, S. 5; June 18 Sp. Sess. P.A. 97-9, S. 7, 50; P.A. 99-71, S. 4; P.A. 11-51, S. 82; P.A. 13-91, S. 1; P.A. 14-202, S. 5.)

History: P.A. 95-38 required submission of report to General Assembly rather than legislative committee on information and telecommunication systems in Subsec. (b); June 18 Sp. Sess. P.A. 97-9 substituted “Chief Information Officer” for “executive director of the Office of Information and Technology” and “Department of Information Technology” for “Office of Information and Technology” and amended Subsection (b) by adding Chief Information Officer and chairperson of board of trustees of each constituent unit of state system of higher education to steering committee and making Chief Information Officer, instead of Secretary of the Office of Policy and Management, the steering committee chairman, effective July 1, 1997; Sec. 16a-115 transferred to Sec. 4d-12 in 1999; P.A. 99-71 changed reference to “4d-15” to “4d-14” in Subsec. (a); P.A. 11-51 changed “Chief Information Officer” to “Commissioner of Administrative Services”, changed “Department of Information Technology” to “Department of Administrative Services” and, in Subsec. (b)(3), added “in regards to information and telecommunication systems”, effective July 1, 2011; P.A. 13-91 amended Subsec. (b) to add, as member, Secretary of the State, to remove, as members, the Comptroller, Treasurer and chairperson of the board of trustees of each constituent unit of state system of higher education and to add, as members, four executive branch commissioners, to add requirement that report be submitted in accordance with Sec. 11-4a and to make a technical change; P.A. 14-202 amended Subsec. (a) to delete reference to Sec. 4d-14 and make a technical change, effective June 12, 2014.



Section 4d-13 - (Formerly Sec. 16a-116). Technology Advisory Committee established.

Section 4d-13 is repealed, effective July 1, 2012.

(P.A. 89-257, S. 6, 14; P.A. 95-38, S. 6; June 18 Sp. Sess. P.A. 97-9, S. 8, 50; P.A. 11-51, S. 76; P.A. 12-205, S. 25.)



Section 4d-14 - (Formerly Sec. 16a-119). Reports.

Section 4d-14 is repealed, effective June 12, 2014.

(P.A. 89-257, S. 9, 14; P.A. 95-38, S. 7; 95-285, S. 8, 9; June 18 Sp. Sess. P.A. 97-9, S. 11, 50; P.A. 11-51, S. 76; P.A. 12-205, S. 15; P.A. 13-91, S. 2; P.A. 14-202, S. 7.)



Section 4d-15 - (Formerly Sec. 16a-119a). Reports on implementation of systems requirements re computer-stored public records.

Section 4d-15 is repealed, effective October 1, 1999.

(P.A. 91-347, S. 4, 5; June 18 Sp. Sess. P.A. 97-9, S. 12, 50; P.A. 99-71, S. 5.)



Section 4d-16 and 4d-16a - Century date change effect. Management of century date change effect by municipalities; municipal authority to contract for services; cooperative purchasing plans.

Sections 4d-16 and 4d-16a are repealed, effective October 1, 2002.

(June 18 Sp. Sess. P.A. 97-9, S. 24, 50; P.A. 99-66, S. 1, 4, 5; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 4d-17 - Professional development of information technology employees.

Section 4d-17 is repealed, effective July 1, 2011.

(June 18 Sp. Sess. P.A. 97-9, S. 29, 50; P.A. 11-51, S. 223.)



Section 4d-30 - Definitions.

As used in this section and sections 4d-31 to 4d-44, inclusive:

(1) “Contract” means a contract for state agency information system or telecommunication system facilities, equipment or services, which is awarded pursuant to this chapter or subsection (e) of section 1-205, subsection (c) of section 1-211, subsection (b) of section 1-212, section 4-5, subsection (a) of section 10a-151b, or subsection (a) of section 19a-110.

(2) “Contractor” means a business entity or individual who is awarded a contract or an amendment to a contract.

(3) “Subcontractor” means a subcontractor of a contractor for work under a contract or an amendment to a contract.

(June 18 Sp. Sess. P.A. 97-9, S. 30, 50; P.A. 00-187, S. 47, 75; P.A. 11-131, S. 1.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 00-187 made a technical change in Subdiv. (1), effective July 1, 2000; P.A. 11-131 removed reference to repealed Sec. 32-6i(b) in Subdiv. (1), effective July 1, 2011.



Section 4d-31 - Contracts, subcontracts, amendments to include State Comptroller's specifications.

Each contract, subcontract or amendment to a contract or subcontract shall include any specifications established by the State Comptroller to ensure that all policies, procedures, processes and control systems, including hardware, software and protocols, which are established or provided by the contractor or subcontractor, shall be compatible with and support the state's core financial systems, including but not limited to, accounting, payroll, time and attendance, and retirement systems.

(June 18 Sp. Sess. P.A. 97-9, S. 31, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-32 - Approval of subcontract awards.

(a) No contractor shall award a subcontract for work under a contract or for work under an amendment to a contract without the approval of the Commissioner of Administrative Services or a designee of (1) the selection of the subcontractor, and (2) the disclosure of the provisions of the subcontract.

(b) Each such contractor shall file a copy of each executed subcontract or amendment to the subcontract with the Commissioner of Administrative Services, who shall maintain the subcontract or amendment as a public record, as defined in section 1-200.

(June 18 Sp. Sess. P.A. 97-9, S. 32, 50; P.A. 11-51, S. 83.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 11-51 changed “Chief Information Officer” to “Commissioner of Administrative Services”, added “the disclosure of” in Subsec. (a)(2) and made technical changes, effective July 1, 2011.



Section 4d-33 - “Public record” defined.

For purposes of this section and sections 4d-34 to 4d-39, inclusive, “public record” means a public record, as defined in section 1-200, and also includes any recorded data or information relating to the conduct of the public's business prepared, owned, used, received or retained by a contractor or subcontractor for work under a contract, subcontract or amendment to a contract or subcontract, whether such data or information be handwritten, typed, tape-recorded, printed, photostated, photographed or recorded by any other method.

(June 18 Sp. Sess. P.A. 97-9, S. 33, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-34 - Ownership rights and integrity of public records under a contract, subcontract or amendment.

(a) No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall have any ownership rights or interest in (1) any public records which the contractor, subcontractor, employee or agent possesses, modifies or creates pursuant to a contract, subcontract or amendment to a contract or subcontract, or (2) any modifications by such contractor, subcontractor, employee or agent to such public records.

(b) No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall impair the integrity of any public records which the contractor, subcontractor, employee or agent possesses or creates.

(c) Public records which a contractor, subcontractor, or employee or agent of a contractor or subcontractor, possesses, modifies or creates pursuant to a contract, subcontract or amendment to a contract or subcontract shall at all times and for all purposes remain the property of the state.

(June 18 Sp. Sess. P.A. 97-9, S. 34, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-35 - Application of Freedom of Information Act to public records provided to contractor or subcontractor.

(a) Any public record which a state agency provides to a contractor or subcontractor shall remain a public record for the purposes of subsection (a) of section 1-210.

(b) With regard to any public record, the state agency and the contractor or subcontractor shall have a joint and several obligation to comply with the obligations of the state agency under the Freedom of Information Act, as defined in section 1-200, provided the determination of whether or not to disclose a particular record or type of record shall be made by such state agency.

(June 18 Sp. Sess. P.A. 97-9, S. 35, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-36 - Nondisclosure of public records by contractor or subcontractor.

No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall disclose to the public any public records (1) which it possesses, modifies or creates pursuant to a contract, subcontract or amendment to a contract or subcontract and (2) which the state agency (A) is prohibited from disclosing pursuant to state or federal law in all cases, (B) may disclose pursuant to state or federal law only to certain entities or individuals or under certain conditions or (C) may withhold from disclosure pursuant to state or federal law. No provision of this section shall be construed to prohibit any such contractor from disclosing such public records to any of its subcontractors to carry out the purposes of its subcontract.

(June 18 Sp. Sess. P.A. 97-9, S. 36, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997 (Revisor's note: The phrase “No provision of this subsection shall be” was changed editorially by the Revisors to “No provision of this section shall be” since this section is a section rather than a subsection).



Section 4d-37 - Prohibition on selling, marketing or otherwise profiting from public records.

No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall sell, market or otherwise profit from the disclosure or use of any public records which are in its possession pursuant to a contract, subcontract or amendment to a contract or subcontract, except as authorized in the contract, subcontract or amendment.

(June 18 Sp. Sess. P.A. 97-9, S. 37, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-38 - Notice to commissioner of violations.

Any contractor or subcontractor, or employee or agent of a contractor or subcontractor, which learns of any violation of the provisions of section 4d-36 or 4d-37 shall, no later than seven calendar days after learning of such violation, notify the commissioner of such violation.

(June 18 Sp. Sess. P.A. 97-9, S. 38, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-39 - Remedies and penalties for violations.

(a) If any person violates any provision of section 4d-36, 4d-37 or 4d-38, the Attorney General may bring an action against such person in the superior court for the judicial district of Hartford seeking (1) damages on behalf of the state for such violation, (2) restitution for damages suffered by any person as a result of the violation or (3) imposition and recovery of a civil penalty of not more than fifty thousand dollars for the violation.

(b) In addition to the remedies under subsection (a) of this section, any person aggrieved by a violation of any provision of section 4d-36, 4d-37 or 4d-38 may bring an action in Superior Court to recover any damages suffered as a result of such violation.

(c) In any action brought under subsection (a) or (b) of this section, the court may (1) order disgorgement of any profits or other benefits derived as a result of a violation of any provision of section 4d-36, 4d-37 or 4d-38, (2) award punitive damages, costs or reasonable attorneys fees, or (3) order injunctive or other equitable relief. Proof of public interest or public injury shall not be required in any action brought under subsection (a) or (b) of this section. No action may be brought under subsection (a) or (b) of this section more than three years after the occurrence of such violation.

(d) Any person who knowingly and wilfully violates any provision of section 4d-36, 4d-37 or 4d-38 shall, for each such violation, be guilty of a class D felony.

(P.A. 88-230, S. 11, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; June 18 Sp. Sess. P.A. 97-9, S. 39, 50; P.A. 07-217, S. 11; P.A. 13-258, S. 33.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1997 regular and special sessions of the General Assembly, effective September 1, 1998); P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 13-258 amended Subsec. (d) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 4d-40 - General Assembly access to state agency records under contracts, subcontracts and amendments thereto.

Each contract, subcontract or amendment to a contract or subcontract shall include provisions ensuring that the Joint Committee on Legislative Management and each nonpartisan office of the General Assembly shall continue to have access to state agency records that is not less than the access that said committee and such offices have on July 1, 1997.

(June 18 Sp. Sess. P.A. 97-9, S. 40, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-41 - Interagency agreement between Joint Committee on Legislative Management and commissioner.

The Joint Committee on Legislative Management and the commissioner may, by interagency agreement, provide for the General Assembly (1) to receive information system and telecommunication system facilities, equipment and services pursuant to contracts, subcontracts or amendments to contracts or subcontracts, and (2) to interconnect with state agency information systems and telecommunication systems.

(June 18 Sp. Sess. P.A. 97-9, S. 41, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-42 - Interagency agreement between Chief Court Administrator and commissioner.

The Chief Court Administrator and the commissioner may, by interagency agreement, provide for the Judicial Department (1) to receive information system and telecommunication system facilities, equipment and services pursuant to contracts, subcontracts or amendments to contracts or subcontracts, and (2) to interconnect with state agency information systems and telecommunication systems.

(June 18 Sp. Sess. P.A. 97-9, S. 42, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-43 - Interagency agreements between constitutional officers and commissioner.

The Office of the Governor, Lieutenant Governor, Treasurer, Attorney General, Secretary of the State or Comptroller and the commissioner may, by interagency agreement, provide for such office (1) to receive information system and telecommunication system facilities, equipment and services pursuant to contracts, subcontracts or amendments to contracts or subcontracts, and (2) to interconnect with other state agency information systems and telecommunication systems.

(June 18 Sp. Sess. P.A. 97-9, S. 43, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-44 - Continuity of systems in event of expiration or termination of contract, amendment or subcontract or default of contractor or subcontractor.

Each contract, subcontract or amendment to a contract or subcontract shall include provisions ensuring continuity of state agency information system and telecommunication system facilities, equipment and services, in the event that work under such contract, subcontract or amendment is transferred back to the state or transferred to a different contractor, upon the expiration or termination of the contract, subcontract or amendment or upon the default of the contractor or subcontractor. Such provisions shall include, but not be limited to, (1) procedures for the orderly transfer to the state of (A) such facilities and equipment, (B) all software created or modified pursuant to the contract, subcontract or amendment, and (C) all public records, as defined in section 4d-33, which the contractor or subcontractor possesses or creates pursuant to such contract, subcontract or amendment, and (2) procedures for granting former state employees who were hired by such contractor or subcontractor the opportunity for reemployment with the state.

(June 18 Sp. Sess. P.A. 97-9, S. 44, 50; P.A. 00-66, S. 16.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 00-66 revised references to amendments to subcontracts.



Section 4d-45 and 4d-46 - Review of contracts and amendments entered into pursuant to Department of Administrative Services requests for proposals. Disqualification of potential contractors and subcontractors which participate in Department of Administrative Services requests for proposals process.

Sections 4d-45 and 4d-46 are repealed, effective June 12, 2014.

(S.A. 97-21, S. 83, 84, 106; P.A. 97-322, S. 2, 9; June 18 Sp. Sess. P.A. 97-9, S. 45, 46, 50; P.A. 11-51, S. 84; P.A. 14-202, S. 7.)



Section 4d-47 - Hiring of state employees by contractors and subcontractors.

With respect to any state employee whose position is eliminated or who is laid off as a result of any contract or amendment to a contract which is subject to the provisions of this chapter and subsection (e) of section 1-205, subsection (c) of section 1-211, subsection (b) of section 1-212, section 4-5, 4a-50, 4a-51, subsection (b) of section 4a-57, subsection (a) of section 10a-151b, or subsection (a) of section 19a-110, or any subcontract for work under such contract or amendment, (1) the contractor shall hire the employee, upon application by the employee, unless the employee is hired by a subcontractor of the contractor, or (2) the employee may transfer to any vacant position in state service for which such employee is qualified, to the extent allowed under the provisions of existing collectively bargained agreements and the general statutes. If the contractor or any such subcontractor hires any such state employee and does not provide the employee with fringe benefits which are equivalent to, or greater than, the fringe benefits that the employee would have received in state service, the state shall, for two years after the employee terminates from state service, provide to the employee either (A) the same benefits that such employee received from the state, or (B) compensation in an amount which represents the difference in the value of the fringe benefits that such employee received when in state service and the fringe benefits that such employee receives from the contractor or subcontractor.

(S.A. 97-21, S. 85, 106; June 18 Sp. Sess. P.A. 97-9, S. 47, 50; P.A. 99-161, S. 7, 11; P.A. 00-187, S. 48, 75; P.A. 01-173, S. 2, 67; P.A. 11-131, S. 2.)

History: S.A. 97-21 and June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 99-161 made a technical change, effective July 1, 1999; P.A. 00-187 made a technical change, effective July 1, 2000; P.A. 01-173 made technical changes for the purposes of gender neutrality, effective July 1, 2001; P.A. 11-131 removed reference to repealed Sec. 32-6i(b), effective July 1, 2011.



Section 4d-48 - Disqualification of potential contractors and subcontractors for past nonperformance.

No contract or subcontract for state agency information system or telecommunication system facilities, equipment or services may be awarded to any business entity or individual pursuant to this chapter or subsection (e) of section 1-205, subsection (c) of section 1-211, subsection (b) of section 1-212, section 4-5, subsection (a) of section 10a-151b, or subsection (a) of section 19a-110 if such business entity or individual previously had a contract with the state or a state agency to provide information system or telecommunication system facilities, equipment or services and such prior contract was finally terminated by the state or a state agency within the previous five years for the reason that such business entity or individual failed to perform or otherwise breached a material obligation of the contract related to information system or telecommunication system facilities, equipment or services. If the termination of any such previous contract is contested in an arbitration or judicial proceeding, the termination shall not be final until the conclusion of such arbitration or judicial proceeding. If the fact-finder determines, or a settlement stipulates, that the contractor failed to perform or otherwise breached a material obligation of the contract related to information system or telecommunication system facilities, equipment or services, any award of a contract pursuant to said chapter or sections during the pendency of such arbitration or proceeding shall be rescinded and the bar provided in this section shall apply to such business entity or individual.

(June 18 Sp. Sess. P.A. 97-9, S. 48, 50; P.A. 00-187, S. 49, 75; P.A. 11-131, S. 3.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 00-187 made a technical change, effective July 1, 2000; P.A. 11-131 removed reference to repealed Sec. 32-6i(b), effective July 1, 2011.






Chapter 61a - Educational Technology

Section 4d-80 - Commission for Educational Technology.

(a) There is established a Commission for Educational Technology within the Department of Administrative Services. The commission shall consist of the following members or their designees: (1) The Secretary of the Office of Policy and Management, the Commissioner of Administrative Services, the Commissioner of Education, the Commissioner of Economic and Community Development, the president of The University of Connecticut and the president of the Connecticut State Colleges and Universities, the State Librarian and the Consumer Counsel, (2) one member each representing the Connecticut Conference of Independent Colleges, the Connecticut Association of Boards of Education, the Connecticut Conference of Municipalities, the Connecticut Council of Small Towns and the Connecticut Library Association, (3) four members who represent business or have expertise in information technology, two of whom shall be appointed by the Governor, one of whom shall be appointed by the speaker of the House of Representatives and one of whom shall be appointed by the president pro tempore of the Senate, (4) one member who is a chief elected official of a municipality, who shall be appointed by the minority leader of the Senate, and (5) one member who is a representative of small business who shall be appointed by the minority leader of the House of Representatives. The commission shall convene a meeting at least once during each calendar quarter.

(b) The Governor shall appoint a chairperson from among the members of the commission or their designees. Subject to the provisions of chapter 67, and within available appropriations, the commission may appoint an executive director and such other employees as may be necessary for the discharge of the duties of the commission. Notwithstanding any provision of the general statutes, the executive director shall have the option to elect participation in the state employees retirement system, or the alternate retirement program established for eligible employees in higher education or the teachers' retirement system.

(c) The commission shall:

(1) Be the principal educational technology policy advisor for state government;

(2) Develop, oversee and direct the attainment of state-wide technology goals including:

(A) Connecting all institutions of higher education, libraries, public elementary and secondary schools, regional educational service centers and other parties through a state-wide high speed, flexible network that will allow for video, voice and data transmission;

(B) Wiring all school classrooms and connecting them to the Internet and to the state-wide high speed network through wired, wireless, or any other digital transmission technology providing high speed connectivity;

(C) Providing access for all public schools, public libraries and libraries at institutions of higher education to a core set of on-line full text resources and to the ability to purchase collaboratively for other collections in order to maximize buying power;

(D) Ensuring, in cooperation with the State Board of Education, competency in computing skills by the sixth grade for all students;

(E) Ensuring competency in specific computing skills and the integration of technology into the curriculum for all public school teachers;

(F) Ensuring that institutions of higher education offer a wide range of course and degree programs via the Internet and through other synchronous and asynchronous methods;

(3) Coordinate the activities of all state agencies, educational institutions and other parties involved in the creation and management of a reliable and secure network that will offer connectivity and allow for the transmission of video, voice and data transmission to every library, school, regional educational service center and institution of higher education;

(4) Be the liaison between the Governor and the General Assembly and local, state and federal organizations and entities with respect to educational technology matters;

(5) Develop and maintain a long-range plan and make related recommendations for the coordination of educational technology. The plan shall (A) establish clear goals and a strategy for using telecommunications and information technology to improve education, (B) include a professional development strategy to ensure that teachers and faculty know how to use the new technologies to improve education, (C) include an assessment of the telecommunications, hardware, software and other services that will be needed to improve education, and (D) include an evaluation process that monitors progress towards the specified goals;

(6) Measure the availability and usage of Internet access sites available to the public, including, but not limited to, those maintained by state and local government agencies, libraries, schools, institutions of higher education, nonprofit organizations, businesses and other organizations and recommend strategies for reducing the disparities in Internet accessibility and usage across the state and among all potential users;

(7) Establish methods and procedures to ensure the maximum involvement of members of the public, educators, librarians, representatives of higher education, the legislature and local officials in educational technology matters and organize, as necessary, advisory boards consisting of individuals with expertise in a particular discipline significant to the work of the commission;

(8) On or before January 1, 2001, and annually thereafter, the commission shall report, in accordance with section 11-4a, on its activities, progress made in the attainment of the state-wide technology goals as outlined in the long-range plan and any recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies, the State Board of Education, and the Board of Regents for Higher Education. The report shall include recommendations for adjustments to the funding formula for grants pursuant to section 10-262n if there are school districts that are at a disadvantage in terms of wiring their schools and the use of technology in their schools;

(9) Enter into such contractual agreements, in accordance with established procedures, as may be necessary to carry out the provisions of this section;

(10) Take any other action necessary to carry out the provisions of this section.

(d) The Commission for Educational Technology may request any office, department, board, commission or other agency of the state to supply such reports, information and assistance as may be necessary or appropriate in order to carry out its duties and requirements.

(e) For purposes of this section, educational technology shall include, but not be limited to: (1) Computer-assisted instruction; (2) information retrieval and data transfer; (3) telecommunications related to voice, data and video transmission of instruction related materials and courses; (4) the development and acquisition of educational software; and (5) the instructional uses of the Internet and other technologies.

(P.A. 00-187, S. 33, 75; P.A. 01-173, S. 3, 4, 51, 67; P.A. 11-48, S. 285; 11-51, S. 85; 11-80, S. 1; P.A. 13-247, S. 255; P.A. 16-15, S. 11.)

History: P.A. 00-187 effective July 1, 2000 (Revisor's note: In codifying this section the Revisors deemed an erroneous reference in Subsec. (c)(9) to “section 40 of this act” to be a reference to section 41 of the act since that section provides for information technology grants); P.A. 01-173 amended Subsec. (a) to make technical changes, amended Subsec. (b) to add provisions re executive director retirement options and amended Subsec. (c)(2)(C) to add public schools, effective July 1, 2001; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to place commission within Department of Administrative Services and to change “Chief Information Officer of the Department of Information Technology” to “Commissioner of Administrative Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a)(1), effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(1) by adding, as members, the Secretary of the Office of Policy and Management, Commissioner of Economic and Community Development, president of The University of Connecticut and Consumer Counsel and by removing, as members, the chairperson of the Public Utilities Regulatory Authority and chief executive officers of the constituent units of the state system of higher education, amended Subsec. (a)(2) by adding, as members, representatives of the Connecticut Conference of Municipalities and the Connecticut Council of Small Towns and by removing, as members, representatives of the Connecticut Association of Public School Superintendents and the Connecticut Educators Computer Association, deleted former Subsec. (a)(3) re secondary and elementary school teachers, redesignated existing Subsec. (a)(4) as Subsec. (a)(3) and amended same by changing “four members who represent business and have expertise in information technology” to “four members who represent business or have expertise in information technology” and changing appointing authorities for such members, added new Subsec. (a)(4) re chief elected official of a municipality, added new Subsec. (a)(5) re representative of small business, added provision re meeting once per quarter and deleted provision re Lieutenant Governor convening meeting on or before September 1, 2000, in Subsec. (a), amended Subsec. (b) by changing provision re election of chairperson by commission to appointment of chairperson by Governor and made technical changes, effective July 1, 2013; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 4d-81 - Educational technology account.

There is established an educational technology account. The Commission for Educational Technology shall deposit in said account any private donation, bequest or devise made to it to assist in the attainment of the state-wide technology goals established pursuant to subdivision (2) of subsection (c) of section 4d-80. Said account is intended to be in addition to those resources that are appropriated by the state for technology purposes. The commission shall use the resources of the account for activities related to the attainment of such goals.

(P.A. 00-187, S. 34, 75; June Sp. Sess. P.A. 01-9, S. 1, 131.)

History: P.A. 00-187 effective July 1, 2000 (Revisor's note: A reference to “The Commission on Educational Technology” was changed editorially by the Revisors to “The Commission for Educational Technology” for consistency with Sec. 4d-80); June Sp. Sess. P.A. 01-9 changed the name of the Educational Technology Fund to the educational technology account, effective July 1, 2001.



Section 4d-81a - Grants to further the use of technology.

The Department of Administrative Services may make grants to further the use of technology, including education in technology.

(June Sp. Sess. P.A. 01-9, S. 79, 131; P.A. 11-51, S. 76.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4d-82 - Connecticut Education Network. State-wide Universal Service Fund application.

(a) The Commission for Educational Technology shall develop, with the advice and assistance of the State Board of Education, the Board of Regents for Higher Education and the Department of Administrative Services, a five-year plan for the implementation of the Connecticut Education Network to provide state-of-the-art, high-speed, reliable Internet access and video, voice and data transmissions that electronically link all educational institutions in the state, including public and independent institutions of higher education, the state's libraries and all elementary, middle and secondary schools and other institutions including businesses, job centers and community organizations. The plan shall include the establishment of a Connecticut Digital Library as a component of the Connecticut Education Network to ensure on-line access by all students and citizens to essential library and information resources. The State Library, in conjunction with the Board of Regents for Higher Education, shall administer the Connecticut Digital Library. The Connecticut Digital Library shall provide access to available on-line electronic full-text databases, a state-wide electronic catalog and interlibrary loan system and the electronic and physical delivery of library resources. The Connecticut Digital Library shall include elements specifically designed to meet the educational and research needs of the general public, higher education students and faculty and elementary and secondary school students and teachers.

(b) The commission shall oversee the preparation and submission of a state-wide application to the federal Universal Service Fund to enhance connectivity to the Connecticut Education Network, maximize participation and grant attainment rates, and reduce overly burdensome administrative requirements which discourage local involvement. No later than the annual federal funding deadline, and for every subsequent universal service funding cycle, the commission, or its designee, shall submit a state-wide application for universal service funds. Each local and regional board of education and public library that is designated by the commission for connection to the Connecticut Education Network shall be deemed to have authorized the commission or its designee to submit an application for such funds on its behalf.

(P.A. 00-187, S. 35, 75; P.A. 01-173, S. 5, 67; P.A. 03-76, S. 37; P.A. 06-192, S. 8; P.A. 11-48, S. 285.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (b), effective June 3, 2003; P.A. 06-192 amended Subsec. (b) by deleting language re feasibility report, by changing deadline from March 31, 2001, to the annual federal funding deadline, by inserting “or its designee” re commission and by adding language allowing commission to submit application for funds on behalf of boards of education and libraries, effective July 1, 2006; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011 (Revisor's note: In Subsec. (a), “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services” to conform with changes made by P.A. 11-51, S. 76).



Section 4d-82a - Ed-Net account.

(a) There is established a separate nonlapsing account within the General Fund to be known as the Ed-Net account. Any reimbursements received by the Department of Administrative Services for costs associated with the Connecticut Education Network shall be deposited in the General Fund and credited to the Ed-Net account to be used by said department to support the costs of said network.

(b) The funds made available to the Department of Administrative Services in subsection (a) of this section, for Ed-Net, may be transferred by said department to state agencies requiring funds for such purpose.

(May 9 Sp. Sess. P.A. 02-7, S. 99; P.A. 11-51, S. 76.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4d-83 - Technical assistance. Purchasing under state-wide contracts.

The Department of Administrative Services, in consultation with the Department of Education, shall provide (1) technical assistance to local and regional boards of education and technical high schools to expand their educational technology capabilities, including, but not limited to, wiring, Internet connectivity and technical support, and (2) opportunities for such boards of education and schools to purchase under state-wide contracts.

(P.A. 00-187, S. 36, 75; P.A. 09-143, S. 3; P.A. 11-51, S. 76; P.A. 12-116, S. 87.)

History: P.A. 00-187 effective July 1, 2000; P.A. 09-143 deleted former Subsec. (b) re annual report and made a conforming change; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 4d-84 and 4d-85 - Technology standards. State-wide standard for teacher and administrator competency in the use of technology for instructional purposes.

Sections 4d-84 and 4d-85 are repealed, effective July 1, 2013.

(P.A. 00-187, S. 38, 42, 75; P.A. 04-157, S. 3; P.A. 11-51, S. 76; P.A. 13-247, S. 389.)






Chapter 61b - Geospatial Information Systems

Section 4d-90 - Geospatial information. Capacity, policies and standards. Assistance to municipalities and regional councils of governments. Grants. Report.

(a) The Office of Policy and Management shall constitute a successor department to the Geospatial Information Systems Council in accordance with the provisions of sections 4-38d and 4-39.

(b) The Secretary of the Office of Policy and Management shall coordinate geospatial information system capacity for municipalities, regional councils of governments and the state and establish policies for the collection, management and distribution of geospatial information. The secretary shall set standards for the acquisition, management and reporting of geospatial information and the acquisition, creation or use of applications employing such information by any executive branch agency. In establishing such capacity, policies or standards the secretary shall consult with municipalities, regional councils of governments, state agencies and other users of geospatial information system technology. The purpose of any such system shall be to facilitate communication and coordination regarding the use of geospatial information system technology, eliminate duplicative use of such technology and expand the use of geospatial information within the state.

(c) The secretary may apply for federal grants and may accept and expend such grants on behalf of the state.

(d) The secretary shall, within available appropriations, administer a program of technical assistance to municipalities and regional councils of governments to develop geospatial information systems and shall periodically recommend improvements to the geospatial information system provided for in subsection (b) of this section.

(e) On or before January 1, 2014, and annually thereafter, the secretary shall submit, in accordance with section 11-4a, a report on activities under this section to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development.

(June Sp. Sess. P.A. 05-3, S. 84; P.A. 08-19, S. 4; P.A. 10-32, S. 154; P.A. 11-48, S. 271; 11-51, S. 65, 144; 11-80, S. 8; P.A. 13-247, S. 214; 13-299, S. 6; P.A. 14-139, S. 1.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 08-19 amended Subsec. (a) to change meeting requirement from one each month to one each calendar quarter, effective April 29, 2008; P.A. 10-32 made a technical change in Subsec. (a)(12), effective May 10, 2010; P.A. 11-48 amended Subsec. (a) to replace “Chancellor of the Connecticut State University System” with “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to replace Commissioner of Public Works with Commissioners of Administrative Services and Construction Services, to replace Commissioners of Public Safety and Emergency Management and Homeland Security with Commissioner of Emergency Services and Public Protection, and to delete “Chief Information Officer of the Department of Information Technology”, effective July 1, 2011; P.A. 11-80 amended Subsec. (a) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleting references to Executive Director of the Connecticut Siting Council and chairperson of the Public Utilities Control Authority, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to delete “Commissioner of Construction Services”, effective July 1, 2013; P.A. 13-299 replaced former Subsec. (a) re Geospatial Information Systems Council with new Subsec. (a) re Office of Policy and Management as successor agency to said council, amended Subsec. (b) to delete “within available appropriations” and requirement that capacity be uniform, to replace provisions re duties in former Subdivs. (1) and (2) with provisions re requirements to establish policies and standards re geospatial information, to replace provision re purpose of system as providing guidance or assistance to municipal and state officials with provision re facilitation of communication, coordination and expansion re geospatial information, amended Subsec. (e) to change date of initial report from January 1, 2006, to January 1, 2014, and made technical and conforming changes, effective July 1, 2013 (Revisor's note: In Subsec. (a), a reference to “Geospatial Systems Information Council” was changed editorially by the Revisors to “Geospatial Information Systems Council” for accuracy); P.A. 14-139 replaced “regional planning agencies” with “regional councils of governments” in Subsecs. (b) and (d), effective January 1, 2015.






Chapter 61c - Broadband Internet and Communications Infrastructure (Repealed)

Section 4d-100 - Broadband Internet Coordinating Council. Membership. Duties.

Section 4d-100 is repealed, effective July 1, 2011.

(P.A. 07-254, S. 3; P.A. 11-80, S. 140.)









Title 4e - State Contracting

Chapter 62 - State Contracting Standards Board

Section 4e-1 - Definitions.

For the purposes of sections 4e-1 to 4e-47, inclusive:

(1) “Best value selection” means a contract selection process in which the award of a contract is based on a combination of quality, timeliness and cost factors;

(2) “Bid” means an offer, submitted in response to an invitation to bid, to furnish supplies, materials, equipment, construction or contractual services to a state contracting agency under prescribed conditions at a stated price;

(3) “Bidder” means a business submitting a bid in response to an invitation to bid by a state contracting agency;

(4) “Business” means any individual or sole proprietorship, partnership, firm, corporation, trust, limited liability company, limited liability partnership, joint stock company, joint venture, association or other legal entity through which business for profit or not-for-profit is conducted;

(5) “Competitive bidding” means the submission of prices by a business competing for a contract to provide supplies, materials, equipment or contractual services to a state contracting agency, under a procedure in which the contracting authority does not negotiate prices, as set forth in statutes and regulations concerning procurement;

(6) “Consultant” means (A) any architect, professional engineer, landscape architect, land surveyor, accountant, interior designer, environmental professional or construction administrator, who is registered or licensed to practice such person's profession in accordance with the applicable provisions of the general statutes, (B) any planner or any environmental, management or financial specialist, or (C) any person who performs professional work in areas including, but not limited to, educational services, medical services, information technology and real estate appraisal;

(7) “Consultant services” means those professional services rendered by a consultant and any incidental services that a consultant and those in the consultant's employ are authorized to perform;

(8) “Contract” or “state contract” means an agreement or a combination or series of agreements between a state contracting agency or quasi-public agency and a business for:

(A) A project for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building, public work, mass transit, rail station, parking garage, rail track or airport;

(B) Services, including, but not limited to, consultant and professional services;

(C) The acquisition or disposition of personal property;

(D) The provision of goods and services, including, but not limited to, the use of purchase of services contracts and personal service agreements;

(E) The provision of information technology, state agency information system or telecommunication system facilities, equipment or services;

(F) A lease; or

(G) A licensing agreement;

“Contract” or “state contract” does not include a contract between a state agency or a quasi-public agency and a political subdivision of the state;

(9) “Term contract” means the agreement reached when the state accepts a bid or proposal to furnish supplies, materials, equipment or contractual services at a stated price for a specific period of time in response to an invitation to bid;

(10) “Contract risk assessment” means (A) the identification and evaluation of loss exposures and risks, including, but not limited to, business and legal risks associated with the contracting process and the contracted goods and services, and (B) the identification, evaluation and implementation of measures available to minimize potential loss exposures and risks;

(11) “Contractor” means any business that is awarded, or is a subcontractor under, a contract or an amendment to a contract with a state contracting agency under statutes and regulations concerning procurement, including, but not limited to, a small contractor, minority business enterprise, an individual with a disability, as defined in section 4a-60, or an organization providing products and services by persons with disabilities;

(12) “Contractual services” means the furnishing of labor by a contractor, not involving the delivery of a specific end product other than reports, which are merely incidental to the required performance and includes any and all laundry and cleaning service, pest control service, janitorial service, security service, the rental and repair, or maintenance, of equipment, machinery and other state-owned personal property, advertising and photostating, mimeographing, human services and other service arrangements where the services are provided by persons other than state employees. “Contractual services” includes the design, development and implementation of technology, communications or telecommunications systems or the infrastructure pertaining thereto, including hardware and software and services for which a contractor is conferred a benefit by the state, whether or not compensated by the state. “Contractual services” does not include employment agreements or collective bargaining agreements;

(13) “Data” means recorded information, regardless of form or characteristic;

(14) “Vote of two-thirds of the members of the board present and voting” means a vote by the State Contracting Standards Board that is agreed upon by two-thirds of the members of the State Contracting Standards Board present and voting for a particular purpose and that includes the vote of one member of the board appointed by a legislative leader;

(15) “Electronic” means electrical, digital, magnetic, optical, electromagnetic, or any other similar technology;

(16) “Emergency procurement” means procurement by a state contracting agency, quasi-public agency, as defined in section 1-120, judicial department or constituent unit of higher education that is made necessary by a sudden, unexpected occurrence that poses a clear and imminent danger to public safety or requires immediate action to prevent or mitigate the loss or impairment of life, health, property or essential public services or in response to a court order, settlement agreement or other similar legal judgment;

(17) “Equipment” means personal property of a durable nature that retains its identity throughout its useful life;

(18) “Materials” means items required to perform a function or used in a manufacturing process, particularly those incorporated into an end product or consumed in its manufacture;

(19) “Nonprofit agency” means any organization that is not a for-profit business under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, makes no distribution to its members, directors or officers and provides services contracted for by (A) the state, or (B) a nonstate entity;

(20) “Professional services” means any type of service to the public that requires that members of a profession rendering such service obtain a license or other legal authorization as a condition precedent to the rendition thereof, including, but not limited to, the professional services of architects, professional engineers, or jointly by architects and professional engineers, landscape architects, certified public accountants and public accountants, land surveyors, attorneys-at-law, psychologists, licensed marital and family therapists, licensed professional counselors and licensed clinical social workers as well as such other professional services described in section 33-182a;

(21) “Privatization contract” means an agreement or series of agreements between a state contracting agency and a person or entity in which such person or entity agrees to provide services that are substantially similar to and in lieu of services provided, in whole or in part, by state employees, other than contracts with a nonprofit agency, which are in effect as of January 1, 2009, and which through a renewal, modification, extension or rebidding of contracts continue to be provided by a nonprofit agency;

(22) “Procurement” means contracting for, buying, purchasing, renting, leasing or otherwise acquiring or disposing of, any supplies, services, including but not limited to, contracts for purchase of services and personal service agreements, interest in real property, or construction, and includes all government functions that relate to such activities, including best value selection and qualification based selection;

(23) “Proposer” means a business submitting a proposal to a state contracting agency in response to a request for proposals or other competitive sealed proposal;

(24) “Public record” means a public record, as defined in section 1-200;

(25) “Qualification based selection” means a contract selection process in which the award of a contract is primarily based on an assessment of contractor qualifications and on the negotiation of a fair and reasonable price;

(26) “Regulation” means regulation, as defined in section 4-166;

(27) “Request for proposals” means all documents, whether attached or incorporated by reference, utilized for soliciting proposals;

(28) “State contracting agency” means any executive branch agency, board, commission, department, office, institution or council. “State contracting agency” does not include the judicial branch, the legislative branch, the offices of the Secretary of the State, the State Comptroller, the Attorney General, the State Treasurer, with respect to their constitutional functions, any state agency with respect to contracts specific to the constitutional and statutory functions of the office of the State Treasurer. For the purposes of section 4e-16, “state contracting agency” includes any constituent unit of the state system of higher education and for the purposes of section 4e-19, “state contracting agency” includes the State Education Resource Center, established under section 10-4q;

(29) “Subcontractor” means a subcontractor of a contractor for work under a contract or an amendment to a contract;

(30) “Supplies” means any and all articles of personal property, including, but not limited to, equipment, materials, printing, insurance and leases of real property, excluding land or a permanent interest in land furnished to or used by any state agency;

(31) “Infrastructure facility” means a building, structure or network of buildings, structures, pipes, controls and equipment that provide transportation, utilities, public education or public safety services. Infrastructure facility includes government office buildings, public schools, jails, water treatment plants, distribution systems and pumping stations, wastewater treatment plants, collections systems and pumping stations, solid waste disposal plants, incinerators, landfills, and related facilities, public roads and streets, highways, public parking facilities, public transportation systems, terminals and rolling stock, rail, air and water port structures, terminals and equipment; and

(32) “State employee” means state employee, as defined in section 5-154 and, for purposes of section 4e-16, state employee includes an employee of any state contracting agency.

(Sept. Sp. Sess. P.A. 07-1, S. 1; P.A. 13-247, S. 190; 13-286, S. 1; P.A. 14-182, S. 9.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 13-247 amended Subdiv. (28) to redefine “state contracting agency” by deleting provision re regional educational service centers, effective July 1, 2013; P.A. 13-286 amended Subdiv. (28) to redefine “state contracting agency” by adding provision re State Education Resource Center and regional educational service centers and making a technical change, effective July 12, 2013; P.A. 14-182 made a technical change in Subdiv. (19), effective June 12, 2014.



Section 4e-2 - State Contracting Standards Board. Established. Members. Chairperson. Executive director. Chief Procurement Officer. Duties. Prohibited activities of employees. Rules of the board. Quorum.

(a) There is established a State Contracting Standards Board that shall consist of fourteen members appointed as follows: Eight members by the Governor, two members by the speaker of the House of Representatives, two members by the president pro tempore of the Senate, one member by the majority leader of the Senate and one member by the majority leader of the House of Representatives. In the event that the party of the Governor also controls both houses of the General Assembly, the board shall be appointed as follows: Eight members by the Governor, one member by the president pro tempore of the Senate, one member by the speaker of the House of Representatives, one member by the majority leader of the Senate, one member of the majority leader of the House of Representatives, one member by the minority leader of the Senate and one member by the minority leader of the House of Representatives.

(b) Each member shall have demonstrated sufficient knowledge by education, training or experience in one or more of the following enumerated areas: (1) Procurement; (2) contract negotiation, selection and drafting; (3) contract risk assessment; (4) competitive bidding and proposal procedures; (5) real estate transactions, including the purchase, sale and lease of real estate and buildings; (6) building construction and architecture; (7) business insurance and bonding; (8) ethics in public contracting; (9) federal and state statutes, procurement policies and regulations; (10) outsourcing and privatization analysis; (11) small and minority business enterprise development; (12) engineering and information technologies; (13) human services; and (14) personnel and labor relations, provided such education, training or experience was acquired over not less than a continuous five-year period within the ten-year period preceding such appointment.

(c) The chairperson of the board shall be appointed by the Governor. The terms of the members shall be coterminous with the terms of the appointing authority for each member and subject to the provisions of section 4-1a. If any vacancy occurs on the board, the appointing authority having the power to make the appointment under the provisions of this section shall appoint a person in accordance with the provisions of this section.

(d) The State Contracting Standards Board shall be within the Office of Governmental Accountability established under section 1-300.

(e) The chairperson of the board and other members of the board shall be compensated two hundred dollars per diem. No person shall serve on the board who is a state or municipal employee. No board member or any spouse, child, stepchild, parent or sibling of such board member shall be directly involved in any enterprise that does business with the state.

(f) The Governor shall appoint an executive director of the board who shall serve as an ex-officio, nonvoting member of the board. The executive director shall be appointed in accordance with the provisions of section 4-7 and may be removed from office for reasonable cause, in accordance with chapter 67. The board shall, annually, conduct a performance evaluation of such executive director. The executive director shall report to the chairperson of the board and, in consultation with the Chief Procurement Officer, (1) conduct comprehensive planning with respect to the administrative functions of the board; (2) coordinate the budget and personnel activities of the board; (3) cause the administrative organization of the board to be examined with a view to promoting economy and efficiency; (4) act as the external liaison for the board; and (5) execute such other duties as may be assigned by the chairperson of the board or the board, as applicable. The executive director may enter into such contractual agreements as may be necessary for the discharge of the director's duties.

(g) The board shall appoint a Chief Procurement Officer for a term not to exceed six years, unless reappointed pursuant to the provisions of this subsection. The Chief Procurement Officer shall report to the board and annually be evaluated by, and serve at the pleasure of, the board. For administrative purposes only, the Chief Procurement Officer shall be supervised by the executive director.

(1) The Chief Procurement Officer shall be responsible for carrying out the policies of the board relating to procurement including, but not limited to, oversight, investigation, auditing, agency procurement certification and procurement and project management training and enforcement of said policies as well as the application of such policies to the screening and evaluation of current and prospective contractors. The Chief Procurement Officer may enter into such contractual agreements as may be necessary for the discharge of the duties as set forth in this subsection and by the board, including, but not limited to, recommending best practices and providing operational and administrative assistance to state agencies determined, by the board, to be in violation of sections 4e-16 to 4e-47, inclusive.

(2) In addition to the duties set forth by the board, the Chief Procurement Officer shall (A) oversee state contracting agency compliance with the provisions of statutes and regulations concerning procurement; (B) monitor and assess the performance of the procurement duties of each agency procurement officer; (C) administer the certification system and monitor the level of agency compliance with the requirements of statutes and regulations concerning procurement, including, but not limited to, the education and training, performance and qualifications of agency procurement officers; (D) review and monitor the procurement processes of each state contracting agency, quasi-public agencies and institutions of higher education; and (E) serve as chairperson of the Contracting Standards Advisory Council and an ex-officio member of the Vendor and Citizen Advisory Panel.

(h) The board may contract with consultants and professionals on a temporary or project by project basis and may employ, subject to the provisions of chapter 67, such employees as may be necessary to carry out the provisions of this section.

(i) The reasonable expenses of the State Contracting Standards Board and its employees shall be paid from the budget of the board, upon the approval of the board.

(j) No employee of the State Contracting Standards Board shall hold another state or municipal position. No nonclerical employee of the board or any spouse, child, stepchild, parent or sibling of such employee, shall be associated with an enterprise that does business with the state. For purposes of this subsection, “associated with” means “business with which he is associated”, as defined in section 1-79. Each member and employee of the State Contracting Standards Board shall file, with the board and with the Office of State Ethics, a statement of financial interests, as described in section 1-83. Such statement shall be a public record. Such statements for the preceding calendar year shall be filed with the Office of State Ethics, as required by law, if such employee or member held such a position during the preceding calendar year.

(k) Any violation of the provisions of subsection (j) of this section shall constitute a violation of part I of chapter 10 and may be the subject of a complaint and investigation filed and conducted in accordance with the provisions of section 1-82.

(l) The board shall adopt such rules as it deems necessary for the conduct of its internal affairs, in accordance with section 4-167, including, but not limited to, rules of procedure for any audit undertaken pursuant to section 4e-6.

(m) Eight members of the board, including not less than one member appointed by a legislative leader, shall constitute a quorum which shall be required for the transaction of business by the board.

(Sept. Sp. Sess. P.A. 07-1, S. 2; P.A. 11-48, S. 67.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 11-48 amended Subsec. (d) by replacing language re independent body within Executive Department with language re Office of Governmental Accountability, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 4e-3 - Exercise of rights, powers, duties and authority relating to the procurement policies of the state by the board.

(a) All rights, powers, duties and authority relating to the procurement policies of the state, vested in, or exercised by, any state contracting agency may also be exercised by the board, provided such rights, powers, duties and authority may be exercised by the board as provided in this section and sections 4e-4 to 4e-47, inclusive, and absent any affirmative action by the board, pursuant to said sections, shall not be deemed to limit or restrict the exercise of such rights, powers, duties and authority by any such state contracting agency. Such rights, powers, duties and authority shall include the following:

(1) Acquisition of supplies, services, and construction, and the management, control, warehousing, sale, and disposal of supplies, services, and construction;

(2) Any state contracting and procurement processes, including, but not limited to, leasing and property transfers, purchasing or leasing of supplies, materials or equipment, consultant or consultant services, purchase of service agreements or privatization contracts; and

(3) Contracts for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building.

(b) Notwithstanding any provision of chapter 14 upon request by the board, each state contracting agency, including institutions of higher education, shall provide the board, in a timely manner, with such procurement information as the board deems necessary. The board shall have access to all information, files and records related to any state contracting agency in furtherance of the board's duties, as described in this section and sections 4e-4 to 4e-47, inclusive. Nothing in this section shall be construed to require the board's disclosure of documents that are exempt from disclosure pursuant to chapter 14.

(Sept. Sp. Sess. P.A. 07-1, S. 3.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-4 - Authority and responsibilities of the board with respect to procurements by state contracting agencies.

Except as otherwise provided in the general statutes, the board shall have the following authority and responsibilities with respect to procurements by state contracting agencies:

(a) Recommend the repeal of repetitive, conflicting or obsolete statutes concerning state procurement;

(b) Review and make recommendations concerning proposed legislation and regulations concerning procurement, management, control, and disposal of any and all supplies, services, and construction to be procured by the state, including, but not limited to:

(1) Conditions and procedures for delegation of procurement authority;

(2) Prequalification, suspension, debarment and reinstatement of prospective bidders and contractors;

(3) Small purchase procedures;

(4) Conditions and procedures for the procurement of perishables and items for resale;

(5) Conditions and procedures for the use of source selection methods authorized by statutes and regulations concerning procurement;

(6) Conditions and procedures for the use of emergency procurements;

(7) Conditions and procedures for the selection of contractors by processes or methods that restrict full and open competition;

(8) The opening or rejection of bids and offers, and waiver of errors in bids and offers;

(9) Confidentiality of technical data and trade secrets submitted by actual or prospective bidders;

(10) Partial, progressive and multiple awards;

(11) Supervision of storerooms and inventories, including determination of appropriate stock levels and the management, transfer, sale or other disposal of publicly-owned supplies;

(12) Definitions and classes of contractual services and procedures for acquiring such services;

(13) Regulations providing for conducting cost and price analysis;

(14) Use of payment and performance bonds;

(15) Guidelines for use of cost principles in negotiations, adjustments and settlements; and

(16) Identification of procurement best practices;

(c) Adopt regulations, pursuant to chapter 54, to carry out the provisions of statutes concerning procurement, in order to facilitate consistent application of the law and require the implementation of procurement best practices;

(d) Make recommendations with regard to information systems for state procurement including, but not limited to, data element and design and the State Contracting Portal;

(e) Develop a guide to state statutes and regulations concerning procurement, for use by all state contracting agencies;

(f) Assist state contracting agencies in complying with the statutes and regulations concerning procurement by providing guidance, models, advice and practical assistance to state contracting agency staff relating to: (1) Buying the best service at the best price, (2) properly selecting contractors, and (3) drafting contracts that achieve state goals of accountability, transparency and results based outcomes and to protect taxpayers' interest;

(g) Train and oversee the agency procurement officer of each state contracting agency and any contracting officers thereunder;

(h) Review and certify, on or after January 1, 2009, that a state contracting agency's procurement processes are in compliance with statutes and regulations concerning procurement by:

(1) Establishing procurement and project management education and training criteria and certification procedures for agency procurement officers and contracting officers. All agency procurement officers and contracting officers designated under this provision shall be required to maintain the certification in good standing at all times while performing procurement functions;

(2) Approving an ethics training course, in consultation with the Office of State Ethics, including, but not limited to, state employees involved in procurement and for state contractors and substantial subcontractors who are prequalified pursuant to chapter 58a. Such ethics training course may be developed and provided by the Office of State Ethics or by any person, firm or corporation provided such course is approved by the State Contracting Standards Board;

(i) Recertify each state contracting agency's procurement processes, triennially, and provide agencies with notice of any certification deficiency and exercise those powers authorized by section 4e-34, 4e-39 or 4e-40, as applicable, if a determination of noncompliance is made;

(j) Define the contract data reporting requirements to the board for state agencies concerning information on: (1) The number and type of state contracts of each state contracting agency currently in effect state-wide; (2) the term and dollar value of such contracts; (3) a list of client agencies; (4) a description of services purchased under such contracts; (5) contractor names; (6) an evaluation of contractor performance, including, but not limited to records pertaining to the suspension or disqualification of contractors, and assuring such information is available on the State Contracting Portal; and (7) a list of contracts and contractors awarded without full and open competition stating the reasons for and identifying the approving authority; and

(k) Provide the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to government administration with recommendations concerning the statutes and regulations concerning procurement.

(Sept. Sp. Sess. P.A. 07-1, S. 4.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-5 - Appointment of agency procurement officers. Responsibilities. State procurement and project management education and training program. Regulations.

(a)(1) The head of each state contracting agency shall appoint an agency procurement officer. Such officer shall serve as the liaison between the agency and the Chief Procurement Officer on all matters relating to the agency's procurement activity, including, but not limited to, implementation and compliance with the provisions of statutes and regulations concerning procurement and any policies or regulations adopted by the board, coordination of the training and education of agency procurement employees and any person serving on the Contracting Standards Advisory Council;

(2) The agency procurement officer shall be responsible for assuring that contractors are properly screened prior to the award of a contract, evaluating contractor performance during and at the conclusion of a contract, submitting written evaluations to a central data repository to be designated by the board and creating a project management plan for the agency with annual reports to the board pertaining to procurement projects within the agency.

(b) The State Contracting Standards Board, with the advice and assistance of the Commissioner of Administrative Services, shall develop a standardized state procurement and project management education and training program. Such education and training program shall develop education, training and professional development opportunities for employees of state contracting agencies charged with procurement responsibilities. The program shall educate such employees in general business acumen and on proper purchasing procedures as established in statutes and regulations concerning procurement with an emphasis on ethics, fairness, consistency and project management. Participation in the program shall be required of any supervisory and nonsupervisory state employees in state contracting agencies with responsibility for buying, purchasing, renting, leasing or otherwise acquiring any supplies, service or construction, including the preparation of the description of requirements, selection and solicitation of sources, preparation and award of contracts and all phases of contract administration.

(c) The program shall include, but shall not be limited to (1) training and education concerning federal, state and municipal procurement processes, including the statutes and regulations concerning procurement; (2) training and education courses developed in cooperation with the Office of State Ethics, the Freedom of Information Commission, the State Elections Enforcement Commission, the Commission on Human Rights and Opportunities, the office of the Attorney General and any other state agency the board determines is necessary in carrying out statutes and regulations concerning procurement; (3) providing technical assistance to state contracting agencies and municipalities for implementing statutes and regulations concerning procurement, regulations, policies and standards developed by the board; (4) training to current and prospective contractors and vendors and others seeking to do business with the state; and (5) training and education of state employees in the area of best procurement practices in state purchasing with the goal of achieving the level of acumen necessary to achieve the objectives of statutes and regulations concerning procurement.

(d) Any employee who completes the program established under subsection (b) of this section shall be issued documentation by the board acknowledging such employee's participation in the program. The board shall submit an annual report to the Governor and the General Assembly on the status of such program in accordance with section 11-4a.

(e) The board shall adopt regulations, in accordance with the provisions of chapter 54, to develop and implement the training and education program established under subsection (b) of this section.

(Sept. Sp. Sess. P.A. 07-1, S. 5.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-6 - Triennial audits of state contracting agencies. Compliance report.

(a) The board shall conduct audits of state contracting agencies, triennially, to ensure compliance with statutes and regulations concerning procurement. In conducting each such audit, the board shall have access to all contracting and procurement records, may interview any and all personnel responsible for contracting, contract negotiations or procurement and may enter into an agreement with the Auditors of Public Accounts to effectuate such audit.

(b) Upon completion of any such audit, the board shall prepare and issue a compliance report for the state contracting agency. Such report shall identify any process or procedure that is inconsistent with statutes and regulations concerning procurement and indicate those corrective measures the board deems necessary to comply with statutes and regulations concerning procurement requirements. Such report shall be issued and delivered not later than thirty days after completion of such audit and shall be a public record.

(Sept. Sp. Sess. P.A. 07-1, S. 6.)

History: Sept. Sp. Sess. P.A. 07-1 effective October 1, 2011.



Section 4e-7 - Review, termination or recommendation to terminate contract or procurement agreement by the board. Requirements. Restriction or termination of state contracting agency authority to enter contracts or procurement agreements.

(a) For cause, the State Contracting Standards Board may review, terminate or recommend to a state contracting agency the termination of any contract or procurement agreement undertaken by any state contracting agency after providing fifteen days' notice to the state contracting agency and the applicable contractor, and consulting with the Attorney General. Such termination of a contract or procurement agreement by the board may occur only after (1) the board has consulted with the contracting agency to determine the impact of an immediate termination of the contract, (2) a determination has been made jointly by the board and the contracting agency that an immediate termination of the contract will not create imminent peril to the public health, safety or welfare, (3) a vote of two-thirds of the members of the board present and voting for that purpose, and (4) the board has provided the state contracting agency and the contractor with opportunity for a hearing conducted pursuant to the provisions of chapter 54. Such action shall be accompanied by notice to the state contracting agency and any other affected party. For the purpose of this section, “for cause” means: (A) A violation of section 1-84 or 1-86e, as determined by the Citizen's Ethics Advisory Board; (B) wanton or reckless disregard of any state contracting and procurement process by any person substantially involved in such contract or state contracting agency; or (C) notification from the Attorney General to the state contracting agency that an investigation pursuant to section 4-61dd has concluded that the process by which such contract was awarded was compromised by fraud, collusion or any other criminal violation. Nothing in this section shall be construed to limit the authority of the board as described in section 4e-6.

(b) Following consultation with the state contracting agency and upon providing fifteen days' notice and the opportunity for a hearing, the State Contracting Standards Board may restrict or terminate the authority of any state contracting agency to enter into any contract or procurement agreement if: (1) The board, upon a vote of two-thirds of the members of the board present and voting for such purpose, determines that such state contracting agency failed to comply with statutory contracting and procurement requirements and evidenced a reckless disregard for applicable procedures and policy; and (2) such limitation, restriction or termination of authority is in the state's best interest, provided the board has made arrangements for the exercise of the contracting power of such agency during the period of limitation, restriction or termination. Such limitation, restriction or termination of authority shall remain in effect until such time as the board determines that such state contracting agency has implemented corrective measures and demonstrated compliance with statutes and regulations concerning procurement.

(c) Following consultation with the state contracting agency, and thereafter upon providing fifteen days' notice and the opportunity for a hearing, the State Contracting Standards Board may order a state contracting agency to take appropriate action to restrict or terminate the authority of an employee or agent to enter into any contract or procurement agreement if the board, upon a vote of two-thirds of the members of the board present and voting for such purpose, determines that such employee or agent failed to comply with statutory contracting and procurement requirements, and evidenced a reckless disregard for applicable procedures and policy. Such limitation, restriction or termination of authority shall remain in effect until such time as the board determines that such state contracting agency has implemented corrective measures and demonstrated compliance with statutes and regulations concerning procurement.

(Sept. Sp. Sess. P.A. 07-1, S. 7.)

History: Sept. Sp. Sess. P.A. 07-1 effective October 1, 2011.



Section 4e-8 - Contracting Standards Advisory Council. Duties.

There is established a Contracting Standards Advisory Council, which shall consist of representatives from the Office of Policy and Management, Departments of Administrative Services and Transportation and representatives of at least three additional contracting agencies, including at least one human services related state agency, to be designated by the Governor. The Chief Procurement Officer shall be a member of the council and serve as chairperson. The advisory council shall meet at least four times per year to discuss state procurement issues and to make recommendations for improvement of the procurement processes to the State Contracting Standards Board. The advisory council may conduct studies, research and analyses and make reports and recommendations with respect to subjects or matters within the jurisdiction of the State Contracting Standards Board.

(Sept. Sp. Sess. P.A. 07-1, S. 8; P.A. 11-51, S. 66; P.A. 13-247, S. 215.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 11-51 replaced Departments of Public Works and Information Technology with Department of Construction Services, effective July 1, 2011; P.A. 13-247 deleted reference to Department of Construction Services and made a technical change, effective July 1, 2013.



Section 4e-9 - Vendor and Citizen Advisory Panel. Established. Duties.

(a) There shall be a Vendor and Citizen Advisory Panel comprised of fifteen members appointed as follows: Three members by the Governor, two members by each of the following: The speaker of the House of Representatives, the majority and minority leaders of the House of Representatives, the president pro tempore of the Senate and the majority and minority leaders of the Senate. No more than six vendors with state procurement experience shall be on the panel and the remaining members shall have demonstrated sufficient knowledge by education, training or experience in one or more of the following areas: (1) Government procurement; (2) contract negotiation, drafting and management; (3) contract risk assessment; (4) preparing requests for proposals, invitations to bid and other procurement solicitations; (5) evaluating proposals, bids and quotations; (6) real property transactions; (7) business insurance and bonding; (8) the state code of ethics; (9) federal and state statutes, policies and regulations; (10) outsourcing and privatization proposal analysis; (11) governmental taxation and finance; (12) small and minority business enterprise development; (13) collective bargaining; and (14) human services, provided such education, training or experience shall have been acquired over not less than a continuous five-year period and within the ten-year period preceding such appointment. The chairperson of the panel shall be the Chief Procurement Officer, who shall be an ex-officio member.

(b) The panel shall make recommendations to the board regarding best practices in state procurement processes and project management as well as other issues pertaining to stakeholders in the system.

(Sept. Sp. Sess. P.A. 07-1, S. 9.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-10 - Submission of legislation by board to the Governor and General Assembly.

(a) On or before July 1, 2010, the board shall submit to the Governor and the General Assembly such legislation as is necessary to permit state contracting agencies, not including quasi-publics, institutions of higher education, and municipal procurement processes utilizing state funds, to carry out their functions under statutes and regulations concerning procurement.

(b) On or before July 1, 2011, the board shall submit to the Governor and the General Assembly such legislation as is necessary to apply the provisions of statutes concerning procurement to constituent units of the state system of higher education. Concomitantly, the board shall submit such additional legislation as is necessary to apply the provisions of statutes and regulations concerning privatization and procurement to quasi-public agencies.

(c) On or before July 1, 2012, the board shall submit to the Governor and the General Assembly such legislation as is necessary to apply the provisions of statutes and regulations concerning procurement to the municipal procurement processes utilizing state funds.

(Sept. Sp. Sess. P.A. 07-1, S. 10.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-11 - Adoption of procurement codes by constitutional officers. Deadline.

(a) The board shall provide assistance to the Secretary of the State, Comptroller, Treasurer and Attorney General to develop best procurement practices specific to the constitutional and statutory functions of each office and consistent with statutes and regulations concerning procurement.

(b) Each of the officers specified in subsection (a) of this section shall adopt a code of procurement practices on or before June 1, 2011.

(Sept. Sp. Sess. P.A. 07-1, S. 11.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-12 - Procurement codes for legislative and judicial branches. Requirements.

(a) On or before February 1, 2011, the judicial branch and the legislative branch shall each prepare a procurement code applicable to contracting expenditures, including, but not limited to, expenditures: (1) Involving contracting and procurement processes for purchasing or leasing of supplies, materials or equipment, consultant or consultant services, personal service agreements or purchase of service agreements; and (2) relating to contracts for the renovation, alteration or repair of any judicial branch or legislative branch facility in accordance with section 4b-1.

(b) The procurement codes described in subsection (a) of this section shall be designed to: (1) Establish uniform contracting standards and practices; (2) simplify and clarify contracting standards and procurement policies and practices, including, but not limited to, procedures for competitive sealed bids, competitive sealed proposals, small purchases, sole source procurements, emergency procurements and special procurements; (3) ensure the fair and equitable treatment of all businesses and persons who deal with the procurement system; (4) include a process to maximize the use of small contractors and minority business enterprises; (5) provide increased economy in procurement activities and maximize purchasing value to the fullest extent possible; (6) ensure that the procurement of supplies, materials, equipment, services, real property and construction is obtained in a cost-effective and responsive manner; (7) include a process to ensure contractor and judicial branch or legislative branch accountability; and (8) provide a process for competitive sealed bids, competitive sealed proposals, small purchases, sole source procurements, emergency procurements, special procurements, best value selection, qualification based selection and the conditions for their use.

(c) On or before February 1, 2011, the judicial branch shall submit such procurement code for review and approval to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary.

(Sept. Sp. Sess. P.A. 07-1, S. 12.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-13 - State Contracting Portal. Requirements. Posting of bids, requests for proposals and resulting contracts on portal.

(a) The Department of Administrative Services, in consultation with the State Contracting Standards Board, shall establish and maintain a single electronic portal available on the Internet and located on the Department of Administrative Services' web site for purposes of posting all contracting opportunities with state agencies in the executive branch, the constituent units of the state system of higher education and quasi-public agencies. Such electronic portal shall be known as the State Contracting Portal.

(b) The State Contracting Portal shall, among other things, include: (1) All requests for bids or proposals, and other solicitations regardless of the method of source selection, related materials and all resulting contracts and agreements by state agencies; (2) a searchable database for locating information; (3) personal services agreements and purchase of service agreements; (4) a state procurement and contract manual or other similar information designated by the Department of Administrative Services as describing approved contracting processes and procedures; and (5) prominent features to encourage the active recruitment and participation of small businesses and women and minority-owned enterprises in the state contracting process.

(c) All state agencies in the executive branch, the constituent units of the state system of higher education and quasi-public agencies shall post all bids, requests for proposals and all resulting contracts and agreements on the State Contracting Portal and shall, with the assistance of the Department of Administrative Services as needed, develop the infrastructure and capability to electronically communicate with the State Contracting Portal.

(d) All state agencies in the executive branch, the constituent units of the state system of higher education and quasi-public agencies shall develop written policies and procedures to ensure that information is posted to the State Contracting Portal in a timely, complete and accurate manner consistent with the highest legal and ethical standards of state government.

(e) The Department of Administrative Services shall periodically report to the Governor and the State Contracting Standards Board on the progress of all state agencies in the executive branch, the constituent units of the state system higher education and quasi-public agencies, in developing the capacity, infrastructure, policies and procedures to electronically communicate with the State Contracting Portal and the Department of Administrative Services' progress toward establishment and maintenance of the State Contracting Portal.

(Sept. Sp. Sess. P.A. 07-1, S. 13; P.A. 11-51, S. 86.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 11-51 amended Subsec. (c) to delete reference to Department of Information Technology, effective July 1, 2011.



Section 4e-14 - Requirements for contracts taking effect on or after June 1, 2010.

On and after June 1, 2010, all state contracts of each state contracting agency that take effect on or after June 1, 2010, shall contain provisions to ensure accountability, transparency and results based outcomes, as prescribed by the State Contracting Standards Board. On and after June 1, 2010, all state contracts of the legislative branch and the judicial branch that take effect on or after June 1, 2010, shall contain provisions to ensure accountability, transparency and results based outcomes.

(Sept. Sp. Sess. P.A. 07-1, S. 14.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-15 - Requirements of janitorial work pilot program for persons with disability and persons with a disadvantage unaffected by certain state contracting provisions.

Nothing in sections 4e-1 to 4e-14, inclusive, and 4e-16 shall be construed to affect the requirements of subsection (f) of section 4a-57, subsection (p) of section 4a-60g, sections 4a-82 and 17b-656 and subsection (c) of section 31-57g.

(Sept. Sp. Sess. P.A. 07-1, S. 15.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-16 - Privatization contracts. Cost-benefit analysis. Business case. Privatization contract committee. Certain privatization contracts to be approved by the General Assembly. Motion for order to show cause. Review by board. Exceptions. Evaluation of cost-effectiveness.

(a) Prior to entering into any privatization contract for the privatization of a state service that is not currently privatized, the state contracting agency shall develop a cost-benefit analysis in accordance with the provisions of subsection (b) of this section. Such requirement shall not apply to a privatization contract for a service currently provided, in whole or in part, by a non-state entity. Any affected party may petition the State Contracting Standards Board for review of such privatization contract, in accordance with the provisions of subsections (f) to (h), inclusive, of this section.

(b) The cost-benefit analysis conducted by a state contracting agency prior to entering into a privatization contract shall document the direct and indirect costs, savings, and qualitative and quantitative benefits, that will result from the implementation of such privatization contract. Such cost-benefit analysis shall specify the schedule that, at a minimum, shall be adhered to in order to achieve any estimated savings. Any cost factor shall be clearly identified in such cost-benefit analysis and supported by all applicable records and reports. The department head of such state contracting agency shall certify that, based on the data and information, all projected costs, savings and benefits are valid and achievable. As used in this subsection, (1) “costs” means all reasonable, relevant and verifiable expenses, including salary, materials, supplies, services, equipment, capital depreciation, rent, maintenance, repairs, utilities, insurance, travel, overhead, interim and final payments and the normal cost of fringe benefits, as calculated by the Comptroller; (2) “normal cost of fringe benefits” means the amount of contributions required to fund the fringe benefits allocated to the current year of service; and (3) “savings” means the difference between the current annual direct and indirect costs of providing such service and the projected, annual direct and indirect costs of contracting to provide such services in any succeeding state fiscal year during the term of such proposed privatization contract.

(c) (1) If such cost-benefit analysis identifies a cost savings to the state of ten per cent or more, and such privatization contract will not diminish the quality of such service, the state contracting agency shall develop a business case, in accordance with the provisions of subsection (d) of this section, in order to evaluate the feasibility of entering into any such contract and to identify the potential results, effectiveness and efficiency of such contract.

(2) If such cost-benefit analysis identifies a cost savings of less than ten per cent to the state and such privatization contract will not diminish the quality of such service, the state contracting agency may develop a business case, in accordance with the provisions of subsection (d) of this section, in order to evaluate the feasibility of entering into any such contract and to identify the potential results, effectiveness and efficiency of such contract, provided there is a significant public policy reason to enter into such privatization contract. Any such business case shall be approved in accordance with the provisions of subdivision (4) of subsection (h) of this section.

(3) If any such proposed privatization contract would result in the layoff, transfer or reassignment of one hundred or more state agency employees, after consulting with the potentially affected bargaining units, if any, the state contracting agency shall notify the state employees of such bargaining unit, after such cost-benefit analysis is completed. Such state contracting agency shall provide an opportunity for said employees to reduce the costs of conducting the operations to be privatized and provide reasonable resources for the purpose of encouraging and assisting such state employees to organize and submit a bid to provide the services that are the subject of the potential privatization contract. The state contracting agency shall retain sole discretion in determining whether to proceed with the privatization contract, provided the business case for such contract is approved by the board.

(d) Any business case developed by a state contracting agency for the purpose of complying with subsection (c) of this section shall include: (1) The cost-benefit analysis as described in subsection (b) of this section, (2) a detailed description of the service or activity that is the subject of such business case, (3) a description and analysis of the state contracting agency's current performance of such service or activity, (4) the goals to be achieved through the proposed privatization contract and the rationale for such goals, (5) a description of available options for achieving such goals, (6) an analysis of the advantages and disadvantages of each option, including, at a minimum, potential performance improvements and risks attendant to termination of the contract or rescission of such contract, (7) a description of the current market for the services or activities that are the subject of such business case, (8) an analysis of the quality of services as gauged by standardized measures and key performance requirements including compensation, turnover, and staffing ratios, (9) a description of the specific results-based performance standards that shall, at a minimum be met, to ensure adequate performance by any party performing such service or activity, (10) the projected time frame for key events from the beginning of the procurement process through the expiration of a contract, if applicable, (11) a specific and feasible contingency plan that addresses contractor nonperformance and a description of the tasks involved in and costs required for implementation of such plan, and (12) a transition plan, if appropriate, for addressing changes in the number of agency personnel, affected business processes, employee transition issues, and communications with affected stakeholders, such as agency clients and members of the public, if applicable. Such transition plan shall contain a reemployment and retraining assistance plan for employees who are not retained by the state or employed by the contractor. If the primary purpose of the proposed privatization contract is to provide a core governmental function, such business case shall also include information sufficient to rebut the presumption that such core governmental function should not be privatized. Such presumption shall not be construed to prohibit a state contracting agency from contracting for specialized technical expertise not available within such agency, provided such agency shall retain responsibility for such core governmental function. For the purposes of this section, “core governmental function” means a function for which the primary purpose is (A) the inspection for adherence to health and safety standards because public health or safety may be jeopardized if such inspection is not done or is not done in a timely or proper manner, (B) the establishment of statutory, regulatory or contractual standards to which a regulated person, entity or state contractor shall be held, (C) the enforcement of statutory, regulatory or contractual requirements governing public health or safety, or (D) criminal or civil law enforcement. If any part of such business case is based upon evidence that the state contracting agency is not sufficiently staffed to provide the core governmental function required by the privatization contract, the state contracting agency shall also include within such business case a plan for remediation of the understaffing to allow such services to be provided directly by the state contracting agency in the future.

(e) Upon the completion of such business case, the state contracting agency shall submit the business case to the State Contracting Standards Board. For any privatization contract with a projected cost that exceeds one hundred fifty million dollars annually or six hundred million dollars over the life of such contract, the state contracting agency shall also submit such business case to the Governor, the president pro tempore of the Senate, the speaker of the House of Representatives, and any collective bargaining unit affected by the proposed privatization contract.

(f) (1) There shall be a privatization contract committee of the State Contracting Standards Board that shall review, evaluate, issue advisory reports and make recommendations on business cases submitted to the board by any state contracting agency. Such privatization contract committee shall consist of five members of the State Contracting Standards Board. Such members shall be appointed by the chairperson of the board and consist of both gubernatorial and legislative appointments, have not more than three members from any one political party, and at least one member of such committee shall have expertise in the area that is the subject of such proposed contract. The chairperson of the board, or the chairperson's designee shall serve as the chair of the privatization contract committee.

(2) Upon receipt of any such business case from a state contracting agency, the State Contracting Standards Board shall immediately refer such business case to such privatization contract committee. The privatization contract committee shall employ a standard process for reviewing, evaluating and approving any such business cases. Such process shall include due consideration of: (A) The cost-benefit analysis developed by the state contracting agency, (B) the business case developed by the state contracting agency, including any facts, documents or other materials that are relevant to such business case, (C) any adverse effect that such privatization contract may have on minority, small and women-owned businesses that do, or are attempting to do business with the state, and (D) the value of having services performed in the state and within the United States.

(3) The privatization committee shall evaluate the business case and submit the committee's evaluation to the State Contracting Standards Board for review and approval. During the review or consideration of any such business case, no member of the board shall engage in any ex-parte communication with any lobbyist, contractor or union representative. Unless otherwise provided in this section, a majority vote of the board shall be required to approve any such business case.

(4) The business case for a privatization contract to provide a core governmental function may be approved by a two-thirds vote of the board, provided the state contracting agency has provided sufficient evidence to rebut the presumption contained in subsection (d) of this section and there is a significant policy reason to approve such business case. In no such case shall the insufficient staffing of a state contracting agency constitute a significant policy reason to approve a business case for a privatization contract to provide a core governmental function.

(g) Each state contracting agency that submits a business case to the board for review shall submit to the board all information, documents or other material required by the privatization contract committee to complete its review and evaluation of such business case.

(h) (1) Not later than sixty days after receipt of any business case, the State Contracting Standards Board shall transmit a report detailing its review, evaluation and disposition regarding such business case to the state contracting agency that submitted such business case and, in the case of a privatization contract with a projected cost of one hundred fifty million dollars or more annually, or six hundred million dollars or more over the life of the contract, concomitantly transmit such report to the Governor, the president pro tempore of the Senate, the speaker of the House of Representatives and any collective bargaining unit affected by the proposed privatization contract. Such sixty-day period may be extended for an additional thirty days upon a majority vote of the board or the privatization contract committee and for good cause shown.

(2) The board's report shall include the business case prepared by the state contracting agency, the evaluation of the business case prepared by the privatization contract committee, the reasons for approval or disapproval, any recommendations of the board and sufficient information to assist the state contracting agency in determining if additional steps are necessary to move forward with a privatization contract.

(3) If the State Contracting Standards Board does not act on a business case submitted by a state contracting agency within sixty days of receipt of such business case, such business case shall be deemed approved, except that no business case may be approved for failure of the board to meet.

(4) In the case of a business case developed pursuant to subdivision (2) of subsection (c) of this section, a two-thirds vote of the board shall be required for approval of such privatization contract.

(5) Any state contracting agency may request an expedited review of a business case submitted to the board if there is a compelling public interest for such expedited review. If the board approves the agency's request for such an expedited review, such review shall be completed not later than thirty days after receipt of such request. If the board fails to complete an expedited review within thirty days of receipt of a request that was approved by the board, such business case shall be deemed to be approved.

(i) A state contracting agency may publish notice soliciting bids for a privatization contract only after the board approves such business case, provided any privatization contract that is estimated to cost in excess of one hundred fifty million dollars annually or six hundred million dollars or more over the life of the contract shall also be approved by the General Assembly prior to the state contracting agency soliciting bids for such contract. The General Assembly may approve any such contract as a whole by a majority vote of each house or may reject such agreement as a whole by a majority vote of either house. If the General Assembly is in session, it shall vote to approve or reject such contract not later than thirty days after such state contracting agency files such contract with the General Assembly. If the General Assembly is not in session when such contract is filed, it shall be submitted to the General Assembly not later than ten days after the first day of the next regular session or special session called for such purpose. The contract shall be deemed approved if the General Assembly fails to vote to approve or reject such contract within thirty days after such filing. Such thirty-day period shall not begin or expire unless the General Assembly is in regular session. For the purpose of this subsection, any contract filed with the clerks within thirty days before the commencement of a regular session of the General Assembly shall be deemed to be filed on the first day of such session.

(j) Each state contracting agency shall submit, in writing, to the State Contracting Standards Board, any proposed amendment to a board-approved business case in order that the board may review and approve of such proposed amendment. The board may approve or disapprove of any such proposed amendment not later than thirty days after receipt of such proposed amendment by the same vote that was required for approval of the original business case. If the board fails to complete its review within thirty days of receipt of such proposed amendment, such amendment shall be deemed approved.

(k) Not later than thirty days after a decision of the board to approve a business case, any collective bargaining agent of any employee adversely affected by such proposed privatization contract may file a motion for an order to show cause in the superior court for the judicial district of Hartford on the grounds that such contract fails to comply with the substantive or procedural requirements of this section. A ruling on any such motion may: (1) Deny the motion; (2) grant the motion if the court finds that the proposed contract would substantively violate the provisions of this section; or (3) stay the effective date of the contract until any substantive or procedural defect found by the court has been corrected.

(l) (1) The board may review additional existing privatization contracts and shall review not less than one contracting area each year that is currently privatized. During the review of any such privatization contract, no member of the board shall engage in any ex-parte communication with any lobbyist, contractor or union representative. For each such privatization contract selected for review by the board, the appropriate state contracting agency shall develop a cost-benefit analysis in accordance with subsection (b) of this section. In addition, any affected party may petition the board for review of any existing privatization contract, in accordance with the provisions of subsections (f) to (h), inclusive, of this section.

(2) If such cost-benefit analysis identifies a ten per cent or more cost savings to the state from the use of such privatization contract and such contract does not diminish the quality of the service provided, such state contracting agency shall develop a business case for the renewal of such privatization contract in accordance with the provisions of subsections (d) and (e) of this section. The board shall review such contract in accordance with the provisions of subsections (f) to (h), inclusive, of this section and may approve such renewal by the applicable vote of the board, provided any such renewal that is estimated to cost in excess of one hundred fifty million dollars annually or six hundred million dollars or more over the life of the contract shall also be approved by the General Assembly prior to the state contracting agency renewing such contract. If such renewal is approved by the board and the General Assembly, if applicable, the provisions of subsection (j) of this section shall apply to any proposed amendment to such contract.

(3) If such cost-benefit analysis identifies a cost savings to the state of less than ten per cent, such state contracting agency shall prepare a plan to have such service provided by state employees and shall begin to implement such plan, provided: (A) While such plan is prepared, but prior to implementation of such plan, such state contracting agency may develop a business case for such privatization contract, in accordance with the provisions of subsection (d) of this section, that achieves a cost savings to the state of ten per cent or more. Any such business case shall be reviewed by the board in accordance with the provisions of subsections (f) to (h), inclusive, of this section, and may be approved by the applicable vote of the board; (B) such privatization contract shall not be renewed with the vendor currently providing such service unless: (i) There exists a significant public interest in renewing such contract, and (ii) such renewal is approved by a two-thirds vote of the board; (C) the state contracting agency may enter into a contract with a term of one year or less for the provision of such service until such state contracting agency implements such plan; and (D) the procedure for the transfer of funds from the General Fund, as described in section 4-94, may be utilized to allocate necessary resources for the implementation of the provisions of this subdivision.

(4) Notwithstanding the provisions of subdivision (3) of this subsection, the renewal of a privatization contract with a nonprofit organization shall not be denied if the cost of increasing compensation to employees performing the privatized service is the sole cause for such contract not achieving a cost savings to the state of ten per cent or more.

(m) The Office of Policy and Management, in consultation with the State Contracting Standards Board, shall: (1) Develop policies and procedures, including templates for use by state contracting agencies for the development of a cost-benefit analysis, as described in subsection (b) of this section, and (2) review with each state contracting agency the budgetary impact of any such privatization contract and the need to request budget adjustments in connection with any such privatization contract.

(n) The State Contracting Standards Board, in consultation with the Department of Administrative Services, shall: (1) Recommend and implement standards and procedures for state contracting agencies to develop business cases in connection with privatization contracts, including templates for use by state contracting agencies when submitting business cases to the board, and policies and procedures to guide state contracting agencies to complete such business cases, and (2) develop guidelines and procedures for assisting state employees whose jobs are affected by a privatization contract.

(o) Notwithstanding the provisions of subsections (a) and (i) of this section, a state contracting agency may enter into a privatization contract without development of a cost-benefit analysis or approval of a business case by the State Contracting Standards Board if (1) the state contracting agency finds that a privatization contract is required (A) due to an imminent peril to the public health, safety or welfare, and (B) the agency states, in writing, its reasons for such finding; and (2) the Governor approves such finding, in writing.

(p) Prior to entering into or renewing any privatization contract that is not subject to the provisions of subsection (a) of this section, the state contracting agency shall evaluate such contract to determine if entering into or renewing such contract is the most cost-effective method of delivering the service, by determining the costs, as defined in subsection (b) of this section, of such service. The state contracting agency shall perform such evaluation in accordance with a template prescribed by the Secretary of the Office of Policy and Management and such evaluation shall be subject to verification by the secretary. The secretary may waive the requirement for an evaluation of cost-effectiveness under this subsection upon a finding by the secretary that exigent or emergent circumstances necessitate such waiver.

(q) Nothing in this section shall be construed to apply to procurements that involve the expenditure of federal assistance or federal contract funds, provided federal law provides applicable procurement procedures that are inconsistent with the requirements of this section.

(Sept. Sp. Sess. P.A. 07-1, S. 16; P.A. 14-188, S. 16.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2010; P.A. 14-188 amended Subsec. (b) to designate definitions of “costs” as Subdiv. (1) and “savings” as Subdiv. (3) and add Subdiv. (2) re definition of “normal cost of fringe benefits”, added new Subsec. (p) re cost-effectiveness evaluations, redesignated existing Subsec. (p) as Subsec. (q) and made technical changes.



Section 4e-17 - Application of privatization and contracting provisions, generally.

(a) Except as otherwise provided, the provisions of sections 4e-16 to 4e-47, inclusive, shall apply to all contracts solicited or entered into by state contracting agencies after June 1, 2010.

(b) Except as otherwise provided, the provisions of sections 4e-16 to 4e-47, inclusive, shall apply to every expenditure of public funds by any state contracting agency, irrespective of their source, involving any state contracting and procurement processes, including, but not limited to, leasing and property transfers, purchasing or leasing of supplies, materials or equipment, consultant or consultant services, personal service agreements, purchase of service agreements or privatization contracts, as defined in section 4e-1, and, relating to contracts for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building, bridge or road.

(c) Nothing in sections 4e-16 to 4e-47, inclusive, shall be construed to require the application of procurement statutes or regulations to a procurement that involves the expenditure of federal assistance or federal contract funds if federal law provides procurement procedures applicable to the expenditure of such funds, to the extent such federal procedures are inconsistent with state procurement statutes or regulations.

(Sept. Sp. Sess. P.A. 07-1, S. 17.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-18 - Acquisition of supplies, materials, equipment or contractual services. Requisition system.

For the purpose of obtaining supplies, materials, equipment or contractual services, except infrastructure facilities, the Commissioner of Administrative Services shall establish a requisition system to be used by state contracting agencies to initiate and authorize the procurement process. Such system shall be approved by the State Contracting Standards Board.

(Sept. Sp. Sess. P.A. 07-1, S. 18.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-19 - Methods for the award of contracts for supplies, materials, equipment and contractual services by state contracting agencies. Regulations.

(a) All purchases of, and contracts for, supplies, materials, equipment and contractual services by any state contracting agency, except purchases and contracts made pursuant to the provisions of section 4e-23, shall be awarded by one of the following methods, unless otherwise authorized by law:

(1) Competitive sealed bidding;

(2) Competitive sealed proposals;

(3) Small purchase procedure;

(4) Sole source procurement;

(5) Emergency procurements; or

(6) Waiver of bid or proposal requirement for extraordinary conditions.

(b) Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to define each of the methods listed in subsection (a) of this section, establish the circumstances in which each such method shall be used by state contracting agencies, and establish the processes and criteria by which purchases and contracts shall be awarded in accordance with each such method.

(Sept. Sp. Sess. P.A. 07-1, S. 19.)

History: Sept. Sp. Sess. P.A. 07-1 effective October 1, 2009.



Section 4e-20 - Regulations for issuing invitations for bids. Regulations for award of certain contracts and purchase orders by a method of source selection other than competitive sealed bidding.

(a) Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, specifying the procedure for issuing invitations for bids which shall include the required elements of an invitation for bids, the process for opening of bids, and criteria for the evaluation and award of bids.

(b) Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, specifying the circumstances in which contracts and purchase orders, in an amount in excess of fifty thousand dollars, may be awarded by a method of source selection other than competitive sealed bidding.

(Sept. Sp. Sess. P.A. 07-1, S. 20.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-21 - Regulations for small purchase procedures for procurements that do not exceed fifty thousand dollars. Artificial division of procurement requirements. Certain minor, nonrecurring or emergency purchases.

(a) Not later than January 1, 2010, the State Contracting Standards Board, in consultation with the Department of Administrative Services, shall adopt regulations to establish small purchase procedures for procurements that do not exceed fifty thousand dollars. Such regulations shall include a prohibition on the artificial division of a procurement in order to make use of such small procurement procedures.

(b) The State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, may determine that a state contracting agency has artificially divided procurement requirements so as to constitute a small purchase under this section and, upon such determination shall prohibit the state contracting agency from utilizing such small purchase procedures.

(c) The State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, may waive the requirement of competitive bidding or competitive negotiation in the case of minor, nonrecurring or emergency purchases of ten thousand dollars or less in amount.

(Sept. Sp. Sess. P.A. 07-1, S. 21.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-22 - Regulations for the award of a contract for a supply, service or construction item without competition.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, specifying the circumstances in which a contract may be awarded for a supply, service or construction item without competition. Such regulations shall include, but not be limited to, situations in which an agency contracting officer states in writing that there is only one source for the required supply, service or construction item, provided sole source procurement is not permitted unless a requirement is available from only a single supplier.

(Sept. Sp. Sess. P.A. 07-1, S. 22.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-23 - Regulations for the waiver of competitive bid or proposal requirements.

Not later than June 1, 2010, the State Contracting Standards Board, in accordance with the provisions of chapter 54, shall adopt regulations establishing procedures for waiver of competitive bid or proposal requirements.

(Sept. Sp. Sess. P.A. 07-1, S. 23.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-24 - Regulations for emergency procurements when a threat to public health, welfare or safety exists.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services and any other appropriate award authority, shall adopt regulations, in accordance with the provisions of chapter 54, permitting emergency procurements when there exists a threat to public health, welfare or safety. Such emergency procurements shall be made with competition, as is practicable under the circumstances. Said regulations shall require that a written determination of the basis for the emergency and for the selection of the particular contractor be included in the contract file and transmitted to the Governor, the president pro tempore of the Senate, the majority and minority leaders of the Senate, the speaker of the House of Representatives and the majority and minority leaders of the House of Representatives.

(Sept. Sp. Sess. P.A. 07-1, S. 24.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-25 - Request for factual information reasonably available to bidder or proposer.

A state contracting agency may request factual information reasonably available to the bidder or proposer to substantiate that the price or cost offered, or some portion of it, is reasonable.

(Sept. Sp. Sess. P.A. 07-1, S. 25.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-26 - Regulations for the establishment of standards for the preparation, maintenance and content of specifications for supplies, services and construction.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for the preparation, maintenance, and content of specifications for supplies, services, and construction required by the state.

(Sept. Sp. Sess. P.A. 07-1, S. 26.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-27 - Regulations for the use of cost-reimbursement contracts.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Attorney General, shall adopt regulations, in accordance with the provisions of chapter 54, specifying the types of contracts that may be used by state contracting agencies. Such regulations shall specify that a cost-reimbursement contract may be used only when a determination is made in writing by the agency procurement officer that such contract is likely to be less costly to the state than any other type or that it is impracticable to obtain the supplies, services or construction required except under such a contract.

(Sept. Sp. Sess. P.A. 07-1, S. 27.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-28 - Regulations concerning the submission of accounting system documentation by contractors to state contracting agencies.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, requiring that contractors submit appropriate documentation to the appropriate state contracting agency, prior to the award of a contract, to confirm that the proposed contractor's accounting system will permit timely development of all necessary cost data in the form required by the specific contract type.

(Sept. Sp. Sess. P.A. 07-1, S. 28.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-29 - Inspection of contractor's or subcontractor's plant or place of business by state contracting agency.

Each contract of a state contracting agency shall provide that a state contracting agency may, at reasonable times, inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded, or to be awarded by the state, to ensure compliance with the contract.

(Sept. Sp. Sess. P.A. 07-1, S. 29.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-30 - Audit of contractor's or subcontractor's books and records by state contracting agency.

A state contracting agency may audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the expiration of the subcontract.

(Sept. Sp. Sess. P.A. 07-1, S. 30.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-31 - Notice of suspected collusion or other anticompetitive practice to the Attorney General.

When, for any reason, collusion or other anticompetitive practices are suspected among any bidders or proposers for a state contract, a notice of the relevant facts shall be transmitted to the Attorney General by any affected party, including, but not limited to, the state contracting agency, a bidder or a proposer.

(Sept. Sp. Sess. P.A. 07-1, S. 31.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-32 - Retention and disposal of procurement records by state contracting agencies.

Each state contracting agency shall retain and dispose of all procurement records in accordance with records retention guidelines and schedules approved by the Public Records Administrator.

(Sept. Sp. Sess. P.A. 07-1, S. 32.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-33 - Record of contracts awarded for certain small purchases, minor, nonrecurring or emergency purchases and under waiver of competitive bid or proposal requirements.

The agency procurement officer of each state contracting agency shall maintain a record that lists all contracts awarded pursuant to section 4e-21 and the regulations adopted under section 4e-23 for a minimum of five years after the date of any such award. Such record shall contain:

(1) Each contractor's name;

(2) The amount and type of each contract; and

(3) A listing of the supplies, services or construction procured under each contract.

(Sept. Sp. Sess. P.A. 07-1, S. 33.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-34 - Disqualification of contractor, bidder or proposer by State Contracting Standards Board. Causes for disqualification.

(a) After reasonable notice and hearing and consultation with the relevant state contracting agency and the Attorney General, the State Contracting Standards Board, acting through a subcommittee of three members, appointed by the chairperson, which subcommittee shall include not less than one legislative appointee, may disqualify any contractor, bidder or proposer, for a period of not more than five years, from bidding on, applying for or participating as a contractor or subcontractor under, contracts with the state. Such disqualification shall be upon the vote of two-thirds of the members of the subcommittee present and voting for that purpose. Such hearing shall be conducted in accordance with the provisions of chapter 54. The subcommittee shall issue a written recommendation not later than sixty days after the conclusion of such hearing, and shall state the reason for the recommended action and, if the disqualification is recommended, the period of time the contractor, bidder or proposer shall be disqualified. In determining whether to disqualify a contractor, bidder or proposer, the subcommittee shall consider the seriousness of the acts or omissions of the contractor, bidder or proposer and any mitigating factors. Such recommendation shall be submitted to the board for action and sent to the contractor by certified mail, return receipt requested. If disqualification is recommended, the contractor shall have thirty days to submit comments to the board. Upon receipt of the proposed recommendation by the subcommittee, the board shall issue a written decision either adopting, rejecting or modifying the subcommittee's recommendation. Such decision shall be issued not later than thirty days after receipt by the board of the contractor's comments, if any. The board shall send the decision to the contractor by certified mail, return receipt requested. The written decision shall be a final decision for purposes of sections 4-180 and 4-183.

(b) Causes for such disqualification shall include the following:

(1) Conviction of, or entry of a plea of guilty or nolo contendere or admission to, the commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction of, or entry of a plea of guilty or nolo contendere or admission to, the violation of any state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction of, or entry of a plea of guilty or nolo contendere or admission to, a violation of any state or federal antitrust, collusion or conspiracy law arising out of the submission of bids or proposals on a public or private contract or subcontract;

(4) Accumulation of two or more suspensions pursuant to section 4e-35 within a twenty-four-month period;

(5) A wilful, negligent or reckless failure to perform in accordance with the terms of one or more contracts or subcontracts, agreements or transactions with state contracting agencies;

(6) A history of failure to perform or of unsatisfactory performance on one or more public contracts, agreements or transactions with state contracting agencies;

(7) A wilful violation of a statutory or regulatory provision or requirement applicable to a contract, agreement or transaction with state contracting agencies;

(8) A wilful or egregious violation of the ethical standards set forth in sections 1-84, 1-86e and 1-101nn, as determined by the Citizen's Ethics Advisory Board; or

(9) Any other cause or conduct the board determines to be so serious and compelling as to affect responsibility as a state contractor, including, but not limited to:

(A) Disqualification by another state for cause;

(B) The fraudulent or criminal conduct of any officer, director, shareholder, partner, employee or other individual associated with a contractor, bidder or proposer of such contractor, bidder or proposer, provided such conduct occurred in connection with the individual's performance of duties for or on behalf of such contractor, bidder or proposer and such contractor, bidder or proposer knew or had reason to know of such conduct;

(C) The existence of an informal or formal business relationship with a contractor who has been disqualified from bidding or proposing on state contracts of any state contracting agency.

(c) Upon written request by the affected state contractor, bidder or proposer, the State Contracting Standards Board may reduce the period or extent of disqualification for a contractor, bidder or proposer if documentation supporting any of the following reasons for modification is provided to the board by the contractor, bidder or proposer:

(1) Newly discovered material evidence;

(2) Reversal of the conviction upon which the disqualification was based;

(3) Bona fide change in ownership or management; or

(4) Elimination of other causes for which the disqualification was imposed.

(Sept. Sp. Sess. P.A. 07-1, S. 34; P.A. 13-244, S. 24.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010; P.A. 13-244 amended Subsec. (b)(8) to apply provisions to Sec. 1-101nn.



Section 4e-35 - Suspension of contractor, bidder or proposer by department head of state contracting agency. Causes for suspension.

(a) After reasonable notice and a hearing, conducted in accordance with the provisions of chapter 54, the department head of any state contracting agency may suspend any contractor, bidder or proposer for a period of not more than six months from bidding on, applying for or performing work as a contractor or subcontractor under, contracts with the state. The department head shall issue a written decision not later than ninety days after the conclusion of such hearing and state in the decision the reasons for the action taken and, if the contractor, bidder or proposer is being suspended, the period of such suspension. In determining whether to suspend a contractor, bidder or proposer, the department head shall consider the seriousness of the acts or omissions of the contractor, bidder or proposer and any mitigating factors. The department head shall send such decision to the contractor and the State Contracting Standards Board by certified mail, return receipt requested. Such decision shall be a final decision for purposes of sections 4-180 and 4-183.

(b) Causes for such suspension shall include the following:

(1) Failure without good cause to perform in accordance with specifications or within the time limits provided in the contract;

(2) A record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, provided failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor shall not be considered to be a basis for suspension;

(3) Any cause the complainant state contracting agency determines to be so serious and compelling as to affect the responsibility of a state contractor, including suspension by another state contracting agency for cause; or

(4) A violation of the ethical standards set forth in section 1-84, 1-86e or 1-101nn, as determined by the Citizen's Ethics Advisory Board.

(c) The State Contracting Standards Board may grant an exception permitting a suspended contractor to participate in a particular contract or subcontract upon a written determination by the board that there is good cause for such exception and that such exception is in the best interest of the state.

(d) The department head of each state contracting agency shall conduct reviews of contractors and shall file reports pertaining to any of the reasons set forth in this section that may be the basis for disqualification.

(Sept. Sp. Sess. P.A. 07-1, S. 35.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-36 - Contest of the solicitation or award of a contract by bidder or proposer.

(a) Any bidder or proposer on a state contract may contest the solicitation or award of a contract to a subcommittee of the State Contracting Standards Board which shall be appointed by the chairperson of the board and consist of three members, at least one of whom shall be a legislative appointee. Such contest shall be submitted, in writing, not later than fourteen days after such bidder or proposer knew or should have known of the facts giving rise to such contest and shall be limited to the procedural elements of the solicitation or award process, or claims of an unauthorized or unwarranted, noncompetitive selection process.

(b) The filing of a contest pursuant to this section shall not, alone, be deemed to prohibit the award or execution of any such contested contract.

(c) The assigned subcommittee of the State Contracting Standards Board may settle and resolve any such contest.

(d) In the event such contest is not resolved by mutual agreement, the assigned subcommittee of the State Contracting Standards Board shall issue a decision, in writing, not later than thirty days after receipt of any such contest. Such decision shall:

(1) Describe the procedure used by such agency in soliciting and awarding such contract;

(2) Indicate such agency's finding as to the merits of such bidder or proposer's contest; and

(3) Inform such bidder or proposer of the right to review.

(e) A copy of such decision shall be provided to such bidder or proposer.

(Sept. Sp. Sess. P.A. 07-1, S. 36.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-37 - Contractor's, bidder's or proposer's appeal of suspension decision issued by department head.

(a) Any contractor, bidder or proposer may appeal a decision issued by a department head, pursuant to section 4e-35, to the State Contracting Standards Board.

(b) Any such appeal shall be filed with the board not later than fourteen days after such contractor, bidder or proposer receives a decision issued pursuant to section 4e-35. Such bidder or proposer shall set forth the facts supporting its claim in sufficient detail for the State Contracting Standards Board to determine whether the procedural elements of the solicitation or award failed to comply with the code or whether an unauthorized or unwarranted, noncompetitive selection process was utilized.

(c) Any appeal filed pursuant to subsection (b) of this section shall not be deemed to prohibit the award or execution of any such contested contract.

(d) The State Contracting Standards Board shall create a three-member appeals review subcommittee, one of whom shall be a legislative appointment, which shall review any request filed pursuant to subsection (b) of this section and decide whether such solicitation or award was in compliance with the statutes and regulations concerning procurement, and whether allegations of an unauthorized or unwarranted, noncompetitive selection process have been demonstrated. A unanimous vote of such subcommittee shall be dispositive of any such appeal. A split vote of such subcommittee shall result in a review of the appeal by the full membership of the board which, by a vote of two-thirds of its members present and voting for such purpose, shall decide whether the solicitation or award of such contract was in compliance with the statutes and regulations concerning procurement and whether allegations of an unauthorized or unwarranted, noncompetitive selection process have been demonstrated.

(e) Such appeals review subcommittee shall issue a written decision or take other appropriate action on each appeal not later than ninety days after the filing of such appeal. A written copy of any such decision shall be provided to such bidder.

(f) In the event of an appeal review by the full board, the board shall issue a written decision or take other appropriate action on such appeal not later than ninety days after receipt of the appeal from the appeals review subcommittee. A written copy of any such decision shall be provided to such bidder or proposer.

(g) In the event that the appeals review subcommittee or the board determines that a procedural violation occurred, or that allegations of an unauthorized or unwarranted, noncompetitive selection process have been substantiated, the board shall direct the state contracting agency to take corrective action not later than thirty days after the date of the subcommittee's or board's decision, as applicable.

(h) In the event such appeal is found to be frivolous by the appeals review subcommittee or the full board, such frivolous appeal may serve as a basis for disqualification pursuant to section 4e-34.

(i) Any three members of the board may request a full board review of any contract deliberation or award process of a state contracting agency.

(j) A decision issued by the board or appeals review subcommittee under this section shall be final and not subject to appeal under sections 4-180 and 4-183.

(Sept. Sp. Sess. P.A. 07-1, S. 37.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-38 - Issuance of decision on appeal by board.

The State Contracting Standards Board shall issue a decision in writing or take other appropriate action on each appeal submitted pursuant to section 4e-37. A copy of any decision shall be provided to all parties, the department head of the state contracting agency and the Chief Procurement Officer.

(Sept. Sp. Sess. P.A. 07-1, S. 38.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-39 - Determination by board of violation of law in solicitation or proposed award of a contract prior to award. Options.

If, prior to award, it is determined by the State Contracting Standards Board that a solicitation or proposed award of a contract by a state contracting agency is in violation of law, then the solicitation or proposed award shall be:

(1) Cancelled; or

(2) Revised to comply with the law.

(Sept. Sp. Sess. P.A. 07-1, S. 39.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-40 - Determination of violation of law in solicitation or award of contract after award. Options.

If, after an award, it is determined by the State Contracting Standards Board that a solicitation or award of a contract by a state contracting agency is in violation of law:

(1) If the person awarded the contract did not act in bad faith:

(A) The contract may be ratified and affirmed by the state contracting agency, provided it is determined by the board that doing so is in the best interests of the state; or

(B) The contract may be terminated and the person awarded the contract shall be compensated for the actual expenses reasonably incurred under the contract, plus a reasonable profit, prior to the termination.

(2) If the person awarded the contract acted in bad faith:

(A) The contract may be declared null and void; or

(B) The contract may be ratified and affirmed if such action is in the best interests of the state, as determined by the State Contracting Standards Board, in writing, without prejudice to the state's right to such damages as may be appropriate.

(Sept. Sp. Sess. P.A. 07-1, S. 40.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-41 - Regulations concerning the procurement of architectural and engineering services.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, that specify the process that shall be used to procure architectural and engineering services in design-bid-build procurements, construction in design-bid-build procurements and construction management at-risk. Such regulations shall include a description of the project delivery methods.

(Sept. Sp. Sess. P.A. 07-1, S. 41.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-42 - Regulations concerning bid security for certain competitive sealed bidding.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, that require bid security for all competitive sealed bidding for construction contracts in a design-bid-build procurement when the price is estimated by the state contracting agency to exceed five hundred thousand dollars.

(Sept. Sp. Sess. P.A. 07-1, S. 42.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-43 - Regulations concerning errors and omissions insurance.

Not later than June 1, 2010, the State Insurance and Risk Management Board established pursuant to section 4a-19 shall adopt regulations, in accordance with the provisions of chapter 54, in consultation with the State Contracting Standards Board, that specify when a state contracting agency shall require proposers to provide appropriate errors and omissions insurance to cover architectural and engineering services under the project delivery methods established in regulations adopted pursuant to section 4e-41.

(Sept. Sp. Sess. P.A. 07-1, S. 43.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-44 - Regulations concerning the procurement of consultant services.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to establish the process to be used to procure consultant services, and in consultation with the Attorney General, the type of contract to be used to procure such consultant services.

(Sept. Sp. Sess. P.A. 07-1, S. 44.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-45 - Regulations concerning infrastructure facilities.

With respect to infrastructure facilities, not later than June 1, 2010, the State Contracting Standards Board, in consultation with the state contracting agencies and the Attorney General, shall adopt regulations, in accordance with the provisions of chapter 54, requiring the inclusion in state contracts with any state contracting agency of clauses providing for adjustments in prices, time of performance, remedies, termination or other contract provisions necessary to protect the interests of the state.

(Sept. Sp. Sess. P.A. 07-1, S. 45.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-46 - Regulations for contract modifications, change orders and price adjustments for construction contracts in excess of fifty thousand dollars.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, concerning the procedure and circumstances under which a state agency may allow contract modification, change order, or contract price adjustment under a construction contract with the state in excess of fifty thousand dollars. Such regulations shall require that every contract modification, change order or contract price adjustment under a construction contract with the state in excess of fifty thousand dollars shall be subject to prior written certification by the fiscal officer of the state contracting agency or other agency responsible for funding the project or the contract, or other official responsible for monitoring and reporting upon the status of the costs of the total project budget or contract budget, as to the effect of the contract modification, change order, or adjustment in contract price on the total project budget or the total contract budget. Such regulations shall further provide that in the event the certification of the fiscal officer or other responsible official discloses a resulting increase in the total project budget or the total contract budget, the agency procurement officer shall not execute or make such contract modification, change order, or adjustment in contract price unless sufficient funds are available or the scope of the project or contract is adjusted so as to permit the degree of completion that is feasible within the total project budget or total contract budget as it existed prior to the contract modification, change order, or adjustment in contract price under consideration provided, with respect to the validity, as to the contractor, of any executed contract modification, change order, or adjustment in contract price which the contractor has reasonably relied upon, it shall be presumed that there has been compliance with the provisions of this section.

(Sept. Sp. Sess. P.A. 07-1, S. 46.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-47 - Regulations concerning application of certain contracting statutes to each constituent unit of the state system of higher education.

On or after January 1, 2011, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to apply the contracting procedures, as described in sections 4e-18 to 4e-45, inclusive, to each constituent unit of the state system of higher education. Such regulations shall take into consideration circumstances and factors that are unique to such constituent units.

(Sept. Sp. Sess. P.A. 07-1, S. 47.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-48 - Reciprocal preference provision in award of state contracts. Definitions. Application of provision. List of states with in-state preference published by the State Contracting Standards Board.

(a) For the purposes of this section, “nonresident bidder” means a business that is not a resident of the state that submits a bid in response to an invitation to bid by a state contracting agency, “resident bidder” means a business that submits a bid in response to an invitation to bid by a state contracting agency and that has paid unemployment taxes or income taxes in this state during the twelve calendar months immediately preceding submission of such bid, has a business address in the state and has affirmatively claimed such status in the bid submission, “contract” means “contract” as defined in section 4e-1 and “state contracting agency” means “state contracting agency”, as defined in section 4e-1.

(b) Notwithstanding any provision of law, in the award of a contract, after the original bids have been received and an original lowest responsible qualified bid is identified, a state contracting agency shall add a per cent increase to the original bid of a nonresident bidder equal to the per cent, if any, of the preference given to such nonresident bidder in the state in which such nonresident bidder resides. If, after application of such per cent increase, the bidder that submits the lowest responsible qualified bid is a resident bidder, the state contracting agency shall award such contract to such resident bidder provided such resident bidder agrees, in writing, to meet the original lowest responsible qualified bid. Any such agreement by such resident bidder to meet the original lowest responsible qualified bid shall be made not later than seventy-two hours after such resident bidder receives notice from such state contracting agency that such resident bidder may be awarded such contract if such resident bidder agrees to meet the original lowest responsible qualified bid.

(c) Not later than January 1, 2009, and each January thereafter, the State Contracting Standards Board shall publish a list of states that give preference to in-state bidders with the per cent increase applied in each state. Such list shall be made available to all state contracting agencies and may be relied upon by such agencies in determining the lowest responsible bidder.

(P.A. 08-154, S. 2.)

History: P.A. 08-154 effective October 1, 2009.



Section 4e-49 - Regulations concerning contracting procedures for the Metropolitan District of Hartford County.

On or after July 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to apply the contracting procedures, as described in sections 4e-18 to 4e-45, inclusive, to the Metropolitan District of Hartford County. Such regulations shall take into consideration circumstances and factors that are unique to said metropolitan district.

(P.A. 09-87, S. 2.)

History: P.A. 09-87 effective January 1, 2010.



Section 4e-50 - Contracts for environmental remediation of brownfields.

Notwithstanding any other provisions of the general statutes, whenever a state agency or quasi-public agency, as defined in section 1-120, solicits bids, makes a request for proposals or negotiates a contract for the environmental remediation of a brownfield property, such bid, proposal or contract shall include a provision whereby the employment and utilization of green remediation technologies shall be accorded due consideration.

(P.A. 09-235, S. 11.)






Chapter 62a - State Contracting: General Provisions

Section 4e-70 - Requirements for state contractors who receive confidential information. Definitions. Minimum requirements. Prohibitions. Breach. Violation. Ban. Effect on other applicable laws.

(a) As used in this section and section 4e-71:

(1) “Contractor” means an individual, business or other entity that is receiving confidential information from a state contracting agency or agent of the state pursuant to a written agreement to provide goods or services to the state.

(2) “State agency” means any agency with a department head, as defined in section 4-5.

(3) “State contracting agency” means any state agency disclosing confidential information to a contractor pursuant to a written agreement with such contractor for the provision of goods or services for the state.

(4) “Confidential information” means an individual’s name, date of birth, mother’s maiden name, motor vehicle operator’s license number, Social Security number, employee identification number, employer or taxpayer identification number, alien registration number, government passport number, health insurance identification number, demand deposit account number, savings account number, credit card number, debit card number or unique biometric data such as fingerprint, voice print, retina or iris image, or other unique physical representation, personally identifiable information subject to 34 CFR 99, as amended from time to time and protected health information, as defined in 45 CFR 160.103, as amended from time to time. In addition, “confidential information” includes any information that a state contracting agency identifies as confidential to the contractor. “Confidential information” does not include information that may be lawfully obtained from publicly available sources or from federal, state, or local government records that are lawfully made available to the general public.

(5) “Confidential information breach” means an instance where an unauthorized person or entity accesses confidential information that is subject to or otherwise used in conjunction with any part of a written agreement with a state contracting agency in any manner, including, but not limited to, the following occurrences: (A) Any confidential information that is not encrypted or secured by any other method or technology that renders the personal information unreadable or unusable is misplaced, lost, stolen or subject to unauthorized access; (B) one or more third parties have accessed, or taken control or possession of, without prior written authorization from the state, (i) any confidential information that is not encrypted or protected, or (ii) any encrypted or protected confidential information together with the confidential process or key that is capable of compromising the integrity of the confidential information; or (C) there is a substantial risk of identity theft or fraud of the client of the state contracting agency, the contractor, the state contracting agency or the state.

(b) Except as provided in section 4e-71, every written agreement that authorizes a state contracting agency to share confidential information with a contractor shall require the contractor to, at a minimum, do the following:

(1) At its own expense, protect from a confidential information breach any and all confidential information that it comes to possess or control, wherever and however stored or maintained;

(2) Implement and maintain a comprehensive data-security program for the protection of confidential information. The safeguards contained in such program shall be consistent with and comply with the safeguards for protection of confidential information as set forth in all applicable federal and state law and written policies of the state contained in the agreement. Such data-security program shall include, but not be limited to, the following: (A) A security policy for contractor employees related to the storage, access and transportation of data containing confidential information; (B) reasonable restrictions on access to records containing confidential information, including the area where such records are kept and secure passwords for electronically stored records; (C) a process for reviewing policies and security measures at least annually; and (D) an active and ongoing employee security awareness program that is mandatory for all employees who may have access to confidential information provided by the state contracting agency that, at a minimum, advises such employees of the confidentiality of the information, the safeguards required to protect the information and any applicable civil and criminal penalties for noncompliance pursuant to state and federal law;

(3) Limit access to confidential information to authorized contractor employees and authorized agents of the contractor, for authorized purposes as necessary for the completion of the contracted services or provision of the contracted goods;

(4) Maintain all electronic data constituting confidential information obtained from state contracting agencies: (A) In a secure server; (B) on secure drives; (C) behind firewall protections and monitored by intrusion detection software; (D) in a manner where access is restricted to authorized employees and their authorized agents; and (E) as otherwise required under state and federal law;

(5) Implement, maintain and update security and breach investigation procedures that are appropriate given the nature of the information disclosed and that are reasonably designed to protect the confidential information from unauthorized access, use, modification, disclosure, manipulation or destruction;

(6) Notify the state contracting agency and the Attorney General as soon as practical after the contractor becomes aware of or has reason to believe that any confidential information that the contractor possesses or controls has been subject to a confidential information breach;

(7) Immediately cease all use of the data provided by the state contracting agency or developed internally by the contractor pursuant to a written agreement with the state if so directed by the state contracting agency; and

(8) In accordance with the proposed timetable established pursuant to subdivision (1) of subsection (e) of this section, submit to the office of the Attorney General and the state contracting agency either (A) a report detailing the breach or suspected breach, including a plan to mitigate the effects of any breach and specifying the steps taken to ensure future breaches do not occur, or (B) a report detailing why, upon further investigation, the contractor believes no breach has occurred. Any report submitted under this subdivision shall be considered information given in confidence and not required by statute, under subparagraph (B) of subdivision (5) of subsection (b) of section 1-210.

(c) A contractor shall not:

(1) Store data constituting confidential information on stand-alone computer or notebook hard disks or portable storage devices such as external or removable hard drives, flash cards, flash drives, compact disks or digital video disks, except as provided for in the agreement and including alternate measures of security assurance approved pursuant to section 4e-71; or

(2) Copy, reproduce or transmit data constituting confidential information, except as necessary for the completion of the contracted services or provision of the contracted goods.

(d) All copies of data constituting confidential information of any type, including, but not limited to, any modifications or additions to data that contain confidential information, are subject to the provisions of this section in the same manner as the original data.

(e) Except as provided in section 4e-71, every written agreement that authorizes a state contracting agency to share confidential information with a contractor shall:

(1) Include a proposed timetable for submittal to the office of the Attorney General and the state contracting agency either (A) a report detailing the breach or suspected breach, or (B) a report detailing why, upon further investigation, the contractor believes no breach has occurred; and

(2) Specify how the cost of any notification about, or investigation into, a confidential information breach is to be apportioned when the state contracting agency or contractor is the subject of such a breach.

(f) The notice required by subsection (b) of this section may be delayed (1) at the state contracting agency’s sole discretion based on the report and, if applicable, the plan provided, or (2) if a law enforcement agency or intelligence agency notifies the contractor that such notification would impede a criminal investigation or jeopardize homeland or national security. If notice is delayed pursuant to this subsection, notification shall be given as soon as reasonably feasible by the contractor to the applicable state contracting agency.

(g) The Attorney General may investigate any violation of this section. If the Attorney General finds that a contractor has violated or is violating any provision of this section, the Attorney General may bring a civil action in the superior court for the judicial district of Hartford under this section in the name of the state against such contractor. Nothing in this section shall be construed to create a private right of action.

(h) If the confidential information or personally identifiable information, as defined in 34 CFR 99.3, that has been subject to a confidential information breach consists of education records, the contractor may be subject to a five-year ban from receiving access to such information imposed by the State Department of Education.

(i) The requirements of this section shall be in addition to the requirements of section 36a-701b, and nothing in this section shall be construed to supersede a contractor’s obligations pursuant to the Health Insurance Portability and Accountability Act of 1996 P.L. 104-191 (HIPAA), the Family Educational Rights and Privacy Act of 1974, 20 USC 1232g, (FERPA) or any other applicable federal or state law.

(P.A. 15-142, S. 1.)

History: P.A. 15-142 effective July 1, 2015.



Section 4e-71 - Additional protections and alternate measures of security assurance for sharing of confidential information.

The Secretary of the Office of Policy and Management, or the secretary’s designee, may require additional protections or alternate measures of security assurance for any requirement of section 4e-70 where the facts and circumstances warrant such additional requirement or alternate measure after taking into consideration, among other factors, (1) the type of confidential information being shared, (2) the amount of confidential information being shared, (3) the purpose for which the information is being shared, and (4) the types of goods or services being contracted for.

(P.A. 15-142, S. 2.)

History: P.A. 15-142 effective July 1, 2015.









Title 5 - State Employees

Chapter 63 - State Employment (Repealed)

Section 5-1 to 5-93b - State employment.

Sections 5-1 to 5-93b, inclusive, are repealed.

(1967, P.A. 657, S. 1.)






Chapter 64 - Retirement (Repealed)

Section 5-94 to 5-141 - Retirement.

Sections 5-94 to 5-141, inclusive, are repealed.

(1961, P.A. 234, S. 34.)






Chapter 64a - State Employees’ Benefits and Protections

Section 5-141a - Reimbursement for use of automobile.

Section 5-141a is repealed.

(P.A. 74-242, S. 1, 4; P.A. 85-134, S. 2.)



Section 5-141b - Comptroller may issue statement of benefits.

The Comptroller may issue a statement to all state employees which shall include a summary of medical benefits, survivors' benefits and normal retirement benefits for each employee and a summary of general salary and other fringe benefit provisions.

(P.A. 74-336, S. 1; P.A. 75-519, S. 8, 12; P.A. 77-614, S. 66, 610; P.A. 13-247, S. 331.)

History: P.A. 75-519 substituted personnel commissioner for commissioner of personnel and administration and “may” for “shall”; P.A. 77-614 substituted commissioner of administrative services for personnel commissioner; P.A. 13-247 substituted “Comptroller” for “Commissioner of Administrative Services”, effective July 1, 2013.



Section 5-141c - Reimbursement of state employees for expenses incurred in the performance of their duties.

The Commissioner of Administrative Services, with the approval of the Secretary of the Office of Policy and Management, shall establish and implement regulations, in accordance with the provisions of chapter 54, for the reimbursement of state employees for expenses incurred in the performance of their duties, except to the extent that such reimbursement is otherwise provided in accordance with the provisions of chapter 67 or 68.

(P.A. 77-614, S. 75, 610; P.A. 85-134, S. 1; P.A. 13-247, S. 332.)

History: P.A. 85-134 provided that such regulations would not control whenever reimbursement is otherwise provided in accordance with chapter 67 or 68; P.A. 13-247 added reference to Ch. 54, effective July 1, 2013.



Section 5-141d - Indemnification of state officers and employees. Duties of Attorney General. Legal fees and costs. Enforcement action. Exceptions.

(a) The state shall save harmless and indemnify any state officer or employee, as defined in section 4-141, and any member of the Public Defender Services Commission from financial loss and expense arising out of any claim, demand, suit or judgment by reason of his alleged negligence or alleged deprivation of any person's civil rights or other act or omission resulting in damage or injury, if the officer, employee or member is found to have been acting in the discharge of his duties or within the scope of his employment and such act or omission is found not to have been wanton, reckless or malicious.

(b) The state, through the Attorney General, shall provide for the defense of any such state officer, employee or member in any civil action or proceeding in any state or federal court arising out of any alleged act, omission or deprivation which occurred or is alleged to have occurred while the officer, employee or member was acting in the discharge of his duties or in the scope of his employment, except that the state shall not be required to provide for such a defense whenever the Attorney General, based on his investigation of the facts and circumstances of the case, determines that it would be inappropriate to do so and he so notifies the officer, employee or member in writing.

(c) Legal fees and costs incurred as a result of the retention by any such officer, employee or member of an attorney to defend his interests in any such civil action or proceeding shall be borne by the state only in those cases where (1) the Attorney General has stated in writing to the officer, employee or member, pursuant to subsection (b) of this section, that the state will not provide an attorney to defend the interests of the officer, employee or member, and (2) the officer, employee or member is thereafter found to have acted in the discharge of his duties or in the scope of his employment, and not to have acted wantonly, recklessly or maliciously. Such legal fees and costs incurred by such officer, employee or member shall be paid to such officer, employee or member only after the final disposition of the suit, claim or demand and only in such amounts as shall be determined by the Attorney General to be reasonable. In determining whether such amounts are reasonable, the Attorney General may consider whether it was appropriate for a group of officers, employees or members to be represented by the same counsel.

(d) Such officer, employee or member may bring an action in the Superior Court against the state to enforce the provisions of this section.

(e) The provisions of this section shall not be applicable to any such officer, employee or member to the extent he has a right to indemnification under any other section of the general statutes.

(P.A. 83-464, S. 3, 5; P.A. 05-114, S. 3.)

History: P.A. 05-114 made technical changes in Subsec. (c), added new Subsec. (d) re Superior Court action to enforce section, redesignated existing Subsec. (d) as Subsec. (e) and made technical changes therein.

Cited. 221 C. 346. Plaintiffs in their role as foster parents were “employees” of the state as that form is used in section. 238 C. 146. Judgment creditors of state employee or officer are not within protected zone of interests; state's sovereign immunity from suit is not waived. 264 C. 538. Section waives state's immunity from liability but not from suit. 265 C. 350.

Subsec. (d):

Because Subsec. affects substantive rights and imposes new obligations on the state by waiving state's sovereign immunity and there is no indication of any legislative intent that it should be applied retroactively, it may be applied prospectively only. 100 CA 255.



Section 5-141e - Deduct-a-ride program for state employees.

The Comptroller may offer to qualified state employees the option to exclude from taxable wages and compensation, consistent with Section 132 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, employee commuting costs incurred through the use of (1) transportation in a commuter highway vehicle if such transportation is in connection with travel between the employee's residence and place of employment, (2) any transit pass, or (3) qualified parking, in an amount not to exceed the maximum level allowed by 26 USC 132(f)(2), as from time to time amended, and regulations adopted pursuant to said section. The Comptroller may contract with an administrator for the management of this program. For purposes of this section, “state employees” includes members of the General Assembly.

(P.A. 02-123, S. 1.)

History: P.A. 02-123 effective June 7, 2002.






Chapter 65 - Disability Compensation and Death Benefits

Section 5-142 - Disability compensation.

(a) If any member of the Division of State Police within the Department of Emergency Services and Public Protection or of any correctional institution, or any institution or facility of the Department of Mental Health and Addiction Services giving care and treatment to persons afflicted with a mental disorder or disease, or any institution for the care and treatment of persons afflicted with any mental defect, or any full-time enforcement officer of the Department of Energy and Environmental Protection, the Department of Motor Vehicles, the Department of Consumer Protection who carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, the Office of Adult Probation, the division within the Department of Administrative Services that carries out construction services or the Board of Pardons and Paroles, any probation officer for juveniles or any employee of any juvenile detention home, any member of the police or fire security force of The University of Connecticut, any member of the police or fire security force of Bradley International Airport, any member of the Office of State Capitol Police or any person appointed under section 29-18 as a special policeman for the State Capitol building and grounds and the Legislative Office Building and parking garage and related structures and facilities and other areas under the supervision and control of the Joint Committee on Legislative Management, the Chief State's Attorney, the Chief Public Defender, the Deputy Chief State's Attorney, the Deputy Chief Public Defender, any state's attorney, any assistant state's attorney or deputy assistant state's attorney, any public defender, assistant public defender or deputy assistant public defender, any chief inspector or inspector appointed under section 51-286 or any staff member or employee of the Division of Criminal Justice or of the Division of Public Defender Services, or any Judicial Department employee sustains any injury (1) while making an arrest or in the actual performance of such police duties or guard duties or fire duties or inspection duties, or prosecution or public defender or courthouse duties, or while attending or restraining an inmate of any such institution or as a result of being assaulted in the performance of such person's duty, or while responding to an emergency or code at a correctional institution, and (2) that is a direct result of the special hazards inherent in such duties, the state shall pay all necessary medical and hospital expenses resulting from such injury. If total incapacity results from such injury, such person shall be removed from the active payroll the first day of incapacity, exclusive of the day of injury, and placed on an inactive payroll. Such person shall continue to receive the full salary that such person was receiving at the time of injury subject to all salary benefits of active employees, including annual increments, and all salary adjustments, including salary deductions, required in the case of active employees, for a period of two hundred sixty weeks from the date of the beginning of such incapacity. Thereafter, such person shall be removed from the payroll and shall receive compensation at the rate of fifty per cent of the salary that such person was receiving at the expiration of said two hundred sixty weeks as long as such person remains so disabled, except that any such person who is a member of the Division of State Police within the Department of Emergency Services and Public Protection shall receive compensation at the rate of sixty-five per cent of such salary as long as such person remains so disabled. Such benefits shall be payable to a member of the Division of State Police after two hundred sixty weeks of disability only if the member elects in writing to receive such benefits in lieu of any benefits payable to the employee under the state employees retirement system. In the event that such disabled member of the Division of State Police elects the compensation provided under this subsection, no benefits shall be payable under chapter 568 or the state employees retirement system until the former of the employee's death or recovery from such disability. The provisions of section 31-293 shall apply to any such payments, and the state of Connecticut is authorized to bring an action or join in an action as provided by said section for reimbursement of moneys paid and which it is obligated to pay under the terms of this subsection. All other provisions of the workers' compensation law not inconsistent with this subsection, including the specific indemnities and provisions for hearing and appeal, shall be available to any such state employee or the dependents of such a deceased employee. All payments of compensation made to a state employee under this subsection shall be charged to the appropriation provided for compensation awards to state employees. On and after October 1, 1991, any full-time officer of the Department of Energy and Environmental Protection, the Department of Motor Vehicles, the Department of Consumer Protection who carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, the Office of Adult Probation, the division within the Department of Administrative Services that carries out construction services or the Board of Pardons and Paroles, any probation officer for juveniles or any employee of any juvenile detention home, the Chief State's Attorney, the Chief Public Defender, the Deputy Chief State's Attorney, the Deputy Chief Public Defender, any state's attorney, assistant state's attorney or deputy assistant state's attorney, any public defender, assistant public defender or deputy assistant public defender, any chief inspector or inspector appointed under section 51-286 or any staff member or employee of the Division of Criminal Justice or the Division of Public Defender Services, or any Judicial Department employee who sustains any injury in the course and scope of such person's employment shall be paid compensation in accordance with the provisions of section 5-143 and chapter 568, except, if such injury is sustained as a result of being assaulted in the performance of such person's duty, any such person shall be compensated pursuant to the provisions of this subsection.

(b) Each state employee who, during the performance of his duties, comes into contact with persons or animals afflicted with any communicable disease, or who comes into contact with any culture, collection or concentration of the organisms producing any communicable disease, or who is regularly exposed to the bacteria, germs, virus or other organisms, by whatever name called, producing any communicable disease, shall be given a physical examination semiannually by the state. If any such employee is found to be infected with any such disease, contracted while in the employ of the state and during the performance of such employee's duties, the state shall pay for all necessary medical and hospital expenses resulting from such disease and, if incapacity results, such employee shall be removed from the payroll the first day of incapacity and shall receive compensation at the rate of one-half the salary he was receiving at the time of infection. Such state employee may elect to receive, in addition to the benefits due him under this subsection, an amount which will result in his receiving his full salary or wages for the period of any accumulated sick leave, computed on an hourly basis, due him. Upon the expiration of such period of sick leave, the provisions of this subsection shall apply. All provisions of the workers' compensation law not inconsistent herewith, including the specific indemnities and provisions for hearing and appeal, shall be available to any such state employee or the dependents of such a deceased employee. All payments of compensation made to a state employee under this section shall be made from the fund designated “Compensation Awards to State Employees”. If a state employee has been disabled by tuberculosis at any time prior to his employment by the state or if on the first physical examination herein provided for he is found to have a tuberculous lesion, any subsequent disability from tuberculosis within five years of the commencement of such employment shall be presumed prima facie to be due to his previous infection and not to have been contracted in the course of such employment, even if such employment involved exposure to tuberculosis. In such case such state employee shall be removed from the payroll the first day of incapacity and the state shall not be liable for the payment of any resulting medical or hospital expenses or for the payment of compensation for loss of earnings of such disabled state employee.

(c) If a member of the Division of State Police within the Department of Emergency Services and Public Protection who is not subject to the federal Insurance Contributions Act for such employment becomes or became disabled on or after July 1, 1979, and (1) the disability is not compensable under the terms of subsection (a) of this section and he elects or elected to receive disability retirement benefits under the provisions of section 5-169 or 5-192p, or (2) he elects or elected to receive such disability retirement benefits in lieu of benefits otherwise available under subsection (a) of this section, the member shall be eligible to receive benefits under the provisions of subsection (d) of this section. Notwithstanding any provision of the general statutes, the benefits granted under subsection (d) of this section shall be deemed to be federal Social Security disability benefits for purposes of calculating the maximum benefits available under the provisions of section 5-169 or 5-192p. Any disability Social Security benefits payable to or on behalf of such member shall also be recognized for purposes of calculating such maximum benefits. For the purposes of this subsection, “disability” means any medically determinable injury or physical or mental impairment which permanently prevents the discharge of normal police functions by any member of the Division of State Police, provided the Commissioner of Emergency Services and Public Protection cannot find a suitable position within the agency for such member. The determination as to whether a member is so disabled shall be made by the board of physicians established under section 5-169. Notwithstanding any provisions to the contrary in section 5-169, the maximum benefit limitation as set forth in subdivisions (1) and (2) of subsection (g) of section 5-169 shall apply to any member receiving the new benefits provided by subsection (d) of this section.

(d) Commencing on May 8, 1984, or the date of disability, if later, each such disabled member of the Division of State Police within the Department of Emergency Services and Public Protection shall receive a monthly allowance payable by the state employees retirement system, as long as the member remains so disabled, as follows: (1) To a disabled member, a monthly allowance of three hundred dollars for such disabled member's lifetime; (2) if such disabled member is married, an additional monthly allowance of two hundred fifty dollars payable to the member and payable for the member's lifetime or until the spouse's divorce from the member; (3) if there are less than three dependent children, a monthly allowance of two hundred fifty dollars payable to the member for each child until each such child reaches the age of eighteen or until the child's marriage if such occurs earlier; (4) if there are three or more dependent children, a monthly allowance of five hundred and seventy-five dollars payable to the member but deemed to be divided equally among them. As each such dependent child reaches the age of eighteen years, or marries, if such occurs earlier, the child's share shall be deemed divided equally among the remaining surviving children, provided each child's share shall not exceed two hundred fifty dollars; when the shares payable on behalf of all but one of such dependent children have ceased, the disability benefit payable on behalf of the remaining child shall be two hundred fifty dollars. These benefits shall be integrated with the benefits of section 5-169 or 5-192p as if they were federal Social Security disability benefits in order to determine the maximum benefits payable to such disabled member. These benefits shall be subject to increases as provided in subsection (e) of this section. All benefits provided under this subsection shall be discontinued at the earlier of the member's recovery from disability or the member's death. If a disabled member dies, the survivor benefits provided under sections 5-146 to 5-150, inclusive, shall be payable.

(e) On January 1, 1985, and annually thereafter, up to and including January 1, 1988, the benefits then being provided under subsection (d) of this section to a disabled member of the Division of State Police within the Department of Emergency Services and Public Protection shall be increased by three per cent. Such increase shall not affect the initial level of benefits payable to a member who qualifies for such disability benefits under subsection (d) after the date of any increase under this subsection. Such benefits shall be deemed to be the cost-of-living provision of the federal Social Security disability law for purposes of calculating the maximum benefits available under the provisions of section 5-169 or 5-192p.

(1949 Rev., S. 419; 1949, 1951, 1953, 1955, S. 183d; 1949, 1953, S. 2131d; 1957, P.A. 251; March, 1958, P.A. 27, S. 35; 1959, P.A. 331; 1963, P.A. 298; February, 1965, P.A. 151; 1969, P.A. 175, S. 1; 730, S. 14; P.A. 73-122, S. 13, 27; 73-402; P.A. 76-111, S. 5; 76-436, S. 399, 681; P.A. 77-614, S. 69, 70, 165, 486, 610; P.A. 78-138, S. 1–3; 78-162, S. 1– 3; P.A. 79-376, S. 3; P.A. 80-34, S. 1, 2; 80-482, S. 4, 6, 170, 191, 345, 348; P.A. 83-13, S. 5; P.A. 84-48, S. 13, 17; P.A. 85-510, S. 2, 35; P.A. 87-496, S. 43, 110; P.A. 89-82, S. 7, 11; P.A. 91-339, S. 40; P.A. 95-195, S. 5, 83; 95-257, S. 11, 58; P.A. 96-219, S. 6; P.A. 01-208, S. 1, 3; P.A. 03-19, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146 (d); P.A. 04-169, S. 17; 04-189, S. 1; 04-234, S. 2; P.A. 05-288, S. 25; P.A. 06-196, S. 33; P.A. 11-51, S. 90, 134; 11-80, S. 1; P.A. 13-247, S. 216.)

History: 1959 act included employees at facilities of the mental health department; 1963 act amended Subsec. (b) to allow election to receive payments based on accumulated sick leave; 1965 act amended Subsec. (a) to specify members of both police and fire security force of university are included; 1969 acts substituted department of finance and control for state welfare department in Subsec. (a); P.A. 73-122 substituted department of environmental protection for state board of fisheries and game and division of criminal justice for any state's attorney's office and included the chief state's attorney, deputy chief state's attorney and prosecuting attorneys under provisions of section; P.A. 73-402 included members of Bradley airport police or fire security forces under provisions of section; P.A. 76-111 replaced “detective” with “chief inspector or inspector”; P.A. 76-436 deleted references to juvenile court and replaced reference to prosecuting attorneys with “assistant state's attorney or deputy assistant state's attorney”, effective July 1, 1978; P.A. 77-614 substituted department of administrative services for department of finance and control and, effective January 1, 1979, substituted division of liquor control within the department of business regulation for liquor control commission and division of state police within the department of public safety for state police department; P.A. 78-138 replaced adult probation commission with office of adult probation and included chief, deputy chief, assistant, deputy assistant and other public defenders and employees of the division of public defender services under provisions of section; P.A. 78-162 included judicial department employees and courthouse duties under provisions of section; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 80-34 included members of the office of capitol security and special policemen for capitol building and grounds under provisions of section; P.A. 80-482 deleted reference to department of business regulation and gave division of liquor control departmental status; P.A. 83-13 amended Subsec. (a) by changing “capitol security” to “state capitol security”; P.A. 84-48 included reference to special policemen for other areas under the supervision and control of the joint committee on legislative management; P.A. 85-510 made technical changes in Subsec. (a) and added provisions re disability compensation for members of the division of state police within the department of public safety and added Subsecs. (c) to (e), inclusive, re disability compensation for such members; P.A. 87-496 amended Subsec. (a) to substitute public works commissioner for administrative services commissioner; P.A. 89-82 expanded reference in Subsec. (a) to state capitol building and grounds to include legislative office building and parking garage and related structures and facilities and other areas under the supervision and control of the joint committee on legislative management; P.A. 91-339 amended Subsec. (a) by adding requirement that the injury is a direct result of the special hazards inherent in the employee's duties and provisions re compensation for certain injured state employees on and after October 1, 1991, and by deleting provisions re reimbursement for damaged personal property; P.A. 95-195 amended Subsec. (a) to replace member of the Department of Liquor Control with member of the Department of Consumer Protection who carries out the duties of Secs. 30-2 to 30-68m, inclusive, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-219 amended Subsec. (a) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 01-208 amended Subsec. (a) by adding “or while responding to an emergency or code at a correctional institution” in Subdiv. (1) and making technical changes for the purposes of gender neutrality; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (a), effective July 1, 2004; P.A. 05-288 made technical changes in Subsecs. (c) and (d), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety”, “Department of Public Safety” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, “Department of Emergency Services and Public Protection” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to replace references to “Department of Construction Services” with references to “division within the Department of Administrative Services that carries out construction services”, effective July 1, 2013.

See Sec. 5-161(f) re retirement contributions and credit for those receiving disability compensation.

See Sec. 29-4a re disability of member of Division of State Police resulting from hypertension or heart disease.

Reactivation of tuberculosis constituted contraction of disease within meaning of statute. 138 C. 620. Cited. 175 C. 424; 220 C. 721; 221 C. 29; Id., 41.

Cited. 16 CA 65.

Subsec. (a):

Special benefits conferred by section not an obstacle to greater recovery under Sec. 31-307. 220 C. 721. Recovery of either salary benefits under section or workers' compensation benefits, including right to receive concurrent employment benefits, under Sec. 31-310 discussed. Id., 739.

Only required that claimant be in actual performance of police or guard duties, not proof that duties were themselves hazardous. 16 CA 65. “Salary” limited to base salary excluding previously paid overtime, shift differential or maintenance allowance. 29 CA 559. Workers' compensation review board properly reversed decision of workers' compensation commissioner in determining that correction officer was neither restraining an inmate nor injured by a special hazard inherent in his guard duties when inmate stepped out of shower, slipped on floor, and grabbed the officer to break his fall. 67 CA 330. A special hazard inherent in the job, for purposes of satisfying Subsec., is a heightened danger or peril that sometimes arises in performing the enumerated jobs, other than the general hazard always present in those jobs, or present in events involving the general populace. 99 CA 808. Provision allowing disabled Judicial Department employees to collect their salaries for up to 5 years does not require payment once disability is overcome or confer authority to reinstate employee who fully recovers after being separated from state service pursuant to Sec. 5-244. 144 CA 299.



Section 5-142a - Injury or death of sheriff.

Any high sheriff, chief deputy sheriff, deputy sheriff or special deputy sheriff who suffers death, disability or injury, while in performance of any duty for which he is compensated by the state, shall, for the purposes of section 5-142 and chapter 568, be presumed to be an employee of the state and shall be compensated by the state in accordance with said section and chapter.

(1967, P.A. 660.)

Cited. 175 C. 424; 221 C. 41.



Section 5-143 - Applicability of Workers' Compensation Act. Additional sick leave compensation.

Each state employee who sustains an injury arising out of and in the course of his employment, except as provided in section 5-142, shall be paid compensation in accordance with the provisions of the Workers' Compensation Act. The injured state employee may elect to receive, in addition to the benefits due him as workers' compensation, an amount which will result in his receiving his full salary or wages for the period of any accumulated sick leave, computed on an hourly basis, due him. Upon expiration of such period of sick leave the provisions of the Workers' Compensation Act shall apply.

(1949 Rev., S. 420; 1951, S. 185d; 1961, P.A. 243, S. 1; P.A. 79-376, S. 4; P.A. 91-339, S. 41.)

History: 1961 act added provisions re payment of accumulated sick leave; P.A. 79-376 replaced “workmen's compensation” with “workers' compensation”; P.A. 91-339 deleted provision that employee incapacitated by injury shall receive his full salary or wages for the first seven days of the incapacity.

Cited. 175 C. 424; 185 C. 616; 220 C. 721.



Section 5-144 - Death benefits for state employees, state officers and members of General Assembly.

If any state employee, state officer or member of the General Assembly serving with compensation or remuneration sustains an injury while acting within the scope of his employment, which injury is not the result of his own wilful or wanton act, and dies as a result of such injury, and a spouse and a dependent child or children under eighteen years of age survive him, the Comptroller, upon the recommendation of the appointing authority, and with the approval of the Attorney General, shall draw his order on the Treasurer for the sum of one hundred thousand dollars, payable in equal monthly installments over a period of not less than ten years to such employee's or officer's or member's spouse, provided any such payments shall terminate on the death or remarriage of such spouse within said ten-year period, and the Comptroller, upon the recommendation of the appointing authority and with the approval of the Attorney General, shall also draw an order on the Treasurer for monthly payments of fifty dollars for each dependent child under eighteen years of age, payable to such spouse or the guardian of such child or children until such child or children reach eighteen years of age. If such employee or officer or member leaves a spouse and no child or children under eighteen years of age, the Comptroller, upon the recommendation of the appointing authority and with the approval of the Attorney General, shall draw an order on the Treasurer for the sum of fifty thousand dollars payable in equal monthly installments over a period of not less than ten years, to such spouse, provided any such payments shall terminate on the death or remarriage of such spouse within such ten-year period. If such employee or officer or member leaves no spouse and no child or children under eighteen years of age but leaves a parent or parents dependent upon him, the Comptroller, upon recommendation of the appointing authority and with the approval of the Attorney General, shall draw an order on the Treasurer for the sum of fifty thousand dollars, payable to such employee's or officer's or member's parent or parents in equal monthly installments over a period of not less than ten years, provided, on the death of one such parent, the surviving parent shall continue to receive the entire monthly payments under the provisions of this section and provided such payments shall cease on the death of both such parents during such ten-year period. As used in this section and section 5-145, the appointing authority for members of the General Assembly shall be the president pro tempore of the Senate and the speaker of the House of Representatives. The appointing authority for state officers shall be the Governor.

(1949 Rev., S. 421; 1953, 1955, S. 186d; November, 1955, S. N5; 1957, P.A., 122; February, 1965, P.A. 466; P.A. 98-263, S. 8, 21; June Sp. Sess. P.A. 99-2, S. 7, 72.)

History: 1965 act deleted requirement that parents be “solely” dependent on employees in order to be eligible to receive benefits; P.A. 98-263 expanded persons eligible for benefits to include survivors of state officers or members of the General Assembly, designated appointing authority for such officers or members and increased benefits payable to surviving spouse, dependent children and dependent parents over ten-year rather than five-year period, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998; June Sp. Sess. P.A. 99-2 added coverage for specified victims of homicide employed by a nonprofit organization contracting with the state and made technical changes, effective October 1, 1999, until October 1, 2000.

See Sec. 5-149 re cases where death benefits are not payable.

Covers injury involving heart attack only when it occurs within period of employment and when in some way it is causally connected to performance of duties of employment. 175 C. 424.



Section 5-145 - Notice of injury or death of state employee, state officer or member of General Assembly.

Each appointing authority shall notify the Commissioner of Administrative Services, who shall notify the Attorney General, of the injury, or death resulting from an injury, of any employee, state officer or member of the General Assembly serving with compensation or remuneration, which injury was incurred in the performance of his duties.

(1949 Rev., S. 360; P.A. 77-614, S. 66, 610; P.A. 98-263, S. 9, 21.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 98-263 expanded notification responsibilities of appointing authority to include injury or death of state officers or members of the General Assembly, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998.

Cited. 175 C. 424.



Section 5-145a - Hypertension or heart disease in certain university, aeronautics, State Capitol police, correction, mental health, criminal justice or hazardous duty personnel.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to a member of the security force or fire department of The University of Connecticut or the aeronautics operations of the Department of Transportation, or to a member of the Office of State Capitol Police or any person appointed under section 29-18 as a special policeman for the State Capitol building and grounds, the Legislative Office Building and parking garage and related structures and facilities, and other areas under the supervision and control of the Joint Committee on Legislative Management, or to state personnel engaged in guard or instructional duties in the Connecticut Correctional Institution, Somers, Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, John R. Manson Youth Institution, Cheshire, the York Correctional Institution, the Connecticut Correctional Center, Cheshire, or the community correctional centers, or to any employee of the Whiting Forensic Division with direct and substantial patient contact, or to any detective, chief inspector or inspector in the Division of Criminal Justice or chief detective, or to any state employee designated as a hazardous duty employee pursuant to an applicable collective bargaining agreement who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty and shall be compensable in accordance with the provisions of chapter 568, except that for the first three months of compensability the employee shall continue to receive the full salary which he was receiving at the time of injury in the manner provided by the provisions of section 5-142. Any such employee who began such service prior to June 28, 1985, and was not covered by the provisions of this section prior to said date shall not be required, for purposes of this section, to show proof that he successfully passed a physical examination on entry into such service.

(1963, P.A. 563; February, 1965, P.A. 189, S. 1; 1967, P.A. 803; 1969, P.A. 798; 1972, P.A. 71, S. 6; P.A. 77-614, S. 556, 610; P.A. 80-75, S. 1, 2; P.A. 83-13, S. 6; P.A. 84-48, S. 14, 17; P.A. 85-510, S. 14, 35; P.A. 86-186, S. 2; P.A. 87-282, S. 2; P.A. 89-82, S. 8, 11; P.A. 95-257, S. 20, 58; P.A. 96-219, S. 7; P.A. 15-14, S. 21.)

History: 1965 act added State Prison guards; 1967 act included Connecticut Reformatory guards; 1969 act included members of the aeronautics department and replaced “State Prison and Connecticut Reformatory” with references to Connecticut Correctional Institutions at Osborn and Cheshire and community correctional centers; 1972 act deleted reference to correctional institution at Osborn and included correctional institutions at Somers and Enfield; P.A. 77-614 deleted reference to separate aeronautics department, replacing it with reference to aeronautics operations of transportation department, effective January 1, 1979; P.A. 80-75 included members of office of capitol security and special policemen for capitol building and grounds; P.A. 83-13 changed reference to “capitol security” to “state capitol security”; P.A. 84-48 included reference to special policemen for other areas under the supervision and control of the joint committee on legislative management; P.A. 85-510 added personnel engaged in “instructional” duties in correctional facilities; added the Connecticut Correctional Institution, Niantic to such facilities; added employees of the Whiting Forensic Institute with direct and substantial patient contact, or any detective, chief inspector or inspector in the division of criminal justice or chief detective, or any state employee designated as a hazardous duty employee pursuant to a collective bargaining agreement; deleted provision that nothing herein shall be construed to affect the application of chapter 568 and substituted provision that disability or death shall be compensable in accordance with chapter 568, except that for the first three months of compensability the employee shall continue to receive the full salary he was receiving at the time of injury in the manner provided by Sec. 5-142 and added provision that any employee who began such service prior to June 28, 1985, and was not covered by this section prior to such date shall not be required to show proof that he passed a physical examination on entry into such service; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, added the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 89-82 expanded reference to state capitol building and grounds to include legislative office building and parking garage and related structures and facilities; P.A. 95-257 replaced “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 96-219 changed the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 15-14 made a technical change.



Section 5-145b - Hypertension or heart disease in motor vehicle inspectors.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to an inspector of vehicles for the Department of Motor Vehicles who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty. Nothing herein shall be construed to affect the provisions of chapter 568.

(1967, P.A. 899, S. 2.)

History: (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).

Cited. 175 C. 424.



Section 5-145c - Hypertension or heart disease in chief inspectors or inspectors in the Division of Criminal Justice.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to any chief inspector or inspector in the Division of Criminal Justice who had successfully passed a physical examination on entry into prior service in any state or municipal police department, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty as a chief inspector or inspector in the Division of Criminal Justice. Nothing herein shall be construed to affect the application of chapter 568 to such person.

(P.A. 73-275; P.A. 76-111, S. 6; P.A. 78-280, S. 11, 127.)

History: P.A. 76-111 and P.A. 78-280 replaced references to county detectives with “chief inspector or inspector” in the division of criminal justice.

Cited. 175 C. 424. Section provides rebuttable presumption of compensability, but does not, without further evidence, include heart disease or hypertension as an occupational disease pursuant to workers compensation law. 266 C. 728.



Section 5-146 - Allowances for survivors of members of Division of State Police. Cost-of-living allowance. Effect of collective bargaining agreements. Valuation of fund by Retirement Commission.

(a) If any member of the Division of State Police within the Department of Emergency Services and Public Protection in employment on June 21, 1961, who has elected survivors' benefits, or any state police officer who commenced employment subsequent to June 21, 1961, and who in either event was not subject to the federal Insurance Contributions Act for such employment, dies from any cause before retirement from state service, leaving a surviving spouse or dependent unmarried children under the age of eighteen years, there shall be paid survivors' allowances from the State Employees Retirement Fund on and after July 1, 1982, on the following basis: (1) To the surviving spouse, a monthly allowance of five hundred fifty dollars commencing immediately upon the death of such member of the Division of State Police within the Department of Emergency Services and Public Protection payable for the surviving spouse's lifetime; (2) if there are less than three surviving dependent children, a monthly allowance of two hundred fifty dollars per child payable to the surviving spouse or other guardian until each child reaches the age of eighteen or until the child's marriage if such occurs earlier; (3) if there are three or more surviving dependent children, a monthly allowance of five hundred seventy-five dollars to be divided equally among all the dependent children; as each such dependent child reaches the age of eighteen years, or marries, if such occurs earlier, that child's share shall be deemed divided equally among the remaining surviving children, provided each child's share shall not exceed two hundred fifty dollars; when the shares of all but one of such surviving children have ceased, the pension to the remaining surviving child shall be two hundred fifty dollars.

(b) On July 1, 2001, and on July first of each subsequent year, any person who is eligible for the survivors' allowance under subsection (a) of this section shall be entitled, in addition to such survivors' allowance, to an annual cost-of-living allowance which reflects the increase, if any, in the national consumer price index for urban wage earners and clerical workers for the previous twelve-month period, provided such cost-of-living allowance shall not exceed three per cent. Such cost-of-living allowance shall be computed on the basis of the combined survivors' allowance and cost-of-living allowances, if any, to which such person was entitled as of the June thirtieth immediately preceding.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, survivors' allowances may be paid from the State Employees Retirement Fund in such amounts and commencing on such dates as may conform to the terms of any prevailing collective bargaining agreement effective on or after July 1, 1979, between the state and the employees' representative for state police officers. If survivors' allowances are paid in conformance with any such agreement, each person eligible for survivors' benefits under the terms of this section shall be paid such allowances.

(d) The Retirement Commission shall, at least once every two years, prepare a valuation of the assets and liabilities of the fund with respect to the system of benefits provided by this section and sections 5-147 to 5-151, inclusive. Such valuation shall be prepared for the purpose of determining the cost of funding such system and the cost of funding such system on an actuarial reserve basis.

(1961, P.A. 537, S. 1; 1967, P.A. 532, S. 1; 643; 1972, P.A. 142, S. 1; P.A. 74-156, S. 1, 2; P.A. 78-361, S. 1, 2; P.A. 80-1, S. 1, 2; P.A. 82-273; P.A. 84-411, S. 1, 8; P.A. 85-510, S. 3, 35; P.A. 00-224; P.A. 08-64, S. 1; P.A. 11-51, S. 134.)

History: 1967 acts changed monthly allowance for widows from $100 to $150 and allowed payments to widows to resume upon their reaching age 55 only if they have not remarried, previous language implied that payments resumed at that age regardless of remarriage; 1972 act increased monthly allowance for widows to $175 and raised allowance for two or more dependent children from $150 to $175; P.A. 74-156 replaced “policeman” with “police officer” and “widow” with “spouse”, eliminated distinction between surviving spouse with children and one without and extended changed provisions to those receiving allowances under prior provisions; P.A. 78-361 increased allowance for surviving spouse to $275, changed lettered subdivisions to numbered ones and made new provisions effective with regard to those receiving allowances under prior provisions; P.A. 80-1 added Subsecs. (b) and (c); P.A. 82-273 amended Subsec. (b) to provide that changes in survivors' allowances effected by collective bargaining agreements shall apply to all persons eligible for benefits under section; P.A. 84-411 amended Subsec. (a) to increase monthly allowance payable to surviving spouse from $275 to $325; P.A. 85-510 amended Subsec. (a) by replacing “state police officer” with “member of the division of state police within the department of public safety” who was not subject to the Federal Insurance Contributions Act, increasing survivors' allowances for a surviving spouse and surviving dependent children, on and after July 1, 1982, deleting provision re allowance for a surviving spouse of a state police officer who died prior to July 1, 1977, and making technical changes; P.A. 00-224 inserted new Subsec. (b) to provide cost-of-living allowance and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 08-64 amended Subsec. (a)(1) by deleting “or until subsequent remarriage”; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.

Cited. 175 C. 424.



Section 5-147 - Payment of allowances of children.

The allowances for surviving dependent children shall be payable to the surviving widow or to the legal guardian, as the case may be.

(1961, P.A. 537, S. 2.)



Section 5-148 - Contributions.

Section 5-148 is repealed.

(1961, P.A. 537, S. 3; 1963, P.A. 484; 1967, P.A. 405; 532, S. 2; 1972, P.A. 142, S. 2; P.A. 85-510, S. 34, 35.)



Section 5-149 - State employee death benefits not payable, when.

If the death of a member of the Division of the State Police within the Department of Emergency Services and Public Protection occurred prior to July 1, 1982, the benefits otherwise payable under section 5-144 shall not be paid if survivor benefits are payable under section 5-146. If the death occurs on or after July 1, 1982, the benefits under section 5-144 and section 5-146 shall both be payable if the applicable requirements of each section are satisfied.

(1961, P.A. 537, S. 4; P.A. 77-614, S. 486, 610; P.A. 85-510, S. 4, 35; P.A. 11-51, S. 134.)

History: P.A. 77-614 substituted division of state police within the department of public safety for state police department, effective January 1, 1979; P.A. 85-510 entirely replaced prior provisions stating that benefits payable under Sec. 5-144 shall not be payable in the case of the death of any uniformed member of the division of state police who leaves survivors entitled to benefits under Secs. 5-146 to 5-151, inclusive, and substituted provisions re benefits payable with respect to members dying prior to July 1, 1982, and members dying on or after July 1, 1982; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 5-150 - Survivorship benefits for beneficiaries of members of Division of State Police.

The survivorship benefits of sections 5-146 to 5-151, inclusive, shall continue to apply to the beneficiaries of a member of the Division of State Police within the Department of Emergency Services and Public Protection who retired prior to July 1, 1982, provided such beneficiaries would have been entitled to such benefits had the retired member died on June 30, 1982. If such member retires on or after July 1, 1982, the survivorship benefits of section 5-146 to 5-151, inclusive, shall continue to apply to the beneficiaries of a member of the Division of State Police within the Department of Emergency Services and Public Protection, provided the member was not subject to the federal Insurance Contributions Act for such employment. No further contribution shall be required to provide such coverage. No spouse's benefits shall be payable unless the retired member was married to that spouse for at least one year prior to the member's death.

(1961, P.A. 537, S. 5; 1963, P.A. 299; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-510, S. 5, 35; P.A. 11-51, S. 134.)

History: 1963 act allowed participation of former department members retired from any state service; P.A. 77-614 and P.A. 78-303 made the state police a division within the department of public safety rather than an independent department, effective January 1, 1979; P.A. 85-510 entirely replaced prior provisions stating that survivorship benefits of Secs. 5-146 to 5-151, inclusive, shall apply to beneficiaries of any uniformed member of the division of state police who has elected survivors' benefits and who retires on or after June 21, 1961, without further contributions and that any member or former member retired with 25 years of state police service prior to said date may elect to accept survivorship benefits by contributing 1% of his monthly retirement allowance, not to exceed $48 annually; and substituted provisions re benefits payable with respect to a member who retired prior to July 1, 1982, and a member who retired on or after July 1, 1982, and required that no spouse's benefits shall be payable unless the retired member was married to that spouse for at least one year prior to the member's death; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 5-151 - Benefits for survivors of previously deceased police.

Any widow other than one who has received benefits under the provisions of section 5-144, and a dependent child or children of any state policeman or of a retired state policeman who would have been eligible for benefits under sections 5-146 to 5-151, inclusive, had said sections been in effect on June 1, 1944, or at any time subsequent thereto shall be entitled to such benefits on and after July 1, 1985, provided such eligibility still exists. The survivors' benefits paid in accordance with this section shall be certified by the Retirement Commission to the Comptroller, who shall draw his order on the Treasurer for payment of such allowances.

(1961, P.A. 537, S. 6; P.A. 85-511, S. 1, 3.)

History: P.A. 85-511 changed the date of retroactive applicability of Secs. 5-146 to 5-151, inclusive, from July 1, 1945, to June 1, 1944, for widows and dependents.






Chapter 66 - State Employees Retirement Act

Section 5-152 - Short title: State Employees Retirement Act.

This chapter is known and shall be cited as the “State Employees Retirement Act”.

(1961, P.A. 234, S. 1.)



Section 5-153 - Continuance from prior law.

The State Employees Retirement Commission and the state employees retirement system, as existing on September 30, 1961, shall be continued in accordance with and subject to the provisions of this chapter. Each person who was a member of the system on said date shall continue to be a member. All retirement salaries being paid on said date from the General Fund or the Retirement Fund shall continue to be paid from the General Fund or Retirement Fund, as the case may be. All service and contributions credited to a member for retirement purposes on said date shall remain credited.

(1961, P.A. 234, S. 2.)



Section 5-154 - Definitions.

For the purposes of this chapter:

(a) “Covered under Social Security” means, with regard to a state employee, that the state is required to make contributions for the employee under the Social Security Agreement;

(b) “Federal Insurance Contributions Act” means the chapter of the federal Internal Revenue Code officially cited by that name, 26 USC (IRC 1939) § 1400 et seq., 26 USC (IRC 1986) § 3100 et seq., as originally enacted and as amended from time to time;

(c) “For retirement purposes” means for the purposes of the state employees retirement system;

(d) “Member” means a member of the state employees retirement system;

(e) “Retirement Commission” means the State Employees Retirement Commission;

(f) “Retirement contributions” means contributions made by, or deducted from the salary of, a member in accordance with part III or part IV of this chapter;

(g) “Retirement system” means the state employees retirement system;

(h) “Salary” means (1) any payment, including longevity payments and payments for accrued vacation time under section 5-252, for state service made from a payroll submitted to the Comptroller; and (2) the cash value of maintenance furnished by the state; and (3) fees received from the state in whole or in part in lieu of or in addition to item (1) above and established to the satisfaction of the Retirement Commission, to the extent that the employee has made retirement contributions on such fees; and (4) compensation paid by the United States to state employees who are employees of the United States Purchasing and Finance Office; and (5) compensation paid to employees of the Connecticut Institute for Municipal Studies. Notwithstanding the provisions of section 5-208a, any state employee who is employed by more than one state agency during any week shall, for compensation earned on and after January 1, 1983, have all such compensation recognized for all purposes of the retirement program;

(i) “Social Security” means the Old Age and Survivors Insurance System under Title II of the Social Security Act;

(j) “Social Security Act” means the federal act officially cited by that name, 42 USC § 301 et seq., as originally enacted and as amended from time to time;

(k) “Social Security Agreement” means the agreement between the state and the Secretary of Health and Human Services, as modified from time to time, entered into under the terms of Section 218 of the Social Security Act;

(l) “State employee” means a person in state service, either appointive or elective;

(m) “State service” is service with the state, either appointive or elective, for which a salary is paid, subject to the following rules: (1) “State service” includes time lost from state service because of a disability incurred in the performance of state service; (2) “state service” includes service before September 1, 1939, of a member who began to make such member's retirement contributions before September 1, 1941, and has made contributions for all such member's salary received from September 1, 1939, to such member's retirement date; (3) “state service” includes service as a member of the General Assembly or as an employee of the General Assembly or either branch thereof, or of any officer or committee thereof; (4) “state service” excludes any month of otherwise eligible service on or after September 1, 1939, for which the full required retirement contribution, including any required interest thereon, has not been made by or for the member; (5) “state service” excludes all periods of otherwise eligible service before the date on which a member elects to receive a return of such member's retirement contributions, unless the member has thereafter returned such contributions with interest, as provided in subsection (a) of section 5-167; (6) “state service” includes a period equivalent to accrued vacation time for which payment is made under section 5-252; (7) any teacher, as defined in section 10-183b, in state service who is employed for a full academic year, equivalent to ten months' credited service, shall be deemed to be employed for the entire year. Any such teacher who has completed the work obligations of such teacher's appointment period and who retires after May first, but before September first, shall receive, upon retirement, credit for the entire appointment year and the remaining biweekly payments due for the entire appointment year, together with any amounts held back previously; (8) “state service” includes service as an employee of a state-aided institution as defined in section 5-175 and service as a vending stand operator as defined in section 5-175a; (9) “state service” includes service as an employee of the Connecticut Institute for Municipal Studies; (10) “state service” includes service on and after January 1, 1999, and on or before June 15, 2012, as an employee of the Capital City Economic Development Authority established by section 32-601; (11) “state service” includes service as an employee of the Capital Region Development Authority;

(n) “Year of state service” means any period of twelve consecutive calendar months of state service, but no month shall be counted in more than one such year;

(o) “Actuarial reserve basis” means a basis under which the liabilities of the retirement system are determined using actuarial assumptions, tables and methods and under which assets are accumulated under a program designed to achieve a balance between the accumulated assets and the liabilities of the system;

(p) “Funding” means the accumulation of assets in advance of the payment of retirement allowances in accordance with a definite actuarial program;

(q) “Normal cost” means the amount of contribution which the state is required to make into the retirement fund in order to meet the actuarial cost of current service;

(r) “Unfunded liability” means the actuarially determined value of the liability for service before the date of the actuarial valuation less the accumulated assets in the retirement fund;

(s) “Amortization of unfunded liabilities” means a systematic program of payment for the unfunded liabilities over a period of years in lieu of a payment in one sum;

(t) “Current service” means service rendered in the current fiscal year;

(u) “Alternate retirement program” means any retirement program authorized by the State Employees' Retirement Commission pursuant to subsection (c) of section 5-155a;

(v) “Participant” means eligible employees in higher education who elect to participate in an alternate retirement program.

A citation in this chapter to a specific provision of the Social Security Act or other federal law includes a citation, where appropriate, to the same or similar provision as appearing in prior or successor law.

(1957, P.A. 595, S. 1; 1958 Rev., S. 5-94; 1959, P.A. 131, S. 1; 615, S. 18; 1961, P.A. 234, S. 3; 1963, P.A. 483; 1967, P.A. 503; 657, S. 77; 1969, P.A. 658, S. 20, 21; 1971, P.A. 666, S. 1; P.A. 75-636, S. 2; P.A. 77-573, S. 20, 30; P.A. 82-218, S. 37, 46; P.A. 83-533, S. 2, 54; P.A. 84-411, S. 2, 8; 84-544, S. 2, 8; 84-546, S. 12, 173; P.A. 85-502, S. 5, 9; P.A. 87-484, S. 1, 10; P.A. 89-211, S. 4; P.A. 93-429, S. 4, 7; P.A. 99-241, S. 51, 66; P.A. 02-140, S. 4, 5; P.A. 12-147, S. 5.)

History: 1959 acts corrected reference to Social Security Act and provided effective date of coverage under social security for certain classes of employees; 1961 act restated provisions; 1963 act amended Subdiv. (m)(4) to substitute “month of ... service” for “period of ... service”; 1967 acts added Subsec. (n) defining “year of state service” and redefined “salary” to specifically include longevity payments; 1969 act redefined “salary” to include payments for accrued vacation time and added Subdiv. (6) under Subsec. (m) re accrued vacation time; 1971 act added Subsecs. (o) to (t), inclusive, defining “actuarial reserve basis”, “funding”, “normal cost”, “unfunded liability”, “amortization of unfunded liabilities” and “current service”; P.A. 75-636 added Subsecs. (u) and (v), defining “alternate retirement program” and “participant”; P.A. 77-573 replaced commission for higher education with board of higher education and replaced reference to repealed Sec. 10-324 with “subsection (d) of section 10-323e” in Subsec. (u); P.A. 82-218 substituted board of governors for board of higher education in Subdiv. (u) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-533 amended Subsec. (h) to require recognition of compensation earned by state employee employed by two or more state agencies for purposes of the retirement program and added Subsec. (m)(7) re retirement credit for teachers employed during a full academic year; P.A. 84-411 added Subsec. (m)(8) re employees of state-aided institutions and vending stand operators; P.A. 84-544 amended Subsec. (u) to delete reference to program authorized by “the board of higher education ... subject to approval by” the state employees' retirement commission; P.A. 84-546 essentially reiterated change enacted in P.A. 84-544 with slight difference in wording; P.A. 85-502 amended Subsec. (m)(3), defining “state service”, to include service as a member of the general assembly; P.A. 87-484 amended definition of “participant” to delete reference to persons employed on or after October 1, 1975; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-429 added Subsec. (h)(5) to include compensation paid to employees of the Connecticut Institute for Municipal Studies within the definition of “salary” and added Subsec. (m)(9) to include service as an employee of the institute within the definition of “state service”, effective July 1, 1993; P.A. 99-241 amended Subsec. (m) to make technical changes and to add employees of the Capital City Economic Development Authority, effective June 28, 1999, and applicable to calendar years commencing on or after January 1, 1999; P.A. 02-140 amended Subsecs. (h) and (m) by deleting reference to Sec. 1-135 and made a technical change in Subsec. (m), effective July 1, 2002; P.A. 12-147 amended Subsec. (m) to add service on or before June 15, 2012, in Subdiv. (10) and add Subdiv. (11) re service as employee of Capital Region Development Authority, effective June 15, 2012.

Cited. 218 C. 729; 234 C. 424; 238 C. 146.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.

Former statute cited. 17 CS 280.

Subsec. (m):

Appellate Court erred in adding dollar figure of plaintiffs' unused vacation time to their respective salaries for their final year of state service; Subsec. makes no distinction between meaning of “state service” for purpose of calculating length of service under Sec. 5-162(a) and for purpose of calculating base salary under Sec. 5-162(b)(2); had legislature intended for accrued vacation time to be treated as a credit to state service it would have expressed that intent explicitly. 284 C. 149.

Although by statute a period equivalent to accrued vacation time is included in definition of state service, that statute does not limit calculation of the salary that plaintiffs were entitled to have factored into their retirement income. 92 CA 712.



Section 5-155 - Retirement Commission.

Section 5-155 is repealed.

(1949 Rev., S. 381; September, 1957, P.A. 11, S. 13; 1958 Rev., S. 5-95; 1961, P.A. 234, S. 4; P.A. 73-346; P.A. 75-33; P.A. 77-236; P.A. 80-478, S. 1, 3; P.A. 83-533, S. 53, 54.)



Section 5-155a - Connecticut State Employees Retirement Commission. Membership. Powers and duties. Alternate retirement program. Regulations. Report by Treasurer. Claims process.

(a) Members. The general administration and responsibility for the proper operation of the state employees retirement system is vested in a single board of trustees to be known as the Connecticut State Employees Retirement Commission. Notwithstanding the provisions of section 4-9a, the Retirement Commission shall consist of the following: (1) The Treasurer or a designee, who shall be a nonvoting, ex-officio member; (2) the Comptroller or a designee, who shall be a nonvoting, ex-officio member; (3) six trustees representing employees who shall (A) be appointed by the bargaining agents in accordance with the provisions of applicable collective bargaining agreements, (B) serve three-year terms, and (C) not be members of the same bargaining unit; (4) six management trustees who shall (A) be members of the state employees retirement system, (B) serve three-year terms, and (C) be appointed by the Governor; (5) two actuarial trustees who shall (A) be enrolled actuaries and Fellows of the Society of Actuaries, (B) serve three-year terms, and (C) be appointed by the Governor. One actuarial trustee shall be nominated by the management trustees and one shall be nominated by the trustees representing employees; and (6) one neutral trustee who shall be chairman of the commission and who shall (A) be enrolled in the National Academy of Arbitrators, (B) serve a two-year term, and (C) be nominated by the employee and management trustees and appointed by the Governor. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. The trustees, with the exception of the chairman and the actuarial trustees, shall serve without compensation but shall be reimbursed in accordance with the standard travel regulations for all necessary expenses that they may incur through service on the commission. The chairman and the actuarial trustees shall be compensated at their normal and usual per diem fee, plus travel expenses, from the funds of the retirement system for each day of service to the commission. Each trustee shall, within ten days after appointment or election, take an oath of office that so far as it devolves upon the trustee, the trustee will diligently and honestly administer the affairs of the commission, and will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the state retirement system. Each trustee’s term shall begin from the date the trustee takes such an oath. The trustees shall appoint a representative from among the municipalities that have accepted the provisions of part II of chapter 113, who shall serve as a municipal liaison to the commission, at the commission’s pleasure and under such terms and conditions as the commission may prescribe. Each trustee shall be entitled to one vote on the commission. A majority of the commission shall constitute a quorum for the transaction of any business, the exercise of any power or the performance of any duty authorized or imposed by law. The State Employee Retirement Commission shall be within the Retirement Division of the office of the Comptroller for administrative purposes only. The Comptroller shall be the secretary of the commission and shall provide secretariat support to the commission.

(b) Meetings. The Retirement Commission shall meet at least monthly and shall report to the Governor as provided in section 4-60.

(c) Powers and duties. The Retirement Commission shall administer this retirement system, the municipal employees’ retirement system established by part II of chapter 113 and all other state retirement and pension plans except the Teachers’ Retirement Fund. The Retirement Commission shall have general supervision of the operation of the retirement system, shall conduct the business and activities of the system, in accordance with this chapter and applicable law and each trustee shall be a fiduciary with respect to the retirement system and its members. The Retirement Commission shall authorize the participation in an alternate retirement program by the eligible unclassified employees of the constituent units of the state system of higher education and the central office staff of the Board of Regents for Higher Education. Such program may be underwritten by a life insurance company licensed to do business in this state. In conducting the business of the system, including its oversight functions, the Retirement Commission shall act: (1) With the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims; (2) in accordance with strict fiduciary standards and responsibilities; and (3) in accordance with the provisions of the general statutes and applicable collective bargaining agreements.

(d) Social Security. The Retirement Commission shall act as agent for the state in all matters relating to the Social Security Agreement, except those matters set forth in parts four, nine and ten of said agreement. The Retirement Commission may make regulations as to maintaining membership under Social Security or conduct referenda as appropriate to secure Social Security coverage for state employees to the extent permitted by Section 218 of the Social Security Act.

(e) Regulations. The Retirement Commission may adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to carry out the provisions of this chapter and may establish rules and regulations which it deems necessary or desirable to facilitate the proper administration of the retirement system. Rules and regulations established by the commission shall be binding upon all parties dealing with the Retirement Commission and all persons claiming any benefits from the system provided that no regulation, rule, action or determination made or adopted by the Retirement Commission shall in any manner conflict or be inconsistent with any provision of an applicable current collective bargaining agreement in effect between any state employer and the unions representing employees.

(f) Allocation and delegation of fiduciary responsibilities. The Retirement Commission may, by resolution or regulation, allocate fiduciary responsibilities and various administrative duties to committees or subcommittees of the Retirement Commission, and may delegate such responsibilities and duties to other individuals as it deems appropriate or necessary in its sole discretion and consistent with this section.

(g) Hearings. The commission may hold hearings when deemed necessary in the performance of its duty. The hearings shall be governed by rules and regulations of the commission and the commission shall not be bound by technical rules of evidence.

(h) General counsel. The commission may hire a general counsel who shall serve at the pleasure of the commission, have offices in the Retirement Division and perform duties as directed by the commission. The commission may obtain such additional legal advice and assistance as it deems advisable.

(i) Reporting and disclosure. (1) All plans, descriptions and reports and all legal, financial and actuarial documents dealing with the general operations of the pension plan shall be available for inspection and copying by members and their representatives. The cost of any copying shall be borne by the member or representative, but shall not exceed twenty-five cents per page.

(2) Each year the State Treasurer shall publish and forward to the commission a consolidated report showing the fiscal transactions of the system for the preceding fiscal year, including gain or loss by category of security, a reconciliation of assets showing the progression of the fund from one year to the next, the amount of the accumulated cash and securities of the system and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. Assets shall be shown at book and market value and by type or term of investment. Gain or loss shall be reported by category of security type. This requirement shall be satisfied if an Internal Revenue Service form 5500 is completed and submitted to the commission provided that the information included therein is sufficient to allow the computation of the investment yield of the fund on an annual basis. Each member shall receive a summary plan description within ninety days of employment and at least once in every four years thereafter. The commission shall notify members of substantial statutory plan amendments, if any, within two hundred ten days after their effective date.

(3) Effective July 1, 1985, and annually thereafter, the commission shall provide each member with a statement that shows the individual’s vested benefits or the benefits the member may be entitled to on vesting and the date on which the member will be vested, shows the amount of the member’s accrued benefits, shows the name of the beneficiary, if any, of the member in case of death and shows the total amount of contributions paid by the member and the interest accrued, if any.

(j) Claims procedure. Any claim for a pension or any other benefit which may become available in accordance with the provisions of this chapter may be submitted to the commission provided it is submitted in writing. Any such claim will be reviewed and decided by the commission. The claimant shall be advised of the processing status of his claim upon reasonable request.

(k) Claims review and appeal procedure. If any claim is denied, a claimant may request that the decision be reviewed and reconsidered by the commission. Thereafter, any such case shall be decided as a contested case in accordance with chapter 54.

(P.A. 83-533, S. 3, 54; P.A. 84-544, S. 1, 8; 84-546, S. 128, 173; P.A. 85-510, S. 13, 35; 85-613, S. 17, 154; P.A. 86-348, S. 2, 8; P.A. 89-215, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 68, 130; P.A. 03-138, S. 1; P.A. 11-48, S. 285; 11-82, S. 5; P.A. 15-123, S. 3.)

History: P.A. 84-544 amended Subsec. (c) to replace provision allowing commission to authorize participation in an alternate retirement program with provision requiring commission to authorize participation in one of four alternate retirement programs, added provision requiring each such program to be structured to allow transfer of membership and funds to and from other such program, and added provision that no employee shall make more than one transfer between such programs; P.A. 84-546 substituted “department of higher education” for obsolete reference to “board of higher education” in Subsec. (c); P.A. 85-510 amended Subsec. (a) by deleting provisions for the nomination and election of two trustees representing employees and substituting provision for the appointment by bargaining agents in accordance with collective bargaining agreements of six trustees representing employees, by increasing the number of management trustees from two to six and made technical changes; P.A. 85-613 made technical changes in Subsec. (e); P.A. 86-348 amended Subsec. (c) to reduce number of alternate retirement programs from four to one and to delete provisions re transfer between such programs; P.A. 89-215 amended Subsec. (d) to clarify that retirement commission does not act as state’s agent in matters set forth in parts four, nine and ten of the Social Security agreement; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (k) by making technical change, effective July 1, 1994; P.A. 03-138 amended Subsec. (a) by adding provision requiring trustees to appoint a municipal liaison to the Retirement Commission and making technical changes for the purpose of gender neutrality, effective June 26, 2003; (Revisor’s note: In 2005 a reference in Subsec. (c) to “chapter 113, part II” was changed editorially by the Revisors to “part II of chapter 113”); pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (c), effective July 1, 2011; P.A. 11-82 amended Subsec. (a) to add new Subdiv. (1) re Treasurer as member of commission and to redesignate existing Subdivs. (1) to (4) as Subdivs. (2) to (5), effective July 1, 2011; P.A. 15-123 amended Subsec. (a) to move reference to Comptroller as nonvoting, ex-officio member to new Subdiv. (2), to redesignate existing Subdivs. (2) to (5) as Subdivs. (3) to (6) and to make technical changes, effective June 23, 2015.



Section 5-155b - Regulations re claims and contested cases.

The State Employees Retirement Commission shall adopt regulations, in accordance with the provisions of chapter 54, which establish the standards and criteria used by the commission (1) to review and reconsider decisions to deny claims submitted to the commission and (2) to decide contested cases.

(P.A. 91-328, S. 2, 5.)



Section 5-156 - Retirement fund. Contribution of participants in alternate retirement program.

(a) All member contributions and state appropriations shall be held in a separate retirement fund by the Treasurer, who may invest and reinvest as much of the fund as is not required for current disbursements in accordance with the provisions of part I of chapter 32.

(b) All participant contributions and state appropriations therefor shall be held in a separate account by the Treasurer and upon certification by the Comptroller shall be forwarded to the company underwriting an alternate retirement program in equal monthly installments. Expenditures from this account may exceed the appropriation to such account if such deficiency is due to anticipated reimbursements to the account and if such reimbursements are anticipated to be made within six months of such expenditures.

(c) The contribution of participants in an alternate retirement program shall be five per cent of salary. The employer contribution for such participants shall be determined from the table below and shall be paid to the separate retirement fund for alternate retirement programs for higher education personnel.

Fiscal Year
Beginning

Percentage To Be Paid
On Contributing Salaries

7-1-75

4.0%

7-1-76

4.4

7-1-77

4.8

7-1-78

5.2

7-1-79

5.6

7-1-80

6.0

7-1-81

6.4

7-1-82

6.8

7-1-83

7.2

7-1-84

7.6

7-1-85 and each year thereafter

8.0

(d) Transfer of appropriated amounts from the General Fund and the applicable special funds to the separate retirement fund for alternate retirement programs for higher education personnel shall be made in the month following the employee contribution.

(e) Any employee who elects or has elected to participate in an alternate retirement program, as defined in subsection (u) of section 5-154, may elect to receive a refund of all contributions made by him into the state employees retirement system in lieu of any pension benefits under said retirement system.

(1949 Rev., S. 387; 1953, S. 176d; 1957, P.A. 315; 349; 595, S. 6; 1958 Rev., S. 5-109, 5-115; 1961, P.A. 234, S. 5; 1967, P.A. 581, S. 1; 1969, P.A. 191, S. 1; 1971, P.A. 51; 662, S. 1; 666, S. 3; P.A. 75-636, S. 3; P.A. 78-341; P.A. 81-343, S. 3, 7; P.A. 83-533, S. 49, 54; P.A. 84-544, S. 3, 8; June Sp. Sess. P.A. 91-10, S. 2, 20.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1967 act provided graduated reductions in payments from fund from 50% of all payments in 1967 to 25% for biennium ending June 30, 1975; 1969 act permitted investment of fund in accordance with law governing trust fund investments; 1971 acts replaced “biennium” with “fiscal year” to reflect change to annual sessions and reduced maximum surplus transferable to retirement fund from $1,500,000 to $750,000 in Subsec. (b), deleted provision concerning investments in accordance with law governing investment of savings bank funds, deleted provisions concerning limits on payments out of fund and deleted Subsec. (b) concerning transfer of surplus into fund; P.A. 75-636 added new Subsecs. (b) to (d), inclusive, re alternate retirement program for higher education personnel; P.A. 78-341 added provisions in Subsec. (a) concerning contracts with life insurance companies; P.A. 81-343 repealed provision authorizing treasurer to contract with life insurance companies doing business in state re use of retirement fund to purchase pension funding contracts and contracts providing for participation in separate accounts or under which funds become part of company's general account; P.A. 83-533 added Subsec. (e) allowing refund of contributions to participants in alternate retirement programs; P.A. 84-544 amended section to refer to more than one alternate retirement program; June Sp. Sess. P.A. 91-10 added provision to Subsec. (b) authorizing expenditures from account to exceed appropriation if deficiency is due to reimbursements anticipated to be made within six months of such expenditures.

See Sec. 3-13c re definition of “trust fund”.



Section 5-156a - Funding of retirement system on actuarial reserve basis.

(a) The state employees retirement system shall be funded on an actuarial reserve basis. The Retirement Commission shall, on or before December first, annually certify to the General Assembly the amount necessary on the basis of an actuarial determination to gradually establish and subsequently maintain the retirement fund on such determined actuarial reserve basis, and make such other recommendations with regard to such fund and its administration as the commission deems appropriate. The Retirement Commission shall, at least once every two years, prepare a valuation of the assets and liabilities of the system. On the basis of each such valuation, it shall redetermine the normal rate of contribution and, until it is amortized, the unfunded past service liability. The General Assembly shall review the commission's recommendations and certification and shall appropriate to the retirement fund the amount certified by the Retirement Commission as necessary provided said certification is in compliance with this section at the time of certification, and the amount so certified shall not be reduced or used for other than the purposes of this section.

(b) The Retirement Commission shall determine on an actuarial basis (1) a normal rate of contribution which the state shall be required to make into the retirement fund in order to meet the actuarial cost of current service and (2) the unfunded past service liability. For the first sixteen years, the funding program for the actuarial reserve basis shall consist of the following percentages of the sum of normal cost and the amount required for a forty-year amortization of unfunded liabilities:

Fiscal Year
Beginning

Percentage to be paid of normal cost
plus full 40-year amortization
from the beginning of such fiscal year

7-1-71

30

7-1-72

35

7-1-73

40

7-1-74

45

7-1-75

45

7-1-76

50

7-1-77

55

7-1-78

60

7-1-79

65

7-1-80

70

7-1-81

75

7-1-82

80

7-1-83

85

7-1-84

90

7-1-85

95

7-1-86

100

7-1-87

100

7-1-88

100

provided said state payments shall not be reduced or diverted to any purpose other than the payment into the retirement fund until the foregoing schedule of payments has been completed and said fund is determined to be actuarially sound.

(c) Transfer of appropriated amounts from the General Fund to the retirement fund shall be made in equal monthly payments during the fiscal year.

(d) No act liberalizing the benefits of the plan shall be enacted by the General Assembly until the assembly has requested and received from the Retirement Commission a certification of the cost of such change under the actuarial funding basis adopted by section 5-154 and this section using full normal cost plus forty-year amortization.

(e) There shall be a valuation of the assets and liabilities of the system as of December 31, 1983, June 30, 1985, and June 30, 1986. The valuation of the assets and liabilities of the system as of December 31, 1983, shall reflect, to the greatest extent possible, any transfers made pursuant to section 5-158h and any service credits purchased by the date of the valuation.

(f) The same actuarial cost method and assumptions as were employed in determining the certification for the fiscal year beginning July 1, 1982, shall be utilized for the annual Retirement Commission certification of the amount necessary to fund the system prior to the December 31, 1983, valuation, but shall reflect the increases in percentage indicated in subsection (b) of this section. The certification resulting from the December 31, 1982, valuation shall not estimate or otherwise reflect the effect of any contractual changes to the retirement system approved by the General Assembly on June 30, 1982, and effective on October 1, 1982.

(g) For any appropriation based on an actuarial valuation undertaken on or after December 31, 1983, the Retirement Commission shall separately indicate the actuarial cost of current service for the members of tier II. Such current service cost for tier II members shall be one hundred per cent funded. All other funding shall be in accordance with the provisions of subsections (a) and (b) of this section.

(1971, P.A. 666, S. 2; 1972, P.A. 71, S. 2; P.A. 75-581, S. 4, 6; P.A. 76-233, S. 1, 2; P.A. 77-390, S. 5, 8; P.A. 78-367, S. 1, 3; P.A. 83-533, S. 4, 54; P.A. 85-422, S. 1, 2.)

History: 1972 act added “applicable special funds” to Subsec. (c); P.A. 75-581 changed timetable in Subsec. (b) regarding funding on actuarial reserve basis from 15 to 16 years; P.A. 76-233 forbade diverting or reducing funds pledged to establishing retirement fund on actuarial reserve basis; P.A. 77-390 deleted reference to applicable special funds in Subsec. (c); P.A. 78-367 amended Subsec. (a) to require valuation of assets and liabilities of system every two years rather than every three years as previously; P.A. 83-533 added Subsecs. (e), (f) and (g) concerning annual valuation of the system; P.A. 85-422 amended Subsec. (a) to change date for certification to general assembly of amount necessary to maintain fund on an actuarial reserve basis from March first to December first and amended Subsec. (e) to change dates for valuation of assets and liabilities of system from “December 31, 1983 and annually thereafter until December 31, 1986” to “December 31, 1983, June 30, 1985, and June 30, 1986”.



Section 5-156b - Employment of actuaries.

The Retirement Commission shall employ the services of one or more actuaries, each of which shall be an individual or firm having on its staff a fellow of the society of actuaries, to carry out the actuarial duties of sections 5-156, 5-156a and subsection (b) of section 5-168 and for such related purposes as the Retirement Commission deems advisable. The cost of such services shall be charged to the retirement fund. The actuary shall make such investigations of the mortality, service and compensation experience of the members of the system as the commission shall recommend and authorize, and on the basis of the investigations he shall recommend for adoption by the commission such tables and rates as are required. Having regard to the investigations and recommendations, the commission shall adopt such tables as it deems necessary and shall certify the rates of contribution necessary to fund the system. At least once in each five-year period, the actuary shall make actuarial investigations into the mortality, service and compensation experience of the members and beneficiaries of the system and shall, at least once in each two-year period, make a valuation of the assets and liabilities of the funds of the system. The commission, taking into account the results of such investigations and valuations, shall adopt for the system mortality, service and other tables as it deems necessary and shall certify the rates of annual contribution payable under the applicable provisions of this chapter.

(1971, P.A. 666, S. 5; P.A. 83-533, S. 5, 54.)

History: P.A. 83-533 amended section to specify duties of actuary and commission with respect to investigations, recommendations and valuations and adoption of tables by commission.



Section 5-156c - Erroneous payments; adjustment; waiver of repayment; regulations.

(a) Should any change or error in records result in any member or beneficiary receiving from any retirement system administered by the State Employees Retirement Commission more or less than he would have been entitled to receive had the records been correct, then upon discovery of any such error the Retirement Commission shall notify the member or beneficiary affected and correct the same, and as far as practicable shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, provided if such change or error results in any member or beneficiary receiving less than he would have been eligible to receive, such member or beneficiary may elect to have such benefit paid in a single payment.

(b) If a member or beneficiary has been overpaid through no fault of his own, and he could not reasonably have been expected to detect the error, the Retirement Commission may waive any repayment which it believes would cause hardship.

(c) The Retirement Commission shall adopt regulations in accordance with the provisions of chapter 54 establishing criteria for the waiver of repayment.

(P.A. 86-348, S. 1, 8.)



Section 5-156d - Mailing date for benefit checks.

The Retirement Division of the Comptroller's office shall mail retirement benefit checks not later than three business days prior to the date on which such checks are payable.

(P.A. 87-381, S. 2; 87-589, S. 38, 87.)

History: P.A. 87-589 made technical change, substituting “mail” for “post”.



Section 5-156e - Lump sum payment after audit to include interest.

Any lump sum payment to a retired member of the state employees retirement system which represents the difference between the preaudit benefit received by the member and the actual benefit to which the member is entitled shall include interest at the rate of five per cent per year from six months following the date of retirement to the date of such lump sum payment. The payment of such interest shall be made from the State Employees Retirement Fund.

(P.A. 91-328, S. 1, 5.)



Section 5-156f - Study re funding of past service liability. Additional contributions.

Section 5-156f is repealed, effective October 1, 2002.

(P.A. 92-205, S. 4, 5, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; S.A. 02-12, S. 1.)



Section 5-156g - Electronic direct deposit of pension payments.

Unless otherwise requested by the recipient, any pension payment made under (1) the retirement system administered by the Connecticut State Employees Retirement Commission pursuant to this chapter, or (2) an alternate retirement program authorized by said commission shall be made by electronic direct deposit to the recipient's account in a bank, Connecticut credit union or federal credit union that has agreed to accept such payment.

(P.A. 11-48, S. 35.)

History: P.A. 11-48 effective July 1, 2011.



Section 5-156h - Limitation on amount of retirement income for certain members not subject to terms of collective bargaining agreement.

(a) For the purposes of this section, “member”, “retirement system”, and “state employee” have the same meanings as provided in section 5-154.

(b) (1) Notwithstanding any provision of the general statutes, each state employee first hired by the state on or after July 1, 2016, who is a member of the state employees retirement system and whose state employment is not subject to the terms of a collective bargaining agreement, shall not be entitled to receive any retirement income in excess of one hundred twenty-five thousand dollars per year during the period for which such member receives retirement income, regardless of the years of vesting service or other requirements of such member's retirement plan such member has completed at the time of retirement.

(2) If such member's retirement income is calculated to be more than one hundred twenty-five thousand dollars per year at the time of the member's retirement, or if such member's retirement income after any cost-of-living adjustment becomes more than one hundred twenty-five thousand dollars per year, the amount of such member's retirement income shall be reduced to one hundred twenty-five thousand dollars per year, and such member shall not be entitled to any further cost-of-living adjustment.

(May Sp. Sess. P.A. 16-3, S. 61.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.



Section 5-157 - Retirement system–parts A and B.

(a) For purposes of the Social Security Agreement, the retirement system shall be divided into two parts, known as part A and part B. Part A shall consist of the positions of state employees, other than state police, who are members but who are not covered under Social Security. Part B shall consist of the positions of state employees who are members and who are covered under Social Security, in accordance with the Social Security Agreement.

(b) All state employees other than state police becoming members on and after October 1, 1961, shall be included under part B.

(c) The position of any part A member may, at his request, be transferred to part B, to the extent and in the manner permitted by Section 218 of the Social Security Act.

(d) The state police and employees of state-aided institutions are not covered under the Social Security Agreement and are not included under either part A or part B except as provided in section 5-158e.

(1957, P.A. 595, S. 2; September, 1957, P.A. 9, S. 1; 1958 Rev., S. 5-96; 1959, P.A. 131, S. 2; 1961, P.A. 234, S. 6; P.A. 80-407, S. 1, 4.)

History: 1959 act added Subsec. (c); 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 80-407 amended Subsec. (d) modifying exclusion of state police and employees of state-aided institutions by providing exception in accordance with Sec. 5-158e.



Section 5-158 - Social Security–special coverage rules.

(a) The following services of state employees in positions not covered by the retirement system and in positions covered by the retirement system but who are ineligible to be members shall not be covered under Social Security: (1) All services in any class or classes of (A) elective positions, (B) positions the compensation for which is on a fee basis, or (C) part-time positions; (2) agricultural labor and student service, to the fullest extent such noncoverage is permitted under Section 218 of the Social Security Act.

(b) To the extent permitted by Section 218 of the Social Security Act and not prohibited above, services of state employees in positions not covered by the retirement system and in positions covered by the retirement system but who are ineligible to be members shall be covered under Social Security. The services of any such ineligible employee shall continue to be covered under Social Security if he thereafter becomes eligible to be a member.

(c) A member who is covered under Social Security shall not lose his coverage, and a member who is not covered under Social Security shall not be denied coverage, solely because his position is also covered under another retirement system of this state or any subdivision thereof.

(d) The members of the Teachers' Retirement Association are not authorized to hold a referendum as described in Section 218(d)(3) or a vote as described in Section 318(d)(7) of the Social Security Act.

(e) An elective or other state employee, for whom membership in the retirement system is optional and who is not a member, shall be considered to be a member for the purpose of having him covered under Social Security, to the extent permitted by Section 218(d)(6)(E) and (F) of the Social Security Act.

(1957, P.A. 595, S. 4; September, 1957, P.A. 9, S. 4; March, 1958, P.A. 23, S. 1; 1958 Rev., S. 5-97; 1959, P.A. 131, S. 3; 1961, P.A. 234, S. 7; 442; P.A. 73-597, S. 2, 3.)

History: 1959 act added Subsec. (j); 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and deleted from Subsec. (a)(2) part-time positions; P.A. 73-597 deleted reference to service of emergency nature and included part-time positions under exclusion from social security coverage.

Cited. 210 C. 531.



Section 5-158a - Part A and B members may elect to participate in part A and Social Security.

Each state employee who is a member of the state employees retirement system, part A, or who is a member of the state employees retirement system, part B, or who becomes a member of either of the above systems, shall be eligible, as provided in subsection (a) of section 5-158b, to contribute and be a member of part A and participate in Social Security without diminution of his state retirement salary; provided such state employees, who are members of part A, as provided for, or as may be provided for, by federal-enabling legislation, may elect to join the Social Security System.

(1967, P.A. 637, S. 1.)



Section 5-158b - Payment by part B member for such participation after transfer from part A.

(a) Each state employee who is a member of the state employees retirement system, part B, and who elected to become a part B member after having been a part A member, shall, upon payment to the state employees retirement system of a sum computed by the State Employees Retirement Commission to be the equivalent of the amount he would have had to his credit in the retirement system but for his election to join part B, upon retirement, be entitled to a retirement salary computed as if his membership in part A had been continuous until the time of his retirement, provided he shall, from the date of his election to make such payment, contribute the same percentage of his salary to the retirement system as is provided in section 5-161 for members of the state retirement system not covered under Social Security and shall pay his required employee's Social Security contribution.

(b) The sum to be paid to the retirement system by a state employee under subsection (a) of this section shall be without interest and may be made in accordance with a payment schedule as may be established by the State Employees Retirement Commission.

(1967, P.A. 637, S. 2, 3; P.A. 05-288, S. 26.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 5-158c - Payment by part B member, without prior part A membership, for such participation.

Each state employee who became a member of the state employees retirement system, part B, without having first become a member of such system, part A, shall, upon payment of such sum to the retirement system, within the time and in the manner prescribed by the State Retirement Commission, as such commission shall determine to be equitable, but not in excess of five per cent of all salaries or wages received upon which such employee's retirement salary is to be based, be deemed a member of part A and receive upon retirement, in addition to any Social Security benefits, such retirement salary as said employee would be entitled to as a member of part A of the state employees retirement system.

(1967, P.A. 637, S. 6.)



Section 5-158d - Payment by part A member for such participation.

Each state employee who is a member of the state employees retirement system, part A, may, upon the enactment of and pursuant to federal-enabling legislation, elect to be covered by Social Security and, from the date of such election, he shall pay his required Social Security contribution. If the federal-enabling legislation shall allow such employee to be covered by Social Security retroactively, then, upon payment to the state employees retirement system by such employee of the amount required to be paid by him as an employee, the state shall take all the necessary steps and make all the necessary payments to the federal government to effectuate such Social Security coverage. The payment for retroactive coverage may be made in accordance with a payment schedule, without interest, as may be established by the State Employees Retirement Commission. Upon payment of all necessary contributions by such employee, upon retirement he shall be entitled to receive, in addition to any Social Security benefits, his full retirement salary as a member of part A of the state employees retirement system.

(1967, P.A. 637, S. 4.)



Section 5-158e - Transfer from part A to part B.

Each state employee who is a member of the state employees retirement system, part A, may, upon the enactment of and pursuant to federal-enabling legislation, elect to become a member of such retirement system, part B, and, from the date of such election, he shall pay his required Social Security contribution. If the federal-enabling legislation shall allow such employee to be covered by Social Security retroactively, such retroactive payment required to be paid by him as an employee shall be paid by the state to the federal government from the amount in the state employees retirement system standing to the credit of such employee and, if such amount is insufficient to make such payment, the deficiency shall be paid by such employee to the retirement system within the time and in the manner prescribed by the State Employees Retirement Commission. From the date of such election, provided any such deficiency has been paid, such employee shall be a part B member and be entitled, upon retirement, to the retirement benefits due to a member of the state employees retirement system, part B. Each member of the state employees retirement system who is employed by a state-aided institution, as defined in section 5-175, shall have an opportunity to elect to participate in part B of said system. Such election shall be made in the period between October 1, 1980, and December 31, 1980, in accordance with rules to be prescribed by the Retirement Commission.

(1967, P.A. 637, S. 5; P.A. 80-407, S. 2, 4.)

History: P.A. 80-407 provided opportunity for employees of state-aided institutions to participate in Part B of retirement system.

See Sec. 5-158h re transfers between parts A and B.



Section 5-158f - Election by new employees. Special option to nonmembers. Retirement system provisions not applicable to employees in federally funded positions.

Each new state employee who may be entitled to become eligible for membership in the state employees retirement system, part B, shall, at the time of commencement of his employment, elect (a) to become a member, when eligible, of the state employees retirement system, part B, integrated with Social Security, in which event he shall make all the payments required of such a part B employee and receive all the benefits of such a part B employee; or (b) to become a member, when eligible, of the state employees retirement system, part A, plus Social Security coverage, in which event he shall make all the payments required for Social Security and of such a part A employee and receive all the benefits of such part A and Social Security. Any such employee, who fails to make an election within six months after employment, shall be deemed to have elected to become a member of the state employees retirement system part B, pursuant to subdivision (a) of this section, unless such employee qualifies for, and has elected to become a member of, either the Teachers' Retirement Association in accordance with the provisions of subsection (g) of section 5-160 or an alternate retirement program as authorized by subsections (u) and (v) of section 5-154, section 5-156, this section and subsection (g) of section 5-160. No such election shall be changed after six months' employment except as provided in section 5-158b or 5-158c. Each employee not presently a member of the state employees retirement system shall have an opportunity to elect or reject membership in the period between October 1, 1973, and December 31, 1973, in accordance with rules to be prescribed by the State Employees Retirement Commission. The requirements of this section shall not apply to state employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(1967, P.A. 637, S. 7; 1971, P.A. 180, S. 1; P.A. 73-624; P.A. 75-636, S. 4; P.A. 77-390, S. 2, 8; P.A. 78-277, S. 1, 6; P.A. 85-613, S. 85, 154.)

History: 1971 act provided that employees who fail to elect a particular plan within six months of employment become members of Part B unless they become members of teachers' retirement association and that changes in plan not take place after six months except as provided in Sec. 5-158b or 5-158c; P.A. 73-624 allowed employees not then members to elect or reject membership between October 1 and December 31, 1973; P.A. 75-636 included reference to alternate retirement program for higher education personnel; P.A. 77-390 made technical correction; P.A. 78-277 excluded employees in positions partly or wholly funded by federal government in employment, job-training or work-experience programs; P.A. 85-613 made technical changes, deleting reference to Sec. 10-324(e).



Section 5-158g - Effect on options.

Each state employee who elects, under the provisions of sections 5-158a to 5-158f, inclusive, to contribute to both Social Security and full part A of the state employees retirement system and who has, in effect, an option providing for his spouse, under the State Employees Retirement Act, shall be allowed, upon written application to the Retirement Commission, prior to January 1, 1970, to cancel or reduce or retain such option and such option, if cancelled, shall be of no force or effect or shall have such effect as the reduced option provides. Upon the retirement of a member who has cancelled or reduced such option under the provisions of this section, his retirement salary shall be reduced by such amount or amounts, if any, as the Retirement Commission shall determine as the actuarial equivalent of the value of the protection for the amount of the retirement salary which would have been payable to the spouse if the member had died between (1) the first date on which the spouse would have been entitled to a retirement salary if the member had died on such date and (2) the date of cancellation, or to the value of the excess of such protection over that under the reduced option, as the case may be.

(1967, P.A. 637, S. 8; 1969, P.A. 542.)

History: 1969 act imposed January 1, 1970, deadline for cancelling or reducing spouse payment option and provided means to calculate reduction of retirement salary necessitated by cancelling or reducing the option.



Section 5-158h - Transfers between parts A and B.

(a) Notwithstanding any provisions of part III of this chapter to the contrary, each state employee or member who is covered under the state employees retirement system and also under Social Security shall have the right to determine whether to be retroactively covered under the full part A provision commonly referred to as “Plan C” or under the part B provision until the first of the month following three months after June 28, 1985. After such date, no employee may transfer between part A and part B. If a member terminates and is reemployed after such date, such member shall automatically be covered under whichever part he was covered at the time of the prior termination.

(b) If a member covered under part B elects to transfer to full part A prior to such date, the member shall notify the Retirement Commission no later than the first of the month following three months after June 28, 1985, on the form provided by it and shall pay in a lump sum the extra contributions that would have been payable, without interest, had such part A election been made as of his date of entry into the system. If such employee is financially unable to make such lump sum payment, the employee and the Retirement Commission may enter into a contract for payment of such amount in not more than one hundred thirty-one equal biweekly installments. Such installments shall include interest at five per cent a year, and the transfer to part A shall not be effective until all such installments have been paid. If a member severs employment for any reason before all such installments are paid, the balance outstanding shall be payable in a lump sum within ninety days or a longer period if approved by the Retirement Commission. If such amount is not paid, the member shall be entitled to the refund of prior installments, but without any additional interest.

(c) If a member covered under full part A provisions elects to transfer to part B prior to such date, the member shall notify the Retirement Commission no later than the first of the month following three months after June 28, 1985, on the form provided by it. Such member shall receive as a refund from the retirement fund, the contributions that had been paid by him, including any interest paid by such member, but excluding any other interest adjustment, beyond those that would have been payable had such part B election been made as of his date of entry into the system or January 1, 1956, whichever is later.

(d) If a member does not wish to change his coverage, no action on his part shall be required.

(P.A. 83-533, S. 6, 54; P.A. 85-510, S. 19, 35.)

History: P.A. 85-510 amended Subsec. (a) to extend deadline for determination re coverage under part A or part B from January 2, 1984, to the first of the month following three months after June 28, 1985, and amended Subsecs. (b) and (c) to extend deadline for notification of retirement commission from January 1, 1984, to the first of the month following three months after June 28, 1985.

See Sec. 5-158e re transfers from part A to part B.



Section 5-159 - Social Security contributions.

The Comptroller shall deduct from the salary of each state employee who is covered under Social Security, and the state shall contribute, the amount required of each under the federal Insurance Contributions Act. The Comptroller shall verify them in accordance with applicable federal regulations and shall forward such contributions to a financial institution qualified as a depositary for federal taxes or to the federal reserve bank.

(1957, P.A. 595, S. 4; September, 1957, P.A. 9, S. 4; March, 1958, P.A. 23, S. 1; 1958 Rev., S. 5-97; 1961, P.A. 234, S. 8; P.A. 89-215, S. 2, 3.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 89-215 made technical changes re handling of Social Security contributions and clarified that comptroller, rather than retirement commission, verifies contributions and forwards them to a qualified financial institution or to the federal reserve bank, rather than to the Secretary of the Treasury.



Section 5-159a - Social Security Agreement retroactive.

The Social Security Agreement as defined in section 5-154 shall be made retroactive to the extent permitted by the Social Security Act as defined in said section, but not prior to January 1, 1956. The state shall pay for its share of the retroactive Social Security contributions required therefor. Each employee shall be liable for his own share of the retroactive contributions. The share of each member shall be paid from his retirement account. Amounts paid on behalf of a member from his account for retroactive contributions shall be excluded in determining any amounts which may be refundable to such member, or to his beneficiary, in the event of his withdrawal from state service or death.

(1967, P.A. 504.)



Section 5-159b - Election of refunds by state employees in federally funded jobs.

State employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program may elect to receive a refund of their accumulated retirement contributions without interest.

(P.A. 78-277, S. 5, 6.)



Section 5-160 - Eligibility.

(a) Each state employee appointed to the classified service shall become a member on the first day of the pay period following the date he receives a permanent appointment in the classified service except that membership shall not be required of such employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(b) Each officer elected by the people and each appointee of such officer exempt from the classified service may elect to become a member, effective on the first day of the pay period following the date his election is received by the Retirement Commission.

(c) Except for such members as elected to remain or be reinstated as members of the state employees retirement system under section 5-166a, members of the judiciary eligible for retirement under the provisions of section 51-50 or 51-50a and members of the Teachers' Retirement Association not in state service are not eligible for membership in the state retirement system.

(d) Each other state employee appointed to a position exempt from the classified service, except positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program, shall become a member on the first day of the pay period following the date he has completed six months in such position, provided he has elected no other Connecticut retirement plan.

(e) Each person who has been in state service since September 1, 1939, and who is not a member may elect to become a member, effective on the first day of the pay period following the date his election is received by the Retirement Commission.

(f) A temporary, emergency or provisional employee may elect to become a member, effective on the first day of the pay period following the date his election is received by the Retirement Commission. At any time not later than the date six months after his membership becomes mandatory under subsection (a) or (d) of this section, such employee may elect to make retirement contributions for his salary received during the period, not in excess of twelve months, prior to the effective date of his membership, without interest. Such contributions shall be paid within six months after his membership becomes mandatory.

(g) Any teacher in state service required as a condition of his employment to hold an appropriate certificate of qualification issued by the State Board of Education under the provisions of section 10-145a and any teacher or professional staff member employed by the Board of Regents for Higher Education or any of the constituent units shall elect membership either in the retirement system or the teachers' retirement system subject to the provisions of section 10-183p, provided on or after October 1, 1975, any such employee who is appointed to a position which makes him eligible for membership in an alternate retirement program as authorized by subsections (u) and (v) of section 5-154, sections 5-156 and 5-158f and this subsection, and who elects such membership, shall not be required to become a member of the state employees retirement system or the Teachers' Retirement Association. Each such teacher shall be notified of the above option when he accepts his employment. If any such teacher shall not have made an election within one month after employment, he shall be deemed to have elected membership in the state employees retirement system. In the administration of this section, the board of trustees of the institution or unit employing the teacher and said board shall each perform, for the persons employed by it, the duties prescribed by chapter 167a for boards of education and the chief administrative officer of such institution, unit or board shall perform those prescribed in said chapter for the superintendent of schools.

(h) Transfers between the state employees and teachers' retirement systems will continue to be permitted until the first of the month following three months after June 28, 1985. Notwithstanding any other provisions of this chapter to the contrary, no transfers between the state employees retirement system, and either the Teachers' Retirement Association or an alternate retirement program shall be permitted after such date, except in the case of an employee who has had a bona fide change in employment. Such employee shall be eligible to transfer between systems only if such change is either (1) to a position where participation in the Teachers' Retirement Association or an alternate retirement program is permitted and such employee had not previously made such an election or (2) to a position where participation in the Teachers' Retirement Association or an alternate retirement program is not permitted and such employee was participating in one of those systems. Notwithstanding the provisions of section 5-175b, any such transferee shall receive credit for service rendered which is creditable in the system to which he is transferring as of June 28, 1985, upon payment of the required employee contributions plus required interest as provided in such system.

(i) Each state employee who first joins the state employees retirement system after January 1, 1984, shall have his eligibility and membership determined under part V of this chapter. A state employee who rejoins the state employees retirement system after January 1, 1984, shall become a member of tier II if section 5-192e so indicates; otherwise such employee shall become a member of tier I. Any state employee hired on or after July 1, 1982, and on or before July 1, 1984, shall be eligible to make a one-time election for membership in either the tier I or the tier II plan. Such election shall be made by January 2, 1984, or within ninety days after beginning such employment, or by the first of the month following three months after June 28, 1985, whichever is later. Any individual making such an election may receive credit for service on or after July 1, 1982, under terms utilized for other service credits.

(j) The provisions of this chapter shall apply to members of collective bargaining units subject to the terms of the collective bargaining pension agreement approved by the General Assembly on June 30, 1982, to members of collective bargaining units adopting such terms in other collective bargaining agreements and to members of the state employees retirement system who are excluded from collective bargaining and to whom such terms have been extended by administrative action. All other persons shall receive those benefits to which they are entitled under the provisions of this chapter, revision of 1958, revised to January 1, 1983.

(k) Notwithstanding the provisions of subsection (j) of this section, each state employee collective bargaining unit which has not accepted the terms of such pension agreement before July 7, 1983, shall have its dispute with the state employer over pension issues submitted to the American Arbitration Association for arbitration. The dispute shall be arbitrated by a single member of the association, selected in accordance with the standard procedures of the association. The arbitration proceeding shall be conducted in accordance with the standard procedures of the association which do not conflict with the provisions of this subsection. The arbitrator's decision shall be final and binding on both parties, except that the decision shall be submitted to the legislature for approval or rejection pursuant to the provisions of section 5-278 in the same manner as agreements are submitted under said section. Nothing in this subsection shall be construed to prohibit the arbitrator from endeavoring to mediate the dispute for which he has been selected. The parties may continue to negotiate the disputed pension issues and may reach an agreement at any time prior to the issuance of the arbitrator's decision. If such an agreement is reached, the arbitration proceedings shall terminate.

(1949 Rev., S. 389, 393; 1949, 1955, S. 157d; 1953, S. 160d; 1955, S. 159d; 1957, P.A. 602, S. 1; 1958 Rev., S. 5-110, 5-113, 5-114; 1961, P.A. 234, S. 9; 1963, P.A. 642, S. 88; 1967, P.A. 505; 786, S. 1; 1971, P.A. 297, S. 1; P.A. 73-538, S. 2, 3; P.A. 74-12, S. 2, 3; P.A. 75-636, S. 5; P.A. 77-390, S. 3, 8; 77-573, S. 21, 30; P.A. 78-208, S. 27, 35; 78-277, S. 2, 3, 6; P.A. 82-218, S. 37, 46; P.A. 83-533, S. 7, 54; P.A. 84-241, S. 2, 5; 84-544, S. 4, 8; 84-546, S. 129, 173; P.A. 85-510, S. 23, 35; P.A. 05-288, S. 27; P.A. 11-48, S. 272, 285.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act amended Subsec. (b) by deleting the words “of the state” after the words “Each officer”; 1967 acts changed provisions in Subsec. (f) for back contributions for period before attaining permanent statute so that election to claim credit and make payments for allowed period must be made within six months of time when membership becomes mandatory and included teachers and professional staff members employed by commission for higher education or its constituent units under provisions of Subsec. (g); 1971 act provided in Subsec. (g) that teachers not electing an option within one month of their employment automatically become members of state employees retirement system; P.A. 73-538 allowed members of judiciary and of teachers' retirement association option of remaining members of state employees retirement system under Subsec. (c); P.A. 74-12 amended Subsec. (c) to allow members of judiciary and teachers' retirement association to choose reinstatement in state employees retirement system; P.A. 75-636 amended Subsec. (g) to exempt members of alternate retirement program for higher education personnel from requirement of membership in state employees or teachers' retirement programs; P.A. 77-390 added exception to Subsec. (d); P.A. 77-573 replaced commission for higher education with board of higher education and replaced reference to repealed Sec. 10-324 with “subsection (d) of section 10-323e” in Subsec. (g); P.A. 78-208 replaced teachers' retirement association with teachers' retirement system and replaced references to repealed Sec. 10-175 and repealed chapter 167 with “section 10-183p” and “chapter 167a”; P.A. 78-277 amended Subsecs. (a) and (d) exempting employees in positions funded wholly or partly by federal government in employment, job-training or work experience programs from membership in retirement system; P.A. 82-218 substituted board of governors for board of higher education in Subsec. (g) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-533 added Subsecs. (h), (i), (j) and (k); P.A. 84-241 added “of higher education” to board's title; P.A. 84-544 amended Subsec. (h) to replace “the alternate retirement program” with “an alternate retirement program”; P.A. 84-546 made technical change to Subsec. (g) deleting reference to repealed Subsec. (d) of Sec. 10a-6; P.A. 85-510 amended Subsec. (h) to extend deadline for transfers between the state employees and teachers' retirement systems from October 1, 1984, to the first of the month following three months after June 28, 1985, and to add provision that notwithstanding Sec. 5-175b, any transferee shall receive credit for service rendered which is creditable in the system to which he is transferring as of June 28, 1985, upon payment of the required employee contributions plus interest and amended Subsec. (i) to extend hiring deadline for employees eligible to make a one-time election for membership in tier I or tier II from January 1, 1984, to July 1, 1984, and to extend deadline for making such election from January 2, 1984, or within 90 days after beginning such employment, to the first of the month following three months after June 28, 1985; P.A. 05-288 made a technical change in Subsec. (f), effective July 13, 2005; P.A. 11-48 amended Subsec. (g) to replace reference to Board of Governors of Higher Education or its constituent units with reference to Board of Regents for Higher Education or the constituent units, effective July 1, 2011.



Section 5-161 - Retirement contributions.

(a) Each member covered under Social Security shall make retirement contributions equal to: Two per cent on that portion of his salary on which the state is making contributions under the Social Security Agreement; plus five per cent on that portion of his salary in excess of the amount on which the state is making contributions.

(b) Each member not covered under Social Security shall make retirement contributions equal to five per cent of his salary, unless otherwise provided by the applicable collective bargaining agreement.

(c) A member's retirement contributions shall be deducted from his salary by the Comptroller except that contributions by a participant in an alternate retirement program, at the election of the participant, shall be made on a salary reduction basis in accordance with Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(d) The Comptroller shall inform any member so requesting of the total amount of his retirement contributions up to the preceding July first.

(e) Except as provided in subsection (c) of section 5-180, a member absent from state service without pay shall make no contributions during his absence.

(f) The state shall make no retirement contributions for and no retirement contributions shall be due from a member receiving workers' compensation or compensation under section 5-142, provided full retirement credit shall be allowed to such member for the period during which he is receiving such compensation.

(1949 Rev., S. 387, 390; 1957, P.A. 349; 595, S. 6; 1958 Rev., S. 5-109, 5-111; 1961, P.A. 234, S. 10; P.A. 77-234; P.A. 79-376, S. 5; P.A. 83-533, S. 52, 54; P.A. 85-510, S. 15, 35; P.A. 89-211, S. 5; P.A. 05-288, S. 28.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 77-234 amended Subsec. (f) deleting provision for payment of retirement contributions for member receiving workmen's compensation but granting retirement credit for period under workmen's compensation; P.A. 79-376 changed “workmen's” to “workers'” compensation; P.A. 83-533 amended Subsec. (c) to permit contributions of participant in an alternate retirement program to be made on a salary reduction basis; P.A. 85-510 amended Subsec. (b) requiring that each member not covered under Social Security shall make retirement contributions equal to 5% of his salary by adding “unless otherwise provided by the applicable collective bargaining agreement”; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 05-288 made a technical change in Subsec. (e), effective July 13, 2005.

Former section dealing with contributions found to have nothing to do with determination of eligibility. 10 CS 78; Id., 346.



Section 5-162 - Retirement date and retirement income.

(a) The retirement income for which a member is eligible shall be determined from his retirement date, years of state service and base salary, in accordance with the schedule in subsection (c) or (d) below, whichever is appropriate.

(b) As used in this section: (1) “Base salary” means the average annual regular salary, as defined in subsection (h) of section 5-154, received by a member for his three highest-paid years of state service, disregarding any general temporary reduction or any reduction or nonpayment for illness or other temporary absence; “retirement date” means the date on which a member is retired from state service; “Social Security earnings” means that portion of the member's base salary up to and including the sum of forty-eight hundred dollars on which the state made contributions under the Social Security Agreement, or would have made contributions had the member been covered under Social Security by the state during the years used in determining his base salary; “excess earnings” means that portion of the member's annual base salary in excess of his Social Security earnings, provided, if the member has no Social Security earnings because the state has made no Social Security contributions for him, his excess earnings shall equal his base salary. (2) Notwithstanding the provisions of subdivision (1) of this subsection, on and after January 1, 1984, “base salary” means the average covered earnings received by a member for his three highest-paid years of state service, disregarding any general temporary reduction or any reduction or nonpayment for illness or other absence which does not exceed ninety days; and “covered earnings” means the annual salary, as defined in subsection (h) of section 5-154, received by a member in a year, limited by one hundred thirty per cent of the average of the two previous years' covered earnings. The limit does not apply to earnings for calendar years before 1984 or for the first three full or partial years of employment. The Retirement Commission may adopt regulations in accordance with chapter 54 determining the procedure to be followed for a member who was not employed on a full-time basis for the entire two previous years used to develop such limit.

(c) Schedule 1–Twenty-five or more years of state service.

(1) Except as provided in section 5-163a, each member who has completed twenty-five or more years of state service shall be retired on his own application on the first day of the month named in the application, and on or after the member's fifty-fifth birthday.

(2) Each member who has completed twenty-five or more years of state service and has reached his seventieth birthday and who is in an appointive position shall continue in service and shall be retired on the first day of the month on or after his seventieth birthday, upon notice from the Retirement Commission to the member, to the executive head of his agency and the Comptroller.

(3) Each member referred to in subdivisions (1) and (2) of this subsection shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of (A) plus (B): (A) Twenty-five per cent of his Social Security earnings, plus fifty per cent of his excess earnings; (B) the number of years, if any, taken to completed months, of his state service in excess of twenty-five years multiplied by one per cent of his Social Security earnings, plus the number of such years multiplied by two per cent of his excess earnings.

(d) Schedule 2–Less than twenty-five years of state service.

(1) Except as provided in section 5-163a, each member who has completed less than twenty-five years of state service shall be retired on his own application, on the first day of the month following his application, if the member has completed ten years of state service and reached his fifty-fifth birthday.

(2) Each such member in an appointive position who has reached his seventieth birthday shall continue in service and shall be retired on the first day of the month on or after his seventieth birthday, upon notice from the Retirement Commission to the member, the executive head of his agency and the Comptroller.

(3) Each member referred to in subdivisions (1) and (2) of this subsection shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of (A) plus (B): (A) The number of years of his state service, taken to completed months, multiplied by the applicable percentage of his Social Security earnings determined from the table below for the appropriate age and years of state service; (B) the number of such years multiplied by the applicable percentage of his excess earnings determined from the table below for such age and years of service.

Age Of Member
On His
Retirement Date

Years
Of State
Service**

Percentage
Of Social Security
Earnings

Excess
Earnings

70 and over

5 and over*

1.25%

2.50%

65 to 70

10

1.00

2.00

64

10

.94

1.88

63

10

.88

1.76

62

10

.82

1.64

61

10

.76

1.52

60

10

.70

1.40

59

10

.65

1.30

58

10

.60

1.20

57

10

.56

1.12

56

10

.53

1.06

55

10

.50

1.00

*Not more than 20 years may be counted for this age and percentage group.

**Between the ages of fifty-five and sixty, the minimum service requirement is ten years of actual state service.

For each full year of service beyond ten, the percentage of Social Security earnings shall be increased by one-fifteenth of the difference between one and the percentage shown in the above table opposite the age of the retiring employee, and the percentage of excess earnings shall be increased by one-fifteenth of the difference between two and the percentage shown in the above table opposite the age of the retiring employee.

(e) Each retirement application shall be made to the Retirement Commission and, upon its approval, shall be forwarded to the Comptroller, who shall draw his orders upon the Treasurer for any amounts the applicant is entitled to receive.

(f) Pension contributions made by a member on any earnings excluded from his base salary when calculating the member's retirement income, pursuant to the maximum limitations on covered earnings in subsection (b) of this section, shall be refunded to the member by the Retirement Commission at the time of his retirement.

(1949 Rev., S. 382, 386; 1951, S. 150d; 1951, 1955, S. 152d; 1957, P.A. 595, S. 7, 8; 670, S. 1; 1958 Rev., S. 5-101, 5-105, 5-108; 1959, P.A. 396, S. 1, 2; 1961, P.A. 234, S. 11; 437; February, 1965, P.A. 107, S. 1, 2; 243; 1967, P.A. 637, S. 9, 10; 657, S. 78; P.A. 75-531, S. 1, 2, 6; P.A. 77-90; 77-390, S. 7, 8; P.A. 80-294, S. 1, 7; P.A. 83-533, S. 8, 54; P.A. 84-411, S. 3, 8; P.A. 85-510, S. 11, 35.)

History: 1959 act increased mandatory retirement age for woman from 65 to 70 and added subparagraph (1)(A) to Subdiv. (d); 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and amended definition of social security earnings in Subsec. (b) by adding “up to and including” the sum of $4,800; 1965 acts amended Subsec. (b) to redefine “base salary” to mean the average received for the three rather than the 5 highest-paid years of state service and amended Subsecs. (c)(2) and (d)(2) to specify members to “continue in service” after their seventieth birthday and be retired on the first day of the following month; 1967 acts added provision for increasing percentage of social security and excess earnings in calculating benefits for employees with more than 10 years' service and made provision retroactive in Subsec. (d) and amended Subsec. (b) to include longevity payments in definition of “base salary”; P.A. 75-531 amended Subsecs. (c) and (d) deleting all provisions making distinctions between men and women for retirement purposes; P.A. 77-90 omitted provision in Subsec. (c)(1) concerning retirement of member by virtue of application from agency head; P.A. 77-390 added note to table in Subsec. (d) allowing retirement between ages 55 and 60 with minimum of 10 years' actual full-time service as described in Sec. 5-166; P.A. 80-294 changed note deleting words “full-time” and “as described in section 5-166”; P.A. 83-533 amended Subsec. (b) by adding definition of “base salary” to be used on and after January 1, 1984; P.A. 84-411 amended Subsec. (d)(1) to change retirement age from 60 to 55; P.A. 85-510 added Subsec. (f) re refund of certain pension contributions.

See Sec. 5-154(h) re definition of “salary”.

See Sec. 5-162f re minimum monthly retirement income.

See Sec. 5-164a re retirement credit afforded reemployed retired employees.

See Sec. 5-173 re special service retirement credit rules concerning state police, certain correctional employees, etc.

See Sec. 5-188 re retirement salary of detectives.

What constitutes state service; service in foot guard, as voting machine commissioner and as trustee of state hospital may not be counted in determining years of service. 129 C. 266. Cited. 170 C. 668; 195 C. 405; 218 C. 729; 234 C. 424.

Cited. 2 CA 196; 34 CA 510; judgment reversed, see 234 C. 424. Full dollar value of accrued vacation and final longevity payments received by potential retiree in final year of state service should be added to “salary” received during such final year of state service for the purpose of calculating “base salary.” 92 CA 712.

Compensation has no bearing on right to retire; nothing in Subsec. (e) requires the exercise of discretion. 10 CS 78; Id., 346. No bearing on whether or not one is in state service; public utilities commissioner is in state service. Id. Former statute cited. 16 CS 197; 22 CS 97.

Subsec. (b):

Cited. 234 C. 411; Id., 424. Appellate Court erred in determining that accrued vacation time is not treated as state service in calculation of base salary under Subsec.; the dollar value of accrued vacation time benefits is not to be added directly to a retiree's final year salary for purpose of calculating base salary. 284 C. 149.



Section 5-162a - Biennial adjustment of salary of retired employees.

Section 5-162a is repealed.

(1967, P.A. 637, S. 11, 12; 1969, P.A. 661, S. 10.)



Section 5-162b - Cost of living adjustment for employees retired on or before June 30, 1975.

On July 1, 1978, and on July first of each subsequent year, each employee and the spouse of each deceased employee who had elected the husband and wife retirement income option, retired under the State Employees Retirement Act on or before June 30, 1975, shall be entitled, in addition to his original monthly retirement salary plus cost of living allowances from date of original retirement, to an additional five per cent cost of living monthly allowance computed on the basis of his combined monthly retirement salary and cost of living allowances, if any, to which he was entitled as of the June thirtieth immediately preceding. If on any July first, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than the cost of living allowance provided by this section, the cost of living allowance provided by this section shall be adjusted to reflect the change in such index provided such cost of living allowance shall not be less than three per cent.

(1969, P.A. 661, S. 5, 6, 8; P.A. 75-421, S. 1, 5; P.A. 78-228, S. 1, 8.)

History: P.A. 75-421 deleted Subsecs. (b) and (c) re cost of living allowance provisions commencing on July 1, 1969, and amended former Subsec. (a) to apply to July 1, 1975, and subsequent years, granting a 3% cost-of-living increase; P.A. 78-228 amended section to apply to July 1, 1978, and subsequent years, changed cost-of-living increase to 5% and provided for adjustments in increases geared to Consumer Price Index.



Section 5-162c - Annual adjustments in allowances to retired employees.

Section 5-162c is repealed.

(1969, P.A. 661, S. 7; P.A. 73-534, S. 1, 4; P.A. 75-421, S. 4, 5.)



Section 5-162d - Tier I cost of living allowance for members retiring on or after July 1, 1975.

(a) Each employee retiring on or after July 1, 1975, and prior to the effective date of the next collective bargaining agreement following July 1, 1978, which applies to such employee and the spouse of any such deceased employee who had elected the husband and wife retirement income option, shall be eligible for an annual five per cent cost of living allowance commencing on the first anniversary date following the completion of nine months in retirement. If on any subsequent applicable anniversary date, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than the cost of living allowance provided by this subsection, the cost of living allowance provided by this subsection shall be adjusted to reflect the change in such index provided such cost of living allowance shall not be less than three per cent.

(b) Each employee retiring on or after the effective date of the next collective bargaining agreement following July 1, 1978, which applies to such employee, and the spouse or contingent annuitant of any such deceased employee who had elected an optional form of retirement income, shall be eligible for an annual three per cent cost of living allowance commencing on the first anniversary date following the completion of nine months in retirement and any additional cost of living allowance which may be obtained under the terms of a collective bargaining agreement.

(c) Each employee who is not included in any collective bargaining unit and who retires after July 1, 1980, and the spouse or contingent annuitant of any such deceased employee who had elected an optional form of retirement income, shall be eligible for an annual three per cent cost of living allowance commencing on the first anniversary date following the completion of nine months in retirement. Cost of living allowances provided under subsections (a), (b), and (c) of this section shall be computed on the basis of the retirement allowance to which the employee was entitled on the day preceding his latest anniversary date. Anniversary date means the first day of January or the first day of July following completion of nine months after the effective date of retirement.

(d) Each spouse or contingent annuitant of a deceased member who is receiving income under section 5-165 or section 5-165a shall be eligible for an annual three per cent cost of living allowance unless the spouse or contingent annuitant is receiving a six per cent cost of living allowance as provided in section 5-162h.

(1969, P.A. 661, S. 9; P.A. 73-534, S. 2, 4; P.A. 75-421, S. 2, 5; P.A. 78-228, S. 2, 8; P.A. 79-631, S. 27, 111; P.A. 80-129, S. 1, 2; P.A. 83-533, S. 46, 54.)

History: P.A. 73-534 changed eligibility for cost-of-living allowances to date of retirement, omitting 36-month waiting period and requirement that allowances commence on July first in the first-succeeding odd-numbered year, effective July 1, 1974; P.A. 75-421 made provisions of section applicable to retirements on or after July 1, 1975, changed eligibility to January first or July first after 9 months of retirement and specified rate to be 3% annually; P.A. 78-228 added qualifier concerning retirements before collective bargaining agreements which might exist after July 1, 1978, raised rate to 5% annually, made cost-of-living allowance subject to adjustment according to Consumer Price Index and added Subsec. (b) concerning retirements subject to collective bargaining agreements after July 1, 1978; P.A. 79-631 made technical changes; P.A. 80-129 added Subsec. (c) concerning cost-of-living allowances for retirees not covered by collective bargaining; P.A. 83-533 amended section to include reference to contingent annuitants and added Subsec. (d).



Section 5-162e - Cost of living adjustment.

Section 5-162e is repealed.

(S.A. 74-31, S. 15, 22; P.A. 74-338, S. 90, 94; P.A. 75-421, S. 4, 5.)



Section 5-162f - Minimum monthly retirement income.

On or after October 1, 1982, each retired member who (1) has completed twenty-five years of state service in accordance with subsection (c) of section 5-162, (2) has completed twenty years of hazardous duty service described in section 5-173, or (3) is receiving retirement income under section 5-173 or 5-188, shall receive a minimum monthly retirement income of eight hundred thirty-three dollars and thirty-four cents, less any reduction for any option under section 5-165, or any actuarial reduction under subsection (c) of section 5-163, or both. Such minimum monthly benefit, for members already retired, shall be determined after the application of any cost-of-living adjustments under sections 5-162b, 5-162d and 5-162h. Such minimum shall also apply to a member who has completed twenty-five years of state service who terminates prior to being eligible for immediate retirement benefits, but this provision shall not result in an earlier commencement of benefits than would otherwise apply.

(P.A. 77-592, S. 1, 2; P.A. 83-533, S. 10, 54; P.A. 00-192, S. 99, 102.)

History: P.A. 83-533 amended section to provide for redetermination of minimum monthly retirement income; P.A. 00-192 inserted Subdiv. (1) designator, added Subdiv. (2) re hazardous duty service, inserted Subdiv. (3) designator and increased minimum monthly retirement income from $300 to $833.34, effective May 26, 2000.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-162g - Part-time employees; eligibility; computation of benefits.

(a) For purposes of determining eligibility for retirement benefits for part-time employees under subsection (d) of section 5-162 and subsection (d) of section 5-163a, a member's part-time service shall be treated as full-time service.

(b) For purposes of computing the retirement benefit payable to a member whose service consists solely of part-time service without variation in the number of hours worked during all periods of his state service, such member's service shall be treated as full-time service.

(c) For purposes of computing the retirement benefit payable to a member whose service consists of part-time and full-time service or whose service consists of part-time service rendered in different proportions to a full-time schedule, such member's years of service and average salary shall be proportionately adjusted to produce a retirement benefit equivalent to that payable if his service had been rendered at an unvarying rate.

(P.A. 80-294, S. 5, 7.)

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-162h - Cost of living adjustment.

(a) Notwithstanding the provisions of sections 5-162b and 5-162d, on and after October 1, 1982, the cost-of-living allowance increase for members or their beneficiaries who are receiving benefits under the provisions of tier I shall be up to six per cent if and only if (1) the member was not covered by Social Security for at least half of the period of his state service and (2) the person receiving benefits, either the member, his spouse, or contingent annuitant, has attained age sixty-two provided any member who retired on or after October 1, 1982, and who exercised the option under an applicable collective bargaining agreement to transfer out of part A, without Social Security coverage, and to be covered retroactively under part B, without Social Security coverage, shall be eligible for the cost-of-living adjustment provided in section 5-162d. If on any applicable anniversary date, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than such six per cent, the cost-of-living allowance increase shall be equal to the percentage change in such index, provided such cost-of-living allowance increase shall not be less than three per cent.

(b) (1) If an actuarial surplus exists for the system, the Retirement Commission may elect to increase benefits of some or all retired employees, provided the granting of such increase is consistent with the commission's fiduciary obligation to the members of the system as specified in section 5-155a. The procedures in subdivisions (2) and (3) of this subsection shall be used to determine whether an actuarial surplus exists. Any such increase shall be in addition to any other cost-of-living increases automatically provided to retired employees. The lump sum actuarial value of any such increase shall in no event be greater than the difference between the actual unfunded past service liability as determined pursuant to subdivision (3) of this subsection on the appropriate June thirtieth and the expected unfunded past service liability as determined by the table developed pursuant to subdivision (2) of this subsection for that same June thirtieth.

(2) As part of the December 31, 1983, valuation of the system, the system's actuary shall develop a table of the expected unfunded past service liability for the plan as of each June thirtieth, beginning with June 30, 1984, and ending with June 30, 2026. The table shall be based on the unfunded past service liability generated by the valuation and shall reflect the fact that less than one hundred per cent of the normal cost and full forty-year amortization will be paid into the system prior to July 1, 1986. Such table shall not be adjusted in future years, except to the extent necessary to reflect changes in actuarial assumptions or actuarial cost methods approved by the Retirement Commission. Such table shall be used to determine whether an actuarial surplus exists in the system.

(3) Within six months after each June thirtieth commencing with June 30, 1984, the Retirement Commission shall determine whether the retirement fund had an actuarial surplus for the completed year. Such surplus shall be deemed to exist if, and only if, the following three criteria are all met:

(A) The investment return on the fund has exceeded the interest rate assumption employed for regular valuation purposes by the fund. The investment return for the fund shall be calculated by the following formula:

Where

A is the market value of the fund, including any due but unpaid contribution, as of the first day of the fiscal year;

B is the market value of the fund, including any due but unpaid contribution, as of the last day of the fiscal year; and

I is the market value return of the fund, which shall be equal to B reduced by A, but increased by the total amount of benefits and expenses paid from the fund during the year, and decreased by the total amount of employer and employee contributions for that year, whether or not paid;

(B) The market value of the system's assets as of the appropriate June thirtieth was greater than fifty per cent of the sum of (i) the liability for retired members and their beneficiaries; (ii) the liability for former members entitled to a deferred vested benefit; and (iii) the then current value of employee contributions, plus interest, for active members. In determining such liabilities, the fund's actuary shall recognize future cost-of-living adjustments provided under tier I and tier II and shall employ the actuarial assumptions utilized for regular valuation purposes. The actuary may utilize reasonable estimates to make such calculations; and

(C) The actual unfunded past service liability of the system as of the appropriate June thirtieth was less than the expected unfunded past service liability as indicated by the table developed pursuant to subdivision (2) of this subsection for the June thirtieth five years later. In determining the actual unfunded past service liability, the actuary shall employ the actuarial assumptions and procedures utilized for the last regular valuation. The actuary may utilize reasonable estimates to make such calculations.

(P.A. 83-533, S. 9, 54; P.A. 85-510, S. 6, 35.)

History: P.A. 85-510 amended Subsec. (a) to provide that the cost-of-living allowance under tier I shall be “up to” 6%, instead of 6%, and to provide that any member who retired on or after October 1, 1982, and who exercised the option under a collective bargaining agreement to transfer out of part A, without Social Security coverage, and to be covered retroactively under part B, without such coverage, shall be eligible for the cost-of-living adjustment provided in Sec. 5-162d.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-163 - Early retirement.

(a)(1) Each member who retires or who has been retired under the retirement system before attaining full retirement age under the Social Security Act, as amended from time to time, shall receive additional temporary monthly retirement income payable until such member reaches full retirement age under said Social Security Act or, if earlier, the date on which such member would be eligible for a Social Security disability insurance benefit. (2) The amount of such temporary income shall be determined by the Retirement Commission so that the total retirement income payable to the member during the temporary period shall equal that payable under the provisions of the retirement system in effect immediately before February 21, 1958, modified to the extent that the three highest-paid years rather than the five highest-paid years shall be used in determining the retirement income.

(b) If the Retirement Commission finds, for a member who became a state employee on or before February 21, 1958, that the total of his monthly retirement income and the Social Security benefit he is entitled to receive resulting from state service at retirement is less than the retirement salary he would have received under the provisions of the retirement system in effect immediately before February 21, 1958, modified to the extent that the three highest-paid years rather than the five highest-paid years shall be used in determining the retirement income, then the Retirement Commission shall increase his monthly retirement income accordingly during the period when such lower total applies.

(c) Except as provided in section 5-163a, a member whose state service is terminated because of economy, lack of work, abolition of his position or lack of reappointment to a position in the unclassified service, or who, being an Army or Air National Guard technician in the Military Department, is dismissed by reason of separation from the National Guard because of age, after he has completed twenty-five years of state service but before he has reached his fifty-fifth birthday, shall be entitled to a retirement income. The amount of each monthly payment shall be determined from subsection (c) of section 5-162, if the member elects the first day of the month on or after such birthday as his retirement date; and shall be the actuarial equivalent of such amount, as determined by the Retirement Commission, if the member elects the first day of the month on or after his termination date as his retirement date.

(1949 Rev., S. 392; 1951, S. 158d; 1957, P.A. 595, S. 9; 1958 Rev., S. 5-99, 5-112; 1961, P.A. 234, S. 12; 433; 456; 1963, P.A. 515; February, 1965, P.A. 318, S. 1; 1967, P.A. 603; P.A. 75-531, S. 3, 6; P.A. 92-226, S. 19, 28; P.A. 07-211, S. 1.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and amended Subsec. (b) by changing “became a member” to “became a state employee” and added provisions re army and air national guard technicians in Subsec. (c); 1963 act amended Subsec. (a)(1) to provide that additional temporary benefits are payable until the member “reaches sixty-five years of age” instead of until “the earliest date at which he would be” eligible for old age benefits; 1965 act amended Subsec. (a)(1) to change qualification from retirement before the member “is eligible for an old age benefit under social security” to before he “has attained sixty-five years of age”; 1967 act changed basis for determining retirement income from five highest paid years to three highest paid years for those retiring under system provisions in effect before February 21, 1958; P.A. 75-531 amended Subsec. (c) to provide exception to provisions of Subsec. and deleted language making distinctions between men and women for retirement purposes; P.A. 92-226 amended Subsec. (c) to include termination of state service because of lack of reappointment to a position in the unclassified service; P.A. 07-211 amended Subsec. (a)(1) by changing date on which temporary monthly retirement income terminates from date on which member attains 65 years of age to date on which member attains full retirement age under Social Security Act and by making technical changes.

Cited. 195 C. 405.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-163a - Eligibility for retirement prior to June 30, 1980. Retirement income.

(a) Any member who has completed twenty-five years of state service and has reached the age of fifty prior to June 30, 1980, may elect to be retired on the first day of the month following such application and receive retirement benefits in accordance with the provisions of subdivision (3) of subsection (c) of section 5-162, provided such member so elects prior to June 30, 1980.

(b) Any member who has completed at least ten but less than twenty-five years of state service and reached the age of fifty-five prior to June 30, 1980, may elect to be retired on the first day of the month following his application and receive retirement benefits in accordance with subsection (d) of this section, provided such member so elects prior to June 30, 1980.

(c) Any member who has completed at least five but less than ten years of state service and has reached the age of sixty-five prior to June 30, 1980, may elect to be retired on the first day of the month following such application and receive retirement benefits in accordance with the provisions of subsection (d) of this section, provided such member so elects prior to June 30, 1980.

(d) Each member referred to in subsections (b) and (c) of this section shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of (A) plus (B): (A) The number of years of state service taken to completed months, multiplied by the applicable percentage of his Social Security earnings determined from the table below for the appropriate age and years of state service; (B) the number of years multiplied by the applicable percentage of his excess earnings determined from the table below for such age and years of service.

Age Of Member
On His
Retirement Date

Years
Of State
Service**

Percentage
Of Social Security
Earnings

Excess
Earnings

65 and over

5 and over*

1.25%

2.50%

60 to 65

10

1.00

2.00

59

10

.94

1.88

58

10

.88

1.76

57

10

.82

1.64

56

10

.76

1.52

55

10

.70

1.40

54

10

.65

1.30

53

10

.60

1.20

52

10

.56

1.12

51

10

.53

1.06

50

10

.50

1.00

*Not more than 20 years may be counted for this age and percentage group.

**Between the ages of fifty and fifty-five, the minimum service requirement is ten years of actual state service.

For each full year of service beyond ten, the percentage of Social Security earnings shall be increased by one-fifteenth of the difference between one and the percentage shown in the above table opposite the age of the retiring employee, and the percentage of excess earnings shall be increased by one-fifteenth of the difference between two and the percentage shown in the above table opposite the age of the retiring employee.

(P.A. 75-531, S. 5, 6; P.A. 77-390, S. 6, 8; P.A. 80-294, S. 2, 7.)

History: P.A. 77-390 added note to table requiring 10 years of actual full-time service as described in Sec. 5-166 for those between 50 and 55 years old; P.A. 80-294 deleted “full-time” and “as described in section 5-166” from note.

See Sec. 5-162g re eligibility of part-time employees and computation of benefits.

Cited. 195 C. 405.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-163b - Supplemental retirement benefit for certain members eligible to retire on or before July 1, 1989.

Notwithstanding any provision of this chapter and subsection (f) of section 5-278 to the contrary, any member of the state employees retirement system (1) who is in active state service or receiving workers' compensation payments, and who has ten or more years of credited state service and is eligible to retire on or before July 1, 1989, or (2) who is eligible for a disability retirement pursuant to section 5-169 or 5-192p on or before July 1, 1989, shall be eligible for a supplemental retirement benefit, provided such member submits a written application for retirement to the Retirement Division of the office of the Comptroller on or after June 1, 1989, but before October 1, 1989. Such retirement shall become effective the first day of the month following receipt of such application. No member whose application for retirement is received on or after October 1, 1989, shall be eligible for such benefit. The amount of the supplemental retirement benefit shall be equal to two per cent of such member's annual base rate of pay, in accordance with any applicable compensation schedule, as of June 29, 1989, multiplied by the number of such member's completed years of credited state service, taken to completed months, provided accrued vacation time shall not be considered credited state service for the purposes of such benefit, and provided further the amount of any such benefit shall not exceed twenty-one thousand six hundred dollars. The supplemental retirement benefit shall be paid to such member in thirty-six equal monthly installments, commencing with the month in which such member's retirement becomes effective. If any such member dies before such payments are completed the remainder of the benefit payable to such member pursuant to this section shall be paid to such member's estate in a single payment.

(P.A. 89-323, S. 1, 4.)



Section 5-164 - Continuance in office or position after retirement date.

(a) A department head, as defined in section 4-5, or any commissioner appointed to office in the executive branch by the Governor with or without the approval of the General Assembly or either branch thereof, who reaches his retirement date, namely, the first day of the month on or after his seventieth birthday, during the term for which he is appointed, may continue in office after such retirement date until the expiration of such term. Any such person who had reached such date prior to his reappointment as such commissioner may serve for the term for which he is so reappointed.

(b) A member who has reached the retirement age of seventy may be continued in his position in state service, if such continuation is approved by the Commissioner of Administrative Services. The appointing authority requesting such continuation shall certify in writing to the Commissioner of Administrative Services that the continuation is desirable for the efficient conduct of the state's business and that the member is able and qualified to perform the work required. Approval by the Commissioner of Administrative Services of such continuation shall be for a period of one year, which may be renewed by said commissioner upon request by the appointing authority.

(c) A department head, head of an institution or administrator of a state fund may be continued as provided in subsection (b) of this section. A continuation of such employee beyond the age of seventy-three shall be requested by the appointing authority in writing and shall require the approval of the Governor.

(d) A duly appointed and acting messenger or assistant messenger of any constituent court of the Judicial Department who has reached his retirement date may be reemployed, pursuant to section 51-78, in the service of the court in which he has been a messenger at the salary paid him at the time of his retirement. Such reemployment shall continue until such time as the judges of said court terminate the same. Subsection (b) of this section does not apply to any such messenger.

(e) Except as provided in section 5-164a, the existing retirement rights of a member continued under this section after his retirement date shall not be affected by such continuation, and additional retirement rights shall accrue to him. Retirement contributions shall be deducted from his salary during the period of continued employment. The provisions of chapter 67 dealing with examinations, certifications and appointments to and separations from the service shall not apply to any such member.

(1949 Rev., S. 405; 1953, S. 171d, 173d; 1953, 1955, S. 172d; 1957, P.A. 477; 1958 Rev., S. 5-136 to 5-139; 1959, P.A. 28, S. 200; 1961, P.A. 234, S. 13; 1963, P.A. 462; 481, S. 1, 2; February, 1965, P.A. 504, S. 1; 1967, P.A. 600, S. 1; 659, S. 2, 3, 4; 771, S. 1; 814; P.A. 77-614, S. 66, 610; P.A. 80-35; P.A. 81-19, S. 1, 3; P.A. 05-288, S. 29.)

History: 1959 act amended Subsec. (d) to substitute “any constituent court of the judicial department” for “the superior court or the court of common pleas”; 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 acts amended Subsec. (b) to add employees of the judicial department to the proviso, amended Subsec. (e) to delete a provision that no such member should receive a retirement income during his reemployment and added that prohibition to Subsec. (f); 1965 act amended Subsec. (f) to substitute general assembly service for service in an elective office of the state; 1967 acts amended Subsec. (a) to include commissioners and provide for continuance in office and reappointment of department heads and commissioners reaching retirement age, amended Subsec. (b) to change termination date for reemployment from first day of month on or after member's seventy-second birthday to seventy-third birthday and to change extension from end of “next” fiscal year to “current” fiscal year, amended Subsec. (e) to include exception to provisions, repealed Subsec. (f), changed references to reemployment throughout to continuation of employment, made reference to retirement date in Subsec. (b) to specific age of 70 and amended Subsec. (f) so that employees continued in employment gain additional retirement rights and pay additional contributions, previously they did not accrue further rights or make additional contributions; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 80-35 replaced previous provisions concerning period of continuation with provision calling for one-year continuations approved by commissioner of administrative services in Subsecs. (b) and (c) and further required that continuations for department and institution heads and fund administrator beyond age of 73 require governor's approval rather than beyond age of 74 as previously; P.A. 81-19 amended Subsec. (d) to delete the prohibition on retired court messengers being reemployed after age 75; P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005.

Cited. 2 CA 196.

Former statute cited. 22 CS 97.



Section 5-164a - Retirement credit of retired employees who are reemployed or elected to serve in the General Assembly.

(a) Any person who has retired from the service of the state under any provision of this chapter and who is reemployed on a permanent basis may elect, upon completion of not less than six months of continuous service of reemployment or other state service, to make contributions to the retirement fund and resume membership in the retirement system. He may also elect to obtain credit for service for the period between the date of such reemployment or other state service and the date of such election, provided he shall contribute to the retirement fund for each month of such service a sum equal to the total contributions he would have paid if he had been a member of the retirement system during such period. Such payment shall be made within six months of the date on which his contributions to the retirement fund are resumed.

(b) Any person who has retired from the service of the state under any provision of this chapter and who is elected to serve in the General Assembly may elect, effective from the first day of his term of office, to make contributions to the retirement fund and resume membership in the retirement system.

(c) No member reemployed under this section or under section 5-164 or elected to serve in the General Assembly or otherwise reentering state service shall receive a retirement income during such member's reemployment or other state service except (1) if such member's services as an employee are rendered for not more than ninety working days in any one calendar year, provided that any member reemployed for a period of more than ninety working days in one calendar year shall reimburse the state retirement fund for retirement income payments received during such ninety working days; (2) if such member's services are as a member of the General Assembly or as a sessional employee of the General Assembly during the regular legislative session, such member's retirement income payments shall not be suspended; or (3) if such member's preretirement services which counted towards retirement are other than as a special deputy sheriff pursuant to chapter 78, and if such member's postretirement services are as a special deputy sheriff or, on and after December 1, 2000, as a judicial marshal and such member was employed as a special deputy sheriff on July 1, 1999.

(d) Upon the subsequent retirement of a member who has made an election under subsection (a) of this section, or upon the expiration of the term of office of a member of the General Assembly who has made an election under subsection (b) of this section, his retirement income shall be recomputed on the basis of his total period of credited state service, excluding any period for which a retirement salary was paid under subdivision (1) or (2) of subsection (c) of this section, and with his base salary recomputed on the basis of his three highest-paid years of his total state service.

(1963, P.A. 453; February, 1965, 307, S. 1; 504, S. 2; 1967, P.A. 659, S. 1; P.A. 77-390, S. 1, 8; P.A. 85-502, S. 4, 9; P.A. 89-323, S. 3, 4; P.A. 97-148, S. 4, 8; P.A. 00-99, S. 148, 154; P.A. 05-288, S. 30.)

History: 1965 acts provided persons may elect to obtain credit upon completion of “not less than” three years instead of on completion of three years and that such credit will be for period between date of reemployment and date of election instead of for the three years for which they have been ineligible to make contributions, and added provisions concerning continued benefit payments during period of reemployment; 1967 act divided previous text into Subsecs. (a) and (b) and added Subsec. (c) re recomputation of retirement benefits taking into consideration reemployment after original retirement, deleted qualifying phrase “less than seventy years old” with regard to persons covered under provisions of section, changed period from three years to six months for resumption of payments upon reemployment and simplified language allowing back payments to cover six-month period; P.A. 77-390 amended Subsec. (b) to require that if reemployed member who continues to receive benefits works more than 90 days, he must reimburse the state for benefits received during 90-day period; P.A. 85-502 inserted new Subsec. (b) authorizing any person who has retired from state service and who is elected to serve in the general assembly to elect to make contributions to the retirement fund and resume membership in the retirement system, and relettered remaining Subsecs. and made technical changes to Subsecs. (c) and (d) and added references to service in the general assembly to reflect provisions of Subsec. (b); P.A. 89-323 amended Subsec. (c) to provide that the retirement income payments of a member who serves as a sessional employee of the general assembly during the regular legislative session shall not be suspended; P.A. 97-148 amended Subsec. (c) to exclude special deputy sheriffs whose postretirement service is as special deputy sheriffs, effective July 1, 1999; P.A. 00-99 extended exclusion for service as special deputy sheriff to service as judicial marshal on and after December 1, 2000, and made technical changes in Subsec. (c), effective December 1, 2000; P.A. 05-288 made technical changes in Subsec. (d), effective July 13, 2005.

Cited. 216 C. 523; 218 C. 729.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-165 - Optional forms of retirement income.

(a) A member may elect one of the following optional forms for retirement income by filing with the Retirement Commission a written election on a form provided by the commission. A member who has been married at least one year shall be presumed to have elected the option provided in subdivision (1) of this subsection unless a contrary election is made by the member. All other members will be presumed to elect the option provided in subdivision (4) of this subsection unless a contrary election is made by the member. Any election or change of election must be filed before retirement income payments begin. No option shall be effective until a member has retired, and in the event a member dies prior to the effective date of commencement of benefits, any election of an option shall be deemed cancelled except as provided in subsection (c) of section 5-165a. The amount of income that will be paid under the options will be determined by multiplying the retirement income otherwise applicable by the actuarially equivalent option factors last adopted by the Retirement Commission. Beginning with October 1, 1982, but only with regard to benefits payable on behalf of members whose benefits have not yet commenced, such factors shall not differentiate by sex of the member, or the member's spouse or contingent annuitant. The initial factors shall employ the interest rate and mortality table assumptions utilized for the December 31, 1980, valuation, with the factors assuming sixty per cent male and forty per cent female for members, and sixty per cent female and forty per cent male for spouses and contingent annuitants. The cost-of-living adjustment under section 5-162d shall be assumed to be three per cent. The factors shall not take into account the cost of providing the surviving spouse benefit under section 5-165a. The factors may be periodically adjusted upward or downward by the Retirement Commission to reflect changing interest, mortality or election of option patterns provided that they shall be reviewed and adjusted by January 1, 1985. Any such changes shall apply only to members whose benefits commence after the effective date of adoption of such factors. The retirement income options are as follows:

(1) A reduced amount payable to the member for his lifetime, with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member;

(2) A reduced amount payable to the member for his lifetime, with the provision that after his death, his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member;

(3) A reduced amount payable to the member for his lifetime, with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period; or

(4) An amount payable to the member for his lifetime, with no payments continuing after the member's death, except for a lump sum death benefit as provided in subsection (b) of section 5-168.

(b) Notwithstanding the provisions of subsection (a) of this section, a temporary minimum shall apply whenever the Retirement Commission adopts revised factors which could result in a smaller benefit to a member than would have been payable under the previously existing factors. Such minimum shall be determined as follows: (1) The benefit the member had earned as of the date of the change in factors shall be calculated, based on his final earnings and service as of that date; (2) any early retirement reduction in such benefit shall be based upon his age, as determined on the date benefits will commence, and his type of retirement; and (3) the option factor shall be determined utilizing the factors in effect prior to such change, but based on appropriate ages as of the date benefits will commence. If such minimum results in a larger benefit, the larger benefit shall be payable.

(1949 Rev., S. 384; 1951, S. 153d; 1958 Rev., S. 5-106; 1961, P.A. 234, S. 14; 1963, P.A. 487; 1969, P.A. 661, S. 1, 2; P.A. 83-533, S. 11, 54; P.A. 05-288, S. 31.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act added provision for annual notification to Subsec. (d); 1969 act deleted provision in Subsec. (b) re reduced payments to spouse if member dies before retirement payments begin and deleted provision in Subsec. (d) requiring annual notification of employees of right to choose husband and wife option; P.A. 83-533 deleted existing section in its entirety and replaced with four options enumerated in Subsec. (a); (Revisor's note: In 1993 an obsolete reference in Subsec. (a) to repealed Sec. 5-162e was deleted editorially by the Revisors and the wording adjusted accordingly); P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005.



Section 5-165a - Benefit payable if member dies prior to retirement.

(a) If a member who is continuing to accrue state service or who is on a leave authorized by the state, or otherwise granted pursuant to the terms of the appropriate collective bargaining agreement, dies after July 1, 1982, and (1) after completion of the age and service requirements for retirement under section 5-162, 5-163a, 5-173 or 5-188, or (2) completing twenty-five years of service, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income in an amount equal to fifty per cent of the average of the retirement income that the member would have been entitled to if he had retired the day he died had his benefits been paid under the option specified in subdivision (4) of subsection (a) of section 5-165 and the retirement income that the member would have been entitled to if he had retired the day he died and had his benefit been paid under the option specified in subdivision (1) of said subsection. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five, but based on his service and final average earnings at his date of death.

(b) If a member who has terminated with at least twenty-five years of service or retired pursuant to section 5-162, 5-163a, 5-173 or 5-188, but whose benefits in either event are not yet being paid, dies prior to the commencing date of his benefits, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income equal to fifty per cent of the average of the retirement income that the member would have been entitled to if his benefits had commenced the date he died had his benefit been paid under the option specified in said subdivision (4) and the retirement income that the member would have been entitled to with such benefits being paid under the option specified in said subdivision (1). If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death.

(c) If a member who has completed the age and service requirements for retirement under section 5-162, 5-163a, 5-173 or 5-188, and who has elected to receive his retirement benefits under subdivision (2) or (3) of subsection (a) of section 5-165, dies prior to the effective date of commencement of benefits but within ninety days after he first elects to receive his retirement benefits under subdivision (2) or (3) of said subsection (a), then his beneficiary or contingent annuitant shall receive an income in an amount equal to the benefit that would have been payable to the survivor had the member retired the day he died and had his benefit been paid under the option he had elected at the time of his death. This subsection shall not apply after ninety days after the date the member first elects to receive his benefit under subdivision (2) or (3) of subsection (a) of section 5-165. In the event that income payments to a surviving beneficiary or contingent annuitant are payable under this subsection, such payments shall be in lieu of payments under subsections (a) and (b) of this section.

(1969, P.A. 661, S. 3; P.A. 83-533, S. 12, 54.)

History: P.A. 83-533 deleted all of existing section and replaced with new Subsecs. (a), (b) and (c).



Section 5-165b - Options elected prior to July 1, 1969.

Section 5-165b is repealed, effective October 1, 2002.

(1969, P.A. 661, S. 4; S.A. 02-12, S. 1.)



Section 5-166 - Leaving state service before becoming eligible for retirement.

(a) Except as provided in section 5-163a, a member who leaves state service before he is eligible for retirement but after completing at least ten years of state service, of which at least five years shall have immediately preceded the date of his leaving state service, shall continue to be a member, and shall be eligible for a retirement income as provided in section 5-162, but on a reduced actuarial basis as determined by the Retirement Commission, upon reaching his fifty-fifth birthday. Such vested retirement income shall not be subject to divestiture by subsequent employment unless the member withdraws his retirement contribution.

(b) (1) A member who leaves state service before he is eligible for retirement may elect to withdraw all of his retirement contributions, without interest, in lieu of any other benefits under this chapter. (2) Notwithstanding the provisions of subdivision (1) of this subsection, if such departure from state service or withdrawal of contributions occurs on or after October 1, 1982, the withdrawal of contributions shall include interest credited from January 1, 1982, or the first July first following the date of actual contribution, whichever is later, to the July first coincident with or preceding the date the employee leaves state service or withdraws contributions, whichever is later. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial year during which the employee leaves state service or withdraws contributions, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the full number of months completed during that year, such interest rate to be applied to the value of contributions as of the first day of that year. A member who so leaves before completing the service requirements of subsection (a) of this section and without so electing shall be conclusively presumed to have made such an election if he is not reemployed by the state within five years; provided, if such member has not requested such withdrawal within ten years after he left state service, or if his contributions are less than ten dollars and such election is not made within six months after he leaves state service, his contributions shall revert to the retirement fund. At any time thereafter, upon application by the member, his contributions plus credited interest, if any, may be withdrawn and paid to him.

(c) Retroactive Social Security taxes deducted from contributions previously made by a member because of the retroactive effective date of the Social Security Agreement shall be excluded in determining the amount of any payment under subsection (b) of this section.

(d) A member who leaves state service before he is eligible for retirement and before completing the service requirement of subsection (a) of this section shall thereupon lose his status as a member.

(e) A member who is eligible for retirement when he leaves state service may not elect to withdraw his retirement contributions in lieu of receiving retirement income payments at such time as they are payable, provided any such member who is eligible to participate in or is a participating member of the Connecticut teachers' retirement system may elect to have transferred to such system his contributions and earned interest in the state employees retirement system for credit pursuant to the requirements of the teachers' retirement system.

(1949 Rev., S. 387; 1957, P.A. 349; 595, S. 5, 6; 1958 Rev., S. 5-98, 5-109; 1961, P.A. 234, S. 15; February, 1965, P.A. 497; 1967, P.A. 403; P.A. 73-171; P.A. 74-326, S. 1, 2; P.A. 75-531, S. 4, 6; P.A. 76-436, S. 414, 681; P.A. 77-242; P.A. 79-631, S. 93, 111; P.A. 80-294, S. 3, 7; P.A. 83-533, S. 13, 54; P.A. 84-411, S. 4, 8; P.A. 85-425; 85-510, S. 20, 35; P.A. 05-288, S. 32.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1965 act added Subsecs. (a) and (b), relettering the following subsections and restricted Subsecs. (c), (e) and (f) accordingly; 1967 act included service in state-aided institutions as state service in Subsec. (b) and amended Subsec. (c) to allow those who fulfill service requirements but are not of retirement age to withdraw contributions in lieu of future benefits upon leaving state service; P.A. 73-171 made clear in Subsec. (a) that retirement interests are vested unless member withdraws contributions from system; P.A. 74-326 added provisions concerning service credit for criminal justice division employees and public and assistant public defenders in superior court; P.A. 75-531 amended Subsec. (a) to include exception and deleted language making distinctions between men and women re retirement system; P.A. 76-436 added court of common pleas in Subsec. (b), effective July 1, 1978; P.A. 77-242 amended Subsec. (c) to provide that small retirement contributions revert to state after six months; P.A. 79-631 made technical changes; P.A. 80-294 deleted Subsec. (b) and relettered remaining Subsecs. accordingly; P.A. 83-533 amended Subsec. (b) to provide for payment of interest on withdrawn contributions credited from January 1, 1982; P.A. 84-411 amended Subsec. (b)(2) to include withdrawal of contributions, to change dates re credit of interest from first of the year to July first, to replace provision requiring that contributions of less than $5 escheat to the state with provision that contributions of less than $10 revert to retirement fund; P.A. 85-425 amended Subsec. (b)(2) by adding provision that contributions which previously reverted to fund, plus interest, may be withdrawn and paid to member upon his application; P.A. 85-510 amended provision in Subsec. (e) that a member who is eligible for retirement when he leaves state service may not withdraw contributions in lieu of receiving retirement income by adding provision that “any such member who is eligible to participate in or is a participating member of the Connecticut teachers' retirement system may elect to have transferred to such system his contributions and earned interest in the state employees retirement system for credit pursuant to the requirements of the teachers' retirement system”; P.A. 05-288 made a technical change in Subsecs. (b)(2), (c) and (d), effective July 13, 2005.

Cited. 195 C. 405.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-166a - Election by judges.

Any person who is appointed a judge of the Supreme Court or Superior Court, or, prior to July 1, 1978, was appointed to the Common Pleas, Circuit or Juvenile Court and who has, at the time of appointment, at least ten years of state service to such person's credit for purposes of the state employees retirement system may, at any time within twelve years after initial appointment as a judge to any of such courts, elect to remain, or, if such person has withdrawn from said system, to be reinstated upon payment of contributions as provided in section 5-167, as a member of the state employees retirement system in lieu of participation in the benefits of sections 51-49 to 51-50b, inclusive, and 51-51, and to make contributions to the State Employees Retirement Fund based upon such person's salary as such judge and to receive credit for retirement purposes in said system for the period of service as such judge. Any contributions made under section 51-50b by any such judge prior to such election shall be transferred from the General Fund to the State Employees Retirement Fund and such judge shall be credited, for purposes of retirement under the state employees retirement system, with the period of such person's service as a judge. The contributions to the state employees retirement system of any such person who does not elect to remain or be reinstated in the state employees retirement system during such twelve-year period or who, during such period, dies or indicates, in writing, an intention not to remain or be reinstated in such system shall be refunded to such person or to such person's named beneficiary or, if none, such person's estate, as the case may be. Any such refunds processed on or after January 1, 2001, shall include interest credited in accordance with the provisions of subsection (b) of section 5-166. Notwithstanding the provisions of this chapter or chapter 872, any retired state employee who is appointed a judge and who resigns prior to retirement as a judge shall not receive a reduction in the amount of retirement income or retirement benefits that such person would have received had such person remained a retired state employee, including any cost of living allowance granted to retired state employees.

(P.A. 73-538, S. 1, 3; P.A. 74-12, S. 1, 3; P.A. 76-436, S. 384, 681; P.A. 77-388, S. 1, 2; P.A. 78-103, S. 1, 3; P.A. 80-337, S. 10, 13; June Sp. Sess. P.A. 83-35, S. 4, 9; P.A. 84-198, S. 1, 7; P.A. 01-80, S. 1.)

History: P.A. 74-12 clarified provisions regarding judges' option to remain or be reinstated in state employees system and added provisions for disposition of contributions if member chooses to leave system or dies within 5 years of appointment as judge; P.A. 76-436 substituted reference to Sec. “5-167” for “5-181”; P.A. 77-388 protected retirement benefits of retired employees who later become judges from reduction; P.A. 78-103 increased period for exercising option from 5 to 8 years; P.A. 80-337 increased period for exercising option to 10 years; June Sp. Sess. P.A. 83-35 increased time for election of option from 10 to 12 years; P.A. 84-198 made technical change; P.A. 01-80 added provision requiring any refunds processed on or after January 1, 2001, to include interest credited in accordance with Sec. 5-166(b) and made technical changes for the purposes of gender neutrality.



Section 5-167 - Contributions for prior years.

(a) A former member who withdrew his retirement contributions and who is reemployed in state service within five years after he left state service, or who is reemployed and due to such reemployment is covered by the provisions of the tier I plan as determined under subsection (a) of section 5-192e, may elect to return his withdrawn contributions and interest paid on such contributions to the state, with interest as provided in subsection (c) of this section. Service can be restored only if payments commence within two years after reemployment or on or before January 1, 1985, if later.

(b) A member who was in state service before September 1, 1939, but did not become a member before September 1, 1941, may elect to make retirement contributions in the amount which would have been due from him from September 1, 1939, to the date of his election, had he been a member throughout this period, with interest as provided in subsection (c) of this section.

(c) Retirement contributions payable under subsection (a) or (b) of this section may be paid by the member either by (1) a single lump sum payment of contributions plus interest paid on such contributions, with interest thereon at the rate of five per cent per year calculated from the date of withdrawal to the date of payment, or (2) payroll deductions of the total amount established in subdivision (1) of this subsection, as determined by the Retirement Commission over a period not to exceed thirty-six months, plus interest on such amount at the rate of five per cent per year to be paid over such period.

(1949 Rev., S. 396; 1957, P.A. 588, S. 1; 1958 Rev., S. 5-116; 1961, P.A. 234, S. 16; 1963, P.A. 399, S. 1; 1971, P.A. 126, S. 1; P.A. 83-533, S. 14, 54; P.A. 84-411, S. 5, 8; P.A. 87-484, S. 2, 10; P.A. 05-288, S. 33.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act deleted subsection prohibiting credit for prior service in connection with application for nonservice connected disability retirement within five years after payment in full for prior service credit; 1971 act replaced payments of twelve monthly installments with payroll deductions determined by retirement commission over a period of not more than three years; P.A. 83-533 amended Subsec. (a) to provide for restoration of prior service of former member whose reemployment renders him subject to tier II; P.A. 84-411 amended Subsec. (a) to require return to the state of interest paid on withdrawn contributions by former member who elects to return withdrawn contributions; P.A. 87-484 amended Subsec. (c) to clarify provisions re payment of retirement contributions; P.A. 05-288 made a technical change in Subsecs. (a) and (b), effective July 13, 2005.



Section 5-168 - Death benefit–beneficiaries.

(a) Upon the death of a member before his retirement date, the beneficiary named by the member shall receive a death benefit equal to the member's retirement contributions, without interest.

(b) Upon the death of a member after his retirement date, provided such retirement date is prior to August 1, 1986, the beneficiary named by the member shall receive a death benefit equal to the excess of the member's retirement contributions plus interest over the sum of: (1) The income payments made to the member from the State Employees Retirement Fund on or before June 30, 1971, and (2) thirty per cent of the income payments made to the member after June 30, 1971, but on or before June 30, 1973, from the State Employees Retirement Fund and (3) twenty-five per cent of the income payments made to the member after June 30, 1973, from the State Employees Retirement Fund. Upon the death of a member after his retirement date, provided such retirement date is on or after August 1, 1986, the beneficiary shall receive a death benefit equal to the member's retirement contributions plus interest reduced by the federal tax exclusion ratio times the income payments made to the member from the State Employees Retirement Fund.

(c) A member may name a beneficiary to receive any death benefit which may become due on or after his death. If he names more than one person as beneficiary, all such persons living on the due date of a death benefit payment shall be considered cobeneficiaries and shall receive equal shares of the payment unless the member provides otherwise. Any named beneficiary may be changed by the member from time to time. No consent of any beneficiary is required for any change of beneficiary.

(d) A member may name or change his beneficiary by written request filed with the Retirement Commission. Such request shall be effective on the date it is signed by the member, whether or not the member is living when such request is received by the Retirement Commission, but without prejudice to the state because of any payments made by the state before receipt of such request by the Retirement Commission.

(e) A death benefit payment shall be made to the estate of a member if, on the date the death benefit payment is due, no beneficiary has been duly named by the member or no named beneficiary is alive; provided, if the death benefit is less than one thousand dollars, the Comptroller may, upon the advice of the Retirement Commission, pay such death benefit as provided in section 45a-273.

(f) Retroactive Social Security taxes deducted from contributions previously made by a member because of the retroactive effective date of the Social Security Agreement shall be excluded in determining the amount of any payment under this section.

(g) For the purposes of this section, if such death occurs on or after October 1, 1982, the value of the member's retirement contribution shall include interest credited from January 1, 1982, or the first July first following the date of actual contribution, whichever is later, to the July first coincident with or preceding the date of death of the member or the date the employee left state service, whichever is earlier. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial year during which the employee dies, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the number of months completed during that year, such interest rate to be applied to the value of contributions including any prior interest credits as of the first day of that year.

(1949 Rev., S. 387; 1957, P.A. 349; 595, S. 6, 7; 1958 Rev., S. 5-98, 5-109; 1961, P.A. 234, S. 17; 1963, P.A. 382; 1971, P.A. 666, S. 4; P.A. 83-533, S. 15, 54; P.A. 87-484, S. 3, 10; P.A. 88-364, S. 112, 123.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act amended subsection (b) to provide for payment of death benefits if the member's contributions exceed the “income payments made ... from the state employees retirement fund” instead of if they exceed the “total retirement income payments made to the member”; 1971 act replaced previous provisions for calculating death benefit in Subsec. (b) with provisions of Subdivs. (1) to (3), inclusive; P.A. 83-533 added Subsec. (g) concerning computation of credited interest on deceased member's retirement contributions; P.A. 87-484 amended Subsec. (b) by adding death benefit provision re member who dies on or after August 1, 1986, and amended Subsec. (g) to change date for crediting of interest from January first to July first; P.A. 88-364 changed calculation of death benefit received by beneficiary upon death of member after retirement date, provided such retirement date is on or after August 1, 1986, from “benefit equal to the excess of the member's retirement contributions plus interest over the sum of the deductible amounts, for federal tax purposes, of the income payments made to the member” to “benefit equal to the member's retirement contributions plus interest reduced by the federal tax exclusion ratio times the income payments made to the member from the state employees retirement fund”.



Section 5-168a - Death benefit where member elected option.

If income payments are payable from the state employees retirement system under section 5-165 or section 5-165a to a beneficiary of a member, then the provisions of subsections (a) and (b) of section 5-168 shall not apply to the beneficiary as long as such income payments continue. If the member retired and died prior to August 1, 1986, after the income payments cease, a death benefit shall be payable to the beneficiary in an amount equal to the excess of the member's retirement contributions and accrued interest over the sum of twenty-five per cent of such income payments made from the state employees retirement system. If the member retires and dies on or after August 1, 1986, after the income payments cease, a death benefit shall be payable to the beneficiary in an amount equal to the member's retirement contributions and accrued interest reduced by the federal tax exclusion ratio times such income payments made from the state employees retirement system.

(1967, P.A. 665; P.A. 83-533, S. 47, 54; P.A. 87-484, S. 4, 10; P.A. 88-364, S. 113, 123.)

History: P.A. 83-533 deleted entire text of existing section replacing it with new material including procedure for payment of death benefit; P.A. 87-484 added death benefit provision re member who dies on or after August 1, 1986; P.A. 88-364 changed calculation of death benefit payable to beneficiary of a member who retires and dies on or after August 1, 1986, after the income payments cease, from “an amount equal to the excess of the member's retirement contributions and accrued interest over the sum of the deductible amounts, for federal tax purposes, of the income payments made to the member” to “an amount equal to the member's retirement contributions and accrued interest reduced by the federal tax exclusion ratio times such income payments made from the state employees retirement system”.



Section 5-169 - Disability retirement. Calculation. Board. Limitation of benefits. Offset and maximum benefit limitation. Cost of living adjustment. Alternative disability compensation. Board petition.

(a) If a member of the state employees retirement system, while in state service, becomes permanently disabled prior to the age of sixty from continuing to render the service in which he has been employed, and if he has then completed five years of state service, such member is eligible for disability retirement for twenty-four months. Thereafter, disability retirement continues only if such member is totally disabled for any suitable and comparable job. If the member's disability occurs on or after October 1, 1982, such disability retirement income shall equal three per cent of the member's base salary multiplied by years of service to date of disability, subject to a maximum of one and two-thirds per cent times years of service projected to age sixty-five and a minimum of one and two-thirds per cent times years of service to the date of disability, except that such income of state policemen shall be determined as provided by subsection (b) of section 5-173.

(b) If a member, while in state service, becomes permanently disabled from continuing to render the service in which he has been employed as a result of any injury received while in the performance of his duty as a state employee, such member is eligible for disability retirement regardless of his period of state service. If the member's disability occurs on or after October 1, 1982, such disability retirement income shall equal one and two-thirds per cent times years of service projected to age sixty-five with a maximum based on not more than thirty years of such service and a minimum of one and two-thirds per cent times accrued service at the date of disability, except that such income of state policemen shall be determined as provided by subsection (b) of section 5-173, provided, for the purposes of the formulas in said subsection, his rate of salary at the time of his disability retirement shall be used if greater than his base salary. If such injury occurred on or after October 1, 1982, and such member has completed at least five years of state service, his disability retirement income shall in no event be less than that provided under subsection (a) of this section.

(c) The Governor shall appoint a board of seven physicians, each of whom is a current or retired state employee and two of whom shall be experienced in psychiatry, to serve at his pleasure as a medical examining board to determine whether each applicant for disability retirement is entitled thereto. Three of such members, one of whom shall be the elected chairman or the elected secretary of the board, shall constitute a quorum for the determination of any applicant's entitlement. The chairman or the secretary shall report the findings of the board to the Retirement Commission from time to time as requested by the commission as to the entitlement of each applicant or the continuance of disability of members so retired. The Comptroller is authorized to pay for stenographic and professional services as requested and approved by the board.

(d) No reconsideration of a decision concerning eligibility for a disability retirement allowance or the discontinuance of such allowance shall be made by the board unless a member, upon application to the board for a redetermination, discloses additional facts concerning his condition at the date of termination of employment.

(e) Retirement income being paid for disability retirement shall end when and if the disability ends. In such event, such member shall receive credit for the years he was disabled, subject to a maximum total credit of twenty-five years or actual years of service to the date of disability, whichever is greater. Such member shall then (1) retire on normal or early retirement, if eligible, or (2) retain a vested right to a deferred pension, if eligible.

(f) No credit for a period of service of any kind prior to the months in which contribution therefor is made shall be given under this chapter or any special act in determining state service in connection with an application for disability retirement other than for injury received in performance of duty as a state employee, if such disability occurred within five years after payment of a single lump sum or commencement of payroll deductions pursuant to subsection (c) of section 5-167. The foregoing limitation shall not apply to credit obtained immediately after transfer from the teachers' retirement system under section 10-183p for service previously credited in said system; but in that case no benefit for retirement on account of disability occurring within such five-year period, other than for injury received in performance of duty as a state employee, shall exceed the benefit which would have been payable by said system if transfer had not been made.

(g) Twenty per cent of all outside earned salary or wages shall be offset against the disability retirement payments by the state during the first two years of disability. On or after October 1, 1987, at the expiration of such period, if the total disability benefits and outside earnings exceed one hundred per cent of the pay of such member at the date of disability, adjusted annually by a percentage increase equal to the cost of living allowances applied to the member's disability retirement benefits pursuant to this chapter, the disability payment will be reduced by the amount such total exceeds such adjusted earnings. Notwithstanding the foregoing provisions of this section, the following maximum benefit limitations shall apply if the member's date of disability occurs on or after January 1, 1984. Such maximum benefit limitations shall apply coincident with the receipt of benefits under subsection (d) of section 5-142 by any member of the Division of State Police within the Department of Emergency Services and Public Protection. To verify the operation of the maximums, members shall authorize the Social Security Administration to provide the Retirement Commission, on an ongoing basis, any information with regard to covered earnings or Social Security benefits payable. In the event both of the maximums indicated below apply, the lesser disability benefit shall be payable. Such maximums shall be subject to reexamination annually, as indicated in subsection (h) of this section.

(1) The disability benefit provided under this section shall not exceed one hundred per cent of the member's base salary or the rate of salary of the member on his date of disability, whichever is greater, less any periodic cash benefit payments being made to a member under the Workers' Compensation Act, less any federal disability Social Security benefits, including primary and family, paid on account of the member's Social Security earnings history, less all outside earned salary or wages, unless the Retirement Commission determines that such salary or wages are being paid as part of the rehabilitation of the disabled member. Any such determination that such earned salary or wages is for rehabilitation must be reapproved by the Retirement Commission no less frequently than every eighteen months, or the offset shall apply. The offset for workers' compensation and federal Social Security disability benefits shall apply when such benefits commence even if such benefits initially commence after the member's disability retirement date.

(2) The disability benefit provided under this section shall not exceed eighty per cent of the member's base salary or the rate of salary of the member on the date of disability, whichever is greater, less any periodic cash benefit payments being made to a member under the Workers' Compensation Act, less any federal disability Social Security benefits, including primary and family, being paid on account of the member's Social Security earnings history. The offsets shall apply when such benefits commence even if such benefits initially commence after the member's disability retirement date.

(3) The offsets for workers' compensation and federal Social Security disability benefits shall be reduced by the amount of any attorney's fees a member incurs to obtain such benefits.

(h) As of each anniversary date, as defined in section 5-162d, of such retired employee, the benefits provided under this section shall be subject to the following adjustments: (1) The benefits provided in subsections (a) and (b) of this section shall be subject to the increase provided in section 5-162d or 5-162h, whichever is appropriate; (2) the net maximum benefit provided in subdivision (2) of subsection (g) of this section shall be subject to the increase provided in section 5-162d or 5-162h, whichever is appropriate; (3) this subdivision shall apply only to the maximum benefit provided in subdivision (1) of subsection (g) of this section which shall only be considered if the member had outside earned salary or wages. The salary as described in subdivision (1) of subsection (g) of this section shall be increased by the percentage compensation increase that would have applied to an employee in the position and “step” of the member, at the date of disability had that employee continued to be employed and continued automatic progression to the maximum “step” for his classification. On the date of recomputation of benefits, the offsets for workers' compensation and federal Social Security shall be increased by that same percentage or the percentage increase granted under the cost-of-living provision of the Workers' Compensation Act and the Social Security Act respectively, whichever is less. This offset amount shall be adjusted to reflect any change in these benefits other than those resulting from the cost-of-living provisions of the Workers' Compensation Act or the Social Security Act. In no case shall the offset be greater than the actual benefits paid. Outside earned salary or wages shall reflect actual amounts earned during the preceding calendar year. In no event shall the application of this subdivision and subdivision (1) of subsection (g) of this section result in an income from all sources that would be less than the income that would have been paid had the member remained in service and progressed to the maximum “step” for his classification; (4) except as specifically indicated in subdivision (3) of this subsection, the maximum disability income determined under subsection (g) of this section will not be affected, when the workers' compensation benefits or the Social Security benefits are increased by cost-of-living provisions in the Workers' Compensation Act or the Social Security Act; (5) the maximum disability income under subdivision (2) of subsection (g) of this section will be recalculated if either the workers' compensation benefits or the Social Security benefits are decreased or discontinued. Any such recalculated maximum shall not reflect any increases arising after the initial application of the offset because of the cost-of-living provisions in the Workers' Compensation Act or the Social Security Act, except as specifically indicated in subdivision (3) of this subsection.

(i) If a member qualifies for disability compensation under section 5-142, such member shall continue to be credited with service hereunder, and shall not be deemed to have retired until he elects to retire. While the member is receiving compensation under section 5-142, the disability retirement benefits under this section shall be payable only if greater than the compensation paid under section 5-142. In such event, the benefits under this section shall be temporarily reduced by the amount of benefits payable under section 5-142 for the period of receipt of benefits under section 5-142. If a member is granted disability compensation under section 5-142 retroactively for the same period of time such member received disability retirement benefits under this section, such disability compensation benefits shall be reduced by the amount of disability retirement benefits received during such period, except that if the disability retirement benefits received during such period were greater than the retroactive payment of disability compensation benefits for such period, no disability compensation payments shall be paid to the member for such period.

(j) A member whose date of disability occurs prior to January 1, 1984, shall have his benefits calculated in accordance with the provisions of law in effect at the time of such occurrence. A member's date of disability shall be his last date of active employment by the state prior to such disability or the date as of which his benefits under this section are payable, whichever is earlier. A leave of absence for medical reasons shall not be deemed to be active employment.

(k) If after review of all testimony and documentary evidence, including medical reports, presented in connection with any determination or recommendation concerning entitlement to or continuation of disability retirement, any member of the board who believes that an individual was treated by a physician who is or may be unable to practice medicine with reasonable skill or safety, shall file a petition, pursuant to section 20-13d, with the Department of Public Health for investigation under section 20-13e. The record of the board concerning any such petition, and the proceedings of the board in connection therewith, shall remain confidential to the same extent as a record of the Department of Public Health under section 20-13e.

(1949 Rev., S. 382; 1951, S. 150d; 1957, P.A. 595, S. 7; 670, S. 1; 1958 Rev., S. 5-101; 1961, P.A. 234, S. 18; 1963, P.A. 399; 407; February, 1965, P.A. 509, S. 1; 1967, P.A. 798; 1971, P.A. 627, S. 1; 628, S. 1, 2; P.A. 75-628, S. 1, 5; P.A. 77-390, S. 4, 8; P.A. 78-208, S. 28, 35; 78-331, S. 32, 58; P.A. 79-376, S. 6; P.A. 80-301; P.A. 83-533, S. 16, 54; P.A. 85-510, S. 7, 10, 17, 35; P.A. 87-248; 87-317; P.A. 89-52; P.A. 90-308, S. 11, 15; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-208, S. 3; 05-288, S. 34; P.A. 11-51, S. 134; 11-82, S. 7.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 acts amended Subsecs. (a) and (b) to make separate provision for state policemen and added Subsec. (e); 1965 act amended Subsec. (b) to delete reference to the determination of social security earnings and excess earnings of state policemen and to provide that their salaries at the time of disability retirement are to be used “if greater than” rather than “instead of” their base salaries; 1967 act reduced from 15 to 10 the number of years of service needed for disability retirement in Subsec. (a); 1971 acts increased number of members of examining board from three to seven, two of whom should be psychiatrists and added provisions concerning quorum, chairman, and stenographic and professional services in Subsec. (c); P.A. 75-628 added to Subsecs. (a) and (b) provisions specifying disability occurring “prior to the age of sixty”, specifying maximum payment allowed for disability, and providing new basis for calculating benefits to replace former determination “in accordance with subsection (c)(3) of section 5-162”, act further reduced years of state service applicable to Subsec. (a) from 10 years to 5 and placed conditional 24-month limit on payments, added provisions in Subsec. (d) re credit for years of disability re other retirement benefits and added Subsecs. (f) and (g) re offsetting outside earning and applicability of section; P.A. 77-390 inserted new Subsec. (d) re reconsideration upon disclosure of additional information and relettered remaining Subsecs. accordingly; P.A. 78-208 substituted teachers' retirement system for teachers' retirement association in Subsec. (f); P.A. 78-331 replaced “prior law” with “the law in effect prior to July 1, 1975” in Subsec. (h); P.A. 79-376 replaced “workmen's” compensation with “workers'” compensation in Subsecs. (a) and (b); P.A. 80-301 substituted “redetermination” for “rehearing” in Subsec. (d); P.A. 83-533 changed method of calculation of retirement income in cases of disability occurring on or after October 1, 1982, and on or after January 1, 1984; P.A. 85-510 amended Subsec. (b) to delete provision which restricted applicability of Subsec. to a member who becomes permanently disabled “prior to the age of sixty”, amended Subsec. (g) to provide that such maximum benefit limitations shall apply coincident with the receipt of benefits under Sec. 5-142(d) by any member of the division of state police and amended Subsec. (i) to delete provision that a member who qualifies for compensation under Sec. 5-142 shall continue to make employee contributions in order to continue to be credited with service and to delete provision that contributions shall be required only for the period during which the member receives full salary; P.A. 87-248 added Subsec. (k) re the reporting of unskilled or unsafe medical practice; P.A. 87-317 amended Subsec. (g) to change the method of calculation of the outside earnings offset against disability retirement payments in order to limit the amount of reduction of disability payments caused by the offset; P.A. 89-52 provided for a reduction in disability compensation benefits if a member receives both disability retirement benefits and retroactive disability compensation for the same period of time; P.A. 90-308 amended 5-year ineligibility period in Subsec. (f) re credit for prior service purchased by an applicant for disability retirement to provide that 5-year period begins after payment of a lump sum or commencement of payroll deductions, rather than after contributions are paid in full; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-208 amended Subsec. (g) by adding new Subdiv. (3) requiring offsets for workers' compensation and Social Security benefits to be reduced by attorney's fees incurred to obtain those benefits, effective July 1, 2005; P.A. 05-288 made technical changes in Subsec. (h), effective July 13, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (g), effective July 1, 2011; P.A. 11-82 amended Subsec. (c) to change “state employee” to “current or retired state employee” re membership of board, effective July 1, 2011.

See Sec. 18-101e re calculation of disability retirement income for correction officers upon designation of extraordinary circumstances.

Cited. 170 C. 410; Id., 610; 175 C. 424; 178 C. 438; 208 C. 801; 210 C. 214.

Cited. 13 CA 477; judgment reversed, see 210 C. 214.

Cited. 31 CS 75.

Subsec. (g):

Legislature has explicitly provided for an offset mechanism under statute and past practice of an agency, no matter how well-meaning, to disregard the clear mandate of such provisions cannot be allowed. 270 C. 1.



Section 5-170 - Effect of workers' compensation and disability payments.

(a) Except as provided in subsection (i) of section 5-169, a member shall not be entitled to receive or retain retirement income payments made for any period for which the member has received or receives disability payments and necessary medical and hospital expenses because of injury incurred or disease contracted in the performance of certain duties, as provided in section 5-142. Unless the Retirement Commission has waived the overpayment in accordance with section 5-156c, in any case in which a member has received retirement income payments in excess of his entitlement under this subsection, the Comptroller shall act to recover such overpayments by any appropriate means, including (1) withholding such sums from future retirement income payments in accordance with regulations to be adopted by the Retirement Commission in accordance with the provisions of chapter 54, and (2) petitioning the workers' compensation commissioner having jurisdiction of the member's claim under section 5-142 for an order reducing the member's award pursuant to said section by the amount of such overpayment. The commissioner may enter such order notwithstanding the provisions of section 31-320.

(b) Retirement income payments made to a member receiving disability payments and necessary medical and hospital expenses under the provisions of the Workers' Compensation Act, as set forth in chapter 568, shall be reduced for any period for which such disability payments are being made or have been made, except as provided in subsection (c) of this section. The amount of each reduced retirement income payment shall be determined in accordance with section 5-169. Unless the Retirement Commission has waived the overpayment in accordance with section 5-156c, in any case in which a member has received retirement income payments in excess of his entitlement under this subsection, the Comptroller shall act to recover such overpayments by any appropriate means, including (1) withholding such sums from future retirement income payments in accordance with regulations to be adopted by the Retirement Commission in accordance with the provisions of chapter 54, and (2) petitioning the workers' compensation commissioner having jurisdiction of the member's workers' compensation claim for an order reducing the member's workers' compensation award by the amount of such overpayment. The commissioner may enter such order notwithstanding the provisions of section 31-320.

(c) Retirement income payments shall not be reduced: (1) For a member receiving a specific indemnity award under section 31-307 or 31-308; (2) for a member who received a judgment for personal injuries and pain and suffering under the provisions of section 31-293, provided the member has reimbursed the state in full for all sums expended by it under chapter 568; or (3) by the amount of any attorney's fees a member incurs to obtain benefits under the Workers' Compensation Act or federal Social Security disability benefits.

(d) This section applies to claims for workers' compensation and disability retirement from injuries sustained on and after January 1, 1947.

(1949 Rev., S. 385; 1951, S. 154d, 155d; 1958 Rev., S. 5-107; 1961, P.A. 234, S. 19; P.A. 79-376, S. 7; P.A. 83-533, S. 48, 54; P.A. 87-287, S. 1, 2; P.A. 05-208, S. 1; 05-288, S. 35.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 79-376 replaced “workmen's compensation” in Subsecs. (b) and (d) with “workers' compensation”; P.A. 83-533 amended section to provide for reduction or suspension of benefits in accordance with Sec. 5-169; P.A. 87-287 amended Subsecs. (a) and (b) to require the comptroller to recover overpayments by any appropriate means unless the overpayment has been waived by the retirement commission; P.A. 05-208 amended Subsec. (c) by making a technical change and adding new Subdiv. (3) prohibiting retirement income payments from being reduced by certain attorney's fees, effective July 1, 2005; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Former statute cited. 144 C. 322.

Former statute cited. 22 CS 97.



Section 5-171 - Assignments prohibited.

Any assignment by a member or beneficiary of any amount payable to either under the terms of this chapter shall be null and void. Each such payment shall be for the support of the member or beneficiary entitled thereto and shall be exempt from the claims of creditors of such member and beneficiary. If the provisions of this section are contrary to the law governing a particular circumstance, then, as to that circumstance, any payment shall be exempt to the maximum extent permitted by law.

(1961, P.A. 234, S. 20.)



Section 5-172 - Minor and incompetent payees.

If the payee for any payment under this chapter is a minor, or if the Retirement Commission finds that any payee is legally incapable of giving a valid receipt and discharge for any payment due him, the Comptroller may, upon the advice of the Retirement Commission, make the payment, or any part thereof, to the person or persons whom the Retirement Commission finds to be caring for and supporting the payee, unless the Retirement Commission has received due notice of claim from a duly appointed guardian or committee of the payee. A payment so made shall be a complete discharge of the obligations of the state to the extent of and as to that payment, and the state shall have no obligations regarding the application of the payment.

(1961, P.A. 234, S. 21.)



Section 5-172a - Health service insurance coverage for certain retired state employees.

Section 5-172a is repealed, effective October 1, 2002.

(1971, P.A. 625, S. 1; S.A. 02-12, S. 1.)



Section 5-173 - Hazardous duty service.

(a) A state policeman in the active service of the Division of State Police within the Department of Emergency Services and Public Protection, or any person who is engaged in guard or instructional duties at the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, the John R. Manson Youth Institution, Cheshire, the York Correctional Institution, the Connecticut Correctional Center, Cheshire and the community correctional centers, or any person exempt from collective bargaining who is engaged in custodial or instructional duties within the Department of Correction, or any person who is an employee of the Whiting Forensic Division with direct and substantial patient contact, or any person who is employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Pardons and Paroles, or any member of tier I who has been designated as a hazardous duty member pursuant to an applicable collective bargaining agreement, who has reached his forty-seventh birthday and completed at least twenty years of hazardous duty service for the state or service as a state policeman or as guard or instructor at said correctional institutions or correctional centers, or service in a custodial or instructional position within the Department of Correction which is exempt from collective bargaining, or as an employee of the Whiting Forensic Division or its predecessor institutions, or as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification as an employee of the Board of Pardons and Paroles, shall be retired on his own application or on the application of the Commissioner of Emergency Services and Public Protection or the Commissioner of Correction, as the case may be.

(b) On or after October 1, 1982, each such person shall receive a monthly retirement income equal to one-twelfth of (1) fifty per cent of his base salary, as defined in subsection (b) of section 5-162, for such twenty years of service, plus (2) two per cent of his base salary for each year, taken to completed months, of Connecticut state service in excess of twenty years, except that any such person who is both a member of the Division of State Police within the Department of Emergency Services and Public Protection and a member of part B shall receive a permanently reduced retirement income upon reaching the age of sixty-five or, if earlier, upon receipt of Social Security disability benefits or, for any such state policeman, upon receipt of benefits under subsection (d) of section 5-142. Any such state police member shall have his monthly retirement income reduced by an amount equal to one-twelfth of one per cent of four thousand eight hundred dollars multiplied by the number of years of state service, taken to completed months.

(c) Any such person who, while so employed, was granted military leave to enter the armed forces, as defined by section 27-103, and who, upon his discharge and within ninety days, returned to such service, shall be granted retirement credit for any period of service in time of war, as defined by said section, and for military service during a national emergency declared by the President of the United States on and after September 1, 1939, toward the required minimum of twenty years service; and any such person may be granted credit for any such war service prior to such employment upon payment of contributions and interest computed in accordance with subsection (b) of section 5-180, but such service shall not be counted toward the minimum service requirement of twenty years.

(d) Any such person who, after retiring from hazardous duty as designated pursuant to a collective bargaining agreement or from the Division of State Police or the employ of the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, the John R. Manson Youth Institution, Cheshire, the York Correctional Institution, the Connecticut Correctional Center, Cheshire or a community correctional center, the Whiting Forensic Division or the Board of Pardons and Paroles, as the case may be, is employed by any other state agency may elect to receive the retirement income to which he was entitled at the time of his retirement from such hazardous duty or as a state policeman or employee of the correctional institution or correctional center, forensic division or Board of Pardons and Paroles when his employment in such other agency ceases, but he shall not, in that case, be entitled to any retirement income by reason of service in such other agency except as provided in subsection (g) of this section.

(e) Notwithstanding the provisions of subsection (a) of this section, any state policeman who serves as Commissioner or Deputy Commissioner of Emergency Services and Public Protection and whose position as commissioner or deputy commissioner is terminated, abolished or eliminated for any reason or who otherwise leaves such position and who has completed twenty years of service as a state policeman but who has not reached his forty-seventh birthday, shall be entitled to a retirement income, in accordance with subsection (b) of this section.

(f) A member who has completed twenty years of hazardous duty service under this section, but who leaves such service on or after October 1, 1982, but prior to reaching his forty-seventh birthday shall, upon his own application be entitled to the benefits provided in subsection (b) of this section at any time after reaching his forty-seventh birthday.

(g) On and after October 1, 1982, an employee who has met the twenty-year minimum service requirement and is thus eligible for benefits under this section shall have any other Connecticut state employment recognized in calculating the amount of his benefits.

(1949 Rev., S. 383; 1951, S. 151d; 1957, P.A. 510; 1958 Rev., S. 5-103, 5-104; 1961, P.A. 234, S. 22; 414; 494; February, 1965, P.A. 505; 1967, P.A. 617, S. 1; 1969, P.A. 645, S. 1; 1972, P.A. 71, S. 5; P.A. 74-228, S. 1, 3; P.A. 77-614, S. 486, 610; P.A. 82-193, S. 2, 3; P.A. 83-533, S. 17, 54; P.A. 84-546, S. 13, 173; P.A. 85-510, S. 21, 35; P.A. 86-186, S. 3; P.A. 87-282, S. 3; P.A. 90-331, S. 2, 3; P.A. 95-257, S. 20, 58; P.A. 97-256, S. 3, 4; P.A. 04-234, S. 2; P.A. 11-51, S. 134; P.A. 15-14, S. 22, 23.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and added Subsecs. (c) and (d); 1965 act amended Subsec. (c) to provide credit for military service during a national emergency; 1967 act amended section to include persons employed as guards or instructors at State Prison; 1969 act replaced “State Prison” references with specific references to Connecticut Correctional Institutions at Osborn and Cheshire, replaced “warden of the state prison” with “commissioner of correction” and included community correctional centers; 1972 act replaced correctional institution at Osborn with state correctional institutions at Somers and Enfield; P.A. 74-228 included state correctional institution at Niantic; P.A. 77-614 replaced commissioner of state police with commissioner of public safety and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-193 added Subsec. (e) providing the exceptions for the commissioner and deputy commissioner of public safety; P.A. 83-533 amended section to include employees of the Whiting Forensic Institute with direct and substantial patient contact and added Subsecs. (f) and (g); P.A. 84-546 made technical grammatical change in Subsec. (e) clarifying reference to commissioner or deputy commissioner of public safety; P.A. 85-510 amended Subsec. (a) to include any member of tier I who has been designated as a hazardous duty member pursuant to an applicable collective bargaining agreement, who has reached his forty-seventh birthday and has completed at least 20 years of hazardous duty for the state; amended Subsec. (b) by adding provisions re reduced retirement income for a person who is both a member of the division of state police and a member of part B and amended Subsecs. (d) and (f) by adding references to hazardous duty and retirement from hazardous duty; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, added the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 90-331 amended Subsec. (a) to include persons exempt from collective bargaining who are engaged in custodial or instructional duties within department of correction; P.A. 95-257 replaced “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 97-256 amended Subsec. (a) to include any person employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Parole and amended Subsec. (d) to include any person employed by the Board of Parole; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsecs. (a) and (d), effective July 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 15-14 made technical changes in Subsecs. (a) and (d).



Section 5-174 - Educational leave.

A member who is or has been granted a leave of absence without pay to pursue a course of study which is connected with the work of the agency and which is for the purpose of increasing his proficiency in his position shall be entitled to credit towards retirement for the period of such leave if he makes his retirement contributions for each year of such leave in an amount equal to five per cent of his salary rate at the time he was granted leave, with interest at the rate of five per cent per year.

(1949 Rev., S. 387; 1957, P.A. 349; 595, S. 6; 1958 Rev., S. 5-109; 1961, P.A. 234, S. 23; 1963, P.A. 476.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act deleted leave “for educational purposes” and inserted leave “to pursue a course of study which is connected with the work of the agency and which is for the purpose of increasing his proficiency in his position.”

Cited. 234 C. 424.



Section 5-174a - Sick leave.

A member of the state employees retirement system who is or has been granted a leave of absence without pay for the protection or improvement of his health shall be entitled to credit toward retirement for the period of such leave, but not to exceed twelve months within a five-year period, if he makes retirement contributions for each month of such leave in an amount equal to one-twelfth of five per cent of his salary rate at the time he was granted leave, with interest at the rate of five per cent per year from the date when any such contributions would have been due to the date of payment.

(1969, P.A. 164.)

Cited. 234 C. 424.



Section 5-175 - State-aided institutions.

(a) Employees of each of the following-named private corporations, herein called state-aided institutions, shall be covered by the retirement system: The American School at Hartford for the Deaf, The Connecticut Institute for the Blind and Newington Children's Hospital.

(b) Each person in the service of a state-aided institution shall become a member and shall make a monthly retirement contribution in the amount determined from section 5-161 as if he were a state employee. Such institution shall deduct his retirement contributions from his salary and pay them to the state.

(c) If the Retirement Commission finds that the rate of salary paid a member who is an employee of a state-aided institution, during the period of service upon which his base salary is determined for retirement purposes, exceeded the rate of salary paid by the state to its employees in a comparable category of service; or if the Retirement Commission finds that the aggregate salary increases of any such member during the last ten years of his service exceed the salary increases allowed by the state to its employees in a similar category of service; then, in either case, such excess shall be disregarded in determining the member's base salary for the purposes of section 5-162. When such excess is so disregarded, the retirement contributions made by the member on such excess shall be returned to him by the state.

(d) No increase in the number of employees of a state-aided institution who may become members shall be made unless the Commissioner of Administrative Services approves such increase as to necessity and desirability.

(1949 Rev., S. 401–403; 1951, S. 170d; 1958 Rev., S. 5-132–5-134; 1961, P.A. 234, S. 24; P.A. 75-34; P.A. 77-614, S. 66, 587, 610.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 75-34 deleted reference to approval of retirement commission in Subsec. (d); P.A. 77-614 replaced commissioner of personnel and administration with commissioner of administrative services.



Section 5-175a - Operators of vending stands in public buildings. Credit for prior years of service.

(a) Vending stand operators, operating stands under permits held by the Department of Rehabilitation Services pursuant to section 10-303, shall be members of the state employees retirement system, part A, exclusive of the Social Security option and benefits in the state employees' retirement system dependent thereon. Each such person shall annually, on or before June thirtieth, pay five per cent of his adjusted gross income, arising out of the operation of such stand, as determined under the Internal Revenue Code, during the calendar year preceding to the Department of Rehabilitation Services which shall, as the state administering agency for such persons, certify such payment and pay it over to the State Retirement Commission, provided membership of such persons in said system shall be exclusive of disability retirement upon the grounds of defects of vision

(b) Any member of the state employees retirement system who operated vending stands under permits held by the State Board of Education and Services for the Blind pursuant to section 10-303, prior to October 1, 1971, may obtain credit for such period or periods of service for retirement purposes; provided he has been in the active full-time employment of the state continuously for twelve months next preceding his written request to the Retirement Commission for such credit, and by making retirement contributions of five per cent of his adjusted gross income arising out of the operation of such stands for each of such years with interest thereon at the rate of five per cent per year from the time of such operation to the date of payment, all as certified by the State Board of Education and Services for the Blind. Such payments may be made in twelve equal monthly installments but such service credit shall not be granted unless payment of installments is completed.

(1971, P.A. 847, S. 1, 2; 1972, P.A. 71, S. 4; 215; P.A. 11-44, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 33.)

History: 1972 acts specified that 5% of gross income arising out of the operation of the stand be paid to retirement system, thereby excluding outside income and clarified provisions of Subsec. (b) re previous years of operation by specifying years prior to October 1, 1971; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 5-175b - Time limit for purchase of certain kinds of service credit.

Notwithstanding the provisions of sections 5-176, 5-177, 5-177a, 5-181, 5-184, 5-187a, 5-189, 5-190, 5-190a, 5-192a, subsection (b) of section 5-180 and subsections (b) and (d) of section 5-182, no member who is eligible for credit for such service but who has not yet purchased such credit shall receive credit for such service on or after the first of the month following three months after June 28, 1985. Prior to that date, any employee eligible to receive such credit and who desires to receive such credit shall so notify the Retirement Commission. If such employee is financially unable to complete the payment of the required contributions for such credit prior to such date, the Retirement Commission and the employee may enter into a contract for payment of such amount in not more than fifty-two equal biweekly installments. Such installments shall include interest at five per cent per year, and such service credit shall not be granted unless payment of installments is completed. The Retirement Commission shall liberally construe the provisions of sections 5-176, 5-177, 5-177a, 5-181, 5-184, 5-187a, 5-189, 5-190, 5-190a, 5-192a, subsection (b) of section 5-180 and subsections (b) and (d) of section 5-182 and this section in determining whether an employee is eligible to purchase such credit.

(P.A. 83-533, S. 18, 54; P.A. 84-411, S. 6, 8; P.A. 85-510, S. 22, 35.)

History: P.A. 84-411 added references to Secs. 5-187a and 5-191; P.A. 85-510 deleted references to purchase of credit for service under Sec. 5-191 and extended deadline for notification to retirement commission re purchase of credit for service from October 1, 1984, to the first of the month following three months after June 28, 1985.



Section 5-176 - Prior public school service.

A member with permanent status who was previously employed in the public schools of this state and who was a member of the Teachers' Retirement Association, may receive credit for retirement purposes for all such service for which he paid assessments. Such member shall make retirement contributions equal to five per cent of salaries received for such service, with interest thereon at the rate of five per cent per year from September 1, 1917, or from the date of such employment thereafter, to the date of payment. If the member was in state service on or before June 30, 1967, such payment shall be made before June 30, 1971. If the member entered or reentered state service on or after July 1, 1967, such payment shall be made within five years from the date of employment or reemployment as a state employee with permanent status. No such member shall be eligible for retirement credit under this section until he has completed ten years of state service and, in the event of his retirement while ineligible for credit under this section, all contributions and interest thereon paid by him under this section shall be refunded. Notwithstanding the provisions of this section, any member with permanent status who was employed in the public schools of this state before July 1, 1980, shall receive retirement credit for his or her period of membership in said teacher's retirement system upon payment of contributions equal to five per cent of his or her salary for such period plus an amount actuarially determined by the Retirement Commission as necessary to fund the increase in benefits payable by reason of such receipt of retirement credit by June 30, 1981.

(1959, P.A. 441; 1961, P.A. 234, S. 25; February, 1965, P.A. 343, S. 1; 1967, P.A. 648; 731; 1969, P.A. 345; P.A. 80-407, S. 3, 4.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1965 act updated statute to refer to members in state service on or after October 1, 1960, rather than October 1, 1959, and changed corresponding date for payment by such members to October 1, 1965, from October 1, 1964; 1967 acts included employees of commission for higher education and its constituent units (state colleges and community colleges) and teachers in state service under provisions of section, changed dates regarding service and payments and provided for refunds if person retires while ineligible for credit under section provisions; 1969 act deleted references to specific employing agencies, leaving section applicable to “A member with permanent status who was previously employed in the public schools ...” and changed dates regarding service and payments, advancing them by two years; P.A. 80-407 added provisions concerning retirement credit for people employed in public schools before July 1, 1980, who are members of teachers' retirement system.



Section 5-177 - Credit for out-of-state or foreign service to educational institutions.

Any person in the unclassified service employed full time by the Board of Trustees of The University of Connecticut, the State Board of Education, the Board of Education and Services for the Blind, the Connecticut Agricultural Experiment Station, the American School for the Deaf, the Connecticut Institute for the Blind, the Newington Children's Hospital, the Board of Trustees of the Connecticut State University System or the Board of Trustees of the Community-Technical Colleges, as a teacher or administrator in a position directly involved in educational activities in any state-operated institution or the Board of Regents for Higher Education, who served prior to his employment by the state in a full-time teaching, administrative or research position in an educational institution in or under the authority of a state department of education or a department of education for the blind in the United States approved by the Retirement Commission, or who was employed by such institution but served all or part of such service time in a foreign country, for which service he has received or will receive no retirement benefit or pension, may gain credit for such prior service, not to exceed ten years in the aggregate, by making retirement contributions for each year of such prior service equal to six per cent of his annual rate of compensation when he first became a full-time employee of this state; provided such payment shall be made within one year of his first full-time employment with the state, or before July 1, 1968, whichever is later, but for the Board of Higher Education and Technical Colleges, July 1, 1974. When a person who has gained credit for such prior service retires, not more than one year of such service may be counted for each two years of state service; provided, if such person has purchased more of such service than can be counted, refund on the amount paid on the extra years of service shall be made.

(1959, P.A. 517; 1961, P.A. 234, S. 26; 435; 1963, P.A. 534; 1967, P.A. 868; P.A. 73-526; P.A. 74-171, S. 1, 2; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 85-510, S. 24, 35; P.A. 86-403, S. 10, 132; P.A. 89-260, S. 4, 41; P.A. 91-256, S. 41, 69; P.A. 11-48, S. 285.)

History: 1961 acts added employees of state board of education, Connecticut Agricultural Experiment Station, Mystic Oral School and American School at Hartford for Deaf to purview of section, included research as well as teaching and administrative positions for which credit could be given, included service in a foreign country and removed limitation that last sentence apply only to those retiring before reaching sixty-five and “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act added employees of board of education and services for the blind, gave credit for service to other such boards and increased the period during which payment could be made by present employees from July 1, 1962, to July 1, 1964; 1967 act included employees of state and community colleges and certified teachers in state-operated institutions under provisions of section and changed date for payment from July 1, 1964 to July 1, 1968; P.A. 73-526 included employees of commission for higher education and provided separate deadline for payments to gain credit; P.A. 74-171 included employees of technical colleges and made deadline same as for commission employees, i.e. July 1, 1974; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 replaced board of higher education with board of governors and “state colleges” with “Connecticut State University”, pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors title; P.A. 85-510 included any person in the unclassified service employed full time by the Connecticut Institute for the Blind or the Newington Children's Hospital or as an administrator in a position directly involved in educational activities in any state-operated institution, and deleted requirement that teachers in state-operated institutions be “certified” for purposes of this section; P.A. 86-403 made technical changes; P.A. 89-260 provided that for constituent units of the state system of higher education the employer is the board of trustees of the unit rather than the unit itself, substituted the community-technical colleges for the community and state technical colleges, deleted obsolete reference to the Mystic Oral School and made a technical change; P.A. 91-256 made a technical change; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.

The legislature, by passage of statute, determined that the state owes more to those who previously gave it service than to others; statute has rational basis and does not violate equal protection clause of either federal or state constitutions. 1 CA 454.



Section 5-177a - Credit for university employees with prior service as hospital pharmacist.

Any person in the unclassified service employed full time by The University of Connecticut, who served prior to his employment by the state in a teaching or administrative position as a hospital pharmacist in a teaching and research hospital affiliated with an educational institution in another state, for which service he has received, or will receive, no retirement benefit or pension, may, subject to the following condition, gain credit for such prior service, not to exceed ten years in the aggregate, on paying to the State Employees Retirement Fund, for each year of such prior service, six per cent of his annual rate of compensation when he first became a full-time employee of this state. Such payment shall be made before July 1, 1966, or within one year of his first full-time employment with the state, whichever is later. When a person who has gained credit for such prior service retires, not more than one year of such out-of-state service may be counted for each two years of state service, provided, if such person has purchased more of such out-of-state service than can be counted, refund of the amount paid on the extra years of service shall be made.

(February, 1965, P.A. 341.)



Section 5-178 - Probation officers.

Any municipal employee who has been taken into state service under the provisions of section N231 of the November, 1955, supplement to the general statutes shall be credited with his entire period of service as a municipal employee for retirement purposes; provided he has made retirement contributions for each year of his municipal service, based upon his salary for such year, equal to those he would have made had he been a member during such period.

(November, 1955, SN4; 1958 Rev., S. 5-128; 1961, P.A. 234, S. 27.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”.



Section 5-179 - Services paid for by federal grant.

The time during which any state employee performed services, the direction of which remained in the state agency to which such employee was attached although his compensation was paid directly by federal grant, shall be considered a part of his state service for retirement purposes, provided his retirement contributions have been continuous since September 1, 1939, or, if not continuous, have been made with interest thereon at the rate of five per cent per year.

(1949 Rev., S. 395; 1958 Rev., S. 5-118; 1961, P.A. 234, S. 28.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form.”



Section 5-180 - Military service.

(a) The war service before September 1, 1939, of a veteran, as defined in section 27-103 and section 5-196, shall be counted as state service if the member began to make his retirement contributions before September 1, 1941, and made retirement contributions on all salary received by him from September 1, 1939, until his retirement date.

(b) The war service before September 1, 1939, of a veteran who became a member after September 1, 1939, and the war service or military service during a national emergency declared by the President of the United States on and after September 1, 1939, of a veteran who became a member at any time, shall be counted as state service if the member makes retirement contributions for each month of war service as defined by section 27-103 and described in subdivision (28) of section 5-196, or for each month of such service during a national emergency, as the case may be. Any veteran who becomes a member on or after July 1, 1975, shall not receive credit for such war or military service if such member has received or is entitled to receive any retirement allowance for the same years of such service from the federal government. Any veteran who is a member and who has not made application for such credit prior to July 1, 1975, shall not receive credit for such service if such member has received or is entitled to receive any retirement allowance for the same years of such service from the federal government unless such member makes application for such credit to the Retirement Commission on or before October 1, 1975, and makes retirement contributions for each month of such service in accordance with the provisions of this subsection. The Comptroller of the state may notify each employee of this provision on or before September 1, 1975. Such contributions shall equal one-twelfth of four per cent of his first year's salary as a state employee multiplied by the total number of months of such war service or national emergency service and, if such employee became a member after April 1, 1958, shall be accompanied by interest at four per cent per year from the time such war service was rendered or from September 1, 1939, whichever is later, until the date of payment or January 1, 1962, whichever is earlier. Such contributions may be paid by payroll deductions as determined by the Retirement Commission over a period not to exceed thirty-six months, interest thereon to be paid not later than the last day of the month following the payment of the last of such deductions. Service credit for retirement purposes shall not be granted unless payment of contributions and interest is completed. No credit shall be given hereunder for military service during a national emergency to any state employee who has served less than ten years as a permanent full-time state employee, nor for any such military service beyond a total period of his compulsory service, if any, plus three years.

(c) A member who leaves state service for the sole purpose of entering the armed forces of the United States may make his retirement contributions while in the armed forces in the monthly amount he was making immediately before he left state service. Such contributions shall be deducted from any salary payable to the member during his absence. Alternately, if no salary was payable to him, he may make such contributions after his return to state service, with interest thereon at five per cent per year from a date six months after he left the armed forces, provided he shall make application for return to state service within ninety days after he has received a certificate for satisfactory service from the armed forces. No contributions may be made, however, at any time for service in the armed forces beyond a total period of his compulsory service therein, if any, plus three years.

(1949 Rev., S. 387, 397; 1949, S. 161d; 1953, S. 163d; 1957, P.A. 163, S. 5; 349; 509, S. 1; 588, S. 2; 595, S. 6; 1958 Rev., S. 5-109, 5-119, 5-122; 1961, P.A. 234, S. 29; 317; 393, S. 3; 1963, P.A. 454; 566; February, 1965, P.A. 208; 1971, P.A. 126, S. 2; P.A. 75-340, S. 1, 2; P.A. 78-331, S. 43, 58; P.A. 82-472, S. 9, 183; P.A. 96-168, S. 23, 34; P.A. 13-247, S. 334.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form”, amended Subsec. (b) to provide as cutoff date for payment of interest “the date of payment or January 1, 1962, whichever is earlier” and provided for the application of the definition of veteran in Sec. 5-29a rather than that in Sec. 27-103; 1963 acts amended Subsec. (b) to allow credit for service in a national emergency and provided interest be chargeable only to those becoming members after October 1, 1957; 1965 act amended Subsec. (b) to add references to contributions for military service during a national emergency, to change date after which interest becomes payable on contributions from October 1, 1957, to April 1, 1958, and to add conditions under which credit is not given for military service; 1971 act, in Subsec. (b), replaced twelve installments with payroll deduction system adopted by retirement commission, provided that credit be given only after completion of payments and changed reference for definition of war service from Sec. 5-29a to Sec. 27-103 and Sec. 5-196(aa); P.A. 75-340 introduced provisions governing retirement credit for veterans received from both federal and state government, i.e. “double-dipping”; P.A. 78-331 replaced reference to Sec. 5-196(aa) with Subsec. “(bb)” in Subsec. (b) of section; P.A. 82-472 corrected reference to sections containing definition of veteran; P.A. 96-168 amended Subsecs. (a) and (b) to change the reference to “subsection (bb)” to “subdivision (29)”, effective July 1, 1996; P.A. 13-247 made technical changes in Subsecs. (a) and (b), effective July 1, 2013.

Cited. 138 C. 445; 234 C. 424.



Section 5-181 - Credit for prior state service. Credit for service in the General Assembly.

(a) A member who has been in state service for some past period or periods not otherwise credited for retirement purposes, and for which he cannot obtain credit for retirement purposes under any other section of this chapter, may obtain credit for such period or periods of service for retirement purposes; provided he has been in state service continuously for the twelve months next preceding his written request to the Retirement Commission for such service credit, and provided he pays to the retirement fund for each month of such service a sum based on his gross yearly rate of compensation as of the date such service was rendered, and equal to one-twelfth of two per cent of any part of such compensation on which the state made contributions under a Social Security Agreement, plus one-twelfth of five per cent of any part on which the state did not make such contributions, with interest thereon at the rate of five per cent per year from the time such service was rendered or from September 1, 1939, whichever is later, to the date of payment. Such payment may be made by payroll deductions as determined by the Retirement Commission over a period not to exceed thirty-six months, with interest on such contributions at the rate of five per cent per year to be paid not later than the last day of the month following the payment of the last of such deductions; but such service credit shall not be granted unless payment of contributions and interest is completed.

(b) Notwithstanding the provisions of section 5-175b, any member of the state employees retirement system who served as a member of the General Assembly prior to July 1, 1985, may obtain credit for such service in the General Assembly not otherwise credited for retirement purposes, provided application is made to the State Employees Retirement Commission not later than December 31, 1990, and provided further such member pays to the retirement fund for each month of such service in the General Assembly a sum based on his gross yearly rate of compensation as of the date such service was rendered and equal to one-twelfth of two per cent of any part of such compensation to the amount of the Social Security maximum wage plus one-twelfth of five per cent of the excess for part B members and one-twelfth of five per cent of such compensation for part A members, with interest thereon in both cases at the rate of five per cent per year from the time such service was rendered to the date of payment. Payment shall be made in accordance with the regulations concerning prior service as prescribed by the State Employees Retirement Commission.

(1951, 1955, S. 164d; 1957, P.A. 549, S. 1; 1958 Rev., S. 5-124; 1961, P.A. 234, S. 30; 1963, P.A. 474; 1971, P.A. 126, S. 3; P.A. 75-421, S. 3, 5; P.A. 80-294, S. 4, 7; P.A. 85-502, S. 3, 9; P.A. 90-308, S. 9, 15.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act made provision for calculation of payments, taking into consideration contributions under the social security act, and increased the interest payable from 4% to 5%; 1971 act replaced twelve installments with payroll deduction system adopted by retirement commission; P.A. 75-421 added Subsec. (b) re credit for general assembly service; P.A. 80-294 replaced “active full-time employment of the state” with “state service” in Subsec. (a); P.A. 85-502 amended Subsec. (b) by deleting provision which had allowed general assembly members to obtain retirement credit for up to two years for retirement purposes and substituting provision that notwithstanding Sec. 5-175, any member of the state employees retirement system who served as a member of the general assembly prior to July 1, 1985, may obtain credit for such service not otherwise credited for retirement purposes, provided application is made to the state employees retirement commission not later than December 31, 1985, and by deleting provision prohibiting employee from receiving credit for general assembly service for purposes of both the state retirement system and the general assembly pension system; P.A. 90-308 amended Subsec. (b) to extend application deadline for retirement credit for service in the general assembly prior to July 1, 1985, from December 31, 1985, to December 31, 1990.

Cited. 234 C. 424.

Cited. 1 CA 454.



Section 5-181a - Credit for service with United States federal government.

Notwithstanding the provisions of section 5-175b, a member of the state employees retirement system who has been in the active full-time employment of the United States federal government for some past period or periods for which he has received or will receive no retirement benefit or pension and for which he is not eligible to obtain credit for retirement purposes under any section of this chapter may receive credit for such period or periods, not to exceed ten years in the aggregate, by making contributions to the State Employees Retirement Fund, for each year of such prior service, equal to two, or five per cent of his federal salary, as appropriate for plan membership, for the period of such federal service, plus interest thereon at the rate of five per cent per year from the time such service was rendered to date of payment. Such payment may be made by payroll deductions as determined by the Retirement Commission over a period not to exceed twenty-four months, and such installments shall include interest at five per cent per year. No service credit shall be granted unless payment of all contributions and interest is completed, and then not more than one year of federal service shall be counted for each two years of Connecticut state service.

(P.A. 90-308, S. 10, 15.)



Section 5-181b - Continuation of membership during service as elected official.

(a) Any member of tier I of the state employees retirement system elected to serve as an official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall continue to make contributions to said system and shall be ineligible for membership in any other state or municipal retirement system during such time.

(b) Any member of tier II of the state employees' retirement system elected to serve as an official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall be ineligible for membership in any other state or municipal retirement system during such time.

(P.A. 90-308, S. 12, 15.)



Section 5-182 - Miscellaneous service credits.

(a) A member who has made contributions on all his salary received from September 1, 1939, to his retirement date, and who began to make his retirement contributions before September 1, 1941, shall receive credit for his service before September 1, 1939, with the National Reemployment Service.

(b) A member who was an employee of the United States Employment Service in Connecticut shall receive credit for his service with the United States Employment Service if he complies with all the requirements for obtaining service credit in section 5-181.

(c) The retirement salary of any employee of the Department of Transportation who was employed by the state at the Charter Oak Bridge, transferred to employment with the Greater Hartford Bridge Authority and subsequently taken back into state service shall be computed as though such employee were a member of part A of the state employees retirement system, provided an amount equal to the percentage of any Social Security payments made to such employee, which percentage is attributable to his employment by the state, shall be deducted from such retirement salary.

(d) Any employee of the radiological maintenance and calibration facility shall be credited for retirement purposes under this chapter with such employee's period of full-time service commencing with the date upon which such employee began work at said facility under individual contract with the Commissioner of Emergency Services and Public Protection upon payment into the State Employees Retirement Fund of such contributions as such employee would have paid if such employee had been a state employee during the period of such service and such employee's salary for such service had been paid by the state, with five per cent interest on such contribution from the date of such employee's entry into such service to the date of payment.

(e) Any former employee of the Connecticut Development Commission or the Connecticut interregional planning program who is an employee in the state classified service and who has had continuous state service since employment or reemployment in the state classified service shall be credited for retirement purposes under this chapter with his period of full-time service during the period commencing January 1, 1961, and ending December 31, 1966, including service under individual contract with the state and for the time period covering his transition between contract service and classified service. Such employee shall make payment into the State Employees Retirement Fund of such contributions as he would have paid if he had been a member of the state employees retirement system during the period of such service, with five per cent interest on such contributions from the date of his entry into such service to the date of payment.

(1949 Rev., S. 388; 1949, S. 156d; 1951, 1955, S. 164d; 1957, P.A. 549, S. 1; 1958 Rev., S. 5-102, 5-124; 1961, P.A. 234, S. 31; 422; 438; 1969, P.A. 768, S. 62; P.A. 78-240, S. 1; P.A. 90-230, S. 10, 101; P.A. 04-219, S. 3; P.A. 11-51, S. 145.)

History: 1961 acts removed limitation from Subsec. (b) that qualification for credit be state employment on December 31, 1941, added Subsec. (c) and “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1969 act substituted department of transportation for highway department in Subsec. (c); P.A. 78-240 added Subsecs. (d) and (e) re employees of radiological maintenance and calibration facility and of Connecticut development commission or interregional planning program; P.A. 90-230 corrected a reference to the director of emergency management in Subsec. (d); P.A. 04-219 amended Subsec. (d) to substitute Commissioner of Emergency Management and Homeland Security for Director of Emergency Management, effective January 1, 2005; P.A. 11-51 amended Subsec. (d) to replace “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and make technical changes, effective July 1, 2011.



Section 5-183 - Transferred

(a) The employees of any county participating in chapter 48 of the general statutes, revision of 1949, who were taken into state service under the provisions of section 1464d of the 1955 supplement thereto shall be credited with their entire period of service as employees of such county for retirement purposes; provided there has been transferred to the retirement fund from the Municipal Employees' Retirement Fund the amount paid into said municipal fund under the provisions of section 894 and subsections (b) and (c) of section 895 of the general statutes, revision of 1949, on account of the service of such employees as county employees, plus such amount as the Retirement Commission determined, on sound actuarial principles, represented the contributions to said municipal fund made by such county under subsection (a) of section 895 on account of the prior service of such employees, together with interest at the rate of two and one-half per cent compounded annually from the date of each such payment into said municipal fund to the date of transfer of such employees into state service, less any amount expended from said municipal fund by the Retirement Commission as compensation for actuarial services in connection with the computation of such amount.

(b) The contributions made by any such employee to the Municipal Employees' Retirement Fund and so transferred under the provisions of this section may, if such employee leaves the employment of the state before becoming eligible to retire, be withdrawn by him, on request, without interest, in the same manner as is provided in section 5-166 for the withdrawal of his contributions to the State Employees Retirement Fund.

(1955, S. 167d; 1958 Rev., S. 5-126; 1959, P.A. 152, S. 9; 1961, P.A. 234, S. 32; 536, S. 5.)

History: 1959 act included under section employees transferred on abolition of county government; 1961 acts removed this provision and “restated” state employees retirement act “in a simpler, clearer and more orderly form”.

Cited. 1 CA 454.



Section 5-184 - Credit for service with county or county agricultural extension office.

Any full-time state employee and any appointee of the General Assembly or either branch thereof, or of any officer or committee thereof, who served previously as a county employee or in a clerical capacity in a county agricultural extension office when such service was sponsored by the county farm bureau or county agricultural extension council and for which service he is not eligible to receive credit under any other section of this chapter shall be credited with the period or periods of such service, provided he shall pay to the retirement fund for each month of such service a sum equal to five per cent of the average of his last twelve months' salary as a county employee or a county agricultural extension office employee multiplied by the whole number of months of such service with interest at five per cent per annum from July 1, 1961, to the date of payment.

(1961, P.A. 536, S. 1.)

Cited. 1 CA 454.



Section 5-185 - County trust funds transferred to retirement fund.

Any trust fund established for retirement purposes by a county and which was on June 21, 1961, in the possession of the State Treasurer shall be transferred to the State Employees Retirement Fund. Each employee for whom such trust fund was established and who was employed by the state on said date shall be credited for as much county service computed in accordance with section 5-184 as his share in such fund will provide, provided such contributions shall not be refundable in the event of termination of service by such employee.

(1961, P.A. 536, S. 2.)



Section 5-186 - Transfer from Municipal Retirement Fund.

Except as provided in section 6-2b, there shall be no further liability of any county for payment into the Connecticut Municipal Employees' Retirement Fund. There shall be transferred to the State Employees Retirement Fund from said municipal fund such amount as the State Retirement Commission determines to be equitable by reason of the taking of county employees into state service under the provisions of section 6-28c of the 1959 supplement to the general statutes, the reduction in liability of such county to said municipal fund as provided in this section, and any amount expended from said municipal fund by the State Retirement Commission as compensation for actuarial services in connection with the computation of such amount.

(1961, P.A. 536, S. 4.)



Section 5-187 - Sheriffs and chief deputies.

(a) For the purposes of this chapter, the sheriff of each county and the chief deputy sheriff of each county are employees of the state so far as salaries received by them from the state are concerned, including fees on a Judicial Department payroll but excluding other fees paid in lieu of or in addition to salary.

(b) The provisions of subsection (f) of section 5-168 shall apply to sheriffs and their chief deputies.

(c) The status of sheriffs and their chief deputies as stated in subsection (a) shall be retroactive to September 1, 1939.

(1961, P.A. 295; P.A. 80-294, S. 6, 7.)

History: P.A. 80-294 omitted reference to Subsec. (b) of Sec. 5-166 in Subsec. (b).



Section 5-187a - Credit for former service as deputy sheriff.

Any member of the state employees retirement system who as a former deputy sheriff served prior to 1952 as a court officer in the Supreme Court, the Superior Court or the Court of Common Pleas may elect to obtain credit under the state employees retirement system for the period of his service as such. Such election shall be made in writing to the Retirement Commission not later than January 1, 1968. Persons so electing shall, within sixty days after filing such election, pay to the State Employees Retirement Fund a sum equal to five per cent of their salaries for such service.

(February, 1965, P.A. 153, S. 1; 1967, P.A. 561, S. 1.)

History: 1967 act changed deadline from January 1, 1966, to January 1, 1968.



Section 5-187b - Special deputy sheriffs appointed before July 1, 1999: Membership and credit.

Notwithstanding any provision of this chapter, each special deputy sheriff, appointed pursuant to section 6-43 before July 1, 1999, shall become a member of the state employees retirement system on July 1, 1999, and vesting and credited service shall be calculated from said date. The provisions of this section shall apply to and include each such special deputy sheriff otherwise included under this section who becomes employed as a judicial marshal in accordance with section 6-38i, provided in no event shall an employee receiving payments pursuant to section 5-164a or section 5-192v receive vesting or credited service under this section.

(P.A. 97-148, S. 6, 8; P.A. 00-99, S. 131, 154.)

History: P.A. 97-148, Sec. 6 effective July 1, 1999; P.A. 00-99 made section applicable to special deputy sheriffs appointed before July 1, 1999, who become employed as judicial marshals, and provided that no employee receiving payments under Sec. 5-164a or Sec. 5-192v shall receive vesting or credits under this section, effective December 1, 2000.



Section 5-187c - Special deputy sheriffs appointed on or after July 1, 1999, and judicial marshals employed on or after December 1, 2000: Membership and credit.

(a) Notwithstanding any provision of this chapter, each special deputy sheriff, appointed pursuant to section 6-43 on or after July 1, 1999, shall become a member of the state employees retirement system on the date of the appointment to office of such special deputy sheriff and vesting and credited service shall be calculated from the date of such appointment. The provisions of this subsection shall apply to and include each such special deputy sheriff otherwise included under this section who becomes employed as a judicial marshal in accordance with section 6-38i, provided in no event shall an employee receiving payments pursuant to section 5-164a or section 5-192v receive vesting or credited service under this section.

(b) Notwithstanding any provision of this chapter, each person employed as a judicial marshal pursuant to section 6-32d or 6-32f, on or after December 1, 2000, shall become a member of the state employees retirement system on the date of such employment and vesting and credited service shall be calculated from the date of such employment, provided in no event shall an employee receiving payments pursuant to section 5-164a or section 5-192v receive vesting or credited service under this section.

(P.A. 97-148, S. 7, 8; P.A. 00-99, S. 132, 154.)

History: P.A. 97-148, Sec. 7 effective July 1, 1999; P.A. 00-99 designated existing provisions as Subsec. (a), made Subsec. (a) applicable to special deputy sheriffs appointed before July 1, 1999, who become employed as judicial marshals, added Subsec. (b) re persons employed as a judicial marshal on or after December 1, 2000, and provided that no employee receiving payments under Sec. 5-164a or Sec. 5-192v shall receive vesting or credits under this section, effective December 1, 2000.



Section 5-188 - Retirement salary of detectives.

(a) For the purposes of this section “detective” means any detective, chief inspector or inspector in the Division of Criminal Justice or chief detective.

(b) (1) Each detective who is forty-seven years of age or over and who has completed twenty years of service shall, at the time he retires or is retired in accordance with the provisions of this chapter, receive a retirement salary equal to fifty per cent of his base salary for twenty years of service as a detective, or combined service as a state policeman and a detective, and for each additional full month of service as a detective after twenty years of such service there shall be added to his retirement salary a sum equaling one-twelfth of two per cent, computed on his base salary. (2) Any detective who previously served as a state police officer and who transferred directly from the state police force to a position as a county detective or detective or chief inspector or inspector within the Division of Criminal Justice shall receive the same retirement benefits under this chapter as he would have received if he had remained a member of the state police force. (3) Retirement benefits payable under this section shall not be reduced at any time on account of a member's eligibility for or receipt of federal Social Security benefits, unless the member has previously received a refund of contributions when transferring from part A to part B pursuant to section 5-158h.

(c) A member who has completed twenty years of service as a detective, or combined service as a state policeman and a detective, but who leaves such service on or after October 1, 1982, but prior to reaching his forty-seventh birthday, shall, upon his own application, be entitled to the benefits provided in subsection (b) of this section at any time after reaching his forty-seventh birthday.

(d) Notwithstanding the provisions of subsection (b) of this section, on and after October 1, 1982, a member who has completed twenty years of service as a detective or combined service as a policeman and a detective and is thus eligible for benefits under this section shall have any other Connecticut state employment recognized in calculating the amount of his benefit.

(e) Service of a member as a sworn member of an organized police department of a municipality within this state may be counted as service as a detective for the purposes of this section if the member makes retirement contributions to the State Employees Retirement Fund of either two or five per cent, as appropriate, of his municipal salary for the period of such municipal service, plus an amount determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such purchase with interest at the rate of six and one-half per cent, compounded annually, on such payment. No credit shall be granted under this subsection for any period of service for which a retirement benefit is being paid by any governmental unit or where such grant would result in multiple service credit for the same period of service. Service credit for retirement purposes shall not be granted unless payment of contributions and interest is completed.

(1961, P.A. 360; P.A. 74-327, S. 1, 2; P.A. 76-111, S. 7; P.A. 83-533, S. 19, 54; P.A. 85-510, S. 12, 35; P.A. 86-348, S. 6, 8.)

History: P.A. 74-327 added Subsec. (a) defining “detective” and made former text Subsec. (b), changing retirement age from 55 to 47 with 20 years' service and adding Subdiv. (2) re detectives who were formerly state police officers; P.A. 76-111 redefined “detective” deleting county detectives and adding chief inspector or inspectors of division of criminal justice; P.A. 83-533 added Subsecs. (c) and (d); P.A. 85-510 amended Subsec. (b)(3) to provide that retirement benefits shall not be reduced on account of eligibility for or receipt of Social Security benefits by adding “unless the member has previously received a refund of contributions when transferring from part A to part B pursuant to section 5-158h”; P.A. 86-348 added Subsec. (e) re credit for service as a sworn member of an organized police department of a municipality within this state.

Cited. 234 C. 424.

Cited. 1 CA 454.



Section 5-189 - Credit to court employees for prior municipal service.

Each employee of the Superior Court shall be credited for retirement purposes for his entire period of full-time service as an employee of a municipal, city, police, justice or traffic court, provided he shall pay into the retirement fund the contributions he would have paid if he had been a state employee during the period of such court service and his salary for such service had been paid by the state, with five per cent interest on such contributions from July 1, 1961, to the date of payment.

(1959, P.A. 28, S. 20; 1961, P.A. 234, S. 33; 536, S. 3; February, 1965, P.A. 164; P.A. 74-183, S. 163, 291; P.A. 76-436, S. 563, 681.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and added provision for contributions by employee; 1965 act limited coverage to period of full-time service and deleted requirement that a local retirement plan have been in effect with respect to such service; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Cited. 1 CA 454.



Section 5-190 - Court reporters to receive credit for service as municipal court stenographers.

Any person taken into state service as a court reporter who previously served as court stenographer in any municipal court shall be credited with his entire period of full-time service as a municipal employee for the purposes of this chapter upon payment into the State Employees Retirement Fund of such sum for each year of his municipal employment, based upon his salary for such year, as would have been due from him had he been an employee of the state during such period of such court service, with five per cent interest on such contributions from the date he was taken into state service to the date of payment.

(February, 1965, P.A. 183, S. 1.)

Cited. 1 CA 454.



Section 5-190a - Retirement credit for employees of the Criminal Justice Division and public defenders.

(a) Except as provided in subsection (b) of this section, each employee of the Division of Criminal Justice and each public defender, assistant public defender and deputy assistant public defender in the Superior Court who is or becomes a member of the state employees retirement system shall receive full retirement credit and full credit for the vesting of pension rights for each year or portion thereof for which retirement contributions were or shall be paid while serving as a state's attorney, an assistant state's attorney, deputy assistant state's attorney, prosecuting attorney, assistant prosecuting attorney, public defender or assistant public defender in the Superior Court, Circuit Court or Court of Common Pleas, irrespective of whether such service was on a part-time or full-time basis, provided he shall have made contributions to the State Employees Retirement Fund as provided by this chapter, for such service credit.

(b) Each such employee and each such public defender, assistant public defender and deputy assistant public defender who serves on a part-time basis, on and after July 1, 1985, shall receive retirement credit for such service on a percentage basis corresponding to the percentage that the amount of time spent in such service bears to full-time service in such position, as the percentage shall be determined by the commission, provided such individual shall have made contributions to the State Employees Retirement Fund as provided by this chapter, for such service credit.

(P.A. 73-122, S. 21, 27; P.A. 74-183, S. 168, 291; P.A. 76-436, S. 147, 681; P.A. 85-475, S. 1, 3.)

History: P.A. 74-183 replaced circuit court with court of common pleas except with reference to past employment where court of common pleas was added; P.A. 76-436 included deputy assistant state's attorneys and deputy assistant public defenders under provisions of section and deleted reference to court of common pleas except where concerned with past employment, effective July 1, 1978; P.A. 85-475 added Subsec. (b) re exception to part-time service provisions of Subsec. (a); (Revisor's note: In 1997 the Revisors editorially changed a reference in Subsec. (a) from “deputy assistant's state's attorney, ...” to “deputy assistant state's attorney, ...” thereby correcting a clerical error in the codification of P.A. 76-436, S. 147).



Section 5-190b - Participation in retirement systems by certain teachers at E. O. Smith School; certain service treated as continuous employment by board of education.

Notwithstanding the provisions of any general statute, charter or special act to the contrary, affecting teacher tenure: (1) Service by teachers employed by The University of Connecticut to teach at the E. O. Smith School prior to the conveyance of the E. O. Smith School pursuant to section 2 of special act 84-42 shall be treated as continuous employment by a board of education within the meaning of section 10-151. Any such teacher who is subsequently employed to teach at the E. O. Smith School on or before September 1, 1987, by the board of education for a regional school district consisting of the towns of Mansfield and Ashford shall be deemed to have been continuously employed by such board of education for all previous years of continuous employment at the E. O. Smith School. No teacher employed by such board of education shall be deemed to have a break in employment within the meaning of section 10-151 by virtue of such conveyance; (2) teachers employed by The University of Connecticut on the date of such conveyance who are subsequently employed to teach at said school by the board of education for a regional school district consisting of the towns of Mansfield and Ashford and who are participants in the state employees retirement system on the date of such conveyance may continue to participate in said system. Participation pursuant to the provisions of this section shall terminate upon retirement or separation from employment by such board of education, whichever first occurs. The employer contribution for retirement benefits for such teachers shall continue to be included in amounts appropriated from the General Fund pursuant to section 5-192d; (3) such teachers who are participants in the federal Old Age and Survivors Insurance System on the date of such conveyance may continue to participate in said system provided such teachers make employee contributions determined by the State Employees Retirement Commission to be due under the federal-state agreement. The state shall continue to pay the employer's share of contributions determined to be due by the State Employees Retirement Commission under the federal-state agreement for such teachers pursuant to section 5-192d.

(P.A. 86-377.)



Section 5-191 - Credit for service to other states.

A member of the state employees retirement system who has been in the active full-time employment of another state or states for some past period or periods for which he has received or will receive no retirement benefit or pension and for which he cannot obtain credit for retirement purposes under any section of this chapter may receive credit for such period or periods, not to exceed ten years in the aggregate, by making contributions to the State Employees Retirement Fund, for each year of such prior service, equal to six per cent of his annual rate of compensation when he first became a full-time employee of this state, provided the state or states in which such service was rendered make similar provision for former employees of this state and provided such payment into the state employees retirement system shall be made within one year of his entry into service in this state or on or before July 1, 1966, whichever is later. When a person who has gained credit for such prior service retires, not more than one year of such out-of-state service may be counted for each two years of state service; provided, if such person has purchased more of such service than can be counted, refund of the amount paid on the extra years of service shall be made.

(February, 1965, P.A. 370, S. 1.)

Cited. 234 C. 424.



Section 5-191a - Reimbursement of certain retired employees for moneys deducted from retirement allowance.

Section 5-191a is repealed, effective October 1, 2002.

(1967, P.A. 710; S.A. 02-12, S. 1.)



Section 5-192 - Credit for transferred McCook Hospital employees.

(a) Each person who was transferred to state employment under the provisions of section 5-268d of the 1967 supplement to the general statutes shall be credited for retirement purposes for his entire period of full-time service as a city employee. Credit for less than full-time service shall be determined by the State Employees Retirement Commission.

(b) There shall be transferred to the State Employees Retirement Fund from the Municipal Employees' Retirement Fund such amount, for each person transferred, as the State Retirement Commission and the city of Hartford determine to be equitable by reason of the transfer of city employees to the state under the provisions of said section 5-268d.

(c) All rights, benefits and privileges to which members of the state retirement system are entitled, as well as rights, benefits and privileges conferred on state employees which relate to retirement, shall be given to those persons who have transferred to state employment under the provisions of said section 5-268d. All those persons who have so transferred shall be entitled to such accrued vacation and sick time as they earned under city employment.

(1967, P.A. 424, S. 3, 4, 5; 606, S. 1.)



Section 5-192a - Credit for state college bookstore employees.

Each employee under section 5-268d of the 1969 supplement to the general statutes shall be credited for retirement purposes under this chapter with his period of full-time service as an employee of any such bookstore upon payment into the State Employees Retirement Fund of such contributions as he would have paid if he had been a state employee during the period of such service and his salary for such service had been paid by the state, with five per cent interest on such contributions from July 1, 1968, to the date of payment.

(1969, P.A. 282, S. 2.)



Section 5-192b - Credit for previous membership in a municipal retirement system.

(a) Any person who became a member of the state employees retirement system and who previously was a member of the Connecticut municipal employees' retirement system shall receive credit for the purpose of retirement under the provisions of this chapter for the period of his service with such municipality, provided there shall be transferred to the State Employees Retirement Fund from the Connecticut Municipal Employees' Retirement Fund, on application of a state employee who is a member of tier I, the entire amount paid into the Connecticut Municipal Employees' Retirement Fund by the employee as a result of the service of such employee, plus interest at the rate being paid by the Connecticut Municipal Employees' Retirement Fund from which such amount is transferred from the date of each payment into such fund to the date such employee became a member of the state employees retirement system, such amount to be computed by the State Retirement Commission. No transfer of municipal employee contributions and interest shall be required whenever a member of the tier II plan applies for such retirement credit.

(b) On or before the first of the month following three months after June 28, 1985, any member of the tier I plan in the state employees retirement system who was previously a member of the Connecticut municipal employees' retirement system and who, pursuant to the terms of section 7-440, withdrew all his contributions in the Municipal Employees' Retirement Fund upon leaving municipal employment shall be credited, for retirement purposes under this chapter, with such period of prior municipal service upon payment into the State Employees Retirement Fund of an amount equal to the total of all contributions refunded to him from the Municipal Employees' Retirement Fund plus five per cent interest on such contributions from the effective date of his withdrawal from the municipal fund to the date of his application for credit under this subsection. Such municipal service shall be considered to be active state service for the purposes of this chapter.

(c) Any member of the state employees retirement system who has prior service in a municipality, or a department of a municipality, which has not accepted the provisions of part II of chapter 113 shall receive credit for the purpose of retirement under the provisions of this chapter for the period of such service, or any portion thereof, if he complies with the requirements of either subdivision (1) or subdivision (2) of this subsection. (1) Such member may purchase credit for such service upon payment to the State Employees Retirement Fund of either two or five per cent, as appropriate, of his municipal salary for the period of such service, plus an amount determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such purchase with interest at the rate of six and one-half per cent, compounded annually, on such payment. (2) Such member may obtain credit for such service upon transfer of the entire amount paid into a municipal retirement fund by the member and the municipality during the period of such service including any earned interest, and payment of an amount determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such credit, to the State Employees Retirement Fund. Where required by a municipal ordinance or charter provision, the Comptroller may enter into a reciprocal agreement with a municipality in order to effect a transfer of funds under this subdivision. No credit shall be granted under this subsection for any period of service for which a retirement benefit is being paid by any governmental unit or where such grant would result in multiple service credit for the same period of service.

(1971, P.A. 319, S. 2; P.A. 82-377, S. 1, 3; P.A. 83-533, S. 50, 54; P.A. 84-447, S. 1, 3; P.A. 85-510, S. 25, 35.)

History: P.A. 82-377 eliminated requirement that municipal share of contributions be transferred to state employees' retirement fund upon transfer of employee to state system; P.A. 83-533 amended section to provide that transfer of contributions is required only in the case of employees who are members of tier I; P.A. 84-447 added Subsecs. (b) and (c) which allowed any tier I member, on or before October 1, 1984, to purchase credit for prior service as a member of the municipal employees retirement system for which all contributions had been previously withdrawn and allowed members who previously worked for a nonparticipating municipality to purchase credit for such service; P.A. 85-510 amended Subsec. (b) to extend deadline for purchase of credit for prior municipal service from October 1, 1984, to the first of the month following three months after June 28, 1985.

Cited. 230 C. 911; 234 C. 411. Plaintiff entitled to hazardous duty retirement credit under Sec. 5-173 and this section; judgment of Appellate Court in 34 CA 510 reversed. Id., 424.

Cited. 1 CA 454; 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-192c - Transfer from teachers' retirement system to state employees retirement system.

No person who has creditable service as a member of the teachers' retirement system and who transfers, on or after July 1, 1978, to the state employees retirement system shall be entitled to benefits from said state employees retirement system until such person has been a member of and contributed to said state employees retirement system for a period of one year. If such transferee dies or becomes disabled before completion of that one year, such transfer shall be deemed to be cancelled and such person shall be deemed to be a member of the teachers' retirement system.

(P.A. 78-208, S. 32, 35; P.A. 83-533, S. 20, 54.)

History: P.A. 83-533 added provision re death or disability of transferee.



Section 5-192d - Administration of retirement funds for teachers at E. O. Smith School.

The employer contribution for retirement benefits for teachers at the E. O. Smith School who are members of the state employees retirement system shall be included in amounts appropriated from the General Fund to miscellaneous accounts administered by the Comptroller for the state employees retirement contributions and employers' Social Security Tax.

(P.A. 77-559, S. 1, 2; P.A. 82-472, S. 10, 183.)

History: P.A. 82-472 changed “Edwin O. Smith” to “E. O. Smith”.

See chapter 167a re Teachers' Retirement Fund.

See Sec. 10-183p re transfers between state employees', teachers' and alternate retirement programs.



Section 5-192e - Application.

(a) Notwithstanding any other provision of law, the provisions of sections 5-192e to 5-192x, inclusive, shall apply to all members who first join the state employees retirement system after July 1, 1984, and members of bargaining units which are party to a collective bargaining agreement granting the right to transfer from tier I to tier II or from tier II to tier I shall have the right to effect such transfers according to the terms of the agreement upon its approval by the General Assembly in accordance with the provisions of chapter 68. The provisions of said sections shall also apply to members who rejoin the system after January 1, 1984, unless (1) the employee remains entitled to either an immediate or a deferred monthly benefit, other than a benefit arising solely from his own contributions, due to earlier participation in the system, (2) the employee's period of prior service, as defined for purposes of tier I, is longer than the period between his date of prior severance and his date of new membership, or (3) the employee returns to state service following a period during which he was receiving disability retirement benefits under section 5-169. In any such event, such former employee shall be subject to the provisions of the tier I retirement plan.

(b) If a member is absent from state service on January 1, 1984, due to service in the armed forces of the United States, and returns to state service within ninety days, after having become entitled to release from active duty in the armed forces or after hospitalization continuing after discharge for a period of not more than one year, he shall not be deemed to have severed service for purposes of subsection (a) of this section.

(c) If a member is absent from state service on January 1, 1984, due to a leave of absence and returns to state service immediately upon the expiration of such leave, he shall not be deemed to have severed service for purposes of subsection (a) of this section.

(d) In the event that there is a conflict between the provisions of sections 5-192e to 5-192x, inclusive, and the provisions of any other law, the provisions of said sections shall govern, provided any employee in state service who is a member of the teachers' retirement system prior to October 1, 1982, and who transfers to the state employees retirement system in accordance with subsection (h) of section 5-160, shall join tier I.

(P.A. 83-533, S. 21, 54; P.A. 85-510, S. 27, 35; P.A. 87-484, S. 5, 10.)

History: P.A. 85-510 amended Subsec. (a) to change date after which Secs. 5-192e to 5-192x, inclusive, shall apply to all members joining the retirement system from January 1, 1985, to July 1, 1985, and to include reference to collective bargaining agreements granting the right to transfer from tier II to tier I and amended Subsec. (d) to replace reference to “teacher” in state service with reference to “employee” in state service; P.A. 87-484 made technical change in Subsec. (a)(2).



Section 5-192f - Definitions.

For purposes of this chapter, the following definitions shall apply:

(a) “Year’s breakpoint” means, with respect to the calendar year in which occurs a member’s last severance from service date, ten thousand seven hundred dollars increased by six per cent each year after 1982, rounded to the nearest multiple of one hundred dollars.

(b) “Final average earnings” means the average covered earnings of a member for his three years of credited service affording the highest such average, disregarding any general temporary reduction or any reduction or nonpayment for illness or other absence which does not exceed ninety days.

(c) “Covered earnings” means the annual salary, as defined in subsection (h) of section 5-154, received by a member in a year, limited by one hundred thirty per cent of the average of the two previous years’ covered earnings. The limit does not apply to earnings for calendar years before 1984, nor for the first three full or partial calendar years of employment. The Retirement Commission may adopt regulations in accordance with chapter 54 determining the procedures to be followed when the member was not employed on a full-time basis for the entire two previous years used to develop such limit.

(d) “Hazardous duty member” means a member who is a state policeman in the active service of the Division of State Police within the Department of Emergency Services and Public Protection, who is engaged in guard or instructional duties at the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, the John R. Manson Youth Institution, Cheshire, the York Correctional Institution, the Connecticut Correctional Center, Cheshire or the community correctional centers, who is an employee of the Whiting Forensic Division or its predecessor institutions with direct and substantial patient contact, who is a detective, chief inspector or inspector in the Division of Criminal Justice or chief detective, who is employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Pardons and Paroles, or who has been designated as a hazardous duty member pursuant to the terms of a collective bargaining agreement.

(e) “Tier I plan” means the plan set out in sections 5-157 to 5-192d, inclusive.

(f) “Tier II plan” means the plan set out in sections 5-192e to 5-192x, inclusive.

(g) “State employment” means employment with state-aided institutions, any position in state government, including any position funded wholly or partially by the federal government, and any other employment which, prior to January 1, 1984, would have resulted in coverage under the tier I plan. All references to “state” shall include such positions and employment.

(h) “Severance from service date” means an employee’s date of retirement, death, resignation or termination for cause from the state, or except as otherwise provided in section 5-192i, the first anniversary of the first day of a period in which he remains absent from service, without pay, with the state, for any reason other than retirement, death, resignation or termination for cause, whichever is earlier.

(P.A. 83-533, S. 22, 54; P.A. 85-510, S. 28, 35; P.A. 86-186, S. 4; P.A. 87-282, S. 4; 87-484, S. 6, 10; P.A. 95-257, S. 20, 58; P.A. 97-256, S. 5; P.A. 01-80, S. 12; P.A. 04-234, S. 2; P.A. 11-51, S. 134; P.A. 15-14, S. 24.)

History: P.A. 85-510 redefined “hazardous duty member” to include any person who has been designated as a hazardous member pursuant to the terms of a collective bargaining agreement; P.A. 86-186 amended Subdiv. (d) to change the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, to add the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and to change the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 amended Subdiv. (d) to change the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 87-484 revised table in Subdiv. (a); P.A. 95-257 replaced “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 97-256 amended Subdiv. (d) to include a member who is employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Parole; P.A. 01-80 deleted specific breakpoints for years prior to the year 2000; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subdiv. (d), effective July 1, 2004; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (d), effective July 1, 2011; P.A. 15-14 made a technical change in Subdiv. (d).



Section 5-192g - Eligibility and membership.

(a) Membership in the tier II plan shall be required for each state employee, whether or not exempt from the classified service, appointed after January 1, 1984, unless specifically excluded in this section or unless section 5-192e mandates coverage under the tier I plan. Except as indicated in subsection (d) of this section, membership commences on the later of the first day of employment or July 7, 1983.

(b) Membership in the tier II plan shall be required for each employee in state service on June 30, 1982, who had not previously been a member of the state employees retirement system, and who had not previously elected to become a member of the state employees retirement system or any other Connecticut retirement plan, unless specifically excluded in this section.

(c) Teachers not in state service are not eligible for membership in the tier II plan.

(d) Any teacher or professional staff member as described in subsection (g) of section 5-160, first employed on or after January 1, 1984, shall be covered under the tier II plan unless he is eligible for and elects membership within six months after employment in the teachers' retirement system or an alternate retirement program. In the absence of such an election, membership hereunder shall be retroactive to the first day of employment. Any such individual shall be a member in only one of the three systems or programs.

(e) Members of the judiciary eligible for retirement under the provisions of section 51-50 or section 51-50a are not eligible for membership in the tier II plan unless they elect to remain or be reinstated as members of the state employees retirement system under section 5-192h.

(f) Membership in the tier II plan shall be required for each employee of the Connecticut Institute for Municipal Studies unless specifically excluded in this section or unless section 5-192e mandates coverage under the tier I plan.

(P.A. 83-533, S. 23, 54; P.A. 93-429, S. 5, 7; P.A. 02-140, S. 6.)

History: P.A. 93-429 added Subsec. (f) to extend membership in the state's tier II retirement plan to employees of the Connecticut Institute for Municipal Studies, effective July 1, 1993; P.A. 02-140 amended Subsec. (f) by deleting reference to Sec. 1-135, effective July 1, 2002.



Section 5-192h - Election by judges.

(a) Any person who is appointed a judge of the Supreme Court or Superior Court and who has at the time of his appointment at least ten years of credited service under the tier II plan may, at any time within ten years after initial appointment as a judge to any such courts, elect to remain, or, if he has withdrawn from the tier II plan, to be reinstated as a member of the tier II plan in lieu of participation in the benefits of sections 51-49 to 51-50b, inclusive, and 51-51, and to receive credit for retirement purposes for the period of service as such a judge. Any contributions made under section 51-50b by any such judge prior to such election shall be paid from the judges and compensation commissioners' retirement system to such judge. Such judge shall be credited, for purposes of retirement under the tier II plan with the period of his service as a judge. No election under this section or under section 5-166a may be made by a tier II member other than one with at least ten years of credited service under the tier II plan.

(b) Notwithstanding the provisions of subsection (a) of this section, any retired state employee who is appointed a judge and who resigns prior to retirement as a judge shall not receive a reduction in the amount of retirement income or retirement benefits that he would have received had he remained a retired state employee, including any cost of living allowances granted to retired state employees.

(P.A. 83-533, S. 24, 54.)



Section 5-192i - Vesting service.

(a) Except as otherwise provided in this section, vesting service is all service with the state commencing on the employee's employment commencement date or reemployment commencement date and ending on his severance from service date. The employment commencement date is that date on which the employee first works an hour for which he is paid or entitled to payment by the state. An employee's reemployment commencement date is that date after his severance from service date on which the employee first works an hour for which he is paid or entitled to payment by the state. If any employee resigns or is terminated for cause and he is subsequently reemployed within twelve months, the period between his severance from service date and the date of his reemployment shall be included in his vesting service, except that if he resigns or is terminated for cause during a period of absence from service for other reasons, as aforesaid, vesting service shall be recognized for the period from his severance from service date to the date of his reemployment only if he is reemployed within twelve months of the first day of such absence. A break in service shall occur if an employee is not reemployed within one year after a severance from service date. A permanent break in service occurs if there has been a break in service, the employee is not vested under section 5-192o, and the period from his severance from service date to his reemployment commencement date equals or exceeds his vesting service prior to his severance from service date. In the event of a permanent break in service, any period prior to the permanent break in service shall be excluded from the employee's vesting service. In the event of a break in service which is not permanent, any period prior to such break in service shall be included in the employee's vesting service.

(b) If an employee is absent from the service of the state because of service in the armed forces of the United States and if he returns to the service of the state within ninety days after becoming entitled to release from active duty in the armed forces or after hospitalization continuing after discharge for a period of not more than one year, such absence shall not count as a break in service. The period of any such absence shall be considered as vesting service.

(c) A period during which an employee is on a leave of absence approved by the state or otherwise granted pursuant to the terms of the appropriate collective bargaining agreement shall not be considered as a break in service. No vesting service shall be granted for such a period except as specifically indicated in this section.

(d) Any teacher, as defined in section 10-183b, in state service who is employed for a full academic year, equivalent to at least ten months credited service, shall be deemed to be employed for the entire year. Any such teacher who has completed the work obligations of his appointment period and who retires after May first, but before September first, shall receive, upon retirement, credit for the entire appointment year and the remaining biweekly payments due for the entire appointment year, together with any amounts held back previously.

(e) A member who is or has been granted a leave of absence without pay to pursue a course of study which is connected with the work of the agency and which is for the purpose of increasing his proficiency in his position may count up to four years of the period of the leave as vesting service and such leave shall in no event be treated as a severance from service.

(f) If an employee is absent from the service of the state due to a work-related injury or disease for which periodic workers' compensation cash benefits are payable, the period of such absence shall not count as a break in service and shall be considered vesting service.

(g) In no event will more than one year of vesting service be granted for any twelve calendar months.

(h) Subject to the requirements indicated in this subsection, vesting service may include employment with another state or states. A member of the tier II plan who has been in the active full-time employment of another state or states for some past period or periods for which he has received and will receive no retirement benefit or pension shall receive vesting service for such period or periods, not to exceed ten years in the aggregate, provided the state or states in which such service was rendered make similar provision for former employees of this state. If such member had received a lump sum payment, other than his contributions and interest thereon, from such other state or states in lieu of a retirement benefit, he shall not be eligible to receive credit under this subsection. When a person who has gained credit for such prior service retires, not more than one year of such out-of-state service may be counted for each two years of state service.

(i) A member who served as a member of the General Assembly shall receive vesting service for such periods of service, subject to the provisions of subsections (a) and (g) of this section.

(j) Subject to the requirements of this subsection, vesting service shall also include service in time of war, as defined in section 27-103, and up to three years of national emergency service, as defined by law, for normal, hazardous duty and early retirements. A member of the tier II plan who has performed service in time of war or national emergency service may receive vesting service for the period of such service, provided the member who has performed such service has not received and will not receive a pension for such period or periods, and provided further that such vesting service shall not exceed ten years in the aggregate. To receive such service credit, a member shall apply to the Retirement Commission within one year of his commencement of state service or within one year of June 22, 1992, whichever is later.

(P.A. 83-533, S. 25, 54; P.A. 85-502, S. 6, 9; 85-510, S. 26, 35; P.A. 92-226, S. 2, 28.)

History: P.A. 85-502 added Subsec. (i) providing that a member who served as a member of the general assembly shall receive vesting service for such periods of service, subject to the provisions of Subsecs. (a) and (g); P.A. 85-510 amended Subsec. (a) by adding provision that in the event of a break in service which is not permanent, any period prior to such break in service shall be included in the employee's vesting service; P.A. 92-226 added Subsec. (j) re vesting service for service in time of war and national emergency service.

Cited. 234 C. 424.



Section 5-192j - Credited service.

(a) All vesting service rendered on or after October 1, 1982, by a member of the tier II plan shall be credited service under the plan. Any period of absence recognized as service under subsection (b) or (e) of section 5-192i, shall, however, be excluded from an employee's credited service unless it is included under subsection (b) of this section. Any period between a severance from service date and a reemployment date which is recognized as vesting service under subsection (a) of section 5-192i shall be excluded from credited service.

(b) Credited service shall include any period of service in the armed forces of the United States which is included in a member's vesting service pursuant to subsection (b) of section 5-192i, except that no credit shall be given hereunder for any military service beyond a total period of the employee's compulsory service, if any, plus three years.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, any vesting service granted pursuant to subsections (h) and (i) of section 5-192i shall also be included as credited service, provided the requirements of the applicable subsection are met.

(d) Subject to the requirements of this subsection, credited service shall also include war service, as defined in section 27-103, and up to three years of national emergency service, as defined by law, for normal, hazardous duty and early retirements. A member of the tier II plan who has performed war service or national emergency service may receive credited service for the period of such service, provided the member who has performed such service has not received and will not receive a pension for such period or periods, and provided further that such credited service not exceed ten years in the aggregate. To receive such service credit, a member shall apply to the Retirement Commission within one year of his commencement of state service.

(e) Credited service shall include any period of municipal service while a member of the Connecticut municipal employees' retirement system, provided the tier II member claiming credit for such service (1) has at least ten years of vesting service under the tier II plan, and (2) has not received and will not receive any retirement allowance from the municipal system for such years of municipal service.

(P.A. 83-533, S. 26, 54; P.A. 85-502, S. 7, 9; 85-510, S. 29, 35.)

History: P.A. 85-502 amended Subsec. (c) to provide that vesting service granted pursuant to Sec. 5-192i(i) shall be included as credited service and made technical change; P.A. 85-510 amended Subsec. (d) to provide that credited service shall also include “up to three years of national emergency service, as defined by law,” and to make technical changes and added Subsec. (e) re credit for municipal service while a member of the Connecticut municipal employees' retirement system.



Section 5-192k - Part-time employees; eligibility; computation of benefits.

(a) For purposes of determining eligibility for benefits for part-time employees under sections 5-192l, 5-192m, 5-192o and 5-192p, a member's part-time service shall be treated as full-time service.

(b) For purposes of computing the retirement benefit payable to a member whose service consists solely of part-time service without variation in the number of hours worked during all periods of his state service, such member's service shall be treated as full-time service.

(c) For purposes of computing the retirement benefit payable to a member whose service consists of part-time and full-time service or whose service consists of part-time service rendered in different proportions to a full-time schedule, such member's years of service and average salary shall be proportionately adjusted to produce a retirement benefit equivalent to that payable if his service had been rendered at an unvarying rate.

(P.A. 83-533, S. 27, 54.)



Section 5-192l - Normal retirement.

(a) Each member of tier II who has attained age sixty-five and has completed ten or more years of vesting service may retire on his own application on the first day of any future month named in the application. Benefits shall be payable from that date provided the member is no longer in state employment.

(b) Each member of tier II who has attained age seventy and has completed five or more years of vesting service shall be retired on the first day of the month coincident with or, otherwise, immediately following his seventieth birthday, except as provided in subsection (e) of this section.

(c) Each member of tier II referred to in subsections (a) and (b) of this section shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of one and one-third per cent of his final average earnings plus one-half of one per cent of his final average earnings in excess of the year's breakpoint, the sum multiplied by the number of years of his credited service and fractions thereof. The year's breakpoint for a member shall be conclusively determined based upon the calendar year in which occurred the last severance from service of the member. If a member has more than one severance from service date due to reemployment, such reemployment cannot result in a smaller benefit than would have been payable had he not been reemployed. Notwithstanding any other provision of sections 5-192e to 5-192x, inclusive, to the contrary, if a member's date of retirement, disability, death or termination occurs in the first six months of any calendar year, his monthly retirement income shall in no event be less than that which would have been payable had his date of retirement, disability, death or termination occurred as of December thirty-first of the prior year, and had his final average earnings, credited service, and breakpoint been determined as of that date. No retroactive payments shall be paid because of such minimum, and his actual date of retirement, disability, death or termination shall be utilized for all other purposes of the tier II plan.

(d) For each member referred to in subsections (a) and (b) of this section who has completed twenty-five or more years of vesting service, the monthly retirement income shall be the greater of the amount calculated under subsection (c) of this section or (1) if retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(e) Retirement on the first day of the month on or after the member's seventieth birthday is mandatory regardless of whether he is eligible for a retirement income under this section except:

(1) A department head, as defined in section 4-5, or any commissioner appointed to office in the executive branch by the Governor with or without the approval of the General Assembly or either branch thereof, who reaches his retirement date, namely, the first day of the month on or after his seventieth birthday, during the term for which he is appointed, may continue in office after such retirement date until the expiration of such term. Any such person who had reached such date prior to his reappointment as such commissioner may serve for the term for which he is so reappointed.

(2) A member who has reached the retirement age of seventy may be continued in his position in state service, if such continuation is approved by the Commissioner of Administrative Services. The appointing authority requesting such continuation shall certify in writing to the Commissioner of Administrative Services that the continuation is desirable for the efficient conduct of the state's business and that the member is able and qualified to perform the work required. Approval by the Commissioner of Administrative Services of such continuation shall be for a period of one year, which may be renewed by said commissioner upon request by the appointing authority.

(3) A member who is a teacher, instructor, principal, superintendent, or supervisor employed by the State Board of Education or any state institution, and who has reached the retirement age of seventy may be continued in his position of state service to the end of the fiscal year in which his seventieth birthday falls, without the approval of the Commissioner of Administrative Services.

(4) A department head, head of an institution, or administrator of a state fund may be continued as provided in subdivision (2) of this subsection. A continuation of such employee beyond the age of seventy-three shall be requested by the appointing authority in writing and shall require the approval of the Governor.

(5) A duly appointed and acting messenger or assistant messenger of any constituent court of the Judicial Department who has reached his retirement age of seventy may be reemployed, pursuant to section 51-78, in the service of the court in which he has been a messenger at the salary paid him at the time of his retirement. Such reemployment shall continue until such time as the judges of said court terminate the same. Subdivision (2) of this subsection does not apply to any such messenger.

(6) Except as provided in section 5-192v, the existing retirement rights of a member continued under this section after his retirement date shall not be affected by such continuation, and additional retirement rights shall accrue to him. The provisions of chapter 67 dealing with examinations, certifications, and appointments to and separations from the service shall not apply to any such member.

(P.A. 83-533, S. 28, 54.)



Section 5-192m - Early retirement.

(a) Each member of tier II who has attained age fifty-five and has completed ten or more years of vesting service, shall be retired on his own application on the first day of any future month named in the application. Benefits shall be payable from that date provided the member is no longer in state employment.

(b) Each member referred to in subsection (a) of this section shall receive a monthly retirement income beginning on his retirement date equal to the benefit provided in subsection (c) of section 5-192l based on his final average earnings and credited service at the member's retirement date, but then permanently reduced by one-half of one per cent for each month his retirement precedes his attainment of age sixty-five.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, for each member referred to in subsection (a) of this section who has completed twenty-five or more years of vesting service, the monthly retirement income shall be the greater of the amount calculated under subsection (b) of this section or (1) if retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(P.A. 83-533, S. 29, 54.)



Section 5-192n - Hazardous duty retirement.

(a) Each “hazardous duty member” who has completed twenty-five years of credited service while a hazardous duty member may be retired on his own application on the first day of any future month named in the application. For this purpose, leaves of absence, military service, and any other period of nonstate employment which is included as credited service shall be deemed credited service while a hazardous duty member only if state employment as a hazardous duty member immediately precedes and immediately succeeds such period of nonstate employment.

(b) Each member referred to in subsection (a) of this section shall receive a monthly retirement income beginning on his retirement date equal to the greater of one-twelfth of two per cent of his final average earnings multiplied by his years of credited service whether while a hazardous duty member or otherwise or (1) if retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(P.A. 83-533, S. 30, 54.)

Cited. 234 C. 424.



Section 5-192o - Deferred vested retirement.

(a) A member of tier II who terminates before he is eligible for retirement, but after completing ten years of vesting service, shall be eligible for a vested retirement income calculated as described in subsection (c) of section 5-192l commencing upon reaching his sixty-fifth birthday. Alternatively, the member can elect to receive a retirement income commencing any time after his fifty-fifth birthday which is equal to the income that would be paid at age sixty-five, reduced by one-half of one per cent for each month the benefit commencement date precedes the member's sixty-fifth birthday.

(b) A member of tier II who has attained the age of seventy and completed at least five years of vesting service shall be vested in his retirement benefit under section 5-192l.

(c) A member of tier II who has completed twenty-five years of credited service while a hazardous duty member shall be vested in his retirement benefit under section 5-192n. For this purpose, leaves of absence, military service, and any other period of nonstate employment which is included as credited service shall be deemed credited service while a hazardous duty member only if state employment as a hazardous duty member immediately precedes and immediately succeeds such period of nonstate employment.

(d) Notwithstanding the provisions of subsections (a), (b) and (c) of this section, if the member had completed at least twenty-five years of vesting service at the time of termination, the retirement income actually payable at any time after the member's fifty-fifth birthday shall in no event be less than: (1) If retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(P.A. 83-533, S. 31, 54.)



Section 5-192p - Disability retirement.

(a) If a member of tier II, while in state service, becomes disabled as defined in subsection (b) of this section, prior to age sixty-five, he is eligible for disability retirement if the member has completed at least ten years of vested service. If a member of tier II, while in state service, becomes so disabled as a result of any injury received while in the performance of his duty as a state employee, he is eligible for disability retirement, regardless of his period of state service or his age.

(b) A member is disabled for the first twenty-four months if he is permanently unable to continue to render the service in which he has been employed. Disability retirement continues thereafter only if such member is totally disabled for any suitable and comparable job.

(c) The member who is eligible for disability retirement shall receive a monthly retirement income of one-twelfth of one and one-third per cent of final average earnings, plus one-half of one per cent of final average earnings in excess of the year's breakpoint, the sum multiplied by the greater of the credited service he would have at age sixty-five if he continued to work until that age, but limited to a maximum of thirty years, or his credited service earned to date of disability retirement.

(d) Notwithstanding the provisions of subsection (c) of this section, the following maximum benefit limitation shall apply. In order to verify the operation of the maximums, it shall be a condition precedent to receipt of any disability benefits under this section that a member authorize the Social Security Administration to provide the Retirement Commission, on an ongoing basis, any information with regard to covered earnings or Social Security benefits payable. In the event both of the maximums indicated below apply, the lesser disability benefit shall be payable. Such maximums shall be subject to reexamination annually, as indicated in subsection (e) of this section.

(1) The disability benefit provided under this subsection shall not exceed (A) one hundred per cent of the member's final average earnings or the rate of salary of the member on date of disability, whichever is greater, less (B) any periodic cash benefit payments being made to a member under the Workers' Compensation Act, less (C) any federal disability Social Security benefits both primary and family paid on account of the member's Social Security earnings history, less (D) all outside earned salary or wages unless the Retirement Commission determines that such salary or wages are being paid as part of the rehabilitation of the disabled member. Any such determination that such earned salary or wages is for rehabilitation must be reapproved by the Retirement Commission no less frequently than every eighteen months, or the offset shall apply. The offset for workers' compensation and federal Social Security disability benefits shall apply when such benefits commence even if such benefits initially commence after the member's disability retirement date.

(2) The disability benefit provided under this subsection shall not exceed (A) eighty per cent of the greater of the member's final average earnings or the rate of salary of the member on the date of disability, less (B) any periodic cash benefit payments being made to a member under the Workers' Compensation Act, less (C) any federal disability Social Security benefits, both primary and family being paid on account of the member's Social Security earnings history. The offsets shall apply when such benefits commence even if such benefits initially commence after the member's disability retirement date.

(3) The offsets for workers' compensation and federal Social Security disability benefits shall be reduced by the amount of any attorney's fees a member incurs to obtain such benefits.

(e) As of each anniversary date of such retired employee, as provided in section 5-192s, the benefits provided under this section shall be subject to the following adjustments:

(1) The benefits provided in subsection (c) of this section shall be subject to the increase provided in section 5-192s;

(2) The net maximum benefit provided in subdivision (2) of subsection (d) of this section shall be subject to the increase provided in section 5-192s;

(3) This subdivision shall apply only to the maximum benefit provided in subdivision (1) of subsection (d) of this section which shall only be considered if the member has outside earned salary or wages. The salary as described in subparagraph (A) of subdivision (1) of subsection (d) of this section shall be increased by the percentage compensation increase that would have applied to an employee in the position and “step” of the member at the date of disability had that employee continued to be employed and continued automatic progression to the maximum “step” for his classification. On the date of recomputation of the benefits, the offsets for workers' compensation and federal Social Security shall be increased by the lesser of that same percentage or the percentage increase granted under the cost-of-living provision of the Workers' Compensation Act and the Social Security Act respectively. This offset amount shall be adjusted to reflect any change in these benefits other than those resulting from the cost-of-living provisions of the Workers' Compensation Act or the Social Security Act. In no case will the offset be greater than the actual benefits paid. Outside earned salary or wages shall reflect actual amounts earned during the preceding calendar year. In no event shall the application of this subdivision and subdivision (1) of subsection (d) of this section result in an income from all sources that would be less than the income that would have been paid had the member remained in state service and progressed to the maximum “step” for his classification;

(4) Except as specifically indicated in the preceding subdivision (3) of this subsection, the maximum disability income determined under subsection (d) of this section will not be affected, when the workers' compensation benefits or the Social Security benefits are increased by cost-of-living provisions in the Workers' Compensation Act or the Social Security Act; and

(5) The maximum disability income under subdivision (2) of subsection (d) of this section will be recalculated if either the workers' compensation benefits or the Social Security benefits are decreased or discontinued. Any such recalculated maximum shall not reflect any increases arising after the initial application of the offset because of the cost-of-living provisions in the Workers' Compensation Act or the Social Security Act except as specifically indicated in subdivision (3) of this subsection.

(f) The board of physicians appointed pursuant to section 5-169 shall be utilized for purposes of determination of any applicant's entitlement.

(g) No reconsideration of a decision concerning eligibility for a disability retirement allowance or the prior discontinuance of such allowance shall be made by the board unless a member, upon application to the board for a redetermination, discloses additional facts concerning his condition at the date of termination of employment or at the time of discontinuance as appropriate.

(h) Retirement income being paid for disability retirement shall be discontinued if the member recovers from such disability prior to reaching what would have been his normal retirement date. In such event, such member shall receive credit for both vesting and credited service purposes for the years he was disabled, subject to a maximum total credit of thirty years or actual years of service to date of disability, whichever is greater. Unless such member has been reemployed, he shall then be deemed to have retired on normal or early retirement, if eligible, or retain a vested right to a deferred pension, if eligible.

(i) If a member is entitled to disability compensation under section 5-142 such member shall continue to earn vesting service and credited service, provided such member has not retired. After retirement, if benefits continue to be payable under section 5-142, the disability retirement benefits under this section shall be payable only if larger. In such event, the benefits under this section shall be temporarily reduced by the amount of benefits payable under section 5-142 for the period of receipt of benefits under section 5-142.

(P.A. 83-533, S. 32, 54; P.A. 84-411, S. 7, 8; P.A. 85-510, S. 18, 35; P.A. 05-208, S. 2.)

History: P.A. 84-411 amended Subsec. (c) to clarify that monthly income is based on “one-twelfth” of 1.33% of final average earnings; P.A. 85-510 amended Subsec. (a) by deleting provision that a member who becomes disabled prior to age 65 is eligible for disability retirement if the disability was a result of an injury received in the performance of his duty as a state employee, or the member has completed at least 10 years of vested service and substituting provisions that a member who becomes disabled prior to age 65 is eligible for disability retirement if the member has completed at least 10 years of state service, and a member who becomes disabled as a result of an injury received in the performance of his duty as a state employee is eligible for disability retirement, regardless of his period of state service or his age; P.A. 05-208 amended Subsec. (d) by making a technical change and adding new Subdiv. (3) requiring offsets for workers' compensation and Social Security benefits to be reduced by attorney's fees incurred to obtain those benefits, effective July 1, 2005.

See Sec. 18-101e re calculation of disability retirement income for correction officers upon designation of extraordinary circumstances.

Benefits paid pursuant to section are in the nature of retirement benefits and not disability benefits. 262 C. 746. Re distribution under Sec. 46b-81, retirement benefit attributable to years of service constitutes marital property while benefits attributable to disability suffered after marriage was dissolved do not constitute marital property. 292 C. 597.



Section 5-192q - Optional forms of retirement income.

(a) A member of tier II may elect one of the following optional forms for retirement income by filing with the Retirement Commission a written election on a form provided by the commission. A member who has been married at least one year will be presumed to elect the option offered under subdivision (1) of this subsection unless a contrary election is made by the member. All other members will be presumed to elect the option offered under subdivision (4) of this subsection unless a contrary election is made by the member. Any election or change of election must be filed before retirement income payments begin. No option shall be effective until a member has retired, and in the event a member dies prior to the date benefits would have commenced, any election of an option shall be deemed cancelled except as provided in subsection (c) of section 5-192r. The amount of income that will be paid under the options will be determined by multiplying the retirement income as determined under sections 5-192l to 5-192p, inclusive, as applicable, by the actuarially equivalent option factors last adopted by the Retirement Commission. Such factors shall be identical to those provided under section 5-165 unless the Retirement Commission shall determine otherwise. The factors may be periodically adjusted upward or downward by the Retirement Commission to reflect changing interest, mortality, or election of option patterns, provided that they shall be reviewed and adjusted by January 1, 1985. Any such changes shall apply only to members whose benefits commence after the effective date of adoption of such factors. The retirement options are as follows: (1) A reduced amount payable to the member for his lifetime, with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member; (2) a reduced amount payable to the member for his lifetime, with the provision that after his death, his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member; (3) a reduced amount payable to the member for his lifetime, with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period, respectively; or (4) an amount payable to the member for his lifetime, with no payments continuing after the member's death.

(b) Notwithstanding the provisions of subsection (a) of this section, a temporary minimum shall apply whenever the Retirement Commission adopts revised factors which could result in a smaller benefit to a member than would have been payable under the previously existing factors. Such minimum shall be determined as follows: (1) The benefit the member had earned as of the date of the change in factors shall be calculated, based on his final average earnings and credited service or based on his vesting service as of that date; (2) any early retirement reduction in such benefit shall be based upon his age as determined on the date benefits will commence, and his type of retirement; and (3) the option factor shall be determined utilizing the factors in effect prior to such change, but based on appropriate ages as of the date benefits will commence. If such minimum results in a larger benefit, the larger benefit shall be payable.

(P.A. 83-533, S. 33, 54.)



Section 5-192r - Spouse's allowance; preretirement death benefits.

(a) If a member of tier II who is continuing to earn vesting service or who is on a leave authorized by the state or otherwise granted pursuant to the terms of the appropriate collective bargaining agreement, dies after either (1) completion of the age and service requirements for retirement under section 5-192l, 5-192m or 5-192n, or (2) completion of twenty-five years of vesting service, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income in an amount equal to fifty per cent of the retirement income that the member would have been entitled to if he had retired the day he died, and had his benefit been paid under the option specified in subdivision (1) of subsection (a) of section 5-192q. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five, but based on his credited service and final average earnings at his date of death. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death.

(b) If a member who has either terminated with at least twenty-five years of service or retired pursuant to section 5-192l, 5-192m or 5-192n, but whose benefits in either event are being deferred, dies prior to the commencement date of his benefits, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income equal to fifty per cent of the retirement income that the member would have been entitled to if his benefits had commenced the day he died, with such benefits being paid under the option specified in subdivision (1) of subsection (a) of section 5-192q. If such member had not reached age fifty-five at the date of his death, such benefit shall be calculated as if he had reached age fifty-five. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death.

(c) If a member who has completed the age and service requirements for retirement under section 5-192l, 5-192m or 5-192n and who has elected to receive his retirement benefits under subdivision (2) or (3) of subsection (a) of section 5-192q, dies prior to the effective date of commencement of benefits but within ninety days after he first elects to receive his retirement benefits under either of said subdivisions, then his beneficiary or contingent annuitant shall receive an income in an amount equal to the benefit that would have been payable to the survivor had the member retired the day he died and had his benefit been paid under the option he had elected at the time of his death. This subsection shall not apply after ninety days after the date the member first elects to receive his benefit under either of said subdivisions. In the event that income payments to a surviving beneficiary or contingent annuitant are payable under this subsection, such payments shall be in lieu of payments under subsections (a) and (b) of this section.

(P.A. 83-533, S. 34, 54.)



Section 5-192s - Tier II cost of living adjustment.

Each member who has retired under the tier II plan and who is receiving benefits, each spouse or contingent annuitant receiving income under an option specified in section 5-192q, and each spouse or contingent annuitant receiving benefits under section 5-192r, shall be eligible for an annual three per cent cost-of-living allowance increase commencing on the first anniversary date following the completion of nine months of retirement. Such cost-of-living allowance increase shall be computed on the basis of the retirement allowance to which such employee was entitled on the day preceding his latest anniversary date. The anniversary date of such employee shall be the first day of January or the first day of July following completion of nine months after the effective date of retirement. If the member was not covered by Social Security, for at least half of the period of his vesting service and the member, spouse, or contingent annuitant receiving benefits has attained age sixty-two, the cost-of-living allowance increase shall be six per cent. If on any applicable anniversary date, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than the cost-of-living allowance increase provided by this section, the cost-of-living allowance increase shall be equal to the percentage change in such index, provided such cost-of-living allowance increase shall not be less than three per cent. In addition, a member's benefit may be increased by the Retirement Commission as provided in subsection (b) of section 5-162h. If a member's benefit under section 5-192p is changed under subsection (f) of said section, the new benefit will be increased by all the cost-of-living allowances that had applied to the member's previous benefit.

(P.A. 83-533, S. 35, 54.)



Section 5-192t - Survivorship benefits.

(a) No member of the tier II plan, other than any member of the Division of State Police within the Department of Emergency Services and Public Protection, shall be entitled to benefits under section 5-144 or sections 5-146 to 5-151, inclusive. Survivorship benefits shall be paid only as provided in section 5-192r and in this section.

(b) If any member of tier II other than a state police officer sustains an injury while acting within the scope of his employment, which injury is not the result of his own wilful or wanton act, and dies as a result of such injury, and a spouse and a dependent child or children under eighteen years of age survive him, the sum of one hundred thousand dollars shall be paid in equal monthly installments over a period of not less than ten years to such employee's spouse, provided any such payments shall terminate on the death or remarriage of such spouse within said ten-year period, and fifty dollars a month shall be paid for each dependent child under eighteen years of age, payable to such spouse or the guardian of such child or children until such child or children reach eighteen years of age. If such employee leaves a spouse and no child or children under eighteen years of age, the sum of fifty thousand dollars shall be paid in equal monthly installments over a period of not less than ten years, to such spouse, provided any such payments shall terminate on the death or remarriage of such spouse within such ten-year period. If such employee leaves no spouse and no child or children under eighteen years of age but leaves a parent or parents dependent upon him, the sum of fifty thousand dollars shall be paid to such employee's parent or parents in equal monthly installments over a period of not less than ten years, provided, on the death of one such parent, the surviving parent shall continue to receive the entire monthly payments under the provisions of this section and provided such payments shall cease on the death of both such parents during such ten-year period.

(P.A. 83-533, S. 36, 54; P.A. 85-510, S. 9, 35; P.A. 98-263, S. 11, 21; P.A. 11-51, S. 134.)

History: P.A. 85-510 amended Subsec. (a) to except members of the division of state police from the provision that no member of tier II shall be entitled to benefits under Sec. 5-144 or Secs. 5-146 to 5-151, inclusive, and to delete phrase “nor shall any such member be required to contribute as provided in section 5-148” (repealed by P.A. 85-510); P.A. 98-263 amended Subsec. (b) to increase benefits payable to surviving spouse, dependent children and dependent parents over ten-year rather than five-year period, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 5-192u - Tier II member contributions not required.

No contributions are required of members of the tier II plan for their retirement benefits.

(P.A. 83-533, S. 37, 54.)



Section 5-192v - Retirement credit of reemployed retired members.

(a) Any person who has retired from the service of the state under any provision of the tier II plan and who is reemployed on a permanent basis shall resume membership in the tier II plan and shall receive credit for service for the period of such reemployment.

(b) No member reemployed under this section or otherwise reentering state service shall receive a retirement income during such member's reemployment or other state service except (1) if such member's services are rendered for not more than ninety working days in any one calendar year, provided that any member reemployed for a period of more than ninety working days in one calendar year shall reimburse the state retirement fund for retirement income payments received during such ninety working days; (2) if such member's services are as a member of the General Assembly, such member's retirement income payments shall not be suspended; or (3) if such member's preretirement services which counted towards such member's retirement are other than as a special deputy sheriff pursuant to chapter 78, and if such member's postretirement services are as a special deputy sheriff or, on and after December 1, 2000, as a judicial marshal, and such member was employed as a special deputy sheriff on July 1, 1999.

(c) Upon the subsequent retirement of a member who has been reemployed, his retirement income shall be recomputed on the basis of his total period of credited service, excluding any period for which a retirement income was paid under subdivision (1) or (2) of subsection (b) of this section, and with his final average earnings recomputed on the basis of his three highest-paid years of his total state service. Notwithstanding the above, his retirement income upon such subsequent retirement shall not be less than his original retirement income as increased by any cost-of-living adjustments which occurred or would have occurred but for his reemployment after such original retirement.

(P.A. 83-533, S. 38, 54; P.A. 97-148, S. 3, 8; P.A. 00-99, S. 147, 154.)

History: P.A. 97-148 amended Subsec. (b) to exclude special deputy sheriffs whose postretirement services are as a special deputy sheriff, effective July 1, 1999; P.A. 00-99 amended Subsec. (b) by extending exception for service as special deputy sheriff to service as a judicial marshal on and after December 1, 2000, and making technical changes, effective December 1, 2000.



Section 5-192w - Assignment prohibited.

Any assignment by a member or beneficiary of any amount payable to either under the terms of sections 5-192e to 5-192x, inclusive, shall be null and void. Each such payment shall be for the support of the member or beneficiary entitled thereto and shall be exempt from the claims of creditors of such member and beneficiary. If the provisions of this section are contrary to the law governing a particular circumstance, then, as to that circumstance, any payment shall be exempt to the maximum extent permitted by law.

(P.A. 83-533, S. 39, 54.)



Section 5-192x - Minor and incompetent payees.

If the payee for any payment under sections 5-192e to 5-192x, inclusive, is a minor or if the Retirement Commission finds that any payee is legally incapable of giving a valid receipt and discharge for any payment due him, the Comptroller may, upon the advice of the Retirement Commission, make the payment, or any part thereof, to the person or persons whom the Retirement Commission finds to be caring for and supporting the payee, unless the Retirement Commission has received due notice of claim from a duly appointed guardian or committee of the payee. A payment so made shall be a complete discharge of the obligations of the state to the extent of and as to that payment, and the state shall have no obligations regarding the application of the payment.

(P.A. 83-533, S. 40, 54.)






Chapter 66a - Newington Children’s Hospital, American School for the Deaf, Connecticut Institute for the Blind

Section 5-192nn - Retirement provisions applicable to certain employees of state-aided institutions. Early retirement incentive program.

(a) No person employed or reemployed by Newington Children's Hospital, the American School for the Deaf or the Connecticut Institute for the Blind on or after January 1, 1993, shall become a member of the state employees retirement system. Persons actively employed by Newington Children's Hospital, the American School for the Deaf or the Connecticut Institute for the Blind on December 31, 1992, who were members of the state employees retirement system on that date, shall continue to be members of such system. Service with Newington Children's Hospital, the American School for the Deaf or the Connecticut Institute for the Blind performed on and after January 1, 1993, shall be credited under the state employees retirement system for only those individuals who are both members of the state employees retirement system and employed on a continuous basis by each such institution on and after December 31, 1992.

(b) Any individual employed by Newington Children's Hospital, the American School for the Deaf or the Connecticut School for the Blind on or before December 31, 1992, who subsequently retires and receives benefits from the state employees retirement system shall be eligible for coverage under the group hospitalization and medical and surgical insurance plans procured by the Comptroller pursuant to section 5-259. When an individual who qualifies for coverage under this subsection dies, his contingent annuitant and the dependents of his contingent annuitant shall each be entitled to coverage under the state's group hospitalization and medical and surgical insurance plans, provided each was a dependent for health insurance purposes of the retiree on his date of death.

(c) Notwithstanding any provision of chapter 66 or subsection (f) of section 5-278, any member of the state employees retirement system who was a permanent full-time employee on April 1, 1992, of Newington Children's Hospital, the American School for the Deaf or the Connecticut Institute for the Blind shall be eligible to receive the incentive years set forth in subsection (d) of this section, provided: (1) He retires on an early or normal retirement on July 1, 1992, following his submission of a retirement application to the Retirement Commission; and (2) he has completed at least ten years of service for retirement purposes, composed of employment at a state-aided institution specified in subsection (a) of section 5-175 or actual state service or any combination thereof, prior to the effective date of his retirement, exclusive of the incentive years described in subsection (b) of this section, and has attained age fifty-two on or before July 1, 1992. In no event shall the early retirement incentive program be available to: (A) Applicants for disability retirement; or (B) members whose employment at Newington Children's Hospital, the American School for the Deaf or the Connecticut Institute for the Blind terminated earlier than June 30, 1992.

(d) A member who meets the eligibility requirements of subsection (c) of this section shall have three incentive years added to his service credit for retirement purposes, provided if the applicant on the date of either early or normal retirement has not attained age fifty-five, the portion of the three years necessary to reach age fifty-five will be added to the member's age with the remainder applied to his service credit. The additional service credit shall be considered actual full-time state service for all purposes under chapter 66 except for the calculation of the salary used to compute the retirement benefit.

(June Sp. Sess. P.A. 91-10, S. 4, 20; P.A. 92-226, S. 22, 28.)

History: P.A. 92-226 amended Subsec. (a) to delete provision prohibiting membership in state employees retirement system for persons employed or reemployed by Newington Children's Hospital on or after July 1, 1991, to delete provision that employees who were members on July 1, 1991, shall continue membership until establishment by hospital of qualified defined pension plan, but not later than September 1, 1991, to add provision prohibiting membership in system for persons employed or reemployed by Newington Children's Hospital, American School for the Deaf or Connecticut Institute for the Blind on or after January 1, 1993, to add provision that persons employed by such institutions on December 31, 1992, who were members of retirement system on such date shall continue to be members and to add provision that service with such institutions performed on and after January 1, 1993, shall be credited under retirement system for only those individuals who are both members of system and employed on a continuous basis by such institution on and after December 31, 1992, deleted former Subsecs. (b) and (c) re state contribution to qualified plan, payout of accumulated benefit obligation and payment of accrued benefits and added new Subsec. (b) re insurance coverage and new Subsecs. (c) and (d) re early retirement incentive program.






Chapter 67 - State Personnel Act

Section 5-193 - Short title: State Personnel Act.

This chapter shall be known and may be cited as the “State Personnel Act”.

(1967, P.A. 657, S. 2.)



Section 5-194 - Construction and administration.

This chapter shall be so construed and administered as to provide a uniform and equitable system of personnel administration of employees in the state service. Recruitment, selection, appointment, development, promotion, transfer, layoff, classification, compensation, discipline, separation and provision for the welfare of state employees shall be performed in a manner to secure and retain well qualified employees to carry out state programs effectively and efficiently and to provide reasonable stability of employment in the state service.

(1967, P.A. 657, S. 3.)

Cited. 170 C. 668; 226 C. 670.



Section 5-195 - Merit principles to be observed.

The system of personnel administration for employees in the state service shall be based on merit principles. All appointments and promotions, except as hereinafter specified, shall be made according to merit and fitness as ascertained by examinations given in accordance with provisions of this chapter.

(1967, P.A. 657, S. 4.)

Cited. 170 C. 668; 175 C. 127.



Section 5-196 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Agency” means a department, board, institution or commission established by statute, not a part of any other department, board, institution or commission.

(2) “Allocation” means the official assignment of a position in the classified service to the appropriate standard class of the classification plan.

(3) “Appointing authority” means a board, commission, officer, commissioner, person or group of persons or the designee of such board, commission, officer, commissioner, person or group of persons having the power to make appointments by virtue of a statute or by lawfully delegated authority.

(4) “Candidate list” means a list of the names of persons based on merit as determined under the provisions of this chapter, which persons have been found qualified through suitable examinations for employment in positions allocated to a specified class, occupational group or career progression level.

(5) “Class”, “class of positions” or “position classification” means a position or group of positions in the state classified service established under this chapter that share general characteristics and are categorized under a single title for administrative purposes.

(6) “Classified service” means every office or position in the state service, whether full-time or part-time, for which compensation is paid, except those offices and positions specified in section 5-198 or otherwise expressly provided by statute.

(7) “Compensation” means the salary, wages, benefits and other forms of valuable consideration earned by and provided to an employee in remuneration for services rendered.

(8) “Compensation schedule” or “compensation plan” means a list or lists specifying a series of compensation steps and ranges.

(9) “Eligible” or “eligible person” means a person who has either (A) met the requirements of the class and been determined qualified by the Commissioner of Administrative Services, or (B) been placed on a candidate list by an examination administered by or at the direction of the Department of Administrative Services.

(10) “Employee” or “state employee” means any person holding a position in state service subject to appointment by an appointing authority.

(11) “Examination” means an assessment device or technique yielding scores or ratings designed to determine the fitness of candidates for positions allocated to a specified class, occupational group or career progression level.

(12) “Full-time employee” means an employee holding a position normally requiring thirty-five hours or more of service in each week.

(13) “Good standing” means the status of an employee whose employment in the state service has been terminated other than as a result of disciplinary action or during a period when disciplinary action was pending.

(14) “Grade” or “pay grade” means a relative level, numerically expressed, to which one or more classes may be assigned according to the degree of their complexity, importance and value, and which refers to a single pay range in the compensation schedule.

(15) “Minimum earned rating” means the lowest score or rating that entitles a candidate to pass the examination.

(16) “Officer” or “state officer” means any person appointed to a state office established by statute, including appointing authorities.

(17) “Part-time employee” means an employee holding a position normally requiring less than thirty-five hours of service in each week.

(18) “Permanent appointment” means appointment to a position in the classified service following successful completion of the required working test.

(19) “Permanent employee” means an employee holding a position in the classified service under a permanent appointment or an employee holding a position in unclassified service who has served in such a position for a period of more than six months, except employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(20) “Permanent position” means any position in the classified service which requires or which is expected to require the services of an incumbent without interruption for a period of more than six months, except positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(21) “Position” means a group of duties and responsibilities currently assigned or designated by competent authority to require the services of one employee.

(22) “Public member” means a member of a board or commission who does not hold any office or position in the state service.

(23) “Reemployment list” means a list of names of persons arranged in the order prescribed by the provisions of this chapter and by regulations issued in accordance with this chapter, which persons have occupied positions allocated to any class in the classified service, and are no longer in such class and are entitled to have their names certified to appointing authorities when vacancies in such class are to be filled, in preference to those whose names are on the candidate list for such class.

(24) “State service” means occupancy of any office or position or employment in the service of the state, but not of local governmental subdivisions thereof, for which compensation is paid.

(25) “Temporary position” means a position in the state service which is expected to require the services of an incumbent for a period not in excess of six months.

(26) “Unclassified service” means any office or position in the state service which is not in the classified service.

(27) “Working test” means a trial working period made a part of the selective process under the provisions of this chapter and by regulations issued in accordance with this chapter, during which the work and conduct of the employee shall be noted by the appointing authority or his authorized agent and reported upon to determine whether such employee merits permanent appointment.

(28) “Veteran”, when used in this chapter and in section 5-180, means any person who has been honorably discharged from or released under honorable conditions from active service in the armed forces of the United States and who has performed such service in time of war, as such terms are defined in section 27-103, except that the final date for service in time of war during World War II shall be December 31, 1947.

(29) “Managerial employee” means any person presently covered by the existing managerial compensation plan pursuant to subsection (g) of section 5-270.

(30) “Career progression level” means the following career levels in which each class of positions shall be categorized as determined by the Commissioner of Administrative Services based on general job characteristics and minimum requirements for knowledge, skill and ability, including, but not limited to, education, employment history and special skills: (A) Entry, (B) working, (C) lead, (D) supervisor, and (E) manager.

(31) “Occupational group” means broad occupational areas in which each class of positions shall be categorized as determined by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 5; P.A. 73-199; P.A. 74-338, S. 3, 94; P.A. 76-254, S. 1, 11; P.A. 78-231, S. 1, 10; 78-277, S. 4, 6; P.A. 79-621, S. 2, 24; P.A. 81-457, S. 1; P.A. 92-165, S. 3, 32; P.A. 96-168, S. 1, 34; P.A. 12-205, S. 16; P.A. 13-247, S. 333.)

History: P.A. 73-199 redefined “permanent employee” re employees in unclassified service; P.A. 74-338 made technical changes; P.A. 76-254 replaced existing Subsec. (k) with new (k) defining “examination” and relettered former (k) and subsequent Subsecs. accordingly; P.A. 78-231 added Subsec. (cc) defining “managerial employee”; P.A. 78-277 redefined “permanent employee” and “permanent position” in Subsecs. (s) and (t) to exclude employees and positions funded by federal government in employment, on-the-job training or work experience programs; P.A. 79-621 added Subsec. (dd) defining “senior civil service”; P.A. 81-457 amended Subsec. (dd) to define “senior executive service” rather than “senior civil service” and to require at least five years of classified service experience for such appointees; P.A. 92-165 redefined “class” in Subsec. (d) to mean a position or group of positions that share general characteristics and are categorized under a single title for administrative purposes, defined “candidate list” in Subsec. (j), added definitions of “career progression level” in Subsec. (ee) and “occupational group” in Subsec. (ff), and made technical changes; P.A. 96-168 changed definition indicators from letters to numbers, placed definition of “candidate list” in alphabetical order, broadened the definition of “examination”, added the definition of “generic job class” and linked the definition of “managerial employee” to Sec. 5-270, effective July 1, 1996; P.A. 12-205 deleted former Subdiv. (31) defining “senior executive service” and redesignated existing Subdivs. (32) and (33) as Subdivs. (31) and (32), effective July 1, 2012; P.A. 13-247 redefined “appointing authority” in Subdiv. (3), redefined “eligible” or “eligible person” in Subdiv. (9), deleted former Subdiv. (13) re definition of “generic job class” and redesignated existing Subdivs. (14) to (32) as Subdivs. (13) to (31), effective July 1, 2013.

See Sec. 4-9a for definition of “public member”.

Cited. 170 C. 541; 175 C. 586. Notwithstanding designation as unclassified, employee qualified as classified under permanent appointment by virtue of 6 years' continuous service holding position in classified service in all but name since position not exempt from classified service under Sec. 5-198. 176 C. 1. Cited. 177 C. 344; 188 C. 290; 190 C. 39; 192 C. 399; 226 C. 670; 238 C. 146.

Cited. 28 CA 1.



Section 5-196a and 5-196b - “Commissioner” and “department” defined. “Personnel Commissioner” and “Personnel Department”, terminology change.

Sections 5-196a and 5-196b are repealed.

(P.A. 73-677, S. 1; P.A. 75-519, S. 1, 7, 12; P.A. 77-614, S. 66, 609, 610.)



Section 5-197 - Offices in state service to be classified; exceptions.

Any office or position in the state service, whether full-time or part-time, shall be a position in the classified service, except as hereinafter set forth in this chapter or otherwise specified by statute.

(1967, P.A. 657, S. 6.)

All services rendered by the state are not subject to the state personnel act. 166 C. 757. Cited. 176 C. 1.



Section 5-198 - Positions exempt from classified service.

The offices and positions filled by the following-described incumbents shall be exempt from the classified service:

(1) All officers and employees of the Judicial Department;

(2) All officers and employees of the Legislative Department;

(3) All officers elected by popular vote;

(4) All agency heads, members of boards and commissions and other officers appointed by the Governor;

(5) All persons designated by name in any special act to hold any state office;

(6) All officers, noncommissioned officers and enlisted men in the military or naval service of the state and under military or naval discipline and control;

(7) (A) All correctional wardens, as provided in section 18-82, and (B) all superintendents of state institutions, the State Librarian, the president of The University of Connecticut and any other commissioner or administrative head of a state department or institution who is appointed by a board or commission responsible by statute for the administration of such department or institution;

(8) The State Historian appointed by the State Library Board;

(9) Deputies to the administrative head of each department or institution designated by statute to act for and perform all of the duties of such administrative head during such administrative head’s absence or incapacity;

(10) Executive assistants to each state elective officer and each department head, as defined in section 4-5, provided (A) each position of executive assistant shall have been created in accordance with section 5-214, and (B) in no event shall the Commissioner of Administrative Services or the Secretary of the Office of Policy and Management approve more than four executive assistants for a department head;

(11) One personal secretary to the administrative head and to each undersecretary or deputy to such head of each department or institution;

(12) All members of the professional and technical staffs of the constituent units of the state system of higher education, as defined in section 10a-1, of all other state institutions of learning, of the Board of Regents for Higher Education, and of the agricultural experiment station at New Haven, professional and managerial employees of the Department of Education and the Office of Early Childhood and teachers certified by the State Board of Education and employed in teaching positions at state institutions;

(13) Physicians, dentists, student nurses in institutions and other professional specialists who are employed on a part-time basis;

(14) Persons employed to make or conduct a special inquiry, investigation, examination or installation;

(15) Students in educational institutions who are employed on a part-time basis;

(16) Forest fire wardens provided for by section 23-36;

(17) Patients or inmates of state institutions who receive compensation for services rendered therein;

(18) Employees of the Governor including employees working at the executive office, official executive residence at 990 Prospect Avenue, Hartford and the Washington D.C. office;

(19) Persons filling positions expressly exempted by statute from the classified service;

(20) Librarians employed by the State Board of Education or any constituent unit of the state system of higher education;

(21) All officers and employees of the Division of Criminal Justice;

(22) Professional employees in the education professions bargaining unit of the Department of Rehabilitation Services;

(23) Lieutenant colonels in the Division of State Police within the Department of Emergency Services and Public Protection;

(24) The Deputy State Fire Marshal within the Department of Administrative Services;

(25) The chief administrative officer of the Workers’ Compensation Commission;

(26) Employees in the education professions bargaining unit;

(27) Disability policy specialists employed by the Council on Developmental Disabilities;

(28) The director for digital media and motion picture activities in the Department of Economic and Community Development; and

(29) Any Director of Communications 1, Director of Communications 1 (Rc), Director of Communications 2, Director of Communications 2 (Rc), Legislative Program Manager, Communications and Legislative Program Manager, Director of Legislation, Regulation and Communication, Legislative and Administrative Advisor 1, or Legislative and Administrative Advisor 2 as such positions are classified within the Executive Department.

(1967, P.A. 657, S. 7; 1969, P.A. 336; P.A. 75-316, S. 18; P.A. 76-254, S. 2, 11; P.A. 77-573, S. 22, 30; P.A. 79-621, S. 3–5, 24; P.A. 81-457, S. 2; P.A. 82-218, S. 38, 46; P.A. 85-353; P.A. 87-397, S. 1, 2; 87-518, S. 1, 5; P.A. 88-309, S. 3, 6; P.A. 89-354, S. 1, 21; P.A. 90-325, S. 12, 32; 90-337, S. 3, 8; P.A. 92-130, S. 2, 10; P.A. 93-206, S. 2, 16; 93-262, S. 1, 87; 93-429, S. 1, 7; 93-435, S. 89, 95; P.A. 95-257, S. 39, 58; P.A. 96-168, S. 2, 34; P.A. 97-148, S. 5, 8; P.A. 99-163, S. 2, 9; P.A. 01-195, S. 5, 181; P.A. 03-19, S. 11; P.A. 05-256, S. 6; P.A. 06-135, S. 13; 06-172, S. 4; P.A. 07-158, S. 6; Sept. Sp. Sess. P.A. 09-3, S. 24; P.A. 11-44, S. 53; 11-48, S. 141, 285; 11-51, S. 111, 134; 11-61, S. 105; P.A. 12-205, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 34; P.A. 13-247, S. 200, 339, 340; June Sp. Sess. P.A. 15-5, S. 323, 424, 465.)

History: 1969 act added Subdiv. (t) exempting state-employed librarians in education; P.A. 75-316 substituted state library board for state library committee; P.A. 76-254 amended Subdiv. (i) to allow department and institution heads more than one deputy as designated by statute, deleting provision for designation by the administrative head; P.A. 77-573 substituted “board of higher education” for “commission for higher education” and “10-322a” for reference to repealed Sec. 10-322 in Subdiv. (l); P.A. 79-621 amended Subdiv. (j) to provide exception to its provisions, amended Subdiv. (k) to provide personal secretaries for undersecretaries and deputies and added clause protecting classified employees affected by change, broadened scope of Subdiv. (r) to include executive office and Washington D.C. office employees and added Subdiv. (u); P.A. 81-457 amended Subdiv. (u) to exempt senior executive service employees rather than senior civil service employees from the classified service; P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 85-353 added Subdiv. (v) exempting all officers and employees of the division of criminal justice from classified service; P.A. 87-397 added Subdiv. (w) exempting one executive assistant to the chairman of the commission on hospitals and health care from the classified service; P.A. 87-518 amended Subdiv. (j) to repeal limit on the number of executive assistants; P.A. 88-309 amended Subdiv. (l) to exempt professional employees of the vocational rehabilitation division from classified service; P.A. 89-354 deleted professional employees of the vocational rehabilitation division from Subdiv. (l) and added new Subdiv. (x) re exempting employees of the bureau of rehabilitation services from classified service, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; P.A. 90-337 added new Subdiv. concerning lieutenant colonels in division of state police; P.A. 92-130 added Subdiv. (z), exempting deputy state fire marshal from classified service; P.A. 93-206 amended Subdiv. (z) to substitute division of fire, emergency and building services for division of fire and building safety, effective July 1, 1993; P.A. 93-262 authorized substitution of department of social services for department of human resources in Subdiv. (x), effective July 1, 1993; P.A. 93-429 and P.A. 93-435 both added Subdiv. (aa) to exempt the chief administrative officer of the workers’ compensation commission from the classified service, effective July 1, 1993, and June 28, 1993, respectively; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-168 added Subdiv. (bb) concerning employees in the education professions bargaining unit, effective July 1, 1996; P.A. 97-148 added Subdiv. (cc) re special deputy sheriffs, effective July 1, 1999; P.A. 99-163 amended Subdiv. (y) by adding majors in the State Police, effective July 1, 1999; P.A. 01-195 made a technical change for the purposes of gender neutrality in Subdiv. (i) and deleted Subdiv. (cc) re special deputy sheriffs, effective July 11, 2001; P.A. 03-19 made a technical change in Subdiv. (l), effective May 12, 2003; P.A. 05-256 added new Subdiv. (cc) to exempt disability policy specialists employed by the Council on Developmental Disabilities from classified service, effective July 1, 2005; P.A. 06-135 amended Subdiv. (l) by replacing “State Board of Education” with “Department of Education” and including managerial employees of said department, effective June 6, 2006; P.A. 06-172 added Subdiv. (dd) re the director for digital media and motion picture activities in the Connecticut Commission on Culture and Tourism; P.A. 07-158 amended Subdiv. (g) by inserting Subpara. designators (1) and (2), inserting “correctional wardens, as provided in section 18-82,” in Subpara. (1) and designating existing provisions, except “wardens”, as Subpara. (2), effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 deleted former Subdiv. (w) re executive assistant to the chairman of Office of Health Care Access and redesignated existing Subdivs. (x) to (dd) as Subdivs. (w) to (cc), effective October 6, 2009; P.A. 11-44 amended Subdiv. (w) by replacing “Bureau of Rehabilitation Services in the Department of Social Services” with “Bureau of Rehabilitative Services” and adding “in the education professions bargaining unit”, effective July 1, 2011; P.A. 11-48 amended Subdiv. (cc) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subdiv. (l), effective July 1, 2011; P.A. 11-51 amended Subdiv. (y) to delete reference to Division of Fire, Emergency and Building Services and change “Department of Public Safety” to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (x), effective July 1, 2011; P.A. 11-61 amended Subdiv. (x) to delete exemption from classified service for majors in Division of State Police, effective July 1, 2011; P.A. 12-205 deleted former Subdiv. (u) re employees in the senior executive service and redesignated existing Subdivs. (a) to (t) and (v) to (cc) as Subdivs. (1) to (28), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (22) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-247 amended Subdiv. (10) by designating existing provision re executive assistant creation as Subpara. (A) and adding Subpara. (B) re limit on number of executive assistants, amended Subdiv. (11) by deleting provision re retention of classified status and amended Subdiv. (23) by deleting provision re appointment on or after June 6, 1990, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subdiv. (24), effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subdiv. (12) by adding “and the Office of Early Childhood” and added Subdiv. (29) re certain director, manager and advisor positions within the Executive Department, effective July 1, 2015.



Section 5-199 - Personnel Division of Department of Administrative Services. Deputy commissioner.

Section 5-199 is repealed, effective July 1, 1996.

(1967, P.A. 657, S. 8; 1972, P.A. 123, S. 2; P.A. 73-497, S. 1, 2; 73-677, S. 3; P.A. 75-519, S. 3, 12; P.A. 77-614, S. 107, 610; P.A. 96-168, S. 33, 34.)



Section 5-199a and 5-199b - Bureaus established. Deputy commissioners; qualifications; appointment; powers. Exempt positions.

Sections 5-199a and 5-199b are repealed.

(P.A. 73-677, S. 4, 5; P.A. 75-519, S. 11, 12.)



Section 5-199c - Human resources strategic plan.

The Commissioner of Administrative Services shall develop a human resources strategic plan for anticipating and meeting the personnel requirements of the state service. The plan shall clearly define the missions, functions and responsibilities of the Department of Administrative Services, the Office of Policy and Management and each agency with respect to personnel management and administration, shall establish long-range personnel goals and short-term strategies designed to accomplish such goals, and shall include: (1) The projected personnel requirements of the state service for a minimum period of five years; (2) an analysis of how current employees will satisfy such requirements; (3) a determination of whether and what type of retraining will be necessary to carry out state programs and provide state services; (4) a determination of whether additional hiring will be necessary; (5) the nature and scope of personnel recruitment efforts that should be conducted; (6) approaches for improving the methods of performance evaluation for state employees; and (7) approaches for improving the image of state employment and state employees as perceived by the residents of this state, potential candidates for state employment and state employees.

(P.A. 92-165, S. 1, 32.)



Section 5-199d - Role of regional community-technical colleges in training for state employees.

The Department of Administrative Services or any other state agency which seeks to contract for training for their employees shall, prior to entering into a contract, contact the president of the Connecticut State Colleges and Universities, or said president's designee, to determine if an appropriate training program exists or can be designed at a regional community-technical college. Nothing in this section shall preclude an agency from considering or choosing other providers to meet such training need.

(P.A. 96-190, S. 4, 8; P.A. 11-48, S. 273; P.A. 16-15, S. 12.)

History: P.A. 96-190 effective July 1, 1996; P.A. 11-48 replaced “chancellor of the regional community-technical colleges” with “president of the Board of Regents for Higher Education” and made a technical change, effective July 1, 2011; P.A. 16-15 replaced “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 5-200 - State personnel and employment policies. Powers and duties of the Commissioner of Administrative Services. Regulations. Personnel administration services for municipalities or other political subdivisions of the state.

(a) The Commissioner of Administrative Services or his authorized agent shall administer centralized and decentralized selection programs that will identify those applicants most qualified for appointment to or promotion in the state classified service, and establish candidate and reemployment lists for the various classes of positions within occupational groups and career progression levels. Upon a request from any appointing authority or indication of the need for additional employees, as evidenced by the presence of a temporary or provisional employee or by a request for certification of a temporary employee in any class, the commissioner or his designee shall certify the names of persons eligible for employment or reemployment. The commissioner shall: (1) Install and administer service-rating systems; (2) devise plans for, and cooperate with, appointing authorities and other supervising officials in the conduct of employee training programs to the end that the quality of service rendered by persons in the classified service may be continually improved; (3) conduct research into methods of selection, service ratings and other problems of personnel administration; (4) arrange for and, in cooperation with appointing authorities, effect transfers; (5) cooperate with appointing authorities in employee recruitment programs; (6) administer annual sick and special leaves of absence and hours of work and attendance in accordance with the provisions of this chapter and any regulations relating thereto; (7) establish personnel standards, governing promotions, classifications, reclassifications and the creation of positions, that will provide guidance to all agencies in matters of personnel management and serve as a means to evaluate agency performance in conducting personnel management; and (8) see that all appointments, promotions, layoffs, demotions, suspensions, removals and retirements are made in accordance with the applicable provisions of the general statutes and regulations issued pursuant thereto. The commissioner may fully or partially delegate the responsibilities set forth in this subsection to the heads of state agencies or their authorized agents, subject to audit, in order to improve human resource management.

(b) The commissioner shall review position classifications in accordance with subsection (c) of section 5-206.

(c) The commissioner shall cause to be kept for the classified service suitable records of (1) regulations adopted under this chapter, (2) classifications of positions, occupational groups, career progression levels and schedules of compensation provided for under this chapter, (3) standards for examining qualifications and measuring service, (4) examinations conducted and candidate and reemployment lists established, and (5) provisional and temporary appointments and other official acts.

(d) The commissioner shall prescribe procedures for reports to be submitted to him.

(e) The commissioner shall establish and maintain a complete roster of the employees and officers in the state service, whether under the classified service or not, showing for each such employee the title of the position held, his departmental, agency or institution assignment, rate of compensation, date of appointment and each change in his status, including any increase and decrease in pay, change in title, transfers or other facts which the commissioner considers desirable and pertinent.

(f) The commissioner shall prescribe reasonable conditions and procedures under which the records of the Department of Administrative Services shall be open to public inspection during usual business hours, except as provided in section 5-225. He shall take all due precautions to prevent the securing in advance by any unauthorized person of any material to be used in any examination under this chapter, unless such material is available for all applicants. Statements of the former employers of applicants shall be considered confidential and shall not be open to inspection by any person.

(g) The commissioner and his agents shall have free access to premises and records under the control of all officers, appointing authorities and other state employees during usual business hours and shall be furnished such facilities, assistance and information as he and his agents require in carrying out their functions. This subsection shall not apply to the medical records of state employees, unless the employee gives his consent or unless the information sought is necessary to assure adjudication of any responsibility on the part of the state or unless medical interpretations of preemployment and other examinations are requested by the commissioner.

(h) (1) The commissioner shall, after completion of all established preliminary procedures necessary to prepare new and revised regulations, print and provide current and complete personnel regulations to all state agencies and to recognized state employee organizations. (2) New and revised regulations prepared as the result of legislative changes or development of new policies shall be processed in accordance with established procedures within a period of time not less than six months from their effective date and distributed in the same manner.

(i) The commissioner may designate any two or more of his staff to serve as a hearing panel with respect to any matter before the commissioner. The commissioner and any hearing panel shall have the power to make investigations, inquiries and hold hearings. Any such panel shall report and may submit recommendations to the commissioner but shall have no other power except as otherwise specified in this chapter.

(j) The commissioner shall adopt, in accordance with the provisions of chapter 54, such regulations as the commissioner may find necessary or appropriate for the administration of personnel pursuant to the provisions of this chapter.

(k) The commissioner shall, subject to the approval of the Secretary of the Office of Policy and Management, establish compensation schedules or plans pertaining to all state employees except employees of the Judicial and Legislative Departments and employees whose compensation is prescribed by statute. The commissioner shall prescribe higher compensation for work performed under less desirable conditions or at less desirable hours.

(l) The commissioner shall establish classes of positions, occupational groups and career progression levels for all state employees holding positions in the classified service.

(m) The commissioner shall maintain current compensation schedules pertaining to all employees specified in subsection (k) of this section and a comprehensive plan of position classifications pertaining to all employees specified in subsection (l) of this section.

(n) Any interested employee or his representative or any appointing authority may submit to the commissioner written data, views or arguments or a request for a hearing in regard to specified position classifications or allocation of a class of positions to the compensation schedule. Within two months after the commissioner shall have received such data, views or arguments or shall have held any requested hearing, he shall forward to such employee, representative or appointing authority his written decision thereon, together with all written materials submitted to him by the interested employee or his representative and such other information as he considers appropriate.

(o) The commissioner may at any time establish, abolish, divide or combine classes of positions and allocation of classes of positions to the compensation schedule. Any such action having a fiscal impact must be approved by the Secretary of the Office of Policy and Management. The commissioner may at any time, subject to the approval of the Secretary of the Office of Policy and Management, amend or repeal any portion of any compensation schedule. The commissioner need not conduct any investigation or hearing prior to any such action.

(p) When such authority is not otherwise conferred by statute, the commissioner may issue orders to provide that (1) executive or judicial department employees exempt from the classified service or not included in any prevailing bargaining unit contract, except unclassified employees of any board of trustees of the constituent units of higher education, be granted rights and benefits not less than those granted to employees in the classified service or covered under such contracts, or (2) retirement benefits for state employees exempt from the classified service or not included in any prevailing bargaining unit contract be adjusted to provide retirement benefits for such employees which are the same as those most frequently provided under the terms of approved bargaining unit contracts in effect at the time of such adjustment. When such authority is not otherwise conferred by statute, the board of trustees of any constituent unit of the state system of higher education may issue orders to provide that the unclassified employees of such board be granted rights and benefits not less than those granted to employees of the board who are covered under a prevailing bargaining unit contract. Where there is a conflict between an order granting such rights and benefits and any provision of the general statutes, such order shall prevail. Such orders shall be subject to the approval of the Secretary of the Office of Policy and Management. If the secretary approves such order, and such order is in conflict with any provision of the general statutes, the secretary shall forward a copy of such order to the joint committee of the General Assembly having cognizance of labor matters.

(q) Commencing November 1, 1989, elected officials and employees in the legislative department and elected officials in the executive department shall be granted rights and benefits equal to those granted to employees in the classified service covered under a prevailing collective bargaining agreement negotiated in accordance with subdivision (1) of subsection (f) of section 5-278.

(r) When requested by the appropriate appointing authority, the commissioner shall establish classes of positions for employees holding positions in the unclassified service and shall establish compensation schedules pertaining to employees of the Judicial and Legislative Departments, subject to the approval of the Secretary of the Office of Policy and Management.

(s) The commissioner and any municipality or other political subdivision of the state may enter into an agreement whereby the Department of Administrative Services shall provide such personnel administration services as may be requested by such municipality or political subdivision. Such agreement shall provide for the payment by such municipality or political subdivision, to the commissioner, of expenses incurred in the provision of such personnel services. All payments received by the commissioner pursuant to this section shall be deposited in the General Fund and credited to the appropriations of the Department of Administrative Services in accordance with the provisions of section 4-86.

(t) Any matters involving collective bargaining shall be the responsibility of the Secretary of the Office of Policy and Management.

(1967, P.A. 657, S. 9; S.A. 73-56, S. 11, 12; P.A. 76-254, S. 3, 11; P.A. 77-614, S. 108, 610; P.A. 79-621, S. 1, 24; P.A. 80-266, S. 2, 3; 80-456, S. 1, 2; P.A. 81-11, S. 1–3; 81-328; P.A. 83-418; P.A. 85-360, S. 2, 3; P.A. 92-165, S. 4, 32; P.A. 96-168, S. 3, 34; P.A. 00-77, S. 2, 7; May Sp. Sess. P.A. 04-2, S. 6; P.A. 05-288, S. 36; P.A. 13-247, S. 341–343.)

History: S.A. 73-56 added Subsec. (o) re pay increases for 1973-1974 fiscal year; P.A. 76-254 changed from 30 days to 2 months the time for commissioner to make recommendations in Subsec. (k); P.A. 77-614 extensively revised provisions, transferring duties for personnel administration from personnel policy board to commissioner of administrative services, deleting former Subsecs. (a) to (d), inclusive, and (o), inserting new Subsecs. (a) to (i), inclusive, and relettering remaining Subsecs. accordingly, and requiring approval of certain actions by the secretary of the office of policy and management; P.A. 79-621 amended Subsec. (r) clarified provisions regarding award of rights and benefits granted classified service employees and employees included in collective bargaining contract to those not in classified service or included in contracts; P.A. 80-266 repealed Subsec. (f); P.A. 80-456 included retirement benefits in Subsec. (r); P.A. 81-11 amended Subsec. (n) to require the commissioner of administrative services to maintain current compensation schedules rather than establishing a comprehensive compensation schedule, repealed Subsec. (o) and deleted reference to Subsec. (o) provisions as having bearing on amendment or repeal of compensation schedules in Subsec. (q); P.A. 81-328 added Subsec. (t) allowing the state to provide personnel testing services to municipalities; P.A. 83-418 amended Subsec. (r) to permit the board of trustees of any constituent unit of the state system of higher education to grant rights and benefits to its unclassified employees which are at least equal to those granted to employees in a bargaining unit; P.A. 85-360 amended Subsec. (a) to delete reference to employee suggestion award programs; P.A. 92-165 added provisions re occupational groups, career progression levels and candidate lists, provided that the commissioner, acting through the personnel division, shall certify the names of persons eligible for employment or reemployment, required the commissioner to establish personnel standards, deleted provisions requiring records of certifications of eligibles to appointing authorities, relettered Subdivs. and made technical changes; P.A. 96-168 amended Subsec. (a) to permit the commissioner to delegate to his authorized agent, designee or heads of state agencies and changed duties of commissioner from examining and passing upon applicants to administration of selection programs to identify qualified applicants and amended Subsec. (o) to require approval of the Secretary of the Office of Policy and Management for certain actions having a fiscal impact, effective July 1, 1996; P.A. 00-77 added new Subsec. (s) re responsibility of the Secretary of the Office of Policy and Management for collective bargaining, effective May 16, 2000; May Sp. Sess. P.A. 04-2 inserted new Subsec. (q) re rights and benefits of executive and legislative branch elected officials and legislative branch employees, redesignating existing Subsecs. (q) to (s), inclusive, as Subsecs. (r) to (t), inclusive, effective May 12, 2004; P.A. 05-288 made technical changes in Subsec. (n), effective July 13, 2005; P.A. 13-247 amended Subsec. (j) to replace “issue” with “adopt” and add reference to Ch. 54, amended Subsec. (p)(2) to delete reference to employees of state-aided institutions, amended Subsec. (t) to delete “Notwithstanding the provisions of this chapter” and made technical changes in Subsecs. (j), (p) and (q), effective July 1, 2013.

Cited. 165 C. 448; 239 C. 638; 240 C. 246.

Subsec. (k):

Cited. 226 C. 670.

Subsec. (o):

Cited. 226 C. 670.

Subsec. (p):

Cited. 226 C. 670.

Subsec. (r):

Cited. 226 C. 670.



Section 5-200a - Job evaluations in classified and unclassified state service. Exclusion of certain unclassified positions.

(a) The Commissioner of Administrative Services shall evaluate classifications in state service on a periodic basis of not less than five years to determine if the classification is in the appropriate compensation plan based upon appropriate and reasonably objective job-related criteria, excluding classes covered by section 5-198. Said objective, job-related criteria shall include but not be limited to: (1) Knowledge and skill required to carry out the duties of the position, (2) effort, both mental and physical, and (3) accountability. Evaluation committees which are representative of management and employees in the occupations being evaluated shall be formed for the purposes of this section. Utilizing the job evaluation system, the commissioner shall determine ratings for jobs through assignment of factor values. No modification of compensation shall be required by such ratings. Ratings may be a consideration in setting salaries, subject to the provisions of chapter 68 for classes included under collective bargaining.

(b) The Commissioner of Administrative Services shall evaluate on a periodic basis of not less than five years classifications for all unclassified positions in state service, as described in section 5-198, currently held or to be held by employees in collective bargaining units, to determine if the classification is in the appropriate compensation plan based upon appropriate and reasonably objective job-related criteria. The commissioner shall conduct such evaluations in accordance with the provisions of subsection (a) of this section.

(c) Any unclassified position may be excluded from the study conducted pursuant to subsection (b) of this section if the commissioner and the exclusive bargaining representative mutually agree to exclude such position.

(P.A. 80-357, S. 1, 3; P.A. 81-380, S. 1, 3; P.A. 87-407, S. 2, 5; P.A. 13-247, S. 344.)

History: P.A. 81-380 restated requirements re objective evaluation of all jobs in state service specifically excluding positions listed in Sec. 5-198 as exempt from the classified service and requiring that up to 700 job classes be evaluated each fiscal year and that annual progress reports be given to the cognizant general assembly committee and deleted previous provisions describing in detail the two-phase recommendations which form basis of evaluation; P.A. 87-407 added Subsecs. (b), (c) and (d), establishing a study of unclassified positions and allowing for the exclusion of positions from the study; P.A. 13-247 amended Subsec. (a) by replacing provision re adoption and implementation of evaluation system with provision re evaluation of classifications on a periodic basis and by deleting provisions re revision of classification system based on recommendation of pilot study, re reports, re advisory committee, re raters and re number of classes to be evaluated, amended Subsec. (b) by replacing provision re adoption and implementation of system for classification and study of unclassified positions with provision re evaluation on a periodic basis of classifications for unclassified positions, deleted former Subsec. (c) re unclassified positions under collective bargaining agreements and redesignated existing Subsec. (d) as Subsec. (c) and amended same by deleting former Subdiv. (1) re feasibility study and deleting Subdiv. (2) designator, effective July 1, 2013.



Section 5-200b - Reclassification of state employees by Commissioner of Administrative Services.

Any state employee who is being reclassified upward to a competitive or noncompetitive class in state service may be allocated to the higher classification without examination by the Commissioner of Administrative Services if the reclassification results from a survey of all positions in a class, an occupational group or all classes of a bargaining unit and the employee possesses the minimum experience and training requirements for the new class and has permanent status in the present class.

(P.A. 87-253, S. 1, 5; P.A. 13-247, S. 345.)

History: P.A. 13-247 added “a class” re survey of positions and changed “occupational series” to “occupational group”, effective July 1, 2013.



Section 5-200c - Elimination of wage inequities in state service.

The Commissioner of Administrative Services shall take into account any further wage inequities identified as part of the five year review process in accordance with section 5-200a. In each fiscal year, upon the request of the commissioner with the approval of the Secretary of the Office of Policy and Management, the General Assembly shall appropriate sufficient funds to the reserve for salary adjustments account in the annual appropriations act for such fiscal year to be designated for use in modifications to the compensation plan for state service, as identified by the findings of (1) the objective job evaluation process conducted by the Commissioner of Administrative Services pursuant to section 5-200a, and (2) other studies negotiated under collective bargaining agreements. Inequities shall not be eliminated through the downgrading of any job classification or salaries.

(P.A. 87-407, S. 1, 5; P.A. 91-321, S. 1, 2; June Sp. Sess. P.A. 92-4, S. 1, 2; P.A. 93-12, S. 1, 3; P.A. 13-247, S. 346.)

History: P.A. 91-321 designated existing section as Subsec. (a), changed the date for the elimination of wage inequities from June 30, 1991, to June 30, 1993, and added Subsec. (b) re collective bargaining negotiations concerning wage changes as a result of objective job evaluations; June Sp. Sess. P.A. 92-4 extended the date by which wage inequities are required to be eliminated from June 30, 1993, to June 30, 1994, extended the date by which collective bargaining negotiations concerning wage changes are required to commence from July 1, 1992, to April 1, 1993, and extended the date by which results of such negotiations are required to be implemented from July 1, 1993, to July 1, 1994; P.A. 93-12, effective March 31, 1993, extended the date by which wage inequities are required to be eliminated from June 30, 1994, to July 1, 1995, and extended the date by which the results of negotiations concerning wage changes are required to be implemented from July 1, 1994, to July 1, 1995; P.A. 13-247 added provisions re Commissioner of Administrative Services to take further wage inequities into account and re appropriation of sufficient funds for modifications to compensation plan upon request of commissioner, with approval of Secretary of the Office of Policy and Management, deleted provisions re eliminating wage inequities within and between job families, re objective job evaluation studies of unclassified employees, re variations in compensation in relation to assigned point values and re distribution of funds, deleted former Subsec. (b) re collective bargaining negotiations concerning wage changes from objective job evaluations, and made conforming changes, effective July 1, 2013.



Section 5-200d - Automated personnel system.

Section 5-200d is repealed, effective July 13, 2005.

(P.A. 92-165, S. 5, 32; P.A. 05-287, S. 57.)



Section 5-201 - Employees' Review Board.

(a) There shall be an Employees' Review Board consisting of seven members, at least one of whom shall be an attorney with experience in administrative or labor law. Each member first appointed on or after July 1, 1987, shall have substantial current experience as an impartial arbitrator of labor-management disputes. On or after January 1, 1980, the Governor shall appoint five persons to serve as members of the board for terms of three years from January 1, 1980, or until their successors are appointed. On or after January 1, 1983, and quadrennially thereafter, the Governor shall appoint five persons to serve as members of the board for terms of four years from the first day of January preceding such appointment or until their successors are appointed. On or after July 1, 1987, and quadrennially thereafter, the Governor shall appoint two persons to serve as members of the board for terms of four years from the first day of July preceding such appointment or until their successors are appointed. No member shall serve more than two consecutive terms. No member of the board shall be an employee of the state. The Governor shall designate one member of the board to serve as chairperson. The Governor shall fill any vacancy in the membership of the board for the unexpired portion of a term and may remove any member as provided in section 4-12. Each member of the board shall be paid at the prevailing rate as approved by the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management for each day of service in lieu of expenses and shall hold office until a successor is appointed. A quorum of the board shall consist of three members. The board shall be within the Department of Administrative Services for administrative purposes only.

(b) The board shall hear and act upon appeals filed with it in accordance with section 5-202. The board, or any three of its members designated by the board, may serve as a hearing panel and render a decision. The board or hearing panel shall have the power to administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of records, papers and documents and to make investigations and hold hearings concerning any appeal presented to the board in accordance with this chapter or regulations issued pursuant thereto. Hearings shall be open to the public except that a hearing panel may conduct a closed hearing upon request of the aggrieved employee. The board shall adopt as a regulation, in accordance with the provisions of chapter 54, rules of procedure for hearings.

(1967, P.A. 657, S. 10; P.A. 79-621, S. 6, 24; P.A. 87-456, S. 1, 6.)

History: P.A. 79-621 replaced personnel appeal board with employees' review board, increased membership from five to nine, specified qualifications for members, revised appointment procedure, clarified powers and duties re hearings and placed board within department of administrative services for administrative purposes; P.A. 87-456 increased membership on the board from five to seven members, required members appointed after July 1, 1987, to have experience as an impartial arbitrator, limited members to no more than two consecutive terms, and provided that members shall be paid at the prevailing rate as determined by the commissioner of administrative services and the secretary of the office of policy and management.

See Sec. 4-38f for definition of “administrative purposes only”.

Cited. 170 C. 541; 177 C. 344; 231 C. 391; 239 C. 638; 240 C. 246.



Section 5-201a - Relation of Personnel Appeal Board to the department.

Section 5-201a is repealed.

(P.A. 74-336, S. 2; P.A. 77-614, S. 109, 610; P.A. 81-472, S. 158, 159.)



Section 5-202 - Individual and group appeals.

(a) Any employee who is not included in any collective bargaining unit of state employees and who has achieved a permanent appointment as defined in section 5-196 may appeal to the Employees' Review Board if such employee receives an unsatisfactory performance evaluation or is demoted, suspended or dismissed, or is aggrieved as a result of (1) alleged unlawful discrimination, unless a complaint is or has been filed by such employee with the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission, (2) unsafe or unhealthy working conditions, unless a complaint is or has been filed by such employee with the state or federal Occupational Safety and Health Administration, or (3) violations involving the interpretation and application of a specific state personnel statute, regulation or rule. Such employee must have complied with preliminary review procedures, except as otherwise provided in subsection (l) of this section. Such an appeal shall be submitted to the board not later than thirty days from the completion of the final level of the preliminary review procedure, provided the first level of the procedure shall have been initiated no later than thirty calendar days from the date of the alleged violation, except that in cases of dismissal, demotion or suspension the grievance must be submitted directly to the third level of the procedure and shall have been initiated no later than thirty calendar days from the effective date of such action.

(b) Any group of employees that is not included in any collective bargaining unit of state employees may file an appeal as a group directly with the Employees' Review Board if such group of employees is laid off or dismissed, or is aggrieved as a result of alleged unlawful discrimination, unless a complaint is or has been filed by such group of employees with the Commission on Human Rights and Opportunities or the Equal Employment Opportunities Commission, or unsafe or unhealthy working conditions, unless a complaint is or has been filed by such group of employees with the state or federal Occupational Safety and Health Administration, or violations involving the interpretation and application of a specific state personnel statute, regulation or rule, provided each member of such group (1) is appealing the same or a similar issue, as determined by the Employees' Review Board, (2) is a permanent employee, as defined in section 5-196, and (3) has achieved a permanent appointment, as defined in section 5-196. Such an appeal shall be submitted to the board not later than thirty calendar days from the specific incident or effective date of action giving rise to such appeal.

(c) Upon receiving an appeal, the board shall assign a time and place for a hearing and shall give notice of such time and place to the parties concerned. The hearing panel shall not be bound by technical rules of evidence prevailing in the courts. If, after hearing, a majority of the hearing panel determines that the action appealed from was arbitrary or taken without reasonable cause, the appeal shall be sustained; otherwise, the appeal shall be denied. The hearing panel shall have the power to direct appropriate remedial action and shall do so after taking into consideration just and equitable relief to the employee or group of employees and the best interests and effectiveness of the state service. The hearing panel shall render a decision not later than sixty calendar days from the date of the conclusion of the hearing.

(d) The employee or group of employees in any such case shall be furnished, upon request, with a copy of the transcript of the proceedings before the board. The chairman of the board shall establish a fair and reasonable fee per page to be charged for such transcript which fee shall not exceed the fee per page for a transcript charged by court reporters for the judicial district of Hartford. Notwithstanding any provision of law to the contrary, such fee shall not be waived for any party.

(e) Not later than ten days from the issuance date of a decision by a hearing panel sustaining an appeal, the appointing authority of the employee shall take such measures as are necessary to comply with the remedial action directed by the hearing panel.

(f) An employee or group of employees laid off or dismissed by reason of economy, lack of work, insufficient appropriation, change in departmental organization or abolition of position may file an appeal with the board only on the grounds that the order of layoff or dismissal has not been determined in accordance with the provisions of section 5-241, provided (1) such employee has initiated the third level of the preliminary review procedure not later than thirty calendar days from the effective date of such layoff or dismissal, or (2) such group of employees submits such appeal to the board not later than thirty calendar days from the effective date of the layoff or dismissal.

(g) All matters involving examination, including application rejection, type of examination or results, compensation for class or classes, establishment of a new class or classes, classification of a position, occupational group or career progression level, compliance with health and safety standards and the Connecticut Occupational Safety and Health Act or alleged discrimination in cases where an appeal has been filed with the Commission on Human Rights and Opportunities, shall not be appealable under this section.

(h) The first level of the preliminary review procedure preparatory to the filing of an appeal from an alleged grievable action under subsection (a) of this section other than dismissal, demotion or suspension shall be the aggrieved employee's supervisor or department chief or other employee as designated by the employee's appointing authority. Such aggrieved employee shall present the employee's grievance in writing on a form developed by the Secretary of the Office of Policy and Management and the Employee Review Board which form shall contain a statement of the date the alleged violation occurred and the relief sought in answer to the grievance. The first level designee shall give said designee's answer to such employee not later than seven calendar days from the date the grievance is submitted to said designee or not later than seven days from the date of a meeting convened for the purpose of reviewing the grievance, in which case such meeting shall be convened not later than seven calendar days from the date the grievance is submitted.

(i) The second level of the preliminary review procedure preparatory to the filing of an appeal from an alleged grievable action under subsection (a) of this section other than dismissal, demotion or suspension shall be the aggrieved employee's appointing authority or designated representative. Such employee, upon receiving a response at the first level which the employee deems to be unsatisfactory, may proceed to this level by presenting the same form containing the first level answers not later than seven calendar days from the date the answer was given at the first level. The appointing authority or designated representative shall answer such employee not later than seven calendar days from the date the grievance is received or not later than seven calendar days from the date of a meeting convened for the purpose of reviewing such grievance, in which case such meeting shall be convened not later than seven calendar days from the date such grievance is received.

(j) The third level of the preliminary review procedure preparatory to the filing of an appeal from an alleged grievable action under subsection (a) of this section including dismissal, demotion or suspension shall be the Secretary of the Office of Policy and Management or the secretary's designated representative. The employee, upon receiving a response at the second level which the employee deems to be unsatisfactory, may proceed to this level by presenting the same form containing the first and second level answers not later than seven calendar days from the date the answer was given at the second level, except in the case of a dismissal, demotion or suspension in which case such employee must present the form, completed but without answers at lower levels not later than thirty calendar days from the effective date of such action. The Secretary of the Office of Policy and Management or the secretary's designated representative shall reply to such employee not later than thirty calendar days from the date such grievance is received or not later than fifteen calendar days from the date of a meeting convened for the purpose of reviewing such grievance, in which case such meeting shall be convened not later than thirty calendar days from the date such grievance is received.

(k) Employees shall be entitled to have representation of their own choosing at any or all levels of the review or appeal procedure. No verbatim records shall be required in the preliminary procedure and no oaths or affirmations shall be administered.

(l) Any state officer or employee, as defined in section 4-141, or any appointing authority shall not take or threaten to take any personnel action against any state employee or group of state employees in retaliation for the filing of an appeal with the Employees' Review Board or a grievance with any level of the preliminary review procedure pursuant to this section. An employee or group of employees alleging that such action has been threatened or taken may file an appeal directly with the board not later than thirty days from knowledge of the specific incident giving rise to such claim.

(m) Either the Secretary of the Office of Policy and Management or any employee or group of employees aggrieved by a decision of the Employees' Review Board may appeal from such decision in accordance with section 4-183. The board may intervene as a party in any appeal of its decision. Any employee or group of employees who prevails in a decision of the Employees' Review Board shall be entitled to recover court costs and reasonable attorney's fees if such decision is appealed by the Secretary of the Office of Policy and Management and affirmed by the court in such appeal.

(n) Any time limit set forth in this section may be waived by mutual written agreement of the employee or group of employees, or the designated representative of the employee or group of employees, and the Secretary of the Office of Policy and Management or the secretary's designee.

(1967, P.A. 657, S. 11; 1969, P.A. 658, S. 1, 2; 1971, P.A. 98; P.A. 77-614, S. 66, 67, 610; P.A. 78-280, S. 2, 5, 6, 127; P.A. 79-621, S. 7, 24; P.A. 80-57, S. 3; P.A. 86-51; P.A. 87-456, S. 2, 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-165, S. 6, 32; P.A. 93-142, S. 4, 7, 8; P.A. 94-194; P.A. 95-220, S. 4–6; June Sp. Sess. P.A. 98-1, S. 43, 121; P.A. 00-77, S. 3–5, 7; P.A. 04-118, S. 1; P.A. 13-247, S. 347.)

History: 1969 act amended Subsec. (a) by adding proviso that preliminary grievance procedures be initiated within 30 days of grievance occurrence and repealed Subsec. (g); 1971 act added new Subsec. (d) re transcripts and relettered remaining Subsecs. accordingly; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 79-621 extensively revised appeal and preliminary procedures, providing for appeal to employees' review board rather than personnel appeal board, omitting Subsec. (b) and relettering remaining Subsecs. accordingly and adding new Subsecs. (g) to (j), inclusive; P.A. 80-57 changed times for initiating third level of procedure in Subsec. (e) and for presenting completed form in Subsec. (i) from 10 to 21 days in both cases; P.A. 86-51 added Subsec. (k), protecting state employees and officers against retaliatory personnel action due to their filing of an appeal or grievance under this section; P.A. 87-456 amended Subsec. (a) to allow appeals to the board by an employee who receives an unsatisfactory performance evaluation, and added Subsec. (l) allowing aggrieved parties to appeal in accordance with Sec. 4-183 and providing for the recovery of court costs and attorney's fees; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-165 added “occupational group or career progression level” to Subsec. (f); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-194 in Subsec. (a) added a reference to “rule”, to indicate a specific application to a statute or regulation, changed from “ten” to “thirty” the number of days of the completion of the final level of the preliminary review procedure, increased from “twenty-one” to “thirty” the times for initiating third level of procedure in Subsec. (e) and for presenting completed form in Subsec. (i), in Subsec. (f) made a reference to “classification of a position”, made a reference in Subsec. (l) to the “commissioner of administrative services” in lieu of “the state”, and allowed the board to intervene as a party in any appeal of its decisions (Revisor's note: An obsolete reference in Subsec. (f) to “Human Rights Commission” was changed editorially by the Revisors to “Commission on Human Rights and Opportunities”); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a) by correcting a statutory reference, effective June 24, 1998; P.A. 00-77 amended Subsecs. (g), (i) and (l) by substituting the Secretary of the Office of Policy and Management for the Commissioner of Administrative Services and made technical changes in Subsecs. (g) and (i), effective May 16, 2000; P.A. 04-118 added new Subsec. (b) to allow group appeals by certain nonunionized state employees aggrieved by same or similar issue, redesignated existing Subsecs. (b) to (l), inclusive, as Subsecs. (c) to (m), inclusive, amended Subsecs. (c), (d), (f), (l) and (m) to make procedures for group appeals consistent with procedures for individual appeals and made technical changes throughout; P.A. 13-247 amended Subsecs. (a) and (b) to replace “alleged discrimination” with “alleged unlawful discrimination” and to disallow an appeal if complaint has been filed with Commission on Human Rights and Opportunities, Equal Employment Opportunity Commission, or state or federal Occupational Safety and Health Administration, amended Subsec. (d) to add provision re fee not to be waived for any party, added Subsec. (n) re waiver of time limit, and made technical changes, effective July 1, 2013.

Cited. 176 C. 1; 202 C. 670; 231 C. 391; 240 C. 246.

Cited. 31 CS 186; 36 CS 297.

Subsec. (a):

Cited. 170 C. 541; 186 C. 198. Disparate treatment of managerial employees and employees subject to collective bargaining is not a form of discrimination within review board's jurisdiction under section. 226 C. 670.

Subsec. (c):

State employee cannot be dismissed arbitrarily or without reasonable cause. 170 C. 668. Order conditioning reinstatement on physician's favorable report determined to be “appropriate remedial action”. 174 C. 519.

Hearing panel's decision not invalid because untimely. 30 CS 333. Cited. 35 CS 45.

Subsec. (f):

P.A. 94-194 clarified existing law and necessarily has retroactive effect. 239 C. 638.



Section 5-203 - Reports to Commissioner of Administrative Services of personnel changes.

Each appointment, transfer, promotion, demotion, dismissal, vacancy, change of salary rate, leave of absence, absence from duty or other temporary or permanent change in the status of any employee in the classified service shall be reported to the Commissioner of Administrative Services at such time, in such form and together with such supporting or other pertinent information as he prescribes.

(1967, P.A. 657, S. 12; P.A. 77-614, S. 66, 610.)

History: P.A. 77-614 substituted commissioner of administrative services for personnel commissioner.

Cited. 175 C. 127; 240 C. 246.



Section 5-204 - Report to Governor.

The Commissioner of Administrative Services shall compile currently and submit a report to the Governor, as provided in section 4-60, giving information as to the number of state employees, the number of employees in the classified service, salary expenditures, employee turnover and any other matters pertinent to personnel administration.

(1967, P.A. 657, S. 13; P.A. 77-614, S. 110, 610.)

History: P.A. 77-614 substituted commissioner of administrative services for personnel commissioner and deleted sentence concerning filing report copy with personnel policy board.

Cited. 240 C. 246.



Section 5-205 - Administration of oaths, issuance of subpoenas.

Section 5-205 is repealed.

(1967, P.A. 657, S. 14; P.A. 77-614, S. 67, 610; P.A. 79-621, S. 23, 24.)



Section 5-206 - Position classifications.

(a) Position classifications established by the Commissioner of Administrative Services shall be listed in the appropriate records and publications of the Department of Administrative Services in accordance with the following descriptive items: (1) The title and code given to the class; (2) the pay grade for the class; (3) a statement of the duties and responsibilities exercised by those employees holding positions allocated to the class, illustrated, when practicable, by examples of typical tasks; and (4) the minimum desirable qualifications required by an incumbent for the satisfactory performance of such duties and the satisfactory discharge of such responsibilities.

(b) In establishing new position classifications, the Commissioner of Administrative Services shall make a study of the schedules of compensation established for positions similar as to duties, responsibilities and qualifications in the state service, of the rates of compensation paid for similar services elsewhere and of any other pertinent information and data.

(c) The Commissioner of Administrative Services periodically shall review the work performed by employees in the classified service and shall issue such orders as are necessary to have such employees assigned to work in accordance with the classifications of their positions or to have their classifications changed to comply with their work, provided any employee, whose classification, status or compensation is affected, shall be given reasonable opportunity to be heard prior to the issuance of any such order.

(d) In no event shall the personnel classification of “auditor” be used in reference to personnel of any agency other than the Auditors of Public Accounts or the term “auditor's report” be used in reference to the reports of such personnel except that employees performing auditing functions for agencies other than the Auditors of Public Accounts may be so designated if the personnel classifications to which they are assigned are clearly distinguished from those of the Auditors of Public Accounts.

(1967, P.A. 657, S. 15; 1971, P.A. 491; P.A. 77-614, S. 66, 67, 610; P.A. 78-206.)

History: 1971 act added Subsec. (d) re use of terms “auditor” and “auditor's”; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services and personnel department with department of administrative services; P.A. 78-206 amended Subsec. (d) by adding exception to provisions.

Cited. 239 C. 638; 240 C. 246.



Section 5-206a - Establishment of position classification series for marital and family therapists.

The Commissioner of Administrative Services shall establish a job classification series for marital and family therapists licensed under chapter 383a and professional counselors licensed under chapter 383c.

(P.A. 03-64, S. 1.)



Section 5-207 - Use of classification titles and codes.

The classification titles or codes of positions in the classified service shall be used in all records and communications of the Office of Policy and Management, the Department of Administrative Services, the State Comptroller and the State Treasurer, in all estimates submitted to the General Assembly or Office of Policy and Management requesting the appropriation of money to pay for personal services, in documents or accounts relating to allotments and in all vouchers or payrolls relating to obligations for personal services.

(1967, P.A. 657, S. 16; P.A. 73-679, S. 25, 43; P.A. 75-537, S. 38, 55; P.A. 77-614, S. 36, 610.)

History: P.A. 73-679 replaced budget division with planning and budgeting division of the department of finance and control; P.A. 75-537 changed division name to budget and management division; P.A. 77-614 replaced finance and control department and its budget and management division with the office of policy and management and replaced personnel department with department of administrative services.

Cited. 240 C. 246.



Section 5-208 - Compensation schedules.

(a) The Commissioner of Administrative Services shall establish compensation schedules or plans. For employees who are not members of any collective bargaining unit, subject to the approval of the Secretary of the Office of Policy and Management such schedules or plans shall consist of sufficient salary grades to provide compensation rates determined to be necessary or desirable for all classes assigned to each compensation schedule.

(b) When the compensation of a class is raised, the salary of each incumbent in such class who is not a member of any collective bargaining unit shall be increased by an amount at least equal to one step or five per cent, whichever is less, in the higher salary grade, except managerial employees' salaries shall be increased by an amount equal to five per cent, up to the maximum of the new salary grade.

(1967, P.A. 657, S. 17; P.A. 77-614, S. 67, 610; P.A. 78-231, S. 2, 10; P.A. 79-621, S. 8, 24; P.A. 13-247, S. 348.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 78-231 allowed minimum and maximum salaries for managerial employees in Subsec. (a) and provided for increases of at least 5% for managerial employees in Subsec. (b) and added Subsec. (c) re approval of compensation schedules; P.A. 79-621 revised Subsecs. (a) and (b) to apply to schedules for employees not covered under collective bargaining and omitted Subsec. (c), incorporating approval provisions in Subsec. (a); P.A. 13-247 made a technical change in Subsec. (a) and amended Subsec. (b) to limit increase in managerial employees' salaries to maximum of new salary grade, effective July 1, 2013.

Cited. 240 C. 246.



Section 5-208a - Compensation by more than one agency restricted. Multiple job assignments within same agency restricted.

No state employee shall be compensated for services rendered to more than one state agency during a biweekly pay period unless the appointing authority of each agency or such authority's designee certifies that the duties performed are outside the responsibility of the agency of principal employment, that the hours worked at each agency are documented and reviewed to preclude duplicate payment and that no conflicts of interest exist between services performed. No state employee who holds multiple job assignments within the same state agency shall be compensated for services rendered to such agency during a biweekly pay period unless the appointing authority of such agency or his designee certifies that the duties performed are not in conflict with the employee's primary responsibility to the agency, that the hours worked on each assignment are documented and reviewed to preclude duplicate payment, and that there is no conflict of interest between the services performed. Any dual employment arrangement that results in the necessity to pay overtime shall be approved in advance by the Commissioner of Administrative Services.

(P.A. 80-278; P.A. 87-253, S. 3; P.A. 13-247, S. 349.)

History: P.A. 87-253 established restrictions for state employees who hold more than one job assignment from the same state agency, and removed retirement credit restrictions on employees working for more than one state agency, in accordance with the provisions of the state employees retirement act; P.A. 13-247 added provision re advance approval of dual employment arrangements that necessitate overtime pay and made a technical change, effective July 1, 2013.



Section 5-209 - Compensation for performance of duties of higher job classification.

Any state employee, except an employee who has been designated managerial, who is assigned, by the employee's appointing authority, duties and responsibilities of a job classification higher than the class in which the employee is placed, which assignment has been approved by the Commissioner of Administrative Services, and who works in such assignment on a continuous basis for a period of more than sixty working days, shall be compensated for such time in excess of sixty days at a rate in the higher class which shall not be less than one step in that class above the employee's existing rate of pay. Service in a higher classification under this section shall not constitute permanent status in such class.

(1967, P.A. 657, S. 18; P.A. 73-225; P.A. 77-614, S. 66, 610; P.A. 78-231, S. 3, 10; P.A. 00-68, S. 7.)

History: P.A. 73-225 reworded section to require personnel commissioner's approval for assignment rather than approval for payment at higher classification; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 78-231 excluded managerial employees from provisions of section and replaced commissioner with director of personnel and labor relations; P.A. 00-68 substituted “Commissioner of Administrative Services” for “Director of Personnel and Labor Relations” and made technical changes for the purpose of gender neutrality.

Cited. 175 C. 127.



Section 5-209a - General worker. Work experience credit for out-of-class work.

(a) Any person who is employed in state service as a general worker for program support or technical services, as determined by the Department of Administrative Services at the time of such employment, shall be credited with work experience equal to any time such person worked out of class performing work relevant to any full-time position in the state service for which such person subsequently applies.

(b) Any person who contests the amount of work experience for which such person is credited by a state agency pursuant to subsection (a) of this section shall be entitled to a hearing before a hearing officer of such agency. Such person may appeal any determination made by the hearing officer to the commissioner or other head of such agency. This subsection shall be governed by the provisions of chapter 54.

(P.A. 05-17, S. 1.)

History: P.A. 05-17 effective May 4, 2005.



Section 5-210 - Annual salary increases; lump-sum payments; state incentive plans for managerial or confidential employees.

The Commissioner of Administrative Services may establish one or more state incentive plans for employees whose positions have been designated managerial or confidential. Annual salary increases or lump-sum payments for employees whose positions have been designated managerial or confidential may be based on annual performance appraisals made by agency heads or their designees in accordance with state incentive plans approved by the Commissioner of Administrative Services. Such salary increases shall be in accordance with the provisions of the compensation schedule then in effect. Such employees shall receive an increase for “good” performance up to the position rate.

(1967, P.A. 657, S. 19; P.A. 77-614, S. 66, 610; P.A. 78-231, S. 4, 10; P.A. 79-121, S. 1, 2; P.A. 81-457, S. 5; P.A. 85-510, S. 31, 35; P.A. 93-80, S. 55, 67.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 78-231 replaced commissioner of administrative services with director of personnel and labor relations and added Subsec. (d) re increases for managerial employees; P.A. 79-121 changed Subsec. (d) to include considerations of management incentive programs in determining managerial pay increases and permitting increases of 3.5% for “good” performance in absence of such program; P.A. 81-457 amended Subsec. (d) to permit annual increases in the form of lump sum payments, and to provide the commissioner of administrative services with greater controls over management incentive program plans; P.A. 85-510 amended Subsec. (d) to authorize the commissioner of administrative services to establish one or more state incentive plans for managerial or confidential employees; to delete provision that annual salary increases for managerial employees shall be based on annual performance appraisals made in accordance with state agency management incentive program plans, substituting provision that annual salary increases or lump-sum payments for managerial or confidential employees may be based on annual performance appraisals made in accordance with state incentive plans and to delete provisions specifying that employees eligible for annual increase July first who received annual increment January first shall be granted prorated increase effective July first, annual salary increase shall become effective on first day of payroll period which includes anniversary date of July first, increases greater than 3.5% up to position rate and any increases above position rate may take the form of lump-sum payments or salary increases, commissioner of administrative services may require reports and review administration of management incentive plans, disallow payments that do not conform to plans and withdraw approval of plans and, in the absence of a state agency plan approved by said commissioner, managerial employees shall receive annual increases of 3.5% up to the position rate for the salary range for such employees class for “good” performance; P.A. 93-80 repealed Subsec. (a) re annual one-step salary increase for a permanent employee in the classified service who has 9 months' service or more, repealed Subsec. (b) re determination of anniversary dates for permanent employees; repealed Subsec. (c) which had prohibited employee from receiving annual salary increase if a service rating less than “good” was filed with director of personnel and labor relations by the employee's appointing authority during any part of the 12-month period immediately preceding employee's anniversary date, removed Subsec. (d) designator and made technical change to remaining provisions, effective January 1, 1994.

See Sec. 5-212 re maximum annual salary increases and lump-sum payments.



Section 5-210a, 5-210b and 5-211 - Employee anniversary dates for fiscal 1975-76. Payment of partial increments for fiscal 1975-76. Meritorious service award; exceptions.

Sections 5-210a, 5-210b and 5-211 are repealed.

(1967, P.A. 657, S. 20; 1969, P.A. 658, S. 4; 1971, P.A. 289; 1972, P.A. 93, S. 1; P.A. 73-616, S. 50, 67; 73-679, S. 26, 43; P.A. 75-537, S. 39, 55; 75-567, S. 20, 80; 75-581, S. 2, 6; P.A. 77-3, S. 1, 2; 77-614, S. 19, 67, 610; P.A. 78-231, S. 5, 10; P.A. 80-57, S. 4; P.A. 81-457, S. 13.)



Section 5-212 - Salary not to exceed salary range.

No portion of an annual salary increase under section 5-210 shall be given which will result in a salary in excess of the salary range established for the employee's class of position. The amount of any lump-sum payments made in accordance with the provisions of section 5-210 shall not be deemed an increase in salary.

(1967, P.A. 657, S. 21; P.A. 81-457, S. 6; P.A. 03-19, S. 12.)

History: P.A. 81-457 required that no salary increase shall result in a salary which exceeds the established salary range, excluded lump sum payments made under Sec. 5-210(d) from consideration as salary increases and deleted reference to awards for outstandingly meritorious service; P.A. 03-19 made a technical change, effective May 12, 2003.



Section 5-212a - Compensation schedules adjustments.

Section 5-212a is repealed.

(1972, P.A. 226; September, 1972, P.A. 2, S. 1; P.A. 76-435, S. 65, 82.)



Section 5-213 - Termination of longevity payments to employees not included in any collective bargaining unit.

(a) Notwithstanding the provisions of section 5-212, each employee in the state service who has completed not less than ten years of state service and who is not included in any collective bargaining unit, except those employees whose compensation is prescribed by statute, shall receive a lump-sum longevity payment on the last regular pay day of April 2013, based on service completed as of the first day of September 2011, determined in accordance with the longevity rate schedule established for the employee's class of position by the Commissioner of Administrative Services, except that a retired employee who retired between October 1, 2012, and March 31, 2013, inclusive, shall receive, in the month immediately following retirement, a prorated payment based on the proportion of the six-month period served prior to the effective date of the employee's retirement.

(b) No longevity payment shall be made to any employee in the state service who is not included in any collective bargaining unit, except those employees whose compensation is prescribed by statute, for service completed on or after April 1, 2013.

(1967, P.A. 657, S. 22; 1969, P.A. 658, S. 5; P.A. 74-138, S. 1, 2; P.A. 78-231, S. 6, 10; 78-240, S. 2; 78-303, S. 85, 136; P.A. 79-621, S. 9, 24; P.A. 80-483, S. 15, 186; P.A. 81-457, S. 7; P.A. 82-388, S. 1, 3; P.A. 89-34, S. 1, 5; P.A. 90-230, S. 11, 101; P.A. 00-68, S. 8; P.A. 04-219, S. 4; P.A. 11-51, S. 134; Dec. Sp. Sess. P.A. 12-1, S. 32.)

History: 1969 act added Subsec. (c) re part-time, seasonal or intermittent service; P.A. 74-138 provided for prorated payment for recently retired employees in Subsec. (b) and removed similar provision from Subsec. (c); P.A. 78-231 included managerial employees in provision for longevity payments, effective October 1, 1983; P.A. 78-240 added Subsec. (d) re employees of radiological maintenance and calibration facility; P.A. 78-303 authorized substitution of commissioner of administrative services for commissioner of personnel and administration in Subsec. (d); P.A. 79-621 specified applicability of provisions to those not covered by collective bargaining in Subsec. (a), deleted references to determination of payment as percentage of salary increase in Subdivs. (1) to (4), inclusive, replacing such references with determination according to rate schedules established by administrative services commissioner or director of personnel and labor relations and including provisions for managerial employees; P.A. 80-483 made technical changes; P.A. 81-457 amended Subsec. (a) to allow for the continuance of longevity payments to managerial employees, which had been scheduled for termination as of October 1, 1983; P.A. 82-388 amended Subsec. (b) to specify that the longevity payments shall be made on the first regular payday following April 23 and October 24 of each year; P.A. 89-34 substituted “last regular pay day in April and October” for “April 23 and October 24” and provided that retired employees shall receive their payments in the month following retirement instead of on the first regular pay day following the twenty-fourth of such month; P.A. 90-230 corrected a reference to the director of emergency management in Subsec. (d); P.A. 00-68 amended Subsec. (a)(3) to substitute “Commissioner of Administrative Services” for “Director of Personnel and Labor Relations” and “the employee's” for “his”; P.A. 04-219 amended Subsec. (d) to substitute Commissioner of Emergency Management and Homeland Security for Director of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 replaced former provisions with new Subsecs. (a) and (b) re termination of longevity payments to employees who are not included in any collective bargaining unit, effective December 21, 2012.

Statute cannot be construed as prohibiting a retiree from receiving more than two longevity payments in last year of state service prior to retirement; plaintiffs were entitled to have their final, prorated longevity payments added directly to their final year salaries in the calculation of their base salaries. 284 C. 149.



Section 5-213a and 5-213b - Salary increase for managerial employees in lieu of longevity payments. Conferring of benefits upon managerial or confidential employees and appointed officials not included in collective bargaining units.

Sections 5-213a and 5-213b are repealed.

(P.A. 78-231, S. 7, 10; 78-367, S. 2, 3; P.A. 79-621, S. 23, 24; P.A. 81-457, S. 13.)



Section 5-213c - Salary increase upon termination of longevity payments to employees not included in any collective bargaining unit.

Effective the first pay period after July 1, 2013, the annual salary of any employee in state service who is not included in any collective bargaining unit, except those employees whose compensation is prescribed by statute, who received a longevity payment in April 2011, shall be increased by the annualized amount of the longevity payment paid on the last regular pay day of April 2013.

(Dec. Sp. Sess. P.A. 12-1, S. 37.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012.



Section 5-214 - Creation of new positions and filling of vacancies subject to certification by Secretary of the Office of Policy and Management or designee.

Except in emergencies, natural disasters or for the purpose of qualifying for federal funding, no new position shall be created and no vacancies shall be filled in the classified service until the Secretary of the Office of Policy and Management has certified to the appointing authority that the position is necessary for carrying on the work of the state in an efficient and business-like manner and any necessary appropriation therefor has been made. The Secretary of the Office of Policy and Management may delegate his duties under this section to the Commissioner of Administrative Services.

(1967, P.A. 657, S. 23; P.A. 73-679, S. 27, 43; P.A. 75-537, S. 40, 55; P.A. 77-614, S. 37, 610.)

History: P.A. 73-679 replaced budget director with managing director of planning and budgeting division of department of finance and control and included deputy commissioner of finance and control and personnel commissioner as delegates of finance and control commissioner; P.A. 75-537 changed division name to budget and management division; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management, deleted reference to deputy commissioner of finance and control and managing director and replaced personnel commissioner with commissioner of administrative services, and provided exception concerning new positions sought in emergencies, natural disasters and qualifying for federal funds.

Cited. 175 C. 127.



Section 5-215 - Study of need for existing positions.

The Secretary of the Office of Policy and Management shall study and investigate the need for existing positions in the classified service and may cancel unfilled positions which are not needed in carrying on the work of the state.

(1967, P.A. 657, S. 24; P.A. 73-679, S. 28, 43; P.A. 75-537, S. 41, 55; P.A. 77-614, S. 40, 610.)

History: P.A. 73-679 replaced budget director with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management, gave secretary power to cancel unfilled positions and deleted duties of personnel commissioner.



Section 5-215a - Filling of vacancies from candidate lists.

When the appointing authority receives approval to fill a vacancy in any permanent position in the classified service, the appointing authority shall request the Commissioner of Administrative Services to provide a candidate list. The candidate list certified by the commissioner shall contain the final earned rating of each candidate. The appointing authority shall fill the vacant position by selecting any candidate on the candidate list. In the event that fewer than five names are available on the candidate list to fill a position, the Commissioner of Administrative Services may authorize a new examination based on documented need. The appointing authority may fill the position from either the new or original candidate list in accordance with the provisions of this section.

(P.A. 92-165, S. 7, 32; P.A. 93-274, S. 1, 7; P.A. 96-168, S. 4, 34; P.A. 13-247, S. 350.)

History: P.A. 93-274 authorized commissioner to certify additional intervals of a candidate list when less than five names are available in the two highest intervals on a candidate list, to readminister an examination when fewer than five names are available on the candidate list, and for multiple phase examinations, to allow the candidate list certified to include the names of all candidates who have passed each phase of the examination, effective June 30, 1993; P.A. 96-168 deleted restrictions on the selection of candidates to fill vacant positions, effective July 1, 1996; P.A. 13-247 replaced provision re when vacancy is to be filled with provision re when appointing authority receives approval to fill vacancy, effective July 1, 2013.



Section 5-216 - Establishment of candidate lists. Continuous recruitment. Application of examination scores.

(a) The Commissioner of Administrative Services shall hold examinations for the purpose of establishing candidate lists for the various classes of positions in the classified service, except as provided in sections 5-227b and 5-233. Such examinations may be held on a continuous basis or at such time or times as the commissioner deems necessary to supply the needs of the state service. In establishing any candidate list following examinations, the commissioner shall place on the list, in the order of their ratings, the names of persons who show they possess the qualifications which entitle them to be considered eligible for appointment when a vacancy occurs in any position allocated to the class for which such examination is held or for which such candidate list is held to be appropriate. Such ratings may take such form as the commissioner deems appropriate to describe the performance of any candidate on any examination.

(b) Where the needs of the service indicate that continuous recruitment is justified, the commissioner may defer announcing a closing date for filing applications for the examination. Announcements of such examinations shall specify that recruitment is continuous and that applications may be filed until further notice. Such examination may be graded on a pass-fail basis in order to expedite certification and appointment.

(c) The commissioner may consolidate, continue or cancel candidate lists and may remove names from such lists for good cause. The commissioner may apply an examination score from one examination to the candidate list established for another examination, provided such examinations are the same or equivalent forms of the same examination, such provision is publicized on appropriate examination notices and the candidate satisfies all other statutory requirements.

(d) Upon written request from a candidate on a form and in a manner prescribed by the Department of Administrative Services, the commissioner shall apply the candidate’s most recent score from an examination held for a promotional appointment, in accordance with subsection (b) or (c) of section 5-228, to the candidate list established for a subsequent examination for the same classification, provided: (1) The subsequent examination is in the same or equivalent form as the previous examination; (2) such provision is publicized on appropriate examination notices; (3) the candidate satisfies all other requirements for the classification and the examination; and (4) not more than seven years have elapsed from the date of the candidate’s most recent examination.

(e) Nothing in this section shall prevent the department from applying scores from one examination to the candidate list established for a subsequent examination for the same classification, provided: (1) Such examinations are in the same or equivalent forms; (2) such provision is publicized on appropriate examination notices; and (3) the candidates on the list satisfy all other requirements for the classification and the examination.

(f) The provisions of subsections (d) and (e) of this section shall not apply to any promotional examination held for classifications in the department’s police-protective services occupational group.

(1967, P.A. 657, S. 25; 1969, P.A. 658, S. 6; P.A. 73-213; P.A. 77-614, S. 66, 111, 610; P.A. 79-621, S. 10, 24; P.A. 81-28, S. 1, 4; P.A. 92-165, S. 8, 32; P.A. 96-168, S. 5, 34; P.A. 13-247, S. 351; P.A. 15-64, S. 1.)

History: 1969 act amended Subsec. (b) to require approval of personnel policy board for deferral of closing date, deleted provision for consolidation of periodic employment lists and provided pass-fail basis for continuous recruitment examinations; P.A. 73-213 amended Subsec. (d) re twice failing to respond to notification of position opening; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services and removed from Subsec. (b) requirement that personnel policy board approve deferral of closing date; P.A. 79-621 left ratings format at commissioner’s discretion; P.A. 81-28 made grading of examination on pass-fail basis optional rather than mandatory and deleted provision which stated that all candidates who pass are immediately eligible for certification and appointment in Subsec. (b); P.A. 92-165 changed “employment lists” to “candidate lists”, provided that examinations may be held on a continuous basis or at such time or times as the commissioner deems necessary, changed “test” to “examination”, deleted Subsec. (d) re waiver of appointment and made technical changes; P.A. 96-168 amended Subsec. (c) to permit the commissioner to apply examination scores from one list to another examination under certain circumstances, effective July 1, 1996; P.A. 13-247 amended Subsec. (a) to add exception for Secs. 5-227b and 5-233, and amended Subsec. (b) to delete “necessary” re examination, effective July 1, 2013; P.A. 15-64 added Subsecs. (d) to (f) re commissioner applying a candidate’s examination score to a candidate list for a subsequent examination.



Section 5-217 - Effective period of candidate lists.

The Commissioner of Administrative Services shall specify, at the time any candidate list is promulgated, the period during which such list shall remain in force. In no case shall a candidate list remain in force for a period of less than three months or more than one year, except (1) such period may be extended not more than two years by the commissioner as appropriate based upon the needs of the state, and (2) candidate lists for continuous recruitment examinations shall be based on the needs of the service.

(1967, P.A. 657, S. 26; P.A. 77-614, S. 112, 610; P.A. 92-165, S. 9, 32; P.A. 96-168, S. 6, 34; P.A. 13-247, S. 352; P.A. 15-182, S. 1.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services and deleted requirement for personnel policy board approval to extend the time list is in effect; P.A. 92-165 changed “employment list” to “candidate list”; P.A. 96-168 permitted the commissioner to extend continuous recruitment examinations for a period not to exceed five years, effective July 1, 1996; P.A. 13-247 shortened minimum period for candidate list to remain in force from 6 months to 3 months, shortened extension period from 2 years to 1 year and changed maximum extension period for continuous recruitment from 5 years to as needed by service, effective July 1, 2013; P.A. 15-182 changed extension period from 1 year to 2 years and made technical changes, effective July 1, 2015.



Section 5-218 - Examinations; notices.

(a) Except for an examination that has been waived pursuant to section 5-227b, the Commissioner of Administrative Services shall prepare lists of preliminary requirements and subjects of examination for positions in the classified service and publicize each such examination in such manner as the nature of the examination requires, including posting examination notices in state agencies in locations accessible to state employees at least two weeks prior to the application closing date. All competitive examinations shall be held at such times and places as in the judgment of the Commissioner of Administrative Services most nearly meet the convenience of applicants and needs of the service. In no event shall any other examination be given by an agency for a position subject to the examination procedure of the Department of Administrative Services.

(b) The Commissioner of Administrative Services shall give public notice of such examinations for positions in the classified service at least two weeks in advance by posting, or causing to be posted, an appropriate notice on the bulletin board maintained in or near the quarters of the Department of Administrative Services and on the Internet web site of the department and by submitting the notice to the director of the state employment service. Such notice shall set forth the time and place of the examination and shall be accompanied by a copy of the official description of the position, and provide the work location, salary and weights to be given for the weighted parts of the examination, if applicable, provided once such notice has been given, the weights established in the notice for the weighted parts of the examination shall not be altered in any manner.

(1967, P.A. 657, S. 27; 1969, P.A. 658, S. 7; P.A. 77-614, S. 66, 610; P.A. 82-212, S. 2; P.A. 96-168, S. 7, 34; Sept. Sp. Sess. P.A. 09-7, S. 162; P.A. 13-247, S. 353.)

History: 1969 act substituted “congressional district” for “county” in Subsec. (b); P.A. 77-614 substituted commissioner and department of administrative services for personnel commissioner and department; P.A. 82-212 amended Subsec. (b) to provide that once notice has been given as to the relative weights assigned to each part of the examination, the weights shall not be altered or adjusted; P.A. 96-168 amended Subsec. (a) by making technical changes and permitting the publicizing of examination notices by posting them in accessible locations in state agencies two weeks before the closing date, effective July 1, 1996; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to replace requirement that notice of examinations be advertised once in at least 1 newspaper published in each congressional district with requirement that notice of examinations be posted on the Internet web site of department, effective October 5, 2009; P.A. 13-247 amended Subsec. (a) to provide exception for examination waived pursuant to Sec. 5-227b and to prohibit any other examination for position subject to examination procedure, and amended Subsec. (b) to add requirement that position description be included with notice and to remove requirements re content of notice, effective July 1, 2013.



Section 5-219 - Form of examinations. Fees.

(a) Examinations shall be in such form and of such character and shall relate to such matters as will fairly test and determine the qualifications, fitness and ability of the persons tested to perform the duties of the class or position to which they seek appointment. Examinations shall be formulated in cooperation with agencies appointing specific classes of employees and shall be competitive and open to all persons who may be lawfully appointed to any position in the class for which examinations are held, with such limitations as to age, residence, health, habits, character, sex and qualifications as are considered desirable by the Commissioner of Administrative Services and as are specified in the public announcement of the examination, provided no such limitation shall be made as to age or sex except in the case of a bona fide occupational qualification or need. Formal education requirements may be considered as a condition for the taking of such examinations. Possession of a professional license or degree, or satisfactory completion of an accreditation, certificate or licensure program may serve as the sole basis for appointment, provided such credentials are a mandatory requirement for employment in a position. Examinations may take the form of written or oral tests, demonstration of skill or physical ability, experience and training evaluation, or in the case of promotional examinations, evaluation of prior performance, or any other assessment device or technique deemed appropriate to measure the knowledge, skills or abilities required to successfully perform the duties of the job. All persons competing for placement on any one candidate list shall be administered the same or equivalent forms of the same examination or examination phases, except as necessary to comply with the federal Americans with Disabilities Act and section 4-61nn, and be required to achieve passing scores on each successive phase and for the examination as a whole in order to remain in competition. The provisions of this section shall be the sole determinant for qualification and no other examination shall be permitted by any agency head to further qualify persons seeking appointment except as authorized by the commissioner.

(b) The commissioner may charge any person not employed by the state a reasonable fee for taking an examination, provided such fee shall not exceed the cost of developing and administering such examination. The commissioner may waive any such fee for any person who applies, in the form and manner prescribed by the commissioner, for a waiver of such fee and demonstrates that he or she is financially unable to pay such fee. Before charging any fees authorized by this subsection, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish reasonable fees.

(1967, P.A. 657, S. 28; P.A. 73-184; P.A. 74-166, S. 1, 3; P.A. 77-614, S. 66, 521, 610; P.A. 79-183, S. 2; 79-560, S. 3, 39; 79-621, S. 11, 24; P.A. 83-57; P.A. 92-165, S. 10, 32; P.A. 93-274, S. 2, 7; P.A. 96-168, S. 8, 34; P.A. 98-205, S. 3; P.A. 13-247, S. 354; P.A. 15-182, S. 2.)

History: P.A. 73-184 forbade use of other examinations and devices to further qualify applicants for positions; P.A. 74-166 deleted citizenship requirement for examinations; P.A. 77-614 substituted commissioner of administrative services for personnel commissioner and, effective January 1, 1979, department of human resources for welfare department; P.A. 79-183 required consideration of volunteer service in establishing qualifications for test eligibility; P.A. 79-560 included income maintenance department in provision re commissioner’s establishment of educational requirements; P.A. 79-621 deleted proviso re requirements for positions in human resources and income maintenance departments and added provisions re form and contents of tests; P.A. 83-57 provided that positions subject to accreditation and professional requirements may have formal education requirements established as a prerequisite to taking an examination for any such position; P.A. 92-165 changed “test” to “examination” and “employment list” to “candidate list”, deleted language prohibiting establishment of formal education requirements, added provision allowing consideration of formal education requirements as a condition for taking examinations, and added provision re completion of accreditation, certificate or licensure program as the sole basis for appointment; P.A. 93-274 authorized the modification of state examinations to accommodate candidates with disabilities in order to comply with the federal Americans with Disabilities Act, effective June 30, 1993; P.A. 96-168 eliminated provision for consideration of volunteer experience and made technical changes in terminology, effective July 1, 1996; P.A. 98-205 added reference to Sec. 4-61nn; P.A. 13-247 designated existing provisions as Subsec. (a) and amended same by deleting provision re free examinations and added Subsec. (b) re fees, effective July 1, 2013; P.A. 15-182 amended Subsec. (b) to replace provision requiring adoption of regulations to carry out purposes of subsection with provision requiring commissioner to adopt regulations establishing reasonable fees before charging any fees, effective July 1, 2015.



Section 5-219a - Volunteer experience considered.

It shall be the policy of all state agencies to consider volunteer experience as partial fulfillment of training and experience requirements for state employment.

(P.A. 79-183, S. 1; P.A. 13-247, S. 355; P.A. 14-187, S. 25.)

History: P.A. 13-247 deleted former Subsec. (b) re analysis of personnel hirings and made a conforming change, effective July 1, 2013; P.A. 14-187 deleted provision requiring adoption of regulations to implement policy, effective June 11, 2014.

See Sec. 4-61ii et seq. re volunteers in state government.

See Sec. 4-61mm re annual evaluation of volunteer program.



Section 5-220 - Conduct of examinations.

(a) Examinations shall be conducted by the Commissioner of Administrative Services or under his direction by an authorized agent. In giving examinations for positions in the classified service, the commissioner may obtain the assistance of persons not on the regular staff of the Department of Administrative Services, either within or without the classified service. When such persons are in the state service, it shall be deemed a part of their official duty to act as examiners without extra compensation.

(b) Notwithstanding any other provision of this chapter to the contrary, the Commissioner of Administrative Services may fully or partially delegate to the heads of state agencies the authority to administer promotional programs for positions in state service subject to post audit by the Department of Administrative Services. The delegation plan shall be approved by said commissioner, shall provide for consideration of all eligible persons and shall include adequate notice of the vacancy or vacancies to all potentially eligible employees, the procedures for application and methods to be used to evaluate the qualifications of eligible persons.

(1967, P.A. 657, S. 29; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 12, 24; P.A. 81-288, S. 1, 2; P.A. 96-168, S. 9, 34.)

History: P.A. 77-614 substituted commissioner and department of administrative services for personnel commissioner and department; P.A. 79-621 added Subsec. (b) re administration of examinations by agency heads; P.A. 81-288 specified applicability of Subsec. (b) to promotional examinations “for positions in state service”; P.A. 96-168 amended Subsec. (b) to authorize the delegation of promotional programs rather than promotional examinations and changed the phrase to “determine the ratings” to “evaluate the qualifications”, effective July 1, 1996.



Section 5-221 - Rejection of applicants.

(a) The Commissioner of Administrative Services may reject the application of any person for admission to an examination for establishing a candidate list for the classified service, or refuse to examine any applicant for such service, who (1) has been found to lack any of the established qualifications for the position for which such applicant applies or for which such applicant has been examined, (2) is physically or medically unfit to perform effectively the duties of the position in which he or she seeks employment, (3) is addicted to the habitual use of drugs or intoxicating liquors, (4) has been dismissed from the public service for delinquency, incompetency, misconduct or neglect of duty, or (5) has made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his or her application, in his or her examination or in securing his or her eligibility or appointment.

(b) The commissioner may establish reasonable procedures concerning investigation of the character, reputation, experience and training of applicants.

(1967, P.A. 657, S. 30; P.A. 73-347, S. 2, 7; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 11, 32; P.A. 13-247, S. 356.)

History: P.A. 73-347 prohibited rejection of application or exclusion from test because person found guilty of crime, such ground for exclusion or rejection having been previously permissible; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 changed “test” to “examination” and “employment list” to “candidate list” and deleted language concerning refusal to certify the name of an eligible; P.A. 13-247 added Subdiv. designators and made technical changes in Subsec. (a), effective July 1, 2013.



Section 5-221a - Appeal from rejection of application for admission to examination.

An applicant for employment or an employee in the classified service may appeal the rejection of such applicant's or employee's application, in writing, to the Commissioner of Administrative Services not later than twelve days after the mailing of such rejection notice by providing supplementary information on qualifications as may be necessary. Such applicant or employee may request a review of such rejection by an independent human resource professional who shall render a final decision on the applicant's or employee's appeal within fifteen days thereafter.

(1969, P.A. 658, S. 3; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 12, 32; P.A. 96-168, S. 10, 34; P.A. 13-247, S. 357.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 changed “employment list” to “candidate list” and made technical changes; P.A. 96-168 provided for appeal within ten days rather than seven days of receipt of rejection notice, required that appeals be in writing and specified the information the appellant should provide, permitted the appellant to request a hearing and eliminated the panel of personnel officers from state agencies, substituting an independent human resource professional as the decision-making body, effective July 1, 1996; P.A. 13-247 required that rejection be appealed not later than 12 days after mailing of notice, rather than within 10 days of receipt of notice, deleted reference to hearing to review rejection, shortened timing of final decision from 30 days to 15 days after review of rejection and made technical changes, effective July 1, 2013.



Section 5-222 - Unassembled examinations for certain professional positions. Regulations.

Section 5-222 is repealed.

(1967, P.A. 657, S. 31; 1969, P.A. 658, S. 8; P.A. 77-368, S. 1; 77-614, S. 67, 610; P.A. 79-621, S. 23, 24.)



Section 5-223 - Rating of examinations.

The final earned rating of each person who competes in and passes each phase of any examination shall be determined by the weighted average of the earned ratings on all phases of the examination, according to weights for each phase established by the Commissioner of Administrative Services in advance of the giving of the examination and published as a part of the announcement of the examination.

(1967, P.A. 657, S. 32; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 13, 24; P.A. 92-165, S. 13, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 79-621 replaced “competing in any test” with “who competes in and passes each phase of any test”; P.A. 92-165 changed “test” to “examination”.



Section 5-224 - Credit for military service on examinations held for original appointments.

Any veteran who served in time of war, if such veteran is not eligible for disability compensation or pension from the United States through the Veterans' Administration, or the spouse of such veteran who by reason of such veteran's disability is unable to pursue gainful employment, or the unmarried surviving spouse of such veteran, and if such person has attained at least the minimum earned rating on any examination held for an original appointment for the purpose of establishing a candidate list to fill a vacancy in accordance with subsection (d) of section 5-228, shall have five points added to his or her earned rating. Any such veteran, or the spouse of such veteran who by reason of such veteran's disability is unable to pursue gainful employment, or the unmarried surviving spouse of such veteran, if such person is eligible for such disability compensation or pension and if he or she has attained at least the minimum earned rating on any such examination held for an original appointment for the purpose of establishing a candidate list to fill a vacancy in accordance with subsection (d) of section 5-228, shall have ten points added to his or her earned rating. Any person who has been honorably discharged from or released under honorable conditions from active service in the armed forces of the United States, and who has served in a military action for which such person received or was entitled to receive a campaign badge or expeditionary medal, shall have five points added to his or her earned rating if such person has attained at least the minimum earned rating on any such examination held for an original appointment for the purpose of establishing a candidate list to fill a vacancy in accordance with subsection (d) of section 5-228 and such person is not otherwise eligible to receive additional points pursuant to this section. Names of any such persons shall be placed upon the candidate lists in the order of such augmented ratings. Credits shall be based upon examinations with a possible rating of one hundred points.

(1967, P.A. 657, S. 33; P.A. 75-204; P.A. 87-155, S. 2; P.A. 92-165, S. 14, 32.)

History: P.A. 75-204 changed language to refer to both male and female veterans and replaced “wife” and “widow” with “spouse” and “surviving spouse”; P.A. 87-155 required the addition of five points to the earned rating of any person honorably discharged from active service in the U.S. armed forces who has received a campaign badge or expeditionary medal; P.A. 92-165 changed “employment list” to “candidate list”, added references to Sec. 5-228(d) and added language providing that credit applies to examinations held for original appointments.



Section 5-225 - Notice of final earned ratings on examinations. Right of inspection. Appeals.

All persons competing in any examination shall be given written notice of their final earned ratings and the minimum earned rating necessary to pass the examination. Not later than thirty days after the issuance of the final earned rating, a person who has not achieved a passing rating may inspect his or her papers, markings, background profiles and other items used in determining the final earned ratings, other than examination questions and other materials constituting the examination, subject to such regulations as may be issued by the Commissioner of Administrative Services. Not later than ten days after inspecting his or her papers, a person may, in writing, appeal to the Commissioner of Administrative Services the accuracy of his or her final earned rating, as based on the original examination paper or responses. The commissioner shall render a final decision on the person's appeal within thirty days thereafter and correct candidate lists as appropriate.

(1967, P.A. 657, S. 34; P.A. 73-623, S. 2, 3; P.A. 77-94; 77-614, S. 67, 610; P.A. 92-165, S. 15, 32; P.A. 93-274, S. 6, 7; P.A. 96-168, S. 11, 34; P.A. 13-247, S. 358.)

History: P.A. 73-623 excluded test questions from provision re inspection rights of candidate; P.A. 77-94 added exception to requirement of notice of relative standing; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 92-165 changed “test” to “examination” and “candidate” to “person” and added language re notice of failure to attain the required minimum passing score; P.A. 93-274 expanded the inspection rights of a candidate to include the inspection of background profiles, effective June 30, 1993; P.A. 96-168 eliminated the exception to the receipt of notice of final earned ratings and added the requirement of notice of the minimum rating necessary to pass the examination, permitted a person to inspect his papers, etc., within 30 days, authorized a person to appeal his rating to the commissioner and required the commissioner to make a final decision in 30 days, effective July 1, 1996; P.A. 13-247 changed time for inspection from within 30 days of receipt to not later than 30 days after issuance of final earned rating, changed time for appeal after inspection from 30 days to 10 days and made technical changes, effective July 1, 2013.

Provides exception within purview of Sec. 1-19(a). 214 C. 312.



Section 5-226 - Corrupt practices in relation to applications, examinations and appointments.

No person, by himself or in cooperation with one or more persons, may (1) wilfully defeat, deceive or obstruct any person in respect to his right of taking any examination for or receiving an appointment to the classified service according to this chapter or according to any regulations adopted under this chapter; (2) wilfully, corruptly or falsely mark, rate, grade, estimate or report upon the application, examination, qualifications or standing of any person whose name has been placed upon any candidate list pursuant to the provisions of this chapter, or aid in so doing; (3) wilfully make any false representation concerning any application or examination or concerning the person applying or examined; (4) wilfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person applying and competing for employment in the classified service; (5) impersonate any other person or permit or aid in any manner any other person to impersonate him in any application, examination or appointment or request to be examined or appointed; or (6) use, represent to use, promise or endeavor to use influence or official or political authority to secure for any person any appointment or prospect of appointment to any position in the classified service.

(1967, P.A. 657, S. 35; P.A. 92-165, S. 16, 32.)

History: P.A. 92-165 added language re applications, changed employment or reemployment list to candidate list, deleted language re being tested or certified and added language re applying and competing for employment in the classified service and made technical changes.



Section 5-226f - Pilot program concerning state classifications and examination system.

Notwithstanding the provisions of subsection (d) of section 5-272 the employer, as defined in subsection (a) of section 5-270, and an employee organization, as defined in subsection (d) of said section 5-270, as the exclusive representative of employees in an appropriate unit, may engage in a pilot program to discuss the state classifications and examination system. Neither party may negotiate pursuant to the provisions of section 5-276a. Any agreement reached by the parties shall be reduced to writing and submitted to the General Assembly pursuant to the provisions of subsection (b) of section 5-278.

(P.A. 96-168, S. 31, 34.)

History: P.A. 96-168 effective July 1, 1996.



Section 5-227 - Discrimination prohibited.

No person in the classified service or seeking admission thereto may be appointed, demoted or dismissed or be in any way favored or discriminated against because of his political opinions or affiliations or as the result of a discriminatory employment practice as defined in section 46a-51. No question in any application, questionnaire, examination or other evaluation form used in connection with carrying out the provisions of this chapter may relate to political or religious opinions or affiliations of any applicant or eligible person on any candidate or reemployment list established and maintained by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 36; P.A. 77-614, S. 66, 610; P.A. 80-422, S. 49; P.A. 92-165, S. 17, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 80-422 replaced “shall” with “may” and “an unfair employment practice as defined in section 31-126” with “a discriminatory employment practice as defined in section 31-122” (Secs. 31-126 and 31-122 later transferred to Secs. 46a-60 and 46a-51 respectively); P.A. 92-165 added language re application, questionnaire or other evaluation form, deleted reference to competitor and prospective competitor and added reference to applicant, and changed “employment list” to “candidate list”.

Cited. 226 C. 670.



Section 5-227a - Promotion by reclassification of position. Examination for reclassified position not required.

Whenever an employee's position in the classified service is reclassified, the promotion of the employee shall be made without examination provided: (1) The employee meets the minimum qualifications established by the Commissioner of Administrative Services for the career progression level of the reclassified position; (2) the employee has maintained an adequate performance record and has received a satisfactory appraisal on his two most recent consecutive performance evaluations; (3) the employee has worked at his existing level in his current position for a minimum period of six months; and (4) the reclassified position is approved by the Commissioner of Administrative Services.

(P.A. 92-165, S. 18, 32; P.A. 93-274, S. 3, 7; P.A. 96-168, S. 12, 34.)

History: P.A. 93-274 deleted former Subsec. (a)(5) which had required an employee to perform duties in the higher classification for 30 days before being eligible for a promotion by reclassification, renumbering the remaining Subdiv. accordingly, effective June 30, 1993; P.A. 96-168 deleted former Subsecs. (b) and (c) which had specified that examinations are not required in certain cases for reclassified positions and that vacancies must be filled from candidate lists at certain career levels, making the former Subsec. (a) the section and provided for conditions of promotion without examination of an employee whose position was reclassified, effective July 1, 1996.



Section 5-227b - Waiver of examinations. Delegation of authority to recruit. Audit of recruitments.

(a) Examinations for positions may be waived by the Commissioner of Administrative Services under any of the following conditions: (1) Where the possession of a professional license or degree or satisfactory completion of an accreditation, certificate or licensure program is a mandatory requirement for appointment or promotion to a position in state service; (2) where the appointment or promotion to a job classification that is utilized by a single state agency is limited in number and has few vacancies in the professional or managerial series; (3) when the qualifications for a position within the managerial class are so specialized or unique that an examination for a general job classification would not result in a list of candidates possessing such qualifications and would not be cost effective; or (4) when the number of applicants meeting the minimum qualifications for admission to an announced promotional examination is five or less.

(b) If the commissioner has granted a waiver of examination in accordance with subsection (a) of this section, the commissioner may delegate to a department head the authority to recruit for such position pursuant to a delegation plan, except no delegation plan shall be required for such delegation in the case of a waiver of examination granted pursuant to subdivision (1) of subsection (a) of this section. For waivers of examination granted pursuant to subdivisions (2) to (4), inclusive, of subsection (a) of this section, the department head shall submit a delegation plan to the commissioner, and the commissioner may grant a full or partial delegation to the department head. The department head shall obtain the commissioner’s approval of the delegation plan prior to undertaking any recruitment efforts. Any such delegation plan shall (1) include standards for the posting of positions with a minimum time period of not less than one week; (2) specify the manner in which such notice shall be posted; and (3) specify the procedures for accepting and rejecting applicants based upon the minimum required qualifications. Where the department head has identified a candidate suitable for appointment and prior to making a formal or informal offer of employment, such department head shall submit the application, any supporting documentation for such candidate and the applications of such additional candidates such department head deems eligible for appointment to the commissioner for certification that such preferred candidate has met the minimum qualifications of experience and training as set forth in the job specification. Once written certification is granted, the department head may make an offer of employment to the candidate certified by the commissioner.

(c) Any recruitments performed by a department head pursuant to this section may be subject to post audit by the commissioner.

(P.A. 92-165, S. 31, 32; P.A. 13-247, S. 359; P.A. 15-182, S. 3.)

History: P.A. 13-247 replaced former provisions with Subsec. (a) re waiver of examinations, Subsec. (b) re delegation of authority to recruit and Subsec. (c) re audit of recruitments, effective July 1, 2013; P.A. 15-182 amended Subsec. (a) to make a technical change, amended Subsec. (b) to add provisions specifying no delegation plan required for waiver under Subsec. (a)(1) and requiring submission of delegation plan to commissioner for approval for waivers under Subsec. (a)(2) to (4) and amended Subsec. (c) to provide for discretionary rather than mandatory audit of recruitments, effective July 1, 2015.



Section 5-228 - Filling vacancies. Promotional and original appointments. Dismissal during working test period. Sex discrimination.

(a) When a vacancy in any permanent position in the classified service is to be filled, the appointing authority shall notify the Commissioner of Administrative Services of such fact, stating the title of the position to be filled. Vacancies in such positions shall be filled, so far as possible and for the best interest of the state, by reemployment, as provided in subsection (b) of section 5-241, promotional appointments from within the agency and service-wide promotional appointments or transfers in accordance with regulations issued by the commissioner. The appointing authority, with the approval of the commissioner, shall decide whether a vacancy shall be filled by promotion from within the agency, from a state-wide employment list, transfer or, if such is not possible, by original appointment.

(b) If a vacancy is to be filled by a promotional appointment from within the agency, the commissioner shall certify to the appointing authority the names of all candidates from the agency in accordance with the provisions of section 5-215a, or if an examination is waived, in accordance with the provisions of section 5-227b.

(c) If a vacancy is to be filled by promotion from a service-wide candidate list, the commissioner shall certify to the appointing authority the names of all candidates on that candidate list in accordance with the provisions of section 5-215a, or if an examination is waived, in accordance with the provisions of section 5-227b.

(d) If a vacancy is to be filled by an original appointment, the commissioner shall certify to the appointing authority the names of all candidates on that candidate list in accordance with the provisions of section 5-215a, or if an examination is waived, in accordance with the provisions of section 5-227b.

(e) Appointees to any position in the classified service shall be required to serve the working test period provided for in this chapter. Any promotional appointee from within the agency who is dismissed from the position to which he or she was promoted during such working test period, or at the conclusion thereof, shall be restored to a position in the same class in which he or she had been employed prior to his or her promotion. Any other appointee who was employed in the classified service prior to his or her appointment and who is dismissed from the position to which he or she was appointed during such working test period or at the conclusion thereof, shall be restored to a vacancy in the same class, or a vacancy in a comparable class or a vacancy in any other position the employee is qualified to fill, in the agency in which he or she had been employed prior to his or her appointment, or shall have his or her name placed on a reemployment list. No provision of this section shall be construed to prevent any employee in the unclassified service from competing for positions in the classified service if he or she possesses the minimum qualifications established by the commissioner. In the certification of names of persons eligible for appointment, sex shall be disregarded except when otherwise provided by statute or upon request of the appointing authority, subject to the approval of the commissioner.

(1967, P.A. 657, S. 37; P.A. 73-623, S. 1, 3; P.A. 77-614, S. 66, 67, 610; P.A. 79-621, S. 14, 24; P.A. 81-28, S. 2, 4; P.A. 87-322; P.A. 92-165, S. 19, 32; P.A. 93-274, S. 4, 7; P.A. 96-168, S. 13, 34; P.A. 13-210, S. 5; 13-247, S. 360, 387.)

History: P.A. 73-623 changed references to highest ratings on tests to persons having highest ratings, presumably to allow for tied scores and added requirement that at least three names be supplied for one vacancy and an additional name for each additional vacancy; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 79-621 amended Subsec. (a) deleting requirement that commissioner be notified of duties and compensation for positions to be filled, replacing “service-wide” with “state-wide” and including transfer as option for filling position, changed number of rating supplied from three highest to five highest in Subsecs. (b), (c) and (d) and required supply of extra rating rather than extra name for each additional vacancy, deleted former Subsecs. (e) and (f) re consideration of service ratings in promotional tests and conditions for supply of fourth and fifth highest ratings, and relettered former Subsec. (g) as (e), amending it to require restoration of dismissed promotional appointee to similar job rather than to same job he held before; P.A. 81-28 required conformance with federal merit system standards, if applicable when unclassified employees compete in classified service promotional examination under Subsec. (e); P.A. 87-322 inserted new Subsec. (e) permitting appointing authorities to request the commissioner of administrative services to certify certain protected class members for appointment when no such members would normally be certified, in order to facilitate meeting affirmative action goals and relettered previous Subsec. as (f); P.A. 92-165 added provisions concerning reemployment and transfers to Subsec. (a), changed “employment list” to “candidate list”, deleted former provisions re certification of names to the appointing authority, added language re certification of names of candidates in accordance with Sec. 5-215a and made technical changes; P.A. 93-274 added Subsec. (g) re filling of vacancies in managerial positions from generic job class selection process and defining “generic job class”, effective June 30, 1993; P.A. 96-168 deleted former Subsec. (e) re selection of protected class members, made former Subsec. (f) the new Subsec. (e), substituting requirement for previous permanent status for eligibility to compete in a promotional examination for exception re federal merit system standards and filing by four qualified applicants and deleted former Subsec. (g) re managerial positions, effective July 1, 1996; P.A. 13-210 amended Subsec. (a) to replace “practicable” with “possible” and amended Subsec. (e) to delete requirement that employee have previous permanent status in classified service to be eligible to compete in promotional examination and to make technical changes, effective June 25, 2013; P.A. 13-247 amended Subsec. (a) to replace “possible” with “practicable” and amended Subsec. (e) to restore requirement that employee have previous permanent status in classified service to be eligible to compete in promotional examination, effective June 19, 2013, and amended Subsec. (a) to replace “practicable” with “possible”, amended Subsecs. (b), (c) and (d) to add provisions re certification of candidate names in accordance with Sec. 5-227b if examination is waived, and amended Subsec. (e) to delete provision limiting appointing authority's right of removal within 3 calendar months after an original removal, to delete requirement that employee have previous permanent status in classified service to be eligible to compete in promotional examination and to make technical changes, effective July 1, 2013.



Section 5-229 - Time for appointment. Effective date.

An appointing authority, upon receipt of a candidate list for any vacant position in the classified service or upon receiving the approval of the Commissioner of Administrative Services in accordance with the provisions of section 5-227b, shall appoint an eligible person from the list in accordance with the provisions of section 5-215a or 5-227b within a reasonable time fixed by the Commissioner of Administrative Services, except that appointment of such an eligible person need not be made if the commissioner, upon good cause shown, approves the request of an appointing authority that no appointment be made. Such appointment shall be effective on the date designated by the appointing authority.

(1967, P.A. 657, S. 38; P.A. 76-254, S. 4, 11; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 20, 32; P.A. 13-247, S. 361.)

History: P.A. 76-254 deleted requirement that appointments be made within 15 days unless decision made not to make appointment at all; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 deleted provisions re certification of eligibles for appointment, added language re appointment of an eligible person from a candidate list in accordance with Sec. 5-215a, deleted provisions re inability of appointing authority to make arrangements with a person whose name has been certified to begin work within a reasonable time and made technical changes; P.A. 13-247 added provisions re approval and appointment in accordance with Sec. 5-227b, effective July 1, 2013.



Section 5-230 - Working test periods.

The Commissioner of Administrative Services shall establish appropriate working test periods of not less than three months nor more than one year for the various classes of positions. Within ten days preceding the termination of the working test period, and at such other times as the commissioner deems appropriate, the appointing authority shall report to the commissioner whether such employee is able and willing to perform his duties in a manner so as to merit permanent appointment. At any time during the working test period, after fair trial, the appointing authority may remove any employee if, in the opinion of such appointing authority, the working test indicates that such employee is unable or unwilling to perform his or her duties so as to merit continuance in such position and shall report such removal to the commissioner. The name of any employee so removed, but who is considered by the commissioner to be suitable for employment in some other department, agency or institution, may be restored to the candidate list if such list is active. For the purposes of this section, any employee who has served part of a working test period in a position in the classified service who is, pursuant to examination, appointed to, and serves part of a working test period in, a position in a higher classification in a field of work directly related to his or her prior position, from which new position he or she is dismissed, shall, at his or her option, be reappointed to the position which such employee first had and his or her service in the working test period for such first position shall be deemed to include the time spent in the working test period for the higher position.

(1967, P.A. 657, S. 39; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 21, 32; P.A. 13-247, S. 362.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 changed “employment list” to “candidate list” and made technical changes; P.A. 13-247 replaced “requires” with “deems appropriate” re other times for report, deleted provision re waiver for reports on certain positions at institutions, added “if such list is active” re restoration of employee's name to candidate list and made technical changes, effective July 1, 2013.

Notification to plaintiff of decision to drop her communicated the day after termination of 6-month working test period sufficient. 157 C. 126. Cited. 170 C. 541; 174 C. 271; 176 C. 1.



Section 5-231 - Residence not required, exceptions.

No person shall be required to be a resident of this state in order to be eligible to take any examination, or be eligible for appointment to the classified service, except that the Commissioner of Administrative Services may establish residence requirements for certain classes of positions when it is deemed to be in the best interests of the state.

(1967, P.A. 657, S. 40; P.A. 77-614, S. 113, 610; P.A. 92-165, S. 22, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services and deleted reference to personnel policy board approval since board's duties transferred to commissioner; P.A. 92-165 deleted “test or”.



Section 5-232 and 5-232a - Appointments of noncitizens. Citizenship requirement may be waived.

Sections 5-232 and 5-232a are repealed.

(1967, P.A. 233; 657, S. 41; 1969, P.A. 658, S. 9, 10; 768, S. 63; P.A. 74-166, S. 2, 3.)



Section 5-233 - Appointments to unskilled and semiskilled positions.

For positions involving unskilled and semiskilled labor or for positions involving domestic, attending or other housekeeping and custodial services at state institutions or agencies or for other similar classes where the character of the work, or the place of work, makes it impracticable to secure at stated times a sufficient number of applicants to supply the needs of the service, or where it is impracticable to examine and secure such persons from candidate lists with sufficient promptness to supply the needs of the service, the Commissioner of Administrative Services may establish procedures which will permit the registration and, in his discretion, the examination of applicants, singly or in groups, at such times and places as meet the convenience of applicants and needs of the service, without public notice as required in this chapter.

(1967, P.A. 657, S. 42; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 15, 24; P.A. 92-165, S. 23, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 79-621 included unskilled and semiskilled positions in state agencies and replaced specific places for testing various categories of labor with the more general statement “at such times and places as meet the convenience of applicants and needs of the service; P.A. 92-165 changed “test” to “examine” and “eligible lists” to “candidate lists”.



Section 5-234 - Appointments to training program and following completion of training program. Not applicable to veterans preference.

The Commissioner of Administrative Services may provide for the appointment, with or without examination, of qualified persons in a class in which the incumbent serves for not more than three years in the class as part of an established training program. Any person so appointed to a professional or preprofessional training class may, upon successful completion of the required minimum working test period and training program, be reclassified to a position in the next higher level class for which the training program is established. The provisions of this section shall not apply to sections 5-224 and 7-415 concerning the veterans preference.

(1967, P.A. 657, S. 43; 1969, P.A. 658, S. 11; P.A. 76-254, S. 5, 11; P.A. 77-248; 77-614, S. 67, 610; P.A. 92-19; 92-165, S. 24, 32; P.A. 96-168, S. 14, 34; P.A. 14-187, S. 45.)

History: 1969 act added provisions concerning preprofessional classes as entry classes for disadvantaged; P.A. 76-254 divided section into Subsecs. (a) and (b) and deleted provision regarding point credit and other credit for promotional exams in preprofessional classes; P.A. 77-248 amended Subsec. (a) re reassignment to next higher class of training program without examination; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 92-19 amended Subsec. (a) to increase the service requirement from two years to three years; P.A. 92-165 changed “employment list” to “candidate list”, provided that appointments may be made on the basis of such form evaluation as the commissioner may require and made technical changes; P.A. 96-168 deleted former Subsec. (b) re establishment of preprofessional classes and amended former Subsec. (a) to make technical change concerning persons appointed to a professional or preprofessional training class and eliminated requirement of completion of working test period prior to reclassification, effective July 1, 1996; P.A. 14-187 deleted “by regulation”, effective June 11, 2014.



Section 5-235 - Provisional, temporary, emergency and intermittent appointments.

(a) In order to facilitate the carrying on of public business or avoid inconvenience to the public, but not otherwise, the Commissioner of Administrative Services may authorize the filling of the position at once by provisional appointment, provided there are no individuals on the reemployment or candidate list. Any such provisional appointment shall continue only until an appropriate recruitment is made for the filling of such position. No person shall receive more than one provisional appointment or serve more than six months as a provisional appointee in any one fiscal year.

(b) When, by reason of the pressure of work, an appointing authority determines that an extra position in the classified service should be temporarily established for a period of not more than six months, such appointing authority shall so notify the commissioner, stating the cause therefor, the probable length of time the extra position will be required, the duties to be performed and the salary to be paid. When, in the judgment of the commissioner such an extra position should be established, the commissioner shall authorize the temporary appointment of a qualified person, with or without competitive examinations. Temporary appointments to extra positions shall, as far as practicable, be made from reemployment and candidate lists. No such appointments shall be authorized for a period of more than six months and such appointments shall not be renewed within any fiscal year.

(c) An appointing authority or any subordinate authorized by him, to facilitate the carrying on of public business or avoid loss or serious inconvenience to the public, when an emergency arises which will not permit the securing of eligible persons, may appoint any qualified person during such emergency for a period of not more than two months. Persons so appointed shall be known as emergency employees. Appointing authorities shall report to the commissioner all emergency appointments and such appointments shall not be renewed.

(d) The commissioner may establish unskilled and semiskilled positions, as described in section 5-233, or, by competitive examination, candidate lists of eligible persons who are available for employment on an intermittent basis and either the administrator of the Unemployment Compensation Act or the Commissioner of Revenue Services may appoint persons to such positions or from such lists to perform intermittent services as may be required. Persons so employed shall be known as intermittent employees and shall be compensated on an hourly rate basis as prescribed by the Commissioner of Administrative Services, subject to the approval of the Secretary of the Office of Policy and Management. Intermittent employees shall not be considered permanent employees and shall receive only such rights and benefits applicable to other state employees as may be expressly prescribed by the Commissioner of Administrative Services. Such intermittent employees who meet eligibility requirements shall be admitted to promotional examinations and be placed on candidate lists pursuant to this chapter.

(1967, P.A. 657, S. 44; P.A. 76-254, S. 6, 11; P.A. 77-368, S. 2; 77-614, S. 67, 114, 610; P.A. 81-28, S. 3, 4; P.A. 86-136; P.A. 87-253, S. 4; P.A. 92-165, S. 25, 32; P.A. 96-168, S. 15, 34; P.A. 13-247, S. 363.)

History: P.A. 76-254 changed period for emergency appointment from 60 days to 2 months; P.A. 77-368 added sentence to Subsec. (d) admitting eligible intermittent employees to promotional exams; P.A. 77-614 replaced personnel policy board, commissioner of finance and control and personnel commissioner with commissioner of administrative services and required approval of secretary of the office of policy and management for hourly rates of intermittent employees; P.A. 81-28 increased the maximum provisional appointment period from 4 to 6 months in Subsec. (a); P.A. 86-136 amended Subsec. (d) to include unskilled or semiskilled positions and allowed appointments by the commissioner of revenue services; P.A. 87-253 amended Subsec. (b) to increase the maximum period for temporary appointments from 3 to 6 months, and to delete the authority to renew such appointments in a fiscal year; P.A. 92-165 changed “employment list” and “promotional examination” list to “candidate list”, deleted provision re when there is a request for certification and three eligible candidates are not available, added provision re when a candidate list provided under Sec. 5-215a contains three or fewer candidates and made technical changes; P.A. 96-168 amended Subsec. (a) to change candidate list of three or fewer to list of fewer than five, effective July 1, 1996; P.A. 13-247 amended Subsec. (a) to change requirements for provisional appointments, and made technical changes in Subsecs. (b) and (d), effective July 1, 2013.

Cited. 174 C. 271; 175 C. 127.

Employees hired pursuant to section not eligible for unemployment unless permitted by the personnel policy board and ineligibility does not violate equal protection. 32 CS 319.



Section 5-236 - Appointments to unclassified service. Return to classified from unclassified service.

(a) An appointing authority, in his discretion, may request from the Commissioner of Administrative Services a list of eligible candidates for a position exempt from the classified service and may appoint an employee from such a list.

(b) Any employee in the classified service who has taken or takes a position in the unclassified service and who thereafter is ready to report for duty for a position in the classified service shall be placed on a reemployment list for the appropriate class in which he has attained permanent status for future reemployment when vacancies in the class occur. The order in which names shall be placed on the reemployment list for any class shall be by seniority in state service.

(1967, P.A. 657, S. 45; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 16, 24; P.A. 81-457, S. 3, 4; P.A. 83-195; P.A. 88-9; P.A. 92-165, S. 26, 32; P.A. 12-205, S. 20.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 79-621 added Subsecs. (c) and (d) re senior civil service and senior civil service board; P.A. 81-457 amended Subsec. (d) to change all references to “senior civil service” to “senior executive service”, to provide each state agency with at least one senior executive service position and to specify that the appointment of an employee to such a position shall not increase the total number of agency positions, also amended Subsec. (c) to change all references to “senior civil service” to “senior executive service”, also amended Subsec. (b) to require that performance appraisals be used in determining compensation according to the provisions of Sec. 5-210(d) rather than “within the limits of approved salary schedules” and to delete provision requiring director of personnel and labor relations to report to various general assembly committees on the administration of the management incentive program; P.A. 83-195 amended Subsec. (d) to increase from five to six the number of members on the senior executive service board, requiring that three, instead of two, members shall be appointed by the state and that one shall be a managerial employee, and to allow the offices of the treasurer, secretary of the state, comptroller and attorney general to establish senior executive service positions; P.A. 88-9 amended Subsec. (c) to provide that participants in the senior executive service have the right to return to a classified position at their former level in any state agency and that if no such position is available, the employee shall return to his former agency and added Subsec. (d)(5) to provide for reassignment of unfilled positions; P.A. 92-165 made a technical change in Subsec. (b); P.A. 12-205 deleted former Subsec. (c) re appointment to senior executive service and former Subsec. (d) re Senior Executive Service Board, effective July 1, 2012.



Section 5-237 - Service ratings. Performance appraisals.

(a) The Commissioner of Administrative Services shall adopt, in accordance with the provisions of chapter 54, such regulations for the administration of such service rating system as the commissioner deems practicable. Such service ratings shall be used in determining salary and wage increases and decreases within the limits provided by statute and within the limits of the schedules of compensation, as a means of discovering employees in the classified service who, by reason of their unsatisfactory service, ought to be demoted or dismissed. Reports of service ratings or of information to be used as a basis for service ratings shall not be required for any employee or group of employees more often than once in three months without the consent of the appointing authorities. Any employee in the classified service shall have the right, at reasonable times during office hours, to inspect his service ratings, as shown by the records of the Department of Administrative Services or of the department, agency or institution in which such employee is employed.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Administrative Services shall provide for the administration of a performance appraisal system as the commissioner deems practical for employees whose positions have been designated as managerial, except in the Legislative and Judicial Departments. Such performance appraisals shall be used in determining managerial compensation in accordance with the provisions of subsection (d) of section 5-210, and shall be required periodically as determined by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 46; P.A. 76-254, S. 7, 11; P.A. 77-614, S. 66, 67, 610; P.A. 78-231, S. 8, 10; P.A. 81-457, S. 8; P.A. 90-271, S. 2, 24; P.A. 92-165, S. 27, 32; P.A. 00-68, S. 9; P.A. 13-247, S. 364.)

History: P.A. 76-254 deleted provision for use of service ratings as factor in promotion tests; P.A. 77-614 replaced personnel policy board with commissioner of administrative services and personnel department with department of administrative services; P.A. 78-231 added Subsec. (b) re performance appraisal of managerial employees; P.A. 81-457 amended Subsec. (b) to require that compensation be in accordance with Sec. 5-210(d) rather than “within the limits of approved salary schedules” and to delete obsolete requirement that director of personnel and labor relations report to public personnel, military affairs and appropriations committees in January, 1981 re administration of management incentive program; P.A. 90-271 made a technical change in Subsec. (a); P.A. 92-165 made a technical change in Subsec. (a); P.A. 00-68 amended Subsec. (b) to substitute “Commissioner of Administrative Services” for “Director of Personnel and Labor Relations” and “as the commissioner deems” for “as he or she shall deem”; P.A. 13-247 amended Subsec. (a) to replace “issue” with “adopt”, add reference to Ch. 54 and make a technical change, effective July 1, 2013.

Provides exception within purview of Sec. 1-19(a). 214 C. 312.



Section 5-237a - Salary Review Committee.

Section 5-237a is repealed.

(P.A. 78-231, S. 9, 10; P.A. 83-90; P.A. 85-510, S. 32, 35; P.A. 87-456, S. 5, 6.)



Section 5-237b - Quality Control Committee. Membership. Duties.

Section 5-237b is repealed, effective July 1, 2012.

(P.A. 84-480, S. 1, 2; P.A. 85-510, S. 33, 35; P.A. 86-188, S. 1, 2; P.A. 12-205, S. 25.)



Section 5-238 - Hours of work in Executive Department.

The Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, for establishing and maintaining uniform and equitable hours of work required of all employees in the Executive Department, which regulations shall be approved by the Secretary of the Office of Policy and Management. The number of hours any employee shall be required to be on duty each day or in any week or month shall be uniform for all whose positions are allocated to the same class unless specifically otherwise provided by action of the commissioner and recorded in his office, together with the reason for each such exception, but the hours for different classes may be different. A copy of such regulations, when issued, shall be furnished to each department, agency or institution for the guidance of appointing authorities and their employees. Where work requirements cannot be met by the establishment of regular work schedules, the commissioner may designate positions or classes as unscheduled, provided, over a period of not more than eight weeks, no employee serving in a position designated as unscheduled shall average more than five workdays and thirty-five hours per week per period.

(1967, P.A. 657, S. 47; 1969, P.A. 658, S. 12; 1971, P.A. 850, S. 1; P.A. 77-614, S. 115, 610; P.A. 13-247, S. 365.)

History: 1969 act added provisions governing unscheduled positions or classes to meet work requirements; 1971 act substituted “executive department” for “classified service”; P.A. 77-614 replaced personnel policy board and personnel commissioner with commissioner of administrative services and required that regulations be approved by secretary of the office of policy and management; P.A. 13-247 replaced “issue” with “adopt” and added reference to Ch. 54, effective July 1, 2013.

Cited. 162 C. 334.



Section 5-238a - Hours of persons employed in state parks during summer months.

Notwithstanding any contrary provision of this chapter, or of any regulation promulgated thereunder, there shall be no limitation on the number of hours worked per week by persons temporarily employed by the Commissioner of Energy and Environmental Protection to work in state parks during the months of June to October and such persons shall be compensated for each hour of such service at a basic hourly rate.

(1969, P.A. 368, S. 1; 1971, P.A. 872, S. 201; P.A. 11-80, S. 1.)

History: 1971 act replaced state park and forest commission with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 5-238b - Hours of meat and poultry inspectors.

Section 5-238b is repealed, effective July 1, 2013.

(P.A. 73-478, S. 1, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-247, S. 391.)



Section 5-239 - Transfers.

The Commissioner of Administrative Services shall provide by regulations adopted in accordance with the provisions of chapter 54 for the transfer of employees from a position of a given class to another position in the same or a comparable class either within the same department, agency or institution or from one department, agency or institution to another. The commissioner shall also provide by regulation for the periodical or occasional transfer of employees for a period not exceeding six months, to bring about the better distribution of persons in the service, to effect economies, to make available extra stenographic, clerical, messenger or other service needed for short periods or to provide training sought by employees or required by appointing authorities. When any department, agency or institution needs additional employees for a short period, it shall notify the commissioner, who shall so far as possible arrange for the temporary assignment of such additional employees on the basis of a temporary transfer. No person shall be transferred from a position in the unclassified service to a position in the classified service unless the person is eligible for selection from a candidate list in accordance with the provisions of section 5-215a.

(1967, P.A. 657, S. 48; P.A. 77-614, S. 66, 67, 610; P.A. 87-253, S. 2; P.A. 92-165, S. 28, 32; P.A. 94-193, S. 3; P.A. 13-247, S. 366.)

History: P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 87-253 allowed the transfer of employees by the commissioner of administrative services to positions in a comparable class rather than the same class or grade; P.A. 92-165 deleted prohibition on transfer without the consent of the appointing authorities, deleted requirement that a person transferred from the unclassified to the classified service must have obtained a position on the proper eligible list, added requirement that a person transferred from the unclassified to the classified service must be eligible for selection from a candidate list in accordance with Sec. 5-215a and made technical changes; P.A. 94-193 added “the same or” to a reference regarding comparable class of personnel eligible for transfer; P.A. 13-247 added reference to Ch. 54 re adoption of regulations, effective July 1, 2013.



Section 5-239a - Assignment of permanent state employees of the executive branch by the Commissioner of Administrative Services.

The Commissioner of Administrative Services may establish procedures for the assignment of permanent state employees of the executive branch, including institutions of higher education encompassing technical and junior colleges as well as four-year colleges and universities, to a federal agency, to the office of the court monitor at the Department of Children and Families established in accordance with the terms of the consent decree entered in the case of Juan F. v. O'Neill, United States District Court, Docket No. H-89-859 (D. Conn. January 7, 1991), to any municipality of the state or to institutions of higher education, including private as well as public institutions and technical and junior colleges as well as four-year colleges and universities, provided that the assignment meets with the written approval of the appointing authorities of the agencies and institutions involved in the assignment of the employee. State employees may only be assigned to such agencies and institutions with their personal consent. Assignments may be made for a period of up to two years and renewed once for an additional two years, provided any assignment of an employee to the court monitor at the Department of Children and Families shall not be subject to such durational time limits and may remain effective until December 31, 2007. An employee on such assignment may be deemed to be on detail to a regular work assignment of his or her agency or institution and entitled to full salary and benefits and all rights and privileges for his class or position. Employees of a federal agency or any municipality of the state or institutions of higher education, including private as well as public institutions and technical and junior colleges as well as four-year colleges and universities, on assignment with an agency of the executive branch of state government shall serve under appointment made without regard to provisions of the general statutes regarding appointment in the classified service. The cost of any salary and benefits may be shared by the jurisdiction or be paid entirely by one or the other and shall be subject to negotiation between the agencies or institutions cooperating on the assignment. Once the agencies or institutions have agreed upon the assignment and all terms and conditions for the assignment, it shall be put into effect by a written agreement and submitted to the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management for approval.

(P.A. 79-621, S. 17, 24; P.A. 04-63, S. 1; P.A. 06-188, S. 25.)

History: P.A. 04-63 added provisions permitting Commissioner of Administrative Services to assign permanent state employees of the executive branch to the office of the court monitor at the Department of Children and Families and making such assignments effective until December 31, 2006; P.A. 06-188 extended the period of time that a state employee may be assigned to the court monitor at the Department of Children and Families from December 31, 2006, to December 31, 2007, effective July 1, 2006.



Section 5-240 - Reprimand, suspension, demotion, dismissal. Layoffs. Notice period pay. Use of tax return information in certain proceedings.

(a) An appointing authority, subject to any regulations issued by the Secretary of the Office of Policy and Management, may reprimand or warn an employee in the classified service under the appointing authority's jurisdiction or suspend such an employee without pay or with reduced pay for an aggregate period not exceeding sixty calendar days in any calendar year. For any employee not included in any collective bargaining unit of state employees, any written reprimand or warning shall be included in the employee's personnel file and, if not merged in the next service rating, shall be expunged after twelve months from the date of reprimand or warning. Any such written reprimand or warning may be reviewed in accordance with the procedures established in subsections (h) and (i) of section 5-202.

(b) An appointing authority, subject to any regulations issued by the Secretary of the Office of Policy and Management, may demote an employee in the classified service under the appointing authority's jurisdiction from a position in any given class or grade to a position in a lower class or grade. The appointing authority shall give the Secretary of the Office of Policy and Management or the secretary's designated representative written notice of the authority's intention to effect any such demotion not less than two weeks before the date it is intended to become effective. The Secretary of the Office of Policy and Management may transfer such an employee whose record is otherwise satisfactory to a position under the jurisdiction of another appointing authority, with the approval of such other appointing authority.

(c) An appointing authority may dismiss any employee in the classified service when the authority considers the good of the service will be served thereby. A permanent employee shall be given written notice of such dismissal at least two weeks in advance of the employee's dismissal, except as hereinafter provided, and a copy of the same shall be filed with the Secretary of the Office of Policy and Management or the secretary's designated representative. Such notice shall set forth the reasons for dismissal in sufficient detail to indicate whether the employee was discharged for misconduct, incompetence or other reasons relating to the effective performance of the employee's duties and shall be prepared in such form and given in such manner as the Secretary of the Office of Policy and Management prescribes. The Secretary of the Office of Policy and Management may provide by regulation for the waiving of advance notice in cases of serious misconduct by an employee affecting the public, the welfare, health or safety of patients, inmates or state employees or the protection of state property. Such regulation shall provide for written notice to a permanent employee who has attained permanent status and shall not preclude whatever rights any employee may have to appeal. The name of any such employee dismissed for incompetence or other reasons relating to the effective performance of the employee's duties shall be immediately removed from the eligible list in the office of the Commissioner of Administrative Services. No appointing authority shall pay any dismissed employee notice period pay or any other separation pay at a rate that exceeds the dismissed employee's rate of compensation, at the time of dismissal, for two weeks, or the amount of notice period provided for in an applicable collective bargaining agreement.

(d) An appointing authority, subject to any regulations issued by the Secretary of the Office of Policy and Management, may lay off any employee in the classified service as provided in section 5-241.

(e) (1) As provided in subsection (b) of section 12-15, the Commissioner of Revenue Services may, subject to such terms and conditions as said commissioner may prescribe, disclose return or return information, as defined in said section 12-15, in connection with a personnel proceeding, including any administrative or judicial proceedings related thereto, involving an employee or former employee of the Department of Revenue Services, if said commissioner determines that such information is relevant and material to such proceeding. If such return or return information is relevant and material to such proceeding, the commissioner shall, upon request made by the employee or former employee who is the subject of such proceeding, disclose such return or return information to such employee or former employee, or the collective bargaining agent for such employee or former employee, regardless of whether the commissioner introduces or otherwise relies upon such return or return information during the course of the proceeding. Return and return information disclosed under this subsection shall be used only for purposes of and to the extent necessary in such proceeding and shall not be further disclosed by any person involved in such proceeding.

(2) Any person who violates any provision of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(1967, P.A. 657, S. 49; P.A. 77-614, S. 66, 67, 610; P.A. 87-456, S. 3, 6; P.A. 00-77, S. 6, 7; P.A. 01-26, S. 5; P.A. 04-118, S. 2; P.A. 05-30, S. 1; P.A. 13-150, S. 3.)

History: P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 87-456 amended Subsec. (a) to require that, for non-bargaining-unit employees, written reprimands or warnings shall be included in their personnel files and shall be expunged after 12 months if not merged in the next service rating; P.A. 00-77 substituted the Secretary of the Office of Policy and Management for the Commissioner of Administrative Services, made technical changes and added new Subsec. (d) re layoffs, effective May 16, 2000; P.A. 01-26 changed “commissioner” to “Secretary of the Office of Policy and Management” and made technical changes in Subsec. (c); P.A. 04-118 amended Subsec. (a) to make a technical change; P.A. 05-30 amended Subsec. (c) to prohibit payment of notice period pay at rate in excess of employee's rate of compensation at time of dismissal or as provided in collective bargaining agreement; P.A. 13-150 added Subsec. (e) re use of return information in certain personnel proceedings, effective June 25, 2013.

State employee may be dismissed for misconduct, incompetence or other reason relating to effective performance of duties. 170 C. 668. State must use this procedure to dismiss classified employee after working test period under Sec. 5-230 has expired. 174 C. 271. Cited. 176 C. 1; 177 C. 344; 194 C. 601; 228 C. 106.



Section 5-241 - Order of layoffs. Notice. Placement on reemployment list.

(a) No employee in the classified service who has been performing his duties in a satisfactory manner as shown by the records of the department, agency or institution in which he has been employed shall be dismissed or laid off from his position because of lack of work, economy, insufficient appropriation, change in departmental organization, abolition of position or any cause other than disability, delinquency, incompetency, misconduct or neglect of duty, if any other employee in the same classification performing comparable duties with less state service is to be retained in the same department, agency or institution. For the purposes of this section, the Employment Security Division may, at the discretion of the Labor Commissioner, be excluded from the remainder of the Labor Department and deemed to be a separate agency.

(b) An appointing authority desiring to lay off an employee shall give him not less than two weeks' notice in writing, stating the reason for such action, except that in the case of an employee, as defined in section 5-196, who is not covered by a collective bargaining agreement and who has been in the classified service for (1) at least five but not more than ten years, the appointing authority shall provide at least four weeks' notice, (2) more than ten but not more than fifteen years, the appointing authority shall provide at least six weeks' notice, (3) more than fifteen years, the appointing authority shall provide at least eight weeks' notice. A copy of such notice shall immediately be forwarded to the Commissioner of Administrative Services. The commissioner shall arrange to have the employee transferred to a vacancy in the same or a comparable class or in any other position the employee is qualified to fill in any department, agency or institution. If there is no vacancy available or the employee refuses to accept the transfer, the commissioner shall cause the name of such employee to be placed on the reemployment list for the appropriate class for which such employee has attained permanent status or has the ability to qualify, as determined by the commissioner. During the period any employee is entitled to remain on the reemployment list, such an employee shall be rehired in the classification from which he or she was laid off or for which he or she is qualified, as vacancies occur, in the reverse order of layoff. Any employee who is rehired from a reemployment or other employment list into a classification in which he or she had prior status shall not be required to complete a new working test period, as defined in subdivision (27) of section 5-196.

(1967, P.A. 657, S. 51; P.A. 73-128; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 29, 32; P.A. 93-426, S. 1; P.A. 96-168, S. 30, 34; P.A. 13-247, S. 367.)

History: P.A. 73-128 substituted employment security division for unemployment compensation division; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 provided that an employee shall be rehired in the classification for which he is qualified and made technical changes in Subsec. (b); P.A. 93-426 amended Subsec. (b) to add provisions re layoff notice requirements for classified employees who are not covered by collective bargaining agreements; P.A. 96-168 amended Subsec. (b) to provide that employees rehired from reemployment lists do not have to complete a new working test period, effective July 1, 1996; P.A. 13-247 amended Subsec. (b) by adding provisions re rehiring from other employment list and re rehiring into a classification in which employee had prior status, and making technical changes, effective July 1, 2013.

Board of trustees of a state university have the right to contract out their food service operation and eliminate classified positions therein, provided such elimination was for an enumerated reason. 165 C. 757. Cited. 170 C. 668; 231 C. 391; 239 C. 638. Plaintiff's claim that he was laid off in violation of statute is barred by doctrine of sovereign immunity because defendants acted in accordance with legislatively approved collective bargaining agreement provisions that superseded statute. 278 C. 204.

Subsec. (b):

Violated where commissioner failed to transfer laid-off employee to vacancy in same or comparable class or to any position for which he was qualified. 35 CS 45.



Section 5-242 - Appointment and tenure of teachers in state institution schools.

(a) Any board of trustees of a state institution and any state agency other than the State Board of Education or the Board of Governors of Higher Education or its constituent units, hereinafter referred to as the “employer”, may authorize the superintendent or supervising agent to employ personnel for unclassified positions requiring a certificate under section 10-145 below the rank of superintendent. Any superintendent or supervising agent not authorized to employ such persons shall submit to such employer nominations for such positions under his jurisdiction and, from the persons so nominated, such employer may employ persons to fill such positions. Such employer shall accept or reject such nominations within one month from their submission. If such nominations are rejected, the superintendent or supervising agent shall submit to such employer other nominations, and such employer may employ persons from among those nominated to fill such positions and shall accept or reject such nominations within one month from their submission. The contract of employment of such unclassified personnel below the rank of superintendent shall be in writing and may be terminated at any time for any of the reasons enumerated in subdivisions (1) to (6), inclusive, of subsection (b) of this section, but otherwise it shall be renewed for a second, third or fourth year unless such employee has been notified in writing prior to March first in one school year that such contract will not be renewed for the following year, provided, upon the employee's written request, such notice shall be supplemented within five days after receipt of such request by a statement of the reason or reasons for such failure to renew. Such employee may, upon written request filed with the employer within ten days after the receipt of such notice, be entitled to a hearing before the board to be held within fifteen days of such request. The employee shall have the right to appear with counsel of his choice at such hearing.

(b) Beginning with and subsequent to the fourth year of continuous employment of such an employee by such employer, the contract of employment of such employee shall be renewed from year to year, except that it may be terminated at any time for one or more of the following reasons: (1) Inefficiency or incompetence; (2) insubordination against reasonable rules of the employer; (3) moral misconduct; (4) disability, as shown by competent medical evidence; (5) elimination of the position to which the employee was appointed, if no other position exists to which he may be appointed if qualified; or (6) other due and sufficient cause; provided, prior to terminating a contract, an employer shall give the employee concerned a written notice that termination of his contract is under consideration and, upon written request filed by such employee with such employer within five days after receipt of such notice, shall within the next succeeding five days give such employee a statement in writing of its reasons therefor. Within twenty days after receipt from an employer of written notice that contract termination is under consideration, the employee concerned may file with such employer a written request for a hearing, which such employer shall hold within fifteen days after receipt of such request. Such hearing shall be public if the employee so requests or the employer so designates. The employee concerned shall have the right to appear with counsel of his choice at such hearing, whether public or private. An employer shall give the employee concerned its written decision within fifteen days after such hearing, together with a copy of a transcript of the proceedings, which shall be furnished without cost. Nothing herein contained shall deprive an employer of the power to suspend an employee from duty immediately when serious misconduct is charged without prejudice to the rights of the employee as otherwise provided in this section.

(c) The provisions of any special act regarding the dismissal or employment of employees covered by this section shall prevail over the provisions of this section when in conflict.

(d) After having had a contract of employment made in accordance with this section renewed for a fourth year in any one institution or agency, any such employee who is subsequently employed in any other institution or agency covered by this section or any school district subject to the provisions of section 10-151 shall become subject to the provisions of subsection (b) of this section or subsection (b) of section 10-151, as the case may be, after eighteen months of continuous employment, unless, prior to completion of the eighteenth month following commencement of the employment in such institution, agency or school district, such employee has been notified in writing prior to March first in accordance with the provisions of subsection (a) of this section that such contract will not be renewed for the following year irrespective of the duration of employment under the then existing contract beyond the date of said notification or unless, for a period of five or more years immediately prior to such subsequent employment, such employee has not been employed in any public school within this state.

(e) Any employee aggrieved by the decision of an employer after a hearing as provided in subsection (b) of this section may appeal therefrom in accordance with the provisions of section 4-183, except such appeal shall be in the judicial district in which such employer is located and costs may be allowed against such board if it appears to the court that such board acted with gross negligence or in bad faith or with malice in making the decision appealed from. Any such appeal shall be a privileged case with respect to assignment thereof.

(1967, P.A. 838; P.A. 76-436, S. 253, 681; P.A. 77-573, S. 24, 30; 77-603, S. 7, 125; P.A. 78-280, S. 1, 127; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (e), effective July 1, 1978; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-603 replaced former appeal provisions with requirements that appeals be in accordance with Sec. 4-183 except with respect to county or judicial district in which heard and that they be privileged in assignment; P.A. 78-280 deleted words “county or” from phrase “county or judicial district”; P.A. 82-218 replaced board of higher education with board of governors in Subsec. (a) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title.

Cited. 168 C. 435; 171 C. 691; 173 C. 462.

Cited. 39 CS 462.



Section 5-243 - Resignations. Reemployment of retired employees.

Resignations from the classified service and reemployment of former state employees who have retired but who have not reached the mandatory retirement age shall be subject to regulations issued by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 50; P.A. 77-614, S. 67, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 5-244 - Transfer or separation from service due to disability. Reinstatement of sick leave upon reemployment.

When an employee has become physically or mentally incapable of, or unfit for, the efficient performance of the duties of his or her position, by reason of infirmities due to advanced age or other disability, the appointing authority shall recommend to the Commissioner of Administrative Services that the employee be transferred to less arduous duties or separated from state service in good standing. Any employee who is separated from state service in good standing pursuant to the provisions of this section and is subsequently reemployed within one year from the date of such separation shall be eligible to reinstate any sick leave that was accrued as of the date of such employee's separation by repaying the entire amount of compensation such employee received as payment for such sick leave when he or she separated from state service. Such repayment shall be made in a lump sum not later than thirty days after the date of such employee's reemployment. If such payment is not received within thirty days of the date on which such employee was reemployed, such employee shall forfeit the right to reinstate his or her accrued sick leave.

(1967, P.A. 657, S. 52; P.A. 77-614, S. 66, 610; P.A. 13-247, S. 368.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 13-247 added provisions re reinstatement of sick leave and made a technical change, effective July 1, 2013.

If state employee becomes mentally or physically incapable or unfit to perform his duties, he may be dismissed. 170 C. 668. Cited. 178 C. 438.

Cited. 13 CA 477; judgment reversed, see 210 C. 214; 27 CA 635.

Nothing in section requires an independent evaluation of plaintiff by the state. 50 CS 98.



Section 5-245 - Workweek. Overtime pay.

(a) Any state employee who performs work authorized by his appointing authority for a period in addition to the hours of the employee's regular, established workweek shall receive compensation as follows: (1) For that portion of such additional time worked which when added to the employee's regular, established workweek does not exceed forty hours, the employee shall be compensated at an hourly rate based on his annual salary; (2) for that portion of such additional time worked which when added to the employee's regular, established workweek exceeds forty hours, the employee shall be compensated at a rate equal to one and one-half times an hourly rate based on his annual salary.

(b) The provisions of this section shall not be applied with respect to any employee employed in (1) an executive, administrative or professional capacity as such terms may be defined and delimited from time to time by the Commissioner of Administrative Services, or (2) a position or class which has been designated as unscheduled by the Commissioner of Administrative Services, or (3) a position the regular work schedule of which requires rotating shifts as approved by the Commissioner of Administrative Services and recorded in his office, which schedule shall not average more than five work days per week over a period of not more than eight weeks.

(c) Any person serving in a position referred to in subdivision (2) or (3) of subsection (b) of this section who performs work authorized by his appointing authority for a period in addition to his average workweek shall receive compensation as follows: (1) For those hours worked in any one workweek which are additional to his regularly scheduled hours for such week and which, when added to the employee's average workweek, do not exceed forty hours, the employee shall be compensated at an hourly rate based on his annual salary; (2) for those hours worked in any one workweek which are additional to his regularly scheduled hours for such week and which, when added to the employee's average workweek, exceed forty hours, the employee shall be compensated at a rate equal to one and one-half times an hourly rate based on his annual salary, provided nothing in this section in conflict with section 5-246 shall be construed to apply to any member of the state police.

(d) Any employee whose position is subject to the federal Fair Labor Standards Act shall receive any additional compensation for overtime which may be required by the provisions of said act.

(e) The Commissioner of Administrative Services shall disseminate such information and establish such procedure as may be necessary for the efficient administration of this section.

(1967, P.A. 657, S. 53; 1969, P.A. 658, S. 13; 1971, P.A. 850, S. 2; 1972, P.A. 269, S. 1; P.A. 77-614, S. 66, 67, 486, 587, 610; P.A. 78-303, S. 85, 136; June Sp. Sess. P.A. 91-3, S. 162, 168.)

History: 1969 act deleted Subsec. (a) containing provisions applicable prior to July 1, 1968, and relettered remaining Subsecs. accordingly, deleted phrase “On and after July 1, 1968” from former Subsec. (b), now Subsec. (a), and added to exception found in former Subsec. (c), now Subsec. (b) provisions regarding unscheduled positions or classes; 1971 act amended Subsec. (a) with reference to standard 35-hour workweek of state employees and changed previous references to 35 hours to 40 hours; 1972 act replaced reference to nonprofit corporations organized pursuant to chapter 600 with “to a person, firm or corporation” and allowed regulation of income as well as rents, charges etc.; P.A. 77-614 and P.A. 78-303 replaced personnel commissioner and personnel policy board with commissioner of administrative services and, effective January 1, 1979, made state police department a division within the department of public safety; June Sp. Sess. P.A. 91-3 deleted provisions re 35-hour standard work week.

40-hour workweek overtime regulation inapplicable to state police. 162 C. 334.

Cited. 43 CS 1.



Section 5-246 - State police workweek. Work for highway contractors.

(a)(1) Notwithstanding the provisions of any regulation issued under this chapter, no state policeman shall be required to be on active duty as such more than five days in any consecutive seven-day period except in case of emergency as determined by the Commissioner of Emergency Services and Public Protection. Subject to the provisions of subsection (b) of section 5-245, compensation at a rate equal to one and one-half times an hourly rate based on his annual salary shall be made in the case of any member or officer of the state police force who performs work authorized by the Commissioner of Emergency Services and Public Protection in addition to the hours of his regular workweek as established by said commissioner, provided the Commissioner of Emergency Services and Public Protection shall establish no workweek which, including home-to-duty station and duty station-to-home time, exceeds an eight-week average of forty hours per week. (2) The Commissioner of Emergency Services and Public Protection may authorize any member or officer of the state police force to provide police services for private contractors at highway construction sites. Time spent in the performance of such police services shall be in addition to the assigned hours of the regular workweek and shall not be included in the total hours in an eight-week average of forty hours established under this subsection. Each such state policeman shall be compensated by the state for the performance of such services at a rate equal to one and one-half times an hourly rate based on his annual salary. Such private contractors shall reimburse the Division of State Police within the Department of Emergency Services and Public Protection for (A) the compensation of such policemen, and (B) the costs related to the performance of such services at a rate to be determined by the Commissioner of Emergency Services and Public Protection. Performance of such services under the provisions of this subsection shall not constitute state service for retirement purposes under the provisions of chapter 66.

(b) A state policeman employed in an executive, administrative or professional capacity as defined under the provisions of subsection (b) of section 5-245 who performs work authorized by the Commissioner of Emergency Services and Public Protection in addition to the hours of his regular workweek as established by the commissioner shall be granted equivalent time off with pay, except that the provisions of this subsection with respect to such work performed on and after August 3, 1983, shall not apply to the commissioner and the deputy commissioner. Equivalent time off with pay granted to a state police officer of the rank of lieutenant or above for work authorized on and after June 8, 1984, shall be taken in accordance with the provisions of the management personnel policy concerning compensatory time adopted by the Commissioner of Administrative Services.

(c) (1) Any state policeman who has prior to May 30, 1973, accumulated service time for which he has not been compensated shall have the option to receive for such time either equivalent time off with pay or monetary compensation at his current rate of pay or any combination of both options subject to the approval of the Commissioner of Emergency Services and Public Protection. Any such option as provided by this subdivision shall be exercised before December 31, 1974.

(2) Any state police officer of the rank of lieutenant or above who has, prior to June 8, 1984, earned equivalent time off with pay shall use such time within five years of said date. Failure of any such officer to do so shall result in loss of such time.

(1967, P.A. 657, S. 54; 1969, P.A. 658, S. 14; P.A. 73-432, S. 1, 2; P.A. 74-204, S. 1; P.A. 77-614, S. 19, 486, 610; June Sp. Sess. P.A. 83-23, S. 1, 3; P.A. 84-419, S. 1, 2; P.A. 88-1, S. 3, 13; P.A. 11-51, S. 134.)

History: 1969 act added overtime provisions to section and requirements re workweek; P.A. 73-432 added Subsecs. (b) and (c) re policemen in executive, administrative or professional capacity and compensation for service time accumulated before May 30, 1973; P.A. 74-204 added Subsec. (a)(2) re police service at road construction sites; P.A. 77-614 replaced commissioners of finance and control and state police with secretary of the office of policy and management and commissioner of public safety, respectively, and made state police department a division within the department of public safety with changes re state police becoming effective January 1, 1979; June Sp. Sess. P.A. 83-23 amended Subsec. (b), providing that the commissioner and deputy commissioner of public safety are ineligible for compensatory time; P.A. 84-419 amended Subsec. (b), requiring officers of the rank of lieutenant or above to take compensation time in accordance with the state management personnel policy and amended Subsec. (c), requiring lieutenants and above to use accumulated compensation time within five years of June 8, 1984, or lose such time; P.A. 88-1 eliminated involvement of secretary of the office of policy and management in determination of reimbursement rate paid to division of state police, by private contractors, for police services at highway construction sites; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

Cited. 162 C. 334.



Section 5-247 - Sick leave. Credit on reemployment. Collection of benefits while otherwise employed on full-time basis prohibited.

(a) Each appointing authority shall grant, on account of illness or injury, to each full-time employee in a permanent position in the state service who has furnished satisfactory proof of such illness or injury, such sick leave with pay as has accrued to his credit at the rate of one and one-quarter working days for each completed calendar month of continuous full-time service which may be computed on an hourly basis. Hourly computation of sick leave shall not diminish benefit entitlement. On or before October 1, 1980, the Commissioner of Administrative Services shall adopt regulations, in accordance with chapter 54, concerning the accrual, prorating and granting of sick leave with pay to other employees in the state service and extending sick leave with pay or with part pay for longer periods to full-time permanent employees disabled through illness or injury. A general worker employed in a position by the Department of Developmental Services as a self-advocate, not to exceed eleven such general workers, shall be eligible for prorated sick leave, in accordance with regulations adopted pursuant to this section. Each such employee who retires under the provisions of chapter 66 shall be compensated, effective as of the date of his retirement, at the rate of one-fourth of such employee's salary for sick leave accrued to his credit as of his last day on the active payroll up to a maximum payment equivalent to sixty days' pay. Such payment for accumulated sick leave shall not be included in computing retirement income and shall be charged by the State Comptroller to the department, agency or institution in which the employee worked.

(b) Any state employee who resigns from state service in good standing and who is reemployed within one year from the date of his resignation shall be credited with the amount of sick leave accrued to his credit on the effective date of his resignation.

(c) Sick leave accruals earned by employees in the unclassified service, in accordance with administrative practice or internal departmental regulations similar to those governing the classified service, prior to June 30, 1967, and which can be verified by written attendance records and which have not been used, remain to the credit of such employees for use for the purpose for which they were granted or for payment on retirement, as provided in subsection (a) of this section, as the case may be.

(d) Any state employee who is collecting sick leave benefits under the provisions of this section shall not be otherwise employed on a full-time basis during the sick leave period. Sick leave benefits shall be denied for any day, during such period, on which any such employee performs full-time employment for another employer. The Commissioner of Administrative Services shall adopt regulations, in accordance with the procedures of chapter 54, to enforce the requirements of this subsection.

(1967, P.A. 657, S. 55; 1969, P.A. 658, S. 15; P.A. 73-462, S. 1, 3; P.A. 74-217, S. 1, 4; P.A. 77-614, S. 67, 610; P.A. 79-529, S. 1; 79-621, S. 18, 24; P.A. 80-57, S. 1; 80-342, S. 1, 2; 80-483, S. 157, 186; P.A. 82-442, S. 1; P.A. 83-9; P.A. 96-168, S. 17, 34; P.A. 07-217, S. 12; P.A. 12-197, S. 50.)

History: 1969 act removed 120-day limit on sick leave accrual but limited payments based on sick leave accrual at retirement to maximum of 60 days' pay and added Subsec. (c) re sick leave accrual by unclassified employees; P.A. 73-462 replaced “regulations ... prior to June 30, 1967” with reference to departmental policy included in terms of employment prior to July 1, 1972, in Subsec. (c); P.A. 74-217 restored language of 1969 act, thereby voiding 1973 amendment provided records of accruals can be verified; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 79-529 excluded sick leave payments from wages subject to social security contributions; P.A. 79-621 replaced day basis for computation of sick leave with hourly basis provided benefit entitlement not diminished; P.A. 80-57 added reference to payments upon retirement equivalent to 60 days of sick leave in Subsec. (a); P.A. 80-342 amended Subsec. (a) to require that regulations be in accordance with chapter 54 on or after October 1, 1980; P.A. 80-483 made technical changes; P.A. 82-442 added Subsec. (d) to preclude state employees who are receiving sick pay from working another full-time job during the sick leave period; P.A. 83-9 amended Subsec. (a) to remove the provisions which had excluded sick leave payments from wages for which social security contributions are made, in accordance with changes in federal requirements; P.A. 96-168 amended Subsec. (a) to make technical change eliminating reference to 420 hours of maximum payment for sick leave, effective July 1, 1996; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 12-197 amended Subsec. (a) by adding provision re sick leave for general workers employed by Department of Developmental Services, effective June 15, 2012.

Subsec. (a):

Cited. 179 C. 184. Hourly calculation of sick leave authorized by section may not operate to reduce the total number of days of sick leave that an employee has earned and consequently plaintiffs were entitled to the number of days of sick leave previously earned, despite an increase in the number of hours in their standard work day. 249 C. 693.



Section 5-247a - Payment for accumulated sick leave for retiring state teachers.

Any state employee who opted for membership in the teachers' retirement system pursuant to chapter 167a and who retires under the provisions of said chapter shall be compensated, effective as of the date of his date of retirement, at the rate of one-fourth of such employee's salary for sick leave accrued to his credit as of his last day on the active payroll, up to a maximum payment equivalent to sixty days' pay. Such payment for accumulated sick leave shall not be included in computing retirement income and shall be charged by the State Comptroller to the department, agency or institution in which the employee worked.

(P.A. 87-467, S. 1, 2; P.A. 96-168, S. 18, 34.)

History: P.A. 87-467 effective July 1, 1988; P.A. 96-168 made technical change by deleting reference to a maximum of 420 hours of sick leave credit, effective July 1, 1996.



Section 5-247b - Sick leave. Use by blind or disabled employees for assistance dog training.

Each appointing authority shall grant to each full-time employee in a permanent position in the state service or full-time employee of a quasi-public agency who (1) is blind or physically disabled, and (2) has been employed for at least twelve consecutive months, the use of accumulated paid sick leave, not to exceed fifteen days, to participate in training conducted by a guide dog organization or assistance dog organization, provided such organization is a member of a professional association of guide dog or assistance dog schools, to prepare the employee to handle a guide dog or assistance dog for the employee's own use. The appointing authority may require up to seven days' advance notice of an employee's intention to use such leave and may require the employee to provide reasonable documentation that such leave is being taken for the purpose permitted under this section.

(P.A. 08-4, S. 1.)



Section 5-248 - Leaves of absence. Reinstatement upon withdrawal of resignation.

(a) An appointing authority may, with the approval of the Commissioner of Administrative Services, grant a leave of absence with full pay, part pay or without pay, subject to the regulations issued by the Commissioner of Administrative Services, to any employee in the classified service for a period not exceeding one year. Such leave may be extended beyond one year by an appointing authority, provided such action shall be approved by the Commissioner of Administrative Services. In the granting of a leave of absence without pay, the appointing authority shall notify the employee and the Commissioner of Administrative Services whether the position will be held awaiting the employee's return or whether reinstatement will be dependent upon whether or not a suitable vacancy is available. A leave of absence with full or part pay may be granted only for educational purposes in order to enable an employee to study or receive technical training which will increase his proficiency in his position or for such other purpose as may be specified by the Commissioner of Administrative Services to be in the best interests of the state.

(b) Any employee who shall enter the armed forces as specified in section 5-255 shall be entitled to a leave of absence without pay for the time served in such service, plus ninety additional days.

(c) Any full-time permanent employee in the state service who is a member of the armed forces of the state or of any reserve component of the armed forces of the United States and is required to undergo field training therein shall, for the period not exceeding three calendar weeks of such field training, be entitled to a leave of absence with pay in addition to his annual vacation. Nothing in this section shall be construed to prevent any such employee from attending ordered annual field training while on regularly scheduled vacation if he so desires.

(d) Any full-time permanent employee in the state service who qualifies to be a member of a team recognized by the United States Olympic Committee shall, upon written application and with the approval of his appointing authority, be entitled to a leave of absence with pay, and with his position held, for a period not exceeding ninety days after so qualifying in order to compete in Olympic games sponsored by the International Olympic Committee.

(e) When any employee has been on authorized leave of absence without his position being held and is ready to report for duty when a position is available, the Commissioner of Administrative Services shall refer the name of the employee to an appointing authority for possible reinstatement to a position in a class in which the employee has attained permanent status. The employee may be reinstated at the discretion of the appointing authority, provided no other employee has rights to the position pursuant to subsection (b) of section 5-241.

(f) Any agency may reinstate, without examination, any employee who has resigned in good standing and has withdrawn his or her resignation within one year to positions in classes in which he or she has attained permanent status. A classified employee with at least five years of state service appointed to an unclassified position may be granted a leave of absence without pay from the classified service by the Commissioner of Administrative Services for such length of time as he or she shall hold such appointive position, except that no such leave of absence shall exceed two consecutive years unless such classified employee requests and is granted a renewal of such leave of absence by the commissioner.

(1967, P.A. 657, S. 56; 1969, P.A. 658, S. 16; 1972, P.A. 231, S. 1; P.A. 76-254, S. 8, 11; P.A. 77-614, S. 66, 67, 610; P.A. 79-621, S. 19, 24; P.A. 92-165, S. 30, 32; P.A. 93-274, S. 5, 7; P.A. 96-168, S. 16, 32, 34; P.A. 13-247, S. 369.)

History: 1969 act replaced 15 days with three calendar weeks of field training for which pay is allowed in Subsec. (c); 1972 act deleted phrase concerning withdrawn resignations and placement on reemployment list in Subsec. (d); P.A. 76-254 added Subsec. (e) re withdrawn resignations and reappointment; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 79-621 amended Subsec. (e) re leaves of absence for classified employees appointed to unclassified position; P.A. 92-165 deleted reference to the provisions of Secs. 5-196(w) and 5-228(d) in Subsec. (e); P.A. 93-274 amended Subsec. (d) to clarify the reinstatement rights of an employee who has been on authorized leave of absence without his position being held and to specify that such employees' rights are secondary to the rights of employees on the layoff list, effective June 30, 1993; P.A. 96-168 inserted new Subsec. (d) permitting full-time employees to take a leave of absence to compete in Olympic games and relettered former Subsecs. (d) and (e) as Subsecs. (e) and (f) respectively, effective June 4, 1996, and amended Subsec. (e) to rephrase the authority of an agency to reinstate a former employee who resigned in good standing, effective July 1, 1996; P.A. 13-247 amended Subsec. (f) to add reference to Commissioner of Administrative Services, add provision limiting leaves of absence to 2 consecutive years unless renewal granted and make technical changes, effective July 1, 2013.

Cited. 170 C. 541.



Section 5-248a - Family and medical leave from employment.

(a) For purposes of this section, “child” means a biological, adopted or foster child, stepchild, child of whom a person has legal guardianship or custody, or, in the alternative, a child of a person standing in loco parentis, who is (1) under eighteen years of age, or (2) eighteen years of age or older and incapable of self-care because of a mental or physical disability. Each permanent employee, as defined in section 5-196, shall be entitled to a family leave of absence upon the birth or adoption of a child of such employee, or upon the serious illness of a child, spouse or parent of such employee; and a medical leave of absence upon the serious illness of such employee or in order for such employee to serve as an organ or bone marrow donor. The total amount of time that an employee is entitled to for leaves of absence pursuant to this section shall be twenty-four weeks within any two-year period. Any such leave of absence shall be without pay. Upon the expiration of any such leave of absence, the employee shall be entitled (A) to return to the employee’s original job from which the leave of absence was provided or, if not available, to an equivalent position with equivalent pay, except that in the case of a medical leave, if the employee is medically unable to perform the employee’s original job upon the expiration of such leave, the Department of Administrative Services shall endeavor to find other suitable work for such employee in state service, and (B) to all accumulated seniority, retirement, fringe benefit and other service credits the employee had at the commencement of such leave. Such service credits shall not accrue during the period of the leave of absence.

(b) The leave of absence benefits granted by this section shall be in addition to any other paid leave benefits and benefits provided under subdivision (7) of subsection (a) of section 46a-60 which are otherwise available to the employee.

(c) Any permanent employee who requests a medical leave of absence due to the employee’s serious illness or a family leave of absence due to the serious illness of a child, spouse or parent pursuant to subsection (a) of this section or a military caregiver leave of absence pursuant to subsection (g) of this section shall be required by the employee’s appointing authority, prior to the inception of such leave, to provide sufficient written certification from the physician of such employee, child, spouse, parent or next of kin of the employee, as appropriate, of the nature of such illness and its probable duration. For the purposes of this section, “serious illness” means an illness, injury, impairment or physical or mental condition that involves (1) inpatient care in a hospital, hospice or residential care facility, or (2) continuing treatment or continuing supervision by a health care provider.

(d) Any permanent employee who requests a medical leave of absence in order to serve as an organ or bone marrow donor pursuant to subsection (a) of this section shall be required by the employee’s appointing authority, prior to the inception of such leave, to provide sufficient written certification from the physician of such employee of the proposed organ or bone marrow donation and the probable duration of the employee’s recovery period from such donation.

(e) Any permanent employee who requests a family leave of absence pursuant to subsection (a) of this section or a military caregiver leave of absence pursuant to subsection (g) of this section shall submit to the employee’s appointing authority, prior to the inception of such leave, a signed statement of the employee’s intent to return to the employee’s position in state service upon the termination of such leave.

(f) The state shall pay for the continuation of health insurance benefits for the employee during any leave of absence taken pursuant to this section. In order to continue any other health insurance coverages during such leave, the employee shall contribute that portion of the premium the employee would have been required to contribute had the employee remained an active employee during the leave period.

(g) Each permanent employee, as defined in section 5-196, who is the spouse, son or daughter, parent or next of kin of a current member of the armed forces, as defined in section 27-103, who is undergoing medical treatment, recuperation or therapy, is otherwise in outpatient status or is on the temporary disability retired list for a serious injury or illness incurred in the line of duty, shall be entitled to a one-time benefit of twenty-six workweeks of leave within a single two-year period for each armed forces member per serious injury or illness incurred in the line of duty.

(h) For purposes of subsection (g) of this section, (1) “next of kin” means the armed forces member’s nearest blood relative, other than the covered armed forces member’s spouse, parent, son or daughter, in the following order of priority: Blood relatives who have been granted legal custody of the armed forces member by court decree or statutory provisions, brothers and sisters, grandparents, aunts and uncles, and first cousins, unless the covered armed forces member has specifically designated in writing another blood relative as his or her nearest blood relative for purposes of military caregiver leave, in which case the designated individual shall be deemed to be the covered armed forces member’s next of kin; and (2) “son or daughter” means a biological, adopted, foster child, stepchild, legal ward or a child for whom the eligible employee or armed forces member stood in loco parentis and who is any age.

(P.A. 87-291, S. 1, 3; P.A. 96-140, S. 8, 10; 96-168, S. 24, 34; P.A. 04-95, S. 1; P.A. 06-102, S. 1; 06-196, S. 34; P.A. 09-70, S. 3; P.A. 13-247, S. 335, 336; P.A. 15-247, S. 24.)

History: P.A. 87-291, S. 1 effective July 1, 1988; P.A. 96-140 deleted Subsec. (f) re annual report of use of leaves of absence, effective January 1, 1997; P.A. 96-168 made technical change in Subsec. (a) by changing reference to “subsection (s)” to “subdivision (21)”, effective July 1, 1996; P.A. 04-95 amended Subsec. (a)(2) to authorize medical leaves of absence from work for organ or bone marrow donation, added new Subsec. (d) to require physician certification of proposed organ or bone marrow donation and probable duration of recovery period from such donation, and redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f); P.A. 06-102 amended Subsec. (a) to define “child”, delete individual maximums re family leave and medical leave and provide that the maximum amount of leaves pursuant to section shall be 24 weeks within any two-year period, and make technical changes; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 09-70 added Subsec. (g) re additional leave for permanent employees in the case of armed forces members who were seriously injured or became ill in the line of duty and Subsec. (h) defining “next of kin” and “son or daughter” and made conforming changes in Subsecs. (c) and (e), effective May 27, 2009; P.A. 13-247 made technical changes in Subsecs. (a) and (g), effective July 1, 2013; P.A. 15-247 amended Subsec. (f) to delete reference to Sec. 38a-554, effective July 10, 2015.



Section 5-248b - Regulations. Family and medical leave from employment.

The Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, which establish procedures and guidelines necessary to implement the provisions of section 5-248a, including but not limited to procedures for the periodic reporting by state agencies to the commissioner of their current experience with leaves of absence taken pursuant to said section.

(P.A. 87-291, S. 2, 3; P.A. 13-247, S. 370.)

History: P.A. 13-247 deleted obsolete references, effective July 1, 2013.



Section 5-248c - Voluntary schedule reduction program.

(a) The Commissioner of Administrative Services, in conjunction with the Secretary of the Office of Policy and Management, shall implement a voluntary schedule reduction program under which permanent state employees may, with the approval of their appointing authority, take unpaid leave consisting of individual prescheduled days or partial days off, without loss of seniority, benefits, longevity, retirement credit, sick leave, vacation or earned overtime accumulation.

(b) Any unpaid leave taken pursuant to this section shall not be construed to affect an employee's qualifications for exemption under chapter 558.

(c) The Commissioner of Administrative Services, in conjunction with the Secretary of the Office of Policy and Management, may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 94-199, S. 1, 2.)

History: P.A. 94-199 effective June 9, 1994.

Section immaterial to plaintiff's claim for a “work when able” schedule because it contemplates the granting of prescheduled days off. 57 CA 767.



Section 5-248i - Telecommuting and work-at-home programs.

(a) The Commissioner of Administrative Services shall, within available appropriations, develop and implement guidelines, in cooperation with interested employee organizations, as defined in subsection (d) of section 5-270, authorizing telecommuting and work-at-home programs for state employees. Such guidelines shall be designed to achieve the following goals: (1) Increase worker efficiency and productivity; (2) benefit the environment; and (3) reduce traffic congestion. The guidelines of the telecommuting or work-at-home program and determination of whether an employment position is appropriate for such program shall not be subject to collective bargaining under the provisions of chapter 68.

(b) Any employee of a state agency may be authorized either by the head of such state agency or, for any employee of the legislative branch, by the executive director of the Joint Committee on Legislative Management, or his or her designated representative, to participate in a telecommuting or work-at-home assignment. Approval of such assignment may be granted only where it is determined to be in compliance with the guidelines developed pursuant to subsection (a) of this section. Any assignment shall be on a temporary basis only, and may be terminated as required by agency operating needs. Each state agency shall provide the Department of Administrative Services with a copy of any telecommuting or work-at-home program arrangement that it authorizes for any employee of such agency.

(c) The Commissioner of Administrative Services shall include in the annual report required under section 5-204 the extent of use by employees of the programs provided pursuant to subsections (a) and (b) of this section.

(P.A. 96-168, S. 20–22, 34; P.A. 10-169, S. 1; P.A. 12-205, S. 21.)

History: P.A. 96-168 effective July 1, 1996; P.A. 10-169 amended Subsec. (a) by requiring development and implementation of guidelines within available appropriations, replacing provision re cost effective arrangements with provisions re guideline goals and removing guidelines and determination of whether employee is appropriate for program from collective bargaining, amended Subsec. (b) by replacing provisions re approval of appointing authority and Commissioner of Administrative Services with provisions re who may authorize program participation, replacing provision re approval if determined to be cost effective with provision re approval if in compliance with guidelines, replacing provision re 6-month assignment period with provision re termination of assignment and adding requirement to provide copy of program arrangement, and amended Subsec. (c) by requiring report to committee having cognizance of matters relating to government administration, effective July 1, 2010; P.A. 12-205 amended Subsec. (c) to replace provision re annual report with provision requiring extent of use reporting to be included in report under Sec. 5-204 and add reference to “programs” re use by employees, effective July 1, 2012.



Section 5-248j - Participation in Big Brothers and Big Sisters program.

(a)(1) On and after June 1, 1998, each full-time employee in a permanent position in the state service, who is not represented by a collective bargaining representative, who worked at least one full calendar year, shall be granted one week of additional annual vacation, with pay, based upon such employee's normal work schedule for each calendar year that such employee is a Big Brother or Big Sister in the Big Brothers and Big Sisters program. The first year period shall be measured annually from September, 1998. In no event shall an individual receive more than one week of vacation for the period from September, 1998, through December 31, 1999. (2) On and after January 1, 1999, each full-time employee in a permanent position in the state service, who is not represented by a collective bargaining representative, or who is in a participating collective bargaining unit, who worked at least one full year measured annually from the first full month of participation by such employee in the Big Brothers and Big Sisters program, shall be granted one week of additional annual vacation, with pay, based upon such employee's normal work schedule for each full year that such employee is a Big Brother or Big Sister in the Big Brothers and Big Sisters program. In no event shall an employee receive more than one week of vacation for any one full year of participation in the program. (3) The Big Brothers and Big Sisters program shall provide a list to the state of the employees who are certified as eligible under this program within one month of full acceptance into the program and shall certify to the state the names of the employees who have completed a year of full participation in the program as a Big Brother or Big Sister. If such an employee does not participate for the full year or does not satisfy the expected regular time commitments, no additional vacation time shall be granted. The decision to grant the additional vacation time shall be subject to approval by the Office of Policy and Management and shall not be subject to appeal under section 5-202 or under any collectively bargained agreement. The regulations regarding the utilization of vacation shall govern the utilization of the additional time earned hereunder.

(b) Big Brothers and Big Sisters shall be totally responsible for all elements of their program. No activities performed by state employees with Big Brothers and Big Sisters shall be on state time and such activities shall be outside of the scope of their employment.

(c) Any collective bargaining representative of state employees may agree to have their members participate in the program. Such participation may commence upon execution of an agreement between state of Connecticut, acting through the Office of Labor Relations, and the collective bargaining representative indicating the representative's acceptance of the terms and conditions of this section. No variation of the terms and conditions may be granted without legislative approval pursuant to section 5-278. Such matter is not subject to the grievance and arbitration procedure or interest arbitration.

(P.A. 98-257, S. 1, 2; June Sp. Sess. P.A. 99-1, S. 33, 51; P.A. 00-112, S. 1, 5.)

History: P.A. 98-257 effective June 11, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to delete provision that the year period shall be measured annually from September first of each year and substitute provisions that the first year period shall be measured annually from September 1998, that effective January 1, 1999, the year period shall be measured annually from January first of each year and that in no event shall an individual receive more than one week of vacation for the period from September, 1998, through December 31, 1999, effective July 1, 1999; P.A. 00-112 amended Subsec. (a) to designate existing language as Subdivs. (1) and (3), delete provision re measurement of period from January first of each year, add Subdiv. (2) re participation in program and make technical changes, effective May 26, 2000.



Section 5-249 - Leave for volunteer fire, ambulance, specialized disaster relief and canine search and rescue services.

(a) Any state employee who is an active volunteer firefighter or member of a volunteer ambulance service or company (1) may, with the authorization of such employee’s appointing authority, be permitted to leave work in order to respond to fire calls or ambulance calls during such employee’s regular hours of employment without loss of pay, vacation time, sick leave or earned overtime accumulation, or (2) shall be permitted to respond to such calls prior to reporting for work without such prior authorization and without loss of pay, vacation time, sick leave or earned overtime accumulation, provided in either case, if requested by such employee’s appointing authority, such employee submits a written statement from the chief of the volunteer fire department or the medical director or chief administrator of the volunteer ambulance service or company verifying that such employee responded to a fire or ambulance call and specifying the date, time and duration of such response.

(b) Any state employee who is a certified disaster service volunteer of the American Red Cross may, with the authorization of such employee’s supervisor, be granted a leave not to exceed fifteen working days in each year to participate in specialized disaster relief services for the American Red Cross, upon the request of the American Red Cross, without loss of pay, vacation time, sick leave or earned overtime accumulation.

(c) Any state employee who is an active volunteer firefighter or member of a volunteer ambulance service or company may, with the authorization of such employee’s appointing authority, be allowed to attend training sessions or drills during such employee’s regular hours of employment without loss of pay, overtime accumulation or sick leave.

(d) Any state employee who is an active member of a volunteer canine search and rescue team (1) may, with the authorization of such employee’s supervisor, be permitted to leave work in order to respond to search or rescue calls during such employee’s regular hours of employment without loss of pay, vacation time, sick leave or earned overtime accumulation, or (2) shall be permitted to respond to such calls prior to reporting for work without such prior authorization and without loss of pay, vacation time, sick leave or earned overtime accumulation, provided in either case, if requested by such employee’s supervisor, such employee submits a written statement from the chief of the police or fire department verifying that such employee responded to a search or rescue call and specifying the date, time and duration of such response. As used in this subsection, “volunteer canine search and rescue team” means an individual and a dog (A) appropriately trained and certified to engage in search and rescue operations by a nonprofit canine search and rescue organization that is a member of the National Association of Search and Rescue, or its successor organization, and (B) who jointly engage in such operations at the request of a police or fire department and provide services without compensation.

(e) Any state employee who is an active volunteer firefighter and is injured on or after January 1, 2014, while serving in his or her capacity as a volunteer firefighter, shall be permitted to collect sick leave with pay for such injury pursuant to section 5-247, provided (1) such employee is eligible to receive such sick leave pay pursuant to the provisions of said section, (2) if requested by such employee’s appointing authority, such employee submits a written statement from the chief of the volunteer fire department that such employee was injured during a fire call and specifying the date, time and nature of such injury, and (3) the amount of weekly sick leave pay received for such injury plus any weekly workers’ compensation wage replacement benefits received pursuant to section 7-314a or 7-314b for such injury shall not exceed the weekly workers’ compensation wage replacement benefits such employee would have received had such employee been injured in the course of his or her employment as a state employee. A state employee’s collection of sick leave pursuant to this subsection shall not affect the seniority or accrual of pension benefits of such state employee. The provisions of this subsection shall not be construed to preempt or override the terms of any collective bargaining agreement effective prior to July 1, 2015.

(1967, P.A. 657, S. 57; 1969, P.A. 523; P.A. 89-379, S. 2; P.A. 95-243, S. 4; P.A. 03-249, S. 1; P.A. 04-241, S. 1; P.A. 07-3, S. 1; P.A. 15-128, S. 1.)

History: 1969 act deleted requirements that residency and employment location be in town where employee is volunteer in order for him to have leave to answer calls during work hours; P.A. 89-379 added Subsec. (b) allowing state employees a leave of absence to participate in specialized disaster relief services for the American Red Cross; P.A. 95-243 in Subsec. (a) deleted reference to “fireman” and substituted “firefighter” and added a new Subsec. (c) to allow firefighters to attend training sessions or drills without the loss of pay, overtime accumulation or sick leave; P.A. 03-249 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding “leave work in order to” and making technical changes for the purpose of gender neutrality therein, and adding new Subdiv. (2) authorizing volunteer firefighters and ambulance personnel to respond to emergency calls prior to reporting for work without prior authorization, and made technical changes for the purpose of gender neutrality in Subsecs. (b) and (c); P.A. 04-241 added Subsec. (d) re leave benefits and protections for state employees who are active members of volunteer canine search and rescue teams and defining “volunteer canine search and rescue team”; P.A. 07-3 amended Subsec. (b) by increasing leave period from 14 days to 15 working days; P.A. 15-128 added Subsec. (e) re state employees serving as volunteer firefighters, effective July 1, 2015.



Section 5-250 - Vacations. Personal leave.

(a) Each appointing authority shall grant to each full-time employee in a permanent position in the state service, who has worked at least one full calendar year, an annual vacation with pay of twenty-one consecutive calendar days or its equivalent. Each such employee who has completed twenty years of service shall be entitled to one day for each additional year up to twenty-five years of service, and each such employee with twenty-five or more years of service shall be entitled to not more than twenty days' vacation, subject to regulations issued by the Commissioner of Administrative Services. The Commissioner of Administrative Services may adopt regulations, in accordance with the provisions of chapter 54, concerning the accrual, prorating and granting of vacation leave with pay as required. Computation of such vacation leave may be made on an hourly basis. Hourly computation of vacation leave shall not diminish benefit entitlement.

(b) An appointing authority may permit a full-time permanent employee in the state service to accumulate vacation days with pay up to a maximum of one hundred twenty vacation days, subject to regulations issued by the Commissioner of Administrative Services.

(c) In addition to annual vacation, each appointing authority shall grant to each full-time permanent employee in the state service three days of personal leave of absence with pay in each calendar year. Personal leave of absence shall be for the purpose of conducting private affairs, including observance of religious holidays, and shall not be deducted from vacation or sick leave credits. Personal leave of absence days not taken in a calendar year shall not be accumulated.

(d) Vacation accruals earned by employees in the unclassified service, in accordance with administrative practice or internal departmental policy, which accrual practice or policy was included, by the appointing authority, in the terms of employment on the basis of which such employees were employed prior to July 1, 1972, and which accruals have not been used and which can be verified by written attendance records, remain to the credit of such employees for use as vacation time or for payment as provided in section 5-252, as the case may be.

(e) Notwithstanding the provisions of this section, a general worker employed in a position by the Department of Developmental Services as a self-advocate, not to exceed eleven such general workers, shall be eligible for prorated vacation and personal leave.

(1967, P.A. 657, S. 58; 1969, P.A. 658, S. 17; P.A. 73-462, S. 2, 3; P.A. 74-217, S. 2, 4; P.A. 76-254, S. 9, 11; P.A. 77-614, S. 67, 610; P.A. 79-621, S. 20, 24; P.A. 80-57, S. 2; P.A. 96-168, S. 19, 34; P.A. 12-197, S. 51.)

History: 1969 act substituted “vacation” days for “calendar” days in Subsec. (b) and added Subsec. (d) re vacation accruals of unclassified employees; P.A. 73-462 replaced “regulations ... prior to June 30, 1967” with reference to departmental policy included in terms of employment prior to July 1, 1972; P.A. 74-217 required verification of accruals by written attendance records; P.A. 76-254 included permanent part-time employees in provision for prorating vacation for less than full year's service; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 79-621 changed day basis for accrual to hourly basis provided there is no diminishment of entitlement; P.A. 80-57 amended Subsec. (a) to make computation of vacation leave on hourly basis optional rather than mandatory substituting “may” for “shall” and added day equivalencies accordingly; P.A. 96-168 amended Subsec. (a) to make a technical change deleting the reference to “seven additional hours” and “one hundred forty hours” in specifying the amount of extra time earned after 20 years of service, effective July 1, 1996; P.A. 12-197 added Subsec. (e) re general workers employed by Department of Developmental Services, effective June 15, 2012.

Subsec. (a):

Hourly calculation of vacation leave authorized by section may not operate to reduce the total number of days of vacation leave that an employee has earned and consequently plaintiffs were entitled to the number of days of vacation leave previously earned, despite an increase in the number of hours in their standard work day. 249 C. 693.

Subsec. (c):

“Day” of personal leave represents an entire 24-hour period for which a state employee elects not to work, but, nonetheless, is paid; legislature's use of terms “day” and “holiday” reflects its intent that employees shall be compensated for leave commensurate with their scheduled hours during the calendar day. 267 C. 255.



Section 5-251 - Accrual of sick leave and vacation credits while receiving compensation.

Any state employee receiving compensation benefits in accordance with section 5-142 or 5-143 shall continue to accrue sick leave credits as provided in section 5-247 and vacation credits as provided in section 5-250 for the first twelve months of any such period of compensation in accordance with regulations issued by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 59; P.A. 77-614, S. 67, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 5-252 - Payment for accrued vacation time on leaving state service.

Any state employee leaving state service shall receive a lump sum payment for accrued vacation time as prescribed under rules and regulations to be promulgated by the Commissioner of Administrative Services, which rules and regulations shall be approved by the Secretary of the Office of Policy and Management.

(1967, P.A. 363, S. 7; P.A. 77-614, S. 116, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services and required that regulations be approved by secretary of the office of policy and management.



Section 5-253 - Payment for extra hours of work and accumulated vacation allowance on death.

Upon the death of any state employee, a lump sum payment shall be made (a) for equivalent time off due him for authorized extra hours of work credited to the employee in accordance with existing personnel regulations and (b) for all of the employee's accumulated vacation allowance which shall be an amount equal to the salary which he would have received had he remained in the service until the expiration of such vacation period. Such payment shall be made upon the establishment of a valid claim therefor, in the following order of precedence: First, to the surviving beneficiary or beneficiaries, if any, lawfully designated by the employee under the state employees retirement system; second, if there is no such designated beneficiary, to the estate of the deceased.

(1967, P.A. 657, S. 61; P.A. 74-65, S. 1, 2.)

History: P.A. 74-65 specified that payment be lump sum payment.



Section 5-254 - Holidays.

(a) Each full-time permanent employee in the state service shall be granted time off with pay for any legal holiday. A general worker employed in a position by the Department of Developmental Services as a self-advocate, not to exceed eleven such general workers, shall be granted time off with pay for any legal holiday that falls on a day that the general worker is regularly scheduled to work and provided the pay shall be for the number of hours the general worker would have been scheduled to work. If a legal holiday falls on a Saturday, employees shall be granted equivalent time off on the Friday immediately preceding such Saturday or given another day off in lieu thereof. The Commissioner of Administrative Services may issue regulations governing the granting of holiday time to other employees in the state service, which regulations shall be approved by the Secretary of the Office of Policy and Management.

(b) Any employee in the state service compensated on an hourly or per diem basis shall be entitled to time off with pay commensurate with any time granted by order of the Governor to salaried employees with pay.

(c) No state employee whose duties are not directly concerned with the business of the General Assembly shall be required to work any legal holiday solely by reason of the convening of the General Assembly on such day.

(1967, P.A. 657, S. 60; P.A. 77-614, S. 117, 610; P.A. 12-197, S. 52.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services and required that regulations be approved by secretary of the office of policy and management; P.A. 12-197 amended Subsec. (a) by adding provision re general workers employed by Department of Developmental Services, effective June 15, 2012.

See Sec. 1-4 re designated legal holidays.

Subsec. (a):

Legislature's use of terms “day” and “holiday” reflects its intent that employees shall be compensated for leave commensurate with their scheduled hours during the calendar day. 267 C. 255.



Section 5-255 - Reinstatement of state employees after service in armed forces. Term of employment to include military service.

(a) Any employee who leaves or had left the state service for the purpose of entering the armed forces of the United States shall be reinstated in such employee's former position and duties, provided, not later than ninety days after such employee has received a certificate of satisfactory service from the armed forces, such employee applies or has applied for return to the state service. The terms of employment in the service of the state shall be construed to include, in the case of such employee, the period of such employee's leave from state service. The appointing authority of any state agency in which such employee is reinstated shall certify in writing to the Commissioner of Administrative Services that such employee is able and qualified to perform the work required and that there is work available for him or her. In considering the factor of availability of work, the state shall replace by the returning employee any employee, junior in service, who was employed for the purpose of filling the position vacated by such returning employee. This section shall not apply to any state employee who because of voluntary reenlistment has been absent from such state service for a period of more than three years in addition to war service or compulsory service and the ninety-day period provided for in this subsection.

(b) The term of employment in the service of the state shall be construed to include, in the case of a veteran, the term of war service of such veteran, and all records of the state which show the length of service in the employment of the state of any such veteran shall be maintained so as to show the length of such war service and the total of such employment service and war service.

(c) In no event shall the protections and benefits afforded under this section be less than those required under any applicable provision of federal law, including the Uniformed Services Employment and Reemployment Rights Act, 38 USC Sections 4301 to 4333, inclusive.

(1967, P.A. 657, S. 62; 1969, P.A. 658, S. 18; P.A. 73-675, S. 3, 44; P.A. 75-568, S. 4, 45; P.A. 77-614, S. 66, 610; P.A. 83-316, S. 1, 2; P.A. 13-247, S. 371.)

History: 1969 act amended Subsec. (c) to include leave for armed forces service as employment in state service; P.A. 73-675 replaced highway fund with transportation fund in Subsec. (b), effective July 1, 1974; P.A. 75-568 deleted reference in Subsec. (b) to payment from general or transportation fund, reflecting merger of the two; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 83-316 deleted former Subsecs. (a) and (b) which stated that in time of war, any permanent employee or person continuously employed by the state for not less than a year, who is employed by the state at the time of entry for more than 60 days into the U.S. armed forces or active state military or naval service, shall be paid $100 by the state after such 60 days, and which directed the comptroller to draw his order on the treasurer in payment of such amount, relettering remaining Subsecs. Accordingly; P.A. 13-247 added Subsec. (c) re protections and benefits not to be less than those required under federal law and made technical changes, effective July 1, 2013.



Section 5-256 - Service to counties, agricultural extension offices, state college bookstores, Hartford Bridge Authority and municipal courts included in term of state service.

(a) The term of employment in state service shall be construed to include, in the case of a county employee taken into state service pursuant to the express provisions of the general statutes, or in the case of a former county employee who subsequently was appointed to a position in the state service, or in the case of a former clerical employee in a county agricultural extension office when such service was sponsored by the county farm bureau or county agricultural extension council who subsequently was appointed in the state service, or in the case of a former employee of a bookstore at a state college or other state institution of higher education, the operation and management of which has been assumed by the state, and who subsequently was appointed to a position in the state service, the term of his county service or extension office service or state college bookstore service or bookstore service at any other state institution of higher education on an equivalent basis, upon receipt of data satisfactory to the Commissioner of Administrative Services showing the time such employee worked for such county or extension office or state college bookstore service or bookstore service at any other state institution of higher education. All records of the state which show the length of service in the employment of the state of any such former county or extension office or state college bookstore or bookstore of any other state institution of higher education employee shall be maintained to show the length of such county or extension office or state college bookstore service or bookstore service at any other state institution of higher education and the total of state service and county or extension office or state college bookstore service or bookstore service at any other state institution of higher education.

(b) The term of employment in state service shall be construed to include, in the case of a Hartford Bridge Authority employee taken into state service pursuant to the express provisions of the general statutes, the term of his service with the Hartford Bridge Authority on an equivalent basis, upon receipt of data satisfactory to the Commissioner of Administrative Services showing the time such employee worked for such bridge authority. All records of the state which show the length of service in the employment of the state of any such former bridge authority employee shall be maintained to show the length of such bridge authority service and the total of state service and bridge authority service.

(c) The term of employment in state service shall be construed to include, in the case of an employee or part-time or intermittent employee of a state, municipal, city, police, justice or traffic court taken into state service in the Circuit Court, the term of his service with such state, municipal, city, police, justice or traffic court on an equivalent basis, upon receipt of data satisfactory to the Commissioner of Administrative Services showing the time such employee worked for such state, municipal, city, police, justice or traffic court. All records of the state which show the length of service in the employment of the state of any such former state, municipal, city, police, justice or traffic court employee shall be maintained to show the length of such former service and the total of state service and state, municipal, city, police, justice or traffic court service.

(1967, P.A. 657, S. 63; 1969, P.A. 437, S. 1; 658, S. 19; P.A. 73-613; P.A. 77-614, S. 66, 610.)

History: 1969 acts added Subsec. (c) re state, municipal, city, police, justice and traffic court employees' credit for service and amended Subsec. (a) to include former county extension service employees and former county employees not necessarily taken into state service by express provisions of statute; P.A. 73-613 amended Subsec. (a) to include various college bookstore employees entering state service by virtue of state's assuming store management; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services.



Section 5-257 - Group life insurance.

(a)(1) The Comptroller, with the approval of the Attorney General and the Insurance Commissioner, may revise the group insurance plan for employees of the state by amendment of any existing group life insurance policy or policies or by procuring from one or more life insurance companies authorized to do business in Connecticut a policy or policies of group life insurance covering employees of the state. Each employee in active state service shall be eligible for insurance under this section, provided the employee has completed more than six months' continuous state service, and each member of the General Assembly shall be eligible for insurance under this section six months after taking office. On and after July 1, 2005, no employee or member shall be eligible for a group life insurance policy under this section as both a retiree and an active employee or member, except that an employee, member or retiree may maintain any policy issued under this section, in such manner as may be provided in the policy, if the policy was in effect on June 30, 2005.

(2) Any such group policy may provide that each employee or member of the General Assembly eligible for insurance under the policy shall become insured on the date the employee or member becomes eligible unless the employee or member declines the insurance in such manner as may be provided in the policy.

(b) The amount of life insurance for any employee or member of the General Assembly insured under this section shall be based on the employee's or member's yearly gross compensation rate in accordance with the following schedule:

SCHEDULE OF GROUP LIFE INSURANCE

CLASS

Yearly Gross
Compensation

Base Amount
Of Life
Insurance

1

Less than

$ 4,500

$ 8,000

2

$ 4,500 but less than

$ 5,500

$ 9,000

3

$ 5,500 but less than

$ 6,500

$10,000

4

$ 6,500 but less than

$ 7,500

$11,000

5

$ 7,500 but less than

$ 8,500

$12,000

6

$ 8,500 but less than

$ 9,500

$13,000

7

$ 9,500 but less than

$10,500

$14,000

8

$10,500 but less than

$11,500

$15,000

9

$11,500 but less than

$12,500

$16,000

10

$12,500 but less than

$13,500

$17,000

11

$13,500 but less than

$14,500

$18,000

12

$14,500 but less than

$15,500

$19,000

13

$15,500 but less than

$16,500

$20,000

14

$16,500 but less than

$17,500

$21,000

15

$17,500 but less than

$18,500

$22,000

16

$18,500 but less than

$19,500

$23,000

17

$19,500 but less than

$20,500

$24,000

18

$20,500 but less than

$21,500

$25,000

19

$21,500 but less than

$22,500

$26,000

20

$22,500 but less than

$23,500

$27,000

21

$23,500 but less than

$24,500

$28,000

22

$24,500 but less than

$25,500

$29,000

23

$25,500 but less than

$26,500

$30,000

24

$26,500 but less than

$27,500

$31,000

25

$27,500 but less than

$28,500

$32,000

26

$28,500 but less than

$29,500

$33,000

27

$29,500 but less than

$30,500

$34,000

28

$30,500 but less than

$31,500

$35,000

29

$31,500 but less than

$32,500

$36,000

30

$32,500 but less than

$33,500

$37,000

31

$33,500 and over

$38,000

Notwithstanding the preceding schedule, the life insurance amounts for any employee who is not included in any prevailing bargaining unit contract and whose yearly gross compensation rate is $33,500 or more shall be based on the following schedule:

SCHEDULE OF GROUP LIFE INSURANCE

CLASS

Yearly Gross
Compensation

Base Amount
Of Life
Insurance

31

$33,500 but less than

$34,500

$38,000

32

$34,500 but less than

$35,500

$39,000

33

$35,500 but less than

$36,500

$40,000

34

$36,500 but less than

$37,500

$41,000

35

$37,500 but less than

$38,500

$42,000

36

$38,500 but less than

$39,500

$43,000

37

$39,500 but less than

$40,500

$44,000

38

$40,500 but less than

$41,500

$45,000

39

$41,500 but less than

$42,500

$46,000

40

$42,500 but less than

$43,500

$47,000

41

$43,500 but less than

$44,500

$48,000

42

$44,500 but less than

$45,500

$49,000

43

$45,500 but less than

$46,500

$50,000

44

$46,500 but less than

$47,500

$51,000

45

$47,500 but less than

$48,500

$52,000

46

$48,500 but less than

$49,500

$53,000

47

$49,500 but less than

$50,500

$54,000

48

$50,500 but less than

$51,500

$55,000

49

$51,500 but less than

$52,500

$56,000

50

$52,500 but less than

$53,500

$57,000

51

$53,500 but less than

$54,500

$58,000

52

$54,500 but less than

$55,500

$59,000

53

$55,500 but less than

$56,500

$60,000

54

$56,500 but less than

$57,500

$61,000

55

$57,500 but less than

$58,500

$62,000

56

$58,500 but less than

$59,500

$63,000

57

$59,500 but less than

$60,500

$64,000

58

$60,500 but less than

$61,500

$65,000

59

$61,500 but less than

$62,500

$66,000

60

$62,500 but less than

$63,500

$67,000

61

$63,500 but less than

$64,500

$68,000

62

$64,500 but less than

$65,500

$69,000

63

$65,500 but less than

$66,500

$70,000

64

$66,500 but less than

$67,500

$71,000

65

$67,500 but less than

$68,500

$72,000

66

$68,500 but less than

$69,500

$73,000

67

$69,500 but less than

$70,500

$74,000

68

$70,500 but less than

$71,500

$75,000

69

$71,500 but less than

$72,500

$76,000

70

$72,500 but less than

$73,500

$77,000

71

$73,500 but less than

$74,500

$78,000

72

$74,500 but less than

$75,500

$79,000

73

$75,500 but less than

$76,500

$80,000

74

$76,500 but less than

$77,500

$81,000

75

$77,500 but less than

$78,500

$82,000

76

$78,500 but less than

$79,500

$83,000

77

$79,500 but less than

$80,500

$84,000

78

$80,500 and over

$85,000

Any increase in the amount of life insurance arising from an increase in compensation shall take effect on the first day of April or the first day of October, whichever date first occurs following the day preceding the date on which the increase in compensation shall become effective, except that increases of life insurance arising from retroactive salary increases shall take effect on the first day of April or October subsequent to the approval date of such increases, but no reduction in the amount of life insurance shall be required on account of a reduction in compensation. For the purposes of this section, yearly gross compensation shall consist only of payments to an employee on the basis of allocation of his position to the compensation schedule and shall not include overtime payments, longevity payments pursuant to section 5-213, lump-sum payments for outstandingly meritorious service or one-time bonus payments pursuant to subsection (d) of section 5-210. In the case of hourly workers, yearly gross compensation shall be computed on the basis of scheduled required work hours. In the case of members of the General Assembly yearly gross compensation shall be the compensation established in section 2-8.

(c) Each employee and each member of the General Assembly insured under subsection (b) of this section shall contribute to the cost of the life insurance a sum equal to twenty cents biweekly for each thousand dollars of life insurance. The State Comptroller shall deduct such amount from the employees' or members' pay and shall pay the premiums on such policy or policies. Any dividends or other refunds or rate credits shall inure to the benefit of the state and shall be applied to the cost of such insurance.

(d) The insurance of any employee insured under this section shall cease on termination of employment, and of any member of the General Assembly at the end of such member's term of office, subject to any conversion privilege provided in the group life insurance policy or policies. Notwithstanding any provision of this section, the amounts of life insurance of insured employees retired in accordance with any retirement plan for state employees shall be as follows: The amount of life insurance of an insured employee retired before, on or after July 1, 1998, with twenty-five or more years of state service, as defined in section 5-196, or a member of the General Assembly who is retired on or after July 1, 1988, with twenty-five or more years of service, shall be one-half of the amount of life insurance for which the employee was insured immediately before retirement, provided in no case shall the amount be less than ten thousand dollars, those with less than twenty-five years of service shall receive the proportionate amount that such years of service is to twenty-five years rounded off to the nearest hundred dollars of coverage, except that the amount of life insurance of an insured employee who is retired on or after July 1, 1982, under the provisions of section 5-173 shall be one-half of the amount of life insurance for which the employee was insured immediately before retirement, regardless of the number of years of service by such employee. In no case shall a retired employee be required to contribute to the cost of any such reduced insurance. For the purposes of this section, no employee shall be deemed to be retired as long as such employee's employment continues under subsections (b) and (e) of section 5-164.

(e) In addition to any life insurance coverage available pursuant to subsection (b) of this section, optional group life insurance coverage up to a maximum of fifty thousand dollars may be purchased by any employee who is not included in any prevailing bargaining unit contract and whose yearly gross compensation is at least forty-five thousand five hundred dollars. The actual cost of such optional coverage shall be fully borne by the employee. The State Comptroller shall deduct the necessary amount from the employees' pay and shall pay the premiums on such policy or policies. Any dividends or other refunds or rate credits shall inure to the benefit of the state and shall be applied to the cost of such insurance. Such optional coverage shall not be included when calculating the amount of reduced life insurance coverage due retired employees pursuant to subsection (d) of this section.

(f) Commencing November 1, 1989, as used in this section, “employee” includes an elected official in the executive branch.

(1967, P.A. 657, S. 64; 1969, P.A. 560, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-103, S. 2, 3; P.A. 79-621, S. 21, 24; P.A. 80-482, S. 7, 348; P.A. 81-457, S. 9; 81-472, S. 110, 159; June Sp. Sess. P.A. 83-27, S. 1; P.A. 85-510, S. 8, 35; P.A. 87-403, S. 1, 2; P.A. 88-349, S. 3, 5; P.A. 96-168, S. 25, 34; P.A. 98-106, S. 1, 2; May Sp. Sess. P.A. 04-2, S. 7; P.A. 05-63, S. 1; P.A. 06-196, S. 35; P.A. 13-247, S. 337.)

History: 1969 act amended table in Subsec. (b) by raising base amount of life insurance in each class by $2,000 starting at $8,000, changing class 20 to read “$22,500 but less than” rather than “$22,500 and over” and adding all data for classes 21 to 31, inclusive; P.A. 77-614 made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 78-103 replaced “section 5-154” with “subsection (x) of section 5-196” in Subsec. (d); P.A. 79-621 changed requirement regarding date for increase in life insurance from first days of January or July to first days of April or October in Subsec. (b); P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 81-457 amended Subsec. (b) to require that gross compensation shall not include lump sum payments made under Sec. 5-210(d); P.A. 81-472 made technical changes; June Sp. Sess. P.A. 83-27 amended Subsec. (b) to establish a separate schedule of life insurance amounts for any state employee who is not included in any prevailing bargaining unit contract and who earns at least $33,500, to provide that life insurance amounts shall not be increased because of retroactive salary increases until the first day of April or October following approval of the increase; P.A. 85-510 amended Subsec. (d) by adding provision that the amount of life insurance of an insured employee who is retired on or after July 1, 1982, under the provisions of Sec. 5-173 shall be one-half of the amount of insurance for which the employee was insured immediately before retirement, regardless of the employee's number of years of service; P.A. 87-403 amended Subsec. (b) to increase the life insurance maximum to $85,000 for certain employees not in collective bargaining, and added Subsec. (e) which established a supplemental life insurance plan for employees not in collective bargaining who earn at least $45,500 per year; P.A. 88-349 expanded eligibility for insurance under section to include each member of the general assembly, six months after taking office; P.A. 96-168 amended Subsec. (d) changing reference to “subsection (x)” to “subdivision (25)”, effective July 1, 1996; P.A. 98-106 amended Subsec. (d) to increase the life insurance minimum to $10,000 for certain employees retired before, on or after July 1, 1998, effective July 1, 1998; May Sp. Sess. P.A. 04-2 added Subsec. (f) defining “employee”, for purposes of section, to include an elected official in the executive branch, effective May 12, 2004; P.A. 05-63 amended Subsec. (a) to make technical changes, insert Subdiv. designators (1) and (2), and add provision in Subdiv. (1) that no employee or member shall be eligible for a policy as both a retiree and an active employee or member, but may maintain existing policies, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006; P.A. 13-247 made a technical change in Subsec. (d), effective July 1, 2013.

Cited. 213 C. 54.



Section 5-257a - Continuation of group life insurance for certain teachers at E. O. Smith School.

Notwithstanding the provisions of any general statute, charter or special act to the contrary, service by teachers who were employed by The University of Connecticut to teach at the E. O. Smith School on the date of the conveyance of the E. O. Smith School pursuant to section 2 of special act 84-42 and who are subsequently employed to teach at the E. O. Smith School on or before September 1, 1987, by the board of education for a regional school district consisting of the towns of Mansfield and Ashford shall be deemed to be state service for purposes of section 5-257. Eligibility for benefits pursuant to this section shall be treated in accordance with the provisions of said section 5-257. The state contribution for such benefits for such teachers shall continue in accordance with the provisions of said section 5-257.

(P.A. 87-484, S. 8, 10.)



Section 5-258 - Group Insurance Commission.

Section 5-258 is repealed.

(1967, P.A. 657, S. 65; P.A. 73-677, S. 9; P.A. 75-519, S. 6, 12; P.A. 77-614, S. 19, 66, 163, 610; P.A. 80-482, S. 8, 348; P.A. 92-254, S. 5, 6.)



Section 5-259 - Hospitalization and medical and surgical insurance plan. Eligibility. Coverage for other groups under plan. Municipal Employee Health Insurance Plan. Prescription drug purchasing by nonstate public employers.

(a) The Comptroller, with the approval of the Attorney General and of the Insurance Commissioner, shall arrange and procure a group hospitalization and medical and surgical insurance plan or plans for (1) state employees, (2) members of the General Assembly who elect coverage under such plan or plans, (3) participants in an alternate retirement program who meet the service requirements of section 5-162 or subsection (a) of section 5-166, (4) anyone receiving benefits under section 5-144 or from any state-sponsored retirement system, except the teachers’ retirement system and the municipal employees retirement system, (5) judges of probate and Probate Court employees, (6) the surviving spouse, and any dependent children of a state police officer, a member of an organized local police department, a firefighter or a constable who performs criminal law enforcement duties who dies before, on or after June 26, 2003, as the result of injuries received while acting within the scope of such officer’s or firefighter’s or constable’s employment and not as the result of illness or natural causes, and whose surviving spouse and dependent children are not otherwise eligible for a group hospitalization and medical and surgical insurance plan. Coverage for a dependent child pursuant to this subdivision shall terminate no earlier than the policy anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six, (7) employees of the Capital Region Development Authority established by section 32-601, and (8) the surviving spouse and dependent children of any employee of a municipality who dies on or after October 1, 2000, as the result of injuries received while acting within the scope of such employee’s employment and not as the result of illness or natural causes, and whose surviving spouse and dependent children are not otherwise eligible for a group hospitalization and medical and surgical insurance plan. For purposes of this subdivision, “employee” means any regular employee or elective officer receiving pay from a municipality, “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, flood commission or authority established by special act or regional council of governments. For purposes of subdivision (6) of this subsection, “firefighter” means any person who is regularly employed and paid by any municipality for the purpose of performing firefighting duties for a municipality on average of not less than thirty-five hours per week. The minimum benefits to be provided by such plan or plans shall be substantially equal in value to the benefits that each such employee or member of the General Assembly could secure in such plan or plans on an individual basis on the preceding first day of July. The state shall pay for each such employee and each member of the General Assembly covered by such plan or plans the portion of the premium charged for such member’s or employee’s individual coverage and seventy per cent of the additional cost of the form of coverage and such amount shall be credited to the total premiums owed by such employee or member of the General Assembly for the form of such member’s or employee’s coverage under such plan or plans. On and after January 1, 1989, the state shall pay for anyone receiving benefits from any such state-sponsored retirement system one hundred per cent of the portion of the premium charged for such member’s or employee’s individual coverage and one hundred per cent of any additional cost for the form of coverage. The balance of any premiums payable by an individual employee or by a member of the General Assembly for the form of coverage shall be deducted from the payroll by the State Comptroller. The total premiums payable shall be remitted by the Comptroller to the insurance company or companies or nonprofit organization or organizations providing the coverage. The amount of the state’s contribution per employee for a health maintenance organization option shall be equal, in terms of dollars and cents, to the largest amount of the contribution per employee paid for any other option that is available to all eligible state employees included in the health benefits plan, but shall not be required to exceed the amount of the health maintenance organization premium.

(b) The insurance coverage procured under subsection (a) of this section for active state employees, employees of the Connecticut Institute for Municipal Studies, anyone receiving benefits from any such state-sponsored retirement system and members of the General Assembly, who are over sixty-five years of age, may be modified to reflect benefits available to such employees or members pursuant to Social Security and medical benefits programs administered by the federal government, provided any payments required to secure such benefits administered by the federal government shall be paid by the Comptroller either directly to the employee or members or to the agency of the federal government authorized to collect such payments.

(c) On October 1, 1972, the Comptroller shall continue to afford payroll deduction services for employees participating in existing authorized plans covering state employees until such time as the employee elects in writing to be covered by the plan authorized by subsection (a) of this section.

(d) Notwithstanding the provisions of subsection (a) of this section, the state shall pay for a member of any such state-sponsored retirement system, or a participant in an alternate retirement program who meets the service requirements of section 5-162 or subsection (a) of section 5-166, and who begins receiving benefits from such system or program on or after November 1, 1989, eighty per cent of the portion of the premium charged for his individual coverage and eighty per cent of any additional cost for his form of coverage. Upon the death of any such member, any surviving spouse of such member who begins receiving benefits from such system shall be eligible for coverage under this section and the state shall pay for any such spouse eighty per cent of the portion of the premium charged for his individual coverage and eighty per cent of any additional cost for his form of coverage.

(e) Notwithstanding the provisions of subsection (a) of this section, (1) vending stand operators eligible for membership in the state employees’ retirement system pursuant to section 5-175a shall be eligible for coverage under the group hospitalization and medical and surgical insurance plans procured under this section, provided the cost for such operators’ insurance coverage shall be paid by the Department of Rehabilitation Services from vending machine income pursuant to section 10-303, and (2) blind persons employed in workshops, established pursuant to section 10-298a, on December 31, 2002, shall be eligible for coverage under the group hospitalization and medical and surgical insurance plans procured under this section, provided the cost for such persons’ insurance coverage shall be paid by the Department of Rehabilitation Services.

(f) The Comptroller, with the approval of the Attorney General and of the Insurance Commissioner, shall arrange and procure a group hospitalization and medical and surgical insurance plan or plans for any person who adopts a child from the state foster care system, any person who has been a foster parent for the Department of Children and Families for six months or more, and any dependent of such adoptive parent or foster parent who elects coverage under such plan or plans. The Comptroller may also arrange for inclusion of such person and any such dependent in an existing group hospitalization and medical and surgical insurance plan offered by the state. Any adoptive parent or foster parent and any dependent who elects coverage shall pay one hundred per cent of the premium charged for such coverage directly to the insurer, provided such adoptive parent or foster parent and all such dependents shall be included in such group hospitalization and medical and surgical insurance plan. A person and his dependents electing coverage pursuant to this subsection shall be eligible for such coverage until no longer an adoptive parent or a foster parent. An adoptive parent shall be eligible for such coverage until the coverage anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six. As used in this section “dependent” means a spouse or natural or adopted child if such child is wholly or partially dependent for support upon the adoptive parent or foster parent.

(g) Notwithstanding the provisions of subsection (a) of this section, the Probate Court Administration Fund established in accordance with section 45a-82, shall pay for each probate judge and each probate court employee not more than one hundred per cent of the portion of the premium charged for the judge’s or employee’s individual coverage and not more than fifty per cent of any additional cost for the judge’s or employee’s form of coverage. The remainder of the premium for such coverage shall be paid by the probate judge or probate court employee to the State Treasurer. Payment shall be credited by the State Treasurer to the fund established by section 45a-82. The total premiums payable shall be remitted by the Probate Court Administrator directly to the insurance company or companies or nonprofit organization or organizations providing the coverage. The Probate Court Administrator shall issue regulations governing group hospitalization and medical and surgical insurance pursuant to subsection (b) of section 45a-77.

(h) For the purpose of subsection (g) of this section, “probate judge” or “judge” means a duly elected probate judge who works in such judge’s capacity as a probate judge at least twenty hours per week, on average, on a quarterly basis and certifies to that fact on forms provided by and filed with the Probate Court Administrator, on or before the fifteenth day of April, July, October and January, for the preceding calendar quarter; and “probate court employee” or “employee” means a person employed by a probate court for at least twenty hours per week.

(i) The Comptroller may provide for coverage of employees of municipalities, nonprofit corporations, community action agencies and small employers and individuals eligible for a health coverage tax credit, retired members or members of an association for personal care assistants under the plan or plans procured under subsection (a) of this section, provided: (1) Participation by each municipality, nonprofit corporation, community action agency, small employer, eligible individual, retired member or association for personal care assistants shall be on a voluntary basis; (2) where an employee organization represents employees of a municipality, nonprofit corporation, community action agency or small employer, participation in a plan or plans to be procured under subsection (a) of this section shall be by mutual agreement of the municipality, nonprofit corporation, community action agency or small employer and the employee organization only and neither party may submit the issue of participation to binding arbitration except by mutual agreement if such binding arbitration is available; (3) no group of employees shall be refused entry into the plan by reason of past or future health care costs or claim experience; (4) rates paid by the state for its employees under subsection (a) of this section are not adversely affected by this subsection; (5) administrative costs to the plan or plans provided under this subsection shall not be paid by the state; (6) participation in the plan or plans in an amount determined by the state shall be for the duration of the period of the plan or plans, or for such other period as mutually agreed by the municipality, nonprofit corporation, community action agency, small employer, retired member or association for personal care assistants and the Comptroller; and (7) nothing in this section or section 12-202a, 38a-551 or 38a-556 shall be construed as requiring a participating insurer or health care center to issue individual policies to individuals eligible for a health coverage tax credit. The coverage provided under this section may be referred to as the “Municipal Employee Health Insurance Plan”. The Comptroller may arrange and procure for the employees and eligible individuals under this subsection health benefit plans that vary from the plan or plans procured under subsection (a) of this section. Notwithstanding any provision of part V of chapter 700c, the coverage provided under this subsection may be offered on either a fully underwritten or risk-pooled basis at the discretion of the Comptroller. For the purposes of this subsection, (A) “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, regional emergency telecommunications center, tourism district established under section 32-302, flood commission or authority established by special act, regional council of governments, transit district formed under chapter 103a, or the Children’s Center established by number 571 of the public acts of 1969; (B) “nonprofit corporation” means (i) a nonprofit corporation organized under 26 USC 501 that has a contract with the state or receives a portion of its funding from a municipality, the state or the federal government, or (ii) an organization that is tax exempt pursuant to 26 USC 501(c)(5); (C) “community action agency” means a community action agency, as defined in section 17b-885; (D) “small employer” means a small employer, as defined in section 38a-564; (E) “eligible individuals” or “individuals eligible for a health coverage tax credit” means individuals who are eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in accordance with the Pension Benefit Guaranty Corporation; (F) “association for personal care assistants” means an organization composed of personal care attendants who are employed by recipients of service (i) under the home-care program for the elderly under section 17b-342, (ii) under the personal care assistance program under section 17b-605a, (iii) in an independent living center pursuant to sections 17b-613 to 17b-615, inclusive, or (iv) under the program for individuals with acquired brain injury as described in section 17b-260a; and (G) “retired members” means individuals eligible for a retirement benefit from the Connecticut municipal employees’ retirement system.

(j) (1) Notwithstanding any provision of law to the contrary, the existing rights and obligations of state employee organizations and the state employer under current law and contract shall not be impaired by the provisions of this section. (2) Other conditions of entry for any group into the plan or plans procured under subsection (a) of this section shall be determined by the Comptroller upon the recommendation of a coalition committee established pursuant to subsection (f) of section 5-278, except for such conditions referenced in subsection (g) of this section. (3) Additional determinations by the Comptroller on (A) issues generated by any group’s actual or contemplated participation in the plan or plans, (B) modifications to the terms and conditions of any group’s continued participation, (C) related matters shall be made upon the recommendation of such committee. (4) Notwithstanding any provision of law to the contrary, a municipal employer and an employee organization may upon mutual agreement reopen a collective bargaining agreement for the exclusive purpose of negotiating on the participation by such municipal employer or employee organization in the plan or plans offered under the provisions of this section.

(k) The Comptroller shall submit annually to the General Assembly a review of the coverage of employees of municipalities, nonprofit corporations, community action agencies, small employers under subsection (i) of this section and eligible individuals under subsection (i) of this section beginning February 1, 2004.

(l) (1) Effective July 1, 1996, any deputies or special deputies appointed pursuant to section 6-37 of the general statutes, revision of 1958, revised to 1999, or section 6-43, shall be allowed to participate in the plan or plans procured by the Comptroller pursuant to subsection (a) of this section. Such participation shall be voluntary and the participant shall pay the full cost of the coverage under such plan.

(2) Effective December 1, 2000, any state marshal shall be allowed to participate in the plan or plans procured by the Comptroller pursuant to subsection (a) of this section. Such participation shall be voluntary and the participant shall pay the full cost of the coverage under such plan.

(3) Effective December 1, 2000, any judicial marshal shall be allowed to participate in the plan or plans procured by the Comptroller pursuant to subsection (a) of this section. Such participation shall be voluntary and the participant shall pay the full cost of the coverage under such plan unless and until the judicial marshals participate in the plan or plans procured by the Comptroller under this section through collective bargaining negotiations pursuant to subsection (f) of section 5-278.

(m) (1) Notwithstanding any provision of the general statutes, the Comptroller shall begin procedures to convert the group hospitalization and medical and surgical insurance plans set forth in subsection (a) of this section, including any prescription drug plan offered in connection with or in addition to such insurance plans, to self-insured plans, except that any dental plan offered in connection with or in addition to such self-insured plans may be fully insured.

(2) The Comptroller may enter into contracts with third-party administrators to provide administrative services only for the self-insured plans set forth in subdivision (1) of this subsection. Any such third-party administrator shall be required under such contract to charge such third-party administrator’s lowest available rate for such services.

(3) (A) (i) The Comptroller shall offer nonstate public employers the option to purchase prescription drugs for their employees, employees’ dependents and retirees under the purchasing authority of the state pursuant to section 1 of public act 09-206*, subject to the provisions of subparagraph (E) of this subdivision.

(ii) For purposes of this subdivision, “nonstate public employer” means (I) a municipality or other political subdivision of the state, including a board of education, quasi-public agency or public library, as defined in section 11-24a, or (II) the Teachers’ Retirement Board.

(B) The Comptroller shall establish procedures to determine (i) the eligibility requirements for, (ii) the enrollment procedures for, (iii) the duration of, (iv) requirements regarding payment for, and (v) the procedures for withdrawal from and termination of, the purchasing of prescription drugs for nonstate public employers under subparagraph (A) of this subdivision.

(C) The Comptroller may offer to nonstate public employers that choose to purchase prescription drugs pursuant to subparagraph (A) of this subdivision the option to purchase stop loss coverage from an insurer at a rate negotiated by the Comptroller.

(D) Two or more nonstate public employers may join together for the purpose of purchasing prescription drugs for their employees, employees’ dependents and retirees. Such arrangement shall not constitute a multiple employer welfare arrangement, as defined in Section 3 of the Employee Retirement Income Security Act of 1974, as amended from time to time.

(E) (i) The Comptroller shall offer nonstate public employers the option to purchase prescription drugs through the plan set forth in the State Employees’ Bargaining Agent Coalition’s collective bargaining agreement with the state only if the Health Care Cost Containment Committee, established in accordance with the ratified agreement between the state and said coalition pursuant to subsection (f) of section 5-278, has indicated in writing to the Comptroller that allowing such nonstate public employers such option is consistent with said coalition’s collective bargaining agreement.

(ii) Such writing shall not be required if the Comptroller establishes a separate prescription drugs purchasing plan for nonstate public employers.

(iii) Nonstate public employers that purchase prescription drugs pursuant to this subdivision shall pay the full cost of their own claims and prescription drugs.

(1967, P.A. 657, S. 66; 1969, P.A. 641, S. 1; 805, S. 1, 2; 1972, P.A. 161, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-163, S. 1, 2; 78-228, S. 4, 8; P.A. 79-555, S. 1, 3; P.A. 82-388, S. 2; P.A. 83-437; 83-533, S. 41, 54; P.A. 84-544, S. 5, 8; P.A. 85-510, S. 16, 35; P.A. 86-366, S. 1; P.A. 87-370, S. 1, 2; P.A. 88-164, S. 1, 2; P.A. 89-323, S. 2, 4; P.A. 90-109; 90-308, S. 6, 15; P.A. 91-66; P.A. 93-91, S. 1, 2; P.A. 93-429, S. 6, 7.; P.A. 94-216, S. 3, 4; P.A. 96-110, S. 1, 4; 96-234, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 137, 165; P.A. 98-263, S. 10, 21; June Sp. Sess. P.A. 98-1, S. 2, 121; P.A. 99-124, S. 2–4; 99-240, S. 25; 99-241, S. 52, 66; P.A. 00-99, S. 133, 154; 00-112, S. 2, 5; 00-187, S. 71, 75; 00-197; P.A. 01-30, S. 1, 4; 01-195, S. 6, 181; P.A. 02-140, S. 7; P.A. 03-149, S. 1; 03-181, S. 1; 03-254, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 31; June 30 Sp. Sess. P.A. 03-6, S. 63, 64; P.A. 04-53, S. 1; P.A. 05-6, S. 1; 05-238, S. 1; 05-256, S. 1; P.A. 07-73, S. 2(a); 07-184, S. 18; P.A. 08-7, S. 9; P.A. 09-114, S. 7; Sept. Sp. Sess. P.A. 09-7, S. 18; P.A. 10-32, S. 155; 10-34, S. 4, 5; 10-131, S. 1; P.A. 11-44, S. 32; 11-58, S. 39, 40; P.A. 12-147, S. 6; 12-197, S. 49; June 12 Sp. Sess. P.A. 12-1, S. 35; P.A. 13-40, S. 13; 13-247, S. 265, 266; P.A. 15-247, S. 25.)

*Note: Section 1 of public act 09-206 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1969 acts added to payment by state for each employee “one-half of the additional cost of his form of coverage”, previously employee paid total cost of additional coverage and provided for group of employees to seek alternate coverage similarly paid by state in Subsecs. (a) and (c); 1972 act repealed amendments enacted by 1969 act and all of Subsec. (c), leaving state as sole agent for its employees’ insurance; P.A. 77-614 made insurance department a division within the department of business regulation with insurance commissioner as its head, effective January 1, 1979; P.A. 78-163 allowed general assembly members to elect coverage under state plan with payment made by member to comptroller; P.A. 78-228 allowed retired state employees to elect coverage with 10% paid by state and payment as a whole by deduction from benefits check; P.A. 79-555 included in provisions for retirees anyone receiving benefits and included assembly members under provisions for state employees; P.A. 82-388 amended Subsec. (a) to provide that the dollar amount paid by the state for an employee’s health maintenance organization option shall equal the largest amount paid per employee for any other health insurance option which is available to all state employees, provided such amount does not exceed the health maintenance organization premium; P.A. 83-437 amended Subsecs. (a) and (b) to replace references to “state employees retirement system” with “any state-sponsored retirement system, except the municipal employees retirement system, the general assembly pension system and the probate judges and employees retirement system”; P.A. 83-533 changed state’s payment from 50% to 70% of cost of additional coverage for employees and from 10% to 30% of cost of coverage for retirees; P.A. 84-544 amended Subsec. (a) to include certain participants in an alternate retirement program and to exclude persons receiving benefits from the teachers’ retirement system; P.A. 85-510 amended Subsec. (a) to increase the state payment for premiums for anyone receiving benefits from state-sponsored retirement systems from 30% to 45% of such premiums, on and after January 1, 1984; P.A. 86-366 amended Subsec. (a) to increase, from 45% to 60%, the portion of health insurance premium costs paid by the state for retired state employees and their dependents, such increase to begin October 1, 1986; P.A. 87-370 amended Subsec. (a) to increase, from 60% to 80%, the portion of health insurance premium costs paid by the state for retired state employees and their dependents; P.A. 88-164 amended Subsec. (a) to increase the state payment for premiums for persons receiving benefits from certain state-sponsored retirement systems from 80% to 100% of such premiums, on and after January 1, 1989; P.A. 89-323 added Subsec. (d) re state’s payment of 80% of health insurance premiums on behalf of members who begin receiving benefits on or after November 1, 1989; P.A. 90-109 added Subsec. (e) re eligibility of vending stand operators and blind persons employed in workshops for insurance coverage; P.A. 90-308 amended Subsec. (a) to delete provision which excluded persons receiving benefits from the general assembly pension system from eligibility for insurance coverage under plan or plans procured by comptroller; P.A. 91-66 added Subsec. (f) re eligibility of foster parents and parents in permanent family residences for insurance coverage; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-429 inserted new Subsec. (a)(3) to require the comptroller to procure health insurance coverage for employees of the Connecticut Institute for Municipal Studies, redesignated existing Subdivs. (3) and (4) as (4) and (5), respectively, and amended Subsec. (b) to apply to employees of the Institute, effective July 1, 1993; P.A. 94-216 included dependents of foster parents or parents in a permanent family residence in the group hospitalization and medical and surgical insurance plan, required premiums to be paid directly to the insurer provided the parents and dependents shall be included in such plans and added definition of “dependent”, effective June 7, 1994; P.A. 96-110 amended Subsec. (a) by deleting the exception re the probate judges and employees retirement system and adding Subdiv. (6) re judges of probate and probate court employees and added Subsec. (g) re payment of premium by Probate Court Administration Fund and remainder by probate judge or employee, with total premiums remitted by Probate Court Administrator directly to insurance company and requiring Probate Court Administrator to establish regulations and added Subsec. (h) defining “probate court employee”, effective January 1, 1997; P.A. 96-234 added Subsecs. (g) to (j), inclusive, codified as Subsecs. (i) to (l), inclusive, to permit the Comptroller to provide for coverage of municipal employees under the plan or plans procured under Subsec. (a) of the section, effective July 1, 1996 (Revisor’s note: In codifying new Subsec. (j) the Revisors editorially changed the Subpara. indicators in Subdiv. (3) from “(i)”, “(ii)” and “(iii)” to “(A)”, “(B)” and “(C)” for consistency with customary statutory usage); June 18 Sp. Sess. P.A. 97-2 amended Subsec. (e) by providing that the cost of insurance coverage of a blind person employed in a workshop shall be paid by the Board of Education and Services for the Blind and not from such person’s earnings, effective July 1, 1997; P.A. 98-263 amended Subsec. (a)(5) to include anyone receiving benefits under Sec. 5-144, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (h), effective June 24, 1998; P.A. 99-124 amended Subsec. (i) to redefine “municipality” and added new Subsec. (m) to allow the Comptroller to provide for coverage of employees of community action agencies under the plan or plans procured under Subsec. (a) of the section, effective July 1, 1999; P.A. 99-240 added Subsec. (a)(7) providing coverage for the spouse and dependent children of a local police officer or constable who dies in the line of duty; P.A. 99-241 amended Subsec. (a) to add a new Subdiv., designated as Subdiv. (8) by the Revisors, adding employees of the Capital City Economic Development Authority, effective June 28, 1999, and applicable to calendar years commencing on or after January 1, 1999; P.A. 00-99 amended Subsec. (l) by designating existing provisions as Subdiv. (1) and adding Subdivs. (2) and (3) re participation of state marshals and judicial marshals, effective December 1, 2000; P.A. 00-112 amended Subsec. (a) to make technical changes, effective May 26, 2000; P.A. 00-187 amended Subsec. (i) to add the Children’s Center, effective July 1, 2000 (Revisor’s note: A reference to the “Children’s Center established by public act 69-571” was changed editorially by the Revisors to “Children’s Center established by number 571 of the public acts of 1969”, for accuracy of reference, since the use of the year number prefix in the numbering of public and special acts was not adopted until 1973); P.A. 00-197 added Subsec. (a)(9) re the surviving spouse and dependent children of a municipal employee; P.A. 01-30 amended Subsec. (i) to include coverage for employees of nonprofit corporations and define “nonprofit corporations”, and to allow the Comptroller to offer alternate plans to municipal and nonprofit employees, effective July 1, 2001; P.A. 01-195 amended Subsec. (l)(1) by adding specific general statute revision reference for the appointment of deputies or special deputies, effective July 11, 2001; P.A. 02-140 deleted Subsec. (a)(3) re the Connecticut Institute for Municipal Studies and redesignated existing Subdivs. (4) to (9) as Subdivs. (3) to (8), effective July 1, 2002; P.A. 03-149 amended Subsec. (i) to provide that the Comptroller may provide coverage for employees of community action agencies and small employers, make conforming changes, add “if such binding arbitration is available” in Subdiv. (2), delete reference to approval of the Secretary of the Office of Policy and Management re plans that vary from those procured under Subsec. (a), rewrite provisions re plans being offered on a fully underwritten basis or a risk-pooled basis, provide that coverage offered to small employers be fully underwritten in accordance with part V of chapter 700c, and add Subparas. (C) and (D) defining “community action agency” and “small employer”, amended Subsec. (k) to require review to cover municipalities, nonprofit corporations, community action agencies and small employers beginning February 1, 2004, deleted Subsec. (m) re coverage of community action agencies, and made technical changes, effective June 26, 2003; P.A. 03-181 amended Subsec. (a) to eliminate provision re termination of coverage for surviving spouses and dependent children upon remarriage of the surviving spouse, add coverage for surviving spouses of state police officers and firefighters and add provision re surviving spouse and dependent children not otherwise eligible for group plan in Subdiv. (6), define “firefighter” for purposes of Subdiv. (6) and make technical changes, effective June 26, 2003; P.A. 03-254 amended Subsec. (i) by redefining “municipality” to include regional emergency telecommunications centers and tourism districts; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (i) by adding provisions re coverage for members of an association for personal care assistants and adding definition of such association, effective August 20, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (i) by adding provisions re coverage for individuals eligible for a health coverage tax credit, adding Subdiv. (7) re issuance of individual policies to health coverage tax credit eligible persons not construed as required and adding Subpara. (E) defining “individuals eligible for a health coverage tax credit”, and amended Subsec. (k) to add provision re eligible individuals under Subsec. (i), effective August 20, 2003; P.A. 04-53 amended Subsec. (f) to extend coverage to parents who adopt a child from the state foster care system and to make conforming and technical changes; P.A. 05-6 amended Subsec. (e) to make a technical change and specify that blind persons employed in workshops “on December 31, 2002,” are eligible for group hospitalization and medical and surgical plans procured under this section, effective April 6, 2005; P.A. 05-238 amended Subsec. (i) to add and define “retired members”, amend Subdiv. (7) to substitute specific statutory references for “public act 03-6 of the June 30 special session”, provide that the coverage under the section may be referred to as the “Municipal Employee Health Insurance Plan”, substitute “part V of chapter 700c” for “law”, delete requirement that coverage for small employers be fully underwritten, redefine “nonprofit corporation”, “small employer” and “individuals eligible for a health coverage tax credit”, add “or any subsequent corresponding internal revenue code of the United States, as from time to time amended” re the Internal Revenue Code, and make technical changes, effective July 8, 2005; P.A. 05-256 amended Subsec. (e) to provide that general workers employed by Department of Mental Retardation shall be eligible for specified leave and holidays, effective June 30, 2005; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-184 amended Subsec. (g) to substitute “issue regulations” for “establish regulations”, “pursuant to” for “in accordance with” and “his or her” for “his”, effective July 1, 2007; P.A. 08-7 amended Subsec. (e) by changing 10 to 11 re number of general workers employed as self-advocates who are eligible for sick leave, vacation, personal leave and holidays, effective April 29, 2008; P.A. 09-114 defined “probate judge” and redefined “probate court employee” in Subsec. (h) and made technical changes in Subsec. (g), effective January 5, 2011; Sept. Sp. Sess. P.A. 09-7 added Subsec. (m) requiring Comptroller to convert certain plans to self-insured plans for benefit periods beginning on or after July 1, 2010, effective October 5, 2009; P.A. 10-32 made a technical change in Subsec. (l)(3), effective May 10, 2010; P.A. 10-34 made a technical change in Subsec. (g); P.A. 10-131 added Subsec. (m)(3) re prescription drug purchasing by nonstate public employers, effective June 7, 2010; P.A. 11-44 amended Subsec. (e) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and making a technical change, effective July 1, 2011; P.A. 11-58 amended Subsecs. (a) and (f) to add provision re termination of coverage for children, effective July 2, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subsec. (a)(7), effective June 15, 2012; P.A. 12-197 amended Subsec. (e) by deleting provision re general workers employed by Department of Developmental Services, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (e) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-40 amended Subsec. (f) by deleting references to a parent in a permanent family residence and making technical changes; P.A. 13-247 amended Subsecs. (a) and (i) by substituting “council of governments” for “planning agency”, effective January 1, 2015; P.A. 15-247 amended Subsec. (i) by deleting reference to Sec. 38a-553 in Subdiv. (7), making a technical change in Subpara. (D), and deleting reference to Trade Adjustment Assistance programs in Subpara. (E), effective July 10, 2015.



Section 5-259a - Competitive selection.

Employee health and life insurance shall be subject to a competitive selection process. The process shall be in accordance with the provisions of the collectively bargained pension agreement approved by the General Assembly on June 30, 1982.

(P.A. 83-533, S. 42, 54.)



Section 5-259b - Continuation of health insurance for former members of General Assembly.

Notwithstanding the provisions of section 5-259, any member of the General Assembly, upon termination of his service with the General Assembly, may elect to continue participation in any group hospitalization and medical and surgical insurance plan in which he participated as a member at a premium equal to the group rate at which the State Comptroller procures such insurance coverage.

(P.A. 84-114, S. 1.)



Section 5-259c - Health insurance for employees of state system of public higher education.

Any part-time professional employee of the state system of public higher education may elect to participate in the group hospitalization and medical and surgical insurance plan established pursuant to subsection (a) of section 5-259. Each employee who elects such coverage shall pay the premium for the form of coverage elected under such plan.

(P.A. 88-143.)



Section 5-259d - Continuation of health insurance coverage and accrual and use of vacation and sick time, leave of absence and equivalent leave time for state employees called to active service in the armed forces.

(a) As used in this section, (1) “state employee” or “employee” means any elected official, officer or full-time employee of the Executive, Legislative or Judicial Department, and (2) “part pay” means the difference between the state employee's base rate of pay, plus longevity, in the employee's primary position on the date the employee is called to active service in the armed forces of any state or the United States and the total compensation the employee receives for such active service, as certified to the State Comptroller by the employing state agency in a manner acceptable to the State Comptroller.

(b) Notwithstanding any provision of the general statutes or any public or special act, the state shall continue to provide coverage, under a group hospitalization and medical and surgical insurance plan sponsored by the state under section 5-259, for the dependents of any state employee and the state employee who is a member of the armed forces of any state or of any reserve component of the armed forces of the United States and who has been called to active service in the armed forces of any state or the United States for a military operation, war or national emergency, for the duration of such call-up to active service, provided such state employee and dependents were covered by the insurance plan on the date the state employee was called to active service and the state employee continues to pay any amount that the employee was required to pay for coverage before being called to active service. Any payment required to be made by the employee for coverage under this subsection may be deducted from compensation provided under subsection (c) of this section. The state shall reimburse any state employee who has paid premiums for the continuation of any such group hospitalization and medical and surgical insurance plan between the date such state employee was called to active service and November 20, 2001. The reimbursement shall be in the amount of the state's portion of the premiums so paid.

(c) Notwithstanding any provision of the general statutes or any public or special act, any state employee who is a member of the armed forces of any state or of any reserve component of the armed forces of the United States and who has been called to active service in the armed forces of any state or the United States for a military operation, war or national emergency, shall continue to accrue all vacation time, equivalent leave time and sick time to which the employee would be entitled if he or she had continued working in his or her state position during the time of such active service, and shall be credited with such accrued vacation time, equivalent leave time or sick time, except that if the accrual of such vacation time, equivalent leave time or sick time pursuant to this subsection while on active service would cause the employee to exceed any limit on leave time pursuant to any provision of the general statutes, the regulations of Connecticut state agencies or a collective bargaining agreement, the limit shall be temporarily waived to allow the employee to use the excess leave time before the later of the following: (1) From the date of the state employee's discharge from active service until the state employee returns to state employment, (2) not later than one hundred twenty calendar days after the state employee returns to state employment, (3) not later than one hundred twenty calendar days after the state employee is credited with such excess leave time, or (4) for state employees in teaching or professional positions in Unified School District #1 established pursuant to section 18-99a within the Department of Correction who were credited with equivalent leave time pursuant to this section, not later than one year after the employee is credited with such excess leave time. The employee shall be entitled to a leave of absence with pay as provided in section 27-33 from the date on which the employee was called to active service. After the expiration of such leave of absence with pay, the state employee shall receive part pay for the duration of such call-up to active service if the compensation received by the state employee for such active service is less than the employee's base rate of pay, plus longevity, in the employee's primary position. The state employee shall not be required to exhaust accrued vacation time, equivalent leave time or sick time in order to be eligible for the paid leave of absence and part pay under this subsection. As used in this section, “equivalent leave time” means leave time classified as other than vacation time or sick time and includes, but is not limited to, leave time classified as recess rather than vacation time.

(d) No state employee shall be deemed ineligible for any benefit under this section or under any other provision of this chapter solely because such employee's leave time is classified as recess or other equivalent leave time rather than vacation time pursuant to the provisions of a collective bargaining agreement, including a collective bargaining agreement covering a state employee in a teaching, instructional or professional position in Unified School District #1 or #2 or, prior to July 1, 2014, Unified School District #3.

(Nov. 13 Sp. Sess. S.A. 01-1; P.A. 03-3, S. 3; P.A. 06-146, S. 1; P.A. 07-112, S. 1; P.A. 08-15, S. 1; P.A. 10-32, S. 11; P.A. 13-25, S. 6; P.A. 14-231, S. 62.)

History: Nov. 13 Sp. Sess. S.A. 01-1 effective November 20, 2001; P.A. 03-3 amended Subsecs. (b), authorizing the continuation of health insurance, and (c), authorizing leave of absence with pay, by adding numeric Subdiv. indicators before the existing references to Operation Enduring Freedom, Operation Noble Eagle, and related emergency operation or a military operation, etc., and by adding new Subdiv. (4) that includes federal or state action in support of the federal Department of Homeland Security's Operation Liberty Shield, military operations authorized by the President that entail military action in Iraq, and federal or state action to combat terrorism within the United States, effective March 27, 2003; P.A. 06-146 amended Subsec. (c) to require continuation of accrual of vacation and sick leave by state employees during active service, effective June 6, 2006; P.A. 07-112 amended Subsecs. (b) and (c) to add Subdiv. (5) re Operation Jump Start, amended Subsec. (c) re accrual and use of vacation time, equivalent leave time or sick time and to define “equivalent leave time”, and added Subsec. (d) re eligibility for benefits for those whose leave time is classified as recess or other equivalent leave time under a collective bargaining agreement, effective June 11, 2007; P.A. 08-15 amended Subsec. (c) by extending period to use excess leave time for state employees in teaching or professional positions in Unified School District #1 within Department of Correction, effective April 29, 2008; P.A. 10-32 made a technical change in Subsec. (d), effective May 10, 2010; P.A. 13-25 amended Subsecs. (b) and (c) to replace references to specific military actions with “a military operation, war or national emergency” and make technical changes; P.A. 14-231 amended Subsec. (d) by replacing reference to Unified School District #3 with “prior to July 1, 2014, Unified School District #3” and making a technical change, effective July 1, 2014.



Section 5-259e - Review of prescription claims data to increase utilization of generic prescriptions.

Members who represent the state on the Health Care Cost Containment Committee, defined in section 3-123aaa, in consultation with the Comptroller, shall propose that the committee review prescription claims data for the state employee and retiree plans established in accordance with section 5-259 to increase the utilization of generic prescriptions in accordance with the State Employees Bargaining Agent Coalition agreements.

(Dec. Sp. Sess. P.A. 12-1, S. 46.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012.



Section 5-259f - Establishment of requirements for health benefit cost sharing for certain nonrepresented officers and employees.

Notwithstanding any provision of any general statute, public act or special act, the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management may establish health benefit premium cost sharing requirements for all nonrepresented classified and unclassified officers and employees, up to eighteen per cent of the total premium equivalent as determined by the Comptroller.

(May Sp. Sess. P.A. 16-3, S. 115.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.



Section 5-260 - Deduction of organization dues.

Upon request of any state employee who is a member of any organization which includes among its members at least three hundred state employees and which functions at least in part to serve the economic or professional interest of such state employee members, the Comptroller shall deduct from such employee's salary his dues as such a member and shall remit the amounts so deducted to the treasurer of the organization designated by the employee in such request. Such deduction may be discontinued upon written request thirty days in advance.

(1967, P.A. 657, S. 67.)



Section 5-260a - Deduction of contributions to nonprofit organizations.

The Comptroller shall, upon the written request of any state employee, deduct each month from the salary or wages of such employee the amount of money designated by such employee for payment to a nonprofit organization pursuant to the terms of an applicable collective bargaining agreement. The Comptroller shall remit amounts so deducted to the treasurer of the organization designated by the employee.

(P.A. 84-405.)



Section 5-261 - Deduction of credit union savings.

When, in the opinion of the Comptroller, a sufficient number of state employees who are members of a credit union organization of state employees desires to have payroll deductions for credit union savings, the Comptroller may deduct from each such employee's salary such savings as such employee designates in accordance with the rules of such organization, and the Comptroller shall remit the amounts so deducted to the treasurers of such organizations.

(1967, P.A. 657, S. 68.)



Section 5-262 - State Employee Campaign. Deduction of contributions. Regulations.

(a) As used in this section:

(1) “Federation” means a legally constituted grouping of not less than five affiliated nonprofit charitable member organizations that are exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, conducting a single, annual, consolidated effort to secure funds for distribution to its member agencies engaged in charitable and public health, welfare, environmental, conservation or service purposes.

(2) “Principal combined fund-raising organization” means a federation, charitable organization or consultant, as described in subdivision (2) of subsection (c) of this section, that is selected by the State Employee Campaign Committee to administer the State Employee Campaign under the direction and control of said committee.

(3) “State Employee Campaign” means an annual campaign to raise funds from state employees for charitable and public health, welfare, environmental, conservation or service purposes.

(b) (1) There is established a State Employee Campaign Committee consisting of: The Comptroller, or the Comptroller's designee; the Commissioner of Administrative Services, or the commissioner's designee; the executive director of the Joint Committee on Legislative Management, or the executive director's designee; ten state employees appointed in accordance with subdivision (2) of this subsection; two retired state employees, one appointed by the Governor and one appointed by the Comptroller; one nonvoting representative from each participating federation; and one nonvoting representative from the principal combined fund-raising organization selected pursuant to subdivision (3) of subsection (c) of this section. Not more than one state employee from any state agency shall be appointed to the committee. All voting members of the State Employee Campaign Committee and their successors shall serve in accordance with the provisions of section 4-1a. The committee shall select one of its voting members to serve as chairperson.

(2) The ten state employee members of the State Employee Campaign Committee shall be appointed as follows: Four by the Governor, two of whom shall be representatives of organized labor; one by the speaker of the House of Representatives; one by the majority leader of the House of Representatives; one by the minority leader of the House of Representatives; one by the president pro tempore of the Senate; one by the majority leader of the Senate; and one by the minority leader of the Senate.

(c) (1) The State Employee Campaign Committee shall be responsible for (A) the overall coordination of the State Employee Campaign, selection of participating federations and approval of campaign materials to be used for the State Employee Campaign, and (B) the selection and supervision of a principal combined fund-raising organization to administer the State Employee Campaign.

(2) Each federation, charitable organization or consultant submitting an application to become the principal combined fund-raising organization for the State Employee Campaign shall demonstrate that such federation, charitable organization or consultant (A) has prior workplace campaign experience, including, but not limited to, (i) the development of financial procedures for processing and tracking contributions and expenditures, and (ii) conducting campaign operations such as a kick-off and other events for the State Employee Campaign, (B) has staff necessary to administer the State Employee Campaign, and (C) will administer the State Employee Campaign equitably and fairly.

(3) If two or more federations, charitable organizations or consultants submit an application to become the principal combined fund-raising organization for the State Employee Campaign, the State Employee Campaign Committee shall, through a competitive process, select the lowest responsible qualified bidder, as defined in subsection (a) of section 4a-59. If only one federation, charitable organization or consultant submits such an application and meets the qualifications prescribed in subdivision (2) of this subsection, the State Employee Campaign Committee shall select such federation, charitable organization or consultant to become the principal combined fund-raising organization.

(4) The Comptroller, on behalf of the State Employee Campaign Committee, shall contract with the selected principal combined fund-raising organization to administer the State Employee Campaign.

(d) (1) Any federation that did not participate in the most recently completed State Employee Campaign and wishes to participate in the next State Employee Campaign shall apply to the State Employee Campaign Committee not later than January fifteenth after the most recently completed State Employee Campaign for approval to participate in the next State Employee Campaign. Such application shall contain information required by regulations adopted by the office of the Comptroller in accordance with chapter 54, pursuant to subsection (h) of this section. The committee shall review such application and notify the federation of the committee's decision not later than May fifteenth. If a federation's application is denied, such federation may appeal the decision of the committee in accordance with the procedures set forth in such regulations adopted by the office of the Comptroller.

(2) On or before January fifteenth, each federation which participated in the most recently completed State Employee Campaign and wishes to participate in the next State Employee Campaign shall submit to the State Employee Campaign Committee a letter of intent to participate in the next State Employee Campaign. On or before April fifteenth, each such federation shall apply to the State Employee Campaign Committee for approval to participate in the next State Employee Campaign. Such application shall contain information required by regulations adopted by the office of the Comptroller in accordance with chapter 54, pursuant to subsection (h) of this section. The committee shall review such application and notify the federation of the committee's decision not later than May fifteenth. If a federation's application is denied, such federation may appeal the decision of the committee in accordance with the procedures set forth in such regulations adopted by the office of the Comptroller.

(e) The Comptroller, upon written request of any state officer or employee, shall deduct, each pay period, from the salary or wages of such officer or employee the amount of money designated by such officer or employee for payment to the participating federation or federations indicated by the officer or employee. Upon collecting such deductions, the Comptroller shall transmit them to the principal combined fund-raising organization selected pursuant to subdivision (3) of subsection (c) of this section, together with a list of officers and employees contributing to each federation or such federation's member agencies, provided the identity of any officer or employee who has communicated in writing that such employee or officer desires to remain anonymous shall not be so transmitted. Such principal combined fund-raising organization shall, each month after receiving funds from the Comptroller, distribute the funds among the other federations for further distribution to the member agencies of the federations.

(f) Prior to the annual commencement of the State Employee Campaign, the principal combined fund-raising organization shall submit for the approval of the State Employee Campaign Committee an itemized budget of anticipated administrative expenses, which budget shall not include campaign expenses. Following the annual conclusion of the State Employee Campaign, the principal combined fund-raising organization shall recover an amount not to exceed one hundred ten per cent of its preapproved actual administrative expenses from the gross payroll deduction receipts of the campaign in accordance with procedures set forth in regulations adopted by the office of the Comptroller, pursuant to subsection (h) of this section. Undesignated funds raised through the campaign shall be distributed among the participating federations in proportion to the amount of funds designated for each federation.

(g) Not later than March first annually, the principal combined fund-raising organization shall submit to the Auditors of Public Accounts for audit a financial report of such principal combined fund-raising organization's activities relating to the State Employee Campaign payroll deductions made during the previous calendar year. The principal combined fund-raising organization shall submit a copy of such financial report to the office of the Comptroller.

(h) The Comptroller shall (1) adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section, (2) exercise general supervision over all operations of the State Employee Campaign and take any steps necessary to ensure achievement of campaign objectives, and (3) have the authority, for purposes of compliance with this section and any regulations adopted pursuant to this section, to audit, investigate and report on the administration of the State Employee Campaign, the principal combined fund-raising organization that administers the campaign and any federation or federation member organization that participates in the campaign.

(i) Not later than July 1, 2016, and not later than April first annually thereafter, the State Employee Campaign Committee shall conduct a comprehensive review of the State Employee Campaign and submit to the Governor, the Comptroller and the General Assembly, in accordance with section 11-4a, a report on the results of the most recently completed State Employee Campaign and recommendations for improvements in the next State Employee Campaign.

(1967, P.A. 727, S. 1–4; P.A. 77-55; P.A. 88-212, S. 1, 2; P.A. 92-142, S. 1, 4; P.A. 93-182; P.A. 95-144, S. 4; P.A. 97-76; P.A. 16-62, S. 1.)

History: P.A. 77-55 changed number of agencies constituting “united fund” from 25 to 10; P.A. 88-212 amended Subsec. (b) to require deduction to be made each “biweekly pay period” instead of each “month”, to require comptroller to transmit deductions to single united fund “upon collecting” deductions instead of after accumulating deductions for three months, to substitute “officers and employees contributing to each united fund” for “employees and the name of the fund to which the officer or employee desires to contribute” in the second sentence and to substitute “for distribution to the participating organizations” for “in accordance with the instructions supplied by the comptroller” in the third sentence, and amended Subsec. (d) to require the distributing fund to furnish its audit within six months after close of its fiscal year instead of on or before September first and required audit to be for fund's fiscal year instead of for fiscal year ending June thirtieth; P.A. 92-142 amended Subsec. (a) by substituting “federation” for “united fund”, adding “environmental” and “conservation” to the purposes for which member agencies may be engaged in order to receive funds and adding the definition of “state employee campaign”, added Subsec. (b) re establishment of state employee campaign committee, added Subsec. (c) re duties of the committee, added Subsec. (d) re application procedure for federations to participate in campaign, relettered former Subsecs. (b), (c) and (d) to (e), (f) and (g), for consistency with changes in the remainder of the section, amended Subsec. (f) to require, instead of authorize, participating federations to contract with principal combined fund-raising organization, and added Subsec. (h) requiring adoption of regulations; P.A. 93-182 amended Subsec. (a) by adding provision regarding nonstock corporation exempt from taxation to Subdiv. (1), adding new Subdiv. (2) defining “agency” and renumbering Subdiv. (2) as (3), amended Subsec. (b) by removing commissioner of consumer protection as committee member, changing nine state employees to ten, specifying four rather than three must be appointed by the governor, and requiring at least two rather than one be representatives of organized labor, amended Subsec. (c) by adding provision regarding selection of principal combined fund-raising organization where two or more federations request selection as such and making a report an annual requirement, amended Subsec. (d) by requiring each federation to apply, changing application deadline from December 31 to January 15, adding provisions regarding regulations for applications and appeals, and changing notification deadline from April 1 to April 15, amended Subsec. (e) by deleting “biweekly”, stating payment is made to the participating federations indicated by the officer or employer, and adding provision regarding anonymity of officers or employees, amended Subsec. (f) by requiring a budget of anticipated administrative expenses, limiting recovery to 110% of preapproved actual administrative expenses, requiring regulations regarding procedures for such recovery and requiring undesignated funds be distributed proportionately, amended Subsec. (g) by replacing audit report requirement with submission of financial report for audit with a copy to the comptroller by March 1 annually, and amended Subsec. (h) by requiring regulations concerning the competitive process for selecting principal combined fund-raising organization; P.A. 95-144 amended Subsec. (c) by deleting “annually” re selection of federation and amended Subsec. (d) by designating existing provisions as Subdiv. (1), amending Subdiv. (1) by specifying that federations which did not participate shall apply by January fifteenth and changing the notification date from April to May and adding Subdiv. (2) re federations which participated in most recent campaign; P.A. 97-76 amended Subsec. (b) to add two retired state employees to the committee, one appointed by the Governor and one by the Comptroller, and to delete obsolete provision re initial appointments; P.A. 16-62 amended Subsec. (a) to redefine “federation” in Subdiv. (1) and to replace definition of “agency” with definition of “principal combined fund-raising organization” in Subdiv. (2), amended Subsec. (c) to designate existing provisions re State Employee Campaign Committee requirements as Subdiv. (1) and to amend same to replace existing provisions re selection of federation with provisions re responsibilities of committee, to add Subdiv. (2) re application to become principal combined fund-raising organization, to add Subdiv. (3) re two or more applications to become principal combined fund-raising organization, and to add Subdiv. (4) re Comptroller to contract with selected principal combined fund-raising organization, substantially amended Subsec. (d) including to add reference to federation that wishes to participate in next campaign, to replace references to campaign with references to next State Employee Campaign and to add references to Subsec. (h), amended Subsec. (f) to replace references to state campaign with references to annual State Employee Campaign and to add reference to Subsec. (h), amended Subsec. (g) to add “Not later than March first annually”, amended Subsec. (h) to designate existing provisions re adopting regulations as Subdiv. (1) and to amend same to delete provision re regulations to set forth competitive process, to add Subdiv. (2) re exercise of general supervision, and to add Subdiv. (3) re authority to audit, investigate and report, added Subsec. (i) re committee to conduct annual comprehensive review of campaign and submit report, and made technical and conforming changes, effective May 27, 2016.



Section 5-263 - Suggestion awards.

Section 5-263 is repealed.

(1967, P.A. 657, S. 69; 1972, P.A. 123, S. 1.)



Section 5-263a - Suggestion awards program.

(a) On or before September 1, 1993, the Secretary of the Office of Policy and Management shall establish guidelines under which each state agency shall administer a program for soliciting suggestions from its employees and receiving suggestions from retired state employees. Such guidelines shall specify permissible sources of funds for awards to such employees and retired state employees and the method of determining such awards.

(b) The executive head of each state agency may make awards to its employees and retired state employees, pursuant to the guidelines established in accordance with subsection (a) of this section, for suggestions which the agency implements.

(c) Any legislator may request and have access to all suggestions made to state agencies pursuant to this section.

(P.A. 85-360, S. 1, 3; P.A. 91-405, S. 1; May Sp. Sess. P.A. 92-8, S. 2, 5; P.A. 93-282, S. 1, 2; P.A. 12-205, S. 22.)

History: P.A. 91-405 amended Subsec. (b) by increasing number of public members on panel from two to four and changed method of appointment of members of senate and house selected as panel members; May Sp. Sess. P.A. 92-8 amended Subsec. (a) replacing the commissioner of administrative services with the secretary of the office of policy and management and including retired state employees in the suggestion awards program and added Subsec. (d) re legislative access to all suggestions made under this program; P.A. 93-282 transferred authority for implementing program and making awards from office of policy and management to state agencies under guidelines established by office of policy and management, eliminated review panel, required quarterly agency reports and deleted provision regarding protection against retaliatory action for disclosure of information, deleting former Subsecs. (a) to (c), inclusive, effective July 1, 1993; P.A. 12-205 deleted former Subsec. (c) re agency reports to Office of Policy and Management re employee suggestions and awards, redesignated existing Subsec. (d) as Subsec. (c) and amended same to delete reference to suggestions reported to the secretary, effective July 1, 2012.

See Sec. 4-67f(b) re awards to employees presenting innovative ideas for improvements in agency operations or reductions in agency costs.



Section 5-264 - Section 403(b) annuities for state employees. Purchase of shares of an investment company for state employees. Section 403(b) annuities for employees of political subdivisions.

(a) The Comptroller, on behalf of any employee who is eligible to participate in an annuity program that is authorized in accordance with the provisions of Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, may enter into a written agreement with such employee to purchase an individual or group retirement annuity contract that is approved by the Comptroller, which contract will qualify for income tax benefits provided for under Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; provided the annual salary or compensation of the employee shall be reduced by the amount of the premiums paid for the purchase of such annuity contract for the purposes of said Section 403(b). Such employee's rights under such annuity contract shall be nonforfeitable. The Comptroller (1) shall thereafter make such premium payments while such annuity contract is in force and such employee is actively employed by the state and eligible to participate in such an annuity program and (2) upon written notice given by the employee shall make any changes in the manner or amount of premium payments required under the terms of any subsequent agreement entered into by such employee and the Comptroller shall stop such premium payments when so notified by such employee.

(b) The Comptroller, on behalf of an employee described in subsection (a) of this section, may enter into a written agreement with such employee for the purchase of shares of an investment company, registered under the Investment Company Act of 1940, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Notwithstanding any provision of the general statutes, the Comptroller may make deposits or payments to an investment company, registered under the Investment Company Act of 1940, for the purchase of shares of such investment company, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Such payments shall not be construed to be a prohibited use of the general assets of the state.

(c) Upon request of a political subdivision of the state, the State Comptroller shall make available to the employees of the political subdivision the annuity program authorized in accordance with the provisions of Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided to state employees under such additional terms and conditions as the State Comptroller may prescribe.

(1967, P.A. 657, S. 70; P.A. 73-255; P.A. 77-573, S. 24, 30; P.A. 78-31; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 89-211, S. 6; P.A. 92-126, S. 14, 48; P.A. 95-212, S. 3, 7; 95-344; P.A. 99-95, S. 1, 2; P.A. 07-211, S. 2.)

History: P.A. 73-255 included commission for higher education under Subsec. (a); P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-31 included group annuities as well as individual ones; P.A. 82-218 replaced board of higher education with board of governors in Subsec. (a) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 92-126 replaced reference to community college board of trustees with reference to community-technical college board; P.A. 95-212 authorized Comptroller, instead of State Board of Education, to enter into agreements with employees to purchase annuity contracts, applied section to any employees eligible to participate in Section 403(b) annuity programs, instead of to specified education employees, required that such contracts be approved by Comptroller, made other administrative changes, and repealed former Subsec. (b) re similar annuity contracts for noneducation employees, effective July 1, 1995; P.A. 95-344 authorized the purchase of individual or group retirement annuity contracts for employees of unified school districts #1, #2 and #3, but the amendment was rendered obsolete by the provisions of P.A. 95-212; P.A. 99-95 designated existing section as Subsec. (a) and added Subsec. (b) re purchase of shares in an investment company, effective July 1, 1999; P.A. 07-211 added Subsec. (c) authorizing Comptroller, upon request of political subdivision, to make Section 403(b) annuity program provided to state employees available to employees of political subdivision under such additional terms and conditions as Comptroller may prescribe, effective July 5, 2007.



Section 5-264a - Deferred compensation plan for state employees or employees of political subdivisions of the state. Administration.

(a) The state or any political subdivision of the state may, by contract, agree with any employee to defer, in whole or in part, any portion of such employee's compensation and may subsequently, with the consent of the employee, contract for, purchase or otherwise procure, for the purpose of funding a deferred compensation program for such employee, (1) an investment savings account, (2) a fixed or variable life insurance or annuity contract from any life underwriter licensed by this state who represents an insurance company licensed to contract business in this state, or (3) a beneficial interest in an investment trust established by an organization of public employers, the assets of which are managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations, from an entity registered as a broker-dealer under statutes and regulations of the state governing the sale of securities, provided the employee shall be furnished prior to purchase with disclosures substantially comparable to the disclosures required under the Securities Act of 1933 and the Investment Company Act of 1940 for the sale of similar nonexempt products.

(b) The State Comptroller or the officer designated by the chief executive officer of any other political subdivision is authorized to enter into such contractual agreements with employees of the state or the political subdivision, as the case may be, on behalf of the state or the political subdivision to defer any portion of that employee's compensation.

(c) The administration of the deferred compensation program shall be under the direction of the State Comptroller or the officer designated by the particular political subdivision. Payroll deductions shall be made, in each instance, by the appropriate payroll officer. The administrator of the deferred compensation program may contract with a private corporation or institution for providing consolidated billing and other administrative services with respect thereto.

(d) For the purposes of this section: “Employee” means any person, whether appointed, or elected, including members of the General Assembly, or under contract, providing services for the state or a political subdivision, for which compensation is paid; and “investment savings account” means a savings account in a state bank and trust company, national banking association, mutual savings bank, savings and loan association or federal savings and loan association or a share account in a credit union or federal credit union established to receive the deferred compensation of a state employee under the deferred compensation plan established by the State Comptroller or the officer designated by a political subdivision pursuant to this section.

(e) Notwithstanding any other provision of law to the contrary, those persons designated to administer the deferred compensation program are hereby authorized to make (1) deposits or payments to such investment savings accounts, (2) payment of premiums for the purchase of fixed or variable life insurance or annuity contracts, or (3) payments for interests in investment trusts established by an organization of public employers and managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations under the deferred compensation program. Such payments shall not be construed to be a prohibited use of the general assets of the state or the other political subdivision.

(f) The state may, by contract, agree with any employee to defer, in whole or in part, any portion of such employee's compensation and may subsequently, with the consent of the employee, contract for, purchase or otherwise procure, for the purpose of funding a deferred compensation program for such employee, shares of an investment company, registered under the Investment Company Act of 1940, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Notwithstanding any other provision of law to the contrary, those persons designated by the state to administer the deferred compensation program are hereby authorized to make deposits or payments to an investment company, registered under the Investment Company Act of 1940, for the purchase of shares of such investment company, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Such payments shall not be construed to be a prohibited use of the general assets of the state.

(g) Upon request of a political subdivision of the state, the State Comptroller shall make available to the employees of the political subdivision the deferred compensation program provided to state employees under such additional terms and conditions as the State Comptroller may prescribe.

(P.A. 73-578; P.A. 76-254, S. 10, 11; P.A. 80-22, S. 1; P.A. 90-208, S. 1; P.A. 91-72, S. 1; P.A. 97-103; P.A. 01-80, S. 10.)

History: P.A. 76-254 amended definition of “employee” in Subsec. (d) to include members of general assembly; P.A. 80-22 included purchase of investment savings accounts under Subsecs. (a) and (e) and defined “savings account” in Subsec. (d); P.A. 90-208 added Subsecs. (a)(3) and (e)(3) allowing investment in certain retirement fund and amended the section to apply only to the state and political subdivisions of the state; P.A. 91-72 amended Subsec. (a)(3) by replacing existing Subdiv. with new provisions re beneficial interest in certain investment trusts and amended Subsec. (e) by deleting provisions re retirement funds and adding provisions re investment trusts in Subdiv. (3); P.A. 97-103 added Subsec. (f) establishing a deferred compensation program funded by shares of a registered investment company; P.A. 01-80 made technical changes in Subsecs. (a) and (e) and added Subsec. (g) re availability of deferred compensation program provided to state employees to employees of a political subdivision of the state.



Section 5-264b - Dependent care spending account program.

The Comptroller shall maintain a dependent care spending account program for state employees in accordance with Section 129 of the Internal Revenue Code of 1986 and regulations adopted pursuant to such section. Under such program, the Comptroller or the program administrator, upon receipt of the written request of an employee, shall establish and maintain a dependent care spending account for such employee. The Comptroller shall reduce the salary of such employee by the amount designated in such request. Such amount shall be transferred to the employee's dependent care spending account and shall be used to reimburse the employee for expenses incurred for dependent care which are eligible for reimbursement under the provisions of Section 129 of the Internal Revenue Code. The Comptroller may contract with an administrator for the management of this program. For the purposes of this section, “state employees” includes members of the General Assembly.

(P.A. 90-296, S. 1, 4; P.A. 95-212, S. 4, 7; P.A. 97-302, S. 1.)

History: P.A. 95-212 transferred administration of dependent care spending account program from Commissioner of Administrative Services to Comptroller, effective July 1, 1995; P.A. 97-302 redefined “state employees” to include members of the General Assembly.



Section 5-264c - Treatment of funds deposited in dependent care spending account program.

All funds deposited in this program pursuant to section 5-264b shall be held by the Comptroller or by a program administrator as agent for the participating employer. Such funds shall be separately accounted for and shall remain the property of the employer. All payments from such account shall be made in accordance with the applicable sections of the Internal Revenue Code of 1986 and the regulations adopted pursuant to said section. All funds deposited in this program shall be exempt from the provisions of chapter 66 concerning additional employee contributions under the tier I retirement plan and additional hazardous duty employee contributions.

(P.A. 90-296, S. 2, 4; P.A. 95-212, S. 5, 7.)

History: P.A. 95-212 substituted Comptroller for Department of Administrative Services, effective July 1, 1995.



Section 5-264d - Flexible health care spending account program.

The Comptroller shall maintain a flexible health care spending account program for state employees in accordance with Sections 105 and 125 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and regulations adopted pursuant to Sections 105 and 125 of said Internal Revenue Code. Under the program, the Comptroller or the program administrator, upon receipt of the written request of an employee, shall establish and maintain a flexible health care spending account for such employee. The Comptroller shall reduce the salary of such employee by the amount designated in such request. Such amount shall be transferred to the employee's flexible health care spending account and shall be used to reimburse the employee for expenses incurred for medical care which are eligible for reimbursement under Section 213 of said Internal Revenue Code. The Comptroller may contract with a program administrator for the management of the program. For the purposes of this section, “state employees” includes members of the General Assembly.

(P.A. 04-98, S. 1.)

History: P.A. 04-98 effective July 1, 2004.



Section 5-264e - Treatment of funds deposited pursuant to the flexible health care spending account program.

All funds deposited pursuant to the flexible health care spending account program established in section 5-264d shall be held by the Comptroller or by a program administrator as agent for the participating employer. Such funds shall be separately accounted for and shall remain the property of the employer. The funds shall be maintained in accordance with Section 125 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and such funds shall be used to reimburse the employee for expenses incurred for medical care which are eligible for reimbursement under Section 213 of said Internal Revenue Code. The funds deposited pursuant to the program shall be exempt from the provisions of chapter 66 concerning additional employee contributions under the tier I retirement plan and additional hazardous duty employee contributions.

(P.A. 04-98, S. 2.)

History: P.A. 04-98 effective July 1, 2004.



Section 5-265 - Special training courses for state employees. Exchange of employees.

Departments, agencies and institutions may enter into agreements with educational institutions for special training courses for state employees and may enter into agreements with the federal government or other state governments for exchange of employees.

(1967, P.A. 657, S. 71; P.A. 77-614, S. 67, 610; P.A. 14-187, S. 46.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 14-187 deleted reference to regulations issued by Commissioner of Administrative Services, effective June 11, 2014.



Section 5-266 - Political activity.

Section 5-266 is repealed.

(1967, P.A. 657, S. 72; 1971, P.A. 103, S. 5.)



Section 5-266a - Political activities of classified state employees and Judicial Department employees. Candidacy for office. Leave of absence or resignation upon taking elective office.

(a) No person employed in the classified state service or in the Judicial Department may (1) use his official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office; or (2) directly or indirectly coerce, attempt to coerce, command or advise a state or local officer or employee to pay, lend or contribute anything of value to a party, committee, organization, agency or person for political purposes.

(b) A person employed in said classified service or Judicial Department retains the right to vote as he chooses and to express his opinions on political subjects and candidates and shall be free to participate actively in political management and campaigns. Such activity may include but shall not be limited to, membership and holding of office in a political party, organization or club, campaigning for a candidate in a partisan election by making speeches, writing on behalf of the candidate or soliciting votes in support of or in opposition to a candidate and making contributions of time and money to political parties, committees or other agencies engaged in political action, except that no such employee shall engage in such activity while on duty or within any period of time during which such employee is expected to perform services for which he receives compensation from the state, and no such employee shall utilize state funds, supplies, vehicles, or facilities to secure support for or oppose any candidate, party, or issue in a political partisan election. Notwithstanding the provisions of this subsection, any person employed in the classified state service or in the Judicial Department may be a candidate for a state or municipal office, in any political partisan election. No person seeking or holding municipal office or seeking state office in accordance with the provisions of this subsection shall engage in political activity or in the performance of the duties of such office while on state duty or within any period of time during which such person is expected to perform services for which such person receives compensation from the state. The Citizen's Ethics Advisory Board shall establish by regulation definitions of conflict of interest which shall preclude persons in the classified state service or in the Judicial Department from holding elective office.

(c) Any person employed in the classified state service or in the Judicial Department who leaves such service to accept a full-time elective municipal office shall be granted a personal leave of absence without pay from his state employment for not more than two consecutive terms of such office or for a period of four years, whichever is shorter. Upon reapplication for his original position at the expiration of such term or terms of office, such person shall be reinstated in his most recent state position or a similar position with equivalent pay or to a vacancy in any other position such person is qualified to fill. If no such positions are available, such person's name shall be placed on all reemployment lists for classes in which he has attained permanent status. Any person employed in the classified state service or in the Judicial Department who accepts an elective state office shall resign from such employment upon taking such office. In either event, such person shall give notice in writing to his appointing authority that he is a candidate for a state elective office or a full-time elective municipal office within thirty days after nomination for that office.

(1971, P.A. 103, S. 1; P.A. 75-356, S. 1, 2; P.A. 76-424, S. 3, 4; P.A. 78-271; P.A. 79-275; P.A. 83-36; P.A. 84-532, S. 1, 3; P.A. 03-278, S. 10; P.A. 05-183, S. 32.)

History: P.A. 75-356 removed prohibition on taking active part in political management or campaigns in Subsec. (a) and amended Subsec. (b) to clarify permissible and impermissible political activity; P.A. 76-424 removed provision regarding candidacy in nonpartisan elections from Subsec. (b); P.A. 78-271 removed absolute prohibition on candidacy in partisan elections, allowing candidacy for municipal elections, setting forth appropriate conduct and providing for regulations concerning conflict of interest; P.A. 79-275 added Subsec. (c) re leave of absence to serve in municipal office; P.A. 83-36 permitted classified state employees to seek state elective office, provided upon accepting any such office the employee must resign from his position in the classified state service; P.A. 84-532 included judicial department employees within the provisions of the section and removed provision that a local charter or ordinance could supersede employees' right to run for municipal office; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; P.A. 05-183 amended Subsec. (b) to replace “State Ethics Commission” with “Citizen's Ethics Advisory Board”, effective July 1, 2005.

Cited. 192 C. 399.



Section 5-266b - Permitted activity.

Nothing contained in sections 5-266a to 5-266d, inclusive, prohibits political activity by such persons in the classified service in connection with (1) an election and the campaign preceding such election if none of the candidates is to be elected at that election as representing a party any of whose candidates for presidential elector received votes in the last-preceding election at which presidential electors were selected; or (2) a question which is not specifically identified with a national or state political party. For the purpose of this section, questions relating to constitutional amendments, referenda, approval of municipal ordinances, and others of a similar character, are deemed not specifically identified with a national or state political party.

(1971, P.A. 103, S. 2.)



Section 5-266c - Regulations.

Section 5-266c is repealed, effective June 11, 2014.

(1971, P.A. 103, S. 3; P.A. 77-614, S. 67, 610; P.A. 13-247, S. 372; P.A. 14-187, S. 55.)



Section 5-266d - Dismissal or suspension of employee. Appeal.

If, upon the complaint of any citizen of the state, the Commissioner of Administrative Services finds that any employee in the classified service has violated any provision of section 5-266a, said commissioner may dismiss such employee from state service. If said commissioner finds that the violation does not warrant removal, the commissioner may impose a penalty on such employee of suspension from such employee's position without pay for not less than thirty days or more than six months. Any employee aggrieved by any action of the commissioner under the provisions of this section may appeal as provided in section 5-202.

(1971, P.A. 103, S. 4; P.A. 77-614, S. 66, 610; P.A. 13-247, S. 373; P.A. 14-187, S. 30.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 13-247 replaced reference to violations under Secs. 5-266a to 5-266d with reference to violations under Sec. 5-266a or regulations promulgated pursuant to Sec. 5-266c, and made technical changes, effective July 1, 2013; P.A. 14-187 deleted reference to regulations promulgated pursuant to Sec. 5-266c, effective June 11, 2014.



Section 5-267 - Officers, appointing authorities and employees to comply with law.

All officers, appointing authorities and other state employees shall conform to, comply with and aid in carrying into effect the provisions of this chapter and the regulations issued hereunder. When any order is made under the provisions of this chapter or in accordance with the regulations hereunder, any officer or other person to whom such order is directed shall forthwith comply with the terms and provisions thereof.

(1967, P.A. 657, S. 73.)



Section 5-268 - Penalty.

Any person who, wilfully or through culpable negligence, violates, or who conspires to violate, any provision of this chapter shall be fined not more than one thousand dollars or imprisoned not more than one year or both. Prosecutions for violations of this chapter may be instituted by the state's attorney for the judicial district in which the offense is alleged to have been committed.

(1967, P.A. 657, S. 74; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 5-269 - Transfer of certain employees to Labor Department.

Section 5-269 is repealed, effective June 3, 1996.

(P.A. 73-449, S. 1; P.A. 96-180, S. 165, 166.)






Chapter 68 - Collective Bargaining for State Employees

Section 5-270 - Collective bargaining. Definitions.

When used in sections 5-270 to 5-280, inclusive:

(a) “Employer” means the state of Connecticut, its executive and judicial branches, including, without limitation, any board, department, commission, institution, or agency of such branches or any appropriate unit thereof and any board of trustees of a state-owned or supported college or university and branches thereof, public and quasi-public state corporation, or authority established by state law, or any person or persons designated by the employer to act in its interest in dealing with employees, but shall not include the State Board of Labor Relations or the State Board of Mediation and Arbitration.

(b) “Employee” means any employee of an employer, whether or not in the classified service of the employer, except elected or appointed officials other than special deputy sheriffs, board and commission members, disability policy specialists assigned to the Council on Developmental Disabilities, managerial employees and confidential employees.

(c) “Professional employee” means: (1) Any employee engaged in work (A) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; (B) involving the consistent exercise of discretion and judgment in its performance; (C) of such a character that the output produced or the result accomplished cannot be standardized in relation to a given time period; (D) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or (2) any employee who has completed the courses of specialized intellectual instruction and study described in subsection (c)(1)(D) and is performing related work under the supervision of a professional person to qualify himself to become a professional employee as defined in subsection (c)(1).

(d) “Employee organization” means any lawful association, labor organization, federation or council having as a primary purpose the improvement of wages, hours and other conditions of employment among state employees.

(e) “Confidential employee” means any public employee who would have access to confidential information used in collective bargaining.

(f) “Supervisory employee” means any individual in a position in which the principal functions are characterized by not fewer than two of the following: (1) Performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees; (2) performing such duties as are distinct and dissimilar from those performed by the employees supervised; (3) exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing the provisions of a collective bargaining agreement; and (4) establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards, provided in connection with any of the foregoing the exercise of such authority is not merely of a routine or clerical nature, but requires the use of independent judgment, and such individuals shall be employees within the meaning of subsection (b) of this section. The above criteria for supervisory positions shall not necessarily apply to police or fire departments.

(g) “Managerial employee” means any individual in a position in which the principal functions are characterized by not fewer than two of the following, provided for any position in any unit of the system of higher education, one of such two functions shall be as specified in subdivision (4) of this subsection: (1) Responsibility for direction of a subunit or facility of a major division of an agency or assignment to an agency head's staff; (2) development, implementation and evaluation of goals and objectives consistent with agency mission and policy; (3) participation in the formulation of agency policy; or (4) a major role in the administration of collective bargaining agreements or major personnel decisions, or both, including staffing, hiring, firing, evaluation, promotion and training of employees.

(P.A. 75-566, S. 1; P.A. 77-22, S. 1, 3; P.A. 81-457, S. 12; P.A. 82-454; P.A. 86-411, S. 5, 8; P.A. 97-148, S. 1, 8; P.A. 01-103, S. 1; P.A. 05-256, S. 5.)

History: P.A. 77-22 deleted legislative branch from definition of “employer” in Subsec. (a); P.A. 81-457 added Subdiv. (g), which defines “managerial employee”, and excluded them from collective bargaining by excepting them from the definition of “employee”, where previously they were specifically excluded if working less than 24 hours per week; P.A. 82-454 amended Subsec. (b) to include part-time employees within the definition of “employee”, where previously they were specifically excluded if working less than 24 hours per week; P.A. 86-411 amended Subsec. (g), removing the percentage cap on the number of managerial employees, and requiring the provisions of Subpara. (D) to be satisfied for any position in the system of higher education to be considered managerial, effective July 1, 1986, and applicable to negotiations then in progress; (Revisor's note: In 1995 the Revisors editorially substituted in Subdiv. (c) the alphabetic indicators (A), (B), (C) and (D) for (i), (ii), (iii) and (iv) for consistency with statutory usage); P.A. 97-148 amended Subsec. (b) to include special deputy sheriffs, effective July 1, 1997; P.A. 01-103 deleted former Subdiv. (2) re certain Department of Correction employees, redesignated existing Subparas. (A) to (D) as Subdivs. (1) to (4), and made conforming technical changes; P.A. 05-256 redefined “employee” in Subsec. (b) to include disability policy specialists assigned to the Council on Developmental Disabilities, effective July 1, 2005.

Cited. 184 C. 578; 226 C. 670.

Subsec. (f):

Subsec. not unconstitutionally vague. 204 C. 746.

Subsec. (g):

Subsec. not unconstitutionally vague. 204 C. 746. Language plainly and unambiguously does not include requirement that managerial employees exercise independent judgment in carrying out principal functions listed in Subdivs. (2) and (3). 296 C. 594.

Classification of managerial employees and denial to them of collective bargaining rights survives challenge on equal protection grounds; statute repels vagueness challenge, is not offensive to due process requirements. 40 CS 381.



Section 5-271 - Rights of employees and representatives. Duty of fair representation.

(a) Employees shall have, and shall be protected in the exercise of the right of self-organization, to form, join or assist any employee organization, to bargain collectively through representatives of their own choosing on questions of wages, hours and other conditions of employment, except as provided in subsection (d) of section 5-272, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, free from actual interference, restraint or coercion.

(b) When an employee organization has been designated by the State Board of Labor Relations as the representative of the majority of employees in an appropriate unit, that employee organization shall be recognized by the employer as the exclusive bargaining agent for the employees of such unit.

(c) When an employee organization has been designated in accordance with the provisions of this chapter as the exclusive representative of employees in an appropriate unit, it shall have the right to act for and to negotiate agreements covering all employees in the unit and shall be responsible for representing the interests of all such employees without discrimination and without regard to employee organization membership.

(d) When an employee organization has been designated, in accordance with the provisions of this chapter, as the exclusive representative of employees in an appropriate unit, it shall have a duty of fair representation to the members of that unit.

(e) An individual employee at any time may present a grievance to his employer and have the grievance adjusted, without intervention of an employee organization, provided the adjustment shall not be inconsistent with the terms of a collective bargaining agreement then in effect. The employee organization designated as the exclusive representative shall be given prior notice of the grievance and shall be informed of the terms of the settlement.

(f) The employer and such employee organization as has been designated as exclusive representative of employees in an appropriate unit, through appropriate officials or their representatives, shall have the duty to bargain collectively. This duty extends to the obligation to bargain collectively as set forth in subsection (c) of section 5-272.

(P.A. 75-566, S. 2.; P.A. 93-426, S. 2.)

History: P.A. 93-426 inserted new Subsec. (d) to impose a duty of fair representation on employee organizations representing state employees and redesignated existing Subsecs. (d) and (e) as (e) and (f), respectively.

Cited. 192 C. 539; 201 C. 685.

Cited. 40 CS 381.



Section 5-272 - Prohibited acts of employers and employee organizations.

(a) Employers or their representatives or agents are prohibited from: (1) Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 5-271 including a lockout; (2) dominating or interfering with the formation, existence or administration of any employee organization; (3) discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under sections 5-270 to 5-280, inclusive; (4) refusing to bargain collectively in good faith with an employee organization which has been designated in accordance with the provisions of said sections as the exclusive representative of employees in an appropriate unit; including but not limited to refusing to discuss grievances with such exclusive representative; (5) discriminating in regard to hiring or tenure of employment or any term or condition of employment to encourage or discourage membership in any employee organization; (6) refusing to reduce a collective bargaining agreement to writing and to sign such agreement; (7) violating any of the rules and regulations established by the board regulating the conduct of representation elections.

(b) Employee organizations or their agents are prohibited from: (1) Restraining or coercing employees in the exercise of the rights guaranteed in subsection (a) of section 5-271; (2) restraining or coercing an employer in the selection of his representative for purposes of collective bargaining or the adjustment of grievances; (3) refusing to bargain collectively in good faith, with an employer, if it has been designated in accordance with the provisions of sections 5-270 to 5-280, inclusive, as the exclusive representative of employees in an appropriate unit; (4) breaching their duty of fair representation pursuant to section 5-271; (5) violating any of the rules and regulations established by the board regulating the conduct of representation elections; or (6) refusing to reduce a collective bargaining agreement to writing and sign such agreement.

(c) For the purposes of sections 5-270 to 5-280, inclusive, to bargain collectively is the performance of the mutual obligation of the employer or his designated representatives and the representative of the employees to meet at reasonable times, including meetings appropriately related to the budget-making process, and bargain in good faith with respect to wages, hours and other conditions of employment, except as provided in subsection (d) of this section, or the negotiation of an agreement, or any question arising thereunder, and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(d) Nothing herein shall diminish the authority and power of the Employees' Review Board, the Department of Administrative Services or any state agency established by statute, charter or special act to establish, conduct and grade merit examinations and to rate candidates in order of their relative excellence from which appointments or promotions may be made to positions in the competitive division of the classified service of the state served by the Department of Administrative Services. The establishment, conduct and grading of merit examinations, the rating of candidates and the establishment of lists from such examinations and the appointments from such lists shall not be subject to collective bargaining.

(P.A. 75-566, S. 3; P.A. 77-614, S. 118, 610; P.A. 80-483, S. 150, 186; P.A. 81-472, S. 2, 159; P.A. 93-426, S. 3; P.A. 03-278, S. 11.)

History: P.A. 77-614 replaced personnel department and personnel policy board with department of administrative services in Subsec. (d); P.A. 80-483 changed “appeals” to “appeal” in board's name in Subsec. (d); P.A. 81-472 amended Subsec. (d) to refer to the employee's review board, rather than the personnel appeal board; P.A. 93-426 inserted a new Subdiv. (4) in Subsec. (b) to prohibit an employee organization which represents state employees from breaching its duty of fair representation to its members and redesignated existing Subdivs. (4) and (5) as (5) and (6), respectively; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003.

See Sec. 5-226f re pilot program authorizing discussion between the state and union representatives concerning the state classifications and examination system.

Cited. 192 C. 539; 197 C. 91; 201 C. 685; 216 C. 253; 226 C. 670.

Cited. 8 CA 197.



Section 5-273 - Powers of State Board of Labor Relations.

The State Board of Labor Relations shall administer sections 5-270 to 5-280, inclusive, as follows:

(a) The board shall exercise those powers and perform those duties which are specifically provided for in said sections. Those powers and duties shall be in addition to and exercised completely independent of any powers and duties specifically granted to it by statutory enactment.

(b) The board shall have authority, from time to time, to make, amend and rescind such rules and regulations as may be necessary to carry out the provisions of sections 5-270 to 5-280, inclusive. Such rules and regulations shall be effective upon passage, in conformance with the terms of chapter 54.

(P.A. 75-566, S. 4.)

Cited. 43 CS 1.



Section 5-274 - Prohibited practice questions determined by State Board of Labor Relations.

Whenever a question arises as to whether a practice prohibited by sections 5-270 to 5-280, inclusive, has been committed by an employer or employee organization, the board shall consider that question in accordance with the following procedure:

(a) When a complaint has been made to the board in writing that a prohibited practice has been or is being committed, the board shall refer such complaint to its agent for investigation within ten calendar days of the date it was received. Upon receiving a report from the agent, the board may within ten days of such receipt issue an order dismissing the complaint or may order a further investigation or a hearing thereon. When an investigation is ordered the board shall set a time when the report must be made. When a hearing is ordered, the board shall set the time and place for the hearing, which time and place may be changed by the board at the request of one of the parties for cause shown. Any complaint may be amended with the permission of the board. The employer, the employee organization and the person so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as the board may limit. Such employer, such employee organization and such person shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of the board any person may be allowed to intervene in such proceeding. In any hearing the board shall not be bound by the technical rules of evidence prevailing in the courts. A transcript of the testimony taken at any hearing before the board shall be filed with the board.

(b) If, upon all the testimony, the board determines that a prohibited practice has been or is being committed, it shall state its findings of fact and shall issue and cause to be served on the party committing the prohibited practice an order requiring it or him to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of sections 5-270 to 5-280, inclusive, including but not limited to: (1) Withdrawal of certification of an employee organization established or assisted by any action defined in said sections as a prohibited practice; (2) reinstatement of an employee discriminated against in violation of said sections, with or without back pay; or (3) if either party is found to have refused to bargain collectively in good faith, ordering arbitration and directing the party found to have refused to bargain to pay the full costs of arbitration under section 5-276a resulting from the negotiations in which the refusal to bargain occurred.

(c) If, upon all of the testimony, the board determines that a prohibited practice has not been or is not being committed, it shall state its finding of fact and shall issue an order dismissing the complaint.

(d) For the purposes of hearings and enforcement of orders under sections 5-270 to 5-280, inclusive, the board shall have the same power and authority as it has in sections 31-107, 31-108 and 31-109, and the employer and the employee organization shall have the right of appeal as provided therein.

(P.A. 75-566, S. 6; P.A. 78-111, S. 1, 2; P.A. 81-472, S. 117, 159; P.A. 86-411, S. 1, 8.)

History: P.A. 78-111 replaced reference to Sec. 31-103 in Subsec. (d) with reference to Sec. 31-108; P.A. 81-472 replaced reference to Sec. 5-278 with reference to Sec. 5-277; P.A. 86-411 removed all references to fact-finding and provided instead that the board may order arbitration when a party has failed to bargain in good faith, effective July 1, 1986, and applicable to negotiations then in progress.

Cited. 8 CA 197.

Cited. 43 CS 1.



Section 5-275 - Employee organization designated as exclusive representative. Bargaining unit determination. Petitions seeking clarification or modification of existing units.

(a)(1) On and after October 1, 1975, any interested organization may notify the State Board of Labor Relations that thirty per cent or more of the employees in a bargaining unit established under sections 5-270 to 5-280, inclusive, desire to be exclusively represented for the purposes of collective bargaining within the unit by the petitioning organization and request the designation of said organization as their exclusive representative; (2) if the board certifies that a majority of the employees in such bargaining unit desire to be so represented, said board shall agree to said designation, unless there is a challenge. To challenge, an intervening organization must show that at least ten per cent or more of the employees of the unit seek to be the exclusive representative. Any additional organization meeting said ten per cent prerequisite shall be treated, upon request, as an additional intervenor; (3) if there is a challenge, or if the board certifies that thirty per cent or more but less than a majority of employees in a bargaining unit desire to be exclusively represented by a particular organization, said board shall direct an election by secret ballot to determine whether and by which employee organization the employees desire to be represented and shall certify the results thereof. The board shall refer the petition to its agent who shall investigate the petition and issue a direction of election and conduct a secret ballot election to determine whether and by which employee organization the employees desire to be represented if he has reasonable cause to believe that a question of representation exists, or issue a recommendation to dismiss the petition if he finds that there is not such reasonable cause, or refer the petition to the board for a hearing without having conducted an election or issuing a recommendation of dismissal, in which event the board shall conduct an appropriate hearing upon due notice. The agent shall report his action to the board. The board shall issue an order confirming the agent's direction of election and certifying the results of the election, or issue an order confirming the agent's recommendation for dismissal, or order a further investigation, or provide for an appropriate hearing upon due notice. Before taking any of the aforesaid actions, the board shall provide the parties with an opportunity to file briefs on the questions at issue and shall fully consider any such briefs filed. After a hearing, the board shall order any of the aforesaid actions on the petition, or shall upon good cause order any other suitable method to determine whether and by which employee organization the employees desire to be represented. The board shall certify the results. No election shall be directed in any bargaining unit or any subdivision thereof within which in the preceding twelve-month period a valid election has been held. No election shall be directed by the board during the term of a written collective bargaining agreement, except for good cause. In any election where none of the choices on the ballot receives a majority, a runoff shall be conducted, the ballot providing for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election. An employee organization which receives a majority of votes cast in an election shall be designated by the board as exclusive representative of the employees in the unit. No employee organization shall be eligible to petition for or participate in a recognition election until it has been in existence in state employment for at least six months.

(b) The board shall determine the appropriateness of a unit which shall be the public employer unit or a subdivision thereof. In determining the appropriateness of the unit, the board shall: (1) Take into consideration, but shall not limit consideration to, the following: (A) Public employees must have an identifiable community of interest, and (B) the effects of overfragmentation; (2) not decide that any unit is appropriate if (A) such unit includes both professional and nonprofessional employees, unless a majority of such professional employees vote for inclusion in such unit, or (B) such unit includes both Department of Correction employees at or above the level of lieutenant and Department of Correction employees below the level of lieutenant; (3) take into consideration that when the state is the employer, it will be bargaining on a state-wide basis unless issues involve working conditions peculiar to a given governmental employment locale; (4) permit the faculties of (A) The University of Connecticut, (B) the Connecticut State University System, and (C) the state technical high schools to each comprise a separate unit, which in each case shall have the right to bargain collectively with their respective boards of trustees or their designated representatives; and (5) permit the community college faculty and the technical college faculty as they existed prior to July 1, 1992, to continue to comprise separate units, which in each case shall have the right to bargain collectively with its board of trustees or its designated representative. Nonfaculty professional staff of the above institutions may by mutual agreement be included in such bargaining units, or they may form a separate bargaining unit of their own. This section shall not be deemed to prohibit multiunit bargaining.

(c) An employee organization or an employer may file a petition with the board seeking a clarification or modification of an existing unit. The power of the board to make such clarifications and modifications shall be limited to those times when a petition for clarification or modification is filed by either an employee organization or an employer. No petition seeking a clarification or modification of an existing unit shall be considered to be timely by the board during the term of a written collective bargaining agreement, except that a petition for clarification or modification filed by an employee organization concerning either (1) a newly created position or (2) any employee who is not represented by an employee organization, may be filed at any time.

(P.A. 75-566, S. 5; P.A. 81-29, S. 2; P.A. 82-218, S. 39, 46; P.A. 89-260, S. 5, 41; P.A. 91-255, S. 1; 91-256, S. 42, 69; P.A. 92-126, S. 15, 48; P.A. 01-103, S. 2; P.A. 03-19, S. 13; P.A. 12-116, S. 87.)

History: P.A. 81-29 amended Subsec. (a) to provide board's agent with increased powers over petitions concerning the election of representatives, while resting final action with the board; P.A. 82-218 replaced “state colleges” with “Connecticut State University” in Subsec. (b) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 89-260 in Subsec. (b)(4) substituted “regional community colleges” for “community colleges”, “regional technical colleges” for “state technical colleges” and “regional vocational-technical schools” for “vocational schools”; P.A. 91-255 added Subsec. (c) re petitions seeking clarification or modification of existing units; P.A. 91-256 made a technical change in Subsec. (b); P.A. 92-126 added Subsec. (b)(5) retaining rights of community college and technical college faculty to have separate bargaining units; (Revisor's note: In 1995 the Revisors editorially substituted in Subdivs. (1) and (4) of Subsec. (b) the alphabetic indicators (A), (B) and (C) for (i), (ii) and (iii), as appropriate, for consistency with statutory usage); P.A. 01-103 amended Subsec. (b)(2) by designating a portion of existing provisions as Subpara. (A) and adding Subpara. (B) re appropriateness of unit if such unit includes Department of Correction employees both at or above the level of lieutenant and below the level of lieutenant; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.

Cited. 183 C. 235.



Section 5-276 - Mediation and arbitration services by State Board of Mediation and Arbitration.

(a) The services of the State Board of Mediation and Arbitration shall be available to employers or employee organizations designated as the exclusive bargaining representative for purposes of settlement of grievances arising out of the interpretation and application of the terms of a written agreement, for mediation of impasses in contract negotiations, for purposes of arbitration of disputes over the interpretation or application of the terms of a written agreement and for arbitration of impasses resulting from negotiations over unit contracts, unit reopeners and coalition bargaining matters as provided in subsection (f) of section 5-278.

(b) Nothing contained herein shall prevent the use of other arbitration tribunals in the resolution of disputes between employers and designated employee organizations.

(P.A. 75-566, S. 7; P.A. 86-411, S. 2, 8.)

History: P.A. 86-411 provided that the state board of mediation and arbitration shall provide arbitration services for negotiation impasses concerning unit contracts, reopeners and coalition bargaining, effective July 1, 1986, and applicable to negotiations then in progress.

Cited. 20 CA 676.



Section 5-276a - Timetable for negotiations between employer and designated employee organization. Mediation. Elective binding arbitration; procedure.

(a) In the event that either the employer, as defined in subsection (a) of section 5-270, or a designated employee organization, as defined in subsection (d) of said section, may desire negotiations with respect to an original or successor collective bargaining agreement, such party, not more than three hundred thirty days prior to the expiration of the existing collective bargaining agreement or less than one hundred fifty days prior thereto, shall serve written notice thereof upon the other party. Negotiations shall commence within thirty days of such service. Negotiations as to wage reopeners shall commence within twenty days of receipt by one party of a written notice with respect thereto, served in accordance with the provisions of any such reopener in the affected contract or, if none is stated therein, not more than sixty days or less than thirty days prior to the effective date of such reopener.

(b) Upon the joint request of the parties, following the commencement of good faith negotiations, the State Board of Mediation and Arbitration may designate a mediator to assist the parties in continuing such negotiations and in reaching a settlement of the issues presented in such negotiations. The mediator designated shall be experienced in labor mediation and shall be drawn from lists of such mediators maintained by the board, the American Arbitration Association or the Federal Mediation and Conciliation Service. The mediator so designated may only serve if approved by both parties.

(c) If, after a reasonable period of negotiation, or, in the case of negotiations by the parties to an existing collective bargaining agreement to revise such agreement concerning any matter affecting wages, hours and other conditions of employment, after sixty days from the commencement of such negotiations, the parties are unable to reach an agreement, both parties or either of them may initiate arbitration by filing with the State Board of Mediation and Arbitration a list of the issues as to which an impasse has been reached. If such filing is not made jointly, a copy of the filing shall be served on the other party.

(d) Within ten days of a joint filing or within ten days of service on the other party in the case of a single filing, the parties shall jointly select an arbitrator. The person selected shall have substantial, current experience as an impartial arbitrator of labor-management disputes. Persons who serve partisan interests as advocates or consultants for labor or management in labor-management relations or who are associated with or are members of a firm which performs such advocate or consultant work may not be selected. If the parties fail to agree on an arbitrator within the ten-day period, the selection shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(e) (1) The arbitrator selected shall contact the parties to schedule dates and places for hearings which shall commence not later than twenty days after the selection of the arbitrator and which shall be, where feasible, in the principal locality of the state board, department, commission or agency or unit thereof involved. At least ten days prior to each such hearing, written notice of the designated time and place of such hearing shall be sent to the state employer and the state employee organization. The arbitrator shall preside over such hearings, shall have the power to take testimony, to administer oaths and to summon, by subpoena, any person whose testimony may be pertinent to the proceedings, together with any records or other documents deemed by the arbitrator to relate to such matters. In the case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the arbitrator or either party, shall have jurisdiction to order such person to appear before the arbitrator to produce subpoenaed records and to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by the court as a contempt thereof. The parties may, at any time during the course of the proceeding, jointly request the arbitrator to attempt to mediate any or all of the disputed issues.

(2) The hearings may, at the discretion of the parties or the arbitrator, be continued and shall be concluded within thirty days after their commencement, unless such period is extended by the joint request of the parties or by the arbitrator.

(3) Prior to the commencement of the hearings, each party shall submit to the arbitrator three copies of a list of all resolved and unresolved issues, including the party's proposal on each disputed issue. During the hearing no new issues can be considered unless such addition is mutually agreed to by the parties. Upon receipt of both such lists, the arbitrator shall simultaneously distribute a copy of each to the opposing party. Upon the hearing, each party shall present such testimony and other evidence as it deems appropriate and as the arbitrator finds relevant to the issues presented. Evidence as to each disputed issue shall be presented first by the party presenting the demand underlying such issue. At any time prior to the issuance of the award by the arbitrator, the parties may jointly file with the arbitrator stipulations setting forth such disputed issues the parties have agreed are to be withdrawn from arbitration. Within fourteen days after the conclusion of the taking of testimony, the parties may file with the arbitrator three copies of their briefs including their last best offer on each unresolved issue and, where possible, estimates of the costs of resolution of each disputed issue. Immediately upon receipt of both briefs or upon the expiration of the time for filing such briefs, whichever is sooner, the arbitrator shall distribute a copy of each such brief to the opposing party. Within seven days after receipt of the opposing briefs on the disputed issues or within seven days after the expiration of the time for filing such briefs, whichever is sooner, the parties may file with the arbitrator three copies of a reply brief, responding to the briefs on the unresolved issues. Immediately upon receipt of both reply briefs or upon the expiration of the time for filing such briefs, whichever is sooner, the arbitrator shall distribute a copy of each such brief to the opposing party.

(4) Within twenty days after the last day for filing reply briefs, the arbitrator shall file with the secretary of the State Board of Mediation and Arbitration the award on each unresolved issue as well as the issues resolved by the parties during the arbitration proceedings. The arbitrator shall immediately and simultaneously distribute a copy thereof to each party. In making such award, the arbitrator shall select the more reasonable last best offer proposal on each of the disputed issues based on the factors in subdivision (5) of this subsection. The arbitrator (A) shall give a decision as to each disputed issue considered, (B) shall state with particularity the basis for such decision as to each disputed issue and the manner in which the factors enumerated in subdivision (5) of this subsection were considered in arriving at such decision, (C) shall confine the award to the issues submitted and shall not make observations or declarations of opinion which are not directly essential in reaching a determination, and (D) shall not affect the rights accorded to either party by law or by any collective bargaining agreement nor in any manner, either by drawing inferences or otherwise, modify, add to, subtract from or alter such provisions of law or agreement. If the day for filing any document under this subsection falls on a day which is not a business day of the State Board of Mediation and Arbitration, then the time for filing shall be extended to the next business day of the board.

(5) The factors to be considered by the arbitrator in arriving at a decision are: The history of negotiations between the parties including those leading to the instant proceeding; the existing conditions of employment of similar groups of employees; the wages, fringe benefits and working conditions prevailing in the labor market; the overall compensation paid to the employees involved in the arbitration proceedings, including direct wages compensation, overtime and premium pay, vacations, holidays and other leave, insurance, pensions, medical and hospitalization benefits, food and apparel furnished and all other benefits received by such employees; the ability of the employer to pay; changes in the cost of living; and the interests and welfare of the employees.

(6) The award of the arbitrator shall be final and binding upon the employer and the designated employee organization unless rejected by the legislature as provided in section 5-278, except that a motion to vacate or modify the arbitrator's decision concerning any issue in such award may be filed in the superior court for the judicial district of Hartford within thirty days following receipt of such award. Such motion to vacate or modify shall identify the specific issue or issues in the award which the court is being asked to vacate or modify. Any decision by the arbitrator on issues that are not subject to a motion to vacate or modify shall be final and binding upon the parties. The court, after hearing, may vacate or modify the arbitrator's decision concerning the award or any issue in the award only if the court finds that substantial rights of a party have been prejudiced because such award is: (A) In violation of constitutional provisions; (B) in excess of the statutory authority of the arbitrator; (C) made upon unlawful procedure; (D) affected by other error of law; (E) clearly erroneous in view of the reliable, probative and substantial evidence of the whole record; or (F) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(7) The secretary of the State Board of Mediation and Arbitration shall serve as staff to the arbitrator for purposes of all proceedings undertaken pursuant to this subsection.

(f) The arbitrator's fees and itemized expenses, the rental, if any, of the facilities used for the hearing and the cost of the transcript, if any, of the proceedings shall be divided equally between the employer and the designated employee organization.

(g) Any or all of the timing requirements established in this section that are imposed upon the parties may be waived by agreement of the parties or by a ruling of the arbitrator following a timely request by any party. Any or all of the timing requirements established in this section that are imposed upon the arbitrator may be waived by agreement of the parties.

(P.A. 86-411, S. 3, 8; P.A. 88-230, S. 1, 12; 88-364, S. 6, 123; P.A. 90-98, S. 1, 2; P.A. 91-290; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 05-277, S. 1; P.A. 06-196, S. 36.)

History: P.A. 86-411 effective July 1, 1986, and applicable to negotiations then in progress; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change in Subsec. (e); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-290 amended Subsec. (c) by adding provisions re 90-day period for negotiations to revise existing collective bargaining agreements; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 05-277 amended Subsec. (a) to change the earliest date for filing notice of a desire to negotiate from not more than 180 days prior to the expiration of the existing collective bargaining agreement to not more than 330 days prior to the expiration of such agreement, amended Subsec. (c) to change the date for initiation of arbitration from 90 days after negotiations begin to 60 days after negotiations begin, amended Subsec. (e)(6) to require a motion to vacate or modify to identify the specific issues that are requested to be vacated or modified and to provide that any issues not so identified shall be final, and amended Subsec. (g) to provide that any timing requirements imposed upon the parties may be waived by agreement of the parties or a ruling of the arbitrator and that the parties may agree to waive any time requirements imposed on the arbitrator; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006.

Cited. 226 C. 670.

Cited. 20 CA 676.



Section 5-276b - Interest charges on overdue arbitration settlement payments.

(a) Whenever a monetary settlement is awarded pursuant to an interest arbitration proceeding conducted pursuant to section 5-276a, and such award is not rejected by the legislature pursuant to section 5-278, and payment is not made in accordance with the terms of such settlement within sixty days of the date such award was issued, the party liable for such payment shall be required to pay interest, at the rate of five per cent per annum, on such overdue payment, calculated from the date the award was issued.

(b) Whenever a monetary settlement is awarded pursuant to a state employee grievance arbitration proceeding, and payment is not made in accordance with the terms of such settlement within thirty days of the date such award was issued, the party liable for such payment shall be required to pay interest, at the rate of five per cent per annum, on such overdue payment, calculated from the date the award was issued.

(P.A. 87-335.)

Subsec. (b):

Constitutes statutory exception to power of Claims Commissioner and is legislative waiver of sovereign immunity with respect to interest. 20 CA 676.



Section 5-277 - Petition to State Board of Mediation and Arbitration for fact finding.

Section 5-277 is repealed.

(P.A. 75-566, S. 8; P.A. 86-411, S. 7, 8.)



Section 5-278 - Determination of employer representative. Negotiations and agreements with employee representative. Arbitration awards. Conflicts with statutes, acts or agency regulations.

(a) When an employee organization has been designated, in accordance with the provisions of sections 5-270 to 5-280, inclusive, as the exclusive representative of employees in an appropriate unit, the employer shall be represented in collective bargaining with such employee organization in the following manner: (1) In the case of an executive branch employer, including the Division of Criminal Justice, by the chief executive officer whether elected or appointed, or his designated representative; who shall maintain a close liaison with the legislature relative to the negotiations and the potential fiscal ramifications of any proposed settlement; (2) in the case of a judicial branch employer, by the Chief Court Administrator or his designated representative; and (3) in the case of each segment of the system of higher education, the faculty and professional employees shall negotiate with their own board of trustees or its designated representative.

(b) Any agreement reached by the negotiators shall be reduced to writing. The agreement, together with a request for funds necessary to fully implement such agreement and for approval of any provisions of the agreement which are in conflict with any statute or any regulation of any state agency, and any arbitration award, issued in accordance with section 5-276a, together with a statement setting forth the amount of funds necessary to implement such award, shall be filed by the bargaining representative of the employer with the clerks of the House of Representatives and the Senate within ten days after the date on which such agreement is reached or such award is distributed. The General Assembly may approve any such agreement as a whole by a majority vote of each house or may reject such agreement as a whole by a majority vote of either house. The General Assembly may reject any such award as a whole by a two-thirds vote of either house if it determines that there are insufficient funds for full implementation of the award. If rejected, the matter shall be returned to the parties for further bargaining. Once approved by the General Assembly, any provision of an agreement or award need not be resubmitted by the parties to such agreement or award as part of a future contract approval process unless changes in the language of such provision are negotiated by such parties. Any supplemental understanding reached between such parties containing provisions which would supersede any provision of the general statutes or any regulation of any state agency or would require additional state funding shall be submitted to the General Assembly for approval in the same manner as agreements and awards. If the General Assembly is in session, it shall vote to approve or reject such agreement or award within thirty days after the date of filing. If the General Assembly is not in session when such agreement or award is filed, it shall be submitted to the General Assembly within ten days of the first day of the next regular session or special session called for such purpose. The agreement or award shall be deemed approved if the General Assembly fails to vote to approve or reject such agreement or award within thirty days after such filing or submission. The thirty-day period shall not begin or expire unless the General Assembly is in regular session. For the purpose of this subsection, any agreement or award filed with the clerks within thirty days before the commencement of a regular session of the General Assembly shall be deemed to be filed on the first day of such session.

(c) Notwithstanding any provision of any general statute or special act to the contrary, the legislature shall appropriate whatever funds are required to comply with a collective bargaining agreement, supplemental understanding or arbitration award, provided the request called for in subsection (b) of this section has been approved by the legislature.

(d) No provision of any general statute or special act shall prevent negotiations between an employer and an employee organization which has been designated as the exclusive representative of employees in an appropriate unit, from continuing after the final date for setting the state budget. An agreement between an employer and an employee organization shall be valid and in force under its terms when entered into in accordance with the provisions of this chapter and signed by the chief executive officer or administrator as a ministerial act. Such terms may make any such agreement effective on a date prior to the date on which the agreement is entered. No publication thereof shall be required to make it effective. The procedure for the making of an agreement between the employer and an employee organization provided by sections 5-270 to 5-280, inclusive, shall be the exclusive method for making a valid agreement for employees represented by an employee organization, and any provisions in any general statute or special act to the contrary shall not apply to such an agreement.

(e) Where there is a conflict between any agreement or arbitration award approved in accordance with the provisions of sections 5-270 to 5-280, inclusive, on matters appropriate to collective bargaining, as defined in said sections, and any general statute or special act, or regulations adopted by any state agency, the terms of such agreement or arbitration award shall prevail; provided if participation of any employees in a retirement system is effected by such agreement or arbitration award, the effective date of participation in said system, notwithstanding any contrary provision in such agreement or arbitration award, shall be the first day of the third month following the month in which a certified copy of such agreement or arbitration award is received by the Retirement Commission or such later date as may be specified in the agreement or arbitration award.

(f) (1) Notwithstanding any other provision of this chapter, collective bargaining negotiations concerning changes to the state employees retirement system to be effective on and after July 1, 1988, and collective bargaining negotiations concerning health and welfare benefits to be effective on and after July 1, 1994, shall be conducted between the employer and a coalition committee which represents all state employees who are members of any designated employee organization. (2) The provisions of subdivision (1) of this subsection shall not be construed to prevent the employer and any designated employee organization from bargaining directly with each other on matters related to the state employees retirement system and health and welfare benefits whenever the parties jointly agree that such matters are unique to the particular bargaining unit. (3) The provisions of subdivision (1) of this subsection shall not be construed to prevent the employer and representatives of employee organizations from dealing with any state-wide issue using the procedure established in said subdivision.

(g) (1) Nonmandatory subjects of bargaining shall not be subject to the impasse procedures of section 5-276a. In the case of higher education teaching faculty, the arbitrator shall not make a decision involving academic policy unless it affects the wages, hours or conditions of employment of such faculty. Any arbitration award issued on such matters shall be unenforceable. (2) Unless mutually agreed to by the parties, the impasse procedures of section 5-276a shall not be invoked during the pendency before the State Board of Labor Relations of any scope of bargaining question arising from the parties' negotiations. Any such question shall take precedence over all other matters pending before said board.

(P.A. 75-566, S. 9; P.A. 76-435, S. 42, 82; P.A. 77-22, S. 2, 3; P.A. 80-483, S. 151, 186; P.A. 83-318; P.A. 86-411, S. 4, 8; P.A. 88-126, S. 1–3; P.A. 89-349, S. 1, 4; P.A. 91-265; June Sp. Sess. P.A. 91-3, S. 163, 168.)

History: P.A. 76-435 replaced vague reference to “provisions of this law” with “provisions of this chapter” in Subsec. (d); P.A. 77-22 amended Subsec. (a) removing provision that chief administrative officer or his representative represent legislative branch employer in collective bargaining; P.A. 80-483 replaced references to personnel boards with references to any state agency; P.A. 83-318 amended Subsec. (a) by replacing the “chief administrative officer” with the “chief court administrator” as the representative of a judicial branch employer; P.A. 86-411 amended Subsec. (b) to remove the provision that failure to submit a request for funds within 14 days of the date an agreement is reached constitutes a prohibited practice, to allow previously approved provisions to be excluded from the submittal of any successor agreement, to require the legislature to vote on the request within 30 days of submittal, and to establish requirements for the submittal of arbitration awards to the legislature and added Subsecs. (f) and (g), establishing coalition bargaining for retirement issues and setting limitations on the use of the impasse procedures, effective July 1, 1986, and applicable to negotiations then in progress; P.A. 88-126 amended Subsec. (b) to require supplemental understandings containing provisions which supersede general statutes or state agency regulations or which require additional state funding to be submitted to general assembly for approval and made technical change in Subsec. (b) and amended Subsec. (c) to require appropriation of funds required to comply with a supplemental understanding, provided request called for in Subsec. (b) has been approved by legislature; P.A. 89-349 amended Subsec. (b)(2) by adding the provisions of Subpara. (B) requiring the appropriations committee to consider arbitration awards filed when the legislature is not in session, specified that arbitration awards be filed with the clerks of the senate and the house of representatives and provided the procedures to be followed for the purposes of a special session; P.A. 91-265 amended Subsec. (f) to include collective bargaining for health and welfare benefits to be effective on and after July 1, 1994; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to establish identical filing procedures and time limits for collective bargaining agreements and arbitration awards and to provide that such agreements may be rejected by a majority vote of either house and such awards may be rejected by a two-thirds vote of either house.

Cited. 179 C. 184; 183 C. 235, 238; 197 C. 91; 201 C. 685; 239 C. 32.

Cited. 13 CA 461.

Cited. 43 CS 1.

Subsec. (e):

Plaintiff's claim that he was laid off in violation of Sec. 5-241 is barred by doctrine of sovereign immunity because defendants acted in accordance with legislatively approved collective bargaining agreement provisions that superseded statute. 278 C. 204.



Section 5-278a - Certain provisions of collective bargaining agreement to remain in effect.

In the event an agreement expires before a new agreement has been approved by the employee organization, the employer representative and the legislature, the provisions of the expired agreement concerning (1) salary, excluding annual increments, (2) differentials, (3) overtime, (4) longevity, and (5) allowances for uniforms, which were implemented pursuant to approval by the legislature in accordance with section 5-278 shall remain in effect until such time as a new agreement is reached and approved in accordance with section 5-278. Nothing in this section shall affect the rights and duties of the employer and any exclusive employee representative designated to negotiate such new agreement under sections 5-271 to 5-280, inclusive, during the period of time after such agreement expires including the right to negotiate the extension of the expired agreement or any provision thereof not otherwise extended by this section. Notwithstanding any provision of a statute to the contrary, in the event an agreement expires before a new agreement has been approved by the employee organization, the employer representative and the legislature, the employer representative and the exclusive employee representative designated to negotiate such new agreement shall negotiate and agree upon payment of an exclusive payroll deduction of employee organization regular dues, fees and assessments and, upon reaching such agreement, such payment shall be made to such exclusive employee representative.

(P.A. 79-621, S. 22, 24; P.A. 86-411, S. 6, 8; P.A. 93-80, S. 56, 67.)

History: P.A. 86-411 clarified that the section applies to the exclusive employee representative designated, rather than certified, to negotiate a new agreement, effective July 1, 1986, and applicable to negotiations then in progress; P.A. 93-80 limited provisions of expired agreement which remain in effect until approval of a new agreement to provisions “concerning (1) salary, excluding annual increments, (2) differentials, (3) overtime, (4) longevity, and (5) allowances for uniforms”, effective January 1, 1994.



Section 5-279 - Strikes by state employees prohibited.

Nothing in sections 5-270 to 5-280, inclusive, shall constitute a grant of the right to strike to state employees and such strikes are prohibited.

(P.A. 75-566, S. 10.)



Section 5-280 - Payment of dues to exclusive representative required.

(a) If an exclusive representative has been designated for the employees in an appropriate collective bargaining unit, each employee in such unit who is not a member of the exclusive representative shall be required, as a condition of continued employment, to pay to such organization for the period that it is the exclusive representative, an amount equal to the regular dues, fees and assessments that a member is charged.

(b) Employers and employee organizations are authorized to negotiate provisions in a collective bargaining agreement calling for the payroll deduction of employee organization dues and initiation fees and for payroll deduction of the service fee described in subsection (a) of this section.

(P.A. 75-566, S. 11.)

Subsec. (a):

Plaintiff failed to sustain its burden of proof on damages with respect to permissible purposes of collective bargaining contract administration and grievance procedure. 38 CS 629.









Title 6 - Counties and County Officers. Judicial and State Marshals

Chapter 76 - County Organization

Section 6-1 - Number and composition of counties.

There shall be in the state eight counties, which shall be constituted as follows:

Hartford County. The towns of Hartford, Avon, Berlin, Bloomfield, Bristol, Burlington, Canton, East Granby, East Hartford, East Windsor, Enfield, Farmington, Glastonbury, Granby, Hartland, Manchester, Marlborough, New Britain, Newington, Plainville, Rocky Hill, Simsbury, Southington, South Windsor, Suffield, West Hartford, Wethersfield, Windsor and Windsor Locks shall constitute one county by the name of the county of Hartford.

New Haven County. The towns of New Haven, Ansonia, Beacon Falls, Bethany, Branford, Cheshire, Derby, East Haven, Guilford, Hamden, Madison, Meriden, Middlebury, Milford, Naugatuck, North Branford, North Haven, Orange, Oxford, Prospect, Seymour, Southbury, Wallingford, Waterbury, West Haven, Wolcott and Woodbridge shall constitute one county by the name of the county of New Haven.

New London County. The towns of New London, Norwich, Bozrah, Colchester, East Lyme, Franklin, Griswold, Groton, Lebanon, Ledyard, Lisbon, Lyme, Montville, North Stonington, Old Lyme, Preston, Salem, Sprague, Stonington, Voluntown and Waterford shall constitute one county by the name of the county of New London.

Fairfield County. The towns of Bridgeport, Danbury, Bethel, Brookfield, Darien, Easton, Fairfield, Greenwich, Monroe, New Canaan, New Fairfield, Newtown, Norwalk, Redding, Ridgefield, Shelton, Sherman, Stamford, Stratford, Trumbull, Weston, Westport and Wilton shall constitute one county by the name of the county of Fairfield.

Windham County. The towns of Windham, Putnam, Ashford, Brooklyn, Canterbury, Chaplin, Eastford, Hampton, Killingly, Plainfield, Pomfret, Scotland, Sterling, Thompson and Woodstock shall constitute one county by the name of the county of Windham.

Litchfield County. The towns of Litchfield, Barkhamsted, Bethlehem, Bridgewater, Canaan, Colebrook, Cornwall, Goshen, Harwinton, Kent, Morris, New Hartford, New Milford, Norfolk, North Canaan, Plymouth, Roxbury, Salisbury, Sharon, Thomaston, Torrington, Warren, Washington, Watertown, Winchester and Woodbury shall constitute one county by the name of the county of Litchfield.

Middlesex County. The towns of Middletown, Chester, Clinton, Cromwell, Deep River, Durham, East Haddam, East Hampton, Essex, Haddam, Killingworth, Middlefield, Old Saybrook, Portland and Westbrook shall constitute one county by the name of the county of Middlesex.

Tolland County. The towns of Tolland, Vernon, Andover, Bolton, Columbia, Coventry, Ellington, Hebron, Mansfield, Somers, Stafford, Union and Willington shall constitute one county by the name of the county of Tolland.

(1949 Rev., S. 422.)



Section 6-2 - Boundaries on Long Island Sound.

The counties of New London, Middlesex, New Haven and Fairfield extend southerly to the southerly boundary line of the state as that boundary line is settled and defined by an agreement with the state of New York bearing date December 8, 1879, and published with the special acts of the General Assembly passed in the year 1880, and consented to and approved by the Congress of the United States by an Act approved February 26, 1881. The dividing line between any two of said counties which border on each other is and shall continue to be a line drawn due south from their original southeast and southwest corners to the said southerly boundary line of the state.

(1949 Rev., S. 423.)



Section 6-2a - State succession to property and liabilities of counties.

(a) On and after October 1, 1960, all property, property rights and choses in action of any kind belonging to the several counties of the state and all powers and authority of said counties shall be vested in the state and all debts, obligations, liabilities and duties of said counties shall be assumed by the state without further action on its part; provided, after October 1, 1960, there shall be rebated proportionately to the contributing towns all liquid assets in county funds remaining after deduction of current liabilities with the exception of bonded indebtedness and interest thereon of the county assumed by the state. Number 152 of the public acts of 1959 shall not affect any legal actions pending on October 1, 1960, but the state shall succeed to the county as a party to any such action, nor shall it release or affect any taxes theretofore laid by said counties nor any fines, penalties or forfeitures theretofore incurred and due said counties but all such taxes, fines, penalties and forfeitures shall be collected by the Commissioner of Revenue Services and by him paid to the State Treasurer and applied first to the payment of any outstanding indebtedness of the counties within which collected.

(b) On and after June 2, 1961, all real property and all rights relating to such real property which vested in the state under the provisions of subsection (a) of this section shall be vested in the State Treasurer, and said Treasurer shall, with the approval of the Attorney General, exercise in his name and for the state all powers in regard to such property and rights therein.

(1959, P.A. 152, S. 91; 1961, P.A. 314; P.A. 77-614, S. 139, 610.)

History: 1961 act added Subsec. (b); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 3-14a re administration of trusts for counties by State Treasurer.

Cited. 148 C. 607, 609, 610. Vote by county commissioners prior to Oct. 1, 1960, to appropriate all surplus funds of county as of Sept. 30, 1960, for county agricultural extension service not in contravention, although perhaps in circumvention, of statute. Id., 613.

County given privileged status in trial of action because of imminent termination of existence. 22 CS 157.



Section 6-2b - Retired county employees.

All former employees of the several counties receiving pensions from the Municipal Employees' Retirement Fund, county appropriations or any private pension plan contracted for by any county shall continue to receive pensions through payments from the Municipal Employees' Retirement Fund, appropriations from the General Fund or assumption by the state of the contract, as the case may be, in each case equivalent to the amount which such employee received prior to October 1, 1960, and the state assumes liability for any payments which might be due the Municipal Employees' Retirement Fund for persons receiving pensions from said fund under the provisions of this section.

(1959, P.A. 152, S. 93.)






Chapter 77 - County Officers, Appropriations and Taxes

Section 6-28a - Statutory references to county commissioners or treasurers changed.

Any reference in the general statutes or special acts to county commissioners or county treasurers, or their powers and duties, shall be to the state or the State Treasurer, as the case may be.

(1959, P.A. 152, S. 98.)



Section 6-28b - Employment of former county employees after military service.

Section 6-28b is repealed, effective October 1, 2002.

(1959, P.A. 152, S. 21; P.A. 77-614, S. 66, 610; S.A. 02-12, S. 1.)






Chapter 78 - Judicial and State Marshals

Section 6-29 - Ineligibility for office.

No judge, except a judge of probate, and no justice of the peace shall be a state marshal.

(1949 Rev., S. 450; 1953, S. 190d; P.A. 00-99, S. 126, 154.)

History: P.A. 00-99 replaced reference to “hold the office of sheriff or deputy sheriff” with “be a state marshal”, effective December 1, 2000.

Acceptance of office of sheriff or deputy sheriff constitutes a surrender of office of justice of the peace. 25 C. 567.



Section 6-30 - Bond.

Section 6-30 is repealed, effective December 1, 2000.

(1949 Rev., S. 451; P.A. 73-237, S. 1, 3; P.A. 94-177, S. 9; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 153, 154.)



Section 6-30a - Personal liability insurance. Indemnification of state marshal for injury occurring while transporting person in custody in a private motor vehicle.

(a) On and after December 1, 2000, each state marshal shall carry personal liability insurance for damages caused by reason of such state marshal's tortious acts in not less than the following amounts: (1) For damages caused to any one person or to the property of any one person, one hundred thousand dollars; and (2) for damages caused to more than one person or to the property of more than one person, three hundred thousand dollars. For the purpose of this subsection, “tortious act” means negligent acts, errors or omissions for which a state marshal may become legally obligated to any damages for false arrest, erroneous service of civil papers, false imprisonment, malicious prosecution, libel, slander, defamation of character, violation of property rights or assault and battery if committed while making or attempting to make an arrest or against a person under arrest, but does not include any such act unless committed in the performance of the official duties of such state marshal.

(b) The state shall protect and save harmless any state marshal from financial loss and expense, including court costs and reasonable attorney's fees, arising out of any claim, demand or suit instituted against the state marshal for personal injury or injury to property by, or as a result of the actions of, any person who is lawfully taken into custody by the state marshal, pursuant to a capias issued by Support Enforcement Services of the Superior Court and directed to the state marshal, if such injury occurs when such person, while in such custody, is transported in a private motor vehicle operated by the state marshal. In the event a judgment is entered against the state marshal for a malicious, wanton or wilful act, the state marshal shall reimburse the state for any expenses incurred by the state in defending the state marshal and the state shall not be held liable to the state marshal for any financial loss or expense resulting from such act.

(P.A. 76-15; P.A. 00-99, S. 128, 154; P.A. 01-195, S. 7, 181; P.A. 07-69, S. 1.)

History: P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal, requiring state marshals to carry personal liability insurance for tortious acts, effective December 1, 2000; P.A. 01-195 made a technical change for purposes of gender neutrality, effective July 11, 2001; P.A. 07-69 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re indemnification of any state marshal for an injury occurring while transporting a person in custody in a private motor vehicle operated by the state marshal.

Cited. 229 C. 479. Section does not constitute waiver of sovereign immunity. 265 C. 301.

Cited. 44 CS 368.



Section 6-31 - Authority.

Section 6-31 is repealed, effective December 1, 2000.

(1949 Rev., S. 452; P.A. 00-99, S. 153, 154.)



Section 6-32 - Duties. Cost of serving a civil protection order.

(a) Each state marshal shall receive each process directed to such marshal when tendered, execute it promptly and make true return thereof; and shall, without any fee, give receipts when demanded for all civil process delivered to such marshal to be served, specifying the names of the parties, the date of the writ, the time of delivery and the sum or thing in demand. If any state marshal does not duly and promptly execute and return any such process or makes a false or illegal return thereof, such marshal shall be liable to pay double the amount of all damages to the party aggrieved.

(b) A civil protection order constitutes civil process for purposes of the powers and duties of a state marshal. The cost of serving a civil protection order shall be paid by the Judicial Branch in the same manner as the cost of serving a restraining order issued pursuant to section 46b-15, and fees and expenses associated with the serving of a civil protection order shall be calculated in accordance with subsection (a) of section 52-261.

(1949 Rev., S. 453; P.A. 79-497, S. 1, 6; P.A. 80-394, S. 9, 13; P.A. 84-108, S. 1; P.A. 00-99, S. 129, 154; P.A. 01-195, S. 8, 181; P.A. 14-217, S. 190; P.A. 15-14, S. 2.)

History: P.A. 79-497 added duties re transportation and custody of prisoners between municipal lockup and geographical area courthouses, effective January 1, 1981; P.A. 80-394 repealed amendment enacted by 1979 act; P.A. 84-108 applied provisions to deputy sheriffs, required that executions be made “promptly” and increased liability to double the amount of all damages to the aggrieved party; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001; P.A. 14-217 designated existing provisions as Subsec. (a) and added Subsec. (b) re cost of serving a civil protective order, effective January 1, 2015; P.A. 15-14 made technical changes in Subsec. (b).



Section 6-32a and 6-32b - Prisoner transportation and courthouse security system; Sheriffs' Advisory Board established. Powers and duties of Sheriffs' Advisory Board.

Sections 6-32a and 6-32b are repealed, effective December 1, 2000.

(P.A. 80-394, S. 1, 2, 13; P.A. 81-235; P.A. 87-496, S. 44, 110; P.A. 89-272; June Sp. Sess. P.A. 91-12, S. 42, 55; P.A. 94-177, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; July 21 Sp. Sess. P.A. 97-1, S. 7, 8; P.A. 00-99, S. 139, 140, 153, 154.)



Section 6-32c - Court security officer. Definition. Appointment. Training. Duties. Discharge.

Section 6-32c is repealed.

(P.A. 80-394, S. 3, 13; P.A. 81-437, S. 10, 12; P.A. 84-397, S. 6, 7.)



Section 6-32d - Responsibility for transportation and custody of prisoners. Lafayette Street courthouse. Judicial marshals: Employment standards.

(a) Except as otherwise agreed between the Judicial Department and the Department of Correction or other appropriate agency, the responsibility for transportation and custody of prisoners shall be assumed as follows:

(1) The Judicial Department shall be responsible for the transportation of male prisoners between courthouses and: (A) Community correction centers, until sentencing; (B) other places of confinement after arraignment and until sentencing; and (C) the place of initial confinement, after sentencing. In addition, the Judicial Department shall be responsible for the transportation of adult female prisoners between courthouses and community correction centers, not including the correctional institution at Niantic. If such transportation is in other than state vehicles, the owner of the vehicle used shall be reimbursed by the state at the rate then established for state employees within the Office of Policy and Management.

(2) The Department of Correction shall be responsible for the transportation of adult female prisoners between places of confinement and either courthouses or community correction centers, at the discretion of the Commissioner of Correction. In the transportation of prisoners between courthouses and community correctional centers, there shall be complete separation of male and female prisoners.

(3) The Judicial Department shall be responsible for the custody of prisoners at courthouses, except that the local police operating any lockup which is designated by the Chief Court Administrator as a courthouse lockup shall be responsible for the custody of prisoners within that lockup. In addition, if such designated lockup is not in the same building as the courthouse serviced by it, the local police operating such designated lockup shall be responsible for escorting prisoners from the lockup to the courthouse. The town in which such a designated lockup is located shall be reimbursed pursuant to section 7-135a.

(4) In Hartford County, the Lafayette Street courthouse shall be used as housing for persons arrested by the police department of the city of Hartford and held for presentment at the next session of the court pursuant to the following terms and conditions: (A) No arrestees shall be admitted or released directly to or from the lockup, and no social visits shall be permitted at the lockup; (B) all processing and booking shall be accomplished by the police department of the city of Hartford at its booking facility; (C) after arrival at the lockup and prior to arraignment, the release of any arrestee, with or without bond, shall be accomplished by the police department of the city of Hartford from its booking facility; and (D) the Judicial Department shall be responsible for the operation of the lockup at the Lafayette Street courthouse and the transportation of arrestees prior to arraignment from the booking facility of the police department of the city of Hartford.

(b) The Judicial Department shall employ judicial marshals for prisoner custody and transportation responsibilities pursuant to this section. The Chief Court Administrator shall establish employment standards and implement appropriate training programs to assure secure prisoner custody and transportation. On and after October 1, 2011, the Judicial Department shall make available on its Internet web site a written summary of such employment standards, including, but not limited to, the standards for selection, continuance of employment and promotion for such judicial marshals. Any property used by the sheriffs for prisoner transportation shall be transferred to the Judicial Department.

(c) The Judicial Department may enter into an agreement with any appropriate agency for the management, training or coordination of courthouse security and prisoner custody and transportation functions, or any other matter relating to security.

(P.A. 80-394, S. 10, 13; P.A. 81-472, S. 3, 159; P.A. 84-397, S. 3, 7; P.A. 94-177, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 1, 154; 00-210, S. 1, 5; P.A. 01-195, S. 9, 181; P.A. 03-202, S. 2; P.A. 10-94, S. 1; P.A. 12-133, S. 2; P.A. 14-122, S. 7.)

History: P.A. 81-472 replaced alphabetic Subdiv. indicators with numeric indicators and numeric Subpara. indicators with alphabetic indicators as necessary to conform with other statutes and made minor changes in wording of Subdiv. (1), formerly (a); P.A. 84-397 amended Subdiv. (1) to delete reference to prisoner transportation performed by court security officers; P.A. 94-177 added Subdiv. (4) re use of Lafayette Street courthouse and the responsibilities of the police department of the city of Hartford and the high sheriff of Hartford County; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 designated existing provisions as Subsec. (a), amended said Subsec. (a) by adding “as of April 12, 2000,” by transferring functions of high sheriffs to Judicial Department with respect to the transportation and custody of prisoners in Subdivs. (1), (3) and (4), and by providing in Subdiv. (2) that in the transportation of prisoners between courthouses and community correctional centers, there shall be a complete separation of male and female prisoners, added Subsec. (b) re employment of judicial marshals by Judicial Department for prisoner custody and transportation, the establishment of standards and training by Chief Court Administrator by December 1, 2000, and transfer of property used by sheriffs for prisoner transportation to Judicial Department, and added Subsec. (c) requiring Judicial Department to enter into agreement with state agencies for management, training or coordination for courthouse security and prisoner custody and transportation functions, effective December 1, 2000; P.A. 00-210 changed “shall” to “may” in Subsec. (c), effective December 1, 2000; P.A. 01-195 made a technical change in Subsec. (c), effective July 11, 2001; P.A. 03-202 amended Subsec. (a) by replacing references to “advisory board” and “Judicial Department” with references to “judicial branch”, deleting reference to Morgan Street facility and making technical changes; P.A. 10-94 amended Subsec. (b) to substitute “shall establish” for “may establish” re employment standards and replace provisions re standards to be in force by December 1, 2000, with requirement that, on and after October 1, 2011, Judicial Department make available on its Internet web site a written summary of employment standards for judicial marshals; P.A. 12-133 amended Subsec. (c) by substituting “any appropriate agency” for “state agencies”, deleting reference to “or any combination thereof” and adding “or any other matter relating to security”; P.A. 14-122 made technical changes in Subsec. (a).

Cited. 229 C. 479.



Section 6-32e - Employment of criminal offenders, excepted.

Sections 46a-79 to 46a-81, inclusive, shall not be applicable to the prisoner transportation and courthouse security system, provided nothing herein shall be construed to preclude the prisoner transportation and courthouse security system from adopting the policy set forth in said sections.

(P.A. 80-394, S. 4, 13; P.A. 01-195, S. 10, 181.)

History: P.A. 01-195 deleted references to repealed Sec. 6-32a, effective July 11, 2001.



Section 6-32f - Courthouse security. Judicial marshals: Employment standards.

(a) The Judicial Department shall be responsible for courthouse security and shall employ judicial marshals for such purpose. The Chief Court Administrator shall establish employment standards and implement appropriate training programs to assure court security. On and after October 1, 2011, the Judicial Department shall make available on its Internet web site a written summary of such employment standards, including, but not limited to, the standards for selection, continuance of employment and promotion for such judicial marshals.

(b) Any property used by the sheriffs for court security shall be transferred to the Judicial Department. The Chief Court Administrator shall be responsible for the custody, care and control of courthouse facilities.

(c) As used in this section, “courthouse security” and “court security” include the provision of security services to any judicial facility or to any facility of a state agency pursuant to a written agreement, provided (1) such facility is located contiguous to a courthouse, and (2) the Chief Court Administrator determines that, based on the proximity and design of the courthouse and the contiguous facility, the security requirements are mutual and best served through the provision of security services by judicial marshals.

(P.A. 00-99, S. 2, 154; June Sp. Sess. P.A. 01-9, S. 55, 131; P.A. 10-94, S. 2.)

History: P.A. 00-99 effective December 1, 2000; June Sp. Sess. P.A. 01-9 added definition of “courthouse security” and “court security”, effective July 1, 2001; P.A. 10-94 inserted Subsec. designators (a), (b) and (c) and amended Subsec. (a) to substitute “shall establish” for “may establish” re employment standards and provide that, on and after October 1, 2011, Judicial Department shall make available on its Internet web site a written summary of employment standards for judicial marshals.



Section 6-32g - Criminal record background investigation of applicants for employment as judicial marshal after December 1, 2000.

After December 1, 2000, the Chief Court Administrator shall require an applicant for employment as a judicial marshal pursuant to sections 6-32d and 6-32f to submit to a criminal record background investigation, to be conducted by the Department of Emergency Services and Public Protection and the Federal Bureau of Investigation. The applicant shall pay all processing fees incurred for such investigation.

(P.A. 00-99, S. 3, 154; P.A. 11-51, S. 134.)

History: P.A. 00-99 effective December 1, 2000; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 6-32h - Employment of staff for transferred functions of county sheriff system by Chief Court Administrator.

The Chief Court Administrator shall employ, within available appropriations for such purpose, such staff as are necessary to support the transferred functions of the county sheriff system. The Chief Court Administrator shall first offer such employment to qualified persons employed in the administration of the county sheriff system on July 1, 2000.

(P.A. 00-99, S. 10, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-33 - Salaries.

Commencing July 1, 2001, the sheriffs elected in the several counties shall each receive a salary of one dollar annually. Said salaries shall be paid by the state and shall be in full compensation for the performance of all duties required by law to be performed by any of said sheriffs for the state of Connecticut. Said salaries shall be in lieu of all other salaries paid by the state to said sheriffs. Commencing December 1, 2000, the Department of Administrative Services shall be responsible for the administrative functions of the Office of the County Sheriffs.

(1949 Rev., S. 3619; 1951, 1955, S. 1977d; 1959, P.A. 152, S. 10; February, 1965, P.A. 420, S. 1; 1967, P.A. 387, S. 1; P.A. 77-576, S. 60, 65; P.A. 82-442, S. 2, 5; P.A. 87-413, S. 1, 3; P.A. 00-99, S. 141, 154; 00-210, S. 4, 5; June Sp. Sess. P.A. 01-9, S. 7, 131.)

History: 1959 act deleted references to services for and payment by counties; 1965 act raised the salaries of the sheriffs of New Haven, Hartford, Fairfield, and New London counties from $8,500 to $10,500, of the sheriffs of Middlesex and Tolland counties from $5,000 to $8,500, of the sheriff of Litchfield from $6,000 to $8,500 and of the sheriff of Windham from $7,000 to $8,500; 1967 act increased salaries of sheriffs of New Haven, Hartford, Fairfield and New London counties to $13,500 and salaries of sheriffs of Middlesex, Tolland, Litchfield and Windham counties to $11,500; P.A. 77-576 raised salaries of New Haven, Hartford, Fairfield and New London county sheriffs to $18,500 and of Middlesex, Tolland, Litchfield and Windham county sheriffs to $16,500, effective January 1, 1979; P.A. 82-442 increased the sheriffs' salaries to $22,500 in the New Haven, Hartford, Fairfield and New London counties, and to $20,500 in Middlesex, Tolland, Litchfield and Windham counties, effective January 5, 1983; P.A. 87-413 increased salaries of sheriffs in counties of New Haven, Hartford, Fairfield and New London to $37,000 and increased salaries of sheriffs of counties of Middlesex, Tolland, Litchfield and Windham to $35,000; P.A. 00-99 deleted provision concerning service of process and payment of fees to sheriffs and added provision that commencing December 1, 2000, the Department of Administrative Services shall be responsible for administrative functions of Office of County Sheriffs, effective April 27, 2000; P.A. 00-210 restored language of section to version in effect prior to amendments made by P.A. 00-99, effective June 1, 2000 (Revisor's note: In accordance with P.A. 00-210, S. 5, the amendments made by P.A. 00-210, S. 4 ceased to be effective on December 1, 2000, thereby reinstating the changes made by P.A. 00-99); June Sp. Sess. P.A. 01-9 reduced the salary of sheriffs in every county to $1.00, effective July 1, 2001.

See Sec. 52-261 re fees and expenses of officers and persons serving process.

Sheriff entitled to separate mileage fee for each process even though served on one trip; same true of attachment fee and time charges. 6 CS 261.



Section 6-33a - Reimbursement to state for use of motor vehicle owned or leased by state, when.

On or after July 1, 1994, a high sheriff shall reimburse the state, at the rate of twenty-one cents for each mile, for any use of a motor vehicle owned or leased by the state when such sheriff is performing a service for any private individual, business or corporation, provided such sheriff receives payment for such mileage by such private individual, business or corporation.

(P.A. 94-177, S. 7; May 25 Sp. Sess. P.A. 94-1, S. 67, 130.)

History: May 25 Sp. Sess. P.A. 94-1, S. 67, effective July 1, 1994, revised effective date of P.A. 94-177, changing effective date of this section from October 1, 1994, to July 1, 1994.



Section 6-34 - Suppressing mobs. Taxation of expenses.

Section 6-34 is repealed, effective December 1, 2000.

(1949 Rev., S. 3620; P.A. 00-99, S. 153, 154.)



Section 6-35 - Failure to pay money collected within required time.

A state marshal shall pay over, to the person authorized to receive it, any money collected by such state marshal on behalf of or on account of such person not later than thirty calendar days from the date of collection of the money or upon the collection of one thousand dollars or more on behalf of or on account of such person, whichever first occurs, except that the state marshal and such person may agree to a different time for paying over such money. A state marshal who fails to comply with the requirements of this section or any such agreement, as applicable, shall be liable to such person for the payment of interest on the money at the rate of five per cent per month from the date on which such state marshal received the money.

(1949 Rev., S. 454; P.A. 84-108, S. 2; P.A. 94-177, S. 3; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 12, 154; P.A. 03-224, S. 1.)

History: P.A. 84-108 revised section to provide that any sheriff or deputy sheriff who fails to pay over to authorized person money collected by him within 15 days, is liable for payment of interest of 5% from the date of receipt, replacing prior provisions wherein interest was set at 2%; P.A. 94-177 added requirement that sheriff or deputy sheriff pay over money collected by him within 90 days or upon collection of $1,000, whichever first occurs; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 changed sheriff or deputy sheriff to state marshal and changed 90 to 30 calendar days, effective December 1, 2000; P.A. 03-224 replaced provisions re failure to pay over money within 30 calendar days from the date of collection or upon collection of $1,000 with provisions re agreement to different time for paying over money and re failure to comply with requirements of section and made technical changes, effective July 2, 2003.

Sheriff may be factorized. 28 C. 108.



Section 6-36 - Removal from office by General Assembly.

If any sheriff (1) knowingly demands or receives illegal fees for serving process, (2) illegally detains any money collected by him or (3) refuses to satisfy any execution issued against him, the General Assembly shall remove him from office. The terms “knowingly demands” and “receives”, as used in this section, include billing for and the receipt of fees for work by a sheriff who did not actually perform the work for which billing is made or for which payment has been received.

(1949 Rev., S. 455; P.A. 84-108, S. 3.)

History: P.A. 84-108 divided section into subdivisions and defined terms “knowingly demands” and “receives”.

See Sec. 52-70 re process server's endorsement for fees and penalty for exacting illegal fees.

Cited. 229 C. 479.



Section 6-37 and 6-37a - Deputies; chief deputy. Reference manual for deputy sheriffs.

Sections 6-37 and 6-37a are repealed, effective December 1, 2000.

(1949 Rev., S. 456; 1955, S. 192d; P.A. 82-307, S. 7; P.A. 94-177, S. 8; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 153, 154.)



Section 6-38 - Number of state marshals.

The number of state marshals to be appointed for Hartford County shall not exceed seventy-two; for New Haven County, sixty-two; for New London County, thirty-eight; for Fairfield County, fifty-five; for Windham County, eighteen; for Litchfield County, thirty; for Middlesex County, twenty-one; for Tolland County, twenty-two.

(1949 Rev., S. 457; 1951, 1955, S. 193d; 1959, P.A. 339; 656, S. 1; P.A. 75-535; P.A. 83-548, S. 2, 3; P.A. 87-552; P.A. 94-177, S. 4; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 9, 154.)

History: 1959 acts increased number of sheriffs for Hartford, New Haven, New London, Fairfield, Middlesex and Tolland counties; P.A. 75-535 changed maximum number of deputies from 45 to 55 in Hartford county, from 55 to 60 in New Haven county, from 28 to 38 in New London county, from 15 to 18 in Windham county, from 24 to 30 in Litchfield county, from 17 to 21 in Middlesex county and from 18 to 22 in Tolland county; P.A. 83-548 increased the number of deputy sheriffs for Hartford county from 55 to 60 and increased the number from 50 to 55 for Fairfield county; P.A. 87-552 increased the number of deputy sheriffs for Hartford county from 60 to 66; P.A. 94-177 increased number of deputy sheriffs from 66 to 72 for Hartford County and from 60 to 62 for New Haven County; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 changed reference to deputy sheriffs to state marshals and deleted provision that permitted sheriffs to appoint each other as deputy sheriffs and on special occasions to depute any proper person to execute process, effective April 27, 2000.

Authority of sheriff to deputize city clerk to post notice on town signposts is doubtful. 184 C. 483.

Sheriff may serve process as deputy sheriff in another county. 4 CS 452.



Section 6-38a - State marshal. Authority to provide legal execution and service of process.

(a) For the purposes of the general statutes, “state marshal” means a qualified deputy sheriff incumbent on June 30, 2000, under section 6-38 or appointed pursuant to section 6-38b who shall have authority to provide legal execution and service of process in the counties in this state pursuant to section 6-38 as an independent contractor compensated on a fee for service basis, determined, subject to any minimum rate promulgated by the state, by agreement with an attorney, court or public agency requiring execution or service of process.

(b) Any state marshal, shall, in the performance of execution or service of process functions, have the right of entry on private property and no such person shall be personally liable for damage or injury, not wanton, reckless or malicious, caused by the discharge of such functions.

(P.A. 00-99, S. 7, 154; P.A. 03-224, S. 2.)

History: P.A. 00-99 effective December 1, 2000; P.A. 03-224 amended Subsec. (a) by adding “For the purposes of the general statutes”, effective July 2, 2003.

See Sec. 2-90a re authority of Auditors of Public Accounts to audit trust accounts maintained by state marshals.



Section 6-38b - State Marshal Commission. Members. Regulations. Duties. Appointment of state marshal to fill vacancy. Rules.

(a) There is established a State Marshal Commission which shall consist of eight members appointed as follows: (1) The Chief Justice shall appoint one member who shall be a judge of the Superior Court; (2) the speaker of the House of Representatives, the president pro tempore of the Senate, the majority and minority leaders of the House of Representatives and the majority and minority leaders of the Senate shall each appoint one member; and (3) the Governor shall appoint one member who shall serve as chairperson. Of the seven members appointed pursuant to subdivisions (2) and (3) of this subsection, no more than four of such members may be members of any state bar. No member of the commission shall be a state marshal, except that two state marshals appointed by the State Marshals Advisory Board in accordance with section 6-38c shall serve as ex-officio, nonvoting members of the commission.

(b) The chairperson shall serve for a three-year term and all appointments of members to replace those whose terms expire shall be for terms of three years.

(c) If any vacancy occurs on the commission, the appointing authority having the power to make the initial appointment under the provisions of this section shall appoint a person for the unexpired term in accordance with the provisions of this section.

(d) Members shall serve without compensation but shall be reimbursed for actual expenses incurred while engaged in the duties of the commission.

(e) The commission, in consultation with the State Marshals Advisory Board, shall adopt regulations in accordance with the provisions of chapter 54 to establish professional standards, including training requirements and minimum fees for execution and service of process.

(f) The commission shall be responsible for the equitable assignment of service of restraining orders to the state marshals in each county and ensure that such restraining orders are served expeditiously. Failure of any state marshal to accept for service any restraining order assigned by the commission or to serve such restraining order expeditiously without good cause shall be sufficient for the convening of a hearing for removal under subsection (i) of this section.

(g) Any vacancy in the position of state marshal in any county as provided in section 6-38 shall be filled by the commission with an applicant who shall be an elector in the county where such vacancy occurs. Any applicant for such vacancy shall be subject to the application and investigation requirements of the commission.

(h) Except as provided in section 6-38f, no person may be a state marshal and a state employee at the same time. This subsection does not apply to any person who was both a state employee and a deputy sheriff or special deputy sheriff on April 27, 2000.

(i) No state marshal may be removed except by order of the commission for cause after due notice and hearing.

(j) The commission shall adopt rules as it deems necessary for conduct of its internal affairs, including, but not limited to, rules that provide for: (1) The provision of timely, consistent and reliable access to a state marshal for persons applying for a restraining order under section 46b-15; (2) the provision of services to persons with limited English proficiency; (3) the provision of services to persons who are deaf or hearing impaired; and (4) service of process that is a photographic copy, micrographic copy or other electronic image of an original document that clearly and accurately copies such original document. The commission shall adopt regulations in accordance with the provisions of chapter 54 for the application and investigation requirements for filling vacancies in the position of state marshal.

(k) The commission shall be within the Department of Administrative Services, provided the commission shall have independent decision-making authority.

(P.A. 00-99, S. 8, 154; June Sp. Sess. P.A. 01-9, S. 8, 131; P.A. 03-224, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 31; P.A. 14-207, S. 2; P.A. 16-34, S. 2.)

History: P.A. 00-99 effective April 27, 2000; June Sp. Sess. P.A. 01-9 made a technical change in Subsec. (c), amended Subsec. (f) to delete expired provision and require the State Marshal Commission to adopt regulations to establish professional standards, added new Subsec. (g) re service of restraining orders, redesignated former Subsecs. (g) to (k) as Subsecs. (h) to (l), revised Subsec. (k) to require the commission to adopt regulations re filling vacancies, and revised Subsec. (1) to place the commission within the Department of Administrative Services for administrative purposes rather than within the Judicial Department, effective July 1, 2001; P.A. 03-224 amended Subsec. (i) by adding exception for any person who was both a state employee and a deputy sheriff or special deputy sheriff on April 27, 2000, effective July 2, 2003; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (l) to delete provision re commission within department for administrative purposes only and add provision re commission's independent decision-making authority, effective October 5, 2009; P.A. 14-207 amended Subsec. (a) to provide that no more than 4 members appointed under Subdivs. (2) and (3) may be members of any state bar, deleted former Subsec. (c) re limit on number of members that could be from same political party, redesignated existing Subsecs. (d) to (l) as Subsecs. (c) to (k) and made a technical change in redesignated Subsec. (f); P.A. 16-34 amended Subsec. (j) by replacing “may” with “shall”, adding Subdivs. (1) to (4) re adoption of rules and making conforming changes.

Commission policy requiring marshals to be present at assigned courthouses at certain hours was not in excess of commission's statutory authority and did not deprive defendant of liberty or property interest. 108 CA 668.



Section 6-38c - State Marshals Advisory Board. Members. Election.

(a) There is established a State Marshals Advisory Board which shall consist of twenty-four state marshals. Between November 9, 2000, and November 14, 2000, and annually thereafter, the state marshals in each county shall elect from among the state marshals in their county the following number of state marshals to serve on the board: Hartford, New Haven and Fairfield counties, four state marshals; New London and Litchfield counties, three state marshals; and Tolland, Middlesex and Windham counties, two state marshals. State marshals elected to serve on the board shall serve for a term of one year and may be reelected.

(b) On or after April 27, 2000, the Chief Court Administrator shall designate a date and time for the state marshals in each county to come together for the purpose of electing state marshals from each county to serve on the State Marshals Advisory Board pursuant to subsection (a) of this section. A majority of the filled state marshal positions in each county shall constitute a quorum for that county. The election of state marshals to serve on the board shall be by majority vote. The names of the state marshals elected in each county shall be forwarded to the Chief Court Administrator. The Chief Court Administrator, upon receipt of the election results from all counties, shall designate a date and time for the first meeting of the board to take place as soon as practicable after November 14, 2000.

(P.A. 00-99, S. 146, 154.)

History: P.A. 00-99 effective April 27, 2000.



Section 6-38d - Illegal billing by state marshal.

No state marshal shall knowingly bill for, or receive fees for, work that such state marshal did not actually perform.

(P.A. 00-99, S. 150, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-38e - Review and audit of records and accounts of state marshals by State Marshal Commission.

The State Marshal Commission shall periodically review and audit the records and accounts of the state marshals. Upon the death or disability of a state marshal, the commission shall appoint a qualified individual to oversee and audit the records and accounts of such state marshal and render an accounting to the commission. All information obtained by the commission from any audit conducted pursuant to this section shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(P.A. 00-99, S. 152, 154; P.A. 03-224, S. 4.)

History: P.A. 00-99 effective December 1, 2000; P.A. 03-224 added provisions re confidentiality of audit information, effective July 2, 2003.

See Sec. 2-90a re authority of Auditors of Public Accounts to audit trust accounts maintained by state marshals.



Section 6-38f - State Marshal Commission to appoint state marshals. Evidence of service as a deputy sheriff. Appeal. Notification by deputy sheriffs re desire to be appointed state marshal. Notification of decisions to State Marshal Commission.

(a)(1) Notwithstanding the provisions of section 6-38, the State Marshal Commission shall appoint as a state marshal any eligible individual who applies for such a position. For the purposes of this section, “eligible individual” means an individual who was a deputy sheriff or special deputy sheriff of a corporation on or after May 31, 1995, who had served as a deputy sheriff or special deputy sheriff of a corporation for a period of not less than four years and who has submitted an application to the State Marshal Commission on or before July 31, 2001, provided any such eligible individual submitted an initial application dated on or before June 30, 2000.

(2) For the purpose of showing proof that an individual has served as a deputy sheriff as required by this subsection, information contained in the Connecticut State Register and Manual shall be accepted as evidence.

(3) Any person authorized to apply for appointment as a state marshal pursuant to this section who is determined not to be eligible for such appointment by the State Marshal Commission may appeal such determination to the Superior Court for the judicial district of New Britain in accordance with the procedures and time periods set forth in chapter 54.

(b) Except as provided in subsection (a) of this section:

(1) Any deputy sheriff serving as a deputy sheriff on April 27, 2000, shall notify the Chief Court Administrator on or before June 30, 2000, of the desire of such deputy sheriff to be appointed as a state marshal;

(2) Any deputy sheriff performing court security, prisoner custody or transportation services on April 27, 2000, who desires to perform such functions as a judicial marshal, or desires to be appointed as a state marshal, shall so notify the Chief Court Administrator on or before June 30, 2000; and

(3) The Chief Court Administrator shall notify, in writing, the State Marshal Commission of the decisions of the deputy sheriffs pursuant to subdivisions (1) and (2) of this subsection.

(c) Except as provided in subsection (a) of this section, for purposes of the State Marshal Commission filling any vacancy in the position of state marshal in any county in accordance with subsection (g) of section 6-38b, the State Marshal Commission shall not fill a vacancy in any county if the total number of state marshals in such county is equal to or exceeds the number allowed under section 6-38.

(P.A. 00-99, S. 142, 154; 00-210, S. 2, 5; June Sp. Sess. P.A. 01-9, S. 9, 131; P.A. 02-132, S. 61; P.A. 14-207, S. 11.)

History: P.A. 00-99 effective April 27, 2000; P.A. 00-210 added provision in Subsec. (a) that any eligible individual appointed as state marshal prior to December 1, 2000, shall have same powers, duties and liabilities as deputy sheriff from date of appointment until December 1, 2000, effective June 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to designate existing provisions as Subdiv. (1), to require the State Marshal Commission to appoint state marshals, to include within the definition of “eligible individual” a special deputy sheriff of a corporation who has four years of service, who has applied to the commission by July 31, 2001, and who has submitted an initial application by June 30, 2000, to add Subdiv. (2) re evidence of service as a deputy sheriff and to add Subdiv. (3) re the right to appeal a determination of ineligibility, and revised Subsecs. (b) and (c) to make technical changes, effective July 1, 2001; P.A. 02-132 amended Subsec. (a) by making technical changes in Subdivs. (1) and (2) and replacing “judicial district of Hartford” with “judicial district of New Britain” in Subdiv. (3); P.A. 14-207 amended Subsec. (c) by replacing reference to Sec. 6-38b(h) with reference to Sec. 6-38b(g).



Section 6-38g - Notification of Chief Court Administrator by high sheriff of desire to be appointed as state marshal.

Notwithstanding the provisions of sections 6-38a and 6-38f, no high sheriff who appointed himself or herself a deputy sheriff or has been appointed a deputy sheriff by another high sheriff pursuant to section 6-38 shall become a state marshal on or after December 1, 2000, by virtue of being a deputy sheriff, except that a high sheriff may notify the Chief Court Administrator on or before June 30, 2000, of the desire of such high sheriff to be appointed as a state marshal, and such high sheriff may be appointed as a state marshal after December 1, 2000, provided such high sheriff resigns his or her position as high sheriff effective December 1, 2000.

(P.A. 00-210, S. 3, 5.)

History: P.A. 00-210 effective June 1, 2000.



Section 6-38h - Political contribution to appointing authority for State Marshal Commission affects eligibility for appointment as state marshal.

Any person who pays, lends or contributes anything of value to a person who is an appointing authority for the State Marshal Commission under section 6-38b for political purposes shall not be eligible for appointment as a state marshal for a period of two years.

(P.A. 00-99, S. 151, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-38i - Special deputy sheriffs and deputy sheriffs serving on December 1, 2000, to continue as judicial marshals and employees of Judicial Department. Collective bargaining unit.

All special deputy sheriffs serving on December 1, 2000, as prisoner custody and transportation personnel and as court security personnel and all deputy sheriffs serving on December 1, 2000, as prisoner custody or transportation personnel and as court security personnel who elect to continue to perform such functions under section 6-38f shall continue to provide such prisoner custody, transportation or court security services after December 1, 2000, as judicial marshals and shall be employees of the Judicial Department. The Judicial Department shall recognize the bargaining unit of special deputy sheriffs for the purpose of collective bargaining with judicial marshals.

(P.A. 00-99, S. 130, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-38j - Appointment or removal of deputy sheriff or special deputy sheriff on or after December 1, 2000.

On or after December 1, 2000, no sheriff may appoint or remove any deputy sheriff or special deputy sheriff.

(P.A. 00-99, S. 143, 154.)

History: P.A. 00-99 effective April 27, 2000.



Section 6-38k - Cooperation by high sheriffs with Chief Court Administrator for efficient operation and transition of functions.

Section 6-38k is repealed, effective October 1, 2002.

(P.A. 00-99, S. 144, 154; S.A. 02-12, S. 1.)



Section 6-38l - Acts prohibited with respect to high sheriffs in the solicitation of contribution or expenditure, committees and referenda.

(a) As used in this section:

(1) “Contribution” has the same meaning as “contribution”, as defined in section 9-601a, except that the exclusions to said term in subsection (b) of said section shall not apply;

(2) “Expenditure” has the same meaning as “expenditure”, as defined in section 9-601b, except that the exclusions to said term in subsection (b) of said section shall not apply; and

(3) “Immediate family” means a dependent relative who resides in the individual's household or any spouse, child or parent of the individual.

(b) No high sheriff may, directly or indirectly, solicit a contribution or an expenditure from a deputy sheriff, a special deputy sheriff, an employee of the high sheriff, a member of the immediate family of a deputy sheriff, special deputy sheriff or employee of the high sheriff, or a business client with whom the high sheriff has conducted business in the capacity of high sheriff during the preceding twelve months, for (1) an exploratory committee or a candidate committee established by a high sheriff, (2) a political committee established by a high sheriff or an agent of a high sheriff, (3) the aid or promotion of the success or defeat of a referendum question or (4) any other purpose for which contributions or expenditures may be made under chapter 155.

(c) A high sheriff commits a violation of this section when such high sheriff, with intent that conduct that would constitute a violation of this section if performed by a high sheriff be performed by another person, agrees with one or more persons to engage in or cause the performance of such conduct and any one of them commits an overt act in pursuance of such agreement.

(d) Any person who violates any provision of this section shall be guilty of a class D felony.

(P.A. 00-99, S. 149, 154; P.A. 01-195, S. 11, 181; P.A. 03-19, S. 14.)

History: P.A. 00-99 effective April 27, 2000; P.A. 01-195 made a technical change in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003.



Section 6-38m - Annual fee to State Marshal Commission.

Commencing October 1, 2001, and not later than October 1, 2008, each state marshal shall pay an annual fee of two hundred fifty dollars to the State Marshal Commission, which fee shall be deposited in the General Fund. Commencing October 1, 2009, and not later than October first each year thereafter, each state marshal shall pay an annual fee of seven hundred fifty dollars to the State Marshal Commission, which fee shall be deposited in the General Fund.

(June Sp. Sess. P.A. 01-9, S. 11, 131; P.A. 02-4, S. 17; P.A. 03-19, S. 15; 03-224, S. 5; May Sp. Sess. P.A. 04-2, S. 8; June Sp. Sess. P.A. 09-3, S. 92.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001 (Revisor's note: The references in Subsecs. (d) and (e) to “$250,000”, “$110,000” and “$230,000”, were replaced editorially by the Revisors with “two hundred fifty thousand dollars”, “one hundred ten thousand dollars” and “two hundred thirty thousand dollars”, respectively and in Subsec. (e) the comma following the word “section” was deleted for consistency with statutory usage); P.A. 02-4 amended Subsecs. (d) and (e) by adding reference to Subsec. (c), effective February 28, 2002; P.A. 03-19 made a technical change in Subsec. (c), effective May 12, 2003; P.A. 03-224 amended Subsec. (d) by adding provisions re request for administrative support submitted each fiscal year by State Marshals Advisory Board, effective July 2, 2003; May Sp. Sess. P.A. 04-2 deleted former Subsec. (a) re state marshal account, deleted Subsec. (b) designator, added provision re deposit of annual fee in General Fund, and deleted former Subsecs. (c) re deposit of fees in General Fund, (d) re operating expenses of commission, review and approval of commission budget and request for administrative support submitted by State Marshals Advisory Board, (e) re allocation of funds for fiscal year ending June 30, 2002, and (f) re transfer of funds, effective July 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $250 to $750 as of October 1, 2009, effective September 9, 2009.



Section 6-38n - Application by high sheriff for appointment as state marshal.

Notwithstanding the provisions of sections 6-38, 6-38f and 6-38g, any high sheriff may apply not later than October 1, 2001, to the State Marshal Commission for appointment as a state marshal and may be appointed as a state marshal, provided he or she complies with the provisions of subsection (g) of section 6-38b and resigns the position of high sheriff on or before appointment as a state marshal.

(June Sp. Sess. P.A. 01-9, S. 16, 131; P.A. 14-207, S. 12.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; P.A. 14-207 replaced reference to Sec. 6-38b(h) with reference to Sec. 6-38b(g).



Section 6-39 - Bond of state marshal.

Each state marshal, before entering upon the duties of a state marshal, shall give to the State Marshal Commission a bond in the sum of ten thousand dollars conditioned that such state marshal will faithfully discharge the duties of state marshal and answer all damages which any person sustains by reason of such state marshal's unfaithfulness or neglect. The premium for said bonds shall be paid by the state. No state marshal shall collect tax warrants for the state or any municipality until such state marshal executes a bond in the sum of one hundred thousand dollars.

(1949 Rev., S. 458; 1961, P.A. 526; P.A. 73-237, S. 2, 3; P.A. 94-177, S. 10; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 127, 154.)

History: 1961 act provided that bond premiums be paid by state; P.A. 73-237 exempted sheriffs already bonded from deputy's bond requirement when serving as deputies; P.A. 94-177 added requirement of bond of $100,000 for deputy sheriffs who collect tax warrants; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 replaced references to deputy sheriff with state marshal, replaced reference to sheriff with State Marshal Commission and deleted provision re bond of sheriff, effective December 1, 2000.

Facts held to show reasonable care in removal of goods from house by deputy sheriff acting under execution in summary process. 106 C. 389.

Cited. 4 CS 175; 19 CS 259.



Section 6-39a - Fee charged by private entity for performing state marshal's statutory duties prohibited.

A state marshal shall not be charged any fee by a private entity for performing such state marshal's statutory duties.

(P.A. 07-69, S. 2.)



Section 6-40 and 6-41 - Chief deputies' salaries. Compensation of: Constables for court attendance; deputy sheriffs and special deputy sheriffs for court attendance or services at overnight jail facility.

Sections 6-40 and 6-41 are repealed, effective December 1, 2000.

(1949 Rev., S. 3621; 1951, S. 1978d; 1955, S. 194d, 1978d; 1959, P.A. 362, S. 1; 438; 1963, P.A. 117; 1967, P.A. 576, S. 1; 683; P.A. 74-183, S. 164, 291; P.A. 76-436, S. 564, 681; P.A. 77-576, S. 51, 61, 65; P.A. 82-442, S. 3, 5; P.A. 84-397, S. 1, 7; P.A. 85-140, S. 4; P.A. 87-413, S. 2, 3; P.A. 88-279, S. 1, 3; P.A. 90-291, S. 1, 2; July 21 Sp. Sess. P.A. 97-1, S. 2, 8; P.A. 00-99, S. 153, 154.)



Section 6-42 - Accident insurance coverage for deputy sheriffs.

Section 6-42 is repealed.

(1957, P.A. 405; 1959, P.A. 152, S. 99.)



Section 6-43 - Special deputies.

From July 1, 1997, to June 30, 1999, special deputy sheriffs shall be subject to the provisions of chapter 68, except that said special deputies shall not be allowed to petition the Connecticut State Board of Labor Relations to form a bargaining unit prior to July 1, 1999. On and after July 1, 1999, special deputy sheriffs shall be subject to the provisions of chapters 66 to 68, inclusive.

(1949 Rev., S. 459; 1959, P.A. 362, S. 2; P.A. 80-394, S. 5, 13; P.A. 84-397, S. 4, 7; P.A. 92-61, S. 1, 2; P.A. 94-177, S. 5; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 97-148, S. 2, 8; P.A. 00-99, S. 11, 154.)

History: 1959 act authorized appointment of special deputies when needed for court attendance; P.A. 80-394 added provisions concerning special deputies appointed as court security officers; P.A. 84-397 deleted provisions concerning the appointment of special deputies as court security officers, the aggregate number of such officers and the termination or dismissal of such officers; P.A. 92-61 added provision excluding special deputy sheriffs from provisions of chapters 66 to 68, inclusive; P.A. 94-177 added provision that special deputy sheriffs may be removed for just cause after due notice and hearing, replacing provision re sheriff's power to dismiss deputies when appointing sheriff deems them to be no longer necessary; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 97-148 made special deputies subject to Ch. 68 until June 1999, and thereafter to Chs. 66 to 68, and delayed the right of special deputies to petition to form a bargaining unit, effective July 1, 1997; P.A. 00-99 deleted provision re appointment, powers and term of office of special deputy sheriffs and changed “State Labor Board” to “Connecticut State Board of Labor Relations”, effective December 1, 2000.

Cited. 229 C. 479.



Section 6-44 to 6-46 - Appointment of special deputies upon application. Appointment and removal of deputies. Sheriff may recover on bond of deputy; not to demand fee from deputy.

Sections 6-44 to 6-46, inclusive, are repealed, effective December 1, 2000.

(1949 Rev., S. 460–462; P.A. 80-161; P.A. 94-177, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 153, 154.)



Section 6-47 - Removal of deputy sheriff by commissioners.

Section 6-47 is repealed.

(1949 Rev., S. 463; 1959, P.A. 152, S. 99.)



Section 6-48 - Deputies to continue in office.

Section 6-48 is repealed, effective December 1, 2000.

(1949 Rev., S. 464; 1959, P.A. 152, S. 11; P.A. 00-99, S. 153, 154.)



Section 6-49 - Transferred

Transferred to Chapter 959, Sec. 54-1f.



Section 6-49a - Transferred

Transferred to Chapter 959, Sec. 54-1h.






Chapter 79 - Coroners (Repealed)

Section 6-50 to 6-76 - Coroners.

Sections 6-50 to 6-76, inclusive, are repealed.

(1949 Rev., S. 466–490, 3630; 1949, S. 199d, 200d, 201d; 1953, S. 1505c, 196d, 203d; 1955, S. 198d, 202d, 1982d; June, 1955, S. 197d; 1957, P.A. 18; 1959, P.A. 152, S. 12; 154; 155; 1961, P.A. 517, S. 86, 87; 1963, P.A. 642, S. 4; 1967, P.A. 709; 863; 901, S. 1–7, 9, 10; 1969, P.A. 699, S. 18, 32–37, 39; 1971, P.A. 412, S. 8; P.A. 73-116, S. 33; 73-616, S. 43, 67; 73-667, S. 1, 2; P.A. 75-180; P.A. 77-614, S. 323, 486, 587, 610; P.A. 78-303, S. 85, 136; 78-379, S. 1, 26, 27; P.A. 79-47, S. 18; 79-619.)









Title 7 - Municipalities

Chapter 90 - Town and Other Community Meetings

Section 7-1 - Annual and special town meetings. Holding of meetings outside town.

(a) Except as otherwise provided by law, there shall be held in each town, annually, a town meeting for the transaction of business proper to come before such meeting, which meeting shall be designated as the annual town meeting. Special town meetings may be convened when the selectmen deem it necessary, and they shall warn a special town meeting on application of twenty inhabitants qualified to vote in town meetings, such meeting to be held within twenty-one days after receiving such application. Any town meeting may be adjourned from time to time as the interest of the town requires.

(b) Where any town's public buildings do not contain adequate space for holding annual or special town meetings, any such town may hold any such meeting outside the boundaries of the town, provided such meetings are held at the nearest practical locations to the town.

(1949 Rev., S. 491, 492; 1953, S. 205d; 1957, P.A. 226, S. 1; P.A. 73-412; P.A. 77-56.)

History: P.A. 73-412 deleted requirement that annual meeting be held on first Monday in October barring other provisions in law; P.A. 77-56 added Subsec. (b) re meetings held outside of town.

Vote may be rescinded at subsequent meeting. 34 C. 108. Calling of special meeting for legal purpose is obligatory; immaterial that application names a day. 41 C. 245. Mandamus to compel calling of special meeting; reasonable certainty enough in application. 89 C. 561. Cited. 139 C. 209. Mandamus lies for directing selectmen to call town meeting for acceptance of street as public highway. 151 C. 372. Cited. 204 C. 551. Provisions of section do not preempt provisions of town charters delineating the circumstances requiring town meeting involvement. 234 C. 513.

Cited. 21 CA 351. Plaintiff's application to warn town meeting concerning dismissal of town planner was not proper under section. 85 CA 555.

No duty on the selectman to call a meeting pursuant to a petition where object is unlawful, frivolous or improper. 16 CS 486; 19 CS 216. While the board of selectmen is required to warn a town meeting on petition of twenty inhabitants qualified to vote, there is no duty to warn a meeting pursuant to such petition unless the board is reasonably certain that the object of the petition is lawful, proper, and not frivolous. 32 CS 237.



Section 7-2 - Ordinance concerning convening of special town meetings.

Notwithstanding the provisions of section 7-1, any town may adopt an ordinance, in the manner provided by section 7-157, requiring that a special town meeting be warned by the selectmen on application of at least fifty inhabitants qualified to vote at town meetings, such meeting to be held within twenty-one days after such application is received by the selectmen; provided nothing in this section shall be construed to affect any ordinance legally adopted prior to October 1, 1957.

(1953, S. 206d; 1957, P.A. 226, S. 2.)

Cited. 234 C. 513.



Section 7-3 - Warning of town and other meetings.

The warning of each town meeting, and of each meeting of a city, borough, school district or other public community or of an ecclesiastical society, shall specify the objects for which such meeting is to be held. Notice of a town meeting shall be given by posting, upon a signpost or other exterior place near the office of the town clerk of such town and at such other place or places as may be designated as hereinafter provided, a printed or written warning signed by the selectmen, or a majority of them, and by publishing a like warning in a newspaper published in such town or having a circulation therein, such posting and such publication to be at least five days previous to holding the meeting, including the day that notice is given and any Sunday and any legal holiday which may intervene between such posting and such publication and the day of holding such meeting, but not including the day of holding such meeting; but any town may, at an annual meeting, designate any other place or places, in addition to the signpost or other exterior place, at which such warnings shall be set up. The selectmen shall, on or before the day of such meeting, cause a copy of each such warning to be left with the town clerk, who shall record the same. Notice of a meeting of a city or borough shall be given by posting, upon a signpost or other exterior place nearest to the office of the clerk of such city or borough or at such place or places as may be designated by special charter provision, a written or printed warning signed by the mayor or clerk in the case of a city or by the warden or clerk in the case of a borough, and by publishing a like warning in a newspaper published within the limits of such city or borough, or having a circulation therein, at least five days previous to holding the meeting, including the day that notice is given and any Sunday and any legal holiday which may intervene between such posting and such publication and the day of holding such meeting, but not including the day of holding such meeting.

(1949 Rev., S. 493; 1953, S. 211d; 1963, P.A. 212; P.A. 84-146, S. 1.)

History: 1963 act deleted provisions for posting warnings on signposts in the municipality and substituted posting on signpost or other exterior place nearest clerk's office; P.A. 84-146 made technical grammatical change.

Both warning and notice are requisite for legal meeting. 4 D. 62; 5 C. 391; 37 C. 392; 44 C. 157; 52 C. 483; 58 C. 488; 60 C. 165; 121 U.S. 121. Warning is to be affirmatively proved. 8 C. 247. Town clerk's record that meeting was legally warned is prima facie evidence thereof. 25 C. 555; see 121 U.S. 121. The hour of meeting presumed to be a proper hour. 13 C. 227. The notice should fairly state the purpose of meeting. Id.; 15 C. 327; 36 C. 83; 53 C. 577; 58 C. 488. Town may act within the limits of the warning. 55 C. 245. The statute prescribed method of notice, while by its vote the society prescribed more general notice; held that the society vote was merely directory. 15 C. 327. A validating act of the General Assembly cures all defects incident to the act validated. 52 C. 45. “Soldier's bounty” validating acts, so held. 32 C. 47; 37 C. 225. Town has no inherent legal powers; warning needs no address, but addressed “to the inhabitants” is valid. 32 C. 47. Clerk's certificate imports verity only as to matters of lawful consideration. 44 C. 158; 51 C. 22. 5 days before the meeting means 5 days before the day of meeting. Id. A meeting illegally warned voted a guarantee; a subsequent legal meeting voted “to let conditions of former vote remain as they now stand”; held not to be a ratification. Id.; see 121 U.S. 121. Town is not estopped by erroneous record of town clerk, as against one acting under it. Id. Meeting voted to adjourn “to Wednesday evening”; held to mean the next Wednesday. 52 C. 45. Unless restrictive in terms, a subsequent board of selectmen may carry out the purpose of a vote. Id., 498. As to what constitutes an appropriation. 58 C. 486. Town may by acquiescence ratify unauthorized act of selectmen. 59 C. 447. General notice sufficient as to action required by law. 77 C. 197. Notice published in newspaper 4 days before meeting insufficient. 83 C. 331. Warning to consider water company's proposition in regard to laying water main held to cover vote to contract with company for laying the water main. 97 C. 636. Unnecessary for warning to state number of grand jurors to be elected. 111 C. 341. Cited. 152 C. 237; 185 C. 556; 234 C. 513.

Warning advising voters “to determine what is to be done about the addition of a room to the ... school” did not warn of the action taken rescinding votes passed at a prior meeting authorizing the building of an addition to the school. 13 CS 116.



Section 7-4 - Record of warning.

The person who posts, causes to be published or in any other manner gives notice of the warning for any meeting of a town, city, borough, school district or other public community or of an ecclesiastical society shall make return, in writing, to the person whose duty it is to keep a record of such meeting, showing the notice given of such warning, and such return shall be kept on file and recorded at length with the warning or doings of such meeting.

(1949 Rev., S. 494; 1953, S. 212d.)

As to necessity of recording warning, see 121 U.S. 121.

Recorded return of notice of warning best evidence of contents of warning. 97 C. 633.

Town not charged with the neglect of its officers to file sufficient notice of town meeting. 29 CS 59.



Section 7-5 - Place.

In any town, the place of holding town meetings may be determined by a majority of the voters present and voting at any town meeting specially warned and held for that purpose.

(1949 Rev., S. 529; 1953, S. 207d.)

See Sec. 9-1 for applicable definitions.



Section 7-6 - Eligibility to vote.

At any town meeting other than a regular or special town election or at any meeting of any fire, sewer or school district or any other municipal subdivision of any town incorporated by any special act, any person who is an elector of such town may vote and any citizen of the United States of the age of eighteen years or more who, jointly or severally, is liable to the town, district or subdivision for taxes assessed against him on an assessment of not less than one thousand dollars on the last-completed grand list of such town, district or subdivision, or who would be so liable if not entitled to an exemption under subdivision (17), (19), (22), (23), (25) or (26) of section 12-81, may vote, unless restricted by the provisions of any special act relating to such town, district or subdivision.

(1949 Rev., S. 496; 1953, 1955, S. 209d; 1963, P.A. 642, S. 5; 1972, P.A. 127, S. 3; P.A. 02-130, S. 15.)

History: 1963 act corrected erroneous references to subsections of Sec. 12-81; 1972 act changed voting age from 21 to 18; P.A. 02-130 replaced “citizen” with “citizen of the United States”, effective May 10, 2002.

See Sec. 9-1 for applicable definitions.

See Sec. 9-360 re penalty for fraudulent voting.

See Sec. 9-365 re employers' threat or punitive action relative to employees' vote.

Freehold estate ratable, but not rated, does not qualify. 2 D. 504. Cited. 184 C. 200; 212 C. 338; 234 C. 513.

Cited. 36 CA 584.

Requisite value necessary to vote determined without reference to existence of mortgage on the property; where husband and wife are joint owners, each is entitled to vote if assessed value is not less than $2,000; history of statute reviewed. 19 CS 234. Cited. 43 CS 297.



Section 7-7 - Conduct of meeting of towns, societies and other municipal corporations. Vote by ballot or voting machine; when.

All towns, when lawfully assembled for any purpose other than the election of town officers, and all societies and other municipal corporations when lawfully assembled, shall choose a moderator to preside at such meetings, unless otherwise provided by law; and, except as otherwise provided by law, all questions arising in such meetings shall be decided in accordance with standard parliamentary practice, and towns, societies and municipal corporations may, by ordinance, adopt rules of order for the conduct of their meetings. At any such town meeting the moderator shall be chosen from the last-completed registry list of such town. Two hundred or more persons or ten per cent of the total number qualified to vote in the meeting of a town or other municipal corporation, whichever is less, may petition the clerk or secretary of such town or municipal corporation, in writing, at least twenty-four hours prior to any such meeting, requesting that any item or items on the call of such meeting be submitted to the persons qualified to vote in such meeting not less than seven nor more than fourteen days thereafter, on a day to be set by the town meeting or, if the town meeting does not set a date, by the town selectmen, for a vote by paper ballots or by a “Yes” or “No” vote on the voting machines, during the hours between twelve o'clock noon and eight o'clock p.m.; but any municipality may, any provision of any special act to the contrary notwithstanding, by vote of its legislative body provide for an earlier hour for opening the polls but not earlier than six o'clock a.m. The selectmen of the town may, not less than five days prior to the day of any such meeting, on their own initiative, remove any item on the call of such meeting for submission to the voters in the manner provided by this section or may submit any item which, in the absence of such a vote, could properly come before such a meeting to the voters at a date set for such vote or along with any other vote the date of which has been previously set. The paper ballots or voting machine ballot labels, as the case may be, shall be provided by such clerk or secretary. When such a petition has been filed with such clerk or secretary, the moderator of such meeting, after completion of other business and after reasonable discussion, shall adjourn such meeting and order such vote on such item or items in accordance with the petition; and any item so voted may be rescinded in the same manner. If such moderator resigns or is for any other cause unable to serve as moderator at such adjourned meeting, such clerk or secretary shall serve, or may appoint an elector of such municipality to serve, as moderator of such adjourned meeting. Such clerk or secretary, as the case may be, shall phrase such item or items in a form suitable for printing on such paper ballots or ballot labels, provided that the designation of any such item shall be in the form of a question, as prescribed under section 9-369. The vote on any item on the call of a town or other municipal corporation shall be taken by paper ballot if so voted at the meeting, if no petition has been filed under this section with reference to such item.

(1949 Rev., S. 495; 1953, S. 210d; 1957, P.A. 545; 1961, P.A. 593; 1967, P.A. 805, S. 2; 1969, P.A. 3, S. 1; 694, S. 18; P.A. 73-467; P.A. 79-631, S. 28, 111; P.A. 81-228; P.A. 86-170, S. 3, 13.)

History: 1961 act substituted deciding of questions in accordance with standard parliamentary practices for deciding by majority vote and authorized adoption of rules of order by ordinance; 1967 act changed poll opening from 8 to 6 a.m. and amended town's options re hours to remove option of shorter voting period than specified; 1969 acts changed poll hours from between “6 a.m. and 6 p.m.” to between “twelve noon and eight p.m.” and replaced former option of keeping polls open until eight p.m. with option for earlier opening than specified; P.A. 73-467 changed requirements for petition to 10% of population or the previous 200 persons, whichever is less; P.A. 79-631 made technical changes; P.A. 81-228 allowed selectmen to call for referendum on their own initiative; P.A. 86-170 required that designation on ballot label be in form of question.

See Sec. 9-1 for applicable definitions.

Cited. 184 C. 200; 204 C. 551; 234 C. 513.

Cited. 13 CA 325.



Section 7-8 - Power of moderator.

The moderator of any town meeting, and of any meeting of any society or other community lawfully assembled, may, when any disorder arises in the meeting and the offender refuses to submit to the moderator's lawful authority, order any proper officer to take the offender into custody and, if necessary, to remove the offender from such meeting until the offender conforms to order or, if need be, until such meeting is closed, and thereupon such officer shall have power to command all necessary assistance. Any person refusing to assist when commanded shall be liable to the same penalties as for refusing to assist constables in the execution of their duties; but no person commanded to assist shall be deprived of such person's right to act in the meeting, nor shall the offender be so deprived any longer than the offender refuses to conform to order.

(1949 Rev., S. 521; 1953, S. 213d; P.A. 00-99, S. 134, 154.)

History: P.A. 00-99 deleted reference to sheriffs and made technical changes, effective December 1, 2000.

See Sec. 53a-182 re disorderly conduct.

The enforcement of this provision requires no issue of process. 65 C. 30. Cited. 135 C. 150.



Section 7-9 - Petitions for vote. Form. Statement by circulator.

Whenever under the provisions of the general statutes or any special act, any action for a vote by the electors or voters of a municipality is to be initiated by the petition of such electors or voters, in addition to such other requirements as such statute or special act may impose, such petition shall be on a form prescribed or approved by the clerk of such municipality, and each page of such petition shall contain a statement, signed under penalties of false statement, by the person who circulated the same, setting forth such circulator's name and address, and stating that each person whose name appears on said page signed the same in person in the presence of such circulator, that the circulator either knows each such signer or that the signer satisfactorily identified himself to the circulator and that all the signatures on said page were obtained not earlier than six months prior to the filing of said petition. Any page of a petition which does not contain such a statement by the circulator shall be invalid. Any circulator who makes a false statement in the statement hereinbefore provided shall be subject to the penalty provided for false statement.

(1957, P.A. 347; 1971, P.A. 871, S. 58.)

History: 1971 act substituted “false statement” for “perjury”.

Cited. 184 C. 410; 193 C. 1; 197 C. 82; 205 C. 290; 234 C. 513.

Petition asking for referendum on authorization of bond issue to finance new school complex invalid because of failure to comply with section. 28 CS 295. Requirement that each page of petition contain 6 months' clause, applicable to referenda under Sec. 12-574a. 30 CS 365.



Section 7-9a - Circulation of petition for vote at town meeting.

No petition shall be valid for any action for a vote by the electors or voters at any regular or special town meeting unless such petition shall be circulated by a person resident or eligible to vote in such town.

(February, 1965, P.A. 360.)



Section 7-9b - Hours of voting at referenda.

Whenever any municipality conducts a referendum on a day other than a state or local election, the polls shall be open between twelve noon and eight p.m., but any municipality may, any provision of any special act to the contrary notwithstanding, by vote of its legislative body provide that the polls at any such referendum shall open at an earlier hour but not earlier than six a.m.

(1967, P.A. 805, S. 1; 1969, P.A. 3, S. 2; 694, S. 19.)

History: 1969 acts changed poll hours from between “six a.m. and six p.m.” to between “twelve noon and eight p.m.”, removed distinctions between towns and cities and boroughs in voting on poll hours and replaced former option for eight p.m. closing with option for earlier opening.



Section 7-9c - Dates and hours of referenda.

Unless otherwise provided by law, a referendum on any question may be held at such hours as is provided in section 7-9b and on such date as the legislative body of the political subdivision holding such referendum shall determine pursuant to the provisions of the local charter, special act or home rule ordinance or not earlier than the thirtieth day following the day upon which the municipal clerk, upon instruction from the legislative body, issues a warning therefor by publishing a notice thereof in a newspaper having a general circulation in the municipality. In the case of any question to be submitted at an election as that term is defined in section 9-1, the provisions of sections 9-369, 9-369a and 9-370 shall apply. The provisions of this section shall not apply to votes scheduled under section 7-7.

(1969, P.A. 426, S. 1; 1971, P.A. 507, S. 3; P.A. 89-297, S. 7; P.A. 97-276.)

History: 1971 act added specific provisions for questions submitted at elections and deleted reference to questions “not involving a constitutional amendment or the election of municipal officers”; P.A. 89-297 deleted “pursuant to petitions filed” after “scheduled” in last sentence, providing that section does not apply to any votes scheduled under Sec. 7-7; P.A. 97-276 added provision requiring referendums to be consistent with the local charter, special act or home rule ordinance.

Cited. 204 C. 551.



Section 7-9d - Validation of prior referenda. Hours.

Section 7-9d is repealed.

(1969, P.A. 624, S. 1, 2; P.A. 82-327, S. 12.)






Chapter 91 - Selectmen

Section 7-10 - Oath.

Selectmen, before entering upon the duties of their office, shall be sworn, and the authority administering the oath shall file a certificate thereof with the town clerk, who shall record the same.

(1949 Rev., S. 533; 1953, S. 214d.)



Section 7-11 - Bonds.

Section 7-11 is repealed.

(1949 Rev., S. 534; 1957, P.A. 13, S. 3; P.A. 82-327, S. 12.)



Section 7-12 - Duties of selectmen.

The selectmen of each town shall, forthwith, after the election or appointment of any town officers of whom an oath is required by law, cause them to be sworn to a faithful discharge of their respective duties. They shall superintend the concerns of the town, adjust and settle all claims against it and draw orders on the treasurer for their payment. They shall require of the treasurer a sufficient bond, with surety, conditioned for the faithful discharge of the duties of his office; and the selectmen who fail to require such bond shall be jointly and severally liable to the town for all moneys not accounted for by the treasurer. They shall make a sworn report to the treasurer of the amount, number and date of each town order drawn by them, at the end of each month; and they shall keep a true account of all expenditures in the form of a permanent record which shall be verified under oath at the end of the fiscal year and made available for auditing purposes and public inspection.

(1949 Rev., S. 536; 1953, S. 216d.)

See Sec. 7-83 re requirement that orders for payment of town's expenses be signed by majority of selectmen.

Earlier cases (2 D. 323; 5 C. 367) denying the right of selectmen to compromise or arbitrate claims, or prosecute or defend suits, overruled. 19 C. 331; 29 C. 113; 33 C. 504; 64 C. 94. In removing encroachments on highway, selectmen are agents of the law, not of the town. 2 C. 294; 54 C. 68. They are agents of the law in laying out highways. 17 C. 199; 64 C. 100. But are agents of the town in building or repairing highways. Id. Act of a minority assented to by a majority is obligatory. 21 C. 636. Town is liable for default of selectmen, in imposed duty. 22 C. 169. A public agent, acting upon a public business, is presumed to act in his official capacity. Id., 385. Selectmen assumed duty of repair of way, imposed by law upon railroad company; held binding upon the town; ratification of unauthorized act. 26 C. 56. The acts of selectmen upon subjects within their agency are admissible to prove relationship of the town. Id., 579. Payment for pauper an implied admission of continuing liability. 29 C. 113. Authority by vote, to them, to pay moneys, does not authorize execution of promissory note of the town. 37 C. 62. Statutory notice of injury through defective highway cannot be waived by a selectman; whether the board may, quaere. 46 C. 56. One, liable over, is not bound by the amount of the voluntary payment made by a town. 48 C. 326. Order by selectmen on town treasurer, given and received in satisfaction of claim, is equivalent to payment. Id.; 51 C. 491. Of three selectmen one was not consulted, the other two agreed that one of them “should attend to the case”, who then submitted it to arbitration; held not binding on the town. 54 C. 35. Injunction against town to restrain selectmen from carrying out unlawful purpose directed by the town. Id., 73. One lawfully employed by selectmen is an agent of the town. 58 C. 98. When selectmen may employ counsel before General Assembly. Id., 234. Selectmen cannot delegate authority to superintend highways. 60 C. 164. They may submit land damages to arbitration. 64 C. 88. As to ratification of illegal payment by approval of report. 70 C. 18, see 121 U.S. 121. Selectmen have no general authority to borrow money or make contracts. 121 U.S. 121. Nature of office; power may extend beyond town. 71 C. 728. Report of selectmen admissible against town. 72 C. 562. Nature and history of office of first selectman. 75 C. 462. Power under good roads act. 81 C. 619. Power to appoint overseer of improvident person. 84 C. 680. Nature of acts as to layout of highways. 85 C. 502. Power over land which town controls. 88 C. 15. When acting as agents of law, town cannot control. Id., 308. Acts of one selectman outside of authority cannot bind other selectmen; liability of one for illegal acts ordered by him. 94 C. 440, 442. Cited. 121 C. 298; 237 C. 135. Power to create or eliminate municipal positions is a necessary concomitant to the power to superintend concerns of the town. 277 C. 565.

Cited. 35 CA 769.



Section 7-12a - First selectman to be chief executive officer and ex-officio member of town boards, commissions and committees.

Unless otherwise provided by law, the first selectman, in each town for which its board of selectmen is the executive authority, shall be the chief executive officer of such town and shall be an ex-officio member, without vote, of all town boards, commissions and committees; provided nothing herein shall be construed to affect any special act which gives the first selectman the power to vote on such boards, commissions and committees.

(1959, P.A. 97; P.A. 79-217.)

History: P.A. 79-217 made first selectman chief executive officer of town.

Ex-officio member of zoning commission may sit in, at hearings and executive sessions. 160 C. 295. Cited. 237 C. 135.



Section 7-12b - Record of meetings.

The boards of selectmen shall keep an accurate record of all minutes of their meetings which shall be available for public inspection at reasonable times.

(February, 1965, P.A. 599.)



Section 7-13 - Orders on town treasurer.

No selectman shall draw any order on the treasurer of any town except in duplicate or upon a blank order which is attached to a blank form of stub. The duplicate of each such order or the stub from which such order was detached shall contain a comprehensive statement of the amount and purpose for which such order was drawn. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 535.)

See Sec. 7-83 re requirement that orders for payment of town's expenses be signed by majority of selectmen.



Section 7-14 - Land records indexes. Examination of land records. Attestation of records and photocopies. Town records. Certification as to examination of records and indexes. General index of land records. Penalties.

The selectmen of each town, or the administrative head of the town if other than the selectmen, shall annually appoint some suitable person to carefully examine the indexes of the land records of their respective towns for the preceding year and to note and report in writing to the town clerk all errors and omissions in the same. The person so appointed shall examine the land records and note all omissions by the town clerk or his authorized assistant to attest the records of conveyances of land with the genuine signatures of the town clerk or his assistant, provided, in those towns using a photographic process, it shall be a sufficient attestation of the land records if the town clerk or assistant town clerk shall note on the recorded copy the date and time of receipt of the instrument for record and the name of the recording officer and shall sign a certificate and affix his seal thereto, at the end of each volume of the land records or at the end of such recording in such volume, certifying and attesting that the records preceding such certificate are true copies of the originals left with the town clerk for record. Such certificate shall be in the following form:

This is to certify that all of the copies of instruments in volume ...., pages .... through ...., of the land records of the town of ...., covering the period from .... through ...., are true copies of the original instruments received for record.

.... (Seal)

Town Clerk.

Selectmen or such administrative head shall annually ascertain the condition of all records of their respective towns and cause any such records to be carefully repaired, arranged in order of pages and rebound, whenever such repairs and rebinding are necessary for the preservation of such records. Such selectmen or administrative head shall, on or before December thirtieth of each year, submit to the Public Records Administrator a certificate that the examinations of indexes and inspection of records required by this section have been completed, together with a summary statement of the results of such examination and inspection. In all towns in which there is no general index of the land records, the selectmen or administrative head shall cause a general index to be made and appoint some competent person to make the same under the supervision of the Public Records Administrator, and the expense thereof shall be paid by the town. The selectmen or administrative head of any town who fails to comply with any provision of this section shall be fined not less than five nor more than twenty-five dollars.

(1949 Rev., S. 538; 1963, P.A. 48; 1967, P.A. 225.)

History: 1963 act added provision for attestation of records in towns using photographic process; 1967 act included administrative heads other than selectmen, deleted requirement that examiners of land records be appointed in September and that selectmen or administrative head check condition of records, required certification to examiner of public records and removed requirement that fine be levied for each month's delay.

See Secs. 7-24 to 7-26, inclusive, re records and indexes of instruments.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 7-15 - Detection of crime.

Section 7-15 is repealed.

(1949 Rev., S. 544; P.A. 76-336, S. 24; P.A. 82-327, S. 12.)






Chapter 92 - Town Clerks

Section 7-16 - Bond.

Section 7-16 is repealed.

(1949 Rev., S. 545; 1953, S. 219d; P.A. 82-327, S. 12.)



Section 7-16a - Notice to Secretary of the State of appointment of town clerk, vacancy in appointed office of town clerk.

If a town clerk is appointed under a special law or a town charter, the appointing authority or, if none, the chief executive official of the town, shall, within ten days after such an appointment is made, file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Within ten days after a vacancy occurs in the appointed office of town clerk, the first selectman or chief executive official of the town shall notify the Secretary of the State of such vacancy.

(P.A. 87-387, S. 4.)

See Secs. 9-189, 9-189a re elected town clerks.



Section 7-17 - Oath of town clerks.

Town clerks, before entering upon the duties of their office, shall be sworn, and the authority administering the oath shall file a certificate thereof with the town clerk, who shall record the same. The moderator of any town election at which a town clerk has been elected may administer to such town clerk the oath required by law.

(1949 Rev., S. 518; 1953, S. 252d; P.A. 88-45, S. 2.)

History: P.A. 88-45 required town clerks to be sworn and authority administering oath to file certificate thereof.

See Sec. 9-1 for applicable definitions.



Section 7-18 - Neglect of duty.

Section 7-18 is repealed, effective October 1, 2002.

(1949 Rev., S. 526; 1953, S. 257d; P.A. 02-89, S. 90.)



Section 7-19 - Assistant town clerks. Notice to Secretary of the State of appointment, vacancy.

Each town clerk may, unless otherwise provided by charter or ordinance, appoint assistant town clerks, who, having taken the oath provided for town clerks, shall, in the absence or inability of the town clerk, have all the powers and perform all the duties of the town clerk. Within ten days after a town clerk appoints an assistant town clerk, the town clerk shall file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Within ten days after a vacancy occurs in the office of assistant town clerk, the town clerk shall notify the Secretary of the State of such vacancy.

(1949 Rev., S. 546; 1953, S. 220d; 1961, P.A. 182; P.A. 73-198, S. 1, 2; P.A. 82-327, S. 1; P.A. 87-387, S. 5; P.A. 02-137, S. 5.)

History: 1961 act added provision assistant town clerks shall in absence or inability of clerk “have all his powers”; P.A. 73-198 changed number of assistant clerks from “one or two” to “not more than three”; P.A. 82-327 specified that towns may appoint assistants in another manner if charter or ordinance so provides and removed the bond provision from this section; P.A. 87-387 required town clerk to notify secretary of the state of appointment of an assistant town clerk or vacancy in office of assistant town clerk; P.A. 02-137 deleted requirement that appointment of assistant town clerks be approved by one of the selectman, deleted limit of “not more than three” assistant town clerks and made technical changes for purposes of gender neutrality, effective January 1, 2003.



Section 7-20 - Acting town clerk.

When any town clerk is unable to discharge the duties of his office and has omitted or is unable to appoint an assistant town clerk, the selectmen may appoint one, who, having been sworn, shall act as town clerk during such inability or until the next town election.

(1949 Rev., S. 547; 1953, S. 221d.)

See Sec. 9-1 for applicable definitions.

Cited. 41 CS 267.



Section 7-21 - Town clerk pro tempore.

When the town clerk is absent from any town meeting, such town meeting may choose a clerk pro tempore.

(1949 Rev., S. 548; 1953, S. 222d.)



Section 7-22 - Removal of town clerks.

Whenever complaint in writing is made to the state's attorney for any judicial district that the town clerk of any town in such judicial district is guilty of misconduct, wilful and material neglect of duty or incompetence in the conduct of such town clerk's office, such state's attorney shall make such investigation of the charges as such state's attorney deems proper and shall, if such state's attorney is of the opinion that the evidence obtained warrants such action, prepare a statement in writing of the charges against such town clerk, together with a citation in the name of the state, commanding such town clerk to appear before a judge of the Superior Court at a date named in the citation and show cause, if any, why such town clerk should not be removed from office as provided in this section. Such state's attorney shall cause a copy of such statement and citation to be served by some proper officer upon the defendant town clerk at least ten days before the date of appearance named in such citation, and the original statement and citation, with the return of the officer thereon, shall be returned to the clerk of the superior court for the judicial district within which such town is situated. To carry into effect the proceedings authorized by this section, the state's attorney of any judicial district shall have power to summon witnesses, require the production of necessary books, papers and other documents and administer oaths to witnesses; and upon the date named in such citation for the appearance of such town clerk, or upon any adjourned date fixed by the judge before whom such proceedings are pending, the state's attorney shall appear and conduct the hearing on behalf of the state. If, after a full hearing of all the evidence offered by the state's attorney and by and on behalf of the defendant, such judge is of the opinion that the evidence presented warrants the removal of such town clerk from office, the judge shall cause to be prepared a written order to that effect, which order shall be signed by the judge and lodged with the clerk of the superior court for the judicial district in which such defendant resides. Such clerk of the superior court shall cause a certified copy of such order to be served forthwith upon such town clerk, and upon such service the office held by such town clerk shall become vacant and the vacancy thereby created shall be filled at once in the manner provided in section 9-220. Any witnesses summoned and any officer making service under the provisions of this section shall be allowed and paid by the state the same fees as are allowed by law in criminal prosecutions.

(1949 Rev., S. 506; 1953, S. 256d; P.A. 78-280, S. 2, 127; P.A. 10-32, S. 12.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 10-32 made technical changes, effective May 10, 2010.

Town clerk was not automatically entitled to compensation until removed under section because legislature clearly empowered each municipality to determine the compensation of its town clerk, and section and common law do not grant public officers an absolute right to payment. 303 C. 699.



Section 7-22a - Certification program for town clerks.

(a) There shall be a committee for the purpose of establishing a program and procedures for the training, examination and certification of town clerks and assistant town clerks. The committee shall consist of six members, one of whom shall be from the office of the Secretary of the State, one of whom shall be from the Department of Public Health, one of whom shall be from the Office of Public Records Administration, and three of whom shall be town clerks. The Secretary of the State shall appoint the town clerk committee members and the committee member from the office of the Secretary of the State. Each of the other two committee members shall be appointed by their respective department heads. The committee members shall serve without pay and shall be appointed initially as follows: Two members for two-year terms; two members for four-year terms; and two members for six-year terms. The Secretary of the State shall initially determine the term of each member; and thereafter two committee members shall be appointed every two years for six-year terms. Said committee shall elect its own chairman and adopt rules and regulations for the training and examination of town clerks and assistant town clerks.

(b) Any person may participate in the course of training prescribed by the committee and, upon completing such training and upon successfully completing any examination or examinations prescribed by said committee, shall be recommended to the Secretary of the State as a candidate for certification as a certified Connecticut town clerk. The Secretary of the State shall certify any qualified candidate recommended by the committee as a certified Connecticut town clerk and may rescind such certificate upon a finding, by a majority of the committee, of sufficient cause as defined in rules and regulations adopted by the committee. The Secretary of the State may certify a candidate who has not completed all of the course of training prescribed by the committee provided that the committee has determined that the candidate has experience that is substantially the equivalent of all or part of the course, and provided further, that the candidate has successfully completed any examination or examinations prescribed by said committee.

(P.A. 84-378; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-23 - Records and copies.

Town clerks shall keep the records of their respective towns and truly enter therein, either by transcribing or by photographic, micrographic, electronic imaging or any other process approved by the Public Records Administrator, all votes of the town and give true copies of the same and of all deeds and other instruments by them recorded; and all attested copies of deeds, with a certificate of the town clerk or assistant town clerk that they have been recorded, shall be conclusive evidence of that fact. No copy of record certified by the town clerk or assistant town clerk of any town shall be deemed valid in law unless the seal of such town is affixed thereto; and the town clerk of each town or his legally qualified assistant shall affix the seal of such town to all certified copies of record, and no fee shall be allowed for affixing the same.

(1949 Rev., S. 549; 1967, P.A. 655, S. 1; P.A. 97-89, S. 6.)

History: 1967 act substituted “records” for “books”; P.A. 97-89 substituted “micrographic, electronic imaging or any other process approved by the Public Records Administrator” for “process”.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

When certified copy of deed admissible. 2 R. 286; 3 D. 267; 15 C. 174; 75 C. 68; 78 C. 106. To introduce a copy a grantee must be unable to produce the original deed. 3 D. 267. Heir-at-law of grantee likewise. 16 C. 254. A certified copy is, when admissible, prima facie evidence of contents and execution. 3 D. 267; 15 C. 174; 18 C. 318. Town clerk may amend his own records. 20 C. 589. Town clerk's record is conclusive and is not to be collaterally attacked. Id., 598. Certificate of town clerk is not equivalent to official copy of record. 21 C. 109. His record stating that meeting was warned is prima facie evidence thereof. 25 C. 555; see 121 U.S. 121. Clerk's recital of legal warning is not an estoppel on town or in favor of one acting under it. 51 C. 29. Record of meeting best evidence of propositions submitted. 78 C. 110. Certified copies of deeds admissible. 126 C. 369.

Cited. 17 CA 405; 30 CA 493.



Section 7-24 - Recording of instruments; safekeeping of records; recording of illegible instruments; form of instruments.

(a) Each town clerk who is charged with the custody of any public record shall provide suitable books, files or systems, acceptable to the Public Records Administrator, for the keeping of such records and may purchase such stationery and other office supplies as are necessary for the proper maintenance of the town clerk's office. Such books, files or systems, and such stationery and supplies shall be paid for by the town, and the selectmen of the town, on presentation of the bill for such books, files, systems, stationery and supplies properly certified to by the town clerk, shall draw their order on the treasurer in payment for the same. Each person who has the custody of any public record books of any town, city or borough shall, at the expense of such town, city or borough, cause them to be properly and substantially bound. Such person shall have any such records which have been left incomplete made up and completed from the usual files and memoranda, so far as practicable. Such person shall cause fair and legible copies to be seasonably made of any records which are worn, mutilated or becoming illegible, and shall cause the originals to be repaired, rebound or renovated, or such person may cause any such records to be placed in the custody of the Public Records Administrator, who may have them repaired, renovated or rebound at the expense of the town, city or borough to which they belong. Any custodian of public records who so causes such records to be completed or copied shall attest such records and shall certify, under the seal of such custodian's office, that such records have been made from such files and memoranda or are copies of the original records. Such records and all copies of records made and certified to as provided in this section and on file in the office of the legal custodian of such records shall have the force of the original records. All work done under the authority of this section shall be paid for by the town, city or borough responsible for the safekeeping of such records, but in no case shall expenditures exceeding three hundred dollars be made for repairs or copying records in any one year in any town, city or borough.

(b) There shall be kept in each town proper books, or in lieu thereof a recording system approved by the Public Records Administrator, in which all instruments required by law to be recorded shall be recorded at length by the town clerk within thirty days from the time they are left for record.

(c) The town clerk shall, on receipt of any instrument for record, write thereon the day, month, year and time of day when the town clerk received it, and the record shall bear the same date and time of day; but the town clerk shall not be required to receive any instrument for record unless the fee for recording it is paid to the town clerk in advance, except instruments received from the state or any political subdivision thereof. When the town clerk has received any instrument for record, the town clerk shall not deliver it up to the parties or either of them until it has been recorded. When any town clerk has, upon receiving any instrument for record, written thereon the time of day when the town clerk received it and the day and year of such receipt, and when any town clerk has noted with the record of any instrument the time of day when the town clerk received the record, such entries of the time of day shall have the same effect as other entries that are required by law to be made.

(d) Each town clerk shall also, within twenty-four hours of the receipt for record of any such instrument, enter in chronological order according to the time of its receipt as endorsed thereon, (1) the names of sufficient parties thereto to enable reasonable identification of the instrument, (2) the nature of the instrument, and (3) the time of its receipt.

(e) If the town clerk receives an instrument for record which the town clerk deems to be illegible, the town clerk shall record such instrument, write thereon that it is being recorded as an illegible instrument and, if there is a return address appearing on such illegible instrument, give notice to the return addressee that a legible instrument should be submitted for rerecording forthwith. The fact that the town clerk records the instrument as an illegible instrument shall not affect its priority or validity.

(f) Each instrument for record shall have a blank margin, that shall be not less than three-fourths of an inch in width, surrounding each page of the instrument. Each such instrument that is to be recorded in the land records shall have a return address and addressee appearing at the top of the front side of the first page of the instrument. The town clerk shall not refuse to receive an instrument for record that does not conform to any requirement set forth in this subsection, and the fact that the town clerk records an instrument that does not conform to any requirement set forth in this subsection shall not affect its priority or validity.

(1949 Rev., S. 550; 1955, S. 223d; 1967, P.A. 389, S. 1; 655, S. 2; P.A. 93-389, S. 1, 7; May 25 Sp. Sess. P.A. 94-1, S. 5, 130; P.A. 07-252, S. 52; P.A. 12-66, S. 21; June 12 Sp. Sess. P.A. 12-2, S. 102.)

History: 1967 acts divided section into Subsecs. (a), (b) and (c) and added Subsec. (d) re daily index record book, replaced references to “books” and “record books” with “records”, added to Subsec. (b) allowance for alternate recording system approved by examiner of public records and removed from Subsec. (d) specific reference to daily index record book; P.A. 93-389 added Subsec. (e) specifying the responsibilities of a town clerk upon receiving an illegible instrument for record and providing that the fact that the clerk records the instrument as illegible does not affect its priority or validity, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change in Subsec. (e), effective July 1, 1994; P.A. 07-252 made technical changes in Subsecs. (a) to (e) and added Subsec. (f) re form requirements for instruments, effective October 1, 2008; P.A. 12-66 amended Subsec. (a) to delete references to probate districts and make technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

See Sec. 47-16a re acceptance for recording of certified copy of deed or other instrument recorded in land records of another town.

Under former statute, re whether payment of recording fee is a condition precedent to lodging for record. 132 C. 554.

Under 2005 revision, town clerk required by law to record affidavit of facts relating to title or interest in real estate on land records. 149 CA 239.



Section 7-25 - Index.

Each town clerk shall, within five days after receipt of an instrument for record, enter the names of all the grantors in a grantor index and all the grantees in a grantee index, in alphabetical order, and cross-indexed as to the party first identified as grantor or grantee on the instrument, the nature of the instrument, the date of its receipt as endorsed upon the recorded instrument and thereafter, when available for entry, the book and page of such instrument or other suitable indication of its location approved by the Public Records Administrator. If such instrument is an assignment of mortgage, collateral assignment of mortgage, subordination of mortgage or other transfer of an interest in a mortgage, the mortgagor shall be deemed an additional grantor for purposes of this section. If such instrument is a grant or assignment of a mortgage to a party designated in the mortgage or assignment as the nominee for another, such nominee shall be deemed to be the grantee of such mortgage or assignment for purposes of this section. If such instrument affects real property, the index shall include a reference to the location of such property, if contained in such instrument. Such general index shall be a permanent public record.

(1949 Rev., S. 550, 551; 1955, S. 223d; 1967, P.A. 389, S. 2; 655, S. 3; P.A. 01-74; P.A. 02-66, S. 2.)

History: 1967 acts allowed five days for recording information rather than 24 hours, provided for separate grantor and grantee indexes, cross-indexing of person first identified as grantor or grantee, indexing of book and page where recorded and declared index to be a permanent public record; P.A. 01-74 added provision requiring index to include mortgagor as additional grantor where instrument is assignment of mortgage, collateral assignment of mortgage or subordination of mortgage or other transfer of an interest in a mortgage; P.A. 02-66 added provision re nominee designated in mortgage or assignment deemed to be grantee for purposes of section.

See Sec. 7-14 re land records and indexes.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

Cited. 30 CA 493.



Section 7-25a - Electronic indexing system.

Not later than January 1, 2009, each town shall provide public access to an electronic indexing system that combines the grantor index and the grantee index of the town's land records.

(P.A. 07-252, S. 56.)

History: P.A. 07-252 effective July 1, 2007.



Section 7-26 - Errors to be corrected.

The town clerk of each town shall correct all errors and omissions in the indexes to the land records of such town and all omissions of the town clerk or his assistant to attest the records of conveyances of land with the genuine signature of such clerk or assistant, which shall be noted and reported to him by any person appointed by the selectmen to examine and note the same.

(1949 Rev., S. 554.)

See Sec. 7-14 re land records and indexes.



Section 7-26a - Indemnification of clerk with respect to claims arising out of land record errors.

Each town shall indemnify and save harmless the town clerk of such town, whether such clerk is compensated on a salary or fee basis, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence resulting in any errors or omissions in the indexing or recording of any instruments in the land records of such town. Each such town may insure against the liability imposed upon it by this section in any insurance company authorized by law to write such insurance in this state, or may elect to act as self-insurer of such liability.

(P.A. 73-285; P.A. 74-24, S. 1, 2.)

History: P.A. 74-24 included claims for errors in recording in indemnification of town clerk.



Section 7-27 - Municipal records to be kept in fire-resistive vaults or safes.

All public records of towns, cities and boroughs shall be kept in fire-resistive vaults or safes except when in actual use for the purpose of examination or entry. If the proper authorities in any town, city or borough fail to provide such vaults or safes, the Public Records Administrator may give an order to the chief administrative officer of such town, city or borough that the same shall be provided. If such provision is not made within a reasonable time thereafter, said Public Records Administrator shall report the neglect to the State Librarian, who may seek enforcement of compliance with such order as provided in section 11-8. All fire-resistive rooms or vaults and all safes provided for the safekeeping of any such public records shall conform to the regulations adopted by the Public Records Administrator and shall be furnished with fittings of a noncombustible nature.

(1949 Rev., S. 552; 1959, P.A. 152, S. 13; 1967, P.A. 495, S. 2; P.A. 77-614, S. 119, 610; P.A. 80-338, S. 3.)

History: 1959 act deleted references to counties; 1967 act amended section extensively, replacing “fire-proof” with “fire-resistive”, deleting references to buildings, substituting public records administrator for examiner of public records and records management committee for state library committee, replacing reference to selectmen, mayors and wardens with “chief administrative officer”, deleting provisions re purchase of safes and public school records and replacing them with provisions re compliance in accordance with Sec. 11-8 and re standards established by records administrator; P.A. 77-614 substituted commissioner of administrative services for records management committee; P.A. 80-338 replaced commissioner with state librarian.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.



Section 7-27a - Destruction of original land records or instruments.

Whenever land records or instruments have been photographed, microphotographed or otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator, as permitted under section 1-16, and the reproduced images have been placed in conveniently accessible files, and adequate provision has been made for preserving, examining and using the same, and a copy or copies have been deposited for security storage in the State Library or in some other safe storage facility, as shall be required or approved by the Public Records Administrator, the town clerk may, with approval of the administrative head of the municipality and the Public Records Administrator, destroy the original land record books so reproduced; provided, no original book, record or document created prior to the year 1850 shall be destroyed without the express written approval of the State Librarian. When land records have been microphotographed or otherwise reproduced by a process approved by the Public Records Administrator and the originals have been destroyed as provided in this section, the reproduced images thus made shall be deemed to be the record for all purposes.

(1967, P.A. 655, S. 4; P.A. 97-89, S. 7.)

History: P.A. 97-89 substituted “otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator” for “reproduced on film”.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.



Section 7-27b - Removal of Social Security number from document prior to recording on land records.

Any person whose Social Security number appears on a document that is to be recorded on the land records of a municipality may expunge or cause to be expunged such Social Security number prior to the recording of such document.

(P.A. 01-38.)



Section 7-28 - Indexing of mechanic's lien.

Whenever any certificate of mechanic's lien lodged with a town clerk fails to disclose the name of the owner of the premises against which such lien is claimed, such town clerk shall ascertain and index the same from such information as he is able to obtain from the town records or otherwise; but he shall not be liable for any mistake in so indexing such name.

(1949 Rev., S. 553.)



Section 7-29 - Release or assignment of mortgage or lien. Recording of assignment of mortgage.

(a) When any town clerk has recorded any instrument that the town clerk knows to be a release, partial release or assignment of a mortgage or lien recorded on the records of such town, the town clerk shall make a notation on the first page where such mortgage or lien is recorded, stating the book and page where such release, partial release or assignment is recorded, except that a manual notation of such release, partial release or assignment shall not be required if such town clerk provides public access to an electronic indexing system that combines the grantor index and the grantee index of the town's land records.

(b) On and after October 1, 2012, any document being recorded shall contain not more than twenty assignments of a mortgage.

(1949 Rev., S. 555; P.A. 00-92, S. 1; P.A. 07-252, S. 53; P.A. 12-187, S. 2.)

History: P.A. 00-92 made provisions applicable to a partial release or assignment, required a notation on first page where mortgage or lien is recorded and deleted requirement for a memorandum, added requirement that if land records are not maintained in paper form, clerk shall make the notation on the digitized image of the first page, and made technical changes for the purpose of gender neutrality; P.A. 07-252 added exception to requirement for manual notation of release or assignment for town clerk who provides public access to electronic indexing system that combines grantor and grantee indices of town's land records and deleted requirement that if land records are not maintained in paper form, clerk shall make notation on the digitized image of the first page, effective July 1, 2007; P.A. 12-187 designated existing provisions as Subsec. (a) and added Subsec. (b) re recording assignments of a mortgage.



Section 7-30 - Attachment of real estate.

When any real estate is attached, the town clerk in whose office the certificate of attachment is left shall record it at length in the land records of such town; and his fees for such service shall be paid to him by the plaintiff in the suit and be included and taxed with the officer's fees in such suit.

(1949 Rev., S. 556; February, 1965, P.A. 207.)

History: 1965 act required attachment to be recorded at length, removing option to record names of parties, amount of damages claimed and description of attached estate.

Failure of town clerk to record attachment does not invalidate it as against subsequent purchaser without actual notice. 109 C. 433.



Section 7-31 - Maps of surveys and plots, filing requirements, copies.

When any person having an interest in land has caused it to be surveyed and plotted or laid out into lots and projected highways, and a map made, which map shall bear the seal of the surveyor and a certification that it is substantially correct to the degree of accuracy shown thereon, and when such projected highways have been approved by the municipal authorities empowered to approve the layout of highways, the map may be received and placed on file in the office of the clerk of the town in which such land is situated and shall thereupon be deemed a part of the deeds referring thereto, and may be produced in court accordingly; and such town clerk shall, upon request, make and certify copies of any such map on file in his office. All maps bearing a date of October 1, 1974, or later, shall be drawn in ink or printed on translucent linen, or any other material approved by the Public Records Administrator, and shall be thirty-six inches long and twenty-four inches wide or eighteen inches long and twelve inches wide or eighteen inches long and twenty-four inches wide. The selectmen of each town shall cause to be provided cases in which such maps may be properly preserved or books of appropriate size in which such maps may be properly preserved. Maps may be recorded by a photographic process as approved by the Public Records Administrator and the original retained for reference.

(1949 Rev., S. 7125; 1951, S. 224d; 1963, P.A. 528, S. 3; February, 1965, P.A. 98, S. 1; P.A. 74-28; P.A. 75-41; P.A. 96-180, S. 2, 166.)

History: 1963 act deleted fee payable to clerk; 1965 act deleted requirement that town clerk number maps keep records thereof and permitted recording maps by photographic process, retaining originals for reference; P.A. 74-28 required that maps made on or after October 1, 1974, be drawn or printed on translucent linen or other approved material, changed size specifications and specifications for cases; P.A. 75-41 added third option for map size, i.e. 18 by 24 inches; P.A. 96-180 replaced state Examiner of Public Records with Public Records Administrator, effective June 3, 1996.

See Sec. 7-34a re fees charged by town clerks.

See Sec. 8-29 re filing of maps and plans by municipal planning commission.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

Is declaratory of common law; filing of map, with sales of land therefrom, may constitute a dedication to public use of ways and grounds. 57 C. 31; 76 C. 295; 77 C. 444; 79 C. 353. Reference to map on file in record office in a deed incorporates it by reference into that deed. 93 C. 508. Reference must be specific. 108 C. 541. Cited. 140 C. 202; 142 C. 39. A map, which showed a right-of-way was to be released, was incorporated by section into the deed to defendant and he was bound to give a release of said right-of-way. 158 C. 395. Cited. 160 C. 109; 179 C. 650; 185 C. 426. Existence of map may be satisfied by language in deed if such language is reasonably sufficient to alert person to inquire about or search for such a map. 276 C. 782.

Cited. 10 CA 556; Id., 669.

Cited. 8 CS 212. Where owner of land sells lots, referring in conveyances to map showing lots and parks or other open areas, lot owners acquire right to have parks thereafter kept open for their use in connection with their lands. 22 CS 499.



Section 7-32 - Index of surveys and maps.

Each town clerk shall keep a special index book to be known as the “Index of Surveys and Maps”. Whenever any map is filed with the town clerk as provided by law, he shall make an entry in said index book, giving the title thereof, the name of each of the owners of such land, the date on which it was filed, the date of the survey and a brief description of the plot surveyed. He shall further keep another and separate index book to be known as “Index of Surveys and Maps by Streets” and whenever any map is filed with the town clerk as provided by law, he shall make an entry in said index book giving the street or streets on which the property abuts, and giving the title of the map, the name of each of the owners of such land, the date on which it was filed, the date of the survey and a brief description of the plot surveyed.

(1949 Rev., S. 558; February, 1965, P.A. 98, S. 2; 574, S. 51; 1969, P.A. 567, S. 1.)

History: 1965 acts required index entry to contain names of owners and the date on which filed and deleted requirement to include name of surveyors; 1969 act added provisions concerning “Index of Surveys and Maps by Streets”.

See Sec. 7-34a re fees charged by town clerks.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

Purpose and effect of index; does not obviate necessity for specific reference to map in a duly recorded deed. 108 C. 541.



Section 7-32k - Property upon which hunting or shooting sports regularly take place. Placement of property location on list maintained by town clerk. Notice. Liability not imposed by section.

(a) Any owner of real property upon which hunting or shooting sports regularly take place may enter the location of such property on a list maintained by the town clerk of any town within which such property is located. Each entry shall include the name of the owner, the address of the subject property, the corresponding map, block and lot number, and the owner's signature and date of entry.

(b) Each town clerk shall maintain a list of properties disclosed pursuant to subsection (a) of this section and shall make such list available to the public for inspection. A notice of the availability of the list shall be posted in the office of the town clerk in the area where the municipal land records are kept.

(c) Nothing in this section shall be construed to impose liability on the owner of property upon which hunting or shooting sports take place for failing to enter the property on such list.

(P.A. 07-214, S. 5.)

History: P.A. 07-214 effective July 1, 2007.

See Sec. 20-327g re disclosure to potential buyers of residential property of list of local properties where hunting and shooting sports take place.



Section 7-33 - Lists of transfers of taxable property.

The town clerk of each town, consolidated town and city and consolidated town and borough shall, annually, within ten days from the assessment date of such municipality, furnish to the chairman of the board of assessors a list which shall include all transfers of taxable property recorded in such municipality from the assessment date of the year preceding to the assessment date of such year. The provisions of this section shall not apply to any town in which the board of assessors has a clerk or a member who discharges the duties herein required of the town clerk.

(1949 Rev., S. 559.)



Section 7-33a - Issuance of certificates of authority of justices of peace, notaries and Superior Court commissioners.

The town clerk of a town wherein a justice of the peace, notary public or commissioner of the Superior Court resides or is employed is authorized to issue certificates of the authority of such person.

(1971, P.A. 387, S. 1; P.A. 78-280, S. 2, 127; P.A. 81-34, S. 1, 9.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 81-34 eliminated the requirement that town clerks shall be deputized by the clerk of the superior court to issue certificates of authority, effective July 1, 1982.



Section 7-34 - Fees.

Section 7-34 is repealed.

(1949 Rev., S. 3624; 1951, S. 1980d; 1957, P.A. 485, S. 1; 654, S. 1; 1961, P.A. 517, S. 79; 572; 1963, P.A. 528, S. 6.)



Section 7-34a - Fees.

(a)(1) Town clerks shall receive, for recording any document, ten dollars for the first page and five dollars for each subsequent page or fractional part thereof, a page being not more than eight and one-half by fourteen inches. Town clerks shall receive, for recording the information contained in a certificate of registration for the practice of any of the healing arts, five dollars. Town clerks shall receive, for recording documents conforming to, or substantially similar to, section 47-36c, which are clearly entitled “statutory form” in the heading of such documents, as follows: For the first page of a warranty deed, a quitclaim deed, a mortgage deed, or an assignment of mortgage, ten dollars; for each additional page of such documents, five dollars; and for each assignment of mortgage, subsequent to the first two assignments, two dollars. Town clerks shall receive, for recording any document with respect to which certain data must be submitted by each town clerk to the Secretary of the Office of Policy and Management in accordance with section 10-261b, two dollars in addition to the regular recording fee. Any person who offers any written document for recording in the office of any town clerk, which document fails to have legibly typed, printed or stamped directly beneath the signatures the names of the persons who executed such document, the names of any witnesses thereto and the name of the officer before whom the same was acknowledged, shall pay one dollar in addition to the regular recording fee. Town clerks shall receive, for recording any deed, except a mortgage deed, conveying title to real estate, which deed does not contain the current mailing address of the grantee, five dollars in addition to the regular recording fee. Town clerks shall receive, for filing any document, five dollars; for receiving and keeping a survey or map, legally filed in the town clerk's office, five dollars; and for indexing such survey or map, in accordance with section 7-32, five dollars, except with respect to indexing any such survey or map pertaining to a subdivision of land as defined in section 8-18, in which event town clerks shall receive fifteen dollars for each such indexing. Town clerks shall receive, for a copy, in any format, of any document either recorded or filed in their offices, one dollar for each page or fractional part thereof, as the case may be; for certifying any copy of the same, two dollars; for making a copy of any survey or map, the actual cost thereof; and for certifying such copy of a survey or map, two dollars. Town clerks shall receive, for recording the commission and oath of a notary public, ten dollars; and for certifying under seal to the official character of a notary, two dollars.

(2) (A) Notwithstanding any other provision of this subsection and in accordance with subsection (h) of section 49-10, town clerks shall receive from a nominee of a mortgagee for the recording of any document, including, but not limited to, a warranty deed, a quitclaim deed, a mortgage deed, or an assignment of mortgage, except (i) an assignment of mortgage in which the nominee of a mortgagee appears as assignor, and (ii) a release of mortgage, as described in section 49-8, by a nominee of a mortgagee, as follows: For the first page of such warranty deed, quitclaim deed, mortgage deed, or assignment of mortgage, one hundred sixteen dollars; for each additional page of such deed or assignment, five dollars; and for each assignment of mortgage, subsequent to the first two assignments, two dollars.

(B) In accordance with subsection (h) of section 49-10, and in addition to any fees received pursuant to subdivision (1) of this subsection for the recording of (i) an assignment of mortgage in which a nominee of a mortgagee appears as assignor, or (ii) a release of mortgage by the nominee of a mortgagee, town clerks shall receive from a nominee of a mortgagee for the recording of such an assignment, as follows: For the entire such assignment of mortgage or release, one hundred fifty-nine dollars. No other fees shall be collected from the nominee for such recording.

(C) For purposes of this subdivision, “nominee of a mortgagee” means any person who (i) serves as mortgagee in the land records for a mortgage loan registered on a national electronic database that tracks changes in mortgage servicing and beneficial ownership interests in residential mortgage loans on behalf of its members, and (ii) is a nominee or agent for the owner of the promissory note or the subsequent buyer, transferee or beneficial owner of such note.

(b) The fees set forth in subsection (a) of this section received by town clerks for recording documents include therein payment for the return of each document which shall be made by the town clerk to the designated addressee.

(c) Compensation for all services other than those enumerated in subsection (a) of this section which town clerks are required by the general statutes to perform and for which compensation is not fixed by statute shall be fixed and paid by the selectmen or other governing body of the town or city in which such services are performed.

(d) In addition to the fees for recording a document under subsection (a) of this section, town clerks shall receive a fee of three dollars for each document recorded in the land records of the municipality. Not later than the fifteenth day of each month, town clerks shall remit two-thirds of the fees paid pursuant to this subsection during the previous calendar month to the State Librarian for deposit in a bank account of the State Treasurer and crediting to the historic documents preservation account established under section 11-8i. One-third of the amount paid for fees pursuant to this subsection shall be retained by town clerks and used for the preservation and management of historic documents. The provisions of this subsection shall not apply to any document recorded on the land records by an employee of the state or of a municipality in conjunction with said employee's official duties. As used in this section “municipality” includes each town, consolidated town and city, city, consolidated town and borough, borough, district, as defined in chapter 105 or chapter 105a, and each municipal board, commission and taxing district not previously mentioned.

(e) In addition to the fees for recording a document under subsection (a) of this section, town clerks shall receive a fee of forty dollars for each document recorded in the land records of the municipality. The town clerk shall retain one dollar of any fee paid pursuant to this subsection and three dollars of such fee shall become part of the general revenue of the municipality and be used to pay for local capital improvement projects, as defined in section 7-536. Not later than the fifteenth day of each month, town clerks shall remit thirty-six dollars of the fees paid pursuant to this subsection during the previous calendar month to the State Treasurer. Upon deposit in the General Fund, such amount shall be credited to the community investment account established pursuant to section 4-66aa. The provisions of this subsection shall not apply to any document recorded on the land records by an employee of the state or of a municipality in conjunction with such employee's official duties. As used in this subsection, “municipality” includes each town, consolidated town and city, city, consolidated town and borough, borough, and district, as defined in chapter 105 or 105a, any municipal corporation or department thereof created by a special act of the General Assembly, and each municipal board, commission and taxing district not previously mentioned.

(1963, P.A. 528, S. 1, 2; 1971, P.A. 286; 1972, P.A. 150; P.A. 74-56; P.A. 75-154; P.A. 76-271, S. 1; P.A. 77-478, S. 4, 5; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-34, S. 8, 9; P.A. 82-323, S. 1; P.A. 85-60; 85-257; 85-385, S. 1; P.A. 89-217, S. 1, 6; P.A. 90-175, S. 1, 2; P.A. 93-389, S. 2, 7; P.A. 00-92, S. 2; 00-146, S. 1, 8; June Sp. Sess. P.A. 00-1, S. 25, 46; P.A. 01-79, S. 2; P.A. 05-228, S. 5; 05-288, S. 37; June Sp. Sess. P.A. 05-3, S. 113; P.A. 06-163, S. 1; P.A. 07-133, S. 1; 07-217, S. 13; 07-252, S. 54; P.A. 09-229, S. 27; P.A. 11-48, S. 134; P.A. 12-187, S. 1; P.A. 13-184, S. 98; 13-247, S. 82.)

History: 1971 act provided for $10 payment to index surveys or maps in Subsec. (a); 1972 act changed fee for indexing surveys or maps to $5, except where subdivisions concerned fee became $15; P.A. 74-56 revised fees for recording documents using page basis rather than word basis and deleted provision re additional fees for pages exceeding 10 by 16 inches; P.A. 75-154 deleted provisions covering character size and set flat fee for certifying copies rather than fee per page; P.A. 76-271 added fees for recording warranty and quitclaim deeds and assignments of mortgages; P.A. 77-478 added fee for recording documents re tax commissioner; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-34 amended Subsec. (a) by adding a fee of $10 for recording the commission and oath of a notary public and a fee of $2 for certification of a notary, effective July 1, 1982; P.A. 82-323 increased various fees; P.A. 85-60 changed required address of grantee from last-known mailing address to current mailing address; P.A. 85-257 inserted a new Subsec. (b) providing that the fees for recording documents include payment for the return of each document to the designated addressee by the town clerk and redesignated former Subsec. (b) as Subsec. (c); P.A. 85-385 amended section to require $0.55 fee for each marginal notation of an assignment of mortgage subsequent to the first two assignments; P.A. 89-217 changed the fee for recording the first page of any document from $5 to $10 and for mortgage assignments after the first two, from $0.50 to $1; P.A. 90-175 increased recording fee for documents from $7.50 to $10 and specified that such documents be clearly titled “statutory form”; P.A. 93-389 amended Subsec. (a) to change the fee for making a copy of any document from “one dollar for the first page or two hundred words or fractional part thereof, as the case may be, and $0.50 for each additional page or two hundred words or fractional part thereof, as the case may be” to “one dollar for each page or fractional part thereof, as the case may be”, effective July 1, 1993; P.A. 00-92 amended Subsec. (a) to substitute “for a copy of any document” for “for making a copy of any document”; P.A. 00-146 added new Subsec. (d) providing for an additional fee of $3 to be used for historic preservation, effective July 1, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (d) to specify its inapplicability to document recorded on land records by a state or municipal employee in conjunction with employee's official duties and to define “municipality”, effective July 1, 2000; P.A. 01-79 amended Subsec. (d) to require remittance of fees “to the State Librarian for deposit in a bank account of the State Treasurer and crediting to” historic documents preservation account rather than remittance “to the State Treasurer for deposit in” said account; P.A. 05-228 added new Subsec. (e) providing for an additional fee of $30 to be used for local capital improvement projects, land protection, affordable housing and historic preservation, effective July 1, 2005; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 06-163 amended Subsec. (e) to include municipal corporation or department thereof in definition of “municipality”, effective June 6, 2006; P.A. 07-133 amended Subsec. (a) by increasing the fee for certifying a copy of a document or a survey or map from $1.00 to $2.00, effective July 1, 2007; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007; P.A. 07-252 amended Subsec. (a) to make technical changes and substitute “regular recording fee” for “recording fee”, effective July 1, 2007; P.A. 09-229 added Subsec. (f) re additional recording fee, effective July 1, 2009; P.A. 11-48 amended Subsec. (e) to increase recording fee from $30 to $40, increase amount remitted from $26 to $36 and replace “land protection, affordable housing and historic preservation account” with “community investment account” and deleted former Subsec. (f) re additional recording fee, effective July 1, 2011; P.A. 12-187 amended Subsec. (a) by deleting reference to marginal notation of assignment of mortgage, increasing fee for assignment from $1 to $2 and adding “in any format” re fees for copies; P.A. 13-184 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re fees due from a nominee of a mortgagee, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re fees due from a nominee of a mortgagee, effective July 15, 2013.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

See Secs. 12-176 and 12-179 re fees charged in connection with municipal tax liens.

See Sec. 30-53 re filing of liquor permit with town clerk.

See Sec. 47-5 re requirements for conveyances of land.

Former statute cited. 103 C. 424. Cited. 223 C. 80. Distinctions established by Subsec. (a)(2) are rationally related to legitimate public interests and do not offend equal protection provisions of state or federal constitution; Subsec. (a)(2) does not discriminate impermissibly against interstate commerce and does not offend the dormant commerce clause of federal constitution. 320 C. 448.



Section 7-34b - Accounting of fees required. Salary in lieu of fees.

(a) The clerk of each municipality shall, at the end of each fiscal year of such municipality, give an accounting of all fees and compensation provided by the general statutes to be paid to the clerk to the legislative body of such municipality. The record of such accounting shall be a public record, as defined in subdivision (5) of section 1-200.

(b) Any town may, by ordinance, provide that the town clerk shall receive a salary in lieu of all fees and other compensation provided for in the general statutes, which salary shall be fixed by the legislative body of such town. Upon the adoption of such ordinance the fees or compensation provided by the general statutes to be paid to the town clerk shall be collected by such town clerk and he shall deposit all such money collected by him in accordance with such provisions of law as govern the deposit of moneys belonging to such town.

(1971, P.A. 477; P.A. 80-368, S. 1, 2; P.A. 97-47, S. 45.)

History: P.A. 80-368 inserted Subsec. (a) re required accounting and made previous provisions Subsec. (b); P.A. 97-47 made a technical change in Subsec. (a).



Section 7-35 - Preservation by town clerks of statutes, special acts and Register and Manual.

The latest revision of the general statutes, the latest cumulative supplements thereto, the latest edition of the special acts and the latest edition of the Register and Manual shall be kept for public use in the office of the town clerk. Any person who destroys or appropriates any of such publications to his own use, or wilfully removes them from such office, shall be fined not more than fifty dollars. All other publications of the state, whether or not deposited in the town clerk's office under the provisions of any existing public or special act, may be turned over by the town clerk to the appropriate county law library, or library service center, or to the State Library or the State Records Center in Rocky Hill, for processing and disposition as may be directed by the Commission on Official Legal Publications and the State Librarian.

(1949 Rev., S. 49; 1967, P.A. 393; P.A. 91-37.)

History: 1967 act replaced provision requiring preservation of legislative journals and supreme court reports in town clerk's office with requirement that latest revision, supplements etc. be preserved for public use and others turned over to appropriate library or center for disposition; P.A. 91-37 deleted requirement that the last fifty-two issues of the Connecticut Law Journal be sent to town clerks.

See Sec. 2-49 re distribution of house and senate journals.



Section 7-35a - Off-site storage of original documents. Requirements.

A municipality may store any original document off-site, provided the information contained in the document is available on demand on-site by electronic means and the town clerk can provide and certify a copy of the required document.

(P.A. 03-139, S. 1.)






Chapter 92a - Uniform Real Property Electronic Recording Act

Section 7-35aa - Short title: Uniform Real Property Electronic Recording Act.

Sections 7-35aa to 7-35gg, inclusive, may be cited as the “Uniform Real Property Electronic Recording Act”.

(P.A. 08-56, S. 1.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35bb - Definitions.

As used in sections 7-35aa to 7-35gg, inclusive:

(1) “Document” means information that is: (A) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and (B) eligible to be recorded in the land records maintained by the town clerk.

(2) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical or electromagnetic capabilities or similar capabilities.

(3) “Electronic document” means a document that is received by the town clerk in an electronic form.

(4) “Electronic signature” means an electronic sound, symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(5) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(6) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(P.A. 08-56, S. 2.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35cc - Validity of electronic documents.

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying sections 7-35aa to 7-35gg, inclusive.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression or seal need not accompany an electronic signature.

(P.A. 08-56, S. 3.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35dd - Recording of documents.

(a) As used in this section, “paper document” means a document that is received by the town clerk in a form that is not electronic.

(b) A town clerk:

(1) Who implements any of the functions listed in this section shall do so in compliance with regulations adopted by the State Librarian pursuant to section 7-35ee.

(2) May receive, index, store, archive and transmit electronic documents.

(3) May provide for access to, and for search and retrieval of, documents and information by electronic means.

(4) Who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

(5) May convert paper documents accepted for recording into electronic form.

(6) May convert into electronic form information recorded before the town clerk began to record electronic documents.

(7) May accept electronically any fee or tax that the town clerk is authorized to collect.

(8) May agree with other officials of this state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

(P.A. 08-56, S. 4.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35ee - Administration and standards. Regulations. Duties of State Librarian. Real Property Electronic Recording Advisory Committee.

(a) The State Librarian, in consultation with the Public Records Administrator and the Real Property Electronic Recording Advisory Committee established in subsection (b) of this section, shall adopt regulations, in accordance with chapter 54, to implement sections 7-35aa to 7-35gg, inclusive.

(b) (1) The State Librarian shall establish a Real Property Electronic Recording Advisory Committee. The members of the committee shall be appointed by, and serve at the pleasure of, the State Librarian. The members of the committee shall serve without compensation, but shall be reimbursed, within available appropriations, for expenses necessarily incurred in the performance of their duties. The committee shall advise the State Librarian with respect to adopting, amending and repealing regulations under this section.

(2) The committee shall consist of the following:

(A) Three town clerks, one of whom shall be the town clerk of a municipality having a population of less than twenty thousand, one of whom shall be the town clerk of a municipality having a population of at least twenty thousand but less than sixty thousand, and one of whom shall be the town clerk of a municipality having a population of at least sixty thousand;

(B) Three attorneys experienced in real estate law;

(C) The Secretary of the State, or a designee;

(D) The Public Records Administrator, or a designee;

(E) An individual experienced in mortgage banking;

(F) An individual experienced in the business of title insurance;

(G) A notary public;

(H) An individual with experience performing title searches of real property; and

(I) A licensed real estate broker.

(c) To keep the standards and practices of town clerks in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact legislation substantially the same as sections 7-35aa to 7-35gg, inclusive, and to keep the technology used by town clerks in this state compatible with technology used by recording offices in other jurisdictions that enact legislation substantially the same as sections 7-35aa to 7-35gg, inclusive, the State Librarian, so far as is consistent with the purposes, policies and provisions of sections 7-35aa to 7-35gg, inclusive, in adopting, amending and repealing regulations shall consider: (1) Standards and practices of other jurisdictions; (2) the most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association; (3) the views of interested persons and governmental officials and entities; (4) the needs of municipalities of varying size, population and resources; and (5) standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved and resistant to tampering.

(P.A. 08-56, S. 5; P.A. 09-224, S. 2.)

History: P.A. 08-56 effective October 1, 2009; P.A. 09-224 changed effective date of P.A. 08-56, S. 5, from October 1, 2009, to May 12, 2008, effective July 8, 2009.



Section 7-35ff - Uniformity of application and construction.

In applying and construing the uniform provisions of sections 7-35aa to 7-35gg, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 08-56, S. 6.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35gg - Relation to Electronic Signatures in Global and National Commerce Act.

Sections 7-35aa to 7-35gg, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but do not modify, limit or supersede Section 101(c) of said act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC 7003(b).

(P.A. 08-56, S. 7.)

History: P.A. 08-56 effective October 1, 2009.






Chapter 93 - Registrars of Vital Statistics

Section 7-36 - Definitions.

As used in this chapter and sections 19a-40 to 19a-45, inclusive, unless the context otherwise requires:

(1) “Registrar of vital statistics” or “registrar” means the registrar of births, marriages, deaths and fetal deaths or any public official charged with the care of returns relating to vital statistics;

(2) “Registration” means the process by which vital records are completed, filed and incorporated into the official records of the department;

(3) “Institution” means any public or private facility that provides inpatient medical, surgical or diagnostic care or treatment, or nursing, custodial or domiciliary care, or to which persons are committed by law;

(4) “Vital records” means a certificate of birth, death, fetal death or marriage;

(5) “Certified copy” means a copy of a birth, death, fetal death or marriage certificate that (A) includes all information on the certificate except such information that is nondisclosable by law, (B) is issued or transmitted by any registrar of vital statistics, (C) includes an attested signature and the raised seal of an authorized person, and (D) if submitted to the department, includes all information required by the commissioner;

(6) “Uncertified copy” means a copy of a birth, death, fetal death or marriage certificate that includes all information contained in a certified copy except an original attested signature and a raised seal of an authorized person;

(7) “Authenticate” or “authenticated” means to affix to a vital record in paper format the official seal, or to affix to a vital record in electronic format the user identification, password, or other means of electronic identification, as approved by the department, of the creator of the vital record, or the creator's designee, by which affixing the creator of such paper or electronic vital record, or the creator's designee, affirms the integrity of such vital record;

(8) “Attest” means to verify a vital record in accordance with the provisions of subdivision (5) of this section;

(9) “Correction” means to change or enter new information on a certificate of birth, marriage, death or fetal death, within one year of the date of the vital event recorded in such certificate, in order to accurately reflect the facts existing at the time of the recording of such vital event, where such changes or entries are to correct errors on such certificate due to inaccurate or incomplete information provided by the informant at the time the certificate was prepared, or to correct transcribing, typographical or clerical errors;

(10) “Amendment” means to (A) change or enter new information on a certificate of birth, marriage, death or fetal death, more than one year after the date of the vital event recorded in such certificate, in order to accurately reflect the facts existing at the time of the recording of the event, (B) create a replacement certificate of birth for matters pertaining to parentage and gender change, or (C) reflect a legal name change in accordance with section 19a-42 or make a modification to a cause of death;

(11) “Acknowledgment of paternity” means to legally acknowledge paternity of a child pursuant to section 46b-172;

(12) “Adjudication of paternity” means to legally establish paternity through an order of a court of competent jurisdiction;

(13) “Parentage” includes matters relating to adoption, gestational agreements, paternity and maternity;

(14) “Department” means the Department of Public Health;

(15) “Commissioner” means the Commissioner of Public Health or the commissioner's designee;

(16) “Gestational agreement” means a written agreement for assisted reproduction in which a woman agrees to carry a child to birth for an intended parent or intended parents, which woman contributed no genetic material to the child and which agreement (A) names each party to the agreement and indicates each party's respective obligations under the agreement, (B) is signed by each party to the agreement and the spouse of each such party, if any, and (C) is witnessed by at least two disinterested adults and acknowledged in the manner prescribed by law;

(17) “Intended parent” means a party to a gestational agreement who agrees, under the gestational agreement, to be the parent of a child born to a woman by means of assisted reproduction, regardless of whether the party has a genetic relationship to the child;

(18) “Foundling” means (A) a child of unknown parentage, or (B) an infant voluntarily surrendered pursuant to the provisions of section 17a-58; and

(19) “Certified homeless youth” means a person who is at least fifteen years of age but less than eighteen years of age, is not in the physical custody of a parent or legal guardian, who is a homeless child or youth, as defined in 42 USC 11434a, as amended from time to time, and who has been certified as homeless by (A) a school district homeless liaison, (B) the director of an emergency shelter program funded by the United States Department of Housing and Urban Development, or the director's designee, or (C) the director of a runaway or homeless youth basic center or transitional living program funded by the United States Department of Health and Human Services, or the director's designee.

(1949 Rev., S. 560, 3813; 1953, S. 227d; P.A. 01-163, S. 2; P.A. 03-19, S. 16; P.A. 11-153, S. 2; 11-242, S. 4; P.A. 12-197, S. 53; P.A. 13-142, S. 1.)

History: P.A. 01-163 deleted former provisions and added new Subdivs. (1) to (15) re definitions applicable to chapter and Secs. 19a-40 to 19a-45; P.A. 03-19 made a technical change in Subdiv. (3), effective May 12, 2003; P.A. 11-153 added definitions of “gestational agreement” and “intended parent”; P.A. 11-242 added definition of “foundling”; P.A. 12-197 amended Subdiv. (10) by redefining “amendment”; P.A. 13-142 added Subdiv. (19) defining “certified homeless youth” and made technical changes.



Section 7-37 - Town clerk, ex-officio registrar. Notice to Secretary of the State and Commissioner of Public Health of appointment of registrar, vacancy in appointed office of registrar.

(a) The town clerks of the several towns shall be, ex officio, the registrars of vital statistics in their respective towns, except in towns where such registrars are elected or appointed under special laws, and shall be sworn to the faithful performance of their duties as such.

(b) If a registrar of vital statistics is appointed under a special law or a town charter, the appointing authority or, if none, the chief executive official of the town, shall, not later than ten days after such an appointment is made, file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Not later than ten days after a vacancy occurs in the appointed office of registrar of vital statistics, the first selectman or chief executive official of the town shall notify the Secretary of the State of such vacancy.

(c) In addition to the requirements of subsection (b) of this section, any newly elected or appointed registrar of vital statistics shall, not later than ten days after the date of assuming office, provide written notification to the Commissioner of Public Health of such election or appointment. In the event of a vacancy, the first selectman or chief executive official of the town shall notify the Commissioner of Public Health of the vacancy not later than ten days after the date of such vacancy.

(1949 Rev., S. 561; 1953, S. 228d; P.A. 87-387, S. 6; P.A. 11-242, S. 6.)

History: P.A. 87-387 added Subsec. (b) re notice to secretary of the state of appointment of registrar of vital statistics or vacancy in appointed office of registrar of vital statistics; P.A. 11-242 amended Subsec. (b) by making technical changes and added Subsec. (c) re notice to Commissioner of Public Health of newly elected or appointed registrars and of any vacancy in the office of registrar.

See Sec. 19a-204 re certification of appointment of registrar of vital statistics.

Vote for should be as “town clerk” only. 60 C. 549.



Section 7-38 - Assistant registrars. Notice to Secretary of the State and Commissioner of Public Health of appointment to or vacancy in office of assistant registrar.

(a) The town clerk of any town who is, ex officio, registrar of vital statistics in such town, and the registrar of vital statistics of any town who is elected under a special law or otherwise appointed pursuant to law, may, unless otherwise provided by charter or ordinance, appoint in writing suitable persons, not exceeding four in number, as assistant registrars of vital statistics, who, on being sworn, shall have the powers and perform the duties of such registrar during the time for which they are appointed, not extending beyond the term of office of such registrar. Not later than ten days after a town clerk or registrar of vital statistics appoints an assistant registrar of vital statistics, the town clerk or registrar of vital statistics shall file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Not later than ten days after a vacancy occurs in the office of assistant registrar of vital statistics, the town clerk or registrar of vital statistics shall notify the Secretary of the State of such vacancy.

(b) In addition to the requirements of subsection (a) of this section, the registrar of vital statistics shall, not later than ten days after the date of appointment of an assistant registrar or a vacancy occurring in the office of assistant registrar of vital statistics, provide written notice to the Commissioner of Public Health of such appointment or vacancy.

(1949 Rev., S. 562; 1953, S. 229d; P.A. 82-327, S. 2; P.A. 87-387, S. 7; P.A. 02-137, S. 6; P.A. 11-242, S. 7.)

History: P.A. 82-327 specified that towns may appoint assistants in another manner if charter or ordinance so provides; P.A. 87-387 added provisions re notice to secretary of the state of appointment of assistant registrar of vital statistics or vacancy in office of assistant registrar of vital statistics; P.A. 02-137 deleted provision requiring approval of the selectmen re appointment of assistant registrars, effective January 1, 2003; P.A. 11-242 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) re notice to Commissioner of Public Health of appointment to or vacancy in office of assistant registrar.



Section 7-39 - Oath of registrars.

The moderator of any town election at which a registrar of vital statistics elected under special law has been elected may administer to such registrar the oath required by law.

(1949 Rev., S. 518; 1953, S. 252d.)

See Sec. 9-1 for applicable definitions.



Section 7-39a - (Formerly Sec. 45-23). Record of name of registrar of vital statistics.

Section 7-39a is repealed.

(1967, P.A. 59, S. 2; P.A. 82-327, S. 12.)



Section 7-40 - Seal.

The registrar of vital statistics in each town shall have an official seal that shall be provided by the town and shall be used to authenticate certificates and copies of record. No person, other than the registrar of vital statistics or the registrar's authorized agent, may possess any such official seal or any facsimile thereof.

(1949 Rev., S. 563; P.A. 01-163, S. 3.)

History: P.A. 01-163 made technical changes and added provision re possession of official seal or facsimile.

See Sec. 51-58 re court seals.



Section 7-41 - Regulations re record keeping. Submission of certified copies to department.

Each registrar of vital statistics shall keep records in accordance with regulations adopted by the commissioner in accordance with chapter 54. Any certified copy of a vital record submitted to the department shall include all information required by the commissioner.

(1949 Rev., S. 3814–3817; P.A. 01-163, S. 4.)

History: P.A. 01-163 replaced former provisions with provisions re record keeping regulations and certified copies of vital records submitted to the department.

See Sec. 7-148 re municipal powers.

See Sec. 19a-41 re regulations specifying methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics.



Section 7-41a - Vital statistics records available for genealogical research.

Section 7-41a is repealed, effective October 1, 2001.

(1971, P.A. 228, S. 1; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-258, S. 1, 5; P.A. 01-163, S. 36.)



Section 7-42 - Duties.

Each registrar of vital statistics shall ascertain as accurately as the registrar can all marriages, deaths and fetal deaths, and all births, upon the affidavit of the father or mother, occurring in the registrar's town, and record the same in such form and with such particulars as are prescribed by the department. The registrar shall give licenses to marry, according to provisions of law, shall make and perfect all records of the birth and death of the persons born or deceased in the registrar's town, and, when any birth or death happens of which no certificate is returned to the registrar, shall obtain the information required by law respecting such birth or death. The registrar shall ensure that all certificates of birth, marriage, death and fetal death are fully completed before accepting the certificate for filing. The registrar shall include the Social Security numbers of both persons on all marriage licenses. The registrar shall make available to all persons in the registrar's town who, in the registrar's judgment, are likely to need them, blank forms for the certificates and returns required by law to be made to the registrar, and shall amend or correct certificates of births, marriages, deaths and fetal deaths that occurred in the registrar's town, and the records thereof, whenever the registrar discovers transcribing, typographical or clerical errors upon the face thereof. When the registrar makes a correction on a certificate of birth, marriage, death or fetal death, the registrar shall, within ten days, forward an authenticated copy of the corrected certificate to the department and any other registrar having a copy of the certificate. The registrar shall maintain sufficient documentation, as prescribed by the commissioner, to support such correction, and shall ensure the confidentiality of such documentation as required by law. The date of the correction and a summary description of the evidence submitted in support of the correction shall be made part of the record. The certificate shall not be marked “Amended” unless an amendment is made as provided in subdivision (10) of section 7-36. The registrar shall record on each certificate of birth, marriage, death or fetal death received for record the date of its receipt, by writing on the certificate or through electronic means. The registrar of vital statistics from the town where a child was born may electronically access birth data for such child to make corrections and amendments as requested by the parent or parents, the reporting hospital, or the department, excluding amendments regarding parentage and gender change. Amendments to vital records made by the registrar of vital statistics in the town of occurrence shall be made in accordance with section 19a-42. The registrar shall keep the records of the registrar's office, when a fireproof safe is not provided for the registrar's use, in the vaults provided for the land records of the town. The registrar may, with the approval of the department, store any records not in current use in a location other than the registrar's office or such vaults, provided such location shall be approved by the Public Records Administrator, and provided such location is within the limits of such town. The registrar shall, on or before the fifteenth day of each month, send to the commissioner an authenticated copy of each certificate of birth, marriage, death and fetal death received by the registrar for the calendar month next preceding or a notification that no such certificate has been received. Such notification shall be in a format prescribed by the department. Copies of certificates of births, marriages, deaths and fetal deaths, transmitted to the commissioner as required under this section, shall be plain, complete and legible transcripts of the certificates. If a transcript is illegible or incomplete, the commissioner shall require of the registrar a complete or legible copy. Each registrar of vital statistics shall also transmit to the registrars of voters for the registrar's town a notice of the death of any person seventeen years of age or older, at the same time the registrar transmits the authenticated copy of the certificate of death for such person to the commissioner under this section.

(1949 Rev., S. 564; 1957, P.A. 13, S. 4; February, 1965, P.A. 529; 1967, P.A. 656, S. 3; 1969, P.A. 319, S. 1; 1971, P.A. 580; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 17; P.A. 80-483, S. 16, 186; P.A. 87-252; P.A. 90-67, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 2, 38; June 18 Sp. Sess. P.A. 97-8, S. 43; June 18 Sp. Sess. P.A. 97-10, S. 2; P.A. 01-163, S. 5; P.A. 04-255, S. 1.)

History: 1965 act authorized the storage of records in locations other than the registrar's office or the town vaults; 1967 act made technical correction, authorizing registrars to “correct” rather than “collect” certificates and records; 1969 act placed errors and omissions concerning parentage within health department's jurisdiction; 1971 act deleted provision that registrar records births, marriages and deaths in books furnished by health department; P.A. 77-614 substituted commissioner and department of health services for commissioner and department of health, effective January 1, 1979; P.A. 79-434 replaced reference to Sec. 19-16 with Sec. 19-15a; P.A. 80-483 made technical changes; P.A. 87-252 added provision re transmission of death notice by registrar of vital statistics to registrars of voters; P.A. 90-67 rephrased provision re requirement that registrar ascertain only births occurring in his town and added provision requiring registrar having original of birth, marriage or death certificate to forward any corrected certificate to any registrar having a copy; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 required registrar to include Social Security numbers of both persons on marriage licenses, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 added gender errors or omissions to department jurisdiction; June 18 Sp. Sess. P.A. 97-10 deleted gender errors or omissions from department jurisdiction; P.A. 01-163 made technical changes, added provisions re fetal deaths, deleted provision re recording in books, replaced provision re distribution of blank forms with provision re making blank forms available, added provisions re amendment or correction of certificates of vital events that occurred in the registrar's town upon discovering transcribing, typographical or clerical errors, deleted former provisions re errors and omissions, added provisions re corrected and amended certificates, recording dates of receipt and electronic access of birth data, replaced provisions re submission of attested copy on the seventh and fifteenth day of each month and from time to time with provision re submission of authenticated copy on the fifteenth day of each month, deleted former provisions re amended certificates and inscribing receipt dates on the back of certificates and added provisions re complete and legible copies; P.A. 04-255 added requirement that all certificates of birth, marriage, death and fetal death be fully completed before acceptance for filing.

See Sec. 7-148 re municipal powers.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 46b-28 re validity of marriages celebrated in foreign country.

See Secs. 54-240f and 54-240k re confidentiality of marriage records of participant in address confidentiality program.

History of office; copies of records admissible. 74 C. 717; 98 C. 543. Commissioner may amend parental information contained on birth certificates only when there is an error or omission in such information. 253 C. 570.

Registrar may not make a new recording but merely correct an old one. 9 CS 297.

Cited. 4 Conn. Cir. Ct. 487.



Section 7-43 - Municipal ordinances.

Section 7-43 is repealed.

(1949 Rev., S. 597; 1957, P.A. 13, S. 5; P.A. 82-327, S. 12.)



Section 7-44 - When authenticated copies of certificates to be transmitted to other towns. Use of electronic vital records system.

(a) When it appears from the certificate of a birth, marriage, death or fetal death filed with any registrar of vital statistics that the residence of the mother of the child or that of either of the parties to the marriage or that of the deceased was in some other town in this state at the time of such birth, marriage, death or fetal death, such registrar shall at once transmit an authenticated copy of such certificate of birth, marriage, death or fetal death, including all information contained on such certificate, to the registrar of the town in which the mother of such child or either of the contracting parties to such marriage or such deceased resided at the time of such birth, marriage, death or fetal death. Such copy shall be in the format prescribed by the department. Any registrar of vital statistics of any town or city in this state, receiving such authenticated copy of a birth, marriage, death or fetal death certificate from a registrar of a town or city in this state, shall record the same, but shall not transmit a copy thereof to the commissioner.

(b) Any registrar of vital statistics of any town or city in this state who has authorized access to an electronic vital records system may meet the certificate filing requirements of this section by using such system, except that if the town of residence does not have access to such system, the registrar of the town in which the vital event occurred shall use manual procedures to transmit an authenticated copy of the certificate to the registrar of the town of residence.

(c) Each registrar of vital statistics in this state with authorized access to the electronic vital records system of the department may access vital records through such system for the purpose of viewing, printing and issuing certificates to authorized individuals in accordance with sections 7-51 and 7-51a. Only the registrar of the town in which the vital event occurred or the department may make corrections or amendments to any such certificates.

(1949 Rev., S. 566; 1949, S. 230d; 1959, P.A. 282; P.A. 77-614, S. 323, 610; P.A. 90-67, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 6; P.A. 04-255, S. 2.)

History: 1959 act added exception re child born out of wedlock; P.A. 77-614 substituted commissioner and department of health services for commissioner and department of health, effective January 1, 1979; P.A. 90-67 substituted “mother” for “parents” and deleted exception in first sentence for child born out of wedlock; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 designated existing provisions as Subsec. (a) and amended by making technical changes, adding provisions re fetal death, replacing provisions re transmitting a certified copy with provisions re transmitting an authenticated copy and deleting provisions re copies on blanks provided by the department and attested by the official seal, and added new Subsecs. (b) and (c) re use of electronic vital records system; P.A. 04-255 amended Subsec. (a) by deleting references to towns in other states.



Section 7-45 - Preparation of certificates.

Each person making any certificate of birth, marriage, civil union, death or fetal death, or any copy of such certificate for the commissioner, or any sexton's report required by law, shall cause the same to be typewritten or printed in a legible manner as to all material information or facts required by the provisions of sections 7-48, 7-60 and 7-62b, and sections 46b-25 and 46b-29 to 46b-30, inclusive, or sections 46b-38hh to 46b-38jj, inclusive*, and contained in such certificate. If the certificate is in paper format, such person shall sign the certificate in black ink, shall state therein in what capacity such person so signs, and shall type or print in a legible manner the name of each person signing such certificate, under such person's signature. If the certificate is in an electronic format, such certificate shall be authenticated by the electronic vital records system of the department. Any certificate not complying with the requirements of this section shall be returned by the registrar with whom it is filed to the person making the same for the proper correction.

(1949 Rev., S. 567; 1953, S. 231d; 1967, P.A. 313, S. 11; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 18; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 7; P.A. 03-188, S. 1; P.A. 05-10, S. 16.)

*Note: Sections 46b-38hh to 46b-38jj, inclusive, were repealed effective October 1, 2010, by section 21 of public act 09-13.

History: 1967 act replaced reference to Sec. 46-5 with reference to Secs. 46-5b to 46-5h (later transferred to Secs. 46b-25 to 46b-27 and 46b-29 to 46b-31); P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 79-434 deleted reference to repealed Sec. 7-62 and added reference to Sec. 7-62b; (Revisor's note: In 1993 an obsolete reference to repealed Sec. 46b-31 replaced editorially by the Revisors with reference to Sec. 46b-30); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 made technical changes and added provision re fetal death, reference to Sec. 7-60 and provision re authentication of certificate in electronic format; P.A. 03-188 deleted reference to repealed Secs. 46b-26 and 46b-27; P.A. 05-10 applied provisions to a civil union certificate and added reference to Secs. 46b-38hh to 46b-38jj, inclusive.



Section 7-46 - Completion of records.

The registrars shall complete the records of their respective towns by adding thereto a record of all the births, marriages, deaths and fetal deaths that have occurred in such towns since the date of incorporation of such towns, of which no certificate has been returned to their office, provided the facts upon which such record is made have been obtained from the record of a public official, a church society or under section 7-42, 7-48 or 7-62b, and such record shall indicate the source from which such facts were obtained.

(1949 Rev., S. 568; P.A. 79-434, S. 19; P.A. 01-163, S. 8; P.A. 12-80, S. 187.)

History: P.A. 79-434 deleted reference to repealed Sec. 7-62 and added reference to Sec. 7-62b; P.A. 01-163 made technical changes and added provisions re fetal death; P.A. 12-80 deleted penalty of fine of not more than $50 or imprisonment of not more than 3 months or both for registrar knowingly making false entry of record of any birth, marriage, death or fetal death.

Registrars may make determination whether or not to record an alleged marriage. 9 CS 297.



Section 7-47 - Indexes.

Each registrar of vital statistics shall keep alphabetically arranged separate indexes for each group of vital events and shall enter therein the name of each person whose birth, marriage, death or fetal death is recorded by the registrar.

(1949 Rev., S. 569; P.A. 01-163, S. 9.)

History: P.A. 01-163 made a technical change and added provisions re separate indexes for each group of vital events and re fetal death.



Section 7-47a - Definitions.

Section 7-47a is repealed, effective October 1, 2001.

(P.A. 79-434, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 36.)



Section 7-47b - Record keeping of personal data by institutions. Release or disposal of dead body or dead fetus.

(a) Any person in charge of an institution shall keep a record of personal data concerning each person admitted or confined to such institution. This record shall include information necessary to complete a death certificate, or a birth certificate if applicable. The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

(b) When a dead body or dead fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, date of death, name and address of the person to whom the body or fetus is released, and the date of removal from the institution. If final disposition is made by the institution, the date, place, and manner of disposition shall also be recorded.

(c) Any record required to be kept under this section may be destroyed when the person to whom the record relates is released by the institution, except that if the filing of a birth, death or fetal death certificate is required concerning such person, the record shall not be destroyed until the appropriate certificate is properly filed and registered.

(P.A. 79-434, S. 14.)



Section 7-48 - Birth certificates: Filing requirements.

(a) Not later than ten days after each live birth which occurs in this state, a birth certificate shall be filed with the registrar of vital statistics in the town in which the birth occurred and the certificate shall be registered if properly filed, by manual or electronic systems as prescribed by the commissioner. On and after January 1, 1994, each hospital with two hundred or more live births in calendar year 1990, or any subsequent calendar year, shall electronically transmit birth information data to the department in a computer format approved by the department. Each birth certificate shall contain such information as the department may require and shall be completed in its entirety. Medical and health information which is required by the department, including information regarding voluntary acknowledgments of paternity and whether the child was born out of wedlock, shall be recorded on a confidential portion of the certificate to be sent directly to the department. Such confidential records may be used for statistical and health purposes by the department or by a local director of health, as authorized by the department, for records related to the town served by the local director of health and where the mother was a resident at the time of the birth of the child. Such birth certificate and confidential records may be used internally by the hospital for records transmitted by the hospital for statistical, health and quality assurance purposes. The department shall give due consideration to national uniformity in vital statistics in prescribing the format and content of such certificate.

(b) When a birth occurs in an institution or en route thereto, the person in charge of the institution or such person's designated representative shall obtain all available data required by the certificate, prepare the certificate, certify that the child was born alive at the place and time and on the date stated either by signature or by an electronic process approved by the commissioner and file the certificate with the registrar of vital statistics in the town in which the birth occurred, not later than ten days after such birth. The physician or other person in attendance, and the physician, institution or other person providing prenatal care, shall provide the medical information required by the certificate not later than seventy-two hours after the birth.

(c) When a birth occurs outside an institution, the certificate shall be prepared and filed by the physician or midwife in attendance at or immediately after the birth or, in the absence of such a person, by the father or mother.

(d) When a birth occurs in a moving conveyance and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where the child is first removed shall be considered the place of birth.

(1949 Rev., S. 570; 1967, P.A. 146; 1971, P.A. 323, S. 1; P.A. 73-45; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 2; P.A. 84-8; P.A. 93-105; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 3, 38; P.A. 01-163, S. 10; P.A. 04-255, S. 3; P.A. 08-66, S. 1; 08-184, S. 46.)

History: 1967 act deleted specific reference to sex of child and parents names, age, color, residence, birthplace, occupation etc. and required consideration be given to national uniformity; 1971 act added provisions regarding use and disposition of confidential information, effective January 1, 1972; P.A. 73-45 required parents' social security numbers on birth certificates except as provided in Sec. 7-50; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 79-434 deleted provisions regarding filing of certificate by doctor, midwife or parents and provisions enumerating contents of certificate, replacing them with general statements and added Subsecs. (b) to (d), inclusive; P.A. 84-8 amended Subsec. (a) to require the department of health services to destroy the confidential portion of a birth certificate at the end of three years, rather than one year; P.A. 93-105 amended Subsec. (a) to require electronic transfer of birth information after January 1, 1994, for hospitals with 200 or more live births in calendar year 1990; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by requiring birth certificate to contain information re voluntary acknowledgments of paternity and whether child was born out of wedlock, effective July 1, 1997; P.A. 01-163 amended Subsec. (a) by making technical changes, adding provision re filing by manual or electronic systems as prescribed by the commissioner, deleting provision re destruction of confidential portion at the end of three years and adding provisions re use of confidential records and amended Subsec. (b) by making a technical change, revising provisions re preparation of certificate and certification of birth and adding provisions re information provided by a person in attendance, the institution or a person providing prenatal care; P.A. 04-255 amended Subsec. (a) by requiring all birth certificates to be completed in their entirety; P.A. 08-66 amended Subsec. (a) by substituting “The Social Security number of the mother and father” for “Medical” re information recorded on a confidential portion of the birth certificate; P.A. 08-184 amended Subsec. (a) by substituting “Medical” for “The Social Security number of the mother and father” re information recorded on a confidential portion of the birth certificate.

Admissible to corroborate accusations of paternity in bastardy action. 93 C. 321. Cited. 98 C. 543.

Cited. 9 CS 297.



Section 7-48a - Filing of original certificate of birth. Gestational agreement: Replacement certificate of birth.

(a) Each original certificate of birth shall be filed with the name of the birth mother recorded.

(b) If the birth is subject to a gestational agreement, the Department of Public Health shall create a replacement certificate of birth immediately upon: (1) Receipt of a certified copy of an order of a court of competent jurisdiction approving a gestational agreement and issuing an order of parentage pursuant to such gestational agreement, if such order is received by the department after the birth of the child, or (2) the filing of an original certificate of birth, if such order is received by the department prior to the birth of the child. The department shall prepare the replacement certificate of birth for the child born of the agreement in accordance with such order. The replacement certificate of birth shall include all information required to be included in a certificate of birth of this state as of the date of the birth, except that the intended parent or parents under the gestational agreement shall be named as the parent or parents of the child. When a certified copy of a certificate of birth is requested by an eligible party, as provided in section 7-51, for which a replacement certificate of birth has been created pursuant to this subsection, a copy of the replacement certificate of birth shall be provided. The department shall seal the original certificate of birth in accordance with the provisions of subsection (c) of section 19a-42.

(c) Immediately after a replacement certificate of birth has been prepared, the department shall transmit an exact copy of such certificate to the registrar of vital statistics of the town of birth and to any other registrar as the department deems appropriate. Such registrar shall proceed in accordance with the provisions of section 19a-42.

(P.A. 01-163, S. 28; P.A. 04-255, S. 28; P.A. 05-272, S. 1; P.A. 07-252, S. 50; P.A. 08-184, S. 1; P.A. 11-153, S. 1.)

History: P.A. 04-255 added provisions re filing of birth certificate with name of birth mother recorded, creation and contents of replacement certificate, process for copy of replacement certificate, sealing of original certificate and transmittal of replacement certificate to registrar, effective June 14, 2004; P.A. 05-272 deleted “contain the name of the birth mother, except by the order of a court of competent jurisdiction, and”; P.A. 07-252 revised deadline for creating replacement certificate to not later than 45 days after receipt of court order or 45 days after birth of child, whichever is later, effective July 12, 2007; P.A. 08-184 added provision re replacement certificate created if birth is subject to a gestational agreement; P.A. 11-153 inserted Subsec. (a), (b) and (c) designators, amended Subsec. (b) to replace former provision re when replacement certificate is created with Subdivs. (1) and (2) re replacement immediately upon receipt of court order or filing of original certificate and add exception re naming of intended parents in replacement certificate, and made technical and conforming changes throughout.

Section allows an intended parent who is a party to a valid gestational agreement to become a parent without first adopting a child, without respect to the intended parent's genetic relationship to the child. 299 C. 681.



Section 7-49 - Failure to file birth certificate.

The secretary of any examining board of the healing arts mentioned under section 20-1 or the Department of Public Health, as the case may be, on ascertaining the fact that a person licensed to practice any of the healing arts or midwifery has failed to file a birth certificate as provided under section 7-48, shall immediately request the Commissioner of Public Health to suspend the license of such person, which suspension shall be in effect until such certificate has been filed. Any such person licensed to practice the healing arts or midwifery who engages in practice during the period of such suspension shall be subject to the penalties respectively provided for the practice of his or her profession without a license or certificate of registration.

(1949 Rev., S. 582; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted commissioner and department of health services for commissioner and department of health, effective January 1, 1979; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-50 - Restrictions on content of birth certificates. Exceptions. Filing of acknowledgments or adjudications of paternity. Removal or changing of paternity information. Access to copies restricted.

(a) No certificate of birth shall contain any specific statement that the child was born in or out of wedlock or reference to illegitimacy of the child or to the marital status of the mother, except that information on whether the child was born in or out of wedlock and the marital status of the mother shall be recorded on a confidential portion of the certificate pursuant to section 7-48. Upon the completion of an acknowledgment of paternity at a hospital, concurrent with the hospital's electronic transmission of birth data to the department, or at a town in the case of a home birth, concurrent with the registration of the birth data by the town, the acknowledgment shall be filed in the paternity registry maintained by the department, as required by section 19a-42a, and the name of the father of a child born out of wedlock shall be entered in or upon the birth certificate or birth record of such child. All properly completed post birth acknowledgments or certified adjudications of paternity received by the department shall be filed in the paternity registry maintained by the department, and the name of the father of the child born out of wedlock shall be entered in or upon the birth record or certificate of such child by the department, if there is no paternity already recorded on the birth certificate. If another father's information is recorded on the certificate, the original father's information shall not be removed except upon receipt by the department of a certified order by a court of competent jurisdiction in which there is a finding that the individual recorded on the birth certificate, specifically referenced by name, is not the child's father, or a finding that a different individual than the one recorded, specifically referenced by name, is the child's father. The name of the father on a birth certificate or birth record shall otherwise be removed or changed only upon the filing of a rescission in such registry, as provided in section 19a-42a. The Social Security number of the father of a child born out of wedlock may be entered in or upon the birth certificate or birth record of such child if such entry is done in accordance with 5 USC 552a note.

(b) The department shall restrict access to and issuance of certified copies of acknowledgments of paternity as provided in section 19a-42a.

(1949 Rev., S. 571; P.A. 79-434, S. 3; P.A. 80-483, S. 17, 186; P.A. 85-323; P.A. 94-51, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 44, 130; P.A. 96-180, S. 3, 166; June 18 Sp. Sess. P.A. 97-7, S. 4, 38; P.A. 01-163, S. 11; P.A. 04-255, S. 4; P.A. 08-66, S. 3; 08-184, S. 48.)

History: P.A. 79-434 deleted provision concerning filing putative father's name on certificate and added provision requiring that in cases of court-determined paternity, father's name and child's surname be recorded; P.A. 80-483 made technical changes; P.A. 85-323 permitted the name of the father of a child born out of wedlock to be entered on the birth certificate or record of the child with the written consent of the father and mother; P.A. 94-51 added provision to permit the social security number of the father to be entered on the birth certificate or birth record; May 25 Sp. Sess. P.A. 94-1 made a technical change, effective June 21, 1994; P.A. 96-180 made a technical change, effective June 3, 1996; June 18 Sp. Sess. P.A. 97-7 provided exception that information on whether child was born in or out of wedlock and marital status of mother be recorded on confidential portion of certificate, required name of father to be entered on birth certificate upon filing voluntary acknowledgment or adjudication of paternity in registry of Department of Public Health, eliminated provision re consent of mother and father and provided that name of father on certificate may be removed or changed only upon filing of rescission in registry or upon order of court, effective July 1, 1997; P.A. 01-163 made technical changes, revised provisions re filing of acknowledgments or adjudications of paternity, added provisions re removal of original father's information and deleted provision re order of court of competent jurisdiction for removing or changing father's name; P.A. 04-255 added Subsec. (b) re restricted access to copies, designated existing provisions as Subsec. (a) and made technical changes therein; P.A. 08-66 amended Subsec. (a) by substituting “entry” for “disclosure” and inserting “section 7-48” re state authority for adding Social Security number of father of child born out of wedlock on birth certificate; P.A. 08-184 amended Subsec. (a) by deleting “section 7-48” re authority for adding Social Security number of father of child born out of wedlock on birth certificate.

Cited. 34 CS 187.



Section 7-51 - Access to and examination and issuance of certified copies of birth and fetal death records or certificates restricted. Access to and disclosure of confidential information restricted.

(a)(1) The department and registrars of vital statistics shall restrict access to and issuance of a certified copy of birth and fetal death records and certificates less than one hundred years old, to the following eligible parties: (A) The person whose birth is recorded, if such person is (i) over eighteen years of age, (ii) a certified homeless youth, as defined in section 7-36, or (iii) a minor emancipated pursuant to sections 46b-150 to 46b-150e, inclusive; (B) such person's child, grandchild, spouse, parent, guardian or grandparent; (C) the chief executive officer of the municipality where the birth or fetal death occurred, or the chief executive officer's authorized agent; (D) the local director of health for the town or city where the birth or fetal death occurred or where the mother was a resident at the time of the birth or fetal death, or the director's authorized agent; (E) attorneys-at-law representing such person or such person's parent, guardian, child or surviving spouse; (F) a conservator of the person appointed for such person; (G) a member of a genealogical society incorporated or authorized by the Secretary of the State to do business or conduct affairs in this state; (H) an agent of a state or federal agency as approved by the department; and (I) a researcher approved by the department pursuant to section 19a-25.

(2) Except as provided in section 7-53 and section 19a-42a, access to confidential files on paternity, adoption, gender change or gestational agreements, or information contained within such files, shall not be released to any party, including the eligible parties listed in subdivision (1) of this subsection, except upon an order of a court of competent jurisdiction.

(b) No person other than the eligible parties listed in subsection (a) of this section shall be entitled to examine or receive a copy of any birth or fetal death record or certificate, access the information contained therein, or disclose any matter contained therein, except upon written order of a court of competent jurisdiction. Nothing in this section shall be construed to permit disclosure to any person, including the eligible parties listed in subsection (a) of this section, of information contained in the “information for health and statistical use only” section or the “administrative purposes only” section of a birth certificate, unless specifically authorized by the department for statistical or research purposes. The Social Security number of the parent or parents listed on any birth certificate shall not be released to any party, except to those persons or entities authorized by state or federal law. Such confidential information, other than the excluded information set forth in this subsection, shall not be subject to subpoena or court order and shall not be admissible before any court or other tribunal.

(c) (1) The registrar of the town in which the birth or fetal death occurred or of the town in which the mother resided at the time of the birth or fetal death, or the department, may issue a certified copy of the certificate of birth or fetal death of any person born in this state that is kept in paper form in the custody of the registrar. Except as provided in subdivision (2) of this subsection, such certificate shall be issued upon the written request of an eligible party listed in subsection (a) of this section. Any registrar of vital statistics in this state with access, as authorized by the department, to the electronic vital records system of the department may issue a certified copy of the electronically filed certificate of birth or fetal death of any person born in this state upon the written request of an eligible party listed in subsection (a) of this section.

(2) In the case of a certified homeless youth, such certified homeless youth and the person who is certifying the certified homeless youth as homeless, as described in section 7-36, shall appear in person when the certified homeless youth is presenting the written request described in subdivision (1) of this subsection at (A) the office of the registrar of the town in which the certified homeless youth was born, (B) the office of the registrar of the town in which the mother of the certified homeless youth resided at the time of the birth, (C) if the birth certificate of the certified homeless youth has been electronically filed, any registrar of vital statistics in the state with access, as authorized by the department, to the electronic vital records system, or (D) the state vital records office of the department. The certified homeless youth shall present to the registrar or the department information sufficient to identify himself or herself as may be required by regulations adopted by the commissioner pursuant to section 7-41. The person who is certifying the certified homeless youth as homeless shall present to the registrar or the department information sufficient to identify himself or herself as meeting the certification requirements of section 7-36.

(d) The department and each registrar of vital statistics shall issue only certified copies of birth certificates or fetal death certificates, except as provided in sections 7-51a and 7-53.

(1949 Rev., S. 572; 1971, P.A. 228, S. 2; 1972, P.A. 127, S. 4; P.A. 77-614, S. 323, 610; P.A. 89-217, S. 5, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-258, S. 2; June 18 Sp. Sess. P.A. 97-8, S. 37, 88; P.A. 01-163, S. 12; P.A. 08-66, S. 2; 08-184, S. 47; P.A. 11-242, S. 8; P.A. 13-142, S. 2; P.A. 14-133, S. 1.)

History: 1971 act provided that members of legally incorporated genealogical societies may have access to records; 1972 act changed age of majority from 21 to 18; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 89-217 added the local director of health to the list of persons who may be permitted to examine the birth certificate or birth record of any person; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-258 deleted “legally incorporated” and added “incorporated or authorized to do business or conduct affairs in this state, and allowed children, spouse and grandparent access to original birth certificate; June 18 Sp. Sess. P.A. 97-8 added phrase “or his authorized agent” after director of health, effective July 1, 1997; P.A. 01-163 deleted former provisions and added new Subdivs. (a) to (d) re restrictions on access to and examination and issuance of certified copies of birth and fetal death certificates, records and information; P.A. 08-66 amended Subsec. (b) by repositioning provision re Social Security numbers, adding Subdiv. (1) to (3) designators and providing that nothing in section shall be construed to permit disclosure of confidential information unless specifically authorized by state or federal law; P.A. 08-184 amended Subsec. (b) by deleting Subdiv. (1) to (3) designators, providing that nondisclosure provisions extend to “any person, including the eligible parties listed in subsection (a) of this section”, substituting “information for health and statistical use only” for “information for medical and health use only”, substituting “administrative purposes only” for “information for statistical purposes only”, deleting provision that permitted disclosure of race and ethnicity information of parents, adding provision re Social Security number of parents listed on birth certificate shall not be released to any party, except those persons authorized by state or federal law, and making technical changes; P.A. 11-242 amended Subsec. (a) by substituting “registrars of vital statistics” for “registrars of vital records”, deleting “title examiners” in Subdiv. (5), adding new Subdiv. (6) re conservator of the person and redesignating existing Subdivs. (6) to (8) as Subdivs. (7) to (9); P.A. 13-142 amended Subsec. (a) by designating existing provision re 18 years of age as Subpara. (A), adding Subpara. (B) re certified homeless youth and making a technical change in Subdiv. (1), adding new Subdiv. (2) re emancipated minor and redesignating existing Subdivs. (2) to (9) as Subdivs. (3) to (10), and amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same by adding provision re exception in Subdiv. (2) and making a technical change and adding Subdiv. (2) re certified homeless youth; P.A. 14-133 amended Subsec. (a) by designating existing provisions re birth and fetal death records less than 100 years old as Subdiv. (1) and amending same by redesignating existing Subdivs. (1) to (10) as Subparas. (A) to (I), redesignating Subparas. (A) and (B) as clauses (i) and (ii) and designating existing provisions re emancipated minor as Subpara. (A)(iii), designating existing provisions re access to confidential files as Subdiv. (2) and amending same by adding references to Sec. 7-53 and Subdiv. (1) and making technical changes, amended Subsec. (c)(1) by making a technical change and amended Subsec. (d) by deleting reference to births or fetal deaths occurring less than 100 years prior to date of request and adding provision re exception provided in Secs. 7-51a and 7-53, effective July 1, 2015.



Section 7-51a - Copies of vital records. Access to vital records by members of genealogical societies. Marriage and civil union licenses. Death certificates. Issuance of certified copies of electronically filed certificates.

(a) Any person eighteen years of age or older may purchase certified copies of marriage and death records, and certified copies of records of births or fetal deaths which are at least one hundred years old, in the custody of any registrar of vital statistics. The department may issue uncertified copies of death certificates for deaths occurring less than one hundred years ago, and uncertified copies of birth, marriage, death and fetal death certificates for births, marriages, deaths and fetal deaths that occurred at least one hundred years ago, to researchers approved by the department pursuant to section 19a-25, and to state and federal agencies approved by the department. During all normal business hours, members of genealogical societies incorporated or authorized by the Secretary of the State to do business or conduct affairs in this state shall (1) have full access to all vital records in the custody of any registrar of vital statistics, including certificates, ledgers, record books, card files, indexes and database printouts, except for those records containing Social Security numbers protected pursuant to 42 USC 405 (c)(2)(C), and confidential files on adoptions, gender change, gestational agreements and paternity, (2) be permitted to make notes from such records, (3) be permitted to purchase certified copies of such records, and (4) be permitted to incorporate statistics derived from such records in the publications of such genealogical societies. For all vital records containing Social Security numbers that are protected from disclosure pursuant to federal law, the Social Security numbers contained on such records shall be redacted from any certified copy of such records issued to a genealogist by a registrar of vital statistics.

(b) For marriage and civil union licenses, the Social Security numbers of the parties to the marriage or civil union shall be recorded in the “administrative purposes” section of the marriage or civil union license and the application for such license. All persons specified on the license, including the parties to the marriage or civil union, officiator and local registrar shall have access to the Social Security numbers specified on the marriage or civil union license and the application for such license for the purpose of processing the license. Only the parties to a marriage or civil union, or entities authorized by state or federal law, may receive a certified copy of a marriage or civil union license with the Social Security numbers included on the license. Any other individual, researcher or state or federal agency requesting a certified or uncertified copy of any marriage or civil union license in accordance with the provisions of this section shall be provided such copy with such Social Security numbers removed or redacted, or with the “administrative purposes” section omitted.

(c) For deaths occurring after December 31, 2001, the Social Security number, occupation, business or industry, race, Hispanic origin if applicable, and educational level of the deceased person, if known, shall be recorded in the “administrative purposes” section of the death certificate. All parties specified on the certificate, including the informant, licensed funeral director, licensed embalmer, conservator, surviving spouse, physician and town clerk, shall have access to the Social Security numbers of the decedent as well as other information contained in the “administrative purposes” section specified on the original death certificate for the purpose of processing the certificate. For any death occurring after July 1, 1997, only the surviving spouse, next of kin or state and federal agencies authorized by federal law may receive a certified copy of a death certificate with the decedent's Social Security number or the complete “administrative purposes” section included on the certificate. Any researcher requesting a death certificate for a death occurring after July 1, 1997, may obtain the information included in the “administrative purposes” section of such certificate, except that the decedent's Social Security number shall be redacted.

(d) The registrar of vital statistics of any town or city in this state that has access to an electronic vital records system, as authorized by the department, may use such system to issue certified copies of birth, death, fetal death or marriage certificates that are electronically filed in such system.

(P.A. 80-280; P.A. 96-258, S. 3; P.A. 00-92, S. 3; P.A. 01-163, S. 13; P.A. 08-66, S. 4; 08-184, S. 49.)

History: P.A. 96-258 revised section to provide any person 18 or older may purchase copies of marriage and death records and birth records at least 100 years old and permit full access to all vital records by members of genealogical society; and permit such members to take notes and purchase copies of such records, entirely replacing prior provisions; P.A. 00-92 authorized the purchase of certified copies; P.A. 01-163 designated existing provisions as Subsec. (a) and amended by adding provisions re fetal deaths, the issuance of uncertified copies of certificates, authorization by the Secretary of the State, confidential files on gender change, gestational agreements and paternity, and incorporation of statistics derived from vital records into genealogical society publications, and added new Subsecs. (b) to (d) re marriage licenses, death certificates and use of electronic vital records system; P.A. 08-66 amended Subsec. (a) by adding records containing Social Security numbers protected pursuant to 42 USC 405 (c)(2)(C) in Subdiv. (1) and adding provision re redaction of Social Security numbers on records issued to genealogist by registrar of vital statistics, amended Subsec. (b) by substituting “parties to the marriage or civil union” for “bride and groom” and “marriage or civil union license” for “marriage license”, by restricting access to licenses containing Social Security numbers to officiator and local registrar, and by specifying that only parties to marriage or civil union may receive certified copy of marriage or civil union license with Social Security numbers included on license, and amended Subsec. (c) by removing commissioner's authority to allow other persons access to Social Security number of decedent, by allowing specified individuals access to “administrative purposes” section of original death certificate and by restructuring provisions re access to death certificate for death occurring after July 1, 1997; P.A. 08-184 amended Subsec. (b) by providing that entities authorized by state or federal law may receive certified copy of marriage or civil union license containing Social Security numbers on the license and amended Subsec. (c) by providing that state or federal agencies authorized by federal law may receive certified copy of death certificate containing decedent's Social Security number and complete “administrative purposes” section.



Section 7-52 - Certification of birth registration.

(a) The registrar of vital statistics of the town in which the birth occurred, the registrar of vital statistics of the town in which the mother resided at the time of the birth or the department shall issue, upon the request of the person to whom the record of birth relates, if over sixteen years of age, or of a parent, guardian, spouse, child, if over eighteen years of age, grandparent or legal representative of such person, a certification of birth registration, which shall contain the name, sex, date of birth, place of birth and date of filing and registration of the certificate of birth of the person to whom it relates, and any other identifying information prescribed by the commissioner.

(b) The registrar of vital statistics of any town or city in this state that has access to an electronic vital records system, as authorized by the department, may use such system to issue, in accordance with the provisions of subsection (a) of this section, a certification of birth registration for such births that are electronically filed in such system.

(1949 Rev., S. 573; P.A. 77-614, S. 323, 610; P.A. 81-138; P.A. 90-67, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 14.)

History: P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 81-138 specified persons who are allowed access to birth registration records upon request, replacing “any person”; P.A. 90-67 added provision authorizing registrar of town in which mother resided at time of birth to issue certification of birth registration and inserted Subdiv. indicators; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 designated existing provisions as Subsec. (a) and amended by making technical changes and adding provisions re request of a guardian, child over 18 years of age or grandparent and re the inclusion of date of registration and any other identifying information prescribed by the commissioner, and added new Subsec. (b) re use of electronic vital records system.

See Sec. 7-74 re fee for certification of birth registration.



Section 7-53 - Birth certificates of adopted persons born in this state.

(a) Upon receipt of the record of adoption referred to in subsection (e) of section 45a-745 or of other evidence satisfactory to the department that a person born in this state has been adopted, the department shall prepare a new birth certificate of such adopted person, except that no new certificate of birth shall be prepared if the court decreeing the adoption, the adoptive parents or the adopted person, if over fourteen years of age, so requests. Such new birth certificate shall include all the information required to be set forth in a certificate of birth of this state as of the date of birth, except that the adopting parents shall be named as the parents instead of the birth parents and, when a certified copy of the birth of such person is requested by an eligible party as described in subdivision (1) of subsection (a) of section 7-51, a copy of the new certificate of birth as prepared by the department shall be provided. Immediately after a new certificate of birth has been prepared, an exact copy of such certificate, together with a written notice of the evidence of adoption, shall be transmitted by the department to the registrar of vital statistics of each municipality in which the birth of the adopted person is recorded. The new birth certificate, the original certificate of birth on file and the evidence of adoption shall be filed and indexed, under such regulations as the commissioner adopts, in accordance with chapter 54, to carry out the provisions of this section and to prevent access to the records of birth and adoption and the information contained in the records, except as provided in this section.

(b) Except as provided in subsection (c) of this section and section 45a-751c, an original certificate of birth may only be issued if the person named in the certificate of birth is deceased and the person seeking to obtain such certificate of birth is an authorized applicant, as defined in section 45a-743. Any authorized applicant seeking to obtain a copy of the original certificate of birth shall first obtain a written court order issued in accordance with section 45a-751c. Upon receipt of such court order, the department may issue an uncertified copy of the original certificate of birth on file, marked with a notation by the issuer that such original certificate of birth has been superseded by a replacement certificate of birth as on file.

(c) Upon request, the department shall issue an uncertified copy of an original certificate of birth to (1) an adopted person who is eighteen years of age or older whose adoption was finalized on or after October 1, 1983, or (2) such adopted person's adult child or grandchild. Such certificate shall be marked with a notation by the issuer that such original certificate of birth has been superseded by a replacement certificate of birth as on file. Additionally, a notice stating that information related to the birth parents' preferences regarding contact by such adopted person or such adopted person's adult child or grandchild and a medical health history form completed by the birth parent may be on file with the Department of Children and Families shall be printed on such certificate or attached thereto.

(d) Any person, except such birth or adoptive parents, such adopted person or such adopted person's adult child or grandchild, who discloses any information contained in such records, except as provided in this section shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(e) Whenever a certified copy of an adoption decree from a court of a foreign country, having jurisdiction of the adopted person, is filed with the department under the provisions of this section, such decree, when written in a language other than English, shall be accompanied by an English translation, which shall be subscribed and sworn to as a true translation by an American consulate officer stationed in such foreign country.

(1949 Rev., S. 580; 1957, P.A. 298, S. 2; 1961, P.A. 319; 1972, P.A. 127, S. 5; P.A. 75-170, S. 1; P.A. 77-246, S. 17; 77-604, S. 63, 84; 77-614, S. 323, 610; P.A. 88-364, S. 73, 123; P.A. 93-381, S. 9, 39; P.A. 94-26; P.A. 95-257, S. 12, 21, 58; P.A. 96-202, S. 3; P.A. 01-163, S. 15; P.A. 03-19, S. 17; P.A. 14-133, S. 2.)

History: 1961 act authorized department to accept evidence satisfactory to it of fact of adoption, provided for adopted person or adopting parents to give written authorization for certification or examination of original record, provided for sending a copy of the new certificate rather than notice to other municipalities and required that copy of adoption decree in foreign language be accompanied by English translation; 1972 act changed age of majority from 21 to 18; P.A. 75-170 deleted provision which allowed adopted person or adopting parents access to birth certificate upon written request; P.A. 77-246 substituted “genetic parents” for “natural parents” and “adoptive” for “adopting” and allowed release of certificate on order of adoption records review board or of any court; P.A. 77-604 replaced release upon order of any court with release in accordance with Sec. 8 of P.A 77-246 (Sec. 45-68k); P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 88-364 substituted order of the probate court for order of the adoption records review board; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-26 added provision requiring that copy of original birth certificate be noted that it has been superseded by a new certificate; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-202 made technical change; P.A. 01-163 made technical changes, added provision re requests for no new certificate of birth and revised provisions re issuance of certified copy and examination of record, requiring probate court order to examine or obtain a copy of the original record or certificate of birth; P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 14-133 designated existing provisions re preparation of new birth certificate as Subsec. (a) and substantially revised same, designated existing provisions re obtaining copy of original certificate of birth as Subsec. (b) and substantially revised same, added Subsec. (c) re issuance of uncertified copy of original certificate of birth and notice re birth parents' contact preferences, designated existing provisions re disclosure of information contained in records as Subsec. (d) and amended same to add references to “birth or adoptive” parents and “adopted person's adult child or grandchild”, designated existing provisions re adoption decree from court of foreign country as Subsec. (e) and made technical and conforming changes, effective July 1, 2015.

See Sec. 19a-41 re regulations specifying methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics.

Cited. 138 C. 599. The enactment of public act 77-246 while appeal was pending effected a “substantial change in the law” concerning the disclosure of adopted persons' birth records and, thus, was not applied retroactively. 177 C. 93.



Section 7-53a - Reports re issuance of original birth certificates to adopted persons and certain other persons and filing of contact preference and health history forms.

(a) Not later than January 1, 2016, and annually thereafter until January 1, 2021, the Commissioner of Public Health shall submit a report, in accordance with the provisions of section 11-4a, concerning the number of original birth certificates issued annually to adopted persons eighteen years of age or older whose adoption was finalized on or after October 1, 1983, or the adult children or grandchildren of adopted persons in accordance with section 7-53, to the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(b) Not later than January 1, 2016, and annually thereafter until January 1, 2021, the Commissioner of Children and Families shall submit a report, in accordance with the provisions of section 11-4a, concerning the number of contact preference forms and medical health history forms annually filed with the department in accordance with section 17a-60a to the joint standing committee of the General Assembly having cognizance of matters relating to public health. The report shall include the number of birth parents that selected each option described in section 17a-60a.

(P.A. 14-133, S. 4.)

History: P.A. 14-133 effective June 6, 2014.



Section 7-54 - Certification of birth registration or certificate of foreign birth for person born outside of the country and adopted by a state resident. Application and decree re change of biological age and date of birth.

(a) The department shall prepare a certification of birth registration or a certificate of foreign birth for any person born outside of the country and adopted by a resident of this state, provided (1) an authenticated and exemplified copy of the order of adoption of the court of the district in which the adoption proceedings were had, or such other evidence as is considered satisfactory by the probate court for the district in which such person resides, is filed with such probate court, and (2) such probate court notifies the department that such copy or satisfactory evidence has been so filed. Such certification of birth registration shall contain only the adopted name, sex, date of birth, place of birth and date of preparation of such certification of birth registration by the department. Such certificate of foreign birth shall contain the adopted name, sex, date of birth, place of birth, legal name of adoptive parent or parents and date of preparation of such certificate of foreign birth. No certification of birth registration or certificate of foreign birth shall be prepared by the department unless upon specific written request of the person to whom the certification of birth registration relates, if over sixteen years of age, or of the adopting parent or parents or the probate court for the district in which the adoption proceedings were had. When the department has prepared such certificate of birth registration or certificate of foreign birth, copies thereof shall be issued by the department in accordance with the provisions of subsection (a) of section 7-52.

(b) The adoptive parent or parents of an adopted person born outside of the country and adopted by a resident of this state, or such adopted person if eighteen years of age or older, may apply to the probate court for the district in which the adopted person resides for a determination of the biological age and date of birth of the adopted person. The probate court shall hold a hearing on the application and receive medical and other evidence relevant to the issue of biological age and date of birth of the adopted person. After such hearing, the probate court may issue a decree to establish the biological age and date of birth of the adopted person. If the biological age and date of birth established in the decree is different from the biological age and date of birth in the certification of birth registration or a certificate of foreign birth, the probate court shall provide a certified copy of the decree to the department. Any certification of birth registration or certificate of foreign birth issued by the department pursuant to subsection (a) of this section after the date the department receives such decree shall reflect the date of birth in such decree.

(1949 Rev., S. 574; 1972, P.A. 127, S. 6; P.A. 75-170, S. 2; P.A. 77-614, S. 323, 610; P.A. 81-190; P.A. 85-326; P.A. 87-148, S. 1, 2; P.A. 89-98; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 16; P.A. 03-247, S. 2; P.A. 07-115, S. 1.)

History: 1972 act changed age of majority from 21 to 18 years; P.A. 75-170 required certification upon request of court of probate in district where adoption proceedings took place; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 81-190 allowed the department of health services to prepare a certification of birth registration for any person born outside the country and adopted in this state for whom the country of birth will not furnish a substituted birth certificate; P.A. 85-326 made issuance of certification of birth registration mandatory rather than optional and deleted provision re substituted birth certificate from state or country of birth; P.A. 87-148 added provisions re adoptions in other states, substituted “authenticated and exemplified” for “certified” and substituted “probate court” for “department of health services” re repository for evidence; P.A. 89-98 removed language which limited the requirement for preparation of birth certificates to persons who were adopted in Connecticut or in another state by residents of Connecticut; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 changed required minimum age of requesting person to whom certification of birth registration relates from 18 to 16 and made technical changes; P.A. 03-247 amended section to add provisions re preparation of certificate of foreign birth for any person born outside of the country and adopted by residents of the state, to require that certificate contain adopted name, sex, date of birth, place of birth, legal name of adoptive parents and date of preparation of such certificate, to eliminate requirement for certification of birth registration for persons born outside of the state and adopted by residents of the state, to change reference to Sec. 7-52 to Sec. 7-52(a), and to make a technical change; P.A. 07-115 designated existing provisions as Subsec. (a), inserted Subdiv. designators (1) and (2) and made technical changes therein, and added Subsec. (b) re application to probate court and decree by the court re establishment of biological age and date of birth and reflection thereof in subsequently issued registrations or certificates.



Section 7-55 - Certification of birth to have force and effect of original.

Any certification of birth, when properly certified by the registrar of the town in which the birth occurred or of the town in which the mother resided at the time of the birth or the Department of Public Health, shall be prima facie evidence of the facts therein stated in all courts and places and in all actions, proceedings or applications, judicial, administrative or otherwise, and such certification of birth shall have the same force and effect, wherever offered, with respect to the facts therein stated as an original certificate of birth.

(1949 Rev., S. 575; P.A. 77-614, S. 323, 610; P.A. 90-67, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 90-67 applied provisions of section to certification of birth certified by registrar of town in which birth occurred or town in which mother resided at time of birth; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Naked assertion of principal witness as to his age held of insufficient probative value, without corroboration from available dependable source of proof, to convict defendant of crime of selling alcoholic liquor to minor. 22 CS 353.



Section 7-56 - Issuance of certified copies of birth certificates.

Section 7-56 is repealed, effective October 1, 2001.

(1949 Rev., S. 576; 1972, P.A. 127, S. 7; P.A. 77-614, S. 323, 610; P.A. 90-67, S. 5; P.A. 91-24, S. 2, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 36.)



Section 7-57 - Delayed registration of births.

(a) Any adult or the parent or legal guardian of any minor who is one year of age or older, for whose birth no certificate is on file, may request a delayed registration of birth by submitting to the department his or her affidavit and the affidavits of two other persons having first hand knowledge of the facts relating to such birth, made under oath and in the manner and form prescribed by the commissioner. An adult, parent or legal guardian requesting a delayed registration of birth shall also submit to the department documentary evidence of the name, date and place of birth of the person for whom a delayed registration of birth is requested. Such documentary evidence shall be sufficient to enable the department to determine that the birth did, in fact, occur on the date and at the place alleged by the adult, parent or legal guardian making the request. If the department determines that the evidence submitted is sufficient to determine the facts of the birth, the department shall prepare a birth certificate based upon the information contained in the affidavits and other documentary evidence submitted to the department. The department shall transmit a copy of such certificate to the registrar of the town where the birth occurred and to the registrar of the town where the mother resided at the time of birth.

(b) If the department denies the request for a delayed registration of birth, such adult, parent or legal guardian may petition the court of probate for the district where such birth occurred for an order requiring the department to prepare a certificate of birth of such adult or such minor. The petitioner shall include with the petition the affidavits and other documentary evidence submitted to the department in accordance with subsection (a) of this section. Such court shall schedule a hearing and cause notice of the hearing to be given to the following persons: (1) The petitioner; (2) if the delayed registration of birth is sought for a minor, (A) the parent or legal guardian of the minor, and (B) if the minor is twelve years of age or older, the minor; (3) the commissioner; and (4) any such other person as the court may determine has an interest in the hearing. The commissioner or the commissioner's authorized representative may appear and testify at such hearing. The petitioner shall have the burden of proving the facts of the birth. If the court finds by a preponderance of the evidence that the birth occurred on the date and at the place alleged by the petitioner, the court shall issue an order containing the person's name, sex, date of birth, place of birth and any other identifying information as the court deems appropriate and directing the department to issue a delayed birth certificate. Upon receipt of a certified copy of any such order, the department shall prepare a birth certificate based on the facts set forth in the court's order and transmit a copy of the certificate to the registrar of the town where the birth occurred and to the registrar of the town where the mother resided at the time of birth.

(c) In any proceeding under subsection (b) of this section, the court, on the motion of any party or on the court's own motion, may order genetic tests, which shall mean deoxyribonucleic acid tests, to be performed by a hospital, accredited laboratory, qualified physician or other qualified person designated by the court to determine parentage. The petitioner shall be responsible for the cost of any genetic test required by the court, except the department shall pay such cost for any petitioner who is found by the court to be indigent. If the results of such test indicate a ninety-nine per cent or greater probability that a person is the mother or father of the adult or minor for whom a delayed registration of birth is sought, the results shall constitute a rebuttable presumption that the person is, in fact, the mother or father of the adult or minor for whom a delayed registration of birth is sought.

(d) Birth certificates registered one year or more after the date of birth shall be marked “delayed” and indicate (1) the date of the delayed registration, (2) the person's name, sex, date of birth, place of birth and any other identifying information prescribed by the commissioner, as such facts of the birth have been determined based upon the evidence presented to the department or stated in a court order, as the case may be, and (3) when the facts of the birth are determined by court order, a statement that the birth is registered pursuant to court order.

(1949 Rev., S. 578; P.A. 79-434, S. 4; June Sp. Sess. P.A. 91-14, S. 2, 30; P.A. 01-163, S. 17; P.A. 12-163, S. 1.)

History: P.A. 79-434 added provision concerning delayed registration of births; June Sp. Sess. P.A. 91-14 deleted internal reference to Sec. 7-75 to reflect repeal of section by said public act; P.A. 01-163 added provision re filing copy of certificate with the department; P.A. 12-163 designated existing provisions as Subsecs. (a), (b) and (d) and amended same to substantially revise provisions re process to obtain a delayed registration of birth, and added Subsec. (c) re genetic tests.



Section 7-58 - Record of birth of child born outside United States.

Any American citizen who becomes the parent of a child or children born outside the United States, and who was a resident of this state at the time of leaving the United States, may file, with the town clerk of the town in which the parents reside or resided, a certified copy of the record of birth of such child or children issued to the parents by an official authorized to issue such records of birth at the place of birth. When such certified copy has been filed, copies of such record of birth may be issued by such town clerk in the manner prescribed by law.

(1953, S. 233d; P.A. 01-163, S. 18.)

History: P.A. 01-163 deleted provisions re serving with the armed forces or in the employ of the United States government and added provisions re being a resident of this state at the time of leaving the United States.



Section 7-59 - Report of foundling.

(a) The executive authority of any agency or institution, upon accepting the temporary custody of any foundling, shall, not later than ten days after the date of such acceptance, report to the registrar of vital statistics of the town or city where such foundling was found or voluntarily surrendered, in a format prescribed by the department, as follows: The date and place of finding where voluntarily surrendered, the sex, the race, the approximate age, the name and address of such agency or institution and the name given to the child. Except for an infant voluntarily surrendered pursuant to the provisions of section 17a-58, if a child for whom a report of foundling has been registered is later identified and a certificate of birth is found or obtained, the certificate of birth shall be substituted and the report of foundling shall be sealed and filed in a confidential file, and such seal may be broken and the record inspected only upon order of a court of competent jurisdiction. The certificate prescribed by this section shall include such additional information as the department requires.

(b) For any infant surrendered pursuant to the provisions of section 17a-58, the hospital shall prepare a report of foundling as described in subsection (a) of this section. If a certificate of birth has already been filed in the state birth registry pursuant to the requirements of section 7-48, the report of foundling shall substitute for the original certificate of birth which shall be sealed and filed in a confidential file at the Department of Public Health. The original certificate of birth shall not be released except upon order of a court of competent jurisdiction.

(1949 Rev., S. 579; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 19; P.A. 11-242, S. 5.)

History: P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 changed provision re forms supplied to format prescribed by the department, changed “color” to “race” and made technical changes; P.A. 11-242 designated existing provisions as Subsec. (a) and amended same to add reporting requirement re location where foundling was voluntarily surrendered and make technical changes, and added Subsec. (b) re hospital's responsibility to prepare report of foundling for any infant surrendered pursuant to Sec. 17a-58.



Section 7-60 - Fetal death certificates.

(a) Each case of fetal death shall be registered and a fetal death certificate shall be filed with the registrar of vital statistics in the manner required by sections 7-48, 7-51 and 7-52 with respect to the filing, content and issuance of birth certificates. A fetus born after a period of gestation of not less than twenty weeks in which there is no attempt at respiration, no action of heart and no movement of voluntary muscle, shall be recorded as a fetal death. A fetal death certificate shall be signed by a physician or, when no physician was in attendance, by the nurse-midwife in attendance at the birth, the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner.

(b) Such certificate shall include, on a confidential portion of the certificate, any additional information required by the department, provided the information obtained under this section shall be used only for medical and health purposes.

(1949 Rev., S. 581; 1951, 1953, S. 232d; 1969, P.A. 699, S. 19; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 1; 79-434, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 20; P.A. 03-19, S. 18; P.A. 07-79, S. 2; P.A. 12-197, S. 1.)

History: 1969 act specified chief, deputy and authorized assistant medical examiners as signers of certificate replacing former reference simply to “medical examiner”; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 79-47 replaced deputy medical examiner with deputy chief medical examiner and included associate medical examiner as authorized signer; P.A. 79-434 divided section into Subsecs. and added requirement that additional information be used only for medical and health purposes and is not to be placed in permanent official records; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 amended Subsec. (a) by adding reference to Secs. 7-50, 7-51 and 7-52 re content and issuance of birth certificates and amended Subsec. (b) by adding provision re confidential portion of certificate, deleting provision re information shall not be incorporated into permanent records of department and making a technical change; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 07-79 amended Subsec. (a) to allow nurse-midwife in attendance at a birth in which a physician is not present to sign the fetal death certificate for a fetus born dead; P.A. 12-197 amended Subsec. (a) by deleting reference to Sec. 7-50.

Statute does not address fetal autopsies. 46 CS 204.



Section 7-61 - Birth and fetal death certificates to state whether blood test has been made.

In reporting each birth and fetal death, physicians and others permitted to attend pregnancy cases and required to report births and fetal deaths shall state on the birth certificate or fetal death certificate, as the case may be, whether a blood test for syphilis has been made during such pregnancy upon a specimen of blood taken from the woman who bore the child for which a birth or fetal death certificate is filed and, if made, the date when such test was made, and, if not made, the reason why such test was not made. In no event shall the birth certificate state the result of the test.

(1949 Rev., S. 3837; 1953, S. 2049d.)



Section 7-62 - Death certificates.

Section 7-62 is repealed.

(1949 Rev., S. 583–585; 1949, S. 234d; 1957, P.A. 163, S. 10; 1963, P.A. 107; 1967, P.A. 54; 1969, P.A. 442, S. 1; 699, S. 20; P.A. 73-178; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 2; 79-434, S. 20.)



Section 7-62a - Illegal issuance of certificates.

No person other than a registrar of vital statistics or the commissioner shall issue or cause to be issued any certificate or document which is, or purports to be, an original or certified copy of a certificate of birth, death, fetal death or marriage. No person other than such registrar or the commissioner shall certify or purport to certify as a true copy any certificate of birth, death, fetal death or marriage. No person other than a registrar of vital statistics or the commissioner shall issue or cause to be issued an uncertified copy of a certificate of birth, death, fetal death or marriage, in accordance with the provisions of subsection (a) of section 7-51a. Any person who violates this section shall be fined not more than one hundred fifty dollars or imprisoned not more than one year, or both.

(1963, P.A. 285; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 21.)

History: P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor's note: The Revisors editorially changed the reference to “one hundred and fifty dollars” to “one hundred fifty dollars” for consistency with customary usage); P.A. 01-163 made technical changes and added provision re issuance of uncertified copy of vital record certificate.



Section 7-62b - Death certificates; filing and registration; responsibilities of funeral directors and licensed embalmers; medical certification; burial of person who died from communicable disease; “presumptive” death certificates; regulations.

(a) A death certificate for each death which occurs in this state shall be completed in its entirety and filed with the registrar of vital statistics in the town in which the death occurred not later than five business days after death if filing a paper certificate and not later than three calendar days after death if filing through an electronic death registry system, in order to obtain a burial permit prior to final disposition. The death certificate shall be registered if properly filed. If the place of death is unknown but the body is found in this state, the death certificate shall be completed and filed in accordance with this section, provided the place where the body is found shall be shown as the place of death.

(b) The funeral director or embalmer licensed by the department, or the funeral director or embalmer licensed in another state and complying with the terms of a reciprocal agreement on file with the department, in charge of the burial of the deceased person shall complete the death certificate on a form provided by the department. Said certificate shall be filed by a licensed embalmer or such embalmer's designee or a funeral director or such director's designee, in accordance with the provisions of this section, except when inquiry is required by the Chief Medical Examiner's Office, in which case the death certificate shall be filed in accordance with section 19a-409. The Social Security number of the deceased person shall be recorded on such certificate. Such licensed funeral director or licensed embalmer shall obtain the personal data from the next of kin or the best qualified person or source available and shall obtain a medical certification from the person responsible therefor, in accordance with the provisions of this section. Only a licensed embalmer may assume charge of the burial of a deceased person who had a communicable disease, as designated in the Public Health Code, at the time of death and such licensed embalmer shall file an affidavit, on a form provided by the department, signed and sworn to by such licensed embalmer stating that the body has been disinfected in accordance with the Public Health Code.

(c) The medical certification portion of the death certificate shall be completed, signed and returned to the licensed funeral director or licensed embalmer no later than twenty-four hours after death by the physician or advanced practice registered nurse in charge of the patient's care for the illness or condition which resulted in death, or upon the death of an infant delivered by a nurse-midwife, by such nurse-midwife, as provided in section 20-86b. In the absence of such physician or advanced practice registered nurse, or with the physician's or advanced practice registered nurse's approval, the medical certification may be completed and signed by an associate physician, an advanced practice registered nurse, a physician assistant as provided in subsection (d) of section 20-12d, a registered nurse as provided in section 20-101a, the chief medical officer of the institution in which death occurred, or by the pathologist who performed an autopsy upon the decedent. No physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist shall sign and return the medical certification unless such physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist has personally viewed and examined the body of the person to whom the medical certification relates and is satisfied that at the time of the examination such person was in fact dead, except in the event a medical certification is completed by a physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist other than the one who made the determination and pronouncement of death, an additional viewing and examination of the body shall not be required. If a physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist refuses or otherwise fails to complete, sign and return the medical portion of the death certificate to the licensed funeral director or licensed embalmer within twenty-four hours after death, such licensed funeral director or embalmer may notify the Commissioner of Public Health of such refusal. The commissioner may, upon receipt of notification and investigation, assess a civil penalty against such physician, advanced practice registered nurse, physician assistant, registered nurse, chief medical officer or pathologist not to exceed two hundred fifty dollars. The medical certification shall state the cause of death, defined so that such death may be classified under the international list of causes of death, the duration of disease if known and such additional information as the Department of Public Health requires. The department shall give due consideration to national uniformity in vital statistics in prescribing the form and content of such information.

(d) If the cause of death cannot be determined within twenty-four hours after death and inquiry is not required by the Chief Medical Examiner, the medical certification may be completed in such manner as may be provided by regulation, adopted by the Commissioner of Public Health in accordance with chapter 54. The attending physician or advanced practice registered nurse shall give the licensed funeral director or licensed embalmer notice of the reason for the delay and final disposition of the body shall not be made until a signed medical certification is obtained from the attending physician or advanced practice registered nurse.

(e) When a death is presumed to have occurred within this state but the body cannot be located, a death certificate may be prepared by the Chief Medical Examiner upon receipt of an order of a court of competent jurisdiction, which shall include the finding of facts required to complete the death certificate. Such death certificate shall be filed with the Department of Public Health and marked “presumptive” and shall show on its face the date of filing and shall identify the court and the date of decree.

(f) The Commissioner of Public Health may by regulation, adopted in accordance with chapter 54, provide for the extension of time periods prescribed for the filing of death certificates in cases where compliance therewith would result in undue hardship.

(P.A. 79-434, S. 6; P.A. 83-299, S. 1, 2; P.A. 92-10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 5, 38; P.A. 01-163, S. 22; P.A. 04-221, S. 29; 04-255, S. 5; P.A. 12-36, S. 1.)

History: P.A. 83-299 amended Subsec. (c) to allow the commissioner of health services, upon notification from a funeral director or embalmer, to assess a civil penalty against a physician who fails to complete the medical portion of the death certificate within 24 hours after death; P.A. 92-10 amended Subsec. (c) by adding an exception for pronouncement of death by a registered nurse; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (b) by requiring Social Security number of deceased person to be recorded on death certificate, effective July 1, 1997; P.A. 01-163 amended Subsec. (b) by making technical changes and adding provision re funeral directors or embalmers licensed in another state and complying with reciprocal agreement filed with the department; P.A. 04-221 amended Subsec. (c) by allowing advanced practice registered nurses or nurse-midwifes and, under certain circumstances, physician assistants or registered nurses to complete medical certification, and making conforming and technical changes; P.A. 04-255 amended Subsec. (a) to require death certificate to be completed in its entirety and add deadlines for filing, amended Subsec. (b) to specify that the certificate shall be filed by embalmer, funeral director or designee, change requirements applicable when person died of communicable disease to apply when person had such disease at time of death and change certificate of disinfection to affidavit on department form, amended Subsec. (c) to allow advanced practice registered nurse to complete, sign and return medical certification and allow advanced practice registered nurse, physician assistant or registered nurse to complete and sign such certification under certain circumstances, and made conforming changes throughout; P.A. 12-36 amended Subsec. (a) by adding references to business days and calendar days and by making technical changes.

See Sec. 20-101a re pronouncement of death by a registered nurse.



Section 7-62c - Filing and registration of death certificate when death not recorded in accordance with Sec. 7-62b; “delayed” death certificates.

(a) When a death occurring in this state has not been recorded in accordance with section 7-62b, a death certificate may be filed in accordance with regulations adopted pursuant to chapter 54 by the Commissioner of Public Health. Such death certificate shall be registered subject to the evidentiary requirements prescribed by such regulations to substantiate the alleged facts of death.

(b) Death certificates registered one year or more after the date of death shall be marked “Delayed” and shall show on their face the date of the delayed registration.

(P.A. 79-434, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-63 - Notice of deaths at the Connecticut Juvenile Training School.

When any child committed to the Connecticut Juvenile Training School dies, the superintendent shall cause immediate notice thereof to be sent by mail to the registrar of vital statistics of the town from which such child was so committed.

(1949 Rev., S. 586; P.A. 99-26, S. 15, 39; P.A. 04-152, S. 2.)

History: P.A. 99-26 deleted obsolete reference to the Connecticut School for Boys and replaced “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor's note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 04-152 replaced references to “boy or girl” with references to “child”, effective May 21, 2004.



Section 7-64 - Disposal of bodies.

The body of each person who dies in this state shall be buried, removed or cremated within a reasonable time after death. The person to whom the custody and control of the remains of any deceased person are granted by law shall see that the certificate of death required by law has been completed and filed in accordance with section 7-62b prior to final disposition of the body. An authorization for final disposition issued under the law of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state. The final disposition of a cremated body shall be recorded as the crematory. The provisions of this section shall not in any way impair the authority of directors of health in cases of death resulting from communicable diseases, nor conflict with any statutes regulating the delivery of bodies to any medical school, nor prevent the placing of any body temporarily in the receiving vault of any cemetery. The placing of any body in a family vault or tomb within any cemetery shall be deemed a burial under the provisions of this section. Any person who violates any provision of this section shall be guilty of a class D felony.

(1949 Rev., S. 590; P.A. 79-434, S. 8; P.A. 04-255, S. 6; P.A. 13-258, S. 34.)

History: P.A. 79-434 made it clear that death certificate must be filed before disposition of body and added provision concerning dispositions of bodies brought in from other states; P.A. 04-255 added specification that final disposition of a cremated body be recorded as the crematory; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.

See chapter 368i re anatomical donations.

See chapter 368j re cemeteries.

See chapter 368k re crematories.

See chapter 385 re embalmers and funeral directors.

See Sec. 19a-41 re regulations specifying methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics.

See Sec. 19a-504 re removal of bodies from presence of patients in hospitals, rest homes, etc.

See Secs. 53-331 to 53-334, inclusive, re penalties for unlawful embalming, burial and disinterment practices.

Affords no basis for civil liability for funeral expenses. 137 C. 450.



Section 7-65 - Removal, transit and burial permit. Subregistrars.

(a) The embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department and complying with the terms of such agreement, who assumes custody of a dead body shall obtain a removal, transit and burial permit from the registrar of the town in which the death occurred or the town in which the embalmer or funeral director maintains a place of business not later than five calendar days after death, and prior to final disposition or removal of the body from the state. The embalmer or funeral director who assumes custody and control of the body and obtains a removal, transit and burial permit from the registrar of the town in which the embalmer or funeral director maintains a place of business shall be obligated to file the death certificate, in accordance with the provisions of section 7-62b, in person, through an electronic registry system or by certified mail, return receipt requested. The removal, transit and burial permit shall specify the place of burial or other place of interment and state that the death certificate and any other certificate required by law have been returned and recorded.

(b) A local registrar shall appoint not less than two suitable persons as subregistrars, who shall be authorized to issue removal, transit and burial permits and cremation permits for any death that occurs in such registrar's town, during the hours in which the office of the registrar of vital records is closed. The appointment of subregistrars shall be made in writing, with the approval of the chief elected official of such town, and shall be made with reference to locality, to best accommodate the inhabitants of the town. Such subregistrars shall be sworn, and their term of office shall not extend beyond the term of office of the appointing registrar. The names of such subregistrars shall be reported to the Department of Public Health. The Chief Medical Examiner, Deputy Chief Medical Examiner and associate medical examiners shall be considered subregistrars of any town in which death occurs for the sole purpose of issuing removal, transit and burial permits.

(c) A subregistrar shall issue a removal, transit and burial permit upon receipt of a completed death certificate as provided in section 7-62b. A subregistrar shall forward any such certificate upon which a removal, transit and burial permit is issued to the registrar of the town where the death occurred, not later than seven days after receiving such certificate.

(d) The fee for such removal, transit and burial permit shall be paid to the town issuing the removal, transit and burial permit.

(1949 Rev., S. 587; 1961, P.A. 315; 1971, P.A. 27; P.A. 73-26; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 3; 79-434, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-184, S. 3; 95-257, S. 12, 21, 58; P.A. 04-255, S. 7; P.A. 07-104, S. 1; P.A. 09-232, S. 8; P.A. 16-22, S. 1.)

History: 1961 act provided for appointment of additional subregistrars to accommodate governmental institutions; 1971 act deleted provision limiting subregistrars to two and provision, made obsolete thereby, for special appointments exceeding the limit; P.A. 73-26 added provisions concerning consideration of chief medical examiner as subregistrar and payment of burial and removal permits; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 79-47 provided for consideration of deputy chief medical examiner and associate medical examiners as subregistrars; P.A. 79-434 replaced specific reference to funeral director's certificate with “any other certificate”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-184 required burial permit specification to be by section, lot, grave or other place of interment; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 replaced provision requiring burial permit with provision specifying that embalmer or funeral director shall obtain a burial transit removal permit and made conforming changes; P.A. 07-104 substituted “removal, transit and burial permit” for “burial transit removal permit” and made embalmer or funeral director assuming custody and control of body and obtaining such permit from registrar of town in which the embalmer or funeral director maintains a place of business responsible for filing death certificate in person, electronically or by mail, effective July 1, 2007; P.A. 09-232 divided existing provisions into Subsecs. (a), (b) and (d), made a technical change in Subsec. (a), amended Subsec. (b) by requiring local registrar to appoint not less than 2 persons as subregistrars, by authorizing subregistrars to issue cremation permits and by making conforming and technical changes, and added new Subsec. (c) re duties of subregistrars; P.A. 16-22 amended Subsec. (b) by replacing “selectmen” with “chief elected official” in provision re approval of subregistrar appointments.

See Secs. 19a-323 and 19a-324 re procedure for issuance of cremation certificates.



Section 7-65a - Multiple interment in common hospital-supplied container.

Multiple interment within a common hospital-supplied container shall be permitted only for fetal remains. If a death certificate is issued, such multiple interment shall be prohibited. Signed copies of the appropriate hospital consent forms for the disposition of remains and the permits required by law shall accompany any such container.

(P.A. 93-279, S. 19.)



Section 7-66 - Duties of sextons. Sextons' reports. Penalty.

(a) The sexton of a cemetery shall specify on the removal, transit and burial permit the place of burial, by section, lot or grave, or other place of interment. If the removal, transit and burial permit is recorded in an electronic death registry system, the sexton shall enter the place of burial in such system not later than three days after the date of the burial. For any removal, transit and burial permit in a paper format, the sexton shall forward such completed and signed removal, transit and burial permit to the registrar of the town where the body is buried, and send a copy of such removal, transit and burial permit to the registrar of the town where death occurred. For any disinterment of a body, the sexton who is in charge of reinterring such body shall: (1) Complete a disinterment permit as required pursuant to section 7-67 specifying the place of reinterment by section, lot or grave, or other place of interment; (2) return a completed disinterment permit to the registrar of the town where the body is buried; and (3) send a copy of such disinterment permit to the registrar of the town where the death occurred. Any removal, burial and transit permit and disinterment permit in a paper format shall be forwarded to the proper registrar by the first week of the month following interment or disinterment.

(b) For a body that is placed temporarily in a receiving vault of any cemetery and subsequently buried in the same cemetery, no additional removal, burial and transit permit shall be required. In each case herein provided for, the sexton of such cemetery shall endorse upon the removal, transit and burial permit the date when the body was placed in the temporary receiving vault, and the date when and the place where such body was subsequently buried. If such subsequent burial is to be in any cemetery other than the cemetery where the body was temporarily deposited or if the body is to be cremated, the sexton shall return the original burial permit to the registrar of the town where death occurred, who shall thereupon issue another removal, burial and transit, or cremation permit if necessary.

(c) Each sexton having charge of any burial place shall report all interments, disinterments and removals made by such sexton to the registrar of the town where the cemetery is located. If the death is recorded in an electronic death registry system, a sexton shall fulfill the requirements of this subsection by completing the removal, transit and burial permit in such registry system. For any removal, transit and burial permit in a paper format, the sexton shall forward to the registrar of the town where the cemetery is located a monthly list of all interments, disinterments and removals of bodies in temporary receiving vaults. Such list shall be due during the first week of the month following the month in which the sexton completed the interments, disinterments and removals of bodies in temporary receiving vaults.

(d) Any sexton who violates the provisions of subsections (a) and (b) of this section shall be guilty of a class D felony. Any sexton who fails to make the appropriate filing of reports as required by subsection (c) of this section, by the end of the third week of a month to the registrar of the town where the cemetery is located, shall be subject to a fine of not more than one hundred dollars per day.

(1949 Rev., S. 588; P.A. 04-255, S. 8; P.A. 07-104, S. 2; P.A. 09-232, S. 18; P.A. 13-258, S. 35.)

History: P.A. 04-255 added requirement that sexton specify place of burial, deleted references to disposal of ashes and made conforming changes; P.A. 07-104 substituted “removal, transit and burial permit” for “burial transit removal permit” and required sexton to send copy of endorsed removal, transit and burial permit or permit for final disposition, if death occurred in another state, to registrar of vital statistics who filed the death certificate for the body, effective July 1, 2007; P.A. 09-232 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) by adding provisions re sexton's duties concerning removal, transit and burial permits and disinterment permits, amended Subsec. (b) by providing that in cases involving subsequent burial in a different cemetery, sexton shall return original burial permit to town where the death occurred, and added Subsec. (c) re reporting requirements and Subsec. (d) re penalties; P.A. 13-258 amended Subsec. (d) to change penalty for violation of Subsecs. (a) and (b) from fine of not more than five hundred dollars or imprisonment of not more than 5 years to a class D felony.



Section 7-67 - Applications for and issuance of disinterment permits.

(a) No person shall open any grave for the disinterment of the body of any person in any cemetery or burial place or disinter or remove any dead body from the town in which the death took place, without having procured a disinterment permit from the local registrar of vital statistics of the town where the body is buried or the local registrar of vital statistics where the death occurred, or an order from a Superior Court judge as provided in section 19a-413.

(b) An embalmer or funeral director licensed by the department or licensed by a state having a reciprocal agreement on file with the department, or an individual designated by an order issued by a judge of the Superior Court, pursuant to the provisions of section 19a-413, may apply for a disinterment permit. Such application shall be made to the registrar of vital statistics of the town where the body is buried or to the registrar of vital statistics of the town where the death occurred. The disinterment permit shall state the place where the body is presently interred and the place where the body will be reinterred.

(c) No permit for the disinterment of the body of any deceased person shall be issued in any case where the death was caused by a communicable disease, except by the permission and under the direction of the local director of health of the town where the body is interred.

(1949 Rev., S. 591; 1969, P.A. 699, S. 21; P.A. 09-232, S. 19.)

History: 1969 act added provision concerning court orders; P.A. 09-232 designated existing provisions as Subsec. (a), amended Subsec. (a) by substituting “local registrar of vital statistics of the town where the body is buried or the local registrar of vital statistics where the death occurred” for “registrar” and making a technical change, added Subsec. (b) re persons who may apply for disinterment permits, the application process and content of such permits and added Subsec. (c) re issuance of disinterment permit when death was caused by a communicable disease.

See Sec. 19a-324 re penalty for failure to obtain permit or for making false statements in procuring permit.

See Sec. 53-334 re penalty for unlawful disinterment.

See Sec. 54-50 re reward for information concerning unlawful disinterment of corpse.



Section 7-68 - Issuance of disinterment or removal permit.

Section 7-68 is repealed, effective October 1, 2009.

(1949 Rev., S. 592; P.A. 79-434, S. 10; P.A. 04-255, S. 9; P.A. 05-272, S. 13; P.A. 09-232, S. 106.)



Section 7-68a - Application to Probate Court for disinterment of remains of child buried in a multiple interment within common hospital-supplied container. Hearing. Order of disinterment. Sexton and Chief Medical Examiner to determine whether remains are sufficiently identifiable. Liability of parent.

(a) Any parent of a deceased child who was buried in a multiple interment within a common hospital-supplied container on or after June 1, 1981, but not later than June 30, 1981, may request the disinterment of the remains of such child for the purpose of removal and reinterment of the remains by making application for such disinterment with the probate court for the district in which such parent resides or in which the remains of such child are interred. A copy of the death certificate of such child and the disinterment permit required by section 7-67 shall be filed with such application.

(b) The probate court, upon receipt of such application, shall schedule a hearing. If the court finds that there is a likelihood that the remains of such child will be sufficiently identifiable, the court shall order disinterment in accordance with subsection (c) of this section.

(c) Upon order of disinterment of the probate court, a sexton shall permit the disinterment of the remains of such child. Upon the disinterment of the common hospital-supplied container, the Chief Medical Examiner, in consultation with the sexton, shall determine whether the remains of such child are sufficiently identifiable. If the remains are found to be sufficiently identifiable, the remains of such child shall be removed for reinterment in accordance with the wishes of the person who requested disinterment. If the remains are not sufficiently identifiable, the common hospital-supplied container shall be reinterred.

(d) No person, other than the parent requesting the disinterment, shall be liable for damages or subject to criminal prosecution for any disinterment in accordance with this section. The parent requesting the disinterment shall be liable for any costs incurred with respect to such disinterment.

(P.A. 93-279, S. 18.)



Section 7-69 - Removal of body of deceased person.

No person except a licensed embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department and complying with the terms of such agreement, shall remove the body of a deceased person, except that once the body of a deceased person has been embalmed or prepared in accordance with the Public Health Code and applicable provisions of the general statutes, a licensed embalmer or funeral director may authorize an unlicensed employee to transport such body. No person except a licensed embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department, shall remove the body of any deceased person from this state to another state until a removal, transit and burial permit has been issued in accordance with section 7-65. No removal, transit and burial permit shall be issued unless the death certificate has been signed by a licensed embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department and complying with the terms of such agreement. In the case of a deceased person who, at the time of death, had a communicable disease specified by the Public Health Code, the permit shall certify that the body was prepared in accordance with the regulations of the Public Health Code. Such permit shall be sufficient to permit the burial of such deceased person in any town in this state other than the town in which such person died, without a burial permit from the registrar of the town where such person is to be buried. If the body of a deceased person is brought into the state for burial or cremation and is accompanied by a removal, transit and burial permit, or a permit for final disposition indicating the manner and place of final disposition of the body, issued by the legally constituted authorities of the state from which such body was brought, such permit shall be received as sufficient authority for burial or cremation; except that, if such body is not accompanied by such permit, the person or persons in charge of such body shall apply for a burial permit to the registrar of vital statistics of the town in which such body is to be buried, and such registrar shall issue such permit when furnished with such information as to the identity of the deceased person and the cause of death as is required by section 7-62b concerning a person dying in this state. Any person who violates any provision of this section, or who knowingly signs a false permit or knowingly allows a false permit to be used in lieu of a permit required by this section, shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 593; 1949, S. 236d; P.A. 85-613, S. 18, 154; P.A. 96-180, S. 4, 166; P.A. 01-163, S. 23; P.A. 04-255, S. 10; P.A. 05-288, S. 38; P.A. 07-104, S. 3.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 7-62b for reference to Sec. 7-62; P.A. 96-180 changed reference to Board of Examiners of Embalmers to Department of Public Health, effective June 3, 1996; P.A. 01-163 made technical changes and added provisions re funeral directors or embalmers licensed in a state having a reciprocal agreement filed with the department and complying with its terms; P.A. 04-255 allowed unlicensed employee to transport properly embalmed or prepared body, required burial transit permit before removal of body, deleted provisions re removal of body from or to a town and made conforming changes; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 07-104 substituted “removal, transit and burial permit” for “burial transit removal permit” and added provisions re sufficient authority for cremation of bodies brought into the state, effective July 1, 2007.

See Sec. 19a-91 re regulation of transportation of bodies.

See Sec. 19a-324 re penalty for failure to obtain permit or for making false statement in procuring permit.

Cited. 141 C. 218.



Section 7-70 - Temporary removal of body to another town or state. Temporary removal permit.

Section 7-70 is repealed, effective October 1, 2004.

(1949 Rev., S. 594; 1951, S. 237d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 24; P.A. 04-255, S. 29.)



Section 7-71 - Report of name of sexton.

The secretary or committee of each cemetery association in any town shall report to the registrar of the town in which the cemetery is situated the name of the sexton in charge of the cemetery of such association.

(1949 Rev., S. 595.)



Section 7-72 - Sextons' reports. Fines.

Section 7-72 is repealed, effective October 1, 2009.

(1949 Rev., S. 596; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 11; P.A. 08-184, S. 2; P.A. 09-232, S. 106.)



Section 7-73 - Fees of registrars. Marriage license surcharge.

(a) To any person performing the duties required by the provisions of the general statutes relating to registration of marriages, deaths and fetal deaths, the following fees shall be allowed: (1) For the license to marry, ten dollars; and (2) for issuing each burial or removal, transit and burial permit, three dollars.

(b) A twenty-dollar surcharge shall be paid to the registrar for each license to marry in addition to the fee for such license established pursuant to subsection (a) of this section. The registrar shall retain one dollar from each such surcharge for administrative costs and shall forward the remainder, on or before the tenth day of the month following each calendar quarter, to the Department of Public Health. The receipts shall be deposited into an account of the State Treasurer and credited to the General Fund for further credit to a separate nonlapsing account established by the Comptroller for use by the Department of Social Services for shelter services for victims of household abuse in accordance with section 17b-850 and by the Department of Public Health for rape crisis services funded under section 19a-2a. Such funds shall be allocated for these purposes by the Office of Policy and Management in consultation with the Commissioners of Social Services and Public Health based on an evaluation of need, service delivery costs and availability of other funds. The Commissioners of Social Services and Public Health shall distribute such funds to the recipient organizations in accordance with such allocations not later than October fifteenth, annually. No such funds shall (1) be retained by the Office of Policy and Management, the Commissioner of Social Services or the Commissioner of Public Health for administrative purposes; or (2) supplant any state or federal funds otherwise available for such services.

(1949 Rev., S. 579, 3626; 1949, S. 1981d; 1963, P.A. 13; February, 1965, P.A. 145; 1971, P.A. 284, S. 1; P.A. 80-117, S. 1, 3; P.A. 89-217, S. 2, 6; P.A. 92-203, S. 1, 2; P.A. 93-11, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 11, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-92, S. 4; P.A. 01-163, S. 25; P.A. 04-255, S. 12; P.A. 06-195, S. 1; P.A. 07-104, S. 4; P.A. 10-137, S. 1.)

History: 1963 act deleted provision for paying $0.25 to persons furnishing certificates required by sections 7-48 and 7-62; 1965 act raised fee for license to marry from $1 to $5 and deleted provisions regarding attaching affidavits to marriage licenses; 1971 act increased fee for issuing burial or removal permit to $1 and deleted provisions re reports of foundling children; P.A. 80-117 increased marriage license fee to $6 and burial or removal permit fee to $2; P.A. 89-217 changed the fees as follows: From $0.25 to $2 for the recording, indexing, copying or endorsing of each birth, marriage or death certificate, from $6 to $10 for a license to marry and from $2 to $3 for each burial or removal permit; P.A. 92-203 added Subsec. (b) re marriage surcharge to fund shelters for victims of household abuse and rape crisis services; P.A. 93-11 amended Subsec. (b) to provide fees be sent to the department of health services instead of the state treasurer and to provide for the deposit of funds into a separate account in the general fund, effective July 1, 1993; P.A. 93-262 authorized substitution of department of social services for department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor's note: The words “the department of” were deleted editorially by the Revisors in Subsec. (b) references to Commissioner of Social Services and Commissioner of Public Health for consistency with customary statutory usage); P.A. 00-92 amended Subsec. (a) to delete $1 fee for ascertaining, recording and indexing each birth or death of which no certificate has been returned, to delete $0.05 fee for certifying to each certificate returned by physicians, midwives and persons having charge of burial places, to delete $0.10 fee for endorsing and recording each burial permit filed, to delete $0.50 fee for the sexton or other person making returns required by section 7-72 and similar $0.25 fee for registrars, and to delete requirement that all such fees, except those for certificates of license to marry and for removal permits, be paid by the town in which the duties for which said fees are allowed are performed; P.A. 01-163 added provisions re fetal deaths in Subsec. (a) and made technical changes in Subsecs. (a) and (b); P.A. 04-255 amended Subsec. (a) by changing “removal permit” to “burial transit removal permit”; P.A. 06-195 amended Subsec. (a) by deleting former Subdiv. (1) re $2 fee for completing birth records and for recording, indexing, copying and endorsing birth, marriage, death and fetal death certificates, making a conforming change and redesignating existing Subdivs. (2) and (3) as Subdivs. (1) and (2), respectively; P.A. 07-104 amended Subsec. (a) by substituting “removal, transit and burial permit” for “burial transit permit”, effective July 1, 2007; P.A. 10-137 amended Subsec. (b) by adding provisions requiring annual distribution of funds by October 15th and prohibiting retention of funds for administrative purposes, effective July 1, 2010.



Section 7-74 - Fees for certification of birth registration, certified copy of vital statistics certificate and uncertified copy of original certificate of birth. Waiver of fee for certificate of death for a veteran.

(a) The fee for a certification of birth registration, short form, shall be fifteen dollars. The fee for a certified copy of a certificate of birth, long form, shall be twenty dollars, except that the fee for such certifications and copies when issued by the department shall be thirty dollars.

(b) (1) The fee for a certified copy of a certificate of marriage or death shall be twenty dollars. Such fees shall not be required of the department.

(2) Any fee received by the Department of Public Health for a certificate of death shall be deposited in the neglected cemetery account, established in accordance with section 19a-308b.

(c) The fee for one certified copy of a certificate of death for any deceased person who was a veteran, as defined in subsection (a) of section 27-103, shall be waived when such copy is requested by a spouse, child or parent of such deceased veteran.

(d) The fee for an uncertified copy of an original certificate of birth issued pursuant to section 7-53 shall be sixty-five dollars.

(1949 Rev., S. 577; 1971, P.A. 284, S. 2; P.A. 77-614, S. 323, 610; P.A. 80-117, S. 2, 3; P.A. 89-217, S. 3, 6; P.A. 93-114, S. 1, 2; 93-381, S. 9, 39; P.A. 94-51, S. 1, 3; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 26; P.A. 04-255, S. 13; P.A. 07-133, S. 2; June Sp. Sess. P.A. 09-3, S. 146; P.A. 11-49, S. 1; P.A. 14-133, S. 5; 14-217, S. 206; P.A. 15-242, S. 36.)

History: 1971 act increased birth registration fee from $0.50 to $1 and fee for copy from $1 to $2 and exempted department of health from payment; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 80-117 increased fee for registration to $2 and for copying to $3; P.A. 89-217 increased fees for certification of birth registration from $2 to $5 and for a certified copy of a certificate of birth, marriage or death from $3 to $5; P.A. 93-114 increased fees for certification of birth registration and for a certified copy of a certificate of birth to $15, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-51 reduced fees for birth certificates and certification of birth registration except for those issued by the department from $15 to $5, effective May 19, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 made technical changes; P.A. 04-255 deleted provision that had exempted federal agencies from paying fees; P.A. 07-133 divided section into Subsecs. (a) and (b), added “short form” and “long form” and made technical changes in Subsec. (a), and increased fees for certificate of birth, long form, and for certificate of marriage or death from $5.00 to $10.00, effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased fees; P.A. 11-49 added Subsec. (c) re waiver of fee for certified copy of death certificate for deceased person who was a veteran; P.A. 14-133 added Subsec. (d) re fee for uncertified copy of an original certificate of birth, effective July 1, 2015; P.A. 14-217 amended Subsec. (b) by designating existing provisions re fee for certified copy of certificate of marriage or death as Subdiv. (1) and adding Subdiv. (2) re deposit of fee in neglected cemetery account; P.A. 15-242 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re deposit of fee for certificate of death into neglected cemetery account, effective July 1, 2015.



Section 7-75 - Fees for records relating to inmates of institutions.

Section 7-75 is repealed.

(1949 Rev., S. 565, 3627; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 7-76 - Fees for records relating to residents of other towns.

The fees due registrars of vital statistics for the making of records, copies and endorsements relating to births, deaths, fetal deaths and marriages, when the residence of the parents of the child or of the deceased or of either party to a marriage is in some other town in this state than that in which the birth, death, fetal death or marriage occurred, shall be paid by such other town except as they relate to vital statistics of inmates of any state institution. The fees paid by such other town shall not exceed two dollars for each such record, copy or endorsement. All bills for such fees shall be submitted by such registrars to such other towns on or before February first of each year, provided if a bill amounts to less than twenty-six dollars, no bill shall be sent and the amount shall not be due. If the registrar of vital statistics of any town or city receives a salary for the performance of the registrar's duties, the amount of fees due under the provisions of this section shall be paid to such town or city.

(1949 Rev., S. 3628; 1971, P.A. 284, S. 3; P.A. 00-92, S. 5; P.A. 01-163, S. 27; P.A. 07-79, S. 3.)

History: 1971 act added references to marriage and marriage records; P.A. 00-92 added proviso that if a bill amounts to less than $26, no bill shall be sent and the amount shall not be due; P.A. 01-163 added provisions re fetal deaths and made technical changes; P.A. 07-79 authorized towns to collect a fee not to exceed $2.00 for recording each birth, death, fetal death or marriage for a nonresident from the nonresident's town of residence.



Section 7-77 and 7-78 - Identification of veterans' graves. General penalty.

Sections 7-77 and 7-78 are repealed.

(1949 Rev., S. 585, 598; 1957, P.A. 163, S. 10; P.A. 82-306, S. 2; 82-327, S. 12.)






Chapter 94 - Town Treasurers

Section 7-79 - Bond.

Section 7-79 is repealed.

(1949 Rev., S. 599; 1957, P.A. 351; P.A. 77-614, S. 139, 610; P.A. 80-483, S. 175, 186; P.A. 82-327, S. 12.)



Section 7-80 - Duties of treasurer. Appointment of deputy.

(a) The town treasurer shall receive all money belonging to the town, pay it out on the order of the proper authority and keep a record of all moneys received and when received and of all moneys paid out, when, for what and upon whose authority, which record shall always be open to the inspection of any taxpayer in such town and shall be presented to each annual town meeting, being first sworn to by him and adjusted by the selectmen. The town treasurer shall be, ex officio, treasurer of the town trust funds and may appoint a deputy who shall, in the absence or disability of the town treasurer, perform all his duties.

(b) Payment of any obligation of any town may be made by a national bank or state bank and trust company located in this state in accordance with the directions of the treasurer of the town, on order of the proper authority of such town, and the treasurer may authorize such bank to debit the town's account therefor.

(1949 Rev., S. 600; 1959, P.A. 28, S. 165; 1969, P.A. 186, S. 1; P.A. 82-239, S. 2, 7; P.A. 86-207, S. 1, 3.)

History: 1959 act deleted requirement of annual accounting by trial justices, said office having been abolished by same act; 1969 act added Subsec. (b) re payment procedure for town obligations; P.A. 82-239 removed obsolete reference to town deposit fund; P.A. 86-207 amended Subsec. (a) to provide for the appointment of a deputy.

Treasurer has no implied power to make a note binding on the town. 49 C. 539; 121 U.S. 121. Cannot bind town by accepting illegal order. 70 C. 18. Nature of town order. Id., 42. Mandamus to compel treasurer to pay town order. 95 C. 206.



Section 7-81 - Removal of town treasurers.

Whenever complaint in writing is made to the state's attorney for any judicial district that the town treasurer of any town in such judicial district is guilty of misconduct, wilful and material neglect of duty or incompetence in the conduct of such town treasurer's office, such state's attorney shall make such investigation of the charges as such state's attorney deems proper, and shall, if such state's attorney is of the opinion that the evidence obtained warrants such action, prepare a statement in writing of the charges against such town treasurer, together with a citation in the name of the state, commanding such town treasurer to appear before a judge of the Superior Court at a date named in the citation and show cause, if any, why such town treasurer should not be removed from office as provided in this section. Such state's attorney shall cause a copy of such statement and citation to be served, by some proper officer, upon the defendant town treasurer at least ten days before the date of appearance named in such citation, and the original statement and citation, with the return of the officer thereon, shall be returned to the clerk of the superior court for the judicial district within which such town is situated. To carry into effect the proceedings authorized by this section, the state's attorney of any judicial district shall have power to summon witnesses, require the production of necessary books, papers and other documents and administer oaths to witnesses; and, upon the date named in such citation for the appearance of such town treasurer, or upon any adjourned date fixed by the judge before whom such proceedings are pending, such state's attorney shall appear and conduct the hearing on behalf of the state. If, after a full hearing of all the evidence offered by the state's attorney and by and on behalf of such defendant, such judge is of the opinion that the evidence presented warrants the removal of such town treasurer from office, the judge shall cause to be prepared a written order to that effect, which order shall be signed by the judge and lodged with the clerk of the superior court for the judicial district in which such defendant resides. Such clerk of the superior court shall cause a certified copy of such order to be served forthwith upon such town treasurer, and upon such service the office held by such town treasurer shall become vacant and the vacancy thereby created shall be filled at once in the manner provided in section 9-220. Any witnesses summoned and any officer making service under the provisions of this section shall be allowed and paid by the state the same fees as are allowed by law in criminal prosecutions.

(1949 Rev., S. 506; 1953, S. 256d; P.A. 78-280, S. 2, 127; P.A. 10-32, S. 13.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 7-82 - Assistant treasurer.

Section 7-82 is repealed.

(1955, S. 238d; P.A. 82-327, S. 12.)



Section 7-83 - Town orders to be signed by majority of the selectmen.

All orders drawn by the selectmen on the town treasurer in payment of the expenses of any town shall be signed by a majority of the selectmen of such town, and no order not so signed shall be paid by the town treasurer. Any town treasurer who pays any order in violation of the provisions of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 602.)

See Sec. 7-12 re selectmen's duties.

See Sec. 7-13 re procedure for selectman's drawing order on treasurer.



Section 7-84 - Record and annual report of town orders.

The town treasurer shall keep a record of all town orders presented to him for payment, whether he pays the same or not, showing to whom the same were given and the amounts, dates and numbers thereof, and shall make sworn report to the town at its annual town meeting of all outstanding town orders, with the names of the persons to whom given and the amount, date and number thereof and the interest thereon.

(1949 Rev., S. 603.)

See Sec. 7-13 re procedure for selectman's drawing order on treasurer.



Section 7-85 - Calling in town orders for payment.

The treasurer of any town may, at any time, give notice to all persons holding orders drawn by the selectmen on the treasurer of such town to present them for payment on or before a certain day to be fixed in such notice, which shall be at least thirty days after the date thereof. Such notice shall be advertised for three weeks successively in a newspaper printed or having circulation in such town and be posted on the signposts therein, if any, or at some other exterior place near the office of the town clerk. If any person holding an order, outstanding at the time of such notice, fails to present it for payment on or before the day fixed in such notice, no interest shall be allowed on it after such day.

(1949 Rev., S. 604; P.A. 84-146, S. 2.)

History: P.A. 84-146 included a reference to posting of notice on a place other than a signpost.






Chapter 95 - Constables

Section 7-86 - Bond.

Section 7-86 is repealed.

(1949 Rev., S. 605; 1953, S. 240d, 242d; P.A. 82-327, S. 12.)



Section 7-87 - Ineligibility for office.

No judge, except a judge of probate, shall hold the office of constable.

(1949 Rev., S. 605; 1953, S. 243d; P.A. 82-11, S. 10, 12.)

History: P.A. 82-11 deleted the prohibition against a justice of the peace being a constable.

See Sec. 29-154c re prohibition against licensure of constable as private detective, watchman, security guard, etc.



Section 7-88 - Oaths of constables.

Each person elected to the office of constable in any town shall, before the commencement of his term of office, or within thirty days thereafter, take the oath of office before some proper officer, who shall certify in writing to that fact and deliver the certificate to the person by whom the oath was taken; and such person shall, without delay, lodge such certificate for record in the office of the town clerk of the town in which he was elected constable, and such clerk shall record the same. If any person elected to the office of constable does not comply with the requirements of this section, his office shall be vacant and shall be filled in the manner provided in section 9-220.

(1949 Rev., S. 524; 1953, S. 254d.)

A qualified constable reelected for ensuing term may act without being sworn. 1 R. 83. Const., Art. 10, Sec. 1, (Art. XI, Sec. 1, of revised constitution) applies only to officer thereafter appointed. 5 C. 278.



Section 7-89 - Service of process. Liability.

Constables shall have the power in their towns to serve and execute all lawful process legally directed to them and shall be liable for any neglect or unfaithfulness in their office.

(1949 Rev., S. 606; P.A. 00-99, S. 22, 154.)

History: P.A. 00-99 deleted references to sheriffs in respective counties, effective December 1, 2000.



Section 7-90 - Command of assistance.

Any constable, when necessary, may command any person to assist him in the execution of the duties of his office.

(1949 Rev., S. 607.)

See Sec. 53a-167b re penalty for failure to assist peace officer.

One may lawfully assist an officer de facto who he believes is an officer de jure. 46 C. 218. Cited. 217 C. 73.



Section 7-91 - Special constables and policemen to be citizens.

Section 7-91 is repealed.

(1949 Rev., S. 608; P.A. 82-327, S. 12.)



Section 7-92 - Special constables.

The chief executive officer of any municipality may appoint such number of special constables as he or she deems necessary to preserve the public peace within such municipality, who may serve for terms of not more than two years or during any public celebration or gathering or any riot or unusual excitement, and such special officers shall have the authority of constables of such town to serve criminal process and make arrests for commission of crime. The chief executive officer may appoint special constables: (1) With limited geographical jurisdiction; or (2) who are appointed at the request of corporations, associations or businesses and are subject to such limitations, restrictions and conditions as the chief executive officer of the municipality deems appropriate, and who shall: (A) Have jurisdiction only on land controlled by such corporation, association or business; (B) be deemed for all purposes to be agents and employees of such corporation, association or business; and (C) be paid for their services by such corporation, association or business.

(1949 Rev., S. 539; February, 1965, P.A. 300; 1967, P.A. 77; P.A. 82-327, S. 3; P.A. 04-192, S. 40.)

History: 1965 act increased constables' term from six months to two years; 1967 act substituted “municipality” for “town” and “chief executive officer” for “selectmen”; P.A. 82-327 added to this section the provisions concerning special constables with limited geographical jurisdiction and for private organizations; P.A. 04-192 made a technical change and added provision in Subdiv. (2) that special constables appointed at request of corporations, associations or businesses are subject to such limitations, restrictions and conditions as the chief executive officer of the municipality deems appropriate.

Special constable appointed pursuant to section had power to make arrest. 313 C. 205.

Cited. 15 CS 344.



Section 7-93 to 7-96 - Special constables for manufacturing and retail establishments and parking areas and for certain societies. School janitors and janitors of public buildings as special constables.

Sections 7-93 to 7-96, inclusive, are repealed.

(1949 Rev., S. 540–543; February, 1965, P.A. 432; P.A. 82-327, S. 12.)



Section 7-97 - Compensation of constables and other officers.

Any town, city or borough, in addition to such powers as it has under the provisions of the general statutes or of any special act, is authorized to make appropriations to pay for the services of constables, special constables and other officers.

(1949 Rev., S. 665.)






Chapter 96 - Town Manager

Section 7-98 - Appointment, removal and salary of manager.

Any town having a board of finance and which has adopted the provisions of this chapter as provided in section 7-100 may appoint a town manager. Such board shall nominate to the board of selectmen one or more persons for the office of town manager and the selectmen shall, within ten days from the date of such nomination, appoint from the list of nominees a suitable person, who shall have a practical and technical knowledge of road and bridge building, to be town manager, to hold office for a term of three years and until his successor is appointed and has qualified. Such manager may be removed from office by the board of finance, upon charges preferred by a majority vote of the board, after notice to such manager and a hearing upon such charges. Any vacancy in the office of manager shall be filled by the selectmen upon nomination by the board of finance. The board of finance shall fix the salary of such manager, which shall be payable in monthly installments.

(1949 Rev., S. 617.)

Cited. 128 C. 293.

Courts of equity are without jurisdiction to enjoin the appointment or removal of public officers. 9 CS 528.



Section 7-99 - Duties. Bond.

The town manager shall exercise the powers and perform the duties in and for such town which are conferred and imposed by law upon selectmen, except such duties as relate to the making of electors. Such manager shall be limited as to expenditures made and liabilities incurred during the fiscal year to the appropriations made by the board of finance and approved by such town, except in case of actual necessity involving the immediate repair of a highway, bridge or sidewalk, and then such expenditure shall not exceed one thousand dollars. All bills against such town shall be certified by such manager and approved by the board of finance and, when so certified and approved, shall be paid by the treasurer of the town upon requisition of such manager. Such manager shall give such bond as is required by the board of finance, with sufficient surety, conditioned upon the faithful discharge of his duties. The premium upon such bond shall be paid by the town. On or before the first day of September in each year, such manager shall file, with the board of finance, an itemized statement of his disbursements and receipts during the preceding fiscal year, with his vouchers therefor and an estimate of disbursements and receipts for the ensuing year. Such account shall be approved by the board of finance and filed with the town treasurer, who shall incorporate the same in his annual report.

(1949 Rev., S. 616; September, 1957, P.A. 11, S. 35.)

See Sec. 7-348 re limitations on expenditures.

Cited. 121 C. 298.

Cited. 9 CS 528.



Section 7-99a - Appointment of departmental coordinators or deputy city or town managers and assistants.

Any special act to the contrary notwithstanding, the legislative body of any town having a city or town manager as its chief executive officer, may, by ordinance, permit the chief executive officer to appoint (1) not more than six departmental coordinators to coordinate work of department heads and (2) a deputy city or town manager and assistants to such deputy. A departmental coordinator may be designated as a deputy city or town manager or as an assistant to such deputy. Any coordinator, deputy city or town manager or assistant to such deputy shall serve at the pleasure of the chief executive officer.

(P.A. 74-234; P.A. 91-370.)

History: P.A. 91-370 deleted provision limiting applicability to towns of 50,000 or more population, designated existing appointment authority as Subdiv. (1) and added new Subdiv. (2) concerning appointment by city or town manager of a deputy city or town manager and assistants and added language re designation of departmental director as deputy and re terms.



Section 7-100 - Approval or abandonment of town manager plan.

Any town may, in the manner prescribed by section 9-369, vote to adopt the provisions of this chapter at any annual or special town meeting, provided such town may, in the same manner, at any annual meeting, not previous to the third meeting thereafter, vote to abandon the provisions of this chapter and reestablish the former town management.

(1949 Rev., S. 618; 1953, S. 246d.)






Chapter 96a - Assessors

Section 7-100k - Appointment, qualifications and compensation of assessor or board of assessors.

(a) Any town, consolidated town and city or consolidated town and borough may, by town or borough meeting vote, or, in those municipalities in which there is no such meeting, by a two-thirds majority of the members of the legislative body thereof, provide for the appointment of one or more but not more than five assessors. Any such municipality may establish the qualifications and compensation of such assessor or assessors, and may provide for the appointment by the assessor or board of assessors of clerical and other assistance within the limits of the appropriation therefor, provided, if there is more than one assessor, such assessors shall choose one of their number to be chairman of the board of assessors.

(b) Any assessor appointed pursuant to subsection (a) of this section shall be sworn to the faithful performance of his or her duties by the clerk of the town.

(P.A. 10-84, S. 1.)






Chapter 97 - Municipalities: General Provisions

Section 7-101 - Town seal.

Each town shall provide itself with a seal with the name of the town and the state and the word “seal” inscribed thereon and may place thereon any such other suitable inscription or design as it determines. If any town changes any design or inscription upon its seal, a certificate describing such change shall be made and filed by the town clerk of such town with the Secretary of the State. The town clerk shall have the custody of such seal.

(1949 Rev., S. 622.)



Section 7-101a - Protection of municipal officers and municipal employees from damage suits. Reimbursement of defense expenses. Liability insurance. Time limit for filing notice and commencement of action.

(a) Each municipality shall protect and save harmless any municipal officer, whether elected or appointed, of any board, committee, council, agency or commission, including any member of a local emergency planning committee appointed from such municipality pursuant to section 22a-601, or any municipal employee, of such municipality from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence, or for alleged infringement of any person's civil rights, on the part of such officer or such employee while acting in the discharge of his duties.

(b) In addition to the protection provided under subsection (a) of this section, each municipality shall protect and save harmless any such municipal officer or municipal employee from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand or suit instituted against such officer or employee by reason of alleged malicious, wanton or wilful act or ultra vires act, on the part of such officer or employee while acting in the discharge of his duties. In the event such officer or employee has a judgment entered against him for a malicious, wanton or wilful act in a court of law, such municipality shall be reimbursed by such officer or employee for expenses it incurred in providing such defense and shall not be held liable to such officer and employee for any financial loss or expense resulting from such act.

(c) Each such municipality may insure against the liability imposed by this section in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability.

(d) No action shall be maintained under this section against such municipality or employee unless such action is commenced within two years after the cause of action therefor arose nor unless written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk of such municipality within six months after such cause of action has accrued.

(e) For the purposes of this section “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, district, district department of health, or authority established by the general statutes, a special act or local law, ordinance or charter or any public agency.

(1971, P.A. 726; P.A. 75-408, S. 1; P.A. 77-399; P.A. 80-403, S. 9, 10; P.A. 89-212, S. 11; 89-378.)

History: P.A. 75-408 included both elected and appointed members and included members of councils as well as of board, committees and commissions in indemnification and added claims arising from infringement of civil rights; P.A. 77-399 substituted “municipal officer” for “member” and included officers of agencies and full-time municipal employees, inserted new provisions re protection against alleged malicious, wanton, wilful etc. acts as Subsec. (b), making previous provisions Subsecs. (a) and (c); P.A. 80-403 added Subsec. (d) re limits on notice and commencement of action; P.A. 89-212 amended Subsec. (a) to include members of local emergency planning committees in indemnification; P.A. 89-378 substituted “municipality” for “town, city, borough, consolidated town and city and consolidated town and borough”, added Subsec. (e) defining municipality, extended the protection to part-time employees, and provided for reimbursement to a municipality if a judgment is entered against an officer or employee for a malicious, wanton or wilful act.

See Sec. 7-465 re liability of municipality for damages caused by employees.

See Sec. 10-235 re indemnification of school personnel.

See Sec. 52-557n re liability of an employee, officer or agent of a political subdivision of the state.

Statute to be given prospective application only. 190 C. 77. Cited. 197 C. 9. Statute does not apply to suits brought by municipalities against their own officers. 200 C. 367. Cited. 214 C. 632; 221 C. 149; 223 C. 731; 229 C. 716; 237 C. 501.

Cited. 1 CA 709; 4 CA 216; 28 CA 277; 38 CA 546.

Cited. 39 CS 102; 41 CS 420; Id., 548; 44 CS 477.



Section 7-102 - Signposts.

One or more signposts may be erected and maintained in each town, at such place or places as the selectmen shall designate.

(1949 Rev., S. 626; 1957, P.A. 13, S. 10; P.A. 82-327, S. 4.)

History: P.A. 82-327 made signpost requirement permissive rather than mandatory and deleted provisions re erection of additional signposts and changes in signposts' locations.



Section 7-103 - Resignation of municipal officers.

Unless otherwise provided by law, any elected or appointed town, city or borough officer, except the town, city or borough clerk, desiring to resign from his office shall submit his resignation in writing to the town, city or borough clerk, as the case may be; and any such clerk desiring to resign from his office shall submit his resignation in writing to the board of selectmen, the chief executive officer of the city or the chief executive officer of the borough, as the case may be. Any such resignation shall become effective upon the date specified therein or, if no date is so specified, upon the date of its submission.

(1955, S. 255d.)

Legality of councilman's resignation from office upon appointment to city post could not be contested by plaintiff's action for declaratory judgment as plaintiff was not shown to be injured by resignation. 157 C. 370.



Section 7-104 - Refusal of elected official to accept or perform duties.

Section 7-104 is repealed, effective October 1, 2002.

(1949 Rev., S. 526; 1953, S. 257d; P.A. 02-89, S. 90.)



Section 7-105 - Oath of assessors, board of assessment appeals and tax collectors.

Each person appointed an assessor or elected or appointed a member of the board of assessment appeals or a collector of town taxes in any town shall be sworn before entering upon the duties of the office to which he has been elected or appointed.

(1949 Rev., S. 525; 1953, S. 253d; P.A. 95-283, S. 23, 68; P.A. 10-84, S. 2.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 10-84 deleted reference to election of assessor and made a technical change.

Cited. 128 C. 650.



Section 7-105a - Office of grand juror abolished.

The office of grand juror is abolished. This section shall supersede any provision of any special act to the contrary.

(1961, P.A. 15, S. 1; 517, S. 134.)



Section 7-106 - Oath of grand jurors.

Section 7-106 is repealed.

(1949 Rev., S. 524; 1953, S. 254d; 1961, P.A. 15, S. 2.)



Section 7-107 - Vacancy appointments by selectmen.

Except as otherwise provided by law, if any vacancy occurs on any town board or commission, and such board or commission has power by law to fill such vacancy but fails to do so within thirty days after it occurs, the board of selectmen or chief executive authority of such town may appoint a qualified person to fill such vacancy until the next municipal election.

(1953, S. 258d.)

See Sec. 9-167a re minority representation on boards and commissions.

Cited. 149 C. 78.

Cited. 19 CS 318; 41 CS 267.



Section 7-108 - City or borough liable for damage done by mobs.

Each city and borough shall be liable for all injuries to person or property, including injuries causing death, when such injuries are caused by an act of violence of any person or persons while a member of, or acting in concert with, any mob, riotous assembly or assembly of persons engaged in disturbing the public peace, if such city or borough, or the police or other proper authorities thereof, have not exercised reasonable care or diligence in the prevention or suppression of such mob, riotous assembly or assembly engaged in disturbing the public peace. Any person claiming damages under this section from any city or borough shall give written notice to the clerk of the city or borough of such claim and of the injury upon which such claim is based, containing a general description of such injury and of the time, place and cause of its occurrence, within thirty days after the occurrence of such injury; and an administrator or executor seeking to recover damages for the death of a decedent whom such administrator or executor represents shall give such written notice within thirty days after his or her appointment; provided such notice shall be given not later than four months after the date of the injury so causing the death of the decedent whom such administrator or executor represents. The expense for which such city or borough is made liable to the state under the provisions of this section shall, if more than one municipal corporation is jointly responsible for the expense aforesaid, be assessed by the Secretary of the Office of Policy and Management, the Attorney General and the Comptroller, acting as a board of assessors. Such board of assessors may apportion such expense among the different municipal corporations so jointly responsible in such manner as to it seems just. An appeal from the action of such board of assessors may be taken to the superior court for the judicial district in which the appellant city or borough is situated, and, if the cities or boroughs concerned are located in different judicial districts, then such appeal may be taken to the superior court for that judicial district in which the city or borough concerned having the largest population according to the last-preceding census is located. The amount of such assessment against any city or borough for which it is liable to the state under the provisions of this section shall be certified to the clerk of such city or borough by the Comptroller as soon as such assessment is made, and the appeal from such assessment provided herein shall be taken by such city or borough within thirty days from the receipt by it of such certificate of assessment by the Comptroller.

(1949 Rev., S. 698; P.A. 76-436, S. 254, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 3, 127; P.A. 80-483, S. 176, 186; P.A. 00-99, S. 23, 154; P.A. 01-195, S. 12, 181.)

History: P.A. 76-436 included references to judicial districts and substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted references to counties; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 00-99 deleted provision re liability of city and borough for compensation of sheriff or deputy for suppressing mob or riotous assembly and preserving public peace, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001.

See Sec. 51-197b re administrative appeals.

Cited. 178 C. 520; 187 C. 147; 208 C. 161; 211 C. 501.

Cited. 28 CA 277.

When municipality not liable. 30 CS 67.



Section 7-109 - Destruction of documents.

Any official, board or commissioner of a municipality may, with the approval of the chief administrative officer of such municipality and of the Public Records Administrator, destroy any document in his or its custody relating to any matter which has been disposed of and of which no record is required by law to be kept, after such document has been held for the period of time specified in a retention schedule adopted by the Public Records Administrator. The tax collector may, with like approval, destroy any duplicate record receipt book, duplicate tax receipts or rate bills, at a time specified by the Public Records Administrator. The tax collector may, with like approval, destroy any old age assistance or personal tax records. The town clerk may, with like approval, destroy any liquor permit, any corporation annual report, any registration list of motor vehicles, any voting check list, any tax list or abstract, any tax lien, release of tax lien, attachment or any original document lodged with him for record, of which the proper owner or owners are not known to him, and which has remained in his office uncalled for, at a time specified by the Public Records Administrator. In lieu of destroying any document, under any provision of this section, any official, board or commissioner of a municipality may, with like approval, deposit the same in the custody of any society incorporated or organized under the laws of this state exclusively for historical or educational purposes; provided all documents so deposited shall be maintained and made available by such society for the use of the public. No original document dated prior to the year 1900 shall be destroyed under the provisions of this section without the express written approval of the Public Records Administrator.

(1949 Rev., S. 695; 1953, S. 269d; 1957, P.A. 332; 1959, P.A. 144; 1963, P.A. 7; 1967, P.A. 470; P.A. 73-448; P.A. 80-338, S. 6; P.A. 13-276, S. 1.)

History: 1959 act added provision for destruction of release of tax lien and copy of writ and added provision regulating destruction of documents which are recorded in town's land records; 1963 act allowed destruction of any tax list after 15 years, former law only permitting destruction of lists dated prior to 1913; 1967 act removed prohibition against clerk or tax collector destroying records of matters not required by law to be kept, allowed such destruction according to schedule published by examiner of public records rather than after 6 years, allowed destruction of duplicate rate bills, personal tax records, abstracts and uncalled for or unclaimed original documents, deleted provisions for destruction of land documents, added provisions re disposition of documents for historical and educational purposes and forbade destruction of original documents dating before 1850; P.A. 73-448 replaced examiner of public records with administrator of public records, deleted specific time periods after which destruction of various records allowed, leaving their destruction subject to times set by public records administrator; P.A. 80-338 replaced “administrative head” with “chief administrative officer” and “state librarian” with “public records administrator” and replaced “1850” with “1900” in prohibition against destruction of old documents; P.A. 13-276 removed exemption for retention of duplicate tax receipts as permanent records for receipts destroyed under section.

See Sec. 7-14 re land records.

See Sec. 9-307 re preservation of election check lists and certified copies of lists.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

Duties of town clerk discussed in re zoning regulations. 155 C. 12. Cited. 216 C. 253; 240 C. 824.

Cited. 41 CA 641; judgment reversed, see 240 C. 824.



Section 7-110 - Official publications of towns, cities and boroughs to be filed in State Library. Intangible publications.

(a) Official publications of the towns, cities and boroughs of the state shall be kept in the State Library for reference. The clerk of each such town, city or borough shall send to the State Library two copies of each such tangible publication as soon as the publications are published, and copies of such previous issues of such publications as can be spared by such municipality if the publications are needed by the State Library.

(b) The clerk of each town, city or borough shall, upon publication, supply the State Library with, or notify the State Library of the existence, availability, and location of, any intangible publications of the town, city or borough.

(1949 Rev., S. 694; P.A. 07-227, S. 17.)

History: P.A. 07-227 made technical changes, limited existing provisions to tangible publications, designated such provisions as Subsec. (a) and added Subsec. (b) re intangible publications, effective July 1, 2007.



Section 7-111 - Proof of claims against municipality.

Section 7-111 is repealed.

(1949 Rev., S. 697; P.A. 82-327, S. 12.)



Section 7-112 - Rate of wages and citizens' preference in work on public buildings.

The provisions of sections 31-52, 31-53 and 31-54 shall apply to the construction, remodeling or repair of any public building by any political subdivision of this state or any of its agents.

(1955, S. 270d.)



Section 7-113 - Marking of bounds of towns, cities and boroughs.

Each town, city and borough shall procure its bounds to be set out by plain and durable marks and monuments, which shall be either an iron pipe or rod, projecting at least six inches above the surface of local permanent rocks, or by stone pillars, set at least three feet in and one foot above the ground, at each angle, and once in each eighty rods in the lines running from angle to angle. Such rocks or monuments shall be plainly marked with the initials of the names of the towns adjoining.

(1949 Rev., S. 627.)

Cited. 10 CA 80.



Section 7-114 - Renewal of boundary lines.

Section 7-114 is repealed.

(1949 Rev., S. 628; 1955, S. 259d; 1961, P.A. 517, S. 3; P.A. 79-218.)



Section 7-115 - Establishment of disputed boundaries.

When the selectmen of adjoining towns, or of a town and the warden and burgesses of a borough or the mayor and clerk of a city therein or adjoining, do not agree as to the place of the division line between their respective communities, the Superior Court, upon application of either, shall appoint a committee of three to fix such disputed line and establish it by suitable monuments and report their doings to said court. When such report has been accepted by said court and, together with the record of acceptance, has been lodged for record in the records of both the communities interested therein, the line so fixed and established shall thereafter be the true division line between them, and said court may allow costs at its discretion. Before such committee proceeds to fix such line or monuments as aforesaid, the members thereof shall be sworn and give notice to the parties interested of the time and place of their meeting to attend to the duties of their appointment, at least twenty days previous to the time of such meeting, by serving the same upon a majority of the selectmen of such towns, the mayor and the clerk of such city and the warden and a majority of the burgesses of the communities interested, and also by setting the same on a signpost in each of such communities, if any, or at some other exterior place near the office of the clerk of each community. All parties interested shall be entitled to be heard before such committee.

(1949 Rev., S. 629; P.A. 84-146, S. 3.)

History: P.A. 84-146 included a reference to posting of notice on a place other than a signpost.

The report is final, except for fraud, misconduct or irregularity of committee. 52 C. 180.

Cited. 10 CA 80.



Section 7-116 to 7-118 - Street and curb lines. Sidewalks. Construction, maintenance and use of sidewalks.

Sections 7-116 to 7-118, inclusive, are repealed.

(1949 Rev., S. 630–632; 1957, P.A. 13, S. 11; 1959, P.A. 67; P.A. 82-327, S. 12.)



Section 7-118a - Curbs and sidewalks to be designed with cuts at pedestrian crosswalks.

(a) All curbs and sidewalks constructed or replaced on or after January 1, 1980, shall be designed with cuts at all pedestrian crosswalks to provide adequate and reasonable access for the safe and convenient movement of physically handicapped persons. Such cuts shall meet the following specifications: (1) The cut shall have a surface that is textured and nonslip; (2) the cut shall be at least thirty-six inches wide, but not more than forty inches wide; and (3) the cut shall have a slope not greater than four degrees fifty minutes and shall blend to a common surface with the next level without use of a lip. Such cuts shall be positioned so as not to cause a safety hazard for blind pedestrians.

(b) Any curb or sidewalk not constructed in accordance with the provisions of subsection (a) of this section shall be brought into compliance with the provisions of said subsection by the person, partnership or corporation which constructed such curb or sidewalk within ninety days from the time such person, partnership or corporation knows of such noncompliance. In the event such person, partnership or corporation fails to act in accordance with the provisions of this subsection, the state or any political subdivision thereof wherein such curb or sidewalk is located or which is responsible for the construction or replacement of such curb or sidewalk, shall bring such curb or sidewalk into compliance with the provisions of subsection (a) of this section within ninety days from the termination of the period of time provided herein for such person, partnership or corporation to bring such curb or sidewalk into compliance with the provisions of said subsection and shall be entitled to reimbursement from such person, partnership or corporation for expenses incurred in correcting such construction.

(P.A. 75-295, S. 1, 2; P.A. 77-385; P.A. 78-64; P.A. 79-77, S. 1, 2; P.A. 80-483, S. 18, 186.)

History: P.A. 77-385 required curb cuts after October 1, 1977, rather than after July 1, 1975, and added Subsec. (b) concerning compliance; P.A. 78-64 added specification that cuts not exceed 40 inches in width; P.A. 79-77 included sidewalks under provisions, changed date to January 1, 1980, required cuts to blend with next level without lip and that they not cause hazard for the blind and provided for reimbursement to towns for reconstruction made necessary by noncompliance of constructor; P.A. 80-483 made technical changes.



Section 7-119 and 7-120 - Hearing; appeal. Assignment of street numbers.

Sections 7-119 and 7-120 are repealed.

(1949 Rev., S. 633; 1953, S. 279d; P.A. 76-436, S. 255, 681; P.A. 78-280, S. 1, 127; P.A. 82-327, S. 12.)



Section 7-121 - Making of specific appropriations.

Each city, by its common council when so authorized by its charter or by its electors in legal meeting assembled, and each town, borough or school district, by legal meeting of its voters, shall make appropriations of specific sums of money for all purposes authorized by law and provided for in the warnings of the meetings at which the appropriations are made.

(1949 Rev., S. 624.)

See Sec. 4-100 re penalty for exceeding appropriations.

Scope of section. 89 C. 562. Cited. 212 C. 338.



Section 7-121a - Municipal loans to nonpublic schools for construction or renovation.

(a) Any municipality may, by vote of its legislative body, borrow funds on the faith and credit of such municipality for the purpose of lending such funds to any financially responsible nonpublic school located in such municipality for construction or renovation of physical facilities for educational purposes, provided the obligor in such loan is a person or persons, the board of trustees or similar body legally authorized to contract for such obligations on behalf of such school. No municipality shall, as a result of such borrowing, incur indebtedness for this purpose in excess of ten per cent of its annual receipts from taxation. No such loan shall exceed thirty per cent of the appraised fair market value of the buildings and real property of such school or forty per cent of the assessed value of the capital assets of such school, whichever is less.

(b) Any such loan shall be used exclusively for purposes of construction or renovation of physical facilities of such school for educational purposes. Such loan shall be secured by a first mortgage on school real estate owned by said obligor and further secured by security interest or lien with respect to (1) all capital assets of said obligor held for school purposes, (2) current income on such school's endowment funds to the extent that such interest or lien may be exercised with respect to such income, (3) the proceeds of any fund raising efforts on behalf of such school by such person or persons, board of trustees or similar body. The interest rate on any such loan shall be one per cent in excess of the current borrowing rate paid by such municipality. Such loan shall be amortized in equal semiannual installments of interest and principal over not more than thirty years.

(c) In the event of default on any installment for a period of ninety days, the entire outstanding principal balance with interest and all costs of collection including a reasonable attorney's fee shall become due and payable. In such event, such municipality shall commence and continue legal proceedings to collect the amount due such municipality.

(P.A. 74-287, S. 1–3.)



Section 7-121b - Contracts with regional water authorities.

Any municipality served by a regional water authority may enter into long-term contracts with such authority whereby such municipality agrees that it will appropriate and pay to the authority such funds as may be necessary from time to time to make up all or an agreed-upon percentage of any deficit in a special capital reserve fund established by such authority to secure bonds issued by the authority to construct or improve its water supply system.

(P.A. 75-151; 75-567, S. 44, 80.)

History: P.A. 75-567 substituted “municipality” for “town”.



Section 7-121c - Municipal guarantee of notes and bonds issued by water authority re water distribution system.

(a) Whenever any water authority incurs an indebtedness whether by the issuance of bonds, notes or otherwise by reason of the installation, enlargement or maintenance of a water distribution system within any member town, and the authority determines that the revenues and assessments reasonably anticipated by reason of such installation, enlargement or maintenance are insufficient to permit the payment of such indebtedness, the town in which such distribution system is located may, by appropriate action, guarantee the payment of definitive notes and bonds issued by the authority and thereafter from time to time lend to the authority such funds as may be required to retire such notes and bonds as the same become due together with such amounts as may from time to time be needed to satisfy interest and other charges upon such notes and bonds. Such amounts with interest at such rates per annum, not exceeding statutory limitations thereon, borrowed by the authority from such town shall be an obligation of the authority provided, such revenues and assessments as may be received by reason of the water service supplied to such town, after the payment of reasonable operating costs, shall be segregated in a separate account from other funds of the authority. Such funds shall be paid to such town from time to time in accordance with the terms of the loan until the entire amount due to such town is fully satisfied and shall be used for no other purpose. Operating costs are defined as those costs incurred in the maintenance and operation of the water distribution system including, but not limited to, the costs of physical maintenance of the installations, bookkeeping costs, the costs of surveys, soundings and examinations, employee wages and servicing of the bonds or debts of the authority other than those funds borrowed from the town in which the water distribution system is located, as the same becomes due together with such amounts as may from time to time be needed to satisfy interest and other charges upon such indebtedness.

(b) Any funds so loaned by a town to the authority shall be evidenced by such notes or other evidences of indebtedness as may be appropriate. Any member town is authorized to enter into an agreement to lend such funds as may be required upon complying with such procedures as may be prescribed by such town for the issuance of general obligation bonds of such town provided, any such town may lend such funds as part of its general operating budget. Such funds as may be received by such town from the authority shall be used by the town as it shall determine in its budget.

(P.A. 78-129.)



Section 7-121d - Municipality may request state review of contract with engineering consultant re wastewater.

Upon the request of a municipality or municipal agency, the Commissioner of Energy and Environmental Protection shall review any contract between such municipality or municipal agency and an engineering consultant which concerns wastewater treatment or study, if such contract involves a grant for design or construction for which state moneys will be allocated or for which the state will disburse any federal funds.

(P.A. 78-45; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-121e - Sewage treatment facility improvement trust fund.

Any town, city or borough, and any district in which a sewage treatment facility is or may be located, may, by action of its legislative body, create a sewage treatment facility improvement trust fund. Such fund may contain any amounts authorized to be transferred to the fund by the town, city, borough or district, any moneys obtained from the state, the federal government or any other unit of government and any private contributions. Such fund shall be used for the financing of any construction, reconstruction or acquisition carried out for the improvement of a sewage treatment facility.

(P.A. 89-318.)



Section 7-121m - Notice of actions concerning real property in other municipalities.

Whenever any municipality, pursuant to the general statutes or any special act, takes any action on or makes any assessment against any real property in any other municipality, the acting municipality shall be subject to all notice requirements in the same manner and to the same extent as the municipality in which the property is located would be if it were the acting municipality.

(P.A. 83-513, S. 6.)



Section 7-121n - Sustainable energy program.

(a) As used in this section:

(1) “Energy improvements” means any renovation or retrofitting of qualifying real property to reduce energy consumption or installation of a renewable energy system to service qualifying real property, provided such renovation, retrofit or installation is permanently fixed to such qualifying real property;

(2) “Qualifying real property” means a single-family or multifamily residential dwelling or a nonresidential building, regardless of ownership, that a municipality has determined can benefit from energy improvements;

(3) “Property owner” means an owner of qualifying real property who desires to install energy improvements and provides free and willing consent to the contractual assessment; and

(4) “Sustainable energy program” means a municipal program that authorizes a municipality to enter into contractual assessments on qualifying real property with property owners to finance the purchase and installation of energy improvements to qualifying real property within its municipal boundaries.

(b) Any municipality, that determines it is in the public interest, may establish a sustainable energy program to facilitate the increase of energy efficiency and renewable energy. A municipality shall make such a determination after issuing public notice and providing an opportunity for public comment regarding the establishment of a sustainable energy program.

(c) Notwithstanding the provisions of section 7-374 or any other public or special act that limits or imposes conditions on municipal bond issues, any municipality that establishes a sustainable energy program under this section may issue bonds, as necessary, for the purpose of financing (1) energy improvements; (2) related energy audits; and (3) renewable energy system feasibility studies and the verification of the installation of such improvements. Such financing shall be secured by special contractual assessments on the qualifying real property.

(d) (1) Any municipality that establishes a sustainable energy program pursuant to this section may partner with another municipality or a state agency to (A) maximize the opportunities for accessing public funds and private capital markets for long-term sustainable financing, and (B) secure state or federal funds available for this purpose.

(2) Any municipality that establishes a sustainable energy program and issues bonds pursuant to this section may supplement the security of such bonds with any other legally available funds solely at the municipality's discretion.

(3) Any municipality that establishes a sustainable energy program pursuant to this section may use the services of one or more private, public or quasi-public third-party administrators to provide support for the program.

(e) Before establishing a program under this section, the municipality shall provide notice to the electric distribution company, as defined in section 16-1, that services the municipality.

(f) If the owner of record of qualifying real property requests financing for energy improvements under this section, the municipality implementing the sustainable energy program shall:

(1) Require performance of an energy audit or renewable energy system feasibility analysis on the qualifying real property before approving such financing;

(2) Enter into a contractual assessment on the qualifying real property with the property owner in a principal amount sufficient to pay the costs of energy improvements and any associated costs the municipality determines will benefit the qualifying real property and may cover any associated costs;

(3) Impose requirements and criteria to ensure that the proposed energy improvements are consistent with the purpose of the program; and

(4) Impose requirements and conditions on the financing to ensure timely repayment, including, but not limited to, procedures for placing a lien on a property for which an owner defaults on repayment.

(g) Prior to entering a contractual assessment, the municipality shall provide each property owner the following notice, which shall be set forth in at least fourteen-point bold type: SEEK LEGAL ADVICE BEFORE PARTICIPATING IN THIS LOAN PROGRAM TO ENSURE UNDERSTANDING OF POTENTIAL CONSEQUENCES, INCLUDING A POSSIBLE DEFAULT UNDER YOUR MORTGAGE.

(h) Any assessment levied pursuant to this section shall have a term not to exceed the calculated payback period for the installed energy improvements, as determined by the municipality, and shall have no prepayment penalty. The municipality shall set a fixed rate of interest for the repayment of the principal assessed amount at the time the assessment is made. Such interest rate, as may be supplemented with state or federal funding as may become available, shall be sufficient to pay the financing costs of the program, including delinquencies.

(i) Assessments levied pursuant to this section and the interest and any penalties thereon shall constitute a lien against the qualifying real property on which they are made until they are paid. Such lien shall be levied and collected in the same manner as the general taxes of the municipality on real property, including, in the event of default or delinquency, with respect to any penalties and remedies and lien priorities, provided such lien shall not have priority over any prior mortgages.

(j) The area encompassing the sustainable energy program in a municipality may be the entire municipal jurisdiction of the municipality or a subset of such.

(P.A. 11-80, S. 100.)

History: P.A. 11-80 effective July 1, 2011.

See Sec. 16a-40g re commercial sustainable energy program.



Section 7-122 - Sites for armories. Appropriations.

Any city may, acting by its legislative body, purchase or acquire land for the purpose of conveying the same to the state as the site for a state armory, whenever the General Assembly has voted to erect an armory in such city, and may appropriate sufficient funds therefor from the treasury of such city and authorize an officer of such city to execute a conveyance of such land to the state.

(1949 Rev., S. 638.)



Section 7-122a - Municipal fallout shelters and civil preparedness facilities.

Any town or city, acting by its legislative body, may provide for the acquisition, construction and installation of fallout shelters and other civil preparedness facilities and may appropriate sufficient funds therefor and may finance such acquisition, construction and installation by the issuance of bonds as provided in chapter 109.

(1967, P.A. 371; P.A. 73-544, S. 20.)

History: P.A. 73-544 made reference to “civil preparedness” facilities rather than “civil defense” facilities.



Section 7-122b - Allocation of funds for art work in construction or remodeling of municipal buildings.

(a) For purposes of this section, the following terms have the following meanings: “Municipal building” means any building or facility owned or leased by a municipal government in the state of Connecticut and open to the public or intended for such use, exclusive of any shed, warehouse, garage or building of a temporary nature; “work of art” means art work which is to be an integrated part of such municipal building, including but not limited to, fresco, mosaic, sculpture and other architectural embellishment or functional art created by a professional artist, artisan or craftsperson, and any work of visual art which is not to be an integrated part of such municipal building, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art or mixed media. Work of art as used in this section shall not include landscape architecture or landscape gardening.

(b) Any municipality may, in the allocation of funds for purposes of construction, reconstruction or remodeling of any municipal building, allocate for work of art, with respect to each such project, an amount of such funds equal to one per cent or more of the total estimated cost of such construction, reconstruction or remodeling, exclusive of (1) the cost of any land acquisition, (2) any nonconstruction costs including the cost of such work of art, (3) any augmentations to such cost and (4) the amount of such costs paid for with funds derived from grants or loans from the state or the federal government. No funds derived from a grant or loan from the state or the federal government shall be allocated for work of art unless such grant or loan specifically provides for such use.

(c) The municipality shall designate the officer or agency which shall, with respect to work of art in any such project, be responsible for selection of and contractual arrangements with any artist, artisan or craftsperson, review of any design or plan, execution and completion of such work of art and acceptance and placement of such work of art.

(P.A. 81-164, S. 1, 2.)



Section 7-123 to 7-125 - Appropriations for: Military organizations, hospitals, health care facilities and public health nursing organizations; insect and plant disease control; Memorial Day and Old Home Week.

Sections 7-123 to 7-125, inclusive, are repealed.

(1949 Rev., S. 639, 650, 651; 1957, P.A. 13, S. 17; 1971, P.A. 56; P.A. 76-92; 76-435, S. 67, 82; P.A. 82-327, S. 12.)



Section 7-125a - Appropriations to improvement associations for road maintenance.

Any town which has appropriated funds to any body politic incorporated by special act as an improvement association within such town, which funds were used for the repair or maintenance of roads within the limits of such association, may continue to make such payments, if the legislative body of such town deems it in the public interest to do so.

(1961, P.A. 412.)



Section 7-125b to 7-125d - Appropriations for assistance to nonprofit museums. Cultural commissions. Appropriations for drug abuse and dependency programs.

Sections 7-125b to 7-125d, inclusive, are repealed.

(1967, P.A. 105; 1971, P.A. 202, S. 1; 329; P.A. 82-327, S. 12.)



Section 7-126 - Transportation of children with physical disabilities and children with visual impairments.

Each city, town, borough or school district is authorized to transport children with physical disabilities and children having such visual impairments as to require transportation, from within their residences to places where medical, surgical or other treatment is to be given them, and to retransport such children from within such places to within their residences, and such transportation is declared to be in the line of governmental duty.

(1949 Rev., S. 640; P.A. 15-109, S. 2.)

History: P.A. 15-109 replaced references to crippled children and children with defective eyesight with references to children with physical disabilities and children with visual impairments.



Section 7-127 and 7-127a - Municipal advisory welfare boards. Committees on needs of the aging.

Sections 7-127 and 7-127a are repealed.

(1949 Rev., S. 641; 1963, P.A. 540; P.A. 82-327, S. 12.)



Section 7-127b - Municipal agents for elderly persons. Responsibilities of Department on Aging.

(a) The chief elected official or the chief executive officer if by ordinance of each municipality shall appoint a municipal agent for elderly persons. Such agent shall be a member of an agency that serves elderly persons in the municipality or a responsible resident of the municipality who has demonstrated an interest in the elderly or has been involved in programs in the field of aging.

(b) The duties of the municipal agent may include, but shall not be limited to, (1) disseminating information to elderly persons, assisting such persons in learning about the community resources available to them and publicizing such resources and benefits; (2) assisting elderly persons to apply for federal and other benefits available to such persons; (3) reporting to the chief elected official or chief executive officer of the municipality and the Department on Aging any needs and problems of the elderly and any recommendations for action to improve services to the elderly.

(c) Each municipal agent shall serve for a term of two or four years, at the discretion of the appointing authority of each municipality, and may be reappointed. If more than one agent is necessary to carry out the purposes of this section, the appointing authority, in its discretion, may appoint one or more assistant agents. The town clerk in each municipality shall notify the Department on Aging immediately of the appointment of a new municipal agent. Each municipality may provide to its municipal agent resources sufficient for such agent to perform the duties of the office.

(d) The Department on Aging shall adopt and disseminate to municipalities guidelines as to the role and duties of municipal agents and such informational and technical materials as may assist such agents in performance of their duties. The department, in cooperation with the area agencies on aging, may provide training for municipal agents within the available resources of the department and of the agencies on aging.

(1972, P.A. 70; P.A. 77-447; P.A. 85-459, S. 1, 2; P.A. 88-206, S. 2; P.A. 93-262, S. 1, 87; P.A. 95-77; P.A. 01-195, S. 105, 181; P.A. 12-119, S. 3; P.A. 13-125, S. 1.)

History: P.A. 77-447 replaced all former provisions re municipal agents for disseminating information to elderly with more detailed provisions of Subsecs. (a) to (d), inclusive; P.A. 85-459 amended Subsec. (b) to require written reports to be submitted to the state department on aging and amended Subsec. (c) to require the town clerk to notify the state department on aging of the appointment of a new municipal agent; P.A. 88-206 gave the chief elected official the authority to appoint a municipal agent and provided that the chief executive officer may also appoint if by ordinance he is given such authority in Subsec. (a), made a technical change in Subsec. (b) and required the department on aging to sponsor at least one training session and specified that the training shall include information re the availability of housing and required each municipal agent to attend at least one session in Subsec. (d); P.A. 93-262 authorized substitution of department of social services for department on aging, effective July 1, 1993; P.A. 95-77 amended Subsec. (c) to allow a municipal agent to serve a term of two or four years, at the discretion of the appointing authority, where previously terms were two years only; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 12-119 amended Subsec. (a) to delete provisions re commission on aging members and elected officials as potential agents and make technical changes, amended Subsec. (b) to make technical changes, replace provisions re annual written reports on services provided by the agent with provisions re reporting agent's recommendations to improve services to the elderly, made a technical change in Subsec. (c), and amended Subsec. (d) to delete requirement that department ensure municipalities carry out provisions of section, make technical changes, make agent training discretionary rather than mandatory, delete provisions re training requirements and records re elderly persons and add provision re training within available resources of department and area agencies, effective June 15, 2012; P.A. 13-125 replaced references to Department of Social Services with references to Department on Aging, effective July 1, 2013.



Section 7-127c - Municipal agents for children.

(a) The chief elected official or the chief executive officer of each municipality may appoint a municipal agent for children. Such agent shall be an elected official of the state or the municipality, a member of an agency that serves children, a youth service bureau in the municipality or a responsible resident of the municipality who has demonstrated an interest in children or has been involved in programs in the field of child development.

(b) The duties of a municipal agent may include, but not be limited to, (1) annually determining the capacity of the municipality to provide services beneficial to children and families living in the municipality and coordinating such services provided by the state, the municipality and community-based organizations; (2) disseminating information to families with children and assisting such families in learning about the resources available to them; (3) assisting families with children in applying for available child day care subsidies; and (4) annually submitting a written report to the chief elected official, chief executive officer and legislative body of the municipality, on the services he has provided, his findings concerning the needs and problems of children in the municipality and recommendations for improving services for such children.

(c) Each municipal agent shall serve for a term of two years and may be reappointed. If more than one agent is necessary to carry out the purposes of this section, the appointing authority, in his discretion, may appoint one or more assistant agents. The town clerk in each municipality shall notify the Commissioner of Education immediately of the appointment of a municipal agent. Each municipality may provide to its municipal agent resources sufficient for such agent to perform the duties of the office.

(d) The Department of Education may adopt and disseminate to municipalities guidelines as to the role and duties of municipal agents and such informational and technical materials as may assist such agents in the performance of their duties. The department, in collaboration with the Commission on Women, Children and Seniors, may provide training for municipal agents within the available resources of the department and the commission.

(P.A. 92-247; P.A. 93-91, S. 1, 2; P.A. 95-339, S. 5, 8; May Sp. Sess. P.A. 16-3, S. 138.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-339 amended Subsecs. (c) and (d) to substitute Commissioner and Department of Education for Commissioner and Department of Children and Families, effective July 1, 1995; May Sp. Sess. P.A. 16-3 amended Subsec. (d) to substitute “Commission on Women, Children and Seniors” for “Commission on Children”, effective July 1, 2016.



Section 7-127d - Neighborhood youth center grant program.

(a) There is established a neighborhood youth center grant program which shall be administered by the Department of Education.

(b) Grants may be made to city and nonprofit agencies serving the cities of Bridgeport, New Haven, Hartford, New Britain, Norwalk, Stamford and Waterbury for the purpose of supporting neighborhood centers for youths between twelve and seventeen years of age. Agencies serving each eligible city may receive from the funds authorized for the program an amount that is proportionate to the population of the city between twelve and seventeen years of age whose families have incomes below the federal poverty level determined from 1990 data of the United States Bureau of the Census as a percentage of the aggregate population of such ages and family income level in all eligible cities in the state, except that the cities of Bridgeport, New Haven and Hartford shall receive grants in equal amounts based on the average of the funds otherwise allocated among the three cities from such formula.

(c) Seventy-five per cent of all grants made (1) pursuant to sections 7-127d to 7-127g, inclusive, and (2) to municipalities which, in the aggregate, receive seventy-five thousand dollars or more, shall be made to cities and nonprofit agencies providing on-site athletic or recreational programs.

(d) Neighborhood youth center programs shall include the following components: (1) A neighborhood center, at a location convenient for youths within the neighborhood to be served, that is open regular hours including, but not limited to, evenings, weekends, school vacations and the summer and where all the other program components could be delivered; (2) athletic and recreational opportunities; (3) enrichment or tutoring activities; (4) skills training in areas such as problem-solving, decision-making, conflict resolution, peer counseling and life skills; (5) parent involvement in planning the grant initially and on an ongoing basis; (6) youth involvement, including, but not limited to, input into the planning and management of the program and youth leadership development activities; and (7) maximum use of existing neighborhood services for youths.

(e) Neighborhood youth center programs may include the following components: (1) Matching youths on a one-to-one basis with positive adult role models; (2) vocational training and job placement; (3) preventive and interventive services for youths and their families; and (4) cultural opportunities.

(May Sp. Sess. P.A. 94-6, S. 5, 28; P.A. 95-351, S. 23, 30; P.A. 96-226, S. 1, 4; June 30 Sp. Sess. P.A. 03-6, S. 185; P.A. 11-48, S. 206.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 95-351 amended Subsec. (b) by requiring Bridgeport, New Haven and Hartford to receive grants in equal amounts, effective July 1, 1995; P.A. 96-226 amended Subsec. (b) to eliminate schools from eligibility for grants, inserted new Subsec. (c) re percentage of grants for on-site athletic or recreational activities, relettering former Subsec. (c) as Subsecs. (d) and (e) and amended Subsecs. (d) and (e) to require such programs to be at only one location within the neighborhood being served and to make certain activities mandatory and certain activities optional in such programs, effective July 1, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to suspend operation of program for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 11-48 amended Subsec. (a) by replacing Office of Policy and Management with Department of Education re administration of program and deleting exception re suspension of operation of program for fiscal years 2004 and 2005, effective July 1, 2011.



Section 7-127e - Application. Matching funds for neighborhood youth centers program and Leadership, Education, Athletics in Partnership program. Advisory committee for grant application review.

(a) The Department of Education shall solicit competitive proposals under this program for the fiscal year beginning July 1, 2011, and every two years thereafter. The Department of Education shall notify the eligible agencies of the amount of funds provided for each city in accordance with section 7-127d. Eligible agencies may file a grant application with the Department of Education on such form and at such time as the department may require.

(b) Grant funds made available for the provisions of sections 7-127d to 7-127g, inclusive, shall not be used to supplant existing services. A minimum of twenty-five per cent of the total program costs for each neighborhood youth center program shall be supported with local funds or in-kind contributions which may include federal, local and private funds which support existing services.

(c) The Department of Education shall review all grant applications received and make the decisions concerning which applications shall be funded and at what funding levels. Criteria for such decisions shall include (1) documentation of need for the program through crime and poverty statistics for the neighborhood to be served; (2) responsiveness to program component requirements; (3) reasonableness of costs; (4) soundness of program plan; (5) experience of the applicant agency in providing youth recreational services; and (6) evidence of collaboration and coordination with other children's services providers in the neighborhood. The Department of Education shall convene and chair an advisory committee to assist in grant application review. Such committee shall include representatives of the Judicial Department and the Departments of Children and Families, Education, Public Health and Social Services.

(d) In order to be eligible to receive funds from the Department of Education for the Leadership, Education, Athletics in Partnership (LEAP) program, or the neighborhood youth centers program, an applicant must provide a match of at least fifty per cent of the grant amount. The cash portion of such match shall be at least twenty-five per cent of the grant amount.

(May Sp. Sess. P.A. 94-6, S. 6, 28; P.A. 95-257, S. 12, 21, 58; P.A. 96-226, S. 2–4; June 30 Sp. Sess. P.A. 03-6, S. 186; June Sp. Sess. P.A. 05-3, S. 30; P.A. 11-48, S. 207.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-226 amended Subsec. (a) to require the solicitation of competitive proposals for the fiscal years beginning July 1, 1996, and July 1, 1999, and every two years thereafter and allowed the Office of Policy and Management to designate when agencies may file a grant application, replacing provision which had specified application date, and amended Subsec. (c) to add Subdiv. (6) including evidence of collaborations and coordinations with other children's services providers in the neighborhood as criteria for funding, effective July 1, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to prohibit solicitation of competitive proposals for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; June Sp. Sess. P.A. 05-3 was added editorially by the Revisors as Subsec. (d) re matching funds for the Leadership, Education, Athletics in Partnership program and the neighborhood youth centers program, effective July 1, 2005; P.A. 11-48 replaced “Office of Policy and Management” with “Department of Education” and made conforming changes throughout, and amended Subsec. (a) by replacing “1996, and July 1, 1999” with “2011”, making a conforming change and deleting exception re no solicitation of proposals for fiscal years 2004 and 2005, effective July 1, 2011.



Section 7-127f - Annual reports. Audit.

Grantees shall submit to the Department of Education on an annual basis program and financial reports on such forms as the department may require. In accordance with the provisions of sections 4-230 to 4-236, inclusive, and regulations adopted thereunder, each grantee shall file an appropriate audit of grant funds with the department on or before December first of the fiscal year following the grant year.

(May Sp. Sess. P.A. 94-6, S. 7, 28; P.A. 12-120, S. 27; P.A. 13-31, S. 2.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 12-120 replaced references to Office of Policy and Management with references to Department of Education and replaced quarterly submissions of program and financial reports with annual submissions, effective June 15, 2012; P.A. 13-31 made a technical change, effective May 28, 2013.



Section 7-127g - Annual reports to the General Assembly.

Each municipality which receives a grant pursuant to sections 7-127d to 7-127f, inclusive, for the fiscal year ending June 30, 1995, shall submit a report to the General Assembly, in accordance with the provisions of section 11-4a, which sets forth all funds received by such municipality from state, local, federal or private sources for youth centers and after-school programs. Such report shall be submitted on or before February 15, 1995. Any municipality which receives a grant pursuant to sections 7-127d to 7-127f, inclusive, for the fiscal year ending June 30, 1996, or any subsequent fiscal year, shall submit such report not later than February fifteenth of the fiscal year in which such grant is received.

(May Sp. Sess. P.A. 94-6, S. 8, 28; P.A. 96-180, S. 5, 166.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 96-180 made technical changes re section cites, effective June 3, 1996.



Section 7-128 and 7-129 - Public squares and parks. Gifts for parks.

Sections 7-128 and 7-129 are repealed.

(1949 Rev., S. 644, 645; 1957, P.A. 13, S. 14; P.A. 82-327, S. 12.)



Section 7-129a - Park and recreation capital and nonrecurring expense fund.

(a) As used in this section, “municipality” means any city, town, borough, district or association with municipal powers which has within its jurisdiction and subject to its authority, holds or acquires any land or facilities for park or recreational use; “recreation authority” means the committee or commission within the government of a municipality responsible for the administration or supervision of parks or recreation, the legislative body of any municipality which has no such committee or commission, or the board of selectmen of any town which has no such committee or commission and the legislative body of which is the town meeting or representative town meeting.

(b) Any municipality, by vote of its legislative body, may establish a special fund, which shall be known as the park and recreation capital and nonrecurring expense fund. There shall be deposited in said fund (1) all moneys received by the municipality, from whatever source and by whatever means, as gifts for park or recreation purposes; (2) all moneys received by the municipality, from whatever source and by whatever means, as governmental grants or loans for park or recreational purposes; (3) all moneys received by the municipality from the sale or voluntary or involuntary conveyance of land used for park or recreational purposes, and (4) all moneys appropriated to said fund by the municipality.

(c) Said fund shall be in the custody of the treasurer or other officer in charge of funds of the municipality. All or any part of the moneys in said fund may, from time to time, be invested in any securities in which public funds may lawfully be invested. All income derived from such investments shall be paid into the fund and become a part thereof. The moneys so invested shall at all times be subject to withdrawal from such investment for use as provided in subsection (e) of this section.

(d) Annually, the treasurer or other officer having custody of said fund shall submit to the recreation authority and to the legislative body of the municipality a complete and detailed report of the condition of said fund, which report shall be made a part of the annual municipal report.

(e) Upon authorization of the body in such municipality having the power of appropriation, the moneys in said fund may be used for capital and nonrecurring expenditures incurred in any of the following: (1) Acquisition, development, improvement, maintenance and expansion of park and recreation lands; (2) acquisition, erection, installation, maintenance, improvement, repair and replacement of park or recreation facilities and equipment; (3) development, establishment and improvement of park or recreation programs; (4) any other capital or nonrecurring expenditure incurred for park or recreational purposes.

(f) No budget proposed or approved or appropriation made for park or recreational purposes in any municipality shall be reduced, ratably or otherwise, in consideration of any moneys in said fund.

(1967, P.A. 438, S. 1–7; P.A. 07-217, S. 14.)

History: P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 7-130 - Playgrounds and recreation centers.

Section 7-130 is repealed.

(1949 Rev., S. 646; P.A. 82-327, S. 12.)



Section 7-130a - Public recreational facilities authorities. Definitions.

As used in sections 7-130a to 7-130w, inclusive, the following words and terms shall have the following meanings unless the context indicates another meaning or intent:

(a) “Authority” means an authority created under the provisions of sections 7-130a to 7-130w, inclusive, or, if any such authority is abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by said sections to such authority shall be given by law.

(b) “Municipality” means any town, city or borough, whether consolidated or unconsolidated.

(c) “Federal agency” means and includes the United States of America or any department, bureau, agency or instrumentality thereof.

(d) “Project” or “projects” or “public facility” or “public facilities” means any one or more of the following: Public golf courses, bathing beaches, swimming pools, marinas or small craft harbors, tennis courts, facilities for camping, fishing and hunting, playgrounds, gymnasiums, playing fields, indoor recreation centers, auditoriums, exhibition halls, museums, aquariums, shipbuilding and other maritime arts and trades demonstration facilities, stadiums, hockey rinks and ski tows and other skiing facilities, as such terms are generally used, and parking facilities and other facilities for the public convenience in connection with any of the foregoing, including all buildings, structures and other facilities for the public convenience, including but not limited to restaurants and other concessions, and appurtenances thereto which the authority may deem necessary and desirable, together with all property, real or personal, rights, easements and interests which may be acquired by the authority or any person contracting with the authority, for the construction, improvement and operation of any of the foregoing.

(e) “Cost” as applied to any project shall include the cost of acquisition or construction, the cost of any subsequent additions thereto or expansion thereof, the cost of the acquisition of all land, rights-of-way, property rights, easements and interests acquired by the authority for such construction, additions or expansion, the cost of demolishing or removing any building or structure on land so acquired, including the cost of acquiring any lands to which such building or structures may be moved, the cost of dredging and filling underwater areas, the cost of all equipment, financing charges, insurance, interest prior to and during such construction, and during the construction of any addition or expansion, and, if deemed advisable by the authority, for a period not exceeding one year after completion of such construction, addition or expansion, the cost of surveys, engineering and architectural expenses, borings, plans and specifications and other engineering and architectural services, legal expenses, administrative expenses and such other expenses as may be necessary or incident to the construction of the project, and of such subsequent additions thereto or expansion thereof, and the cost of financing such construction, additions or expansion and placing the project and such additions or expansion in operation.

(f) “Bonds” means any bonds, notes, interim certificates, debentures or other obligations issued by an authority pursuant to sections 7-130a to 7-130w, inclusive.

(February, 1965, P.A. 460, S. 1; 1967, P.A. 810, S. 1; P.A. 85-543, S. 1, 7.)

History: 1967 act extended definition in Subsec. (d) to cover public facilities; P.A. 85-543 amended Subsec. (d) to include museums, aquariums, shipbuilding and other maritime arts and trades demonstration facilities in the definition of “project”, to include restaurants and other concessions and to add reference to persons contracting with an authority.



Section 7-130b - Creation of authority. Joining and withdrawal.

(a) The legislative body of any municipality may, by ordinance, create an authority under an appropriate name and title containing the word “authority”, which may also be constituted a departmental unit of such municipality, or may designate any existing departmental unit of such municipality as such authority. Two or more municipalities may, by concurrent ordinances of their legislative bodies, create such an authority. Such ordinances shall contain a brief statement of the purpose of the authority and shall set forth the articles of incorporation of the authority as follows: (1) The name of the authority and address of its principal office and, where applicable, a statement that the authority is constituted as a departmental unit of such municipality or that an existing municipal department is designated as such authority; (2) a statement that the authority is created under sections 7-130a to 7-130w, inclusive; (3) the name of each participating political subdivision; (4) the names, addresses and terms of office of the first members of the authority, except in the case where the authority is constituted a departmental unit or an existing municipal department is designated as such authority, in which case the name of such department and its office address shall be given; and (5) the purpose or purposes for which the authority is to be created.

(b) Passage of such ordinance or ordinances by the legislative body or bodies shall constitute the authority a public body politic and corporate of the state, except where such authority is or becomes a departmental unit of such municipality as herein provided.

(c) Any municipality may become a member of an existing authority upon such terms and conditions as the authority may determine. Any municipality which is a member of an existing authority may by vote of its legislative body elect to withdraw from such authority. Such withdrawal shall be effective only upon such terms and conditions as the authority may require and after compliance with the terms and conditions contained in any contracts between such municipality or the authority and the holders of any bonds of the authority. No such withdrawal shall relieve such municipality of any liability incurred by it as a member of the authority or as a user of any of its projects.

(February, 1965, P.A. 460, S. 2; 1967, P.A. 810, S. 2.)

History: 1967 act allowed authorities to be existing or newly created departments of municipalities and changed provisions accordingly.



Section 7-130c - Commission to exercise powers of authority. Transfer of authority to municipal department and vice versa.

(a) Except as provided in subsection (b) of this section, the powers of the authority shall be exercised by a commission which shall consist of not less than five nor more than nine members who shall be appointed by the legislative bodies of the participating municipalities and who shall be selected in the manner and for the terms provided by the ordinance creating the authority. The members of the commission shall elect one of their number chairman and shall elect a secretary and treasurer who need not be members of the commission. The offices of secretary and treasurer may be combined. A majority of the members of the commission shall constitute a quorum and the vote of a majority of such members shall be necessary for any action taken by the authority. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. The members of the commission shall be reimbursed for the amount of actual expenses incurred by them in the performance of their duties. The legislative bodies of the participating municipalities may provide for compensation of the members of the commission.

(b) All the foregoing provisions of subsection (a) of this section shall not, however, apply in the event such authority is or becomes a municipal departmental unit as provided in section 7-130b, in which case the powers of the authority shall be exercised by said department in the usual and normal manner in which it functions as such a departmental unit of the municipality under the rules and regulations of said department and the ordinances and the charter of said municipality.

(c) If an authority constituted as a municipal departmental unit in any municipality as provided in section 7-130b, is replaced by an authority operating through a commission, the ordinance establishing such succeeding authority may provide that the employees of such succeeding authority shall be deemed to be employees of such municipality for all purposes, and such municipality shall be deemed to be the employer for purposes of section 7-467; provided that such ordinance may provide that some or all of such employees of such succeeding authority shall not be subject to the classified civil service requirements of such municipality.

(February, 1965, P.A. 460, S. 3; 1967, P.A. 810, S. 3; P.A. 78-376, S. 1, 6.)

History: 1967 act added Subsec. (b) excepting authorities which are departments from provisions of Subsec. (a); P.A. 78-376 added Subsec. (c) re switch from department authority to commission authority.



Section 7-130d - Powers of authority.

Each authority shall be deemed to be an instrumentality exercising public and essential government functions to provide for the public health and welfare, and, except as provided in subsection (l) hereof, each such authority is authorized and empowered: (a) To have existence for such term of years as is specified by the participating municipalities; (b) to contract and be contracted with; to sue and be sued; to make and, from time to time, amend and repeal bylaws, rules and regulations not inconsistent with general law to carry out its purposes; and to adopt a corporate seal and alter the same at its pleasure; (c) to acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate and maintain projects within or without any of the participating municipalities; and to acquire by gift or purchase lands or rights-in-land in connection therewith and to sell, lease as lessor, transfer or dispose of any property or interest therein acquired by it, at any time; (d) to lease all or any part of any project upon any such terms or conditions and for such term of years as it may deem advisable where, in the opinion of the authority, such leasing is for commercial uses related to the public uses of the project or unrelated to the public uses of the project but necessary and feasible for the financing or operation of the project; (e) to regulate the uses of all lands and facilities under control of the authority, subject to land use regulations of the municipality in which such lands or facilities are located; (f) to fix and revise from time to time and to charge and collect fees, rents and other charges for the use of any project or facilities thereof, and to establish and revise from time to time regulations in respect of the use, operation and occupancy of any such project or facilities thereof; (g) to enter into contracts with any participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, providing for or relating to any project; (h) to accept grants and gifts from any participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency and from any private corporation, copartnership, association or individual; (i) to issue bonds and refunding bonds of the authority, such bonds to be payable solely from funds of the authority; (j) to make and enter into all contracts and agreements necessary or incidental to the performance and execution of its duties and the execution of its powers under sections 7-130a to 7-130w, inclusive, including a trust agreement or trust agreements securing any bonds or refunding bonds issued hereunder; (k) to do all acts and things necessary or convenient to carry out the powers granted by said sections; and (l) in the case of an authority being or becoming a municipal departmental unit as herein provided, the exercise of any of its powers shall be subject to the approval of the local legislative body.

(February, 1965, P.A. 460, S. 4; 1967, P.A. 810, S. 4.)

History: 1967 act added Subdiv. (l) re municipal department authorities.



Section 7-130e - Municipalities may grant property and money to authority.

Each participating municipality may (a) transfer jurisdiction over, lease, lend, grant or convey to the authority at its request, with or without consideration, such real or personal property as may be necessary or desirable to carry out the purposes of the authority, upon such terms and conditions as the legislative body of such municipality determines to be for its best interests; and (b) make appropriations and provide funds for any purpose of the authority, including the acquisition, construction, improvement and operation of any project or facilities thereof and payment of principal and interest on its indebtedness.

(February, 1965, P.A. 460, S. 5.)



Section 7-130f - Operation of projects.

The authority may acquire or construct and maintain and operate any one or more projects under sections 7-130a to 7-130w, inclusive, in such manner as the authority may determine, and the authority may operate each project separately or it may operate one or more projects together. The authority shall have exclusive control over the revenues derived from its operations and may use revenues from one project in connection with any other project. No person, firm, association or corporation shall receive any profit or dividend from the revenues, earnings or other funds or assets of the authority other than for debts contracted, for services rendered, for materials and supplies furnished and for other value actually received by the authority. All of the foregoing provisions of this section are subject to the approval of the legislative body in those cases where the authority is or becomes a municipal departmental unit.

(February, 1965, P.A. 460, S. 6; 1967, P.A. 810, S. 5.)

History: 1967 act required approval of legislative body for actions taken by municipal department authorities.



Section 7-130g - Bond issues.

(a) The authority may issue bonds from time to time in its discretion, subject to the approval of the legislative body when required by the provisions of sections 7-130a to 7-130w, inclusive, for the purpose of paying all or any part of the cost of acquiring, purchasing, constructing, reconstructing, improving or extending any project and acquiring necessary land and equipment therefor. The authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds payable as to principal and interest: (1) From its revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the authority, or a mortgage on any project or other property of the authority. Whenever and for as long as any authority has issued and has outstanding bonds pursuant to sections 7-130a to 7-130w, inclusive, the authority shall fix, charge and collect rates, rents, fees and other charges in accordance with the second sentence of section 7-130i. Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of the state or any political subdivision thereof, except when the authority or a participating municipality which in accordance with section 7-130s has guaranteed payment of principal and of interest on the same, and no person other than the authority or such a public body shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the authority or such a participating municipality. Except to the extent and for the purpose therein expressly provided by other laws, such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of the authority are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b) Bonds of the authority may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the authority; (4) limitations on the right of the authority or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities including but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of sections 7-130a to 7-130w, inclusive, or any recitals in any bonds issued under the provisions of said sections, all such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Unless otherwise provided by the ordinance creating the authority, bonds may be issued under the provisions of sections 7-130a to 7-130w, inclusive, without obtaining the consent of any commission, board, bureau or agency of the state or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by said sections.

(f) The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) An authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once in a newspaper published or circulating in each participating municipality a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced within twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(February, 1965, P.A. 460, S. 7, 8; 1967, P.A. 810, S. 6, 7, 8; 1969, P.A. 424, S. 1; P.A. 85-543, S. 2, 7; P.A. 06-196, S. 37.)

History: 1967 act required approval of legislative body for bonds issued by authorities which are municipal departments, required authority to “fix, charge and collect” various rates, rents, fees etc. and amended other provisions of Subsec. (a) to reflect municipal obligations re bonds of department authorities, added exception to provisions in Subsec. (e) and added Subsec. (g) re notice; 1969 act amended Subsec. (b) to remove 6% interest limit; P.A. 85-543 amended Subsec. (b) to allow for rates not determined at the time of authorization and amended Subsec. (c) concerning the manner of holding funds' execution of reimbursement agreements; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 7-130h - Securing of bonds.

In the discretion of the authority any bonds issued under the provisions of sections 7-130a to 7-130w, inclusive, may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the authority, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the authority. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(February, 1965, P.A. 460, S. 9; 1967, P.A. 810, S. 9.)

History: 1967 act substituted reference to Sec. 7-130w for reference to Sec. 7-130n.

See Sec. 7-130t re pledge or assignment of lease to secure bonds.



Section 7-130i - Rates, rents, fees and charges.

The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding revenue bonds of the authority issued in respect of such project as the same shall become due and payable, and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture or agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust indenture or agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance projects of such authority without distinction or priority of one over another.

(February, 1965, P.A. 460, S. 10.)



Section 7-130j - Use of receipts.

All moneys received pursuant to the authority of sections 7-130a to 7-130w, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections.

(February, 1965, P.A. 460, S. 11.)



Section 7-130k - Enforcement of rights of bondholders and trustees.

Any holder of bonds, notes, certificates or other evidences of borrowing issued under the provisions of sections 7-130a to 7-130w, inclusive, or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent the rights herein given may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by said sections or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or resolution to be performed by the authority or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(February, 1965, P.A. 460, S. 12.)



Section 7-130l - Tax exemption.

The exercise of the powers granted by sections 7-130a to 7-130w, inclusive, shall be in all respects for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the authority is authorized to undertake constitute the performance of an essential governmental function, no authority shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections; and the bonds, notes, certificates or other evidences of debt issued under the provisions of said sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state and by any political subdivision thereof.

(February, 1965, P.A. 460, S. 13.)

See Sec. 7-130v re payment by authority of sums in lieu of taxes.



Section 7-130m - Bonds to be legal investments.

Bonds issued by the authority under the provisions of sections 7-130a to 7-130w, inclusive, shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(February, 1965, P.A. 460, S. 14.)



Section 7-130n - Liberal construction. Consent of other bodies not required.

Section 7-130n is repealed.

(February, 1965, P.A. 460, S. 15; 1967, P.A. 810, S. 10.)



Section 7-130o - Municipal powers to aid authority.

For the purpose of aiding an authority and cooperating in the planning, undertaking, acquisition, construction or operation of any public facility, any municipality may (a) acquire real property in its name for such public facility or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such public facility, or partly for such purposes and partly for other municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such municipality, (b) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake, and (c) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of any such public facility, and cause services to be furnished to the authority of any character which such municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

(1967, P.A. 810, S. 11.)



Section 7-130p - Provision of property to authority.

Any municipality, by ordinance, and any other governmental unit is empowered, without any referendum or public or competitive bidding, and any person is empowered, to sell, lease, lend, grant or convey to an authority, or to permit an authority to use, maintain or operate as part of any public facility, any real or personal property which may be necessary or useful and convenient for the purposes of the authority and accepted by the authority. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the authority may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such municipality, governmental unit or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of any public facility.

(1967, P.A. 810, S. 12.)



Section 7-130q - Lease of facilities.

Any municipality, governmental unit or person is empowered to enter into and perform any lease or other agreement with an authority for the lease to or use by such municipality, governmental unit or person of all or any part of any public facility or facilities. Any such lease or other agreement may provide for the payment to the authority by such municipality, governmental unit or person, annually or otherwise, of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be so fixed or computed. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Every such municipality, governmental unit or person shall do all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality, governmental unit or person.

(1967, P.A. 810, S. 13.)



Section 7-130r - Financial aid by municipality.

For the purpose of aiding an authority and cooperating in the planning, undertaking, acquisition, construction or operation of any public facility, any municipality, by ordinance or by resolution of its legislative body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the authority, (a) to appropriate moneys for the purposes of the authority, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority, (b) to covenant and agree with the authority to pay to or on the order of the authority annually or at shorter intervals as a subsidy for the promotion of its purposes not more than such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (c) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys, if any, necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (d) to appropriate money for all or any part of the cost of acquisition or construction of such public facility, and, in accordance with the limitations and any exceptions thereto and in accordance with procedure prescribed by law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such public facility and appropriation, and to pay the proceeds of such bonds to the authority.

(1967, P.A. 810, S. 14.)



Section 7-130s - Municipal guarantee of authority bonds.

For the purpose of aiding an authority in the planning, undertaking, acquisition, construction or operation of any public facility, any participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the authority, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the authority and pledge the full faith and credit of the municipality to the payment thereof. Any guaranty of bonds of an authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the authority or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the authority or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality or the authority, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the municipality or the authority or those entering into such contracts with the municipality or the authority. The authority is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of an authority may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of said subsection (b) of section 7-374, (a) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the public facility to be financed from the proceeds of such bonds and (b) during any subsequent fiscal year if the revenues of the authority in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, all bonds of the municipality issued as provided in section 7-130r, and all bonds of the authority issued under section 7-130g.

(1967, P.A. 810, S. 15; 1969, P.A. 783; P.A. 85-543, S. 3, 7.)

History: 1969 act specified that deduction holds until end of fiscal year beginning after completion of acquisition “and” construction rather than year beginning after completion of acquisition “or” construction of facility in Subdiv. (a) and clarified Subdiv. (b); P.A. 85-543 inserted provisions concerning municipal pledges of full faith and credit, limitation and alteration of right of bondholders and payment of municipal pledges.



Section 7-130t - Pledge or assignment of lease to secure bonds.

Any lease or other agreement, and any instruments making or evidencing the same, may be pledged or assigned by the authority to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

(1967, P.A. 810, S. 16.)



Section 7-130u - Exemption of property from levy and sale by virtue of execution.

All property of an authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its property; provided nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by an authority on its facility revenues or other moneys.

(1967, P.A. 810, S. 17.)



Section 7-130v - Payment by authority of sums in lieu of taxes.

Every authority and every municipality in which any property of the authority is located may enter into agreements with respect to the payment by the authority to such municipality of annual sums of money in lieu of taxes on such property in such amounts as may be agreed upon between the authority and the municipality, and each such authority may make, and each such municipality is empowered to accept, such payments and to apply them in the manner in which taxes may be applied in such municipality; provided no such annual payment with respect to any parcel of such property shall exceed the amount of taxes paid thereon for the taxable year immediately prior to the time of its acquisition by the authority.

(1967, P.A. 810, S. 18.)



Section 7-130w - Construction of statutes. Consent of other agencies not required.

Sections 7-130a to 7-130w, inclusive, shall constitute full and complete authority, without regard to the provisions of any other law, for the doing of the acts and things therein authorized and shall be liberally construed to effect the purposes hereof, provided the ordinance creating the authority may include limitations on the powers and procedures of the authority. Unless otherwise provided in such ordinance, neither the consent nor approval of any planning commission, regional council of governments, historic district commission, municipal or regional economic development commission or any other board, body or commission established or created before or after July 1, 1965, shall be required for the exercise of the powers conferred by said sections; provided no project shall be constructed in any municipality if it is inconsistent with the plan of conservation and development for the municipality adopted pursuant to section 8-23, except with the approval of the planning commission of such municipality.

(1967, P.A. 810, S. 19; P.A. 95-335, S. 11, 26; P.A. 13-247, S. 267.)

History: P.A. 95-335 replaced “plan of development” with “plan of conservation and development”, effective July 1, 1995; P.A. 13-247 substituted “council of governments” for “planning agency”, effective January 1, 2015.



Section 7-131 - Municipal forests. Public shade trees.

(a) The legislative body of any town, city or borough may vote to establish a municipal forest for the purpose of raising timber, protecting water supplies, providing opportunities for outdoor recreation or employment of relief labor. For such forest such town, city or borough may appropriate money and purchase land, accept land or money by gift or bequest and allocate any land to which it holds title and which is suitable for the production of timber.

(b) The management and care of such forest shall be in charge of a forest commission of three members, to be appointed by such legislative body, one member to serve for three years, one for two years and one for one year, from the date of appointment. At the expiration of the term of office of each member, his successor shall be appointed in like manner for a term of three years. Such commission shall choose its chairman, shall serve without compensation and shall make an annual report to the town, city or borough and to the State Forester.

(c) Upon the establishment by a town, city or borough of a forest, the Commissioner of Energy and Environmental Protection may, upon application in such form as he prescribes, furnish such town, city or borough with stock for the planting of the land contained in such forest.

(d) The legislative body of any town, city or borough may vote to assign to its forest commission or, in the absence of a forest commission, to a shade tree commission, to be constituted and appointed in the manner provided for in subsection (b) of this section for a forest commission, the supervision of public shade trees within such town, city or borough not under the supervision of the Commissioner of Transportation including the appointment of the town tree warden and the supervision of the town tree warden's work.

(1949 Rev., S. 647; 1957, P.A. 13, S. 15; P.A. 10-32, S. 14; P.A. 11-80, S. 1.)

History: P.A. 10-32 made technical changes in Subsec. (d), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 7-131a - Conservation commissions.

(a) Any town, city or borough, by vote of its legislative body, may establish a conservation commission for the development, conservation, supervision and regulation of natural resources, including water resources, within its territorial limits. The commission shall consist of not fewer than three nor more than eleven members and not more than three alternates, to be appointed by the chief executive officer of the municipality, to serve for terms to be designated by the legislative body establishing the commission. Such alternate members shall, when seated, have all the powers and duties of a member of the commission. The chief executive officer may remove any member or alternate for cause and may fill any vacancy.

(b) A conservation commission shall conduct research into the utilization and possible utilization of land areas of the municipality and may coordinate the activities of unofficial bodies organized for similar purposes, and may advertise, prepare and distribute books, maps, charts, plans and pamphlets as necessary for its purposes. It may propose a greenways plan for inclusion in the plan of conservation and development of the municipality prepared pursuant to section 8-23. It may inventory natural resources and formulate watershed management and drought management plans. Such plans shall be consistent with water supply management plans prepared pursuant to section 25-32d. It shall keep an index of all open areas, publicly or privately owned, including open marshlands, swamps and other wetlands, for the purpose of obtaining information on the proper use of such areas, and may from time to time recommend to the planning commission or, if none, to the chief executive officer or the legislative body plans and programs for the development and use of such areas. It may make recommendations to zoning commissions, planning commissions, inland wetlands agencies and other municipal agencies on proposed land use changes. It may, with the approval of such legislative body, acquire land and easements in the name of the municipality and promulgate rules and regulations, including but not limited to the establishment of reasonable charges for the use of land and easements, for any of its purposes as set out in this section. It may supervise and manage municipally-owned open space or park property upon delegation of such authority by the entity which has supervisory or management responsibilities for such space or property. It shall keep records of its meetings and activities and shall make an annual report to the municipality in the manner required of other agencies of the respective municipalities. The commission may receive gifts in the name of the municipality for any of its purposes and shall administer the same for such purposes subject to the terms of the gift.

(c) A commission may exchange information with the Commissioner of Energy and Environmental Protection, and said commissioner may, on request, assign technical personnel to a commission for assistance in planning its overall program and for coordinating state and local conservation activities.

(d) Any town, city or borough may appropriate funds to such commission.

(1961, P.A. 310; 1963, P.A. 490, S. 7; 1969, P.A. 284, S. 1; 1971, P.A. 872, S. 403; P.A. 73-293; P.A. 79-84; P.A. 93-270; P.A. 95-335, S. 10, 26; P.A. 11-80, S. 1.)

History: 1963 act amended Subsec. (b) to provide for making recommendations to the planning commission only, if one exists, rather than to the chief executive, legislative body or planning commission; 1969 act included supervision and regulation of resources in duties of conservation commission, required approval of legislative body for acquisition of land and easements and gave power to make regulations, including charges for use of land and easements; 1971 act substituted commissioner of environmental protection for commissioner of agriculture and natural resources in Subsec. (c); P.A. 73-293 changed maximum number of commission members from seven to eleven in Subsec. (a); P.A. 79-84 added provisions for alternate members in Subsec. (a); P.A. 93-270 amended Subsec. (b) to add provisions authorizing commissions to inventory natural resources, formulate watershed management and drought management plans and to make recommendations on proposed land use changes and to supervise and manage municipal open space or park property; P.A. 95-335 amended Subsec. (b) to authorize the commission to propose a greenways plan to be included in the municipal plan of conservation and development, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

Cited. 160 C. 71.

Cited. 35 CA 594.



Section 7-131b - Acquisition of open space land and easements. Revaluation of property subject to easement.

(a) Any municipality may, by vote of its legislative body, by purchase, condemnation, gift, devise, lease or otherwise, acquire any land in any area designated as an area of open space land on any plan of development of a municipality adopted by its planning commission or any easements, interest or rights therein and enter into covenants and agreements with owners of such open space land or interests therein to maintain, improve, protect, limit the future use of or otherwise conserve such open space land.

(b) Any owner who encumbers his property by conveying a less than fee interest to any municipality under subsection (a) of this section shall, upon written application to the assessor or board of assessors of the municipality, be entitled to a revaluation of such property to reflect the existence of such encumbrance, effective with respect to the next-succeeding assessment list of such municipality. Any such owner shall be entitled to such revaluation, notwithstanding the fact that he conveyed such less than fee interest prior to October 1, 1971, provided no such revaluation shall be effective retroactively.

(c) Any owner aggrieved by a revaluation under subsection (b) of this section may appeal to the board of assessment appeals in accordance with the provisions of sections 12-111 and 12-112 and may appeal from the decision of the board of assessment appeals in accordance with the provisions of section 12-117a.

(1963, P.A. 490, S. 6; 1971, P.A. 73; P.A. 95-283, S. 24, 68.)

History: 1971 act added Subsecs. (b) and (c) re revaluation of property; P.A. 95-283 amended Subsec. (c) to replace board of tax review with board of assessment appeals and made technical changes, effective July 6, 1995.

See Secs. 12-107a and 12-107b re open space land.

Cited. 178 C. 295.



Section 7-131c - Open space land. Definitions.

Section 7-131c is repealed, effective July 1, 1998.

(1963, P.A. 649, S. 1; February, 1965, P.A. 368, S. 1; 574, S. 3; 1971, P.A. 842, S. 1; P.A. 90-239, S. 3; P.A. 92-206, S. 1; P.A. 98-157, S. 14, 15.)



Section 7-131d - Protected open space and watershed land acquisition grant program: Purposes; criteria; conditions. Charter Oak open space grant program: Criteria; conditions.

(a) There is established the protected open space and watershed land acquisition grant program. The program shall provide grants to municipalities and nonprofit land conservation organizations to acquire land or permanent interests in land for open space and watershed protection and to water companies, as defined in section 25-32a, to acquire and protect land which is eligible to be classified as class I or class II land, as defined in section 25-37c, after acquisition. All lands or interests in land acquired under this program shall be preserved in perpetuity predominantly in their natural scenic and open condition for the protection of natural resources while allowing for recreation consistent with such protection and, for lands acquired by water companies, allowing for the improvements necessary for the protection or provision of potable water.

(b) Grants may be made under the protected open space and watershed land acquisition grant program established under subsection (a) of this section or under the Charter Oak open space grant program established under section 7-131t to match funds for the purchase of land or permanent interests in land which purchase meets one of the following criteria: (1) Protects land identified as being especially valuable for recreation, forestry, fishing, conservation of wildlife or natural resources; (2) protects land which includes or contributes to a prime natural feature of the state's landscape, including, but not limited to, a shoreline, a river, its tributaries and watershed, an aquifer, mountainous territory, ridgelines, an inland or coastal wetland, a significant littoral or estuarine or aquatic site or other important geological feature; (3) protects habitat for native plant or animal species listed as threatened or endangered or of special concern, as defined in section 26-304; (4) protects a relatively undisturbed outstanding example of a native ecological community which is now uncommon; (5) enhances and conserves water quality of the state's lakes, rivers and coastal water; (6) preserves local agricultural heritage; or (7) in the case of grants to water companies, protects land which is eligible to be classified as class I land or class II land after acquisition. The commissioner may make a grant under the protected open space and watershed land acquisition grant program to a distressed municipality or a targeted investment community, as defined in section 32-9p, for restoration or protection of natural features or habitats on open space already owned by the municipality, including, but not limited to, wetland or wildlife or plant habitat restoration or restoration of other sites to a more natural condition, or replacement of vegetation, provided the total amount of grants to such municipalities for such purposes may not exceed twenty per cent of the total amount of grants made in any fiscal year.

(c) No grant may be made under the protected open space and watershed land acquisition grant program established under subsection (a) of this section or under the Charter Oak open space grant program established under section 7-131t for: (1) Land to be used for commercial purposes or for recreational purposes requiring intensive development, including, but not limited to, golf courses, driving ranges, tennis courts, ballfields, swimming pools and uses by motorized vehicles other than vehicles needed by water companies to carry out their purposes, provided trails or pathways for pedestrians, motorized wheelchairs or nonmotorized vehicles shall not be considered intensive development; (2) land with environmental contamination over a significant portion of the property provided grants for land requiring remediation of environmental contamination may be made if remediation will be completed before acquisition of the land or any interest in the land and an environmental assessment approved by the Commissioner of Energy and Environmental Protection has been completed and no environmental use restriction applies to the land; (3) land which has already been committed for public use; (4) development costs, including, but not limited to, construction of ballfields, tennis courts, parking lots or roadways; (5) land to be acquired by eminent domain; or (6) reimbursement of in-kind services or incidental expenses associated with the acquisition of land. This subsection shall not prohibit the continuation of agricultural activity, the activities of a water company for public water supply purposes or the selling of timber incidental to management of the land which management is in accordance with approved forest management practices provided any proceeds of such timber sales shall be used for management of the land. In the case of land acquired under this section which is designated as a state park, any fees charged by the state for use of such land shall be used by the state in accordance with the provisions of title 23.

(d) Any municipality or group of contiguous municipalities may apply to the Commissioner of Energy and Environmental Protection for a grant-in-aid of a program established to preserve or restrict to conservation or recreation purposes the use of open space land. Such grant shall be used for the acquisition of land, or easements, interests or rights therein, or for the development of such land, or easements, interests or rights therein, for purposes set forth in this section, or both, in accordance with a plan of development adopted by the municipal planning commission of the municipality within which the land is located. Any application for a grant-in-aid relating to land located beyond the territorial limits of the applying municipality shall be subject to approval of the legislative body of the municipality within whose territorial limits the land is located. A municipality applying for aid under this section, may designate its conservation commission as its agent to make such application.

(e) At closing, a permanent conservation easement, as defined in section 47-42, shall be executed for any property purchased with grant funds, which conservation easement shall provide that the property shall remain forever predominantly in its natural and open condition for the specific conservation, open space or water supply purposes for which it was acquired provided any improvements or changes to the property shall be supportive of such condition or purposes. The permanent conservation easement shall be in favor of the state acting through the Commissioner of Energy and Environmental Protection, or his designee, which may be a municipality or a land conservation organization. In the case of land acquired for water supply protection, a water company may hold an easement in conjunction with the state or a nonprofit entity to protect the water supply. Such permanent conservation easement shall also include a requirement that the property be made available to the general public for appropriate recreational purposes, the maintenance of which recreational access shall be the responsibility of the grantee provided such access shall not be required for land which will be classified as class I or class II land by a water company if such access is inconsistent with the provision of pure drinking water to the public. An exception to the provision of public recreational access may be made at the discretion of the Commissioner of Energy and Environmental Protection when provision for public access would be unreasonably detrimental to the wildlife or plant habitat or other natural features of the property or, for land where development rights have been purchased, would be disruptive of agricultural activity occurring on the land. Any instrument conveying an interest in land less than fee which interest is purchased under this section shall provide for the permanent preservation of the land and public access consistent with the land's use or protection and with any restrictions prescribed by the Department of Public Health in order to protect a public drinking water source.

(1963, P.A. 649, S. 2; February, 1965, P.A. 367, S. 1; 1971, P.A. 842, S. 2; 872, S. 404; P.A. 78-359, S. 1, 8; P.A. 98-157, S. 3, 15; P.A. 00-203, S. 3, 11; P.A. 01-195, S. 106, 181; June Sp. Sess. P.A. 09-3, S. 468; P.A. 11-80, S. 1.)

History: 1965 act added requirement that grant-in-aid application concerning land beyond municipality's territory be approved by municipality where land lies and specified plan of development be in accordance with plan adopted by planning commission of municipality within which land is located, deleting restriction that municipalities may apply only for grant involving the use of land in their own towns; 1971 acts included improvement of land, easements, etc. for purposes of Sec. 7-131c in uses of grants and substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 78-359 substituted use of grants for “development” rather that “improvement” of land, easements, etc; P.A. 98-157 added new provisions as Subsecs. (a) to (c), inclusive, and (e) re the protected open space and watershed land acquisition grant program and designated existing provisions as Subsec. (d), effective July 1, 1998; P.A. 00-203 amended Subsec. (b) by applying certain provisions to charter oak open space grant program and amended Subsec. (c) by applying provisions to charter oak open space grant program and adding exception in Subdiv. (1) for vehicles used by water companies and for motorized wheelchairs, effective July 1, 2000; P.A. 01-195 deleted “account” following “the charter oak open space grant program” in Subsecs. (b) and (c), effective July 11, 2001; June Sp. Sess. P.A. 09-3 amended Subsec. (c) by deleting reference to Sec. 22a-27h; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131e - Decisions of commissioner re grants. Administrative expenses. Review board. Report. Account.

(a) Grant award decisions under the protected open space and watershed land acquisition grant program established under section 7-131d or under the Charter Oak open space grant program established under section 7-131t shall be made by the Commissioner of Energy and Environmental Protection at least semiannually. All complete and eligible grant applications shall be acted upon by the commissioner as soon as practicable. A single project may receive a grant in more than one grant cycle, subject to future availability of funds and subject to the limitations set forth in this section and sections 23-78, 12-498 and 7-131d. Up to five per cent of the grant funds may be used for administrative expenses including, but not limited to: (1) Contractors to assist the Department of Energy and Environmental Protection in the review and evaluation of grant proposals and baseline data collection for conservation easements; (2) appraisals or appraisal reviews; and (3) preparation of legal and other documents. Administrative expenses may not be used for staff salaries. Not later than September 1, 1998, for the protected open space and watershed land acquisition grant program established under section 7-131d, and not later than September 1, 2000, for the Charter Oak open space grant program account established under section 7-131t, the commissioner shall develop written guidelines and a ranking system for consistency and equity in the distribution of grant awards under the protected open space and watershed land acquisition grant program established under section 7-131d or under the Charter Oak open space grant program account established under section 7-131t based on the criteria listed in subsections (b) and (c) of section 7-131d. Consistent with such criteria, additional consideration shall be given to: (A) Protection of lands adjacent to and complementary to adjacent protected open space land or class I or class II water company lands; (B) equitable geographic distribution of the grants; (C) proximity of a property to urban areas with growth and development pressures or to areas with open space deficiencies and underserved populations; (D) protection of land particularly vulnerable to development incompatible with its natural resource values including the protection of a public water supply source; (E) consistency with the state's plan of conservation and development; (F) multiple protection elements, such as water quality and supply protection, scenic preservation and farmland preservation; (G) the extent to which the presence of already constructed buildings or other man-made improvements diminish or overshadow the natural resource value of a proposed acquisition, or its value relative to its cost; and (H) preservation of forest lands and bodies of water which naturally absorb significant amounts of carbon dioxide.

(b) There is established a Natural Heritage, Open Space and Watershed Land Acquisition Review Board to assist and advise the commissioner in carrying out the provisions of sections 7-131d to 7-131g, inclusive, and sections 23-73 to 23-79, inclusive. Upon establishment of the review board and selection of a chairman under this section, the review board (1) shall provide comments on selection criteria, policies and procedures; (2) shall promote public participation; (3) shall provide guidance and conduct review of strategies for land protection, including strategies under section 23-8; (4) shall review and evaluate grant award policies and procedures; and (5) may provide comments on any application for funds not later than forty-five days after such application is submitted to the chairman. Upon establishment of the board, the commissioner shall take such comments into consideration in making any decisions regarding such grants.

(c) The review board shall consist of twenty-one members as follows: (1) The chairpersons and ranking members of the bonding subcommittee of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding; (2) one member of the joint standing committee of the General Assembly having cognizance of matters relating to the environment, appointed by the speaker of the House of Representatives, and one member of the joint standing committee of the General Assembly having cognizance of matters relating to planning and development, appointed by the president pro tempore of the Senate, each of whom shall be ex-officio members of the board; (3) the Secretary of the Office of Policy and Management, or his designee; (4) a representative of the business community and a person experienced in issues relating to access to public facilities by persons with disabilities, appointed by the Governor; (5) one representative from an investor-owned water utility, appointed by the minority leader of the Senate; (6) one representative from a municipal water utility, appointed by the minority leader of the House of Representatives; (7) one representative from a regional water utility, appointed by the minority leader of the Senate; (8) one representative who is a realtor or attorney with a minimum of five years experience in real estate transfers, appointed by the speaker of the House of Representatives; one representative with a minimum of five years experience in the construction industry or land development, appointed by the president pro tempore of the Senate; (9) two representatives of interest groups primarily concerned with the conservation of river watershed regions, appointed one each by the majority leaders of the House of Representatives and the Senate; (10) three representatives from nonprofit organizations primarily concerned with environmental protection or natural resource conservation with a minimum of five years experience in land conservation and acquisition, appointed one each by the Governor, the speaker of the House of Representatives and the president pro tempore of the Senate; and (11) one chief elected official of a town with a population less than twenty thousand and one chief elected official of a town with a population greater than twenty thousand, appointed by the Governor. The members, other than the members described in subdivisions (1), (2) and (3) of this subsection, shall serve terms of three years provided the terms of the members described in subdivisions (4) to (8), inclusive, of this subsection who are appointed in the year after July 1, 1998, shall expire on October 1, 1999, and further provided the terms of the members described in subdivisions (9) to (11), inclusive, of this subsection shall expire on October 1, 2000. The board shall elect a chairman from among its members and shall make such election on or before October 1, 1998. Members of the board shall serve until reappointed or replaced.

(d) Annually, on or before February fifteenth, the board shall submit a report regarding grant awards made in the previous calendar year and any findings and recommendations regarding the open space and watershed land acquisition program and the recreation and natural heritage trust program established under section 23-73 to the General Assembly.

(e) There is established an open space and watershed land acquisition account within the General Fund which shall consist of any funds required or allowed by law to be deposited into the account including, but not limited to, gifts or donations received for the purposes of section 7-131d. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Payments from the account shall be made upon authorization by the Commissioner of Energy and Environmental Protection. Neither the proceeds of any general obligation bonds of the state nor the investment earnings of any such proceeds shall be deposited in the account. The Commissioner of Energy and Environmental Protection may use funds in the account for purposes of section 7-131d.

(1963, P.A. 649, S. 5; 1969, P.A. 628, S. 16; 1971, P.A. 872, S. 405; P.A. 98-157, S. 4, 15; June Sp. Sess. P.A. 98-1, S. 103; P.A. 99-58; P.A. 00-203, S. 4, 11; P.A. 01-195, S. 107, 181; P.A. 07-131, S. 1; P.A. 11-80, S. 1.)

History: 1969 act clarified provisions regarding preliminary approval, reports concerning and disposition of applications; 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 98-157 deleted former section and added new provisions re timing of grant decisions, administrative expenses, a review board, a report and an account for donations, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made technical corrections in Subsec. (c); P.A. 99-58 amended Subsec. (d) to provide for recommendations from the board to the General Assembly regarding the recreation and natural heritage trust program; P.A. 00-203 amended Subsec. (a) by applying provisions to charter oak open space grant program, effective July 1, 2000; P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001; P.A. 07-131 amended Subsec. (a) to increase the percentage of grant funds permitted to be used for administrative expenses from 2% to 5%, effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 7-131f - Considerations for approving grants from funds authorized prior to July 1, 1998.

In making grants-in-aid for open space land acquisition or development from out of funds authorized before July 1, 1998, the Commissioner of Energy and Environmental Protection shall: (a) Seek to achieve a reasonable balance among all parts of the state in the relative adequacy of present areas devoted to recreational and conservation purposes and the relative anticipated future needs for additional areas devoted to recreational and conservation purposes; (b) give due consideration to the special park requirement needs of urban areas; (c) wherever possible, give priority to land which will be utilized for multiple recreational and conservation purposes; (d) give due consideration to coordination with the plans of departments of the state and regional planning agencies with respect to land use or acquisition; and (e) give primary consideration to the needs of municipalities that have formed local housing partnerships pursuant to the provisions of section 8-336f.

(1963, P.A. 649, S. 4; 1971, P.A. 872, S. 406; P.A. 79-607, S. 7; P.A. 88-305, S. 2, 4; P.A. 98-157. S. 13, 15; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 79-607 included grants for development; P.A. 88-305 added Subdiv. (e) re consideration of needs of municipalities that have formed local housing partnerships; P.A. 98-157 made this section applicable to funds authorized prior to July 1, 1998, effective July 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131g - Grant: Amount, purposes, valuation of land. Issuance of bonds.

(a) The Commissioner of Energy and Environmental Protection may make grants under the open space and watershed land acquisition program to: (1) Municipalities for acquisition of land for open space under subdivisions (1) to (6), inclusive, of subsection (b) of section 7-131d in an amount not to exceed sixty-five per cent of the fair market value of a parcel of land or interest in land proposed to be acquired; (2) municipalities for acquisition of land for class I and class II water supply protection under subdivision (5) of subsection (b) of said section 7-131d, in an amount not to exceed sixty-five per cent of such value; (3) nonprofit land conservation organizations for acquisition of land for open space or watershed protection under subdivisions (1) to (6), inclusive, of subsection (b) of said section 7-131d, in an amount not to exceed sixty-five per cent of such value; (4) water companies for acquisition of land under subdivision (7) of subsection (b) of said section 7-131d, in an amount not to exceed sixty-five per cent of such value provided if such a company proposes in a grant application that it intends to allow access to such land for recreational uses, such company shall seek approval of the Commissioner of Public Health for such access; and (5) distressed municipalities or targeted investment communities, as defined in section 32-9p, or, with the approval of the chief elected official or governing legislative body of such a municipality or community, to a nonprofit land conservation organization or water company, for acquisition of land within that municipality or community, for open space under subdivisions (1) to (6), inclusive, of subsection (b) of said section 7-131d, in an amount not to exceed seventy-five per cent of such value or for performance of work in the restoration, enhancement or protection of resources in an amount not to exceed fifty per cent of the cost of such work. Applicants for grants under the program shall provide a copy of the application to the chairperson of the review board established under section 7-131e. The board shall provide comments to the commissioner on pending applications as it deems necessary.

(b) For purposes of this subsection, the fair market value of land or interest in land shall be determined by one or more appraisals satisfactory to the commissioner and shall not include incidental costs, including, but not limited to, surveying, development or closing costs. The commissioner may consider a portion of the fair market value of a donation of land by an entity receiving a grant as a portion of the matching funds required under this subsection. A grantee may use funds made available by the state, pursuant to subsection (a) of this section, and the federal government to fund not more than ninety per cent of the fair market value of any project funded under the program, except the commissioner may authorize a grantee to use such state funds provided pursuant to subsection (a) of this section and any funds made available by the federal government to fund one hundred per cent of the fair market value of any project funded under said program if the commissioner determines that any of the following conditions exist: (1) The grantee committed or expended significant resources, including, but not limited to, payment of such incidental costs, toward the acquisition and preservation in perpetuity of such land; (2) that the grantee committed or expended significant resources for the care, maintenance or preservation of such land that was consistent with the intent of the open space and watershed land acquisition program, as described in section 7-131d; (3) that such project will provide a significant recreational opportunity or natural resource protection for the state and is consistent with: (A) The criteria of subsections (b) and (c) of section 7-131d; (B) the additional considerations set forth in subsection (a) of section 7-131e; and (C) any written guidelines developed by the commissioner pursuant to said subsection; or (4) that such project is located in an area of the state with a limited amount of land available for such recreational opportunity or natural resource protection and is consistent with: (A) The criteria of subsections (b) and (c) of section 7-131d; (B) the additional considerations set forth in subsection (a) of section 7-131e, except equitable geographic distribution of such grants; and (C) any written guidelines developed by the commissioner pursuant to said subsection.

(c) To the extent there is a balance of bonds authorized but not allocated by the State Bond Commission on or after July 1, 1998, pursuant to any bond act for the purposes of (1) the recreation and natural heritage trust program established under sections 23-73 to 23-79, inclusive, and (2) the municipal open space grant program established under sections 7-131c to 7-131g, inclusive, the State Bond Commission shall authorize the issuance of such balance only for the purposes described in section 23-74 and sections 23-75 and 7-131d and in two substantially equal installments one in each half of the fiscal year commencing with the fiscal year ending June 30, 1999.

(1963, P.A. 649, S. 3; 1967, P.A. 739, S. 1; 1969, P.A. 190, S. 1; 1971, P.A. 63, S. 1; 872, S. 407; 1972, P.A. 21, S. 1; P.A. 78-359, S. 2, 8; P.A. 79-607, S. 8; June Sp. Sess. P.A. 83-33, S. 14, 17; P.A. 92-206, S. 2; P.A. 98-157, S. 5, 15; P.A. 01-204, S. 9, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 07-131, S. 2; P.A. 08-124, S. 1, 38; P.A. 11-80, S. 1; P.A. 15-23, S. 1.)

History: 1967 act amended Subsec. (a) to differentiate between cases where federal grants made and where not made and required that land cost be determined by state-obtained appraisals in Subsec. (b); 1969 act added Subsec. (c) re applications prior to January 1, 1968; 1971 acts amended Subsec. (b) to allow state to make appraisals and substituted commissioner of environmental protection for council on agriculture and natural resources; 1972 act amended Subsec. (b) by specifying “one or more” appraisals; P.A. 78-359 changed “shall” to “may” in Subsec. (a), included grants for development costs, added provision re information required for determining development cost grant in Subsec. (b) and in Subsec. (c) changed applicable date to January 1, 1968, and replaced reference to council with commissioner of environmental protection; P.A. 79-607 added provision concerning grants under Urban Park and Recreation Recovery Act in Subsec. (a); June Sp. Sess. P.A. 83-33 amended Subsec. (b) to include language regarding determination of the treatment of gifts to municipalities; P.A. 92-206 amended Subsec. (a) to change the specification re the amount of certain grants authorized under this section; P.A. 98-157 replaced former Subsecs. (b) and (c) with new Subsecs. (b) to (d), inclusive, re amount of grants, valuation of land and issuance of bonds, effective July 1, 1998 (Revisor’s note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157); P.A. 01-204 amended Subsec. (b) to allow the commissioner to make grants under the program to a nonprofit land conservation organization for the acquisition of land within a distressed municipality or targeted investment community with the approval of the chief elected official or governing legislative body of such municipality or community, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 07-131 amended Subsec. (b) to increase the percentages of the fair market value permitted to be paid in grants and added “water company” to the list of entities permitted to receive a grant in Subdiv. (5), effective July 1, 2007; P.A. 08-124 made a technical change in Subsec. (a) and amended Subsec. (c) to delete prohibition against using matching funds and to add provision permitting grantee to use state and federal funds for not more than 70% of total cost of project, effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 15-23 deleted former Subsec. (a) re federal grants, redesignated existing Subsecs. (b) to (d) as Subsecs. (a) to (c) and amended redesignated Subsec. (b) by deleting reference to a potential grantee, adding reference to Subsec. (a), changing the maximum grant percentage from 70 per cent of the total cost to 90 per cent of the fair market value of the project and adding exception to such 90 per cent cap to provide a grant for 100 per cent of the fair market value of the project if certain conditions exist, effective June 4, 2015.



Section 7-131h - Charges by municipality.

Reasonable charges may be made by a municipality, when necessary, to aid in the proper maintenance of recreational facilities developed on land acquired under sections 7-131d to 7-131k, inclusive.

(1963, P.A. 649, S. 6.)

History: (Revisor's note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157).



Section 7-131i - Municipal use of open space land.

Land acquired or developed by any municipality, for which a state grant was awarded under sections 7-131d to 7-131k, inclusive, shall not be conveyed other than to another municipality or to the state for use for recreation or conservation or converted to any use other than recreation or conservation, except with the approval of the Commissioner of Energy and Environmental Protection, provided a municipality may use such land for a subsurface sewage disposal system if such system is adjacent to a municipally-owned building. If such grant was awarded for acquisition of land, such approval by said commissioner shall be conditioned on the agreement of the municipality to provide comparable land to be devoted to recreation or conservation, the full proceeds of any sale of land to be applied to such purpose and, if such proceeds exceed the amount required for such land acquisition, the balance shall revert to the state General Fund. If the municipality is unable to acquire comparable land, it shall pay to the state (1) if the land is sold, the same percentage of the proceeds of the sale as that granted by the state for the purchase of the land, or (2) if the land is not sold, such percentage of the fair market value of the land at the time of conversion to another use.

(1963, P.A. 649, S. 7; February, 1965, P.A. 369, S. 1; 1971, P.A. 872, S. 408; P.A. 78-359, S. 3, 8; P.A. 92-206, S. 3; P.A. 11-80, S. 1.)

History: 1965 act specified that land shall not be conveyed “other than to another municipality or to the state for use for recreation or conservation”; 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 78-359 included land developed through grant; P.A. 92-206 authorized use of land acquired or developed by a municipality under Secs. 7-131c to 7-131k, inclusive, for subsurface sewage disposal systems under certain circumstances; (Revisor's note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131j - Taking of land by state or public service company.

If the state or any public service company, as defined in section 16-1, takes any land, for highway or other purposes, which is restricted to conservation or recreation use in accordance with an established open space program, whether or not a state grant was awarded under sections 7-131d to 7-131k, inclusive, to the municipality in which the land is located, the state or such company shall provide comparable land to be included in such program or shall grant or pay to the municipality sufficient funds to be used for such purpose; provided, before the state takes such land for highway or other purposes, it shall hold a public hearing in addition to the public hearing required by section 13a-58 or by any other section of the general statutes. At such public hearing and in the notice thereof, as provided for herein, the state shall set forth the description of the land proposed to be taken and the proposed use of such land, together with any reasons for the proposed taking of the open space land rather than other land. The state shall give notice of the time and place of such hearing by publication in a newspaper having a substantial circulation in each town, city or borough affected, at least twice, at intervals of not less than two days, the first not more than fifteen nor less than ten days and the second not less than two days before such hearing and such hearing shall be held within a period of not more than thirty and not less than fifteen days after any other public hearing required by section 13a-58 or by any other section of the general statutes. If the governing body of the municipality owning such land and the governing body of the municipality in which such land is located and the Commissioner of Transportation agree that a combination of the hearing required by section 13a-58 and the hearing required by this section will best serve the interests of the state and the municipality concerned, such combined hearing may be held after giving notice of such combined hearing in the manner provided in section 13a-58. At such combined hearing the state shall comply with the requirements of section 13a-58 and this section in regard to the information to be presented and the opportunity for all persons concerned to be heard. Except as hereinafter provided the state shall not take, for highway or other purposes, any such land unless the governing body of the municipality in which the land is located has, by majority vote of all its members, approved the proposed taking. If such governing body does not approve such proposed taking within ninety days after the public hearing provided for herein, the state may apply to the Superior Court, or to any judge thereof when said court is not in session, for an order permitting the state to take such land for highway or other purposes, notwithstanding the failure of the governing body of the municipality to approve the proposed taking. The state shall serve upon the municipality a copy of such application not less than thirty days prior to the hearing thereon. Said court or judge shall hold a hearing on the application, at which hearing any interested citizen may be heard. If said court or judge, after consideration of all the facts and of the public policy of this state that open space land shall be preserved, finds that no land other than the land proposed to be taken will serve the purpose of such taking, it or he shall issue the order applied for.

(1963, P.A. 649, S. 8; February, 1965, P.A. 119; 609; 1969, P.A. 176, S. 1.)

History: 1965 acts added reference to the taking of land by public service companies, reference to payment to municipality and the proviso, and added specific provisions re procedure for taking land; 1969 act provided for combined hearings; (Revisor's note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157).

General state power of condemnation, except for necessity to comply with section, adequate to permit taking of municipal park property. 154 C. 691. Insures that sufficient damages will be awarded to finance replacement for condemned facility. 165 C. 766. Section requires application of “substitute facilities” doctrine in cases of taking entire tract of parkland but where there is partial taking, section requires state to grant sufficient funds to condemnee to replace land condemned only and parkland is treated as having monetary value equal to its replacement cost just prior to taking. 169 C. 655.



Section 7-131k - Acceptance of federal funds.

Any municipality may accept federal funds for open space land acquisitions or development.

(1963, P.A. 649, S. 9; P.A. 78-359, S. 4, 8.)

History: P.A. 78-359 authorized acceptance of federal funds for “development”.

See Sec. 22a-22(c) re receipt and disbursement of federal funds for planning, acquisition and development of state forest, park, fish and game facilities and for acquisition and development of lands by municipalities.



Section 7-131l - Development of watershed areas for recreation and fish and wildlife sites.

Any town, city or borough may enter into agreements with the Commissioner of Energy and Environmental Protection or any federal or state agency concerned with watershed protection projects for the purposes of developing, maintaining and operating recreation and fish and wildlife sites in the watershed areas of projects provided for in sections 22a-318 to 22a-322, inclusive. Any town, city or borough may appropriate funds, receive gifts of land or money and allocate funds as its share of the cost of such recreational or fish and wildlife site development, maintenance and operation.

(1963, P.A. 350; 1971, P.A. 872, S. 409; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131m - Combined conservation and recreational commission.

(a) Unless otherwise provided by special act, any town may by ordinance or vote of its legislative body designate its conservation commission or its recreational authority as the conservation and recreational commission for such town, and such commission shall thereupon have all the powers and duties of both a conservation and a recreational authority and shall supersede any previous conservation commission or recreational authority, as the case may be. Such ordinance or vote shall establish the number of members to comprise such conservation and recreational commission which shall consist of not less than five nor more than nine members who shall be appointed in accordance with section 7-130c.

(b) Any town which has designated its conservation commission or recreational authority as the conservation and recreation commission in accordance with the provisions of subsection (a) of this section may, by ordinance or by vote of its legislative body, reverse such designation and do anything to conform to the provisions of sections 7-130a to 7-130w, inclusive, and 7-131a, provided no such reversal, unless otherwise stated, shall be construed to affect the continuity of conservation or recreation programs in such town.

(1969, P.A. 284, S. 2, 3; P.A. 90-271, S. 3, 24.)

History: P.A. 90-271 corrected an internal reference.



Section 7-131n - Taking of land previously intended for use as park or for other recreational or open space purposes.

If any municipality takes any land, for highway or other purposes, which land was purchased for park or other recreational or open space purposes, or for which bonds were issued for such purposes, or which had been dedicated for such purposes, such municipality shall provide comparable replacement land at least equal in value and per unit area size to the value and per unit area size of the land taken; provided before such municipality takes such land for highway or other purposes it shall hold a public hearing in addition to any public hearing required by section 13a-58 or by any other section of the general statutes or by any special act or city charter. At such public hearing and in the notice thereof, the municipality shall set forth the description of the land proposed to be taken and the proposed use of such land, any reasons for the proposed taking of the parkland rather than other land and the description of the replacement land to be provided. The municipality shall give notice of the time and place of such hearing by publication in a newspaper having a substantial circulation in such municipality, such notice to be given at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the second not less than two days before such hearing and such hearing shall be held within a period of not more than thirty and not less than fifteen days after any other public hearing required by section 13a-58 or by any other section of the general statutes. For purposes of this section “municipality” means any town, city or borough, or other political subdivision of the state.

(P.A. 75-534; P.A. 77-172.)

History: P.A. 77-172 required that description of replacement land be provided at public hearing.



Section 7-131o - Taking of active agricultural land by eminent domain. Purchase of agricultural conservation easement or development rights. Notice to Commissioner of Agriculture.

A municipality, town, city, borough or district, as defined in section 7-324, that takes active agricultural land by eminent domain shall: (1) Purchase an agricultural conservation easement on an equivalent amount of active agricultural land of comparable or better soil quality in such municipality, town, city, borough or district; or (2) if no comparable active agricultural land is available for an agricultural conservation easement as provided in subdivision (1) of this section, pay a fee for the purchase of development rights to an equivalent amount of active agricultural land of comparable or better soil quality elsewhere in the state. Such purchase amount shall be paid to the General Fund and credited to the state program for the preservation of agricultural land established pursuant to chapter 422a. The municipality, town, city, borough or district shall notify the Commissioner of Agriculture of its intent to comply with the provisions of subdivision (1) or (2) of this section. The Commissioner of Agriculture shall determine the amount of the payment to be made by such municipality, town, city, borough or district for the purchase of an agricultural conservation easement or the purchase of development rights pursuant to subdivision (1) or (2) of this section. The municipality, town, city, borough or district shall not proceed unless the Commissioner of Agriculture approves the purchase of an agricultural conservation easement pursuant to subdivision (1) of this section. Such agricultural conservation easement shall be jointly and severally held by the municipality, town, city, borough or district and the state.

(P.A. 04-189, S. 1; 04-222, S. 4; P.A. 05-288, S. 213.)

History: P.A. 04-222 effective July 1, 2004; P.A. 04-189, effective June 1, 2004, repealed Secs. 146 to 148, inclusive, of June 6 Sp. Sess. P.A. 03-6 which had created a single Department of Agriculture and Consumer Protection from separate Departments of Agriculture and Consumer Protection, necessitating substitution of “Commissioner of Agriculture” for “Commissioner of Agriculture and Consumer Protection” in this section; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 7-131p - Establishment of municipal land acquisition and development authority.

Any municipality may, by vote of its legislative body, establish a land acquisition and development authority to assist the municipality to acquire or develop any agricultural, recreational or open space land or to assist the municipality to acquire any easements, interest or rights therein and to enter into covenants and agreements with owners of such land or interests therein to acquire, maintain, improve, protect, limit the future use of or otherwise conserve such land.

(P.A. 05-228, S. 7; June Sp. Sess. P.A. 05-3, S. 113.)

History: P.A. 05-228 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005.



Section 7-131q - Agricultural land preservation fund.

(a) As used in this section, “municipality” means any city, town, borough, district or association with municipal powers; “agricultural land” means any land in the state suitable by reference to soil types, existing and past use of such land for agricultural purposes and other relevant factors for the cultivation of plants for production of human food and fiber or production of other useful and valuable plant products and for the production of animals, livestock and poultry useful to man and the environment, and land capable of providing economically profitable farm units, and may include adjacent pastures, wooded land, natural drainage areas and other adjacent open areas; “development rights” means the rights of the fee simple owner of agricultural land to develop, construct on, sell, lease or otherwise improve the agricultural land for uses that result in rendering such land no longer agricultural land, but shall not be construed to include: (1) The uses defined in subsection (q) of section 1-1, (2) the rights of the fee owner of agricultural land to develop, construct on, sell the property in its entirety, lease or otherwise improve the agricultural land to preserve, maintain, operate or continue such land as agricultural land, including, but not limited to, construction thereon of residences for persons directly incidental to farm operation and buildings for animals, roadside stands and farm markets for sale to the consumer of food products and ornamental plants, facilities for the storing of equipment and products or processing thereof or such other improvements, activities and uses thereon as may be directly or incidentally related to the operation of the agricultural enterprise, as long as the acreage and productivity of arable land for crops is not materially decreased and due consideration is given to the impact of any decrease in acreage or productivity of such arable land upon the total farm operation, except that new construction or modification of an existing farm building necessary to the operation of a farm on prime farmland, as defined by the United States Department of Agriculture, of which the state has purchased development rights shall be limited to not more than five per cent of the total of such prime farmland, (3) the rights of the fee owner to provide for the extraction of gravel or like natural elements for purposes directly or incidentally related to the operation of the agricultural enterprise or (4) the existing water and mineral rights, exclusive of gravel, of the fee owner.

(b) Any municipality, by vote of its legislative body, may establish a special fund, which shall be known as the agricultural land preservation fund. There shall be deposited in said fund (1) all moneys received by the municipality, from whatever source and by whatever means, as gifts for agricultural land preservation purposes; (2) all moneys received by the municipality, from whatever source and by whatever means, as grants or loans for agricultural land preservation purposes, and (3) all moneys appropriated to said fund by the municipality.

(c) Said fund shall be in the custody of the treasurer or other officer in charge of funds of the municipality. All or any part of the moneys in said fund may, from time to time, be invested in any securities in which public funds may lawfully be invested. All income derived from such investments shall be paid into the fund and become a part of the fund. The moneys so invested shall at all times be subject to withdrawal from such investment for use as provided in subsection (e) of this section.

(d) Annually, the treasurer or other officer having custody of said fund shall submit to the legislative body of the municipality a complete and detailed report of the condition of said fund, which report shall be made a part of the annual municipal report.

(e) (1) Upon authorization of the body in such municipality having the power of appropriation, the moneys in said fund may be used by the municipality for the acquisition in its name of the development rights of agricultural land and for any expenditure incurred for the preservation of agricultural land, provided (A) the development rights have been voluntarily offered for sale to the municipality by the owner, and (B) the land has been designated for preservation purposes by the municipality in an open space plan, municipal plan of conservation and development or farmland preservation plan.

(2) Notwithstanding the provisions of subsection (a) of this section, the municipality may use the moneys in said fund for the acquisition in its name of the rights of the fee owner of agricultural land to construct any residence or any farm structure on agricultural land.

(3) The municipality may accept as a gift in its name the rights of the fee owner of agricultural land to construct any residence or any farm structure on agricultural land.

(P.A. 84-184; P.A. 86-135, S. 2; P.A. 95-335, S. 12, 26; P.A. 07-217, S. 15; P.A. 13-59, S. 1.)

History: P.A. 86-135 amended Subsec. (e) by adding provisos specifying that development rights must be offered voluntarily and that land has been formally designated for preservation purposes; P.A. 95-335 amended Subsec. (e) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007; P.A. 13-59 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and making technical changes therein, adding Subdiv. (2) re use of moneys in the fund for acquisition of the rights of the fee owner of agricultural land to construct any residence or farm structure on agricultural land, and adding Subdiv. (3) re acceptance as a gift of the rights of the fee owner of agricultural land to construct any residence or farm structure, effective June 3, 2013.

See chapter 422a re state program for the preservation of agricultural land.



Section 7-131r - Land acquisition fund.

Any municipality, by vote of its legislative body, may establish a special fund, which shall be known as the land acquisition fund. There shall be deposited in said fund, annually, an amount, not to exceed the amount which would be generated by the imposition of a tax of two mills against the property subject to tax in such municipality pursuant to chapter 203, as may be appropriated by the municipality. Such fund shall be used by the municipality for the acquisition of land to be used for open space, recreation or housing. Such fund shall not lapse at the close of the municipal fiscal year.

(P.A. 89-370, S. 5, 15.)



Section 7-131s - Charter Oak open space trust account.

(a) There is established a Charter Oak open space trust account, within the General Fund, which shall be nonlapsing and shall be separate from bond funds provided for any similar programs or purposes.

(b) For the fiscal year ending June 30, 2001, disbursements from the Charter Oak open space trust account shall be made as follows: (1) Sixty per cent of the funds shall be deposited into the Charter Oak open space grant program account established pursuant to section 7-131t; and (2) forty per cent of the funds shall be deposited in the Charter Oak state parks and forest account established pursuant to section 7-131u.

(P.A. 00-203, S. 1, 11.)

History: P.A. 00-203 effective July 1, 2000.



Section 7-131t - Charter Oak open space grant program: Purposes; criteria. Charter Oak open space grant program account.

(a)(1) There is established a Charter Oak open space grant program account, within the General Fund, which shall be a separate, nonlapsing account. The account shall consist of any funds required or allowed by law to be deposited into the account including, but not limited to, funds from the Charter Oak open space trust account established pursuant to section 7-131s, gifts or donations received for the purposes of section 7-131d. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Payments from the account shall be made upon authorization by the Commissioner of Energy and Environmental Protection. Neither the proceeds of any general obligation bonds of the state nor the investment earnings of any such proceeds shall be deposited in the account.

(2) At least fifty per cent of the funds deposited in the Charter Oak open space grant program account from the Charter Oak open space trust account shall be used to make grants under the Charter Oak open space grant program established pursuant to subsection (b) of this section to municipalities and nonprofit land conservation organizations. If fifty per cent of such funds have not been used by municipalities or nonprofit land conservation organizations prior to July 1, 2003, then after said date expenditures may be made from remaining funds for the Charter Oak state parks and forests program established pursuant to section 7-131u.

(b) There is established the Charter Oak open space grant program. The program shall provide grants to municipalities and nonprofit land conservation organizations to acquire land or permanent interests in land for open space and watershed protection. All land or interest in land acquired under this program shall be preserved in perpetuity predominantly in its natural and open condition for the specific open space purposes for which it was acquired, provided any improvements or changes to the property shall be supportive of such condition or purpose. No municipality shall be eligible for grants under this section unless the municipality has adopted an open space plan in its plan of development.

(c) The Commissioner of Energy and Environmental Protection may make grants in accordance with section 7-131d under the Charter Oak open space grant program to: (1) Municipalities in an amount not to exceed sixty per cent of the purchase price not to exceed the fair market value of a parcel of land or interest in land that is proposed to be acquired and permanently preserved that is located in municipalities with population densities of at least one thousand five hundred persons per square mile, and (2) municipalities or nonprofit land conservation organizations in an amount not to exceed fifty per cent of the purchase price not to exceed the fair market value of a parcel of land or interest in land that is proposed to be acquired and permanently preserved that is (A) not owned by a water company, as defined in section 25-32a, but is on a public drinking supply watershed or acquifer area or within one hundred and fifty feet of a distribution reservoir or a first-order stream tributary to a distribution reservoir, or (B) owned by an electric distribution company or electric supplier, as defined in section 16-1. Applicants for grants under the program shall provide a copy of the application to the chairperson of the review board established under section 7-131e. The board shall provide comments to the commissioner on pending applications as it deems necessary.

(d) The program shall expire when the state and municipal open space goal is achieved as provided in subsection (b) of section 23-8. Any moneys remaining in the Charter Oak open space grant program account at the time the program expires shall revert to the recreation and natural heritage trust program established under section 23-74.

(P.A. 00-203, S. 2, 11; P.A. 11-80, S. 1.)

History: P.A. 00-203 effective July 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a)(1) and (c), effective July 1, 2011.



Section 7-131u - Charter Oak state parks and forests program: Purposes; criteria. Charter Oak state parks and forests account.

(a) There is established a Charter Oak state parks and forests account, within the General Fund, which shall be a separate, nonlapsing account. The account shall consist of any funds required or allowed by law to be deposited into the account including, but not limited to, funds from the Charter Oak open space trust account established pursuant to section 7-131s, gifts or donations received for the purposes of this section. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Payments from the account shall be made upon authorization by the Commissioner of Energy and Environmental Protection. Neither the proceeds of any general obligation bonds of the state nor the investment earnings of any such proceeds shall be deposited in the account. Funds in the state parks and forests account shall be expended to acquire land as set forth in subsection (b) of this section.

(b) There is established the Charter Oak state parks and forests program to enable the state to acquire land for open space and watershed protection. All land acquired by the state under this program shall be preserved in perpetuity predominantly in its natural scenic and open condition for the protection of natural resources while allowing for recreation consistent with such protection as specified in subsection (b) of section 7-131d.

(c) When ranking lands to be acquired under the Charter Oak state parks and forests program, the Commissioner of Energy and Environmental Protection shall give priority first to open space land to be permanently preserved that is located in municipalities with population densities of at least one thousand five hundred persons per square mile, and second to open space land to be permanently preserved that is owned by an electric distribution company or electric supplier, as defined in section 16-1, and to open space land to be permanently preserved that is designated as class I, class II or class III land, as defined in section 25-37c.

(d) The Charter Oak state parks and forests program shall expire when the state and municipal open space goal is achieved as provided in subsection (b) of section 23-8. Any moneys remaining in the Charter Oak open space grant program account at the time the program expires shall revert to the recreation and natural heritage trust program established under section 23-74.

(P.A. 00-203, S. 5, 11; P.A. 11-80, S. 1.)

History: P.A. 00-203 effective July 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011.



Section 7-131v - Local and regional agricultural councils.

(a) Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, establish a local agricultural council to: (1) Provide information to local farmers and to municipal boards and commissions about the benefits of a balance between agriculture and other land uses; (2) educate municipal officials about agricultural laws and safety issues; (3) identify grant sources for farmers and municipalities; (4) enable a common understanding of agriculture among all municipal departments; (5) provide information and guidance about zoning issues relating to agriculture; (6) support local, regional and state vocational agricultural programs concerning agricultural matters; (7) provide conflict resolution and advisory services; (8) identify innovative opportunities for agriculture; and (9) create a climate that supports the economic viability of agriculture in the municipality.

(b) Any two or more municipalities may form a regional agricultural council for the purposes set forth in subsection (a) of this section by vote of the legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, of each municipality.

(P.A. 11-188, S. 1.)



Section 7-132 and 7-133 - Bounty: On bobcat or lynx; on snakes and wild animals.

Sections 7-132 and 7-133 are repealed.

(1949 Rev., S. 648, 649; 1957, P.A. 13, S. 16; 1971, P.A. 7, S. 1.)



Section 7-134 - Lockup.

The selectmen of any town and the warden and burgesses of any borough may erect or lease a suitable building or apartments within their respective communities for a lockup in which persons awaiting trial or examination for offenses committed in such town or borough may be confined until their cases are disposed of according to law.

(1949 Rev., S. 654.)

Expense of hospitalization of an arrestee not placed upon city; statute applies to a town and/or borough, but not a city. 166 C. 113.



Section 7-135 - Use of municipal lockup and community correctional center in another town.

As used in this section and section 7-135a, “lockup” means any municipal jail, lockup or place of detention of prisoners. Subject to the provisions of section 54-63c, any officer authorized to make arrests in any town in which there is no suitable lockup, or in which the facilities of such lockup are exhausted or inadequate, shall procure a suitable lockup in an adjoining or nearby town or shall make arrangements with the nearest available community correctional center or the York Correctional Institution, as the case may be, and shall remove thereto and cause to be detained therein any person under arrest pending arraignment before the court having jurisdiction, and any municipal lockup, community correctional center or the York Correctional Institution, as the case may be, to which request is made for the detention of any such person, which lockup, center or institution has suitable available facilities, may receive, provide for and feed such person, taking from such officer a temporary surrender statement, in such form as the Commissioner of Correction shall prescribe, and giving to such officer a receipt for such persons.

(1949 Rev., S. 655; 1961, P.A. 1, S. 1; 566, S. 1; 1971, P.A. 136; P.A. 73-246, S. 1, 2; P.A. 76-436, S. 143, 681; P.A. 79-497, S. 2, 6; P.A. 80-313, S. 59, 60, 62; P.A. 15-14, S. 25.)

History: 1961 acts authorized making arrangements with state jail as well as another municipality, required the state jail or municipal lockup to receive and provide for arrested person if facilities were available, made arresting officer or his deputy responsible for such person to, from and at the place of arraignment and at the place of trial and removed provision for payment of fees for keeping such person; 1971 act replaced state jail administrator with commissioner of correction and “state jail” with reference to community correctional centers and Connecticut Correctional Institution, Niantic; P.A. 73-246 added provision concerning pilot demonstration project; P.A. 76-436 added proviso concerning proceedings held in geographical area courthouse, effective July 1, 1978; P.A. 79-497 deleted proviso concerning proceedings in geographical area courthouses and provision concerning pilot project, effective January 1, 1981; P.A. 80-313 replaced reference to repealed Sec. 54-64 with reference to Sec. 54-63c; P.A. 15-14 made technical changes.



Section 7-135a - Reimbursement of towns for keeping prisoners.

The town operating any lockup wherein prisoners are detained for arraignment before, or trial by, the Superior Court shall be reimbursed by the town where the offense took place for keeping, providing for and feeding such prisoners at the rate of two dollars and fifty cents for each twenty-four hours or fraction thereof of detention until the prisoner has been arraigned and thereafter such town shall be so reimbursed by the state. Each town entitled to reimbursement from the state under the provisions of this section shall make claim for such reimbursement on forms to be provided by the Comptroller.

(1961, P.A. 1, S. 2; 566, S. 2; 1967, P.A. 194, S. 1; 1971, P.A. 49, S. 1; P.A. 74-183, S. 165, 291; P.A. 76-436, S. 144, 681; P.A. 79-497, S. 3, 6.)

History: 1967 act provided for transportation of persons writs of habeas corpus; 1971 act deleted provision re transportation added by 1967 act; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas and specified that if person is sentenced to community correction center, town where court held provides transportation from geographical area courthouse, effective July 1, 1978; P.A. 79-497 deleted provision concerning transportation from geographical area courthouse to community correction center.

Expense of hospitalization of arrestee not placed upon city; statute applies only to a town. 166 C. 113.



Section 7-135b - Payment for intoxication tests.

Section 7-135b is repealed.

(1961, P.A. 566, S. 4; 1967, P.A. 656, S. 4.)



Section 7-136 - Municipal economic development commissions.

(a) Any town, city or borough, by ordinance, may accept the provisions of this section and may establish an economic development commission for the promotion and development of the economic resources of such municipality. The ordinance shall specify (1) the number of members of such commission, which shall be not less than five or more than fifteen, and the number of alternates, if any, (2) whether the members and alternates shall be elected or appointed by the chief executive authority of the municipality and (3) the terms of the members and alternates, which (A) in the case of appointed members shall not exceed five years and shall be so fixed that the terms of approximately one-fifth of the members shall expire each year and (B) in the case of elected members shall not exceed six years and shall be so fixed that the terms of approximately one-fifth but no more than two-fifths of the members shall expire in each odd-numbered year. Notwithstanding any contrary provision of law, the legislative body of any town, city or borough which elects members and alternates may provide for a reasonable method of transition for such offices which may include reasonable extension of such terms and provision for interim terms. Any vacancy in the membership of the commission shall be filled for the unexpired portion of the term by the chief executive authority. Any such alternate members shall, when seated, have all the powers and duties of a member of the commission. In any case in which the members of the commission or alternates are appointed by the chief executive authority, any member or alternate may be removed by such authority for cause and, on request of such member or alternate, after public hearing. The members and alternates of the commission shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses incurred in the performance of their official duties. The commission may appoint employees necessary for the discharge of its duties.

(b) The commission shall conduct research into the economic conditions and trends in its municipality, shall make recommendations to appropriate officials and agencies of its municipality regarding action to improve its economic condition and development, shall seek to coordinate the activities of and cooperate with unofficial bodies organized to promote such economic development and may advertise and may prepare, print and distribute books, maps, charts and pamphlets which in its judgment will further its official purposes.

(c) The commission shall annually prepare and transmit to the legislative body of its municipality a report of its activities and of its recommendations for improving such economic conditions and development.

(d) Any municipality which establishes an economic development commission may annually appropriate for its purposes a sum not exceeding one-twentieth of one per cent of the last-completed grand list of taxable property.

(1955, S. 263d; February, 1965, P.A. 245, S. 1; P.A. 82-55, S. 1, 3; P.A. 85-433, S. 2.)

History: 1965 act changed name of commissions from “development and industrial commissions” to “economic development commissions,” amended Subsec. (b) to provide that research be into “economic conditions and trends” rather than into “business and industrial conditions” and to provide for the making of recommendations by the commission and added Subsec. (c); P.A. 82-55 provided for alternates; P.A. 85-433 amended Subsec. (a) to provide that the term of office for elected members shall not exceed six years with approximately one-fifth but no more than two-fifths of the members' terms to expire in odd-numbered years and authorized provision of reasonable method of transition for such officers, including reasonable extension of such terms and provision for interim terms.

Cited. 28 CA 622.



Section 7-136a to 7-136c - Convention and visitors commissions established by municipalities or municipal districts. Municipalities or municipal districts having coliseum authority or convention and visitors commission to receive a portion of certain state taxes; alternatives. Permitted use of state tax receipts retained by municipalities.

Sections 7-136a to 7-136c, inclusive, are repealed, effective July 1, 1993.

(P.A. 74-337, S. 1–4; P.A. 77-614, S. 139, 610; P.A. 78-376, S. 2, 3, 6; 78-303, S. 85, 136; P.A. 79-477, S. 1, 2; P.A. 81-417, S. 1–3; P.A. 82-319, S. 1–3; P.A. 87-463, S. 3, 4; P.A. 92-184, S. 18, 19.)



Section 7-136d - Ordinance authorizing establishment of foreign trade zone.

The legislative body of any municipality, may, by ordinance, authorize any existing agency, authority, board, commission, stock or nonstock corporation, or create a new agency, authority, board or stock or nonstock corporation to apply for a grant of the privilege of establishing, operating and maintaining a foreign trade zone as permitted pursuant to the federal Foreign-Trade Zones Act of 1934, 19 USC Sections 81a to 81u, inclusive, as from time to time amended, provided such ordinance shall be submitted to the electors of such municipality for approval or rejection at a regular election or a special election warned and held for that purpose. Such vote shall be taken in the manner prescribed by section 9-369. Any municipality having once rejected such an ordinance shall not vote again on the question within one year from the previous vote thereon.

(P.A. 76-160, S. 1, 5; P.A. 00-148, S. 1.)

History: P.A. 00-148 provided that an authority may establish a foreign trade zone and made a technical change.



Section 7-136e - Review by regional council of governments and certain state departments of application to operate foreign trade zone.

(a) A municipality which, pursuant to section 7-136d, has authorized the establishment of a foreign trade zone, shall submit a copy of the application for the privilege of operating such foreign trade zone to the regional council of governments for the area of operation within which such municipality is located and the Departments of Economic and Community Development, Energy and Environmental Protection and Transportation for their comments on the advisability of establishment of such zone. Such comments shall be prepared within ninety days of receipt of the application from the municipality.

(b) The Departments of Economic and Community Development, Energy and Environmental Protection and Transportation shall submit their advisory comments to the municipality and to the board established by said federal Foreign-Trade Zones Act.

(P.A. 76-160, S. 2, 5; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-247, S. 268.)

History: P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-247 amended Subsec. (a) by substituting “council of governments” for “planning agency”, effective January 1, 2015 (Revisor's note: In Subsecs. (a) and (b), references to Department of Environmental Protection were changed editorially by the Revisors to Department of Energy and Environmental Protection for accuracy).



Section 7-136f - Submission of application to operate foreign trade zone.

Upon compliance with the provisions of sections 7-136d and 7-136e and after receipt of the advisory comments prepared by the Departments of Economic and Community Development, Environmental Protection and Transportation, a municipality may apply to the board, established by said federal Foreign-Trade Zones Act for a grant of the privilege of establishing, operating and maintaining a foreign trade zone.

(P.A. 76-160, S. 3, 5; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 7-136g - Applicability of local planning and zoning regulations.

Nothing in sections 7-136d to 7-136g, inclusive, shall be construed to permit the override of local planning and zoning regulations.

(P.A. 76-160, S. 4, 5.)



Section 7-136h - Preliminary review of municipal petitions, applications or requests by Commissioner of Energy and Environmental Protection.

Notwithstanding any provision of title 22a, when a municipality submits a formal petition, application or request for a permit to the Commissioner of Energy and Environmental Protection, pursuant to a requirement of the general statutes, the commissioner shall, within available appropriations, not later than sixty days after the date on which the commissioner receives such petition, application or request, make a preliminary review of the petition, application or request for the sole purpose of determining whether such petition, application or request is acceptable for filing. The commissioner shall notify the municipality of the results of such preliminary review. Nothing in this section shall preclude the commissioner from requesting additional information from the municipality subsequent to such notification.

(P.A. 09-190, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-136i - Preliminary review of municipal petitions, applications or requests by Commissioner of Transportation or Office of the State Traffic Administration.

Notwithstanding any provision of title 13b or 14, in all matters in which a formal petition, application or request for a permit is required to be submitted to the Commissioner of Transportation or the Office of the State Traffic Administration, and such petition, application or request is submitted by a municipality, the commissioner or office shall, within available appropriations, not later than sixty days after the date on which the commissioner or office receives such petition, application or request, make a preliminary review of the petition, application or request for the sole purpose of determining whether such petition, application or request is acceptable for filing. The commissioner or office shall notify the municipality of the results of such preliminary review. Nothing in this section shall preclude the commissioner or office from requesting additional information from the municipality subsequent to such notification.

(P.A. 09-190, S. 2; P.A. 10-152, S. 1; P.A. 12-132, S. 2.)

History: P.A. 10-152 made a technical change; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.



Section 7-136j - Preliminary review of municipal petitions, applications or requests by Commissioner of Public Health.

Notwithstanding any provision of title 19a, in all matters in which a formal petition, application or request for a permit is required to be submitted to the Commissioner of Public Health, and such petition, application or request is submitted by a municipality, the commissioner shall, within available appropriations, not later than sixty days after the date on which the commissioner receives such petition, application or request, make a preliminary review of the petition, application or request for the sole purpose of determining whether such petition, application or request is acceptable for filing. The commissioner shall notify the municipality of the results of such preliminary review. Nothing in this section shall preclude the commissioner from requesting additional information from the municipality subsequent to such notification.

(P.A. 09-190, S. 3.)



Section 7-136n - Joint issuance of bonds by two or more municipalities.

(a) Two or more municipalities may jointly issue bonds from time to time at their discretion, subject to the approval of the legislative body of each municipality for the purpose of paying all or any part of the cost of any project or activity, including acquisition of necessary land and equipment therefor, entered into jointly. The municipalities may issue such types of bonds as they may determine, including, without limiting the generality of the foregoing, bonds payable as to principal and interest: (1) From their revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the municipalities, or a mortgage on any project or other property of the municipalities. Whenever and for as long as the municipalities have issued and have outstanding bonds pursuant to sections 7-136n to 7-136s, inclusive, the municipalities shall fix, charge and collect rates, rents, fees and other charges. No person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the municipalities, and such bonds and obligations shall so state on their face, shall not be a debt of the state or any political subdivision thereof except the municipalities issuing such bonds, and no person other than the municipalities shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of a participating municipality. Except to the extent and for the purpose therein expressly provided by other laws, such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of participating municipalities are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds the municipalities may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the municipalities available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the municipalities in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the municipalities may contain.

(b) Bonds of the municipalities may be issued as serial bonds or as term bonds, or the municipalities, in their discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the members of the municipality and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the municipalities shall determine. Pending preparation of the definitive bonds, the municipalities may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the municipalities with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the municipalities may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipalities; (4) limitations on the right of the municipalities or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the municipalities; (9) defining the acts or omissions to act which shall constitute a default in the duties of the municipalities to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities including but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Bonds may be issued without obtaining the consent of any commission, board, bureau or agency of the state or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by said sections.

(f) The municipalities shall have power out of any funds available therefor to purchase its bonds or notes. The municipalities may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) The municipalities shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once in a newspaper published or circulating in each participating municipality a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced within twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(P.A. 98-237, S. 6; P.A. 06-196, S. 38.)

History: (Revisor's note: In codifying this section, an incorrect reference in section 6(a) of P.A. 98-237 to “... pursuant to sections 10 to 15, inclusive, of this act, ...” was deemed by the Revisors to read “... pursuant to sections 6 to 11, inclusive, of this act, ...” and codified accordingly); P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 7-136o - Securing of bonds.

In the discretion of the municipalities any bonds issued under sections 7-136n to 7-136s, inclusive, may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the municipalities, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the municipalities and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the municipalities. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the municipalities authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the municipalities. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the municipalities may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(P.A. 98-237, S. 7.)



Section 7-136p - Enforcement of rights of bondholders and trustees.

Any holder of bonds, notes, certificates or other evidences of borrowing issued under the provisions of sections 7-136n to 7-136s, inclusive, or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent the rights herein given may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by said sections or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or resolution to be performed by the municipalities or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(P.A. 98-237, S. 8.)



Section 7-136q - Tax exemption.

The exercise of the powers granted by sections 7-136n to 7-136s, inclusive, shall be in all respects for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the municipalities may undertake constitute the performance of an essential governmental function, no municipalities shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections; and the bonds, notes, certificates or other evidences of debt issued under the provisions of said sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state and by any political subdivision thereof but the interest on such bonds, notes, certificates or other evidences of debt shall be included in the computation of any excise or franchise tax.

(P.A. 98-237, S. 9.)



Section 7-136r - Bonds to be legal investments.

Bonds issued by the municipalities under the provisions of sections 7-136n to 7-136s, inclusive, shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(P.A. 98-237, S. 10.)



Section 7-136s - Guarantee of joint bonds by participating municipality.

For the purpose of aiding the planning, undertaking, acquisition, construction or operation of any project for which bonds have been issued under sections 7-136n to 7-136s, inclusive, any participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the other municipalities issuing bonds for the project, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the municipalities and pledge the full faith and credit of the municipality to the payment thereof. Any guaranty of bonds of the municipalities made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or such other municipalities or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the municipalities or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the municipality or such other municipalities or those entering into such contracts with the municipality. The municipalities are authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of such other municipalities may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of said subsection (b) of section 7-374, (1) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the project to be financed from the proceeds of such bonds and (2) during any subsequent fiscal year if the revenues of such other municipalities in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, and all bonds of the municipalities issued under section 7-136r.

(P.A. 98-237, S. 11.)



Section 7-137 - Regional economic development commissions.

Any two or more towns, cities or boroughs having economic development commissions may, by ordinance adopted by each of them, join in the formation of a regional economic development commission. The area of jurisdiction of the regional commission shall be coterminous with the area of the municipalities so joining. Any municipality which has joined in the formation of a regional commission may thereafter withdraw by the adoption of an ordinance to that effect. The economic development commissions of the municipalities comprising the regional commission shall jointly determine the membership of the regional commission. A regional commission shall have the same duties and authority, in respect to its area of jurisdiction, as a municipal commission has in respect to the municipality. Each municipality may annually appropriate to a regional commission a sum which, in addition to any amount appropriated to its municipal commission, will not exceed one-twentieth of one per cent of its last-completed grand list of taxable property.

(1955, S. 264d; February, 1965, P.A. 245, S. 2.)

History: 1965 act changed title of commissions from development and industrial commissions.

See Sec. 8-139 re joint action by two or more municipalities.



Section 7-137a - Powers and duties of development and industrial commissions created prior to October 1, 1965.

Any municipal or regional development and industrial commission established under the general statutes prior to October 1, 1965, shall continue in existence and shall have all the powers and duties granted municipal or regional economic development commissions, as the case may be, under sections 7-136 and 7-137.

(February, 1965, P.A. 245, S. 3.)



Section 7-137b - Establishment of industrial park.

Section 7-137b is repealed; provided, that in any case where any municipality, on or before July 6, 1967, had established an industrial park under said section 7-137b, or had otherwise taken substantial action under said section, then such municipality, the state and any other interested person shall continue to be subject to said section and be eligible for state financial assistance thereunder but only insofar as said section relates to those industrial parks that have been planned or commenced thereunder and such municipality, the state or such other interested person may make application to the Commissioner of Economic and Community Development for, and the Commissioner of Economic and Community Development may make grants for the purposes of such industrial park from the funds available for the purposes of chapter 133, but subject to the provisions of section 8-154f.

(February, 1965, P.A. 176, S. 1–5; 1967, P.A. 760, S. 14; 1971, P.A. 505, S. 1; P.A. 73-599, S. 25; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act repealed section with proviso that industrial parks established prior to July 6, 1967 continued to be eligible for funds; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 73-599 substituted department of commerce for Connecticut development commission; P.A. 77-614 substituted department of economic development for department of commerce and by virtue of Sec. 587 of the act and provisions of P.A. 78-303 change was made to commissioner of economic development, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 7-137c - Extension of water mains into areas used wholly or partly for industrial or commercial purposes or into residential areas.

Any municipality may appropriate funds to extend or cause to have extended water mains (1) into areas to be used for industrial or commercial purposes or partly for industrial or commercial purposes and partly for residential purposes, or (2) into residential areas or into areas zoned for residential use. Notwithstanding the provisions of any special act, the municipality may pay the cost of such extension or may require each owner of property which abuts any such main to reimburse the municipality such owner's proportionate share of the cost of such extension at such time and by such rule as the municipality by ordinance determines. Whenever the municipality and the Commissioner of Energy and Environmental Protection may concur in determining the need for such extension in response to a community pollution problem, as defined in section 22a-423, or in response to a bacterial contamination problem, the municipality may waive any such reimbursement to the municipality. In the case of land zoned for other than commercial or industrial purposes or classified, pursuant to sections 12-107a to 12-107e, inclusive, as farm land, forest land or open space land, on the last-completed grand list of the municipality in which such land is located, which exceeds by more than one hundred per cent the size of the smallest lot permitted in the lowest density residential zone allowed under zoning regulations, or in the case of a town having no zoning regulations, a lot size of one acre in area and one hundred fifty feet in frontage, assessment of such excess land shall be deferred until such time as such excess land shall be built upon or a building permit issued therefor or until approval of a subdivision plan of such excess property by the planning commission having jurisdiction, whichever event occurs first, at which time assessment may be made as provided in this section. The municipality shall place a caveat on the land records in each instance where an assessment is deferred. Such share shall represent a reasonable proportion of the total cost of such water mains, including materials, installation, pumping stations, service connections, curb, sidewalk and highway repairs and the cost of installation of gate-valves or shutoffs, if any; except that, if residential or agricultural property or property zoned for residential or agricultural use abuts lines of construction of water mains to be used for industrial or commercial purposes or partly for industrial or commercial purposes, and such property is not being used for such purposes, the proportionate share of the owners of such property shall be computed on a front-foot or other equitable basis for a standard or minimum size main. Such shares shall be proportioned in such a way as to ultimately leave the municipality free of any of the cost of the extension of the water main and expenses incidental thereto, except where any portion of such water service is to be used for a municipal purpose in which instance the municipality shall contribute a fair proportion of the expense representing such proportionate municipal share. Within sixty days of an assessment under this section, the owner of any property so assessed may appeal to the superior court for the judicial district within which such land is situated from the valuation of his assessment, by service of process made in accordance with the provisions of section 52-57. Such appeal shall be a privileged case and shall not stay any proceeding under this section. The court shall have the power to grant such relief as to justice and equity appertains, upon such terms and in such manner and form as appears equitable.

(1967, P.A. 652; 1969, P.A. 147, S. 1; 666, S. 1; P.A. 73-446; P.A. 74-314; P.A. 76-436, S. 256, 681; P.A. 78-280, S. 1, 127; P.A. 99-225, S. 31, 33; P.A. 05-288, S. 39; P.A. 11-80, S. 1.)

History: 1969 acts removed requirement that owner of nonindustrial, noncommercial land pay cost of main and service connections on front foot basis except that agricultural and residential property owners pay cost under certain conditions set out in new provision, clarified that municipal use of extended main requires that municipality pay proportionate share of cost, included pumping stations, service connections, curb and sidewalk repairs and installation of gate-valves and shutoffs in total cost considerations and amended appeal provisions to include reference to judicial district and to specify appeals as privileged; P.A. 73-446 added provisions concerning deferred assessments for noncommercial, nonindustrial land; P.A. 74-314 allowed waiver of payment by users when extension required to combat community pollution problem; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 99-225 authorized municipalities to either pay the cost of certain water main extensions or to assess abutting property owners for the cost of such extension and authorized extensions in response to bacterial contamination, effective June 29, 1999; P.A. 05-288 made technical changes, effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 51-197b re administrative appeals.



Section 7-137d - Lien for benefits assessed for water main extension.

Whenever assessments of benefits for any extension of water mains have been lawfully made by any town and such extension has been completed and certificates of lien have been signed by the duly constituted authorities, describing the premises upon which any such lien is claimed and stating the amount claimed as a lien thereon, and have been lodged with the town clerk, such assessments of benefits shall be and remain a lien upon the land upon which the same have been made, and no such town shall be required to lodge for record any further certificate of any such lien. Such liens may be foreclosed in the manner provided by law for the foreclosure of tax liens.

(1969, P.A. 147, S. 2.)



Section 7-138 - Assessment of railroad property for public improvements. Maintenance of sidewalks and public places.

All real estate, except railroad rights-of-way, belonging to any railroad corporation in this state, shall be subject to the same obligations as real estate belonging to individuals and private corporations concerning assessments of benefits and damages for municipal or public works and improvements, and the fact that any such real estate is held and used for railroad purposes shall not exempt it from assessment for special benefits on account of such municipal or public works and improvements. All such railroad corporations shall conform and be subject to the provisions and requirements of municipal charters and ordinances concerning the maintenance and repair of sidewalks and public places abutting their stations, whether passenger or freight, and concerning the removal of snow and ice from such sidewalks and public places.

(1949 Rev., S. 686.)



Section 7-139 - Notice of assessment of benefits.

In any case in which an assessment of benefits has been made upon any land by any city or borough to defray the cost, or any part thereof, of any public work or improvement, and the owner or owners of such land have not been properly named or designated in the schedule, report or notice forming any part of the proceedings for the laying of such assessment, such city or borough may cause a notice signed by its clerk, describing the land assessed and stating the amount of the assessment thereon, to be left with or at the usual place of abode of the owner or owners of such land, if within the town in which such city or borough is located. If such owner or owners do not reside within such town, such notice shall be published at least twice consecutively in a newspaper having a general circulation in such city or borough and a copy of such notice shall be mailed to such owner or owners at the last known address of such owner or owners. Upon the completion of such notice, such city or borough may proceed to collect such assessment in the manner provided by law.

(1949 Rev., S. 687; P.A. 83-513, S. 1.)

History: P.A. 83-513 amended provisions concerning notice to persons residing outside the town to include notice by publishing in a newspaper having “general” circulation in such city or borough and notice by mail.



Section 7-140 - Assessment a lien; foreclosure.

Whenever assessments of benefits for any public work or improvement have been lawfully made by any city or borough and such public work or improvement has been completed and certificates of lien have been signed by the duly constituted authorities, describing the premises upon which any such lien is claimed and stating the amount claimed as a lien thereon, and have been lodged with the town clerk, such assessments of benefits shall be and remain a lien upon the land upon which the same have been made, and no such city or borough shall be required to lodge for record any further certificate of any such lien. Such liens may be foreclosed in the manner provided by law for the foreclosure of tax liens.

(1949 Rev., S. 688.)

See Secs. 12-164, 12-181 et seq. and 13a-85 re municipal tax liens.

Lien holds until assessment paid in absence of special limitation. 79 C. 40. Lien does not lie against land of state; school fund mortgage has priority over it. 81 C. 11. Cited. 153 C. 457.



Section 7-141 - Notice of hearing on municipal assessments.

In any case of appraisal of benefits or assessment of damages because of any public work or improvement, notice of the time and place for a hearing upon such appraisal or assessment shall be given to the persons to be affected thereby, if known, at least ten days before the time of hearing. Such notice may be given by depositing in the post office, postage paid, a notice of the pendency of the proceedings, signed by the clerk of the municipality in interest and addressed to such persons. In the case of an estate of a deceased person in process of settlement, notice to the administrator or executor having charge thereof shall be deemed to be notice to the owner.

(1949 Rev., S. 689.)



Section 7-142 - Appeal from municipal assessments.

Any person aggrieved by the appraisal of damages in laying out any highway or in making any improvement or public work in any city or borough, or by the assessment of benefits therefor, or by any order of the common council of any city in relation to the repair, renewal or change of any highway bridge, may, except in a case where a right of appeal to a court is provided by the charter of the city or borough, appeal from such appraisal, assessment or order, to any judge of the Superior Court within thirty days after due notice is given of such appraisal, assessment or order, which appeal shall be a written petition for reappraisal, reassessment or review of such order, with a citation attached thereto, and returnable in not less than six and not more than twenty days after its date, and shall be served at least six days before the return day upon the clerk of such city or borough. Any number of persons who are similarly affected by any such appraisal, assessment or order may join in taking and prosecuting such appeal. Such judge may, by committee or otherwise, reassess such damages or benefits, or review and revoke, modify or affirm such order, and, if such damages are increased or such assessments of benefits reduced or such order revoked, may award costs against the city or borough, otherwise against the appellant. Such judge shall issue execution for the amount of damages or benefits fixed by such reassessment, and in favor of either party for costs, to be taxed as upon civil process, and, after the proceedings have been closed, return all the papers connected with the case to the clerk of such city or borough, who shall keep them on file.

(1949 Rev., S. 690, 691; P.A. 76-436, S. 257, 681.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Section is exercise of taxing power and is constitutional; benefits contemplated are those special to the individual and distinct from community benefit; amount of benefit may be subtracted from that of damage; compliance with every requirement should appear on the face of the proceedings. 23 C. 187. Benefits are those only that are immediate, appreciable and certain. 36 C. 256; 42 C. 284; 45 C. 462. Charter authorized assessment of the whole expense of improvement; being in fact within the actual benefit, it was held to be lawful. 39 C. 279; 47 C. 89. When land of railroad company may be assessed. 49 C. 40. Property of state is exempt from assessment, unless as expressly authorized. 50 C. 89. Assessment need not in terms state fact of special benefits, if same may be reasonably inferred therefrom. 51 C. 203. Sewer assessment determined solely upon street frontage is illegal; an appeal, by one or several assessed, does not bring up for review the whole assessment. 35 C. 66. Parallel land of railroad company cannot, under general powers, be taken for highway. 36 C. 256. Track of street railroad assessed for pavement. 38 C. 422. Damages assessed to a third party cannot be inquired into; doings of municipal authorities cannot be collaterally attacked. 39 C. 467. Question of necessity cannot be raised upon an appeal from assessment. Id.; 47 C. 89. Inadvertent omission of some property will not disturb an assessment unless substantial injustice has resulted. 39 C. 467; 40 C. 512. Appeal should specify facts upon which relief is sought. Id., 503. Paving assessment may be determined solely upon street frontage. Id., 511. Upon appeal, assessment may be approved, increased or diminished. 48 C. 427. Counsel for municipality has no power to arbitrate; how person assessed may be estopped. 58 C. 157. Committee presumed to act lawfully. 71 C. 180. Nature of appeal. 74 C. 192. Cited. 78 C. 572. Remonstrance; issues; harmless error. 80 C. 248; 85 C. 237. On appeal, appraisal to be made as of original assessment. 84 C. 234; 85 C. 237. Issues and burden of proof. 84 C. 319; Id., 386.



Section 7-143 - Completion of improvement pending appeal from appraisal of damages.

In the case of an appeal to the Appellate Court from the appraisal of damages in laying out any street, or in making any improvement or public work in any town, city or borough or other geographical division, upon paying to the person or persons entitled thereto damages appraised therefor, or upon depositing the same in the manner provided by law, and in a case in which no damages are appraised, such town, city or borough or other geographical division may immediately proceed to lay out and open such street, or make and complete such improvement or public work in the same manner as if no appeal had been taken and shall pay, within thirty days after final judgment, to the appellant, the amount so awarded.

(1949 Rev., S. 8005; June Sp. Sess. P.A. 83-29, S. 18, 82.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.

Running of interest. 107 C. 441; 108 C. 370. Measure of damages stated; benefits to be deducted; 109 C. 215. Not necessary for appellant to show each item was incorrect. Id., 218.



Section 7-144 - Assessment on estate of decedent.

When any assessment of damages or benefits, or both, for the layout or construction of any highway or other public work, by any town, city or borough, has been made upon or in respect to any land or interest in land which has belonged to a deceased person, of whose estate no distribution has been recorded, it shall be sufficient if the report or schedule of such assessment describes the property assessed as land of the estate of such deceased person or describes his estate as being assessed; and any lien or claim upon such property resulting from such assessment, otherwise legal and formal, may be foreclosed or otherwise enforced against such property or the amount of such assessment collected from any persons claiming such land under the title of such deceased person.

(1949 Rev., S. 692.)

Cited. 75 C. 422.



Section 7-145 - Correction of assessments.

In any case of assessment of damages or benefits for the layout or construction of public works, the Superior Court or any other appellate or revising tribunal to which such case may be removed may, by reassessment or otherwise, correct any errors which may be shown to exist in the report or schedule of such assessments, provided reasonable notice shall be given to any person, not before such court or tribunal, who may be injuriously affected by the correction of such errors to appear and show cause why such correction should not be made; but said court or such tribunal may, without special notice, correct manifest clerical errors and misdescriptions, when it is evident that no person interested has been misled thereby.

(1949 Rev., S. 693; P.A. 76-436, S. 258, 681.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.



Section 7-146 - Clearing of waterways. Assessment of cost. Appeal.

(a) The legislative body of any town, city or borough may require any private person or any firm or corporation to remove from any waterway or tidal water within the jurisdiction of such town, city or borough any debris, wreckage or other similar material for which such private person or firm or corporation is responsible and which prevents or may tend to prevent the free discharge of flood waters. When any such private person, firm or corporation fails to comply with such requirement within a reasonable time, such legislative body shall have authority to remove or cause to be removed any such debris, wreckage or other similar material and to assess the cost of such removal against such private person or firm or corporation. Any such assessment may be collected in the manner provided by the general statutes for the collection of taxes by a town, city or borough.

(b) Any private person or any firm or corporation aggrieved by any such assessment may, within thirty days after notice thereof, appeal from such assessment to the superior court for the judicial district in which such town, city or borough is located. Notice of such appeal shall be served upon the town, city or borough by any proper officer or indifferent person. Said court shall hear such appeal and shall reexamine the legality and reasonableness of the assessment, either by itself or by a committee by it appointed. Said court may render such judgment upon such appeal as it finds will accord with the public welfare and may tax costs in its discretion.

(1949 Rev., S. 705, 706; 1957, P.A. 13, S. 23; 1971, P.A. 870, S. 12; P.A. 76-436, S. 259, 681; P.A. 78-280, S. 1, 127.)

History: 1971 act substituted court of common pleas for superior court in Subsec. (b), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 7-147 - Regulation of obstructions in waterways.

(a) Any town, city or borough may, within its jurisdiction, establish by ordinance lines along any part of any waterway beyond which, in the direction of the waterway, no permanent obstruction or encroachment shall be placed by any private person or any firm or corporation, unless permission is granted in writing by the legislative body of the town, city or borough or by the municipal board, commission, department or inland wetlands agency which the legislative body may authorize by ordinance to administer the provisions of this section. In establishing such lines, the legislative body or such board, commission, department or inland wetlands agency shall base their location on the boundaries of the area which would be inundated by a flood similar in size to one or more recorded floods which have caused extensive damages in such area or on a size of flood computed by accepted methods applicable generally throughout the state or a region thereof. The determination of the size of the flood and the boundaries of the inundated area shall take into consideration the effects of probable future developments. The position of the lines may vary from the boundaries of the inundated area so as to minimize the area of land to be regulated when a portion of the inundated area does not contribute to the flood-carrying capacity of the waterway. The position of the lines shall, insofar as practical, equitably affect riparian properties and interests depending upon existing topography and shall be interdependent throughout the reaches of the waterway, and shall conform with the requirements of the federal government imposed as conditions for the construction of flood control projects. When the existing waterway, because of natural or man-made constrictions, is such that such lines cannot be established by standard engineering methods, a channel may be adopted, whereby the removal of such constrictions may be anticipated so that reasonable lines can be established by methods applicable to the state generally. When the flood boundary falls along the channel banks, the lines shall be placed at the top of the bank.

(b) The legislative body or such board, commission, department or inland wetlands agency may grant or deny permission based on a finding of the effect of the obstruction or encroachment on the flood-carrying and water storage capacity of the waterways and flood plains, flood heights, hazards to life and property, the protection and preservation of the natural resources and ecosystems of the municipality including, but not limited to, ground and surface water, animal, plant and aquatic life, nutrient exchange and energy flow with due consideration given to the results of similar encroachments constructed along the reach of the waterway. Wherever there is a city or borough within a town, the town shall have authority to establish such lines for such of its area as is not within such city or borough, and the city or borough shall have such authority within its boundaries. Any two or more adjoining municipalities shall have authority to investigate jointly the desirability of establishing lines on either or both sides of a waterway within their jurisdiction. Any private person or any firm or corporation aggrieved by any decision of a legislative body or any such board, commission, department or inland wetlands agency made in accordance with this section may, within thirty days after notice thereof, appeal from such decision in the manner provided by section 8-8 for appeal from the decisions of a municipal zoning board of appeals. Nothing contained in this section shall limit or restrict the Commissioner of Transportation in exercising his authority over the harbors and navigable waters of the state, nor apply to any dam, bridge, pipeline or other similar structure, and appurtenances thereto, extending across any waterway, which are otherwise in compliance with law.

(c) The provisions of this section shall not be construed to limit or alter the authority of the Commissioner of Energy and Environmental Protection over the tidal, coastal and navigable waters of the state and within stream channel encroachment lines established by said commissioner pursuant to section 22a-343.

(1949 Rev., S. 708; 1957, P.A. 13, S. 25; 1969, P.A. 768, S. 64; P.A. 88-327, S. 1, 3; P.A. 11-80, S. 1.)

History: 1969 act gave power over harbors and navigable waters to commissioner of transportation and deleted reference to state board of harbor commissioners for New Haven Harbor; P.A. 88-327 redesignated provisions of section as Subsecs. (a) and (b), empowered municipal legislative body to authorize by ordinance a municipal board, commission, department or inland wetlands, agency to administer provisions of section, provided standards for establishing lines along waterways, provided standards for granting or denying permission to place obstructions in waterways and added Subsec. (c) re authority of commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

See Sec. 19a-336 re consideration of watercourse obstruction as nuisance.

See Sec. 22a-348 re establishment of lines by municipality and/or Commissioner of Energy and Environmental Protection.

Statute held constitutional; proper standard for delegation of power to municipality is whether delegation provides reasonable notice of what conduct may be authorized or prohibited. 209 C. 652. Cited. 217 C. 588.






Chapter 97a - Historic Districts and Historic Properties

Section 7-147a - Historic districts authorized. Definitions.

(a) As used in this part: “Altered” means changed, modified, rebuilt, removed, demolished, restored, razed, moved or reconstructed; “erected” means constructed, built, installed or enlarged; “exterior architectural features” means such portion of the exterior of a structure or building as is open to view from a public street, way or place; “building” means a combination of materials forming a shelter for persons, animals or property; “structure” means any combination of materials, other than a building, which is affixed to the land, and shall include, but not be limited to, signs, fences and walls; “municipality” means any town, city, borough, consolidated town and city or consolidated town and borough; “appropriate” means not incongruous with those aspects of the historic district which the historic district commission determines to be historically or architecturally significant.

(b) Any municipality may, by vote of its legislative body and in conformance with the standards and criteria formulated by the Department of Economic and Community Development, establish within its confines an historic district or districts to promote the educational, cultural, economic and general welfare of the public through the preservation and protection of the distinctive characteristics of buildings and places associated with the history of or indicative of a period or style of architecture of the municipality, of the state or of the nation.

(c) The legislative body of any municipality may make appropriations for the purpose of carrying out the provisions of this part.

(1961, P.A. 430, S. 1; February, 1965, P.A. 221, S. 2; P.A. 80-314, S. 1; P.A. 86-105, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 142.)

History: 1965 act added provision requiring district to conform to standards and criteria of historical commission; P.A. 80-314 added Subsec. (a) containing definitions and divided earlier provisions into Subsecs. (b) and (c); P.A. 86-105 added definition of “appropriate” in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596.

Subsec. (a):

Includes objects embedded in the earth, such as posts, stakes and foundations connected to objects rising above the surface and very heavy objects “affixed” to the ground by gravity, but not isolated objects that rest lightly on the surface of the ground that can easily be moved. 282 C. 672.



Section 7-147b - Procedure for establishment of historic district.

Prior to the establishment of an historic district or districts, the following steps shall be taken:

(a) The legislative body shall appoint or authorize the chief elected official of the municipality to appoint an historic district study committee for the purpose of making an investigation of a proposed historic district or districts. The legislative body of a municipality which proposes to establish more than one district may establish more than one committee if the proposed districts are not contiguous to each other nor to any existing historic district. Each committee established under the provisions of this section shall consist of five regular and three alternate members who shall be electors of the municipality holding no salaried municipal office. Such alternate members shall, when seated as provided in this section, have all powers and duties of a member of the committee. If a regular member of such committee is absent or has a conflict of interest, the chairman of the committee shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(b) The historic district study committee shall investigate and submit a report which shall include the following: (1) An analysis of the historic significance and architectural merit of the buildings, structures, places or surroundings to be included in the proposed historic district or districts and the significance of the district as a whole; (2) a general description of the area to be included within the district or districts, including the total number of buildings in each such district or districts listed according to their known or estimated ages; (3) a map showing the exact boundaries of the area to be included within the district or districts; (4) a proposed ordinance or proposed ordinances designed to create and provide for the operation of an historic district or districts in accordance with the provisions of this part; (5) such other matters as the committee may deem necessary or advisable.

(c) The historic district study committee shall transmit copies of its report to the Department of Economic and Community Development, the planning commission and zoning commission, or the combined planning and zoning commission, of the municipality, if any, and, in the absence of such a planning commission, zoning commission or combined planning and zoning commission, to the chief elected official of the municipality for their comments and recommendations. In addition to such other comments and recommendations as it may make, the Department of Economic and Community Development may recommend either approval, disapproval, modification, alteration or rejection of the proposed ordinance or ordinances and of the boundaries of each proposed district. Each such commission, board or individual shall deliver such comments and recommendations to the committee within sixty-five days of the date of transmission of such report. Failure to deliver such comments and recommendations shall be taken as approval of the report of the committee.

(d) The historic district study committee shall hold a public hearing on the establishment of a proposed historic district or districts not less than sixty-five nor more than one hundred thirty days after the transmission of the report to each party as provided in subsection (c) of this section, except that, if all such parties have delivered their comments and recommendations to the committee, such hearing may be held less than sixty-five days after the transmittal of the report. The comments and recommendations received pursuant to subsection (c) of this section shall be read in full at the public hearing.

(e) Notice of the time and place of such hearing shall be given as follows: (1) Written notice of the time, place and purpose of such hearing, postage prepaid, shall be mailed to the owners of record of all real property to be included in the proposed historic district or districts, as they appear on the last-completed grand list, at the addresses shown thereon, at least fifteen days before the time set for such hearing, together with a copy of the report of the historic district study committee or a fair and accurate synopsis of such report. A complete copy of the report, a copy of all recommendations made under subsection (c) of this section, a map showing the boundaries of the area to be included in the proposed district and a copy of the proposed ordinance shall be available at no charge from the town clerk during business hours or shall be mailed, upon request, to any owner of record of real property in the proposed historic district or districts with the notice of the hearing; and (2) by publication of such notice in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days before such hearing.

(f) The historic district study committee shall submit its report with any changes made following the public hearing, along with any comments or recommendations received pursuant to subsection (c) of this section, and such other materials as the committee may deem necessary or advisable to the legislative body and the clerk of the municipality within sixty-five days after the public hearing.

(g) The clerk or his designee shall, not later than sixty-five days from receipt of such report, mail ballots to each owner of record of real property to be included in the proposed district or districts on the question of creation of an historic district or districts, as provided for in sections 7-147a to 7-147k, inclusive. Only an owner who is eighteen years of age or older and who is liable, or whose predecessors in title were liable, to the municipality for taxes on an assessment of not less than one thousand dollars on the last-completed grand list of the municipality on real property within the proposed district, or who would be or would have been so liable if not entitled to an exemption under subdivision (7), (8), (10), (11), (13), (14), (15), (16), (17), (20), (21), (22), (23), (24), (25), (26), (29) or (49) of section 12-81, may vote, provided such owner is the record owner of the property, thirty days before the ballots must be returned. Any tenant in common of any freehold interest in any land shall have a vote equal to the fraction of his ownership in said interest. Joint tenants of any freehold interest in any land shall vote as if each joint tenant owned an equal, fractional share of such land. A corporation shall have its vote cast by the chief executive officer of such corporation or his designee. No owner shall have more than one vote.

(h) The form of the ballot to be mailed to each owner shall be consistent with the model ballot prepared by the Historic Preservation Council of the Department of Economic and Community Development established pursuant to section 10-409. The ballot shall be a secret ballot and shall set the date by which such ballots shall be received by the clerk of the municipality. The ballots shall be mailed by first class mail to each owner eligible to vote in such balloting at least fifteen days in advance of the day on which ballots must be returned. Notice of balloting shall be published in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the last not less than two days before the day on which the ballots must be returned. Such ballot shall be returned to the municipal clerk, inserted in an inner envelope which shall have endorsed on the face thereof a form containing a statement as follows: “I, the undersigned, do hereby state under the penalties of false statement that I am an owner of record of real property to be included in the proposed historic district and that I am, or my predecessors in title were, liable to the municipality for taxes on an assessment of not less than one thousand dollars on the last grand list of the municipality of real property within the district, or who would be or would have been so liable if not entitled to an exemption under subdivision (7), (8), (10), (11), (13), (14), (15), (16), (17), (20), (21), (22), (23), (24), (25), (26), (29) or (49) of section 12-81.” Such statement shall be signed and dated. Any person who intentionally falsely signs such ballot shall be guilty of false statement as provided in section 53a-157b. The inner envelope, in which the ballot has been inserted by the owner, shall be returned to the municipal clerk in an outer envelope endorsed on the outside with the words: “Official ballot”. Such outer envelope shall also contain, in the upper left corner of the face thereof, blank spaces for the name and return address of the sender. In the lower left corner of such outer envelope, enclosed in a printed box, there shall be spaces upon which the municipal clerk, before issuance of the ballot and envelopes, shall inscribe the name, street and number of the elector's voting residence and the date by which the ballot must be returned, and before issuance the municipal clerk shall similarly inscribe such envelope with his name and address for the return thereof. All outer envelopes shall be serially numbered. The ballots shall be returned to the municipal clerk by the close of business on the day specified, and such clerk shall compare each ballot to the list of property owners to whom such ballots were mailed to insure that each such ballot has been properly signed and returned.

(i) If two-thirds of all property owners voting cast votes in the affirmative, the legislative body of the municipality shall by majority vote take one of the following steps: (1) Accept the report of the committee and enact an ordinance or ordinances to create and provide for the operation of an historic district or districts in accordance with the provisions of this part; (2) reject the report of the committee, stating its reasons for such rejection; (3) return the report to the historic district study committee with such amendments and revisions thereto as it may deem advisable, for consideration by the committee. The committee shall submit an amended report to the legislative body within sixty-five days of such return. The committee need not hold a public hearing other than the one provided for in subsection (d) of this section, notwithstanding any changes in its report following such hearing, unless the legislative body has recommended a change in the boundaries of the proposed district or districts. The legislative body of the municipality may authorize another ballot of the owners within a proposed district or districts to be cast, other than the balloting provided for in subsection (g) of this section, notwithstanding any changes in the proposed ordinance following such balloting, if the boundaries of the proposed district in which the owners' property is situated are changed.

(j) Any ordinance, or amendment thereof, enacted pursuant to this part, which creates or alters district boundaries, shall contain a legal description of the area to be included within the historic district. The legislative body, when it passes such an ordinance, or amendment thereof, shall transmit to the municipal clerk a copy of the ordinance or amendment thereof. Such ordinance, or amendment thereof, shall be recorded in the land records of the municipality in which such real property is located and indexed by the municipal clerk in the grantor index under the names of the owners of record of such property.

(1961, P.A. 430, S. 2; 1963, P.A. 600, S. 1; P.A. 75-52; P.A. 77-338, S. 1; P.A. 80-314, S. 2; P.A. 87-167; P.A. 91-135, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 210(e), 235; P.A. 04-20, S. 3; 04-205, S. 5; 04-257, S. 4; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 125, 126.)

History: 1963 act amended Subsec. (c) to extend time for recommendations after receipt of report from 60 to 90 days and to authorize Connecticut historical commission to recommend re boundaries of proposed districts, amended Subsec. (d) to extend time within which hearing is to be held, amended Subsec. (e) to provide for sending a copy or synopsis of the study committee's report, together with a copy of the recommendations under Subsec. (c), a map and a copy of the proposed ordinance to property owners, amended Subsec. (f) to provide for inclusion of list of all buildings in report of committee and amended Subsec. (g) to provide for balloting by property owners; P.A. 75-52 added Subsec. (i) re ordinance contents; P.A. 77-338 deleted requirement in Subsec. (d) that hearing be held not less than 120 days after report; P.A. 80-314 amended Subsec. (a) to allow more than one committee and to include provisions for alternate members, amended Subsec. (b) to include in requirements for report consideration of architectural merit, description of area to be included, map of exact boundaries, proposed ordinance etc., amended Subsec. (c) to include combined planning and zoning commissions and to replace previous provision requiring that recommendations be read at hearing with provision for turning over recommendations to committee, amended Subsec. (d) to require that hearing be held not less than 65 days after report sent to commissions unless conditions specified in exception are met, amended Subsec. (e) to require 15 rather than 20 days' notice and to allow towns to have available on request rather than to automatically send out complete report and other data, amended Subsec. (f) to change deadline from 60 to 65 days and deleted specific accounting of report contents, amended Subsec. (g) to set deadline for mailing ballots and to replace general provisions for voting and action on result with detailed provisions for voting, deleted former Subsec. (h) re proposed amendments to ordinance replacing it with further voting detail, added Subsec. (i) re actions taken following vote and relettered former Subsec. (i) as Subsec. (j) and added requirement that copy of ordinance be sent to municipal clerk; P.A. 87-167 amended Subsec. (i) to reduce the affirmative vote requirement from 75% to two-thirds of all owners voting; P.A. 91-135 amended Subsec. (g) to transfer authority to mail ballots from the legislative body to the town clerk or his designee and amended Subsec. (h) to require that the ballot be consistent with a model ballot prepared by the Connecticut historical commission; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film in Subsec. (c), and June 30 Sp. Sess. P.A. 03-6 also amended Subsec. (h) to substitute Historic Preservation Council of Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 04-257 made technical changes in Subsec. (h), effective June 14, 2004; P.A. 11-48 amended Subsecs. (c) and (h) by replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596; 227 C. 71.

Cited. 43 CS 297.

Subsec. (g):

Each condominium unit owner entitled to a vote proportionate to his freehold interest in the land. 196 C. 596.



Section 7-147c - Historic district commission.

(a) Once an historic district has been established, the historic district study committee shall cease to exist and thereafter an historic district commission shall perform all the functions of the committee relative to the new district and to administering the provisions of this part.

(b) The historic district commission may from time to time, by following the procedure for creation of an historic district provided for in section 7-147b, suggest that an historic district be enlarged or that additional districts be created. Where additional property is to be included within an existing district, the owners of such additional property shall vote pursuant to subsection (g) of section 7-147b.

(c) Notwithstanding the provisions of section 7-147b, the legislative body of the municipality may enact amendments to the ordinance or ordinances of an historic district established pursuant to this part if such amendments do not involve changing district boundaries or the creation of new districts. No amendment shall be enacted until the substance of such amendment has first been submitted to the historic district commission having jurisdiction over the district affected for its comments and recommendations and either its comments and recommendations have been received or sixty-five days have elapsed without receipt of such comments and recommendations. The historic district commission may suggest amendments to the legislative body.

(d) The historic district commission established under the provisions of this part shall consist of five regular and three alternate members, who shall be electors of the municipality in which the district is situated holding no salaried municipal office. The ordinance shall provide that one or more of the members or alternates of the historic district commission shall reside in an historic district under the jurisdiction of the commission, if any persons reside in any such district and are willing to serve on such commission. Such alternate members shall, when seated as provided in this section, have all powers and duties of a member of the commission. If a regular member of said commission is absent or has a conflict of interest, the chairman of the commission shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting. The method of appointment shall be fixed by ordinance. The appointments to membership in the commission shall be so arranged that the term of at least one member shall expire each year, and their successors shall be appointed in like manner for terms of five years. Vacancies shall be filled for the unexpired term and in the same manner as the original appointment. The commission shall elect annually a chairman, a vice-chairman and a clerk from its own number. Each member and alternate shall continue in office until his successor is duly appointed. All members and alternates shall serve without compensation. Any member or alternate may be appointed for another term or terms.

(e) The historic district commission shall adopt rules of procedure not inconsistent with the provisions of this part. The commission may adopt regulations not inconsistent with the provisions of this part to provide guidance to property owners as to factors to be considered in preparing an application for a certificate of appropriateness.

(f) The historic district commission shall keep a permanent record of its resolutions, transactions and determinations and of the vote of each member participating therein.

(g) A copy of any ordinance creating an historic district adopted under authority of this part, amendments to any such ordinance, maps of any districts created under this part, annual reports and other publications of the historic district commission and the roster of membership of such commission shall be transmitted to the Department of Economic and Community Development. The historic district commission shall also file with the department at least once every year a brief summary of its actions during that year, including a statement of the number and nature of certificates of appropriateness issued, any changes in the membership of the commission and any other information deemed appropriate by the historic district commission.

(h) The historic district commission may accept grants and gifts, employ clerical and technical assistance or consultants and incur other expenses appropriate to the carrying on of its work, subject to appropriation by the municipality or receipt of such grants or gifts and may expend the same for such purposes.

(i) A municipality which has more than one historic district may establish more than one historic district commission if the districts are not contiguous.

(j) Any historic district commission established under this section may, unless prohibited by charter, ordinance or special act: (1) Make periodic reports to the legislative body; (2) provide information to property owners and others involving the preservation of the district; (3) suggest pertinent legislation; (4) initiate planning and zoning proposals; (5) cooperate with other regulatory agencies and civic organizations and groups interested in historic preservation; (6) comment on all applications for zoning variances and special exceptions where they affect historic districts; (7) render advice on sidewalk construction and repair, tree planting, street improvements and the erection or alteration of public buildings not otherwise under its control where they affect historic districts; (8) furnish information and assistance in connection with any capital improvement program involving historic districts; (9) consult with groups of experts.

(1961, P.A. 430, S. 3; P.A. 77-338, S. 2; P.A. 80-314, S. 3; P.A. 86-105, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 143.)

History: P.A. 77-338 added Subsec. (b) re procedure for inclusion of individual's property in district after its establishment; P.A. 80-314 deleted previous Subsec. (b), inserted new material concerning enlarging districts or creating new ones and ordinance amendments as Subsecs. (b) and (c), placed provisions for commission membership, appointments, etc. in Subsec. (d) rather than Subsec. (a) as previously, amending provisions for alternate members and adding provision concerning vacancies and reappointments, placed provision for adopting rules in Subsec. (e) rather than Subsec. (a) and added provision concerning regulations providing guidance for property owners in preparing applications, added Subsecs. (f) and (g) re permanent records and information required to be sent to the state historical commission, amended provision re acceptance of grants and gifts and employment of personnel, formerly in Subsec. (a), and designated it as Subsec. (h) and added Subsecs. (i) and (j) re multiple commissions and further powers; P.A. 86-105 amended Subsec. (d) to require that one or more residents of historic district be included on commission as members or alternates; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (g) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and “department”, effective July 1, 2011.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 227 C. 71.



Section 7-147d - Certificate of appropriateness: Parking areas.

(a) No building or structure shall be erected or altered within an historic district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to the historic district commission and approved by said commission.

(b) No building permit for erection of a building or structure or for alteration of an exterior architectural feature within an historic district and no demolition permit for demolition or removal of a building or structure within an historic district shall be issued by a municipality or any department, agency or official thereof until a certificate of appropriateness has been issued. A certificate of appropriateness shall be required whether or not a building permit is required.

(c) The historic district commission may request such plans, elevations, specifications, material and other information, including in the case of demolition or removal, a statement of the proposed condition and appearance of property after such demolition or removal, as may be reasonably deemed necessary by the commission to enable it to make a determination on the application. The style, material, size and location of outdoor advertising signs and bill posters within an historic district shall also be under the control of such commission. The provisions of this section shall not be construed to extend to the color of paint used on the exterior of any building or structure.

(d) No area within an historic district shall be used for industrial, commercial, business, home industry or occupational parking, whether or not such area is zoned for such use, until after an application for a certificate of appropriateness as to parking has been submitted to the commission and approved by said commission. The provisions of this section shall apply to the enlargement or alteration of any such parking area in existence on October 1, 1973.

(1961, P.A. 430, S. 4; 1963, P.A. 600, S. 2; P.A. 73-473, S. 1; P.A. 80-314, S. 4.)

History: 1963 act redefined “exterior architectural features”, deleted stone walls, fences, signs, light fixtures, steps and paving from purview of certificate and excluded exterior paint color from provisions of section; P.A. 73-473 added Subsec. (b) re parking areas; P.A. 80-314 deleted “restored, moved or demolished” and removed definition of “exterior architectural features” from Subsec. (a), added Subsec. (b) re certificates of appropriateness, added Subsec. (c) including provisions re signs and exterior paint color, previously in Subsec. (a), and stating what information is necessary for commission's decision on application and relettered former Subsec. (b) as Subsec. (d).

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596.

Cited. 29 CA 28.

Subsec. (d):

A reading of the word “occupational” that restricts it strictly to for-profit commercial or industrial uses would render other words unnecessary surplusage, which would violate basic tenet of statutory construction that legislature does not intend to enact meaningless provisions; Subsec. plainly and unambiguously encompasses parking for private elementary educational facilities because legislature drafted statute with language clearly intended to subject a broad variety of nonresidential parking uses to historic district regulation; legislature's enactment of Sec. 7-147k(b) which exempts from provisions of historic district act “any property owned by a nonprofit institution of higher education, for as long as a nonprofit institution of higher education owns such property” further supports a construction of Subsec. subjecting nonprofit private elementary school to jurisdiction of commission. 284 C. 838.



Section 7-147e - Application for certificate. Hearing. Approval.

(a) The historic district commission shall hold a public hearing upon each application for a certificate of appropriateness unless the commission determines that such application involves items not subject to approval by the commission. The commission shall fix a reasonable time and place for such hearing. Notice of the time and place of such hearing shall be given by publication in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality not more than fifteen days nor less than five days before such hearing.

(b) Unless otherwise provided by ordinance, a majority of the members of the commission shall constitute a quorum and the concurring vote of a majority of the members of the commission shall be necessary to issue a certificate of appropriateness. Within not more than sixty-five days after the filing of an application as required by section 7-147d, the commission shall pass upon such application and shall give written notice of its decision to the applicant. When a certificate of appropriateness is denied, the commission shall place upon its records and in the notice to the applicant the reasons for its determination, which shall include the bases for its conclusion that the proposed activity would not be appropriate. In the notice to the applicant the commission may make recommendations relative to design, arrangement, texture, material and similar features. The commission may issue a certificate of appropriateness with stipulations. Evidence of approval, as referred to in section 7-147d, shall be by certificate of appropriateness issued by the commission. Failure of the commission to act within said sixty-five days shall constitute approval and no other evidence of approval shall be needed.

(1961, P.A. 430, S. 5, 7; 1969, P.A. 37; P.A. 73-473, S. 2; P.A. 80-314, S. 5; P.A. 86-105, S. 3.)

History: 1969 act changed deadline for commission action in Subsec. (a) from 60 to 120 days; P.A. 73-473 specified parking as well as exterior architectural features as concern of certificate of appropriateness; P.A. 80-314 deleted reference specifying parking or exterior architectural features, changed number of times notice to appear in newspaper from seven to two and add specific time requirements, deleted requirement that commission record applications and activities and deleted former Subsec. (b) and placed in new Subsec. (b) procedure for action on application, changing deadline for action to 65 days, adding provisions re quorum, voting and denial of application or issuance with stipulations; P.A. 86-105 reduced newspaper notice requirements to one publication and provided that the bases for commission's determination shall be included in any notice of denial of certificate of appropriateness.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596.

Subsec. (a):

Failure to republish notice of continuance of a hearing in newspaper did not violate Subsec. 49 CS 498.

Subsec. (b):

In appeal from a decision by historic district commission, reviewing courts are limited to determining whether reason or reasons stated by commission are supported by substantial evidence in the record. 285 C. 755.

Although commission mailed notice of denial of the application to applicant 68 days after filing of the application, applicant was not entitled to automatic approval of the application on that basis since commission had acted within 65 days after filing of the application and applicant had actual notice of the commission's decision. 108 CA 682.



Section 7-147f - Considerations in determining appropriateness. Solar energy systems.

(a) If the commission determines that the proposed erection, alteration or parking will be appropriate, it shall issue a certificate of appropriateness. In passing on appropriateness as to exterior architectural features, buildings or structures, the commission shall consider, in addition to other pertinent factors, the type and style of exterior windows, doors, light fixtures, signs, above-ground utility structures, mechanical appurtenances and the type and texture of building materials. In passing upon appropriateness as to exterior architectural features the commission shall also consider, in addition to any other pertinent factors, the historical and architectural value and significance, architectural style, scale, general design, arrangement, texture and material of the architectural features involved and the relationship thereof to the exterior architectural style and pertinent features of other buildings and structures in the immediate neighborhood. No application for a certificate of appropriateness for an exterior architectural feature, such as a solar energy system, designed for the utilization of renewable resources shall be denied unless the commission finds that the feature cannot be installed without substantially impairing the historic character and appearance of the district. A certificate of appropriateness for such a feature may include stipulations requiring design modifications and limitations on the location of the feature which do not significantly impair its effectiveness. In passing upon appropriateness as to parking, the commission shall take into consideration the size of such parking area, the visibility of cars parked therein, the closeness of such area to adjacent buildings and other similar factors.

(b) In its deliberations, the historic district commission shall act only for the purpose of controlling the erection or alteration of buildings, structures or parking which are incongruous with the historic or architectural aspects of the district. The commission shall not consider interior arrangement or use. However, the commission may recommend adaptive reuse of any buildings or structures within the district compatible with the historic architectural aspects of the district.

(1961, P.A. 430, S. 8; P.A. 73-473, S. 3; P.A. 80-314, S. 6; P.A. 81-326.)

History: P.A. 73-473 added specific provisions concerning certificates of appropriateness for parking; P.A. 80-314 added Subsec. (b) re exclusion of consideration of interior space except to recommend adaptive reuse and expanded considerations for certificate concerning exterior features with specific references to doors, windows, signs, etc.; P.A. 81-326 added provisions concerning issuance of certificate of appropriateness for exterior architectural feature designed for utilization of renewable resources.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596; 227 C. 71.

Subsec. (a):

Commission may consider historic value and significance of buildings in their existing locations, including outbuildings, as a “pertinent factor” in denying an application for alterations. 285 C. 755.



Section 7-147g - Variations, permissible when.

Where, by reason of topographical conditions, district borderline situations or because of other unusual circumstances solely with respect to a certain parcel of land and not affecting generally the district in which it is situated, the strict application of any provision of this part would result in exceptional practical difficulty or undue hardship upon the owner of any specific property, the commission in passing upon applications shall have power to vary or modify strict adherence to said sections or to interpret the meaning of said sections so as to relieve such difficulty or hardship; provided such variance, modification or interpretation shall remain in harmony with the general purpose and intent of said sections so that the general character of the district shall be conserved and substantial justice done. In granting variations, the commission may impose such reasonable and additional stipulations and conditions as will, in its judgment, better fulfill the purposes of said sections. In addition to the filing required by subsection (b) of section 7-147e, the commission shall, for each variation granted, place upon its records and in the notice to the applicant the reasons for its determinations.

(1961, P.A. 430, S. 9; P.A. 80-314, S. 7.)

History: P.A. 80-314 required that record of granted variance and commission's reasons for granting it be kept.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596.



Section 7-147h - Action by commission to prevent illegal acts.

(a) If any provision of this part or any action taken or ruling made by the historic district commission pursuant to the provisions of said sections or of any regulation or ordinance adopted under said sections has been violated, the commission may, in addition to other remedies, institute an action in the superior court for the judicial district wherein such violation exists, which court shall have jurisdiction to restrain such violation and to issue orders directing that the violation be corrected or removed. Such order may direct the removal of any building, structure or exterior architectural feature erected in violation of said sections or any bylaw or ordinance adopted under said sections or the substantial restoration of any building, structure, or exterior architectural feature altered or demolished in violation of said sections or any regulation or ordinance adopted under said sections. Regulations and orders of the commission issued pursuant to said sections, or to any regulation or ordinance adopted under said sections, shall be enforced by the zoning enforcement official or building inspector or by such other person as may be designated by ordinance, who may be authorized to inspect and examine any building, structure, place or premises and to require in writing the remedying of any condition found to exist therein or thereon in violation of any provision of the regulations or orders made under the authority of said sections or of any regulation or ordinance adopted under said sections.

(b) The owner or agent of any building, structure or place where a violation of any provision of this part or of any regulation or ordinance adopted under said sections has been committed or exists, or the lessee or tenant of an entire building, entire structure or place where such violation has been committed or exists, or the owner, agent, lessee or tenant of any part of the building, structure or place in which such violation has been committed or exists, or the agent, architect, builder, contractor, or any other person who commits, takes part or assists in any such violation or who maintains any building, structure or place in which any such violation exists, shall be fined not less than ten dollars nor more than one hundred dollars for each day that such violation continues; but, if the offense is wilful, the person convicted thereof shall be fined not less than one hundred dollars nor more than two hundred fifty dollars for each day that such violation continues. The superior court for the judicial district wherein such violation continues or exists shall have jurisdiction of all such offenses, subject to appeal as in other cases. Each day that a violation continues to exist shall constitute a separate offense. All costs, fees and expenses in connection with actions under this section may, in the discretion of the court, be assessed as damages against the violator, which, together with reasonable attorney's fees, may be awarded to the historic district commission which brought such action. Any funds collected as fines pursuant to this section shall be used by the commission to restore the affected buildings, structures, or places to their condition prior to the violation wherever possible and any excess shall be paid to the municipality in which the district is situated.

(1961, P.A. 430, S. 10; P.A. 73-473, S. 4; P.A. 74-183, S. 166, 291; P.A. 76-436, S. 145, 681; P.A. 78-280, S. 1, 127; P.A. 80-314, S. 8.)

History: P.A. 73-473 included reference to parking; P.A. 74-183 substituted court of common pleas for circuit court and included reference to “county or judicial district”; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 deleted reference to “county”; P.A. 80-314 divided section into Subsecs. (a) and (b), replaced former provisions for proceedings to prevent unlawful acts with provisions for proceedings in superior court and added provisions concerning court costs, attorneys' fees and fines.

Cited. 153 C. 160; 171 C. 199; 189 C. 727; 196 C. 596.

Provision authorizing imposition of fines is directory rather than mandatory and the trial court's decision to refrain from imposing fines did not preclude it from awarding attorney's fees to commission; court's order to comply, standing alone, without affirmatively labeling defendant as a violator, is sufficient to implicate the court's authority under section to award attorney's fees to commission for its successful enforcement action; court may award attorney's fees, costs and expenses related to defense of a counterclaim under section. 152 CA 161.



Section 7-147i - Appeals.

Any person or persons severally or jointly aggrieved by any decision of the historic district commission or of any officer thereof may, within fifteen days from the date when such decision was rendered, take an appeal to the superior court for the judicial district in which such municipality is located, which appeal shall be made returnable to such court in the same manner as that prescribed for other civil actions brought to such court. Notice of such appeal shall be given by leaving a true and attested copy thereof in the hands of or at the usual place of abode of the chairman or clerk of the commission within twelve days before the return day to which such appeal has been taken. Procedure upon such appeal shall be the same as that defined in section 8-8.

(1961, P.A. 430, S. 11; P.A. 76-436, S. 282, 681; P.A. 78-280, S. 1, 127; P.A. 80-314, S. 9.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial district, effective July 1, 1978; P.A. 78-280 deleted reference to county; P.A. 80-314 provided that appeal be made returnable to court in same manner as that prescribed for “other” civil actions.

See Sec. 51-197b re administrative appeals.

Cited. 153 C. 160; 171 C. 199; 189 C. 727. In appeals from administrative zoning decisions, decisions will be invalidated, even if they were reasonably supported by the record, if they were not supported by substantial evidence in the record; in an appeal from decision of a commission, the record is reviewed to determine whether there is factual support for commission's decision; should substantial evidence exist in record to support any basis or stated reason for commission's decision, the court must sustain that decision. 284 C. 838. Although judicial review of land use decisions is deferential, it is not a rubber stamp as a court cannot take view in every case that discretion exercised by local zoning authority must not be disturbed, for if it did the right of appeal would be empty. Id. Although defendant's decision in this case was guided by proper statutory factors under Sec. 7-147f, the application of those factors was not supported by substantial evidence and, therefore, was an abuse of its discretion; because neighborly animosity and outcry are not, without more, factors for defendant's consideration under Sec. 7-147f(a), testimony does not support defendant's conclusion in this case. Id.

If an appeal has been taken and the trial court remands a case to commission, the scope of the remand order determines the finality of the trial court's judgment for appeal purposes. 108 CA 682.



Section 7-147j - Exempted acts. Delay of demolition.

(a) Nothing in this part shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature in the historic district which does not involve a change in the appearance or design thereof; nor to prevent the erection or alteration of any such feature which the building inspector or a similar agent certifies is required by the public safety because of a condition which is unsafe or dangerous due to deterioration; nor to prevent the erection or alteration of any such feature under a permit issued by a building inspector or similar agent prior to the effective date of establishment of such district.

(b) If a building in an historic district is to be demolished, no demolition shall occur for ninety days from issuance of a demolition permit if during such time the historic district commission or the Department of Economic and Community Development is attempting to find a purchaser who will retain or remove such building or who will present some other reasonable alternative to demolition. During such ninety-day period the municipality may abate all real property taxes. At the conclusion of such ninety-day period, the demolition permit shall become effective and the demolition may occur. Nothing in this section shall be construed to mandate that the owner of such property sell such property or building.

(1961, P.A. 430, S. 6; 1963, P.A. 600, S. 3; P.A. 80-314, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 144.)

History: 1963 act deleted restriction on maintenance or repairs involving a change of material or outward appearance; P.A. 80-314 deleted references to construction, reconstruction and demolition and inserted references to “erection” and added Subsec. (b) re demolition procedure; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

Cited. 153 C. 160; 171 C. 199; 189 C. 727.



Section 7-147k - Prior districts unaffected. Validation of prior creations and actions. Nonprofit institutions of higher education excluded.

(a) The provisions of this part shall in no way impair the validity of any historic district previously established under any special act or the general statutes. Any and all historic districts created under the general statutes, prior to October 1, 1980, otherwise valid except that such districts, district study committees, municipalities or officers or employees thereof, failed to comply with the requirements of any general or special law, and any and all actions of such districts or historic district commission, are validated.

(b) The provisions of this part shall not apply to any property owned by a nonprofit institution of higher education, for as long as a nonprofit institution of higher education owns such property.

(1961, P.A. 430, S. 12; P.A. 80-314, S. 11; P.A. 06-196, S. 39.)

History: P.A. 80-314 expanded validation to cover districts created before October 1, 1980, and added Subsec. (b) excepting property of nonprofit higher education institutions from provisions of Secs. 7-147a to 7-147k; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.

Cited. 171 C. 199; 189 C. 727.

Subsec. (a):

Validation of the Farmington Historic District by statute rendered moot the basis for complaint. 189 C. 727.

Subsec. (b):

Where express exceptions are made, legal presumption is legislature did not intend to save other cases from operation of statute; the enactment of section indicates that legislature, when it desires to do so, knows how to exempt specific kinds of educational institutions from historic district regulation. 284 C. 838.



Section 7-147l and 7-147m - Method of balloting; eligibility to vote; balloting on prior districts.

Sections 7-147l and 7-147m are repealed.

(1963, P.A. 600, S. 4, 5; 1971, P.A. 333; 1972, P.A. 127, S. 8; P.A. 75-158; P.A. 78-285; P.A. 80-314, S. 12.)



Section 7-147p - Historic property ordinances authorized. Definitions.

(a) As used in this part: “Historic property” means any individual building, structure, object or site that is significant in the history, architecture, archaeology and culture of the state, its political subdivisions or the nation and the real property used in connection therewith; “altered” means changed, modified, rebuilt, removed, demolished, restored, razed, moved or reconstructed; “erected” means constructed, built, installed or enlarged; “exterior architectural features” means such portion of the exterior of a structure or building as is open to view from a public street, way or place; “building” means a combination of materials forming a shelter for persons, animals or property; “structure” means any combination of materials, other than a building, which is affixed to the land, and shall include, but not be limited to, signs, fences and walls; “municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(b) Any municipality may, by ordinance and in conformance with the standards and criteria formulated by the Department of Economic and Community Development, designate within its confines an historic property or properties to promote the educational, cultural, economic and general welfare of the public through the preservation and protection of the distinctive characteristics of individual buildings and places associated with the history of or indicative of a period or style of architecture of the municipality, of the state or of the nation.

(c) The legislative body of any municipality may make appropriations for the purpose of carrying out the provisions of this part.

(P.A. 84-286, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 145.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 7-147q - Procedures for establishment of historic properties.

Prior to the designation of an historic property or properties, the following steps shall be taken:

(a) The legislative body shall appoint or authorize the chief elected official of the municipality to appoint an historic properties study committee for the purpose of making an investigation of one or more proposed historic properties. The legislative body of a municipality which proposes to establish more than one historic property may establish more than one committee. An already existing historic properties commission or an historic district commission established in the municipality pursuant to part I of this chapter may be appointed to make this investigation. Each committee established under the provisions of this section shall consist of five regular and three alternate members who shall be electors of the municipality holding no salaried municipal office. Such alternate members shall, when seated as provided in this section, have all powers and duties of a member of the committee. If a regular member of such committee is absent or has a conflict of interest, the chairman of the committee shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(b) The historic properties study committee shall investigate and submit a report which shall include the following: (1) An analysis of the historic significance and architectural merit of the buildings, structures, objects or sites proposed as historic properties; (2) a map showing the exact boundaries of the area to be designated as the historic property or properties; (3) a proposed ordinance or proposed ordinances designed to designate and provide for the protection of an historic property or properties in accordance with the provisions of this part; and (4) such other matters as the committee may deem necessary or advisable.

(c) The historic properties study committee shall transmit copies of its report to the Department of Economic and Community Development, the planning commission and zoning commission, or the combined planning and zoning commission, of the municipality, if any, and, in the absence of such a planning commission, zoning commission or combined planning and zoning commission, to the chief elected official of the municipality for their comments and recommendations. In addition to such other comments and recommendations as it may make, the Department of Economic and Community Development may recommend either approval, disapproval, modification, alteration or rejection of the proposed ordinance or ordinances and of the boundaries of each proposed historic property. Each such commission, board or individual shall deliver such comments and recommendations to the committee within sixty-five days of the date of transmission of such report. Failure to deliver such comments and recommendations shall be taken as approval of the report of the committee.

(d) The historic properties study committee shall hold a public hearing on the designation of each proposed historic property not less than sixty-five nor more than one hundred thirty days after the transmission of the report to each party as provided in subsection (c) of this section, except that, if all such parties have delivered their comments and recommendations to the committee, such hearing may be held less than sixty-five days after the transmittal of the report. The comments and recommendations received pursuant to subsection (c) of this section shall be read in full at the public hearing.

(e) Notice of the time and place of such hearing shall be given as follows: (1) Written notice of the time, place and purpose of such hearing, postage prepaid, shall be mailed by certified mail to the owner or owners of record of the real property to be included in each proposed historic property, as they appear on the last-completed grand list, at the addresses shown thereon, at least fifteen days before the time set for such hearing, together with a copy of the report of the historic properties study committee or a fair and accurate synopsis of such report. A complete copy of the report, a copy of all recommendations made under subsection (c) of this section, a map showing the boundaries of the real property to be included in each proposed historic property and a copy of the proposed ordinance shall be available at no charge from the town clerk during business hours or shall be mailed, upon request, to any owner of record of real property in the proposed historic property or properties with the notice of the hearing; and (2) by publication of such notice in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days before such hearing.

(f) The historic properties study committee shall submit its report with any changes made following the public hearing, along with any comments or recommendations received pursuant to subsection (c) of this section, and such other materials as the committee may deem necessary or advisable to the legislative body of the municipality within sixty-five days after the public hearing.

(g) The owner or owners of record of a proposed historic property may object to the proposed designation by submitting to the historic properties study committee or to the legislative body of the municipality a notarized statement certifying that the person filing such objection is the entire or partial owner of the property and objects to the designation. Unless persons holding fifty per cent or more of the ownership interest in a proposed historic property object to the proposed designation within thirty days following the public hearing held pursuant to subsection (d) of this section, the legislative body of the municipality shall, by majority vote, take one of the following steps: (1) Accept the report of the committee as to the proposed historic property and enact an ordinance to designate the historic property and provide for its regulation in accordance with the provisions of this part; (2) reject the report of the committee, stating its reasons for such rejection; or (3) return the report to the historic properties study committee, with such amendments and revisions as it may deem advisable, for consideration by the committee. The committee shall, within sixty-five days of such return, submit an amended report to the legislative body and mail by certified mail a copy of the amended report to the owner or owners of record of each proposed historic property covered by the report. The committee need not hold a public hearing other than the one provided for in subsection (d) of this section. Unless persons holding fifty per cent or more of the ownership interest in a proposed historic property object to the proposed designation within thirty days of receipt of the amended report by written submission in the manner set forth in this subsection, the legislative body of the municipality may accept or reject the amended report as provided in this subsection.

(h) Any ordinance, or amendment thereof, enacted pursuant to this part, which designates or alters historic property boundaries, shall contain a legal description of the area to be included within each historic property. The legislative body, when it passes such an ordinance, or amendment thereof, shall transmit to the municipal clerk a copy of the ordinance or amendment thereof. Such ordinance, or amendment thereof, shall be recorded in the land records of the municipality in which such real property is located and indexed by the municipal clerk in the grantor index under the names of the owners of record of such property.

(P.A. 84-286, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 146.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subdiv. (c) by replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 7-147r - Historic properties commission.

(a) The first ordinance enacted by a municipality to designate any historic properties shall provide for the creation of an historic properties commission and for the termination of the historic properties study committee or committees. The historic properties commission shall administer the provisions of this part relative to all historic properties then or thereafter designated by the municipality and, relative to such historic properties, the commission shall have all of the powers and duties that historic district commissions have over historic districts pursuant to part I of this chapter except as is otherwise provided in this part. A municipality may designate an historic properties commission to administer historic districts in accordance with part I of this chapter in the event that no historic district commission exists when the historic properties commission is created. A municipality may designate an existing historic district commission to administer historic properties in accordance with this part.

(b) The historic properties commission may from time to time, in accordance with section 7-147q, initiate the designation of additional historic properties or the enlargement of the boundaries of an existing historic property.

(P.A. 84-286, S. 3.)



Section 7-147s - Certificate of appropriateness.

(a) No building or structure located within the boundaries of an historic property shall be erected or altered until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to the historic properties commission and approved by such commission. No earthworks or site of recognized historic or archaeological importance within the boundaries of an historic property shall be altered until after an application for a certificate of appropriateness has been submitted to the historic properties commission and approved by said commission.

(b) No building permit for erection of a building or structure or for alteration of an exterior architectural feature within the boundaries of an historic property and no demolition permit for demolition or removal of a building or structure within the boundaries of an historic property shall be issued by a municipality or any department, agency or official thereof until a certificate of appropriateness has been issued. A certificate of appropriateness shall be required whether or not a building permit is required.

(c) The historic properties commission may request such plans, elevations, specifications, material and other information, including in the case of demolition or removal, a statement of the proposed condition and appearance of property after such demolition or removal, as may be reasonably deemed necessary by the commission to enable it to make a determination on the application. The style, material, size and location of outdoor advertising signs and bill posters within the boundaries of an historic property shall also be under the control of such commission. The provisions of this section shall not be construed to extend to the color of paint used on the exterior of any building or structure.

(d) No area within the boundaries of an historic property shall be used for industrial, commercial, business, home industry or occupational parking, whether or not such area is zoned for such use, until after an application for a certificate of appropriateness as to parking has been submitted to the commission and approved by said commission.

(P.A. 84-286, S. 4.)



Section 7-147t - Procedure for application for certificate.

In reviewing and acting upon applications for certificates of appropriateness, the historic properties commission shall follow the procedures set forth in section 7-147e for use by historic district commissions in reviewing applications for certificates of appropriateness affecting historic districts.

(P.A. 84-286, S. 5.)



Section 7-147u - Considerations in determining appropriateness.

Except as otherwise provided in this part, in reviewing and acting upon applications for certificates of appropriateness, the historic properties commission shall apply the same standards and take into account the same considerations as set forth in section 7-147f for use by historic district commissions in reviewing applications for certificates of appropriateness affecting historic districts. In passing upon the appropriateness of alterations to earthworks or sites of historic or archaeological importance, the commission shall consider, in addition to any other pertinent factors, their value and significance, size, design, arrangement, texture and materials. In its deliberations, the historic properties commission shall act only for the purpose of controlling the erection or alteration of buildings, structures, objects, sites or parking that are incongruous with the historic or architectural aspects of the historic property.

(P.A. 84-286, S. 6.)



Section 7-147v - Variations, permissible when.

Where, by reason of topographical conditions or location or because of other unusual circumstances, the strict application of any provision of this part would result in exceptional practical difficulty or undue hardship upon the owner of the historic property, the commission in passing upon applications shall have power to vary or modify strict adherence to the provisions of this part, provided such variance or modification shall remain in harmony with the general purpose and intent of this part so that the historic and architectural aspects of the historic property shall be conserved. In granting variances or modifications, the commission may impose such reasonable stipulations and conditions as will, in its judgment, better fulfill the purposes of this part. The commission shall, for each variance or modification granted, place upon its records and in the notice to the applicant the reasons for its determinations.

(P.A. 84-286, S. 7.)



Section 7-147w - Action by commission to prevent illegal acts.

If any provision of this part, or any action taken or ruling made by the historic properties commission pursuant to the provisions of this part or any regulation or ordinance adopted pursuant to this part, has been violated, the historic properties commission shall have, in addition to other remedies, those remedies available to historic district commissions as provided in section 7-147h.

(P.A. 84-286, S. 8.)



Section 7-147x - Appeals.

Any person or persons severally or jointly aggrieved by any decision of the historic properties commission or of any officer thereof may appeal such decision in the same manner and according to the same procedure as set forth in section 7-147i for appeals from the decisions of the historic district commissions.

(P.A. 84-286, S. 9.)



Section 7-147y - Exempted acts. Delay of demolition.

(a) Nothing in this part shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature within the boundaries of an historic property which does not involve a change in the appearance or design thereof; nor to prevent the erection or alteration of any such feature which the building inspector or a similar agent certifies is required by the public safety because of a condition which is unsafe or dangerous due to deterioration; nor to prevent the erection or alteration of any such feature under a permit issued by a building inspector or similar agent prior to designation of such historic property.

(b) If a building within the boundaries of an historic property is to be demolished, no demolition shall occur for ninety days from issuance of a demolition permit if during such time the historic properties commission or the Department of Economic and Community Development is attempting to find a purchaser who will retain or remove such building or who will present some other reasonable alternative to demolition. During such ninety-day period the municipality may abate all real property taxes. At the conclusion of such ninety-day period, the demolition permit shall become effective and the demolition may occur. Nothing in this section shall be construed to mandate that the owner of such property is under any obligation to sell such property or building.

(P.A. 84-286, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 147.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) by replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.






Chapter 98 - Municipal Powers

Section 7-148 - Scope of municipal powers.

(a) Definitions. Whenever used in this section, “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(b) Ordinances. Powers granted to any municipality under the general statutes or by any charter or special act, unless the charter or special act provides to the contrary, shall be exercised by ordinance when the exercise of such powers has the effect of:

(1) Establishing rules or regulations of general municipal application, the violation of which may result in the imposition of a fine or other penalty including community service for not more than twenty hours; or

(2) Creating a permanent local law of general applicability.

(c) Powers. Any municipality shall have the power to do any of the following, in addition to all powers granted to municipalities under the Constitution and general statutes:

(1) Corporate powers. (A) Contract and be contracted with, sue and be sued, and institute, prosecute, maintain and defend any action or proceeding in any court of competent jurisdiction;

(B) Provide for the authentication, execution and delivery of deeds, contracts, grants, and releases of municipal property and for the issuance of evidences of indebtedness of the municipality;

(2) Finances and appropriations. (A) Establish and maintain a budget system;

(B) Assess, levy and collect taxes for general or special purposes on all property, subjects or objects which may be lawfully taxed, and regulate the mode of assessment and collection of taxes and assessments not otherwise provided for, including establishment of a procedure for the withholding of approval of building application when taxes or water or sewer rates, charges or assessments imposed by the municipality are delinquent for the property for which an application was made;

(C) Make appropriations for the support of the municipality and pay its debts;

(D) Make appropriations for the purpose of meeting a public emergency threatening the lives, health or property of citizens, provided such appropriations shall require a favorable vote of at least two-thirds of the entire membership of the legislative body or, when the legislative body is the town meeting, at least two-thirds of those present and voting;

(E) Make appropriations to military organizations, hospitals, health care facilities, public health nursing organizations, nonprofit museums and libraries, organizations providing drug abuse and dependency programs and any other private organization performing a public function;

(F) Provide for the manner in which contracts involving unusual expenditures shall be made;

(G) When not specifically prescribed by general statute or by charter, prescribe the form of proceedings and mode of assessing benefits and appraising damages in taking land for public use, or in making public improvements to be paid for, in whole or in part, by special assessments, and prescribe the manner in which all benefits assessed shall be collected;

(H) Provide for the bonding of municipal officials or employees by requiring the furnishing of such bond, conditioned upon honesty or faithful performance of duty and determine the amount, form, and sufficiency of the sureties thereof;

(I) Regulate the method of borrowing money for any purpose for which taxes may be levied and borrow on the faith and credit of the municipality for such general or special purposes and to such extent as is authorized by general statute;

(J) Provide for the temporary borrowing of money;

(K) Create a sinking fund or funds or a trust fund or funds or other special funds, including funds which do not lapse at the end of the municipal fiscal year;

(L) Provide for the assignment of municipal tax liens on real property to the extent authorized by general statute;

(3) Property. (A) Take or acquire by gift, purchase, grant, including any grant from the United States or the state, bequest or devise and hold, condemn, lease, sell, manage, transfer, release and convey such real and personal property or interest therein absolutely or in trust as the purposes of the municipality or any public use or purpose, including that of education, art, ornament, health, charity or amusement, cemeteries, parks or gardens, or the erection or maintenance of statues, monuments, buildings or other structures, require. Any lease of real or personal property or any interest therein, either as lessee or lessor, may be for such term or any extensions thereof and upon such other terms and conditions as have been approved by the municipality, including without limitation the power to bind itself to appropriate funds as necessary to meet rent and other obligations as provided in any such lease;

(B) Provide for the proper administration of gifts, grants, bequests and devises and meet such terms or conditions as are prescribed by the grantor or donor and accepted by the municipality;

(4) Public services. (A) Provide for police protection, regulate and prescribe the duties of the persons providing police protection with respect to criminal matters within the limits of the municipality and maintain and regulate a suitable place of detention within the limits of the municipality for the safekeeping of all persons arrested and awaiting trial and do all other things necessary or desirable for the policing of the municipality;

(B) Provide for fire protection, organize, maintain and regulate the persons providing fire protection, provide the necessary apparatus for extinguishing fires and do all other things necessary or desirable for the protection of the municipality from fire;

(C) Provide for entertainment, amusements, concerts, celebrations and cultural activities, including the direct or indirect purchase, ownership and operation of the assets of one or more sports franchises;

(D) Provide for ambulance service by the municipality or any person, firm or corporation;

(E) Provide for the employment of nurses;

(F) Provide for lighting the streets, highways and other public places of the municipality and for the care and preservation of public lamps, lamp posts and fixtures;

(G) Provide for the furnishing of water, by contract or otherwise;

(H) Provide for or regulate the collection and disposal of garbage, trash, rubbish, waste material and ashes by contract or otherwise, including prohibiting the throwing or placing of such materials on the highways;

(I) Provide for the financing, construction, rehabilitation, repair, improvement or subsidization of housing for low and moderate income persons and families;

(5) Personnel. (A) Provide for and establish pension systems for the officers and employees of the municipality and for the active members of any volunteer fire department or any volunteer ambulance association of the municipality, and establish a system of qualification for the tenure in office of such officers and employees, provided the rights or benefits granted to any individual under any municipal retirement or pension system shall not be diminished or eliminated;

(B) Establish a merit system or civil service system for the selection and promotion of public officials and employees. Nothing in this subparagraph shall be construed to validate any merit system or civil service system established prior to May 24, 1972;

(C) Provide for the employment of and prescribe the salaries, compensation and hours of employment of all officers and employees of the municipality and the duties of such officers and employees not expressly defined by the Constitution of the state, the general statutes, charter or special act;

(D) Provide for the appointment of a municipal historian;

(6) Public works, sewers, highways. (A) Public facilities. (i) Establish, lay out, construct, reconstruct, alter, maintain, repair, control and operate cemeteries, public burial grounds, hospitals, clinics, institutions for children and aged, infirm and chronically ill persons, bus terminals and airports and their accessories, docks, wharves, school houses, libraries, parks, playgrounds, playfields, fieldhouses, baths, bathhouses, swimming pools, gymnasiums, comfort stations, recreation places, public beaches, beach facilities, public gardens, markets, garbage and refuse disposal facilities, parking lots and other off-street parking facilities, and any and all buildings or facilities necessary or convenient for carrying on the government of the municipality;

(ii) Create, provide for, construct, regulate and maintain all things in the nature of public works and improvements;

(iii) Enter into or upon any land for the purpose of making necessary surveys or mapping in connection with any public improvement, and take by eminent domain any lands, rights, easements, privileges, franchises or structures which are necessary for the purpose of establishing, constructing or maintaining any public work, or for any municipal purpose, in the manner prescribed by the general statutes;

(iv) Regulate and protect from injury or defacement all public buildings, public monuments, trees and ornaments in public places and other public property in the municipality;

(v) Provide for the planting, rearing and preserving of shade and ornamental trees on the streets and public grounds;

(vi) Provide for improvement of waterfronts by a board, commission or otherwise;

(B) Sewers, drainage and public utilities. (i) Lay out, construct, reconstruct, repair, maintain, operate, alter, extend and discontinue sewer and drainage systems and sewage disposal plants;

(ii) Enter into or upon any land for the purpose of correcting the flow of surface water through watercourses which prevent, or may tend to prevent, the free discharge of municipal highway surface water through said courses;

(iii) Regulate the laying, location and maintenance of gas pipes, water pipes, drains, sewers, poles, wires, conduits and other structures in the streets and public places of the municipality;

(iv) Prohibit and regulate the discharge of drains from roofs of buildings over or upon the sidewalks, streets or other public places of the municipality or into sanitary sewers;

(v) Enter into energy-savings performance contracts;

(C) Highways and sidewalks. (i) Lay out, construct, reconstruct, alter, maintain, repair, control, operate, and assign numbers to streets, alleys, highways, boulevards, bridges, underpasses, sidewalks, curbs, gutters, public walks and parkways;

(ii) Keep open and safe for public use and travel and free from encroachment or obstruction the streets, sidewalks and public places in the municipality;

(iii) Control the excavation of highways and streets;

(iv) Regulate and prohibit the excavation, altering or opening of sidewalks, public places and grounds for public and private purposes and the location of any work or things thereon, whether temporary or permanent, upon or under the surface thereof;

(v) Require owners or occupants of land adjacent to any sidewalk or public work to remove snow, ice, sleet, debris or any other obstruction therefrom, provide penalties upon their failure to do so, and cause such snow, ice, sleet, debris or other obstruction to be removed and make the cost of such removal a lien on such property;

(vi) Grant to abutting property owners a limited property or leasehold interest in abutting streets and sidewalks for the purpose of encouraging and supporting private commercial development;

(7) Regulatory and police powers. (A) Buildings. (i) Make rules relating to the maintenance of safe and sanitary housing;

(ii) Regulate the mode of using any buildings when such regulations seem expedient for the purpose of promoting the safety, health, morals and general welfare of the inhabitants of the municipality;

(iii) Regulate and prohibit the moving of buildings upon or through the streets or other public places of the municipality, and cause the removal and demolition of unsafe buildings and structures;

(iv) Regulate and provide for the licensing of parked trailers when located off the public highways, and trailer parks or mobile manufactured home parks, except as otherwise provided by special act and except where there exists a local zoning commission so empowered;

(v) Establish lines beyond which no buildings, steps, stoop, veranda, billboard, advertising sign or device or other structure or obstruction may be erected;

(vi) Regulate and prohibit the placing, erecting or keeping of signs, awnings or other things upon or over the sidewalks, streets and other public places of the municipality;

(vii) Regulate plumbing and house drainage;

(viii) Prohibit or regulate the construction of dwellings, apartments, boarding houses, hotels, commercial buildings, youth camps or commercial camps and commercial camping facilities in such municipality unless the sewerage facilities have been approved by the authorized officials of the municipality;

(B) Traffic. (i) Regulate and prohibit, in a manner not inconsistent with the general statutes, traffic, the operation of vehicles on streets and highways, off-street parking and on-street residential neighborhood parking areas in which on-street parking is limited to residents of a given neighborhood, as determined by the municipality;

(ii) Regulate the speed of vehicles, subject to the provisions of the general statutes relating to the regulation of the speed of motor vehicles and of animals, and the driving or leading of animals through the streets;

(iii) Require that conspicuous signage be posted in any area where a motor vehicle may be subject to towing or to the use of a wheel-locking device that renders such motor vehicle immovable, and that such signage indicate where the motor vehicle will be stored, how the vehicle may be redeemed and any costs or fees that may be charged;

(C) Building adjuncts. Regulate and prohibit the construction or use, and require the removal of sinks, cesspools, drains, sewers, privies, barns, outhouses and poultry pens and houses;

(D) Animals. (i) Regulate and prohibit the going at large of dogs and other animals in the streets and public places of the municipality and prevent cruelty to animals and all inhuman sports, except that no municipality shall adopt breed-specific dog ordinances;

(ii) Regulate and prohibit the keeping of wild or domestic animals, including reptiles, within the municipal limits or portions thereof;

(E) Nuisance. Define, prohibit and abate within the municipality all nuisances and causes thereof, and all things detrimental to the health, morals, safety, convenience and welfare of its inhabitants and cause the abatement of any nuisance at the expense of the owner or owners of the premises on which such nuisance exists;

(F) Loitering and trespassing. (i) Keep streets, sidewalks and public places free from undue noise and nuisances, and prohibit loitering thereon;

(ii) Regulate loitering on private property with the permission of the owner thereof;

(iii) Prohibit the loitering in the nighttime of minors on the streets, alleys or public places within its limits;

(iv) Prevent trespassing on public and private lands and in buildings in the municipality;

(G) Vice. Prevent vice and suppress gambling houses, houses of ill-fame and disorderly houses;

(H) Public health and safety. (i) Secure the safety of persons in or passing through the municipality by regulation of shows, processions, parades and music;

(ii) Regulate and prohibit the carrying on within the municipality of any trade, manufacture, business or profession which is, or may be, so carried on as to become prejudicial to public health, conducive to fraud and cheating, or dangerous to, or constituting an unreasonable annoyance to, those living or owning property in the vicinity;

(iii) Regulate auctions and garage and tag sales;

(iv) Prohibit, restrain, license and regulate the business of peddlers, auctioneers and junk dealers in a manner not inconsistent with the general statutes;

(v) Regulate and prohibit swimming or bathing in the public or exposed places within the municipality;

(vi) Regulate and license the operation of amusement parks and amusement arcades including, but not limited to, the regulation of mechanical rides and the establishment of the hours of operation;

(vii) Prohibit, restrain, license and regulate all sports, exhibitions, public amusements and performances and all places where games may be played;

(viii) Preserve the public peace and good order, prevent and quell riots and disorderly assemblages and prevent disturbing noises;

(ix) Establish a system to obtain a more accurate registration of births, marriages and deaths than the system provided by the general statutes in a manner not inconsistent with the general statutes;

(x) Control insect pests or plant diseases in any manner deemed appropriate;

(xi) Provide for the health of the inhabitants of the municipality and do all things necessary or desirable to secure and promote the public health;

(xii) Regulate the use of streets, sidewalks, highways, public places and grounds for public and private purposes;

(xiii) Make and enforce police, sanitary or other similar regulations and protect or promote the peace, safety, good government and welfare of the municipality and its inhabitants;

(xiv) Regulate, in addition to the requirements under section 7-282b, the installation, maintenance and operation of any device or equipment in a residence or place of business which is capable of automatically calling and relaying recorded emergency messages to any state police or municipal police or fire department telephone number or which is capable of automatically calling and relaying recorded emergency messages or other forms of emergency signals to an intermediate third party which shall thereafter call and relay such emergency messages to a state police or municipal police or fire department telephone number. Such regulations may provide for penalties for the transmittal of false alarms by such devices or equipment;

(xv) Make and enforce regulations for the prevention and remediation of housing blight, including regulations reducing assessments and authorizing designated agents of the municipality to enter property during reasonable hours for the purpose of remediating blighted conditions, provided such regulations define housing blight and require such municipality to give written notice of any violation to the owner and occupant of the property and provide a reasonable opportunity for the owner and occupant to remediate the blighted conditions prior to any enforcement action being taken, and further provided such regulations shall not authorize such municipality or its designated agents to enter any dwelling house or structure on such property, and including regulations establishing a duty to maintain property and specifying standards to determine if there is neglect; prescribe civil penalties for the violation of such regulations of not less than ten or more than one hundred dollars for each day that a violation continues and, if such civil penalties are prescribed, such municipality shall adopt a citation hearing procedure in accordance with section 7-152c;

(xvi) Regulate, on any property owned by the municipality, any activity deemed to be deleterious to public health, including the lighting or carrying of a lighted cigarette, cigar, pipe or similar device;

(8) The environment. (A) Provide for the protection and improvement of the environment including, but not limited to, coastal areas, wetlands and areas adjacent to waterways in a manner not inconsistent with the general statutes;

(B) Regulate the location and removal of any offensive manure or other substance or dead animals through the streets of the municipality and provide for the disposal of same;

(C) Except where there exists a local zoning commission, regulate the filling of, or removal of, soil, loam, sand or gravel from land not in public use in the whole, or in specified districts of, the municipality, and provide for the reestablishment of ground level and protection of the area by suitable cover;

(D) Regulate the emission of smoke from any chimney, smokestack or other source within the limits of the municipality, and provide for proper heating of buildings within the municipality;

(9) Human rights. (A) Provide for fair housing;

(B) Adopt a code of prohibited discriminatory practices;

(10) Miscellaneous. (A) Make all lawful regulations and ordinances in furtherance of any general powers as enumerated in this section, and prescribe penalties for the violation of the same not to exceed two hundred fifty dollars, unless otherwise specifically provided by the general statutes. Such regulations and ordinances may be enforced by citations issued by designated municipal officers or employees, provided the regulations and ordinances have been designated specifically by the municipality for enforcement by citation in the same manner in which they were adopted and the designated municipal officers or employees issue a written warning providing notice of the specific violation before issuing the citation, except that no such written warning shall be required for violations of a municipal ordinance regulating the operation or use of a dirt bike or all-terrain vehicle;

(B) Adopt a code of ethical conduct;

(C) Establish and maintain free legal aid bureaus;

(D) Perform data processing and related administrative computer services for a fee for another municipality;

(E) Adopt the model ordinance concerning a municipal freedom of information advisory board created under subsection (f) of section 1-205 and establish a municipal freedom of information advisory board as provided by said ordinance and said section;

(F) Protect the historic or architectural character of properties or districts that are listed on, or under consideration for listing on, the National Register of Historic Places, 16a USC 470, or the state register of historic places, as defined in section 10-410.

(1949 Rev., S. 619; 1953, 1955, S. 248d; 1957, P.A. 13, S. 7; 201; 354, S. 1; 1959, P.A. 359, S. 1; 1961, P.A. 187; 570; 1963, P.A. 434; 626; February, 1965, P.A. 582; 1967, P.A. 126; 805, S. 3; 830; 1969, P.A. 694, S. 20; 1971, P.A. 389, S. 1; 802, S. 1; P.A. 73-614, S. 2, 3; P.A. 75-178, S. 1, 2; P.A. 76-32; P.A. 78-331, S. 4, 58; P.A. 79-531, S. 1; 79-618, S. 1; P.A. 80-403, S. 7, 10; P.A. 81-219, S. 1, 3; P.A. 82-327, S. 5; P.A. 83-168, S. 3; 83-188, S. 1; 83-587, S. 78, 96; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-232, S. 1–3; P.A. 86-97, S. 2, 3; 86-229, S. 1, 2; P.A. 87-278, S. 1, 5; P.A. 88-213, S. 1, 2; 88-221, S. 1; P.A. 90-334, S. 1; P.A. 93-434, S. 18, 20; P.A. 95-7; 95-320; P.A. 97-199, S. 5; 97-320, S. 4, 11; June 18 Sp. Sess. P.A. 97-11, S. 62, 65; P.A. 98-188, S. 2; P.A. 99-129; 99-188, S. 3, 6; P.A. 00-136, S. 7, 10; P.A. 01-128, S. 1; P.A. 03-19, S. 19; P.A. 06-185, S. 7; P.A. 07-141, S. 4; P.A. 08-184, S. 34; P.A. 10-152, S. 7; P.A. 11-80, S. 122; P.A. 12-146, S. 2; P.A. 13-103, S. 1; 13-181, S. 1; P.A. 15-42, S. 9; 15-100, S. 1.)

History: 1959 act authorized establishment and maintenance of parks, etc., “by a board, commission or otherwise”; 1961 acts deleted semicolon between the words “mobile home parks” and “and regulate the removal of soil, loam,” etc. and added provision regulations enacted by local zoning commission would have same effect as ordinance; 1963 acts added provision for improvement of waterfronts “by a board, commission or otherwise” and added power to enact ordinances re sewer and drainage systems and sewage disposal plants and entry on land to correct surface water flow; 1965 act authorized zoning commission to regulate the filling of land not in public use; 1967 acts added power to furnish ambulance service, deleted power to set poll hours for elections and added power to regulate loitering; 1969 act deleted power to set poll hours for electors’ meetings and referenda; 1971 acts added power to fix hours of operation of amusement parks and arcades and to establish commission or board to protect and improve environment and deleted power to regulate building construction; P.A. 73-614 added power to regulate off-street parking available to public on private property; P.A. 75-178 added power to acquire and sell personal and real property for benefit of the municipality; P.A. 76-32 replaced power to regulate loitering on public property with broader power to regulate use of streets, sidewalks, etc.; P.A. 78-331 divided section into subsecs. and subdivs. and restored power to acquire and sell real and personal property which was inadvertently dropped in 1976 act; P.A. 79-531 added power to provide fair housing and to perform data processing services for other towns in Subsec. (a); P.A. 79-618 added power to adopt ethics code in Subsec. (a); P.A. 80-403 added power to adopt code of discriminatory practices in Subsec. (a); P.A. 81-219 reorganized the section and included powers previously reserved for charter towns under Sec. 7-194, effective October 1, 1982; P.A. 82-327 completed the revision of power begun by P.A. 81-219; P.A. 83-168 added power to regulate automatic calling devices, designated as Subsec. (c)(7)(H)(xiv); P.A. 83-188 made technical changes in Subdiv. (c)(5)(C); P.A. 83-587 substituted “7-282b” for “7-282a” in Subsec. (c)(7)(H)(xiv); June Sp. Sess. 83-3 changed term “mobile home” to “mobile manufactured home” in Subsec. (c)(7)(A)(iv); P.A. 84-232 amended Subsec. (c)(3) to include encouragement of private commercial development and amended Subsec. (c)(6)(C) to authorize grants of limited property or leasehold interests in streets and sidewalks to abutting property owners; P.A. 86-97 amended Subsec. (c)(5) to include authorization to establish pension systems for members of volunteer fire departments; P.A. 86-229 amended Subsec. (c)(2)(K) to include references to trust funds and to funds which do not lapse at the end of the municipal fiscal year and added Subsec. (c)(4)(I) re housing for those with low or moderate incomes; P.A. 87-278 added Subsec. (c)(5)(D) re appointment of municipal historians; P.A. 88-213 added provision in Subsec. (c)(7)(B) to allow municipalities to regulate and prohibit on-street residential neighborhood parking; P.A. 88-221 amended Subsec. (c)(10)(A) to provide that regulations and ordinances may be enforced by citations by designated municipal officers, provided the regulations and ordinances are so designated and the written warning is issued before issuance of citation; P.A. 90-334 added provision in Subsec. (c)(7)(H) to allow municipalities to make and enforce regulations preventing housing blight; P.A. 93-434 added provision in Subsec. (c)(2)(L) to allow municipalities to assign tax liens on real property, effective June 30, 1993; P.A. 95-7 amended Subsec. (c) (5) (A) to authorize municipalities to establish pensions for active members of volunteer ambulance associations; P.A. 95-320 amended Subsec. (c)(2)(B) to allow municipalities to withhold approval of building application when taxes are delinquent on the property; P.A. 97-199 amended Subsec. (b)(1) by adding “including community service for not more than twenty hours”; P.A. 97-320 amended Subsec. (c)(7)(H)(xv) to authorize blight ordinance to include provision re reduction of assessments, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of P.A. 97-199 from October 1, 1997, to July 1, 1997, effective July 1, 1997; P.A. 98-188 added provision in Subsec. (c)(2)(B) re delinquent water or sewer rates, charges or assessments; P.A. 99-129 added provision in Subsec. (c)(7)(H) to allow municipalities to impose fines for violation of blight regulations; P.A. 99-188 amended Subsec. (c)(4)(C) to allow towns to purchase, own and operate sports franchises, effective June 23, 1999; P.A. 00-136 amended Subsec. (c)(10) to add new Subpara. (E) re municipal freedom of information advisory boards, effective July 1, 2000; P.A. 01-128 amended Subsec. (c)(7)(H)(xv) to authorize regulations to establish a duty to maintain property and to specify standards to determine neglect; P.A. 03-19 made a technical change in Subsec. (c)(7)(H)(xv), effective May 12, 2003; P.A. 06-185 amended Subsec. (c)(10)(A) to increase maximum penalty for violation of regulations and ordinances from $100 to $250; P.A. 07-141 amended Subsec. (c)(3)(A) to delete “or the encouragement of private commercial development” re power to take or acquire property, effective June 25, 2007, and applicable to property acquired on or after that date; P.A. 08-184 amended Subsec. (c)(7)(H) to add clause (xvi) re regulation on municipally owned property of any activity deemed to be deleterious to public health; P.A. 10-152 amended Subsec. (c)(7)(H)(xv) to authorize regulations for the remediation of housing blight, to provide that regulations may authorize designated agents of municipalities to enter property for purpose of remediating blighted conditions and to prohibit regulations from authorizing entry into dwelling house or structure on such property; P.A. 11-80 amended Subsec. (c)(6)(B) to add clause (v) re energy-savings performance contracts, effective July 1, 2011; P.A. 12-146 amended Subsec. (c)(7)(H)(xv) by providing that regulations require municipality to give written notice of housing blight violation and reasonable opportunity to remediate blighted conditions and by changing “fines” to “civil penalties”; P.A. 13-103 amended Subsec. (c)(7)(D) by adding provision prohibiting adoption of breed-specific dog ordinances; P.A. 13-181 amended Subsec. (c)(10) by adding Subpara. (F) re protection of historic or architectural character of properties or districts; P.A. 15-42 amended Subsec. (c)(7)(B) to add clause (iii) re signs for towing or use of wheel-locking devices; P.A. 15-100 amended Subsec. (c)(10)(A) by exempting dirt bike and all-terrain vehicle ordinance violations from written warning requirement.



Section 7-148a - Compilations of ordinances and special acts; supplements.

Each town, city and borough in this state shall print and publish all amendments to its ordinances, all new ordinances and all special acts adopted after June 1, 1962, on or before March first of each even-numbered year as a cumulative supplement to the compilation of its ordinances and special acts. Such compilation and all supplements thereto shall be available for sale to the public at the office of the clerk or other similar office in such municipality at a reasonable cost to be determined by such municipality and a copy of each such compilation and supplement, whether tangible or intangible in form, shall be deposited by the clerk of the municipality in the office of the Secretary of the State, in the State Library, in each bar library in the judicial district in which such municipality is located and in the courthouse library of the court nearest to such municipality. If any town, city or borough fails to comply with the provisions of this section, the Secretary of the State shall provide for the original compilation and publication of such ordinances and special acts or of any supplement thereto and such town, city or borough shall be liable for the cost of such compilation and publication.

(1959, P.A. 430; 1961, P.A. 66; 281; February, 1965, P.A. 249; P.A. 74-183, S. 175, 291; P.A. 76-436, S. 155, 681; P.A. 78-280, S. 1, 127; P.A. 07-227, S. 18.)

History: 1961 acts set deadline of June 1, 1962, (formerly December 1, 1960) for completion of compilation, provided for depositing copies in various libraries and required secretary of state to provide for compilation and publication of ordinances, etc., if municipality fails to do so with municipality bearing responsibility for cost; 1965 act deleted obsolete reference to requirement that municipalities compile and publish ordinances and special acts before June 1, 1962, and specified subsequent ordinances and special acts be printed and published on or before March first of each even-numbered year; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 deleted reference to specific court class, stating that books be placed in nearest courthouse library, effective July 1, 1978; P.A. 78-280 substituted “judicial district” for “county”; P.A. 07-227 added reference to tangible or intangible copies, effective July 1, 2007.

See Sec. 51-197b re administrative appeals.

Deposit of compilation of town ordinances in county bar library is directive and failure to do so does not invalidate such ordinances. 29 CS 59.



Section 7-148aa - Lien on real estate where penalty for violation of blight ordinance is unpaid.

Any unpaid penalty imposed by a municipality pursuant to the provisions of an ordinance regulating blight, adopted pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, shall constitute a lien upon the real estate against which the penalty was imposed from the date of such penalty. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien shall take precedence over all other liens filed after July 1, 1997, and encumbrances except taxes and may be enforced in the same manner as property tax liens.

(P.A. 97-320, S. 3, 11; P.A. 12-146, S. 4.)

History: P.A. 97-320 effective July 1, 1997; P.A. 12-146 substituted “penalty” for “fine”.

Section gives the court subject matter jurisdiction to determine whether it can treat anti-blight lien as a property tax lien and if so, whether the anti-blight lien may be discharged as such. 145 CA 202.



Section 7-148b - Creation of fair rent commission. Powers.

(a) For purposes of this section and sections 7-148c to 7-148f, inclusive, “seasonal basis” means housing accommodations rented for a period or periods aggregating not more than one hundred twenty days in any one calendar year and “rental charge” includes any fee or charge in addition to rent that is imposed or sought to be imposed upon a tenant by a landlord.

(b) Except as provided in subsection (c) of this section, any town, city or borough may, through its legislative body, create a fair rent commission to make studies and investigations, conduct hearings and receive complaints relative to rental charges on housing accommodations, except those accommodations rented on a seasonal basis, within its jurisdiction, which term shall include mobile manufactured homes and mobile manufactured home park lots, in order to control and eliminate excessive rental charges on such accommodations, and to carry out the provisions of sections 7-148b to 7-148f, inclusive, section 47a-20 and subsection (b) of section 47a-23c. The commission, for such purposes, may compel the attendance of persons at hearings, issue subpoenas and administer oaths, issue orders and continue, review, amend, terminate or suspend any of its orders and decisions. The commission may be empowered to retain legal counsel to advise it.

(c) Any town, city or borough in which the number of renter-occupied dwelling units is greater than five thousand, as determined by the most recent decennial census, and which does not have a fair rent commission on October 1, 1989, shall, on or before June 1, 1990, conduct a public hearing or public hearings and decide by majority vote of its legislative body whether to create a fair rent commission as provided in subsection (a) of this section. Any such town, city or borough which fails to act pursuant to the requirements of this subsection shall, not later than June 1, 1991, create such fair rent commission.

(d) Any two or more towns, cities or boroughs not subject to the requirements of subsection (c) of this section may, through their legislative bodies, create a joint fair rent commission.

(1969, P.A. 274, S. 1; 1971, P.A. 478, S. 1; 1972, P.A. 160, S. 1; P.A. 81-472, S. 101, 159; P.A. 82-356, S. 8, 14; June Sp. Sess. P.A. 83-3, S. 1; P.A. 89-289; P.A. 05-288, S. 40; P.A. 13-36, S. 1.)

History: 1971 act specified applicability to housing accommodations rather than “property”, including mobile homes and lots and excluding seasonal accommodations which were defined in new Subsec. (b); 1972 act added power to carry out provisions of Secs. 7-148b to 7-148e, to issue, amend, terminate, etc. orders and to retain legal counsel; P.A. 81-472 substituted reference to Sec. 47a-20 for reference to Sec. 19-375a, reflecting section's transfer; P.A. 82-356 amended Subsec. (a) to authorize a fair rent commission to carry out the provisions of Sec. 47a-23c(b); June Sp. Sess. P.A. 83-3 changed terms “mobile home” and “mobile manufactured homes” to “mobile manufactured home” and “mobile manufactured homes”; P.A. 89-289 added Subsec. (c) re creation of fair rent commissions in municipalities having more than 5,000 renter-occupied dwelling units and added Subsec. (d) re creation of joint fair rent commissions; P.A. 05-288 made a technical change in Subsecs. (a), (b) and (d), effective July 13, 2005; P.A. 13-36 added new Subsec. (a) defining “seasonal basis” and “rental charge” for purposes of section and Secs. 7-148c to 7-148f, redesignated existing Subsec. (a) as Subsec. (b) and deleted former Subsec. (b) re definition of “seasonal basis”.



Section 7-148bb - Agreement between municipalities to share revenue received for payment of property taxes.

Notwithstanding any provision of the general statutes or any special act, municipal charter or home rule ordinance, the chief elected officials of two or more municipalities may initiate a process for such municipalities to enter into an agreement to share revenues received for payment of real and personal property taxes. The agreement shall be prepared pursuant to negotiations and shall contain all provisions on which there is mutual agreement between the municipalities, including, but not limited to, specification of the tax revenues to be shared, collection and uses of such shared revenue. The agreement shall establish procedures for amendment, termination and withdrawal. The negotiations shall include an opportunity for public participation. The agreement shall be approved by each municipality that is a party to the agreement by resolution of the legislative body. As used in this section “legislative body” means the council, commission, board, body or town meeting, by whatever name it may be known, having or exercising the general legislative powers and functions of a municipality and “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(P.A. 00-85, S. 1, 2.)

History: P.A. 00-85 effective July 1, 2000.



Section 7-148c - Considerations in determining rental charge to be excessive.

In determining whether a rental charge or a proposed increase in a rental charge is so excessive, with due regard to all the circumstances, as to be harsh and unconscionable, a fair rent commission shall consider such of the following circumstances as are applicable to the type of accommodation: (1) The rents charged for the same number of rooms in other housing accommodations in the same and in other areas of the municipality; (2) the sanitary conditions existing in the housing accommodations in question; (3) the number of bathtubs or showers, flush water closets, kitchen sinks and lavatory basins available to the occupants thereof; (4) services, furniture, furnishings and equipment supplied therein; (5) the size and number of bedrooms contained therein; (6) repairs necessary to make such accommodations reasonably livable for the occupants accommodated therein; (7) the amount of taxes and overhead expenses, including debt service, thereof; (8) whether the accommodations are in compliance with the ordinances of the municipality and the general statutes relating to health and safety; (9) the income of the petitioner and the availability of accommodations; (10) the availability of utilities; (11) damages done to the premises by the tenant, caused by other than ordinary wear and tear; (12) the amount and frequency of increases in rental charges; (13) whether, and the extent to which, the income from an increase in rental charges has been or will be reinvested in improvements to the accommodations.

(1969, P.A. 274, S. 2; 1971, P.A. 478, S. 2; 1972, P.A. 160, S. 2; P.A. 82-356, S. 9, 14; P.A. 83-25.)

History: 1971 act added availability of utilities in considerations concerning rental charges; 1972 act included consideration of damage caused by tenant exclusive of ordinary wear and tear; P.A. 82-356 allowed a commission to determine if “a proposed increase in a rental charge” is excessive and added Subdivs. (12) and (13) as additional criteria for a commission to consider; P.A. 83-25 amended Subdiv. (7) by adding the words “including debt service”.



Section 7-148cc - Joint performance of municipal functions.

Two or more municipalities may jointly perform any function that each municipality may perform separately under any provisions of the general statutes or of any special act, charter or home rule ordinance by entering into an interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive. As used in this section, “municipality” means any municipality, as defined in section 7-187, any district, as defined in section 7-324, any metropolitan district or any municipal district created under section 7-330 and located within the state of Connecticut.

(P.A. 01-117, S. 1, 2; P.A. 11-99, S. 1.)

History: P.A. 01-117 effective July 1, 2001; P.A. 11-99 deleted provisions re process for municipalities entering into joint agreements, added provision re municipalities entering into interlocal agreements, and redefined “municipality” to include any metropolitan district or municipal district.



Section 7-148d - Order for limitation on amount of rent. Suspension of rent payments. Cease and desist orders for retaliatory actions.

(a) If a commission determines, after a hearing, that the rental charge or proposed increase in the rental charge for any housing accommodation is so excessive, based on the standards and criteria set forth in section 7-148c, as to be harsh and unconscionable, it may order that the rent be limited to such an amount as it determines to be fair and equitable. If a commission determines, after a hearing, that the housing accommodation in question fails to comply with any municipal ordinance or state statute or regulation relating to health and safety, it may order the suspension of further payment of rent by the tenant until such time as the landlord makes the necessary changes, repairs or installations so as to bring such housing accommodation into compliance with such ordinance, statute or regulation. The rent during said period shall be paid to the commission to be held in escrow subject to ordinances or provisions adopted by the town, city or borough.

(b) If the commission determines, after a hearing, that a landlord has retaliated in any manner against a tenant because the tenant has complained to the commission, the commission may order the landlord to cease and desist from such conduct.

(1969, P.A. 274, S. 3; P.A. 82-356, S. 10, 14; P.A. 83-425.)

History: P.A. 82-356 reflected the change that a commission may examine a rental charge or “proposed increase in a rental charge” and replaced the authorization to order “a reduction in” rent with authorization to order that the rent “be limited” to a fair and equitable amount; P.A. 83-425 added Subsec. (b) concerning issuance of cease and desist orders for retaliatory actions.



Section 7-148dd - Municipal fiscal disparities. List. Recommendations to address problems of municipalities on list.

(a) As used in this section:

(1) “Secretary” means the Secretary of the Office of Policy and Management;

(2) “Municipality” means any town, city or borough, consolidated town and city or consolidated town and borough;

(3) “Population” for each municipality means the number of people according to the most recent estimate of the Department of Public Health;

(4) “Adjusted equalized net grand list per capita” means the most recent adjusted equalized net grand list per capita determined for each municipality pursuant to section 10-261;

(5) “Equalized mill rate” means the tax rate derived from the most recent available grand levy of a municipality divided by the equalized net grand list on which such levy is based as determined by the secretary in accordance with section 10-261a;

(6) “Grand levy” means the mill rate of the municipality multiplied by the net taxable grand list of the municipality and includes the value of special service districts if such districts contain fifty per cent or more of the value of total taxable property within the municipality; and

(7) “Region” means a planning region designated or redesignated by the secretary pursuant to section 16a-4a.

(b) On or before September 15, 2001, and annually thereafter, the secretary shall submit to the Governor a list of municipalities that have (1) an equalized mill rate that is fifty per cent more than the average equalized mill rate of the region in which the municipality is located; (2) an adjusted equalized net grand list per capita that is forty per cent less than the average adjusted equalized net grand list per capita of the region in which the municipality is located; (3) a median household income which is thirty per cent less than the average median household income of the region in which the municipality is located; and (4) a decrease in population in the year of the latest equalized mill rate from the average population of the previous five years.

(c) Within thirty days of submission of the list prepared pursuant to subsection (b) of this section, the Governor shall convene a meeting of the chief elected officials in each region in which a municipality identified on the list is located. If any such municipality does not have a chief elected official, a member of its legislative body shall be chosen by a majority vote of such body to represent the municipality at the meeting. The member of the legislative body chosen under this section shall be deemed to be the chief elected official of such municipality for the purposes of the meeting. The Governor shall provide notice of such meeting to each chief elected official by certified mail, return receipt requested. Each chief elected official receiving a notice under this section shall participate in the process set forth in this section.

(d) On or before December thirty-first in the year of identification of a municipality under subsection (b) of this section, the chief elected officials shall submit to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to local government recommendations to address the problems of the municipality, including intertown collaboration and action. On or before December thirty-first in the second year after identification, the Secretary of the Office of Policy and Management, in consultation with the chief elected officials, shall prepare a specific implementation strategy that addresses the fiscal capacity of the municipality. Thereafter, the plan shall be revised annually until the municipality no longer meets the qualifying standards of subsection (b) of this section.

(e) The Secretary of the Office of Policy and Management, within available funds, shall provide necessary staff and resources to assist municipalities in preparing the recommendations and in implementing the strategy required under subsection (d) of this section.

(P.A. 01-158, S. 1, 2.)

History: P.A. 01-158 effective July 1, 2001.



Section 7-148e - Appeal.

Any person aggrieved by any order of the commission may appeal to the superior court for the judicial district in which the town, city or borough is located. Any such appeal shall be considered a privileged matter with respect to the order of trial.

(1969, P.A. 274, S. 4; P.A. 76-436, S. 283, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial district, effective July 1, 1978; P.A. 78-280 deleted reference to county.



Section 7-148ee - Establishment of corporation to manufacture, distribute, purchase or sell electricity, gas or water.

(a) Any municipality that maintains an electric or gas utility may establish a corporation under chapter 601 for the purposes of engaging in the manufacture, distribution, purchase or sale, or any combination thereof, of electricity, gas or water for the sole purpose of providing electricity, gas or water within its franchise area, provided such franchise area does not encroach upon the service area or franchise area of another water or gas utility.

(b) Any such municipality may exercise the authority provided for in subsection (a) of this section notwithstanding the provisions of any special act, municipal charter or home rule ordinance, upon approval of its chief executive officer and by adoption of an ordinance approved by a two-thirds vote of its legislative body of the municipality or the board of selectmen or city or town council, in the case of a municipality in which the legislative body is a town meeting.

(c) No corporation established pursuant to subsection (a) of this section shall engage in the manufacture, distribution, purchase or sale, or any combination thereof, of electricity, gas or water outside the service area of such municipal electric or gas utility or within its service area if it encroaches upon the service area or franchise area of another water or gas utility. Nothing in this section shall be construed to permit any municipal electric utility to engage in the sale or aggregation of electric generation services other than pursuant to section 16-245.

(P.A. 01-112.)

See chapter 101 re municipal gas and electric plants.

See chapter 102 re municipal waterworks systems.



Section 7-148f - Penalty for violations.

Any person who violates any order of rent reduction or rent suspension by demanding, accepting or receiving an amount in excess thereof while such order remains in effect, and no appeal pursuant to section 7-148e is pending, or violates any other provision of sections 7-148b to 7-148e, inclusive, and section 47a-20, or who refuses to obey any subpoena, order or decision of a commission pursuant thereto, shall be fined not less than twenty-five dollars nor more than one hundred dollars for each offense. If such offense continues for more than five days, it shall constitute a new offense for each day it continues to exist thereafter.

(1972, P.A. 160, S. 3; P.A. 74-183, S. 176, 291; P.A. 76-436, S. 156, 681.)

History: P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 deleted provision giving jurisdiction to court of common pleas, effective July 1, 1978.



Section 7-148ff - Special assessment on blighted property. Remediation of blighted conditions. Liens.

(a) Any municipality that has regulations for the prevention and remediation of housing blight under subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148 may, by ordinance adopted by its legislative body on recommendation of its board of finance or equivalent body, provide for a special assessment on housing that is blighted, as defined in such regulations. Such ordinance may authorize a municipality to designate an agent or agents who shall have the right to enter property during reasonable hours for the purpose of remediating blighted conditions, provided such agent or agents shall not enter any dwelling house or other structure.

(b) Prior to initial approval by the legislative body of such municipality of the plan for implementation of the special assessment to be provided pursuant to the provisions of this section, the executive authority of such municipality shall appoint a committee consisting of not less than six taxpayers of such municipality, one of whom shall be a landlord, the tax assessor and representatives of municipal agencies responsible for zoning and health, housing, fire and other safety code compliance. The committee shall undertake and complete, within a period not in excess of sixty days following such appointment, a study and investigation with respect to such special assessment and shall submit a report to the board of finance or equivalent body of such municipality. The report shall include, but not be limited to, the following: (1) A statement describing the fiscal effect of a special assessment on the revenue for the municipality; (2) identification of properties that may be subject to a special assessment; (3) the amount of property taxes generated by the properties and the cost to the municipality for code enforcement on such properties, including costs for police and fire personnel; (4) recommendations with respect to the form and extent of any assessment; and (5) standards for imposition of the assessment. In establishing any standards, the committee shall consider the number of outstanding health, housing and safety violations for the property, the number of times municipal health, housing and safety personnel have had to inspect the property and the cost to the municipality to enforce code compliance on the property. After the initial approval of the special assessment by the legislative body of such municipality, such plan may be amended from time to time by vote of its legislative body on recommendation of its board of finance or equivalent body without compliance with the requirements of this subsection applicable to such initial approval.

(c) Any ordinance adopted under subsection (a) of this section shall include, but not be limited to, the following: (1) Standards to determine (A) if a special assessment should be imposed on a property, and (B) under what circumstances, if any, a right of entry to remediate a blighted condition on a property shall be authorized, (2) the amount of the assessment, which shall be a reasonable amount and based on an analysis of the costs to the municipality for code inspection and enforcement, including costs for police and fire personnel, (3) procedures for notice to the property owner of imposition of the special assessment and determination that a right of entry to remediate a blighted condition on a property is authorized, which shall include a time period to remedy the code noncompliance before the assessment is due or the right of entry is authorized and a process for appeal of an assessment or authorization, and which may allow for notice to be delivered in accordance with section 7-148ii when the property owner is a registrant, and (4) the appointment of a board consisting of the finance director, tax assessor and municipal code enforcement official to determine when the special assessment should be imposed or the right of entry authorized on specific property. Annually, the legislative body shall review the amount of any assessment to be imposed pursuant to an ordinance adopted under this section and may revise such amount.

(d) Any funds received by a municipality from a special assessment imposed pursuant to an ordinance adopted under subsection (c) of this section shall be deposited into a special fund or account maintained by the municipality which shall be dedicated for expenses of the municipality related to enforcement of ordinances regulating blight and state and local health, housing and safety codes and regulations, including expenses related to community police, and the remediation of blighted conditions, when authorized.

(e) Any unpaid special assessment imposed by a municipality pursuant to the provisions of an ordinance adopted under subsection (c) of this section shall constitute a lien upon the real estate against which the fine was imposed from the date of such fine. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien may be enforced in the same manner as property tax liens.

(P.A. 06-185, S. 1; P.A. 07-217, S. 16; P.A. 09-144, S. 3; P.A. 10-152, S. 8; P.A. 11-7, S. 1.)

History: P.A. 06-185 effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (c)(2), effective July 12, 2007; P.A. 09-144 amended Subsec. (c)(3) by allowing notice to be delivered to a registrant in accordance with Sec. 7-148ii; P.A. 10-152 amended Subsec. (a) to allow municipality to authorize by ordinance an agent or agents to enter property during reasonable hours to remediate blighted conditions, amended Subsec. (c) by adding Subdiv. (1)(B) requiring ordinance to include standards re when right of entry to remediate blighted condition is authorized and by making conforming changes in Subdivs. (3) and (4), and amended Subsec. (d) by allowing municipality to use funds received from special assessment for authorized remediation of blighted conditions; P.A. 11-7 made a technical change in Subsec. (a).

See Sec. 12-169b re addition of municipal expenses to property taxes for real estate violating health, safety or building codes.



Section 7-148g - Fair housing commission; creation and powers.

Any town, city or borough may, through its legislative body, create a fair housing commission to make studies and receive complaints relative to discrimination in dwellings within its jurisdiction, which term shall include mobile manufactured homes and mobile manufactured home park lots, in order to control and eliminate discrimination in such dwellings, and to enforce fair housing ordinances adopted pursuant to section 7-148 or section 7-194. The commission may be empowered to retain legal counsel to advise it.

(P.A. 79-531, S. 3; June Sp. Sess. P.A. 83-3, S. 1; P.A. 92-257, S. 6.)

History: June Sp. Sess. P.A. 83-3 changed terms “mobile home” and “mobile homes” to “mobile manufactured home” and “mobile manufactured homes”; P.A. 92-257 substituted “dwellings” for “housing accommodations”.



Section 7-148gg - Notice to lienholder of notice or order to remedy health, housing or safety code violation.

Each municipality, in addition to any other notice required under the general statutes or any municipal health, housing or safety codes or regulations, shall simultaneously send to each lien holder of real estate a copy of any notice or order by such municipality to the owner of such real estate to demolish, remove or otherwise dispose of the real estate or to make it safe and sanitary issued under any provision of the general statutes or any municipal building, health or safety codes or regulations as well as a copy of any notice sent to the owner of such real estate or recorded on the land record, with respect to any costs or expenses incurred by the municipality to demolish, remove or otherwise dispose of the real estate or to make it safe and sanitary. The municipality shall make reasonable efforts to send such copy by first class mail to the lienholder's current or last-known address.

(P.A. 06-185, S. 4.)

See Sec. 12-169b re addition of municipal expenses to property taxes for real estate violating health, safety or building codes.



Section 7-148h - Ethics commission; establishment and powers. Interest in conflict with discharge of duties.

(a) Any town, city, district, as defined in section 7-324, or borough may, by charter provision or ordinance, establish a board, commission, council, committee or other agency to investigate allegations of unethical conduct, corrupting influence or illegal activities levied against any official, officer or employee of such town, city, district or borough. The provisions of subsections (a) to (e), inclusive, of section 1-82a shall apply to allegations before any such agency of such conduct, influence or activities, to an investigation of such allegations conducted prior to a probable cause finding, and to a finding of probable cause or no probable cause. Any board, commission, council, committee or other agency established pursuant to this section may issue subpoenas or subpoenas duces tecum, enforceable upon application to the Superior Court, to compel the attendance of persons at hearings and the production of books, documents, records and papers.

(b) Notwithstanding the provisions of any special act, municipal charter or ordinance to the contrary, an elected official of any town, city, district or borough that has established a board, commission, council, committee or other agency under subsection (a) of this section, has an interest that is in substantial conflict with the proper discharge of the official's duties or employment in the public interest and of the official's responsibilities as prescribed by the laws of this state, if the official has reason to believe or expect that the official, the official's spouse or dependent child, or a business with which he is associated, as defined in section 1-79, will derive a direct monetary gain or suffer a direct monetary loss, as the case may be, by reason of the official's official activity. Any such elected official does not have an interest that is in substantial conflict with the proper discharge of the official's duties in the public interest and of the official's responsibilities as prescribed by the laws of this state, if any benefit or detriment accrues to the official, the official's spouse or dependent child, or a business with which he, his spouse or such dependent child is associated as a member of a profession, occupation or group to no greater extent than to any other member of such profession, occupation or group. Any such elected official who has a substantial conflict may not take official action on the matter.

(P.A. 79-618, S. 3; P.A. 89-229, S. 2, 4; June 12 Sp. Sess. P.A. 91-1, S. 19; P.A. 00-92, S. 13.)

History: P.A. 89-229 specified the circumstances under which the provisions of Subsecs. (a) to (e), inclusive, of Sec. 1-82a are to apply; June 12 Sp. Sess. P.A. 91-1 added Subsec. (b) re conflicts of interest; P.A. 00-92 applied provisions to a “district, as defined in section 7-324”, substituted “official” for “municipal official”, substituted “that” for “which”, and made technical changes for the purpose of gender neutrality.

Cited. 180 C. 243.



Section 7-148hh - Definitions.

As used in sections 7-148ff, 7-148ii, 7-152c, 19a-206, 47a-52, 47a-53, 47a-58 and 49-73b:

(1) “Registrant” means the owner of residential property who is required to register such property pursuant to section 7-148ii.

(2) “Residential property” means a building containing one or more dwelling units and includes a commercial building containing one or more dwelling units.

(3) “Dwelling unit” means any house or building, or portion thereof, which is occupied, designed to be occupied, or rented, leased or hired out to be occupied, exclusively as a home or residence of one or more persons.

(4) “Mortgage” means a mortgage on residential real property that is held by a person other than a natural person.

(5) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(P.A. 09-144, S. 1; P.A. 11-201, S. 13.)

History: P.A. 11-201 redefined “registrant” in Subdiv. (1) and “residential property” in Subdiv. (2), replaced definition of “vacant” in Subdiv. (3) with definition of “dwelling unit”, replaced definition of “MERS” in Subdiv. (4) with definition of “mortgage” and added Subdiv. (5) defining “person”.



Section 7-148i - Discriminatory practices defined. Boards authorized.

Any town, city or borough, by charter or ordinance, may adopt a code of prohibited discriminatory practices and may establish or designate a board, commission, council, committee or other agency to investigate any allegation of discriminatory practice. For the purposes of sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148, “discriminatory practice” means a violation of section 46a-58, 46a-59, 46a-60, 46a-64, 46a-64c or 46a-66.

(P.A. 80-403, S. 1, 10; P.A. 81-472, S. 4, 159; P.A. 86-403, S. 11, 132; P.A. 92-257, S. 7.)

History: P.A. 81-472 made technical changes; P.A. 86-403 made technical changes; P.A. 92-257 added reference to Sec. 46a-64c.

Cited. 183 C. 495.



Section 7-148ii - Registration and maintenance of foreclosed residential properties.

(a) Any person who, on or after October 1, 2011, commences an action to foreclose a mortgage on residential property shall register such property with the town clerk of the municipality in which the property is located at the time and place of the recording of the notice of lis pendens as to the residential property being foreclosed in accordance with section 52-325. Such registration shall be maintained by the municipality separate and apart from the land records.

(b) Registration made pursuant to subsection (a) of this section shall contain (1) the name, address, telephone number and electronic mail address of the plaintiff in the foreclosure action and, if such plaintiff is an entity or an individual who resides out-of-state, the name, address, telephone number and electronic mail address of a direct contact in the state, provided such a direct contact is available; (2) the name, address, telephone number and electronic mail address of the person, local property maintenance company or other entity serving as such plaintiff's contact with the municipality for any matters concerning the residential property; and (3) the following heading in at least ten-point boldface capital letters: NOTICE TO MUNICIPALITY: REGISTRATION OF PROPERTY BEING FORECLOSED. The plaintiff in the foreclosure action shall indicate on such registration whether it prefers to be contacted by first class mail or electronic mail and the preferred addresses for such communications. Such plaintiff shall report to the town clerk of the municipality in which the property is located, by mail or other form of delivery, any change in the information provided on the registration not later than thirty days following the date of the change of information. At the time of registration, such plaintiff shall pay a land record filing fee to the municipality as specified in section 7-34a.

(c) Any person in whom title to a residential property has vested on or after October 1, 2011, through a foreclosure action pursuant to sections 49-16 to 49-21, inclusive, or 49-26, shall register such property, in accordance with subsection (d) of this section, with the municipality in which such property is located not later than fifteen days after absolute title vests in such person. If such person is the plaintiff in the foreclosure action, such person shall, prior to the expiration of such fifteen-day period, update the registration with any change in registration information for purposes of complying with said subsection (d). The updated registration shall include the following heading in at least ten-point boldface capital letters: NOTICE TO MUNICIPALITY: UPDATED REGISTRATION FOR PROPERTY ACQUIRED THROUGH FORECLOSURE.

(d) Registration made pursuant to subsection (c) of this section shall be mailed or delivered to the town clerk of the municipality in which the residential property is located and include (1) the name, address, telephone number and electronic mail address of the registrant and, if the registrant is an entity or an individual who resides out-of-state, the name, address, telephone number and electronic mail address of a direct contact in the state, provided such a direct contact is available; (2) the date on which absolute title vested in the registrant; (3) the name, address, telephone number and electronic mail address of the person, local property maintenance company or other entity responsible for the security and maintenance of the residential property; and (4) the following heading in at least ten-point boldface capital letters: NOTICE TO MUNICIPALITY: REGISTRATION OF PROPERTY ACQUIRED THROUGH FORECLOSURE. The registration, or updated registration, shall be accompanied by a land record filing fee payable to the municipality as specified in section 7-34a. The registrant shall report to the town clerk by mail or other form of delivery any change in the information provided on the registration not later than thirty days from the date of the change in information.

(e) If a registrant required to register pursuant to subsection (c) of this section fails to comply with any provision of the general statutes or of any municipal ordinance concerning the repair or maintenance of real estate, including, without limitation, an ordinance relating to the prevention of housing blight pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, the maintenance of safe and sanitary housing as provided in subparagraph (A) of subdivision (7) of subsection (c) of section 7-148, or the abatement of nuisances as provided in subparagraph (E) of subdivision (7) of subsection (c) of section 7-148, the municipality may issue a notice to the registrant citing the conditions on such property that violate such provisions. Such notice shall be sent by either first class or electronic mail, or both, and shall be sent to the address or addresses of the registrant identified on the registration. A copy of such notice shall be sent by first class mail or electronic mail to the person, property maintenance company or other entity responsible for the security and maintenance of the residential property designated on the registration. Such notice shall comply with section 7-148gg.

(f) The notice described in subsection (e) of this section shall provide a date, reasonable under the circumstances, by which the registrant shall remedy the condition or conditions on such registrant's property. If the registrant, registrant's contact or registrant's agent does not remedy the condition or conditions on such registrant's property before the date following the date specified in such notice, the municipality may enforce its rights under the relevant provisions of the general statutes or of any municipal ordinance.

(g) A municipality shall only impose registration requirements upon registrants and plaintiffs in foreclosure actions in accordance with this section, except that any municipal registration requirements effective on or before October 1, 2009, shall remain effective.

(h) Any plaintiff in a foreclosure action who fails to register in accordance with this section shall be subject to a civil penalty of one hundred dollars for each violation, up to a maximum of five thousand dollars. Each property for which there has been a failure to register shall constitute a separate violation.

(i) Any person in whom title to a residential property has vested on or after October 1, 2011, through a foreclosure action pursuant to sections 49-16 to 49-21, inclusive, or 49-26, and who has not registered in accordance with subsection (c) of this section within thirty days of absolute title vesting in such owner shall be subject to a civil penalty of two hundred fifty dollars for each violation, up to a maximum of twenty-five thousand dollars. Each property for which there has been a failure to register shall constitute a separate violation.

(j) An authorized official of the municipality may file a civil action in Superior Court to collect the penalties imposed pursuant to subsections (h) and (i) of this section, which penalties shall be payable to the treasurer of such municipality. Such penalties shall not create or constitute a lien against the residential property.

(k) Neither the registration by a foreclosing party nor the failure to register in accordance with subsection (a) of this section shall imply or create any legal obligations on the part of the foreclosing party to repair, maintain or secure the residential property for which a registration is required prior to the time that title passes to the foreclosing party.

(P.A. 09-144, S. 2; P.A. 11-201, S. 14; P.A. 14-122, S. 8.)

History: P.A. 11-201 amended Subsec. (a) to replace provision re title vesting through foreclosure action with provision re commencing action to foreclose mortgage on residential property, to eliminate provision re registration with MERS, to replace former Subdivs. (1) and (2) re time periods for registering vacant property after title vests with provision re registration at time and place of recording notice of lis pendens, and to require municipality to maintain registration separate and apart from land records, amended Subsec. (b) to substantially revise requirements applicable to registration made pursuant to Subsec. (a), deleted former Subsec. (c) re registration with MERS, added new Subsec. (c) re registration requirements for person in whom title to residential property has vested on or after October 1, 2011, through foreclosure action, added new Subsec. (d) re requirements applicable to registration made pursuant to Subsec. (c), redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g) and made conforming changes therein, and added Subsecs. (h) and (i) re penalties for failure to register, Subsec. (j) re civil action to collect penalties and Subsec. (k) re legal obligations not implied or created prior to title passing to foreclosing party; P.A. 14-122 made a technical change in Subsec. (g).



Section 7-148j - Powers of boards.

Any board, commission, council, committee or other agency established or designated pursuant to sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148, may be given the following powers: (1) The power to issue subpoenas or subpoenas duces tecum, enforceable upon application to the Superior Court, to compel the attendance of persons at hearings and the production of books, documents, records and papers; (2) the power to issue written interrogatories and require written answers under oath thereto, enforceable upon application to the Superior Court; (3) the power to hold hearings relating to any allegation of discriminatory practice which it has found reasonable cause to believe has occurred and to issue any appropriate orders including those authorized by section 46a-86; and (4) the power to petition the Superior Court for enforcement of any order issued by it upon a finding that a violation of the local code of prohibited discriminatory practices has occurred, including the power to petition the Superior Court for temporary injunctive relief upon a finding that irreparable harm to the complainant will otherwise occur or for any other relief authorized by sections 46a-89 and 46a-90a.

(P.A. 80-403, S. 2, 10; P.A. 86-403, S. 12, 132; P.A. 94-163.)

History: P.A. 86-403 made technical changes; P.A. 94-163 authorized boards to issue orders under Sec. 46a-86 and to petition superior court for relief under Secs. 46a-89 and 46a-90a.

Cited. 183 C. 495.



Section 7-148jj - Ordinances regulating maintenance of foreclosed properties.

(a) No municipality shall adopt a property maintenance ordinance or regulation that applies only to the property maintenance activities of a person who holds a mortgage on or title to real property located within this state and obtained by foreclosure, provided nothing in this section shall preclude a municipality from enacting or enforcing an ordinance or regulation that applies generally to all owners of real property within such municipality, without regard to how the owner acquired title. For purposes of this section, property maintenance activities include, but are not limited to, activities related to the repair, maintenance, restoration, alteration, removal or demolition of any part of real property.

(b) Notwithstanding the provisions of subsection (a) of this section, any municipal property maintenance ordinance or regulation that applies only to the property maintenance activities of a person who holds title or a mortgage to real property located within this state and obtained by foreclosure shall continue to be effective provided such ordinance or regulation was adopted on or before October 1, 2009.

(c) Nothing in this section shall prohibit or limit a municipality from adopting or enforcing an ordinance or regulation relating to the prevention of housing blight pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, the maintenance of safe and sanitary housing as provided in subparagraph (A) of subdivision (7) of subsection (c) of section 7-148, or the abatement of nuisances as provided in subparagraph (E) of subdivision (7) of subsection (c) of section 7-148.

(P.A. 09-144, S. 10; P.A. 14-122, S. 9.)

History: P.A. 14-122 made a technical change in Subsec. (b).



Section 7-148k - Complaints. Hearings.

Any complaint filed pursuant to sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148 shall be made under oath. No finding of a violation of a local code of prohibited discriminatory practices shall be made except after a hearing. The respondent at any such hearing shall be given reasonable advance written notice of the hearing, shall be entitled to be represented by counsel, and shall be permitted to testify and present and cross-examine witnesses. The decision resulting from the hearing shall be in writing and shall include written findings of the facts upon which the decision is based.

(P.A. 80-403, S. 3, 10; P.A. 86-403, S. 13, 132.)

History: P.A. 86-403 made technical changes.

Cited. 183 C. 495.



Section 7-148kk - Negotiated agreement to promote regional economic development and share tax revenue from new economic development.

(a) As used in this section, “legislative body” means the council, commission, board, body or town meeting, by whatever name it may be known, having or exercising the general legislative powers and functions of a municipality and “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(b) Notwithstanding any provision of the general statutes or any special act, municipal charter or home rule ordinance, the chief elected officials of two or more municipalities that are members of the same federal economic development district, established under 42 USC 3171, may initiate a process for such municipalities to enter into an agreement to promote regional economic development and share the real and personal property tax revenue from new economic development. Such agreement shall provide that the municipalities agree not to compete for new economic development and shall specify the types of new economic development projects subject to the agreement. The agreement shall also have terms providing for (1) identification of areas for (A) new economic development, (B) open space and natural resource preservation, and (C) transit-oriented development, including housing; (2) capital improvements, including the shared use of buildings and other capital assets; (3) regional energy consumption, including strategies for cooperative energy use and development of distributive generation and sustainable energy projects; and (4) promotion and sharing of arts and cultural assets. The agreement shall also include terms providing for at least three municipal cooperative programs and at least three educational cooperative programs, including, but not limited to, the following: (A) Collective bargaining, (B) purchasing cooperatives, (C) health care pooling with each other or the state, (D) regional shared school curriculum and special education services, through regional educational service centers, established under section 10-66a, and (E) any other initiatives mutually agreed upon. Each municipality that is party to the agreement shall participate in at least one municipal cooperative program and one educational cooperative program. The provisions of this section shall not be construed to require each municipality that is party to the agreement to participate in all municipal cooperative programs and educational cooperative programs described in the agreement.

(c) The agreement shall be prepared pursuant to negotiations and shall contain all provisions on which there is mutual agreement between the municipalities. The agreement shall establish procedures for amendment, termination and withdrawal. The negotiations shall include an opportunity for public participation. The agreement shall be approved by each municipality that is a party to the agreement by resolution of the legislative body.

(d) The municipality in which real property with new economic development is located that is subject to shared revenue pursuant to an agreement under this section shall maintain a separate list describing such properties. The mill rate used to determine the amount of taxes imposed on such new economic development shall be the mill rate of the municipality in which the development is located.

(P.A. 09-231, S. 1.)



Section 7-148l - Appeals.

Any person aggrieved by any order of the board, commission, council, committee or other agency established or designated pursuant to sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148 may appeal to the State Commission on Human Rights and Opportunities. Any such appeal shall be filed within thirty days of the mailing of the written decision.

(P.A. 80-403, S. 4, 10; P.A. 86-403, S. 14, 132.)

History: P.A. 86-403 made technical changes.

Cited. 183 C. 495.



Section 7-148ll - Determination re regional economic development agreement.

The municipalities that are parties to a regional economic development agreement entered into and approved under the provisions of section 7-148kk shall send a copy of such agreement to the Secretary of the Office of Policy and Management. Not more than thirty days after receipt of such agreement the secretary shall make a written determination as to whether or not the agreement is consistent with the requirements of said section 7-148kk. The secretary shall send a copy of the determination to each municipality that is a party to the agreement and the Commissioner of Revenue Services.

(P.A. 09-231, S. 2.)



Section 7-148m - Actions of State Commission on Human Rights and Opportunities to supersede local action.

Any action by the State Commission on Human Rights and Opportunities which involves the same parties and subject matter as an action filed with a local commission on equal rights and opportunities shall supersede the action brought with the local commission, except that the State Commission on Human Rights and Opportunities may admit into evidence the results of any investigation of a complaint filed with the local commission, or the decision entered on such a complaint by the local commission, and accord to such investigation or such decision the weight that may be appropriate under the facts and circumstances of the case.

(P.A. 80-403, S. 5, 10.)

Cited. 183 C. 495.



Section 7-148mm - Interlocal agreement re dispatch services. Governing board.

Any municipalities that enter into an interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, to consolidate dispatch services may establish a governing board. Each municipality that is a party to such an agreement shall be represented on such governing board. Representatives of the municipality shall be appointed to such governing board by the legislative body of such municipality or in such other manner as shall be prescribed by such legislative body. The qualifications, terms of office and compensation, if any, of such representatives shall be prescribed by such legislative body, subject to any applicable provisions of the interlocal agreement. The general powers and authority of such governing board shall be as set forth in the provisions of the interlocal agreement. Nothing in this section shall be construed to grant such governing board any powers not specifically provided to municipalities regarding dispatch services by any provision of the general statutes or by any charter or special act. For purposes of this section, “municipality” has the same meaning as provided in subsection (d) of section 7-187 and “interlocal agreement” and “legislative body” have the same meanings as provided in section 7-339a.

(P.A. 14-179, S. 1.)



Section 7-148n - Local boards may assume powers to investigate discriminatory practices.

Any board, commission, council, committee or other agency which has been established or designated to investigate allegations of discriminatory practices by the charter or an ordinance of any town, city or borough prior to May 23, 1980, may assume the powers granted to such agencies under sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148 if the charter or ordinance creating or designating such agency is not in conflict with the provisions of sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148.

(P.A. 80-403, S. 6, 10; P.A. 86-403, S. 15, 132.)

History: P.A. 86-403 made technical changes.

Cited. 183 C. 495.



Section 7-148nn - Municipal partnerships re sharing of services of resident state trooper or other law enforcement personnel.

Notwithstanding the provisions of the general statutes or any municipal charter or special act to the contrary, any municipality may enter into a partnership with one or more municipalities to share the services of one or more resident state troopers or other law enforcement personnel.

(P.A. 16-144, S. 3.)

History: P.A. 16-144 effective June 9, 2016.



Section 7-148o - Wilful violation of ordinances concerning prevention and remediation of housing blight. Penalties.

(a) Except as provided in subsection (b) of this section, any person who, after written notice and a reasonable opportunity to remediate blighted conditions, wilfully violates any regulation adopted pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148 concerning the prevention and remediation of housing blight shall be fined by the state not more than two hundred fifty dollars for each day for which it can be shown, based on actual inspection of the property on each such day, that the blighted conditions continued to exist after written notice to the owner or occupant as provided in this section, and the expiration of a reasonable opportunity to remediate.

(b) Any person who is a new owner or new occupant shall, upon request, be granted a thirty-day extension of the notice and opportunity to remediate provided pursuant to subsection (a) of this section. For the purposes of this section, “new owner” means any person or entity who has taken title to a property within thirty days of the notice, and “new occupant” means any person who has taken occupancy of a property within thirty days of the notice.

(P.A. 12-146, S. 3.)



Section 7-148q - Establishment of corporation to manufacture, distribute, purchase or sell compressed natural gas.

(a) Any municipality that maintains an electric or gas utility may establish a corporation under chapter 601 for the purposes of engaging in the manufacture, distribution, purchase or sale, or any combination thereof, of compressed natural gas, for the sole purpose of providing compressed natural gas to vehicles or construction equipment, within or outside of its franchise area. The costs and expenses associated with such sales of compressed natural gas shall be exclusive of the costs and expenses associated with the establishment of rates and charges for gas and electricity pursuant to section 7-222.

(b) Any such municipality may exercise the authority provided for in subsection (a) of this section notwithstanding the provisions of any special act, municipal charter or home rule ordinance, upon approval of its chief executive officer and by adoption of an ordinance approved by a two-thirds vote of its city council.

(P.A. 99-286, S. 17, 19.)

History: P.A. 99-286 effective July 19, 1999.



Section 7-148r - Municipal fee for access to computer-assisted mass appraisal system database.

Any municipality may by ordinance impose a reasonable fee for public access to its computer database developed pursuant to section 12-62f for the purpose of revaluation.

(P.A. 95-283, S. 5, 68.)

History: P.A. 95-283, S. 5 effective July 6, 1995.



Section 7-148s - Municipal fee for use of geographic information system.

Any municipality may by ordinance impose a reasonable fee for the use of its geographic information system.

(P.A. 91-249.)



Section 7-148t - Conflict of interest for members of land use and purchasing commissions and boards.

Notwithstanding the provisions of any special act or municipal charter and in addition to any provisions of sections 8-11, 8-21 and subsection (c) of section 22a-42, no member of any municipal commission or board having any jurisdiction or exercising any power over any municipal land use or purchasing decisions shall appear for or represent any person, firm, corporation or other entity in any matter pending before the commission or board. No member of any such commission or board shall participate in any hearing or decision of the board or commission of which he is a member upon any matter in which he knowingly has a pecuniary interest. In the event of such disqualification, such fact shall be entered on the records of the commission or board and any municipality may, by ordinance, provide that an elector may be chosen, in a manner specified in the ordinance, to act as a member of such commission or board in the hearing and determination of such matter, except that replacement shall be made first from alternate members of such commission or board designated pursuant to the general statutes or any special act or municipal charter or ordinance, if any.

(P.A. 83-540.)



Section 7-148u - Municipal set-aside program for small contractors and minority business enterprises.

(a) As used in this section:

(1) “Small contractor” means any contractor, subcontractor, manufacturer or service company (A) which has been doing business and has maintained its principal place of business in the state for a period of at least one year prior to the date of application for certification under this section, (B) which had gross revenues not exceeding ten million dollars in the most recently completed fiscal year prior to such application, and (C) at least fifty-one per cent of the ownership of which is held by a person or persons who are active in the daily affairs of the business and have the power to direct the management and policies of the business.

(2) “Minority business enterprise” means any small contractor (A) fifty-one per cent or more of the capital stock, if any, or assets of which are owned by a person or persons (i) who are active in the daily affairs of the enterprise, (ii) who have the power to direct the management and policies of the enterprise, and (iii) who are members of a minority, as such term is defined in subsection (a) of section 32-9n, or (B) who is an individual with a disability.

(3) “Individual with a disability” means an individual (A) having a physical impairment that substantially limits one or more of the major life activities of the individual, or (B) having a record of such an impairment.

(b) Notwithstanding any provision of the general statutes or of any special act or any municipal charter or home rule ordinance, a municipality may, by ordinance, set aside in each fiscal year, for award to small contractors, on the basis of a competitive bidding procedure, municipal contracts or portions of municipal contracts for the construction, reconstruction or rehabilitation of public buildings, the construction and maintenance of highways and the purchase of goods and services. The total value of such contracts or portions thereof to be set aside shall be not more than twenty-five per cent of the average of the total value of all such contracts let by the municipality for each of the previous three fiscal years, provided a contract that may not be set aside due to a conflict with a federal law or regulation shall not be included in the calculation of such average. Contracts or portions thereof having a value of not less than twenty-five per cent of the total value of all contracts or portions thereof to be set aside shall be reserved for awards to minority business enterprises.

(P.A. 83-390, S. 3; P.A. 92-189, S. 1; June Sp. Sess. P.A. 07-4, S. 68.)

History: P.A. 92-189 amended Subsec. (a) by setting forth definitions of “small contractor” and “minority business enterprise” instead of construing the terms as defined in Sec. 32-9e and by adding definition of “individual with a disability”; June Sp. Sess. P.A. 07-4 amended Subsec. (a)(1)(B) to change $3,000,000 to $10,000,000 and made technical changes in Subsec. (a), effective July 1, 2007.



Section 7-148v - Requirements for competitive bidding. Purchase from person having contract to sell goods or services.

(a) Notwithstanding the provisions of any municipal charter or any special act to the contrary, any municipality may, by ordinance, establish requirements for competitive bidding for the award of any contract or the purchase of any real or personal property by the municipality. Such ordinance may provide that, except as otherwise required by any provision of the general statutes, sealed bidding shall not be required for contracts or purchases having a value less than or equal to an amount established in the ordinance, which amount shall not be greater than twenty-five thousand dollars. Nothing in this section shall be deemed to invalidate any ordinance enacted by a municipality prior to October 1, 1989. Nothing in this section and no ordinance adopted pursuant to this section shall be construed to limit the ability of a municipality to enter into a contract pursuant to section 4a-53a.

(b) Notwithstanding the provisions of the general statutes or any municipal charter, special act or ordinance, any municipality may purchase equipment, supplies, materials or services from a person who has a contract to sell such goods or services to other state governments, political subdivisions of the state, nonprofit organizations or public purchasing consortia available through a regional educational service center or regional council of governments, in accordance with the provisions of such contract.

(P.A. 89-136; Nov. 24 Sp. Sess. P.A. 08-2, S. 2; P.A. 13-71, S. 1; P.A. 16-144, S. 1.)

History: Nov. 24 Sp. Sess. P.A. 08-2 added provision re ability of municipality to enter into contract pursuant to Sec. 4a-53a, effective November 25, 2008; P.A. 13-71 changed exception to sealed bidding limit from $7,500 to $25,000; P.A. 16-144 designated existing provisions re requirements for competitive bidding as Subsec. (a) and added Subsec. (b) re municipal purchase of equipment, supplies, materials or services from certain persons, effective June 9, 2016.



Section 7-148w - Disqualification of contractors from bidding on municipal contracts.

(a) As used in this section, the term “contractor” means any person, firm or corporation which has contracted or seeks to contract with a municipality, or to participate in such a contract, in connection with any public works of the municipality, including professional consultants.

(b) Notwithstanding the provisions of any municipal charter, special act or home rule ordinance a municipality may, by ordinance of its legislative body, establish a process for disqualification of any contractor, for up to two years, from bidding on, applying for, or participating as a subcontractor under, contracts with the municipality for one or more causes set forth under subsection (c) of this section. Such ordinance shall establish procedures for disqualification which shall include notice and an opportunity for a hearing to the contractor who is the subject of the proceeding. The hearing shall be conducted in accordance with the procedures for hearings on contested cases established in chapter 54. The hearing officer shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the contractor is being disqualified, the period of such disqualification. The existence of a cause for disqualification shall not be the sole factor to be considered in determining whether the contractor shall be disqualified. In determining whether to disqualify a contractor, the hearing officer shall consider the seriousness of the contractor's acts or omissions and any mitigating factors. The hearing officer shall send the decision to the contractor by certified mail, return receipt requested.

(c) The ordinance shall provide that causes for disqualification from bidding on, applying for or participating in, contracts shall include the following:

(1) Conviction or entry of a plea of guilty or nolo contendere for or admission to commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty or nolo contendere or admission to the violation of any state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a municipal contractor;

(3) Conviction or entry of a plea of guilty or nolo contendere or admission to a violation of any state or federal antitrust, collusion or conspiracy law arising out of the submission of bids or proposals on a public or private contract or subcontract;

(4) A wilful failure to perform in accordance with the terms of one or more public contracts, agreements or transactions;

(5) A history of failure to perform or of unsatisfactory performance of one or more public contracts, agreements or transactions; or

(6) A wilful violation of a statutory or regulatory provision or requirement applicable to a public contract, agreement or transaction.

(d) For purposes of a disqualification proceeding under an ordinance adopted under this section, conduct may be imputed as follows:

(1) The fraudulent, criminal or other seriously improper conduct of any officer, director, shareholder, partner, employee or other individual associated with a contractor may be imputed to the contractor when the conduct occurred in connection with the individual's performance of duties for or on behalf of the contractor and the contractor knew of or had reason to know of such conduct. The term “other seriously improper conduct” does not include advice from an attorney, accountant or other paid consultant if it was reasonable for the contractor to rely on such advice.

(2) The fraudulent, criminal or other seriously improper conduct of a contractor may be imputed to any officer, director, shareholder, partner, employee or other individual associated with the contractor who participated in, knew of or had reason to know of the contractor's conduct.

(3) The fraudulent, criminal or other seriously improper conduct of one contractor participating in a joint venture or similar arrangement may be imputed to other participating contractors if the conduct occurred for or on behalf of the joint venture or similar arrangement and these contractors knew of or had reason to know of such conduct.

(e) The municipality may reduce the period or extent of disqualification, upon the contractor's request, supported by documentation, for the following reasons:

(1) Newly discovered material evidence;

(2) Reversal of the conviction upon which the disqualification was based;

(3) Bona fide change in ownership or management;

(4) Elimination of other causes for which the disqualification was imposed; or

(5) Other reasons the municipality deems appropriate.

(f) The municipality may grant an exception permitting a disqualified contractor to participate in a particular contract or subcontract upon a written determination by the head of the contract awarding agency that there is good cause, in the interest of the public, for such action.

(P.A. 95-353, S. 5, 7.)

History: P.A. 95-353, S. 5, effective July 1, 1995.



Section 7-149 - Regulation of waste disposal in highways.

Section 7-149 is repealed.

(1949 Rev., S. 625; 1957, P.A. 13, S. 9; 1959, P.A. 449, S. 1; P.A. 82-327, S. 12.)



Section 7-149a - Designation of scenic roads. Appeal. Maintenance of highway.

(a) Any town, city or borough may, by ordinance, designate highways or portions of highways as scenic roads and may regulate future alterations and improvements on such designated scenic roads, including, but not limited to, widening of the right-of-way or of the traveled portion of the highway, paving, changes of grade, straightening, removal of stone walls and removal of mature trees. No state highway or portion thereof may be designated as a scenic road under the provisions of this section.

(b) The power to designate such scenic roads may be delegated by ordinance to a planning commission or a combined planning and zoning commission. The ordinance shall prescribe the standards and procedures to be used to determine which highways or portions of highways shall be designated as scenic roads, except that to be designated as a scenic road, a highway or portion of a highway must be free of intensive commercial development and intensive vehicular traffic and must meet at least one of the following criteria: (1) It is unpaved; (2) it is bordered by mature trees or stone walls; (3) the traveled portion is no more than twenty feet in width; (4) it offers scenic views; (5) it blends naturally into the surrounding terrain, or (6) it parallels or crosses over brooks, streams, lakes or ponds.

(c) No highway or portion of a highway may be designated as a scenic road under this section unless the owners of a majority of lot frontage abutting the highway or portion of the highway agree to the designation by filing a written statement of approval with the town clerk of such town. The scenic road designation may be rescinded by the same designating authority, using the same procedures and having the written concurrence of the owners of a majority of lot frontage abutting the highway or portion of the highway.

(d) Any person aggrieved by a designation of a highway or portion of a highway as a scenic road pursuant to this section by a planning commission or a combined planning and zoning commission may appeal such designation in the manner and utilizing the same standards of review provided for appeals from the decisions of planning commissions under section 8-8.

(e) Any highway or portion of any highway designated as a scenic road shall be maintained by the town, city or borough in good and sufficient repair and in passable condition. Nothing in this section shall be deemed to prohibit a person owning or occupying land abutting a scenic road from maintaining and repairing the land which abuts the scenic road if the maintenance or repair occurs on land not within the right-of-way, paved or unpaved, of the scenic road.

(P.A. 81-401, S. 1, 4; P.A. 89-356, S. 3.)

History: P.A. 89-356 amended Subsec. (d) to replace reference to Sec. 8-28 with Sec. 8-8.



Section 7-150 and 7-151 - Regulation of plumbing and drainage. Regulation of operation of motor boats.

Sections 7-150 and 7-151 are repealed.

(1949 Rev., S. 634, 707; 1957, P.A. 13, S. 12, 24; 1961, P.A. 520, S. 20; P.A. 82-327, S. 12.)



Section 7-151a - Establishment of lake authorities. Withdrawal of town.

(a) As used in this section, “state waters” means all waters within the territorial limits of the state except navigable waters of the United States. Any two or more towns which have within their territorial limits a body of state water may establish by ordinance a lake authority. Said authority shall act as agent for the member towns in cooperating with the Commissioner of Energy and Environmental Protection in the enforcement of the boating laws on such water.

(b) Notwithstanding the provisions of section 7-330, such authority shall be composed of at least three delegates from each member town whose term of office and method of selection shall be determined by the towns establishing the authority provided each member town may appoint up to four delegates to the authority. Each town shall pay to the authority its respective share of the expenses of the commission prorated on the basis of its linear footage of shore line or any other formula agreed on and adopted by a majority of the legislative bodies of all member towns. Any member town may, by ordinance, withdraw from such authority, effective upon the mailing of written notice of such withdrawal to the authority. Each withdrawing town shall be liable for its share of expenses incurred prior to the effective date of such notice. Upon the withdrawal of any town or towns, the authority shall remain in force insofar as the remaining town or towns are concerned, but the jurisdiction of the authority shall be reduced to that portion of said body of state water lying within the boundaries of such remaining town or towns. In the event of such a withdrawal, the portion of such body of state water lying within the town or towns withdrawing from the authority shall revert to the status existing prior to the adoption of the authority.

(c) In addition to the power granted in subsection (a) of this section, a lake authority may be granted by the legislative bodies of its respective towns powers to: (1) Control and abate algae and aquatic weeds in cooperation with the Commissioner of Energy and Environmental Protection; (2) study water management including, but not limited to, water depth and circulation and make recommendations for action to its member towns; (3) act as agent for member towns with respect to filing applications for grants and reimbursements with the Department of Energy and Environmental Protection and other state agencies in connection with state and federal programs; and (4) act as agent for member towns with respect to receiving gifts for any of its purposes.

(d) A lake authority shall have no jurisdiction in any matters subject to regulation by the Commissioner of Energy and Environmental Protection.

(e) Each member town of any lake authority shall protect and save harmless such town's delegates to such lake authority from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such delegate while acting in the discharge of his duties as such delegate. Each such member town may insure against the liability imposed by this subsection in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability.

(1967, P.A. 682, S. 1-3; 1969, P.A. 416; 1971, P.A. 29, S. 1, 2; P.A. 73-241, S. 1–3; P.A. 75-408, S. 2; P.A. 76-435, S. 35, 82; P.A. 88-364, S. 74, 123; P.A. 93-238, S. 4; P.A. 07-217, S. 17; P.A. 10-32, S. 15; P.A. 11-80, S. 1.)

History: 1969 act added Subsecs. (c) and (d) re additional powers of lake authorities and ban on jurisdiction in matters subject to state fisheries and game board; 1971 act permitted formulas other than linear footage for basis of expense apportionment in Subsec. (b) and in Subsec. (c) added power to act as agent for towns in applications to various state agencies; P.A. 73-241 required agreement by majority of member towns re alternate formulas of expense apportionment in Subsec. (b) and added power to act as agent for towns in receiving gifts under Subsec. (c); P.A. 75-408 added Subsec. (e) re indemnification of lake authority delegates; P.A. 76-435 replaced state boating commission, water resources commission and board of fisheries and game with commissioner of environmental protection, pursuant to 1971, P.A. 872; P.A. 88-364 deleted reference to Secs. 22a-338 and 22a-339 from Subsec. (c); P.A. 93-238 amended Subsec. (b) to authorize an additional member for municipal delegations to the authorities; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 10-32 made a technical change in Subsec. (c)(4), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 7-151b - Appointment of lake patrolmen. Requirements for carrying a firearm or baton by lake patrolmen. Liability. Training courses.

(a) The Commissioner of Energy and Environmental Protection may appoint lake patrolmen to enforce any boating laws delegated by said commissioner. Any such lake patrolman may carry a firearm or baton, or both, only upon completion of a basic police training course defined in section 7-294a or a firearms safety course offered by the Department of Energy and Environmental Protection. Such lake patrolmen shall not be construed to be state employees and compensation therefore shall be paid by the municipality or lake authority responsible for the lake. Such lake patrolmen may use their own vessels to enforce the provisions of this section, provided the state shall not be liable for any damage caused by a lake patrolman using such vessel in the course of such lake patrolman's duties. A municipality employing lake patrolmen shall assume liability for damage caused by such patrolmen pursuant to section 7-465. A lake authority may protect and save harmless any lake patrolman employed by the authority from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such lake patrolman while acting in the scope of such lake patrolman's employment.

(b) The Commissioner of Energy and Environmental Protection shall formulate training courses for lake patrolmen appointed pursuant to this section.

(P.A. 88-98, S. 5, 6; P.A. 01-204, S. 27; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1.)

History: P.A. 01-204 amended Subsec. (a) by adding provision to allow a lake patrolman to carry a baton and by making technical changes, including changes for purposes of gender neutrality; June Sp. Sess. P.A. 01-9 changed effective date of P.A. 01-204 from October 1, 2001, to July 11, 2001, effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 7-152 and 7-152a - Keeping of snakes. Municipal garden program; ordinance establishing; indemnification of municipality.

Sections 7-152 and 7-152a are repealed.

(1951, S. 278d; P.A. 75-497, S. 3, 4; P.A. 82-327, S. 12.)



Section 7-152b - Hearing procedure for parking violations.

(a) Any town, city or borough may establish by ordinance a parking violation hearing procedure in accordance with this section. The Superior Court shall be authorized to enforce the assessments and judgments provided for under this section.

(b) The chief executive officer of the town, city or borough shall appoint one or more parking violation hearing officers, other than policemen or persons who issue parking tickets or work in the police department, to conduct the hearings authorized by this section.

(c) A town, city or borough may, at any time within two years from the expiration of the final period for the uncontested payment of fines, penalties, costs or fees for any alleged violation under any ordinance adopted pursuant to section 7-148 or sections 14-305 to 14-308, inclusive, send notice to the motor vehicle operator, if known, or the registered owner of the motor vehicle by first class mail at his address according to the registration records of the Department of Motor Vehicles. Such notice shall inform the operator or owner: (1) Of the allegations against him and the amount of the fines, penalties, costs or fees due; (2) that he may contest his liability before a parking violations hearing officer by delivering in person or by mail written notice within ten days of the date thereof; (3) that if he does not demand such a hearing, an assessment and judgment shall enter against him; and (4) that such judgment may issue without further notice. Whenever a violation of such an ordinance occurs, proof of the registration number of the motor vehicle involved shall be prima facie evidence in all proceedings provided for in this section that the owner of such vehicle was the operator thereof; provided, the liability of a lessee under section 14-107 shall apply.

(d) If the person who is sent notice pursuant to subsection (c) of this section wishes to admit liability for any alleged violation, such person may, without requesting a hearing, pay the full amount of the fines, penalties, costs or fees admitted to in person or by mail to an official designated by the town, city or borough. Such payment shall be inadmissible in any proceeding, civil or criminal, to establish the conduct of such person or other person making the payment. Any person who does not deliver or mail written demand for a hearing within ten days of the date of the first notice provided for in subsection (c) of this section shall be deemed to have admitted liability, and the designated town official shall certify such person's failure to respond to the hearing officer. The hearing officer shall thereupon enter and assess the fines, penalties, costs or fees provided for by the applicable ordinances and shall follow the procedures set forth in subsection (f) of this section.

(e) Any person who requests a hearing shall be given written notice of the date, time and place for the hearing. Such hearing shall be held not less than fifteen days nor more than thirty days from the date of the mailing of notice, provided the hearing officer shall grant upon good cause shown any reasonable request by any interested party for postponement or continuance. An original or certified copy of the initial notice of violation issued by a policeman or other issuing officer shall be filed and retained by the town, city or borough, be deemed to be a business record within the scope of section 52-180 and be evidence of the facts contained therein. The presence of the policeman or issuing officer shall be required at the hearing if such person so requests. A person wishing to contest his liability shall appear at the hearing and may present evidence in his behalf. A designated town official, other than the hearing officer, may present evidence on behalf of the town. If such person fails to appear, the hearing officer may enter an assessment by default against him upon a finding of proper notice and liability under the applicable statutes or ordinances. The hearing officer may accept from such person copies of police reports, Department of Motor Vehicles documents and other official documents by mail and may determine thereby that the appearance of such person is unnecessary. The hearing officer shall conduct the hearing in the order and form and with such methods of proof as he deems fair and appropriate. The rules regarding the admissibility of evidence shall not be strictly applied, but all testimony shall be given under oath or affirmation. The hearing officer shall announce his decision at the end of the hearing. If he determines that the person is not liable, he shall dismiss the matter and enter his determination in writing accordingly. If he determines that the person is liable for the violation, he shall forthwith enter and assess the fines, penalties, costs or fees against such person as provided by the applicable ordinances of that town, city or borough.

(f) If such assessment is not paid on the date of its entry, the hearing officer shall send by first class mail a notice of the assessment to the person found liable and shall file, not less than thirty days or more than twelve months after such mailing, a certified copy of the notice of assessment with the clerk of a superior court facility designated by the Chief Court Administrator together with an entry fee of eight dollars. The certified copy of the notice of assessment shall constitute a record of assessment. Within such twelve-month period, assessments against the same person may be accrued and filed as one record of assessment. The clerk shall enter judgment, in the amount of such record of assessment and court costs of eight dollars, against such person in favor of the town, city or borough. Notwithstanding any provision of the general statutes, the hearing officer's assessment, when so entered as a judgment, shall have the effect of a civil money judgment and a levy of execution on such judgment may issue without further notice to such person.

(g) A person against whom an assessment has been entered pursuant to this section is entitled to judicial review by way of appeal. An appeal shall be instituted within thirty days of the mailing of notice of such assessment by filing a petition to reopen assessment, together with an entry fee in an amount equal to the entry fee for a small claims case pursuant to section 52-259, at the Superior Court facility designated by the Chief Court Administrator, which shall entitle such person to a hearing in accordance with the rules of the judges of the Superior Court.

(P.A. 81-438; P.A. 84-107; P.A. 00-191, S. 3; P.A. 02-132, S. 62; P.A. 03-278, S. 12; P.A. 07-217, S. 18.)

History: P.A. 84-107 extended the period for notification of hearing from 12 months to 2 years; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 00-191 amended Subsec. (f) by changing provision that copy of notice of assessment be filed with clerk of superior court facility designated by the Chief Court Administrator within boundaries of judicial district instead of superior court for the geographical area; P.A. 02-132 amended Subsec. (f) by deleting “within the boundaries of the judicial district in which the town, city or borough is located” and making a technical change and amended Subsec. (g) by replacing “in the superior court for the geographical area in which the town, city or borough is located” with “at the superior court facility designated by the Chief Court Administrator”; P.A. 03-278 made a technical change in Subsec. (f), effective July 9, 2003; P.A. 07-217 made technical changes in Subsec. (d), effective July 12, 2007.



Section 7-152c - Hearing procedure for citations.

(a) Any municipality as defined in subsection (a) of section 7-148 may establish by ordinance a citation hearing procedure in accordance with this section. The Superior Court shall be authorized to enforce the assessments and judgments provided for under this section.

(b) The chief executive officer of any such municipality shall appoint one or more citation hearing officers, other than police officers or employees or persons who issue citations, to conduct the hearings authorized by this section.

(c) Any such municipality, at any time within twelve months from the expiration of the final period for the uncontested payment of fines, penalties, costs or fees for any citation issued under any ordinance adopted pursuant to section 7-148 or section 22a-226d, for an alleged violation thereof, shall send notice to the person cited. Such notice shall inform the person cited: (1) Of the allegations against him and the amount of the fines, penalties, costs or fees due; (2) that he may contest his liability before a citation hearing officer by delivering in person or by mail written notice within ten days of the date thereof; (3) that if he does not demand such a hearing, an assessment and judgment shall be entered against him; and (4) that such judgment may issue without further notice. For purposes of this section, notice shall be presumed to have been properly sent if such notice was mailed to such person's last-known address on file with the tax collector. If the person to whom such notice is issued is a registrant, the municipality may deliver such notice in accordance with section 7-148ii, provided nothing in this section shall preclude a municipality from providing notice in another manner permitted by applicable law.

(d) If the person who is sent notice pursuant to subsection (c) of this section wishes to admit liability for any alleged violation, he may, without requesting a hearing, pay the full amount of the fines, penalties, costs or fees admitted to in person or by mail to an official designated by such municipality. Such payment shall be inadmissible in any proceeding, civil or criminal, to establish the conduct of such person or other person making the payment. Any person who does not deliver or mail written demand for a hearing within ten days of the date of the first notice provided for in subsection (c) of this section shall be deemed to have admitted liability, and the designated municipal official shall certify such person's failure to respond to the hearing officer. The hearing officer shall thereupon enter and assess the fines, penalties, costs or fees provided for by the applicable ordinances and shall follow the procedures set forth in subsection (f) of this section.

(e) Any person who requests a hearing shall be given written notice of the date, time and place for the hearing. Such hearing shall be held not less than fifteen days nor more than thirty days from the date of the mailing of notice, provided the hearing officer shall grant upon good cause shown any reasonable request by any interested party for postponement or continuance. An original or certified copy of the initial notice of violation issued by the issuing official or policeman shall be filed and retained by the municipality, and shall be deemed to be a business record within the scope of section 52-180 and evidence of the facts contained therein. The presence of the issuing official or policeman shall be required at the hearing if such person so requests. A person wishing to contest his liability shall appear at the hearing and may present evidence in his behalf. A designated municipal official, other than the hearing officer, may present evidence on behalf of the municipality. If such person fails to appear, the hearing officer may enter an assessment by default against him upon a finding of proper notice and liability under the applicable statutes or ordinances. The hearing officer may accept from such person copies of police reports, investigatory and citation reports, and other official documents by mail and may determine thereby that the appearance of such person is unnecessary. The hearing officer shall conduct the hearing in the order and form and with such methods of proof as he deems fair and appropriate. The rules regarding the admissibility of evidence shall not be strictly applied, but all testimony shall be given under oath or affirmation. The hearing officer shall announce his decision at the end of the hearing. If he determines that the person is not liable, he shall dismiss the matter and enter his determination in writing accordingly. If he determines that the person is liable for the violation, he shall forthwith enter and assess the fines, penalties, costs or fees against such person as provided by the applicable ordinances of the municipality.

(f) If such assessment is not paid on the date of its entry, the hearing officer shall send by first class mail a notice of the assessment to the person found liable and shall file, not less than thirty days or more than twelve months after such mailing, a certified copy of the notice of assessment with the clerk of a superior court facility designated by the Chief Court Administrator together with an entry fee of eight dollars. The certified copy of the notice of assessment shall constitute a record of assessment. Within such twelve-month period, assessments against the same person may be accrued and filed as one record of assessment. The clerk shall enter judgment, in the amount of such record of assessment and court costs of eight dollars, against such person in favor of the municipality. Notwithstanding any provision of the general statutes, the hearing officer's assessment, when so entered as a judgment, shall have the effect of a civil money judgment and a levy of execution on such judgment may issue without further notice to such person.

(g) A person against whom an assessment has been entered pursuant to this section is entitled to judicial review by way of appeal. An appeal shall be instituted within thirty days of the mailing of notice of such assessment by filing a petition to reopen assessment, together with an entry fee in an amount equal to the entry fee for a small claims case pursuant to section 52-259, at a superior court facility designated by the Chief Court Administrator, which shall entitle such person to a hearing in accordance with the rules of the judges of the Superior Court.

(P.A. 88-221, S. 2; P.A. 94-200, S. 2; P.A. 00-191, S. 4, 16; P.A. 02-132, S. 63; P.A. 03-278, S. 13; P.A. 09-144, S. 4; P.A. 13-132, S. 2.)

History: P.A. 94-200 amended Subsec. (c) to include enforcement of ordinances adopted under Sec. 22a-226d; P.A. 00-191 amended Subsec. (f) by changing provision that copy of notice of assessment be filed with clerk of superior court facility designated by the Chief Court Administrator within boundaries of judicial district instead of superior court for the geographical area, effective September 1, 2000; P.A. 02-132 amended Subsec. (f) by deleting “within the boundaries of the judicial district in which the municipality is located” and making a technical change and amended Subsec. (g) by replacing “in the superior court for the geographical area in which the municipality is located” with “at a superior court facility designated by the Chief Court Administrator”; P.A. 03-278 made a technical change in Subsec. (f), effective July 9, 2003; P.A. 09-144 amended Subsec. (c) by allowing notice to be delivered to a registrant in accordance with Sec. 7-148ii; P.A. 13-132 amended Subsec. (c) by adding provision re notice presumed to have been properly sent if mailed to last-known address on file with tax collector.

Defendant's attempt to collaterally challenge an assessment by means of a motion to open failed to strictly comply with right established by Subsec. (g) to appeal from the assessment, thus the trial court lacked subject matter jurisdiction to grant such motion to open and reduce the amount of the assessment. 150 CA 736.



Section 7-152d - Civil penalty for illegal disposal of solid waste at municipal landfill.

Notwithstanding the provisions of section 51-164p, any municipality may by ordinance establish a civil penalty for the illegal disposal of solid waste at a landfill operated by the municipality, provided the amount of such civil penalty shall be not more than one thousand dollars for the first violation, not more than two thousand dollars for the second violation and not more than three thousand dollars for any subsequent violation. Any person who is assessed a civil penalty pursuant to this section may appeal therefrom to the Superior Court in the manner provided in subsection (g) of section 7-152b.

(P.A. 90-216.)



Section 7-153 to 7-156 - Regulation of sewerage facilities. Towns may make ordinances concerning matters not covered by statute and fix penalty. Loitering of children; public markets.

Sections 7-153 to 7-156, inclusive, are repealed.

(1949 Rev., S. 623, 636, 643, 4147; 1953, S. 2130d; 1957, P.A. 13, S. 13, 88; 1963, P.A. 60; 1969, P.A. 820, S. 10; P.A. 82-327, S. 12.)



Section 7-157 - Publication. Referendum. Publication of summary.

(a) Ordinances may be enacted by the legislative body of any town, city, borough or fire district. Any such ordinance so enacted, except when enacted at a town or district meeting, shall become effective thirty days after publication thereof in some newspaper having a circulation in the municipality in which it was enacted, provided, upon a petition of not less than fifteen per cent of the electors of such municipality filed with the town or borough clerk, as the case may be, within thirty days after the publication of such ordinance, asking that the same be submitted to the voters of such municipality at its next regular or special meeting, it shall be so submitted and in such event shall not become effective unless a majority of the voters voting at such meeting vote in favor thereof. Any ordinance enacted at a town or district meeting shall become effective fifteen days after publication thereof in some newspaper having a circulation in such town or in such district, as the case may be. Cities and other municipalities whose charters provide for the manner in which they may enact ordinances may enact ordinances in such manner.

(b) Whenever any town, city, borough or fire district is required to publish any proposed ordinance or ordinance in accordance with subsection (a) of this section, the legislative body of such town, city, borough or fire district may provide that a summary of such proposed ordinance or ordinance shall be published in lieu of such proposed ordinance or ordinance, provided that, in any case in which such a summary is published, the clerk of such town, city, borough or fire district shall make a copy of such proposed ordinance or ordinance available for public inspection and shall, upon request, mail a copy of such or proposed ordinance or ordinance to any person requesting a copy at no charge to such person. Any summary so published shall bear a disclaimer as follows: “This document is prepared for the benefit of the public, solely for purposes of information, summarization and explanation. This document does not represent the intent of the legislative body of (here insert the name of the town, city, borough or fire district) for any purpose.” The provisions of this subsection shall not apply to any proposed ordinance or ordinance which makes or requires an appropriation.

(c) No ordinance enacted prior to June 1, 1992, shall be invalid for failure of a municipality to comply with the provisions of this section and each municipality shall be held harmless from any liability or causes of action which might arise from such failure. If a person affected by an ordinance shows prejudice because of the failure of the municipality to comply with such provision, no penalties may be imposed against such person pursuant to the ordinance. Any ordinance enacted prior to June 1, 1992, for which the provisions of this section were not complied with shall be deemed to be effective thirty days after such enactment.

(1949 Rev., S. 620; 1953, 1955, S. 249d; 1957, P.A. 13, S. 8; P.A. 86-233; P.A. 92-22; P.A. 95-353, S. 6, 7.)

History: P.A. 86-233 added Subsec. (b) re publication in summary form; P.A. 92-22 amended Subsec. (b) to authorize publication of a summary of a proposed ordinance; P.A. 95-353 added Subsec. (c) re failure of municipalities to comply with section, effective July 13, 1995.

See Secs. 7-9 re petitions for action for vote.

See Sec. 7-148 re municipal powers.

See Sec. 9-1 for applicable definitions.

Cited. 118 C. 9; 129 C. 109; 146 C. 720; 152 C. 318; 175 C. 576.

Cited. 46 CA 305.

Cited. 36 CS 74; 43 CS 297.



Section 7-158 - Exemption.

Section 7-158 is repealed.

(1949 Rev., S. 621; 1961, P.A. 517, S. 88.)



Section 7-159 - Validity of prior ordinances, bylaws and regulations.

Any valid ordinances, bylaws or regulations adopted prior to October 1, 1957, under the provisions of the general statutes shall remain valid until altered or repealed under the provisions of this chapter. Nothing contained in this chapter shall affect the powers granted to any municipality to enact ordinances, regulations or bylaws under the provisions of any special act nor shall it affect any valid ordinance, regulation or bylaw enacted under such provisions before or after October 1, 1957.

(1957, P.A. 13, S. 100.)



Section 7-159a - Joint public hearing authorized on proposal requiring multiagency approval.

Notwithstanding any provision of the general statutes, any special act or any municipal ordinance, the legislative body of any municipality may, by ordinance, establish procedures for the holding of one public hearing on any application for a proposal that requires approval by more than one municipal agency, body, commission or committee.

(P.A. 90-286, S. 5, 9.)



Section 7-159b - Preapplication review of use of property.

Notwithstanding any other provision of the general statutes, prior to the submission of an application for use of property under chapters 124, 126, 440 and 541 or any other provision of the general statutes authorizing an authority, commission, department or agency of a municipality to issue a permit or approval for use of such property, such authority, commission, department or agency or authorized agent thereof may separately, jointly, or in any combination, conduct a preapplication review of a proposed project with the applicant at the applicant's request. Such preapplication review and any results or information obtained from it may not be appealed under any provision of the general statutes, and shall not be binding on the applicant or any authority, commission, department, agency or other official having jurisdiction to review the proposed project.

(P.A. 03-184, S. 1.)



Section 7-159c - Reconstruction or repair of residence, building, structure or other improvement to real property damaged or destroyed by acts of nature.

Notwithstanding any provision of the general statutes, any municipality may, by ordinance, provide that any person, firm or corporation that owns a residence, building, structure or other improvement to real property damaged or destroyed by acts of nature during the period beginning August 25, 2011, and ending September 14, 2011, shall be allowed to reconstruct or repair such residence, building, structure or improvement in accordance with any previously approved permit or other authorization for the construction or repair of such residence, building, structure or improvement to the dimensions and specifications for such residence, building, structure or improvement prior to said damage without seeking or obtaining additional approval from any municipal board or commission provided any such reconstructed or repaired residence, building, structure or other improvement complies with the state building, fire and health codes in effect as of October 27, 2011. Nothing in this section shall be construed to waive or eliminate the coastal site plan review requirements of chapter 444, except that any ordinance enacted pursuant to this section may waive the coastal site plan review requirement for individual single-family residential structures, as provided in subdivision (4) of subsection (b) of section 22a-109.

(Oct. Sp. Sess. P.A. 11-1, S. 17.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 7-160 to 7-163 - Refining of oils regulated. Procedure prior to construction of oil refineries. Transportation of garbage; plants for treatment. Method of transportation; appeal. Coasting on highways.

Sections 7-160 to 7-163, inclusive, are repealed.

(1949 Rev., S. 637, 4144, 4145, 4184; P.A. 75-337; P.A. 82-327, S. 12.)



Section 7-163a - Municipal liability for ice and snow on public sidewalks.

(a) Any town, city, borough, consolidated town and city or consolidated town and borough may, by ordinance, adopt the provisions of this section.

(b) Notwithstanding the provisions of section 13a-149 or any other general statute or special act, such town, city, borough, consolidated town and city or consolidated town and borough shall not be liable to any person injured in person or property caused by the presence of ice or snow on a public sidewalk unless such municipality is the owner or person in possession and control of land abutting such sidewalk, other than land used as a highway or street, provided such municipality shall be liable for its affirmative acts with respect to such sidewalk.

(c) (1) The owner or person in possession and control of land abutting a public sidewalk shall have the same duty of care with respect to the presence of ice or snow on such sidewalk toward the portion of the sidewalk abutting his property as the municipality had prior to the effective date of any ordinance adopted pursuant to the provisions of this section and shall be liable to persons injured in person or property where a breach of said duty is the proximate cause of said injury. (2) No action to recover damages for injury to the person or to property caused by the presence of ice or snow on a public sidewalk against a person who owns or is in possession and control of land abutting a public sidewalk shall be brought but within two years from the date when the injury is first sustained.

(P.A. 81-340.)

When state owns land abutting public sidewalk, ordinance adopted pursuant to section does not relieve municipality of liability for damages caused by ice or snow on sidewalk. 288 C. 1.

Adoption of ordinance by city under statute relieves city of liability for injuries on sidewalk abutting state property, even though part of the state property is leased to private businesses. 99 CA 492.

Cited. 44 CS 389.



Section 7-163b - Annual municipal reports re telecommunications towers and antennas.

Section 7-163b is repealed, effective July 1, 2014.

(P.A. 04-226, S. 1; P.A. 14-19, S. 3.)



Section 7-163c - Municipal telecommunications plan.

On or after January 1, 2007, each municipality may develop a municipal telecommunications coverage plan. Such plan shall consider the information provided to the municipality pursuant to subsection (a) of section 16-50ee, and may include the mapping of all existing telecommunications towers and antennas, radio frequency propagation modeling of existing coverage, hypothetical coverage from alternative sites and identification of sensitive areas for restrictive use. The plan may delineate one or more areas of the municipality within which applications for the siting of telecommunications towers that meet pre-established criteria may receive expedited consideration. Such plan shall be consistent with (1) 47 USC 332(c)(7), as amended, and any regulations adopted pursuant to said 47 USC 332(c)(7), (2) the Code of Federal Regulations Title 47, Part 22, as amended, (3) tower sharing provisions of section 16-50aa, and (4) the state-wide telecommunications coverage plan adopted by the Connecticut Siting Council pursuant to subsection (a) of section 16-50ee. At the request of a municipality, the Connecticut Siting Council shall provide technical assistance to the municipality in preparing a plan under this subsection.

(P.A. 04-226, S. 3.)

History: P.A. 04-226 effective June 8, 2004.



Section 7-163d - Establishment of municipal authority to develop or redevelop single parcel.

On or before December 31, 2005, any municipality that (1) has a population between twenty-five and thirty thousand persons as enumerated in the 2000 federal decennial census, (2) occupies a total area of not less than fifty-nine square miles, and (3) is the site of a correctional institution operated by the Department of Correction, may, by ordinance adopted by its legislative body, establish an authority to oversee development or redevelopment of a specified area or parcel of land that is located in and owned by the municipality. Such ordinance shall prescribe (A) the boundaries of the area or parcel of land within the jurisdiction of the authority; (B) the method of appointment and terms of office of members of the authority; (C) the powers and duties of the authority which shall include implementation of a master plan of development, hiring employees, building, maintaining and operating improvements to the land in accordance with such master plan and negotiating and entering into leases for any part of the land and improvements thereon, provided (i) any lease shall be subject to the approval of the executive authority of the municipality, and (ii) no master plan of development may be implemented by the authority unless there has been opportunity for public comment on such master plan of development at a properly-noticed public hearing in the municipality; (D) a schedule for reporting progress on the implementation of the master plan of development to the legislative body and other appropriate municipal officials or agencies; and (E) any other provisions deemed necessary by the legislative body.

(P.A. 05-33, S. 1.)

History: P.A. 05-33 effective July 1, 2005.



Section 7-163e - Public hearing on the sale, lease or transfer of real property owned by a municipality.

(a) The legislative body of a municipality, or in any municipality where the legislative body is a town meeting or representative town meeting, the board of selectmen, shall conduct a public hearing on the sale, lease or transfer of real property owned by the municipality prior to final approval of such sale, lease or transfer. Notice of the hearing shall be published in a newspaper having a general circulation in such municipality where the real property that is the subject of the hearing is located at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the last not less than two days before the date set for the hearing. The municipality shall also post a sign conspicuously on the real property that is the subject of the public hearing.

(b) The provisions of subsection (a) of this section shall not apply to (1) sales of real property, except parkland, open space or playgrounds, if the fair market value of such property does not exceed ten thousand dollars, (2) renewals of leases where there is no change in use of the real property, and (3) the sale, lease or transfer of real property acquired by the municipality by foreclosure.

(P.A. 07-218, S. 1; 07-251, S. 1; P.A. 10-32, S. 16.)

History: P.A. 07-251 added Subsec. (b)(3) re exception for property acquired by foreclosure; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 7-164 to 7-168 - Sunday: Concerts; motion pictures; dancing; theatrical entertainment; sports; trade shows; dog shows; trials and races, horse shows and races.

Sections 7-164 to 7-168, inclusive, are repealed.

(1949 Rev., S. 699–702; 1949, S. 276d, 277d; 1957, P.A. 13, S. 20–22; 252; March, 1958, P.A. 27, S. 1–4; 1959, P.A. 25; 1961, P.A. 238, S. 1; 1963, P.A. 331; February, 1965, P.A. 292; 1969, P.A. 34, S. 1; 1972, P.A. 79, S. 1–4; P.A. 73-263, S. 1–3; P.A. 74-27, S. 1, 2; P.A. 76-251, S. 1, 2; 76-415, S. 9; 76-435, S. 81, 82.)



Section 7-168a - Surcharge on admission charge for event held at facility located within municipality.

(a) A municipality may, by ordinance, impose a surcharge on the admission charge, as defined in subdivision (3) of section 12-540, for any event that is held at a facility located within the municipality. The amount of such surcharge shall not exceed five per cent of the amount of admission, except that the amount of such surcharge imposed on the facility described in subdivision (12) of subsection (a) of section 12-541 shall not exceed ten per cent of the amount of admission. The amount of any such surcharge shall be in addition to any tax otherwise applicable to such admission charge, except that no municipality may impose a surcharge on a facility pursuant to this section if (1) the municipality imposes a surcharge on such facility pursuant to section 12-579, or (2) all of the proceeds from the event inure exclusively to an entity which is exempt from federal income tax under the Internal Revenue Code, provided such entity actively engages in and assumes the financial risk associated with the presentation of such event. Any municipal ordinance adopted pursuant to this section may exclude additional events or facilities from the surcharge imposed pursuant to this section.

(b) The surcharge shall be imposed on the facility at which such event takes place, and reimbursement for the surcharge shall be collected from the purchaser upon payment of the admission charge. The surcharge, when added to the admission charge, shall be a debt from the purchaser to the facility and shall be recoverable at law. The facility shall remit the total amount of all surcharges imposed pursuant to this section to the municipality in accordance with section 12-581. Any surcharge imposed pursuant to this section shall be subject to the provisions of chapter 226a in the same manner as a tax imposed pursuant to said chapter.

(May Sp. Sess. P.A. 16-3, S. 186.)

History: May Sp. Sess. P.A. 16-3 effective June 2, 2016.



Section 7-169 - Bingo.

(a) Definitions. The term “bingo” is defined as the name of a game in which each player receives a card containing several rows of numbers and, as numbers are drawn or otherwise obtained by chance and publicly announced, the player first having a specified number of announced numbers appearing on his card in a continuous straight line or covering a previously designated arrangement of numbers on such card is declared the winner. The word “person” or “applicant”, as used in this section, means the officer or representative of the sponsoring organization or the organization itself. The term “session” means a series of games played in one day. “Commissioner” means the Commissioner of Consumer Protection, who shall be responsible for the administration and regulation of bingo in the state.

(b) Vote of municipality. Upon a written petition of five per cent or more of the electors of any municipality requesting the selectmen, common council or other governing body of such municipality to vote upon the question of permitting the playing of bingo within such municipality, such governing body shall vote upon such question and, if the vote is in the affirmative, it shall be permitted, subject to the restrictions herein set forth, and if the vote is in the negative, bingo shall not be permitted to be played in such municipality. When the selectmen, common council or other governing body of any municipality have voted favorably upon the question of permitting the playing of bingo within such municipality, the playing of such game shall be permitted in such municipality indefinitely thereafter, without further petition or action by such governing body, unless such governing body has forbidden the playing of said game upon a similar written petition of five per cent or more of the electors of such municipality, whereupon bingo shall not be permitted to be played after such negative vote.

(c) Regulations. The Commissioner of Consumer Protection shall adopt, in accordance with the provisions of chapter 54, such regulations as are necessary to effectively carry out the provisions of this section and section 7-169a in order to prevent fraud and protect the public, which regulations shall have the effect of law.

(d) Sponsorship. No bingo game or series of bingo games shall be promoted, operated or played unless the same is sponsored and conducted exclusively by a charitable, civic, educational, fraternal, veterans' or religious organization, volunteer fire department or grange. Any such organization or group shall have been organized for not less than two years prior to its application for a bingo permit under the terms of this section. The promotion and operation of said game or games shall be confined solely to the qualified members of the sponsoring organization, except that the Commissioner of Consumer Protection may permit any qualified member of a sponsoring organization who has registered with said commissioner, on a form prepared by him or her for such purpose, to assist in the operation of a game sponsored by another organization. The commissioner may revoke such registration for cause.

(e) Application for permit. Any eligible organization desiring to operate bingo games in any municipality in which the governing body has voted to permit the playing thereof shall apply to the Commissioner of Consumer Protection, which application shall contain a statement of the name and address of the applicant, the location of the place at which the games are to be played and the seating capacity of such place, the date or dates for which a permit is sought, the class of permit sought and any other information which the commissioner reasonably requires for the protection of the public, and, upon payment of the fee provided for in this section, the commissioner is authorized to issue such permit, provided such eligible organization has been registered as provided in section 7-169a.

(f) Bingo permits. Permits shall be known as “Class A” which shall be annual one-day-per-week permits and shall permit the conduct of not more than forty and not less than fifteen bingo games on such day, and “Class B” which shall permit not more than forty and not less than fifteen bingo games per day for a maximum of ten successive days, and “Class C” which shall be annual one-day-per-month permits and shall permit the conduct of not more than forty and not less than fifteen bingo games on such day. “Class A” permits shall allow the playing of bingo no more than one day weekly. Not more than two “Class B” permits shall be issued to any one organization within any twelve-month period. “Class C” permits shall allow the playing of bingo no more than one day per month.

(g) Permit fees. Permit fees shall be remitted to the state as follows: “Class A”, seventy-five dollars; “Class B”, five dollars per day; “Class C”, fifty dollars.

(h) Records of receipts and disbursements. Each person who operates bingo games shall keep accurate records of receipts and disbursements, which shall be available for inspection by the commissioner and the chief law enforcement official in the municipality in which such bingo games are operated. Any information acquired by the commissioner pursuant to this subsection shall be available to the Commissioner of Emergency Services and Public Protection upon request.

(i) Prizes. Prizes offered for the winning of bingo games may consist of cash, merchandise, tickets for any lottery conducted under chapter 226, the value of which shall be the purchase price printed on such tickets, or other personal property. No permittee may offer a prize which exceeds two hundred fifty dollars in value, except that (1) a permittee may offer a prize or prizes on any one day of not less than two hundred fifty-one dollars or more than seven hundred fifty dollars in value, provided the total value of such prizes on any one day does not exceed twenty-five hundred dollars, (2) a permittee may offer one or two winner-take-all games or series of games played on any day on which the permittee is allowed to conduct bingo, provided ninety per cent of all receipts from the sale of bingo cards for such winner-take-all game or series of games shall be awarded as prizes for such games or series of games and provided each prize awarded does not exceed one thousand dollars in value, (3) the holder of a Class A permit may offer two additional prizes on a weekly basis not to exceed five hundred dollars each as a special grand prize and in the event such a special grand prize is not won, the money reserved for such prize shall be added to the money reserved for the next week's special grand prize, provided no such special grand prize may accumulate for more than sixteen weeks or exceed a total of five thousand dollars, and (4) a permittee may award door prizes the aggregate value of which shall not exceed five hundred dollars in value. When more than one player wins on the call of the same number, the designated prize shall be divided equally to the next nearest dollar. If a permittee elects, no winner may receive a prize which amounts to less than ten per cent of the announced prize and in such case the total of such multiple prizes may exceed the statutory limit of such game.

(j) Imposition of regulation fee. Any organization operating or conducting a bingo game shall file a return with the commissioner, on a form prepared by him or her, within ten days after such game is held or within such further time as the commissioner may allow, and pay to the state a fee of five per cent of the gross receipts, less the prizes awarded including prizes reserved for special grand prize games, derived from such games at each bingo session. All such returns shall be public records. The commissioner shall pay each municipality in which bingo games are conducted, one-quarter of one per cent of the total money wagered less prizes awarded on such games conducted. He or she shall make such payment at least once a year and not more than four times a year from the fee imposed pursuant to this subsection.

(k) Suspension or revocation of permit. Cease and desist order. Notice. Hearing. Appeals. Penalty. (1) Whenever it appears to the commissioner after an investigation that any person is violating or is about to violate any provision of this section or section 7-169a or administrative regulations issued pursuant thereto, the commissioner may in his or her discretion, to protect the public welfare, order that any permit issued pursuant to this section be immediately suspended or revoked and that the person cease and desist from the actions constituting such violation or which would constitute such violation. After such an order is issued, the person named therein may, not later than fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(2) Whenever the commissioner finds as the result of an investigation that any person has violated any provision of this section or section 7-169a or administrative regulations issued pursuant thereto or made any false statement in any application for a permit or in any report required by this section or section 7-169a or by the commissioner, the commissioner may send a notice to such person by certified mail, return receipt requested. Any such notice shall include (A) a reference to the section or regulation alleged to have been violated or the application or report in which an alleged false statement was made, (B) a short and plain statement of the matter asserted or charged, (C) the fact that any permit issued pursuant to this section may be suspended or revoked for such violation or false statement and the maximum penalty that may be imposed for such violation or false statement, and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than thirty days after the notice is mailed.

(3) The commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. If such person fails to appear at the hearing or if, after the hearing, the commissioner finds that such person committed such a violation or made such a false statement, the commissioner may, in his or her discretion, suspend or revoke such permit and order that a civil penalty of not more than two hundred dollars be imposed upon such person for such violation or false statement. The commissioner shall send a copy of any order issued pursuant to this subdivision by certified mail, return receipt requested, to any person named in such order. Any person aggrieved by a decision of the commissioner under this subdivision shall have a right of appeal pursuant to section 4-183.

(4) Whenever the commissioner revokes a permit issued pursuant to this section, he or she shall not issue any permit to such permittee for one year after the date of such revocation.

(5) Any person who promotes or operates any bingo game without a permit therefor, or who violates any provision of this section or section 7-169a or administrative regulations issued pursuant thereto, or who makes any false statement in any application for a permit or in any report required by this section or section 7-169a or by the commissioner shall be guilty of a class D misdemeanor.

(1949 Rev., S. 703; 1959, P.A. 104; February, 1965, P.A. 451, S. 2–6, 8; 1967, P.A. 616, S. 1, 2; P.A. 73-239, S. 1, 3; P.A. 77-439; 77-614, S. 486, 610; P.A. 80-297, S. 1, 20; P.A. 82-472, S. 11, 183; P.A. 84-142; P.A. 85-24; P.A. 86-419, S. 4, 25; P.A. 87-1, S. 3, 7; 87-44, S. 1; 87-48, S. 1, 2; 87-582, S. 1–3; P.A. 88-363, S. 1–3, 7; P.A. 89-214, S. 1, 26; May Sp. Sess. P.A. 92-17, S. 1, 59; P.A. 93-13; P.A. 03-178, S. 1; P.A. 04-7, S. 1; 04-256, S. 1; 04-257, S. 5; P.A. 07-144, S. 2; P.A. 11-51, S. 134, 206; 11-61, S. 90; P.A. 12-80, S. 117; P.A. 13-299, S. 51, 52.)

History: 1959 act added violation of any provision of section to Subsec. (k); 1965 act amended Subsec. (a) to include as winner a player covering a previously designated arrangement of numbers and to define “session”, amended Subsec. (c) to authorize the commissioner of state police instead of the governing board of such municipality to make regulations and to specify that such regulations are to prevent fraud and protect the public, amended Subsec. (e) to cover “eligible organizations” instead of “persons”, to require applications to be in duplicate, duly executed and verified, to require registration of organizations and to require police chief or first selectmen to forward duplicate copy to commissioner, amended Subsec. (h) to add reference to commissioner of state police, amended Subsec. (i) to eliminate prohibition against cash prizes, specifying that they may be offered, and amended Subsec. (k) to provide a penalty for violating any provision of the section or regulations or for making a false statement; 1967 act amended Subsecs. (f) and (g) to include “Class C” permits; P.A. 73-239 amended Subsec. (i) to include tickets to lotteries conducted under chapter 226 as prizes; P.A. 77-439 in Subsec. (i) increased maximum for daily total in prizes from $250 to $350, for largest special prize from $50 to $100, and removed prohibition against extra prizes, permitting such extra prizes if total of all prizes does not exceed total permitted; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-297 amended Subsec. (g) raising permit fees and replacing provision that all fees are property of town with formulas for dividing fees between municipality and state; P.A. 82-472, under Subsec. (c), authorized commissioner to adopt regulations in accordance with Ch. 54 and deleted reference to repealed Secs. 4-41 to 4-50; P.A. 84-142 amended Subsec. (i), increasing the maximum retail value of all prizes offered in one day from $350 to $500 and providing that holders of class B or C permits may offer a weekly grand prize; P.A. 85-24 amended Subsec. (i)(1) and (2), increasing the maximum number and amount of special prizes offered in one day from one prize not to exceed $100 to two prizes not to exceed $125 each and from four to six prizes not to exceed $25 each; P.A. 86-419 amended Subsec. (a) to include definition of “executive director”, Subsec. (c) to substitute executive director of the division of special revenue for commissioner of public safety, Subsec. (e) to require that application for a permit be made to the executive director, changing all references appropriately, Subsec. (f) to modify permit structure, retaining Class A and B permits and eliminating Class C permits, Subsec. (g) to eliminate prior provisions and to specify permit fees for Class A and B permits, Subsec. (h), to substitute executive director for authority authorized to issue permits and commissioner of public safety and to require that information be made available to said commissioner upon request, Subsec. (i) to modify the prize structure to permit winner-take-all games, the award of door prizes and cash prizes and to eliminate the $500-a-day prize limitation, and inserted new Subsec. (j) imposing a gross receipts tax on organizations with annual receipts of over $25,000 and relettered the remaining Subsecs. as Subsec. (k) substituting executive director for authority granting any such permit and Subsec. (l) substituting executive director for commissioner of public safety, effective October 1, 1987; P.A. 87-1 made technical corrections; P.A. 87-44 amended Subsec. (c) to require executive director to adopt regulations with the advice and consent of gaming policy board; P.A. 87-48 amended Subsec. (f), extending the expiration date for “Class B” permits from September fifteenth to the thirtieth, effective from April 14, 1987, to October 1, 1987; P.A. 87-582 amended Subsec. (b), effective from July 7, 1987, until October 1, 1987, to eliminate requirement re affirmative votes for two successive years upon question to permit indefinite bingo playing, instead requiring one affirmative vote to permit such playing, and to provide that any municipality which permitted bingo prior to July 7, 1987, shall be deemed to have been in compliance with provisions of subsection and, effective October 1, 1987, deleted all references to September first and September fifteenth and eliminated requirement re affirmative votes for two successive years upon question to permit indefinite bingo playing, instead requiring one affirmative vote to permit such playing; P.A. 88-363 amended Subsec. (c) to delete reference to repealed Sec. 7-169b, Subsec. (d) to permit any registered member of a sponsoring organization to assist in the operation of a game sponsored by another organization and to permit the revocation of such registration for cause, Subsec. (f) to provide that a maximum of two “Class B” permits shall be issued within a one-year period, Subsec. (g) to require a “Class B” permit fee of $5 per day in lieu of $50, Subsec. (i) to allow permittee to offer a greater variety of games and prizes, including one or two winner-take-all games, a special grand prize and the prizes specified in Subdiv. (1); Subsec. (j) to delete requirement that each organization with annual gross receipts of over $25,000 file an annual return and to require each organization conducting bingo to pay a fee to the state in lieu of a tax of 5% of the gross receipts, less prizes awarded, including special grand prizes, derived from such games at each bingo session, and to require executive director to pay each municipality in which bingo games are conducted not less than four times and not more than twelve times a year in lieu of annually not later than August thirty-first, effective May 2, 1988, and applicable to bingo games conducted on or after July 1, 1988, and Subsec. (l) to delete references to repealed Sec. 7-169b; P.A. 89-214 replaced existing Subsec. (k) with new Subdivs. (1) to (4), inclusive, authorizing executive director to immediately suspend or revoke any permit and issue cease and desist orders, to send notice to any person violating any provision of Secs. 7-169 and 7-169a and specifying requirements for notice, requiring executive director to hold a hearing upon charges made and authorizing him to suspend or revoke any permit and order imposition of a civil penalty, and prohibiting executive director from issuing any permit for one year after date of revocation whenever he revokes a permit, and designated former Subsec. (l) as Subsec. (k)(5); May Sp. Sess. P.A. 92-17 amended Subsec. (f) to establish a “Class C” permit as an annual one-day-per-month permit, allowing the playing of bingo no more than one day per month, and amended Subsec. (g) to establish a permit fee of $50 for a “Class C” permit; P.A. 93-13 amended Subsec. (i)(3) to increase maximum period within which special grand prize may accumulate from 12 to 16 weeks, and amount of such prize from total of $1,500 to $2,000; P.A. 03-178 amended Subsec. (i)(1) to increase the total value of prizes on any one day from a maximum of $400 to $600 and Subsec. (i)(3) to increase the number of additional prizes the holder of a Class A permit may offer on a weekly basis not to exceed $125 as a special grand prize from one to two and to require, in lieu of authorize, that if a special grand prize is not won, the money reserved for such prize be added to the money reserved for next week's special grand prize; P.A. 04-7 amended Subsec. (j) to require the executive director to make payment at least once a year and not more than four times a year in lieu of not less than four times a year and not more than twelve times a year, effective July 1, 2004; P.A. 04-256 amended Subsec. (k)(3) to provide a right of appeal to the Gaming Policy Board for any person aggrieved by a decision of the executive director and a right of appeal pursuant to Sec. 4-183 for any person aggrieved by a decision of the Gaming Policy Board, effective July 1, 2004; P.A. 04-257 made technical changes in Subsec. (i), effective June 14, 2004; P.A. 07-144 amended Subsec. (i) to increase the maximum prize from $50 to $100, and to increase the maximum prizes listed in Subdiv. (1); P.A. 11-51 changed “executive director of the Division of Special Revenue” and “executive director” to “Commissioner of Consumer Protection” and “commissioner”, amended Subsec. (h) by requiring that records be available for inspection by commissioner and chief law enforcement official in municipality, amended Subsec. (i) by increasing prize values, amended Subsec. (k) by changing hearing date from not earlier than 14 days to not earlier than 30 days after notice is mailed and increasing fine amount from $200 to $500, and made technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-61 amended Subsec. (i) to increase maximum prize from $200 to $250, effective July 1, 2011; P.A. 12-80 amended Subsec. (k)(5) to change penalty from a fine of not more than $500 or imprisonment of not more than 60 days or both to a class D misdemeanor; P.A. 13-299 amended Subsec. (c) to delete reference to advice and consent of Gaming Policy Board and amended Subsec. (k)(3) to delete provisions re right of appeal to Gaming Policy Board for hearing and right of appeal of decision of Gaming Policy Board, effective July 1, 2013.

“Class B” permit does not permit bingo games on Sunday; under Sec. 53-300, bingo is a secular business. 154 C. 583.

Cited. 22 CA 229; judgment reversed, see 217 C. 612.

Cited. 33 CS 169.



Section 7-169a - Registration with Commissioner of Consumer Protection.

Every organization desiring to apply for a permit under subsection (e) of section 7-169 to operate bingo games shall, before making any such application, register with the Commissioner of Consumer Protection on forms furnished by the commissioner and secure an identification number. All applications for permits, amendment of permits, reports and any other papers relating to games of bingo shall bear the identification number of the organization involved. Neither registration nor the assignment of an identification number, which may be revoked for cause, shall constitute, or be any evidence of, the eligibility of any organization to receive a permit for or to conduct any game of bingo.

(February, 1965, P.A. 451, S. 1; P.A. 77-614, S. 486, 610; P.A. 86-419, S. 5, 25; P.A. 11-51, S. 208.)

History: P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 11-51 substituted “Commissioner of Consumer Protection” for “executive director of the Division of Special Revenue” and made a technical change, effective July 1, 2011.



Section 7-169b - Report re receipts, expenses and profit.

Section 7-169b is repealed.

(February, 1965, P.A. 451, S. 7; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 12, 127; P.A. 81-276, S. 1; P.A. 86-419, S. 6, 25; P.A. 88-363, S. 6, 7.)



Section 7-169c - Recreational bingo for senior citizens. Registration. Records. Regulations.

(a) Any organization whose membership consists of persons sixty years of age or over may operate and conduct bingo games on and after January 1, 1989, for the amusement and recreation of its members without a permit as required by section 7-169, provided (1) such organization has registered with and applied for and received an identification number from the Commissioner of Consumer Protection, (2) such organization does not charge an admission fee in excess of one dollar, (3) the prize or prizes awarded do not exceed fifty dollars in value, either in cash or merchandise, and (4) only active members of such organization assist in the operation of the bingo games without compensation. The commissioner may revoke any such registration for cause.

(b) Each such organization which operates bingo games shall keep accurate records of receipts and disbursements, which shall be available for inspection by the commissioner.

(c) Each such organization shall be exempt from the provisions of sections 7-169 and 7-169a.

(d) The Commissioner of Consumer Protection shall adopt such regulations, in accordance with chapter 54, as are necessary to carry out effectively the provisions of this section in order to prevent fraud and protect the public, which regulations shall have the effect of law.

(P.A. 88-363, S. 5, 7; P.A. 05-11, S. 1; P.A. 11-51, S. 209; P.A. 13-299, S. 53.)

History: P.A. 05-11 amended Subsec. (a)(3) to increase the maximum value of prizes awarded from $5 to $20, effective May 4, 2005; P.A. 11-51 substituted “Commissioner of Consumer Protection” and “commissioner” for “executive director of the Division of Special Revenue” and “executive director”, and increased prize limit from $20 to $50, effective July 1, 2011; P.A. 13-299 amended Subsec. (d) to make technical changes and delete reference to advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 7-169d - Bingo products. Registration of manufacturer or equipment dealer. Fee. Approval of products. Revocation of registration. Regulations.

(a) As used in this section (1) “bingo” has the same meaning as provided in section 7-169, and (2) “bingo products” means bingo ball equipment, bingo cards or bingo paper.

(b) Each group or organization authorized to operate or conduct a bingo game or series of bingo games pursuant to sections 7-169, 7-169a and 7-169c shall use bingo products that are (1) owned in full by such group or organization, (2) used without compensation by such group or organization, or (3) rented or purchased from a bingo product manufacturer or equipment dealer who is registered with the Commissioner of Consumer Protection in accordance with subsection (c) of this section.

(c) Each applicant for registration as a bingo product manufacturer or equipment dealer shall apply to the Commissioner of Consumer Protection on such forms as the commissioner prescribes. The application shall be accompanied by an annual fee of two thousand five hundred dollars payable to the State Treasurer. Each applicant for an initial registration shall submit to state and national criminal history records checks conducted in accordance with section 29-17a before such registration is issued.

(d) No registered bingo product manufacturer or equipment dealer shall rent or sell any type of bingo product that has not been approved by the Commissioner of Consumer Protection.

(e) The Commissioner of Consumer Protection may revoke for cause any registration issued in accordance with subsection (c) of this section.

(f) The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 07-36, S. 1; June Sp. Sess. P.A. 09-3, S. 147; P.A. 11-51, S. 210.)

History: P.A. 07-36 effective January 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase annual fee from $1,500 to $1,750; P.A. 11-51 substituted “Commissioner of Consumer Protection” for “Division of Special Revenue” and “executive director of the Division of Special Revenue”, and increased annual fee from $1,750 to $2,500, effective July 1, 2011.



Section 7-169e - Recreational bingo for parent teacher associations or organizations. Requirements. Records. Exemption. Regulations.

(a) Any parent teacher association or organization may operate and conduct games of bingo, as defined in section 7-169, for the amusement and recreation of such association's or organization's members and guests without a permit, as required by said section, provided (1) such association or organization registers annually with the Department of Consumer Protection and pays an annual registration fee of eighty dollars, (2) such association or organization obtains an identification number from the department, (3) such association or organization charges an admission fee of not more than one dollar, (4) each individual prize of cash or merchandise offered does not exceed fifty dollars in value, and (5) only active members of such association or organization assist in the operation of the games of bingo and assist without compensation. The Commissioner of Consumer Protection may revoke any such registration for cause. Any registration fees collected in accordance with this subsection shall be remitted to the state.

(b) Each such association or organization shall keep accurate records of receipts and disbursements related to such games of bingo, and such records shall be available for inspection by the Commissioner of Consumer Protection.

(c) Each such association or organization shall be exempt from the requirements of sections 7-169 and 7-169a.

(d) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section in order to prevent fraud and protect the public.

(P.A. 08-62, S. 1; June Sp. Sess. P.A. 09-3, S. 148; P.A. 11-51, S. 211; P.A. 13-299, S. 54.)

History: P.A. 08-62 effective May 12, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase annual registration fee from $20 to $40; P.A. 11-51 changed “Division of Special Revenue” to “Department of Consumer Protection”, changed “executive director of the Division of Special Revenue” and “executive director” to “Commissioner of Consumer Protection”, increased annual registration fee from $40 to $80 and increased individual prize amount from $20 to $50, effective July 1, 2011; P.A. 13-299 amended Subsec. (d) to delete reference to consultation with Gaming Policy Board, effective July 1, 2013.



Section 7-169h - Sealed tickets. Definitions. Permits to sell. Fees. Regulations. Suspension or revocation of permit. Cease and desist order. Notice. Hearing. Appeals. Penalty.

(a) For the purposes of this section and section 7-169i:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Department” means the Department of Consumer Protection;

(3) “Sealed ticket” means a card with tabs which, when pulled, expose pictures of various objects, symbols or numbers and which entitles the holder of the ticket to receive a prize if the combination of objects, symbols or numbers pictured matches what is determined to be a winning combination;

(4) “Distributor” means a person who is a resident of this state and is registered with the department to provide services related to the sale and distribution of sealed tickets to any organization permitted to sell sealed tickets by the department; and

(5) “Manufacturer” means a person who is registered with the department and who manufactures or assembles sealed tickets from raw materials, supplies or subparts.

(b) No person shall sell, offer for sale or distribute a sealed ticket who has not applied for and received a permit from the department to sell sealed tickets.

(c) No organization permitted to sell sealed tickets in this state shall purchase sealed tickets from anyone other than a distributor.

(d) A distributor shall not purchase sealed tickets for sale or use in this state from any person except a manufacturer. A distributor shall have a physical office in this state and such office shall be subject to inspection by the commissioner or the commissioner's duly designated agent during normal business hours. No organization or group or any person affiliated with an organization or group permitted to sell sealed tickets under this section shall be permitted to be a distributor.

(e) A manufacturer shall not sell sealed tickets to any person in this state except a distributor.

(f) All sealed tickets purchased by a distributor for sale or use in this state shall be stored or warehoused in this state prior to their sale to any organization permitted to sell sealed tickets.

(g) All sealed tickets sold in this state shall meet the standards on pull-tabs adopted by the North American Gaming Regulators Association.

(h) (1) The department may issue a permit to sell sealed tickets to any organization or group specified in subsection (d) of section 7-169 which holds a bingo permit issued in accordance with the provisions of section 7-169. Such permit shall be renewed annually.

(2) The department may issue a permit to sell sealed tickets to any organization or group specified in subsection (d) of section 7-169 which holds a club permit or nonprofit club permit under the provisions of chapter 545. Such permit shall be renewed annually.

(3) The department may issue a permit to sell sealed tickets to any organization or group specified in section 7-172 which holds a permit to operate a bazaar, issued in accordance with the provisions of sections 7-170 to 7-186, inclusive.

(4) The department may issue a permit to sell sealed tickets to any charitable, civic, educational, fraternal, veterans' or religious organization, volunteer fire department or grange authorizing such organization to sell sealed tickets in conjunction with any social function or event sponsored or conducted by such organization. Any such organization shall have been organized for not less than two years prior to the date of its application for such permit. Such permit shall be renewed annually.

(i) On and after July 1, 2011, the department may sell any sealed tickets it has in its possession as of said date, provided it does not purchase any new sealed tickets after said date. Permittees shall purchase such sealed tickets from the department at a cost which is equal to ten per cent of their resale value, until the department's supply of sealed tickets has been fully depleted. After the department's supply of sealed tickets has been fully depleted, permittees shall purchase such sealed tickets from a distributor at a cost which is equal to ten per cent of their resale value. Each such distributor shall remit thirty per cent of its gross revenue derived from such purchase fees to the State Treasurer on a quarterly basis.

(j) Each applicant for registration as a manufacturer or distributor shall apply to the commissioner on such forms as the commissioner prescribes. A distributor's application shall be accompanied by an annual fee of two thousand five hundred dollars, payable to the State Treasurer, and a manufacturer's application shall be accompanied by an annual fee of five thousand dollars, payable to the State Treasurer. Each applicant for an initial manufacturer or distributor registration shall submit to state and national criminal history records checks conducted in accordance with section 29-17a before such registration is issued.

(k) Notwithstanding the provisions of subsection (b) of section 53-278b and subsection (d) of section 53-278c, sealed tickets may be sold, offered for sale, displayed or open to public view only (1) during the course of a bingo game conducted in accordance with the provisions of section 7-169 and only at the location at which such bingo game is conducted, (2) on the premises of any such organization or group specified in subdivision (2) of subsection (h) of this section, (3) during the conduct of a bazaar under the provisions of sections 7-170 to 7-186, inclusive, or (4) in conjunction with any social function or event sponsored or conducted by any such organization specified in subdivision (4) of subsection (h) of this section. Subject to the provisions of section 7-169i, permittees may utilize a mechanical or electronic ticket dispensing machine approved by the department to sell sealed tickets. Sealed tickets shall not be sold to any person less than eighteen years of age. All proceeds from the sale of tickets shall be used for a charitable purpose, as defined in section 21a-190a.

(l) The fee for a permit to sell sealed tickets (1) issued to an organization authorized to conduct bingo under a “Class A” or “Class C” permit or to an organization specified in subdivision (4) of subsection (h) of this section in conjunction with any social function or event sponsored or conducted by such organization shall be fifty dollars, (2) issued to an organization which holds a club permit or nonprofit club permit under the provisions of chapter 545 shall be seventy-five dollars, and (3) issued to an organization authorized to conduct bingo under a “Class B” permit or an organization which holds a permit to operate a bazaar shall be five dollars per day.

(m) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section including, but not limited to, regulations concerning (1) qualifications of a charitable organization, (2) the price at which the charitable organization shall resell tickets, (3) information required on the ticket, including, but not limited to, the price per ticket, (4) the percentage retained by the organization as profit, which shall be at least ten per cent of the resale value of tickets sold, (5) the percentage of the resale value of tickets to be awarded as prizes, which shall be at least forty-five per cent, (6) apportionment of revenues received by the department from the sale of tickets, and (7) investigations of any charitable organization seeking a permit.

(n) (1) Whenever it appears to the commissioner after an investigation that any person is violating or is about to violate any provision of this section or administrative regulations issued pursuant thereto, the commissioner may in his or her discretion, to protect the public welfare, order that any permit issued pursuant to this section be immediately suspended or revoked and that the person cease and desist from the actions constituting such violation or which would constitute such violation. After such an order is issued, the person named therein may, within fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(2) Whenever the commissioner finds as the result of an investigation that any person has violated any provision of this section or administrative regulations issued pursuant thereto or made any false statement in any application for a permit or in any report required by the commissioner, the commissioner may send a notice to such person by certified mail, return receipt requested. Any such notice shall include (A) a reference to the section or regulation alleged to have been violated or the application or report in which an alleged false statement was made, (B) a short and plain statement of the matter asserted or charged, (C) the fact that any permit issued pursuant to this section may be suspended or revoked for such violation or false statement and the maximum penalty that may be imposed for such violation or false statement, and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed.

(3) The commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. If such person fails to appear at the hearing or if, after the hearing, the commissioner finds that such person committed such a violation or made such a false statement, the commissioner may, in his or her discretion, suspend or revoke such permit and order that a civil penalty of not more than five hundred dollars be imposed upon such person for such violation or false statement. The commissioner shall send a copy of any order issued pursuant to this subdivision by certified mail, return receipt requested, to any person named in such order. Any person aggrieved by a decision of the commissioner under this subdivision shall have a right of appeal pursuant to section 4-183.

(4) Whenever the commissioner revokes a permit issued pursuant to this section, he or she shall not issue any permit to such permittee for one year after the date of such revocation.

(P.A. 86-419, S. 7, 25; P.A. 88-363, S. 4, 7; P.A. 89-214, S. 2, 3, 26; P.A. 90-11; P.A. 91-73, S. 1, 4; Jan. 6 Sp. Sess. P.A. 03-1, S. 3; P.A. 03-178, S. 2, 3; P.A. 04-256, S. 2; P.A. 07-36, S. 3, 4; P.A. 11-51, S. 212; P.A. 13-299, S. 55.)

History: P.A. 86-419, S. 7 effective April 1, 1987; P.A. 88-363 amended Subsec. (b) to require renewal of permit annually, Subsec. (c)(2) to delete one-year limitation on issuance of permits to organizations holding a club or nonprofit club permit and provision that such organization not be authorized to conduct bingo, Subsec. (e)(2) to delete one-year limitation, and Subsec. (h)(4) to substitute “ten per cent” for “thirty per cent”; P.A. 89-214 amended Subsec. (a)(3) to permit sealed tickets to contain symbols or numbers, Subsec. (c)(1) and (2) to require that such permit be renewed annually, adding Subdivs. (3) and (4) re issuance of permit to certain organizations who hold permits to operate bazaars or games of chance, added Subsec. (e)(3) and (4), permitting sealed tickets to be sold, offered for sale or displayed during conduct of bazaar or operation of games of chance and allowing permittees to use mechanical or electronic ticket dispensing machines, Subsec. (f) to create three Subdivs., specifying fees for various organizations, deleted Subsec. (g) re authority to revoke permit, relettering remaining Subsec. accordingly and added new Subsec. (h) as follows: Subdiv. (1) authorizing executive director to immediately suspend or revoke any permit and issue cease and desist orders, Subdiv. (2) authorizing executive director to send notice to any person violating any provision of this section and specifying requirements for notice, Subdiv. (3) requiring executive director to hold a hearing upon charges made and authorizing him to order imposition of a civil penalty, and Subdiv. (4) prohibiting executive director from issuing any permit for one year after date of revocation whenever he revokes permit; P.A. 90-11 amended Subsec. (h)(3) to authorize executive director to suspend or revoke permit; P.A. 91-73 made a technical correction in Subsec. (e), substituting reference to Sec. 21a-190a for Sec. 21a-176; Jan. 6 Sp. Sess. P.A. 03-1 deleted Subsec. (b)(4) which had authorized the division to issue permits to sell sealed tickets to various organizations or entities holding a permit to operate games of chance issued in accordance with Secs. 7-186a to 7-186p, inclusive, deleted Subsec. (e)(4) which had authorized the sale of sealed tickets during the operation of games of chance under the provisions of Secs. 7-186a to 7-186p, inclusive, deleted a reference to games of chance in Subsec. (f)(3), and made a technical change in Subsec. (g), effective January 7, 2003; P.A. 03-178 added Subsec. (c)(4), authorizing issuance of permits to various organizations allowing sealed tickets to be sold in conjunction with any social function or event sponsored or conducted by such organizations, requiring organizations to be organized for at least two years prior to the date of permit application, and requiring that such permit be renewed annually, amended Subsec. (e) to make a technical change and add Subdiv. (4), permitting sealed tickets to be sold, offered for sale or displayed in conjunction with any social function or event sponsored or conducted by any organization specified in Subsec. (c)(4), and amended Subsec. (f)(1) to impose a $50 fee for a permit to sell sealed tickets issued to an organization authorized to conduct bingo under a “Class C” permit or to an organization specified in Subsec. (c)(4) in conjunction with any social function or event sponsored or conducted by such organization; P.A. 04-256 amended Subsec. (h)(3) to provide a right of appeal to the Gaming Policy Board for any person aggrieved by a decision of the executive director and a right of appeal pursuant to Sec. 4-183 for any person aggrieved by a decision of the Gaming Policy Board, effective July 1, 2004; P.A. 07-36 amended Subsec. (a) to make definitions applicable to Sec. 7-169i, and amended Subsec. (e) to make permittees subject to Sec. 7-169i in their use of dispensing machines, effective January 1, 2008; P.A. 11-51 amended Subsec. (a) to replace definitions of “executive director” and “division” with definitions of “commissioner” and “department” and to add definitions of “distributor” and “manufacturer”, changed “division” to “department” and “executive director” to “commissioner” throughout, added new Subsecs. (c) to (g) re purchase of sealed tickets from distributor, purchase and storage of sealed tickets by distributor, sale by manufacturer, purchase by distributor and required standards, redesignated existing Subsec. (c) as Subsec. (h) and amended same to delete “On and after October 1, 1987,” in Subdiv. (1), deleted former Subsec. (d) re cost of purchase of sealed tickets by permittee, added Subsec. (i) re sale of sealed tickets by department on and after July 1, 2011, added Subsec. (j) re application for registration as manufacturer or distributor, redesignated existing Subsecs. (e) to (h) as Subsecs. (k) to (n), amended Subsec. (n)(3) to increase civil penalty from $200 to $500, and made technical changes, effective July 1, 2011; P.A. 13-299 amended Subsec. (m) to delete reference to advice and consent of Gaming Policy Board and amended Subsec. (n)(3) to delete provisions re right of appeal to Gaming Policy Board for hearing and right of appeal of decision of Gaming Policy Board, effective July 1, 2013.



Section 7-169i - Sealed ticket machine. Registration of manufacturer or dealer. Fee. Revocation. Regulations.

(a) No permittee pursuant to section 7-169h may use a mechanical or electronic ticket dispensing machine to sell sealed tickets unless such machine is owned in full by the permittee or is rented or purchased from a manufacturer or dealer who is registered with the Department of Consumer Protection.

(b) Each applicant for registration as a manufacturer or dealer in sealed ticket dispensing machines shall apply to the commissioner on such forms as the commissioner prescribes. The application for manufacturer shall be accompanied by an annual fee of one thousand two hundred fifty dollars payable to the State Treasurer. The application for dealer shall be accompanied by an annual fee of six hundred twenty-five dollars payable to the State Treasurer. Each applicant for initial registration shall submit to state and national criminal history records checks conducted in accordance with section 29-17a before such registration is issued.

(c) The Department of Consumer Protection may revoke for cause any registration issued in accordance with subsection (a) of this section.

(d) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 07-36, S. 2; June Sp. Sess. P.A. 09-3, S. 149; P.A. 11-51, S. 213.)

History: P.A. 07-36 effective January 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase annual fee from $500 to $625; P.A. 11-51 replaced “Division of Special Revenue” with “Department of Consumer Protection” and “executive director” with “commissioner”, increased manufacturer annual application fee from $625 to $1,250 and added provision re dealer annual application fee of $625, effective July 1, 2011.



Section 7-170 - Bazaars and raffles; definitions.

Wherever used in sections 7-171 to 7-186, inclusive, unless otherwise provided, “bazaar” means a place maintained by a sponsoring organization for the disposal of merchandise awards by means of chance; “raffle” means an arrangement for raising money by the sale of tickets, certain among which, as determined by chance after the sale, entitle the holders to prizes; “applicant” means the sponsoring organization; and “coupon” means a ticket, form or document which the holder may redeem in exchange for merchandise, tangible personal property, services or transportation on a common carrier, or a discount in the purchase price of merchandise, tangible personal property, services or transportation on a common carrier.

(1955, S. 291d; P.A. 11-34, S. 1.)

History: P.A. 11-34 added definition of “coupon”.

Cited. 33 CS 169.



Section 7-171 - Adoption of bazaar and raffle law.

Any town, city or borough may, by ordinance, adopt the provisions of sections 7-170 to 7-186, inclusive, and the chief executive authority of any town, city or borough shall, upon the petition of at least five per cent of the electors of such municipality as determined by the last-completed registry list, submit the question of adopting the provisions of sections 7-170 to 7-186, inclusive, to a vote of the electors of such municipality at a special meeting called for such purpose within twenty-one days after the receipt of such petition. Such petition shall contain the street addresses of the signers and shall be submitted to the municipal clerk, who shall certify thereon the number of names of electors on such petition, which names are on the last-completed registry list. Each page of such petition shall contain a statement, signed under the penalties of false statement, by the person who circulated the same, that each person whose name appears on such page signed the same in person and that the circulator either knows each such signer or that the signer satisfactorily identified himself to the circulator. The warning for such meeting shall state that the purpose of such meeting is to vote on the adoption of the provisions of said sections. Such vote shall be taken and the results thereof canvassed and declared in the same manner as is provided for the election of officers of such municipality. The vote on such adoption shall be taken by a “YES” and “NO” vote on the voting tabulator and the designation of the question on the voting tabulator ballot shall be “Shall the operation of bazaars and raffles be allowed?” and such ballot shall be provided for use in accordance with the provisions of section 9-250. If, upon the official determination of the result of such vote, it appears that the majority of all the votes so cast are in approval of such question, the provisions of said sections shall take effect immediately. Any town, city or borough, having once voted on the question of allowing bazaars and raffles as herein provided, shall not vote again on such question within two years from the date of the previous vote thereon. Any subsequent vote thereon shall be taken at the next regular town, city or borough election following the receipt of a petition as herein provided, which petition shall be filed at least sixty days prior to such election, and such question may be so voted upon only at intervals of not less than two years. Any town, city or borough which, prior to October 1, 1957, has voted more than once on such question, shall, for the purposes of this section, be treated as though it had voted only once thereon.

(1955, S. 292d; 1957, P.A. 378; 1971, P.A. 871, S. 59; P.A. 73-55, S. 1, 2; P.A. 86-170, S. 4, 13; P.A. 87-320, S. 3; P.A. 11-20, S. 1.)

History: 1971 act substituted “false statement” for “perjury”; P.A. 73-55 added provision that municipalities may adopt provisions of Secs. 7-170 to 7-186 by ordinance; P.A. 86-170 required that ballot label designation be in form of question; P.A. 87-320 repealed clause prohibiting absentee voting for a vote under this section and required petition for subsequent vote to be fixed at least 60 days, instead of 21 days, prior to such election; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.



Section 7-172 - Qualifications for sponsorship of or participation in bazaar or raffle. Ticket sale.

No bazaar or raffle may be promoted, operated or conducted in any municipality after the adoption of the provisions of sections 7-170 to 7-186, inclusive, unless it is sponsored and conducted exclusively by (1) an officially recognized organization or association of veterans of any war in which the United States has been engaged, (2) a church or religious organization, (3) a civic, service or social club, (4) a fraternal or fraternal benefit society, (5) an educational or charitable organization, (6) an officially recognized volunteer fire company, (7) a political party or town committee thereof, or (8) a municipality acting through a committee designated to conduct a celebration of the municipality's founding on its hundredth anniversary or any multiple thereof. Any such sponsoring organization, except a committee designated pursuant to subdivision (8) of this section, shall have been organized in good faith and actively functioning as a nonprofit organization within the municipality that is to issue the permit for a period of not less than six months prior to its application for a permit under the provisions of said sections. The promotion and operation of a bazaar or raffle shall be confined solely to the qualified members of the sponsoring organization, provided a committee designated pursuant to subdivision (8) of this section may promote or operate through its members and any officially appointed volunteers. No such member or officially appointed volunteer in the case of a raffle held pursuant to subdivision (8) of this section may receive remuneration in any form for time or effort devoted to the promotion or operation of the bazaar or raffle. No person under the age of eighteen years may promote, conduct, operate or work at a bazaar or raffle and no person under the age of sixteen years may sell or promote the sale of any raffle tickets, nor shall any sponsoring organization permit any person under the age of eighteen to so promote, conduct or operate any bazaar or raffle or any person under the age of sixteen to sell or promote the sale of such tickets. Any sponsoring organization having received a permit from any municipality may (A) sell or promote the sale of such raffle tickets in that municipality and in any other town, city or borough which has adopted the provisions of sections 7-170 to 7-186, inclusive, or (B) mail such raffle tickets to any resident of that municipality or of any other town, city or borough which has adopted the provisions of sections 7-170 to 7-186, inclusive, provided any such mailed raffle ticket is printed with the words “no purchase necessary to enter the raffle”. Any such sponsoring organization may promote its raffle by offering coupons to any person who purchases a raffle ticket. Such organization may accept a credit card, debit card, check or cash as payment for a raffle ticket. All funds derived from any bazaar or raffle shall be used exclusively for the purpose stated in the application of the sponsoring organization as provided in section 7-173.

(1955, S. 293d; 1957, P.A. 284; 1972, P.A. 127, S. 9, 251; P.A. 81-73; P.A. 86-419, S. 3, 25; May Sp. Sess. P.A. 92-17, S. 2, 59; P.A. 95-59, S. 2, 3; P.A. 03-60, S. 1; P.A. 05-37, S. 1; P.A. 11-34, S. 2.)

History: 1972 acts changed age of majority to 18 and allowed political party or town committee to conduct bazaars and raffles; P.A. 81-73 replaced the requirement that a sponsoring organization function within the state for a period of at least three years with a requirement that it function within the municipality that is to issue the permit for at least three years; P.A. 86-419 decreased the period of time a sponsoring organization shall be actively functioning as a nonprofit organization from three years to one year; May Sp. Sess. P.A. 92-17 added Subdiv. (8) to authorize a municipal founding celebration committee to sponsor and conduct a bazaar or raffle, exempted such committee from requirement that sponsoring organization be nonprofit, permitted such committee to promote or operate bazaars or raffles through its members and officially appointed volunteers and prohibited officially appointed volunteers from receiving remuneration for time devoted to operation of bazaars or raffles; P.A. 95-59 changed the length of time a sponsoring organization must be nonprofit within the municipality issuing the permit from one year to six months, effective May 31, 1995; P.A. 03-60 authorized organizations to accept a credit card, debit card, check or cash as payment for a raffle ticket and made a technical change; P.A. 05-37 amended Subdiv. (3) to allow a social club to conduct bazaars and raffles, effective May 17, 2005; P.A. 11-34 allowed raffle tickets to be mailed to residents of a municipality and coupons to be offered to a person who purchases a raffle ticket.



Section 7-173 - Application for permit.

Any organization desiring to operate a bazaar or raffle in a municipality which has adopted the provisions of sections 7-170 to 7-186, inclusive, shall make application, duly executed and verified, to the Commissioner of Consumer Protection on a form to be prescribed by the commissioner, in which shall be stated (1) the name and address of the applicant; (2) facts relating to its incorporation or organization; (3) the names, titles and addresses of its officers; (4) the kind of bazaar or raffle intended to be held, operated and conducted by the applicant; (5) the place where such bazaar or raffle is intended to be conducted by the applicant under the permit applied for; (6) the date or dates and the time or times when such bazaar or raffle is intended to be conducted by the applicant under the permit applied for; (7) in the case of a raffle, the number and price of tickets intended to be sold; (8) the items of expense intended to be incurred or paid in connection with the holding, operating and conducting of such bazaar or raffle and the names and addresses of the persons to whom, and the purposes for which, they are to be paid; (9) the items of merchandise offered, the price to be paid by the organization therefor or the retail value of any prize donated, and the names and addresses of the persons from whom purchased or by whom donated; (10) the specific purposes to which the entire net proceeds of such bazaar or raffle are to be devoted and in what manner; and (11) any other information which the commissioner reasonably requires for the protection of the public. In each application there shall be designated three active members of the applicant under whom the bazaar or raffle described in the application is to be held, operated and conducted and to the application shall be appended a statement signed, under penalty of false statement, by such members so designated that they are residents of this state and will be responsible for the holding, operation and conduct of such bazaar or raffle in accordance with the terms of the permit and the provisions of said sections, and that the statements contained in the application are, to the best of their knowledge and belief, true. The commissioner shall forward such application to the chief of police of the municipality or, if there is no police department, to the chief executive officer of the municipality.

(1955, S. 296d; 1971, P.A. 871, S. 60; P.A. 77-614, S. 486, 610; P.A. 86-419, S. 8, 25; P.A. 89-214, S. 4, 26; May Sp. Sess. P.A. 92-17, S. 3, 59; P.A. 11-8, S. 3; 11-51, S. 182; P.A. 13-196, S. 8; P.A. 14-24, S. 1; P.A. 15-60, S. 1.)

History: 1971 act substituted “false statement” for “perjury”; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 required police chief or first selectman to forward original copy of application to executive director who shall review application to determine qualifications of applicant to hold, operate and conduct a bazaar or raffle; May Sp. Sess. P.A. 92-17 required that application for “Class No. 7” permit be made to executive director of division of special revenue; P.A. 11-8 substituted “chief executive officer” for “first selectman”, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-196 made technical changes and replaced provision re applicant members being electors of the municipality in which permit is sought with provision re such members being residents of this state, effective June 21, 2013; P.A. 14-24 replaced provision re application being made to chief of police or chief executive officer with provision re application being made to Commissioner of Consumer Protection, required commissioner to forward duplicate copy of application to chief of police or chief executive officer, required application for “Class No. 7” permit to be retained by commissioner and made technical and conforming changes; P.A. 15-60 deleted duplicate application provisions and Class No. 7 permit retention requirement.



Section 7-174 - Investigation of applicant.

After receipt of an application from the Commissioner of Consumer Protection, the chief of police or chief executive officer, as the case may be, shall, on behalf of the commissioner, make or cause to be made an investigation of the qualifications of the applicant and the facts stated in the application and, if such chief of police or chief executive officer determines that the applicant is qualified to hold, operate and conduct a bazaar or raffle under the provisions of sections 7-170 to 7-186, inclusive, that the members of the applicant designated in the application to hold, operate or conduct such bazaar or raffle are residents of this state, bona fide active members of the applicant and persons of good moral character and have never been convicted of a felony and that such bazaar or raffle is to be held, operated and conducted in accordance with the provisions of said sections and administrative regulations issued pursuant thereto, such chief of police or chief executive officer shall, with the approval of the commissioner, issue a permit to such applicant. Any investigation required pursuant to this section of the qualifications of an applicant for a “Class No. 7” permit, authorized pursuant to section 7-175, and any issuance of a “Class No. 7” permit shall be made by the commissioner.

(1955, S. 298d; 1961, P.A. 115, S. 1; P.A. 77-614, S. 486, 610; P.A. 86-419, S. 9, 25; P.A. 89-214, S. 5, 26; May Sp. Sess. P.A. 92-17, S. 4, 59; P.A. 04-257, S. 91; P.A. 11-8, S. 4; 11-51, S. 182; P.A. 14-24, S. 2.)

History: 1961 act added words “if any” to end of last sentence; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 required police chief or first selectman to conduct investigation of applicant on behalf of executive director of division of special revenue, to issue permit to applicant with the approval of executive director, and to forward state's share of permit fee to executive director rather than application fee, deleting requirement of forwarding duplicate of application; May Sp. Sess. P.A. 92-17 required that any investigation re qualifications of applicant for “Class No. 7” permit be made by executive director of division of special revenue; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 11-8 substituted “chief executive officer” for “first selectman”, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 14-24 replaced provision re applicant members being electors of the municipality in which permit is sought with provision re applicant members being residents of this state, added provision re bazaar or raffle to be held, operated and conducted in accordance with administrative regulations, removed provision re chief of police or chief executive officer to forward the state's share of permit fee, required any issuance of a “Class No. 7” permit to be made by commissioner and made technical changes.



Section 7-175 - Kinds of permits.

Permits under the provisions of sections 7-170 to 7-186, inclusive, shall be of seven kinds. “Class No. 1” permits shall allow the operation of a raffle which shall be consummated within three months of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than fifteen thousand dollars. “Class No. 2” permits shall allow the operation of a raffle which shall be consummated within two months of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than two thousand dollars. “Class No. 3” permits shall permit the operation of a bazaar for a period of not more than ten consecutive days, excluding legal holidays and holy days on which the bazaar is not functioning. Any bazaar held under the authority of any such permit shall be held within six months of the granting of such permit. “Class No. 4” permits shall allow the operation of a raffle which shall be consummated within one month of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than one hundred dollars. “Class No. 5” permits shall allow the operation of a raffle which shall be consummated within nine months of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than fifty thousand dollars. “Class No. 6” permits shall allow the operation of a raffle which shall be consummated within one year of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than one hundred thousand dollars. “Class No. 7” permits shall allow the operation of a raffle which shall be consummated within fifteen months of the granting of the permit, shall allow no more than twelve prize drawings on separate dates and the aggregate value of the prize or prizes offered shall be not more than fifty thousand dollars. No more than one “Class No. 1” permit, two “Class No. 3” permits, one “Class No. 4” permit, five “Class No. 5” permits, five “Class No. 6” permits or three “Class No. 2” permits shall be issued to any qualifying organization within any one calendar year. The aggregate value of prizes offered under any of such permits shall represent the amount paid by the applicant for the prize or prizes or the retail value of the same if donated.

(1955, S. 294d; 1961, P.A. 115, S. 2; 1963, P.A. 110; P.A. 76-81, S. 1; P.A. 79-79; P.A. 81-383, S. 1; P.A. 82-462, S. 1, 3; 82-472, S. 12, 183; P.A. 83-35, S. 1; 83-587, S. 95, 96; P.A. 89-214, S. 6, 26; May Sp. Sess. P.A. 92-17, S. 5, 59; P.A. 93-332, S. 38, 42; P.A. 04-79, S. 1.)

History: 1961 act created “Class No. 4” permit; 1963 act increased aggregate value of prizes under “Class No. 1” permits from $5,000 to $7,500; P.A. 76-81 raised maximum value of prizes offered under Class 1 permits to $10,000; P.A. 79-79 raised prize limit under Class 1 permits to $15,000, under Class 2 permits from $1,000 to $2,000 and under Class 4 permits from $50 to $100; P.A. 81-383 added “Class No. 5” and “Class No. 6” permits; P.A. 82-462 required all Class No. 6 permits to be obtained on or before June 30, 1983 and expanded the use of the proceeds under such permit in provisions designated as Subdivs. (2) to (5); P.A. 82-472 transferred, within the section, provision limiting issuance of “Class No. 3” permit; P.A. 83-35 deleted reference to Sundays as a day on which a bazaar is not operating under the Class No. 3 permits; P.A. 83-587 provided that public act 83-35 shall take effect July 1, 1983, rather than October 1, 1983; P.A. 89-214 eliminated the proviso under “Class No. 6” permits, restricting time for obtaining permits and use of net proceeds of raffles under such permits in Subdivs. (1) to (5), inclusive; May Sp. Sess. P.A. 92-17 added provisions re “Class No. 7” permit; P.A. 93-332 amended section to change the number of “Class No. 3” permits issued annually to any qualifying organization from one to two, effective June 25, 1993; P.A. 04-79 amended provision re “Class No. 5” permits to require the consummation of a raffle within nine months in lieu of six months of the granting of the permit, and provision re “Class No. 6” permits to require the consummation of a raffle within one year in lieu of nine months of the granting of the permit, and increased the maximum number of “Class No. 5” and “Class No. 6” permits issued to a qualifying organization within one calendar year from one to five, effective July 1, 2004.



Section 7-175a - Marketability of title to real property as prize under “Class No. 6” permit.

Section 7-175a is repealed.

(P.A. 82-462, S. 2, 3; P.A. 89-214, S. 25, 26.)



Section 7-176 - Permit fees.

The fees to be charged for permits shall be as follows: A “Class No. 1” permit, fifty dollars, twenty-five dollars to be retained by the state at the time application for the permit is made and twenty-five dollars remitted to the municipality upon issuance of the permit; a “Class No. 2” permit, twenty dollars, ten dollars to be retained by the state at the time application for the permit is made and ten dollars to be remitted to the municipality upon issuance of the permit; a “Class No. 3” permit, twenty dollars for each day of the bazaar, ten dollars to be retained by the state at the time application for the permit is made and ten dollars to be remitted to the municipality upon issuance of the permit; a “Class No. 4” permit, five dollars, to be remitted to the municipality; a “Class No. 5” permit, eighty dollars, forty dollars to be retained by the state at the time application for the permit is made and forty dollars remitted to the municipality upon issuance of the permit; a “Class No. 6” permit, one hundred dollars, fifty dollars to be retained by the state at the time application for the permit is made and fifty dollars remitted to the municipality upon issuance of the permit; and a “Class No. 7” permit, one hundred dollars to be retained by the state.

(1955, S. 297d; 1961, P.A. 115, S. 3; P.A. 80-297, S. 2, 20; P.A. 81-383, S. 2; May Sp. Sess. P.A. 92-17, S. 6, 59; P.A. 14-24, S. 3; P.A. 15-60, S. 2.)

History: 1961 act added “Class No. 4” permit; P.A. 80-297 increased Class 1 permit fee from $35 to $50, Class 2 fee from $10 to $20 and Class 3 fee from $15 to $20 and raised proportionate amount of fee accruing to state; P.A. 81-383 added fees for “Class No. 5” and “Class No. 6” permits; May Sp. Sess. P.A. 92-17 added fee for “Class No. 7” permit; P.A. 14-24 required fees be submitted to Commissioner of Consumer Protection at the time of application and required the state to remit to the municipality a portion of the fee; P.A. 15-60 deleted “and submitted to the Commissioner of Consumer Protection at the time of application” and added provisions re fees retained by the state at the time application for permit is made and re fees remitted to municipality upon issuance of permit.



Section 7-177 - Prizes.

(a) All prizes given at any bazaar or raffle shall be merchandise, tangible personal property or a ticket, coupon or gift certificate, entitling the winner to merchandise, tangible personal property, services, transportation on a common carrier by land, water or air and to any tour facilities provided in connection therewith, or to participation in a lottery conducted under chapter 226. Such ticket, coupon or gift certificate shall not be refundable or transferable. No cash prizes or prizes consisting of alcoholic liquor shall be given, except as provided in subsection (b) of this section and section 7-177a, and no prize shall be redeemed or redeemable for cash, except tickets for a lottery conducted under chapter 226 or gift certificates awarded in accordance with subsection (e) of section 7-185a. For the purposes of this section, coins whose trading value exceeds their face value and coins not commonly in circulation shall not be deemed a cash prize.

(b) Any sponsoring organization authorized to conduct a bazaar pursuant to section 7-172 may award cash prizes not to exceed fifty dollars each in connection with the playing of a blower ball game. For purposes of this subsection “blower ball game” means a game of chance where the players wager on a color or number and the winner is determined by the drawing of a colored or numbered ball from a mechanical ball blower that mixes ping pong balls with blown air.

(1955, S. 295d; 1957, P.A. 328; P.A. 73-239, S. 2, 3; P.A. 81-383, S. 3; P.A. 89-214, S. 7, 26; P.A. 90-15, S. 1, 2; P.A. 07-36, S. 6; P.A. 09-34, S. 1; P.A. 10-132, S. 2.)

History: P.A. 73-239 allowed prizes to consist of lottery tickets; P.A. 81-383 added real property as a permissible prize under a “Class No. 6” permit; P.A. 89-214 deleted reference to prizes of real property in the case of a raffle conducted under a “Class No. 6” permit; P.A. 90-15 allowed prizes to consist of gift certificates entitling winner to merchandise, tangible personal property or services and specified that certain coins would not be deemed a cash prize; P.A. 07-36 made technical changes and added exception to the cash prize prohibition; P.A. 09-34 designated existing provisions as Subsec. (a), made a conforming change therein and added Subsec. (b) re prizes for blower ball games, effective May 20, 2009; P.A. 10-132 amended Subsec. (a) to add gift certificates as an exception to prohibition against prizes redeemable for cash.



Section 7-177a - Cash prizes permitted. Special checking account.

(a) Any sponsoring organization with a “Class No. 1”, “Class No. 2”, or “Class No. 4” permit that is qualified to conduct a raffle under section 7-172 or 7-185a may conduct a frog-race, duck-race or traditional raffle and may award cash prizes to participants in such a raffle in addition to those prizes authorized under section 7-177.

(b) Any sponsoring organization with a “Class No. 6” permit that is qualified to conduct a raffle under section 7-172 or 7-185a may conduct a golf ball-drop raffle and may award cash prizes to participants in such a raffle in addition to those prizes authorized under section 7-177.

(c) Any raffle described in subsection (a) or (b) of this section shall conform to the requirements of sections 7-170 to 7-186, inclusive. Each organization conducting a raffle described in this section shall deposit all proceeds from such raffle in a special checking account established and maintained by the organization which shall be subject to audit by the Department of Consumer Protection. Any expense incidental to the conduct of such raffle shall be paid from the gross receipts of raffle tickets and only by checks drawn from such checking account. All cash prizes awarded shall be paid from such checking account.

(P.A. 07-36, S. 5; P.A. 11-51, S. 182; 11-226, S. 2.)

History: Pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011; P.A. 11-226 designated existing provisions as Subsecs. (a) and (c), made a technical change in Subsec. (c), and added Subsec. (b) permitting sponsoring organization with a “Class No. 6” permit that is qualified to conduct a golf ball-drop raffle to award cash prizes to participants.



Section 7-178 - Equipment. Expenses. Information required on raffle ticket. Rental from out-of-state dealer.

(a) No bazaar or raffle shall be conducted with any equipment except such as is owned absolutely or used without payment of any compensation therefor by the permittee or as is rented from a dealer in such equipment who (1) has a principal place of business in this state, and (2) is registered with the Commissioner of Consumer Protection in such manner and on such form as he may prescribe, which form shall be accompanied by an annual fee of three hundred seventy-five dollars payable to the Treasurer of the state of Connecticut. No item of expense shall be incurred or paid in connection with the holding, operating or conducting of any bazaar or raffle pursuant to any permit issued under sections 7-170 to 7-186, inclusive, except such as are bona fide items of reasonable amount for goods, wares and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating or conducting thereof, and no commission, salary, compensation, reward or recompense whatever shall be paid or given, directly or indirectly, to any person holding, operating or conducting, or assisting in the holding, operation or conduct of, any such bazaar or raffle. Each raffle ticket shall have printed thereon the time, date and place of the raffle, the three most valuable prizes to be awarded and the total number of prizes to be awarded as specified on the form prescribed in section 7-173. In addition to any other information required under this section to be printed on a raffle ticket, each ticket for a raffle authorized pursuant to a “Class No. 7” permit shall have printed thereon the time, date and place of each raffle drawing.

(b) Notwithstanding the provisions of subsection (a) of this section, a permittee may rent equipment from a dealer who does not have a principal place of business in this state if an in-state dealer is unavailable, provided such out-of-state dealer is registered with said commissioner pursuant to the provisions of said subsection (a).

(1955, S. 299d; P.A. 76-81, S. 2; P.A. 77-492; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-35, S. 2; 83-587, S. 95, 96; P.A. 86-419, S. 10, 25; P.A. 89-214, S. 8, 26; May Sp. Sess. P.A. 92-17, S. 7, 59; P.A. 96-102, S. 1, 2; June Sp. Sess. P.A. 09-3, S. 150; P.A. 11-51, S. 182.)

History: P.A. 76-81 required tickets to be printed with three most valuable prizes and total number of prizes; P.A. 77-492 added exception to prohibition of bazaars and raffles on Sunday; P.A. 77-614 and P.A. 78-303 substituted commissioner of public safety for commissioner of state police and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 83-35 eliminated the prohibition against Sunday bazaars or raffles; P.A. 83-587 provided that public act 83-35 shall take effect July 1, 1983, rather than October 1, 1983; P.A. 86-419 substituted division of special revenue for state police and executive director of said division for commissioner of public safety, effective October 1, 1987; P.A. 89-214 made format changes in section, inserting Subdivs. (1) and (2) and making technical changes as required, required that registration form be accompanied by annual fee of $300 payable to state treasurer, and required tickets to be printed with time of raffle thereon; May Sp. Sess. P.A. 92-17 required each ticket for a raffle authorized under a “Class No. 7” permit to include the time, date and place of each drawing; P.A. 96-102 designated existing section as Subsec. (a) and made technical change therein and added Subsec. (b), conditionally authorizing permittee to rent equipment from out-of-state dealer, effective April 25, 1996; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase annual fee from $300 to $375; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.

Cited. 196 C. 623.



Section 7-179 - Certain advertising prohibited. Exceptions.

Section 7-179 is repealed, effective October 1, 2014.

(1955, S. 300d; P.A. 10-10, S. 1; P.A. 14-24, S. 7.)



Section 7-180 - Change in facts on application to be reported.

If there is any change in the facts set forth in the application for a permit subsequent to the making of such application, the applicant shall immediately notify the Commissioner of Consumer Protection of such change, and the commissioner may, if he deems such action advisable in the public interest, revoke such permit.

(1955, S. 301d; P.A. 89-214, S. 9, 26; P.A. 11-51, S. 182.)

History: P.A. 89-214 substituted “executive director of the division of special revenue” for “authority granting such permit”, making technical changes as necessary; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 7-181 - Suspension or revocation of registration or permit. Cease and desist order. Notice of violation. Hearing. Penalty. Appeals.

(a) Whenever it appears to the Commissioner of Consumer Protection after an investigation that any person is violating or is about to violate any provision of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto, the commissioner may in his discretion, to protect the public welfare, order that any registration or permit issued pursuant to said sections be immediately suspended or revoked and that the person cease and desist from the actions constituting such violation or which would constitute such violation. After such an order is issued, the person named therein may, within fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(b) Whenever the Commissioner of Consumer Protection finds as the result of an investigation that any person has violated any provision of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto or made any false statement in any application for a permit or in any report required by the provisions of said sections, the commissioner may send a notice to such person by certified mail, return receipt requested. Any such notice shall include (1) a reference to the section or regulation alleged to have been violated or the application or report in which an alleged false statement was made, (2) a short and plain statement of the matter asserted or charged, (3) the fact that any registration or permit issued pursuant to sections 7-170 to 7-185, inclusive, may be suspended or revoked for such violation or false statement and the maximum penalty that may be imposed for such violation or false statement, and (4) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed.

(c) The commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. If such person fails to appear at the hearing or if, after the hearing, the commissioner finds that such person committed such a violation or made such a false statement, the commissioner may, in his discretion, suspend or revoke such registration or permit and order that a civil penalty of not more than two hundred dollars be imposed upon such person for such violation or false statement. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to any person named in such order. Any person aggrieved by a decision of the commissioner under this subsection shall have a right of appeal pursuant to section 4-183.

(d) Whenever the commissioner revokes a permit issued pursuant to sections 7-170 to 7-186, inclusive, the issuing authority shall not issue any permit to such permittee for three years after the date of such violation.

(1955, S. 302d; P.A. 89-214, S. 10, 26; P.A. 04-256, S. 3; P.A. 11-51, S. 182; P.A. 13-299, S. 56.)

History: P.A. 89-214 entirely replaced previously existing provisions and inserted Subsecs. (a) to (d), inclusive, in lieu thereof, authorizing executive director to immediately suspend or revoke any registration or permit and issue cease and desist orders, authorizing executive director to send notice to any person violating any provision of Secs. 7-170 to 7-185, inclusive, and specifying requirements for notice, requiring executive director to hold a hearing upon charges made and authorizing him to suspend or revoke registration or permit and order imposition of a civil penalty and prohibiting issuing authority from issuing any permit for three years after date of violation whenever executive director revokes permit; P.A. 04-256 amended Subsec. (c) to provide a right of appeal to the Gaming Policy Board for any person aggrieved by a decision of the executive director and a right of appeal pursuant to Sec. 4-183 for any person aggrieved by a decision of the Gaming Policy Board, effective July 1, 2004; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (c) to delete provisions re right of appeal to Gaming Policy Board for hearing and right of appeal of decision of Gaming Policy Board, effective July 1, 2013.



Section 7-182 - Report re receipts, number and price of tickets sold, expenses, profit and list of prizes with a retail value of fifty dollars or more.

Any sponsoring organization that holds, operates or conducts any bazaar or raffle, and its members who were in charge thereof, shall furnish to the Commissioner of Consumer Protection a verified statement showing (1) the amount of the gross receipts derived from each bazaar or raffle, (2) in the case of a raffle, the number and price of tickets sold, (3) each item of expense incurred or paid, and each item of expenditure made or to be made and the name and address of each person to whom each such item has been or is to be paid, (4) the net profit derived from each bazaar or raffle and the uses to which the net profit has been or is to be applied, and (5) a list of prizes of a retail value of fifty dollars or more offered or given with the amount paid for each prize purchased or the retail value for each prize donated and the names and addresses of the persons to whom the prizes were given. Such report shall be furnished during the next succeeding month. The commissioner shall keep such report on file and available for public inspection for a period of one year thereafter. The sponsoring organization shall maintain and keep any books and records that may be necessary to substantiate the particulars of such report, which books and records shall be preserved for at least one year from the date of such report and shall be available for inspection. Such report shall be certified to under penalty of false statement by the three persons designated in the permit application as being responsible for the bazaar or raffle.

(1955, S. 303d; 1961, P.A. 115, S. 4; 1971, P.A. 871, S. 61; P.A. 77-614, S. 486, 610; P.A. 81-276, S. 2; P.A. 86-419, S. 11, 25; P.A. 89-214, S. 11, 26; May Sp. Sess. P.A. 92-17, S. 8, 59; P.A. 11-8, S. 5; 11-51, S. 182; P.A. 14-24, S. 4.)

History: 1961 act provided 90-day instead of 30-day period for filing report and excepted “Class No. 4” permits from required certification of report by accountant; 1971 act substituted “false statement” for “perjury”; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 81-276 required quarterly reports at specific times by organizations sponsoring bazaars rather than “within ninety days after the conclusion” of the bazaar or raffle; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 required reports by sponsoring organizations “during the next succeeding month” rather than quarterly, required police chief or first selectman to forward original copy of report to executive director instead of duplicate and eliminated requirement that accountant certify report in the case of “Class No. 1”, “Class No. 2” and “Class No. 3” permits; May Sp. Sess. P.A. 92-17 required that report for a “Class No. 7” raffle be submitted to executive director of division of special revenue during next succeeding month following final prize drawing; P.A. 11-8 substituted “chief executive officer” for “first selectman” and made technical changes, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011; P.A. 14-24 replaced provision re report to be furnished to chief of police or chief executive officer in duplicate with provision re report to be furnished to Commissioner of Consumer Protection, deleted provision re “Class No. 7” raffle report and made technical and conforming changes.



Section 7-183 - Examination of reports.

Each such report may be examined by the Commissioner of Consumer Protection and compared with the original application. The commissioner may refer any violation of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto found therein to the office of the state's attorney having jurisdiction over the municipality in which the sponsoring organization is located and, if the bazaar or raffle was located in a different municipality than the municipality in which the sponsoring organization is located, to the office of the state's attorney having jurisdiction over the municipality in which the bazaar or raffle was located. Such state's attorney office shall investigate and take such action as the facts require.

(1955, S. 304d; 1959, P.A. 24; 1961, P.A. 115, S. 5; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 13, 127; P.A. 86-419, S. 12, 25; P.A. 89-214, S. 12, 26; P.A. 11-8, S. 6; 11-51, S. 182; P.A. 14-24, S. 5; P.A. 16-138, S. 1.)

History: 1959 act required referral of violation of statutes or regulations to prosecutor in lieu of referral of “discrepancy”; 1961 act made technical change re prosecuting attorney; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 78-280 deleted reference to prosecuting attorney and made violations referable to office of state's attorney; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 specifically permitted executive director to refer any violation of Secs. 7-170 to 7-185, inclusive, to state's attorney, deleting reference to “7-186”; P.A. 11-8 substituted “chief executive officer” for “first selectman”, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 14-24 deleted provision re report to be examined by chief of police or chief executive officer, added provision re violations referable to office of state's attorney having jurisdiction over municipality where the bazaar or raffle was located and made technical changes; P.A. 16-138 changed “shall” to “may” in provision re examination of report by commissioner and made a conforming change.



Section 7-184 - Rescission of adoption.

Any town, city or borough which has adopted the provisions of sections 7-170 to 7-186, inclusive, may, by referendum in the same manner as is provided in section 7-171, vote to rescind its action in adopting the provisions of said sections.

(1955, S. 305d.)



Section 7-185 - Regulations.

The Commissioner of Consumer Protection shall adopt, in accordance with the provisions of chapter 54, such regulations as are necessary to effectuate the provisions of sections 7-170 to 7-186, inclusive, in order to prevent fraud and protect the public, which regulations shall have the effect of law.

(1955, S. 306d; P.A. 77-614, S. 486, 610; P.A. 82-472, S. 13, 183; P.A. 86-419, S. 13, 25; P.A. 87-44, S. 2; P.A. 07-36, S. 7; P.A. 11-51, S. 182; P.A. 13-299, S. 57.)

History: P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 82-472 substituted reference to Ch. 54 for reference to repealed Secs. 4-41 to 4-50; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 87-44 required executive director to adopt regulations with advice and consent of gaming policy board; P.A. 07-36 made a technical change and included Sec. 7-177a within range of sections to which regulations apply; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011; P.A. 13-299 deleted reference to advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 7-185a - Exceptions for certain organizations. “Fifty-fifty” coupon games. Cow-chip raffles. Teacup raffles. Duck-race raffles. Frog-race raffles. Golf ball-drop raffles.

(a) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, and the regulations adopted thereunder, any organized church, volunteer fire company or veterans organization or association conducting a bazaar or raffle, (1) may be permitted to redeem prizes in cash; (2) shall be exempt from the requirement of preserving unsold raffle tickets beyond ninety days after the conclusion of the holding, operating and conducting of such bazaar or raffle and shall be permitted to dispose of unclaimed prizes after such ninety days; and (3) may file a reconciliation of expenditures and receipts signed by an officer in lieu of an accountant.

(b) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, and the regulations adopted thereunder, any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may conduct such bazaar or have the actual drawing of such raffle in a municipality other than the municipality which grants the permit, provided the chief of police or the chief executive officer of the other municipality has in writing approved such bazaar or drawing.

(c) Notwithstanding the provisions of section 7-177, any sponsoring organization conducting a bazaar may operate “fifty-fifty” coupon games each day of a permitted bazaar event and may award cash prizes of fifty per cent of “fifty-fifty” coupon game sales for each coupon drawing conducted. Not more than three scheduled drawings may be held on any day on which a bazaar is permitted. A “fifty-fifty” coupon game shall be operated from an authorized bazaar booth, subject to the regulation of the Commissioner of Consumer Protection and shall allow for the sale of “fifty-fifty” coupons at a predetermined uniform price. Each “fifty-fifty” coupon shall be consecutively numbered and shall have a correspondingly numbered stub. Each sponsoring organization shall provide different colored coupons for each drawing and shall award one prize for each drawing held. Each sponsoring organization conducting such games shall conspicuously post, at each bazaar booth at which such games are conducted, a notice or notices which shall include the dates, times and places of any “fifty-fifty” coupon drawings, as well as the prices and colors of coupons to be sold for each drawing. The commissioner shall prescribe the form of such notice which shall contain the following statement: “Holders of coupons must be present to claim a prize.” Each such organization shall account for each coupon printed and sold for each drawing and shall announce the amount of sales and the prize to be awarded immediately prior to each drawing. The sponsoring organization shall preserve all sold and unsold coupons or stubs for a period of at least one year from the date of the verified statement required pursuant to section 7-182.

(d) Notwithstanding the provisions of section 7-177, any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a cow-chip raffle once a calendar year and may award cash prizes in connection with participation in such a raffle, in addition to those prizes authorized pursuant to section 7-177. Such raffles shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. A cow-chip raffle shall allow for the sale of consecutively numbered tickets with correspondingly numbered stubs, entitling the holders of such tickets to the temporary possession of a plot of land for purposes of the conduct of the cow-chip raffle. Each sponsoring organization conducting a cow-chip raffle shall provide for a suitable land area on which the cow-chip raffle activity is to be conducted. The area shall be sufficiently enclosed so as to confine any animal utilized in the conduct of a cow-chip raffle during the period in which the animal is so utilized. The area shall be adequately marked so as to display the number of plots to be utilized, which shall correspond to the number of cow-chip raffle tickets to be sold. The manner in which winners in a cow-chip raffle are determined shall be clearly stated prior to the commencement of a cow-chip raffle drawing and each sponsoring organization shall conspicuously post an information board which shall display the consecutively numbered plots of the cow-chip raffle event. A cow-chip raffle drawing shall commence at a designated time and shall continue until all winners of authorized prizes have been determined. No person may feed, lead or handle any animal utilized in a cow-chip raffle once the animal has entered into the enclosed area from which winners will be determined. Each sponsoring organization conducting a cow-chip raffle shall deposit all proceeds from the conduct of such raffle in a special checking account established and maintained by such organization, which shall be subject to audit by the commissioner. Any expense incidental to the conduct of such raffle shall be paid from the gross receipts of cow-chip raffle tickets and only by checks drawn from such checking account. All cash prizes awarded shall be paid from such checking account.

(e) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, and the regulations adopted pursuant to said sections, any sponsoring organization conducting a bazaar may operate a “teacup raffle” and may, through the sale of chances, award prizes consisting of gift certificates or merchandise. No such organization may conduct more than one scheduled “teacup raffle” drawing for all prizes offered on any day on which a bazaar is permitted. A “teacup raffle” shall be operated from an authorized bazaar booth, and shall be subject to regulation by the Commissioner of Consumer Protection. Each “teacup raffle” ticket shall (1) be consecutively numbered and have a correspondingly numbered stub that shall include the name, address and telephone number of the purchaser, or (2) be a sheet containing up to twenty-five coupons, each bearing the same number, and including a “hold” stub for the purchaser and a correspondingly numbered stub including the name, address and telephone number of the purchaser. Sheet tickets shall be made available for purchase by permittees as fund raising items at a price not to exceed ten per cent above the purchase price. Each sponsoring organization conducting such raffle shall conspicuously post, at each bazaar booth at which such raffle is conducted, a notice or notices that include the date and time of any “teacup raffle” drawing. The sponsoring organization shall preserve all sold and unsold tickets or stubs for a period of at least one year from the date of the verified statement required pursuant to section 7-182.

(f) (1) Any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a duck-race raffle once each calendar year. Such raffles shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. For the purpose of this subsection, “duck-race raffle” means a raffle in which artificial ducks, numbered consecutively to correspond with the number of tickets sold for such raffle, are placed in a naturally moving stream of water at a designated starting point and in which the ticket corresponding to the number of the first duck to pass a designated finishing point is the winning ticket. (2) The commissioner shall adopt regulations, in accordance with chapter 54, that establish procedures for the operation of duck-race raffles.

(g) (1) Any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a frog-race raffle once each calendar year. Such raffles shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. For the purpose of this subsection, “frog-race raffle” means a raffle in which artificial frogs conforming to specifications approved by the commissioner and numbered consecutively to correspond with the number of tickets sold for such raffle, are placed in a naturally moving stream of water at a designated starting point and in which the ticket corresponding to the number of the first frog to pass a designated finishing point is the winning ticket. (2) The commissioner shall adopt regulations, in accordance with chapter 54, that establish procedures for the operation of frog-race raffles.

(h) (1) Any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a golf ball-drop raffle once each calendar year. Any such raffle shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. For the purposes of this subsection, “golf ball-drop raffle” means a raffle in which golf balls, numbered consecutively to correspond with the number of tickets sold for such raffle, are dropped from a pay loader, bucket truck, crane or similar vehicle, platform, helicopter, hot air balloon or other aircraft hovering above a designated target, and in which the ticket corresponding to the number of the first golf ball to be closest to the center of the designated target is the winning ticket. (2) The commissioner shall adopt regulations, in accordance with chapter 54, establishing procedures for the operation of golf ball-drop raffles.

(P.A. 73-54; P.A. 86-6; 86-403, S. 129, 132; 86-419, S. 2; P.A. 89-211, S. 7; 89-214, S. 13, 26; 89-282, S. 4, 5; P.A. 91-35, S. 1, 5; 91-291, S. 1, 2; P.A. 94-11; P.A. 95-59, S. 1, 3; Jan. 6 Sp. Sess. P.A. 03-1, S. 4; P.A. 05-82, S. 1; P.A. 07-36, S. 8; P.A. 10-132, S. 1; P.A. 11-8, S. 7; 11-51, S. 182, 207; 11-226, S. 1, 3; P.A. 13-299, S. 58; P.A. 14-24, S. 6; P.A. 15-60, S. 3.)

History: P.A. 86-6 subdivided the section, adding Subsec. (b), authorizing certain charitable and educational organizations to have actual raffle drawing in a municipality not granting the permit; P.A. 86-403 changed effective date of P.A. 86-6 from October 1, 1986, to July 1, 1986; P.A. 86-419 added Subsec. (c) to permit any volunteer fire company conducting a bazaar to award cash prizes for “money-wheel” games; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986 in Subsec. (b); P.A. 89-214 amended Subsec. (c) to permit any “organization or group specified in section 7-172” conducting a bazaar to award cash prizes for “money-wheel” games, deleting specific reference to any “volunteer fire company”; P.A. 89-282 added a new Subsec. (d), permitting any organization conducting a bazaar to operate “fifty-fifty” coupon games; P.A. 91-35 added Subsec. (e) re cow-chip raffles; P.A. 91-291 added Subsec. (f) re “teacup raffles”; P.A. 94-11 amended Subsec. (a) to authorize certain charitable organization to conduct bazaar in municipality not granting the permit if the municipality has adopted Secs. 7-170 to 7-186, inclusive, and chief executive officer has approved bazaar in writing; P.A. 95-59 added Subsec. (g) authorizing duck-race raffles subject to regulations adopted by the executive director of Division of Special Revenue, effective May 31, 1995, and applicable to permit applications for duck-race raffles received by the Division of Special Revenue on and after the effective date of regulations adopted pursuant to this section; Jan. 6 Sp. Sess. P.A. 03-1 deleted existing Subsec. (c) which had authorized any organization or group specified in Sec. 7-172 to award cash prizes not exceeding $25 each in connection with “money-wheel” games, and relettered existing Subsecs. (d) to (g) as (c) to (f), respectively, and made a technical change in new Subsec. (c), effective January 7, 2003; P.A. 05-82 added Subsec. (g) re frog-race raffles, effective June 2, 2005; P.A. 07-36 amended Subsec. (e) to make technical changes, add Subdiv. (1) designator and new Subdiv. (2) re “teacup raffle” tickets and add provision requiring division to be the sole issuer of sheet tickets at a price not to exceed 10% above the state purchase price; P.A. 10-132 amended Subsec. (e) to make a technical change, add provision authorizing award of gift certificates and increase maximum prize value from $100 to $250; P.A. 11-8 substituted “chief executive officer” for “first selectman” in Subsec. (c), effective May 24, 2011; P.A. 11-51 substituted “Commissioner of Consumer Protection” for “executive director of the Division of Special Revenue” and made conforming and technical changes throughout, amended Subsec. (c) by deleting requirement to furnish and file verified statement at conclusion of bazaar, amended Subsec. (d) by deleting Class No. 1, 2 and 4 permit references and by deleting plot plan application requirement and amended Subsec. (e) by deleting requirement re Division of Special Revenue being sole issuer of coupon sheet, effective July 1, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-226 amended Subsec. (e) to delete $250 limit on teacup raffle prize amount and added Subsec. (h) permitting sponsoring organization qualified to conduct a bazaar or raffle to operate a golf ball-drop raffle once each calendar year; P.A. 13-299 amended Subsecs. (f), (g) and (h) to delete references to advice and consent of Gaming Policy Board, effective July 1, 2013; P.A. 14-24 amended Subsec. (a) by deleting former Subdiv. (1) re location of actual drawing and former Subdiv. (2) re location of bazaar and redesignating existing Subdivs. (3) to (5) as Subdivs. (1) to (3), amended Subsec. (b) by deleting requirement that sponsoring organization be a nonprofit organization and adding provision re approval by chief of police, and made technical changes; P.A. 15-60 amended Subsec. (h)(1) by making a technical change and adding “pay loader, bucket truck, crane or similar vehicle, platform,”.



Section 7-185b - Tuition raffles. Regulations. Special bank account. Financial report.

(a) As used in this section, “tuition raffle” means a raffle in which the prize is payment of the tuition or part of the tuition at an educational institution or payment of a student loan or part of a student loan for a student recipient designated by the raffle winner.

(b) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, any organization qualified to conduct a bazaar or raffle under section 7-172 may conduct a special tuition raffle once each calendar year. The Commissioner of Consumer Protection shall adopt such regulations, in accordance with chapter 54, as are necessary to carry out the provisions of this section. Said regulations shall (1) allow any organization permitted to conduct a special tuition raffle to fund all or a part of a student recipient's education or to pay all or part of a student recipient's student loan each year for a period not to exceed four years, (2) permit the student recipient to be the actual tuition raffle winner, a relative of the raffle winner or a student chosen by the raffle winner, (3) give authority to the sponsoring organization to permit the tuition prize to be divided among student recipients designated by the raffle winner, (4) provide that the tuition prize be paid each consecutive year, commencing with the first year of the student recipient's education at an accredited private or parochial school, or public or independent institution of higher education selected by the student recipient, (5) provide that the tuition prize be paid directly to the educational institution or financial institution that made the student loan designated by the student recipient, and no tuition prize shall be redeemed or redeemable for cash, and (6) provide that the tuition raffle winner have a period not to exceed four years to designate a student recipient. For purposes of this section, “financial institution” means a bank, as defined in section 36a-2, an out-of-state bank, as defined in section 36a-2, a Connecticut credit union, as defined in section 36a-2, an out-of-state credit union, as defined in section 36a-2, an institutional lender, any subsidiary or affiliate of such bank, out-of-state bank, Connecticut credit union, out-of-state credit union or institutional lender, or other lender licensed by the Department of Banking.

(c) All proceeds of the special tuition raffle shall be deposited in a special dedicated bank account approved by the Commissioner of Consumer Protection, and all special tuition raffle expenses shall be paid from such account. The commissioner shall prescribe the maintenance of tuition raffle accounts by any sponsoring organization and such accounts shall be subject to audit by the commissioner or a designee. The commissioner may require any organization conducting a tuition raffle to post a performance bond in an amount sufficient to fully fund the special tuition raffle prize to be awarded.

(d) Any organization permitted to conduct a special tuition raffle shall file a tuition raffle financial report in a manner prescribed by the commissioner. Such report shall detail the status of the tuition prize money or the raffle and any other information that the commissioner may require, on a quarterly basis, during the months of January, April, July and October, until all tuition or student loan payments for each special tuition raffle have been paid.

(P.A. 07-36, S. 9; P.A. 11-51, S. 214; P.A. 14-28, S. 1; 14-122, S. 10.)

History: P.A. 11-51 replaced “executive director of the Division of Special Revenue” with “Commissioner of Consumer Protection” and “executive director” with “commissioner”, made technical changes and, in Subsec. (d), deleted reference to verified financial statement required in accordance with Sec. 7-182, effective July 1, 2011; P.A. 14-28 amended Subsec. (a) by redefining “tuition raffle”, amended Subsec. (b) by requiring regulations to allow prizes to consist of payment of all or part of a student loan and provide that payment of prize be made to a financial institution, and by defining “financial institution”, and made technical and conforming changes; P.A. 14-122 made a technical change in Subsec. (b).



Section 7-186 - Penalty.

Any person who violates any provision of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto, or who makes any false statement in any application for a permit or in any report required by the provisions of said sections shall be fined not more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(1955, S. 307d; P.A. 89-214, S. 14, 26.)

History: P.A. 89-214 provided that violation of any provision of administrative regulations would subject violator to penalty.



Section 7-186a to 7-186l - Games of chance; qualifications for sponsorship and participation. Application for permit; location of games of chance, exception. Investigation of applicant; limitations on permits; money not to be used; requirements for financial transactions; written agreement between sponsoring organization and operator of games of chance; investigation of operator. Permit; fee; prizes. Equipment; expenses. Advertising restricted. Change in facts on application to be reported. Suspension or revocation of registration or permit; cease and desist order; notice of violation; hearing; penalty. Report re receipts, expenses, profit and list of prizes with a retail value of fifty dollars or more. Examination or reports. Regulations. Penalty.

Sections 7-186a to 7-186l, inclusive, are repealed, effective January 7, 2003, and any permit or registration issued pursuant to said sections of the general statutes, revised to January 1, 2001, shall terminate on said date, and the Division of Special Revenue shall refund any permit or registration fees paid by any person, firm or organization that applied for a permit or registration pursuant to said sections which permit or registration is terminated pursuant to the provisions of section 6 of public act 03-1 of the January 6 special session.

(1972, P.A. 60, S. 1–12; P.A. 73-616, S. 4; P.A. 75-640; P.A. 76-404, S. 1–8; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 14, 127; 78-327, S. 3–5, 10–17; P.A. 80-297, S. 3, 20; P.A. 81-72; 81-276, S. 3; P.A. 86-312, S. 19, 21; 86-419, S. 14– 19, 25; P.A. 87-44, S. 3; 87-288, S. 1–3; P.A. 88-317, S. 48, 107; P.A. 89-214, S. 15–23, 26; 89-217, S. 4, 6; P.A. 90-325, S. 16, 17, 29, 32; P.A. 91-35, S. 2, 5; 91-320, S. 1, 2; P.A. 93-55, S. 1; Jan. 6 Sp. Sess. P.A. 03-1, S. 6, 7.)



Section 7-186m - Exceptions for certain sponsoring organizations.

Section 7-186m is repealed.

(1972, P.A. 60, S. 17; P.A. 88-364, S. 122, 123.)



Section 7-186n to 7-186q - Registration of sponsoring organizations; issuance and use of identification numbers. Equipment identified by number. Accounting of receipts; requirements. Auxiliary organization permitted to assist at games of chance event; application.

Sections 7-186n to 7-186q, inclusive, are repealed, effective January 7, 2003, and any permit or registration issued pursuant to said sections of the general statutes, revised to January 1, 2001, shall terminate on said date, and the Division of Special Revenue shall refund any permit or registration fees paid by any person, firm or organization that applied for a permit or registration pursuant to said sections which permit or registration is terminated pursuant to the provisions of section 6 of public act 03-1 of the January 6 special session.

(P.A. 78-327, S. 1, 2, 6–9, 17; P.A. 86-419, S. 20–22, 25; P.A. 89-214, S. 24, 26; Jan. 6 Sp. Sess. P.A. 03-1, S. 6, 7.)






Chapter 99 - Municipal Charters and Special Acts

Section 7-187 - Definitions.

Whenever used in sections 7-188 to 7-193, inclusive:

(a) “Appointing authority” means the body having authority to appoint a charter commission, charter revision commission or home rule ordinance revision commission, which shall be the board of selectmen of a town not having a council or board of directors, the council or board of directors of a town having such a council or board, the common council or other body empowered to make ordinances of a city or the board of burgesses of a borough;

(b) “Commission” means any such charter commission, charter revision commission, or home rule ordinance revision commission;

(c) “Home rule ordinance” means any ordinance or resolution which has been adopted by a municipality prior to October 1, 1982, in substitution for a special act relating to its government, which ordinance or resolution may contain the provisions of such special act with or without amendments and which ordinance or resolution shall not be inconsistent with the Constitution of the state or the general statutes;

(d) “Municipality” means a town, city, borough, consolidated town and city or consolidated town and borough.

(1957, P.A. 465, S. 1; 1959, P.A. 678, S. 1; P.A. 81-451, S. 1, 10; P.A. 85-253, S. 1, 10.)

History: 1959 act added home rule ordinance commission; P.A. 81-451 added definitions of “commission”, “home rule ordinance” and “municipality” and rephrased definition of “appointing authority”, effective October 1, 1982; P.A. 85-253 redefined “home rule ordinance” to include resolutions.

Cited. 150 C. 26; 188 C. 276; 190 C. 39; 193 C. 1; 196 C. 623.



Section 7-188 - Initiation of action for adoption, amendment or repeal of charter or home rule ordinance.

(a) Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to (1) adopt and amend a charter which shall be its organic law and shall supersede any existing charter, including amendments thereto, and all special acts inconsistent with such charter or amendments, which charter or amended charter may include the provisions of any special act concerning the municipality but which shall not otherwise be inconsistent with the Constitution or general statutes, provided nothing in this section shall be construed to provide that any special act relative to any municipality is repealed solely because such special act is not included in the charter or amended charter; (2) amend a home rule ordinance which has been adopted prior to October 1, 1982, which revised home rule ordinance shall not be inconsistent with the Constitution or the general statutes; and (3) repeal any such home rule ordinance by adopting a charter, provided the rights or benefits granted to any individual under any municipal retirement or pension system shall not be diminished or eliminated.

(b) Any action pursuant to subsection (a) of this section shall be initiated by a resolution adopted by a two-thirds vote of the entire membership of the appointing authority of such municipality, or by petition filed with the clerk of such municipality for submission to the appointing authority and signed by not less than ten per cent of the electors of such municipality, as determined by its last-completed registry list; provided, in the case of a consolidated town and city having a town clerk and a city clerk, such petition shall be filed with the city clerk.

(c) No signature on any petition filed pursuant to subsection (b) of this section shall be valid unless it has been obtained within ninety days of the filing of the page of the petition on which it appears. Any elector signing such a petition may cause his signature to be removed at any time prior to the filing of such petition with the clerk. The clerk with whom the petition is filed shall proceed forthwith to determine its sufficiency by comparing the signatures thereon with those contained in said registry list and shall certify its sufficiency or insufficiency to the appointing authority.

(d) After a resolution has been so adopted by the appointing authority or a petition has been so certified as sufficient, as the case may be, the appointing authority shall not adopt any resolution initiating such action and the clerk shall not accept any petition for the initiation of such action until such time as the commission appointed pursuant to such original resolution or petition has been terminated.

(1953, S. 271d, 272d; 1957, P.A. 465, S. 2; 1959, P.A. 678, S. 2; February, 1965, P.A. 269, S. 1; P.A. 81-451, S. 2, 10; P.A. 84-153; P.A. 85-253, S. 2, 10; P.A. 87-278, S. 2, 5.)

History: 1959 act added home rule ordinance provisions; 1965 act provided no signature is to be valid unless obtained within 90 days of filing petition; P.A. 81-451 provided that no new home rule ordinances should be adopted after October 1, 1982, and that no new petition could be accepted until a commission appointed pursuant to a previous petition had been terminated, effective October 1, 1982; P.A. 84-153 amended Subsec. (d) to apply provisions to resolutions and to clarify that only one commission can exist at any time; P.A. 85-253 amended Subsec. (a) to replace the word “revise” with the word “amend” and to add language concerning inclusion of special acts in Subdiv. (1); P.A. 87-278 inserted the word “otherwise” in the phrase “shall not otherwise be inconsistent” in Subsec. (a).

See Sec. 7-328a re home rule action.

Cited. 140 C. 517. Home rule, so far as it relates to charter changes, may be exercised only in accordance with general statutes. 150 C. 24. Purpose behind act is to enable municipalities to draft or amend charters without necessity of action by General Assembly; as to method or procedure of assessment, the Home Rule Act, being later in time, takes precedence over any inconsistent provisions in the Waterbury charter. 152 C. 423. Act exhibits legislative intent to add a new power to those which municipalities already had without affecting existing powers. Id., 424. Cited. 178 C. 81; 180 C. 243; 182 C. 253; 188 C. 276; 190 C. 736; 193 C. 1; 216 C. 112; 234 C. 513.

Cited. 37 CA 348.

Adoption of municipal charter does not invalidate special acts prior thereto establishing special districts. 28 CS 413. A charter provision cannot repeal or nullify the general statutes. 31 CS 392.



Section 7-189 - Form of petition.

(a) The form of the petition for adopting or amending a charter or amending a home rule ordinance shall be as follows: WARNING: ALL SIGNATURES SHALL BE IN INK OR INDELIBLE PENCIL. We, the undersigned electors of the town, city or borough of (here insert name of town, city or borough), hereby present this petition under the provisions of section 7-188 requesting the appointment of a commission for (insert one of the following: “The adoption of a charter, the amendment of its charter, or the amendment of its home rule ordinance”, using such words as are applicable) and we certify that we are electors of the town, city or borough of .... residing at the addresses set opposite our names and that we have signed this petition on the dates opposite our names and not more than once. (Here follow the signatures, dates and addresses.)

(b) Each page of such petition shall contain a statement, signed under penalties of false statement as defined in section 53a-157b, by the person who circulates the same, setting forth such circulator's name and address, and which shall be in the form as follows: “Each person whose name appears on this page signed the same in person in my presence and such person is known to me or has satisfactorily identified himself to me.” Any page of a petition which does not contain such a statement by the circulator shall be invalid.

(c) Such petition may also include, immediately after the statement provided in subsection (a) of this section, a list of general or specific recommendations for consideration by such commission.

(1957, P.A. 465, S. 3; 1959, P.A. 678, S. 3; February, 1965, P.A. 269, S. 2; P.A. 81-451, S. 3, 10; P.A. 85-253, S. 3, 10.)

History: 1959 act added home rule ordinance provisions; 1965 act added provision for placing date of signing on petition; P.A. 81-451 added Subsec. (b) concerning the statement of the circulator and Subsec. (c) concerning recommendations for consideration by the commission and revised wording of petition form in Subsec. (a), effective October 1, 1982; P.A. 85-253 amended Subsec. (a) to refer to amendments of charters and home rule ordinances rather than to revisions.

Cited. 188 C. 276; 193 C. 1; 196 C. 623; 234 C. 513.



Section 7-190 - Commission: Appointment, membership, duties, report, termination.

(a) Within thirty days after such action has been initiated by vote of the appointing authority or by certification of a petition, the appointing authority shall by resolution appoint a commission consisting of not fewer than five nor more than fifteen electors, not more than one-third of whom may hold any other public office in the municipality and not more than a bare majority of whom shall be members of any one political party, which commission shall proceed forthwith to draft a charter, or amendments to the existing charter, or amendments to the home rule ordinance, as the case may be.

(b) The appointing authority shall direct the commission to consider those recommendations included in the petition and may make other recommendations to the commission. The commission may also consider other items for inclusion in the proposed charter, other changes to the charter or home rule ordinance and such other items as it deems desirable or necessary. The commission shall in its reports comment on each recommendation which it has been directed to consider, if any, and on such other changes or items. The appointing authority shall specify by resolution when the commission shall submit its draft report, which shall be not later than sixteen months from the date of its appointment.

(c) The commission shall terminate upon acceptance or rejection of its final report by the appointing authority.

(1957, P.A. 465, S. 4; 1959, P.A. 678, S. 4; 1967, P.A. 76; P.A. 75-179; P.A. 81-451, S. 4, 10; P.A. 83-188, S. 2; P.A. 85-253, S. 4, 10.)

History: 1959 act added home rule ordinance provisions; 1967 act made minor change in wording; P.A. 75-179 distinguished between charter commissions and charter revision or home rule ordinance commissions re report deadlines; P.A. 81-451 divided section into subsecs., clarified language of existing provisions, required consideration of recommendations in petition and recommendations of appointing authority, changed deadline for report from 18 to 16 months from date of appointment and added Subsec. (c) re termination of commission, effective October 1, 1982; P.A. 83-188 made minor change in wording of Subsec. (b), requiring submission of draft report rather than of final report; P.A. 85-253 replaced the words “revision of” with the words “amendments to” and made certain technical changes.

Cited. 150 C. 27; 184 C. 30. Interpretation of statute not unconstitutional. 188 C. 276. Cited. 193 C. 1; 196 C. 623; 234 C. 513.



Section 7-191 - Charters, charter amendments and home rule ordinance amendments: Hearings; draft and final report; public notice; referendum; effective date; filing of copies with Secretary of the State; file maintained by State Library.

(a) The commission shall hold at least two public hearings on the proposed charter, charter amendments or home rule ordinance amendments; one prior to the beginning of any substantive work on such charter, charter amendments or home rule ordinance amendments, and one after the draft report to the appointing authority has been completed, but not submitted, after which hearings the commission may amend such report. The commission may hold such other public hearings as it deems necessary.

(b) The commission shall submit its draft report, including the proposed charter, charter amendments or home rule ordinance amendments, to the clerk of the municipality, who shall transmit such report to the appointing authority. The appointing authority shall hold at least one public hearing on the draft report and shall hold its last hearing not later than forty-five days after the submission of the draft report to such clerk. Not later than fifteen days after its last hearing, the appointing authority shall make recommendations to the commission for such changes in the draft report as it deems desirable.

(c) If the appointing authority makes no recommendations for changes in the draft report to the commission within such fifteen days, the report of the commission shall be final and the appointing authority shall act on such report. If the appointing authority makes recommendations for changes in the draft report to the commission, the commission shall confer with the appointing authority concerning any such recommendations and may amend any provisions of the proposed charter, charter amendments or home rule ordinance amendments, in accordance with such recommendations, or the commission may reject such recommendations. In either case the commission shall make its final report to the appointing authority not later than thirty days after receiving such recommendations.

(d) Not later than fifteen days after receiving the final report, the appointing authority, by a majority vote of its entire membership, shall either approve the proposed charter, charter amendments or home rule ordinance amendments or reject the same or separate provisions thereof. Not later than forty-five days after a vote of the appointing authority to reject such matter, a petition for a referendum thereon, signed by not less than ten per cent of the electors of such municipality, as determined by the last-completed registry list thereof, and filed and certified in accordance with the provisions of section 7-188, may be presented to the appointing authority. Not later than thirty days after approval by the appointing authority or the certification of such a petition (1) the proposed charter shall be published in full at least once in a newspaper having a general circulation in the municipality, or (2) the portion of the charter or home rule ordinance being amended shall be published at least once in a newspaper having a general circulation in the municipality with a notice that a complete copy of the charter or home rule ordinance and amendment is available in the town clerk's office and that a copy shall be mailed to any person who requests a copy. The town clerk shall mail or otherwise provide such copy to any person who requests a copy.

(e) The appointing authority shall, by a majority vote of its entire membership, determine whether the proposed charter, charter amendments or home rule ordinance amendments shall be submitted to the electors for approval or rejection at a regular election or at a special election warned and held for that purpose, which shall be held not later than fifteen months after either the approval by the appointing authority or the certification of a petition for a referendum.

(f) The proposed charter, charter amendments or home rule ordinance amendments shall be prepared for the ballot by the appointing authority and may be submitted in the form of one or several questions; and, if approved by a majority of the electors of the municipality voting thereon at a regular election or if approved by a majority which number equals at least fifteen per cent of the electors of the municipality as determined by the last-completed active registry list of such municipality at a special election, such proposed charter, charter amendments or home rule ordinance amendments shall become effective thirty days after such approval unless an effective date or dates are specified therein, in which event the date or dates specified shall prevail.

(g) Not later than thirty days after the approval by the electors of any proposed charter, charter amendments or home rule ordinance amendments, the town or city clerk shall file, with the Secretary of the State, (1) three certified copies thereof, with the effective date or dates indicated thereon, and (2) in the case of the approval of charter or home rule ordinance amendments, three certified copies of the complete charter or ordinance incorporating such amendments. The Secretary of the State shall distribute two copies, whether tangible or intangible in form, to the State Library, where a file of such charters, charter amendments and home rule ordinance amendments shall be kept for public inspection.

(1953, S. 271d; 1957, P.A. 465, S. 5; 1959, P.A. 678, S. 5; 1963, P.A. 184; P.A. 75-358, S. 1, 2; P.A. 77-196, S. 1; P.A. 79-207; P.A. 81-451, S. 5, 10; P.A. 82-472, S. 14, 183; P.A. 83-188, S. 3; P.A. 84-161; P.A. 85-253, S. 5, 10; P.A. 87-387, S. 3; P.A. 96-134, S. 6, 9; P.A. 00-92, S. 6; P.A. 02-89, S. 7; P.A. 03-99, S. 1; P.A. 07-227, S. 19.)

History: 1959 act added home rule ordinance provisions and changed “general” election to “regular” election; 1963 act specified subject matter of mandatory hearing by commission and provided for referendum re rejected matter on petition of electors; P.A. 75-358 made specific provisions re effective dates for charters, home rule ordinances etc., re validations of actions of municipality or its administrative agencies or officials; P.A. 77-196 required filing with secretary of the state within 15 days rather than 7 days; P.A. 79-207 required two public hearings rather than one, one before the substantive work and one after report is drafted but before its submission; P.A. 81-451 divided section into subsecs., clarified language of existing provisions, changed time for hearing from 30 to 45 days after submission of draft report, reduced the percentage of electors necessary to force a referendum from 15% to %10, required that election be held within 15 months rather than one year after approval or certification of petition and provided that the appointing authority shall prepare the ballot, effective October 1, 1982; P.A. 82-472 made technical corrections; P.A. 83-188 made minor changes in wording of Subsec. (b); P.A. 84-161 amended Subsec. (h) to provide for 30-day filing period rather than 15-day period; P.A. 85-253 changed “revised charter” to “charter amendments” and “revised home rule ordinance” to “home rule ordinance amendments”; P.A. 87-387 added Subsec. (h)(2) re filing requirements in the case of approval of charter or home rule ordinance amendments; P.A. 96-134 added the word “active” before “registry list of such municipality” in Subsec. (f), effective May 29, 1996; P.A. 00-92 amended Subsec. (b) to require hearing “not later than” 45 days “after the submission” rather than former “within” 45 days “of the submission”, and throughout the section substituted “not later than” for “within”; P.A. 02-89 deleted as obsolete former Subsec. (g) re effective date of any proposed charter, home rule ordinance or amendment or repeal thereof approved at any election on or after November 5, 1974, and prior to July 1, 1975, and re the validation of actions of a municipality or agency or official thereof taken prior to July 1, 1975, under a previously effective charter or home rule ordinance, and redesignated existing Subsec. (h) as Subsec. (g); P.A. 03-99 amended Subsec. (d) to insert Subdiv. designators (1) and (2), to delete requirement that charter or home rule ordinance amendments be published in full and to provide that the portion of the charter or home rule ordinance being amended be published and that a copy be provided by the town clerk upon request; P.A. 07-227 added reference to tangible or intangible copies in Subsec. (g), effective July 1, 2007.

See chapter 152 re holding of referenda.

Cited. 140 C. 517. Legislature intended procedure outlined in Home Rule Act to be a complete, self-contained method of amending charter of a city irrespective of any existing charter provision; Home Rule Act controls previously enacted special laws which are inconsistent with it; home rule, so far as it relates to charter changes, may be exercised only in accordance with provisions of general statutes. 150 C. 24. Amendment of charter of consolidated city of Norwich to change tax and other provisions concerning its districts pursuant to Secs. 7-188 through 7-194 held valid when challenged by action for declaratory judgment by resident taxpayer. 155 C. 573. Cited. 184 C. 30. Interpretation of statute not unconstitutional. 188 C. 276. Cited. 193 C. 1; 196 C. 623; 234 C. 513.



Section 7-191a - Adoption of home rule ordinance.

Any home rule ordinance in effect on October 1, 1982, shall be part of the organic law of the municipality and the special act superseded thereby and any other special act relating to the government of such municipality inconsistent therewith are repealed.

(1959, P.A. 678, S. 6; P.A. 81-451, S. 6, 10.)

History: P.A. 81-451 made ordinances in effect on October 1, 1982, a part of municipality's organic law, replacing provision which had made any home rule ordinance a part of organic law upon its adoption, effective October 1, 1982.

Cited. 178 C. 81; 188 C. 276; 193 C. 1; 196 C. 623.



Section 7-192 - Existing provisions not affected. Amendments to charters. Amendment or revision of home rule ordinance. Supersedence of certain special acts by municipal ordinance. Termination of certain parking authorities and boards of health.

(a) Every charter, special act and home rule ordinance in effect on October 1, 1982, shall continue in effect until repealed or superseded by the adoption of a charter, charter amendments or home rule ordinance amendments in accordance with this chapter, the provisions in any charter in existence on said date governing revision or amendment to the contrary notwithstanding. Nothing in this section shall prohibit the adoption of a revised home rule ordinance or home rule ordinance amendments by any method established in such home rule ordinance if the provisions concerning such method were in effect on July 15, 1959. Any municipality administering its local affairs under the provisions of the general statutes or special acts adopted prior to said date may continue to so administer its local affairs until the electors of such municipality avail themselves of the provisions of this chapter. Any municipality having as its organic law a home rule ordinance or a revised or amended home rule ordinance shall after any revision or amendment of such ordinance publish, in a single document, any such home rule ordinance and shall make such ordinance available at a nominal cost to any member of the public.

(b) Notwithstanding the provisions of subsection (a) of this section, the provisions of any special act relative to the number of holders of an office, or members of a board, commission, department or agency of a municipality (1) which does not administer its affairs under a charter, and (2) for which the legislative body, as defined in section 1-1, is a town meeting may be superseded by adoption of a municipal ordinance that is not otherwise inconsistent with the Constitution of the state or the general statutes.

(c) Notwithstanding the provisions of subsection (a) of this section, any consolidated town and city which (1) was consolidated in 1902, (2) has a mayor and board of aldermen form of government, and (3) has a population of more than one hundred thousand may terminate a parking authority established by special act in such consolidated town and city upon majority vote of the board of aldermen. The clerk of any such consolidated town and city shall notify the Secretary of the State of such termination not more than ten days after such vote.

(d) Notwithstanding the provisions of subsection (a) of this section, any municipality which (1) was incorporated in 1784, (2) administers its affairs under a charter and for which the legislative body is a town meeting, and (3) has a population of less than twelve thousand may terminate a board of health established in the municipality by special act by adoption of an ordinance that is not otherwise inconsistent with the Constitution of the state or the general statutes.

(1957, P.A. 465, S. 6; P.A. 81-451, S. 7, 10; P.A. 85-253, S. 6, 10; P.A. 92-172, S. 1; P.A. 03-256, S. 2.)

History: P.A. 81-451 transferred former provision concerning imposition of taxes to Sec. 7-192a and added provisions concerning revision of home rule ordinance by methods in effect prior to July 15, 1959, and to publication of home rule ordinances, effective October 1, 1982; P.A. 85-253 amended section to refer to amendment of charters and home rule ordinances rather than to their revision; P.A. 92-172 amended section by designating Subsec. (a) and adding Subsec. (b) re supersedence of special acts by municipal ordinance not inconsistent with the state constitution or general statutes; P.A. 03-256 made a technical change in Subsec. (b), added Subsec. (c) re termination of a parking authority in a consolidated town or city and added Subsec. (d) re termination of a board of health in a municipality, effective June 26, 2003.

Legislature intended procedure outlined in Home Rule Act to be a complete, self-contained method, not involving action by General Assembly, of amending charter of a city, irrespective of any existing charter provision; act confers no power on mayor to exercise a veto; a construction which would import into these amendatory proceedings the power of veto conferred on mayor by charter would be inconsistent with procedure provided for in Sec. 7-191. 150 C. 24. Cited. 155 C. 579; 171 C. 74. Retention of surplus was not an unauthorized exercise of taxing power in violation of statute. 178 C. 81. Charter provisions regarding consolidation prevail over parallel provisions in Home Rule Act. 179 C. 589. Cited. 188 C. 276; 193 C. 1; 196 C. 623.



Section 7-192a - New tax not authorized by general statutes prohibited. Provisions affecting elections and electors not to be adopted.

No provision of this chapter shall be deemed to empower any municipality to levy or collect any tax not authorized by the general statutes or to adopt a charter, charter amendments or home rule ordinance amendments which shall affect matters concerning qualification and admission of electors; duties and responsibilities of registrars of voters; duties and responsibilities of town clerks with respect to electors, voting and elections; forfeiture of electoral rights and restoration of the same; absentee voting; conduct of and procedures at elections; hours of voting; canvass of electors; preliminary, final and supplementary registry lists; warning of elections; election officials and their duties and responsibilities; election canvass and returns; election contests; corrupt practices; prohibited acts with respect to elections; nomination of candidates; adoption and amendment of party rules; primaries; and political parties and enrollment therein.

(1967, P.A. 417, S. 1; P.A. 81-451, S. 8, 10; P.A. 85-253, S. 7, 10.)

History: P.A. 81-451 added provisions concerning new taxes, formerly in Sec. 7-192, effective October 1, 1982; P.A. 85-253 amended section to refer to amendment of charters and home rule ordinances rather than to their revision.

Cited. 188 C. 276; 193 C. 1; 195 C. 524; 196 C. 623.

A town is not prohibited by section from adopting age requirements for local elective officers. 31 CS 447.



Section 7-193 - Required provisions. Organization of government.

(a) Any charter adopted or amended under the provisions of this chapter shall conform to the following requirements:

(1) The municipality shall have a legislative body, which may be: (A) A town meeting; (B) a representative town meeting; (C) a board of selectmen, council, board of directors, board of aldermen or board of burgesses; or (D) a combination of a town meeting or representative town meeting and one of the bodies listed in subparagraph (C). In any combination, the body having the greater number of members shall have the power to adopt the annual budget and shall have such other powers as the charter prescribes, and the body having the lesser number of members shall have the power to adopt, amend and repeal ordinances, subject to any limitations imposed by the general statutes or by the charter. The number of members in any elective legislative body, the terms of office of such members and the method by which they are elected shall be prescribed by the charter.

(2) The municipality shall have a chief executive officer, who may be one of the following: (A) The first selectman; (B) a chief administrative officer appointed by the board of selectmen; (C) a mayor elected by the electors of the municipality; (D) a warden elected by the electors of the borough; (E) a town, city or borough manager appointed by the board of selectmen, the council, the board of directors, the board of aldermen or the board of burgesses; (F) a chief administrative officer appointed by the mayor. Any municipality having a manager as its chief executive officer may also have a mayor who shall be the presiding officer of its legislative body, shall be the ceremonial head of such municipality and shall have such other powers and duties as the charter prescribes. The powers, duties and term of office of the chief executive officer shall be those prescribed by the general statutes and he shall have such other powers and duties as the charter prescribes.

(b) Every municipality shall have all municipal officers, departments, boards, commissions and agencies which are required by the general statutes or by the charter. Each municipality may have any municipal officers, departments, boards, commissions and agencies which are specifically allowed by the general statutes or which are necessary to carry out any municipal powers, duties or responsibilities under the general statutes. All such officers, departments, boards, commissions and agencies shall be elected, appointed and organized in the manner provided by the general statutes, except as otherwise provided by the charter or by ordinances or resolutions adopted pursuant to such charter. Any municipality may, by charter or by ordinances or resolutions adopted pursuant to such charter, alter the method of election, appointment or organization of any or all of such officers, departments, boards, commissions or agencies, including combining or separating the duties of each, unless specifically prohibited from making such alteration by the Constitution or the general statutes.

(1957, P.A. 465, S. 7; P.A. 76-296, S. 1; P.A. 81-451, S. 9, 10; P.A. 85-253, S. 8, 10; P.A. 86-230.)

History: P.A. 76-296 included among those things prescribed by statute, the term of office of municipality's chief executive officer; P.A. 81-451 substituted “municipality” for “town, city, borough”, effective October 1, 1982; P.A. 85-253 applied provisions to charter amendments; P.A. 86-230 changed the manner of subdividing the section and expanded the new Subdiv. (b) by clarifying that a municipality may alter the method of election, appointment or organization of its officers, departments, boards, commissions or agencies.

See Sec. 9-167a re minority representation.

Cited. 170 C. 62; 188 C. 276; 192 C. 399; 193 C. 1; 195 C. 524; 196 C. 623; 234 C. 513.

Cited. 41 CS 295.

Subsec. (b):

Cited. 216 C. 112; 219 C. 217.

Because Subsec. authorizes commissions to be elected, appointed and organized as provided by the charter or by ordinances or resolutions adopted pursuant to such charter, and because Plainville's charter requires five affirmative votes of the town council for the adoption of any resolution, ordinance or vote, the adoption of the resolution appointing members by only four affirmative votes renders their appointment and subsequent actions null and void. 47 CA 783. Trial court properly concluded that membership amendment was authorized by statute; however, it was improper for trial court to engage in analysis of common law doctrine of incompatible offices because language of statute precludes it. 70 CA 358.

Cited. 35 CS 645.



Section 7-194 - Powers.

Subject to the provisions of section 7-192, all towns, cities or boroughs which have a charter or which adopt or amend a charter under the provisions of this chapter shall have the following specific powers in addition to all powers granted to towns, cities and boroughs under the Constitution and general statutes: To manage, regulate and control the finances and property, real and personal, of the town, city or borough and to regulate and provide for the sale, conveyance, transfer and release of town, city or borough property and to provide for the execution of contracts and evidences of indebtedness issued by the town, city or borough.

(1957, P.A. 465, S. 8; 1961, P.A. 490; 517, S. 89; 1967, P.A. 19; 1971, P.A. 802, S. 12; 1972, P.A. 279, S. 1, 2; P.A. 75-516, S. 1, 2; P.A. 79-531, S. 2; 79-618, S. 2; P.A. 80-403, S. 8, 10; 80-483, S. 19, 186; P.A. 81-219, S. 2, 3.)

History: 1961 acts made section applicable to municipalities having a charter as well as those which adopted or amended a charter under provisions of this chapter and amended Subdiv. (50) to remove obsolete exception for court officers; 1967 act amended Subdiv. (57) to raise maximum penalty from $25 to $100; 1971 act repealed Subdiv. (41) re building code regulation; 1972 act added Subdiv. (58) re merit and civil service systems; P.A. 75-516 added Subdiv. (59) re leasing real property; P.A. 79-531 added Subdivs. (60) and (61) re fair housing and data processing services; P.A. 79-618 added Subdiv. (62) re ethics code; P.A. 80-403 added Subdiv. (63) re discriminatory practices; P.A. 80-483 made technical changes; P.A. 81-219 transferred most powers from this section to Sec. 7-148, effective October 1, 1982.

Cited. 147 C. 60. Where charter points out particular way in which act is to be done, prescribed form must be pursued for act to be lawful. Id., 401. If charter of city grants, in general terms, power to take any land necessary to layout of highways, it is to be presumed, in absence of express words or necessary implication to the contrary, that it was not intended land already appropriated to one public use should be taken for another. Id., 478. Language in charters varies so that cases involving construction of some charters are not authoritative in determining power under others. 148 C. 233. Cited. 152 C. 422. Court held ordinances attempted to regulate public service company and were in conflict with state policy; New Haven and Hamden ordinances requiring private water company, which also served 11 other towns, to fluoridate the water it supplied them held invalid. Id., 563, 566. Ability of board of education to perform its statutory duties not destroyed by requirement that it select nonprofessional employees under civil service requirements of charter. Id., 568. A town, as a creature of the state, can exercise only such powers as are expressly granted to it, or such powers as are necessary to enable it to discharge the duties and carry into effect the objects and purposes of its creation. 153 C. 236. Regulation and disposal of refuse and garbage is town power and refuse disposal operation is not a nuisance where not in arbitrary or unreasonable manner. 156 C. 304. Cited. 158 C. 100; 162 C. 497; 171 C. 78. Town has broad authority to control traffic on its public streets which includes the closing thereof to vehicular traffic. 174 C. 282. That the legislature went to the extent of precisely enumerating numerous specific powers without mentioning subpoena power indicates it did not intend to grant municipalities such a power by way of charter adoption; former Subdiv. (26) did not authorize a municipality to grant its governing or legislative body the power to issue subpoenas. 180 C. 243. “Regulate” connotes the power to permit and control as well as to prohibit and infers limitations. 181 C. 114. Cited. 182 C. 253. Adoption of equal opportunities ordinance was valid exercise of Home Rule Act, but former Subdiv. (25) did not authorize municipality to create commission to resolve employment discrimination complaints. 183 C. 495. Cited. 185 C. 88; 186 C. 229; 188 C. 276; 193 C. 1; 196 C. 623; 203 C. 267; 208 C. 543; 237 C. 135; 241 C. 678.

Cited. 1 CA 417; 42 CA 599.

Omission of zoning powers from enumeration of specific powers granted towns under statute compels conclusion that legislature did not intend that any action under chapter should alter the declared law under the general zoning enabling act. 25 CS 378, 379. Cited. 31 CS 447; 34 CS 14. Former Subdiv. (58) provided authority to establish a merit or civil service system for selection and promotion; also contained implied power to establish a personnel appeals board. 35 CS 645. Cited. 36 CS 74; 37 CS 124.



Section 7-195 - Consolidation of governments.

(a) As used in this section and sections 7-196 to 7-201, inclusive, “unit of local government” means a town or political subdivision thereof and “political subdivision” means a city, borough or district within a town.

(b) The consolidation of the government of any town with the government or governments of one or more political subdivisions therein shall be effected in the manner hereinafter prescribed. A proposal to consolidate setting forth the units of local government to be consolidated may be adopted by a majority vote of the entire membership of the legislative body of any unit of local government or, when the legislative body is the town meeting, by a majority vote of those present and voting. Upon adoption of such proposal, a copy thereof shall be transmitted to the legislative body of each other unit of local government included in the proposed consolidation, which legislative body shall, within thirty days of the adoption of the proposal, accept or reject the proposal. Acceptance shall be by resolution adopted by at least a majority vote of the entire membership of the legislative body of each such other unit or, when the legislative body is the town meeting, by a majority vote of those present and voting, a copy of which resolution shall forthwith be filed with the town clerk.

(c) In addition to the method of initiating a consolidation set forth above, such action may also be initiated by petition. Such petition shall set forth the units of local government to be consolidated and shall be signed by not less than ten per cent of the electors of each political subdivision included in the proposed consolidation and by not less than ten per cent of the electors of the town, if any, residing outside the boundaries of any such political subdivision; provided, if a lesser number of signatures on such petition is required by any existing special act, such number shall be sufficient for the purposes of this section. Prior to the obtaining of any signatures on such petition, a copy thereof shall be filed with the town clerk and a period of ninety days from the date of such filing shall be allowed for the obtaining of the required signatures. Within not more than ninety days from the filing of the copy of the petition with the town clerk, the signed petition shall be filed with the town clerk, who shall proceed forthwith to determine its sufficiency by comparing the names thereon with those contained in the registry list of the town and shall certify its sufficiency or insufficiency to the presiding officer of the legislative body of the town; provided a separate petition may be signed by the electors of each political subdivision included within the proposed consolidation and by the electors residing outside the boundaries of any such political subdivision, in which case the clerk of each such political subdivision shall determine the sufficiency of the petition so far as such political subdivision is concerned and shall certify such sufficiency or insufficiency to the clerk of the town, who shall transmit the certification to the presiding officer of the legislative body of the town.

(1957, P.A. 465, S. 9; 1971, P.A. 55; P.A. 80-474, S. 1, 4.)

History: 1971 act required passage by two-thirds majority of those present and voting when legislative body is town meeting; P.A. 80-474 amended Subsec. (b) to require adoption and acceptance of consolidation by simple majority rather than two-thirds majority.

Cited. 152 C. 676. District means geographical subdivision, inhabitants of which are invested with power to discharge some function of government; since districts in consolidated city of Norwich are not units of local government but subdivisions of city, changes in city charter affecting them were properly made by amendment and not by consolidation procedures hereunder. 155 C. 573. Cited. 171 C. 74; 179 C. 589; 184 C. 30; 188 C. 276; 195 C. 524; 208 C. 543.

Watertown and Oakville Fire districts are units of local government and consolidation with Watertown is governed by Secs. 7-195 to 7-201. 28 CS 413.



Section 7-196 - Form of petition.

The form of the petition for proposing a consolidation shall be as follows: WARNING: ALL SIGNATURES SHALL BE IN INK OR INDELIBLE PENCIL. We, the electors of the town, city or borough or unit of local government of (Here insert the name of the town, city, borough or unit of local government), hereby present this petition under the provisions of section 7-195 proposing a consolidation with the following-named town, city, borough or unit of local government ...., and we certify that we are electors of the town, city, borough or unit of local government of .... residing at the addresses set opposite our names and that we have not signed this petition more than once. (Here follow the signatures and addresses.)

(1957, P.A. 465, S. 10.)

Cited. 171 C. 74; 179 C. 589; 188 C. 276; 208 C. 543.



Section 7-197 - Consolidation commission.

If, within thirty days of the adoption of the proposal to consolidate by the initiating legislative body, the legislative body of each other unit of local government included in the proposed consolidation has accepted the proposal, or if a sufficient petition has been certified to the presiding officer of the legislative body of the town, such presiding officer shall call a joint meeting of the legislative bodies of all of the units of local government included in the proposal, designate the time and place, and preside at the joint meeting. Such meeting shall by joint resolution appoint a consolidation commission of not fewer than five nor more than fifteen members. Each political subdivision included in the proposed consolidation and the area of the town, if any, outside the boundaries of any such political subdivision shall be represented on the consolidation commission, as nearly as possible, in proportion to the number of electors residing in each such political subdivision and the number of electors residing outside the boundaries of any such political subdivision; provided there shall be at least one commission member from each political subdivision in the proposed consolidation and one member from the area of the town, if any, outside the boundaries of any such political subdivision.

(1957, P.A. 465, S. 11.)

Cited. 152 C. 676; 171 C. 74; 179 C. 589; 184 C. 30; 188 C. 276; 208 C. 543.



Section 7-198 - Duties of commission.

Such consolidation commission shall prepare a consolidation ordinance in which provision shall be made for the allocation of local governmental functions and services to existing offices, departments, boards, commissions or other agencies of the town, city, borough or other unit of local government; the abolition of unnecessary offices, departments, boards, commissions or other agencies; the definition of areas in which services are to be rendered; the establishment of necessary taxing districts to pay the cost of such services; the distribution of assets and liabilities, and such other matters as are required to effectuate such consolidation, including the necessary revision of the charter of any of the units of local government under consolidation so as to eliminate unnecessary offices, departments, boards, commissions or other agencies or to expand existing offices, departments, boards, commissions or other agencies and so to render such charter effective as the charter of the consolidated municipality; provided the terms of the consolidation ordinance shall not, in terms or effect, impair the contractual obligations of the town, city, borough or other unit of local government.

(1957, P.A. 465, S. 12; 1963, P.A. 18, S. 1.)

History: 1963 act deleted the word “geographical” before the word “areas” in the phrase “the definition of areas” and specifically provided for necessary charter revision, deleting a prohibition against the establishment of new offices, departments, etc.

“Cost of such services” does not permit charges exceeding cost of acquiring, constructing and operating a sewage system; taxpayer cannot be charged for more than he is actually receiving. 171 C. 74. Cited. 179 C. 589; 188 C. 276; 208 C. 543.



Section 7-199 - Referendum.

Not less than ninety days nor more than eighteen months after the appointment of such consolidation commission, such consolidation ordinance shall be submitted to the town clerk. Such ordinance shall be submitted to the electors of the town at the next general election following submission to the town clerk. A special election may be held before the next general election providing a petition for a special election is filed with the town clerk of such municipality for submission to the legislative body and signed by not less than ten per cent of the electors of such town. The sufficiency of such petition shall be determined in the manner specified in section 7-188. Such consolidation ordinance shall become effective if approved by a majority of the electors of the town voting thereon; provided such majority shall be no less than fifteen per cent of the electors as determined by the last-completed registry list of such town.

(1957, P.A. 465, S. 13; P.A. 75-212, S. 1, 2.)

History: P.A. 75-212 required submission of ordinance within 18 months rather than within one year to town clerk (previously to electors) and to voters at next general election following submission to clerk unless special election held.

Cited. 171 C. 74; 179 C. 589; 188 C. 276; 208 C. 543.



Section 7-200 - Consolidation of school districts. Charter revisions in consolidation process.

Nothing in sections 7-195 to 7-201, inclusive, shall be construed to prevent the consolidation of school districts as heretofore provided by law. Nothing herein contained shall be construed to prevent a consolidation commission from making revisions in the charter of any of the units of local government in the process of consolidation so as more conveniently and appropriately to effectuate the process of consolidation of that unit of government with the other unit or units of government concerned; nor shall the provisions of sections 7-187 to 7-191, inclusive, apply to any such consolidation commission.

(1957, P.A. 465, S. 14; 1963, P.A. 18, S. 2.)

History: 1963 act deleted language re appointment of combined charter and consolidation commission and added provision re charter revisions to facilitate consolidation procedure.

Cited. 179 C. 589; 188 C. 276; 208 C. 543.



Section 7-201 - Receipt of funds. Appropriations.

Any charter commission or consolidation commission appointed under the provisions of this chapter is authorized to receive for its own use and purposes any funds or money from any source, including gifts and contributions, made by any individual, corporation or association. Any unit of local government is authorized to appropriate funds for expenses incurred by any charter commission, consolidation commission or combined charter and consolidation commission in the performance of its purposes. Within the amounts so received such commissions may engage employees and contract for the services of consultants.

(1957, P.A. 465, S. 15.)

Cited. 179 C. 589; 188 C. 276; 208 C. 543.






Chapter 100 - Municipal Parking Authorities

Section 7-202 - Definitions.

When used in this chapter, “parking facilities” means lots, garages, parking terminals or other structures and accommodations for the parking of motor vehicles off the street or highway and open to public use with or without charge; “parking authority” means a body corporate and politic created by the legislative body of any municipality as hereinafter provided; “parking division” means any existing municipal department, bureau, agency, commission or executive officer designated by any municipality as hereinafter provided; and “municipality” means any town, city or borough, whether consolidated or unconsolidated, and any fire district.

(1953, S. 280d; 1957, P.A. 13, S. 26.)



Section 7-203 - Creation of parking authorities.

Any municipality may provide parking facilities and may, by ordinance, create a parking authority or designate a parking division for the purposes of creating and establishing off-street parking facilities. A parking authority created under the provisions of this section shall consist of five members, appointed by the chief executive officer of the municipality, not more than three of whom shall be of the same political party. Those first appointed shall be designated to serve for one, two, three, four and five years respectively and thereafter a member shall be appointed annually to serve for five years, except that any vacancy shall be filled for the unexpired portion of the term. Such authority shall select from among its members a chairman and may employ necessary personnel. The members of the authority shall serve without compensation but may be reimbursed for necessary expenses. No action of such authority shall be valid unless authorized by a vote of the majority of its members. Such authority shall maintain proper accounting and financial records and shall make an annual report to the chief executive officer of the municipality.

(1953, S. 281d; 1957, P.A. 13, S. 27.)

Parking authority, when created by the municipality, has powers given by this section and Sec. 7-204 to act in “the name of the municipality”. 19 CS 46.



Section 7-204 - Powers of parking authority.

Such parking authority or parking division shall have the power, in the name of the municipality, to (1) create, establish, and expand wherever built by such municipality, off-street parking facilities; (2) acquire by purchase, gift, devise, lease or condemnation, subject to the provisions of section 48-6, real property or any interest therein necessary for or incidental to the construction, maintenance, operation, or expansion of off-street parking facilities, provided such authority shall not be empowered to take by eminent domain any property from a corporation which has the right of eminent domain, and this chapter shall not affect the powers of eminent domain of any such corporation; prepare necessary plans and drawings; (3) construct or cause to be constructed parking facilities; (4) maintain and operate parking facilities; (5) establish and collect reasonable off-street parking fees; (6) give, grant or sell any real property owned by such parking authority to the municipality; dedicate any real property owned by such parking authority to the public purposes for a street or highway; (7) lease parking facilities or such expanded parking facilities as may be provided, and already subject to lease, to any public agency, individual, firm, corporation or hospital, as defined by subsection (b) of section 19a-490, upon such terms and conditions as the public interest may warrant; and (8) enforce parking regulations in a municipality that has adopted an ordinance under section 7-204a in accordance with the terms of such ordinance.

(1953, S. 282d; 1959, P.A. 242; 1969, P.A. 516; 1971, P.A. 604, S. 1; P.A. 73-614, S. 1, 3; P.A. 03-264, S. 2.)

History: 1959 act authorized authority to give, grant or sell its property to the municipality and to dedicate its property for a street or highway; 1969 act deleted language which, in effect, had made parking authority a lessor of facilities to others, leaving language which implied that the authority itself might lease facilities from others; 1971 act permitted expansion of facilities and specified that authority may lease facilities to public agencies; P.A. 73-614 allowed leasing of facilities to individuals, firms, corporations and hospitals and deleted provision concerning dispensing or furnishing products or services other than parking at parking facilities; P.A. 03-264 added provision re enforcement of municipal parking regulations and inserted numeric subdivision designators.

See Sec. 7-273o re political advertising at parking authority facilities.



Section 7-204a - Enforcement of municipal parking regulations.

Any consolidated town and city which (1) was consolidated in 1896, (2) has a mayor and a court of common council, and (3) has a population of more than one hundred thousand, may, by ordinance adopted by the court of common council, authorize the parking authority of such consolidated town and city to (A) enforce the parking regulations of such consolidated city and town, and (B) receive the amount remitted to the town and city for parking regulations under subsection (b) of section 51-56a.

(P.A. 03-264, S. 1.)



Section 7-205 - Financing.

Such parking authority or parking division, subject to the specific authorization and approval of the legislative body, may finance the creation and establishment of parking facilities by any one, or any combination, of the following methods: (a) General obligation bonds, including such general obligation bonds as shall mature at such time on a maturity schedule that will substantially equalize the payment of principal and interest annually; (b) revenue bonds as provided in section 7-206; (c) parking fees and special charges derived from the use of parking facilities; (d) general fund appropriations; (e) parking meter revenues; or (f) gifts, bequests, devises, grants-in-aid or otherwise.

(1953, S. 283d; 1971, P.A. 604, S. 3.)

History: 1971 act included general obligation bonds with maturity schedules which equalize principal and interest payments.



Section 7-206 - Revenue bonds.

(a) The legislative body of any municipality is authorized to provide, by ordinance, for the issuance of revenue bonds of the municipality to finance parking facilities. The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding twenty-five years from their date, and may be made redeemable before maturity at such price or prices, and under such terms and conditions, as is provided by the legislative body prior to the issuance of such bonds. The legislative body shall determine the form of bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within the state. All bonds issued under the provisions of this chapter shall be negotiable instruments under the provisions of the general statutes. Such bonds may be sold in such manner and for such price as is determined to be for the best interests of the municipality.

(b) Revenue bonds issued under the provisions of this chapter shall not constitute a pledge of the faith and credit of the municipality, but shall be payable as to principal and interest solely from the funds provided therefor from revenues under the provisions of this chapter, and shall contain on the face thereof a statement to that effect; and such bonds shall not be subject to the debt limitation prescribed by section 7-374.

(c) The ordinance authorizing the issuance of revenue bonds under the provisions of this chapter shall pledge the revenues to be received from the parking facility or parking facilities for which such bonds are issued. Such ordinance may also pledge off-street or on-street, parking meter revenues, or both, for such purpose and may further provide for mortgaging such parking facility or parking facilities as additional security, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality, of the legislative body and of the parking authority or division in relation to the construction, improvement, maintenance, repair, operation and insurance of the parking facility or parking facilities, and provisions for the custody, safeguarding and application of all moneys and for the employment of necessary personnel. Except as otherwise provided in this chapter, the legislative body may provide for the payment of the proceeds of the sale of the bonds and the revenues of the parking facility or parking facilities to such officer, board or depository as it designates for the custody thereof, and for the method of disbursement thereof, with such restrictions as it determines. All expenses incurred in carrying out the provisions of such ordinance may be treated as a part of the cost of operation.

(d) The ordinance providing for the issuance of revenue bonds may also contain such limitations upon the issuance of additional revenue bonds as the legislative body deems proper.

(1953, S. 284d; 1957, P.A. 13, S. 28; 1959, P.A. 558, S. 2, 3; 1969, P.A. 424, S. 2.)

History: 1959 act added reference to Sec. 7-207a in Subsec. (b) and modified parking meter revenues in Subsec. (c) by adding “off-street or on-street”; 1969 act amended Subsec. (a) to remove provisions limiting interest on bonds to 5% and amended Subsec. (b) to delete reference to Sec. 7-207a with regard to revenues from which interest and principal paid.



Section 7-206a - Bonds and notes not subject to statutory debt limit. Conveyance of title by municipality to public agency lessee.

Bonds and notes issued under the provisions of section 7-206 for the purposes of sections 7-204 and 7-205 shall not be subject to any statutory limitations on the indebtedness of the municipality and such bonds and notes, when issued pursuant to the execution of a lease to a public agency, or an agreement for such lease, shall not be included in computing the aggregate indebtedness of the municipality in respect of any such limitation, and the municipality may convey title to the facility, including the land, to the public agency lessee, without consideration but only after receipt of sufficient funds to pay the principal of and interest on said notes or bonds and only when the terms of the lease agreement shall have been fully performed.

(1971, P.A. 604, S. 2.)



Section 7-207 - Rates and charges.

The legislative body shall, in the ordinance providing for the issuance of revenue bonds, fix the initial schedule of minimum rates, rentals, fees and other charges for the use of, and for the service and facilities furnished or to be furnished by, each parking facility. After any parking facility has been in operation the legislative body may revise such schedule of rates, rentals, fees and charges from time to time, subject to the provisions of any lease theretofore made by the parking authority or parking division and then in force. The parking authority or parking division shall charge and collect the rates, rentals, fees and charges so fixed or revised. Such rates, rentals, fees and charges shall be so fixed and revised as to provide funds sufficient at all times (a) to pay the cost of maintaining, repairing and operating the parking facility or parking facilities, including reserves for such purpose and for replacements and depreciation, (b) to pay the principal of and the interest on the revenue bonds as the same become due and reserves therefor and (c) to provide a margin of safety for making such payments.

(1953, S. 285d.)



Section 7-207a - Use of parking meter revenues.

Any municipality may, by ordinance, authorize its parking authority or parking division to collect and receive all revenue from parking meters located on public streets in the municipality or to establish metered on-street parking zones. Any municipality that has adopted an ordinance under section 7-204a may authorize its parking authority to receive the amount remitted to the municipality for parking violations under subsection (b) of section 51-56a. All existing parking meters, upon the adoption of such ordinance, shall become the property of the parking authority or parking division and such authority or division shall succeed to all the obligations of such municipality relative to payment for such meters. The revenues from such meters shall be used by such authority or division for the regulation and control of the parking of vehicles in parking meter on-street and off-street zones, for the cost of purchase, installation, operation, inspection, supervision and maintenance of parking meters, for acquiring, operating and maintaining off-street parking facilities and to fulfill pledges made under the provisions of section 7-206 for the payment of bonds.

(1959, P.A. 558, S. 1; P.A. 03-264, S. 3.)

History: P.A. 03-264 added provision re receipt of fines remitted to municipality for parking violations under Sec. 51-56a(b).



Section 7-208 - Rights of bondholders.

Any holder of revenue bonds issued under the provisions of this chapter or of any of the coupons appertaining thereto, except to the extent that the rights herein given may be restricted by the authorizing ordinance, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce all rights under the provisions of the general statutes or under such ordinance, and may enforce and compel the performance of all duties required by this chapter or by such ordinance to be performed by the municipality, the legislative body, the parking authority or parking division or any officer thereof, including the fixing, charging and collecting of rates, rentals, fees and charges for the services and facilities furnished by the parking facility or parking facilities.

(1953, S. 286d.)



Section 7-209 - Bonds to be tax-exempt.

Revenue bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

(1953, S. 287d.)



Section 7-210 - Receipts to be trust funds.

All moneys received under the provisions of this chapter shall be deemed to be trust funds, to be held and applied as provided in this chapter. The ordinance authorizing the issuance of revenue bonds shall provide that any officer to whom, or bank, trust company or other fiscal agent to which, such moneys are paid shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and such ordinance provide.

(1953, S. 288d.)



Section 7-211 - Provisions of special acts not affected.

Nothing in this chapter shall be construed to limit the powers enjoyed by any municipality under any special act.

(1953, S. 289d.)



Section 7-212 - Parking authorities; tax exemption; investment of funds.

The property of any parking authority created under the authority of any general or special act shall be exempt from taxation, unless otherwise specifically provided in such general or special act or in the ordinance or resolution creating such parking authority. Any such parking authority may invest temporarily in direct obligations of the United States of America such portions of the proceeds received from the sale of bonds or other funds as is deemed available for such purpose.

(1953, S. 290d.)



Section 7-212a - Public parking garages.

Any town, city or borough shall have the power to enter into agreements or contracts with any person or corporation for the erection and construction of public parking garages by such town, city or borough, or by such person or corporation or by the cooperative efforts of such town, city or borough and such person or corporation. Such town, city or borough shall also have the power to lease portions of any parking structure or any portion of its real property rights including air rights above or areas below any such structure, not to be used for public parking purposes, for commercial use where in the opinion of the municipality such leasing is desirable or feasible in order to defray its expenses in connection therewith and to facilitate the erection of off-street parking structures, and such municipality shall have the right to borrow money and to issue its bonds and notes therefor, for the purpose of financing such construction.

(1967, P.A. 687.)






Chapter 101 - Municipal Gas and Electric Plants

Section 7-213 - Municipalities may establish plants.

For purposes of this chapter, “municipality” means any town, city or borough. Any municipality may, under the limitations of this chapter, construct, purchase, lease or establish, and maintain one or more plants for the manufacture and distribution of gas or electricity for furnishing light for municipal use and for the use of such of its inhabitants as may require and pay for the same. Such plants may include suitable lands, structures, easements, water privileges, stations, gasometers, boilers, engines, dynamos, tools, machinery, pipes, conduits, poles, conductors, burners, lamps and other apparatus and appliances for making, generating, distributing and using gas or electricity for lighting purposes. Notwithstanding any provision of a special act or municipal charter to the contrary, any municipality that owns or operates one or more plants for the manufacture or distribution of electricity pursuant to this section or any special act may own or operate a community antenna television system, as defined in section 16-1, for the purpose of providing community antenna television service, as defined in said section, for its residents and residents of the municipalities within the franchise area of which it is a part.

(1949 Rev., S. 709; P.A. 73-146, S. 1; P.A. 92-137, S. 1.)

History: P.A. 73-146 removed restriction that municipal gas or electric utilities must be within the limits of the municipality; P.A. 92-137 amended section to allow certain municipalities to operate a community antenna television company.



Section 7-214 - Requirements for exercise of authority.

No municipality shall exercise the authority conferred in section 7-213 until affirmative action for that purpose has been taken by its legislative body by a two-thirds vote of those present at a legal meeting, received the approval of the chief executive officer and thereafter been ratified by a majority of the electors voting thereon at the regular municipal election in the manner prescribed by section 9-369 at which not less than fifteen per cent of the electors have voted. When such vote fails to secure ratification, no similar vote shall be submitted for ratification until after the expiration of one year.

(1949 Rev., S. 710; 1953, S. 308d; P.A. 76-177, S. 1.)

History: P.A. 76-177 broadened applicability of statute by replacing “city”, “city council” and “mayor” with “municipality”, “legislative body” and “chief executive officer”, respectively and required ratification at municipal election where at least 15% of electors voted.

See Sec. 9-1 for applicable definitions.



Section 7-215 - Preliminary vote in towns or boroughs.

Section 7-215 is repealed.

(1949 Rev., S. 711; 1953, S. 309d; P.A. 76-177, S. 2.)



Section 7-216 - Board of commissioners.

Whenever any municipality obtains a plant as provided in section 7-213, a commission shall be appointed, as hereinafter provided, to be known as the board of gas commissioners, board of electrical commissioners or board of gas and electrical commissioners, to whom shall be entrusted, subject to any ordinances established by such municipality, the operation, control, management and repair of plant, and the manufacture, generation and distribution of gas and electricity, including the purchase of supplies and the hiring and discharge of employees and of a suitable clerk and superintendent, and all the business relating to such manufacture, generation and distribution and to the methods, amounts, times, prices and quality of supply to each person and corporation, the collection of bills, the keeping of accounts and the custody of money received for gas or electricity, or otherwise, and the payment of bills incurred in said business. Such commission shall consist of three electors of such municipality, not holding other official positions in such municipality, who shall be appointed by the selectmen if a town, the common council if a city or the warden and burgesses if a borough, one for one year, one for two years and one for three years, and thereafter annually one commissioner shall be appointed to serve for three years. Before entering upon the duties of their office, they shall each give a bond to the municipality for the faithful performance of their duties, in such sum and form and with such sureties as the selectmen, mayor or warden and burgesses approve. The commission shall, on the first day of September of each year, render to the selectmen, common council or warden and burgesses a detailed statement of its doings and of the business and financial matters in its charge. It shall also, at any time required by the selectmen, common council or warden and burgesses, make to them a statement of its doings, business, receipts, disbursements and balances and of the indebtedness of the municipality, in its department, in the detail required, and it shall pay over to the treasurer of the municipality all moneys collected in its department. Any vacancy in such board may be filled for the unexpired portion of the term by the appointing authority.

(1949 Rev., S. 716, 717; 1957, P.A. 13, S. 30.)

See Sec. 7-223 re ordinances.



Section 7-217 - Issuance of debt.

Any municipality establishing or purchasing a plant as provided by this chapter, reconstructing, extending or enlarging the same, as provided in section 7-218, or paying or liquidating obligations incurred pursuant to any power purchase contract entered into by or on behalf of such municipality, may pay for the same by an issue of bonds, payable in a term not exceeding thirty years, which shall not be disposed of at less than par, but such bonds shall not be issued until a vote authorizing the same has been passed by the town or borough or the common council of the city. No indebtedness shall be incurred by any municipality in connection with such plant except as provided in this section, provided money may be borrowed temporarily to pay the running expenses thereof and may be borrowed in accordance with section 7-217a. All receipts from the sale of gas or electricity shall be paid over to the treasurer of such municipality. The gross expenses of running such plant and conducting such business of supplying gas or electricity, including interest on such bonds and the requirements of the sinking fund, if such a fund has been provided for the payment of such bonds, shall be included in the appropriations made annually or from time to time by such municipality and shall be paid out of the treasury thereof. For the purposes of this chapter, the proceeds of any notes issued pursuant to section 7-217a for the purpose of purchasing capacity or energy shall be considered income of the plant operated pursuant to this chapter by the municipality issuing such notes and shall be applicable against the expenses related to such plant.

(1949 Rev., S. 712; 1969, P.A. 424, S. 3; P.A. 73-146, S. 2; P.A. 86-309, S. 2; P.A. 98-28, S. 51, 117.)

History: 1969 act removed provision limiting interest to 5%; P.A. 73-146 removed provision limiting utilities to plants within limits of municipality; P.A. 86-309 inserted provisions re notes issued pursuant to Sec. 7-217a; P.A. 98-28 added clause regarding paying or liquidating obligations incurred pursuant to a power purchase contract, effective July 1, 1998.



Section 7-217a - Temporary notes. Method of issuance and payment.

(a) In addition to its other powers described under this chapter, any municipality operating a plant pursuant to this chapter may issue temporary notes for purposes of financing any capital project related to such plant or for purchasing capacity or energy, and such municipality may renew such notes (1) in the case of notes for the purpose of financing capital projects, for not more than fifteen years, provided in the first year immediately following completion of such project, or if more than one project is financed by any issue of such notes, in the first year immediately following completion of the last of such projects, or in the sixth year following the date of issue of such notes, whichever is sooner, and in each year thereafter, not less than one-fifteenth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below, and (2) in the case of notes for the purpose of purchasing capacity or energy, for not more than six years from the original date of issuance of such notes, provided no later than two years after such original date of issuance of such notes and in each year thereafter, not less than one-fifth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below. Payment of principal and interest on such notes may be secured by a pledge of (A) the full faith and credit of the municipality, (B) revenues to be derived from use charges related to such plant, (C) revenues to be derived from system connection charges related to such plant, (D) revenues to be derived from benefit assessments related to such plant, (E) any other revenues which are collected by the municipal department or authority which is authorized to set rates and other charges or (F) any combination of the aforementioned sources of payment. Any temporary notes which are secured by a pledge of the full faith and credit of the municipality shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of such pledge, whether or not such notes are also secured by one or more additional sources of payment as herein provided. In each year during which such notes secured by a pledge of the full faith and credit of the municipality are outstanding, the municipality shall appropriate and there shall be available on or before the date when any principal, interest or mandatory annual retirement payment on such notes is required to be paid, an amount of money which, together with all revenues from other sources available for such purpose, shall be sufficient to pay such principal, interest or mandatory annual retirement payment on such payment date. There shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to provide for such appropriations.

(b) The legislative body of any municipality issuing temporary notes as provided in this section shall determine the maximum authorized amount of such notes to be issued and may determine or may authorize an officer or officers of such municipality to determine the form of such notes, their date, the dates of principal and interest payments on such notes, provisions for protecting and enforcing the rights and remedies of the holders of such notes and all other terms, conditions and particular matters regarding the issuing and securing of and the payment of debt service on such notes. Such legislative body may determine the rate or rates of interest for each issue of such notes or may provide that such rate or rates of interest shall be determined subsequently by an officer or officers of such municipality, which determination may be based upon the receipt of bids to purchase such notes. Each note issued in accordance with this section shall be exempt, both as to principal and interest, from taxation.

(c) Any powers granted under this section shall be in addition to, and not in derogation of, any powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act.

(d) Notwithstanding the provisions of subsection (c) of this section, to the extent payment of principal and interest on such notes is not secured in whole or in part by a pledge of the full faith and credit of the municipality, any limitations on the powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act regarding renewal of such notes or the total amount of such notes outstanding shall not be applicable to notes issued pursuant to this section.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section or of any municipal charter or any special act, any notes authorized pursuant to this section for the purpose of purchasing capacity or energy shall be authorized by a resolution adopted by the legislative body of the municipality issuing such notes and approved by the board of commissioners of the plant.

(P.A. 86-309, S. 3.)



Section 7-218 - Reconstruction or enlargement of plant.

Any municipality owning a plant under the authority of this chapter may reconstruct or enlarge the same, but no reconstruction or enlargement, beyond the ordinary and necessary maintenance, repair or replacement thereof, except such increased appliances for the distribution of gas or electricity as may be necessary to furnish the same to new takers, shall be undertaken or made, unless by vote as provided by section 7-217 in case of the issue of bonds.

(1949 Rev., S. 713.)



Section 7-219 - Assessment for pipes and other appliances.

Any municipality may provide by ordinances for the equitable assessment upon the owner or occupant of real estate of any part or the whole of the cost of furnishing, laying and maintaining upon the premises of such owner or occupant pipes, conduits, conductors or other appliances for the distribution of gas or electricity to such premises. Payment of such assessment shall not be obligatory but shall be made a condition precedent to the supplying of gas or electricity to the occupants of such premises and may be exacted before providing any such appliances for such distribution.

(1949 Rev., S. 714; 1957, P.A. 13, S. 29.)



Section 7-220 - Manufacture and distribution.

Any municipality having obtained a plant for the purpose, under the authority of this chapter, may manufacture, generate and distribute gas or electricity for furnishing light for municipal purposes or for the use of the inhabitants, under such regulations and conditions as it establishes, but no municipality shall be compelled to furnish gas or electricity to any person or corporation, except by order of the commissioners mentioned in section 7-216, after payment of any assessment provided for in section 7-219. Any person or corporation aggrieved by the refusal of any municipality acting under the authority of this chapter to supply gas or electricity may appeal to such commissioners, setting forth in such appeal what is asked of such municipality in such detail as the commissioners require. If it appears that additional cost to the municipality for plant is likely to be necessary, the commissioners may require the municipality forthwith to cause to be made the assessments, if any, provided for in section 7-219, upon the owners or occupants of the premises to which the gas or electricity applied for is required to be supplied, and the municipality shall at once comply with the request. The commissioners shall then hear all the parties interested, and judge whether, under the circumstances of the case, it is reasonable to require such municipality to furnish gas or electricity in any manner covered by the claims in the appeal. In making their decision, they may take into consideration the extra cost to the municipality, with any other peculiar circumstances of the case, and whether, after the amount of all the other assessments is paid, the extra supply required can be furnished without incurring an expense beyond the appropriation for gas or electrical purposes for that year. Unless it is made to appear that the expense cannot be so met, they may, if they find it reasonable, make an order in which they may define the amount, quality, manner, locality and times of supplying gas or electricity, and may require the municipality to furnish the same to the party applying, as directed in the order, and such municipality shall, without delay, after the payment of the assessments, comply with the order. Any order or request made to any town under this section shall be transmitted to the selectmen, to any city to the mayor and to any borough to the warden of the borough. The Superior Court shall have jurisdiction in equity to enforce compliance with any order or request made under this section, by appropriate process.

(1949 Rev., S. 715.)



Section 7-221 - Keeping of accounts.

The books and accounts pertaining to the business authorized by this chapter shall be kept in a form to be prescribed by the board of commissioners, and the accounts shall be closed on the last day of July in each year, so that a balance sheet of that date can be taken therefrom and included in the report of such board, as provided in section 7-216, which report shall further contain an account of the financial condition of such business, the amount of indebtedness authorized or existing on account thereof and a list of the salaried officers employed therein and the amount of salary paid to each, and shall be accompanied with a statement, to be signed and sworn to by the clerk and superintendent mentioned in section 7-216, of the income and expenses of such business, in such detail as the board of commissioners requires. The selectmen of a town, the mayor of a city or the warden and burgesses of a borough may direct any additional returns to be made by the board of commissioners or by the superintendent and clerk at such times and in such detail as they order.

(1949 Rev., S. 718.)



Section 7-222 - Price.

(a) The price to be charged to persons or corporations for gas or electricity shall be fixed and shall not be changed more often than once in three months. Any change shall take effect on the first day of the month, and the new price adopted shall, before the change takes effect, be advertised at least one month in some newspaper published in the municipality where the plant is located and, if none is published therein, in some newspaper published in the county where the plant is situated. Such price shall be fixed on a basis of not less than a net profit per year of five per cent on the cost of the investment in plant made by the municipality and also depreciation of the plant at not less than five per cent per annum of its cost, and the price shall not be greater than to allow a net profit of eight per cent per annum to the municipality on such cost. In fixing such basis on which to establish the price to be charged to persons and corporations, the gas and electricity used by the municipality shall be charged to it at cost. A sufficient deposit to cover the payment for gas or electricity for three months may be required in advance from any taker, and the supply may be shut off from any premises until all arrearages for gas or electricity furnished thereon are paid. Such deposit may be made by cash, letter of credit or surety bond. After three months’ default in payment of such arrearages, all appliances for distribution on such premises belonging to the municipality may be removed and after such removal shall not be restored, except on payment of all such arrearages and a sufficient sum to cover all expenses incurred by the removal and restoration, with the penalty which the municipality may impose in such cases.

(b) The provisions of this section shall not apply to the sale of compressed natural gas.

(c) Each member municipal electric utility of a municipal electric energy cooperative, as defined in section 7-233b, may return fifty per cent of the deposit, as described in subsection (a) of this section, to each nonresidential electric customer if such customer’s account remains in good standing for two years.

(1949 Rev., S. 719; P.A. 90-271, S. 4, 24; P.A. 99-286, S. 18, 19; June Sp. Sess. P.A. 15-5, S. 109.)

History: P.A. 90-271 made a technical change; P.A. 99-286 designated existing language as Subsec. (a) and inserted new Subsec. (b) re exemption for sale of compressed natural gas, effective July 19, 1999; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding provision re deposit made by cash, letter of credit or surety bond and added Subsec. (c) re return of 50 per cent of deposit by member utility of a municipal electric energy cooperative.



Section 7-222a - Rate for interconnection of generation facilities.

Not later than October 1, 2004, each municipal electric utility, including any participating municipal electric utility, as defined in section 16-1, shall, in consultation with the municipal electric energy cooperative established under chapter 101a, set, pursuant to section 7-222, a rate for the interconnection of generation facilities into its transmission and distribution system, which generation facilities are located in the service territory of the municipal electric utility and began operations after June 26, 2003.

(P.A. 03-135, S. 16.)

History: P.A. 03-135 effective June 26, 2003.



Section 7-223 - Ordinances.

If any municipality operates a plant under the provisions of this chapter, such municipality may adopt ordinances regulating the production, control and use of its plant, fixtures and appurtenances; the character and quality of, and the method and plan of installing, piping, wiring and fixtures; the use and inspection of the same, including the use of the product of such plant for the protection of persons and property and the appointment, term and salary of an inspector or inspectors, as the case may be, of gas and electric piping, wiring, fixtures and appliances, which inspector or inspectors shall be appointed by a board of gas commissioners, board of electrical commissioners or board of gas and electrical commissioners, as the case may be, as provided in section 7-216, which ordinances may provide a penalty not exceeding fifty dollars for any violation thereof. No provision hereof shall affect the authority of the Public Utilities Regulatory Authority over such plants.

(1949 Rev., S. 720; 1957, P.A. 13, S. 31; P.A. 75-486, S. 23, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 9, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 substituted department of public utility control for the division and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See Sec. 16-29 re reports concerning municipally owned, leased, operated or managed public utility plants required by Public Utilities Regulatory Authority.



Section 7-224 - Purchase by municipality of plant owned by a corporation.

When any municipality decides to establish a plant and any corporation incorporated by the General Assembly for the purpose of furnishing gas or electric light, heat or power is, at the time of the first vote required for such decision, engaged in the business of making, generating or distributing gas or electricity, for sale for lighting purposes to consumers in such municipality, such municipality shall, if such corporation elects to sell and comply with the provisions of this chapter, before establishing its plant, purchase of such corporation such portion of its gas plant and property suitable and used for such business or in connection therewith, if the municipality has decided to establish a gas plant, or of its plant for electric lighting, and property suitable and used for such business or in connection therewith, if such municipality has decided to establish an electric lighting plant, as has, at the time of the first vote, been in use in or acquired for such business in such municipality. If, in any such municipality, a single corporation owns or operates both a gas plant and an electric plant, such purchase shall include both of such plants. For the purposes of this chapter, such municipality may purchase such gas plant or electric plant or both, whether the same is located within or without the limits of such municipality, provided such plant is being used for the purpose of making, generating or distributing gas or electricity for sale for lighting purposes in such municipality.

(1949 Rev., S. 721.)



Section 7-225 - When purchase to embrace entire plant.

When a portion only of the gas or electric plant of any corporation would, under section 7-224, be included in a purchase by any municipality, such municipality shall, at the election of the owner or owners of such plant, similarly purchase all of such plant, instead of only the portion thereof employed as aforesaid in such business, for the benefit of consumers in such municipality. If such municipality believes the election of the owner of such plant last above provided for to be unreasonable, such municipality may, within thirty days after such election has been communicated to it, petition the superior court for the judicial district in which such municipality is located, for relief, and said court may, upon due hearing, if it finds such election unreasonable, modify such election and make such orders in the premises, including orders relative to the amount of property to be purchased, as it deems reasonable, and such municipality shall comply with such orders before establishing its plant for electric or gas lighting under the provisions of this chapter. Such municipality, upon such a purchase hereunder of the whole of any such existing plant, may thereafter continue to employ such remaining portion thereof, then used for the benefit of consumers, without such municipality, for its former uses and purposes, under the same powers, rights and liabilities with respect thereto as its previous owner enjoyed and was subject to.

(1949 Rev., S. 722; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 7-226 - Determination of plant value.

The price to be paid for such plant, whether gas, electric or both, shall be its fair market value for the purposes of its use, no portion of such plant to be estimated at less than its fair market value for any other purpose, including as an element of value the earning capacity of such plant, based upon the actual earnings being derived from such use at the time of the final vote of such municipality to establish a plant, and also including the market value of any other locations or similar rights acquired by the owners of such plant or plants, intended and adapted for use in connection with such plant or plants, to be sold less the amount of any mortgage or other encumbrance or lien to which such plant or plants or any part thereof may be subject at the time of the transfer of title; but such municipality may require that such plant or property shall be transferred to it free and clear of any mortgage or lien, unless the Superior Court, through its special commission as provided in section 7-228, otherwise determines.

(1949 Rev., S. 723.)



Section 7-227 - Valuation of capital paid in property.

When any capital has been paid in, in property instead of cash, the valuation placed upon such property, in estimating it as paid-in capital, shall not be conclusive in estimating its value under the foregoing provisions, but may be disputed by the municipality and, if shown to have been excessive, may be reduced by the authority fixing the price of the plant and property as hereinafter provided. No municipality shall be obliged by the provisions of this section to buy any apparatus or appliances covered by letters patent of the United States or embodying a patentable invention, unless the complete right to use the same and all other apparatus and appliances necessary for such use is assigned or granted to such municipality at a cost as low as the cost of such right would be to the corporation whose plant is purchased.

(1949 Rev., S. 724.)



Section 7-228 - Compulsory purchase by municipality.

Any corporation desiring to enforce the obligation of any municipality, hereby imposed, to purchase any property shall file with the clerk of such municipality, within thirty days after the passage of the final vote whereby such municipality has decided to establish a plant, a detailed schedule, describing such property and stating the terms of sale proposed. If the parties fail to agree as to what shall be sold or what the terms of sale or delivery shall be, either party may, after thirty days after filing the schedule, apply by petition to the superior court for the judicial district in which such plant is located, or to any judge thereof in vacation, setting forth the facts and praying an adjudication between the parties, and thereafter such court or judge shall, after notice and hearing, appoint a special commission of one or three persons, who shall give the parties an opportunity to be heard and shall thereafter adjudicate whether the property contained in such schedule, real or personal, including rights and easements, properly belongs to such plant and should be sold by the one and purchased by the other and what the time, price and other conditions of sale and delivery thereof shall be. Such commission shall report its doings to the superior court for the judicial district in which the plant is located, for confirmation by said court.

(1949 Rev., S. 725; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 7-229 - Remonstrance to acceptance of report.

Any party aggrieved by the doings of the commission may, within fourteen days after its report has been filed with the clerk of said superior court, or such longer time as such court allows, file a remonstrance to such report. Said court shall hear the questions arising on such remonstrance, and, if the matters of the remonstrance are found true and sufficient, said court may set aside the report in whole or in part, as the justice of the case requires, and appoint another special commission to rehear the case, in whole or in part, as the justice of the case requires. Such special commission shall make report of its doings in the premises to said court, which shall be subject to remonstrance in like manner as the original report and, if such remonstrance is sustained, the court shall likewise send the case to another commission for action, and like proceedings shall be had until the report of such commission or commissioners, covering all the questions involved, has been accepted by said court.

(1949 Rev., S. 726.)



Section 7-230 - Appeal.

An appeal may be taken from the decision of said court, accepting the report of the commission, to the Appellate Court in the same manner in which appeals are usually taken and with like effect. If the Appellate Court reverses the judgment of the Superior Court, the Superior Court shall appoint another commission to hear and determine the questions arising in the case. The report of such commission shall be subject to remonstrance, confirmation and appeal, and such proceeding shall continue to be had in such case until all the questions arising thereunder are fully heard and determined according to law. The Superior Court shall have jurisdiction in equity to compel compliance with the final decree of said court and may also issue and enforce such interlocutory decrees and orders as justice requires.

(1949 Rev., S. 727; June Sp. Sess. P.A. 83-29, S. 12, 82.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.



Section 7-231 - Private rights extinguished by municipal purchase.

Whenever the existing gas or electric plant of any person or corporation has been acquired by any municipality pursuant to the provisions of this chapter, the powers and rights of such person or corporation in relation to the manufacture of gas or electricity for lighting purposes and the distribution thereof to consumers within the limits of such municipality shall, from the date of such acquirement, cease.

(1949 Rev., S. 728.)



Section 7-232 - Damages by reason of operating plant.

Any municipality owning or operating a plant or plants for the manufacture and distribution of gas or electricity for furnishing light, by virtue hereof, shall be responsible for any injury or damage to persons or property, happening or arising by reason of the maintenance or operation of the same, in the same manner and to the same extent as though the same were owned and operated by individuals or by a private corporation.

(1949 Rev., S. 729.)

Cited. 235 C. 408.



Section 7-232a - Information exempt from Freedom of Information Act.

A municipal utility established under this chapter, or a municipal electric or gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under the general statutes or a special act, may withhold from public disclosure under the Freedom of Information Act, as defined in section 1-200, any commercially valuable, confidential or proprietary information.

(P.A. 98-212.)



Section 7-233 - Applicability of statutes and ordinances.

All provisions of the statutes, and all ordinances of any municipality availing itself of the provisions of this chapter, relative to the manufacture, use, generation or distribution of gas or electricity, or the quality thereof or the plant and appliances therefor, shall apply to such municipality so far as the same are applicable and not inconsistent with this chapter, as the same are applied to persons and corporations engaged in making, generating and distributing gas or electricity therein.

(1949 Rev., S. 730.)






Chapter 101a - Municipal Electric Energy Cooperatives

Section 7-233a - Legislative purpose and finding.

The purpose of this chapter is to permit municipal electric utilities in Connecticut to join together and form cooperative public corporations for the financing of the construction and acquisition of facilities for the purpose of furnishing efficient, low cost and reliable electric power in their areas of operation. The provisions of this chapter shall be deemed to apply to the acquisition, construction, reconstruction, operation, repair, extension or improvement of such facilities, or the acquisition of any interest therein or of any capacity thereof, by a separate legal entity created by concurrent resolutions of two or more municipal electric utilities as herein provided. It is found and declared that there exists in the state a great and growing need for the furnishing of efficient, low cost and reliable electric power to the residents thereof; that the construction and acquisition of suitable facilities for the furnishing of efficient, low cost and reliable electric power is an important governmental function in which municipal electric utilities should be enabled to act jointly for the purposes of carrying out the provisions of this chapter and therefore the necessity for the provisions of this chapter is hereby declared as a matter of legislative determination to be in the public interest and for the public benefit and good of this state.

(P.A. 75-634, S. 1, 24; P.A. 76-237, S. 1, 9.)

History: P.A. 76-237 substituted “concurrent resolutions of” for “agreement between or among” municipal electric utilities.



Section 7-233b - Definitions.

As used in this chapter, the following terms shall have the following meanings, unless a different meaning clearly appears from the context and any use of plural terms herein shall be deemed to refer to the singular thereof:

(1) “Area of operation” means the geographic area served by a municipal electric utility at the time it becomes a member of a municipal electric energy cooperative pursuant to this chapter and such other areas as the municipal electric energy cooperative may serve pursuant to contract entered into under the provisions of this chapter;

(2) “Bonds” means bonds issued by a municipal electric energy cooperative pursuant to this chapter;

(3) “Cost” means, in addition to the usual connotations thereof, the cost of all or any property, rights, easements, privileges, agreements and franchises deemed by the municipal electric energy cooperative to be necessary or useful and convenient to a project or projects or in connection therewith, including discount on bonds, cost of issuance of bonds, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates advice, organization, administrative, operating and other expenses of the municipal electric energy cooperative prior to and during the acquisition or construction of a project or projects and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said project or projects or part thereof and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for reserves for the payment of the principal of or interest on bonds during or after such acquisition or construction as the municipal electric energy cooperative may determine, and reimbursements to the municipal electric energy cooperative or any member thereof or any other participant in such project or projects of any moneys theretofore expended for the purposes of the municipal electric energy cooperative;

(4) “Electric utility” means any electric public service company, as defined in section 16-1;

(5) “Governing body” means the board of commissioners of a municipal electric utility or such other duly elected or appointed officials charged by law with managing the affairs of a municipal electric utility;

(6) “Member” means any municipal electric utility within the state which has been in continuous operation for at least five years and whose governing body authorizes membership in, and which becomes a member of, a municipal electric energy cooperative;

(7) “Municipal electric energy cooperative” or “municipal cooperative” means a separate legal entity hereafter created by concurrent resolutions of two or more municipal electric utilities to exercise any of the powers as provided in this chapter in connection with the acquisition, construction, reconstruction, operation, repair, extension or improvement of electric power generation or transmission facilities, or the acquisition of any interest therein or of any capacity thereof;

(8) “Municipal electric utility” means an electric department, agency or other body of a municipality which provides for the production, supply and/or distribution of electric energy to the inhabitants or any portion thereof as well as others, which department, agency or other body has been established in accordance with applicable provisions of law;

(9) “Municipality” means any town, city or borough located within the state and any district as defined in section 7-324 or special services district established under chapter 105a which is authorized to produce, supply or distribute electric energy;

(10) “Notes” means notes issued by a municipal electric energy cooperative pursuant to this chapter;

(11) “Participant” means any member of a municipal electric energy cooperative, a nonmember municipal electric utility, an electric utility, or any other public or private electric power entity located within or without the state, any of which may contract for services with a municipal electric energy cooperative pursuant to the provisions of this chapter;

(12) “Project” means any plant or plants, hydro plants, works, system, facilities, or real or personal property, together with all parts thereof and appurtenances thereto, used or useful in connection with the generation, production, transmission, purchase, sale, exchange or interchange of electric power or energy, or any interest therein or right to capacity thereof. “Project” also includes stock or other ownership interests in, or evidences of indebtedness of, any corporation or business entity which constructs electric power generation or transmission facilities or generates, produces, transmits, purchases, sells or exchanges electric power and energy to, or insures the liabilities of, public or private electric power entities located within or without the state, provided the outstanding stock of such corporation is owned in whole or in part by such public or private electric power entities;

(13) “Real property” includes lands, structures, franchises, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within said term, and includes not only fees simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate.

(P.A. 75-634, S. 2, 24; P.A. 76-237, S. 2, 9; P.A. 86-354, S. 1, 6; P.A. 88-51, S. 1, 2; P.A. 97-313, S. 1, 5.)

History: P.A. 76-237 redefined “area of operation” to be area served rather than specific boundaries of participant, limited definition of “member” to utilities within the state, substituted “concurrent resolutions of” for “agreement between or among” in Subdiv. (7), defined “municipality” in new Subdiv. (9), renumbering subsequent subdivs. accordingly, included power entities “within or without the state” in definition of “participant” and expanded definition of “project”; P.A. 86-354 expanded definition of “project” in Subdiv. (12) to include stock, other ownership interests or evidences of indebtedness of certain corporations; P.A. 88-51 redefined “municipality” in Subdiv. (9) to include districts under Sec. 7-324 or districts under Ch. 105a which produce, supply or distribute electric energy; P.A. 97-313 amended Subdiv. (12), defining “project”, to include reference to business entities, effective July 1, 1997.



Section 7-233c - Municipal electric energy cooperative membership. Board representatives, appointment, term, removal. Officers. Meetings. Staff. Apportionment of expenses.

(a) Any two or more municipal electric utilities may, by concurrent resolutions, duly adopted by the governing bodies of each of such municipal electric utilities, create and become members of a municipal electric energy cooperative under the name and style of “the .... municipal electric energy cooperative”, with some identifying phrase inserted. The managing body of the municipal electric energy cooperative shall be a cooperative utility board which shall be charged with carrying out the corporate purposes and powers of the municipal electric energy cooperative. The number of representatives to be appointed at any time for full terms of office by the governing bodies of such municipal electric utilities shall be such uniform numbers as may be mutually agreed upon in said resolutions which number shall be not less than two nor more than six for each member. After the taking effect of the said resolutions of all such municipal electric utilities and after the filing of certified copies thereof pursuant to subsection (a) of section 7-233d, the agreed number of representatives shall be appointed to the cooperative utility board by the governing body of each municipal electric utility. The qualification of such representatives, terms of office for the original representatives and their successors and compensation, if any, by the member pursuant to this section or by the municipal cooperative pursuant to section 7-233p, shall be prescribed by each such governing body; provided, each representative shall be an official or employee of such municipal electric utility. In addition to paying such compensation as may be prescribed pursuant to this section or section 7-233p, a member may reimburse its representatives for expenses for travel, both within and without the state, incurred by them in connection with services as a designated representative on such board. Before such municipal cooperative can be validly and legally formed each of the municipalities represented by a municipal electric utility joining together to form the municipal cooperative must, by proper proceedings duly adopted, consent and agree to such formation of the municipal cooperative.

(b) After the creation of a municipal cooperative under subsection (a) of this section, any other municipal electric utility may become a member of the municipal cooperative if (1) the municipal electric utility files with the municipal cooperative (A) a resolution, duly adopted by its governing body, requesting membership in such cooperative, and (B) a certified copy of the proper proceedings, duly adopted by the municipality represented by the municipal electric utility, consenting and agreeing to such membership, and (2) after the municipal cooperative receives such filing, the governing bodies of at least two-thirds of the municipal electric utilities comprising the membership of the municipal cooperative at the time of such filing duly adopt a resolution approving membership of such municipal electric utility in the municipal cooperative. After the filing of certified copies of all such resolutions with the Secretary of the State pursuant to subsection (b) of section 7-233d, the governing body of the municipal electric utility being added to the municipal cooperative shall appoint representatives to the cooperative utility board of the municipal cooperative. The number of such appointed representatives shall be the same as the number mutually agreed upon by the other members of the municipal cooperative pursuant to subsection (a) of this section. The provisions of said subsection (a) concerning the qualification, compensation and terms of office of, and reimbursement of travel expenses for, representatives of the existing members of the municipal cooperative shall apply to representatives of such municipal electric utility.

(c) A municipal electric utility that is a member of a municipal cooperative may withdraw from the municipal cooperative if: (1) Such withdrawing municipal electric utility continues to fully perform all of its obligations under any contract it has with the municipal cooperative or provides sufficient funds in trust for the benefit of the municipal cooperative to satisfy such obligations, (2) the withdrawing municipal electric utility files with the municipal cooperative a resolution, duly adopted by its governing body, approving the withdrawal, and such resolution is filed with the Secretary of the State in the same manner as provided in subsection (c) of section 7-233d, and (3) the municipality represented by the withdrawing municipal electric utility does not disapprove of such withdrawal, by vote of the municipality's legislative body, within thirty days after the adoption of such a resolution.

(d) Upon appointment of its representatives by the members of the municipal cooperative, the cooperative utility board shall organize, select its chairman and vice-chairman from among said board and proceed to consider those matters which have been recommended to it by the several members of the municipal cooperative. The cooperative utility board may hold such meetings and public hearings as it deems desirable and the powers of the municipal cooperative shall be vested in the representatives thereof in office from time to time. A majority of the entire authorized number of representatives of the municipal cooperative shall constitute a quorum at any meeting thereof. Action may be taken, motions voted and resolutions adopted by the municipal cooperative at any meeting of the cooperative utility board by vote of a majority of the representatives present, unless in any case the bylaws of a municipal cooperative or an amendment to such bylaws shall require a larger number for adoption or any representative of the cooperative utility board requests that the vote be based on megawatt-hour purchases. If such a request is made, (1) each representative shall have a number of votes equal to the total number of megawatt-hours purchased by the representative's member municipal electric utility from the municipal cooperative during the preceding completed calendar year, provided, if the municipal cooperative includes a new member municipal electric utility which purchased part or all of its power and energy from a supplier or suppliers other than the municipal cooperative during such year, each representative of such new member municipal electric utility shall have a number of votes equal to the total megawatt-hours purchased by such new member from such other suppliers during such year plus the total number of megawatt-hours purchased from the municipal cooperative during such year, and (2) any action, motion or resolution taken, voted or adopted by the municipal cooperative at such meeting shall be by a favorable vote of sixty-seven per cent or more of the total of such votes of the representatives who are present at the meeting and who vote, provided at least a majority of the members of the municipal cooperative approves such action, motion or resolution. Notwithstanding any provision of this subsection or of subsection (g) of this section to the contrary, a unanimous vote of all of the representatives of the municipal cooperative shall be required before said municipal cooperative can exercise the power of condemnation or eminent domain provided in this chapter. The cooperative utility board may appoint and employ a chief executive officer, a treasurer, a secretary, a general counsel and such officers, advisors, consultants and other agents and employees as it may deem necessary, and the cooperative utility board shall determine their qualifications, terms of office, duties and compensation.

(e) Organizational expenses incurred by a municipal cooperative shall be paid ratably by each member in the same proportion as the population or area of operation serviced by each such member bears to the total population or area of operation serviced by all members or by such other method as determined to be fair and equitable by the cooperative utility board. Such payments shall be made by each member whether or not that member utilizes the electric power or energy made available or furnished to such member.

(f) Each representative of a municipal electric energy cooperative shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified. A representative of a municipal electric energy cooperative may be removed only by the cooperative utility board for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than ten days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body. A member may remove one or more of its representatives with or without cause at any time.

(g) A municipal cooperative may adopt, on a prospective basis, methods of voting for all or specifically designated matters. Any such methods shall be specified in the bylaws of a municipal cooperative or in an amendment to such bylaws unanimously adopted by the members of the municipal cooperative. A municipal cooperative may distinguish the voting rights of its members based on whether a member is a full requirements customer or a partial requirements customer of the municipal cooperative or based on the term of the contractual obligations for power and transmission supply each member incurs with respect to the municipal cooperative, provided any such distinctions shall treat similarly situated members in a comparable and nondiscriminatory manner. For purposes of this subsection, “full requirements customer” means a wholesale purchaser of electric power or transmission services whose electric energy supplier is the sole source of long-term firm power, and “partial requirements customer” means a wholesale purchaser of electric power or transmission services that directly owns or operates generating or transmission assets that are insufficient to carry all of such purchaser's electric load and whose electric energy supplier is a supplemental source of long-term firm power.

(P.A. 75-634, S. 3, 24; P.A. 76-237, S. 3, 9; P.A. 86-354, S. 2, 6; P.A. 11-98, S. 1.)

History: P.A. 76-237 amended Subsec. (a) to clarify the number of representatives for each member, to require that representatives be officials of utilities and to require consent of municipalities involved for legal formation of cooperative, amended Subsec. (c) to substitute “area of operation” for “geographic area” and amended Subsec. (d) to include provision concerning removal of representatives; P.A. 86-354 inserted new Subsecs. (b) and (c), authorizing a municipal electric utility to become a member of an existing municipal electric energy cooperative or to withdraw from a cooperative, relettered the remaining Subsecs. accordingly, and amended Subsec. (d) to authorize voting based on megawatt-hour purchases; P.A. 11-98 amended Subsec. (a) by providing that representatives may be compensated by the member or by the cooperative and by authorizing a representative to be an employee of a municipal electric utility, amended Subsec. (b)(2) to require governing bodies of at least two-thirds of members of cooperative to approve a new member, amended Subsec. (c) by allowing member to withdraw if it continues to fully perform or fund performance of its contractual obligations in Subdiv. (1), by requiring withdrawing member to file a resolution with Secretary of the State in Subdiv. (2), and by deleting former Subdiv. (4) re approval of withdrawal, amended Subsec. (d) by providing that amendment to the bylaws of cooperative may require motions or other actions to be approved by means other than a majority vote, by providing in Subdiv. (2) that majority of members must approve certain actions, motions or resolutions, by allowing board to appoint and employ a chief executive officer and by providing authority to appoint and employ officers, advisors and consultants, added Subsec. (g) re voting and made conforming and technical changes throughout.



Section 7-233d - Filings with Secretary of the State. Effect.

(a) A certified copy of each concurrent resolution creating a municipal electric energy cooperative, which is adopted pursuant to subsection (a) of section 7-233c, and a certified copy of each of the proceedings of the municipalities consenting and agreeing to the formation of the municipal electric energy cooperative as required by said subsection (a), shall be filed in the office of the Secretary of the State. Upon proof of such filing of a certified copy of the concurrent resolutions creating the municipal electric energy cooperative and the municipal proceedings as aforesaid, the municipal electric energy cooperative therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the municipal electric energy cooperative, be conclusively deemed to have been lawfully and properly created, organized and established and authorized to transact business and exercise its powers under this chapter.

(b) A certified copy of each resolution approving the addition of a municipal electric utility to an existing municipal cooperative, which is adopted pursuant to subsection (b) of section 7-233c, and a certified copy of the proceedings of the municipality represented by such municipal electric utility consenting and agreeing to membership in such municipal cooperative as required by said subsection (b), shall be filed in the office of the Secretary of the State. Upon proof of such filing of a certified copy of such resolutions and such municipal proceedings, such municipal electric utility shall be deemed to be a member of such municipal cooperative.

(c) A certified copy of the resolution approving the withdrawal of a municipal electric utility from an existing municipal cooperative, which is adopted pursuant to subsection (c) of section 7-233c, and an affidavit by the withdrawing municipal electric utility stating that the legislative body of the municipality has not disapproved of such withdrawal in the manner provided under said subsection (c), shall be filed in the office of the Secretary of the State. Upon proof of such filing of a certified copy of such resolution and such affidavit, such municipal electric utility shall conclusively be deemed to have lawfully and properly withdrawn from the municipal cooperative. The withdrawing municipal electric utility shall have rights to retained earnings and assets of the municipal cooperative as set forth in the contract or contracts for power supply between the withdrawing municipal electric utility and the municipal cooperative or in any other contract between such municipal electric utility and such municipal cooperative, provided any such contract shall treat similarly situated members in a comparable and nondiscriminatory manner and provided further the withdrawing municipal electric utility complies with the provisions of subsection (c) of section 7-233c for withdrawal from the municipal cooperative.

(d) A copy of any such resolutions or proceedings filed under this section, duly certified by or on behalf of the Secretary of the State, shall be admissible in evidence in any suit, action or proceeding and shall be conclusive evidence of the due and proper filing thereof as aforesaid.

(P.A. 75-634, S. 4, 24; P.A. 76-237, S. 4, 9; P.A. 86-354, S. 3, 6; P.A. 11-98, S. 2.)

History: P.A. 76-237 required filing of certified copy of municipal proceedings as well as of concurrent resolutions; P.A. 86-354 divided section into Subsecs. and added Subsecs. (b) and (c), re filings for addition or withdrawal of a municipal electric utility from a municipal electric energy cooperative; P.A. 11-98 amended Subsec. (c) to substitute “resolution” for “resolutions”, provide that utility that withdraws from cooperative shall have rights to retained earnings and assets of the cooperative if such rights are contractual, and make conforming changes.



Section 7-233e - Powers.

(a) As used in this section, “person without the state” means a person located outside the state that complies with the standards for interconnection to the transmission or distribution facilities of the public utility to which such person is interconnected.

(b) A municipal electric energy cooperative created in the manner provided in this chapter shall constitute a public body corporate and politic, and in furtherance of its purpose of providing facilities for the generation and transmission of electric power such municipal electric energy cooperative shall be deemed to be exercising an essential governmental function and shall have the following powers, to wit:

(1) To adopt and have a common seal and to alter the same;

(2) To sue and be sued;

(3) To contract and be contracted with;

(4) To plan, acquire, construct, reconstruct, operate, maintain, repair, extend or improve one or more projects within or without the state; or to acquire any interest in or any right to capacity of such a project and to act as agent, or designate one or more of the other participants in such project to act as agent, for all the participants in such project in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension or improvement of such project;

(5) To investigate the desirability of and necessity for additional sources and supplies of electric power, and to make such studies, surveys and estimates as may be necessary to determine the feasibility and cost of any such additional sources and supplies of electric power;

(6) To cooperate with private electric utilities, member and nonmember municipal electric utilities and other public or private electric power entities, within and without the state, or with any person without the state, in the development of such sources and supplies of electric power;

(7) To procure from the United States of America or any agency or instrumentality thereof, or from any state or agency or instrumentality thereof, any consents, authorizations or approvals that may be requisite to enable any project within its powers to be carried forward;

(8) To do and perform any acts and things authorized by the act under, through or by means of its cooperative utility board, officers, agents or employees;

(9) To acquire, hold, use and dispose of its income, revenues, funds and moneys;

(10) To acquire, own, hire, use, operate and dispose of personal property;

(11) To acquire, own, use, lease, operate and dispose of real property and interests in real property, and to make improvements thereon;

(12) To grant the use, by lease or otherwise, and to make charges for the use, of any property or facility owned or controlled by it;

(13) To borrow money and to issue its negotiable bonds or notes, and to enter into any agreements with the purchasers or holders of such bonds or notes or with others for their benefit;

(14) Subject to any agreement with bondholders or noteholders, to invest moneys of the municipal cooperative not required for immediate use, including proceeds from the sale of any bonds or notes, in such obligations, securities and other investments as the cooperative utility board shall deem prudent and in accordance with the laws of the state regarding the investment of public moneys;

(15) To exercise the right of eminent domain, subject to the limitations contained herein;

(16) To fix and determine the location and character of, and all other matters in connection with, any and all projects it may be authorized to acquire, hold, establish, effectuate, operate or control;

(17) To contract with any electric utility, any member or nonmember municipal electric utility, any public or private electric power entity within or without the state, or any person without the state, for the sale, exchange or transmission of electric power or energy generated by any project, or any interest therein or any right to capacity thereof, on such terms and for such period of time as the cooperative utility board shall determine;

(18) To purchase, sell, exchange or transmit electric power and energy within and without the state, to any electric utility, any member or nonmember municipal electric utility or any other public or private electric power entity, or any person without the state; and to enter into agreements with respect to such purchase, sale, exchange, or transmission to any electric utility, any member or nonmember municipal electric utility or any other public or private electric power entity; as one means of implementing the power granted by this subdivision, a municipal electric energy cooperative, if its cooperative utility board shall so determine, may enter into or become a participant in the New England Power Pool or become a market participant pursuant to rules and procedures of the regional independent system operator, as defined in section 16-1; and to acquire, own, hold and dispose of stock or other ownership interests in, or evidences of indebtedness of, any corporation or business entity that constructs electric power generation or transmission facilities or generates, produces, transmits, purchases, sells or exchanges electric power and energy to, or insures the liabilities of, public or private electric power entities located within or without the state, provided the outstanding stock of such corporation is owned in whole or in part by such public or private electric power entities;

(19) To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as the cooperative utility board deems desirable;

(20) To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from any other source, and to comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(21) To mortgage, or otherwise hypothecate, any or all of its property or assets to secure the payment of its bonds, notes or other obligations;

(22) To submit to arbitration any disputes with others or among its members;

(23) To produce electric power by the use of cogeneration technology or renewable fuel resources, as defined in section 16-1;

(24) To contract for the purchase or exchange of electricity produced by a person using cogeneration technology or renewable fuel resources, as defined in section 16-1, or for the sale or exchange of electricity produced by the municipal cooperative to such person, provided such purchase, sale or exchange is subject to the rates and conditions of service established in accordance with section 16-243a;

(25) To provide in any agreement executed in connection with a project by or among a municipal cooperative and other participants in such project that, if one or more of such participants defaults in its obligations under such agreement including, without limitation, the payment of principal or interest on their indebtedness issued with respect to such project, the municipal cooperative and the other nondefaulting participants, if any, shall be required to pay such obligations, including the principal of and the interest on such indebtedness, for which the defaulting participant or participants were to have paid, upon such terms and conditions and with such limitations as the cooperative utility board may determine;

(26) To guarantee, in connection with any project, the punctual payment of the principal of and interest on the indebtedness or other contractual obligations of any of the participants in such project;

(27) (A) To enter into agreements with any entity to receive or procure the supply, or the prepayment of the supply, of natural gas for the sole benefit of its member, the City of Norwich Department of Public Utilities, a municipal gas utility, provided (i) such supply, or prepayment of supply, is consumed or used by said utility or by any retail customer of said utility entirely within the geographic boundaries of the city of Norwich or the town of Preston, and (ii) no part of such supply, or prepayment of supply, shall be consumed or used within or transported to any other municipality or utility, territory, land held in trust by the United States on behalf of a Native American tribe or land located within a Native American reservation or other jurisdiction;

(B) No power granted to a municipal cooperative pursuant to this subdivision shall be exercised so as to impair any existing right, power or privilege of any gas company, as defined in section 16-1;

(28) To exercise and perform all or part of its power and functions for the sole purpose of purchasing, selling, exchanging or transmitting electric power and energy on a wholesale basis, as provided in this chapter, through one or more wholly owned or partly owned corporations or other business entities; and

(29) To exercise all other powers not inconsistent with the state Constitution or the United States Constitution, which may be reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the foregoing powers, and generally to exercise in connection with its property and affairs, and in connection with property within its control, any and all powers that might be exercised by a natural person or a private corporation in connection with similar property and affairs.

(P.A. 75-634, S. 5, 24; P.A. 76-237, S. 5, 6, 9; P.A. 80-167, S. 1; P.A. 86-354, S. 4, 6; P.A. 97-313, S. 2, 5; P.A. 08-128, S. 2; P.A. 11-98, S. 3.)

History: P.A. 76-237 amended Subdiv. (17) to include contracts for the exchange of electric power and amended Subdiv. (22) to include disputes with nonmembers; P.A. 80-167 inserted new Subdivs. (23) and (24) re cogeneration technology and renewable resources and renumbered former Subdiv. (23) as Subdiv. (25); P.A. 86-354 added to Subdiv. (18) the power to acquire, own, hold and dispose of stock, other ownership interests or evidence, of indebtedness of certain corporations, added new Subdiv. (25) re provision in a project agreement for default by a participant, added new Subdiv. (26) re guarantee of punctual payment and renumbered remaining Subdiv. accordingly; P.A. 97-313 added new Subsec. (a) defining “person without the state”, designated existing section as Subsec. (b) and amended Subsec. (b) to add reference to “person without the state” to Subdivs. (6), (17) and (18), to add “or business entity” in Subdiv. (18), to insert new Subdiv. (27) re transactions through wholly owned or partly owned corporations or business entities, renumbering former Subdiv. (27) as (28), effective July 1, 1997; P.A. 08-128 amended Subsec. (b) to make a technical change in Subdiv. (18), insert new Subdiv. (27) re entering into agreements to receive or procure supply of natural gas and redesignate existing Subdivs. (27) and (28) as Subdivs. (28) and (29), effective June 5, 2008; P.A. 11-98 amended Subsec. (b)(18) to authorize a cooperative to become a market participant and made technical changes.



Section 7-233f - Bonds.

(a) A municipal cooperative shall have the power and is hereby authorized from time to time to issue revenue bonds in such principal amounts as the cooperative utility board shall deem necessary for any of its corporate purposes as set forth under this chapter. A member of a municipal cooperative may not revoke or in any way terminate, amend or modify its membership resolution to the detriment of the bondholders if revenue bonds or obligations issued in anticipation of the issuance of said revenue bonds have been issued and are then outstanding and unpaid as provided for herein.

(b) Revenue bonds of a municipal cooperative shall be payable as to both principal and interest (1) exclusively from the income and revenues of the municipal cooperative derived from one or more of its projects financed from the proceeds of such bonds; or (2) from the income received from one or more revenue producing contracts made by the municipal cooperative with any participant or other contracts entered into for the sale of electric energy authorized under this chapter; or (3) from its revenues generally, subject, however, to any agreements previously made by the municipal cooperative with the holders of any of its outstanding bonds. Any such bonds may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or any agency or instrumentality or political subdivision thereof, or a pledge of any income or revenues, funds or moneys of the municipal cooperative derived from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be deemed to be negotiable instruments within the meaning and for all purposes of title 42a, and each holder or owner of such bonds, or of any coupons appurtenant thereto, by accepting such bonds or coupons shall be conclusively deemed to have agreed that such bonds or coupons are and shall be fully negotiable within the meaning and for all purposes of said Uniform Commercial Code.

(d) Bonds of a municipal cooperative issued pursuant to this chapter may be issued as serial bonds or as term bonds, or the municipal cooperative, in its discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the cooperative utility board and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding forty years from the date of said bonds, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the state, be subject to such terms of redemption (with or without premium), and contain or be subject to such other terms, all as such resolution may provide.

(e) If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Pending preparation of the definitive bonds, a municipal cooperative may issue temporary bonds which shall be exchanged for such definitive bonds.

(f) Bonds of a municipal cooperative may be sold at public or private sale for such price or prices and in such manner as the cooperative utility board shall determine. Bonds of a municipal cooperative may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the state, and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by this chapter.

(g) The resolution under which any bonds shall be issued shall constitute a contract with the holders of said bonds and may contain provisions, among others, as to:

(1) The terms and provisions of the bonds;

(2) Pledging all or any part of the revenues from any project or projects or any revenue-producing contract or contracts made by the municipal cooperative with any participant to secure the payment of said bonds as provided in the authorizing resolution, subject to such agreements with the holders of outstanding bonds as may then exist;

(3) The custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property of a municipal cooperative with respect to which the municipal cooperative may have any rights or interest;

(4) The rates or charges for electric power and energy sold by, or services rendered by, the municipal cooperative, the amount to be raised by such rates or charges and the use and disposition of any or all revenue;

(5) The creation of reserves or sinking funds and the regulation and disposition thereof;

(6) Limitations on the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of any such bonds;

(7) Limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(8) The rank or priority of any bonds with respect to any lien or security or as to the acceleration of the maturity of any such bonds;

(9) The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment or redemption of bonds, reserves or other purposes and as to the use and disposition of moneys held in such funds;

(10) The procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Defining the acts or omissions to act which shall constitute a default in the duties of the municipal cooperative to holders of its bonds and providing the rights and remedies of such holders in the event of such default including, if the cooperative utility board shall so determine, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution;

(12) Any other or additional agreements with or for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interests of such holders;

(13) The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(14) Vesting in a trustee or trustees within or without the state such properties, rights, powers and duties in trust as the cooperative utility board may determine, which may include any or all of the rights, powers and duties of any trustee appointed pursuant to this section; or limiting or abrogating the rights of the holders of any bonds of a municipal cooperative to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; and

(15) Appointing and providing for the duties and obligations of a paying agent or paying agents or such other fiduciaries within or without the state.

(h) (1) It is the intention hereof that any pledge of revenues or other moneys or of a revenue producing contract or contracts made by a municipal cooperative pursuant to this chapter shall be valid and binding from the time when the pledge is made; that the revenues or other moneys or proceeds of any contract or contracts so pledged and thereafter received by the municipal cooperative shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipal cooperative irrespective of whether such parties have notice thereof. Neither the cooperative utility board nor any official executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(2) The principal of and interest on bonds issued by a municipal cooperative shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this chapter. Each bond shall contain a statement that the principal thereof or interest thereon is payable solely from such revenues or funds of the municipal cooperative and that neither the state nor any political subdivision thereof nor any member participating in establishing the municipal cooperative nor other participant is obligated to pay such principal or interest and that neither the faith or credit nor taxing power of the state or any political subdivision thereof nor any such member or other participant is pledged to the payment of the principal of or the interest on such bonds. A municipal cooperative shall have no power to pledge the credit or create a debt or liability of the state or any political subdivision thereof or of any member participating in establishing the municipal cooperative or of any participant, and any bonds issued under the provisions of this chapter shall not create or constitute an indebtedness, liability or obligation of the state or of any such political subdivision or any such member or other participant or be or constitute a pledge of the faith and credit of the state or any such political subdivision or any such member or other participant but all such bonds, unless funded or refunded by bonds of the municipal cooperative, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this chapter.

(P.A. 75-634, S. 6, 24; P.A. 76-237, S. 7, 9; P.A. 77-604, S. 5, 84; P.A. 86-354, S. 5, 6.)

History: P.A. 76-237 amended Subsec. (a) to allow issuance of bonds to be exchanged for outstanding bonds or to refund outstanding bonds before maturity; P.A. 77-604 substituted “chapter” for “act” in Subsec. (g)(14); P.A. 86-354 replaced existing bond purposes provisions in Subsec. (a) with provision re corporate purposes as set forth under this chapter.



Section 7-233g - Filing of bond resolution. Notice. Action challenging validity of bond resolution to be brought within twenty days or forever barred.

Any municipal cooperative may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the appropriate public official of the governing body of each of its members and may thereupon cause to be published in a newspaper or newspapers published or circulating in the area of operation a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contract provided for by the bond resolution shall be commenced within twenty days after the first publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contracts provided for by said bond resolution shall be commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in the area of operation and users of the project and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(P.A. 75-634, S. 7, 24.)



Section 7-233h - Trust indenture.

In the discretion of the cooperative utility board any bonds issued under the provisions of this chapter may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the municipal cooperative, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the municipal cooperative and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the municipal cooperative. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the municipal cooperative authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the municipal cooperative. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the municipal cooperative may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(P.A. 75-634, S. 8, 24.)



Section 7-233i - Bond anticipation notes.

A municipal cooperative shall have the power at any time and from time to time after the issuance of bonds thereof shall have been authorized by resolution duly adopted as hereinbefore provided, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and within the authorized maximum amount of such bond issue. Any such loan shall be paid within five (5) years after the date of the initial loan. Bond anticipation notes shall be issued for all moneys so borrowed under the provisions of this section, and such notes may be renewed from time to time, but all such renewal notes shall mature within the time above limited for the payment of the initial loan. Such notes shall be authorized by resolution of the cooperative utility board and shall be in such denomination or denominations, shall bear interest at such rate or rates, shall be in such form and shall be executed in such manner, all as such cooperative utility board shall prescribe in said resolution. If such notes shall be renewal notes, they may be exchanged for notes then outstanding on such terms as the cooperative utility board shall determine. The cooperative utility board may, in its discretion, retire any such notes from the revenues derived from the project or projects or from such other moneys of the municipal cooperative which are lawfully available therefor or from a combination of each, in lieu of retiring them by means of bond proceeds, provided, however, that before the retirement of such notes by any means other than the issuance of bonds it shall amend and modify the resolution authorizing the issuance of the bonds in anticipation of the proceeds of the sale of which such notes shall have been issued so as to reduce the authorized amount of the bond issue by the amount of the notes so retired. Such amendatory or modifying resolution shall take effect immediately upon its passage.

(P.A. 75-634, S. 9, 24.)



Section 7-233j - Interconnection of electric system lines. Contracts for sale of electricity.

The municipal cooperative is authorized to (1) interconnect the lines of its system with those of other electric systems within or without the state, and to enter into contracts for the sale of electric energy within or without the state to electric systems constructed, owned, controlled or operated by any electric utility, member or nonmember municipal electric utility or any other public or private electric power entity, or any person without the state; and (2) enter into contracts with other electric utilities, member or nonmember municipal electric utilities, or any other public or private electric power entities within or without the state for standby power upon suitable terms, and for the sale of any surplus power not required for its own operation for sale to any electric utility, member or nonmember municipal electric utility or any other public or private electric power entity within or without the state.

(P.A. 75-634, S. 10, 24; P.A. 97-313, S. 3, 5.)

History: P.A. 97-313 added “or any person without the state” in Subdiv. (1), effective July 1, 1997.



Section 7-233k - Eminent domain.

If a municipal cooperative is unable to agree with the owner or owners of real or personal property upon the terms for the acquisition of the same for any reason whatsoever, then the municipal cooperative may acquire, and is hereby authorized to acquire, all real or personal property that it deems necessary for carrying out the purposes of this chapter, whether a fee simple absolute or a lesser interest, by condemnation or the exercise of the right of eminent domain, under and pursuant to the provisions of part I of chapter 835 and related statutes; provided that, notwithstanding anything herein to the contrary, the municipal cooperative shall have no power of eminent domain with respect to any real or personal property owned by an electric utility, nonmember municipal electric utility or any other public or private electric power entity and used in connection with a system or plant of such electric utility, nonmember municipal electric utility or any other public or private electric power entity. The power of a municipal cooperative to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power and no exercise thereof shall be deemed to exhaust it.

(P.A. 75-634, S. 11, 24.)



Section 7-233l - Rates.

A municipal cooperative is hereby authorized to fix, establish, maintain and collect, or to authorize, by contract, franchise, lease or otherwise, the establishment, levying and collection of, such rates, fees, rental or other charges, including connection charges, for the services afforded by the municipal cooperative or by or in connection with any properties which it may construct, erect, acquire, own, operate or control, and for the sale of electric energy or transmission capacity or service as it may deem necessary, proper, desirable and reasonable, which said rates, fees, rentals or other charges shall be fixed and established by the municipal cooperative in the manner prescribed in the following section hereof.

(P.A. 75-634, S. 12, 24.)



Section 7-233m - Sufficiency of rate schedule. Public hearing. Public inspection.

A municipal cooperative shall prescribe and from time to time when necessary revise a schedule of all of its rates, fees, rentals or other charges, which shall comply with the terms of any resolution, contract or other agreement of the municipal cooperative and shall be such that the revenues of the municipal cooperative will at all times be adequate to pay the expenses of operation and maintenance of its project or projects, including all reserves, insurance, extension, and replacement costs and to pay the principal of and interest on any bonds or notes of the municipal cooperative issued under this chapter, and to maintain such reserves therefor as may be required by the terms of any resolution, contract or other agreement of the municipal cooperative or as may be deemed necessary or desirable by the municipal cooperative. Said schedule shall thus be prescribed and from time to time revised by the municipal cooperative after public hearing thereon which shall be held by the municipal cooperative at least seven days after notice thereof has been published at least once in the area of operation. A copy of the schedule of such rates, fees, rentals or other charges of the municipal cooperative then in effect shall at all times be kept on file at the principal office of the municipal cooperative and shall at all reasonable times be open to public inspection.

(P.A. 75-634, S. 13, 24.)



Section 7-233n - Dissolution of cooperative.

The governing bodies of two or more municipal electric utilities which have created a municipal electric energy cooperative pursuant to section 7-233c may, by concurrent resolutions duly adopted by each of such governing bodies within any single calendar year, dissolve such municipal electric energy cooperative on the conditions set forth in this section. Such municipal electric energy cooperative may be dissolved on condition that either the representatives of the municipal electric energy cooperative by resolution duly adopted consent to such dissolution and the municipal electric energy cooperative has no debts or obligations outstanding or that sufficient moneys have been set aside irrevocably in trust to satisfy all of the outstanding debts or obligations of such municipal electric energy cooperative. A copy of each concurrent resolution for the dissolution of a municipal electric energy cooperative adopted pursuant to this section, duly certified by the appropriate officer of the municipal electric utility, shall be filed in the office of the Secretary of the State. Upon proof of such filing of certified copies of the concurrent resolutions for the dissolution of a municipal electric energy cooperative as aforesaid and upon proof either that such municipal electric energy cooperative had no debts or obligations outstanding at the time of the adoption of such resolutions, or that sufficient moneys have been set aside irrevocably in trust to satisfy all of its outstanding debts or obligations, the municipal electric energy cooperative therein referred to shall be conclusively deemed to have been lawfully and properly dissolved and the property of the municipal electric energy cooperative shall be vested in the creating municipal electric utilities or as otherwise provided in agreements between the municipal electric energy cooperative and the members of the municipal electric energy cooperative, provided any such agreements shall treat similarly situated members in a comparable and nondiscriminatory manner. A copy of any such concurrent resolution, duly certified by or on behalf of the Secretary of the State, shall be admissible in evidence in any suit, action, or proceeding, and shall be conclusive evidence of due and proper filing thereof as aforesaid.

(P.A. 75-634, S. 14, 24; P.A. 11-98, S. 4.)

History: P.A. 11-98 deleted provision requiring that upon dissolution of a cooperative, governing bodies dissolving such cooperative are deemed never to have joined in creation of such cooperative and added provision allowing property of dissolved cooperative to be vested in the creating utilities as provided in agreements between the cooperative and the members.



Section 7-233o - Conflict of interest.

No representative, officer or employee of a municipal electric energy cooperative shall have or acquire any personal interest, direct or indirect, in any project or in any property included or planned to be included in any project or in any contract or proposed contract for materials or services to be furnished to or used by the municipal electric energy cooperative, but neither the holding of any office or employment in the government of any municipal electric utility or in any municipal electric energy cooperative under any law of the state nor the owning of any property within the state shall be deemed a disqualification for representation on or employment by a municipal electric energy cooperative.

(P.A. 75-634, S. 15, 24; P.A. 11-98, S. 5.)

History: P.A. 11-98 added “personal” re interest in project, property or contract and added “in any municipal electric energy cooperative” re office-holding or employment that is not deemed a disqualification.



Section 7-233p - Representative compensation.

If the members of a municipal electric energy cooperative are not paying compensation to their representatives pursuant to subsection (a) of section 7-233c, such municipal electric energy cooperative may reimburse its representatives for necessary expenses incurred in the discharge of their duties and pay such reasonable, uniformly applicable compensation to such representatives for their service on the board of such municipal electric energy cooperative as provided in this section. The concurrent resolutions creating a municipal electric energy cooperative may provide that the representatives of the municipal electric energy cooperative may receive annual compensation for their services within limitations to be stated in such concurrent resolutions and in that event, each representative may receive from the municipal electric energy cooperative such compensation for his services as the municipal electric energy cooperative may determine within the limitations stated in such concurrent resolutions. Said provisions or limitations stated in any such resolutions may be amended by subsequent concurrent resolutions, but no reduction of any such limitation shall be effective as to any representative of the municipal electric energy cooperative then in office except upon the written consent of such representative.

(P.A. 75-634, S. 16, 24; P.A. 11-98, S. 6.)

History: P.A. 11-98 added language providing that if a cooperative is not paying compensation to its representatives pursuant to Sec. 7-233c(a), then such cooperative may pay compensation as provided in section, and deleted provision prohibiting representative of municipal authority from receiving compensation except as provided in section.



Section 7-233q - Competitive bidding. Contracts.

(a) All purchases for supplies, materials or equipment to be made in excess of twenty-five thousand dollars shall be submitted for competitive bid provided that more than one source of such supplies, materials or equipment is available, except this subsection shall not apply to any project or projects in which a municipal electric energy cooperative is an owner of a portion if the project itself is not required to be subject to competitive bidding.

(b) (1) Notwithstanding subsection (a) of this section, any contracts to be entered into by a cooperative created pursuant to this chapter or any project in which such cooperative has an interest or any joint venture or partnership thereof may be entered into as the result of either negotiation, request for proposals, open-bid or sealed-bid method of procurement. In determining the type of procurement method it deems most prudent, the cooperative may consider the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the cooperative and its members and participants. The cooperative shall determine the terms and conditions of such contracts and the fees or other compensation to be paid pursuant to such contracts.

(2) The entry into any contract resulting from negotiation or the conduct of a request for proposals pursuant to subdivision (1) of this subsection may be by resolution or by the terms of written policies adopted by the cooperative at the option of the governing body of said cooperative. If the cooperative elects to proceed by negotiation or request for proposals for the procurement of any such contract by the terms of written policies adopted by the cooperative, the contract and the factual basis for the method of procurement shall be recorded and open for public inspection immediately after the award of such contract.

(P.A. 75-634, S. 17, 24; P.A. 08-128, S. 1.)

History: P.A. 08-128 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re contracts, effective June 5, 2008.



Section 7-233r - Cooperative bonds and notes deemed legal investment.

To the extent permitted by law, the state and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter, and such bonds or notes shall be authorized security for any and all public deposits.

(P.A. 75-634, S. 18, 24; P.A. 80-483, S. 20, 186.)

History: P.A. 80-483 deleted reference to building and loan associations.



Section 7-233s - Taxation.

The creation of a municipal electric energy cooperative pursuant to the provisions of this chapter is in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security, and its purposes are public purposes and a municipal cooperative will be performing an essential governmental function. The real and personal property of a municipal electric energy cooperative, and its income and operations, shall be exempt from all taxation by the state and any political subdivision thereof; provided, however, that in connection with the acquisition or construction or ownership of any project or projects, or portions thereof, which may be located outside the boundaries of the members of the municipal cooperative, the municipal cooperative may make payments in lieu of taxation and enter into a contract therefor to the appropriate taxing entity in which such project or projects, or portions thereof, are so acquired or constructed. The state covenants with the purchasers and all subsequent holders and transferees of the notes or bonds issued by a municipal cooperative, in consideration of the acceptance of any payment for the notes or bonds, that the notes or bonds of a municipal cooperative, issued pursuant to this chapter and the income therefrom shall at all times be free from taxation.

(P.A. 75-634, S. 19, 24.)



Section 7-233t - Exemption from jurisdiction of Public Utilities Regulatory Authority.

A municipal electric energy cooperative created pursuant to the provisions of this chapter shall be exempt from the jurisdiction and control of the Public Utilities Regulatory Authority of this state, except to the extent municipal electric utilities are subject to the Public Utilities Regulatory Authority as of the date of the formation of the municipal cooperative.

(P.A. 75-634, S. 20, 24; P.A. 76-237, S. 8, 9; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 10, 348; P.A. 11-80, S. 1.)

History: P.A. 76-237 made it clear newly created energy cooperatives subject to public utilities control authority to the extent others are at the time each is created, deleting provision that they be subject to authority as others are “presently”; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 substituted department of public utility control for division and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 7-233u - Severability of provisions.

The respective words, clauses, sentences, paragraphs and sections of this chapter are severable, and the declaration of invalidity of any such word, clause, sentence, paragraph or section shall not invalidate the remaining portions of the chapter.

(P.A. 75-634, S. 21, 24.)



Section 7-233v - Liberal construction.

This chapter shall be construed liberally to effectuate the legislative intent and the purposes of this chapter as complete and independent authority for the performance of each and every act and thing herein authorized and all authority herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

(P.A. 75-634, S. 22, 24.)



Section 7-233w - Controlling provisions in case of conflict.

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special or local, or any limitation imposed by a corporate or municipal charter, the provisions of this chapter shall be controlling and all other conflicting laws or limitations of any nature whatsoever are hereby repealed, revoked and rescinded.

(P.A. 75-634, S. 23, 24.)



Section 7-233x - Power supply contracts between cooperatives and municipal electric utilities.

Any municipal electric utility, as defined in section 7-233b, shall have power, acting on behalf of the municipality with respect to which such municipal electric utility is a department, agency or other such related body, to enter into agreements with any municipal electric energy cooperative, as defined in said section 7-233b, for the purchase, sale, exchange or transmission of electric power or energy on such terms and for such periods of time as agreed upon by such municipal electric utility and such municipal electric energy cooperative, and any such agreement shall be binding on the parties thereto and such municipality, provided such municipality may disapprove and thereby invalidate such agreement by vote of its legislative body at any time no later than thirty days following the date such agreement is filed and appropriately recorded in such municipality for consideration by its legislative body. Any such agreement may include terms providing that the municipal electric utility (1) make payments for electric power and energy based on a formula stated in the agreement, (2) make such payments unconditionally whether or not the agreed upon electric power or energy is provided or otherwise made available or a particular project is completed, operable or operating, and (3) pay obligations of another municipal electric utility if such municipal electric utility fails to make such payments as required in such agreement. Payments made under such agreements may be recovered in the prices charged by the municipal electric utility.

(P.A. 79-468, S. 1, 2; P.A. 99-263, S. 1, 2.)

History: P.A. 99-263 authorized optional provisions re payments for electric power and energy and payment of obligations of another municipal electric utility which may be included in agreements, and made a technical change, effective July 1, 1999.



Section 7-233y - Municipal energy conservation and load management fund.

(a) Each municipal electric utility created pursuant to chapter 101 or by special act shall, for investment in renewable energy sources and for conservation and load management programs pursuant to this section, accrue from each kilowatt hour of its metered firm electric retail sales, exclusive of such sales to United States government naval facilities in this state, no less than the following amounts during the following periods, in a manner conforming to the requirement of this section: (1) 1.0 mills on and after January 1, 2006; (2) 1.3 mills on and after January 1, 2007; (3) 1.6 mills on and after January 1, 2008; (4) 1.9 mills on and after January 1, 2009; (5) 2.2 mills on and after January 1, 2010; and (6) 2.5 mills on and after January 1, 2011.

(b) There is hereby created a municipal energy conservation and load management fund in each municipal electric energy cooperative created pursuant to this chapter, which fund shall be a separate and dedicated fund to be held and administered by such cooperative. Each municipal electric utility created pursuant to chapter 101 or by special act that is a member or participant in such a municipal electric energy cooperative shall accrue and deposit such amounts as specified in subsection (a) of this section into such fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fiscal year next succeeding. Disbursements from the fund shall be made pursuant to the comprehensive electric conservation and load management plan prepared by the cooperative in accordance with subsection (c) of this section.

(c) Such cooperative shall, annually, adopt a comprehensive plan for the expenditure of such funds by the cooperative on behalf of such municipal electric utilities for the purpose of carrying out electric conservation, investments in renewable energy sources, energy efficiency and electric load management programs funded by the charge accrued pursuant to subsection (a) of this section. The cooperative shall expend or cause to be expended the amounts held in such fund in conformity with the adopted plan. The plan may direct the expenditure of funds on facilities or measures located in any one or more of the service areas of the municipal electric utilities who are members or participants in such cooperative and may provide for the establishment of goals and standards for measuring the cost effectiveness of expenditures made from such fund, for the minimization of federally mandated congestion charges and for achieving appropriate geographic coverage and scope in each such service area. Such plan shall be consistent with the comprehensive plan of the Energy Conservation Management Board established under section 16-245m. Such cooperative, annually, shall submit its plan to such board for review.

(June Sp. Sess. P.A. 05-1, S. 17.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005.



Section 7-233z - Comprehensive report.

(a) A municipal electric energy cooperative, created pursuant to this chapter, shall submit a comprehensive report on the activities of the municipal electric utilities with regard to promotion of renewable energy resources. Such report shall identify the standards and activities of municipal electric utilities in the promotion, encouragement and expansion of the deployment and use of renewable energy sources within the service areas of the municipal electric utilities for the prior calendar year. The cooperative shall submit the report to the Connecticut Green Bank not later than ninety days after the end of each calendar year that describes the activities undertaken pursuant to this subsection during the previous calendar year for the promotion and development of renewable energy sources for all electric customer classes.

(b) Such cooperative shall develop standards for the promotion of renewable resources that apply to each municipal electric utility. On or before January 1, 2008, and annually thereafter, such cooperative shall submit such standards to the Connecticut Green Bank.

(P.A. 07-242, S. 41; P.A. 11-80, S. 130; P.A. 14-94, S. 29.)

History: P.A. 07-242 effective July 1, 2007; P.A. 11-80 replaced “Renewable Energy Investment Advisory Committee” with “Clean Energy Finance and Investment Authority”, effective July 1, 2011; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank”, effective June 6, 2014.






Chapter 101b - Municipal Telecommunications Services

Section 7-233ii - Municipalities authorized to provide telecommunications service.

(a) Notwithstanding any provision of a special act or municipal charter to the contrary, any municipality that owns or operates one or more plants for the manufacture or distribution of electricity pursuant to section 7-213 or any special act, may provide telecommunications service, as defined in section 16-247a, other than community antenna television service, to inhabitants within the territorial limits of the area in which the municipality is authorized to provide electric service. No municipality may seek authority to provide telecommunications service pursuant to this section until affirmative action for that purpose has been approved by the chief executive officer and has received a two-thirds vote of its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen.

(b) Any municipality seeking to exercise the authority granted by this section shall be subject to all certification requirements imposed by statute or order of the Public Utilities Regulatory Authority upon certified telecommunications providers, as defined in section 16-1.

(c) Any municipality exercising the authority granted by this section may finance any capital expenditures necessary to provide telecommunications service other than community antenna television service, including but not limited to, the costs to acquire or construct necessary systems or facilities, in accordance with the provisions of chapter 109.

(P.A. 97-313, S. 4, 5; P.A. 99-286, S. 15, 19; P.A. 11-80, S. 1.)

History: P.A. 97-313 effective July 1, 1997; P.A. 99-286 amended Subsec. (b) by changing reference to persons, firms or corporations certified to provide intrastate telecommunications services to “certified telecommunications providers”, effective July 19, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.






Chapter 102 - Municipal Waterworks Systems

Section 7-234 - Operation of system, when. Payment of expenses. Waiver of acquisition rights.

Any town, city or borough or district organized for municipal purposes may acquire, construct and operate a municipal water supply system where (1) there is no existing private waterworks system, (2) the owner or owners of a private waterworks system are willing to sell or transfer all or part of such system to the municipality, or (3) a public regional waterworks system within said town, city or borough or district is willing to sell or transfer all or part of the system to the municipality. The franchise jurisdiction of the municipal water supply system shall be enlarged, by special act, if applicable to include the system or portion thereof sold or transferred and the franchise jurisdiction of the acquired waterworks system shall be reduced, by special act, if applicable to exclude the system or portion thereof sold or transferred. Any such municipality may pay for the acquisition, construction, extension, enlargement and maintenance of any such system by the issuance of general obligation bonds as provided in chapter 109 or by the issuance of revenue bonds as hereinafter provided. Any municipality having the right to acquire all or any part of an existing private waterworks system pursuant to any municipal charter, special act or contract may relinquish such rights by action of its legislative body.

(1949 Rev., S. 753; 1967, P.A. 780; P.A. 84-420, S. 1, 2; P.A. 93-349, S. 1.)

History: 1967 act allowed purchase of private waterworks system by municipality or construction of system through issuance of general obligation bonds as well as revenue bonds; P.A. 84-420 added provision re waiver of acquisition rights; P.A. 93-349 added provisions re transfer of all or part of a private system, sale or transfer of a public regional system and re enlargement or reduction of resulting franchise jurisdiction by special act.

Cited. 171 C. 74.



Section 7-235 - Revenue bonds.

The legislative body of any municipality described in section 7-234, which municipality has voted to construct, enlarge or maintain a waterworks system, shall cause an estimate to be made of the cost of such construction and may issue, in the name of such municipality, revenue bonds in an amount sufficient to meet such estimated cost and interest thereon until the date of maturity. Such municipality shall not be obligated to pay such bonds except from funds derived from the net revenue of such waterworks system, and it shall be stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute a general indebtedness of such municipality within any statutory limitation.

(1949 Rev., S. 754.)

Section solely governs municipal water utility financing and cannot be construed to diminish municipality's public health or environmental protection responsibilities. 262 C. 758.



Section 7-236 - Issuance of bonds.

The legislative body shall determine the form of such bonds, whether registered or coupon, the rate and the dates of payment of interest thereon and the time or times, not more than thirty years from their date, at which they shall mature, the manner in which they shall be issued and by whom they shall be executed and sold.

(1949 Rev., S. 755; 1969, P.A. 424, S. 4.)

History: 1969 act removed provision limiting interest rate to 6% per year.



Section 7-237 - Sinking fund.

The legislative body shall provide for the establishment, from the net revenues of such waterworks system, of a sinking fund for the payment of the bonds and interest thereon and any charges connected therewith, plus ten per cent of the amount required for such payment, as a safety margin. Any surplus from the bond proceeds over the cost of establishing the system shall be paid into said sinking fund.

(1949 Rev., S. 756.)



Section 7-238 - Trust indenture.

In the discretion of the legislative body, such bonds may be secured by a trust indenture between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company in the state, but no such trust indenture shall convey or mortgage the system or any part thereof. Such indenture may contain reasonable and adequate provisions for protecting and enforcing the rights and remedies of the bondholders and may restrict their individual rights of action as is customary in trust indentures securing bonds and debentures of corporations.

(1949 Rev., S. 757.)



Section 7-239 - Rates for use.

(a) The legislative body shall establish just and equitable rates or charges for the use of the waterworks system authorized in this subsection, to be paid by the owner of each lot or building which is connected with and uses such system, and may change such rates or charges from time to time. Such rates or charges shall be sufficient in each year for the payment of the expense of operation, repair, replacements and maintenance of such system and for the payment of the sums in this subsection required to be paid into the sinking fund. In establishing such rates or charges, the legislative body shall consider measures that promote water conservation and reduce the demand on the state's water and energy resources. Such rates or charges may include: (1) Demand projections that recognize the effects of conservation, (2) implementation of metering and measures to provide timely price signals to consumers, (3) multiyear rate plans, (4) measures to reduce system water losses, and (5) alternative rate designs that promote conservation. No such rate or charge shall be established until after a public hearing at which all the users of the waterworks system and the owners of property served or to be served and others interested shall have an opportunity to be heard concerning such proposed rate or charge. Notice of such hearing shall be given, at least ten days before the date set therefor, in a newspaper having a circulation in such municipality. Such notice shall set forth a schedule of rates or charges, and a copy of the schedule of rates or charges established shall be kept on file in the office of the legislative body and in the office of the clerk of the municipality, and shall be open to inspection by the public. The rates or charges so established for any class of users or property served shall be extended to cover any additional premises thereafter served which are within the same class, without the necessity of a hearing thereon. Any change in such rates or charges may be made in the same manner in which they were established, provided, if any change is made substantially pro rata as to all classes of service, no hearing shall be required. The provisions of this section shall not apply to the sale of bottled water.

(b) If any rates or charges established pursuant to this section are not paid within thirty days after the due date, demand for such rates or charges may be made on the owner of the premises served in the manner provided in subsection (a) of section 12-155, and thereafter an alias tax warrant may be issued in the manner provided in sections 12-135 and 12-162. The rates or charges established pursuant to this section, if not paid when due, shall constitute a lien upon the premises served and a charge against the owner thereof, which lien and charge shall bear interest at the same rate as would unpaid taxes. Such a lien not released of record prior to October 1, 1993, shall not continue for more than two years unless the superintendent of the waterworks system has filed a certificate of continuation of the lien in the manner provided under section 12-174 for the continuance of tax liens, and when so continued shall be valid for fifteen years. A lien described in this section shall take precedence over all other liens or encumbrances except taxes and may be foreclosed against the lot or building served in the same manner as a lien for taxes.

(c) Any municipality, by resolution of its legislative body, may assign, for consideration, any and all liens filed by the superintendent of the waterworks system or tax collector to secure unpaid water charges as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality's tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys' fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(d) The amount of any such rate or charge which remains due and unpaid for thirty days may, with reasonable attorneys' fees, be recovered by the legislative body in a civil action in the name of the municipality against such owners. The municipality shall be subject to the same rates or charges under the same conditions as other users of such waterworks system.

(1949 Rev., S. 758; P.A. 93-349, S. 2; P.A. 95-353, S. 2, 7; P.A. 99-188, S. 2; 99-283, S. 1, 10; P.A. 07-95, S. 1; P.A. 08-43, S. 1; P.A. 13-78, S. 4.)

History: P.A. 93-349 added provisions regarding certificate of continuance and continued lien being valid for 15 years; P.A. 95-353 divided section into Subsecs., amended Subsec. (b) to specify that liens not released before October 1, 1993, shall not continue for more than 1 year and made technical changes, effective July 13, 1995; P.A. 99-188 amended Subsec. (a) by exempting sales of bottled water from provisions of the section; P.A. 99-283 added new Subsec. (c) providing for assignment of liens and relettered existing Subsec. (c) as (d), effective July 1, 1999; P.A. 07-95 amended Subsec. (b) by adding provisions re demand for unpaid rates or charges and issuance of an alias tax warrant and by making a technical change, effective July 1, 2007; P.A. 08-43 amended Subsec. (b) to increase time of the lien from 1 to 2 years; P.A. 13-78 amended Subsec. (a) to add provision re in establishing rates or charges, legislative body shall consider measures that promote water conservation and reduce demand on state's water and energy resources, to add Subdivs. (1) to (5) re rates and charges and to make technical changes, effective June 5, 2013.

Liens for water charges had priority over mortgages, judgment lien and tax liens of the United States. 139 C. 363. Public utility rate should not be set aside unless it is proved that rate is excessive and action setting it was illegal and arbitrary; statutory provision for public hearing on rates applies only to waterworks financed by revenue bonds and failure to allege such financing was fatal to plea. 151 C. 53. Cited. 171 C. 74.

Liens for water rates attach when due. 19 CS 340.



Section 7-240 - Separate accounts.

A separate account shall be kept by the municipality of the funds derived from such waterworks system and of their disposition, which account shall be audited annually by a competent auditor, and a report of such audit shall be open to public inspection. The treasurer of the municipality shall be the custodian of such funds and shall give bond to the satisfaction of the legislative body for the faithful discharge of his duties. Such funds shall be kept separate from other funds of such municipality and shall be used for such waterworks system and for no other purpose.

(1949 Rev., S. 759.)

Section solely governs municipal water utility financing and cannot be construed to diminish municipality's public health or environmental protection responsibilities. 262 C. 758.



Section 7-241 - Additional bonds.

Additional bonds may be issued in the discretion of the legislative body, to provide for the amount of any deficit found in the proceeds of the bonds herein authorized, which additional bonds shall be subject to the same conditions as, and shall be entitled to payment without preference or priority of, the bonds first issued.

(1949 Rev., S. 760.)



Section 7-242 - Issuance of refunding bonds.

Refunding revenue bonds may be issued in the same manner as the bonds which they are to refund, in the discretion of the legislative body, upon written request of all the holders of unpaid certificates of a particular issue payable from the revenues of the waterworks system as herein provided. The amount of such refunding bonds shall not exceed and may be less than the amount of the certificates to be surrendered and shall not exceed and may be less than the determined value of so much of the system as was paid for by such issue of certificates, less the amount of the certificates paid.

(1949 Rev., S. 761.)



Section 7-243 - Receiver.

If there is a default in the payment of the principal or interest upon any of such bonds, any court having jurisdiction may, upon application and for cause shown, appoint a receiver to administer such waterworks system on behalf of the municipality.

(1949 Rev., S. 762.)



Section 7-244 - Sales at less than par. Tax exemption.

Such bonds may be sold at not less than ninety per cent of their par value and shall be exempt from taxation.

(1949 Rev., S. 763.)



Section 7-244a - Temporary notes. Methods of payment.

(a) In addition to its other powers described under this chapter, any municipality operating a waterworks system may issue temporary notes for purposes of financing any capital project related to such system, and such municipality may renew such notes for not more than fifteen years, provided in the first year immediately following completion of such project, or if more than one project is financed by any issue of such notes, in the first year immediately following completion of the last of such projects, or in the sixth year following the date of issue of such notes, whichever is sooner, and in each year thereafter, not less than one-fifteenth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below. Payment of principal and interest on such notes may be secured by a pledge of (1) the full faith and credit of the municipality, (2) revenues to be derived from waterworks system use charges, (3) revenues to be derived from waterworks system connection charges, (4) revenues to be derived from waterworks system benefit assessments, (5) any other revenues which are collected by the municipal waterworks department or the municipal authority which is authorized to set rates and other charges or (6) any combination of the aforementioned sources of payment. Any temporary notes which are secured by a pledge of the full faith and credit of the municipality shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of such pledge, whether or not such notes are also secured by one or more additional sources of payment as herein provided. In each year during which such notes secured by a pledge of the full faith and credit of the municipality are outstanding, the municipality shall appropriate and there shall be available on or before the date when any principal, interest or mandatory annual retirement payment on such notes is required to be paid, an amount of money which, together with all revenues from other sources available for such purpose, shall be sufficient to pay such principal, interest or mandatory annual retirement payment on such payment date. There shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to provide for such appropriations.

(b) The legislative body of any municipality issuing temporary notes as provided in this section shall determine the maximum authorized amount of such notes to be issued and may determine or may authorize an officer or officers of such municipality to determine the form of such notes, their date, the dates of principal and interest payments on such notes, provisions for protecting and enforcing the rights and remedies of the holders of such notes and all other terms, conditions and particular matters regarding the issuing and securing of and the payment of debt service on such notes. Such legislative body may determine the rate or rates of interest for each issue of such notes or may provide that such rate or rates of interest shall be determined subsequently by an officer or officers of such municipality, which determination may be based upon the receipt of bids to purchase such notes. Each note issued in accordance with this section shall be exempt, both as to principal and interest, from taxation.

(c) Any powers granted under this section shall be in addition to, and not in derogation of, any powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act.

(d) Notwithstanding the provisions of subsection (c) of this section, to the extent payment of principal and interest on such notes is not secured in whole or in part by a pledge of the full faith and credit of the municipality, any limitations on the powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act regarding renewal of such notes or the total amount of such notes outstanding shall not be applicable to any notes issued pursuant to this section.

(P.A. 83-513, S. 7; P.A. 84-483, S. 1, 2; P.A. 86-309, S. 1.)

History: P.A. 84-483 amended section to permit municipality to use tax resources to pay debt service on notes and to permit all revenue from water systems use charges or taxes and the full faith and credit of the municipality to be used to secure the notes; P.A. 86-309 provided that renewal of notes need not be annual and added Subsec. (d) re inapplicability of limitations on municipal powers to renew certain notes.






Chapter 103 - Municipal Sewerage Systems

Section 7-245 - Definitions.

For the purposes of this chapter: (1) “Acquire a sewerage system” means obtain title to all or any part of a sewerage system or any interest therein by purchase, condemnation, grant, gift, lease, rental or otherwise; (2) “alternative sewage treatment system” means a sewage treatment system serving one or more buildings that utilizes a method of treatment other than a subsurface sewage disposal system and that involves a discharge to the groundwaters of the state; (3) “community sewerage system” means any sewerage system serving two or more residences in separate structures which is not connected to a municipal sewerage system or which is connected to a municipal sewerage system as a distinct and separately managed district or segment of such system; (4) “construct a sewerage system” means to acquire land, easements, rights-of-way or any other real or personal property or any interest therein, plan, construct, reconstruct, equip, extend and enlarge all or any part of a sewerage system; (5) “decentralized system” means managed subsurface sewage disposal systems, managed alternative sewage treatment systems or community sewerage systems that discharge sewage flows of less than five thousand gallons per day, are used to collect and treat domestic sewage, and involve a discharge to the groundwaters of the state from areas of a municipality; (6) “decentralized wastewater management district” means areas of a municipality designated by the municipality through a municipal ordinance when an engineering report has determined that the existing subsurface sewage disposal systems may be detrimental to public health or the environment and that decentralized systems are required and such report is approved by the Commissioner of Energy and Environmental Protection with concurring approval by the Commissioner of Public Health, after consultation with the local director of health; (7) “municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district and each municipal organization having authority to levy and collect taxes; (8) “operate a sewerage system” means own, use, equip, reequip, repair, maintain, supervise, manage, operate and perform any act pertinent to the collection, transportation and disposal of sewage; (9) “person” means any person, partnership, corporation, limited liability company, association or public agency; (10) “remediation standards” means pollutant limits, performance requirements, design parameters or technical standards for application to existing sewage discharges in a decentralized wastewater management district for the improvement of wastewater treatment to protect public health and the environment; (11) “sewage” means any substance, liquid or solid, which may contaminate or pollute or affect the cleanliness or purity of any water; and (12) “sewerage system” means any device, equipment, appurtenance, facility and method for collecting, transporting, receiving, treating, disposing of or discharging sewage, including, but not limited to, decentralized systems within a decentralized wastewater management district when such district is established by municipal ordinance pursuant to section 7-247.

(1949 Rev., S. 731; 1949, S. 312d; P.A. 78-154, S. 1; P.A. 95-79, S. 11, 189; June 30 Sp. Sess. P.A. 03-6, S. 140; P.A. 11-80, S. 1.)

History: P.A. 78-154 defined “community sewerage system”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 defined “alternative sewage treatment system”, redefined “community sewerage system” to require service to two or more residences, defined “decentralized system”, “decentralized wastewater management district” and “remediation standards”, redefined “sewerage system” to include decentralized systems within a decentralized wastewater management district, inserted Subdiv. designators and made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (6), effective July 1, 2011.

Cited. 218 C. 144.

Cited. 5 CS 256.



Section 7-246 - Water pollution control authority; designation. Preparation of municipal plan. Successor to sewer authority; validation of sewer authority acts.

(a) Any municipality may, by ordinance, designate its legislative body, except where the legislative body is the town meeting, or any existing board or commission, or create a new board or commission to be designated, as the water pollution control authority for such municipality. Any municipality located within the district of a regional water authority or regional sewer district established under an act of the General Assembly may designate such water authority or sewer district as the water pollution control authority for such municipality, with all of the powers set forth in this chapter for water pollution control authorities, provided such water authority or sewer district agrees to such designation. If a new board or commission is created, the municipality shall, by ordinance, determine the number of members thereof, their compensation, if any, whether such members shall be elected or appointed, the method of their appointment, if appointed, and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. The water pollution control authority of the town within which there is a city or borough shall not exercise any power within such city or borough without the express consent of such city or borough, except that such consent shall not be required for any action taken to comply with a pollution abatement order issued by the Commissioner of Energy and Environmental Protection.

(b) Each municipal water pollution control authority designated in accordance with this section may prepare and periodically update a water pollution control plan for the municipality. Such plan shall designate and delineate the boundary of: (1) Areas served by any municipal sewerage system; (2) areas where municipal sewerage facilities are planned and the schedule of design and construction anticipated or proposed; (3) areas where sewers are to be avoided; (4) areas served by any community sewerage system not owned by a municipality; (5) areas to be served by any proposed community sewerage system not owned by a municipality; and (6) areas to be designated as decentralized wastewater management districts. Such plan shall also describe the means by which municipal programs are being carried out to avoid community pollution problems and describe any programs wherein the local director of health manages subsurface sewage disposal systems. The authority shall file a copy of the plan and any periodic updates of such plan with the Commissioner of Energy and Environmental Protection and shall manage or ensure the effective supervision, management, control, operation and maintenance of any community sewerage system or decentralized wastewater management district not owned by a municipality.

(c) Any municipal sewer authority in existence prior to October 1, 1978, shall be deemed to be the water pollution control authority of such municipality unless the legislative body of the municipality, by ordinance, determines otherwise, and such water pollution control authority shall be deemed the successor to such sewer authority for all of the purposes of this chapter. All acts of any such sewer authorities from October 1, 1978, to June 1, 1979, are validated. The provisions of this subsection shall not apply to any action pending in any court or any right of appeal under this chapter existing on June 1, 1979.

(1949 Rev., S. 733; 1949, S. 313d; 1967, P.A. 60; 1971, P.A. 694, S. 1; P.A. 73-294, S. 1, 4; P.A. 78-154, S. 2; P.A. 79-391, S. 1, 2; P.A. 86-239, S. 1, 14; P.A. 87-292; June 30 Sp. Sess. P.A. 03-6, S. 141; P.A. 11-80, S. 1.)

History: 1967 act applied provisions to existing boards and commissions rather than to boards and commissions existing on July 26, 1949; 1971 act allowed designation of regional water authority as a municipality's sewer authority; P.A. 73-294 allowed designation of municipal legislative body as sewer authority, unless legislative body is town meeting; P.A. 78-154 substituted water pollution control authority for sewer authority, allowed designation of regional sewer district as authority and added Subsec. (b) re water pollution control plans; P.A. 79-391 added Subsec. (c) establishing sewer authorities as water pollution control authorities and validating their acts; P.A. 86-239 amended Subsec. (a) by eliminating the consent requirement for action complying with a water pollution abatement order; P.A. 87-292 amended Subsec. (a) to allow for election of commission members; June 30 Sp. Sess. P.A. 03-6 added Subsec. (b)(6) re areas to be designated as decentralized wastewater management districts, to require that plan describe any programs re subsurface sewage disposal systems managed by local director of health and to require the effective supervision, control, operation and maintenance of any community sewerage system or decentralized wastewater management district; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 218 C. 144; 220 C. 18.

Cited. 10 CA 440.



Section 7-246a - Applications. Time for decision. Appeal.

(a) Whenever an application or request is made to a water pollution control authority or sewer district for (1) a determination of the adequacy of sewer capacity related to a proposed use of land, (2) approval to hook up to a sewer system at the expense of the applicant, or (3) approval of any other proposal for wastewater treatment or disposal at the expense of the applicant, the water pollution control authority or sewer district shall make a decision on such application or request within sixty-five days from the date of receipt, as defined in subsection (c) of section 8-7d, of such application or request. The applicant may consent to one or more extensions of such period, provided the total of such extensions shall not exceed sixty-five days.

(b) Notwithstanding any other provision of the general statutes, an appeal may be taken from an action of a water pollution control agency or sewer district pursuant to subsection (a) of this section in accordance with section 8-8.

(P.A. 03-177, S. 13.)

History: P.A. 03-177 effective October 1, 2003, and applicable to applications filed on or after that date.

Enactment of section establishing procedural requirements for issuing and appealing decisions did not indicate legislative intent to change substantive law concerning such decisions and did not limit the broad discretion water pollution control authorities have to determine whether, and under what circumstances, they provide sewer service within their municipalities. 291 C. 271.



Section 7-246f - Community sewerage systems.

(a) Any municipal water pollution control authority may ensure the effective management of a community sewerage system as defined in section 7-245 and not owned by a municipality by requiring that the system be owned and managed as provided in this subsection. The ownership and management of the system shall meet the following requirements: (1) The owners of all properties served by the system shall be members of a property owners' association which is organized and operated in accordance with chapter 602 and which shall exist as long as any property is served by the system; (2) the association shall have the authority and the responsibility to operate, maintain, repair and improve the system in accordance with all applicable requirements, and in a manner which will prevent pollution of the waters of the state. Such association shall have the power to borrow money to finance such activities, and to defray the cost of such activities by levying assessments against the properties served by the system. Any such unpaid assessment shall constitute a lien upon the property against which such assessment was levied. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens, and such lien may be foreclosed in the same manner as a lien for property taxes, but shall not be construed to have any greater priority than any ordinary lien upon such property; (3) all of the properties to be served by the system, and all other land upon which is located any part of the system, shall be owned in fee or shall be subject to a long-term leasehold or to a system of perpetual easements, held by the association or by the members thereof. Such title or easements shall be sufficient to allow such properties to be served by the system and to allow the association to operate, maintain, repair and improve the system as required under subdivision (2) of this subsection; (4) such association shall assure the availability of funds that are of actuarial adequacy for the continued operation, maintenance, repair and improvement of the system without pollution of the waters of the state; and (5) prior to any discharge to the system, the following requirements shall be met: (A) The association shall be created and a document or documents establishing its duties and powers as provided in this section shall be filed on the land records of the municipality in which the system and properties to be served thereby are located; (B) the system shall be owned by the association as provided in this section and rights of a mortgagee or similar interest in the system shall be subordinated to the ownership of association; (C) the association shall obtain a permit to discharge as provided by section 22a-430; and (D) the association shall certify to the water pollution control authority and the building official of the municipality that a permit to discharge has been obtained.

(b) If the association owning a community sewerage system fails to take any action in accordance with requirements of subsection (a) of this section, the municipal water pollution control authority may take any such action on behalf of the association or any other action within the powers granted to such authority which is necessary to ensure the effective operation of the system and to prevent pollution of the waters of the state. For the purposes of this section, the authority shall have the right to enter upon the properties and land subject to subdivision (3) of subsection (a) of this section. Except where delay would result in pollution of the waters of the state, no such action shall be taken unless the association has been given written notice ten days prior to any such proposed action, and has been afforded an opportunity to be heard on such proposed action. A municipal water pollution control authority may recover the cost of taking any action pursuant to this subsection by levying assessments, in the manner described in section 7-249, or charges, in the manner described in section 7-255, against the properties served by the system. Control over the operation, maintenance, repair and improvement of the system shall be returned to the association, or to a successor thereto, upon provision to the municipal water pollution control authority of adequate assurances that the requirements of subsection (a) of this section will be met, providing that nothing contained in this subsection shall limit the powers conferred on municipal water pollution control authorities by section 7-247. Should the system be designed or intended to serve additional properties that subsequently are to be subject to subsection (a) of this section, such properties and the owner or owners thereof shall be subject to the provisions of this section in the same manner as were the properties held by the association or the members thereof.

(c) Certification by a municipal water pollution control authority to the Commissioner of Energy and Environmental Protection, in a form satisfactory to the commissioner, that it will require a community sewerage system not owned by the municipality to be owned and managed in accordance with the provisions of subsections (a) and (b) of this section shall be sufficient for the municipal water pollution control authority to establish that it will ensure effective management of such system as required by subsection (b) of section 7-246, provided that nothing contained in this section shall limit the power and duties conferred on the Commissioner of Energy and Environmental Protection by sections 22a-427 to 22a-438, inclusive.

(P.A. 81-331; P.A. 96-256, S. 170, 209; P.A. 07-217, S. 19; P.A. 11-80, S. 1.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to Ch. 600 with Ch. 602, effective January 1, 1997; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 7-247 - Powers and duties of water pollution control authority re sewerage systems. Obligation to consider feasibility of sewage as energy source. Establishment of decentralized wastewater management districts.

(a) Any municipality by its water pollution control authority may acquire, construct and operate a sewerage system or systems; may enter upon and take and hold by purchase, condemnation or otherwise the whole or any part of any real property or interest therein which it determines is necessary or desirable for use in connection with any sewerage system; may establish and revise rules and regulations for the supervision, management, control, operation and use of a sewerage system, including rules and regulations prohibiting or regulating the discharge into a sewerage system of any sewage or any stormwater runoff which in the opinion of the water pollution control authority will adversely affect any part or any process of the sewerage system except that any such rule or regulation regarding decentralized systems shall be approved by the local director of health before such rule or regulation may be effective; may enter into and fulfill contracts, including contracts for a term of years, with any person or any other municipality or municipalities to provide or obtain sewerage system service for any sewage, and may make arrangements for the provision or exchange of staff services and equipment with any person or any other municipality or municipalities, or for any other lawful services. The water pollution control authority of any municipality planning to acquire, construct or operate a new or additional sewerage system shall consider the feasibility of using the sewage collected by such system as an energy source for the generation of electricity or the production of other energy sources. The water pollution control authority may establish rules for the transaction of its business. It shall keep a record of its proceedings and shall designate an officer or employee to be the custodian of its books, papers and documents. No person shall have a right to a hearing or an appeal in the manner provided in sections 22a-436 and 22a-437 from a decision of a water pollution control authority to deny a permit or issue an order unless such water pollution control authority was delegated authority by the commissioner pursuant to section 22a-430 to make the decision that is the subject of such hearing or appeal.

(b) Following approval of an engineering report by the Commissioner of Energy and Environmental Protection that includes concurrence with such approval by the Commissioner of Public Health, and in consultation with the local director of health, a municipality, acting in conjunction with its water pollution control authority may, by ordinance, establish geographical areas of decentralized wastewater management districts within such municipality.

(1) Such ordinance may also include, following the approval of such ordinance by the local director of health pursuant to such director's authority under section 19a-207: (A) Remediation and technical standards for the design and construction of subsurface sewage disposal systems that are more stringent than those imposed by the Public Health Code; (B) authority for the local director of health to order the upgrade of subsurface sewage disposal systems in accordance with such remediation and technical standards; (C) authority for the local director of health to establish criteria for the abandonment of substandard subsurface sewage disposal systems; (D) authority for the local director of health to order the property owner of a substandard subsurface sewage disposal system that does not comply with such remediation standards, technical standards or other criteria to abandon such substandard subsurface sewage disposal system thus allowing the water pollution control authority to order such owner to connect to a sewerage system pursuant to section 7-257; (E) standards established by the local director of health for the effective supervision, management, control, operation and maintenance of managed subsurface sewage disposal systems within such decentralized wastewater management districts; or (F) authority for the water pollution control authority to enact and amend regulations, following the approval of such regulations by the local director of health, that govern the supervision, management, control, operation and maintenance of such decentralized systems.

(2) Such ordinance shall include remediation standards for the design, construction and installation of alternative sewage treatment systems and standards for the effective supervision, management, control, operation and maintenance of alternative sewage treatment systems within such decentralized wastewater management districts that are consistent with any permit, order or recommendation of the Commissioner of Energy and Environmental Protection.

(c) Notwithstanding any provision of the general statutes, an area that is designated by ordinance of a municipality as a decentralized wastewater management district shall not be a public sewer for purposes of the Public Health Code.

(d) Nothing in this section shall be construed to limit the authority of a local director of health, the Commissioner of Public Health or the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 732; 1949, S. 314d; 1971, P.A. 694, S. 2; P.A. 78-154, S. 3; P.A. 79-225; June 30 Sp. Sess. P.A. 03-6, S. 142; P.A. 04-151, S. 7; P.A. 11-80, S. 1.)

History: 1971 act gave power to exchange staff services, equipment, etc. with persons or other municipalities and to provide services for them; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 79-225 required consideration of feasibility of using sewage to generate power when planning new system; June 30 Sp. Sess. P.A. 03-6 designated existing provisions as Subsec. (a), amended Subsec. (a) to require any rule or regulation re decentralized systems to be approved by the local director of health and added Subsecs. (b), (c) and (d) re establishment of decentralized wastewater management districts; P.A. 04-151 amended Subsec. (a) to add provision re prohibition on the right to a hearing or appeal from a decision unless the water pollution control authority was delegated authority to make the subject decision, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 159 C. 422; 218 C. 144; 231 C. 344. Water pollution control authority may exercise its discretionary ability to acquire or construct a municipal sewer system without first having to issue rules and regulations governing such a process. 270 C. 409.

Cited. 2 CA 355; 44 CA 351. Legislature has not authorized water pollution control authorities to exercise zoning powers, and authority's rejection of sewer permit application based on zoning considerations was invalid. 125 CA 652; Id., 665.

Water pollution control authorities are quasi-municipal corporations and, as such, have the capacity to be sued. 52 CS 422.



Section 7-247a - Public hearing on proposed acquisition or construction.

No municipal water pollution control authority shall acquire or construct all or any part of a sewerage system until after a public hearing at which the affected property owners of the municipality shall have an opportunity to be heard concerning the proposed acquisition or construction. Notice of the time, place and purpose of such hearing shall be mailed not later than fifteen days before the date of the hearing by certified mail, return receipt requested, to the owner of any property to be taken for the proposed acquisition or construction at such owner's address as shown in the last-completed grand list of the municipality or at any later address of which the water pollution control authority may have knowledge, and shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality.

(1971, P.A. 373; P.A. 78-154, S. 4; P.A. 83-513, S. 2; P.A. 89-14.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 83-513 provided that notice should be in a newspaper having a “general” circulation in the municipality; P.A. 89-14 required that notice of public hearings be given by certified mail to owners of property to be taken for the acquisition or construction of sewage systems.

Cited. 216 C. 436.



Section 7-247b - Monitoring duties of the Department of Public Health.

Any oversight or monitoring duties created for the Department of Public Health by the provisions of section 7-245, subsection (b) of section 7-246 or section 7-247 shall be conducted within available appropriations.

(June 30 Sp. Sess. P.A. 03-6, S. 144.)



Section 7-248 - Determination of compensation for property.

Whenever the water pollution control authority is unable to agree with the owner of any property as to the compensation to be paid for the taking of such property, the water pollution control authority in the name of the municipality may, in the same manner specified for redevelopment agencies in accordance with sections 8-129 to 8-133, inclusive, determine such compensation and proceed in the acquisition and use of such property as provided therein.

(1949 Rev., S. 732; 1949, S. 315d; 1961, P.A. 517, S. 4; 1971, P.A. 870, S. 34; P.A. 76-436, S. 284, 681; P.A. 77-419; P.A. 78-154, S. 5.)

History: 1961 act removed obsolete reference to county treasurer, substituting state treasurer therefor; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with matters pending retain jurisdiction unless matters pending are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-419 deleted provisions concerning determination of compensation by common pleas court when property owner and authority disagree and replaced them with provision for determination as for redevelopment agencies; P.A. 78-154 substituted water pollution control authority for sewer authority.

Decision that committee to assess damages be appointed, as distinguished from actual appointment of members of such committee, is not a final judgment from which appeal may be taken. 159 C. 421. Cited. 189 C. 710; 215 C. 197.

Cited. 2 CA 355.

Cited. 39 CS 454.



Section 7-249 - Assessment of benefits.

At any time after a municipality, by its water pollution control authority, has acquired or constructed, a sewerage system or portion thereof, the water pollution control authority may levy benefit assessments upon the lands and buildings in the municipality which, in its judgment, are especially benefited thereby, whether they abut on such sewerage system or not, and upon the owners of such land and buildings, according to such rule as the water pollution control authority adopts, subject to the right of appeal as hereinafter provided. Benefits to buildings or structures constructed or expanded after the initial assessment may be assessed as if the new or expanded buildings or structures had existed at the time of the initial assessment. Such benefits and benefits to anticipated development of land zoned for other than business, commercial or industrial purposes or land classified as farm land, forest land or open space land on the last completed grand list of the municipality in which such land is located, pursuant to the provisions of sections 12-107a to 12-107e, inclusive, shall not be assessed until such construction or expansion or development is approved or occurs. In case of a property so zoned or classified which exceeds by more than one hundred per cent the size of the smallest lot permitted in the lowest density residential zone allowed under zoning regulations or, in the case of a town having no zoning regulations, a lot size of one acre in area and one hundred fifty feet in frontage, assessment of such excess land shall be deferred until such time as such excess land shall be built upon or a building permit issued therefor or until approval of a subdivision plan of such excess property by the planning commission having jurisdiction, whichever event occurs first at which time assessment may be made as provided herein. No lien securing payment shall be filed until the property is assessed. The sum of initial and subsequent assessments shall not exceed the special benefit accruing to the property. Such assessment may include a proportionate share of the cost of any part of the sewerage system, including the cost of preliminary studies and surveys, detailed working plans and specifications, acquiring necessary land or property or any interest therein, damage awards, construction costs, interest charges during construction, legal and other fees, or any other expense incidental to the completion of the work. The water pollution control authority may divide the total territory to be benefited by a sewerage system into districts and may levy assessments against the property benefited in each district separately. In assessing benefits against property in any district the water pollution control authority may add to the cost of the part of the sewerage system located in the district a proportionate share of the cost of any part of the sewerage system located outside the district but deemed by the water pollution control authority to be necessary or desirable for the operation of the part of the system within the district. In assessing benefits and apportioning the amount to be raised thereby among the properties benefited, the water pollution control authority may give consideration to the area, frontage, grand list valuation and to present or permitted use or classification of benefited properties and to any other relevant factors. The water pollution control authority may make reasonable allowances in the case of properties having a frontage on more than one street and whenever for any reason the particular situation of any property requires an allowance. Revenue from the assessment of benefits shall be used solely for the acquisition or construction of the sewerage system providing such benefits or for the payment of principal of and interest on bonds or notes issued to finance such acquisition or construction. No assessment shall be made against any property in excess of the special benefit to accrue to such property. The water pollution control authority shall place a caveat on the land records in each instance where assessment of benefits to anticipated development of land zoned for other than business, commercial or industrial purposes or land classified as farm land, forest land or open space land has been deferred.

(1949 Rev., S. 735; 1949, S. 316d; 1971, P.A. 699; P.A. 73-523, S. 1, 3; P.A. 78-154, S. 6.)

History: 1971 act clarified procedure for benefit assessment and deferred assessment; P.A. 73-523 added provision for deferred assessments on land zoned for other than business, commercial or industrial uses and on land classified as farm, forest or open space land; P.A. 78-154 substituted water pollution control authority for sewer authority.

Cited. 168 C. 514; 171 C. 74; 179 C. 229; 192 C. 638; 195 C. 682; 213 C. 112; 216 C. 436; 220 C. 18; 231 C. 344.

Cited. 4 CA 24; 15 CA 140; 26 CA 540.

Cited. 34 CS 568.



Section 7-249a - Assessment of benefits upon industrial users of federally financed sewage systems.

Notwithstanding the provisions of section 7-249, any municipal water pollution control authority which constructs any sewerage system or portion thereof, with federal financial assistance under the provisions of the federal Water Pollution Control Act Amendments of 1972, P.L. 92-500, as from time to time amended, may, in lieu of or in addition to, levying benefit assessments in accordance with the provisions of said section 7-249, assess industrial users of the portion of the sewerage system constructed with federal financial assistance for the cost of construction of such portion to the extent such cost is attributable to the treatment of such industrial users' wastes. In determining such assessments, the municipal water pollution control authority may establish such classifications as may be approved by the administrator of the United States Environmental Protection Agency and the Commissioner of Energy and Environmental Protection.

(P.A. 75-600, S. 1; P.A. 78-154, S. 7; P.A. 11-80, S. 1.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 192 C. 638.

Cited. 4 CA 24.



Section 7-250 - Public hearing. Appeal.

(a) No assessment shall be made until after a public hearing before the water pollution control authority at which the owner of the property to be assessed shall have an opportunity to be heard concerning the proposed assessment. Notice of the time, place and purpose of such hearing shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality, and a copy of such notice shall be mailed to the owner of any property to be affected thereby at such owner's address as shown in the last-completed grand list of the municipality or at any later address of which the water pollution control authority may have knowledge. A copy of the proposed assessment shall be on file in the office of the clerk of the municipality and available for inspection by the public for at least ten days before the date of such hearing. When the water pollution control authority has determined the amount of the assessment to be levied, it shall file a copy thereof in the office of the clerk of the municipality. Not later than five days after such filing, it shall cause a copy of such assessment to be published in a newspaper having a general circulation in the municipality, and it shall mail a copy of such assessment to the owner of any property to be affected thereby at such owner's address as shown in the last-completed grand list of the municipality or at any later address of which the water pollution control authority may have knowledge. Such publication and mailing shall state the date on which such assessment was filed and that any appeals from such assessment must be taken within twenty-one days after such filing. Except as provided in subsection (b) of this section, any person aggrieved by any assessment may appeal to the superior court for the judicial district wherein the property is located and shall bring any such appeal to a return day of said court not less than twelve nor more than thirty days after service thereof and such appeal shall be privileged in respect to its assignment for trial. Said court may appoint a state referee to appraise the benefits to such property and to make a report of his doings to the court. The judgment of said court, either confirming or altering such assessment, shall be final. No such appeal shall stay proceedings for the collection of the particular assessment upon which the appeal is predicated but the appellant shall be reimbursed for any overpayments made if, as a result of such appeal, his assessment is reduced.

(b) Any municipality may, by ordinance, authorize the board of assessment appeals established pursuant to section 9-199 to hear appeals of assessments made under this section. Any such appeal shall be taken not later than the date twenty-one days after the date on which the assessment was filed. The ordinance shall provide the process by which such appeal shall be filed, heard and decided. Any person aggrieved by a decision of the board of assessment appeals may appeal to the Superior Court not later than the date twenty-one days after the date of the decision of the board of assessment appeals in accordance with the provisions of subsection (a) of this section.

(1949 Rev., S. 736; 1949, S. 317d; 1967, P.A. 894; 1971, P.A. 179, S. 1; P.A. 76-436, S. 285, 681; P.A. 78-154, S. 8; 78-280, S. 1, 127; P.A. 82-80; 82-472, S. 15, 183; P.A. 83-513, S. 3; P.A. 14-183, S. 1.)

History: 1967 act made appeals privileged, substituted state referee for three disinterested persons and provided that appeals not stay assessment collection although overpayments resulting from decision to reduce assessment would be refunded–previously appeals had served to stay all proceedings for collection; 1971 act required action on return day of court at least 12 but not more than 30 days after service rather than “the next return day or the next but one” as previously; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 78-280 deleted reference to “county”; P.A. 82-80 added the provisions relating to the mailing of copies of assessments; P.A. 82-472 deleted obsolete reference to county as venue for superior court; P.A. 83-513 provided that notice should be in a newspaper having a “general” circulation in the municipality; P.A. 14-183 designated existing provisions as Subsec. (a) and amended same by adding exception re Subsec. (b) and added Subsec. (b) re appeals to board of assessment appeals.

Section is the exclusive remedy available to a person aggrieved by an assessment of benefits levied for construction of municipal sewerage systems. 168 C. 514. Cited. 176 C. 497. Case brought under section is trial de novo. 179 C. 342. Cited. 190 C. 158; 192 C. 638; 195 C. 682; 213 C. 112; 216 C. 436; 231 C. 344; 236 C. 701.

Cited. 17 CA 166; 18 CA 508; 26 CA 540.

Cited. 43 CS 91.



Section 7-251 - New and supplementary assessments.

If any assessment is not valid or enforceable for any reason, a new assessment may be made. If any assessment is made which is not sufficient to cover the entire cost of the work to be paid for by such assessment, a supplementary assessment may be made by the water pollution control authority against those properties previously assessed to the end that a sum sufficient to pay the cost of such work may be obtained, provided no such supplementary assessment, together with the original assessment, shall exceed the value of the special benefit to accrue to the property against which the benefit is assessed.

(1949, S. 318d; P.A. 78-154, S. 9.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority.

Cited. 179 C. 229.



Section 7-252 - Due date of assessment.

Assessments shall be due and payable at such time as is fixed by the water pollution control authority, provided no assessment shall become due until the work or particular portion thereof for which such assessment was levied has been completed, except that when the work or particular portion thereof for which such assessment was levied is being performed by the water pollution control authority pursuant to an order of the Department of Energy and Environmental Protection, the entire assessment may be made due and payable, provided the portion of the total work bonded by the water pollution control authority, which directly benefits the particular property has been completed. The water pollution control authority shall give notice of the date when assessments are due and payable by publication at least twice within a period of fifteen days in a newspaper having a general circulation in the municipality and shall mail a copy of such notice to the owners of the property assessed at their last known addresses. Such notice shall list the streets and describe the area within which are located any properties against which such assessments are due. No assessment shall be due and payable earlier than thirty days after the first publication of such notice.

(1949 Rev., S. 745; 1949, S. 319d; P.A. 73-523, S. 2, 3; P.A. 78-154, S. 10; P.A. 83-513, S. 4; P.A. 11-80, S. 1.)

History: P.A. 73-523 added exception to provision that assessments become due only after work for which they are levied is completed re work ordered by environmental control department; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 83-513 provided that notice should be in a newspaper having a general circulation in the municipality and provided for notice by mail; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 153 C. 457.



Section 7-253 - Installment payment of assessment.

In the case of an acquisition, construction or expansion of a sewerage system financed from the general reserves of the municipality or by bonds or notes issued by the municipality, the water pollution control authority may provide for the payment of any assessment in substantially equal annual installments, not exceeding thirty, and may provide for interest charges applicable to such deferred payments. When the acquisition, construction or expansion of the sewerage system is financed by the issuance of bonds or notes by the municipality, the last installment of any assessment shall be due not later than one year prior to the date of the last maturity of such bonds or notes or portion thereof in respect to which the assessment was levied, except that if such bonds or notes are a general obligation of the municipality, the municipality may levy an assessment the last installment of which may be due up to ten years after the date of the last maturity of such bonds or notes provided the total amount of such assessment does not exceed the amount of the principal of such bonds or notes which have been paid prior to the levying of such assessment. Interest charges may not exceed (1) the maximum rate of interest the municipality is obligated to pay on such bonds or notes, or (2) a reasonable rate of interest when the acquisition, construction or expansion of the sewerage system is financed from the general reserves of the municipality. Any person may pay any installment for which he is liable at any time prior to the due date thereof and no interest on any such installment shall be charged beyond the date of such payment. The water pollution control authority shall cause the town clerk of the town in which the property so assessed, in such equal installments, is located, to record on the land records a certificate, signed by the tax collector or treasurer of the municipality, of such facts in form substantially as follows:

CERTIFICATE OF NOTICE OF INSTALLMENT
PAYMENT OF ASSESSMENT OF BENEFITS

The undersigned Tax Collector (or Treasurer) of the Town of .... (district of ....) in the County of ...., State of Connecticut, hereby certifies from the date hereof an installment payment plan is in effect, for payment of an assessment of benefits for the installation of a sewerage system, in favor of the Town of .... (district of ....) upon real property situated in .... (town or municipality), Connecticut, which real property is more fully described in the .... (town) Land Records in:

Vol.

Page

Vol.

Page

The notice of such assessment of sewerage benefits herein certified is to .... (owner of property), the principal of which is $.... due to said Town of ...., (district of ....), together with legal interest, fees and charges thereon, assessed on .... (date) in the name of .... (owner of property) and the same became due on .... (date) and may be paid in annual installment payments of $.... each plus or including interest and continuing to ...

(indicate which)

(date of last installment)

This certificate is filed pursuant to section 7-253 of the general statutes as amended, (or .... (indicate special act or charter)).

The property assessed is:

Lot ....

Street ....

Item No. ....

.... Tax Collector (or Treasurer)

At .... M.

Received .... 20..

Recorded in .... Land Records.

Vol. .... Page ....

.... Town Clerk

Such certificate shall operate as notice of the existence of a plan for payment of such assessment by installments and the tax collector shall prepare a release of certificate and record the same on the land records within seven calendar days after the last installment due has been satisfied, or the total assessment together with all interest, fees and charges has been paid in full.

(1949 Rev., S. 738; 1949, S. 320d; 1969, P.A. 559; P.A. 74-98; P.A. 75-59; 75-291; P.A. 78-154, S. 11; P.A. 80-96; P.A. 88-234, S. 1, 2; 88-364, S. 7, 123; P.A. 09-89, S. 1.)

History: 1969 act specified form of certificate of installment payment and added provision for disposing of certificate when payment complete; P.A. 74-98 changed interest charge maximum from 5% to 6.5% and forbade charging higher interest than municipality pays; P.A. 75-59 increased maximum number of installments from 20 to 30; P.A. 75-291 removed provision forbidding charging higher interest than municipality pays; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 80-96 deleted provision for maximum interest rate of 6.5% and reinstated provision prohibiting higher interest rate than municipality pays; P.A. 88-234 permitted municipalities to levy sewer assessments in installments due up to 10 years after the date of maturity in the case of certain general obligation bonds or rates and made technical changes; P.A. 88-364 reiterated technical changes; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 09-89 added provision permitting installment payment of assessments when acquisition, construction or expansion of sewerage system is financed from general reserves of the municipality, made conforming changes and replaced provision requiring town clerk to cancel or remove a certificate from the land records after last installment due has been satisfied with provision requiring tax collector to prepare and record a release of certificate on the land records after last installment due has been satisfied.



Section 7-253a - Adjustments in sewer assessment payments for elderly or disabled property owners.

Any municipality may, by ordinance, permit any property owner who is eligible for tax relief for (1) elderly taxpayers under the provisions of section 12-129b, section 12-170aa, or a plan of tax relief for elderly taxpayers provided by such municipality in accordance with subdivision (1) of subsection (a) of section 12-129n or (2) any property owner under age sixty-five who is eligible under the provisions of a plan for tax relief provided by such municipality in accordance with subdivision (2) of subsection (a) of section 12-129n to apply to the water pollution control authority in such municipality for approval of a plan of payment of such property owner's sewer assessment in a manner other than as provided under section 7-253. Such ordinance may allow optional methods of payment of any sewer assessment by an eligible property owner, subject to approval of the authority, including an option to pay only the annual interest charge, as provided in said section 7-253, on any deferred payments or outstanding balance of principal, provided in any such optional method of payment, the outstanding balance of principal deferred under such optional method of payment shall become due upon any transfer of title to the property subject to such assessment or upon the death of such property owner. Any such optional method of payment shall be subject to annual review by the authority.

(P.A. 78-301, S. 1, 2; P.A. 80-77, S. 1, 2; P.A. 85-442, S. 1, 3; P.A. 91-98, S. 1, 3.)

History: P.A. 80-77 substituted water pollution control authority for sewer authority; P.A. 85-442 applied provisions to property owners eligible for tax relief in accordance with Sec. 12-129n; P.A. 91-98 applied provisions to disabled property owners under Sec. 12-129n and made technical changes, effective July 1, 1991, and applicable to assessment years commencing on and after October 1, 1991.



Section 7-254 - Delinquent assessments. Liens. Assignment of liens.

(a) Any assessment of benefits or any installment thereof, not paid within thirty days after the due date, shall be delinquent and shall be subject to interest from such due date at the interest rate and in the manner provided by the general statutes for delinquent property taxes. Each addition of interest shall be collectible as a part of such assessment.

(b) Whenever any installment of an assessment becomes delinquent, the interest on such delinquent installment shall be as provided in subsection (a) of this section or five dollars, whichever is greater. Any unpaid assessment and any interest due thereon shall constitute a lien upon the real estate against which the assessment was levied from the date of such levy. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien shall take precedence over all other liens and encumbrances except taxes and may be enforced in the same manner as property tax liens. The tax collector of the municipality may collect such assessments in accordance with any mandatory provision of the general statutes for the collection of property taxes and the municipality may recover any such assessment in a civil action against any person liable therefor.

(c) Any municipality, by resolution of its legislative body, may assign, for consideration, any and all liens filed by the tax collector to secure unpaid sewer assessments as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality's tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys' fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(1949 Rev., S. 745; 1949, S. 321d; 1971, P.A. 279, S. 1; P.A. 95-228, S. 9, 15; P.A. 99-283, S. 2, 10; P.A. 07-217, S. 20.)

History: 1971 act divided section into subsections, deleted provisions concerning delinquency of remaining installments upon delinquency of any installment and stated that interest charged is to be a minimum of $5; P.A. 95-228 amended Subsec. (b) to provide that liens and encumbrances be enforced, rather than foreclosed, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after that date; P.A. 99-283 added new Subsec. (c) re assignment of liens, effective July 1, 1999; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.

See Sec. 12-146 re interest on delinquent taxes.

See chapter 205 re municipal tax liens.

Cited. 153 C. 457.



Section 7-254a - Waiver of interest.

Section 7-254a is repealed, effective October 1, 2002.

(P.A. 97-215; S.A. 02-12, S. 1.)



Section 7-255 - Charges. Hearing. Appeal. Payment by municipalities of charges upon specified classification of property or users. Optional payment plans.

(a) The water pollution control authority may establish and revise fair and reasonable charges for connection with and for the use of a sewerage system. The owner of property against which any such connection or use charge is levied shall be liable for the payment thereof. Municipally-owned and other tax-exempt property which uses the sewerage system shall be subject to such charges under the same conditions as are the owners of other property, but nothing herein shall be deemed to authorize the levying of any property tax by any municipality against any property exempt by the general statutes from property taxation. No charge for connection with or for the use of a sewerage system shall be established or revised until after a public hearing before the water pollution control authority at which the owner of property against which the charges are to be levied shall have an opportunity to be heard concerning the proposed charges. Notice of the time, place and purpose of such hearing shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality. A copy of the proposed charges shall be on file in the office of the clerk of the municipality and available for inspection by the public for at least ten days before the date of such hearing. When the water pollution control authority has established or revised such charges, it shall file a copy thereof in the office of the clerk of the municipality and, not later than five days after such filing, shall cause the same to be published in a newspaper having a general circulation in the municipality. Such publication shall state the date on which such charges were filed and the time and manner of paying such charges and shall state that any appeals from such charges must be taken within twenty-one days after such filing. In establishing or revising such charges the water pollution control authority may classify the property connected or to be connected with the sewer system and the users of such system, including categories of industrial users, and may give consideration to any factors relating to the kind, quality or extent of use of any such property or classification of property or users including, but not limited to, (1) the volume of water discharged to the sewerage system, (2) the type or size of building connected with the sewerage system, (3) the number of plumbing fixtures connected with the sewerage system, (4) the number of persons customarily using the property served by the sewerage system, (5) in the case of commercial or industrial property, the average number of employees and guests using the property and (6) the quality and character of the material discharged into the sewerage system. The water pollution control authority may establish minimum charges for connection with and for the use of a sewerage system. Any person aggrieved by any charge for connection with or for the use of a sewerage system may appeal to the superior court for the judicial district wherein the municipality is located and shall bring any such appeal to a return day of said court not less than twelve or more than thirty days after service thereof. The judgment of the court shall be final.

(b) Any municipality may, by ordinance, provide for the payment to the water pollution control authority by such municipality of the whole or a portion of such charges for specified classifications of property or users, provided such classifications are established by the water pollution control authority in accordance with the provisions of subsection (a) of this section and meet the requirements of the federal Water Pollution Control Act Amendments of 1972, P.L. 92-500, as from time to time amended.

(c) Any municipality may, by ordinance, provide for optional methods of payment of sewer use charges to the water pollution control authority by (1) elderly taxpayers who are eligible for tax relief under the provisions of section 12-129b, section 12-170aa or a plan of tax relief for elderly taxpayers provided by such municipality in accordance with section 12-129n or (2) any taxpayer under the age of sixty-five who is eligible for tax relief under the provisions of a plan for tax relief provided by such municipality in accordance with subdivision (2) of section 12-129n.

(1949 Rev., S. 744; 1949, S. 322d; 1971, P.A. 179, S. 2; P.A. 75-600, S. 2; P.A. 76-436, S. 286, 681; P.A. 78-154, S. 12; 78-280, S. 1, 127; P.A. 82-472, S. 16, 183; P.A. 83-513, S. 5; P.A. 91-98, S. 2, 3.)

History: 1971 act changed return day to a day not less than 12 or more than 30 days after service–previously it was the “next” or “next but one” return day; P.A. 75-600 permitted classifications of users of system as well as classifications of property, changed alphabetic subdivision indicators to numeric ones and added Subsec. (b) re payments by municipality for charges to specified classifications of property or users; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 78-280 deleted reference to “county”; P.A. 82-472 deleted obsolete reference to county as venue for superior court; P.A. 83-513 provided that notice should be in a newspaper having a “general” circulation in the municipality; P.A. 91-98 added Subsec. (c) re optional payment plans, effective July 1, 1991, and applicable to assessment years commencing on and after October 1, 1991.

Assessment of charges for sewer connection not limited exclusively to statute; special act provisions effective. 160 C. 446. Cited. 171 C. 74; 213 C. 112; 216 C. 436; 220 C. 18; 231 C. 344.



Section 7-256 - Revision of rates for payment of bonds.

Whenever a municipality has pledged revenue to be derived from charges for connection with or for the use of a sewerage system to the payment of the principal or the interest of any bonds or notes, the water pollution control authority shall establish and, when necessary, revise such charges at rates which shall produce sufficient revenue for the punctual payment of the annual interest and amortization requirements of such bonds or notes and, together with any moneys available from other sources, for the fulfillment of any covenant or agreement which has been made by the municipality with the holders of any bonds or notes with respect to the operation of such sewerage system.

(1949, S. 323d; P.A. 78-154, S. 13.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority.



Section 7-257 - Order to connect. Appeal.

The water pollution control authority may order the owner of any building to which a sewerage system is available to connect such building with the system or order the owner to construct and connect the building to an alternative sewage treatment system. No such order shall be issued until after a public hearing with respect thereto after due notice in writing to such property owner. Any owner aggrieved by such an order may, within twenty-one days, appeal to the superior court for the judicial district wherein the municipality is located. Such appeal shall be brought to a return day of said court not less than twelve or more than thirty days after service thereof. The judgment of the court shall be final. If any owner fails to comply with an order to connect, the water pollution control authority shall cause the connection to be made and shall assess the expense thereof against such owner.

(1949 Rev., S. 737; 1949, S. 324d; 1971, P.A. 179, S. 3; P.A. 76-436, S. 287, 681; P.A. 78-154, S. 14; 78-280, S. 1, 127; P.A. 82-472, S. 17, 183; June 30 Sp. Sess. P.A. 03-6, S. 143.)

History: 1971 act required that appeal be made within 21 days of order and that return day be not less than 12 or more than 30 days after service rather than the “next” or “next but one” return day within the 21-day period after the order; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 78-280 deleted reference to “county”; P.A. 82-472 deleted obsolete reference to county as venue for superior court; June 30 Sp. Sess. P.A. 03-6 authorized a water pollution control authority to order the owner to construct and connect the building to an alternative sewage treatment system.



Section 7-258 - Delinquent charge for connection or use. Lien. Assignment of liens.

(a) Any charge for connection with or for the use of a sewerage system, not paid within thirty days of the due date, shall thereupon be delinquent and shall bear interest from the due date at the rate and in the manner provided by the general statutes for delinquent property taxes. Each addition of interest shall be collectible as a part of such connection or use charge. Any such unpaid connection or use charge shall constitute a lien upon the real estate against which such charge was levied from the date it became delinquent. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien shall take precedence over all other liens and encumbrances except taxes and may be foreclosed in the same manner as a lien for property taxes. The municipality may by ordinance designate the tax collector or any other person as collector of sewerage system connection and use charges and such collector of sewerage system connection and use charges may collect such charges in accordance with the provisions of the general statutes for the collection of property taxes. The municipality may recover any such charges in a civil action against any person liable therefor. For the purpose of establishing or revising such connection or use charges and for the purpose of collecting such charges any municipality may enter into agreements with any water company or municipal water department furnishing water in such municipality for the purchase from such water company or municipal water department of information or services and such agreement may designate such water company or municipal water department as a billing or collecting agent of the collector of sewerage system connection and use charges in the municipality. Any water company or municipal water department may enter into and fulfill any such agreements and may utilize for the collection of such charges any of the methods utilized by it for the collection of its water charges.

(b) Any municipality, by resolution of its legislative body, may assign, for consideration, any and all liens filed by the tax collector or collector of sewerage system connection and use charges to secure unpaid sewerage connection and use charges as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality's tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys' fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(1949 Rev., S. 745; 1949, S. 325d; P.A. 99-283, S. 3, 10.)

History: P.A. 99-283 designated existing provisions as Subsec. (a) and added new Subsec. (b) re assignment of liens, effective July 1, 1999.

See chapter 205 re municipal tax liens.



Section 7-259 - Bonds, notes or other obligations.

Whenever a municipality has authorized the acquisition or construction of all or any part of a sewerage system, whether located within or without such municipality and whether constructed or acquired by such municipality acting alone or jointly with one or more other municipalities, and has made an appropriation or has incurred debt therefor, or has made an appropriation for the purpose of contributing funds to another municipality located within or without this state for sharing the costs of acquisition or construction by such other municipality of all or any part of a sewerage system which will benefit the municipality making such appropriation, it may issue bonds, notes or other obligations which are secured as to both principal and interest by (a) the full faith and credit of the municipality, (b) a pledge of revenues to be derived from sewerage system use charges or (c) a pledge of revenues to be derived from sewerage system connection or use charges or benefit assessments or both and also by the full faith and credit of the municipality. Any such pledge of revenues shall be valid and binding from the time the pledge is made. The revenues so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding against all parties having claims of any kind against the municipality, irrespective of whether such parties have actual or constructive notice of such lien. The resolution, trust indenture or agreement by which a pledge is created shall be filed with the clerk of the municipality or, in the case of a metropolitan district, in the office of the district clerk. Bonds may be issued by a municipality pursuant to this section for the purposes of refunding bonds previously issued by the municipality pursuant to this chapter, any other provision of the general statutes or any special act. The body having power to authorize such bonds, notes or other obligations shall determine the maximum authorized amount of such bonds, notes or other obligations and may determine or may authorize an officer or board or commission of the municipality to determine the form of such bonds, notes or other obligations, their date, the dates of principal and interest payments, terms of redemption, the manner of issuing such bonds, notes or other obligations and by whom such bonds, notes or other obligations shall be signed or countersigned and, except as otherwise provided herein, all other particulars thereof. Such body or the legislative body of the municipality, if different, may determine the rate or rates of interest for each issue of bonds, notes or other obligations or may provide that the rate or rates of interest shall be determined by an officer or board or commission of the municipality or that such officer, board or commission shall provide for the method or manner of determining such rate or rates or time or times at which interest is payable. Bonds may be coupon or registered bonds. If coupon bonds, they may be registrable as to principal only or as to both principal and interest. Any premium received for sale of bonds, notes or other obligations, less the cost of preparing, issuing and marketing them, may be used for the purposes for which such bonds, notes or other obligations were issued, including capitalized interest, and if not so used, shall be applied to the payment of the principal of the first bonds, notes or other obligations of that particular issue to mature, and contributions from other sources for payment of such bonds, notes or other obligations shall be reduced correspondingly.

(1949 Rev., S. 740, 741; 1949, S. 326d; 1967, P.A. 457, S. 1; 1969, P.A. 424, S. 5; 1971, P.A. 142, S. 1; P.A. 73-294, S. 3, 4; P.A. 77-374, S. 1; P.A. 86-350, S. 13, 28; June 12 Sp. Sess. P.A. 12-2, S. 130.)

History: 1967 act increased maximum interest rate from 5% to 6%; 1969 act deleted provision placing 6% limit on interest; 1971 act specified that sewerage system could be “within or without” the municipality and could be either owned separately or jointly with other municipalities; P.A. 73-294 allowed issuance of bonds by municipalities contributing funds to another municipality within or without the state for sewerage system; P.A. 77-374 required that body empowered to authorize bonds should determine maximum authorized amount rather than the body empowered to make annual appropriations, recognizing that the two may not be one and the same; P.A. 86-350 added references to “other obligations”, provided for methods for determining rates and times of payments of interest, and deleted provision which had allowed the sale of notes maturing not later than one year from their date to be sold at discount; June 12 Sp. Sess. P.A. 12-2 added provisions re requirements for pledged revenues, authorized bonds to be issued to refund bonds previously issued, added provision re determination of terms of redemption and authorized premiums received for sale of bonds to be used for purposes for which bonds were issued.



Section 7-260 - Sale of bonds, notes or other obligations. Use of proceeds.

Bonds, notes or other obligations issued under authority of this chapter may be sold by the municipality at par, at a discount or at a premium, together with accrued interest. Notwithstanding the terms of any resolution or ordinance authorizing the issuance of bonds bearing a single rate of interest prior to October 1, 1977, the bonds, notes or other obligations may bear a single rate of interest, may bear different rates of interest for the same or for different maturities or may contain provisions for the method or manner of determining such rate or rates or the time or times at which interest is payable. The proceeds arising from the sale of any bonds, notes or other obligations issued under the authority of this chapter shall be delivered to the treasurer of the municipality and kept by him in accounts separate from other funds of the municipality. Said proceeds shall be expended only for the purposes and subject to the provisions of this chapter, provided the proceeds of sale of any bonds, notes or other obligations shall first be applied to the payment of such temporary notes as have been issued in anticipation of such issue.

(1949, S. 327d; 1961, P.A. 466; 1967, P.A. 457, S. 2; 1972, P.A. 294, S. 4; P.A. 77-374, S. 2; P.A. 83-519, S. 16, 23; P.A. 86-350, S. 14, 28; June 12 Sp. Sess. P.A. 12-2, S. 131.)

History: 1961 act deleted requirement that notice of sale be given in newspaper having circulation in municipality as well as in financial publication; 1967 act permitted private sale of notes issued in anticipation of proceeds from sale of bonds or sewer assessments and raised maximum interest rate from 5% to 6%; 1972 act deleted provision for 6% limit on interest; P.A. 77-374 added clause re ordinance or resolution in effect prior to October 1, 1977, and deleted provision limiting different rates to maximum of three; P.A. 83-519 eliminated requirements related to public sale of bonds or notes issued under chapter 103 to conform with more commonly adopted provisions authorizing municipalities to sell bonds, additionally such change is necessary if bonds issued under chapter 103 are to be consolidated with other types of bonds for sale as a single issue in accordance with Sec. 42b-15; P.A. 86-350 added references to “other obligations”, provided for methods for determining rates and times of payments of interest, and authorized sales at less than par and accrued interest or at discount where previously sales at less than par and accrued interest were prohibited; June 12 Sp. Sess. P.A. 12-2 added language providing that bonds, notes or other obligations may be sold at a discount or at a premium, added “the same or for” re maturities and made conforming changes.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-261 - Full faith and credit.

Bonds or notes issued under the authority of this chapter, except those which are secured only by sewerage system use charges, shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of the same and the full faith and credit of the municipality shall be pledged to the payment thereof, whether or not such pledge is stated in the bonds or notes or in the vote authorizing their issuance, and thereafter the municipality shall appropriate in each year during which any such bonds or notes are outstanding, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay the principal and interest on such bonds or notes payable in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation.

(1949, S. 328d; P.A. 07-51, S. 2.)

History: P.A. 07-51 added reference to Sec. 7-263a, included in existing reference to “this chapter”, effective May 22, 2007.



Section 7-262 - Signatures of officers on date of execution binding.

Any bonds or notes issued under the authority of this chapter, if properly executed and signed by officers of a municipality in office on the date of execution, shall be valid and binding according to their terms notwithstanding that before the delivery thereof and payment therefor such officers have ceased to be officers of the municipality.

(1949, S. 329d.)



Section 7-263 - Form. Maturity.

Bonds, notes or other obligations issued under the authority of this chapter (1) shall be in serial form (A) maturing in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period, commencing with the first annual period in which an installment of principal is due, or (B) maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment, or (2) shall be in term form with mandatory deposit of sinking fund payments into a sinking fund in amounts (A) sufficient to redeem or amortize the principal of the obligations in annual or semiannual installments that shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period, commencing with the first annual period in which a mandatory sinking fund payment becomes due, or (B) sufficient to redeem or amortize the principal of the obligations in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any prior installment, provided such requirements will be deemed to have been met with respect to any issue if they would have been met by the issue taken together with all other bonds, notes or other obligations previously issued under this chapter, any provision of the general statutes or any special act and declared by the municipality to be part of a single plan of finance. The first installment or the first sinking fund payment of any such series of obligations, other than obligations secured solely by a pledge of revenue to be derived from sewerage system use charges, shall mature or shall be due not later than three years from the date of issue of such series and the last installment or the last sinking fund payment shall mature or shall be due not later than forty years from the date of issue of such series or, if any notes have been issued in anticipation thereof or are to be paid from the proceeds thereof, from the date of issue of the first such note. The first installment or the first sinking fund payment of any series of obligations issued under the authority of this chapter which are secured solely by a pledge of revenues to be derived from sewerage system use charges shall mature or shall be due not later than four years from the date of issue of such series and the last installment or the last sinking fund payment shall mature or shall be due not later than forty years from the date of the issue of such series or, if any notes have been issued in anticipation thereof or are to be paid from the proceeds thereof, from the date of issue of the first such note.

(1949 Rev., S. 741; 1949, S. 330d; 1967, P.A. 457, S. 3; P.A. 83-408, S. 3, 6; P.A. 86-350, S. 15, 28; P.A. 87-506, S. 3, 9; P.A. 89-337, S. 1, 6; June 12 Sp. Sess. P.A. 12-2, S. 132; P.A. 15-114, S. 4.)

History: 1967 act rephrased provisions re maturity dates for clarity; P.A. 83-408 added language in respect to installments payable to maturity, allowing substantially equal installments in addition to the previously authorized form allowing increasing installments subject to limitation on the amount of increase; P.A. 86-350 expanded the provisions concerning the options for maturity schedules and required that first installment mature not more than three, rather than two, years from date of issue; P.A. 87-506 rewrote the section to provide for various methods determining payment amounts; P.A. 89-337 allowed semiannual installments; June 12 Sp. Sess. P.A. 12-2 added Subdiv. designators (1)(A) and (1)(B) and (2)(A) and (2)(B), added language in Subdiv. (2)(B) re when requirements will be deemed to have been met with respect to any issue, and made technical changes; P.A. 15-114 changed maturity dates for last installment or sinking fund payment from 30 years to 40 years.



Section 7-263a - Bonds to finance portion of sewage system project.

(a) As used in this section:

(1) “Bonds” means any bonds, notes or other obligations authorized to be issued by a municipality pursuant to this section;

(2) “Legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, and (C) the board of burgesses or other elected legislative body in a borough;

(3) “Sewage system project” means the acquisition, purchase, construction, reconstruction, improvement or extension of a sewage system or sewage system facility and includes repair, improvement, acquisition or extension, and road, water and drainage improvements customarily made in connection therewith; and

(4) “Sewer revenue” means revenue derived by a water pollution control authority from the operation of a sewage system, including, but not limited to, revenue from sewage system use or connections and benefit assessments.

(b) For the purpose of financing any portion of a sewage system project under this section, a municipality may authorize and issue general obligation bonds in the principal amount not exceeding three million dollars, provided (1) such bonds are secured by a pledge of sewer system revenue to pay the bonds when due, or (2) the water pollution control authority agrees to levy, collect and pay to the municipality the amount of debt service on the bonds from sewer revenues. If the legislative body of the municipality is a town meeting, no bonds shall be issued under this section except upon recommendation of the board of finance of the municipality. An agreement pursuant to subdivision (2) of this subsection may provide that the water pollution control authority shall pay the municipality at such times and in such amounts that vary from the debt service payments, except that the total amount to be paid by the water pollution control authority over the term of the bonds shall be not less than the total amount due on the general obligation bonds issued pursuant to this section. The bonds authorized under this section may be issued pursuant to the terms, conditions and provisions applicable to other bonds authorized under this chapter.

(c) (1) If the water pollution control authority does not comply with the provisions of subsection (b) of this section, the municipality may seek reimbursement from the water pollution control authority and such municipality possesses and may exercise all rights against the water pollution control authority to enforce said subsection (b) that a bond holder would have under this chapter.

(2) Any agreement under subsection (b) of this section may (A) contain any provision, term or covenant, including provisions for a pledge of and lien upon sewer revenues, (B) be executed by any member, director or agent, (C) be evidenced by any document or agreement, and (D) have the same effect that would be authorized or effected if the agreement were made to bond holders.

(3) The water pollution control authority shall be liable for all costs of collection, including attorney's fees, in any action brought by a municipality to enforce the provisions of subsection (b) of this section.

(d) Notwithstanding any provisions of the general statutes or any charter or special act, bonds issued pursuant to this section may be authorized, after a public hearing conducted by the water pollution control agency, upon a two-thirds vote of such legislative body and a two-thirds vote of the water pollution control authority. Notice of the time, place and purpose of such hearing shall be published at least five days before the date thereof in a newspaper having a general circulation in the municipality. Such hearing may be conducted in conjunction with any other public hearing required under this chapter.

(e) The provisions of this section shall apply to municipal water supply system improvements and bonds issued under chapter 102 except that (1) the votes shall be taken and the public hearings conducted by the agency having authority to implement water improvements and set water rates, (2) the term “water revenue” shall be substituted for “sewer revenue”, and (3) the terms and conditions of bonds, notes and other obligations issued for sewer projects shall apply to water supply system improvements.

(P.A. 07-51, S. 1.)

History: P.A. 07-51 effective May 22, 2007.



Section 7-264 - Temporary notes.

Any municipality which has authorized the acquisition or construction of all or of any part of a sewerage system and which has made an appropriation therefor may borrow temporarily upon the credit of the municipality such sum or sums as may be necessary for such acquisition or construction and may issue temporary notes for any such loan, including temporary notes issued in anticipation of the sale of bonds to be secured by the full faith and credit of the municipality, by the pledge of revenues to be derived from sewerage system use charges or by both the full faith and credit of the municipality and the pledge of revenues to be derived from sewerage system use charges. That portion of the proceeds of the issue of any such temporary notes being issued as part of a common sale, which portion is not used to refund outstanding temporary notes shall be deemed a separate loan and be considered to have a separate original issue date. Each such portion of any such temporary notes may be renewed for a period of not more than two years, from the date of original issue of such temporary notes, except that any temporary notes issued in anticipation of the sale of bonds to be secured solely by the pledge of revenues to be derived from sewerage system use charges may be for a period of not more than four years from the date of original issue of such temporary notes. Such temporary note or notes may be renewed from time to time by the issue of other temporary notes, provided the period from the date of original issue of such temporary note or notes to the date of maturity of the last renewal notes shall not be more than two or four years, as the case may be. The interest or discount on such temporary notes, including renewals thereof, and the expense of preparing, issuing and marketing the same, may be included as a cost of the acquisition or construction of a sewerage system and may either be borrowed temporarily under the provisions of this section or funded by the issue of serial bonds or notes under the provisions of this chapter. Temporary notes may be issued under the authority of this section in anticipation of proceeds to be derived from the sale of bonds notwithstanding that, at the time of issuing such temporary notes, the municipality has not actually authorized the issue of such bonds.

(1949, S. 331d; P.A. 86-350, S. 16, 28.)

History: P.A. 86-350 clarified the determination of the date of issuance of notes.

Cited. 216 C. 436.



Section 7-264a - Temporary notes for financing capital projects. Methods of payment.

(a) In addition to its other powers described under this chapter, any municipality operating a sewerage system may issue temporary notes for purposes of financing any capital project related to such system, and such municipality may renew such notes for not more than fifteen years, provided in the first year immediately following completion of such project, or if more than one project is financed by any issue of such notes, in the first year immediately following completion of the last of such projects, or in the sixth year following the date of issue of such notes, whichever is sooner, and in each year thereafter, not less than one-fifteenth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below. Payment of principal and interest on such notes may be secured by a pledge of (1) the full faith and credit of the municipality, (2) revenues to be derived from sewerage system use charges, (3) revenues to be derived from sewerage system connection charges, (4) revenues to be derived from sewerage system benefit assessments, (5) any other revenues which are collected by the municipal water pollution control authority or (6) any combination of the aforementioned sources of payment. Any temporary notes which are secured by a pledge of the full faith and credit of the municipality shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of such pledge, whether or not such notes are also secured by one or more additional sources of payment as herein provided. In each year during which such notes secured by a pledge of the full faith and credit of the municipality are outstanding, the municipality shall appropriate and there shall be available on or before the date when any principal, interest or mandatory annual retirement payment on such notes is required to be paid, an amount of money which, together with all revenues from other sources available for such purpose, shall be sufficient to pay such principal, interest or mandatory annual retirement payment on such payment date. There shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to provide for such appropriations.

(b) The legislative body of any municipality issuing temporary notes as provided in this section shall determine the maximum authorized amount of such notes to be issued and may determine or may authorize an officer or officers of such municipality to determine the form of such notes, their date, the dates of principal and interest payments on such notes, provisions for protecting and enforcing the rights and remedies of the holders of such notes and all other terms, conditions and particular matters regarding the issuing and securing of and the payment of debt service on such notes. Such legislative body may determine the rate or rates of interest for each issue of such notes or may provide that such rate or rates of interest shall be determined subsequently by an officer or officers of such municipality, which determination may be based upon the receipt of bids to purchase such notes. Each note issued in accordance with this section shall be exempt, both as to principal and interest, from taxation.

(c) Any powers granted under this section shall be in addition to, and not in derogation of, any powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act.

(d) Notwithstanding the provisions of subsection (c) of this section, to the extent payment of principal and interest on such notes is not secured in whole or in part by a pledge of the full faith and credit of the municipality, any limitations on the powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act regarding renewal of such notes or the total amount of such notes outstanding shall not be applicable to those notes issued pursuant to this section.

(P.A. 86-309, S. 4.)



Section 7-265 - Revenue or guaranteed bonds not included in debt limitation.

Bonds and notes issued pursuant to this chapter and (a) secured solely by a pledge of revenues to be derived from sewerage system use charges or (b) guaranteed, in whole or in part, by state, federal or private grants of money shall not be subject to any statutory limitation, to the extent of such security or guarantee, on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation. Any provision of any special act inconsistent with the provisions of this section is repealed.

(1949 Rev., S. 740; 1949, November, 1949, 1953, S. 332d; 1953, S. 364d; 1969, P.A. 162.)

History: 1969 act excluded bonds and notes guaranteed by state, federal or private grants from statutory limitation on indebtedness to the extent guaranteed.

Issuance of revenue bonds alternative to method of financing provided for in Secs. 7-259 to 7-261. 5 CS 256.



Section 7-266 - Agreement with bondholders.

In connection with any bonds or notes issued under the authority of this chapter, the municipality may, by resolution of the body having power to make appropriations for such municipality, covenant and agree with the holders thereof as to (1) the rates or charges to be imposed upon the users of such sewerage system, including the municipality, for connection with or the use of such system, (2) the use and disposition of the revenue from such rates or charges, (3) the creation and maintenance of special funds and reserves derived from any revenue source, and the management, use and disposition thereof, (4) the purposes for which the proceeds of the sale of such bonds or notes may be used, (5) the acts or conduct which shall constitute a default and the rights and liabilities of the holders arising upon such default, (6) the terms and conditions upon which bonds or notes issued under the authority of this chapter shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived, (7) the conditions upon which other or additional bonds or notes may be issued and secured by revenue from sewerage system use charges or benefit assessments or both, and the refunding of outstanding bonds, (8) the insurance to be carried upon the sewerage system, or parts thereof, and the use and disposition of any insurance moneys, (9) the maintenance of books of account and the inspection and audit thereof, (10) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, including the number or percentage of bondholders that must consent to such amendment or abrogation, the manner in which such consent may be given and any restrictions on the rights of individual bondholders, and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit, policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations. Such covenant and agreement may take the form of a trust indenture between the municipality and a corporate trustee approved by the municipality.

(1949, S. 333d; June 12 Sp. Sess. P.A. 12-2, S. 133.)

History: June 12 Sp. Sess. P.A. 12-2 redesignated existing Subdivs. (a) to (i) as Subdivs. (1) to (9), added “and reserves derived from any revenue source” in Subdiv. (3), added “and the refunding of outstanding bonds” in Subdiv. (7), added Subdivs. (10) re procedure for amendment or abrogation and (11) re execution of reimbursement agreements and added language re covenant and agreement taking form of trust indenture between municipality and corporate trustee.



Section 7-267 - Use of funds.

All benefit assessments and charges for connection with or use of the sewerage system, whether pledged for payment of bonds or notes or otherwise, shall be kept separate from other funds of the municipality and shall be used for the sewerage system, including the payment of debt incurred for the sewerage system and interest thereon, and for no other purpose.

(1949, S. 334d.)

Cited. 171 C. 74.



Section 7-268 - Special fund.

Any municipality which has issued bonds or notes in accordance with this chapter may by ordinance establish a special fund for payment of all or any part of such bonds or notes or interest thereon, may make and revise necessary rules and regulations not contrary to this chapter for the management of such special fund and may provide for payments into such special fund of all or any part of any charges for connection with or use of the sewerage system or from any other source. The municipality shall not withdraw any moneys from the fund except for such purpose and shall not alter any vote or agreement in respect to revenues to be paid into the fund until such bonds or notes have been paid in full or the special fund is sufficient to do so.

(1949 Rev., S. 742; 1949, S. 335d.)



Section 7-269 - Tax exemption.

Each bond or note issued in accordance with this chapter shall be exempt, both as to principal and interest, from taxation.

(1949, S. 336d.)



Section 7-269a - Anticipation notes.

In addition to its other powers under this chapter, any municipality operating a sewerage system may issue temporary notes to be paid from anticipated income from sewer assessments and may renew such notes annually for not more than fifteen years.

(1959, P.A. 583; 1963, P.A. 342; 1967, P.A. 413; P.A. 76-375, S. 1, 2.)

History: 1963 act increased number of years notes may be renewed from 3 to 5; 1967 act specified anticipated income from sewer assessments for payments of temporary notes and increased number of annual renewals from 5 to 12; P.A. 76-375 increased number of renewals to 15.



Section 7-269b - Special municipal taxing districts for sewerage system purposes.

Any town may, by ordinance, establish a special taxing district for the purpose of defraying, by taxes levied solely upon properties within such district, any of the costs of acquisition or construction of a sewerage system in accordance with the provisions of this chapter. Such special taxes shall be based upon annual budget appropriations and estimates of receipts from special benefit assessments and use charges levied with respect to such system approved by such town for the special taxing district in the manner required for the adopting of the annual budgets of such town and shall be included but shown separately in the annual tax levies of such town. Such town may, from time to time, by ordinance, alter the boundaries of such special taxing district. To meet any costs of acquisition or construction, including planning, of any such sewerage system the town may issue its general or special obligation bonds in accordance with the laws applicable thereto, the principal and interest on which shall be paid from the budgets of such special taxing district. For the purposes of this section “town” means town, consolidated town and city and consolidated town and borough.

(1967, P.A. 57, S. 26.)



Section 7-270 - Application to existing systems.

Any municipality, for all or any part of any existing sewerage system, may exercise any authority of this chapter pertaining to the operation of a sewerage system and may establish sewerage use charges, in the manner hereinbefore provided, to pay the cost of operation of such sewerage system or for the payment of all or any part of bonds or notes issued for the acquisition or construction of such sewerage system, including interest thereon.

(1949, S. 338d.)



Section 7-271 - Power to be additional.

Any power granted by this chapter shall be in addition to, and not in derogation of, any power granted to any municipality under the provisions of any special act or of any general statute.

(1949, S. 339d.)

Any powers granted under statute are in addition to and not in derogation of powers already granted to municipalities. 160 C. 446.



Section 7-272 - Joint operation of sewerage system.

Any two or more municipalities may enter into and revise from time to time, and may fulfill, contracts jointly to acquire, construct or operate all or any part of a sewerage system. Any such agreement shall particularize (a) the portion or portions of the sewerage system to be jointly acquired, constructed or operated, (b) the acts relating to acquiring, constructing or operating such portion or portions of the sewerage system to be performed jointly by the municipalities and (c) the method of apportioning the cost thereof. Whenever any two or more municipalities have entered into such an agreement, the sewer authorities of such municipalities jointly shall have, for the portion or portions of the sewerage system and for the acts relating to acquisition, construction or operation of the sewerage system covered by the agreement, all of the authority conferred by this chapter on a municipality and each such municipality shall continue to have all other authority conferred by this chapter.

(1949, S. 337d.)



Section 7-273 - Contract for use of sewerage system.

Any town, city, borough or fire or sewer district, maintaining a sewerage system, may contract with any adjoining town or property owner therein for connection with and the use of such sewerage system.

(1949 Rev., S. 635.)



Section 7-273a - Charges when no assessment made.

In all cases in which any municipality or any sewer commission or authority established in accordance with law has constructed or caused to be constructed a public sanitary sewer or sewers through any public highway or highways within the territorial limits of its jurisdiction, for which no assessment of benefits and damages has been made, such municipality, commission or authority may establish service charges payable in equal annual installments for a period of not more than five years for the payment for the use of such sewer, until such time as the fair and proportionate cost of installing such sewer has been paid by the property owner or owners whose property has been benefited by the construction and use of such sewer. This section shall apply only to public sewers constructed otherwise than in accordance with this chapter and after October 1, 1950.

(1959, P.A. 532.)

Cited. 216 C. 436.






Chapter 103a - Transit Districts

Section 7-273b - Legislative finding. Definitions. Formation of district. Withdrawal.

(a) It is hereby found and declared that the development, maintenance and improvement of systems for the transportation of people and goods within the state, and particularly within the metropolitan areas of the state, by rail, motor carrier or other means of land transportation are essential for the welfare of the citizens of the state and for the development of the state's resources, commerce and industry, that the development and maintenance of modern, efficient and adequate systems of mass transportation are required; that private enterprise lacks financial or other resources necessary to provide such systems of mass transportation; and, that the formation and operation of transit districts with the powers enumerated in this chapter are thus a public necessity.

(b) As used in this chapter:

(1) “Transit facilities”, “transit services” and “transit system” include motorbus, minibus, tramline, monorail, rapid transit or other land transportation systems for the mass movement of persons and goods between locations within and between municipalities, including real property and interests therein, and equipment and facilities incident to the provision, operation, administration and maintenance of such transit system. The term “transit facilities” also includes a “transportation center”, as defined in subdivision (2) of this subsection, and “parking facilities”, as defined in subdivision (3) of this subsection;

(2) “Transportation center” includes a station or terminal for passengers and goods in local, intrastate or interstate transit by any rail, bus or other land transportation system, land, buildings, structures, parking facilities, roads and other improvements, equipment and facilities, and includes a station or center containing commercial, office, retail or other facilities which are necessary or incidental to transportation purposes or uses or which the district, by its board of directors, determines are not presently needed for such transportation purposes but should be included in such center for use in the future as the need arises. Those portions of existing buildings and properties acquired for a transportation center which are not used or have no potential for future use for transportation purposes may be used and improved for such commercial, office, retail or other uses which the district, by its board of directors, determines are necessary or appropriate to finance or operate those portions of the transportation center which are devoted to such transportation purposes or to finance or operate other activities of the district; and

(3) “Parking facilities” mean one or more lots, garages, parking terminals or other structures and accommodations for the parking of motor vehicles off any highway, as defined in section 14-1.

(c) Nothing in this chapter shall prohibit the continuation of any transit district formed under any special act.

(d) Any town, city or borough may, by itself or in cooperation with one or more other municipalities, form a transit district, in the manner and for the purposes hereinafter provided. The district shall be a body corporate and politic, and may sue and be sued, plead and be impleaded, hold and convey real or personal estate, adopt and alter a common seal, borrow on the faith and credit of the district for its purposes under this chapter, and, in addition to the powers authorized by this chapter or any other chapter of the general statutes, shall have such other powers as are necessary or incident to carrying out the powers and purposes of this chapter.

(e) The legislative body of any municipality may vote to establish a transit district or to join with any one or more municipalities to form such a district. Any municipality may at any time be included in the district if the legislative body thereof so votes and if accepted by a majority vote of the directors of the transit district. Any municipality may be an ex-officio member of another transit district if the legislative body thereof so votes and if accepted by a majority vote of the directors of such other transit district. An ex-officio member shall not have the right to vote. The district may contract with any town to supply transit service therein. It may also provide charter service.

(f) Any municipality included in the district may withdraw therefrom if the legislative body thereof votes to do so. In such case the board of directors of the district, including the members chosen from the withdrawing municipality, shall determine the share of the district's expenses and obligations remaining due from the municipality. The municipality shall pay or secure such amount to the district before such withdrawal shall become effective.

(g) Whenever any transit district is formed under the provisions of this chapter, no provision of chapters 244, 244a, 244b, 277, 281 and 285 shall apply to the operation of transit systems by such district.

(1961, P.A. 507, S. 1; 1972, P.A. 261, S. 1; P.A. 73-2, S. 6, 7, 11; P.A. 77-463, S. 1; P.A. 78-305, S. 1, 5; P.A. 83-469, S. 2, 5; P.A. 85-246, S. 2; P.A. 99-82, S. 1, 4.)

History: 1972 act inserted new Subsecs. (a) to (c) re necessity for public transit, definitions and protection of previously formed transit districts, relettered former Subsec. (a) as Subsec. (d) and granted power to carry out provisions of chapter, deleted former Subsec. (b), relettered former Subsecs. (c) to (e) as Subsecs. (e) to (g) and replaced references to actions of electors with references to actions of the legislative body and extended scope of Subsec. (g) to include all transit systems; P.A. 73-2 amended Subsec. (d) to give districts borrowing power and amended Subsec. (e) to remove requirement that district members be contiguous municipalities; P.A. 77-463 redefined “transit facilities” to include transportation centers and defined “transportation center” in Subsec. (b); P.A. 78-305 added multiple-use provision re transportation centers in Subsec. (b); P.A. 83-469 redefined “transit facilities” to include parking facilities, changed the term “parking areas” to “parking facilities” and defined “parking facilities” in Subsec. (b); P.A. 85-246 redefined “transit facilities”, “transit services” and “transit system” in Subsec. (b)(1) to exclude street railways which were previously included; P.A. 99-82 amended Subsec. (e) to authorize any municipality that is a member of a transit district to become a nonvoting, ex-officio member of another transit district, effective July 1, 1999.

Cited. 235 C. 1.

Subsec. (f):

Trial court properly determined that where transit district ceased to exist after all four municipal members withdrew and formed a new transit authority, which assumed all assets and liabilities of the former transit district, the requirement that former transit district's board of directors determine the share of the district's expenses and obligations remaining due from each municipal member was obviated. 101 CA 243.



Section 7-273c - Board of directors. Bond required of officers and employees.

The affairs of the district shall be managed by a board of directors chosen from among the electors of the constituent municipalities as follows: Each municipality shall have at least one director. Municipalities with a population, according to the most recent federal census, from twenty-five thousand to one hundred thousand, inclusive, shall have two directors. Municipalities with a population over one hundred thousand shall have four directors. The directors shall be appointed for terms of four years, except that, in municipalities having more than one director, one-half of those first appointed shall serve for two years and one-half for four years, their successors to serve for four years each. Any municipality in respect to which a vacancy on the board occurs shall fill it for the unexpired portion of the term. Section 9-167a shall apply to the appointment of the directors representing each municipality. The directors shall be appointed by the elected chief executive of a city or borough, the board of selectmen in the case of a municipality in which the legislative body is a town meeting or by the board of selectmen of a town with the approval of the legislative body. Notwithstanding the provisions of this section, directors appointed from any municipality which is a member, or becomes a member, of any transit district in existence on May 18, 1972, shall be appointed by the legislative body of each municipality or the board of selectmen in the case of a municipality in which the legislative body is a town meeting. The population of each municipality according to the most recent federal census shall be divided by the number of directors representing such municipality. Each member of the board of directors shall be entitled to cast that number of voting units which is the multiple the population he represents, rounded to the nearest one hundred, is of the smallest population represented by a member, rounded to the nearest one hundred. The directors shall meet at least four times annually or more often on the call of the chairman and shall elect officers from among their number. They may adopt bylaws and rules for the conduct of the affairs of the district. They shall appoint and fix the salary of a district manager, who shall be the chief executive officer of the district, and such other employees as are required for district purposes. Each officer or employee of such district who is the repository or custodian of any funds of such district shall give such bond as is required by the board of directors, with sufficient surety, conditioned on the faithful discharge of his duties. The premium upon such bond shall be paid by the district.

(1961, P.A. 507, S. 2; 1972, P.A. 261, S. 2; P.A. 73-2, S. 8, 11; P.A. 83-587, S. 7, 96; P.A. 94-59, S. 1.)

History: 1972 act added specific provisions governing appointment of directors by selectmen, elected chief executive or legislative body; P.A. 73-2 added formula for determining voting weight of each director and required bonds for officers and employees handling funds; P.A. 83-587 made a technical amendment; P.A. 94-59 added provisions that appointments be made by the board of selectmen in the case of a municipality in which the legislative body is a town meeting.



Section 7-273d - Assumption of Transportation Department powers relative to transit system within district. Appeals.

Upon written notice to the Department of Transportation, to the chief executive officer of a private transit system, and to the elected chief executive officer of each municipality composing the district, the district, by its board of directors, may assume all powers of the Department of Transportation to regulate and supervise the operation of any such transit system within the district, provided that such transit system would be subject to the supervision of the department except for this section. Upon assuming such supervision the district, by its board of directors, shall establish passenger fares and any other rates to be charged and shall establish service standards, may order abandonment of uneconomic routes and shall exercise all powers of regulation and supervision over such transit system as are conferred on the department by title 16, in the same manner and under the same standards as are established by said title 16. Any company, town, city, borough, corporation or person aggrieved by any order, authorization or decision of the board of directors, except an order, authorization or decision approving the taking of land, in any matter to which he or it was or ought to have been made a party, may appeal therefrom to the department within thirty days after the filing of such order, authorization or decision. The party so appealing shall give bond to the state, with sufficient surety, for the benefit of the adverse party, in such sum as the board of directors fix, to pay all costs in case he or it fails to sustain such appeal. To the extent applicable, such appeal shall conform to the standards and procedure for appeals in contested cases under sections 4-176e to 4-182, inclusive. Where the department determines that the order, authorization or decision of the transit district would affect state-wide transportation policy adversely, such order, authorization or decision may be modified or overruled. The decision after hearing shall be final except that the applicant for such hearing, if aggrieved, may appeal therefrom in accordance with section 4-183. The district may use any grants, loans or other revenues for subsidies to any transit system operating under private ownership within the district in order to continue the operation of uneconomic routes. Subsidies may be provided for that portion of such uneconomic routes which operate outside the transit district but which are integrated into the service provided in the district.

(1961, P.A. 507, S. 3; 1972, P.A. 261, S. 3; P.A. 73-2, S. 9, 11; P.A. 75-486, S. 24, 69; P.A. 77-614, S. 162, 610; P.A. 80-94, S. 1, 3; 80-482, S. 11, 348; P.A. 88-317, S. 49, 107.)

History: 1972 act clarified procedure for transit district takeover of system under control of public utilities commission and added provisions concerning appeal to commission and subsidies to privately-owned companies; P.A. 73-2 deleted references to assessments; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-94 substituted department of transportation for the division and deleted reference to abolished business regulation department, replaced reference to appeals as provided in Secs. 16-35 to 16-39 with reference to appeals under Secs. 4-177 to 4-182 and added provision for appeal after hearing; technical changes made in P.A. 80-482 were not enacted; P.A. 88-317 amended reference to Secs. 4-177 to 4-182 to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; (Revisor's note: In 1997 the Revisors editorially changed the phrase “in the same manner and under the same standards are established by said title 16.” to “in the same manner and under the same standards as are established in said title 16.” thereby correcting a clerical error in the codification of P.A. 73-2, S. 9).

Cited. 235 C. 1.



Section 7-273e - Acquisition or establishment of transit districts and transportation centers. Eminent domain.

(a) If the directors deem it necessary to preserve or to develop a transit system, the district may establish, operate and maintain a transit system within the district or between the district and any municipality contiguous with its service area with which it contracts to furnish transit service, and for this purpose may establish a new system, or may acquire all or a portion of the property and franchises of any company or companies operating a transit service in the district, including that portion of the property and franchises used for operation within the district and also that portion of the property and franchises which is used outside the district but which is integrated into the service provided in the district. The district may establish, construct, acquire, operate and maintain transportation centers and parking facilities, as defined in subsection (b) of section 7-273b, in the district, and for such purposes may acquire, by purchase or otherwise, hold, sell, convey and obtain and exercise any and all rights of ownership or interest in or to any real or personal property as provided by this section, apply for and accept grants and gifts, lease all or any portion of such centers and parking facilities, charge and collect rent, use or other fees, make contracts and enter into management agreements and arrangements with others with respect to any transaction, operation or venture which the district has the power to conduct by itself in connection with exercising its powers under this section. Thereafter the district may contract, after competitive bidding, for the operation of all or any portion of the system and any transportation centers and parking facilities located therein by private management, under suitable incentives. The district shall fix the terms and conditions upon which transit services shall be provided, whether operated directly by the district or indirectly by contract, including the fixing of passenger fares and any other rates to be charged. The district shall, for its purposes under this section, so far as applicable, have the authority conferred on the Department of Transportation by the general statutes as applied to local transit.

(b) In order to insure the continuance of adequate transit services when it appears that the holder of the franchise is or will be incapable of continuing to offer satisfactory service to meet present or future public passenger transportation requirements and it is improbable that such franchise will be sought by any other private concern, the Department of Transportation, on its own initiative, may or, on request of the transit district or the legislative body of one or more municipalities in the area served, shall fix a time and place for a hearing as to whether such franchise is suitable for acquisition by a transit district. Said department shall give written notice of such hearing to the board of selectmen of each town, or in the case of cities and boroughs to the chief executive of each, within the area not less than fourteen days prior to such hearing, and shall cause to be published twice, not more than fourteen nor less than seven days prior to such hearing, notice of such hearing in a newspaper or newspapers having a substantial circulation in each municipality within such area. Suitability of a franchise for acquisition by a transit district shall be determined from the following considerations: (1) That public convenience and necessity require the continuance of transit service within the area, (2) that the present franchise holder is or will be incapable of continuing to offer satisfactory service, (3) that it is improbable that such franchise will be sought by a private concern and (4) that continuance of transit service may require the operation of such service by a transit district. After a public hearing thereon and consideration of the above-mentioned factors, the department may declare such franchise suitable for acquisition by a transit district, provided such declaration shall not affect the authority of the municipalities in the area to establish such a district. Ability to offer satisfactory service shall be based upon the financial stability of the franchise holder as determined from past, current and projected net income and from an estimate of financial ability to meet future public passenger transportation requirements in the area. The department may make periodic inspections of transit system franchise holders to determine the financial stability of each and for this purpose may examine the books, accounts and other pertinent documents of such franchise holders and shall have the power to compel the attendance of witnesses and the production of books, accounts and other pertinent documents by the issuance of a subpoena. With the written consent of the chief executive officer of each municipality within the area served, the district and the transit system franchise holder may execute an agreement to waive the holding of a hearing by the department, as described in this subsection and may exercise its power to acquire real property and interests and rights in real property in accordance with subsection (c) of this section.

(c) A transit district shall have the power to acquire real property and interests and rights in real property by eminent domain in the name of the transit district for the purposes of the transit district subject to the prior approval of the legislative body or bodies of the municipality or municipalities in which the real property is located. The owner shall be paid by the transit district for all damages. Where the transit district and the owner of such property cannot agree upon the amount to be paid to the owner for any property thus taken, the transit district shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-129 to 8-133, inclusive. Where either by hearing or waiver it has been determined that a franchise is suitable for acquisition pursuant to subsection (b) of this section, the transit district shall have the power to acquire by eminent domain all or any part of the franchise and of the holder's transit system, including the holder's real estate or interests therein, personal property, and funds under the control or held for the use of or the benefit of such holder. Where the transit district and the holder of such franchise and property cannot agree upon the amount to be paid to the holder for any franchise or property thus taken, the transit district shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-129 to 8-133, inclusive.

(1961, P.A. 507, S. 4; 1972, P.A. 261, S. 4; P.A. 75-486, S. 25, 69; P.A. 77-463, S. 2; 77-614, S. 162, 610; P.A. 79-246, S. 1, 2; P.A. 80-94, S. 2, 3; 80-482, S. 12, 348; P.A. 83-469, S. 3, 5.)

History: 1972 act added provisions allowing acquisition of property and franchises of companies operating within the district and added Subsecs. (b) and (c) elaborating on acquisition procedure; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-463 added provisions concerning transportation centers in Subsec. (a); P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 79-246 added provision allowing waiver of hearing in Subsec. (b); P.A. 80-94 substituted department of transportation for division of public utility control and deleted references to abolished business regulation department; technical amendments in P.A. 80-482 were not enacted; P.A. 83-469 gave transit districts authority over parking facilities.

Cited. 188 C. 417; 235 C. 1.



Section 7-273f - District budget. Audit of accounts.

Annually the board of directors shall hold a public meeting at which itemized estimates of the expenditures of the district for the ensuing fiscal year shall be presented and at which all persons within the district shall be heard in regard to any appropriation which they are desirous that the board should recommend or reject. The board shall, after such public hearing, prepare and cause to be published in a newspaper or newspapers having a substantial circulation in such district a report in a form prescribed by the Commissioner of Revenue Services containing: (1) An itemized statement of all actual receipts from all sources of such district during its last fiscal year; (2) an itemized statement of classification of all actual expenditures during the same year; (3) an itemized estimate of anticipated revenues during the ensuing fiscal year from each source; (4) an itemized estimate of expenditures for such ensuing fiscal year; and (5) the amount of revenue surplus or deficit of the district at the beginning of the fiscal year for which estimates are being prepared. Not less than two nor more than four weeks after such publication the board shall make such specific appropriations as appear advisable, but no appropriation for any purpose shall be made exceeding the amount published for that purpose and no appropriation shall be made for any purpose not published. If it becomes necessary during any fiscal year for the board to appropriate additional sums, the provisions of this section governing annual appropriations shall govern so far as they are applicable. The accounts of the district shall be audited in the manner provided by section 7-392.

(1961, P.A. 507, S. 5; 1972, P.A. 261, S. 5; P.A. 73-2, S. 10, 11; P.A. 77-614, S. 139, 610; P.A. 13-277, S. 24.)

History: 1972 act permitted assessments against member municipalities and required inclusion of assessments in municipal budgets; P.A. 73-2 deleted provisions concerning assessments against municipalities; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 13-277 deleted references to executive sessions, effective July 1, 2013.



Section 7-273g - Bond issues. Temporary notes. State guarantee.

(a) Whenever a district has made an appropriation or incurred a debt, to purchase, acquire, construct, improve or extend any transit facility or transit system or to refund outstanding bonds or notes, it may issue in the name of the transit district general obligation bonds secured by the full faith and credit of the transit district, or revenue bonds secured by a pledge of revenues, or bonds secured by both the full faith and credit of the transit district and a pledge of revenues. Any such bonds which are secured by the full faith and credit of the transit district or by both the full faith and credit of the transit district and a pledge of revenues shall be in serial form and may mature in annual installments which shall be substantially equal or shall be so arranged that no installments payable in any year shall be less than the amount of any installment payable in any subsequent year, or may mature in annual installments on a maturity schedule that will substantially equalize the payment of principal and interest annually. The first installment of any series of bonds shall mature not later than two years from the date of the issue of such series and the last installment of such series shall mature not later than forty years therefrom. Any revenue bonds may mature at term, which shall not exceed forty years from the date of issue, or in such installments prior thereto as the board of directors determines. The term of any anticipation notes issued pursuant to this chapter shall not be included in computing the time within which such bonds shall mature. The bonds of each issue may be sold at public or private sale, at or above or below par, may be fully registered, registrable as principal only or in bearer form, and may be made redeemable before maturity at such price or prices, and under such terms and conditions, all as shall be provided by the board of directors. The board of directors, or such officer as the board shall designate, shall determine the rate of interest which such bonds shall bear, the form of such bonds, the persons by whom such bonds are to be signed, the place or places for payment of principal and interest, and the manner of execution of such bonds.

(b) A public hearing shall be held on any proposed resolution to authorize the issuance of bonds. Notice of the public hearing and a copy of the proposed resolution shall be published fifteen days before the date of the public hearing in a newspaper or newspapers having a substantial circulation in the district. All such bonds shall be authorized after such public hearing by resolution adopted by a majority of all the directors of the transit district, provided no resolution authorizing the issuance of general obligation bonds exceeding two hundred fifty thousand dollars shall become effective until ninety days after publication of notice of passage of the resolution in a newspaper or newspapers having a substantial circulation in the district. Such resolution authorizing the issuance of general obligation bonds exceeding two hundred fifty thousand dollars shall become effective ninety days after publication of notice of passage of the resolution by the board of directors of the transit district unless the legislative bodies of those constituent municipalities whose population comprises forty per cent of the population of all the constituent municipalities vote to disapprove such resolution within such ninety-day period, or unless the legislative bodies of one-third of the constituent municipalities vote to disapprove such resolution within such ninety-day period. The effective date of such resolution authorizing the issuance of general obligation bonds exceeding two hundred fifty thousand dollars shall be suspended if petitions requesting a district-wide referendum on such resolution and signed by not less than ten per cent of the electors of any municipality which is a member of the transit district, or by not less than five per cent of the electors of all the municipalities which are members of the transit district, and complying with section 7-9, are filed with the clerk of any such municipalities within the sixty-day period following the publication of notice of passage. Each clerk with whom a petition is properly and timely filed shall notify the chairman or chief executive officer of the transit district in writing of the total number of electors in that municipality and the total number of such electors whose signatures appear on such a petition. Where the required number of signatures on such petition have been submitted, the chairman of the district shall designate a day and the hours of voting at such referendum, which referendum shall be held simultaneously in each member municipality, such day to be not more than fifty days after the last day to file such petitions, and not less than twenty days after notice of such referendum and a copy of such resolution are published in a newspaper or newspapers having a substantial circulation in the district. All electors in each of the municipalities which are members of the transit district shall be entitled to vote at such referendum. Such resolution shall become effective upon receiving the favorable vote of a majority of all electors voting thereon at such referendum.

(c) “Annual receipts from taxation” means the receipts from taxation of all the municipalities which are members of the transit district for the fiscal year next preceding the date of issue. Notwithstanding the provisions of section 7-374, any transit district may issue bonds, provided the aggregate indebtedness of such district shall not exceed one times the annual receipts from taxation. Bonds and notes issued under the provisions of this section for the purposes of this chapter shall not be subject to section 7-374 or to any other statutory limitations on the indebtedness of any municipality which is a member of the transit district and shall not be included in computing the aggregate indebtedness of any municipality which is a member of the transit district.

(d) Whenever a transit district has been authorized to issue bonds as provided by this section, the board of directors of such district may authorize without public hearing the issuance of temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds. Such notes shall be issued for a period of not more than four years, but notes issued for a shorter period of time may be renewed by the issue of other notes provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed four years, and, to the extent of the unpaid balance of federal and state grants as to which the transit district has a written commitment, notes may be renewed by the issue of other notes for such longer time pending receipt of such grant proceeds.

(e) In the discretion of the board of directors, the revenue bonds of the transit district may be secured by a trust indenture between the transit district and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company in the state. Such indenture may contain reasonable and adequate provisions for protecting and enforcing the rights and remedies of the bond holders and may restrict their individual rights of action as is customary in trust indentures securing bonds and debentures of corporations.

(f) The bonds and notes of a transit district issued pursuant to this chapter shall be lawful investments of the state and all governmental units and agencies thereof, of all banks, trust companies, savings banks, savings and loan associations, investment companies, insurance companies, insurance associations, and of all executors, administrators, guardians, trustees and other fiduciaries.

(g) Bonds and notes issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

(h) If at any time the transit district is in default on the payment of the principal of or interest on general obligation bonds or bond anticipation notes of such transit district, the chief fiscal officer of the defaulting transit district shall set apart from the first revenues thereafter received by the transit district, from whatever source, except revenues pledged as security for other bonds or notes and those federal or state grants or loans which the grant agency restricts to uses other than debt service on the district's bonds or bond anticipation notes, an amount sufficient to pay the principal and interest due and owing on such bonds or bond anticipation notes and shall immediately apply such amount to such default.

(i) If so recommended by the Commissioner of Transportation and if so authorized by resolution of the State Bond Commission, the state shall unconditionally guarantee the punctual payment of the principal of and interest on any bonds or notes of the transit district issued under the provisions of this chapter, provided the aggregate principal amount of such bonds or notes so guaranteed pursuant to this section shall not exceed fifty million dollars. Any such guarantee of bonds or notes of a transit district made pursuant to this section shall be evidenced by endorsement thereof on such bonds or notes, executed in the name of the state and on its behalf by such officer thereof as may be designated in said resolution of the State Bond Commission authorizing such guarantee. The execution of such a guarantee on any bonds or notes issued pursuant to the provisions of this chapter as aforesaid shall obligate the state to pay the principal of and interest on said bonds or notes upon default in such payment by the transit district.

(j) A district may issue bonds, notes or other obligations under this section, the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or any subsequent such code. The district may issue such bonds, notes or obligations only upon finding that such issuance is necessary, in the public interest and furthers the purposes and powers of the district.

(1961, P.A. 507, S. 6; 1972, P.A. 261, S. 6; P.A. 78-305, S. 2, 3, 5; P.A. 83-469, S. 4, 5; P.A. 89-211, S. 8.)

History: 1972 act replaced all former provisions for issuing bonds with new Subsecs. (a) to (i), inclusive; P.A. 78-305 amended Subsec. (a) allowing revenue bonds to mature at term, not exceeding 40 years or in installments and amended Subsec. (h) to exclude revenues pledged as security on other bonds from use as payments on bonds in default; P.A. 83-469 added Subsec. (j) authorizing transit districts to issue taxable bonds, notes and other obligations; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 7-273h - Liability of district. Joint assumption of liability imposed upon district officer, agent or employee.

(a) Any district operating a transit service pursuant to the provisions of this chapter shall be responsible for any injury or damage to persons or property, happening or arising by reason of the maintenance or operation of the same, in the same manner and to the same extent as though the same were owned and operated by individuals or by a private corporation. Members of the board shall not be personally liable to suits in such cases except for malfeasance in office. Any member of the board shall be an agent of the district for service of process.

(b) Each town, city or borough which has joined with other towns, cities or boroughs to form a district pursuant to this chapter shall jointly assume the liability imposed upon any officer, agent or employee of such district, acting in the performance of his duties and in the scope of his employment, under, and in the manner and in accordance with the procedures set forth in, subsection (a) of section 7-465. Such joint assumption of liability shall be proportionately shared by the towns, cities and boroughs in such district on the same basis that the expenses of such district are shared.

(1961, P.A. 507, S. 7; 1972, P.A. 261, S. 7; P.A. 83-464, S. 2, 5.)

History: 1972 act substituted “transit service” for “public passenger transportation service”; P.A. 83-464 added Subsec. (b), requiring the members of the district to jointly assume the liability imposed on any officer, agent or employee of the district while performing his duties.

Cited. 235 C. 1.



Section 7-273i - Transfer of employees when company acquired by district.

Whenever a transit district acquires the property and franchises of any company or companies operating a transit service within its district all employees of such company or companies who are necessary for the operation of such district, except executive and administrative officers, shall become employees of such district and shall be credited by the district with all seniority rights, sick leave and vacation, insurance and pension benefits in accordance with the records or labor agreements of the acquired company or companies. Such district shall assume and observe all pension obligations of such acquired company or companies, and members and beneficiaries of any pension or retirement system or other benefits established by the acquired company or companies shall continue to have rights, privileges, benefits, obligations and status with respect to such established systems. Such district shall assume and observe all labor contracts of such company or companies in existence at the time of transfer and all obligations incurred by such contracts in regard to wages, salaries, hours, sick leave, working conditions, collective bargaining, and pension or retirement provisions. Such district, through its board, may enter into agreements with representatives of its employees relative to the transfer or establishment of pension trust funds to or under the joint control of such district and representatives of its employees, and shall have all powers necessary to maintain and administer such trust funds jointly with representatives of its employees. No employee of any such acquired company who is transferred to a position with a district shall, by reason of such transfer, be placed in any worse position with respect to workers' compensation, pension, seniority, wages, sick leave, vacation, health and welfare insurance or any other benefit than he enjoyed as an employee of such company.

(1961, P.A. 507, S. 8; 1972, P.A. 261, S. 8; P.A. 79-376, S. 8.)

History: 1972 act substituted “transit district” for “board of transit authority” and “transit service” for “public passenger transportation service”; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”.



Section 7-273j - Collective bargaining.

Each transit district shall have power to engage in collective bargaining with duly appointed representatives of an employee labor organization and may enter into labor contracts concerning wages, salaries, hours, sick leave, working conditions, collective bargaining and pension or retirement provisions. In case of any labor dispute involving a district and its employees where collective bargaining does not result in agreement, the parties shall submit such dispute to arbitration pursuant to arbitration provisions in any labor contract assumed by the district or entered into by the district, or, in the absence of such provisions, to the Board of Mediation and Arbitration in accordance with the procedure set out in section 31-97, and shall abide by the decision rendered under the provisions of section 31-98. As used in this section, the term “labor dispute” includes, but shall not be restricted to, any controversy between a district and its employees or their representatives concerning terms, tenure or conditions of employment or concerning the association or representation of persons in negotiating, fixing or maintaining, or seeking to negotiate, fix, maintain or change, terms or conditions of employment; and the term “labor organization” means any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning grievances, terms or conditions of employment, or other mutual aid or protection.

(1961, P.A. 507, S. 9; 1972, P.A. 261, S. 9.)

History: 1972 act deleted phrase requiring that transit district work through its board of transit authority.

Cited. 201 C. 685; 232 C. 57.

Cited. 43 CS 340.



Section 7-273k - Contracts for mass passenger transportation service. Grants. Borrowing powers.

Any transit district established under this chapter may contract with any person, group of persons or corporation, including but not limited to any common carrier or any agency of the state or of the United States, for the purpose of supporting, continuing, providing, establishing or improving systems or services for mass transportation of passengers. The district may, by itself or by agreement with others, support all or a portion of such systems or services, share in the costs or provide funds for such purpose. The district may apply for grants or financial assistance from any person, group of persons or corporation or from any agency of the state or of the United States and may make equipment or other facilities available to any common carrier under arrangements deemed suitable to support, continue, provide, establish or improve mass transportation systems or services. The district may purchase any rail or mass transit right-of-way and associated facilities or acquire the right of use of such right-of-way and associated facilities by lease or any other arrangements. A transit district may borrow on a temporary basis in anticipation of grants, contributions or other revenues, may issue notes in terms not to exceed one year to evidence such borrowing, may renew such notes, and may pledge all or any portion of such grants, contributions, or other revenues as security for such notes. Such notes shall be authorized by resolution of the district's board of directors and any notes so authorized may be issued and sold in the manner provided by such resolution. Such notes shall not be included in computing the aggregate indebtedness of the district or of any municipality which is a member of the district.

(1969, P.A. 47; P.A. 78-305, S. 4, 5.)

History: P.A. 78-305 added provisions concerning borrowing powers of transit districts.



Section 7-273l - Application for state funds. Distribution formula. Conditions for receiving funds. Municipal transit service. Regulations.

Each transit district established under this chapter or any special act may (1) impose service charges and user fees on persons using transit systems operated by such district and (2) apply for funding from the Department of Transportation in accordance with the provisions of this section to finance construction, acquisition, purchase, lease or operation of a mass transit system and related programs authorized under section 7-273b. For each year starting with the fiscal year ending June 30, 1984, the commissioner shall distribute such funds to each transit district in the same manner as the formula specified under the Section 5 or Section 18 operating assistance programs, depending on whether the transit district is in an urbanized or nonurbanized area, of the Urban Mass Transportation Act of 1964, as may be amended from time to time. In order to qualify for any such funds, a transit district shall derive at least thirty per cent of its operating costs from service charges and user fees or from federal or local subsidies and other sources other than state subsidies for the fiscal year ending June 30, 1984, thirty-five per cent of its costs from such sources for the fiscal year ending June 30, 1985, and forty per cent of its costs from such sources for the fiscal year ending June 30, 1986. Any municipality providing transit service that is not part of a transit district may either establish a transit district under the provisions of this chapter to assume operating control of such service or negotiate an agreement with the Department of Transportation to administer the operation of such service. In the latter case, the department shall provide financial assistance to such municipality according to the formula specified in this section. As a condition of receiving any funds, such municipality shall derive the same percentage of operating costs from service charges, user fees, federal or local subsidies and sources other than state subsidies as that required for transit districts under the provisions of this section. The Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54 to implement the purposes of this section.

(P.A. 82-371.)

See Sec. 13b-38 re advice and assistance by Commissioner of Transportation to transit districts.



Section 7-273m - Distribution formula exception.

(a) As used in this section:

(1) “Total system revenues” means passenger fares and other revenues incidental to a state-subsidized fixed-route bus system during a fiscal year ending June thirtieth, not including local, regional, state or federal payments to the operator of the system.

(2) “Total system expenses” means such a system's operating costs during such a fiscal year.

(3) “Deficit” means the difference between total system expenses and total system revenues during such a fiscal year.

(b) Notwithstanding the provisions of section 7-273l, the Commissioner of Transportation shall (1) pay, from the department's appropriation for public transportation, one hundred per cent of the deficit of any state-subsidized, fixed-route bus system for which the total system revenues exceed forty per cent of the total system expenses and (2) negotiate a cost-sharing arrangement with the operators of all other state-subsidized, fixed-route bus systems. The commissioner shall recover from the federal government any operating subsidy that the operator of a system under subdivision (1) of this subsection is eligible to receive for the operation of the system and deposit such subsidy in the General Fund.

(c) No fixed-route bus system operated by a transit district shall be eligible to receive funds from the state unless such transit district has developed a plan, approved by the Department of Transportation, to coordinate bus service with transit districts which provide bus service in adjacent towns. Such program shall be reviewed and approved or disapproved by the Department of Transportation annually.

(d) The Commissioner of Transportation shall adopt regulations, in accordance with the provisions of chapter 54, establishing requirements and standards for programs required pursuant to subsection (c) of this section.

(June Sp. Sess. P.A. 83-19, S. 1, 5; P.A. 86-262, S. 3, 5.)

History: P.A. 86-262 added Subsecs. (c) and (d), prohibiting transit districts from receiving state funds unless they coordinate bus service with transit districts which provide bus service in adjacent towns and requiring the commissioner of transportation to adopt regulations for such programs.



Section 7-273n - State matching grants for elderly and handicapped demand responsive transportation programs.

Section 7-273n is repealed, effective October 1, 1999.

(June Sp. Sess. P.A. 83-28, S. 1, 2; P.A. 85-428, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 99-265, S. 5.)



Section 7-273o - Political advertising at transit district and parking authority facilities.

(a) As used in this section, “political advertising” means any advertising for the purpose of influencing public opinion with respect to any legislative, administrative or electoral decision or with respect to any controversial issue of public importance.

(b) No transit district or parking authority that allows the placement of any advertising, whether placed directly by such transit district or parking authority or by any third party or independent contractor, on or within its facilities, including, but not limited to, advertising on or within any vehicle, or on any bus shelter operated by such transit district, parking authority, third party or independent contractor, shall prohibit the placement of political advertising on or within such facilities.

(P.A. 13-277, S. 12.)

History: P.A. 13-277 effective January 1, 2014.






Chapter 103b - Municipal Resource Recovery Authorities

Section 7-273aa - Municipal resource recovery authority. Definitions. Designation. Regional authorities. Withdrawal.

(a) As used in sections 7-273aa to 7-273oo, inclusive, the following words and terms shall have the following meanings unless the context indicates another meaning or intent:

(1) “Authority” means a municipal or regional resource recovery authority created under the provisions of sections 7-273aa to 7-273oo, inclusive, or, if any such authority is abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by said sections to such authority shall be given by law.

(2) “Municipality” or “municipalities” means any town, city, borough, consolidated town and city or consolidated town and borough.

(3) “Project” or “projects” or “facility” means any one or more of the following: Any solid waste disposal and resource recovery area, plant, works, system, facility or component of a facility, equipment, machinery or other element of a facility, or a recycling facility which the authority is authorized to plan, design, finance, construct, manage, operate or maintain under the provisions of this chapter, including real estate and improvements thereto and the extension or provision of utilities and other appurtenant facilities deemed necessary by the authority for the operation of a project or portion of a project, including all property rights, easements and interests required.

(4) “Solid waste” or “solid waste facility” or “resource recovery facility” or “recycling facility” shall have the respective meanings ascribed thereto in section 22a-260.

(5) “Cost” or “costs” as applied to any project shall include the cost of acquisition or construction, the cost of any subsequent additions thereto or expansion thereof, the cost of the acquisition of all land, rights-of-way, property rights, easements and interests acquired by the authority for such construction, additions or expansion, the cost of demolishing or removing any building or structure on land so acquired, including the cost of acquiring any lands to which such building or structures may be moved, the cost of dredging and filling underwater areas, the cost of all equipment, financing charges, insurance, interest prior to and during such construction, and during the construction of any addition or expansion, and, if deemed advisable by the authority, for a period not exceeding one year after completion of such construction, addition or expansion, the cost of surveys, engineering and architectural services, legal expenses, administrative expenses and such other costs or expenses of the authority, including administrative and operating costs, research and development, and operating capital as may be necessary or incident to the construction of the project, and of such subsequent additions thereto or expansion thereof, and the cost of financing such construction, additions, or expansion and placing the project and such additions or expansion in operation.

(6) “Bonds” means any bonds, bond anticipation notes, notes, interim certificates, debentures or other obligations issued by a municipality or authority pursuant to the provisions of the general statutes or of this chapter, and any bonds issued to refund such bonds pursuant to this chapter.

(b) Any municipality may, by charter or ordinance, and any two or more municipalities may, by concurrent ordinances of their legislative bodies, adopt the provisions of this chapter and designate any existing board, commission or agency, or create a new board, commission or regional authority to be designated as its municipal or regional resource recovery authority. Such ordinance shall contain a brief statement of the purpose of the authority and shall set forth the articles of incorporation of the authority as follows: (1) The name of the authority and address of its principal office and where applicable, a statement that the authority is constituted as a departmental unit of such municipality or that an existing municipal department is designated as such authority; (2) a statement that the authority is created as a municipal or regional resource recovery authority under sections 7-273aa to 7-273oo, inclusive; and (3) the names, addresses and terms of office of the first members of the authority, except in the case where the authority is constituted a departmental unit or an existing municipal department is designated as such authority, in which case the name of such department and its office address shall be given.

(c) If a new board or commission is created by a municipality, the municipality shall, by ordinance, determine the number of members thereof, their compensation, if any, the method of their appointment and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. Such authority shall have all the powers and duties of a municipal authority pursuant to chapters 446d and 446e and shall have the powers described in section 7-273bb.

(d) If a regional authority is created, the member municipalities shall, by concurrent ordinances, determine the number of members thereof, the number of votes to be cast by each member, the method of determining the members' compensation, if any, the method of their appointment and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. Such authority shall have all the powers and duties of a regional authority pursuant to chapters 446d and 446e.

(e) Adoption of such charter or of such ordinance or ordinances by the legislative body or bodies shall constitute the authority created thereby a public body politic and corporate of the state, except where the authority is or becomes a departmental unit of such municipality as herein provided, and any such authority shall be a political subdivision of the state established and created for the performance of an essential public and governmental function. Such authority shall have all the powers and duties of a municipal authority or of a regional authority, as the case may be, pursuant to chapters 446d and 446e and shall have all the rights, powers, duties and obligations of a municipal or regional authority, as the case may be, pursuant to this chapter.

(f) Any municipality may become a member of an existing authority upon such terms and conditions as the authority may determine. Any municipality which is a member of an existing authority may by vote of its legislative body elect to withdraw from such authority. Such withdrawal shall be effective only upon such terms and conditions as the authority may require and after compliance with the terms and conditions contained in any contracts between such municipality and the authority or the holders of any bonds of the authority. No such withdrawal shall relieve such municipality of any liability, responsibility or obligation incurred by it as a member of the authority or as a user of any of its projects.

(P.A. 81-213, S. 3, 18; P.A. 82-79; P.A. 84-116, S. 1, 2; P.A. 85-478, S. 2, 10; P.A. 90-179, S. 1, 9.)

History: P.A. 82-79 designated provisions as Subsecs. (a) and (b), inserting provisions for regional, multimunicipality authorities and added Subsec. (c); P.A. 84-116 amended Subsec. (a) to authorize designation of existing agency as its municipal or regional resource recovery authority, amended Subsec. (c) to require member municipalities to determine number of votes to be cast by each member and added Subsec. (d) re withdrawal of a municipality from a regional authority; P.A. 85-478 inserted new Subsec. (a) containing definitions, relettering remaining Subsecs. accordingly, amended Subsec. (b) to require that ordinances enacted by municipalities to create an authority be concurrent and to specify content of ordinance, deleted former Subsec. (d) re withdrawal from regional authority and added new provisions designated as Subsecs. (e) and (f) re powers and duties of authorities and re municipalities' entrance into existing authorities or withdrawal from membership; P.A. 90-179 redefined “project” to include recycling facilities and added reference to such facilities in Subdiv. (4).

Cited. 210 C. 349.

Cited. 20 CA 474.



Section 7-273bb - Powers.

(a) Any municipal or regional resource recovery authority created pursuant to this chapter shall have the power to:

(1) Employ a staff and to fix their duties;

(2) Establish offices where necessary in the municipality or the region;

(3) Retain by contract or employ counsel, auditors, engineers, private consultants and advisors;

(4) Sue and be sued;

(5) Have a seal and alter it at pleasure;

(6) Make and alter bylaws and rules and regulations with respect to the exercise of its own powers;

(7) Conduct such hearings, examinations and investigations as may be necessary and appropriate to the conduct of its operations and the fulfillment of its responsibilities;

(8) Obtain access to public records and apply for the process of subpoena if necessary to produce books, papers, records and other data;

(9) Charge reasonable fees for the services it performs and waive, suspend, reduce or otherwise modify such fees, provided such user fees shall apply uniformly within each municipality to all users who are provided with waste management services with respect to a given type or category of wastes, in accordance with criteria established by the authority, and provided further no change may be made in user fees without at least sixty days prior notice to the users affected thereby;

(10) Purchase, lease or rent such real and personal property as it may deem necessary, convenient or desirable;

(11) Appoint such advisory councils as it may from time to time deem advisable, including but not limited to, local councils on the continuation and utilization of source-separation and recycling efforts to benefit the people of the municipality or the region;

(12) Otherwise, do all things necessary for the performance of its duties, the fulfillment of its obligations, the conduct of its operations, the maintenance of its working relationships with the state, other municipalities, regions and persons, and the conduct of a comprehensive program for solid waste disposal and resources recovery, and for solid waste management services, in accordance with the provisions of the state-wide or local solid waste management plan, applicable statutes and regulations and the requirements of this chapter;

(13) Own, manage and use real property or any interest therein;

(14) Determine the location and character of any project to be developed under the provisions of this chapter, subject to applicable statutes and regulations and the requirements of the state-wide solid waste management plan;

(15) Purchase, receive by gift or otherwise, lease, exchange, or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish such waste management projects of the authority as are called for by the state-wide or local solid waste management plan;

(16) Sell or lease to any person, all or any portion of a project of the authority, for such consideration and upon such terms as the authority may determine to be reasonable;

(17) Mortgage or otherwise encumber all or any portion of a project of the authority whenever, in the opinion of the authority, such action is deemed to be in furtherance of the purposes of this chapter;

(18) Grant options to purchase, or to renew a lease for, any project of the authority on such terms as the authority may determine to be reasonable;

(19) Acquire, by purchase, gift, transfer, or by condemnation for public purposes, and manage and operate, hold and dispose of real property and, subject to agreements with lessors or lessees, develop or alter such property by making improvements and betterments with the purpose of enhancing the value and usefulness of such property, except that a municipal authority may not acquire any privately owned solid waste disposal area by condemnation;

(20) Make plans, surveys, studies and investigations necessary or desirable, in conformity with the state and local plan and with due consideration for regional plans, to carry out authority functions with respect to the acquisition, use and development of real property and the design and construction of systems and facilities;

(21) Make short and long-range plans, for the processing and transportation of solid wastes and recovered resources by facilities owned, operated or financed by the authority;

(22) Design or provide for the design of projects of the authority, including design for the alteration, reconstruction, improvement, enlargement or extension of existing facilities;

(23) Construct, erect, build, acquire, alter, reconstruct, improve, enlarge or extend projects of the authority including provision for the inspection and supervision thereof and the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and any other actions incidental thereto;

(24) Own, operate and maintain projects of the authority and make provision for their management and for the manufacturing, processing and transportation operations necessary to derive recovered resources from solid waste, and contracting for the sale of such;

(25) Enter upon lands and waters, as may be necessary, to make surveys, soundings, borings and examinations in order to accomplish the purposes of this chapter;

(26) Contract with municipalities, municipal, state and regional authorities, and state and federal agencies to provide waste management and resource recovery services in accordance with the provisions of this chapter and to plan, design, construct, manage, operate and maintain facilities on their behalf;

(27) Design and construct improvements or alterations on properties which it owns or which it operates by contract on behalf of other municipal or regional authorities, state agencies or municipalities, including the restoration of terminated dumps and landfills to beneficial public or private use;

(28) Contract for services in the performance of architectural and engineering design, the supervision of design and construction, system management and facility management, for such professional or technical services as are specified in this section and for such other professional or technical services as may require either prequalification of a contractor or the submission by any individual, firm or consortium or association of individuals or firms of a proposal in response to an official request for proposal or similar written communication of such authority, whenever such services are, in the discretion of such authority, deemed necessary, desirable or convenient in carrying out the purposes of such authority;

(29) Contract for the construction of projects of the authority with private persons or firms, or consortia of such persons or firms, pursuant to applicable provisions of this chapter, the requirements of applicable regulations and the state and local plan and in accordance with such specifications, terms and conditions as the authority may deem necessary or advisable;

(30) Accept gifts, grants or loans of funds, property or service from any source, public or private, and comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(31) Receive funds from the sale of the authority's bonds and of its real and personal properties;

(32) Contract for, and receive funds or revenues from the sale of products, materials, fuels and energy in any form derived from the processing of solid waste by systems, facilities and equipment under its jurisdiction, and receive revenues in the form of rents, fees and charges paid by units or agencies of state and local government, and by private persons and organizations, to compensate the authority for the use of its facilities or the performance of its services;

(33) Accept from a federal agency loans or grants for use in carrying out its purposes and enter into agreements with such agency respecting any such loans or grants;

(34) Make loans of the proceeds of its bonds or of its other funds, to any person, including any municipality, municipal authority, state authority, regional authority or private entity, for the planning, design, acquisition, construction, reconstruction, improvement, equipping and furnishing of a project of the authority, which loans may be secured by loan agreements, contracts or any other instruments or agreements containing such terms and conditions as the authority shall determine necessary or desirable, including provisions for the establishment and maintenance of reserve funds, and for the construction, use, operation and maintenance and the payment of operating and other costs of a project. In connection with the making of such loans, the authority may purchase, acquire and take assignments of the notes and bonds of any municipality, municipal, state or regional authorities and persons and receive other forms of security and evidences of indebtedness, and in furtherance of the purposes of this chapter and to assure the payment of the principal of and interest on such loans, and in order to assure the payment of the principal of and interest on bonds of the authority issued to provide funding for such loans, may attach, seize, purchase, acquire, accept or take title to any project by conveyance, and may sell, lease or rent any project for a use specified in this chapter;

(35) Indemnify and hold harmless any person in connection with the financing of a project or facility;

(36) In connection with the sale, purchase, receipt, lease, exchange, other disposition or acquisition of a project of the authority or of real property, indemnify and hold harmless any person including, without limitation, indemnification against taxation by the federal or state governments respecting any state or local property taxes and any realization of tax benefits or incentives associated with ownership of a project or of real property.

(b) It is the intention of this chapter that the authorities shall be granted all powers necessary to fulfill the purposes of this chapter and to carry out their assigned responsibilities and that the provisions of this chapter are to be construed liberally in furtherance of this intention.

(c) Any contracts authorized by this chapter to be entered into by an authority may be entered into on either a negotiated or an open-bid basis, and the authority in its discretion may select the type of contract it deems most prudent to utilize, considering the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the municipality or the region. The terms and conditions of such contracts, and the fees or other compensation to be paid to any contracting persons pursuant to such contracts shall be determined by the authority.

(P.A. 81-213, S. 4, 18; 81-443, S. 6, 7; P.A. 85-478, S. 3, 10; P.A. 14-94, S. 80, 81.)

History: P.A. 81-443 amended Subdiv. (19) to prohibit a municipal resource recovery authority from acquiring a private solid waste disposal area by condemnation; P.A. 85-478 applied provisions of section to regional authorities, amended Subdiv. (26) to authorize contracts with municipal and state authorities and federal agencies and to expand nature of contracts to include waste management services, expanded powers in new Subdivs. (34) to (36) and added Subsecs. (b) and (c) re construction of chapter and re types of contracts authorized; P.A. 14-94 amended Subsec. (a)(12) and (15) by changing reference from state solid waste management plan to state-wide solid waste management plan, effective June 6, 2014.



Section 7-273cc - Bonds and notes.

(a) Whenever a municipality has adopted the provisions of this chapter, it may issue bonds which are secured as to both principal and interest by (1) the full faith and credit of the municipality, (2) a pledge of revenues to be derived from the operation of a facility or (3) a pledge of revenues to be derived from the operation of a facility and also by the full faith and credit of the municipality. The body having power to authorize such bonds shall determine the maximum authorized amount of such bonds and may determine or may authorize an officer or board or commission of the municipality to determine the form of such bonds, their date, the dates of principal and interest payments, the manner of issuing such bonds and by whom such bonds shall be signed or countersigned and, as otherwise provided herein, all other particulars thereof. Such body may determine the rate or rates of interest for each issue of bonds or the manner of determining such rate or rates. Bonds may be issued in coupon, registered or book-entry form. If coupon bonds, they may be registrable as to principal only or as to both principal and interest. Bonds may be sold at such prices as the issuer shall determine.

(b) An authority created pursuant to this chapter may issue bonds from time to time and use the proceeds thereof for the purposes and powers of the authority and to accomplish the purposes of this chapter, or for the purpose of refunding such bonds, including providing for payment of the costs of any project of the authority, providing for payment of any and all costs of the authority incident to and otherwise necessary to the construction of the project, including administrative, legal and financing expenses, and providing for the establishment and maintenance of reserves, sinking funds and any other funds and accounts for such bonds. The authority shall secure such bonds as to both principal and interest by any or all of the following: (1) From its revenues generally; (2) a pledge of the revenues to be derived from the operation of a facility; (3) a mortgage covering all or any part of the facility from which the revenues so pledged may be derived; or (4) a pledge of any lease of such facility or of the payments on any loan of the proceeds of such bonds. Prior to the issuance of any bonds the municipality designating or creating the authority, or each of the respective municipalities designating or creating the regional authority, shall have approved by resolution or by concurrent resolutions of the legislative bodies thereof, the issuance by the authority of such bonds. Each such resolution shall specify the maximum authorized amount of such bonds and shall authorize the authority to determine the form of such bonds, including provisions as to registration thereof, their date, the dates of principal and interest payments, the rate or rates of interest for each issue of bonds or the manner of determining such rate or rates, the manner of issuance and sale of such bonds and by whom such bonds shall be signed or countersigned, and, except as otherwise provided in this chapter, all other particulars thereof. Prior to the preparation of definitive bonds, the authority may authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery. Nothing herein shall prevent any series of bonds issued under this chapter from being issued in coupon form, in which case references to the bonds herein also shall refer to the coupons attached thereto where appropriate, and references to owners of bonds shall include holders of such bonds where appropriate.

(c) An authority is authorized to provide for the issuance of its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of a project or any portion thereof. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds, may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(d) Whenever the issuance of bonds has been authorized pursuant to this chapter, an authority may, pending the issuance thereof, and, subject to any applicable terms or provisions of the proceedings authorizing such issuance, issue bonds in the form of bond anticipation notes and any renewals thereof. The principal of and interest on any bonds issued as bond anticipation notes pursuant to this subsection may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of bonds. Upon the sale of bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bonds issued as bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the authority.

(e) Bonds issued pursuant to this chapter may be issued pursuant to a resolution or indenture, which resolution or indenture may contain any agreements and the provisions deemed necessary or appropriate by the municipality or the authority in connection with the issuance of such bonds and to provide for the terms and security thereof, including any or all of the following: (1) Provisions respecting the fixing and collection of all revenues from any facility or facilities covered by such indenture; (2) provisions respecting custody of the proceeds from the sale of such bonds, including any requirements that such proceeds be held separate from or not to be commingled with other funds of the municipality or the authority; (3) provisions for the investment and reinvestment of bond proceeds until used to pay costs of a project and for the disposition of any excess bond proceeds or investment earnings thereon; (4) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; (5) provisions for the collection, custody, investment, reinvestment and use of revenues or other receipts, funds or moneys pledged therefor as provided in this chapter; (6) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the municipality or the authority in such amounts as the municipality or the authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality or the authority; (7) covenants for the establishment of pledged revenue coverage requirements for such bonds; (8) covenants for the establishment of maintenance and insurance requirements with respect to a facility or facilities; (9) provision for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as herein provided; (10) the terms to be incorporated in any loan of the proceeds of such bonds, and in any lease of a facility or facilities; (11) the creation and maintenance of special funds from the revenues of a facility or facilities; and (12) the rights and remedies available in event of default to the bondowners or to the trustee under an indenture, all as the municipality or the authority shall deem advisable and as shall not be in conflict with the provisions of this chapter and the general statutes.

(P.A. 81-213, S. 5, 18; P.A. 85-478, S. 4, 10.)

History: P.A. 85-478 deleted detailed provision re determination of interest rates, substituting provision authorizing authority to determine rates or manner of determination, authorized issuance of bonds in book-entry form, deleted prior provisions re discounted bonds and added Subsecs. (b) to (e), inclusive, detailing authorities' powers re issuance of bonds.



Section 7-273dd - Sale of bonds or notes. Use of proceeds.

Bonds issued under authority of this chapter shall be sold by the municipality or the authority, at public or private sale at a price determined by the issuer thereof. The bonds may bear a single or variable rate of interest and may bear different rates of interest for different maturities. The proceeds arising from the sale of any bonds issued under the authority of this chapter by a municipality or authority shall be kept in accounts separate from other funds of the municipality or the authority. Said proceeds shall be expended only for the purposes and subject to the provisions of this chapter, provided the proceeds from the issuance and sale of any bonds shall first be applied to the payment of such bonds as have been issued in anticipation of such issue.

(P.A. 81-213, S. 6, 18; P.A. 83-519, S. 19, 23; P.A. 85-478, S. 5, 10.)

History: P.A. 83-519 eliminated requirements related to public sale of bonds or notes issued under chapter 103b to conform with more commonly adopted provisions authorizing municipalities to sell bonds, additionally such change is necessary if bonds issued under chapter 103b are to be consolidated with other types of bonds for sale as a single issue in accordance with Sec. 42b-15; P.A. 85-478 authorized public or private sale of bonds and a variable rate of interest and made technical changes.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-273ee - Security of bonds of municipality and of authority. Contracts and agreements. Payments.

(a) Bonds issued under the authority of this chapter by a municipality, except those which are secured only by a pledge of revenues to be derived from the operation of a facility, shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of the same and the full faith and credit of the municipality shall be pledged to the payment thereof, whether or not such pledge is stated in the bonds or in the vote authorizing their issuance, and thereafter the municipality shall appropriate in each year during which any such bonds are outstanding, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay the principal and interest on such bonds payable in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation.

(b) Bonds issued under the authority of this chapter by an authority shall be general obligations of the authority payable out of any revenues or other receipts, funds or moneys of the authority, subject only to any agreements with the holders of particular bonds pledging any particular revenues, receipts, funds or moneys; unless the authority shall otherwise expressly provide by resolution that such bonds shall be special obligations of the authority payable solely from any revenues or other receipts, funds or moneys of the authority pledged therefor, subject only to any agreements with the holders of particular bonds pledging any particular revenues, receipts, funds or moneys.

(c) Any municipality which has adopted the provisions of this chapter is hereby expressly empowered and authorized to enter into any agreement or agreements with an authority established under this chapter or with any person or persons to whom the proceeds of bonds issued pursuant to this chapter have been loaned, for such periods and containing such terms and conditions as the municipality shall determine to be necessary or convenient, to aid and cooperate in the planning, undertaking, construction, operation or financing of a project by the municipality or by an authority, including, but not limited to, the guarantee by the municipality of the punctual payment of all or some of the principal and interest on any bonds issued by an authority and the pledge of the full faith and credit of the municipality to the payment thereof. As part of the guarantee of the municipalities for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the authority or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the authority or any contracting party until such bonds, together with the interest thereon are fully met and discharged and such contracts are fully performed on the part of the municipality or the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the municipality or the authority or those entering into such contracts with the municipality or the authority. The authority is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality.

(d) Any municipality which has adopted the provisions of this chapter and any authority created pursuant to this chapter is hereby expressly empowered and authorized to enter into long-term contracts or agreements with an authority or any person or persons for solid waste disposal services whereby the municipality agrees to furnish municipal solid wastes for disposal and to make payments of fees or charges based on a percentage of actual or projected tonnage or such other formula as such contract or agreement shall provide. Any such contract or agreement may require the continuation of such payments by the municipality whether or not the agreed services are being provided but only until all bonds issued by any of the contracting parties for development and construction of solid waste facilities or resource recovery facilities have been paid or provided for and may require or permit one or more of the contracting municipalities to pay obligations of another contracting municipality in the event such other municipality fails to make such payments and to bring appropriate legal action against the defaulting municipality to recover the amounts so paid, together with the costs and expenses of such action. The obligation of a contracting municipality to make payments pursuant to any such agreement shall not be included in the aggregate indebtedness of the municipality for purposes of any state statutory provision limiting the aggregate indebtedness of the municipality. Any such agreement shall be valid, binding and enforceable against the municipality or the authority if approved by action of the legislative body of such municipality.

(e) All required payments of fees and charges, interest on loans, principal of loans and necessary fees and assessments related thereto required under any contract or agreement entered into pursuant to the provisions of this section, shall be considered expenditures for public purposes by a municipality and, notwithstanding the provisions of any other law, any necessary general or special taxes or cost sharing or other assessments authorized to be levied or assessed and collected by municipalities within the state may be levied or collected by said municipality without limitation as to rate or amount for the purpose of making such required payments.

(P.A. 81-213, S. 7, 18; P.A. 85-478, S. 6, 10.)

History: P.A. 85-478 provided that the existing section, now Subsec. (a), applied only to the issuance of bonds by municipalities and added Subsecs (b) to (e), inclusive.



Section 7-273ff - Signatures of officers on date of execution binding.

Any bonds or notes issued under the authority of this chapter, if properly executed and signed by officers of a municipality in office on the date of execution, shall be valid and binding according to their terms notwithstanding that before the delivery thereof and payment therefor such officers have ceased to be officers of the municipality.

(P.A. 81-213, S. 8, 18.)



Section 7-273gg - Form. Maturity. Investment of proceeds.

Bonds issued under the authority of this chapter shall be executed and delivered in such manner and at such times, may be in such form and denominations, bear such date or dates, be sold at such prices and mature at such time or times not exceeding thirty years from the date thereof as the body having power to authorize such bonds shall determine. The bonds may be issued as serial bonds or as term bonds or as a combination thereof. The bonds shall be in such denominations, be in such form, either bearer or registered as to principal and interest or as to principal alone or in book entry form, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places whether within or without the state, and be subject to such terms of redemption as the body having power to authorize such bonds shall determine. The proceeds from the sale of the bonds may be invested and reinvested in such obligations, securities and other investments or deposited or redeposited in such bank or banks as the body having power to authorize such bonds shall determine.

(P.A. 81-213, S. 9, 18; P.A. 85-478, S. 7, 10.)

History: P.A. 85-478 struck previous section and inserted present provisions allowing issuing authority to determine the form and maturity of the bonds and inserted provisions regarding investment of proceeds.



Section 7-273hh - Temporary notes.

Any municipality which has authorized the acquisition or construction of all or of any part of a resource recovery facility and which has made an appropriation therefor may borrow temporarily upon the credit of the municipality such sum or sums as may be necessary for such acquisition or construction and may issue temporary notes for any such loan, including temporary notes issued in anticipation of the sale of bonds to be secured by the full faith and credit of the municipality, by the pledge of revenues to be derived from the operation of a resource recovery facility or by both the full faith and credit of the municipality and the pledge of revenues to be derived from the operation of a resource recovery facility. Each issue of any such temporary notes shall constitute a separate loan and may be for a period of not more than two years, except that any temporary notes issued in anticipation of the sale of bonds to be secured solely by the pledge of revenues to be derived from the operation of a resource recovery facility may be for a period of not more than four years. Such temporary notes may be renewed from time to time by the issue of other temporary notes, provided the period from the date of issue of the original notes to the date of maturity of the last renewal notes shall not be more than two or four years, as the case may be. The interest or discount on such temporary notes, including renewals thereof, and the expense of preparing, issuing and marketing the same, may be included as a cost of the acquisition or construction of a resource recovery facility and may either be borrowed temporarily under the provisions of this section or funded by the issue of serial bonds or notes under the provisions of this chapter. Temporary notes may be issued under the authority of this section in anticipation of proceeds to be derived from the sale of bonds notwithstanding that, at the time of issuing such temporary notes, the municipality has not actually authorized the issue of such bonds.

(P.A. 81-213, S. 10, 18.)



Section 7-273ii - Revenue or guaranteed bonds not included in debt limitation.

Bonds and notes issued pursuant to this chapter and (a) secured solely by a pledge of revenues to be derived from the operation of a resource facility or (b) guaranteed, in whole or in part, by state, federal or private grants of money shall not be subject to any statutory limitation, to the extent of such security or guarantee, on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(P.A. 81-213, S. 11, 18.)



Section 7-273jj - Agreement with bondholders.

In connection with any bonds or notes issued under the authority of this chapter, the municipality may, by resolution of the body having power to make appropriations for such municipality, covenant and agree with the holders thereof as to (a) the rates or charges to be imposed upon the users of such resource recovery facility, including the municipality, for connection with or the use of such facility, (b) the use and disposition of the revenue from such rates or charges, (c) the creation and maintenance of special funds and the management, use and disposition thereof, (d) the purposes for which the proceeds of the sale of such bonds or notes may be used, (e) the acts or conduct which shall constitute a default and the rights and liabilities of the holders arising upon such default, (f) the terms and conditions upon which bonds or notes issued under the authority of this chapter shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived, (g) the conditions upon which other or additional bonds or notes may be issued and secured by revenue from the operation of a resource recovery facility, (h) the insurance to be carried upon the facility, and the use and disposition of any insurance moneys, (i) the maintenance of books of account and the inspection and audit thereof.

(P.A. 81-213, S. 12, 18.)



Section 7-273kk - Use of funds.

All revenues derived from the operation of a resource recovery facility, whether pledged for payment of bonds or notes or otherwise, shall be kept separate from other funds of the municipality and shall be used for the facility, including the payment of debt incurred for the facility and interest thereon, and for no other purpose.

(P.A. 81-213, S. 13, 18.)



Section 7-273ll - Special fund.

Any municipality which has issued bonds or notes in accordance with this chapter may by ordinance establish a special fund for payment of all or any part of such bonds or notes or interest thereon, may make and revise necessary rules and regulations not contrary to this chapter for the management of such special fund and may provide for payments into such special fund of all or any part of any revenues from the operation of a resource recovery facility or funds from any other source. The municipality shall not withdraw any moneys from the fund except for such purpose and shall not alter any vote or agreement in respect to revenues to be paid into the fund until such bonds or notes have been paid in full or the special fund is sufficient to do so.

(P.A. 81-213, S. 14, 18.)



Section 7-273mm - Exemptions from taxes. Payments in lieu of taxes.

(a) The exercise of the powers granted by this chapter shall constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect to a project, or any property or moneys of the authority, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the authority be required to pay state taxes of any kind, and the authority, its projects, property and money and the principal and interest of bonds issued under the provisions of this chapter, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation, except for estate and gift taxes imposed by the state or any political subdivision thereof. Nothing herein shall prevent the authority from entering into agreements to make payments in lieu of taxes with respect to property acquired by it or by any person leasing a project from the authority or operating or managing a project on behalf of the authority and neither the authority nor its projects, properties, money or bonds shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent the proceedings under which the bonds authorized to be issued under the provisions of this chapter so provide, the authority may agree to cooperate with the lessee or operator of a project in connection with any administrative or judicial proceedings for determining the validity or amount of such payment and may agree to appoint or designate and reserve the right in and for such lessee or operators to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, providing such lessee or operator shall bear and pay all costs and expenses of the authority thereby incurred at the request of such lessee or operator or by reason of any such action taken by such lessee or operator on behalf of the authority. Any lessee or operator of a project which has paid the amounts in lieu of taxes permitted by this section to be paid shall not be required to pay any such taxes in which a payment in lieu thereof has been made to the state or to any such municipality or other political subdivision or special district having taxing powers, any other law to the contrary notwithstanding.

(b) Any real or personal property leased by the authority in connection with the operation of a project under the provisions of this chapter which would otherwise be subject to taxation under chapter 203 shall be exempt from the assessment of property taxes permitted and required under said chapter 203 if such real or personal property is the subject of an agreement to make payments in lieu of taxes with respect to such property between the authority or the lessee of such project and the municipality in which such project is located. Any lessee or operator of such project from such authority who has made any payment of taxes due under such agreement shall not be required to make any payment of taxes on which a payment in lieu thereof has been made to the municipality.

(P.A. 81-213, S. 15, 18; P.A. 85-478, S. 8, 10; P.A. 89-331, S. 5, 30.)

History: P.A. 85-478 struck previous language and inserted more specific language relating to exemptions from taxes and agreements for payments in lieu of taxes; P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds.



Section 7-273nn - Anticipation notes.

In addition to its other powers under this chapter any municipality operating a resource recovery facility may issue temporary notes to be paid from anticipated income from such facility and may renew such notes annually for not more than fifteen years.

(P.A. 81-213, S. 16, 18.)



Section 7-273oo - Power to be additional.

Any power granted by this chapter shall be in addition to, and not in derogation of, any power granted to any municipality under the provisions of any special act or of any general statute.

(P.A. 81-213, S. 17, 18.)



Section 7-273pp - Investment in bonds. Negotiability. Liens.

(a) Bonds issued by an authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(b) Whether or not the bonds of an authority created pursuant to this chapter are of such form and character as to be negotiable instruments under article 8 of title 42a, such bonds shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of said article 8 of title 42a, subject only to the provisions of the bonds for registration.

(c) Any pledge made by a municipality or an authority pursuant to the provisions of this chapter shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by such municipality or authority shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality or the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(P.A. 85-478, S. 9, 10.)






Chapter 104 - Municipal Police and Fire Protection

Section 7-274 - Establishment of town police commissions.

Any town may, by ordinance, establish a board of police commissioners to be elected, in accordance with the provisions of section 9-201 or to be appointed by the council or board of directors of a town, the common council or other body empowered to make ordinances of a city, the board of burgesses of a borough or the board of selectmen of a town not having a council or board of directors, provided in a town having both a board of selectmen and a representative town meeting such ordinance may designate the representative town meeting as the appointing authority, for the purpose of organizing and maintaining a police department in such town. Such board shall consist of three, five or seven electors, all of whom shall be resident taxpayers of such town. Such commissioners shall be sworn to the faithful performance of their duties and shall serve without compensation, but their actual expenses and disbursements incurred in the performance of their duties shall be paid from the town treasury.

(1949 Rev., S. 656; 1953, S. 260d; 1957, P.A. 13, S. 19; P.A. 73-138, S. 1, 2; P.A. 74-209.)

History: P.A. 73-138 permitted board to be appointed as well as elected; P.A. 74-209 clarified appointment provisions by listing specific appointing authorities.

Cited. 144 C. 21; 171 C. 553.

Upon establishment of board by town meeting, no vacancy exists when members are to be elected at the “next town election”. 19 CS 316. Cited. 31 CS 145; 38 CS 419.



Section 7-275 - Meetings of commissioners. Vacancies.

The board of police commissioners shall elect one of its number to be chairman and one member to be clerk and shall hold regular meetings and keep records of the same. Meetings shall be held upon the call of the chairman or of a majority of the members of the board. A majority of the members of the board shall constitute a quorum. In the event of any vacancy upon the board, the board of selectmen shall have authority by majority vote to fill such vacancy until the next town election, at which election a member shall be elected for the unexpired portion of the term.

(1949 Rev., S. 658; 1953, S. 261d.)

See Sec. 9-1 for applicable definitions.

Cited. 144 C. 27.

Cited. 19 CS 316.



Section 7-276 - Powers of commissioners.

Such boards shall have all of the powers given by the general statutes to boards of police commissioners, shall have general management and supervision of the police department of such town and of the property and equipment used in connection therewith, shall make all needful regulations for the government thereof not contrary to law and may prescribe suitable penalties for the violation of any such regulation, including suspension or removal from office of any officer or member of such police department. Such board shall have the sole power of appointment, promotion and removal of the officers and members of such police department, under such regulations as it adopts for the purpose, and such appointees shall hold office during good behavior and until removed for cause upon written charges and after hearing. The members of such police department shall have all such authority with respect to the service of criminal process and the enforcement of the criminal laws as is vested by the general statutes in police officers and constables.

(1949 Rev., S. 659.)

Cited. 171 C. 553; 217 C. 73; 227 C. 363; 229 C. 703. Statutory policy committing selection, direction and dismissal of police officers to town is not inconsistent with grievance procedure in collective bargaining agreement covering discipline of police officers. 255 C. 800.

Cited. 41 CA 649.

Offices of police commissioner and chief of police are incompatible and, upon acceptance of one, other office is vacated. 21 CS 294. A de novo hearing on the merits does not contravene statute since only the power of appointment, promotion and removal of police officers is exclusively reserved to the commissioners. 31 CS 87. Cited. Id., 145.



Section 7-277 - Town to bear expense.

The expenses, salaries and all costs of maintenance and equipment for such police department shall be paid by such town in the same manner as other expenses of the town government.

(1949 Rev., S. 660.)



Section 7-277a - Police assistance agreements.

(a) The chief executive officer of any town, city or borough or his designee may, whenever he determines it to be necessary in order to protect the safety or well-being of his municipality, request the chief executive officer of any other town, city or borough to furnish such police assistance as is necessary to meet such situation and the chief executive officer, or chief of police or board of police commissioners or other duly constituted authority with the approval of the chief executive officer of the municipality receiving such request may, notwithstanding any other provision or requirement of state or local law, assign and make available for duty in such other municipality, under the direction and command of an officer designated for the purpose, such part of the police forces under his control as he deems consistent with the safety and well-being of his municipality. Any policeman so provided, while acting in response to such request, shall have the same powers, duties, privileges and immunities as are conferred on the policemen of the municipality requesting assistance. Unless waived in writing by the chief executive officer of the municipality supplying assistance pursuant to a request under this section, such municipality shall be reimbursed for all expenditures incurred in providing such assistance by the municipality making such request, including payments for death, disability or injury of employees and losses or damages to supplies or equipment incurred in providing such assistance. Any municipality, upon the approval of the chief executive officer and, where required by charter or ordinance, the governing body of such municipality, may enter into an agreement with any other municipality or municipalities, with respect to requesting and supplying such assistance and reimbursing or receiving reimbursement for the same.

(b) The chief executive officer of any institution which maintains a special police force, established under the provisions of section 10a-156b, and the chief of police of the Office of State Capitol Police, established under the provisions of section 2-1f, may enter into an agreement with one or more municipalities to furnish or receive police assistance under the same conditions and terms specified in subsection (a) of this section for agreements between municipalities.

(c) The chief executive officer of any town, city or borough which provides police protection solely by a constabulary force may enter into an agreement with one or more municipalities to furnish or receive police assistance under the conditions and terms specified in subsection (a) of this section.

(1967, P.A. 198; 1969, P.A. 78; P.A. 83-466, S. 1; P.A. 84-302, S. 1; P.A. 96-219, S. 2; P.A. 07-217, S. 21.)

History: 1969 act allowed request for assistance to be made when chief executive officer determines it to be necessary rather than “in any emergency” as previously, permitted police chief, police commissioners etc. power to fill request as well as chief executive authority, permitted waiver of reimbursement and provided for agreements between municipalities regarding assistance and reimbursement; P.A. 83-466 added Subsec. (b), which permitted state university special police forces to enter into mutual aid agreements with municipalities and amended Subsec. (a) to permit a municipality's chief executive officer's designee to request police assistance of the chief executive officer of another municipality; P.A. 84-302 added Subsec. (c), permitting the chief executive officer of any town protected solely by a constabulary force to enter into mutual aid agreements with other municipalities; P.A. 96-219 amended Subsec. (b) by adding reference to the chief of police of the Office of State Capitol Police, established under Sec. 2-1f; P.A. 07-217 made technical changes in Subsecs. (b) and (c), effective July 12, 2007.

Cited. 227 C. 363.

Cited. 29 CA 207.



Section 7-277b - Reimbursement for body-worn recording equipment and data storage devices or services.

(a) The Office of Policy and Management shall, within available resources, administer a grant program to provide grants-in-aid to reimburse each municipality for the costs associated with the purchase by such municipality of body-worn recording equipment for use by the sworn members of such municipality’s police department and digital data storage devices or services, provided such equipment and device or service conforms to the minimal technical specifications approved pursuant to subsection (b) of section 29-6d. Any such municipality may apply for such grants-in-aid to the Secretary of the Office of Policy and Management in such manner as prescribed by said secretary. Such grants-in-aid shall be distributed as provided in subsection (b) of this section.

(b) (1) (A) Any municipality that purchased such body-worn recording equipment and digital data storage devices or services during the fiscal year ending June 30, 2017, shall be reimbursed for up to one hundred per cent of the costs associated with such purchases, provided the costs of such digital data storage services shall not be reimbursed for a period of service that is longer than one year, and provided further that such body-worn recording equipment is purchased in sufficient quantity to ensure that each sworn member of such municipality’s police department is supplied with such equipment while interacting with the public in such sworn member’s law enforcement capacity.

(B) Any municipality that purchased such body-worn recording equipment or digital data storage devices or services on or after January 1, 2012, but prior to July 1, 2016, shall be reimbursed for costs associated with such purchases, but not in an amount to exceed the amount of grant-in-aid such municipality would have received under subparagraph (A) of this subdivision if such purchases had been made in accordance with said subparagraph (A).

(C) Any municipality that was reimbursed under subparagraph (B) of this subdivision for body-worn recording equipment and that purchased additional body-worn recording equipment during the fiscal year ending June 30, 2017, shall be reimbursed for up to one hundred per cent of the costs associated with such purchases, provided such equipment is purchased in sufficient quantity to ensure that each sworn member of such municipality’s police department is supplied with such equipment while interacting with the public in such sworn member’s law enforcement capacity.

(2) Any municipality that was not reimbursed under subdivision (1) of this subsection and that purchased such body-worn recording equipment and digital data storage devices or services during the fiscal year ending June 30, 2018, shall be reimbursed for up to fifty per cent of the costs associated with such purchases, provided the costs of such digital data storage services shall not be reimbursed for a period of service that is longer than one year.

(June Sp. Sess. P.A. 15-4, S. 8.)

History: June Sp. Sess. P.A. 15-4 effective January 1, 2016.



Section 7-278 - Hearing prior to dismissal of municipal police head. Just cause requirement. Appeal.

No active head of any police department of any town, city or borough shall be dismissed unless there is a showing of just cause by the authority having the power of dismissal and such person has been given notice in writing of the specific grounds for such dismissal and an opportunity to be heard in his own defense, personally or by counsel, at a public hearing before such authority. Such public hearing, unless otherwise specified by charter, shall be held not less than five nor more than ten days after such notice. Any person so dismissed may appeal within thirty days following such dismissal to the superior court for the judicial district in which such town, city or borough is located. Service shall be made as in civil process. Said court shall review the record of such hearing, and, if it appears upon the hearing upon the appeal that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as it directs and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal, and after a hearing thereon, may affirm the action of such authority, or may set the same aside if it finds that such authority acted illegally or arbitrarily, or in the abuse of its discretion, with bad faith, malice, or without just cause.

(1949, 1951, 1955, S. 425d; P.A. 74-183, S. 178, 291; P.A. 76-436, S. 288, 681; P.A. 82-472, S. 18, 183; P.A. 83-212.)

History: P.A. 74-183 added reference to judicial district; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 82-472 deleted obsolete reference to county as venue for superior court; P.A. 83-212 required a showing of just cause for municipal police chief dismissals.

Cited. 209 C. 353; 223 C. 354; 229 C. 703.

Cited. 44 CA 611.



Section 7-279 - Subpoena to appear before municipal police commissioners.

The chief executive officer of any municipality, the clerk of the board of police commissioners in any municipality or any justice of the peace may sign and issue subpoenas to compel the attendance of witnesses before the board of police commissioners in such municipality at any lawful meeting of such board. Any such subpoena may be served in the same manner as by law provided for witnesses in civil causes, except that no fees shall be tendered to any witness at the time of such service. Any person upon whom such process has been legally served shall appear before such board in obedience to such process and testify as to any matters lawfully pending before such board. If any person upon whom such a subpoena has been served refuses to attend before such board, the clerk of such board, by direction of the board, may issue a capias, directed to some proper officer, to arrest such witness and bring him before the board to testify; and, in case such person refuses to testify, the board shall have the power to adjudge such person to be in contempt and may issue a mittimus, signed by its clerk, and commit such person to a community correctional center for not more than thirty days.

(1949 Rev., S. 661; 1969, P.A. 297; P.A. 77-178, S. 1.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-178 replaced “city” with “municipality” and “mayor” with “chief executive officer”.

This is an exercise of the police power and is not a judicial proceeding. 65 C. 33. Cited. 180 C. 243; 222 C. 799.



Section 7-280 - Witness fees.

The same fees as provided by law for witnesses in civil causes shall be paid out of the treasury of the municipality to any witnesses, except policemen, who attend and testify under the provisions of section 7-279, the amount of such fees to be certified by the mayor or clerk of such board to the proper auditing officers of the municipality.

(1949 Rev., S. 662; P.A. 77-178, S. 2.)

History: P.A. 77-178 replaced references to “city” with references to “municipality”.

See Sec. 52-260 re witness fees.



Section 7-281 - Execution of criminal process in towns, cities and boroughs. Execution of arrest warrants.

Active members of any legally organized police force in a town, city or borough shall have the same authority to execute criminal process in their respective towns, cities or boroughs as constables have in their respective towns, and, in addition, any such member having a warrant of arrest arising out of an offense allegedly committed in the town, city or borough in which such police force is located may execute such warrant in any part of the state.

(1949 Rev., S. 663; 1967, P.A. 20, S. 1.)

History: 1967 act included towns and added provision concerning execution of warrants.

Police officers appointed by our municipalities are officers as fully as the sheriff of the county, charged with the execution of a trust. 67 C. 310; 70 C. 121. Cited. 181 C. 562; 210 C. 333; 227 C. 363.



Section 7-281a - Free use of COLLECT system.

Each municipal police department shall have access to, and use of, the Connecticut On-Line Law Enforcement Communications Teleprocessing System without charge.

(P.A. 87-427, S. 1, 2.)



Section 7-282 - Municipal accident and police records.

The police department of any city, town or borough having or receiving any memoranda, sketches, charts, written statements, reports or photographs made in the investigation of any accident wherein any person has been injured or property damaged shall preserve and retain the same for a period of at least ten years from the date of such accident. Subsequent to the final disposition of any criminal action arising out of an accident, the records hereinbefore specified and the information contained therein shall be open to public inspection, except that such records shall be available to any person involved in the accident subsequent to the issuance of a warrant or summons in such action.

(1949 Rev., S. 676; 1957, P.A. 248; P.A. 80-61.)

History: P.A. 80-61 raised period during which accident records must be maintained from 3 to 10 years and added provision that records be available to persons involved in accidents after warrant or summons issued.

See Sec. 29-10c re state police accident records.

Cited. 33 CA 727.



Section 7-282a - Reporting of bomb incidents.

Section 7-282a is repealed, effective October 1, 1997.

(P.A. 76-89; P.A. 85-613, S. 86, 154; P.A. 97-162, S. 5.)



Section 7-282b - Automatic telephone alarms.

No person shall install or connect any telephone device in his residence or place of business which device is capable of automatically calling and relaying recorded messages to a Division of State Police, or municipal police or fire department telephone number unless such person has given ten days' notice of such connection or installation, in writing, to the state police troop commander, or chief law enforcement or fire safety officer, as the case may be, of the municipality where such residence or place of business is located.

(P.A. 79-466; P.A. 80-5.)

History: P.A. 80-5 included division of state police under provisions of section.



Section 7-282c - Filing and dissemination of reports re missing children, missing youths and certain missing persons.

Any municipal police department which receives a report of a missing child or missing youth under eighteen years of age or a missing person who is eligible for assistance under subsection (a) of section 29-1f shall immediately accept such report for filing and inform all on-duty police officers of the existence of the missing child, missing youth or missing person report and communicate the report to other appropriate law enforcement agencies.

(P.A. 85-278; P.A. 09-109, S. 1; P.A. 11-102, S. 4; 11-157, S. 1.)

History: P.A. 09-109 added provisions re reports of missing persons eligible for assistance under Sec. 29-1f(a), effective July 1, 2009; P.A. 11-102 changed age of missing child from under 15 years to under 18 years of age; P.A. 11-157 added provisions re reports of missing youth under 18 years of age.



Section 7-282d - Imposition of traffic ticket quotas prohibited.

No municipal police department may impose any quota with respect to the issuance of summonses for motor vehicle violations upon any policeman in such department. Nothing in this section shall prohibit such department from using data concerning the issuance of summonses in the evaluation of an individual's work performance provided such data is not the exclusive means of evaluating such performance. As used in this section, “quota” means a specified number of summonses for motor vehicle violations to be issued within a specified period of time.

(P.A. 91-222, S. 2, 3.)



Section 7-282e - Recording of incidents of use of physical force or discharge of a firearm.

Each law enforcement unit, as defined in section 7-294a, shall create and maintain a record detailing any incident during which a police officer, as defined in section 7-294a, (1) uses physical force that is likely to cause serious physical injury, as defined in section 53a-3, to another person or the death of another person, including, but not limited to, striking another person with an open or closed hand, club or baton, kicking another person or using pepper spray or an electroshock weapon on another person, or (2) discharges a firearm, except during a training exercise or in the course of dispatching an animal. Such record shall include, but not be limited to: The name of the police officer, the time and place of the incident, a description of what occurred during the incident and, to the extent known, the names of the victims and witnesses present at such incident.

(June Sp. Sess. P.A. 15-4, S. 5.)



Section 7-283 - Employment of private detectives.

No municipal corporation shall employ private detectives in the investigation or detection of crime at an expense of more than five hundred dollars unless a specific appropriation therefor has been made, nor unless the authorities thereof have first applied to the state police for assistance in such investigation and waited a reasonable time for said state police to act. Any municipal official who violates any provision of this section shall be fined not more than five hundred dollars and shall be liable to such municipality in a civil action for the amount expended in excess of such sum as has been appropriated for such investigation.

(1949 Rev., S. 664; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 77-614 and P.A. 78-303 made state police a division within the department of public safety rather than a separate department, effective January 1, 1979.

Cited. 104 C. 15.



Section 7-284 - Police protection at places of amusement.

When police protection is necessary or required at any boxing bout or wrestling match, place of public amusement, sport contest or hockey, baseball or basketball game, or any other exhibition or contest, which is being held or is to be held in any municipality, the amount of such protection necessary shall be determined and shall be furnished by (1) the chief or superintendent of the police department in any municipality having an organized or paid police department or (2) the commanding officer of the state police troop having jurisdiction over the municipality in any municipality having a resident state trooper. Any such protection shall be paid for by the person or persons operating, conducting or promoting such game, exhibition or contest.

(1949 Rev., S. 704; P.A. 77-614, S. 486, 610; P.A. 82-193, S. 1, 3; P.A. 85-21.)

History: P.A. 77-614 substituted division of state police within the department of public safety for state police department, effective January 1, 1979; P.A. 82-193 clarified provisions dealing with the determination and provision of police protection at places of amusement and added Subsec. (b) dealing with traffic control at certain pari-mutuel facilities; P.A. 85-21 deleted former Subsec. (b), which had permitted associations licensed under chapter 226 which conduct jai alai or racing to employ persons to control traffic near pari-mutuel facilities.

Cited. 213 C. 269. Section was applied to plaintiff in a manner consistent with first amendment. 236 C. 781.

Although “shall” can connote a mandatory command, the language of statute read as a whole involves discretionary acts and does not create a ministerial duty to furnish police protection. 138 CA 40.

Inapplicable to restaurants and dances at restaurants. 6 Conn. Cir. Ct. 631.



Section 7-285 - Sale of unclaimed goods by police departments.

The Commissioner of Emergency Services and Public Protection, the board of police commissioners, the chief of police, superintendent of police or other authority having charge of a police department may sell by public auction any and all articles found and which have remained in the possession thereof for one year or more. Before such sale, such authority shall cause the time and place thereof, and a description of such of the articles as are of the appraised value of fifty dollars or more, to be advertised at least once a week, for two successive weeks, at least two weeks prior to the actual sale date, in a daily newspaper published in the county in which such articles were found or recovered. The proceeds of such sale, after deducting the expenses thereof, shall be paid to the State Treasurer or the treasurer of the municipality, who shall keep the same as a separate fund to be used and applied for the relief of sick, injured or disabled policemen, to be expended under the sole direction of such commissioners or other authority in charge and upon their orders only. In any municipality where such a fund is otherwise provided for, such proceeds shall be deposited in its general fund.

(1949 Rev., S. 667; 1961, P.A. 586; P.A. 75-530, S. 21, 35; P.A. 77-614, S. 486, 610; P.A. 93-65; P.A. 11-51, S. 134.)

History: 1961 act broadened section formerly applicable only to city departments to include all police departments and added provision governing deposit of proceeds in general fund; P.A. 75-530 deleted provision allowing sale of stolen articles; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 93-65 amended section to increase the value of property which must be noticed prior to its auction from $5 to $50 and provided for its advertisement at least two weeks prior to the sale; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 7-296 re reserve funds of police departments.

See Secs. 50-9 to 50-14, inclusive, re towns' adoption of procedure with regard to lost goods.



Section 7-286 - Police matrons in certain cities.

In each city of this state having a population of twenty thousand or more, as shown by the last-preceding United States census, the board of police commissioners or police committee shall appoint a police matron, whose duty it shall be to take charge of all women arrested and held by the police of the city.

(1949 Rev., S. 668.)



Section 7-287 - Female prisoners under care of police matron.

The board of police commissioners or the police committee in each such city shall assign a certain part of the central police station of the city for female prisoners, which part shall be under the care and control of the police matron, subject to the orders of the chief of police. There shall also be provided by each such city a convenient private room for the use of the police matron, either within the station or in its neighborhood.

(1949 Rev., S. 669.)



Section 7-288 - Duty of police matron.

The police matron shall take charge of that part of the station so assigned for female prisoners and keep the same in proper condition; and shall, at all times when there are no female prisoners at the station, be within easy call and attend day or night upon such call.

(1949 Rev., S. 670.)



Section 7-289 - Qualifications of matron; salary; removal.

Each police matron shall be (1) a female police officer or (2) a woman at least eighteen years of age. The hiring authority may establish other qualifications for the employment of police matrons and require evidence of fulfillment of these qualifications. Such matron shall receive such salary as the common council of the city determines and may be removed by the board of police commissioners or police committee if, in its judgment, the public interest requires it. The officer in charge of the station shall, whenever it is necessary, order policemen to assist the matron upon her request for such assistance.

(1949 Rev., S. 671; P.A. 87-39, S. 1, 2; P.A. 89-2; P.A. 91-171, S. 2, 3.)

History: P.A. 87-39 reduced minimum age of matrons from 30 to 18; P.A. 89-2 authorized female police officer to be qualified as a police matron; P.A. 91-171 eliminated from the qualifications for a matron that a woman at least 18 years of age be “of good moral character, recommended in writing by at least five men and five women of good standing, who have been for five years residents of the city”, and added provision authorizing the hiring authority to establish other qualifications and require evidence of fulfillment of these qualifications.



Section 7-290 - Separate station for female prisoners.

Any city, required by section 7-286 to have a police matron, may provide a separate station for the detention of female prisoners. In any city which has no board of police commissioners or board charged with its general duties, the powers and duties hereby given and assigned to such a board may be exercised and discharged by the mayor of the city.

(1949 Rev., S. 672.)



Section 7-291 - Police surgeons.

Section 7-291 is repealed.

(1949 Rev., S. 673; P.A. 82-327, S. 12.)



Section 7-291a - Efforts re recruitment, retention and promotion of minority police officers.

If a law enforcement unit serves a community with a relatively high concentration of minority residents, the unit shall make efforts to recruit, retain and promote minority police officers so that the racial and ethnic diversity of such unit is representative of such community. Such efforts may include, but are not limited to: (1) Efforts to attract young persons from the community such unit serves to careers in law enforcement through enrollment and participation in police athletic leagues in which police officers support young persons of the community through mentoring, sports, education and by fostering a positive relationship between such persons and police officers, the implementation of explorer programs and cadet units and support for public safety academies; (2) community outreach; and (3) implementation of policies providing that when there is a vacant position in such unit, such position shall be filled by hiring or promoting a minority candidate when the qualifications of such candidate exceed or are equal to that of any other candidate or candidates being considered for such position when such candidates are ranked on a promotion or examination register or list. For purposes of this section, “minority” means an individual whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(June Sp. Sess. P.A. 15-4, S. 3.)



Section 7-291b - Guidelines re recruitment, retention and promotion of minority police officers.

Not later than January 1, 2016, each law enforcement unit, as defined in section 7-294a, shall develop and implement guidelines for the recruitment, retention and promotion of minority police officers, as defined in section 7-294a. Such guidelines shall promote achieving the goal of racial, gender and ethnic diversity within the law enforcement unit.

(June Sp. Sess. P.A. 15-4, S. 2.)



Section 7-291c - Prohibition against hiring police officer dismissed for malfeasance or who resigned or retired while under investigation.

(a) No law enforcement unit, as defined in section 7-294a, shall hire any person as a police officer, as defined in said section 7-294a, who was previously employed as a police officer by such unit or in any other jurisdiction and who (1) was dismissed for malfeasance or other serious misconduct calling into question such person’s fitness to serve as a police officer; or (2) resigned or retired from such officer’s position while under investigation for such malfeasance or other serious misconduct.

(b) Any law enforcement unit that has knowledge that any former police officer of such unit who (1) (A) was dismissed for malfeasance or other serious misconduct, or (B) resigned or retired from such officer’s position while under investigation for such malfeasance or other serious misconduct; and (2) is an applicant for the position of police officer with any other law enforcement unit, shall inform such other unit of such dismissal, resignation or retirement.

(c) The provisions of this section shall not apply to any police officer who is exonerated of each allegation against such officer of such malfeasance or other serious misconduct.

(d) For purposes of this section, (1) “malfeasance” means the commonly approved usage of “malfeasance”; and (2) “serious misconduct” means improper or illegal actions taken by a police officer in connection with such officer’s official duties that could result in a miscarriage of justice or discrimination, including, but not limited to, (A) a conviction of a felony, (B) fabrication of evidence, (C) repeated use of excessive force, (D) acceptance of a bribe, or (E) the commission of fraud.

(June Sp. Sess. P.A. 15-4, S. 6.)



Section 7-292 - Adoption of forty-hour week for policemen.

(a) Any municipality may, by ordinance, adopt an average work week of forty hours for permanent paid policemen as provided in sections 7-293 and 7-294 and this section.

(b) The legislative body of such municipality may, by ordinance, or shall, upon petition of the electors of such municipality in number not less than five per cent of the total number of electors on the last-completed registry list, submit the question of adopting the provisions of said sections to a vote of the electors thereof at the next general election or at a special election or meeting called for such purpose. Any such petition shall contain the ordinance to be voted upon by the electors. Such election or meeting shall be called and held, and the vote on such question canvassed and the result determined and certified, as nearly as may be in accordance with the provisions of the laws governing the election of civil officers in such municipality. The notice or warning for such election or meeting shall state that a purpose of such election or meeting is to ascertain whether or not such municipality shall adopt an average work week of forty hours for permanent paid policemen and that such election or meeting is called under the provisions of this section. The vote on such question shall be by voting tabulator, and the voting tabulator ballot, which shall bear the words “For a forty-hour week for policemen” and “Against a forty-hour week for policemen”, shall be provided for use in accordance with the provisions of section 9-250. If, upon the official determination of the result of such vote, it appears that a majority of those voting on the question are in favor of the adoption of the provisions of sections 7-293 and 7-294 and this section, said sections shall take effect as to such municipality no later than ninety days thereafter, provided, where the fiscal year of any such municipality begins within ninety days thereafter, the effective date of said sections for such municipality shall not be later than the first day of the fiscal year next following the expiration of the ninety-day period.

(1951, S. 431d; 1957, P.A. 13, S. 50; P.A. 11-20, S. 1.)

History: Pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.



Section 7-293 - Work week.

The work week for all permanent paid members of the uniformed police force for municipalities adopting sections 7-292 to 7-294, inclusive, shall be an average work week of not more than forty hours, computed over a period of one fiscal or calendar year, as the municipality elects; provided, unless otherwise prescribed by regulation or ordinance, any time spent in an emergency in excess of any regularly assigned or scheduled work week in connection with any actual police duty, including time spent going to, working at or returning from any actual police duty, or any other work or duty classified as an act of emergency shall not be included in computing such average work week.

(1951, S. 432d.)



Section 7-294 - Earnings not affected.

There shall be no diminution in the weekly earnings of any police in municipalities adopting the provisions of sections 7-292 to 7-294, inclusive, nor shall there be any lessening of any of their existing rights and privileges, as the result of the adoption of the work week provided therein.

(1951, S. 433d.)



Section 7-294a - Police Officer Standards and Training Council: Definitions.

As used in this section and sections 7-294b to 7-294e, inclusive:

(1) “Academy” means the Connecticut Police Academy;

(2) “Applicant” means a prospective police officer who has not commenced employment or service with a law enforcement unit;

(3) “Basic training” means the minimum basic law enforcement training received by a police officer at the academy or at any other certified law enforcement training academy;

(4) “Certification” means the issuance by the Police Officer Standards and Training Council to a police officer, police training school or law enforcement instructor of a signed instrument evidencing satisfaction of the certification requirements imposed by section 7-294d, and signed by the council;

(5) “Council” means the Police Officer Standards and Training Council;

(6) “Governor” includes any person performing the functions of the Governor by authority of the law of this state;

(7) “Review training” means training received after minimum basic law enforcement training;

(8) “Law enforcement unit” means any agency, organ or department of this state or a subdivision or municipality thereof, or, if created and governed by a memorandum of agreement under section 47-65c, of the Mashantucket Pequot Tribe or the Mohegan Tribe of Indians of Connecticut, whose primary functions include the enforcement of criminal or traffic laws, the preservation of public order, the protection of life and property, or the prevention, detection or investigation of crime;

(9) “Police officer” means a sworn member of an organized local police department, an appointed constable who performs criminal law enforcement duties, a special policeman appointed under section 29-18, 29-18a or 29-19 or any member of a law enforcement unit who performs police duties;

(10) “Probationary candidate” means a police officer who, having satisfied preemployment requirements, has commenced employment with a law enforcement unit but who has not satisfied the training requirements provided for in section 7-294d; and

(11) “School” means any school, college, university, academy or training program approved by the council which offers law enforcement training and includes a combination of a course curriculum, instructors and facilities.

(February, 1965, P.A. 575, S. 1; 1969, P.A. 684; 1971, P.A. 571; 1972, P.A. 119, S. 2; P.A. 81-426, S. 2.; P.A. 82-357, S. 1, 8; P.A. 87-560, S. 1; P.A. 95-108, S. 2; P.A. 05-288, S. 41; P.A. 12-204, S. 1; P.A. 13-170, S. 1.)

History: 1969 act included constables in definition of “police officer”; 1971 act excluded supervisory personnel from definition of “police officer”; 1972 act included members of special police force at The University of Connecticut, Storrs in definition of “police officer”; P.A. 81-426 redefined “police officer”, deleted the definition of “municipality” and added the following definitions: “Academy”, “applicant”, “basic training”, “certification”, “in-service training”, “law enforcement unit”, “probationary candidate” and “school”; P.A. 82-357 changed “in-service training” to “review training”, and redefined “police officer” to clearly distinguish between “part-time” and all other officers; P.A. 87-560 redefined “certification” to include the issuance of a signed instrument evidencing satisfaction of certification requirements to a police training school or a law enforcement instructor, “police officer” to delete reference to performance of police duties “twenty or more hours per week” and “probationary candidate” to delete reference to having commenced “full-time” employment, and deleted the definition of “part-time”; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 12-204 inserted Subdiv. designators (1) to (11) and made technical changes, effective July 1, 2012; P.A. 13-170 amended Subdiv. (8) by redefining “law enforcement unit” to include an agency, organ or department of the Mashantucket Pequot Tribe or the Mohegan Tribe of Indians of Connecticut if created and governed by a memorandum of agreement under Sec. 47-65c, effective June 25, 2013.

Cited. 13 CA 124.



Section 7-294aa - Reinstatement of state or municipal police officers upon return from participation in international peacekeeping operations.

(a) Any sworn police officer employed by the state or a municipality who takes a leave of absence or resigns from such officer's employment on or after September 11, 2001, to volunteer for participation in international peacekeeping operations, is selected for such participation by a company which the United States Department of State has contracted with to recruit, select, equip and deploy police officers for such peacekeeping operations, and participates in such peacekeeping operations under the supervision of the United Nations, the Organization for Security and Cooperation in Europe or other sponsoring organization, shall be entitled, upon return to the United States, (1) to be restored by such officer's employer to the position of employment held by the officer when the leave commenced, or (2) if the original position of employment is not available, to be restored to an equivalent position with equivalent employment benefits, pay and other terms and conditions of employment, provided not later than six months after such return such officer notifies such officer's employer of such return and such officer's desire to be restored to such officer's original position of employment or an equivalent position of employment.

(b) The Police Officer Standards and Training Council shall not cancel or revoke the certification of a police officer during the period such officer is participating in international peacekeeping operations outside the United States in accordance with subsection (a) of this section and for a period of six months after such officer returns to the United States, except for a reason specified in subsection (c) of section 7-294d.

(P.A. 04-241, S. 6; P.A. 05-200, S. 2.)

History: P.A. 04-241 effective June 8, 2004; P.A. 05-200 designated existing provisions as Subsec. (a) and amended said Subsec. to limit provisions to an officer who takes a leave of absence or resigns “on or after September 11, 2001”, provide that an officer's entitlement to employment restoration occurs “upon return to the United States” rather than “upon return from such leave” and add requirement that not later than six months after such return such officer notify such officer's employer of such return and such officer's desire to be restored to such officer's original position of employment or an equivalent position of employment and added new Subsec. (b) re time period during which the Police Officer Standards and Training Council is restricted from canceling or revoking the certification of such an officer, effective July 6, 2005.

Section does not apply to retired police officers. 291 C. 84.



Section 7-294b - Members of council. Holding of other office.

(a) There shall be a Police Officer Standards and Training Council which shall be within the Department of Emergency Services and Public Protection and which shall consist of the following members appointed by the Governor: (1) A chief administrative officer of a town or city in Connecticut; (2) the chief elected official or chief executive officer of a town or city in Connecticut with a population under twelve thousand which does not have an organized police department; (3) a member of the faculty of The University of Connecticut; (4) eight members of the Connecticut Police Chiefs Association who are holding office or employed as chief of police or the highest ranking professional police officer of an organized police department of a municipality within the state; (5) the Chief State's Attorney; (6) a sworn municipal police officer whose rank is sergeant or lower; and (7) five public members. The Commissioner of Emergency Services and Public Protection and the Federal Bureau of Investigation special agent-in-charge in Connecticut or their designees shall be voting ex-officio members of the council. Any nonpublic member of the council shall immediately, upon the termination of such member's holding the office or employment that qualified such member for appointment, cease to be a member of the council. A member appointed to fill a vacancy shall be appointed for the unexpired term of the member whom such member is to succeed in the same manner as the original appointment. The Governor shall appoint a chairperson and the council shall appoint a vice-chairperson and a secretary from among the members. The members of the council shall serve without compensation but shall be entitled to actual expenses involved in the performance of their duties.

(b) Membership on the council shall not constitute holding a public office. No member of the council shall be disqualified from holding any public office or employment by reason of his appointment to or membership on the council nor shall any member forfeit any such office or employment by reason of his appointment to the council, notwithstanding the provisions of any general statute, special act or local law, ordinance or charter.

(February, 1965, P.A. 575, S. 2, 4; P.A. 77-290; 77-614, S. 487, 610; P.A. 78-303, S. 9, 136; P.A. 79-560, S. 34, 39; P.A. 82-357, S. 2, 8; P.A. 87-477, S. 3; P.A. 89-376, S. 2; P.A. 93-43; P.A. 95-108, S. 3; P.A. 97-5; P.A. 07-17, S. 1; P.A. 11-51, S. 146; 11-61, S. 96.)

History: P.A. 77-290 added to provision concerning appointment the phrase calling for service until successors are appointed in Subsec. (a); P.A. 77-614 placed council within the department of public safety for administrative purposes, effective January 1, 1979; P.A. 78-303 substituted commissioner of public safety for commissioner of state police to fulfill requirements of P.A. 77-614, S. 486; P.A. 79-560 added requirement that there be five public members; P.A. 82-357 put the council within the division of state police for administrative purposes only and made provisions for the appointment of a chairperson, vice-chairperson and secretary; P.A. 87-477 added chief state's attorney as member of council; P.A. 89-376 amended Subsec. (a) to permit public safety commissioner and FBI special agent-in-charge to have designees and to be voting ex-officio members of council; P.A. 93-43 added Subsec. (a)(3) extending membership to chief elected official or chief executive officer of a town with a population under 12,000 which does not have an organized police department; P.A. 95-108 amended Subsec. (a) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 97-5 added new Subsec. (a)(6) extending membership on council to a member of the Connecticut Coalition of Police and Corrections Officers, and renumbered the remaining Subdiv. Accordingly; P.A. 07-17 amended Subsec. (a)(6) to change membership from a member of the Connecticut Coalition of Police and Corrections Officers to a sworn municipal police officer, effective May 7, 2007; P.A. 11-51 amended Subsec. (a) to replace language placing council within Department of Public Safety for administrative purposes with language placing council within Department of Emergency Services and Public Protection and to make technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by deleting reference to Division of State Police, effective July 1, 2011.

Cited. 13 CA 124.



Section 7-294bb - State and local police policy concerning complaints from the public alleging misconduct committed by law enforcement personnel.

(a) Not later than July 1, 2015, the Police Officer Standards and Training Council shall develop and implement a written policy concerning the acceptance, processing and investigation of a complaint from a member of the public relating to alleged misconduct committed by law enforcement agency personnel.

(b) In developing the written policy, the council shall consider: (1) Whether all sworn officers and civilian employees of a law enforcement agency shall be required to accept a complaint alleging misconduct by the agency's law enforcement personnel, (2) the means or processes to be used for accepting such complaint from a member of the public, including the acceptance of an anonymous complaint or a complaint made by a complainant on behalf of another person, (3) the necessity of requiring a sworn statement from a complainant, (4) protections that may be afforded to a complainant who fears retaliation associated with the filing of such complaint, (5) the use of a standardized form to record such complaint, (6) permissible time frames associated with the filing of such complaint, (7) protocols for the investigation of such a complaint, (8) documentation requirements relating to the receipt of such complaint and its disposition, and (9) the process for informing a known complainant of the disposition of such complaint.

(c) Upon the implementation of such policy by the Police Officer Standards and Training Council, each law enforcement agency shall, in consultation with a representative of a union that represents members of the law enforcement agency, adopt the policy implemented by said council or develop and implement an alternative policy that: (1) Addresses the issues described in subsection (b) of this section, and (2) exceeds the standards of the policy developed by said council. Upon the adoption of the policy developed by the Police Officer Standards and Training Council or the implementation of an alternative policy, each law enforcement agency shall make its policy available to the public and shall ensure that: (A) Copies of the policy are available at the town hall or another municipal building located within the municipality served by the law enforcement agency, other than a municipal building in which the law enforcement agency is located, and (B) the policy is available on the law enforcement agency's Internet web site or the Internet web site of the municipality served by the law enforcement agency.

(d) For purposes of this section, “law enforcement agency” means the Division of State Police within the Department of Emergency Services and Public Protection or any municipal police department.

(P.A. 14-166, S. 1.)

History: P.A. 14-166 effective July 1, 2014.



Section 7-294c - Annual report.

The council shall submit an annual report to the Governor and the General Assembly which shall include pertinent data regarding the comprehensive municipal police training plan and an accounting of all grants, contributions, gifts, donations or other financial assistance.

(February, 1965, P.A. 575, S. 3; P.A. 82-357, S. 5, 8.)

History: P.A. 82-357 broadened the scope of the annual report to include accounting of grants, contributions and other financial assistance.

Cited. 13 CA 124.



Section 7-294cc - Development and promulgation of policy and form re police use of electronic defense weapons.

Not later than January 1, 2015, the Police Officer Standards and Training Council established under section 7-294b shall develop and promulgate (1) a model policy that provides guidelines on the use of an electronic defense weapon by a police officer, and (2) a standardized form for reporting the use of electronic defense weapons pursuant to subdivision (1) of subsection (b) of section 54-1t.

(P.A. 14-149, S. 2.)



Section 7-294d - Powers of council. Certification of police officers, police training schools and law enforcement instructors. Refusal to renew, cancellation or revocation of certification. Automatic certification. Exemptions.

(a) The Police Officer Standards and Training Council shall have the following powers:

(1) To develop and periodically update and revise a comprehensive municipal police training plan;

(2) To approve, or revoke the approval of, any police training school and to issue certification to such schools and to revoke such certification;

(3) To set the minimum courses of study and attendance required and the equipment and facilities to be required of approved police training schools;

(4) To set the minimum qualifications for law enforcement instructors and to issue appropriate certification to such instructors;

(5) To require that all probationary candidates receive the hours of basic training deemed necessary before being eligible for certification, such basic training to be completed within one year following the appointment as a probationary candidate, unless the candidate is granted additional time to complete such basic training by the council;

(6) To require the registration of probationary candidates with the academy within ten days of hiring for the purpose of scheduling training;

(7) To issue appropriate certification to police officers who have satisfactorily completed minimum basic training programs;

(8) To require that each police officer satisfactorily complete at least forty hours of certified review training every three years in order to maintain certification, unless the officer is granted additional time not to exceed one year to complete such training by the council;

(9) To develop an interactive electronic computer platform capable of administering training courses and to authorize police officers to complete certified review training at a local police department facility by means of such platform;

(10) To renew the certification of those police officers who have satisfactorily completed review training programs;

(11) To establish uniform minimum educational and training standards for employment as a police officer in full-time positions, temporary or probationary positions and part-time or voluntary positions;

(12) To develop, in consultation with the Commissioner of Emergency Services and Public Protection, a schedule to visit and inspect police basic training schools and to inspect each school at least once each year;

(13) To consult with and cooperate with universities, colleges and institutes for the development of specialized courses of study for police officers in police science and police administration;

(14) To work with the Commissioner of Emergency Services and Public Protection and with departments and agencies of this state and other states and the federal government concerned with police training;

(15) To make recommendations to the Commissioner of Emergency Services and Public Protection concerning a training academy administrator, who shall be appointed by the commissioner, and concerning the hiring of staff, within available appropriations, that may be necessary in the performance of its functions;

(16) To perform any other acts that may be necessary and appropriate to carry out the functions of the council as set forth in sections 7-294a to 7-294e, inclusive;

(17) To accept, with the approval of the Commissioner of Emergency Services and Public Protection, contributions, grants, gifts, donations, services or other financial assistance from any governmental unit, public agency or the private sector;

(18) To conduct any inspection and evaluation that may be necessary to determine if a law enforcement unit is complying with the provisions of this section;

(19) At the request and expense of any law enforcement unit, to conduct general or specific management surveys;

(20) To develop objective and uniform criteria for recommending any waiver of regulations or granting a waiver of procedures established by the council;

(21) To recruit, select and appoint candidates to the position of probationary candidate, as defined in section 7-294a, and provide recruit training for candidates of the Connecticut Police Corps program in accordance with the Police Corps Act, 42 USC 14091 et seq., as amended from time to time;

(22) To develop, adopt and revise, as necessary, comprehensive accreditation standards for the administration and management of law enforcement units, to grant accreditation to those law enforcement units that demonstrate their compliance with such standards and, at the request and expense of any law enforcement unit, to conduct such surveys as may be necessary to determine such unit’s compliance with such standards; and

(23) To recommend to the commissioner the appointment of any council training instructor, or such other person as determined by the council, to act as a special police officer throughout the state as such instructor or other person’s official duties may require, provided any such instructor or other person so appointed shall be a certified police officer. Each such special police officer shall be sworn and may arrest and present before a competent authority any person for any offense committed within the officer’s precinct.

(b) No person may be employed as a police officer by any law enforcement unit for a period exceeding one year unless such person has been certified under the provisions of subsection (a) of this section or has been granted an extension by the council. No person may serve as a police officer during any period when such person’s certification has been cancelled or revoked pursuant to the provisions of subsection (c) of this section. In addition to the requirements of this subsection, the council may establish other qualifications for the employment of police officers and require evidence of fulfillment of these qualifications. The certification of any police officer who is not employed by a law enforcement unit for a period of time in excess of two years, unless such officer is on leave of absence, shall be considered lapsed. Upon reemployment as a police officer, such officer shall apply for recertification in a manner provided by the council. The council shall certify any applicant who presents evidence of satisfactory completion of a program or course of instruction in another state or, if the applicant is a veteran or a member of the armed forces or the National Guard, as part of training during service in the armed forces, that is equivalent in content and quality to that required in this state, provided such applicant passes an examination or evaluation as required by the council. For the purposes of this section, “veteran” means any person who was discharged or released under conditions other than dishonorable from active service in the armed forces and “armed forces” has the same meaning as provided in section 27-103.

(c) (1) The council may refuse to renew any certificate if the holder fails to meet the requirements for renewal of his or her certification.

(2) The council may cancel or revoke any certificate if: (A) The certificate was issued by administrative error, (B) the certificate was obtained through misrepresentation or fraud, (C) the holder falsified any document in order to obtain or renew any certificate, (D) the holder has been convicted of a felony, (E) the holder has been found not guilty of a felony by reason of mental disease or defect pursuant to section 53a-13, (F) the holder has been convicted of a violation of section 21a-279, (G) the holder has been refused issuance of a certificate or similar authorization or has had his or her certificate or other authorization cancelled or revoked by another jurisdiction on grounds which would authorize cancellation or revocation under the provisions of this subdivision, (H) the holder has been found by a law enforcement unit, pursuant to procedures established by such unit, to have used a firearm in an improper manner which resulted in the death or serious physical injury of another person, or (I) the holder has been found by a law enforcement unit, pursuant to procedures established by such unit, to have committed any act that would constitute tampering with or fabricating physical evidence in violation of section 53a-155, perjury in violation of section 53a-156 or false statement in violation of section 53a-157b. Whenever the council believes there is a reasonable basis for cancellation or revocation of the certification of a police officer, police training school or law enforcement instructor, it shall give notice and an adequate opportunity for a hearing prior to such cancellation or revocation. The council may cancel or revoke any certificate if, after a de novo review, it finds by clear and convincing evidence (i) a basis set forth in subparagraphs (A) to (G), inclusive, of this subdivision, or (ii) that the holder of the certificate committed an act set forth in subparagraph (H) or (I) of this subdivision. Any police officer or law enforcement instructor whose certification is cancelled or revoked pursuant to this section may reapply for certification no sooner than two years after the date on which the cancellation or revocation order becomes final. Any police training school whose certification is cancelled or revoked pursuant to this section may reapply for certification at any time after the date on which such order becomes final.

(d) Notwithstanding the provisions of subsection (b) of this section, any police officer, except a probationary candidate, who is serving under full-time appointment on July 1, 1982, shall be deemed to have met all certification requirements and shall be automatically certified by the council in accordance with the provisions of subsection (a) of section 7-294e.

(e) The provisions of this section shall apply to any person who performs police functions. As used in this subsection, “performs police functions” for a person who is not a police officer, as defined in section 7-294a, means that in the course of such person’s official duties, such person carries a firearm and exercises arrest powers pursuant to section 54-1f or engages in the prevention, detection or investigation of crime, as defined in section 53a-24. The council shall establish criteria by which the certification process required by this section shall apply to police officers.

(f) The provisions of this section shall not apply to (1) any state police training school or program, (2) any sworn member of the Division of State Police within the Department of Emergency Services and Public Protection, (3) Connecticut National Guard security personnel, when acting within the scope of their National Guard duties, who have satisfactorily completed a program of police training conducted by the United States Army or Air Force, (4) employees of the Judicial Department, (5) municipal animal control officers appointed pursuant to section 22-331, or (6) fire police appointed pursuant to section 7-313a. The provisions of this section with respect to renewal of certification upon satisfactory completion of review training programs shall not apply to any chief inspector or inspector in the Division of Criminal Justice who has satisfactorily completed a program of police training conducted by the division. Notwithstanding the provisions of subsection (b) of this section, any police officer certified in accordance with subsection (a) of this section may accept employment with another police department within this state without repeating minimum basic training.

(February, 1965, P.A. 575, S. 5; 1967, P.A. 669; P.A. 77-289; P.A. 81-426, S. 3; P.A. 82-357, S. 3, 8; P.A. 87-99; 87-560, S. 2; P.A. 91-186; P.A. 92-128, S. 1, 2; P.A. 93-271, S. 1, 3; 93-435, S. 1, 95; P.A. 94-44, S. 1, 2; May Sp. Sess. P.A. 94-6, S. 10, 28; P.A. 95-108, S. 4; P.A. 00-51, S. 1, 2; P.A. 01-195, S. 13, 181; June 30 Sp. Sess. P.A. 03-6, S. 169; P.A. 05-200, S. 1; P.A. 07-151, S. 2; 07-217, S. 22; Sept. Sp. Sess. P.A. 09-7, S. 32; P.A. 11-51, S. 147; 11-61, S. 154; 11-233, S. 2; 11-251, S. 1; P.A. 12-80, S. 189; P.A. 13-144, S. 3; 13-190, S. 1; P.A. 14-131, S. 1; June Sp. Sess. P.A. 15-2, S. 2.)

History: 1967 act inserted new Subdiv. (k) re personnel and relettered former Subdiv. (k) as Subdiv. (l); P.A. 77-289 added Subdiv. (m) re acceptance of contributions etc.; P.A. 81-426 expanded the authority of the council to all police training programs, except the state police, and enlarged the scope of its powers to include requiring a minimum of 480 hours of basic training for all probationary candidates and setting requirements of in-service training programs and certification; P.A. 82-357 broadened the powers of the council and added provisions dealing with certification of police officers, cancellation or revocation of certificates, automatic certification and part-time police officers; P.A. 87-99 amended Subsec. (f), exempting certain Connecticut national guard security personnel from training requirements; P.A. 87-560 amended Subsec. (a) to delete requirement in Subdiv. (7) re any police officer hired on a part-time basis, renumbering all remaining subdivisions, to require issuance of “certification” in lieu of “certificates of approval” or “certificates”, to clarify that each police officer complete 40 hours of review training every three years “in order to maintain his certification”, to require the renewal of certification for those officers who have satisfactorily completed review training and to require the establishment of “uniform” minimum educational and training standards for all police officers, amended Subsec. (c) to authorize council to refuse to renew any certificate if holder thereof fails to meet requirements for certification renewal to require council to give adequate opportunity for a hearing whenever it believes there is reasonable basis for cancellation or revocation of a police training school or law enforcement instructor certification to permit a law enforcement instructor to reapply for certification two years after date cancellation or revocation order becomes final and to permit a police training school to reapply for certification at any time after date on which order becomes final, and amended Subsec. (e) to specifically provide that section applies to any person who performs police functions, deleting reference to “twenty or more hours per week”; P.A. 91-186 amended Subsec. (f) to exempt any chief inspector or inspector in division of criminal justice who has completed division training program from requirements re renewal of certification; P.A. 92-128 amended Subsec. (c) to authorize council to cancel or revoke any certificate if holder falsified any document in order to obtain or renew any certificate, has been found not guilty of a felony due to mental disease or defect, has been convicted of a violation of Sec. 21a-279(c) or 29-9, has been refused issuance of a certificate or has had certificate revoked by another jurisdiction or has been found to have used a firearm in an improper manner which resulted in death or serious physical injury of another person; P.A. 93-271 amended Subsec. (a)(5) to delete requirement that probationary candidates receive a minimum of 480 hours of basic training and substitute requirement that such candidates receive the hours of basic training deemed necessary and to eliminate obsolete provision in Subsec. (a)(8) relating to police officers who have completed basic training on or before July 1, 1982, effective June 29, 1993; P.A. 93-435 made a technical change in Subsec. (c)(2), effective June 28, 1993; P.A. 94-44 amended Subsec. (a)(8) to authorize council to grant additional time not to exceed one year to a police officer to complete his certified review training, effective May 24, 1994; May Sp. Sess. P.A. 94-6 amended Subsec. (f) to add the exception for employees of the judicial department, effective July 1, 1994; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council, amended Subsec. (e) to add definition of “performs police functions” and amended Subsec. (f) to explicitly exempt from the section’s training requirements sworn members of the state police, trained sheriffs or deputy sheriffs, municipal animal control officers and fire police; P.A. 00-51 amended Subsec. (a) to add management of Connecticut Police Corps program to powers of council and made technical changes for the purposes of gender neutrality, effective May 16, 2000; P.A. 01-195 deleted Subsec. (f)(5) re sheriffs or deputy sheriffs, renumbering existing Subdivs. (6) and (7) as Subdivs. (5) and (6), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 added Subsec. (a)(21) and (22) re comprehensive accreditation standards for law enforcement units and appointment of special police officers; P.A. 05-200 amended Subsec. (c)(2) to add Subpara. (I) re commission of acts that would constitute tampering with or fabricating physical evidence, perjury or false statement as grounds for cancellation or revocation of a certificate, require the council to give “notice” prior to such cancellation or revocation and add provision authorizing the council to cancel or revoke a certificate if, after a de novo review, it finds by clear and convincing evidence a basis set forth in Subparas. (A) to (G), inclusive, or that the holder committed an act set forth in Subpara. (H) or (I), and made technical changes for purposes of gender neutrality in Subsec. (c); P.A. 07-151 amended Subsec. (a)(14) to specify that council may employ an unclassified executive secretary, effective June 19, 2007; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to delete council’s power to employ unclassified executive secretary and add “within available appropriations” in Subdiv. (14) and to make a technical change, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by requiring schedule to be developed in consultation with Commissioner of Emergency Services and Public Protection in Subdiv. (11), replacing “consult with and cooperate” with “work with the Commissioner of Emergency Services and Public Protection” in Subdiv. (13), deleting authority to employ personnel and adding language authorizing council to make recommendations to commissioner re staff in Subdiv. (14), adding provision re approval of commissioner in Subdiv. (16), replacing “granting” with “recommending” and adding language authorizing council to grant waiver of procedures in Subdiv. (19) and deleting former Subdiv. (22) re appointment of council training instructor, amended Subsec. (f) by replacing “Department of Public Safety” with “Department of Emergency Services and Public Protection”, and made technical changes throughout, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding new Subdiv. (22) re appointment of council training instructor, effective July 1, 2011; P.A. 11-233 amended Subsec. (a)(14) by adding provision re recommendations concerning a training academy administrator appointed by commissioner, effective July 1, 2011; P.A. 11-251 amended Subsec. (f) to allow certified police officers to accept employment with another police department within this state without repeating minimum basic training; P.A. 12-80 amended Subsec. (c)(2)(F) to delete reference to Sec. 29-9; P.A. 13-144 amended Subsec. (c)(2)(I) to delete “in the second degree” re false statement under Sec. 53a-157b; P.A. 13-190 amended Subsec. (a) by adding new Subdiv. (9) re interactive electronic computer platform and redesignating existing Subdivs. (9) to (22) as Subdivs. (10) to (23); P.A. 14-131 amended Subsec. (b) to require council to certify applicants who are veterans or members of the armed forces or National Guard and who present evidence re service training, and to define “veteran” and “armed forces”; June Sp. Sess. P.A. 15-2 amended Subsec. (c)(2)(F) to replace reference to Sec. 21a-279(c) with reference to Sec. 21a-279.



Section 7-294dd - (Note: This section is effective July 1, 2016.) Reimbursement for cost of police officer certification.

(a) For purposes of this section, “police officer”, “certification” and “law enforcement unit” have the same meanings as provided in section 7-294a and “cost of certification” means the cost of training, equipment, uniforms, salary and fringe benefits and any cost related to the entry level requirements established by the Police Officer Standards and Training Council associated with the police officer, except that “cost of certification” does not include the cost of any equipment or uniforms that were returned by such officer.

(b) Whenever a police officer obtains certification while employed by a law enforcement unit and is subsequently hired by another law enforcement unit on or after July 1, 2016, and within two years of such officer obtaining such certification, the law enforcement unit hiring the police officer shall reimburse the initial law enforcement unit fifty per cent of the total cost of certification. The provisions of this section shall not apply to a law enforcement unit that hires a police officer two years or more after such officer obtains certification.

(c) Nothing in this section shall be construed to affect an agreement between a police officer or a collective bargaining unit and a law enforcement unit entered into prior to July 1, 2016, that provides for the reimbursement of the cost of certification.

(June Sp. Sess. P.A. 15-5, S. 508.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 7-294e - Recertification of police officers. Regulations.

(a) Notwithstanding the provisions of any general statute or special act or local law, ordinance or charter to the contrary, each police officer shall forfeit such officer's appointment and position unless recertified by the council according to procedures and within the time frame established by the council.

(b) The Police Officer Standards and Training Council may recommend to the Commissioner of Emergency Services and Public Protection any regulations it deems necessary to carry out the provisions of section 7-294a, subsection (a) of section 7-294b, sections 7-294c and 7-294d and this section, giving due consideration to the varying factors and special requirements of law enforcement units.

(c) The Commissioner of Emergency Services and Public Protection may adopt regulations, in accordance with the provisions of chapter 54, as are necessary to implement the provisions of section 7-294a, subsection (a) of section 7-294b, sections 7-294c and 7-294d and this section. Such regulations shall be binding upon all law enforcement units, except the Division of State Police within the Department of Emergency Services and Public Protection.

(February, 1965, P.A. 575, S. 6; P.A. 81-426, S. 4; P.A. 82-357, S. 4, 8; P.A. 91-73, S. 2, 4; P.A. 95-108, S. 5; P.A. 11-51, S. 148.)

History: P.A. 81-426 provided that after October 1, 1981, every person who is appointed a police officer, except a state police officer, must complete a basic training program and be awarded a certificate by the council or lose his position; P.A. 82-357 provided for recertification procedures effective July 1, 1982 and deleted obsolete provision which had allowed fifteen-year grace period for police officers serving without certification on October 1, 1966; P.A. 91-73 deleted obsolete provisions in Subsec. (a); P.A. 95-108 amended Subsec. (b) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 11-51 amended Subsec. (b) to remove council's authority to adopt regulations and to authorize council to recommend regulations to Commissioner of Emergency Services and Public Protection, added Subsec. (c) authorizing Commissioner of Emergency Services and Public Protection to adopt regulations and made technical and conforming changes, effective July 1, 2011.

See Sec. 29-26 re training at State Police Training School.

Cited. 13 CA 124.



Section 7-294f - State and local police training programs to include course on sexual assault investigation and rape crisis intervention.

Each police basic training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include a course on sexual assault investigation and rape crisis intervention and each review training program conducted by such agencies shall make provision for such a course.

(P.A. 82-60; P.A. 95-108, S. 6; P.A. 10-112, S. 2; P.A. 11-51, S. 134.)

History: P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 10-112 required that course also be on sexual assault investigation; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 13 CA 124.



Section 7-294g - State and local police training programs to provide training re domestic violence, child abuse, and suicide intervention procedures.

(a) Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall provide a minimum of two hours of training on the subject of domestic violence that includes, but is not limited to, the following: (1) Enforcement of criminal laws applicable in cases involving domestic violence; (2) techniques for handling incidents of domestic violence which promote the safety of the victim and the officer and which reduce the likelihood of recurrence; (3) organizations in the state that offer aid or shelter to victims of domestic violence; (4) applicable procedures in the prosecution of cases involving domestic violence; (5) orders issued by a court pursuant to chapter 815a. The Division of State Police, the Police Officer Standards and Training Council or municipal police departments, in consultation with the Connecticut Task Force on Abused Women, shall develop a program curriculum and shall submit such curriculum to the task force for approval. Individual shelter programs in the task force may also conduct domestic violence training in conjunction with any police training program.

(b) Each police basic training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall include a course on the recognition and management of child abuse and suicide intervention procedures.

(P.A. 85-581; P.A. 89-172; P.A. 95-108, S. 7; P.A. 11-51, S. 134.)

History: P.A. 89-172 added Subsec. (b) to include in each police basic training program a course on the recognition and management of child abuse and suicide prevention procedures; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council (Revisor's note: The word “by” preceding references to “the Police Officer Standards and Training Council” in Subsecs. (a) and (b) was added editorially by the Revisors for grammatical correctness and conformity with wording of Sec. 7-294h); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 13 CA 124.



Section 7-294h - State and local police training programs to provide training on the handling of juvenile matters.

On and after January 1, 2017: (1) Each police basic or field training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection shall provide a minimum of twenty-seven hours of training relative to the handling of juvenile matters which includes, but is not limited to, the following: (A) Techniques for handling incidents involving juveniles; (B) information relative to the processing and disposition of juvenile matters; (C) applicable procedures in the prosecution of cases involving juveniles; (D) information regarding resources of the juvenile justice system in the state; (E) the use of graduated sanctions; (F) techniques for handling trauma; (G) restorative justice practices; (H) adolescent development; (I) risk-assessment and screening tools; and (J) emergency mobile psychiatric services; (2) each police basic or field training program conducted or administered by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall provide a minimum of fourteen hours of training relative to the handling of juvenile matters as provided in subdivision (1) of this section; and (3) each police review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall provide a minimum of one hour of training relative to the handling of juvenile matters as provided in subdivision (1) of this section.

(P.A. 89-273, S. 12; P.A. 95-108, S. 8; P.A. 11-51, S. 134; P.A. 16-147, S. 10.)

History: P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 16-147 replaced “July 1, 1990” with “January 1, 2017”, amended Subdiv. (1) to add reference to field training and to add Subparas. (E) to (J) re additional training relative to juvenile matters, and amended Subdiv. (2) to add reference to field training, effective January 1, 2017.



Section 7-294i - Transferred

Transferred to Sec. 7-294y.



Section 7-294j - Transferred

Transferred to Sec. 7-294m.



Section 7-294k - Transferred

Transferred to Sec. 7-294z.



Section 7-294l - State and local police training programs to provide training on gang-related violence.

Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include training on gang-related violence.

(P.A. 93-416, S. 4, 10; P.A. 95-108, S. 9; P.A. 11-51, S. 134.)

History: P.A. 93-416 effective June 29, 1993; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 29-7n(a) re definition of “gang”.



Section 7-294m - (Formerly Sec. 7-294j). Instruction re new legal developments for municipal chief law enforcement officers.

(1) The Police Officer Standards and Training Council established under section 7-294b, in conjunction with the office of the Chief State's Attorney and the Connecticut Police Chiefs Association, and (2) the Division of State Police within the Department of Emergency Services and Public Protection, in conjunction with the office of the Chief State's Attorney, shall provide instruction on the subject of new legal developments which affect police policies and practices concerning the investigation, detection and prosecution of criminal matters, each year to the chief law enforcement officer of each municipality and any person designated by such officer to serve in such capacity in such officer's absence. Each such officer may be given credit for such course of instruction toward the certified review training required by subsection (a) of section 7-294d. Such training program shall be named “The John M. Bailey Seminar on New Legal Developments Impacting Police Policies and Practices”.

(P.A. 90-120, S. 2, 3; P.A. 93-63; May 25 Sp. Sess. P.A. 94-1, S. 7, 130; P.A. 95-108, S. 10; P.A. 04-147, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 105.)

History: P.A. 93-63 deleted requirement that instruction be provided for a minimum of four hours in two sessions to police officers who have managerial duties, substituting requirement that instruction be provided to chief law enforcement officer of each municipality and any person designated to serve in such capacity in his absence and authorized credit for such instruction toward certified review training; May 25 Sp. Sess. P.A. 94-1 made technical grammatical change, effective July 1, 1994; Sec. 7-294j transferred to Sec. 7-294m in 1995; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 04-147 specified that the training program be named “The John M. Bailey Seminar on New Legal Developments Impacting Police Policies and Practices” and made technical changes for purposes of gender neutrality, effective July 1, 2004; June 12 Sp. Sess. P.A. 12-2 replaced reference to Department of Public Safety with reference to Department of Emergency Services and Public Protection, effective June 15, 2012.

See Sec. 29-2a re legal review of state police policies and practices.



Section 7-294n - State and local police training programs to provide training on crimes motivated by bigotry or bias.

Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include training relative to crimes motivated by bigotry or bias.

(P.A. 00-72, S. 6, 12; P.A. 11-51, S. 134.)

History: P.A. 00-72 effective July 1, 2001; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294o - Development and implementation of policy re missing person reports. Training.

(a) Not later than January 1, 2012, the Police Officer Standards and Training Council shall develop and implement a policy concerning the acceptance of missing person reports, including, but not limited to, missing adult person reports, by law enforcement agencies in this state and such agencies' response thereto. Such policy shall include, but not be limited to, (1) guidelines for the acceptance of a missing person report, (2) the types of information that a law enforcement agency should seek to ascertain and record concerning the missing person or missing adult person that would aid in locating the missing person or missing adult person, (3) the circumstances that indicate that a missing person or missing adult person is a high risk missing person, (4) the types of information that a law enforcement agency should provide to the person making the missing person report, to a family member or to any other person in a position to assist the law enforcement agency in its efforts to locate the missing person or missing adult person, and (5) the responsibilities of a law enforcement agency in responding to a missing person report and the manner of such response, including preferred methods of response that are sensitive to the emotions of the person making such report.

(b) Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council or a municipal police department shall include training in the policy developed pursuant to subsection (a) of this section and training in the use of the National Missing and Unidentified Persons System created by the Office of Justice Program's National Institute of Justice.

(P.A. 07-151, S. 1; P.A. 11-51, S. 134; 11-102, S. 3; P.A. 12-204, S. 2.)

History: P.A. 07-151 effective July 1, 2007; pursuant to P.A. 11-51, “Division of State Police within the Department of Public Safety” was changed editorially by the Revisors to “Division of State Police within the Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-102 designated existing provisions as Subsec. (a) and amended same by inserting references to “missing adult person”, adding provision re methods of response that are sensitive to emotions of reporting person and making technical changes, and added Subsec. (b) to require police basic or review training programs to include training in the policy developed re missing person reports and in the use of the National Missing and Unidentified Persons System; P.A. 12-204 amended Subsec. (a) to make a technical change, effective July 1, 2012.

See Sec. 29-1i re definitions.



Section 7-294p - Connecticut Police Academy. Maintenance and operation. Municipal police officer training and education extension account.

(a) The Department of Emergency Services and Public Protection shall, in consultation with the Police Officer Standards and Training Council, maintain and operate the Connecticut Police Academy to offer training for municipal police officers. The department, in consultation with the Police Officer Standards and Training Council, shall fix tuition and fees for training, education programs and sessions and for such other purposes as the Commissioner of Emergency Services and Public Protection deems necessary for the operation and support of the academy. Such fees shall be used solely for training and educational purposes.

(b) The department may establish and maintain a municipal police officer training and education extension account, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The account shall be used for the operation of such training and education programs and sessions as the Department of Emergency Services and Public Protection, in consultation with the Police Officer Standards and Training Council, may establish. All proceeds derived from the operation of the training and education programs and sessions shall be deposited in the General Fund and shall be credited to and become a part of the resources of the account. All direct expenses incurred in the conduct of the training and education programs and sessions shall be charged and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against the account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in the account to be used for training and education programs and sessions.

(Sept. Sp. Sess. P.A. 09-7, S. 40; P.A. 11-51, S. 149; 11-61, S. 97.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; P.A. 11-51 replaced former provisions re recovering costs of providing training at Connecticut Police Academy from municipalities with Subsecs. (a) and (b) re maintenance and operation of Connecticut Police Academy, effective July 1, 2011; P.A. 11-61 added “in consultation with the Police Officer Standards and Training Council” re department's duties and deleted provision re approval of Office of Policy and Management, effective July 1, 2011.



Section 7-294q - State and local police training programs to provide training on eyewitness identification procedures.

Each police basic or review training program conducted or administered by the Police Officer Standards and Training Council, the Division of State Police within the Department of Emergency Services and Public Protection or a municipal police department shall provide training to police officers in the administration of eyewitness identification procedures in accordance with the policies and guidelines developed and promulgated by the Police Officer Standards and Training Council and the Division of State Police within the Department of Emergency Services and Public Protection pursuant to subsection (b) of section 54-1p.

(P.A. 12-111, S. 2.)



Section 7-294r - State and local police training programs to provide training on handling incidents involving individuals affected with serious mental illness.

On and after October 1, 2014, (1) each police basic training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council, established under section 7-294b, or a municipal police department in the state shall include a course on handling incidents involving an individual affected with a serious mental illness, and (2) each review training program conducted by such agencies shall make provisions for such a course.

(P.A. 14-217, S. 46.)



Section 7-294s - State and local police training programs to provide training in the use of physical force and body-worn recording equipment and cultural competency and sensitivity training.

Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include tactical training for police officers regarding the use of physical force, training in the use of body-worn recording equipment and the retention of data created by such equipment, and cultural competency and sensitivity and bias-free policing training.

(June Sp. Sess. P.A. 15-4, S. 1.)



Section 7-294x - Council to provide training to public school security personnel.

The Police Officer Standards and Training Council established under section 7-294b shall provide training to security personnel employed in the public schools by a local or regional board of education. Such training shall include drug detection and gang identification.

(P.A. 93-416, S. 5, 10; P.A. 95-108, S. 11.)

History: P.A. 93-416 effective June 29, 1993; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council.

See Sec. 29-7n(a) re definition of “gang”.



Section 7-294y - (Formerly Sec. 7-294i). State and local police policy on the handling and processing of juvenile matters.

Not later than July 1, 1990, the Division of State Police within the Department of Emergency Services and Public Protection and each municipal police department in the state shall establish a written policy or update its current policy with respect to the handling and processing of juvenile matters including, but not limited to, procedures concerning the arrest, referral, diversion and detention of juveniles. The Division of State Police and each municipal police department shall inform its police officers of such policy not later than July 1, 1990.

(P.A. 89-273, S. 13; P.A. 11-51, S. 134.)

History: Sec. 7-294i transferred to Sec. 7-294y in 1995; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294z - (Formerly Sec. 7-294k). Use of radar devices by state and municipal police officers.

(a) On and after July 1, 1992, no hand-held radar device that emits nonionizing radiation may be used in this state by any state or municipal police officer in the course of his employment for the purpose of preventing or detecting any violation of any law relating to motor vehicles.

(b) On and after July 1, 1992, no speed monitoring radar device that emits nonionizing radiation may be used within the confines of a patrol vehicle by any state or municipal police officer in the course of his employment for the purpose of preventing or detecting any violation of any law relating to motor vehicles.

(P.A. 92-141, S. 1, 3.)

History: Sec. 7-294k transferred to Sec. 7-294z in 1995.



Section 7-295 - Acceptance of part.

The provisions of this part shall apply to any municipality having a police department under the management of a commissioner, superintendent, board of police commissioners or police committee, which accepts the provisions of this part by an affirmative vote of the electors of such municipality at a referendum warned and held for the purpose of accepting the same in the manner prescribed in section 9-369. In any such referendum election, the designation of the question on the voting tabulator ballot shall be “Shall a Police Reserve Fund be established?”. The provisions hereof shall not apply to cities authorized by special charter to establish a police benefit or reserve fund.

(1949 Rev., S. 904; 1953, S. 417d; P.A. 86-170, S. 5, 13; P.A. 11-20, S. 1.)

History: P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.

See Sec. 9-1 for applicable definitions.



Section 7-296 - Reserve fund of police department.

There shall be in each city a fund to be known as the “reserve fund of the police department” and said fund shall consist of: (1) All property specially devised or given for the benefit of disabled policemen and all property given to the department on account of service rendered; (2) all lost or abandoned money, in charge of the board of police commissioners or police committee of such city, and all moneys arising from the sale of abandoned or lost property, in charge of such board, available for the purpose by the laws of the state; (3) all rewards, fees, gifts, testimonials and emoluments presented to any member of the police force on account of special services, except such as are allowed by such board or committee to be retained by such member, and all moneys collected from members of the police force by way of fines or forfeiture of pay imposed or ordered by such board and all money deducted or withheld from the pay of members of the police force on account of lost time; (4) the income and interest from all property and moneys belonging to said fund, and (5) such moneys as are from time to time appropriated for that purpose by the common council of such city. The board of police commissioners or the police committee shall be a board of trustees of the reserve fund and the treasurer of the city shall be the treasurer of said fund. The president of such board or committee shall be president of such board of trustees and shall draw all orders upon said fund, which shall be countersigned by the secretary of such board of trustees, who shall be designated by the board. The secretary shall keep a record of the proceedings of the board of trustees and of all action taken by it with regard to said fund. The board of trustees shall have general charge of said fund and may, by a majority vote, direct the treasurer to invest any portion of the same in any securities authorized by the laws of the state as investments for trust funds or to deposit the same or any portion thereof in any of the savings banks of the state. The board of trustees shall report to the common council yearly the condition of the reserve fund, with the items of all the receipts and disbursements on account of the same. If the reserve fund is found at any time insufficient to meet all requirements upon it, the common council, upon application of the board of trustees, may make an appropriation to make good such deficiency, and any prospective deficiency in said fund may be provided for by the common council in its annual appropriation for the police department.

(1949 Rev., S. 905; P.A. 75-530, S. 22, 35.)

History: P.A. 75-530 deleted references to unclaimed or stolen money or property.

See Sec. 7-285 re sales of unclaimed goods by police departments.

See Sec. 50-14 re disposition of lost goods after expiration of time for making claim.

Does not prohibit by implication deductions from pay of policemen. 137 C. 43.



Section 7-297 - Veteran reserve; retirement; death benefits.

In addition to the supernumerary and regular police force in each city, there shall be an honorary grade, known as the veteran reserve, to which the police commissioners or police committee may, at its discretion, by a unanimous vote, with the approval of the mayor, transfer any member of the regular force who, through age, or physical disabilities incurred in the discharge of perilous duty, or in long and faithful service, becomes permanently disqualified for the more active duties of the regular grade; provided the pay of the members of the veteran reserve shall be regulated by the police commissioners or police committee in accordance with the amount of duty performed and shall not be more than one-half nor less than one-fourth of the rate of compensation previously received by such members while in the regular grade; and provided any member of the veteran reserve may be removed in the same manner as a member of the regular force. The board of police commissioners or police committee may, at its discretion, by the affirmative vote of the whole number of its members and with the approval of the mayor, as a reward for conspicuously meritorious service, permanently retire from duty any member of the regular force or of the veteran reserve, after twenty years of continuous service in the department, upon certificate of the surgeon of the department or of a board of surgeons to be designated by such board or such committee, showing that such member is permanently disabled, physically or mentally, so as to be unfit for any police duty; provided such surgeon or board of surgeons shall further certify that, in his or their opinion, such disability is due either to the natural infirmities of old age or to injury received or exposure endured in the performance of duty in such department; and such member so retired shall be entitled to receive from said fund, during his lifetime, unless such vote is annulled by a unanimous vote of the members of such board or committee, with the approval of the mayor, a sum not exceeding five hundred dollars annually or, in case of officers other than patrolmen, not exceeding one-half the pay of such officers when retired, such sum to be payable in monthly installments. Such board or such committee may, by the affirmative vote of the whole number of its members, with the approval of the mayor, permanently retire any member of the supernumerary or regular police force who, while in the actual performance of police duty and by reason of the performance of such duty and without fault or misconduct on his part, has become permanently disabled, physically or mentally, so as to be entirely unfitted to perform such duty; and such member so retired shall be entitled to receive from said fund, during his lifetime, unless such vote is annulled by the unanimous vote of the members of such board or committee, with the approval of the mayor, an annual sum payable monthly, not exceeding one-half nor less than one-fourth of his previous compensation per annum; or, in the case of a member of the supernumerary force, not exceeding one-half nor less than one-fourth of the compensation of a patrolman of the regular force. Whenever such board or committee annuls a vote placing a policeman on the retired list, such board or committee shall file with the trustees of the reserve fund a written statement of the causes which determined them in annulling such vote. When any member of the police force has been killed while in the actual performance of duty or has died from the effects of any injury received while in the actual discharge of such duty, such board or committee may, by the affirmative vote of a majority of the whole number of its members, with the approval of the mayor, direct a sum not exceeding three hundred dollars a year, payable in installments, as such board or committee directs, to be paid from said fund to the widow of such policeman; or, if he has no widow, to his child or children not over eighteen years of age, and to his child or children being under eighteen years of age, after the death or marriage of his widow; provided such annual payment shall cease if such widow marries again, and shall cease when all of such children attain the age of eighteen years, and may at any time be stopped or the amount of the payment changed by the vote of a majority of the whole number of the members of such board or committee, with the approval of the mayor, and shall in no case be continued for a longer period than ten years.

(1949 Rev., S. 906.)



Section 7-298 - Removal of policemen not restricted.

Nothing in this part shall be construed as limiting the power of removal of policemen vested in the board of police commissioners or police committee by the charter of any city, except that no member of the retired list shall be removed until he has had an opportunity to be heard in his own behalf before such board or committee. Such board or committee may, at its discretion, order any member on the retired list to be examined or reexamined by the surgeon of the department or by a board of surgeons to be designated by such board or committee, and, if such member is reported capable of performing duty, such board or committee may, by the affirmative vote of a majority of the whole number of its members, with the approval of the mayor, restore such member to either the regular or veteran reserve force and may, in like manner, transfer any member of the veteran reserve to the regular force.

(1949 Rev., S. 907.)



Section 7-299 - City ordinances.

Each city shall have authority, by ordinance, to make regulations, not inconsistent herewith, for giving full effect to the provisions of this part.

(1949 Rev., S. 908; 1963, P.A. 642, S. 6.)

History: 1963 act substituted word “part” for “chapter”.



Section 7-300 - Establishment of funds in towns and boroughs.

In any town or borough which has established a police reserve fund under the provisions of this part, the powers and duties vested in and imposed upon the mayor or common council of a city shall, in the case of a town, be vested in and imposed upon the board of selectmen thereof, and, in the case of a borough, be vested in and imposed upon the warden or burgesses thereof, except that, in the case of a borough or a town, all appropriations shall be made by the body authorized to make appropriations therein.

(1949 Rev., S. 909.)



Section 7-301 - Establishment of fire department.

Any town may provide by ordinance for the protection of property within its limits from fire and for the establishment of a town fire department and for the management, discipline and control thereof by the board of selectmen or, if there is a town council, by the town council, or by a board of fire commissioners of such number, chosen in such manner and for such terms as the ordinance provides. The board of selectmen, town council or board of fire commissioners may make regulations for the conduct of the fire department and may appoint, discipline and remove for cause shown all employees of the department and purchase supplies and equipment necessary for its operation; provided, if the ordinance so provides, the board of selectmen, town council or board of fire commissioners shall enter into an agreement with any volunteer fire company or companies within the town for the protection thereof from fire on such conditions as to financial assistance and the observance of the regulations of the board of selectmen, town council or board of fire commissioners as such ordinance prescribes; and provided no town fire department established under the provisions of this section shall supersede any volunteer fire company which is the owner of any building, fire apparatus or other property without having first come to an agreement with such company with regard to the disposition of and compensation for such building, apparatus or other property. Such town may, at any meeting specially warned for the purpose, make appropriations and lay taxes for the support thereof; but this section shall not be operative within the limits of any city, borough or incorporated fire district which has an established fire department. Nothing in this section shall prevent any town, city, borough or incorporated fire district from appropriating funds to a volunteer fire company or companies for services rendered or to be rendered within the confines of such town, city, borough or district by such fire company or companies, provided such town, city, borough or incorporated fire district shall deem it in the public interest to do so.

(1949 Rev., S. 677; 1957, P.A. 13, S. 18; 1959, P.A. 606, S. 1.)

History: 1959 act added provision protecting town's, city's or borough's power to appropriate funds to volunteer fire companies for services.

See Sec. 29-297 re appointment of local fire marshals and deputies.

Firemen perform governmental acts and municipality is not liable for their negligence. 38 C. 368, see also 80 C. 386. Cited. 196 C. 192.

Section does not prohibit a municipal fire department established by a municipal charter from superseding volunteer fire companies because section pertains only to fire departments established by ordinance and not ones established by municipal charters. 159 CA 708.



Section 7-302 - Hearing prior to dismissal of fire department head. Appeal.

No active head of any fire department of any town, city or borough shall be dismissed unless he has been given notice in writing of the specific grounds for such dismissal and an opportunity to be heard in his own defense, personally or by counsel, at a public hearing before the authority having the power of dismissal. Such public hearing, unless otherwise specified by charter, shall be held not less than five nor more than ten days after such notice. Any person so dismissed may appeal within thirty days following such dismissal to the superior court for the judicial district in which such town, city or borough is located. Service shall be made as in civil process. Said court shall review the record of such hearing, and, if it appears upon the hearing upon the appeal that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as it directs and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal, and after a hearing thereon, may affirm the action of such authority, or may set the same aside if it finds that such authority acted illegally or arbitrarily, or in the abuse of its discretion, or with bad faith or malice.

(1949, 1951, 1955, S. 425d; P.A. 76-436, S. 289, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and added judicial district reference, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 209 C. 352.



Section 7-303 - “Municipality”, “work” and “duty” defined.

The following words as used in sections 7-303 to 7-306, inclusive, shall have the following meanings: “Municipality” includes each town, consolidated town and city, consolidated town and borough, school district, fire, sewer and other district, improvement association or any other political subdivision of the state upon which is placed, or which has assumed, the duty of extinguishing fires and protecting its inhabitants from loss by fire. “Work” or “duty” includes the time spent and duties performed while at fires, answering alarms, returning from fires, attending fire drills or classes, conducting tests or trials of any of the apparatus or equipment normally used by a fire department, instructing or being instructed in fire duties, and any other duty which is ordered to be performed by a superior or commanding officer in the fire department.

(1949, S. 426d.)

Legislature may enact laws relative to hours of service of firemen without infringing on municipality's right of home rule or local self-government. 149 C. 528.



Section 7-304 - Participation of municipalities.

(a) Any municipality may by ordinance adopt an average work week of fifty-six hours for permanent paid fire personnel as provided in sections 7-303 to 7-306, inclusive.

(b) The legislative body of such municipality may, by ordinance, or shall, upon petition of electors of such municipality in number not less than five per cent of the total number of electors on the last-completed registry list, submit the question of adopting the provisions of said sections in the fire department of such municipality to a vote of the electors thereof at the next general election or at a special election or meeting called for such purpose. Any such petition shall contain the ordinance to be voted upon by the electors. Such election or meeting shall be called and held, and the vote on the question canvassed and the result determined and certified, as nearly as may be in accordance with the provisions of the laws governing the election of civil officers therein. The notice or warning for such election or meeting shall state that a purpose of such election or meeting is to ascertain whether or not such municipality shall adopt an average work week of fifty-six hours for permanent paid fire personnel and that such election or meeting is called under the provisions of this section. The vote on such question shall be taken by a “YES” and “NO” vote on the voting tabulator, and the voting tabulator ballot, which shall bear the words “Shall a fifty-six hour work week for permanent paid fire personnel be adopted?”, shall be provided in accordance with the provisions of section 9-250. If, upon the official determination of the result of such vote, it appears that a majority of those voting on the question are in favor of the adoption of the provisions of sections 7-303 to 7-306, inclusive, said sections shall take effect as to such municipality no later than ninety days thereafter, provided, when the fiscal year of any such municipality begins within ninety days thereafter, the effective date for such municipality shall be no later than the first day of the fiscal year next following the expiration of the ninety-day period.

(1949, S. 427d; 1957, P.A. 13, S. 49; February, 1965, P.A. 574, S. 4; P.A. 86-170, S. 6, 13; P.A. 11-20, S. 1.)

History: 1965 act deleted obsolete reference to Sec. 7-307, substituting Sec. 7-306; P.A. 86-170 required that designation on ballot label be in form of question and substituted term “fire personnel” for “firemen”; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.

Does not permit adoption of average work week of fewer than 56 hours. 149 C. 528.



Section 7-305 - Work week.

The work week for all permanent paid members of the uniformed firefighter force for municipalities adopting sections 7-303 to 7-306, inclusive, shall be an average work week of not more than fifty-six hours, computed over a period of one fiscal or calendar year, as the municipality elects; provided, unless otherwise prescribed by regulation or ordinance, any time spent in an emergency in excess of any regularly assigned or scheduled work week in connection with any actual fire or conflagration, including time spent going to, working at or returning from any actual fire, or any other work or duty classified as an act of mercy shall not be included in computing such average work week.

(1949, S. 428d; February, 1965, P.A. 574, S. 5.)

History: 1965 act deleted obsolete reference to Sec. 7-307, substituting reference to Sec. 7-306.

Must be read in conjunction with Sec. 7-304 and does not permit adoption of average work week of fewer than 56 hours. 149 C. 528. Cited. 196 C. 192.



Section 7-306 - Earnings.

There shall be no diminution in the weekly earnings of the employees concerned, nor shall there be any lessening of any of their existing rights and privileges, as the result of the adoption of the work week provided in sections 7-303 to 7-306, inclusive.

(1949, S. 429d; February, 1965, P.A. 574, S. 6.)

History: 1965 act deleted obsolete reference to Sec. 7-307, substituting reference to Sec. 7-306.

Cited. 149 C. 527; 196 C. 192.



Section 7-307 - Age requirement for veterans.

Section 7-307 is repealed.

(1949, S. 430d; 1957, P.A. 163, S. 14; 1959, P.A. 247.)



Section 7-308 - Liability of volunteer firefighter, volunteer ambulance member or volunteer fire police officer.

(a) As used in this section, “municipality” has the same meaning as provided in section 7-314; “fire duties” has the same meaning as provided in section 7-314; “ambulance service” means “ambulance service” as defined in section 7-314b; “volunteer ambulance member” means “active member of an organization certified as a volunteer ambulance service in accordance with section 19a-180” as defined in section 7-314b; and “fire police officer” means any active member of a volunteer fire police organization operating under a municipal fire department that provides support services to such department in accordance with section 7-313a.

(b) Each municipality of this state, notwithstanding any inconsistent provision of law, general, special or local, or any limitation contained in the provisions of any charter, shall protect and save harmless any volunteer firefighter, volunteer ambulance member or volunteer fire police officer of such municipality from financial loss and expense, including legal fees and costs, if any, arising out of (1) any claim, demand, suit or judgment by reason of alleged negligence on the part of such volunteer firefighter, volunteer ambulance member or volunteer fire police officer while performing fire, volunteer ambulance or fire police duties, and (2) any claim, demand or suit instituted against such volunteer firefighter, volunteer ambulance member or volunteer fire police officer by reason of alleged malicious, wanton or wilful act on the part of such volunteer firefighter, volunteer ambulance member or volunteer fire police officer while performing fire, volunteer ambulance or fire police duties. In the event that a court of law enters a judgment against such volunteer firefighter, volunteer ambulance member or volunteer fire police officer for a malicious, wanton or wilful act, such volunteer firefighter, volunteer ambulance member or volunteer fire police officer shall reimburse such municipality for any expenses that the municipality incurred in providing such defense, and such municipality shall be exempt from any liability to such volunteer firefighter, volunteer ambulance member or volunteer fire police officer for any financial loss resulting from such act. This section shall not apply to damages to a person caused by an employee to a fellow employee while both employees are engaged in the scope of their employment for such municipality if the employee suffering such damages or, in the case of his or her death, his or her dependent, has a right to benefits or compensation under chapter 568 by reason of such damages. If a firefighter or, in the case of his or her death, his or her dependent, has a right to benefits or compensation under chapter 568 by reason of injury or death caused by the negligence or wrong of a fellow employee while both employees are engaged in the scope of their employment for such municipality, such firefighter or, in the case of his or her death, his or her dependent, shall have no cause of action against such fellow employee to recover damages for such injury or death unless such wrong was wilful and malicious. Such municipality may arrange for and maintain appropriate insurance or may elect to act as a self-insurer to maintain such protection. No action or proceeding instituted pursuant to the provisions of this section shall be prosecuted or maintained against the municipality or firefighter, volunteer ambulance member or volunteer fire police officer unless at least thirty days have elapsed since the demand, claim or claims upon which such action or special proceeding is founded were presented to the clerk or corresponding officer of such municipality. No action for personal injuries or damages to real or personal property shall be maintained against such municipality and firefighter, volunteer ambulance member or volunteer fire police officer unless such action is commenced within one year after the cause of action therefor arose and notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk or corresponding officer of such municipality and with the firefighter, volunteer ambulance member or volunteer fire police officer not later than six months after such cause of action has accrued. No action for trespass shall lie against any firefighter crossing or working upon lands of another to extinguish fire or for investigation of such fire. No action for trespass shall lie against any volunteer ambulance member crossing or working upon lands of another while performing ambulance services. No action for trespass shall lie against any volunteer fire police officer crossing or working upon lands of another while performing fire police services. Governmental immunity shall not be a defense in any action brought under this section. In any such action the municipality and the firefighter, or the municipality and the volunteer ambulance member, or the municipality and the volunteer fire police officer, may be represented by the same attorney.

(1955, S. 266d; 1957, P.A. 401, S. 2; 1959, P.A. 446, S. 1; 1961, P.A. 355; February, 1965, P.A. 596; P.A. 98-108, S. 2; P.A. 03-278, S. 14; P.A. 11-243, S. 1.)

History: 1959 act substituted reference to Sec. 7-314 for reference to Sec. 7-309 and defined “fire duties”; 1961 act added provisions re damages caused employee by fellow employee; 1965 act added provisions re representation of municipality and fireman by same attorney; P.A. 98-108 divided existing section into Subsecs. (a) and (b) and added provisions re volunteer ambulance members (Revisor's note: In Subsec. (a) the phrase “‘fire duties’ mean ...” was changed editorially by the Revisors to “‘fire duties’ means ...” for grammatical correctness); P.A. 03-278 replaced “verdict” with “final judgment” and made technical changes in Subsec. (b), effective July 9, 2003; P.A. 11-243 added definition of “fire police officer” in Subsec. (a), substantially revised Subsec. (b) re liability of volunteer firefighter, volunteer ambulance member or volunteer fire police officer and made technical changes.

Cited. 148 C. 27. Because reference in section to an action by a “fireman” includes an action by that fireman's administratrix, trial court did not err in concluding that statute applied to bar the action; section is capable of a reasonable interpretation; notwithstanding an inaccurate reference in it to a cause of action on the part of a deceased's “dependent”, it is not unconstitutionally void for vagueness; section is not superseded by Sec. 31-293a which permits an action against a fellow employee for injuries arising out of the negligent operation of a motor vehicle; because the purpose of section, which is to prevent double liability on the part of a municipality for the negligence of municipal firemen, bears a rational relationship to a legitimate governmental objective, it does not violate principles of equal protection. 187 C. 53. Cited. 189 C. 550; 196 C. 192; 209 C. 273. Because the prohibition in Subsec. (b) on a cause of action by a municipal firefighter against a fellow employee is rationally related to legitimate governmental interest of reducing municipal liability and fostering provision of effective firefighting services, it does not violate federal or state equal protection clause. 300 C. 395.

Cited. 12 CA 538; judgment reversed, see 209 C. 273.

Cited. 22 CS 240. To establish liability of municipality, plaintiff must allege and prove that conduct of employees was not wilful or wanton and that they were engaged in fire duties as defined in Sec. 7-314; necessity of allegation of presentation to municipality of demand is not satisfied by an allegation that required notice of injury was given municipality. 23 CS 149. Cited. Id., 229. Cause of action against a fireman and a municipality is not limited to a living fireman but extends to his executor or administrator in case he dies; section must be read in conjunction with Sec. 52-599. Id., 321. Identity of unknown fireman can be ascertained for purpose of instituting action by invoking Sec. 52-156 re depositions. 24 CS 452. Cited. 28 CS 507. When suit by firemen against another prohibited. 29 CS 420. Cited. 44 CS 230.



Section 7-309 - Liability for damage caused by motor vehicle used for fire fighting.

Section 7-309 is repealed.

(1949 Rev., S. 680; 1959, P.A. 446, S. 2.)



Section 7-310 - Operation of fire equipment in and provision of personnel and assistance to other municipality.

Any city, town, borough, fire district, independent fire department or independent fire company may locate, use, man and operate fire stations, fire apparatus, ambulances, rescue trucks, radio and fire-alarm systems and other fire equipment and provide personnel and other assistance for the investigation of the cause and origin of fires, in any other city, town, borough or fire district, upon such terms respecting the location, use, management and operation as may be mutually agreed upon between the boards of fire commissioners or other persons having the management and control of the fire departments or fire companies. Any officer or member of a fire department or fire company while operating outside the jurisdictional limits of his fire department or fire company in accord with such an agreement shall have the same rights, privileges and immunities that are granted him when operating within the jurisdictional limits of his fire department or fire company.

(1949 Rev., S. 679; 1963, P.A. 136; P.A. 73-58.)

History: 1963 act extended section to independent fire departments or companies, included ambulances, rescue trucks, radio systems and other fire equipment and extended rights, privileges and immunities to firemen operating outside their jurisdiction in accord with agreement; P.A. 73-58 added provision re investigations of fires.

Cited. 140 C. 414; 196 C. 192.



Section 7-311 - Liability for delay in reporting fire or other emergency.

No person, corporation, partnership or association which is authorized by any town, city or borough fire department or by any volunteer fire company to receive any report of fire or other emergency, including but not limited to requests for an ambulance or rescue equipment and which agrees to receive and transmit such report to such fire department, volunteer fire company or other appropriate municipal agency or department shall be liable in any civil action for damage to persons or property caused by delay in reporting such fire or other such emergency, unless such delay is the result of the gross negligence of such person, corporation, partnership or association.

(1953, S. 267d; P.A. 80-140.)

History: P.A. 80-140 added reports of other emergencies, including requests for ambulance or rescue equipment to provisions of section.



Section 7-312 - Liability as to use of water holes.

Any municipality, as defined in section 7-314, or any property owner on behalf of any such municipality, may construct or maintain open water holes for the purpose of providing fire protection for such municipality, and no such municipality or property owner shall incur any liability as a result of injury to any person arising out of the maintenance of such water hole, provided such water hole has been approved by the fire-fighting organization and the municipality within whose jurisdiction such water hole is situated and provided such approval has been communicated, in writing, to the property owner on whose premises such water hole is situated.

(1953, S. 268d.)



Section 7-313 - Fire police.

Section 7-313 is repealed.

(1949 Rev., S. 666; 1963, P.A. 642, S. 7.)



Section 7-313a - Fire police.

The authorities having the supervision of the fire department of any town, city, borough or district may appoint such number of fire department members or other persons, within available appropriations, as they deem necessary to be fire police officers of such municipality or district, who shall have the powers and perform the duties in such municipality or district as designated and authorized by the fire chief of such municipality or district, and such fire police officers may exercise such powers and duties in any other municipality or district while on duty with the fire department or with a cooperating fire department, where the department is engaged in mutual assistance. Such powers and duties shall include traffic control and regulation and may be exercised by such fire police during any fire drill or fire call or at any other time when such fire police are serving with the fire department, with any other fire department in another municipality or district or with any fire department rendering mutual assistance. Each such fire police officer while in the performance of fire police duties shall wear the badge of office in plain view of any observer. Each such fire police officer, while directing traffic in performance of the duties of fire police, shall (1) wear (A) a helmet with the words “Fire Police” in red letters on the front thereof, any other headgear that meets national, state and local traffic safety standards or a regulation fire-police dress uniform cap, and (B) a traffic safety vest, orange or lime green raincoat or any reflectorized orange or lime green outer clothing, that meets national, state and local traffic safety standards, (2) carry a flashlight, which shall have a red or orange wand and be capable of projecting a clear light for the purpose of illumination at nighttime, and (3) utilize hand-held or portable traffic control devices appropriate for the time of day, weather and traffic flow. Such helmet, cap, vest, raincoat or outer clothing, badge, traffic control equipment and flashlight may be supplied by the appointing municipality or district. Any person who violates this section by failing to obey any signal given by a fire police officer directing traffic in performance of the duties of fire police shall be deemed to have committed an infraction.

(1961, P.A. 444; February, 1965, P.A. 172, S. 1; 1967, P.A. 83; 1971, P.A. 80; P.A. 88-142, S. 1, 2; P.A. 91-115; P.A. 02-20, S. 1; P.A. 03-181, S. 2; P.A. 09-137, S. 1; P.A. 13-271, S. 54.)

History: 1965 act added provisions concerning helmet, badge and flashlight as required accoutrements during performance of duties; 1967 act allowed appointment of fire police in numbers deemed necessary, removing former limit of twelve; 1971 act deleted provision limiting term of appointment to one year and added provisions concerning wearing of dress uniform caps and safety vests or orange raincoats; P.A. 88-142 allowed appointment of fire police within available appropriations and provided that they have the powers and duties designated by the fire chief, instead of the powers and duties of special constables; P.A. 91-115 permitted fire policemen to wear reflectorized orange outer clothing and required such policemen to carry a flashlight with a red wand while directing traffic after dark or in inclement weather; P.A. 02-20 allowed officers to wear lime green raincoat or outer clothing and made technical changes for purposes of gender neutrality, effective May 6, 2002; P.A. 03-181 added Subdiv. designators and made technical changes, inserted “in performance of the duties of fire police” re directing traffic, amended provisions designated as Subdiv. (1) by requiring fire police gear to meet national, state and local traffic safety standards, amended provisions designated as Subdiv. (2) by allowing the use of a flashlight with an orange wand, added provisions designated as Subdiv. (3) to require fire police to use hand-held or portable traffic control devices while directing traffic, and removed mandate that municipalities and fire districts supply fire police with certain gear and traffic control equipment; P.A. 09-137 provided for appointment of fire department members, deleted references to “adjoining” municipality, authorized officers to wear any headgear that meets national, state and local traffic safety standards and made conforming changes; P.A. 13-271 added provision re violation of section for failure to obey signal given by fire police officer directing traffic deemed an infraction.



Section 7-313b - Authority of fire department officer to order removal of persons.

Section 7-313b is repealed, effective October 1, 2012.

(1961, P.A. 131; P.A. 77-614, S. 486, 610; P.A. 12-80, S. 193.)



Section 7-313c - Indemnification for educational expenses.

(a) Any town, city or borough subject to the approval of its legislative body, shall indemnify any paid or volunteer member of its fire department who, after October 1, 1969, has commenced and has successfully completed a course or courses in fire technology and administration offered by the state regional community-technical colleges. Such indemnification shall be limited to expenses incurred by such member for tuition and textbook charges.

(b) This section shall not apply to any member of a fire department of a town, city or borough receiving educational benefits from the Veterans' Administration or any Connecticut fire department association.

(1969, P.A. 703, S. 1, 2; P.A. 89-260, S. 6, 41; P.A. 92-126, S. 39, 48.)

History: P.A. 89-260 in Subsec. (a) substituted “regional technical colleges” for “state technical colleges”; P.A. 92-126 changed a reference to technical colleges to community-technical colleges in Subsec. (a).

Cited. 196 C. 192.

Cited. 44 CS 230.



Section 7-313d - Local fire department's authority to inspect state facilities.

Each local fire department or company shall have the authority to annually inspect, for fire protection purposes, any building or facility owned, operated or leased by the state and located within the jurisdiction of such local fire department or company. In the event of structural modification of such building or facility or the addition, removal or relocation of fire protection devices or equipment within, or in the immediate vicinity of, such building or facility, such local fire department or company shall be given written notice of such alteration within ten days after its completion by the person in charge of such building or facility, and shall have the authority to inspect such building or facility within thirty days after receipt of such notice, notwithstanding the fact that it may have already made its annual inspection of such building or facility.

(P.A. 75-307, S. 1, 2.)



Section 7-313e - Authority of fire officer during emergency.

Notwithstanding any provision in the general statutes or a municipal ordinance to the contrary, the fire chief of the municipality, or any member serving in the capacity of fire officer-in-charge, shall, when any fire department or company is responding to or operating at a fire, service call, or other emergency, within such municipality, have the authority to: (a) Control and direct emergency activities at such scene; (b) order any person to leave any building or place in the vicinity of such fire for the purpose of protecting such person from injury; (c) blockade any public highway, street, or private right-of-way temporarily while at such scene; (d) at any time of the day or night, enter any building, including a private dwelling, or upon any premises where a fire is in progress or near the scene of any fire, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire or preventing its spread; (e) inspect for the purposes of preventing fires and preplanning the control of fire all buildings, structures or other places in their fire district, except the interior of private dwellings, where any combustible material, including but not limited to waste paper, rags, shavings, waste, leather, rubber, crates, boxes, barrels or rubbish, that is or may become dangerous as a fire menace to such buildings, structures or other places has been allowed to accumulate or where such chief or his designated representative has reason to believe that such material has accumulated or is liable to be accumulated; (f) order disengagement or discouplement of any convoy, caravan or train of vehicles, craft or railway cars for the purpose of extinguishing a fire or preventing its spread; and (g) take command of any industrial fire brigade or fire chief when such fire company or department has been called to such industry.

(P.A. 75-599; P.A. 77-232.)

History: P.A. 77-232 clarified authority of fire officers, extending authority to time when responding to call and including emergencies and service calls as well as fire, deleting authority to trespass without liability and adding authority to make inspections and to order disbanding of convoys, caravans etc.

Cited. 24 CA 598.



Section 7-313f - Authority of fire chiefs at certain state facilities.

Notwithstanding section 7-313e or any other provision of the general statutes, or any provision of a municipal ordinance, the fire chief of the fire department at The University of Connecticut at Storrs, The University of Connecticut Health Center or the Southbury Training School, or any member of such department serving in the capacity of fire officer-in-charge, shall, whenever any fire department or company is responding to or operating at a fire, service call or other emergency at said university, health center or training school, (1) control and direct emergency activities at such scene, (2) order any person to leave any building or place in the vicinity of such fire, service call or emergency for the purpose of protecting such person from injury, and (3) have all other authority provided to a fire chief or fire officer-in-charge pursuant to section 7-313e.

(P.A. 13-145, S. 1.)



Section 7-313g - “Firefighter” defined.

For purposes of this section and sections 3-123, 7-313h to 7-313k inclusive, and 29-303, “firefighter” shall include any (1) local fire marshal, deputy fire marshal, fire investigator, fire inspector and such other classes of inspectors and investigators for whom the State Fire Marshal and the Codes and Standards Committee, acting jointly, have adopted minimum standards of qualification pursuant to section 29-298; and (2) uniformed member of a paid municipal, state or volunteer fire department.

(P.A. 16-10, S. 2.)

History: P.A. 16-10 effective February 1, 2017.



Section 7-313h - Firefighters cancer relief account.

(a) There is established an account to be known as the “firefighters cancer relief account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account, including any moneys deposited pursuant to section 16-256g. Moneys in the account shall be expended by the cancer relief subcommittee of the Connecticut State Firefighters Association, established pursuant to section 7-313i, for the purposes of providing wage replacement benefits to firefighters who are diagnosed with a condition of cancer described in section 7-313j.

(b) The State Treasurer shall invest the moneys deposited in the firefighters cancer relief account in a manner reasonable and appropriate to achieve the objectives of such account, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The State Treasurer shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within such account, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The moneys in such account shall be continuously invested and reinvested in a manner consistent with the objectives of such account until disbursed in accordance with section 3-123 and section 7-313i.

(c) The moneys in the firefighters cancer relief account shall be used solely for the purposes of providing wage replacement benefits to firefighters who are diagnosed with a condition of cancer described in section 7-313j and to fund the expenses of administering the firefighters cancer relief program established pursuant to section 7-313j.

(P.A. 16-10, S. 3.)

History: P.A. 16-10 effective February 1, 2017.



Section 7-313i - Firefighters cancer relief subcommittee established. Determination and remittance of wage replacement benefits.

(a) There is established a firefighters cancer relief subcommittee of the Connecticut State Firefighters Association that shall consist of one member from the Connecticut State Firefighters Association, one member from the Connecticut Fire Chiefs Association, one member from the Uniformed Professional Firefighters of the International Association of Firefighters, one member from the Connecticut Fire Marshals Association, and one member from the Connecticut Conference of Municipalities. Such subcommittee shall review claims for wage replacement benefits submitted to the firefighters cancer relief program established pursuant to section 7-313j and provide wage replacement benefits, in accordance with the provisions of subsection (b) of section 3-123, to any firefighter who the subcommittee determines is eligible for such wage replacement benefits pursuant to the provisions of section 7-313j. The subcommittee may determine the weekly wage replacement benefits provided to a firefighter in accordance with the provisions of this chapter and chapter 568.

(b) A firefighter who is approved for wage replacement benefits by the subcommittee pursuant to subsection (a) of this section shall be eligible for such benefits on and after July 1, 2019, and for a period determined by the subcommittee, provided such period shall not exceed twenty-four months. The maximum weekly wage replacement benefit under this section shall be determined by the subcommittee, provided such maximum weekly wage replacement benefit shall not exceed one hundred per cent, raised to the next even dollar, of the average weekly earnings of all workers in the state for the year in which the condition of cancer was diagnosed. The average weekly earnings of all workers in the state shall be determined by the Labor Commissioner on or before the fifteenth day of August of each year, to be effective the following October first, and shall be the average of all workers' weekly earnings for the year ending the previous June thirtieth and shall be so determined in accordance with the standards for the determination of average weekly earnings of all workers established by the United States Department of Labor, Bureau of Labor Statistics.

(c) A firefighter may receive wage replacement benefits under this section concurrently with any employer-provided employment benefits, provided the total compensation of such firefighter during such period of receiving benefits under this section shall not exceed such firefighter's pay rate at the time such firefighter was diagnosed with a condition of cancer described in section 7-313j.

(d) No firefighter shall receive compensation under this section concurrently with the provisions of chapter 567 or 568 or any other municipal, state or federal program that provides wage replacement benefits.

(e) No approval of wage replacement benefits for a firefighter by the subcommittee pursuant to subsection (a) of this section shall be used as evidence, proof or an acknowledgement of liability or causation in any proceeding under chapter 568.

(f) Notwithstanding any other provision of the general statutes, any employer who provides accident and health insurance or life insurance coverage for a firefighter or makes payments or contributions at the regular hourly or weekly rate for the firefighter to an employee welfare plan, shall provide to the firefighter equivalent insurance coverage or welfare plan payments or contributions while the firefighter is eligible to receive or is receiving wage replacement compensation under this section. As used in this section, “employee welfare plan” means any plan established or maintained for such firefighter or such firefighter's family or dependents, or for both, for medical, surgical or hospital care benefits.

(g) The State Treasurer shall remit wage replacement benefits that are approved by the subcommittee from the firefighters cancer relief account established pursuant to section 7-313h not later than thirty days after such benefits have been approved.

(P.A. 16-10, S. 4.)

History: P.A. 16-10 effective February 1, 2017 (Revisor's note: An internal reference in P.A. 16-10, S. 4(c), to “section 4 of this act” was determined by the Revisors to properly refer to section 5 of said act and was therefore codified in Subsec. (c) as “section 7-313j”).



Section 7-313j - Firefighters cancer relief program established.

(a) There is established a firefighters cancer relief program, the purpose of which is to provide wage replacement benefits to firefighters who are diagnosed with certain conditions of cancer as a result of their service as firefighters.

(b) A firefighter shall be eligible for wage replacement benefits for any condition of cancer affecting the brain, skin, skeletal system, digestive system, endocrine system, respiratory system, lymphatic system, reproductive system, urinary system or hematological system that results in death, or temporary or permanent total or partial disability, provided (1) such firefighter successfully passed a physical examination upon entry into such service, or subsequent to entry, as the case may be, that failed to reveal any evidence of such cancer, (2) such firefighter has submitted to annual physical examinations subsequent to entry into such service that have failed to reveal any evidence of such cancer or a propensity for such cancer, (3) such firefighter has not used any cigarettes, as defined in section 12-285, or any other tobacco products, as defined in section 12-330a, within fifteen years of applying for wage replacement benefits pursuant to subsection (b) or (c) of this section, (4) such firefighter has worked for not less than five years on or after February 1, 2017, as (A) an interior structural firefighter at a paid municipal, state or volunteer fire department, or (B) a local fire marshal, deputy fire marshal, fire investigator, fire inspector or such other class of inspector or investigator for whom the State Fire Marshal and the Codes and Standards Committee, acting jointly, have adopted minimum standards of qualification pursuant to section 29-298, at the time such cancer is discovered, or should have been discovered, (5) such firefighter has complied with the federal Occupational Safety and Health Act standards adopted pursuant to 29 CFR 1910.134 and 29 CFR 1910.156 for a period of not less than five consecutive years, and (6) such cancer is one that is known to result from exposure to heat, radiation or a known carcinogen as determined by the International Agency for Research on Cancer or the National Toxicology Program of the United States Department of Health and Human Services. For purposes of this subsection, “interior structural firefighter” means an individual who performs fire suppression, rescue or both, inside of buildings or enclosed structures that are involved in a fire situation beyond the incipient stage, as defined in 29 CFR 1910.155.

(c) Any individual who is no longer actively serving as a firefighter but who otherwise would be eligible for wage replacement benefits pursuant to the provisions of subsection (b) of this section, may apply for such benefits not more than five years from the date such individual last served as a firefighter.

(d) A firefighter or individual applying for wage replacement benefits pursuant to subsection (b) or (c) of this section shall be required to submit to annual physical examinations, including blood testing, during his or her active service and for a period of five years after the date such individual last served as a firefighter as a condition of receiving such benefits. An individual who no longer serves as a firefighter shall bear the cost of any physical examination required under this subsection.

(P.A. 16-10, S. 5.)

History: P.A. 16-10 effective February 1, 2017.



Section 7-313k - Annual report re firefighters cancer relief account and firefighters cancer relief program.

Not later than January 1, 2018, and annually thereafter, the State Treasurer, in consultation with the Connecticut State Firefighters Association, shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public safety on the status of the firefighters cancer relief account established pursuant to section 7-313h and the firefighters cancer relief program established pursuant to section 7-313j. Such report shall include (1) the balance of the account, (2) the projected and actual participation in the program, and (3) the demographic information of each firefighter who receives benefits pursuant to such program, including gender, age, town of residence and income level.

(P.A. 16-10, S. 6.)

History: P.A. 16-10 effective February 1, 2017.



Section 7-314 - Definitions. Exemption from Freedom of Information Act.

(a) Wherever used in this section and sections 7-314a and 7-322a, the word “municipality” includes each town, consolidated town and city, consolidated town and borough, city, borough, school district, fire district, fire and sewer district, sewer district, lighting district, improvement association or any other municipal corporation or taxing district, upon which is placed the duty of, or which has itself assumed the duty of, protecting its inhabitants from loss by fire; the term “fire duties” includes duties performed while at fires, while answering alarms of fire, while answering calls for mutual aid assistance, while returning from calls for mutual aid assistance, while directly returning from fires, while at fire drills or parades, while going directly to or returning directly from fire drills or parades, while at tests or trials of any apparatus or equipment normally used by the fire department, while going directly to or returning directly from such tests or trials, while instructing or being instructed in fire duties, while answering or returning from ambulance calls where the ambulance service is part of the fire service, while answering or returning from fire department emergency calls and any other duty ordered to be performed by a superior or commanding officer in the fire department; the term “active member of a volunteer fire company” includes all active members of said fire company, fire patrol or fire and police patrol company, whether paid or not paid for their services, except firemen who, because of contract of employment, come under the Workers' Compensation Act.

(b) The records and meetings of a volunteer fire department which is established by municipal charter or constituted as a not-for-profit Connecticut corporation shall not be subject to the provisions of the Freedom of Information Act, as defined in section 1-200, if such records and meetings concern fraternal or social matters. Records and meetings concerning matters of public safety, expenditures of public funds or other public business shall be subject to disclosure under said sections.

(1949 Rev., S. 910; 1959, P.A. 567, S. 1; 1963, P.A. 19; 1967, P.A. 892, S. 1; P.A. 79-376, S. 9; P.A. 86-408, S. 3, 4; P.A. 89-22, S. 1, 3; P.A. 96-83, S. 2, 3; P.A. 97-47, S. 15.)

History: 1959 act included members of fire patrol or fire and police patrol companies in definition of “active member of a volunteer fire company”; 1963 act included going to and returning from fire drills or parades and tests or trials of apparatus in definition of “fire duties”; 1967 act made technical changes; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 86-408 added Subsec. (b) exempting operational meetings of active members of volunteer fire department from requirements of freedom of information act; P.A. 89-22 added answering and returning calls for mutual aid assistance to the definition of fire duties; P.A. 96-83 amended Subsec. (b) by exempting from the Freedom of Information Act the records and meetings of a volunteer fire department established by municipal charter or constituted as a not-for-profit Connecticut corporation if such records and meetings concern fraternal or social matters and specified that records and meetings concerning public safety, expenditures of public funds or other public business are not exempt, effective May 8, 1996; P.A. 97-47 amended Subsec. (b) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.

Cited. 159 C. 53; 196 C. 192; 209 C. 268; 212 C. 100; 221 C. 393.

Cited. 15 CA 84.

Cited. 44 CS 230.

Subsec. (a):

Volunteer firefighters injured at “work party” while repairing firehouse roof are entitled to compensation if they were injured while performing actions that fell within definition of “fire duties” as “any other duty ordered to be performed by a superior or commanding officer in the fire department”. 285 C. 348.

Although plaintiff volunteer firefighters were injured while repairing roof of station house during “work night” organized by fire station's board of managers and supervised by fire chief, commissioner's determination that they had not been ordered to do so was supported by evidence showing that participation in event was voluntary; because plaintiffs' attendance at work night activities was voluntary, fact that they had been supervised by fire chief during project did not make those activities “fire duties” for purposes of qualifying for compensation under Subsec. 99 CA 42.



Section 7-314a - Death, disability and injury benefits. Presumption.

(a) Except as provided in subsections (e) and (f) of this section, active members of volunteer fire departments and active members of organizations certified as a volunteer ambulance service in accordance with section 19a-180 shall be construed to be employees of the municipality for the benefit of which volunteer fire services or such ambulance services are rendered while in training or engaged in volunteer fire duty or such ambulance service and shall be subject to the jurisdiction of the Workers' Compensation Commission and shall be compensated in accordance with the provisions of chapter 568 for death, disability or injury incurred while in training for or engaged in volunteer fire duty or such ambulance service.

(b) For the purpose of this section, the average weekly wage of a volunteer fireman or volunteer ambulance service member shall be construed to be the average production wage in the state as determined by the Labor Commissioner under the provisions of section 31-309.

(c) For the purpose of this section, there shall be no prorating of compensation benefits because of other employment by a volunteer fireman or volunteer ambulance service provider.

(d) For the purpose of adjudication of claims for the payment of benefits under the provisions of chapter 568, any condition of impairment of health occurring to an active member of a volunteer fire department or organization certified as a volunteer ambulance service in accordance with section 19a-180 while such member is in training for or engaged in volunteer fire duty or such ambulance service, caused by hypertension or heart disease resulting in death or temporary or permanent total or partial disability, shall be presumed to have been suffered in the line of duty and within the scope of his employment, provided such member had previously successfully passed a physical examination by a licensed physician appointed by such department or ambulance service which examination failed to reveal any evidence of such condition.

(e) Any member of a volunteer fire company or department or organization certified as a volunteer ambulance service in accordance with section 19a-180 performing fire duties or such ambulance service pursuant to a mutual aid understanding between municipalities shall be entitled to all benefits pursuant to this section and shall be construed to be an employee of the municipality in which his fire company or department or such ambulance service is located.

(f) Any member of a volunteer fire company or department and any person summoned by the State Forest Fire Warden or by any state forest fire personnel or district or deputy fire warden under the supervision of the State Forest Fire Warden pursuant to section 23-37, who performs fire duties under the direction of such personnel or warden pursuant to section 23-37, shall be construed to be an employee of the state for the purpose of receiving compensation in accordance with the provisions of chapter 568 for death, disability or injury incurred while performing such fire duties under such direction.

(1967, P.A. 892, S. 2; 1969, P.A. 464, S. 1; P.A. 79-376, S. 10; P.A. 89-22, S. 2, 3; P.A. 95-243, S. 1; June 18 Sp. Sess. P.A. 97-8, S. 84, 88; June 18 Sp. Sess. P.A. 97-10, S. 4, 7.)

History: 1969 act deleted provision distinguishing state and municipal employees acting as volunteer firemen from others in Subsec. (a) and added Subsecs. (c) and (d) prohibiting prorating of compensation benefits and making provisions concerning hypertension and heart disease; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 89-22 added Subsec. (e) concerning liability for workers' compensation coverage for firemen injured while performing duties pursuant to a mutual aid agreement, amending Subsec. (a) to reflect its inclusion; P.A. 95-243 added Subsec. (f) to include members of a volunteer fire company or department and any person summoned by the State Forest Fire Warden who performs fire fighting duty under such authority as an employee of the state for workers'compensation purposes and amended Subsec. (a) to refer to said subsection; June 18 Sp. Sess. P.A. 97-8 added volunteer and municipal ambulance service members as employees, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-10 deleted references to municipal ambulance service members as employees, effective July 1, 1997.

Workmen's compensation commissioners have jurisdiction over claims arising under statute; volunteer firemen injured on duty come within this section, not Sec. 31-310, although regularly employed in an industry. 159 C. 53. Section speaks to the conduct of towns. 209 C. 268. Cited. 220 C. 739; 223 C. 911; 224 C. 479.

Cited. 15 CA 84; 37 CA 835; 38 CA 754.

Cited. 44 CS 230.

Subsec. (a):

Volunteer firefighter's participation in basketball program arranged by the volunteer fire department does not constitute training. 281 C. 600.

“In training for” means a person is being trained in fire duties, rather than in general physical fitness. 95 CA 52.



Section 7-314b - Collection of workers' compensation benefits by volunteer firefighters and members of volunteer ambulance services.

(a) Any active member of a volunteer fire company or department engaged in volunteer fire duties or any active member of an organization certified as a volunteer ambulance service in accordance with section 19a-180 may collect benefits under the provisions of chapter 568 based on the salary of his employment or the amount specified in subsection (b) of section 7-314a, whichever is greater, if said firefighter or volunteer ambulance service provider is injured while engaged in fire duties or volunteer ambulance service.

(b) As used in this section, the terms “fire duties” includes duties performed while at fires, answering alarms of fire, answering calls for mutual aid assistance, returning from calls for mutual aid assistance, at fire drills or training exercises, and directly returning from fires, “active member of a volunteer fire company or department” includes all active members of said fire company or department, fire patrol or fire and police patrol company, whether paid or not paid for their services, “ambulance service” includes answering alarms, calls for emergency medical service or directly returning from calls for the emergency situations, duties performed while performing transportation or treatment services to patients under emergency conditions, while at any location where emergency medical service is rendered, while engaged in drills or training exercises, while at tests or trials of any apparatus or equipment normally used in the performance of such medical service drills, and “active member of an organization certified as a volunteer ambulance service in accordance with section 19a-180” includes all active members of said ambulance service whether paid or not paid for their services.

(c) The provisions of subsection (a) of this section shall only apply if the volunteer firefighter or volunteer ambulance service provider is unable to perform his regular employment duties.

(P.A. 95-243, S. 2; June 18 Sp. Sess. P.A. 97-8, S 85, 88; June 18 Sp. Sess. P.A. 97-10, S. 5, 7.)

History: June 18 Sp. Sess. P.A. 97-8 added volunteer and municipal ambulance service members as employees, and defined the terms “ambulance service” and “active member of an organization certified as a volunteer or municipal ambulance service in accordance with section 19a-180”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-10 deleted references to municipal ambulance service members as employees and in Subsec. (b) included fire drills or training exercises in definition of “fire duties”, effective July 1, 1997.



Section 7-314c - Assumption of liability by the state for volunteer firefighters.

The liability of a municipality shall not be affected by the implementation of sections 7-314a and 7-314b due to the assumption of liability by the state for benefits paid pursuant to the provisions of chapter 568 for volunteer firefighters.

(P.A. 95-243, S. 3.)



Section 7-315 to 7-322 - Death benefits; payments for injuries, for treatment of injuries and occupational disease and for total disability; insurance to provide payments; notice of claim; investigation of claim; benefits exempt from attachment.

Sections 7-315 to 7-322, inclusive, are repealed.

(1949 Rev., S. 911–S. 918; 1949, 1953, S. 419d–S. 421d, S. 423d; 1955, S. 422d; 1957, P.A. 175; 1959, P.A. 567, S. 2–5; February, 1965, P.A. 353, 354, 387, 485; 1967, P.A. 892, S. 4.)



Section 7-322a - Benefits for volunteers rendering service to another fire company.

Any active member of a volunteer fire company who offers his services to an officer or person in charge of another fire company which is actively engaged in fire duties, and whose services are accepted by such officer or person, shall be entitled to receive all benefits payable under the provisions of sections 7-314 and 7-314a. Such payments shall be made by the municipality in which the fire company of which such a fireman is a member is located.

(February, 1965, P.A. 264; 1967, P.A. 892, S. 3; 1969, P.A. 464, S. 2.)

History: 1967 act made technical changes; 1969 act deleted provision restricting offer of services to other volunteer fire companies by removing word “volunteer”.

Applies to conduct of individuals. 209 C. 268.

Cited. 15 CA 84.



Section 7-322b - Volunteers serving in municipality where employed. Fire and ambulance leaves. Enactment by municipality. List of participating members. Benefits.

(a) Any active member of a volunteer fire company, as defined in section 7-314, or any emergency medical technician, as defined in section 19a-175, who is a member of an emergency medical service organization and employed between the hours of eight o'clock a.m. and five o'clock p.m. in a municipality other than the municipality in which the volunteer fire company or emergency medical service organization to which the individual belongs is located, may serve as a member of any volunteer fire company or emergency medical service organization located in the municipality where such individual is employed during such hours, subject to the provisions of this section. Nothing herein shall be construed to require any volunteer fire company or emergency medical service organization to accept the services of persons who are available for service pursuant to this section.

(b) Upon the request of a volunteer fire company or an emergency medical service organization, a municipality may, by vote of its legislative body, provide that the municipality and any person, firm or corporation located within such municipality which employs ten or more persons at one location shall allow any active member of a volunteer fire company, as defined in section 7-314, or any emergency medical technician, as defined in section 19a-175, to leave his place of employment, without loss of pay, vacation time, sick leave or earned overtime accumulation, to respond to an emergency to which a volunteer fire company or emergency medical service organization of the municipality is responding, subject to such conditions and regulations as the municipality may provide by ordinance. No employer shall (1) discharge, discipline or reduce the wages, vacation time, sick leave or earned overtime accumulation of any employee because such employee is a member in a volunteer fire company or emergency medical service organization or (2) require refusal to respond to an emergency as a condition of continued employment. The requirements of this section shall not be altered by any collective bargaining agreement.

(c) Any such member or technician who participates pursuant to this section shall register with the volunteer fire department or emergency medical service organization in the municipality in which such person is employed. Each volunteer fire company or emergency medical service organization shall maintain a list of individuals employed within the municipality where such volunteer fire company or emergency medical service organization is located and available to respond to an emergency between the hours of eight o'clock a.m. and five o'clock p.m.

(d) The services of a member of a volunteer fire company or emergency medical service organization who leaves a place of employment to respond to an emergency shall be provided in accordance with any internal operating procedures established by the volunteer fire company or emergency medical service organization.

(e) Any member of a volunteer fire company or emergency medical service organization who responds to an emergency pursuant to the provisions of this section shall be entitled to receive all benefits payable under the provisions of sections 7-314 and 7-314a. Such payments shall be made by the municipality in which the fire company or the emergency medical service organization of which such a fireman or technician is a member is located.

(f) Any volunteer fire company or emergency medical service organization may request the municipality where such company or organization is located to enact the provisions of this section. Such a request shall be made to the chief executive officer of the municipality and shall be considered by the legislative body.

(P.A. 89-379, S. 1; P.A. 96-180, S. 6, 166; June 18 Sp. Sess. P.A. 97-8, S. 86, 88.)

History: P.A. 96-180 amended Subsec. (a) by deleting reference to Sec. 19a-175(e), effective June 3, 1996; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (e) by deleting references to Secs. 19a-191 and 19a-192, effective July 1, 1997.



Section 7-322c - Employers prohibited from discharging or discriminating against employees who are volunteer firefighters or members of volunteer ambulance services due to volunteer service. Remedies.

(a) No employer shall discharge, or cause to be discharged, or in any manner discriminate against any employee who is an active volunteer firefighter or member of a volunteer ambulance service or company because such employee is late arriving to work or absent from work as a result of responding to a fire or ambulance call prior to or during the employee's regular hours of employment.

(b) Each employee covered by this section shall:

(1) Not later than thirty days after July 9, 2003, or the date on which the employee is certified as a volunteer firefighter or member of a volunteer ambulance service or company, whichever is later, submit to the employer a written statement signed by the chief of the volunteer fire department or the medical director or chief administrator of the ambulance service or company, as the case may be, notifying the employer of the employee's status as a volunteer firefighter or member of a volunteer ambulance service or company;

(2) Make every effort to notify the employer that the employee may report to work late or be absent from work in order to respond to an emergency fire or ambulance call prior to or during the employee's regular hours of employment;

(3) If unable to provide prior notification to the employer of a late arrival to work or an absence from work in order to respond to an emergency fire or ambulance call, submit to the employer a written statement signed by the chief of the volunteer fire department or the medical director or chief administrator of the volunteer ambulance service or company, explaining why the employee was unable to provide such prior notification;

(4) At the employer's request, submit a written statement from the chief of the volunteer fire department or the medical director or chief administrator of the volunteer ambulance service or company verifying that such employee responded to a fire or ambulance call and specifying the date, time and duration of such response;

(5) Promptly notify the employer of any change to the employee's status as a volunteer firefighter or member of a volunteer ambulance service or company, including, but not limited to, the termination of such status.

(c) An employee who is discharged or discriminated against in violation of this section may, not later than one year after the date of the violation, bring an action in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office, for the reinstatement of the employee's previous job, payment of back wages and reestablishment of employee benefits to which the employee would have otherwise been entitled if such violation had not occurred. The court may award the prevailing party costs, together with reasonable attorney's fees to be taxed by the court.

(d) For purposes of this section, “employer” means a person engaged in business who has employees, including the state and any of its political subdivisions.

(P.A. 03-259, S. 53.)

History: P.A. 03-259 effective July 9, 2003.



Section 7-322d - Election of officers. Ballots exempt from Freedom of Information Act.

Nothing in chapter 14 shall be construed to require the disclosure of secret ballots used for the election of an officer of a volunteer fire department.

(P.A. 11-220, S. 4.)



Section 7-323 - Application of part.

Section 7-323 is repealed.

(1949 Rev., S. 919; 1967, P.A. 892, S. 4.)



Section 7-323a - Definitions.

As used in this part: “Municipality” and “legislative body” shall each have the same meaning ascribed to it in section 7-425; “participating municipality” means any municipality which votes to accept the provisions of this part; “fund” means the Policemen and Firemen Survivors' Benefit Fund established by this part; “Retirement Commission” means the State Retirement Commission created by chapter 66; “member” means any active uniformed policeman or active uniformed fireman receiving pay from a participating municipality who has been included by such municipality under the provisions of this part, and “compensation” means one-twelfth of the annual rate of pay of a full-time paid policeman or fireman of a participating municipality who is in active service and one-twelfth of the annual rate of pay immediately prior to the retirement of a full-time paid policeman or fireman of a participating municipality who is retired.

(1963, P.A. 390, S. 1; P.A. 75-293, S. 4.)

History: P.A. 75-293 added definition of “member”.



Section 7-323b - Acceptance of part.

Any municipality may, by ordinance, accept the provisions of this part, as to its policemen or firemen, or both, but such acceptance shall not repeal, amend or replace, or affect the continuance of, any pension system established in such municipality by or under the authority of any special act or charter provision and all such special acts or charter provisions shall remain in full force and effect until repealed or amended by the General Assembly or as provided by chapter 99. When such ordinance has been adopted by the legislative body of any municipality, a certified copy thereof shall be forwarded to the Retirement Commission by the clerk of such municipality. The effective date of participation shall be the first day of July at least ninety days subsequent to the receipt by the Retirement Commission of the certified copy of such ordinance or resolution. The Retirement Commission shall furnish to any municipality contemplating acceptance of this part, at the expense of such municipality, an estimate of the probable cost to such municipality of such acceptance. If any municipality accepts the provisions of this part as to its policemen or firemen, or both, and such municipality provides survivors' benefits for such policemen or firemen, or both, under authority of any special act or charter provision, any such policeman or fireman of such municipality for whom such benefits are provided may elect to be covered under the provisions of this part, provided such election shall be made within ninety days from the date upon which the municipality accepts the provisions of this part for such policeman or fireman and such election shall be in writing and filed with the clerk of the municipality and with the Retirement Commission. Upon such election, the survivors' benefits for such policeman or fireman provided under special act or charter provision shall cease, and only those benefits provided under the provisions of this part shall be available.

(1963, P.A. 390, S. 2; February, 1965, P.A. 197, S. 1.)

History: 1965 act specified section may be applied either to policemen or firemen or both instead of only to both and added provisions concerning election of benefits under policemen and firemen survivors' benefit fund rather than benefits provided under special act or charter provision.



Section 7-323c - Benefit fund established.

There is established a fund which shall be known as the Policemen and Firemen Survivors' Benefit Fund. The fund shall consist of contributions received from the following sources:

(a) Each full-time paid policeman and fireman covered by a municipality's acceptance of this part who does not enjoy survivors' benefits provided by special act or charter provision or who does enjoy survivors' benefits provided by special act or charter provision but who elected to be covered under this section, shall contribute one per cent of his compensation, to be deducted by the municipality and forwarded not less frequently than once a month to the Retirement Commission to be credited to the fund.

(b) Each participating municipality shall be liable to the fund for an initial payment in an amount to be determined by the Retirement Commission, which amount is necessary, in conjunction with the policemen and firemen's contribution, to start the fund on a sound actuarial basis.

(c) Each participating municipality shall pay annually to the Retirement Commission to be credited to the fund such amounts fixed by said commission as shall, in conjunction with the policemen and firemen's contribution, maintain the fund on a sound actuarial basis.

(d) Each participating municipality shall also pay annually a proportionate share of the costs of the administration of the fund as determined by the commission on the basis of the number of employees covered by this part in such municipality.

(e) The rates of contribution referred to in subsections (b) and (c) of this section shall be proportions of the pay of members, which shall each be uniform for each participating municipality; except that, if any error or omission in the data furnished to the commission by any municipality causes the contribution rate fixed by the commission for any year under subsection (c) to be insufficient, the entire amount of any required increase shall be charged to the municipality or municipalities by which such errors or omissions were made.

(1963, P.A. 390, S. 3, 7; February, 1965, P.A. 197, S. 2; 1967, P.A. 400.)

History: 1965 act amended Subsec. (a) to limit coverage to persons who do not enjoy survivors' benefits under special act or charter or who do enjoy such benefits but elect to be covered under this section; 1967 act required that necessary increase resulting from errors and omissions be charged to municipality which made error or omission under Subsec. (e).



Section 7-323d - Actuarial studies of fund experience.

The Retirement Commission shall make a complete actuarial study of the experience of the fund at intervals of not more than five years and shall thereupon readjust the contributions to be made by municipalities.

(1963, P.A. 390, S. 4.)



Section 7-323e - Benefits.

(a) When any full-time paid police officer or firefighter who was covered by the provisions of this part dies, either before or after retirement, the surviving spouse of such police officer or firefighter shall, until the death or remarriage of such spouse, receive out of the fund a monthly sum equal to thirty per cent of the compensation of such police officer or firefighter.

(b) During any period in which such spouse has one dependent child under eighteen years of age, provided such child was dependent on such police officer or firefighter at the time of death, such spouse shall receive from the fund an additional monthly sum equal to fifteen per cent of the compensation of such police officer or firefighter.

(c) During any period in which such spouse has two or more dependent children under eighteen years of age, provided such children were dependent on such police officer or firefighter at the time of death, such spouse shall receive from the fund an additional monthly sum equal to thirty per cent of the compensation of such police officer or firefighter.

(d) If no spouse survives such police officer or firefighter who, at death, has one or more dependent children under eighteen years of age, or upon the death or remarriage of the spouse while receiving monthly payments with respect to one or more dependent children as hereinbefore described, the Retirement Commission shall cause to be paid to the legal guardian of such dependent child or children under eighteen years of age, or in its discretion to the spouse if such spouse remarries, for the sole use and benefit of such child or children a monthly sum equal to thirty per cent of compensation in the case of one such child and forty-five per cent of compensation in the case of two or more children. In any case where payments under this section are being made with respect to one or two such children, as each such child reaches eighteen years of age payment as to such child shall cease.

(e) If no spouse or no dependent child or children under eighteen years of age survive such police officer or firefighter, and such police officer or firefighter is survived by a dependent father or mother, they shall receive, in a manner determined by the Retirement Commission, a monthly sum from the fund equal to that herein provided to be received by a spouse without dependent children, provided, no child or children shall be entitled to receive double benefits by reason of the death of both parents and such child or children shall receive the highest benefit payable by reason of the death of either parent.

(f) If no spouse or no dependent child or children under eighteen years of age and no dependent father or mother survive such police officer or firefighter, and such police officer or firefighter is survived by a beneficiary designated by such police officer or firefighter prior to death on a form prescribed by the Retirement Commission, such beneficiary shall receive an amount equal to the deceased's contributions under section 7-323c without interest. If no named beneficiaries survive such police officer or firefighter the aforesaid contributions, without interest, shall be paid to the executor or administrator of such deceased police officer or firefighter, or, at the option of the Retirement Commission, in accordance with the terms of section 45a-273.

(1963, P.A. 390, S. 5; February, 1965, P.A. 197, S. 3; 1971, P.A. 217; 1972, P.A. 50; P.A. 01-80, S. 2.)

History: 1965 act specified policemen and firemen for whom benefits will be paid are those who were covered under the provisions of this part rather than any full-time policeman or fireman “of a participating municipality”; 1971 act provided for payments to beneficiaries other than widow or children or to executor or administrator of estate; 1972 act made changes to remove references to specific gender, replacing “widow” with “surviving spouse”, etc. and prohibited children from receiving double benefits in cases where both parents die; P.A. 01-80 made technical changes for the purposes of gender neutrality, redesignated existing language as Subsecs. (a) to (f), increased the monthly sum given to a surviving spouse from 25% to 30% of compensation, increased the monthly sum given to certain surviving spouses with one dependent child from an additional sum equal to 12.5% to 15% of compensation, increased the monthly sum given to certain surviving spouses with two or more dependent children from an additional sum equal to 25% to 30% of compensation, and increased the amount of compensation to certain dependent children for the sole use and benefit of such children from 25% to 30% of compensation for one child and from 37.5% to 45% of compensation for two or more children.

Cited. 218 C. 610.



Section 7-323f - Insurance policies to provide benefits authorized.

(a) All contributions received by the Retirement Commission in accordance with this part shall be paid over daily to the State Treasurer, who shall be the custodian of the fund with power to invest and reinvest as much of said fund as is not required for current disbursement in accordance with the provisions of part I of chapter 32. All benefits, allowances and other payments authorized by this part shall be made from the fund upon vouchers approved by the Retirement Commission.

(b) The Retirement Commission in its discretion may direct that the Comptroller, with the approval of the Attorney General and the Insurance Commissioner, shall obtain a policy or policies of group insurance or a group annuity contract or contracts from one or more insurance companies licensed to do business in this state, which shall provide the benefits specified in section 7-323e in lieu of payment of such benefits from the fund. The premiums payable under any such policy or contract shall be paid from the fund. Any experience credit or dividend paid in connection with any such policy or policies or contract or contracts shall be added to such fund.

(1963, P.A. 390, S. 6; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 13, 348; P.A. 99-70, S. 2, 3.)

History: P.A. 77-614 made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department and deleted reference to abolished department of business regulation; P.A. 99-70 designated existing section as Subsec. (b) and added new Subsec. (a) requiring contributions to be paid over to the State Treasurer, effective May 27, 1999.



Section 7-323g - Withdrawal of acceptance.

A municipality may withdraw its acceptance of the provisions of this part, for either its policemen or firemen or both, by the same procedure as provided in section 7-323b for acceptance of this part, provided, if survivors' benefits are, at the time of withdrawal, being paid or due to be paid to survivors of policemen or firemen, or both, of the withdrawing municipality, the withdrawing municipality shall be liable to the fund for any additional sums necessary to continue payment of the survivors' benefits throughout the period when any such survivor shall be entitled to benefits under the terms of this part.

(February, 1965, P.A. 197, S. 4.)



Section 7-323h - Municipal liability for maintaining benefits.

Each municipality participating in the Policemen and Firemen Survivors' Benefit Fund established by this part shall be liable to the fund for the cost of maintaining for its employees the benefits herein, including all contributions collected from employees. The liability of a municipality under this part shall be enforceable by the Retirement Commission against such municipality through appropriate action in the Superior Court.

(1967, P.A. 480, S. 1.)



Section 7-323i - Administration of fund.

The administration of said fund, except as the same relates to the custody and investment of the fund, shall be entrusted to the Retirement Commission, which may employ actuarial, clerical and other assistance necessary for the purpose and which may make reasonable regulations for carrying out the provisions of this part including designation of the times at and manner in which the participating municipalities shall make the several payments required by this part. Each participating municipality shall furnish, at such times and in such manner as the Retirement Commission directs, information concerning the names, ages, length of service and pay of members employed by such municipality and any other data which the Retirement Commission determines to be necessary for the proper execution of this part and to give prompt notice of all appointments, removals, deaths, resignations, leaves of absence and changes in pay of members.

(1967, P.A. 480, S. 2.)



Section 7-323j - Definitions.

As used in this part, “commission” means the Commission on Fire Prevention and Control; “municipality” means town, city, consolidated town and city, consolidated town and borough, borough, school district, fire district, fire and sewer district, sewer district, lighting district or any other municipal corporation or taxing district upon which is placed the duty of, or which has itself assumed the duty of, protecting its inhabitants from loss by fire; “fire fighting duties” means and includes duties performed in connection with the suppression and prevention of fires, fire training and rescue, fire investigation, arson investigation, details and assignments to protect the public safety against fire and other related work; “firefighters” means any person who is regularly employed and paid by any municipality or by a contractor which is a nonprofit corporation for the purpose of performing fire fighting duties for a municipality on an average of not less than thirty-five hours per week or any volunteer who performs fire fighting duties and who elects to cooperate with the commission in accordance with section 7-323m.

(P.A. 73-649, S. 1, 5; P.A. 75-617, S. 1, 8; P.A. 83-566, S. 2, 6.)

History: P.A. 75-617 substituted commission on fire prevention and control for commission on fire fighting personnel standards and education, redefined “fire fighting duties” to include training and rescue and redefined firefighters to include volunteer firemen who elect to cooperate with commission; P.A. 83-566 amended the definition of “firefighters” to exclude persons paid by contractors organized for profit.



Section 7-323k - Commission on Fire Prevention and Control.

(a) There is established a Commission on Fire Prevention and Control to consist of twelve members appointed by the Governor. The State Fire Marshal or his or her designee and the president of the Connecticut State Colleges and Universities or his or her designee shall serve as ex-officio, voting members of said commission. Of the twelve members appointed by the Governor, two shall represent The Connecticut State Firefighter's Association, two shall represent the Connecticut Fire Chiefs Association, two shall represent the Uniformed Professional Firefighters of the International Association of Firefighters, AFL-CIO, two shall represent the Connecticut Fire Marshals Association, two shall represent the Connecticut Fire Department Instructors Association and two shall represent the Connecticut Conference of Municipalities.

(b) On or before July fifteenth, annually, each organization to be represented on said commission shall submit to the Governor a list of nominees for appointment to said commission, which list the Governor may use when making appointments to said commission. On or before September 1, 1975, the Governor shall appoint eight members of said commission to serve for a term of three years and on or before September 1, 1976, he shall appoint four members for a term of one year. Thereafter he shall appoint members to said commission, to replace those whose terms have expired, to serve for three years. Persons appointed to said commission shall be qualified, by experience or education, in the fields of fire protection, fire prevention, fire suppression, fire fighting and related fields.

(c) The commission shall meet at such times and at such places as it deems proper. Said commission shall elect from its membership a chairman, vice chairman and secretary who shall serve a one year term commencing on October first of the year in which they are elected, provided nothing contained herein shall prevent their reelection to such office. No member of said commission shall receive compensation for such member's services.

(d) Members of the commission shall not be considered as holding public office solely by virtue of their membership on said commission.

(e) The commission shall be within the Department of Emergency Services and Public Protection.

(P.A. 73-649, S. 2, 5; P.A. 75-617, S. 2, 8; P.A. 80-169, S. 1; P.A. 82-432, S. 1, 19; P.A. 89-260, S. 7, 41; P.A. 96-190, S. 6, 8; P.A. 11-48, S. 274; 11-51, S. 150; P.A. 16-15, S. 13.)

History: P.A. 75-617 substituted commission on fire prevention and control for commission on fire fighting personnel standards and education, substituted executive secretary of state technical colleges board of trustees or his designee for secretary of the state board of education, increased membership from nine to twelve members, increased from one to two the representatives of the Connecticut Fire Marshals Association, the Connecticut Fire Department Instructors Association and the Connecticut Conference of Mayors, amended appointment provisions in Subsec. (b) and made term three rather than two years and made executive secretary of technical colleges board of trustees, rather than director, responsible for providing facilities which no longer were required to be at Hartford State Technical College; P.A. 80-169 substituted director of technical colleges board of trustees for executive secretary and Connecticut Conference of Municipalities for Conference of Mayors in Subsec. (a) and deleted Subsec. (d), relettering Subsec. (e) accordingly; P.A. 82-432 added Subsec. (e) placing the commission in the department of public safety for administrative purposes only; P.A. 89-260 in Subsec. (a) substituted the “executive secretary of the board of trustees of community-technical colleges” for the “director of the board of trustees of the state technical colleges”; P.A. 96-190 amended Subsec. (a) to replace reference to secretary of community-technical colleges board of trustees with “chancellor” of community-technical colleges, effective July 1, 1996; P.A. 11-48 amended Subsec. (a) to make technical changes and replace “chancellor of the community-technical colleges” with “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) by changing “Firemen's” to “Firefighter's” and adding “Professional”, amended Subsec. (e) by removing commission from Department of Public Safety for administrative purposes only and placing commission in Department of Emergency Services and Public Protection, and made technical changes, effective July 1, 2011; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 7-323l - Duties of Commission on Fire Prevention and Control. Regulations.

(a) The commission shall:

(1) Recommend minimum standards of education and physical condition required of each candidate for any firefighter position;

(2) Establish standards for a fire service training and education program, on a voluntary basis, and develop and conduct an examination program to certify those fire service personnel who satisfactorily demonstrate their ability to meet the requirements of the fire service training and education program standards;

(3) Conduct fire fighting training and education programs designed to assist firefighters in developing and maintaining their skills and keeping abreast of technological advances in fire suppression, fire protection, fire prevention and related fields;

(4) Recommend standards for promotion to the various ranks of fire departments;

(5) Be authorized, with the approval of the Commissioner of Emergency Services and Public Protection, to apply for, receive and distribute any state, federal or private funds or contributions available for training and education of fire fighting personnel;

(6) Recommend that the Commissioner of Emergency Services and Public Protection approve or reject the establishment of, or, when appropriate, suspend or revoke the approval of, regional fire schools in accordance with section 7-323u; and

(7) Submit to the Governor, the Joint Legislative Management Committee of the General Assembly and the Commissioner of Emergency Services and Public Protection an annual report relating to the activities, recommendations and accomplishments of the commission.

(b) The commission may recommend, and the Commissioner of Emergency Services and Public Protection may adopt, regulations in accordance with the provisions of chapter 54 as necessary to implement the provisions of this section.

(P.A. 73-649, S. 3, 5; P.A. 75-617, S. 3, 8; P.A. 80-169, S. 2; P.A. 83-566, S. 3, 6; P.A. 98-226, S. 2; P.A. 11-51, S. 151; 11-243, S. 4.)

History: P.A. 75-617 deleted reference to standards of temperament in Subsec. (a) and changed effective date of standards for use in hiring from January 1, 1975, to January 1, 1976; P.A. 80-169 replaced provisions of Subsec. (a) with requirement to recommend minimum standards of education and physical condition, replaced provisions for in-service training with new provisions for voluntary training and education program and reworded Subsecs. (c) and (d), removing from Subsec. (d) requirement for consultation with technical colleges' committee of fire technology and administration; P.A. 83-566 amended Subsec. (b), replacing references to “fire fighting” with “fire service” and amended Subsec. (e), authorizing commission to receive and distribute private funds or contributions for training and education of fire fighting personnel; P.A. 98-226 designated existing provisions as Subsec. (a), replacing alphabetic Subdivs. (a) to (f) with Subdivs. (1) to (6) and added Subsec. (b) giving the commission authority to adopt regulations; P.A. 11-51 amended Subsec. (a) by adding “with the approval of the Commissioner of Emergency Services and Public Protection” in Subdiv. (5) and by requiring annual report to be submitted to Commissioner of Emergency Services and Public Protection in Subdiv. (6), amended Subsec. (b) by removing commission's authority to adopt regulations, authorizing Commissioner of Emergency Services and Public Protection to adopt regulations, and authorizing commission to recommend regulations, and made technical changes, effective July 1, 2011; P.A. 11-243 amended Subsec. (a) by adding “state,” re funds available for training and education of fire fighting personnel in Subdiv. (5), adding new Subdiv. (6) re recommendation of approval or rejection of regional fire schools and redesignating existing Subdiv. (6) as Subdiv. (7).



Section 7-323m - Exceptions, voluntary cooperation.

This part shall not apply to any municipality which employs fewer than six paid firefighters or to any volunteer fire department or its employees or members. Any such municipality or volunteer fire department may elect to cooperate with the commission with regard to any provision of this part.

(P.A. 73-649, S. 4, 5; P.A. 75-617, S. 4, 8; P.A. 76-435, S. 43, 82.)

History: P.A. 75-617 specified applicability only with respect to departments having at least six “paid” firefighters; P.A. 76-435 made technical changes.



Section 7-323n - Office of State Fire Administration.

There is established an Office of State Fire Administration, which office shall: (a) Carry out the provisions of this part; (b) administer the state's responsibilities under federal laws relevant to fire service; (c) develop a master plan for fire prevention and control; and (d) carry out any other function which the commission may devise. Subject to the provisions of chapter 67, the commission may appoint such clerical and other assistants as it may deem necessary to carry out the provisions of this section.

(P.A. 75-617, S. 5, 8.)



Section 7-323o - State Fire Administrator, appointment and duties.

There is established the position of State Fire Administrator who shall be recommended by the Commission on Fire Prevention and Control and appointed by the Commissioner of Emergency Services and Public Protection and who shall: (1) Carry out the requirements of section 7-323n; (2) administer federal funds and grants allocated to the fire services of the state; (3) provide technical assistance and guidance to fire fighting forces of any state or municipal agency; (4) develop a centralized information and audiovisual library regarding fire prevention and control; (5) accumulate, disseminate and analyze fire prevention data; (6) recommend specifications of fire service materials and equipment and assist in the purchasing thereof; (7) assist in mutual aid coordination; (8) coordinate fire programs with those of the other states; (9) assist in communications coordination; (10) establish and maintain a fire service information program; and (11) review the purchase of fire apparatus or equipment at state institutions, facilities and properties and, on and after July 1, 1985, coordinate the training and education of fire service personnel at such institutions, facilities and properties. The provisions of this section shall not be construed to apply to forest fire prevention and control programs administered by the Commissioner of Energy and Environmental Protection pursuant to sections 23-33 to 23-57, inclusive.

(P.A. 75-617, S. 6, 8; P.A. 80-169, S. 3; P.A. 84-357, S. 2; P.A. 86-97, S. 1; P.A. 11-61, S. 81; 11-80, S. 1.)

History: P.A. 80-169 included fire control information as subject of concern for centralized library; P.A. 84-357 added Subdiv. (k), expanding the duties of administrator re fire equipment and personnel at state institutions, facilities and properties; P.A. 86-97 added provision clarifying the authority of the commissioner of environmental protection and substituted numeric Subdiv. indicators for alphabetic Subdiv. indicators; P.A. 11-61 required State Fire Administrator to be recommended by Commission on Fire Prevention and Control and appointed by Commissioner of Emergency Services and Public Protection, changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and made a technical change, effective July 1, 2011.



Section 7-323p - State fire school. Training and education extension account. Auxiliary services account.

(a) The Department of Emergency Services and Public Protection shall (1) maintain and operate a state fire school that shall serve as the training and education facility for the Commission on Fire Prevention and Control, and (2) provide training and educational services in accordance with the standards established pursuant to section 7-323l. The use of any hazardous material, as defined in section 29-307a, except a virgin fuel, is prohibited in the simulation of any fire. The Department of Emergency Services and Public Protection shall, in consultation with the commission, fix fees for training and education programs and sessions and for such other purposes deemed necessary for the operation and support of the school. Such fees shall be used solely for training and education purposes.

(b) The department may establish and maintain a state fire school training and education extension account, which shall be a separate account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The account shall be used for the operation of such training and education programs and sessions as said department may establish, for the purchase of such equipment as is required for use in the operation of such programs and sessions, and, within available funding, for (1) reimbursement to municipalities and municipal fire departments for one-half of the costs of Firefighter I certification and recruit training of municipal volunteer and paid fire service personnel, and (2) reimbursement to state agencies for one-half of the costs of Firefighter I certification and recruit training of state agency fire service personnel. All proceeds derived from the operation of the training and education programs and sessions shall be deposited in the General Fund and shall be credited to and become a part of the resources of the account. All direct expenses incurred in the conduct of the training, certification and education programs and sessions shall be charged, and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against the account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in the account to be used by the department for training and education programs and sessions, and for the acquisition, as provided by section 4b-21, alteration and repairs of real property for educational facilities, except such sums as may be required to be transferred from time to time to any fund for the redemption of bonds and payment of interest on bonds, provided repairs, alterations or additions to educational facilities costing fifty thousand dollars or less shall require the approval of the Commissioner of Administrative Services, and capital projects costing over fifty thousand dollars shall require the approval of the General Assembly or, when the General Assembly is not in session, of the Finance Advisory Committee.

(c) The Department of Emergency Services and Public Protection may establish and maintain a state fire school auxiliary services account, which shall be a separate account within the General Fund. The account shall be used for the operation, maintenance and repair of auxiliary service facilities and for such other auxiliary activities of the state fire school as said department determines. The proceeds of such activities shall be deposited in the General Fund and shall be credited to and become a part of the resources of the account. All direct expenses of operation, maintenance and repair of facilities, food services and other auxiliary activities shall be charged, and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against the account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in the account to be used for the improvement and extension of such activities, except such sums as may be required to be transferred from time to time to any fund for the redemption of bonds and payment of interest on bonds, provided repairs, alterations or additions to auxiliary service facilities costing fifty thousand dollars or less shall require the approval of the Commissioner of Administrative Services, and capital projects costing over fifty thousand dollars shall require the approval of the General Assembly or, when the General Assembly is not in session, of the Finance Advisory Committee. The department, with the approval of the Secretary of the Office of Policy and Management and the Finance Advisory Committee, may borrow from the resources of the General Fund at any time such sum or sums as it deems advisable, to establish or continue auxiliary services activities, such sums to be repaid in accordance with such schedule as the Secretary of the Office of Policy and Management shall establish.

(P.A. 83-566, S. 1, 6; P.A. 84-546, S. 14, 173; P.A. 86-312, S. 1, 21; 86-373, S. 2, 3; P.A. 87-496, S. 45, 110; June Sp. Sess. P.A. 07-4, S. 7; P.A. 11-51, S. 90, 152; P.A. 13-247, S. 200.)

History: P.A. 84-546 made technical change in Subsec. (a); P.A. 86-312 amended Subsecs. (b) and (c) to change training and education extension “fund” and auxiliary services “fund” to separate “accounts” within the general fund; P.A. 86-373 amended Subsec. (a) to prohibit use of any hazardous material in fire simulation; P.A. 87-496 replaced administrative services commissioner with public works commissioner; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to provide the account contain any required moneys, add Subdivs. (1) and (2) re costs reimbursements and provide that expenses incurred for certification be charged to the account, effective July 1, 2007; P.A. 11-51 amended Subsec. (a) by requiring Department of Emergency Services and Public Protection, rather than Office of State Fire Administration, to maintain and operate fire school, designating provision requiring maintenance and operation of state fire school as Subdiv. (1), adding Subdiv. (2) re providing training and educational services, requiring department to fix fees in consultation with commission and making conforming changes, amended Subsec. (b) by requiring account to be used for operation of training and education programs, changing “education extension programs” to “education programs”, and providing that account shall be used within available funding for purposes in Subdivs. (1) and (2), amended Subsec. (c) by replacing “commission” with “Department of Emergency Services and Public Protection” and adding provision re approval of Secretary of the Office of Policy and Management, and made technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsecs. (b) and (c), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsecs. (b) and (c), effective July 1, 2013.



Section 7-323q - Indemnification of fire service instructors.

The state shall save harmless and indemnify any person certified as a fire service instructor by the Commission on Fire Prevention and Control under section 7-323l from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in personal injury or property damage, which acts are not wanton, reckless or malicious, provided such person, at the time of the acts resulting in such injury or damage, was acting in the discharge of such person's duties (1) as an employee or member of a municipal, state or tribal nation fire department to provide fire service training and instruction for the other members or employees of such municipal, state or tribal nation fire department, (2) as a fire service instructor employed by said commission to provide fire service training and instruction on behalf of said commission, or (3) as a fire service instructor employed by a regional fire school to provide fire service training and instruction on behalf of such school.

(P.A. 89-278, S. 1; P.A. 10-51, S. 1.)

History: P.A. 10-51 added Subdivs. (1) to (3) re types of instructors indemnified and made technical changes.



Section 7-323r - Supplemental grant award remittance program for volunteer fire companies providing services on limited access highways or on the Berlin Turnpike or a section of Route 8.

The State Fire Administrator may, within available funds, administer a supplemental grant award remittance program to support local volunteer fire companies that provide emergency response services on a limited access highway, or, on a section of the highway known as the Berlin Turnpike, which begins at the end of the existing Wilbur Cross Parkway in the town of Meriden and extends northerly along Route 15 to the beginning of that section of limited access highway in the town of Wethersfield known as the South Meadows Expressway, or on that section of Route 8 in Beacon Falls which is within the boundaries of the Naugatuck State Forest. Eligible fire companies may receive direct payment of grant funds or may use the funds as credits for fee-based services provided by the Commission on Fire Prevention and Control. Any such credits shall be used during the fiscal year for which they are received.

(June Sp. Sess. P.A. 05-3, S. 28.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 7-323s - Model guidelines re municipal emergency personnel. Municipal agreements re volunteer service of paid emergency personnel.

(a) The State Fire Administrator, within available appropriations, shall develop model guidelines, on or before January 1, 2007, to be used by municipalities with paid municipal emergency personnel and municipalities with volunteer emergency personnel in entering into agreements authorizing volunteer emergency personnel to serve during personal time.

(b) A municipality with paid municipal emergency personnel and a municipality with volunteer emergency personnel may enter into an agreement authorizing paid emergency personnel to serve during personal time as active members of a volunteer fire department in the municipality in which they reside. In developing such agreements, such municipalities shall consider the model guidelines developed by the State Fire Administrator pursuant to subsection (a) of this section.

(c) The municipalities that are parties to an agreement entered into under subsection (b) of this section may request the Labor Commissioner to provide assistance, within available appropriations, in resolving such issues arising out of the agreement as the commissioner deems appropriate.

(P.A. 06-22, S. 1; P.A. 08-131, S. 1; P.A. 09-7, S. 1.)

History: P.A. 06-22 effective May 2, 2006; P.A. 08-131 designated existing provisions as Subsec. (a) and added Subsec. (b) re municipal agreements concerning volunteer service of paid emergency personnel and Subsec. (c) re requesting aid of Labor Commissioner to resolve issues re such agreements, effective June 5, 2008; P.A. 09-7 made a technical change in Subsec. (c), effective May 4, 2009.



Section 7-323t - Municipal contracts prohibiting paid emergency personnel from volunteer service.

On and after June 5, 2008, no municipality shall enter into a contract that prohibits paid firefighters or paid emergency personnel of such municipality from serving as active members of a volunteer fire department in the municipality in which such firefighters or emergency personnel reside during personal time.

(P.A. 08-131, S. 2.)

History: P.A. 08-131 effective June 5, 2008.



Section 7-323u - Regional fire school. Notice and hearing. Appeals. Regulations.

(a) The Commissioner of Emergency Services and Public Protection, in consultation with the Commission on Fire Prevention and Control and the Connecticut State Firefighters Association, shall approve the establishment of any regional fire school. Any municipality seeking to establish a regional fire school shall hold a public hearing in the municipality where the regional fire school is proposed to be established and, after the public hearing, submit an application to the commissioner. Not later than sixty days after such application, the commissioner, in consultation with the commission and the Connecticut State Firefighters Association, shall approve or deny the application.

(b) The commissioner may, in consultation with the commission and the Connecticut State Firefighters Association, suspend or revoke the approval of any regional fire school that fails to meet the standards established by the commissioner in accordance with section 7-323l or any regulations adopted in accordance with subsection (c) of this section, provided the commissioner shall not suspend or revoke the approval of any regional fire school approved prior to October 1, 2011. The commissioner shall immediately send written notice of its decision to suspend or revoke approval to the regional fire school affected. Not later than ten days after receiving notice that the commissioner has revoked or suspended approval of such regional fire school, the recipient may request a hearing. Not later than thirty days after the commissioner receives such request, the commissioner shall hold a hearing in accordance with chapter 54. Any appeal of the hearing's outcome shall be in accordance with section 4-183.

(c) The Commissioner of Emergency Services and Public Protection, in consultation with the commission and the Connecticut State Firefighters Association, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 11-243, S. 3.)






Chapter 105 - Fire, Sewer and Other Districts

Section 7-324 - Definition. Continuation of former districts.

For the purposes of sections 7-324 to 7-329, inclusive, “district” means any fire district, sewer district, fire and sewer district, lighting district, village, beach or improvement association and any other district or association, except a school district, wholly within a town and having the power to make appropriations or to levy taxes. All districts established prior to May 29, 1957, under the provisions of the general statutes or by special act shall be continued; provided any such district may be dissolved or consolidated with the government of any town, city or borough of which it is a part in accordance with the provisions of the general statutes or may, by a two-thirds vote of those voters present at a district meeting, elect to be governed by the provisions of sections 7-324 to 7-329, inclusive, in lieu of the provisions of any general or special act under which such district was established or operated. Notwithstanding any of the provisions of sections 7-324 to 7-329, inclusive, a district established prior to May 29, 1957, and electing to be governed by said sections shall not be required to adopt the form of organization provided for in said sections but may continue its existing form of organization and nevertheless have and exercise the powers and duties granted to districts in said sections and in such event the officers of such district shall have and may exercise the powers and duties granted to district officers in said sections.

(1957, P.A. 465, S. 17(a); September, 1957, P.A. 6, S. 1; 1959, P.A. 595.)

History: 1959 act added provision permitting continuance of existing organization but adoption of home rule act re powers and duties.

Cited. 155 C. 577; 179 C. 589.

Fire districts established prior to May 29, 1957, may be consolidated in accordance with Secs. 7-195 to 7-201. 28 CS 413.



Section 7-325 - Organization. Boundary changes. Reports.

(a) Upon the petition of fifteen or more voters, as defined by section 7-6, of any town, specifying the limits of a proposed district for any or all of the purposes set forth in section 7-326, the selectmen of such town shall call a meeting of the voters residing within such specified limits to act upon such petition, which meeting shall be held at such place within such town and such hour as the selectmen designate, within thirty days after such petition has been received by such selectmen. Such limits shall contain only contiguous property, except any proposed district which is proposed to be established only to plan, lay out, acquire, construct, reconstruct, repair, maintain, operate and regulate the use of a community water system or to construct and maintain drains and sewers or both and which does not exercise any of the other powers enumerated in section 7-326, may contain noncontiguous properties if the properties proposed to be included are, or are to be, served by a common water or sewer main. Such meeting shall be called by publication of a written notice of the same, signed by the selectmen, at least fourteen days before the time fixed for such meeting in two successive issues of some newspaper published or circulated in such town. Not later than twenty-four hours before such meeting, (1) two hundred or more voters or ten per cent of the total number of voters, whichever is less, may petition the selectmen in writing for a referendum, or (2) the selectmen in their discretion may order a referendum, on the sole question of whether the proposed district should be established. Any such referendum shall be held not less than seven nor more than fourteen days after the receipt of such petition or the date of such order, on a day to be set by the selectmen for a vote by paper ballots or by a “yes” or “no” vote on the voting machines, during the hours between twelve o'clock noon and eight o'clock p.m.; except that any town may, by vote of its selectmen, provide for an earlier hour for opening the polls but not earlier than six o'clock a.m., notwithstanding the provisions of any special act to the contrary. If two-thirds of the voters casting votes in such referendum vote in favor of establishing the proposed district, the selectmen shall reconvene such meeting not later than seven days after the day on which the referendum is held. Upon approval of the petition for the proposed district by two-thirds of the voters present at such meeting, or if a referendum is held, upon the reconvening of such meeting after the referendum, the voters may name the district and, upon the vote of a majority of such voters, choose necessary officers therefor to hold office until the first annual meeting thereof; and the district shall, upon the filing of the first report required pursuant to subsection (c) of this section, thereupon be a body corporate and politic and have the powers, not inconsistent with the general statutes, in relation to the objects for which it was established, that are necessary for the accomplishment of such objects, including the power to lay and collect taxes. The clerk of such district shall cause its name and a description of its territorial limits and of any additions that may be made thereto to be recorded in the land records of each town in which such district is located.

(b) Any district may enlarge or reduce its territorial limits if the board of directors of the district approves a resolution proposing such an enlargement or reduction and stating the proposed boundaries of the area proposed to be included or excluded, as the case may be, provided: (1) The board of directors of the district shall call a meeting of voters of the area proposed to be included or excluded, which meeting shall be held within thirty days of the board of directors' approval of such resolution and shall be called by publication of a written notice of the same, signed by the members of the board of directors of the district, at least fourteen days before the time fixed for such meeting in two successive issues of some newspaper published or circulated in such town, provided not later than twenty-four hours before any such meeting, two hundred or more such voters or ten per cent of the total number of such voters, whichever is less, may petition the clerk of the district, in writing, that a referendum on the question of whether the area proposed to be included or excluded should join or leave the district be held in the manner provided in section 7-327; (2) a two-thirds majority of the voters of the area proposed to be included or excluded in attendance at such meeting, or, if a referendum is held, two-thirds of such voters casting votes in such referendum, vote in favor of joining or leaving such district; (3) that any area to be added is contiguous with some portion of the existing district, and (4) if the enlargement of the territorial limits of the district will overlap the territorial limits of another district within the town, the legislative body of the town approves such enlargement. If any district enlarges or reduces its territorial limits, the clerk of such district shall notify the town clerk of each town affected by such enlargement or reduction within thirty days after the vote.

(c) The clerk of each district created pursuant to this chapter or any provisions of the general statutes or any special act, shall report to the town clerk of each town in which such district is located: (1) If created by approval of a petition pursuant to subsection (a) of this section on or after July 1, 1987, within seven days of such approval; and (2) on or before July 31, 1993, and annually thereafter for each such district, irrespective of the date of creation. The first report filed after the creation of a district shall include a list of the officers of such district, a copy of the charter or special act of such district and such other information on the organization and the financial status of such district as the Secretary of the Office of Policy and Management may recommend. A copy of the charter or special act of such district shall be included in any subsequent report if such charter or special act was amended after the date of the previous filing. No district, irrespective of the date of creation, created by approval of a petition pursuant to subsection (a) of this section shall exist as a body corporate and politic until the clerk of such district has filed at least one report required by this subsection. If a district is located in more than one town, the report shall be filed by the district clerk with the town clerk of each town in which the district is located.

(d) Any fine imposed on and after July 1, 1992, on a clerk for failure to file a report required pursuant to subsection (c) of this section shall be waived.

(1949 Rev., S. 764; 1955, S. 340d; 1957, P.A. 465, S. 17(b); P.A. 82-213, S. 1; P.A. 83-209; 83-502, S. 2, 4; P.A. 84-318, S. 1, 4; P.A. 85-613, S. 19, 154; P.A. 87-573, S. 1, 11; P.A. 88-250, S. 1, 5; 88-306, S. 2; P.A. 89-370, S. 6, 15; P.A. 93-434, S. 1, 20; P.A. 95-51.)

History: P.A. 82-213 added Subsec. (b) concerning changes in the boundaries of the district; P.A. 83-209 provided that all districts, other than those furnishing water or sewer service, must contain only contiguous property; P.A. 83-502 required a two-thirds vote for creation or expansion of a district and a majority vote for selection of officers; P.A. 84-318 added provisions requiring reports to the secretary of the office of policy and management and removed the requirement of posting of notices; P.A. 85-613 made technical change, substituting reference to chapter 105, i.e. “this chapter”, for reference to chapter 125 in Subsec. (c); P.A. 87-573 inserted provisions requiring first report for districts created on or after July 1, 1987 and providing that districts which have not filed any reports shall not exist as a body corporate and politic and inserted Subsec. (d) providing a penalty for a clerk who fails to file a report on a timely basis; P.A. 88-250 changed July 31, 1987 to July 31, 1988 in Subdiv. (2) of Subsec. (c); P.A. 88-306 amended Subsec. (a) to repeal requirements that petitioning voters not reside within territorial limits of any city or borough in the town and that district's limits not include any part of any such city or borough; P.A. 89-370 amended Subsec. (a) to authorize holding of referendum, establish procedures for referendum and require map showing boundaries of district, amended Subsec. (b)(1) to authorize petition of referendum and added Subsec. (b)(4) re approval of legislative body, and amended Subsec. (c) to authorize secretary to require information on district's financial status; P.A. 93-434 amended Subsec. (a) to delete provision re reporting to secretary within 30 days of an election of officer, amended Subsec. (b) to require districts to notify the town clerks of affected towns instead of the secretary of change in territorial limits, amended Subsec. (c) to require that reports be filed with town clerk in which each town of the district is located, rather than with secretary and amended Subsec. (d) to eliminate the fine for failure to file reports and to waive fines imposed on and after July 1, 1992, effective June 30, 1993; P.A. 95-51 amended Subsec. (a) to reduce the number of voters required on a petition to vote to establish a district from 20 to 15.

Cited. 122 C. 395. District must be a self-contained area. 145 C. 570. Only voters residing within area of proposed district may vote at organizational meeting. 184 C. 200. Cited. 197 C. 82; 205 C. 290; 208 C. 543; 218 C. 144.



Section 7-326 - Purposes.

At such meeting, the voters may establish a district for any or all of the following purposes: To extinguish fires, to light streets, to plant and care for shade and ornamental trees, to construct and maintain roads, sidewalks, crosswalks, drains and sewers, to appoint and employ watchmen or police officers, to acquire, construct, maintain and regulate the use of recreational facilities, to plan, lay out, acquire, construct, reconstruct, repair, maintain, supervise and manage a flood or erosion control system, to plan, lay out, acquire, construct, maintain, operate and regulate the use of a community water system, to collect garbage, ashes and all other refuse matter in any portion of such district and provide for the disposal of such matter, to implement tick control measures, to install highway sound barriers, to maintain water quality in lakes that are located solely in one town in this state, to establish a zoning commission and a zoning board of appeals or a planning commission, or both, by adoption of chapter 124 or chapter 126, excluding section 8-29, or both chapters, as the case may be, which commissions or board shall be dissolved upon adoption by the town of subdivision or zoning regulations by the town planning or zoning commission, to adopt building regulations, which regulations shall be superseded upon adoption by the town of building regulations, and to provide ferry service. Any district may contract with a town, city, borough or other district for carrying out any of the purposes for which such district was established.

(1949 Rev., S. 765; 1955, S. 341d; 1957, P.A. 465, S. 17(c); 1959, P.A. 577, S. 3; P.A. 78-145; P.A. 81-319, S. 5, 6; P.A. 89-356, S. 4; P.A. 05-106, S. 1; 05-289, S. 1; P.A. 09-173, S. 1; P.A. 11-61, S. 7.)

History: 1959 act substituted provisions re establishment of zoning commission and board of appeals or planning commission and adoption of building regulations for power to “adopt and enforce subdivision, zoning and building regulations”; P.A. 78-145 included districts for planning, constructing, etc. of community water systems; P.A. 81-319 added the provision that a district may be established to “acquire” recreational facilities; P.A. 89-356 deleted reference to repealed Sec. 8-30; P.A. 05-106 added provision that a district may be established to implement tick control measures, effective June 7, 2005; P.A. 05-289 added provision that a district may be established to install highway sound barriers; P.A. 09-173 added provision re establishment of district to maintain water quality in lakes located solely in one town; P.A. 11-61 authorized district to be established to provide ferry service, effective June 21, 2011.

Fire district may lay taxes to accomplish object of its organization. 92 C. 674. Cited. 122 C. 395. District is body politic within confines of larger municipal corporation. 145 C. 570. Cited. 208 C. 543; 218 C. 144.

Cited. 35 CA 795.

Special act is not affected by general statute unless intent to repeal or alter it is clearly manifest and section does not repeal prior special acts establishing two fire districts in Watertown. 28 CS 413.



Section 7-327 - Meetings and referenda. Officers. Fiscal year.

(a) At the meeting called for the purpose of establishing a district, as provided in section 7-325, the voters shall, by ordinance, fix the date of the annual meeting of the voters for the election of district officers and transaction of such other business as may properly come before such annual meeting. At the organization meeting of the district, the voters shall elect from their number a president, vice president, five directors, a clerk and a treasurer to serve until the first annual meeting for the election of officers and thereafter such officers shall be elected annually. Not fewer than fifteen voters of the district shall constitute a quorum for the transaction of business at the organization meeting of the district; and if fifteen voters are not present at such meeting, the selectmen may adjourn such meeting from time to time, until at least fifteen voters are present. Special meetings of the district may be called on the application of ten per cent of the total number of persons qualified to vote in the meeting of a district or twenty of the voters of such district, whichever is less, or by the president or any three directors upon giving notice as hereinafter provided. Any special meeting called on the application of the voters shall be held within twenty-one days after receiving such application. Notice of the holding of the annual meeting and all special meetings shall be given by publication of a notice of such meetings in a newspaper having a general circulation in such district at least ten days before the day of such meetings, signed by the president or any three directors, which notice shall designate the time and place of such meetings and the business to be transacted thereat. Two hundred or more persons or ten per cent of the total number of persons qualified to vote in the meeting of a district, whichever is less, may petition the clerk of such district, in writing, at least twenty-four hours prior to any such meeting, requesting that any item or items on the call of such meeting be submitted to the persons qualified to vote in such meeting not less than seven nor more than fourteen days thereafter, on a day to be set by the district meeting or, if the district meeting does not set a date, by the board of directors, for a vote by paper ballots or by a “yes” or “no” vote on the voting machines, during the hours between twelve o'clock noon and eight o'clock p.m., except that any district may, by vote of its board of directors, provide for an earlier hour for opening the polls but not earlier than six o'clock a.m. The paper ballots or voting machine ballot labels, as the case may be, shall be provided by the clerk. When such a petition has been filed with the clerk, the president, after completion of other business and after reasonable discussion shall adjourn such meeting and order such vote on such item or items in accordance with the petition; and any item so voted may be rescinded in the same manner. The clerk shall phrase such item or items in a form suitable for printing on such paper ballots or ballot labels. Not fewer than fifteen voters of the district shall constitute a quorum for the transaction of business at any meeting of the district; and if fifteen voters are not present at such meeting, the president of the district or, in his absence, the vice president may adjourn such meeting from time to time, until at least fifteen voters are present; and all meetings of the district where a quorum is present may be adjourned from time to time by a vote of a majority of the voters voting on the question. At any annual or special meeting, the voters may, by a majority vote of those present, discontinue any purposes for which the district is established or undertake any additional purpose or purposes enumerated in section 7-326.

(b) The president of the district shall be the chief executive officer thereof and shall be a member of the board of directors. He shall preside at all meetings of the voters of the district and at all meetings of the directors, and at all meetings where he presides he shall vote to dissolve a tie when necessary. He shall designate the duties devolving upon each of the five directors, shall approve all bills for payment by the treasurer and shall be, ex officio, a member of all committees and boards of the district. The vice president shall be a member of the board of directors, and shall have all the authority, power and duties of the president whenever the president vacates his office, is absent or from any cause is unable to perform his duties. The clerk shall be a member of the board of directors, shall keep a record of the minutes of all meetings of the voters and of the board of directors and shall keep at all times a list of the voters of the district. The treasurer shall have charge of the collection and payment of all moneys of the district, under such rules and regulations as shall be prescribed by the board of directors, and shall prepare the annual budget, which shall be reviewed by the board of directors and transmitted with the board's comments and recommendations to the annual budget meeting of the district for adoption.

(c) The fiscal year of the district shall begin on July first and shall end the following June thirtieth. Annually, not less than thirty days prior to the beginning of the fiscal year, there shall be a meeting of the voters of the district for the purpose of adopting the annual budget, laying the tax and fixing the tax rate.

(d) Notwithstanding any provision of this chapter or any special act to the contrary, a district may, at its annual meeting or at a special meeting called in accordance with the provisions of this section, (1) increase the membership of the board of directors of the district to nine members, three of whom may be elected each year to three-year terms, and in such case, require the officers of the district to be chosen from among the members of the board or (2) provide for one member of the board of directors of the district to serve as both clerk and treasurer of the district.

(1949 Rev., S. 767; 1957, P.A. 465, S. 17 (d)–(f); September, 1957, P.A. 6, S. 2; P.A. 82-213, S. 2; P.A. 84-318, S. 2, 4; P.A. 89-370, S. 7, 15; P.A. 91-407, S. 37, 42.)

History: P.A. 82-213 amended Subsec. (a) to provide for the ability of voters to petition for a meeting or for a referendum; P.A. 84-318 replaced requirement of posting of notices with requirement for publication of notices and clarified that districts must use a uniform fiscal year in accordance with chapter 110; P.A. 89-370 amended Subsec. (a) to establish quorum requirement; P.A. 91-407 added Subsec. (d) permitting district to increase membership of board of directors to nine members, three of whom to be elected each year for three-year terms and require officers to be chosen from among members of board or provide for one member to serve as both clerk and treasurer.

Kinds of property taxable, and manner of reaching assessment value, are same as in case of school district. 92 C. 674. Cited. 122 C. 402.



Section 7-327a - Petition for vote. Form. Statement by and qualification of circulator.

In any case in which an action for a vote by the voters of a district is to be initiated by the petition of such voters, in addition to such other requirements as the general statutes or any special act may impose, such petition shall be on a form prescribed or approved by the clerk of such district, and each page of such petition shall contain a statement, signed under penalties of false statement, by the person who circulated the same, setting forth such circulator's name and address, and stating that each person whose name appears on said page signed the same in person in the presence of such circulator, that the circulator either knows each such signer or that the signer satisfactorily identified himself to the circulator and that all the signatures on said page were obtained not earlier than six months prior to the filing of said petition. Any page of a petition which does not contain such a statement by the circulator shall be invalid. Any circulator who makes a false statement in the statement hereinbefore provided shall be subject to the penalty provided for false statement. No petition shall be valid for any action for a vote by the voters at any regular or special district meeting unless such petition shall be circulated by a person resident or eligible to vote in such district.

(P.A. 82-213, S. 3.)



Section 7-328 - Taxation. Bonds.

(a) The territorial limits of the district shall constitute a separate taxing district, and the assessor or assessors of the town shall separate the property within the district from the other property in the town and shall annually furnish the clerk of the district with a copy of the grand list of all property in the district after it has been completed by the board of assessment appeals of the town. If the legislative body of the town elects, pursuant to section 12-62c, to defer all or any part of the amount of the increase in the assessed value of real property in the year a revaluation becomes effective and in any succeeding year in which such deferment is allowed, the grand list furnished to the clerk of the district for each such year shall reflect assessments based upon such deferment. When the district meeting has fixed the tax rate, the clerk shall prepare a rate bill, apportioning to each owner of property his proportionate share of the taxes, which rate bill, when prepared, shall be delivered to the treasurer; and the district and the treasurer thereof shall have the same powers as towns and collectors of taxes to collect and enforce payment of such taxes, and such taxes when laid shall be a lien upon the property in the same manner as town taxes, and such liens may be continued by certificates recorded in the land record office of the town, and foreclosed in the same manner as liens for town taxes or enforced in accordance with any provision of the general statutes for the collection of property taxes. The assessor or board of assessment appeals shall promptly forward to the clerk of the district any certificate of correction or notice of any other lawful change to the grand list of the district. The district clerk shall, within ten days of receipt of any such certificate or notice, forward a copy thereof to the treasurer, and the assessment of the property for which such certificate or notice was issued and the rate bill related thereto shall be corrected accordingly. If the district constructs any drain, sewer, sidewalk, curb or gutter, such proportion of the cost thereof as such district determines may be assessed by the board of directors, in the manner prescribed by such district, upon the property specially benefited by such drain, sewer, sidewalk, curb or gutter, and the balance of such costs shall be paid from the general funds of the district. In the construction of any flood or erosion control system, the cost to such district may be assessed and shall be payable in accordance with sections 25-87 to 25-93, inclusive. The cost for the maintenance of water quality in a lake shall be assessed on the land in a district and payment shall be apportioned equally among the owners of parcels of property. Subject to the provisions of the general statutes, the district may issue bonds and the board of directors may pledge the credit of the district for any money borrowed for the construction of any public works or the acquisition of recreational facilities authorized by sections 7-324 to 7-329, inclusive, and such board shall keep a record of all notes, bonds and certificates of indebtedness issued, disposed of or pledged by the district. All moneys received by the directors on behalf of the district shall be paid to the treasurer. No contract or obligation which involves an expenditure in the amount of (1) ten thousand dollars or more in districts where the grand list is less than or equal to twenty million dollars, or (2) twenty thousand dollars or more in districts where the grand list is greater than twenty million dollars, in any one year shall be made by the board of directors, unless the same is specially authorized by a vote of the district, nor shall the directors borrow money without like authority. The clerk of the district shall give written notice to the treasurer of the town in which the district is located of any final decision of the board of directors to borrow money, not later than thirty days after the date of such decision. The district may adopt ordinances, with penalties to secure their enforcement, for the purpose of regulating the carrying out of the provisions of sections 7-324 to 7-329, inclusive, and defining the duties and compensation of its officers and the manner in which their duties shall be carried out.

(b) Upon the request of the clerk of any district, the registrar of voters and the assessor of the town in which the district is located shall provide a list of voters of the district.

(1949 Rev., S. 769; 1955, S. 343d; 1957, P.A. 465, S. 17(g); P.A. 81-152; P.A. 85-543, S. 4, 7; P.A. 89-370, S. 8, 15; P.A. 90-23, S. 1, 3; P.A. 95-283, S. 25, 68; P.A. 96-171, S. 1, 16; P.A. 06-148, S. 5; P.A. 09-173, S. 2; P.A. 13-276, S. 2.)

History: P.A. 81-152 increased limit on contracts entered into without vote from $500 to $2,000; P.A. 85-543 included the acquisition of recreational facilities in the possible uses of funds borrowed through the issuance of bonds; P.A. 89-370 designated existing provisions Subsec. (a), increased amount of annual expenditure which requires authorization by vote of district from $2,000 or more to $5,000 or more in districts where grand list is $20,000,000 or less, or $10,000 or more in districts where grand list is greater than $20,000,000, required written notice to town treasurer re decision of board of directors to borrow money and added Subsec. (b) re list of voters; P.A. 90-23 amended Subsec. (a) by raising the limit on contracts entered into without vote from $5,000 to $10,000 in districts where the grand list is less than $20,000,000 and from $10,000 to $20,000 in districts where the grand list exceeds $20,000,000, effective April 26, 1990, and applicable to appropriations for the budget in any town for fiscal years commencing on or after July 1, 1990; P.A. 95-283 amended Subsec. (a) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-171 amended Subsec. (a) to require the assessor to furnish the district clerk with a copy of “the grand list of all property in the district”, rather than a copy of “the list”, and to add provisions requiring the grand list to reflect assessments based upon any deferment of the increase in the assessed value of real property when the legislative body of the town elects to defer the increase in the year a revaluation becomes effective or in any succeeding year in which such deferment is allowed, requiring the assessor or board of assessment appeals to promptly forward to the district clerk any certificate of correction or notice of any other lawful change to the grand list of the district, requiring the district clerk to forward a copy thereof to the treasurer within ten days and requiring the assessment and rate bill to be corrected accordingly, effective May 31, 1996; P.A. 06-148 made a technical change in Subsec. (a), effective June 6, 2006; P.A. 09-173 amended Subsec. (a) to require that cost of water quality maintenance in a lake be assessed on land and payment be apportioned equally among property owners; P.A. 13-276 amended Subsec. (a) by permitting the enforcement of tax liens in accordance with provisions of general statutes re collection of property taxes.



Section 7-328a - Home rule action.

(a) Any district, as defined by section 7-324, established by special act may, by a two-thirds vote of the voters present at a district meeting, elect to make its charter, including any amendments thereto adopted by special act, subject to amendment by home rule action as hereinafter provided, but no home rule charter amendment shall be adopted which will grant to the district any authority exceeding that granted to districts under this chapter.

(b) A home rule charter amendment shall be initiated by a two-thirds vote of the entire membership of the board of directors or other governing body of the district, or by a petition filed with the clerk of the district for submission to the governing body and signed by not less than ten per cent of the voters of the district. Upon the filing of such petition the clerk shall determine its sufficiency by comparing the signatures thereon with the names of the voters of the district and shall certify its sufficiency or insufficiency to the governing body.

(c) The provisions of sections 7-189, 7-190 and 7-191 shall apply to home rule charter amendments by districts; provided “appointing authority” means the board of directors or other governing body, “electors of the town, city or borough” means voters of a district, “election” means a district meeting, and “town or city clerk” means the district clerk.

(1963, P.A. 582, S. 1–3; P.A. 14-122, S. 70.)

History: P.A. 14-122 made technical changes in Subsec. (c).

Section does not give a fire district authority to extend its geographical limits. 28 CS 413.



Section 7-328b - District may exempt motor vehicles from property tax.

Any district established in accordance with the provisions of this chapter may by vote of its legislative body provide that motor vehicles shall be exempt from any tax levied by such district on the assessed value of personal property.

(P.A. 79-542, S. 1.)



Section 7-328c - Districts established in 1839.

Notwithstanding the provisions of any special act or sections 7-324 to 7-329, inclusive, any district established in 1839 by special act may, by majority of the voters present at the annual meeting or any special meeting of the district called in accordance with the provisions of such special act, provide for the following: (1) An increase in the number of commissioners from three to five, (2) voting by voting tabulator from six o'clock a.m. to eight o'clock p.m. for an annual or special meeting, and (3) notice, in writing, by a person intending to run for commissioner to the clerk of the city or town in which such district is located of such person's intent to run not later than thirty days prior to such meeting. Such clerk shall publish the names of each such candidate and a description of any issue to be placed on the ballot of such meeting in a newspaper having a general circulation in such city or town, not later than fifteen days prior to such meeting.

(P.A. 03-256, S. 1; P.A. 11-20, S. 1.)

History: P.A. 03-256 effective June 26, 2003; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator” in Subdiv. (2), effective May 24, 2011.



Section 7-329 - Termination of district.

Whenever the officers of such district vote to terminate its corporate existence and whenever a petition signed by ten per cent of the total number of persons qualified to vote in the meeting of such district or twenty of the voters of such district, whichever is less, applying for a special meeting to vote on the termination of the district is received by the clerk, the clerk shall call a special meeting of the voters residing within such district, the notice of which shall be signed by the officers thereof, by advertising the same in the same manner as is provided in section 7-325. Not later than twenty-four hours before any such meeting, two hundred or more voters or ten per cent of the total number of voters, whichever is less, may petition the clerk of the district, in writing, that a referendum on the question of whether the district should be terminated be held in the manner provided in section 7-327. If, at such meeting, a two-thirds majority of the voters present vote to terminate the corporate existence of the district, or, if a referendum is held, two-thirds of the voters casting votes in such referendum vote to terminate the corporate existence of the district, the officers shall proceed to terminate the affairs of such district. The district shall pay all outstanding indebtedness and turn over the balance of the assets of such district to the town in which the district is located, if the legislative body of the town authorizes such action. No district shall be terminated under this section until all of its outstanding indebtedness is paid unless the legislative body of the town in which the district is located agrees in writing to assume such indebtedness. On completion of the duties of the officers of such district, the clerk shall cause a certificate of the vote of such meeting to be recorded in the land records of the town in which the district is located and the clerk shall notify the Secretary of the Office of Policy and Management.

(1949 Rev., S. 766; 1955, S. 342d; 1957, P.A. 465, S. 17 (h); P.A. 82-213, S. 4; P.A. 83-502, S. 3, 4; P.A. 84-318, S. 3, 4; P.A. 85-613, S. 80, 154; P.A. 89-370, S. 9, 15.)

History: P.A. 82-213 provided for a petition by the voters on the question of termination and required termination upon simple majority vote rather than two-thirds majority vote; P.A. 83-502 provided that a two-thirds vote would be necessary for termination of a district; P.A. 84-318 removed the requirement of posting of the notice and provided for notification of termination to the secretary of the office of policy and management; P.A. 85-613 made technical changes; P.A. 89-370 authorized holding of referendum and added provision requiring payment of district's outstanding indebtedness prior to termination unless legislative body agrees to assume such indebtedness.

Cited. 208 C. 543.



Section 7-329a - Establishment of port district and port authority. Jurisdiction.

Any town may, by vote of its legislative body, establish a port district which shall embrace such town. The affairs of any such district shall be administered by a port authority, comprising not fewer than five nor more than seven members. The members of any such authority shall be appointed by the chief executive of the town and shall serve for such term as the legislative body may prescribe and until their successors are appointed and have qualified. Vacancies shall be filled by the chief executive for the unexpired portion of the term. The members of each such board shall serve without compensation, except for necessary expenses. The jurisdiction of a port authority shall not extend to matters relating to the licensure of pilots, the safe conduct of vessels, the protection of the ports and waters of the state and all other matters set forth in chapter 263 which are under the authority of the Department of Transportation. In addition the jurisdiction of a port authority shall not extend to matters relating to (1) a solid waste facility, as defined in subdivision (4) of section 22a-207, (2) a recycling facility, as defined in subdivision (8) of section 22a-207, (3) the building of a paper mill or a paper recycling facility, or (4) the Materials Innovation and Recycling Authority.

(1967, P.A. 900, S. 1; P.A. 98-240, S. 1; P.A. 09-186, S. 7; June Sp. Sess. P.A. 09-3, S. 85; P.A. 14-94, S. 1.)

History: P.A. 98-240 added jurisdictional limitations of a port authority; P.A. 09-186 designated existing provisions as Subsec. (a) and added Subsec. (b) prohibiting town from terminating or reorganizing port district or authority, modifying duties or powers of port authority or modifying property included in port district, without written consent of Commissioner of Transportation, effective July 20, 2009; June Sp. Sess. P.A. 09-3 deleted Subsec. (b) and made a conforming change, effective September 9, 2009; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority”, effective June 6, 2014.



Section 7-329b - Definitions.

As used in sections 7-329a to 7-329u, inclusive:

(1) “District” means a port district established pursuant to section 7-329a, or if any such district is terminated, the entity accorded the powers and duties of sections 7-329a to 7-329u, inclusive;

(2) “Project” means the acquisition, purchase, construction, reconstruction, improvement or extension of a port facility;

(3) “Port authority” means the Bridgeport Port Authority, the New London Port Authority and the New Haven Port Authority created pursuant to sections 7-329a to 7-329u, inclusive, or if any such port authority is terminated, then the successor entity of such port authority accorded the powers and duties of said sections 7-329a to 7-329u, inclusive; and

(4) “Port facilities” means (A) wharves, docks, piers, vessels, air or bus terminals, railroad tracks or terminals, cold storage and refrigerating plants, warehouses, elevators, freight-handling machinery and such equipment as is used in the handling of freight, passengers and vessels, vehicles, and the establishment and operation of a port and any other works, vessels, vehicles, rolling stock, properties, buildings, structures or other facilities necessary or desirable for commerce and industry or waterfront development within a district or in connection with the development and operation of port facilities, or (B) manufacturing and industrial facilities, recreational and entertainment facilities, residential facilities or other commercial facilities necessary for commerce and industry or waterfront development within a district, and (C) located within or benefiting the district.

(1967, P.A. 900, S. 2; P.A. 98-240, S. 2; P.A. 01-143, S. 7, 8; P.A. 02-42, S. 1.)

History: P.A. 98-240 redefined “district”, “project”, “port authority” and amended definition of “port facilities” to include types of commercial facilities located within the geographic boundaries of the district; P.A. 01-143 amended Subdiv. (4)(C) by changing “the geographic boundaries of” to “or benefiting”, effective July 6, 2001; P.A. 02-42 redefined “port authority” to include the New Haven Port Authority in Subdiv. (3), effective May 6, 2002.



Section 7-329c - Powers and duties of port authority.

With the exception of state or federally owned properties, each port authority shall have power over the survey, development and operation of port facilities in its district as hereinafter specifically set forth, and the coordination of the same with existing or future agencies of transportation with a view to the increase and efficiency of all such facilities and the furtherance of commerce and industry in the district. It shall make a thorough investigation of port conditions in the district and such other places as it may deem proper and shall prepare a comprehensive plan for the development of port facilities in such district. It may lease or acquire office space and equip the same with suitable furniture and supplies for the performance of the work of the authority, and may employ such personnel as may be necessary for such performance. The authority also shall have power to:

(1) Sue and be sued;

(2) Have a seal and alter the same at pleasure;

(3) Confer with any body or official having to do with port and harbor facilities within and without the district, and hold public hearings as to such facilities;

(4) Confer with railroad, steamship, air, bus, warehouse and other officials in the district with reference to the development of transportation facilities in such district and the coordination of the same;

(5) Determine upon the location, type, size and construction of requisite port facilities, subject, however, to the approval of any department, commission or official of the United States or the state where federal or state statute or regulation requires it;

(6) Own, lease, pledge, encumber, erect, construct, improve, rehabilitate, make, equip and maintain port facilities in the district and for any such purpose acquire in the name of the port authority by purchase, grant, gift or condemnation, except as hereinafter limited, real property, including easements therein, lands under water and riparian rights, and hold, improve, develop, mortgage, pledge, exchange, sell, convey or otherwise dispose of any such property in such manner as the port authority shall determine;

(7) Make surveys, maps and plans for, and estimates of the cost of, the development and operation of requisite port facilities and for the coordination of such facilities with existing agencies, both public and private, with the view of increasing the efficiency of all such facilities in the furtherance of commerce and industry in the district;

(8) Make contracts and leases, loans and execute all instruments necessary or convenient to carry out their duties under the provisions of sections 7-329a to 7-329f, inclusive, including the lending of proceeds of bonds issued in accordance with subdivision (9) of this section, to owners, lessees or occupants of facilities in the port district;

(9) Issue bonds within the provisions and limitations of sections 7-329g to 7-329u, inclusive, for the purpose of financing, acquiring, constructing or improving port facilities or for any other authorized purpose of the port authority;

(10) Fix fees, rates, rentals or other charges for the purpose of all port facilities owned by the port authority and collect such fees, rates, rentals and other charges for such facilities owned by the port authority, which fees, rates, rentals or other charges shall at all times be sufficient to comply fully with all covenants and agreements with the holders of any bonds issued under the provisions of sections 7-329a to 7-329f, inclusive;

(11) Operate and maintain all port facilities owned or leased by it; use the revenues therefrom for the corporate purposes of the port authority, and in accordance with any covenants or agreements contained in the proceedings authorizing the issuance of any bonds hereunder;

(12) Regulate and supervise the construction of all port facilities constructed or installed by any private individual or corporation commenced after October 1, 1967, and regulate the operation of all privately owned port facilities insofar as such operation may adversely affect the flow of transportation or the enforcement of approved plans for the development of port facilities. The power granted by this subdivision shall be subject to the rules, regulations or other directives of any federal or state department, commission or other agency having jurisdiction and such grant of power shall not operate to deprive any person or corporation, private or public, of any property without due process of law;

(13) Purchase, sell, own, lease, finance, maintain, repair, operate or contract for the operation of vessels, ships, ferries, ferry boats or shipping services for the conveyance of passengers, freight and vehicles in and out of the districts;

(14) Accept gifts, grants, loans or contributions from the United States, the state or an agency or instrumentality of either of them, or a person or corporation, by conveyance, bequest or otherwise, and expend the proceeds for any purpose of the port authority, and, as necessary, contract with the United States, the state or an agency or instrumentality of either of them, to accept gifts, grants, loans or contributions on such terms and conditions as may be provided by the law authorizing the same;

(15) Maintain or participate in the maintenance of a staff to promote and develop the movement of commerce through the port district;

(16) Use the officers, employees, facilities and equipment of the town, with the consent of the town, and pay a proper portion of the compensation or cost;

(17) Apply for a grant of the privilege of establishing, operating and maintaining a foreign trade zone as permitted pursuant to the federal Foreign-Trade Zone Act of 1934, 19 USC Sections 81a to 81u, inclusive, as from time to time amended.

(1967, P.A. 900, S. 3; P.A. 98-240, S. 3; P.A. 00-148, S. 2.)

History: P.A. 98-240 excepted state or federally owned property from the power of survey, development and operation by a port authority, amended Subdiv. (6) by allowing a port authority to own, pledge, encumber, improve and rehabilitate port facilities and dispose of such property, amended Subdiv. (8) by authorizing a port authority to loan money, including the proceeds of bonds, amended Subdiv. (9) by allowing a port authority to issue bonds for any authorized purpose and inserted new Subdiv. (13) allowing for the acquisition and disposal of vessels, ships, ferries, ferry boats or shipping services in and out of the districts, renumbering remaining Subdivs. accordingly; P.A. 00-148 added Subdiv. (17) re application for a grant to operate a foreign trade zone.



Section 7-329d - Regulations by port authority.

Each port authority may make and enforce any reasonable regulations that it may determine to be necessary for the proper development, maintenance and use of the port facilities, relating to the construction, equipment, repair, maintenance, use and rental of any dock, wharf, slip, bus or air terminal, rail tracks or terminal or warehouse or other port authority owned or leased by any individual or corporation within the port facility and may operate and maintain a foreign trade zone, as permitted pursuant to the federal Foreign-Trade Zone Act of 1934, 19 USC Sections 81a to 81u, inclusive, as from time to time amended.

(1967, P.A. 900, S. 4; P.A. 98-240, S. 4; P.A. 00-148, S. 3.)

History: P.A. 98-240 changed “authority” to “port authority”; P.A. 00-148 made technical changes and added a provision allowing a port authority to operate a foreign trade zone.



Section 7-329e - Investigations.

Each port authority may make any investigation which it may deem necessary to enable it effectually to carry out the provisions of sections 7-329a to 7-329f, inclusive. The port authority may enter upon any lands as in its judgment may be necessary for the purpose of making surveys and examinations to accomplish any purpose authorized by said sections.

(1967, P.A. 900, S. 5; P.A. 98-240, S. 5.)

History: P.A. 98-240 changed “authority” to “port authority”.



Section 7-329f - Property necessary for development.

The port authority may lease or acquire title to real and personal property, may encumber and pledge such property and may condemn real property located within the district which it deems necessary for the development of port facilities in the district, subject to the provisions of section 48-12.

(1967, P.A. 900, S. 6; P.A. 98-240, S. 6.)

History: P.A. 98-240 changed “authority” to “port authority” and provided power to encumber and pledge real and personal property.



Section 7-329g - Issuance of bonds.

(a) The port authority may issue bonds from time to time in its discretion, subject to the approval of the legislative body when required by the provisions of sections 7-329a to 7-329u, inclusive, for the purpose of paying all or any part of the cost of acquiring, purchasing, constructing, reconstructing, improving or extending any project and acquiring necessary land and equipment therefor. The port authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds payable as to principal and interest: (1) From its revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the port authority, or a mortgage on any project or other property of the port authority, provided such pledge shall not create any liability on the entity making such grant or contribution beyond the amount of such grant or contribution. Whenever and for as long as any port authority has issued and has outstanding bonds pursuant to sections 7-329a to 7-329f, inclusive, the port authority shall fix, charge and collect rates, rents, fees and other charges in accordance with section 7-329i. Neither the members of the port authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the port authority, and such bonds and obligations shall so state on their face, shall not be a debt of the state or any political subdivision thereof, except when the port authority or a participating municipality which in accordance with section 7-329r, has guaranteed payment of principal and of interest on the same, and no person other than the port authority or such a public body shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the port authority or such a participating municipality. Except to the extent and for the purpose therein expressly provided by other laws, such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of the port authority are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds the port authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the port authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the port authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the port authority may contain.

(b) Bonds of the port authority may be issued as serial bonds or as term bonds, or the port authority, in its discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the port authority shall determine. Pending preparation of the definitive bonds, the port authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the port authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the port authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the port authority; (4) limitations on the right of the port authority or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the port authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the port authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any member whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such member before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of sections 7-329a to 7-329f, inclusive, or any recitals in any bonds issued under the provisions of said sections, all such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Unless otherwise provided by the ordinance creating the port authority, bonds may be issued under the provisions of sections 7-329a to 7-329u, inclusive, without obtaining the consent of any commission, board, bureau or agency of the state or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by said sections.

(f) The port authority shall have power out of any funds available therefor to purchase its bonds or notes. The port authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) A port authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once in a newspaper published or circulating in each participating municipality a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced within twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(h) Notwithstanding any other provision of the general statutes, (1) the state shall not, now or in the future, have any liability or responsibility with regard to any obligation issued by the port authority, and (2) no political subdivision of the state shall, now or in the future, have any liability or responsibility with regard to any obligation issued by the port authority except as expressly provided in sections 7-329a to 7-329u, inclusive.

(P.A. 98-240, S. 7; P.A. 06-196, S. 40.)

History: P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 7-329h - Securing of bonds.

In the discretion of the port authority any bonds issued under the provisions of sections 7-329a to 7-329u, inclusive, may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the port authority, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the port authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the port authority. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including provisions which have been specifically authorized to be included in any resolution or resolutions of the port authority authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the port authority. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the port authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(P.A. 98-240, S. 8.)



Section 7-329i - Rates, rents, fees and charges.

The port authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding revenue bonds of the port authority issued in respect of such project as the same shall become due and payable, and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the port authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the port authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the port authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the port authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the port authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture or agreement by which a pledge is created need be filed or recorded except in the records of the port authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust indenture or agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance projects of such port authority without distinction or priority of one over another.

(P.A. 98-240, S. 9.)



Section 7-329j - Receipts to be trust funds.

All moneys received pursuant to the authority of sections 7-329a to 7-329u, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections 7-329a to 7-329u, inclusive.

(P.A. 98-240, S. 10.)



Section 7-329k - Rights of bondholders.

Any holder of bonds, notes, certificates or other evidences of borrowing issued under the provisions of sections 7-329a to 7-329u, inclusive, or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent the rights herein given may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by said sections or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or resolution to be performed by the port authority or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(P.A. 98-240, S. 11.)



Section 7-329l - Tax exemption.

The exercise of the powers granted by sections 7-329a to 7-329u, inclusive, shall be in all respects for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the port authority is authorized to undertake constitute the performance of an essential governmental function, no port authority shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections; and the bonds, notes, certificates or other evidences of debt issued under the provisions of said sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state and by any political subdivision thereof.

(P.A. 98-240, S. 12.)



Section 7-329m - Bonds to be legal investments.

Bonds issued by the port authority under the provisions of sections 7-329a to 7-329u, inclusive, shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(P.A. 98-240, S. 13.)



Section 7-329n - Municipal powers to aid port authority.

For the purpose of aiding a port authority and cooperating in the planning, undertaking, acquisition, construction or operation of any port facility, any municipality may (1) acquire real property in its name for such port facility or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such port facility, or partly for such purposes and partly for other municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such municipality, (2) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake, and (3) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of any such port facility, and cause services to be furnished to the port authority of any character which such municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

(P.A. 98-240, S. 14.)



Section 7-329o - Provision of property to port authority.

Any municipality, by ordinance, and any other governmental unit is empowered, without any referendum or public or competitive bidding, and any person is empowered, to sell, lease, lend, grant or convey to any port authority, or to permit a port authority to use, maintain or operate as part of any port facility, any real or personal property which may be necessary or useful and convenient for the purposes of the port authority and accepted by the port authority. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the port authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the port authority may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such municipality, governmental unit or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of any port facility.

(P.A. 98-240, S. 15.)



Section 7-329p - Lease of facilities.

Any municipality, governmental unit or person is empowered to enter into and perform any lease or other agreement with any port authority for the lease to or use by such municipality, governmental unit or person of all or any part of any port facility or facilities. Any such lease or other agreement may provide for the payment to the port authority by such municipality, governmental unit or person, annually or otherwise, of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be so fixed or computed. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the port authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Such municipality, governmental unit or person shall do all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality, governmental unit or person.

(P.A. 98-240, S. 16.)



Section 7-329q - Financial aid by municipality.

For the purpose of aiding a port authority and cooperating in the planning, undertaking, acquisition, construction or operation of any port facility, any municipality, by ordinance or by resolution of its legislative body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the port authority, (1) to appropriate moneys for the purposes of the port authority, and to loan or donate such money to the port authority in such installments and upon such terms as may be agreed upon with the port authority, (2) to covenant and agree with the port authority to pay to or on the order of the port authority annually or at shorter intervals as a subsidy for the promotion of its purposes not more than such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (3) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys, if any, necessary for such performance, to covenant and agree with the port authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (4) to appropriate money for all or any part of the cost of acquisition or construction of such port facility, and, in accordance with the limitations and any exceptions thereto and in accordance with procedure prescribed by law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such port facility and appropriation, and to pay the proceeds of such bonds to the port authority.

(P.A. 98-240, S. 17.)



Section 7-329r - Municipal guarantee of port authority bonds.

For the purpose of aiding a port authority in the planning, undertaking, acquisition, construction or operation of any port facility, any participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the port authority, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the port authority and pledge the full faith and credit of the municipality to the payment thereof. Any guaranty of bonds of a port authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the port authority or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the port authority or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality or the port authority, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provisions shall be made by law for the protection of the owners of such bonds of the municipality or the port authority or those entering into such contracts with the municipality or the port authority. The port authority is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of a port authority may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of said subsection (b) of section 7-374, (1) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the port facility to be financed from the proceeds of such bonds and (2) during any subsequent fiscal year if the revenues of the port authority in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, all bonds of the municipality issued as provided in section 7-329q, and all bonds of the port authority issued under section 7-329g.

(P.A. 98-240, S. 18.)



Section 7-329s - Pledge or assignment of lease to secure bonds.

Any lease or other agreement, and any instruments making or evidencing the same, may be pledged or assigned by the port authority to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

(P.A. 98-240, S. 19.)



Section 7-329t - Exemption of property from levy and sale by virtue of execution.

All property of a port authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a port authority be a charge or lien upon its property; provided nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a port authority on its facility revenues or other moneys.

(P.A. 98-240, S. 20.)



Section 7-329u - Payment by port authority of sums in lieu of taxes.

Every port authority and every municipality in which any property of the port authority is located may enter into agreements with respect to the payment by the port authority to such municipality of annual sums of money in lieu of taxes on such property in such amounts as may be agreed upon between the port authority and the municipality, and each such port authority may make, and each such municipality is empowered to accept, such payments and to apply them in the manner in which taxes may be applied in such municipality; provided no such annual payment with respect to any parcel of such property shall exceed the amount of taxes paid thereon for the taxable year immediately prior to the time of its acquisition by the port authority.

(P.A. 98-240, S. 21.)



Section 7-330 - Formation of municipal district.

Any two or more towns, cities or boroughs may, by vote of their legislative bodies, vote to form a district for the performance of any municipal function which the constituent municipalities of such district may, under any provision of the general statutes or of any special act, perform separately. The affairs of any such district shall be managed by a board consisting of two members from each constituent municipality appointed by the board of selectmen of towns, the council or board of aldermen of cities and the board of burgesses of boroughs. Any town, city or borough having a population of more than five thousand inhabitants as determined by the last-completed federal census shall be entitled to one additional representative for each additional five thousand population or part thereof. The board shall, at its first meeting, determine by lot which members shall serve for one, two or three years, provided the terms of office of not more than fifty per cent of the board shall expire in any one year. Thereafter, the terms of office shall be for three years. Such board shall choose by ballot from its membership a chairman, a secretary and a treasurer. Such treasurer shall give bond to the board to the satisfaction of its members, the cost of such bond to be borne by the board.

(1955, S. 344d; 1957, P.A. 13, S. 35.)



Section 7-331 - Payment of expenses.

The proportional share of each constituent municipality of the indebtedness and current expenditures of the district for its projects under the provisions of sections 7-330 to 7-332, inclusive, shall be determined by the board, which board shall have all the powers and duties with regard to such projects as such constituent municipalities would have severally.

(1955, S. 345d.)



Section 7-332 - Admission to or withdrawal from district.

Any municipality may, by vote of its legislative body, after the formation of a district in accordance with the provisions of section 7-330, elect to apply for admission to such district and the board of such district may admit such municipality. Any constituent municipality of any district may, by vote of its legislative body, elect to withdraw from such district, but such withdrawal shall not be effective until six months after such vote, nor shall such withdrawal relieve such municipality of any liability which it incurred as a member of such district.

(1955, S. 346d.)



Section 7-333 - Metropolitan districts. Definitions.

Whenever used in sections 7-334 to 7-339, inclusive, “metropolitan area” means any area in which there is a city having a population according to the last-completed federal census of twenty-five thousand or more, designated hereafter as the “central city”, and any town, city or borough any part of which is not more than fifteen miles distant from the nearest boundary of such central city.

(1955, S. 347d; 1957, P.A. 13, S. 36; 1961, P.A. 313.)

History: 1961 act reduced size of city in definition of “metropolitan area” from 50,000 to 25,000.



Section 7-334 - Formation of metropolitan district. Jurisdiction.

The central city and any one or more towns, cities or boroughs within a metropolitan area may join to form a metropolitan district for the performance of any one or more functions, services or works which any of such towns, cities or boroughs is by special act or general statute authorized to perform. The jurisdiction of the metropolitan district for the performance of such functions, services or works as it may perform shall be coterminous with the area of the respective towns, cities and boroughs comprising such district.

(1955, S. 348d.)



Section 7-335 - Powers of districts.

The central city and any one or more towns, cities or boroughs, in addition to such powers as each has under any provision of the general statutes or any special act, may adopt and amend a charter for the metropolitan district, which charter shall, among other things, provide for the structure and organization of the metropolitan district government, the powers and duties of such government, the means of financing its operations, the admission of additional towns, cities and boroughs as members of the metropolitan district, the withdrawal of any constituent municipality and the dissolution of such district. Said charter shall supersede any existing charter provisions and all special acts inconsistent with the provisions of the metropolitan district charter. In addition, such district, unless prohibited by the provisions of its charter, shall have such powers as are granted to any of its constituent towns, cities and boroughs under the Constitution, general statutes or special acts.

(1955, S. 349d.)



Section 7-336 - Petition to establish district.

Any action to establish a metropolitan district shall be initiated by a two-thirds vote of the legislative body of the central city and of any one or more towns, cities or boroughs in the metropolitan area, or by petition filed with the clerk of any such municipality for submission to the legislative body and signed by not less than ten per cent of the electors of such town, city or borough wishing to form a metropolitan district. Upon the filing of such petitions, the clerk with whom the petitions are filed shall proceed forthwith to determine the sufficiency thereof by comparing the signatures thereon with the names contained in the registry list of the municipality in which the petition has been circulated.

(1955, S. 350d.)



Section 7-337 - Charter commission.

Within sixty days after action to establish a metropolitan district has been initiated by vote of the legislative bodies or by petition, the legislative bodies of the central city and any towns, cities or boroughs which have indicated an intention of forming a metropolitan district shall meet jointly at a time and place designated by the presiding officer of the legislative body representing the largest number of electors and shall provide by joint resolution for the appointment of a metropolitan district charter commission, which shall consist of at least one representative from each town, city or borough to be included in such district, but in no case shall such commission consist of less than five nor more than fifteen members regardless of the number of towns, cities or boroughs involved. Where representation exceeds one representative per town, city or borough, the representation shall be, as nearly as possible, in proportion to the number of electors residing within the boundaries of any town, city or borough to be included in such metropolitan district. On any matter coming before the joint meeting of the legislative bodies as hereinbefore provided which requires a vote, no town, city or borough shall be accorded more than one vote on each such matter. The choice of the charter commission representatives from each town, city or borough to be included in the metropolitan district shall be the responsibility of such town, city or borough and such representatives shall be selected in such manner as the legislative body of such town, city or borough prescribes.

(1955, S. 351d.)



Section 7-338 - Preparation of charter.

Such charter commission shall prepare a district charter providing for the administration of the property and affairs of the metropolitan district. The functions, services or works to be performed by such district shall be determined after an investigation of the needs of the district to be formed and after public hearings held for the purpose of obtaining the views of the electors. The members of the charter commission shall serve without compensation but any expense incurred in the discharge of its duties shall be paid by each town, city or borough to be included in the proposed metropolitan district in proportion to the percentage which the population, as determined by the last-preceding federal census, of each participating town, city or borough is of the total population of such district. The charter commission may engage such employees and contract for the services of such consultants as it may need for the proper execution of its duties.

(1955, S. 352d.)



Section 7-339 - Vote on charter.

Not less than ninety days nor more than one year after the first meeting of the metropolitan charter commission, a proposed district charter shall be submitted to the electors of each town, city or borough to be included in such metropolitan district at the next general election unless a petition for a special election is filed with the clerk of two or more towns, cities or boroughs to be included in the proposed district signed by not less than ten per cent of the electors of such towns, cities or boroughs. The sufficiency of such petitions shall be determined in the same manner as is specified in section 7-336. If the charter commission, by unanimous vote, determines that more than one year is required for the completion of its duties, an extension of time, not to exceed ninety days, shall be permitted. The metropolitan district charter shall become effective if approved by a majority of the electors voting thereon in accordance with the provisions of this section; provided such majority shall be no less than fifteen per cent of the total number of electors in all the towns, cities and boroughs voting on the question.

(1955, S. 353d.)



Section 7-339a - Interlocal agreements. Definitions.

As used in sections 7-339a to 7-339l, inclusive, unless a different meaning clearly appears from the context: “Public agency” means any municipality, as defined in section 7-148cc, of the state of Connecticut, and any local governmental unit, subdivision or special district of another state; “interlocal agreement” means an agreement entered into pursuant to said sections; “interlocal advisory board” means a board established pursuant to said sections; “participating public agency” means a party to an interlocal agreement; “legislative body” has the meaning assigned to it by section 1-1 but, where the legislative body is the town meeting, the requirements of said sections as to providing the opportunity for public comment shall not apply.

(1961, P.A. 429, S. 1; 1967, P.A. 516, S. 1; 1969, P.A. 359; P.A. 95-308, S. 1; P.A. 11-99, S. 2.)

History: 1967 act deleted references to fire, school, improvement districts and district corporations in definition of “public agency” broadening definition to include “any district as defined in section 7-324”; 1969 act included municipal and metropolitan districts in definition of “public agency”; P.A. 95-308 revised the definition of “public agency” to refer to participating public agency in lieu of contracting public agency; P.A. 11-99 redefined “public agency” and “legislative body”.



Section 7-339b - Subjects of interlocal agreements.

(a) Any public agency of this state may participate in developing and implementing interlocal agreements with any public agency or agencies of this state or any other state or states providing for any of the following:

(1) The joint performance of any function that each participating public agency may perform separately under any provision of the general statutes or of any special act, charter or home rule ordinance.

(2) The establishment of an interlocal advisory board or boards to recommend programs and policies for cooperative or uniform action in any fields of activity permitted or authorized hereunder for each participating public agency, and from time to time to advise with the appropriate officials of the participating public agencies in respect to such programs, policies or fields of activity.

(3) The establishment and maintenance of interlocal employees or officers of the participating public agencies for the purpose of administering or assisting in any of the undertakings contemplated by subdivision (1) of this subsection or for the purpose of performing services for an interlocal advisory board as authorized by subdivision (2) of this subsection. Such employees or officers, if not continuing in or eligible for the merit system, insurance and pension benefits and status of employment with a participating public agency, may continue in such status or be made eligible therefor if the interlocal agreement contains appropriate provisions to this effect. An interlocal advisory board may enter into an agreement with the federal Secretary of Health and Human Services to provide Old Age and Survivors Insurance coverage to employees of such board.

(b) Nothing contained in sections 7-339a to 7-339l, inclusive, shall be construed to authorize or permit any public agency of this state to receive, obtain, furnish or provide services, facilities, personnel, equipment or any other property or resources, or to engage in or perform any function or activity by means of an interlocal agreement, if it does not have constitutional or statutory power or authorization to receive, obtain, furnish or provide the same or substantially similar services, facilities, personnel, equipment, other property or resources, or to engage in or perform the same or a substantially similar function or activity on its own account.

(1961, P.A. 429, S. 2; 1967, P.A. 516, S. 2; P.A. 95-308, S. 2; P.A. 11-99, S. 3.)

History: 1967 act included agreements for joint use or benefit of services, personnel etc., for police protection and services, for sewage lines and treatment, for public entertainment and amusement, for public gardens, gymnasiums or community centers and for establishment and preservation of open spaces; P.A. 95-308 substituted “participating” for “contracting” public agencies; P.A. 11-99 amended Subsec. (a) by deleting former Subdiv. (1) re subjects for interlocal agreements, adding new Subdiv. (1) re joint performance of functions and making technical changes.



Section 7-339c - Procedure for entering agreements.

(a) Interlocal agreements shall be negotiated and shall contain all provisions on which there is mutual agreement between the participating public agencies. Such agreements shall establish a process for amendment, termination and withdrawal. The public agencies proposing an interlocal agreement shall submit to the legislative body of each participating public agency a copy of the proposed interlocal agreement for ratification or rejection. The legislative body of each participating public agency shall provide the opportunity for public comment before voting to ratify or reject such proposed agreement. For purposes of this section, providing the opportunity for public comment does not require a legislative body to conduct a public hearing.

(b) For any municipality in which the legislative body is the town meeting, such legislative body may, by resolution, vote to delegate its authority to ratify or reject a proposed interlocal agreement to the board of selectmen, provided such board of selectmen provides the opportunity for public comment in accordance with this section.

(1961, P.A. 429, S. 3; 1967, P.A. 516, S. 3; P.A. 95-308, S. 3; P.A. 11-99, S. 4.)

History: 1967 act replaced previous provisions; P.A. 95-308 deleted former Subsecs. (a), (b) and (g) requiring establishment of interlocal commissions, relettered remaining Subsecs. and made technical changes; P.A. 11-99 replaced former Subsecs. (a) to (d) with new Subsecs. (a) and (b) re procedure for entering interlocal agreements.



Section 7-339d - Advisory board.

Each participating public agency of this state shall be represented on any interlocal advisory board established by an interlocal agreement to which it is a party. Its representatives shall be appointed by the legislative body of the participating public agency of this state, or in such other manner as shall be prescribed by such legislative body. The qualifications, terms of office and compensation, if any, of such representatives shall be prescribed by such legislative body, subject to any applicable provisions of the interlocal agreement.

(1961, P.A. 429, S. 4; P.A. 95-308, S. 4.)

History: P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339e - Reimbursement of expenses of advisory board.

In addition to paying such compensation as may be prescribed pursuant to section 7-339d, a participating public agency of this state may reimburse its representatives on an interlocal advisory board for expenses for travel, both within and without this state, incurred by them in connection with services on such board.

(1961, P.A. 429, S. 5; P.A. 95-308, S. 5.)

History: P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339f - Provisions required in agreements.

Section 7-339f is repealed, effective July 8, 2011.

(1961, P.A. 429, S. 6; P.A. 95-308, S. 6; P.A. 11-99, S. 6.)



Section 7-339g - Financing of activities.

All costs and expenses which a participating public agency of this state incurs in connection with the receiving, obtaining, providing or furnishing of services, personnel, facilities, equipment, other property or resources, or the engaging in or performance of functions or activities under an interlocal agreement shall be incurred, appropriated, raised, financed and audited in the same manner and subject to the same statutory provisions and restrictions as though such participating public agency were receiving, obtaining or providing the same or substantially similar services, personnel, facilities, equipment, other property or resources, or engaging in or performing the same or substantially similar functions or activities without an interlocal agreement.

(1961, P.A. 429, S. 7; P.A. 95-308, S. 7.)

History: P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339h - State and federal aid.

(a) If the function or activity to be performed under an interlocal agreement is by the law of this state entitled to state aid, the participating public agency of this state may claim state aid. Such state aid shall be computed, apportioned and paid by the proper departments, agencies or officers of this state upon the approval of the Secretary of the Office of Policy and Management of this state to the participating public agency of this state in the same manner and subject to the same conditions and requirements as would apply if the interlocal agreement were not in force; provided, in making such computation, apportionment and payments, such state departments, agencies or officers shall take into account any funds or other consideration received or to be received by the participating public agency of this state from participating public agencies of other states under the interlocal agreement.

(b) Any interlocal advisory board established pursuant to sections 7-339a to 7-339l, inclusive, may claim and shall be eligible for any grants or other assistance which may be available from the government of the United States or any agency thereof and for which it may qualify pursuant to law.

(1961, P.A. 429, S. 8; P.A. 77-614, S. 19, 610; P.A. 95-308, S. 8.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339i and 7-339j - Conditions precedent to effecting agreement. Powers of Attorney General.

Sections 7-339i and 7-339j are repealed.

(1961, P.A. 429, S. 9, 10; 1967, P.A. 516, S. 4.)



Section 7-339k - Agreement to have status of compact. Parties in event of controversy.

An interlocal agreement shall have the status of an interstate compact. In any case of controversy involving the performance or interpretation of the interlocal agreement or liability thereunder, the contracting public agencies shall be the real parties in interest, and the states in which they are located shall not be parties solely because of the status of the interlocal agreement as an interstate compact.

(1961, P.A. 429, S. 11.)



Section 7-339l - Authority to be in addition to other powers.

The authorization in sections 7-339a to 7-339l, inclusive, to receive, obtain, provide or furnish any services, facilities, personnel, equipment, property or other resources, or perform or engage in any functions or activities by means of an interlocal agreement, shall be in addition to and not in substitution for or in limitation of any authorizations for joint or cooperative agreements or undertakings contained in other provisions of the law of this state; provided, if any of the provisions of said sections are in conflict with any other statutes of this state providing for the authorization or performance of joint or cooperative agreements or undertakings between public agencies of this state and public agencies of other states, the provisions of such other statutes shall be controlling.

(1961, P.A. 429, S. 12.)






Chapter 105a - Municipal Special Services Districts

Section 7-339m - Purpose of special services districts.

Any municipality may establish by ordinance of its legislative body as provided in this chapter, within its confines, a special services district or special services districts to promote the economic and general welfare of its citizens and property owners through the preservation, enhancement, protection and development of the economic health of such municipality.

(P.A. 73-621, S. 1; P.A. 75-98; P.A. 89-92.)

History: P.A. 75-98 required that municipality have population of at least 35,000, rather than 80,000 as before; P.A. 89-92 eliminated the requirement that a municipality have a population in excess of 35,000 in order to establish a special services district.



Section 7-339n - Powers of special services district.

A special services district shall constitute a body politic and corporate and the ordinance establishing such a district shall confer upon such district such of the following powers as are provided in the ordinance: (1) To sue and be sued; (2) to acquire, hold and convey any estate, real or personal; (3) to contract; (4) to borrow money, provided any obligation incurred for this purpose shall be discharged in accordance with the provisions of the ordinance establishing such district not more than seven years after it was incurred, and such district may pledge any revenues to be received pursuant to section 7-339r against any such obligation; (5) to recommend to the legislative body of the municipality in which such district is located the imposition of a levy upon the taxable interests in real property within such district, the revenues from which may be used in carrying out any of the powers of such district; (6) to construct, own, operate and maintain public or common improvements; and (7) to provide, within such district, some or all of the other services which such municipality is authorized to provide therein, except that no such ordinance may confer upon any such district the power to provide elementary or secondary public education services, and provided further no such ordinance may confer upon any such district the power to provide services which are then being provided within any portion of the area included in such district by any multitown body or authority.

(P.A. 73-621, S. 2; P.A. 07-154, S. 4; 07-196, S. 6.)

History: P.A. 07-154 replaced alphabetic Subdiv. designators with numeric Subdiv. designators and in Subdiv. (4) changed date for repayment of any loan from 1 year to 7 years, effective September 1, 2007; P.A. 07-196 provided that obligations shall be discharged in accordance with the ordinance establishing the district not more than 7 years after incurred, and that the district may construct, own, operate and maintain common improvements.

See Sec. 7-339r re tax levy for benefit of special services district.

See Sec. 7-339t re provisions of ordinance creating special services district.



Section 7-339o - Powers regarding motor vehicle parking.

In addition to the powers enumerated in section 7-339n, an ordinance establishing a special services district may confer upon such district some or all of the following powers: (a) To construct, acquire, or obtain leasehold interests in motor vehicle parking facilities, within or without such district; (b) to operate a motor vehicle parking facility, within or without such district; (c) to lease or sublease to other parties motor vehicle parking facilities; (d) to enter into, fund and perform agreements which reduce the cost of motor vehicle parking to residents of such district and to employees of, and those doing business with, businesses located within such district.

(P.A. 73-621, S. 3.)



Section 7-339p - Referendum on ordinance establishing special services district.

(a) An ordinance establishing a special services district shall not take effect unless, within sixty days of the adoption of such ordinance: (1) If such district is not divided into subdistricts pursuant to subsection (b) of section 7-339r, a referendum is held among all the holders of record of taxable interests in real property within such district on the question of whether such ordinance shall take effect, and unless a majority of such owners shall respond affirmatively and unless the holders of such taxable interests of real property the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within such district shall respond affirmatively; or (2) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, a separate referendum is held among all the holders of record of taxable interests in the real property within each such subdistrict on the question of whether such ordinance shall take effect, and unless a majority of such holders in each such subdistrict shall respond affirmatively and unless the holders of such taxable interests in real property within each such subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within each such subdistrict shall respond affirmatively; (3) if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of record of taxable interests in real property in each such land use category in such district on the question of whether such ordinance shall take effect, and unless a majority of such holders in each such land use category shall respond affirmatively and unless the holders of taxable interests in real property in each such land use category the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property in each such land use category within such district shall respond affirmatively; and (4) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, and if such ordinance also provides a different basis for the determination of the levies on the same land use category in different subdistricts pursuant to subdivision (2) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of taxable interests in real property in each such land use category in each such subdistrict on the question of whether such ordinance shall take effect, and unless a majority of such holders in each such land use category in each such subdistrict shall respond affirmatively and unless the holders of such taxable interests in real property in each such land use category in each such subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests within each such land use category within each such subdistrict shall respond affirmatively. For the purposes of this section, any tenant in common of any freehold interest in real property shall have a vote equal to the fraction of his ownership in said interest. Any joint tenant of any freehold interest in real property shall vote as if each tenant owned an equal, fractional share of such real property. A corporation shall have its vote cast by the chief executive officer of such corporation or his designee. No owner shall have more than one vote.

(b) The ordinance establishing a special services district shall prescribe the method and manner in which any such referendum shall be conducted, and shall provide the qualifications for those participating in any such referendum. Any such referendum may be conducted by mail.

(c) No holder of record of a taxable interest in real property, whether such record holder is a corporation, partnership, unincorporated association, trustee, fiduciary, guardian, conservator, or other form of entity, or any combination thereof, and whether such record holder is an individual who holds interests jointly, or in common with another individual or individuals, or with any one or more of the foregoing, shall be precluded from participating in any such referendum because of the form of entity which holds such record interest.

(P.A. 73-621, S. 4; P.A. 88-306, S. 1.)

History: P.A. 88-306 amended Subsec. (a) by adding provisions re voting by a tenant in common or a joint tenant of a freehold interest in real property or a corporation and prohibiting an owner from having more than one vote.



Section 7-339q - Board of commissioners of district. Contract awards.

The ordinance establishing a special services district shall provide that the business of such district shall be conducted by a board of commissioners and by such agents as the ordinance may authorize them to designate, and such ordinance shall further provide the number, qualifications and manner of election of such commissioners. All orders or contracts for expenditures by any such board on behalf of any such special services district which are greater than five thousand dollars shall be awarded to the lowest responsible qualified bidder only after a public invitation to bid, which shall be advertised in a newspaper having circulation in such special services district.

(P.A. 73-621, S. 5.)



Section 7-339r - Tax levy for benefit of special services district.

(a) An ordinance establishing a special services district shall provide the time and manner for determining the levy on real property within such district which is recommended by the board of commissioners of such district pursuant to subdivision (5) of section 7-339n.

(b) In order to provide that different areas, and different land use categories, within any such special services district may share equitably in the funding of such district in proportion to the different benefits to be derived therefrom, an ordinance establishing a special services district may divide such district into subdistricts, and such ordinance may further provide a separate basis for the determination of the levy recommended pursuant to subdivision (5) of section 7-339n on taxable interests in real property within each such subdistrict.

(c) (1) An ordinance establishing a special services district may create, for taxing purposes only, different categories of land use within such district, and such ordinance may further provide a separate basis for the determination of the levy recommended pursuant to subdivision (5) of section 7-339n on each such category of land use. (2) If an ordinance establishing such a district divides such district into subdistricts, and if such ordinance also creates different land use categories, such ordinance may also provide a basis for the determination of the levy recommended pursuant to subdivision (5) of section 7-339n on taxable interests in real property in a land use category in any such subdistrict which is different from the basis for determining the levy recommended on taxable interests in real property in the same land use category in another subdistrict or in other subdistricts.

(d) An ordinance establishing a special services district shall provide that, when the board of commissioners of such district shall, in a timely manner, recommend to the legislative body of the municipality in which such district is located a levy upon the taxable interests in real property within such district, pursuant to subdivision (5) of section 7-339n and pursuant to such ordinance, it shall be the obligation of such legislative body to impose such levy as a municipal levy, and such levy shall be in addition to the regular municipal levy, and it shall be the obligation of the municipality to collect such levy for the benefit of such district. All moneys received by the board of commissioners of any such district or by a municipality on behalf of any such district shall be paid into the general fund of such municipality where an account shall be maintained of such moneys for the benefit of such district. Any provision of the general statutes, any special act or any municipal charter to the contrary notwithstanding, the treasurer of such municipality shall disburse such funds in accordance with an annual budget adopted by the board of commissioners of such district.

(P.A. 73-621, S. 6; P.A. 83-587, S. 8, 96; P.A. 15-14, S. 3.)

History: P.A. 83-587 made a technical amendment; P.A. 15-14 made technical changes.



Section 7-339s - Dissolution of special services district.

(a) At any time after a special services district has been established pursuant to sections 7-339m and 7-339o, such district may be dissolved in any one of the following ways: (1) By the adoption of an ordinance repealing the ordinance establishing such special services district; or (2) if such district is not divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district does not create different land use categories pursuant to subdivision (1) of subsection (c) of section 7-339r, by the holding of a referendum by the board of commissioners of such district among all the holders of record of taxable interests in real property within such district on the question of whether such district shall be dissolved, provided a majority of such holders shall respond affirmatively or provided the holders of taxable interests in real property the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within such district shall respond affirmatively; or (3) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district does not create different land use categories pursuant to subdivision (1) of subsection (c) of section 7-339r, by the holding by the board of commissioners of such district of a separate referendum among all the holders of record of taxable interests in the real property within each such subdistrict on the question of whether such district shall be dissolved, provided a majority of such holders in any such subdistrict shall respond affirmatively or provided the holders of taxable interests in real property within any subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within such subdistrict shall respond affirmatively; or (4) if such district is not divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of record of taxable interests in the real property in each such land use category in such district on the question of whether such district shall be dissolved, and unless a majority of such holders in any such land use category shall respond affirmatively and unless the holders of taxable interests in real property in any such land use category the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property in such land use category within such district shall respond affirmatively; or (5) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of taxable interests in real property in each such land use category in each such subdistrict on the question of whether such district shall be dissolved, and unless a majority of such holders in any such land use category in any such subdistrict shall respond affirmatively or unless the holders of such taxable interests in real property in any such land use category in any such subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests within such land use category within each such subdistrict shall respond affirmatively.

(b) The board of commissioners of the special services district in question shall determine the manner in which any referendum held pursuant to subdivision (2), (3), (4) or (5) of subsection (a) of this section shall be conducted. Any such referendum may be conducted by mail.

(c) If any special services district is dissolved pursuant to subsection (a) of this section, the board of commissioners of such district shall proceed to wind up the affairs of such district as of the end of the then current fiscal year of such district. If, after the dissolution of a special services district, such district shall have liabilities, whether fixed or contingent, the legislative body of the municipality in which such district was located shall have the authority to impose, in addition to the regular municipal levy, a levy on the real property within such district, in the same manner as is provided for the determination of such levy by the board of commissioners of such district in the ordinance establishing such district, for as many years as any such liabilities shall remain outstanding, and such levy shall be calculated to produce enough revenues to satisfy and release such liabilities as they become due, and such revenues shall be deposited into the general fund of such municipality and shall be dispersed by such municipality, at the direction of its chief executive officer, solely for the purposes stated herein. If, after the dissolution of a special services district, such district shall have assets which remain following the winding up of the affairs of the special district, such assets shall be transferred to the municipality within which such district was located.

(P.A. 73-621, S. 7.)



Section 7-339t - Provisions of ordinance creating special services district.

The provisions of any municipal charter or of any general statute or special act to the contrary notwithstanding, an ordinance establishing a special services district may provide: (a) That the municipality in which such district is located is excused from providing within such district, or within some or all of the subdistricts, if any, within such district, some or all of the services which such district is authorized to provide pursuant to subsection (g) of section 7-339n, provided such ordinance shall also provide that thenceforth it shall be the obligation of such district to provide such services as to which the municipality has been excused; (b) that the municipality within which such district is located may enter into a contract with such district in which the city is excused from providing within such district, or within some or all of the subdistricts, if any, within such district, some or all of the services which such district is authorized to provide pursuant to subsection (g) of section 7-339n, and in which such district agrees to provide all such services as to which the municipality has been excused; (c) that, if such ordinance contains a provision excusing the municipality from the performance of any services pursuant to subsection (a) of this section, the municipality shall make an annual grant to such district, in a fixed amount or based upon a formula set forth in such ordinance, for the purpose of compensating such district for the services from which the municipality is excused and for which such district is to become responsible; (d) that, if such ordinance contains a provision authorizing the municipality and such district to enter into a contract pursuant to subsection (b) of this section excusing the municipality from the performance of certain services and obligating such district to provide such services, the municipality may also agree, in such contract, to make an annual grant to such district, in a fixed amount or based upon a formula set forth in such contract, for the purpose of compensating such district for the services from which the municipality is excused and for which such district is to become responsible; (e) that, as to any services which the municipality is excused from performing and which such district is to become responsible for performing, whether by the terms of such ordinance itself or by the terms of a contract entered into pursuant to authority granted in such ordinance, the municipality and such district may enter into a contract or contracts having a fixed term or extending for the life of such district in which such district is given the right to elect to purchase, at intervals stated in such contract and for periods of time stated in such contract, from the municipality, some or all of such services either at prices fixed in such contract or at prices to be determined in accordance with a formula set forth in such contract, or at prices determined by a combination of these methods; (f) that all or certain of the interests in real property held by such district are not subject to the municipal property tax; (g) that all or certain of the personal property owned by such district is not subject to the municipal property tax; and (h) that interests in real property held by such district, and personal property owned by such district, are subject to the municipal property tax but that any such tax may be abated prospectively by the legislative body of the municipality.

(P.A. 73-621, S. 8.)






Chapter 105b - Tax Increment Districts

Section 7-339cc - Definitions.

As used in sections 7-339cc to 7-339kk, inclusive, unless the context otherwise requires:

(1) “Captured assessed value” means the amount, as a percentage or stated sum, of increased assessed value that is utilized from year to year to finance project costs pursuant to the district master plan.

(2) “Current assessed value” means the assessed value of all taxable real property within a tax increment district as of October first of each year that the tax increment district remains in effect.

(3) “District master plan” means a statement of means and objectives prepared by the municipality relating to a tax increment district designed to provide new employment opportunities, retain existing employment, provide housing opportunities, improve or broaden the tax base or construct or improve the physical facilities and structures through the development of industrial, commercial, residential, retail and mixed use, transit-oriented development, downtown development or any combination thereof, as described in section 7-339ff.

(4) “Downtown” means a central business district or other commercial neighborhood area of a community that serves as a center of socioeconomic interaction in the community, characterized by a cohesive core of commercial and mixed-use buildings, often interspersed with civic, religious and residential buildings and public spaces, that are typically arranged along a main street and intersecting side streets and served by public infrastructure.

(5) “Financial plan” means a statement of the project costs and sources of revenue required to accomplish the district master plan.

(6) “Increased assessed value” means the valuation amount by which the current assessed value of a tax increment district exceeds the original assessed value of the tax increment district. If the current assessed value is equal to or less than the original assessed value, there is no increased assessed value.

(7) “Maintenance and operation” means all activities necessary to maintain facilities after they have been developed and all activities necessary to operate such facilities, including, but not limited to, informational, promotional and educational programs and safety and surveillance activities.

(8) “Original assessed value” means the assessed value of all taxable real property within a tax increment district as of October first of the tax year preceding the year in which the tax increment district was established by the legislative body of a municipality.

(9) “Project costs” means any expenditures or monetary obligations incurred or expected to be incurred that are authorized by section 7-339hh and included in a district master plan.

(10) “Tax increment” means real property taxes assessed by a municipality upon the increased assessed value of property in the tax increment district.

(11) “Tax increment district” means that area wholly within the corporate limits of a municipality that has been established and designated as such pursuant to section 7-339dd and that is to be developed under a district master plan.

(12) “Tax year” means the period of time beginning on July first and ending on the succeeding June thirtieth.

(13) “Transit” means transportation systems in which people are conveyed by means other than their own vehicles, including, but not limited to, bus systems, street cars, ferries, light rail and other rail systems.

(14) “Transit facility” means a place providing access to transit services, including, but not limited to, bus stops, bus stations, interchanges on a highway used by one or more transit providers, ferry landings, train stations, shuttle terminals and bus rapid transit stops.

(15) “Transit-oriented development” means the development of residential, commercial and employment centers within one-half mile or walking distance of a transit facility, including rail and bus rapid transit and services that meet transit supportive standards for land uses, built environment densities and walkable environments, in order to facilitate and encourage the use of those services. Transit-oriented development includes, but is not limited to, transit vehicles such as buses, ferries, vans, rail conveyances and related equipment; bus shelters and other transit-related structures; benches, signs and other transit-related infrastructure; bicycle lane construction and other bicycle-related improvements; pedestrian improvements such as crosswalks, crosswalk signals and warning systems and crosswalk curb treatments and the industrial, commercial, residential, retail and mixed-use portions of transit-oriented development projects.

(P.A. 15-57, S. 1.)



Section 7-339dd - Establishment. Powers. Dissolution.

(a) A municipal legislative body may establish a tax increment district located wholly within the boundaries of such municipality in accordance with the requirements of sections 7-339cc to 7-339kk, inclusive. If the municipality has a charter, the establishment of such tax increment district may not be in conflict with the provisions of such charter. Establishment of a tax increment district is effective upon approval by the municipal legislative body and upon adoption of a district master plan pursuant to section 7-339ff.

(b) Within tax increment districts and consistent with the district master plan, the municipality, in addition to powers granted to it under the Constitution, the general statutes, any special act or sections 7-339cc to 7-339kk, inclusive, shall have the following powers:

(1) To acquire, construct, reconstruct, improve, preserve, alter, extend, operate or maintain property or promote development intended to meet the objectives of the district master plan. The municipality may acquire property, land or easements through negotiation or by other means authorized for municipalities under the general statutes;

(2) To execute and deliver contracts, agreements and other documents relating to the operation and maintenance of the tax increment district;

(3) To issue bonds and other obligations of the municipality in accordance with the provisions set forth in section 7-339jj;

(4) Acting through its board of selectmen, town council or other governing body, to enter into written agreements with a taxpayer fixing the assessment of real estate within a tax increment district, provided (A) the term of such agreement shall not exceed fifteen years from the date of the agreement; and (B) the assessment agreed on for the real estate plus future improvements shall not be less than the assessment of the real estate as of the last regular assessment date without such future improvements. Any such agreement shall be recorded on the land records in the municipality. Recording of the agreement constitutes notice of the agreement to a subsequent purchaser or encumbrancer of the property or any part of it, whether voluntary or involuntary, and is binding upon a subsequent purchaser or encumbrancer. If the municipality claims that the taxpayer is not complying with the terms of such agreement, the municipality may bring an action in the superior court for the judicial district in which the municipality is located to force compliance with such agreement;

(5) Accept grants, advances, loans or other financial assistance from the federal government, the state, private entities or any other source, and do any and all things necessary or desirable to secure such financial aid; and

(6) Upon such terms as the municipality determines, furnish service or facilities, provide property, lend, grant or contribute funds, and take any other action of a character that it is authorized to perform for other purposes.

(c) The tax increment district may be dissolved, at any time, and the boundaries of such district may be changed, at any time, by a vote of the municipality’s legislative body, except that the tax increment district may not be dissolved nor may the boundaries of the tax increment district be changed so long as any bonds or other indebtedness authorized and issued under sections 7-339cc to 7-339kk, inclusive, except for general obligation bonds of the municipality secured solely by the full faith and credit of the municipality, or any other obligations authorized and incurred under sections 7-339cc to 7-339kk, inclusive, remain outstanding.

(P.A. 15-57, S. 2.)



Section 7-339ee - Criteria for establishment.

Prior to the establishment of a tax increment district and approval of a district master plan for such tax increment district, the municipal legislative body or the board of selectmen in the case of a municipality in which the legislative body is a town meeting shall (1) consider whether the proposed tax increment district and district master plan will contribute to the economic growth or well-being of the municipality or to the betterment of the health, welfare or safety of the inhabitants of the municipality; (2) at least ninety days prior to establishing a tax increment district and approving the district master plan for such tax increment district, transmit the district master plan to the planning commission of the municipality, if any, requesting a study of the district master plan and a written advisory opinion. Such written advisory opinion shall include a determination on whether the plan is consistent with the plan of conservation and development of the municipality adopted under section 8-23; (3) hold at least one public hearing on the proposal to establish a tax increment district. Notice of the hearing shall be published at least ten days prior to the hearing in a newspaper having general circulation within the municipality and shall include (A) the date, time and place of such hearing, and (B) the boundaries of the proposed tax increment district by legal description; and (4) determine whether the proposed tax increment district meets the following conditions:

(A) A portion of the real property within a tax increment district shall meet at least one of the following criteria: (i) Be a substandard, insanitary, deteriorated, deteriorating or blighted area; (ii) be in need of rehabilitation, redevelopment or conservation work; or (iii) be suitable for industrial, commercial, residential, mixed-use or retail uses, downtown development or transit-oriented development; and

(B) The original assessed value of a proposed tax increment district plus the original assessed value of all existing tax increment districts within the municipality may not exceed ten per cent of the total value of taxable property within the municipality as of October first of the year immediately preceding the establishment of the tax increment district. Excluded from the calculation in this subdivision is any tax increment district established on or after October 1, 2015, that consists entirely of contiguous property owned by a single taxpayer. For the purpose of this subdivision, “contiguous property” includes a parcel or parcels of land divided by a road, power line, railroad line or right-of-way. A municipality may not establish a tax increment district if the conditions in this subdivision are not met.

(P.A. 15-57, S. 3.)



Section 7-339ff - Adoption and amendment of district master plan.

(a) In connection with the establishment of a tax increment district, the legislative body of a municipality shall adopt a district master plan for each tax increment district and a statement of the percentage or stated sum of increased assessed value to be designated as captured assessed value in accordance with such plan. The district master plan shall be adopted at the same time that the tax increment district is established, as part of the tax increment district adoption proceedings set forth in sections 7-339cc to 7-339kk, inclusive.

(b) The district master plan shall include: (1) The boundaries of the tax increment district by legal description; (2) a list of the tax identification numbers for all lots or parcels within the tax increment district; (3) a description of the present condition and uses of all land and buildings within the tax increment district; (4) a description of the public facilities, improvements or programs within the tax increment district anticipated to be added and financed in whole or in part; (5) a description of the industrial, commercial, residential, mixed-use or retail improvements, downtown development or transit-oriented development within the tax increment district anticipated to be financed in whole or in part; (6) a financial plan in accordance with subsection (c) of this section; (7) a plan for the proposed maintenance and operation of the tax increment district after the planned capital improvements are completed; and (8) the maximum duration of the tax increment district, which may not exceed a total of fifty tax years beginning with the tax year in which the tax increment district is established.

(c) The financial plan for a district master plan shall include: (1) Cost estimates for the public improvements and developments anticipated in the district master plan; (2) the maximum amount of indebtedness to be incurred to implement the district master plan; (3) sources of anticipated revenues; (4) a description of the terms and conditions of any agreements, including any anticipated assessment agreements, contracts or other obligations related to the district master plan; (5) estimates of increased assessed values of the tax increment district; and (6) the portion of the increased assessed values to be applied to the district master plan as captured assessed values and resulting tax increments in each year of the plan.

(d) The district master plan may be amended from time to time by the legislative body of the municipality. Such legislative body shall review the district master plan at least once every ten years after the initial approval of the tax increment district and the district master plan in order for the tax increment district and the district master plan to remain in effect. With respect to any district master plan that includes development that is funded in whole or in part by federal funds, the provisions of this subsection shall not apply to the extent that such provisions are prohibited by federal law.

(P.A. 15-57, S. 4.)



Section 7-339gg - Tax increment revenues. Assessment. District master plan fund.

(a) In the district master plan, the municipality may designate all or part of the tax increment revenues generated from the increased assessed value of a tax increment district for the purpose of financing all or part of the district master plan. The amount of tax increment revenues to be designated is determined by designating the captured assessed value, subject to any assessment agreements.

(b) On or after the establishment of a tax increment district and the adoption of a district master plan, the assessor of the municipality in which it is located shall certify the original assessed value of the taxable real property within the boundaries of the tax increment district. Each year after the establishment of a tax increment district, the municipal assessor shall certify the amount of (1) the current assessed value; (2) the amount by which the current assessed value has increased or decreased from the original assessed value, subject to any assessment agreements; and (3) the amount of the captured assessed value. Nothing in this subsection allows for unequal apportionment or assessment of the taxes to be paid on real property in the municipality. Subject to any assessment agreements, an owner of real property within the tax increment district shall pay real property taxes apportioned equally with property taxes paid elsewhere in the municipality.

(c) If a municipality has designated captured assessed value under subsection (a) of section 7-339ff:

(1) The municipality shall establish a district master plan fund that consists of: (A) A project cost account that is pledged to and charged with the payment of project costs that are outlined in the financial plan, including the reimbursement of project cost expenditures incurred by a public body, including the municipality, a developer, any property owner or any other third-party entity, and are paid in a manner other than as described in subparagraph (B) of this subdivision; and (B) in instances of indebtedness issued by the municipality in accordance with section 7-339jj to finance or refinance project costs, a development sinking fund account that is pledged to and charged with the (i) payment of the interest and principal as the interest and principal fall due, including any redemption premium; (ii) payment of the costs of providing or reimbursing any provider of any guarantee, letter of credit, policy of bond insurance or other credit enhancement device used to secure payment of debt service on any such indebtedness; and (iii) funding any required reserve fund;

(2) The municipality shall annually set aside all tax increment revenues on captured assessed values and deposit all such revenues to the appropriate district master plan fund account established under subdivision (1) of this subsection in the following order of priority: (A) To the development sinking fund account, an amount sufficient, together with estimated future revenues to be deposited to the account and earnings on the amount, to satisfy all annual debt service on the indebtedness issued in accordance with section 7-339jj and the financial plan, except for general obligation bonds of the municipality secured solely by the full faith and credit of the municipality; and (B) to the project cost account, all such remaining tax increment revenues on captured assessed values;

(3) The municipality shall make transfers between district master plan fund accounts established under subdivision (1) of this subsection, provided the transfers do not result in a balance in either account that is insufficient to cover the annual obligations of that account;

(4) The municipality may, at any time during the term of the tax increment district, by vote of the municipal legislative body, return to the municipal general fund any tax increment revenues remaining in either account established under subdivision (1) of this subsection in excess of those estimated to be required to satisfy the obligations of the account after taking into account any transfer made under subdivision (3) of this subsection; and

(5) Any account or fund established pursuant to subdivision (1) of this subsection shall be audited annually by an independent auditor who is a public accountant licensed to practice in this state and who meets the independence standards included in generally accepted government auditing standards. A report of such audit shall be open to public inspection. Certified copies of such audit shall be provided to the State Auditors of Public Accounts.

(P.A. 15-57, S. 5.)



Section 7-339hh - Costs authorized for payment from a district master plan fund.

Costs authorized for payment from a district master plan fund, established pursuant to section 7-339gg are limited to:

(1) Costs of improvements made within the tax increment district, including, but not limited to, (A) capital costs, including, but not limited to, (i) the acquisition or construction of land, improvements, infrastructure, public ways, parks, buildings, structures, railings, street furniture, signs, landscaping, plantings, benches, trash receptacles, curbs, sidewalks, turnouts, recreational facilities, structured parking, transportation improvements, pedestrian improvements and other related improvements, fixtures and equipment for public use, (ii) the acquisition or construction of land, improvements, infrastructure, buildings, structures, including facades and signage, fixtures and equipment for industrial, commercial, residential, mixed-use or retail use or transit-oriented development, (iii) the demolition, alteration, remodeling, repair or reconstruction of existing buildings, structures and fixtures; (iv) environmental remediation; (v) site preparation and finishing work; and (vi) all fees and expenses associated with the capital cost of such improvements, including, but not limited to, licensing and permitting expenses and planning, engineering, architectural, testing, legal and accounting expenses; (B) financing costs, including, but not limited to, closing costs, issuance costs, reserve funds and capitalized interest; (C) real property assembly costs; (D) costs of technical and marketing assistance programs; (E) professional service costs, including, but not limited to, licensing, architectural, planning, engineering, development and legal expenses; (F) maintenance and operation costs; (G) administrative costs, including, but not limited to, reasonable charges for the time spent by municipal employees, other agencies or third-party entities in connection with the implementation of a district master plan; and (H) organizational costs relating to the planning and the establishment of the tax increment district, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public about the creation of tax increment districts and the implementation of the district master plan;

(2) Costs of improvements that are made outside the tax increment district but are directly related to or are made necessary by the establishment or operation of the tax increment district, including, but not limited to, (A) that portion of the costs reasonably related to the construction, alteration or expansion of any facilities not located within the tax increment district that are required due to improvements or activities within the tax increment district, including, but not limited to, roadways, traffic signalization, easements, sewage treatment plants, water treatment plants or other environmental protection devices, storm or sanitary sewer lines, water lines, electrical lines, improvements to fire stations, and street signs; (B) costs of public safety and public school improvements made necessary by the establishment of the tax increment district; and (C) costs of funding to mitigate any adverse impact of the tax increment district upon the municipality and its constituents; and

(3) Costs related to economic development, environmental improvements or employment training associated with the tax increment district, including, but not limited to, (A) economic development programs or events related to the tax increment district; (B) environmental improvement projects developed by the municipality related to the tax increment district; (C) the establishment of permanent economic development revolving loan funds, investment funds and grants; and (D) services and equipment necessary for employment skills development and training, including scholarships to in-state educational institutions for jobs created or retained in the tax increment district.

(P.A. 15-57, S. 6.)



Section 7-339ii - Benefit assessments.

(a)(1) Notwithstanding any provision of the general statutes, whenever the municipality constructs, improves, extends, equips, rehabilitates, repairs, acquires or provides a grant for any public improvements within a tax increment district or finances the cost of such public improvements, the proportion of such cost or estimated cost of such public improvements and financing thereof as determined by the municipality may be assessed by the municipality, as a benefit assessment, in the manner prescribed by such municipality, upon the real property within the tax increment district that is benefited by such public improvements. The municipality may provide for the payment of such benefit assessments in annual installments, not exceeding thirty years, and may forgive such benefit assessments in any given year without causing the remainder of installments of benefit assessments to be forgiven. Benefit assessments on real property where buildings or structures are constructed or expanded after the initial benefit assessment may be assessed as if the new or expanded buildings or structures on such real property had existed at the time of the original benefit assessment.

(2) The benefit assessments shall be adopted and revised by the municipality at least annually not more than sixty days before the beginning of the fiscal year. If the benefit assessments are assessed and levied prior to the acquisition or construction of the public improvements, the amount of the benefit assessments may be adjusted to reflect the actual cost of such public improvements, including all financing costs, once such public improvements are complete, if the actual cost is greater than or less than the estimated costs.

(b) Before estimating and making a benefit assessment under subsection (a) of this section, the municipality shall hold at least one public hearing on its schedule of benefit assessments or any revision thereof. Notice of such hearing shall be published at least ten days before such hearing in a newspaper having general circulation within the municipality. The notice shall include (1) the date, time and place of hearing; (2) the boundaries of the tax increment district by legal description; (3) a statement that all interested persons owning real estate or taxable property located within the tax increment district will be given an opportunity to be heard at the hearing and an opportunity to file objections to the amount of the assessment; (4) the maximum rate of assessments to be extended in any one year; and (5) a statement indicating that the proposed list of properties to be assessed and the estimated assessments against those properties are available at the city or town office or at the office of the assessor. The notice may include a maximum number of years the assessments will be levied. Not later than the date of the publication, the municipality shall make available to any member of the public, upon request, the proposed schedule of benefit assessments. The procedures for public hearing and appeal set forth in section 7-250 shall apply for all benefit assessments made by a municipality pursuant to this section, except that the board of finance, or the municipality’s legislative body if no board of finance exists, shall be substituted for the water pollution control authority.

(c) A municipality may adopt ordinances apportioning the value of improvements within a tax increment district according to a formula that reflects actual benefits that accrue to the various properties because of the development and maintenance.

(d) A municipality may increase assessments or extend the maximum number of years the assessments will be levied after notice and public hearing is held pursuant to subsection (b) of this section.

(e) (1) Benefit assessments made under this section shall be collected in the same manner as municipal taxes. Municipalities are granted all the powers and privileges with respect thereto as provided to municipalities in the general statutes for the enforcement and collection of assessments and tax liens, or as otherwise provided in sections 7-339cc to 7-339kk, inclusive. Benefit assessments shall be due and payable at such times as are fixed by the municipality, provided the municipality shall give notice of such due date not less than thirty days prior to such due date by publication in a newspaper of general circulation in the municipality and by mailing such notice to the owners of the real property assessed at their last-known address. All revenues from assessments under this section shall be paid into the appropriate district master plan fund account established under subsection (c) of section 7-339gg.

(2) If any property owner fails to pay any assessment or part of an assessment on or before the date on which such assessment or part of such assessment is due, the municipality has all the authority and powers to collect the delinquent assessments vested in the municipality by law to collect delinquent municipal taxes. Benefit assessments, if not paid when due, shall constitute a lien upon the real property served and a charge against the owners thereof, which lien and charge shall bear interest at the same rate as delinquent property taxes. Each such lien may be continued, recorded and released in the manner provided for property tax liens and shall take precedence over all other liens or encumbrances except a lien for property taxes of the municipality.

(P.A. 15-57, S. 7.)



Section 7-339jj - Bonds.

(a) For the purpose of carrying out or administering a district master plan or other functions authorized under sections 7-339cc to 7-339kk, inclusive, a municipality is authorized, subject to the limitations and procedures set forth in this section, to issue from time to time bonds and other obligations of the municipality that are payable solely from and secured by (1) the full faith and credit pledge of the municipality; (2) a pledge of and lien upon any or all of the income, proceeds, revenues and property of the projects within the tax increment district, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source; (3) all revenues derived under sections 7-339gg and 7-339ii received by the municipality; or (4) any combination of the methods in subdivisions (1), (2) and (3) of this subsection. Except for bonds secured by the full faith credit pledge of the municipality, bonds authorized by this section shall not be included in computing the aggregate indebtedness of the municipality.

(b) Notwithstanding the provisions of any other statute, municipal ordinance or charter provision governing the authorization and issuance of bonds generally by the municipality, any bonds payable and secured as provided in this section shall be authorized by a resolution adopted by the legislative body of the municipality. Such bonds shall, as determined by the legislative body of the municipality or the municipal officers who are designated such authority by such body, (1) be issued and sold; (2) bear interest at the rate or rates determined by the legislative body or its designee, including variable rates; (3) provide for the payment of interest on the dates determined by the legislative body or its designee, whether before or at maturity; (4) be issued at, above or below par; (5) mature at such time or times not exceeding thirty years; (6) have rank or priority; (7) be payable in such medium of payment; (8) be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; and (9) contain such other terms and particulars.

(c) The municipality may require that the bonds issued hereunder be secured by a trust agreement by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state. The trust agreement may contain covenants or provisions for protecting and enforcing the rights and remedies of the bondholders as may be necessary, reasonable or appropriate and not in violation of law or other provisions or covenants which are consistent with sections 7-339cc to 7-339kk, inclusive, and which the municipality determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds, or will tend to make the bonds more marketable, and which are in the best interests of the municipality. The pledge by any trust agreement shall be valid and binding from time to time when the pledge is made. The revenues or other moneys so pledged and then held or thereafter received by the municipality shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the board, irrespective of whether the parties have notice thereof. All expenses incurred in carrying out such trust agreement may be treated as project costs. In case any municipal officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be an officer before the delivery of the obligations, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery. Notwithstanding any provision of the Uniform Commercial Code, neither this section, the resolution of the municipality approving the bonds or any trust agreement by which a pledge is created need be filed or recorded, and no filing need be made under title 42a.

(d) While any bonds issued hereunder remain outstanding, the existence of the tax increment district and the powers and duties of the municipality with respect to such tax increment district shall not be diminished or impaired in any way that will affect adversely the interests and rights of the holders of the bonds. Any bonds issued by a municipality pursuant to this section, except for general obligation bonds of the municipality secured by the full faith and credit pledge of the municipality, shall contain on their face a statement to the effect that neither the state nor the municipality shall be obliged to pay the principal of or the interest thereon, and that neither the full faith and credit or taxing power of the state or the municipality is pledged to the payment of the bonds. All bonds issued under this section shall have and are hereby declared to have all the qualities and incidents of negotiable instruments, as provided in title 42a.

(e) Any pledge made by a municipality pursuant to this section shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien.

(f) Bonds issued under this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control and belonging to them and such bonds shall be securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds of the state is now or may hereafter be authorized by law. Bonds may be issued under this section without obtaining the consent of the state and without any proceedings or the happening of any other conditions or things other than those proceedings, conditions or things that are specifically required thereof by this section.

(g) Nothing in this section restricts the ability of the municipality to raise revenue for the payment of project costs in any manner otherwise authorized by law.

(h) As used in this section, “bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations.

(P.A. 15-57, S. 8.)



Section 7-339kk - Advisory board.

The legislative body of a municipality is encouraged to create an advisory board, whose members include owners or occupants of real property located in or adjacent to the tax increment district they serve. The advisory board may advise the legislative body and any designated administrative entity on the planning, construction and implementation of the district master plan and maintenance and operation of the tax increment district after the district master plan has been completed.

(P.A. 15-57, S. 9.)






Chapter 106 - Town Boards of Finance

Section 7-340 - Towns may establish.

Any town may, at any annual or special meeting, warned and held for that purpose, vote to establish a board of finance. If such vote is in the affirmative, a certificate of such approval shall be recorded in the office of the clerk of such town and a certified copy thereof shall be filed by such clerk in the office of the Secretary of the State, who shall record the same. Within ten days after such affirmative vote has been passed by any town, its selectmen shall appoint six electors and taxpayers of such town as members of such board, each of whom shall serve from the date of his appointment to the date of the election and qualification of his successor in accordance with the provisions of section 9-202. All rights and powers conferred and duties and obligations imposed by the general statutes upon boards of finance shall be held to be conferred or imposed upon each board of finance as soon as it is established under the provisions of this chapter. No town shall vote to abolish a board of finance until after the expiration of two years from the date of its establishment.

(1949 Rev., S. 772.)

Cited. 137 C. 337; 241 C. 310.

Cited. 10 CS 252.



Section 7-340a - Alternate members of boards of finance. Appointment or election provided for by ordinance.

Any town, in addition to such powers as it has under the provisions of the general statutes, any special act or municipal charter, shall have the power to provide by ordinance for the appointment or election of not more than three alternate members to its board of finance, subject to the provisions of section 9-167a concerning minority representation of political parties. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth in the general statutes, any special act or municipal charter relating to such town for such board of finance and its members. Such alternate members shall be electors and taxpayers of such town. If a regular member of such board is absent or is disqualified, such absent or disqualified member shall designate an alternate to so act. In the event that an absent or disqualified regular member shall fail or refuse to designate an alternate to so act, the majority of the regular members of the board of finance not absent and not disqualified may designate an alternate subject to the provisions of section 9-167a, to so act for such absent or disqualified regular member.

(P.A. 75-440, S. 1, 2; P.A. 76-72, S. 1, 2.)

History: P.A. 76-72 provided for appointment of alternate by majority vote of those present when not designated by regular member he is to replace.



Section 7-341 - Oath. Expenses.

The members of the board of finance shall be sworn to a faithful performance of their duties. No member shall receive compensation for his services as such, but the necessary expenses of the board, when approved, shall be paid by the town.

(1949 Rev., S. 773; 1953, S. 354d.)

What constitutes office within purview of statute. 121 C. 242.



Section 7-342 - Officers. Meetings. Filing of minutes and records. Polling of members.

Such board shall choose one of its members to be chairman thereof and shall choose a clerk. If such officers are not chosen within one month after the appointment or election of the board because of a tie vote of the members, the board of selectmen or chief executive authority of such town shall choose such officers from the membership of the board. At all meetings of the board four members shall constitute a quorum and the concurrence of three votes shall be necessary for the transaction of business. The board may hold such regular and special meetings as may be advisable at any time upon giving at least twenty-four hours' notice to each member before the time of such meeting, provided, except where otherwise provided by special act or charter, in any case involving a vote of the board on an appropriation, or a transfer within an existing appropriation, of an amount not exceeding one thousand dollars, the chairman or, in his absence, the clerk or any two members, may, in lieu of calling a meeting of the board, poll the members thereof; and the clerk shall cause to be prepared and filed with the town clerk, within two weeks, a statement of the result of such poll. Four polled members shall constitute a quorum for such purpose and a concurring vote of three such members shall be sufficient for the transaction of business. Every member so polled shall deliver, by mail or otherwise, to said clerk, within twenty-four hours after the poll, a written statement signed by him stating how he voted on the question. The clerk of the board shall issue a call for a special meeting either at the direction of the chairman of the board or upon a written request of any two members thereof. The clerk shall cause to be prepared and filed with the town clerk a copy of the minutes and records of each regular and special meeting held, within two weeks from the date of such meeting.

(1949 Rev., S. 775; 1949, S. 356d; 1957, P.A. 216, S. 1; 1961, P.A. 54; 1967, P.A. 791.)

History: 1961 act extended filing period from one to two weeks; 1967 act provided for polling in lieu of vote in matters concerning appropriations of $1,000 or less.



Section 7-343 - Filling of vacancies.

In case of a vacancy in the membership of the board of finance, unless otherwise provided by charter or special act, the remaining members of the board shall, at a special meeting called by the chairman for that purpose, by a majority vote, appoint a successor, who shall serve until the next town election and until his successor is elected and has qualified. At the next town election following the occurrence of such vacancy, the electors shall elect a successor to fill the vacancy for the unexpired portion of the term and the office to be filled shall be designated on the official ballot by the words “To fill vacancy for ....”, followed by the duration of the unexpired term.

(1949 Rev., S. 776; 1953, 1955, S. 357d; 1967, P.A. 122.)

History: 1967 act added phrase providing exception to procedure for filling vacancy detailed in section if other provisions made by charter or special act.

See Sec. 9-1 for applicable definitions.

Cited. 41 CS 267.



Section 7-344 - Appropriations. Laying of tax.

Not less than two weeks before the annual town meeting, the board shall hold a public hearing, at which itemized estimates of the expenditures of the town for the ensuing fiscal year shall be presented and at which all persons shall be heard in regard to any appropriation which they are desirous that the board should recommend or reject. The board shall, after such public hearing, hold a public meeting at which it shall consider the estimates so presented and any other matters brought to its attention and shall thereupon prepare and cause to be published in a newspaper in such town, if any, otherwise in a newspaper having a substantial circulation in such town, a report in a form prescribed by the Secretary of the Office of Policy and Management containing: (1) An itemized statement of all actual receipts from all sources of such town during its last fiscal year; (2) an itemized statement by classification of all actual expenditures during the same year; (3) an itemized estimate of anticipated revenues during the ensuing fiscal year from each source other than from local property taxes and an estimate of the amount which should be raised by local property taxation for such ensuing fiscal year; (4) an itemized estimate of expenditures of such town for such ensuing fiscal year; and (5) the amount of revenue surplus or deficit of the town at the beginning of the fiscal year for which estimates are being prepared; provided any town which, according to the most recent federal census, has a population of less than five thousand may, by ordinance, waive such publication requirement, in which case the board shall provide for the printing or mimeographing of copies of such report in a number equal to ten per cent of the population of such town according to such federal census, which copies shall be available for distribution five days before the annual budget meeting of such town. The board shall submit such estimate with its recommendations to the annual town meeting next ensuing, and such meeting shall take action upon such estimate and recommendations, and make such specific appropriations as appear advisable, but no appropriation shall be made exceeding in amount that for the same purpose recommended by the board and no appropriation shall be made for any purpose not recommended by the board. Such estimate and recommendations may include, if submitted to a vote by voting tabulator, questions to indicate whether the budget is too high or too low. The vote on such questions shall be for advisory purposes only, and not binding upon the board. Immediately after the board of assessment appeals has finished its duties and the grand list has been completed, the board of finance shall meet and, with due provision for estimated uncollectible taxes, abatements and corrections, shall lay such tax on such list as shall be sufficient, in addition to the other estimated yearly income of such town and in addition to such revenue surplus, if any, as may be appropriated, not only to pay the expenses of the town for such current year, but also to absorb the revenue deficit of such town, if any, at the beginning of such current year. The board shall prescribe the method by which and the place where all records and books of accounts of the town, or of any department or subdivision thereof, shall be kept. The provisions of this section shall not be construed as preventing a town from making further appropriations upon the recommendation of its board of finance at a special town meeting held after the annual town meeting and prior to the laying of the tax for the current year, and any appropriations made at such special town meeting shall be included in the amount to be raised by the tax laid by the board of finance under the provisions of this section.

(1949 Rev., S. 777; 1953, 1955, S. 359d; P.A. 77-614, S. 139, 610; P.A. 79-101; P.A. 80-483, S. 177, 186; P.A. 83-484; P.A. 95-283, S. 26, 68; P.A. 11-20, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-101 required that public hearing, rather than public meeting, be held two weeks before town meeting and that consideration of estimates be held in public meeting rather than executive session; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 83-484 provided for advisory questions on the budget when submitted to a vote by voting machine; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.

See Sec. 7-388 re annual budget meeting.

See Sec. 7-390 re publication of budget statement.

See Sec. 7-406 re town reports.

Property in city of Stamford is subject to town taxes to meet expenses of services performed outside city and not benefiting property owners in city. 134 C. 65. Board properly exercised its discretion in that salary increase for teachers was beyond amount reasonably necessary. 138 C. 521. Cited. 178 C. 81; 192 C. 426; 217 C. 303. Statute does not preclude town charter from allowing for a bifurcated town budget. 268 C. 295.

Statute precludes charter amendment providing for separate referenda on town operating budget and board of education budget. 70 CA 358.

Board is bound to apply cash surplus in town's general fund to reduction of amount of estimated expenditures. Court cannot direct records of minutes of board be kept in town clerk's office. 11 CS 215. Towns are required to levy such taxes as are sufficient to pay estimated expenses of town for current year. 14 CS 258. If board makes no recommendations for appropriations, only annual town meeting may make appropriations. 16 CS 485. Cited. 20 CS 227; 32 CS 237.



Section 7-345 - Information concerning town agencies.

Each town agency which has expended any appropriation during the past year or is requesting any appropriation for the ensuing year shall report to the board of finance such information as said board requires for its purposes under section 7-344, and said board shall, for such purposes, have access to the books and records of any such agency.

(1951, S. 361d.)



Section 7-346 - Tax may be apportioned over a period of years.

Wherever used in this section, the phrase “recurring expenditure” means an expenditure for a purpose for which an appropriation was made in each of the three preceding fiscal years. If any expenditure, other than a recurring expenditure, authorized in the budget or by the town meeting is of so large an amount that the tax laid to pay it would make the total tax so high as, in the judgment of the board, to be inconsistent with the public welfare, the board may apportion the tax for such expenditure over a period of not more than five years, and the amount apportioned each year shall be thereafter included in the budget as a fixed charge until such time as the total amount of such expenditure has been paid. If the electors of such town, at a legal meeting held for such purpose, vote to issue bonds, the interest on such bonds and an annual appropriation for a sinking fund sufficient to pay the same at maturity shall be included in the budget as a fixed charge. The provisions of this section shall not apply to any expenditure which is to be met by the proceeds of a bond issue and which has been authorized by vote of any town at any meeting thereof. Any charter provision of any municipality authorizing the apportionment of the tax laid for any recurring expenditure over a period of years is repealed. The provisions of this section shall apply to any town having a board of finance created by special act and shall become a part of such special act upon the adoption of the provisions of this section by a town at any annual or special meeting of the electors of such town called for that purpose.

(1949 Rev., S. 778.)



Section 7-347 - May transfer unexpended balances.

The board may transfer unexpended balances from one appropriation to another, but no amount appropriated for any purpose, whether general or special, shall be used or appropriated for any other purpose unless the same is recommended by the board.

(1949 Rev., S. 779.)



Section 7-348 - Towns not to contract in excess of appropriations. Town meeting to increase amount.

No officer of such town shall expend or enter into any contract by which the town shall become liable for any sum which, with any contract then in force, shall exceed the appropriation for the department, except in cases of necessity connected with the repair of highways, bridges, sidewalks and water and sewer systems and the care of the town poor, and then not more than one thousand dollars. If any occasion arises whereby more money is needed for any department of the town than has been appropriated as provided for in this chapter, the selectmen shall notify the board of finance of such fact, and the chairman of such board shall forthwith call a meeting thereof to consider the appropriation for such department and the board may make the necessary appropriation therefor, after inquiry, but, if, in towns where the grand list is not more than twenty million dollars, the amount required or the amount required, together with the sum of any additional appropriations made by the board for such department within the same fiscal year, exceeds ten thousand dollars, or, in towns where the grand list exceeds twenty million dollars, if the amount required or the amount required, together with the sum of any such additional appropriations, exceeds twenty thousand dollars, such appropriation shall not be made until, upon the recommendation of the board, the same has been voted by the town at a meeting called for such purpose, provided no more than one such additional appropriation for any one department shall be made in one year without town meeting approval, and provided the board may make additional appropriations for the care of town poor without town meeting approval not exceeding, in the aggregate, two thousand dollars in towns where the grand list does not exceed twenty million dollars or four thousand dollars in towns where the grand list exceeds twenty million dollars. The board may call a public hearing prior to the town meeting at which parties in interest and citizens shall have an opportunity to be heard so that the board may obtain information to assist in making its recommendations. The amount required for such appropriation may be drawn either from any cash surplus available or from any contingent fund established as hereinafter provided. If no cash surplus exists and no funds are available in the contingent fund, such appropriation may be financed by borrowing, and the amount of such borrowing shall be included in and made a part of the next tax levied. The estimate of expenditures submitted by the board of finance to the annual town meeting or annual budget meeting may include a recommended appropriation for a contingent fund in an amount not to exceed three per cent of the total estimated expenditures for the current fiscal year. No expenditure or transfer shall be made from the contingent fund until such expenditure or transfer has been approved by the board of finance. The provisions of this chapter shall not be a limitation upon the town in issuing bonds under the provisions of law or expending the proceeds thereof in accordance with the vote of such town nor shall such provisions be a limitation upon the settlement of claims or judgments against the town under the provisions of law.

(1949 Rev., S. 780; 1953, 1955, S. 360d; 1961, P.A. 409; 1963, P.A. 428; 1967, P.A. 172; P.A. 74-66; P.A. 80-106, S. 1, 2; P.A. 90-23, S. 2, 3.)

History: 1961 act distinguished between towns where the grand list is not more than $20,000,000 and those in which the grand list exceeds $20,000,000 and provided no more than one additional appropriation could be made for any one department without town meeting approval; 1963 act provided that, in the consideration of whether the amount required for an additional appropriation exceeds $1,000 or $2,000, as the case may be, other additional appropriations must be counted, made special provision for additional appropriations for town poor and made exception for settlement of claims and judgments against the towns; 1967 act raised limit on expenditures for highway and bridge repairs to $1,000 and extended same limit to sidewalk and water and sewer system repairs; P.A. 74-66 changed limits on expenditures which need not be approved by town meeting for towns with grand list not exceeding $20,000,000 from $1,000 to $2,500 and for towns with grand list over $20,000,000, from $2,000 to $5,000; P.A. 80-106 raised limits for towns with grand list not exceeding $20,000,000 to $5,000 and for towns with grand lists exceeding $20,000,000 to $10,000; P.A. 90-23 raised limits for towns with grand list not exceeding $20,000,000 to $10,000 and for towns with grand list exceeding $20,000,000 to $20,000 and raised the amount of any contingent fund from 2% to 3% of current fiscal year expenditures, effective April 26, 1990, and applicable to appropriations for the budget in any town for fiscal years commencing on or after July 1, 1990.

See Sec. 4-100 re penalty for exceeding appropriations.

When town liable under contract though amount exceeds unexpended balance of appropriation. 111 C. 510. Board of finance cannot place funds for school purposes in general government budget to be paid to school board on happening of certain contingencies. 151 C. 1. Cited. 237 C. 135.

Authority of court to grant permanent injunction for restricting an appropriation during fiscal year. 11 CS 215. Where town within borough required to pay borough cost of repairing and maintaining roads within town, fact that no appropriation was made in annual budget of the town for this purpose is not a valid defense. 20 CS 309.



Section 7-349 - Penalty.

Any officer who, in violation of any provision of this chapter, expends or causes to be expended any money of such town, except for the purpose of paying judgments rendered against such town, shall be liable in a civil action in the name of such town, and the amount so drawn from the treasury of such town shall be liquidated damages in such action against any such officer.

(1949 Rev., S. 781.)

Town, by acting specifically upon a matter, divests its officers or agents of power to contract other than in conformity to vote of town. 111 C. 516.

Cited. 11 CS 215.






Chapter 107 - Town Deposit Fund (Repealed)

Section 7-350 - Grant of funds.

Section 7-350 is repealed, effective October 1, 2002.

(1949 Rev., S. 782; P.A. 82-239, S. 1, 7; S.A. 02-12, S. 1.)



Section 7-351 to 7-358 - How apportioned on division of a town. On division of a town new receipts may be taken. Conditions of deposit. Custodian of fund; duties. Treasurer's bond and report of losses. Management. Release or assignment of security. Deficiency to be made good.

Sections 7-351 to 7-358, inclusive, are repealed.

(1949 Rev., S. 783–790; P.A. 82-239, S. 6, 7.)






Chapter 108 - Municipal Reserve Fund

Section 7-359 - Definitions.

When used in this chapter, “municipality” means any town, city or borough, whether consolidated or unconsolidated, and any fire district, and “budget-making authority”, as applied to towns, cities and boroughs, whether consolidated or unconsolidated, having boards of finance or other bodies charged with preparing the budget, means the board of finance or such other body; as applied to towns having no boards of finance, means the board of selectmen; as applied to fire districts, means the district committee.

(1949 Rev., S. 792; 1957, P.A. 13, S. 37.)



Section 7-360 - Creation of fund.

Upon the recommendation and approval of the budget-making authority, the legislative body of any municipality, by a majority vote, may create a reserve fund for capital and nonrecurring expenditures and costs associated with a property tax revaluation. Such fund shall thereafter be termed “reserve fund for capital and nonrecurring expenditures”.

(1949 Rev., S. 793; P.A. 15-229, S. 2.)

History: P.A. 15-229 added costs associated with property tax revaluation to purposes for establishing reserve fund.



Section 7-361 - Procurement of fund.

Upon the recommendation of the budget-making authority and approval by the legislative body, there shall be paid into such reserve fund (a) amounts authorized to be transferred thereto from the general fund cash surplus available at the end of any fiscal year, (b) amounts raised by the annual levy of a tax not exceeding four mills for the benefit of such fund, and for no other purpose, such tax to be levied and collected in the same manner and at the same time as the regular annual taxes of the municipality or (c) surplus cash funds already held in reserve and available for such capital or nonrecurring expenditures as are contemplated by the terms of section 7-364. All money so accumulated, as hereinbefore provided, together with all interest that accrues thereon, shall be deposited in a separate bank account by the treasurer of the municipality.

(1949 Rev., S. 794; P.A. 91-103.)

History: P.A. 91-103 increased the maximum annual levy from two to four mills.



Section 7-362 - Investment of fund.

The budget-making authority may, from time to time, direct the treasurer to invest, such portion of such fund as in its opinion is advisable, provided: (1) Not more than thirty-one per cent of the total amount invested shall be invested in equity securities; and (2) not less than fifty per cent of the total amount invested shall be invested in the stock or bonds or interest-bearing notes or obligations of the United States, or those for which the faith of the United States is pledged to provide for the payment of the principal and interest, including the bonds of the District of Columbia.

(1949 Rev., S. 795; P.A. 93-46, S. 2.)

History: P.A. 93-46 amended section to clarify the portion of reserve funds which a municipality may invest in equity securities.



Section 7-363 - Information re fund.

The treasurer shall annually make available information and data on the condition of such fund to the budget-making authority and to the public and such information and data may be made a part of the annual report of the municipality.

(1949 Rev., S. 796; P.A. 06-122, S. 1.)

History: P.A. 06-122 replaced provision re report with requirement that information and data on fund be available to the public.



Section 7-364 - Use of fund.

Upon the recommendation of the budget-making authority and approval by the legislative body, any part or the whole of such fund may be used for (1) capital and nonrecurring expenditures, but such use shall be restricted to the financing of all or part of the planning, construction, reconstruction or acquisition of any specific capital improvement or the acquisition of any specific item of equipment, and (2) costs associated with a property tax revaluation. Upon the approval of any such expenditure, an appropriation shall be set up, plainly designated for the project, acquisition or revaluation for which it has been authorized, and such unexpended appropriation may be continued until such project, acquisition or revaluation is completed. Any unexpended portion of such appropriation remaining after such completion shall revert to said reserve fund.

(1949 Rev., S. 797; P.A. 15-229, S. 3.)

History: P.A. 15-229 designated existing provision re capital and nonrecurring expenditures as Subdiv. (1), added Subdiv. (2) re costs associated with property tax revaluation as permitted use of reserve fund moneys and made conforming changes.



Section 7-365 - Termination of appropriation.

If any authorized appropriation is set up pursuant to the provisions of section 7-364 and through unforeseen circumstances the completion of the project or acquisition for which such appropriation has been designated is impossible of attainment, upon recommendation of the budget-making authority and approval by the legislative body, such appropriation shall terminate and no longer be in effect.

(1949 Rev., S. 798.)



Section 7-366 - Appropriation when reserve fund insufficient.

If, in the opinion of the budget-making authority, such reserve fund is insufficient to meet the cost of any capital or nonrecurring expenditure or property tax revaluation which it deems immediately necessary, it may, with the approval of the legislative body, authorize that an appropriation be made therefor, provided the total of such fund and the sum anticipated from a tax collected for the purposes of sections 7-360 to 7-364, inclusive, in the year following the date when such authorization is made is estimated by said budget-making authority to be sufficient to meet such expenditures. Nothing in said sections shall prohibit a municipality from supplementing said reserve fund to meet the cost of capital or nonrecurring expenditures or property tax revaluation by issuing bonds in accordance with the applicable provisions of the statutes.

(1949 Rev., S. 799; P.A. 15-229, S. 4.)

History: P.A. 15-229 added references to property tax revaluation cost.



Section 7-367 - Amount of fund not to exceed current tax levy.

No payments shall be made to the reserve fund as provided for in section 7-361 which will cause the amount of such fund to exceed the current tax levy of the municipality, except for the addition of interest and dividends earned by such fund except in the case of any fire district or consolidated or unconsolidated borough, no such payments shall be made which will cause the amount of such fund to exceed three times the current tax levy of such fire district or borough excluding the addition of interest and dividends earned by such fund.

(1949, Rev., S. 800; 1971, P.A. 716; P.A. 99-205, S. 1, 2.)

History: 1971 act added exception concerning fire districts; P.A. 99-205 added exception concerning consolidated or unconsolidated boroughs, effective July 1, 1999.



Section 7-368 - Discontinuance of reserve fund.

Said reserve fund may be discontinued, after recommendation by the budget-making authority to the legislative body and upon approval of said body, and said fund shall be converted into, or added to, a sinking fund to provide for the retirement of its nonserial bonded indebtedness. If the municipality has no bonded indebtedness, such fund shall be transferred to the general fund of the municipality.

(1949 Rev., S. 801.)






Chapter 109 - Municipal Bond Issues

Section 7-369 - Authority to issue bonds.

When any municipality has made appropriations or incurred debts exceeding ten thousand dollars, including appropriations to pay such municipality's share of capital costs incurred pursuant to the terms of an interlocal agreement approved by such municipality in accordance with the provisions of sections 7-339a to 7-339l, inclusive, it may issue either serial or term bonds or both, either registered or with coupons attached, notes, or other obligations, maturing at such time or times, or containing provisions for mandatory amortization of principal at such time or times, and issued at such discount or bearing interest at such rate or rates payable at such time or times, or containing provisions for the method or manner of determining such rate or rates or time or times at which interest is payable, and with such provisions for redemption before maturity at its option or at the option of the holder thereof at such price or prices and under such terms and conditions, subject to the provisions of the general statutes, as the municipality or the officer or body authorized to issue the bonds, notes or other obligations determines, notwithstanding the terms of any resolution or ordinance authorizing the issuance of bonds, notes or other obligations adopted prior to June 5, 1986, requiring such bonds, notes and other obligations to be issued in serial form or to bear interest payable annually, semiannually or quarterly. For the purpose of this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any district, as defined in section 7-324, and any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations.

(1949 Rev., S. 802; 1969, P.A. 424, S. 6; 1971, P.A. 128; 1972, P.A. 33, S. 1; P.A. 76-435, S. 73, 82; P.A. 77-374, S. 5; P.A. 80-452, S. 1, 2; P.A. 83-408, S. 4, 6; 83-519, S. 17, 23; P.A. 86-350, S. 1, 28.)

History: 1969 act deleted provision limiting interest rate to 6%; 1971 act included cities, boroughs, consolidated towns and cities and consolidated towns and boroughs in provisions of section; 1972 act included appropriations to pay capital costs resulting from interlocal agreements; P.A. 76-435 allowed more than one rate of interest; P.A. 77-374 added provision re ordinances authorizing bonds with single interest rate in effect prior to October 1, 1977; P.A. 80-452 permitted redemption before maturity as determined by municipality; P.A. 83-408 added language allowing quarterly interest payments on bonds, to be in addition to the existing annual or semiannual options and redemption at the option of the holder of the bond; P.A. 83-519 added clarifying language that such municipality may delegate the responsibilities detailed in this section to any authorized official or official body in such municipality; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy.

See Sec. 3-20e re provision of and indemnification for provision of secondary market disclosure information.

See Sec. 7-374 re bonded indebtedness of municipalities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.

Cited. 123 C. 580; 206 C. 579.

Compared with revenue bond issued under chapter 103. 5 CS 256.



Section 7-369a - Issuance of bonds subject to federal income taxes.

Any municipality having the power to issue bonds or other obligations under any provision of the general statutes, or of any special act or its charter, may issue such bonds or other obligations in such form and manner that the interest on such bonds or other obligations may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holder or holders of such bonds or other obligations. Any municipality may issue such taxable bonds or other obligations only upon a finding by its selectmen or board of finance or other officers or board authorized pursuant to the general statutes, or pursuant to any special act or its charter, to determine the rate of interest which such bonds or other obligations shall bear, that the issuance of such taxable bonds or other obligations is in the public interest.

(P.A. 85-163, S. 1, 2; P.A. 89-211, S. 9.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 7-369b - Representations and agreements to ensure desired federal income tax treatment of municipal debt obligations.

Any municipality may make representations and agreements which are necessary or appropriate to ensure the exemption from taxation of interest on bonds, notes or other obligations of the municipality, eligibility of such bonds, notes or other obligations for tax credits or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations, in each case under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986. The municipal officer or body empowered to issue such bonds, notes or other obligations may make such representations and agreements on behalf of the municipality or such officer or body may delegate such authority to the board of selectmen, board of finance or other officer or board of the municipality. Any such agreement may include (1) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986, (2) a covenant that the municipality will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts, and (C) provide that such fiscal agents may act as trustee of such funds and accounts. All such representations and agreements entered into and all such actions taken prior to June 5, 1986, are hereby validated. The full faith and credit of the municipality shall be pledged to the payment of the rebate obligations of such municipality, the amount thereof shall be deemed to be an appropriation from the general fund of such municipality to the extent necessary and there shall be made available on or before the date when such rebate is due and payable an amount of money which, together with other revenues available for such purpose, shall be sufficient to pay such rebate. The treasurer of the municipality is hereby authorized to make such rebate payment to the federal government in the amount certified by him, or by the person responsible for the financial affairs of the municipality, as necessary for such purpose and there shall be included in the next tax levy an amount which, together with other revenues available for such purpose, shall be sufficient therefor. For purposes of this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any regional school district, any district as defined in section 7-324, and any other municipal corporation or authority authorized to issue bonds, notes, or other obligations under the provisions of the general statutes or any special act.

(P.A. 86-350, S. 3, 28; P.A. 89-211, S. 10; June Sp. Sess. P.A. 09-3, S. 130.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; June Sp. Sess. P.A. 09-3 added language allowing municipalities to make representations and agreements to ensure eligibility of bonds, notes or other obligations for federal tax credits or payments, or other desired federal income tax treatment, and made conforming changes, effective September 9, 2009.



Section 7-370 - Manner of issuance.

Any municipality, as defined in section 7-369, which issues bonds, notes or other obligations pursuant to the provisions of the general statutes or any special act may designate the manner in which such bonds, notes or other obligations shall be issued and the person or persons by whom they shall be signed and shall provide for keeping a record of the same or shall authorize any official or municipal body to make such designations and to take such actions. Any such municipality may authorize its selectmen or board of finance or other officers or board to determine the rate or rates of interest or discount which such bonds, notes or other obligations shall bear and the time or times at which interest on such bonds, notes or other obligations shall be payable, or to establish the method or manner for making such determinations, and to determine all other terms, details and particulars pertaining to the issuance and sale of such bonds, notes or other obligations, including the time or times for payment of principal, subject to the provisions of the general statutes concerning the time or times at which bonds, notes or other obligations shall mature. Any bonds, notes or other obligations issued pursuant to the general statutes or any special act may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions as the municipality issuing such bonds, notes or other obligations, or the officers or board delegated the authority to issue such bonds, notes or other obligations, may determine. The provisions of this section shall not affect the authority of the selectmen of any town to issue bonds where so authorized by special act.

(1949 Rev., S. 803; 1969, P.A. 424, S. 8; P.A. 77-374, S. 3; P.A. 86-350, S. 4, 28.)

History: 1969 act deleted provision limiting interest rate to 6%; P.A. 77-374 included other officers or boards to determine interest rates as well as selectmen or board of finance; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; (Revisor's note: In 1997 the Revisors editorially restored the comma following the word “bonds” in the first sentence, thereby correcting a clerical error in the codification of P.A. 86-350, S. 4).



Section 7-370a - Interest rate not limited.

Any municipality, as defined in section 7-369, authorized to issue bonds, notes or other obligations under any provision of the general statutes or any special act or its charter, may issue such bonds, notes or other obligations bearing interest at such rate or rates as it may deem advisable, or at such discounts as it may deem advisable, notwithstanding any provision of the general statutes, special acts or its charter limiting the rate of interest such bonds, notes or other obligations may bear.

(1969, P.A. 424, S. 9; P.A. 86-350, S. 5, 28.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy.



Section 7-370b - Authority to establish credit facilities.

In connection with or incidental to the carrying or selling and issuance of bonds or notes, any municipality, as defined in section 7-369, may obtain from any commercial bank, insurance company, subsidiary of such bank or insurance company or qualified public depository, as defined in section 36a-330, authorized to do business within or without this state a letter of credit, line of credit or other credit facility upon such terms and conditions as shall be approved by the municipality, for the purpose of providing funds for the payment of such bonds redeemed, repurchased or defeased prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection therewith, such municipality may authorize the execution of reimbursement agreements, remarketing agreements, standby bond purchase agreements, interest rate swap agreements and any other necessary or appropriate agreements. If such municipality is required to draw upon any credit facility to redeem bonds prior to maturity, such municipality shall repay the amount of each loan made pursuant to such credit facility within one year from the date it is incurred from the proceeds of refunding bonds, notes or other obligations or from any other available funds. Interest rate swap agreements may include such contracts as the municipality may determine to be necessary or appropriate to place the obligation of the municipality, as represented by the bonds or notes, in whole or in part, on such interest rate or cash flow basis as the municipality may determine, including without limitation, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rates risk, including without limitation, interest rate floors or caps, options, puts, calls and similar arrangements. Agreements entered into by any municipality under this section shall contain such payment, security, default, remedy and other terms and conditions as the municipality may deem appropriate and shall be entered into with such party or parties as the municipality may select on the basis of negotiation or competitive bid, after giving due consideration, where applicable, to the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes and any other criteria as the municipality may deem appropriate, provided (1) the unsecured long-term obligations of the counter party shall be rated in a category no lower than AA by at least one nationally recognized rating agency, or (2)(A) the unsecured long-term obligations of the counter party shall be rated in a category no lower than A by at least one nationally recognized rating agency, (B) the counter party shall provide credit enhancement through collateral, and (C) the counter party shall be a qualified public depository, as defined in section 36a-330. Such municipality may pledge its full faith and credit to its payment obligations, including netting payments, under any agreement entered into pursuant to this section to the extent the full faith and credit of the municipality is pledged to secure the applicable bonds or notes, or to pledge all or any part of the collateral that secures the applicable bonds or notes to the extent permissible under its contracts with bondholders.

(P.A. 83-408, S. 1, 6; P.A. 86-350, S. 6, 28; P.A. 02-108, S. 1; May 9 Sp. Sess. P.A. 02-5, S. 22.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 02-108 added provisions for interest rate swap agreements and made technical and conforming changes, effective May 29, 2002; May 9 Sp. Sess. P.A. 02-5 added provision allowing certain bond transactions with qualified public depositories and added provisions re qualifications of counter parties to certain agreements, effective August 15, 2002.



Section 7-370c - Authority to issue refunding bonds for payment, funding or refunding of bonds, notes or other obligations previously issued.

Any municipality, as defined in section 7-369, which has issued bonds, notes or other obligations pursuant to any public or special act may issue refunding bonds for the purpose of paying, funding or refunding prior to maturity all or any part of such municipality's bonds, notes or other obligations, the redemption premium, if any, with respect thereto, the interest thereon, the costs with respect to the issuance of such refunding bonds and the payment of such refunded bonds, notes or other obligations. Such refunding bonds shall mature not later than (1) in the case of a single series of bonds, notes or other obligations being refunded, the final maturity date thereof; and (2) in the case of multiple series of bonds, notes or other obligations being refunded, the final maturity date of any such series last to occur. Notwithstanding the provisions of the general statutes or any special act, local law or charter governing the authorization and issuance of bonds, notes or other obligations and the appropriation of the proceeds thereof, such refunding bonds shall be authorized, and the proceeds appropriated for the purposes permitted under this section, by resolution of the legislative body of the municipality, and shall be subject to the same limitations and requirements as bonds issued pursuant to this chapter, provided the provisions of section 7-371 regarding limitations on the date of the first maturity, or on the amount of any principal or on any principal and interest installments on any bonds, shall not apply to refunding bonds issued under this section which shall achieve net present value savings after comparing total debt service payable on the refunding bonds to the total debt service payable on the refunded bonds, after accounting for costs of issuance and underwriters' discount. As used in this section “legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, (C) the board of burgesses or other elected legislative body in a borough, or (D) the district committee or other elected legislative body in a district, metropolitan district or other municipal corporation.

(P.A. 83-408, S. 2, 6; P.A. 86-350, S. 7, 28; P.A. 93-158, S. 1, 11; P.A. 99-97, S. 1, 6; P.A. 02-108, S. 2.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 93-158 provided that refunding bonds could be authorized by resolution of the legislative body rather than in the same manner as the original bond and defined “legislative body”, effective June 23, 1993; P.A. 99-97 added provision to clarify that municipalities include the redemption premium and the cost of issuance in the total amount refunded, effective June 3, 1999; P.A. 02-108 made a technical change and exempted certain refunding bonds from the requirements of Sec. 7-371 re limitations on the date of first maturity or the amount of such bonds, effective May 29, 2002.

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.



Section 7-371 - Form of bonds.

Unless otherwise provided by the general statutes or any special act, bonds issued by any municipality, as defined in section 7-369, by authority of any provision of the general statutes or of any special act shall be serial bonds maturing in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period commencing with the first annual period in which an installment of principal is due, or maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment, or shall be term bonds with mandatory deposit of sinking fund payments into a sinking fund of amounts sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments that shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period commencing with the first annual period in which a mandatory sinking fund payment becomes due, or sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any prior installment. The first installment of any series of bonds shall mature or the first sinking fund payment of any series of bonds shall be due not later than three years from the date of the issue of such series and the last installment of such series shall mature or the last sinking fund payment of such series shall be due not later than twenty years therefrom.

(1949 Rev., S. 804; 1951, S. 362d; P.A. 83-408, S. 5, 6; P.A. 86-350, S. 8, 28; P.A. 87-506, S. 4, 9; P.A. 89-337, S. 2, 6.)

History: P.A. 83-408 added language requiring substantially equal annual installments to maturity as applicable to principal and interest and applying existing limitation re increasing installment payments only to installments of principal; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 87-506 rewrote the section to provide for various methods of determining payment amounts; P.A. 89-337 allowed semiannual installments.

Cited. 206 C. 579.



Section 7-371a - Sale of municipal bonds by negotiation. Consolidated maturity schedule.

(a) For purposes of this section:

(1) “Bonds” means bonds, notes or other obligations of a municipality, including loans obtained from state or federal agencies;

(2) “Municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any district as defined in section 7-324, a regional school district or any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations;

(3) “Revenue bonds” means bonds secured by project or system revenues, including water, sewer, electric or other revenue sources, and that are not secured by the full faith and credit of ad valorem taxing power; and

(4) “Legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, (C) the board of burgesses or other elected legislative body in a borough, (D) the district committee or other elected legislative body in a district, metropolitan district or other municipal corporation, or (E) the regional board of education.

(b) Notwithstanding any provision of any special act or charter requiring that bonds be sold at public bid, a municipality may, upon approval by its legislative body, sell by negotiation (1) tax credit bonds, including those described under Section 54 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, or (2) an issue of bonds, any portion of which is an advance refunding issue as defined in 26 CFR 1.150-1.

(c) The maturity schedule of an issue of tax credit bonds and bonds the interest of which is excluded from taxation pursuant to the Internal Revenue Code of 1986, as amended, when issued no more than fifteen days apart, may be consolidated for purposes of compliance with section 7-371.

(d) The validity of any bonds issued by a municipality and sold by negotiation prior to September 25, 2009, and described in subdivision (1) or (2) of subsection (b) of this section or with a consolidated maturity schedule pursuant to subsection (c) of this section shall not be affected by their manner of sale or consolidated maturity schedule.

(Sept. Sp. Sess. P.A. 09-2, S. 70.)

History: Sept. Sp. Sess. P.A. 09-2 effective September 25, 2009.



Section 7-372 - Issuing of bonds by beach associations and similar subdivisions.

No beach association, or any other subdivision of any town, city or borough of a similar nature, wherein more than fifty per cent of the property owners are nonresidents, shall issue bonds pledging the security of such association therefor, except with the consent of the town, city or borough in which such association is situated. The provisions of this section shall not apply to any school, sewer or fire district.

(1949 Rev., S. 805.)



Section 7-373 - Banks to certify municipal bonds. Disbursing agent.

Each town, city, borough, school district, fire district and sewer district and each other municipal corporation and association having a population of less than ninety thousand inhabitants as determined by the federal census last taken, which issues bonds pursuant to its general or special powers, shall, for each such issue, designate a bank or trust company incorporated under the laws of this or any other state, or of the United States, to certify such issue and shall also designate a bank or trust company incorporated under the laws of this or any other state, or of the United States, to act as disbursing agent in the payment of principal and interest on such bonds. Such certification shall be endorsed upon each bond and shall identify such bond as being one of the particular issue described in such bond, shall certify the genuineness of the signatures and seal thereto affixed, shall state the name of the attorney at law who has rendered an opinion approving the legality of such particular issue and shall be signed by an authorized officer or official of such bank or trust company.

(1949 Rev., S. 806; P.A. 83-519, S. 18, 23.)

History: P.A. 83-519 added “authorized official” to “authorized officer” as person acting for the bank or trust company designated to certify such bond issue, thus authorizing such officer or official to so certify.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.

Cited. 18 CA 291.



Section 7-374 - Bonded indebtedness of municipalities.

(a) Definitions. As used in this section, “town” includes each town, consolidated town and city and consolidated town and borough; “municipality” excludes each town and includes each other independent and dependent political and territorial division and subdivision.

(b) Limitation of indebtedness. No town and no municipality coterminous with or within such town shall incur any indebtedness in any of the following classes through the issuance of bonds which will cause the aggregate indebtedness, in that class, of such town and of all municipalities coterminous with and within such town, jointly, to exceed the multiple stated below for each class times the aggregate annual receipts of such town and of all municipalities coterminous with and within such town, jointly, from taxation for the most recent fiscal year next preceding the date of issue: (1) All debt other than debt for urban renewal projects, water pollution control projects, school building projects, as defined in section 10-289, and the funding of an unfunded past benefit obligation, as defined in section 7-374c, two and one-quarter; (2) debt for urban renewal projects, three and one-quarter; (3) debt for water pollution control projects, three and three-quarters; (4) debt for school building projects, as defined in section 10-289, four and one-half; (5) debt for the funding of an unfunded past benefit obligation, as defined in section 7-374c, three; and (6) total debt including subdivisions (1), (2), (3), (4) and (5) of this subsection, seven. In the computation of annual receipts from taxation, there shall be included as such receipts interest, penalties, late payment of taxes and payments made by the state to such town and to municipalities coterminous with and within such town under section 12-129d and section 7-528. In computing such aggregate indebtedness, there shall be excluded each bond, note and other evidence of indebtedness (i) issued in anticipation of taxes; (ii) issued for the supply of water, for the supply of gas, for the supply of electricity, for electric demand response, for conservation and load management, for distributed generation, for renewable energy projects, for the construction of subways for cables, wires and pipes, for the construction of underground conduits for cables, wires and pipes, for the construction and operation of a municipal community antenna television system and for two or more of such purposes; (iii) issued in anticipation of the receipt of proceeds from assessments which have been levied upon property benefited by any public improvement; (iv) issued in anticipation of the receipt of proceeds from any state or federal grant for which the town or municipality has received a written commitment or for which an allocation has been approved by the State Bond Commission or from a contract with the state, a state agency or another municipality providing for the reimbursement of capital costs but only to the extent such indebtedness can be paid from such proceeds; (v) issued for water pollution control projects in order to meet the requirements of an abatement order of the Commissioner of Energy and Environmental Protection, provided the municipality files a certificate signed by its chief fiscal officer with the commissioner demonstrating to the satisfaction of the commissioner that the municipality has a plan for levying a system of charges, assessments or other revenues which are sufficient, together with other available funds of the municipality, to repay such obligations as the same become due and payable; and (vi) upon placement in escrow of the proceeds of refunding bonds, notes or other obligations or other funds of the municipality in an amount sufficient, together with such investment earnings thereon as are to be retained in said escrow, to provide for the payment when due of the principal of and interest on such bond, note or other evidence of indebtedness. “Urban renewal project”, as used in this section, shall include any project authorized under title 8, the bonds for which are not otherwise, by general statute or special act, excluded from the computation of aggregate indebtedness or borrowing capacity. In the case of a town that is a member of a regional school district, a portion of the aggregate indebtedness of such regional school district shall be included in the aggregate indebtedness of such town for school building projects for the purposes of this section. Such portion shall be determined by applying to the indebtedness of the district, other than indebtedness issued in anticipation of the receipt by the district of payments by its member towns or the state for the operations of such district's schools and of proceeds from any state or federal grant for which the district has received a written commitment or for which an allocation has been approved by the State Bond Commission or from a contract with the state, a state agency or another municipality providing for the reimbursement of capital costs but only to the extent such indebtedness can be paid from such proceeds, such member town's percentage share of the net expenses of such district for the most recent fiscal year next preceding the date of issue payable by such town as determined in accordance with subsection (b) of section 10-51.

(1949 Rev., S. 807; 1949, 1953, 1955, S. 363d; March, 1958, P.A. 8, S. 5; 24, S. 5; 1959, P.A. 218; 1963, P.A. 604, S. 1; February, 1965, P.A. 53, S. 1; 461, S. 6; 574, S. 7; 1969, P.A. 536, S. 1; 584, S. 1; 1971, P.A. 69, S. 1; 1972, P.A. 36, S. 1; P.A. 78-154, S. 15; P.A. 85-543, S. 5, 7; P.A. 87-584, S. 9, 18; P.A. 89-377, S. 7, 8; June Sp. Sess. P.A. 90-1, S. 8, 10; P.A. 93-158, S. 2, 11; P.A. 99-97, S. 2, 6; 99-182, S. 2, 3; June Sp. Sess. P.A. 05-1, S. 32; P.A. 07-242, S. 95; P.A. 11-80, S. 1.)

History: 1959 act changed reference in Subsec. (b) from 10-282 to 10-289; 1963 act changed method of determining limitation under Subsec. (b) in each category; 1965 acts amended Subsec. (a) to delete obsolete reference to real estate owned by the county and amended Subsec. (b) to specify annual receipts used as basis be those reported pursuant to Sec. 12-13, to provide such receipts be averaged as provided in Sec. 10-268 instead of Sec. 12-13, to add exception re towns whose fiscal years end July first and to require in computation of tax receipts inclusion of payments by state to town and to municipalities coterminous with and within town; 1969 acts replaced previous provision re bonds which cause aggregate indebtedness of more than two and one-quarter times annual taxation receipts with limit on indebtedness to not more than seven times annual tax receipts and deleted provision for determination based on averaging three years' receipts; 1971 act replaced previous limits with new formula set forth in Subdivs. (1) to (5), included in computation of receipts interest, penalties and late payments, excluded from computation of indebtedness bonds on anticipation of proceeds from assessments on property, deleting provision re bonds “payable solely out of the proceeds of assessments ...,” and bonds issued in anticipation of receipt of state or federal grants and defined “urban renewal project”; 1972 act added reference to Sec. 12-24c; P.A. 78-154 replaced “sewers” with “water pollution control projects” in Subsec. (b); P.A. 85-543 amended Subsec. (b) to provide that debt limits for bond issues of towns and municipalities shall be based on their aggregate annual receipts from taxation; P.A. 87-584 amended Subsec. (b) by deleting reference to Secs. 12-24a and 12-24c and inserting references to Secs. 12-129d and 7-528 and Sec. 4 of public act 87-584; P.A. 89-377 amended Subdiv. (iii) of Subsec. (b) to include indebtedness related to allocations which have been approved by the state bond commission and added Subsec. (b)(iv) to include debt for water pollution control projects related to abatement orders; June Sp. Sess. P.A. 90-1 amended Subsec. (b) to provide that the exemption from the debt limitation for projects under abatement orders of the commissioner of environmental protection will be allowed only when the municipality has satisfied the commissioner that it has a repayment plan for such debt; P.A. 93-158 amended Subsec. (a) by deleting definitions of “grand list” and “serial bonds”, amended Subsec. (b) by deleting exclusion of fair market value in determining maximum debt and deleting Subpara. (ii) excluding “each bond, not or other evidence of indebtedness”, and relettering the subparagraphs and inserting new Subpara. (vi) excluding from aggregate indebtedness bonds for which there has been placed in escrow an amount sufficient to pay the interest and principal thereon and adding provision for the amount of aggregate indebtedness of regional school districts and deleted former Subsec. (c) detailing inapplicability of section to issuance of specified serial bonds, effective June 23, 1993; P.A. 99-97 amended Subsec. (b) to provide that the aggregate indebtedness of regional school districts is calculated by allowing the debt shown on a member community's balance sheet to be net of applicable anticipated school construction grants from the state, effective June 3, 1999; P.A. 99-182 added Subsec. (b)(5) re debt for the funding of unfunded past benefit obligation, effective June 23, 1999; June Sp. Sess. P.A. 05-1 amended Subsec. (b) to add “for the construction and operation of a municipal community antenna television system”, effective July 1, 2005; P.A. 07-242 amended Subsec. (b)(ii) to add “for electric demand response, for conservation and load management, for distributed generation, for renewable energy projects”, effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 7-130s re municipal guarantee of authority bonds.

See Sec. 7-265 re exclusion of certain bonds from debt limitation.

See Sec. 7-374a re nonreduction of prior debt limitation.

See Sec. 7-375 re repeal of special act provisions inconsistent with Subsec. (b).

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.

See Sec. 10-56 re authority of regional school district to issue bonds.

Under former statute, town, city and school district were each separate municipalities within meaning of act; subdivision did not refer to geographical location. 101 C. 263. Application of present law; meaning of term “consolidated town and city”. 107 C. 598. Cited. 121 C. 244; 123 C. 580; 146 C. 697; 148 C. 590; 206 C. 579.



Section 7-374a - Prior debt limitation not reduced.

Subsection (b) of section 7-374 and subsection (b) of section 10-56 shall not operate to reduce the debt limitation of any town or municipality below that in effect on June 27, 1963.

(1963, P.A. 604, S. 3; P.A. 73-616, S. 5.)

History: P.A. 73-616 replaced reference to repealed Sec. 10-57 with “subsection (b) of section 10-56”.



Section 7-374b - Issuance of debt obligations for funding of judgments and property or casualty losses.

(a) A municipality, as defined in section 7-369, and any regional school district, may authorize the issuance of bonds, notes or other obligations in accordance with the provisions of this chapter for the purpose of funding a judgment, a compromised or settled claim against it or an award or sum payable by it pursuant to a determination by a court, or an officer, body or agency acting in an administrative or quasi-judicial capacity, other than an award or sum arising out of an employment contract, in any case in which the amount of such judgment, claim, award or sum exceeds five per cent of the total annual receipts from taxation, as computed for the purposes of subsection (b) of section 7-374 or subsection (b) of section 10-56, as applicable, or two hundred fifty thousand dollars, whichever is less, provided that the last principal installment of such bonds, notes or other obligations shall mature no later than twenty years from the date of original issue of such bonds, notes or other obligations issued for such purposes. The temporary borrowing periods provided by sections 7-378 and 7-378a shall apply to the computation of the maximum maturity permitted by this section. This section shall not be applicable to the issuance of bonds, notes or other obligations to fund judgments, settlements, awards or sums payable in connection with construction projects.

(b) Any municipality may authorize the issuance of bonds, notes or other obligations in accordance with the provisions of this chapter for the purpose of funding a reserve fund for property or casualty losses established pursuant to section 7-403a.

(P.A. 86-350, S. 2, 28; P.A. 92-172, S. 3; P.A. 93-332, S. 17, 42; P.A. 06-79, S. 1; Sept. Sp. Sess. P.A. 09-2, S. 71.)

History: P.A. 92-172 made technical changes in Subsec. (b) adding language re retiree benefits, consistent with 1992 Public Acts; P.A. 93-332 amended Subsec. (a) by decreasing the dollar amount of a claim or judgment which can be paid through the issuance of bonds from $1,000,000 to $250,000, effective June 25, 1993; P.A. 06-79 amended Subsec. (b) by replacing “loss and retiree benefits reserve fund” with “reserve fund for property or casualty losses”, effective July 1, 2006; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) to extend term of bonds, notes or other obligations from 15 years to 20 years, effective September 25, 2009.



Section 7-374c - Municipal pension deficit funding bonds.

(a) For purposes of this section:

(1) “Actuarial valuation” means a determination certified by an enrolled actuary, in a method and using assumptions meeting the parameters established by generally accepted accounting principles, of the normal cost, actuarial accrued liability, actuarial value of assets and related actuarial present values for a pension plan of a municipality as of a valuation date not more than thirty months preceding the date of issue of the pension deficit funding bonds, together with an actuarial update of such valuation as of a date not more than three months preceding the date of notification of the secretary by the municipality, in accordance with subdivision (1) of subsection (c) of this section, of its intent to issue the pension deficit funding bonds.

(2) “Actuarially recommended contribution” means the lesser of the annual employer normal cost or the annual required contribution of the municipal employer to the pension plan of the municipality, as established by the actuarial valuation and determined by an enrolled actuary in a method and using assumptions meeting the parameters established by generally accepted accounting principles, provided such contribution shall be at least equal to the amount actuarially determined necessary to maintain the pension plan's funding ratio substantially the same as immediately succeeding the deposit of the proceeds of the pension deficit funding bonds in such pension plan. Notwithstanding the provisions of this subdivision, with respect to any pension deficit funding bonds (A) issued on or after July 1, 2006, or (B) issued prior to such date and with respect to which the municipality issuing the bonds requests and receives the approval of the Treasurer and the secretary, the term “actuarially recommended contribution” means the annual required contribution of the municipal employer to the pension plan of the municipality, as established by the actuarial valuation and determined by an enrolled actuary in a method and using assumptions meeting the parameters established by generally accepted accounting principles, provided the amortization schedule used to determine such contribution shall be fixed and shall have a term not longer than the longer of ten years, or thirty years from the date of issuance of the pension deficit funding bonds. In the event that the funding ratio of the pension plan, as determined immediately succeeding the deposit of the proceeds of the pension deficit funding bonds in such pension plan, is reduced by thirty per cent or more, the maximum permitted term of such amortization schedule shall be reduced by the same percentage. Any municipality receiving the approval of the secretary and the Treasurer to apply this definition with respect to pension deficit funding bonds issued prior to July 1, 2006, shall thereafter comply with the provisions of subdivision (3) of subsection (c) of this section.

(3) “Chief executive officer” means (A) for a municipality as described in section 7-188, such officer as described in section 7-193, (B) for a metropolitan district, such officer as described in the special act, charter, local ordinance or other local law applicable to such metropolitan district, (C) for a district, as defined in section 7-324, the president of its board of directors, (D) for a regional school district, the chairperson of its regional board of education, and (E) for any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations, such officer as prescribed by the general statutes or any special act, charter, special act charter, home-rule ordinance, local ordinance or local law applicable to such municipal corporation.

(4) “Enrolled actuary” means a person who is enrolled by the Joint Board for the Enrollment of Actuaries established under subtitle C of title III of the Employee Retirement Income Security Act of 1974, as from time to time amended.

(5) “General obligation” means an obligation issued by a municipality and secured by the full faith and credit and taxing power of such municipality.

(6) “Legislative body” means (A) for a regional school district, the regional board of education, and (B) for any other municipality not having the authority to make ordinances, the body, board, committee or similar body charged under the general statutes, special acts or its charter with the power to authorize the issue of bonds by the municipality.

(7) “Municipal Finance Advisory Commission” means the Municipal Finance Advisory Commission established pursuant to section 7-394b.

(8) “Municipality” means a municipality, as defined in section 7-369, or a regional school district.

(9) “Obligation” means any bond or any other transaction which constitutes debt in accordance with both municipal reporting standards in section 7-394a and the regulations prescribing municipal financial reporting adopted by the secretary pursuant to said section 7-394a.

(10) “Pension deficit funding bond” means any obligation issued by a municipality to fund, in whole or in part, an unfunded past benefit obligation. The term “pension deficit funding bond” shall not include any bond issued by a municipality pursuant to and in accordance with the provisions of subsection (g) of this section to pay, fund or refund prior to maturity any of its pension deficit funding bonds previously issued, or any bond issued prior to January 1, 1999, but may include any bond issued by a municipality prior to January 1, 1999, for the sole and exclusive purposes of (A) applying the provisions of subsection (f) of this section in lieu of subsection (c) of section 7-403a as the municipality may determine, and (B) requiring the municipality to apply and comply with the provisions of subsections (c) and (d) of this section.

(11) “Secretary” means the Secretary of the Office of Policy and Management or the secretary's designee.

(12) “Treasurer” means the Treasurer of the state of Connecticut or the Treasurer's designee.

(13) “Unfunded past benefit obligation” means the unfunded actuarial accrued liability of the pension plan determined in a method and using assumptions meeting the parameters established by generally accepted accounting principles.

(14) “Weighted average maturity” means (A) the sum of the products, determined separately for each maturity or sinking fund payment date and taking into account any mandatory redemptions of the obligation, of (i) with respect to a serial obligation, the principal amount of each serial maturity of such obligation and the number of years to such maturity, or (ii) with respect to a term obligation, the dollar amount of each mandatory sinking fund payment with respect to such obligation and the number of years to such payment, divided by (B) the aggregate principal amount of such obligation.

(b) Except as expressly provided in this section, no municipality shall issue any pension deficit funding bond.

(c) Any municipality which has no outstanding pension deficit funding bonds, other than an earlier series of such obligations issued under subsection (b) of section 7-374b or this section to partially fund an unfunded past pension obligation, may authorize and issue pension deficit funding bonds to fund all or a portion of an unfunded past benefit obligation, as determined by an actuarial valuation, and the payment of costs related to the issuance of such bonds in accordance with the following requirements.

(1) The municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary or as otherwise required by the secretary, notify the secretary of its intent to issue such pension deficit funding bonds and shall include with such notice (A) the actuarial valuation, (B) an actuarial analysis of the method by which the municipality proposes to fund any unfunded past benefit obligation not to be defrayed by the pension deficit funding bonds, which method may include a plan of issuance of a series of pension deficit funding bonds, (C) an explanation of the municipality's investment strategic plan for the pension plan with respect to which the pension deficit funding bonds are to be issued, including, but not limited to, an asset allocation plan, (D) a three-year financial plan, including the major assumptions and plan of finance for such pension deficit funding bonds, (E) a comparison of the anticipated effects of funding the unfunded past benefit obligation through the issuance of pension deficit funding bonds with the funding of the obligation through the annual actuarially recommended contribution, prepared in the manner prescribed by the secretary, (F) documentation of the municipality's authorization of the issuance of such pension deficit funding bonds including a certified copy of the resolution or ordinance of the municipality authorizing the issuance of the pension deficit funding bonds and an opinion of nationally recognized bond counsel as to the due authorization of the issuance of the bonds, (G) documentation that the municipality has adopted an ordinance, or with respect to a municipality not having the authority to make ordinances, has adopted a resolution by a two-thirds vote of the members of its legislative body, requiring the municipality to appropriate funds in an amount sufficient to meet the actuarially required contribution and contribute such amounts to the plan as required in subdivision (3) of subsection (c) of this section, (H) the methodology used and actuarial assumptions that will be utilized to calculate the actuarially recommended contribution, (I) a draft official statement with respect to the issuance of the pension deficit funding bonds, and (J) such other information and documentation as reasonably required by the secretary or the Treasurer to carry out the provisions of this section. The secretary and the Treasurer may, if they deem necessary, hire an independent actuary to review the information submitted by the municipality.

(2) Not later than ten days after the sale of the pension deficit funding bonds, the municipality shall provide the secretary and the Treasurer with a final financing summary comparing the anticipated effects of funding the unfunded past benefit obligation through the issuance of the pension deficit funding bonds with the funding of the obligation through the annual actuarially recommended contribution, prepared in the manner prescribed by the secretary.

(3) As long as the pension deficit funding bonds or any bond refunding such bonds are outstanding, the municipality shall (A) for each fiscal year of the municipality commencing with the fiscal year in which the bonds are issued, appropriate funds in an amount sufficient to meet the actuarially required contribution and contribute such amount to the plan, and (B) notify the secretary annually, who shall in turn notify the Treasurer, of the amount or the rate of any such actuarially recommended contribution and the amount or the rate, if any, of the actual annual contribution by the municipality to the pension plan to meet such actuarially recommended contribution. On an annual basis, the municipality shall provide the secretary and the Treasurer with: (i) The actuarial valuation of the pension plan, (ii) a specific identification, in a format to be determined by the secretary, of any changes that have been made in the actuarial assumptions or methods compared to the previous actuarial valuation of the pension plan, (iii) the footnote disclosure and required supplementary information disclosure required by GASB Statement Number 27 with respect to the pension plan, and (iv) a review of the investments of the pension plan including a statement of the current asset allocation and an analysis of performance by asset class. With respect to a municipality which issues pension deficit funding bonds on or after July 1, 2006, in any fiscal year for which such municipality fails to appropriate sufficient funds to meet the actuarially required contribution in accordance with the provisions of this subdivision there shall be deemed appropriated an amount sufficient to meet such requirement, notwithstanding the provisions of any other general statute or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law.

(4) The municipality shall not issue pension deficit funding bonds prior to, or more than six months subsequent to, receipt of the written final review required under subsection (d) of this section. A municipality may renotify the secretary of its intention to issue pension deficit funding bonds and provide the secretary with updated information and documentation in the manner and as described in subdivision (1) of this subsection, and request an updated final review from the secretary if more than six months will elapse between the receipt of the prior final review of the secretary and the proposed date of issue of the pension deficit funding bonds.

(d) Upon receipt of notification from a municipality that it intends to issue pension deficit funding bonds, the secretary shall inform the Treasurer and the Municipal Finance Advisory Commission of such notification. The secretary and the Treasurer shall review the information and documentation required in subsection (c) of this section and within fifteen days shall notify the municipality as to the adequacy of the materials provided and whether any additional information is required. The secretary and the Treasurer shall issue a written final review to the municipality verifying that the municipality has complied with the provisions of subdivision (1) of subsection (c) of this section and, including any recommendations to the municipality concerning the issuance of pension deficit funding bonds, not later than thirty days following the receipt of such information and documentation. The secretary shall file a copy of such final review with the chief executive officer of the municipality and the Municipal Finance Advisory Commission. If the secretary and the Treasurer fail to provide a written final review to the municipality by the forty-fifth day following the receipt of such information and documentation, such final review shall be deemed to have been received by the municipality.

(e) Except as otherwise provided by this section, the provisions and limitations of this chapter shall apply to any pension deficit funding bonds issued pursuant to the provisions of this section. Such pension deficit funding bonds shall be general obligations of the municipality, and shall be serial bonds maturing in annual or semiannual installments of principal, or shall be term bonds with mandatory annual or semiannual deposits of sinking fund payments into a sinking fund. Notwithstanding the provisions of any other general statute or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law, (1) the first installment of any series of pension deficit funding bonds shall mature or the first sinking fund payment of any series of pension deficit funding bonds shall be due not later than eighteen months from the date of the issue of such series, provided that such first installment shall mature or such first sinking fund payment shall be due not later than the fiscal year of the municipality next following the fiscal year in which such series is issued, and the last installment of such series shall mature or the last sinking fund payment of such series shall be due not later than thirty years from such date of issue, (2) any such pension deficit funding bonds may be sold at public sale on sealed proposal, by negotiation or by private placement in such manner at such price or prices, at such time or times and on such terms or conditions as the municipality, or the officers or board of the municipality delegated the authority to issue such bonds, determines to be in the best interest of the municipality, and (3) no municipality shall issue temporary notes in anticipation of the receipt of the proceeds from the sale of its pension deficit funding bonds.

(f) Proceeds of the pension deficit funding bonds, to the extent not applied to the payment of costs related to the issuance thereof, shall be deposited in the pension plan of the municipality to fund the unfunded past benefit obligation for which the bonds were issued, and, notwithstanding any limitations on the investment of proceeds received from the sale of bonds, notes or other obligations set forth in section 7-400 may be invested in accordance with the terms of said pension plan, as such terms may be amended from time to time.

(g) A municipality may authorize and issue refunding bonds to pay, fund or refund prior to maturity any of its pension deficit funding bonds in accordance with the provisions of section 7-370c, provided, or, with respect to a regional school district, the provision of section 10-60a, notwithstanding the provisions of said sections 7-370c and 10-60a, the weighted average maturity of such refunding bonds shall not exceed the weighted average maturity of the outstanding pension deficit funding bonds being paid, funded or refunded by such refunding bonds. The municipality shall notify the secretary, who shall in turn notify the Treasurer, of its intention to issue refunding bonds pursuant to this subsection, not less than fifteen days prior to the issuance thereof, and shall provide the secretary with a copy of the final official statement, if any, prepared for the refunding bonds, not more than fifteen days after the date of issue of such bonds.

(h) The secretary, in consultation with the Treasurer, may adopt regulations, in accordance with the provisions of chapter 54, as necessary to establish guidelines concerning compliance with the provisions of subsections (c), (d) and (g) of this section.

(P.A. 99-182, S. 1, 3; P.A. 00-196, S. 64, 66; P.A. 06-79, S. 2; 06-196, S. 41; P.A. 07-217, S. 23–25.)

History: P.A. 99-182 effective June 23, 1999; P.A. 00-196 added “actuarially determined” in Subsec. (a)(2), effective June 1, 2000; P.A. 06-79 amended Subsec. (a) by defining “legislative body” and redefining “actuarially recommended contribution”, “chief executive officer” and “municipality”, amended Subsec. (c)(1) by adding “major assumptions” and deleting provision re preparation of plan in Subpara. (D), deleting former Subparas. (E) and (F) re information and documentation and inserting new Subparas. (E) to (J) and authorizing employment of an independent actuary to review information, added new Subsec. (C)(2) re submission of final financing summary, redesignating existing Subdivs. (2) and (3) as new Subdivs. (3) and (4) and, in new Subdiv. (3), revising provisions re contribtions in Subpara. (A) and adding provisions re annual information to be provided to the secretary and the Treasurer and re appropriation of sufficient amount, amended Subsec. (g) by adding provisions re regional school district, amended Subsec. (h) by making regulations discretionary rather than mandatory, and made technical changes, effective July 1, 2006; P.A. 06-196 made a technical change in Subsec. (c)(2), effective June 7, 2006; P.A. 07-217 made technical changes in Subsecs. (a) and (c), effective July 12, 2007.



Section 7-374d - Municipal issue of pension deficit funding bonds or temporary notes in anticipation of receipt of proceeds.

Notwithstanding the provisions of subsection (e) of section 7-374c or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law, a municipality, as defined in section 7-369, may, by vote of its legislative body, issue pension deficit funding bonds or temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds, provided: (1) The amount of such temporary notes does not exceed the amount of such bonds, and (2) the purpose for which the pension deficit funding bonds or temporary notes are issued is to fulfil obligations of the municipality regarding lump sum payments to beneficiaries of a closed pension fund.

(P.A. 16-180, S. 2.)

History: P.A. 16-180 effective June 7, 2016.



Section 7-375 - Inconsistent special act provisions.

Any provision of any special act inconsistent with the provisions of subsection (b) of section 7-374 is repealed.

(1953, S. 364d.)



Section 7-376 - Redemption of outstanding bonds.

Any town which has issued any bonds or other obligations under or by virtue of any statute, public or private, shall have the power to redeem them by issuing new bonds or other obligations.

(1949 Rev., S. 808.)



Section 7-377 - Redemption of bonds before maturity.

Any city or borough, by vote of its legislative body, or any town or other municipality which is authorized to levy and collect taxes, by vote, at a meeting warned and held for that purpose, may authorize the treasurer or other custodian of its sinking fund to redeem any of its bonds, as opportunity may permit, before their maturity; and no money in any sinking fund shall be used to redeem any bonds before maturity other than those for the redemption of which such fund was created.

(1949 Rev., S. 809; 1959, P.A. 513, S. 1; P.A. 86-350, S. 24, 28.)

History: 1959 act deleted provisions re destruction of bonds after redemption; P.A. 86-350 removed provision prohibiting redemptions at a price above par value.



Section 7-377a - Destruction of bonds and notes after payment or transfer of ownership.

Any town or municipality, as defined in subsection (a) of section 7-374, or other body politic and corporate organized and existing under the laws of the state may destroy or provide for the destruction of any of its bonds, notes or bond coupons after they have been paid and cancelled or after their surrender in any transfer or exchange. Such destruction, by burning or otherwise, may be performed by the treasurer of such town, municipality or body politic and corporate, or by any bank or trust company organized and existing under the laws of any state, or of the United States, and authorized to destroy such bonds by such treasurer. A certificate of such destruction, signed by such treasurer and a witness to the destruction if such destruction is by such treasurer, or by a representative of such bank or trust company and a witness to such destruction if such destruction is by a bank or trust company, shall be kept on file with the clerk of such town or municipality or the secretary of such body politic and corporate.

(1959, P.A. 513, S. 2; P.A. 83-519, S. 20, 23.)

History: P.A. 83-519 provided for destruction of bonds or notes in the event of transfer of ownership, to be in addition to such destruction as previously allowed after payment, such additional provision being necessary with respect to registered bonds which upon transfer of ownership require destruction of the certificate issued in the name of the previous owner.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-378 - Anticipation notes.

Whenever any municipality, as defined in section 7-369, has authorized the issuance of general obligation bonds under the provisions of any public or special act, it may authorize the issuance of temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds. The amount of such notes may equal but not exceed the amount of such bonds. Pending the use of the proceeds of such notes for the purpose for which the bonds were authorized, the proceeds may be invested in the same manner as other general funds of the municipality are invested. Such notes shall be issued for a period of not more than two years, but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed two years. The term of such notes shall not be included in computing the time within which such bonds must mature. The provisions of section 7-373 shall be deemed to apply to such notes, and such notes shall constitute general obligations of the municipality. No such note shall be included in computing the aggregate indebtedness and borrowing capacity of the municipality but, except as hereinafter provided, as long as any such note is outstanding, the entire authorized principal amount of such bonds shall be deemed to be outstanding for the purpose of computing the aggregate indebtedness and borrowing capacity of the municipality, unless funds for the payment of such note have been deposited in trust as hereinafter provided; provided, if the municipality has received a written commitment from any federal or state authority for a grant-in-aid for the project to be financed by such bonds, the amount of bonds included in the computation as aforesaid shall be reduced so that the amount included plus the grant-in-aid shall be equal to the total estimated cost of the project being so financed. The officer or agency authorized by law or by vote of the municipality to issue such notes shall, within any limitation imposed by the vote, determine the date, maturity, interest rate, form, manner of sale and other details of such notes. Such notes may bear interest or be sold at a discount. The interest or discount on such notes, including renewals thereof, and the expense of preparing, issuing and marketing them may be included as a part of the cost of the project or improvements being financed and may either be borrowed temporarily under the provisions of this section or permanently funded by the issue of bonds, notes or other obligations under the provisions of this chapter. Upon the sale of such bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal and interest of all notes issued in anticipation thereof or shall be deposited in trust for such purpose with a bank or trust company, which may be the bank or trust company, if any, at which such notes are payable. Any power granted by this section shall be in addition to and not in derogation of any power existing in or hereafter granted to any municipality under the provisions of any special act.

(1953, 1955, S. 365d; 1971, P.A. 746; P.A. 83-519, S. 21, 23; P.A. 86-350, S. 9, 28.)

History: 1971 act added provision concerning consideration of grants-in-aid in computation of aggregate indebtedness; P.A. 83-519 provided clarification that the amount of such notes may equal but not exceed the amount of the bonds and that any proceeds of such notes not used for the purposes of the bonds may be invested in the same manner as general funds of the town; P.A. 86-350 changed the word “town” to “municipality”, and authorized temporary borrowing or permanent funding through bond issue to cover costs of interest or discounting of notes and expenses of preparing, issuing or marketing them.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-378a - Renewal of temporary notes.

Notwithstanding the provisions of sections 7-264 and 7-378, and any other public or special act or charter which limits the renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to two years or any lesser period of time from the date of the original notes, any municipality, as defined in section 7-369, may renew any temporary notes for a period of not more than ten years from the date of the original issue of such temporary notes if the municipality promptly applies all project grant payments toward project costs or toward payment of such temporary notes as the same shall become due and payable or deposits such grants in trust for such purposes and if the legislative body of such municipality (1) authorizes the inclusion in the annual budget for each year or otherwise appropriates sufficient sums, from funds other than project grants or note proceeds, to retire notes equal to at least one-twentieth of the town's estimated net cost of the project no later than three years from the date of the original issue of such temporary notes and again for each subsequent year during which such temporary notes remain outstanding; (2) reduces the principal amount of each bond issue when sold by the amount spent under subdivision (1) of this section, and provides for the payment or amortization of the principal of such bonds in annual installments commencing no later than eleven years from the date of original issue of the temporary notes being permanently financed by such bonds; (3) reduces the maximum authorized term of the bonds when sold by not less than the number of months by which the date of issue exceeds two years from the date of the original notes. For sewer projects or school building projects, as defined in section 7-380c, the annual payments required under said subdivision (1) shall be at least one-thirtieth of the town's estimated net cost of such sewer or school building project. Any federal or state grants which are to be paid over a period of years to reimburse the municipality for a portion of principal due on bonds or notes may be used in computing the municipality's net cost of the project. That portion of the proceeds of the issue of any such temporary notes being issued as part of a common sale, which portion is not used to refund outstanding temporary notes, shall be deemed a separate loan and be considered to have a separate original issue date. Each such portion of any such temporary notes may be renewed in accordance with the provisions of this section.

(1967, P.A. 626, S. 1; 1969, P.A. 646; P.A. 77-525, S. 2, 3; P.A. 78-316, S. 1, 4; P.A. 86-350, S. 10, 28; P.A. 02-114, S. 1; P.A. 07-87, S. 2; Nov. 24 Sp. Sess. P.A. 08-2, S. 3.)

History: 1969 act added reference to charters and reflected the possibility that renewals of temporary notes might be for less than two years; P.A. 77-525 specified conditions under which temporary notes might be renewed for four years replacing previous condition requiring payment of interest and principal which would have been paid if entire principal amount had been sold within two years of borrowing, deleted requirement that installments be substantially equal and made special provisions re payments for sewer projects and exclusion of grants paid over a number of years in calculating town's net cost; P.A. 78-316 allowed consideration of grants paid over a number of years in calculating net cost; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 02-114 extended the maximum time period for renewal of temporary notes from four to eight years, replaced “no later than four years from the date of the original issue of such temporary notes” with “for each subsequent year during which such temporary notes remain outstanding” and extended the date when annual payments are required to begin after the original note issue from five to nine years; P.A. 07-87 added references to school building projects, effective July 1, 2007; Nov. 24 Sp. Sess. P.A. 08-2 extended maximum time period for renewal of temporary notes from eight to ten years and extended date when annual payments are required to begin after original note issue from nine to eleven years, effective November 25, 2008.

See Sec. 7-378c re effective date of section.

See Sec. 7-378e re extended time for renewal of temporary notes.



Section 7-378b - Temporary notes re bonds for sewer project with commitment for state or federal grant.

Any town, as defined in section 7-378, which has temporary notes outstanding in anticipation of the receipt of the proceeds from the sale of bonds authorized for a sewer project, and which has a written commitment for a state or federal grant for such project but has not received its final grant payment within four years from the date of the original notes, may renew such notes from time to time, in terms of not more than six months, in anticipation of the receipt of such final grant payment without regard to the provisions of section 7-378a or of sections 7-264, 7-378, or any other sections of the general statutes, public act, special act, or charter, or of any ordinance or resolution or vote adopted prior to July 1, 1977, which limit the time for renewing temporary notes issued in anticipation of the receipt of the proceeds of bond issues, provided that (a) the total amount of such notes shall not exceed the amount of the grant commitment which has not been paid to the town; and (b) all grant payments received by the town, to the extent required, shall be applied promptly toward repayment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purpose with a bank or trust company. This section shall not apply if the federal or state grant is to be paid over a period of years to reimburse the town for a portion of principal due on bonds or notes.

(P.A. 77-525, S. 1, 3.)

See Sec. 7-378c re effective date of section.

See Sec. 7-378f re renewal of temporary notes to finance sewers in town without operating system connected to treatment plant.



Section 7-378c - Effective date of Secs. 7-378a and 7-378b.

Sections 7-378a to 7-378c, inclusive, shall take effect July 1, 1977, except that any town which has temporary notes outstanding on such date, which were renewed under the authority of section 7-378a, may renew such notes in accordance with the conditions of said section as it existed just prior to July 1, 1977.

(P.A. 77-525, S. 3.)



Section 7-378d - Appropriations for retirement of notes on school projects. Net cost of project.

The amount of the state grant commitment pursuant to section 10-287 for school building projects and section 10-286d for site acquisition may be used in computing the town's net cost of the school project for the purposes of computing payments on temporary notes mandated by section 7-378a.

(P.A. 78-316, S. 3, 4.)



Section 7-378e - Extended time for renewal of temporary notes.

Notwithstanding the provisions of sections 7-378a and 10-56 and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to four years from the date of the original notes, any town, as defined in section 7-378, or regional school district may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such four-year period immediately following the date of the original notes. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (a) All project grant payments received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (b) no later than the end of each period of twelve months after the end of the four-year period immediately following the date of the original notes a portion of such temporary notes equal to at least one-twentieth of the town's or district's estimated net cost of the project shall be retired from funds other than project grants or note proceeds; (c) the interest on all temporary notes renewed after such four-year period immediately following the date of the original notes pursuant to this section shall be paid from funds other than project grants or note proceeds; (d) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (b) of this section, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (e) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such four-year period immediately following the date of the original notes to the date of issue. For sewer projects the annual payments required under subdivision (b) of this section shall be at least one-thirtieth of the town's estimated net cost of the sewer project. Any federal or state grants which are to be paid over a period of years to reimburse the town or district for a portion of principal due on bonds or notes may be used in computing the town's or district's net cost of the project. Any town or district in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (b) and (c) of this section. This section shall not relieve any town from complying with the provisions of section 7-378a in renewing temporary notes for a period of not more than four years. In no event shall any notes renewed pursuant to the provisions of this section be due and payable later than June 30, 1984.

(P.A. 80-320, S. 1, 4; P.A. 82-24, S. 1, 5.)

History: P.A. 82-24 extended period for which towns or regional school districts may renew temporary notes under this section from two years to four years, which period of renewal is in addition to the period of four years from the date of the original notes as allowed under Sec. 7-378a and is subject to the same conditions re note retirement in the additional two years as in the two years preceding and extended date by which any notes renewed under this section must be payable to June 30, 1984.

See Secs. 7-378 to 7-378c, inclusive, re issuance of temporary notes.



Section 7-378f - Renewal of temporary notes to finance sewers in town without an operating system connected to treatment plant.

Notwithstanding the provisions of sections 7-264, 7-378 and 7-378a and any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the renewal of temporary notes to finance sanitary sewers issued in anticipation of the receipt of the proceeds of bond issues, any town, as defined in said section 7-378, which does not have an operating municipal sanitary sewerage system connected to a treatment plant, may renew such temporary notes for a period of not more than four years from the date of the original notes if the town promptly applies all project grant payments toward project costs or toward payment of such temporary notes as the same shall become due and payable or deposits such grants in trust for such purposes, and if the original notes were issued on or before June 30, 1982. No temporary notes issued or renewed pursuant to this section shall mature later than one year from the date the sanitary sewers financed by such notes are placed in operation.

(P.A. 80-320, S. 3, 4.)

See Secs. 7-378 to 7-378c, inclusive, re issuance of temporary notes.



Section 7-378g - Renewal of temporary notes issued by town to finance water filtration, supply or distribution facilities, a resources recovery facility or an incinerator.

Notwithstanding the provisions of sections 7-264, 7-378, 7-378a, 7-378b and 7-378e and any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues, any town, as defined in said section 7-378, constructing and equipping (1) a water filtration facility, water supply facilities, access facilities or distribution system improvements or (2) a resources recovery facility, as defined in subdivision (11) of section 22a-260, or an incinerator may renew such temporary notes for a period of not more than five years from the date of the original notes if the town promptly applies any project grant payments toward project costs or toward payment of such temporary notes as the same shall become due and payable or deposits such grants in trust for such purposes. No temporary notes issued or renewed pursuant to this section shall mature later than one year from the date any such facility or improvements financed by such notes are placed in operation.

(P.A. 82-24, S. 3, 5; P.A. 83-396.)

History: P.A. 83-396 added language providing for such renewal of notes to finance a resources recovery facility or an incinerator.



Section 7-379 - Issuance of bonds and notes for dire emergencies.

As used in this section, the word “town” has the meaning ascribed to it by section 7-378 and the words “dire emergency appropriation” mean an appropriation to relieve or assist in the relieving of a situation certified by a board composed of the Governor, the Attorney General and the Secretary of the Office of Policy and Management to be an unusual and serious condition endangering public health and welfare and requiring the immediate expenditure of public funds by a particular town or towns. Any town, upon approval by vote of the majority of the members present and voting at an annual, regular or special meeting of its legislative body, may, without further authority from the General Assembly, issue its temporary notes for the purpose of raising money for a dire emergency appropriation and may issue its bonds for said purpose or for the purpose of paying all or a part of any such temporary notes. All notes or bonds issued under the provisions of this section shall constitute general obligations of the town and shall be obligatory upon the inhabitants thereof in accordance with their terms but no such note or bond shall be included in computing the aggregate indebtedness of a town under subsection (b) of section 7-374 or its borrowing capacity under any public or special act except as may be therein expressly provided. Any power granted by this section shall be in addition to and not in derogation of any power granted to any town under the provisions of any public or special act. Temporary notes under this section shall be issued for a period of not more than two years and in an amount not exceeding one per cent of the grand list of such town, but notes issued for a shorter period may be renewed by the issue of other notes, provided the total period of the borrowing shall not exceed two years and the provisions of section 7-373 shall be deemed to apply to such notes. Bonds issued under this section shall be for a term which shall not exceed ten years and shall, except as otherwise herein provided, be subject to the applicable provisions of the general statutes, provided bonds issued to pay temporary notes shall be issued within two years from the date of the earliest temporary note to be paid in whole or in part with the proceeds thereof.

(November, 1955, S. N7, N8, N9; 1957, P.A. 13, S. 38; P.A. 77-614, S. 139, 610; P.A. 80-483, S. 178, 186.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services.

Cited. 144 C. 374.



Section 7-380 - Facsimile signatures. Manual signature requirements.

Any bonds, notes or other obligations for the payment of money by any municipality or town may bear the facsimile of any signature, seal or other means of execution, authentication, certification or endorsement required or permitted to be recorded thereon, except that either the signature required to be placed thereon pursuant to section 7-373 shall be manually subscribed or the provisions of section 42b-4 shall apply in the case of registered public obligations.

(1957, P.A. 95; P.A. 77-374, S. 4; P.A. 83-519, S. 22, 23.)

History: P.A. 77-374 deleted phrase requiring at least one signature to be manually subscribed and required that the signature “placed thereon pursuant to section 3-373” be manually subscribed; P.A. 83-519 provided that as an alternative to the manual signature of an officer or official of the bank acting as certifying agent required on any bond or note under Sec. 7-373, the manual signature required in the case of a registered public obligation may be that of such authorized officer, certifying agent, transfer agent or other person allowed under Sec. 42b-4.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.

Cited. 231 C. 602.



Section 7-380a - Assumption of liability by municipality for employees providing information pertaining to issuance of bonds or notes.

For purposes of this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, fire district, school district, regional school district, sewer district or any other political subdivision of the state authorized to issue bonds or notes by general or special act; and “official” means any person elected or appointed to office or employed by a municipality. Each municipality shall protect and save harmless any official or former official of such municipality from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his official duties, in providing information to any potential investor or underwriter of the municipality's bonds or notes. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. Each such municipality may insure against the liability imposed by this section in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability. This section shall not apply to cases of wilful and wanton fraud.

(P.A. 76-318; P.A. 14-122, S. 71.)

History: P.A. 14-122 made technical changes.



Section 7-380b - Issuance of bonds, notes or other obligations authorized before June 23, 1993.

The provisions of sections 7-370c, 7-374, 8-187, 8-192, 10-51c, subsections (a) and (b) of section 10-56 and sections 10-60a, 32-222 and 32-227 shall not operate to prevent the issuance of bonds, notes or other obligations authorized prior to June 23, 1993, by any town, city, borough, district, metropolitan district, regional school district or other municipal corporation.

(P.A. 93-158, S. 10, 11.)

History: P.A. 93-158 effective June 23, 1993.



Section 7-380c - Maturity date for bonds issued for water, waste or community facilities. Maturity date for bonds issued for school building projects.

(a) Notwithstanding the provisions of sections 7-234, 7-236, 7-263 and 7-371 or any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the final maturity of, or the due date of the last sinking fund payment for, bonds issued by any municipality, as defined in section 7-369, the last installment of any series of bonds issued by a municipality shall mature, or the last sinking fund payment for such series of bonds shall be due, not later than forty years from the date of issue of such series, provided that such bonds are issued in conjunction with a water, waste or community facility loan from the United States Department of Agriculture authorized pursuant to 7 USC 1926, as amended from time to time, or any successor loan program or programs thereto as confirmed by the Office of General Counsel of the United States Department of Agriculture, or pursuant to any regulations promulgated thereunder.

(b) Notwithstanding the provisions of section 7-371, or any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the final maturity of, or the due date of the last sinking fund payment for, bonds issued by any municipality for a school building project, the last installment of any series of such bonds shall mature, or the last sinking fund payment for such series of bonds shall be due, not later than thirty years from the date of issue of such series. For purposes of this subsection, “school building project” means the construction, purchase, extension, replacement, renovation or major alteration of a building to be used for public school purposes, including the equipping and furnishing of such construction, purchase, extension, replacement, renovation or major alteration, the improvement of land therefor the improvement of the site of an existing building for public school purposes or the purchase cost of a site for public school purposes. “School building project” does not include any project authorized by the General Assembly pursuant to chapter 173 prior to July 1, 1996, or the purchase of equipment or the minor alteration or improvement of a building, land or site to be used for public school purposes, unless such purchase, minor renovation, alteration or improvement is in conjunction with a project that otherwise qualifies as a school building project.

(P.A. 95-270, S. 9, 11; P.A. 07-87, S. 1; P.A. 15-33, S. 1.)

History: P.A. 95-270, S. 9 effective June 22, 1995; P.A. 07-87 designated existing provisions as Subsec. (a) and added Subsec. (b) re maturity date for bonds issued for school building projects, effective July 1, 2007; P.A. 15-33 amended Subsec. (a) by deleting language re purpose of bonds, adding reference to bonds issued in conjunction with a community facility loan, replacing former citation to federal laws with citation to 7 USC 1926, and making a technical change, effective June 5, 2015.






Chapter 110 - Municipal Uniform Fiscal Years

Section 7-381 - Definitions.

Whenever used in this chapter, unless the context otherwise requires: “Municipality” means any political subdivision of the state having the power to make appropriations or to levy taxes, including any town, city or borough, whether consolidated or unconsolidated, any village, school, sewer, fire or lighting district, beach or improvement association, and any other tax district or association, but not including The Metropolitan District of Hartford County; “budget-making authority”, as applied to towns, cities and boroughs, whether consolidated or unconsolidated, having boards of finance or other bodies or committees charged with preparing the budget, whether created under the general statutes or by special acts, means the board of finance or such other body or committee; as applied to towns having neither boards of finance nor such other bodies or committees, means the board of selectmen; as applied to cities having neither boards of finance nor such other bodies or committees, means the mayor; as applied to boroughs having neither boards of finance nor such other bodies or committees, means the warden; and as applied to independent school, sewer, fire and lighting districts, beach and improvement associations, and all other tax districts and associations, means the district committee or association committee or similar body; “installment”, as applied to taxes, means the whole or any part of a tax other than a special tax; “vote”, unless clearly stated to the contrary, means the affirmation of a majority of those present at a meeting warned and held in case the legislative body exceeds twenty-five in number, and of a majority of those who would be entitled to vote if present in case the legislative body has a membership of twenty-five or fewer.

(1949 Rev., S. 811; 1957, P.A. 13, S. 39; 1959, P.A. 152, S. 86.)

History: 1959 act deleted counties from definition of municipality.



Section 7-382 - Adoption of uniform fiscal year. Budget and tax adjustments. Forfeiture for noncompliance.

(a) Notwithstanding the provisions of any special act to the contrary, each municipality shall adopt the uniform fiscal year, in accordance with the provisions of this chapter. The legislative body of each municipality shall, by vote, determine the date upon which such municipality is to begin compliance with the uniform fiscal year, provided such date shall not be later than July 1, 1993, and each such municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1983, shall be required to comply with the provisions of section 7-389 and each such municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1993, shall be subject to a forfeiture as provided in subsection (b) of this section. Each such municipality shall, so far as is required of it by law, prepare a budget setting forth its anticipated cash, miscellaneous and tax receipts, and its anticipated expenditure and debt requirements for (1) a fiscal period commencing at the expiration of the fiscal year during which such vote is taken and ending on the thirtieth of June next ensuing if such vote is subsequent to the laying of the tax for such fiscal year or (2) a fiscal period commencing at the beginning of the fiscal year during which such vote was taken and ending on the thirtieth day of June next ensuing if such vote is prior to the laying of the tax for such fiscal year. Each such municipality may levy a special tax upon its last-completed grand list, which, together with receipts from other sources, including receipts from borrowing, if any, authorized under this chapter, will be sufficient to meet such appropriations, which tax shall be made due and payable on a specified date within such period. The fiscal year of each department and of each fund of each municipality shall be the same as that of the municipality.

(b) Any municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1993, shall forfeit ten per cent of the total amount of state grants-in-aid determined by statutory formula, as of the date certification of payment is required to be made to such municipality, for the fiscal year in which such municipality has failed to begin compliance with the uniform fiscal year as required by this section. Such forfeit shall be based upon the state grants-in-aid which are included in the estimate prepared by the Secretary of the Office of Policy and Management pursuant to section 4-71b. For each succeeding fiscal year in which such municipality is not in compliance with the requirements of this section, such municipality shall forfeit ten per cent of such state grants-in-aid. If the secretary determines that such a forfeit is required, he shall cause the certification made to the State Comptroller for each such grant-in-aid to the municipality, to reflect the amount of reduction in such grant-in-aid. The secretary may waive such forfeit if, in his opinion, there appears to be reasonable cause for the municipality not having complied with the uniform fiscal year as required by this section, provided the chief executive officer of the municipality submits a written request for such waiver. Such request shall include the reason for the failure of the municipality to comply with the requirements of this section. The secretary shall promptly consider such request and shall, within fifteen business days, notify the municipality of his decision to grant or deny a waiver of the forfeit.

(1949 Rev., S. 812; March, 1958, P.A. 1, S. 1; P.A. 74-299, S. 2, 4; P.A. 78-286, S. 1, 3; P.A. 83-551, S. 1, 4; P.A. 87-506, S. 5, 9; P.A. 89-370, S. 10, 15; P.A. 90-262, S. 1, 4.)

History: P.A. 74-299 deleted former provision making July first beginning date for fiscal year optional, made adoption of July first date mandatory and imposed deadline of July 1, 1980; P.A. 78-286 changed deadline to July 1, 1985, and required those not meeting former deadline to comply with provisions of Sec. 7-389; P.A. 83-551 required that each municipality must be in compliance with uniform fiscal year not later than July 1, 1990, in lieu of July 1, 1985, as previously required and that any municipality must comply with Sec. 7-389 if not in compliance with uniform fiscal year on or prior to July 1, 1983, in lieu of July 1, 1980, as previously required; P.A. 87-506 provided that the fiscal year of each municipal fund would be the same as that of the municipality; P.A. 89-370 added provision that adoption of uniform fiscal year is required “notwithstanding the provisions of any special act to the contrary”; P.A. 90-262 required that each municipality must be in compliance with uniform fiscal year not later than July 1, 1993, in lieu of July 1, 1990, as previously required and added Subsec. (b) concerning forfeitures for noncompliance.



Section 7-383 - Due date of tax levy.

The first installment of the general property tax levy of each complying municipality for its fiscal year beginning the first day of July, or the whole of such levy if such levy is not payable in more than one installment, shall become due on the first day of such fiscal year, provided whenever (1) the preparation and mailing of rate bills for such tax levy is delayed until after the date such tax is due or (2) such tax levy is not applicable to certain property until after the date such tax is due, such tax shall be due and payable, with respect to all property or property which becomes subject to tax after the date such tax is due, whichever is applicable, not later than thirty days following the date on which rate bills for such tax are mailed or handed to persons liable therefor. Any municipality not yet complying may provide by majority vote of its legislative body that the first installment on such levy shall become due on the first day of January and the second installment on such levy shall become due on the first day of July, until such municipality complies.

(1949 Rev., S. 813; P.A. 83-551, S. 3, 4; 83-579, S. 1, 3.)

History: P.A. 83-551 added sentence providing that any municipality not in compliance may, until the July first on which compliance commences, establish January first as the due date for the first installment and July first as the due date for the second installment; P.A. 83-579 added provision specifying that when mailing of rate bills is delayed until after tax due date or when tax is not applicable to certain property until after the tax due date, such tax shall be due not later than 30 days following the date tax bills are mailed.



Section 7-384 - Issuance of bonds and notes by complying municipalities.

Each complying municipality may enact an ordinance, authorizing the issuance of its bonds or notes, and may issue its bonds or notes within the limits of this chapter for the purpose of financing, in whole or in part, the period set out in subdivisions (1) and (2) of subsection (a) of section 7-382. The face value of such bonds or notes shall not exceed the amount appropriated for such purpose by the legislative body of such municipality. The bonds or notes issued under authority of this chapter shall not be subject to the limitation provided in section 7-374. No provision of any special act enacted prior to June 5, 1935, shall be construed to prohibit the issuance of bonds or notes under the terms of this chapter.

(1949 Rev., S. 814; February, 1965, P.A. 28; P.A. 03-278, S. 15.)

History: 1965 act removed words “five per cent” before “limitation” in third sentence; P.A. 03-278 made a technical change, effective July 9, 2003.



Section 7-385 - Maturity of bonds.

All bonds issued under the provisions of this chapter shall mature in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period commencing with the first annual period in which an installment of principal is due, or shall mature in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment. The first installment of principal of any series of bonds shall mature not later than one year from the date of issue of such series and the last installment of such series shall mature not later than twenty years therefrom.

(1949 Rev., S. 815; P.A. 86-350, S. 11, 28; P.A. 87-506, S. 6, 9; P.A. 89-337, S. 3, 6.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 87-506 amended the section to provide for various methods of determining payment amounts; P.A. 89-337 allowed semiannual installments.



Section 7-386 - Validity of bonds.

Any bonds reciting that they are issued pursuant to this chapter shall, in any action or proceeding involving their validity, be conclusively deemed to be fully authorized by this chapter and to have been issued, sold, executed and delivered in conformity herewith and with all other provisions of statutes applicable thereto and shall be incontestable, unless such action or proceeding is begun within sixty days after the approval of their sale by the vote specified in section 7-382.

(1949 Rev., S. 816.)



Section 7-387 - Change of term of elected officials.

Section 7-387 is repealed.

(1949 Rev., S. 817; 1953, S. 366d; 1967, P.A. 675, S. 2; 1969, P.A. 570, S. 8.)



Section 7-388 - Annual budget meetings.

Any municipality complying with the provisions of this chapter shall, at its annual meeting or at a special meeting thereof warned and held for such purpose, fix the date of a special meeting to be held prior to the beginning of the next ensuing fiscal year for the purpose of acting upon its budget, which meeting shall be designated as the annual budget meeting of such municipality. The budget-making authority of such municipality shall thereafter submit any estimates and recommendations required by section 7-344, section 12-122 or any provisions of special acts to the annual budget meeting rather than to the annual town meeting. The budget-making authority and the legislative body of any complying municipality having a board of finance created under the general statutes shall thereafter exercise the powers and discharge the duties imposed upon them under section 7-344, including the holding of the public hearing required therein, in connection with the annual budget meeting rather than the annual town meeting as prescribed in said section. The budget-making authority, the legislative body and the officials and departments of any complying municipality having a board of finance created under a special act shall thereafter severally exercise the powers and discharge the duties imposed upon them under such special act, including the holding of public hearings required therein, in connection with the annual budget meeting rather than the annual town meeting and upon dates set forth in the vote in compliance with the provisions of this chapter, such dates having the same relation to the annual budget meeting as the dates fixed in such special act have to the annual town meeting, with like force and effect as though fixed by the special act.

(1949 Rev., S. 818.)

Cited. 32 CS 237.



Section 7-389 - Financing of change in fiscal year.

(a) Any municipality proposing a change in its fiscal year to comply with the provisions of this chapter may create a surplus in its general fund for the specific purpose of financing such a change and said municipality may, over a period of years, accumulate the funds necessary to make said change. An amount may be included in its budget for this purpose, subject to the same approval required for any other budget item, and for that purpose it may lay a tax not exceeding five mills per year, provided any municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1983, for the purpose of financing such change, may, with respect to each fiscal year commencing subsequent to July 1, 1988, until such municipality has begun such compliance, lay a tax sufficient to create a surplus in the general fund for the purpose of financing such change in whole or in part.

(b) Any municipality proposing a change in its fiscal year to comply with the provisions of this chapter which has not begun compliance on or before July 1, 1987, may enact an ordinance authorizing the issuance of its bonds or notes and may issue its bonds or notes in such amounts as may be necessary to finance, in whole or in part, the period set forth in subdivisions (1) and (2) of section 7-382 in addition to or without a surplus in its general fund as provided in subsection (a) of this section.

(1949 Rev., S. 819; P.A. 73-588; P.A. 78-286, S. 2, 3; P.A. 83-551, S. 2, 4; P.A. 88-181, S. 1, 2.)

History: P.A. 73-588 allowed accumulation of funds necessary to change fiscal year “over a period of years”; P.A. 78-286 required accumulation of funds to finance change in fiscal year if not in compliance on July 1, 1980, and specified how funds to be accumulated; P.A. 83-551 required any municipality to levy the special tax to finance change to uniform fiscal year, for fiscal years commencing after July 1, 1983, if not in compliance on or prior to July 1, 1983, in lieu of July 1, 1980, as previously required; P.A. 88-181 made the special tax to finance change to uniform fiscal year discretionary for fiscal years commencing after July 1, 1988, eliminated the requirement for a tax of two mills and added Subsec. (b) re issuance of bonds or rates to finance change to uniform fiscal year.

Cited. 178 C. 81.



Section 7-390 - Publication of budget. Statements by municipalities adopting uniform fiscal years.

Each municipality adopting the provisions of this chapter shall publish, as provided in section 7-344, a budget statement which shall show, in addition to the items set forth in said section 7-344, (1) an estimate of the receipts and expenditures of the year during which the budget is being prepared, (2) a statement of the actual receipts and expenditures of the year prior to the year in which the budget is being prepared and (3) an estimate of the receipts and expenditures for the ensuing year. Each such municipality shall absorb any deficit which exists at the beginning of the fiscal year in which the budget is being prepared.

(1949 Rev., S. 820.)






Chapter 111 - Municipal Auditing Act

Section 7-391 - Definitions.

When used in this chapter, unless the context otherwise requires, the following terms shall have the meanings herein specified: “Secretary” means the Secretary of the Office of Policy and Management; “municipality” includes each town, consolidated town and city, consolidated town and borough, city and borough; “audited agency” includes each district, as defined in section 7-324, or other municipal utility, the Metropolitan District of Hartford County, each regional council of governments, any other political subdivision of similar character which is created and any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources exceed one million dollars; “reporting agency” includes each district, as defined in section 7-324, or other municipal utility, each regional council of governments, any other political subdivision of similar character which is created and any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources do not exceed one million dollars; “appointing authority” means the legislative body of a municipality or the board, committee or other governing body of such audited agency, except in any town where the authority to adopt a budget rests with a town meeting or a representative town meeting “appointing authority” means the board of finance or other board, committee or body charged with preparing the budget, or in a town that has no board of finance or other such board, committee or body, means the board of selectmen or the town council; “audit report” means the report of the independent auditor and the annual financial statements of the municipality or audited agency; “independent auditor” means a public accountant who is licensed to practice in the state of Connecticut and who meets the independence standards included in generally accepted government auditing standards; “public accountant” means an individual who meets standards included in generally accepted government auditing standards for personnel performing government audits and the licensing requirements of the State Board of Accountancy; “receipts” means amounts accrued or received by a municipality, audited agency or reporting agency and reportable as revenues in accordance with generally accepted accounting principles; “municipal utility” means every Connecticut municipality or department or agency thereof, or Connecticut district, manufacturing, selling or distributing gas or electricity to be used for light, heat or power or water.

(1949 Rev., S. 821; 1959, P.A. 152, S. 14; 613, S. 11; P.A. 76-68, S. 1, 7; P.A. 77-501, S. 1, 2; 77-614, S. 19, 610; P.A. 80-483, S. 21, 186; P.A. 87-573, S. 2, 11; P.A. 89-370, S. 11, 15; P.A. 93-422, S. 1; P.A. 07-196, S. 7; P.A. 13-247, S. 269.)

History: 1959 acts deleted counties from definition of municipality and added regional planning agency and removed county commissioners from definition of budget-making authority; P.A. 76-68 limited definition of “municipality” to towns, cities, boroughs and consolidated towns and cities and consolidated towns and boroughs and defined school, fire, sewer districts etc. as “audited agencies”, defined “appointing authority” and “municipal utility” and removed definition of “budget-making authority”; P.A. 77-501 clarified definition of “appointing authority” with regard to towns vesting budget authority in town meetings; P.A. 77-614 substituted “secretary” and “secretary of the office of policy and management” for “commissioner” and “tax commissioner”; P.A. 80-483 made technical changes; P.A. 87-573 removed school districts and housing authorities from the definition of “audited agencies” and inserted definition of “reporting agency”, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 89-370 amended definition of “audited agency” and “reporting agency” by deleting reference to “fire district, fire and sewer district, sewer district” and substituting reference to “district, as defined in section 7-324”; P.A. 93-422 changed delineation amount from average annual receipts exceeding $75,000 to annual receipts of $200,000, deleted definition of “independent public accountant” and added definitions of “audit report”, “independent auditor”, “public accountant” and “receipts”; P.A. 07-196 increased delineation amounts for “audited agency” and “reporting agency” from annual receipts of $200,000 to $1,000,000, effective July 1, 2007; P.A. 13-247 substituted “council of governments” for “planning agency” in definitions of “audited agency” and “reporting agency” and made a technical change, effective January 1, 2015.

To be budget-making authority, person or board must be charged with preparing budget, i.e. instructed to get budget ready beforehand. 155 C. 163.



Section 7-392 - Making of audits and filing of statements.

(a) All municipalities shall have all their financial statements audited at least once annually and shall provide for audits in accordance with the provisions of sections 4-230 to 4-236, inclusive. Each audited agency, except a local housing authority, shall have all its accounts audited at least once annually. Such audit shall be made by an independent auditor, as defined in section 7-391, who shall be designated in accordance with the provisions of section 7-396. Any independent auditor so retained to render such an annual or biennial audit shall have his duties and powers defined by said secretary. Any audit rendered under the provisions of this chapter shall be performed in accordance with standards adopted by the secretary by regulation and approved by the Auditors of Public Accounts.

(b) Notwithstanding the provisions of subsection (a) of this section, if the charter in any municipality contains provisions applicable with respect to selection of an independent auditor for purposes of such audit, such selection shall be conducted in accordance with the charter, provided such selection shall be subject to approval by the Secretary of the Office of Policy and Management.

(c) In conjunction with each audit of its financial statements, each town shall provide for the auditing of the financial statements of each school district operating within its boundaries. In the case of a regional school district, the regional board of education shall provide for such an audit.

(d) The Commissioner of Housing shall provide for the auditing of the financial statements of each local housing authority at least once biennially. Such audit may be conducted by an independent auditor or by employees of the Department of Housing, as the commissioner may determine. The commissioner may charge any housing authority for the cost of any such audit of its accounts. Upon completion of any such audit, the commissioner shall file certified copies of the audit report with the chairman and the executive director of the housing authority, with the chief executive officer and the clerk of the municipality in which such housing authority is located and with the Secretary of the Office of Policy and Management.

(e) The treasurer or other officer having authority over the financial affairs of any reporting agency shall, annually, file a statement concerning the accounts and finances of such agency with the town clerk of the town in which such agency is located. Such statement shall include, but shall not be limited to, a listing of major disbursements and sources of receipts and shall be filed not later than ninety days after the end of the fiscal year or period which is the subject of the statement. Each treasurer or other officer who fails to file a statement required pursuant to this subsection shall be fined five hundred dollars for each statement not filed. The fine shall be levied and collected by the town clerk.

(1949 Rev., S. 822; 1955, S. 367d; 1957, P.A. 381; 1959, P.A. 217; 1961, P.A. 515; 1972, P.A. 256, S. 1; P.A. 76-68, S. 2, 7; P.A. 77-614, S. 19, 610; P.A. 83-405, S. 1, 2; P.A. 87-573, S. 3, 11; P.A. 88-360, S. 49, 63; P.A. 89-370, S. 12, 15; P.A. 90-78, S. 1, 2; P.A. 91-401, S. 8, 20; P.A. 93-422, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1959 act increased from $50,000 to $75,000 maximum amount of receipts municipality may have and share cost of audit by tax commissioner with state; 1961 act increased from $150,000 to 200,000 maximum amount of receipts municipality may have to qualify for audit by tax commissioner; 1972 act added circumstances where approval by commissioner of independent public accountant not necessary; P.A. 76-68 changed language to reflect classifications of audited entities as either municipalities or audited agencies as defined in Sec. 7-391 and required that audits meet standards adopted by commissioner and approved by auditors of public accounts; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 83-405 added Subsec. (b) providing that if the charter contains language applicable to selection of an accountant for such audit, selection is to be conducted in accordance with the charter; P.A. 87-573 deleted provisions concerning the preparing of audits by the office of policy and management and inserted Subsecs. (a), concerning audits of school districts, (d), concerning audits of housing authorities, and (e) concerning reports of reporting agencies, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 88-360 in Subsec. (c) provided that the regional board of education rather than the towns jointly provide for the audit and made a technical change; P.A. 89-370 amended Subsec. (e) to require filing of statement not later than 90 days after the end of fiscal year or period which is subject of statement; P.A. 90-78 amended Subsec. (e) to provide that the statement of a reporting agency shall include a listing of major expenditures and sources of revenue and that the fine for failure to file shall be levied and collected by the town clerk; P.A. 91-401 amended Subsec. (a) to require that municipalities provide for audits in accordance with Secs. 4-230 to 4-236, inclusive, that each audited agency, except a local housing authority, have its accounts audited at least once annually instead of biennially and that audit be made by auditor instead of public accountant, effective July 1, 1993; P.A. 93-422 amended Subsec. (a) by changing section references from state audit for recipients of state financial assistance, i.e. Secs. 4-230 and 4-232, to municipal auditing act, i.e. Secs. 7-391 and 7-396, amended Subsecs. (a), (c) and (d) by changing subject of audit from accounts to financial statements, amended Subsecs. (b) and (d) by changing “independent public accountant” to “independent auditor” and amended Subsec. (e) by changing “expenditures” to “disbursements” and “revenue” to “receipts”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsec. (d), effective June 19, 2013.

Where board of finance designated firm to audit accounts but was not empowered so to do, approval by tax commissioner was invalid. 155 C. 163.



Section 7-393 - Working papers of accountant; preservation for inspection.

Upon the completion of an audit, the independent auditor shall file certified copies of the audit report with (1) the appointing authority, (2) in the case of a town, city or borough, with the clerk of such town, city or borough, (3) in the case of a regional school district, with the clerks of the towns, cities or boroughs in which such regional school district is located and with the board of education, (4) in the case of an audited agency, with the clerks of the towns, cities or boroughs in which such audited agency is located, and (5) in each case, with the Secretary of the Office of Policy and Management. Such copies shall be filed within six months from the end of the fiscal year of the municipality, regional school district or audited agency, but the secretary may grant an extension of not more than thirty days, provided the auditor making the audit and the chief executive officer of the municipality, regional school district or audited agency shall jointly submit a request in writing to the secretary stating the reasons for such extension at least thirty days prior to the end of such six-month period. If the reason for the extension relates to deficiencies in the accounting system of the municipality, regional school district or audited agency the request must be accompanied by a corrective action plan. The secretary may, after a hearing with the auditor and officials of the municipality, regional school district or audited agency, grant an additional extension if conditions warrant. Said auditor shall preserve all of his working papers employed in the preparation of any such audit until the expiration of three years from the date of filing a certified copy of the audit with the secretary and such working papers shall be available, upon written request and upon reasonable notice from the secretary, during such time for inspection by the secretary or his authorized representative, at the office or place of business of the auditor, during usual business hours. Any municipality, regional school district, audited agency or auditor who fails to have the audit report filed on its behalf within six months from the end of the fiscal year or within the time granted by the secretary shall be assessed a civil penalty of not less than one thousand dollars but not more than ten thousand dollars. The secretary may waive such penalty if, in his opinion, there appears to be reasonable cause for not having completed or provided the required audit report, provided an official of the municipality, regional school district or audited agency or the auditor submits a written request for such waiver.

(1949 Rev., S. 823; 1959, P.A. 152, S. 87; P.A. 76-68, S. 3, 7; P.A. 77-611, S. 4, 6; 77-614, S. 19, 610; P.A. 87-573, S. 4, 11; P.A. 89-370, S. 13, 15; P.A. 93-422, S. 3.)

History: 1959 act deleted provision re counties; P.A. 76-68 substituted “appointing authority” for “budget-making authority” and provided that where appointing authority is town meeting, report is to be filed with chief executive officer and, additionally, in reports for school, fire or sewer districts, with auditors of public accounts as well as with others as previously provided and included references to audited agencies in accordance with revised definitions in Sec. 7-391; P.A. 77-611 deleted filing requirements with regard to chief executive officer and auditors of public accounts; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 87-573 inserted provisions concerning school districts, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 89-370 expanded reporting requirements by deleting provision which required additional copy of report to be filed with clerk of town, city or borough or with board of education only where the appointing authority is the town meeting, deleted reference to sewer or fire district, added Subdiv. (4) re audited agency and added $500 fine for failure by audited agency to have reports filed on its behalf; P.A. 93-422 changed “independent public accountant” to “independent auditor”, changed “school district” to “regional school district”, limited extensions to 30 days, required joint request for extension, added provisions regarding corrective action plan and additional extension, changed required preservation of working papers from two to three years, deleted provision regarding penalties for accountants, increased civil penalty from $500 per report to $1,000 to $10,000, expanded civil penalty to apply to municipalities, regional school districts and auditors and allowed waiver of penalty.



Section 7-394 - Publication of notice that audit available for inspection by public.

When the audit provided for in section 7-392 has been made, the municipal clerk shall cause to be published a legal notice in a newspaper having a substantial circulation in such municipality that such audit is on file in his office, for public inspection, within one week after receiving such audit.

(1949 Rev., S. 824; P.A. 77-614, S. 19, 610; P.A. 87-573, S. 5, 11; P.A. 93-422, S. 4.)

History: P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 87-573 removed provisions concerning audits made by the secretary of the office of policy and management, effective July 1, 1987 and applicable to audits for fiscal years beginning on or after that date; P.A. 93-422 deleted requirement that independent public accountant certificate be included in annual report, corrected reference to source of audit from “herein” to Sec. 7-392.



Section 7-394a - Principles and standards for audit reports.

(a) The audit report prepared by an independent auditor, as defined in section 7-391, retained to render an audit for a municipality, regional school district or audited agency, or by any fiscal officer of such municipality, regional school district or audited agency shall be prepared in accordance with generally accepted accounting principles, generally accepted auditing standards and the provisions of sections 4-230 to 4-236, inclusive.

(b) Any municipality, regional school district or audited agency may, however, on the basis of unreasonable hardship directly related to compliance with the provisions of subsection (a) of this section, request permission to have the audit report prepared in a manner not in compliance with said provisions by filing such request in writing with the Secretary of the Office of Policy and Management, including an explanation of the problems related to such compliance and an estimate of the time required to implement changes in existing procedures as necessary to prepare the audit report in accordance with said provisions.

(c) The Secretary of the Office of Policy and Management shall adopt regulations as necessary to establish guidelines concerning compliance with the provisions of subsection (a) of this section and concerning any special problems related to such compliance by any municipality, regional school district or audited agency. Such regulations shall, prior to adoption, be submitted to the Municipal Finance Advisory Commission for review as provided in section 7-394b.

(d) Notwithstanding the provisions of section 7-396a, any agreement for a grant entered into on or after July 1, 1987, between a state agency and a municipality, regional school district or audited agency which has adopted the uniform fiscal year pursuant to section 7-382, or any of the agencies of such municipality, shall provide that any audit of grant expenditures required by such agreement shall be prepared by the municipality, regional school district or audited agency, in accordance with this section and section 7-382.

(P.A. 77-611, S. 1, 6; 77-614, S. 19(d), 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-387, S. 1, 3; P.A. 87-573, S. 6, 11; P.A. 89-370, S. 1, 15; P.A. 93-422, S. 5; May 25 Sp. Sess. P.A. 94-1, S. 6, 130.)

History: P.A. 77-614 and P.A. 78-303 substituted secretary of the office of policy and management for tax commissioner; P.A. 86-387 amended Subsec. (a) to delete “Governmental Accounting, Auditing and Financial Reporting” and insert “Governmental Accounting and Financial Reporting Standards” as publications to be followed and added Subsec. (d) concerning audits or state grants; P.A. 87-573 inserted references to school districts and audited agencies, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 89-370 amended Subsec. (a) to delete requirement that financial reports re fiscal years ending on June 30, 1987, or thereafter, shall be prepared in accordance with principles and standards related to accounting, auditing and financial reporting as outlined in various publications, and to substitute requirement that financial reports re fiscal years ending on June 30, 1989, or thereafter, shall be prepared in accordance with generally accepted accounting principles related to accounting, auditing and financial reporting; P.A. 93-422 changed “financial report” to “audit report”, “independent public accountant” to “independent auditor” and “school district” to “regional school district”, amended Subsec. (a) by adding provision regarding auditing standards and Secs. 4-230 to 4-237, and amended Subsec. (c) by changing requirement from a procedure for consideration of special problems to guidelines concerning special problems; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by substituting “audit” reports for “financial” reports, effective July 1, 1994.



Section 7-394b - Municipal Finance Advisory Commission.

(a) There is established a Municipal Finance Advisory Commission which shall (1) review and submit any recommendations as may be deemed appropriate with respect to any regulations concerning the provisions of section 7-394a, submitted by the Secretary of the Office of Policy and Management for purposes of such review and (2) work with any municipality referred to it pursuant to the provisions of section 7-395, to improve the fiscal condition of such municipality. Upon receipt of the secretary's report pursuant to said section 7-395, the commission shall, in determining the level of financial distress of such municipality, review audits, budgets, accounting and fiscal management practices and any other information relevant to the municipality's fiscal condition. The commission may require the chief executive officer of the municipality to (A) provide such information and appear before the commission to discuss the financial condition of the municipality and the implementation of remedial measures to improve its financial condition and (B) submit a written report to the commission on implementation of the recommendations of the commission and other remedial measures. If a chief executive officer of a municipality fails to provide the information requested or submit the report within thirty days of the request, the commission may assess a civil penalty of not less than one thousand but not more than ten thousand dollars on the municipality. If a chief executive officer of a municipality upon whom a penalty has been imposed submits a request, the secretary may waive all or a portion of such penalty if he determines that a reasonable cause exists for not having provided the requested information or report. The secretary may, as a condition of such waiver, require compliance by a date set by the secretary.

(b) Said commission shall consist of eight members appointed by the Governor as follows: (1) Four members who are fiscal or executive officers of municipalities, with one such member from a municipality in each of the following categories of population at the time of such appointment: (A) A municipality with a population under ten thousand, (B) a municipality with a population of at least ten thousand but under twenty-five thousand, (C) a municipality with a population of at least twenty-five thousand but under seventy-five thousand and (D) a municipality with a population of seventy-five thousand or over; (2) three members who are not officers of municipalities but whose experience and knowledge, in the discretion of the Governor, would be valuable for the purposes of said commission, and (3) a representative from the Office of Policy and Management. Members shall be appointed for four-year terms coterminous with the term of the Governor or until a successor is appointed and qualified, whichever is longer, provided the term of any such member shall be contingent upon holding the office, when applicable, which qualified such member for appointment. Vacancies other than by expiration of terms shall be filled by appointment by the Governor for the unexpired term. All members of said commission shall serve without compensation, except for reimbursement for their necessary expenses incurred in the performance of their duties as members.

(c) Repealed by P.A. 83-321, S. 2, 3.

(P.A. 77-611, S. 3, 6; 77-614, S. 19(d), 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-321, S. 2, 3; P.A. 89-370, S. 2, 15; P.A. 93-421, S. 16, 22.)

History: P.A. 77-614 and P.A. 78-303 substituted secretary of the office of policy and management for tax commissioner; P.A. 83-321 repealed Subsec. (c) which had provided for termination of commission on July 1, 1983; P.A. 89-370 amended Subsec. (a) to require commission to work with municipality referred to it pursuant to Sec. 7-395 and review audits, accounting and fiscal management practices and other relevant information in determining level of municipal financial distress and to authorize commission to require chief executive officer to provide such information and appear before commission to discuss financial condition and remedial measures and amended Subsec. (b) to provide that terms of members are coterminous with governor's term “or until a successor is appointed and qualified, whichever is longer” and to delete obsolete provision re termination of terms of commission's first members on July 1, 1979; P.A. 93-421 amended Subsec. (a) by expanding the commission's authority to consider budgets in determining the level of financial distress and adding Subdiv. (B) authorizing the commission to request a written report from the chief executive officer of a municipality and to assess penalty for noncompliance, effective July 1, 1993.



Section 7-395 - Secretary to review audit report.

The secretary shall review each audit report filed with said secretary as provided in section 7-393, except said secretary shall review the audit reports on each audited agency biennially and may review the audit reports on any municipality or regional school district biennially, provided such secretary shall, in any year in which he does not review the report of any such municipality or regional school district, review the comments and recommendations of the independent auditor who made such audit. If, upon such review of the audit report, evidence of fraud or embezzlement is found, he shall report such information to the state's attorney for the judicial district in which such municipality, regional school district or audited agency is located. If, in the review of such audit report said secretary finds that such audit has not been prepared in compliance with the provisions of subsection (a) of section 7-394a, or said secretary finds evidence of any unsound or irregular financial practice in relation to commonly accepted standards in municipal finance, said secretary shall prepare a report concerning such finding, including necessary details for proper evaluation of such finding and recommendations for corrective action and shall refer such report to the Municipal Finance Advisory Commission established under section 7-394b. A copy of such report shall be filed with: (1) The chief executive officer of such municipality or audited agency or the superintendent of such school district and, in the case of a town, city or borough, with the clerk of such town, city or borough; and (2) the Auditors of Public Accounts.

(1949 Rev., S. 825; P.A. 76-68, S. 4, 7; P.A. 77-611, S. 2, 6; 77-614, S. 19, 587, 610; P.A. 78-280, S. 2, 127; P.A. 87-573, S. 7, 11; P.A. 88-360, S. 50, 63; P.A. 89-370, S. 3, 15; P.A. 93-422, S. 6.)

History: P.A. 76-68 added references to audits and audited agencies; P.A. 77-611 expanded provisions for review and report with regard to irregular financial practices and noncompliance with requirements; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 78-280 substituted “judicial district” for “county”; P.A. 87-573 allowed the secretary to review reports biennially and applied provisions to school districts, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 88-360 provided that the secretary shall review the audit reports on each audited agency biennially and made a technical change; P.A. 89-370 required secretary to refer report to municipal finance advisory commission and made technical change; P.A. 93-422 changed “school district” to “regional school district”, “independent public accountant” to “independent auditor” and “review or audit” to “review of the audit report”.



Section 7-396 - Designation of auditor.

The regional board of education and appointing authority of any municipality or audited agency shall file with the Secretary of the Office of Policy and Management the name of the independent auditor, designated to audit the financial statements of the regional school district, municipality, or audited agency, at least thirty days before the end of the fiscal period of such regional school district, municipality, or audited agency for which such audit is required. If any such appointing authority fails to notify the secretary of such designation before such thirty-day period, said secretary may appoint any independent auditor to audit the accounts of such regional school district, municipality or audited agency, and the cost and expense of such audit shall be borne by such regional school district, municipality or audited agency.

(1949 Rev., S. 826; P.A. 76-68, S. 5, 7; P.A. 77-614, S. 19, 610; P.A. 87-573, S. 8, 11; P.A. 93-422, S. 7.)

History: P.A. 76-68 substituted appointing authority for budget-making authority, included “audited agencies” in accord with revised definitions of Sec. 7-391 and required filing of accountant selected to perform audit within 30 rather than 90 days of fiscal period requiring audit; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 87-573 inserted references to school districts and reporting requirements of reporting agencies, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 93-422 applied provisions to regional boards of education, changed “independent public accountant” to “independent auditor”, “records” to “financial statements”, and “school district” to “regional school district”, deleted “for the preceding fiscal year” regarding accounts audited and deleted reference to cost and expense of investigation.

Cited. 155 C. 169.



Section 7-396a - Audits of agencies receiving state grants.

(a) Any agreement for a state grant entered into between a state agency and a public or private agency shall provide for an audit acceptable to such state agency of any grant expenditures made by such public or private agency and, unless otherwise provided by the state agency, the cost of such audit may be considered an allowable expense under such grant agreement. The Auditors of Public Accounts shall have access to all records and accounts of such public or private agency for the fiscal year in which such grant is made. A copy of any audit performed under the provisions of this section shall be filed with the Auditors of Public Accounts.

(b) Notwithstanding the provisions of subsection (a) of this section, in the case of an agreement for a state grant entered into between a state agency and a public or private agency where the state agency has received funding for such grant from the federal government, the cost of any required audit shall be considered an allowable expense under such grant agreement, provided the cost of such audit is an allowable expense under the federal grant regulations.

(P.A. 76-68, S. 6, 7; P.A. 84-316, S. 1, 2; P.A. 85-613, S. 20, 154; P.A. 87-573, S. 9, 11; P.A. 88-61, S. 1, 2; P.A. 89-81, S. 2.)

History: P.A. 84-316 added Subsec. (c) re payment of cost of audits; P.A. 85-613 made technical changes; P.A. 87-573 inserted a reference to reporting requirements in Subsec. (a), effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 88-61 authorized in Subsec. (b) the cost of the annual audits of state agency grants to be considered an allowable expense under grant agreements; P.A. 89-81 deleted former Subsec. (a), transferring provisions to Subsec. (c) of Sec. 2-90, and relettered remaining Subsecs.



Section 7-397 - Repeal of charter provisions.

So much of any charter provisions of any municipality as is inconsistent with the provisions of this chapter is repealed.

(1949 Rev., S. 827.)






Chapter 112 - Municipal Finance

Section 7-398 - Returns concerning finances to be under oath; false statement.

All reports or returns, in any respect concerning public finances or the reception or disbursement of public funds, made by selectmen or treasurers of towns and auditors or treasurers of cities, regularly in the line of their respective official duties, to any body, meeting or committee acting in a public capacity, shall be verified by the oath of the person or persons making the same. Any person who so verifies any return or report, known to him to be false in fact, or which in any material respect intentionally suppresses or conceals the truth, shall be subject to the penalty provided for false statement.

(1949 Rev., S. 828, 829; 1971, P.A. 871, S. 62.)

History: 1971 act changed penalty from six months' imprisonment and/or $200 fine to same penalty as for false statement.



Section 7-399 - Uniform accounting system.

Section 7-399 is repealed.

(1949 Rev., S. 830; P.A. 77-614, S. 19, 610; P.A. 91-343, S. 10, 11.)



Section 7-400 - Investment of funds.

The treasurer of any municipality, as defined in section 7-359, upon approval by the budget-making authority, as defined in said section, of any metropolitan district, of any regional school district, of any district as defined in section 7-324, and of any other municipal corporation or authority authorized to issue bonds, notes or other obligations under the provisions of the general statutes or any special act may invest the proceeds received from the sale of bonds, notes or other obligations, or other funds, including the general fund, as hereinafter provided:

(1) In (A) the obligations of the United States of America, including the joint and several obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Savings and Loan Insurance Corporation, obligations of the United States Postal Service, all the federal home loan banks, all the federal land banks, all the federal intermediate credit banks, the Central Bank for Cooperatives, The Tennessee Valley Authority, or any other agency of the United States government, or (B) shares or other interests in any custodial arrangement, pool or no-load, open-end management-type investment company or investment trust registered or exempt under the Investment Company Act of 1940, 15 USC Section 80a-1 et seq. as from time to time amended, provided (i) the portfolio of such custodial arrangement, pool, investment company or investment trust is limited to obligations described in subparagraph (A) of this subdivision and repurchase agreements fully collateralized by any such obligations; (ii) such custodial arrangement, pool, investment company or investment trust takes delivery of such collateral either directly or through an authorized custodian; (iii) such custodial arrangement or pool is managed to maintain its shares at a constant net asset value or such investment company or investment trust is rated within one of the top two credit rating categories and, for any investment company or investment trust not managed to maintain its shares at a constant net asset value, within one of the top two risk rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner; and (iv) the municipal corporation or authority only purchases and redeems shares or other interests in such investment company or investment trust through the use of, or the custodian of such custodial arrangement or pool is, a bank, as defined in section 36a-2, or an out-of-state bank, as defined in said section, having one or more branches in this state.

(2) In the obligations of any state of the United States or of any political subdivision, authority or agency thereof, provided that at the time of investment such obligations are rated within one of the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner.

(3) In the obligations of the state of Connecticut, or any regional school district, town, city, borough or metropolitan district in the state of Connecticut, provided that at the time of investment the obligations of such government entity are rated within one of the top three rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner.

(1949, 1951, S. 368d; P.A. 83-442; P.A. 86-350, S. 12, 28; P.A. 87-9, S. 2, 3; P.A. 89-211, S. 11; P.A. 90-317, S. 5, 8; P.A. 93-255; 93-435, S. 60, 95; P.A. 94-190, S. 1; P.A. 95-282, S. 10, 11; P.A. 96-244, S. 38, 63; P.A. 01-195, S. 108, 181; P.A. 03-84, S. 6.)

History: P.A. 83-442 allowed for investment in indirect federal government obligations; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; (Revisor's note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 89-211 clarified references to the Internal Revenue Code of 1986; P.A. 90-317 amended Subdivs. (2) and (3) to remove the requirement that fund be invested in only those governmental obligations which are exempt from federal taxation; P.A. 93-255 amended Subdiv. (1) by adding Subpara. (B) providing for investment in shares or other interests in any custodial arrangement, pool or no-load, open-end management-type investment company or investment trust and designated existing provision of Subdiv. (1) as Subpara. (A); P.A. 93-435 made technical changes in Subdiv. (1), effective June 28, 1993; P.A. 94-190 deleted “investment company or investment trust” after pool in Subdiv. (1)(B)(iii) and inserted language re the requirement of a nationally recognized top rating for investment companies or investment trusts; P.A. 95-282 amended Subdiv. (1)(B)(iii) to require that the investment company or investment trust is rated within one of the top two “credit” rating categories “and, for any investment company or investment trust not managed to maintain its shares at a constant net asset value, within one of the top two risk rating categories” and made technical changes to Subdiv. (1)(B)(iv), effective July 1, 1995; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 01-195 made a technical change in Subdiv. (2), effective July 11, 2001; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003.



Section 7-401 - Definitions.

As used in sections 7-402 and 7-403, the following words and terms shall have the following meanings unless the context indicates another meaning or intent:

(1) “Deposit” or “deposits” means demand deposits, time deposits, certificates of deposit, share accounts, term share accounts and share certificate accounts;

(2) “Municipality” means any town, city or borough, whether consolidated or unconsolidated, and any school district, regional school district, district, as defined in section 7-324, metropolitan district, and each municipal corporation, organization or authority and taxing district not previously mentioned in this subdivision;

(3) “Out-of-state bank” means an out-of-state bank, as defined in section 36a-2;

(4) “Public funds” means any moneys collected or received by, or in the custody of, any person and belonging to, or held in trust for, the municipality, including, but not limited to, moneys held in trust or for some public or charitable purpose by the municipality; and

(5) “Qualified public depository” means a qualified public depository, as defined in section 36a-330.

(1949 Rev., S. 831; 1955, S. 369d; 1959, P.A. 152, S. 15; 1967, P.A. 517, S. 13; P.A. 73-609, S. 2, 4; P.A. 75-256, S. 2, 5; P.A. 83-331, S. 1; P.A. 95-282, S. 2, 11; P.A. 96-244, S. 38, 63.)

History: 1959 act deleted provisions for administration of funds by counties; 1967 act raised amount of deposit allowed in single bank to 75% of bank's resources; P.A. 73-609 redefined “bank” to remove phrase “and is organized under ... the banking laws of the United States or of this state”; P.A. 75-256 added general loss reserve to listing of bank assets in Subsec. (b); P.A. 83-331 amended Subsec. (a) to include share accounts, term share accounts and share certificate accounts in the definition of “deposit” or “deposits”; P.A. 95-282 repealed previous provisions and revised definitions, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor's note: The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section.

See Sec. 3-24 re deposit of funds by State Treasurer.



Section 7-402 - Deposit of public money and trust funds.

(a) Any public official of any municipality may deposit any public funds received, held or controlled by such public official and belonging to such municipality, or otherwise held by such public official as such public official or as a custodian or trustee on behalf of such municipality, (1) in any qualified public depository, or (2) in an amount not exceeding the Federal Deposit Insurance Corporation insurance limit, in any out-of-state bank which is not a qualified public depository, designated by such public official; provided such deposit shall only be made in such public official's name as such public official, custodian or trustee or in the name of the municipality to which the money belongs. The interest or other pecuniary consideration such depository allows for or upon such deposit of public funds shall belong to and accrue to the benefit of such municipality. In no case shall the deposit by such public official in any one such depository exceed in the aggregate at any one time seventy-five per cent of the total capital of such depository, as determined in accordance with applicable federal regulations and regulations adopted by the Banking Commissioner under section 36a-332. Any qualified public depository receiving deposits of public funds pursuant to this section is required to disclose such information relating to public deposits as the Banking Commissioner may require by regulations which the commissioner shall adopt in accordance with the provisions of chapter 54. The regulations shall include, but not be limited to, disclosure of the most current quarterly statement of condition and statement of income. Nothing in this section shall affect additional restrictions on the deposit of public funds imposed by the provisions of the charter of any municipal corporation.

(b) Any person, other than a public official, who receives, has control of, or is the custodian or trustee of, public funds promptly following the receipt or other acceptance of such public funds shall request the authority specified in this subsection to designate one or more depositories permitted under subsection (a) of this section as a depository for the whole or any part of such funds. The authority shall be (1) the board of selectmen, if the funds belong to a town that does not have a charter, special act or home rule ordinance relating to its government, (2) the first selectman, mayor or other chief executive officer described in a charter, special act or home rule ordinance relating to the government of a city, consolidated town and city, consolidated town and borough or a town having a charter, special act or home rule ordinance relating to its government, if the funds belong to such an entity, (3) the regional board of education, if the funds belong to a regional school district, (4) the warden, if the funds belong to a borough or (5) the chairman of the executive committee or other chief executive officer, if the funds belong to a district, metropolitan district or other municipal corporation. Such authority, upon the receipt of such request, may, in writing, designate one or more depositories and may, within the limitations of this section, specify the public fund or funds and the maximum amount thereof which may be deposited in each of such depositories. The instrument designating such depository or depositories shall be filed in the office of the town clerk in the case of a town and with the clerk of any other municipality. Such authority may, at any time, in writing, revoke such designation and may designate one or more other depositories. Prior to the designation by such authority of a depository, the person making such request may, within the limitations of this section, deposit public funds in any depository permitted under subsection (a) of this section. All deposits of public funds shall be in the name of the municipality or in the official name of the fund, person or trustee. The interest or pecuniary consideration such depository allows for or upon such deposit of public funds shall belong to and accrue to the benefit of the municipality or to the corpus of the fund held in trust.

(c) If the laws of this state have, in all other respects, been complied with, any person acting on behalf of, or as custodian or trustee for, any municipality, who deposits public funds in any depository shall, because of failure, insolvency, receivership, forced closing or restricted operation of such depository, or a bank and credit union holiday or banking emergency proclaimed under the provisions of the laws of the United States or of this state, be relieved of personal responsibility for public funds so deposited and the surety or sureties upon the bond of such person shall be likewise relieved to the same extent as such person. The provisions of this section shall not be construed to relieve any such person or such person's surety or sureties from the obligation to account for the whole or such part of public funds so deposited as and when the same may be obtained by such person from such depository.

(1949 Rev., S. 832; 1955, S. 370d; 1957, P.A. 240; 1959, P.A. 152, S. 16; 1967, P.A. 517, S. 14; P.A. 73-609, S. 3, 4; P.A. 75-77; 75-256, S. 3, 5; P.A. 78-121, S. 4, 113; P.A. 80-183, S. 1, 3; P.A. 81-193, S. 12, 16; P.A. 82-239, S. 3, 7; P.A. 83-438, S. 2, 8; P.A. 87-9, S. 2, 3; P.A. 91-245, S. 10; P.A. 94-190, S. 5; P.A. 95-282, S. 3, 11; P.A. 96-244, S. 38, 63; P.A. 00-6, S. 3; P.A. 03-84, S. 7.)

History: 1959 act deleted references to county funds; 1967 act increased deposit limit to 75% of bank's assets; P.A. 73-609 deleted provision allowing investment in building or savings and loan association to the extent insured by Federal insurance corporation and placed $75,000 limit in its stead and added provision regarding payments made to building or savings and loan associations by official acting in fiduciary capacity; P.A. 75-77 increased investment limit in building or savings and loan associations to $100,000; P.A. 75-256 included mutual savings banks in same category as national or state bank and trust companies, removing provision making them subject to limitations imposed by Sec. 36-104, and included general loss reserve in listing of bank assets; P.A. 78-121 deleted reference “building or” with regard to “building or savings and loan associations”, deleted reference to share accounts and included “deposit accounts”, effective January 1, 1979; P.A. 80-183 allowed investments in federal savings and loan associations, required that investments in savings and loan associations which exceed amount insured by Federal Savings and Loan Insurance Corporation be fully collateralized and included federal and other savings and loan associations in 75% limit; P.A. 81-193 replaced references to a mutual savings bank, national or state bank and trust company, savings and loan association or federal savings and loan association with “any qualified public depository, as defined in section 36-382” and deleted the limitation of $100,000 on deposits except for a deposit in a savings bank; P.A. 82-239 removed the obsolete reference to the town deposit fund; P.A. 83-438 eliminated the $100,000 maximum on public funds which may be deposited in a savings bank, added disclosure requirements for all qualified public depositories accepting public deposits and precluded any depository whose ratio of net worth to assets falls below 3% from accepting additional public deposits; (Revisor's note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-245 substituted total capital as determined in accordance with applicable regulations for capital, general loss reserve, surplus and undivided profits, deleted prohibition on acceptance of additional public deposits by depositories whose ratio of net worth to assets falls below 3%, and made a technical change; P.A. 94-190 authorized municipal funds to be deposited in “any bank authorized pursuant to section 3-24 to receive state funds”; P.A. 95-282 divided the section into Subsecs., amended Subsec. (a) to limit deposits to the Federal Deposit Insurance Corporation limit in out-of-state banks that are not qualified public depositories and made technical change and added Subsec. (b) re designation of depositories and Subsec. (c) re liability of persons depositing funds, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor's note: (1) The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282; and (2) the Revisors changed the reference in Subsec. (c) from “any person acting in behalf of,” to “any person acting on behalf of,” for consistency with statutory usage); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 00-6 replaced “bank holiday” with “bank and credit union holiday” and made technical changes for the purposes of gender neutrality in Subsec. (c); P.A. 03-84 amended Subsec. (a) by changing “Commissioner of Banking” to “Banking Commissioner” and making technical changes, effective June 3, 2003.

See Secs. 3-24 and 4-33 re deposit of funds by State Treasurer and by other public officials, respectively.



Section 7-403 - Deposit of funds in custodian account.

Any municipality which has accepted, assumed or received or which holds or manages any trust fund under the provisions of section 7-148 or 11-20 or other provisions of the general statutes may place such funds in a custodian account with the trust department of any qualified public depository which has been designated as a depositary of funds of such municipality under the provisions of section 7-402 and may prescribe the method of supervision of the investment and reinvestment of such funds. Such action shall be by vote of (1) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government; (2) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to the government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act or home rule ordinance relating to its government; (3) the regional board of education in a regional school district; (4) the board of burgesses or other elected legislative body in a borough; or (5) the district, committee or other elected legislative body in a district, metropolitan district or other municipal corporation. Any gift, devise or bequest to any official, board, commission or agency of any municipality in trust for the benefit of such municipality, or any agency thereof, shall, except as otherwise provided by law, be construed to be a gift, devise or bequest to such town as trustee.

(1955, S. 372d; 1957, P.A. 13, S. 40; P.A. 95-282, S. 4, 11; P.A. 96-244, S. 38, 63.)

History: P.A. 95-403 added provision enumerating authorities responsible for the vote prescribing supervision of investment and reinvestment of funds, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor's note: The reference to “Sec. 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; (Revisor's note: In 1999, the word “aldermen” was substituted for the word “alderman” in Subdiv. (2) to correct an inaccurate reference).



Section 7-403a - Loss and retiree benefits reserve fund.

(a) Upon the recommendation of the chief executive officer of a municipality and approval of the budget-making authority of the municipality, the legislative body of any municipality, as defined in section 7-369, may, by a majority vote, create a loss and retiree benefits reserve fund. The provisions of subsection (a) of section 7-450, regarding the establishment of postemployment health and life benefit systems, shall not affect the provisions of this section.

(b) Upon the recommendation of the chief executive officer and approval of the budget-making authority and the legislative body, there shall be paid into such reserve fund (1) amounts authorized to be transferred thereto from the general fund cash surplus available at the end of any fiscal year, (2) amounts raised by the annual levy of a tax for the benefit of such fund, and for no other purpose, provided such tax shall be levied and collected in the same manner and at the same time as the regular annual taxes of the municipality, or (3) with respect to a reserve fund for property or casualty losses, the proceeds of bonds, notes or other obligations issued pursuant to subsection (b) of section 7-374b.

(c) The budget-making authority may, from time to time, direct the treasurer to invest such portion of such reserve fund as in its opinion is advisable, provided: (1) Not more than forty per cent, or with respect to a reserve fund for retiree benefits for which the budget-making authority has adopted an asset allocation and investment policy, fifty per cent, of the total amount of the reserve fund shall be invested in equity securities, and (2) any portion of such reserve fund not so invested may be invested in: (A) Bonds or obligations of, or guaranteed by, the state or the United States, or agencies or instrumentalities of the United States, (B) certificates of deposit, commercial paper, savings accounts and bank acceptances, (C) the obligations of any state of the United States or any political subdivision thereof or the obligations of any instrumentality, authority or agency of any state or political subdivision thereof, provided at the time of investment such obligations are rated within the top rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, (D) the obligations of any regional school district in this state, of any municipality in this state or any metropolitan district in this state, provided at the time of investment such obligations of such government entity are rated within one of the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, (E) in any fund in which a trustee may invest pursuant to section 36a-353, (F) in investment agreements with financial institutions whose long-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner or whose short-term obligations are rated within the top rating category of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or (G) investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States.

(d) The treasurer shall submit annually a complete and detailed report of the condition of such fund to the chief executive officer, the budget-making authority and the legislative body and such report shall be made a part of the annual report of the municipality.

(e) Upon the recommendation of the chief executive officer and the budget-making authority and approval by the legislative body, (1) any part or the whole of such fund may be used and appropriated to pay only for property or casualty losses and employee retirement benefits, and expenses related thereto, including court costs and attorneys' fees, incurred by the municipality, or (2) any part or the whole of such fund may be transferred to a trust established to hold and invest the assets of a pension, retirement or other postemployment health and life benefit system of the municipality. Any unexpended portion of such appropriation remaining after such payment, together with all interest accruing on the balance in the fund, shall revert to and be credited to such reserve fund. For the purposes of this section, “property or casualty losses and employee retirement benefits” shall include, but not be limited to, (A) motor vehicle liability, physical damage and collision, (B) loss or damage to, or legal liability for, real or personal property, (C) legal liability for personal injuries or deaths, including but not limited to, workers' compensation and heart and hypertension, and (D) retiree health and life benefits.

(f) Such fund may be discontinued, after recommendation by the chief executive officer and the budget-making authority to the legislative body and upon approval of such body, and to the extent there is any remaining portion of such fund, the fund shall be converted into, or added to, a sinking fund to provide for the retirement of the bonded indebtedness of the municipality. If the municipality has no bonded indebtedness, such fund shall be transferred to the general fund of the municipality.

(P.A. 86-350, S. 25, 28; P.A. 92-172, S. 2; P.A. 93-46, S. 1; P.A. 04-116, S. 1; P.A. 05-202, S. 1; P.A. 06-79, S. 3.)

History: P.A. 92-172 amended Subsec. (a) renaming the fund the “loss and retiree benefits reserve fund” and amended Subsec. (e) to allow payments for employee retirement benefits and to define “property or employee losses and employee retirement benefits” and made technical changes for consistency in Subsecs. (b), (c), (d) and (f); P.A. 93-46 amended Subsec. (c) to clarify the portion of reserve funds which a municipality may invest in equity securities; P.A. 04-116 amended Subsec. (c) to increase portion of funds which a municipality may invest in equity securities from 13% to 40%, effective May 21, 2004; P.A. 05-202 amended Subsec. (a) by providing that section is not affected by Sec. 7-450(a) re establishment of postemployment health and life benefit systems; P.A. 06-79 amended Subsec. (b)(3) to insert reference to reserve fund for property or casualty losses, amended Subsec. (c)(1) to add limit to investment with respect to a reserve fund for retiree benefits and replace “amount invested” with “amount of the reserve fund” and make a technical change and Subsec. (c)(2) to replace former investment options with investment options identified in new Subparas. (A) to (G), inclusive, amended Subsec. (e) to designate existing provision re use of fund as new Subdiv. (1), add new Subdiv. (2) re transfer to a trust and redesignate existing Subdivs. (1) to (4) as Subparas. (A) to (D), and amended Subsec. (f) to insert “to the extent there is any remaining portion of such fund”, effective July 1, 2006.



Section 7-404 - Bond of city or borough treasurer.

Section 7-404 is repealed.

(1949 Rev., S. 833; September, 1957, P.A. 17, S. 2; P.A. 77-614, S. 19(d), 610; P.A. 82-327, S. 12.)



Section 7-405 - Expenditures by municipalities and regional school districts before adoption of budgets.

(a) When annual appropriations have not been made by a municipality before the beginning of any fiscal year, the disbursing officers may make necessary expenditures during the period of ninety days after the beginning of such year on proper warrants for purposes and in amounts authorized by the appropriating body or by the board of finance or other budget-making authority. When annual appropriations have not been made by such municipality before the end of such ninety-day period, the disbursing officers may make necessary expenditures during successive monthly periods in such year on proper warrants for purposes and in amounts authorized by the appropriating body or by the board of finance or other budget-making authority within the limits of appropriations specified in budgetary line items for the previous fiscal year. For this purpose, necessary borrowing may be authorized by resolution of the budget-making authority, provided all such borrowing shall mature and be payable not later than the end of the fiscal year for which such borrowings are made. Any notes so authorized may be issued and sold in the manner provided by such resolution. Such expenditures authorized by this section and interest costs and other expenses incidental to any such borrowing shall constitute the first charges against appropriations for the fiscal year in which they are made.

(b) Notwithstanding the provisions of subsection (a) of this section, when an annual budget of a regional school district is not approved by a majority of voters of the member towns of such district before the beginning of any fiscal year, the disbursing officer for each member town of the regional school district shall make necessary expenditures to such district in an amount equal to the total of the town's appropriation to the district for the previous fiscal year and the town's proportionate share in any increment in debt service over the previous fiscal year, until the regional school district budget is approved pursuant to section 10-51. Each such town shall receive credit for such expenditures once the budget is approved for the fiscal year.

(1949 Rev., S. 834; P.A. 77-384, S. 1, 2; P.A. 04-117, S. 2.)

History: P.A. 77-384 provided for expenditures when appropriations have not been made before end of ninety-day extension period; P.A. 04-117 designated existing provisions as Subsec. (a) and added Subsec. (b) re authorization to make necessary expenditures when an annual budget of a regional school district is not approved before the beginning of any fiscal year, effective July 1, 2004.

Limitation does not apply to taxing authority of board of selectmen. 217 C. 303.



Section 7-405a - Borrowing in anticipation of receipt of taxes, water charges or federal or state grants.

Any political subdivision of this state empowered to lay taxes or to provide water for the inhabitants thereof may from time to time borrow upon the note or notes of such political subdivision, in anticipation of: (1) The receipt of tax collections, (2) the receipt of water rents or charges or (3) the receipt of any federal or state grant with respect to a project or program, provided such political subdivision has received a specific written commitment from the appropriate federal agency in the case of a federal grant or from the appropriate authorized state official in the case of a state grant, as to the amount of such grant and the approximate date of receipt, such sums as in the judgment of its legislative body shall be required to pay current expenses and obligations of such political subdivision or the expenses of the political subdivision in connection with such project or program, and may renew such notes from time to time, provided all such notes shall mature and be payable not later than the end of the fiscal year during which such tax collections, water rents or charges or federal or state grants are payable. Borrowings in anticipation of tax collections shall not exceed the total tax levy of the then current fiscal year or, if no tax levy has then been made, shall not exceed the tax levy of the next-preceding fiscal year. Borrowings in anticipation of water rents or charges shall not exceed uncollected amounts then due. Borrowings in anticipation of a federal or state grant shall not exceed the amount of the commitment with respect to such project or program by the appropriate federal agency or the state and all such borrowings shall be applied by such political subdivision to such project or program and such grant shall first be used to repay such borrowings. Such borrowings may be authorized by resolution or ordinance adopted by the legislative body of any such political subdivision and any notes so authorized may be issued and sold in the manner provided by such resolution or ordinance.

(1959, P.A. 522; 1967, P.A. 137; P.A. 76-419, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 85-543, S. 6, 7.)

History: 1967 act broadened scope of statute to permit borrowing to meet current expenses and obligations rather than to meet deficits “in the current quarterly installment of taxes” or “in the collection of the amounts due for any semiannual period from the collection of its water rents or charges” and set out procedure for and limits on borrowing; P.A. 76-419 allowed borrowing in anticipation of receipt of federal or state grants for specific programs or projects and set limit on such borrowing; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 85-543 removed the phrase “legally enforceable” concerning commitments, removed the provision concerning regulations by the secretary of the office of policy and management and added phrase specifying that borrowing to pay expenses connected with a project or program is authorized.



Section 7-406 - Town reports.

The board of finance or other corresponding board in each town, or, if there is no such board, the selectmen, shall annually prepare and have published a town report. Such report shall be available for distribution and shall contain, in addition to reports of town officers or boards required by law to be included, a statement of the amount received by such town under the provisions of part IIa of chapter 240 together with an itemized account of the disposition of such amount, and such other matter as the board of finance or other corresponding board deems advisable. Towns with a population of five thousand or less, as computed by the Secretary of the Office of Policy and Management, shall publish their receipts and expenditures and the names of all persons, firms or corporations, other than recipients of support under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, receiving money from such towns, together with the total amount of payments in excess of fifty dollars to each, unless such town has a bookkeeping system approved by the secretary setting forth all the receipts and expenditures in detail, in which case it shall not be necessary for the town to publish in its report the names of all persons, firms or corporations receiving money from such towns, together with the total amount of payments in excess of fifty dollars to each.

(1949 Rev., S. 835; 1955, S. 371d; February, 1965, P.A. 574, S. 8; 1967, P.A. 452; 1969, P.A. 495, S. 1; P.A. 77-614, S. 19, 610; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 42.)

History: 1965 act changed reference to chapter 233 to Secs. 13a-168 to 13a-175, inclusive; 1967 act required publication of persons, firms, corporations etc. receiving money from towns and amount of payments over $50, excluding recipients of support under chapter 308; 1969 act substituted “part IIa of chapter 240” for “sections 13a-168 to 13a-175, inclusive” and exempted towns from report requirement of publishing recipients of funds and amounts paid over $50 if town has bookkeeping system approved by tax commissioner; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; (Revisor's note: In 1999 references to “17b-115 to 17b-138, inclusive,” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138, inclusive,” and “17b-689, 17b-689b”, respectively, to reflect the repeal of the relevant sections by June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.



Section 7-406a - Report on state-funded housing or building projects prior to municipal election.

No state funds shall be used for the publication or distribution of a report on any municipal housing or building project within one month prior to any municipal election in the town in which such project is located, if such project is funded wholly or in part by state funds.

(P.A. 75-555.)



Section 7-406b - Chief executive officer to submit copy of budget to Secretary of Office of Policy and Management.

Beginning with the fiscal year commencing July 1, 1992, and annually thereafter, the chief executive officer of each town, city, borough, consolidated town and city and consolidated town and borough shall submit one copy of the municipality's annual operating budget, as adopted in accordance with the local budget adoption process, to the Secretary of the Office of Policy and Management and such related, reasonably available, budgetary information as the secretary may request pursuant to regulations adopted in accordance with the provisions of chapter 54. The budget shall be submitted by July first of each year or within thirty days after the adoption of the budget, whichever is later.

(P.A. 91-343, S. 3, 11; P.A. 03-278, S. 16.)

History: P.A. 03-278 made technical changes, effective July 9, 2003.



Section 7-406c - Uniform system of accounting for municipal revenues and expenditures.

(a) Not later than July 1, 2014, the Secretary of the Office of Policy and Management shall, in consultation with the Department of Education, the Connecticut Conference of Municipalities and the Council of Small Towns, develop and implement a uniform system of accounting for municipal revenues and expenditures, including, but not limited to, board of education and grant agency expenditures and revenue. Such uniform system of accounting shall include a uniform chart of accounts to be used at the municipal level. Such chart of accounts shall include, but not be limited to, all amounts and sources of revenue and donations of cash and real or personal property in the aggregate totaling five hundred dollars or more received by a municipality. The secretary shall make such chart of accounts available on the Internet web site of the Office of Policy and Management.

(b) Not later than June 30, 2015, each municipality shall implement the uniform system of accounting for municipal revenues and expenditures developed pursuant to subsection (a) of this section by using such uniform system to complete and file annual reports with the Office of Policy and Management as may be required by the secretary in order to increase transparency regarding municipal expenditures and to meet the state's benchmarking goals.

(P.A. 13-247, S. 257.)

History: P.A. 13-247 effective June 19, 2013.






Chapter 112a - Municipal Pension Solvency Loan Program

Section 7-406m - Definitions.

As used in this section and sections 7-406n and 7-406o:

(1) “Municipal pension solvency account” means the account created in section 7-406n;

(2) “Loan program” means the loans given to municipalities by the state pursuant to sections 7-406n and 7-406o;

(3) “Municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district or public authority and each municipal organization having authority to levy and collect taxes or make charges for its authorized function;

(4) “Municipal pension solvency loan” means a loan made to a recipient by the state from the municipal pension solvency account;

(5) “Municipal pension solvency account agreement” means a written agreement between the state, acting by and through the Treasurer and a recipient with respect to a municipal pension solvency loan as provided under sections 7-406n and 7-406o;

(6) “Priority list of eligible municipalities” means the list established by the Treasurer and the secretary pursuant to subsection (f) of section 7-406n;

(7) “Recipient” means a municipality receiving a municipal pension solvency loan;

(8) “State bond anticipation note” means any note or notes issued by the state in anticipation of the issuance of bonds;

(9) “Secretary” means the Secretary of the Office of Policy and Management, or the secretary's designee;

(10) “Treasurer” means the State Treasurer, or the Treasurer's designee;

(11) “Actuarial valuation” means a determination, certified by an enrolled actuary by a method and using assumptions meeting the parameters established by generally accepted accounting principles, of the normal cost, actuarial accrued liability, actuarial value of assets and related actuarial present values for a pension fund of a municipality as of a valuation date not more than thirty months preceding the date of any municipal pension solvency loan given to a municipality by the state pursuant to sections 7-406n and 7-406o, together with an actuarial update of such valuation as of a date not more than three months preceding the date of any such loan;

(12) “Actuarially recommended contribution” means the annual required contribution of the municipality to the pension fund of the municipality, as established by the actuarial valuation and determined by an enrolled actuary in a method and using assumptions meeting the parameters established by generally accepted accounting principles;

(13) “Chief executive officer” means (A) for a municipality, as defined in section 7-187, the officer defined in section 7-193, (B) for a metropolitan district, the officer defined in the special act, charter, local ordinance or other local law applicable to such metropolitan district, (C) for a district, as defined in section 7-324, the president of its board of directors, (D) for a regional school district, the chairperson of its regional board of education, and (E) for any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations, such officer as prescribed by the general statutes or in any special act, charter, special act charter, home-rule ordinance, local ordinance or local law applicable to such municipal corporation;

(14) “Enrolled actuary” means a person who is enrolled by the Joint Board for the Enrollment of Actuaries, established under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974, as from time to time amended;

(15) “Obligation” means any bond or any other transaction that constitutes debt in accordance with both municipal reporting standards required under section 7-394a and the regulations prescribing municipal financial reporting adopted by the secretary pursuant to said section 7-394a; and

(16) “Unfunded past benefit obligation” means the unfunded actuarial accrued liability of the pension fund determined by a method and using assumptions meeting the parameters established by generally accepted accounting principles.

(P.A. 07-204, S. 2.)

History: P.A. 07-204 effective July 1, 2007.



Section 7-406n - Municipal pension solvency account. Municipal pension solvency loan program.

(a) There is established an account to be known as the “municipal pension solvency account” which shall be a separate nonlapsing account within the General Fund. The account shall contain: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit in said account and use in accordance with this section and section 7-406o; (2) payments received from any municipality in repayment of a municipal pension solvency loan; (3) interest or other income earned on the investment of moneys in said account; and (4) any additional moneys made available from any sources, public or private, for the purposes for which said account was established and for the purpose of deposit in said account.

(b) Within the municipal pension solvency account, there shall be two subaccounts: (1) A state bond receipts subaccount into which shall be deposited the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit in said account, and (2) an additional moneys receipts subaccount into which shall be deposited any additional moneys made available from any sources, public or private, for the purposes for which said account was established and for the purpose of deposit in such subaccount. Moneys in each subaccount created under this subsection may be expended by the Treasurer for any of the purposes of the municipal pension solvency account and investment earnings of a subaccount shall be deposited in such subaccount.

(c) In addition to the subaccounts established in subsection (b) of this section, the Treasurer may establish such additional subaccounts within the municipal pension solvency account as necessary to effectuate the purposes of this section and section 7-406o, including, but not limited to, subaccounts (1) to segregate a portion or portions of the corpus of the account or as security for revenue bonds issued by the state for deposit in the account, (2) to segregate investment earnings on all or a portion of the account, or (3) to segregate moneys in the account that have previously been expended for the benefit of a loan recipient from moneys that are initial deposits in the account.

(d) Any moneys held by the Treasurer or by a trustee pursuant to an indenture of trust with respect to municipal pension solvency account bonds including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such municipal pension solvency account bonds, may, pending the use or application of such proceeds for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, in participation certificates in the Short Term Investment Funds created under sections 3-27a and 3-27f and in participation certificates or securities of the Tax-Exempt Proceeds Fund created under section 3-24a, or (2) deposited or redeposited in such bank or banks as shall be provided in the proceedings authorizing the issuance of municipal pension solvency account bonds. Unless the proceedings provide otherwise, proceeds from investments authorized by this subsection, less amounts required under the proceedings for the payment of municipal pension solvency loan costs relating to such municipal pension solvency account bonds, shall be credited to the municipal pension solvency account.

(e) Investment earnings credited to the assets of the municipal pension solvency account and to any subaccount of said account shall become part of the assets of said account and such subaccount.

(f) (1) Amounts in the municipal pension solvency account shall be available to the Treasurer to establish a loan program to provide loans to any municipality to fund such municipality's employee pension fund. Amounts in the municipal pension solvency account shall be used only: (A) To make loans to municipalities at an interest rate to be established pursuant to subdivision (2) of this subsection, provided such loans shall not exceed a term of twenty years and shall have principal and interest payments commencing not later than one year after the date of issuance of the loan, (B) for the payment of costs for administration and management of the municipal pension solvency account, (C) to be invested and earn interest on moneys in said account, (D) provided such amounts are not required for the purposes of said account, to pay debt service on bonds of the state issued to fund the municipal pension solvency account, or for the purchase or redemption of such bonds, and (E) for any other purpose of the municipal pension solvency account and the loan program.

(2) The interest rate on each municipal pension solvency loan shall be the same as the interest rate paid by the state on the bonds, notes or obligations issued by the state to finance such loan. Notwithstanding this interest rate provision, the payment due under the municipal pension solvency account agreement may include amounts determined by the Treasurer to include the funding of issuance costs, required reserves, carrying costs of reserves, interest penalties for late payments and other administrative costs associated with the loan and the loan program.

(g) (1) The secretary and the Treasurer shall maintain a priority list of eligible municipalities and shall establish a ranking system for making municipal pension solvency loans to municipalities. In establishing such priority list and ranking system, the secretary and the Treasurer shall consider all factors said secretary and Treasurer deem relevant, including, but not limited to, the following:

(A) The amount of a municipality's unfunded pension liability;

(B) A municipality's ability to eliminate, or substantially eliminate, its unfunded pension liability by taking a municipal pension solvency loan under the loan program;

(C) The state's interest in assisting the maximum number of communities with the funds available under the loan program; and

(D) The financial management factors that caused the municipality's unfunded pension liability and the likelihood such practices will continue in the future.

(2) Municipal pension solvency loans shall be made pursuant to a municipal pension solvency account agreement between the state, acting by and through the Treasurer, and the municipality seeking such loan. A municipal pension solvency account agreement shall be in a form prescribed by the Treasurer and the secretary and shall contain penalty provisions for municipalities that fail to repay the loan in a timely manner or make contributions to their pension funds as required under such agreement. The agreement may include, but is not limited to, the requirement for a general obligation pledge from the municipality, a tax revenue intercept of the municipality, the required funding of reserve funds or any such other credit enhancement deemed necessary by the Treasurer and the secretary. Such agreement shall also include provisions for repayment of the costs associated with administering the loan program and the loan.

(3) Any municipality may apply to the state for a municipal pension solvency loan to fund all or a portion of an unfunded past benefit obligation, as determined by an actuarial valuation, and the payment of costs related to the issuance of such bonds in accordance with the following requirements:

(A) The municipality shall, within the time and in the manner prescribed by regulations adopted by the Treasurer and the secretary, or as otherwise required by the Treasurer and the secretary, include with such application (i) the actuarial valuation, (ii) an actuarial analysis of the method by which the municipality proposes to fund any unfunded past benefit obligation not to be defrayed by the municipal pension solvency loan, (iii) an explanation of the municipality's investment strategic plan for the pension fund, including, but not limited to, an asset allocation plan, (iv) a three-year financial plan, including the major assumptions and plan of finance for such municipal pension solvency loan, (v) a comparison of the anticipated effects of funding the unfunded past benefit obligation with the municipal pension solvency loan with the funding of the obligation through the annual actuarially recommended contribution, prepared in the manner prescribed by the secretary, and in accordance with subparagraph (D) of this subdivision, (vi) documentation of the municipality's authorization to apply for a municipal pension solvency loan, including a certified copy of the resolution or ordinance of the municipality authorizing the application for a municipal pension solvency loan, (vii) documentation that the municipality has adopted an ordinance, or with respect to a municipality not having the authority to make ordinances, has adopted a resolution by a two-thirds vote of the members of its legislative body, requiring the municipality to appropriate funds in an amount sufficient to meet the actuarially recommended contribution and contribute such amounts to the plan as required in subdivision (3) of subsection (c) of this section, (viii) the methodology used and actuarial assumptions that will be utilized to calculate the actuarially recommended contribution, and (ix) such other information and documentation as required by the secretary or the Treasurer to carry out the provisions of this section. The secretary and the Treasurer may hire an independent actuary or such other professionals required to review the information submitted by the municipality.

(B) As long as the municipal pension solvency loan is outstanding, the municipality shall, for each fiscal year of the municipality, commencing with the fiscal year in which the loan is made, appropriate funds in an amount sufficient to meet the actuarially recommended contribution and contribute such amount to the plan, and notify the secretary annually, who shall subsequently notify the Treasurer, of the amount or the rate of any such actuarially recommended contribution and the amount or the rate, if any, of the actual annual contribution by the municipality to the pension fund to meet such actuarially recommended contribution. The municipality shall provide the secretary and the Treasurer annually with: (i) The actuarial valuation of the pension fund, (ii) a specific identification, in a format to be determined by the secretary, of any changes that have been made in the actuarial assumptions or methods compared to the previous actuarial valuation of the pension fund, (iii) the footnote disclosure and required supplementary information disclosure required by GASB Statement Number 27 with respect to the pension fund, and (iv) a review of the investments of the pension fund including a statement of the current asset allocation and an analysis of performance by asset class. In any fiscal year for which such municipality fails to appropriate sufficient funds to meet the actuarially recommended contribution in accordance with the provisions of this subdivision, an amount sufficient to meet such requirement shall be deemed appropriated, notwithstanding the provisions of any other general statute or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law.

(C) Proceeds of the municipal pension solvency loan, to the extent not applied to the payment of costs related to the issuance of such loan, shall be deposited in the pension fund of the municipality to fund the unfunded past benefit obligation for which the loan was issued and may be invested in accordance with the terms of said pension fund.

(D) The amortization schedule used to determine the actuarially recommended contribution shall be fixed and shall have a term not to exceed the longer of (i) ten years, or (ii) twenty years from the date of issuance of the municipal pension solvency loan. If the funding ratio of the pension fund, as determined immediately succeeding the deposit of the proceeds of the loan into such pension fund, is reduced by thirty per cent or more, the maximum permitted term of such amortization schedule shall be reduced by the same percentage.

(P.A. 07-204, S. 3.)

History: P.A. 07-204 effective July 1, 2007.



Section 7-406o - Bond issue for municipal pension solvency loan program.

(a) For the purposes of this section and section 7-406n, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds, bond anticipation notes or other obligations of the state in one or more series and on such other terms and conditions as the Treasurer shall determine to be in the best interests of the state.

(b) The proceeds of the sale of any bonds, state bond anticipation notes or other obligations issued pursuant to this section and sections 7-406m and 7-406n shall be deposited in the municipal pension solvency account established in section 7-406n.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and section 7-406n are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section and section 7-406n may be general obligations of the state and in such case the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Such general obligation bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such general obligation bonds.

(d) Notwithstanding the provisions of subsection (c) of this section, nothing in this section shall preclude the State Bond Commission from authorizing the issuance of revenue bonds that are not general obligations of the state of Connecticut to which the full faith and credit of the state of Connecticut are pledged for the payment of the principal and interest. Such revenue bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such revenue bonds. The revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes authorized to be issued under this section and section 7-406n shall be special obligations of the state and shall not be payable from nor charged upon any funds other than the revenues or other receipts, funds or moneys pledged therefor as provided in this section and section 7-406n, including the repayment of municipal loan obligations; nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues or the receipts, funds or moneys pledged therefor as provided in this section and said section 7-406n. The issuance of revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes under the provisions of this section and said section 7-406n shall not directly or indirectly or contingently obligate the state or any political subdivision of the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision of the state, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of this section and section 7-406n. The substance of such limitation shall be plainly stated on the face of each revenue bond, revenue state bond anticipation note and revenue state grant anticipation note issued pursuant to this section and said section 7-406n shall not be subject to any statutory limitation on the indebtedness of the state and such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. As part of the contract of the state with the owners of such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes, all amounts necessary for the punctual payment of the debt service requirements with respect to such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes shall be deemed appropriated, but only from the sources pledged pursuant to this section and said section 7-406n. The proceeds of such revenue bonds or notes may be deposited in the municipal pension solvency account for use in accordance with the permitted uses of said account. Any expense incurred in connection with the carrying out of the provisions of this section, including the costs of issuance of revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes may be paid from the accrued interest and premiums or from any other proceeds of the sale of such revenue bonds, revenue state bond anticipation notes or revenue state grant anticipation notes and in the same manner as other obligations of the state. All provisions of subsections (g), (k), (l), (s) and (u) of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and said section 7-406n, are hereby adopted and shall apply to all revenue bonds, state revenue bond anticipation notes and state revenue grant anticipation notes authorized by the State Bond Commission pursuant to this section and said section 7-406n. For the purposes of subsection (o) of section 3-20, “bond act” shall be construed to include this section and said section 7-406n.

(e) Any pledge made by the state pursuant to this section and section 7-406n is a statutory pledge and shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(f) Bonds, state bond anticipation notes and state grant anticipation notes issued pursuant to this section and section 7-406n are hereby made securities in which public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds, state bond anticipation notes and state grant anticipation notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, state bond anticipation notes, state grant anticipation notes or other obligations of the state is now or may hereafter be authorized by law.

(g) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of bond proceeds utilized to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section and section 7-406n; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, or the establishment of a reserve fund of the state into which may be deposited any moneys appropriated and made available by the state for such fund, any proceeds of the sale of bonds or notes, to the extent provided in the resolution of the state authorizing the issuance thereof, and any other moneys which may be made available to the state for the purpose of such fund from any source whatever; (6) covenants for the establishment of pledged revenue coverage requirements for the bonds and state bond anticipation notes; (7) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as provided in this section; (8) provisions regarding the rights and remedies available in case of a default to bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided that if any bonds or state bond anticipation notes shall be secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; (9) provisions for the payment of rebate amounts; and (10) provisions or covenants of like or different character from the foregoing which are consistent with this section and sections 7-406m and 7-406n and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or state bond anticipation notes, or will tend to make the bonds or state bond anticipation notes more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with this section and section 7-406n which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(h) Whether or not any bonds, state bond anticipation notes or state grant anticipation notes issued pursuant to this section and section 7-406n are of such form and character as to be negotiable instruments under the terms of title 42a, such bonds, state bond anticipation notes and state grant anticipation notes are hereby made negotiable instruments within the meaning of and for all purposes of title 42a, subject only to the provisions of such bonds, state bond anticipation notes and state grant anticipation notes for registration.

(i) Pending the use and application of any bond proceeds, such proceeds may be invested by, or at the direction of the Treasurer, in obligations listed in section 3-20 or in investment agreements rated within the top rating categories of any nationally recognized rating service or in investment agreements secured by obligations, of or guaranteed by, the United States or agencies or instrumentalities of the United States.

(j) Any revenue bonds issued under the provisions of this section and section 7-406n and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its revenue refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to refund the principal of the revenue bonds to be so refunded, to pay any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the revenue bonds to be refunded shall have matured or shall thereafter mature. All revenue refunding bonds issued under this section shall be payable solely from the revenues or other receipts, funds or moneys out of which the revenue bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(k) The Treasurer shall have power, out of any funds available therefor, to purchase revenue bonds, state revenue bond anticipation notes and state revenue grant anticipation notes of the state issued pursuant to this section and section 7-406n. The Treasurer may hold, pledge, cancel or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders, as applicable.

(P.A. 07-204, S. 4.)

History: P.A. 07-204 effective July 1, 2007.



Section 7-406p - Regulations.

The Treasurer shall, in consultation with the Secretary of the Office of Policy and Management, adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 7-406n and 7-406o, which may include, but not be limited to, the administrative process for the servicing of loans.

(P.A. 07-204, S. 5.)

History: P.A. 07-204 effective July 1, 2007.






Chapter 113 - Municipal Employees

Section 7-407 - Method of adoption.

Any political subdivision of this state may adopt the provisions of this part in the manner hereinafter provided. The legislative body or, if there is no such body, the administrative officers of such political subdivision may and, upon petition of electors of such subdivision in number not less than ten per cent of the total number of votes cast therein at the election last preceding, shall submit the question of adopting the provisions of this part in such departments of such political subdivision as such body or officers determine or as such petition requests, as the case may be, to a vote of the electors thereof at the next regular election, or at a special meeting called for such purpose, in the manner provided in section 9-369. The designation of such question upon the voting tabulator ballot shall be “Shall a Merit System for selecting and promoting public employees be adopted?”.

(1949 Rev., S. 869; 1953, S. 399d; P.A. 86-170, S. 7, 13; P.A. 11-20, S. 1.)

History: P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.

See Sec. 9-1 for applicable definitions.



Section 7-408 - Civil service board; appointment; terms of office; removal.

Within thirty days after such official determination, the chief executive officer of such political subdivision shall appoint three persons as civil service commissioners to hold office, one for two years, one for four years and one for six years, and until their respective successors are appointed and have qualified, which commissioners shall constitute the civil service board; and, biennially thereafter, such chief executive officer shall appoint one commissioner to serve for six years and until his successor is appointed and has qualified. Two commissioners shall constitute a quorum. All appointments to said board, both original and to fill vacancies, shall be so made that not more than two members shall, at the time of appointment, be members of the same political party, and no such commissioner shall, during his term of office, hold any other lucrative office or employment under the United States or the state or any political subdivision thereof having employees classified under the provisions of this part. Each commissioner, before entering upon the duties of his office, shall take the oath prescribed for executive officers. The chief executive officer may remove any commissioner appointed by him, for lack of moral character, incompetency, neglect of duty, malfeasance or partisan activity while in office, but he shall, at the same time, file with the clerk of the superior court for the appropriate judicial district a report, in writing, of such removal, with his reasons therefor. In case of any vacancy, the unexpired portion of the term shall be filled by appointment by such chief executive officer.

(1949 Rev., S. 870; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

Causes for removal of member are listed and local ordinance purporting to prohibit members of board from engaging in political activity is void. 22 CS 110.



Section 7-409 - Purpose of part. Rules.

The purpose of this part is to provide means for selecting and promoting each public official and employee upon the sole basis of his proven ability to perform the duties of his office or employment more efficiently than any other candidate therefor, and such board shall make rules to carry out such purpose, shall investigate the enforcement and effect of such rules and shall have power to secure, by subpoena, the attendance and testimony of witnesses and the production of books and papers relevant to such investigation.

(1949 Rev., S. 871.)

Cited. 185 C. 88; 202 C. 28.

Cited. 39 CS 123.



Section 7-410 - Civil service board; president; chief examiner.

The board shall select one of its members as president and shall, after holding a competitive test therefor, employ a chief examiner whose duty it shall be, under the direction of the board, to superintend tests. The chief examiner shall be, ex officio, secretary of the board and shall, under the direction of the board, keep the minutes of all its proceedings, preserve all reports made to it, keep a record and index of all tests held under its direction and perform such other like duties as the board prescribes. The files and records of the board shall be open at all reasonable hours to inspection by the public. The board may incur necessary expenses for travel, compensation of secretary, clerk hire, stationery and other incidental expenses.

(1949 Rev., S. 872.)



Section 7-411 - Classification of officers and employees.

Such civil service board shall, within ninety days after the initial appointment of such commissioners, classify all the officers and employees in the departments for which the merit system has been adopted, except elective officers, as provided in section 7-407; and the board may also, in its discretion, exempt from test and competition the officer responsible for the policy of any department, and one deputy, private secretary or other confidential employee of such officer. The officers and employees so classified by such board shall constitute the classified civil service, and no appointment of any such officer or employment of any such employee shall be made except in accordance with the rules hereinafter provided for.

(1949 Rev., S. 873.)

Cited. 162 C. 492.



Section 7-412 - Publication of rules.

All rules made as herein provided and all changes therein shall be printed forthwith for distribution by such board, and the board shall give public notice of the place or places where copies of such rules may be obtained. In each such publication shall be specified the date, not less than ten days subsequent to the date of such publication, when such rules shall take effect. The rules affecting any test shall in no case be changed after the publication of notice of such test.

(1949 Rev., S. 874; P.A. 78-280, S. 2, 127; P.A. 00-191, S. 2.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 00-191 deleted provision requiring that copies of rules and changes be filed with court clerk and preserved and indexed by clerk.

Cited. 162 C. 492.



Section 7-413 - Examination of applicants. Certification.

Each applicant for an office or employment in such classified service, except those exempted by or as provided by this part, shall be subjected to a test, which shall be public and competitive, subject to limitations specified in the rules of the board as to residence, age, health, habits and moral character. Such tests shall be practical in their character and shall relate to those matters which will fairly disclose the relative capacity of the persons tested to discharge the duties of the position to which they seek to be appointed, and may include tests of mental qualification, of physical qualification and health and, when appropriate, of manual or technical skill. No questions in any test shall relate to political or religious opinions or affiliations. When a training school has been established in any institution, the pupils thereof may be classified, under the rules of the commission, as apprentices, subject to promotion to higher grades in the service as provided in this part. The rating of apprentices, unskilled laborers and domestic servants need not relate to more than capacity and fitness for labor, habits of industry and sobriety and honesty. The board shall control all tests and may, whenever a test is to be made, designate a suitable number of persons to be examiners or the commissioners may, at any time, act as such examiners without appointing other examiners. Notice of the time, place and general scope of each test shall be given by the board, by ample publication for three weeks preceding such test, and such notice shall also be posted by such board in a conspicuous place in its office for three weeks before such test. Such further written or printed notice of tests may be given as the board prescribes. Application for tests shall be made in writing, to the board, on a form prescribed by the board, not less than forty-eight hours before the test is to take place. The board may refuse to certify an applicant who is found to lack any preliminary requirement, established by its rules, for the test or position for which he applies, or who is found physically unfit to perform the duties attaching to such position, or who is addicted to the use of intoxicating beverages to excess, or who has been guilty of a crime or of infamous or notoriously disgraceful conduct, or who has, within two years, been dismissed from the public service for delinquency or misconduct, or who has intentionally made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his application or in his test or in securing his eligibility to appointment.

(1949 Rev., S. 875.)

Cited. 147 C. 290.

It is the function of the civil service agency to determine fitness for position and its judgment will not be interfered with by courts in absence of proof of its bad faith or arbitrary, capricious or illegal action. 27 CS 1.



Section 7-414 - Classified service; eligible list; promotion.

The board shall, from the returns or reports of the tests, prepare a register or eligible list, for each grade or class of positions in the classified service, of the persons who attain such minimum mark as may be fixed by the board for any part of such test as fixed by the rules of such board and who are otherwise eligible. Such persons shall take rank as candidates upon such register or list in the order of their relative excellence as determined by test, without reference to priority of time of test. The board shall provide by its rules for promotions in such classified service on a basis of ascertained merit in service, seniority in service and special test. The board shall submit to the appointing power for each promotion the names of not more than three applicants having the highest rating. The method of testing and the rules governing the same and the method of certifying shall, as far as possible, be the same as provided for applicants for original appointment.

(1949 Rev., S. 876.)



Section 7-415 - Credit allowances to veterans in examinations for original appointment.

Any veteran who served in time of war, if he is not eligible for disability compensation or pension from the United States through the Veterans' Administration and if he has attained at least the minimum earned rating on any examination held for the purpose of establishing an employment list for original appointment shall have five points added to his earned rating. Any such veteran, if he is eligible for such disability compensation or pension and if he has attained at least the minimum earned rating on any such examination, shall have ten points added to his earned rating. Names of veterans shall be placed on the list of eligibles in the order of such augmented rating. Credits shall be based upon examinations with a possible rating of one hundred points. No such points shall be added to any earned rating in any civil service or merit examination except as provided in this section, the provisions of any municipal charter or special act notwithstanding.

(1949 Rev., S. 877; 1957, P.A. 163, S. 13; 1959, P.A. 688, S. 3; 1971, P.A. 551, S. 1.)

History: 1959 act deleted reference to definition of veteran in Sec. 27-103; 1971 act specified employment lists for “original employment” rather than lists “as provided in section 7-414” and prohibited adding points except as provided in section.

Cited. 185 C. 445.

Cited. 10 CA 209.

Cited. 41 CS 548.



Section 7-416 - Appointments.

The appointing officer under whom a position classified under the provisions of this part is to be filled shall notify the board of that fact, and the board shall certify to him the names and addresses of a limited number of candidates, as provided in its rules, who stand highest upon the register for the class or grade to which such position belongs, and the appointing officer shall select one of the persons so certified. After a candidate has been certified three times by the board and has not been accepted, the name of such candidate may be stricken from the register. Emergency lists of persons who have passed the required tests may be maintained for any grade or class in which the numbers employed vary so greatly, in short intervals of time, that certification after notice would be impracticable, and such list may stand as a call list for positions in such grade or class only; but no appointment from an emergency list, except from the persons having the highest ratings thereon and eligible to permanent appointment, shall stand for more than sixty days or be subject to renewal within fifteen days thereafter, except from a list of unskilled laborers or domestics actually employed and paid as laborers or domestics.

(1949 Rev., S. 878.)



Section 7-417 - Probation; notice of appointment or of creation or abolition of office.

Appointments shall be on probation for a period to be fixed by the rules of the board. At the expiration of such period of probation, the appointing officer may discharge a candidate at will, but, if he is not then discharged, the appointment shall be deemed complete. The board may strike from any eligible list the name of any candidate which has remained thereon more than one year. After one-third of an eligible list has been drawn, the board may hold another examination to obtain a new list. Any person remaining on the eligible list may retain his rating or, at his option, may enter the test and obtain a new rating which shall supersede his former rating. Immediate notice in writing shall be given by the appointing power to the board of all appointments, permanent or temporary, made in the classified civil service and of all transfers, promotions, resignations or vacancies from any cause in such service, and of the date thereof, and a record of the same shall be kept by the board. When any office or employment is created or abolished or the compensation attached thereto altered, the officer or board making such change shall report it immediately in writing to the board.

(1949 Rev., S. 879.)



Section 7-418 - Inmates of institutions excepted.

Inmates of any institution, supported in and by any political subdivision of the state, in which the merit system is adopted and a civil service board appointed, may be assigned, by the lawful authorities thereof, without test or registration, to such minor duties, in such institution, as they are fitted to perform, but without pay or compensation other than privileges or liberties of the institution, except by special permission of the civil service board.

(1949 Rev., S. 880.)



Section 7-419 - Removal of officers or employees.

No officer or employee in the classified civil service shall be removed, discharged or reduced in rank or pay because of religious or political opinion or affiliation. No removal from the classified civil service, except at the expiration of the period of probation, shall be made by any appointing power except for reasons given in writing to the board, and a copy of such reasons shall be furnished to the person removed. Such person may thereupon file with the board in writing any proper answer to such reasons. A copy of such reasons and answer and of the order of removal shall be made a part of the records of the board and of the proper department or office; and the reasons for any change in rank or compensation within the classified service shall also be made a part of the records of the board and of the proper department or office. Nothing contained in this chapter shall be so construed as to require the examination of witnesses or any trial or hearing before or after reduction or removal.

(1949 Rev., S. 881.)



Section 7-420 - Interference with or false grading of applicants.

No person shall, either by himself or in cooperation with any other person or persons, wilfully or corruptly defeat, deceive or obstruct any person in relation to his right of test under the provisions of this part, or falsely mark, grade, estimate or report upon the test or standing of any person so tested hereunder, or aid in so doing, or furnish to any person any special or secret information for the purpose of either improving or injuring the rating of any person so tested, or to be tested, or the prospects of any such person for appointment, employment or promotion.

(1949 Rev., S. 882.)



Section 7-421 - Political activities of classified municipal employees. Candidacy of municipal employees for elective office. Leaves of absence. Service on governmental bodies of the town in which the employee resides.

(a) No person employed in the classified civil service may (1) use his official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office; or (2) directly or indirectly coerce, attempt to coerce, command or advise a state or local officer or employee to pay, lend or contribute anything of value to a party, committee, organization, agency or person for political purposes.

(b) A person employed in said classified service retains the right to vote as he chooses and to express his opinions on political subjects and candidates and shall be free to participate actively in political management and campaigns. Such activity may include, but shall not be limited to, membership and holding of office in a political party, organization or club, campaigning for a candidate in a partisan election by making speeches, writing on behalf of the candidate or soliciting votes in support of or in opposition to a candidate and making contributions of time and money to political parties, committees or other agencies engaged in political action, except that no classified employee shall engage in such activity while on duty or within any period of time during which such employee is expected to perform services for which he receives compensation from the municipality, and no such employee shall utilize municipal funds, supplies, vehicles or facilities to secure support for or oppose any candidate, party, or issue in a political partisan election. Notwithstanding the provisions of this subsection, any municipal employee may be a candidate for a federal, state or municipal elective office in a political partisan election and no municipality or any officer or employer thereof shall take or threaten to take any personnel action against any such employee due to such candidacy. No person seeking or holding state or municipal office in accordance with the provisions of this subsection shall engage in political activity or in the performance of the duties of such office while on municipal duty or within any period of time during which such person is expected to perform services for which such person receives compensation from the municipality.

(c) Any municipal employee who leaves his municipal employment to accept a full-time elective municipal office shall be granted a personal leave of absence without pay from his municipal employment for not more than two consecutive terms of such office or for a period of four years, whichever is shorter. Upon reapplication for his original position at the expiration of such term or terms of office, such person shall be reinstated in his most recent municipal position or a similar position with equivalent pay or to a vacancy in any other position such person is qualified to fill. If no such positions are available, such person's name shall be placed on all reemployment lists for classes for which he is eligible. Such person shall give notice in writing to his municipal employer that he is a candidate for a full-time elective municipal office within thirty days after nomination for that office.

(d) Notwithstanding the provisions of subsection (c) of this section, upon the request of any municipal employee to whom a personal leave of absence has been granted pursuant to said subsection, his municipal employer may, in its sole discretion, determine whether to extend such leave of absence beyond the period permitted in said subsection and, if extended, what terms and conditions shall pertain to such extension. As part of any such extension, rights of reinstatement with equivalent pay or benefits may be granted to such employee.

(e) Any municipal employee shall have the right to serve on any governmental body of the town in which such employee resides except any body which has responsibility for direct supervision of such employee. Notwithstanding the provisions of this subsection, (1) no such employee shall serve on any of the following unless such employee is permitted to serve pursuant to the provisions of a municipal charter or home rule ordinance or serves because of membership on the legislative body of the municipality: (A) Any board of finance created pursuant to chapter 106 or any special act or municipal charter; (B) any body exercising zoning powers pursuant to chapter 124 or any special act or municipal charter; (C) any body exercising land use powers pursuant to chapter 125a or any special act or municipal charter; (D) any body exercising planning powers pursuant to chapter 126 or any special act or municipal charter; or (E) any body regulating inland wetlands and watercourses pursuant to chapter 440 or any special act or municipal charter; and (2) any municipality may, by ordinance adopted by its legislative body, authorize such employees to serve on (A) any body exercising zoning powers pursuant to chapter 124 or any special act or municipal charter; (B) any body exercising land use powers pursuant to chapter 125a or any special act or municipal charter; (C) any body exercising planning powers pursuant to chapter 126 or any special act or municipal charter; or (D) any body regulating inland wetlands and watercourses pursuant to chapter 440 or any special act or municipal charter.

(1949 Rev., S. 883; P.A. 76-424, S. 1, 4; P.A. 84-532, S. 2, 3; P.A. 87-75, S. 1, 2; P.A. 90-123, S. 1, 3; P.A. 93-103; P.A. 02-83, S. 9; P.A. 03-278, S. 17.)

History: P.A. 76-424 replaced former provisions re political activities of municipal and state employees; P.A. 84-532 provided that any municipal employee may be a candidate for municipal elective office, provided political activity may not be engaged in during working hours and added Subsec. (c), granting such employees the right to a leave of absence upon taking full-time elective office, with specified rights to reinstatement; P.A. 87-75 added Subsec. (d), permitting municipal employers to grant extensions of leaves of absence given to employees who have taken full-time elective office; P.A. 90-123 amended Subsec. (b) to include candidacies for federal and state office and to prohibit the taking of any personnel action against employee candidates and added Subsec. (e) concerning service on governmental bodies by municipal employees; P.A. 93-103 amended Subsec. (e) to clarify the right of a municipal employee to serve on a governmental body; P.A. 02-83 amended Subsec. (e) by designating existing provisions re limitations on employee service as Subdiv. (1), redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E), making a technical change for purposes of gender neutrality, and adding Subdiv. (2) re municipal ordinances authorizing employees to serve on certain bodies; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003.

Cited. 192 C. 399.

Cited. 39 CS 123; 41 CS 295.



Section 7-421a - Inconsistent statutory or charter provisions.

Notwithstanding any general statute, special act or local law, ordinance or charter to the contrary, the provisions of section 7-421 shall apply to all municipal employees in the classified service.

(P.A. 76-424, S. 2, 4; P.A. 80-325, S. 1.)

History: P.A. 80-325 specified employees in the classified service.



Section 7-421b - Limitation on restrictions of political rights of municipal employees.

Notwithstanding any general statute, special act or local law, ordinance or charter to the contrary, any municipality which has not adopted a merit system shall not impose restrictions on the political rights of its employees other than those provided in section 7-421.

(P.A. 80-325, S. 2.)

Cited. 41 CS 295.



Section 7-422 - Personnel appeals board. Appeal to Superior Court.

Any town, city or borough may, by ordinance, create a personnel appeals board which shall consist of five members who shall be electors of such municipality holding no salaried municipal office and whose term of office and method of election or appointment shall be fixed in the ordinance. Not more than three members shall be members of the same political party. The terms of office shall be arranged so that not more than one of such terms shall expire in any one year. Vacancies shall be filled for the unexpired portion of the term in the manner fixed in the ordinance. Three members shall constitute a quorum. Said board shall hear and determine any grievance, as defined in such ordinance, of any employee or group of employees of such town, city or borough. It shall adopt rules of procedures which shall insure any aggrieved employee a prompt and fair hearing and an opportunity to be heard in person or by a representative of his choosing. The decision of said board may be appealed to the Superior Court within ninety calendar days from the date such board renders its decision.

(1953, S. 401d; P.A. 73-654; P.A. 76-436, S. 416, 681.)

History: P.A. 73-654 allowed appeal from decision of board to court of common pleas, replacing former provision that board decisions were to be final and binding upon the parties; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Cited. 8 CA 165; 26 CA 45.

Allows but does not require any town, city or borough to create a personnel appeals board. 35 CS 645.



Section 7-423 - Technical services by Department of Administrative Services.

Any municipality or other political subdivision of the state may enter into an agreement with the Commissioner of Administrative Services to procure the technical services available in the Department of Administrative Services for the establishment or continuation of local administration of a merit system. Any such agreement shall provide for the reimbursement of the state for the actual cost of such services and overhead, as determined by the commissioner.

(1953, S. 402d; P.A. 77-614, S. 66, 610; P.A. 01-195, S. 109, 181.)

History: P.A. 77-614 substituted commissioner and department of administrative services for personnel commissioner and department; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 7-424 - Penalty.

Any person who, wilfully or through culpable negligence, violates any rule promulgated in accordance with the provisions of this part shall be fined not less than the amount of one month's salary of the office or position, or offices or positions, affected by such violation, nor more than the amount of two years' salary thereof, or, in case no office or position is directly affected, shall be fined not less than fifty dollars nor more than one thousand dollars or imprisoned not more than six months or be both fined and imprisoned.

(1949 Rev., S. 884.)



Section 7-425 - Definitions.

The following words and phrases as used in this part, except as otherwise provided, shall have the following meanings:

(1) “Municipality” means any town, city, borough, school district, regional school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, regional emergency telecommunications center, tourism district established under section 10-397, flood commission or authority established by special act or regional council of governments;

(2) “Participating municipality” means any municipality that has accepted this part, as provided in section 7-427;

(3) “Legislative body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; for boroughs, the warden and burgesses; for regional school districts, the regional board of education; for district departments of health, the board of the district; for probate districts, the judge of probate; for regional councils of governments, the council; for regional emergency telecommunications centers, a representative board; for tourism districts, the board of directors of such tourism district; and in all other cases the body authorized by the general statutes or by special act to make ordinances for the municipality;

(4) “Retirement Commission” means the State Retirement Commission created by chapter 66;

(5) “Member” means any regular employee or elective officer receiving pay from a participating municipality, and any regular employee of a free public library that receives part or all of its income from municipal appropriation, who has been included by such municipality in the pension plan as provided in section 7-427, but shall not include any person who customarily works less than twenty hours a week if such person entered employment after September 30, 1969, any police officer or firefighter who will attain the compulsory retirement age after less than five years of continuous service in fund B, any teacher who is eligible for membership in the state teachers retirement system, any person eligible for membership in any pension system established by or under the authority of any special act or of a charter adopted under the provisions of chapter 99, or any person holding a position funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program, provided persons holding such federally funded positions on July 1, 1978, shall not be excluded from membership but may elect to receive a refund of their accumulated contributions without interest;

(6) “Pay” means the salary, wages or earnings of an employee, including any payments received pursuant to chapter 568 and the money value as determined by the Retirement Commission of any board, lodging, fuel or laundry provided for such employee by the municipality but not including any fees or allowances for expenses;

(7) “Fund” and “fund B” means the Connecticut Municipal Employees' Retirement Fund B;

(8) “Continuous service” and “service” means active service as a member, or active service prior to becoming a member if such service (A) was in a department for which participation was subsequently accepted and not subsequently withdrawn, (B) was continuous to the date of becoming a member except service for which credit is granted pursuant to section 7-436a, and (C) would have been as a member if the department had then been participating, all subject to the provisions of section 7-434;

(9) “System” means the Old Age and Survivors Insurance System under Title II of the Social Security Act, as amended;

(10) “Social Security Act” means the Act of Congress, approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the Social Security Act, including regulations and requirements issued pursuant thereto, as such act has been and may from time to time be amended;

(11) “Regional emergency telecommunications center” means any entity authorized by the Department of Emergency Services and Public Protection as a public safety answering point responsible for the receipt and processing of 9-1-1 calls for at least three municipalities.

(1949 Rev., S. 885; 1951, S. 403d; 1957, P.A. 13, S. 45; 447, S. 1; 1959, P.A. 152, S. 17; 360; 612, S. 1; 1963, P.A. 344, S. 1; February, 1965, P.A. 549, S. 1; 1969, P.A. 402, S. 1; 408; P.A. 73-302; P.A. 75-293, S. 1; P.A. 78-118, S. 1, 2; P.A. 80-100, S. 2; P.A. 86-243, S. 2, 10; P.A. 89-46, S. 1, 2; P.A. 93-356, S. 1; P.A. 97-152, S. 1; P.A. 00-162; P.A. 01-80, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 236; P.A. 06-79, S. 4, 5; P.A. 07-217, S. 26; P.A. 10-32, S. 17; P.A. 11-51, S. 134; P.A. 13-163, S. 1; 13-247, S. 270.)

History: 1959 acts deleted references relating to counties, redefined “continuous service”, and included probate districts in definitions of “municipality” and “legislative body”; 1963 act included district departments of health in definitions of “municipality” and “legislative body”; 1965 act included regional planning agencies in definitions of “municipality” and “legislative body”; 1969 acts divided section into subdivisions, excluded persons working less than 20 hours a week employed after September 30, 1969, from consideration as “members” and redefined “service”; P.A. 73-302 distinguished between members of fund A and fund B in definition of “member”; P.A. 75-293 specified “active” service in definition of “continuous service”; P.A. 78-118 redefined “member” to include employees in public service, on-the-job training or work experience programs funded partly or wholly by federal government; P.A. 80-100 added exception to Subpara. (b) in definition of “continuous service”; P.A. 86-243 amended Subdiv. (6) to include workers' compensation payments within the definition of “pay”; P.A. 89-46 redefined “member” to mean only police officers or firefighters who will attain the compulsory retirement age after less than 15 years of service in fund A or after less than 10 years in fund B; P.A. 93-356 redefined “member” to exclude police officers and firefighters who reach compulsory retirement age after less than 15 years of participation in fund A, deleted the definition of “fund A”, redefined “fund” to refer exclusively to fund B, and renumbered remaining Subdivs. accordingly; P.A. 97-152 redefined “municipality” to include regional work force development boards; P.A. 00-162 added provisions re regional emergency telecommunications centers and tourism districts in Subdivs. (1) and (3) and added new Subdiv. (11) defining “regional emergency telecommunications center”; P.A. 01-80 amended Subdiv. (5) by replacing “ten years” with “five years” and making a technical change; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (1) to change section reference for tourism district, effective August 20, 2003; P.A. 06-79 redefined “municipality” to include regional school districts and redefined “legislative body” to include a regional board of education for a regional school district, effective July 1, 2006; P.A. 07-217 made technical changes in Subdiv. (3), effective July 12, 2007; P.A. 10-32 made a technical change in Subdiv. (3), effective May 10, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (11), effective July 1, 2011; P.A. 13-163 amended Subdiv. (11) by replacing “an entity” with “any entity” and replacing “the public safety answering point” with “a public safety answering point” in definition of “regional emergency telecommunications center”; P.A. 13-247 amended Subdiv. (1) by substituting “council of governments” for “planning agency” in definition of “municipality”, made a technical change in Subdiv. (2) and amended Subdiv. (3) by substituting “councils of governments” for “planning agencies” and “council” for “regional planning board” in definition of “legislative body”, effective January 1, 2015.

Cited. 148 C. 233.

Vote of board of police commissioners not effective to accept provisions of part. 18 CS 8. “Continuous service” defined as used in retirement act established by special act. 21 CS 116.



Section 7-426 - Separate funds. Retirement rate.

Section 7-426 is repealed.

(1957, P.A. 447, S. 2; September, 1957, P.A. 10, S. 5; P.A. 93-356, S. 15.)



Section 7-427 - Participation by municipalities.

(a) Any municipality except a housing authority, which is governed by subsection (b) of this section or a regional work force development board established under section 31-3k, which is governed by section 7-427a, may, by resolution passed by its legislative body and subject to such referendum as may be hereinafter provided, accept this part as to any department or departments of such municipality as may be designated therein, including elective officers if so specified, free public libraries which receive part or all of their income from municipal appropriation, and the redevelopment agency of such municipality whether or not such municipality is a member of the system, as defined in section 7-452, but such acceptance shall not repeal, amend or replace, or affect the continuance of, any pension system established in such municipality by or under the authority of any special act and all such special acts shall remain in full force and effect until repealed or amended by the General Assembly or as provided by chapter 99. The acceptance of this part as to any department or departments of a municipality shall not affect the right of such municipality to accept it in the future as to any other department or departments. In any municipality other than a district department of health, housing authority, flood commission or authority, regional council of governments or supervision district board of education, such resolution shall not take effect until it has been approved by a majority of the electors of the municipality voting thereon at the next regular election or meeting or at a special election or meeting called for the purpose. The effective date of participation shall be at least ninety days subsequent to the receipt by the Retirement Commission of the certified copy of such resolution. The Retirement Commission shall furnish to any municipality contemplating acceptance of this part, at the expense of such municipality, an estimate of the probable cost to such municipality of such acceptance as to any department or departments thereof.

(b) Unless the board of commissioners of a housing authority votes against such participation, employees of housing authorities who are eligible under section 7-425 and who are not members of the Municipal Employees' Retirement Fund B shall become members thereof on July 1, 1972, and membership in any other retirement fund, except the federal old age and survivors insurance, shall terminate on said date. Housing authorities whose employees are enrolled on or before May 21, 1971, in any other retirement system shall arrange for termination of such system on July 1, 1972, which arrangements shall include provision that the rights of members who retired prior to July 1, 1972, under such system shall not be affected and provision that any refunds of employee contributions made to such other retirement system shall be transferred to the Municipal Employees' Retirement Fund B and the appropriate amount credited to the account of each transferring employee's benefit.

(1949 Rev., S. 886; 1951, S. 404d; 1957, P.A. 13, S. 46; 447, S. 3; 1959, P.A. 152, S. 18; 1963, P.A. 344, S. 2; February, 1965, P.A. 549, S. 2; 1969, P.A. 402, S. 2; 725, S. 1; 1971, P.A. 268; 1972, P.A. 71, S. 1; P.A. 84-90; P.A. 93-356, S. 2; P.A. 97-152, S. 2; P.A. 13-247, S. 271.)

History: 1959 act deleted county provisions; 1963 act added district department of health provisions; 1965 act added provisions re regional planning agencies; 1969 acts deleted provisions regarding district departments of health and regional planning agencies and included redevelopment agencies; 1971 act added Subsec. (b) re employees of housing authorities; 1972 act amended Subsec. (b) to specify that credit be transferred to account of each employee earning credit rather than simply to housing authority's account; P.A. 84-90 amended Subsec. (a) to provide that employees of any supervision district board of education may become eligible for membership in the municipal employees retirement system without the need of a referendum; P.A. 93-356 amended Subsec. (a) to delete a provision requiring municipalities electing membership in the municipal employees retirement system to specify whether participation is in fund A or fund B and to delete a provision requiring that such membership begin on the first day of July; P.A. 97-152 amended Subsec. (a) by adding reference to regional work force development boards established under Sec. 31-3k; P.A. 13-247 amended Subsec. (a) by substituting “council of governments” for “planning agency”, effective January 1, 2015.

See Sec. 7-188 re initiation of action for adoption, revision or repeal of charter or home rule ordinance.

Cited 175 C. 174.

Where town meeting accepted provisions of part and two months later another town meeting voted to rescind the earlier vote, held town did not become participating municipality in retirement system. 18 CS 8.



Section 7-427a - Enrollment procedures for employees of regional work force development boards. Rights of previously retired members unaffected. Transfer of contributions.

If the majority of the members of a regional work force development board vote to participate in this part, employees of a regional work force development board who are eligible under section 7-425, and who are not members of the Municipal Employees' Retirement Fund B shall become members thereof on July 1, 1998. Membership in any other retirement system shall terminate on said date. The members of a regional work force development board shall arrange for termination of such systems, which arrangements shall include provision that the rights of members who retired prior to July 1, 1998, under such system shall not be affected and provision that any refunds of employee contributions made to such other retirement system shall be transferred to the Municipal Employees' Retirement Fund B and the appropriate amount credited to the account of each transferring employee's benefit. Each employee of the regional work force development board shall pay his pro rata share of the actual cost of such transfer at no additional cost to the municipality or board.

(P.A. 97-152, S. 3.)



Section 7-427b - Credit for prior service with private industry council or regional work force development board.

(a) Any employee of a regional work force development board which has voted to participate in this part who previously was an employee of a private industry council shall receive credit for the purposes of retirement under the provisions of this part for the period of his service with the private industry council upon payment to the Municipal Employees' Retirement Fund of a sum equal to that which he would have paid had such service been covered by the provisions of this part, provided such sum is paid within one year of the date of such board's first participation in this part.

(b) Any employee of a regional work force development board which has voted to participate in this part shall receive credit for the purposes of retirement under the provisions of this part for the period of his service with such board when such board was not participating under the provisions of this part upon payment to the Municipal Employees' Retirement Fund of a sum equal to that which he would have paid had such service been covered by the provisions of this part, provided such sum is paid within one year of the date of such board's first participation in this part.

(P.A. 97-152, S. 4.)



Section 7-428 - Retirement on account of length of service and age.

Any member of fund B shall be eligible for retirement and to receive a retirement allowance upon completing twenty-five years of aggregate service in a participating municipality or upon attaining the age of fifty-five years, provided such employee has had five years of continuous service or fifteen years of active aggregate service in a participating municipality.

(1949 Rev., S. 887; 1957, P.A. 447, S. 4; March, 1958, P.A. 16, S. 1; February, 1965, P.A. 346, S. 1; 1967, P.A. 816; P.A. 75-293, S. 2; P.A. 93-356, S. 3; P.A. 01-80, S. 6.)

History: 1965 act authorized retirement of Fund A members after 35 years of aggregate service; 1967 act reduced requirement for 30 years' service under fund B to 25 years' service; P.A. 75-293 allowed retirement under fund B at age 55 with 10 years' continuous service in addition to retirement at 55 with 15 years' active aggregate service; P.A. 93-356 deleted provisions re retirement for fund A members; P.A. 01-80 replaced “ten years” with “five years”.



Section 7-429 - Retirement of elective officers.

If any member of a participating municipality who is an elective officer is separated from the service of the municipality by which he is employed, except for cause or by resignation, after attaining the age of sixty years and after completing at least twenty years of continuous service but before reaching the voluntary retirement age, he shall be entitled to a retirement allowance upon reaching the voluntary retirement age; provided, at the option of the elective officer, the retirement allowance may commence on the date of such separation and be payable in such an amount as may be determined by the Retirement Commission to be the actuarial equivalent of the retirement allowance that would have been payable except for the election of such option.

(1957, P.A. 130.)



Section 7-430 - Involuntary retirement; temporary retention.

Any member, other than an elective officer, shall be retired at any time after such member has become eligible for retirement upon the recommendation of the legislative body of the municipality by which he is employed. Any member, except an elective officer, who has attained the age of sixty-five years if employed as a policeman or fireman shall be retired on the day following the attainment of such age, except that any such member, at his request and with the annual approval of the legislative body, may be retained in the employ of the participating municipality, but such person shall receive no pension payments during the period he is so retained; provided, for any member, except an elective officer, who at or before the end of three years after the effective date of participation has attained the age of sixty-five years if employed as a policeman or fireman, the compulsory retirement date shall be the end of such three years after such effective date, unless application for retirement is made before such compulsory date by the legislative body of the municipality.

(1949 Rev., S. 889; 1953, S. 405d; 1957, P.A. 13, S. 47; P.A. 89-162, S. 1, 3; P.A. 93-356, S. 4.)

History: P.A. 89-162 allowed policemen and firemen to work after the age of 65 with the annual approval of the legislative body of the employing municipality; P.A. 93-356 deleted a provision prohibiting police officers and firefighters from retaining active membership in the municipal employees' retirement system upon attaining age 65.



Section 7-431 - Separation from service before voluntary retirement age.

Any member of fund B separated from the service of the municipality by which the member is employed, except for cause, after completing at least five years of continuous service but before reaching the voluntary retirement age, shall be entitled to a retirement allowance upon reaching the voluntary retirement age; provided, at the option of the member, the retirement allowance may commence on the date of such separation and be payable in such an amount as may be determined by the Retirement Commission to be the actuarial equivalent of the retirement allowance that would have been payable except for the election of such option.

(1955, S. 406d; 1957, P.A. 447, S. 5; 1967, P.A. 815; P.A. 93-356, S. 5; P.A. 01-80, S. 7.)

History: 1967 act changed years of service from 15 to 10 re fund B employees; P.A. 93-356 deleted provisions re fund A members separated from municipal service prior to reaching voluntary retirement age; P.A. 01-80 replaced “ten years” with “five years” and made a technical change for the purpose of gender neutrality.

Cited. 178 C. 23.



Section 7-432 - Disability retirement: Application; continuance; calculation of income. Reconsideration.

(a) Any member shall be eligible for disability retirement and for a disability retirement allowance who has completed at least ten years of continuous service if such member becomes permanently and totally disabled from rendering service in the position in which such member has been employed.

(b) In order to obtain a retirement allowance under this section, a member shall apply in writing for such allowance to the medical examining board established pursuant to subsection (c) of section 5-169, not later than one year after incurring the disability. The disability retirement allowance may be made retroactive to the date of the last day of municipal service.

(c) If such disability is shown to the satisfaction of the medical examining board to have arisen out of and in the course of such member's employment by the municipality, as defined by the Workers' Compensation Act, the member shall be eligible for retirement irrespective of the duration of his employment. Such retirement allowance shall continue during the period of such disability.

(d) After twenty-four months, the existence and continuance of disability shall be determined by the medical examining board upon such medical evidence and other documentation as it requires, demonstrating that such member is totally disabled from rendering service in the position in which such member has been employed in the service of the municipality.

(e) If the disabled retiree becomes disabled after January 1, 2013, and is not working, the total income he receives cannot exceed eighty per cent of the higher of his average salary or his salary at the time of disability. Such eighty per cent limitation shall be the combined income from the Municipal Employee Retirement System; Social Security disability payments, including payments to the individual's spouse and children; and temporary total or temporary partial benefits under the Workers' Compensation Act.

(f) If the disabled retiree becomes disabled after January 1, 2013, and is working, the total income he receives cannot exceed one hundred per cent of the higher of his average salary or his salary at the time of disability. The one hundred per cent limitation shall be the combined income from the Municipal Employee Retirement System; Social Security disability payments, including payments to the individual's spouse and children; temporary total or temporary partial benefits under the Workers' Compensation system and his gross income from outside employment.

(g) No reconsideration of a decision concerning eligibility for a disability retirement allowance or the discontinuance of such allowance shall be made by the medical examining board unless a member, upon application to the medical examining board for a redetermination, discloses additional facts concerning the member's condition.

(h) Retirement income being paid for disability retirement shall end when and if the disability ends. Such member shall then retire at normal or early retirement age, if eligible, or retain a vested right to a deferred pension, if otherwise eligible.

(1949 Rev., S. 888; P.A. 79-376, S. 11; P.A. 11-251, S. 2; P.A. 13-247, S. 385.)

History: P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 11-251 defined “gainful employment” to exclude positions of less than 20 hours per week, effective July 13, 2011, and applicable to members who retire on or after January 1, 2000; P.A. 13-247 designated existing provisions as Subsecs. (a), (c) and (d), amended Subsec. (a) to delete definition of “gainful employment” and replace reference to defined term with “rendering service in the position in which such member has been employed”, added Subsec. (b) re application for retirement allowance, amended Subsecs. (c) and (d) to replace references to Retirement Commission with references to medical examining board, amended Subsec. (d) to add provision re documentation demonstrating member is totally disabled, to delete provision prohibiting payment for disability caused by wilful misconduct or intoxication and to delete provision re retroactive payment to date pay ended, added Subsec. (e) re retirees disabled after January 1, 2013, and not working and calculation of income, added Subsec. (f) re retirees disabled after January 1, 2013, and working and calculation of income, added Subsec. (g) re reconsideration of eligibility decision, added Subsec. (h) re end of payment for disability retirement, and made technical changes, effective July 1, 2013.

Cited. 144 C. 322.

Cited. 12 CA 138.



Section 7-433 and 7-433a - Disability or death of firemen or policemen caused by hypertension or heart disease.

Sections 7-433 and 7-433a are repealed.

(1951, 1953, 1955, S. 407d; 1959, P.A. 366; 1961, P.A. 330, S. 1, 2; 1967, P.A. 770, S. 1; 1969, P.A. 380, S. 1; P.A. 92-81, S. 2, 3.)



Section 7-433b - Survivors' benefits for firemen and policemen. Maximum cumulative payment.

(a) Notwithstanding the provisions of any general statute, charter or special act to the contrary affecting the noncontributory or contributory retirement systems of any municipality of the state, or any special act providing for a police benefit fund or other retirement system, the survivors of any uniformed or regular member of a paid fire department or any regular member of a paid police department whose death has been suffered in the line of duty shall be eligible to receive such survivor benefits as are provided for in the Workers' Compensation Act, and, in addition, they shall receive such survivor benefits as may be provided for in the retirement system in which such department member was a participant at the time of his death; provided such pension benefits (1) shall not terminate upon the remarriage of the spouse of such member, and (2) shall be adjusted so that the total weekly benefits received by such survivors shall not exceed one hundred per cent of the weekly compensation being paid, during their compensable period, to members of such department at the maximum rate for the same position which was held by such deceased at the time of his or her death. Nothing contained in this subsection shall prevent any town, city or borough from paying money from its general fund to any such survivors, provided total weekly benefits paid shall not exceed said one hundred per cent of the weekly compensation.

(b) Notwithstanding the provisions of any general statute, charter or special act to the contrary affecting the noncontributory or contributory retirement systems of any municipality of the state, or any special act providing for a police or firemen benefit fund or other retirement system, the cumulative payments, not including payments for medical care, for compensation and retirement or survivors benefits under section 7-433c shall be adjusted so that the total of such cumulative payments received by such member or his dependents or survivors shall not exceed one hundred per cent of the weekly compensation being paid, during their compensable period, to members of such department in the same position which was held by such member at the time of his death or retirement. Nothing contained in this subsection shall prevent any town, city or borough from paying money from its general fund to any such member or his dependents or survivors, provided the total of such cumulative payments shall not exceed said one hundred per cent of the weekly compensation.

(1959, P.A. 604; P.A. 77-520, S. 2, 3; P.A. 79-376, S. 12; P.A. 07-161, S. 1.)

History: P.A. 77-520 added Subsec. (b) for bidding payment of benefits which would exceed 100% of weekly compensation of workers in same position as member; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 07-161 amended Subsec. (a) by providing that pension benefits to survivors shall not terminate upon remarriage of spouse and requiring amount of benefits not to exceed maximum rate of compensation paid for position held by deceased at time of death, and made technical changes in Subsecs. (a) and (b).

See Sec. 7-323a et seq. re Policemen and Firemen Survivors' Benefit Fund.

Cited. 177 C. 456; 194 C. 139; 204 C. 563; 208 C. 576; 214 C. 189; 224 C. 441.

Cited. 2 CA 255; 12 CA 138; 26 CA 194.

Subsec. (b):

Cited. 214 C. 181. Ceiling imposed on award of benefits applies at time of retirement. Id., 189. “Weekly compensation” includes overtime as well as base salary. Id., 552. “Ceiling” on benefits applies to total payments composed of heart and hypertension disability payments and retirement pension payments not related to Sec. 7-433c. 243 C. 747.

Interpretation of the statute focuses on amount of compensation that recipient would have received if he continued working. 12 CA 138. Cited. 26 CA 194. Section not applicable where pension was not awarded under Sec. 7-433c but was a regular pension for long years of service. 43 CA 773.



Section 7-433c - Benefits for policemen or firemen disabled or dead as a result of hypertension or heart disease.

(a) Notwithstanding any provision of chapter 568 or any other general statute, charter, special act or ordinance to the contrary, in the event a uniformed member of a paid municipal fire department or a regular member of a paid municipal police department who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of hypertension or heart disease, suffers either off duty or on duty any condition or impairment of health caused by hypertension or heart disease resulting in his death or his temporary or permanent, total or partial disability, he or his dependents, as the case may be, shall receive from his municipal employer compensation and medical care in the same amount and the same manner as that provided under chapter 568 if such death or disability was caused by a personal injury which arose out of and in the course of his employment and was suffered in the line of duty and within the scope of his employment, and from the municipal or state retirement system under which he is covered, he or his dependents, as the case may be, shall receive the same retirement or survivor benefits which would be paid under said system if such death or disability was caused by a personal injury which arose out of and in the course of his employment, and was suffered in the line of duty and within the scope of his employment. If successful passage of such a physical examination was, at the time of his employment, required as a condition for such employment, no proof or record of such examination shall be required as evidence in the maintenance of a claim under this section or under such municipal or state retirement systems. The benefits provided by this section shall be in lieu of any other benefits which such policeman or fireman or his dependents may be entitled to receive from his municipal employer under the provisions of chapter 568 or the municipal or state retirement system under which he is covered, except as provided by this section, as a result of any condition or impairment of health caused by hypertension or heart disease resulting in his death or his temporary or permanent, total or partial disability. As used in this section, “municipal employer” has the same meaning as provided in section 7-467.

(b) Notwithstanding the provisions of subsection (a) of this section, those persons who began employment on or after July 1, 1996, shall not be eligible for any benefits pursuant to this section.

(1971, P.A. 524, S. 1; P.A. 77-520, S. 1, 3; P.A. 92-81, S. 1, 3; P.A. 96-230, S. 2, 3; 96-231, S. 1, 2; P.A. 14-122, S. 72.)

History: P.A. 77-520 provided that benefits under section be in lieu of others except as specified; P.A. 92-81 added Subsec. (b) re benefits for police officers and firefighters who begin employment on or after July 1, 1992; P.A. 96-230 amended Subsec. (b) to read “Notwithstanding the provisions of subsection (a) of this section, those persons who began employment on or after the effective date of this act (July 1, 1996) shall not be eligible for any benefits pursuant to this section.”, effective July 1, 1996; P.A. 96-231 deleted legislative finding from Subsec. (a) and amended Subsec. (b) to read “Notwithstanding the provisions of subsection (a) of this section, only those persons employed on the effective date of this act (July 1, 1996) shall be eligible for any benefits provided by this section.”, effective July 1, 1996 (Revisor's note: Pursuant to the provisions of Sec. 2-30b the amendment to Subsec. (b) of this section contained in P.A. 96-231 did not take effect since it was deemed repealed by the conflicting amendment to said Subsec. (b) contained in P.A. 96-230 which passed the General Assembly later than P.A. 96-231); P.A. 14-122 made technical changes in Subsec. (a).

Only procedure mentioned for bringing claims under section is the Workmen's Compensation Act. 165 C. 615. Statute serves a public purpose and is constitutional despite its conferring a direct benefit on a certain class of individuals. 168 C. 84. Cited. 177 C. 456. Statute is neither a workers' compensation law nor occupational disease law within meaning of insurance contract. 178 C. 664. Workers' compensation statutes are not the exclusive remedy for injuries arising out of and in the course of employment where injuries claimed are compensable under this statute. 193 C. 59. Benefits under statute may be taken into account in determining maximum amount payable from pension plan; history and interpretation discussed. 194 C. 139. Purpose not to remove benefits from realm of arm's-length collective bargaining but merely to ensure that they are provided for members of police and fire departments. 201 C. 577. Cited. 204 C. 563; 207 C. 665. Does not require payment of benefits to estate of a deceased recipient. 208 C. 576. Use of words “hypertensive” and “heart disease” on claim form sufficient to invoke award under section. 210 C. 423. Does not preclude award of special benefits under Sec. 31-308. 214 C. 181. Cited. Id., 189. Economic benefits qualified as “compensation” under section may include fringe benefits in certain circumstances. Id., 394. Cited. Id., 552; 217 C. 50; 220 C. 721; 222 C. 62; 224 C. 441; 231 C. 287. Benefits awarded under section are subject to review and modification procedures set forth in the Workers' Compensation Act. 252 C. 708. City employer's right to intervene in employee's negligence action against physician is incorporated into section pursuant to Sec. 31-293. 253 C. 429. Benefits paid under section are special compensation and not workers' compensation for purposes of reimbursement from Special Injury Fund pursuant to Sec. 31-306(a)(2)(A) and such a result does not deny employers a protected property interest without due process of law. 269 C. 763. Town constable was not regular member of a paid municipal police department for purposes of receiving benefits under Heart and Hypertension Act. 275 C. 246. Parties' mistake of law regarding applicability of section to their agreements was inaccurate but reasonable, and therefore agreements may not be opened. 296 C. 352. For purposes of determining limitation period under Sec. 31-294c, hypertension claim was properly treated as one for an accidental injury definitely located in time and place, rather than a repetitive trauma injury, because plaintiff failed to present evidence that hypertension was causally connected to employment; formal diagnosis of hypertension or heart disease, communicated to an employee by his or her physician, constitutes the “injury” that triggers the running of the limitation period of Sec. 31-294c. 299 C. 265. Evidence that claimant had elevated blood pressure readings, or had been advised by physician to monitor blood pressure, is insufficient to trigger one year filing period under Sec. 31-294c, rather there must be evidence that claimant knew he or she suffered from hypertension, ordinarily shown by proof claimant was informed of diagnosis by a medical professional. 302 C. 755. Hypertension diagnosis is sufficient to trigger one year filing period under Sec. 31-294c and prescription of hypertension medication is not required. Id., 767. Medical care exception in Sec. 31-294c does not apply to toll statute of limitations under this section because plaintiff failed to establish that employer previously furnished medical care for specific condition or later claimed condition was causally related to timely reported incident for which employer furnished medical care. 304 C. 571.

Pension benefits payable under the city's ordinances must be reduced by benefits awarded under statute. 1 CA 58. Purpose of statute is to protect firemen and policemen from economic loss; measure of the loss must be determined by extent to which claimant is precluded from rejoining work force in his former capacity or any other reasonable occupation due to his disability. 2 CA 255. Benefits not retroactively applied; also not applicable to those no longer in active service, either on or off duty. 4 CA 226. Cited. 6 CA 265; 7 CA 142; 12 CA 138. No requirement than an appointment be “permanent”. 13 CA 566. Cited. 17 CA 633; 21 CA 28; 26 CA 194. In order to be eligible for any benefits for either hypertension or heart disease, plaintiff must have successfully passed a preemployment physical showing no evidence of either hypertension or heart disease. 28 CA 754. Cited. 34 CA 307; 37 CA 835. Without evidence establishing claimant's injury is result of an occupational disease, 1-year statute of limitations applies. 38 CA 1. Cited. 43 CA 773. Language of statute clearly and unambiguously mandates that for claimant to be foreclosed from the benefits of the statute, results of the preemployment physical examination must contain evidence of hypertension or heart disease. 56 CA 235. Board incorrectly interpreted Sec. 31-284b as requiring city to continue insurance coverage for plaintiff and his family once plaintiff's compensation payments under section ended. 61 CA 9. Section demonstrates clear policy of creating additional benefits for certain classes of disabled municipal employees. 66 CA 105. Member of municipal fire or police department hired before July 1, 1996, may elect to be covered under either this section or Ch. 568; statute not intended to provide its beneficiaries with dual dollar benefits, but to eliminate two of the basic requirements for coverage under Workers' Compensation Act, i.e. the causal connection between hypertension and heart disease and the employment and requirement that the illness was suffered during the course of employment. 70 CA 321.

Plaintiff not required to assume burden of proving compensability under Ch. 568 where he brought action under both Ch. 568 and this statute. 38 CS 359. Town must have organized police department under Sec. 7-274 in order for this statute to be operative. Id., 419. Cited. 39 CS 321. Claims under statute are subject to procedural requirements of Workers' Compensation Act. Id., 403.

Subsec. (a):

Benefits may not be awarded concurrently. 57 CA 472.



Section 7-433d - Injury or death of fireman while engaged in fire duties with another company.

Any uniformed member of a paid fire department who offers his services to an officer or person in charge of another fire company which is actively engaged in fire duties, and whose services are accepted by such officer or person, shall be entitled to receive benefits under chapter 568, and under the contributory or noncontributory retirement system of the municipality for which such services were performed, in the event of his injury or death arising out of such services, as if he were a member of the fire department of such municipality.

(1971, P.A. 520.)

Section does not apply to paid firefighter's on-duty response to a mutual aid request from a neighboring municipality because that firefighter remains covered by his home municipality for workers' compensation benefits, and pursuant to Sec. 31-284, an employer's liability is not limited on the basis of where the employee's injury occurred, even when the employee is temporarily lent to another entity, as long as the injury occurred during the scope of the employee's employment; section applies only in good Samaritan situations in which an individual paid firefighter independently happens upon a fire in another municipality, makes a personal offer to help that is accepted, and is injured while fighting the fire. 295 C. 35.



Section 7-434 - Continuity of service.

Periods of absence of not more than ninety days in any one calendar year shall not be considered as breaking continuity of service. Periods of absence of more than ninety days by reason of a leave of absence granted by the appropriate authority of the municipality or where the absence is occasioned by disability necessitating the regular attendance of a physician, unless such attendance is declared unnecessary by medical authority satisfactory to the Retirement Commission, or by reason of layoff, shall not be considered as breaking continuity of service, but such periods shall not be included in determining the amount of the retirement allowance. Any member who entered any branch of the armed forces of the United States between September 16, 1940, and July 26, 1945, or who enters any of said services while the United States is at war, or engaged in any hostilities or during times of national emergency, whether declared or undeclared, or any acts incident thereto, and who is reemployed by the municipality within six months following the termination of such service, unless this period is further extended by reason of disability incurred in the course of such service, shall be credited with the period of such service to the same extent as though he had been continuously employed by the municipality and shall be considered to have made the contributions required by this part based on his regular rate of pay at the time of the commencement of such service. The period of service of any member as a full-time employee of any municipality merged or consolidated either before or after the acceptance of this part with a participating municipality shall be counted for the purpose of qualifying such member for retirement and for the purpose of computing the amount of his retirement allowance, provided such combined services shall have been continuous as defined above.

(1949 Rev., S. 890; 1967, P.A. 853; P.A. 84-106, S. 1.)

History: 1967 act qualified members joining armed forces when country is “engaged in any hostilities or during times of national emergency”, etc. for credit for service; P.A. 84-106 provided that absence from employment by reason of layoff shall not be considered a break in the continuity of service of the member.



Section 7-434a - Continuation of membership during service as elected official.

Any member of the municipal employees' retirement system elected to serve as an official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall continue to make contributions to said system and shall be ineligible for membership in any other state or municipal retirement system during such time.

(P.A. 90-308, S. 13, 15.)



Section 7-435 - Retirement benefits for members of fund A.

Section 7-435 is repealed.

(1949 Rev., S. 891; 1957, P.A. 447, S. 6; 1959, P.A. 471, S. 1; 1967, P.A. 547, S. 2; 1971, P.A. 644, S. 1; P.A. 79-376, S. 13; P.A. 84-106, S. 2; P.A. 93-356, S. 15.)



Section 7-436 - Retirement benefits for members of fund B. Monthly allowance for Old Age and Survivors Insurance System members.

(a) After retirement, in accordance with the provisions of this part, each member of fund B shall receive, during such member's lifetime, a retirement allowance payable in monthly installments at an annual rate equal to the sum of (1) and (2) as follows: (1) To the extent that such member's average annual rate of pay for the last ten years of service, including service credited under the provisions of sections 7-442a and 7-442b, is derived from pay with respect to which contributions have been deducted under section 7-453 or would have been deducted had such member been included in such system during the entire ten years, one-twelfth of one and one-sixth per cent of such average annual pay, multiplied by the number of months of such member's service; (2) to the extent that such member's average annual rate of pay for the three highest-paid years of service exceeds the average obtained in subdivision (1) of this subsection, one-twelfth of two per cent of such average annual pay, multiplied by the number of months of such member's service; provided such allowance for permanent and total disability arising out of and in the course of such member's employment, as defined in the Workers' Compensation Act, shall not be less than one-twelfth of one-half of the member's annual pay at the time such member's disability was incurred. Any amount or amounts received under the Workers' Compensation Act shall be deducted from such allowance, except that any member who has received a specific indemnity award under section 31-307 or 31-308 shall not have the amount of such indemnity award deducted from such member's allowance. The retirement allowance herein provided shall be reduced by the amount of any retirement allowance concurrently payable under the provisions of section 7-431, and by the amount of any retirement allowance concurrently payable by the state employees' retirement system or the retirement system of any municipality not participating under the provisions of this part, on account of a period of service for which credit has been transferred to the Municipal Employees' Retirement Fund under the provisions of section 7-442b, or the monthly equivalent thereof if payable other than monthly. No retirement allowances under this section, before the reduction prescribed in the preceding sentence plus workers' compensation payments and benefits under the Old Age and Survivors Insurance System on account of service in a participating municipality, if any, shall exceed one-twelfth of the member's average annual pay during the three highest-paid years of municipal service, and, subject to the foregoing maximum limit, no such allowance plus payments shall be less than one thousand dollars annually.

(b) Each employee or spouse of a deceased employee retired under the Municipal Employees' Retirement Act Fund B prior to July 1, 1971, shall be entitled, in addition to his or her original monthly retirement allowance, to an additional cost of living monthly allowance computed on the basis of his or her monthly retirement allowance, less any prior cost of living increases to which he or she was previously entitled, using the table in subdivision (1) of this subsection.

(1) Such cost of living allowances shall commence on July 1, 1973, and shall be computed at the rates set forth in the following table:

Fiscal Year
Of Retirement Year
Ending June 30th

Rates %
Of Increase

1949

40.0

1950

42.7

1951

41.2

1952

33.9

1953

30.9

1954

30.4

1955

30.0

1956

30.4

1957

28.3

1958

24.8

1959

21.9

1960

21.1

1961

19.5

1962

18.1

1963

16.8

1964

15.1

1965

14.6

1966

14.1

1967

12.9

1968

6.0

1969

4.0

1970

4.0

1971

4.0

(2) The limitation of the maximum retirement allowance provided in subsection (a) of this section shall not be applicable to increases under this subsection.

(c) Each retired member of fund B shall have his allowance increased to the amount which would be payable based on his annual rate of pay for the three highest-paid years of service.

(d) For purposes of determining eligibility for retirement benefits for part-time employees under this section, a member's part-time service shall be payable to a member whose service consists solely of part-time service without variation in the number of hours worked during all periods of his municipal service, such member's service shall be treated as full-time service. For purposes of computing the retirement benefit payable to a member whose service consists of part-time and full-time service or whose service consists of part-time service rendered in different proportions to a full-time schedule, such member's years of service and average salary shall be proportionately adjusted to produce a retirement benefit equivalent to that payable if his service had been rendered at an unvarying rate. As used in this subsection, “part-time service” means service by a member who customarily works less than a full-time schedule but no less than twenty hours per week.

(e) On and after January 1, 2002, the following formula shall be used for the purpose of calculating the monthly allowance of each member covered by the Old Age and Survivors Insurance System on the first of the month after such member becomes eligible for Social Security or until such member qualifies for a Social Security disability award, if earlier: One-twelfth of one and one-half per cent of such member's final average pay up to the breakpoint for the year in which such member separated from service plus two per cent of such member's final average pay in excess of the breakpoint for the year in which such member separated from service, multiplied by such member's years of retirement credit and fractions thereof. Such allowance shall be reduced in recognition of any optional form of retirement income elected in accordance with section 7-439g. For the purposes of this subsection, “breakpoint” has the same meaning as “year's breakpoint” in subsection (a) of section 5-192f.

(1957, P.A. 447, S. 7; 1959, P.A. 316; 471, S. 2; 1967, P.A. 547, S. 1; 722, S. 1; 1969, P.A. 406; 1971, P.A. 644, S. 2; P.A. 73-619, S. 1, 3; P.A. 75-293, S. 5; P.A. 76-314; P.A. 77-102, S. 1, 2; P.A. 79-376, S. 14; P.A. 84-106, S. 3; P.A. 86-243, S. 1, 10; P.A. 93-356, S. 6; P.A. 01-80, S. 3; P.A. 07-217, S. 27.)

History: 1959 acts provided for computation of retirement benefits on basis of five highest-paid years of municipal service rather than five years immediately preceding retirement and included benefits under old age and survivors insurance system in restriction on maximum allowance payable; 1967 acts based calculations on three highest-paid years rather than five highest-paid years and added provision concerning benefits for fund B members retired before January 1, 1960; 1969 act deleted provisions concerning temporary retirement allowances; 1971 act simplified description of formula; P.A. 73-619 added Subsecs. (b) and (c) re cost-of-living increases and benefits for retirees whose municipalities later join fund B; P.A. 75-293 replaced “three highest-paid years of service” in Subdiv. (1) with “last ten years of service”; P.A. 76-314 amended Subsec. (c) to include members of fund B as well as retirees whose municipality transfers to fund B and added reference to Sec. 7-436a; P.A. 77-102 amended Subsec. (a) replacing “is not so derived” with “exceeds the average obtained in Subdivision (1)”; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 84-106 amended Subsec. (a) to provide that any workers' compensation specific indemnity award shall not be deducted from the member's retirement allowance; P.A. 86-243 amended Subsec. (a) to equalize the percentage of pay used to calculate benefits for all service years and to provide that a member's retirement allowance, plus workers' compensation and Social Security benefits, may not exceed 100%, instead of 75%, of his average annual pay and added Subsec. (d), establishing how part-time service shall be treated for benefit eligibility and calculation purposes; P.A. 93-356 amended Subsec. (c) to exclude retirees whose municipality transfers to fund B; P.A. 01-80 added new Subsec. (e) re formula for calculating the monthly allowance of each member covered by the Old Age and Survivors Insurance System; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007.

Does not apply to pensions derived from other than Municipal Employees' Retirement Act benefits. 175 C. 174. Cited. 178 C. 23.

Subsec. (a):

Where retirement was based on age and length of employment, benefits should not have been reduced by amount of workers' compensation award received for an injury. 178 C. 23.



Section 7-436a - Exclusion of period when service was eligible for special act pension system in computation of retirement credit. Inclusion of certain periods of such service.

(a) Except as provided in subsection (b) of this section, in computing the length of service for municipal retirement in accordance with the provisions of section 7-436, no period of employment during which a member was eligible for membership in any pension system established by or under the authority of any special act shall be counted as service with respect to the computation of his retirement allowance.

(b) A member may receive retirement credit for a period of employment described in subsection (a) of this section if (1) such member is not receiving or entitled to receive a retirement benefit based on such employment, (2) such employment was in a municipality or department for which participation under this part has subsequently been accepted and (3) such member contributes an amount determined by the Retirement Commission to be necessary to fund any increase in benefits resulting from receipt of such credit to the Municipal Employees' Retirement Fund.

(1959, P.A. 238; P.A. 80-100, S. 1; P.A. 93-356, S. 7.)

History: P.A. 80-100 added Subsec. (b) re credit for period of employment during which membership in system established under special act was held; P.A. 93-356 amended Subsec. (a) to delete reference to Sec. 7-435 re computation of retirement credit for fund A members.



Section 7-436b - Credit for military service for members of fund B.

(a) Any member of fund B of the municipal employees' retirement system, who, prior to such member's date of employment with a municipality that is participating in said fund B, served in any branch of the armed forces of the United States during the times set forth in section 27-103 shall be credited with the period of such service to the extent that such member makes contributions to said fund for all or any part of the period of such service, except that any veteran who becomes a member on or after October 1, 1984, shall not receive credit for such war service if such member has received or is entitled to receive any retirement allowance for the same years of service from the federal government. Such contributions shall be computed at a rate of two per cent of such member's first year's salary as such employee, with interest at five per cent per annum, payable within one year of such employment, or on or before January 1, 1992, whichever is later, provided such contributions are made prior to the date of retirement. The period of such service for which contributions to said fund are made shall be counted for the purpose of computing the amount of such member's retirement allowance, provided such member shall have completed five years of continuous service or fifteen years of active aggregate service with a participating municipality or shall be retired prior thereto due to disability incurred in the course of employment. Any member who purchases credit pursuant to this section and who later receives a retirement allowance for permanent and total disability under this part shall, upon written request, be refunded all such contributions paid under this section, provided such military service credit did not serve to increase the amount of disability retirement benefits for which such member was eligible.

(b) Notwithstanding the provisions of subsection (a) of this section, the municipal employer of any member who applies on or after July 1, 1986, for such military service credit shall pay all contributions required under said subsection which are attributable to that portion of the member's military service time during which he was a prisoner of war, provided such member submits with his application for such credit sufficient proof from the Veterans' Administration of the United States that he is a former prisoner of war. Any municipal employer which pays the contributions required under this subsection for a member who later receives a retirement allowance for permanent and total disability under this part shall, upon its written request, be refunded all such contributions paid under this subsection, provided such military service credit did not serve to increase the amount of disability retirement benefits for which the member was eligible.

(1969, P.A. 770; P.A. 75-293, S. 3; P.A. 83-16; P.A. 84-106, S. 4; 84-157, S. 1; P.A. 86-243, S. 8, 10; P.A. 88-141; 88-149, S. 1, 5; P.A. 91-213, S. 1, 8; P.A. 01-80, S. 8.)

History: P.A. 75-293 replaced requirement for 25 years of employment with requirement for 10 years' continuous service or 15 years' active aggregate service; P.A. 83-16 extended the time period for the purchase of military service credit to October 1, 1984, or within one year of employment, whichever is later and specified that contributions must be made prior to retirement date; P.A. 84-106 provided that veterans who become members on or after October 1, 1984, shall not receive war service credit if they are otherwise eligible for retirement benefits from the federal government for such service years; P.A. 84-157 provided that any member on disability retirement whose previous purchase of military service credit did not increase his disability allowance shall be refunded all contributions made for such credit; P.A. 86-243 added Subsec. (b), requiring the municipal employer to pay for any military service credit attributable to the time the member was a prisoner of war; P.A. 88-141 extended the time period for the purchase of military service credit to October 1, 1989; P.A. 88-149 amended Subsec. (b) to provide that any municipal employer who made contributions under this section for a member on disability retirement shall be refunded all contributions made for such credit if the purchased credit does not increase the member's disability allowance; P.A. 91-213 amended Subsec. (a) by changing payment date from October 1, 1989, to January 1, 1992; P.A. 01-80 amended Subsec. (a) to replace “ten years” with “five years” and make technical changes for the purposes of gender neutrality.



Section 7-437 - Retirement allowance and Social Security benefits to equal sum payable under retirement system alone, when.

If the commission finds that the sum of (a) any retirement allowance payable to a member under section 7-436 and (b) any concurrent benefit payable to such member under the Old Age and Survivors Insurance System on account of service in a participating municipality is less than the allowance that would have been payable if the member were not participating in such system, his allowance shall be increased accordingly during the period when the lower sum would otherwise be payable. When any person retires under the terms of section 7-436 prior to the age at which he would be eligible to receive an old age insurance benefit under the system, he shall be entitled to receive an additional temporary retirement allowance payable to the age at which he would be so eligible, or payable until he qualifies for a social security disability allowance, if earlier. The total retirement allowance payable during the temporary period shall be computed as if such person was not covered by the Old Age and Survivors Insurance System. The first sentence of this section shall not apply to any employee who was hired by a municipality after the date when the municipality included its employees in such system, or to any employee who transfers from a nonparticipating department to a participating department of a municipality after said date, or to any employee of a municipality which had included its employees in such system not later than the effective date of participation as defined in section 7-427.

(1957, P.A. 447, S. 8; 1959, P.A. 319; February, 1965, P.A. 559, S. 1; P.A. 84-157, S. 2; P.A. 93-356, S. 8.)

History: 1959 act included reference to Sec. 7-436 in Subdiv. (a), added provisions re additional temporary retirement allowance to Subdiv. (b) and added provisions re employees who transferred from nonparticipating to participating departments and employees of municipalities which had included their employees in the system not later than the effective date of participation as defined in Sec. 7-427; 1965 act provided restrictions in last sentence apply only to first sentence of section; P.A. 84-157 provided that the temporary retirement allowance shall be computed as if the person were not covered by the Old Age and Survivors Insurance System, instead of calculating the allowance in accordance with the law prior to May 28, 1957; P.A. 93-356 deleted references to Sec. 7-435 re calculation of retirement allowance for fund A members.



Section 7-438 - Continuation of retirement allowance upon other public employment. Participation in state retirement system. Reemployment by participating municipality.

(a) Any member retired under this part who again accepts employment from this state or from any municipality of this state other than a participating municipality, shall continue to receive his retirement allowance while so employed, and shall be eligible to participate, and shall be entitled to credit, in the state retirement system for the period of such state employment, but any such member shall not be eligible to participate or be entitled to credit in any municipal retirement system for the period of such municipal employment.

(b) If a member is retired under this part and again accepts employment from the same municipality from which he was retired or any other participating municipality, he shall be eligible to participate, and shall be entitled to credit, in the municipal employees' retirement system for the period of such municipal employment. Such member shall receive no retirement allowance while so employed except if (1) such employment is for less than twenty hours per week, or (2) his services are rendered for not more than ninety working days in any one calendar year, provided that any member reemployed for a period of more than ninety working days in one calendar year shall reimburse the Municipal Employees' Retirement Fund for retirement income payments received during such ninety working days.

(1949 Rev., S. 892; P.A. 73-519; P.A. 77-122; P.A. 86-243, S. 6, 10; P.A. 87-83, S. 2; P.A. 11-251, S. 3.)

History: P.A. 73-519 permitted retirees resuming employment with state or municipality to continue to receive benefits if not employed by same department or agency from which they retired, reversing previous provisions and deleting restriction concerning number of months to be employed, and excluded resumed work period from credit in system or contributions; P.A. 77-122 added Subsec. (b) re reemployment in same department or agency; P.A. 86-243 permitted retired members who become employed by the state to participate in the state retirement system for the period of state service; P.A. 87-83 amended Subsec. (a) to be applicable to retired members who are employed by a nonparticipating municipality or the state and amended Subsec. (b) to provide that any retired member employed by a participating municipality shall be entitled to retirement credit for such service; (Revisor's note: In 2003 a reference in Subsec. (b) to “Municipal Retirement Fund” was replaced editorially by the Revisors with “Municipal Employees' Retirement Fund” for consistency with customary statutory usage); P.A. 11-251 amended Subsec. (b) to exclude employment of less than 20 hours per week from prohibition on receiving a retirement allowance while employed by municipality, effective July 13, 2011, and applicable to members who retire on or after January 1, 2000.



Section 7-439 and 7-439a - Optional form of retirement allowance. Survivorship benefits for spouses of certain employees who had not exercised the option.

Sections 7-439 and 7-439a are repealed.

(1949 Rev., S. 893; 1959, P.A. 273; 1967, P.A. 812; 1971, P.A. 622, S. 1; P.A. 86-243, S. 9, 10.)



Section 7-439b - Cost of living adjustment to retirement allowance.

(a) On July 1, 1986, and on July first of each subsequent year the State Retirement Commission shall adjust the retirement allowance of each member of the Municipal Employees' Retirement Fund and any annuitant who is receiving benefits under the provisions of this part to include a cost of living increase. There shall be an annual actuarial determination of the increase by determining the annual yield on the assets of the fund. In determining the yield, the actuary shall use an adjusted asset value, such that the market values of assets are adjusted to recognize a portion of realized and unrealized gains or losses each year until fully recognized. The amount of the increase, as a percentage of retirement allowance, shall be the excess of the annual yield over a six per cent yield, provided no increase granted under the provisions of this section shall be less than three per cent nor more than five per cent. Each such member shall receive the increases beginning on the first July first following the member's sixty-fifth birthday. Each such annuitant shall receive the increases beginning on the first July first following the date the deceased member would have reached the age of sixty-five. Any member who retired for disability under the provisions of section 7-432 shall receive the increases beginning July 1, 1986.

(b) Notwithstanding any provision of the general statutes, each member of the Municipal Employees' Retirement Fund who retires on or after January 1, 2002, shall receive a cost of living increase beginning on the first July first following such member's retirement date and on each subsequent July first. Such increase shall be not less than two and one-half per cent and not more than six per cent, based upon the following formula: Sixty per cent of the annual increase in the consumer price index for urban wage earners and clerical workers for the immediately preceding twelve-month period up to six per cent, plus seventy-five per cent of the annual increase in such index for the same period over six per cent. In the event a member who retires on or after January 1, 2002, becomes deceased, such cost of living adjustment shall be applied to the allowance of the annuitant, if any. The provisions of this subsection do not apply to members who retired under the provisions of section 7-432.

(c) Notwithstanding any provision of the general statutes, each member of the Municipal Employees' Retirement Fund who retires prior to January 1, 2002, and has not attained age sixty-five shall receive on July 1, 2002, and on July first of each subsequent year a cost of living increase equal to two and one-half per cent. In the event that a member who retires prior to January 1, 2002, becomes deceased, such cost of living increase shall be applied to the allowance of the annuitant, if any. The cost of living increase provided for in this subsection shall continue until the July first following the member's sixty-fifth birthday, at which point the formula set forth in subsection (a) of this section shall become operative. The provisions of this subsection do not apply to members who retired under the provisions of section 7-432.

(P.A. 77-584, S. 1, 5; P.A. 79-305, S. 1, 4; P.A. 80-37, S. 1, 3; P.A. 81-112; P.A. 82-472, S. 19, 182, 183; P.A. 83-3, S. 2, 5; 83-383, S. 1, 2; P.A. 86-243, S. 4, 10; P.A. 88-149, S. 2, 5; P.A. 93-356, S. 9; P.A. 01-80, S. 4.)

History: P.A. 79-305 added Subsec. (b) re adjustments in benefits to provide 3% cost-of-living increase; P.A. 80-37 added reference to July 1, 1981; P.A. 81-112 added Subsec. (c) re annual cost of living increases beginning July 1, 1982; P.A. 82-472 repealed P.A. 81-112 (which was codified as Subsec. (c)) re cost-of-living increases effective on July 1, 1982 and thereafter; P.A. 83-3 inserted new Subsec. (c) re cost-of-living adjustments in retirement allowances, incorrectly repealed by authority of P.A. 82-472; P.A. 83-383 amended Subsec. (c) to provide for a mandatory annual cost-of-living adjustment for all recipients, beginning July 1, 1983, replacing former limited applicability, and imposed 3% minimum for increase amount; P.A. 86-243 deleted obsolete language, clarified the procedure for calculating the cost-of-living adjustment annually, and specifically provided for the funding of any liability caused by the payment of the mandatory minimum adjustment; P.A. 88-149 substituted “annuitant” for “spouse”; P.A. 93-356 deleted provisions re adjustments to municipalities' past service amortizations to fund liability resulting from cost-of-living increases provided to members receiving retirement allowances; P.A. 01-80 designated existing language as Subsec. (a) and added Subsec. (b) re certain members who retire on or after January 1, 2002, and Subsec. (c) re certain members who have retired prior to January 1, 2002, and have not attained age 65.



Section 7-439c - Discharge of liability for increases of retirement allowance.

The liability for the increase in benefits provided by sections 7-439b to 7-439d, inclusive, for retirement allowances based on service rendered before July 1, 1979, shall be discharged by extending the period required for the annual amortization payments being made by the municipality under section 7-441 before July 1, 1977, until the date when the total past service liability shall be discharged. Such date shall not be subject to the limits provided in subsection (a) of section 7-441. The proportion of contributions paid to the Retirement Commission monthly under the terms of subsection (b) of said section shall, effective July 1, 1979, include the cost of applying the adjustments of sections 7-439b to 7-439d, inclusive, to retirement allowances credited for service rendered after July 1, 1979.

(P.A. 77-584, S. 2, 5; P.A. 02-89, S. 8.)

History: P.A. 02-89 replaced references to Sec. 7-439e with references to Sec. 7-439d, reflecting the repeal of Sec. 7-439e by the same public act.



Section 7-439d - Cost of living adjustment not limited by subsection (a) of section 7-436.

The limitation of the maximum retirement allowance provided in subsection (a) of section 7-436 shall not be applicable to increases under sections 7-439b to 7-439d, inclusive.

(P.A. 77-584, S. 3, 5; P.A. 93-356, S. 10; P.A. 02-89, S. 9.)

History: P.A. 93-356 deleted a reference to Sec. 7-435 re cost-of-living adjustments for fund A members; P.A. 02-89 replaced reference to Sec. 7-439e with reference to Sec. 7-439d, reflecting the repeal of Sec. 7-439e by the same public act.



Section 7-439e - Actuarial study by retirement board to determine cost impact of increases.

Section 7-439e is repealed, effective October 1, 2002.

(P.A. 77-584, S. 4, 5; P.A. 02-89, S. 90.)



Section 7-439f - Study concerning restructuring of fund.

The State Retirement Commission shall conduct a study to determine the cost impact of restructuring the Municipal Employees' Retirement Fund to better reward career employees. Such restructuring would include, but not be limited to, providing a permanent three per cent cost of living increase in retirement allowances without appreciably increasing the financial burden on municipal employers. Said commission shall report its findings to the General Assembly on or before January 1, 1980.

(P.A. 79-305, S. 2, 4.)



Section 7-439g - Optional forms of retirement income. Preretirement death benefit.

(a) On and after July 1, 1986, a member of the Municipal Employees' Retirement Fund may elect one of the following optional forms for retirement income by filing with the Retirement Commission a written election on a form provided by the commission. A member who has been married at least one year shall be presumed to have elected the option provided in subdivision (1) of this subsection unless a contrary election is made by the member. All other members will be presumed to elect the option provided in subdivision (4) of this subsection unless a contrary election is made by the member. Any election or change of election must be filed before retirement income payments begin. Any election of the options provided in subdivision (2), if, under said subdivision the member's spouse is not named as contingent annuitant, subdivision (3) or subdivision (4) of this subsection by a member who has been married at least one year shall not be effective unless the member's spouse consents in writing to the election and such written consent acknowledges the effect of the election and is witnessed by a representative of the municipality or a notary public; or unless it is established to the satisfaction of the Retirement Commission that such consent cannot be obtained because the spouse cannot be located or due to such other circumstances as the commission may prescribe by regulations adopted in accordance with chapter 54. Any such consent or determination that consent cannot be obtained shall be effective only with respect to the spouse who has given such consent or from whom consent cannot be obtained. No option shall be effective until a member has retired, and in the event a member dies prior to the effective date of commencement of benefits, any election of an option shall be deemed cancelled except as provided in subsection (d) of this section. Any reduced retirement allowance under this subsection shall be in such amount as the Retirement Commission determines to be the actuarial equivalent of the retirement allowance that would have been payable had the election not been made. The retirement income options are as follows:

(1) A reduced amount payable to the member for his lifetime, with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member;

(2) A reduced amount payable to the member for his lifetime, with the provision that after his death, his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member;

(3) A reduced amount payable to the member for his lifetime, with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period; or

(4) An amount payable to the member for his lifetime, with no payments continuing after the member's death, except for a lump sum death benefit as provided in section 7-440.

(b) If a member who is continuing to accrue municipal service or who is on a leave authorized by the municipality, dies on or after July 1, 1985, and (1) after completion of the age and service requirements for retirement under section 7-428, 7-431 or 7-432 or, (2) after completing twenty-five years of service, his spouse, provided they are lawfully married at the time of the member's death and have been lawfully married for at least twelve months preceding his death, shall receive a lifetime income in an amount equal to fifty per cent of the average of the retirement income that the member would have been entitled to if he had retired the day he died had his benefits been paid under the option specified in subdivision (4) of subsection (a) of this section and the retirement income that the member would have been entitled to if he had retired the day he died and had his benefit been paid under the option specified in subdivision (1) of said subsection. The spouse's eligibility for such benefits shall commence from the day next following the member's date of death. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five, but based on his service and final average earnings at his date of death.

(c) If a member who has terminated with at least twenty-five years of service or retired pursuant to section 7-428, 7-431 or 7-432, but whose benefits in either event are not yet being paid, dies prior to the commencing date of his benefits, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income equal to fifty per cent of the average of the retirement income that the member would have been entitled to if his benefits had commenced the date he died had his benefit been paid under the option specified in subdivision (4) of subsection (a) of this section and the retirement income that the member would have been entitled to with such benefits being paid under the option specified in subdivision (1) of said subsection. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five. The spouse's eligibility for such benefits shall commence from the day next following the member's date of death.

(d) On and after July 1, 1986, if a member who has completed the age and service requirements for retirement under section 7-428, 7-431 or 7-432, and who has elected to receive his retirement benefits under subdivision (2) or (3) of subsection (a) of this section, dies prior to the effective date of commencement of benefits but within ninety days after he first elects to receive his retirement benefits under subdivision (2) or (3) of said subsection (a), then his beneficiary or contingent annuitant shall receive an income in an amount equal to the benefit that would have been payable to the survivor had the member retired the day he died and had his benefit been paid under the option he had elected at the time of his death. This subsection shall not apply after ninety days after the date the member first elects to receive his benefit under subdivision (2) or (3) of subsection (a) of this section. In the event that income payments to a surviving beneficiary or contingent annuitant are payable under this subsection, such payments shall be in lieu of payments under subsections (b) and (c) of this section.

(P.A. 86-243, S. 3, 10; P.A. 87-83, S, 1; P.A. 88-186; P.A. 91-86; P.A. 93-356, S. 14.)

History: P.A. 87-83 amended Subsecs. (b) and (c) to specify that the spouse's eligibility for death benefits commences on the day after the members' death, and to include spouses of members who retired or who were eligible to retire pursuant to Sec. 7-431 within its provisions; P.A. 88-186 added Subsec. (d) providing an additional retirement income option; P.A. 91-86 amended Subsec. (a) by adding provisions re spousal consent; P.A. 93-356 amended Subsec. (b)(2) to make a spouse eligible for death benefits if the spouse is married to a member at the time of his death and had been married to the member for a total of 12 months, and not necessarily the 12 consecutive months, preceding the member's death.

Surviving spouse was not within the class of persons statute was intended to benefit because member waived spousal benefit option in 1986, prior to enactment of spousal consent requirement in 1991. 124 CA 866.



Section 7-439h - Erroneous payments; adjustment; waiver of repayment; regulations.

(a) Should any change or error in records result in any member or beneficiary receiving from the municipal employees' retirement system more or less than he would have been entitled to receive had the records been correct, then upon discovery of any such error the Retirement Commission shall notify the member or beneficiary affected and correct the same, and as far as practicable shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, provided if such change or error results in any member or beneficiary receiving less than he would have been eligible to receive, such member or beneficiary may elect to have such benefit paid in a single payment.

(b) If a member or beneficiary has been overpaid through no fault of his own, and he could not reasonably have been expected to detect the error, the Retirement Commission may waive any repayment which it believes would cause hardship.

(c) The Retirement Commission shall adopt regulations in accordance with the provisions of chapter 54 establishing criteria for the waiver of repayment.

(P.A. 88-144.)



Section 7-440 - Contributions by members; interest; refunds to municipalities; payment to beneficiaries.

Each member shall contribute to the fund five per cent of his pay as to that portion of pay with respect to which contributions are not to be deducted under section 7-453 and two and one-quarter per cent as to that portion of pay with respect to which contributions are to be so deducted, to be deducted from such pay by the municipality and forwarded not less frequently than once a month to the Retirement Commission to be credited to the fund. In the case of members serving with the armed forces of the United States in time of war, hostilities or national emergency or any acts incident thereto, as provided in section 7-434, the municipality shall forward to the Retirement Commission to be credited to the fund a like contribution on behalf of such member based upon his pay at the time of entering such service. Any member leaving the employment of the municipality before becoming eligible for retirement may withdraw on request to the Retirement Commission the total of all contributions made by him, including contributions made to another system and transferred to the Municipal Employees' Retirement Fund under the provisions of section 7-442b, less any retroactive contributions payable by such member under section 7-453 to the Old Age and Survivors Insurance System which have been paid from the fund under the provisions of section 7-451, provided, if no request is made within ten years, such contributions shall revert to the fund. The withdrawal of contributions shall include interest credited from July 1, 1983, or the first of the fiscal year following the date of actual contribution, whichever is later, to the first of the fiscal year coincident with or preceding the date the employee leaves municipal service. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial year during which the employee leaves municipal service or withdraws his contributions, whichever is later, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the full number of months completed during that year, such interest rate to be applied to the value of contributions including any prior interest credits as of the first day of that year. Any employee who withdraws his contributions from the fund and is subsequently reinstated shall not receive credit for service for such prior employment in the computation of his eventual retirement allowance unless the withdrawn contributions plus interest, if any, have been repaid with additional interest at a rate to be determined by the commission. Any municipality which has made contributions on behalf of any member serving in the armed forces who is not reemployed by the municipality within six months following the termination of such service, unless this period is further extended by reason of disability incurred in such service, shall be entitled to receive from the fund on application to the Retirement Commission the amount of such contributions. Any municipality which has made contributions in accordance with subsection (b) of section 7-436b on behalf of any member who leaves the employment of the municipality and withdraws from the municipal employees' retirement system before becoming eligible for retirement shall be entitled to receive from the fund on application to the Retirement Commission the amount of such contributions. In case of the death of a member before retirement, who has not elected a retirement income option in accordance with the provisions of this part or who has made such election but has not completed the age and service requirements that would permit him to retire on his own application, or after retirement without having made such election, or in case of the death of the survivor of a member who has made such election and his spouse after a retirement allowance has become payable, his contributions to the fund plus such five per cent interest, if any, less any retirement allowance paid to him or his spouse, and less any retroactive contributions paid by such member to the Old Age and Survivors Insurance System which have been paid from the fund under the provisions of section 7-451, shall be paid from the fund on the order of the Retirement Commission to the beneficiary or beneficiaries, if any, named by such member. If no named beneficiaries survive the member, or the survivor of the member and his spouse, payment shall be made to the executors or administrators of such member or his spouse, as the case may be, except that, if the amount is less than five hundred dollars, the refund may be made, at the option of the Retirement Commission, in accordance with the terms of section 45a-273.

(1949 Rev., S. 894; 1957, P.A. 447, S. 9; 1959, P.A. 310; 1967, P.A. 399; 1969, P.A. 244; P.A. 84-106, S. 5, 8; P.A. 86-243, S. 5, 10; P.A. 87-72; P.A. 88-149, S. 3, 5.)

History: 1959 act added provision re service credit for reemployed member who had withdrawn his contributions and added qualification re nonelection of option in providing for disposition of contributions where member dies before retirement; 1967 act allowed refunds to beneficiaries of deceased members who have not completed age and service requirements; 1969 act allowed withdrawal of contributions originally made to another system and transferred to municipal employees' retirement fund; P.A. 84-106 provided that interest at the rate of 5% per year shall be credited to contributions withdrawn from the fund, and to contributions paid to eligible beneficiaries of deceased members and that such interest shall be repaid by members attempting to reinstate previous service credits in the system; P.A. 86-243 provided that upon withdrawal of contributions, interest shall be included and shall be calculated from July 1, 1983, instead of July 1, 1984; P.A. 87-72 provided that members who leave municipal service but do not immediately withdraw their contributions shall continue to earn interest on such contributions until they are withdrawn; P.A. 88-149 provided for the refund of contributions made by a municipal employer for the purchase of wartime military service credit for an employee who leaves the employment of the municipality and withdraws from the municipal retirement system.



Section 7-440a - Certain contributions by members treated as employer contributions.

Each participating employer may pick up the member contributions required by section 7-440 for all compensation earned on and after January 1, 2002, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and chapter 229. The employer shall pay such member contributions from the same source of funds that is used to pay the member. The employer may pick up such contributions by a reduction in the cash salary of the member, or by an offset against a future salary increase, or by a combination of a reduction in salary and offset against a future salary increase. If member contributions are picked up, they shall be treated for all purposes of the Municipal Employees' Retirement Fund in the same manner and to the same extent as member contributions made prior to the date picked up. Municipalities participating in fund B may adopt this section for their members. Such election shall be made in a manner prescribed by the Retirement Commission.

(P.A. 01-80, S. 9; P.A. 03-278, S. 18.)

History: P.A. 03-278 made technical changes, effective July 9, 2003.



Section 7-441 - Contributions by municipalities.

(a) Each participating municipality shall be liable to the fund for an amount determined by the Retirement Commission on sound actuarial principles to be necessary for the payment of future pensions based upon the service of members rendered prior to their becoming members, less any amount transferred to the fund from any other retirement fund on account of such members, and for any increases in future benefits provided by amendments to this chapter to the extent that such increases are based on service prior to the effective date of such amendments; and in the case of a transfer of service credit between two participating municipalities under the provisions of section 7-442a where an increase in benefits results, the municipality to which the employee is transferred shall be liable to the fund for an amount so determined to be necessary for the payment of the increase in future pensions, based upon the service of the transferred member rendered subsequent to the commencement of his membership and prior to the effective date of transfer. The municipality shall pay annually to the Retirement Commission to be credited to the fund such amounts fixed by said commission as shall discharge such liability over a period not exceeding thirty years from the earliest effective date of participation as to any department in the Connecticut Municipal Employees' Retirement Fund, or a period not exceeding twenty years from the date of such transfer or increase in benefits, or entrance of a member into membership, whichever period shall be longer, except that the Retirement Commission may approve one consolidated amortized payment for the discharge of two or more separate liabilities running for different periods, such payments to be made over a period terminating not later than the latest date prescribed for the discharge of any one of such liabilities.

(b) All participating municipalities shall pay monthly to the Retirement Commission to be credited to the fund such proportion of the pay of all members employed by such municipality as is determined from time to time by the Retirement Commission on sound actuarial principles to be necessary in addition to the contributions by members to provide future pensions based on service rendered by members subsequent to the effective date of participation as defined in section 7-427 other than the excess pensions referred to in subsection (a) of this section. In the case of members serving with the armed forces of the United States in time of war or hostilities or national emergency, whether declared or undeclared, or any acts incident thereto, as provided in section 7-434, the municipality shall forward to the Retirement Commission to be credited to the fund a like contribution based on the pay of such member at the time of entering such service, in addition to paying the member's contribution as provided in section 7-440. If such member is not reemployed within six months following the termination of such service, unless this period is further extended by reason of disability incurred in such service, the municipality shall be entitled to receive from the fund, on application to the Retirement Commission, the amount of such contributions. If the Retirement Commission should find that the payments made to it under this subsection by any municipality have been more than sufficient because such municipality has elected to provide Social Security coverage for its employees, the commission, using sound actuarial principles, shall determine a refund, or a credit which shall be applied to the payments required of the same municipality under subsection (a) of this section in a manner to be determined by the commission.

(c) All municipalities shall contribute on account of retirement allowances for disability an additional proportion of the pay of members employed in such municipality to be determined by the Retirement Commission upon sound actuarial principles.

(d) Each municipality shall also pay to the Retirement Commission annually a proportionate share of the cost of the administration of the fund or funds in which it participates, as determined by the commission on the basis of the number of members employed by such municipality and the number of members retired from employment with such municipality, or their beneficiaries, who are currently receiving benefits from the retirement system established by this part.

(e) The rates of contribution provided in subsections (b) and (c) of this section shall be varied among policemen and firemen in fund B participating in the Old Age and Survivors Insurance System, other members of fund B so participating, policemen and firemen in fund B not so participating and other members of fund B not so participating, but each rate shall be uniform within each such class.

(f) If any payment due under this section is not paid within two months from the date when due, interest shall be added to such payment at the prevailing rate of interest as determined by the Retirement Commission. Such interest shall be paid by the municipality.

(g) A municipality shall pay annually to the Retirement Commission, to be credited to fund B, such amounts fixed by the commission as shall discharge said municipality's liabilities for its contributions under this subsection and section 7-436 over a period not exceeding twenty years, provided no such payments shall be due until July 1, 1974.

(1949 Rev., S. 895; 1957, P.A. 447, S. 10; September, 1957, P.A. 10, S. 2; 1959, P.A. 320; 1967, P.A. 398; 1969, P.A. 277; 283; 407, S. 1, 2; P.A. 73-232, S. 1, 2; 73-234; 73-619, S. 2, 3; P.A. 75-29; P.A. 87-269, S. 1, 3; P.A. 93-356, S. 11.)

History: 1959 act changed the phrase at the end of Subsec. (a) from “the earliest effective date of participation in any of the Connecticut municipal employees' retirement fund, fund A or fund B” to “... participation as to any department in the Connecticut municipal employees' retirement fund”, amended Subsec. (b) to authorize refunds as well as credits and amended Subsec. (e) to distinguish between policemen and firemen participating in fund A as well as those not so participating; 1967 act added to provision concerning municipality's liability to fund to include increases in future benefits based on service prior to effective date of any changes to provisions by amendment, less any amount transferred from other retirement fund; 1969 acts required monthly payments rather than annual payments under Subsec. (b) and added provisions re payments for members serving in armed forces, added Subsec. (f) re interest on overdue payments and amended Subsec. (a) re liability for payments to cover increased future benefits when service credit transferred between two participating municipalities; P.A. 73-232 amended Subsec. (c) reducing from minimum of 1% to 0.5% of members' pay contributed to cover disability retirement benefits; P.A. 73-234 rephrased Subsec. (e) for clarity; P.A. 73-619 added Subsec. (g) re annual payments to cover municipality's liabilities for contributions over period not exceeding 20 years; P.A. 75-29 amended Subsec. (a) to allow for consolidated amortized payment to discharge two or more liabilities; P.A. 87-269 amended Subsec. (d) to include the number of retirees from a municipality receiving benefits from the system when calculating that municipality's share of administrative costs; P.A. 93-356 amended Subsec. (a) to delete provisions re contributions by municipalities which transfer from fund A to fund B, amended Subsec. (c) to delete provision establishing minimum contribution payable by municipalities of 1/2% of pay, and amended Subsec. (e) to delete references to fund A.



Section 7-441a - Contributions to remain at level in effect on June 30, 1980.

Section 7-441a is repealed, effective October 1, 2002.

(P.A. 80-37, S. 2, 3; S. A. 02-12, S. 1.)



Section 7-442 - Transfer from fund A to fund B.

Section 7-442 is repealed.

(1957, P.A. 447, S. 11; 1959, P.A. 432, S. 1; P.A. 93-356, S. 15.)



Section 7-442a - Transfer of retirement credit between municipalities.

Any municipal employee who is a member of the Municipal Employees' Retirement Fund and who accepts employment with another municipality in a department which, on the date he commences employment participates or, within two years thereafter, elects to participate in said fund shall be credited for retirement purposes with his entire period of service, as defined in section 7-425, with all municipalities which are members of said fund, provided, if he had withdrawn his contributions from the fund, he shall not receive credit for such prior employment in the computation of his eventual retirement allowance unless the withdrawn contributions plus interest, if any, have been repaid with additional interest at a rate to be determined by the commission. When a member has obtained credit for prior service in another municipality, and the department in which he so served has subsequently been withdrawn from the fund, such member may, upon request to the commission, withdraw the total of all contributions made during such prior service, and such credit for prior service shall thereupon be withdrawn. The withdrawal of such contributions shall include five per cent interest credited in accordance with the provisions of section 7-440. The Retirement Commission may make regulations as to such matters relating to such transfers of employment as the Retirement Commission finds necessary for the uniform and equitable administration of this section, having regard to the welfare of transferring employees and the interests of the municipalities.

(1963, P.A. 597; 1969, P.A. 278; P.A. 84-106, S. 6, 8; P.A. 93-356, S. 12.)

History: 1969 act applied provisions of section to transfers in which municipality elects to participate in fund B within two years of transfer date, clarified credit procedure where employee had withdrawn contributions after leaving prior employment or wishes to withdraw such prior contributions and deleted former general references to powers of commission to apportion contributions between municipalities and to determine payments required of each; P.A. 84-106 provided that the repayment of withdrawn contributions shall include any withdrawn interest plus additional interest as determined by the commission and that the withdrawal of contributions shall include 5% interest; P.A. 93-356 deleted provisions re transfer of retirement credit between fund A and fund B.



Section 7-442b - Transfer of retirement credit between municipal and state systems. Purchase of credit for prior state service.

(a) Any person who became a member of the municipal employees' retirement system after December 31, 1964, and who previously was a member of the state employees retirement system or the retirement system of any municipality not participating under the provisions of this part shall receive credit for the purposes of retirement under the provisions of this part for the period of service with the state or such municipality if the state or municipality voluntarily chooses to transfer to the Municipal Employees' Retirement Fund from the retirement fund of the state or such municipality, by the authority having control thereof, on application of such employee, the entire amount paid into such state fund by the employee or the entire amount paid into such municipal fund by the employer and the employee as a result of the service of such employee, plus interest at the rate being paid by the retirement fund from which such amount is transferred from the date of each payment into such fund to the date such employee became a member of the municipal employees' retirement system. No transfer of employee contributions or interest shall be required whenever a former member of the tier II plan in the state employees retirement system applies for such retirement credit. If a municipality not participating under the provisions of this part declines to transfer the entire amount paid into such municipal fund by the employer and the employee as a result of the service of such employee, the member may purchase all or a portion of the credit for the member's prior service to such nonparticipating municipality by paying into the Municipal Employees' Retirement Fund (1) two and one-quarter per cent or five per cent, as appropriate, of the member's salary for the period of such service, and (2) the actuarial cost determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such purchase, together with interest at the rate of six and one-half per cent, compounded annually, on such payment. No credit shall be granted under this subsection for any period of service for which any governmental unit is or will be paying a retirement benefit or if such credit would result in multiple service credit for the same period of service. In the case of an employee who withdraws from the municipal employees' retirement system and wishes to return to a municipality not participating under provisions of this part, there shall be transferred to the retirement fund of the municipality to which such employee is returning the entire amount paid into the Municipal Employees' Retirement Fund by the employer and the employee, together with interest at the rate being paid by the Municipal Employees' Retirement Fund as the result of the services of such employee.

(b) Any member of the municipal employees' retirement system who was previously a member of tier I of the state employees retirement system and who, pursuant to section 5-166, withdrew all his contributions in the State Employees Retirement Fund upon leaving state employment shall be credited, for retirement purposes under this chapter, with such period of prior state service upon payment into the Municipal Employees' Retirement Fund of an amount equal to the total of all contributions and interest refunded to him from the State Employees Retirement Fund plus five per cent interest on such refunded amount from the effective date of his withdrawal from the state fund to the date of his application for credit under this subsection. Any application for such credit shall be made to the Retirement Commission on or before January 1, 1992, or within one year after the applicant becomes a member of the municipal employees' retirement system, whichever is later.

(February, 1965, P.A. 565; 1967, P.A. 401; 1969, P.A. 688, S. 4; P.A. 82-377, S. 2, 3; P.A. 83-533, S. 51, 54; P.A. 84-106, S. 7; P.A. 86-243, S. 7, 10; P.A. 91-241, S. 1, 2; P.A. 03-138, S. 2.)

History: 1967 act required 3% interest annually rather than 3% “compounded”; 1969 act deleted reference to 3% interest and substituted “the rate being paid by the retirement fund from which they are transferred” and added provision allowing transfer of contributions to retirement fund of nonparticipating municipality if employee withdraws from system and is employed by such a municipality; P.A. 82-377 eliminated requirement that share of contributions paid by the state or a nonparticipating municipality be transferred to municipal employees' retirement fund upon transfer of employee to municipal system; P.A. 83-533 amended section to provide that transfer of employee contributions are not required in case of employee who is a member of tier II; P.A. 84-106 made it clear that the transfer of funds from a state or municipal retirement system to the municipal employees retirement system at a member's request is voluntary on the part of the former employer and that in transfers between municipal systems, the entire amount contributed by the employer and employee shall be transferred; P.A. 86-243 added Subsec. (b), permitting any member of the municipal employees' retirement system to purchase credit for any period of prior membership in tier I of the state employees' retirement system, from which he had previously withdrawn all contributions; P.A. 91-241 amended Subsec. (b) by changing the time by which an application shall be made from January 1, 1987, to January 1, 1992, or one year after the applicant becomes a member; P.A. 03-138 amended Subsec. (a) by adding provisions specifying how members may purchase retirement credit for prior service to a non-MERF municipality that has declined to transfer such member's retirement contributions to MERF, adding provision re when credit will not be granted under Subsec. and making technical changes for the purpose of gender neutrality, effective June 26, 2003.

Cited. 178 C. 23.



Section 7-442c - Credit for prior service with redevelopment agency.

Any employee of a redevelopment agency of a municipality which has included such agency within the provisions of this part shall be given retirement credit for prior service to such agency upon payment of a sum equal to that which he would have paid had such service been covered by the provisions of this part, plus five per cent interest per annum for each year of service prior to passage of such resolution, such sum to be paid within one year of the passage of such resolution.

(1969, P.A. 725, S. 2.)

See Sec. 7-427 re municipalities' participation in retirement fund.



Section 7-442d - Transfer of members of fund A to fund B by resolution of legislative body. Effective date. Transfer of assets by State Treasurer.

Section 7-442d is repealed.

(1971, P.A. 319, S. 1; P.A. 93-356, S. 15.)



Section 7-442e - Credit for prior service with Connecticut Housing Authority.

Any employee of the Connecticut Housing Authority who became a member of the municipal employees' retirement system on July 1, 1986, and who had continuous service with said authority prior to participation in the system shall be credited for retirement purposes under this chapter with such period of continuous service. The Connecticut Housing Authority shall make contributions to the Municipal Employees' Retirement Fund for eligible employees in accordance with section 7-441.

(P.A. 88-149, S. 4, 5.)



Section 7-443 - Initial rates of contribution by municipality.

The Retirement Commission shall fix the initial rates of contribution by municipalities on account of future pensions based on services rendered prior and subsequent to the acceptance of this part on an actuarial study of the municipalities whose acceptance is necessary to the taking effect of this part. It shall make a complete actuarial study of the experience of the retirement system established by this part at intervals of not more than five years and shall thereupon readjust the contributions to be made by municipalities.

(1949 Rev., S. 896.)



Section 7-444 - Withdrawal by a municipality.

A municipality may withdraw one or more departments from the retirement system established by this part by the procedure provided in section 7-427 for acceptance of this part; provided such withdrawal shall not relieve the municipality from liability arising from retirement allowances already granted. The employees of the department or departments shall be entitled to the return of their contributions, plus interest as provided in section 7-440, and the same shall be paid to the municipality for that purpose. In addition, the municipality shall be entitled to receive any balance from the sums contributed by it for such department or departments after deducting any payments already made or then due on account of administrative expenses and retirement allowances, with a sum sufficient, as determined by the commission on sound actuarial principles, to provide for the payment of all future retirement allowances and refunds already vested by the retirement of members from the municipality. For this purpose, such retirement allowances and future retirement allowances shall exclude an amount equal to the total contributions, plus interest as provided in section 7-440, of members previously retired under this part. If there is a deficit in such sum, it shall be paid in full into the fund by the municipality seeking to withdraw and its liability in this regard shall be enforceable as provided in section 7-445.

(1949 Rev., S. 897; 1959, P.A. 315; 1967, P.A. 402; P.A. 87-85; P.A. 90-232, S. 1, 2.)

History: 1959 act allowed withdrawal of one or more departments in lieu of complete withdrawal; 1967 act excluded from retirement allowances and future allowances payments, an amount equaling total contributions of members previously retired when municipality or one or more of its departments withdraws; P.A. 87-85 provided that employees shall receive interest on their returned contributions after the withdrawal of their employer from the system; P.A. 90-232 added interest to the exclusion from returned contributions of contributions of previously retired members.



Section 7-445 - Liability of municipality.

Each participating municipality shall be liable to the fund for the cost of maintaining for its employees the retirement system herein provided for, including all contributions collected from employees. The liability of a municipality under this part shall be enforceable by the Retirement Commission against such municipality through appropriate action in the Superior Court.

(1949 Rev., S. 898.)



Section 7-446 - Assignments prohibited.

Any assignment by a member or beneficiary of any allowance or benefit payable under the terms of this part shall be null and void. Each such allowance and benefit shall be for the support of the member or beneficiary entitled thereto and shall be exempt from the claims of creditors of such member and beneficiary, provided, if the provisions of this section are contrary to the laws governing a particular set of circumstances, as to that set of circumstances, any allowance or benefit payable hereunder shall be exempt to the maximum extent permitted by law.

(1949 Rev., S. 899.)



Section 7-447 - Custody and investment of funds.

All contributions received from members and municipalities shall be paid over daily by the Retirement Commission to the State Treasurer, who shall be the custodian of the fund with power to invest and reinvest as much of said fund as is not required for current disbursement in accordance with the provisions of part I of chapter 32. All benefits, allowances and other payments authorized by this part shall be made from the fund upon vouchers approved by the Retirement Commission.

(1949 Rev., S. 900; 1969, P.A. 191, S. 2; P.A. 81-343, S. 4, 7.)

History: 1969 act allowed investments in trust funds; P.A. 81-343 substituted “Part I of Chapter 32” for previous language allowing investments in accordance with statutes governing savings banks or trust funds investments.

See Sec. 4-32 re state revenue accounting.



Section 7-448 - Administration of part. Penalty for failure to provide necessary information to Retirement Commission.

The administration of the system of retirement allowances established by this part, except as the same relate to the custody and investment of the fund, shall be entrusted to the Retirement Commission, which may employ actuarial, clerical and other assistance necessary for the purpose and which may make reasonable regulations for carrying out the provisions of this part including designation of the times at and manner in which the participating municipalities shall make the several payments required by this part. Each participating municipality shall furnish, at such times and in such manner as the Retirement Commission directs, information concerning the names, ages, length of service and pay of members employed by such municipality and any other data which the Retirement Commission determines to be necessary for the proper execution of this part and to give prompt notice of all appointments, removals, deaths, resignations, leaves of absence and changes in pay of members. If any participating municipality fails to provide such information, the Retirement Commission shall send written notice of such failure to the municipality by registered or certified mail. If such municipality fails to provide such information within thirty days after receipt of such notice, the Retirement Commission may assess a penalty of one hundred dollars per day against the municipality for each day of such failure beyond such thirty-day period. Such penalties shall be paid to the State Comptroller for deposit in the fund, and shall be used to help defray any additional expenses incurred by the Retirement Commission due to such failure to provide information.

(1949 Rev., S. 901; P.A. 87-269, S. 2, 3.)

History: P.A. 87-269 established penalties for municipalities which fail to provide the necessary information requested by the commission on a timely basis.

Cited. 144 C. 322.



Section 7-449 - Effect of amendment or repeal of part.

In case of the amendment or repeal of this part, the liability of fund B shall be limited in the case of a member or person claiming through such member to the contributions made by such member, without interest, and in the case of a municipality to contributions made by such municipality, subject to the deductions provided in the case of withdrawal by a municipality in accordance with section 7-444. All future retirement allowances vested by the retirement of members prior to such repeal or amendment shall be paid in full in accordance with the terms of this part and the rights of the Retirement Commission to compel the payment by any municipality of the sum or sums necessary to provide such retirement allowances granted to members formerly employed by such municipality shall not be affected by such repeal or amendment.

(1949 Rev., S. 902; P.A. 93-356, S. 13.)

History: P.A. 93-356 deleted reference to liability of fund A upon repeal or amendment of part II of chapter 113.



Section 7-450 - Establishment of pension and retirement systems or other past employment health and life benefit systems.

(a) Any municipality or subdivision thereof may, by ordinance, or with respect to a municipality not having the authority to make ordinances, by resolution adopted by a two-thirds vote of the members of its legislative body, establish pension, retirement, or other postemployment health and life benefit systems for its officers and employees and their beneficiaries, or amend any special act concerning its pension, retirement, or other postemployment health and life benefit systems, toward the maintenance in sound condition of a pension, retirement, or other postemployment health and life benefit fund or funds, provided the rights or benefits granted to any individual under any municipal pension or retirement system shall not be diminished or eliminated. The legislative body of any such municipality, by resolution adopted by a two-thirds vote of its members, may provide for pensions to persons, including survivors' benefits for widows of such persons, not included in such pension or retirement system.

(b) Notwithstanding the provisions of the general statutes or of any special act, charter, special act charter, home-rule ordinance, local ordinance or other local law, any municipality or subdivision thereof may, by ordinance and amendment thereto, or with respect to a municipality not having the authority to make ordinances, by resolution adopted by a two-thirds vote of the members of its legislative body, (1) establish one or more trusts, or determine to participate in a multiemployer trust, to hold and invest the assets of such pension, retirement or other postemployment health and life benefit system; (2) provide for the management and investment of such system and any such trust, including the establishment of a board or commission or the designation of an existing board or commission for such purposes; or (3) provide for the organization of and the manner of election or appointment of the members of such board or commission. Notwithstanding any limitations on the investment of municipal funds set forth in section 7-400, funds held in any such trust may be invested in accordance with the terms of the pension, retirement or other postemployment health and life benefit plan, as such terms may be amended from time to time. The investment and management of the assets of any such trust shall be in compliance with the prudent investor rule as set forth in sections 45a-541 to 45a-541l, inclusive.

(c) The provisions of subsections (a) and (b) of this section shall not operate to invalidate the establishment by any municipality or subdivision thereof, pursuant to the provisions of any public or special act, charter, special act charter, home-rule ordinance, local ordinance or local law, of any postemployment health and life benefit system duly established prior to October 1, 2005, or of any trust duly established or board or commission duly established or designated prior to July 1, 2006, with respect to a pension, retirement or other postemployment health and life benefit system.

(1949 Rev., S. 903; 1957, P.A. 13, S. 48; February, 1965, P.A. 338, S. 1; 1967, P.A. 568; 642, S. 1; P.A. 05-202, S. 2; P.A. 06-79, S. 6.)

History: 1965 act included provisions for survivors' benefits for widows of officials and employees; 1967 acts deleted phrase concerning specific appropriations for pensions to persons not included in retirement system or their widows and protected rights and benefits under system from diminishment or elimination as a result of any amendments to the system; P.A. 05-202 divided section into Subsecs. (a) and (b) and added provisions re postemployment health and life benefit systems; P.A. 06-79 amended Subsec. (a) to add provisions re establishment of pension and retirement systems by municipalities without authority to make ordinances and re adoption of resolution to provide pensions to persons not included in system, amended Subsec. (b) to replace former provisions re pension and retirement systems established before October 1, 2005, with new provisions re authority of municipalities to establish pension and retirement systems and added new Subsec. (c), effective July 1, 2006.

See Sec. 7-192 re validity of municipal charters, special acts and home rule ordinances in effect on October 1, 1982, and authorization to revise charters and home rule ordinances.

See Sec. 7-459a re survivors' benefits.

Cited. 238 C. 809.

Cited. 2 CA 43.



Section 7-450a - Actuarial evaluation of pension and retirement systems or other postemployment health and life benefit systems.

(a) Any municipality, in which a pension, retirement, or other postemployment health and life benefit system applicable with respect to any employees of such municipality has been established by ordinance or under the authority of any public or special act, charter or special act charter, shall have prepared, no less often than once every five years commencing July 1, 1977, an actuarial evaluation of such system, including evaluation of accumulated or past service liability and the annual liability related to benefits currently earned under such system. Such evaluation shall be prepared by an actuary enrolled by the joint board for the enrollment of actuaries established under Subtitle C of Title III of the federal act entitled Employee Retirement Income Security Act of 1974, and such evaluation shall be prepared on the basis of such assumptions as to interest earnings, mortality experience, employee turnover and any other factors affecting future liabilities under such system, which in the judgment of such actuary represent the best estimate as to future experience under such system.

(b) No ordinance, resolution or other act altering the pension, retirement, or other postemployment health and life benefit system shall be enacted until the legislative body of the municipality has requested and received a qualified cost estimate from such enrolled actuary.

(c) Any municipality subject to the requirements in subsection (a) of this section shall have prepared, within six months following the adoption of any amendment to such system increasing benefits to any extent, in addition to such evaluations as required under subsection (a) of this section, a revision of the last preceding evaluation reflecting the increase in potential municipal liability under such system. If such amendment is adopted within one year preceding a date on which an actuarial evaluation is required under subsection (a) of this section, an additional evaluation shall not be required.

(d) Any actuarial evaluation prepared for a municipality in accordance with this section shall be delivered to the chief fiscal officer of such municipality who shall file a certified copy thereof with the municipal clerk and, with respect to any municipality constituting a multitown district, with the municipal clerk of each such town, for custody in the manner of other public records. A summary of such evaluation, including a statement prepared by the actuary as to the amount of annual payment that should be made for proper funding on the basis of such evaluation with respect to benefits currently earned and the accumulated or past service liability, shall be included in the first annual report of the municipality next following completion of each such evaluation.

(P.A. 77-468, S. 1, 2; P.A. 05-202, S. 3; P.A. 06-79, S. 7; 06-196, S. 42.)

History: P.A. 05-202 added provisions re postemployment health and life benefit systems in Subsecs. (a) and (b) and made a technical change in Subsec. (c); P.A. 06-79 made conforming changes in Subsecs. (b) and (d) consistent with other provisions of the same act, effective July 1, 2006; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.

Cited. 238 C. 809.



Section 7-450b - Cost of living allowance.

Notwithstanding the provisions of any municipal charter or any special act to the contrary, any municipality which has established a retirement system for its officers and employees and their beneficiaries may, by ordinance, provide a cost of living allowance for such persons or their surviving widows or beneficiaries in an amount deemed appropriate by the municipality.

(P.A. 89-162, S. 2, 3.)



Section 7-450c - Diminishment or reduction of rights or benefits under pension and retirement systems.

Notwithstanding any provision of the general statutes or special act 01-1, no municipality or special taxing district that provides, as of July 11, 2007, a pension and retirement system for its officers and employees and their beneficiaries shall diminish or eliminate any right or benefit granted to any retiree under such retirement or pension system that was in effect on the date of such retiree's retirement. The provisions of this section shall not be construed to prohibit a municipality or special taxing district from changing the administration of such retiree's retirement benefits as long as the rights and benefits provided to such retiree after any change in the administration are at least equivalent to the rights and benefits provided prior to such change.

(P.A. 07-221, S. 1.)

History: P.A. 07-221 effective July 11, 2007.



Section 7-451 - Retroactive coverage.

Any agreement or modification entered into under sections 7-452 to 7-455, inclusive, to cover services of employees of municipalities in positions covered by the fund may be made retroactive to the extent permitted by Section 218(f) of the Social Security Act, but not prior to January 1, 1956. Any contributions payable by such a municipality or by the employees of such a municipality for such retroactive coverage shall be paid from the fund. The commission shall adjust the prior service contributions by such municipalities to reflect over the remainder of the amortization period the municipality's share of the cost of such retroactive coverage.

(September, 1957, P.A. 10, S. 3; 1959, P.A. 303.)

History: 1959 act provided for adjustments to reflect cost of retroactive coverage.



Section 7-452 - Participation in federal Old Age and Survivors Insurance System: Definitions.

Terms used in sections 7-452 to 7-459, inclusive, shall be construed as follows, unless another meaning is clearly apparent from the language or context:

(1) “Municipality” means any town, consolidated town and city, consolidated town and borough, borough, fire district, school district, district department of health, regional council of governments, probate district, housing authority, flood commission or authority established by special act or other municipal association created by special law or by general law or an instrumentality of any of these, if such instrumentality is a distinct juristic entity legally separate from any of the above and its employees are not, through this relation, employees of one of the above;

(2) “Commission” means the State Retirement Commission;

(3) “System” means the Old Age and Survivors Insurance System under Title II of the Social Security Act, as amended;

(4) “Legislative body”, unless otherwise provided by special act or by charter adopted under the provisions of chapter 99, as applied to unconsolidated towns, means the town meeting; as applied to cities and to consolidated towns and cities, means the board of aldermen, council or other body charged with the duty of making annual appropriations; as applied to boroughs and consolidated towns and boroughs, means the board of burgesses; as applied to fire districts, means the district meeting; as applied to district departments of health, means the district board; as applied to probate districts, means the judge of probate; as applied to regional councils of governments, means the council, and, in all other cases, means the body authorized by the general statutes or by special act to make bylaws or ordinances for the municipality;

(5) “Wages” means all remuneration for employment, including the cash value of all remuneration paid in any medium other than cash, except that the term shall not include that part of such remuneration which, even if it were paid for employment within the meaning of the federal Insurance Contributions Act, would not constitute wages within the meaning of that act;

(6) “Social Security Act” means that Act of Congress, approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the Social Security Act, including regulations and requirements issued pursuant thereto, as such act has been and may from time to time be amended;

(7) “Federal Insurance Contributions Act” means Subchapter A of Chapter 9 of the federal Internal Revenue Code of 1939 and Subchapters A and B of Chapter 21 of the federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(8) “Secretary” means the Secretary of Health and Human Services of the United States and includes any individual to whom the Secretary has delegated any of his functions under the Social Security Act with respect to coverage under said act of employees of states and their political subdivisions; and

(9) “Employee” includes an officer of a municipality.

(1951, 1955, S. 408d; 1957, P.A. 204; 1959, P.A. 152, S. 19; 612, S. 2; 1963, P.A. 344, S. 3; February, 1965, P.A. 549, S. 3; 1967, P.A. 666; 1969, P.A. 402, S. 3; P.A. 89-211, S. 12; P.A. 13-247, S. 272.)

History: 1959 acts deleted counties from the definitions of municipality and legislative body and added probate provisions to the same definitions; 1963 act added district health department provisions to same definitions; 1965 act added regional planning agency provisions to same definitions; 1967 act added reference to charter provisions in definition of “legislative body”; 1969 act divided section into subdivisions; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 13-247 amended Subdiv. (1) by substituting “council of governments” for “planning agency” in definition of “municipality” and amended Subdiv. (4) by substituting “councils of governments” for “planning agencies” and “council” for “regional planning board” in definition of “legislative body”, effective January 1, 2015.

Cited. 157 C. 429; 210 C. 531.



Section 7-453 - Membership in system. Contributions.

Any municipality of the state may, by vote of its legislative body and with the approval of the commission, apply for membership in the system or provide coverage for employees in any of the services which it may have elected to exclude under section 7-454. The commission is appointed agent for the state and is authorized to act in such capacity in all matters relating to the system and to the municipalities entering it. All agreements to be entered into between the state and the Secretary and between the state and the municipality shall be subject to the examination and approval of the Attorney General before being consummated. The commission is authorized to make regulations governing the procedure to be followed by municipalities in entering and maintaining membership in the system. A municipality shall deduct an amount from the wages of its employees whose services are covered under the system by federal-state agreement and shall contribute an equal amount for each employee on its own behalf so that the sum of these amounts shall be equivalent to the taxes which would be imposed by the federal Insurance Contributions Act if the services of employees covered by the agreement constituted employment as defined in that act. The commission, upon receipt of such contributions, shall, in accordance with applicable regulations, verify them for correctness and endorsement and deliver them to the Secretary of the Treasury of the United States. The state shall pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions equal to the taxes which would be imposed by the federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.

(1951, 1955, S. 409d; 1963, P.A. 344, S. 4; February, 1965, P.A. 549, S. 4; 1967, P.A. 404; 1969, P.A. 402, S. 4.)

History: 1963 act added provisions re district health departments; 1965 act added provisions re regional planning agencies; 1967 act added phrase allowing provision of coverage for employees in services it may previously have excluded; 1969 act deleted provisions requiring, in cases regarding district departments of health or regional planning agencies, approval of electors for their inclusion in system.

Special policemen in housing projects of city housing authority held to be authority employees although city police department supervised their appointment and assignment. 157 C. 428. Cited. 210 C. 531.



Section 7-454 - Employees not included.

In determining the municipal employees entitled to participate in the system and the extent of their participation, all service performed by an employee in the employ of any municipality which joins the system, for such employer, shall be included except as provided in this section. The following services shall be excluded: (1) Services which, in the absence of federal-state agreement, would constitute “employment” as defined in the Social Security Act, (2) services of individuals in positions covered under the Connecticut State Teachers' Retirement Association other than services performed by individuals to whom Section 218(c)(3)(B) of the Social Security Act is applicable; services performed prior to August 16, 1994, of individuals in police officers' or firefighters' positions covered under fund A or fund B or local retirement systems, and (3) services which, under the Social Security Act, may not be included in an agreement between the state and the Secretary entered into under sections 7-452 to 7-459, inclusive. Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with Section 218(d) of said act shall be included if and when the Governor issues, with respect to such service, a certificate to the Secretary pursuant to section 7-455. Any municipality applying for membership in the system may elect to exclude from membership in the system the following: (a) All services in any class or classes of elective positions, part-time positions or positions the compensation for which is on a fee basis, (b) student service to the fullest extent such coverage is permitted under Section 218 of the Social Security Act, (c) services performed by individuals to whom Section 218(c)(3) (B) of the Social Security Act is applicable, or (d) any services which may be optionally excluded under Section 218(c) of the Social Security Act. Any municipality which joined the system prior to July 8, 1955, shall be deemed to have elected exclusion (c). Where any municipality covers under the agreement the services described in exclusion (c), the services of any individual thereby covered shall cease to be covered by the agreement if he thereafter becomes eligible to be a member of a retirement plan, but only if the agreement is not already applicable to such plan pursuant to Section 218(d) of the Social Security Act. Nothing in sections 7-451 to 7-459, inclusive, shall prevent coverage under the system in accordance with Section 218(d)(8) of the Social Security Act of services of individuals in positions covered by more than one retirement system. Where, prior to June 29, 1959, services in positions covered by a retirement system have been covered under the system, the legislative body of a municipality may request that services of individuals excluded from such coverage because such positions were covered by another retirement system be included under the system, and such services shall be covered under the system in accordance with Section 218(d)(8) of the Social Security Act.

(1951, 1955, S. 410d; 1957, P.A. 447, S. 12; 1959, P.A. 518, S. 1; 612, S. 3; February, 1965, P.A. 110; 337, S. 1; P.A. 73-597, S. 1, 3; P.A. 13-153, S. 1.)

History: 1959 acts deleted from Subdiv. (2) “services of individuals in positions covered under any retirement plan established by or under the authority of any special act other than services performed by individuals to whom section 218 (c)(3)(C) is applicable, unless and until the special act provides or is amended to provide specifically that such services need not be excluded in determining coverage under the system,” deleted the qualification “(3)” after references to section 218(d) in Subdiv. (3) and specifically prohibited denial of coverage for persons in positions covered by more than one retirement system; 1965 acts added services of individuals in local retirement systems to exception in Subdiv. (2) and added Subdiv. (d); P.A. 73-597 substituted “(B)” for “(C)” in references to “section 218(c)(3)(B) of the Social Security Act”, permitted exclusion of services of emergency nature from coverage at municipality's option and allowed exclusion of student service to extent coverage is permitted under section 218; P.A. 13-153 amended Subdiv. (2) to limit exclusion of services of police officers and firefighters to services “performed prior to August 16, 1994,” and make a technical change, effective June 21, 2013.

Cited. 157 C. 429. Subdiv. (2): Earnings received for extra duty and coaching assignments are not covered by exemption of section for teacher salaries. 210 C. 531.



Section 7-455 - Referendum.

(1) With respect to the employees of any municipality, the Governor shall authorize a referendum upon request of the legislative body of such municipality and shall designate the commission to supervise the conduct of such referendum, in accordance with the requirements of Section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a municipality should be excluded from or included under an agreement under sections 7-452 to 7-455, inclusive; but no such referendum shall be held with respect to services the exclusion of which is required by subdivision (2) of section 7-454. Pursuant to Section 218(d)(6) of the Social Security Act, each retirement system covering positions of employees of more than one municipality shall, for the purposes of sections 7-452 to 7-455, inclusive, be deemed to constitute a separate retirement system with respect to each municipality having positions covered thereby.

(2) The legislative body of any municipality which has a retirement system, whether the system was established by special act or otherwise, may subdivide the system into two parts, each of which parts shall be deemed to constitute a separate retirement system; one part, which shall be known as Part A, shall be composed of positions of members of such system who have not expressed a desire for social security coverage, and the positions covered by such system of individuals who are ineligible to become members of such system; the second part, which shall be known as Part B, shall be composed of the positions of members of such system who have expressed their desire for social security coverage, and the positions of all individuals becoming members of such system after the date social security coverage is extended. Whenever the legislative body of a municipality has authorized the subdivision of its retirement system in this manner, the Governor shall authorize a vote among the members of such system on the question of whether they wish to be covered under an agreement under sections 7-452 to 7-455, inclusive. The Governor shall designate the commission to supervise the conduct of such vote in accordance with the requirements of Section 218(d)(7) of the Social Security Act. For purposes of such vote, an individual in a position to which an agreement under sections 7-452 to 7-455, inclusive, already applies or in a position excluded pursuant to Section 218(d)(5) of the Social Security Act shall not be considered a member of the retirement system with respect to which the vote is being conducted. For the purposes of such vote and of coverage under the system, an individual who is in a position covered by such retirement system and who is not a member thereof, but who is eligible to be such a member, shall be considered to be such a member, and such coverage shall be obtained for any such individual to the extent permitted by Section 218(d)(6)(E) of the Social Security Act. The position of any member of Part A may be transferred to Part B in the manner and to the extent permitted by Section 218 of the Social Security Act. Nothing in this part shall be construed as permitting a referendum among the members of the Teachers' Retirement Association in accordance with Section 218(d)(3) of the Social Security Act, or vote of said members in accordance with Section 218(d)(7) of said act.

(3) The notice of referendum or vote required by Section 218(d)(3)(c) or Section 218(d)(7) of the Social Security Act, as the case may be, to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the commission deems necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they shall be subject, if their services are included under an agreement under sections 7-452 to 7-455, inclusive. Upon receiving evidence satisfactory to him that the conditions of Section 218(d)(3) of the Social Security Act have been met with respect to a referendum or the conditions of Section 218(d)(1) have been met with respect to a vote, the Governor shall so certify to the Secretary.

(1955, S. 411d; September, 1957, P.A. 10, S. 1; 1959, P.A. 612, S. 4; 1967, P.A. 656, S. 65; P.A. 79-631, S. 92, 111.)

History: 1959 act provided that eligible individuals who are not members of system be considered as members for voting purposes, that transfers from A to B be allowed and that nothing contained in provisions be construed to allow referendum among teachers' retirement association members; 1967 act added Subsec. (3) re notice of referendum or vote (replacing former Subsec. (3) which at some point was dropped without intent as were some of the sentences originally in Subsec. (2) at its creation in 1957); P.A. 79-631 made technical changes.

Cited. 157 C. 429; 210 C. 531.



Section 7-456 - Deductions from wages.

The legislative body of each municipal member of the system shall direct the treasurer or other financial officer of the municipality to make deductions from the wages of its employees as required by section 7-453. The total amount of such deductions and an equal amount appropriated by the municipality shall be forwarded to the commission within the time fixed by the commission; and if any municipality fails to make such payment within the time specified, the commission shall notify the Comptroller of such default and he shall withhold from such municipality the whole or any part of any sum due from the state until such payment is made. The commission is authorized to bring a civil action, in the name of the state, against any municipality so in default.

(1951, S. 412d.)

Cited. 157 C. 429; 210 C. 531.



Section 7-457 - Agreement between commission and municipality.

The agreement between the commission and the municipality shall describe in detail all conditions which must be fulfilled to meet the applicable requirements of the federal Social Security Act, including a stipulation that the cost to the state of administering sections 7-452 to 7-459, inclusive, shall be paid by the municipalities and apportioned among them quarterly, by the commission, in the ratio which each municipality's quarterly total payment to the system bears to the total payments of all municipalities made in the same quarter; and each municipality shall include in its annual budget a sum sufficient to meet the amount due as its contribution to the commission.

(1951, S. 413d; P.A. 86-312, S. 2, 21.)

History: P.A. 86-312 required inclusion by each municipality in its annual budget of sum sufficient to meet amount due as its contribution to the “commission” rather than the “fund”.

Cited. 157 C. 429; 210 C. 531.



Section 7-458 - Refund of amounts recovered from federal government.

Any amount recovered by the state from the federal government by virtue of payments made under the federal-state agreement shall be equitably refunded by the state to the contributors as the commission directs.

(1951, S. 414d.)

Cited. 157 C. 429; 210 C. 531.



Section 7-459 - Retroactivity.

The provisions of sections 7-452 to 7-458, inclusive, and this section shall be retroactive to January 1, 1951, and any agreement or modification thereof between the state and the federal government may be made retroactive in accordance with the provisions of Section 218(f) of the federal Social Security Act, as amended.

(1951, 1953, S. 416d.)

Cited. 157 C. 429; 210 C. 531.



Section 7-459a - Survivors' benefits authorized.

Any municipality participating in this part may, by vote of its legislative body, provide survivors' benefits for the widows of persons covered by this part.

(February, 1965, P.A. 338, S. 2.)

See Sec. 7-450 re amendment of retirement or pension system to provide for survivors' benefits.

Cited. 157 C. 429.



Section 7-459b - Deferred retirement option plan. Adoption.

(a) On or after July 1, 2000, the Retirement Commission may create a deferred retirement option plan and prescribe the manner in which such option plan may be adopted by a municipality participating in the Municipal Employees' Retirement Fund, provided the method of adoption is in accordance with subsection (c) of this section. If created, such plan shall permit members of the Municipal Employees' Retirement Fund who are eligible for a service retirement allowance to elect participation in such plan, provided such plan has been adopted by the participating municipality that employs such member.

(b) The deferred retirement option plan shall include a fixed period of time for member participation, not to exceed five years, and a specified rate of interest credit for member accounts. All other provisions of the deferred retirement option plan shall be as determined by the Retirement Commission, provided the structure of such plan is certified by the consulting actuary to the Municipal Employees' Retirement Fund as having no anticipated impact on the contribution rates for municipalities participating in said fund.

(c) Any municipality participating in the Municipal Employees' Retirement Fund shall have the option of adopting the deferred option plan for its members. Such adoption shall be in a manner prescribed by the Retirement Commission.

(P.A. 00-73, S. 1, 2; 00-192, S. 98, 102.)

History: P.A. 00-73 and P.A. 00-192 effective July 1, 2000 (Revisor's note: Sec. 1 of P.A. 00-73 and Sec. 98 of P.A. 00-192 are, for the most part, identical except that P.A. 00-192 includes a provision in Subsec. (a) authorizing the Retirement Commission to “prescribe the manner in which such option plan may be adopted by a municipality participating in the Municipal Employees' Retirement Fund, provided the method of adoption is in accordance with subsection (c) of this section” which is not found in P.A. 00-73, and further differs from P.A. 00-73 in Subsec. (c) in providing for adoption “in a manner prescribed by the Retirement Commission” where P.A. 00-73 provides for adoption “by a majority vote of the local legislative body”. The later act, P.A. 00-192, was deemed by the Revisors to have repealed by implication the conflicting earlier provision enacted in P.A. 00-73).



Section 7-459c - Retiree group health insurance benefits. Restriction on diminishment or elimination.

Notwithstanding any provision of the general statutes or special act 01-1, no municipality or subdivision of a municipality that provides group health insurance benefits to a retiree of the municipality or subdivision as of June 2, 2006, shall diminish or eliminate such retiree's benefits in violation of any collective bargaining agreement. Nothing in this section shall be construed to prohibit such municipality or subdivision from selecting an alternative insurance carrier to provide such retiree's benefits as long as the benefits provided by the alternative insurance carrier are at least equivalent to the benefits previously provided by such municipality or subdivision to such retiree, unless such retiree, as of the effective date of such employee's retirement, is covered by a collective bargaining agreement, negotiated in accordance with the provisions of sections 7-467 to 7-477, inclusive, with a provision specifying that such retiree is entitled to the same health insurance benefits provided to active employees of the municipality as a result of collective bargaining.

(P.A. 06-123, S. 1.)

History: P.A. 06-123 effective June 2, 2006.



Section 7-460 - Compensation of officials and employees.

Unless otherwise specifically provided in the general statutes, any municipality or subdivision thereof, through its legislative body, may fix the compensation of its officials and employees, subject to the approval of its budget authority. Any proposed increase in the compensation of the members of the legislative body of any municipality shall be subject to confirmation by referendum at the next regular election of such municipality. The provisions of this section shall be applicable to any municipality, any provision of any special act to the contrary notwithstanding.

(1949 Rev., S. 920; 1961, P.A. 517, S. 90.)

History: 1961 act removed exception for municipal court judges and their appointees, municipal courts having been abolished in 1959.

Cited. 147 C. 401; 179 C. 140; 201 C. 377.

Salary increase for tax collector, voted by common council, held invalid because approval of board of finance and taxation was not secured. 25 CS 227. Cited. 40 CS 539.



Section 7-460a - Sick leave pay exclusion from Social Security contributions.

Each political subdivision of the state which grants to its full-time permanent employees, on account of illness or injury, sick leave with pay, may exclude any such payment from wages for which Social Security contributions are made, in accordance with the provisions of Subsection (b) of Section 209 of the federal Social Security Act of August 14, 1935 (49 Stat. 625), as from time to time amended.

(P.A. 79-529, S. 2.)



Section 7-460b - Residency requirements.

Notwithstanding any provision of the general statutes or special act or local law, ordinance or charter, no municipality may require as a condition of employment with such municipality that an employee whose position is subject to the terms of a collective bargaining agreement reached pursuant to sections 7-467 to 7-477, inclusive, reside in such municipality.

(P.A. 89-263.)



Section 7-460c - Compensatory time in lieu of overtime pay.

Notwithstanding the provisions of sections 31-71b and 31-76b to 31-76j, inclusive, to the contrary, any municipality may, by contract, agree with municipal employees to provide overtime compensation in the form of compensatory time, in lieu of overtime pay, at a rate not less than one and one-half hours of compensatory time for each hour worked in excess of the maximum workweek of such employees. A municipality providing compensatory time shall comply with all applicable provisions of the Fair Labor Standards Act of 1938, as from time to time amended.

(P.A. 91-81, S. 1, 2.)



Section 7-461 - Leave of absence for reserve corps field training.

Each officer and employee of any town, city or borough who is a member of the reserve corps of any branch of the armed forces of the United States, as defined by section 27-103, shall be entitled to absent himself from his duties or services while engaged in required field training in such reserve corps. No such officer or employee shall be subjected by any person, directly or indirectly, by reason of such absence, to any loss or reduction of vacation or holiday privileges or be prejudiced by reason of such absence with reference to promotion or continuance in office or employment or to reappointment to office or to reemployment. While engaged in such training, each officer or employee who is a bona fide member of the reserve corps of any branch of the armed forces shall receive the difference between his compensation for military activities and his salary or compensation as such officer or employee, provided, if his compensation for military activities exceeds the amount due him as such officer or employee, his military compensation shall prevail. The period of absence in any calendar year shall not exceed thirty days.

(1957, P.A. 569.)



Section 7-461a - Leave of absence for specialized disaster relief services.

Any municipal employee, with the approval of the legislative body of the municipality employing such employee, who is a certified disaster service volunteer of the American Red Cross, may be granted a leave not to exceed fourteen days in each year to participate in specialized disaster relief services for the American Red Cross, upon the request of the American Red Cross, without loss of pay, vacation time, sick leave or earned overtime accumulation.

(P.A. 89-379, S. 3.)



Section 7-462 - Reinstatement of employees after military leave.

(a) Any employee who leaves the service of any political subdivision for the purpose of entering the armed forces of the United States shall be reinstated in his former position and duties, provided he shall make application for return to such service within ninety days after he has received a certificate of satisfactory service from the armed forces. The appointing authority of any political subdivision in which such employee is reinstated shall certify in writing that such employee is able and qualified to perform the work required and that there is work available for him. In considering the factor of availability of work, the political subdivision shall replace by the returning employee any employee, junior in service, who was employed for the purpose of filling the position vacated by such returning employee. Any employee returning to the service of any political subdivision as herein provided shall be credited, under the provisions of this section, with the period of such service in said armed forces to the same extent as though it had been a part of the term of service to such political subdivision. This section shall not apply to any employee of a political subdivision for a period of more than three years in addition to war service or compulsory service and the ninety-day period hereinbefore provided for.

(b) For purposes of this section, “political subdivision” shall include any town, city, borough, district, school board, board of education, public social service or public welfare agency, public corporation, housing authority, redevelopment or urban renewal board or commission, or other public authority or public agency established by law.

(1949, S. 434d; 1959, P.A. 152, S. 20; P.A. 73-194, S. 1, 2.)

History: 1959 act removed references to county employees; P.A. 73-194 substituted “political subdivision” for “town, city or borough” and defined “political subdivision” in new Subsec. (b).



Section 7-463 - Interest of state in employees' bonds.

Whenever an official or other officer or a clerk or employee of any town, city or borough, or any of their agencies, is the repository or custodian of any funds in which the state has an interest, and such officer, official, clerk or employee is bonded for good and faithful performance, such bond shall include and run to the state to the extent of such interest and any additional premium therefor shall be paid by such town, city or borough.

(1949 Rev., S. 921; 1959, P.A. 152, S. 22.)

History: 1959 act removed references to counties.



Section 7-464 - Group insurance benefits for municipal employees, volunteer firefighters and volunteer ambulance personnel. Age discrimination.

(a) Any town, city or borough may, through its authorized officials, provide such form or forms of group life, health and accident and hospital plan benefits for its employees as it deems advisable. Any town, city or borough that provides health and accident and hospital plan benefits for its employees may arrange and procure the same benefits for each active member of a volunteer fire company or department or volunteer ambulance service or company within such town, city or borough, provided the member (1) elects coverage under such plan or plans, (2) pays one hundred per cent of the premium charged and any additional costs for such coverage, and (3) meets the requirements for active status set forth by said town, city or borough.

(b) If the town, city or borough has less than twenty employees, no health and accident and hospital plan for such employees may provide for reduced coverage for any employee who has reached the age of sixty-five and is eligible for Medicare benefits or any employee's spouse who has reached age sixty-five and is eligible for Medicare benefits except to the extent such coverage is provided by Medicare. If the town, city or borough has twenty or more employees, the terms of any such plan shall entitle any employee who has attained the age of sixty-five and any employee's spouse who has attained the age of sixty-five to group hospital, surgical or medical insurance coverage under the same conditions as any covered employee or spouse who is under the age of sixty-five.

(1949 Rev., S. 922; 1949, 1955, S. 424d; 1959, P.A. 152, S. 23; P.A. 82-196, S. 3; P.A. 88-303, S. 1, 6; P.A. 90-88, S. 1; P.A. 03-254, S. 1.)

History: 1959 act removed references to counties; P.A. 82-196 provided that the insurance benefits for employees who have reached 65 years of age shall not be reduced except to the extent such coverage is provided by Medicare; P.A. 88-303 removed the provision for reduced coverage for Medicare- eligible employees and added the provision that employees and their spouses aged 65 and over are entitled to group health insurance under the same conditions as covered employees and spouses under age 65; P.A. 90-88 allowed for the provision of reduced coverage for Medicare eligible employees of municipalities with less than 20 employees in certain cases; P.A. 03-254 divided existing provisions into Subsecs. (a) and (b) and amended Subsec. (a) to authorize municipalities to allow active volunteer firefighters and ambulance personnel to participate in the same health insurance plan as municipal employees, provided the volunteers elect coverage under the plan, pay the entire cost of coverage and meet the municipality's requirements for active status.

See Secs. 38a-513f and 38a-513g re health insurance claims data provided annually to certain municipalities and premium information required to be submitted annually by certain municipalities to Comptroller.



Section 7-464a - Deferred compensation plan for municipal employees. Administration. Option of participating in deferred compensation program for state employees.

(a) Any city, town or other political subdivision of the state may, by contract, agree with any employee to defer, in whole or in part, any portion of such employee's compensation and may subsequently, with the consent of the employee, contract for, purchase or otherwise procure, for the purpose of funding a deferred compensation program for such employee, (1) an investment savings account, (2) a fixed or variable life insurance or annuity contract from any life underwriter licensed by this state who represents an insurance company licensed to contract business in this state, or (3) a beneficial interest in an investment trust established by an organization of public employers, the assets of which are managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations, from an entity registered as a broker-dealer under statutes and regulations of the state governing the sale of securities, provided the employee shall be furnished prior to purchase with disclosures substantially comparable to the disclosures required under the Securities Act of 1933 and the Investment Company Act of 1940 for the sale of similar nonexempt products.

(b) The officer designated by the chief executive officer of any city, town or other political subdivision is authorized to enter into such contractual agreements with employees of the city, town or other political subdivision, as the case may be, on behalf of the city, town or political subdivision to defer any portion of that employee's compensation.

(c) The administration of the deferred compensation program shall be under the direction of the officer designated by the particular city, town or other political subdivision. Payroll deductions shall be made, in each instance, by the appropriate payroll officer. The administrator of the deferred compensation program may contract with a private corporation or institution for providing consolidated billing and other administrative services with respect thereto.

(d) For the purposes of this section: “Employee” means any person, whether appointed, elected or under contract, providing services for the city, town or other political subdivision, for which compensation is paid; and “investment savings account” means a savings account in a state bank and trust company, national banking association, mutual savings bank, savings and loan association or federal savings and loan association or a share account in a credit union or federal credit union established to receive the deferred compensation of a municipal employee under the deferred compensation plan established by the officer designated by a city, town or other political subdivision pursuant to this section.

(e) Notwithstanding any other provision of law to the contrary, those persons designated to administer the deferred compensation program are hereby authorized to make (1) deposits or payments to such investment savings accounts, (2) payment of premiums for the purchase of fixed or variable life insurance or annuity contracts, or (3) payments for interests in investment trusts established by an organization of public employers and managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations under the deferred compensation program. Such payments shall not be construed to be a prohibited use of the general assets of the city, town or other political subdivision.

(f) Any city, town or other political subdivision of the state may, by contract, elect to participate in the deferred compensation program for state employees as authorized under subsection (g) of section 5-264a. The deferred compensation funds associated with the participation by such city, town or political subdivision in the deferred compensation program for state employees may be invested in any of the funding vehicles authorized for such program under section 5-264a.

(P.A. 73-578; P.A. 80-22, S. 2; P.A. 90-208, S. 2; P.A. 91-72, S. 2; P.A. 01-80, S. 11.)

History: P.A. 80-22 amended Subsecs. (a) and (e) to allow funding deferred compensation program through investment savings accounts and in Subsec. (d) defined “investment savings account”; P.A. 90-208 added Subsec. (a)(3) allowing investment in certain retirement fund and amended the section to apply only to cities, towns, boroughs and other political subdivisions of the state; P.A. 91-72 amended Subsec. (a) by replacing existing Subdiv. (3) with new provisions re beneficial interest in certain investment trusts and amended Subsec. (e) by deleting provisions re retirement funds and adding provisions re investment trusts in Subdiv. (3); P.A. 01-80 made technical changes in Subsecs. (a) and (e) and added Subsec. (f) re option to participate in deferred compensation program for state employees by any city, town or political subdivision of the state.



Section 7-464b - Agreements between municipalities and boards of education to provide employee medical or health care benefits.

(a) Subject to the provisions of subsection (b) of this section, and the provisions of any collective bargaining agreement, a municipality or a local or regional board of education may join together with any combination of other municipalities and local or regional boards of education by written agreement as a single entity for the purpose of providing medical or health care benefits for their employees. Such written agreement shall establish the membership of such group, the duration of such benefits plan, requirements regarding payment for such benefits plan and the procedures for a municipality or local or regional board of education to withdraw from such group and terminate such benefits plan. Such agreement shall not constitute a multiple employer welfare arrangement, as defined in Section 3 of the Employee Retirement Income Security Act of 1974, as amended from time to time. Any group established pursuant to this section shall not be deemed a fictitious group. As used in this section, “municipality” means any town, city or borough, consolidated town and city, consolidated town and borough or any district, as defined in section 7-324.

(b) Before a municipality or a local or regional board of education may enter into an agreement described in subsection (a) of this section, the legislative body of a municipality shall approve such an agreement in cases where: (1) There is an existing arrangement between a municipality and the board of education serving such municipality for the provision of medical or health care benefits to the employees of both the municipality and the board of education serving such municipality; or (2) a municipality and the board of education serving such municipality have separate medical or health care benefits plans for their respective employees and both such benefits plans are paid for by the general fund of the municipality.

(P.A. 10-174, S. 1; P.A. 11-67, S. 3.)

History: P.A. 11-67 amended Subsec. (a) to redefine “municipality” by adding “any district, as defined in section 7-324”.



Section 7-465 - Assumption of liability for damage caused by employee of municipality or member of local emergency planning district. Joint liability of municipalities in district department of health or regional council of governments.

(a) Any town, city or borough, notwithstanding any inconsistent provision of law, general, special or local, shall pay on behalf of any employee of such municipality, except firemen covered under the provisions of section 7-308, and on behalf of any member from such municipality of a local emergency planning district, appointed pursuant to section 22a-601, all sums which such employee becomes obligated to pay by reason of the liability imposed upon such employee by law for damages awarded for infringement of any person’s civil rights or for physical damages to person or property, except as set forth in this section, if the employee, at the time of the occurrence, accident, physical injury or damages complained of, was acting in the performance of his duties and within the scope of his employment, and if such occurrence, accident, physical injury or damage was not the result of any wilful or wanton act of such employee in the discharge of such duty. This section shall not apply to physical injury to a person caused by an employee to a fellow employee while both employees are engaged in the scope of their employment for such municipality if the employee suffering such injury or, in the case of his death, his dependent, has a right to benefits or compensation under chapter 568 by reason of such injury. If an employee or, in the case of his death, his dependent, has a right to benefits or compensation under chapter 568 by reason of injury or death caused by the negligence or wrong of a fellow employee while both employees are engaged in the scope of their employment for such municipality, such employee or, in the case of his death, his dependent, shall have no cause of action against such fellow employee to recover damages for such injury or death unless such wrong was wilful and malicious or the action is based on the fellow employee’s negligence in the operation of a motor vehicle, as defined in section 14-1. This section shall not apply to libel or slander proceedings brought against any such employee and, in such cases, there is no assumption of liability by any town, city or borough. Any employee of such municipality, although excused from official duty at the time, for the purposes of this section shall be deemed to be acting in the discharge of duty when engaged in the immediate and actual performance of a public duty imposed by law. Such municipality may arrange for and maintain appropriate insurance or may elect to act as a self-insurer to maintain such protection. No action for personal physical injuries or damages to real or personal property shall be maintained against such municipality and employee jointly unless such action is commenced within two years after the cause of action therefor arose and written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk of such municipality within six months after such cause of action has accrued. Governmental immunity shall not be a defense in any action brought under this section. In any such action the municipality and the employee may be represented by the same attorney. As used in this section, “employee” includes (1) a member of a town board of education and any teacher, including a student teacher doing practice teaching under the direction of such a teacher, or other person employed by such board, and (2) a member of the local emergency planning committee from such municipality appointed pursuant to section 22a-601. Nothing in this section shall be construed to abrogate the right of any person, board or commission which may accrue under section 10-235.

(b) Each town, city or borough which has joined with other towns, cities or boroughs to form a district department of health, pursuant to chapter 368f, or a regional council of governments, pursuant to section 4-124j, shall jointly assume the liability imposed upon any officer, agent or employee of such district department of health or such regional council of governments, acting in the performance of his duties and in the scope of his employment, under, and in the manner and in accordance with the procedures set forth in, subsection (a) of this section. Such joint assumption of liability shall be proportionately shared by the towns, cities and boroughs in such district or regional council of governments, on the same basis that the expenses of such district are shared as determined under section 19a-243.

(1957, P.A. 401, S. 1; 1959, P.A. 651, S. 1; 1961, P.A. 375; 1963, P.A. 97; February, 1965, P.A. 277; 1971, P.A. 226, S. 1; P.A. 73-610; P.A. 75-408, S. 3; P.A. 77-502, S. 1; P.A. 81-229, S. 2; P.A. 82-472, S. 20, 183; P.A. 85-521, S. 1; P.A. 89-212, S. 12; P.A. 03-278, S. 19; P.A. 13-247, S. 273; P.A. 15-85, S. 1.)

History: 1959 act added qualifying word “physical” before “damages” and “injury,” added exception for libel and slander and reduced time for filing notice from 6 months to 60 days; 1961 act incorporated provisions re case where injured person is an employee injured by fellow employee and restored notice period to 6 months; 1963 act removed waiting period of 30 days after notice to municipality before action could be commenced and deleted provision for notice to employee as well as to municipality; 1965 act added provisions concerning representation of municipality and employee by same attorney; 1971 act required that action must be brought within two years rather than one year and required that notice be written, effective October 1, 1971, and applicable to injuries first sustained on and after said date; P.A. 73-610 defined “employee” and protected rights of persons, boards and commissions under Sec. 10-235; P.A. 75-408 included awards for infringement of civil rights; P.A. 77-502 added Subsec. (b) re district departments of health; P.A. 81-229 amended Subsec. (b) to include regional planning agencies; P.A. 82-472 corrected a reference to regional planning agency; P.A. 85-521 amended Subsec. (a) to authorize a cause of action by an employee against a fellow employee based on the fellow employee’s negligence in the operation of a motor vehicle; P.A. 89-212 amended Subsec. (a) to require assumption of liability for members of local emergency planning districts; P.A. 03-278 replaced “verdict” with “final judgment” and made technical changes in Subsec. (a), effective July 9, 2003; P.A. 13-247 amended Subsec. (b) by substituting “council of governments” for “planning agency”, replacing reference to Ch. 127 with reference to Sec. 4-124j and deleting “or such regional planning agency as determined under section 8-34a”, effective January 1, 2015; P.A. 15-85 amended Subsec. (a) by deleting provision re municipality to file a statement with the court if the municipality and municipal employee are represented by the same attorney as defendants in a civil action.



Section 7-466 - Collective bargaining authorized.

Section 7-466 is repealed.

(1963, P.A. 495, S. 1; February, 1965, P.A. 159, S. 12.)



Section 7-467 - Collective bargaining. Definitions.

When used in sections 7-467 to 7-477, inclusive:

(1) “Municipal employer” means any political subdivision of the state, including any town, city, borough, district, district department of health, school board, housing authority or other authority established by law, a private nonprofit corporation which has a valid contract with any town, city, borough or district to extinguish fires and to protect its inhabitants from loss by fire, and any person or persons designated by the municipal employer to act in its interest in dealing with municipal employees;

(2) “Employee” means any employee of a municipal employer, whether or not in the classified service of the municipal employer, except elected officials, administrative officials, board and commission members, certified teachers, part-time employees who work less than twenty hours per week on a seasonal basis, department heads and persons in such other positions as may be excluded from coverage under sections 7-467 to 7-477, inclusive, in accordance with subdivision (2) of section 7-471;

(3) “Seasonal basis” means working for a period of not more than one hundred twenty calendar days in any calendar year;

(4) “Department head” means an employee who heads any department in a municipal organization, has substantial supervisory control of a permanent nature over other municipal employees, and is directly accountable to the board of selectmen of a town, city or borough not having a charter or special act form of government, or to the chief executive officer of any other town, city or borough;

(5) “Department” means any major functional division in a municipal organization, notwithstanding the provisions of any charter or special act to the contrary;

(6) “Employee organization” means any lawful association, labor organization, federation or council having as a primary purpose the improvement of wages, hours and other conditions of employment among employees of municipal employers.

(February, 1965, P.A. 159, S. 1; 1969, P.A. 688, S. 5; P.A. 78-375, S. 1; P.A. 83-503; P.A. 85-40; P.A. 90-47, S. 1.)

History: 1969 act included district departments of health in definition of “municipal employer”; P.A. 78-375 excluded department heads from definition of “employee” and deleted reference to persons in supervisory positions; P.A. 83-503 defined “seasonal basis”, “department head” and “department”, and included part-time employees who do not work on a seasonal basis within the definition of “employee”; P.A. 85-40 redefined “seasonal basis” as work lasting not more than 120 calendar days rather than as work lasting 65 working days; P.A. 90-47 added nonprofit fire-fighting corporations which contract with municipalities to the definition of “municipal employer”.

See Sec. 10-153b et seq. re collective bargaining for teachers.

Cited. 154 C. 530; 162 C. 579; 171 C. 345, 347; Id., 420; Id., 553; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192. Exhaustion of administrative remedies discussed. 200 C. 38. Cited. 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549, 551; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 234 C. 123; 237 C. 378; 239 C. 32.

Cited. 3 CA 1; 16 CA 232. Subdiv. (2): “Employee” does not include retired or former employees and municipal employer was not obligated to bargain with respect to claims of former employees, regardless of when claims arose. 128 CA 741.

Cited. 28 CS 267. A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. Id., 212; 36 CS 18; 39 CS 1; 42 CS 227; 43 CS 340; Id., 470.



Section 7-467a - Qualification of employee organization.

No employee organization, as defined in section 7-467, shall be eligible to petition for exclusive recognition or to participate in a recognition election under section 7-471 unless it has been in existence for not fewer than six months.

(1967, P.A. 491, S. 1.)

Cited. 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297.

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. 42 CS 227; 43 CS 470.



Section 7-468 - Rights of employees and representatives. Duty of fair representation.

(a) Employees shall have, and shall be protected in the exercise of, the right of self-organization, to form, join or assist any employee organization, to bargain collectively through representatives of their own choosing on questions of wages, hours and other conditions of employment and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, free from actual interference, restraint or coercion.

(b) When an employee organization has been designated by the State Board of Labor Relations as the representative of the majority of the employees in an appropriate unit, or has been recognized by the chief executive officer of a municipal employer as the representative of the majority of employees in an appropriate unit, that employee organization shall be recognized by the municipal employer as the exclusive bargaining agent for the employees of such unit.

(c) When an employee organization has been designated in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit, it shall have the right to act for and to negotiate agreements covering all employees in the unit and shall be responsible for representing the interests of all such employees without discrimination and without regard to employee organization membership.

(d) When an employee organization has been designated in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit, it shall have a duty of fair representation to the members of that unit.

(e) An individual employee at any time may present a grievance to his employer and have the grievance adjusted, without intervention of an employee organization, provided the adjustment shall not be inconsistent with the terms of a collective bargaining agreement then in effect. The employee organization certified or recognized as the exclusive representative shall be given prompt notice of the adjustment.

(February, 1965, P.A. 159, S. 2; 1967, P.A. 491, S. 2; P.A. 93-426, S. 4.)

History: 1967 act amended Subsec. (b) to specify that recognition of employee representative be made by chief executive officer; P.A. 93-426 inserted new Subsec. (d) to impose a duty of fair representation on an employee organization which represents municipal employees and redesignated existing Subsec. (d) as (e).

Cited. 171 C. 347, 349; Id., 553. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; Id., 685; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 222 C. 233; 224 C. 666; 225 C. 297; 234 C. 123; 239 C. 168.

Cited. 3 CA 1; 8 CA 57; 16 CA 232.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. Id., 15; 39 CS 1; 42 CS 227; 43 CS 470.

Subsec. (a):

Essentially same language as NLRA; judicial interpretation frequently accorded federal act is of great assistance and persuasive force in interpretation of our own acts. 175 C. 349.



Section 7-469 - Duty to bargain collectively.

The municipal employer and such employee organization as has been designated as exclusive representative of employees in an appropriate unit, through appropriate officials or their representatives, shall have the duty to bargain collectively. This duty extends to the obligation to bargain collectively as set forth in subsection (c) of section 7-470.

(February, 1965, P.A. 159, S. 3.)

Cited. 162 C. 579. Collective bargaining is a constitutional right. 164 C. 348. Cited. 171 C. 347; Id., 553; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; Id., 623; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; Id., 597; 212 C. 294; 215 C. 14; 221 C. 244; 224 C. 666; 225 C. 297; 232 C. 57; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. 42 CS 227; 43 CS 340; Id., 470.



Section 7-470 - Prohibited acts of employers and employee organizations.

(a) Municipal employers or their representatives or agents are prohibited from: (1) Interfering, restraining or coercing employees in the exercise of the rights guaranteed in section 7-468; (2) dominating or interfering with the formation, existence or administration of any employee organization; (3) discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under sections 7-467 to 7-477, inclusive; (4) refusing to bargain collectively in good faith with an employee organization which has been designated in accordance with the provisions of said sections as the exclusive representative of employees in an appropriate unit; (5) refusing to discuss grievances with the representatives of an employee organization designated as the exclusive representative in an appropriate unit in accordance with the provisions of said sections; (6) refusing to comply with a grievance settlement, or arbitration settlement, or a valid award or decision of an arbitration panel or arbitrator rendered in accordance with the provisions of section 7-472.

(b) Employee organizations or their agents are prohibited from: (1) Restraining or coercing (A) employees in the exercise of the rights guaranteed in subsection (a) of section 7-468, and (B) a municipal employer in the selection of his representative for purposes of collective bargaining or the adjustment of grievances; (2) refusing to bargain collectively in good faith with a municipal employer, if it has been designated in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit; (3) breaching their duty of fair representation pursuant to section 7-468; (4) refusing to comply with a grievance settlement, or arbitration settlement, or a valid award or decision of an arbitration panel or arbitrator rendered in accordance with the provisions of section 7-472.

(c) For the purposes of said sections, to bargain collectively is the performance of the mutual obligation of the municipal employer or his designated representatives and the representative of the employees to meet at reasonable times, including meetings appropriately related to the budget-making process, and confer in good faith with respect to wages, hours and other conditions of employment, or the negotiation of an agreement, or any question arising thereunder, and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(February, 1965, P.A. 159, S. 4; P.A. 75-189, S. 1, 2; P.A. 93-426, S. 5.)

History: P.A. 75-189 amended Subsecs. (a) and (b) to prohibit refusing to comply terms of settlements, awards and decisions; P.A. 93-426 inserted new Subsec. (b)(3) to prohibit an employee organization which represents municipal employees from breaching its duty of fair representation to its members and redesignated existing Subdiv. (3) as (4).

Cited. 154 C. 530. Plaintiff union's appeal from defendant labor relations board properly dismissed by Superior Court where there was no evidence that municipality engaged in unfair labor practices claimed in union's complaint. 159 C. 46. Cited. 171 C. 345, 349; Id., 347, 564; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232; 33 CA 541.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. The clause in a contract between a municipality and its firemen which gives the firemen parity with police is a restraint upon and interference with the police union's ability to negotiate with the municipality. Id., 15, 22. Residency requirement for municipal employees was condition of employment and therefore a mandatory subject of collective bargaining, and employer's unilateral change of such condition of employment was prohibited act; failure of union to demand bargaining prior to enactment of ordinance did not constitute a waiver of its right to bargain. 36 CS 18. Cited. 40 CS 365; 42 CS 227; 43 CS 340; Id., 470.

Subsec. (a):

Subdiv. (1): Labor board cannot compel either party, directly or indirectly, to agree to any contractual position but can require that employees bargain in good faith. 160 C. 285. Cited. 171 C. 349. Subdiv. (4): Unilateral change of pension benefits by employer did not constitute refusal to bargain where union had notice of change and opportunity to negotiate the issue. 173 C. 210. Cited. 206 C. 449; 210 C. 597; 217 C. 110; 232 C. 57. Term “grievance settlement” within Subdiv. (6) encompasses an unappealed grievance decision; State Board of Labor Relations' time-tested interpretation of term is reasonable and consistent with its use as a term of art in the labor law context, there was no merit to argument that legislature intended to make a distinction between grievance decision and grievance settlement and there was nothing in statutory language or legislative history that contravened board's interpretation. 259 C. 251.

Cited. 8 CA 57. Substantial evidence supported denial by State Board of Labor Relations of union's complaint alleging that supervisory personnel employed by city department of public works engaged in prohibited conduct. 156 CA 79.

Cited. 39 CS 338.

Subsec. (c):

Collective bargaining must be taken at reasonable time relative to town's budget-making process. 160 C. 285. Cited. 162 C. 579; 171 C. 352, 353. “Conditions of employment” includes whether person shall continue in employment. Id., 553, 559, 560. Cited. 210 C. 597; 216 C. 253; 224 C. 666; 232 C. 57.



Section 7-471 - Powers of State Board of Labor Relations.

The State Board of Labor Relations shall have the following power and authority in relation to collective bargaining in municipal employment:

(1) Whenever, in accordance with such regulations as may be prescribed by the board, a petition has been filed (A) by an employee or group of employees or any employee organization acting in their behalf alleging that a substantial number of employees (i) wish to be represented for collective bargaining by an employee organization as exclusive representative, or (ii) assert that the employee organization which has been certified or is currently being recognized by their municipal employer as the bargaining representative is no longer the representative of a majority of employees in the unit; (B) by a municipal employer alleging that one or more employee organizations have presented to him a claim to be recognized as the representative of a majority of employees in an appropriate unit; or (C) by either an employee organization or a municipal employer in accordance with subdivision (4) of this section, the board shall refer the petition to its agent who shall investigate the petition and issue a direction of election and conduct a secret ballot election to determine whether and by which employee organization the employees desire to be represented if he has reasonable cause to believe that a question of representation exists, or issue a recommendation to dismiss the petition if he finds that there is not such reasonable cause, or refer the petition to the board for a hearing without having conducted an election or issuing a recommendation of dismissal, in which event the board shall conduct an appropriate hearing upon due notice. The agent shall report his action to the board. The board shall issue an order confirming the agent's direction of election and certifying the results of the election, or issue an order confirming the agent's recommendation for dismissal, or order a further investigation, or provide for an appropriate hearing upon due notice. Before taking any of the aforesaid actions, the board shall provide the parties with an opportunity to file briefs on the questions at issue and shall fully consider any such briefs filed. After a hearing, the board shall order any of the aforesaid actions on the petition or shall, upon good cause, order any other suitable method to determine whether and by which employee organization the employees desire to be represented. The board shall certify the results. No election shall be directed in any bargaining unit or any subdivision thereof within which in the preceding twelve-month period a valid election has been held. No election shall be directed by the board during the term of a written collective bargaining agreement, except for good cause. In any election where none of the choices on the ballot receives a majority, a runoff shall be conducted, the ballot providing for a selection between the two choices receiving the largest and the second largest number of valid votes cast in the election. An employee organization which receives a majority of votes cast in an election confirmed or ordered by the board shall be designated by the board as exclusive representative of the employees in the unit.

(2) The board shall have the power to determine whether a position is covered by sections 7-467 to 7-477, inclusive, in the event of a dispute between the municipal employer and an employee organization. In determining whether a position is supervisory the board shall consider, among other criteria, whether the principal functions of the position are characterized by not fewer than two of the following: (A) Performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees; (B) performing such duties as are distinct and dissimilar from those performed by the employees supervised; (C) exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing the provisions of a collective bargaining agreement; and (D) establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards. The above criteria for supervisory positions shall not necessarily apply to police or fire departments.

(3) The board shall decide in each case whether, in order to insure to employees the fullest freedom in exercising the rights guaranteed by sections 7-467 to 7-477, inclusive, and in order to insure a clear and identifiable community of interest among employees concerned, the unit appropriate for purposes of collective bargaining shall be the municipal employer unit or any other unit thereof, provided no unit shall include both supervisory and nonsupervisory employees except there shall be a single unit for each fire department consisting of the uniformed and investigatory employees of each such fire department and a single unit for each police department consisting of the uniformed and investigatory employees of each such police department. No existing units shall be altered or modified to conform to this provision. No unit shall include both professional and nonprofessional employees unless a majority of such professional employees vote for inclusion in such unit, provided employees who are members of a profession may be included in a unit which includes nonprofessional employees if an employee organization has been designated by the board or has been recognized by the municipal employer as the exclusive representative of such unit and a majority of the employees in such profession vote for inclusion in such unit, in which event all of the employees in such profession shall be included in such unit. The term “professional employee” means: (A) Any employee engaged in work (i) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; (ii) involving the consistent exercise of discretion and judgment in its performance; (iii) of such a character that the output produced or the result accomplished cannot be standardized in relation to a given time period; (iv) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or (B) any employee who (i) has completed the courses of specialized intellectual instruction and study described in subparagraph (A)(iv) of this subdivision, and (ii) is performing related work under the supervision of a professional person to qualify himself or herself to become a professional employee as defined in subparagraph (A) of this subdivision.

(4) An employee organization or a municipal employer may file a petition with the board seeking a clarification or modification of an existing unit. The power of the board to make such clarifications and modifications shall be limited to those times when a petition for clarification or modification is filed by either an employee organization or a municipal employer. No petition seeking a clarification or modification of an existing unit shall be considered to be timely by the board during the term of a written collective bargaining agreement, except that a petition for clarification or modification filed by an employee organization concerning either (A) a newly created position, or (B) any employee who is not represented by an employee organization, may be filed at any time.

(5) Whenever a question arises as to whether a practice prohibited by sections 7-467 to 7-477, inclusive, has been committed by a municipal employer or employee organization, the board shall consider that question in accordance with the following procedure: (A) When a complaint has been made to the board that a prohibited practice has been or is being committed, the board shall refer such complaint to its agent. Upon receiving a report from the agent, the board may issue an order dismissing the complaint or may order a further investigation or a hearing thereon. When a hearing is ordered, the board shall set the time and place for the hearing, which time and place may be changed by the board at the request of one of the parties for cause shown. Any complaint may be amended with the permission of the board. The municipal employer, the employee organization and the person so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as the board may limit. Such municipal employer, such employee organization and such person shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of the board any person may be allowed to intervene in such proceeding. In any hearing the board shall not be bound by the technical rules of evidence prevailing in the courts. A transcript of the testimony taken at any hearing before the board shall be filed with the board. (B) If, upon all the testimony, the board determines that a prohibited practice has been or is being committed, it shall state its findings of fact and shall issue and cause to be served on the party committing the prohibited practice an order requiring it or him to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of sections 7-467 to 7-477, inclusive, including but not limited to: (i) Withdrawal of certification of an employee organization established or assisted by any action defined in said sections as a prohibited practice, (ii) reinstatement of an employee discriminated against in violation of said sections with or without back pay, or (iii) if either party is found to have refused to bargain collectively in good faith, ordering arbitration and directing the party found to have refused to bargain to pay the full costs of arbitration under section 7-473c, resulting from the negotiations in which the refusal to bargain occurred. (C) If, upon all of the testimony, the board determines that a prohibited practice has not been or is not being committed, it shall state its finding of fact and shall issue an order dismissing the complaint. (D) For the purposes of hearings and enforcement of orders under sections 7-467 to 7-477, inclusive, the board shall have the same power and authority as it has in sections 31-107, 31-108 and 31-109, and the municipal employer and the employee organization shall have the right of appeal as provided therein. (E) If, by the thirtieth day following the date on which a complaint citing a violation of section 7-470 was made to the board, said board has not determined whether a prohibited practice has been or is being committed and if the violation is of an ongoing nature, said board may issue and cause to be served on the party committing the act or practice cited in such complaint an order requiring such party to cease and desist from such act or practice until said board has made its determination.

(February, 1965, P.A. 159, S. 5; 1967, P.A. 491, S. 3, 4; P.A. 78-375, S. 2; P.A. 79-313; P.A. 81-29, S. 3; P.A. 91-255, S. 2; P.A. 92-170, S. 16, 26; P.A. 07-217, S. 28.)

History: 1967 act amended Subdiv. (2) to require that at least two of the criteria enumerating characteristics of supervisory positions apply in determining exclusion from coverage and amended Subdiv. (3) to clarify that “single unit” refers to fire department and police department units rather than to uniformed and investigatory units within each and to set forth conditions in which professional and nonprofessional employees may be in same unit; P.A. 78-375 deleted reference to “supervisory” positions in Subdiv. (2) and amended Subdiv. (3) to prohibit units from including both supervisory and nonsupervisory employees except in police and fire departments and to exempt existing units from conformity with provision re supervisory and nonsupervisory employees; P.A. 79-313 added Subdiv. (4)(E) re cease and desist orders; P.A. 81-29 transferred certain powers of board to its agent re petitions concerning the election of representatives but rested final action with the board; P.A. 91-255 added Subdiv. (1)(C) re petitions filed by employee organizations or municipal employers, added new Subdiv. (4) re petitions seeking clarification or modification of existing units and redesignated existing Subdiv. (4) as Subdiv. (5); P.A. 92-170 amended Subdiv. (5) to replace references to fact finding with arbitration, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; P.A. 07-217 made technical changes in Subdivs. (3) and (4), effective July 12, 2007.

There is no direct appeal from decision of board determining a bargaining unit and directing an election; National Labor Relations Act compared. 154 C. 530. Appeals to Supreme Court under section shall be taken and prosecuted in same manner as other appeals to Supreme Court. 159 C. 46. Cited. 171 C. 347, 351; Id., 553, 564. One employee does not constitute an appropriate bargaining unit for purposes of the Municipal Employees Relations Act. 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 232 C. 57; 234 C. 123.

Cited. 3 CA 1; 16 CA 232. It is within board's discretion to award costs and expenses to the employer. 49 CA 513.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. Id., 15; Id., 212; 36 CS 18; 42 CS 227; 43 CS 340; Id., 470.

Subdiv. (1):

Sec. 1-1(f) is directory not mandatory, does not “require” singular and plural forms to be interchangeable and therefore where statute sets forth “a substantial number of employees”, “employees” cannot be construed as singular. 175 C. 349.

One year rule does not apply to designations by employer recognition agreements; union's status must be recognized for a reasonable period. 39 CS 338.

Subdiv. (3):

There can be no community of interest where there is only a single employee. 175 C. 349.

Subdiv. (5) (Former Subdiv. (4)):

Cited. 171 C. 344, 355; 210 C. 597. Although Subdiv. contains no express requirement that all administrative remedies be exhausted, the legislative history makes clear that employees may only appeal to the Superior Court after an adverse final order of the Board of Labor Relations. 300 C. 667.

Cited. 33 CA 541.

Cited. 39 CS 338; 40 CS 365.



Section 7-471a - Supervisory employees not required to form employees association.

Nothing in sections 7-467 and 7-471 shall require any employees in a supervisory position to form an employees association.

(P.A. 78-375, S. 3.)

Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

Cited. 42 CS 227; 43 CS 470.



Section 7-472 - Mediation by State Board of Mediation and Arbitration.

(a) The services of the State Board of Mediation and Arbitration shall be available to municipal employers and employee organizations for purposes of mediation of grievances or impasses in contract or contract reopener negotiations and for purposes of arbitration of disputes over the interpretation or application of the terms of a written agreement and, if such service is requested by both the municipal employer and the employee organization except as provided in section 7-473c for purposes of arbitration of impasses in contract or contract reopener negotiations. Whenever any impasse in contract or contract reopener negotiations is submitted to arbitration, the decision of the arbitration panel or arbitrator shall be rendered no later than twenty days prior to the final date by which time the budget-appropriating authority of the municipality is required to adopt its budget or forty days after the close of the arbitration hearing, whichever is later, provided that in no case except when such arbitration service is requested or mandated after the final budget adoption date shall such decision be rendered later than five days prior to such final budget adoption date. Nothing contained herein shall prevent any agreement from being entered into in accordance with the provisions of subsection (e) of section 7-474.

(b) Nothing in this section is intended to prevent the use of other arbitration tribunals in the resolution of disputes over the interpretation or application of the terms of written agreements between municipal employers and employee organizations.

(February, 1965, P.A. 159, S. 6; 1967, P.A. 491, S. 5; P.A. 75-570, S. 5; P.A. 82-37, S. 1; P.A. 93-17, S. 5, 6.)

History: 1967 act substituted “impasses in contract negotiations” for “contract disputes” in mediation provision and empowered board to arbitrate such impasses upon request of both parties, setting forth the arbitration procedure with time constraints on decision, etc., in Subsec. (a); P.A. 75-570 added exception to provision allowing arbitration of contract impasses, changed requirement that decision be rendered no later than 10 days after hearing to 40 days and added exception to final deadline of 5 days before budget adoption date for cases in which arbitration not instituted until after final deadline; P.A. 82-37 applied provisions of Subsec. (a) to “contract reopener” negotiations; P.A. 93-17 amended Subsec. (a) to delete obsolete reference to Subsecs. (h) to (k), inclusive, of Sec. 7-474, effective April 21, 1993.

Cited. 159 C. 49; 171 C. 347; Id., 353; Id., 553, 564. State Board of Mediation and Arbitration may not arbitrate grievances except as they apply to disputes over interpretation or application of terms of a written agreement, or, by agreement, in cases of impasse in contract negotiations. Id., 613. Cited. 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 217 C. 110; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232; 33 CA 541.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. 42 CS 227; 43 CS 470.



Section 7-473 - Petition to State Board of Mediation and Arbitration for fact finding. Fact finder's report and appearance before parties. Procedure for acceptance or rejection of report.

Section 7-473 is repealed.

(February, 1965, P.A. 159, S. 7; P.A. 75-173, S. 1; 75-570, S. 3; P.A. 82-37, S. 2; P.A. 83-86; P.A. 92-170, S. 24, 26.)



Section 7-473a - Notice of expiration date of collective bargaining agreement. Notice of newly certified or recognized municipal employee organization. Filing; form.

A notice of the expiration date of any collective bargaining agreement between a municipal employer and a municipal employee organization shall be filed by such employer with the State Board of Mediation and Arbitration within thirty days of the approval of such agreement. The State Board of Labor Relations shall notify the State Board of Mediation and Arbitration whenever a municipal employee organization has been certified or recognized, in accordance with section 7-471, as the bargaining representative for a group of municipal employees. When a bargaining representative is recognized in accordance with subsection (b) of section 7-468, either the newly certified or recognized employee organization or the municipal employer shall notify the State Board of Mediation and Arbitration of such recognition. The newly certified or recognized municipal employee organization and the municipal employer shall commence negotiations concerning the terms of an original collective bargaining agreement within thirty days of certification or recognition. The State Board of Mediation and Arbitration shall prescribe the form and content of the notice of the expiration date and the notice of the certification or recognition date.

(P.A. 75-570, S. 1; P.A. 93-17, S. 1, 6.)

History: P.A. 93-17 added provisions re notice of newly certified and recognized municipal employee organizations and provisions requiring such organizations to begin negotiations concerning original collective bargaining agreements no later than 30 days after certification or recognition, effective April 21, 1993.

Cited. 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

Cited. 42 CS 227; 43 CS 470.



Section 7-473b - Mandatory timetable for negotiations. Appointment of mediator.

(a) The negotiations between a municipal employer and a municipal employee organization shall commence at least one hundred twenty days prior to the expiration date of any current collective bargaining agreement subject to the provisions of sections 7-467 to 7-477, inclusive.

(b) If, within fifty days of the commencement of negotiations concerning the terms of a current collective bargaining agreement, or within eighty days of the certification or recognition of a newly certified or recognized municipal employee organization required to commence negotiations pursuant to section 7-473a, a collective bargaining agreement has not been approved, or either the municipal employer or the municipal employee organization has not requested the mediation services of the State Board of Mediation and Arbitration, said board shall appoint a mediator in accordance with the provisions of section 31-97.

(c) Either the municipal employer or the employee organization may request the mediation services of said board at any earlier time than that established in subsection (b) of this section, provided the mediation services are requested in accordance with the provisions of section 7-472.

(P.A. 75-570, S. 2; P.A. 84-242, S. 1; P.A. 92-170, S. 17, 26; P.A. 93-17, S. 2, 6.)

History: P.A. 84-242 amended Subsec. (c) to provide that the parties may jointly waive the fact finding requirement and thereafter be subject to mandatory binding arbitration; P.A. 92-170 deleted former Subsecs. (c) and (d) re timetables and procedures for fact-finding, relettering former Subsec. (e) accordingly and removing all references to fact-finding, effective May 26, 1992, and applicable to arbitration proceedings commencing after that date; P.A. 93-17 amended Subsec. (b) to require state board of mediation and arbitration to impose mediation on a newly certified or recognized municipal employee organization and a municipal employer if the parties fail to approve an original collective bargaining agreement within 80 days of the organization's certification or recognition, effective April 21, 1993.

Cited. 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 185 C. 88; 196 C. 192; Id., 623; 200 C. 38; 201 C. 577; Id., 685; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; Id., 277; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

Cited. 42 CS 227; 43 CS 470.



Section 7-473c - Neutral Arbitrator Selection Committee. Panel of neutral arbitrators. Mandatory binding arbitration; procedure; apportionment of costs. Rejection of award by legislative body of the municipal employer. Second arbitration format.

(a) The Labor Commissioner shall appoint a Neutral Arbitrator Selection Committee consisting of ten members, five of whom shall represent the interests of employees and employee organizations and five of whom shall represent the interests of municipal employers, provided one of the members representing the interests of municipal employers shall be a representative of the Connecticut Conference of Municipalities. The members of the selection committee shall serve for a term of four years. Arbitrators may be removed for good cause. The selection committee shall appoint a panel of neutral arbitrators consisting of not less than twenty impartial persons representing the interests of the public in general to serve as provided in this section. Each member of the panel shall be a resident of the state and shall be selected by a unanimous vote of the selection committee. The members of the panel shall serve for a term of two years.

(b) (1) If neither the municipal employer nor the municipal employee organization has requested the arbitration services of the State Board of Mediation and Arbitration (A) within one hundred eighty days after the certification or recognition of a newly certified or recognized municipal employee organization required to commence negotiations pursuant to section 7-473a, or (B) within thirty days after the expiration of the current collective bargaining agreement, or within thirty days after the specified date for implementation of reopener provisions in an existing collective bargaining agreement, or within thirty days after the date the parties to an existing collective bargaining agreement commence negotiations to revise said agreement on any matter affecting wages, hours, and other conditions of employment, said board shall notify the municipal employer and municipal employee organization that one hundred eighty days have passed since the certification or recognition of the newly certified or recognized municipal employee organization, or that thirty days have passed since the specified date for implementation of reopener provisions in an existing agreement, or the date the parties commenced negotiations to revise an existing agreement on any matter affecting wages, hours and other conditions of employment or the expiration of such collective bargaining agreement and that binding and final arbitration is now imposed on them, provided written notification of such imposition shall be sent by registered mail or certified mail, return receipt requested, to each party.

(2) Within ten days of receipt of the written notification required pursuant to subdivision (1) of this subsection, the chief executive officer of the municipal employer and the executive head of the municipal employee organization each shall select one member of the arbitration panel. Within five days of their appointment, the two members of the arbitration panel shall select a third member, who shall be an impartial representative of the interests of the public in general and who shall be selected from the panel of neutral arbitrators appointed pursuant to subsection (a) of this section. Such third member shall be the chairperson of the panel.

(3) In the event that the municipal employer or the municipal employee organization have not selected their respective members of the arbitration panel or the two members of the panel have not selected the third member, the State Board of Mediation and Arbitration shall appoint such members as are needed to complete the panel, provided (A) the member or members so appointed are residents of this state, and (B) the selection of the third member of the panel by the State Board of Mediation and Arbitration shall be made at random from among the members of the panel of neutral arbitrators appointed pursuant to subsection (a) of this section.

(c) Within ten days of appointment of the chairperson, the arbitration panel shall, by call of its chairperson, hold a hearing within the municipality involved. At least five days prior to such hearing, a written notice of the time and place of such hearing shall be sent to the municipal employer, the municipal employee organization and the other members of the panel. The chairperson of the panel shall preside over such hearing. Any member of the panel shall have the power to take testimony, to administer oaths and to summon, by subpoena, any person whose testimony may be pertinent to the matters before said panel, together with any records or other documents relating to such matters. In the case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the panel, shall have jurisdiction to order such person to appear before the panel to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof.

(d) (1) The hearing may, at the discretion of the panel, be continued and shall be concluded within twenty days after its commencement. Not less than two days prior to the commencement of the hearing, each party shall file with the chairperson of the panel, and deliver to the other party, a proposed collective bargaining agreement, in numbered paragraphs, which such party is willing to execute and cost data for all provisions of such proposed agreement. At the commencement of the hearing each party shall file with the panel a reply setting forth (A) those paragraphs of the proposed agreement of the other party which it is willing to accept, and (B) those paragraphs of the proposed agreement of the other party which it is unwilling to accept, together with any alternative contract language which such party would accept in lieu of those paragraphs of the proposed agreement of the other party which it is unwilling to accept. At any time prior to the issuance of a decision by the panel, the parties may jointly file with the panel stipulations setting forth the agreement provisions which both parties have agreed to accept.

(2) Within five days after the conclusion of the taking of testimony, the panel shall forward to each party an arbitration statement, approved by a majority vote of the panel, setting forth all agreement provisions agreed upon by both parties in the proposed agreements and the replies, and in the stipulations, and stating, in numbered paragraphs, those issues which are unresolved.

(3) Within ten days after the conclusion of the taking of testimony, the parties shall file with the secretary of the State Board of Mediation and Arbitration five copies of their statements of last best offer setting forth, in numbered paragraphs corresponding to the statement of unresolved issues contained in the arbitration statement, the final agreement provisions proposed by such party. Immediately upon receipt of both statement of last best offer or upon the expiration of the time for filing such statements of last best offer, whichever is sooner, said secretary shall distribute a copy of each such statement of last best offer to the opposing party.

(4) Within seven days after the distribution of the statements of last best offer or within seven days of the expiration of the time for filing the statements of last best offer, whichever is sooner, the parties may file with the secretary of the State Board of Mediation and Arbitration five copies of their briefs on the unresolved issues. Immediately upon receipt of both briefs or upon the expiration of the time for filing such briefs, whichever is sooner, said secretary shall distribute a copy of each such brief to the opposing party.

(5) Within five days after the distribution of the briefs on the unresolved issues or within five days after the last day for filing such briefs, whichever is sooner, each party may file with said secretary five copies of a reply brief, responding to the briefs on the unresolved issues. Immediately upon receipt of the reply briefs or upon the expiration of the time for filing such reply briefs, whichever is sooner, said secretary shall simultaneously distribute a copy of each such reply brief to the opposing party.

(6) Within twenty days after the last day for filing such reply briefs, the panel shall issue, upon majority vote, and file with the State Board of Mediation and Arbitration its decision on all unresolved issues set forth in the arbitration statement, and said secretary shall immediately and simultaneously distribute a copy thereof to each party. The panel shall treat each unresolved issue set forth in the arbitration statement as a separate question to be decided by it. In deciding each such question, the panel agreement shall accept the final provision relating to such unresolved issue as contained in the statement of last best offer of one party or the other. As part of the arbitration decision, each member shall state the specific reasons and standards used in making a choice on each unresolved issue.

(7) The parties may jointly file with the panel stipulations modifying, deferring or waiving any or all provisions of this subsection.

(8) If the day for filing any document required or permitted to be filed under this subsection falls on a day which is not a business day of the State Board of Mediation and Arbitration then the time for such filing shall be extended to the next business day of such board.

(9) In arriving at a decision, the arbitration panel shall give priority to the public interest and the financial capability of the municipal employer, including consideration of other demands on the financial capability of the municipal employer. The panel shall further consider the following factors in light of such financial capability: (A) The negotiations between the parties prior to arbitration; (B) the interests and welfare of the employee group; (C) changes in the cost of living; (D) the existing conditions of employment of the employee group and those of similar groups; and (E) the wages, salaries, fringe benefits, and other conditions of employment prevailing in the labor market, including developments in private sector wages and benefits.

(10) The decision of the panel and the resolved issues shall be final and binding upon the municipal employer and the municipal employee organization except as provided in subdivision (12) of this subsection and, if such award is not rejected by the legislative body pursuant to said subdivision, except that a motion to vacate or modify such decision may be made in accordance with sections 52-418 and 52-419.

(11) In regard to all proceedings undertaken pursuant to this subsection the secretary of the State Board of Mediation and Arbitration shall serve as staff to the arbitration panel.

(12) Within twenty-five days of the receipt of an arbitration award issued pursuant to this section, the legislative body of the municipal employer may reject the award of the arbitrators or single arbitrator by a two-thirds majority vote of the members of such legislative body present at a regular or special meeting called and convened for such purpose.

(13) Within ten days after such rejection, the legislative body or its authorized representative shall be required to state, in writing, the reasons for such vote and shall submit such written statement to the State Board of Mediation and Arbitration and the municipal employee organization. Within ten days after receipt of such notice, the municipal employee organization shall prepare a written response to such rejection and shall submit it to the legislative body and the State Board of Mediation and Arbitration.

(14) Within ten days after receipt of such rejection notice, the State Board of Mediation and Arbitration shall select a review panel of three arbitrators or, if the parties agree, a single arbitrator who are residents of Connecticut and labor relations arbitrators approved by the American Arbitration Association and not members of the panel who issued the rejected award. Such arbitrators or single arbitrator shall review the decision on each such rejected issue. The review conducted pursuant to this subdivision shall be limited to the record and briefs of the hearing pursuant to subsection (c) of this section, the written explanation of the reasons for the vote and a written response by either party. In conducting such review, the arbitrators or single arbitrator shall be limited to consideration of the criteria set forth in subdivision (9) of this subsection. Such review shall be completed within twenty days of the appointment of the arbitrators or single arbitrator. The arbitrators or single arbitrator shall accept the last best offer of either of the parties.

(15) Within five days after the completion of such review the arbitrators or single arbitrator shall render a decision with respect to each rejected issue which shall be final and binding upon the municipal employer and the employee organization except that a motion to vacate or modify such award may be made in accordance with sections 52-418 and 52-419. The decision of the arbitrators or single arbitrator shall be in writing and shall include specific reasons and standards used by each arbitrator in making a decision on each issue. The decision shall be filed with the parties. The reasonable costs of the arbitrators or single arbitrator and the cost of the transcript shall be paid by the legislative body. Where the legislative body of a municipal employer is the town meeting, the board of selectmen shall perform all of the duties and shall have all of the authority and responsibilities required of and granted to the legislative body under this subsection.

(e) The cost of the arbitration panel shall be distributed among the parties in the following manner: (1) The municipal employer shall pay the costs of the arbitrator appointed by it, (2) the municipal employee organization shall pay the costs of the arbitrator appointed by it, (3) the municipal employer and the municipal employee organization shall equally divide and pay the cost of the chairperson, and (4) the costs of any arbitrator appointed by the State Board of Mediation and Arbitration shall be paid by the party in whose absence the board appointed.

(f) A municipal employer and a municipal employee organization may, at any time, file with the State Board of Mediation and Arbitration a joint stipulation modifying, deferring or waiving any or all of the provisions of this section, or modifying, deferring or waiving any or all of the provisions of a previously filed stipulation, and any such stipulation shall be controlling over the provisions of this section or of any previously filed stipulation.

(g) No party may submit for binding arbitration pursuant to this section any issue or proposal which was not presented during the negotiation process, unless the submittal of such additional issue or proposal is agreed to by the parties.

(P.A. 75-570, S. 7; P.A. 77-117; P.A. 82-37, S. 3; P.A. 84-242, S. 2; P.A. 85-18, S. 1; 85-31, S. 1; P.A. 87-11; 87-100, S. 1; P.A. 92-84, S. 1, 7; 92-170, S. 18, 26; May Sp. Sess. P.A. 92-11, S. 53, 70; P.A. 93-17, S. 3, 6; P.A. 99-270, S. 1.)

History: P.A. 77-117 amended Subsec. (c) to include cost data for all provisions in collective bargaining agreements; P.A. 82-37 provided that when contract reopener provisions have not been agreed to within 90 days of the contractual date of implementation, mandatory binding arbitration shall be invoked; P.A. 84-242 amended Subsec. (a) to provide that the board shall notify, in writing, the parties who have waived fact finding that binding arbitration is imposed on them; P.A. 85-18 amended Subsec. (c)(2) to establish a more specific and extensive list of factors to be considered by the arbitration panel, including prior negotiations, public interest, employee interests, cost of living changes, existing conditions of employment of the employee group and prevailing conditions in the labor market; P.A. 85-31 amended Subsec. (c) to require each panel member to state the reasons and standards used in making his arbitration decision; P.A. 87-11 amended Subsec. (a) to provide that binding arbitration will be imposed when neither party requests arbitration within 90 days of starting negotiations to revise a collective bargaining agreement; P.A. 87-100 added Subsec. (f) which limited the presentation of new issues to binding arbitration; P.A. 92-84 added Subsec. (a) re neutral arbitrator selection committee and panel of neutral arbitrators, relettered former Subsec. (a) as Subsec. (b), changed the time period for imposition of binding and final arbitration from 90 days to 30 days, added requirements that the third member of an arbitration panel shall be selected from the panel of neutral arbitrators, relettered former Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively, required the arbitration panel to give priority to the public interest and the financial capability of the municipal employer in arriving at a decision, required the arbitration panel to consider developments in private sector wages and benefits, added Subsec. (d)(5) providing for rejection of arbitration decision by the legislative body of the municipal employer, and relettered former Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g); P.A. 92-170 removed references to fact-finding, changed the order for submission of last best offers and briefs in Subsec. (d), in Subdiv. (5) changed 30 days to 25 days, required the municipal employee organization to prepare a written response when an award is rejected, changed the requirement that arbitrators for the second round be members of the American Arbitration Association to labor relations arbitrators approved by the association and residents of Connecticut, required the review in the second round to be limited to consideration of the criteria set forth in Subdiv. (2), required the decision in the second round to be in writing and to include specific reasons and standards used in making the decision on each issue, required the decision to be filed with the parties and specified that the legislative body pay the costs and made technical changes, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b); P.A. 93-17 added new Subdivs. (1) and (2) in Subsec. (b) to require state board of mediation and arbitration to impose binding arbitration on a newly certified municipal employee organization and a municipal employer if the parties fail to approve an original collective bargaining agreement within 180 days after the employee organization is certified or recognized, and redesignated existing Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, effective April 21, 1993; P.A. 99-270 made technical changes, added Subdiv. indicators to Subsec. (b) and reorganized the Subdiv. indicators in Subsec. (d).

Cited. 175 C. 349. Standing to test constitutionality of binding arbitration provisions discussed. 181 C. 421. Cited. 185 C. 88; 196 C. 192. City not precluded from seeking a residency requirement for policemen through collective bargaining; constitutional considerations discussed. Id., 623. Cited. 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14. Establishment of paramedic unit not a “condition of employment” within meaning of statute and therefore not subject to mandatory and binding arbitration. 221 C. 244. Cited. 223 C. 761; 225 C. 297; 234 C. 123; Id., 704; 238 C. 183; 239 C. 32.

Cited. 1 CA 207; 3 CA 1; 16 CA 232. Each panel member is not required to set forth the specific reasons and standards he used to make his choice on each issue to be resolved. 48 CA 667. An award of damages punitive in nature is contrary to the public policy stated in statute. 49 CA 805.

Cited. 40 CS 365; 42 CS 227; 43 CS 470.



Section 7-474 - Negotiations and agreements between municipality and employee representatives. Federal approval. Elective binding arbitration; procedure; apportionment of costs.

(a) Except as hereinafter provided, when an employee organization has been designated, in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit, the chief executive officer, whether elected or appointed, or his designated representative or representatives, shall represent the municipal employer in collective bargaining with such employee organization.

(b) Any agreement reached by the negotiators shall be reduced to writing. Except where the legislative body is the town meeting, a request for funds necessary to implement such written agreement and for approval of any provisions of the agreement which are in conflict with any charter, special act, ordinance, rule or regulation adopted by the municipal employer or its agents, such as a personnel board or civil service commission, or any general statute directly regulating the hours of work of policemen or firemen or any general statute providing for the method or manner of covering or removing employees from coverage under the Connecticut municipal employees' retirement system or under the Policemen and Firemen Survivors' Benefit Fund shall be submitted by the bargaining representative of the municipality within fourteen days of the date on which such agreement is reached to the legislative body which may approve or reject such request as a whole by a majority vote of those present and voting on the matter; but, if rejected, the matter shall be returned to the parties for further bargaining. Failure by the bargaining representative of the municipality to submit such request to the legislative body within such fourteen-day period shall be considered to be a prohibited practice committed by the municipal employer. Such request shall be considered approved if the legislative body fails to vote to approve or reject such request within thirty days of the end of the fourteen-day period for submission to said body. Where the legislative body is the town meeting, approval of the agreement by a majority of the selectmen shall make the agreement valid and binding upon the town and the board of finance shall appropriate or provide whatever funds are necessary to comply with such collective bargaining agreement.

(c) Notwithstanding any provision of any general statute, charter, special act or ordinance to the contrary, the budget-appropriating authority of any municipal employer shall appropriate whatever funds are required to comply with a collective bargaining agreement, provided the request called for in subsection (b) of this section has been approved by the legislative body of such municipal employer, or with a collective bargaining agreement approved as the result of an arbitration decision rendered in an impasse of contract negotiations under section 7-472, or rendered in accordance with the provisions of section 7-473c.

(d) If the municipal employer is a district, school board, housing authority or other authority established by law, or is a private nonprofit corporation which has a valid contract with any town, city, borough or district to extinguish fires and to protect its inhabitants from loss by fire, which by statute, charter, special act or ordinance has sole and exclusive control over the appointment of and the wages, hours and conditions of employment of its employees, such district, school board, housing authority, other authority or corporation, or its designated representatives, shall represent such municipal employer in collective bargaining and shall have the authority to enter into collective bargaining agreements with the employee organization which is the exclusive representative of such employees, and such agreements shall be binding on the parties thereto, provided, where any provisions of any such agreement require federal approval, such provisions shall be binding upon receipt of such approval, and no such agreement or any part thereof shall require approval of the legislative body of the municipality.

(e) No provision of any general statute, charter, special act or ordinance shall prevent negotiations between a municipal employer and an employee organization, which has been designated or recognized as the exclusive representative of employees in an appropriate unit, from continuing after the final date for making or setting the budget of such municipal employer. An agreement between a municipal employer and an employee organization shall be valid and in force under its terms when entered into in accordance with the provisions of sections 7-467 to 7-477, inclusive, and signed by the chief executive officer or administrator as a ministerial act. Such terms may make any such agreement effective on a date prior to the date on which such agreement is entered. No publication thereof shall be required to make it effective. The procedure for the making of an agreement between the municipal employer and an employee organization provided by said sections shall be the exclusive method for making a valid agreement for municipal employees represented by an employee organization, and any provisions in any general statute, charter or special act to the contrary shall not apply to such an agreement.

(f) Where there is a conflict between any agreement reached by a municipal employer and an employee organization and approved in accordance with the provisions of sections 7-467 to 7-477, inclusive, on matters appropriate to collective bargaining, as defined in said sections, and any charter, special act, ordinance, rules or regulations adopted by the municipal employer or its agents such as a personnel board or civil service commission, or any general statute directly regulating the hours of work of policemen or firemen, or any general statute providing for the method or manner of covering or removing employees from coverage under the Connecticut municipal employees' retirement system or under the Policemen and Firemen Survivors' Benefit Fund, the terms of such agreement shall prevail; provided, if participation of any employees in said system or said fund is effected by such agreement, the effective date of participation in said system or said fund, notwithstanding any contrary provision in such agreement, shall be the first day of the third month following the month in which a certified copy of such agreement is received by the Retirement Commission, or such later date as may be specified in the agreement.

(g) Nothing herein shall diminish the authority and power of any municipal civil service commission, personnel board, personnel agency or its agents established by statute, charter or special act to conduct and grade merit examinations and to rate candidates in the order of their relative excellence from which appointments or promotions may be made to positions in the competitive division of the classified service of the municipal employer served by such civil service commission or personnel board. The conduct and the grading of merit examinations, the rating of candidates and the establishment of lists from such examinations and the initial appointments from such lists and any provision of any municipal charter concerning political activity of municipal employees shall not be subject to collective bargaining, provided once the procedures for the promotional process have been established by the municipality, any changes to the process proposed by the municipality concerning the following issues shall be subject to collective bargaining: (1) The necessary qualifications for taking a promotional examination; (2) the relative weight to be attached to each method of examination; and (3) the use and determination of monitors for written, oral and performance examinations. In no event shall the content of any promotional examination be subject to collective bargaining.

(February, 1965, P.A. 159, S. 8; 1967, P.A. 491, S. 6–10; 708; 1969, P.A. 174; 1971, P.A. 532, S. 1, 2; P.A. 75-35; 75-173, S. 2; 75-570, S. 4, 6; P.A. 82-212, S. 1; P.A. 85-18, S. 2; 85-31, S. 2; P.A. 87-100, S. 2; P.A. 90-47, S. 2; P.A. 92-170, S. 19, 20, 26.)

History: 1967 acts amended Subsec. (b) by adding provision re conflict between agreement and any general statute concerning covering or removing coverage under municipal employees retirement system, by requiring submission of request for funds or approval of conflicting provisions be made within 14 days of reaching agreement and by establishing failure to make submission within specified time as prohibited practice and setting forth terms re approval or rejection, amended Subsec. (d) by declaring binding nature of agreements made by districts, school boards, etc., amended Subsec. (e) by allowing bargaining to continue after budget deadline and by allowing retroactive effective dates for terms of agreement and amended Subsec. (f) to include conflicts with statutes concerning municipal employees retirement system and further amended Subsec. (b) to provide for cases where legislative body is town meeting; 1969 act amended Subsec. (f) to clarify effective date of provisions in agreements which affect participation of employees in municipal employees' retirement system; 1971 act amended Subsecs. (b) and (f) by adding provision re conflict between agreement and coverage or noncoverage under policemen and firemen survivors' benefit fund; P.A. 75-35 added to Subsec. (d) provision re agreement terms which require federal approval; P.A. 75-173 and 75-570 amended Subsec. (c) to include agreements approved as result of arbitration decision or as result of failure to reject fact finder's report; P.A. 75-570 also added Subsecs. (h) to (k) re arbitration proceedings after rejection of fact finder's report; P.A. 82-212 added proviso in Subsec. (g) specifying types of proposed changes to promotional process which shall be subject to collective bargaining and declared “initial” appointments and content of promotional examinations to be not subject to collective bargaining; P.A. 85-18 amended Subsec. (j)(2) to establish a more specific and extensive list of factors to be considered by the arbitration panel, including prior negotiations, public interest, employee interests, cost of living changes, existing conditions of employment of the employee group and prevailing conditions in the labor market; P.A. 85-31 amended Subsec. (j) to require each panel member to state the reasons and standards used in making his arbitration decision; P.A. 87-100 added Subsec. (l) which limited the presentation of new issues to binding arbitration; P.A. 90-47 amended Subsec. (d) to include nonprofit fire-fighting corporations as representatives for collective bargaining; P.A. 92-170 amended Subsec. (c) to remove references to fact-finding and removed Subsecs. (h) to (l), inclusive, concerning fact-finding, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date (Revisor's note: An obsolete reference in Subsec. (c) to “or subsections (h) to (k), inclusive, of this section” was deleted editorially by the Revisors).

Cited. 171 C. 347; Id., 553; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 185 C. 88; 196 C. 192; Id., 623; 200 C. 38; 201 C. 577; Id., 685; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 217 C. 490; 221 C. 244; 225 C. 297; 234 C. 51; Id., 123; 239 C. 32.

Cited. 3 CA 1; 16 CA 232.

Cited. 28 CS 267. Subsecs. (f) and (g) not in conflict, since merit examination appointments not subject to collective bargaining agreements. 30 CS 259. A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Subsecs. (f) and (g) provide that the provisions of a municipal charter concerning political activity shall override the substantive and procedural provisions of any collective bargaining agreement on that subject. 35 CS 645. Cited. 42 CS 227; 43 CS 470. Subsecs. (b) and (d) conflict because (b) requires submission of contract term requiring fiscal appropriation to municipal legislative body while (d) does not; the specific authority applicable to housing authorities in (d) prevails over the more general authority contained in (b). 47 CS 624.

Subsec. (d):

Right of a board under statute to act as exclusive negotiator in bargaining collectively with its employees is not impaired by subsequent subsections of this section. 182 C. 93.

Subsec. (f):

Subsec. determines the effect of a validly negotiated agreement and does not purport to prescribe the conditions of valid negotiation. 182 C. 93. Cited. 206 C. 563. An agreement made in a matter not appropriate for collective bargaining does not prevail over conflicting civil service rules and court's orders implementing such rules. 284 C. 237.

Cited. 31 CS 125; 36 CS 637.

Subsec. (g):

Subsec. does not address other sources of limitation on powers of local civil service commissions. 182 C. 93. Cited. 206 C. 643. Collective bargaining is limited to changes in the promotional examination process; decision on application of preexisting qualifications is not subject to collective bargaining. 234 C. 35. In the absence of proposed change in promotional examination process, grievance settlement resulting in promotion may not be considered part of promotional examination process. 284 C. 237.

Cited. 7 CA 105; 11 CA 37; 22 CA 402; 32 CA 280; Id., 289.

Appeal from dismissal of municipal employees for political activities proscribed by city charter properly brought to public employees appeal board; statute excludes such charter provisions from collective bargaining; dismissal cannot be construed as a grievance required to be subject to binding arbitration as prescribed in the collective bargaining agreement. 35 CS 645. Cited. 39 CS 1.



Section 7-475 - Strikes prohibited.

Nothing in sections 7-467 to 7-477, inclusive, shall constitute a grant of the right to strike to employees of any municipal employer and such strikes are prohibited. In the event an agreement expires before a new agreement has been approved by the municipal employer and the employee organization, the terms of the expired agreement shall remain in effect until such time as a new agreement is reached and approved in accordance with section 7-474. Nothing in this section shall affect the rights and duties of the municipal employer and the employee organization under sections 7-468 to 7-470, inclusive, during the period of time such expired agreement remains in effect.

(February, 1965, P.A. 159, S. 9; P.A. 75-81.)

History: P.A. 75-81 added provisions re continuance of previous agreement terms after their expiration and until new agreement made.

Cited. 171 C. 347; Id., 553; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; Id., 623; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 217 C. 490; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Duty to bargain collectively and in good faith takes on important dimension in public sector because of denial of right to strike. 36 CS 18. Cited. 42 CS 227; 43 CS 470.



Section 7-476 - Existing bargaining unit not altered during term of agreement.

Nothing in sections 7-467 to 7-477, inclusive, is intended to require that the composition of an existing bargaining unit be altered during the term of an existing agreement.

(February, 1965, P.A. 159, S. 10.)

Cited. 171 C. 347; Id., 553; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. 42 CS 227; 43 CS 470.



Section 7-477 - Payroll deductions of union dues authorized.

Municipal employers and employee organizations are authorized to negotiate provisions in a collective bargaining agreement calling for the payroll deduction of employee organization dues and initiation fees.

(February, 1965, P.A. 159, S. 11.)

Cited. 171 C. 347; Id., 553; 175 C. 349. Standing to test constitutionality of binding arbitration provisions of Municipal Employees Relations Act discussed. 181 C. 421. Cited. 182 C. 93; 185 C. 88; 196 C. 192; 200 C. 38; 201 C. 577; Id., 685; 204 C. 746; 205 C. 116; 210 C. 549; 212 C. 294; 215 C. 14; 221 C. 244; 225 C. 297; 234 C. 123.

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff's intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. 42 CS 227; 43 CS 470.



Section 7-478 - Municipal employee member of civil service board or commission not to participate in certain matters.

Any provision of any special act, home rule ordinance or charter to the contrary notwithstanding, no member of a municipal civil service board or commission who is an employee of such municipality shall participate, as a board or commission member, in matters regarding compensation plans, or in grievances involving employees covered by collective bargaining.

(1967, P.A. 214.)

Cited. 204 C. 746; 210 C. 549; 215 C. 14; 221 C. 244; 225 C. 297.

Cited. 42 CS 227.



Section 7-478a - Municipalities participating in interlocal agreements deemed a municipal employer subject to collective bargaining.

(a) Two or more municipal employers participating in an interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, shall constitute a municipal employer as defined in section 7-467.

(b) Each employee organization, as defined in said section 7-467, of the municipal employers constituting a municipal employer under this section shall retain representation rights for collective bargaining. If two or more employee organizations have representation rights, the employee organizations shall act in coalition for all collective bargaining purposes.

(c) When a municipal employer is constituted under this section the collective bargaining agreement of each employee organization with representation rights shall remain in effect. A decision by a municipal employer to enter into or implement an interlocal agreement under sections 7-339a to 7-339l, inclusive, shall not be a subject of collective bargaining but the impact of such agreement upon wages, hours and other conditions of employment, shall be a subject of collective bargaining.

(P.A. 95-308, S. 9.)



Section 7-478b - Collective bargaining agreement provision re closing of nonmunicipal offices on Martin Luther King Day.

(a) Each municipality shall include a requirement in any collective bargaining agreement executed on or after April 26, 2000, that all nonessential municipal offices shall be closed on any day designated as Martin Luther King Day pursuant to section 1-4.

(b) Any municipality that did not observe the Martin Luther King Day legal holiday on January 17, 2000, by closing all nonessential municipal offices shall close all such nonessential municipal offices on any day designated as Martin Luther King Day pursuant to section 1-4.

(P.A. 00-98, S. 1, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478c - Reopening of certain collective bargaining agreements for compensation or exchange of benefits for observance of Martin Luther King Day.

Notwithstanding the provisions of the general statutes, each municipal employer and each employee organization in a municipality that is required to close all nonessential municipal offices in observance of Martin Luther King Day pursuant to subsection (b) of section 7-478b shall reopen each collective bargaining agreement approved in accordance with the provisions of sections 7-467 to 7-477, inclusive, for the sole purpose of negotiating compensation or exchange of benefits, if any, for the bargaining unit members covered by such agreement for observance of Martin Luther King Day.

(P.A. 00-98, S. 2, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478d - Duties of State Board of Mediation and Arbitration if no resolution.

Notwithstanding the provisions of section 7-473c, if any such municipal employer and any such employee organization are unable to resolve the compensation or exchange of benefits issue after reopening the agreement pursuant to section 7-478c by May 31, 2000, the parties shall submit the issue to the State Board of Mediation and Arbitration, and said board shall make every effort to resolve the issue through mediation not later than June 30, 2000.

(P.A. 00-98, S. 3, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478e - Mandatory binding arbitration for issues re observance of Martin Luther King Day. Panel of neutral arbitrators. Procedure. Criteria for decision. Apportionment of costs.

Notwithstanding the provisions of section 7-473c:

(1) If the parties are unable to resolve the compensation or exchange of benefits issue pursuant to section 7-478d by June 30, 2000, the parties shall submit the issue to an arbitration panel for resolution through binding arbitration pursuant to this section not later than July 15, 2000.

(2) If neither the municipal employer nor the municipal employee organization has submitted the issue to an arbitration panel for resolution through binding arbitration pursuant to this section by July 15, 2000, said board shall notify the municipal employer and municipal employee organization that binding and final arbitration is now imposed on them, and the arbitration panel selected pursuant to this section shall resolve the issue through binding arbitration not later than September 30, 2000. Written notification of such imposition shall be sent by registered mail or certified mail, return receipt requested, to each party.

(3) Within two days of receipt of such notification, the chief executive officer of the municipal employer and the executive head of the municipal employee organization each shall select one member of the arbitration panel. Within two days of their appointment, the two members of the arbitration panel shall select a third member, who shall be an impartial representative of the interest of the public in general and who shall be selected from the panel of neutral arbitrators appointed pursuant to subsection (a) of section 7-473c. Such third member shall be the chairman of the panel. In the event the municipal employer or the municipal employee organization have not selected their respective members of the arbitration panel or the two members of the panel have not selected the third member, the State Board of Mediation and Arbitration shall appoint such members as are needed to complete the panel, provided (A) the member or members so appointed are residents of this state, and (B) the selection of the third member of the panel by the State Board of Mediation and Arbitration shall be made at random from among the members of the panel of neutral arbitrators appointed pursuant to subsection (a) of section 7-473c.

(4) The panel shall, within two days, by the call of its chairman, hold a hearing within the municipality involved. The chairman of the panel shall preside over such hearing. Any member of the panel shall have the power to take testimony, to administer oaths and to summon, by subpoena, any person whose testimony may be pertinent to the matters before said panel, together with any records or other documents relating to such matters. In the case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the panel, shall have jurisdiction to order such person to appear before the panel to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof.

(5) The panel shall conclude the hearing within fifteen days after its commencement. Within ten days after the hearing, the panel shall issue, upon majority vote, and file with the State Board of Mediation and Arbitration its decision which shall immediately and simultaneously distribute a copy thereof to each party. In making its decision, the panel shall accept the last best offer of either of the parties. As part of the arbitration decision, each member shall state the specific reasons and standards in making a choice on each unresolved issue. In arriving at its decision, the panel shall be limited to the consideration of the criteria set forth in subdivision (2) of subsection (d) of section 7-473c. The decision of the panel shall be final and binding upon the municipal employer and the municipal employee organization except as provided in section 7-478f and, if such award is not rejected by the legislative body pursuant to section 7-478f, except that a motion to vacate or modify such decision may be made in accordance with sections 52-418 and 52-419.

(6) In regard to all proceedings undertaken pursuant to this section the secretary of the State Board of Mediation and Arbitration shall serve as staff to the arbitration panel.

(7) The cost of the arbitration panel shall be distributed among the parties in the following manner: (A) The municipal employer shall pay the costs of the arbitrator appointed by it, (B) the municipal employee organization shall pay the costs of the arbitrator appointed by it, (C) the municipal employer and the municipal employee organization shall equally divide and pay the cost of the chairman, and (D) the costs of any arbitrator appointed by the State Board of Mediation and Arbitration shall be paid by the party in whose absence the board appointed.

(P.A. 00-98, S. 4, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478f - Rejection of award by legislative body. Second arbitration format.

Notwithstanding the provisions of section 7-473c:

(1) Not later than October 30, 2000, the legislative body of the municipal employer may reject the award of the arbitrators or single arbitrator issued pursuant to section 7-478e by a two-thirds majority vote of the members of such legislative body present at a regular or special meeting called and convened for such purpose.

(2) Not later than November 10, 2000, the legislative body or its authorized representative shall be required to state, in writing, the reasons for such vote and shall submit such written statement to the State Board of Mediation and Arbitration and the municipal employee organization. Not later than November 20, 2000, the municipal employee organization shall prepare a written response to such rejection and shall submit it to the legislative body and the State Board of Mediation and Arbitration.

(3) Not later than November 20, 2000, the State Board of Mediation and Arbitration shall select a review panel of three arbitrators or, if the parties agree, a single arbitrator who are residents of Connecticut and labor relations arbitrators approved by the American Arbitration Association and not members of the panel who issued the rejected award. Such arbitrators or single arbitrator shall review the decision on each such rejected issue. The review conducted pursuant to this subdivision shall be limited to the record of the hearing pursuant to section 7-478e, the written explanation of the reasons for the vote and a written response by either party. In conducting such review, the arbitrators or single arbitrator shall be limited to consideration of the criteria set forth in subdivision (2) of subsection (d) of section 7-473c. Such review shall be completed not later than December 10, 2000.

(4) Not later than December 15, 2000, after the completion of such review, the arbitrators or single arbitrator shall render a written decision with respect to each rejected issue which shall be final and binding upon the municipal employer and the employee organization except that a motion to vacate or modify such award may be made in accordance with sections 52-418 and 52-419. The arbitrators or single arbitrator shall accept the last best offer of either of the parties. The decision of the arbitrators or single arbitrator shall be in writing and shall include specific reasons and standards used by each arbitrator in making a decision on each issue. The decision shall be filed with the parties. The reasonable costs of the arbitrators or single arbitrator and the cost of the transcript shall be paid by the legislative body. Where the legislative body of a municipal employer is the town meeting, the board of selectmen shall perform all of the duties and shall have all of the authority and responsibilities required of and granted to the legislative body under this subsection.

(P.A. 00-98, S. 5, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-479 - Conflicts of interest.

For the purposes of this section, “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, flood commission or authority established by special act or regional council of governments. Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, may, by ordinance or regulation, prohibit any member or employee of any municipal board or agency, or any official, officer or employee of such municipality from (1) being financially interested, or having any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services furnished to or used by any such municipality, board or agency, and (2) accepting or receiving, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded by such municipality, by rebate, gifts or otherwise, any money, or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation. Such municipalities may prescribe penalties for the violation of any ordinance or regulation enacted pursuant to this section, including the voidance of any municipal purchase, contract or ruling adopted in contravention thereof.

(1969, P.A. 782; P.A. 13-247, S. 274.)

History: P.A. 13-247 substituted “council of governments” for “planning agency” and made a technical change, effective January 1, 2015.

Cited. 204 C. 746; 210 C. 549; 215 C. 14; 221 C. 244; 225 C. 297.

Cited. 42 CS 227.






Chapter 113a - Municipal Risk Management Pools

Section 7-479a - Definitions.

For the purposes of this chapter:

(a) “Local public agency” means any political subdivision of the state, including any city, town or borough or any district as defined in section 7-324 or any metropolitan district or any municipal district created under section 7-330, or other district, district department of health, school board, housing authority or other authority established by law.

(b) “Interlocal risk management program” means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of one or more of the following: Public liability, worker's compensation liability, automobile risks, or property perils and losses in excess of retentions, including safety engineering and other loss prevention and control techniques and to administer one or more interlocal risk management pools, including the processing and defense of claims brought against members of the agency.

(c) “Interlocal risk management agency” means an association formed by two or more local public agencies for the development and administration of an interlocal risk management program, an interlocal public liability, automobile and property risk management pool, an interlocal workers' compensation risk management pool, or an interlocal excess risk management pool.

(d) “Interlocal public liability, automobile and property risk management pool” means a fund of public moneys established by an interlocal risk management agency from contributions of its members in order to pool such risks, other than workers' compensation risks, as it may determine shall be pooled, jointly purchase insurance and administer an interlocal risk management agency. Risks which may be pooled include, but are not limited to: Public liability; automobile liability, including liability to pay basic reparation benefits; automobile collision and losses customarily covered by the comprehensive coverage provisions of automobile insurance policies; and property perils.

(e) “Interlocal workers' compensation risk management pool” means a fund of public moneys established by an interlocal risk management agency from contributions of its members in order to pool workers' compensation risks, jointly purchase workers' compensation insurance and administer an interlocal risk management agency. An interlocal workers' compensation risk management pool may also pool hypertension and heart disease risks pursuant to subsection (b) of sections 7-479e and 7-479f.

(f) “Interlocal excess risk management pool” means a fund of public moneys established by an interlocal risk management agency from contributions of its members or of one or more other interlocal risk management pools, in order to (1) pool risks of loss in excess of such loss retentions as may be determined by the agency, (2) jointly purchase reinsurance, and (3) administer an interlocal risk management agency.

(g) “Interlocal risk management pool” refers to interlocal public liability, automobile and property risk management pools, interlocal workers' compensation risk management pools, and interlocal excess risk management pools.

(h) “Public liability” means any noncontractual liability to which a local public agency may be subject.

(i) “Municipality” means a city or town.

(P.A. 79-561, S. 1, 9; P.A. 80-258, S. 1; P.A. 86-134, S. 1, 6.)

History: P.A. 80-258 redefined “interlocal workers' compensation risk management pool” to allow pooling of hypertension and heart disease risks; P.A. 86-134 included automobile and property risks within the risks to be pooled within the former “interlocal public liability risk management pool” in Subsec. (d), amending section as necessary to reflect the broadened authority of interlocal risk management programs, agencies and pools concerning such automobile and property risks, and added a definition of “interlocal excess risk management pool”.



Section 7-479b - Membership in interlocal risk management agency; bylaws; administration of different risk management pools.

(a) Any two or more municipalities may form and become members of an interlocal risk management agency. A municipality may take such action by resolution of its legislative body or, where the legislative body is the town meeting or representative town meeting, by resolution of its board of selectmen or town council. A local public agency other than a municipality may join an interlocal risk management agency by resolution of its governing body. Through membership in an interlocal risk management agency, a local public agency may (1) pool its risks, other than workers' compensation risks, in whole or in part with those of other local public agencies, (2) pool its workers' compensation risks in whole or in part with those of other local public agencies, (3) pool its risks of loss in excess of loss retentions as the agency may determine in whole or in part with those of other local public agencies, (4) jointly purchase public liability insurance, workers' compensation insurance, property perils insurance, automobile insurance and reinsurance for any risk, (5) take other actions necessary to the foregoing.

(b) The bylaws of an interlocal risk management agency shall provide that any municipality in this state may join the interlocal risk management agency provided it agrees to comply with the standards for membership, including risk management standards, established by the agency and may be a member as long as it complies with the standards for membership.

(c) All interlocal risk management pools shall be separate, but may be administered by a single interlocal risk management agency. Upon the vote of the board of directors of an interlocal risk management agency, a pool administered by it may lend funds to another pool administered by it.

(P.A. 79-561, S. 2, 9; P.A. 86-134, S. 2, 6.)

History: P.A. 86-134 allowed a local public agency to pool its risks of loss in excess of loss retentions, and to purchase property perils insurance, automobile insurance and reinsurance, and permitted one pool to lend funds to another pool administered by the same agency.



Section 7-479c - Board of directors.

Any other provision of the general statutes to the contrary notwithstanding, an interlocal risk management agency shall be governed by a board of directors periodically elected by its members by weighted vote or otherwise as provided by its bylaws.

(P.A. 79-561, S. 3, 9.)



Section 7-479d - Appointment of agent for service of process.

An interlocal risk management agency may sue or be sued and shall appoint a natural person residing in this state or a corporation authorized to do business in this state as its agent for service of process and notify the insurance commissioner of such appointment.

(P.A. 79-561, S. 4, 9.)



Section 7-479e - Agency not an insurer. Reserve for contingencies. Applicable insurance laws.

(a) An interlocal risk management agency is not an insurance company or insurer under the laws of this state and the development and administration by such agency of an interlocal risk management pool and an interlocal risk management program does not constitute doing an insurance business.

(b) The formation, development and administration of a workers' compensation risk management pool by an interlocal risk management agency may be carried out as provided in this chapter and in such instance sections 31-328 to 31-339, inclusive, shall not be applicable, provided that nothing in this chapter shall prevent a local public agency from proceeding under sections 31-328 to 31-339, inclusive. Notwithstanding any provision of the general statutes, an interlocal workers' compensation risk management pool may provide interlocal risk management of claims for injuries or diseases caused by hypertension or heart disease resulting in death or temporary or permanent, total or partial disability, to a uniformed member of a paid fire department or a regular member of a paid police department as provided for in section 7-433c. Such risk management may be provided within an interlocal workers' compensation risk management pool or within a separate pool exclusively for hypertension and heart disease. Only one reserve for contingencies need be established whether or not risk management of hypertension and heart disease is provided by a separate pool.

(c) Except as provided in subsections (d) and (e) of this section, an interlocal risk management pool, other than a public liability, automobile and property risk management pool, shall at all times maintain a reserve for contingencies at a minimum of one hundred thousand dollars for each fiscal year such pool is in operation, except that each such pool need have no more than five hundred thousand dollars in the aggregate. An interlocal public liability, automobile and property risk management pool shall maintain, during its first year of operation, a reserve for contingencies at a minimum of five hundred thousand dollars and shall thereafter increase such reserve by an amount equal to five per cent of the total contribution of members with respect to each ensuing year until the ratio of contribution of members for the then current year to the amount of the reserve for contingencies is no greater than three to one. Until such time all agreements between an interlocal risk management agency and public liability, automobile and property pool members shall contain a provision permitting assessment of members in an amount not to exceed thirty per cent of a member's contribution for the year with respect to which the assessment is made. Notwithstanding any general statute, special act, or local law, ordinance or charter, retrospective agreements between any interlocal risk management pool and its members or assessments of such members shall be binding and enforceable. A reserve for contingencies means unassigned funds held over and above the liability reserves of the pool. The reserve for contingencies shall be advanced to the pool and placed at risk by the members of the interlocal risk management agency participating in the pool. Advances to the reserve for contingencies shall be evidenced by certificates, which may bear interest at a rate determined by the agency's board of directors. Advances may be repaid only when such repayment will not reduce the reserve for contingencies below the required minimum.

(d) The reserve requirements in subsection (c) of this section shall be suspended until July 1, 2010, at the option of any interlocal risk management pool organized for less than ten years as of July 1, 2005, that established a reserve for contingencies at a minimum of (1) one hundred thousand dollars for each fiscal year of operation prior to July 1, 2005, in the case of an interlocal risk management pool, other than a public liability, automobile and property risk management pool, or (2) five hundred thousand dollars for the first fiscal year of operation and thereafter increased such reserve by an amount equal to five per cent of the total contribution of members with respect to each subsequent fiscal year of operation prior to July 1, 2005, in the case of an interlocal public liability, automobile and property risk management pool.

(e) (1) Beginning July 1, 2010, an interlocal risk management pool, other than a public liability, automobile and property risk management pool, that operated under subsection (d) of this section shall maintain the applicable reserve for contingencies specified in subsection (c) of this section as if its first fiscal year beginning on or after July 1, 2010, was its first year of operation.

(2) Beginning July 1, 2010, a public liability, automobile and property risk management pool that operated under subsection (d) of this section shall maintain at least the following reserve for contingencies:

(A) As of June 30, 2011, one hundred thousand dollars plus an amount equal to one per cent of total member contributions for the preceding year;

(B) As of June 30, 2012, two hundred thousand dollars plus an amount equal to two per cent of total member contributions for the preceding year;

(C) As of June 30, 2013, three hundred thousand dollars plus an amount equal to three per cent of total member contributions for the preceding year;

(D) As of June 30, 2014, four hundred thousand dollars plus an amount equal to four per cent of total member contributions for the preceding year;

(E) As of June 30, 2015, five hundred thousand dollars plus an amount equal to five per cent of total member contributions for the preceding year.

(3) On and after July 1, 2015, each interlocal risk management pool shall maintain a reserve for contingencies as provided in subsection (c) of this section.

(f) Each interlocal risk management pool operating under subsection (d) or (e) of this section shall provide such reports to the Insurance Commissioner as the commissioner requires.

(g) Each such interlocal risk management pool and interlocal risk management agency shall, except as specifically designated in this section, be exempt from the provisions of the general statutes relating to insurance. The sections of the general statutes applicable to an interlocal risk management pool and interlocal risk management agency shall be: Sections 38a-11, 38a-14, 38a-17 to 38a-19, inclusive, 38a-49, 38a-51 to 38a-53, inclusive, 38a-56, 38a-76, 38a-321, 38a-334 to 38a-336a, inclusive, 38a-338, 38a-340 to 38a-343, inclusive, 38a-350, 38a-363 to 38a-387, inclusive, 38a-663 to 38a-666, inclusive, 38a-669, 38a-671, 38a-675 to 38a-682, inclusive, 38a-790, 38a-792, 38a-806, 38a-815 to 38a-819, inclusive, and 38a-828.

(P.A. 79-561, S. 5, 9; P.A. 80-258, S. 2; P.A. 81-394, S. 10; P.A. 82-41; 82-353, S. 19, 26; 82-384; P.A. 86-134, S. 3, 6; P.A. 93-297, S. 18, 29; P.A. 01-174, S. 6; P.A. 05-65, S. 1.)

History: P.A. 80-258 amended Subsec. (b) to add provisions concerning claims arising from hypertension or heart disease; P.A. 81-394 made no substantive change; P.A. 82-41 amended Subsec. (c) to clarify that $100,000 minimum for contingency reserve is for each fiscal year of operation, imposing a maximum of $500,000; P.A. 82-353 eliminated reference to repealed sections, effective July 1, 1983; P.A. 82-384 added the reference to Sec. 38-349 as a section applicable to an interlocal risk management pool or agency, inadvertently deleted in P.A. 82-353; P.A. 86-134 amended Subsec. (c) to establish separate contingency reserve requirements for interlocal public liability, automobile and property risk management pools, and to permit the assessment of members of such pools for a limited period; P.A. 93-297 amended Subsec. (d) to add reference to Sec. 38a-336a, effective January 1, 1994; P.A. 01-174 amended Subsec. (d) to substitute “in this section” for “herein”; P.A. 05-65 inserted new Subsecs. (d), (e) and (f) re suspension of reserve requirements, inserted exception in Subsec. (c) re new Subsecs. (d) and (e), and redesignated existing Subsec. (d) as Subsec. (g), effective July 1, 2005.



Section 7-479f - Pool not to function until contributions received by agency.

An interlocal risk management pool shall not function as a means of sharing among members of an interlocal risk management agency risks of loss for or from public liability, workers' compensation, automobile risks, property perils or losses in excess of retentions until the interlocal risk management agency administering such a pool shall have received contributions from members in the amount of one million dollars with respect to a workers' compensation or an excess risk pool, and two million dollars with respect to a public liability, automobile and property pool, provided in cases where a member has agreed to pay its annual contribution monthly, quarterly or in other installments, the full amount of its annual contribution shall be included in calculating the applicable dollar requirement of this subsection if such first installment has been paid by the time the pool is to commence its risk-sharing function. An interlocal risk management agency which operates an interlocal workers' compensation risk management pool and a separate hypertension and heart disease pool may function as a means of sharing both such categories of risks after receiving contributions from members in the amount of one million dollars in the aggregate with respect to both such pools.

(P.A. 79-561, S. 6, 9; P.A. 80-258, S. 3; P.A. 86-134, S. 4, 6.)

History: P.A. 80-258 required $1,000,000 in the aggregate with respect to both compensation risk management and separate hypertension/heart disease pools before agency operating both allowed to function; P.A. 86-134 established separate contribution requirements of $2,000,000 for public liability, automobile and property pools.



Section 7-479g - Local public agency's liability to risk management agency. Determining of contributions. Pool not to function prior to bylaw approval.

(a) A local public agency shall not by reason of being a member of an interlocal risk management agency and contributing to an interlocal risk management pool be liable to such interlocal risk management agency, to any other member or to any claimant against the agency, itself or another member, except for payment of contributions under an agreement between the local public agency and the interlocal risk management agency.

(b) The agreement concerning the method of determining contributions of members to an interlocal risk management agency or interlocal risk management pool shall be contained in the bylaws of the agency and shall also be referred to in a document evidencing an individual member's participation in a risk management pool at a particular time. The agreement referred to shall set forth the obligations, if any, of a member in the event that the agency is unable to pay indemnification obligations and expenses payable from risk management pools administered by it.

(c) An interlocal risk management pool shall not function as a means of sharing among members of an interlocal risk management agency risks of loss for or from public liability, worker's compensation, automobile risks, property perils or losses in excess of retentions until the agency's bylaws have been filed with and approved by the Insurance Commissioner.

(P.A. 79-561, S. 7, 9; P.A. 80-482, S. 3, 345, 348; P.A. 86-134, S. 5, 6.)

History: P.A. 80-482 substituted “insurance commissioner” for “commissioner of insurance within the department of business regulation”, reflecting dissolution of said department and conforming commissioner's title to usage throughout the statutes; P.A. 86-134 amended Subsec. (c) to include automobile risks, property perils and losses in excess of retentions.



Section 7-479h - Management, meetings, minutes and records pertaining to claims not subject to freedom of information laws.

The meetings, minutes and records of an interlocal risk management agency pertaining to claims shall not be subject to sections 1-201, 1-202, 1-205, 1-206, 1-210, 1-211, 1-213 to 1-217, inclusive, 1-225 to 1-232, inclusive, 1-240, 1-241 and 19a-342.

(P.A. 79-561, S. 8, 9.)

History: (Revisor's note: In 1997 reference to “1-19 to 1-21k, inclusive” was changed editorially by the Revisors to the corresponding section numbers in Ch. 3 and also Sec. 19a-342, reflecting the transfer of those sections).



Section 7-479i - Issuance of bonded indebtedness.

An interlocal risk management agency shall have the power to issue bonds, notes or other obligations from time to time, in its discretion, for any of its purposes. Such bonds, notes or other obligations shall be payable solely from and secured by a lien upon any or all of the income or property of the interlocal risk management agency. Bonds, notes or other obligations issued under this section shall be in such form, mature at such time or times, bear interest at such rate or rates, be issued and sold in such manner, and contain such other terms, covenants and conditions as the interlocal risk management agency by resolution determines. Neither the directors of the interlocal risk management agency nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations by reason of the issuance thereof. The bonds, notes or other obligations of the interlocal risk management agency shall not be obligations of any local public agency or of the state and such bonds, notes or other obligations shall so state on their face. Neither a local public agency nor the state shall be liable on such bonds, notes or other obligations and such bonds, notes or other obligations shall not be payable out of any funds or properties other than those funds of the interlocal risk management agency pledged as security for such bonds, notes or other obligations.

(P.A. 86-350, S. 26, 28.)






Chapter 113b - Municipal Liability Trust Fund

Section 7-479s - Municipal Liability Trust Fund. Purposes. Moneys in fund.

(a) There is established a fund to be known as the “Municipal Liability Trust Fund”. The purpose of the Municipal Liability Trust Fund shall be to: (1) Help assure the availability of liability coverage for municipalities, (2) improve municipal loss control activities and (3) facilitate pooling of municipal efforts to accomplish these purposes. The fund shall contain any moneys required by law to be deposited in the fund and shall be held in trust separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(b) As used in this chapter, “municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(P.A. 86-350, S. 18, 28; P.A. 87-236.)

History: P.A. 87-236 added Subsec. (b) defining “municipality”.



Section 7-479t to 7-479w - Municipal Liability Trust Fund Committee; membership; duties. Grants from Municipal Liability Trust Fund; application requirements. Contingency reserve loans from Municipal Liability Trust Fund; application requirements; repayment. Limits on grants and contingency reserve loans.

Sections 7-479t to 7-479w, inclusive, are repealed.

(P.A. 86-350, S. 19–22, 28; P.A. 88-270, S. 7, 8.)



Section 7-479x - Moneys in Municipal Liability Trust Fund transferred to Municipal Abandoned Vehicle Trust Fund. Secretary of Office of Policy and Management to assume powers and duties of Municipal Liability Trust Fund Committee.

Section 7-479x is repealed, effective October 1, 2002.

(P.A. 88-270, S. 6, 8; S.A. 02-12, S. 1.)






Chapter 114 - Connecticut City and Town Development Act

Section 7-480 - Short title.

This chapter shall be known and may be cited as the “Connecticut City and Town Development Act”.

(July Sp. Sess. P.A. 75-2, S. 1, 25.)



Section 7-481 - Declaration of legislative policy.

(a) It is hereby found and declared that there continues to exist in the state in many of its municipalities conditions of substantial and persistent unemployment; that many existing residential, industrial, commercial and manufacturing facilities within many municipalities are either obsolete, inefficient or dilapidated or are located without regard to the master plans of such municipalities; that the obsolescence and abandonment of existing facilities will increase with technological advances, the provision of modern, efficient facilities in other states and the difficulty which many municipalities have in attracting and holding new facilities; and that many existing and planned industrial, manufacturing and commercial facilities are far from or not easily accessible to the places of residence of substantial numbers of unemployed and underemployed persons.

(b) It is further found and declared that there exists a critical shortage of adequate housing in many municipalities which is the result of declines in new housing starts and the existing large number of substandard, unsafe and unsanitary dwellings; that a large and significant number of residents of many municipalities have been and will be subject to hardship in finding adequate, safe and sanitary housing unless new facilities are constructed and existing housing, where appropriate, is rehabilitated; that unless the supply of housing is increased significantly and expeditiously, a large number of such residents will be compelled to live in unsanitary, overcrowded and unsafe conditions to the detriment of the health, welfare and well being of these persons and of such municipalities or such residents will abandon such municipalities to find suitable housing elsewhere, thus further contributing to the decline of such municipalities; and that by increasing the housing supply in such municipalities and the ability of their residents to obtain decent, safe and sanitary housing, the critical shortage of adequate housing will be ameliorated.

(c) It is further found and declared that such conditions combined with the existence in many municipalities within the state of residential, nonresidential, commercial, industrial, vacant or predominantly vacant areas which are slum or blighted because of substandard, unsanitary, deteriorated or deteriorating conditions which accelerate the decline of population in such municipalities, retard sound economic growth and physical development, erode the financial position of such municipalities and their residents by shrinking their tax base, increasing the share of the tax burden which each taxpayer must bear and reducing the incentive for investment in such municipalities, and adversely affect the health, safety, welfare and prosperity of the state and more particularly the people of such municipalities.

(d) It is further found and declared that, by virtue of their architectural and cultural heritage, their positions as principal centers of communication and transportation and their concentration of productive and energy efficient facilities, many municipalities are capable of ameliorating the conditions of deterioration which impede sound community growth and development; that building a proper balance of housing, industrial and commercial facilities and increasing the attractiveness of such municipalities to persons of all income levels are essential to restoring such municipalities as desirable places to live, work, shop and enjoy life's amenities; that the accomplishment of these objectives is beyond remedy solely by the regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the powers provided herein; and that the exercise of the powers herein provided is critical to continuing the process of revitalizing such municipalities and will serve an urgent public use and purpose.

(e) The necessity in the public interest and for the public benefit and good of the provisions of this chapter is hereby declared as a matter of legislative determination.

(July Sp. Sess. P.A. 75-2, S. 2, 25.)



Section 7-482 - Definitions.

As used in this chapter:

(a) “Annual sinking fund payment” means the amount of money specified in the resolution authorizing term bonds secured by a capital reserve fund as payable into a sinking fund during a particular fiscal year for the retirement of term bonds secured by a capital reserve fund which mature after such fiscal year, but shall not include any amount payable by reason only of the maturity of a bond;

(b) “Bonds”, “notes”, “other obligations” means any bonds, notes or other evidences of indebtedness, respectively, issued by a municipality pursuant to this chapter;

(c) “Capital reserve fund” means any capital reserve fund established by a municipality in accordance with section 7-492;

(d) “Development property” means any real or personal property, interest therein, improvements thereon, appurtenances thereto and air or other rights in connection therewith, including land, buildings, plants, structures, systems, works, machinery and equipment acquired or to be acquired by purchase, gift or otherwise by a sponsor or by a municipality and dedicated by resolution to the purposes of this chapter;

(e) “Facility charges” means tolls, rents, rates, fees or other charges in this chapter, in connection with, or for the use or services of, or otherwise relating to, any development property owned or controlled by the municipality in furtherance of the purposes of this chapter;

(f) “Governmental unit” means the United States of America or the state or any city, town, consolidated town and city or consolidated town and borough or any subdivision, department, agency, instrumentality, authority, board, commission, bureau, division or legal entity heretofore or hereafter created, designated or established by or for the United States of America or the state or any city or town;

(g) “Legislative body” means the council, commission, board, body or town meeting, by whatever name it may be known, having or exercising the general legislative powers and functions of a municipality;

(h) “Maximum capital reserve fund requirement” applies only to bonds secured by a capital reserve fund and means, as of any particular date of computation, an amount of money equal to the greatest of the respective amounts, for the then current or any future fiscal year of the municipality, of annual debt service secured by a capital reserve fund of the municipality, such annual debt service secured by a capital reserve fund for any fiscal year, being the amount of money equal to the aggregate of (1) all interest payable during such fiscal year on all such bonds of the municipality outstanding on said date of computation, plus (2) the principal amount of all such bonds of the municipality outstanding on said date of computation which matures during such fiscal year, plus (3) the amount of all annual sinking fund payments payable during such fiscal year with respect to any such bonds of the municipality outstanding on said date of computation;

(i) “Municipality” means any city, town, consolidated town and city or consolidated town and borough in the state which shall by resolution make the findings and determinations required by section 7-485 and which shall exercise all powers granted and make all findings and determinations required under this chapter by means of resolution;

(j) “Operating expenses” means all costs and expenses of a municipality or its delegate incurred in connection with any action taken pursuant to this chapter, including but not limited to salaries and wages, expenses of administering staff functions, fees of professional consultants, legal fees, charges incurred for servicing of mortgage loans or loans to sponsors, money management, office rents, utility charges, costs of supplies, furnishings, equipment, machinery and apparatus, maintenance and repair of property and other expenses incurred in connection with the foregoing;

(k) “Purposes of this chapter” means ameliorating the deterioration of municipalities by preserving and expanding employment opportunities and the tax base of municipalities by undertaking or assisting in the financing, development or construction of housing, industrial, commercial, parking, retail, office, hotel, warehouse, recreational or transportation facilities or any combination thereof and any service facilities related thereto or supportive thereof;

(l) “Resolution” means any resolution adopted by the legislative body of a municipality or by the governing body of any governmental unit or nonprofit corporation to which a municipality has delegated powers under the provisions of section 7-486, after (1) notice of the proposed resolution has been placed on record in the office of the municipal clerk for public inspection and (2) a summary of the proposed resolution has been published at least once in a newspaper of general circulation within the municipality, both setting forth the time and place of the public hearing provided for in subdivision (3) of this subsection and (3) a public hearing has been held thereon not less than five days nor more than fourteen days subsequent to the placing on record of such notice and the publication of such summary. Such resolution shall be adopted by a majority vote of the members of the legislative body of the municipality, provided where the legislative body of the municipality is the town meeting, a resolution may be adopted upon approval of a majority of those electors present and voting on the resolution at the town meeting. Any resolution shall become effective upon adoption, unless otherwise specified in such resolution, except (A) a resolution adopted pursuant to section 7-492, and (B) a resolution adopted pursuant to section 7-485 that has been submitted to the electors of the municipality for their approval;

(m) “Revenues” means fees, rentals, tolls, charges and other receipts, income or moneys made, received or derived by or paid for the account of a municipality from, in connection with or arising out of any development property, and may include subsidies, grants and other payments or portions thereof from governmental units which, under their terms, may be pledged by a municipality in accordance with the provisions of this chapter;

(n) “Sponsor” means individuals, joint ventures, partnerships, limited partnerships, trusts, business corporations, nonprofit corporations, cooperatives, condominiums, associations, public bodies or any other legal entities or combination thereof, who have filed with the clerk of the municipality a list of the names and addresses of each of its members or stockholders, if any, except in the case of a corporation the stock of which is traded in the open market or over the counter or listed on any stock exchange, and who have been approved by a municipality as financially qualified to own, construct, acquire, rehabilitate, operate, manage or maintain development property in furtherance of the purposes of this chapter; and

(o) “State” means the state of Connecticut.

(July Sp. Sess. P.A. 75-2, S. 3, 25; P.A. 84-428, S. 2, 4; P.A. 16-133, S. 1.)

History: P.A. 84-428 amended Subdiv. (d) by allowing acquisition of such property interests by a sponsor, as defined in Subdiv. (n) of this section, in addition to acquisition by a municipality as allowed prior to this amendment; P.A. 16-133 amended Subsec. (l) by deleting provision re exception for resolution adopted pursuant to Sec. 7-485 or 7-492 and adding provisions re exceptions for such resolutions as Subparas. (A) and (B).



Section 7-483 - Powers granted to municipalities.

In furtherance of the purposes of this chapter, which are hereby deemed to be municipal purposes, for which municipal funds may be expended, each municipality shall, in addition to those powers otherwise conferred by any general statute, special act or municipal charter or ordinance, have the following powers, except as otherwise limited by this chapter, and provided the exercise of such powers by a municipality shall be in accordance with the procedures established by this chapter:

(a) To acquire, receive by gift or otherwise, purchase, acquire options to purchase, own and hold as lessee or lessor any development property which is located within the borders of the municipality. Any lease shall be binding upon the municipality as lessor or lessee, including, without limitation, the term or any extension thereof and the obligation to appropriate funds as necessary to meet rent and other obligations as provided within such lease.

(b) To construct, reconstruct, rehabilitate, improve, alter, equip, maintain or repair or provide for the construction, reconstruction, improvement, alteration, equipment or maintenance or repair of any development property and let, award and enter into construction contracts, purchase orders and other contracts with respect thereto upon such terms and conditions as the municipality shall determine to be reasonable, including but not limited to reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of any such development property and the settlement of any claims arising therefrom and the establishment and maintenance of reserve funds with respect to the financing of such development property.

(c) To sell, lease as lessor or lessee, grant options to purchase or to renew a lease, assign, exchange, mortgage as security for notes or bonds issued pursuant to section 7-491 or otherwise dispose of or encumber and to manage or operate any development property.

(d) To accept gifts, grants or loans of funds, property or services from any source, public or private, and comply, subject to the provisions of this chapter, with the terms and conditions thereof.

(e) To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration, equipping, maintenance or repair of any development property, and from time to time to modify these plans, specifications, designs or estimates.

(f) To make mortgage loans or other loans or advances to sponsors as provided in section 7-488.

(g) When it becomes necessary and feasible for a municipality to safeguard itself from losses, to acquire, purchase, foreclose on, manage or operate, hold or dispose of development property, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the protection of its interests under any law, mortgage contract or agreement.

(h) In order to further the purposes of this chapter or to assure the payment of the principal and interest on bonds or notes of the municipality, to purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness, purchase, acquire, attach, accept or take title to any development property by conveyance or by foreclosure, and sell, lease or rent any development property for a use specified in this chapter.

(i) To borrow money and to issue its bonds or notes or other obligations and to fund or refund the same and provide for the rights of the holders thereof as provided in this chapter.

(j) To charge and collect facility charges as provided in section 7-490.

(k) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the exercise of its powers in furtherance of the purposes of this chapter, including contracts and agreements with sponsors.

(l) In connection with any application or commitment for assistance under this chapter, to make and collect such fees and charges as the municipality shall determine to be reasonable.

(m) To make, modify, amend or repeal rules and regulations with respect to its operations, properties and facilities.

(n) To sue and be sued and plead and be impleaded with respect to any action taken pursuant to powers granted by this chapter.

(o) To appoint, employ or retain attorneys, accountants, architectural, engineering and financial consultants, assistants, agents and other employees as it may deem necessary or desirable and to fix their compensation.

(July Sp. Sess. P.A. 75-2, S. 4, 25.)



Section 7-484 - Actions to be undertaken by means of separate resolutions.

No action in the exercise of any powers granted under the provisions of this chapter shall be undertaken by a municipality or by any governmental unit or nonprofit corporation to which a municipality has delegated powers pursuant to section 7-486, without the approval of each such action by the legislative body of such municipality or by the governing body of such governmental unit or nonprofit corporation, which approval shall be by means of a separate resolution, and findings and determinations made or required to be made under the provisions of this chapter shall be made by means of a separate resolution.

(July Sp. Sess. P.A. 75-2, S. 5, 25.)



Section 7-485 - Required municipal findings and determinations. Discretionary referendum.

(a) No power granted to a municipality under this chapter may be exercised unless and until the municipality shall have found and determined by resolution that conditions substantially as described in section 7-481 exist in the municipality, are continuing and may be ameliorated by the exercise of the powers granted under this chapter. Such resolution shall include the following findings and determinations and the following standards for the implementation of the powers granted under this chapter: (1) An unreasonable number of residents of the municipality are subject to hardship in finding employment and adequate, safe and sanitary housing; (2) conditions of blight and deterioration exist in parts of the municipality or the municipality would substantially benefit from the renovation, rehabilitation or construction of commercial or residential properties; (3) private enterprise is not meeting such need for employment, housing, the reduction of blight and deterioration, or the renovation, rehabilitation or construction of commercial or residential properties; (4) the need for employment and adequate, safe and sanitary housing will be lessened and the municipality will be revitalized by the exercise of the powers granted under this chapter; (5) adequate provisions shall be made for the payment of the cost of acquisition, construction, operation, maintenance and insurance of all development property; (6) a feasible method exists and shall be utilized for the relocation into safe and sanitary dwellings of comparable rent of families and individuals displaced as a consequence of the exercise of any power granted under this chapter and such families and individuals shall not suffer disproportionate injuries as a result of actions authorized by this chapter for the public benefit; (7) development property shall not be acquired or disposed of without due consideration of the environmental and economic impact of such acquisition or disposition and the adequacy of existing or proposed municipal services; (8) the acquisition or disposition of all development property shall advance the public interest, general health, safety and welfare, and development, growth and prosperity of the municipality.

(b) Each resolution adopted pursuant to subsection (a) of this section may be submitted to the electors of the municipality for their approval. If the legislative body of a municipality votes to submit a resolution to the electors of the municipality, not later than fourteen days after the adoption of such resolution a copy of such resolution shall be published in a newspaper having a general circulation within the municipality in which such resolution was adopted together with a notice of the time that a referendum shall be held on the question of approval of such resolution. The question of approval of such resolution shall be submitted to the electors of such municipality at a special election called for such purpose to be held not less than thirty days, nor more than sixty days, after adoption of such resolution, in conformity with the provisions of section 9-369 or, if a regular municipal election is to be held more than sixty days, but not more than one hundred twenty days, after the adoption of such resolution, such question shall be so submitted at such regular election and a vote thereon shall be taken in the manner prescribed by said section 9-369. If a majority of those voting in any such referendum vote to approve such resolution, such resolution shall thereupon become effective. If less than a majority of those voting in any such referendum vote to approve such resolution, it shall become null and void.

(c) Any resolution adopted pursuant to this section shall specify the period for which such resolution shall be effective, provided no such resolution shall be effective for a period in excess of five years from the effective date of such resolution. Upon the expiration of the effective period of any resolution adopted pursuant to this section: (1) Any indebtedness contracted, encumbrances made or commitments entered into by a municipality by resolution or contracts executed pursuant to resolution, including all proceedings related thereto, shall be valid and binding in accordance with their terms respectively and shall be of full force and effect if incurred, adopted or executed respectively during the period in which such resolution referred to in this section is effective and the municipality shall have all powers herein conferred with respect thereto notwithstanding the expiration of such period; and (2) the municipality which adopted such resolution shall not be authorized to exercise any powers created by this chapter, provided any such municipality shall be authorized to continue to exercise all powers created by this chapter in regard to any development property in regard to which any contract or lease has been previously entered into by such municipality with a sponsor or in regard to which any bonds or notes have been issued by such municipality.

(July Sp. Sess. P.A. 75-2, S. 6, 25; P.A. 16-133, S. 2.)

History: P.A. 16-133 amended Subsec. (a) by adding “parts of” and provision re municipality would substantially benefit from renovation, rehabilitation or construction of commercial or residential properties in Subdiv. (2), and adding reference to renovation, rehabilitation or construction of commercial or residential properties in Subdiv. (3), amended Subsec. (b) by substituting “may” for “shall” in provision re submittal to electors, and made technical changes.



Section 7-486 - Delegation of powers.

(a) A municipality shall have the power to delegate any power reserved to the municipality under the provisions of this chapter, except the powers provided for in sections 7-485, 7-491, 7-492 and 7-498, to any governmental unit created by or under the jurisdiction or control of the municipality or to any nonprofit corporation as defined in and organized and existing under the provisions of chapter 602 or any predecessor statutes thereto, provided that in making any such delegation of power the municipality shall impose by resolution such restrictions as may be appropriate to assure the carrying out of the purposes of this chapter.

(b) Whenever a municipality delegates any power to any governmental unit or nonprofit corporation pursuant to subsection (a) of this section, the municipality shall require each director, officer, member and other responsible official, as the case may be, of such governmental unit or nonprofit corporation to execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, such governmental unit or nonprofit corporation shall execute a blanket surety bond covering all members and employees of such governmental unit or nonprofit corporation, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the legal counsel of the municipality and filed in the office of the clerk of the municipality. The cost of each such bond shall be paid by such governmental unit or nonprofit corporation. Whenever a municipality delegates any power pursuant to this chapter to a nonprofit corporation, such corporation (1) shall be deemed a public agency for the purposes of subdivision (1) of section 1-200, provided negotiations regarding any development property shall be subject to the provisions of subdivision (6) of subsection (b) of section 1-210 and (2) shall be subject to the provisions of any special act, municipal charter or ordinance requiring (A) bonds or other security for the performance of contracts for demolition, construction or rehabilitation or (B) competitive or public bidding, except as provided in section 7-501.

(c) No nonprofit corporation, to which a municipality has delegated powers pursuant to this section, shall serve as a sponsor for the purposes of this chapter.

(July Sp. Sess. P.A. 75-2, S. 7, 25; P.A. 96-256, S. 171, 209; P.A. 97-47, S. 46.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 97-47 made a technical change in Subsec. (b).

Cited. 28 CA 622.



Section 7-487 - Laws governing city and town development.

(a) This chapter shall not supersede any other general statute, special act, municipal charter or ordinance, with regard to zoning regulations of the municipality adopted pursuant to section 8-2, or any special act, inland wetlands regulations adopted pursuant to section 22a-42a, such environmental regulations, orders, permits or licenses promulgated, issued or adopted by the Commissioner of Energy and Environmental Protection or any municipality pursuant to the authority granted under titles 22a and 25, local building requirements, the requirements of any plan of conservation and development for the municipality which has been approved by a municipal planning commission pursuant to section 8-23 or any redevelopment plan or urban renewal plan for the municipality which has been approved by a redevelopment agency pursuant to section 8-127. In addition the physical improvement, use and enjoyment of development property shall be subject to all general statutes, special acts, municipal charters and ordinances and all state or local regulations.

(b) No vote, whether taken prior to or subsequent to August 8, 1975, by the legislative body of a municipality pursuant to section 8-2 to exempt municipal property from the regulations prescribed by the zoning commission of such municipality shall apply to development property.

(July Sp. Sess. P.A. 75-2, S. 8, 25; P.A. 95-335, S. 13, 26; P.A. 11-80, S. 1.)

History: P.A. 95-335 amended Subsec. (a) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 7-488 - Power of municipality to make loans.

(a) A municipality shall have the power to make loans, which for the purposes of this section shall also include commitments to make loans, temporary loans and advances in anticipation of permanent loans, to any sponsor to provide funds in furtherance of the purposes of this chapter; provided such loans shall be made only after the municipality finds and determines that similar loans are not otherwise available to such sponsors, wholly or in part, from private lenders upon reasonably equivalent terms and conditions.

(b) All loans shall be subject to any rules and regulations of the municipality established by resolution with respect to the making of such loans, and the use of the proceeds of all loans shall be restricted to only those activities which are in furtherance of the purposes of this chapter. Loans shall be evidenced by a note or bond, shall be secured or unsecured, shall be in such amounts, shall bear such date or dates, shall mature at such time or times, may be subject to prepayment and may contain such other provisions consistent with the purposes of this chapter as the municipality shall by resolution determine. Each such loan shall be authorized by a separate resolution of the legislative body of the municipality.

(July Sp. Sess. P.A. 75-2, S. 9, 25.)



Section 7-489 - Sale, lease, disposition and use of development property.

(a) A municipality shall have power to sell, lease or otherwise dispose of all or part of any development property to any governmental unit or sponsor and to make agreements of any kind with any governmental unit or sponsor for the use or operation thereof, for such consideration and for such period or periods of time and upon such other terms and conditions as the municipality may fix and agree upon. In the exercise of such power, the municipality may make any improved or unimproved development property available for use by a governmental unit or sponsor in accordance with the purposes of this chapter at its use value, being the value, whether expressed in terms of rental or capital price, at which the municipality determines such property should be made available in order that it may be developed or used for the purposes of this chapter.

(b) In order to assure that development property is developed or used in accordance with the purposes of this chapter, a municipality, upon the sale, lease or other disposition of such property, shall obligate purchasers, lessees or other users (1) to use such property for the purposes of this chapter, (2) to begin the building or installation of their improvements on any such property, and to complete the same, within such periods of time as the municipality may fix as reasonable, and (3) to comply with such other conditions as are necessary or desirable to carry out the purposes of this chapter. Any such obligations imposed on a purchaser of real property shall be covenants and conditions running with the land for as long as any bonds issued in connection with such development property are outstanding.

(July Sp. Sess. P.A. 75-2, S. 10, 25; P.A. 06-196, S. 43.)

History: P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.



Section 7-490 - Imposition and collection of facility charges.

(a) A municipality shall have the power to charge and collect facility charges. Such facility charges may be charged to and collected from any governmental unit or sponsor and such governmental unit or sponsor shall be liable for and shall pay such facility charges to the municipality at the time when and place where such charges become due and payable. No governmental unit shall be required to pay any facility charges unless such governmental unit has agreed to pay such charges. Facility charges payable by a governmental unit subject to the limitations on indebtedness provided in subsection (b) of section 7-374 shall not be included in any calculation of debt of such governmental unit subject to such limitation, and agreements to pay facility charges may be entered into by any governmental unit notwithstanding any statutory debt limitations, including any limitation on indebtedness provided in said subsection (b) of section 7-374.

(b) The facility charges fixed, charged and collected by a municipality with respect to any such development property shall comply with the terms of any lease or other agreement of the municipality with regard to such development property and, subject to the provisions of any contract with noteholders or bondholders and any such lease or other agreement, the facility charges fixed, charged and collected by the municipality may be increased or decreased by the amount of increase or decrease of the expenses of the municipality attributable to the development property for which facility charges are made. Such expenses may include, but not be limited to, operating expenses and expenses of maintenance, insurance, improvements, replacements, reconstruction and any other payments, amounts necessary to pay the principal of and interest or redemption price on any bonds or notes, and amounts necessary to maintain such reserves as may be required by the terms of any lease or other agreement of the municipality or as may be deemed necessary or convenient and desirable by the municipality.

(July Sp. Sess. P.A. 75-2, S. 11, 25.)



Section 7-491 - Issuance of notes and bonds.

(a) Subject to the provisions of section 7-492 and any general statute, special act or municipal charter or ordinance to the contrary notwithstanding, a municipality shall have the power and is hereby authorized to issue from time to time its notes and bonds in such principal amounts as the municipality shall determine to be necessary to provide sufficient funds for achieving the purposes of this chapter, including the making of mortgage loans and loans to sponsors, the acquisition of development property, the establishment of reserves to secure such notes and bonds, interest on such notes and bonds during construction and for one year thereafter, and the payment of expenses incident to or necessary for furtherance of the purposes of this chapter.

(b) A municipality shall have the power, from time to time, to issue (1) notes to renew notes and (2) bonds to pay notes, including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding for any of the purposes of this chapter. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(c) The notes and bonds shall be authorized by resolution of the municipality, shall bear such date or dates and shall mature at such time or times not exceeding forty years from the date thereof in the case of bonds issued to finance housing and facilities related thereto or thirty years from the date thereof in all other cases, as such resolution may provide. The bonds may be issued as serial bonds or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either bearer or registered, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as such resolution may provide. The notes and bonds may be sold by the municipality at public or private sale, at such price or prices as the municipality shall determine.

(d) Any resolution authorizing notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract or contracts with the holders thereof, as to: (1) Pledging all or part of any revenues to secure the payment of the notes or bonds or of any issue thereof, subject to such agreements with noteholders or bondholders as may then exist; (2) pledging all or any part of the development property in which the municipality has acquired an interest from the proceeds of bonds and notes to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist; (3) the use and disposition of the gross income from mortgages owned by the municipality for the purposes of this chapter and payment of principal of mortgages owned by the municipality for the purposes of this chapter; (4) the setting aside of reserves or sinking funds and the regulation and disposition thereof; (5) limitations on the purposes to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof; (6) limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured; and the refunding of outstanding or other notes or bonds; (7) the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys to be expended by the municipality for its operating expenses; (9) vesting in a trustee or trustees property, rights, powers and duties in trust as the municipality may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this chapter, and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (10) the acts or omissions to act which shall constitute a default in the obligations and duties of the municipality to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including the right to appointment of a receiver; provided, however, such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this chapter; (11) any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(e) If the resolution of a municipality authorizing the issuance of bonds or notes so states, the validity of such bonds or notes may be contested only if an action, suit or proceeding contesting such validity is commenced within sixty days after the date of publication of such resolution.

(f) Prior to the issuance of any bonds and notes, a municipality shall find and determine that the intended use of the proceeds of such bonds and notes is in the public interest and will advance the carrying out of the purposes of this chapter. Such determination shall be based upon a record of proceedings which shall include such matters as the municipality shall consider relevant to such determination.

(g) Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(h) Neither the officials nor members of the legislative body of the municipality nor any other authorized person executing such notes or bonds shall be subject to any personal liability by reason of the issuance thereof.

(i) The municipality, subject to such agreements with noteholders or bondholders as may then exist, shall have power, out of any funds available therefor, to purchase notes or bonds of the municipality, which shall thereupon be cancelled, at a price not exceeding (1) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereof or (2) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(j) In the discretion of the municipality, the bonds may be secured by a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this chapter and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the municipality. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(k) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(July Sp. Sess. P.A. 75-2, S. 12, 25; P.A. 89-230, S. 1, 4.)

History: P.A. 89-230 amended Subsec. (c) to provide for forty-year maturity limits for bonds which finance housing and related facilities.



Section 7-492 - Capital reserve fund established. Petition. Referendum.

(a)(1) The municipality may create and establish a capital reserve fund and shall pay into such capital reserve fund (A) any moneys appropriated and made available by the state or municipality for the purpose of such fund, (B) any proceeds of sale of notes or bonds, to the extent provided in the resolution or resolutions of the municipality authorizing the issuance thereof and (C) any other moneys which may be made available to the municipality for the purpose of such fund from any other source or sources. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used, as required, solely for the payment of the principal of bonds secured by the capital reserve fund as the same mature or the annual sinking fund payments, the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve fund requirement, except for the purposes of paying interest on such bonds, principal of such bonds and annual sinking fund payments, as the same become due and for the payment of which other moneys of the municipality are not available. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof or any amount in excess of the maximum capital reserve fund requirement may be transferred by the municipality to other funds or accounts of the municipality established pursuant to this chapter to the extent it does not reduce the amount of the capital reserve fund below the maximum capital reserve fund requirement.

(2) A municipality shall not issue bonds secured by the capital reserve fund at any time if upon issuance the amount in the capital reserve fund will be less than the maximum capital reserve fund requirement, unless the municipality, at the time of issuance of such bonds, shall deposit in such fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will not be less than the maximum capital reserve fund requirement.

(3) In computing the amount of the capital reserve fund for the purposes of this section, securities held as a part thereof shall be valued in the manner provided in the resolution or resolutions authorizing the issuance of bonds secured by the capital reserve fund.

(4) In order to further secure bonds and notes secured by a capital reserve fund and to assure order in its budgeting process, a municipality may, if deemed necessary or appropriate in furtherance of the purposes of this chapter, include in the resolution authorizing the issuance of such bonds and notes provision for the municipality to covenant and agree with the holders of such bonds and notes that on or before the first day in April in each year the amount necessary to restore the capital reserve fund to the maximum capital reserve fund requirement, as such amount shall be certified by the treasurer or other officer acting as the chief financial officer of the municipality on or before the first day of December next preceding, shall be paid from the general fund of the municipality and shall constitute a legal pledge, charge and lien upon its income and receipts, and next upon its real property, any general statute, special act or municipal charter or ordinance to the contrary notwithstanding. Such covenant and agreement shall constitute a pledge of the credit and taxing power of the municipality and the holders of bonds and notes so secured shall have the specific right to compel the exercise of the taxing power of the municipality. Any provision of this subdivision to the contrary notwithstanding, any such deficiency in the capital reserve fund so certified by the treasurer or other such financial officer of the municipality shall be satisfied first from the revenues of the development property specifically pledged to the payment of bonds or notes secured by such capital reserve fund, and no holder of any such bond or note may bring any action, suit or proceeding, in law or equity, nor compel by mandamus or injunction the exercise of the taxing power of the municipality, or forfeiture of its property, unless and until all remedies with respect to such pledged revenues have been exhausted. The substance and extent of such covenant and agreement shall be plainly stated on the face of each note and bond to which it is applicable. All amounts paid over from the general fund of the municipality as provided in this subdivision shall, subject to the rights of the holders of any notes or bonds of the municipality theretofore or thereafter issued, be repaid to the general fund from (A) moneys in a capital reserve fund in excess of the maximum capital reserve fund requirement, (B) any revenues not required for any other of the purposes of this chapter and (C) proceeds from the sale or other disposition of the development property acquired from the proceeds of bonds and notes secured by such capital reserve fund. Within fourteen days after the adoption of a resolution pursuant to this subdivision, the resolution or a summary of such resolution shall be published in a newspaper having a general circulation within the municipality in which such resolution was adopted. If, within thirty days of such publication, five per cent of the electors of such municipality, who are registered as electors on the last completed, revised registry list of such municipality, file with the clerk of such municipality a petition requesting a referendum with respect to such resolution, the question of approval of such resolution shall be submitted to the electors of such municipality at a special election called for such purpose to be held not less than thirty days, nor more than sixty days, after the filing of such petition, in conformity with the provisions of section 9-369, or if a regular municipal election is to be held more than sixty days, but not more than one hundred twenty days, after the filing of such petition, such question shall be so submitted at such regular election and a vote thereon shall be taken in the manner prescribed by said section 9-369. If a majority of those voting in any such referendum shall vote to approve such resolution, such resolution shall thereupon become effective. If less than a majority of those voting in any such referendum vote to approve such resolution, such resolution shall be null and void. If no such petition is filed within thirty days after the publication of the newspaper notice of adoption of any such resolution, the municipal clerk shall verify that fact to the legislative body of the municipality and such resolution shall thereupon become effective.

(5) Notwithstanding any other provisions contained in this chapter, the aggregate amount of bonds secured by such capital reserve funds authorized to be created and established by this section and by such covenant and agreement of the municipality as set forth in this section shall be included in the debt of the municipality as defined in subdivision (1) of subsection (b) of section 7-374, and shall be subject to the limitations on such debt and on total debt set forth in said subsection (b) of section 7-374, and the aggregate amount of such bonds shall not exceed five per centum of the grand list, as defined in section 7-374, and the proceeds of such bonds shall not be used for residential housing development property, except where such residential housing development property is a part of an undertaking designed to accomplish or further one or more purposes of this chapter in addition to the purpose of residential housing. No bonds shall be secured by a capital reserve fund unless the municipality by resolution or resolutions finds and determines that revenues derived from development property financed from the proceeds of such bonds shall be sufficient (A) to pay the applicable principal of and interest on such bonds, (B) to establish, maintain and increase any reserves deemed by the municipality to be advisable to secure the payment of the principal of and interest on such bonds, (C) unless the contract with the governmental unit or sponsor obligates the governmental unit or sponsor to pay for the maintenance and insurance of such property, to pay the cost of maintaining such property in good repair and keeping it properly insured and (D) to pay such other costs of such property as may be required, and further, in the case of sponsors, that such sponsor is found by the municipality to be financially responsible and presumptively able to comply with the terms and conditions of any lease, conditional sale or credit agreement or loan agreement, agreement of sale, mortgage or other agreement as made by it with the municipality with respect to such property.

(b) The municipality may create and establish such other fund or funds, including other capital reserve funds with the same force and effect and upon the same terms and conditions and subject to the same limitations as provided in subsection (a) of this section, as may be necessary or desirable in furtherance of the purposes of this chapter.

(July Sp. Sess. P.A. 75-2, S. 13, 25.)



Section 7-493 - Bonds and notes to be special obligation of municipality. Applicability of statutory debt limitation.

Bonds and notes issued pursuant to this chapter shall be special obligations of the municipality and shall not be payable from nor charged upon any funds other than the revenues pledged to the payment thereof, nor shall the municipality issuing the same be subject to any liability thereon except to the extent of such pledged revenues. No holder or holders of any bonds or notes shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or notes or the interest thereon, nor to enforce payment thereon against any property of the municipality except the development property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The bonds and notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality, except the development property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The substance of such limitation shall be plainly stated on the face of each bond and note, with appropriate modification in the case of bonds and notes secured by the covenant and pledge of a municipality to restore the capital reserve fund to the maximum capital reserve fund requirement. The foregoing provisions of this section shall be subject to the provisions of section 7-492 when applicable, including particularly the provisions of said section with respect to notes and bonds secured by such covenant and pledge of a municipality, and all bonds and notes so secured shall be disclosed and listed in all reports made or required in connection with any indebtedness of the municipality which is subject to any statutory limitation. Except as otherwise provided in subdivision (5) of subsection (a) of section 7-492, bonds and notes issued pursuant to this chapter shall not be subject to any statutory limitation on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(July Sp. Sess. P.A. 75-2, S. 14, 25.)



Section 7-494 - Municipal moneys to be deposited in separate accounts. Annual audits.

(a) All moneys of a municipality derived in furtherance of the purposes of this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of the state or in national banking associations doing business in the state. The moneys in such accounts shall be paid out on checks signed by such officer or employee of the municipality as the municipality shall authorize. All deposits of such moneys shall, if required by the municipality, be secured by obligations of the United States of America or of the state or of the municipality of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits. Notwithstanding the provisions of this section, a municipality shall have power to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment and payment of any moneys of the municipality derived in furtherance of the purposes of this chapter and of any moneys held in a trust or otherwise for the payment of notes or bonds, and to carry out such contract. Moneys held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds and deposits of such moneys may be secured in the same manner as moneys of the municipality, and all banks and trust companies are authorized to give such security for such deposits.

(b) Subject to the provisions of any contract with noteholders and bondholders, a municipality issuing notes or bonds pursuant to this chapter shall prescribe a system of accounts. All such accounts shall be kept separate from other accounts of the municipality and shall be used for the purposes of this chapter and for no other purpose.

(c) All accounts of a municipality established in furtherance of the purposes of this chapter shall be annually audited by an independent certified public accountant, and a report of such audit and the books and records of the municipality kept with respect to any action taken or account established under this chapter, including books and records pertaining to its receipts, disbursements, contracts, reserve funds, sinking funds and investments, shall be open to public inspection.

(July Sp. Sess. P.A. 75-2, S. 15, 25.)



Section 7-495 - Municipal default or noncompliance. Appointment of trustee.

(a) In the event that a municipality shall default in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that a municipality shall fail or refuse to comply with the provisions of this chapter, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five per cent in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the clerk of such municipality and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of twenty-five per cent in principal amount of such notes or bonds then outstanding shall, in his or its own name: (1) By suit, action or proceeding in accordance with the general statutes enforce all rights of the noteholders or bondholders, including the right to require the municipality to carry out any agreement with such holders and to perform its duties under this chapter; (2) bring suit upon such notes or bonds; (3) by action or suit, require the municipality to account as if it were the trustee of an express trust for the holders of such notes or bonds; (4) by action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; (5) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per cent of the principal amount of such notes or bonds then outstanding, annul such declaration and its consequences.

(c) The Superior Court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of such noteholders or bondholders. The venue of any such suit, action or proceeding shall be laid in the municipality against which any such remedy is sought.

(d) Before declaring the principal of notes or bonds due and payable, the trustee shall first give thirty days' notice in writing to the municipality.

(July Sp. Sess. P.A. 75-2, S. 16, 25.)



Section 7-496 - Notes and bonds made securities.

The notes and bonds of municipalities are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The notes and bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the state and all municipalities for any purpose of which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.

(July Sp. Sess. P.A. 75-2, S. 17, 25; P.A. 80-483, S. 22, 186.)

History: P.A. 80-483 deleted reference to building and loan associations.



Section 7-497 - Income from notes and bonds tax-exempt; exception.

It is hereby determined that the powers conferred upon municipalities by this chapter are in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security, and that the purposes of this chapter are public purposes and that municipalities will be performing an essential governmental function in the exercise of the powers conferred upon them by this chapter. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by a municipality, in consideration of the acceptance of and payment for the notes and bonds, that the notes and bonds of the municipality issued pursuant to this chapter and the income therefrom shall at all times be free from taxation, except for estate and gift taxes and taxes on transfers. Municipalities are authorized to include this covenant of the state in any agreement with the holder of such notes or bonds.

(July Sp. Sess. P.A. 75-2, S. 18, 25.)



Section 7-498 - Development property may be tax-exempt.

Any development property may be exempted from any property tax imposed by the municipality; provided any municipality may enter into an agreement, approved by resolution, providing for a payment or payments in lieu of taxes with respect to any such property, or providing that any such property is subject to all or any portion of local property taxes. In no case shall development property be exempt in whole or in part from such property tax for a period or periods, in the aggregate, in excess of twenty years. This section shall not affect, modify, alter or invalidate any agreement entered into by any municipality prior to August 8, 1975, relating to local property taxes to be paid on any municipally owned property.

(July Sp. Sess. P.A. 75-2, S. 19, 25; P.A. 84-428, S. 3, 4.)

History: P.A. 84-428 amended the description of development property, which may be exempt from property tax, by deleting the condition that such property must be owned by a municipality to be so exempted.



Section 7-499 - Agreement with bond holders.

The state does hereby pledge to and agree with the holders of any notes or bonds that the state will not limit or alter the rights hereby vested in a municipality to fulfill the terms of any agreements made with said holders thereof, or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. A municipality is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

(July Sp. Sess. P.A. 75-2, S. 20, 25.)



Section 7-500 - Exclusive procedure for issuance of bonds.

Notwithstanding the provisions of any other general statute, special act, municipal charter or ordinance to the contrary, no proceedings, notice or approval shall be required for the issuance of any bonds or notes or any instrument as security therefor, except as provided by sections 7-491 to 7-499, inclusive.

(July Sp. Sess. P.A. 75-2, S. 21, 25.)



Section 7-501 - Competitive or public bidding requirements.

This chapter shall not supersede any provision of any general statute, special act, municipal charter or ordinance with regard to competitive or public bidding for the sale, lease or other disposition of property or for the award of contracts for demolition, construction or rehabilitation, except that any contract or agreement for the disposition of any interest by a municipality, or a governmental unit or nonprofit corporation to which a municipality has delegated powers under the provisions of section 7-486, in development property and any contract or agreement relative to the improvement of development property, the construction of improvements thereon or the rehabilitation thereof, which is entered into by a municipality, or a governmental unit or nonprofit corporation to which a municipality has delegated powers under the provisions of section 7-486, with a sponsor who is going to use or occupy such development property, may be entered into without regard to any such requirement.

(July Sp. Sess. P.A. 75-2, S. 22, 25.)



Section 7-502 - Applicability of payment bond, prevailing wage and other employee benefit laws.

(a) The provisions of section 31-53 shall apply to contractual arrangements for the construction, reconstruction or rehabilitation of development property.

(b) The provisions of sections 49-41 to 49-43, inclusive, shall apply to any construction, reconstruction or rehabilitation of development property undertaken by a municipality or a governmental unit or nonprofit corporation to which a municipality has delegated powers pursuant to section 7-486.

(c) The provisions of sections 7-467 to 7-473c, inclusive, 7-474 to 7-477, inclusive, and of chapter 561 and any provisions of any special act, municipal charter or ordinance granting to employees rights of organization, representation and collective bargaining shall apply to any powers exercised or actions undertaken pursuant to this chapter by a municipality or a governmental unit or nonprofit corporation to which a municipality has delegated powers pursuant to section 7-486.

(July Sp. Sess. P.A. 75-2, S. 23, 25.)



Section 7-503 - Chapter grants no authority for municipality to acquire, own, develop or improve real property outside its borders.

Nothing in this chapter shall be construed to give authority to a municipality to proceed under this chapter to acquire, own, develop or otherwise improve real property outside of its own borders.

(July Sp. Sess. P.A. 75-2, S. 24, 25.)






Chapter 115 - State Grants to Municipalities

Section 7-504 - Definitions.

As used in section 7-505:

(1) “Density” means the population of a municipality divided by the number of square miles of the municipality;

(2) “Population” means the number of persons according to the most recent federal decennial census, except that, in intervening years between such censuses, “population” means the number of persons according to the most recent estimate of the Department of Public Health;

(3) “Public housing rooms” means rooms contained in publicly or privately owned dwelling units which are assisted by the United States under the United States Housing Act of 1937, as amended, and dwelling units which are assisted by or owned or leased by the state under chapter 128 or 129; and

(4) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(P.A. 85-516, S. 2, 8; P.A. 86-263, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-122, S. 73.)

History: P.A. 86-263 added Subdiv. (4) defining “municipality”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-122 made technical changes in Subdivs. (2) and (3).



Section 7-505 - State grants to municipalities. Distribution formula.

(a) During each fiscal year the Comptroller shall pay a grant to each municipality for its unrestricted use from any funds appropriated for such purpose. Payment of such grants shall be made on March thirty-first of each year. The Secretary of the Office of Policy and Management shall in February of each year calculate the amount due each municipality in accordance with the formulas provided in subsection (b) of this section and shall certify to the Comptroller the amount due.

(b) The funds appropriated for the purposes of this section shall be distributed to municipalities as follows, provided any town containing any cities or boroughs not consolidated with such town and any such cities or boroughs may provide for a distribution to such town and all municipalities located within such town of the allotment to such town in a manner different from that provided in this subsection by unanimous consent of such municipalities if they notify the Secretary of the Office of Policy and Management not later than the last day of January of the fiscal year for which such allotment and distribution are to be made: (1) Eighty per cent of the amount shall be distributed pro rata on the basis of the ratio of the population of each town to the population of the state; (2) ten per cent of the amount shall be distributed to each such municipality pro rata on the basis of the following ratio: The density of each town multiplied by the population of such town shall be the numerator of the fraction; the resulting products shall be added together, and the sum shall be the denominator of the fraction; (3) ten per cent of the amount shall be distributed pro rata on the basis of the ratio of the number of public housing rooms within each town to the number of such rooms in the state. In determining the amount of the grant to a city or borough not consolidated with the town in which it is located and to such town, the amount allotted to such town pursuant to this subsection shall be distributed to each such municipality on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction; the total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction.

(P.A. 85-516, S. 4, 8; P.A. 86-263, S. 2; P.A. 87-584, S. 8, 18; P.A. 93-49, S. 2, 3; P.A. 07-217, S. 29.)

History: P.A. 86-263 provided for distribution of a portion of each grant to cities and boroughs not consolidated with the town in which they are located; P.A. 87-584 amended Subsec. (a) by changing payment date from March fifteenth to March thirty-first; P.A. 93-49 removed provision requiring annual population estimates in January by the commissioner of health services and estimates of the number of public housing rooms by the commissioner of housing, effective July 1, 1993; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.



Section 7-506 - Annual appropriation for purposes of Sec. 7-505.

Section 7-506 is repealed.

(P.A. 85-516, S. 3, 8; P.A. 89-324, S. 3, 4.)



Section 7-510 - State grants to municipalities based on housing units. Distribution formula.

(a) As used in this section:

(1) “Federal housing units” means public housing units assisted by the United States under the United States Housing Act, as amended, that are owned by a local housing authority and listed in the 1994 Catalogue of Public Assisted Housing prepared by the Connecticut Department of Housing;

(2) “State housing units” means governmentally assisted housing units as reported on the 1996 Affordable Housing Appeals Procedure List, not including federal units; and

(3) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(b) The Secretary of the Office of Policy and Management shall establish a grant program to municipalities, for the fiscal year commencing July 1, 1999, based on the number of federal and state housing units in each municipality. The amount of each grant shall be determined as follows: (1) Seventy-five per cent of the amount appropriated for the purposes of this section shall be distributed pro rata on the basis of the number of federal housing units in each municipality; and (2) twenty-five per cent of such amount shall be distributed on the basis of the number of state housing units in each municipality.

(c) On or before September 1, 1999, the secretary shall calculate the amount due each municipality in accordance with the formula prescribed in subsection (b) of this section and shall certify to the State Comptroller the amount due to each municipality.

(P.A. 98-263, S. 15, 21.)

History: P.A. 98-263 effective July 1, 1998 (Revisor's note: In Subsec. (b) the Revisors editorially inserted a semicolon before the phrase “and (2) twenty-five per cent”, and in Subsec. (c) changed an incorrect reference to “subsection (a) of this section” to “subsection (b) of this section”).






Chapter 116 - Local Emergency Relief Account

Section 7-520 - Local emergency relief account established.

There is established an account within the General Fund to be known as the “local emergency relief account”. The purpose of the local emergency relief account shall be to provide for the payment of grants to municipalities to relieve or assist in the relieving of a situation certified by the Local Emergency Relief Advisory Committee, established pursuant to section 7-521, to be an unusual and serious condition endangering public health and welfare and requiring the immediate expenditure of public funds by a particular municipality or municipalities. The account shall contain any moneys required by law to be deposited in the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding.

(P.A. 87-535, S. 1, 6; P.A. 94-95, S. 1.)

History: P.A. 94-95 changed name of fund from “Local Emergency Relief Fund” to “local emergency relief account”.



Section 7-521 - Local Emergency Relief Advisory Committee established.

(a) There is established a Local Emergency Relief Advisory Committee comprised of: The Secretary of the Office of Policy and Management, the Commissioner of Administrative Services, the Commissioner of Transportation, the Commissioner of Emergency Services and Public Protection and the Adjutant General of the Military Department, or their designees; the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives, and the minority leader of the House of Representatives, or their designees; a member of the Senate who shall be appointed by the president pro tempore of the Senate and a member of the House of Representatives who shall be appointed by the speaker of the House of Representatives.

(b) The Commissioner of Emergency Services and Public Protection shall serve as the chairperson of the Local Emergency Relief Advisory Committee. The committee may adopt such bylaws and guidelines and shall adopt such eligibility standards as it deems advisable to carry out the purposes of sections 7-520 to 7-522, inclusive. The Local Emergency Relief Advisory Committee shall not be deemed to be an agency for the purposes of chapter 54.

(P.A. 87-535, S. 2, 6; P.A. 88-135, S. 1; P.A. 99-190, S. 5, 9; P.A. 04-219, S. 5; P.A. 11-51, S. 153.)

History: P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (a); P.A. 99-190 amended Subsec. (a) by adding the Adjutant General of the Military Department as a member, effective July 1, 1999; P.A. 04-219 amended Subsecs. (a) and (b) to substitute Commissioner of Emergency Management and Homeland Security for director of the Office of Emergency Management and for Secretary of the Office of Policy and Management, respectively, effective January 1, 2005; P.A. 11-51 amended Subsec. (a) by replacing “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and amended Subsec. (b) by replacing “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and by making a technical change, effective July 1, 2011.



Section 7-522 - Application for grant. Review of application. Payment of funds. Use of funds. Repayment of funds.

(a) On or after July 7, 1987, any municipality may apply for an emergency relief grant to reimburse such municipality for documented expenses related to any emergency occurring on or after January 1, 1987. Except as provided under subsection (d) of this section, to receive a grant from the local emergency relief account, a municipality shall furnish to the Secretary of the Office of Policy and Management, in the form and manner prescribed by the secretary, a grant application that shall consist of: (1) A description of the nature of the emergency necessitating the grant request and a reference to any official proclamation declaring an emergency situation to exist; (2) information whether or not the municipality requested and received assistance from any federal, state or local governmental agency; (3) a certified copy of the action taken or to be taken by the municipality for emergency response; and (4) certification that such municipality's emergency response activities meet the criteria set forth by the Local Emergency Relief Advisory Committee.

(b) The Local Emergency Relief Advisory Committee shall recommend approval or disapproval of each completed application made pursuant to subsection (a) of this section for an emergency relief grant within thirty days of receipt of such application and shall recommend approval and the percentage of reimbursement to be paid if the committee finds that: (1) The emergency for which grant assistance is requested meets the criteria set forth by the committee; and (2) sufficient funds are available within the local emergency relief account. Such grant proceeds shall be used to reimburse costs associated with local emergency response activities.

(c) Upon recommendation by the Local Emergency Relief Advisory Committee of approval of an application for an emergency relief grant, and upon approval of such recommendation by the Finance Advisory Committee, under subsection (b) of this section, the Secretary of the Office of Policy and Management shall certify to the Comptroller the amount due to the municipality. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(d) In the case of an emergency relief grant, the proceeds of which shall be used to satisfy a local matching requirement for federal assistance under the federal Disaster Relief Act, upon approval by the Secretary of the Office of Policy and Management of a completed federal disaster assistance application, the secretary shall certify to the Comptroller the amount due to the municipality. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(e) Each municipality receiving an emergency relief grant under this section shall use the grant for the reimbursement of eligible costs associated with local emergency response activities or to satisfy a local matching requirement for federal disaster assistance. If the municipality should at any time recover any portion of such costs from another source, the municipality shall repay the local emergency relief account for any reimbursement received to the extent of such recovery.

(P.A. 87-535, S. 3, 6; P.A. 95-153, S. 1, 2; P.A. 00-192, S. 97, 102; P.A. 07-213, S. 9.)

History: (Revisor's note: In 1995 “local emergency relief fund” was changed editorially by the Revisors to “local emergency relief account” to conform section with Sec. 7-520 as amended by P.A. 94-95); P.A. 95-153 amended Subsec. (a) to insert new Subdiv. (2) providing that grant applications include information whether or not the municipality received assistance from other governmental agencies and renumbered existing Subdivs. accordingly, effective July 1, 1995; P.A. 00-192 made technical changes in Subsecs. (a) and (b), deleted provision re local matching requirement for federal assistance in Subsec. (b), added new Subsec. (d) re payment of emergency relief grants, the proceeds of which shall be used to satisfy local matching requirement for federal assistance and designated existing Subsec. (d) as Subsec. (e), effective May 26, 2000; P.A. 07-213 amended Subsecs. (c) and (d) to change “fifteen days” to “five business days” and make technical changes, effective July 10, 2007.






Chapter 116a - Local Property Tax Relief Trust Fund

Section 7-526 to 7-527 - Local Property Tax Relief Trust Fund established; application of resources. Payment of certain state grants from resources of fund. State obligations related to guaranteed investment contracts transferred from fund. Local Property Tax Relief Trust Fund successor to Municipal Infrastructure Trust Fund.

Sections 7-526 to 7-527, inclusive, are repealed, effective June 26, 1997.

(P.A. 87-584, S. 1, 2, 18; P.A. 90-148, S. 1, 2, 28, 34; P.A. 97-274, S. 6, 7.)



Section 7-528 - Grants. Allocation of funds. Formulas.

(a) As used in this section:

(1) “Adjusted equalized net grand list per capita” means the adjusted equalized net grand list per capita determined for each town pursuant to section 10-261;

(2) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(3) “Per capita income” and “population” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the most recent current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year prior to the fiscal year in which payment is to be made pursuant to this section, whichever is most recent; and

(4) “Secretary” means the Secretary of the Office of Policy and Management.

(b) The funds allocated in accordance with this section shall be distributed to each municipality pro rata on the basis of the following formula: The population of each town multiplied by the inverse of the adjusted equalized net grand list per capita of such town multiplied by the inverse of the per capita income of such town shall be the numerator of the fraction, and the resulting products shall be added together and the sum shall be the denominator of the fraction. Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall share the allocation to such town on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction. The total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(P.A. 87-584, S. 3, 18; P.A. 96-237, S. 1, 3; P.A. 97-274, S. 3, 7.)

History: (Revisor's note: In 1997 the Revisors editorially inserted the word “Trust” in the phrase “Local Property Tax Relief Trust Fund” in Subsec. (b)(2) in conformance with Sec. 7-526); P.A. 96-237 amended Subsec. (b) to change date of last payment from trust fund from March 31, 1997, to March 31, 1991, made technical change and added provision re transfer of up to $100,000 from trust fund to General Fund for the Office of Policy and Management for use in funding various studies required of said office pursuant to legislative enactments of February, 1996, regular session of General Assembly, effective July 1, 1996; P.A. 97-274 deleted former Subsec. (b) re Local Property Tax Relief Trust Fund and redesignated former Subsec. (c) as Subsec. (b), effective June 26, 1997.






Chapter 116b - Local Capital Improvement Fund

Section 7-535 - Local Capital Improvement Fund established.

There is established and created a fund to be known as the “Local Capital Improvement Fund”. Said fund shall contain any moneys required by law to be deposited in the fund and shall be held separate and apart from all other moneys, funds and accounts. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding. The resources of such fund shall be expended for the purpose of reimbursing municipalities for the cost of eligible local capital improvement projects pursuant to section 7-536.

(P.A. 87-584, S. 11, 18; June Sp. Sess. P.A. 91-3, S. 158, 168; June Sp. Sess. P.A. 91-13, S. 17, 21; May Sp. Sess. P.A. 92-7, S. 5, 36.)

History: June Sp. Sess. P.A. 91-3 eliminated the provision that investment earnings credited to the assets of the fund become part of the assets of the fund; June Sp. Sess. P.A. 91-13 deleted all changes made by June Sp. Sess. P.A. 91-3 and restored language existing as of January 1, 1991; May Sp. Sess. P.A. 92-7 removed the provision that investment earnings credited to the assets of the fund became part of the fund.



Section 7-536 - Definitions. Allocation of funds. Projects. Formulas. Applications for funds. Criteria for review of applications. Use of funds.

(a) As used in sections 7-535 to 7-538, inclusive:

(1) “Adjusted equalized net grand list per capita” means the adjusted equalized net grand list per capita determined for each town pursuant to section 10-261;

(2) “Density” means the population of a municipality divided by the number of square miles of the municipality;

(3) “Grant anticipation note” means a note issued in anticipation of the receipt of project grants to the municipality from moneys in the Local Capital Improvement Fund;

(4) “Local capital improvement project” means a municipal capital expenditure project for any of the following purposes: (A) Road construction, renovation, repair or resurfacing, (B) sidewalk and pavement improvements, (C) construction, renovation, enlargement or repair of sewage treatment plants and sanitary or storm, water or sewer lines, including separation of lines, (D) public building construction other than schools, including renovation, repair, code compliance, energy conservation and fire safety projects, (E) construction, renovation, enlargement or repair of dams, bridges and flood control projects, (F) construction, renovation, enlargement or repair of water treatment or filtration plants and water mains, (G) construction, renovation or enlargement of solid waste facilities, (H) improvements to public parks, (I) the preparation and revision of local capital improvement plans projected for a period of not less than five years and so prepared as to show the general description, need and estimated cost of each individual capital improvement, (J) improvements to emergency communications systems and building security systems, including for schools, (K) public housing projects, including renovations and improvements and energy conservation and the development of additional housing, (L) renovations to or construction of veterans' memorial monuments, (M) thermal imaging systems, (N) bulky waste and landfill projects, (O) the preparation and revision of municipal plans of conservation and development adopted pursuant to section 8-23, provided such plans are endorsed by the legislative body of the municipality not more than one hundred eighty days after adoption by the commission, (P) acquisition of automatic external defibrillators, (Q) floodplain management and hazard mitigation activities, (R) on-board oil refining systems consisting of a filtration canister and evaporation canister that remove solid and liquid contaminants from lubricating oil, (S) activities related to the planning of a municipal broadband network, provided the speed of the network shall be not less than three hundred eighty-four thousand bits per second, (T) establishment of bikeways and greenways, (U) land acquisition, including for open space, and costs involved in making land available for public uses, (V) acquisition of technology related to implementation of the Department of Education's common core state standards, (W) technology upgrades, including for improvements to expand public access to government information through electronic portals and kiosks, and (X) for the fiscal years ending June 30, 2013, and June 30, 2014, acquisition of snow removal equipment, capital expenditures made to improve public safety, and capital expenditures made to facilitate regional cooperation. “Local capital improvement project” means only capital expenditures and includes repairs incident to reconstruction and renovation but does not include ordinary repairs and maintenance of an ongoing nature. As used in this subdivision, “floodplain management” and “hazard mitigation” have the same meanings as provided in section 25-68j;

(5) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(6) “Population” means the number of persons according to the most recent federal decennial census, except that, in intervening years between such censuses, “population” means the number of persons according to the most recent estimate of the Department of Public Health; and

(7) “Secretary” means the Secretary of the Office of Policy and Management.

(b) On February first of each year, not more than the amount as authorized by the General Assembly for the fiscal year from the resources of the Local Capital Improvement Fund shall be allocated to the Secretary of the Office of Policy and Management, who shall allocate an amount to each municipality in the state in accordance with the provisions of subsection (c) of this section. The secretary shall credit all such allocated moneys to a local capital improvement account for each municipality and make local improvement project grants from such accounts to such municipalities pursuant to the provisions of this section. The secretary shall maintain records indicating, for each municipality's account, the amount credited to the account each year, the amount paid out in local capital improvement project grants and charged to the account and the balance available for additional local capital improvement project grants.

(c) Each allocation under subsection (b) of this section shall be made to municipalities in accordance with the following formula: (1) Thirty per cent of the amount shall be allocated pro rata on the basis of the ratio of the total number of miles of improved and unimproved highways in each town to the total number of miles of improved and unimproved highways in all towns in the state, as determined under sections 13a-175b and 13a-175d; (2) twenty-five per cent of the amount shall be allotted pro rata on the basis of the following ratio: The density of each town multiplied by the population of such town shall be the numerator of the fraction. The resulting products for all the towns shall be added together, and the sum shall be the denominator of the fraction; (3) twenty-five per cent of the amount shall be allotted on the basis of the following ratio: The population of each town multiplied by the inverse of the adjusted equalized net grand list per capita of such town shall be the numerator of the fraction, and the resulting products for all the towns shall be added together and the sum shall be the denominator of the fraction; (4) twenty per cent of the amount shall be allotted pro rata on the basis of the ratio of the population of each town to the population of the state. Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall share the allocation to such town on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction. The total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(d) On March first of each year the Secretary of the Office of Policy and Management shall indicate to each municipality the amount allocated to the municipality under subsections (b) and (c) of this section in accordance with section 4-71a.

(e) (1) Each municipality may apply to the secretary for project authorization and expense reimbursement of local capital improvement projects.

(2) Notwithstanding the deadlines imposed by this section, each municipality that has expended funds in the fiscal year ending June 30, 2013, on projects listed in subparagraphs (T) to (X), inclusive, of subdivision (4) of subsection (a) of this section may apply to the secretary for reimbursement of such expenses.

(3) Notwithstanding the provisions of subdivision (2) of subsection (f) of this section, the secretary, at his or her discretion, may authorize expense reimbursement for a project listed in subparagraphs (T) to (X), inclusive, of subdivision (4) of subsection (a) of this section prior to such project's inclusion on the local capital improvement plan adopted by a municipality. The secretary may require certification from the municipality that such municipality is taking steps to amend its local capital improvement plan to include such project.

(f) The secretary shall approve or disapprove each completed application for a local capital improvement project grant authorization not later than forty-five days after receipt of such application on a form prescribed by the secretary. Such application shall include a certification by the municipality that: (1) The project for which grant assistance is requested is a local capital improvement project; (2) the project is consistent with the local capital improvement plan adopted by the municipality; and (3) the grant proceeds shall not be used to satisfy a local matching requirement for any state assistance program other than the local bridge program established under sections 13a-175p to 13a-175u, inclusive. The municipality shall provide any other certification required by the secretary. The secretary shall authorize such grant if, in the secretary's opinion, the project meets the requirements set forth in this section and any other requirement imposed by the secretary and payment of such grant would not cause the local capital improvement account of the municipality, established under subsection (b) of this section, to be overdrawn. If a municipality fails to request payment within seven years of such authorization for a project, the secretary shall make no payment for such project unless the municipality requests and receives a waiver for such project on such terms and conditions as the secretary deems appropriate. On or before five years after the date of any such authorization and on or before six years after the date of any such authorization, the secretary shall notify, in writing, any municipality for which any such authorization has been made which notice shall indicate the time which has elapsed since such authorization and the date after which the secretary may not make payments for an authorized project.

(g) Each municipality may apply to the secretary for expense reimbursement at the time it submits a local capital improvement project authorization request or any time after such authorization request has been approved by the secretary. The application for expense reimbursement shall be submitted on a form prescribed by the secretary and shall contain identification of the expenses for which reimbursement is sought and certification from the municipality that: (1) Expenditures for the project conform to the provisions of subdivision (4) of subsection (a) of this section and the municipality is entitled to the reimbursement requested in the application; and (2) the municipality agrees to maintain detailed accounting records of the project reflecting the expenditures for which reimbursement has been requested and to make such records available to its independent auditor and the state. The municipality shall provide any other certification required by the secretary. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(h) Each municipality receiving a local capital improvement project grant under this section shall retain detailed accounting records of all expenses incurred relative to the local capital improvement project for which a grant is received for a period of not less than three years following the completion of such project. If the secretary determines that such records are not maintained or a review of such records indicates that such grant, or any portion thereof, was used for a purpose other than its intended purpose, the secretary shall provide written notification to the chief executive officer of the municipality of such finding. Upon issuing a finding under this section, the secretary may require the municipality to promptly pay to the state an amount equal to the amount of the grant or he may cause the amount of any future grant made under this section to be reduced by such amount.

(i) On and after January 1, 2001, no municipality shall receive any financial assistance under this section for improvements to information technology systems to manage the century date change effect.

(j) No municipality shall be eligible to receive financial assistance under this section for reimbursement of the cost of preparing a municipal plan of conservation and development, pursuant to section 8-23, more than once in any ten-year calendar period.

(P.A. 87-584, S. 12, 18; P.A. 88-343, S. 18–20, 32; P.A. 89-370, S. 4, 15; June Sp. Sess. P.A. 91-3, S. 159, 168; June Sp. Sess. P.A. 91-13, S. 18, 21; May Sp. Sess. P.A. 92-7, S. 6, 36; P.A. 93-381, S. 9, 39; June Sp. Sess. P.A. 93-1, S. 7, 45; P.A. 94-53; P.A. 95-257, S. 12, 21, 58; 95-272, S. 3, 4, 29; 95-307, S. 1, 14; P.A. 97-244, S. 1, 13; June 5 Sp. Sess. P.A. 97-1, S. 7, 20; P.A. 99-66, S. 2, 3, 5; 99-241, S. 4, 66; P.A. 00-167, S. 58, 59, 69; P.A. 01-197, S. 2–4; P.A. 02-89, S. 10; May 9 Sp. Sess. P.A. 02-5, S. 3; P.A. 04-144, S. 3; P.A. 07-177, S. 1; 07-213, S. 10; 07-254, S. 2; Dec. Sp. Sess. P.A. 12-1, S. 47; P.A. 13-184, S. 93, 94; P.A. 14-122, S. 74, 75.)

History: P.A. 88-343 amended Subsec. (b) to make the program annual and to increase the bond authorization from $20,000,000 to $30,000,000, amended Subsec. (d) to provide that the notice of allocation shall be in accordance with Sec. 4-71a and amended Subsec. (e) to change the application date from February 1, 1988, to March first of each year; P.A. 89-370 amended Subsec. (f) to change project authorization date in Subdiv. (2) from July 1, 1987, to May 1, 1987; June Sp. Sess. P.A. 91-3 amended the local capital improvement program and created a new local transportation infrastructure program; June Sp. Sess. P.A. 91-13 deleted all changes made by June Sp. Sess. P.A. 91-3 and restored language existing as of January 1, 1991; May Sp. Sess. P.A. 92-7 amended Subsec. (a)(4) to clarify that all projects must be capital expenditures and to remove local pavement management programs to analyze the condition of town roads from the definition, amended Subsec. (b) to remove the provision adding interest to municipal accounts and amended Subsecs. (g) and (h) to insert provisions relating to the timing of payments; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; June Sp. Sess. P.A. 93-1 redefined “local capital improvement project” to include improvements to emergency communication systems, effective July 1, 1993; P.A. 94-53 amended Subsec. (a) to redefine “local capital improvement project” to include sidewalk and pavement improvements; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-272 redefined “local capital improvement project” in Subsec. (a) to include public housing projects and amended Subsec. (b) to delete allocation amount of $30,000,000 and replace it with the amount authorized by the General Assembly, effective July 1, 1995; P.A. 95-307 amended Subsec. (f) by extending the time for a decision on an application from 30 to 45 days, effective July 6, 1995; P.A. 97-244 amended Subsec. (d) to add date for notification of amount of the allocation, amended Subsec. (e) to refer to projects rather than grants, amended Subsec. (f) to require application re prescribed forms and certification by the municipality and to establish criteria for approval, amended Subsec. (g) to add provisions re expense reimbursement and amended Subsec. (h) to add provision re retention of detailed accounting records of expenses, effective July 1, 1997; June 5 Sp. Sess. P.A. 97-1 added Subsec. (a)(4)(L) re renovations to or construction of veterans' memorial monuments, effective July 31, 1997 (Revisor's note: The reference in Subpara. (L) to “veterans memorial monuments” was changed editorially by the Revisors to “veterans' memorial monuments” for grammatical accuracy); P.A. 99-66 added Subsec. (a)(4)(M) re improvements to information technology systems in definition of “local capital improvement project” and added new Subsec. (i) re termination of assistance to municipalities as of January 1, 2001, effective May 27, 1999; P.A. 99-241 amended Subsec. (f) to add provision that the secretary make no payment if a municipality fails to request payment within five years of authorization, effective July 1, 1999; P.A. 00-167 amended Subsec. (a)(4) to include flood control projects, thermal imaging systems and bulky waste and landfill projects as “local capital improvement projects” and amended Subsec. (f) to extend the time within which municipalities must request payment for authorized projects from five years to seven years and provide for notice to municipalities of the deadline, effective July 1, 2000; P.A. 01-197 added Subsec. (a)(4)(P) to include preparation and revision of municipal plans of conservation and development and added new Subsec. (j) re eligibility for reimbursement for cost of preparing a municipal plan of conservation and development, effective July 1, 2001, and applicable to municipal plans of conservation and development prepared after that date; P.A. 02-89 amended Subsec. (a)(4) to delete as obsolete former Subpara. (M) re “improvements to information technology systems to manage the century date change effect, as defined in section 4d-16,” and redesignate former Subparas. (N), (O) and (P) as Subparas. (M), (N) and (O); May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a)(4) to include acquisition of automatic external defibrillators in the definition of “local capital improvement project” as new Subpara. (P), effective July 1, 2002; P.A. 04-144 added Subsec. (a)(4)(Q) re floodplain management and hazard mitigation activities and defining “floodplain management” and “hazard mitigation”; P.A. 07-177 amended Subsec. (a)(4) to add Subpara. (R) to include on-board oil refining systems in the definition of “local capital improvement project”, effective July 1, 2007; P.A. 07-213 amended Subsec. (g) to change “fifteen days” to “five business days” and make technical changes, effective July 10, 2007; P.A. 07-254 amended Subsec. (a)(4) to redefine “local capital improvement project” by including activities related to the planning of a municipal broadband network in new Subpara. (R) (Revisor's note: New Subpara. (R) was repositioned editorially by the Revisors to immediately follow existing Subparas. (A) to (Q), inclusive, and new Subpara. (R) added by P.A. 07-177 to maintain continuity of itemized project purposes and was redesignated as Subpara. (S)); Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a)(4) to redefine “local capital improvement project” by adding “and building security systems, including for schools” in Subpara. (J), effective December 21, 2012; P.A. 13-184 amended Subsec. (a)(4) to redefine “local capital improvement project” by making a technical change and adding Subpara. (T) re bikeways and greenways, Subpara. (U) re land acquisition, Subpara. (V) re technology acquisition, Subpara. (W) re technology upgrades and Subpara. (X) re certain capital expenditures, effective June 18, 2013, and amended Subsec. (e) by designating existing provision as Subdiv. (1) and adding Subdivs. (2) and (3) re eligibility of certain projects for reimbursement, effective July 1, 2013; P.A. 14-122 made technical changes in Subsec. (a)(4) and (6).



Section 7-537 - Local capital improvement grant anticipation notes.

(a) A municipality may authorize and approve the issuance of local capital improvement grant anticipation notes. Proceeds from the issuance and sale of such grant anticipation notes shall be used to temporarily finance an eligible local capital improvement project approved by the Secretary of the Office of Policy and Management pursuant to subsection (f) of section 7-536. Such grant anticipation notes may be issued and sold to any lender on such terms and in such manner as shall be determined by a municipality. Such grant anticipation notes may be renewed from time to time by the issuance of other notes, provided the final maturity of such notes shall not exceed six months from the date of completion of an eligible local capital improvement project. Such notes and renewals shall not be subject to the requirements and limitations set forth in sections 7-378 and 7-378a. The provisions of section 7-374 shall apply to such notes and any renewals thereof. The officer or agency authorized by law or by vote of the municipality to issue such grant anticipation notes shall, within any limitation imposed by such law or vote, determine the date, maturity, interest rate, form, manner of sale and other details of such notes. Such notes may bear interest or be sold at a discount and the interest or discount on such notes, including renewals thereof. The expense of preparing, issuing and marketing such notes may not be included as a part of the cost of an eligible local capital improvement project.

(b) Local capital improvement grant anticipation notes shall be general obligations of the issuing municipality and each such obligation shall recite that the full faith and credit of the issuing municipality are pledged for the payment of the principal thereof and interest thereon.

(P.A. 87-584, S. 13, 18; June Sp. Sess. P.A. 91-3, S. 160, 168; June Sp. Sess. P.A. 91-13, S. 19, 21; May Sp. Sess. P.A. 92-7, S. 7, 36.)

History: June Sp. Sess. P.A. 91-3 included references to the new local transportation infrastructure program; June Sp. Sess. P.A. 91-13 deleted all changes made by June Sp. Sess. P.A. 91-3 and restored language existing as of January 1, 1991; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to exclude the expense of preparing, issuing and marketing the notes from eligible project costs and to remove the provision requiring the immediate payment of such notes upon the issuance of a grant.



Section 7-538 - Bond issue for local capital improvement projects.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate eight hundred twenty-five million dollars, provided thirty million dollars of said authorization shall be effective July 1, 2016.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Policy and Management for the purposes of sections 7-535 to 7-538, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 7-535 to 7-538, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 7-535 to 7-538, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-584, S. 14, 18; P.A. 88-343, S. 21, 32; P.A. 89-331, S. 6, 30; P.A. 90-297, S. 3, 24; June Sp. Sess. P.A. 91-4, S. 9, 25; May Sp. Sess. P.A. 92-7, S. 8, 36; June Sp. Sess. P.A. 93-1, S. 8, 45; P.A. 95-272, S. 5, 29; June 5 Sp. Sess. P.A. 97-1, S. 8, 20; P.A. 99-241, S. 5, 66; June Sp. Sess. P.A. 01-7, S. 3, 28; May 9 Sp. Sess. P.A. 02-5, S. 4; May Sp. Sess. P.A. 04-1, S. 4; June Sp. Sess. P.A. 05-5, S. 4; June Sp. Sess. P.A. 07-7, S. 43; Sept. Sp. Sess. P.A. 09-2, S. 2; P.A. 11-57, S. 64; P.A. 13-239, S. 54; June Sp. Sess. P.A. 15-1, S. 54.)

History: P.A. 88-343 increased bond authorization from $20,000,000 to $50,000,000; P.A. 89-331 increased the bond authorization to $80,000,000; P.A. 90-297 increased the bond authorization to $110,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $140,000,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization to $170,000,000; June Sp. Sess. P.A. 93-1, effective July 1, 1993, amended Subsec. (a) to increase bond authorization from $230,000,000, effective July 1, 1993, provided $30,000,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 amended Subsec. (a) to increase authorization to $290,000,000, effective July 1, 1995, provided $30,000,000 shall be effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization to $350,000,000, provided $30,000,000 is effective July 1, 1998, effective July 31, 1997; P.A. 99-241 amended Subsec. (a) to increase authorization from to $410,000,000, effective July 1, 1999, provided $30,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase authorization to $470,000,000, provided $30,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to provide that $65,000,000 of the authorization shall be effective July 1, 2003, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to decrease aggregate authorization to $465,000,000 and to delete provision re funds authorized in 2003, effective July 1, 2004; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $465,000,000 to $525,000,000, of which $30,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $525,000,000 to $585,000,000, of which $30,000,000 is effective July 1, 2008, effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) to increase aggregate authorization from $585,000,000 to $645,000,000, of which $30,000,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $645,000,000 to $705,000,000, of which $30,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $705,000,000 to $765,000,000, of which $30,000,000 is effective July 1, 2014, instead of July 1, 2012, effective July 1, 2013; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to increase aggregate authorization from $765,000,000 to $825,000,000 and change date that $30,000,000 is effective from July 1, 2014, to July 1, 2016, effective July 1, 2015.






Chapter 116c - Public Investment Communities

Section 7-545 - Definitions.

(a) As used in this section:

(1) “Secretary” means the Secretary of the Office of Policy and Management;

(2) “Municipality” means any town, consolidated town and city or consolidated town and borough;

(3) “Per capita income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which the eligibility index is prepared pursuant to subsection (b) of this section;

(4) “Adjusted equalized net grand list per capita” means the most recent adjusted equalized net grand list per capita determined for each town pursuant to section 10-261;

(5) “Equalized mill rate” means the tax rate derived from the most recent available grand levy of a town divided by the equalized net grand list on which such levy is based as determined by the secretary in accordance with section 10-261a;

(6) “Per capita temporary family assistance” means the number obtained by adding together the unduplicated aggregate number of children eligible to receive benefits by town under the temporary family assistance program in October and May of each fiscal year, and dividing by two, such number to be certified and submitted annually, no later than the first day of July of the succeeding fiscal year, to the secretary by the Commissioner of Social Services. Such number shall be expressed as a percentage of the population of a town;

(7) “Unemployment rate” means the average unemployment rate of a town as reported by the Labor Commissioner on the first day of July for the latest available twelve-month period;

(8) “Eligibility index” is a measure of local burden determined by calculating a town's disparity in relation to all municipalities. Points shall be allocated for each of the following factors: (A) Per capita income, (B) adjusted equalized net grand list per capita, (C) equalized mill rate, (D) per capita temporary family assistance, and (E) unemployment rate. For each factor the variance shall be the difference between the first percentile and the one-hundredth percentile town factors. In calculating the eligibility index for unemployment rate, per capita temporary family assistance and equalized mill rate, the factor for the first percentile town shall be subtracted from the factor for the town and the result divided by the variance and multiplied by one hundred. In calculating the eligibility index for per capita income and adjusted equalized net grand list per capita, the factor for the first percentile town shall be subtracted from the factor for the town and the result shall be divided by the variance and multiplied by one hundred. The product of such multiplication shall then be subtracted from one hundred. The index points for all factors shall be totalled by town resulting in the overall eligibility index. The eligibility index listing shall be ranked for all towns from highest to lowest points according to need;

(9) “Public investment communities” are municipalities requiring financial assistance to offset their service burdens with eligibility defined as one which is in the top quartile of the “eligibility index” scale;

(10) “Grand levy” means the mill rate of the town multiplied by the net taxable grand list of the town and includes the value of special service districts if such districts contain fifty per cent or more of the value of total taxable property within the town;

(11) “Population” of a town means that enumerated in the most recent federal decennial census of the population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which the eligibility index is prepared pursuant to subsection (b) of this section, whichever is most recent, except that for any town whose enumerated population residing in state or federal institutions within such town and attributed to such town by the census exceeds forty per cent of the population of such town, “population” shall not include persons who are incarcerated or in custodial situations, including, but not limited to, jails, prisons, hospitals or training schools or persons who reside in dormitory facilities in schools, colleges, universities or military bases.

(b) On or before July 15, 1994, and annually thereafter, the secretary shall prepare the eligibility index for Connecticut municipalities. A municipality shall continue to be a public investment community for the fiscal year in which such municipality is not included in the top quartile of the eligibility index scale and for the following four fiscal years.

(P.A. 92-213, S. 1, 5; May Sp. Sess. P.A. 92-14, S. 4, 11; P.A. 93-99, S. 1, 3; 93-262, S. 1, 87; P.A. 94-65, S. 2, 4; P.A. 97-274, S. 4, 7; June 18 Sp. Sess. P.A. 97-2, S. 9, 165; P.A. 07-10, S. 1.)

History: May Sp. Sess. P.A. 92-14 amended Subdiv. (10) to add “net taxable”; P.A. 93-99 amended Subdiv. (5) defining “equalized mill rate” to eliminate references to specific grand levy and to refer instead to most recent available grand levy, amended Subdiv. (7) to eliminate definition of “per capita unemployment” and to define “unemployment rate” and made technical changes in Subdiv. (8) defining “eligibility index”, effective June 2, 1993, and applicable to applications for grants made on and after July 1, 1992; P.A. 93-262 replaced commissioner of income maintenance with commissioner of social services, effective July 1, 1993; P.A. 94-65 amended Subsec. (b) by substituting “July 15, 1994” for “July 1, 1991”, effective May 19, 1994; (Revisor's note: In 1997 a reference in Subdiv. (7) of Subsec. (a) to “Commissioner of the Department of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage); P.A. 97-274 deleted reference to Sec. 7-547 in Subsec. (a), effective June 26, 1997; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 07-10 deleted reference to Sec. 7-546 in Subsec. (a), redefined “per capita income” in Subsec. (a)(3), redefined “population” in Subsec. (a)(11), and amended Subsec. (b) to allow municipality to remain as public investment community for additional time period, effective July 1, 2007.



Section 7-546 - Grants-in-aid. Plan for activities.

Section 7-546 is repealed, effective April 26, 2007.

(P.A. 92-213, S. 2, 5; P.A. 93-99, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-274, S. 5, 7; P.A. 07-10, S. 2.)



Section 7-547 - Report evaluating program.

Section 7-547 is repealed, effective June 26, 1997.

(P.A. 92-213, S. 3, 5; P.A. 97-274, S. 6, 7.)






Chapter 117 - Municipal Deficit Financing

Section 7-560 - Definitions.

Whenever used in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, the following definitions shall apply:

(1) “Attorney General” means the Attorney General of the state of Connecticut.

(2) “Certified municipality” means a tier I or tier II municipality.

(3) “Chief executive officer” means the officer described in section 7-193.

(4) “Debt service payment fund” means the fund into which the proceeds of the property tax intercept procedure are deposited and from which debt service on all outstanding general obligations of a municipality which have a term of more than one year and additionally all outstanding general obligations which the municipality determines are to be supported by the tax intercept procedure shall be paid as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(5) “Debt service payment fund requirement” means an amount at least equal to the aggregate amount of principal, sinking fund installments, if any, and interest during the then current fiscal year as the same become due and payable on all outstanding general obligations of the municipality which have a term of more than one year and additionally all outstanding general obligations which the municipality determines are to be supported by the tax intercept procedure.

(6) “Deficit” means with respect to the general fund of any municipality, any cumulative excess of expenditures, encumbrances, or other uses of funds for any fiscal year and all prior fiscal years over revenues of the municipality for such period and the prior year's undesignated fund balance, as reflected in the most recent audited financial statements of such municipality. For purposes of determining such excess, revenues shall not include the proceeds of tax anticipation notes and expenditures shall not include any principal payment of tax anticipation notes.

(7) “Deficit obligation” means any general obligation with a term of more than one year or any bond or any note issued in anticipation thereof, issued by a municipality either for the purpose of or having the effect of reducing, eliminating or preventing a general fund, special revenue fund or enterprise fund deficiency, other than any obligation issued pursuant to chapter 110.

(8) “General fund deficiency” means a deficit or a projected fiscal year deficit, or both.

(9) “General obligation” means an obligation issued by a municipality and secured by the full faith and credit and taxing power of such municipality including any contingent obligation which is payable from the general fund and is subject to annual appropriation.

(10) “Maximum required capital reserve” means the maximum aggregate amount of principal, interest and other amounts due and owing during any succeeding fiscal year, excluding any sinking fund installments payable in a prior fiscal year on outstanding general obligations of a certified municipality supported by a special capital reserve fund issued pursuant to subsection (a) of section 7-394b and sections 7-568 to 7-579, inclusive.

(11) “Minimum required capital reserve” means the aggregate amount of principal, sinking fund installments, interest and other amounts due and owing during the next succeeding fiscal year on outstanding general obligations of a certified municipality supported by a special capital reserve fund pursuant to subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(12) “Municipal Finance Advisory Commission” means the Municipal Finance Advisory Commission established in section 7-394b.

(13) “Municipality” means any town, city, borough, consolidated town and city, consolidated city and borough, any metropolitan district, any district, as defined in section 7-324, and any other political subdivision of the state having the power to levy taxes and to issue bonds, notes or other obligations.

(14) “Obligation” means any bond, bond anticipation note, tax anticipation note or other interim funding obligation, certificate of participation, security, financing lease, installment purchase agreements, capital lease, receivable or other asset sale, refinancing covered by this definition and any other transaction which constitutes debt in accordance with both municipal reporting standards in section 7-394a and the regulations prescribing municipal financial reporting adopted by the secretary.

(15) “Outstanding obligation” means any obligation with respect to which a principal or interest payment, sinking fund installment or other payment or deposit is, or will be, due in the future and for which moneys or defeasance securities have not been deposited in escrow.

(16) “Projected fiscal year deficit” means, with respect to the general fund of any municipality during any fiscal year, the excess of estimated expenditures and uses of funds for the fiscal year over estimated revenues and any cumulative undesignated general fund balance from the prior fiscal year.

(17) “Property taxes” means all taxes on real and personal property levied by the municipality in accordance with the general statutes including any interest, penalties and other related charges, and shall not mean any rent, rate, fee, special assessment or other charge based on benefit or use.

(18) “Property tax intercept procedure” means a procedure where a municipality provides for the collection and deposit in a debt service payment fund maintained with a trustee of all property taxes needed to meet the debt service payment fund requirement and which meets all the requirements of section 7-562.

(19) “Revenues” means, with respect to the general fund for any municipality for any fiscal year, property taxes and other moneys that are generally available for, accounted for and deposited in the municipality's general fund.

(20) “Secretary” means the Secretary of the Office of Policy and Management.

(21) “Special capital reserve fund” means the fund established pursuant to section 7-571 to secure the timely payment of principal and interest on general obligations issued by a certified municipality approved by the Treasurer pursuant to section 7-573.

(22) “State” means the state of Connecticut.

(23) “Tier I municipality” means any municipality which has applied to and been certified by the secretary as a tier I municipality.

(24) “Tier II municipality” means any municipality which has applied to and been certified by the secretary as a tier II municipality.

(25) “Treasurer” means the Treasurer of the state of Connecticut.

(26) “Trustee” means any trust company or bank having the powers of a trust company within or without the state, appointed by the municipality as trustee for the municipality's tax intercept procedure or special capital reserve fund and approved by the Treasurer, as well as any successor trust company or bank having the powers of a trust company within or without the state succeeding a prior trust company or bank as trustee, so appointed and approved.

(P.A. 93-421, S. 1, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-561 - Establishment of property tax intercept procedure and debt service payment fund.

Any municipality may establish a property tax intercept procedure and a debt service payment fund, as provided in sections 7-562 to 7-564, inclusive. The municipal officer or body empowered to issue general obligations or to determine the details of general obligations authorized by the municipality may establish such tax intercept procedure and such debt service payment fund, may determine the details and approve the terms of all indentures and agreements and other instruments necessary or appropriate to establish and implement a tax intercept procedure and a debt service payment fund as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and may bind the municipality, pursuant to any such indenture or agreement, with the requirements of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and of any ordinance or resolution authorizing the issuance of such general obligations of the municipality.

(P.A. 93-421, S. 2, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-562 - Documentation for issuance of general obligations. Requirements for intercept procedures and debt service payment fund. Percentage or amount of property tax deposited in fund. Fund use.

(a) Any municipality which proposes to issue general obligations supported by a tax intercept procedure shall deliver to the secretary, together with the notice described in this section, documentation demonstrating that: (1) Such municipality has authorized the issuance of such obligations in accordance with the general statutes, charter, special act or home rule ordinance or the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive; (2) such municipality has established a property tax intercept procedure and a debt service payment fund with a trustee in accordance with the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive; and (3) such property tax intercept procedure shall assure that the property tax receipts transferred to the trustee and deposited in the debt service payment fund shall be in an amount at least equal to and deposited by such dates so as to satisfy the debt service payment fund requirement.

(b) Each such property tax intercept procedure and debt service payment fund shall: (1) Take effect immediately upon the issuance of such obligations; (2) provide that all outstanding general obligations of the municipality which have a term of more than one year shall be supported by and paid from debt service payment fund and that property taxes collected by the tax collector of such municipality shall be deposited in such debt service payment fund as provided in subsection (a) of this section; and (3) provide that the tax intercept procedure, the debt service payment fund, any indenture or agreement establishing them, may be amended by the municipality without the consent of any holder of any obligation of the municipality if such amendment does not impair the rights of the holders and is requested by the secretary or the Treasurer.

(c) Prior to the issuance of any general obligation and on or prior to the first day of each fiscal year thereafter, a municipality pursuant to its tax intercept procedure shall determine the percentage or amounts of property taxes to be deposited in such debt service payment fund, the time that such taxes shall be deposited therein and such other terms, conditions and requirements as such municipality shall determine to be in the best interest of the municipality, provided such terms, conditions and requirements shall assure that the debt service payment fund shall have money deposited therein by such dates so as to satisfy, and in amounts equal to or in excess of, the debt service payment requirement. Pursuant to the tax intercept procedure, the chief executive officer of such municipality shall certify to both the tax collector of such municipality and the trustee of the debt service payment requirement, the percentage or amount and the time for deposit of the property taxes therein and such other matters with respect to the operations of the fund as may be required by the tax intercept procedure. Such percentage, amount and time shall be sufficient to assure that the debt service payment fund shall at all times have sufficient moneys available to meet the debt service payment fund requirement. The tax collector shall, immediately upon receipt, remit such property taxes in the percentage or amount and at the time set forth in such certificate to the trustee for deposit in the debt service payment fund. Nothing shall preclude the municipality or its duly authorized officers from causing additional amounts of municipal taxes or other funds to be deposited in the fund.

(d) If the percentage or amount and the time for deposit of the property taxes and such other matters with respect to the operations of the fund as may be required by the tax intercept procedure are not sufficient to meet the debt service payment fund requirement, the trustee and the chief executive officer shall notify the secretary and the Treasurer and thereafter all property taxes of such municipality shall be intercepted by the tax collector and tendered to the trustee for deposit in the debt service payment fund until the moneys deposited therein shall be at least equal to the debt service payment fund requirement.

(e) Funds in the debt service payment fund shall be applied only to pay the outstanding general obligations of the municipality as and when the same shall become due, provided if at any time during any fiscal year, the moneys in the debt service payment fund exceed the debt service payment fund requirement for such fiscal year, the municipality, may instruct the trustee to, and the trustee shall, subject to any restrictions in the tax intercept procedures, pay over to such municipality the amount of such excess for use by the municipality in any manner allowed by law.

(f) The trustee shall from time to time withdraw from the debt service payment fund all amounts required for the payment of debt service on all general obligations of the municipality, as the same shall become due, and shall cause the amounts so withdrawn and disbursed to the paying agents for such general obligations to be applied to such payment.

(g) The debt service payment fund and all moneys or securities therein or payable thereto are hereby declared to be property of the depositing municipality devoted to essential governmental purposes and accordingly shall not be applied to any purpose other than as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and shall not be subject to any order, judgment, lien, execution, attachment, set-off or counterclaim by any creditor of the municipality, except the trustee.

(P.A. 93-421, S. 3, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-563 - Indenture or other agreements.

The tax intercept procedure and the debt service payment fund shall be established pursuant to an indenture or other agreement between the municipality and the trustee. Such indenture or agreement shall include all the terms, conditions and requirements pertaining to the tax intercept procedure and the debt service payment fund in accordance with the requirements of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and the municipality shall agree to comply with all such terms, conditions and requirements for the benefit of the holders of any general obligations supported by such tax intercept procedure. Such indenture or agreement may also include covenants to pay the fees and expenses of the trustee and to indemnify the trustee from claims against the trustee, covenants of the municipality to protect and safeguard the security and rights of the holders of the obligations issued and sold subject thereto and inclusion of such covenants in the contract of the municipality with such holders and for the benefit of any holders of outstanding general obligations, provided such benefit conferred thereon shall not be deemed to restrict, preclude or otherwise impair any rights that such holders currently may assert and, without limiting said rights, such indenture or agreement shall contain covenants as to: (1) Establishment, maintenance and implementation of both the property tax intercept procedure and the debt service payment fund in a manner such that the municipality can transfer to the trustee for deposit in the debt service payment fund amounts at least equal to the debt service payment fund requirement, and the temporary investment of proceeds of such funds pending their use in accordance with subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and subject to such limitations on investment of public funds otherwise provided for by the general statutes; (2) the appointment, rights, powers and duties of the trustee including limiting or abrogating the rights of the holders of such general obligations to appoint any other trustee and vesting in the trustee all or any such rights, duties and powers; and (3) conditions which would give rise to an event of default under the terms and conditions of such general obligations and actions and remedies which the trustee may take and assert on behalf of such holders. Any requirement set forth in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, pertaining to the tax intercept procedure and debt service payment fund may be modified to the extent necessary to comply with any covenant of the municipality necessary to ensure the exclusion of interest on such obligations from gross income for federal income tax purposes.

(P.A. 93-421, S. 4, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-564 - Rights and remedies of holders of general obligations.

The holders of general obligations for the benefit of whom the property tax intercept procedure and debt service payment fund is established shall have, in addition to all other rights and remedies under law, the following rights and remedies subject to the terms and conditions of the applicable indenture or agreement with the trustee:

(1) In the event the municipality shall fail or refuse to comply with the indenture or agreement with the trustee or shall default in any contract made with the holders of such general obligations, the holders of twenty-five per cent in aggregate principal amounts of such then outstanding obligations, by instrument or instruments filed with the trustee and proved or acknowledged to the satisfaction of the trustee may cause the trustee to take action for the purposes provided for in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(2) Such trustee may, upon written request of the holders of twenty-five per cent in principal amount of such general obligations then outstanding, in its own name, exercise all or any of the powers of any such holders including: (A) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such general obligations, including requiring the municipality to carry out the provisions of any contract with the holders or any indenture or agreement with the trustee and to perform its duty thereunder; (B) bring suit upon such general obligations; and (C) by action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such obligations.

(3) Such trustee shall have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, or incident to the general representation of the holders of such general obligations of such issue in the enforcement and protection of their rights.

(4) The Superior Court shall have jurisdiction of any suit, action or proceeding by or on behalf of the holders of obligations. The venue of such suit, action or proceeding shall be the judicial district in which such municipality is located.

(P.A. 93-421, S. 5, 22; May 25 Sp. Sess. P.A. 94-1, S. 8, 130.)

History: P.A. 93-421 effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994.



Section 7-565 - State pledge to holders of general obligations.

The state does hereby pledge to and agree with the holders of any general obligations issued under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and with those parties who may enter into contracts with a municipality pursuant to the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, that the state will not limit or alter the rights hereby vested in a municipality until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality, provided nothing in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, shall preclude limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such general obligations of a municipality or those entering into such contracts with a municipality. A municipality as agent for the state is authorized to include this pledge and undertaking by the state in such general obligations.

(P.A. 93-421, S. 6, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-566 - Municipal petition to become a debtor.

No municipality shall file a petition to become a debtor under Chapter 9 of Title 11 of the United States Code without the express prior written consent of the Governor. If the Governor consents to a petition, he shall submit a report to the Treasurer and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding which sets forth the reasons for consent.

(P.A. 93-421, S. 7, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-567 - Additional property tax to pay current year's expenses.

If during any fiscal year any municipality determines that it has failed to levy necessary taxes or to levy a tax which, in addition to all other estimated yearly income of such municipality is sufficient to pay the current expenses of such municipality for such fiscal year, the board with the powers to levy taxes for such municipality may levy a tax or additional tax upon its grand list applicable for such fiscal year for the amount sufficient to pay its current year's expenses and determine the due date of such tax levy.

(P. A. 93-421, S. 8, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-568 - Issuance of deficit obligations to fund general fund deficiency.

(a) Except as expressly provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, no municipality shall issue any deficit obligation to fund a general fund deficiency.

(b) Notwithstanding any charter, special act or home-rule ordinance to the contrary, any municipality which has no outstanding deficit obligation and which has not issued a deficit obligation in the past five years, is authorized and empowered to issue deficit obligations to fund a deficit, provided such municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary, in consultation with the Treasurer: (1) Notify the secretary of its intent to issue such deficit obligations, (2) provide the secretary with the documentation required under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) establish a property tax intercept procedure, and (4) establish and covenant to maintain with a trustee a debt service payment fund into which the property tax receipts shall be deposited pursuant to the property tax intercept procedure in an amount at least equal to the debt service payment requirement and from which the trustee shall disburse funds to pay debt service on all general obligations of such municipality which have a term of over one year as and when the same shall become due. The secretary shall refer to the Municipal Finance Advisory Commission, pursuant to the provisions of section 7-395, any municipality which notifies the secretary that it intends to issue deficit obligations under this section.

(P.A. 93-421, S. 9, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-569 - Obligation for which there is a special capital reserve fund. State Treasurer's approval.

No municipality, including any certified municipality, shall issue any obligation for which there is a special capital reserve fund of any kind which is in any way contributed to or guaranteed by the state unless and until such obligation, and the indenture or agreement establishing such special capital reserve fund, is approved by the Treasurer. The approval of the Treasurer shall be based on documentation provided and certified by such municipality demonstrating to the Treasurer's satisfaction that (1) the secretary has certified the municipality, (2) the Municipal Finance Advisory Commission in the case of a tier II municipality, has approved the obligation to be issued under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) the municipality is not in default on any general obligation after giving effect to an obligation approved under this section, (4) the municipality has funded or made due provision to fund the special capital reserve fund, (5) the financing is in the public interest, and (6) the secretary and the Treasurer have approved the property tax intercept procedure authorized by subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(P.A. 93-421, S. 10, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-570 - Issuance of additional general obligations.

Any certified municipality which has authorized the issue of its general obligations and proposed to issue and secure such general obligations by a special capital reserve fund is hereby empowered to authorize and issue additional general obligations in the manner described in this section, solely for the purposes and in such amounts as are necessary (1) to fund all or a portion of such special capital reserve fund and (2) to pay all or a portion of the costs of issuing such authorized general obligations and such additional general obligations. Such additional general obligations and the appropriation of the proceeds thereof shall be authorized by a resolution adopted by a majority of all the members of the legislative body of the municipality, which for purposes of this section shall mean the body described below, notwithstanding the provisions of any general statute, special act, charter, special act charter, home-rule ordinance, local ordinance or local law governing the authorization of bonds or other obligations of such municipality or the appropriation of the proceeds thereof, all of which provisions are hereby superseded solely for the purposes of this section, including, but not limited to, any public hearing requirement, referendum approval requirement, referendum petition requirement, or recommendation or approval by any official, board, commission, agency, town meeting, representative town meeting, board of finance or other entity. The legislative body of the municipality empowered to authorize such additional obligations shall mean (A) the board of selectmen in any town without a charter, (B) the board of selectmen, council, board of directors, board of aldermen or board of burgesses in any municipality with a charter, (C) the board of education in any regional school district, (D) the city council in any unconsolidated city, (E) the board of burgesses in any unconsolidated borough, and (F) the board of directors or similar body in any other municipality. Notwithstanding any provision of a local law, ordinance, charter, special act charter, home-rule ordinance or the provisions of any bond authorizing ordinance or resolution, a certified municipality's obligations may be sold at public sale on sealed proposal, by negotiation or by private placement in such manner at such price or prices, at such time or times and on such terms or conditions as the Treasurer determines to be in the best interest of the municipality and the state. Any certified municipality which issues general obligations under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, shall transfer bond proceeds and such other funds to the special capital reserve fund in the amount necessary to cause the amount of money in the special capital reserve fund to equal the maximum required capital reserve and to maintain therein an amount equal to the maximum required capital reserve.

(P.A. 93-421, S. 11, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-571 - Establishment of special capital reserve fund to secure general obligations.

(a) Any certified municipality may establish a special capital reserve fund to secure general obligations with a term of more than one year issued pursuant to subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive. The special capital reserve fund shall be established pursuant to an indenture or other agreement between the municipality and the trustee. Such indenture or agreement shall include all the terms, conditions and requirements pertaining to the special capital reserve fund in accordance with the requirements of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, any requirements imposed by the secretary or the Treasurer, and any requirements imposed by the ordinance or resolution authorizing the issuance of such general obligations, and the municipality shall agree to comply with all such terms, conditions and requirements for the benefit of the holders of any general obligations supported by such special capital reserve fund and for the benefit of the state. Such indenture or agreement may also include covenants to pay the fees and expenses of the trustee and to indemnify the trustee against claims against the trustee and any other provisions which the municipality determines are necessary or appropriate to secure general obligations. The municipal officer or body empowered to issue such general obligations or to determine the details of such general obligations authorized by the municipality may establish such capital reserve fund and may determine the details and approve the terms of all indentures and agreements and other instruments necessary or appropriate to establish and implement such special capital reserve fund as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and may bind the municipality pursuant to any such indenture or agreement.

(b) The special capital reserve fund shall consist of (1) bond proceeds and other moneys of the municipality available to be deposited therein and (2) any money made available therefor by the state in accordance with this section. All moneys held in the special capital reserve fund, except as hereinafter provided, shall be used to pay interest due and owing in respect of general obligations of the municipality secured by such special capital reserve fund and for the redemption and retirement of such general obligations as they mature or become due pursuant to any sinking fund redemption provisions, or for the redemption and retirement of such general obligations pursuant to any refinancing or refunding provided any such refinancing or refunding obligations are not supported by any special capital reserve fund and any amounts in such special capital reserve fund are first applied to repay to the state any amounts which the state has paid or deposited in the special capital reserve fund and which the municipality has not repaid to the state. Income and interest from the investment of moneys in the special capital reserve fund shall be retained therein to meet any deficiencies in the maximum required capital reserve. Any amounts in excess of the maximum required capital reserve may be transferred first to the state in an amount equal to the aggregate amount transferred by the state for deposit in the special capital payment fund minus the aggregate amount of all previous reimbursements to the state, second to the debt service payment fund until the moneys in the debt service reserve fund equal or exceed the debt service payment requirement, and third to the municipality. Notwithstanding any provisions of this section, no municipality shall issue an obligation secured by a special capital reserve fund unless and until there is in the special capital reserve fund moneys and investments in an aggregate amount equal to the maximum required capital reserve, after giving effect to such obligations being issued. Any municipality may appropriate and deposit bond proceeds into the special capital reserve fund to bring the amount of money and investments therein to the maximum required capital reserve. Any requirement set forth in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, pertaining to the special capital reserve fund may be modified to the extent necessary to comply with any covenant of the municipality necessary to ensure the exclusion of interest on general obligations of the municipality supported by the special capital reserve fund from gross income for federal income tax purposes. On or before December first of each year, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chief executive officer of a certified municipality to the secretary, the Treasurer and the Municipal Finance Advisory Commission as necessary to restore special capital reserve fund to an amount equal to the minimum required capital reserve, and such amounts shall be allotted and paid from the General Fund of the state to the trustee for deposit in the special capital reserve fund. Such amounts, if any, shall be repaid by the municipality to the state and credited to the General Fund as soon as possible, from any moneys available therefor. For purposes of valuation of the special capital reserve fund, securities acquired as an investment for such fund shall be valued at par, actual cost to the certified municipality or market value, whichever value is lower.

(P.A. 93-421, S. 12, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-572 - Application by Tier I municipality to Secretary of Office of Policy and Management for certification to issue general obligations. Regulations.

Any municipality that desires to issue general obligations under section 7-573 shall apply to the secretary for certification. The secretary may certify as a Tier I municipality any municipality which applies to be certified, provided such municipality (1) has a long-term bond rating from at least one bond rating agency which is investment grade or higher, (2) is unable to secure municipal bond insurance from any bond insurance company on reasonable terms and conditions on the date the secretary certifies such municipality, and (3) otherwise meets the standards established by the secretary. Such standards shall be adopted as regulations by the secretary, in consultation with the Treasurer, and shall provide for a level of supervision over such municipality which the secretary deems to be sufficient to minimize the risk of a draw upon the special capital reserve fund and a transfer from the state General Fund. The secretary may recertify and decertify any municipality then certified, provided the secretary shall not automatically decertify any municipality which is able to secure bond insurance after it has been certified by the secretary.

(P.A. 93-421, S. 13, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-573 - Requirements for general obligations by Tier I municipality.

Any Tier I municipality may issue general obligations with a term of more than one year which are supported by a special capital reserve fund, but not general obligations to fund a general fund deficiency, as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive. Any such Tier I municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary, in consultation with the Treasurer: (1) Notify the secretary of its intent to issue such obligations, (2) provide the secretary with the documentation required under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) establish a property tax intercept procedure and debt service payment fund in accordance with the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and (4) comply with sections 7-569 to 7-571, inclusive. The secretary shall refer to the Municipal Finance Advisory Commission, pursuant to the provisions of section 7-395, any municipality which notifies the secretary that it intends to issue obligations under this section.

(P.A. 93-421, S. 14, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-574 - Application by tier II municipality to Secretary of Office of Policy and Management for certification to issue general obligations. Regulations.

Any municipality that desires to issue general obligations under section 7-575 shall apply to the secretary for certification. The secretary may certify as a tier II municipality any municipality which applies to be certified to issue a general obligation authorized by subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, provided such municipality (1) has a long-term bond rating from at least one bond rating agency which is investment grade or higher, (2) is unable to obtain municipal bond insurance from any bond insurance company on reasonable terms and conditions on the date the secretary certifies such municipality, (3) has not issued a deficit obligation in the last five years, (4) has no deficit obligations outstanding, and (5) otherwise meets the standards established by the secretary. Such standards shall be adopted as regulations by the secretary, in consultation with the Treasurer, and shall provide for a level of supervision over such municipality which the secretary deems to be sufficient to minimize the risk of a draw upon the special capital reserve fund and a transfer from the state General Fund. The secretary may recertify and decertify any municipality then certified, provided the secretary shall not automatically decertify any municipality which is able to secure bond insurance after it has been certified by the secretary.

(P.A. 93-421, S. 15, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-575 - Requirements for general obligations by tier II municipality.

Any tier II municipality may issue general obligations with a term of more than one year which are supported by a special capital reserve fund, including general obligations to fund a deficit, as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, provided no municipality shall issue an obligation with a term of more than one year to fund a projected fiscal year deficit. Any such tier II municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary, in consultation with the Treasurer: (1) Notify the secretary of its intent to issue such obligations, (2) provide the secretary with the documentation required under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) establish a property tax intercept procedure and debt service payment fund in accordance with the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and (4) comply with sections 7-569 to 7-571, inclusive. The secretary shall refer to the Municipal Finance Advisory Commission, pursuant to the provisions of section 7-395, any municipality which notifies the secretary that it intends to issue obligations under this section.

(P.A. 93-421, S. 17, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-576 - Referral of tier II municipality to Municipal Finance Advisory Commission. Three-year financial plan. Monthly reports.

Each tier II municipality shall work with and report to the Municipal Finance Advisory Commission as provided for in this section. The secretary shall refer to the Municipal Finance Advisory Commission any tier II municipality for the purpose of improving the fiscal condition of such municipality. Such municipality shall prepare and present to the Municipal Finance Advisory Commission for its review and approval a three-year financial plan and monthly financial report in the manner prescribed by the Municipal Finance Advisory Commission. In addition, in preparing and adopting its annual budgets, such municipality shall include assumptions respecting state revenues and property tax revenues as approved by the Municipal Finance Advisory Commission. The Municipal Finance Advisory Commission shall approve or disapprove all obligations issued by a tier II municipality pursuant to section 7-575 and this section, inclusive, provided it shall only approve such obligations which in its judgment improve the financial condition of such municipality.

(P.A. 93-421, S. 18, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-577 - Attorney General to apply for writ of mandamus.

(a) The Attorney General may apply for a writ of mandamus on behalf of the commission, acting through its chairperson, requiring any official, employee or agent of the municipality to carry out and give effect to any determination of the commission authorized by subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and any obligation by a municipality to repay to the state any amounts the state pays into a special capital reserve fund and compliance by a municipality with any agreements or indenture pertaining to a special capital reserve fund or tax intercept procedure or debt service payment fund related thereto. Each such application shall be filed in superior court for the judicial district of Hartford.

(b) The superior court for the judicial district of Hartford may, by application of the secretary, the commission or the Attorney General, enforce, by appropriate decree or process, any provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, or any act or determination of the commission rendered pursuant to subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 93-421, S. 19, 22; P.A. 95-220, S. 4–6.)

History: P.A. 93-421 effective July 1, 1993 (Revisor's note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, to take effect September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 7-578 - Municipal comprehensive economic development plan to increase tax base.

Within one year of initial participation in tier I or tier II, a participating municipality may develop a comprehensive economic development plan designed to increase the tax base of the municipality to a level that will allow the municipality to provide an adequate level of municipal services. The plan shall be approved by the legislative authority of the municipality. If at any time after the comprehensive economic development plan has been completed and the municipality fails to show substantial progress in meeting the goals of the plan, the state may suspend further assistance to the municipality. The secretary, in consultation with the Commissioner of Economic and Community Development, shall evaluate the comprehensive economic development plan annually. The secretary may provide qualified staff and financial assistance to the qualifying municipality for purposes of developing a comprehensive economic development plan.

(P.A. 93-421, S. 20, 22; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-421 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 7-579 - Definition of deficit obligation re town and city of New Haven.

For the purposes of subsection (a) of section 7-394b and sections 7-560 to 7-578, inclusive, deficit obligation, as defined in section 7-560, with respect to the town and city of New Haven, means such obligation issued on or after July 1, 1993.

(P.A. 93-421, S. 21, 22; P.A. 14-122, S. 76.)

History: P.A. 93-421 effective July 1, 1993; P.A. 14-122 made a technical change.






Chapter 118 - Neighborhood Revitalization Zones

Section 7-600 - Neighborhood revitalization zones: Establishment.

(a) Any municipality may by resolution of its legislative body establish neighborhood revitalization zones, in one or more neighborhoods, for the development by neighborhood groups of a collaborative process for federal, state and local governments to revitalize neighborhoods where there is a significant number of deteriorated property and property that has been foreclosed, is abandoned, blighted or substandard or poses a hazard to public safety. The resolution shall (1) provide that the chief executive official facilitate the planning process for neighborhood revitalization zones by assigning municipal staff to make available information to neighborhood groups and to modify municipal procedures to assist neighborhood revitalization zones and (2) establish a process for determination of the boundaries of neighborhood revitalization zones.

(b) Public buildings in the municipality shall be available for neighborhood groups to meet for neighborhood revitalization purposes as determined by the chief executive official.

(c) As used in this section “deteriorated property” means property in serious noncompliance with state and local health and safety codes and regulations.

(P.A. 95-340, S. 1; P.A. 14-122, S. 11.)

History: P.A. 14-122 made a technical change in Subsec. (a).



Section 7-601 - Neighborhood revitalization planning committee. Strategic plan.

(a) Upon passage of a resolution pursuant to section 7-600, a neighborhood revitalization planning committee may organize to develop a strategic plan to revitalize the neighborhood. The membership of such committee shall reflect the composition of the neighborhood and include, but not be limited to, tenants and property owners, community organizations and representatives of businesses located in the neighborhood or which own property in the neighborhood. A majority of the members shall be residents of the neighborhood. The chief executive official may appoint a municipal official to the committee who shall be a voting member. The committee shall adopt bylaws which shall include a process for consensus-building decision-making. Notice of adoption of such bylaws and any amendments thereto shall be published in a newspaper having a general circulation in the municipality not more than seven days after adoption or amendment.

(b) The neighborhood revitalization planning committee shall develop a strategic plan for short-term and long-term revitalization of the neighborhood. The plan shall be designed to promote self-reliance in the neighborhood and home ownership, property management, sustainable economic development, effective relations between landlords and tenants, coordinated and comprehensive delivery of services to the neighborhood and creative leveraging of financial resources and shall build neighborhood capacity for self-empowerment. The plan shall consider provisions for obtaining funds from public and private sources. The plan shall consider provisions for property usage, neighborhood design, traditional and nontraditional financing of development, marketing and outreach, property management, utilization of municipal facilities by communities, recreation and the environment. The plan may contain an inventory of abandoned, foreclosed and deteriorated property, as defined in section 7-600, located within the revitalization zone and may analyze federal, state and local environmental, health and safety codes and regulations that impact revitalization of the neighborhood. The plan shall include recommendations for waivers of state and local environmental, health and safety codes that unreasonably jeopardize implementation of the plan, provided any waiver shall be in accordance with section 7-605 and shall not create a substantial threat to the environment, public health, safety or welfare of residents or occupants of the neighborhood. The plan may include components for public safety, education, job training, youths, the elderly and the arts and culture. The plan may contain recommendations for the establishment by the municipality of multiagency collaborative delivery teams, including code enforcement teams. The plan shall assign responsibility for implementing each aspect of the plan and may have recommendations for providing authority to the chief executive official to enter into tax agreements and to allocate municipal funds to achieve the purposes of the plan. The plan shall include a list of members and the bylaws of the committee.

(c) The neighborhood revitalization planning committee shall conduct a public hearing on the proposed strategic plan, notice of the time and place of which shall be published in a newspaper having a general circulation in the municipality at least twice at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days prior to the day of such hearing. The proposed plan shall be submitted to the Secretary of the Office of Policy and Management for review. The secretary may submit comments on the plan to the neighborhood revitalization planning committee.

(d) The strategic plan shall be adopted in accordance with the bylaws of the neighborhood revitalization planning committee. The committee shall submit the approved strategic plan to the legislative body of the municipality for adoption by ordinance pursuant to section 7-602.

(P.A. 95-340, S. 2; P.A. 06-196, S. 44.)

History: P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 7-602 - Approval of strategic plan. Amendments.

(a) The strategic plan shall not be implemented unless approved by ordinance of the legislative body of the municipality. Such ordinance shall create a neighborhood revitalization zone committee for the neighborhood and establish the membership of the committee, provided the categories of membership shall be consistent with the categories of membership of the neighborhood revitalization planning committee and consistent with any recommendations of the neighborhood revitalization planning committee.

(b) The neighborhood revitalization zone committee shall submit a report on the implementation of the strategic plan to the chief executive official and the legislative body of the municipality and to the Secretary of the Office of Policy and Management at intervals of six months in the first year after adoption of the ordinance and annually thereafter. Any amendment to the strategic plan made subsequent to the date of enactment of the ordinance shall be adopted by the neighborhood revitalization zone committee and the municipality in accordance with the procedures set forth in subsections (c) and (d) of section 7-601 and shall be submitted to the Secretary of the Office of Policy and Management for review. After the date of approval of the amendment by the legislative body of the municipality, any report required to be made pursuant to this section shall include information concerning the amendment. An amendment to a strategic plan shall be deemed to be a concept or proposal not reflected within the scope of the plan as originally adopted by ordinance of the municipality.

(P.A. 95-340, S. 3; P.A. 99-35, S. 1, 3.)

History: P.A. 99-35 amended Subsec. (a) to require categories of membership on the neighborhood revitalization committee to be consistent with recommendations of the neighborhood revitalization planning committee and to repeal authority of the local legislative body to specify powers of the neighborhood revitalization committee and amended Subsec. (b) to add provisions re amendments to the strategic plan, effective July 1, 1999.



Section 7-603 - Legislative finding; exercise of power of eminent domain in neighborhood revitalization areas.

It is found and declared that there has existed and will continue to exist in municipalities of the state substandard, insanitary and blighted neighborhoods in which there are significant properties that have been foreclosed, and are abandoned, which constitute a serious menace to the environment, public health, safety and welfare of the residents of the state; that the existence of such conditions in neighborhoods contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, and the existence of such conditions constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities and retards the provision of housing accommodations; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise and government without the powers herein provided; that the acquisition of the property because of the substandard, insanitary and blighted conditions thereon, the removal of structures and improvement of sites, the disposition of the property for revitalization incidental to accomplish the purposes of sections 7-600 to 7-607, inclusive, the exercise of powers by municipalities acting to create neighborhood revitalization zones as provided in sections 7-600 to 7-602, inclusive, and any assistance which may be given by any public body in connection therewith, are public uses and purposes for which public money may be expended and the power of eminent domain exercised; and that the necessity in the public interest for the provisions of this section and section 48-6 is declared to be a matter of legislative determination.

(P.A. 95-340, S. 4.)



Section 7-604 - Reuse and resale of property acquired by eminent domain.

In the reuse and resale of residential property acquired by a municipality pursuant to subsection (c) of section 48-6, the municipality shall give preference to persons who declare an intent to reside in such property. The municipality may establish financial penalties for failure to reside in such residential property when a declaration has been made. In establishing such penalties the municipality shall take into consideration any mitigating factors.

(P.A. 95-340, S. 6.)



Section 7-605 - Waiver of codes and regulations.

(a) After enacting a resolution establishing a neighborhood revitalization zone, a municipality may establish a process to request that a state or local official waive the application of any provision of state and local environmental, health and safety codes and regulations that unreasonably jeopardize implementation of a strategic plan adopted under section 7-602, except a provision necessary to comply with federal law. Any waiver shall not create a substantial threat to the environment, public health, safety or welfare of the residents and occupants of the neighborhood. Any request for a waiver shall identify the state or local code or regulation for which the waiver is sought and shall include recommendations for alternate requirements to replace the standard being waived in the existing code or regulation.

(b) A neighborhood revitalization zone committee may determine, by a majority vote of the members present at a meeting scheduled for such purpose and conducted within the boundaries of the zone, if practical, that a provision of a state or local environmental, health or safety code or regulation jeopardizes implementation of the strategic plan and may request a waiver of such provision, provided such request complies with subsection (a) of this section. The committee shall forward such waiver request to the chief executive official of the municipality. Within five business days of receipt of the request, the chief executive official shall forward a copy thereof to the local official responsible for code enforcement, if any, and to the Secretary of the Office of Policy and Management. If the request is for waiver of a state code or regulation, the Secretary of the Office of Policy and Management shall, within five business days of receipt, notify the state official responsible for enforcement of the code or regulation that a provision of such code or regulation is requested to be waived. The state official or local official shall conduct a public hearing on the waiver within thirty calendar days of receipt of the request at a place determined by the chief executive official. Within fifteen business days of the conclusion of the hearing, the state official or local official shall notify, in writing, the chief executive official of his decision. The decision of the state official or local official shall be final.

(c) Any abandoned or vacant property located in a neighborhood revitalization zone established pursuant to sections 7-600 to 7-602, inclusive, shall be deemed to be in continuous use for purposes of enforcement of state or local environmental, health and safety codes or regulations.

(P.A. 95-340, S. 7; P.A. 99-35, S. 2, 3.)

History: P.A. 99-35 amended Subsec. (a) to require identification of the state or local code or regulation for which a waiver is sought, and made technical changes to the waiver process, and amended Subsec. (b) re waiver requests by neighborhood revitalization zone committees, changed hearing requirement from 10 to 30 calendar days and notification requirement from 5 to 15 business days, effective July 1, 1999.



Section 7-606 - Receiver of rents.

(a) Any municipality in which a neighborhood revitalization zone has been established pursuant to sections 7-600 to 7-602, inclusive, may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy for any deteriorated property, as defined in section 7-600, located within the neighborhood revitalization zone to assure that environmental, health and safety standards established in state and local codes and regulations are met and to prevent further deterioration of such property. Any such petition shall be in accordance with the strategic plan adopted pursuant to sections 7-601 and 7-602. The court or judge shall immediately issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor or manager in a manner most reasonably calculated to give notice to such owner, agent, lessor or manager as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question. A hearing shall be had on such order no less than three days after its issuance and not more than ten days. The purpose of such a hearing shall be to determine the need for a receiver of the property, the condition of the property and the cost to bring it into compliance with such state and local codes and regulations or into compliance with any waivers approved under section 7-605. The court shall make a determination of such amount and there shall be an assignment of the rents of such property in the amount of such determination. A certificate shall be recorded in the land records of the town in which such property is located describing the amount of the assignment and the name of the party who owns the property. When the amount due and owing has been paid, the receiver shall issue a certificate discharging the assignment and shall file the certificate in the land records of the town in which such assignment was recorded. The receiver appointed by the court shall collect rents or payments for use and occupancy forthcoming from the occupants of the building in question in place of the owner, agent, lessor or manager. The receiver shall make payments from such rents or payments for use and occupancy for the cost of bringing the property into compliance with such state and local codes and regulations or into compliance with any waivers approved under section 7-605. The owner, agent, lessor or manager shall be liable for such reasonable fees and costs determined by the court to be due the receiver, which fees and costs may be recovered from the rents or payments for use and occupancy under the control of the receiver, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water services and heating oil deliveries have been made. The owner, agent, lessor or manager shall be liable to the petitioner for reasonable attorney's fees and costs incurred by the petitioner, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water services and heating oil deliveries have been made and after payments of reasonable fees and costs to the receiver. Any moneys remaining thereafter shall be turned over to the owner, agent, lessor or manager. The court may order an accounting to be made at such times as it determines to be just, reasonable and necessary.

(b) Any receivership established pursuant to subsection (a) of this section shall have priority over any other rights to receive rent and shall be terminated by the court upon its finding that the property complies with state and local environmental, health and safety codes and regulations or is in compliance with any waivers approved under section 7-605.

(c) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(d) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy from any occupant of a building subject to an order appointing a receiver after due notice and hearing, shall be found to be in contempt of court.

(e) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to real property under court supervision, rent or use and occupancy payments shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(P.A. 95-340, S. 8.)



Section 7-607 - Duties of Office of Policy and Management re neighborhood revitalization zones.

The Office of Policy and Management, within available funds, shall be the lead agency for coordination of state services to neighborhood revitalization zones. On or before January 1, 1996, the Secretary of the Office of Policy and Management may develop guidelines for state departments, agencies and institutions to provide technical assistance to neighborhood revitalization zones. Such guidelines may provide for multiagency collaboration as well as a process to make funds, technical support and training available to neighborhoods and may recommend models for community outreach, job training and education, conflict resolution, environmental and health performance standards, new technologies and public safety strategies.

(P.A. 95-340, S. 9.)



Section 7-608 - Neighborhood Revitalization Zone Advisory Board. Duties. Neighborhood revitalization zone grant-in-aid program.

(a) There is established a Neighborhood Revitalization Zone Advisory Board. The board shall consist of the following voting members: (1) The Secretary of the Office of Policy and Management; (2) the president of the Institute for Municipal and Regional Policy at Central Connecticut State University; (3) the president of the Connecticut State Colleges and Universities; (4) the heads of those state agencies deemed appropriate by the secretary; (5) the chief executive officer of a municipality in which a neighborhood revitalization zone planning committee, pursuant to this chapter, was established on or before July 1, 1998; and (6) one member of each such neighborhood revitalization zone planning committee appointed by the chief executive officer based upon recommendations submitted to him by such committee. In a municipality having more than one neighborhood revitalization zone planning committee, each committee shall submit its recommendations to the chief executive officer and he shall choose the board member to be appointed from such recommendations. Each member of the board may designate a person to represent him on said board. The membership of the board shall be increased on September 1, 1999, and annually thereafter, to reflect the addition of a municipal chief executive officer and a member of a neighborhood revitalization zone planning committee having been established in the preceding twelve months, in a municipality not previously represented on said board. The members of the board shall serve without compensation.

(b) The Secretary of the Office of Policy and Management shall serve as chairman of the board and shall convene the first meeting of the board not later than September 1, 1998. At the meeting the board shall adopt bylaws for the conduct of its business. Subsequent to said meeting or any continuation thereof, the board shall meet on a quarterly basis. The Office of Policy and Management shall provide staff support to the board.

(c) The board shall promote neighborhood self-sufficiency and economic development and assist neighborhood revitalization zone planning committees in developing and implementing strategic plans. The board shall make recommendations regarding the disbursement of moneys in accordance with subsection (d) of this section. The board may serve as a clearinghouse for information about neighborhood revitalization zones, including information on (1) linkages with technical experts for the development of strategic plans, (2) innovative neighborhood success models, and (3) training and mentoring opportunities for members of neighborhood revitalization planning zone committees. The board may also conduct seminars or conferences and establish collaborative partnerships with public or private entities, including, but not limited to, financial institutions, nonprofit or religious organizations, state and private institutions of higher learning and libraries.

(d) There is created a neighborhood revitalization zone grant-in-aid program to be administered by the Secretary of the Office of Policy and Management, for the purpose of providing financial assistance for the benefit of neighborhood revitalization zone planning committees. Such financial assistance, within available appropriations, shall be used for activities that promote neighborhood organizational development, economic development and business planning, specialized curriculum development, leadership training, the use of technology, property management, landlord-tenant relations, intergovernmental relations and such other activities as the board may deem appropriate. The secretary shall review recommendations regarding the disbursement of moneys made by the board and shall make a determination concerning the awarding of such financial assistance. Upon making a determination, the secretary shall certify to the State Comptroller the amount payable and the recipient of such grant. Not later than five business days after such certification, the State Comptroller shall draw his or her order on the State Treasurer, who shall pay such grant. The secretary shall not certify a grant in an amount exceeding ten thousand dollars.

(e) The board shall periodically monitor a recipient's use of such grant, to ensure full compliance with the provisions of this section. Each grant recipient shall, for a period of two years following receipt of such moneys, maintain all invoices, purchase orders and other evidence of expenditures related to the use of such grant.

(P.A. 98-223, S. 1, 2; P.A. 07-213, S. 11; P.A. 11-48, S. 275; P.A. 12-156, S. 4; P.A. 16-15, S. 14.)

History: P.A. 98-223 effective July 1, 1998; P.A. 07-213 amended Subsec. (d) to change “fifteen days” to “five business days” and make technical changes, effective July 10, 2007; P.A. 11-48 amended Subsec. (a) to replace “chancellor of the Regional Community-Technical Colleges” with “president of the Board of Regents for Higher Education” in Subdiv. (3), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(2) by replacing “Connecticut Institute of Municipal Studies” with “Institute for Municipal and Regional Policy at Central Connecticut State University”, effective June 15, 2012; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.






Chapter 119 - Federally Designated Empowerment Zones

Section 7-620 - Enterprise zone facility bonds authorized.

Any municipality in the state which meets the requirements for the issuance of enterprise zone facility bonds complying with the provisions of Sections 1391 to 1397C of the Internal Revenue Code of 1986, as amended, through its designation as an urban empowerment zone by the Secretary of Housing and Urban Development pursuant to the Code, may issue such bonds, provided such bonds comply with the requirements imposed by the Code, U.S. Treasury Regulations and other federal law related to the issuance of tax-exempt bond financing to provide funding for an enterprise zone business with qualified zone property as defined in such law.

(P.A. 00-122, S. 1, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620a - Enterprise zone facility bonds to be special obligation of municipality.

For the purpose of carrying out a financing authorized under sections 7-620 to 7-620e, inclusive, a municipality may issue bonds which are payable solely from and secured by a pledge of and lien upon any or all of the income, proceeds, revenues and property provided as security for the repayment of loans by borrowers financing enterprise zone facilities or by lenders relending bond proceeds in a “loans to lenders” program or any combination thereof as provided in the Internal Revenue Code. Bonds issued pursuant to sections 7-620 to 7-620e, inclusive, shall be special obligations of the municipality and shall not be payable from or charged upon any funds other than the revenues pledged to the payment thereof, nor shall the municipality issuing the same be subject to any liability thereon except to the extent of such pledged revenues. No holder or holders of any bonds shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or the interest thereon, or to enforce payment thereon against any property of the municipality and the bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to sections 7-620 to 7-620e, inclusive, shall not be subject to any statutory limitation on the indebtedness of the municipality and such bonds when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(P.A. 00-122, S. 2, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620b - Bond issuance. Proceedings.

(a) Any bonds payable and secured as provided in sections 7-620 to 7-620e, inclusive, shall be authorized by a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any statute, local law or charter governing the authorization and issuance of bonds generally by such municipality. Such bonds shall: (1) Be issued and sold in such manner, bear interest at such rate or rates, including variable rates, as determined in the proceedings authorizing the issuance of the bonds; (2) provide for the payment of interest on such dates, whether before or at maturity; (3) be issued at, above or below par; (4) mature at such time or times not exceeding thirty years from their date; (5) have such rank or priority, be payable in such medium of payment, be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, and contain such other terms and particulars as the legislative body of the municipality or the board, officers or agency delegated such authority by the legislative body of the municipality shall determine.

(b) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the municipality; (2) provisions for the investment and reinvestment of bond proceeds until such proceeds are used to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements, or similar agreements, in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements, debt service reserve fund surety bonds and interest rate swap agreements; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged for payment of the bonds as provided in sections 7-620 to 7-620e, inclusive; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality; (6) covenants for the establishment or maintenance requirements with respect to facilities and properties; (7) provisions for the issuance of additional bonds on a parity with bonds issued prior to the issuance of such additional bonds, including establishment of coverage requirements, if appropriate, with respect to such bonds; (8) provisions regarding the rights and remedies available to the bond owners or any trustee under any contract, loan agreement, document, instrument or trust indenture in case of a default, including the right to appoint a trustee to represent their interests upon occurrence of any event of default, as defined in any such default proceedings, provided if any bonds are secured by a trust indenture, the respective owners of such bonds shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (9) other provisions or covenants of like or different character from the foregoing which are consistent with sections 7-620 to 7-620e, inclusive, and which the legislative body of the municipality or the board, officers or agency delegated such authority by the legislative body of the municipality shall determine in such proceedings are necessary, convenient or desirable in order to better secure the bonds, or will tend to make the bonds more marketable, and which are in the best interests of such municipality.

(c) Any provisions which may be included in proceedings authorizing the issuance of bonds under sections 7-620 to 7-620e, inclusive, may be included in an indenture of trust duly approved in accordance with sections 7-620 to 7-620e, inclusive, which secures the bonds, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein. Any pledge made by a municipality for the issuance of bonds hereunder shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by a municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. The municipality may enter into a trust indenture with a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state, containing such provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to sections 7-620 to 7-620e, inclusive, and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as project costs. As used in sections 7-620 to 7-620e, inclusive, “bonds” means any bonds, including refunding bonds, notes, bond anticipation notes, interim certificates, debentures or other obligations of indebtedness.

(P.A. 00-122, S. 3, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620c - Public purpose.

It is hereby determined that the powers conferred in sections 7-620 to 7-620e, inclusive, are in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security and that the purposes of sections 7-620 to 7-620e, inclusive, are public purposes and that a municipality will be performing an essential governmental function in the exercise of the powers conferred upon it by sections 7-620 to 7-620e, inclusive.

(P.A. 00-122, S. 4, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620d - Interest income from bonds.

A municipality may issue bonds the interest on which may be includable under the Internal Revenue Code, as from time to time amended, in the gross income of the holders of such bonds to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders thereof under said Code, for the purpose of financing certain costs of issuance or other costs related to providing tax-exempt bond financing for funding an enterprise zone business with qualified zone property as set forth in section 7-620, based upon a finding by the board, officers or agency delegated the authority to issue and sell the bonds that the issuance of such bonds on a taxable basis is in the best interest of the municipality and in furtherance of the purposes of sections 7-620 to 7-620e, inclusive.

(P.A. 00-122, S. 5, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620e - Bonds made securities.

The bonds of a municipality issued under sections 7-620 to 7-620e, inclusive, are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the state and all municipalities for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized. Whether or not the bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the bonds for registration.

(P.A. 00-122, S. 6, 7.)

History: P.A. 00-122 effective May 26, 2000.









Title 8 - Zoning, Planning, Housing and Economic and Community Development

Chapter 124 - Zoning

Section 8-1 - Zoning commissions.

(a) Any municipality may, by vote of its legislative body, adopt the provisions of this chapter and exercise through a zoning commission the powers granted hereunder. On and after July 1, 1974, in each municipality, except as otherwise provided by special act or charter provision adopted under chapter 99, the zoning commission shall consist of not less than five nor more than nine members, with minority representation as determined under section 9-167a, who shall be electors of such municipality. The number of such members and the method of selection and removal for cause and terms of office shall be determined by ordinance, provided no such ordinance shall designate the legislative body of such municipality to act as such zoning commission, except that (1) in towns having a population of less than five thousand, the selectmen may be empowered by such ordinance to act as such zoning commission, (2) a legislative body which is acting as a zoning commission prior to July 1, 1974, pursuant to an ordinance, may continue to act as such zoning commission if such municipality has initiated a charter revision pursuant to section 7-188, prior to July 1, 1974, which revision proposes to designate such legislative body as the zoning commission, and such charter revision is approved as provided in section 7-191, and (3) a legislative body which is acting as a zoning commission prior to June 17, 1987, pursuant to a special act may continue to act as such zoning commission. The manner for filling vacancies arising from any cause shall be provided by vote of the legislative body.

(b) The zoning commission of any town shall have jurisdiction over that part of the town outside of any city or borough contained therein except that the legislative body of any city or borough may, by ordinance, designate the zoning commission of the town in which such city or borough is situated as the zoning commission of such city or borough.

(1949 Rev., S. 836; 1951, S. 156b; 1953, S. 373d; 1957, P.A. 13, S. 41; 1959, P.A. 614, S. 1; P.A. 73-256; P.A. 74-232, S. 1, 2; P.A. 75-629, S. 1; P.A. 87-278, S. 3, 5.)

History: 1959 act authorized ordinances determining method of removal for cause and authorized legislative body to determine manner of filling vacancies; P.A. 73-256 established membership of zoning commission as “not less than five nor more than nine members with minority representation as determined under section 9-167a”, effective July 1, 1974, unless otherwise provided and prohibited legislative body from acting as zoning commission reversing previous provision allowing such double duty; P.A. 74-232 set forth special conditions under which legislative body may act as zoning commission; P.A. 75-629 divided section into subsections and set forth conditions under which town commission serves as commission for city or borough within its limits; P.A. 87-278 added Subdiv. (3) of Subsec. (a) concerning legislative bodies acting as a zoning commission pursuant to a special act.

See Secs. 1-1 and 9-1 for applicable definitions.

See Sec. 9-209 re certification of terms of office and number of members of planning and zoning boards or commissions.

See Sec. 22a-354n re delineation of aquifer protection areas on maps.

Extent of zoning authority of city. 110 C. 101, 102. Establishment of commission is act of town, not legislature; optional with town to adopt and to terminate zoning system. 118 C. 6. Cited. 131 C. 299; 132 C. 216; 133 C. 234. Reference to special act explained. Id., 251. Town meeting may not amend or repeal regulations duly made by commission. Id., 596. Cited. 138 C. 500; 141 C. 349; 143 C. 448. Once a municipality has established a zoning commission, it cannot regulate its actions, except as expressly provided in its municipal charter. 148 C. 33. Cited. Id., 299; 149 C. 411. Municipality's legislative body must pass on act in which the intent to utilize the zoning provisions of the enabling act is expressed. 152 C. 237. Where legislative body of city of Hartford never took action to adopt chapter, provisions do not apply to city except where the legislature makes sections applicable to all municipalities. 155 C. 360. Until chapter is adopted by legislative body of municipality in manner provided, Sec. 8-7 does not apply to hearings before its zoning board of appeals. Id., 422. Cited. 157 C. 308, 552. The mere fact that one not a member of a zoning commission served as moderator of a commission meeting does not invalidate the meeting in absence of a showing the meeting was conducted illegally. 166 C. 207. Cited. 167 C. 579; 170 C. 61; 189 C. 261; 208 C. 267; 214 C. 400; 216 C. 112; 220 C. 584.

Cited. 21 CA 351.

Cited. 5 CS 195. Members of zoning board are not agents or employees of a town; they constitute a legal entity. 12 CS 192. Cited. 13 CS 59; 14 CS 246. Limitation put on town's authority to avoid duplication with political subdivision. Id., 258. Compared with former statute. 15 CS 413. Cited. 18 CS 45; 19 CS 446. Municipality must adhere minutely to enabling act when adopting zoning ordinance; failure of board of burgesses to formally adopt enabling act held to invalidate subsequent zoning ordinance. 21 CS 78. Omission of zoning powers from enumeration of specific powers granted to towns under Home Rule Act compels conclusion that legislature did not intend that any action under said act should alter the declared law under this statute. 25 CS 378. Zoning regulations adopted prior to new charter which contains no zoning regulation powers, prevail over charter and zoning commission could appoint its own agent as zoning enforcement officer of the town. 28 CS 278. Cited. Id., 419.

Subsec. (a):

Once municipality adopts provisions of chapter and establishes a zoning commission which then commences its functions in accordance with chapter, commission is not subject to interference by municipality's legislative body; municipality's legislative body may not substitute its judgment for that of commission in a matter involving use of municipality's land. 49 CS 183.



Section 8-1a - “Municipality” to include district.

“Municipality” as used in this chapter shall include a district establishing a zoning commission under section 7-326. Wherever the words “town” and “selectmen” appear in this chapter, they shall be deemed to include “district” and “officers of such district”, respectively.

(1959, P.A. 577, S. 1.)

Cited. 212 C. 375; 216 C. 112.



Section 8-1aa - Ridgeline protection: Definitions.

As used in section 8-2:

(1) “Traprock ridge” means Beacon Hill, Saltonstall Mountain, Totoket Mountain, Pistapaug Mountain, Fowler Mountain, Beseck Mountain, Higby Mountain, Chauncey Peak, Lamentation Mountain, Cathole Mountain, South Mountain, East Peak, West Peak, Short Mountain, Ragged Mountain, Bradley Mountain, Pinnacle Rock, Rattlesnake Mountain, Talcott Mountain, Hatchett Hill, Peak Mountain, West Suffield Mountain, Cedar Mountain, East Rock, Mount Sanford, Prospect Ridge, Peck Mountain, West Rock, Sleeping Giant, Pond Ledge Hill, Onion Mountain, The Sugarloaf, The Hedgehog, West Mountains, The Knolls, Barndoor Hills, Stony Hill, Manitook Mountain, Rattlesnake Hill, Durkee Hill, East Hill, Rag Land, Bear Hill, Orenaug Hills;

(2) “Amphibolite ridge” means Huckleberry Hill, East Hill, Ratlum Hill, Mount Hoar, Sweetheart Mountain;

(3) “Ridgeline” means the line on a traprock or amphibolite ridge created by all points at the top of a fifty per cent slope, which is maintained for a distance of fifty horizontal feet perpendicular to the slope and which consists of surficial basalt geology, identified on the map prepared by Stone et al., United States Geological Survey, entitled “Surficial Materials Map of Connecticut”;

(4) “Ridgeline setback area” means the area bounded by (A) a line that parallels the ridgeline at a distance of one hundred fifty feet on the more wooded side of the ridge, and (B) the contour line where a ridge of less than fifty per cent is maintained for fifty feet or more on the rockier side of the slope, mapped pursuant to section 8-2;

(5) “Development” means the construction, reconstruction, alteration, or expansion of a building; and

(6) “Building” means any structure other than (A) a facility as defined in section 16-50i or (B) structures of a relatively slender nature compared to the buildings to which they are associated, including but not limited to chimneys, flagpoles, antennas, utility poles and steeples.

(P.A. 95-239, S. 1; P.A. 98-105, S. 2; June Sp. Sess. P.A. 98-1, S. 83, 121.)

History: P.A. 98-105 added new Subdiv. (2) defining “amphibolite ridge”, renumbering existing Subdivs. accordingly, and made technical corrections; June Sp. Sess. P.A. 98-1 made technical corrections, effective June 24, 1998.



Section 8-1b - Alternate members of zoning commission or combined planning and zoning commission.

Any town, city or borough, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to provide by ordinance for the appointment or election of alternate members to its zoning commission or combined planning and zoning commission. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth in the general statutes or any special act relating to such municipality for such commission and its members. Such alternate members shall be electors and shall not be members of the zoning board of appeals or planning commission. Such ordinance shall provide for the manner of designating alternates to act.

(1963, P.A. 249; February, 1965, P.A. 280; 1971, P.A. 763, S. 1; P.A. 84-154, S. 1, 3; P.A. 85-284, S. 1, 5.)

History: 1965 act provided option of electing alternate members; 1971 act deleted provision concerning alternate members of planning commissions, forbade members of planning commission to serve as alternate members of zoning commission and deleted provisions concerning selection of alternate by member he is to substitute for, giving chairman sole power to make selection; P.A. 84-154 provided for mandatory appointment or election of alternates, effective January 1, 1986; P.A. 85-284 repealed provisions of P.A. 84-154 and provided that local ordinances shall provide for the manner of designating alternates to act.

See Sec. 8-19a re alternate members of planning commission.

Cited. 168 C. 20.



Section 8-1c - Fees for municipal land use applications.

Any municipality may, by ordinance, establish a schedule of reasonable fees for the processing of applications by a municipal zoning commission, planning commission, combined planning and zoning commission, zoning board of appeals or inland wetlands commission. Such schedule shall supersede any specific fees set forth in the general statutes, or any special act or established by a planning commission under section 8-26.

(P.A. 82-282; P.A. 93-124, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 9, 130.)

History: P.A. 93-124 added reference to planning commissions for consistency with 1993 changes to the general statutes; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994.

Town has broad authority under section to define subdivision application processing fees by ordinance subject only to the standard of reasonableness. 232 C. 44.



Section 8-1d - Hours for holding land use public hearings.

Any municipality may, by ordinance, establish an hour at or after which public hearings shall be held by its planning commission, zoning commission, combined planning and zoning commission, zoning board of appeals and inland wetlands agency.

(P.A. 89-175, S. 2, 7.)



Section 8-1z - Exclusion of conservation easement from open space percentage allocation required for land use application.

For the purpose of final approval of a municipal land use application, including, but not limited to, the open space percentage allocation required for cluster developments, as defined in section 8-18, where such municipality has a population of not less than eighty-two thousand and not more than ninety thousand residents and a total area of not less than thirty-five square miles and not more than thirty-seven square miles, any conservation easement purchased all, or in part, with state funds shall be excluded from the open space percentage allocation required for such an application by such municipality’s zoning or planning commission.

(June Sp. Sess. P.A. 15-5, S. 472.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 8-2 - Regulations.

(a) The zoning commission of each city, town or borough is authorized to regulate, within the limits of such municipality, the height, number of stories and size of buildings and other structures; the percentage of the area of the lot that may be occupied; the size of yards, courts and other open spaces; the density of population and the location and use of buildings, structures and land for trade, industry, residence or other purposes, including water-dependent uses, as defined in section 22a-93, and the height, size and location of advertising signs and billboards. Such bulk regulations may allow for cluster development, as defined in section 8-18. Such zoning commission may divide the municipality into districts of such number, shape and area as may be best suited to carry out the purposes of this chapter; and, within such districts, it may regulate the erection, construction, reconstruction, alteration or use of buildings or structures and the use of land. All such regulations shall be uniform for each class or kind of buildings, structures or use of land throughout each district, but the regulations in one district may differ from those in another district, and may provide that certain classes or kinds of buildings, structures or uses of land are permitted only after obtaining a special permit or special exception from a zoning commission, planning commission, combined planning and zoning commission or zoning board of appeals, whichever commission or board the regulations may, notwithstanding any special act to the contrary, designate, subject to standards set forth in the regulations and to conditions necessary to protect the public health, safety, convenience and property values. Such regulations shall be made in accordance with a comprehensive plan and in adopting such regulations the commission shall consider the plan of conservation and development prepared under section 8-23. Such regulations shall be designed to lessen congestion in the streets; to secure safety from fire, panic, flood and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population and to facilitate the adequate provision for transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration as to the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality. Such regulations may, to the extent consistent with soil types, terrain, infrastructure capacity and the plan of conservation and development for the community, provide for cluster development, as defined in section 8-18, in residential zones. Such regulations shall also encourage the development of housing opportunities, including opportunities for multifamily dwellings, consistent with soil types, terrain and infrastructure capacity, for all residents of the municipality and the planning region in which the municipality is located, as designated by the Secretary of the Office of Policy and Management under section 16a-4a. Such regulations shall also promote housing choice and economic diversity in housing, including housing for both low and moderate income households, and shall encourage the development of housing which will meet the housing needs identified in the state's consolidated plan for housing and community development prepared pursuant to section 8-37t and in the housing component and the other components of the state plan of conservation and development prepared pursuant to section 16a-26. Zoning regulations shall be made with reasonable consideration for their impact on agriculture, as defined in subsection (q) of section 1-1. Zoning regulations may be made with reasonable consideration for the protection of historic factors and shall be made with reasonable consideration for the protection of existing and potential public surface and ground drinking water supplies. On and after July 1, 1985, the regulations shall provide that proper provision be made for soil erosion and sediment control pursuant to section 22a-329. Such regulations may also encourage energy-efficient patterns of development, the use of solar and other renewable forms of energy, and energy conservation. The regulations may also provide for incentives for developers who use passive solar energy techniques, as defined in subsection (b) of section 8-25, in planning a residential subdivision development. The incentives may include, but not be limited to, cluster development, higher density development and performance standards for roads, sidewalks and underground facilities in the subdivision. Such regulations may provide for a municipal system for the creation of development rights and the permanent transfer of such development rights, which may include a system for the variance of density limits in connection with any such transfer. Such regulations may also provide for notice requirements in addition to those required by this chapter. Such regulations may provide for conditions on operations to collect spring water or well water, as defined in section 21a-150, including the time, place and manner of such operations. No such regulations shall prohibit the operation of any family child care home or group child care home in a residential zone. No such regulations shall prohibit the use of receptacles for the storage of items designated for recycling in accordance with section 22a-241b or require that such receptacles comply with provisions for bulk or lot area, or similar provisions, except provisions for side yards, rear yards and front yards. No such regulations shall unreasonably restrict access to or the size of such receptacles for businesses, given the nature of the business and the volume of items designated for recycling in accordance with section 22a-241b, that such business produces in its normal course of business, provided nothing in this section shall be construed to prohibit such regulations from requiring the screening or buffering of such receptacles for aesthetic reasons. Such regulations shall not impose conditions and requirements on manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards or on lots containing such manufactured homes which are substantially different from conditions and requirements imposed on single-family dwellings and lots containing single-family dwellings. Such regulations shall not impose conditions and requirements on developments to be occupied by manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards which are substantially different from conditions and requirements imposed on multifamily dwellings, lots containing multifamily dwellings, cluster developments or planned unit developments. Such regulations shall not prohibit the continuance of any nonconforming use, building or structure existing at the time of the adoption of such regulations. Such regulations shall not provide for the termination of any nonconforming use solely as a result of nonuse for a specified period of time without regard to the intent of the property owner to maintain that use. Any city, town or borough which adopts the provisions of this chapter may, by vote of its legislative body, exempt municipal property from the regulations prescribed by the zoning commission of such city, town or borough; but unless it is so voted municipal property shall be subject to such regulations.

(b) In any municipality that is contiguous to Long Island Sound the regulations adopted under this section shall be made with reasonable consideration for restoration and protection of the ecosystem and habitat of Long Island Sound and shall be designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound. Such regulations shall provide that the commission consider the environmental impact on Long Island Sound of any proposal for development.

(c) In any municipality where a traprock ridge, as defined in section 8-1aa, or an amphibolite ridge, as defined in section 8-1aa, is located the regulations may provide for development restrictions in ridgeline setback areas, as defined in said section. The regulations may restrict quarrying and clear cutting, except that the following operations and uses shall be permitted in ridgeline setback areas, as of right: (1) Emergency work necessary to protect life and property; (2) any nonconforming uses that were in existence and that were approved on or before the effective date of regulations adopted under this section; and (3) selective timbering, grazing of domesticated animals and passive recreation.

(1949 Rev., S. 837; November, 1955, S. N10; 1959, P.A. 614, S. 2; 661; 1961, P.A. 569; 1963, P.A. 133; 1967, P.A. 801; P.A. 77-509, S. 1; P.A. 78-314, S. 1; P.A. 80-327, S. 1; P.A. 81-334, S. 2; P.A. 83-388, S. 6, 9; P.A. 84-263; P.A. 85-91, S. 2, 5; 85-279, S. 3; P.A. 87-215, S. 1, 7; 87-232; 87-474, S. 1; 87-490, S. 1; P.A. 88-105, S. 2; 88-203, S. 1; P.A. 89-277, S. 1; P.A. 91-170, S. 1; 91-392, S. 1; 91-395, S. 1, 11; P.A. 92-50; P.A. 93-385, S. 3; P.A. 95-239, S. 2; 95-335, S. 14, 26; P.A. 97-296, S. 2, 4; P.A. 98-105, S. 3; P.A. 10-87, S. 4; P.A. 11-124, S. 2; 11-188, S. 3; P.A. 15-227, S. 25.)

History: 1959 acts required that regulations be uniform for use of land in district and authorized requirement of special permits or exceptions; 1961 act deleted provision authorizing reconstruction of nonconforming structure destroyed or damaged by fire or casualty provided cost be less than 50% of fair market value of property and reconstruction be commenced within six months; 1963 act allowed municipality to exempt municipal property from zoning regulations; 1967 act specified that special acts contrary to provision re special permits or special exceptions have no bearing; P.A. 77-509 allowed considerations of historic factors, sedimentation control and erosion in zoning regulations; P.A. 78-314 allowed regulations to encourage energy-efficient development, energy conservation and use of renewable forms of energy; P.A. 80-327 allowed consideration of water supply protection; P.A. 81-334 authorized regulations to provide for incentives for developers using passive solar energy techniques; P.A. 83-388 required provision be made for soil erosion and sediment control, effective July 1, 1985; P.A. 84-263 provided the regulations shall encourage the development of housing opportunities for all citizens of the municipality consistent with soil types, terrain and infrastructure capacity (Revisor's note: P.A. 84-263, which took effect on October 1, 1984, incorporated the amendment enacted by P.A. 83-388, but the Revisors are of the opinion that (1) this in no way changed the July 1, 1985, effective date of the 1983 act, and (2) the further amendment in the 1984 act took effect on October 1, 1984); P.A. 85-91 specified the date by which provision for soil erosion and sediment control is required; P.A. 85-279 made consideration of the protection of surface water and groundwater mandatory where before it had been discretionary; P.A. 87-215 authorized regulations to provide for additional notice requirements; P.A. 87-232 provided that no regulations shall prohibit the operation of any family day care home or group day care home in a residential zone; P.A. 87-474 clarified authority to regulate water-dependent uses; P.A. 87-490 inserted provisions concerning creation and transfer of development rights; P.A. 88-105 required zoning regulations to be made with reasonable consideration for their impact on agriculture; P.A. 88-203 added provisions re imposition of conditions and requirements on certain manufactured homes and developments to be occupied by certain manufactured homes; P.A. 89-277 added provision specifying that the regulations shall not provide for the termination of a nonconforming use solely as a result of nonuse without regard to intent; P.A. 91-170 designated existing language as Subsec. (a) and added Subsec. (b) re regulations in municipalities contiguous to Long Island Sound; P.A. 91-392 required regulations to encourage opportunities for multifamily dwellings for residents of municipality and planning region, to promote housing choice and economic diversity in housing and to encourage housing development consistent with the state housing plan and the state plan of conservation and development; P.A. 91-395 authorized adoption of regulations under this section to provide for cluster development; P.A. 92-50 amended Subsec. (a) to eliminate reference to adoption of regulations in accordance with the comprehensive plan and substituted consideration of the plan of development in lieu thereof; P.A. 93-385 amended Subsec. (a) by requiring that regulations be made in accordance with a comprehensive plan; P.A. 95-239 added Subsec. (c) re development restrictions in ridgeline setback areas (Revisor's note: Uppercase alphabetic Subdiv. indicators were replaced editorially by the Revisors with numeric indicators for consistency with customary statutory usage); P.A. 95-335 amended Subsec. (a) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 97-296 amended Subsec. (a) to allow regulations to provide for conditions on operations to collect spring or well water, effective July 8, 1997; P.A. 98-105 amended Subsec. (c) to provide for protection of amphibolite ridgelines; P.A. 10-87 amended Subsec. (a) by making technical changes and adding provision prohibiting regulations from prohibiting use of receptacles for storage of items designated for recycling or requiring such receptacles to comply with provisions for bulk or lot area and prohibiting regulations from unreasonably restricting access to or size of such receptacles for businesses; P.A. 11-124 amended Subsec. (a) by replacing “housing plan” with “state's consolidated plan for housing and community development”; P.A. 11-188 amended Subsec. (a) by adding reference to Sec. 1-1(q) re definition of “agriculture”; pursuant to P.A. 15-227, “group day care home” and “family day care home” were changed editorially by the Revisors to “group child care home” and “family child care home”, respectively, in Subsec. (a), effective July 1, 2015.

Regulation prohibiting in light industrial zone a use noxious by reason of odor, dust, gas or smoke has rational relation to health and public welfare. 110 C. 102. Exclusion from residential zones of buildings devoted to most business uses is proper. Id., 138. “Farming” in regulation construed. 113 C. 53. Cited. 123 C. 264. Where change in regulations seriously affects value of property of an individual. Id., 286. Cited. 126 C. 237. Not a violation of section to treat signs referring to business on property where signs stand differently from signs not so related to such a business. 131 C. 304. What constitutes a zoning regulation. Id., 647. Cited. 132 C. 216; 134 C. 293. To permit business in small area within residential zone may fall within scope of a “comprehensive plan”, and unless it amounts to unreasonable or arbitrary action, is not unlawful. 136 C. 89. Change of zone for small area can be made only if it falls within requirements of comprehensive plan. Id., 452. Ordinance valid as meeting requirements of enabling act if plan is comprehensive as to territory, public needs and time and if it promotes public welfare. 138 C. 434. Action of commission was spot zoning. 139 C. 59. Extension of industrial zone into residential area is proper if in accord with comprehensive plan and general welfare. Id., 603. Requires zoning regulations be expressive of plan which is comprehensive and promotes public welfare. 141 C. 349. Zoning regulations shall be made in accordance with “a comprehensive plan” which is general plan to control and direct use and development of property in municipality or large part thereof by dividing it into districts according to present and potential use of properties. 142 C. 265. Zoning regulations must be made upon reasonable consideration of character of district and its peculiar suitability for particular purposes and with view to conserving value of buildings and encouraging most appropriate use of land throughout the town. Id., 580. Cited. 143 C. 280. Zoning commission and not town meeting authorized to divide municipality into districts and to regulate erection or use of buildings or structures and use of land. Id., 448. Power to determine what are needs of town with reference to use of real property and to legislate in such manner that those needs will be satisfied vests exclusively in zoning commission. Id., 542. Comprehensive plan in accordance with which zoning regulations are to be adopted is such a plan as zoning commission devises. 144 C. 117. Permits change in zonal classification only when change is made in accordance with comprehensive plan. Id., 160. Regulations should be made in accordance with comprehensive plan. Id., 560. Elements of spot zoning. Id., 600. Spot zoning defined. 145 C. 26; 148 C. 97. Granting of change of zone within 2 months of refusal of similar application and after private conference with applicants opens commission to criticism; anything which weakens public confidence in commission and undermines sense of security of individual's rights is against public policy. 145 C. 237. Zoning regulations are invalid if not made in accordance with comprehensive plan (former statute). Id., 394. Deviation from comprehensive plan permissible; zone change which may increase traffic in area not necessarily barred. Id., 435. Interpretation of special act similar to section. Id., 476. Requisites to establish nonconforming use. Id., 682. Main, principal and dominant use of a building determines its character. 146 C. 70. Change of zone increased rather than lessened congestion in streets; action of commission held illegal. Id., 321. Maximum possible enrichment of developers is not controlling purpose of zoning. Id., 531. Powers of zoning commission distinguished from those of planning commission. Id., 570. Dicta that zoning regulations may in their operation result in prohibition under some circumstances. Id., 697. One aim of zoning is elimination of nonconforming uses. 147 C. 30. Provision re continuance of nonconforming uses not applicable to regulations enacted prior to effective date of amendment. Id., 358. Use held not to be permissible nonconforming use because lot was not being used for such purpose when zoning regulations were adopted. 148 C. 84. A proposed use cannot constitute an existing nonconforming use; conflict between public welfare and private gain discussed. Id., 299. An essential purpose of zoning is to stabilize use of property; “comprehensive plan” defined. Id., 492. Interpretation that regulation, prohibiting premises to be used for sale of liquor if entrance to same was within 1,500 feet of entrance to other premises used for such sale, prohibited certification of premises in question because liquor outlet was located within 1,500 feet, although in another town, held proper and did not give extraterritorial effect to regulation. 149 C. 292. Fact that section forbids zoning regulations affecting antecedent nonconforming uses is no benefit to plaintiff who merely contemplates such a use. Id., 678. In order to attack constitutionality of regulations, plaintiff must demonstrate that it is affected by them; challenge of unconstitutional delegation of legislative power is successfully met if ordinance declares a legislative policy, establishes primary standards for carrying it out or lays down an intelligible principle to which agency must conform with proper regard for protection of public interest; regulations themselves are not unconstitutional because of failure to establish adequate standards to meet constitutional requirement; in order to hold zoning regulation unconstitutional as violative of due process of law or equal protection clauses of state or federal constitution, it must appear that provisions are clearly arbitrary and unreasonable, having no substantial relation to public health, safety, morals or general welfare; regulations did no more than offer assurance of measure of supervision by responsible public authority over conditions which affected public health, safety and general welfare, and consequently they were a proper exercise of the police power. Id., 712. Question of power or authority of commission either to hear or to decide application for change of zone must be decided before further action is taken; trial court should have determined the question, it being basic to issue of validity of change of zone. Id., 746. Legislative history and purposes discussed; zoning commission can by regulation reserve to itself or delegate to any of the other specified agencies power to grant a special permit or special exception; purpose of section is to establish means by which special requirements affecting particular property could be imposed whether they affected buildings and structures or land; provision that zoning regulations must conform to a comprehensive plan is to prevent arbitrary, unreasonable and discriminatory exercise of zoning power; comprehensive plan of Ridgefield found in scheme of zoning regulations themselves; courts cannot substitute their discretion for wide and liberal discretion enjoyed by local zoning agencies; relief can be granted on appeal only when local authority has acted arbitrarily or illegally and thus has abused discretion vested in it. 150 C. 79. Change of zone for small area is open to suspicion as spot zoning but can be sustained if it is in harmony with comprehensive plan; zoning commission may accept long-continued nonconforming use as permanent and inevitable and find that change of zone which would render use conforming would encourage most appropriate use of land in town. Id., 129. Cited. Id., 146. Nonconforming uses should be abolished or reduced to conformity as speedily as fair interest of parties will permit, and in no case should be allowed to increase. Id., 439. Power to stipulate restrictions re garden apartments implied power to withhold approval entirely. Id., 672. Where zoning regulations excluded uses not specifically permitted and made no provision for storing vehicles on vacant lots in residential zone, plaintiff was in violation for doing so. 151 C. 46. Burden of proof as to whether commission acted improperly is on aggrieved party. Id., 484. If any reason for action of commission in denying a zone change is supported, subsequent appeal must fail. 152 C. 262. Cited. Id., 329. Word “school” used in zoning regulations of Westport construed. Id., 559. Fact that zoning regulations were designated as “interim” does not make them invalid. 153 C. 187. Where zoning regulations imposed restrictions on lot size, the placement of building on property and minimum living areas of residential property, with exceptions for seasonal properties within 500 feet of the high-water mark of any body of water, held that a “comprehensive” plan was established, even though no restriction was placed on the particular uses which might be made of the property since the community was small, rural and almost entirely residential and since, because zoning commission is clothed with liberal discretion in enacting regulations, a court is not justified in upsetting its decision merely because it feels a different classification might have been preferable; it is not required that zoning regulations divide town into districts as long as every owner of property located in the town can ascertain with reasonable certainty what uses he may legally make of any portion of his property. Id., 191. Cited. Id., 310. Where plaintiff's application to the board does not make it clear whether a permit under the zoning ordinance or an approval under the statutes is requested, the board must decide each issue separately and the required number of votes for each must be met in order for the application to be approved. 154 C. 32, 36. In the absence of standards set up by the local zoning ordinance, the power to grant a special permit under statute is denied despite the fact that statute itself provides for certain standards. Id., 156, 161. Cited. Id., 210. Zoning commission's refusal of a change of zone as to plaintiff's property shown by the record as not arbitrary or an abuse of discretion but for the general welfare of the community. Id., 309. Standards used for special exceptions for hospital found sufficiently definite. 154 C. 399, 403. Zoning authority acts as a legislative body in making zoning changes; commission acted reasonably in rezoning a central area to meet the changing conditions of the town. Id., 463. Amendment adopted by zoning commission involved a debatable question within its legislative capacity to resolve; courts are cautious about disturbing commission's decisions. Id., 470. Record does not show town plan and zoning commission acted illegally, arbitrarily or in abuse of its discretion in upgrading zone of an undeveloped residential area, particularly when change of zone was made in accordance with comprehensive plan lately adopted. Id., 638. Although commission should not ordinarily alter classification of area in absence of changed conditions, rule being a restriction on legislative discretion will be applied only when zoning amendment is patently arbitrary. 155 C. 209. Spot zoning defined; change of zone predicated on interest in providing housing for persons displaced by redevelopment project, if otherwise consistent with accepted zoning principles, is reasonable exercise of board's discretionary powers. Id., 210. Cited. Id., 563; 156 C. 102, 287, 300. Zoning board of appeals upheld where it granted exception to town to locate sanitary landfill operation as record showed public welfare was served thereby and neighboring property not substantially injured. 157 C. 106. Responsibility and authority for zoning rests with zoning commission and unless its action is clearly contrary to a rational development of the town's comprehensive plan, courts will not interfere with commission's decisions. Id., 434. Regulation requiring signature of owner on future developer's petition for change was waived by lack of timely objection and its omission did not affect jurisdiction of commission. Id., 520. Change of zone enacted by commission substantially not in accordance with comprehensive plan of zoning of town held arbitrary, illegal and in abuse of its discretion. 158 C. 78. Only in cases where zoning authority has acted arbitrarily or illegally will courts reverse authority's disapproval of reclassification. Id., 111. Zoning commission's delegation of power to grant exception to zoning board of appeals was invalid as no criteria were given and delegation of power was too broad. Id., 196. Denial of plaintiff's application for change of zone for property he owned not unreasonable merely on ground zoning authority had approved the same changes the previous year. Id., 301. Where plaintiff's filling station was an existing use which predated zoning ordinance and ordinance provided for filling stations as exceptional use in his area, the use was not a nonconforming but a permitted use. Id., 516. Language herein is sufficiently broad to permit creation of floating zones. 159 C. 192; 197. Section does not militate against change in general zoning classification that is reasonable and in community interest. Id., 192. Cited. 160 C. 120, 121. Zoning commissions may grant special building permits subject to certain conditions to protect public health, safety, convenience and property values. Id., 295. Although zoning commission has wide discretion, it must predicate its decisions on fair and proper motives and follow legislative direction of statute. Id., 397. Cited. 161 C. 32; Id., 182; Id., 430; 162 C. 23; 163 C. 49, 190. Power to vary ordinance in zoning board of appeals. Id., 453. “Congestion in the streets” means density of traffic, not overall volume. 164 C. 215. Cited. 165 C. 533; 166 C. 305; 168 C. 358; 172 C. 306; 173 C. 23; 174 C. 212; 176 C. 479; Id., 581; 177 C. 420; 178 C. 657; 179 C. 650; 181 C. 230; 185 C. 135; Id., 294; 186 C. 106. Commission was justified in considering drainage, historical and rural factors although these factors not specifically incorporated in the municipal regulations. 189 C. 261. Cited. 193 C. 506. Moratorium was not beyond the powers delegated by statute. 194 C. 152. Cited. 199 C. 575; 201 C. 700; 205 C. 703. Includes the power to terminate nonconforming uses solely because of nonuse for a specified period. 206 C. 595. Cited. 208 C. 146. Minimum floor area requirements held not to be rationally related to any legitimate purpose of zoning under section. Id., 267. Statute has not delegated to municipalities the power to regulate colors in a sign. Id., 480. Cited. 212 C. 570; 213 C. 604; 214 C. 400; 217 C. 103; Id., 447; 220 C. 61; Id., 527; Id., 584; Id., 556; 222 C. 216; Id., 607; 224 C. 124; Id., 823; 225 C. 731; 227 C. 71; 232 C. 122; Id., 419; 234 C. 221; Id., 498. Decision by zoning commission re historic overlay zone not a decision on floating zone and is an administrative function, requiring substantial supporting evidence. 258 C. 205.

Cited. 6 CA 237. Violation of uniformity requirement of statute by creation of a buffer area discussed. Id., 686. Cited. 7 CA 684; 10 CA 190; 12 CA 90; 13 CA 159; Id., 448; Id., 699; 15 CA 110; 16 CA 303. Zoning power “to regulate” under section does not include power “to prohibit” unless prohibition is supported by a rational relation to purposes of zoning. 17 CA 17; judgment reversed, see 212 C. 570. Cited. 19 CA 334; 21 CA 538; 24 CA 5; Id., 526; 25 CA 375; Id., 392; judgment reversed, see 222 C. 607; 26 CA 212; 28 CA 314; 30 CA 627; 31 CA 643; 35 CA 594; Id., 820; 36 CA 98; 37 CA 303; 40 CA 501. Reiterated previous holdings that regulation of uses of land, like regulations for classes of buildings and structures, must be uniform and use of special exceptions authorized; planned development district under special act not authorized under statute since no uniform standards for applications. 85 CA 820. Test of commission's action is twofold: (1) The zone change must be in accord with a comprehensive plan and (2) it must be reasonably related to normal police power purposes enumerated in section; only where local zoning authority has acted arbitrarily or illegally and thus abused the discretion vested in it can courts grant relief on appeal. 99 CA 768.

Standards by which regulations are to be scrutinized. 15 CS 485. Change of zone classification of large lot in center of residential area to business is spot zoning. 16 CS 189. Cited. Id., 328. Where zoning ordinance attempted to zone by individual pieces of property, held not in accordance with comprehensive plan. Id., 422. Power of zoning commission to fix minimum lot sizes and minimum floor areas upheld. 19 CS 24. Cited. Id., 447. Omission of any direct mention of a mobile home park as a permitted use of land anywhere in a town does not render zoning law void or unconstitutional; in order to qualify as nonconforming use, use must be in existence when ordinance goes into effect or in such a state of preparation that it is naturally recognized in neighborhood as such a use. 21 CS 275. Restrictive covenant and zoning restrictions are two entirely separate and unrelated limitations on use of property; where deeds to all lots sold under general development scheme contain same restrictive covenants, each grantee is entitled to enforce them in absence of conduct on his part constituting laches, waiver or abandonment. 22 CS 235. Nonconforming use may be increased in extent by natural expansion and growth. 24 CS 221. Cited. 25 CS 277. Zoning commission has no statutory power to enact ordinance limiting occupancy of certain areas to elderly persons. 26 CS 128. To change nonconforming business use to nonconforming liquor use is an increase in use and zoning board of appeals acted arbitrarily, illegally and in abuse of discretion in denying plaintiff's appeal. Id., 457. Refusal of zoning variance to permit use of plaintiff's property as gasoline station, its claimed best use, was not an unconstitutional confiscation of property. Id., 475. Change of zone dependent for proper functioning on action by other agencies over which zoning commission has no control cannot be sustained unless action appears not a possibility but a probability; community as a whole must benefit from commission action. Id., 503. Regulation of defendant zoning commission requiring gasoline station sites to be 1,500 feet apart is an exercise of police power which plaintiff failed to prove unreasonable or confiscatory of his property's value. 27 CS 362. Cited. 30 CS 157, 164; 32 CS 217; 34 CS 177; 35 CS 246. Statute provides no authority to planning and zoning commissions to modify statutes under which they acquire authority. 36 CS 281. Cited. 39 CS 436; 41 CS 196; Id., 593; 42 CS 256; 43 CS 373.

Subsec. (a):

Zoning commission amendment to town's zoning regulations satisfied the uniformity requirements of Subsec. and was reasonably related to balancing conservation and development. 259 C. 402. Soil contamination issue not limited to review of site plan application but also relevant to adoption of proposed text amendment because Subsec. requires regulations to “promote health and general welfare”. 271 C. 1. That Subsec. explicitly authorizes special permits demonstrates that legislature itself recognized the need for exceptions to uniformity, and, therefore, complete uniformity was not mandated. 281 C. 66. Subdivision of property into more than 30 residential lots that otherwise comply with applicable zoning regulations is not a distinct “use of land” subject to special permit regulations under Subsec. 288 C. 730.

Implicitly requires uniform enforcement of zoning regulations. 49 CA 669. Use of property as gasoline station was not a preexisting, nonconforming use. 74 CA 622. Does not necessarily confer authority in zoning commission to promulgate regulations re noise pollution and does not contradict legislature's specific enactment in Sec. 22a-67 et seq. 76 CA 199. In waiving landscaped buffer requirement and in deciding to vary the setback requirements of regulations, commission did not adhere to uniformity requirement of section. 146 CA 406.

Cited. 36 CS 98.



Section 8-2a - Copies of zoning and subdivision regulations to be available.

The secretary or clerk of each regulatory board of a political subdivision of the state, adopting subdivision or zoning regulations pursuant to the general statutes or a special act, shall make printed copies of such regulations available to the public at a reasonable price upon request.

(1961, P.A. 410.)



Section 8-2b - Use of maps of Soil Conservation Service as standard.

Any planning commission, zoning commission or planning and zoning commission of any municipality may use soil survey maps of the Soil Conservation Service of the United States Department of Agriculture as a standard in determining land use, planning, zoning or development regulations.

(1971, P.A. 132.)



Section 8-2c - Payment of a fee in lieu of parking requirements.

Notwithstanding the provisions of any special act, any town, city or borough having zoning authority pursuant to this chapter or any special act or planning authority pursuant to chapter 126 or any special act may, by regulation of the authority exercising zoning or planning power, provide that an applicant may be allowed to pay a fee to the town, city or borough in lieu of any requirement to provide parking spaces in connection with any use of land pursuant to any zoning or planning regulations adopted by such zoning or planning authority. Such regulation shall provide that no such fee shall be accepted by the town, city or borough unless the authority exercising zoning or planning power has found and declared that the number of parking spaces which would be required in connection with such use of land pursuant to any existing planning or zoning regulation: (1) Would result in an excess of parking spaces for such use of land or in the area surrounding such use of land; or (2) could not be physically located on the parcel of land for which such use is proposed and such regulation shall further provide that the amount of such fee shall be determined in accordance with a formula or schedule of fees set forth in such regulations and that no such fee shall be imposed or paid without the consent of the applicant and the zoning or planning authority, as the case may be. In any case in which a fee is proposed to be accepted in lieu of a parking requirement because the number of parking spaces required could not be physically located on the parcel of land for which such use is proposed, a two-thirds vote of the zoning or planning authority shall be necessary to consent to such payment. Such regulations may also limit the areas of such town, city or borough in which such payments shall be accepted by the town, city or borough. Any such payment to the town, city or borough shall be deposited in a fund established by the town, city or borough pursuant to this section. Such fund shall be used solely for the acquisition, development, expansion or capital repair of municipal parking facilities, traffic or transportation related capital projects, the provision or operating expenses of transit facilities designed to reduce reliance on private automobiles and capital programs to facilitate carpooling or vanpooling. The proceeds of such fund shall not be used for operating expenses of any kind, except operating expenses of transit facilities, or be considered a part of the municipal general fund. Expenditures from such fund shall be authorized in the same manner as any other capital expenditure of the town, city or borough. Any income earned by any moneys on deposit in such fund shall accrue to the fund.

(P.A. 84-497; P.A. 85-164; P.A. 90-286, S. 7, 9.)

History: P.A. 85-164 inserted provisions allowing payments in cases where parking could not be physically located on the subject parcel of land and requiring a two-thirds vote in such cases; P.A. 90-286 authorized the use of the proceeds of the fund for the “operating expenses” of transit facilities designed to reduce reliance on private automobiles.



Section 8-2d - Planned unit developments under former chapter 124a continue to be valid.

Any land use regulations concerning planned unit developments or planned residential developments adopted by a municipal zoning commission, planning and zoning commission or other applicable zoning authority pursuant to sections 8-13b to 8-13k, inclusive, of the general statutes, revision of 1958, revised to January 1, 1985, shall continue to be valid and any planned unit development or planned residential development proposed in accordance with such regulations which has received approval, whether tentative, preliminary or final, from such commission or authority prior to July 1, 1985, shall continue to be governed by the provisions of such regulations.

(P.A. 85-409, S. 6, 8.)



Section 8-2e - Municipal agreements regarding development rights.

Any two or more municipalities which have adopted the provisions of this chapter or chapter 125a or which are exercising zoning power pursuant to any special act may, with the approval of the legislative body of each municipality, execute an agreement providing for a system of development rights and the transfer of development rights across the boundaries of the municipalities which are parties to the agreement. Such system shall be implemented in a manner approved by the legislative body of each municipality and by the commission or other body which adopts zoning regulations of each municipality.

(P.A. 87-490, S. 2.)



Section 8-2f - Joint applications necessary for transfer of development rights.

Any zoning regulations adopted pursuant to section 8-2 concerning development rights shall authorize the transfer of the development rights to land only upon joint application of the transferor and transferee.

(P.A. 87-490, S. 3.)



Section 8-2g - Special exemption from density limits for construction of affordable housing.

(a) Notwithstanding the provisions of any special act, any zoning commission existing pursuant to this chapter and any municipal agency exercising the powers of a zoning commission pursuant to any special act may provide by regulation for a special exemption from density limits established for any zoning district, or special exception use, in which multifamily dwellings are permitted, in accordance with the requirements contained in subsection (b) of this section. Such special exemption shall allow the construction of a designated number of such permitted multifamily dwelling units in excess of applicable density limits, in accordance with a contract entered into between a developer applying for the special exemption and the municipality. Any such contract shall provide: (1) For each dwelling unit constructed by the developer in excess of the number of such units permitted by applicable density limits, the developer shall construct in the municipality a unit of affordable housing, as defined in section 8-39a, which is of comparable size and workmanship; (2) for a period which shall not be less than thirty years from the date of completion of any units of affordable housing constructed pursuant to subdivision (1) of this subsection, such units of affordable housing shall be offered for sale or rent only to persons and families having such income as the agency created or designated under subsection (b) of this section may establish but which shall not exceed the area median income of the municipality as determined by the United States Department of Housing and Urban Development; (3) the sale price or rent for any such unit of affordable housing shall not exceed an amount which shall be specified in such contract, provided such contract shall contain provisions concerning reasonable periodic increases of the specified sale price or rent; (4) such units of affordable housing shall be conveyed by deeds containing covenants incorporating the terms and conditions contained in such contract between the developer and the municipality, which covenants shall run with the land and be enforceable by the municipality until released by the municipality; and (5) the requirements of subdivisions (1) to (4), inclusive, of this subsection shall apply to (A) the resale, (B) the purchase and subsequent leasing and (C) the conversion to the common interest form of ownership and subsequent sale of any such unit of affordable housing during and for the remaining term of such period.

(b) Upon the adoption of any regulation under subsection (a) of this section, the zoning commission or municipal agency exercising the powers of a zoning commission shall notify the legislative body of the municipality of such adoption and request that the municipality establish or designate an agency to implement a program designed to establish income criteria in accordance with said subsection (a) and oversee the sale or rental of any units of affordable housing constructed pursuant to said subsection (a) to persons and families satisfying such income criteria. Any municipality may, by ordinance, establish or designate a municipal agency to implement such program. If the legislative body does not enact such ordinance within one hundred twenty days following the date of such request, the zoning commission or municipal agency exercising the powers of a zoning commission may notify the housing authority of the municipality or, in any municipality which has not by resolution authorized its housing authority to transact business in accordance with the provisions of section 8-40, the municipal agency with responsibility for housing matters that it has adopted such regulation. Upon receiving such notice, the housing authority or municipal agency with responsibility for housing matters shall implement such program. Any such program shall provide for a method of selecting persons satisfying such income criteria to purchase or rent such units of affordable housing from among a pool of applicants which method shall not discriminate on the basis of age, gender, race, creed, color, national origin, ancestry, marital status, intellectual disability, physical disability, including, but not limited to, blindness or deafness, place of residency, number of children or veterans' status.

(c) Nothing in this section shall be construed to limit any powers lawfully exercised by any municipality, any zoning commission existing pursuant to this chapter or any municipal agency exercising the powers of a zoning commission pursuant to any special act. Nothing in this section shall be construed to invalidate any ordinance of a municipality or any regulation of a zoning commission existing pursuant to this chapter or any municipal agency exercising the powers of a zoning commission pursuant to any special act, which ordinance or regulation was adopted before June 6, 1988. Nothing in this section shall be construed to prohibit any such municipality, zoning commission or municipal agency from changing the requirements contained in any ordinance or zoning regulation or to require any such municipality, zoning commission or municipal agency to change the requirements contained in any ordinance or zoning regulation.

(P.A. 88-338, S. 1, 5; P.A. 11-129, S. 20.)

History: Pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (b).



Section 8-2h - Zoning applications filed prior to change in zoning regulations not required to comply with change. Applications for building permit or certificate of occupancy filed prior to adoption of zoning regulations not required to comply with regulations.

(a) An application filed with a zoning commission, planning and zoning commission, zoning board of appeals or agency exercising zoning authority of a town, city or borough which is in conformance with the applicable zoning regulations as of the time of filing shall not be required to comply with, nor shall it be disapproved for the reason that it does not comply with, any change in the zoning regulations or the boundaries of zoning districts of such town, city or borough taking effect after the filing of such application.

(b) An application for a building permit or certificate of occupancy filed with the building official of a city, town or borough prior to the adoption of zoning regulations by such city, town or borough in accordance with this chapter shall not be required to comply with, nor shall it be disapproved for the reason that it does not comply with, such zoning regulations.

(P.A. 89-311, S. 2.)

Cited. 220 C. 527; 225 C. 1.

Cited. 25 CA 199; 26 CA 212.

Subsec. (a):

Cited. 28 CA 314; Id., 379; 40 CA 501; Id., 840. States that if zoning regulations are changed after an application is filed, that application need not comply in order to be approved. 63 CA 176.



Section 8-2i - Inclusionary zoning.

(a) As used in this section, “inclusionary zoning” means any zoning regulation, requirement or condition of development imposed by ordinance, regulation or pursuant to any special permit, special exception or subdivision plan which promotes the development of housing affordable to persons and families of low and moderate income, including, but not limited to, (1) the setting aside of a reasonable number of housing units for long-term retention as affordable housing through deed restrictions or other means; (2) the use of density bonuses; or (3) in lieu of or in addition to such other requirements or conditions, the making of payments into a housing trust fund to be used for constructing, rehabilitating or repairing housing affordable to persons and families of low and moderate income.

(b) Notwithstanding the provisions of any special act, any municipality having zoning authority pursuant to this chapter or any special act or having planning authority pursuant to chapter 126 may, by regulation of the body exercising such zoning authority, implement inclusionary zoning regulations, requirements or conditions.

(P.A. 91-204.)



Section 8-2j - Village districts. Compatibility objectives with other uses in immediate neighborhood. Applications. Village district consultant.

(a) The zoning commission of each municipality may establish village districts as part of the zoning regulations adopted under section 8-2 or under any special act. Such districts shall be located in areas of distinctive character, landscape or historic value that are specifically identified in the plan of conservation and development of the municipality.

(b) The regulations establishing village districts shall protect the distinctive character, landscape and historic structures within such districts and may regulate, on and after the effective date of such regulations, new construction, substantial reconstruction and rehabilitation of properties within such districts and in view from public roadways, including, but not limited to, (1) the design and placement of buildings, (2) the maintenance of public views, (3) the design, paving materials and placement of public roadways, and (4) other elements that the commission deems appropriate to maintain and protect the character of the village district. In adopting the regulations, the commission shall consider the design, relationship and compatibility of structures, plantings, signs, roadways, street hardware and other objects in public view. The regulations shall establish criteria from which a property owner and the commission may make a reasonable determination of what is permitted within such district. The regulations shall encourage the conversion, conservation and preservation of existing buildings and sites in a manner that maintains the historic or distinctive character of the district. The regulations concerning the exterior of structures or sites shall be consistent with: (A) The “Connecticut Historical Commission - The Secretary of the Interior's Standards for Rehabilitation and Guidelines for Rehabilitating Historic Buildings”, revised through 1990, as amended; or (B) the distinctive characteristics of the district identified in the municipal plan of conservation and development. The regulations shall provide (i) that proposed buildings or modifications to existing buildings be harmoniously related to their surroundings, and the terrain in the district and to the use, scale and architecture of existing buildings in the district that have a functional or visual relationship to a proposed building or modification, (ii) that all spaces, structures and related site improvements visible from public roadways be designed to be compatible with the elements of the area of the village district in and around the proposed building or modification, (iii) that the color, size, height, location, proportion of openings, roof treatments, building materials and landscaping of commercial or residential property and any proposed signs and lighting be evaluated for compatibility with the local architectural motif and the maintenance of views, historic buildings, monuments and landscaping, and (iv) that the removal or disruption of historic traditional or significant structures or architectural elements shall be minimized.

(c) All development in the village district shall be designed to achieve the following compatibility objectives: (1) The building and layout of buildings and included site improvements shall reinforce existing buildings and streetscape patterns and the placement of buildings and included site improvements shall assure there is no adverse impact on the district; (2) proposed streets shall be connected to the existing district road network, wherever possible; (3) open spaces within the proposed development shall reinforce open space patterns of the district, in form and siting; (4) locally significant features of the site such as distinctive buildings or sight lines of vistas from within the district, shall be integrated into the site design; (5) the landscape design shall complement the district's landscape patterns; (6) the exterior signs, site lighting and accessory structures shall support a uniform architectural theme if such a theme exists and be compatible with their surroundings; and (7) the scale, proportions, massing and detailing of any proposed building shall be in proportion to the scale, proportion, massing and detailing in the district.

(d) All applications for new construction and substantial reconstruction within the district and in view from public roadways shall be subject to review and recommendation by an architect or architectural firm, landscape architect, or planner who is a member of the American Institute of Certified Planners selected and contracted by the commission and designated as the village district consultant for such application. Alternatively, the commission may designate as the village district consultant for such application an architectural review board whose members shall include at least one architect, landscape architect or planner who is a member of the American Institute of Certified Planners. The village district consultant shall review an application and report to the commission within thirty-five days of receipt of the application. Such report and recommendation shall be entered into the public hearing record and considered by the commission in making its decision. Failure of the village district consultant to report within the specified time shall not alter or delay any other time limit imposed by the regulations.

(e) The commission may seek the recommendations of any town agency or regional council or outside specialist with which it consults, including, but not limited to, the regional council of governments, the municipality's historical society, the Connecticut Trust for Historic Preservation and The University of Connecticut College of Agriculture and Natural Resources. Any reports or recommendations from such councils or organizations shall be entered into the public hearing record.

(f) If a commission grants or denies an application, it shall state upon the record the reasons for its decision. If a commission denies an application, the reason for the denial shall cite the specific regulations under which the application was denied. Notice of the decision shall be published in a newspaper having a substantial circulation in the municipality. An approval shall become effective in accordance with subsection (b) of section 8-3c.

(g) No approval of a commission under this section shall be effective until a copy thereof, certified by the commission, containing the name of the owner of record, a description of the premises to which it relates and specifying the reasons for its decision, is recorded in the land records of the town in which such premises are located. The town clerk shall index the same in the grantor's index under the name of the then record owner and the record owner shall pay for such recording.

(P.A. 98-116; P.A. 00-145, S. 1; P.A. 01-195, S. 110, 111, 181; P.A. 13-247, S. 275.)

History: P.A. 00-145 divided existing Subsec. (a) into Subsecs. (a) and (b) and existing Subsec. (c) into Subsecs. (d) and (e), amended Subsec. (a) to require districts to be located in areas identified on the plan of conservation and development, amended Subsec. (d) to include landscape architects and planners in review and authorize an architectural review board to act as the village district consultant, deleted former Subsec. (e) which had defined “neighborhood”, inserted new provisions as Subsec. (f) re approval or disapproval, relettered former Subsec. (d) as (g) and made numerous technical changes throughout; P.A. 01-195 made technical changes in Subsecs. (d) and (f), effective July 11, 2001; P.A. 13-247 amended Subsec. (e) by substituting “town agency” for “town”, “council” for “agency”, “council of governments” for “planning agency” and “councils” for “agencies”, effective January 1, 2015.



Section 8-2k - Zoning regulations re construction near lakes.

Section 8-2k is repealed, effective October 1, 2006.

(P.A. 04-248, S. 3; P.A. 05-263, S. 2, 3.)



Section 8-2l - Zoning regulations re structures or uses located in floodplain.

(a) As used in this section and section 25-68i, “floodplain” means that area of a municipality located within the real or theoretical limits of the base flood or base flood for a critical activity, as determined by the municipality or the Federal Emergency Management Agency in its flood insurance study or flood insurance rate map for the municipality prepared pursuant to the National Flood Insurance Program, 44 CFR Part 59 et seq.

(b) Whenever a municipality, pursuant to the National Flood Insurance Program, 44 CFR Part 59 et seq., is required to revise its zoning regulations or any other ordinances regulating a proposed building, structure, development or use located in a floodplain, the revision shall provide for restrictions for flood storage and conveyance of water for floodplains that are not tidally influenced as follows:

(1) Within a designated floodplain, encroachments resulting from fill, new construction or substantial improvements, as defined in 44 CFR Part 59.1, involving an increase in footprint to the structure shall be prohibited unless the applicant provides to the zoning commission certification by a state licensed engineer that such encroachment shall not result in any increase in base flood elevation;

(2) The water holding capacity of the floodplain shall not be reduced by any form of development unless such reduction (A) is compensated for by deepening or widening the floodplain, (B) is on-site, or if adjacent property owners grant easements and the municipality in which the development is located authorizes such off-site compensation, (C) is within the same hydraulic reach and a volume not previously used for flood storage, (D) is hydraulically comparable and incrementally equal to the theoretical volume of flood water at each elevation, up to and including the hundred-year flood elevation, which would be displaced by the proposed project, and (E) has an unrestricted hydraulic connection to the same waterway or water body; and

(3) Work within adjacent land subject to flooding, including work to provide compensatory storage, shall not result in any increase in flood stage or velocity.

(c) Notwithstanding the provisions of subsection (b) of this section, a municipality may adopt more stringent restrictions for flood storage and conveyance of water for floodplains that are not tidally influenced.

(P.A. 04-144, S. 1.)

See Sec. 25-68k re hazard mitigation and floodplain management grant program.



Section 8-2m - Floating and overlay zones and flexible zoning districts.

The zoning authority of any municipality that (1) was incorporated in 1784, (2) has a mayor and board of alderman form of government, and (3) exercises zoning power pursuant to a special act, may provide for floating and overlay zones and flexible zoning districts, including, but not limited to, planned development districts, planned development units, special design districts and planned area developments. The regulations shall establish standards for such zones and districts. Flexible zoning districts established under such regulations shall be designed for the betterment of the municipality and the floating and overlay zones and neighborhood in which they are located and shall not establish in a residential zone a zone that is less restrictive with respect to uses than the underlying zone of the flexible zoning district. Such regulations shall not authorize the expansion of a pre-existing, nonconforming use. Notwithstanding the provisions of this section, no planned development district shall be approved which would permit a use or authorize the expansion of a pre-existing nonconforming use where the underlying zone is a residential zone.

(P.A. 06-128, S. 2; 06-196, S. 290.)

History: P.A. 06-196 changed effective date of P.A. 06-128, S. 2 from October 1, 2006, to June 2, 2006, effective June 7, 2006.



Section 8-2n - Zoning regulations re crematories.

The zoning regulations adopted under section 8-2 or any special act shall not authorize the location of a crematory within five hundred feet of any residential structure or land zoned for residential purposes not owned by the owner of the crematory. As used in this section, “crematory” means a building or structure containing one or more cremation chambers or retorts for the cremation of dead human bodies or large animals and “large animals” means all cattle, horses, sheep, goat, swine or similar species commonly kept as livestock.

(P.A. 09-232, S. 39.)

See Sec. 19a-320 re erection and maintenance of crematories.



Section 8-3 - Establishment and changing of zoning regulations and districts. Enforcement of regulations. Certification of building permits and certificates of occupancy. Site plans. District for water-dependent uses.

(a) Such zoning commission shall provide for the manner in which regulations under section 8-2 or 8-2j and the boundaries of zoning districts shall be respectively established or changed. No such regulation or boundary shall become effective or be established or changed until after a public hearing in relation thereto, held by a majority of the members of the zoning commission or a committee thereof appointed for that purpose consisting of at least five members. Such hearing shall be held in accordance with the provisions of section 8-7d. A copy of such proposed regulation or boundary shall be filed in the office of the town, city or borough clerk, as the case may be, in such municipality, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, for public inspection at least ten days before such hearing, and may be published in full in such paper. The commission may require a filing fee to be deposited with the commission to defray the cost of publication of the notice required for a hearing.

(b) Such regulations and boundaries shall be established, changed or repealed only by a majority vote of all the members of the zoning commission, except as otherwise provided in this chapter. In making its decision the commission shall take into consideration the plan of conservation and development, prepared pursuant to section 8-23, and shall state on the record its findings on consistency of the proposed establishment, change or repeal of such regulations and boundaries with such plan. If a protest against a proposed change is filed at or before a hearing with the zoning commission, signed by the owners of twenty per cent or more of the area of the lots included in such proposed change or of the lots within five hundred feet in all directions of the property included in the proposed change, such change shall not be adopted except by a vote of two-thirds of all the members of the commission.

(c) All petitions requesting a change in the regulations or the boundaries of zoning districts shall be submitted in writing and in a form prescribed by the commission and shall be considered at a public hearing within the period of time permitted under section 8-7d. The commission shall act upon the changes requested in such petition. Whenever such commission makes any change in a regulation or boundary it shall state upon its records the reason why such change is made. No such commission shall be required to hear any petition or petitions relating to the same changes, or substantially the same changes, more than once in a period of twelve months.

(d) Zoning regulations or boundaries or changes therein shall become effective at such time as is fixed by the zoning commission, provided a copy of such regulation, boundary or change shall be filed in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the office of both the district clerk and the town clerk of the town in which such district is located, and notice of the decision of such commission shall have been published in a newspaper having a substantial circulation in the municipality before such effective date. In any case in which such notice is not published within the fifteen-day period after a decision has been rendered, any applicant or petitioner may provide for the publication of such notice within ten days thereafter.

(e) The zoning commission shall provide for the manner in which the zoning regulations shall be enforced.

(f) No building permit or certificate of occupancy shall be issued for a building, use or structure subject to the zoning regulations of a municipality without certification in writing by the official charged with the enforcement of such regulations that such building, use or structure is in conformity with such regulations or is a valid nonconforming use under such regulations. Such official shall inform the applicant for any such certification that such applicant may provide notice of such certification by either (1) publication in a newspaper having substantial circulation in such municipality stating that the certification has been issued, or (2) any other method provided for by local ordinance. Any such notice shall contain (A) a description of the building, use or structure, (B) the location of the building, use or structure, (C) the identity of the applicant, and (D) a statement that an aggrieved person may appeal to the zoning board of appeals in accordance with the provisions of section 8-7.

(g) (1) The zoning regulations may require that a site plan be filed with the commission or other municipal agency or official to aid in determining the conformity of a proposed building, use or structure with specific provisions of such regulations. If a site plan application involves an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, the applicant shall submit an application for a permit to the agency responsible for administration of the inland wetlands regulations not later than the day such application is filed with the zoning commission. The commission shall, within the period of time established in section 8-7d, accept the filing of and shall process, pursuant to section 8-7d, any site plan application involving land regulated as an inland wetland or watercourse under chapter 440. The decision of the zoning commission shall not be rendered on the site plan application until the inland wetlands agency has submitted a report with its final decision. In making its decision, the commission shall give due consideration to the report of the inland wetlands agency and if the commission establishes terms and conditions for approval that are not consistent with the final decision of the inland wetlands agency, the commission shall state on the record the reason for such terms and conditions. A site plan may be modified or denied only if it fails to comply with requirements already set forth in the zoning or inland wetlands regulations. Approval of a site plan shall be presumed unless a decision to deny or modify it is rendered within the period specified in section 8-7d. A certificate of approval of any plan for which the period for approval has expired and on which no action has been taken shall be sent to the applicant within fifteen days of the date on which the period for approval has expired. A decision to deny or modify a site plan shall set forth the reasons for such denial or modification. A copy of any decision shall be sent by certified mail to the person who submitted such plan within fifteen days after such decision is rendered. The zoning commission may, as a condition of approval of a site plan or modified site plan, require a financial guarantee in the form of a bond, a bond with surety or similar instrument to ensure (A) the timely and adequate completion of any site improvements that will be conveyed to or controlled by the municipality, and (B) the implementation of any erosion and sediment controls required during construction activities. The amount of such financial guarantee shall be calculated so as not to exceed the anticipated actual costs for the completion of such site improvements or the implementation of such erosion and sediment controls plus a contingency amount not to exceed ten per cent of such costs. At any time, the commission may grant an extension of time to complete any site improvements. The commission shall publish notice of the approval or denial of site plans in a newspaper having a general circulation in the municipality. In any case in which such notice is not published within the fifteen-day period after a decision has been rendered, the person who submitted such plan may provide for the publication of such notice within ten days thereafter. The provisions of this subsection shall apply to all zoning commissions or other final zoning authority of each municipality whether or not such municipality has adopted the provisions of this chapter or the charter of such municipality or special act establishing zoning in the municipality contains similar provisions.

(2) To satisfy any financial guarantee requirement, the commission may accept surety bonds and shall accept cash bonds, passbook or statement savings accounts and other financial guarantees other than surety bonds including, but not limited to, letters of credit, provided such other financial guarantee is in a form acceptable to the commission and the financial institution or other entity issuing any letter of credit is acceptable to the commission. Such financial guarantee may, at the discretion of the person posting such financial guarantee, be posted at any time before all approved site improvements are completed, except that the commission may require a financial guarantee for erosion and sediment controls prior to the commencement of any such site improvements. No certificate of occupancy shall be issued before a required financial guarantee is posted or the approved site improvements are completed to the reasonable satisfaction of the commission or its agent. For any site plan that is approved for development in phases, the financial guarantee provisions of this section shall apply as if each phase was approved as a separate site plan. Notwithstanding the provisions of any special act, municipal charter or ordinance, no commission shall (A) require a financial guarantee or payment to finance the maintenance of roads, streets, retention or detention basins or other improvements approved with such site plan for more than one year after the date on which such improvements have been completed to the reasonable satisfaction of the commission or its agent or accepted by the municipality, or (B) require the establishment of a homeowners association or the placement of a deed restriction, easement or similar burden on property for the maintenance of approved public site improvements to be owned, operated or maintained by the municipality, except that the prohibition of this subparagraph shall not apply to the placement of a deed restriction, easement or similar burden necessary to grant a municipality access to such approved site improvements.

(3) If the person posting a financial guarantee under this section requests a release of all or a portion of such financial guarantee, the commission or its agent shall, not later than sixty-five days after receiving such request, (A) release or authorize the release of any such financial guarantee or portion thereof, provided the commission or its agent is reasonably satisfied that the site improvements for which such financial guarantee or portion thereof was posted have been completed, or (B) provide the person posting such financial guarantee with a written explanation as to the additional site improvements that must be completed before such financial guarantee or portion thereof may be released.

(h) Notwithstanding the provisions of the general statutes or any public or special act or any local ordinance, when a change is adopted in the zoning regulations or boundaries of zoning districts of any town, city or borough, no improvements or proposed improvements shown on a site plan for residential property which has been approved prior to the effective date of such change, either pursuant to an application for special exception or otherwise, by the zoning commission of such town, city or borough, or other body exercising the powers of such commission, and filed or recorded with the town clerk, shall be required to conform to such change.

(i) In the case of any site plan approved on or after October 1, 1984, except as provided in subsection (j) of this section, all work in connection with such site plan shall be completed within five years after the approval of the plan. The certificate of approval of such site plan shall state the date on which such five-year period expires. Failure to complete all work within such five-year period shall result in automatic expiration of the approval of such site plan, except in the case of any site plan approved on or after October 1, 1989, the zoning commission or other municipal agency or official approving such site plan may grant one or more extensions of the time to complete all or part of the work in connection with the site plan provided the total extension or extensions shall not exceed ten years from the date such site plan is approved. “Work” for purposes of this subsection means all physical improvements required by the approved plan.

(j) In the case of any site plan for a project consisting of four hundred or more dwelling units approved on or after June 19, 1987, all work in connection with such site plan shall be completed within ten years after the approval of the plan. In the case of any commercial, industrial or retail project having an area equal to or greater than four hundred thousand square feet approved on or after October 1, 1988, the zoning commission or other municipal agency or official approving such site plan shall set a date for the completion of all work in connection with such site plan, which date shall be not less than five nor more than ten years from the date of approval of such site plan, provided such commission, agency or official approving such plan and setting a date for completion which is less than ten years from the date of approval may extend the date of completion for an additional period or periods, not to exceed ten years in the aggregate from the date of the original approval of such site plan. The certificate of approval of such site plan shall state the date on which such work shall be completed. Failure to complete all work within such period shall result in automatic expiration of the approval of such site plan. “Work” for purposes of this subsection means all physical improvements required by the approved plan.

(k) A separate zoning district may be established for shorefront land areas utilized for water-dependent uses, as defined in section 22a-93, existing on October 1, 1987. Such district may be composed of a single parcel of land, provided the owner consents to such establishment. The provisions of this section shall not be construed to limit the authority of a zoning commission to establish and apply land use districts for the promotion and protection of water-dependent uses pursuant to section 8-2 and sections 22a-101 to 22a-104, inclusive. The provisions of this subsection shall apply to all zoning commissions or other final zoning authority of each municipality whether or not such municipality has adopted the provisions of this chapter or the charter of such municipality or special act establishing zoning in the municipality contains similar provisions.

(l) Notwithstanding the provisions of this section to the contrary, any site plan approval made under this section on or before October 1, 1989, except an approval made under subsection (j) of this section, shall expire not more than seven years from the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such site plan, provided the time for all extensions under this subsection shall not exceed ten years from the date the site plan was approved.

(m) Notwithstanding the provisions of this section, any site plan approval made under this section prior to July 1, 2011, that has not expired prior to May 9, 2011, except an approval made under subsection (j) of this section, shall expire not less than nine years after the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such site plan, provided no approval, including all extensions, shall be valid for more than fourteen years from the date the site plan was approved.

(1949 Rev., S. 838; 1951, 1953, June, 1955, S. 375d; 1957, P.A. 662; 1959, P.A. 452; 577, S. 4; 614, S. 3; February, 1965, P.A. 622, S. 1; 1971, P.A. 862, S. 1; P.A. 77-450, S. 1; 77-509, S. 2; P.A. 78-104, S. 4; P.A. 80-177; P.A. 82-90; P.A. 84-147, S. 1; 84-174; P.A. 86-236, S. 1; P.A. 87-215, S. 2, 7; 87-371, S. 2, 5; 87-474, S. 2; 87-533, S. 7, 14; P.A. 88-105, S. 1; P.A. 89-277, S. 2; 89-356, S. 10, 11; P.A. 91-153, S. 1; P.A. 93-19, S. 1, 3; P.A. 00-145, S. 2; P.A. 02-74, S. 1; 02-77, S. 1; P.A. 03-144, S. 1; 03-177, S. 1; P.A. 06-20, S. 1; P.A. 07-102, S. 1; P.A. 08-38, S. 1; P.A. 09-181, S. 1; P.A. 11-5, S. 1; 11-79, S. 1; P.A. 12-182, S. 1.)

History: 1959 acts provided notice of hearing be published “in the form of a legal advertisement appearing” in a newspaper, provided for filing of copy of regulations and proposed regulations in case of district, provided protest of change to be effective must be signed by at least 20% of property owners within 500 feet “in all directions” rather than “in any direction” and that a two-thirds rather than three-quarters vote of commission is needed to overcome protest, allowed petitions for change in regulations as well as boundaries and added “or substantially the same changes” in the last sentence; 1965 act required copy of zoning regulations, boundaries or changes in the case of a district be filed with both district and town clerk and specified notice of decision of commission, rather than of the filing of the regulation, boundary or change, be published; 1971 act required that hearing be held within 65, rather than 90, days after receipt of petition, that decision be made within 65, rather than 90, days after hearing and that extensions not exceed 65 days; P.A. 77-450 made provisions of Sec. 8-7d applicable to changes and amendments and replaced 65 periods for hearing, decision and extension with time period permitted under Sec. 8-7d; P.A. 77-509 divided section into Subsecs., placed provision for filing fee in Subsec. (a) rather than Subsec. (c), required recording of reasons for making changes in Subsec. (c) and added Subsecs. (d) to (g), inclusive, re effective dates, enforcement, building permits and site plans; P.A. 78-104 amended Subsec. (g) to specify that site plans may be modified or denied only for noncompliance and to replace reference to 65-day period for decision or extensions with reference to time periods in Sec. 8-7d; P.A. 80-177 amended Subsec. (g) concerning posting of bond as condition of approval; P.A. 82-90 amended Subsec. (g) to provide for issuance of a certificate of approval upon the expiration of the time limit and for the publication of notices of approval; P.A. 84-147 added Subsecs. (h) and (i) concerning the effect of subsequent zoning changes on approved site plans and expiration of site plan approval; P.A. 84-174 amended Subsec. (f) to include certificates of occupancy; P.A. 86-236 amended Subsec. (g) to require the commission to publish notice of the denial of site plans; P.A. 87-215 amended Subsec. (a) to allow for notice by mail to included and adjacent landowners; P.A. 87-371 added Subsec. (j) concerning completion of work on site plans for projects consisting of 400 or more dwelling units; P.A. 87-474 added Subsec. (k) regarding separate zoning districts for shorefront land areas utilized for dependent uses; P.A. 87-533 amended Subsec. (g) to add provision re site plan applications involving activities regulated under Secs. 22a-36 to 22a-45, inclusive; P.A. 88-105 amended Subsec. (j) to provide for expiration of site plan approval in the case of certain commercial, industrial or retail projects; P.A. 89-277 amended Subsec. (i) to authorize the granting of one or more extensions of the 5-year period for site plans approved on or after October 1, 1989, and limited the total extension or extensions to 10 years; P.A. 89-356 amended Subsec. (d) to authorize any applicant or petitioner for a change in zoning regulations or boundaries to provide for publication of the notice of the decision of the commission when such notice is not published in a timely manner and amended Subsec. (g) to authorize the person who submitted a site plan application to provide for the publication of the notice of the decision of the commission when such notice is not published in a timely manner; P.A. 91-153 added Subsec. (l) which provided that site plans approved on or before October 1, 1989, be valid for 7 years after the date of approval; P.A. 93-19 amended Subsec. (g) to authorize planning commissions to extend the time to complete work on a modified site plan and to condition such approval in determination of the adequacy of the bond, amended Subsec. (i) to replace reference to a 5-year period with provisions re completion of work and amended Subsec. (l) to authorize extensions of site plans approved on or before October 1, 1989, effective April 21, 1993; P.A. 00-145 amended Subsec. (a) to add reference to Sec. 8-2j; P.A. 02-74 amended Subsec. (b) to require commission to consider the municipal plan of conservation and development in decisions and to state on the record its findings on consistency with such plan; P.A. 02-77 amended Subsec. (c) to authorize commissions to act upon petitions, removing limitation of adoption or denial, effective June 3, 2002, and applicable to petitions filed on and after that date; P.A. 03-144 amended Subsec. (f) to add provisions re notice of certification by the applicant; P.A. 03-177 amended Subsec. (a) to provide that public hearings be conducted in accordance with Sec. 8-7d, and to delete provisions re notice of time and place for public hearing and notice to adjacent landowners, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 06-20 amended Subsec. (g) to apply subsection to all zoning commissions or final zoning authorities, effective May 2, 2006; P.A. 07-102 amended Subsec. (g) to add provision re acceptance and processing of site plan application involving inland wetlands and watercourses and to replace provision re consideration of report of inland wetlands agency with provision re consideration of report of inland wetlands agency and statement on the record of terms and conditions consistent with final decision of inland wetlands agency; P.A. 08-38 amended Subsec. (g) to substitute “give due consideration to” for “consider” re report of inland wetlands agency, effective May 7, 2008; P.A. 09-181 added Subsec. (m) re site plan approvals made during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (m) to apply to site plan approvals made prior to July 1, 2011, that have not expired prior to May 9, 2011, and to provide that approvals shall expire not less than 9 years after approval date and that no approval shall be valid for more than 14 years, effective May 9, 2011; P.A. 11-79 amended Subsec. (g) to redesignate existing provisions as Subdiv. (1) and amend same to add language limiting bond required for modified site plan from exceeding cost to perform modifications plus 10% of bond and delete provision re determination of adequacy of bond amount, and to add Subdivs. (2) and (3) re bond and surety requirements and release of same; P.A. 12-182 amended Subsec. (g) by making extensive changes throughout re posting and release of financial guarantees and re site improvements, effective June 15, 2012, and applicable to all approvals or extensions granted on or after that date.

See Sec. 7-159b re preapplication review of use of property.

When protested, change by town zoning commission requires vote of all members, not merely of those present at meeting. 123 C. 282. Change invalid if notice not in compliance with statute. Id., 472. Cited. Id., 541; 125 C. 720. Failure to state on record reason for change of regulation does not invalidate board's action. 129 C. 287. Ordinance invalid for failure to give notice and hold hearing. 131 C. 649. Cited. 133 C. 594. Does not apply to a proceeding pending on effective date of act. 134 C. 572. Husband of applicant sat at meeting and voted for application; held change of zone is invalid. 135 C. 1. Words “immediately adjacent” mean adjoining or abutting. Id., 24. Cited. 136 C. 94. Special act controls in West Hartford at least as to procedural matters. 138 C. 497. Cited. 141 C. 349. Zoning regulations shall be made in accordance with “a comprehensive plan” which is a general plan to control and direct use and development of property in municipality or large part thereof by dividing it into districts according to present and potential use of properties. 142 C. 265. Zoning commission need not set out reasons for amendment and change of zoning regulations in language which would satisfy meticulous criticism of a legal expert. Id., 580. Nothing in section permits vote of town meeting to approve any amendment adopted by zoning commission; power to provide for manner in which zoning regulations may be changed is vested exclusively in commission and cannot be delegated to town meeting. 143 C. 448. Compliance with statutory procedure was prerequisite to any valid and effective date change in zonal boundaries. 144 C. 475. Words “immediately adjacent in the rear”, as similarly used in special act, construed. Id., 677. Adequacy of notice. Id., 690. In computing notice period, both terminal days are excluded when such phrases as “at least” and “not less than” are used; compliance with statutory procedure was a prerequisite to any valid amendment of, or change in, zoning regulations. 145 C. 136. Legislative history; words “in any direction” mean “all or every direction” (former statute). Id., 325. Zone change in substantial conformity with comprehensive plan held not spot zoning; prior conferences with applicant and experts did not compel conclusion that commission made up its mind before public hearing. Id., 435. Regulation which does not clearly state boundaries of zone not ipso facto a nullity. Id., 468. An orderly extension of an existing district to serve a public need is not spot zoning; commission acts in a legislative capacity; board of appeals acts in a quasi-judicial capacity. Id., 592. Disregard of zoning regulations re traffic congestion and allowing access to commercial property through residential area constitutes illegal action by board. Id., 597. Notice is adequate if it sufficiently apprises those who may be affected of nature and character of action proposed; exempting shopping centers from certain liquor regulations held reasonable; classification is duty of legislative body. Id., 625. Delay in prosecuting violation by commission not deemed waiver. Id., 682. Purchasers of property have right to expect that classification will not change unless new conditions arise which demand rezoning for public good. 146 C. 170. Fact that person other than member of commission acted as moderator at public hearing does not of itself invalidate such hearing; upgrading of zone in residential semirural area is type of regulation generally upheld. Id., 531. Commission must state upon its records its reason for changing zoning regulation or boundaries of zoning district and such statement should contain only such reasons as motivated commission as collective body; extension of existing business zone held to constitute spot zoning. 147 C. 30. Stamford charter provides for review of action of zoning board by board of representatives; held that function of latter board is legislative and it may act without notice and hearing; unless charter expressly states otherwise, once zoning commission has adopted zoning regulations, municipality is powerless to amend them. 148 C. 33. When zoning authorities act within their prescribed legislative powers, they have a wide and liberal discretion; if change of zone is in accordance with comprehensive plan and predominating purpose in making change is to benefit community as a whole rather than landowner, this does not constitute spot zoning even though owner may receive an incidental benefit. Id., 68. Denial of petition pending action of planning commission held not to constitute surrender of its functions to planning commission; denial of an application “without prejudice” may permit a renewal of such application without waiting twelve months; possible that denial of an application “without prejudice” may raise a question whether such matter is appealable. Id., 172. Rule that zoning board of appeals cannot reverse an earlier decision unless there are changed conditions does not necessarily apply to zoning commission, which is essentially a legislative body; provision that board shall state upon its records its reasons for making a change is directory only, and failure to comply does not make action of commission void. Id., 299. Test of board's power to change zone is whether change is for benefit of community as a whole rather than for benefit of particular individual or groups of individuals. Id., 492. Commission tabled application for zone change pending receipt of additional information to support such change but later approved application without obtaining such information; held commission was motivated by individual welfare of petitioner and not the common good; in making change in zone, commission must follow mandates of Sec. 8-2; an important purpose of zoning is to lessen congestion in streets. Id., 500. Appeals from zoning authorities exist only under statutory authority; Stamford charter provides for review of the action of its zoning board in amending zoning map either by direct appeal to court or by petition to legislative body and then an appeal to court from such body's decision; held that each method is complete in itself and having pursued one, a party is precluded from pursuing the other. Id., 551. Strict compliance with statute is prerequisite to zoning action. 149 C. 76. Legislative history. Id., 77. Where former statute provided, if adequate protest is filed, no zone change can be made “except by a vote of two-thirds of all the members of the zoning commission”, held an affirmative two-thirds vote of authorized membership of commission is required. Id., 78. Failure of zoning commission to state on its records any reasons for zone change did not render action void. 149 C. 411. Cited. Id., 680, 682. Not spot zoning if change results in good of community as a whole and falls within requirements of comprehensive plan. 150 C. 646. Prior to 1963 amendment of Sec. 8-7, when no reason given for denial of application for special exception, court must search record to discover sufficient reason to support decision; no statutory requirement for giving reason for denial. 151 C. 265. Change of small area from one residential classification to another residential classification does not of itself constitute “spot zoning”. Id., 425. Elements constituting “spot zoning” discussed. 152 C. 7. Cited. Id., 311. Due process requirements not violated because plaintiff did not receive actual notice of zoning ordinance since adoption of ordinance affected every property owner in the town and such a rule would nullify statutory provision for notice by publication. Id., 325. Fact that zoning regulations were designated as “interim” does not make them invalid. 153 C. 187. Cited. Id., 483. Board not required to state a reason for denying a change of zone. Id., 574, 576. Change of zone which is dependent for its proper functioning on action by other agencies and over which zoning commission has no control cannot be sustained unless the necessary action appears to be a probability. 154 C. 202, 210. Claim public hearing statutory provision violated not considered as not raised or passed on by trial court. Id., 463. Variances should be granted charily; where plaintiff applied for a substantial variance of set back requirements and board denied application upon grounds of public convenience and welfare, appeal denied. Id., 484. Notice and filing of zone changes actually adopted distinct from, independent of and in addition to prehearing notice and filing. 155 C. 12, 16. Filing of map prior to hearing not required unless integral part of proposed regulations; statute does not require retention by town clerk of proposed zoning regulations after public hearing on same. Id., 20. Notice stating that among proposed changes in the zoning regulations was repeal of a paragraph specified by section and subsection numbers held sufficient. Id., 511. Cited. 156 C. 103. Where public notice contained text of proposed zoning amendment, notice was sufficient although adopted amendment differed from proposal so as to affect plaintiffs' interests; fundamental character was not changed. 157 C. 303. Decision rendered after 60 days is not invalid; language of section is directory only. Id., 520. Power to grant variance must be sparingly exercised and financial hardship alone is not sufficient grounds for granting variance. 158 C. 86. Cited. 160 C. 295. Member of zoning commission absent from public hearing may vote on proposed changes if he sufficiently acquaints himself with evidence presented at hearing. 161 C. 32. One publication in two newspapers, proper notice. 163 C. 45. Cited. 166 C. 207. Where zoning authority has stated reasons for zone change, reviewing court limits determinations to whether assigned grounds are pertinent and reasonably supported by the record. Id., 533, 543. Application of a “floating zone” to land in a town requires an application for change of zone and a public hearing as to the particular property or area. 168 C. 20. The zoning commission acts arbitrarily and violates the statutory uniformity requirement when it attempts to establish a buffer zone between two zones with different classifications in a specific instance but not in other instances. Id., 358. Cited. Id., 512; 170 C. 61; 173 C. 23; 176 C. 439; 178 C. 657; 186 C. 106; 194 C. 152; 195 C. 276; 212 C. 471; 213 C. 604; 218 C. 65; 219 C. 139; 220 C. 455; Id., 556; 221 C. 374; 222 C. 380; 224 C. 44; 232 C. 122; 235 C. 417; Id., 448.

Cited. 1 CA 621; 2 CA 49; Id., 506; 6 CA 686; 7 CA 684; 13 CA 448; 17 CA 150; Id., 405; 18 CA 85; 23 CA 232; Id., 256; 25 CA 164; 27 CA 443; 28 CA 314; 41 CA 89. When time requirements for notice are computed, the terminal days are excluded; purpose of such notice is to fairly and sufficiently apprise those who may be affected by the proposed action and enable them to prepare intelligently for the hearing; however, when a site plan is separable from its accompanying documents and the special permit application is for a use not permitted as of right, section is not applicable, and where the special permit application must contain a site plan, automatic approval under section may not occur if commission does not meet time limits in Sec. 8-3c. 60 CA 504. There is a strong presumption of regularity in proceedings of a public body such as a municipal planning and zoning commission; the settled standard of review of questions of fact determined by a zoning authority is that a court may not substitute its judgment for that of the zoning authority as long as it reflects an honest judgment reasonably exercised; court's review is based on the record, which includes the knowledge of the board members gained through personal observation of the site or through their personal knowledge of the area involved. 99 CA 768.

Improper for zoning board not to state upon its record the reasons it granted a variance. 10 CS 340. Cited. 13 CS 59. History. Id., 330. Compared with former statute. 15 CS 413. Protest against change of zone may be filed any time before final definitive action changing zone. 16 CS 42. In term “at least ten days before the hearing”, neither terminal date can be included in the computation of the period. 19 CS 441. Relationship through marriage of real estate agent assisting in development to zoning official not a disqualifying factor when official's vote was not necessary to decision. Id., 448. Persons who have signed a protest petition may not, in the absence of fraud, withdraw their names after the public hearing has been closed or concluded; history of section reviewed. 20 CS 83. News stories mentioning a public hearing held not to constitute notice. 21 CS 78. This section and Secs. 8-8 and 8-9 are not so linked that the date of publication of notice must be considered as the date the decision was rendered. 26 CS 88. Cited. Id., 169. Where information obtained at an ex parte meeting and public hearing were obviously taken into consideration by commission members at another public hearing some eight months later, procedure was improper since zone change opponents were given no opportunity to ascertain subordinate facts or cross-examine. Id., 500, 501. Where town's zoning regulations make no provision for amendment or repeal, section controls amendments and repeals. 28 CS 278. Adoption of zoning regulations on Sunday is illegal conduct of secular business. 31 CS 440. Cited 35 CS 246; 36 CS 281; 38 CS 492; Id., 590; 39 CS 426; 41 CS 218.

Subsec. (a):

Cited. 211 C. 78. Strict compliance with section prerequisite to amending town zoning regulations. 222 C. 374. Trial court improperly concluded that plaintiffs had waived their claim that defendant failed to comply with prescribed notice requirements; requirement of subject matter jurisdiction cannot be waived by any party and can be raised at any stage of proceedings; trial court improperly determined that statutory notice requirements were satisfied through reference to maps on file in tax assessor's office; mere reference to a map on file in offices of a separate agency does not constitute adequate notice of boundaries of property affected by proposed zone change. 277 C. 268. Publication of additional notices for rescheduled public hearing not required where zoning commission had satisfied notice requirements for the originally scheduled public hearing; although failure to comply with requirement of filing a copy of proposed zoning amendment with town clerk at least 10 days before public hearing is a jurisdictional defect that would render commission's zoning amendment invalid, plaintiff did not sustain its burden of proving that notice requirements were not met. 281 C. 66.

Cited. 20 CA 705, 706; 25 CA 611, 615; judgment reversed, see 223 C. 171; 30 CA 454. Failure to accurately describe subject property was inadequate notice for public hearing. 50 CA 517. Trial court's finding that notice requirements were not met was clear error. 54 CA 440. Notice of proposed zone change was sufficient in that the information provided in the metes and bounds description apprised the public, at a minimum, of the major contours of the project at issue. 146 CA 406.

Subsec. (d):

Cited. 211 C. 78. Appellate Court erred in concluding that planning and zoning commission could retroactively validate an otherwise invalid zone change by fixing a new effective date and publishing notice of its decision prior to that date; commission's failure to comply with publication requirement rendered the zone change void. 260 C. 399.

Cited. 30 CA 454. Although compliance with notice requirement is mandatory for zone change to be effective, timing of notice is directory and commission was allowed to fix new effective date and publish required notice. 53 CA 182.

Subsec. (f):

Cited. 192 C. 367; 225 C. 575. Although federal regulations allow a local zoning commission to consider compliance with local health regulations in evaluating recreational uses within a hydroelectric power project, federal regulations do not require that licensee obtain local zoning and building permits for development of recreational resources. 285 C. 498.

Cited. 6 CA 284.

Subsec. (g):

Cited. 192 C. 353; 194 C. 187; 211 C. 331; 215 C. 527; 222 C. 262; Id., 269; Id., 607; Id., 911; 223 C. 171; 224 C. 96; Id., 106; Id., 924; 225 C. 432; Id., 575; 226 C. 579; Id., 684; 227 C. 799. If site plan and accompanying documents are separable, Subsec. does not apply. 253 C. 183. Decisions and conditions that underlay commission's approval of a general plan of development that are final and unreviewable during subsequent site plan proceedings are unlawful. 290 C. 300.

Cited. 2 CA 489; 3 CA 556; 6 CA 284; 15 CA 561; 17 CA 405; 25 CA 392; judgment reversed, see 222 C. 607; 29 CA 1; Id., 469; 35 CA 317; Id., 599. Requirement that zoning commission give wetlands commission report “due consideration” is not a statutory mandate that zoning commission's decision be based on wetlands commission's report. 122 CA 112.



Section 8-3a - Findings of consistency of proposed regulations or boundaries with the plan of development. Referral of proposed regulations or boundaries to planning commission.

(a) In any municipality which has a combined planning and zoning commission operating under the general statutes or any special act, the commission shall state on the record its findings on consistency of a proposed zoning regulation or boundaries or changes thereof with the plan of development of the municipality.

(b) In any municipality which has a separate zoning commission operating under the provisions of this chapter or any special act and which also has a planning commission operating under the general statutes or any special act, proposed zoning regulations or boundaries or changes thereof shall be referred to such planning commission for a report at least thirty-five days prior to the date assigned for a public hearing to be held thereon. The report shall contain the findings of the planning commission on consistency of a proposed regulation or boundaries or changes thereof with the plan of development of the municipality and any other recommendations the planning commission deems relevant. The failure of the planning commission to report prior to or at the hearing shall be taken as approval of such proposals. The report concerning consistency with the plan of development and a statement of the vote of the planning commission approving, disapproving or proposing a modification of such proposal shall be publicly read at any public hearing held thereon. The full report of the planning commission regarding such proposal shall include the reasons for the commission's vote thereon and shall be incorporated into the records of any public hearing held thereon by the zoning commission. A proposal disapproved by the planning commission may be adopted by the zoning commission by a vote of not less than two-thirds of all the members of the zoning commission.

(1959, P.A. 614, S. 5; 1971, P.A. 862, S. 2; P.A. 91-398, S. 1.)

History: 1971 act required referral of proposed regulations to planning commission at least 35, rather than 30, days before hearing; P.A. 91-398 added provisions re statement on the record by combined planning and zoning commission of consistency of proposed change with the plan of development and requiring report of separate planning commission to contain findings on consistency of proposed regulation with plan of development and divided section into Subsecs.

Emphasizes legislative determination that cooperation between the two commissions should benefit a town. 148 C. 172. Cited. 150 C. 83. Unanimous vote of zoning commission was effective to adopt zoning amendment over planning commission's opposition. 154 C. 202. Cited. 159 C. 587. Appeal dismissed for lack of required vote approval for adoption of zoning proposal. 162 C. 210.

Cited. 35 CS 246.



Section 8-3b - Notice to regional council of governments of proposed zone or zone use change.

When the zoning commission of any municipality proposes to establish or change a zone or any regulation affecting the use of a zone any portion of which is within five hundred feet of the boundary of another municipality, the zoning commission shall give written notice of its proposal to each regional council of governments for the region or regions in which it and the other municipality are located. Such notice shall be made by certified mail, return receipt requested, or by electronic mail to the electronic mail address designated by the regional council of governments on the council's Internet web site for receipt of such notice, not later than thirty days before the public hearing to be held in relation thereto. If such notice is sent by electronic mail and the zoning commission does not receive an electronic mail message from a regional council of governments confirming receipt of such notice, then not later than twenty-five days before the public hearing, the zoning commission shall also send such notice by certified mail, return receipt requested, to such council. The regional council of governments shall study such proposal and shall report its findings and recommendations thereon to the zoning commission at or before the hearing, and such report shall be made a part of the record of such hearing. The report of any regional council of governments of any region that is contiguous to Long Island Sound shall include findings and recommendations on the environmental impact of the proposal on the ecosystem and habitat of Long Island Sound. If such report of the regional council of governments is not submitted at or before the hearing, it shall be presumed that such council does not disapprove of the proposal. A regional council of governments receiving such a notice may transmit such notice to the Secretary of the Office of Policy and Management or his or her designee for comment. The council may designate its regional planning commission to act for it under this section. The report of said council shall be purely advisory.

(1961, P.A. 546; 1967, P.A. 64, S. 1; 383, S. 1; 1969, P.A. 628, S. 5; 1971, P.A. 862, S. 3; P.A. 73-616, S. 51, 67; 73-679, S. 29, 43; P.A. 74-338, S. 42, 94; P.A. 75-537, S. 42, 55; P.A. 77-614, S. 19, 610; P.A. 84-76; P.A. 91-170, S. 3; P.A. 03-177, S. 2; P.A. 11-89, S. 1; P.A. 12-27, S. 2; P.A. 13-247, S. 276.)

History: 1967 acts required that zoning commission notify regional planning agency of proposal at least 30, rather than 20, days before hearing, substituted “does not disapprove” for “approves”, and added provision for transmitting notice to Connecticut development commission; 1969 act substituted director of the office of state planning for Connecticut development commission; 1971 act required notification of regional planning agency at least 35 days before hearing; P.A. 73-616 returned notice required to 30 days; P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for director of the office of state planning; P.A. 74-338 changed required notice to 35 days; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 84-76 provided for the notification of the regional planning agencies in which both municipalities are located; P.A. 91-170 added provisions re report of region that is contiguous to Long Island Sound; P.A. 03-177 replaced requirement that commission provide notice of the proposal not later than 35 days before the public hearing with provision that notice be made by certified mail not later than 30 days before the public hearing and required report of the regional planning agency to be made a part of the record of the hearing, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 11-89 added provisions re notice by electronic mail and made a technical change; P.A. 12-27 made technical changes; P.A. 13-247 deleted “located within the area of operation of a regional planning agency,” substituted “council” or “council of governments” for “agency” or “planning agency”, substituted “regional planning commission” for “executive committee” and deleted “or may establish a subcommittee for the purpose”, effective January 1, 2015.

Report of capitol region planning agency disapproving planned special development district was advisory only and town council's acceptance of plan for district could not be revised by trial court on ground of agency's disapproval. 159 C. 212. Cited. 167 C. 579.

Cited. 2 CA 595; 30 CA 454.

Notice requirement is mandatory and not permissive. 35 CS 246.



Section 8-3c - Special permits, exceptions and exemptions. Hearings. Filing requirements.

(a) If an application for a special permit or special exception involves an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, the applicant shall submit an application to the agency responsible for administration of the inland wetlands regulations no later than the day the application is filed for a special permit or special exception.

(b) The zoning commission or combined planning and zoning commission of any municipality shall hold a public hearing on an application or request for a special permit or special exception, as provided in section 8-2, and on an application for a special exemption under section 8-2g. Such hearing shall be held in accordance with the provisions of section 8-7d. The commission shall not render a decision on the application until the inland wetlands agency has submitted a report with its final decision to such commission. In making its decision the zoning commission shall give due consideration to the report of the inland wetlands agency. Such commission shall decide upon such application or request within the period of time permitted under section 8-7d. Whenever a commission grants or denies a special permit or special exception, it shall state upon its records the reason for its decision. Notice of the decision of the commission shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to the person who requested or applied for a special permit or special exception, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who requested or applied for such special permit or special exception may provide for the publication of such notice within ten days thereafter. Such permit or exception shall become effective upon the filing of a copy thereof (1) in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, and (2) in the land records of the town in which the affected premises are located, in accordance with the provisions of section 8-3d.

(1971, P.A. 862, S. 14; P.A. 77-450, S. 2; 77-509, S. 3; P.A. 87-215, S. 3, 7; 87-533, S. 8, 14; P.A. 88-338, S. 2, 5; P.A. 89-356, S. 12; P.A. 90-230, S. 12, 101; P.A. 03-177, S. 3.)

History: P.A. 77-450 deleted requirement that public hearing be held within 65 days and replaced requirement that decision be rendered within 65 days with requirement for rendering decision within time period under Sec. 8-7d; P.A. 77-509 changed effective date from time fixed by commission to time when filed in clerk's office and in land records; P.A. 87-215 authorized zoning commission to provide by regulation for additional notice by mail to adjacent landowners; P.A. 87-533 added Subsec. (a) regarding applications involving activity regulated pursuant to Secs. 22a-36 to 22a-45, inclusive, designated prior provisions as Subsec. (b) and added provision to require that the commission's decision be rendered after the inland wetlands agency has made its report and that the commission consider such report; P.A. 88-338 added applications for special exemption under Sec. 8-2g to Subsec. (b); P.A. 89-356 amended Subsec. (b) to authorize the person who requested or applied for a special permit or special exception to provide for the publication of the notice of the decision of the commission when such notice is not timely published; P.A. 90-230 made a technical correction in Subsec. (b) by substituting reference to “permit” for reference to “variance”; P.A. 03-177 amended Subsec. (b) to replace provisions re notice of time and place for public hearing and optional notice by mail to adjacent landowners with provision requiring that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 206 C. 554; 218 C. 65. When approval for site plan and special exception are separate actions, provisions re statutory timelines do not apply. 253 C. 195.

Cited. 5 CA 455; 7 CA 684; 18 CA 85; 24 CA 163; 29 CA 1; 38 CA 171; 41 CA 89; 45 CA 89.

Cited. 42 CS 256.

Subsec. (b):

Cited. 213 C. 604; 220 C. 455; 224 C. 924; 227 C. 799.

Cited. 20 CA 705; 29 CA 469; 30 CA 395; judgment reversed, see 230 C. 452. Trial court properly determined that failure of planning and zoning commission to comply with statutory notice and hearing requirements entitled individual plaintiffs to automatic approval of their application for special permit and site plan approval; notice of commission hearing was invalid and because failure to give proper notice was a jurisdictional defect, action of commission in denying plaintiffs' application was void. 52 CA 763. 15-day notice requirement is substantive, not a matter of procedure or convenience. 55 CA 359.



Section 8-3d - Variances, special permits, special exceptions and special exemptions to be recorded.

No variance, special permit or special exception granted pursuant to this chapter, chapter 126 or any special act, and no special exemption granted under section 8-2g, shall be effective until a copy thereof, certified by a zoning commission, planning commission, combined planning and zoning commission or zoning board of appeals, containing a description of the premises to which it relates and specifying the nature of such variance, special permit, special exception or special exemption, including the zoning bylaw, ordinance or regulation which is varied in its application or to which a special exception or special exemption is granted, and stating the name of the owner of record, is recorded in the land records of the town in which such premises are located. The town clerk shall index the same in the grantor's index under the name of the then record owner and the record owner shall pay for such recording.

(P.A. 75-317; P.A. 77-509, S. 4; P.A. 88-338, S. 3, 5.)

History: P.A. 77-509 included reference to chapter 126; P.A. 88-338 added special exemptions granted under Sec. 8-2g.

Cited. 189 C. 573. Appellate Court improperly determined that conditions attached to granting of variance must be explicitly stated in certificate of variance and construed solely on the basis of the language in the certificate; rather, such conditions should be construed by considering entire public record. 307 C. 728.

Cited. 18 CA 85; 30 CA 395; judgment reversed, see 230 C. 452.



Section 8-3e - Regulation of community residences for persons with intellectual disability, child-care residential facilities, community residences for persons receiving mental health or addiction services and hospice facilities.

(a) No zoning regulation shall treat the following in a manner different from any single family residence: (1) Any community residence that houses six or fewer persons with intellectual disability and necessary staff persons and that is licensed under the provisions of section 17a-227, (2) any child-care residential facility that houses six or fewer children with mental or physical disabilities and necessary staff persons and that is licensed under sections 17a-145 to 17a-151, inclusive, (3) any community residence that houses six or fewer persons receiving mental health or addiction services and necessary staff persons paid for or provided by the Department of Mental Health and Addiction Services and that has been issued a license by the Department of Public Health under the provisions of section 19a-491, if a license is required, or (4) any residence that provides licensed hospice care and services to six or fewer persons, provided such residence is (A) managed by an organization that is tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (B) located in a city with a population of more than one hundred thousand and within a zone that allows development on one or more acres; (C) served by public sewer and water; and (D) constructed in accordance with applicable building codes for occupancy by six or fewer persons who are not capable of self-preservation.

(b) Any resident of a municipality in which such a community residence or child-care residential facility is located may, with the approval of the legislative body of such municipality, petition (1) the Commissioner of Developmental Services to revoke the license of such community residence on the grounds that such community residence is not in compliance with the provisions of any statute or regulation concerning the operation of such residences, (2) the Commissioner of Children and Families to revoke the license of such child-care residential facility on the grounds that such child-care residential facility is not in compliance with the provision of any general statute or regulation concerning the operation of such child-care residential facility, or (3) the Commissioner of Mental Health and Addiction Services to withdraw funding from such community residence on the grounds that such community residence is not in compliance with the provisions of any general statute or regulation adopted thereunder concerning the operation of a community residence.

(P.A. 79-353; P.A. 84-341, S. 6, 8; P.A. 89-375, S. 4, 5; P.A. 01-161, S. 1, 4; P.A. 05-280, S. 56; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20; P.A. 13-247, S. 68; P.A. 16-66, S. 37.)

History: P.A. 83-341 added Subsec. (b) concerning petitions for revocation of license; P.A. 89-375 substituted “necessary” for “two” in referring to staff persons; P.A. 01-161 applied provisions to child-care residential facilities and made technical changes, effective July 1, 2001; P.A. 05-280 amended Subsec. (a) by adding Subdiv. (3) re zoning regulations pertaining to any community residence that houses six or fewer persons receiving mental health or addiction services and by making technical changes and amended Subsec. (b) by adding Subdiv. (3) re the ability of a resident of a municipality to petition the Commissioner of Mental Health and Addiction Services to withdraw funding from a community residence not operating in compliance with the provisions of a governing statute or regulation, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mentally retarded persons” was changed editorially by the Revisors to “persons with intellectual disability” in Subsec. (a); P.A. 13-247 amended Subsec. (a) to add Subdiv. (4) re hospice facilities; P.A. 16-66 amended Subsec. (a)(4) to replace “inpatient” with “licensed”, to replace “facility” with “residence”, to add Subpara. (D) re constructed in accordance with building codes for occupancy by six or fewer persons not capable of self-preservation and to make conforming changes.



Section 8-3f - Establishment of community residences for persons with intellectual disability and child-care residential facilities.

No community residence or child-care residential facility established pursuant to section 8-3e shall be established within one thousand feet of any other such community residence or child-care residential facility without the approval of the body exercising zoning powers within the municipality in which such residence is proposed to be established.

(P.A. 84-517, S. 2, 3; P.A. 01-161, S. 2, 4.)

History: P.A. 01-161 applied provisions to child-care residential facilities, effective July 1, 2001.



Section 8-3g - Regulation of community residences for mentally ill adults and UCONN 2000 projects.

(a) No zoning regulation adopted pursuant to this chapter or any special act shall prohibit any community residence in any area which is zoned to allow structures containing two or more dwelling units.

(b) No zoning regulation adopted pursuant to this chapter or any special act shall prohibit any project, as defined in subdivision (16) of section 10a-109c, in any area which is zoned to allow commercial structures.

(P.A. 84-341, S. 2, 8; P.A. 95-230, S. 40, 45; P.A. 97-293, S. 22, 26.)

History: P.A. 95-230 added Subsec. (b) re projects under UCONN 2000, effective June 7, 1995; P.A. 97-293 made a technical change in Subsec. (b), effective July 1, 1997.

See Sec. 19a-507a for definition of “community residence”.



Section 8-3h - Notice to adjoining municipalities.

Section 8-3h is repealed, effective October 1, 2003.

(P.A. 87-307, S. 1; P.A. 89-175, S. 3, 7; P.A. 03-177, S. 14.)



Section 8-3i - Notice to water company re projects within aquifer protection area or watershed of water company.

(a) As used in this section “water company” means a water company, as defined in section 25-32a, and “petition” includes a petition or proposal to change the regulations, boundaries or classifications of zoning districts.

(b) When an application, petition, request or plan is filed with the zoning commission, planning and zoning commission or zoning board of appeals of any municipality concerning any project on any site that is within the aquifer protection area delineated pursuant to section 22a-354c or the watershed of a water company, the applicant or the person making the filing shall provide written notice of the application, petition, request or plan to the water company and the Commissioner of Public Health in a format prescribed by said commissioner, provided such water company or said commissioner has filed a map showing the boundaries of the watershed on the land records of the municipality in which the application, petition, request or plan is made and with the planning commission, zoning commission, planning and zoning commission or zoning board of appeals of such municipality or the aquifer protection area has been delineated in accordance with section 22a-354c, as the case may be. Such notice shall be made by certified mail, return receipt requested, and shall be mailed not later than seven days after the date of the application. Such water company and the Commissioner of Public Health may, through a representative, appear and be heard at any hearing on any such application, petition, request or plan.

(c) Notwithstanding the provisions of subsection (b) of this section, when an agent of the zoning commission, planning and zoning commission or zoning board of appeals is authorized to approve an application, petition, request or plan concerning any site that is within the aquifer protection area delineated pursuant to section 22a-354c or the watershed of a water company without the approval of the zoning commission, planning and zoning commission or zoning board of appeals, and such agent determines that the proposed activity will not adversely affect the public water supply, the applicant or person making the filing shall not be required to notify the water company or the Commissioner of Public Health.

(P.A. 89-301, S. 2; P.A. 91-300, S. 3; P.A. 98-115; P.A. 06-53, S. 1.)

History: P.A. 91-300 revised the statutory definition of water company by changing the statutory definition reference from Sec. 16-1 to Sec. 25-32a; P.A. 98-115 added Subsec. (a) defining “water company” and “petition”, designated existing provisions Subsec. (b) and amended Subsec. (b) to require notice of projects in aquifer protection areas and added Subsec. (c) re approvals by agents of land use agencies without notice under this section; P.A. 06-53 amended Subsec. (b) to require the Commissioner of Public Health to receive notice of proposed activity on sites within acquifer protection areas or water company watersheds, to give said commissioner the right to appear and be heard at any hearing on any such proposed activity and to provide for the filing of maps showing the boundaries of the watershed with the local planning commission, amended Subsec. (c) to add the Commissioner of Public Health to the notification exemption and made technical changes throughout.



Section 8-3j - Regulation of family child care homes.

No zoning regulation shall treat any family child care home registered pursuant to section 17b-733 in a manner different from single or multifamily dwellings.

(P.A. 90-286, S. 4, 9; P.A. 15-227, S. 25.)

History: Pursuant to P.A. 15-227, “family day care home” was changed editorially by the Revisors to “family child care home”, effective July 1, 2015.



Section 8-4 - Zoning commission may be designated as planning and zoning commission.

Section 8-4 is repealed.

(1949 Rev., S. 840; 1959, P.A. 679, S. 4.)



Section 8-4a - Zoning or planning commission may be designated as planning and zoning commission.

Any town, city or borough, unless otherwise provided by special act, may by ordinance or by vote of its legislative body designate its zoning commission or its planning commission as the planning and zoning commission for such municipality, and such commission shall thereupon have all the powers and duties of both a planning commission and a zoning commission and shall supersede any previous planning commission or zoning commission, as the case may be. Such vote shall establish the number of members to comprise such planning and zoning commission, which number of members shall be five, six, seven, eight, nine or ten, not counting nonvoting members. In the establishment of a five-member planning and zoning commission, the provisions of section 8-19 shall apply. In the establishment of a planning and zoning commission with six or more members, the provisions of section 8-19 shall apply except that the terms of office shall be so arranged that not more than three of such terms on a six-member commission, four of such terms on a seven or an eight-member commission, or five of such terms on a nine or ten-member commission shall expire in any one year. Any public hearing conducted by a planning and zoning commission with six or more members shall be held by the commission or a committee thereof appointed for that purpose constituting a majority of the members of the commission. Any combined planning and zoning commission established under the general statutes prior to October 1, 1959, may continue to exist. Upon the establishment of a combined planning and zoning commission, all regulations adopted by the planning commission or the zoning commission which were in effect prior to the establishment of such combined commission shall continue in full force and effect until modified, repealed or superseded in accordance with the provisions of this chapter and chapter 126. A vacancy on such combined planning and zoning commission shall be filled in a manner prescribed by the legislative body of such municipality.

(1959, P.A. 614, S. 6; 679, S. 3; 1971, P.A. 362, S. 1; 763, S. 2; P.A. 75-21, S. 1, 3; P.A. 77-509, S. 10.)

History: 1971 acts added provision continuing regulations of zoning or planning commission in force until modified, repealed or superseded by newly combined commission and extended applicability of section to cities and boroughs; P.A. 75-21 changed maximum numbers of terms to expire in one year from two to three on six-member commission, from three to four on seven or eight-member commission and from four to five on a nine or ten-member commission; P.A. 77-509 added provision concerning filling of vacancies.

See Sec. 8-1b re alternate members of zoning commission or combined planning and zoning commission.

Cited. 154 C. 473; 161 C. 430; 170 C. 62; 186 C. 106. Vote of a salaried municipal officer, although invalid under this statute and Sec. 8-19, did not invalidate commission's entire action in approving a zone reclassification where total valid votes were sufficient. 196 C. 192.

Cited. 2 CA 213; 31 CA 643.



Section 8-4b - Change from combined commission to separate commissions.

Any town, city or borough which has designated its zoning commission or its planning commission as the planning and zoning commission of such municipality under the provisions of section 8-4a may, by ordinance or by vote of its legislative body, reverse such designation and do anything necessary to conform to the provisions of this chapter or chapter 126; provided no such reversal, unless otherwise stated, shall be construed to affect the continuity of planning or zoning in such town.

(February, 1965, P.A. 566; 1971, P.A. 763, S. 3.)

History: 1971 act included cities and boroughs under provisions of section.



Section 8-5 - Zoning board of appeals. Alternate members.

(a) In each municipality having a zoning commission there shall be a zoning board of appeals consisting of five regular members and three alternate members, unless otherwise provided by special act. Such alternate members, also referred to as “the panel of alternates”, shall, when seated as herein provided, have all the powers and duties set forth in the general statutes relating to zoning boards of appeals and their members. The regular members and alternate members of such zoning board of appeals shall be electors and shall not be members of the zoning commission, any provision of any special act to the contrary notwithstanding. Such board and such panel of alternates shall, unless otherwise provided by special act, be elected or appointed in such manner and for such terms as is determined for each by ordinance adopted by the municipality. Any vacancy in such board, including any vacancy in the panel of alternates, unless otherwise provided by ordinance or special act, shall be filled for the unexpired portion of the term, by the board of selectmen of towns or the chief executive officer of cities and boroughs. Such board by vote of its regular members only shall elect a chairman from among its members, unless otherwise provided by special act, and all meetings of such board shall be held at the call of the chairman and at such other times as the board determines and shall be open to the public. Such chairman or in his absence the acting chairman may administer oaths and compel the attendance of witnesses. The board shall keep minutes of its proceedings showing the vote of each member and each alternate member when seated upon each question or, if absent or failing to vote, indicating such fact; and shall also keep records of its examinations and other official actions. Each rule or regulation and each amendment or repeal thereof and each order, requirement or decision of the board shall immediately be filed in the office of the board and shall be a public record.

(b) The zoning board of appeals of any town shall have jurisdiction over that part of the town outside of any city or borough contained therein except that the legislative body of any city or borough may, by ordinance, designate the zoning board of appeals of the town in which such city or borough is situated as the zoning board of appeals of such city or borough.

(1949 Rev., S. 841; 1951, S. 158b; 1953, S. 376d; 1959, P.A. 146, S. 1; 1961, P.A. 271; 1963, P.A. 137; 1971, P.A. 763, S. 4; P.A. 75-629, S. 2; P.A. 89-175, S. 1, 7.)

History: 1959 act required alternate members; 1961 act added panel of alternates in provision for method of selection and determination of terms; 1963 act added “any provision of any special act to the contrary notwithstanding” to the provision governing membership of zoning board of appeals; 1971 act made no changes; P.A. 75-629 added Subsec. (b) concerning jurisdiction of zoning board of appeals; P.A. 89-175 amended Subsec. (a) to eliminate provisions re appointment of board members and alternates in cities and boroughs and to provide that board members and alternates may be elected or appointed in any municipality.

See Sec. 9-1 for applicable definitions.

See Sec. 9-209 re certification of terms of office and number of members of planning and zoning boards or commissions.

Cited. 123 C. 264. Board of appeals acts in a quasi-judicial capacity as distinguished from zoning commission. 145 C. 592. Cited. 148 C. 33; 165 C. 185; 219 C. 352.

Cited. 33 CA 281. Local zoning regulation, which mirrors statute, confers only specific narrowly defined powers on the chairman and in this case chairman was not authorized to act on behalf of board as to any substantive matter such as termination of disposition of an appeal. 69 CA 230.

Compared with number 305 of special acts of 1931. 10 CS 194.

Subsec. (a):

Unseated alternate zoning board member is precluded from participating in board deliberations following the close of a public hearing. 127 CA 669.



Section 8-5a - Designation of alternate members to act.

If a regular member of a zoning board of appeals is absent, he may designate an alternate from the panel of alternates to act in his place. If he fails to make such designation or if he is disqualified, the chairman of the board shall designate an alternate from such panel, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(1959, P.A. 146, S. 2; 1971, P.A. 763, S. 5.)

History: 1971 act made no changes.

Fact that minutes failed to show how or by whom alternates who participated in hearing were designated did not invalidate board's action. 150 C. 539. Cited. 219 C. 352.

Cited. 33 CA 281. Unseated alternate zoning board member's participation in public hearing was not in contravention of plain language of section. 127 CA 669.



Section 8-5b - Ordinance may provide for appointment of alternate members.

Any town, city or borough, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to provide by ordinance for the appointment of three alternate members to its zoning board of appeals as is set forth in section 8-5.

(1961, P.A. 253.)

Cited. 219 C. 352.



Section 8-6 - Powers and duties of board of appeals.

(a) The zoning board of appeals shall have the following powers and duties: (1) To hear and decide appeals where it is alleged that there is an error in any order, requirement or decision made by the official charged with the enforcement of this chapter or any bylaw, ordinance or regulation adopted under the provisions of this chapter; (2) to hear and decide all matters including special exceptions and special exemptions under section 8-2g upon which it is required to pass by the specific terms of the zoning bylaw, ordinance or regulation; and (3) to determine and vary the application of the zoning bylaws, ordinances or regulations in harmony with their general purpose and intent and with due consideration for conserving the public health, safety, convenience, welfare and property values solely with respect to a parcel of land where, owing to conditions especially affecting such parcel but not affecting generally the district in which it is situated, a literal enforcement of such bylaws, ordinances or regulations would result in exceptional difficulty or unusual hardship so that substantial justice will be done and the public safety and welfare secured, provided that the zoning regulations may specify the extent to which uses shall not be permitted by variance in districts in which such uses are not otherwise allowed. No such board shall be required to hear any application for the same variance or substantially the same variance for a period of six months after a decision by the board or by a court on an earlier such application.

(b) Any variance granted by a zoning board of appeals shall run with the land and shall not be personal in nature to the person who applied for and received the variance. A variance shall not be extinguished solely because of the transfer of title to the property or the invalidity of any condition attached to the variance that would affect the transfer of the property from the person who initially applied for and received the variance.

(1949 Rev., S. 842; P.A. 77-509, S. 5; P.A. 88-338, S. 4, 5; P.A. 93-385, S. 1.)

History: P.A. 77-509 added provisions concerning variances; P.A. 88-338 added reference to special exemptions under Sec. 8-2g; P.A. 93-385 designated existing provisions as Subsec. (a) and added Subsec. (b) providing that zoning variances shall run with the land.

Action in executive session by four members of board not invalid because full membership did not participate. 125 C. 720. Board of appeals not unreasonable in denying variance for parking lot in residential zone. 126 C. 228. Provision re variance in regulation was in harmony with section. 129 C. 288. “Hardship” construed. 111 C. 616; 114 C. 15; 120 C. 454; 124 C. 525; 125 C. 715; 126 C. 228; 129 C. 280; Id., 285; 130 C. 164; 132 C. 542. Injunctive relief on ground of unconstitutionality of action of zoning authorities cannot be sought until party has been granted or denied a variance by zoning board of appeals. 142 C. 415. Board has power to grant variance under section when its own regulation was limited. 143 C. 132. Zoning board of appeals shall not grant variance unless it can reasonably find that strict application would entail exceptional difficulty or undue hardship on an individual property owner. Id., 542. Similar provision in Bridgeport zoning regulations construed. 144 C. 641. Difference between variance and exception; accessory use defined. 146 C. 70. Financial loss or hardship is not sufficient reason for granting variance. Id., 547. Conditions permitting an exception must be found in zoning regulations themselves. Id., 665. Variance denied since hardship was of plaintiffs' own making. Id., 737. In order to warrant a variance, hardship must be shown to differ in kind from hardship imposed on properties in general by regulations. 147 C. 358. Cited. 148 C. 33. Board can grant variance for reasons stated in section; mere financial gain to applicant is not sufficient. Id., 443. Zoning board of appeals should not be permitted to revoke former action unless there has been a change in conditions or new considerations materially affecting merits of subject matter have intervened; that applies even though former action was taken without prejudice; where plaintiff purchased property under conditions and restrictions now complained of, ground of “hardship” without support in evidence; also, motive for seeking variance was greater financial return, and any claimed unsuitability of land for residence purposes did not attach any more particularly to plaintiff's land than to zoning district in general. 149 C. 698. Mere financial loss does not constitute hardship warranting granting of variance; but if loss is so great as to amount to confiscation of applicant's property, variance might be justified; hardship warrants granting of variance only if it is different in kind from hardship imposed by regulations on property in general; it must be peculiarly oppressive to applicant's property. 150 C. 391. Zoning board of appeals acting under section must conduct public hearing on every application submitted to it and give timely and adequate notice in accordance with Sec. 8-7. Id., 532. Aggrieved party cannot bypass board by bringing action in Superior Court seeking review of zoning enforcement officer's action. 151 C. 27. Board cannot reverse its decision unless aggrieved party can show a change of conditions or circumstances. Id., 34. For granting of variance, hardship imposed must differ in kind from hardship imposed on properties generally by the regulations; if hardship affects all property in general area, the matter can only be acted on legislatively, not administratively. Id., 49. Special exception not allowed where requirements of regulations not met. Id., 144. Variance allowed where owner built on lot with 100 foot frontage, even where area restricted to 120 foot frontage and owner had prior opportunity to buy lot at its original 120 foot frontage. Id., 165. As variance would not materially impair effectiveness of zoning regulations as a whole, court upheld granting of said variance. Id., 166. When claimed hardship arises because of actions of applicant, board is without power to grant variance. Id., 681. Mere statement that application of zoning restriction to named premises constitutes a hardship not sufficient reason for variance. 153 C. 314, 316. Failure to give posted notice as required by Stratford zoning regulations made action by town zoning board granting zoning changes illegal. 154 C. 420. One who has contracted to purchase property has standing to apply for a special exception or variance governing its use. Id., 426. Refusal of zoning board to grant variance was not abuse of its discretion where applicant had bought undersized lot in district zoned to require 3-acre lots for building. Id., 380. Board had function of deciding whether plaintiff's process of assembling small arms ammunition was manufacture of explosives prohibited by zoning regulation in his area and was not bound by definition of explosives in Sec. 29-83. Id., 558. Cited. 155 C. 175, 180. That property previously equipped and leased as restaurant could not now be leased again as restaurant unless variance was granted to permit restoration of its lapsed liquor permit held not such a hardship as justified board of appeals granting a variance. 156 C. 426. Cited. Id., 588. Appeal to Court of Common Pleas without prior proceeding under section upheld where relief sought was equitable in nature for injunction against town officials. 157 C. 548. Cited. 162 C. 44. Considerations of board in granting variances. 163 C. 179. Cited. Id., 237; Id., 453. Notice which incorrectly referred to an appeal hearing as a hearing on a variance request held sufficient. 164 C. 325. Cited. 165 C. 185. Section does not allow a board of appeals when granting a variance to make a new ordinance for a particular property; the statute only allows the board to vary the application of the existing ordinance in enumerated instances. 168 C. 194. Cited. 173 C. 420. Statutory standard of “exceptional difficulty or unusual hardship” interpreted. 174 C. 323. Cited. 178 C. 364; 179 C. 250. Zoning board of appeals lacked authority to grant variance for trailer park since city's zoning regulations prohibited the enlargement of a nonconforming use. 180 C. 193. Cited. 186 C. 32. Section does not preclude review of actions of a commission by zoning board of appeals; relationship with Secs. 8-9 and 8-10 discussed. 186 C. 106. Cited. 213 C. 604; 217 C. 588; 219 C. 352; 221 C. 374; 225 C. 432; Id., 691; 226 C. 80; 233 C. 198; 235 C. 850; 241 C. 180. In reviewing a zoning board's decision, reviewing court is bound by the substantial evidence rule; the question is not whether trial court would have reached the same conclusion but whether the record before the board supports the decision reached; if trial court finds there is substantial evidence to support board's findings, it cannot substitute its judgment for that of the board; person who seeks a variance must show that because of some unusual characteristic of a person's property, literal enforcement of zoning regulations would result in unusual hardship to such person; the hardship must arise directly out of the application of the regulations to circumstances or conditions beyond such person's control; where extreme hardship has not been established, the reduction of a nonconforming use to a less offensive prohibited use may constitute independent ground for granting a variance; conversion of property use from current nonconforming use as a foundry to prohibited use as automobile repair shop would be less offensive to surrounding residents; decision of board granting variance was proper because it reduced preexisting nonconforming use of property to a less offensive prohibited use. 281 C. 553.

Cited. 4 CA 271. Action pending under section cannot be used under prior pending action rule to bar action subsequently brought under Sec. 8-12. 9 CA 534. Cited. 15 CA 729; 18 CA 195; Id., 312; 22 CA 255; 24 CA 49; 27 CA 297; 29 CA 402; 31 CA 380; 42 CA 272; judgment reversed, see 241 C. 180; 43 CA 545; 45 CA 702. The threshold issue is whether an order, requirement or decision by zoning enforcement officer was made, thus triggering the statutory framework for appeal. 58 CA 74. Cited. 87 CA 143. The power to vary the ordinance to accommodate practical difficulties and do substantial justice lies exclusively with the board of appeals. 146 CA 406.

Compared with number 305 of special acts of 1931. 10 CS 194. Board is without power to authorize an exception or variance without some basis of fact. 18 CS 48. Possible inconvenience to public and economic disadvantage to owner held not sufficient justification for granting of variance on ground of practical difficulty or unnecessary hardship. 21 CS 102. Where board passed on issue which was not presented to it in any manner cognizable under the act or the regulations, it acted gratuitously and the application was not within its jurisdiction and should have been denied. 25 CS 279. Rule that board cannot reverse a former decision unless there has been a change in conditions did not apply where former decision was invalid because of improper notice. 26 CS 255. Circumstances under which board's decisions should be overruled discussed. Id., 256. Zoning board of appeals acted in arbitrary and illegal manner in granting variance to defendant where there was no evidence the limitation as to the amount of outdoor storage area was so unbearable a reduction as to be confiscatory or arbitrary. 28 CS 278. Cited. 30 CS 157; 32 CS 223; Id., 625. Zoning board of appeals did not act arbitrarily in denying a variance to use a portion of a residence as a real estate office since a real estate broker is not a “professional person” within purview of zoning regulations. 36 CS 217. Cited. 38 CS 651; 41 CS 218.

Subsec. (a):

Subdiv. (3): Power to vary regulations must be sparingly exercised; financial detriment to a single owner not sufficient reason. 139 C. 116. Cited. 152 C. 661; 155 C. 42; 165 C. 389, 393. Subdiv. (3): Circumstances in which zoning board of appeals may grant a variance are in substance the same as those specified in section 11.6.3 of the zoning regulations of New Haven. Id., 749. Cited. 179 C. 650. Subdiv. (1): Legislative intent that issue of what constitutes nonconforming use should be handled in the first instance by local administrative officials. 180 C. 575. Cited. 181 C. 556; 205 C. 703; 206 C. 362; 218 C. 438; 225 C. 575; 228 C. 785; 234 C. 498. Zoning commission's denial of application for special exception was an enforcement action and therefore administrative in nature and board of appeals has authority to hear appeals re such enforcement actions. 280 C. 274. Zoning board of appeals had jurisdiction to hear and determine administrative appeal concerning whether certificate of zoning compliance conformed with a stipulated judgment; use of “any” before “order” was intended to convey broad jurisdiction over all orders, requirements and decisions of the zoning enforcement officer, without limitation. 296 C. 434. Municipal zoning enforcement officer's action or inaction with respect to homeowner's letter did not give rise to an independent “decision” that could be appealed to zoning board of appeals. 311 C. 356. Board improperly granted application for variance when evidence established that the property would have economic value if the variance were denied and denial would cause no unusual hardship; 25 CA 631 and its progeny, holding that even in the absence of showing of economic hardship, variance may be granted if literal enforcement of regulation causes exceptional difficulty or hardship because of some unusual characteristic of the property, overruled. 320 C. 9.

Cited. 4 CA 205; Id., 500; 12 CA 90; 15 CA 387; 17 CA 17; judgment reversed, see 212 C. 570; 20 CA 302; 21 CA 594; 23 CA 441; 25 CA 375; 26 CA 187; 31 CA 270; 34 CA 552; 43 CA 443; Id., 545. Subdiv. (3): Voluntary assumption of hardship does not constitute grounds for a variance. 50 CA 308. Planning and zoning commission was engaged in act of “enforcement” when it granted applicant's site plan application. 58 CA 399. Plaintiff's claimed financial loss is not valid basis for granting variance from zoning regulations because plaintiff's loss does not rise to an unusual hardship under section. 62 CA 528. Subdiv. (3): Claimed hardship for variance is legal where 20-foot setback requirement on 50-foot lot would limit defendant to constructing 10-foot-wide building in commercial zone, perpetuating property's present nonconforming use as single-family residence in a commercial zone, and where variance is in keeping with town's comprehensive plan. 66 CA 565. Issuance of certificate of zoning compliance by zoning enforcement officer is decision by such officer, and appeal from such decision is expressly permitted by statute. 106 CA 1. Because there was no record of an application to the zoning enforcement officer for a certificate of zoning compliance claiming that parcel at issue was a preexisting, nonconforming lot, and hence no denial of such application and appeal therefrom to the board, the issue of preexisting, nonconforming use was not properly before court; a parcel that was not approved as a buildable lot is not one of the conditions that a variance may be validly used to resolve. 117 CA 569. Errors of architect or contractor that resulted in roof exceeding maximum height requirement are attributable to homeowners because the voluntary acts of architect or contractor were on behalf of the homeowners whom the variance would benefit; hardship was self-created and zoning board of appeals was without authority to grant waiver sought; “de minimis” deviation is not recognized in Connecticut. 126 CA 400. Subdiv. (3): Appeal from denial of petition for a variance was not improperly dismissed where plaintiff's inability to build 4 homes on the property constituted a mere disappointment in use and not an unusual hardship. 149 CA 115.

Subdiv. (3): Where zoning board granted plaintiffs variance from which a successful appeal was taken, fact that plaintiffs had begun construction did not constitute a hardship under section since such construction was begun before expiration of appeal period; no hardship existed by reason of the size, shape and topography of plaintiffs' lot where all properties in the area were similar in size, shape and grade and regulations affected all similar properties in the same manner. 26 CS 255. Subdiv. (3): Financial disappointment insufficient to support granting of variance absent showing strict application of zoning regulations would destroy economic utility of property; property owners purchasing, with knowledge, express or implied, of zoning regulations, cannot be deemed to prevent valid case of exceptional difficulty or unusual hardship since they were aware, in law or in fact, of zoning restrictions prior to taking title to premises. 29 CS 4. Subdiv. (3): It is improper for zoning board of appeals to grant a variance solely on the basis that variance would improve the neighborhood without another finding of hardship. 51 CS 190.



Section 8-6a - Appeal to be heard before variance when both joined.

Whenever an application to a zoning board of appeals for the grant of a variance is joined with an appeal from any order, requirement or decision made by the official charged with the enforcement of this chapter, or any bylaw, ordinance or regulation adopted under the provisions of this chapter, the board shall first decide the issues presented by such appeal.

(P.A. 75-86, S. 1.)

Cited. 219 C. 352; 225 C. 691; 226 C. 80.

Cited. 20 CA 302; 34 CA 552.



Section 8-7 - Appeals to board. Hearings. Effective date of exceptions or variances; filing requirements.

The concurring vote of four members of the zoning board of appeals shall be necessary to reverse any order, requirement or decision of the official charged with the enforcement of the zoning regulations or to decide in favor of the applicant any matter upon which it is required to pass under any bylaw, ordinance, rule or regulation or to vary the application of the zoning bylaw, ordinance, rule or regulation. An appeal may be taken to the zoning board of appeals by any person aggrieved or by any officer, department, board or bureau of any municipality aggrieved and shall be taken within such time as is prescribed by a rule adopted by said board, or, if no such rule is adopted by the board, within thirty days, by filing with the zoning commission or the officer from whom the appeal has been taken and with said board a notice of appeal specifying the grounds thereof. Such appeal period shall commence for an aggrieved person at the earliest of the following: (1) Upon receipt of the order, requirement or decision from which such person may appeal, (2) upon the publication of a notice in accordance with subsection (f) of section 8-3, or (3) upon actual or constructive notice of such order, requirement or decision. The officer from whom the appeal has been taken shall forthwith transmit to said board all the papers constituting the record upon which the action appealed from was taken. An appeal shall not stay any such order, requirement or decision which prohibits further construction or expansion of a use in violation of such zoning regulations except to such extent that the board grants a stay thereof. An appeal from any other order, requirement or decision shall stay all proceedings in the action appealed from unless the zoning commission or the officer from whom the appeal has been taken certifies to the zoning board of appeals after the notice of appeal has been filed that by reason of facts stated in the certificate a stay would cause imminent peril to life or property, in which case proceedings shall not be stayed, except by a restraining order which may be granted by a court of record on application, on notice to the zoning commission or the officer from whom the appeal has been taken and on due cause shown. The board shall hold a public hearing on such appeal in accordance with the provisions of section 8-7d. Such board may reverse or affirm wholly or partly or may modify any order, requirement or decision appealed from and shall make such order, requirement or decision as in its opinion should be made in the premises and shall have all the powers of the officer from whom the appeal has been taken but only in accordance with the provisions of this section. Whenever a zoning board of appeals grants or denies any special exception or variance in the zoning regulations applicable to any property or sustains or reverses wholly or partly any order, requirement or decision appealed from, it shall state upon its records the reason for its decision and the zoning bylaw, ordinance or regulation which is varied in its application or to which an exception is granted and, when a variance is granted, describe specifically the exceptional difficulty or unusual hardship on which its decision is based. Notice of the decision of the board shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to any person who appeals to the board, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who requested or applied for such special exception or variance or took such appeal may provide for the publication of such notice within ten days thereafter. Such exception or variance shall become effective upon the filing of a copy thereof (A) in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, and (B) in the land records of the town in which the affected premises are located, in accordance with the provisions of section 8-3d.

(1949 Rev., S. 843; 1951, 1953, S. 378d; 1959, P.A. 458; 577, S. 5; 614, S. 4; 1963, P.A. 55, S. 1; February, 1965, P.A. 622, S. 2; 1967, P.A. 884, S. 1; 1971, P.A. 862, S. 4; P.A. 75-86, S. 2; P.A. 77-450, S. 3; 77-509, S. 6; P.A. 84-122; P.A. 87-215, S. 4, 7; P.A. 89-356, S. 13; P.A. 03-144, S. 2; 03-177, S. 4.)

History: 1959 acts changed “appellant” to “applicant” in first sentence, provided for filing of exception, variance or reversal in case of a district, added requirement of newspaper publication of notice of hearing and added requirement appeal be decided within 60 days; 1963 act added requirement board record reasons for denial of exception or variance and for sustaining of order or decision; 1965 act required notice of board's decision on appeal to be mailed to appellant and to be published in a newspaper, eliminated requirement for publishing notice of the filing of the variance, exception or reversal and deleted statement that appeals from decisions of board may be made in the manner set forth in Sec. 8-8 within 15 days of their effective date; 1967 act stated in more detail the notification of decision required to be given the appellant and changed deadline for notification from within 3 days of decision to within 10 days of decision; 1971 act required that appeal be heard within 65 days of notice rather than within “a reasonable time”, required that decision be rendered within 65, rather than 60, days of hearing and required publication of decision and notification of appellant within 15 rather than 10 days; P.A. 75-86 required recording of regulation varied or to which exception made and basis for reaching decision; P.A. 77-450 deleted provision requiring that decision be reached within 65 days of hearing and replaced 65-day limit between notice and hearing with reference to time period under Sec. 8-7d; P.A. 77-509 added provision concerning stay of order on appeal where prohibition of construction, expansion, etc. involved and provided that decisions become effective not at time fixed by board but by filing in clerk's office and in land records; P.A. 84-122 required that appeals be taken within 30 days if no set period for taking appeals is adopted by the board; P.A. 87-215 authorized board to provide by regulation for additional notice by mail to adjacent landowners; P.A. 89-356 added provision authorizing the person who requested or applied for a special exception or variance or took an appeal to provide for the publication of the notice of the decision of the board when such notice is not published in a timely manner; P.A. 03-144 added provisions re time for commencement of appeal; P.A. 03-177 replaced provisions re notice of time and place for public hearing and optional notice by mail to adjacent landowners with provision requiring that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 140 C. 527; 142 C. 88; Id., 92; 148 C. 33; Id., 603. Since there was no applicable limitation of time for taking appeal, and since there was failure to show prejudice by any delay in taking appeal and thus doctrine of laches could not be invoked, it could not be said that appeal was barred by lapse of time. 150 C. 113. Cited. Id., 413. Provisions requiring hearing to be held by zoning board of appeals on “any appeal” are not limited to appeals in technical sense; they apply to every application invoking powers conferred on board by Sec. 8-6; recitation that applicant sought permission to change nonconforming use of his premises as a mink ranch to a “lesser” nonconforming use was insufficient notice to inform those who might be affected by change. Id., 532. Prior to 1965 amendment: Time for taking appeal from zoning board controlled by this section rather than Sec. 8-8. 151 C. 646. Cited. Id., 694; 153 C. 315; Id., 623; 154 C. 32; 155 C. 178. Although condition requiring petitioner to deed part of property for street widening was illegal and of no effect, remainder of board's decision granting exception for construction of gasoline station was separable and therefore valid. Id., 350. Provisions not applicable to any municipality which has not adopted general enabling act as provided in Sec. 8-1; hence notice of hearing in conformance with Hartford zoning ordinance was proper notice of hearings before zoning board of appeals of city of Hartford. Id., 360. Section not applicable to hearing before municipal zoning board of appeal prior to adoption of chapter by municipality. Id., 422. Provision that board “shall decide” appeals within 60 days after hearing relates to procedure and is directory, not mandatory. Id., 550. Zoning regulations required board to find “that the existing public streets” are adequate to handle additional traffic where an exception is granted and board could not grant exception conditional on determination of adequacy by town traffic commission. 157 C. 420. Board of appeals in hearing plaintiff's appeal from action of zoning commission was administrative body acting in a quasi-judicial capacity; plaintiff was given a fair hearing, witnesses not required to testify so that she might cross-examine them. 158 C. 158. Notice of hearing sufficient if it sufficiently apprises those interested of action proposed to enable them to prepare for hearing. Id., 202. Compliance with publication requirement by the board is presumed. Id., 331. Cited. Id., 336; 162 C. 74; 163 C. 379; 165 C. 185. Court, upon concluding that action taken by administrative agency was illegal, arbitrary or in abuse of its discretion, should go no further than to sustain appeal; direction of what action should be taken would be usurpation of administrative function. Id., 749. Cited. 173 C. 420; 174 C. 351; Id., 488; 195 C. 276; 211 C. 78; 212 C. 628; 213 C. 604; 218 C. 65; 219 C. 352. Without subject matter jurisdiction, board's action was a nullity; judgment of Appellate Court in 25 CA 611 reversed. 223 C. 171. Cited. 225 C. 432; Id., 575; 226 C. 80; Id., 913. Judgment of Appellate Court in 30 CA 395 reversed. 230 C. 452. Exhaustion of administrative remedies doctrine not applicable to plaintiffs; judgment of Appellate Court in 42 CA 272 reversed. 241 C. 180. Appeal may be taken to a zoning board of appeals by any aggrieved party during a period established by a rule of that board or, if no such rule is established, within 30 days of notice of the action from which appeal is sought. 261 C. 263. When a landowner receives written notice from a zoning compliance officer that the landowner's existing use of his property is in violation of applicable zoning ordinances or regulations, that interpretation constitutes a decision from which the landowner can appeal to the local zoning board of appeals; however, when such written notice concerns a proposed future use, such notice is not a decision from which the landowner can appeal. 306 C. 173. Municipal zoning enforcement officer's action or inaction with respect to homeowner's letter did not give rise to an independent “decision” that could be appealed to zoning board of appeals. 311 C. 356.

Cited. 2 CA 384; Id., 506; 4 CA 205; Id., 633. Statutory and classical aggrievement discussed. 7 CA 632. Cited. Id., 684; 16 CA 604; judgment reversed, see 212 C. 628; 17 CA 17; judgment reversed, see 212 C. 570; 20 CA 561; 23 CA 232; 25 CA 611; judgment reversed, see 223 C. 171; 26 CA 187; 28 CA 256; judgment affirmed in part and modified in part, see 226 C. 80; 30 CA 395; judgment reversed, see 230 C. 452; Id., 797. Valid vote can occur only when agency members are present and convened together at a public meeting. 33 CA 281. Cited. 34 CA 552; 40 CA 692; 41 CA 89; 42 CA 272; judgment reversed, see 241 C. 180; 43 CA 512; Id., 563. Land use hardship standard is the proper standard of review applicable to an application to modify a variance by removing attached conditions, and four votes are required to approve such application. 54 CA 135. The threshold issue is whether an order, requirement or decision by zoning enforcement officer was made, thus triggering the statutory framework for appeal. 58 CA 74. Zoning board required to hold a hearing on plaintiff's zoning application. 69 CA 230. The determination of whether a letter issued by a zoning enforcement officer amounts to a decision appealable under statute depends on the facts and circumstances of each case, and in this case, the letter was a preliminary advisory opinion and not a decision subject to appeal. 114 CA 13. Where four board members were present and available to vote on plaintiff's application, that one member abstained, resulting in denial of the application, did not render vote invalid under section. 138 CA 481.

Board of zoning appeals members who will make decision must be present at public hearing. 19 CS 307. Cited. 23 CS 7. Appeal stays all proceedings in action appealed from including criminal proceedings provided for in Sec. 8-12. Id., 125. Cited. 25 CS 276. History discussed. 26 CS 88. Plaintiffs' claim that logic dictates that legislature did not intend that there should be an inconsistent procedure relative to appeals from decisions of zoning boards of appeal and zoning boards and that therefore the running of the appeal period in the case of a zoning regulation should be contingent on the statutory publication is without merit. Id., 90. Cited. Id., 169. Rule that board cannot reverse a former decision unless there has been a change in condition did not apply where former decision was invalid because of improper notice. Id., 255. Circumstances under which board's decisions should be overruled discussed. Id., 256. Where zoning was controlled by special act with different requirements as to notice of hearing, special act prevails. Id., 262. Equitable relief outside the framework of appeal procedure set up by statute might be granted in the presence of allegations of fraudulent connivance or collusion on the part of local zoning board of appeals; plaintiffs have been granted equitable relief when the zoning authority lacked jurisdiction to take the action which plaintiff was challenging; equitable relief by way of an injunction will not be granted if the court finds that the legal remedy afforded by statute has not been exhausted. Id., 334, 335. Cited. 32 CS 223; Id., 625; 35 CS 246; 38 CS 492; 39 CS 426; Id., 523; 41 CS 398; 43 CS 373.



Section 8-7a - Evidence at hearings and meetings to deliberate formal petitions, applications, requests or appeals to be taken by stenographer or recorded.

The zoning commission, planning commission, planning and zoning commission and zoning board of appeals shall call in a competent stenographer to take the evidence, or shall cause the evidence to be recorded by a sound-recording device, in each hearing before such commission or board in which the right of appeal lies to the Superior Court and at each meeting in which such commission or board of appeals deliberates any formal petition, application, request or appeal.

(1959, P.A. 460, S. 1; P.A. 76-436, S. 290, 681; P.A. 90-286, S. 6, 9; P.A. 05-287, S. 46.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 90-286 made requirements of section applicable to planning commissions and planning and zoning commissions; P.A. 05-287 added provision requiring evidence to be taken by stenographer or recorded at each meeting in which commission or board of appeals deliberates any formal petition, application, request or appeal, effective January 1, 2006.

Cited. 148 C. 600. History discussed; reversal of decision in 23 CS 6; failure of board of appeals to comply with mandate of section renders action voidable at option of an aggrieved person. 150 C. 411. Cited. 153 C. 713; 154 C. 393; 155 C. 268; 162 C. 44; 219 C. 352; Id., 511; 226 C. 80.

Cited. 6 CA 110; 43 CA 563. Zoning board required to hold a hearing on plaintiff's zoning application. 69 CA 230.

Where, due to mechanical failure of recording machine, no transcript is available, court may permit introduction of additional evidence to determine what considerations were presumptively in minds of board members. 23 CS 6; judgment reversed, see 150 C. 411.



Section 8-7b - Notice to contiguous municipalities of variance applications.

Section 8-7b is repealed, effective October 1, 2003.

(February, 1965, P.A. 54; P.A. 83-247; P.A. 03-177, S. 14.)



Section 8-7c - Disclosure of beneficiaries of real property held in trust.

Any person who makes an application to a planning commission, zoning commission or zoning board of appeals pertaining to real property, the record title to which is held by a trustee of an undisclosed trust, shall file with said application a sworn statement disclosing the name of the equitable owner of such real property or the beneficiary of the trust.

(1971, P.A. 782.)

Cited. 219 C. 352.

Zoning board required to hold a hearing on plaintiff's zoning application. 69 CA 230.



Section 8-7d - Hearings and decisions. Time limits. Day of receipt. Notice to adjoining municipality. Public notice registry.

(a) In all matters wherein a formal petition, application, request or appeal must be submitted to a zoning commission, planning and zoning commission or zoning board of appeals under this chapter, a planning commission under chapter 126 or an inland wetlands agency under chapter 440 or an aquifer protection agency under chapter 446i and a hearing is required or otherwise held on such petition, application, request or appeal, such hearing shall commence within sixty-five days after receipt of such petition, application, request or appeal and shall be completed within thirty-five days after such hearing commences, unless a shorter period of time is required under this chapter, chapter 126, chapter 440 or chapter 446i. Notice of the hearing shall be published in a newspaper having a general circulation in such municipality where the land that is the subject of the hearing is located at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the last not less than two days before the date set for the hearing. In addition to such notice, such commission, board or agency may, by regulation, provide for additional notice. Such regulations shall include provisions that the notice be mailed to persons who own land that is adjacent to the land that is the subject of the hearing or be provided by posting a sign on the land that is the subject of the hearing, or both. For purposes of such additional notice, (1) proof of mailing shall be evidenced by a certificate of mailing, (2) the person who owns land shall be the owner indicated on the property tax map or on the last-completed grand list as of the date such notice is mailed, and (3) a title search or any other additional method of identifying persons who own land that is adjacent to the land that is the subject of the hearing shall not be required. All applications and maps and documents relating thereto shall be open for public inspection. At such hearing, any person or persons may appear and be heard and may be represented by agent or by attorney. All decisions on such matters shall be rendered not later than sixty-five days after completion of such hearing, unless a shorter period of time is required under this chapter, chapter 126, chapter 440 or chapter 446i. The petitioner or applicant may consent to one or more extensions of any period specified in this subsection, provided the total extension of all such periods shall not be for longer than sixty-five days, or may withdraw such petition, application, request or appeal.

(b) Notwithstanding the provisions of subsection (a) of this section, whenever the approval of a site plan is the only requirement to be met or remaining to be met under the zoning regulations for any building, use or structure, a decision on an application for approval of such site plan shall be rendered not later than sixty-five days after receipt of such site plan. Whenever a decision is to be made on an application for subdivision approval under chapter 126 on which no hearing is held, such decision shall be rendered not later than sixty-five days after receipt of such application. Whenever a decision is to be made on an inland wetlands and watercourses application under chapter 440 on which no hearing is held, such decision shall be rendered not later than sixty-five days after receipt of such application. Whenever a decision is to be made on an aquifer protection area application under chapter 446i on which no hearing is held, such decision shall be rendered not later than sixty-five days after receipt of such application. The applicant may consent to one or more extensions of such period, provided the total period of any such extension or extensions shall not exceed sixty-five days or may withdraw such plan or application.

(c) For purposes of subsection (a) or (b) of this section and section 7-246a, the date of receipt of a petition, application, request or appeal shall be the day of the next regularly scheduled meeting of such commission, board or agency, immediately following the day of submission to such commission, board or agency or its agent of such petition, application, request or appeal or thirty-five days after such submission, whichever is sooner. If the commission, board or agency does not maintain an office with regular office hours, the office of the clerk of the municipality shall act as the agent of such commission, board or agency for the receipt of any petition, application, request or appeal.

(d) The provisions of subsection (a) of this section shall not apply to any action initiated by any zoning commission, planning commission or planning and zoning commission regarding adoption or change of any zoning regulation or boundary or any subdivision regulation.

(e) Notwithstanding the provisions of this section, if an application involves an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, and the time for a decision by a zoning commission or planning and zoning commission established pursuant to this section would elapse prior to the thirty-fifth day after a decision by the inland wetlands agency, the time period for a decision shall be extended to thirty-five days after the decision of such agency. The provisions of this subsection shall not be construed to apply to any extension consented to by an applicant or petitioner.

(f) The zoning commission, planning commission, zoning and planning commission, zoning board of appeals, inland wetlands agency or aquifer protection agency shall notify the clerk of any adjoining municipality of the pendency of any application, petition, appeal, request or plan concerning any project on any site in which: (1) Any portion of the property affected by a decision of such commission, board or agency is within five hundred feet of the boundary of the adjoining municipality; (2) a significant portion of the traffic to the completed project on the site will use streets within the adjoining municipality to enter or exit the site; (3) a significant portion of the sewer or water drainage from the project on the site will flow through and significantly impact the drainage or sewerage system within the adjoining municipality; or (4) water runoff from the improved site will impact streets or other municipal or private property within the adjoining municipality. Such notice shall be made by certified mail, return receipt requested, and shall be mailed within seven days of the date of receipt of the application, petition, request or plan. Such adjoining municipality may, through a representative, appear and be heard at any hearing on any such application, petition, appeal, request or plan.

(g) (1) Any zoning commission, planning commission or planning and zoning commission initiating any action regarding adoption or change of any zoning regulation or boundary or any subdivision regulation or regarding the preparation or amendment of the plan of conservation and development shall provide notice of such action in accordance with this subsection in addition to any other notice required under any provision of the general statutes.

(2) A zoning commission, planning commission or planning and zoning commission shall establish a public notice registry of landowners, electors and nonprofit organizations qualified as tax-exempt organizations under the provisions of Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, requesting notice under this subsection. Each municipality shall notify residents of such registry and the process for registering for notice under this subsection. The zoning commission, planning commission or planning and zoning commission shall place on such registry the names and addresses of any such landowner, elector or organization upon written request of such landowner, elector or organization. A landowner, elector or organization may request such notice be sent by mail or by electronic mail. The name and address of a landowner, elector or organization who requests to be placed on the public notice registry shall remain on such registry for a period of three years after the establishment of such registry. Thereafter any land owner, elector or organization may request to be placed on such registry for additional periods of three years.

(3) Any notice under this subsection shall be mailed to all landowners, electors and organizations in the public notice registry not later than seven days prior to the commencement of the public hearing on such action, if feasible. Such notice may be mailed by electronic mail if the zoning commission, planning commission or planning and zoning commission or the municipality has an electronic mail service provider.

(4) No zoning commission, planning commission or planning and zoning commission shall be civilly liable to any landowner, elector or nonprofit organization requesting notice under this subsection with respect to any act done or omitted in good faith or through a bona fide error that occurred despite reasonable procedures maintained by the zoning commission, planning commission or planning and zoning commission to prevent such errors in complying with the provisions of this section.

(1971, P.A. 862, S. 12; P.A. 77-450, S. 4; P.A. 78-104, S. 1; P.A. 82-81, S. 1; P.A. 87-533, S. 10, 14; P.A. 93-385, S. 2; P.A. 99-21, S. 1; P.A. 03-177, S. 5; P.A. 04-257, S. 6; P.A. 06-80, S. 1; P.A. 07-85, S. 1; P.A. 15-68, S. 2.)

History: P.A. 77-450 reworded previous provisions and designated them as Subsec. (c) and inserted new Subsecs. (a) and (b) before and new Subsec. (d) after; P.A. 78-104 amended Subsec. (a) to allow more than one extension and changed maximum extension time from double the original period to a time equaling the original period, made Subsec. (b) applicable to cases where site plan approval is only requirement to be met or remaining to be met and clarified Subsec. (c) by replacing references to “official receipt” with references to “submission”; P.A. 82-81 provided that town clerk would act as agent for receipt of documents for any board or commission not having regular office hours; P.A. 87-533 added Subsec. (e) regarding applications involving activity regulated pursuant to Secs. 22a-36 to 22a-45, inclusive; P.A. 93-385 amended Subsec. (b) by applying provisions to all buildings, uses or structures instead of limiting applications to proposals; P.A. 99-21 amended Subsec. (a) to extend the time for completion of a hearing from 30 to 35 days after commencement; P.A. 03-177 amended Subsec. (a) to apply provisions to planning commissions and inland wetlands agencies and add provisions re public hearings, amended Subsec. (b) to add provisions re date for rendering decisions, amended Subsec. (c) to add reference to Sec. 7-246a and make conforming changes and added new Subsec. (f) re notification to adjoining municipalities, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 04-257 made technical changes in Subsec. (a), effective June 14, 2004; P.A. 06-80 amended Subsec. (a) to add provisions re mailing and posting of additional notice, amended Subsec. (d) to add reference to planning commission and to any subdivision regulation and added Subsec. (g) re a public notice registry for changes initiated by commissions for zoning regulations or boundaries, subdivision regulations or the plan of conservation and development; P.A. 07-85 amended Subsecs. (a), (b) and (f) to apply provisions to aquifer protection agency and made technical changes in Subsecs. (a) and (b); P.A. 15-68 amended Subsec. (a) by adding Subdiv. (3) re title search or other method of identifying owners of adjacent land not required for purposes of additional notice, effective June 19, 2015.



Section 8-7e - Notice to adjoining municipalities of applications or requests.

Section 8-7e is repealed, effective October 1, 2003.

(P.A. 87-307, S. 2; P.A. 89-175, S. 4, 7; P.A. 03-177, S. 14.)



Section 8-8 - Appeal from board to court. Mediation. Review by Appellate Court.

(a) As used in this section:

(1) “Aggrieved person” means a person aggrieved by a decision of a board and includes any officer, department, board or bureau of the municipality charged with enforcement of any order, requirement or decision of the board. In the case of a decision by a zoning commission, planning commission, combined planning and zoning commission or zoning board of appeals, “aggrieved person” includes any person owning land in this state that abuts or is within a radius of one hundred feet of any portion of the land involved in the decision of the board.

(2) “Board” means a municipal zoning commission, planning commission, combined planning and zoning commission, zoning board of appeals or other board or commission the decision of which may be appealed pursuant to this section, or the chief elected official of a municipality, or such official’s designee, in a hearing held pursuant to section 22a-250, whose decision may be appealed.

(b) Except as provided in subsections (c), (d) and (r) of this section and sections 7-147 and 7-147i, any person aggrieved by any decision of a board, including a decision to approve or deny a site plan pursuant to subsection (g) of section 8-3 or a special permit or special exception pursuant to section 8-3c, may take an appeal to the superior court for the judicial district in which the municipality is located, notwithstanding any right to appeal to a municipal zoning board of appeals under section 8-6. The appeal shall be commenced by service of process in accordance with subsections (f) and (g) of this section within fifteen days from the date that notice of the decision was published as required by the general statutes. The appeal shall be returned to court in the same manner and within the same period of time as prescribed for civil actions brought to that court.

(c) In those situations where the approval of a planning commission must be inferred because of the failure of the commission to act on an application, any aggrieved person may appeal under this section. The appeal shall be taken within twenty days after the expiration of the period prescribed in section 8-26d for action by the commission.

(d) Any person affected by an action of a planning commission taken under section 8-29 may appeal under this section. The appeal shall be taken within thirty days after notice to such person of the adoption of a survey, map or plan or the assessment of benefits or damages.

(e) The proceedings of the court for an appeal may be stayed by agreement of the parties when a mediation conducted pursuant to section 8-8a commences, provided any such stay shall terminate upon termination of the mediation.

(f) Service of legal process for an appeal under this section shall be directed to a proper officer and shall be made as follows:

(1) For any appeal taken before October 1, 2004, process shall be served by leaving a true and attested copy of the process with, or at the usual place of abode of, the chairman or clerk of the board, and by leaving a true and attested copy with the clerk of the municipality. Service on the chairman or clerk of the board and on the clerk of the municipality shall be for the purpose of providing legal notice of the appeal to the board and shall not thereby make the chairman or clerk of the board or the clerk of the municipality a necessary party to the appeal.

(2) For any appeal taken on or after October 1, 2004, process shall be served in accordance with subdivision (5) of subsection (b) of section 52-57. Such service shall be for the purpose of providing legal notice of the appeal to the board and shall not thereby make the clerk of the municipality or the chairman or clerk of the board a necessary party to the appeal.

(g) Service of process shall also be made on each person who petitioned the board in the proceeding, provided such person’s legal rights, duties or privileges were determined therein. However, failure to make service within fifteen days on parties other than the board shall not deprive the court of jurisdiction over the appeal. If service is not made within fifteen days on a party in the proceeding before the board, the court, on motion of the party or the appellant, shall make such orders of notice of the appeal as are reasonably calculated to notify the party not yet served. If the failure to make service causes prejudice to the board or any party, the court, after hearing, may dismiss the appeal or may make such other orders as are necessary to protect the party prejudiced.

(h) The appeal shall state the reasons on which it has been predicated and shall not stay proceedings on the decision appealed from. However, the court to which the appeal is returnable may grant a restraining order, on application, and after notice to the board and cause shown.

(i) Within thirty days after the return date to court, or within any further time the court allows, the board shall transmit the record to the court. The record shall include, without limitation, (1) the original papers acted on by the board and appealed from, or certified copies thereof, (2) a copy of the transcript of the stenographic or sound recording prepared in accordance with section 8-7a, and (3) the written decision of the board including the reasons therefor and a statement of any conditions imposed. If the board does not provide a transcript of the stenographic or the sound recording of a meeting where the board deliberates or makes a decision on a petition, application or request on which a public hearing was held, a certified, true and accurate transcript of a stenographic or sound recording of the meeting prepared by or on behalf of the applicant or any other party shall be admissible as part of the record. By stipulation of all parties to the appeal, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for additional costs. The court may require or permit subsequent corrections or additions to the record.

(j) Any defendant may, at any time after the return date of the appeal, make a motion to dismiss the appeal. If the basis of the motion is a claim that the appellant lacks standing to appeal, the appellant shall have the burden of proving standing. The court may, on the record, grant or deny the motion. The court’s order on the motion may be appealed in the manner provided in subsection (o) of this section.

(k) The court shall review the proceedings of the board and shall allow any party to introduce evidence in addition to the contents of the record if (1) the record does not contain a complete transcript of the entire proceedings before the board, including all evidence presented to it, pursuant to section 8-7a, or (2) it appears to the court that additional testimony is necessary for the equitable disposition of the appeal. The court may take the evidence or may appoint a referee or committee to take such evidence as it directs and report the same to the court, with any findings of facts and conclusions of law. Any report of a referee, committee or mediator under subsection (f) of section 8-8a shall constitute a part of the proceedings on which the determination of the court shall be made.

(l) The court, after a hearing thereon, may reverse or affirm, wholly or partly, or may revise, modify or remand the decision from which the appeal was taken in a manner consistent with the evidence in the record before it. In an appeal from an action of a planning commission taken under section 8-29, the court may also reassess any damages or benefits awarded by the commission. Costs shall be allowed against the board if the decision appealed from is reversed, affirmed in part, modified or revised.

(m) Appeals from decisions of the board shall be privileged cases and shall be heard as soon as is practicable unless cause is shown to the contrary.

(n) No appeal taken under subsection (b) of this section shall be withdrawn and no settlement between the parties to any such appeal shall be effective unless and until a hearing has been held before the Superior Court and such court has approved such proposed withdrawal or settlement.

(o) There shall be no right to further review except to the Appellate Court by certification for review, on the vote of two judges of the Appellate Court so to certify and under such other rules as the judges of the Appellate Court establish. The procedure on appeal to the Appellate Court shall, except as otherwise provided herein, be in accordance with the procedures provided by rule or law for the appeal of judgments rendered by the Superior Court unless modified by rule of the judges of the Appellate Court.

(p) The right of a person to appeal a decision of a board to the Superior Court and the procedure prescribed in this section shall be liberally interpreted in any case where a strict adherence to these provisions would work surprise or injustice. The appeal shall be considered to be a civil action and, except as otherwise required by this section or the rules of the Superior Court, pleadings may be filed, amended or corrected, and parties may be summoned, substituted or otherwise joined, as provided by the general statutes.

(q) If any appeal has failed to be heard on its merits because of insufficient service or return of the legal process due to unavoidable accident or the default or neglect of the officer to whom it was committed, or the appeal has been otherwise avoided for any matter of form, the appellant shall be allowed an additional fifteen days from determination of that defect to properly take the appeal. The provisions of section 52-592 shall not apply to appeals taken under this section.

(r) In any case in which a board fails to comply with a requirement of a general or special law, ordinance or regulation governing the content, giving, mailing, publishing, filing or recording of any notice either of a hearing or of an action taken by the board, any appeal or action by an aggrieved person to set aside the decision or action taken by the board on the grounds of such noncompliance shall be taken not more than one year after the date of that decision or action.

(1949 Rev., S. 844; 1951, 1955, S. 379d; 1959, P.A. 460, S. 2; 1963, P.A. 45; February, 1965, P.A. 622, S. 3; 1967, P.A. 348; 712; 1971, P.A. 870, S. 9; P.A. 74-183, S. 179, 291; P.A. 76-436, S. 158, 681; P.A. 77-470; P.A. 78-280, S. 1, 127; P.A. 81-165; June Sp. Sess. P.A. 83-29, S. 13, 82; P.A. 84-227, S. 1; P.A. 85-284, S. 3; P.A. 86-236, S. 2; P.A. 88-79, S. 1, 4; P.A. 89-356, S. 1; P.A. 90-286, S. 1, 2, 9; P.A. 91-219; P.A. 92-249, S. 8; P.A. 99-238, S. 5, 8; P.A. 00-84, S. 3, 6; 00-108, S. 2; P.A. 01-47, S. 1; 01-110; 01-195, S. 112, 181; P.A. 02-74, S. 2; P.A. 04-78, S. 1; P.A. 07-60, S. 1; P.A. 12-146, S. 1; P.A. 15-85, S. 2.)

History: 1959 act deleted qualification in sentence re taking of evidence in addition to record “if said record does not contain a stenographic report or a complete mechanical recording of the entire proceedings before said board including all evidence presented to it”; 1963 act added to the same sentence “if the record does not contain a complete transcript of the entire proceedings before said board, including all evidence presented to it, pursuant to section 8-7a”; 1965 act provided 15 days allowed for taking appeal run from date decision was published rather than from date it was rendered; 1967 acts allowed costs against board if decision “reversed, affirmed in part, modified or revised” rather than allowing costs only when court decides board acted with gross negligence, in bad faith or with malice as previously and allowed appeals by persons owning land adjacent to land involved in decision; 1971 act added provisions concerning appeals to supreme court; P.A. 74-183 included judicial districts; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-470 allowed appeals by persons whose land is within one-hundred-foot radius of land involved in decision; P.A. 78-280 deleted reference to counties; P.A. 81-165 allowed for service of notice upon the clerk of the municipality; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 84-227 inserted Subsec. indicators, added Subsec. (d) re a hearing on a motion to dismiss made by the person who applied for the board’s decision where each appellant has the burden of proving his standing to bring the appeal, and added Subsec. (h) prohibiting withdrawal or settlement without court approval; P.A. 85-284 provided for notice of appeals to be given to the chairman or clerk of the board and the clerk of the municipality, rather than just one; P.A. 86-236 amended Subsec. (c) to require the return of the transcript of the stenographic or sound recording; P.A. 88-79 amended Subsec. (b) to add proviso that service of the notice of the appeal upon the clerk of the municipality is for the purpose of providing additional notice of such appeal to the board and does not thereby make such clerk a necessary party to such appeal; P.A. 89-356 entirely reorganized existing provisions and added Subsec. (a) defining “aggrieved person” and “board”, added Subsec. (c) re the procedure for taking an appeal where the approval of the planning commission must be inferred, formerly part of Sec. 8-28, added Subsec. (d) re the procedure for taking an appeal by a person affected by an action of a planning commission under Sec. 8-29, formerly part of Sec. 8-30, added Subsec. (f) re service of process on parties other than the board and the consequences and court remedies if such service is not made, added provisions in Subsec. (i) requiring the record to include the board’s findings of fact and conclusions of law, authorizing the record to be shortened by stipulation and additional costs to be taxed against a party who unreasonably refuses to stipulate to limit the record and authorizing the court to require or permit subsequent corrections or additions to the record, added provisions in Subsec. (l) authorizing the court in sustaining an appeal to render a judgment that modifies the board decision or orders the particular board action if a particular board action is required by law and authorizing the court in an appeal from an action of a planning commission taken under Sec. 8-29 to reassess damages or benefits awarded by the commission, formerly part of Sec. 8-30, added Subsec. (p) providing for a liberal interpretation of the right to appeal and the appeal procedure and providing that an appeal shall be considered a civil action, and added Subsec. (q) allowing an appellant additional time to take the appeal if the appeal has failed to be heard on its merits because of certain defects and providing that Sec. 52-592 shall not apply to appeals taken under this section; P.A. 90-286 amended Subsec. (b) to replace “The appeal shall be taken” with “The appeal shall be commenced by service of process in accordance with subsections (e) and (f) of this section” and to replace “The appeal shall be commenced and returned to court in the same manner as prescribed for civil actions brought to that court” with “The appeal shall be returned to court in the same manner and within the same period of time as prescribed for civil actions brought to that court” and amended Subsec. (i) to replace requirement that the board transmit the record within 30 days “after the appeal is served” with within 30 days “after the return date to court”; P.A. 91-219 amended Subsec. (i) to require that the record include the written decision of the board rather than the board’s findings of fact and conclusions of law; P.A. 92-249 amended Subdiv. (2) of Subsec. (a) to include the chief elected official of a municipality in the definition of “board” re hearings under Sec. 22a-250; P.A. 99-238 amended Subsec. (b) by adding reference to new Subsec. (r), and added new Subsec. (r) re appeal of aggrieved person to set aside decision or action of board for noncompliance with requirement of notice of content, giving, mailing, publishing, filing or recording of hearing or action taken by board within two years of the date of such decision or action, effective July 1, 2000; P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000; P.A. 00-108 deleted former Subsec. (h) re surety bond, relettered the subsections accordingly and amended new Subsec. (h) to add provision re transcripts of meetings; P.A. 01-47 inserted new Subsec. (e) re mediation, redesignated existing Subsecs. (e) to (q) as Subsecs. (f) to (r) and made technical and conforming changes; P.A. 01-110 amended former Subsec. (q) by reducing the time for appeal from within two years to not more than one year; P.A. 01-195 made technical changes, effective July 11, 2001 (Revisor’s note: In merging the gender-neutral technical changes to Subsec. (a)(2) contained in P.A. 01-47 and P.A. 01-195, the Revisors gave precedence to the changes contained in P.A. 01-195); P.A. 02-74 amended Subsec. (b) to allow appeals of decisions to approve or deny site plans under Sec. 8-3(g), effective June 3, 2002; P.A. 04-78 amended Subsec. (f) by designating existing service requirements as Subdiv. (1), applicable to appeals taken before October 1, 2004, adding Subdiv. (2) re service requirements applicable to appeals taken on or after said date and making conforming changes; P.A. 07-60 amended Subsec. (b) to authorize appeal of special permits and special exceptions and add provision notwithstanding right to appeal under Sec. 8-6; P.A. 12-146 amended Subsec. (a)(1) by adding “in this state” re land abutting or within 100 feet of land involved in board decision; P.A. 15-85 amended Subsec. (l) by replacing provisions re modification or revision of decision appealed from with provision authorizing court to revise, modify or remand the decision from which appeal was taken in a manner consistent with the evidence in the record before it.



Section 8-8a - Process for mediation.

(a) As used in this section, “mediation” means the process where the parties in an appeal filed under section 8-8, 22a-34 or 22a-43 meet with an impartial third party to work toward resolution of the issues in the decision that was the subject of the appeal in accordance with generally accepted principles of mediation.

(b) At any time after filing of the appeal, the parties may agree to mediate the decision that was appealed. The parties shall file a statement advising the court that the dispute may be resolved by mediation. Mediation shall take place with the consent of each party.

(c) Mediation shall begin on the date the statement is filed under subsection (b) of this section and conclude not more than one hundred eighty days after such filing. Such period may be extended for an additional one hundred eighty days upon mutual agreement of the parties. A party may submit a petition to the court requesting another extension or stating why no other extension should be granted. The court, in its discretion, may extend the time for mediation after the second period of one hundred eighty days has elapsed. A party may withdraw from mediation at any time after notification to other parties and to the Superior Court.

(d) The contents of mediating sessions shall not be admissible as evidence. A mediator shall not act as or be summoned as a witness in a court proceeding on an appeal if mediation has not resolved the issues of the appeal.

(e) A mediator may request the participation in mediation of any person deemed by the mediator necessary for effective resolution of the issues, including representatives of governmental agencies not a party to the action, abutting property owners, intervenors or other persons significantly involved in the decision being appealed.

(f) Not more than fifteen days after the conclusion of mediation, the mediators shall file a report with the court describing the proceedings and specifying the issues resolved. If no resolution is made, the mediators shall file a report with the court stating that the issues have not been resolved.

(g) The cost of mediation shall be distributed equally among the parties.

(P.A. 01-47, S. 2; P.A. 02-132, S. 64.)

History: P.A. 02-132 amended Subsec. (a) by adding references to Secs. 22a-34 and 22a-43 and deleting “of the board” and amended Subsec. (b) by deleting provisions re publication of newspaper notice and petition of aggrieved party to participate in mediation process.



Section 8-9 - Appeals from zoning commissions and planning and zoning commissions. Review by Appellate Court.

Appeals from zoning commissions and planning and zoning commissions may be taken to the Superior Court and, upon certification for review, to the Appellate Court in the manner provided in section 8-8.

(1949 Rev., S. 845; 1953, S. 381d; February, 1965, P.A. 622, S. 4; 1971, P.A. 870, S. 13; P.A. 74-183, S. 180, 291; P.A. 76-436, S. 159, 681; June Sp. Sess. P.A. 83-29, S. 19, 82.)

History: 1965 act included planning and zoning commissions; 1971 act added language allowing appeal to supreme court; P.A. 74-183 made no change; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.

Cited. 136 C. 90; 143 C. 280; 145 C. 218, 237, 416, 435; 146 C. 665; 148 C. 33. Standard used by court in reviewing action of zoning commission. 148 C. 172. Cited. 149 C. 681; 151 C. 484; 155 C. 365; 157 C. 522. Determination that keeping of chickens and goats was not an “accessory use” to residential property was within discretion of local zoning board and, where board did not act illegally or in abuse of its discretion, will not be reversed on appeal. 158 C. 509. This section and Sec. 8-8 govern appeals from final zoning authority of municipality. 159 C. 1. Amendment of Sec. 8-8 is operative as to this adopting statute and does not remain unmodified in relation to this statute. 160 C. 239, 249. Cited. 162 C. 74; 165 C. 185; 168 C. 285; 173 C. 408; 174 C. 493; 179 C. 250; 186 C. 106; 211 C. 85; 214 C. 400; 221 C. 374; 225 C. 731; 226 C. 80; Id., 230; 232 C. 122; Id., 419.

Cited. 2 CA 506; Id., 595; 3 CA 172; Id., 576; 4 CA 271; 5 CA 520; 6 CA 317; 43 CA 606.

Cited. 17 CS 116; 19 CS 29. This section and Secs. 8-3 and 8-8 are not so linked that date of publication of notice must be considered as date decision was rendered. 26 CS 88. Plaintiffs' claim that logic dictates that legislature did not intend that there should be an inconsistent procedure relative to appeal from decisions of zoning boards of appeal and zoning boards and that therefore running of appeal period in case of zoning regulation should be contingent on statutory publication is without merit. Id., 90. Equitable relief outside the framework of appeal procedure set up by statute might be granted in the presence of allegations of fraudulent connivance or collusion on the part of local zoning board of appeals; plaintiffs have been granted equitable relief when the zoning authority lacked the jurisdiction to take the action which plaintiff was challenging; equitable relief by way of an injunction will not be granted if the court finds that the legal remedy afforded by statute has not been exhausted. 26 CS 334. Cited. 38 CS 492.



Section 8-10 - Appeals procedure to apply to all municipalities.

The provisions of sections 8-8 and 8-9 shall apply to appeals from zoning boards of appeals, zoning commissions or other final zoning authority of any municipality whether or not such municipality has adopted the provisions of this chapter and whether or not the charter of such municipality or the special act establishing zoning in such municipality contains a provision giving a right of appeal from zoning boards of appeals or zoning commissions and any provision of any special act, inconsistent with the provisions of said sections, is repealed.

(1953, S. 380d; November, 1955, S. N11.)

Legislative intent was to create right of appeal from every zoning commission in state. 143 C. 280. If sole basis of plaintiff's grievance was that new business would create competition, he would not be an aggrieved person; any taxpayer of a town who feels aggrieved at granting of a license for sale of liquors therein has right of appeal. 144 C. 160. Appeal from zoning commission in New Haven county heard in Court of Common Pleas in judicial district of Waterbury. Id., 600. Finding that plaintiff is not aggrieved person divests court of jurisdiction. 145 C. 136. Cited. Id., 237, 416, 435; 146 C. 588, 665; 148 C. 33, 299; 149 C. 681; 151 C. 635; 155 C. 365. Appeals from final zoning authority in Stamford are governed by Secs. 8-8 and 8-9 rather than any provisions of city's charter. 159 C. 1. Legislative intent is to make Secs. 8-8 and 8-9 applicable to every municipality in state. 160 C. 239, 249. Cited. 165 C. 185. Includes right of appeal from Norwich city council acting as a zoning commission pursuant to a city charter granted under a special act. 167 C. 579. Section does not intend to prohibit local arrangements by which commission decision may be appealed to a board of appeals; appeals routes of zoning cases discussed. 186 C. 106. Cited. 214 C. 400; 221 C. 374; 226 C. 230.

Cited. 2 CA 595; 19 CA 357; 27 CA 412.



Section 8-11 - Disqualification of members of zoning authorities.

No member of any zoning commission or board and no member of any zoning board of appeals or of any municipal agency exercising the powers of any zoning commission or board of appeals, whether existing under the general statutes or under any special act, shall appear for or represent any person, firm, corporation or other entity in any matter pending before the planning or zoning commission or board or said board of appeals or any agency exercising the powers of any such commission or board in the same municipality, whether or not he is a member of the board or commission hearing such matter. No member of any zoning commission or board and no member of any zoning board of appeals shall participate in the hearing or decision of the board or commission of which he is a member upon any matter in which he is directly or indirectly interested in a personal or financial sense. In the event of such disqualification, such fact shall be entered on the records of the commission or board and, unless otherwise provided by special act, any municipality may provide by ordinance that an elector may be chosen, in a manner specified in the ordinance, to act as a member of such commission or board in the hearing and determination of such matter, except that replacement shall first be made from alternate members pursuant to the provisions of sections 8-1b and 8-5a.

(1951, S. 382d; 1959, P.A. 146, S. 3; 1971, P.A. 763, S. 6; P.A. 74-192.)

History: 1959 act required that when member or alternate is disqualified, replacement must first be made from alternates; 1971 act deleted provision concerning replacement of disqualified member by elector and added reference to Sec. 8-1b; P.A. 74-192 restored provision concerning selection of elector as replacement if authorized by ordinance.

See Sec. 8-21 re disqualification of planning commission members.

Cited. 144 C. 493; 146 C. 531; 148 C. 603. Evidence of statement of member of board before planning and zoning commission on same matter admissible for development of disqualification. Id., 604. Cited. 150 C. 147. Where zoning commission voted to amend regulations to make proposed use a permitted use in zone, and one of commission members who voted had a financial interest in proposed change, held participation by interested member in action rendered attempted amendment invalid. Id., 495. Previous showing by commission member of open opposition to plaintiff, coupled with other acts of interest, sufficient to disqualify him; failure of commissioner to disqualify himself renders commission's action invalid. 151 C. 476. Zoning commission's upgrading of residential zone invalid where chairman of commission who was owner of 8 per cent of the land in area upgraded refused to disqualify himself and participated in decision of commission. 155 C. 497. The decision as to whether a particular interest is sufficient to disqualify a member is a factual one depending on the circumstances of the particular case. 157 C. 285. That chairman of zoning commission was chairman of town mental health fund and son of a member of the zoning appeals board had received psychiatric treatment at defendant institution did not disqualify either from reviewing application of defendant educational institution for emotionally maladjusted children. 158 C. 158. Where two members of commission had, prior to becoming members, signed petitions opposing applicant's request for zoning change but applicant's lawyer refused to challenge their qualifications at hearings, saying he would raise question on appeal if his client had unfavorable decision, decision was confirmed. Id., 497. Member of zoning commission did not have such personal or financial interest, either directly or indirectly, as would disqualify him under section. 159 C. 585. Permissible for municipal official who, by virtue of his office is an ex-officio member of board, to appear before zoning commission on matter as long as he represents municipality and not applicant. 160 C. 295. Member of the Granby Conservation Commission not unqualified to serve as zoning and planning commissioner for personal or financial interests conflict. 161 C. 182. Cited. 165 C. 185. The intent of section is that a disinterested member or alternate attend a hearing and participate in the decision. 166 C. 207. Where zoning authority's action is held to be illegal, arbitrary or abuse of discretion, reviewing court cannot substitute own judgment of what authority's action should be unless as matter of law only one conclusion could reasonably be reached by authority. 178 C. 198. Cited. 196 C. 192; 199 C. 231; 209 C. 544.

Cited. 2 CA 551; 26 CA 943; 43 CA 512. Allegation that zoning enforcement officer appealed a decision of the board in an unrelated case relates to the professional duties of the officer and the board members and does not amount to a personal conflict of interest that would disqualify the entire board from hearing any case brought by the officer. 160 CA 1.

Where board member had no personal or financial interest in application before board and plaintiff's attorney made no formal request at the hearing that he disqualify himself, facts do not justify his disqualification under section. 26 CS 254. Where one of petitioners for zone change was personal accountant and professional advisor of commission member, latter should have disqualified himself. Id., 502. Court must expect commissioner's testimony that actions claimed by plaintiff did not, in their cumulative effect, constitute direct or indirect undue influence on commission members. 28 CS 426. Statements and conduct of chairman of zoning commission at board's hearing, coupled with prior activities on his part, were such that he could be said to “represent” within meaning of section opponents of plaintiff's application; M's appearance for board was violation of section, and board's denial of variance sought by plaintiff was thereby rendered illegal and invalid. 29 CS 32. Cited. 41 CS 196; 43 CS 373.



Section 8-11a - Disqualification of board member as enforcement officer.

No person may serve as zoning enforcement officer in any municipality wherein he is a member of the zoning board of appeals.

(1963, P.A. 628.)

Cited. 186 C. 106; 221 C. 374.



Section 8-12 - Procedure when regulations are violated.

If any building or structure has been erected, constructed, altered, converted or maintained, or any building, structure or land has been used, in violation of any provision of this chapter or of any bylaw, ordinance, rule or regulation made under authority conferred hereby, any official having jurisdiction, in addition to other remedies, may institute an action or proceeding to prevent such unlawful erection, construction, alteration, conversion, maintenance or use or to restrain, correct or abate such violation or to prevent the occupancy of such building, structure or land or to prevent any illegal act, conduct, business or use in or about such premises. Such regulations shall be enforced by the officer or official board or authority designated therein, who shall be authorized to cause any building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereon in violation of any provision of the regulations made under authority of the provisions of this chapter or, when the violation involves grading of land, the removal of earth or soil erosion and sediment control, to issue, in writing, a cease and desist order to be effective immediately. The owner or agent of any building or premises where a violation of any provision of such regulations has been committed or exists, or the lessee or tenant of an entire building or entire premises where such violation has been committed or exists, or the owner, agent, lessee or tenant of any part of the building or premises in which such violation has been committed or exists, or the agent, architect, builder, contractor or any other person who commits, takes part or assists in any such violation or who maintains any building or premises in which any such violation exists, shall be fined not less than ten dollars or more than one hundred dollars for each day that such violation continues; but, if the offense is wilful, the person convicted thereof shall be fined not less than one hundred dollars or more than two hundred fifty dollars for each day that such violation continues, or imprisoned not more than ten days for each day such violation continues not to exceed a maximum of thirty days for such violation, or both; and the Superior Court shall have jurisdiction of all such offenses, subject to appeal as in other cases. Any person who, having been served with an order to discontinue any such violation, fails to comply with such order within ten days after such service, or having been served with a cease and desist order with respect to a violation involving grading of land, removal of earth or soil erosion and sediment control, fails to comply with such order immediately, or continues to violate any provision of the regulations made under authority of the provisions of this chapter specified in such order shall be subject to a civil penalty not to exceed two thousand five hundred dollars, payable to the treasurer of the municipality. In any criminal prosecution under this section, the defendant may plead in abatement that such criminal prosecution is based on a zoning ordinance or regulation which is the subject of a civil action wherein one of the issues is the interpretation of such ordinance or regulations, and that the issues in the civil action are such that the prosecution would fail if the civil action results in an interpretation different from that claimed by the state in the criminal prosecution. If the court renders judgment for such municipality and finds that the violation was wilful, the court shall allow such municipality its costs, together with reasonable attorney's fees to be taxed by the court. The court before which such prosecution is pending may order such prosecution abated if it finds that the allegations of the plea are true.

(1949 Rev., S. 846; 1959, P.A. 28, S. 46; February, 1965, P.A. 109, S. 1; P.A. 73-434; P.A. 74-183, S. 181, 291; P.A. 76-436, S. 160, 681; P.A. 77-509, S. 7; P.A. 79-348; P.A. 87-244; 87-347; P.A. 12-80, S. 5.)

History: 1959 act changed jurisdiction of violations from local police court to circuit court; 1965 act added provisions concerning civil and criminal actions involving violation of one zoning regulation; P.A. 73-434 added provision allowing issuance of cease and desist orders for violations involving land grading or earth removal; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-509 made no change; P.A. 79-348 increased civil penalty for violation of order from $250 to $500 and added provision re costs and attorneys' fees; P.A. 87-244 authorized soil erosion and sediment control orders to be effective immediately; P.A. 87-347 changed amount of civil penalty from $500 to an amount not to exceed $2,500; P.A. 12-80 added provision establishing maximum term of imprisonment of 30 days for wilful offense and made technical changes.

Cited. 135 C. 423. Plea in abatement overruled where town named as plaintiff as no substantive rights affected; structural alterations on nonconforming use change building into substantially different structure adapted to an extension of the nonconforming use. 146 C. 178. Cited. 150 C. 439. When ordinance requires approval for extension of nonconforming use, extension without approval is prohibited. Id., 584. Judgment denying plaintiff injunctive relief based on unsound proposition of law set aside. 155 C. 431. Cited. 165 C. 185. Measure of damages for breach of contract and warranty deed in that house was constructed in violation of zoning regulations; ripening of use under Sec. 8-13a after breach does not affect damages. 170 C. 177. Cited. 180 C. 575; 181 C. 556; 186 C. 106; 199 C. 575; 208 C. 1; Id., 696; 221 C. 374; 225 C. 575; 230 C. 622; 232 C. 122; 239 C. 515. Although federal regulations allow a local zoning commission to consider compliance with local health regulations in evaluating recreational uses within a hydroelectric power project, federal regulations do not require that licensee obtain local zoning and building permits for development of recreational resources. 285 C. 498. Probable cause is necessary to justify search for zoning violations that target a single residence; administrative searches of residences must comply with fourth amendment of U.S. Constitution; injunction is an appropriate procedural vehicle through which a municipality may seek judicial authorization to conduct a zoning inspection. 303 C. 676.

Held to be unnecessary for zoning enforcement officer to allege and prove irreparable harm and lack of an adequate legal remedy in order for injunction to issue. 1 CA 176. Cited. Id., 285; 2 CA 515; 4 CA 252. Application of prior pending action rule to bar action under section is neither equitable nor just where prior action was brought under Sec. 8-6. 9 CA 534. Cited. 10 CA 41; Id., 190; 15 CA 550; 17 CA 17; judgment reversed, see 212 C. 570; Id., 344; 19 CA 208; 28 CA 379; 41 CA 89; 46 CA 5. Imposition of fine for violation of zoning ordinance when defendant also violated State Building Code not double jeopardy since zoning ordinance and code are distinct and fines characterized as remedial; there is a legitimate remedial purpose in imposing fines for zoning violations; such fines are civil fines, not criminal penalties. 65 CA 265. Does not require court to impose fines and to award attorney's fees, despite use of word “shall”. 78 CA 818. Because the enforcement of zoning regulations is an act performed wholly for the direct benefit of the public, it is a discretionary and not ministerial act and therefore not amenable to mandamus relief. 122 CA 465.

In criminal action for alleged violation of order of zoning board of appeals, accused must be charged with violation of provision of ordinance, not merely order of board. 6 CS 375. Board's power to institute legal proceedings held to include right to engage counsel. 12 CS 192. Cited. 15 CS 485. Where two permits for “all liquor package store” were issued by liquor control commission in violation of 1,500 foot requirement of local ordinance, injunction against one permittee on action brought by building inspector refused. 16 CS 349. Appeal under Sec. 8-7 stays all proceedings in action appealed from, including criminal proceedings provided for in this section; information which didn't specify crime or section of zoning ordinance held defective; court could not take judicial notice of ordinance or of order of building inspector which defendant was charged with violating. 23 CS 125. Allows for injunctive relief where fines provided by law would not deter violation. 29 CS 62. Cited. 34 CS 69; 39 CS 334.

School dormitory has educational purpose and is itself a school, rather than an accessory use, within zoning ordinance. 2 Conn. Cir. Ct. 294.



Section 8-12a - Establishment of municipal penalties for violations of regulations.

(a) Any municipality may, by ordinance adopted by its legislative body, establish penalties for violations of zoning regulations adopted under section 8-2 or by special act. The ordinance shall establish the types of violations for which a citation may be issued and the amount of any fine to be imposed thereby and shall specify the time period for uncontested payment of fines for any alleged violation under any such regulation. No fine imposed under the authority of this section may exceed one hundred fifty dollars for each day a violation continues. Any fine shall be payable to the treasurer of the municipality.

(b) The hearing procedure for any citation issued pursuant to this section shall be in accordance with section 7-152c except that no zoning enforcement officer, building inspector or employee of the municipal body exercising zoning authority may be appointed to be a hearing officer.

(P.A. 91-398, S. 6, 7; P.A. 92-180; P.A. 93-435, S. 90, 95; P.A. 96-210; P.A. 02-74, S. 3; P.A. 12-47, S. 1.)

History: P.A. 92-180 amended Subsec. (a) to include violations of zoning regulations adopted “by special act”; P.A. 93-435 amended the section by deleting Subsec. (d), which had terminated provisions of section as of October 1, 1993, effective June 28, 1993; P.A. 96-210 amended Subsec. (a) by deleting phrase “concerning primary uses and buildings and structures which pose an immediate and substantive threat to public safety” modifying “special act”; P.A. 02-74 amended Subsec. (a) by replacing “a single citation” with “each day a violation continues”; P.A. 12-47 deleted former Subsec. (c) re liability of zoning enforcement officer for treble damages.



Section 8-13 - Controlling requirement in case of variation.

If the regulations made under authority of the provisions of this chapter require a greater width or size of yards, courts or other open spaces or a lower height of building or a fewer number of stories or a greater percentage of lot area to be left unoccupied or impose other and higher standards than are required in any other statute, bylaw, ordinance or regulation, the provisions of the regulations made under the provisions of this chapter shall govern. If the provisions of any other statute, bylaw, ordinance or regulation require a greater width or size of yards, courts or other open spaces or a lower height of building or a fewer number of stories or a greater percentage of lot area to be left unoccupied or impose other and higher standards than are required by the regulations made under authority of the provisions of this chapter, the provisions of such statute, bylaw, ordinance or regulation shall govern.

(1949 Rev., S. 847.)

Cited. 165 C. 185.

Cited. 15 CA 550.



Section 8-13a - Nonconforming buildings, structures and land uses.

(a)(1) When a building or other structure is so situated on a lot that it violates a zoning regulation of a municipality that prescribes the location of such a building or structure in relation to the boundaries of the lot or when a building or structure is situated on a lot that violates a zoning regulation of a municipality that prescribes the minimum area of the lot, and when such building or structure has been so situated for three years without the institution of an action to enforce such regulation, such building or structure shall be deemed a nonconforming building or structure in relation to such boundaries or to the area of such lot, as the case may be. For purposes of this section, “structure” has the same meaning as in the zoning regulations for the municipality in which the structure is located or, if undefined by such regulations, “structure” means any combination of materials, other than a building, that is affixed to the land, including, without limitation, signs, fences, walls, pools, patios, tennis courts and decks.

(2) A property owner shall bear the burden of proving that a structure qualifies as a nonconforming structure pursuant to subdivision (1) of this subsection.

(b) When a use of land or building (1) is on a parcel that is fifteen or more acres, (2) is included in industry numbers 1795, 2951, 3272 or 4953 of the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, (3) is not permitted by the zoning regulations of a municipality, (4) has been established and continued in reasonable reliance on the actions of the municipality, and (5) has been in existence for twenty years prior to July 8, 1997, without the institution of court action to enforce the regulations regarding the use, such use shall be deemed a legally existing nonconforming use and may be continued. Nothing in this subsection shall be construed to exempt such use from the requirements of the general statutes or of any other municipal ordinance.

(1967, P.A. 896; 1971, P.A. 388; P.A. 77-509, S. 8; P.A. 91-199; P.A. 97-296, S. 3, 4; P.A. 13-9, S. 1.)

History: 1971 act changed period after which nonconforming use established from five to three years; P.A. 77-509 substituted “such building shall be deemed a nonconforming building ...” for “such building location shall be deemed a nonconforming use”; P.A. 91-199 included as a nonconforming building a building situated on a lot that violates a zoning regulation which prescribes the minimum area of the lot; P.A. 97-296 added new Subsec. (b) re nonconforming land use, effective July 8, 1997; P.A. 13-9 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding provisions re nonconforming structures therein and adding Subdiv. (2) re property owner's burden of proof.

Since damages for breach of contract are measured as of date of breach, subsequent ripening of use under section does not affect damages. 170 C. 177.

Cited. 46 CA 148.

Subsec. (a):

A deck that has neither walls nor a roof is not a “building” and is not an integral part of the house to which it is attached. 308 C. 300.

Statute requires institution of civil action for an injunction within a 3-year limitations period and that neither variance appeal by abutting landowner nor issuance of cease and desist order by town zoning enforcement officer will suffice. 89 CA 324.






Chapter 124a - Planned Unit Development (Repealed)

Section 8-13b to 8-13l - Planned unit development.

Sections 8-13b to 8-13l, inclusive, are repealed.

(1969, P.A. 764, S. 1–10; P.A. 76-436, S. 291–293, 681; P.A. 78-280, S. 1, 127; 78-314, S. 2; P.A. 83-388, S. 7, 9; P.A. 84-395, S. 1, 3; P.A. 85-91, S. 3, 5; 85-409, S. 7, 8.)






Chapter 124b - Incentive Housing Zones

Section 8-13m - Definitions.

As used in this section and sections 8-13n to 8-13x, inclusive:

(1) “Approved incentive housing zone” means an overlay zone that has been adopted by a zoning commission and for which a letter of final eligibility has been issued by the commissioner under section 8-13q.

(2) “Building permit payment” means the one-time payment, made pursuant to section 8-13s, for each qualified housing unit located within an incentive housing development for which a building permit has been issued by the municipality.

(3) “Developable land” means the area within the boundaries of an approved incentive housing zone that feasibly can be developed into residential or mixed uses consistent with the provisions of this section and sections 8-13n to 8-13x, inclusive, not including: (A) Land already committed to a public use or purpose, whether publicly or privately owned; (B) existing parks, recreation areas and open space that is dedicated to the public or subject to a recorded conservation easement; (C) land otherwise subject to an enforceable restriction on or prohibition of development; (D) wetlands or watercourses as defined in chapter 440; and (E) areas exceeding one-half or more acres of contiguous land that are unsuitable for development due to topographic features, such as steep slopes.

(4) “Duplex” means a residential building containing two units.

(5) “Eligible location” means: (A) An area near a transit station, including rapid transit, commuter rail, bus terminal, or ferry terminal; (B) an area of concentrated development such as a commercial center, existing residential or commercial district, or village district established pursuant to section 8-2j; or (C) an area that, because of existing, planned or proposed infrastructure, transportation access or underutilized facilities or location, is suitable for development as an incentive housing zone.

(6) “Historic district” means an historic district established pursuant to chapter 97a.

(7) “Incentive housing development” means a residential or mixed-use development (A) that is proposed or located within an approved incentive housing zone; (B) that is eligible for financial incentive payments set forth in this section and sections 8-13n to 8-13x, inclusive; and (C) in which not less than twenty per cent of the dwelling units will be conveyed subject to an incentive housing restriction requiring that, for at least thirty years after the initial occupancy of the development, such dwelling units shall be sold or rented at, or below, prices which will preserve the units as housing for which persons pay thirty per cent or less of their annual income, where such income is less than or equal to eighty per cent or less of the median income.

(8) “Incentive housing restriction” means a deed restriction, covenant, zoning regulation, site plan approval condition, subdivision approval condition, or affordability plan constituting an obligation with respect to the restrictions on household income, sale or resale price, rent and housing costs required by this section and sections 8-13n to 8-13x, inclusive, enforceable for thirty years as required by said sections, and recorded on the land records of the municipality where the housing is located.

(9) “Incentive housing zone” means a zone adopted by a zoning commission pursuant to this section and sections 8-13n to 8-13x, inclusive, as an overlay to one or more existing zones, in an eligible location.

(10) “Incentive housing zone certificate of compliance” means a written certificate issued by the commissioner in accordance with this section and sections 8-13n to 8-13x, inclusive.

(11) “Letter of eligibility” means a preliminary or final letter issued to a municipality by the commissioner pursuant to section 8-13q.

(12) “Median income” means, after adjustments for household size, the area median income as determined by the United States Department of Housing and Urban Development for the municipality in which an approved incentive housing zone or development is located.

(13) “Mixed-use development” means a development containing one or more multifamily or single-family dwelling units and one or more commercial, public, institutional, retail, office or industrial uses.

(14) “Multifamily housing” means a building that contains or will contain three or more residential dwelling units.

(15) “Open space” means land or a permanent interest in land that is used for or satisfies one or more of the criteria listed in subsection (b) of section 7-131d.

(16) “Commissioner” means the Commissioner of Housing or the designee of the commissioner.

(17) “Townhouse housing” means a residential building consisting of a single-family dwelling unit constructed in a group of three or more attached units, in which each unit extends from foundation to roof and has open space on at least two sides.

(18) “Zone adoption payment” means a one-time payment, made pursuant to section 8-13s.

(19) “Zoning commission” means a municipal agency designated or authorized to exercise zoning powers under chapter 124 or a special act, and includes an agency that exercises both planning and zoning authority.

(June Sp. Sess. P.A. 07-4, S. 38; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13n - Requirements for incentive housing zones.

(a) Notwithstanding the provisions of a charter or special act, a zoning commission may adopt, as part of the zoning regulations adopted under section 8-2 or any special act, regulations establishing an incentive housing zone in accordance with the provisions of sections 8-13m to 8-13x, inclusive.

(b) An incentive housing zone shall satisfy the following requirements:

(1) The zone shall be consistent with the state plan of conservation and development and be located in an eligible location.

(2) The regulations of the zone shall permit, as of right, incentive housing development.

(3) The minimum allowable density for incentive housing development, per acre of developable land, shall be: (A) Six units per acre for single-family detached housing; (B) ten units per acre for duplex or townhouse housing; and (C) twenty units per acre for multifamily housing, provided that a municipality whose population as determined by the most recent federal decennial census is less than five thousand, when applying to the commissioner for a letter of eligibility under section 8-13q, may request approval of minimum as of right densities of not less than four units per acre for single-family detached housing, not less than six units per acre for duplex or townhouse housing, and not less than ten units per acre for multifamily housing. In making such request, the municipality shall provide the Commissioner of Housing with evidence of sewage disposal, water supply, traffic safety or other existing, substantial infrastructure limitations that prevent adoption of the minimum densities set forth in this subdivision. If the proposed incentive housing zone otherwise satisfies the requirements of this section, the commissioner may issue the requested letter of eligibility. A municipality may request a waiver of the density requirements of this subdivision and the commissioner may grant a waiver if the municipality demonstrates in the application that the land to be zoned for incentive housing development is owned or controlled by the municipality itself, an agency thereof, or a land trust, housing trust fund or a nonprofit housing agency or corporation. The proposed incentive housing zone regulation shall require, in an enforceable manner, that one hundred per cent of the proposed residential units will be subject to an incentive housing restriction, and the proposed incentive housing zone will otherwise satisfy the requirements of this section.

(4) In order to qualify for financial incentive payments set forth in section 8-13s, the regulations of an incentive housing zone concerning the minimum as of right densities set forth in subdivision (3) of this subsection shall constitute an increase of at least twenty-five per cent above the density allowed by the underlying zone, notwithstanding the provisions of said section 8-13s with regard to zone adoption and building permit payments.

(5) The minimum densities prescribed in subdivision (3) of this subsection shall be subject only to site plan or subdivision procedures, submission requirements and approval standards of the municipality, and shall not be subject to special permit or special exception procedures, requirements or standards.

(6) An incentive housing zone may consist of one or more subzones, provided each subzone and the zone as a whole comply with the requirements of sections 8-13m to 8-13x, inclusive.

(7) The land area of an incentive housing zone shall not exceed ten per cent of the total land area in the municipality. The aggregate land area of all incentive housing zones and subzones in a municipality shall not exceed twenty-five per cent of the total land area in the municipality.

(c) A zoning commission may modify, waive or delete dimensional standards contained in the zone or zones that underlie an incentive housing zone in order to support the minimum or desired densities, mix of uses or physical compatibility in the incentive housing zone. Standards subject to modification, waiver or deletion include, but shall not be limited to, building height, setbacks, lot coverage, parking ratios and road design standards.

(d) If a zoning commission adopts a regulation for an incentive housing zone that permits single-family detached homes on subdivided lots, requiring subdivision approval under the subdivision regulations of the municipality, the zoning commission shall make a written finding that the applicability of such subdivision regulations will not unreasonably impair the economic or physical feasibility of constructing housing at the minimum densities and subject to an incentive housing restriction as required in sections 8-13m to 8-13x, inclusive. If housing on subdivided lots is proposed in an incentive housing zone, the zoning commission shall use its best efforts to adopt or encourage the planning commission to adopt subdivision standards that will ensure consistency of the single-family detached housing with the purposes of sections 8-13m to 8-13x, inclusive.

(e) The regulations of an incentive housing zone may allow for a mix of business, commercial or other nonresidential uses within a single zone or for the separation of such uses into one or more subzones, provided that the zone as a whole shall comply with the requirements of sections 8-13m to 8-13x, inclusive, and that such uses shall be consistent with as-of-right residential uses and densities required under this section.

(f) An incentive housing zone may overlay all or any part of an existing historic district or districts, and a municipality may establish an historic district within an approved incentive housing zone, provided, if the requirements or regulations of such historic district render the approved housing incentive zone not in compliance with the provisions of sections 8-13m to 8-13x, inclusive, the commissioner shall deny a preliminary or final letter of eligibility, deny or revoke a certificate of compliance, or deny any financial incentive payments set forth in section 8-13s.

(g) An applicant for site plan or subdivision approval to construct an incentive housing development within an approved zone may, through an incentive housing restriction, exceed the minimum requirements for such a development as follows: (1) More than twenty per cent of the total proposed dwelling units may be subject to the restriction; (2) the maximum annual income of qualifying households may be less than eighty per cent of the area median income; or (3) the duration of the restriction may be longer than thirty years. An application for approval of an incentive housing development may not be denied on the basis that the proposed incentive housing restriction contains one or more of the provisions set forth in this subsection.

(h) The provisions of this section shall not be construed to affect the power of a zoning commission to adopt or amend regulations under chapter 124 or any special act.

(June Sp. Sess. P.A. 07-4, S. 39; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13o - Design standards.

(a) A zoning commission, at the time of and as part of its adoption of regulations for an incentive housing zone, may adopt design standards for incentive housing developments within such zone. Such design standards (1) may ensure that construction within the incentive housing zone is complementary to adjacent and neighboring buildings and structures, and consistent with the housing plan provided for in section 8-13p, and (2) may address the scale and proportions of buildings; site coverage; alignment, width and grade of streets and sidewalks; type and location of infrastructure; location of building and garage entrances; off-street parking; protection of significant natural site features; location and design of open spaces; signage; and setbacks and buffering from adjacent properties.

(b) A design standard shall not be adopted if such standard will unreasonably impair the economic or physical feasibility of constructing housing at the minimum densities and with the required incentive housing restriction set forth in sections 8-13m to 8-13x, inclusive. The Commissioner of Housing shall not approve a request for a letter of preliminary or final eligibility under section 8-13q if a proposed design standard will violate the provisions of this subsection.

(June Sp. Sess. P.A. 07-4, S. 40; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, reference to Secretary of the Office of Policy and Management was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.



Section 8-13p - Application for preliminary determination of eligibility for zone adoption payment.

On or before June 30, 2017, a municipality may file with the Commissioner of Housing an application for preliminary determination of eligibility for a zone adoption payment pursuant to subsection (a) of section 8-13s. Such application shall:

(1) Identify and describe the boundaries of the proposed incentive housing zone or zones;

(2) Identify, describe and calculate the developable land within the proposed incentive housing zone or zones;

(3) Identify and describe existing and potential residential development and the potential for reuse of existing or underutilized buildings within the zone or zones;

(4) Calculate the number of residential units that may be constructed in the zone or zones if the proposed regulations are approved based on developable land and the minimum as-of-right densities set forth in subdivision (3) of subsection (b) of section 8-13n;

(5) Include a housing plan that describes the anticipated build-out of the zone or zones, including information on available and proposed infrastructure, compatibility of proposed incentive housing development with existing and proposed buildings and uses, and efforts that the municipality is making or intends to make to support and promote the residential construction permitted by the proposed regulations;

(6) Include the text of the proposed incentive housing zone regulations and design standards and, if applicable, the text of the subdivision regulations; and

(7) Include the text of the proposed incentive housing restriction and a plan for administering and enforcing its requirements and limitations.

(June Sp. Sess. P.A. 07-4, S. 41; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, reference to Secretary of the Office of Policy and Management was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-13q - Preliminary determination of eligibility for financial incentive payments. Letter of final approval of incentive housing zone. Waiver of right to receive payment.

(a) Upon application by a municipality under section 8-13p, the Commissioner of Housing shall, not later than sixty days after receipt, issue, in writing, a preliminary determination of the eligibility of the municipality for the financial incentive payments set forth in section 8-13s. At least thirty days before making such preliminary determination, the commissioner shall electronically give notice of the application to all persons who have provided the commissioner with a current electronic mail address and a written request to receive such notices. If the commissioner determines that the application is incomplete or the proposed incentive housing zone is not eligible or does not comply with the provisions of sections 8-13m to 8-13x, inclusive, the commissioner shall, within the sixty-day response period, notify the municipality, in writing, of the reasons for such determination. A municipality may thereafter reapply for approval after addressing the reasons for ineligibility. Nonissuance of a written response within sixty days of receipt shall be deemed to be disapproval, after which the municipality may reapply.

(b) After a municipality has received from the commissioner a preliminary letter of eligibility, the zoning commission of the municipality may adopt the incentive housing zone regulations and design standards as proposed to the commissioner for preliminary approval. Not later than thirty days after receipt from the municipality of a written statement that its zoning commission has adopted the proposed regulations and standards, the commissioner shall issue a letter of final approval of the incentive housing zone. Nonissuance of a letter of final approval not more than thirty days after receipt of the written statement shall be deemed disapproval of the zone after which the municipality may reapply for determination of eligibility under this section.

(c) The commissioner shall not approve any proposed incentive housing zone for which the proposed regulations or design standards have the intent or effect of discriminating against, making unavailable, denying or impairing the physical or financial feasibility of housing which is receiving or will receive financial assistance under any governmental program for the construction or substantial rehabilitation of low or moderate income housing, or any housing occupied by persons receiving rental assistance under chapter 319uu or Section 1437f of Title 42 of the United States Code.

(d) Any amendment to the regulations or design standards approved by the commissioner for preliminary or final eligibility shall be submitted to the commissioner for approval as set forth in this section. The commissioner shall approve or disapprove such amendment not more than sixty days after receipt of the amendment. Nonissuance of the decision to approve or disapprove such amendment within such period, the amendment shall be deemed to be disapproved. Thereafter, the commission may reapply for approval of the amendment.

(e) Nothing in this section or in section 8-13s shall preclude a municipality that has filed an application for preliminary determination of eligibility for a zone adoption payment pursuant to section 8-13p from waiving its right to receive such payment. Any municipality that intends to waive such right shall provide to the commissioner a written notice of its intent with the statement that its zoning commission has adopted incentive housing zone regulations and design standards.

(June Sp. Sess. P.A. 07-4, S. 42; June 12 Sp. Sess. P.A. 12-1, S. 181; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a), (b) and (d) by substituting “nonissuance” for language re secretary's failure to issue a written response, letter of final approval or amendment decision and added Subsec. (e) re waiver of right to receive zone adoption payments, effective July 1, 2012; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13r - Incentive housing zone certificate of compliance.

(a) Each municipality whose zoning commission has received a final determination of eligibility and has adopted an approved incentive housing zone shall annually, in accordance with procedures established by the Commissioner of Housing, apply to the commissioner for an incentive housing zone certificate of compliance. To receive a certificate, the municipality shall verify within the time specified by the commissioner that:

(1) The zoning commission of the municipality has not amended or repealed any portion of the regulations or design standards in the incentive housing zone without approval of the commissioner as required by sections 8-13o and 8-13q;

(2) The approval of the incentive housing zone has not been revoked by the commissioner;

(3) The municipality is making reasonable efforts to assist and promote approval of incentive housing development and construction of housing within the approved zone or zones; and

(4) The zoning commission has not unreasonably denied any application for site plan or subdivision approval, or other necessary coordinating permits or approvals, and has only denied applications in a manner consistent with the provisions of section 8-13t.

(b) If the information required pursuant to subsection (a) of this section has been submitted by a municipality in a timely manner, and the commissioner makes a determination that the municipality has met the requirements of sections 8-13m to 8-13x, inclusive, the commissioner shall issue compliance certificates by October first annually. If the commissioner determines that the municipality is in material noncompliance with the requirements of sections 8-13m to 8-13x, inclusive, the commissioner, after notice and hearing pursuant to chapter 54, may revoke certification. Any revocation of certification, or other sanctions imposed by the commissioner under section 8-13v, shall not affect the validity of the incentive housing zone regulations or the application of such regulations to a pending or approved development application within the incentive housing zone, but shall render the municipality ineligible for financial incentive payments set forth in section 8-13s.

(June Sp. Sess. P.A. 07-4, S. 43; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13s - Zone adoption payments. Building permit payments.

(a) Upon the determination that (1) the housing incentive zone has been adopted; (2) the time for appeal of the final adoption of the regulations has expired or a final and unappealable judgment upholding such regulations has been issued in any civil action challenging or delaying such regulations; and (3) the municipality has otherwise complied with the requirements of sections 8-13m to 8-13x, inclusive, the Commissioner of Housing shall, subject to the availability of funds, make a zone adoption payment to the municipality of up to fifty thousand dollars. If a municipality has received a zone adoption payment, such municipality shall not be eligible to receive a subsequent zone adoption payment until construction has started in the housing incentive zone for which the municipality has received the previous zone adoption payment.

(b) Subject to the availability of funds, the commissioner shall issue to the municipality a one-time building permit payment for each building permit for a residential housing unit in an approved incentive housing development upon submission by a municipality to the commissioner of proof of issuance of such building permit and after determining that (1) no appeal from or challenge to such building permit has been filed or is pending, and (2) such building permit was issued for housing in an incentive housing development not later than five years after the date of the final adoption of incentive housing zone regulations by the zoning commission in accordance with the provisions of subsection (b) of section 8-13q. The amount of payment shall be up to two thousand dollars for each multifamily housing unit, duplex unit or townhouse unit and up to five thousand dollars for each single-family detached unit. Such payment shall be made by the commissioner after receipt of proof of the issuance of building permits and verification of the absence of any appeal or challenge.

(c) Residential units that are located within an approved incentive housing zone that are part of a development that constitutes housing for older persons permitted by the federal Fair Housing Act, 42 USC 3607 or sections 46a-64c and 46a-64d shall not be eligible for payments under this section.

(June Sp. Sess. P.A. 07-4, S. 44; Sept. Sp. Sess. P.A. 09-7, S. 53; June 12 Sp. Sess. P.A. 12-1, S. 182; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007 (Revisor's note: In Subsec. (b), a reference to “secretary” was changed editorially by the Revisors to “the secretary” for consistency); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) by changing “payment to the municipality in the amount of two thousand dollars” to “payment to the municipality of up to two thousand dollars”, and amended Subsec. (b) by adding “up to” re “two thousand dollars” and “five thousand dollars”, effective October 5, 2009, and applicable to payments issued in the fiscal year ending June 30, 2009, and in each fiscal year thereafter; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by changing zone adoption payments from $2,000 for each housing unit to $50,000 and adding language re subsequent zone adoption payments and amended Subsec. (b) by deleting “not more than sixty days” re payment by secretary and making a technical change, effective July 1, 2012; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13t - Application process for incentive housing development.

(a) A zoning commission shall prescribe, consistent with the provisions of sections 8-13m to 8-13x, inclusive, the form of an application for approval of an incentive housing development. The time for and procedures for receipt and processing of applications shall be as provided in chapters 124 and 126, as applicable. A zoning commission or its agent may, to the extent allowed by the Freedom of Information Act, conduct one or more preliminary or preapplication planning or workshop meetings with regard to an incentive housing zone or development. A zoning commission shall conduct a public hearing in connection with an application for site plan or subdivision approval of an incentive housing development.

(b) The regulations of an incentive housing zone may require the applicant for approval of an incentive housing development to pay the cost of reasonable consulting fees for peer review of the technical aspects of the application for the benefit of the zoning commission. Such fees shall be accounted for separately by the municipality from other moneys and used only for expenses associated with the technical review of the application by consultants who are not otherwise salaried employees of the municipality or the zoning commission. Any amount in the account remaining after payment of all expenses for technical review, including any interest accrued, shall be returned to the applicant not later than forty-five days after the completion of the technical review.

(c) The regulations of the incentive housing zone may provide for the referral of a site plan or subdivision application to other agencies, boards or commissions of the municipality for comment. If a site plan or subdivision application is referred to another agency, board or commission, such agency, board or commission shall provide any comments within the time period contained in section 8-7d that is applicable to such application. The provisions of this section shall not be construed to affect any other referral required by the general statutes.

(d) An incentive housing development shall be approved by the zoning commission subject only to conditions that are necessary to (1) ensure substantial compliance of the proposed development with the requirements of the incentive housing zone regulations, design standards and, if applicable, subdivision regulations; or (2) mitigate any extraordinary adverse impacts of the development on nearby properties. An application may be denied only on the grounds: (A) The development does not meet the requirements set forth in the incentive housing zone regulations; (B) the applicant failed to submit information and fees required by the regulations and necessary for an adequate and timely review of the design of the development or potential development impacts; or (C) it is not possible to adequately mitigate significant adverse project impacts on nearby properties by means of conditions acceptable to the applicant.

(e) The duration and renewal of an approval of an incentive housing development shall be governed by subsection (i) of section 8-3, subsection (j) of section 8-3, section 8-26c or section 8-26g, as applicable. The time to complete the work approved shall be extended (1) by the time required to adjudicate to final judgment any appeal from a decision of the commission on an incentive housing development site plan or subdivision plan or any required coordinate permit; (2) by the zoning commission if the applicant is actively pursuing other permits needed for the development; (3) if there is other good cause for the failure to complete such work; or (4) as provided in an approval for a multiphase development.

(f) An applicant for approval of an incentive housing development within an approved incentive housing zone may not make such an application utilizing the provisions of section 8-30g.

(g) Approval of or amendment to regulations or design standards for an incentive housing zone or subzone, or site plan or subdivision approval of an incentive housing development, may be appealed to the Superior Court pursuant to the provisions of section 8-8 or 8-28.

(June Sp. Sess. P.A. 07-4, S. 45.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13u - Report on incentive housing zone program to Governor and General Assembly.

(a) The Commissioner of Housing shall be responsible for the administration, review and reporting on the incentive housing zone program as provided in sections 8-13m to 8-13x, inclusive.

(b) On or before January 1, 2009, and annually thereafter, the commissioner shall submit an annual report on the program to the Governor and the General Assembly in accordance with section 11-4a. Each municipality shall submit to the commissioner any data requested by the commissioner on the incentive housing program. The report shall be based on such data and shall be for the period ending the last day of the prior fiscal year. The report shall (1) identify and describe the status of municipalities actively seeking letters of eligibility; (2) identify approved incentive housing zones and the amounts and anticipated schedule of zone adoption and building permit payments under section 8-13s during the prior and current fiscal year; (3) summarize the amount of land area zoned for particular types of development in both proposed and approved zones and the number of developments being reviewed by zoning commissions under section 8-13t, including the number and type of proposed residential units, the number of building permits issued, the number of completed housing units and their type; (4) state the amount of zone adoption and building permit payments made to each municipality; and (5) for the current and immediately succeeding fiscal years, estimate (A) the anticipated number and size of proposed new incentive housing zones over such time period; (B) the number and size of new incentive housing zones that may be approved over such time period; (C) the potential number of residential units to be allowed in such new and proposed incentive housing zones; and (D) anticipated construction of housing over such time period.

(June Sp. Sess. P.A. 07-4, S. 46; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13v - Repayment by municipality of payments or reimbursements. Regulations.

(a) The Commissioner of Housing may require the municipality to repay to the state all or part of the payments or reimbursements made to a municipality under sections 8-13m to 8-13x, inclusive, upon determination by the commissioner that the municipality has (1) amended or repealed the designation of an incentive housing zone without the approval of the commissioner; or (2) acted to discourage incentive housing development or to impose arbitrary or unreasonable standards, requirements, delays or barriers to the construction of housing following approval of an incentive housing zone.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 47; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13w - Grants for technical assistance and predevelopment funds for incentive housing zones.

Within available resources, the Commissioner of Housing may make grants to municipalities for the purpose of providing technical assistance and predevelopment funds in the planning of incentive housing zones, the adoption of incentive housing zone regulations and design standards, the review and revision as needed of applicable subdivision regulations and applications to the commissioner for preliminary or final approval as set forth in sections 8-13m to 8-13x, inclusive. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 48; June 12 Sp. Sess. P.A. 12-1, S. 122; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June 12 Sp. Sess. P.A. 12-1 replaced “appropriations” with “resources” and added “predevelopment funds” re purpose for which grants may be made, effective July 1, 2012; pursuant to P.A. 13-234, references to Secretary of the Office of Policy and Management and secretary were changed editorially by the Revisors to references to Commissioner of Housing and commissioner, respectively, effective June 19, 2013.



Section 8-13x - Grants for housing development.

Within available appropriations, the Commissioner of Housing may make grants to nonprofit housing assistance or nonprofit housing development organizations in order to support technical assistance planning, predevelopment, development, construction and management of housing developments. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 49; P.A. 13-234, S. 2; P.A. 14-35, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, reference to Secretary of the Office of Policy and Management was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013; P.A. 14-35 replaced “Commissioner of Economic and Community Development, in consultation with the Commissioner of Housing,” with “Commissioner of Housing” and made a conforming change, effective July 1, 2014.






Chapter 125 - Zoning Districts for Commercial Structures and Advertising Signs (Repealed)

Section 8-14 to 8-17 - Purpose. License. Appeal. Exceptions.

Sections 8-14 to 8-17, inclusive, are repealed.

(1949 Rev., S. 849–852; 1957, P.A. 13, S. 42; 1967, P.A. 69.)






Chapter 125a - Local Land Use Ordinances

Section 8-17a - Land use ordinances.

Any town, city or borough which, on June 8, 1982, has not adopted the provisions of chapter 124 and which is not exercising zoning power pursuant to any special act may, by ordinance, prescribe minimum land use regulations reasonably related to public health, safety and welfare, provided that such ordinance shall not be effective for a period of more than five years from the date of its adoption and provided further that such regulations shall be superseded by any regulations adopted on or after June 8, 1982, by any town, city or borough pursuant to chapter 124.

(P.A. 82-437, S. 1, 2.)

Town properly adopted ordinance under section after regulations adopted pursuant to Ch. 124 had been repealed. 300 C. 521.






Chapter 126 - Municipal Planning Commissions

Section 8-18 - Definitions.

As used in this chapter: “Commission” means a planning commission; “municipality” includes a city, town or borough or a district establishing a planning commission under section 7-326; “subdivision” means the division of a tract or parcel of land into three or more parts or lots made subsequent to the adoption of subdivision regulations by the commission, for the purpose, whether immediate or future, of sale or building development expressly excluding development for municipal, conservation or agricultural purposes, and includes resubdivision; “resubdivision” means a change in a map of an approved or recorded subdivision or resubdivision if such change (a) affects any street layout shown on such map, (b) affects any area reserved thereon for public use or (c) diminishes the size of any lot shown thereon and creates an additional building lot, if any of the lots shown thereon have been conveyed after the approval or recording of such map; “cluster development” means a building pattern concentrating units on a particular portion of a parcel so that at least one-third of the parcel remains as open space to be used exclusively for recreational, conservation and agricultural purposes except that nothing herein shall prevent any municipality from requiring more than one-third open space in any particular cluster development; “town” and “selectmen” include district and officers of such district, respectively.

(1949 Rev., S. 853; 1953, S. 384d; 1959, P.A. 577, S. 2; 679, S. 1; 1967, P.A. 221; 677, S. 1; P.A. 77-545, S. 1; P.A. 91-395, S. 2, 11.)

History: 1959 acts added district to definition of municipality, added words “parts or” before “lots” in definition of subdivision and added definition of town and selectmen; 1967 acts included changes which create additional building lot or lots in definition of “resubdivision” and excluded development for municipal and conservation purposes from definition of “subdivision”; P.A. 77-545 redefined “subdivision” to specify divisions made after adoption of subdivision regulations by commission; P.A. 91-395 added the definition of “cluster development”.

Definition of subdivision and resubdivision discussed. 146 C. 570. Cited. 149 C. 630. There is no authority for commission to adopt as a regulation definition of “subdivision” which modifies, restricts or enlarges upon statutory definition. 151 C. 450. Cited. 172 C. 60; 219 C. 303; 222 C. 216; Id., 294; 227 C. 601.

Cited. 5 CA 509; 8 CA 556; 18 CA 159; 20 CA 462; 23 CA 75; 29 CA 28.

Cited. 43 CS 508.



Section 8-19 - Creation of planning commissions. Exemption re certain affordable housing.

(a) Any municipality may create by ordinance a planning commission, which shall consist of five members, who shall be electors of such municipality and whose terms of office and method of election or appointment shall be fixed in the ordinance. The ordinance may provide that members may be municipal employees if the municipality has adopted an ordinance authorizing such membership pursuant to the provisions of subparagraph (C) of subdivision (2) of subsection (e) of section 7-421. The chief executive officer of the municipality and the engineer thereof or commissioner of public works, if any, shall also be members of the commission, without voting privileges. The terms of office shall be so arranged that the terms of not more than three members shall expire in any one year. Unless otherwise provided by charter, vacancies shall be filled by the commission for the unexpired portion of the term. Upon the adoption of this section by ordinance as herein provided, and the appointment or election of a commission thereunder, any planning commission in the municipality established under any previous act of the General Assembly shall cease to exist, and its books and records shall be turned over to the commission established under this section, provided all regulations promulgated by such planning commission prior to that time shall continue in full force and effect until modified, repealed or superseded in accordance with the provisions of this chapter. The area of jurisdiction of a planning commission created by a town includes any city or borough therein without a legally constituted planning commission for all planning purposes except those specified in sections 8-24 and 8-29. Powers granted under said sections may be delegated by the legislative body of such city or borough to the planning commission of the town in which such city or borough is situated. Any city or borough in which a planning commission has been previously established may, by ordinance, designate the commission established under this section in the town in which such city or borough is situated to be the planning commission of such city or borough, and such commission shall supersede the planning commission previously established in such city or borough. The commission shall elect a chairman and a secretary from its members, shall adopt rules for the transaction of business and shall keep a public record of its activities. The planning commission of each municipality shall file an annual report with the legislative body thereof.

(b) Notwithstanding the provisions of this chapter, any municipality, by ordinance adopted by its legislative body, may exempt from the subdivision regulations in such municipality adopted pursuant to this chapter the first subdivision of land by a landowner, provided the lot created is for affordable housing to be developed by the municipality or a nonprofit organization. The ordinance shall also provide that (1) any further subdivision of such lot shall not be exempt from the subdivision regulations, and (2) any exemption under this section shall be in addition to any other exemption authorized under section 8-26 and shall not be construed as exercising any right under any other exemption.

(1949 Rev., S. 854; 1953, S. 385d; 1957, P.A. 142; 1959, P.A. 679, S. 2; 1971, P.A. 763, S. 7; P.A. 75-21, S. 2, 3; P.A. 02-83, S. 10; P.A. 03-184, S. 7; P.A. 06-97, S. 1; P.A. 07-217, S. 30.)

History: 1959 act deleted provision chief executive officer and engineer or public works commissioner of municipality be ex-officio members of commission and stipulated they be members without voting privileges and added provisions re jurisdiction of town commission where city or borough is within town; 1971 act added requirement that annual report be filed; P.A. 75-21 changed maximum number of terms allowed to expire in one year to three; P.A. 02-83 deleted prohibition on salaried municipal officeholders serving on planning commission and added provisions re ordinance creating the planning commission may provide that members may be municipal employees if municipality has adopted ordinance authorizing such membership; P.A. 03-184 specified that vacancies are to be filled by the planning commission “unless otherwise provided by charter”; P.A. 06-97 designated existing provisions as Subsec. (a) and added Subsec. (b) re exemption of certain affordable housing from subdivision regulations; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.

See Sec. 8-1b re prohibition against planning commission members serving as alternate members of zoning commission or combined planning and zoning commission.

See Sec. 9-1 for applicable definitions.

See Sec. 9-209 re certification of terms of office and number of members of planning and zoning boards or commissions.

See Sec. 22a-354n re delineation of aquifer protection areas on maps.

Cited. 144 C. 117; 148 C. 517; 152 C. 304; 162 C. 238; 166 C. 207. Election or appointment of one member of a commission, board or authority as chairman does not by itself make that member the head of the relevant department. 184 C. 1. Vote of a salaried municipal officer although invalid under this section and Sec. 8-4a did not invalidate commission's entire action in approving a zone reclassification when total valid votes were sufficient. 196 C. 192.

Statute providing for town plan commission not unconstitutional. 13 CS 62.



Section 8-19a - Alternate members of planning commission.

Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to provide by ordinance for the appointment or election of alternate members to its planning commission. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth in the general statutes or any special act relating to such municipality for such commission and its members. Such alternate members shall be electors and shall not be members of the zoning commission or zoning board of appeals. Such alternates may attend all meetings and executive sessions of said commission. Such ordinance shall provide for the manner of designating alternates to act.

(1971, P.A. 763, S. 8; P.A. 74-90; P.A. 84-154, S. 2, 3; P.A. 85-284, S. 2, 5.)

History: P.A. 74-90 permitted alternates to attend meetings and executive sessions; P.A. 84-154 provided for mandatory appointment or election of alternates, effective January 1, 1986; P.A. 85-284 repealed provisions of P.A. 84-154 and provided that local ordinances shall provide for the manner of designating alternates to act.

Cited. 184 C. 1.



Section 8-20 - Designation of planning commission as planning and zoning commission.

Section 8-20 is repealed.

(1951, S. 169b; 1953, S. 387d; 1959, P.A. 679, S. 4.)



Section 8-21 - Disqualification of members in matters before planning or zoning commissions or zoning board of appeals. Replacement by alternates.

No member of any planning commission and no member of any municipal agency exercising the powers of any planning commission, whether existing under the general statutes or under any special act, shall appear for or represent any person, firm or corporation or other entity in any matter pending before the planning or zoning commission or zoning board of appeals or agency exercising the powers of any such commission or board in the same municipality, whether or not he is a member of the commission hearing such matter. No member of any planning commission shall participate in the hearing or decision of the commission of which he is a member upon any matter in which he is directly or indirectly interested in a personal or financial sense. In the event of such disqualification, such fact shall be entered on the records of the commission and, unless otherwise provided by special act, replacement shall be made from alternate members pursuant to the provisions of section 8-19a, of an alternate to act as a member of such commission in the hearing and determination of the particular matter or matters in which the disqualification arose.

(1951, S. 392d; 1971, P.A. 763, S. 9; P.A. 84-546, S. 15, 173.)

History: 1971 act replaced provision allowing selection of elector to act for disqualified member with provision that selection be made from alternates; P.A. 84-546 made technical change substituting reference to Sec. 8-19a for reference to 8-1b.

See Sec. 8-11 re disqualification of members of zoning authorities.

Cited. 150 C. 147. Test is not whether personal interest does conflict, but whether it might conflict; relationship of official need not be close. 151 C. 489. Where member of common council of Norwalk appeared before planning commission and actively worked in town to defeat plaintiff's planned residential development, and common council denied plaintiff's application on grounds that it failed to satisfy the Norwalk zoning regulations, plaintiff's appeal was sustained on ground member's conduct conflicted with his duty. 156 C. 369. Majority leader of city council was in violation of statute when his law firm represented the opponent of an applicant for a zoning change. 157 C. 279. Cited. Id., 290. Permissible for municipal official, who by virtue of his office is ex-officio member of board, to appear before zoning commission on matter as long as he represents municipality and not applicant. 160 C. 295. Cited. 162 C. 237, 238. “Interest” defined for purposes of section; test is not whether personal interest does conflict, but whether it reasonably might conflict; whether a particular interest of a zoning commission member is sufficient to disqualify him is a factual question depending upon the circumstances of each case. 166 C. 207. Member of local planning commission, whose law partner was town attorney, need not resign from commission because of a hearing on a matter involving city where member had already disqualified himself for another reason. 168 C. 285. Cited. 178 C. 198; 196 C. 192; 199 C. 231. Does not apply to appearance by chief executive officer as representative of community at public hearing before commission of which he is an ex-officio member when it is exercising a legislative function. 220 C. 584.

Cited. 2 CA 551.

Cited. 29 CS 40.



Section 8-22 - Contracts and expenditures. Action by majority vote.

The commission may engage such employees as are necessary for its work and may contract with professional consultants. The commission may accept gifts but all of its expenditures, exclusive of such gifts, shall be within the amounts appropriated for its purposes. Action of the commission shall be taken only upon the vote of a majority of its members.

(1949 Rev., S. 855.)

Provision of statute that planning commission shall act only upon the vote of a majority of its members indicates chairman has no power to frustrate the majority vote of commission; held that commission itself is the head of department within the meaning of Policies and Procedures for Personnel of city of Meriden. 184 C. 1.

Cited. 27 CS 78.



Section 8-23 - Preparation, amendment or adoption of plan of conservation and development.

(a)(1) At least once every ten years, the commission shall prepare or amend and shall adopt a plan of conservation and development for the municipality. Following adoption, the commission shall regularly review and maintain such plan. The commission may adopt such geographical, functional or other amendments to the plan or parts of the plan, in accordance with the provisions of this section, as it deems necessary. The commission may, at any time, prepare, amend and adopt plans for the redevelopment and improvement of districts or neighborhoods which, in its judgment, contain special problems or opportunities or show a trend toward lower land values.

(2) If a plan is not amended decennially, the chief elected official of the municipality shall submit a letter to the Secretary of the Office of Policy and Management and the Commissioners of Transportation, Energy and Environmental Protection and Economic and Community Development that explains why such plan was not amended. A copy of such letter shall be included in each application by the municipality for discretionary state funding submitted to any state agency.

(b) On and after July 1, 2016, a municipality that fails to comply with the requirements of subdivisions (1) and (2) of subsection (a) of this section shall be ineligible for discretionary state funding unless such prohibition is expressly waived by the secretary.

(c) In the preparation of such plan, the commission may appoint one or more special committees to develop and make recommendations for the plan. The membership of any special committee may include: Residents of the municipality and representatives of local boards dealing with zoning, inland wetlands, conservation, recreation, education, public works, finance, redevelopment, general government and other municipal functions. In performing its duties under this section, the commission or any special committee may accept information from any source or solicit input from any organization or individual. The commission or any special committee may hold public informational meetings or organize other activities to inform residents about the process of preparing the plan.

(d) In preparing such plan, the commission or any special committee shall consider the following: (1) The community development action plan of the municipality, if any, (2) the need for affordable housing, (3) the need for protection of existing and potential public surface and ground drinking water supplies, (4) the use of cluster development and other development patterns to the extent consistent with soil types, terrain and infrastructure capacity within the municipality, (5) the state plan of conservation and development adopted pursuant to chapter 297, (6) the regional plan of conservation and development adopted pursuant to section 8-35a, (7) physical, social, economic and governmental conditions and trends, (8) the needs of the municipality including, but not limited to, human resources, education, health, housing, recreation, social services, public utilities, public protection, transportation and circulation and cultural and interpersonal communications, (9) the objectives of energy-efficient patterns of development, the use of solar and other renewable forms of energy and energy conservation, (10) protection and preservation of agriculture, and (11) sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1.

(e) (1) Such plan of conservation and development shall (A) be a statement of policies, goals and standards for the physical and economic development of the municipality, (B) provide for a system of principal thoroughfares, parkways, bridges, streets, sidewalks, multipurpose trails and other public ways as appropriate, (C) be designed to promote, with the greatest efficiency and economy, the coordinated development of the municipality and the general welfare and prosperity of its people and identify areas where it is feasible and prudent (i) to have compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse, and (ii) to promote such development patterns and land reuse, (D) recommend the most desirable use of land within the municipality for residential, recreational, commercial, industrial, conservation, agricultural and other purposes and include a map showing such proposed land uses, (E) recommend the most desirable density of population in the several parts of the municipality, (F) note any inconsistencies with the following growth management principles: (i) Redevelopment and revitalization of commercial centers and areas of mixed land uses with existing or planned physical infrastructure; (ii) expansion of housing opportunities and design choices to accommodate a variety of household types and needs; (iii) concentration of development around transportation nodes and along major transportation corridors to support the viability of transportation options and land reuse; (iv) conservation and restoration of the natural environment, cultural and historical resources and existing farmlands; (v) protection of environmental assets critical to public health and safety; and (vi) integration of planning across all levels of government to address issues on a local, regional and state-wide basis, (G) make provision for the development of housing opportunities, including opportunities for multifamily dwellings, consistent with soil types, terrain and infrastructure capacity, for all residents of the municipality and the planning region in which the municipality is located, as designated by the Secretary of the Office of Policy and Management under section 16a-4a, (H) promote housing choice and economic diversity in housing, including housing for both low and moderate income households, and encourage the development of housing which will meet the housing needs identified in the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t and in the housing component and the other components of the state plan of conservation and development prepared pursuant to chapter 297, and (I) consider allowing older adults and persons with a disability the ability to live in their homes and communities whenever possible. Such plan may: (i) Permit home sharing in single-family zones between up to four adult persons of any age with a disability or who are sixty years of age or older, whether or not related, who receive supportive services in the home; (ii) allow accessory apartments for persons with a disability or persons sixty years of age or older, or their caregivers, in all residential zones, subject to municipal zoning regulations concerning design and long-term use of the principal property after it is no longer in use by such persons; and (iii) expand the definition of “family” in single-family zones to allow for accessory apartments for persons sixty years of age or older, persons with a disability or their caregivers. In preparing such plan the commission shall consider focusing development and revitalization in areas with existing or planned physical infrastructure. For purposes of this subsection, “disability” has the same meaning as provided in section 46a-8.

(2) For any municipality that is contiguous to Long Island Sound, such plan shall be (A) consistent with the municipal coastal program requirements of sections 22a-101 to 22a-104, inclusive, (B) made with reasonable consideration for restoration and protection of the ecosystem and habitat of Long Island Sound, and (C) designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound.

(f) Such plan may show the commission’s and any special committee’s recommendation for (1) conservation and preservation of traprock and other ridgelines, (2) airports, parks, playgrounds and other public grounds, (3) the general location, relocation and improvement of schools and other public buildings, (4) the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, transit and other purposes, (5) the extent and location of public housing projects, (6) programs for the implementation of the plan, including (A) a schedule, (B) a budget for public capital projects, (C) a program for enactment and enforcement of zoning and subdivision controls, building and housing codes and safety regulations, (D) plans for implementation of affordable housing, (E) plans for open space acquisition and greenways protection and development, and (F) plans for corridor management areas along limited access highways or rail lines, designated under section 16a-27, (7) proposed priority funding areas, and (8) any other recommendations as will, in the commission’s or any special committee’s judgment, be beneficial to the municipality. The plan may include any necessary and related maps, explanatory material, photographs, charts or other pertinent data and information relative to the past, present and future trends of the municipality.

(g) Any municipal plan of conservation and development scheduled for adoption on or after July 1, 2015, shall identify the general location and extent of any (1) areas served by existing sewerage systems, (2) areas where sewerage systems are planned, and (3) areas where sewers are to be avoided. In identifying such areas, the commission shall consider the provisions of this section and the priority funding area provisions of chapter 297a.

(h) (1) A plan of conservation and development or any part thereof or amendment thereto prepared by the commission or any special committee shall be reviewed, and may be amended, by the commission prior to scheduling at least one public hearing on adoption.

(2) At least sixty-five days prior to the public hearing on adoption, the commission shall submit a copy of such plan or part thereof or amendment thereto for review and comment to the legislative body or, in the case of a municipality for which the legislative body of the municipality is a town meeting or representative town meeting, to the board of selectmen. The legislative body or board of selectmen, as the case may be, may hold one or more public hearings on the plan and shall endorse or reject such entire plan or part thereof or amendment and may submit comments and recommended changes to the commission. The commission may render a decision on the plan without the report of such body or board.

(3) At least thirty-five days prior to the public hearing on adoption, the commission shall post the plan on the Internet web site of the municipality, if any.

(4) At least sixty-five days prior to the public hearing on adoption, the commission shall submit a copy of such plan or part thereof or amendment thereto to the regional council of governments for review and comment. The regional council of governments shall submit an advisory report along with its comments to the commission at or before the hearing. Such comments shall include a finding on the consistency of the plan with (A) the regional plan of conservation and development, adopted under section 8-35a, (B) the state plan of conservation and development, adopted pursuant to chapter 297, and (C) the plans of conservation and development of other municipalities in the area of operation of the regional council of governments. The commission may render a decision on the plan without the report of the regional council of governments.

(5) At least thirty-five days prior to the public hearing on adoption, the commission shall file in the office of the town clerk a copy of such plan or part thereof or amendment thereto but, in the case of a district commission, such commission shall file such information in the offices of both the district clerk and the town clerk.

(6) The commission shall cause to be published in a newspaper having a general circulation in the municipality, at least twice at intervals of not less than two days, the first not more than fifteen days, or less than ten days, and the last not less than two days prior to the date of each such hearing, notice of the time and place of any such public hearing. Such notice shall make reference to the filing of such draft plan in the office of the town clerk, or both the district clerk and the town clerk, as the case may be.

(i) (1) After completion of the public hearing, the commission may revise the plan and may adopt the plan or any part thereof or amendment thereto by a single resolution or may, by successive resolutions, adopt parts of the plan and amendments thereto.

(2) Any plan, section of a plan or recommendation in the plan that is not endorsed in the report of the legislative body or, in the case of a municipality for which the legislative body is a town meeting or representative town meeting, by the board of selectmen, of the municipality may only be adopted by the commission by a vote of not less than two-thirds of all the members of the commission.

(3) Upon adoption by the commission, any plan or part thereof or amendment thereto shall become effective at a time established by the commission, provided notice thereof shall be published in a newspaper having a general circulation in the municipality prior to such effective date.

(4) Not more than thirty days after adoption, any plan or part thereof or amendment thereto shall be posted on the Internet web site of the municipality, if any, and shall be filed in the office of the town clerk, except that, if it is a district plan or amendment, it shall be filed in the offices of both the district and town clerks.

(5) Not more than sixty days after adoption of the plan, the commission shall submit a copy of the plan to the Secretary of the Office of Policy and Management and shall include with such copy a description of any inconsistency between the plan adopted by the commission and the state plan of conservation and development and the reasons therefor.

(j) Any owner or tenant, or authorized agent of such owner or tenant, of real property or buildings thereon located in the municipality may submit a proposal to the commission requesting a change to the plan of conservation and development. Such proposal shall be submitted in writing and on a form prescribed by the commission. Notwithstanding the provisions of subsection (a) of section 8-7d, the commission shall review and may approve, modify and approve or reject the proposal in accordance with the provisions of subsection (h) of this section.

(1949 Rev., S. 856; 1959, P.A. 577, S. 6; 1969, P.A. 477, S. 1; 1971, P.A. 862, S. 5, 6; P.A. 78-314, S. 3; P.A. 80-327, S. 2; P.A. 85-279, S. 4; P.A. 88-13, S. 1, 3; P.A. 91-392, S. 2; 91-395, S. 3, 11; 91-398, S. 2, 7; P.A. 95-239, S. 3; 95-335, S. 9, 26; P.A. 99-117, S. 1, 2; P.A. 01-197, S. 1, 4; P.A. 03-19, S. 20; P.A. 05-205, S. 1; P.A. 06-17, S. 1; 06-24, S. 1; P.A. 07-239, S. 3; June Sp. Sess. P.A. 07-5, S. 4; P.A. 08-182, S. 16, 17; P.A. 09-230, S. 7; P.A. 10-138, S. 5; P.A. 11-124, S. 3; 11-188, S. 2; P.A. 13-179, S. 4; 13-247, S. 151, 277; 13-250, S. 2; P.A. 15-95, S. 1.)

History: 1959 act added provisions re districts; 1969 act substituted “shall” for “may” thereby requiring that recommendation for most desirable land uses and population density be included in development plan, but did leave optional the inclusion of other recommendations re streets, bridges etc. and further clarified contents of plan re economic development, schedules, budgets, various codes and regulations and community needed and deleted requirement that report be filed annually; 1971 act changed public hearing notice requirements from publication at least seven days before hearing to publication “twice at intervals of not less than two days, the first not more than fifteen days nor less than ten days, and the last not less than two days” before hearing; P.A. 78-314 allowed consideration of energy-efficient development, renewable forms of energy and energy conservation in development plan; P.A. 80-327 allowed consideration of water supplies and their protection in development plan; P.A. 85-279 made consideration of surface and ground drinking water supplies in preparation of the plan mandatory rather than discretionary; P.A. 88-13 allowed consideration of affordable housing and open space acquisition in the plan of development and required that the plan of development be reviewed and updated at least once every 10 years; P.A. 91-392 added provisions re development of housing opportunities and promotion of housing choice and economic diversity in housing; P.A. 91-395 designated existing provisions as Subsec. (a) and amended them to require that municipal plans take into account the state plan and that plans adopted under this section be reviewed for consistency with the state plan of development and added Subsec. (b) requiring municipalities to consider use of cluster development; P.A. 91-398 added provision re plans in municipalities contiguous to Long Island Sound; P.A. 95-239 amended Subsec. (a) to provide that the plan may make regulations re traprock ridgelines; P.A. 95-335 amended Subsec. (a) to change the name of the plan of development to the plan of conservation and development and authorized the plan to include provisions re greenways protection and development, effective July 1, 1995; P.A. 99-117 divided existing Subsec. (a) into (a) and (b), redesignating existing Subsec. (b) as (c), and amended Subsec. (b) by adding provision regarding explanation of failure to conduct review of the plan, effective January 1, 2000; P.A. 01-197 deleted former provisions and inserted new Subsecs. (a) to (h) which reorganized former provisions and authorized planning commissions to appoint special committees and to submit the plan to the legislative body of the town, broadened the scope of the plan to include cluster development, traprock and other ridgelines and neighborhood and district plans and made technical changes to form and content, effective July 1, 2001, and applicable to municipal plans of conservation and development adopted after that date; P.A. 03-19 made a technical change in Subsecs. (f) and (g), effective May 12, 2003; P.A. 05-205 amended Subsec. (c) to add Subdiv. (10) re protection and preservation of agriculture, amended Subsec. (d)(1) to redesignate subparagraphs and require the commission to consider focusing development and revitalization in areas with infrastructure, adding new Subpara. (B) re system of principal thoroughfares, revising new Subpara. (C) to add provisions re identification and promotion of areas of mixed use development patterns and land reuse, and revising new Subpara. (F) re growth management principles, amended Subsec. (e) to eliminate provisions re principal thoroughfares consistent with changes in Subsec. (d), revising Subdiv. (3) to add recommendations for schools and adding new Subdiv. (6)(F) re corridor management areas and new Subdiv. (7) re priority funding areas, amended Subsec. (f) to require posting of plan on Internet web site of the municipality, change the number of days the regional planning agency has for review from 65 to 35, require the regional planning agency to make specific findings and add provisions re revision of the plan and submission to the legislative body, amended Subsec. (g) to add provisions re Internet posting and notice to the Office of Policy and Management, replaced former Subsec. (h) re hearings and endorsement with new Subsec. (h) authorizing an owner or tenant to request changes to the plan and made technical changes throughout the section, effective July 1, 2005 (Revisor’s note: In Subsec. (d)(1)(C)(ii), the words “land and reuse” were changed editorially by the Revisors to “and land reuse” for consistency); P.A. 06-17 amended Subsec. (f) by revising provisions re submission to the legislative body or board of selectmen and organizing subsection into subdivisions, amended Subsec. (g) by adding requirement that a plan of conservation and development not endorsed by the legislative body or board of selectmen be approved by a two-thirds majority of the commission, making conforming changes and organizing subsection into subdivisions and amended Subsec. (h) by making conforming changes, effective October 1, 2006, and applicable to plans of conservation and development adopted after that date; P.A. 06-24 amended Subsec. (g) by replacing requirement that the commission notify the Secretary of the Office of Policy and Management of inconsistencies of the municipal plan with the state plan with requirement that the commission submit to the secretary a copy of the plan and a description of any such inconsistencies not more than 60 days after adoption of the plan; P.A. 07-239 divided existing Subsec. (a) into Subsecs. (a) and (b), added provisions re discretionary funding therein, deleted provision re application for funding for conservation or development submitted to secretary or commissioners in said Subsec. (b) and redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), effective July 1, 2010; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(2) to insert “state” re discretionary funding, effective July 1, 2010; P.A. 08-182 amended Subsecs. (c)(6) and (f)(4)(A) to change “regional plan of development” to “regional plan of conservation and development” and, effective July 1, 2010, amended Subsecs. (d)(6) and (g)(4)(A) to change “regional plan of development” to “regional plan of conservation and development”; P.A. 09-230 amended Subsec. (b) to delete provision re plan amendment and provide that municipality shall be ineligible for discretionary state funding for failure to comply with Subsec. (a) following adoption of state plan, effective July 1, 2010; P.A. 10-138 added Subsec. (a)(3) providing that no commission shall be obligated to prepare a plan from July 1, 2010, to June 30, 2013, and amended Subsec. (b) to make technical changes and provide that municipalities that do not prepare a plan pursuant to Subsec. (a)(3) shall continue to be eligible for discretionary state funding unless such municipalities fail to comply with Subsec. (a)(1) and (2) on or after July 1, 2014, effective July 1, 2010; P.A. 11-124 amended Subsec. (e)(1)(H) by replacing “housing plan” with “state’s consolidated plan for housing and community development”; P.A. 11-188 amended Subsec. (e)(1)(D) by adding “, agricultural” re use of land; P.A. 13-179 amended Subsec. (d) to add Subdiv. (11) re consideration of sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR-CPO-1; P.A. 13-247 amended Subsec. (a)(3) by changing “2013” to “2014” and amended Subsec. (b) by changing “2014” to “2015”, effective June 19, 2013, and amended Subsec. (g)(4) by substituting “council of governments” for “planning agency”, effective January 1, 2015; P.A. 13-250 amended Subsec. (e)(1) by adding Subpara. (I) re zoning considerations for allowing older adults and persons with a disability to live in their homes and communities whenever possible and by defining “disability”, effective July 1, 2013; P.A. 15-95 deleted former Subsec. (a)(3) re plan moratorium, amended Subsec. (b) by deleting former provisions re plan and amendment deadlines and municipal eligibility for state funding and by adding “July 1, 2016”, added new Subsec. (g) re identification of sewerage systems, redesignated existing Subsecs. (g) to (i) as Subsecs. (h) to (j) and made technical and conforming changes, effective June 22, 2015.



Section 8-24 - Municipal improvements.

No municipal agency or legislative body shall (1) locate, accept, abandon, widen, narrow or extend any street, bridge, parkway or other public way, (2) locate, relocate, substantially improve, acquire land for, abandon, sell or lease any airport, park, playground, school or other municipally owned property or public building, (3) locate or extend any public housing, development, redevelopment or urban renewal project, or (4) locate or extend public utilities and terminals for water, sewerage, light, power, transit and other purposes, until the proposal to take such action has been referred to the commission for a report. Notwithstanding the provisions of this section, a municipality may take final action approving an appropriation for any proposal prior to the approval of the proposal by the commission pursuant to this section. The failure of the commission to report within thirty-five days after the date of official submission of the proposal to it for a report shall be taken as approval of the proposal. In the case of the disapproval of the proposal by the commission the reasons therefor shall be recorded and transmitted to the legislative body of the municipality. A proposal disapproved by the commission shall be adopted by the municipality or, in the case of disapproval of a proposal by the commission subsequent to final action by a municipality approving an appropriation for the proposal and the method of financing of such appropriation, such final action shall be effective, only after the subsequent approval of the proposal by (A) a two-thirds vote of the town council where one exists, or a majority vote of those present and voting in an annual or special town meeting, or (B) a two-thirds vote of the representative town meeting or city council or the warden and burgesses, as the case may be. The provisions of this section shall not apply to maintenance or repair of existing property, buildings or public ways, including, but not limited to, resurfacing of roads.

(1949 Rev., S. 857; 1959, P.A. 679, S. 5; 1963, P.A. 617; 1971, P.A. 862, S. 7; P.A. 85-365, S. 1, 2; P.A. 09-92, S. 1.)

History: 1959 act substituted legislative body for enumerated persons and entities and added abandonment of streets etc. to categories of proposals; 1963 act rephrased first sentence; 1971 act changed from 30 days to 35 days the period within which commission must report on proposal or failure to do so will be considered approval; P.A. 85-365 made a variety of technical changes and inserted provisions concerning approval of appropriations prior to commission action and specifying that section does not apply to maintenance or repair of existing property, public ways or buildings; P.A. 09-92 added provision re exemption for resurfacing of roads, effective July 1, 2009.

Cited. 148 C. 517; 149 C. 719; 153 C. 194. Rezoning of an area approved by zoning commission but opposed by planning commission, reversed by courts where “transportation, water and sewerage” was lacking as planning commission could refuse approval also of new facilities for area. 154 C. 202, 210. Only two acts of planning board are binding without further action by other municipal agencies; designation of and assessments for municipal improvements and action on subdivision plan. 159 C. 1. Cited. Id., 423; 160 C. 295. Whether town has abandoned a particular street, thus necessitating referral to the town planning and zoning commission, is a question of fact, to be determined from the circumstances. 174 C. 282. Legislature intended that coastal site plan review be part of planning or zoning application or referral under section as listed in Sec. 22a-105(b) and not a separate review; report issued by planning and zoning commission pursuant to such referral is purely advisory and is not appealable. 266 C. 338.

Cited. 2 CA 213; 21 CA 77; 26 CA 540.



Section 8-25 - Subdivision of land.

(a) No subdivision of land shall be made until a plan for such subdivision has been approved by the commission. Any person, firm or corporation making any subdivision of land without the approval of the commission shall be fined not more than five hundred dollars for each lot sold or offered for sale or so subdivided. Any plan for subdivision shall, upon approval, or when taken as approved by reason of the failure of the commission to act, be filed or recorded by the applicant in the office of the town clerk not later than ninety days after the expiration of the appeal period under section 8-8, or in the case of an appeal, not later than ninety days after the termination of such appeal by dismissal, withdrawal or judgment in favor of the applicant but, if it is a plan for subdivision wholly or partially within a district, it shall be filed in the offices of both the district clerk and the town clerk, and any plan not so filed or recorded within the prescribed time shall become null and void, except that the commission may extend the time for such filing for two additional periods of ninety days and the plan shall remain valid until the expiration of such extended time. All such plans shall be delivered to the applicant for filing or recording not more than thirty days after the time for taking an appeal from the action of the commission has elapsed or not more than thirty days after the date that plans modified in accordance with the commission's approval and that comply with section 7-31 are delivered to the commission, whichever is later, and in the event of an appeal, not more than thirty days after the termination of such appeal by dismissal, withdrawal or judgment in favor of the applicant or not more than thirty days after the date that plans modified in accordance with the commission's approval and that comply with section 7-31 are delivered to the commission, whichever is later. No such plan shall be recorded or filed by the town clerk or district clerk or other officer authorized to record or file plans until its approval has been endorsed thereon by the chairman or secretary of the commission, and the filing or recording of a subdivision plan without such approval shall be void. Before exercising the powers granted in this section, the commission shall adopt regulations covering the subdivision of land. No such regulations shall become effective until after a public hearing held in accordance with the provisions of section 8-7d. Such regulations shall provide that the land to be subdivided shall be of such character that it can be used for building purposes without danger to health or the public safety, that proper provision shall be made for water, sewerage and drainage, including the upgrading of any downstream ditch, culvert or other drainage structure which, through the introduction of additional drainage due to such subdivision, becomes undersized and creates the potential for flooding on a state highway, and, in areas contiguous to brooks, rivers or other bodies of water subject to flooding, including tidal flooding, that proper provision shall be made for protective flood control measures and that the proposed streets are in harmony with existing or proposed principal thoroughfares shown in the plan of conservation and development as described in section 8-23, especially in regard to safe intersections with such thoroughfares, and so arranged and of such width, as to provide an adequate and convenient system for present and prospective traffic needs. Such regulations shall also provide that the commission may require the provision of open spaces, parks and playgrounds when, and in places, deemed proper by the planning commission, which open spaces, parks and playgrounds shall be shown on the subdivision plan. Such regulations may, with the approval of the commission, authorize the applicant to pay a fee to the municipality or pay a fee to the municipality and transfer land to the municipality in lieu of any requirement to provide open spaces. Such payment or combination of payment and the fair market value of land transferred shall be equal to not more than ten per cent of the fair market value of the land to be subdivided prior to the approval of the subdivision. The fair market value shall be determined by an appraiser jointly selected by the commission and the applicant. A fraction of such payment the numerator of which is one and the denominator of which is the number of approved parcels in the subdivision shall be made at the time of the sale of each approved parcel of land in the subdivision and placed in a fund in accordance with the provisions of section 8-25b. The open space requirements of this section shall not apply if the transfer of all land in a subdivision of less than five parcels is to a parent, child, brother, sister, grandparent, grandchild, aunt, uncle or first cousin for no consideration, or if the subdivision is to contain affordable housing, as defined in section 8-39a, equal to twenty per cent or more of the total housing to be constructed in such subdivision. Such regulations, on and after July 1, 1985, shall provide that proper provision be made for soil erosion and sediment control pursuant to section 22a-329. Such regulations shall not impose conditions and requirements on manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards or on lots containing such manufactured homes which are substantially different from conditions and requirements imposed on single-family dwellings and lots containing single-family dwellings. Such regulations shall not impose conditions and requirements on developments to be occupied by manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards which are substantially different from conditions and requirements imposed on multifamily dwellings, lots containing multifamily dwellings, cluster developments or planned unit developments. The commission may also prescribe the extent to which and the manner in which streets shall be graded and improved and public utilities and services provided and, in lieu of the completion of such work and installations previous to the final approval of a plan, the commission may accept a financial guarantee of such work and installations in an amount and with surety and conditions satisfactory to it securing to the municipality the actual construction, maintenance and installation of such public improvements and utilities within a period specified in the financial guarantee. Such regulations may provide, in lieu of the completion of the work and installations above referred to, previous to the final approval of a plan, for an assessment or other method whereby the municipality is put in an assured position to do such work and make such installations at the expense of the owners of the property within the subdivision. Such regulations may provide that in lieu of either the completion of the work or the furnishing of a financial guarantee as provided in this section, the commission may authorize the filing of a plan with a conditional approval endorsed thereon. Such approval shall be conditioned on (1) the actual construction, maintenance and installation of any improvements or utilities prescribed by the commission, or (2) the provision of a financial guarantee as provided in this section. Upon the occurrence of either of such events, the commission shall cause a final approval to be endorsed thereon in the manner provided by this section. Any such conditional approval shall lapse five years from the date it is granted, provided the applicant may apply for and the commission may, in its discretion, grant a renewal of such conditional approval for an additional period of five years at the end of any five-year period, except that the commission may, by regulation, provide for a shorter period of conditional approval or renewal of such approval. Any person who enters into a contract for the purchase of any lot subdivided pursuant to a conditional approval may rescind such contract by delivering a written notice of rescission to the seller not later than three days after receipt of written notice of final approval if such final approval has additional amendments or any conditions that were not included in the conditional approval and are unacceptable to the buyer. Any person, firm or corporation who, prior to such final approval, transfers title to any lot subdivided pursuant to a conditional approval shall be fined not more than one thousand dollars for each lot transferred. Nothing in this subsection shall be construed to authorize the marketing of any lot prior to the granting of conditional approval or renewal of such conditional approval.

(b) The regulations adopted under subsection (a) of this section shall also encourage energy-efficient patterns of development and land use, the use of solar and other renewable forms of energy, and energy conservation. The regulations shall require any person submitting a plan for a subdivision to the commission under subsection (a) of this section to demonstrate to the commission that such person has considered, in developing the plan, using passive solar energy techniques which would not significantly increase the cost of the housing to the buyer, after tax credits, subsidies and exemptions. As used in this subsection and section 8-2, “passive solar energy techniques” means site design techniques which maximize solar heat gain, minimize heat loss and provide thermal storage within a building during the heating season and minimize heat gain and provide for natural ventilation during the cooling season. The site design techniques shall include, but not be limited to: (1) House orientation; (2) street and lot layout; (3) vegetation; (4) natural and man-made topographical features; and (5) protection of solar access within the development.

(c) The regulations adopted under subsection (a) of this section, may, to the extent consistent with soil types, terrain, infrastructure capacity and the plan of development for the community, provide for cluster development, and may provide for incentives for cluster development such as density bonuses, or may require cluster development.

(d) (1) To satisfy any financial guarantee requirement in this section, the commission may accept surety bonds and shall accept cash bonds, passbook or statement savings accounts and other financial guarantees other than surety bonds including, but not limited to, letters of credit, provided such financial guarantee is in a form acceptable to the commission and the financial institution or other entity issuing any letter of credit is acceptable to the commission. Such financial guarantee may, at the discretion of the person posting such financial guarantee, be posted at any time before all approved public improvements and utilities are completed, except that the commission may require a financial guarantee for erosion and sediment controls prior to the commencement of any improvements. No lot shall be transferred to a buyer before any required financial guarantee is posted or before the approved public improvements and utilities are completed to the reasonable satisfaction of the commission or its agent. For any subdivision that is approved for development in phases, the financial guarantee provisions of this section shall apply as if each phase was approved as a separate subdivision. Notwithstanding the provisions of any special act, municipal charter or ordinance, no commission shall (A) require a financial guarantee or payment to finance the maintenance of roads, streets, retention or detention basins or other improvements approved with such subdivision for more than one year after the date on which such improvements have been completed to the reasonable satisfaction of the commission or its agent or accepted by the municipality, or (B) require the establishment of a homeowners association or the placement of a deed restriction, easement or similar burden on property for the maintenance of approved public site improvements to be owned, operated or maintained by the municipality, except that the prohibition of this subparagraph shall not apply to the placement of a deed restriction, easement or similar burden necessary to grant a municipality access to such approved site improvements.

(2) If the person posting a financial guarantee under this section requests a release of all or a portion of such financial guarantee, the commission or its agent shall, not later than sixty-five days after receiving such request, (A) release or authorize the release of any such financial guarantee or portion thereof, provided the commission or its agent is reasonably satisfied that the improvements for which such financial guarantee or portion thereof was posted have been completed, or (B) provide the person posting such financial guarantee with a written explanation as to the additional improvements that must be completed before such financial guarantee or portion thereof may be released.

(1949 Rev., S. 858; November, 1955, S. N12; 1959, P.A. 577, S. 7; 669; 1971, P.A. 196; 862, S. 8; P.A. 75-131; P.A. 77-545, S. 2; P.A. 78-104, S. 5; 78-314, S. 4; P.A. 79-301; P.A. 81-254; 81-334, S. 1; P.A. 83-388, S. 8, 9; P.A. 85-91, S. 4, 5; P.A. 88-203, S. 2; 88-263; P.A. 90-239, S. 1; P.A. 91-395, S. 4, 11; P.A. 93-29; P.A. 95-335, S. 15, 26; P.A. 99-131; P.A. 01-52; P.A. 03-177, S. 6; P.A. 07-182, S. 1; P.A. 11-79, S. 2; P.A. 12-182, S. 2.)

History: 1959 acts added provision for filing of subdivision plans in case of a district and added provision regulations authorize commission to provide open spaces for parks and playgrounds; 1971 acts added provisions concerning extensions for filing subdivision plans, specified that applicant must do filing and that endorsement of approval must be made by chairman or secretary and changed notice requirement from publication at least seven days before hearing to publication “twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days” before hearing; P.A. 75-131 required that plans be delivered to applicant promptly for filing purposes after appeal deadline passed or after appeal terminated; P.A. 77-545 added provision that regulations made govern sedimentation and erosion control; P.A. 78-104 included “maintenance” of improvements and utilities in bond provision; P.A. 78-314 allowed encouragement of energy-efficient development, use of renewable forms of energy and energy conservation through regulations; P.A. 79-301 increased fine for making unapproved subdivision from $200 to $500; P.A. 81-254 allowed for conditional approval of plans; P.A. 81-334 moved provisions re regulations to encourage energy-efficient patterns of development, use of solar and other renewable forms of energy and energy conservation into new Subsec. (b) and outlined content of regulations; P.A. 83-388 amended Subsec. (a) to require that provision be made for soil erosion and sediment control, effective July 1, 1985; P.A. 85-91 amended Subsec. (a) to specify the date by which time provision for soil erosion and sediment control is required; P.A. 88-203 added provisions in Subsec. (a) re imposition of conditions and requirements on certain manufactured homes and developments to be occupied by certain manufactured homes; P.A. 88-263 substituted “shall” for “may” in Subsec. (b) to require that subdivision regulations encourage energy-efficient patterns of development and land use, the use of solar and other renewable forms of energy and energy conservation; P.A. 90-239 amended Subsec. (a) to allow the payment of a fee in lieu of the provision of open spaces and to exempt transfers of land to certain relatives from the open spaces requirements; P.A. 91-395 added Subsec. (c) concerning authorization for cluster development in regulations adopted under this section; P.A. 93-29 amended Subsec. (a) to change the time planning commissions have to deliver approved plans to subdivision applicants from “promptly” after the expiration of an appeal or termination in the applicant's favor to 30 days after either event and to change the date for filing of approved plans by a developer from 90 days after the time for appeal to 90 days after termination in the applicant's favor; P.A. 95-335 amended Subsec. (a) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 99-131 amended Subsec. (a) by requiring regulations covering the subdivision of land to include a provision for the “upgrading of any downstream ditch, culvert or other drainage structure which, through the introduction of additional drainage due to such subdivision, becomes undersized and creates the potential for flooding on a state highway”; P.A. 01-52 amended Subsec. (a) to change the time for delivery of approved subdivision plans from not less than 30 days to not more than 30 days and add provisions re modified plans and amended Subsec. (b) to make a technical change for purposes of gender neutrality; P.A. 03-177 replaced provisions in Subsec. (a) re publication of notice of time, place and purpose of public hearing with requirement that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 07-182 amended Subsec. (a) to allow a person who enters into a contract to purchase a subdivided lot pursuant to conditional approval to rescind such contract if such final approval has additional amendments or any conditions not included in the conditional approval that are unacceptable to the buyer, to provide that a fine of $1,000 be imposed on any person who, before final approval, transfers title to any lot subdivided pursuant to conditional approval for each lot transferred, deleting prior fine of $500 imposed on any person who sells or offers for sale any such lot, to require that nothing in subsection be construed to authorize the marketing of any lot before granting or renewal of conditional approval, and to make technical changes, effective July 1, 2007; P.A. 11-79 amended Subsec. (a) by adding “or other surety” re conditional approval and adding “public” re improvements secured by bond, and added Subsec. (d) re bond and surety requirements and release of same; P.A. 12-182 made extensive changes in Subsecs. (a) and (d) re posting and release of financial guarantees and re public improvements, effective June 15, 2012, and applicable to all approvals or extensions granted after that date.

See Sec. 8-2a re requirement that copies of zoning and subdivision regulations be available to public.

If plan complies with subdivision regulations, commission lacks authority to disapprove it. 146 C. 570. Cited. 148 C. 145, 299. Planning commission approves, disapproves, or modifies and approves, plans for claimed subdivisions; it is not part of its function to decide whether particular property is a subdivision; court should not dismiss complaint for declaratory judgment as to whether certain premises is a subdivision on ground that issue should first be decided by planning commission. 149 C. 627. Cited. 152 C. 304; Id., 520. Adoption of a “plan of development” pursuant to Sec. 8-23 is not a condition precedent to the enactment of valid subdivision regulations. 153 C. 193. Section held not to authorize town to adopt a subdivision regulation imposing a charge against a real estate developer as a condition for granting permission to proceed with an approved subdivision plan when such charge was purportedly to cover reasonable costs incurred by the town for engineering services to inspect work done on public improvements in the subdivision. Id., 236. Mere filing of subdivision maps does not necessarily immunize subject property from operative effect of subsequent subdivision regulations. 155 C. 183. Subdivision regulations construed as a whole, being within the purview of section and reasonably adequate and sufficient to guide commission and enable those affected to know their rights and obligations and precise to degree required by subject matter, held valid. Id., 669. Regulations of town which has adopted chapter must conform to requirements of section. 156 C. 540. Only action on subdivision plan and designation of and assessments for municipal improvements are binding actions of planning board. 159 C. 1. This section and Sec. 13a-71 may not be circumvented by claims of common law dedication. Id., 107. Authority granted under statute is not unpermitted exercise of police power where activity is directly attributable to subdivision activity; it does not amount to unconstitutional taking of private land for public use without compensation; held not unconstitutional for vagueness or lack of standards to implement it; constitutional validity established because all property is held subject to right of state to reasonably regulate use. 160 C. 109. Cited. 171 C. 89; 172 C. 156; 176 C. 581; 177 C. 527; 179 C. 650; 181 C. 533; 184 C. 1; 186 C. 466; 187 C. 232; 199 C. 575; 203 C. 109; 207 C. 67; 208 C. 431; 213 C. 604; 217 C. 103; 226 C. 684; 227 C. 71, 83; 228 C. 476. Sale of lots in approved subdivision not required for municipality to call performance bond. 254 C. 348.

Cited. 5 CA 520; 8 CA 556; 12 CA 153; 16 CA 303; 19 CA 334; 23 CA 115; Id., 460; 26 CA 17; 28 CA 780; 29 CA 18; Id., 28; 31 CA 643; 37 CA 303; 40 CA 75; 49 CA 452. Fact that a performance bond was provided pursuant to statute that protects municipalities from being left with inadequate resources to complete subdivision improvements, coupled with unambiguous language of the bond, clearly supports conclusion that the bond was available to plaintiff to complete the subdivision even though plaintiff had become a successor developer. 71 CA 715. Planning commission cannot enact subdivision regulation that effectively amends or alters a zoning ordinance because commission would be exceeding its statutory mandate. 76 CA 280. Plaintiff's case for declaratory judgment on constitutionality of a subdivision regulation was ripe for judicial consideration because it concerned his rights as a property owner and events that plaintiff was likely to confront. 85 CA 606.

Held constitutional exercise of power and land requirement in city regulations for subdivision plan within legislative authority, but provision for cash contribution in lieu of land requirement unconstitutional where moneys are not collected for direct benefit of subdivision. 27 CS 74. Cited. 31 CS 83; 43 CS 508.

Subsec. (a):

Commission's authority is limited to the “land to be subdivided” and commission lacks authority to require applicant to include off-site sidewalk installations in subdivision application. 292 C. 317. When there has been an appeal from subdivision approval, such subdivision becomes effective on date such appeal from approval is terminated. 297 C. 414.

Provision that subdivided land be of such character that it can be used for building purposes without danger to health or public authority does not authorize regulations to provide that proposed streets connect with existing roads within town in which the subdivision is located. 97 CA 316.



Section 8-25a - Proposals for developments using water. Prerequisite.

No proposal for a development using water supplied by a company incorporated on or after October 1, 1984, shall be approved by a planning commission or combined planning and zoning commission unless such company has been issued a certificate pursuant to section 16-262m. The municipality in which the planning commission or combined planning and zoning commission is located shall be responsible for the operation of any water company created without a certificate after October 1, 1984, except a water company supplying more than two hundred fifty service connections or one thousand persons created without a certificate between October 1, 1984, and September 30, 1998, if the water company at any time is unable or unwilling to provide adequate service to its consumers.

(P.A. 84-330, S. 6; P.A. 98-250, S. 21, 39.)

History: P.A. 98-250 created exception to municipality's responsibility for noncertified water companies supplying more than two hundred fifty service connections or one thousand persons created without a certificate between October 1, 1984, and September 30, 1998, effective July 1, 1998.

See Sec. 16-262m for definition of “water company”.



Section 8-25b - Fund. Payments in lieu of open spaces.

Any municipality which provides in regulations, adopted pursuant to section 8-25, for the payment of a fee or the fair market value of land transferred in lieu of any requirement to provide open space, shall deposit any such payments in a fund which shall be used for the purpose of preserving open space or acquiring additional land for open space or for recreational or agricultural purposes.

(P.A. 90-239, S. 2.)



Section 8-26 - Approval of subdivision and resubdivision plans. Waiver of certain regulation requirements. Fees. Hearing. Notice. Applications involving an inland wetland or watercourse.

(a) All plans for subdivisions and resubdivisions, including subdivisions and resubdivisions in existence but which were not submitted to the commission for required approval, whether or not shown on an existing map or plan or whether or not conveyances have been made of any of the property included in such subdivisions or resubdivisions, shall be submitted to the commission with an application in the form to be prescribed by it. The commission shall have the authority to determine whether the existing division of any land constitutes a subdivision or resubdivision under the provisions of this chapter, provided nothing in this section shall be deemed to authorize the commission to approve any such subdivision or resubdivision which conflicts with applicable zoning regulations. Such regulations may contain provisions whereby the commission may waive certain requirements under the regulations by a three-quarters vote of all the members of the commission in cases where conditions exist which affect the subject land and are not generally applicable to other land in the area, provided that the regulations shall specify the conditions under which a waiver may be considered and shall provide that no waiver shall be granted that would have a significant adverse effect on adjacent property or on public health and safety. The commission shall state upon its records the reasons for which a waiver is granted in each case.

(b) The commission may establish a schedule of fees and charge such fees. The amount of the fees shall be sufficient to cover the costs of processing subdivision applications, including, but not limited to, the cost of registered or certified mailings and the publication of notices, and the costs of inspecting subdivision improvements. Any schedule of fees established under this section shall be superseded by fees established by ordinance under section 8-1c.

(c) The commission may hold a public hearing regarding any subdivision proposal if, in its judgment, the specific circumstances require such action. No plan of resubdivision shall be acted upon by the commission without a public hearing. Such public hearing shall be held in accordance with the provisions of section 8-7d.

(d) The commission shall approve, modify and approve, or disapprove any subdivision or resubdivision application or maps and plans submitted therewith, including existing subdivisions or resubdivisions made in violation of this section, within the period of time permitted under section 8-26d. Notice of the decision of the commission shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to any person applying to the commission under this section, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who made such application may provide for the publication of such notice within ten days thereafter. Such notice shall be a simple statement that such application was approved, modified and approved or disapproved, together with the date of such action. The failure of the commission to act thereon shall be considered as an approval, and a certificate to that effect shall be issued by the commission on demand. The grounds for its action shall be stated in the records of the commission. No planning commission shall be required to consider an application for approval of a subdivision plan while another application for subdivision of the same or substantially the same parcel is pending before the commission. For the purposes of this subsection, an application is not “pending before the commission” if the commission has rendered a decision with respect to such application and such decision has been appealed to the Superior Court.

(e) If an application involves land regulated as an inland wetland or watercourse under the provisions of chapter 440, the applicant shall submit an application to the agency responsible for administration of the inland wetlands regulations no later than the day the application is filed for the subdivision or resubdivision. The commission shall, within the period of time established in section 8-7d, accept the filing of and shall process, pursuant to section 8-7d, any subdivision or resubdivision involving land regulated as an inland wetland or watercourse under chapter 440. The commission shall not render a decision until the inland wetlands agency has submitted a report with its final decision to the commission. In making its decision the commission shall give due consideration to the report of the inland wetlands agency and if the commission establishes terms and conditions for approval that are not consistent with the final decision of the inland wetlands agency, the commission shall state on the record the reason for such terms and conditions. In making a decision on an application, the commission shall consider information submitted by the applicant under subsection (b) of section 8-25 concerning passive solar energy techniques. The provisions of this section shall apply to any municipality which exercises planning power pursuant to any special act.

(1949 Rev., S. 859; 1959, P.A. 679, S. 6; 1963, P.A. 55, S. 2; 273, S. 1; February, 1965, P.A. 622, S. 5; 1967, P.A. 884, S. 2; 1971, P.A. 862, S. 9; P.A. 73-550; P.A. 75-40; P.A. 77-450, S. 5; 77-545, S. 3; P.A. 78-243, S. 1, 2; P.A. 86-236, S. 3, 4; P.A. 87-215, S. 5, 7; 87-533, S. 9, 14; P.A. 89-356, S. 14; P.A. 92-191; 92-218; P.A. 93-124, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 10, 130; P.A. 03-177, S. 7; P.A. 07-102, S. 2; P.A. 08-38, S. 2.)

History: 1959 act permitted charging of fees for processing applications and set amounts of charges and provided for action on “subdivision application or maps and plans submitted therewith” rather than “a subdivision plan”; 1963 acts required commission to state grounds for “its action” rather than for “disapproval,” raised the maximum fee the commission may charge from $2 to $3 for each lot and provided for newspaper publication of decision of commission; 1965 act set 10-day time limit for notice by publication in a newspaper and provided notice by mail be given within 3 days instead of on or before day of notice by publication; 1967 act deleted requirement that applicant be notified of decision within 3 days and required instead notification within 10 days; 1971 act changed requirement that hearing notice be published at least 7 days before hearing to “publication ... at least twice at intervals of not less than two days, the first not more than fifteen days, nor less than ten days and the last not less than two days” before hearing, required that commission take action within 65 rather than 60 days of hearing or submission and that notice of decision be published and mailed to applicant within 15 rather than 10 days and limited extensions to 65 days; P.A. 73-550 included resubdivisions and subdivisions and resubdivisions in existence but not submitted to commission for approval under requirement re application to commission; P.A. 75-40 increased minimum fee from $25 to $35 and maximum fee from $3 to $5 per lot; P.A. 77-450 replaced 65-day limit for decision with limit equaling period of time under Sec. 8-26d and deleted provision for 65-day extension; P.A. 77-545 added provisions concerning waivers of requirements and added provisions concerning concurrent consideration of more than one plan for same or substantially same parcel and concerning applications involving wetlands and watercourses; P.A. 78-243 increased fees to $50 or $25 per lot; P.A. 86-236 specified that the provisions of the section shall apply to any municipality which exercises planning power pursuant to any special act; P.A. 87-215 authorized commission to provide by regulation for additional notice by mail to adjacent landowners; P.A. 87-533 substituted provision requiring filing of applications simultaneously with inland wetlands applications, prohibiting a decision until after submission of the report of the inland wetlands agency and requiring consideration of such report for prior provision requiring that applicant file copy of application with agency responsible for administering wetlands regulation; P.A. 89-356 added provision authorizing the person who made a subdivision or resubdivision application to provide for the publication of the notice of the decision of the commission when such notice is not published in a timely manner; P.A. 92-191 added provision that an application is not “pending before the commission” if the commission has rendered a decision and such decision has been appealed to the superior court; P.A. 92-218 added provision re consideration of information on passive solar energy techniques; P.A. 93-124 eliminated the statutory fee schedule and authorized planning commissions to establish a fee schedule sufficient to cover the cost of processing applications; May 25 Sp. Sess. P.A. 94-1 made technical changes, effective July 1, 1994; P.A. 03-177 replaced provisions re publication of notice of public hearing and notice to adjacent landowners with requirement that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 07-102 added provision re acceptance and processing of subdivision or resubdivision involving inland wetlands and watercourses and replaced provision re due consideration of report of inland wetlands agency with provision re consideration of report of inland wetlands agency and statement on the record of terms and conditions consistent with final decision of inland wetlands agency; P.A. 08-38 divided existing provisions into Subsecs. (a) to (e), made a technical change in Subsec. (d) and amended Subsec. (e) to substitute “give due consideration to” for “consider” re report of inland wetlands agency and to make a technical change, effective May 7, 2008.

See Sec. 7-159b re preapplication review of use of property.

Planning commission cannot act until it adopts regulations; on adoption of regulations, a subdivision plan which complies with regulations must be approved. 141 C. 79. Master plan adopted by planning commission is controlling only as to municipal improvements and regulation of subdivisions of land. 144 C. 117. Burden of proving one is aggrieved is on plaintiff; must show special injury affecting property or other legal right. 145 C. 674. Prior to 1963 amendment, beginning date of appeal period was day of announcement of decision to interested parties. 151 C. 269. Statute not applicable to commission created by special act where said act made no provision for appeal. Id., 635. Cited. 154 C. 600, 603. Under special act where town council denied application for approval of subdivision, appellant from such decision must allege and prove his aggrievement. 155 C. 1. Parties cannot by stipulating that plaintiffs are aggrieved confer jurisdiction for appeal; proof of aggrievement is essential prerequisite to court's jurisdiction. 156 C. 505. Appeal sustained where planning board had adopted regulations contrary to provisions of Secs. 8-25 and 8-26; subdivision regulation is creature of statute and must conform to statutory provisions. Id., 540. Cited. Id., 588. Failure to publish decision within specified time, grounds for reversal. 163 C. 379. Cited. 171 C. 480; Id., 512; 172 C. 572; 176 C. 475; Id., 581; 179 C. 650; 181 C. 243. Superior Court not limited to record before planning commission on issue of aggrievement; person does not become aggrieved until board has acted. Id., 442. Cited. 184 C. 450. Where plaintiff company claimed it was entitled to a certificate of approval for a subdivision plan by operation of law on commission's failure to act within the time allowed by Sec. 8-26d, request for writ of mandamus was denied when court determined that plaintiff had withdrawn its original application. 187 C. 232. Cited. 192 C. 353; 193 C. 387. Motion to approve failed to carry, therefore application was denied; action substantially complied with requirements of section. 196 C. 676. Cited. 213 C. 604. “Pending before commission” includes commission decisions on appeal to Superior Court. 219 C. 303. Cited. Id., 511; 222 C. 380; Id., 911; Id., 912; 223 C. 171; 225 C. 432; 227 C. 71; Id., 910; 229 C. 325; 232 C. 44. Commission's vote to reject subdivision application was action within meaning of section; application could not be deemed approved for failure to act. 253 C. 381.

A motion to approve an application which fails to carry does not constitute action required by statute and is construed as failure of the commission to act. 1 CA 621. Cited. 3 CA 556; 5 CA 509; 6 CA 34; Id., 284; 7 CA 684; 8 CA 556; 12 CA 153; 16 CA 303; 18 CA 488; 21 CA 667; 22 CA 255; 23 CA 75; 25 CA 61; Id., 572; 26 CA 17; 27 CA 412; Id., 443; Id., 508; 28 CA 674; Id., 780; 29 CA 1; Id., 28; Id., 469; 30 CA 85; Id., 395; 31 CA 643; 35 CA 191; Id., 599; 37 CA 303; Id., 348; 40 CA 840; 45 CA 89. Commission's vote to reject plaintiff's application for approval of a subdivision plan is equivalent to disapproval of the application and did not constitute an action that would trigger automatic approval provision of statute. 54 CA 645. Clause “which conflicts with applicable zoning regulations” has as its antecedent not “the property” but “any such subdivision or resubdivision”; city cannot reject subdivision application on the basis of existing zoning violations, where the violations are not inherent in the application. 66 CA 317. Section prohibits commission from approving subdivision that conflicts with applicable zoning regulations. 79 CA 614. Motion was an invalid action under section when it expressly reserved final approval of plaintiff's application and provided for subsequent review following submission of revised map, thus application is deemed approved for failure to act within time limits. 111 CA 219.

Action for mandamus against planning and zoning board for refusal to approve residential subdivision in light industrial zone denied; discretionary with board; legal remedy through appeal. 17 CS 271. Cited. 26 CS 169. Intended to provide appeal for persons aggrieved by inferred approval, not successful applicants for certificates. 31 CS 85. Cited. 39 CS 306; 41 CS 196; 43 CS 508.



Section 8-26a - Effect of change in subdivision or zoning regulations or boundaries of districts after approval of plan.

(a) Notwithstanding the provisions of any general or special act or local ordinance, when a change in the subdivision regulations is adopted by the planning commission of any town, city or borough, or other body exercising the powers of such commission, no subdivision plan which has been approved, prior to the effective date of such change, by such planning commission or other body, and filed or recorded with the town clerk, shall be required to conform to such change.

(b) (1) Notwithstanding the provisions of any general or special act or local ordinance, when a change is adopted in the zoning regulations or boundaries of zoning districts of any town, city or borough, no lot or lots shown on a subdivision or resubdivision plan for residential property which has been approved, prior to the effective date of such change, by the planning commission of such town, city or borough, or other body exercising the powers of such commission, and filed or recorded with the town clerk, shall be required to conform to such change.

(2) (A) Any construction on a vacant lot shown on a subdivision or resubdivision plan approved before, on or after June 1, 2004, shall not be required to conform to a change in the zoning regulations or boundaries of zoning districts in a town, city or borough adopted after the approval of the subdivision or resubdivision. Notwithstanding subdivision (1) of this subsection, any construction on an improved lot shown on a subdivision or resubdivision plan approved before, on or after June 1, 2004, shall be required to conform to a zoning change adopted subsequent to said lot becoming an improved lot.

(B) For purposes of this subsection, (i) a lot shall be deemed vacant until the date a building permit is issued with respect thereto and a foundation has been completed in accordance with such building permit but shall not be deemed vacant if any structures on such lot are subsequently demolished, and (ii) a lot shall be deemed improved after the date a building permit is issued with respect thereto and a foundation has been completed in accordance with such building permit.

(3) This subsection shall not alter or affect a nonconforming use or structure as provided in section 8-2.

(1959, P.A. 58; 59; February, 1965, P.A. 422; 1969, P.A. 396; 1971, P.A. 215; P.A. 84-147, S. 2; P.A. 04-210, S. 1; P.A. 05-288, S. 42.)

History: 1965 act amended Subsec. (b) to provide buildings to be erected on lots in already approved subdivision shall not be required to conform to changes in zoning regulations; 1969 act replaced in Subsecs. (a) and (b) the deadlines for conforming to changes in regulations, i.e., from “three years ... from approval of subdivision plan” to “five years ... from the effective date of such change”; 1971 act deleted qualifying phrase “for residential property” modifying “subdivision plan”; P.A. 84-147 removed references to a five-year deadline for conformity with changes in subdivision regulations or zoning regulations or boundaries; P.A. 04-210 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and applying said provisions to resubdivisions and by adding new Subdivs. (2) and (3) exempting construction on vacant lots from conformance to zoning changes, requiring construction on improved lots to conform to such changes and specifying that provisions of statute do not alter status of nonconforming uses or structures, effective June 1, 2004; P.A. 05-288 made technical changes in Subsec. (b)(2)(A), effective July 13, 2005.

See Secs. 8-28a and 8-28b re guarantee that change in zoning regulations or districts or in subdivision regulations does not affect approved subdivision plan.

Subdivision plan must have been formally approved prior to effective date of change in order to be covered by section. 148 C. 299. Cited. 153 C. 194. Not applicable where plaintiffs had filed maps of subdivisions prior to adoption of regulations where subdivision plan had never been approved. 155 C. 185.

Cited. 25 CA 85; 35 CA 820.

Subsec. (b):

Cited. 36 CA 98. Plaintiff's 1954 subdivision plan that included his lot and was approved, filed and recorded in the town placed lot within the scope of Subsec. and gave plaintiff a vested right; any subsequently enacted regulations are not applicable to plaintiff and do not prevent plaintiff from receiving a zoning permit for subsequent improvements that would otherwise violate subsequently enacted regulations. 75 CA 289. Under Subdiv. (2), lot was not required to comply with subsequent changes because lot was vacant and unimproved when building permit was sought. 118 CA 90.



Section 8-26b - Notice to regional council of governments of proposed subdivision; report of agency findings.

Whenever a subdivision of land is planned, the area of which will abut or include land in two or more municipalities, the planning commission, where one exists, of each such municipality shall, before approving the plan, give written notice of such subdivision plan to each regional council of governments for the region or regions in which it and the other municipality are located. Such notice shall be made by certified mail, return receipt requested, or by electronic mail to the electronic mail address designated by the regional council of governments on the council's Internet web site for receipt of such notice, not later than thirty days before the public hearing to be held in relation thereto. If such notice is sent by electronic mail and the planning commission does not receive an electronic mail message from a regional council of governments confirming receipt of such notice, then not later than twenty-five days before the public hearing, the planning commission shall also send such notice by certified mail, return receipt requested, to such council. A regional council of governments receiving such notice shall, at or before the hearing report to each such planning commission and to the proponent of such subdivision on its findings on the intermunicipal aspects of the proposed subdivision, including street layout, storm drainage, sewer and water service and such other matters as it considers appropriate. If such report of a regional council of governments is not submitted, at or before the hearing, it shall be presumed that such council does not disapprove of the proposed subdivision. A regional council of governments may designate its regional planning commission to act for it under this section. The report of such regional council of governments shall be purely advisory.

(1961, P.A. 547; 1967, P.A. 64, S. 2; 383, S. 2; P.A. 03-177, S. 8; P.A. 12-27, S. 1; P.A. 13-247, S. 278.)

History: 1967 acts required that report be made within 30 rather than 15 days, included subdivisions which “abut” land in two or more municipalities, allowed for possibility of involvement of more than one region or planning agency and substituted “does not disapprove” for “approves”; P.A. 03-177 replaced provision requiring that plan be submitted to the regional planning agency with requirement that notice of such plan be given and required the regional planning agency to submit report at or before the public hearing instead of within 30 days, effective October 1, 2003, and applicable to application filed on or after that date; P.A. 12-27 added provisions re sending notice by electronic mail and made technical changes; P.A. 13-247 deleted “one or both of which are within a region or regions having a regional planning agency or agencies,”, substituted “council” or “council of governments” for “agency” or “planning agency”, substituted “regional planning commission” for “executive committee”, and deleted “or it may establish a subcommittee for the purpose”, effective January 1, 2015.



Section 8-26c - Subdivision to be completed within five years of plan approval. Exceptions.

(a) Any person, firm or corporation making any subdivision of land, except as provided in section 8-26g, shall complete all work in connection with such subdivision within five years after the approval of the plan for such subdivision; the commission's endorsement of approval on the plan shall state the date on which such five-year period expires.

(b) The subdivider or his successor in interest may apply for and the commission may grant one or more extensions of the time to complete all or part of the work in connection with such subdivision, provided the time for all extensions under this subsection shall not exceed ten years from the date the subdivision was approved. If the commission grants an extension of an approval, the commission may condition the approval on a determination of the adequacy of the amount of the bond or other surety furnished under section 8-25, securing to the municipality the actual completion of the work.

(c) In the case of a subdivision plan approved on or after October 1, 1977, failure to complete all work within such five-year period or any extension thereof shall result in automatic expiration of the approval of such plan provided the commission shall file on the land records of the town in which such subdivision is located notice of such expiration and shall state such expiration on the subdivision plan on file in the office of the town clerk of such town, and no additional lots in the subdivision shall be conveyed by the subdivider or his successor in interest as such subdivider except with approval by the commission of a new application for subdivision of the subject land. If lots have been conveyed during such five-year period or any extension thereof, the municipality shall call the bond or other surety on said subdivision to the extent necessary to complete the bonded improvements and utilities required to serve those lots. “Work” for purposes of this section means all physical improvements required by the approved plan, other than the staking out of lots, and includes but is not limited to the construction of roads, storm drainage facilities and water and sewer lines, the setting aside of open space and recreation areas, installation of telephone and electric services, planting of trees or other landscaping, and installation of retaining walls or other structures.

(d) Notwithstanding the provisions of this section, any subdivision approval made under this section on or before October 1, 1991, shall expire not more than seven years from the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such subdivision, provided the time for all extensions under this subsection shall not exceed ten years from the date the subdivision was approved. If the subdivider or his successor in interest submits evidence to the commission that completion of the project was delayed because of a state or federal construction project, the approval shall expire not more than ten years from the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such subdivision, provided the time for all extensions shall not exceed fifteen years from the date the subdivision was approved. If the subdivider or his successor in interest prevails in an appeal of a decision of the commission on the subdivision under section 8-8, the time to complete the subdivision shall be tolled for the time of such appeal and until the commission implements the judicial decision.

(e) Notwithstanding the provisions of this section, any subdivision approval made under this section prior to July 1, 2011, that has not expired prior to May 9, 2011, shall expire not less than nine years after the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such subdivision, provided no subdivision approval, including all extensions, shall be valid for more than fourteen years from the date the subdivision was approved.

(1967, P.A. 677, S. 2; P.A. 77-545, S. 4; P.A. 78-104, S. 6; P.A. 87-371, S. 3, 5; P.A. 91-153, S. 2; P.A. 93-19, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 11, 130; P.A. 95-322; P.A. 98-188, S. 1, 5; P.A. 09-181, S. 2; P.A. 11-5, S. 2.)

History: P.A. 77-545 required that endorsement state date on which five-year period expires and added Subsec. (b) re subdivision plans approved on or after October 1, 1977; P.A. 78-104 reworded ban on conveyance of lots after approval expires and substituted “bonded improvements and utilities” for “work”; P.A. 87-371 inserted reference to Sec. 8-26g; P.A. 91-153 added Subsec. (c) which provided that site plans approved on or before October 1, 1989, be valid for seven years after the date of such approval; P.A. 93-19 inserted new Subsec. (b) re extensions of time to complete work on a subdivision, relettered former Subsecs. (b) and (c) accordingly and amended newly relettered Subsec. (d) to authorize extensions of time to complete subdivisions approved on or before October 1, 1989, effective April 21, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (c) by making technical change, adding reference to extensions of subdivision plans, effective July 1, 1994; P.A. 95-322 amended Subsec. (d) to make seven-year expiration limit applicable to approvals made on or before October 1, 1991, rather than October 1, 1989, and to add provision re extension of time in the case of a project delayed because of state or federal construction project; P.A. 98-188 amended Subsec. (d) by adding provision re tolling of time for completion when there is an appeal of a decision by the commission, effective June 4, 1998; P.A. 09-181 added Subsec. (e) re subdivision approvals made during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (e) to apply to subdivision approvals made prior to July 1, 2011, that have not expired prior to May 9, 2011, and to provide that approvals shall expire not less than 9 years after approval date and that no approval shall be valid for more than 14 years, effective May 9, 2011.

Cited. 228 C. 476. Sale of lots in approved subdivision not required for municipality to call performance bond. 254 C. 348. Plain and unambiguous meaning of the term “conveyance” is restricted to the conveyance of subdivision lots, and does not encompass the transfer of partial interests in lots. 286 C. 280.

Cited. 17 CA 344; 18 CA 569.

Subsec. (b):

Statute that allows zoning commission to require successor developer to submit new application and to post a bond of its own was permissive and did not require plaintiff to post a substitute bond. 71 CA 715.

Subsec. (c):

Cited. 49 CA 452. Trial court reversed; statute unambiguously states that if subdivision improvements are not completed, town may require a surety to complete the improvements to the extent necessary to serve conveyed lots, and in this case no lots were conveyed so no improvements were required. 54 CA 328. Statute that allows zoning commission to require successor developer to submit new application and to post a bond of its own was permissive and did not require plaintiff to post a substitute bond. 71 CA 715.



Section 8-26d - Hearings and decisions.

In all matters wherein a formal application, request or appeal is submitted to a planning commission under this chapter all public hearings shall be held and all decisions made in accordance with the provisions of section 8-7d.

(1971, P.A. 862, S. 13; P.A. 77-450, S. 6; P.A. 78-104, S. 2; P.A. 82-81, S. 2; P.A. 87-533, S. 11, 14; P.A. 99-21, S. 2; P.A. 03-177, S. 9.)

History: P.A. 77-450 inserted new Subsecs. (a) and (b) and reworded former provisions which were designated as Subsec. (c); P.A. 78-104 amended Subsec. (a) to allow more than one extension and to change the duration of extension time from double the original period to time period equaling the original period, amended Subsec. (b) to allow more than one extension, and amended Subsec. (c) to replace references to “official receipt” with references to “submission” and to allow submission to agent of board or commission; P.A. 82-81 provided that town clerk would act as agent for receipt of documents for any board or commission not having regular office hours; P.A. 87-533 added Subsec. (d) regarding applications involving activities regulated pursuant to Secs. 22a-36 to 22a-45, inclusive; P.A. 99-21 amended Subsec. (a) to extend the time for completion of a hearing from 30 to 35 days after commencement; P.A. 03-177 replaced former provisions with requirement that all public hearings and decisions be made in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 181 C. 243. Where plaintiff company claimed it was entitled to a certificate of approval for a subdivision plan by operation of law on commission's failure to act within time allowed by section, request for writ of mandamus was denied when court determined that plaintiff had withdrawn its original application. 187 C. 232. Cited. 193 C. 387; 196 C. 676; 219 C. 303; 222 C. 269; Id., 380; Id., 912; 225 C. 432.

Cited. 1 CA 621; 6 CA 34; Id., 284; 7 CA 684; 8 CA 556; 27 CA 443; 35 CA 599; 37 CA 348.

Cited. 39 CS 306.

Former Subsec. (c):

Statute creates two alternative trigger dates for commencement of the applicable time period. 256 C. 674.



Section 8-26e - Hearings by planning commission on applications for special permit or exception. Notice of decision.

The planning commission of any municipality shall hold a public hearing on an application or request for a special permit or special exception, as provided in section 8-2. Any such public hearing shall be held in accordance with the provisions of section 8-7d. Such commission shall decide upon such application or request within the period of time permitted under section 8-26d. Whenever a commission grants or denies a special permit or special exception, it shall state upon its records the reason for its decision. Notice of the decision of the commission shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to the person who requested or applied for a special permit or special exception, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who requested or applied for such a special permit or special exception may provide for the publication of such notice within ten days thereafter. Such permit or exception shall become effective upon the filing of a copy thereof (1) in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, and (2) in the land records of the town in which the affected premises are located, in accordance with the provisions of section 8-3d.

(1971, P.A. 862, S. 15; P.A. 73-616, S. 6; P.A. 77-509, S. 9; P.A. 78-104, S. 3; P.A. 87-215, S. 6, 7; P.A. 89-356, S. 15; P.A. 03-177, S. 10.)

History: P.A. 73-616 required that first notice be not less than 10 days before hearing rather than 2 days before; P.A. 77-509 changed effective date for permits or exceptions from time fixed by commission to time of filing in clerk's office and in land records; P.A. 78-104 deleted specific reference to 65-day period for holding hearing and replaced 65-day period for rendering decision with period of time under Sec. 8-26d; P.A. 87-215 authorized commission to provide by regulation for additional notice by mail to adjacent landowners; P.A. 89-356 added provision authorizing the person who requested or applied for a special permit or special exception to provide for the publication of the notice of the decision of the commission when such notice is not published in a timely manner; P.A. 03-177 replaced provisions re publication of notice of time and place for public hearing and notice to adjacent landowners with requirement that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 213 C. 604.



Section 8-26f - Notice to adjoining municipalities.

Section 8-26f is repealed, effective October 1, 2003.

(P.A. 87-307, S. 3; P.A. 89-175, S. 5, 7; P.A. 03-177, S. 14.)



Section 8-26g - Subdivision projects consisting of four hundred or more dwelling units to be completed within ten years of approval of plan. Exceptions.

(a) Any person, firm or corporation making a subdivision of land for a project consisting of four hundred or more dwelling units shall complete all work in connection with such subdivision within ten years after the approval of the plan for such subdivision; the commission's endorsement of approval on the plan shall state the date on which such ten-year period expires.

(b) In the case of a subdivision plan approved on or after June 19, 1987, failure to complete all work within such ten-year period shall result in automatic expiration of the approval of such plan provided the commission shall file on the land records of the town in which such subdivision is located notice of such expiration and shall state such expiration on the subdivision plan on file in the office of the town clerk of such town, and no additional lots in the subdivision shall be conveyed by the subdivider or his successor in interest as such subdivider except with approval by the commission of a new application for subdivision of the subject land. If lots have been conveyed during such ten-year period, the municipality shall call the bond or other surety on said subdivision to the extent necessary to complete the bonded improvements and utilities required to serve those lots. “Work” for purposes of this section means all physical improvements required by the approved plan, other than the staking out of lots, and includes but is not limited to the construction of roads, storm drainage facilities and water and sewer lines, the setting aside of open space and recreation areas, installation of telephone and electric services, planting of trees or other landscaping, and installation of retaining walls or other structures.

(c) Notwithstanding the provisions of this section, for any subdivision of land for a project consisting of four hundred or more dwelling units and approved prior to July 1, 2011, that has not expired prior to May 9, 2011, any person, firm or corporation making such subdivision shall complete all work in connection with such subdivision not later than the date fourteen years after the date of approval of the plan for such subdivision. The commission's endorsement of approval on the plan shall state the date on which such fourteen-year period expires.

(P.A. 87-371, S. 4, 5; P.A. 09-181, S. 4; P.A. 11-5, S. 3.)

History: P.A. 09-181 added Subsec. (c) re approvals made during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (c) to replace former provisions with provisions applying to subdivision approvals made prior to July 1, 2011, that have not expired prior to May 9, 2011, and providing that work on subdivision shall be completed not more than 14 years after approval date, and requiring commission's endorsement of approval to state the date on which such 14-year period expires, effective May 9, 2011.



Section 8-26h - Validation re erected structures on lot or lots shown on filed map or plan of subdivision.

No use or occupancy of or the presence of any building or other structure erected on a lot or lots either shown on a filed or recorded map or plan of subdivision or located in a subdivision created by the physical division of land into three or more parcels shall be deemed illegal or invalid because the lot or lots on which any building or other structure is located are not shown on an approved plan of subdivision or because the filed or recorded map or plan of subdivision fails in any manner to comply with any requirement of any general or special law, ordinance or regulation.

(P.A. 00-84, S. 2, 6; P.A. 01-195, S. 14, 181.)

History: P.A. 00-84 effective July 1, 2000; P.A. 01-195 made a technical change, effective July 11, 2001.



Section 8-27 - Building on unaccepted streets.

Any municipality having a planning commission may, by ordinance, prohibit or regulate the issuance of building permits for the erection of buildings or structures on lots abutting unaccepted highways or streets. No such ordinance shall prevent the issuance of a building permit for the construction of (1) farm or accessory buildings which are not in violation of any lawful zoning or building regulations of the municipality, or (2) any building or structure on a site plan approved on or after June 15, 2012, pursuant to subsection (g) of section 8-3 or in a subdivision approved on or after June 15, 2012, pursuant to section 8-25, provided the approval for such site plan or subdivision has not expired. Any building erected in violation of any such ordinance shall be deemed an unlawful structure, and the municipality through the appropriate officer may bring action to enjoin the erection of such structure or cause it to be vacated or removed. Any person, firm or corporation erecting a building or structure in violation of any such ordinance may be fined not more than two hundred dollars for each building or structure so erected in addition to the relief herein otherwise granted to the municipality.

(1949 Rev., S. 860; 1951, 1953, S. 388d; 1959, P.A. 679, S. 7; P.A. 12-182, S. 3.)

History: 1959 act removed phrase “in unapproved subdivisions” in authorization to prohibit or regulate building permits, thus broadening power to include all buildings and structures not just those in unapproved subdivisions; P.A. 12-182 designated provision re farm or accessory buildings as Subdiv. (1) and added Subdiv. (2) re any building or structure on a site plan or in a subdivision approved on or after June 15, 2012, provided approval has not expired, effective June 15, 2012.

Cited. 151 C. 323. Section held not to authorize town to adopt a subdivision regulation imposing a charge against a real estate developer as a condition for granting permission to proceed with an approved subdivision plan when such charge was purportedly to cover reasonable costs incurred by the town for engineering services to inspect work done on public improvements in the subdivision. 153 C. 236.



Section 8-28 - Notice of decision of planning commission. Appeal.

Notice of all official actions or decisions of a planning commission, not limited to those relating to the approval or denial of subdivision plans, shall be published in a newspaper having a substantial circulation in the municipality within fifteen days after such action or decision. Any appeal from an action or decision of a planning commission shall be taken pursuant to the provisions of section 8-8.

(1949 Rev., S. 861; 1951, S. 389d; 1963, P.A. 169; 273, S. 2; February, 1965, P.A. 622, S. 6; 1971, P.A. 501; 862, S. 10; P.A. 76-436, S. 294, 681; P.A. 77-450, S. 7; P.A. 78-280, S. 1, 127; P.A. 80-151; P.A. 81-154; P.A. 82-472, S. 21, 183; June Sp. Sess. P.A. 83-29, S. 59, 82; P.A. 84-227, S. 2; P.A. 85-284, S. 4; P.A. 88-79, S. 2, 4; 88-364, S. 75, 123; P.A. 89-356, S. 2.)

History: 1963 acts provided for time period to run from publication of notice of action rather than from date of action and required return of original papers or certified copies; 1965 act specified publication of notice from which time limit for appeal runs be notice pursuant to the provisions of Sec. 8-26, required publication of notice of all official actions within 10 days and added provisions concerning appeals in cases where approval is inferred because of commission's failure to act; 1971 acts replaced reference to appeal within 20 days of expiration of 60-day period with provision for appeal within 20 days of date approval becomes effective and required publication of notice within 15 rather than 10 days of action or decision and required appeal within 20 days of expiration of 65-day period; P.A. 76-436 substituted superior court for court of common pleas and added references to judicial districts, effective July 1, 1978; P.A. 77-450 deleted reference to appeal within 20 days of expiration of 65-day period, referring instead to expiration of period under Sec. 8-26d; P.A. 78-280 deleted references to counties; P.A. 80-151 allowed appeals by persons owning land abutting or within one-hundred-foot radius of land involved in decision; P.A. 81-154 provided method for service of notice of appeals; P.A. 82-472 made technical corrections; June Sp. Sess. P.A. 83-29 added provision re right to further review of appellate court in manner as provided in Sec. 8-8; P.A. 84-227 added Subsec. (b) re a hearing on a motion to dismiss the appeal made by the person who applied for the commission's action or decision where each appellant has the burden of proving his standing to bring the appeal, and added Subsec. (c) prohibiting withdrawal or settlement without court approval; P.A. 85-284 provided for notice of appeals to be given to the chairman or clerk of the commission and the clerk of the municipality, rather than just one; P.A. 88-79 amended Subsec. (a) to add proviso that service of the notice of the appeal upon the clerk of the municipality is for the purpose of providing additional notice of such appeal to the board and does not thereby make such clerk a necessary party to such appeal; P.A. 88-364 made technical change correcting reference in P.A. 88-79 from “board” to “commission”; P.A. 89-356 replaced provisions re the procedure for taking an appeal from an action or decision of a planning commission by an aggrieved person or a person owning land which abuts or is within a radius of 100 feet of any portion of the land involved in the decision, including provisions re time limits for taking the appeal, venue, service of notice of the appeal and right to further review, with “Any appeal from an action or decision of a planning commission shall be taken pursuant to the provisions of section 8-8”, deleted Subsec. (b) re a hearing on a motion to dismiss the appeal made by the person who applied for the commission's action or decision where each appellant has the burden of proving his standing to bring the appeal and reenacted said provisions in part as Sec. 8-8(j), and deleted Subsec. (c) prohibiting withdrawal or settlement without court approval and reenacted said provisions as Sec. 8-8(n).

See Sec. 8-30a re applicability of appeal provisions in all municipalities.

Planning commission cannot act until it adopts regulations; on adoption of regulations, a subdivision plan which complies with regulations must be approved. 141 C. 79. Master plan adopted by planning commission is controlling only as to municipal improvements and regulation of subdivisions of land. 144 C. 117. Burden of proving one is aggrieved is on plaintiff; must show special injury affecting property or other legal right. 145 C. 674. Prior to 1963 amendment, beginning date of appeal period was day of announcement of decision to interested parties. 151 C. 269. Statute not applicable to commission created by special act where said act made no provision for appeal. Id., 635. Cited. 154 C. 600. Under special act where town council denied application for approval of subdivision, appellant from such decision must allege and prove his aggrievement. 155 C. 1. Parties cannot by stipulating that plaintiffs are aggrieved confer jurisdiction for appeal; proof of aggrievement is essential prerequisite to court's jurisdiction. 156 C. 505. Appeal sustained where planning board had adopted regulations contrary to provisions of Secs. 8-25 and 8-26; subdivision regulation is creature of statute and must conform to statutory provisions. Id., 540. Cited. Id., 588. Failure to publish decision within specified time, grounds for reversal. 163 C. 379. Cited. 171 C. 480; Id., 512; 172 C. 572; 176 C. 475; Id., 581; 179 C. 650. Superior Court not limited to record before planning commission on issue of aggrievement; person does not become aggrieved until board has acted. 181 C. 442. Cited. 183 C. 362; 194 C. 277; 196 C. 192; 203 C. 109; 205 C. 413; 207 C. 67; 208 C. 146; 209 C. 609. “A true and attested copy” is not required to be a duplicate original. 210 C. 1. Citation of commission constituted sufficient compliance. Id., 432. Cited. 211 C. 78; Id., 416; 212 C. 375; Id., 727; 222 C. 380.

Cited. 1 CA 621; 5 CA 520; 7 CA 238; Id., 684; 13 CA 400; 14 CA 283; 18 CA 195; Id., 488; Id., 722; 21 CA 370; 23 CA 75; 42 CA 318; 43 CA 512. Plaintiff's failure to appeal imposition of required “sidewalk fund” contribution as condition of subdivision approval did not meet exceptions to rule against collateral attacks on zoning commission actions and thus was properly dismissed. 85 CA 606.

Action for mandamus against planning and zoning board for refusal to approve residential subdivision in light industrial zone denied; discretionary with board; legal remedy through appeal. 17 CS 271. Cited. 26 CS 169, 170. Intended to provide appeal for persons aggrieved by inferred approval, not successful applicants for certificates. 31 CS 85. Notice by publication complies with constitutional requirement of due process, given the need to alert a potentially large number of people whenever a zoning commission renders a decision. 38 CS 590. Cited. 39 CS 306.



Section 8-28a - Change in zoning regulations or districts not to affect approved subdivision plan.

Notwithstanding the provisions of any general or special act or municipal ordinance, when an application, petition or request for approval of a subdivision plan for residential property has been filed with or submitted or made to the planning commission of any town, city or borough, or to any other body exercising the powers of such commission, accompanied by a subdivision plan and such other documents as may be required by the regulations of such commission or body, in form and content as to all essential matters as is specified in such regulations, or when any modification of such plan or other documents has been subsequently filed or submitted in connection with the same application, petition or request, which modification is in conformance with such regulations as of the time of filing of the original application, petition or request, neither such original application, petition or request nor such subsequent modification shall be required to comply with, nor shall it be disapproved for the reason that it does not comply with, any change in the zoning regulations or the boundaries of zoning districts of such town, city or borough taking effect after the filing, submission or making of such original application, petition or request. If such subdivision plan or modification thereof is given final approval, any change in the zoning regulations or the boundaries of zoning districts made between the time of filing, submitting or making of such application, petition or request and the time of such final approval shall, as to such plan or modification thereof and the land shown thereon, be deemed to take effect following such final approval.

(1959, P.A. 384, S. 1.)

See Sec. 8-26a re effect of change in subdivision or zoning regulations after approval of subdivision plan.

In order to fall within section, subdivision plan must be formally approved by planning commission. 148 C. 299. Cited. 153 C. 194. Plaintiff need not conform to a zoning change made after a proper application for tentative approval of a subdivision was accepted, but before final approval was granted. 154 C. 252. Cited. 222 C. 380.



Section 8-28b - Change in subdivision regulations or zoning districts not to affect approved subdivision plan.

Notwithstanding the provisions of any general or special act or municipal ordinance, when an application, petition or request for approval of a subdivision plan for residential property has been filed with or submitted or made to the planning commission of any town, city or borough, or to any other body exercising the powers of such commission, accompanied by a subdivision plan and such other documents as may be required by the regulations of such commission or body, in form and content as to all essential matters as is specified in such regulations, or when any modification of such plan or other documents has been subsequently filed or submitted in connection with the same application, petition or request, which modification is in conformance with such regulations as of the time of filing of the original application, petition or request, neither such original application, petition or request nor such subsequent modification shall be required to comply with, nor shall it be disapproved for the reason that it does not comply with, any change in the subdivision regulations or the boundaries of zoning districts of such town, city or borough taking effect after the filing, submission or making of such original application, petition or request. If such subdivision plan or modification thereof is given final approval, any change in the subdivision regulations made between the time of filing, submitting or making of such application, petition or request and the time of such final approval shall, as to such plan or modification thereof and the land shown thereon, be deemed to take effect following such final approval.

(1959, P.A. 385, S. 1.)

See Sec. 8-26a re effect of change in subdivision or zoning regulations after approval of subdivision plan.

Cited. 153 C. 194; 222 C. 380.



Section 8-29 - Filing of maps and plans. Notice and hearing. Assessments.

Such commission is authorized, unless otherwise provided by ordinance adopted by the municipality, to prepare and file surveys, maps or plans of proposed highways, streets, sidewalks or the relocation, grade, widening or improvement of existing highways, streets or sidewalks, or of any building or veranda lines proposed as herein provided, in the office of the town clerk of such municipality, provided such map or plan after completion shall have been approved at a meeting of the commission called for the purpose. Such map or plan shall have inscribed thereon the following: “Recommended by planning commission” and shall bear the date of such recommendation and be signed by the chairman or secretary. Such commission shall, upon the filing of such survey, map or plan, give notice to each record owner and to each mortgagee of record of land included in such survey, map or plan, by mail and by advertisement in a newspaper of general circulation in such municipality, of such filing and of the place within such municipality where, and the time, not less than ten days after such mailing and publication, when, such commission shall hear any person claiming to be affected thereby. Such commission, after such hearing, may approve and adopt such map or plan, and may make assessments of benefits accruing to and damages sustained by any person owning land included in such survey, map or plan, and shall give notice of such benefits and damages to mortgagees of record of such land. Any assessments of benefits so made shall, from the time of the completion of such work, constitute a lien against the property affected, which lien shall take precedence of all other encumbrances except taxes and other municipal liens or encumbrances of earlier date. Such liens may be continued by filing with the town clerk for record in the land records of such municipality, within ninety days after such assessment has been made and notice thereof given to the person or persons affected thereby, a certificate of such lien signed by the secretary of such commission, which lien may be enforced in the same manner as is provided for the enforcement of tax liens. Upon the adoption of any such survey, map or plan which takes an easement for public use over any parcel of land, a notice of the taking of each such easement and a description of the easement shall be recorded in the land records of the town in which such land is located, in the names of the owners of record, before such easement becomes effective. Such commission may change any survey, map or plan so made and filed by it, at such time and in such manner as it deems necessary, and shall thereupon file a survey, map or plan of such change, inscribed as hereinbefore provided, with the town clerk of such municipality. Notice by mail of such change shall be given by such commission to each record owner and to all persons having a recorded mortgage interest in land affected thereby and by advertisement as in the first instance and the subsequent proceedings shall be as provided in the case of an original filing.

(1951, 1953, S. 390d; 1959, P.A. 667.)

History: 1959 act provided for notice to mortgagees of record and added provision for recording of notice of taking of an easement and of description of easement.

See chapter 205 re municipal tax liens.

See Sec. 7-31 re filing requirements for maps of surveys or plots.

Cited. 153 C. 194. Section held not to authorize town to adopt a subdivision regulation imposing a charge against a real estate developer as a condition for granting permission to proceed with an approved subdivision plan when such charge was purportedly to cover reasonable costs incurred by the town for engineering services to inspect work done on public improvements in the subdivision. Id., 236. Where defendant planning commission undertook to widen highways, assessment of damages on strict square-foot basis erroneous as proper measure of damages is difference between market value of whole tract before taking and value of what remained thereafter. 154 C. 695. Cited. 159 C. 1. Affected persons entitled to appeal under section are those to be given notice under section; plaintiffs waived their right to object to failure of personal notice when they appealed without objection at the hearing. 168 C. 285. Cited. 179 C. 650; 184 C. 1.

Cited. 26 CS 169.



Section 8-30 - Appeals. Action by court.

Section 8-30 is repealed.

(1951, 1953, S. 391d; P.A. 76-436, S. 295, 681; P.A. 78-280, S. 1, 127; June Sp. Sess. P.A. 83-29, S. 60, 82; P.A. 89-356, S. 18.)



Section 8-30a - Appeals provisions to apply in all municipalities.

The provisions of section 8-8 shall apply to appeals from planning commissions or other final planning authorities of any municipality whether or not such municipality has adopted the provisions of this chapter and whether or not the charter of such municipality or the special act establishing planning in such municipality contains a provision giving a right of appeal from planning commissions, and any provision of any special act, inconsistent with the provisions of said section, is repealed.

(February, 1965, P.A. 192; P.A. 89-356, S. 5.)

History: P.A. 89-356 replaced reference to “sections 8-28 and 8-30” with “section 8-8”.

Rights of appeal from planning commission are governed by Secs. 8-28 and 8-30 rather than city charter. 159 C. 1.






Chapter 126a - Affordable Housing Land Use Appeals

Section 8-30g - Affordable housing land use appeals procedure. Definitions. Affordability plan; regulations. Conceptual site plan. Maximum monthly housing cost. Percentage-of-income requirement. Appeals. Modification of application. Commission powers and remedies. Exempt municipalities. Moratorium. Model deed restrictions.

(a) As used in this section:

(1) “Affordable housing development” means a proposed housing development which is (A) assisted housing, or (B) a set-aside development;

(2) “Affordable housing application” means any application made to a commission in connection with an affordable housing development by a person who proposes to develop such affordable housing;

(3) “Assisted housing” means housing which is receiving, or will receive, financial assistance under any governmental program for the construction or substantial rehabilitation of low and moderate income housing, and any housing occupied by persons receiving rental assistance under chapter 319uu or Section 1437f of Title 42 of the United States Code;

(4) “Commission” means a zoning commission, planning commission, planning and zoning commission, zoning board of appeals or municipal agency exercising zoning or planning authority;

(5) “Municipality” means any town, city or borough, whether consolidated or unconsolidated;

(6) “Set-aside development” means a development in which not less than thirty per cent of the dwelling units will be conveyed by deeds containing covenants or restrictions which shall require that, for at least forty years after the initial occupation of the proposed development, such dwelling units shall be sold or rented at, or below, prices which will preserve the units as housing for which persons and families pay thirty per cent or less of their annual income, where such income is less than or equal to eighty per cent of the median income. In a set-aside development, of the dwelling units conveyed by deeds containing covenants or restrictions, a number of dwelling units equal to not less than fifteen per cent of all dwelling units in the development shall be sold or rented to persons and families whose income is less than or equal to sixty per cent of the median income and the remainder of the dwelling units conveyed by deeds containing covenants or restrictions shall be sold or rented to persons and families whose income is less than or equal to eighty per cent of the median income;

(7) “Median income” means, after adjustments for family size, the lesser of the state median income or the area median income for the area in which the municipality containing the affordable housing development is located, as determined by the United States Department of Housing and Urban Development; and

(8) “Commissioner” means the Commissioner of Housing.

(b) (1) Any person filing an affordable housing application with a commission shall submit, as part of the application, an affordability plan which shall include at least the following: (A) Designation of the person, entity or agency that will be responsible for the duration of any affordability restrictions, for the administration of the affordability plan and its compliance with the income limits and sale price or rental restrictions of this chapter; (B) an affirmative fair housing marketing plan governing the sale or rental of all dwelling units; (C) a sample calculation of the maximum sales prices or rents of the intended affordable dwelling units; (D) a description of the projected sequence in which, within a set-aside development, the affordable dwelling units will be built and offered for occupancy and the general location of such units within the proposed development; and (E) draft zoning regulations, conditions of approvals, deeds, restrictive covenants or lease provisions that will govern the affordable dwelling units.

(2) The commissioner shall, within available appropriations, adopt regulations pursuant to chapter 54 regarding the affordability plan. Such regulations may include additional criteria for preparing an affordability plan and shall include: (A) A formula for determining rent levels and sale prices, including establishing maximum allowable down payments to be used in the calculation of maximum allowable sales prices; (B) a clarification of the costs that are to be included when calculating maximum allowed rents and sale prices; (C) a clarification as to how family size and bedroom counts are to be equated in establishing maximum rental and sale prices for the affordable units; and (D) a listing of the considerations to be included in the computation of income under this section.

(c) Any commission, by regulation, may require that an affordable housing application seeking a change of zone shall include the submission of a conceptual site plan describing the proposed development's total number of residential units and their arrangement on the property and the proposed development's roads and traffic circulation, sewage disposal and water supply.

(d) For any affordable dwelling unit that is rented as part of a set-aside development, if the maximum monthly housing cost, as calculated in accordance with subdivision (6) of subsection (a) of this section, would exceed one hundred per cent of the Section 8 fair market rent as determined by the United States Department of Housing and Urban Development, in the case of units set aside for persons and families whose income is less than or equal to sixty per cent of median income, then such maximum monthly housing cost shall not exceed one hundred per cent of said Section 8 fair market rent. If the maximum monthly housing cost, as calculated in accordance with subdivision (6) of subsection (a) of this section, would exceed one hundred twenty per cent of the Section 8 fair market rent, as determined by the United States Department of Housing and Urban Development, in the case of units set aside for persons and families whose income is less than or equal to eighty per cent of median income, then such maximum monthly housing cost shall not exceed one hundred twenty per cent of such Section 8 fair market rent.

(e) For any affordable dwelling unit that is rented in order to comply with the requirements of a set-aside development, no person shall impose on a prospective tenant who is receiving governmental rental assistance a maximum percentage-of-income-for-housing requirement that is more restrictive than the requirement, if any, imposed by such governmental assistance program.

(f) Any person whose affordable housing application is denied, or is approved with restrictions which have a substantial adverse impact on the viability of the affordable housing development or the degree of affordability of the affordable dwelling units in a set-aside development, may appeal such decision pursuant to the procedures of this section. Such appeal shall be filed within the time period for filing appeals as set forth in section 8-8, 8-9, 8-28 or 8-30a, as applicable, and shall be made returnable to the superior court for the judicial district where the real property which is the subject of the application is located. Affordable housing appeals, including pretrial motions, shall be heard by a judge assigned by the Chief Court Administrator to hear such appeals. To the extent practicable, efforts shall be made to assign such cases to a small number of judges, sitting in geographically diverse parts of the state, so that a consistent body of expertise can be developed. Unless otherwise ordered by the Chief Court Administrator, such appeals, including pretrial motions, shall be heard by such assigned judges in the judicial district in which such judge is sitting. Appeals taken pursuant to this subsection shall be privileged cases to be heard by the court as soon after the return day as is practicable. Except as otherwise provided in this section, appeals involving an affordable housing application shall proceed in conformance with the provisions of said section 8-8, 8-9, 8-28 or 8-30a, as applicable.

(g) Upon an appeal taken under subsection (f) of this section, the burden shall be on the commission to prove, based upon the evidence in the record compiled before such commission, that the decision from which such appeal is taken and the reasons cited for such decision are supported by sufficient evidence in the record. The commission shall also have the burden to prove, based upon the evidence in the record compiled before such commission, that (1) (A) the decision is necessary to protect substantial public interests in health, safety or other matters which the commission may legally consider; (B) such public interests clearly outweigh the need for affordable housing; and (C) such public interests cannot be protected by reasonable changes to the affordable housing development, or (2) (A) the application which was the subject of the decision from which such appeal was taken would locate affordable housing in an area which is zoned for industrial use and which does not permit residential uses; and (B) the development is not assisted housing, as defined in subsection (a) of this section. If the commission does not satisfy its burden of proof under this subsection, the court shall wholly or partly revise, modify, remand or reverse the decision from which the appeal was taken in a manner consistent with the evidence in the record before it.

(h) Following a decision by a commission to reject an affordable housing application or to approve an application with restrictions which have a substantial adverse impact on the viability of the affordable housing development or the degree of affordability of the affordable dwelling units, the applicant may, within the period for filing an appeal of such decision, submit to the commission a proposed modification of its proposal responding to some or all of the objections or restrictions articulated by the commission, which shall be treated as an amendment to the original proposal. The day of receipt of such a modification shall be determined in the same manner as the day of receipt is determined for an original application. The filing of such a proposed modification shall stay the period for filing an appeal from the decision of the commission on the original application. The commission shall hold a public hearing on the proposed modification if it held a public hearing on the original application and may hold a public hearing on the proposed modification if it did not hold a public hearing on the original application. The commission shall render a decision on the proposed modification not later than sixty-five days after the receipt of such proposed modification, provided, if, in connection with a modification submitted under this subsection, the applicant applies for a permit for an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, and the time for a decision by the commission on such modification under this subsection would lapse prior to the thirty-fifth day after a decision by an inland wetlands and watercourses agency, the time period for decision by the commission on the modification under this subsection shall be extended to thirty-five days after the decision of such agency. The commission shall issue notice of its decision as provided by law. Failure of the commission to render a decision within said sixty-five days or subsequent extension period permitted by this subsection shall constitute a rejection of the proposed modification. Within the time period for filing an appeal on the proposed modification as set forth in section 8-8, 8-9, 8-28 or 8-30a, as applicable, the applicant may appeal the commission's decision on the original application and the proposed modification in the manner set forth in this section. Nothing in this subsection shall be construed to limit the right of an applicant to appeal the original decision of the commission in the manner set forth in this section without submitting a proposed modification or to limit the issues which may be raised in any appeal under this section.

(i) Nothing in this section shall be deemed to preclude any right of appeal under the provisions of section 8-8, 8-9, 8-28 or 8-30a.

(j) A commission or its designated authority shall have, with respect to compliance of an affordable housing development with the provisions of this chapter, the same powers and remedies provided to commissions by section 8-12.

(k) Notwithstanding the provisions of subsections (a) to (j), inclusive, of this section, the affordable housing appeals procedure established under this section shall not be available if the real property which is the subject of the application is located in a municipality in which at least ten per cent of all dwelling units in the municipality are (1) assisted housing, or (2) currently financed by Connecticut Housing Finance Authority mortgages, or (3) subject to binding recorded deeds containing covenants or restrictions which require that such dwelling units be sold or rented at, or below, prices which will preserve the units as housing for which persons and families pay thirty per cent or less of income, where such income is less than or equal to eighty per cent of the median income, or (4) mobile manufactured homes located in mobile manufactured home parks or legally approved accessory apartments, which homes or apartments are subject to binding recorded deeds containing covenants or restrictions which require that such dwelling units be sold or rented at, or below, prices which will preserve the units as housing for which, for a period of not less than ten years, persons and families pay thirty per cent or less of income, where such income is less than or equal to eighty per cent of the median income. The municipalities meeting the criteria set forth in this subsection shall be listed in the report submitted under section 8-37qqq. As used in this subsection, “accessory apartment” means a separate living unit that (A) is attached to the main living unit of a house, which house has the external appearance of a single-family residence, (B) has a full kitchen, (C) has a square footage that is not more than thirty per cent of the total square footage of the house, (D) has an internal doorway connecting to the main living unit of the house, (E) is not billed separately from such main living unit for utilities, and (F) complies with the building code and health and safety regulations.

(l) (1) Notwithstanding the provisions of subsections (a) to (j), inclusive, of this section, the affordable housing appeals procedure established under this section shall not be applicable to an affordable housing application filed with a commission during a moratorium, which shall be the four-year period after (A) a certification of affordable housing project completion issued by the commissioner is published in the Connecticut Law Journal, or (B) after notice of a provisional approval is published pursuant to subdivision (4) of this subsection. Any moratorium that is in effect on October 1, 2002, is extended by one year.

(2) Notwithstanding the provisions of this subsection, such moratorium shall not apply to (A) affordable housing applications for assisted housing in which ninety-five per cent of the dwelling units are restricted to persons and families whose income is less than or equal to sixty per cent of median income, (B) other affordable housing applications for assisted housing containing forty or fewer dwelling units, or (C) affordable housing applications which were filed with a commission pursuant to this section prior to the date upon which the moratorium takes effect.

(3) Eligible units completed after a moratorium has begun may be counted toward establishing eligibility for a subsequent moratorium.

(4) (A) The commissioner shall issue a certificate of affordable housing project completion for the purposes of this subsection upon finding that there has been completed within the municipality one or more affordable housing developments which create housing unit-equivalent points equal to the greater of two per cent of all dwelling units in the municipality, as reported in the most recent United States decennial census, or seventy-five housing unit-equivalent points.

(B) A municipality may apply for a certificate of affordable housing project completion pursuant to this subsection by applying in writing to the commissioner, and including documentation showing that the municipality has accumulated the required number of points within the applicable time period. Such documentation shall include the location of each dwelling unit being counted, the number of points each dwelling unit has been assigned, and the reason, pursuant to this subsection, for assigning such points to such dwelling unit. Upon receipt of such application, the commissioner shall promptly cause a notice of the filing of the application to be published in the Connecticut Law Journal, stating that public comment on such application shall be accepted by the commissioner for a period of thirty days after the publication of such notice. Not later than ninety days after the receipt of such application, the commissioner shall either approve or reject such application. Such approval or rejection shall be accompanied by a written statement of the reasons for approval or rejection, pursuant to the provisions of this subsection. If the application is approved, the commissioner shall promptly cause a certificate of affordable housing project completion to be published in the Connecticut Law Journal. If the commissioner fails to either approve or reject the application within such ninety-day period, such application shall be deemed provisionally approved, and the municipality may cause notice of such provisional approval to be published in a conspicuous manner in a daily newspaper having general circulation in the municipality, in which case, such moratorium shall take effect upon such publication. The municipality shall send a copy of such notice to the commissioner. Such provisional approval shall remain in effect unless the commissioner subsequently acts upon and rejects the application, in which case the moratorium shall terminate upon notice to the municipality by the commissioner.

(5) For purposes of this subsection, “elderly units” are dwelling units whose occupancy is restricted by age and “family units” are dwelling units whose occupancy is not restricted by age.

(6) For purposes of this subsection, housing unit-equivalent points shall be determined by the commissioner as follows: (A) No points shall be awarded for a unit unless its occupancy is restricted to persons and families whose income is equal to or less than eighty per cent of median income, except that unrestricted units in a set-aside development shall be awarded one-fourth point each. (B) Family units restricted to persons and families whose income is equal to or less than eighty per cent of median income shall be awarded one point if an ownership unit and one and one-half points if a rental unit. (C) Family units restricted to persons and families whose income is equal to or less than sixty per cent of median income shall be awarded one and one-half points if an ownership unit and two points if a rental unit. (D) Family units restricted to persons and families whose income is equal to or less than forty per cent of median income shall be awarded two points if an ownership unit and two and one-half points if a rental unit. (E) Elderly units restricted to persons and families whose income is equal to or less than eighty per cent of median income shall be awarded one-half point. (F) A set-aside development containing family units which are rental units shall be awarded additional points equal to twenty-two per cent of the total points awarded to such development, provided the application for such development was filed with the commission prior to July 6, 1995.

(7) Points shall be awarded only for dwelling units which were (A) newly-constructed units in an affordable housing development, as that term was defined at the time of the affordable housing application, for which a certificate of occupancy was issued after July 1, 1990, or (B) newly subjected after July 1, 1990, to deeds containing covenants or restrictions which require that, for at least the duration required by subsection (a) of this section for set-aside developments on the date when such covenants or restrictions took effect, such dwelling units shall be sold or rented at, or below, prices which will preserve the units as affordable housing for persons or families whose income does not exceed eighty per cent of median income.

(8) Points shall be subtracted, applying the formula in subdivision (6) of this subsection, for any affordable dwelling unit which, on or after July 1, 1990, was affected by any action taken by a municipality which caused such dwelling unit to cease being counted as an affordable dwelling unit.

(9) A newly-constructed unit shall be counted toward a moratorium when it receives a certificate of occupancy. A newly-restricted unit shall be counted toward a moratorium when its deed restriction takes effect.

(10) The affordable housing appeals procedure shall be applicable to affordable housing applications filed with a commission after a three-year moratorium expires, except (A) as otherwise provided in subsection (k) of this section, or (B) when sufficient unit-equivalent points have been created within the municipality during one moratorium to qualify for a subsequent moratorium.

(11) The commissioner shall, within available appropriations, adopt regulations in accordance with chapter 54 to carry out the purposes of this subsection. Such regulations shall specify the procedure to be followed by a municipality to obtain a moratorium, and shall include the manner in which a municipality is to document the units to be counted toward a moratorium. A municipality may apply for a moratorium in accordance with the provisions of this subsection prior to, as well as after, such regulations are adopted.

(m) The commissioner shall, pursuant to regulations adopted in accordance with the provisions of chapter 54, promulgate model deed restrictions which satisfy the requirements of this section. A municipality may waive any fee which would otherwise be required for the filing of any long-term affordability deed restriction on the land records.

(P.A. 88-230, S. 1, 12; 89-311, S. 1, 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-250, S. 1; 95-280, S. 1, 3; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 98-1, S. 84; P.A. 99-261, S. 1–3; P.A. 00-206, S. 1; P.A. 02-87, S. 1, 3, 4; P.A. 05-191, S. 2; P.A. 10-32, S. 18; June 12 Sp. Sess. P.A. 12-2, S. 46; P.A. 13-234, S. 11, 150.)

History: P.A. 89-311 effective July 1, 1990 (Revisor's note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in all 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-280 amended Subsec. (a) to revise the definition of “affordable housing development” to require 25% of units rather than 20% be affordable for 30 rather than 20 years and to add provision that income of eligible persons or families may be 80% of the state median income; amended Subsec. (b) to change appeal to the judicial district where the real property is located instead of the Hartford-New Britain district and amended Subsec. (c) to add provision placing burden of proof on the commission to show that the application would locate affordable housing in an industrial area not zoned for housing and that development is not assisted housing and made technical changes, effective July 6, 1995, and applicable to affordable housing applications pending on that date for which the commission has not rendered a decision; June Sp. Sess. P.A. 98-1 amended Subsec. (a) by making a technical change; P.A. 99-261 amended Subsec. (a) by adding that for at least 30 years after the initial occupation of the proposed development the dwelling units shall be sold or rented at, or below, prices which will preserve the units as affordable housing, and by adding the requirement that 10% of the deed-restricted units be set aside for families at or below 60% of the area median income, effective June 29, 1999, and amended Subsec. (b) by adding further specification as to where all appeals, including pretrial motions, shall be heard (Revisor's note: In codifying Subsec. (a) the Revisors editorially deleted the designator “(i)” from the phrase “... of the proposed development, (i) such dwellings ...” to reflect the deletion of “(ii)” by floor amendment to sHB 6834); P.A. 00-206 amended Subsec. (a) to redefine “affordable housing development” and to add definitions in Subdivs. (6) to (8), inserted new Subsecs. (b) to (e), inclusive, re affordability plan, conceptual site plan, maximum monthly housing cost and maximum percentage-of-income-for-housing requirement, respectively, relettered former Subsecs. (b) to (e) as Subsecs. (f) to (i), amended Subsec. (g) re commission's burden of proof, amended Subsec. (h) to add language re commission procedures to deal with modifications to applications and increase from 45 to 65 days the time period within which the commission must act, added new Subsec. (j) re powers and remedies of commission under this chapter, relettering former Subsec. (f) as (k) and adding requirement that commissioner use the most recent U.S. census, deleted former Subsec. (g) re certificate of affordable housing project completion and added Subsec. (l) re moratorium; P.A. 02-87 amended Subsec. (k) by adding “binding recorded” in Subdiv. (3), adding Subdiv. (4) re mobile manufactured homes and accessory apartments, defining “accessory apartment” and making technical changes, amended Subsec. (l)(1) to extend moratorium period from 3 years to 4 years and add provision re extension of moratorium in effect and added Subsec. (m) re model deed restrictions; P.A. 05-191 amended Subsec. (k) by requiring municipalities meeting criteria to be listed in report submitted under Sec. 32-1m instead of in regulations, and eliminating authority for regulations and requirement re denominator to be used in determining percentage required by subsection; P.A. 10-32 made technical changes in Subsecs. (f), (h) and (i), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsecs. (f) and (g); P.A. 13-234 amended Subsec. (a)(8) by redefining “commissioner” and amended Subsec. (k) by replacing reference to Sec. 32-1m with reference to Sec. 8-37qqq re report, effective July 1, 2013.

Court held that legislature intended statute's appeals procedure to apply to defendant's legislative decision to grant or deny a zone change in connection with an affordable housing proposal. 228 C. 498. Cited. 232 C. 122. Denial by planning commission of master plan for affordable housing development does not invalidate appeal of decision by zoning commission denying proposed changes to zoning regulations and map because viability of such changes not dependent on viability of such master plan. 271 C. 1. Denial of sewer application by water pollution control authority is valid reason for denial of subdivision application for affordable housing development by the planning commission and commission has no authority to approve subdivision application on condition sewer application is approved. Id., 41.

The narrow rigorous standard of section dictates that commission cannot deny an application on broad grounds such as noncompliance with zoning. 37 CA 303. Cited. Id., 788. Court construed language of section to apply to every type of application filed with a commission in connection with an affordable housing project whether application is submitted to change zoning at a particular site or to build affordable housing on land previously zoned for that purpose. 42 CA 94. Burden of proof on commission to show by specific evidence that denial was necessary to protect substantial public interests in health and safety or that public interests clearly outweighed need for affordable housing. 59 CA 608. Statute requires applicant in an affordable housing appeal to prove that he or she is aggrieved pursuant to Sec. 8-8(b). 66 CA 631.

Subsec. (a):

Plaintiff's floating zone creation application and its accompanying single page conceptual site plan failed to satisfy definitional requirement to be considered an “affordable housing development” because it failed to demonstrate that it received or should be receiving financial assistance under any governmental program for its development and, in the alternative, the conceptual site plan also did not indicate an intention to restrict the deed language in accordance with the definitional language in section. 142 CA 300.

Subsec. (f) (former Subsec. (b)):

Statute provides no right of direct appeal to Appellate Court from a final judgment of Superior Court and, as in other zoning cases, such an appeal requires certification by Appellate Court as required in Sec. 8-8(o). 245 C. 257.

To have statutory standing to bring an affordable housing appeal under Subsec., plaintiff was required to establish that defendant's approval of plan with modifications created a substantial adverse impact either on the viability of the planned affordable housing development or on the degree of affordability of the planned units. 139 CA 256.

Subsec. (g) (former Subsec. (c)):

When a town renders a decision, it shall identify those specific public interests that it seeks to protect by the decision; Subparas. (B), (C) and (D) of Subdiv. (1) require the same defendant's burden as Subpara. (A), namely, to establish that decision and reasons cited therein are supported by sufficient evidence in the record; court's function in an appeal is to apply the scope of judicial review as expressed in Subparas. (A), (B), (C) and (D) to the pertinent determinations made by zoning commission; Subpara. (A) states the general scope of review, drawn from traditional zoning principles, that applies to Subparas. (B), (C) and (D); each of the Subparas. in Subdiv. (1) embodies the “sufficient evidence” standard; judicial review must be based on the zoning record returned to the court, not on the basis of a trial de novo; need for affordable housing is determined by the need for such housing in the local community, not by regional or statewide housing needs. 249 C. 566. Legislature intended that commission bear burden of proving that the public interest cannot be protected by reasonable changes to applicant's proposed development and such burden is not inconsistent with Sec. 22a-19. 256 C. 674. Statute requires board to make a collective statement of its reasons on the record when it denies an affordable housing land use application, including a denial based on the industrial zone exemption. 259 C. 675. Application of legal standards set forth in Subsec. is mixed question of law and fact subject to plenary review by court and the court is not limited to review of commission decision to determine if supported by sufficient evidence. 271 C. 1. Trial court's remand order to defendant zoning commission was not an appealable final judgment in a matter where remand order required commission to conduct further evidentiary proceedings and thereafter commission retained discretion to grant or deny plaintiff's application. 284 C. 124.

The goals of affordable housing can be satisfied by conditional approvals; since a conditional approval can protect against the risk of harm to the public interests, it was proper for the trial court to order commission to grant plaintiff's amended application on condition that plaintiff obtain approval from the water pollution authority, even if there was no evidence that the other agency would act favorably. 124 CA 379. Court has power to correct application defects arising from noncompliance with statutory requirements, and is not limited to defects re municipal regulations. 125 CA 665. In reviewing affordable housing appeal, court must determine whether the record establishes that there is more than a mere theoretical possibility, but not necessarily a likelihood, of a specific harm to the public interest if the application is granted; reasons cited by zoning commission for denial of affordable housing application not supported by sufficient evidence of a quantifiable probability that a specific harm would result if application were granted. 130 CA 36. Establishment of town-wide standards for road construction is matter of public health and safety that commission may properly consider, but any deviation from those standards does not constitute “per se” ground for denial of affordable housing application; court authorized under Subsec. to remand matter to commission with direction to grant modified application “as is”. 162 CA 678.



Section 8-30h - Annual certification of continuing compliance with affordability requirements. Noncompliance.

On and after January 1, 1996, the developer, owner or manager of an affordable housing development, developed pursuant to subparagraph (B) of subdivision (1) of subsection (a) of section 8-30g, that includes rental units shall provide annual certification to the commission that the development continues to be in compliance with the covenants and deed restrictions required under said section. If the development does not comply with such covenants and deed restrictions, the developer, owner or manager shall rent the next available units to persons and families whose incomes satisfy the requirements of the covenants and deed restrictions until the development is in compliance. The commission may inspect the income statements of the tenants of the restricted units upon which the developer, owner or manager bases the certification. Such tenant statements shall be confidential and shall not be deemed public records for the purposes of the Freedom of Information Act, as defined in section 1-200.

(P.A. 95-280, S. 2, 3; P.A. 97-47, S. 16.)

History: P.A. 95-280 effective July 6, 1995; P.A. 97-47 substituted reference to the Freedom of Information Act for list of sections.



Section 8-30i - Sales price of certain housing subject to affordable housing deed restriction or limitation of bylaws of condominium unit owners' association.

Notwithstanding any provision of the general statutes or the bylaws of a condominium unit owners' association, adopted under section 47-80, or any affordable housing deed restriction limiting the sales price of housing subject to such provisions or restrictions, an owner who purchased such housing on or after July 1, 2004, but before July 15, 2004, for an amount exceeding the amount specified in every such provision or restriction may sell such housing for an amount not exceeding the amount such owner paid to purchase the housing.

(P.A. 08-173, S. 2.)

History: P.A. 08-173 effective June 12, 2008.






Chapter 127 - Regional Councils of Governments

Section 8-31 - Formation. Representation.

Section 8-31 is repealed.

(1949 Rev., S. 863, 865; 1955, S. 395d, 397d; 1957, P.A. 13, S. 43; 635, S. 1; 1959, P.A. 613, S. 10.)



Section 8-31a - Formation of regional planning agencies. Representation.

Section 8-31a is repealed, effective January 1, 2015.

(1959, P.A. 613, S. 1, 2; 1969, P.A. 628, S. 6; P.A. 73-679, S. 30, 43; P.A. 75-537, S. 43, 55; P.A. 77-604, S. 43, 84; 77-614, S. 19, 610; P.A. 09-80, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 62; P.A. 13-247, S. 390.)



Section 8-31b - Restructure of regional planning agencies and regional councils of elected officials into regional councils of governments.

(a) On or before January 1, 2015, each regional planning agency created pursuant to sections 8-31a to 8-37a, inclusive, of the general statutes, revision of 1958, revised to January 1, 2013, and each regional council of elected officials created pursuant to sections 4-124c to 4-124h, inclusive, shall be restructured to form a regional council of governments as provided in section 4-124j.

(b) A regional council of governments may accept or participate in any grant, donation or program available to any political subdivision of the state and may also accept or participate in any grant, donation or program made available to counties by any other governmental or private entity. Notwithstanding the provisions of any special or public act, any political subdivision of the state may enter into an agreement with a regional council of governments to perform jointly or to provide, alone or in cooperation with any other entity, any service, activity or undertaking that the political subdivision is authorized by law to perform. A regional council of governments established pursuant to this section may administer and provide regional services to municipalities and may delegate such authority to subregional groups of such municipalities. Regional services provided to member municipalities shall be determined by each regional council of governments, except as provided in subsection (b) of section 9-229 and section 9-229b, and may include, without limitation, the following services: (1) Engineering; (2) inspectional and planning; (3) economic development; (4) public safety; (5) emergency management; (6) animal control; (7) land use management; (8) tourism promotion; (9) social; (10) health; (11) education; (12) data management; (13) regional sewerage; (14) housing; (15) computerized mapping; (16) household hazardous waste collection; (17) recycling; (18) public facility siting; (19) coordination of master planning; (20) vocational training and development; (21) solid waste disposal; (22) fire protection; (23) regional resource protection; (24) regional impact studies; and (25) transportation.

(c) Beginning on January 1, 2015, and annually thereafter, each regional council of governments shall submit an annual report to the Secretary of the Office of Policy and Management and to the joint standing committee of the General Assembly having cognizance of matters relating to municipalities. Such annual report shall include the following: (1) A description of any regional program, project or initiative provided or planned by such regional council of governments; (2) a description of any expenditure, including the source of funding, spent on each such regional program, project or initiative and a cost-benefit analysis for such expenditure; (3) a list of existing services provided by a municipality or by the state that, in the opinion of the regional council of governments, could be transferred to such regional council of governments and any efficiency associated with such transfer; (4) a discussion and review of the performance of any regional program, project or initiative, including any recommendations for legislative action; and (5) specific annual goals and objectives and quantifiable outcome measures for each program, project or initiative administered or provided by such regional council of governments.

(P.A. 13-247, S. 250, 313; June Sp. Sess. P.A. 15-5, S. 444.)

History: P.A. 13-247 effective June 19, 2013, and amended Subsec. (c) by changing “On January 1, 2014” to “Beginning on January 1, 2015”, deleting “regional planning agency, regional council of elected officials and”, changing “a” report to “an annual” report and making conforming changes, effective January 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b) by adding exception re Secs. 9-229(b) and 9-229b, effective January 1, 2016.



Section 8-31c - Term “regional council of governments” substituted for “regional planning agency”.

(a)(1) Wherever the term “regional planning agency” is used in the following general statutes, the term “regional council of governments” shall be substituted in lieu thereof; and (2) wherever the term “regional planning agencies” is used in the following general statutes, the term “regional councils of governments” shall be substituted in lieu thereof: 8-35b, 8-35c, 8-164, 8-166, 8-189, 8-336f, 8-384, 13b-38a, 13b-79ll, 16-32f, 16-50l, 16-358, 16a-28, 16a-35c, 22-26dd, 22a-102, 22a-118, 22a-137, 22a-207, 22a-352, 23-8, 25-33e to 25-33h, inclusive, 25-68d, 25-102qq and 25-233.

(b) The Legislative Commissioners' Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 13-247, S. 312; P.A. 14-94, S. 64.)

History: P.A. 13-247 effective January 1, 2015 (Revisor's note: In Subsec. (a)(2), references to Secs. 8-36c and 22-33f were changed editorially by the Revisors to Secs. 8-35c and 25-33f, respectively, for accuracy); P.A. 14-94 amended Subsec. (a)(1) by deleting reference to Sec. 22a-211, effective January 1, 2015.



Section 8-32 - Jurisdiction.

Section 8-32 is repealed.

(1949 Rev., S. 863; 1955, S. 395d; 1957, P.A. 13, S. 43; 635, S. 2; 1959, P.A. 613, S. 10.)



Section 8-32a - Jurisdiction. Extension to contiguous municipality.

Section 8-32a is repealed, effective January 1, 2015.

(1959, P.A. 613, S. 3; 1969, P.A. 628, S. 7; P.A. 73-679, S. 31, 43; P.A. 75-537, S. 44, 55; P.A. 77-614, S. 19, 610; P.A. 13-247, S. 390.)



Section 8-33 - Termination.

Section 8-33 is repealed.

(1957, P.A. 635, S. 3; 1959, P.A. 613, S. 10.)



Section 8-33a - Officers of agency. Bylaws. Meetings. Annual report.

Section 8-33a is repealed, effective January 1, 2015.

(1959, P.A. 613, S. 4; 1969, P.A. 628, S. 8; P.A. 73-679, S. 32, 43; P.A. 75-537, S. 45, 55; P.A. 77-614, S. 19, 610; P.A. 08-182, S. 7; P.A. 13-247, S. 390.)



Section 8-34 - Withdrawal from regional planning authority.

Section 8-34 is repealed.

(1949 Rev., S. 864; 1955, S. 396d; 1957, P.A. 13, S. 44; 1959, P.A. 613, S. 10.)



Section 8-34a - Receipt of funds. Dues. Borrowing. Employees and consultants. Contracts. Audits.

Section 8-34a is repealed, effective January 1, 2015.

(1959, P.A. 613, S. 5; P.A. 81-229, S. 1; P.A. 83-256, S. 3; P.A. 91-96, S. 3; 91-401, S. 9, 20; P.A. 13-247, S. 390.)



Section 8-35 - Officers of board. Meetings.

Section 8-35 is repealed.

(1949 Rev., S. 866; 1959, P.A. 613, S. 10.)



Section 8-35a - Regional plan of conservation and development. Assistance to municipalities or other public agencies.

(a) At least once every ten years, each regional council of governments shall make a plan of conservation and development for its area of operation, showing its recommendations for the general use of the area including land use, housing, principal highways and freeways, bridges, airports, parks, playgrounds, recreational areas, schools, public institutions, public utilities, agriculture and such other matters as, in the opinion of the council, will be beneficial to the area. Any regional plan so developed shall be based on studies of physical, social, economic and governmental conditions and trends and shall be designed to promote with the greatest efficiency and economy the coordinated development of its area of operation and the general welfare and prosperity of its people. Such plan may encourage energy-efficient patterns of development, the use of solar and other renewable forms of energy, and energy conservation. Such plan shall be designed to promote abatement of the pollution of the waters and air of the region. Such plan shall consider the need for technology infrastructure in the region. The regional plan shall identify areas where it is feasible and prudent (1) to have compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse, and (2) to promote such development patterns and land reuse and shall note any inconsistencies with the following growth management principles: (A) Redevelopment and revitalization of regional centers and areas of mixed land uses with existing or planned physical infrastructure; (B) expansion of housing opportunities and design choices to accommodate a variety of household types and needs; (C) concentration of development around transportation nodes and along major transportation corridors to support the viability of transportation options and land reuse; (D) conservation and restoration of the natural environment, cultural and historical resources and traditional rural lands; (E) protection of environmental assets critical to public health and safety; and (F) integration of planning across all levels of government to address issues on a local, regional and state-wide basis. The plan of each region contiguous to Long Island Sound shall be designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound.

(b) Before adopting the regional plan of conservation and development or any part thereof or amendment thereto the regional council of governments shall hold at least one public hearing thereon, notice of the time, place and subject of which shall be given in writing to the chief executive officer and planning commission, where one exists, of each member town, city or borough. Notice of the time, place and subject of such hearing shall be published once in a newspaper having a substantial circulation in the region. Such notices shall be given not more than twenty days or less than ten days before such hearing. At least sixty-five days before the public hearing the regional council of governments shall post the plan on the Internet web site of the council, if any, and submit the plan to the Secretary of the Office of Policy and Management for findings in the form of comments and recommendations. By October 1, 2011, the secretary shall establish, by regulations adopted in accordance with the provisions of chapter 54, criteria for such findings which shall include procedures for a uniform review of regional plans of conservation and development to determine if a proposed regional plan of conservation and development is not inconsistent with the state plan of conservation and development and the state economic strategic plan. The regional council of governments shall note on the record any inconsistency with the state plan of conservation and development and the reasons for such inconsistency. Adoption of the plan or part thereof or amendment thereto shall be made by the affirmative vote of not less than a majority of the representatives on the council. The plan shall be posted on the Internet web site of the council, if any, and a copy of the plan or of any amendments thereto, signed by the chairman of the council, shall be transmitted to the chief executive officers, the town, city or borough clerks, as the case may be, and to planning commissions, if any, in member towns, cities or boroughs, and to the Secretary of the Office of Policy and Management, or his or her designee. The regional council of governments shall notify the Secretary of the Office of Policy and Management of any inconsistency with the state plan of conservation and development and the reasons therefor.

(c) The regional council of governments shall assist municipalities within its region and state agencies and may assist other public and private agencies in developing and carrying out any regional plan or plans of such council. The regional council of governments may provide administrative, management, technical or planning assistance to municipalities within its region and other public agencies under such terms as it may determine, provided, prior to entering into an agreement for assistance to any municipality or other public agency, the regional council of governments shall have adopted a policy governing such assistance. The regional council of governments may be compensated by the municipality or other public agency with which an agreement for assistance has been made for all or part of the cost of such assistance.

(1959, P.A. 613, S. 6; 1967, P.A. 232; 1969, P.A. 628, S. 9; P.A. 73-679, S. 33, 43; P.A. 75-537, S. 46, 55; P.A. 77-614, S. 19, 610; P.A. 78-314, S. 5; P.A. 82-411, S. 2, 6; P.A. 87-550, S. 1, 10; P.A. 91-170, S. 2; P.A. 96-68, S. 2; P.A. 05-205, S. 2; P.A. 07-239, S. 6; P.A. 08-182, S. 12; P.A. 13-247, S. 279; P.A. 16-144, S. 7.)

History: 1967 act deleted provision concerning assistance to planning commissions of towns and inserted provision for assistance to municipalities, state agencies and other public and private agencies and permitted regional planning agency to provide technical assistance under guidelines set out in section; 1969 act substituted director of the office of state planning for Connecticut development commission; P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for director of planning office; P.A. 75-537 substituted commissioner of planning and energy policy for managing director; P.A. 77-614 substituted secretary of the office of policy and management for commissioner; P.A. 78-314 provided that development plan may encourage energy efficiency, use of renewable forms of energy and energy conservation; P.A. 82-411 provided for the provision of administrative, management and planning assistance by the agencies to municipalities; P.A. 87-550 designated existing section as Subsec. (a), required housing recommendations to be included in regional plans of development, and added Subsec. (b) re housing needs assessments; P.A. 91-170 required that plans be designed to promote pollution abatement and added provisions re content of plans in municipalities contiguous to Long Island Sound; P.A. 96-68 deleted Subsec. (b) re housing needs assessments and eliminated Subsec. (a) designator; P.A. 05-205 designated existing section as Subsecs. (a), (b) and (d), amended Subsec. (a) to require the plan to be prepared at least once every 10 years and add requirements that the plan have recommendations on agriculture, identify areas for mixed use development patterns and land reuse and note inconsistencies with growth management principles, amended Subsec. (b) to require the plan to be posted on the Internet web site of the agency and submitted to the Office of Policy and Management for review and comment and add provisions re inconsistency with state plan of conservation and development, and added Subsec. (c) requiring revision of the plan not more than 3 years after July 1, 2005, effective July 1, 2005; P.A. 07-239 amended Subsec. (b) to require that plan review include a determination that proposed regional plan of development is not inconsistent with state economic strategic plan, effective July 1, 2007; P.A. 08-182 changed “regional plan of development” to “regional plan of conservation and development” in Subsecs. (a), (b), and (c) and amended Subsec. (b) to revise provision re time for notice of public hearing on regional plan and add provision re adoption of regulations by Secretary of the Office of Policy and Management establishing criteria for review of regional plans; P.A. 13-247 substituted “council” and “council of governments” for “agency” and “planning agency”, made a technical change, deleted former Subsec. (c) re deadline of not more than three years after July 1, 2005, to revise plan of conservation and development, and redesignated existing Subsec. (d) as Subsec. (c), effective January 1, 2015; P.A. 16-144 amended Subsec. (a) by adding provision re plan to consider need for technology infrastructure in region.

See Sec. 25-206 re consistency of regional plan of conservation and development with approved river corridor protection plan.

See Sec. 25-236 re consistency of regional plan of conservation and development with approved river corridor management plan.

See Sec. 32-7 re assistance to municipal and regional economic development agencies.



Section 8-35b - Recommendations for metropolitan, regional or intermunicipal arrangements.

A regional council of governments may make recommendations to the municipalities within its area of operation for such metropolitan, regional or intermunicipal arrangements for the most efficient and economical development or operation of public facilities or services as it deems desirable for the economic and social welfare of the region and the municipalities located therein.

(1967, P.A. 862, S. 1; P.A. 13-247, S. 312.)

History: Pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments”, effective January 1, 2015.



Section 8-35c - Feasibility studies for municipalities.

Whenever any municipality is considering the feasibility of developing or operating a physical facility and services, the regional council of governments may, upon request from such municipality, render assistance by making studies and recommendations and may make contractual arrangements with the municipality for the conduct of such studies.

(1967, P.A. 862, S. 2; P.A. 82-411, S. 3, 6; P.A. 13-247, S. 312.)

History: P.A. 82-411 applied provisions to single municipalities where previously applicable to two or more municipalities; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments”, effective January 1, 2015.



Section 8-35d - Referral of proposal for interlocal agreement or formation of district to regional planning agency.

Section 8-35d is repealed.

(1967, P.A. 862, S. 3; P.A. 95-308, S. 10.)



Section 8-35e - Intercouncil committees and staff sharing.

(a) Two or more regional councils of governments may establish one or more intercouncil committees to recommend policies relating to matters of an interregional nature, provided each participating council shall have first adopted a resolution authorizing establishment of any such intercouncil committees and defining the scope of its duties.

(b) Two or more regional councils of governments may share staff and staff from one council may work in the area of another council, provided each council involved in such a cooperative effort shall have first adopted a resolution authorizing such action and specifying the extent of cooperation and the terms under which it is to be provided.

(P.A. 76-7; P.A. 13-247, S. 280.)

History: P.A. 13-247 substituted “councils of governments” for “planning agencies”, “intercouncil” for “interagency” and “council” for “agency”, effective January 1, 2015.



Section 8-36 - Authority to receive funds. Employees and consultants.

Section 8-36 is repealed.

(1949 Rev., S. 867; 1955, S. 398d; 1959, P.A. 613, S. 10.)



Section 8-36a - Withdrawal from agency.

Section 8-36a is repealed, effective January 1, 2015.

(1959, P.A. 613, S. 7; 1967, P.A. 764; P.A. 13-247, S. 390.)



Section 8-37 - Regional plans of development.

Section 8-37 is repealed.

(1949 Rev., S. 868; 1959, P.A. 613, S. 10.)



Section 8-37a and 8-37b - Termination of agency. Powers and duties of prior authorities.

Sections 8-37a and 8-37b are repealed, effective January 1, 2015.

(1959, P.A. 613, S. 8, 9; 1969, P.A. 628, S. 10; P.A. 73-679, S. 34, 43; P.A. 75-537, S. 47, 55; P.A. 77-614, S. 19, 610; P.A. 13-247, S. 390.)






Chapter 127a - New England Interstate Planning Compact

Section 8-37c - Compact.

The New England Interstate Planning Compact is hereby enacted into law and entered into with any other state or states legally joining therein in the form substantially as follows:

NEW ENGLAND INTERSTATE PLANNING COMPACT

Article I

Findings

New England is by virtue of geographic location and other characteristics a great population, cultural, economic, and resource area which, with more intense use of physical, social, and economic resources, increasingly requires coordinated planning as a basic ingredient of effective and orderly growth of the region. To this end, it is the intent of this compact to establish and provide for the operation of an interstate planning agency for New England.

Article II

Purpose

It is the purpose of this compact to provide, in the New England region, improved facilities and procedures for the coordination of the policies, programs, and activities of interstate significance in the New England region in the field of physical, social, and economic resources, and to study, investigate, and plan appropriate governmental activities with respect to the conservation, development and use of the same; to provide means by which interstate conflicts may be resolved; and to provide procedures for interstate coordination of the interests of all public and private agencies, persons and entities in the fields covered by this compact, and to provide an organization for cooperation in such coordination.

Article III

Creation of Commission

There is hereby created the New England Interstate Planning Commission, hereinafter called the Commission.

Article IV

Membership

The Commission shall consist of one member from each party state to be appointed and to serve, in accordance with and subject to the laws of the State which he represents. Any member of the Commission may be represented by an alternate with power to act in his place and stead, if the laws of his state so provide and if notice of the designation of such alternate is given to the Commission in such manner as its bylaws may provide.

Article V

Functions

To carry out the purpose of the compact it shall be the responsibility of the Commission to prepare studies and plans, and to recommend procedures for implementing coordination of the policies and programs and activities of interstate significance in the field of physical, social, and economic conservation and development in the New England region which may include the following:

(1) Collection and interpretation of basic data.

(2) Investigation, planning, and programming (including scheduling) of projects of interstate or regional significance.

(3) Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well-being of its population.

(4) Encouraging of the referral of plans or proposals for projects and programs of interstate or regional significance to the Commission.

(5) Studying and recommending means for the most effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

(6) Assisting the party states, or any of them, in cooperative planning undertakings with the federal government or any agencies thereof.

To avoid duplication of effort and in the interests of economy, the Commission shall make use of existing studies, surveys, plans, data, and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the Commission and to otherwise assist it in the performance of its functions. At the request of the Commission each such agency is further authorized to provide the Commission with information regarding plans and programs affecting the New England region so that the Commission may have available to it current information with respect thereto.

The Commission shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The Commission may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

The officers and personnel of agencies of the party states, and of any other government or agency whatever, or private citizens, or representatives of private organizations, may serve at the request of the Commission upon such advisory committees as the Commission may determine to create; and such officers and personnel of any such government or agency, may serve upon such committees without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy.

Article VI

Cooperation with the Federal Government
and Other Governmental Entities

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the Governor or in such other manner as state law may provide or authorize. The Commission shall facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this Article, and each such state shall keep the Commission advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

Article VII

Meetings and Voting

The Commission shall hold at least four regular meetings a year. No action of the Commission shall be binding unless taken at a meeting at which a majority of the Commission members are present and a majority of the total number of votes on the Commission are cast in favor thereof; provided that any action not binding by reason of failure to meet this requirement may be ratified within thirty days by the concurrence in writing of a majority of the Commission members.

Article VIII

Finances

A. The Commission shall submit to the Governor or designated officer of each party state a budget including a statement of all funds expected to be available to the Commission and their sources and, a request for an appropriation to cover that state's share of expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

B. With due regard for such moneys and other assistance as may be made available to it, the Commission shall be provided with such funds by each of the several states participating therein to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Commission.

With due allowance for moneys otherwise available, each budget of the Commission shall be the responsibility of the party states, to be apportioned among them as follows: 50% on an equal basis; 30% on the basis of population; 20% on the basis of area, either within incorporated places, or places having units of local government, such population to be determined in accordance with the last official United States Census of Population.

C. The Commission shall not pledge the credit of any jurisdiction. The Commission may meet any of its obligations in whole or in part with funds available to it under Article IX (E) of this compact, provided that the Commission takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in such manner.

D. The members of the Commission shall be paid by the Commission their actual expenses incurred and incidental to the performance of their duties, subject to the approval of the Commission.

E. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the Commission.

F. The accounts of the Commission shall be open at any reasonable time for inspection by such agency, representatives, or representatives of the jurisdictions which appropriate funds to the Commission.

Article IX

Administration and Management

A. The Commission may sue and be sued and shall have a seal.

B. The Commission shall elect annually, from among its members, a chairman, vice-chairman and treasurer. The Commission shall appoint an executive director who shall also act as secretary, and together with the treasurer, shall be bonded in such amounts as the Commission may require.

C. The Commission shall appoint and remove or discharge such personnel as may be necessary for the performance of its functions irrespective of any civil service laws which might otherwise apply. The Commission shall establish and maintain, independently by contract or agreement, or in conjunction with any one or more of the party states, suitable retirement programs for its employees. Employees of the Commission shall be eligible for Social Security coverage in respect to Old Age and Survivors Insurance provided that the Commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The Commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the Commission terms and conditions of employment similar to those enjoyed by employees of the party states generally.

D. The Commission may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation.

E. The Commission may accept for any of its purposes and functions under this compact any and all appropriations, donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or intergovernmental agency, or any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

F. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

G. The Commission may adopt, amend, and rescind bylaws, rules, and regulations for the conduct of its business.

H. The Commission shall make and transmit annually, to the legislature and Governor of each party state, a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been adopted by the Commission. The Commission may issue such additional reports as it may deem desirable.

Article X

Other Compacts and Activities

Nothing in this compact shall be construed to impair, or otherwise affect the jurisdiction of any interstate agency in which any party state participates nor to abridge, impair, or otherwise affect the provisions of any compact to which any one or more of the party states may be a party, nor to supersede, diminish, or otherwise affect any obligation assumed under any such compact; nor shall anything in this compact be construed to discourage additional interstate compacts among some or all of the party states or the establishment of intergovernmental agencies in subareas of the region. Nothing in this compact shall be construed to limit the jurisdiction or activities of any participating government, agency, or officer thereof, or any private person or agency.

Article XI

Enactment

This compact shall become effective when entered into and enacted into law by any three of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law.

Article XII

Withdrawal

This compact shall continue in force and remain binding upon each party state until renounced by it. Renunciation of this compact must be preceded by sending three years' notice in writing of intention to withdraw from the compact to the Governor of each of the other states party hereto.

Article XIII

Construction and Severability

The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person, or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof, to any other state, agency, person, or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this compact be reasonably and liberally construed.

(1967, P.A. 279, S. 1.)

History: (Revisor's note: In 1997 the Revisors editorially changed an erroneous reference in Article IX(D) from “of from any institution, ...” to “or from any institution, ...”).

Adopted by New Hampshire, Rhode Island and Maine.



Section 8-37d - Appointment of commission member and alternate.

The member of the New England Interstate Planning Commission and his alternate who represent this state thereon shall be appointed by the Governor and shall serve at his pleasure. The alternate may act in the member's place and stead as contemplated by Article IV of the compact upon request of the member. The alternate shall not act, except in the absence of the member, and in no event shall the alternate cast a written vote pursuant to the thirty-day provision of Article VII of the compact.

(1967, P.A. 279, S. 2.)



Section 8-37e - Renunciation.

Renunciation, within the meaning of Article XII of the compact, shall be accomplished by act of the General Assembly repealing the compact and by notice in accordance with said article. In the event of such an act of repeal, the Governor shall send the necessary notice to all other party states.

(1967, P.A. 279, S. 3.)






Chapter 127b - Department of Economic and Community Development: General Provisions

Section 8-37i - Department of Economic and Community Development. Commissioner. Successor department to Department of Commerce and to economic development functions of Department of Community Affairs.

(a) There shall be a Department of Economic and Community Development. The department head shall be the Commissioner of Economic and Community Development, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8, with the powers and duties therein prescribed.

(b) Said department shall constitute a successor department to the Department of Commerce in accordance with the provisions of sections 4-38d and 4-39.

(c) Said department shall constitute a successor to the functions, powers and duties of the Department of Community Affairs relating to economic development as set forth in chapters 130, 131 and 135, in accordance with the provisions of sections 4-38d and 4-39.

(P.A. 77-614, S. 283, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 3.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-234 amended Subsec. (c) by substituting “economic development” for “housing” and deleting references to Chs. 128 and 129, effective July 1, 2013.

See Sec. 32-1b et seq. re establishment and general scope of duties of the Department of Economic and Community Development.



Section 8-37k - Terms “Commissioner of Commerce” and “Department of Commerce” and “Department of Community Affairs” and “Commissioner of Community Affairs” deemed to mean the Commissioner or Department of Economic Development, when. Terms “Department of Economic Development” and “Commissioner of Economic Development” deemed to mean the Department or Commissioner of Housing, when. Prior terms superseded by “Commissioner and Department of Economic and Community Development”.

(a) Whenever the term “Commissioner of Commerce” occurs or is referred to in the general statutes, it shall be deemed to mean or refer to the Commissioner of Economic and Community Development.

(b) Whenever the term “Department of Commerce” occurs or is referred to in the general statutes, it shall be deemed to mean or refer to the Department of Economic and Community Development.

(c) Whenever the term “Department of Community Affairs” occurs or is referred to in chapter 131, it shall be deemed to mean or refer to the Department of Economic and Community Development.

(d) Whenever the term “Commissioner of Community Affairs” occurs or is referred to in chapter 131, it shall be deemed to mean or refer to the Commissioner of Economic and Community Development.

(P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 4; P.A. 80-21, S. 4, 5; P.A. 85-613, S. 87, 154; P.A. 95-250, S. 15, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 78-303 amended Subsec. (d) to replace department of economic development with commissioner of economic development; P.A. 79-598 amended Subsecs. (c) and (d) to delete references to chapters 128, 129, 130 and 135 and added Subsecs. (e) and (f) re transfer of duties from economic development department and commissioner to department and commissioner of housing; P.A. 80-21 amended Subsecs. (e) and (f) to refer to specific parts of chapter 130; P.A. 85-613 made technical changes, deleting references to part III of chapter 130; P.A. 95-250 and P.A. 96-211 amended Subsecs. (a) to (d), inclusive, by replacing “Commissioner and Department of Economic Development” with “Commissioner and Department of Economic and Community Development” and made a technical change by deleting Subsecs. (e) and (f); P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-37m - Special responsibility for provision of housing for low or moderate income persons or families.

Section 8-37m is repealed.

(P.A. 77-614, S. 591, 610; P.A. 79-598, S. 25.)



Section 8-37o - Functions and duties of Committee of Concern for Connecticut Jobs transferred to department.

The Committee of Concern for Connecticut Jobs is abolished and its functions and duties are transferred to the Department of Economic and Community Development pursuant to sections 4-38d and 4-39.

(P.A. 77-614, S. 289, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.






Chapter 127c - Department of Housing: General Provisions

Section 8-37aa - Income-grouped housing: Definitions.

As used in sections 8-37bb to 8-37dd, inclusive, “housing agency” means the Department of Housing, the Connecticut Housing Finance Authority and the Connecticut Housing Authority, and “income group” means one of the following household groups, adjusted for family size and based on the appropriate area median income established by the United States Department of Housing and Urban Development: (1) Households with incomes twenty-five per cent or less than the area median income; (2) households with incomes more than twenty-five per cent but not more than fifty per cent of the area median income; (3) households with incomes more than fifty per cent but not more than eighty per cent of the area median income; (4) households with incomes more than eighty per cent but not more than one hundred per cent of the area median income; and (5) households with incomes more than one hundred per cent of the area median income.

(P.A. 90-257, S. 11, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing, effective June 19, 2013.



Section 8-37aaa - Grants for physical needs assessment of eligible housing.

(a) The Department of Housing shall design and administer a program of grants to owners of eligible housing to pay the cost of a comprehensive physical needs assessment for each eligible housing development. The final design of this program shall be subject to review by the State-Assisted Housing Sustainability Advisory Committee established pursuant to section 8-37zz. Such assessment may be a twenty-year life cycle analysis covering all physical elements, adjusted for observed conditions, and shall include, at a minimum, an evaluation of (1) dwelling units; building interiors and building envelopes; community buildings and amenities; site circulation and parking; site amenities such as lots; mechanical systems, including an analysis of technological options to reduce energy consumption and pay-back periods on new systems that produce heat and domestic hot water; and site conditions, (2) compliance with physical accessibility guidelines under Title II of the federal Americans with Disabilities Act, and (3) hazardous materials abatement, including lead paint abatement. The costs of such needs assessments shall be paid from the fund.

(b) A copy of each completed comprehensive physical needs assessment shall be submitted to the Department of Housing in a format prescribed by the department. The format shall be designed by the department so that a baseline of existing and standardized conditions of eligible housing can be prepared and annually updated to reflect changes in the consumer price index and annual construction costs.

(June Sp. Sess. P.A. 07-4, S. 106; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing, effective June 19, 2013.



Section 8-37bb - Annual report re fair housing choice and racial and economic integration.

(a) On or before December 31, 2013, and annually thereafter, each housing agency, except the Department of Housing, shall submit to the General Assembly a report, for the year ending the preceding September thirtieth, which analyzes by income group, households served by its housing construction, substantial rehabilitation, purchase and rental assistance programs. Each report shall analyze the households served under each program by race. The analysis shall provide information by housing development, if applicable, and by program. Each analysis shall include data for all households (1) entering an agency program during the year ending the preceding September thirtieth, and (2) in occupancy or receiving the benefits of an agency rental program the preceding September thirtieth. The report of the Connecticut Housing Finance Authority shall also identify, by census tract, the number of households served in each program and the total amount of financial assistance provided to such households. The provisions of this section shall not be construed to preclude a housing agency from reporting additional information on programs it administers. Each report submitted under this section shall also analyze the efforts, and the results of such efforts, of each agency in promoting fair housing choice and racial and economic integration. The provisions of this section shall not be construed to require an occupant or applicant to disclose his race on an application or survey form.

(b) Each report submitted under this section shall also document the efforts of the agency in promoting fair housing choice and racial and economic integration and shall include data on the racial composition of the occupants and persons on the waiting list of each housing project which is assisted under any housing program established by the general statutes or special act or which is supervised by the agency. The provisions of this subsection shall not be construed to require disclosure of such information by any occupant or person on a waiting list.

(c) The report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to housing and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committee or the General Assembly, as applicable.

(P.A. 90-257, S. 12, 17; P.A. 91-362, S. 1; P.A. 96-251, S. 4; P.A. 99-94, S. 4; P.A. 05-191, S. 4; P.A. 13-234, S. 18.)

History: P.A. 91-362 designated existing section as Subsec. (a) and added provision requiring reports to analyze households served by race and the efforts of housing agencies in promoting fair housing choice and racial and economic integration and added new Subsec. (b) re documentation of efforts of agencies in promoting fair housing choice and racial and economic integration and re data on racial composition of occupants and persons on waiting lists of housing projects assisted by the agency; P.A. 96-251 added Subsec. (b) requiring that on and after October 1, 1996, the report be submitted to the housing committee and to any member of the General Assembly upon request and providing for submission of report summaries; P.A. 99-94 amended Subsec. (a) by exempting the Department of Economic and Community Development under certain circumstances from the reporting required by this section; P.A. 05-191 amended Subsec. (a) to exempt Department of Economic and Community Development from reporting requirement; P.A. 13-234 amended Subsec. (a) by changing “December 31, 1991” to “December 31, 2013”, substituting “Department of Housing” for “Department of Economic and Community Development” and deleting “submitted after December 31, 1991,”, and amended Subsec. (c) by deleting “On and after October 1, 1996,”, effective July 1, 2013.



Section 8-37cc - Housing agencies to serve households with incomes less than fifty per cent of area median income and to promote fair housing choice and racial and economic integration.

(a) Each housing agency, as defined in section 8-37aa, shall, within available resources and to the extent practicable, serve households with incomes less than fifty per cent of the area median income, including households with incomes less than twenty-five per cent of the area median income. In administering its programs each housing agency shall attempt to serve households in the lower range of the income group for which the housing program was developed.

(b) Each housing agency shall affirmatively promote fair housing choice and racial and economic integration in all programs administered or supervised by such housing agency.

(P.A. 90-257, S. 13, 17; P.A. 91-362, S. 2.)

History: P.A. 91-362 designated existing language as Subsec. (a) and added new Subsec. (b) establishing an affirmative duty for housing agencies to promote fair housing choice and racial and economic integration in their programs.

Subsec. (b):

Trial court properly determined that there is no private right of action pursuant to Subsec; its purpose is made clear by legislature's placement of directive in an administrative chapter; that purpose is not consistent with an implied right of action, instead legislative directive is linked to strong reporting requirements that enable legislative and executive oversight for compliance. 277 C. 238.



Section 8-37dd - Retention of housing assisted by housing agencies.

Not more than six months after July 1, 1990, each housing agency shall adopt written policies concerning the extent to which housing assisted by such agency shall be retained on a long-term basis for members of the income group for which the housing was developed.

(P.A. 90-257, S. 14, 17; P.A. 95-296, S. 3, 5; P.A. 97-156, S. 2, 3.)

History: P.A. 95-296 added new Subsec. (b) re retention of housing in distressed municipalities developed or rehabilitated by community housing development corporations, effective July 6, 1995; P.A. 97-156 deleted Subsec. (b) re retention of housing developed or rehabilitated by community housing development corporations in distressed municipalities and removed Subsec. (a) designator, effective July 1, 1997.



Section 8-37ee - Establishment of affirmative duty for entities participating in programs assisted or supervised by state housing agencies to promote fair housing.

(a) Each entity participating in any program administered by a housing agency, as defined in section 8-37aa, under this title shall have an affirmative duty to promote fair housing in each housing development that is assisted or supervised under any provision of this title.

(b) Any entity applying for financial assistance under any program administered by a housing agency established by this title shall submit an affirmative fair housing marketing plan to such housing agency for its approval. Such plan shall have provisions for recruitment of an applicant pool that includes residents of municipalities of relatively high concentrations of minority populations. The housing agency shall periodically review each plan to assure that to the extent practicable such an applicant pool is created and may require that a plan be revised by the entity submitting it.

(P.A. 91-362, S. 3.)



Section 8-37ff - Maintenance of comprehensive inventory of all assisted housing.

The Department of Housing shall develop and maintain a comprehensive inventory of all assisted housing, as defined in section 8-30g, in the state. The inventory shall identify all existing assisted rental units by type and funding source, and include, but not be limited to, information on tenant eligibility, rents charged, available subsidies, occupancy and vacancy rates, waiting lists and accessibility features. In order to assist the department in the completion of the inventory, all owners of such housing units, both public and private, shall report accessible housing units to the database established and maintained under section 8-119x.

(P.A. 05-239, S. 3; P.A. 13-234, S. 19.)

History: P.A. 05-239 effective July 1, 2005; P.A. 13-234 substituted “Department of Housing” for “Department of Economic and Community Development” and deleted “Not later than July 1, 2006,”, effective July 1, 2013.



Section 8-37gg - Fair hearings by commissioner. Application.

An aggrieved person authorized by law to request a fair hearing on a decision of the Commissioner of Housing, or the conservator of any such aggrieved person on his or her behalf, may make application for such hearing in writing over his or her signature to the commissioner and shall state in such application in simple language the reasons why he or she claims to be aggrieved. Such application shall be mailed to the commissioner within sixty days after the rendition of such decision. The commissioner shall thereupon hold a fair hearing within thirty days from receipt thereof and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place thereof to such aggrieved person. A reasonable period of continuance may be granted for good cause. The aggrieved person shall appear personally at the hearing, unless such person’s physical or mental condition precludes appearing in person, and may be represented by an attorney or other authorized representative. A stenographic or mechanical record shall be made of each hearing, but need not be transcribed except (1) in the event of an appeal from the decision of the hearing officer, or (2) if a copy is requested by the aggrieved person, in either of which cases it shall be furnished by the commissioner without charge. The commissioner, and any person authorized by him or her to conduct any hearing under the provisions of this section, shall have power to administer oaths and take testimony under oath relative to the matter of the hearing and may subpoena witnesses and require the production of records, papers and documents pertinent to such hearing. No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing records, papers or documents on the ground that such testimony or the production of such records or other documentary evidence would tend to incriminate him or her, but such evidence or the records or papers so produced shall not be used in any criminal proceeding against him or her. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question requested by the commissioner or the commissioner’s authorized agent or to produce any records and papers pursuant thereto, the commissioner or the commissioner’s agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers and, upon his refusal to do so, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner or the commissioner’s agent may proceed with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under the commissioner’s authority and witnesses attending hearings conducted by such commissioner hereunder shall receive like fees and compensation as officers and witnesses in the courts of this state to be paid on vouchers of the commissioner on order of the Comptroller.

(P.A. 15-29, S. 1.)



Section 8-37hh - Decision. Appeal. Extension of time for filing appeal.

(a) Not later than sixty days after such hearing, the Commissioner of Housing, or the commissioner’s designated hearing officer, shall render a final decision based upon all the evidence introduced before him or her and applying all pertinent provisions of law, regulations and departmental policy, and such final decision shall supersede the decision made without a hearing, provided final definitive administrative action shall be taken by the commissioner or the commissioner’s designee within ninety days after the request of such hearing pursuant to section 8-37gg. Notice of such final decision shall be given to the aggrieved person by mailing him or her a copy thereof within one business day of its rendition. Such decision after hearing shall be final except as provided in subsections (b) and (c) of this section.

(b) The applicant for such hearing, if aggrieved, may appeal therefrom in accordance with section 4-183. Appeals from decisions of said commissioner shall be privileged cases to be heard by the court as soon after the return day as shall be practicable.

(c) The commissioner may, for good cause shown by an aggrieved person, extend the time for filing an appeal to Superior Court beyond the time limitations of section 4-183, as set forth below:

(1) Any aggrieved person who is authorized to appeal a decision of the commissioner, pursuant to subsection (b) of this section, but who fails to serve or file a timely appeal to the Superior Court pursuant to section 4-183, may, as provided in this subsection, petition that the commissioner, for good cause shown, extend the time for filing any such appeal. Such a petition must be filed with the commissioner in writing and contain a complete and detailed explanation of the reasons that precluded the petitioner from serving or filing an appeal within the statutory time period. Such petition must also be accompanied by all available documentary evidence that supports or corroborates the reasons advanced for the extension request. In no event shall a petition for extension be considered or approved if filed later than ninety days after the rendition of the final decision. The decision as to whether to grant an extension shall be made consistent with the provisions of subdivision (2) of this subsection and shall be final and not subject to judicial review.

(2) In determining whether to grant a good cause extension, as provided for in this subsection, the commissioner, or the commissioner’s authorized designee, shall, without the necessity of further hearing, review and, as necessary, verify the reasons advanced by the petition in justification of the extension request. A determination that good cause prevented the filing of a timely appeal shall be issued in writing and shall enable the petitioner to serve and file an appeal within the time provisions of section 4-183 from the date of the decision granting an extension. The circumstances that precluded the petitioner from filing a timely appeal, and which may be deemed good cause for purposes of granting an extension petition, include, but are not limited to: (A) Serious illness or incapacity of the petitioner which has been documented as materially affecting the conduct of personal affairs; (B) a death or serious illness in the petitioner’s immediate family that has been documented as precluding the petitioner from perfecting a timely appeal; (C) incorrect or misleading information given to the petitioner by the agency, relating to the appeal time period, and shown to have been materially relied on by the petitioner as the basis for failure to file a timely appeal; (D) evidence that the petitioner did not receive notice of the agency decision; and (E) other unforeseen and unavoidable circumstances of an exceptional nature which prevented the filing of a timely appeal.

(P.A. 15-29, S. 2.)



Section 8-37jj - Electric resistance as primary source of heat.

(a) The Department of Housing may not approve electric resistance as the primary heat source in new, subsidized housing except where justified by a life-cycle cost analysis whose methodology has been approved by the division of the Office of Policy and Management responsible for energy matters.

(b) If the Department of Housing or the Connecticut Housing Finance Authority uses electric resistance space heating as the primary heating source in any new construction, it shall construct the unit in such a way as to be eligible for any available energy conservation incentives provided by the electric distribution company, as defined in section 16-1, or the municipal utility furnishing electric service to such unit.

(P.A. 90-219, S. 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2; P.A. 14-134, S. 44.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing, effective June 19, 2013; P.A. 14-134 amended Subsec. (b) by changing “electric company” to “electric distribution company”, effective June 6, 2014.



Section 8-37kk - Preference to loans for energy efficient projects.

The Department of Economic and Community Development, the Department of Housing and the Connecticut Housing Finance Authority shall give preference to loans for energy efficient projects in all grant and loan programs.

(P.A. 90-219, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 20.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 added “the Department of Housing”, effective July 1, 2013.



Section 8-37ll - Submission of residential antidisplacement and relocation assistance plan to responsible commissioner. Regulations.

(a) No state financial assistance shall be provided by the Commissioner of Housing for any housing or community development project or by the Commissioner of Economic and Community Development for any economic development project under any program administered by such commissioners unless the commissioner responsible for administering the program has first approved a residential antidisplacement and relocation assistance plan submitted under subsection (b) of this section by the applicant seeking such financial assistance. The Commissioner of Housing and the Commissioner of Economic and Community Development shall ensure that any such plan is properly implemented for each project for which a plan is submitted.

(b) Any applicant seeking state financial assistance for any housing or community development project under any program administered by the Commissioner of Housing or economic development project under any program administered by the Commissioner of Economic and Community Development shall submit a residential antidisplacement and relocation assistance plan to the commissioner responsible for administering the program as part of the application for such financial assistance. The plan shall demonstrate that the project for which financial assistance is applied for will not cause the temporary or permanent displacement of persons and families residing in any single-family or multifamily residential dwelling or, if such displacement will result, that such project will cause no more displacement than is necessary to accomplish the project. If occupiable dwelling units are destroyed as a result of the project or displacement of low and moderate income households will result from the project, the plan shall further demonstrate that: (1) The applicant shall provide comparable replacement dwellings within the same municipality for the same number of occupants as could have been housed in the occupied and vacant occupiable residential dwellings that will be demolished or converted to a use other than housing for low and moderate income persons and families as a result of the project; (2) such replacement dwellings shall be designed to remain affordable to low and moderate income persons and families for ten years; (3) relocation assistance benefits shall be provided pursuant to chapter 135 for all persons displaced as a result of the project; and (4) displaced persons, to the extent practicable, who wish to remain in the same neighborhood shall be relocated within such neighborhood. As used in this subsection, “low and moderate income persons and families” means persons, families or households whose annual income is less than or equal to eighty per cent of the area median income for the area of the state in which they live, as determined by the United States Department of Housing and Urban Development. An applicant shall be deemed to have met the replacement requirements of this section by rehabilitation of vacant, unoccupiable units.

(c) The Commissioner of Economic and Community Development or the Commissioner of Housing may exempt an applicant from the provisions of this section upon determination that:

(1) Based on objective data, there is available in the area an adequate supply of habitable affordable housing for the full range of low and moderate income persons, or

(2) The project will dedicate at least as much total floor space to housing for low and moderate income persons and families as was contained in all the dwelling units being replaced, whether occupied or vacant, and either (A) the project will not permanently displace any person or family or (B) all of the following: (i) The sizes and purposes of the dwelling units in the project are at least as needed as the sizes and purposes of the dwelling units to be replaced; (ii) the number of very low income persons to be served in the project is not less than the number of very low income persons served by the structure to be replaced; and (iii) the persons and families to be displaced by the project will be relocated to permanent housing and will receive relocation assistance pursuant to chapter 135. As used in this subsection, “very low income persons” means persons whose annual income is less than or equal to fifty per cent of the area median income for the area of the state in which they live, as determined by the United States Department of Housing and Urban Development.

(d) The Commissioner of Economic and Community Development and the Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall define the objective data used under subdivision (1) of subsection (c) of this section to determine whether there is an adequate supply of habitable affordable housing for the full range of low and moderate income persons and families residing in the area.

(P.A. 91-279, S. 2; P.A. 92-183, S. 2, 3; P.A. 95-250, S. 17, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 21; P.A. 14-26, S. 3.)

History: P.A. 92-183 amended Subsec. (c) by organizing Subsec. into Subdivs. and adding new Subdiv. (2) re criteria for exemption and amended Subsec. (d) re regulations defining objective data; P.A. 95-250 and P.A. 96-211 amended section to replace Commissioners of Housing and Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 13-234 amended Subsec. (a) by prohibiting state financial assistance from being provided unless Commissioner of Housing, in the case of housing or community development projects, or Commissioner of Economic and Community Development, in the case of economic development projects, approves plan as required and making conforming changes, amended Subsec. (b) by adding “under any program administered by the Commissioner of Housing” and requiring plan to be submitted to commissioner responsible for administering program from which assistance is sought, amended Subsec. (c) by adding “or the Commissioner of Housing” and amended Subsec. (d) by deleting “shall” re regulations adopted by Commissioner of Economic and Community Development and adding “and the Commissioner of Housing may”, effective July 1, 2013; P.A. 14-26 amended Subsec. (a) by adding reference to Commissioner of Housing re proper implementation of plans.



Section 8-37lll - Certification of affordable housing units within certified historic structures. Regulations.

(a) The Commissioner of Housing shall review applications for tax credits submitted to the Department of Housing pursuant to subsection (e) of section 10-416b or subsection (d) of section 10-416c. Upon determination that an application contains affordable housing, the commissioner shall issue a certificate to that effect. The commissioner shall monitor projects certified under this section to ensure that the affordable housing units are maintained as affordable for a minimum of ten years and may require deed restrictions or other fiscal mechanisms designed to ensure compliance with project requirements. In addition to the fee imposed by the Department of Economic and Community Development pursuant to subsection (h) of section 10-416c, the commissioner may impose a fee in an amount not exceeding two thousand dollars to cover the cost of reviewing applications and monitoring projects that qualify for affordable housing tax credits pursuant to subsections (a) to (j), inclusive, of section 10-416b or subsections (b) to (i), inclusive, of section 10-416c.

(b) The Commissioner of Housing may adopt regulations, pursuant to chapter 54, for monitoring of projects that qualify for affordable housing tax credits pursuant to subsections (a) to (j), inclusive, of section 10-416b or subsections (b) to (i), inclusive, of section 10-416c by the Department of Housing, or by local housing authorities, municipalities, other public agencies or quasi-public agencies, as defined in section 1-120, designated by the department. Such regulations shall include provisions for ensuring that affordable units developed under subdivision (3) of subsection (e) of section 10-416b or subdivision (3) of subsection (d) of section 10-416c are maintained as affordable for a minimum of ten years and may require deed restrictions or other fiscal mechanisms designed to ensure compliance with project requirements.

(P.A. 07-250, S. 22; P.A. 10-188, S. 16; P.A. 11-48, S. 127; P.A. 13-234, S. 2; P.A. 14-217, S. 166.)

History: P.A. 07-250 effective July 1, 2007; P.A. 10-188 made technical changes, effective July 1, 2010; P.A. 11-48 deleted “, in consultation with the Commission on Culture and Tourism,” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; P.A. 14-217 added references to provisions of Sec. 10-416c and made technical changes, effective July 1, 2014.



Section 8-37mm - Homelessness prevention and response fund. Loans and grants to landlords to renovate multifamily homes. Bonds.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirty million dollars, provided fifteen million dollars of said authorization shall be effective July 1, 2016.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section shall be used by the Department of Housing for the purposes of a homelessness prevention and response fund to provide forgivable loans or grants to (1) landlords to renovate multifamily homes, including performing building code compliance work and other major improvements, in exchange for the landlord’s participation in a rapid rehousing program. A landlord’s participation in such program would include, but not be limited to, waiving security deposits and abatement of rent for a designated period; and (2) landlords to renovate multifamily homes, including performing building code compliance work and other major improvements, fund ongoing maintenance and repair, or capitalize operating and replacement reserves in exchange for the abatement of rent by a landlord for scattered site supportive housing units.

(c) The Department of Housing may use not more than five per cent of the total allocation for administrative purposes.

(d) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 15-1, S. 57.)

History: June Sp. Sess. P.A. 15-1 effective July 1, 2015.



Section 8-37mmm - Visitable housing.

(a) For purposes of this section, “visitable housing” means one-to-four family residential construction that includes three basic architectural features to allow persons with disabilities to easily visit: (1) Interior doorways that provide a minimum thirty-two inch wide unobstructed opening, (2) an accessible means of egress, as defined in Appendix A to 28 CFR Part 36, and (3) a full or half bathroom on the first floor that is compliant with the provisions of the Americans with Disabilities Act of 1990, as amended, 42 USC 12101.

(b) The Department of Housing, in consultation with the Connecticut Housing Finance Authority, may establish a program to encourage the development of visitable housing in the state. The program shall (1) provide a single point of contact for any person seeking financial or technical assistance from the state to construct visitable housing, (2) identify financial incentives for developers who construct visitable housing, and (3) include public education about such housing. The department shall submit a report on the status of the program, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to housing not later than October 1, 2012.

(c) The Department of Housing shall establish, within available appropriations, an informational web page in a conspicuous place on such department's Internet web site with a list of links to available visitable housing resources.

(P.A. 10-56, S. 2; P.A. 13-234, S. 2.)

History: Pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing, effective June 19, 2013.



Section 8-37nnn - Interagency council on affordable housing.

(a) There is established an interagency council on affordable housing to advise and assist the commissioner of the Department of Housing in the planning and implementation of the department.

(b) The council shall consist of the following members: (1) The Commissioners of Social Services, Mental Health and Addiction Services, Children and Families, Correction, Economic and Community Development, Education, Aging and Developmental Services, or their designees; (2) the Secretary of the Office of Policy and Management, or his or her designee; (3) the executive director of the Partnership for Strong Communities, or his or her designee; (4) the executive director of the Connecticut Housing Coalition, or his or her designee; (5) the executive director of the Connecticut Coalition to End Homelessness, or his or her designee; (6) the executive director of the Connecticut Housing Finance Authority, or his or her designee; (7) the president of the Connecticut chapter of the National Association of Housing and Redevelopment Officials, or his or her designee; (8) two members, appointed by the members specified in subdivisions (1) to (6), inclusive, of this subsection, who shall be tenants receiving state housing assistance; and (9) one member, appointed by the members specified in subdivisions (1) to (6), inclusive, of this subsection, who shall be a state resident eligible to receive state housing assistance. The Governor shall designate a member of the council to serve as chairperson.

(c) The council shall convene on or before July 15, 2012, to develop strategies and recommendations for the implementation of the Department of Housing. The council shall: (1) Assess the housing needs of low income individuals and families; (2) review and analyze the effectiveness of existing state programs in meeting those needs; (3) identify barriers to effective housing delivery systems; and (4) develop strategies and recommendations to enhance the availability of safe and affordable housing in communities across the state through the Department of Housing.

(d) On or before January 15, 2013, the council shall submit, in accordance with the provisions of section 11-4a, a report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, housing and human services on the implementation of the Department of Housing. The report shall address recommendations concerning: (A) Programs to be transferred to the Department of Housing and a timeline for implementation; (B) effective changes to the state's housing delivery systems; (C) prioritization of housing resources; and (D) enhanced coordination among and across housing systems. Not later than fifteen days after receipt of the report submitted pursuant to this subsection, the committees shall hold a public hearing on said report.

(June 12 Sp. Sess. P.A. 12-1, S. 113; P.A. 13-234, S. 16.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by adding Commissioners of Education, Aging and Developmental Services in Subdiv. (1), adding new Subdiv. (7) re president of Connecticut chapter of the National Association of Housing and Redevelopment Officials and redesignating existing Subdivs. (7) and (8) as Subdivs. (8) and (9), effective July 1, 2013.



Section 8-37ooo - Deputy Commissioner of Housing. Appointment. Duties.

The Commissioner of Housing may appoint a Deputy Commissioner of Housing who shall be qualified by training and experience for the duties of the office of commissioner and shall, in the absence, disability or disqualification of the commissioner, perform all the functions and have all the powers and duties of said office. The position of the Deputy Commissioner of Housing shall be exempt from the classified service.

(P.A. 13-234, S. 1.)

History: P.A. 13-234 effective July 1, 2013.



Section 8-37pp - Affordable housing. State assistance authorized. Terms and conditions. Regulations.

(a) For purposes of this section:

(1) “Affordable housing” means affordable housing, as defined in section 8-39a;

(2) “Commissioner” means the Commissioner of Housing;

(3) “Department” means the Department of Housing;

(4) “Eligible applicant” means: (A) A nonprofit entity; (B) a municipality; (C) a housing authority; (D) a business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto or authorized to do business pursuant to said chapter 601 having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing, and having a certificate or articles of incorporation approved by the commissioner; (E) any partnership, limited partnership, limited liability company, joint venture, sole proprietorship, trust or association having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing, and having basic documents of organization approved by the commissioner; or (F) any combination thereof;

(5) “Eligible costs” means costs relating to the planning, implementation and completion of an eligible project; and

(6) “Eligible project” means a project designed for the purpose of providing affordable housing, and shall include, but not be limited to, (A) acquisition, construction, rehabilitation, repair and maintenance of residential or mixed use structures, (B) acquisition, construction, rehabilitation, repair and maintenance of related infrastructure, facilities and amenities incidental and pertinent to the provision of affordable housing and intended primarily to serve the residents of the affordable housing project, that may include, but not be limited to, a community room, laundry, day care space, computer center, management office or playground, or (C) demolition, renovation or redevelopment of vacant buildings or related infrastructure.

(b) The state, acting by and in the discretion of the commissioner, may enter into a contract for state financial assistance for any eligible project in the form determined by the commissioner, including, but not limited to, a grant, loan, loan guarantee, deferred loan or any combination thereof.

(c) An application for financial assistance shall be in the form and manner prescribed by the commissioner. In determining whether and to what extent to fund an application received from eligible applicants, the commissioner may consider relevant factors including, but not limited to, the following: (A) The ability of the project to affirmatively further racial and economic integration, including expanding multifamily rental housing opportunities in suburban and rural communities; (B) the ability of the project to meet the housing needs of the lowest income populations; (C) the ability of the project to revitalize urban neighborhoods, including expanding homeownership and increasing multifamily rehabilitation in the central cities; (D) the ability of the project to provide a full range of supportive housing options for people with special needs or who are at risk of becoming homeless; (E) impact of the project on the local neighborhood, region and the state; (F) short-term and long-term benefits of the project; (G) impact on affordable housing needs of the neighborhood, community, municipality and region; (H) project feasibility; (I) potential for leveraging other public and private investments; (J) applicant's ability to implement the project in a timely manner; (K) the relative need for the project; (L) the applicant's financial commitment to the project, except in the case of a nonprofit entity or a housing authority created pursuant to section 8-40; and (M) the extent to which the project will advance the public purposes set forth in this subdivision.

(d) The commissioner shall review and approve the site and the estimated total development budget, including the nature and amount of financial assistance to be provided from all sources and by the state. The commissioner may review and approve any additional factors determined to be necessary or appropriate to protect the state's interests. Upon determination by the commissioner that the eligible costs are necessary and reasonable, and, in the case of financial assistance provided from the proceeds of the state's bonds upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20 or, in the case of financial assistance provided from a funding source other than the state's bonds upon the approval by the Governor of an allotment for such purpose, the state, acting by and through the commissioner, may provide the financial assistance for such eligible costs.

(e) Financial assistance provided shall be upon terms and conditions not inconsistent with the provisions of this section which the commissioner shall establish as prudent and necessary to protect the state's interests. Such terms and conditions may include, separately or in combination, without limitation: (1) The requirements of funds from other sources, including, without limitation, financing obtained from quasi-public agencies, as defined in section 1-120, federal and local government agencies and private for-profit and not-for-profit institutions; (2) participation interests; (3) subsidy recapture provisions; and (4) resale and prepayment, job retention, residency, use and affordability restrictions. Such terms and conditions and compliance with such terms and conditions may be documented and secured as the commissioner shall determine.

(f) (1) The commissioner may take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interests of the state, including, but not limited to, amending any term or condition of a contract or agreement, provided such amendment is allowed or agreed to pursuant to such contract or agreement, or purchasing or redeeming, pursuant to foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings, any property on which such commissioner or the department holds a mortgage or other lien, or in which such commissioner or the department has an interest.

(2) The commissioner may request, inspect and audit reports, books and records and any other financial or project-related information with respect to eligible applicants that receive financial assistance, including, without limitation, resident or employment information, financial and operating statements and audits. The commissioner may investigate the accuracy and completeness of such reports, books and records.

(3) Notwithstanding any provision of the general statutes, the commissioner is authorized, for purposes of the program established under this section, to assess and collect application fees of no more than two hundred fifty dollars to recover all or part of the costs or expenses incurred by the state in reviewing applications for financial assistance.

(g) The commissioner may adopt such regulations, in accordance with chapter 54, as are necessary for the implementation of this section.

(June Sp. Sess. P.A. 01-7, S. 21, 28; June 30 Sp. Sess. P.A. 03-6, S. 52; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(4) to include a business entity that has as one of its purposes the financing of affordable housing in the definition of “eligible applicant”; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsec. (a)(2) and (3), effective June 19, 2013.



Section 8-37qq - Uses of funds for bond-financed state housing programs. Housing Assistance Bond Fund. Housing Repayment and Revolving Loan Fund.

(a) For the purposes of this section and sections 8-44a, 8-70, 8-78, 8-80, 8-114a, 8-117b, 8-119a, 8-119b, 8-119h, 8-119i, 8-119ee, 8-119hh, 8-119ii, 8-119jj, 8-169w, 8-214g, 8-216b, 8-218b, 8-219b, 8-387, 8-405, 8-410, 8-420, 16a-40b and 16a-40j, the following terms shall have the following meanings:

(1) “Bond-financed state housing program” means any program administered by the Commissioner of Housing which provides financial assistance for housing acquisition, development, rehabilitation or support services, and which may be financed in whole or in part from the proceeds of the state's general obligation bonds, including: Acquisition of surplus land pursuant to section 8-37y, affordable housing projects pursuant to section 8-37pp, housing authority programs for social and supplementary services, project rehabilitation and improvement and energy conservation pursuant to section 8-44a, moderate rental housing pursuant to section 8-70, moderate cost housing pursuant to section 8-82, housing for elderly persons pursuant to section 8-114a, congregate housing for the elderly pursuant to section 8-119h, housing for low-income persons pursuant to section 8-119dd, financial assistance for redevelopment or urban renewal projects pursuant to section 8-154a, housing and community development pursuant to sections 8-169l and 8-216b, urban homesteading pursuant to subsection (a) of section 8-169w, community housing land bank and land trust program pursuant to section 8-214d, financial assistance for development of limited equity cooperatives and mutual housing pursuant to section 8-214f, community housing development corporations pursuant to sections 8-218 and 8-218a, financial assistance to elderly homeowners for emergency repairs or rehabilitation pursuant to section 8-219b, financial assistance for removal of lead-based paint and asbestos pursuant to section 8-219e, home ownership loans pursuant to subsection (a) of section 8-286, housing programs for homeless persons pursuant to sections 8-356 and 8-357, grants to municipalities for financing low and moderate income rental housing pursuant to section 8-365, housing infrastructure grants and loans pursuant to section 8-387, private rental investment mortgage and equity program pursuant to sections 8-401 and 8-403, assistance for housing predevelopment costs pursuant to sections 8-410 and 8-411, residential subsurface sewage disposal system repair program pursuant to section 8-420, energy conservation loans pursuant to section 16a-40b, rent receivership pursuant to section 47a-56j, and any other such program now, heretofore or hereafter existing, and any additions or amendments to such programs.

(2) “Administrative expense” means any administrative or other cost or expense incurred by the state in carrying out the provisions of any of the following bond-financed state housing programs, including the hiring of necessary employees and the entering of necessary contracts: Housing authority programs for social and supplementary services, project rehabilitation and improvement, and energy conservation pursuant to section 8-44a, moderate rental housing pursuant to section 8-70, moderate cost housing pursuant to section 8-82, housing for elderly persons pursuant to section 8-114a, congregate housing for the elderly pursuant to section 8-119h, housing for low-income persons pursuant to section 8-119dd, urban homesteading pursuant to subsection (a) of section 8-169w, financial assistance for development of limited equity cooperatives and mutual housing pursuant to section 8-214f, financial assistance to elderly homeowners for emergency repairs or rehabilitation pursuant to section 8-219b, home ownership loans pursuant to subsection (a) of section 8-286, housing programs for homeless persons pursuant to sections 8-356 and 8-357, private rental investment mortgage and equity program pursuant to sections 8-401 and 8-403, assistance for housing predevelopment costs pursuant to sections 8-410 and 8-411, residential subsurface sewage disposal system repair pursuant to section 8-420, and energy conservation loans pursuant to section 16a-40b.

(3) “State service fee” means any fee or charge assessed or collected by the state for the purpose of paying for any administrative expense, pursuant to subsections (f) and (g) of section 8-44a with respect to housing authority programs for social and supplementary services, project rehabilitation and improvement, and energy conservation, subsection (c) of section 8-70 and section 8-72 with respect to moderate rental housing, subsection (b) of section 8-114a and subsection (a) of section 8-115a with respect to housing for elderly persons, section 8-119h and subsection (a) of section 8-115a with respect to congregate housing for the elderly, section 8-119jj and section 8-72 with respect to housing for low-income persons, subsection (c) of section 8-218b with respect to community housing development corporations, subsection (b) of section 8-219b with respect to financial assistance to elderly homeowners for emergency repairs and rehabilitation, and subsection (a) of section 8-405 with respect to the private rental mortgage and equity program.

(b) Notwithstanding any provision of the general statutes or any public or special act to the contrary, any administrative expense may be paid from the proceeds from the sale of the state's general obligation bonds for the bond-financed state housing program for which the administrative expense is incurred, to the extent approved by the State Bond Commission and allotted by the Governor for such purpose.

(c) Notwithstanding any provision of the general statutes or any public or special act to the contrary, no service fee shall be assessed or collected out of financial assistance financed with the proceeds of the state's general obligation bonds initially authorized, allocated or approved by the State Bond Commission on or after July 1, 1990.

(d) (1) There is established a fund to be known as the “Housing Assistance Bond Fund”. The fund shall contain any moneys required by law to be deposited in the fund.

(2) (A) The proceeds from the sale of bonds and any bond anticipation notes issued for any bond-financed state housing program shall be deposited in the Housing Assistance Bond Fund, except for: (i) The proceeds of bonds and bond anticipation notes initially authorized, allocated or approved by the State Bond Commission for the purpose of any bond-financed state housing program prior to July 1, 1990, and any reuse thereof approved by the commission; and (ii) any refunding bonds and bonds issued to refund bond anticipation notes.

(B) Notwithstanding any provision of the general statutes or any public or special act to the contrary, on or after July 1, 1990, the State Bond Commission shall not authorize, allocate or approve the issuance of bonds not previously authorized, allocated or approved by the commission for the purpose of any bond-financed state housing program pursuant to any general statute or public or special act enacted prior to 1990, except pursuant to sections 4-66c and 47a-56k or special act 87-77 or 89-52 as either may be amended from time to time. Nothing in this section shall impair the power of the commission to authorize the reuse of the proceeds of bonds authorized, allocated or approved by the commission prior to July 1, 1990.

(C) The proceeds of bonds and bond anticipation notes deposited in the Housing Assistance Bond Fund shall be applied to pay the costs of financial assistance and administrative expense for bond-financed state housing programs as authorized by the State Bond Commission in accordance with section 3-20 and the act or acts pursuant to which such bonds and bond anticipation notes were issued.

(e) (1) There is established a fund to be known as the “Housing Repayment and Revolving Loan Fund”. The fund shall contain any moneys required by law to be deposited in the fund and shall be held separate and apart from all other money, funds and accounts. Investment earnings credited to the fund shall become part of the assets of the fund. Any required rebates to the federal government of such investment earnings shall be paid from the fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year.

(2) (A) Notwithstanding any provision of the general statutes or any public or special act to the contrary, except sections 8-76 and 8-80, the following shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund: (i) All payments to the state of principal or interest on loans that the ultimate recipient is obligated to repay to the state, with or without interest, made pursuant to section 8-114a with respect to loans for housing for elderly persons, section 8-119h with respect to loans for congregate housing for the elderly, subsection (a) of section 8-169w with respect to urban homesteading loans, sections 8-218 and 8-218a with respect to community housing development corporation loans, section 8-337 with respect to security deposit revolving loans, section 8-410 with respect to housing predevelopment cost loans, section 8-420 with respect to subsurface sewage disposal system repair loans, and section 8-37pp with respect to loans for affordable housing; (ii) all payments of principal with respect to energy conservation loans pursuant to section 16a-40b; (iii) all payments made to the state constituting the liquidation of an equity interest pursuant to section 8-404 with respect to the private rental investment mortgage and equity program; (iv) all payments made to the state constituting the liquidation of any other security interest or lien taken or granted pursuant to a bond-financed state housing program or assistance or related agreement, except liquidations constituting principal or interest on loans not mentioned in subparagraph (A)(i) or (A)(ii) of this subdivision and the liquidation of security interests or liens with respect to rent receivership pursuant to subsection (c) of section 47a-56i; (v) all other return or recapture of state financial assistance made pursuant to the provisions of any bond-financed state housing program or assistance or related agreement, except principal or interest on loans not mentioned in subparagraph (A)(i) or (A)(ii) of this subdivision and payments received with respect to rent receivership pursuant to subsection (c) of section 47a-56i; (vi) all payments of state service fees and administrative oversight charges rendered in accordance with the provisions of any bond-financed state housing program other than state service fees financed from the proceeds of the state's general obligation bonds; and (vii) all other compensation or reimbursement paid to the Department of Housing with respect to bond-financed state housing programs other than from the federal government.

(B) Notwithstanding any provision of the general statutes or any public or special act to the contrary, except as provided in this subsection, loans for any bond-financed state housing program which the ultimate recipient is obligated to repay to the state, with or without interest, may be paid out of moneys deposited in the Housing Repayment and Revolving Loan Fund without the prior approval of the State Bond Commission, subject to the approval of the Governor of an allotment.

(C) Notwithstanding any provision of the general statutes or any public or special act, payment of any administrative expense may be made out of the Housing Repayment and Revolving Loan Fund subject to the approval of the Governor of an allotment for such purpose.

(P.A. 90-238, S. 1, 32; P.A. 91-346, S. 1, 9; P.A. 93-309, S. 10, 11, 29; P.A. 94-95, S. 24; P.A. 95-250, S. 1, 22, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 02-89, S. 11; P.A. 06-93, S. 2, 3; P.A. 11-140, S. 21; P.A. 13-234, S. 2, 60.)

History: P.A. 91-346 amended Subsec. (a) by deleting reference to Sec. 8-338 and adding reference to Secs. 8-415 and 8-420, redefined “bond-financed program” and “administrative expense” to add reference to Sec. 8-420 and to delete reference to security deposit revolving loans pursuant to Sec. 8-337 and amended Subsec. (e)(2) to add reference to Secs. 8-415 and 8-420; P.A. 93-309 amended Subsec. (a) by adding reference to Secs. 8-430 to 8-438, inclusive, and specific reference to construction, acquisition and related rehabilitation pursuant to Sec. 8-433 and amended Subsec. (e) to add reference to loans for construction, acquisition and related rehabilitation under Sec. 8-433, to participation interests pursuant to Sec. 8-436 and to administrative oversight charges defined in Sec. 8-430, effective July 1, 1993 (Revisor's note: In Subsec. (a)(1) the word “pursuant” was inserted editorially by the Revisors in the phrase “pursuant to section 8-433”); P.A. 94-95 amended Subsec. (d) eliminating requirement that the fund be kept separate and apart from all other moneys, funds and accounts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development and amended Subsec. (e)(2)(B) to replace specific list of eligible loans that may be paid from Housing Repayment and Revolving Loan Fund with reference to any bond-financed state housing program; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 02-89 amended Subsec. (a) by deleting in Subdivs. (1) and (2) references to “flood relief housing pursuant to section 8-97”, reflecting the repeal of Sec. 8-97 by the same public act; P.A. 06-93 amended Subsec. (a) by including affordable housing projects in Subdiv. (1) and removing references to repealed sections and amended Subsec. (e)(2) by requiring payments made pursuant to Sec. 8-37pp to be paid into fund, deleting references to repealed sections and making technical changes; P.A. 11-140 amended Subsec. (e)(2)(B) by deleting requirement that payments on energy conservation loans pursuant to Sec. 16a-40b be accounted for separately from other moneys in the fund, effective July 1, 2011; P.A. 13-234 removed references to Sec. 8-415, effective July 1, 2013; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsecs. (a)(1) and (e)(2)(A), effective June 19, 2013.



Section 8-37qqq - Annual report re activities of Department of Housing.

(a) Annually, on or before March thirty-first, the Commissioner of Housing shall submit a report to the Governor and the General Assembly, in accordance with the provisions of section 11-4a. Not later than thirty days after submission of the report to the Governor and the General Assembly, said commissioner shall post the report on the Department of Housing's Internet web site. Such report shall include, but not be limited to, the following information with regard to the activities of the Department of Housing during the preceding state fiscal year:

(1) An analysis of the community development portfolio of the department, including:

(A) A list of the names, addresses and locations of all recipients of the department's assistance;

(B) The following information concerning each recipient of such assistance: (i) Amount of state investment, (ii) a summary of the terms and conditions for the department's assistance, including the type and amount of state financial assistance, and (iii) the amount of investments from private and other nonstate resources that have been leveraged by such assistance; and

(C) An investment analysis, including (i) total active portfolio value, (ii) total investments made in the preceding state fiscal year, (iii) total portfolio by municipality, (iv) total investments made in the preceding state fiscal year categorized by municipality, (v) total portfolio leverage ratio, and (vi) leverage ratio of the total investments made in the preceding state fiscal year.

(2) With regard to the department's housing-development-related functions and activities:

(A) A brief description and assessment of the state's housing market during the preceding state fiscal year, utilizing the most recent and reasonably available data, including, but not limited to, (i) a brief description of the significant characteristics of such market, including supply, demand and condition and cost of housing, and (ii) any other information that the commissioner deems appropriate;

(B) A comprehensive assessment of current and future needs for rental assistance under section 8-119kk for housing projects for the elderly and disabled, in consultation with the Connecticut Housing Finance Authority;

(C) An analysis of the progress of the public and private sectors toward meeting housing needs in the state, using building permit data from the United States Census Bureau and demolition data from Connecticut municipalities;

(D) A list of municipalities that meet the affordable housing criteria set forth in subsection (k) of section 8-30g and in regulations adopted by the commissioner pursuant to said section. For the purpose of determining the percentage required by subsection (k) of said section, the commissioner shall use as the denominator the number of dwelling units in the municipality, as reported in the most recent United States decennial census; and

(E) A statement of the department's housing development objectives, measures of program success and standards for granting financial and nonfinancial assistance under programs administered by said commissioner.

(3) A presentation of the state-funded housing development portfolio of the department, including:

(A) A list of the names, addresses and locations of all recipients of such assistance; and

(B) For each such recipient, (i) a summary of the terms and conditions for the assistance, including the type and amount of state financial assistance, (ii) the amount of investments from private and other nonstate sources that have been leveraged by the assistance, (iii) the number of new units to be created and the number of units to be preserved at the time of the application, and (iv) the number of actual new units created and number of units preserved.

(4) An analysis of the state-funded housing development portfolio of the department, including:

(A) An investment analysis, including the (i) total active portfolio value, (ii) total investment made in the preceding state fiscal year, (iii) portfolio dollar per new unit created, (iv) estimated dollars per new unit created for projects receiving an assistance award in the preceding state fiscal year, (v) portfolio dollars per unit preserved, (vi) estimated dollar per unit preserved for projects receiving an assistance award in the preceding state fiscal year, (vii) portfolio leverage ratio, and (viii) leverage ratio for housing development investments made in the preceding state fiscal year; and

(B) A production and preservation analysis, including (i) the total number of units created, itemized by municipality, for the total portfolio and projects receiving an assistance award in the preceding state fiscal year, (ii) the total number of elderly units created for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (iii) the total number of family units created for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (iv) the total number of units preserved, itemized by municipality, for the total portfolio and projects receiving an assistance award in the preceding state fiscal year, (v) the total number of elderly units preserved for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (vi) the total number of family units preserved for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (vii) an analysis by income group of households served by the department's housing construction, substantial rehabilitation, purchase and rental assistance programs, for each housing development, if applicable, and for each program, including number of households served under each program by race and data for all households, and (viii) a summary of the department's efforts in promoting fair housing choice and racial and economic integration, including data on the racial composition of the occupants and persons on the waiting list of each housing project that is assisted under any housing program established by the general statutes or a special act or that is supervised by the department, provided no information shall be required to be disclosed by any occupant or person on a waiting list for the preparation of such summary. As used in this subparagraph, “elderly units” means dwelling units for which occupancy is restricted by age, and “family units” means dwelling units for which occupancy is not restricted by age.

(5) An economic impact analysis of the department's housing development efforts and activities, including, but not limited to:

(A) The contribution of such efforts and activities to the gross state product;

(B) The direct and indirect employment created by the investments for the total housing development portfolio and for any investment activity for such portfolio occurring in the preceding state fiscal year; and

(C) Personal income in the state.

(6) With regard to the Housing Trust Fund and Housing Trust Fund program, as those terms are defined in section 8-336m:

(A) Activities for the prior fiscal year of the Housing Trust Fund and the Housing Trust Fund program; and

(B) The efforts of the department to obtain private support for the Housing Trust Fund and the Housing Trust Fund program.

(7) With regard to the department's energy conservation loan program:

(A) The number of loans or deferred loans made during the preceding fiscal year under each component of such program and the total amount of the loans or deferred loans made during such fiscal year under each such component;

(B) A description of each step of the loan or deferred loan application and review process;

(C) The location of each loan or deferred loan application intake site for such program;

(D) The average time period for the processing of loan or deferred loan applications during such fiscal year; and

(E) The total administrative expenses of such program for such fiscal year.

(8) A summary of the total social and economic impact of the department's efforts and activities in the areas of community and housing development, and an assessment of the department's performance in terms of meeting its stated goals and objectives.

(b) Any annual report that is required from the department by any provision of the general statutes shall be incorporated into the annual report provided pursuant to subsection (a) of this section.

(P.A. 13-234, S. 55; P.A. 14-217, S. 54.)

History: P.A. 13-234 effective July 1, 2013; P.A. 14-217 amended Subsec. (a) to delete former Subdiv. (9) re state program of grants for elderly renters and make a technical change, effective June 13, 2014.



Section 8-37r - *(See end of section for amended version and effective date.) Department of Housing. Commissioner. Successor to certain functions, powers and duties. Designation as public housing agency.

(a) There shall be a Department of Housing, which shall be within the Department of Economic and Community Development for administrative purposes only, which shall be the lead agency for all matters relating to housing. The department head shall be the Commissioner of Housing, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed. Said commissioner shall be responsible at the state level for all aspects of policy, development, redevelopment, preservation, maintenance and improvement of housing and neighborhoods. Said commissioner shall be responsible for developing strategies to encourage the provision of housing in the state, including housing for very low, low and moderate income families.

(b) The Department of Housing shall constitute a successor to the functions, powers and duties of the Department of Economic Development relating to housing, community development, redevelopment and urban renewal as set forth in chapters 128, 129, 130, 135 and 136 in accordance with the provisions of sections 4-38d, 4-38e and 4-39. The Department of Housing is designated a public housing agency for the purpose of administering the Section 8 existing certificate program and the housing voucher program pursuant to the Housing Act of 1937.

(c) The commissioner shall, in consultation with the interagency council on affordable housing established pursuant to section 8-37nnn, review the organization and delivery of state housing programs and submit a report with recommendations, in accordance with the provisions of section 11-4a, not later than January 15, 2013, to the joint standing committees of the General Assembly having cognizance of matters relating to housing and appropriations.

(d) Any order or regulation of the Department of Housing or Department of Economic and Community Development that is in force on January 1, 2013, shall continue in force and effect as an order or regulation until amended, repealed or superseded pursuant to law.

(P.A. 79-598, S. 3, 27; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 112; P.A. 13-234, S. 4.)

*Note: On and after July 1, 2017, this section, as amended by section 419 of public act 15-5 of the June special session, is to read as follows:

“Sec. 8-37r. Department of Housing. Commissioner. Successor to certain functions, powers and duties. Designation as public housing agency. (a) There shall be a Department of Housing, which shall be within the Department of Economic and Community Development for administrative purposes only, which shall be the lead agency for all matters relating to housing. The department head shall be the Commissioner of Housing, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed. Said commissioner shall be responsible at the state level for all aspects of policy, development, redevelopment, preservation, maintenance and improvement of housing and neighborhoods. Said commissioner shall be responsible for developing strategies to encourage the provision of housing in the state, including housing for very low, low and moderate income families.

(b) The Department of Housing shall constitute a successor to the functions, powers and duties of the Department of Economic Development relating to housing, community development, redevelopment and urban renewal as set forth in chapters 128, 129, 130, 135 and 136 in accordance with the provisions of sections 4-38d, 4-38e and 4-39. The Department of Housing is designated a public housing agency for the purpose of administering the Section 8 existing certificate program and the housing voucher program pursuant to the Housing Act of 1937.

(c) The commissioner shall, in consultation with the interagency council on affordable housing established pursuant to section 8-37nnn, review the organization and delivery of state housing programs and submit a report with recommendations, in accordance with the provisions of section 11-4a, not later than January 15, 2013, to the joint standing committees of the General Assembly having cognizance of matters relating to housing and appropriations.

(d) Any order or regulation of the Department of Housing or Department of Economic and Community Development that is in force on January 1, 2013, shall continue in force and effect as an order or regulation until amended, repealed or superseded pursuant to law.

(e) On and after July 1, 2017, the Department of Housing shall constitute a successor department, in accordance with the provisions of sections 4-38d, 4-38e and 4-39, to the Department of Children and Families with respect to the homeless youth program as set forth in section 17a-62a.”

(P.A. 79-598, S. 3, 27; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 112; P.A. 13-234, S. 4; June Sp. Sess. P.A. 15-5, S. 419.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by creating Department of Housing within Department of Economic and Community Development for administrative purposes only, making department head the Commissioner of Housing and making commissioner responsible for developing strategies re housing in the state, amended Subsec. (b) by replacing “Said department” with “The Department of Housing” and added Subsec. (c) re required report and Subsec. (d) re continuation of force and effect of order or regulation, effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by designating Department of Housing a public housing agency for purposes of Section 8 and housing voucher programs, effective July 1, 2013; June Sp. Sess. P.A. 15-5 added Subsec. (e) re successor department to the Department of Children and Families with respect to the homeless youth program, effective July 1, 2017.



Section 8-37rr - Definitions.

As used in this section, sections 3-21b and 8-37ss and subsection (e) of section 8-80:

(1) “Administrative expense” means any administrative or other cost or expense as defined in section 8-37qq.

(2) “Bond-financed state housing program” means any program as defined in section 8-37qq.

(3) “Calculation date” means the date determined by the commissioner, Treasurer, Comptroller and Secretary of the Office of Policy and Management for making the calculations described in subsection (a) of section 8-37ss which shall not be later than May 31, 1996.

(4) “Commissioner” means the Commissioner of Housing.

(5) “Consolidation date” means the date determined by the commissioner, Treasurer, Comptroller and Secretary of the Office of Policy and Management for the implementation of the plan of consolidation described in subsection (b) of section 8-37ss and for the transfer of reserved amounts to the Housing Repayment and Revolving Loan Fund described in subsection (c) of section 8-37ss which shall be on or after the date approved by the State Bond Commission of such plan of consolidation and which shall not be later than June 30, 1996.

(6) “Consolidated amounts” means any reserved amounts transferred to the Housing Repayment and Revolving Loan Fund pursuant to subsection (c) of section 8-37ss and any moneys subsequently deposited in the Housing Repayment and Revolving Loan Fund pursuant to section 3-21b, this section and section 8-37ss and subsection (e) of section 8-80 in lieu of being deposited in a prior bond fund.

(7) “Housing Assistance Bond Fund” means the Housing Assistance Bond Fund established pursuant to section 8-37qq.

(8) “Housing Repayment and Revolving Loan Fund” means the Housing Repayment and Revolving Loan Fund established pursuant to section 8-37qq.

(9) “Net available balance” means the unexpended balance in any prior bond fund or the Housing Repayment and Revolving Loan Fund, as determined by the commissioner, Treasurer, Comptroller and Secretary of the Office of Policy and Management, less reserved amounts.

(10) “Net available balance deficit” means a net available balance in any prior bond fund that is negative.

(11) “Net available balance surplus” means a net available balance in any prior bond fund that is positive.

(12) “Prior bond fund” means any fund of the state created or administered to account for revenues and expenses in connection with one or more bond-financed state housing programs, but does not include the Housing Assistance Bond Fund, the Housing Repayment and Revolving Loan Fund or the Rental Housing Fund established pursuant to section 8-80.

(13) “Reserved amounts” means: (A) In the case of a prior bond fund (i) the amount determined by the commissioner and Secretary of the Office of Policy and Management to be held in reserve to pay expenditures previously approved by the State Bond Commission, plus (ii) any amounts of net available balance surpluses in prior bond funds not used to pay for net available balance deficits in prior bond funds because of a determination by the Treasurer that such use could adversely affect the tax-exempt status of any of the state's bonds; and (B) in the case of the Housing Repayment and Revolving Loan Fund (i) the amount determined by the commissioner and Secretary of the Office of Policy and Management to be held in reserve for the payment of administrative expense anticipated during the period between the calculation date and July 1, 1997, plus (ii) after the consolidation date, consolidated amounts that would have been reserved amounts if held in a prior bond fund, as determined by the commissioner and Secretary of the Office of Policy and Management.

(P.A. 94-173, S. 1, 5; P.A. 95-250, S. 7, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 94-173 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 redefined “commissioner” by substituting Commissioner of Economic and Community Development for Commissioner of Housing, amended Subdivs. (3) and (5) to revise the latest calculation and consolidation date from 1995 to 1996; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subdiv. (4), effective June 19, 2013.



Section 8-37rrr - Annual report re rental assistance.

Not later than January 1, 2014, and annually thereafter, the Commissioner of Housing, in consultation with the Commissioners of Social Services, Children and Families, Mental Health and Addiction Services and Developmental Services, shall submit a report, in accordance with the requirements of section 11-4a, on the number of departmental clients and the number who have been recipients of rental assistance certificates to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, housing, human services and public health. Such report shall detail the utilization of the rental assistance vouchers issued pursuant to sections 8-345 to 8-346a, inclusive, and establish targets to ensure that rental assistance program resources are allocated in accordance with legislative intent.

(P.A. 13-234, S. 69; P.A. 14-26, S. 2.)

History: P.A. 13-234 effective July 1, 2013; P.A. 14-26 deleted “the Department of” re Developmental Services.



Section 8-37s - Commissioner to monitor housing needs and publish data on housing production.

The Commissioner of Housing shall monitor the progress of the public and private sector toward meeting housing needs and shall collect and annually publish data on housing production in the state. In order to ensure a steady flow of information for the purposes of this section, all municipalities shall submit to the commissioner a copy of the monthly federal Bureau of the Census report on building permits issued and public construction filed at the same time as such report is filed with the federal Bureau of the Census.

(P.A. 79-598, S. 6; P.A. 82-69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 1; P.A. 05-191, S. 3; P.A. 13-234, S. 13.)

History: P.A. 82-69 required that municipal report on building permits and public construction be filed with commissioner; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-94 changed annual report from being based on housing needs to consisting of data on housing production; P.A. 05-191 deleted provision requiring annual submission of data to Governor, General Assembly and Secretary of the Office of Policy and Management; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.



Section 8-37ss - Housing funds consolidation. Procedures.

(a) As of the consolidation date, the commissioner shall: (1) Calculate the net available balance of each prior bond fund and the Housing Repayment and Revolving Loan Fund; and (2) calculate the total of all net available balance deficits and the total of all net available balance surpluses for all prior bond funds.

(b) On or after the calculation date the commissioner shall file with the State Bond Commission and the joint standing committee of the General Assembly having cognizance of all matters relating to finance, revenue and bonding a plan for consolidation of all prior bond funds. Such plan shall request the State Bond Commission to approve: (1) The use of the total of all net available balance surpluses to pay for the total of all net available balance deficits, except to the extent the Treasurer determines that any such use could adversely affect the exclusion from gross income of the interest on any of the state's bonds; (2) the application of the net available balance of the Housing Repayment and Revolving Loan Fund to pay for net available balance deficits in prior bond funds not paid for from net available balance surpluses in prior bond funds; and (3) allocations and bond authorizations of the State Bond Commission, in accordance with section 3-20 to pay for any net available balance deficits in prior bond funds not paid for either from net available balance surpluses in prior bond funds or from the net available balance of the Housing Repayment and Revolving Loan Fund. Such plan shall also set forth the total of all reserved amounts to be transferred to the Housing Repayment and Revolving Loan Fund pursuant to subsection (c) of this section. The State Bond Commission may approve such plan notwithstanding restrictions as to the use of moneys in any prior bond fund or the Housing Repayment and Revolving Loan Fund imposed by any provision of the general statutes or any public or special act.

(c) On the consolidation date, the commissioner shall: (1) Implement the plan for consolidation described in subsection (b) of this section, applying net available balance surpluses, if any, moneys from the Housing Repayment and Revolving Loan Fund, if any, and the proceeds of allocations and bond authorizations, if any, as called for in such plan to pay for all net available balance deficits in all prior bond funds; and (2) transfer all reserved amounts to the Housing Repayment and Revolving Loan Fund, and upon such transfer, all prior bond funds shall be terminated. The commissioner shall establish such subaccounts, if any, within the Housing Repayment and Revolving Loan Fund as are determined by the commissioner, Treasurer, and Comptroller and Secretary of the Office of Policy and Management to be necessary to preserve the exclusion from gross income of interest on any of the state's bonds or to serve the administrative convenience of the state.

(d) Following the consolidation date, notwithstanding any provision of the general statutes or any public or special act or action of the State Bond Commission prior to the consolidation date, all expenditures previously approved for payment from a prior bond fund shall be paid from consolidated amounts in the Housing Repayment and Revolving Loan Fund and all revenues, payments and reimbursements that would otherwise have been deposited in a prior bond fund shall be added to the consolidated amounts in the Housing Repayment and Revolving Loan Fund.

(e) Following the consolidation date, the commissioner and secretary of the State Bond Commission shall maintain a record of consolidated amounts and reserved amounts. Notwithstanding any provision of the general statutes or any public or special act, the commissioner may request and the State Bond Commission may approve the reuse of any consolidated amounts that are not reserved amounts for any bond-financed state housing program, including administrative expense.

(P.A. 94-173, S. 2, 5.)

History: P.A. 94-173 effective July 1, 1994.



Section 8-37sss - Term “commissioner” to be substituted for “secretary”. Term “Housing” to be substituted for “the Office of Policy and Management”, “Economic and Community Development” and “Social Services”.

(a) Wherever in sections 4-66h, 8-13m to 8-13s, inclusive, 8-13u to 8-13x, inclusive, and 12-170e the term “secretary” is used, the term “commissioner” shall be substituted in lieu thereof, and wherever the term “the Office of Policy and Management” is used, the term “Housing” shall be substituted in lieu thereof.

(b) Wherever the term “Economic and Community Development” is used in the following general statutes, the term “Housing” shall be substituted in lieu thereof: 4b-21, 7-392, 8-37v, 8-37w, 8-37y, 8-37aa, 8-37jj, 8-37pp, 8-37qq, 8-37rr, 8-37tt, 8-37vv, 8-37zz, 8-37aaa, 8-37lll, 8-37mmm, 8-39, 8-44a, 8-45, 8-47, 8-49, 8-57, 8-64c, 8-68, 8-68a, 8-68b, 8-68d, 8-68e, 8-68f, 8-68g, 8-68h, 8-68j, 8-70, 8-71, 8-72, 8-72a, 8-73, 8-74, 8-76a, 8-77, 8-78, 8-79, 8-79a, 8-80, 8-82, 8-83, 8-84, 8-85, 8-87, 8-89, 8-92, 8-113a, 8-114a, 8-114d, 8-115a, 8-116a, 8-117b, 8-118a, 8-118b, 8-118c, 8-119a, 8-119c, 8-119h, 8-119i, 8-119j, 8-119k, 8-119l, 8-119m, 8-119x, 8-119dd, 8-119ee, 8-119ff, 8-119gg, 8-119hh, 8-119jj, 8-119zz, 8-126, 8-154a, 8-154c, 8-154e, 8-161, 8-162, 8-169b, 8-169w, 8-206, 8-206e, 8-208, 8-208b, 8-208c, 8-209, 8-214a, 8-214b, 8-214e, 8-214f, 8-214g, 8-214h, 8-215, 8-216, 8-216b, 8-216c, 8-218, 8-218a, 8-218b, 8-218c, 8-218e, 8-219a, 8-219b, 8-219c, 8-219d, 8-219e, 8-220, 8-220a, 8-243, 8-265p, 8-265w, 8-265oo, 8-271, 8-272, 8-273, 8-274, 8-278, 8-279, 8-280, 8-281, 8-284, 8-286, 8-336f, 8-336m, 8-336p, 8-355, 8-356, 8-357, 8-359, 8-365, 8-367, 8-367a, 8-376, 8-381, 8-384, 8-386, 8-387, 8-388, 8-389, 8-400, 8-401, 8-402, 8-403, 8-404, 8-405, 8-410, 8-411, 8-412, 8-420, 8-423, 12-631, 16a-40, 16a-40j, 17a-3, 17a-485c, 17b-337, 21-70, 21-70a, 21-84a, 22a-1d, 29-271, 47-88b, 47-284, 47-288, 47-294, 47-295, 47a-56i, 47a-56j and 47a-56k.

(c) Wherever the term “Social Services” is used in the following general statutes, the term “Housing” shall be substituted in lieu thereof: 8-339, 8-345, 8-345b, 8-345c, 8-346, 8-346a, 8-347, 8-347a and 8-359c.

(d) The Legislative Commissioners' Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 13-234, S. 2.)

History: P.A. 13-234 effective June 19, 2013.



Section 8-37t - State's consolidated plan for housing and community development.

The Commissioner of Housing, in consultation with the Connecticut Housing Finance Authority, shall prepare the state's consolidated plan for housing and community development in accordance with 24 CFR Part 91, as amended from time to time.

(P.A. 79-598, S. 7; P.A. 86-129, S. 1, 3; P.A. 90-257, S. 15, 17; P.A. 91-362, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 2; P.A. 11-124, S. 1; P.A. 13-234, S. 14.)

History: P.A. 86-129 extended period for advisory plan from three years to five years and changed dates for submission and commencement of plan; P.A. 90-257 organized the section into subsections and in new Subsec. (a) specified the content of the plan and in new Subsec. (b) required that the plans be submitted in 1993, deleting obsolete reference to 1987; P.A. 91-362 amended Subsec. (a) by adding new Subdiv. (3) requiring that the report contain information on affirmative fair marketing activities; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-94 replaced five-year advisory plan with long-range housing plan, expanded the contents of plan by requiring inclusion of data on households served, information on fair housing marketing, specific goals and strategies to meet housing needs, and identification of resources for affordable housing programs, and required submission of an annual action plan; P.A. 11-124 replaced former Subsecs. (a) and (b) re preparation of long-range state housing plan with provision re preparation of state's consolidated plan for housing and community development; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.

See chapter 134 re the Connecticut Housing Finance Authority.



Section 8-37tt - Administrative oversight charges.

(a) As used in this section, “administrative oversight charge” means any fee payable to the Department of Housing from sources other than (1) the proceeds from the sale of the state's general obligation bonds, or (2) the housing repayment and revolving loan program established pursuant to subsection (e) of section 8-37qq, that is imposed to pay all or a portion of the costs and expenses of the Department of Housing in monitoring facilities developed with financial assistance pursuant to any bond-financed state housing program as defined in subsection (a) of section 8-37qq, and ensuring compliance with requirements and restrictions applicable to such facilities.

(b) Notwithstanding the provisions of this section or any regulations adopted thereunder, the amount of the administrative oversight charge per unit shall be as follows: (1) For the period from July 1, 1997, to June 30, 1998, not more than twelve dollars, and (2) on and after July 1, 1998, not more than five dollars.

(P.A. 94-156, S. 1, 5; P.A. 95-250, S. 1; P.A. 96-189, S. 1, 3; 96-211, S. 1, 5, 6; P.A. 98-154, S. 1, 2; P.A. 06-93, S. 1; P.A. 13-234, S. 2.)

History: P.A. 94-156 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-189 added Subsec. (c) specifying amount of charge per unit, effective July 1, 1996; P.A. 98-154 amended Subsec. (c) to delete maximum $7 charge for period from July 1, 1998, to June 30, 1999, to delete provision requiring no charge on and after July 1, 1999, and to add provision establishing, on and after July 1, 1998, maximum $5 charge, effective July 1, 1998; P.A. 06-93 made technical changes in Subsec. (a), deleted former Subsec. (b) re adoption of regulations and redesignated existing Subsec. (c) as new Subsec. (b); pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing in Subsec. (a), effective June 19, 2013.



Section 8-37u - Commissioner to coordinate housing policy and activities. Operating plan to be submitted and followed by the Connecticut Housing Finance Authority. Commissioner to consult with Commissioner of Agriculture.

(a) The Commissioner of Housing shall work with regional councils of governments, municipalities and municipal agencies, housing authorities and other appropriate agencies for the purpose of coordinating housing policy and housing activities, provided such coordination shall not be construed to restrict or diminish any power, right or authority granted to any municipality, agency, instrumentality, commission or any administrative or executive head thereof in accordance with the other provisions of the general statutes to proceed with any programs, projects or activities.

(b) The Commissioner of Housing shall coordinate on an ongoing basis the activities and programs of state agencies or quasi-state authorities which have a major impact on the cost, production or availability of housing, provided, such coordination shall not be construed to restrict or diminish any power, right or authority granted to any such agency or authority, or of any administrative or executive head thereof in accordance with the other provisions of the general statutes, to proceed with any programs, projects or activities, except as specifically provided in this section.

(c) In order to facilitate such coordination, the Connecticut Housing Finance Authority shall submit annually to the Commissioner of Housing a projected twelve-month operating plan. Said plan shall be prepared in a manner so as to be consistent with the state's consolidated plan for housing and community development prepared pursuant to section 8-37t as such plan is then in effect. Said plan shall include such matters as the authority determines are necessary and shall include, but not be limited to, production targets under each multifamily program of the authority, including targets for rental housing production for both elderly and nonelderly families in a proportion consistent with housing needs estimated pursuant to the state's consolidated plan for housing and community development; proposed new and expanded programs; proposed outreach activities to help serve areas of the state or segments of the population whose housing needs have been particularly underserved, and estimated level of subsidy needed to support the proposed level of production. The first such plan shall be submitted to the Commissioner of Housing prior to January 1, 1981, and subsequent plans on each twelve-month anniversary thereof.

(d) In the event the commissioner determines that the Connecticut Housing Finance Authority has not complied with the requirements of subsection (c) of this section, the commissioner shall file a report with the Secretary of the Office of Policy and Management setting forth the items of the plan which are inconsistent with the consolidated plan for housing and community development and setting forth those recommendations which in the commissioner's opinion would result in such plan being consistent with such plan. In the event that the Secretary of the Office of Policy and Management concurs with the Commissioner of Housing, said secretary shall convene a panel of the Commissioner of Housing, the chairman of the Connecticut Housing Finance Authority and the Secretary of the Office of Policy and Management, which panel shall resolve the inconsistencies. Nothing contained in this section shall limit the right or obligation of the Connecticut Housing Finance Authority to comply with the provisions of or covenants contained in any contract with or for the benefit of the holders of any bonds, notes or other obligations evidencing indebtedness of such authority.

(e) The Connecticut Housing Finance Authority shall, to the maximum extent practical, conduct its business according to the plan approved by the commissioner.

(f) The Commissioner of Housing shall consult with the Commissioner of Agriculture with regard to the policies, activities, plans and programs specified in this section and the impact on and degree of protection provided to agricultural land by such policies, activities, plans and programs.

(P.A. 79-598, S. 8; P.A. 86-129, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 04-189, S. 1; 04-222, S. 1; P.A. 11-124, S. 4; P.A. 13-234, S. 15; 13-247, S. 281.)

History: P.A. 86-129 amended Subsecs. (c) and (d) to extend period of plan from three years to five years; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 04-189, effective June 1, 2004, repealed Secs. 146 to 148, inclusive, of June 6 Sp. Sess. P.A. 03-6 which had created a single Department of Agriculture and Consumer Protection from separate Departments of Agriculture and Consumer Protection, necessitating substitution of “Commissioner of Agriculture” for “Commissioner of Agriculture and Consumer Protection” in P.A. 04-222; P.A. 04-222 added new Subsec. (f) requiring Commissioner of Economic and Community Development to consult with Commissioner of Agriculture, effective July 1, 2004; P.A. 11-124 amended Subsec. (c) by replacing references to five-year plan and Sec. 8-37t with “state's consolidated plan for housing and community development”; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, amended Subsec. (d) by replacing “five-year plan” with “consolidated plan for housing and community development” and made technical changes, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) by deleting “regional planning agencies, regional councils of elected officials,”, effective January 1, 2015 (Revisor's note: In Subsec. (a), a reference to “Commissioner of Economic and Community Development” was changed editorially by the Revisors to “Commissioner of Housing” to conform with changes made by P.A. 13-234).

See chapter 127 re regional councils of governments.

See chapter 134 re the Connecticut Housing Finance Authority.

See Sec. 4-124i et seq. re regional councils of governments.



Section 8-37uu - Transfer of housing loan portfolio to Connecticut Housing Finance Authority.

Notwithstanding any provision of the general statutes, the Department of Economic and Community Development, in consultation with the Connecticut Housing Finance Authority, the Office of Policy and Management and the State Treasurer, shall arrange for the transfer of the housing loan portfolio of said department or any portion thereof, to said authority.

(May 9 Sp. Sess. P.A. 02-5, S. 16.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002.



Section 8-37v - Research activities.

The Commissioner of Housing is authorized to undertake and carry out research activities, including, but not limited to, examination of housing needs and means of meeting those needs; investigation of techniques and opportunities for reducing housing costs, preserving neighborhoods and reducing energy consumption; testing of innovative housing technologies; the use of mobile and modular housing; and such other activities as he deems necessary to aid the state, its municipalities and the housing industry in meeting housing and community development needs.

(P.A. 79-598, S. 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-37vv - Rental Housing Revolving Loan Fund. Regulations.

(a) As used in this section, (1) “eligible building” means a structure located in a distressed municipality, as defined in section 32-9p, that contains not more than twenty residential units, and may contain an owner-occupied unit, and (2) “eligible costs” means costs incurred to make renovations and repairs to bring an eligible building into compliance with the State Building Code or state or municipal health or safety codes, or otherwise to make an eligible building suitable for rental to tenants.

(b) There is established a revolving loan fund to be known as the “Rental Housing Revolving Loan Fund”. The fund may be funded from moneys allocated to the program established by section 8-37pp or from any moneys available to the Commissioner of Housing or the fund from other sources. Investment earnings credited to the fund shall become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year. Payments of principal or interest on a low interest loan made pursuant to this section shall be paid to the State Treasurer for deposit in the Rental Housing Revolving Loan Fund. The fund shall be used to make low interest loans pursuant to subsection (c) of this section and to pay reasonable and necessary expenses incurred in administering loans under this section. The Commissioner of Housing may enter into contracts with nonprofit corporations to provide for the administration of the Rental Housing Revolving Loan Fund by such nonprofit corporations, provided no low interest loan shall be made from the fund without the authorization of the commissioner as provided in subsection (c) of this section.

(c) (1) The state, acting by and in the discretion of the Commissioner of Housing, may enter into contracts to provide financial assistance in the form of low interest loans to owners of eligible buildings for eligible costs. The commissioner may require owners of eligible buildings who apply for a low interest loan pursuant to this section to submit a copy of the report filed by the building inspector listing code violations, and an estimate of the cost of repairs to correct such violations. The commissioner may establish priorities for the low cost loans provided pursuant to this program, including, but not limited to, types of repairs financed, the location of the eligible building, ability of owners to repay such loans, and the extent to which any repairs will extend the useful life of the eligible building.

(2) The commissioner shall establish a priority for low interest loans pursuant to this section for owner-occupants of buildings containing at least two but not more than four residential units, including the unit occupied by the owner. Low interest loans made within such priority category may, at the discretion of such commissioner, include interest-free loans, deferred payment loans payable at the time that the building is sold or otherwise transferred, and forgivable loans for which the principal balance is reduced based upon the length of time that the owner continues to occupy the building.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to specify application procedures and priorities for providing low cost loans pursuant to this section.

(May 9 Sp. Sess. P.A. 02-5, S. 17; P.A. 11-42, S. 1; P.A. 13-234, S. 2.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002; P.A. 11-42 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re priority for low interest loans; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsecs. (b) and (c)(1), effective June 19, 2013.



Section 8-37w - Model ordinance and procedures for regulation of land development.

(a) The Commissioner of Housing shall develop and publish a model ordinance and model procedures which may be adopted by municipalities in regulating the development of land, which ordinance and procedures shall provide for: (1) The utilization of a single consolidated application form for use by all municipal agencies having jurisdiction to review and approve such development; (2) coordination of staff review and communications between staff and the applicant; (3) the elimination of separate public hearings by review agencies whenever practicable and if requested by the applicant; and (4) the concurrent running of all applicable time limits for decisions by approval agencies.

(b) The Commissioner of Housing shall submit any model ordinances or procedures developed pursuant to subsection (a) of this section to the General Assembly for its approval prior to publishing or promulgating any such ordinances or procedures.

(P.A. 81-233, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-37ww - Demonstration program for energy-efficient and environmentally safe housing.

(a) As used in this section, “eligible building” means a two to six-family building that was built prior to 1950 and has wooden windows, and “commissioner” means the Commissioner of Economic and Community Development.

(b) The commissioner may establish a demonstration program in one or more municipalities to promote energy efficiency and environmentally safe housing by providing matching grants to owners of eligible buildings to repair or replace wooden windows in such buildings. Such demonstration program may be funded from moneys allocated to the program established by section 8-37pp or from any moneys available to the Commissioner of Economic and Community Development from other sources. Of the first three municipalities in which such demonstration program is established, at least two shall have a population of one hundred thousand or more and at least one shall have a population of less than one hundred thousand. No such grant shall exceed one hundred dollars for each window to be repaired or replaced. The commissioner may contract with one or more entities to operate the program.

(c) The demonstration program shall end on June 30, 2008. On or before February 1, 2008, the commissioner shall report to the select committee of the General Assembly having cognizance of matters relating to housing as to the number of eligible buildings for which assistance was provided, the costs involved, the effectiveness of the demonstration program and the commissioner's recommendation as to whether the demonstration program should be expanded and made permanent.

(May 9 Sp. Sess. P.A. 02-5, S. 18; P.A. 05-132, S. 1; P.A. 06-93, S. 21.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002; P.A. 05-132 amended Subsec. (c) by extending the program's termination from June 30, 2005, to June 30, 2008, and changing the due date for the report on the program from February 1, 2005, to February 1, 2008, effective June 24, 2005; P.A. 06-93 deleted former Subsec. (d) re adoption of regulations, effective May 30, 2006.



Section 8-37x - Powers of Commissioner of Housing. Housing authority purchases. Deferred payments of interest or principal. When commissioner deemed an eligible developer. Dissolution of eligible developer of state-financed property. Exceptions. Regulations.

(a) As used in this section, “authority” or “housing authority” means any of the public corporations created by section 8-40 and the Connecticut Housing Authority when exercising the rights, powers, duties or privileges of, or subject to the immunities or limitations of, housing authorities pursuant to section 8-121, and “housing project” means a project developed or administered pursuant to chapter 128.

(b) The Commissioner of Housing may: (1) Collect and correlate information regarding housing projects of authorities in the state and upon request to furnish the authorities, in matters of common interest, information, advice and the services of expert personnel; (2) study state-wide needs for the elimination of substandard housing to stimulate state and city planning involving housing, and otherwise to study housing needs, both rural and urban, and to formulate proposals for meeting these needs; (3) study methods of encouraging investment of private capital in low rent housing; (4) study the necessity, feasibility and advantage of the use of state credit by way of loan or subsidy to assist the financing of housing projects for persons of low income; and (5) accept grants-in-aid of any of said commissioner's powers made pursuant to the provisions of any state or federal law and, for the purpose of complying with the requirements or recommendations of any such law, to prepare such plans and specifications and to make such studies, surveys, reports or recommendations concerning existing or contemplated housing conditions or projects in the state as may be necessary or appropriate.

(c) Notwithstanding any other provision of the general statutes, the Commissioner of Housing may, after conducting a public bidding process as provided in section 8-44, enter into a master contract or contracts with local, regional or state-wide suppliers of labor, supplies, materials, services or personal property on behalf of one or more housing authorities operating state-financed housing programs or projects. The commissioner may, in said commissioner's discretion, with respect to partially completed state-financed programs or projects or in the event of emergencies affecting human health, safety, welfare and life or endangering property, waive the bidding requirement and threshold of said section 8-44.

(d) The Commissioner of Housing may designate as said commissioner's agent any deputy commissioner or any employee to exercise such authority of the commissioner as said commissioner delegates for the administration of any applicable statute or regulation.

(e) As used in this subsection, “troubled loan” means a loan in which payments of interest or principal, or both interest and principal, (1) are delinquent under the terms of a loan agreement, or (2) may become delinquent under conditions which exist which would reasonably lead the Commissioner of Housing to believe that a borrower would be unable to repay the loan. Said commissioner may authorize the deferred payments of interest or principal, or both interest and principal, or a portion thereof, in the case of a troubled loan made by the commissioner under any provision of the general statutes or special acts if said commissioner determines the deferral to be in the best interests of the state. Such determination shall be in writing and shall include a statement of the reasons why the deferral is in the best interests of the state. Any deferral made under the provisions of this section shall be subject to the approval of the State Bond Commission.

(f) Upon an action by the Commissioner of Housing to preserve the state's interest in any contract for financial assistance that results in the state acquiring title to any housing property, the commissioner shall be deemed to be an eligible developer, as defined in section 8-39, for the purposes of operating the property and receiving state or federal financial assistance on behalf of the property or the operation of the property.

(g) The Commissioner of Housing, in consultation with the executive director of the Connecticut Housing Finance Authority, upon the lawful dissolution of any eligible developer of property financed with a loan, grant or any combination thereof from the state, may (1) accept ownership of property owned by such a developer in the name of the state and dispose of such property to an eligible developer for a price and upon terms that the commissioner deems proper, provided such action shall preserve the property as housing for very low, low or moderate income persons; or (2) after approval by the Secretary of the Office of Policy and Management, allow such property to participate in any programs that the commissioner operates, in order to preserve the property as housing for very low, low or moderate income persons. For purposes of this subsection, “housing” includes facilities and amenities incidental and pertinent to the provision of affordable housing and intended primarily to serve the residents of the affordable housing development, including, but not limited to, a community room, a laundry room, day care space, a computer center, a management center or playground.

(h) Notwithstanding the provisions of subsection (g) of this section, the Commissioner of Housing shall allow the continued use of: (1) The Saint Joseph's Residence for Mothers and Children, located in Bridgeport, which is utilized as a day care center; (2) the House of Bread, located in Hartford, which is utilized as a community day care center and corporate offices; and (3) the Rainbow Court Cooperative, located in Middletown, which is utilized as rental units for lower income persons.

(i) The Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of the Department of Housing as established by statute.

(P.A. 86-281, S. 8; P.A. 91-165; P.A. 93-165, S. 1, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-173, S. 1; P.A. 99-94, S. 3; P.A. 02-79, S. 1; 02-99, S. 1; P.A. 03-95, S. 1; P.A. 14-35, S. 1.)

History: P.A. 91-165 added new Subsec. (d) authorizing commissioner to designate deputy commissioner as his agent; P.A. 93-165 added Subsec. (e) concerning authorization by the commissioner of housing of deferred payments in the case of a troubled loan and Subsec. (f) providing the commissioner of housing with general regulatory authority, effective June 23, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 97-173 moved definition of “troubled loan” in Subdiv. (1) of Subsec. (e) to beginning of provision and amended said definition by adding alternative re payments which may become delinquent; (Revisor's note: In 1999, the word “he” was inserted in Subsec. (b) by the revisors immediately preceding the words “ shall have power:” to correct an inadvertent omission of language originally enacted in P.A. 86-281); P.A. 99-94 amended Subsec. (e) by deleting requirement of annual report regarding troubled loans and making technical changes; P.A. 02-79 amended Subsec. (c) by repealing provision authorizing commissioner to approve the use by housing authorities of certain federal purchasing programs and changing “fiscal limits” to “threshold”, effective July 1, 2002; P.A. 02-99 inserted new Subsec. (f) deeming commissioner an eligible developer upon action by commissioner to preserve state's interest in contract for financial assistance that results in state acquiring title to housing property, redesignated existing Subsec. (f) as Subsec. (g) and amended Subsec. (g) by changing “shall adopt” to “may adopt regulations” and deleting “such regulations as may be necessary”, effective July 1, 2002; P.A. 03-95 made technical changes to Subsecs. (a) to (e), inclusive, added new Subsec. (g) re Commissioner of Economic and Community Development's powers to acquire and dispose of property financed with a loan, grant or any combination thereof from the state upon the lawful dissolution of any eligible developer, and added new Subsec. (h) re exceptions from provisions of Subsec. (g), permitting the continued use of the Saint Joseph's Residence for Mothers and Children in Bridgeport, the House of Bread in Hartford, and the Rainbow Court Cooperative in Middletown, and relettered existing Subsec. (g) as Subsec. (i); P.A. 14-35 replaced “Commissioner of Economic and Community Development” with “Commissioner of Housing” and replaced “Department of Economic and Community Development” with “Department of Housing”.

See Sec. 4-8 re designation of deputy commissioner to exercise powers and duties of department head.



Section 8-37xx - State-assisted housing sustainability: Definitions.

As used in sections 8-37yy to 8-37aaa, inclusive:

(1) “Eligible housing” means the housing that is in the housing loan portfolio that was transferred from the Department of Economic and Community Development to the Connecticut Housing Finance Authority pursuant to section 8-37uu;

(2) “Financial assistance” means grants, loans, deferred loans, no interest and low interest loans, loan guarantees, interest subsidies and similar financings; and

(3) “Fund” means the State-Assisted Housing Sustainability Fund established pursuant to section 8-37yy.

(June Sp. Sess. P.A. 07-4, S. 103; June Sp. Sess. P.A. 07-5, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June Sp. Sess. P.A. 07-5 substituted “Finance Authority” for “Finance Department” in Subdiv. (1) and made a technical change, effective October 6, 2007.



Section 8-37y - Powers of Commissioner of Housing re state real property transferred to Department of Housing and surplus real property made available by the federal government.

(a) The Commissioner of Housing may, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board, sell, exchange, lease or enter into agreements concerning any real property, as defined in section 8-39, belonging to the state and transferred to the custody and control of the Department of Housing under the provisions of subsections (b) and (c) of section 4b-21. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to this section, that such real property be used only for an emergency shelter or transitional living facility for homeless persons or for the provision of low and moderate income housing, including, but not limited to, the construction, rehabilitation or renovation of housing for persons and families of low and moderate income, except that such condition, in the discretion of the commissioner, may be subordinated in the case of a subsequent first mortgage or a requirement of a governmental program relating to such real property, and except that in the case of an exchange of real property, the commissioner (1) shall require that the parcel received by the commissioner, as a condition of such exchange, shall be suitable for an emergency shelter or transitional living facility for homeless persons or for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income, and (2) shall release any restrictions required to be imposed by this subsection on the parcel transferred by the commissioner. Prior to any such sale, exchange, lease or agreement, the commissioner shall notify the chief executive officer or officers of the municipality or municipalities in which such real property is located. No such real property may be sold, exchanged or leased by the commissioner under this subsection without the approval of the municipality or municipalities in which the real property is located.

(b) The Commissioner of Housing, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board, may: (1) Enter into a contract to purchase, lease or hold any surplus real property made available by the federal government, including excess real property acquired by the federal government for highway construction, if the commissioner determines that such real property can be utilized for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income; and (2) sell, exchange, lease or enter into agreements concerning any real property acquired by the commissioner under subdivision (1) of this subsection. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to subdivision (2) of this subsection, that such real property be used only for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income. Prior to any such sale, exchange, lease or agreement, the commissioner shall notify the chief executive officer or officers of the municipality or municipalities in which such real property is located. No such real property may be sold, exchanged or leased by the commissioner under subdivision (2) of this subsection without the approval of the municipality or municipalities in which the real property is located.

(c) The use of any real property under this section shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the real property is located.

(d) As used in this section, “exchange” means the mutual transfer of interests in real property, simultaneously and each in consideration of the other.

(P.A. 88-290, S. 2, 3; P.A. 90-205, S. 3; 90-238, S. 31, 32; P.A. 92-91, S. 1; 92-183, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-51, S. 44; P.A. 13-234, S. 2; 13-263, S. 4.)

History: P.A. 90-205 added Subsec. (d) which defined the term “exchange” to mean “the mutual transfer of equal interests in land, ...” (Revisor's note: The term “real property” was substituted editorially by the Revisors for the term “land” for consistency with the changes made by public act 90-238 to Subsecs. (a) to (c), inclusive); P.A. 90-238 changed all references to land and interest therein to references to real property, as defined in Sec. 8-39; P.A. 92-91 amended Subsec. (a) by adding provisions requiring that in the exchange of real property, the property received by commissioner shall be suitable for specified purposes and that restrictions on property transferred by commissioner shall be released; P.A. 92-183 amended Subsec. (a) by adding provision re subordination of use condition in the case of a subsequent first mortgage or requirement of a governmental program and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsecs. (a) and (b), effective July 1, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; P.A. 13-263 amended Subsec. (a) to add reference to Sec. 4b-21(c) and make a technical change, effective July 1, 2013.



Section 8-37yy - State-Assisted Housing Sustainability Fund. Financial assistance for preservation of eligible housing. Regulations.

(a) The Department of Housing shall, in consultation with the State-Assisted Housing Sustainability Advisory Committee, established pursuant to section 8-37zz, establish and maintain the State-Assisted Housing Sustainability Fund for the purpose of the preservation of eligible housing. The moneys of the fund shall be available to the department to provide financial assistance to the owners of eligible housing for the maintenance, repair, rehabilitation, and modernization of eligible housing and for other activities consistent with preservation of eligible housing, including, but not limited to, (1) emergency repairs to abate actual or imminent emergency conditions that would result in the loss of habitable housing units, (2) major system repairs or upgrades, including, but not limited to, repairs or upgrades to roofs, windows, mechanical systems and security, (3) reduction of vacant units, (4) remediation or abatement of hazardous materials, including lead, (5) increases in development mobility and sensory impaired accessibility in units, common areas and accessible routes, (6) relocation costs and alternative housing for not more than sixty days, necessary because of the failure of a major building system, and (7) a comprehensive physical needs assessment. Financial assistance shall be awarded to applicants consistent with standards and criteria adopted in consultation with the joint standing committee of the General Assembly having cognizance of matters relating to housing.

(b) In each of the fiscal years ending June 30, 2008, and June 30, 2009, the department may expend not more than seven hundred fifty thousand dollars from the fund for reasonable administrative costs related to the operation of the fund, including the expenses of the State-Assisted Housing Sustainability Advisory Committee, the development of analytic tools and research concerning the capital and operating needs of eligible housing for the purpose of advising the General Assembly on policy regarding eligible housing and the study required by section 107 of public act 07-4 of the June special session*. Thereafter, the department shall prepare an administrative budget.

(c) The department may adopt regulations, in accordance with chapter 54, to implement the provisions of this section and sections 8-37xx, 8-37zz and 8-37aaa. Such regulations shall establish guidelines for grants and loans, and a process for certifying an emergency condition in not more than forty-eight hours and for committing emergency funds, including costs of resident relocation, if necessary, not more than five business days after application by the owner of eligible housing for emergency repair financial assistance.

(d) In reviewing applications and providing financial assistance under this section, the department, in consultation with the joint standing committee of the General Assembly having cognizance of matters relating to housing, shall consider the long-term viability of the eligible housing and the likelihood that financial assistance will assure such long-term viability. As used in this section, “viability” includes, but is not limited to, continuous habitability and adequate operating cash flow to maintain the existing physical plant and any capital improvements and to provide basic services required under the lease and otherwise required by local codes and ordinances.

(e) Annually, on or before March thirty-first, the department shall submit a report on the operation of the fund, for the previous calendar year, to the General Assembly, in accordance with section 8-37qqq. The report shall include an analysis of the distribution of funds and an evaluation of the performance of said fund and may include recommendations for modification to the program.

(June Sp. Sess. P.A. 07-4, S. 104; June Sp. Sess. P.A. 07-5, S. 2; P.A. 11-168, S. 1; P.A. 13-234, S. 22.)

*Note: Section 107 of public act 07-4 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 07-4 effective June 29, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c) to insert Subdiv. (1) designator, substitute regulations to implement section and Secs. 8-37xx, 8-37zz and 8-37aaa for procedures to implement section, and insert Subdiv. (2) to require written policies and procedures while in the process of adopting regulations, effective October 6, 2007; P.A. 11-168 amended Subsecs. (a) and (d) by replacing references to State-Assisted Housing Sustainability Advisory Committee with references to joint standing committee of General Assembly having cognizance of matters re housing, amended Subsec. (b) by deleting requirement that budget be approved by State-Assisted Housing Sustainability Advisory Committee, amended Subsec. (c) by changing “shall” to “may” re adoption of regulations, by deleting requirement that guidelines for grants and loans provide for deferred payment of principal and interest and by deleting former Subdiv. (2) re policies and procedures, amended Subsec. (e) by replacing reference to Sec. 11-4a with reference to Sec. 32-1m, and made technical and conforming changes, effective July 13, 2011; P.A. 13-234 amended Subsec. (a) by substituting “Department of Housing” for “Department of Economic and Community Development”, and amended Subsec. (e) by changing timing for annual report and substituting reference to Sec. 8-37qqq for reference to Sec. 32-1m re report, effective July 1, 2013.



Section 8-37z - Duties of commissioners re involuntary displacement of residents of single-family or multifamily dwellings. Regulations.

(a) The Commissioner of Housing shall ensure that the involuntary displacement of persons and families residing in any single-family or multifamily dwelling, which displacement occurs in connection with any housing or community development project receiving state financial assistance under any program administered by the commissioner under the general statutes, is reduced to the minimum level consistent with achieving the objectives of such program. The Commissioner of Economic and Community Development shall ensure that the involuntary displacement of persons and families residing in any single-family or multifamily dwelling, which displacement occurs in connection with any economic development project receiving state financial assistance under any program administered by the commissioner under the general statutes, is reduced to the minimum level consistent with achieving the objectives of such program. The commissioners shall require, as a condition of any contract for state financial assistance under the provisions of any such program, that the project for which such financial assistance is provided (1) will not cause the temporary or permanent displacement of persons and families residing in any single-family or multifamily dwelling or (2) will cause only the minimum level of such displacement which cannot be avoided due to the nature of the project. The commissioners shall ensure that all steps necessary to provide any relocation assistance available under chapter 135 to persons and families unavoidably displaced as a result of any state-assisted housing or community development project or economic development project have been taken before granting final approval of any financial assistance for such project.

(b) The Commissioner of Housing, in consultation with the Commissioner of Economic and Community Development, may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 89-125, S. 1, 2; P.A. 91-279, S. 1; P.A. 95-250, S. 16, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 17.)

History: P.A. 91-279 amended Subsec. (a) to apply provisions to economic development projects and amended Subsec. (b) to make technical change; P.A. 95-250 and P.A. 96-211 amended section by replacing Commissioners of Housing and Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 13-234 amended Subsec. (a) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, requiring Commissioner of Housing to ensure reduction of displacements of persons in projects receiving state financial assistance under any program administered by said commissioner to minimum level consistent with objectives of program, requiring Commissioner of Economic and Community Development to ensure such reductions occurring in projects administered by said commissioner and making technical changes, and amended Subsec. (b) by authorizing Commissioner of Housing, in consultation with Commissioner of Economic and Community Development, to adopt regulations, effective July 1, 2013.



Section 8-37zz - State-Assisted Housing Sustainability Advisory Committee.

(a) There is established a State-Assisted Housing Sustainability Advisory Committee. The committee shall consist of the following members:

(1) One appointed by the speaker of the House of Representatives, who may be a member of the General Assembly;

(2) One appointed by the president pro tempore of the Senate, who may be a member of the General Assembly;

(3) One appointed by the majority leader of the House of Representatives, who shall represent a housing authority with one hundred or more but less than two hundred fifty units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(4) One appointed by the majority leader of the Senate, who shall represent a housing authority with fewer than one hundred units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(5) One appointed by the minority leader of the House of Representatives, who shall represent a housing authority with two hundred fifty or more units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(6) One appointed by the minority leader of the Senate, who shall represent a housing authority with fewer than one hundred units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(7) Four appointed by the Governor;

(8) The State Treasurer, or the Treasurer's designee; and

(9) The State Comptroller, or the Comptroller's designee.

(b) The committee shall meet at least quarterly and shall advise the Commissioner of Housing and the Connecticut Housing Finance Authority on the administration, management, procedures and objectives of the financial assistance provided pursuant to section 8-37yy, including, but not limited to, the adoption of regulations pursuant to section 8-37yy.

(c) The chairperson and vice-chairperson of the committee shall be selected by the committee from among its members. The chairperson, or the vice-chairperson in the absence of the chairperson, may establish subcommittees and working groups of the members as needed and designate a chairperson of each such subcommittee.

(d) The initial term of the members appointed to the committee pursuant to subdivisions (1) to (7), inclusive, of subsection (a) of this section shall be staggered by lottery conducted by the committee. After the initial term, the terms of all members shall be three years. Members may be reappointed for an unlimited number of terms.

(June Sp. Sess. P.A. 07-4, S. 105; June Sp. Sess. P.A. 07-5, S. 3; P.A. 11-168, S. 2; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June Sp. Sess. P.A. 07-5 made technical changes and amended Subsec. (b) to require committee to advise on the adoption of regulations, effective October 6, 2007; P.A. 11-168 amended Subsec. (b) by eliminating requirement for committee to advise commissioner and authority on establishment of criteria, priorities and procedures for certain financial assistance, effective July 13, 2011; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.






Chapter 128 - Department of Housing: Municipal Housing Projects

Section 8-38 - Finding and declaration of necessity.

It is declared: (a) That there exist in the state insanitary or unsafe dwelling accommodations and that families of low and moderate income are forced to reside in such insanitary or unsafe accommodations; that within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which families of low and moderate income can afford and that such families are forced to occupy overcrowded and congested dwelling accommodations; that such conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values; that such conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection and other public services and facilities; (b) that slum areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for families of low and moderate income be relieved, through the operation of private enterprise, and that the construction of housing projects for families of low and moderate income would, therefore, not be competitive with private enterprise; (c) that the clearance, replanning and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for families of low and moderate income are public uses and purposes for which public money may be spent and private property acquired; and the necessity in the public interest for the provisions hereinafter enacted is declared as a matter of legislative determination.

(1949 Rev., S. 923; 1949, 1955, June, 1955, S. 435d; November, 1955, S. N13.)

See Sec. 8-69 for declaration of policy re moderate rental and moderate cost housing.

Cited. 145 C. 196.



Section 8-39 - Definitions.

The following terms, wherever used or referred to in this chapter, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) “Area of operation” includes the municipality in which a housing authority is created under the provisions of this chapter and may include a neighboring municipality, provided the governing body of such neighboring municipality agrees by proper resolution to the extension of the area of operation to include such neighboring municipality.

(b) “Authority” or “housing authority” means any of the public corporations created by section 8-40, and the Connecticut Housing Authority when exercising the rights, powers, duties or privileges of, or subject to the immunities or limitations of, housing authorities pursuant to section 8-121.

(c) “Bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations issued by the authority pursuant to this chapter.

(d) “Clerk” means the clerk of the particular city, borough or town for which a particular housing authority is created.

(e) “Families of low income” means families who lack the amount of income which is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

(f) “Families of low and moderate income” means families who lack the amount of income which is necessary, as determined by the Commissioner of Housing, to enable them to rent or purchase moderate cost housing without financial assistance as provided by this part and parts II and III of this chapter.

(g) “Federal government” includes the United States of America, the federal emergency administration of public works or any other agency or instrumentality, corporate or otherwise, of the United States of America.

(h) “Governing body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; and for boroughs, the warden and burgesses.

(i) “Housing project” means any work or undertaking (1) to demolish, clear or remove buildings from any slum area, which work or undertaking may embrace the adaptation of such area to public purposes, including parks or other recreational or community purposes; or (2) to provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for families of low or moderate income, which work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, recreational, commercial or welfare purposes and may include the acquisition and rehabilitation of existing dwelling units or structures to be used for moderate or low rental units; or (3) to accomplish a combination of the foregoing. The term “housing project” also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith and may include the reconstruction, rehabilitation, alteration, or major repair of existing buildings or improvements which were undertaken pursuant to parts II and VI of this chapter.

(j) “Mayor” means, for cities, the mayor and, for boroughs, the warden.

(k) “Moderate rental” means a rental which, as determined by an authority with the concurrence of the Commissioner of Housing, is below the level at which private enterprise is currently building a needed volume of safe and sanitary dwellings for rental in the locality involved; and “moderate rental housing project” means a housing project, receiving state aid in the form of loans or grants, for families unable to pay more than moderate rental. Such project may include the reconstruction, rehabilitation, alteration, or major repair of existing buildings or improvements which were undertaken pursuant to parts II or VI of this chapter.

(l) “Municipality” means any city, borough or town. “The municipality” means the particular municipality for which a particular housing authority is created.

(m) “Obligee of the authority” or “obligee” includes any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor's interest or any part thereof, and the state or federal government when it is a party to any contract with the authority.

(n) “Real property” includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(o) “Rent” means the entire amount paid to an authority for any dwelling unit.

(p) “Shelter rent” means rent less any charges made by an authority for water, heat, gas and electricity.

(q) “Slum” means any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.

(r) “State public body” means any city, borough, town, municipal corporation, district or other subdivision of the state.

(s) “Veteran” has the meaning assigned by section 27-103 and includes any officer of the United States Public Health Service detailed by proper authority to duty with any of the armed forces and the spouse or widow or widower of such veteran, provided such veteran shall have served for a period of ninety days or more in time of war after December 7, 1941, and shall have resided in this state at any time continuously for two years.

(t) “Family” means a household consisting of one or more persons.

(u) “Eligible developer” or “developer” means (1) a nonprofit corporation; (2) any business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84; (3) any partnership, limited partnership, joint venture, trust, limited liability company or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84; (4) a housing authority; (5) a family or person approved by the commissioner as qualified to own, construct, rehabilitate, manage and maintain housing under a mortgage loan made or insured under an agreement entered into pursuant to the provisions of this chapter; or (6) a municipal developer.

(v) “Mortgage” means a mortgage deed, deed of trust, or other instrument which shall constitute a lien, whether first or second, on real estate or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation.

(w) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Housing in accordance with regulations adopted pursuant to section 8-79a or 8-84.

(x) “Municipal developer” means a municipality, as defined in subsection (l) of this section, which has not declared by resolution a need for a housing authority pursuant to section 8-40, acting by and through its legislative body, except that in any town in which a town meeting or representative town meeting is the legislative body, “municipal developer” means the board of selectmen if such board is authorized to act as the municipal developer by the town meeting or representative town meeting.

(1949 Rev., S. 924; 1949, 1953, S. 436d; 1957, P.A. 163, S. 15; 1961, P.A. 333; 447, S. 1; 1967, P.A. 522, S. 8; P.A. 73-158, S. 1; P.A. 75-162, S. 1, 2; P.A. 76-14, S. 1–3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 19, 22; 78-374, S. 3, 4, 9; P.A. 79-598, S. 3, 4, 10; P.A. 83-339, S. 1, 2, 9; P.A. 84-493, S. 1, 9; P.A. 85-444, S. 1; P.A. 86-281, S. 6; P.A. 87-436, S. 1, 23; P.A. 95-79, S. 12, 189; 95-250, S. 1; P.A. 96-76; 96-211, S. 1, 5, 6; 96-256, S. 172, 209; 96-271, S. 150, 254; P.A. 13-234, S. 2.)

History: 1961 acts amended Subdiv. (i)(2) to include the acquisition and rehabilitation of existing units or structures and added Subdiv. (t); 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 73-158 included commercial purposes in Subdiv. (i)(2); P.A. 75-162 redefined “family” to include one, rather than two, or more persons, deleting specific references to elderly single persons and remaining members of tenant families; P.A. 76-14 redefined “housing project” and “moderate rental” to include reconstruction, rehabilitation etc. of existing buildings or improvements undertaken pursuant to Pts. II and VI of Ch. 128; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 78-304 defined “mortgage”; P.A. 78-374 defined “eligible developer”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-339 amended the definition of “authority” to specifically include the commissioner of housing, rewording reference to “authority” in Subdiv. (u) accordingly; P.A. 84-493 amended Subdiv. (k) to provide for state financial assistance to moderate rental housing projects in the form of a grant; P.A. 85-444 added Subdiv. (w), defining “nonprofit corporation”, and amended Subdiv. (u) to delete language included in new definition of “nonprofit corporation”; P.A. 86-281 amended definition of “authority” or “housing authority” in Subdiv. (b) to include Connecticut housing authority instead of commissioner of housing; P.A. 87-436 amended definition of “eligible developer” in Subdiv. (u) to include municipal developers and added Subdiv. (x) defining “municipal developer”; P.A. 95-79 amended Subdiv. (u)(3) to include a limited liability company in definition of “eligible developer” or “developer”, effective May 31, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-76 redefined “bonds” to include refunding bonds; P.A. 96-256 amended definition of “nonprofit corporation” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 96-271 amended Subdiv. (u) to replace reference to “chapter 599” with “chapter 601 or any predecessor statutes thereto”, effective January 1, 1997; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subdivs. (f), (k) and (w), effective June 19, 2013.

Cited. 144 C. 195. Subdiv. (n): General allegation that property was depreciated by erection of housing project nearby not sufficient for injunction or declaratory judgment re constitutionality of act. 145 C. 196. Cited. 216 C. 112; 220 C. 556.

Cited. 12 CA 499. Subdiv. (i): Although Subdiv. requires a housing project to provide living accommodations for families of low or moderate income, it does not expressly require that one must provide such accommodations exclusively for families of low or moderate income. 99 CA 196.



Section 8-39a - “Affordable housing” defined.

As used in this title, “affordable housing” means housing for which persons and families pay thirty per cent or less of their annual income, where such income is less than or equal to the area median income for the municipality in which such housing is located, as determined by the United States Department of Housing and Urban Development.

(P.A. 88-13, S. 2, 3.)

Cited. 37 CA 303; 42 CA 94.



Section 8-40 - Creation of housing authorities.

In each municipality of the state there is created a public body corporate and politic to be known as the “housing authority” of the municipality; provided such authority shall not transact any business or exercise its powers hereunder until the governing body of the municipality by resolution declares that there is need for a housing authority in the municipality, provided it shall find (1) that insanitary or unsafe inhabited dwelling accommodations exist in the municipality or (2) that there is a shortage of safe or sanitary dwelling accommodations in the municipality available to families of low income at rentals they can afford or (3) that there is a shortage of safe or sanitary dwelling accommodations in the municipality available to families of moderate income at rentals they can afford. In determining whether dwelling accommodations are unsafe or insanitary, said governing body may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes. The governing bodies of two or more municipalities may create a regional housing authority, which shall have all the powers, duties and responsibilities conferred upon housing authorities by this chapter and chapter 130. The area of operation of such authority shall include the municipalities for which such authority is created. Such authority shall act through a board of commissioners composed of two representatives from each municipality appointed for terms of four years in the manner provided in section 8-41.

(1949 Rev., S. 925; 1949, S. 437d.)

Cited. 133 C. 546. Hartford Housing Authority is a distinct corporate entity and the city is not responsible for its debts. 143 C. 338. Cited. 208 C. 161; 213 C. 354; 216 C. 112.

Cited. 38 CA 175.

Cited. 11 CS 465. Local housing authorities are corporations established pursuant to state statutes, with delegated authority to regulate rent subsidy programs; activities of landlord of low cost housing development constitute “state action” re federal constitution; informal hearing required before summary process eviction may be instituted. 33 CS 15.



Section 8-41 - Appointment. Qualifications and tenure of commissioners. Selection of tenant commissioners. Commissioners authorized to serve as justice of the peace or registrar of voters.

(a) For purposes of this section, a “tenant of the authority” means a tenant who lives in housing owned or managed by a housing authority or who is receiving housing assistance in a housing program directly administered by such authority. When the governing body of a municipality other than a town adopts a resolution as described in section 8-40, it shall promptly notify the chief executive officer of such adoption. Upon receiving such notice, the chief executive officer shall appoint five persons who are residents of said municipality as commissioners of the authority, except that the chief executive officer may appoint two additional persons who are residents of the municipality if (1) the authority operates more than three thousand units, or (2) upon the appointment of a tenant commissioner pursuant to subsection (c) of this section, the additional appointments are necessary to achieve compliance with 24 CFR 964.415 or section 9-167a. If the governing body of a town adopts such a resolution, such body shall appoint five persons who are residents of said town as commissioners of the authority created for such town, except that such body may appoint two additional persons who are residents of the town if, upon the appointment of a tenant commissioner pursuant to subsection (c) of this section, the additional appointments are necessary to achieve compliance with 24 CFR 964.415 or section 9-167a. The commissioners who are first so appointed shall be designated to serve for a term of either one, two, three, four or five years, except that if the authority has five members, the terms of not more than one member shall expire in the same year. Terms shall commence on the first day of the month next succeeding the date of their appointment, and annually thereafter a commissioner shall be appointed to serve for five years except that any vacancy which may occur because of a change of residence by a commissioner, removal of a commissioner, resignation or death shall be filled for the unexpired portion of the term. If a governing body increases the membership of the authority on or after July 1, 1995, such governing body shall, by resolution, provide for a term of five years for each such additional member. The term of the chairman shall be three years. At least one of such commissioners of an authority having five members, and at least two of such commissioners of an authority having more than five members, shall be a tenant or tenants of the authority selected pursuant to subsection (c) of this section. If, on October 1, 1979, a municipality has adopted a resolution as described in section 8-40, but has no tenants serving as commissioners, the chief executive officer of a municipality other than a town or the governing body of a town shall appoint a tenant who meets the qualifications set out in this section as a commissioner of such authority when the next vacancy occurs. No commissioner of an authority may hold any public office in the municipality for which the authority is created. A commissioner shall hold office until said commissioner's successor is appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk and shall be conclusive evidence of the legal appointment of such commissioner, after said commissioner has taken an oath in the form prescribed in the first paragraph of section 1-25. The powers of each authority shall be vested in the commissioners thereof. Three commissioners shall constitute a quorum if the authority consists of five commissioners. Four commissioners shall constitute a quorum if the authority consists of more than five commissioners. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present, unless the bylaws of the authority require a larger number. The chief executive officer, or, in the case of an authority for a town, the governing body of the town, shall designate which of the commissioners shall be the first chairman, but when the office of chairman of the authority becomes vacant, the authority shall select a chairman from among its commissioners. An authority shall select from among its commissioners a vice chairman, and it may employ a secretary, who shall be executive director, and technical experts and such other officers, agents and employees, permanent and temporary, as it requires, and shall determine their qualifications, duties and compensation, provided, in municipalities having a civil service law, all appointments and promotions, except the employment of the secretary, shall be based on examinations given and lists prepared under such law, and, except so far as may be inconsistent with the terms of this chapter, such civil service law and regulations adopted thereunder shall apply to such housing authority and its personnel. For such legal services as it requires, an authority may employ its own counsel and legal staff. An authority may delegate any of its powers and duties to one or more of its agents or employees. A commissioner, or any employee of the authority who handles its funds, shall be required to furnish an adequate bond. The commissioners shall serve without compensation, but shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their official duties.

(b) The authority shall designate a tenant organization as the recognized jurisdiction-wide tenant organization only if (1) the members of the governing board of such tenant organization were elected through a jurisdiction-wide election, and (2) such tenant organization satisfies the requirements for elected jurisdiction-wide resident councils pursuant to regulations promulgated by the United States Department of Housing and Urban Development, except that a tenant of the authority shall be eligible to vote in any election for the governing board of such tenant organization and to serve on the governing board of such tenant organization without regard to whether such tenant receives or lives in housing that receives federal assistance. Any tenant organization that has been designated by the authority as the recognized jurisdiction-wide tenant organization may select tenants for appointment as tenant commissioner in accordance with subsection (c) of this section.

(c) (1) Not less than sixty days before the appointment of any tenant commissioner or the expiration of the term of any tenant commissioner, whichever is earlier, the housing authority shall notify all tenant organizations comprised of tenants residing within units owned or managed by such housing authority and all tenants of such authority of such pending appointment or expiration of term. The notice shall include information concerning procedures by which tenants may petition for an election pursuant to this subsection.

(2) The appointee as tenant commissioner shall be selected by a fair election of the tenants of the authority if, not more than thirty days after the authority notifies such tenants of a pending appointment or expiration of term pursuant to subdivision (1) of this subsection, ten per cent of the tenants of the authority or seventy-five tenants of the authority, whichever is less, petition the authority for an election.

(3) If the tenants of the authority have not petitioned for an election pursuant to subdivision (2) of this subsection, then the appointee as tenant commissioner shall be selected by the recognized jurisdiction-wide tenant organization, if any, by means provided for in the by-laws adopted by such tenant organization. Such means may include, without limitation, a fair election by the tenants of the authority or selection by the governing board of such tenant organization.

(4) If an appointee as tenant commissioner has not been selected by an election of the tenants of the authority or by other means pursuant to the by-laws adopted by the recognized jurisdiction-wide tenant organization by the date ninety days after the date the housing authority provides notice of a pending appointment or expiration of term pursuant to subdivision (1) of this subsection, then the appointing authority shall select the appointee. In making such selection, the appointing authority shall consider any tenant recommended by any tenant organization within its jurisdiction or the jurisdiction-wide tenant organization.

(5) The housing authority shall provide all tenants of the authority with written notice of any election conducted pursuant to this subsection or subsection (b) of this section not later than thirty days before the date of such election. For any election conducted pursuant to this subsection for an authority having more than five commissioners, the housing authority may establish qualifications for the second tenant commissioner as necessary to achieve compliance with 24 CFR 964.415 or section 9-167a.

(d) For any election conducted pursuant to subsection (c) of this section, the housing authority shall use its best efforts to secure an impartial entity to administer such election. To the extent practicable, such impartial entity shall be selected with the agreement of the recognized jurisdiction-wide tenant organization, if any. In the event of a dispute concerning the procedure for or results of such election, any person may petition the entity administering such election for a resolution of such dispute.

(e) Notwithstanding any provision of subsection (a) of this section or any other provision of the general statutes, a commissioner of an authority may serve as a justice of the peace or a registrar of voters.

(1949 Rev., S. 926; 1949, S. 438d; 1967, P.A. 124, S. 1; P.A. 75-415, S. 1; P.A. 78-326; P.A. 79-546; P.A. 90-245; P.A. 94-35, S. 1, 2; 94-156, S. 4, 5; P.A. 97-307, S. 3, 4; June Sp. Sess. P.A. 07-4, S. 108; June Sp. Sess. P.A. 07-5, S. 5; P.A. 11-203, S. 1.)

History: 1967 act specified conditions under which vacancies are to be filled; P.A. 75-415 limited tenant commissioners to one; P.A. 78-326 deleted former limitation on tenant commissioners and specifically allowed more than one tenant commissioner provided residence requirement met; P.A. 79-546 required at least one tenant commissioner and made provision for appointment and for restricting voting power in cases involving rents in housing owned or managed by authority; P.A. 90-245 amended Subsec. (a) by adding provision re appointment of members who are not residents where the authority operates more than 3,000 units and requiring that authorities with more than five members have at least two members who are residents in units operated by the authority; P.A. 94-35 amended Subsec. (a) to eliminate the requirement that additional members not be residents and that such members serve at the pleasure of the chief executive official, to add provision re term duration and to provide that five commissioners constitute a quorum if the authority has more than five members, effective July 1, 1994; P.A. 94-156 changed the effective date of P.A. 94-35 from July 1, 1994, to July 1, 1995, effective July 1, 1994; P.A. 97-307 added Subsec. (c), allowing commissioners to serve as justices of the peace or registrars of voters, effective July 8, 1997; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to provide that commissioner who is a tenant may have previously resided in units operated by authority provided residence was for more than one year and tenant is receiving housing assistance in housing program administered by Department of Economic and Community Development, effective June 29, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to substitute “such authority” for “the Department of Economic and Community Development”, effective October 6, 2007; P.A. 11-203 amended Subsec. (a) by defining “tenant of the authority”, by adding language re appointment of 2 additional commissioners if authority operates more than 3,000 units or if necessary to comply with state or federal law, and by deleting language requiring tenant commissioners to reside in housing for more than 1 year and prohibiting tenant commissioners from voting on establishment or revision of rents, added new Subsec. (b) re recognized jurisdiction-wide tenant organizations, deleted former Subsec. (b) re appointment of tenant commissioners, added new Subsecs. (c) and (d) re selection of tenant commissioners, redesignated existing Subsec. (c) as Subsec. (e), and made technical changes.

Cited. 208 C. 161; 216 C. 112.



Section 8-41a - Liability of authority for actions of commissioners and employees.

Each housing authority shall protect and save harmless any commissioner or any full-time or part-time employee of such authority from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence, or for alleged infringement of any person's civil rights, on the part of such commissioner or such employee while acting in the discharge of his duties.

(P.A. 81-168; P.A. 05-53, S. 1.)

History: P.A. 05-53 extended protections to part-time employees of housing authorities.

Cited. 208 C. 161.



Section 8-42 - Commissioners and executive or managerial employees to have no interest in project. Limitation on employment of former commissioners.

(a) No commissioner or an executive or managerial employee of an authority shall acquire any interest, direct or indirect, in any housing project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any housing project, he shall immediately disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office. Occupancy of a dwelling unit owned by the housing authority or enrolled in a program of housing authority assistance to low-income families in private accommodations shall not be deemed an interest in any project or in a contract for materials or services or in property included in any project for the purposes of this section.

(b) No person who has served as a commissioner of an authority shall be employed by such authority for a period of two years after leaving office. The provisions of this subsection shall not apply to a commissioner who has served for more than twenty years for a housing authority which does not have an executive director.

(1949 Rev., S. 927; P.A. 75-415, S. 2; P.A. 83-483, S. 2; P.A. 93-401, S. 3; P.A. 12-161, S. 8.)

History: P.A. 75-415 excluded occupancy from consideration as “an interest in any project or in a contract for materials or services or in property included in any project”; P.A. 83-483 inserted Subsec. (b) concerning employment of former commissioners; P.A. 93-401 amended Subsec. (b) to exempt commissioners who have served more than 20 years for a housing authority without an executive director from the employment prohibition; P.A. 12-161 amended Subsec. (a) by adding “an executive or managerial” re employee of authority, effective June 15, 2012.

Tenant may not serve as commissioner of the housing project in which he lives. 164 C. 247.



Section 8-43 - Removal of commissioners; subpoenas.

A commissioner of an authority may be removed by the appointing power for inefficiency, neglect of duty or misconduct in office, but a commissioner shall be removed only after opportunity to be heard in person or by counsel before the appointing power, at least ten days prior to which he shall have been given a copy of the charges against him. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk. Such appointing power, for its purposes under this section, may subpoena any books, papers, records, accounts, contracts, deeds, regulations or documents. Any person who wilfully refuses to produce such books, papers, records, accounts, contracts or documents shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 928; 1949, 1951, S. 439d; 1967, P.A. 124, S. 2.)

History: 1967 act made slight change in wording.

Cited. 208 C. 161; 213 C. 354; 216 C. 112.



Section 8-44 - Powers of authority.

(a) An authority shall constitute a public body corporate and politic, exercising public powers and having all the powers necessary or convenient to carry out the purposes and provisions of this chapter, including the following enumerated powers in addition to others granted by any provision of the general statutes: (1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter to carry into effect the powers and purposes of the authority; (2) within its area of operation, to prepare, carry out, acquire, lease and operate housing projects and to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof either directly or in the form of loans or other similar assistance to developers, all such housing projects where families with children are eligible for occupancy to contain reasonably adequate outdoor playground areas; (3) to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants thereof; (4) to demise any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations contained in this chapter, to establish and revise the rents or charges therefor; to own, hold and improve real or personal property; to purchase, lease, obtain options upon or acquire, by gift, grant, bequest, devise or otherwise, any real or personal property or any interest therein, provided no real property or interest therein shall be acquired for the site of a proposed housing project until the housing authority has held a public hearing concerning such site, notice of which has been published in the form of a legal advertisement in a newspaper having a substantial circulation in the municipality at least twice at intervals of not less than two days, the first not more than fifteen or less than ten days, and the last not less than two days, before such hearing; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure insurance or guarantees from the federal government of the payment of any debts or parts thereof, whether or not incurred by such authority, secured by mortgages on any property included in any of its housing projects; (5) to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursements, in investments legal for mutual savings banks, provided that the provisions of subdivision (2) of subsection (n) of section 36-96* shall not be applicable to any such investment, and to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled; (6) within its area of operation, to investigate living, dwelling and housing conditions and the means and methods of improving such conditions; to determine where slum areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for families of low and moderate income; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing slum areas, and the problem of providing dwelling accommodations for families of low and moderate income, and to cooperate with the municipality or the state or any political subdivision thereof in action taken in connection with such problems; (7) to promote the creation and preservation of housing for low and moderate income persons and families, either directly or through an agency or instrumentality designated or appointed by the authority, by lending or otherwise making available to developers the proceeds from the sale of obligations which are tax-exempt pursuant to the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or Section 11(b) of the United States Housing Act of 1937, as amended, or any successor provisions amendatory or supplementary thereto, provided no such obligations or other notes or securities issued by any agency or instrumentality designated or approved by the authority pursuant to the provisions of this subdivision, shall create or imply any indebtedness of any kind on the part of the housing authority, the state, or any political subdivision thereof; and (8) to exercise all or any part or combination of powers herein granted. No provision of law with respect to the operation or disposition of property by other public bodies shall be applicable to an authority unless the General Assembly specifically so states.

(b) As used in this subsection, “housing project construction work” means the construction, reconstruction, improvement, alteration or repair of a housing project or any part of a housing project; and “simplified acquisition threshold” has the same meaning as “simplified acquisition threshold”, as defined in 41 USC 403(11). All contracts to be made or let by an authority for housing project construction work, supplies, or purchases of personal property of every description, shall be publicly advertised, for the purpose of receiving bids upon the same, in a local daily paper and, if deemed advisable, in other papers, provided the several parts of such housing project construction work, supplies or personal property shall, together, involve an expenditure that exceeds the simplified acquisition threshold. The bids received in response to such public advertisement shall be publicly opened at a hearing of the authority, the date and time of such hearing being named in such public advertisement, and the contract or award shall be made by the authority with or to the lowest responsible bidder. Such bidding shall not be required for housing project construction work, supplies or personal property previously bid and contracted for by the Department of Administrative Services, the federal General Services Administration, the United States Department of Housing and Urban Development, or a municipality. An expenditure for housing project construction work, supplies or personal property which is less than or equal to the simplified acquisition threshold and any expenditure for legal or other professional services shall be made in accordance with the competitive proposals requirements of 24 CFR 85.36. In any contract let in connection with a housing project, an authority, notwithstanding any provision to the contrary in this chapter or in any other statute, may include stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages, maximum hours and any conditions which the federal government or any other obligee may have imposed as prerequisite to the granting of financial aid to the housing project.

(1949 Rev., S. 929; 1949, 1955, S. 440d; 1957, P.A. 592, S. 1; February, 1965, P.A. 302; 1971, P.A. 100; P.A. 79-233, S. 6; 79-536, S. 1, 2; P.A. 80-238, S. 1; 80-483, S. 23, 186; P.A. 83-339, S. 3, 9; P.A. 87-211; P.A. 89-211, S. 13; P.A. 92-12, S. 109; P.A. 94-82, S. 3, 5; P.A. 97-27; P.A. 02-79, S. 2; P.A. 03-278, S. 20.)

*Note: Section 36-96 was repealed effective January 1, 1995, by section 339 of public act 94-122.

History: 1965 act added public hearing requirement re site of project to make it precedent only to acquisition of real property and amended Subdiv. (d) to amplify notice provisions; 1971 act increased dollar limit for expenditures not requiring advertising for bids to $2,000 and limit for waiver of bidding from $2,000 to $4,000; P.A. 79-233 allowed investments as allowed for mutual savings banks if provisions of Subsec. 14b of Sec. 36-96 not applicable to investment; P.A. 79-536 allowed authorities to promote construction of low and moderate-income housing directly or indirectly within limitations set forth in section; P.A. 80-238 changed dollar limit for expenditures not requiring advertising for bids to $5,000 and limit for waiver of bidding to $10,000; P.A. 80-483 replaced “subsection 14b” with “subdivision (b) of subsection (14)” of Sec. 36-96; P.A. 83-339 provided for the issuance of tax-exempt bonds pursuant to Section 103(b)(4)(A) of the Federal Internal Revenue Code; P.A. 87-211 changed dollar limit for expenditures not requiring advertising for bids from $5,000 to $10,000 and limit for waiver of bidding from $10,000 to $20,000; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 92-12 made a technical change; P.A. 94-82 amended Subdiv. (g) to authorize authorities to promote creation and preservation of housing and delete the term “construction” and citation to Sec. 103(b)(4)(a) of the Internal Revenue Code, effective May 25, 1994; P.A. 97-27 increased threshold for expenditures requiring advertising for bids from $10,000 to $25,000 and limit for cost of expenditures re waiver of bidding from $20,000 to $30,000; P.A. 02-79 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) by redesignating existing Subdivs. (a) to (h) as Subdivs. (1) to (8), and amended Subsec. (b) by adding definitions of “housing project construction work” and “simplified acquisition threshold”, revising provisions for consistency with said definitions, substituting bidding exemption for bidding waiver procedure, and requiring certain expenditures to be made in accordance with competitive proposals requirements of 24 CFR 85.36, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (a)(4), effective July 9, 2003.

See Sec. 51-58 re court seals.

Requirements of section extend to purchase of standard form policies of fire and extended coverage insurance; lowest responsible bidder statutes are enacted solely for benefit of public and in no sense create any rights in those who submit bids. 143 C. 338. Provisions that contracts for work, supplies or personal property involving expenditure of more than $1,000 be advertised for bid does not restrict housing authority from selecting a type of facility which, in its judgment, will benefit it; where housing authority decided to convert from coal heat to gas heat and then advertised for bids on gas installation, plaintiff, a seller of oil, could not complain of decision to convert to gas heat for it was not necessary for housing authority to invite bids for other types of fuel before deciding to convert to gas. 148 C. 536. Cited. 208 C. 161; 216 C. 112. Nothing in statute creates a cause of action against housing authority or right of appeal should housing authority fail to comply with the hearing requirement. 265 C. 280.

Housing authority is not a board to hear and determine disputes over labor and wages. 10 CS 389. Provision in lease absolving authority from liability owing to lack of repair held ineffective as defense. 16 CS 106. Decision of public officers in awarding contracts will not be interfered with by the courts. 18 CS 302.



Section 8-44a - Housing authority programs for social and supplementary services, project rehabilitation and improvement and energy conservation. State grants-in-aid, loans and deferred loans. Rental Rehabilitation Fund. Operation or management plan for housing projects.

(a) Any housing authority may prepare and submit to the Commissioner of Housing for approval a program of social and supplementary services and project rehabilitation and improvement for any or all housing projects within the jurisdiction of such housing authority. Such program shall include the estimated costs of the services, rehabilitation and improvement and the method and staff required to carry out such program. After approval of such program by the commissioner, the state, acting by and in the discretion of the commissioner, may enter into a contract with the housing authority conditioned upon the housing authority performing the program approved. Such contract shall provide for state financial assistance in the form of a grant-in-aid, loan, deferred loan or combination thereof equal to the cost of such program, including administrative or other cost or expense to be incurred by the state in connection with such program as approved by the commissioner, provided such contract shall provide financial assistance in the form of a loan, or deferred loan rather than a grant only in a case where, and to the extent that, repayment ability exists because of an adequate rental structure or funds are made available by an agency of the United States government in such amounts and for such periods of time as are required to repay such loan, together with interest. The contract shall further provide that in the event such funds provided by an agency of the United States government shall terminate prior to complete repayment of a loan or deferred loan made pursuant to this subsection, the remaining balance of such loan shall be deemed to be a grant-in-aid. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) Said commissioner shall establish a program of rehabilitation and major repair, including any repair, replacement or installation as may be necessary for energy conservation, of (1) existing rental housing projects developed with state financial assistance, pursuant to this chapter or chapter 129, to restore such projects to a sound, habitable and energy-efficient condition, (2) housing developed with state financial assistance pursuant to chapter 138b, (3) projects developed with state financial assistance pursuant to section 8-214f, and (4) projects developed with state financial assistance pursuant to section 8-218. Each housing authority, nonprofit corporation, community housing development corporation, municipal developer or other eligible developer, shall prepare and submit to said commissioner a request for any necessary construction, rehabilitation and major repair with respect to each such housing project within the jurisdiction of such authority, nonprofit corporation, community housing development corporation, municipal developer or other eligible developer, including the construction or rehabilitation of facilities adjacent to such project which are functionally related to and serve the needs of such project. Each such request shall include a detailed description and the estimated cost of such construction, rehabilitation or major repair. After approval by said commissioner of such construction, rehabilitation or major repair as requested, or any part thereof, the state, acting by and in the discretion of said commissioner, may enter into a contract with such authority, nonprofit corporation, community housing development corporation, municipal developer or other eligible developer, providing for state financial assistance in the form of a grant-in-aid, loan, deferred loan or combination thereof equal to the cost of such approved construction, rehabilitation or major repair, including, in the case of grants-in-aid or loans or deferred loans financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative or other cost or expense to be incurred by the state in connection with such program as approved by the commissioner, provided such contract shall provide financial assistance in the form of a loan or deferred loan rather than a grant only in a case where, and to the extent that, repayment ability exists because of an adequate rental structure or funds are made available by an agency of the United States government in such amounts and for such periods of time as are required to repay such loan or deferred loan, together with interest. The contract shall further provide that in the event such funds provided by an agency of the United States government shall terminate prior to complete repayment of a loan or deferred loan made pursuant to this subsection, the remaining balance of such loan or deferred loan shall be deemed to be a grant-in-aid. Such grants-in-aid, loans or deferred loans shall be provided from the proceeds of state bonds authorized and issued in accordance with the provisions of subsection (c) of this section.

(c) For the purposes of subsection (b) of this section the State Bond Commission shall have power, from time to time to authorize issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate forty-two million dollars. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) The proceeds from the sale of the bonds and notes authorized by subsection (c) of this section, except refunding bonds and notes, shall be deposited in a fund designated the “Rental Rehabilitation Fund”, which fund shall be used to make the grants, loans and deferred loans authorized by subsection (b) of this section. Payments from the fund to authorities shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such authority. All payments by an authority of state service charges, as authorized by subsection (f) of this section, financed from the proceeds of the state's general obligation bonds authorized pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of service charges not financed from the proceeds of the state's general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(e) The State Treasurer is authorized to invest such moneys in the Rental Rehabilitation Fund as he deems to be available for such purpose in obligations of or guaranteed by the state or the United States of America or agencies or instrumentalities thereof and, without limitation on the foregoing, in such other obligations, including time deposits or certificates of deposit, as may be permitted investments by the Treasurer for the General Fund of the state and secured in such manner as the Treasurer may require.

(f) Grants, loans and deferred loans or combinations thereof made under the authority of this section and financed from the proceeds of the state's general obligation bonds authorized pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall include, as part of the project cost, a state service charge, as approved by the Commissioner of Housing.

(g) The Commissioner of Housing shall approve an operation or management plan of each housing project, which shall provide an income adequate for debt service, administration, including a state service charge, other operating costs and establishment of reasonable reserves for repairs, maintenance and replacements, vacancy and collection losses.

(h) Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of this section, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Rental Rehabilitation Fund.

(i) Any principal and interest payments received pursuant to this section from eligible developers shall be paid to the State Treasurer for deposit in the General Fund.

(1967, P.A. 522, S. 22; 1969, P.A. 379; P.A. 77-564; 77-614, S. 284, 610; P.A. 78-83, S. 1–4; 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; Oct. Sp. Sess. P.A. 79-4, S. 1, 2; P.A. 80-397, S. 1, 2; P.A. 81-105; 81-230; 81-355; P.A. 84-443, S. 2, 20; P.A. 85-558, S. 3, 17; P.A. 86-217, S. 1, 2; 86-396, S. 4, 25; P.A. 87-380, S. 1, 2; 87-405, S. 2, 26; P.A. 90-238, S. 2, 32; P.A. 92-166, S. 1, 31; 92-214; P.A. 93-309, S. 12, 29; 93-435, S. 70, 95; P.A. 94-40, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 4; P.A. 13-234, S. 2.)

History: 1969 act deleted provisions concerning relief from repayment of principal and interest not exceeding 2% of state loans and grants-in-aid for additional assistance in contracts between housing authority and state; P.A. 77-564 added Subsecs. (b) and (c) re rehabilitation and repair programs for moderate rental housing projects and re bonding for financing such programs; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-83 amended Subsecs. (a) and (b) to include loans and to clarify specific conditions governing which form financial assistance is to take; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; October, 1979, P.A. 79-4 amended Subsec. (b) to include repairs etc. for energy conservation and energy efficiency and amended Subsec. (c) to set June 30, 1980, deadline for bond issuance, to raise limit from $10,000,000 to $12,000,000 with $2,000,000 reserved for energy conservation expenditures; P.A. 80-397 amended Subsec. (c) to change deadline to June 30, 1983, and to increase limit to $15,000,000 with $3,000,000 reserved for energy conservation expenditures; P.A. 81-105 extended the moderate rental rehabilitation program for five years to a total of ten; P.A. 81-230 allowed financial assistance in form of loan rather than grant where repayment ability exists because of adequate rental structure; P.A. 81-355 provided for state recovery of administrative costs and service charges, created moderate rental rehabilitation fund and provided for approval by the commissioner of an operation or management plan for each housing project in new Subsecs. (d) to (i); P.A. 84-443 amended Subsec. (c) to increase the authorization limit to $22,000,000 and to remove the authorization deadline; P.A. 85-558 increased the bond authorization limit in Subsec. (c) to $29,000,000; P.A. 86-217 amended Subsec. (b) to repeal prohibition on paying grants, loans or combination thereof under Subsec. (b) after end of tenth year following establishment of program; P.A. 86-396 increased bond authorization from $29,000,000 to $35,000,000; P.A. 87-380 made technical changes, changed “moderate rental housing” to “rental housing”, made Subsec. (b) program applicable to rental housing projects developed with state financial assistance and to adjacent facilities, including construction thereof, and eliminated $3,000,000 reserved for energy conservation expenditures from Subsec. (c); P.A. 87-405 increased the bond authorization from $35,000,000 to $42,000,000; P.A. 90-238 revised provisions re administrative expenses, state service fees and allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsecs. (b), (d) and (f) consistent with changes in Subsec. (a); P.A. 92-214 amended Subsec. (b) by making rehabilitation and repair of housing for the homeless reimbursable expenses under the program and making nonprofit corporations, community housing development corporations and municipal developers eligible applicants and adding Subdiv. designations; P.A. 93-309 added new Subsec. (j) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (j) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 94-40 amended Subsec. (b) to make program applicable to projects developed with financial assistance under Secs. 8-214f, 8-432 and 8-218, and to add reference to eligible developers under Sec. 8-430(17), effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 amended Subsec. (b) by deleting references to repealed sections and deleted former Subsec. (j) re regulations and application to program repealed by the same act; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.

Cited. 213 C. 354.



Section 8-44b - Housing authority police force.

(a) Any housing authority created by section 8-40 shall have the power to establish a housing authority police force, the members of which shall be employees of such housing authority and shall be known as housing authority police officers. Housing authority police officers shall be appointed by the local board, agency or person empowered to appoint municipal police officers, subject to approval of the housing authority. The requirements for appointment as a police officer in the municipality in which the housing authority is located, except for age and physical qualifications, shall be mandatory for housing authority police officers in such municipality. No person shall be appointed to such housing authority police force unless he has been awarded a certificate attesting to his successful completion of an approved municipal police basic training program, as provided in section 7-294e. The initial appointment shall be for a probationary term upon completion of which the appointing authority may promote such probationary officers to permanent status; provided such promotion shall be in accordance with procedures applicable to municipal police officers in the municipality and shall be made subject to the approval of the housing authority. Housing authority police officers shall have and exercise the powers and authority conferred upon municipal police officers and shall be subject to the ultimate supervision and control of the chief of police of the municipality in which the housing authority operates.

(b) Notwithstanding the provisions of subsection (a) of this section, any housing authority police force which existed prior to October 1, 1970, pursuant to Title 1 of Public Law 89-754, 80 Stat. 1255, the Demonstration Cities and Metropolitan Development Act of 1966, and which, for any reason, does not constitute a housing authority police force pursuant to subsection (a) of this section, shall constitute a housing authority police force pursuant to this subsection and the members of such police forces may exercise the powers granted to such members pursuant to this subsection. The members of such police force may act, at the expense of the municipality, as special police officers upon property owned or managed by any housing authority. Such special police officers: (1) May arrest, without previous complaint and warrant, any person for any offense in their jurisdiction, when such person is taken or apprehended in the act or on the speedy information of others; (2) when in the immediate pursuit of one who may be arrested under the provisions of this subsection, may pursue such offender outside of their jurisdiction into any part of the municipality to effect an arrest; (3) shall be peace officers as defined in subdivision (9) of section 53a-3; (4) shall have the authority to serve criminal process within their jurisdiction; (5) shall, when on duty, wear a uniform, distinct in color from that worn by the police officers of the municipality; (6) shall, when on duty, wear in plain view a shield, distinct in shape from that worn by the police officers of the municipality which shall bear the words “special police”; (7) shall complete a forty-hour basic training program provided by the municipality within one hundred eighty days of June 27, 1983; (8) shall take an oath of office.

(1971, P.A. 424; P.A. 83-346, S. 1, 2.)

History: P.A. 83-346 added Subsec. (b).

Cited. 216 C. 112.



Section 8-45 - Rental rates and tenant selection for low rental projects.

Each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations, and no housing authority shall construct or operate any such project for profit or as a source of revenue to the municipality. To this end an authority shall fix the rentals for dwelling in its projects at no higher rates than it finds to be necessary in order to produce revenues which, together with all other available money, revenues, income and receipts of the authority from whatever sources derived, will be sufficient (a) to pay, as the same become due, the principal and interest on the bonds of the authority; (b) to meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority; and (c) to create, during not less than six years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year thereafter and to maintain such reserve. In the operation or management of housing projects an authority shall, at all times, rent or lease the dwelling accommodations therein at rentals within the financial reach of families of low income. The authority, subject to approval by the Commissioner of Housing, shall fix maximum income limits for the admission and for the continued occupancy of families in such housing, provided such maximum income limits and all revisions thereof for housing projects operated pursuant to any contract with any agency of the federal government shall be subject to the prior approval of such federal agency. The Commissioner of Housing shall define the income of a family to provide the basis for determining eligibility for the admission and for the continued occupancy of families under the maximum income limits fixed and approved. The definition of family income, by the Commissioner of Housing, may provide for the exclusion of all or part of the income of family members which, in the judgment of said commissioner, is not generally available to meet the cost of basic living needs of the family. No housing authority shall refuse to rent any dwelling accommodation to an otherwise qualified applicant on the ground that one or more of the proposed occupants are children born out of wedlock. Each housing authority shall provide a receipt to each applicant for admission to its housing projects stating the time and date of application and shall maintain a list of such applications which shall be a public record as defined in section 1-200. The Commissioner of Housing shall, by regulation, provide for the manner in which such list shall be created, maintained and revised. No provision of this chapter shall be construed as limiting the right of the authority to vest in an obligee the right, in the event of a default by such authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by this chapter with respect to rental rates and tenant selection.

(1949 Rev., S. 930, 952; 1949, 1953, S. 441d; 1957, P.A. 667, S. 1; September, 1957, P.A. 24, S. 2; 1967, P.A. 522, S. 8; 556, S. 1; 800; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 82-130, S. 1; P.A. 84-143, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 acts gave public works commissioner power to define family income to provide basis for eligibility determination, prohibited refusal to rent if occupant is child born out of wedlock and substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 82-130 provided for the issuance of a receipt and the maintenance of a list of applicants; P.A. 84-143 required the commissioner of housing to provide, by regulation, for the manner of creation, maintenance and revision of waiting lists; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-45a re criteria and consideration of applicant's or proposed occupant's history of criminal activity.

See Sec. 8-72 re rentals and tenant eligibility in moderate income housing.

Duties of commissioners. 164 C. 247. Cited. 213 C. 354.



Section 8-45a - Consideration of criminal record, alcohol abuse and status as registered sexual offender of applicant or proposed occupant.

A housing authority, as defined in subsection (b) of section 8-39, in determining eligibility for the rental of public housing units may establish criteria and consider relevant information concerning (1) an applicant's or any proposed occupant's history of criminal activity involving: (A) Crimes of physical violence to persons or property, (B) crimes involving the illegal manufacture, sale, distribution or use of, or possession with intent to manufacture, sell, use or distribute, a controlled substance, as defined in section 21a-240, or (C) other criminal acts which would adversely affect the health, safety or welfare of other tenants, (2) an applicant's or any proposed occupant's abuse, or pattern of abuse, of alcohol when the housing authority has reasonable cause to believe that such applicant's or proposed occupant's abuse, or pattern of abuse, of alcohol may interfere with the health, safety or right to peaceful enjoyment of the premises by other residents, and (3) an applicant or any proposed occupant who is subject to a lifetime registration requirement under section 54-252 on account of being convicted or found not guilty by reason of mental disease or defect of a sexually violent offense. In evaluating any such information, the housing authority shall give consideration to the time, nature and extent of the applicant's or proposed occupant's conduct and to factors which might indicate a reasonable probability of favorable future conduct such as evidence of rehabilitation and evidence of the willingness of the applicant, the applicant's family or the proposed occupant to participate in social service or other appropriate counseling programs and the availability of such programs.

(1969, P.A. 133; P.A. 95-247, S. 7; P.A. 99-157, S. 4.)

History: P.A. 95-247 replaced prior provisions that had prohibited a housing authority from refusing to rent a dwelling accommodation to an otherwise qualified applicant on the ground that any of the proposed occupants has a criminal record with provisions that authorize a housing authority to establish criteria and consider relevant information concerning an applicant's or any proposed occupant's history of criminal activity, that specify types of criminal activity that may be considered, that require the housing authority to give consideration to the time, nature and extent of the applicant's or proposed occupant's conduct and to factors which might indicate a reasonable probability of favorable future conduct and that specify examples of such factors; P.A. 99-157 designated existing provisions re criminal activity as Subdiv. (1), redesignating Subdivs. (1), (2) and (3), re types of crimes, as Subparas. (A), (B) and (C), respectively, and added new Subdiv. (2) re alcohol abuse and new Subdiv. (3) re lifetime registration as a sexual offender.

Cited. 213 C. 354.



Section 8-45b - Waiver of regulations.

Section 8-45b is repealed, effective July 1, 2013.

(May Sp. Sess. P.A. 04-2, S. 96; P.A. 13-234, S. 155.)



Section 8-46 - Penalty for false statement.

Any person who makes a false statement concerning any of the eligibility requirements for a public housing project, as defined in subsection (b) of section 21a-278a, in an application for admission to or continued occupancy of such public housing may be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 930, 952; 1949, 1953, S. 441d; 1957, P.A. 667, S. 1; September, 1957, P.A. 24, S. 2; P.A. 99-245, S. 2.)

History: P.A. 99-245 expanded prohibition against false statements from those concerning family income to any eligibility requirements.

See Sec. 8-72 re penalty for false statement with respect to moderate income rentals.



Section 8-47 - Considerations in fixing income limits.

In fixing maximum income limits under section 8-45, the authority and the Commissioner of Housing shall take into consideration (1) the latest average wage as computed by the Labor Commissioner for the city or town served by the authority, (2) the number of vacancies in the projects under the authority's control, and (3) the number of applications for admission to tenancy which are refused because of income disqualification.

(1957, P.A. 399, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-48 - Rentals for persons receiving welfare aid.

In the cases of any tenants who are the recipients of one hundred per cent social services aid from the Department of Social Services of the state or any municipality and who have no income from any other source, rentals shall be fixed by each housing authority for the ensuing rental year established by the authority based on one-half of the costs and expenses set forth in subsection (a) of section 8-45, plus the full amount of costs and expenses set forth in subsections (b) and (c) of said section as set forth in the operating statements of the authority for the preceding fiscal year, which total amount shall be divided by the total number of rooms contained in all low-rent housing projects operated by such housing authority to establish the rental cost per room per annum for such tenants, from which figure shall be computed the rent per month per room. Said rentals shall govern for said rental year.

(September, 1957, P.A. 24, S. 3; 1959, P.A. 41; 615, S. 27; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87.)

History: 1959 acts provided costs and expenses be as set forth in operating statements of authority for preceding fiscal year rather than as set forth in annual budgets of the authority and deleted a termination date of June 30, 1959, for section; P.A. 77-614 and P.A. 78-303 allowed substitution of department of income maintenance for welfare department, effective January 1, 1979; P.A. 93-262 authorized substitution of social services department for income maintenance department, effective July 1, 1993.

Cited. 213 C. 354.



Section 8-49 - Cooperation of housing authorities.

Any authority or authorities may join or cooperate with one another or with the Commissioner of Housing in the exercise, either jointly or otherwise, of any of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and the giving of security therefor, planning, undertaking, owning, constructing, operating or contracting with respect to a housing project or projects located within the area within which one or more of such authorities are authorized to exercise their powers. For such purpose any cooperating authority may, by resolution, prescribe and authorize said commissioner or any authority so joining and cooperating with it to act in its behalf in the exercise of any of such powers or the cooperating authorities may, by resolution, appoint from among the commissioners of such authorities an executive committee with full powers to act on behalf of such authorities with respect to any of their powers as prescribed by resolution of such authority.

(1949 Rev., S. 931, 964; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-144, S. 1–3, 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development and P.A. 78-144 authorized commissioner to act on behalf of authority upon authorization by authority to do so; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-50 - Eminent domain.

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it deems necessary for its purposes under this chapter after the adoption by it of a resolution declaring that the acquisition of such real property described therein is necessary for such purposes. An authority, in its own name and at its own expense and cost, may prefer a petition and exercise the power of eminent domain in the manner provided in section 48-12 and acts supplementary thereto. Property already devoted to a public use may be acquired, provided no real property belonging to the municipality, the state or any political subdivision thereof may be acquired without its consent.

(1949 Rev., S. 932.)

Only real property may be acquired under section; not proper to add damages for loss of business. 139 C. 73. Cited. 145 C. 196.



Section 8-51 - Zoning and building laws.

Each housing project of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which such project is situated.

(1949 Rev., S. 933.)

Cited. 213 C. 354; 216 C. 112.



Section 8-52 - Bonds.

An authority shall have the power to issue bonds, from time to time, in its discretion, for any of its corporate purposes. An authority may issue such types of bonds as it determines, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the housing project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from the federal government or other source, or a pledge of any income or revenues of the authority, or a mortgage of any housing project, projects or other property of the authority. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority shall not be obligations of the municipality or of the state or any political subdivision thereof and such bonds shall so state on their face, and neither the municipality nor the state or any political subdivision thereof shall be liable thereon nor, in any event, shall such bonds or obligations be payable out of any funds or properties other than those of such authority. The bonds shall not constitute an indebtedness within the meaning of any debt limitation or restriction. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be sold and executed in such manner, be payable in such medium of payment and at such place or places and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture or its mortgage may provide. If any commissioner or officer of the authority whose signature appears on any bonds or coupons ceases to be such commissioner or officer before the delivery of such bonds, such signature shall, nevertheless, be valid and sufficient for all purposes, the same as if he had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable. In any suit, action or proceedings involving the validity or enforceability of the provisions of any bonds of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character and such project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of this chapter.

(1949 Rev., S. 934; 1969, P.A. 424, S. 7; P.A. 83-339, S. 4, 9.)

History: 1969 act deleted 6% per year maximum for interest on bonds; P.A. 83-339 removed provisions concerning conditions for the sale of bonds at par value or less than par value.

Cited. 208 C. 161.

Cited. 11 CS 465.



Section 8-53 - Provisions of bonds, trust indentures and mortgages.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power: (a) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence; (b) to mortgage all or any part of its real or personal property, then owned or thereafter acquired; (c) to covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence, or against permitting any lien to remain or stand against such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof and to covenant as to the additional debts or obligations which may be incurred by it; (d) to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; to redeem the bonds and to covenant for their redemption and to provide the terms and conditions thereof; (e) to covenant, subject to the limitations contained in this chapter, as to the rents and fees to be charged in the operations of a housing project or projects and as to the amount to be raised each year or other period of time by rents, fees and other revenues and the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, contingencies, debt service, reserves or other purposes and to covenant as to the use and disposition of the moneys held in such funds; (f) to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which shall consent thereto and the manner in which such consent may be given; (g) to covenant as to the use of any or all of its real or personal property; to warrant its title and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys; (h) to covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation; and to covenant and prescribe the procedure in the event of default and the terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived; (i) to vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by such authority, to take possession of and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such trustee; to provide for the powers and duties of a trustee or trustees and to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds; and (j) to exercise all or any part or combination of the powers herein granted; to make covenants, in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts as may be necessary or desirable in order to secure its bonds or, in the absolute discretion of such authority, as will tend to make the bonds more marketable notwithstanding that such covenants or acts may not be enumerated herein. The validity of a pledge made by an authority pursuant to subdivision (a) of this section shall not be affected by the deposit of the funds pledged in a savings account in the name of the authority pursuant to the pledge agreement, and section 36a-291 shall not be applicable to such pledge.

(1949 Rev., S. 935; 1963, P.A. 650, S. 1.)

History: 1963 act provided that validity of pledge not affected by deposit of funds pledged in savings account and that Sec. 36-113 not applicable to pledge.



Section 8-54 - Remedies of an obligee of authority.

An obligee of an authority shall have the right, in addition to all other rights conferred on such obligee, subject only to any contractual restrictions binding upon such obligee: (a) By mandamus or other proceeding in the Superior Court, to compel such authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of such authority with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of such authority and the fulfillment of all duties imposed upon such authority by this chapter and (b), by suit or other proceeding in the Superior Court, to enjoin the performance of any acts which may be unlawful or in violation of any of the rights of such obligee of such authority.

(1949 Rev., S. 936.)



Section 8-55 - Additional remedies conferrable by authority.

An authority shall have power, by its resolution, trust indenture, mortgage, lease or other contract, to confer upon any trustee or any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights otherwise conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit or other proceeding in the Superior Court: (a) To cause possession of any housing project or any part thereof to be surrendered to any such obligee; (b) to obtain the appointment of a receiver of any housing project of such authority or any part thereof and of the rents and profits therefrom, and, if such receiver is appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain the same, and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom and keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of such authority as the court directs; and (c) to require such authority and the commissioners thereof to account as if it and they were trustees of an express trust.

(1949 Rev., S. 937.)



Section 8-56 - Aid from federal and state governments.

In addition to the powers conferred upon an authority by other provisions of this chapter, an authority is empowered to borrow money or accept grants or other financial assistance from the state or federal government for or in aid of any housing project within its area of operation and to take over or lease or manage any housing project or undertaking constructed or owned by the federal government, and to comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary or desirable therefor. It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.

(1949 Rev., S. 938; P.A. 84-493, S. 2, 9.)

History: P.A. 84-493 provided for state financial assistance.

Cited. 213 C. 354.

Cited. 11 CS 465.



Section 8-56a - Public hearing prior to construction by authority or developer of HUD-assisted projects.

Whenever a developer or a housing authority intends to construct a public housing project which is subject to the United States Department of Housing and Urban Development site and neighborhood standards for public housing placement pursuant to 24 CFR 941.202, such developer or housing authority shall: (1) Publish a description of the project plan, including but not limited to, a physical description of the project, a description of the families to be served by the project, a description of existing neighborhood support services, a projection of the impact of the project on existing services, and a description of such developer's or authority's plan to introduce new services or to upgrade or increase existing services in order to successfully integrate the project and its residents into the neighborhood; such description shall be published at least twice, once not less than thirty days prior to the hearing required by this section, and once not less than fourteen days prior to such hearing in a newspaper of general circulation in the municipality in which such project is planned, and a sign shall be posted in a conspicuous place on the property on which such project is planned, stating the date and time of such public hearing; (2) hold a public hearing for residents in the neighborhoods affected by the proposed public housing project; and (3) identify the specific activities to be provided in meeting its obligation under federal law to assure that the housing will be accessible to social, recreational, educational, commercial, and health facilities and services and other municipal facilities and services equivalent to neighborhoods with unassisted standard housing. If a public hearing required by federal or state law is conducted which meets the requirements of this section, such public hearing shall be deemed to satisfy the requirements of this section.

(P.A. 99-258.)



Section 8-57 - Agreements to secure federal assistance.

In addition to the powers conferred by law upon any housing authority or the Commissioner of Housing, any such authority or said commissioner, in any contract with the federal government for annual contributions or other financial assistance, may obligate itself or the state, as the case may be, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government the housing project to which such contract relates, upon the occurrence of a substantial default with respect to the covenants or conditions to which such authority or the state is subject. Such contract may further provide that, in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the housing project in accordance with the terms of such contract, provided the contract shall require that, as soon as practicable after the federal government is satisfied that all defaults by reason of which it acquired the housing project have been cured and that the housing project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to such authority or the state the housing project as then constituted.

(1949 Rev., S. 960; 1961, P.A. 508, S. 10; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1961 act amended first sentence to include in reference to contracts with federal government “other financial assistance”; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-58 - Exemption from taxes and Uniform Securities Act. Payments in lieu of taxes.

Bonds of any authority or of any agency or instrumentality designated or appointed by an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest and income thereon, shall be exempt from taxes and from the Connecticut Uniform Securities Act. The property of an authority or of any agency or instrumentality designated or appointed by an authority shall be exempt from all local and municipal taxes, except that when any commercial facility is included in a housing project, such facility shall be subject to assessment and taxation in the same manner as other taxable property in the municipality. A municipality may (a) fix a sum, and such sum shall be paid to it annually by the authority, in respect of each project; or (b) agree that the authority shall not pay or be liable to pay any sum whatsoever in respect of a project or projects for any year or years; or (c) agree with an authority or the federal government upon the sum to be paid by the authority for any year or years in respect of a project or projects, or accept or agree to accept a fixed sum or other consideration in lieu of such payment.

(1949 Rev., S. 939; P.A. 73-158, S. 2; P.A. 83-339, S. 5, 9.)

History: P.A. 73-158 provided that commercial facility in housing project is not exempt from taxation; P.A. 83-339 provided for tax exemption for bonds of agencies and instrumentalities of an authority and provided for an exemption for all bonds from the State Uniform Securities Act.

Cited. 216 C. 112.



Section 8-59 - Contracts for payments to state public body.

In connection with any housing project located within the area in which it is authorized to act, any state public body may contract with a housing authority or the federal government with respect to the sum or sums, if any, which the housing authority or the federal government may agree to pay, during any year or period of years, to the state public body for the improvements, services and facilities to be furnished by it for the benefit of such housing project or the persons residing on or occupying such premises, but in no event shall the amount of such payments exceed the estimated cost to the state public body of the improvements, services or facilities to be so supplied; provided the absence of a contract for such payments shall not relieve any state public body from the duty to furnish, for the benefit of such housing project and the persons residing on or occupying such premises, customary improvements and such services and facilities as such state public bodies furnish customarily without a service fee.

(1949 Rev., S. 940.)



Section 8-60 - Cooperation in undertaking housing projects.

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may, upon such terms, with or without consideration, as it determines: (a) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or any other rights or privileges therein to a housing authority or the federal government; (b) cause parks, playgrounds, recreational, community, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects; (c) provide for, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other works which it is otherwise empowered to undertake; (d) plan or replan, zone or rezone any part of such state public body, any city or borough to have authority to change its map to conform thereto; (e) cause services to be furnished to the housing authority of the character which such state public body is otherwise empowered to furnish; (f) enter into agreements with respect to the exercise by such state public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit dwellings; (g) enter into agreements, extending over any period, with a housing authority or the federal government respecting the exercise by such state public body of any of the powers herein granted; and (h) execute all instruments and agreements and do all other things necessary or convenient to carry out or exercise the powers herein granted, and incur, in connection with any public improvements made by it in exercising the powers herein granted, the entire expense thereof. With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

(1949 Rev., S. 941.)

Cited. 213 C. 354.



Section 8-61 - Advances to housing authority; bonds and notes issued to finance housing projects.

When any housing authority created for any municipality becomes authorized to transact business and exercise its powers therein, the governing body of such municipality shall immediately have the power to make an estimate of the amount of money necessary for the administrative expenses and overhead of such housing authority during the first year thereafter and to appropriate such amount to the authority out of any moneys in the treasury of such municipality not appropriated for other purposes. The moneys so appropriated shall be paid to the authority as a donation. Any municipality located within the area of operation of a housing authority shall have the power to lend money or donate money or real estate, improved or unimproved, from time to time, to the authority for any of the authority's purposes, or to agree to take such action. To obtain funds for the temporary and definitive financing of any housing project, a municipality may, in addition to other action authorized under this chapter or other law, issue and sell its temporary notes, bonds or other obligations. Such temporary notes shall be issued for a period of not more than three years but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original note to the maturity of the last notes issued in renewal thereof shall not exceed three years, and the provisions of section 7-373 shall be deemed to apply thereto. Any such bonds or other obligations issued by a municipality pursuant to this section shall be in accordance with such statutory and other legal requirements as govern the issuance of obligations generally by the municipality except that such bonds may remain outstanding for up to forty years and may provide for payment of principal and interest in substantially equal annual installments. The housing authority, when it has money available therefor, shall make reimbursements for all advances made to it by way of loans pursuant to the terms of an agreement or agreements between it and the municipality.

(1949 Rev., S. 942; 1949, S. 442d; P.A. 79-593, S. 1, 2.)

History: P.A. 79-593 authorized issuance and sale of temporary notes, bonds and other obligations to finance housing project as provided in section.



Section 8-62 - Procedure for state public body.

The exercise by a state public body of the powers herein granted may be authorized by resolution of the governing body of such state public body adopted by a majority of the members thereof present at a meeting of such governing body. Each resolution shall take effect immediately from its passage and need not thereafter be laid over or published or posted.

(1949 Rev., S. 943.)



Section 8-63 - Reports.

At least once a year an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to additional legislation or other action in order to carry out the purposes of this chapter. All such reports and recommendations shall be kept as permanent records, open to public inspection.

(1949 Rev., S. 944.)

Cited. 216 C. 112.



Section 8-64 - Disposal of property by a housing authority.

A housing authority shall have the power, in addition to its other powers, to sell, lease, exchange, transfer, assign, pledge or otherwise dispose of any of its real or personal property or any interest therein.

(1949 Rev., S. 945.)



Section 8-64a - Disposal of housing project by housing authority.

No housing authority that receives or has received any state financial assistance may sell, lease, transfer or destroy, or contract to sell, lease, transfer or destroy, any housing project or portion thereof in any case where such project or portion thereof would no longer be available for the purpose of low or moderate income rental housing as a result of such sale, lease, transfer or destruction, except the Commissioner of Housing may grant written approval for the sale, lease, transfer or destruction of a housing project if the commissioner finds, after a public hearing, that (1) the sale, lease, transfer or destruction is in the best interest of the state and the municipality in which the project is located, (2) an adequate supply of low or moderate income rental housing exists in the municipality in which the project is located, (3) the housing authority has developed a plan for the sale, lease, transfer or destruction of such project in consultation with the residents of such project and representatives of the municipality in which such project is situated and has made adequate provision for said residents’ and representatives’ participation in such plan, and (4) any person who is displaced as a result of the sale, lease, transfer or destruction will be relocated to a comparable dwelling unit of public or subsidized housing in the same municipality or will receive a tenant-based rental subsidy and will receive relocation assistance under chapter 135. The commissioner shall consider the extent to which the housing units that are to be sold, leased, transferred or destroyed will be replaced in ways that may include, but need not be limited to, newly constructed housing, rehabilitation of housing that is abandoned or has been vacant for at least one year, or new federal, state or local tenant-based or project-based rental subsidies. The commissioner shall give the residents of the housing project or portion thereof that is to be sold, leased, transferred or destroyed written notice of said public hearing by first class mail not less than ninety days before the date of the hearing. Said written approval shall contain a statement of facts supporting the findings of the commissioner. This section shall not apply to the sale, lease, transfer or destruction of a housing project pursuant to the terms of any contract entered into before June 3, 1988. The commissioner shall not impose a one-for-one replacement requirement on King Court in East Hartford. This section shall not apply to phase I of Father Panik Village in Bridgeport, Elm Haven in New Haven, Pequonnock Gardens Project in Bridgeport, Evergreen Apartments in Bridgeport, Quinnipiac Terrace/Riverview in New Haven, Dutch Point in Hartford, William V. Begg Apartments in Waterbury, Southfield Village in Stamford, Marina Village in Bridgeport and, upon approval by the United States Department of Housing and Urban Development of a HOPE VI revitalization application and a revitalization plan that includes at least the one-for-one replacement of low and moderate income units, Fairfield Court in Stamford.

(P.A. 88-267, S. 2, 4; 89-113, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-195; 96-211, S. 1, 5, 6; P.A. 97-299; P.A. 01-194, S. 3, 9; May Sp. Sess. P.A. 04-2, S. 28; P.A. 10-134, S. 1; P.A. 13-234, S. 23; P.A. 14-49, S. 1; June Sp. Sess. P.A. 15-5, S. 502.)

History: P.A. 89-113 removed the one year limitation on the applicability of section 2 of P.A. 88-267, thereby necessitating its codification, added further findings to be made by the commissioner of housing prior to approving the sale, lease, transfer or destruction of state-assisted housing projects and added public hearing and notice requirements in connection therewith; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-195 deleted Subdiv. (3) requiring replacement with an equal number of dwelling units, renumbering the remaining Subdivs. accordingly; P.A. 97-299 inserted new Subdiv. (3) re development of plan for disposal of project prior to approval, redesignating existing Subdiv. (3) as (4), added provisions re type of housing or subsidy as alternatives available to displaced persons for relocation and required commissioner to consider extent to which disposed units will be replaced; P.A. 01-194 added exception for Pequonock Gardens Project in Bridgeport, effective July 11, 2001; May Sp. Sess. P.A. 04-2 added exceptions for Evergreen Apartments in Bridgeport, Quinnipiac Terrace/Riverview in New Haven, Dutch Point in Hartford, Southfield Village in Stamford and, upon approval by the United States Department of Housing and Urban Development of a HOPE VI revitalization application and a revitalization plan that includes at least the one-for-one replacement of low and moderate income units, Fairfield Court in Stamford, effective July 1, 2004; P.A. 10-134 provided that commissioner shall not impose one-for-one replacement requirement on King Court in East Hartford; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and made a technical change, effective July 1, 2013; P.A. 14-49 added exception for William V. Begg Apartments in Waterbury and made technical changes; June Sp. Sess. P.A. 15-5 added exception for Marina Village in Bridgeport, effective June 30, 2015.



Section 8-64b - Nondisclosure of tenant Social Security and bank account numbers.

(a) No entity purchasing a housing project or a portion of a housing project from a housing authority shall disclose to the public the Social Security number or a bank account number of a tenant of said project that is contained in the tenant's lease agreement.

(b) No housing authority may disclose to any private person, except a purchaser of a housing project owned by the authority, the Social Security number or bank account number of any tenant of said project without the permission of such tenant.

(c) Any person who violates any provision of this section shall be fined not more than two hundred dollars.

(P.A. 04-119, S. 1.)

History: P.A. 04-119 effective May 21, 2004.



Section 8-64c - Resident participation plan for major physical transformation and disposition activities.

(a) For purposes of this section: (1) “Disposition” means a sale, lease, transfer or other change in ownership or control; (2) “major physical transformation” means (A) any renovation, rehabilitation, revitalization or redevelopment of real property or a portion thereof for which the estimated cost exceeds fifty per cent of the estimated replacement value of such real property or portion thereof, or (B) any demolition of real property or portion thereof that results in the loss of one or more housing units; (3) “resident participation plan” means a written description of a specific and ongoing process to enable meaningful resident participation during the planning, implementation and monitoring of major physical transformation or disposition activities, beginning with the earliest stages of concept and design; (4) “signed agreement” means a resident participation plan that is signed by a housing authority, a duly elected and constituted tenant organization, the developer undertaking the major physical transformation, if any, and the entity that will own, lease or otherwise control the real property or portion thereof, if any; and (5) “authority” or “housing authority” and “real property” have the same meanings as in section 8-39.

(b) Any housing authority that intends to undertake the major physical transformation or disposition of any real property or portion thereof that is owned or managed by such authority shall notify all residents of such real property of its intention as soon as practicable. Such authority shall, in conjunction with the residents of such real property and any duly elected and constituted tenant organization that represents such residents, implement a resident participation plan for such major physical transformation or disposition activities. The authority shall negotiate in good faith the provisions of such resident participation plan with such residents and tenant organization. If a duly elected and constituted tenant organization represents the residents of such real property, the authority shall make all reasonable efforts to enter into a signed agreement.

(c) A resident participation plan shall include, but is not limited to, the following:

(1) A notification to all residents explaining residents' right to organize and to participate in tenant organizations without interference from or adverse action by the authority;

(2) Provisions for regular and substantial involvement of the representatives of any duly elected and constituted tenant organization in implementing the resident participation plan;

(3) A requirement that the authority provide residents and tenant organizations with information about groups and organizations that are separate from the authority and may serve as a resource to such residents and tenant organizations on matters including housing policy and resident outreach, training, organizing and legal rights;

(4) Provisions allowing for the inclusion, at the discretion of residents, of tenant advocates or other tenant assistance providers in all resident participation activities;

(5) If applicable, identification of opportunities for residents to participate in selection panels to choose development partners and consultants, provided residents shall not comprise a majority of any selection panel;

(6) A provision requiring the authority to make all significant documents related to the major transformation or disposition activities, including copies of design plans and applications for financial assistance, available for inspection by residents at a readily accessible location;

(7) Provisions assuring opportunities for resident involvement, advice and recommendations concerning such major physical transformation or disposition activities, including, where applicable, (A) the details of the major physical transformation or disposition activities that the authority intends to undertake and the projected timeline for such activities; (B) the design of housing units, buildings, amenities and common areas, including the number, size and configuration of housing units; (C) architectural design and landscaping; (D) resident employment or the use of resident-owned businesses in such major physical transformation or disposition activities and in future property management operations; (E) future resident services, property management, security and any enrichment features affecting residents' quality of life; (F) the level of occupancy that will be maintained in advance of the major physical transformation or disposition activities; (G) new rent levels, the affordability of such new rent levels for current residents and the duration of any affordability restrictions; (H) home ownership opportunities; (I) displacement of current residents, temporary and permanent relocation plans and relocation benefits; (J) the number of housing units that will be lost due to such major physical transformation or disposition activities and any plans to replace such housing units; (K) plans, procedures and qualifications for the occupancy of units by current and new residents, including preferences, if any, for current residents, at the conclusion of such major physical transformation or disposition activities; and (L) the governance of the entity that will own, lease or otherwise control the real property or portion thereof and how such governance may affect such residents, including any changes to grievance procedures, residents' rights and residents' opportunities to participate in management decisions.

(d) No authority shall be eligible to apply for financial assistance for the major physical transformation of any real property or portion thereof from the Department of Housing or the Connecticut Housing Finance Authority unless such authority has adopted and implemented a resident participation plan in accordance with this section. In awarding financial assistance for the major physical transformation of any real property or portion thereof, the department and authority shall, in a manner consistent with their procedures, give full consideration for preference to any application made by any authority that has entered into a signed agreement in accordance with this section.

(P.A. 11-72, S. 1; P.A. 13-234, S. 2.)

History: Pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subsec. (d), effective June 19, 2013.



Section 8-65 - Exemption of property from execution sale.

All real and personal property, including choses in action, of a housing authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against a housing authority be a charge or lien upon its real property; provided the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of a housing authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by a housing authority on its rents, fees or revenues.

(1949 Rev., S. 946.)

Provisions of Sec. 16-262f which do not provide exemption for public housing authorities had to prevail over this statute since it was enacted later. 191 C. 514.

Cited. 18 CA 393.



Section 8-66 - Administration of projects established for housing war workers.

Projects established under sections 116g to 124g, inclusive, of the 1943 supplement to the general statutes to provide housing for persons engaged in war industries or activities shall be administered for the purposes and in accordance with the provisions of this chapter, provided, in the case of a housing authority acting as agent for the federal government or administering such a project leased from the federal government, the area of operation may include the area within the territorial boundaries of any other city or town if no authority has been established for such other city or town, and the governing body of such other city or town, by resolution, consents to such inclusion.

(1949 Rev., S. 947.)

See part V re housing for military and defense workers.



Section 8-67 - Injury on housing authority property.

Any person injured in person or property within boundaries of property owned or controlled by an authority, for which injury such authority is or may be liable, may bring an action within two years after the cause of action therefor arose to recover damages from such authority, provided written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the chairman or the secretary of the authority within six months after the cause of action therefor arose.

(1955, S. 478d; 1959, P.A. 403; P.A. 83-483, S. 1.)

History: 1959 act removed notice requirement; P.A. 83-483 inserted two-year limitation on bringing of action and six-month notice provision.

Annotations to former statute:

Provision in lease absolving authority from liability owing to lack of repairs held ineffective as defense. 16 CS 106. Notice requirement is a condition subsequent and lack of notice is a matter of defense; covers both negligence and nuisance actions. 21 CS 65. Demurrer sustained to a complaint which recited notice given to authority for notice did not contain any description whatsoever of the injury. Id., 132.

Annotations to present section:

Cited. 213 C. 354.

Cited. 38 CA 175. Employee of housing authority or its insurance carrier cannot waive the requisite notification to the housing authority. 63 CA 617. Letter sent to housing authority addressed “To Whom It May Concern” does not satisfy notice requirement and is not properly filed for purposes of section absent any evidence to demonstrate chairman or secretary received the letter. 148 CA 591.

Cited. 45 CS 136.



Section 8-68 - Housing research and studies.

In addition to its other powers, any housing authority, within its area of operation, or the Commissioner of Housing may undertake and carry out studies and analyses of the housing needs and of the meeting of such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sale prices, employment, wages and other factors affecting the local housing needs and the meeting thereof; may make the results of such studies and analyses available to the public and the building, housing and supply industries, and may engage in research and disseminate information on the subject of housing.

(1949 Rev., S. 959; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-68a - State grants for community centers.

The state, acting by and through the Commissioner of Housing, may enter into a contract with the housing authority of any municipality maintaining a housing project, for which state assistance has been provided, for a state grant equivalent to fifty per cent of the cost of establishing a community center in such municipality, subject to a finding by said commissioner that such municipality will establish a continuing program for such center. In anticipation of final payment of such grant, the state, acting by and through said commissioner and in accordance with such contract, may make advances to the authority for preliminary planning expense or other development cost of such center.

(February, 1965, P.A. 630, S. 1; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-68b - Bond issue.

For the purposes of section 8-68a the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, from time to time, in an amount which shall not in the aggregate exceed ....* dollars. Such bonds shall be issued in accordance with the provisions of said section 3-20 and the full faith and credit of the state is pledged for the payment of the interest on said bonds as the same become due and the payment of the principal thereof at maturity. Such bonds shall be sold at not less than par and accrued interest and shall bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges with or without premium as may be fixed and determined by the State Bond Commission. Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the payment of the principal of any such notes then outstanding and unpaid and the remaining proceeds of any such sale shall be used for the payment of grants and advances under the provisions of section 8-68a. Such payments shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract between the state and the authority. The Treasurer may invest in direct obligations of the United States of America such of the proceeds of such sale as he deems available for such purpose.

(February, 1965, P.A. 630, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

*Note: Act passed with no figure inserted.

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-68c - Notice of certain actions concerning federally assisted multifamily rental housing for low and moderate income persons and families.

(a) As used in this section, “covered program” means:

(1) New construction, substantial rehabilitation, moderate rehabilitation, property disposition and loan management set-aside programs or any other program providing project-based assistance under 42 USC 1437f, including, but not limited to, housing regulated pursuant to 24 CFR 983.1 to 24 CFR 983.262, inclusive, 24 CFR Parts 880 to 884, inclusive, and 24 CFR Part 886;

(2) The Below Market Interest Rate Program under Section 221(d)(3) of the National Housing Act, 12 USC 1715l(d)(3), (5);

(3) Section 236 of the National Housing Act, 12 USC 1715z-1;

(4) Section 202 of the Housing Act of 1959, 12 USC 1701q;

(5) Programs for rent supplement assistance under Section 101 of the Housing and Urban Development Act of 1965, 12 USC 1701s;

(6) Programs under Section 515 of the Housing Act of 1949, 42 USC 1485;

(7) Programs under Section 521 of the Housing Act of 1949, 42 USC 1490a;

(8) The Low Income Housing Tax Credit program, 26 USC 42; or

(9) Supportive Housing for Persons with Disabilities under 42 USC 8013.

(b) Any owner of multifamily rental housing for persons and families of low and moderate income, that is assisted pursuant to a contract, mortgage, or mortgage insured under any covered program shall, not later than one year prior to the expiration or planned or proposed termination of any subsidy for the development, sale, transfer of title, lease of the development, prepayment of any such contract or mortgage, or maturity of such mortgage, if any such action will result in the cessation or reduction of the financial assistance or regulatory requirements designed to make the assisted units affordable to low and moderate income households, provide written notice of such action to the Commissioner of Housing, the chief executive officer of the municipality in which such housing is located and to all tenants residing in such housing. Nothing in this section shall be construed to limit the contractual rights or the ability of such owner to prepay any such mortgage or to interfere with any existing contract. Not later than ten business days after receipt of any notice, the Commissioner of Housing shall cause such notice to be posted on the web site of the department. Such notice shall also be made available electronically to those persons who have provided the commissioner with a written request to receive such notices along with a current electronic mail address.

(c) Notwithstanding the provisions of subsection (b) of this section, the owner of multifamily rental housing that is assisted pursuant to a contract, mortgage or mortgage insured under any covered program that was not subject to the provisions of this section prior to July 1, 2006, and which, as of July 1, 2006, has less than one year remaining prior to the expiration or planned or proposed termination of any subsidy for the development, sale, transfer of title, lease of the development, prepayment of any such contract or mortgage or maturity of such mortgage, if any such action will result in the cessation or reduction of the financial assistance or regulatory requirements designed to make the assisted units affordable to low and moderate income households, shall provide not less than ninety days written notice of such action. Said notice shall be delivered to the parties listed in subsection (b) of this section and shall be posted and made available in accordance with the provisions of said subsection (b).

(P.A. 88-262, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-48, S. 1; P.A. 13-234, S. 24.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-48 replaced former provisions re prepayment with new Subsecs. (a), (b) and (c) re notice of certain actions concerning federally assisted multifamily rental housing for low and moderate income persons and families, effective July 1, 2006; P.A. 13-234 amended Subsec. (b) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development” and deleting “On and after July 1, 2006,”, effective July 1, 2013.



Section 8-68d - Housing authority annual report.

Each housing authority shall submit a report to the Commissioner of Housing and the chief executive officer of the municipality in which the authority is located not later than March first, annually. The report shall contain (1) an inventory of all existing housing owned or operated by the authority, including the total number, types and sizes of rental units and the total number of occupancies and vacancies in each housing project or development, and a description of the condition of such housing, (2) a description of any new construction projects being undertaken by the authority and the status of such projects, (3) the number and types of any rental housing sold, leased or transferred during the period of the report which is no longer available for the purpose of low or moderate income rental housing, and (4) such other information as the commissioner may require by regulations adopted in accordance with the provisions of chapter 54.

(P.A. 88-267, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.

Cited. 213 C. 354.



Section 8-68e - Financial assistance to housing authorities for rehabilitation of uninhabitable dwelling units.

The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a housing authority for state financial assistance, within available funds, in the form of a grant-in-aid for the rehabilitation of uninhabitable dwelling units, provided the housing authority is receiving financial assistance for such units from the federal government. Such units may be operated and managed under the jurisdiction of the United States Department of Housing and Urban Development. The Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 88-280, S. 13; P.A. 90-257, S. 8, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 90-257 deleted provision prohibiting grants after June 30, 1990, and authorized grants from all agency funds, eliminating the restriction to appropriations; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Cited. 213 C. 354.



Section 8-68f - Tenants' rights and grievance procedures. Regulations.

Each housing authority which receives financial assistance under any state housing program, and the Connecticut Housing Finance Authority or its subsidiary when said authority or subsidiary is the successor owner of housing previously owned by a housing authority under part II or part VI of this chapter, shall, for housing which it owns and operates, (1) provide each of its tenants with a written lease, (2) adopt a procedure for hearing tenant complaints and grievances, (3) adopt procedures for soliciting tenant comment on proposed changes in housing authority policies and procedures, including changes to its lease and to its admission and occupancy policies, and (4) encourage tenant participation in the housing authority's operation of state housing programs, including, where appropriate, the facilitation of tenant participation in the management of housing projects. If such housing authority or the Connecticut Housing Finance Authority or its subsidiary operates both a federal and a state-assisted housing program, it shall use the same procedure for hearing tenant grievances in both programs. The Commissioner of Housing shall adopt regulations in accordance with the provisions of chapter 54 to establish uniform minimum standards for the requirements in this section.

(P.A. 89-113, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 00-173; May Sp. Sess. P.A. 04-2, S. 94; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 00-173 required written lease and adoption of procedures for tenant complaints and for tenant participation, and required the commissioner to adopt regulations; May Sp. Sess. P.A. 04-2 applied provisions of section to Connecticut Housing Finance Authority or subsidiary, effective July 1, 2004; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-68g - Developer's fees charged by eligible developers.

The Commissioner of Housing may, in accordance with regulations adopted in accordance with chapter 54, permit any eligible developer to charge a developer's fee in connection with the construction, renovation or rehabilitation of low and moderate income housing for which the eligible developer applies to the commissioner for state financial assistance under any program administered by the commissioner. Notwithstanding the provisions of this section or any regulations adopted thereunder, the developer's fee charged by a community housing development corporation for a project pursuant to subsection (b) of section 8-218 shall be ten per cent of the cost of the project except that the commissioner, in his discretion, may authorize, by regulations, a fee in excess of such amount.

(P.A. 89-300, S. 1, 3; P.A. 95-250, S. 1; 95-296, S. 2, 5; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-296 added provision establishing amount of developer's fee charged by a community housing development corporation, effective July 6, 1995, and applicable to applications pending on said date or filed on and after said date; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-68h - Tenant escrow accounts.

(a) Each housing authority created pursuant to section 8-40 shall establish in accordance with this section a program to enable tenants to save funds sufficient to rent a private dwelling unit or to make a down payment for a home.

(b) Each housing authority shall notify each tenant residing in units operated by the authority whose rent exceeds the fair market value for a dwelling unit of equivalent size for the area established under Section 8 of the United States Housing Act of 1937, as amended, that such tenant is eligible for the program established under this section. Upon written request of an eligible tenant, the housing authority shall deposit in a non-interest-bearing escrow account for such tenant in a financial institution an amount equal to the difference between the rent due to the authority from the tenant and the fair market rental for a dwelling unit of equivalent size for the area established under Section 8 of the United States Housing Act of 1937, as amended. Each deposit into a tenant escrow account shall be made from rent payments received by the housing authority from the tenant. The funds in such account shall be used by the tenant to rent a private dwelling unit or for a down payment for a home. The written request shall state the amount the tenant determines to be sufficient to rent a private dwelling unit or to make a down payment for a home. Upon written request of the tenant, the director may revise such amount once a year, on or after the time the account reaches one hundred per cent of such amount or at such other time the director of the housing authority deems appropriate. Such revision shall be based on rental and sales price levels for housing in the area.

(c) The director of the housing authority shall notify the tenant, in writing, when the balance in such account equals seventy-five per cent of the amount specified by the tenant in the notice to the authority under subsection (b) of this section. The authority shall also provide written notice to the tenant when the balance equals such specified amount. No deposit shall be made by the authority into a tenant escrow account in excess of such specified amount. The director shall annually provide the tenant with a report stating the balance in the account.

(d) After receipt of notice that the balance in the account equals the specified amount, the tenant shall have one hundred eighty days to vacate the unit in the housing project. If the tenant fails to vacate, the funds in the account shall revert to the housing authority. Notwithstanding the provisions of this section to the contrary, the director shall extend the time period to vacate if additional time is needed for the tenant to find other housing or for other good cause.

(e) Prior to vacating his dwelling unit, the tenant shall submit to the director documentation satisfactory to the director that the funds in the account shall be used for rental of a private dwelling unit or for a down payment on a house. The director shall remit the funds in the escrow account to the tenant upon receipt of such documentation.

(f) The director shall order reversion to the housing authority of the funds in any escrow account established under this section (1) not less than one hundred eighty days after the tenant receives notice that the account equals the specified amount unless such time limit has been extended pursuant to subsection (d) of this section, (2) upon receipt by the tenant of a written finding by the director that it is not reasonable to expect the balance to ever equal the specified amount because of a financial hardship experienced by the tenant or (3) if the tenant becomes thirty days in arrears in his rental payments to the authority. In the case of reversion under subdivision (3) of this subsection, if, within one hundred twenty days of reversion, or later, as permitted by the director for good cause shown, the tenant pays to the authority all amounts in arrears, such escrow account shall be reinstated with the same balance as of the date of reversion.

(g) Each housing authority shall establish written procedures to implement this section. Such procedures shall include provisions for tenants to dispute an action by a housing authority made under this section.

(h) On or before November 1, 1992, and annually thereafter, the director of each housing authority shall submit a report to the Commissioner of Housing on the tenant escrow account program administered by the housing authority.

(P.A. 91-202; P.A. 92-101; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 92-101 amended Subsec. (b) to specify that the amounts deposited in the account may be revised when the account reaches 100% of the amount or the director deems appropriate, amended Subsec. (d) to authorize the commissioner to extend the period to vacate for any good cause, added Subsec. (h) requiring the director of each housing authority establishing a program under this section to submit an annual report to the commissioner of housing and made technical changes in Subsecs. (c) and (f); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (h), effective June 19, 2013.



Section 8-68i - Emergency housing in projects.

A housing authority, created under section 8-40, may allow one or more vacant units in housing projects operated by the authority to be used as emergency housing on a temporary basis. As used in this section “emergency” means a loss of a residence or domicile due to a fire, flood or other act of God or a violation of the Building Code which renders the residence or domicile uninhabitable or a serious or terminal illness of any resident which prevents such resident from meeting his obligation under a mortgage or lease and “temporary” means the period of time needed to find housing, not exceeding thirty days.

(P.A. 95-197, S. 2, 3.)

History: P.A. 95-197 effective June 28, 1995.



Section 8-68j - Financially distressed development. Transfer to Connecticut Housing Finance Authority.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Housing;

(2) “Connecticut Housing Finance Authority” means the authority created and operating pursuant to the provisions of chapter 134;

(3) “Financially distressed development” means a housing development owned by a housing authority and subject to an asset that was transferred from the Department of Housing to the Connecticut Housing Finance Authority pursuant to section 8-37u or subdivision (3) of section 32-11; and

(4) “Housing authority” means a local housing authority owning a financially distressed development.

(b) Notwithstanding any provision of the general statutes, a housing authority may, with the approval of the Commissioner of Housing, quit claim or otherwise transfer its interest in a financially distressed development to the Connecticut Housing Finance Authority. The commissioner may grant such approval upon an express finding that: (1) The housing authority is financially unable to maintain the development; (2) there is no reasonable prospect that the housing authority will be able to maintain the property in the future; (3) the housing authority has requested to transfer the development; and (4) the Connecticut Housing Finance Authority is prepared to accept the transfer.

(June 30 Sp. Sess. P.A. 03-6, S. 51; May Sp. Sess. P.A. 04-2, S. 92; P.A. 13-234, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (a)(3) by making technical changes, effective May 12, 2004; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-68k - Compliance with requirements for operation and disposition of housing projects by successor.

Whenever the Connecticut Housing Finance Authority or its subsidiary is a successor owner of housing previously owned by a housing authority under part II or part VI of this chapter, the authority or its successor shall be subject to the requirements of and operate such housing in compliance with all provisions of the general statutes applicable to the operation or disposition of such housing by a housing authority.

(May Sp. Sess. P.A. 04-2, S. 95.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 8-68l - Tenants’ use of common areas for political activity.

(a) For purposes of this section, (1) “public housing project” means dwelling accommodations operated as a state or federally subsidized multifamily housing project by a housing authority, nonprofit corporation or municipal developer pursuant to this chapter or by the Connecticut Housing Authority pursuant to chapter 129; (2) “housing authority”, “nonprofit corporation” and “municipal developer” have the same meanings as provided in section 8-39; and (3) “political activity” includes (A) an event organized in the interests of a political party or candidate for elective office; (B) initiating, circulating, or signing petitions; (C) community political meetings; (D) campaigning for or against proposed referendum questions, constitutional amendments, legislation and municipal ordinances; or (E) expressing opinions about candidates and political or social issues.

(b) No housing authority, nonprofit corporation, municipality or municipal developer shall prohibit any tenant of a public housing project from using common facilities or community rooms located within such public housing project for political activity.

(P.A. 15-119, S. 1.)

History: P.A. 15-119 effective July 1, 2015.



Section 8-69 - Moderate rental housing projects and moderate cost housing; declaration of policy.

It is hereby declared (a) that there is a serious shortage in urban, suburban and rural areas of moderate rental housing and moderate cost housing for families of veterans of World War II and of other citizens of the state of low and moderate income, endangering the health of such families and constituting a menace to the health, safety, morals, welfare and comfort of inhabitants thereof; (b) that it is in the public interest that work on housing projects for such families be commenced as soon as possible in order to alleviate the housing shortage which now constitutes an emergency, and that the building of private homes for such families be encouraged by the use of public funds as mortgage loans at a low rate of interest; (c) that state financial assistance in the form of loans to eligible developers at low interest rates, guarantees of notes of housing authorities, grants to housing authorities or nonprofit corporations, or a combination thereof, is needed to make housing accommodations available for such families at rentals within their reach; (d) that it is in the public interest, wherever possible, to construct housing projects in existing neighborhoods up to twenty-five units; and that the necessity in the public interest for the provisions of this part and the inclusion of housing projects for such families is declared to be a matter of legislative determination.

(1949 Rev., S. 948; 1949, S. 443d; 1961, P.A. 447, S. 2; P.A. 78-304, S. 1, 22; P.A. 84-493, S. 3, 9.)

History: 1961 act added Subdiv. (d) provision re construction of projects up to twenty-five units; P.A. 78-304 amended Subdiv. (c) to refer to loans to “eligible developers” rather than to authorities; P.A. 84-493 provided for state financial assistance to moderate rental housing projects in the form of a grant.

See Sec. 8-38 re declaration of policy re low and moderate income housing.

See Sec. 8-82 re states' authority to purchase and sell units, to insure and make mortgages, etc.

Cited. 214 C. 505.



Section 8-70 - State assistance.

(a) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Housing, may enter into a contract or contracts with an authority or combination of authorities for state financial assistance for a moderate rental housing project or projects in the form of (1) interim and permanent loans or deferred loans; (2) guarantees by the state of the notes of an authority; (3) grants; or (4) any combination of such forms of aid. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(b) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Housing, may enter into a contract or contracts with an eligible developer for state financial assistance for a moderate rental housing project or projects in the form of interim and permanent mortgage loans and, in the case of a housing authority or nonprofit corporation, the commissioner may enter into a contract or contracts to provide state financial assistance in the form of a grant.

(c) Permanent loans or deferred loans made by the state under the authorization of this section (1) shall bear interest payable quarterly on the first days of January, April, July and October for the preceding calendar quarter at a rate to be determined in accordance with subsection (t) of section 3-20; (2) shall be in an amount not in excess of the development cost of the project or projects, including, in the case of loans or deferred loans financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, a state service charge, as approved by the Commissioner of Housing; and (3) shall be repayable in such installments as are determined by the Commissioner of Housing within fifty years from the date of completion of the project or projects, as determined by the Commissioner of Housing. The term of a permanent loan or deferred loan may be extended upon the recommendation of the Commissioner of Housing with the approval of the State Bond Commission if the commissioner determines that such an extension is necessary for the continuing financial viability of a project. In anticipation of such permanent loans or deferred loans, the state, acting by and through the Commissioner of Housing, with the approval of the Governor and the Treasurer, may make temporary loans or deferred loans or advances to the authority or authorities at an interest rate to be determined in accordance with subsection (t) of section 3-20. As a condition of making any loan under this section, the commissioner may require the authority or authorities or the eligible developer to develop a management plan designed to ensure adequate maintenance of such project or projects.

(d) Grants made by the state under the authorization of this section shall be in an amount not in excess of the development cost of the projects as approved by the commissioner.

(1949 Rev., S. 949; 1949, October, 1949, March, 1950, 1951, 1953, June, 1955, S. 444d; November, 1955, S. N14; 1957, P.A. 395, S. 1; 1959, P.A. 466, S. 1; 1961, P.A. 447, S. 3; 1963, P.A. 54, S. 1; 1967, P.A. 522, S. 8; 1972, P.A. 245, S. 2; P.A. 73-598, S. 2, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 2, 3, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-493, S. 4, 9; P.A. 87-386, S. 1; 87-416, S. 2, 24; P.A. 90-238, S. 3, 32; P.A. 92-166, S. 2, 31; P.A. 93-165, S. 3, 7; 93-309, S. 13, 29; 93-435, S. 71, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 5; P.A. 13-234, S. 2.)

History: 1959 act changed the termination date for contracts under Subsec. (a) from June 30, 1959, to July 1, 1961; 1961 act changed said date to July 1, 1963; 1963 act removed the termination date and made contracts subject to preliminary approval of state bond commission; 1967 act substituted commissioner of community affairs for public works commissioner; 1972 act specified in Subsec. (b) that loans bear interest at rate determined by bond commission; P.A. 73-598 amended Subsec. (b) to specify that interest be payable quarterly and that rate established be per annum rate commencing from first day of quarter in which determined; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 inserted new Subsec. (b) concerning contracts with developers after preliminary approval of bond commission, designated former Subsec. (b) as Subsec. (c) and substituted “permanent loans” for “definitive loans”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-493 provided for state financial assistance to moderate rental housing projects in the form of a grant; P.A. 87-386 added provisions re extension of loan term and requirement for management plan to Subsec. (c); P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 90-238 revised provisions re state service fees; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (c) consistent with changes in Subsec. (a); P.A. 93-165 amended Subsec. (a) by making technical change re payment of interest, effective June 23, 1993; P.A. 93-309 added new Subsec. (e) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (e) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (e) re regulations and application to program repealed by the same act; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Cited. 214 C. 505.



Section 8-70a - Pilot program for rehabilitation and private management of moderate rental housing projects.

Section 8-70a is repealed, effective October 1, 2000.

(P.A. 97-307, S. 2, 4; June Sp. Sess. P.A. 99-1, S. 7, 51; P.A. 00-195, S. 2.)



Section 8-71 - Payments in lieu of taxes, assessments and use charges. Municipal waiver of payment. Exception.

(a) In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to such municipality, except in such municipalities as, by special act or charter, on May 20, 1957, had a sewer use charge, an authority shall pay each year to the municipality in which any of its moderate rental housing projects are located a sum to be determined by the municipality, with the approval of the Commissioner of Housing, not in excess of twelve and one-half per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(b) For the period commencing on June 2, 2016, and ending June 30, 2018, each municipality that received a grant-in-aid pursuant to section 8-216 in the fiscal year ending June 30, 2015, shall waive any payment that becomes payable during such period pursuant to subsection (a) of this section, except that no waiver shall be required in any case where funds are made available for such payment by an agency or department of the United States government.

(1949 Rev., S. 951; 1949, S. 446d; 1957, P.A. 395, S. 3; 1963, P.A. 232; 1967, P.A. 522, S. 8; P.A. 76-67, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 93-309, S. 14, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 6; P.A. 13-234, S. 2; May Sp. Sess. P.A. 16-3, S. 42.)

History: 1963 act changed maximum to be paid from a sum not in excess of 10% of the shelter rent per annum to a sum not in excess of 12.5%; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 76-67 added exception to 12.5% limit in cases where federal funds available and provided that no payment exceed amount of taxes due were property not tax-exempt; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 added provision requiring payments be made for rental or quasi-ownership units of housing development receiving financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed section; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013; May Sp. Sess. P.A. 16-3 designated existing provisions re payment to municipality for each occupied dwelling unit in housing project as Subsec. (a) and added Subsec. (b) re municipal waiver of payment and exception, effective June 2, 2016.

Cited. 214 C. 505.

Cited. 12 CA 499.



Section 8-72 - Operation of projects. Rentals. Tenant eligibility. Inspections. Semiannual statements. Penalty for false statement.

Each developer or housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations, and no housing authority or nonprofit corporation shall construct or operate any such project for profit. To this end an authority or a nonprofit corporation shall fix the rentals for dwelling in its projects at no higher rates than it finds to be necessary in order to produce revenues which, together with all other available money, revenues, income and receipts of the authority or nonprofit corporation from whatever sources derived, will be sufficient (a) to pay, as the same become due, the principal and interest on the bonds of the authority or nonprofit corporation; (b) to meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority or nonprofit corporation; provided nothing in this section shall be construed as prohibiting any authority or nonprofit corporation from providing for variable rentals based on family income. In the operation or management of housing projects an authority or nonprofit corporation shall, at all times, rent or lease the dwelling accommodations therein at rentals within the financial reach of families of low income. The Commissioner of Housing may establish maximum income limits for admission and continued occupancy of tenants, provided such maximum income limits and all revisions thereof for housing projects operated pursuant to any contract with any agency of the federal government shall be subject to the prior approval of such federal agency. The Commissioner of Housing shall define the income of a family to provide the basis for determining eligibility for the admission, rentals and for the continued occupancy of families under the maximum income limits fixed and approved. The definition of family income, by the Commissioner of Housing, may provide for the exclusion of all or part of the income of family members which, in the judgment of said commissioner, is not generally available to meet the cost of basic living needs of the family. No housing authority or developer shall refuse to rent any dwelling accommodation to an otherwise qualified applicant on the ground that one or more of the proposed occupants are children born out of wedlock. Each housing authority and developer shall provide a receipt to each applicant for admission to its housing projects stating the time and date of application and shall maintain a list of such applications, which shall be a public record as defined in section 1-200. The Commissioner of Housing shall, by regulation, provide for the manner in which such list shall be created, maintained and revised. No provision of this part shall be construed as limiting the right of the authority to vest in an obligee the right, in the event of a default by such authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by this chapter with respect to rental rates and tenant selection. The Commissioner of Housing shall approve an operation or management plan of each housing project, which shall provide an income adequate for debt service, if any, administration, including a state service charge, other operating costs and establishment of reasonable reserves for repairs, maintenance and replacements, vacancy and collection losses. Said commissioner shall have the right of inspection of any housing during the period between the date on which construction thereof begins and the date the state loan is fully paid or, in the case of a grant, during the period for which any housing project built pursuant to such grant is used for housing for families of low and moderate income. An authority or developer shall semiannually submit to said commissioner a sworn statement setting forth such information with respect to the tenants and rentals for each housing project hereunder and the costs of operating each housing project under its jurisdiction as said commissioner requires. Any person who makes a false statement concerning the income of the family for which application for admission to or continued occupancy of housing projects is made may be fined not more than five hundred dollars or imprisoned not more than six months or both. With regard to a family who, since the last annual recertification, received any public assistance or state-administered general assistance and received earnings from employment, the authority or developer shall not require any interim recertification due to an earnings increase. At the annual recertification, the authority or developer shall base rent levels on such family's average income throughout the preceding twelve months. During the subsequent twelve-month period, the authority or developer shall not require any interim recertifications due to increased earnings from employment. However, if a family's income has decreased, nothing in this section shall preclude an interim recertification or recertification based on the reduced income level.

(1949, March, 1950, S. 447d; November, 1955, S. N16; 1957, P.A. 399, S. 1; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 78-304, S. 4, 5, 22; P.A. 79-598, S. 3, 4, 10; Oct. Sp. Sess. P.A. 79-3, S. 1, 2; P.A. 82-130, S. 2; P.A. 84-143, S. 2; 84-210; 84-493, S. 5, 9; P.A. 91-374, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-114, S. 1; P.A. 04-76, S. 2; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 deleted reference to provisions of Secs. 8-45 and 8-46 and instead restated those provisions in section; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; Oct. Sp. Sess. P.A. 79-3 specified that rentals may be variable based on family income; P.A. 82-130 provided for the issuance of a receipt and the maintenance of a list of applicants; P.A. 84-143 required the commissioner of housing to provide, by regulation, for the manner of creation, maintenance and revision of waiting lists; P.A. 84-210 excluded partnerships from the prohibition against operating projects for profit and included nonprofit corporations in the provisions concerning minimizing of rents; P.A. 84-493 provided procedures when state financial assistance to moderate rental housing projects is in the form of a grant; P.A. 91-374 transferred authority to establish maximum income limits from the housing authority or developer to the commissioner; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 98-114 provided a procedure to set rental rates for families who received public or general assistance and had earnings from employment; P.A. 04-76 replaced reference to “received any public or general assistance” with reference to “received any public assistance or state-administered general assistance”; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-45a re criteria and consideration of applicant's or proposed occupant's history of criminal activity.

Duties of commissioners. 164 C. 247. Cited. 214 C. 505.

Cited. 18 CA 393.



Section 8-72a - Maximum income limits. Exceptions: Factors to be considered.

(a) The maximum income limits under section 8-72 shall be eighty per cent of the area median income adjusted for family size.

(b) Notwithstanding the provision of subsection (a) of this section, each developer or housing authority may propose different maximum income limits. In fixing exceptions to maximum income limits under section 8-72, the Commissioner of Housing shall take into consideration (1) the latest average wage as computed by the Labor Commissioner for the city or town served by the authority, (2) the number of vacancies in the projects under the authority's control, (3) the number of applications for admission to tenancy or for continued occupancy which are refused because of income disqualification, and (4) the latest area median income, as determined by the United States Department of Housing and Urban Development.

(P.A. 78-304, S. 7, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-145; P.A. 91-374, S. 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-176, S. 1, 4; P.A. 13-234, S. 2.)

History: P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-145 added Subdiv. (4) concerning median income and added the number of applications for continued occupancy to Subdiv. (3); P.A. 91-374 eliminated reference to the housing authority and developer in establishment of maximum income limits and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 98-176 added provision as Subsec. (a) which set the maximum income limit at 80% of the area median income, and amended existing provisions, designated as Subsec. (b) to allow developers to propose maximum income limits and the commissioner to fix exceptions to this limit, using the factors in Subdivs. (1) to (4), which factors were previously used by the commissioner to set maximum income limits, effective July 1, 1998; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.

Cited. 214 C. 505.

Cited. 18 CA 393.



Section 8-73 - Eviction of families having income over maximum limits. Waiver of eviction requirement.

(a) A tenant in a moderate rental housing project shall vacate the dwelling unit occupied by such tenant not later than sixty days after the housing authority or developer has mailed to such tenant, properly addressed, postage prepaid, written notice that the annual income of such tenant's family, determined under section 8-72, is in excess of that permitted for continued occupancy of such dwelling unit under said section. Upon the failure of such tenant to vacate such dwelling unit on or before the expiration of such sixty-day period and as long as such tenant continues to occupy such dwelling unit after the expiration thereof, such tenant shall be obligated, notwithstanding the provisions of section 8-72, to pay to the authority or developer monthly as rent for such dwelling unit an amount equal to the going rental therefor as fixed by the authority or developer plus an amount equal to two per cent of the excess of the annual income of such family over that permitted for continued occupancy of such dwelling unit under section 8-72.

(b) Notwithstanding the provisions of subsection (a) of this section, if the eviction of such tenants would result in or increase the number of vacancies in such project, the housing authority or developer may request approval of the Commissioner of Housing to permit continued occupancy by tenants having an annual income over the maximum limits established for such project and rental of existing vacant units to tenants having an annual income over such maximum limits. If the commissioner finds that the vacancy rate which would result from refusal to grant such approval may result in an inability of the project to provide an income adequate for debt service, if any, administration, including the state service charge, other operating costs and reserves for repairs, maintenance, replacements and collection costs, the commissioner may approve such occupancy for a period of one year, subject to renewal for additional one-year periods. The amount fixed as rent for units so occupied pursuant to this subsection shall be determined as provided in subsection (a) of this section but in no event shall such rent be in excess of one hundred thirty-three per cent of the going rental as established pursuant to section 8-72.

(1957, P.A. 490; 1967, P.A. 65; P.A. 75-434, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 8, 9, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-493, S. 6, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-196, S. 45; P.A. 07-217, S. 32; P.A. 13-234, S. 2.)

History: 1967 act deleted proviso that 2% surcharge for excess income be not less than $10 a month; P.A. 75-434 added Subsec. (b) re circumstances in which tenants with incomes in excess of maximum allowed to continue in residence on year-to-year basis; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section and replaced references to Secs. 8-45 and 8-47 with references to Sec. 8-72; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-493 made technical changes in Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.

Cited. 214 C. 505.

Cited. 18 CA 393.



Section 8-74 - Hearing on and approval of proposed projects. Use of modern materials. Regulations. Wage rates.

No moderate rental housing project shall be developed until (1) the housing authority or, in the case of a developer, the Commissioner of Housing has provided notice to the general public of the project by publication, in ten-point boldface type, of a description of the project in a newspaper of general circulation in the municipality in which the proposed project is to be located; (2) the Commissioner of Housing has approved the site, not less than thirty days after publication of the notice required under this section and after having given due consideration to any comments received from the public, the plans and layout and the estimated cost of development; and (3) the commissioner has approved the proposed methods of financing, the proposed rents and income limits for admission and continued occupancy and a detailed estimate of the expenses and revenues thereof. During the period of any grant or loan contract entered into under part I or III of this chapter or this part, the developer shall submit to the commissioner for his approval its rent schedules and its standards of tenant eligibility and continued occupancy, and any changes therein and its proposed budget for each fiscal year, together with such reports and financial and operating statements as the commissioner finds necessary. The commissioner may recommend the use of modern materials and methods of construction and factory-built houses in such projects, provided the use thereof would not be detrimental to the public health and safety, and may, in his discretion, withhold approval of the plans therefor if he believes that failure to use such methods or materials or factory-built houses would result in unnecessarily high costs. The commissioner is authorized to make and enforce reasonable orders and regulations and to determine the allocation of dwelling units to be constructed by an authority. The provisions of section 31-53 shall apply to housing projects constructed by an eligible developer under this part.

(1949, S. 450d, 457d; 1957, P.A. 592, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 10, 11, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-493, S. 7, 9; P.A. 86-307, S. 1, 12; June Sp. Sess. P.A. 91-12, S. 3, 55; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section and required that public hearing be held by commissioner in projects planned by developer; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-493 provided for state financial assistance to moderate rental housing projects in the form of a grant; P.A. 86-307 deleted references to “authority” and “housing authority”; June Sp. Sess. P.A. 91-12 amended Subdivs. (1) and (2) to require public notice of a proposed project and a thirty-day comment period instead of a public hearing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Erection of housing project caused no special damage to plaintiff and did not constitute a nuisance. 146 C. 543. Cited. 214 C. 505.



Section 8-75 - Veterans' preference.

As among applicants eligible for occupancy at the rent involved whose needs for housing accommodations are substantially equal, as determined by the developer, preference shall be given to veterans.

(1949 Rev., S. 953; 1949, 1955, June, 1955, S. 448d; November, 1955, S. N17; 1957, P.A. 163, S. 16; P.A. 86-307, S. 2, 12.)

History: P.A. 86-307 substituted “developer” for “authority”.



Section 8-76 - Sale of projects. Regulations to establish priority order of purchasers. Payment and disposition of purchase price.

Upon the determination by the Commissioner of Housing of the termination of the acute shortage of moderate rental housing in the locality or upon the determination by the Commissioner of Housing and the developer owning a moderate rental housing project that it is in the best interest of the state and such developer, such project or any part thereof may be sold by the developer upon terms and conditions approved by the Commissioner of Housing.

(a) Such project or any part of such project sufficiently separable from other property retained by the developer, unless the developer deems it advisable to sell such project as individual one-family or two-family dwelling units, shall be sold, in accordance with regulations adopted by said commissioner which shall establish the order of priorities among the following eligible purchasers: A cooperative or condominium association, membership in which is open to any tenants of the project or part of the project to be sold, the United States Department of Housing and Urban Development or a private sponsor, provided any such purchaser shall agree to use such project for purposes of housing for persons or families of moderate income for as long as a need for such housing continues to exist, as determined by said commissioner, and provided further no tenant occupying a dwelling unit of the project at the time of sale shall be evicted except for cause.

(b) In the sale of a one-family or two-family dwelling unit in a project, or of shares in a cooperative or condominium association purchasing a project or part of a project, preference shall be given to buyers in accordance with the following schedule: (1) First preference shall go to persons who are tenants of the project at the time of sale and whose incomes are below the levels for continued occupancy in the project; (2) second preference shall go to persons who are tenants of the project at the time of sale other than those tenants specified in subdivision (1) of this subsection; (3) third preference shall go to applicants who are residents of the community on the waiting list for admission to moderate rental housing projects in the community and whose incomes are below the maximum limits for admission to such moderate rental housing projects; (4) fourth preference shall go to veterans who are residents of the community and whose incomes are below the maximum limits for admission to occupancy of such moderate rental housing projects in the community; (5) fifth preference shall be given to other residents of the municipality, including occupants of publicly-assisted housing projects whose incomes are below the levels for continued occupancy in moderate rental housing projects in the community. No sale or lease of one-family or two-family dwelling units, or of a share in a cooperative or condominium association owning a housing project, originally purchased from the authority according to this section, shall be made to any person who does not meet the qualifications of one or more of the above categories without the approval of the Commissioner of Housing and any deed conveying such dwelling units or housing project shall state this restriction, which shall run with the land until released by written instrument in recordable form executed by said commissioner, and which may be enforced by said commissioner.

(c) The purchase price of a project or any part thereof may be payable by a purchase money note only when the cost of the project was financed with a loan or deferred loan by the state. Each purchase money note shall provide for its complete amortization by periodic payments within a period not exceeding forty-one years from its date, shall bear interest at a rate to be determined by the State Bond Commission and shall be secured by a first mortgage on the dwelling unit purchased, provided when the sale is to a tenant of the project or to a cooperative or condominium association, membership in which is open to any tenants of the project or part of the project to be sold, the commissioner may set an interest rate on such purchase money note commensurate with the amount by which the income of any such individual tenant purchaser or of any tenant member of a cooperative or condominium association exceeds the maximum limits permitted for continued occupancy of such project, but in no case shall such interest rate be set below the minimum determined by the State Bond Commission.

(d) In the event that the original purchaser of a one-family or two-family dwelling unit sells, assigns, transfers or otherwise conveys any interest in such unit, the entire unpaid principal balance of the note, with interest thereon, shall become due and payable. In the event that the original purchaser of a one-family or two-family dwelling unit ceases to occupy said unit, the entire unpaid principal balance of any loan, made pursuant to this section on and after April 9, 1976, with interest thereon, may become due and payable at the discretion of the commissioner. If such sale, assignment, transfer or conveyance takes place within seven years of the original purchase, the state, acting by and in the discretion of the commissioner, may recapture a portion of the assistance it provided to finance the purchase of the unit, to be determined as follows: The original purchaser shall pay to the state an amount equal to the sum of (1) additional interest representing the difference between the actual interest paid by the original purchaser on the permanent mortgage loan and the interest that the original purchaser would have paid had the terms of the mortgage loan required interest at a rate of eight per cent per annum, from the date of execution of the mortgage loan to the date of prepayment of the mortgage loan; and (2) fifty per cent of the net appreciation if the unit is resold in the first, second or third year, thirty per cent of the net appreciation if the unit is resold in the fourth or fifth year and twenty per cent of the net appreciation if the unit is resold in the sixth or seventh year following the original purchase. Notwithstanding the provisions contained in this subsection, the total amount of such recapture shall not exceed the net gain realized upon the resale of the unit. Permanent mortgage documents provided to original purchasers on and after July 1, 1987, shall contain provisions necessary to fulfill the requirements of this subsection.

(e) The proceeds of any sale of any project, or of any part thereof, the cost of which was financed with a loan or deferred loan by the state to a housing authority, after payment of all necessary expenses incident to such sale, shall be applied to liquidate the outstanding balance of such loan or deferred loan. To this end, the authority shall endorse each purchase money note received by the authority in payment of the purchase price to the order of the state without recourse and shall deliver such note, together with a duly executed assignment of the mortgage securing the same, to the Commissioner of Housing, and the State Treasurer shall credit the face amount of such note as having been paid upon such loan. If the proceeds of the sale of such project or of any part thereof, including as such proceeds the face amount of any purchase money note received by an authority and endorsed and delivered by it to the Commissioner of Housing, as aforesaid, are more than sufficient to liquidate the outstanding balance of such loan, such proceeds shall be applied toward the outstanding balance, if any, on any loan or deferred loan made pursuant to this part on any other project owned and operated by such authority. If any balance remains after all such loans or deferred loans have been liquidated, an amount equal to one-half of any balance remaining shall be retained by or paid over to the state and an amount equal to the remaining one-half of such balance shall be retained by or paid over to the authority for payment by it to the municipality in which the project is located. The proceeds of the sale of any project the cost of which was financed by notes or bonds issued by the authority and guaranteed by the state, or of any part thereof, after payment of all necessary expenses incident to such sale, shall be applied so far as practicable to the redemption of all such outstanding notes or bonds. If such proceeds are more than sufficient to redeem all such outstanding notes and bonds, one-half of any balance remaining shall be paid over to the state and the remaining one-half of such balance shall be paid over to the authority for payment by it to the municipality in which the project is located. If such proceeds are insufficient for complete redemption of such notes and bonds, any balance remaining after redemption of the largest possible amount thereof shall be paid over to the state. No such sales shall affect the obligation of the authority upon such notes or bonds or the obligation of the state on its guarantee thereof. The proceeds of the sale of any project, or any part thereof, the cost of which was financed, wholly or partially, by a grant, after payment of all necessary expenses incident to such sale, shall first be used for the repayment of such grant to the state.

(f) The proceeds of any sale of any project, or of any part thereof, the cost of which was financed with a loan or deferred loan by the state to a nonprofit corporation, after payment of all necessary expenses incident to such sale, shall be applied to liquidate the outstanding balance of such loan or deferred loan. To this end, the nonprofit corporation shall endorse each purchase money note received by the nonprofit corporation in payment of the purchase price to the order of the state without recourse and shall deliver such note, together with a duly executed assignment of the mortgage securing the same, to the Commissioner of Housing, and the State Treasurer shall credit the face amount of such note as having been paid upon such loan or deferred loan. If any balance remains after the loan or deferred loan has been liquidated, such balance shall be paid over to the state for deposit to the credit of the General Fund. The proceeds of the sale of any project, or any part thereof, the cost of which was financed, wholly or partially, by a grant, after payment of all necessary expenses incident to such sale, shall first be used for the repayment of such grant to the state. If any balance remains after the grant has been repaid, such balance shall be paid over to the state for deposit to the credit of the General Fund.

(1949 Rev., S. 954; 1953, 1955, S. 451d; 1959, P.A. 508; February, 1965, P.A. 297, S. 1; 1967, P.A. 522, S. 8; 1969, P.A. 502; P.A. 73-191, S. 1; P.A. 76-20, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 12, 13, 22; P.A. 79-598, S. 3, 4, 10; P.A. 83-373, S. 1, 2; P.A. 84-493, S. 8, 9; P.A. 86-307, S. 3, 12; P.A. 87-485, S. 1–3; P.A. 92-166, S. 3, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 25.)

History: 1959 act added schedule of preference; 1965 act provided authority may sell rather than “dispose of” projects, limited application of Subdiv. (a) to the sale of a one or two-family dwelling unit, added Subdivs. (b) and (c), specified proceeds are to include face amount of any purchase money note and state or authority may retain balance of loans, and added provisions re disposition of purchase money notes to liquidate state loans, to redeem authority bond and notes and to distribute surplus, if any; 1967 act substituted commissioner of community affairs for public works commissioner; 1969 act included provisions concerning cooperatives and condominium associations amending preference schedule and purchase money note provisions accordingly; P.A. 73-191 allowed sale of projects or a part of a project to department of housing and urban development or private sponsor under conditions specified in section, made former schedule of preference specifically applicable to sales of one and two-family units, deleted restriction of purchase money notes to sales to tenants' cooperatives, condominium association and one or two-family units and added provision concerning interest rates pegged to amount tenants' incomes exceed maximum allowed for continued occupancy; P.A. 76-20 deleted references to authority in provisions for approval of sales, and execution and enforcement of written instruments and provided that upon sale of property by original purchaser or his ceasing to occupy property, loan becomes due; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-373 changed maximum amortization time from 30 to 41 years and provided for proceeds of sale to be applied toward any outstanding balance of any loans to the authority; P.A. 84-493 provided for repayment of state grants to moderate rental housing projects in the case of the sale of such project; P.A. 86-307 deleted references to “authority” in first paragraph of section and Subsec. (a), amended Subsec. (e) to delete “developer”, add the words “in which the project is located” after “municipality” and make technical changes, and added Subsec. (f) re sale of any project financed with loan to nonprofit corporation; P.A. 87-485 amended Subsec. (b) to give first preference to tenants having incomes below level for continued occupancy and second preference to other tenants, renumbered the order of subsequent preferences and renumbered Subdivs. (2) through (4) as (3) through (5), and amended Subsec. (d) by adding provisions concerning recapture of assistance; P.A. 92-166 made technical changes in Subsecs. (c), (e) and (f) to add provision re deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and made a technical change, effective July 1, 2013.



Section 8-76a - Commissioner's authority to service notes and mortgages.

The Commissioner of Housing is authorized and directed on behalf of the state (a) to do any and all acts or things necessary or appropriate to service purchase money notes and mortgages originated pursuant to the provisions of section 8-76, including entering into agreements with banks, mortgage service agencies and other institutions to service such notes and mortgages for service fees payable from collections of principal and interest on such notes, (b) upon default in the repayment of any such purchase money note to acquire title to the premises mortgaged to secure the same in the name of the state by foreclosure or otherwise, and (c) upon acquisition by the state of title to any premises mortgaged to secure any such purchase money note, to dispose of the same for such price and upon such terms as he deems proper.

(February, 1965, P.A. 297, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-77 - Preference among municipalities.

In reviewing the needs of municipalities of the state for moderate rental housing projects as the basis for allocating amounts of state financial assistance for such projects, the Commissioner of Housing shall take into account the respective needs of such municipalities resulting from (1) the construction of a public project or (2) a civil preparedness emergency as defined in section 28-1.

(November, 1955, S. N18; February, 1965, P.A. 574, S. 9; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-307, S. 4, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1965 act changed obsolete reference to Sec. 13-159 to Sec. 13a-21; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-307 deleted provision limiting state financial assistance for purposes of this section to that which is “available under section 8-78 over amounts required to be given under assistance agreements entered into by the state prior to December 20, 1955”, deleted provision requiring commissioner to take into account needs of municipalities “by reason of the floods of August and October, 1955, and redevelopment projects in connection therewith” and the construction of “the expressway authorized under section 13a-21 and the construction of any other highway” and added requirement that commissioner take into account needs of municipalities resulting from civil preparedness emergency; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-78 - Aggregate of bonds and notes state may issue for moderate rental housing projects.

The aggregate amount of all bonds and notes issued by the state pursuant to subsection (a) of section 8-80 to meet its obligations under assistance agreements for moderate rental housing projects entered into by it shall not exceed the sum of (1) one hundred sixty-nine million one hundred thirty-two thousand four hundred thirty-five dollars, exclusive of any notes or bonds, the avails of which shall be used for the purpose of refunding outstanding notes or bonds issued for said purposes, and (2) twenty-eight million dollars, provided the proceeds of such bonds and notes issued pursuant to the authorization in subdivision (2) of this section shall be made available for use only with respect to moderate rental housing projects. In considering housing projects for use of the bond proceeds, the Department of Housing shall attempt to capture all federal Section 8 subsidies, for family, elderly, and congregate housing units available to the Department of Housing, Connecticut Housing Finance Authority or from other sources; encourage the construction or rehabilitation of multifamily rental projects which meet the Mortgage and Revenue Bond Tax Act of 1980 criteria for moderate income; and utilize any other federal subsidy programs for low and moderate income housing which may become available now or in the future, provided the state bonds can be adequately secured and the intent of this section can be assured. The Department of Housing may also enter into joint loan participations with other financing sources in order to maximize the number of housing units produced for the amount allocated.

(1949 Rev., S. 956; 1949, 1951, 1953, June, 1955, S. 453d; November, 1955, S. N19; 1957, P.A. 395, S. 2; 1959, P.A. 466, S. 2; 1961, P.A. 447, S. 4; 1963, P.A. 54, S. 2; P.A. 78-304, S. 14, 22; P.A. 80-382, S. 1, 3; P.A. 81-370, S. 1, 13; 81-400, S. 1, 2; P.A. 82-369, S. 1, 28; P.A. 84-443, S. 3, 20; P.A. 85-558, S. 4, 17; P.A. 86-396, S. 5, 25; P.A. 88-343, S. 4, 32; P.A. 89-331, S. 7, 30; P.A. 90-238, S. 4, 32; P.A. 91-233; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1959 act changed termination date for entry into assistance agreements from June 30, 1959, to July 1, 1961; 1961 act changed said date to July 1, 1963; 1963 act removed said date; P.A. 78-304 changed $19,00,000 maximum for bonds and notes to $25,000,000; P.A. 80-382 changed maximum to $30,000,000; P.A. 81-370 increased the aggregate of bonds the state may issue for moderate rental housing from $130,000,000 to $135,000,000; P.A. 81-400 increased the aggregate of bonds and notes the state may issue for moderate rental housing by $25,000,000 and provided that proceeds of bonds issued pursuant to the increase may be used only for projects qualified for federal subsidy under section 8 of the United States Housing Act of 1937; P.A. 82-369 increased the amount in Subdiv. (1) from $135,000,000 to $142,500,000, added Subdiv. (3) which authorized $3,000,000 for use only with respect to moderate rental housing projects qualified for federal assistance, added provisions requiring housing department to attempt to capture all available Section 8 subsidies, encourage construction or rehabilitation of multifamily rental projects and utilize any other federal subsidy programs for low and moderate income housing and authorized department to enter into joint loan participations; P.A. 84-443 increased authorization limit to $152,500,000; P.A. 85-558 increased the bond authorization limit to $165,500,000; P.A. 86-396 amended Subdiv. (1) to increase bond authorization to $174,500,000; P.A. 88-343 decreased the bond authorization from to $169,500,000; P.A. 89-331 reduced the bond authorization to $169,132,435; P.A. 90-238 inserted a reference to the issuance of bonds and notes pursuant to Subsec. (a) of Sec. 8-80; P.A. 91-233 eliminated Subdiv. (3) re limitation of use of bond authorizations for federal assistance and transferred the bond authorization under Subdiv. (3) to Subdiv. (2); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing, effective June 19, 2013.



Section 8-79 - Preliminary expenses.

Funds borrowed by a developer to pay for options on sites, engineering and architectural services and other preliminary expense incident to the construction of a moderate rental housing project under the provisions of this part may, subject to the approval of the Commissioner of Housing, be included as part of the cost of such project to be financed by the issuance of notes and bonds guaranteed by the state pursuant to the provisions of section 949 of the 1949 revision of the general statutes and section 8-70.

(1949 Rev., S. 957; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 15, 16, 22; P.A. 79-598, S. 3, 4, 10; P.A. 86-307, S. 5, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-307 deleted reference to “an authority”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-79a - Regulations.

The Commissioner of Housing shall make and enforce regulations to carry out the purposes of this part, to determine the allocation of the loans, deferred loans or mortgage loans to be granted, the terms and conditions of such loans, the conditions for approval of the articles of organization of a developer applying for assistance under this part and the credit requirements of mortgage borrowers.

(P.A. 78-304, S. 21, 22; P.A. 79-598, S. 3, 4, 10; P.A. 92-166, S. 4, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 92-166 made technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-80 - Issuance of bonds and notes.

(a) For the purposes of this part, the State Treasurer is authorized and directed, subject to the approval of the State Bond Commission, to issue bonds and notes of the state, from time to time, to the amount provided in section 8-78. Such bonds and notes shall be issued at such times, in such amounts and denominations, subject to such redemption provisions with or without premium and maturing at such time or times as shall be determined by said commission, and shall be subject to such further conditions and be secured by such covenants and agreement, on behalf of the state as the State Bond Commission determines will tend to make the bonds and notes more marketable. The full faith and credit of the state is pledged for the payment of the principal and interest on said bonds and notes as the same become due.

(b) Such bond shall be sold at not less than par and accrued interest, shall be issued as serial or term bonds or any combination thereof, shall be in such form, either coupon or registered and carry such conversion or registration privileges, shall bear interest at such rate or rates and on such date or dates as the State Bond Commission shall determine, shall be payable at the Treasurer's office in Hartford and at such other place or places as the Treasurer may determine on dates to be determined by the State Bond Commission and shall be signed in the name of the state by the Governor, the State Treasurer and the Comptroller manually or by facsimile signature.

(c) The State Treasurer shall, at least ten days before the date of issue of any bonds, advertise for proposals for bids for such portion of such bonds as has been determined to be issued at such date, such proposals to be under seal and opened in public by said Treasurer at some time and place by him appointed. Such bids shall contain proposals for the rate of interest to be paid on the interest coupons and shall be submitted in eighths of one per cent and multiples thereof. The State Treasurer shall have the power to reject any and all bids and to readvertise for the sale of such bonds.

(d) Such notes shall be sold at not less than par and accrued interest, shall be in such form as may be determined by the State Bond Commission and shall be signed in the name of the state by the State Treasurer or his deputy. They shall be sold at public sale on such notice and terms as said commission shall determine and the Treasurer shall have the power to reject any and all bids and to readvertise the sale of such notes.

(e) The proceeds from the sale of such bonds and notes, except refunding bonds and notes, shall be deposited in a fund designated the “Rental Housing Fund”, which fund shall be used to provide the state financial assistance authorized by section 8-70. Payments from the fund to eligible developers shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such developer. All payments by a developer of interest and principal on loans by the state and of state service charges, as authorized by section 8-70, shall be paid to the State Treasurer for deposit in said fund. State service charges, as authorized by section 8-72, shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund. The principal of, and interest on, bonds and notes referred to in subsection (a) of this section, not paid from refunding bonds and notes, shall be paid first out of the moneys in the Rental Housing Fund, and if in any year said fund is not sufficient, then such deficit shall be paid from the General Fund of the state; and if in any year said fund is more than sufficient to meet the principal of the bonds and notes maturing in such year and the interest thereon, the excess shall be applied to the payment of, and principal on, the bonds and notes maturing in any succeeding year or years. Notwithstanding the next preceding sentence, whenever the State Bond Commission authorizes the issuance of a series of bonds which consist of or include term bonds, it shall determine whether or not the annual sinking fund requirement for such term bonds shall be paid out of the moneys in the Rental Housing Fund or out of moneys in the General Fund of the state; if the State Bond Commission determines not to use such moneys in said Rental Housing Fund therefor, such moneys shall be used and expended to pay interest and redemption premium, if any, on any rental housing bonds or notes, or the principal of any rental housing notes or serial bonds, or the principal upon redemption of such term bonds, or to purchase and retire any rental housing bond at a price not to exceed the principal amount thereof and, notwithstanding the foregoing provisions may be used in whole or in part in any year to assist housing projects in the state upon the prior approval of the State Bond Commission of a request by the Commissioner of Housing which request shall briefly identify the projects and state the amount of such moneys to be used and expended therefor. Amounts paid from the General Fund to cover any deficits in the Rental Housing Fund, including any such amounts paid prior to July 1, 1994, shall be deemed appropriated for such purpose.

(f) The State Treasurer is authorized to invest such moneys in the Rental Housing Fund as he deems to be available for such purpose in obligations of or guaranteed by the state or the United States of America or agencies or instrumentalities thereof and, without limitation on the foregoing, in such other obligations, including time deposits or certificates of deposit, as may be permitted investments by the Treasurer for the General Fund of the state and secured in such manner as the Treasurer may require.

(g) Whenever the State Bond Commission authorizes the issuance of a series of bonds which consist of or include term bonds, the commission shall establish by resolution a sinking fund for such series which fund shall be held as the commission shall determine, by a trustee or by the Treasurer separate and apart from other funds of the state and shall be used and applied only to the payment of principal of and redemption premium, if any, on the term bonds of such series whether at maturity or on the redemption date thereof. The amount of the annual sinking fund requirement for the outstanding term bonds of such series shall be determined by the commission in such resolution but shall not be less than an amount which, computed from the date of such term bonds or from the last maturity date of any serial bonds of such series of bonds, whichever is later, would if thereafter annually contributed to such fund, with the fund and with the accumulations thereon invested at a rate of four per cent per annum, produce at the date of maturity of such term bonds an amount equal to the amount of such term bonds and shall be deposited in the sinking fund from the General Fund of the state annually commencing one year after the date of the bonds or after the last maturity date of any serial bonds of such series of bonds, whichever is later. Any part of the annual sinking fund requirement, which arises from deposit in the sinking fund of moneys from the Rental Housing Fund, when permitted pursuant to this section, shall be deducted from the amount of the annual sinking fund requirement to be paid from the General Fund of the state. Appropriation of all amounts necessary to meet the annual sinking fund requirement is hereby made and the State Bond Commission is hereby authorized to include as part of the contract of the state with the holders of such term bonds, provisions as to the pledging, or the application, use and disposition of all or any part of the sinking fund. The state pledges to and agrees with the holders of such term bonds that, from and after the date of issuance of any bonds for which a pledge of the moneys in the sinking fund has been made and until all such bonds together with interest thereon, with interest on any unpaid installments of interest and of costs and expenses in connection with any action or proceedings by or on behalf of such holders are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such holders, the state (1) will not limit or alter the duties imposed upon the Treasurer or other officers of the state or a trustee with respect to the application hereunder of the sinking fund and the moneys therein, (2) will carry out and perform or cause to be carried out and performed each and every promise, covenant and agreement entered into by the state or on its behalf pursuant to this section and on its behalf to be performed and (3) will not in any way impair the rights, exemptions and remedies of such holders. Any pledge made by or pursuant to this section shall be valid and binding from the time when the pledge is made. Moneys pledged pursuant to this section and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state or any officer thereof irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Pending use or application of moneys in said sinking fund as hereinabove directed, and subject to any agreement or covenant with the bond holders, such moneys shall be invested or reinvested by the Treasurer in bonds and other obligations of, or guaranteed by, the state or the United States of America or agencies or instrumentalities thereof or any other obligation, including time deposits and certificates of deposit, as may be permitted investments for the General Fund of the state or in accordance with the law governing the investment of savings banks or when deemed prudent, by the Treasurer, in accordance with the law governing the investment of trust funds and shall be secured in such manner as the Treasurer may require. Obligations purchased as such investment of moneys in said fund shall be held at all times as part of said fund and the interest thereon and any other gain arising from the sale thereof shall be credited to said fund and any loss resulting from the sale thereof shall be debited to said fund and the amount of such gain or loss shall decrease or increase the next annual sinking fund requirement by such amount, as the case may be, and notwithstanding any other provision of this section any net gain in any year arising from such crediting and debiting in excess of the next annual sinking fund requirement at the direction of the Treasurer may be used to pay interest on the term bonds.

(h) For the purposes of this section, bonds of a series which are payable in installments in the next successive years from the date of all bonds of such series shall be known as “serial bonds”. All other bonds of such series shall be known as “term bonds”.

(i) The right is expressly reserved at any time to alter, amend or repeal this section unless bonds, for which provisions as to a pledge, or the application, use and disposition of all or any part of the sinking fund has been made, have theretofore been issued and then remain outstanding, provided, if such provisions are made with respect to the sinking fund, the State Bond Commission may, in the resolution authorizing such bonds, reserve for the state the right to alter and amend such provisions to permit the application and use of moneys in the sinking fund to pay the principal and redemption premium, if any, on other term bonds of the state, whether at maturity or on the redemption date thereof.

(j) The bonds issued pursuant to this section are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized.

(k) All such bonds, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1949, October, 1949, March, 1950, 1951, 1953, S. 455d; 1963, P.A. 54, S. 3; 1967, P.A. 522, S. 8; 1972, P.A. 245, S. 1; P.A. 73-598, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 17, 22; P.A. 79-598, S. 3, 4, 10; P.A. 80-382, S. 2, 3; 80-483, S. 24, 186; P.A. 81-370, S. 2, 13; P.A. 85-52, S. 1, 2; P.A. 86-307, S. 6, 12; 86-403, S. 16, 132; P.A. 90-238, S. 5, 32; P.A. 94-173, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1963 act deleted provision in Subsec. (a) that issuance of bonds and notes is for the purposes of Parts I and III as well as this part, substituted the State Bond Commission for former committee consisting of governor, treasurer, finance commissioner and public works commissioner and provided for commission to determine interest payment dates instead of treasurer; 1967 act substituted commissioner of community affairs for public works commissioner; 1972 act amended Subsec. (a) to make bonds and notes subject to redemption provisions and covenants and conditions determined by commission, amended Subsec. (b) to include issuance of term bonds and to allow payment of interest at places other than treasurer's office in Hartford, amended Subsec. (c) to change advertisement for bids from 30 to 10 days before date of issue, amended Subsec. (e) re payment of sinking fund requirement of term bonds, amended Subsec. (f) to clarify permitted investments of moneys in rental housing fund and added Subsecs. (g) to (k), inclusive; P.A. 73-598 reworded Subsecs. (a) and (b) and replaced requirement in Subsec. (b) that interest be paid semiannually with provision leaving rates and times for interest at discretion of commission, amended Subsec. (e) to include rental housing bonds or notes and deleted preference scheme for paying sinking fund requirement, i.e. that it be paid first from rental housing fund and second from general fund and amended Subsec. (g) to allow use of net gains beyond sinking fund requirement to pay interest on term bonds; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 amended Subsec. (a) to remove requirement that specific appellations of bonds to appear on their faces; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-382 amended Subsec. (a) to impose June 30, 1983, deadline on bond issuance; P.A. 80-483 deleted reference to building and loan associations in Subsec. (j); P.A. 81-370 extended the date for termination of the power of the bond commission to authorize bonds for moderate rental housing from June 30, 1983 to June 30, 1984; P.A. 85-52 repealed provision terminating authorization for issuance of bonds and notes on June 30, 1984; P.A. 86-307 amended Subsec. (e) to replace “make the loans” with “provide the state financial assistance” and “authority” with “developer” or “eligible developer”; P.A. 86-403 made technical change in Subsec. (a); P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 94-173 amended Subsec. (e) by adding provision re consideration of amounts from general fund to cover deficit in Rental Housing Fund as appropriated for the purpose and deleting requirement that year-end surpluses be used to reimburse general fund for covering prior deficits, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsec. (e), effective June 19, 2013.

See Sec. 8-93 re tax exemption.



Section 8-81 - Repayment of loans.

Repayment by an authority of the sums loaned to it by the state shall be made only from the income received by such authority from the operation or sale of housing projects for which such sums were loaned to it or from federal funds received by such authority.

(1949, S. 456d; P.A. 78-304, S. 18, 22.)

History: P.A. 78-304 allowed authority to repay state loans with federal funds.



Section 8-81a - Housing project adaptable for use and occupancy by disabled persons. Pilot program. Regulations. Report.

Section 8-81a is repealed, effective July 1, 2013.

(P.A. 88-268, S. 5, 6; P.A. 89-144, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 155.)



Section 8-82 - Purchase and sale of units by state. Insurance of mortgage loans. Mortgage loans.

In order to encourage and facilitate the construction or rehabilitation of housing to be purchased by families of low and moderate income and the rehabilitation by or purchase of existing housing by such families, the Commissioner of Housing, notwithstanding the provisions of sections 8-120 and 8-121, is authorized (a) to enter into an agreement with any eligible developer desirous of erecting or rehabilitating moderate cost housing in a suitable location based upon plans, specifications and layout approved by the commissioner under the terms of which agreement the state may (1) on completion of each housing unit, take title to the same in the name of the state, but only if no eligible purchaser is immediately available, and pay to the developer the agreed price therefor and (2) sell and convey any such housing unit to an eligible purchaser; (b) upon such terms as the commissioner prescribes, to insure, in the name of the state, banks, trust companies, savings banks, mortgage companies, savings and loan associations and other financial institutions which the commissioner finds to be qualified by experience and facilities and approves as eligible for credit insurance, against losses which they may sustain as a result of first mortgage loans on moderate cost housing approved by the commissioner; (c) to make in the name of the state first mortgage loans at rates of interest to be determined in accordance with subsection (t) of section 3-20, but in no event in excess of five per cent per annum; (d) to make, purchase and hold in the name of the state first or second mortgage loans on housing owned by families of low and moderate income at rates of interest to be determined by the commissioner as provided in subsection (c), but in no event in excess of five per cent per annum; (e) to purchase land or to take the same by right of eminent domain in the manner provided by section 48-12; (f) in the event of default on any mortgage obligation created under this section, to foreclose or otherwise take title to and possession of the mortgaged property; (g) to sell at private or public sale any such acquired property, giving first preference to eligible purchasers as determined by regulations issued under section 8-84, and in connection with such sale to give, grant, convey, execute and deliver in the name of the state, by good and sufficient deed, title thereof. Such sale may be made for all cash, or for part cash and part purchase-money mortgage to be taken and held in the name of the state and to bear interest at the rate of five per cent per annum on the unpaid balance, with interest and principal payments to be made monthly, and with the principal to be amortized over a period not to exceed thirty years; (h) to enter into agreements with banks, trust companies, savings banks, mortgage brokers, savings and loan associations, service agencies and other institutions which the commissioner finds to be qualified to service mortgages. Under the terms of such agreement, not more than one-half of one per cent of the average principal balance each year shall be retained in payment for their services as mortgage brokers.

(1949, October, 1949, March, 1950, June, 1955, S. 458d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-374, S. 1, 2, 9; P.A. 79-598, S. 3, 4, 10; P.A. 80-483, S. 25, 186; P.A. 87-416, S. 3, 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-374 substituted “families of low and moderate income” for “veterans of World War II and other citizens of the state”, deleted references to federal housing administration re site and plan approval and loan insurance in Subdivs. (a) and (d), included loans for rehabilitation and purchase of existing housing, changed interest rate in Subdiv. (c) from maximum of 3.5% to maximum of 5% per year, changed interest rate in Subdiv. (d) from maximum of 2% to maximum of 5% and allowed second mortgage loans, deleted reference to Sec. 48-16 in Subdiv. (e), deleted Subdiv. (f) which dealt exclusively with veterans' loans and renumbered subsequent subdivisions accordingly and changed interest rate in Subdiv. (g) from 4% to 5% per year with amortization not exceeding 30-year period rather than “period not beyond the year 1982”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-483 deleted reference to building and loan associations in Subdiv. (b); P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Subsec. (t) of Sec. 3-20; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-83 - Preference in granting mortgage loans.

In granting any mortgage loan or construction mortgage loan or in insuring any construction mortgage loan provided for in section 8-82, preference shall be given in the following order: (a) To families of low and moderate income, and among such families preference shall be given to veterans of World War II; (b) to citizens dwelling in the community where the housing is located; (c) to all other persons in accordance with their needs. Applications for such mortgages shall be filed with the Commissioner of Housing, who shall, in accordance with the provisions of this section, establish the order of priority of such applications.

(1949, S. 459d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-84 - Regulations.

The Commissioner of Housing shall make and enforce reasonable regulations to carry out the purposes of this part, to determine the allocation of the mortgages to be granted, the terms and conditions of such mortgages, the order of priority to be observed in carrying out the provisions of section 8-82, the conditions for approval of the articles of incorporation or basic documents of organization of a developer applying for assistance under this part and the credit requirements of mortgage borrowers.

(1949, S. 460d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-374, S. 5, 6, 9; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-374 allowed regulation of articles of incorporation or documents of organization of developers applying for assistance; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-85 - Foreclosure; conveyance of title and assignment of claims to state.

If the mortgagee, under a construction mortgage insured under the provisions of section 8-82, has foreclosed and taken title to and possession of the mortgaged property, or, with the consent of the Commissioner of Housing, has otherwise obtained title to and possession of the same after default, the mortgagee shall be entitled to receive the benefit of the insurance as hereinafter provided upon (1) the prompt conveyance to the state of title to the property and (2) the assignment to the state of all claims of the mortgagee against the mortgagor or others arising out of the mortgage transaction or foreclosure proceedings, except such claims as have been released with the consent of the commissioner. Upon such conveyance and assignment, the commissioner shall direct the Treasurer to pay to the mortgagee a sum equal to the value of the mortgage as hereinafter provided. For the purposes of this section, the value of the mortgage shall be determined by adding to the amount of the original principal obligation of the mortgage which was unpaid on the date of the institution of the foreclosure proceedings or on the date of the acquisition of the property after default other than by foreclosure, the amount of all payments made by the mortgagee for taxes and liens prior to the mortgage, and for insurance, and by deducting from such total amount any amount received on account of the mortgage after either of such dates, and any amount received as rent or other income from the property, less reasonable expenses incurred in handling the property after either of such dates.

(1949, S. 461d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-86 - Housing bonds or notes.

(a) For the purposes of this part the State Treasurer is authorized and directed, subject to the approval of the State Bond Commission, to issue bonds and notes of the state to an amount not exceeding in the aggregate sixty million dollars, including bonds and notes issued under the authority of section 130a of the 1949 supplement to the general statutes, subsection (a) of section 4 of number 1 of the public acts of the special session of October, 1949, section 1 of number 1 of the public acts of the special session of September, 1950, section 227b of the 1951 supplement to the general statutes, section 363c of the 1953 supplement to said statutes and section 462d of the 1955 supplement to said statutes, exclusive of bonds or notes issued for refunding purposes, to be denominated on the face thereof “Housing Bonds of the State of Connecticut” or “Housing Notes of the State of Connecticut”, as the case may be. Such bonds and notes shall be issued at such times and in such amounts as may be determined by said commission. The full faith and credit of the state of Connecticut is pledged for the payment of the interest on such bonds and such notes as the same become due and the payment of the principal thereof at maturity. The proceeds of the sale of such bonds and notes, except refunding bonds and notes, shall be used to encourage and facilitate the construction of housing to be purchased by veterans of World War II and other citizens of the state in accordance with the provisions of this part.

(b) Said bonds shall be in such form and in such denominations as may be determined by the State Bond Commission and shall be issued with coupons attached and registrable as to principal and interest, or as to interest alone. They shall bear interest payable semiannually on dates to be determined by said commission at the State Treasurer's office in Hartford, and shall be signed in the name of the state by the Governor, the State Treasurer and the State Comptroller, and the coupons attached to said bonds shall be signed by the State Treasurer. Said notes shall be in such form and in such denominations as shall be determined by said commission and shall be signed in the name of the state by the State Treasurer or his deputy. The use of the facsimile signatures of said officials is authorized and such bonds and notes may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds, coupons or notes have ceased to hold office at the time of such issue or at the time of the delivery of such bonds or notes to the purchaser.

(c) The State Treasurer shall, at least thirty days before the date of issue of any bonds, advertise for proposals for bids for such portion of such bonds as he has before that time designated to be issued at such date, such proposals to be under seal and opened in public by said Treasurer at some time and place by him appointed. Such bids shall contain proposals for the rate of interest to be paid on the interest coupons and shall be submitted in eighths of one per cent and multiples thereof. Notes shall be sold at public sale on such notice and terms as the State Bond Commission determines.

(d) Said bonds shall not be sold at less than par and shall be issued in serial form maturing in such annual installments, beginning approximately one year from the date of issue, that the whole amount thereof shall be paid within such period of time as the State Bond Commission determines. Said notes shall not be sold at less than par and shall be issued for such terms as said commission determines.

(e) The State Treasurer shall have the power to reject any and all bids and to readvertise for the sale of such bonds or notes.

(1949, October, 1949, September, 1950, 1951, S. 462d; 1963, P.A. 54, S. 4.)

History: 1963 act added “For the purposes of this part” to subsection (a) and substituted the state bond commission for a committee consisting of the governor, treasurer, finance commissioner and public works commissioner.



Section 8-87 - Housing Mortgage Fund.

The proceeds from the sale of such bonds and notes, except refunding bonds and notes, shall be deposited in a fund designated “the Housing Mortgage Fund”, which fund shall be used to make the loans authorized by this part. Payments from the fund shall be made by the State Treasurer on certification of the Commissioner of Housing. All repayments of interest and principal on loans by the state, as authorized by this part, shall be paid to the State Treasurer for deposit in said fund. The principal of, and interest on, such bonds and notes, not paid from refunding bonds and notes, shall be paid first out of the moneys in said fund and, if in any year said fund is not sufficient, then such deficit shall be paid from the General Fund of the state; and, if in any year said fund is more than sufficient to meet the principal of such bonds and notes maturing in such year and the interest thereon, the excess shall be used to reimburse the state for any such deficit and the balance thereof shall be applied to the payment of, and principal on, the bonds and notes maturing in any succeeding year or years.

(1949, October, 1949, S. 463d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-88 - Investment.

The State Treasurer is authorized to temporarily invest in direct obligations of the United States of America such proceeds of the sale of housing mortgage bonds of the state of Connecticut and housing mortgage notes of the state of Connecticut as he determines to be available for such purpose.

(1949, S. 464d.)



Section 8-89 - Commissioner to be agent for mortgages and loans.

The Commissioner of Housing is designated as the state agency empowered to hold or originate in the name of the state first and second mortgages on real estate and secondary loans as provided in this part.

(1949, S. 465d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-90 - Applicability of provisions.

Section 8-90 is repealed.

(1949, 1951, S. 466d; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-374, S. 8.)



Section 8-91 - Payment of administrative expenses.

Subject to the approval of the Governor, any expense incurred by the state in connection with the carrying out of the provisions of parts I and II of this chapter and this part, including the hiring of necessary employees and the entering upon necessary contracts, shall be paid from the accrued interest and premiums or from the proceeds of the sale of the bonds and notes authorized by said parts, and in the same manner as other obligations of the state of Connecticut.

(1949, S. 467d; P.A. 83-250, S. 1, 2.)

History: P.A. 83-250 transferred responsibility for approval from the finance advisory committee to the governor.



Section 8-92 - Inspection by commissioner.

The Commissioner of Housing shall have the right of inspection of any housing during the period between the date on which construction thereof begins and the date the state loan is fully paid.

(1949, S. 468d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-93 - Tax exemption.

The principal and interest of bonds and notes issued under the provisions of part II of this chapter and this part shall be exempt from taxation. The provisions of this section shall apply to all notes or bonds issued prior to October 6, 1949, under the provisions of sections 102a to 138a, inclusive, of the 1949 supplement to the general statutes.

(October, 1949, 1951, S. 469d.)



Section 8-94 - Wage rates.

The provisions of section 31-53 shall apply to the construction or rehabilitation of homes by an eligible developer under this part, whenever the eligible developer either (1) obtains a mortgage loan from the state for the construction or rehabilitation of ten or more houses or (2) enters into contracts or agreements with ten or more individual recipients of mortgage loans from the state within any six-month period to build houses for them on land or lots which are a part of a single common land development. The provisions of said section shall not be applicable to any type of builder engaged in the construction of a single home for a single mortgagor, except for a housing authority and except as provided above, or to any builder not engaged in the construction of homes under the provisions of this chapter.

(September, 1950, S. 470d; P.A. 78-374, S. 7, 9.)

History: P.A. 78-374 deleted definition of “operative builder”, replacing references to such builder with “eligible developer”, included rehabilitation under provisions of section, substituted “recipients of mortgage loans” for “holders of certificates of eligibility” and applied provisions to housing authorities building single home for single mortgagor but to no other single home builders except as provided in Subdiv. (2).



Section 8-95 to 8-104 - Flood relief housing, generally.

Sections 8-95 to 8-104, inclusive, are repealed, effective October 1, 2002.

(November, 1955, S. N20–N29; 1957, P.A. 646, S. 1; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 80-483, S. 26, 186; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 8-105 - Declaration of public necessity.

It is declared that the national defense involves large increases in the military forces and personnel in this state, a great increase in the number of workers in established industries and activities and the bringing of a large number of workers and their families to new defense industries and activities in this state; that there exists or impends an acute shortage of safe and sanitary dwellings available to such persons and their families in this state, which condition impedes national defense; that it is imperative that action be taken immediately to assure the availability of safe and sanitary dwellings for such persons to enable the rapid expansion of national defense activities in this state and to avoid a large labor turnover in defense industries, which would seriously hamper their production; that the provisions hereinafter enacted are necessary to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities; and that such provisions are for the public use and the purpose of facilitating national defense in this state.

(1951, S. 471d.)



Section 8-106 - Definitions.

As used in this part:

(a) “Persons engaged in national defense activities” includes persons in the military service of the United States; employees of the Department of Defense; and workers engaged or to be engaged in activities connected with and essential to national defense; and includes the families of the aforesaid persons who are living with them.

(b) “National defense period” means the period, as determined by a housing authority, during which there exists or impends in the locality an acute shortage of safe and sanitary dwellings for persons engaged in national defense activities.

(c) “Development” means all undertakings necessary for the planning, land acquisition, demolition, financing, construction or equipment in connection with a project, including the negotiation or award of contracts therefor, and includes the acquisition of any project, in whole or in part, from the federal government.

(d) “Administration” means all undertakings necessary for management, operation or maintenance, in connection with any project, and includes the leasing of any project, in whole or in part, from the federal government.

(e) The development of a project shall be deemed to be “initiated” if a housing authority has issued any bonds, notes or other obligations with respect to financing the development of such project of the housing authority, or has contracted with the federal government with respect to the exercise of powers hereunder in the development of such project of the federal government.

(1951, S. 472d.)

See Sec. 8-39 for definitions applicable to chapter as a whole.



Section 8-107 - Development of projects.

Any housing authority may, during a national defense period, undertake the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities. In the ownership, development or administration of such projects, a housing authority shall have the rights, powers, privileges and immunities that such authority has under this chapter in respect to slum clearance and housing projects for persons of low income; provided any project developed or administered by such housing authority, or by any housing authority cooperating with it, pursuant to this part, shall not be subject to the provisions of this chapter relating to rentals of, preferences or eligibility for admission to, occupancy of, eviction from, payments in lieu of taxes with respect to, or equivalent elimination of substandard dwellings in connection with the provision of, such dwellings. During the national defense period, a housing authority may make payments, in such amounts as the housing authority and the governing body of the municipality find necessary or desirable, in lieu of taxes and for any services, facilities, works, privileges or improvements furnished for or in connection with any such projects. During periods other than national defense periods, any such projects owned by a housing authority shall be administered in accordance with the provisions of this chapter or other applicable federal or state laws and in accordance with any contracts with the federal government or with state public bodies relating to such projects, and any such projects owned by the federal government may be administered in accordance with federal law.

(1951, S. 473d.)



Section 8-108 - Cooperation with housing authorities or federal government.

Any state public body shall have the same rights and powers to cooperate with housing authorities, or with the federal government, with respect to the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities or to provide housing for servicemen and returning veterans and their families that such state public body has pursuant to this chapter for the purpose of assisting the development or administration of slum clearance or housing projects for persons of low income.

(1951, S. 474d.)



Section 8-109 - Bonds to be legal investments.

Bonds or other obligations issued by a housing authority for a project developed or administered pursuant to this part shall be legal investments to the same extent and for the same persons, institutions, associations, corporations, bodies and officers as bonds or other obligations issued pursuant to this chapter for the development of a slum clearance or housing project for persons of low income.

(1951, S. 475d.)



Section 8-110 - Federal aid.

In exercising any powers or carrying out any authorization contained in this part, a housing authority may comply with any conditions not inconsistent with the purposes of this part required by the federal government pursuant to federal law in any contract relating to projects developed or administered under this part. A housing authority may exercise its powers and may do any and all other things necessary or desirable to cooperate with or secure the financial aid of the federal government in the expeditious development or in the administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities and to house servicemen and returning veterans and their families, to act as agent or lessee for the federal government in the development or administration of such projects by the federal government, and to effectuate the purposes of this part. A housing authority may function hereunder upon a finding or determination by the governing body of the municipality for which the housing authority was created, which finding or determination shall be in lieu of any finding or determination required by this chapter and shall be conclusive in any suit, action or proceeding, that there exists or impends in the locality an acute shortage of safe and sanitary dwellings available to persons engaged in national defense activities.

(1951, S. 476d.)



Section 8-111 - Powers to be additional.

The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing contained herein shall be construed as limiting any other powers of a housing authority.

(1951, S. 477d.)



Section 8-112 - Declaration of policy.

Section 8-112 is repealed.

(March, 1958, P.A. 26, S. 1; 1959, P.A. 600, S. 15.)



Section 8-112a - Declaration of policy.

It is hereby declared (a) that there exists in the state an acute shortage of decent, safe and sanitary dwelling accommodations for elderly persons at rents which they can afford to pay; that, within the state, elderly persons are forced to reside in unsafe and insanitary accommodations; that such persons are forced to occupy overcrowded and congested dwelling accommodations; that such conditions cause an increase in and spread of disease, both physical and mental, and constitute a menace to the health, safety and welfare of elderly persons of the state and impair economic values; that such conditions necessitate excessive and disproportionate expenditures of public funds for public health and safety, fire and accident prevention and other services and facilities; (b) that the shortage of safe and sanitary dwelling accommodations for elderly persons of low and moderate income cannot be relieved through the operation of private enterprise, and that the construction of housing accommodations for elderly persons would, therefore, not be competitive with private enterprise; (c) that the acquisition and reconstruction of existing housing accommodations to provide safe and sanitary dwelling facilities especially adapted for elderly persons are public uses and purposes for which public money may be spent and private or public property acquired, and the necessity in the public interest for the provisions hereinafter enacted is declared as a matter of legislative determination.

(1959, P.A. 600, S. 1.)

Cited. 173 C. 223; 206 C. 711.



Section 8-113 - Definitions. Powers of housing authorities.

Section 8-113 is repealed.

(March, 1958, P.A. 26, S. 2; 1959, P.A. 600, S. 15.)



Section 8-113a - Definitions.

The following terms, wherever used or referred to in this part, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) “Authority” or “housing authority” means any of the public corporations created by section 8-40.

(b) “Municipality” means any city, borough or town. “The municipality” means the particular municipality for which a particular housing authority is created.

(c) “Governing body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; and for boroughs, the warden and burgesses.

(d) “Mayor” means, for cities, the mayor, and, for boroughs, the warden. “Clerk” means the clerk of the particular city, borough or town for which a particular housing authority is created.

(e) “Area of operation” shall include the municipality in which a housing authority is created under the provisions of this chapter, and may include a neighboring municipality, provided the governing body of such neighboring municipality shall agree by proper resolution to the extension of the area of operation to include such neighboring municipality.

(f) “Housing project” means any work or undertaking (1) to demolish, clear or remove buildings from any slum area, which work or undertaking may embrace the adaptation of such area to public purposes, including parks or other recreational or community purposes; (2) to provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for elderly persons, which work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, recreational or welfare purposes; (3) to provide a continuum of housing comprising independent living accommodations, residential care, intermediate housing facilities and skilled nursing care and facilities with ready access to medical and hospital services; or (4) to accomplish a combination of the foregoing. The term “housing project” also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

(g) “Bonds” means any bonds, notes, interim certificates, certificates of indebtedness, debentures or other obligations issued by the authority pursuant to this chapter.

(h) “Real property” shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(i) “Obligee of the authority” or “obligee” shall include any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor's interest or any part thereof, and the state government when it is a party to any contract with the authority.

(j) “State public body” means any city, borough, town, municipal corporation, district or other subdivision of the state.

(k) “Rent” means the entire amount paid to a local authority, nonprofit corporation or housing partnership for any dwelling unit.

(l) “Shelter rent” means “rent” as defined herein, less any charges made by a local authority, nonprofit corporation or housing partnership for water, heat, gas, electricity and sewer use charges.

(m) “Elderly persons” means persons sixty-two years of age and over who lack the amount of income which is necessary, as determined by the authority or nonprofit corporation, subject to approval by the Commissioner of Housing, to enable them to live in decent, safe and sanitary dwellings without financial assistance as provided under this part, or persons who have been certified by the Social Security Board as being totally disabled under the federal Social Security Act or certified by any other federal board or agency as being totally disabled.

(n) “Housing partnership” means any partnership, limited partnership, joint venture, trust or association consisting of (1) a housing authority, a nonprofit corporation or both and (2) (A) a business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84, (B) a for-profit partnership, limited partnership, joint venture, trust, limited liability company or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84 or (C) any combination of the entities included under subparagraphs (A) and (B) of this subdivision.

(1959, P.A. 600, S. 2; 1961, P.A. 110; 1963, P.A. 430; 1967, P.A. 522, S. 8; P.A. 73-529, S. 1; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 3, 20; P.A. 85-238, S. 1; 85-444, S. 2; P.A. 91-149, S. 2, 3; P.A. 95-79, S. 13, 189; 95-197, S. 1, 3; 95-250, S. 1; P.A. 96-180, S. 7, 166; 96-211, S. 1, 5, 6; 96-271, S. 151, 254; P.A. 98-114, S. 2; P.A. 13-234, S. 2.)

History: 1961 act amended Subsec. (m) to add persons certified as disabled; 1963 act amended Subsec. (m) to delete requirement men be sixty-five; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 73-529 inserted new Subdiv. (3) in Subsec. (f) concerning provision of housing with ready access to medical and hospital services and renumbered former Subdiv. (3) as Subdiv. (4); P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 added Subsec. (n) defining “nonprofit corporation” and amended definitions of “rent”, “shelter rent” and “elderly persons” to include reference to nonprofit corporations; P.A. 85-238 added references to housing partnership in definitions of “rent” and “shelter rent” and added definition of “housing partnership”; P.A. 85-444 repealed Subsec. (n) defining “nonprofit corporation”; P.A. 91-149 redefined “elderly person” by adding provision re certification of disability by federal boards of agencies other than the Social Security Board; P.A. 95-79 amended Subdiv. (n)(2)(B) to include a limited liability company in definition of “housing partnership”, effective May 31, 1995; P.A. 95-197 amended Subsec. (m) by adding Subdivs. (1) to (3), inclusive, excepting persons from the definition of “elderly persons”, effective June 28, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-180 made a technical change in definition of “housing project”, effective June 3, 1996; P.A. 96-271 amended Subsec. (n) to replace reference to “chapter 599” with “chapter 601 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 98-114 redefined “elderly persons” to delete references to persons with drug, alcohol or behavioral problems; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-114 - Contracts for state assistance.

Section 8-114 is repealed.

(March, 1958, P.A. 26, S. 3; 1959, P.A. 600, S. 15.)



Section 8-114a - State assistance to authorities, municipal developers, nonprofit corporations and housing partnerships.

(a) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Housing, may enter into a contract or contracts (1) with an authority, municipal developer or nonprofit corporation for state financial assistance for a rental housing project or projects or continuum of housing or mobile manufactured home parks subject to the provisions of section 8-114b, for elderly persons in the form of capital grants, interim loans, permanent loans, deferred loans or any combination thereof for application to the development cost of such project or projects, or (2) with a housing partnership for state financial assistance for a rental housing project or projects or continuum of housing, for elderly persons, in the form of interim loans, permanent loans, deferred loans or any combination thereof, for application to the development cost of such project or projects. A contract with an authority may provide that in the case of any loan made in conjunction with any housing assistance funds provided by an agency of the United States government, if such housing assistance funds terminate prior to complete repayment of a loan made pursuant to this section, the remaining balance of such loan may be converted to a capital grant or decreased loan. Any such state assistance contract with an authority for a capital grant or loan entered into prior to the time housing assistance funds became available from an agency of the United States government, may, upon the mutual consent of the commissioner and the authority, be renegotiated to provide for a loan or increased loan in the place of a capital grant or loan or a part thereof, consistent with the above conditions. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(b) Permanent loans made by the state under this section: (1) Shall bear interest payable quarterly on the first days of January, April, July and October for the preceding calendar quarter; (2) shall be in an amount not in excess of the development cost of the project or projects, including, in the case of loans financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative cost or other expense to be incurred by the state in connection therewith, as approved by the Commissioner of Housing; and (3) shall be repayable in such installments as are determined by the Commissioner of Housing within fifty years from the date of completion of the project or projects, as determined by the Commissioner of Housing. In anticipation of final payment of such capital grants or loans, the state, acting by and through said commissioner and in accordance with such contract, may make temporary advances to the authority, municipal developer, nonprofit corporation or housing partnership for preliminary planning expense or other development cost of such project or projects. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. As a condition of making any loan under this section, the commissioner may require such authority, developer, corporation or partnership to develop a management plan designed to ensure adequate maintenance of such project or projects, continuum of housing or mobile home parks.

(1959, P.A. 600, S. 3; 1961, P.A. 508, S. 1; 1963, P.A. 54, S. 5; 1967, P.A. 522, S. 8; 1969, P.A. 317, S. 1; 1971, P.A. 759, S. 1; P.A. 73-529, S. 2; P.A. 76-142, S. 1, 3; P.A. 77-328, S. 1; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 4, 20; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-504, S. 1, 3; P.A. 85-238, S. 2; P.A. 87-386, S. 2; 87-416, S. 4, 24; 87-436, S. 2, 23; P.A. 88-364, S. 8, 123; P.A. 90-238, S. 6, 32; P.A. 92-166, S. 5, 31; P.A. 93-165, S. 4, 7; 93-309, S. 15, 29; 93-435, S. 72, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 7; P.A. 13-234, S. 2.)

History: 1961 act deleted provision for aid in the form of temporary and definitive loans and guarantees by the state of notes or bonds of an authority and deleted requirement of annual contribution to the Rental Housing for Elderly Fund; 1963 act included “administrative or other cost or expense to be incurred by the state in connection therewith” in development cost of projects; 1967 act substituted commissioner of community affairs for public works commissioner; 1969 act allowed state to contract for assistance in providing housing for elderly if municipality has prepared or begun preparation for preparing community development action plan; 1971 act deleted provision enacted in 1969 concerning community development action plans; P.A. 73-529 added phrase “continuum of housing”; P.A. 76-142 allowed financial aid in form of interim or permanent loans as well as capital grants and permitted combinations of funding, added provisions determining what form or forms assistance is to take in given situations and required that interest on loans not be less than rate of interest paid by state pursuant to Sec. 8-119a; P.A. 77-328 allowed assistance for providing mobile home parks for elderly; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 amended section to include references to nonprofit corporations and eliminated minimum interest rate on loans; June Sp. Sess. P.A. 83-3 changed the term “mobile home” to “mobile manufactured home” in Subsec. (a)(1); P.A. 84-504 provided for state financial assistance in the form of loans without regard to federal assistance; P.A. 85-238 added provisions authorizing state to enter into contracts with housing partnerships; P.A. 87-386 divided section into Subsecs. (a) and (b), made technical changes re loan terms and added requirements for management plan; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 87-436 added provisions authorizing state to enter into contracts with municipal developers; P.A. 88-364 made technical change; P.A. 90-238 revised provisions re administrative expenses; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-165 amended Subsec. (a) by making technical change re payment of interest, effective June 23, 1993; P.A. 93-309 added new Subsec. (c) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (c) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 made a technical change in Subsec. (a) and deleted former Subsec. (c) re regulations and application to program repealed by the same act; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-114b - Municipal authorities.

Contracts for state financial assistance for mobile manufactured home parks, as provided in section 8-114a shall be entered into by municipal authorities only.

(P.A. 77-328, S. 2; June Sp. Sess. P.A. 83-3, S. 1.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”.



Section 8-114c - Mobile manufactured homes. Transfer to municipal housing authorities.

In addition to any grant of state assistance to housing authorities for rental housing for elderly persons, pursuant to section 8-114a, the state may transfer, at no cost, to any municipal housing authority any mobile manufactured home received by the state from the federal government for disaster relief under the federal Disaster Relief Act of 1974, 42 USC 5121 et seq., as from time to time amended, provided nothing in this section shall be construed to authorize any action by the state which is contrary to the provisions of any contract between the state and the federal government under said act. The state shall, when making any such transfer, enter into an agreement with such authority, under the provisions of section 8-114a, for state financial assistance for development costs necessary to complete any mobile manufactured home park project which may be necessary to insure proper usage of any mobile manufactured homes transferred under this section.

(P.A. 80-162; June Sp. Sess. P.A. 83-3, S. 1.)

History: June Sp. Sess. P.A. 83-3 changed terms “mobile home” and “mobile homes” to “mobile manufactured home” and “mobile manufactured homes”.



Section 8-114d - Resident services coordinators.

(a) The Commissioner of Housing shall award grants-in-aid to housing authorities, municipal developers, nonprofit corporations and housing partnerships operating elderly housing projects pursuant to this part to hire resident services coordinators to (1) facilitate conflict resolution between residents, including between seniors and younger residents, (2) establish and maintain relationships with community service providers and link residents to appropriate community services, (3) act as a liaison to assist in problem solving, (4) assist residents of such housing to maintain an independent living status, (5) assess the individual needs of residents of such housing for the purpose of establishing and maintaining support services, (6) provide orientation services to new residents and maintain regular contact with residents of such housing, (7) monitor the delivery of support services to residents of such housing, (8) organize resident activities and meetings that promote socialization among all residents, and (9) advocate changes in services sought or required by residents of such housing. The commissioner shall award grants-in-aid based on demonstration of need and availability of matching funds. A joint application made by more than one housing authority, municipal developer, nonprofit corporation or housing partnership shall have the same preference as an application made by one housing authority, municipal developer, nonprofit corporation or housing partnership.

(b) The employment of resident services coordinators by a housing authority, municipal developer, nonprofit corporation or housing partnership operating elderly housing projects pursuant to this part shall be considered an allowable expense.

(c) The Commissioner of Housing may convene monthly meetings of the resident services coordinators for in-service training and information sharing. Training topics shall include, but not be limited to, the health care needs of seniors and persons with disabilities, mediation and conflict resolution, and local and regional service resources.

(P.A. 98-263, S. 3, 4, 21; P.A. 05-206, S. 1; P.A. 11-168, S. 3; P.A. 13-234, S. 2.)

History: P.A. 98-263 effective July 1, 1998; P.A. 05-206 amended Subsec. (a) by adding provisions re conflict resolution, including resolution of conflicts between seniors and younger residents, community services, liaisons to assist problem solving, orientation services and the promotion of socialization among residents and redesignating subdivisions accordingly, and added new Subsec. (c) re monthly meetings of resident services coordinators, effective July 1, 2005; P.A. 11-168 added references to housing partnerships in Subsecs. (a) and (b), effective July 13, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-115 - Commission to approve plans, financing and rental.

Section 8-115 is repealed.

(March, 1958, P.A. 26, S. 5; 1959, P.A. 600, S. 15.)



Section 8-115a - Authority of Commissioner of Housing.

(a) No housing project or projects for elderly persons shall be developed until the Commissioner of Housing has approved the site, the plans and specifications, the estimated development cost, including administrative or other cost or expense to be incurred by the state in connection therewith as determined by said commissioner, and an operation or management plan for such project or projects which shall provide an income, including contributions expected from any source, which shall be adequate for debt service on any notes or bonds issued by an authority to finance such development cost, administration, including a state service charge as established by the commissioner, other operating costs and establishment of reasonable reserves for repairs, maintenance and replacements, vacancy and collection losses. During the period of operation of such project or projects, the authority, municipal developer, nonprofit corporation or housing partnership shall submit to the commissioner for said commissioner's approval its rent schedules and its standards of tenant eligibility and any changes therein, and its proposed budget for each fiscal year, together with such reports and financial and operating statements as the commissioner finds necessary. Such authority, municipal developer, nonprofit corporation or housing partnership shall also annually submit verification that the significant facilities and services required to be provided to the residents of such project pursuant to Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988 (42 USC 3600 et seq.) are being provided. On and after July 1, 1997, the maximum income limits for admission to such project shall be eighty per cent of the area median income adjusted for family size.

(b) The commissioner shall have the right of inspection of any such project at any time.

(c) The commissioner may, for periods of up to one year, authorize a housing authority, municipal developer or nonprofit corporation to admit to such a project persons who are not less than fifty-five years of age and otherwise meet the eligibility requirements for the housing project. The commissioner may only grant such authority upon receipt from a housing authority, municipal developer or nonprofit corporation of an application approved by the chief executive officer of the municipality in which the housing authority, municipal developer or nonprofit corporation is located demonstrating (1) that the housing authority, municipal developer or nonprofit corporation is unable to attract an adequate number of elderly persons to occupy the project and (2) that the housing authority, municipal developer or nonprofit corporation (A) has published a notice, at least once each week during the thirty days preceding the submission of its application, in one or more newspapers having a substantial circulation in the municipality in which the housing project is located, indicating that units in such project are available and (B) has sent such a notice, at least thirty days preceding submission of its application, to each housing authority, municipal developer or nonprofit corporation operating an elderly housing project pursuant to this part and having fifty or more units. No person admitted to such a project pursuant to this subsection shall be evicted from or denied continued occupancy of such project solely because such person is less than sixty-two years of age.

(d) The commissioner is authorized to make orders and to adopt regulations in accordance with chapter 54 with respect to the development and the operation and management of such project or projects by housing authorities, municipal developers, nonprofit corporations and housing partnerships, and to determine the allocation of funds to meet the development costs of such project or projects, including administrative or other costs or expenses to be incurred by the state. Such regulations shall establish maximum income limits for admission to projects that reflect area median incomes, as determined by the Department of Housing and Urban Development.

(1959, P.A. 600, S. 4; 1961, P.A. 508, S. 2; 1963, P.A. 54, S. 6; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 5, 20; P.A. 85-238, S. 3; 85-296, S. 1, 2; P.A. 87-436, S. 3, 23; 87-480, S. 1, 2; P.A. 91-362, S. 6; 91-374, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-2, S. 155, 165; P.A. 99-244, S. 2, 3; P.A. 13-234, S. 2.)

History: 1961 act clarified debt service as “on any notes or bonds issued by the authority to finance such development cost”, clarified what meant by service charge and required monthly payment in Subsec. (a), required rent schedules to be submitted during operation of project instead of during period of loan contract, extended inspection rights of commission to “any time” instead of during period from date construction begins to date state loan is fully paid, amended Subsec. (c) to enumerate subjects of commissioner's orders and regulations; 1963 act amended Subsec. (a) by adding phrase after “estimated development cost,” authorized commissioner to determine cost and expense, deleted requirement service charge be paid monthly, amended Subsec. (c) to delete “acquisition” and “construction” from subject matter of regulations and incurred administrative and other costs or expenses incurred by state in development costs; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 added references to nonprofit corporations; P.A. 85-238 added references to housing partnerships in Subsecs. (a) and (c); P.A. 85-296 inserted new Subsec. (c) re admission of persons not less than 55 years of age to housing projects and relettered former Subsec. (c) as Subsec. (d); P.A. 87-436 applied provisions of section to municipal developers; P.A. 87-480 amended Subsec. (a) by providing for commissioner to establish state service charge and deleting provisions re sufficiency of service charge; P.A. 91-362 amended Subsec. (a) to require annual submission to the commissioner of verification that significant facilities and services required to be provided by federal law are being provided; P.A. 91-374 amended Subsec. (a) to authorize commissioner to establish maximum income limits for admission and continued occupancy and amended Subsec. (d) to require that regulations establish maximum income limits for admission and continued occupancy; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by deleting provision allowing the commissioner to establish maximum income limits for admission and continued occupancy of tenants and adding provision requiring maximum income limits for admission to project be 80% of the area median income adjusted for family size, effective July 1, 1997; P.A. 99-244 amended Subsec. (a) by deleting requirement for authority or developer to have standards for continued occupancy, amended Subsec. (d) by deleting the requirement that the regulations contain income limits for continued occupancy and made technical changes; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-115b - Powers of authority.

Section 8-44 shall apply to the development and maintenance of projects under this part by an authority or authorities except that part of subsection (d) which provides for public hearings concerning the site.

(1959, P.A. 600, S. 5; P.A. 83-574, S. 6, 20.)

History: P.A. 83-574 made section specifically applicable to development and maintenance of projects by an authority or authorities.



Section 8-116 - Occupants need not be family units; design of construction; housing restricted to elderly.

Section 8-116 is repealed.

(March, 1958, P.A. 26, S. 4; 1959, P.A. 600, S. 15.)



Section 8-116a - Occupants need not be family units; design of construction; maximum income and asset limit; waiting list; false statement.

The following provisions shall be applicable to housing for elderly persons: (1) There shall be no requirement that the occupants of such housing constitute families and housing may be provided in separate dwelling units for elderly persons living alone; (2) housing for elderly persons shall conform to standards established by the Commissioner of Housing and shall be designed so as to alleviate the infirmities characteristic of the elderly; (3) the authority, municipal developer, nonprofit corporation or housing partnership, subject to approval by the Commissioner of Housing, shall fix maximum standard income and asset limits for admission to such housing; (4) each housing authority, municipal developer, nonprofit corporation or housing partnership shall provide a receipt to each applicant for admission to its housing projects stating the time and date of application and shall maintain a list of such applications, which shall be a public record as defined in section 1-200 and which shall be created, maintained and revised in a manner which the Commissioner of Housing shall, by regulation, provide; and (5) any person who makes a false statement concerning the income of the elderly person for whom application for admission to a project under this part is made may be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(1959, P.A. 600, S. 6; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 82-130, S. 3; P.A. 83-574, S. 7, 20; P.A. 84-143, S. 3; P.A. 85-238, S. 4; P.A. 87-436, S. 4, 23; P.A. 91-374, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-244, S. 1; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 82-130 provided for the issuance of a receipt and the maintenance of a list of applicants; P.A. 83-574 amended section to include references to nonprofit corporations; P.A. 84-143 required the commissioner of housing to provide, by regulation, for the manner of creation, maintenance and revision of waiting lists; P.A. 85-238 added references to housing partnerships; P.A. 87-436 added references to municipal developers; P.A. 91-374 specified that the maximum income established be a maximum standard income; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-244 deleted the requirement for the commissioner to fix limits for continued occupancy; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-116b - Possession of pets.

(a) For the purposes of this section, “pet” means a domesticated dog, cat or bird or an aquarium.

(b) No housing project operated pursuant to parts VI or VIII of this chapter may prohibit the keeping of one pet by any resident in any such housing projects if the residents of any such project, by majority vote, determine that pets shall be allowed in such project. Each dwelling unit shall be allowed one ballot in any such vote. Each such vote shall be by secret ballot and administered by the local housing authority or eligible developer operating such project. A vote may be initiated at the request of any tenant, but no vote shall be taken sooner than three years after any previous vote unless a petition signed by a majority of the tenants of such project requesting such a vote is filed with the local housing authority or eligible developer operating such project. No person who owns any pet in any such project shall be required to dispose of any such pet because of a subsequent vote to prohibit pets. No applicant for admission to such housing project shall be required to dispose of any such pet in order to occupy such housing project because of a subsequent vote to prohibit pets if pets were allowed on the date the person applied for admission to the project.

(c) Nothing in this section shall prevent a local housing authority or eligible developer from requiring the removal from any housing project of any pet whose conduct or condition is duly determined to constitute a threat or nuisance to the other occupants of such housing project. No pet shall be kept in violation of humane or health laws. Nothing in this section shall: (1) Prevent any housing authority or eligible developer from adopting reasonable regulations relating to the keeping of such pets, which may include a requirement limiting the size of such pets and a requirement for the neutering of such pets; (2) prevent the adoption of differing terms for the tenancy which are reasonably related to the presence of such pet; (3) relieve any tenant from any liability otherwise imposed by law for damages caused by any such pet; or (4) prevent any housing authority or eligible developer from requiring a tenant to provide notice to the authority or developer if the tenant keeps any such pet.

(P.A. 87-272; P.A. 99-50.)

History: P.A. 99-50 amended Subsec. (b) to prohibit a requirement that an applicant dispose of a pet in order to occupy a housing project if pets were allowed on the date the applicant applied for admission to the project.



Section 8-116c - Eligibility for occupancy. Eviction.

(a) An elderly person, as defined in subsection (m) of section 8-113a, shall not be eligible to move into a housing project, as defined in subsection (f) of section 8-113a, if the person (1) is currently using illegal drugs, (2) is currently abusing alcohol and has a recent history of disruptive or dangerous behavior and whose tenancy (A) would constitute a direct threat to the health or safety of another individual or (B) would result in substantial physical damage to the property of another, (3) has a recent history of disruptive or dangerous behavior and whose tenancy (A) would constitute a direct threat to the health and safety of another individual or (B) would result in substantial physical damage to the property of another, or (4) was convicted of the illegal sale or possession of a controlled substance, as defined in section 21a-240, within the prior twenty-four-month period.

(b) Any authority, municipal developer, nonprofit corporation or other lessor may evict any individual from such housing project who is convicted of the illegal sale or possession of a controlled substance, as defined in section 21a-240, during the period of time the individual is residing in such housing. Such eviction shall be in accordance with the provisions of chapter 832. Nothing in this section shall be construed to limit the remedies of any such authority, municipal developer, nonprofit corporation or lessor under chapter 832.

(P.A. 98-114, S. 3.)



Section 8-116d - Termination of lease or rental agreement upon acceptance for admission to housing project.

Any elderly person, as defined in subsection (m) of section 8-113a, who applies for and is accepted for admission to a housing project pursuant to this part or part VII of this chapter or pursuant to any other state or federal housing assistance program may terminate the lease or rental agreement for the dwelling unit that he or she occupies at the time of such acceptance, without the penalty or liability for the remaining term of the lease or rental agreement, upon giving thirty days' written notice to the landlord of such dwelling unit.

(P.A. 08-93, S. 1.)

History: P.A. 08-93 effective October 1, 2008, and applicable to leases or rental agreements entered into, renewed or extended on and after that date.



Section 8-117 - Establishment of rentals. Penalty for false statement concerning income.

Section 8-117 is repealed.

(March, 1958, P.A. 26, S. 6; 1959, P.A. 600, S. 15.)



Section 8-117a - Applicability of other statutes.

Except as limited by the provisions of section 8-118a, sections 8-50 to 8-63, inclusive, 8-65, 8-67 and 31-53 shall apply to housing authority projects referred to in this part and the property acquired and loans, grants, financial assistance or other financing made or to be made available therefor.

(1959, P.A. 600, S. 7; 1961, P.A. 508, S. 3; P.A. 83-574, S. 8, 20.)

History: 1961 act replaced existing provisions which had read as follows: Sections 8-50 to 8-55, inclusive, 8-59 to 8-63, inclusive, 8-65, 8-67, 8-81 and 31-53 shall apply to projects developed under this part and the property acquired and loans made therefor; P.A. 83-574 limited application of section to housing authority projects.



Section 8-117b - Disposal of projects. Conversion to a congregate housing project.

(a) Upon the determination by the Commissioner of Housing of the termination of the acute shortage of dwelling accommodations for elderly persons in the locality or upon the determination by the Commissioner of Housing and the authority, municipal developer, nonprofit corporation or housing partnership owning a housing project for elderly persons that it is to the best interest of the state and such authority, municipal developer, nonprofit corporation or housing partnership, said project or any part thereof may, subject to the provisions of any contract or agreement of the authority, municipal developer, nonprofit corporation or housing partnership with respect thereto, be disposed of by the authority, municipal developer, nonprofit corporation or housing partnership upon terms and conditions approved by the commissioner. The proceeds of any such sale, together with all assets owned by the authority, municipal developer, nonprofit corporation or housing partnership in connection with such project or part thereof, after payment of all necessary expenses incident to such sale, shall be applied to the redemption of any outstanding notes or bonds issued by the local authority to finance the cost of such project or part thereof. If the proceeds, together with all assets owned by the authority, municipal developer, nonprofit corporation or housing partnership in connection with such project or part thereof, are more than sufficient to redeem the outstanding balance of such notes and bonds, any balance remaining shall be paid over to the state for deposit to the credit of the housing repayment and revolving loan fund. This subsection shall not affect the obligation of the authority upon such notes or bonds or any obligation to the federal government.

(b) Upon the determination of the Commissioner of Housing that it is in the best interest of the locality in which a housing project for elderly persons is located or upon the determination of the commissioner and the authority, municipal developer or nonprofit corporation owning such a housing project that it is in the best interest of the state and such authority, municipal developer or nonprofit corporation, said project or any part thereof may, subject to the provisions of any contract or agreement entered into with the authority, municipal developer or nonprofit corporation, be converted to a congregate housing project, as defined in section 8-119e. Any such converted housing project shall be subject to the provisions of sections 8-119d to 8-119l, inclusive.

(1959, P.A. 600, S. 8; 1961, P.A. 508, S. 4; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 9, 20; P.A. 85-238, S. 5; P.A. 86-282, S. 1, 2; P.A. 87-436, S. 5, 23; P.A. 90-238, S. 7, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1961 act deleted “local” before the word “authority”, made disposition of project subject to provisions of any contract or agreement of authority with respect thereto, removed provision sale proceeds be applied to liquidate loans by state, added provision payments to state be deposited to credit of general fund, removed provision in last sentence that sales would not affect obligation of state on its guarantee of notes or bonds and added “to the federal government” at end; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 amended section to include references to nonprofit corporations; P.A. 85-238 added references to housing partnerships; P.A. 86-282 made existing provisions Subsec. (a) and added Subsec. (b) re conversion of a housing project for elderly persons to a congregate housing project; P.A. 87-436 added references to municipal developers; P.A. 90-238 revised provisions re allocation of moneys to the housing repayment and revolving loan fund rather than to the general fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-118 - Payments in lieu of taxes and assessments.

Section 8-118 is repealed.

(March, 1958, P.A. 26, S. 7; 1959, P.A. 600, S. 15.)



Section 8-118a - Payments in lieu of taxes and assessments.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to a municipality, a local authority shall pay each year, to the municipality in which any of its housing projects for elderly persons is located, a sum to be determined by the municipality with the approval of the Commissioner of Housing not in excess of ten per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(1959, P.A. 600, S. 9; 1967, P.A. 522, S. 8; P.A. 76-67, S. 2, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 93-309, S. 16, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 8; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 76-67 added exception for cases where payments made from funds given by federal government but limited payment to no more than amount taxes would have been if property were not tax-exempt; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 added provision requiring payments be made for rental or quasi-ownership units for the elderly in housing developments receiving financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed section; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.

Cited. 206 C. 711.



Section 8-118b - Contract to convey project to state on default.

In addition to the powers conferred by law upon any housing authority, any such authority in any contract with the state for financial assistance with regard to any housing project may obligate itself, which obligations shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws to convey to the state such housing project upon the occurrence of a substantial default with respect to the covenants or conditions to which such authority is subject. Such contract may further provide that, in case of such conveyance, the Commissioner of Housing may complete, operate, manage, lease, convey or otherwise deal with the housing project in accordance with the terms of such contract, provided the contract shall require that, as soon as practicable after the commissioner is satisfied that all defaults by reason of which the commissioner acquired the housing project have been cured and that the housing project will thereafter be operated in accordance with law and the terms of the contract, the commissioner shall reconvey to such authority the housing project if then owned by the state and as then constituted.

(1959, P.A. 600, S. 10; 1961, P.A. 508, S. 5; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1961 act substituted “for financial assistance with regard to any housing project” for “for annual contributions” in first sentence, provided commissioner should reconvey project “if then owned by the state” in the last sentence and made certain technical changes; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-118c - Bond issue for additional development cost of projects.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, but in no case later than June 30, 1988, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used for the purpose of grants by the Commissioner of Housing for additional development costs related to elderly housing projects.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Such bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 80-411, S. 1, 3; P.A. 83-366, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 83-366 extended the authorization date from June 30, 1983, to June 30, 1988, and removed the requirement that eligible projects be in the planning stage on April 1, 1986; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.



Section 8-119 - Bond issue.

Section 8-119 is repealed.

(March, 1958, P.A. 26, S. 8; 1959, P.A. 600, S. 15.)



Section 8-119a - Bond issues.

(a) For the purposes of this part, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, from time to time, in an amount which, together with the principal amount of any bonds theretofore issued by the state pursuant to this part, shall not in the aggregate exceed one hundred forty-five million six hundred thousand dollars. Such bonds shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges with or without premium as may be fixed and determined by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state are pledged for the payment of the interest thereon as the same becomes due and the payment of the principal thereof at maturity.

(b) Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund designated the “Rental Housing Fund for the Elderly”, which fund shall be used to make or provide for the capital grants, loans, deferred loans or advances authorized by section 8-114a and the payments authorized by section 8-119b. Payments from the Rental Housing Fund for the Elderly to authorities, municipal developers, nonprofit corporations or housing partnerships shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such authority, municipal developer, nonprofit corporation or housing partnership. All payments of fees by a housing authority, municipal developer, nonprofit corporation or housing partnership on a loan or deferred loan provided pursuant to section 8-114a financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of principal or interest by a housing authority, municipal developer, nonprofit corporation or housing partnership on a loan or deferred loan provided pursuant to section 8-114a and all fees and state service charges not financed from the proceeds of the state's general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(1959, P.A. 600, S. 11, 12; 1961, P.A. 508, S. 6, 7; 1963, P.A. 54, S. 7; 388; February, 1965, P.A. 265, S. 1; 1967, P.A. 359, S. 1; 522, S. 8; 1969, P.A. 383, S. 1; June, 1971, P.A. 4, S. 1; P.A. 73-286, S. 1, 5; P.A. 74-105, S. 1, 4; P.A. 75-460, S. 1, 2; P.A. 76-142, S. 2, 3; 76-343, S. 1, 2; P.A. 77-353, S. 1, 2; 77-614, S. 284, 610; P.A. 78-159, S. 1, 2; 78-303, S. 81, 136; P.A. 79-580, S. 1, 2; 79-598, S. 3, 4, 10; P.A. 80-443, S. 1, 3; P.A. 81-370, S. 9, 13; P.A. 82-369, S. 2, 28; P.A. 83-574, S. 10, 20; P.A. 84-443, S. 4, 20; P.A. 85-238, S. 6; 85-558, S. 5, 17; P.A. 86-396, S. 6, 25; P.A. 87-405, S. 3, 26; 87-436, S. 6, 23; P.A. 90-238, S. 8, 32; P.A. 92-166, S. 6, 31; P.A. 94-95, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1961 act increased authorized bond issue from $6,000,000 to $9,300,000, specified maximum maturity date of 30 years, provided for deposit of proceeds in excess of par value in general fund with balance in “Rental Housing Fund” to be used first to pay for principal of notes, eliminated provision for method of payment of bonds and notes and provided increase in fund resulting from investments be paid into fund; 1963 acts revised use of proceeds from sale of bonds and notes and increased bond issue to$12,600,000; 1965 act increased bond issue to $18,600,000; 1967 acts incorporated former Subsec. (2) into Subsec. (1) and raised maximum of bonds to $31,600,000, renumbering remaining Subsecs. accordingly and substituted commissioner of community affairs for public works commissioner; 1969 act increased bond limit to $49,600,000; 1971 act increased bond limit to $59,600,000; P.A. 73-286 increased limit to $64,600,000; P.A. 74-105 increased limit to $72,600,000; P.A. 75-460 increased limit to $77,600,000; P.A. 76-142 amended Subsec. (2) to include loans and to require that payments of principal, interest or fees by housing authority on a loan be paid into fund for rental housing for the elderly; P.A. 76-343 increased limit to $79,600,000; P.A. 77-353 increased limit to $89,600,000; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-159 increased limit to $99,600,000; P.A. 78-303 substituted commissioner for department; P.A. 79-580 increased limit to $104,600,000 and set June 30, 1984, as deadline for authorization of bonds; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-443 increased limit to $109,600,000, deleted deadline for authorization of bonds and imposed June 30, 1983, deadline for issuance of bonds; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of part VI of chapter 128 to $111,600,000 and extended the time that bonds may be authorized for such purposes to June 30, 1985; P.A. 82-369 increased the aggregate amount authorized to $116,600,000 and extended final date for issuance from June 30, 1985, to June 30, 1987; P.A. 83-574 amended Subsec. (2) to include references to nonprofit corporations; P.A. 84-443 amended Subsec. (1) to increase the authorization limit to $122,600,000 and to remove the authorization deadline; P.A. 85-238 added references to housing partnerships in Subsec. (2); P.A. 85-558 amended Subsec. (1) to increase the bond authorization limit to $129,600,000; P.A. 86-396 increased bond authorization to $136,600,000; P.A. 87-405 increased the bond authorization to $145,600,000; P.A. 87-436 redesignated former Subsecs. (1) to (3) as Subsecs. (a) to (c) and added references to municipal developers in Subsec. (b); P.A. 90-238 revised provisions re administrative expenses, state service fees and allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (b) to make technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 94-95 deleted former Subsec. (c) which had authorized investment of fund moneys in direct obligations of the U.S.; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.



Section 8-119b - Expenses payable from fund.

Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of this part, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Rental Housing Fund for the Elderly.

(1959, P.A. 600, S. 13; 1961, P.A. 508, S. 8; P.A. 90-238, S. 9, 32.)

History: 1961 act added “administrative or other cost or” before “expenses,” added incurred “by the state” and provided for payment from the fund rather than from accrued interest and premiums or from proceeds of bonds and notes; P.A. 90-238 allowed, rather than required, administrative expenses to be from the fund.



Section 8-119c - Amendment of contracts for assistance.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by or through the Commissioner of Housing, may enter into a contract or contracts with an authority amending the provisions of any contract or contracts for financial assistance with regard to any housing project entered into before June 13, 1961, pursuant to the provisions of this part to conform the provisions of any such contract so entered into to the provisions of the contracts authorized by law in effect on and after said date.

(1961, P.A. 508, S. 11; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-119aa - Purchase of conversion condominiums for state assisted housing.

Section 8-119aa is repealed.

(P.A. 80-396, S. 3, 5; P.A. 82-356, S. 13, 14.)



Section 8-119bb - Declaration of policy.

It is hereby declared (1) that there exists in the state an acute shortage of decent, safe and sanitary dwelling accommodations for low income persons at rents which they can afford to pay; that, within the state, low income persons are forced to reside in unsafe and unsanitary accommodations; and that such persons are forced to occupy overcrowded and congested dwelling accommodations; (2) that the shortage of safe and sanitary dwelling accommodations for low income persons cannot be relieved through the operation of private enterprise, and that the construction of housing accommodations for low income persons would, therefore, not be competitive with private enterprise; and (3) that the construction of new housing or rehabilitation of existing housing accommodations to provide safe and sanitary dwelling facilities for low income persons are public uses and purposes for which public money may be spent, and the necessity in the public interest for the provisions hereinafter enacted is declared as a matter of legislative determination.

(P.A. 86-362, S. 1, 10; P.A. 87-589, S. 2, 87.)

History: P.A. 87-589 made technical change to correct the numbering of this section as published in the general statutes revised to 1987.



Section 8-119cc - Implementation.

The provisions of sections 8-39 and 8-72 to 8-74, inclusive, except as otherwise provided in sections 8-119bb to 8-119jj, inclusive, shall govern the implementation of said sections.

(P.A. 86-362, S. 2, 10.)



Section 8-119dd - State assistance to authorities, municipal developers, nonprofit corporations and housing partnerships.

(a) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Housing, may enter into a contract or contracts with a housing authority, municipal developer or nonprofit corporation, or a partnership which includes a housing authority, municipal developer or nonprofit corporation, for state financial assistance for a rental housing project or projects for low income families in the form of grants or deferred loans.

(b) Grants or deferred loans made by the state under the authorization of this section shall be in an amount not in excess of the development cost of the projects as approved by the commissioner.

(P.A. 86-362, S. 3, 10; P.A. 87-436, S. 10, 23; P.A. 88-180, S. 1, 6; P.A. 93-309, S. 20, 29; 93-435, S. 75, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 13; P.A. 13-234, S. 2.)

History: P.A. 87-436 amended Subsec. (a) to authorize state to enter into contracts with municipal developers; P.A. 88-180 authorized assistance in the form of grants or deferred loans and provided for assistance to certain housing partnerships; P.A. 93-309 added new Subsec. (c) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (c) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (c) re regulations and application to program repealed by the same act; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-119ee - Bond issue.

The proceeds from the sale of any bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, for the purposes of sections 8-119bb to 8-119jj, inclusive, and of any notes issued in anticipation thereof as may be required for such purposes shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund designated as the “Low Income Rental Housing Fund”, which fund shall be used to make or provide for the grants or deferred loans authorized by section 8-119dd. Payments from the Low Income Rental Housing Fund to authorities, municipal developers or nonprofit corporations, or to partnerships which include a housing authority, municipal developer or nonprofit corporation, shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such authority, municipal developer, nonprofit corporation or partnership. All payments of state service charges for low income housing projects as authorized by the commissioner financed with the proceeds of bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in the Low Income Rental Housing Fund. All payments of state service charges for low income housing projects as authorized by the commissioner not financed from the proceeds of the state's general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(P.A. 86-362, S. 4, 10; P.A. 87-436, S. 11, 23; P.A. 88-180, S. 2, 6; P.A. 90-238, S. 13, 32; P.A. 94-95, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-436 added references to municipal developers in Subsec. (a); P.A. 88-180 added provisions re deferred loans and payments to certain housing partnerships in Subsec. (a); P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 94-95 deleted former Subsec. (b) re investment of fund moneys in direct obligations of the U.S.; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-119ff - Preliminary expenses.

Funds borrowed by an authority, municipal developer or nonprofit corporation, or a partnership which includes a housing authority, municipal developer or nonprofit corporation, to pay for options on sites, engineering and architectural services and other preliminary expenses incident to the construction of a low income rental housing project under the provisions of sections 8-119bb to 8-119jj, inclusive, may, subject to the approval of the Commissioner of Housing, be included as part of the cost of such project to be financed by the issuance of notes and bonds guaranteed by the state pursuant to the provisions of sections 8-119dd and 8-119ee. As used in this section, preliminary expenses include the complete cost of purchase of land.

(P.A. 86-362, S. 5, 10; P.A. 87-436, S. 12, 23; P.A. 88-180, S. 3, 6; P.A. 90-257, S. 7, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-436 added reference to municipal developers; P.A. 88-180 added provisions re funds borrowed by certain housing partnerships; P.A. 90-257 added provision including the complete cost of the purchase of land as a preliminary expense; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-119gg - Payments in lieu of taxes and assessments.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to a municipality, a housing authority approved by the Commissioner of Housing for state financial assistance for a low income housing project shall pay each year, to the municipality in which any of its housing projects for low income families are located, a sum to be determined by the municipality with the approval of the Commissioner of Housing not in excess of ten per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(P.A. 86-362, S. 6, 10; P.A. 93-309, S. 21, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 14; P.A. 07-217, S. 31; P.A. 13-234, S. 2.)

History: P.A. 93-309 added provision requiring payments be made for rental or quasi-ownership units for eligible households of very low income or low income in any housing development receiving financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed section; P.A. 07-217 made a technical change, effective July 12, 2007; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

The name that defendant applies to the fee does not override the statutory protection afforded to plaintiff. 131 CA 251.



Section 8-119hh - Disposal of projects.

Upon the determination by the Commissioner of Housing of the termination of the acute shortage of dwelling accommodations for low income persons in the locality or upon the determination by the Commissioner of Housing and the authority, municipal developer, nonprofit corporation or partnership which includes a housing authority, municipal developer or nonprofit corporation owning a housing project for low income persons that it is in the best interest of the state and such authority, municipal developer, nonprofit corporation or partnership, such project or any part thereof may, subject to the provisions of any contract or agreement of the authority, municipal developer, nonprofit corporation or partnership with respect thereto, be disposed of by the authority, municipal developer, nonprofit corporation or partnership upon terms and conditions approved by the commissioner. The proceeds of any such sale, after payment of all necessary expenses incident to such sale, shall first be used for the repayment to the state of the grant or grants, or any deferred loan made by the state to such authority, municipal developer, nonprofit corporation or partnership under section 8-119dd for the project. If the proceeds, together with all assets owned by the authority, municipal developer, nonprofit corporation or partnership in connection with such project or any part thereof, are more than sufficient to redeem the outstanding balance of any notes and bonds issued for such project, any balance remaining shall be paid over to the state for deposit to the credit of the Housing Repayment and Revolving Loan Fund.

(P.A. 86-362, S. 7, 10; P.A. 87-337, S. 1, 2; 87-436, S. 13, 23; P.A. 88-180, S. 4, 6; 88-364, S. 9, 123; P.A. 90-238, S. 14, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-337 required sale proceeds in excess of outstanding balance of notes and bonds to be paid to the state; P.A. 87-436 added references to municipal developers; P.A. 88-180 added provisions re certain housing partnerships; P.A. 88-364 made technical change; P.A. 90-238 revised provisions re allocation of moneys to the housing repayment and revolving loan fund rather than the general fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-119ii - Expenses payable from fund.

Subject to the approval of the Governor, any administrative or other costs or expenses incurred by the state in connection with the carrying out of the provisions of sections 8-119bb to 8-119jj, inclusive, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Low Income Rental Housing Fund.

(P.A. 86-362, S. 8, 10; P.A. 90-238, S. 15, 32.)

History: P.A. 90-238 allowed, rather than required, that administrative expenses be paid from the fund.



Section 8-119jj - Regulations.

(a) The Commissioner of Housing shall adopt regulations in accordance with the provisions of chapter 54 to: (1) Provide for the development, operation and management of such project or projects by housing authorities, municipal developers, nonprofit corporations and partnerships which include a housing authority, municipal developer or nonprofit corporation, (2) establish standard maximum income limits for the admission to and continued occupancy of tenants in such housing, and (3) determine the allocation of funds to meet the development costs of such project or projects, including, in the case of grants or loans financed from the proceeds of the state's general obligation bond issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative or other costs or expenses to be incurred by the state, and the terms and conditions of such grants or deferred loans.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 that establish maximum income limits for admission to and continued occupancy in projects that reflect area median incomes.

(P.A. 86-362, S. 9, 10; P.A. 87-436, S. 14, 23; P.A. 88-180, S. 5, 6; P.A. 90-238, S. 16, 32; P.A. 91-374, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-436 added reference to municipal developers; P.A. 88-180 added provisions re certain housing partnerships and changed financial assistance to grants or deferred loans; P.A. 90-238 revised provisions re administrative expenses; P.A. 91-374 designated existing language as Subsec. (a) and added new Subsec. (b) re regulation establishing maximum income limits; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-119kk - Rental assistance for elderly persons residing in state-assisted rental housing for the elderly. Regulations.

(a) The Commissioner of Housing shall implement and administer a program of rental assistance for elderly persons who reside in state-assisted rental housing for the elderly.

(b) Housing eligible for use in the program shall comply with applicable state and local health, housing, building and safety codes.

(c) In addition to rental assistance certificates made available to qualified tenants, to be used in eligible housing which such tenants are able to locate, the program may include housing support in which rental assistance for tenants is linked to participation by the property owner in other municipal, state or federal housing repair, rehabilitation or financing programs. The commissioner shall use rental assistance under this section to encourage the preservation of existing housing and the revitalization of neighborhoods or the creation of additional rental housing.

(d) The commissioner shall administer the program under this section to promote housing choice for certificate holders and encourage diversity of residents. The commissioner shall establish maximum rent levels for each municipality in a manner that promotes the use of the program in all municipalities. Any certificate issued pursuant to this section may be used for housing in any municipality in the state. The commissioner shall inform certificate holders that a certificate may be used in any municipality and, to the extent practicable, the commissioner shall assist certificate holders in finding housing in the municipality of their choice.

(e) Nothing in this section shall give any person a right to continued receipt of rental assistance at any time that the program is not funded.

(f) Whenever an individual who qualifies for rental assistance pursuant to this section moves into congregate housing, as defined in section 8-119e, the Commissioner of Housing shall calculate the rental assistance for such individual to include the entire period of his occupancy in the congregate housing facility, regardless of the rental-assistance status of any former congregate housing occupant.

(g) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section. The regulations shall establish maximum income eligibility guidelines for such rental assistance and criteria for determining the amount of rental assistance which shall be provided to elderly persons, provided the amount of assistance for elderly persons who are certificate holders shall be the difference between thirty per cent of their adjusted gross income, less a utility allowance, and the base rent.

(June 18 Sp. Sess. P.A. 97-2, S. 117, 165; P.A. 13-234, S. 29.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 13-234 amended Subsecs. (a) and (f) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, amended Subsec. (g) by deleting provision re commissioner administering program pursuant to certain regulations and made technical changes, effective July 1, 2013.

See Sec. 8-112a et seq. re housing for elderly persons.

See Sec. 8-119d et seq. re congregate housing for the elderly.



Section 8-119ll - Comprehensive assessment of rental assistance for the elderly and disabled.

Annually, the Department of Housing in consultation with the Connecticut Housing Finance Authority shall conduct a comprehensive assessment of current and future needs for rental assistance under section 8-119kk for housing projects for the state's elderly and disabled. Such analyses shall be incorporated into the report required pursuant to section 8-37qqq.

(P.A. 05-239, S. 2; P.A. 07-171, S. 2; P.A. 12-8, S. 1; P.A. 13-234, S. 30.)

History: P.A. 05-239 effective July 8, 2005; P.A. 07-171 added requirement that analyses submitted after April 1, 2006, be included in report required pursuant to Sec. 32-1m; P.A. 12-8 changed “select committee” to “joint standing committee”, effective May 2, 2012; P.A. 13-234 substituted “Department of Housing” for “Department of Economic and Community Development”, deleted provision re presentation of first analysis and substituted reference to Sec. 8-37qqq for reference to Sec. 32-1m re report into which analysis is to be incorporated, effective July 1, 2013.



Section 8-119d - Declaration of policy.

It is found and declared that there is a growing segment of the older population who, because of increasing age, infirmity and other functional limitations, are not able to perform all personal and household functions associated with complete independent living. Most of these people do not require the extent of care or supervision provided in a nursing home or other care institution. However, many of them do have need for specially designed housing and living environments that provide the supportive services necessary to remain semi-independent in a residential setting. It is further found and declared that congregate housing is one solution to meeting this need for specialized housing and services.

(P.A. 77-582, S. 1, 10.)

Cited. 206 C. 711.



Section 8-119e - Definitions.

As used in this part:

(a) “Congregate housing” means a form of residential environment consisting of independent living assisted by congregate meals, housekeeping and personal services, for persons sixty-two years old or older, who have temporary or periodic difficulties with one or more essential activities of daily living such as feeding, bathing, grooming, dressing or transferring.

(b) “Congregate housing project” means the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements or all other work performed in connection with a congregate housing program.

(P.A. 77-582, S. 2, 10; P.A. 78-328, S. 1, 3; P.A. 93-262, S. 76, 87.)

History: P.A. 78-328 changed age of those eligible for congregate housing from 60 to 62 years; P.A. 93-262 removed reference to Subsec. (a) of Sec. 17a-308, effective July 1, 1993.

Cited. 220 C. 556.



Section 8-119f - Program design and oversight.

The Commissioner of Housing shall design, implement, operate and monitor a program of congregate housing. For the purpose of this program, the Commissioner of Housing shall consult with the Commissioner on Aging for the provision of services for the physically disabled in order to comply with the requirements of section 29-271.

(P.A. 77-582, S. 3, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 85-444, S. 3; P.A. 93-262, S. 1, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 6; P.A. 13-125, S. 2; 13-234, S. 26.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 85-444 made commissioner of housing only, instead of both commissioner of housing and commissioner on aging, responsible for program, required commissioner of housing to consult with commissioner on aging for provision of services for physically disabled and required report every even-numbered year to general assembly; P.A. 93-262 authorized substitution of commissioner of social services for commissioner on aging, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-94 deleted requirement of submission of a biennial report on congregate housing; P.A. 13-125 replaced references to Commissioner of Economic and Community Development with references to Commissioner of Housing and added reference to Commissioner on Aging, effective July 1, 2013; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and substituted “Commissioner on Aging” for “Commissioner of Social Services”, effective July 1, 2013.



Section 8-119g - Implementation. Maximum income limits for admission. Deduction for congregate housing employment income.

(a) The provisions of section 8-113a and sections 8-115a to 8-118b, inclusive, shall govern the implementation of this part.

(b) On and after July 1, 1997, the maximum income limits for admission to a state congregate housing facility shall be eighty per cent of the area median income adjusted for family size.

(c) On and after July 1, 1998, an individual who lives in and is employed by a congregate housing facility may deduct up to two hundred dollars per month of his earnings from such employment for the purpose of determining income for such facility. In no event shall the deduction exceed the amount actually earned by the individual.

(P.A. 77-582, S. 4, 10; P.A. 93-262, S. 77, 87; June 18 Sp. Sess. P.A. 97-2, S. 154, 165; P.A. 98-158, S. 1, 2.)

History: P.A. 93-262 removed references to Sec. 17a-308(a), effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 added Subsec. (b) re maximum income limits for admission to a state congregate housing facility, effective July 1, 1997; P.A. 98-158 added Subsec. (c) re deduction from income calculations for congregate housing employment earnings, effective July 1, 1998.



Section 8-119h - State assistance to authorities, municipal developers, nonprofit corporations and housing partnerships.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20, the state, acting by and through the Commissioner of Housing, may enter into a contract or contracts with an authority, a municipal developer, a nonprofit corporation or a housing partnership for state financial assistance for a congregate housing project, in the form of capital grants, interim loans, permanent loans, deferred loans or any combination thereof for application to the development cost of such project or projects. A contract with an authority, a municipal developer, a nonprofit corporation or a housing partnership may provide that in the case of any loan made in conjunction with any housing assistance funds provided by an agency of the United States government, if such housing assistance funds terminate prior to complete repayment of a loan made pursuant to this section, the remaining balance of such loan may be converted to a capital grant or decreased loan. Any such state assistance contract with an authority, a municipal developer, a nonprofit corporation or a housing partnership for a capital grant or loan entered into prior to the time housing assistance funds became available from an agency of the United States government, may, upon the mutual consent of the commissioner and the authority, municipal developer, nonprofit corporation or housing partnership, be renegotiated to provide for a loan or increased loan in the place of a capital grant or loan or a part thereof, consistent with the above conditions. Such capital grants or loans shall be in an amount not in excess of the development cost of the project or projects, including, in the case of grants or loans financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative or other cost or expense to be incurred by the state in connection therewith, as approved by said commissioner. In anticipation of final payment of such capital grants or loans, the state, acting by and through said commissioner and in accordance with such contract, may make temporary advances to the authority, municipal developer, nonprofit corporation or housing partnership for preliminary planning expense or other development cost of such project or projects. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. Any such authority, municipal developer, nonprofit corporation or housing partnership may, subject to the approval of the Commissioner of Housing, contract with any other person approved by the Commissioner of Housing for the operation of a project undertaken pursuant to this part. As used in this section, “housing partnership” has the same meaning as provided in subsection (n) of section 8-113a.

(P.A. 77-582, S. 5, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-490; P.A. 85-444, S. 4; P.A. 87-416, S. 5, 24; 87-436, S. 7, 23; P.A. 90-238, S. 10, 32; P.A. 92-166, S. 7, 31; P.A. 93-262, S. 78, 87; 93-309, S. 17, 29; 93-435, S. 73, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 9; P.A. 11-168, S. 4; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-490 allowed for any person approved by the commissioner of housing to contract to operate a project; P.A. 85-444 included references to nonprofit corporations, provided for state financial assistance in form of loans without regard to federal assistance, modified provisions re conversion of loans to grants and deleted references to commissioner on aging and to community housing development corporations and other corporations approved by commissioner on aging; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 87-436 added provisions authorizing state to enter into contracts with municipal developers; P.A. 90-238 revised provisions re administrative expenses; P.A. 92-166 amended Subsec. (a) to make technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 93-262 removed reference to Sec. 17a-308(a), effective July 1, 1993; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made a conforming change; P.A. 11-168 made housing partnerships eligible to enter into contracts for financial assistance, expanded references to such contracts to include municipal developers, nonprofit corporations and housing partnerships, and added definition of “housing partnership”, effective July 13, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-119i - Bond issues. Administrative costs.

(a) For the purposes of this part, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, from time to time, in an amount which, together with the principal amount of any bonds theretofore issued by the state pursuant to this part, shall not in the aggregate exceed twenty-one million dollars. Such bonds shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges with or without premium as may be fixed and determined by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state are pledged for the payment of the interest thereon as the same becomes due and the payment of the principal thereof at maturity.

(b) Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund designated the “Congregate Housing Fund for the Elderly”, which fund shall be used to make or provide for the capital grants, loans or advances authorized by section 8-119h. Payments from the “Congregate Housing Fund for the Elderly” to authorities, municipal developers or nonprofit corporations shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such authority, municipal developer or nonprofit corporation. All payments of fees by a housing authority, municipal developer or nonprofit corporation pursuant to section 8-119h financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of principal or interest by a housing authority, municipal developer, nonprofit corporation or housing partnership on a loan provided pursuant to section 8-114a and all fees and state service charges not financed from the proceeds of the state's general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(c) The State Treasurer is authorized to invest in direct obligations of the United States of America such moneys in the Congregate Housing Fund for the Elderly as he may deem to be available for such purpose, and any net increase of said fund resulting therefrom shall be added to said fund.

(d) Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of this part, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Congregate Housing Fund for the Elderly.

(P.A. 77-582, S. 6, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 84-443, S. 5, 20; P.A. 85-444, S. 5; 85-558, S. 6, 17; P.A. 86-396, S. 7, 25; P.A. 87-405, S. 4, 26; 87-436, S. 8, 23; P.A. 88-343, S. 5, 32; P.A. 90-238, S. 11, 12, 32; P.A. 93-262, S. 79, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-443 increased authorization limit to $5,000,000; P.A. 85-444 added references to nonprofit corporations in Subsec. (2), deleting references to community housing corporations or other corporations approved by commissioner on aging; P.A. 85-558 increased bond authorization limit in Subsec. (1) to $9,000,000; P.A. 86-396 increased bond authorization to $15,000,000; P.A. 87-405 increased the bond authorization to $21,000,000 and added Subsec. (4) re administrative costs; P.A. 87-436 redesignated former Subsecs. (1) to (3) as Subsecs. (a) to (c) and added references to municipal developers in Subsec. (b); P.A. 88-343 amended Subsec. (d) to provide for approval by the governor, rather than the state bond commission, of payment of administrative expenses; P.A. 90-238 revised provisions in Subsec. (b) re fees and allocation of moneys to various housing funds and amended Subsec. (d) to allow, rather than require, that administrative expenses be paid from the fund; P.A. 93-262 removed, in Subsec. (a), references to Subsec. (a) of Sec. 17a-308, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.



Section 8-119j - Conversion to a “housing project”.

In the event that sufficient appropriations for the operation of this program are no longer available, a congregate housing program assisted pursuant to section 8-119h may, at the discretion of the Commissioner of Housing, be converted to a “housing project” as defined in section 8-113a subject to all of the provisions of part VI of this chapter.

(P.A. 77-582, S. 7, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-119k - Payment in lieu of taxes.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to a municipality, an eligible developer approved by the Commissioner of Housing for state financial assistance for a congregate housing project, shall pay each year, to the municipality in which any of its congregate housing projects for the elderly or congregate housing portions of housing developments receiving financial assistance pursuant to subsection (a) or (e) of section 8-37qq, section 8-71, 8-118a, 8-119h, 8-119k, 8-119l, or 8-119gg, subsection (e) of section 8-214f, subsection (b) of section 8-216, subsection (f) of section 8-218, or section 8-218a or 8-356, is located, a sum to be determined by the municipality with the approval of the Commissioner of Housing not in excess of ten per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(P.A. 79-394; P.A. 80-483, S. 27, 186; P.A. 93-309, S. 18, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 10; P.A. 13-234, S. 2.)

History: P.A. 80-483 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 added provision requiring that payments be made for any congregate housing portion of a housing development receiving financial assistance under Secs. 8-430 to 8-438, inclusive, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed sections and subsections; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-118a re payments in lieu of taxes on housing projects for the elderly.

Cited. 206 C. 711.



Section 8-119l - Operating subsidies for congregate housing projects.

The state, acting by and through the Commissioner of Housing, may enter into a contract or contracts with an authority, a municipal developer, a nonprofit corporation or a housing partnership for state financial assistance in the form of a grant-in-aid for an operating cost subsidy for state-financed congregate housing projects developed pursuant to this part. In calculating the amount of the grant-in-aid, the commissioner shall use adjusted gross income of tenants. As used in this section, “adjusted gross income” means annual aggregate income from all sources minus fifty per cent of all unreimbursable medical expenses. As used in this section, “housing partnership” has the same meaning as provided in subsection (n) of section 8-113a.

(June Sp. Sess. S.A. 83-1, S. 35, 37; P.A. 85-444, S. 6; P.A. 87-436, S. 9, 23; P.A. 93-309, S. 19, 29; 93-435, S. 74, 95; P.A. 94-146, S. 1, 2; May 25 Sp. Sess. P.A. 94-1, S. 112, 130; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 11; P.A. 11-168, S. 5; P.A. 13-234, S. 2.)

History: P.A. 85-444 added reference to nonprofit corporations, deleting reference to authorities created by Sec. 8-40, community housing development corporations and other corporations approved by commissioner of aging; P.A. 87-436 authorized contracts with municipal developers; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting reference to “July 1, 1994,” re the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 94-146 amended Subsec. (a) to provide that the commissioner of housing use adjusted gross income of tenants in calculating the amount of the grant, effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by making technical change, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made conforming changes; P.A. 11-168 made housing partnerships eligible to enter into contracts for financial assistance and added definition of “housing partnership”, effective July 13, 2011; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-119m - Congregate housing and congregate housing project joint pilot program. Regulations.

(a) The Commissioner of Housing and the Commissioner of Social Services shall establish a joint pilot program to provide for the development and operation of congregate housing and congregate housing projects, as defined in section 8-119e, in which, at a minimum, (1) residents pay no more than sixty per cent of their income to live and receive meals in such housing, (2) residents receive three meals per day, and (3) such housing contains a single kitchen facility and a central dining area. The commissioners may provide technical assistance and the Commissioner of Housing may provide financial assistance in the form of grants-in-aid or loans for such development and operation under the program. Any grant-in-aid or loan shall be awarded in accordance with such terms and conditions as the Commissioner of Housing may prescribe. The pilot program shall provide such assistance for no more than two congregate housing projects located in different municipalities.

(b) The Commissioner of Housing, in consultation with the Commissioner of Social Services, shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. The regulations shall establish the criteria for awarding grants-in-aid and loans authorized under this section, and the terms and conditions of such grants and loans.

(P.A. 89-306, S. 1, 2; P.A. 90-230, S. 69, 101; P.A. 93-262, S. 31, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 90-230 corrected an internal reference in Subsec. (a); P.A. 93-262 replaced reference to commissioner on aging and commissioner of human resources with reference to commissioner of social services and deleted Subsec. (c) re report to general assembly, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-119n - Congregate housing project pilot program offering assisted living services. Regulations. Report.

(a) The Commissioner of Housing shall maintain a pilot program in the congregate housing facility existing in the town of Norwich to provide assisted living services for the frail elderly. Such assisted living services shall include, but not be limited to, routine nursing services and assistance with activities of daily living. Such congregate housing facility shall contract with an assisted living services agency, as defined in section 19a-490. The commissioner may provide technical assistance and shall provide financial assistance in the form of grants-in-aid for such pilot program. For purposes of this section, “frail elderly” means elderly persons who have temporary or periodic difficulties with one or more essential activities of daily living, as determined by the commissioner.

(b) The Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(June 18 Sp. Sess. P.A. 97-2, S. 152, 165; P.A. 06-93, S. 12; P.A. 13-234, S. 27.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 06-93 amended Subsec. (a) to remove reference to repealed section and define “frail elderly”; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, amended Subsec. (a) by changing “shall establish a pilot program” to “shall maintain a pilot program” and deleting “on July 1, 1997”, deleted former Subsec. (b) re report and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2013.



Section 8-119t - Grants-in-aid for expanding independent living opportunities. Definition. Regulations.

(a) The Commissioner of Housing shall encourage the development of independent living opportunities for low and moderate income handicapped and developmentally disabled persons by making grants-in-aid, within available appropriations, to state-wide, private, nonprofit housing development corporations which are organized and operating for the purpose of expanding independent living opportunities for such persons. Such grants-in-aid shall be used to facilitate the development of small, noninstitutionalized living units for such persons, through programs including, but not limited to, preproject development, receipt of federal funds, site acquisition and architectural review. For the purposes of this part, “handicapped and developmentally disabled persons” means any persons who are physically or mentally handicapped, including, but not limited to, persons with autism, persons with intellectual disability or persons who are physically disabled or sensory impaired.

(b) The Commissioner of Housing may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(P.A. 79-442, S. 1, 2, 4; P.A. 80-21, S. 2, 3, 5; 80-483, S. 141, 142, 186; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-279, S. 34, 45; P.A. 11-129, S. 4; P.A. 13-234, S. 28.)

History: P.A. 80-21 and P.A. 80-483 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; (Revisor's note: In 1999 the word “part” in Subsec. (b) was changed editorially by the Revisors to “section” due to inclusion of new Sec. 8-119x in part VIII of chapter 128); P.A. 99-279 amended Subsec. (a) to require that such grants-in-aid be made “within available appropriations”, effective July 1, 1999; P.A. 11-129 substituted “persons with autism, persons with intellectual disability or persons who are physically disabled or sensory impaired” for “mentally retarded, physically disabled, sensory impaired and autistic persons” in Subsec. (a); P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and amended Subsec. (b) to change “shall” to “may” re adoption of regulations, effective July 1, 2013.



Section 8-119x - Database of dwelling units suitable for persons with disabilities.

The Commissioner of Housing shall, in consultation with the Department of Social Services, the State Building Inspector, the Office of Protection and Advocacy for Persons with Disabilities, the Department of Administrative Services and the Office of Policy and Management, establish a state-wide electronic database of information on the availability of dwelling units in the state which are accessible to or adaptable for persons with disabilities. To the extent practicable, such database shall include such information as: (1) The location of, the monthly rent for and the number of bedrooms in each such dwelling unit, (2) the type of housing and neighborhood in which each such dwelling unit is located, (3) the vacancy status of each such dwelling unit, (4) if a unit is unavailable, the date such unit is expected to become available or the date when a waiting list is expected to open, and (5) any feature of each such unit that makes it accessible to or adaptable for persons with disabilities.

(P.A. 98-263, S. 2, 21; P.A. 03-278, S. 113; P.A. 11-51, S. 76; 11-168, S. 6; P.A. 13-234, S. 2.)

History: P.A. 98-263 effective July 1, 1998; P.A. 03-278 made a technical change, effective July 9, 2003; pursuant to P.A. 11-51, “Department of Information and Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; P.A. 11-168 required database to include enumerated information “to the extent practicable”, added “or the date when a waiting list is expected to open” in Subdiv. (4), and deleted requirement that Commissioner of Economic and Community Development use information from computer-assisted mass appraisal systems, effective July 13, 2011; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.






Chapter 129 - Connecticut Housing Authority: Housing Projects

Section 8-119zz - Connecticut Housing Authority established. Board members, appointment, term, procedure.

(a) There is established the Connecticut Housing Authority, which shall be a body politic and corporate and shall constitute a public instrumentality and political subdivision of the state created for the performance of an essential public and governmental function. The powers of the Connecticut Housing Authority shall be vested in and exercised by a board of directors, which shall consist of the Commissioner of Housing or his designee, the State Treasurer or his designee, the Secretary of the Office of Policy and Management or his designee and four members having training or experience in the fields of public housing, public finance or public administration, who shall be appointed by the Governor. Any vacancy shall be filled in the manner prescribed under section 4-7. The chairperson of the board shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly. Action may only be taken by the authority by a majority vote of the members of the board of directors. The Connecticut Housing Authority shall not be construed to be a department, institution or agency of the state. The authority shall continue as long as it shall have bonds or other obligations outstanding and until its existence is terminated by law. Upon the termination of the existence of the authority, all rights and properties of the authority shall pass to and be vested in the state of Connecticut.

(b) The terms of the present members shall expire on September 30, 1989. On or before October 1, 1989, the Governor shall appoint members of the board of directors as provided in subsection (a) of this section as follows: One member shall serve a term of four years from said October first, one member shall serve a term of three years from said October first, one member shall serve a term of two years from said October first and one member shall serve a term of one year from said October first. Thereafter all members shall be appointed for a term of four years from October first in the year of their appointment.

(c) The board of directors may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(d) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing bonds for the purpose of refunding or refinancing existing debt of the authority as required by the terms of such existing debt and retiring bonds, bond anticipation notes and other obligations of the authority; and (6) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(e) Notwithstanding the provisions of any other law to the contrary, except the provisions of section 8-42, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(P.A. 86-281, S. 1, 13; P.A. 88-225, S. 6, 14; 88-266, S. 1, 46; P.A. 89-126, S. 2; P.A. 94-56, S. 1, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 88-225 added new Subsec. specifying when a financial interest and membership on the authority do not constitute a conflict of interest; P.A. 88-266 designated existing section as Subsec. (a), amended Subsec. (a) to insert reference to governmental function, to establish a board of directors as governing body of the authority, to require chairperson to be appointed by governor with advice and consent of general assembly instead of requiring commissioner of housing to serve as chairman, provide that authority is not a department, institution or agency of state, and to add provisions re existence and termination of authority, and added Subsecs. re board member terms, delegation of board powers and duties and adoption of written procedures; P.A. 89-126 amended Subsec. (a) to provide that the commissioner of housing or his designee shall serve as a member of the board of directors of the authority; P.A. 94-56 amended Subsec. (d) by deleting authority to acquire real property and underwrite bonds and award grants and limited authority to issue bonds, effective May 25, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-120 - Area of operation.

The area of operation of the Connecticut Housing Authority in regard to housing shall include all of the state, provided said authority shall not, on and after May 25, 1994, initiate or acquire any additional housing projects in any municipality. If the Connecticut Housing Authority has on or before May 25, 1994, undertaken a housing project within a municipality for which a local housing authority is subsequently authorized to transact business and exercise its authority pursuant to chapter 128, the Connecticut Housing Authority may continue to operate any of the state's projects in such municipality theretofore completed and may complete and operate any of such projects theretofore initiated in such municipality, but shall initiate no additional projects in such municipality. The Connecticut Housing Authority may sell, lease or transfer management of any of the state's housing projects within such municipality to such local housing authority.

(1949 Rev., S. 962; 1963, P.A. 54, S. 8; 1967, P.A. 522, S. 8; P.A. 75-260, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-339, S. 6, 9; P.A. 86-281, S. 3; P.A. 94-56, S. 2, 5.)

History: 1963 act substituted “initiate a housing project” for “exercise the powers set forth in subsection (a) of section 8-121” in the first sentence and eliminated requirement municipality or local authority have applied for federal funds, substituted same phrase in second sentence and eliminated after native requirement in Subdiv. (b) of that sentence that authority have contracted to sell its projects to the state; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 75-260 empowered commissioner to initiate housing project under certain circumstances; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-339 inserted definition of “initiating a housing project” and provided that no resolution would be required for rehabilitation projects; P.A. 86-281 replaced commissioner of housing with Connecticut housing authority and amended reference to Sec. 8-121; P.A. 94-56 prohibited acquisition of projects after May 25, 1994, effective May 25, 1994.

See Sec. 8-82 re authority of Commissioner of Housing to purchase and sell units, to insure and make mortgage loans, etc. in name of state.



Section 8-121 - Connecticut Housing Authority a successor to housing authority powers of Commissioner of Housing. Powers of Connecticut Housing Authority.

(a) The Connecticut Housing Authority shall, in accordance with the provisions of sections 4-38d, 4-38e and 4-39, constitute a successor to the functions, powers and duties of the Commissioner of Housing relating to the exercise by the Commissioner of Housing of the powers of a housing authority pursuant to chapter 128 and this chapter.

(b) The Connecticut Housing Authority shall have the same rights, powers, duties, privileges, immunities and limitations as local housing authorities established pursuant to chapter 128, except as otherwise provided in this chapter, notwithstanding any other provisions of the general statutes.

(c) Without limiting any other powers of the Connecticut Housing Authority, the authority shall have power: (1) To sell or lease, with the approval of the Secretary of the Office of Policy and Management, and provide for the management of any of the state's housing projects upon terms and conditions which the authority deems appropriate, provided preference in the sale of a one-family or two-family dwelling unit in any such housing project, or any part thereof, or of shares in a cooperative or condominium association purchasing a project or part of a project, shall be given to buyers in accordance with the provisions of subsection (b) of section 8-76; and provided further that the sale of one or more multifamily dwelling units in any such housing project, or any part thereof, shall be made in accordance with the provisions of subsection (a) of section 8-76. The proceeds of the sale of any such project, or part thereof, the cost of which was financed by notes or bonds issued or guaranteed by the state, or of any agency thereof, after payment of all necessary expenses incident to such sale, shall be applied so far as practicable to the redemption of all such outstanding notes or bonds. If such proceeds are more than sufficient to redeem all such outstanding notes and bonds, the balance remaining shall be deposited in the Housing Mortgage Fund designated pursuant to section 8-87; (2) to finance the sale of any of the state's housing projects pursuant to the provisions of subdivision (1) of this subsection, by a purchase money note providing for its complete amortization within a period not exceeding fifty years from its date, bearing interest at a rate to be set by the commissioner as provided in subsection (c) of section 8-76, but not below the minimum rate determined by the State Bond Commission and secured by a first mortgage on the premises purchased; (3) to do any and all acts or things necessary or appropriate to service purchase money notes and mortgages originated pursuant to the provisions of subdivision (2) of this subsection, including entering into agreements with banks, mortgage service agencies and other institutions to service such notes and mortgages for service fees payable from collections of principal and interest on such notes, and upon default in the repayment of any such purchase money note, to acquire title to the premises mortgaged to secure the same in the name of the state by foreclosure or otherwise, and, upon acquisition by the state of title to any premises mortgaged to secure any such purchase money note, to dispose of the same for such price and upon such terms as the authority deems proper with the approval of the Secretary of the Office of Policy and Management; (4) to receive and accept aid or contributions, including money, property, labor and other things of value, from any source; and (5) to invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state of Connecticut and in other obligations which are legal investments for savings banks in this state.

(d) Notwithstanding any other provisions of the general statutes, if the Connecticut Housing Authority is designated as the redevelopment agency of a municipality, pursuant to section 8-126, the Connecticut Housing Authority shall have all the rights, duties, privileges, immunities and limitations as redevelopment agencies established pursuant to chapter 130.

(e) Notwithstanding the provisions of the general statutes, on and after May 25, 1994, the Connecticut Housing Authority shall not initiate or acquire any additional housing projects or provide financing, except refunding or refinancing of existing debt of the Connecticut Housing Authority if required by the terms of such existing debt, for any housing project through the issuance of bonds or otherwise, whether or not such housing project was initiated, acquired or financed by the Connecticut Housing Authority on or before May 25, 1994, except that the Connecticut Housing Authority may supplement or amend the terms of bonds issued or assumed by the Connecticut Housing Authority prior to May 25, 1994, and, in connection therewith, may give such notice and hold such public hearings as may be required by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. The Connecticut Housing Authority shall exercise the powers and authority granted pursuant to the general statutes only to (1) administer or otherwise transact with respect to housing projects initiated, acquired, or financed, including through the issuance or assumption of bonds or otherwise on or before May 25, 1994, and (2) complete and perform obligations of the Connecticut Housing Authority incurred prior to or existing on or before May 25, 1994, including obligations under any bonds issued or assumed by the authority before said date.

(1949 Rev., S. 963; 1963, P.A. 54, S. 9; 1967, P.A. 522, S. 8; 1969, P.A. 288; P.A. 73-191, S. 2; P.A. 77-614, S. 19, 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 80-238, S. 2, 3; P.A. 81-436, S. 5, 6; P.A. 83-339, S. 7, 9; P.A. 86-281, S. 2; P.A. 88-266, S. 2, 46; P.A. 94-56, S. 3, 5; P.A. 95-250, S. 1; P.A. 96-180, S. 8, 166; 96-211, S. 1, 5, 6; P.A. 13-234, S. 5.)

History: 1963 act added phrase beginning “notwithstanding” to Subsec. (a); 1967 act substituted commissioner of community affairs for public works commissioner; 1969 act added Subsec. (b)(5) to (8) re selling, leasing and managing of projects; P.A. 73-191 amended Subsec. (b)(6) and (7) to distinguish between sales involving one or two-family units and sales involving cooperatives or condominium associations and made commissioner of community affairs responsible for setting interest rates within limitation that they not be lower than minimum set by bond commission; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted department of economic development for commissioner of community affairs; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-238 amended Subsec. (a) to delete phrase “with respect to the management and disposition of state property” and added Subsec. (c); P.A. 81-436 added reference to purchases from the consolidated supply program to Subsec. (c); P.A. 83-339 added Subsec. (d) concerning designation of commissioner as redevelopment agency; P.A. 86-281 replaced commissioner of housing with Connecticut housing authority throughout section, added new Subsec. (a), making Connecticut housing authority successor to housing authority functions, powers and duties of commissioner, relettered existing Subsecs. (a) and (b) as (b) and (c), respectively, and, in new Subsec. (c), repealed Subdivs. (1) to (5), inclusive, re powers of commissioner re collection of information, studies and acceptance of federal funds, and renumbered remaining Subdivs. accordingly, and repealed previously existing Subsec. (c) re master contracts and waiver of bidding requirement and fiscal limits of Sec. 8-44; P.A. 88-266 added Subdivs. (4) and (5) to Subsec. (c), re receipt and acceptance of aid or contributions and investment of funds; P.A. 94-56 added Subsec. (e) prohibiting initiation or acquisition of projects or the provision of financing on and after May 25, 1994, effective May 25, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-180 amended Subsec. (c) by making technical changes, effective June 3, 1996; (Revisor's note: In 2003 a reference in Subsec. (a) to “chapters 128 and 129” was changed editorially by the Revisors to “chapter 128 and this chapter”); P.A. 13-234 amended Subsec. (a) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.

See Sec. 8-57 re commissioner's power to contract with federal government for assistance.

See Sec. 8-68 re commissioner's authority to conduct housing research and studies.

See Sec. 8-82 re commissioner's authority to purchase and sell units, to insure and make mortgage loans, etc. in name of state.

See Sec. 8-244b, 8-244c, 8-244d re State Housing Authority, successor agency to Connecticut Housing Authority.



Section 8-121a - Issuance of bonds. Hearings.

Section 8-121a is repealed, effective May 25, 1994.

(P.A. 83-339, S. 8, 9; P.A. 86-281, S. 4; P.A. 89-211, S. 14; P.A. 94-56, S. 4, 5.)



Section 8-122 - Applicable laws.

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law. Except as otherwise provided in this chapter or inconsistent therewith, all provisions of law applicable to local housing authorities and the commissioners of such authorities shall be applicable to the Connecticut Housing Authority and members of the board of directors of said authority; provided, for such purpose, the rights and duties granted to and imposed upon mayors, clerks and local housing authorities by chapter 128 are herein granted to and imposed upon the Governor, the Secretary of the State and the Connecticut Housing Authority, respectively. As used in this chapter “housing projects” means any projects developed or administered pursuant to chapter 128. Any bonds or other obligations issued by the state shall be issued pursuant to chapter 128.

(1949 Rev., S. 966; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-281, S. 5; P.A. 88-266, S. 3, 46.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-281 replaced commissioner of housing with Connecticut housing authority; P.A. 88-266 inserted reference to the board of directors.



Section 8-123 - Citizens' Advisory Commission on Housing.

Section 8-123 is repealed.

(March, 1950, S. 481d; 1967, P.A. 522, S. 35.)






Chapter 130 - Redevelopment and Urban Renewal. State and Federal Aid. Community Development. Urban Homesteading

Section 8-124 - Declaration of public policy.

It is found and declared that there have existed and will continue to exist in the future in municipalities of the state substandard, insanitary, deteriorated, deteriorating, slum or blighted areas which constitute a serious and growing menace, injurious and inimical to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, and the existence of such areas constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities, and retards the provision of housing accommodation; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids herein provided; that the acquisition of property for the purpose of eliminating substandard, insanitary, deteriorated, deteriorating, slum or blighted conditions thereon or preventing recurrence of such conditions in the area, the removal of structures and improvement of sites, the disposition of the property for redevelopment incidental to the foregoing, the exercise of powers by municipalities acting through agencies known as redevelopment agencies as herein provided, and any assistance which may be given by any public body in connection therewith, are public uses and purposes for which public money may be expended and the power of eminent domain exercised; and that the necessity in the public interest for the provisions of this chapter is hereby declared as a matter of legislative determination.

(1949 Rev., S. 988; 1953, S. 483d; November, 1955, S. N30; 1959, P.A. 397, S. 1.)

History: 1959 act added word “deteriorating”.

Inclusion within area of certain properties which are not substandard does not constitute unreasonable or arbitrary action because it is condition obtaining as to entire area and not as to individual properties which is determinative; addition of word “deteriorating” indicates legislative intent that section is to be liberally construed. 147 C. 321. In determination whether property which is not substandard is essential to plan of redevelopment, condition obtaining as to entire area and not as to individual properties is determinative; condition of plaintiffs' buildings and use to which they are devoted have significance on question whether they could not be successfully integrated into overall plan for area in order to achieve its objective; if they could not be, then acquisition of property was essential to complete an adequate unit of development, even though the property was not, in itself, substandard. 150 C. 42. Cited. 162 C. 531.

Authority and obligations under Redevelopment Act discussed. 51 CA 262.



Section 8-125 - Definitions.

As used in this chapter:

(1) “Redevelopment” means improvement by the rehabilitation or demolition of structures, by the construction of new structures, improvements or facilities, by the location or relocation of streets, parks and utilities, by replanning or by two or more of these methods;

(2) “Redevelopment area” means an area within the state that is deteriorated, deteriorating, substandard or detrimental to the safety, health, morals or welfare of the community. An area may consist partly or wholly of vacant or unimproved land or of land with structures and improvements thereon, and may include structures not in themselves substandard or insanitary which are found to be essential to complete an adequate unit of development, if the redevelopment area is deteriorated, deteriorating, substandard or detrimental to the safety, health, morals or welfare of the community. An area may include properties not contiguous to each other. An area may include all or part of the territorial limits of any fire district, sewer district, fire and sewer district, lighting district, village, beach or improvement association or any other district or association, wholly within a town and having the power to make appropriations or to levy taxes, whether or not such entity is chartered by the General Assembly;

(3) A “redevelopment plan” means a plan that includes: (A) (i) A description of the redevelopment area and the condition, type and use of the structures therein, and (ii) specification of each parcel proposed to be acquired, including parcels to be acquired by eminent domain; (B) the location and extent of the land uses proposed for and within the redevelopment area, such as housing, recreation, business, industry, schools, civic activities, open spaces or other categories of public and private uses; (C) the location and extent of streets and other public utilities, facilities and works within the redevelopment area; (D) schedules showing the number of families displaced by the proposed improvement, the method of temporary relocation of such families and the availability of sufficient suitable living accommodations at prices and rentals within the financial reach of such families and located within a reasonable distance of the area from which such families are displaced; (E) present and proposed zoning regulations in the redevelopment area; (F) a description of how the redevelopment area is deteriorated, deteriorating, substandard or detrimental to the safety, health, morals or welfare of the community; and (G) any other detail including financial aspects of redevelopment which, in the judgment of the redevelopment agency authorized herein, is necessary to give it adequate information;

(4) “Planning agency” means the existing city or town plan commission or, if such agency does not exist or is not created, the legislative body or agency designated by it;

(5) “Redeveloper” means any individual, group of individuals or corporation or any municipality or other public agency including any housing authority established pursuant to chapter 128;

(6) “Real property” means land, subterranean or subsurface rights, structures, any and all easements, air rights and franchises and every estate, right or interest therein; and

(7) “Deteriorated” or “deteriorating” with respect to a redevelopment area means an area within which at least twenty per cent of the buildings contain one or more building deficiencies or environmental deficiencies, including, but not limited to: (A) Defects that warrant clearance; (B) conditions from a defect that are not correctable by normal maintenance; (C) extensive minor defects that collectively have a negative effect on the surrounding area; (D) inadequate original construction or subsequent alterations; (E) inadequate or unsafe plumbing, heating or electrical facilities; (F) overcrowding or improper location of structures on land; (G) excessive density of dwelling units; (H) conversion of incompatible types of uses, such as conversion of a structure located near family dwelling units to rooming houses; (I) obsolete building types, such as large residences or other buildings which because of lack of use or maintenance have a blighting influence; (J) detrimental land uses or conditions, such as incompatible uses, structures in mixed use, or adverse influences from noise, smoke or fumes; (K) unsafe, congested, poorly designed, or otherwise deficient streets; (L) inadequate public utilities or community facilities that contribute to unsatisfactory living conditions or economic decline; or (M) other equally significant building deficiencies or environmental deficiencies.

(1949 Rev., S. 979; 1953, 1955, S. 484d; 1957, P.A. 13, S. 51; 1959, P.A. 397, S. 2; 1967, P.A. 880; 1972, P.A. 99, S. 1; P.A. 07-141, S. 5; 07-207, S. 1.)

History: 1959 act added “deteriorating” in Subdiv. (b); 1967 act amended Subsec. (b) to allow inclusion of all or parts of listed types of districts and associations and others in areas whether or not such districts and associations are chartered by general assembly; 1972 act added Subsec. (f) defining “real property”; P.A. 07-141 redesignated Subsecs. (a) to (f) as Subdivs. (1) to (6) and redefined “redevelopment area” and “redevelopment plan”, effective October 1, 2007, and applicable to redevelopment plans adopted on or after that date; P.A. 07-207 added Subdiv. (7) defining “deteriorated” or “deteriorating” with respect to a redevelopment area, effective October 1, 2007, and applicable to redevelopment plans adopted on or after that date.

Subdiv. (2) (former Subsec. (b)):

Inclusion within area of certain properties which are not substandard does not constitute unreasonable or arbitrary action because it is condition obtaining as to entire area and not as to individual properties which is determinative; addition of word “deteriorating” indicates legislative intent that Subsec. is to be liberally construed. 147 C. 321. Cited. 148 C. 517. In determination whether property which is not substandard is essential to plan of redevelopment, condition obtaining as to entire area and not as to individual properties is determinative; condition of plaintiff's buildings and use to which they are devoted have significance on question whether they could be successfully integrated into overall plan for area in order to achieve its objective; if they could not be, then acquisition of the property was essential to complete an adequate unit of development, even though the property was not, in itself, substandard. 150 C. 42. Property that is not substandard and is the subject of a taking within a redevelopment area must be essential to the redevelopment plan in order for the agency to justify its taking. 259 C. 592.

Legislature has delegated to redevelopment agencies power to determine what properties are necessary to take in order to accomplish public policy behind redevelopment. 85 CA 38.

Subdiv. (6) (former Subsec. (f)):

Real property for purpose of taking includes every structure affixed to the soil so as to become part of real estate. 173 C. 525.



Section 8-126 - Redevelopment agency.

(a) The legislative body of any municipality may designate as a redevelopment agency the housing authority of the municipality or the Connecticut Housing Authority, or may create a new redevelopment agency to consist of electors resident therein. The members of any redevelopment agency so created shall be appointed by the chief executive of a city or borough or by the board of selectmen of a town with the approval of the legislative body. Any person appointed shall serve at the pleasure of the person or body authorized to make the appointment. Those first appointed shall be designated to serve for one, two, three, four and five years, respectively, and thereafter members shall be appointed annually to serve for five years. Each member shall serve until his successor is appointed and has qualified and any vacancy shall be filled for the unexpired term. Action by any redevelopment agency shall be taken only on the majority vote of all the members. A redevelopment agency shall select from among its members a chairman and a vice-chairman, and may employ a secretary and such other officers, agents, technical consultants, legal counsel and employees as it requires. The members shall serve without compensation but may be reimbursed for necessary expenses.

(b) The legislative body of any municipality may dissolve an agency authorized under subsection (a) of this section upon determination that such action would facilitate receipt and processing of federal funds and promote the purposes of this chapter. In the event a redevelopment agency to be dissolved has undertaken a project to which the state has contributed financial or other assistance, the legislative body of such municipality shall forward a request for approval to dissolve such agency to the Department of Housing. Upon receipt of such request, the department shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to commerce (1) the nature and amounts of such financial assistance, (2) the department's preliminary decision to approve or disapprove such municipality's request, and (3) any other conditions on which such an approval would be based. Within thirty days of receipt of such report, the committee shall advise the department whether said committee agrees or disagrees with the department's preliminary decision and the reasons therefor. If the committee does not provide such advice within thirty days, the department shall proceed to issue its final decision to the legislative body of the municipality. If the department approves such dissolution, the legislative body may designate or create a new redevelopment agency in accordance with the procedure set forth in said subsection (a).

(1949 Rev., S. 980; 1957, P.A. 13, S. 52; 125, S. 1; 1961, P.A. 224; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-281, S. 9; P.A. 90-84; P.A. 12-161, S. 7; P.A. 13-234, S. 2.)

History: 1961 act added provision member to serve until successor appointed and qualified; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-281 replaced “commissioner of housing or other appropriate state agency” with “Connecticut housing authority”; P.A. 90-84 organized the section into Subsecs. and amended newly designated Subsec. (a) by specifying that members shall serve at the pleasure of the appointing authority and added Subsec. (b) re dissolution; P.A. 12-161 amended Subsec. (b) by adding provisions re requests for approval to dissolve redevelopment agency that has undertaken a project to which the state contributed assistance, effective June 15, 2012; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subsec. (b), effective June 19, 2013.

Under municipal ordinance, members of redevelopment agency were appointed by board of selectmen but ordinance did not require approval of legislative body; held appointments were not valid as statute had not been followed. 148 C. 517. Cited. 158 C. 367; Id., 522; 201 C. 305.

When power to appoint has been validly exercised, subsequent action by appointing authority to reconsider such appointment held void. 21 CS 123. Mayor cannot remove appointed member except for legal cause since appointment is for a definite term and statute does not provide for power of removal. 25 CS 392.



Section 8-126a - Agency employees not to promote political parties or members.

No person shall cause any employee of a redevelopment agency to serve in any capacity for the purpose of promoting a political party or any member thereof.

(February, 1965, P.A. 541, S. 4.)



Section 8-127 - Preparation and approval of redevelopment plan. Notice of approval. Review.

(a) The redevelopment agency may prepare, or cause to be prepared, a redevelopment plan and any redeveloper may submit a redevelopment plan to the redevelopment agency, and such redevelopment agency shall immediately transmit such plan to the planning agency of the municipality for its study. The planning agency may make a comprehensive or general plan of the entire municipality as a guide in the more detailed and precise planning of redevelopment areas. Such plan and any modifications and extensions of the plan shall show the location of proposed redevelopment areas and the general location and extent of use of land for housing, business, industry, communications and transportation, recreation, public buildings and such other public and private uses as are deemed by the planning agency essential to the purpose of redevelopment. Appropriations by the municipality of any amount necessary are authorized to enable the planning agency to make such comprehensive or general plan. The redevelopment agency shall request the written opinion of the planning agency on all redevelopment plans prior to approving such redevelopment plans. Such written opinion shall include a determination on whether the plan is consistent with the plan of conservation and development of the municipality adopted under section 8-23.

(b) Before approving any redevelopment plan, the redevelopment agency shall hold a public hearing on the plan, notice of which shall be published at least twice in a newspaper of general circulation in the municipality, the first publication of notice to be not less than two weeks before the date set for the hearing. At least thirty-five days prior to any public hearing, the redevelopment agency shall post the plan on the Internet web site of the redevelopment agency, if any. The redevelopment agency may approve any such redevelopment plan if, following such hearing, it finds that: (1) The area in which the proposed redevelopment is to be located is a redevelopment area; (2) the carrying out of the redevelopment plan will result in materially improving conditions in such area; (3) sufficient living accommodations are available within a reasonable distance of such area or are provided for in the redevelopment plan for families displaced by the proposed improvement, at prices or rentals within the financial reach of such families; (4) the redevelopment plan is satisfactory as to site planning, relation to the plan of conservation and development of the municipality adopted under section 8-23 and, except when the redevelopment agency has prepared the redevelopment plan, the construction and financial ability of the redeveloper to carry it out; (5) the planning agency has issued a written opinion in accordance with subsection (a) of this section that the redevelopment plan is consistent with the plan of conservation and development of the municipality adopted under section 8-23; and (6) (A) public benefits resulting from the redevelopment plan will outweigh any private benefits; (B) existing use of the real property cannot be feasibly integrated into the overall redevelopment plan for the project; (C) acquisition by eminent domain is reasonably necessary to successfully achieve the objectives of such redevelopment plan; and (D) the redevelopment plan is not for the primary purpose of increasing local tax revenues. No redevelopment plan for a project that consists predominantly of residential facilities shall be approved by the redevelopment agency in any municipality having a housing authority organized under the provisions of chapter 128 except with the approval of such housing authority.

(c) (1) The approval of a redevelopment plan shall be given by the legislative body. The plan shall be effective for a period of ten years after the date of approval and may be amended in accordance with this section. The legislative body shall review the plan at least once every ten years after the initial approval, and shall reapprove such plan or an amended plan at least once every ten years after the initial approval in accordance with this section in order for the plan or amended plan to remain in effect. With respect to a redevelopment plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(2) The redevelopment agency shall cause notice of the initial approval of any redevelopment plan to be published in a newspaper having general circulation in the municipality.

(1949 Rev., S. 981; 1951, 1953, S. 485d; 1957, P.A. 13, S. 53; P.A. 07-141, S. 6.)

History: P.A. 07-141 divided existing provisions into Subsecs. (a) to (c), inserted in Subsec. (a) requirement that written opinion include determination whether plan is consistent with plan of conservation and development, inserted in Subsec. (b) requirement that notice of hearing be posted on Internet web site of agency, if any, at least 35 days prior to hearing, substituted “plan of conservation and development” for “comprehensive or general plan” in Subsec. (b)(4), inserted new provisions as Subsecs. (b)(5) re written opinion that plan is consistent with plan of conservation and development and (b)(6) re public benefits, integration of existing use, reasonable necessity of acquisition by eminent domain, and primary purpose of plan not being to increase tax revenue, required approval of plan by legislative body and deleted option for approval by designated agency in Subsec. (c)(1), inserted new provisions in Subsec. (c)(1) re effective period and review of plan, inserted new provisions as Subsec. (c)(2) re notice of initial approval, and made technical changes, effective October 1, 2007, and applicable to redevelopment plans adopted on or after that date.

What constitutes fair opportunity to be heard at public hearing. 147 C. 321. Strict compliance with procedure set out by statute is necessary in order to validly adopt a redevelopment plan; plan not valid since it was not first submitted to planning commission and no meeting or hearing on it was ever held. 148 C. 517. General Assembly has delegated to the agency power to prepare a redevelopment plan within prescribed limits; such authority having been reposed in the agency, its decision is conclusive unless, on judicial review, it is found to be unreasonable, or the result of bad faith, or an abuse of power conferred. 150 C. 42. Taking of land by Hartford for redevelopment was for a public purpose, although individuals might benefit thereby, and was constitutional; due process was satisfied when plaintiff whose property was taken for redevelopment attended hearing and his questions regarding project were answered. 156 C. 521. Cited. 158 C. 522. Modification of plan adopted under section subject only to procedures of Sec. 8-136. 159 C. 116. Cited. 161 C. 234; 201 C. 305. Agency has no statutory authority to adopt amendments to a redevelopment plan if such amendments constitute a new redevelopment plan and the notice, hearing and findings required by section have not been complied with. 259 C. 563.



Section 8-127a - Limits on redevelopment agency's use of eminent domain under a redevelopment plan.

(a)(1) No real property may be acquired by a redevelopment agency by eminent domain pursuant to section 8-128 under a redevelopment plan under this chapter for the primary purpose of increasing local tax revenue.

(2) The redevelopment agency shall conduct a public hearing on any proposed acquisition of real property by eminent domain. The redevelopment agency shall cause notice of the time, place and subject of the hearing to be published in a newspaper having a substantial circulation in the municipality not more than ten days before the date set for the hearing. Not less than ten days before the date of the hearing, the redevelopment agency shall send, by first class mail, notice of the time, place and subject of the hearing to the owners of record of the real property and to all owners of real property within one hundred feet of the real property to be acquired by eminent domain.

(3) (A) No parcel of real property may be acquired by eminent domain under section 8-128, pursuant to a redevelopment plan under this chapter, except by approval by vote of a majority of the members of the redevelopment agency. Such approval shall be by (i) separate vote on each parcel of real property to be acquired, or (ii) a vote on one or more groups of such parcels, provided each parcel to be acquired is identified for the purposes of a vote on a group of such parcels under this subparagraph. The redevelopment agency shall not approve the use of eminent domain unless the redevelopment agency has (I) considered the benefits to the public and any private entity that will result from the redevelopment project and determined that the public benefits outweigh any private benefits, (II) determined that the current use of the real property cannot be feasibly integrated into the overall redevelopment plan, and (III) determined that the acquisition of the real property by eminent domain is reasonably necessary to successfully achieve the objectives of the redevelopment plan.

(B) The redevelopment agency shall cause notice of any approved acquisition by eminent domain under this subdivision to be published in a newspaper having a substantial circulation in the municipality not more than ten days after such approval.

(C) (i) The redevelopment agency shall acquire any property identified in the plan as property to be acquired by eminent domain by a date that is five years after the date the first property is acquired by eminent domain under the plan unless the redevelopment agency approves an extension of the time for acquisition, except that no property may be acquired by eminent domain under the plan more than ten years after the first property is acquired by eminent domain under the plan.

(ii) With respect to a redevelopment plan for a project that is funded in whole or in part by federal funds, the provisions of this subparagraph shall not apply to the extent that such provisions are prohibited by federal law.

(4) The owner-occupant of property acquired by eminent domain under section 8-128, pursuant to a redevelopment plan under this chapter, may file an application in the superior court for the judicial district in which the municipality is located to enjoin the acquisition of such property. The court may issue such injunction if the court finds that the redevelopment agency failed to comply with the requirements of this chapter. The filing of an application to enjoin the acquisition of property by eminent domain, in a court of competent jurisdiction, shall toll the five-year period or ten-year period set forth in subparagraph (C) of subdivision (3) of this subsection with respect to such property until the date a final judgment is entered in any such action, or any appeal thereof, whichever date is later.

(b) (1) With respect to real property acquired by eminent domain on or after June 25, 2007, under section 8-128, pursuant to a redevelopment plan under this chapter, if the municipality does not use the real property for the purpose for which it was acquired or for some other public use and seeks to sell the property, the municipality shall first offer the real property for sale pursuant to subdivision (2) of this subsection to the person from whom the real property was acquired, or heirs of the person designated pursuant to subdivision (2) of this subsection, if any, for a price not to exceed the lesser of (A) the amount paid by the redevelopment agency to acquire the property, or (B) the fair market value of the property at the time of any sale under this subsection. After the municipality provides notice pursuant to subdivision (2) of this subsection, the municipality may not sell such property to a third party unless the municipality has permitted the person or named heirs six months during which to exercise the right to purchase the property, and an additional six months to finalize the purchase if the person or named heirs provide the municipality with notice of intent to purchase the property within the initial six-month period.

(2) For the purposes of any offer of sale pursuant to this subsection, the municipality shall provide a form to any person whose property is acquired by eminent domain pursuant to section 8-128, pursuant to a redevelopment plan under this chapter, to permit such person to provide an address for notice of sale to be sent, or to provide the name and address of an agent to receive such notice. Such form shall be designed to permit the person to designate heirs of the person who shall be eligible to purchase such property pursuant to this subsection. The person or agent shall update information in the form in writing. If the person or agent does not provide or update the information in the form in a manner that permits the municipality to send notice of sale pursuant to this subsection, no such notice shall be required.

(3) With respect to a redevelopment plan for a project that is funded in whole or in part by federal funds, the provisions of this subsection shall not apply to the extent that such provisions are prohibited by federal law.

(P.A. 07-141, S. 2; June Sp. Sess. P.A. 07-5, S. 39–41.)

History: P.A. 07-141 effective June 25, 2007, and applicable to property acquired on or after that date; June Sp. Sess. P.A. 07-5 amended Subsecs. (a)(3) and (4) and (b)(1) and (2) to substitute “section 8-128, pursuant to a redevelopment plan under this chapter” for “this section”, effective October 6, 2007.



Section 8-128 - Acquisition or rental of real property by redevelopment agency. Limitations.

(a) Within a reasonable time after its approval of the redevelopment plan as provided in section 8-127, the redevelopment agency may proceed with the acquisition or rental of real property by purchase, lease, exchange or gift. The redevelopment agency may acquire real property by eminent domain with the approval of the legislative body of the municipality and in accordance with the provisions of sections 8-129 to 8-133, inclusive, and this section, except that a redevelopment agency that acquires real property by eminent domain pursuant to a redevelopment plan under this chapter shall approve the acquisition in accordance with section 8-127a. The legislative body in its approval of a project shall specify the time within which real property is to be acquired, except as provided in sections 8-193 and 32-224, and such time for acquisition may be extended by the legislative body in accordance with section 48-6, upon request of the redevelopment agency, provided the owner of the real property consents to such request.

(b) Real property may be acquired prior to the adoption or approval of the project area redevelopment plan, provided the property acquired shall be located within an area designated on the general plan as an appropriate redevelopment area or within an area whose boundaries are defined by the planning commission as an appropriate area for a redevelopment project, and provided such acquisition shall be authorized by the legislative body. The redevelopment agency may clear, repair, operate or insure such property while it is in its possession or make site improvements essential to preparation for its use in accordance with the redevelopment plan.

(1949 Rev., S. 982; 1955, S. 486d; November, 1955, S. N31; 1957, P.A. 13, S. 54; P.A. 91-398, S. 4, 7; P.A. 07-141, S. 7.)

History: P.A. 91-398 added provisions requiring that approval by a legislative body of project under Sec. 8-127 specify time limit for acquiring property; P.A. 07-141 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to add exception that acquisition by eminent domain be approved in accordance with Sec. 8-127a, add “except as provided in sections 8-193 and 32-224”, and delete “under section 8-127” re approval and “hereinbefore”, and substituted “prior” for “previous” in Subsec. (b), effective June 25, 2007, and applicable to property acquired on or after that date.

Cited. 141 C. 135. Acquisition of property must be for a public purpose and decision of condemnor, while conclusive, is open to judicial review as to abuse of power. 146 C. 237. Redevelopment agency has no right to acquire riparian rights by eminent domain under section prior to legal adoption of general redevelopment plan. 148 C. 517. Redevelopment agency not authorized to take property already devoted to public use. 155 C. 202. Damages for loss of a business cannot be included in damages, but could affect valuing of property in eminent domain proceedings. 158 C. 37. Cited. 160 C. 492; 201 C. 305.

Cited. 1 CA 20.



Section 8-129 - Agency to determine compensation and file with Superior Court and town clerks; notice to owners and interested parties. Possession of land. Certificate of taking.

(a)(1) The redevelopment agency shall determine the compensation to be paid to the persons entitled thereto for real property to be acquired by eminent domain pursuant to section 8-128.

(2) For any real property to be acquired by eminent domain pursuant to section 8-128 or 8-193, or by condemnation pursuant to section 32-224, pursuant to a redevelopment plan approved under this chapter or a development plan approved under chapter 132 or 588l, the agency shall have two independent appraisals conducted on the real property in accordance with this subdivision. Each appraisal shall be conducted by a state-certified real estate appraiser without consultation with the appraiser conducting the other independent appraisal, and shall be conducted in accordance with generally accepted standards of professional appraisal practice as described in the Uniform Standards of Professional Appraisal Practice issued by the Appraisal Standards Board of the Appraisal Foundation pursuant to Title XI of FIRREA and any regulations adopted pursuant to section 20-504. Each appraiser shall provide a copy of the appraisal to the agency and the property owner. The amount of compensation for such real property shall be equal to the average of the amounts determined by the two independent appraisals, except that the compensation for any real property to be acquired by eminent domain pursuant to section 8-193 or by condemnation pursuant to section 32-224 shall be one hundred twenty-five per cent of such average amount. If the agency acquires real property that is subject to this subdivision five years or more after acquiring another parcel of real property within one thousand feet of the property pursuant to a redevelopment plan or development plan, the agency shall increase the amount of compensation for the subsequent acquisition of real property by an additional five per cent for each year from the sixth year until the tenth year after the acquisition of the first parcel of real property. With respect to a redevelopment plan or development plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(3) The redevelopment agency shall file a statement of compensation, containing a description of the property to be taken and the names of all persons having a record interest therein and setting forth the amount of such compensation, and a deposit as provided in section 8-130, with the clerk of the superior court for the judicial district in which the property affected is located.

(b) Upon filing such statement of compensation and deposit, the redevelopment agency shall forthwith cause to be recorded, in the office of the town clerk of each town in which the property is located, a copy of such statement of compensation, such recording to have the same effect and to be treated the same as the recording of a lis pendens, and shall forthwith give notice, as provided in this section, to each person appearing of record as an owner of property affected thereby and to each person appearing of record as a holder of any mortgage, lien, assessment or other encumbrance on such property or interest therein (1) in the case of any such person found to be residing within this state, by causing a copy of such notice, with a copy of such statement of compensation, to be served upon each such person by a state marshal, constable or indifferent person, in the manner set forth in section 52-57 for the service of civil process, and (2) in the case of any such person who is a nonresident of this state at the time of the filing of such statement of compensation and deposit or of any such person whose whereabouts or existence is unknown, by mailing to each such person a copy of such notice and of such statement of compensation, by registered or certified mail, directed to such person's last-known address, and by publishing such notice and such statement of compensation at least twice in a newspaper published in the judicial district and having daily or weekly circulation in the town in which such property is located. Any such published notice shall state that it is notice to the widow or widower, heirs, representatives and creditors of the person holding such record interest, if such person is dead. If, after a reasonably diligent search, no last-known address can be found for any interested party, an affidavit stating such fact, and reciting the steps taken to locate such address, shall be filed with the clerk of the superior court and accepted in lieu of mailing to the last-known address.

(c) Not less than thirty-five days or more than ninety days after such notice and such statement of compensation have been so served or so mailed and first published, the redevelopment agency shall file with the clerk of the superior court a return of notice setting forth the notice given and, upon receipt of such return of notice, such clerk shall, without any delay or continuance of any kind, issue a certificate of taking setting forth the fact of such taking, a description of all the property so taken and the names of the owners and of all other persons having a record interest therein. The redevelopment agency shall cause such certificate of taking to be recorded in the office of the town clerk of each town in which such property is located. Upon the recording of such certificate, title to such property in fee simple shall vest in the municipality, and the right to just compensation shall vest in the persons entitled thereto. At any time after such certificate of taking has been so recorded, the redevelopment agency may repair, operate or insure such property and enter upon such property, and take any action that is proposed with regard to such property by the project area redevelopment plan.

(d) The notice required in subsection (b) of this section shall state that (1) not less than thirty-five days or more than ninety days after service or mailing and first publication thereof, the redevelopment agency shall file, with the clerk of the superior court for the judicial district in which such property is located, a return setting forth the notice given, (2) upon receipt of such return, such clerk shall issue a certificate for recording in the office of the town clerk of each town in which such property is located, (3) upon the recording of such certificate, title to such property shall vest in the municipality, the right to just compensation shall vest in the persons entitled thereto and the redevelopment agency may repair, operate or insure such property and enter upon such property and take any action that may be proposed with regard thereto by the project area redevelopment plan, and (4) such notice shall bind the widow or widower, heirs, representatives and creditors of each person named in the notice who then or thereafter may be dead.

(e) When any redevelopment agency acting on behalf of any municipality has acquired or rented real property by purchase, lease, exchange or gift in accordance with the provisions of this section, or in exercising its right of eminent domain has filed a statement of compensation and deposit with the clerk of the superior court and has caused a certificate of taking to be recorded in the office of the town clerk of each town in which such property is located as provided in this section, any judge of such court may, upon application and proof of such acquisition or rental or such filing and deposit and such recording, order such clerk to issue an execution commanding a state marshal to put such municipality and the redevelopment agency, as its agent, into peaceable possession of the property so acquired, rented or condemned. The provisions of this subsection shall not be limited in any way by the provisions of chapter 832.

(1955, S. 489d; November, 1955, S. N32; 1957, P.A. 270, S. 1; 1959, P.A. 397, S. 3; 1961, P.A. 231, S. 1; 1969, P.A. 226, S. 1; P.A. 78-280, S. 15, 127; P.A. 00-99, S. 24, 154; P.A. 04-257, S. 92; P.A. 07-141, S. 8; June 12 Sp. Sess. P.A. 12-2, S. 91.)

History: 1959 act added maximum period of 90 days after notice and statement of compensation served for agency to file return of notice, authorized agency to repair, operate or insure property, added property acquired or rented as well as condemned to provisions of section and exempted section from limitation by provisions of chapter 922; 1961 act set out procedure where last-known address of party to be notified is unknown; 1969 act deleted all references to bonds posted by development agencies; P.A. 78-280 replaced “county” with “judicial district” throughout section; P.A. 00-99 changed references to sheriff and deputy sheriff to state marshal, effective December 1, 2000; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 07-141 divided existing provisions into Subsecs. (a) to (e), inserted Subdiv. designators (1) and (3) in Subsec. (a), added “to be acquired by eminent domain pursuant to section 8-128” in Subsec. (a)(1), inserted new provisions as Subsec. (a)(2) re requirements for acquisitions pursuant to Sec. 8-128, 8-193 or 32-224, substituted “thirty-five days” for “twelve days” in Subsecs. (c) and (d), and made technical changes, effective June 25, 2007, and applicable to property acquired on or after that date; June 12 Sp. Sess. P.A. 12-2 substituted “section 32-224” for “section 32-244” in Subsec. (a)(2).

Section failing to provide owner with opportunity to contest taking, plaintiff, being without adequate remedy at law was entitled to equitable relief to obtain review of taking. 146 C. 237. Compensation may take into consideration moving expenses if these affect fair market value. 147 C. 362. Cited. 150 C. 44; 152 C. 139. Equitable relief indicated to review agency's taking of property as no adequate remedy exists at law to contest taking. 154 C. 446. Only factors in existence on date of taking land may be considered in determining just compensation; where plaintiff completed move from building prior to date of taking, moving costs not a factor. 155 C. 89. On date of recording of certificate of taking of defendant's property, title vested in municipality and, where possession was withheld by defendant for ten months thereafter, municipality was entitled to the reasonable value of defendant's use and occupation. Id., 397. As no single method of valuation was controlling, referee rightly selected most appropriate one for facts he found. 158 C. 37. City's postponement in applying for certificate of taking until determination of plaintiff condemnee's application for temporary injunction was proper and certificate was validly issued to city thereafter, although more than ninety days after statement of compensation filed. Id., 522. Cited. 160 C. 492; 162 C. 527. Valuation of special use when no comparable sales exist. 164 C. 254. Valuation of restrictive covenant owned in gross, for nonpecuniary charitable purpose. Id., 337. Cited. 168 C. 135; 173 C. 525; 175 C. 265; 179 C. 293; 181 C. 217; 203 C. 364. Date of taking is fixed by statute only in the absence of special equitable considerations; court assumed, without deciding, that statute applicable to a taking by city of Bristol and not a redevelopment agency. 276 C. 426.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 7 CA 485; 18 CA 508; 20 CA 148; 42 CA 292.

Despite terms of lease whereby lessee's rights terminated with eminent domain taking, held that lessee may be entitled to part of condemnation award for trade fixtures which added to value of leasehold. 21 CS 140. Tenant may, by agreement, relinquish to his landlord all rights he may have for any damage due to land-taking. Id., 404. Cited. 35 CS 157.



Section 8-129a - Apportionment and abatement of taxes on acquisition of property.

In any case where a redevelopment agency acquires real property, municipal taxes on such property may be apportioned in accordance with prevailing local practice in the transfer of property as of the date title vests in the grantee and the authority authorized under the provisions of section 12-124 to abate taxes in the municipality wherein such real property is situated may abate the taxes on such property from the date title so vests.

(February, 1965, P.A. 571, S. 1.)

Cited. 155 C. 399; 168 C. 135.

Cited. 1 CA 20; 2 CA 355; 4 CA 271.

Cited. 35 CS 157.



Section 8-130 - Deposit filed with Superior Court clerk. Withdrawal of agency from proceeding.

Whenever any redevelopment agency files a statement of compensation as provided for in section 8-129, it shall deposit with the clerk of the Superior Court a sum of money equal to the amount set forth in the statement of compensation to the use of the persons entitled thereto. The redevelopment agency, at any time prior to the issuance by the clerk of the Superior Court of a certificate of taking, as provided for in section 8-129, may withdraw any condemnation proceeding by filing with the clerk of the Superior Court a withdrawal, which shall state that all persons having a record interest therein have been given notice of the withdrawal in the same manner as provided in section 8-129 for giving notice of the filing of a statement of compensation. Upon the filing of such a withdrawal the clerk of the Superior Court shall return to the redevelopment agency any moneys deposited in court without charge of any fee. The redevelopment agency shall cause a copy of such withdrawal to be recorded in the office of the town clerk of each town in which the property which is the subject of the condemnation proceeding is located so as to remove the lis pendens as provided in section 8-129. If the amount of compensation is finally determined through the filing of an amended statement of compensation which is thereafter accepted by the owners and all other persons having a record interest therein as provided for in section 8-131, the redevelopment agency shall deposit with such amended statement an additional sum of money representing the excess over the amount appearing in the original statement of compensation. Interest shall not be allowed in any judgment on so much of the amount as has been deposited in court. Upon the application of any person claiming an interest therein the Superior Court, or any judge thereof, after determining the equity of the applicant in the deposit, shall order that the money so deposited or any part thereof be paid forthwith for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded exceeds the total amount of money so deposited or received by any person or persons entitled thereto, the court shall enter judgment against the municipality for the amount of the deficiency.

(1957, P.A. 270, S. 3; 1959, P.A. 397, S. 4; 1961, P.A. 231, S. 2; 1969, P.A. 226, S. 2.)

History: 1959 act specified “superior” court “or any judge thereof”; 1961 act added withdrawal procedure; 1969 act deleted provision concerning bond to be posted by development agency.

See Sec. 37-3c re calculation of interest in condemnation cases.

Cited. 153 C. 119; 155 C. 86; 158 C. 38; 160 C. 492; 168 C. 135; 179 C. 293.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 21 CA 359; 23 CA 554.

Cited. 35 CS 157.



Section 8-131 - Acceptances to be filed. Approval by judge or judge trial referee.

After the statement of compensation provided for in section 8-129 has been filed with the clerk of the Superior Court, the property owner affected and all other persons having a record interest therein may file with said clerk his or their written acceptance thereof. Said clerk shall thereupon notify the redevelopment agency of such acceptance. If the amount to be paid by the redevelopment agency or the municipality for such property does not exceed ten thousand dollars, said clerk shall send a certified copy of the statement of compensation and the acceptance thereof to the redevelopment agency, and the court shall order the deposit or any balance remaining thereon not disbursed by order of the court in accordance with the procedure set forth in section 8-130 to be paid to the persons entitled thereto in accordance with their equities upon application made by such persons. If the amount of such compensation exceeds ten thousand dollars, said clerk shall not certify the same until the compensation has been approved as reasonable in amount by a judge of the Superior Court or a judge trial referee. If such judge or judge trial referee approves such compensation, said clerk shall thereupon send a certified copy of the statement of compensation and the acceptance thereof to the redevelopment agency, and the court shall order the deposit or any such balance remaining on deposit to be paid to the persons entitled thereto in accordance with their equities upon application made by such persons. If such judge or judge trial referee does not approve such statement of compensation, said clerk shall notify the redevelopment agency and the latter may file an amended statement of compensation.

(1955, S. 488d; 1957, P.A. 270, S. 4; P.A. 02-132, S. 68.)

History: P.A. 02-132 replaced references to state referee with references to judge or judge trial referee.

Cited. 160 C. 492; 168 C. 135.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 23 CA 554.

Cited. 35 CS 157.



Section 8-132 - Judicial review of statement of compensation.

(a) Any person claiming to be aggrieved by the statement of compensation filed by the redevelopment agency may, at any time within six months after the statement of compensation has been filed, apply to the superior court for the judicial district in which such property is situated for a review of such statement of compensation so far as it affects such applicant. The court, after causing notice of the pendency of such application to be given to the redevelopment agency, may, with the consent of the parties or their attorneys, appoint a judge trial referee to make a review of the statement of compensation, except that the court shall, upon the motion of either party or their attorneys, refer the application to a judge appointed by the Chief Court Administrator to hear tax appeals pursuant to section 12-39l, who shall consider such application in the manner set forth in subsection (c) of this section. For the purposes of such application, review and appeal therefrom, and for the purposes of sections 52-192a to 52-195, inclusive, such applicant shall be deemed a counterclaim plaintiff.

(b) If the court appoints a judge trial referee, the judge trial referee, after giving at least ten days' notice to the parties interested of the time and place of hearing, shall hear the applicant and the redevelopment agency, shall view the property and take such testimony as the judge trial referee deems material and shall thereupon revise such statement of compensation in such manner as the judge trial referee deems proper and promptly report to the court. Such report shall contain a detailed statement of findings by the judge trial referee sufficient to enable the court to determine the considerations upon which the judge trial referee's conclusions are based. The report of the judge trial referee shall take into account any evidence relevant to the fair market value of the property, including evidence of environmental condition and required environmental remediation. The judge trial referee shall make a separate finding for remediation costs and the property owner shall be entitled to a set-off of such costs in any pending or subsequent action to recover remediation costs for the property. The court shall review the report, and may reject the report for any irregular or improper conduct in the performance of the duties of the judge trial referee. If the court rejects the report, the court may appoint another judge trial referee to make such review and report. If the court accepts the report, the statement of compensation in the report shall be conclusive upon such owner and the redevelopment agency.

(c) If the court does not appoint a judge trial referee, the court, after giving at least ten days' notice to the parties interested of the time and place of hearing, shall hear the applicant and the redevelopment agency and take such testimony as the court deems material, may view the subject property, and shall make a finding regarding the statement of compensation. The findings of the court shall take into account any evidence relevant to the fair market value of the property, including evidence of environmental condition and required environmental remediation. The court shall make a separate finding for remediation costs and the property owner shall be entitled to a set-off of such costs in any pending or subsequent action to recover remediation costs for the property. The findings of the court shall be conclusive upon such owner and the redevelopment agency.

(d) If no appeal to the Appellate Court is filed within the time allowed by law, or if an appeal is filed and the proceedings have terminated in a final judgment finding the amount due the property owner, the clerk shall send a certified copy of the statement of compensation and of the judgment to the redevelopment agency, which shall, upon receipt thereof, pay such property owner the amount due as compensation. The pendency of any such application for review shall not prevent or delay any action that is proposed with regard to such property by the project area redevelopment plan.

(1955, S. 490d; 1972, P.A. 148, S. 1; P.A. 78-280, S. 2, 127; June Sp. Sess. P.A. 83-29, S. 20, 82; P.A. 00-89; 00-192, S. 100, 102; P.A. 01-186, S. 1; 01-195, S. 113, 181; P.A. 02-132, S. 69; P.A. 04-257, S. 93; P.A. 07-141, S. 9; 07-207, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 163.)

History: 1972 act added sentence specifying nature of referee's report to court; P.A. 78-280 replaced “county” with “judicial district”; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 00-89 added provision re consideration of evidence relevant to fair market value, including environmental condition and environmental remediation, and added provision re remediation costs; P.A. 00-192 changed effective date of P.A. 00-89 from October 1, 2000, to May 26, 2000, effective May 26, 2000; P.A. 01-186 changed “shall appoint a state referee” to “may appoint a judge trial referee” and made technical changes for purposes of gender neutrality; P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001 (Revisor's note: In merging P.A. 01-186 and P.A. 01-195, the Revisors gave precedence to the gender-neutral technical changes contained in P.A. 01-195); P.A. 02-132 divided existing provisions into Subsecs. (a), (b) and (d), making technical and conforming changes throughout, amended Subsec. (b) by adding provisions re court review of report and replacing provisions re mandatory appointment of another referee with provisions re discretionary appointment of another judge trial referee and added Subsec. (c) re review by court; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 07-141 amended Subsec. (a) to add “with the consent of the parties or their attorneys” re appointment of judge trial referee, add provision re referral of application to a judge appointed to hear tax appeals pursuant to section 12-39l, and provide that for purposes of application, review and appeal and for purposes of sections 52-192a to 52-195, applicant shall be deemed a counterclaim plaintiff, and made technical changes in Subsecs. (a) and (c), effective June 25, 2007, and applicable to property acquired on or after that date; P.A. 07-207 added provisions authorizing Superior Court to refer statement of compensation to Ombudsman for Property Rights for revision and made technical changes, effective October 1, 2007, and applicable to property acquired on and after that date; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (a) to (c) to delete provisions re referral of application to the Ombudsman for Property Rights for a hearing, effective October 5, 2009.

Cited. 147 C. 321. Compensation may take into consideration moving expenses if these affect fair market value. Id., 362. Referee is not bound by opinion of experts; such opinions only aid trier to arrive at his own conclusion which is reached by weighing such opinions in light of all other relevant circumstances and his own general knowledge. 148 C. 513. Statute permits, and indeed requires, referee to raise, lower or leave unchanged the assessment of damages and there was no reason for precluding referee from revising assessment downward. 152 C. 141. Cited. 153 C. 119; 160 C. 492; 168 C. 135; 179 C. 293. Referee did not err in finding that the unique characteristics and special business use of the property were factors enhancing its fair market value. 180 C. 579. Cited. 181 C. 217; 184 C. 444; 203 C. 364; 215 C. 197. A claim alleging a civil rights violation pursuant to 42 USC 1983 is not barred by doctrine of res judicata because such claim cannot be encompassed within the limited scope of review in a condemnation proceeding pursuant to this section. 294 C. 817.

Cited. 1 CA 20; 2 CA 351; Id., 355; 4 CA 271; 7 CA 485. Does not mandate filing of separate action to contest compensation statement. 18 CA 508. Cited. 20 CA 148; 21 CA 359; 23 CA 554; 37 CA 7; 42 CA 292. Defendant could not prevail on claim that trial court's valuation of property taken by eminent domain was inherently flawed because it failed to follow its statutory obligation to actually view the property; under the circumstances, court's failure to view the property was harmless because at time of trial the property no longer existed in same condition as it did at time of taking and, therefore, evidence of court's viewing of property would have been irrelevant. 76 CA 678.

Cited. 35 CS 157.



Section 8-132a - Determination of equities of parties in deposit or compensation.

(a) Any person making application for payment of moneys deposited in court as provided for by section 8-130 or claiming an interest in the compensation being determined in accordance with section 8-132 may make a motion to the superior court for the judicial district in which the property that is the subject of the proceedings referred to is located for a determination of the equity of the parties having an interest in such moneys. The court may appoint a judge trial referee to hear the facts and to make a determination of the equity of the parties in such moneys.

(b) If the court appoints a judge trial referee, such judge trial referee, after giving at least ten days' notice to the parties interested of the time and place of hearing, shall hear the applicant and any parties interested, take such testimonies as such judge trial referee deems material and determine the equities of the parties having a record interest in such moneys and forthwith report to the court. Such report shall contain a detailed statement of findings by the judge trial referee, sufficient to enable the court to determine the considerations upon which the judge trial referee based his conclusions. The court shall review the report, and may reject it for any irregular or improper conduct in the performance of the duties of such judge trial referee. If the report is rejected, the court may appoint another judge trial referee to make such determination and report. If the report is accepted, such determination of the equities shall be conclusive upon all parties given notice of such hearing, subject to appeal to the Appellate Court.

(c) If the court does not appoint a judge trial referee, the court, after giving at least ten days' notice to the parties interested of the time and place of hearing, shall take such testimony as it deems material and determine the equities of the parties having a record interest in such moneys. The finding of the court and such determination of the equities shall be conclusive upon all parties given notice of such hearing, subject to appeal to the Appellate Court.

(d) If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment determining the amount due to each party, the clerk shall send a certified copy of the statement of compensation and of the judgment to the redevelopment agency, which shall, upon receipt thereof, pay such parties the amount due them as compensation. The pendency of any such application for review shall not prevent or delay whatever action is proposed with regard to such property by the project area redevelopment plan.

(1961, P.A. 231, S. 3; 1972, P.A. 148, S. 2; P.A. 78-280, S. 2, 127; June Sp. Sess. P.A. 83-29, S. 21, 82; P.A. 02-132, S. 70.)

History: 1972 act specified nature of referee's report to court; P.A. 78-280 replaced “county” with “judicial district”; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 02-132 divided existing provisions into Subsecs. (a), (b) and (d), making technical and conforming changes throughout, amended Subsec. (a) by replacing provisions re appointment of state referee with provisions re appointment of judge trial referee, amended Subsec. (b) by adding provisions re court review of report and replacing provisions re mandatory appointment of another referee with provisions re discretionary appointment of another judge trial referee and added Subsec. (c) re review by court.

Cited. 155 C. 46; 163 C. 12; 168 C. 135.

Cited. 1 CA 20; 4 CA 271; 23 CA 554.

Cited. 35 CS 157.



Section 8-133 - Costs taxable against agency.

If, as the result of any review under the provisions of section 8-132, the applicant obtains an award from the court greater than the amount determined as compensation by the redevelopment agency, costs of court, including such appraisal fees as the court determines to be reasonable, shall be awarded to the applicant and taxed against the redevelopment agency in addition to the amount fixed by the judgment.

(1955, S. 491d; February, 1965, P.A. 285.)

History: 1965 act authorized awarding of appraisal fees.

Cited. 160 C. 492; 168 C. 135; 215 C. 197; 236 C. 710. “Appraisal fees” are those costs reasonable and necessary for court's determination of taken property's value. 272 C. 14.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 23 CA 554. A redevelopment agency is an agent of the state, therefore Sec. 48-17b applies to fees for inverse condemnation. 51 CA 262.

What costs of court include is determined by Sec. 52-257. 24 CS 390. Cited. 35 CS 157.



Section 8-133a - Relocation or removal of public service facilities from streets closed as part of project.

As used in this section, “public service facility” includes any sewer, pipe, main, conduit, cable, wire, pole, tower, building or utility appliance owned or operated by an electric distribution, gas, telephone, water or community antenna television service company. Whenever a redevelopment agency determines that the closing of any street or public right-of-way is provided for in a redevelopment or renewal plan adopted and approved in accordance with section 8-127, or where the carrying out of such a redevelopment or renewal plan, including the construction of new improvements, requires the temporary or permanent readjustment, relocation or removal of a public service facility from a street or public right-of-way, the agency shall issue an appropriate order to the company owning or operating such facility, and such company shall permanently or temporarily readjust, relocate or remove the same promptly in accordance with such order, provided an equitable share of the cost of such readjustment, relocation or removal of said public service facility located within the redevelopment area, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the redevelopment agency. Such equitable share shall be fifty per cent of such cost after the deductions hereinafter provided. In establishing the equitable share of the cost to be borne by the redevelopment agency, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. For the purposes of determining the equitable share of the cost of such readjustment, relocation or removal, the books and records of the company shall be available for the inspection of the redevelopment agency. When any facility is removed from a street or public right-of-way to a private right-of-way, the redevelopment agency shall not pay for such private right-of-way. If the redevelopment agency and the company owning or operating such facility cannot agree upon the share of the cost to be borne by the redevelopment agency, either may apply to the superior court for the county within which the street or public right-of-way is situated, or, if the court is not in session, to any judge thereof, for a determination of the cost to be borne by the redevelopment agency, and such court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days' notice, to the parties interested, of the time and place of the hearing, shall hear both parties, shall take such testimony as such referee may deem material and shall thereupon determine the amount of the cost to be borne by the redevelopment agency and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon such parties.

(1959, P.A. 73, S. 1; 1961, P.A. 469; 1969, P.A. 381; P.A. 75-130; P.A. 14-134, S. 25.)

History: 1961 act removed facilities owned by municipal government; 1969 act made minor changes in wording; P.A. 75-130 included material of community antenna television service companies in definition; P.A. 14-134 deleted reference to telegraph company and replaced reference to electric company with reference to electric distribution company, effective June 6, 2014.

Cited. 161 C. 234.



Section 8-133b - Payments in lieu of taxes.

The redevelopment agency of a municipality shall make payments in lieu of taxes to such municipality on all property acquired by such agency in accordance with any redevelopment or urban renewal plan, to the extent that such payments qualify as part of the gross project cost as provided by the federal Housing Act of 1949, as amended and as it may be amended, except that any municipality, by ordinance, may provide for the use of tax credits instead of actual payments as permitted by said federal act.

(1967, P.A. 447.)



Section 8-134 - Bonds: Authorization; terms, security, payment. Issuance by Connecticut Innovations, Incorporated or its subsidiary for specified project.

For the purpose of carrying out or administering a redevelopment plan or other functions authorized under this chapter, a municipality, acting by and through its redevelopment agency, is hereby authorized, subject only to the limitations and procedures set forth in this section, to issue from time to time bonds of the municipality which are payable solely from and secured by: (a) A pledge of and lien upon any or all of the income, proceeds, revenues and property of redevelopment projects, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to section 8-135; (b) taxes or payments in lieu of taxes, or both, in whole or in part, allocated to and paid into a special fund of the municipality pursuant to the provisions of section 8-134a; or (c) any combination of the methods in subsections (a) and (b) of this section. For the purposes of a specified project only, Connecticut Innovations, Incorporated may, upon a resolution with respect to such project adopted by the legislative body of the municipality, issue and administer bonds which are payable solely or in part from and secured by the pledge and security provided for in this section subject to the general terms and provisions of law applicable to the issuance of bonds by Connecticut Innovations, Incorporated, except that the provisions of subsection (b) of section 32-23j shall not apply. Any bonds payable and secured as provided in this section shall be authorized by a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any other statute, local law or charter governing the authorization and issuance of bonds generally by the municipality. No such resolution shall be adopted until after a public hearing has been held upon such authorization. Notice of such hearing shall be published not less than five days prior to such hearing in a newspaper having a general circulation in the municipality. Such bonds shall be issued and sold in such manner; bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds; provide for the payment of interest on such dates, whether before or at maturity; be issued at, above or below par; mature at such time or times not exceeding forty years from their date in the case of bonds issued to finance housing and facilities related thereto or thirty years from their date in all other cases; have such rank or priority; be payable in such medium of payment; be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; and contain such other terms and particulars as the legislative body of the municipality or the officers delegated such authority by the legislative body of the municipality body shall determine. The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the municipality; (2) provisions for the investment and reinvestment of bond proceeds until such proceeds are used to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements, or similar agreements, in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged for payment of bonds as provided in this section; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the legislative body of the municipality in such amounts as may be established by the legislative body of the municipality and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality; (6) covenants for the establishment of maintenance requirements with respect to facilities and properties; (7) provisions for the issuance of additional bonds on a parity with bonds issued prior to the issuance of such additional bonds, including establishment of coverage requirements with respect to such bonds as herein provided; (8) provisions regarding the rights and remedies available to the bond owners, note owners or any trustee under any contract, loan agreement, document, instrument or trust indenture in case of a default, including the right to appoint a trustee to represent their interests upon occurrence of any event of default, as defined in any such default proceedings, provided that if any bonds or bond anticipation notes are secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (9) other provisions or covenants of like or different character from the foregoing which are consistent with this section and which the legislative body of the municipality determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the municipality. Any provisions which may be included in proceedings authorizing the issuance of bonds under this section may be included in an indenture of trust duly approved in accordance with this section which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein. Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. The legislative body of the municipality may enter into a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the municipality. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bond owners and note owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this section and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as project costs. Such bonds shall not be included in computing the aggregate indebtedness of the municipality, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section, “bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations. For purposes of this section and section 8-134a, references to Connecticut Innovations, Incorporated shall include any subsidiary of Connecticut Innovations, Incorporated established pursuant to subsection (a) of section 32-11e.

(1953, S. 492d; September, 1957, P.A. 11, S. 11; P.A. 74-319, S. 1; P.A. 87-572, S. 1, 5; P.A. 88-233, S. 1, 5; P.A. 89-230, S. 2, 4; P.A. 98-237, S. 1; P.A. 01-179, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 2.)

History: P.A. 74-319 allowed issuance of bonds payable from and secured by taxes or by combination of taxes and lien of assets of redevelopment projects if approved by local legislative body and allowed deferral of principal payment for up to 5 years; P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments made from payments in lieu of taxes; P.A. 89-230 provided for 40-year maturity limits for bonds which finance housing and related facilities; P.A. 98-237 authorized the Connecticut Development Authority to issue bonds for a specified project upon approval of the legislative body of the municipality in which the project is located; P.A. 01-179 added provisions authorizing bonds to be payable in part from and secured by pledge and security provided for in section and specifying that references to the Connecticut Development Authority include its subsidiaries; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 13-123 substituted reference to Sec. 32-11e(a) for reference to Sec. 32-11a(1), effective June 18, 2013.

Cited. 201 C. 305.

Prior rejection of bond issue for redevelopment project by voters does not restrict legislative body from again considering matter and calling second referendum. 21 CS 212.



Section 8-134a - Allocation of taxes on real or personal property in a redevelopment project.

Any redevelopment plan authorized under this chapter or any proceedings authorizing the issuance of bonds under this chapter may contain a provision that taxes, if any, identified in such plan or such authorizing proceedings and levied upon taxable real or personal property, or both, in a redevelopment project each year, or payments in lieu of such taxes authorized pursuant to chapter 114, or both, by or for the benefit of any one or more municipalities, districts, or other public taxing agencies after the effective date of the ordinance approving the redevelopment plan or such bond authorizing proceedings, as the case may be, shall be divided as follows: (1) In each fiscal year that portion of the taxes or payments in lieu of taxes, or both, which would be produced by applying the then current tax rate of each of the taxing agencies to the total sum of the assessed value of the taxable property in the redevelopment project on the effective date of such ordinance or the date of such authorizing proceedings, as the case may be, or on any date between such two dates which is identified in such proceedings, shall be allocated to and when collected shall be paid into the funds of the respective taxing agencies in the same manner as taxes by or for said taxing agencies on all other property are paid; and (2) that portion of the assessed taxes or payments in lieu of taxes, or both, each fiscal year in excess of the amount referred to in subdivision (1) of this section shall be allocated to and when collected shall be paid into a special fund of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds to be used in each fiscal year, first to pay the principal of and interest due in such fiscal year on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise, incurred by such municipality or Connecticut Innovations, Incorporated as issuer of such bonds to finance or refinance in whole or in part, such redevelopment project, and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to purchase bonds issued for the project which has generated the increments in taxes or payments in lieu of taxes and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to reimburse the provider of or reimbursement party with respect to any guarantee, letter of credit, policy of bond insurance, funds deposited in a debt service reserve fund, funds deposited as capitalized interest or other credit enhancement device used to secure payment of debt service on any bonds, notes or other indebtedness of a municipality or Connecticut Innovations, Incorporated as issuer of such bonds issued pursuant to section 8-134 to finance or refinance such redevelopment project, to the extent of any payments of debt service made therefrom. Unless and until the total assessed valuation of the taxable property in a redevelopment project exceeds the total assessed value of the taxable property in such project as shown by the last assessment list, referred to in subdivision (1) of this section, all of the taxes levied and collected and all of the payments in lieu of taxes due and collected upon the taxable property in such redevelopment project shall be paid into the funds of the respective taxing agencies. When such loans, advances, and indebtedness, if any, and interest thereon, and such debt service reimbursement to the provider of or reimbursement party with respect to such credits, have been paid, in full, all moneys thereafter received from taxes or payments in lieu of taxes, or both, upon the taxable property in such redevelopment project shall be paid into the funds of the respective taxing agencies in the same manner as taxes on all other property are paid.

(P.A. 74-319, S. 2; P.A. 87-572, S. 2, 5; P.A. 88-233, S. 2, 5; P.A. 98-237, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments in lieu of taxes, provided for multiple jurisdiction projects and allowed for a municipally-fixed assessment date for the valuation of taxable property; P.A. 98-237 applied provisions to personal property and inserted reference to Connecticut Development Authority for consistency with other 1998 statutory changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 8-135 - Acceptance of funds. Financing.

For the purpose of carrying out or administering a redevelopment plan or other functions authorized under this chapter, a municipality, acting by and through its redevelopment agency, may accept grants, advances, loans or other financial assistance from the federal government, the state or other source, and may do any and all things necessary or desirable to secure such financial aid. To assist any redevelopment project located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish service or facilities, provide property, lend or contribute funds, and take any other action of a character which it is authorized to perform for other purposes, to include entering into a written agreement fixing the assessment of real estate to be used for a rental housing project to be constructed in a redevelopment or urban renewal area, pursuant to section 12-65. To obtain funds for the temporary and definitive financing of any redevelopment project, a municipality may, in addition to other action authorized under this chapter or other law, levy taxes and issue and sell its temporary loan notes, bonds or other obligations. Such temporary loan notes shall be issued for a period of not more than three years, but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed three years, and the provisions of section 7-373 shall be deemed to apply thereto. Any such bonds or other obligations issued by a municipality pursuant to this section shall be in accordance with such statutory and other legal requirements as govern the issuance of obligations generally by the municipality.

(1949 Rev., S. 983, 986; 1949, S. 250b; 1953, S. 493d; November, 1955, S. N33; 1961, P.A. 517, S. 91; 1963, P.A. 615, S. 4.)

History: 1961 act removed obsolete reference to counties; 1963 act included authority to enter into agreement fixing assessments on rental housing projects.

Nothing herein authorizes redevelopment agency to condemn property already devoted to public use. 155 C. 202. Cited. 201 C. 305.



Section 8-136 - Modification of redevelopment plan.

A redevelopment plan may be modified at any time by the redevelopment agency, provided, if modified after the lease or sale of real property in the redevelopment project area, the modification must be consented to by the redeveloper or redevelopers of such real property or his successor or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment plan as previously approved by the legislative body, the modification must similarly be approved by the legislative body.

(1949 Rev., S. 985; 1953, S. 494d.)

Cited. 158 C. 522. Submission of proposed modification of redevelopment plan to include plaintiff's property to Stamford legislative body is sufficient compliance with law. 159 C. 116. Cited. 174 C. 160; 201 C. 305.

Cited. 26 CS 249.



Section 8-137 - Transfer, sale or lease of real property in a redevelopment area.

The redevelopment agency, for the purpose of this chapter, may sell, lease or otherwise transfer for such sums as are agreed upon the whole or any part of the real property within a redevelopment area to the redeveloper or, if the real property is to be used for public purposes, to an appropriate public agency. Such sale, lease or transfer may include easements or other interests in, above or below any street, highway or other public right-of-way, existing or proposed, to the centerline thereof, other than the right-of-way of a state highway as defined in section 13a-1; provided adequate provision is made for the safe and convenient public use of the street, highway or other public right-of-way and for the protection of adjacent land users; and provided further, such sale, lease or transfer is made to or with the consent of the owner of the real property abutting that portion of the street, highway or other public right-of-way in, above or below which such easements or other interests are sold, leased or transferred unless the right or interest of the owner of such abutting real property in or to the easements or other interests in, above or below such street or other public right-of-way has been acquired by the municipality, or unless the owner of such abutting real property has no real property interest in or to such street, highway or other public right-of-way. The sale, lease or transfer of easements or other interests in, above or below the portion of a street, highway or other public right-of-way lying to one side of the centerline thereof, shall not prevent the sale, lease or transfer of easements or other interests in, above or below the portion lying on the other side of such centerline, unless the terms of the initial sale, lease or transfer so provide. The consideration paid for the sale, lease or other transfer of the real property shall be determined by the redevelopment agency, provided, if the cost or carrying charges of such real property to the redevelopment agency are greater than such consideration, the redevelopment agency shall first have specific authorization from the legislative body of the municipality for the sale, lease or other transfer at any lesser consideration, and the municipality may appropriate and authorize the expenditure of money to compensate for any portion of the difference between the acquisition cost of such real property and such sale, lease or other transfer price of such real property at a lesser consideration to a redeveloper, but in no case shall such sale, lease or other transfer price be lower than the use value of such real property. Each contract for sale, lease or other transfer to a redeveloper shall provide, among other things, (a) that the real property transferred shall be developed and used in accordance with the redevelopment plan or such plan as modified with the approval of the redevelopment agency; (b) that the building of the improvements shall begin within a period of time which the redevelopment agency fixes as reasonable; and (c) that all transfers of real property by the redeveloper shall, until the original construction thereon is completed and approved by the redevelopment agency, be subject to the consent of the redevelopment agency; except that the requirements of subdivisions (b) and (c) above may be waived by the redevelopment agency with respect to any bona fide mortgage placed upon the real property by the redeveloper in order to obtain financing for the project. Any such mortgage, with the approval of the agency, shall be free of the requirements of said subdivisions (b) and (c). Any contract for sale, lease or other transfer shall be approved by the legislative body before its final approval by the redevelopment agency. Any contract for sale, lease or other transfer to a redeveloper may provide, among other things, (a) that the real property in the redevelopment area shall be maintained in accordance with the redevelopment plan; (b) that the redevelopment agency shall have the right of inspection; (c) that the redeveloper, as security for its fulfillment of the contract, shall make a cash deposit or give a bond with such surety as the contract may provide or make such other guarantee as the redevelopment agency deems necessary in the public interest; and that, if the redevelopment agency finds that the real property in the redevelopment area is not being maintained in accordance with the contract terms and conditions, it shall notify the redeveloper or its successor in title in writing of the work which shall be done to meet the standards of maintenance agreed upon. Unless the redeveloper or its successor in title complies within ninety days with the requirements of the redevelopment agency as stated in such notice, the redevelopment agency may cause such work to be done, and the cost of the work shall be paid by the redevelopment agency out of the deposit herein provided for; and that, if a redevelopment agency, pursuant to this subsection, causes any work to be paid for out of such deposit, the redeveloper shall, within thirty days thereafter, pay an equivalent amount to the redevelopment agency in order to replenish the deposit; and that, if the redeveloper fails to make such payment within thirty days after being notified by the redevelopment agency to do so, it shall be liable to such agency in the penal sum of twice the amount of the cost of the work, which sum may be recovered in a civil action; (d) that any municipality may contract to retain or accept, close, relocate, construct, reconstruct and maintain specified streets, playgrounds, parks or other public facilities within the area of the proposed redevelopment. Upon consummation of the contract for sale, lease or other transfer of a site to a redeveloper, any municipality may provide for the extension of such streets, sidewalks and public utilities as are necessary to its use for residential, commercial or public purposes.

(1949 Rev., S. 984; 1957, P.A. 13, S. 55; 648; 1972, P.A. 99, S. 2.)

History: 1972 act specified sale, lease or other transfer of real property, added provisions concerning sale, lease etc. of easements, required consent of redevelopment agency for transfers only if original construction not completed and approved and allowed municipality to extend services necessary for commercial and public purposes as well as for residential purposes.

Cited. 141 C. 135. There must be a legally established redevelopment plan before agency enters into contract for sale under section. 148 C. 517. Redevelopment is constitutional where taking of plaintiff's property was for public purpose and not for private interests. 156 C. 521. Cited. 158 C. 381. Subsequent resale of plaintiff's property, condemned for redevelopment, to church retained in area, was not taking for private use. 159 C. 116. Cited. 201 C. 305.



Section 8-137a - Other authority re transfer unaffected.

Nothing in section 8-137 shall be deemed to diminish or restrict in any way authority concerning the sale, lease or transfer of any easements or other interests in, above or below any street, highway or other public right-of-way which any municipality or redevelopment agency thereof may have by virtue of any special act or otherwise.

(1972, P.A. 99, S. 3.)



Section 8-138 - Bonds and title to land to be in name of municipality.

Any redevelopment agency shall exercise its powers in the name of the municipality, except that all bonds issued under section 8-134 shall be issued solely in the name of the municipality and that title to land taken for redevelopment purposes shall be solely in the name of the municipality.

(1949, S. 496d.)



Section 8-139 - Joint action by two or more municipalities.

By concurrent action the legislative bodies of two or more municipalities: (a) May create a regional or metropolitan planning agency and may authorize such agency or the planning agency of any of such municipalities to make a comprehensive or general plan of the area included within such municipalities as described in section 8-127, and (b) may exercise the powers granted in this chapter to the legislative body of any municipality. In all matters under this chapter requiring the approval of the legislative body, such approval shall be by the legislative body of each municipality only as to the portions of the redevelopment plan situated in such municipality.

(1949 Rev., S. 987; 1957, P.A. 13, S. 56.)

See Sec. 7-137 re regional economic development commissions.



Section 8-140 - Policy concerning slum areas.

In addition to the findings and declarations made in section 8-124, which findings and declarations are incorporated herein and made a part of this section, it is further found and declared that (a) certain insanitary, deteriorated, deteriorating, slum or blighted areas, or portions thereof, may require acquisition and clearance, as provided in this part, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may, through the means provided in this part, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented, and to the extent feasible salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process, and (b) all powers conferred by this part are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for the provisions of this part is hereby declared as a matter of legislative determination. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this part, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of areas by private enterprise.

(1955, S. 497d; 1959, P.A. 397, S. 5.)

History: 1959 act added word “deteriorating” to Subdiv. (a).



Section 8-141 - Urban renewal projects authorized.

In addition to its authority under other provisions of this chapter, a redevelopment agency is authorized to plan and undertake urban renewal projects. As used in this part, an urban renewal project may include undertakings and activities for the elimination, and for the prevention of the development or spread, of slums or substandard, insanitary, blighted, deteriorated or deteriorating areas, and may involve any work or undertaking for such purpose constituting a redevelopment project or any rehabilitation or conservation work, or any combination of such undertaking or work. For this purpose, rehabilitation or conservation work may include (1) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements; (2) acquisition of real property and demolition, removal or rehabilitation of buildings and improvements thereon where the agency has determined the same to be necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; (3) installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out the objectives of the urban renewal project; and (4) the disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of such project; provided such disposition shall be in the manner prescribed in this part for the disposition of property in a redevelopment project area.

(1955, S. 498d; 1959, P.A. 397, S. 6.)

History: 1959 act added words “or deteriorating” in second sentence.

Cited. 158 C. 522.

Cited. 26 CS 249.



Section 8-142 - Urban renewal plan.

Any urban renewal project undertaken pursuant to section 8-141 shall be undertaken in accordance with an urban renewal plan for the area of the project. As used in this part, an urban renewal plan means a plan, as it exists from time to time, for an urban renewal project, which plan (1) shall conform to the general plan for the municipality as a whole; and (2) shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements. An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in this chapter with respect to a redevelopment plan.

(1955, S. 499d.)

Cited. 26 CS 249.



Section 8-143 - Powers of redevelopment agency.

A redevelopment agency shall have all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire and dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source and to exercise the other powers which this chapter confers on a redevelopment agency with respect to redevelopment projects. In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the redevelopment agency, the municipality and all public and private officers, agencies and bodies shall have all the rights, powers, privileges and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of this chapter applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project. In addition to the surveys and plans which a redevelopment agency is otherwise authorized to make, an agency is hereby specifically authorized to make (1) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements and (2) plans for the enforcement of laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition or removal of buildings and improvements. The redevelopment agency is authorized to develop, test and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight.

(1955, S. 500d.)

Condemnee cannot prevail in alternative plan for development of his property where commission did not act unreasonably, in bad faith or in abuse of its powers. 158 C. 522.



Section 8-144 - Powers of municipality.

Any municipality or other municipal corporation is hereby authorized, without limiting any provision in section 8-143, to do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which such municipality or corporation is authorized to act, including the furnishing of such financial and other assistance as the municipality or public body is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project, and including the entering into a written agreement fixing the assessment of real estate to be used for a rental housing project to be constructed in a redevelopment or urban renewal area pursuant to section 12-65. Any municipality or other public body is authorized to enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.

(1955, S. 501d; 1963, P.A. 615, S. 3.)

History: 1963 act added provision re agreement fixing assessment on rental housing project.



Section 8-145 - Legislative body to prepare program.

The legislative body of the municipality, or such public officer or public body as it may designate, is hereby authorized to prepare a workable program, which may include an official plan of action, as it exists from time to time for effectively dealing with the problem of urban slums and blighted, deteriorated or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated or slum areas, or to undertake such of the aforesaid activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.

(1955, S. 502d.)



Section 8-146 to 8-150 - Finding and declaration of necessity. Contract for state assistance. Form of aid. Bond issue. Maximum amount of loan notes. Requirements of notes and bonds. Regulations.

Sections 8-146 to 8-150, inclusive, are repealed.

(November, 1955, S. N34–37; 1957, P.A. 311, S. 1; 646, S. 2–4; 1959, P.A. 397, S. 7; P.A. 77-313, S. 8.)



Section 8-151 - Declaration of policy.

It is found and declared that there exist in the municipalities of the state substandard, insanitary, deteriorated, deteriorating or blighted areas, that the existence thereof is impairing and arresting the sound growth and development of such municipalities and is inimical to the public health, safety, morals and welfare of the inhabitants of the state, that such municipalities are unable to rehabilitate such areas without state financial assistance as provided by sections 8-154a, 8-154b, 8-154c and 8-154e, that the granting of such assistance is a public use and purpose for which public moneys may be expended and that the necessity in the public interest for the provisions of said sections is hereby declared as a matter of legislative determination.

(March, 1958, P.A. 24, S. 1; 1959, P.A. 397, S. 8; P.A. 77-313, S. 1.)

History: 1959 act added word “deteriorating”; P.A. 77-313 substituted “sections 8-154a, 8-154b, 8-154c and 8-154e” for “sections 8-151 to 8-154, inclusive”.



Section 8-152 to 8-154 - Grants-in-aid for redevelopment or urban renewal. Bond issue. Commissioner of Community Affairs to administer program.

Sections 8-152 to 8-154, inclusive, are repealed.

(March, 1958, P.A. 24, S. 2–4, 6–8; P.A. 77-313, S. 8.)



Section 8-154a - Contracts for state financial assistance; eligibility. Net cost of project. Disposition of land by municipalities.

(1) The state, acting by the Commissioner of Housing, may enter into a contract with a municipality, acting by its redevelopment agency, for state financial assistance for a redevelopment or urban renewal project under this chapter, in any redevelopment area or urban renewal area in such municipality, as defined in this chapter; provided such project shall have been approved by the United States Department of Housing and Urban Development for an advance for surveys and plans, a loan or grant contract or a neighborhood development program under Title I of the federal Housing Act of 1949, as amended, and provided a contract between the municipality and the federal government for a federal capital grant-in-aid shall not have been entered into prior to May 9, 1958. Such contract may provide for financial assistance by the state in the form of a grant equal to one-half of the excess of the net cost of the project as determined by the commissioner over the federal grant-in-aid thereof; provided, in determining such net cost for purposes of providing state financial assistance from any funds becoming available after July 1, 1963, by legislative enactment, the commissioner shall neither recognize nor credit as municipal noncash contributions any expenditures by the state of Connecticut, other than state grants for urban renewal or redevelopment or schools, which relate in any way to any urban renewal or redevelopment project, and provided, with respect to state financial assistance from any funds becoming available after July 1, 1963, by legislative enactment, in any instances in which noncash contributions provided by any private, nongovernmental source exceed one-half of such excess of the net cost of the project as determined by the commissioner, the state grant or advance-in-aid for urban renewal or redevelopment shall be reduced by an equal amount. In determining the net cost of a project, nothing shall prevent the commissioner from including costs in excess of the original projected costs of such project, provided such excess cost has been approved by the United States Department of Housing and Urban Development. Contracts for state financial assistance for urban renewal or redevelopment projects executed under the provisions of this chapter prior to July 1, 1967, or contracts executed subsequent thereto for which reservations of state funds were approved by the Connecticut Development Commission prior to July 1, 1967, may be amended or executed under the provisions of this chapter and administrative procedures established hereunder, provided, if such amendment is for the purpose of providing additional state financial assistance due to an increase in the net cost of the project, as determined by the commissioner, such additional state financial assistance shall be made available from funds previously authorized for redevelopment or urban renewal programs or authorized for the purposes of this chapter and chapter 133.

(2) Any municipality which acquires or retains title to all or part of the land contained in any urban renewal or redevelopment area as defined in section 8-125 or 8-141, for not less than the use value of such property in accordance with section 8-137, may sell, lease, dedicate, donate or otherwise dispose of such land for less than said use value, provided there is constructed thereon housing solely for persons or families of low or moderate income, as defined in section 8-202; provided nothing herein shall be construed to limit the power of any municipality to retain any redevelopment project land for any use for which such municipality is authorized for other purposes.

(1961, P.A. 594, S. 1; 1963, P.A. 646, S. 1; February, 1965, P.A. 541, S. 1; 1967, P.A. 522, S. 8, 35; June, 1971, P.A. 4, S. 2; P.A. 73-286, S. 2, 5; P.A. 74-105, S. 2, 4; P.A. 76-289, S. 1, 3; 76-435, S. 31, 82; P.A. 77-313, S. 2; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1963 act amended Subsec. (1) by adding the proviso concerning private and municipal noncash contributions and by increasing the bond issue from $25,000,000 to $37,500,000 and amended Subsec. (5) by adding consideration of moneys received in lieu of real estate taxes; 1965 act added Subsecs. (2) and (3), added provisions concerning sale of land at less than use value for low and moderate income housing in Subsec. (4), included in said subsection provisions for grants-in-aid and increased aggregate amount from $37,500,000 to $54,000,000, made former Subsec. (2), Subsec. (5) and provided that payments be made to treasurer in Subsec. (5); 1967 act repealed Subsec. (5) and called for substitution of commissioner of community affairs for Connecticut development commission but for some reason not enacted; 1971 act amended Subsec. (4), substituting commissioner of community affairs for Connecticut development commission, deleting requirement that public works commissioner justify rents to Connecticut development commission but requiring reimbursements if rents exceed financial capabilities of persons living in housing and increasing aggregate amounts of state advances to $59,000,000; P.A. 73-286 increased amount of advances in Subsec. (4) to $62,000,000; P.A. 74-105 increased amount of advances in Subsec. (4) to $67,500,000; P.A. 76-289 included urban renewal projects approved by federal Department of Housing and Urban Development which exceed projected cost but the excess cost of which is also approved by HUD in limit on amount of advances and increased limit to $87,900,000; P.A. 76-435 substituted commissioner of community affairs for Connecticut development commission in Subsecs. (1) to (3); P.A. 77-313 amended Subsec. (1) to require approval of advances by Department of Housing and Urban Development rather than Federal Housing and Home Finance Agency, to include loans, grant contracts and neighborhood development programs and to add provisions concerning calculating excess costs in net cost and concerning amendments to and executions of contracts originally executed or approved by commission before July 1, 1967, deleted former Subsecs. (2) and (3) and amended former Subsec. (4), now Subsec. (2), to delete provisions for reimbursement of municipalities for difference between use value of land and its sale price; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (1), effective June 19, 2013.



Section 8-154b - Bond issues.

To provide funds for state grants provided pursuant to section 8-154a, the Treasurer is directed, subject to the provisions of section 3-20, to issue bonds of the state in an amount not exceeding eighty-seven million six hundred ninety-two thousand two hundred eighteen dollars. Such bonds shall be issued at such times and in such amounts as shall be determined by the State Bond Commission provided that total bond commission allocations of such amounts shall not exceed seventy-seven million nine hundred thousand dollars prior to July 1, 1977, and eighty-six million two hundred thousand dollars prior to July 1, 1978. All temporary notes and all renewals thereof issued by the state in anticipation of the issue of such bonds shall mature within three years from the date of the first of such notes to be issued. The full faith and credit of the state of Connecticut are pledged for the payment of the principal of and the interest on such bonds and notes. Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such bonds shall be used first by the Treasurer for the payment of expenses incurred in connection with their issuance.

(1961, P.A. 594, S. 2; 1963, P.A. 646, S. 2; February, 1965, P.A. 541, S. 2; June, 1971, P.A. 4, S. 3; P.A. 73-286, S. 3, 5; P.A. 74-105, S. 3, 4; P.A. 76-289, S. 2, 3; P.A. 77-313, S. 3; P.A. 85-558, S. 7, 17; P.A. 86-396, S. 8, 25; P.A. 87-405, S. 5, 26; P.A. 88-343, S. 6, 32; P.A. 89-331, S. 8, 30.)

History: 1963 act increased bond issue from $25,000,000 to $37,500,000; 1965 act included grants-in-aid and increased bond issue to $54,000,000; 1971 act increased bond limit to $59,000,000; P.A. 73-286 increased bond limit to $62,000,000; P.A. 74-105 increased bond limit to $67,500,000; P.A. 76-289 increased bond limit to $87,900,000, added provisions limiting authorizations to $87,900,000 prior to July 1, 1977, and to $86,200,000 prior to July 1, 1978, and added provision re agreements for reimbursement to municipalities; P.A. 77-313 specified issuance of bonds to provide funds for state grants pursuant to Sec. 8-154a rather than to meet advances and to reimburse municipalities for differences between use value and sale price, deleted limitation on amount to be made available for grants-in-aid, deleted provision re agreements for reimbursements enacted by 1976 act and substituted “allocations” for “authorizations”; P.A. 85-558 reduced bond authorization to $87,695,000; P.A. 86-396 increased bond authorization from to $89,195,000; P.A. 87-405 reduced the bond authorization to $86,695,000; P.A. 88-343 increased the bond authorization from to $87,695,000; P.A. 89-331 decreased the bond authorization to $87,692,218.

See Sec. 8-226 re use of bonds issued under authority of this section.



Section 8-154c - Regulations.

The Commissioner of Housing is authorized to make and enforce reasonable regulations to effectuate the purposes of this part and to determine the allocation of state financial assistance herein provided for among the municipalities of the state on the basis of their respective needs.

(1961, P.A. 594, S. 3; 1967, P.A. 522, S. 8; P.A. 76-435, S. 32, 82; P.A. 77-313, S. 4; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for Connecticut development commission; P.A. 76-435 enacted substitution of commissioner of community affairs for Connecticut development commission called for by 1967 act; P.A. 77-313 substituted “this part” for “section 8-154a” and deleted provision permitting commissioner to designate administrator to administer provisions of Secs. 8-154a to 8-154e; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-154d - Certified list of contractors for project prerequisite to grant payment.

Section 8-154d is repealed.

(1963, P.A. 646, S. 3; P.A. 76-435, S. 33, 82; P.A. 77-313, S. 8.)



Section 8-154e - Certification by agencies of employees and persons performing work under contract.

All local redevelopment agencies or commissions administering urban renewal or redevelopment projects receiving grants for urban renewal or redevelopment from the state shall certify to the Commissioner of Housing on September first of each year a list of all persons employed or retained by the redevelopment agency or commission during the preceding fiscal year and the amount of remuneration that each of such persons received; and a list of all other persons or firms that performed work by contract or otherwise, with a description of the work performed, and the contract amounts paid to such persons or firms during the preceding fiscal year. The filing of such certification shall be a prerequisite for the receipt of state financial assistance and the state will not reserve any funds, execute any assistance agreements or make any further payments under existing contracts to any redevelopment agency or commission which has not complied with this filing requirement, except that the commissioner may determine that such redevelopment agency or commission has made a good faith effort to provide such certification.

(February, 1965, P.A. 541, S. 3; P.A. 77-313, S. 5; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-313 deleted reference to receipt of grants-in-aid, required certification to commissioner of community affairs rather than state, required certification to include description of work performed and added provisions allowing good faith report in lieu of certification; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-154f - State grants-in-aid not subject to repayment. Contracts for financial assistance in effect prior to October 1, 1977, valid and binding.

(a) All state financial assistance authorized by sections 8-154a to 8-154c, inclusive, shall, on July 1, 1967, become state grants-in-aid and no state financial assistance authorized by said sections and paid to municipalities for the purposes specified therein on account of any contract for state financial assistance in accordance therewith, shall be repaid to the state in whole or in part but shall become a state grant-in-aid in accordance with this section.

(b) Contracts for state financial assistance for urban renewal or redevelopment projects executed under any provisions of this chapter in effect prior to October 1, 1977, shall be deemed valid and shall be binding upon all parties thereto. Obligations issued by the state in order to provide funding for such contracts shall remain valid and binding in accordance with their terms.

(1967, P.A. 522, S. 10; 1969, P.A. 305, S. 1; P.A. 77-313, S. 6.)

History: 1969 act required approval of Department of Housing and Urban Development for loan and grant contracts or neighborhood development program rather than for surveys and plans as previously; P.A. 77-313 deleted Subsec. (a) re state-municipality contracts for redevelopment or urban renewal, relettered Subsec. (b) as Subsec. (a) deleting provision requiring substitution of “grant-in-aid” for “advance-in-aid” and added new Subsec. (b) validating contracts and obligations made prior to October 1, 1977.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-155 to 8-159 - Commercial or industrial development.

Sections 8-155 to 8-159, inclusive, are repealed; provided, that in any case where any municipality, on or before July 6, 1967, had entered into a contract with the Connecticut Development Commission for financial assistance to a commercial or industrial redevelopment project under said sections 8-155 to 8-159, inclusive, or had otherwise taken substantial action under said sections, then such municipality, the state and any other interested person shall continue to be subject to said sections and be eligible for state financial assistance thereunder but only insofar as said sections relate to those projects that have been planned or commenced thereunder and such municipality, the state or such other interested person may make application to the Commissioner of Economic and Community Development for, and the Commissioner of Economic and Community Development may make grants for the purposes of such commercial or industrial redevelopment project from the funds available for the purposes of chapter 133, but subject to the provisions of section 8-154f.

(March, 1958, P.A. 8, S. 1–4, 6–9; 1959, P.A. 397, S. 9; 1967, P.A. 760, S. 14; 1971, P.A. 505, S. 1; P.A. 73-599, S. 25; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act repealed sections; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 73-599 substituted department of commerce for Connecticut development commission; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 78-303 required substitution of commissioner of economic development for department of same name in sections originally involving commissioner of community affairs which implies that 1971 and 1973 amendments were never enacted; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-159a - State grants for urban problems.

(a) During each fiscal year the Comptroller shall pay to each municipality for its unrestricted use, from any funds appropriated for such purpose, a grant-in-aid to assist it in meeting its urban problems. Payment of such grants shall be made in March of each year. The Secretary of the Office of Policy and Management shall in February of each year calculate the amount due each municipality in accordance with the allocation formulas provided in subsection (c) of this section and shall certify to the Comptroller the amount due. In January of each year the Commissioner of Public Health shall certify to the Secretary of the Office of Policy and Management the population of each municipality.

(b) For purposes of this section: (1) “Population” means the number of persons according to the most recent federal decennial census, except that, in intervening years between such censuses, “population” means the number of persons according to the most recent estimate of the Department of Public Health; (2) “density of a municipality” means the population of the municipality divided by the number of square miles in the municipality; (3) “density of the state” means the population of the state divided by the number of square miles in the state; and (4) “public housing rooms” means rooms contained in publicly or privately owned dwelling units which are assisted by the United States under the United States Housing Act of 1937, as amended, and dwelling units which are assisted by or owned or leased by the state under chapter 128 or 129. The number of such rooms shall be determined in accordance with the methods established and used by the United States Department of Housing and Urban Development.

(c) Any funds appropriated from the General Fund, for any fiscal year, for the purposes of this section, shall be distributed among the municipalities in the following manner: (1) Ten per cent of the amount shall be distributed pro rata on the basis of the ratio of the population of each municipality to the population of the state. (2) Fifty per cent of the amount shall be divided among those municipalities whose density exceeds the density of the state. The distribution shall be made to each such municipality pro rata on the basis of the following ratio: The density of such municipality multiplied by the population of such municipality shall be the numerator of the fraction. For each municipality whose density exceeds that of the state, the density of such municipality shall be multiplied by the population of such municipality. The resulting products shall be added together, and the sum shall be the denominator of the fraction. (3) Forty per cent of the amount shall be distributed pro rata on the basis of the ratio of the number of public housing rooms within such municipality to the number of such rooms in the state. The amounts computed under subdivisions (1), (2) and (3) of this subsection shall then be multiplied by the ratio between the per capita income of the state as numerator and the per capita income of such town as the denominator, prorated to the level of the funds allocated. “Per capita income” means that which is reported in the most recent current population report series issued by the United States Department of Commerce, Social and Economic Statistics Administration, Bureau of the Census.

(d) Notwithstanding the provisions of this section, the sum distributed to municipalities by the Comptroller in accordance with the provisions of this section, for the fiscal year ending June 30, 1981, shall not exceed eleven million nine hundred thousand dollars.

(1969, P.A. 792, S. 5–8; June, 1969, S.A. 2, S. 8; P.A. 77-614, S. 19, 284, 323, 610; P.A. 78-185, S. 1, 3; 78-303, S. 81, 136; P.A. 79-424, S. 1, 2; 79-598, S. 3, 4, 10; P.A. 81-2, S. 1, 3; 81-284, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 9; P.A. 07-217, S. 33; P.A. 14-122, S. 77.)

History: June 1969 act reduced appropriation amount from $10,000,000 to $7,000,000; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted department of economic development for commissioner of community affairs; P.A. 78-185 amended Subsec. (c) raising appropriation amount from $7,000,000 to $23,860,000, specified source of allocation as general fund and added provisions for formula to determine amount of grants and guaranteeing that grant equal total grants for fiscal year 1977–1978; P.A. 78-303 substituted commissioner for department; P.A. 79-424 decreased allocation to $23,800,000, deleted obsolete reference to old limit of $23,860,000 in formula and defined “per capita income”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 81-2 added Subsec. (d) limiting the sum distributed for grants for fiscal year 1980–1981; P.A. 81-284 repealed requirement that $23,800,000 be allocated from the general fund each fiscal year for the purpose of making grants under this section, added provision that any such grants would be paid from any funds appropriated for that purpose, repealed “hold-harmless” provision that no town would receive less under the section than the total received by such town for fiscal year 1977–1978 under Secs. 3-123d, 8-159a and 10-266k of the general statutes, revision of 1958, revised to 1977; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-94 amended Subsec. (a) by deleting the requirement that the Commissioner of Economic and Community Development submit an annual report of the number of public housing rooms; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007; P.A. 14-122 made technical changes in Subsec. (b).

See Sec. 12-18a re grants to towns for property tax relief based on population.

Cited. 163 C. 537.



Section 8-160 - Capital improvement programs. Definitions.

As used in sections 8-160 to 8-162, inclusive, “capital improvement program” means a priority schedule of any and all necessary municipal capital improvements projected for a period of not less than six years and so prepared as to show the general description, location and estimated cost of each individual capital improvement and including the proposed method of financing; “capital improvement” means a major improvement or betterment of a nonrecurring nature to the physical plant of the municipality as differentiated from ordinary repairs or maintenance of a recurring nature, and “municipality” shall include a city, town or borough.

(March, 1958, P.A. 18, S. 1.)



Section 8-161 - Commissioner to assist. State payments toward preparation of program.

The Commissioner of Housing is authorized to make available technical assistance to any municipality for the purpose of preparing a capital improvement program for such municipality. The commissioner shall adopt rules of procedures and methods of providing such technical assistance. Such assistance shall be rendered upon contractual agreement between the commissioner and the contracting agency of the municipality. Within the limitations of the amounts appropriated, the commissioner may provide up to three thousand dollars for the state's share of any such contractual agreement to any one municipality but in no case shall the commissioner provide more than fifty per cent of the total cost of preparation of such capital improvement program.

(March, 1958, P.A. 18, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for Connecticut development commission; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-162 - Procedure for obtaining technical assistance.

Any municipality may receive technical assistance from the Commissioner of Housing for the preparation of a capital improvement program. The legislative body of the municipality by resolution shall designate an appropriate agency of the municipality to prepare the capital improvement program, appropriate the necessary matching funds and authorize such agency to contract with the commissioner for technical assistance therefor as herein provided. If such municipality has a planning commission operating under the general statutes or special act, such planning commission shall be designated to be the contracting agency for such purposes.

(March, 1958, P.A. 18, S. 3; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1967 act substituted commissioner of community affairs for Connecticut development commission; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-163 - Definitions.

As used in this part:

(a) “Redevelopment area” means those areas of this state designated as redevelopment areas by the Secretary of Commerce acting pursuant to Public Law 136 of the 89th Congress of the United States;

(b) “Municipality” means any town, city or borough of this state;

(c) The “Public Works and Economic Development Act” means Public Law 136 of the 89th Congress of the United States, as amended;

(d) “Small Business Investment Act” means Public Law 699 of the 85th Congress of the United States, as amended;

(e) “Overall economic development program” means the overall program for the economic development of an area designated as a “redevelopment area” in accordance with the provisions of the Public Works and Economic Development Act and all administrative regulations and determinations promulgated thereto;

(f) “Regional council of governments” means the regional council of governments created under section 4-124j;

(g) “Municipal economic development commissions” and “regional economic development commissions” means those commissions established under sections 7-136 and 7-137;

(h) “Small business” means a concern which is independently owned and operated and which is not dominant in its field of operations, as provided in the Small Business Investment Act;

(i) “State and local development companies” means those enterprises operated under state or local law with the authority to promote and assist the growth and development of business concerns in the areas covered by their operations, as defined in Sections 501 and 502 of the Small Business Investment Act;

(j) “Industrial or business project” means any and all projects which qualify for assistance under the provisions of either the Public Works and Economic Development Act or the Small Business Investment Act, or both;

(k) “Nonfederal share” means that portion of the excess of the net cost of the project, as determined by the Department of Economic and Community Development, over either the federal loan or grant-in-aid thereof, or the federal guaranteed loan as provided for in either the Public Works and Economic Development Act or the Small Business Investment Act, or both; and

(l) “Small business development center” means that local agency or organization as defined or designated by the Small Business Administration or other appropriate federal agency or, in the absence of such federal designation, that agency or organization designated by the legislative body of the municipality and approved by the Department of Economic and Community Development, which has as its function in whole or in part the developing of local entrepreneurship through rendering of consultive, technical, educational and financial assistance and will serve to seek qualified applicants for loans and other assistance from federal, state, local, public and private agencies in furtherance of the objective of establishing and stimulating the growth of small business enterprises particularly as related to the low-income groups within the community. Such center may be a municipal or regional economic development commission, a municipal bureau or agency, a local or regional development corporation or an appropriate private agency.

(1961, P.A. 602, S. 1; February, 1965, P.A. 619, S. 1; 1967, P.A. 223, S. 1; 522, S. 8; 524, S. 1; P.A. 73-599, S. 36; P.A. 75-175, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-247, S. 282.)

History: 1965 act amended Subsec. (c) to change reference to “act” to “Area Redevelopment Act,” amended Subsec. (g) to change “municipal development and industrial commissions” to “municipal economic development commissions” and added Subsecs. (h) to (k), defining “small business”, “state and local development companies”, “industrial or business project” and “nonfederal share”; 1967 acts substituted Public Works and Economic Development Act for Area Redevelopment Act and commissioner of community affairs for Connecticut development commission and added Subsec. (l) defining “small business development center”; P.A. 73-599 substituted department of commerce for Connecticut development commission, implying that name change called for by 1967, P.A. 522, S. 8 was never enacted; P.A. 75-175 redefined “nonfederal share” to include federal guaranteed loans in “federal” share; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 80-21 substituted department of economic development for department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-247 amended Subsec. (f) by substituting definition of “regional council of governments” for definition of “regional planning agency”, effective January 1, 2015.



Section 8-164 - Authority to participate in federal act.

Any board, commission, agency or department of this state, any municipality or political subdivision of this state, individually or with any other municipality or political subdivision, any regional council of governments, or any municipal economic development commission or any regional economic development commission, state or local development company, any corporation or any individual, in addition to any other powers possessed by them and notwithstanding the provisions of any section of the general statutes, any special act or any certificate of incorporation, is authorized:

(1) To make application for any loans, grants or assistance under either the Public Works and Economic Development Act or the Small Business Investment Act;

(2) To enter into any agreements, contracts and assistance agreements necessary or desirable pursuant to the provisions of said acts;

(3) To accept loans, grants and assistance offered by the federal government under said acts;

(4) To make appropriations and to issue bonds, notes, debentures or other evidences of indebtedness for loans received pursuant to the provisions of said acts or for defraying the cost of the nonfederal share of industrial or business projects;

(5) To make appropriations and loans to state or local development companies for industrial or business projects;

(6) To accept any advantage and to do anything necessary or desirable for as full and complete a participation under the provisions of said acts as is allowed under said acts or under regulations promulgated by the administrator of any program established pursuant to said acts.

(1961, P.A. 602, S. 2; 1963, P.A. 556; February, 1965, P.A. 619, S. 2; 1967, P.A. 223, S. 2; P.A. 13-247, S. 312.)

History: 1963 act added authority to make appropriations to Subdiv. (4); 1965 act included regional planning agencies, municipal and regional economic development commissions, and state or local development companies, amended Subdiv. (1) to refer to the “Area Redevelopment Act or the Small Business Investment Act” instead of the “federal act,” amended Subdiv. (4) to authorize the issuance of bonds and to provide for defraying the cost of the nonfederal share of industrial or business projects, and added Subdiv. (5); 1967 act substituted Public Works and Economic Development Act for Area Redevelopment Act; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments”, effective January 1, 2015.



Section 8-165 - Overall economic development program.

In furtherance of the requirement of the federal act for an overall economic development program, the municipal economic development commission, if a redevelopment area consists of a single town or city within this state, shall be charged with the preparation and implementation of an overall economic development program. If a redevelopment area includes two or more towns or cities, the regional economic development commission including the several towns and cities defined in such an area shall prepare and implement an overall economic development program. In the preparation of such overall economic development program, the regional council of governments of which the municipality or several municipalities included within the redevelopment area are members shall submit recommendations and comments upon such overall economic development program to the municipal or regional economic development commission submitting such program. In any such redevelopment area in which there is no municipal or regional economic development commission that has submitted such an overall economic development program within one hundred twenty days after designation of the area as a redevelopment area by the Secretary of Commerce, the regional council of governments shall prepare and submit an overall economic development program for such area. This shall not preclude the preparation and submission of an overall economic development program by any private or nonprofit organization or association representing the redevelopment area or any part thereof. Municipalities, municipal and regional economic development commissions and regional councils of governments may accept federal grants and aid for preparation of such overall economic development programs.

(1961, P.A. 602, S. 3; P.A. 13-247, S. 283.)

History: P.A. 13-247 substituted “council of governments” for “planning agency” and made technical changes, effective January 1, 2015.



Section 8-166 - Application for federal aid.

(a) An application under the provisions of either the Public Works and Economic Development Act or the Small Business Investment Act may be made on behalf of the state by a department, board, commission or agency, after prior written approval of such application has been given by the Department of Economic and Community Development. Written request for such approval shall be made to the Department of Economic and Community Development and the department shall, within thirty days of receipt of such request, either approve or disapprove of either the entire application or a part thereof.

(b) An application under the provisions of either of the federal acts may be made on behalf of any municipality by its chief executive officer after prior written approval of such application has been given by the legislative body of such municipality. Written request for such approval shall be made by such chief executive officer and such legislative body shall, within thirty days after receipt of such request, either approve or disapprove of either the entire application or a part thereof. If such legislative body does not disapprove of all or any part of such application within thirty days from the receipt of such written request, it shall be deemed to have approved the application.

(c) Individual persons or small businesses or regional councils of governments or municipal economic development commissions or state or local development companies in this state may participate in any part of the program offered by the federal government under said acts. Any corporation may make application and participate in any programs established under said acts in the manner and to the extent authorized by vote of its board of directors.

(1961, P.A. 602, S. 4–6; February, 1965, P.A. 619, S. 3; 1967, P.A. 223, S. 3; 522, S. 8; P.A. 73-599, S. 36; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-247, S. 312.)

History: 1965 act amended Subsec. (a) to change reference to “federal act” to “either the Area Redevelopment Act or the Small Business Investment Act,” and to eliminate requirement governor approve applications, substituting approval by Connecticut development commission, and amended Subsec. (c) to include small businesses, regional planning agencies, municipal economic development commissions and state or local development companies; 1967 acts amended Subsec. (a) to substitute Public Works and Economic Development Act for Area Redevelopment Act and substituted commissioner of community affairs for Connecticut development commission; P.A. 73-599 substituted department of commerce for Connecticut development commission, implying that name change called for in 1967, P.A. 522, S. 8 was never enacted; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 80-21 substituted department of economic development for department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (c), effective January 1, 2015.



Section 8-167 - Department of Economic and Community Development to act for state. Reimbursement of small business development centers.

(a) The Department of Economic and Community Development is authorized on behalf of the state to make any determination or certification required by the provisions of either of said acts or regulations promulgated under the provisions thereof.

(b) The Department of Economic and Community Development is authorized, on behalf of the state, to reimburse small business development centers in amounts up to one-half the nonfederal share of the cost of providing applicants for Small Business Administration and business loan programs of other federal agencies, particularly economic opportunity loans and Section 502 loans, with necessary technical, advisory, management or other counseling assistance up to a maximum amount of ten thousand dollars per annum. If no federal support is available, the Department of Economic and Community Development is authorized on behalf of the state to reimburse each of such small business development centers for up to one-half of the cost of providing the above-described services, in amounts not exceeding ten thousand dollars per annum. Any small business development center receiving such state assistance shall apply to the Department of Economic and Community Development for such reimbursement with all appropriate documentation needed to support such application.

(1961, P.A. 602, S. 7; 1967, P.A. 522, S. 8; 524, S. 2; P.A. 73-599, S. 36; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 acts added Subsec. (b) re reimbursements to small business development centers and substituted commissioner of community affairs for Connecticut development commission; P.A. 73-599 substituted department of commerce for Connecticut development commission, implying that name change called for in 1967 act was never enacted; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 80-21 substituted department of economic development for department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 8-168 - State loans for industrial or business projects.

Section 8-168 is repealed.

(February, 1965, P.A. 619, S. 4; 1967, P.A. 223, S. 4; 522, S. 8; 1969, P.A. 742, S. 1; 1972, P.A. 225, S. 1; P.A. 73-190, S. 1; 73-599, S. 36; P.A. 75-175, S. 2, 3; 75-606, S. 1, 4; P.A. 77-370, S. 12, 13; 77-614, S. 284, 610; P.A. 78-68, S. 1–3; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; 80-264, S. 1, 2; P.A. 87-416, S. 6, 24; P.A. 88-265, S. 35, 36.)



Section 8-168a - Funds transferred to the Connecticut Growth Fund.

Effective July 1, 1988, funds from the repayment of loans made pursuant to section 8-168, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be transferred to the Connecticut Growth Fund established under section 32-23v, and all payments received by the state on account thereof shall be credited or deposited to the Connecticut Growth Fund established under said section. Any and all funds appropriated or bonds authorized by the State Bond Commission pursuant to section 8-169, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be credited or deposited to the Connecticut Growth Fund.

(P.A. 88-265, S. 29, 36.)



Section 8-169 - Bond issue.

Section 8-169 is repealed.

(February, 1965, P.A. 619, S. 5; 1969, P.A. 742, S. 2; 1972, P.A. 225, S. 2; P.A. 73-190, S. 2; P.A. 75-606, S. 2, 4; P.A. 77-370, S. 5, 13; P.A. 88-265, S. 35, 36.)



Section 8-169a - Declaration of policy.

It is found and declared that the state's cities, towns and smaller urban communities face critical, social, economic and environmental problems; that the future welfare of the state and well being of its citizens depends upon the establishment and maintenance of viable urban communities as social, economic and political entities; that the Congress of the United States has enacted Title I of the Housing and Community Development Act of 1974, P.L. 93-383, as from time to time amended, for the primary objective of developing viable urban communities by providing decent housing and a suitable living environment and expanding economic opportunities, principally for persons of low and moderate income; that the federal government has curtailed or eliminated many categorical grant-in-aid programs such as urban renewal, model cities and open space which have provided financial assistance to many of the municipalities of the state; that this part is needed for the purpose of enabling the cities and towns of this state to initiate and implement programs funded by the federal government under the provisions of Title I of said Housing and Community Development Act of 1974, as from time to time amended, to assist the municipalities in carrying out community development programs, to secure public and private rights to ease the transition from previous categorical grant-in-aid programs in the community development field to programs financed under Title I of said Housing and Community Development Act of 1974, as from time to time amended, and to secure and complete state and local programs initiated under federally-assisted categorical grant-in-aid programs in the community development field; that the provisions of this part are necessary to protect public and private commitments made under previous categorical grant-in-aid programs; and that the provisions of this part are declared to be in the public interest.

(P.A. 75-443, S. 1, 15; P.A. 78-373, S. 1.)

History: P.A. 78-373 added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974”.



Section 8-169b - Definitions.

As used in this part:

(a) “Commissioner” means the Commissioner of Housing.

(b) “Community development activity” means any activity authorized under section 8-169f.

(c) “Community development agency” means any authority, commission, department or agency of a municipality, including an economic development agency, harbor improvement agency, housing site development agency, human resource development agency, or redevelopment agency, required by state law or designated by the legislative body of such municipality to carry out one or more community development activities.

(d) “Community development plan” means a plan prepared and adopted pursuant to sections 8-169c and 8-169d.

(e) “Community development program” means a program which is developed by a municipality to give maximum feasible priority to activities which will benefit low or moderate income families or aid in the prevention or elimination of slums or blight and also means activities which are designed to meet other community development needs having a particular urgency.

(f) “Harbor improvement”, “harbor improvement agency”, “harbor improvement plan” and “harbor improvement project” have the same meanings as in section 13b-56.

(g) “Housing site development agency” has the same meaning as provided in section 8-216b.

(h) “Housing for low and moderate income families and persons” means housing, the construction, rehabilitation, occupancy, rental and purchase of which is assisted in any way by the state or federal government which housing is subject to regulation or supervision of rents, charges or sales prices and methods of operation by a governmental agency under a regulatory agreement or other instrument which restricts occupancy of such housing to persons or families whose income do not exceed prescribed limits.

(i) “Human resource development agency” and “human resource development program” have the same meanings as in section 17b-852.

(j) “Municipality” means any city, town or borough.

(k) “Nonentitlement municipality” means a municipality which is not entitled to receive a basic grant or a hold harmless grant under Section 106 of said Housing and Community Development Act of 1974, as from time to time amended.

(l) “Program period” means the period covering the fiscal year commencing on July 1, 1975 and each year commencing on July first thereafter or such other period of time as may be defined by the state, acting by and through the commissioner. Any program period approved by the United States government, acting by and through the Secretary of Housing and Urban Development, for a municipality undertaking a community development activity shall also be deemed a program period.

(m) “Redevelopment”, “redevelopment agency”, “redevelopment area”, “redevelopment plan” and “redevelopment project” have the same meanings as in section 8-125.

(n) “Urban renewal”, “urban renewal area”, “urban renewal plan” and “urban renewal project” have the same meanings as in section 8-141.

(P.A. 75-443, S. 2, 15; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 88-280, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2; P.A. 14-122, S. 78, 79.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 88-280 made technical changes to Subdiv. (g); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subdiv. (a), effective June 19, 2013; P.A. 14-122 made technical changes in Subdivs. (e) and (g).



Section 8-169c - Preparation and content of a community development plan.

(a) Any municipality may prepare, or cause to be prepared a community development plan for submission to the legislative body of such municipality for approval. Such plan shall include:

(1) A summary of a three-year community development program which identifies community development and housing needs, demonstrates a comprehensive strategy for meeting those needs and specifies both short-term and long-term community development objectives which have been prepared in accordance with the general plan of the municipality, area-wide development planning and state and national urban growth policies;

(2) A program which describes the activities to be undertaken and the resources expected to be made available to meet its community development needs and objectives, including activities designed to revitalize neighborhoods for the benefit of low and moderate income persons, together with the estimated costs and the general locations of such activities;

(3) A description of the environmental considerations taken into account in the preparation of the plan;

(4) A description of a program designed to (A) eliminate or prevent slums, blight and deterioration where such conditions or needs exist; (B) provide improved community facilities and public improvements, including the provision of supporting health, social and similar services where necessary and appropriate; and in a manner to insure fully the opportunity for participation by, and benefits to, the physically disabled and (C) improved conditions for low and moderate income persons residing in or expected to reside in the community and foster neighborhood development in order to induce higher income persons to remain in, or return to, the community;

(5) A description of a housing assistance plan which (A) accurately describes the conditions of the housing stock within the community and assesses the housing assistance needs of low and moderate income persons, including elderly and handicapped persons, large families and persons displaced or to be displaced residing in or expected to reside in the community and identifies housing stock which is in a deteriorated condition; (B) specifies a realistic goal during the program period for the number of dwelling units or persons to be assisted, including (i) the relative proportion of new, rehabilitated and existing dwelling units, (ii) the size and types of housing projects and assistance best suited to the needs of the low and moderate income families and persons and (iii), in the case of subsidized rehabilitation, adequate provisions to assure that a preponderance of persons assisted are of low and moderate income, and (C) indicates the general locations of proposed housing for low and moderate income families and persons with the objective of (i) furthering the revitalization of the community, including the restoration and rehabilitation of stable neighborhoods to the maximum extent possible, and the reclamation of the housing stock where feasible through the use of a broad range of techniques for housing restoration by local government, the private sector or community organizations, including provision of a reasonable opportunity for tenants displaced as a result of such activities to relocate in their immediate neighborhood, (ii) promoting greater choice of housing opportunities and avoiding undue concentration of assisted persons in areas containing a high proportion of low-income persons and (iii) assuring the availability of public facilities and services adequate to serve proposed housing projects.

(b) Where any community development activity proposed to be undertaken is to be undertaken in a development project area, harbor improvement project area, housing site development project area, redevelopment project area or urban renewal project area, the community development plan shall state whether the proposed activity is subject to the controls of an adopted plan for such project area and, if so, whether the activity conforms to the plan for such project area. If any such activity is not in conformance with the provisions of the plan for such project area, then the community development plan shall state in what respects the plan for such project area must be modified or amended.

(c) A community development plan may be based to the extent it is consistent with the provisions of this section upon a plan of conservation and development adopted under section 8-23 or a community development action plan. Any nonentitlement municipality may also use its adopted plan of conservation and development or community development action plan, to the extent such plans have been kept current, as determined by the commissioner, or the Secretary of Housing and Urban Development in lieu of preparing a community development plan under this section for the purpose of receiving state financial assistance under section 8-169l.

(d) In the event the United States government, acting by and through the Secretary of Housing and Urban Development, waives any requirement under the provisions of Section 104 of the Housing and Community Development Act of 1974, as from time to time amended, the provisions of subdivisions (1) to (5), inclusive, of subsection (a) of this section affected by such waiver shall not be applicable to any municipality.

(e) The provisions of this section and section 8-169d shall not be applicable to any community development plan submitted to a legislative body of a municipality for approval prior to July 1, 1975.

(P.A. 75-443, S. 3, 15; P.A. 76-70, S. 1, 4, 5; P.A. 78-373, S. 2; P.A. 82-186, S. 1; 82-322, S. 5, 6; P.A. 88-280, S. 3; P.A. 95-335, S. 16, 26.)

History: P.A. 76-70 added Subsecs. (d) and (e) re exceptions to applicability of section; P.A. 78-373 amended Subsec. (a)(1) to include housing needs, Subsec. (a)(2) to include provision for revitalizing neighborhoods, Subsec. (a)(4) to include health and social services for physically disabled and to include provision for improvement of conditions for low and moderate-income persons via neighborhood development and required identification of deteriorated housing stock, assistance to low and moderate-income persons in order to obtain subsidized rehabilitation and reclamation of housing stock where possible and relocation assistance; P.A. 82-186 amended Subsec. (d) to exclude references to communities under 25,000 persons and to expand the possible scope of the waivers; P.A. 82-322 changed effective date of P.A. 82-186 from October 1, 1982, to July 1, 1982; P.A. 88-280 made technical change in Subsec. (c); (Revisor's note: In 1993 an obsolete reference in the first sentence in Subsec. (c) to “adopted pursuant to section 8-207” immediately following the reference to “a community development action plan” was deleted editorially by the Revisors since Sec. 8-207 is repealed); P.A. 95-335 amended Subsec. (c) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.

Cited. 183 C. 523.



Section 8-169d - Adoption and implementation of community development plan.

(a) A community development plan prepared by a municipality pursuant to subsection (a) of section 8-169c or a description of the activities the municipality contemplates undertaking pursuant to a community development plan, shall be filed at the office of the city clerk or similar office within the municipality for public inspection and transmitted to the legislative body at least forty-five days prior to the approval of the community development plan by the legislative body. Such plan shall simultaneously be referred to the planning agency of the municipality for its review and comment and the housing authority of the municipality for its review and comment on the housing assistance plan which may be required under subdivision (5) of subsection (a) of section 8-169c. Where said plan contemplates activities within a development project area, harbor improvement project area, housing site development project area, redevelopment project area or urban renewal project area, or if the plan contemplates human resources development activities, the plan shall likewise be simultaneously referred to the economic development agency, harbor improvement agency, housing site development agency, or redevelopment agency, or human resources development agency, as the case may be, for review and comment on the portion of the community development plan falling within the jurisdiction of the particular agency.

(b) Any agency to which a community development plan is referred, pursuant to subsection (a) of this section, shall submit written comments to the legislative body not more than thirty days after receipt of the plan by such agency. Failure of the agency to comment within thirty days shall be deemed approval of such plan by such agency. Prior to the approval of a community development plan, at least one public hearing shall be held on such plan not less than thirty days after the community development plan has been filed for public inspection pursuant to subsection (a) of this section. Notice of such hearing shall be published at least twice in a newspaper of general circulation in the municipality. The first publication of notice for any such hearing shall be not less than two weeks before the date set for such hearing but may be published at any time after the filing of the community development plan for public inspection pursuant to subsection (a) of this section.

(c) A community development plan may be approved by the legislative body if it determines that:

(1) The community development plan has been developed so as to give maximum feasible priority to activities which will benefit low or moderate income families and persons or aid in the prevention of slum or blight or that the activities contemplated in the plan, in whole or in part, are designed to meet other community development needs having a particular urgency which cannot otherwise be met.

(2) There has been (A) adequate information provided citizens of the municipality concerning the amount of funds available for activities proposed under the plan, the range of activities which may be undertaken and other important program requirements, (B) adequate opportunity for citizens to participate in the development of the plan and (C) adequate public hearings by the legislative body and by any other agency of the municipality designated to hold hearings on such plan to obtain the views of citizens on the community development and housing needs.

(3) The community development program shall be conducted and administered in compliance with the Civil Rights Acts of 1964 and 1968, P.L. 88-352 and P.L. 90-284, as from time to time amended, Section 109 of said Housing and Community Development Act of 1974, as from time to time amended, and sections 46a-58, 46a-59, 46a-60 and 46a-64.

(4) Where federal financial assistance is to be provided, the chief executive officer of the municipality has consented to make the certifications required under Subsection (h) of Section 104 of said Housing and Community Development Act of 1974, as from time to time amended.

(5) In implementing its community development program the municipality shall comply with the provisions of chapter 135 and where federal financial assistance is to be provided, the municipality shall comply with the provisions of Titles II and III of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, P.L. 91-646, as from time to time amended.

(6) Where federal financial assistance is to be provided in the implementation of a community development program, all laborers and mechanics employed by contractors or subcontractors on construction or rehabilitation work, except as provided under Section 110 of said Housing and Community Development Act of 1974, as from time to time amended, and part III of chapter 557 and part I of chapter 558, shall be paid wages at rates not less than those prevailing on similar construction within the locality, as determined by the United States Secretary of Labor under the provisions of the Davis-Bacon Act, as from time to time amended, 40 USC, Sections 276a to 276a-5, inclusive, or by the Labor Commissioner under section 31-53, and all such persons shall receive overtime compensation in accordance with the provisions of the Contract Work Hours and Safety Standards Act, 40 USC, Sections 327 to 332, inclusive, and section 31-60, or where no such federal financial assistance is to be provided, then compliance with part III of chapter 557 and part I of chapter 558 shall be required.

(7) Where federal financial assistance is to be provided, the community development plan has or shall be submitted for review and comment to an area-wide agency pursuant to the provisions of Title II of the Demonstration Cities and Metropolitan Development Act of 1966, P.L. 89-754, as from time to time amended, and Title IV of the Intergovernmental Relations Act of 1968, P.L. 90-557, as may from time to time be amended, and procedures established by the president thereunder. A municipality may submit its community development plan for such review and comment at any time subsequent to the filing of the community development plan for public review under the provisions of subsection (a) of this section.

(d) The provisions of this section and section 8-169c shall not be applicable to any community development plan submitted to a legislative body of a municipality for approval prior to July 1, 1975.

(P.A. 75-443, S. 4, 15; P.A. 76-70, S. 2, 4, 5; P.A. 78-373, S. 3; P.A. 82-186, S. 2; 82-322, S. 5, 6.)

History: P.A. 76-70 amended Subsec. (a) to include descriptions of activities pursuant to development plan, to require filing 45 days before approval of community development plan rather than 60 days before commencement of program, amended Subsec. (b) to require that one hearing be not less than 30 days after filing and clarified notice provision, amended Subdiv. (7) of Subsec. (c) to allow submission for review by area-wide agency after filing plan for public review and added Subsec. (d) re applicability; P.A. 78-373 added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974”; P.A. 82-186 provided that only one, rather than two, hearings would be mandatory; P.A. 82-322 changed effective date of P.A. 82-186 from October 1, 1982, to July 1, 1982.

Cited. 183 C. 523.



Section 8-169e - Modification of existing development plans. Acquisition of property.

(a) No activity under a community development plan which is inconsistent with any development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan, or modification of such plan shall be undertaken until appropriate conforming amendments are adopted in accordance with the provisions of sections 8-136, 8-200 and 13b-56.

(b) (1) No activity under a community development plan or modification of such plan which would require the preparation and adoption of a new development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan shall be undertaken until such development, harbor improvement, housing site development, redevelopment or urban renewal plan is adopted pursuant to section 8-127, 8-191 or 13b-56.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, when the legislative body of a municipality finds that the acquisition of noncontiguous single parcels designated in the community development plan is necessary to prevent the spread of slum or blight, the municipality or a community development agency, acting in the name of the municipality, may acquire such parcels without the adoption of a development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan. Such acquisition may be undertaken in the manner provided for redevelopment agencies in sections 8-129 to 8-133, inclusive. The municipality may sell, lease or otherwise dispose of any property so acquired in the manner provided for redevelopment agencies in section 8-137.

(c) No property shall be acquired pursuant to a community development plan unless such acquisition is approved by the legislative body of the municipality (1) after a public hearing, notice of which has been published at least once not less than two weeks prior to such hearing in a newspaper having general circulation in the municipality and (2) the legislative body finds that adequate relocation resources are available. If such property was specifically identified for acquisition in the community development plan or the acquisition of such property is part of a development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan, no public hearing shall be required pursuant to subdivision (1) of this subsection.

(P.A. 75-443, S. 5, 15; P.A. 88-280, S. 4.)

History: P.A. 88-280 made technical change in Subsecs. (a) and (b), deleting references to Sec. 8-213.

Cited. 183 C. 523.



Section 8-169f - Community development activities.

(a) A municipality or community development agency is authorized to undertake any activity authorized under Section 105 of Title I of said Housing and Community Development Act of 1974, as from time to time amended, provided such activity (1) will be carried out in accordance with the general statutes and (2) has been approved and adopted in accordance with the provisions of sections 8-169b to 8-169e, inclusive.

(b) Any municipality may apply to the federal government for financial assistance pursuant to Section 107 of the Housing and Community Development Act of 1974, as from time to time amended, in an amount not in excess of one hundred thousand dollars, without complying with the provisions of sections 8-169c and 8-169d, provided the legislative body approves the undertaking of the activities contemplated under said application prior to the execution of a contract for such financial assistance and provided further requirements of section 8-169e are satisfied.

(c) Any municipality or community development agency may apply to the federal government for one or more urban development action grants pursuant to Section 119 of the Housing and Community Development Act of 1977, as from time to time amended, and to undertake any activity authorized by the Secretary of Housing and Urban Development under said section, providing the legislative body approves the undertaking of the activities contemplated under such application or applications prior to execution of a contract or contracts for such financial assistance. Such application or applications may be incorporated as part of the community development plan prepared under sections 8-169c and 8-169d or may be applied for separately if the legislative body finds that the activities proposed to be undertaken are consistent with the municipality's community development program.

(d) The provisions of sections 8-169c and 8-169d shall not be applicable to any preliminary applications required by the United States Department of Housing and Urban Development by regulation or order promulgated under the provisions of Title I of the Housing and Community Development Act of 1974, as from time to time amended.

(e) Any municipality or community development agency may, upon the adoption and approval of a community development plan by the legislative body of the municipality in accordance with the provisions of sections 8-169b to 8-169e, inclusive, authorizing such action, establish a default reserve fund to guarantee, up to the limit of the assets of said fund, loans to be made by private lenders for the purchase or rehabilitation of any owner-occupied residential real property containing not more than eight dwelling units, nonresidential or mixed-use property exclusive of any property for industrial purposes, located in an urban area as defined in subsection (v) of section 8-243, subject to the requirements in subdivision (1) of subsection (c) of section 8-169d concerning community development plans. Moneys deposited in such default reserve fund may be used to discharge a municipality's obligations with respect to mortgage obligations guaranteed pursuant to this subsection and to pay costs incidental to such discharge. Amounts received by a municipality in connection with the foreclosure of such mortgages, including insurance proceeds, may be deposited into the municipality's default reserve fund and used to guarantee additional mortgage loans as authorized by this subsection without need for further action by the legislative body of the municipality. Moneys held in a default reserve fund which are not needed for immediate use or disbursement may be invested in obligations issued or guaranteed by the United States of America or the state and in obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the municipality determines.

(f) To assist nonentitlement municipalities to obtain guarantees provided for in Section 108 of the Housing and Community Development Act of 1974, as from time to time amended, the state, acting by and through the Governor, whether directly or by delegation to any commissioner, officer or agency of the state, may (1) make the pledge of grants required by said Section 108 and the regulations promulgated thereunder, and (2) take such other actions as are deemed necessary or appropriate to obtain such guarantees.

(P.A. 75-443, S. 6, 15; P.A. 76-70, S. 3, 5; P.A. 78-373, S. 4; P.A. 79-582, S. 1, 4; P.A. 94-82, S. 2, 5.)

History: P.A. 76-70 added Subsecs. (b) and (c) excluding applications to federal government under Sec. 107 of Title 1 of Housing and Community Development Act from provisions of Secs. 8-169c and 8-169d; P.A. 78-373 added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974” and inserted new Subsec. (c) re applications to federal government for urban development action grants, relettering former Subsec. (c) as Subsec. (d); P.A. 79-582 added Subsec. (e) re default reserve fund; P.A. 94-82 added Subsec. (f) authorizing the state to assist nonentitlement municipalities to obtain guarantees under the Housing and Community Development Act of 1954, effective May 25, 1994.

Cited. 183 C. 523.



Section 8-169g - Issuance of municipal bonds.

For the purpose of carrying out or administering a community development plan, a municipality is hereby authorized to issue from time to time bonds of the municipality which are payable solely from and secured by a pledge of a lien upon any or all of the income, proceeds, revenues and property acquired pursuant to a community development plan, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to section 8-169h. Bonds issued under this section shall be in such form, mature at such time or times, bear interest at such rate or rates, be issued and sold in such manner, and contain such other terms, covenants and conditions as the legislative body by resolution determines. Such bonds shall be fully negotiable, shall not be included in computing the aggregate indebtedness of the municipality and shall not be subject to the provisions of any other law or charter relating to the issuance or sale of bonds, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section “bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations.

(P.A. 75-443, S. 7, 15; P.A. 79-631, S. 19, 111.)

History: P.A. 79-631 made technical corrections.



Section 8-169h - Acceptance of financial assistance. Issuance of temporary notes.

For the purpose of carrying out a community development program, a municipality or a community development agency may accept grants, advances, loans or other financial assistance from the federal government, the state or other source, and may do any and all things necessary or desirable to secure such financial aid. To assist any community development activity located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish services or facilities, provide property, lend or contribute funds and take any other action of a character which it is authorized to perform for other purposes, including entering into a written agreement fixing the assessment of real estate to be used for a rental housing project to be constructed in a redevelopment or urban renewal area, pursuant to section 12-65. To obtain funds for the financing of any community development activity, a municipality may, in addition to other action authorized under this part or other law, levy taxes and issue and sell its temporary loan notes, bonds or other obligations. Such temporary loan notes shall be issued for a period of not more than three years, but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed three years, and the provisions of section 7-373 shall be deemed to apply thereto. Any such bonds or other obligations issued by a municipality pursuant to this section shall be in accordance with such statutory and other legal requirements as govern the issuance of obligations generally by the municipality and shall be deemed to constitute debt for urban renewal projects pursuant to section 7-374.

(P.A. 75-443, S. 8, 15.)



Section 8-169i - Modification of a community development plan.

A community development plan may be modified from time to time by resolution of the legislative body, provided, where the proposed modification substantially changes the community development plan, no such modification may be adopted until such modification is referred to the planning agency of the municipality. If the modification contemplates activities which affect a housing authority or the modification contemplates activities within a development project area, harbor improvement project area, housing site development project area, redevelopment or urban renewal project area, or if the modification contemplates human resource development activities, the modification shall likewise be simultaneously referred to the housing authority, the economic development agency, the harbor improvement agency, the housing site development agency, the human resources development agency or the development agency, as the case may be, for review and comment on the portion of the modification falling within the jurisdiction of the particular authority or agency. The agency shall submit written comments to the legislative body not more than two weeks after receipt of the plan by such agency. Failure of the agency to comment within fifteen days shall be deemed approval of such plan. Prior to the approval of the modification, the legislative body shall hold at least one public hearing on the modification, notice of which shall be not less than two weeks prior to such hearing.

(P.A. 75-443, S. 9, 15.)



Section 8-169j - Joint activity by two or more municipalities.

Any two or more contiguous municipalities may enter into, and thereafter amend, an agreement for the purpose of jointly carrying out a community development activity in their respective municipalities. Such agreement may include provisions for furnishing services to, receiving consideration from, and sharing costs of and revenues, including property taxes and rental receipts, derived from community development activities. In furtherance of its obligations under such an agreement, each municipality which is a party thereto may make appropriations and levy taxes in accordance with the provisions of the general statutes and may issue bonds in accordance with sections 8-169g and 8-169h.

(P.A. 75-443, S. 10, 15; P.A. 88-364, S. 10, 123.)

History: P.A. 88-364 made a technical change.



Section 8-169k - State and federal assistance for community development projects.

Section 8-169k is repealed.

(P.A. 75-443, S. 11, 15; P.A. 78-373, S. 5; P.A. 82-186, S. 3; 82-322, S. 5, 6; P.A. 88-280, S. 14.)



Section 8-169l - Discretionary funds. Planning advances.

(a) The state, acting by the commissioner, may enter into a contract with a municipality for state financial assistance in order to assist such municipality to apply for discretionary funds provided under Title I of said Housing and Community Development Act of 1974, as from time to time amended. Such contract may provide advances in an amount not in excess of that amount which the commissioner deems sufficient for the preparation of plans and surveys specifically required by the United States government for application under said Housing and Community Development Act of 1974, as from time to time amended, and for the preparation of any other application for federal financial assistance. Such contract may be entered into only if, in the discretion of the commissioner, sufficient funds or noncash assistance for the purpose of this section are not otherwise readily available.

(b) Advances provided pursuant to this section shall be repayable to the state out of the grants received by it under said Housing and Community Development Act of 1974 as a result of an application assisted under this section or out of grants-in-aid provided by the state pursuant to this section. The commissioner may, at his discretion, forego recovery of an advance under this section if no federal funds are obtained as a result of it by the municipality.

(c) The commissioner may set up a revolving fund for planning advances to be provided pursuant to this section. Such fund shall consist of any General Fund appropriations, bond authorizations, grants of federal funds, or grants from any other source received for the purpose of this section as well as any advances recovered pursuant to subsection (b) of this section.

(P.A. 75-443, S. 12, 15; P.A. 78-373, S. 6; P.A. 88-280, S. 5.)

History: P.A. 78-373 made provisions applicable to any municipality not just to “nonentitlement” municipalities and added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974”; P.A. 88-280 made technical change in Subsec. (b), deleting reference to repealed Sec. 8-169k.



Section 8-169m - Receipt of funds. Issuance of bonds.

(a) The commissioner may receive and accept aid or contributions of funds from any source to be held, used and applied to carry out the purposes of section 8-169l and section 8-216b, subject to such terms and conditions as may have been imposed by the donor, including any department, agency or instrumentality of the United States or the state.

(b) For the purposes of section 8-169l and section 8-216b, the State Bond Commission shall have power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts, not exceeding in the aggregate seven million five hundred thousand dollars. All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this subsection are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this subsection. Such bonds shall be issued at such times and in such amounts as shall be determined by the State Bond Commission. Temporary notes and all renewals thereof in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and shall mature within three years from the date of the first of such notes to be issued. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this subsection shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 75-443, S. 13, 15; P.A. 79-482, S. 1, 2; P.A. 81-370, S. 10, 13; P.A. 86-396, S. 9, 25; P.A. 87-405, S. 6, 26; P.A. 88-280, S. 6.)

History: P.A. 79-482 replaced Subsec. (b) with more detailed provisions relating to the issuance of bonds; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of Secs. 8-169k and 8-169l from $2,000,000 to $3,500,000 and extended the time within which such bonds may be authorized to July 1, 1984; P.A. 86-396 removed July 1, 1984, deadline for issuance of bonds; P.A. 87-405 increased the bond authorization to $7,500,000; P.A. 88-280 made technical changes and deleted requirements for use of bond proceeds for grants to assist certain community development activities.



Section 8-169n - Regulations.

Section 8-169n is repealed.

(P.A. 75-443, S. 14, 15; P.A. 88-280, S. 14.)



Section 8-169o - Declaration of policy.

It is hereby found and declared that there exists within the municipalities of this state a large number of real properties containing vacant and abandoned buildings, that many of these vacant and abandoned buildings are located in areas which are blighted or dilapidated and that the existence of such vacant and abandoned buildings contributes to the further decline of such blighted or dilapidated areas. It is further found that the abandonment and forfeiture of real properties with structures thereon are adversely affecting the economic well being of the municipalities and are inimical to the health, safety and welfare of the residents of this state. It is further found that many of the vacant and abandoned buildings can be rehabilitated, reconstructed or reused so as to provide decent, safe and sanitary housing and ancillary commercial facilities and that such rehabilitation, reconstruction and reuse would eliminate, remedy and prevent the adverse conditions described above. It is further found that in blighted or dilapidated residential areas in municipalities of this state there are vacant municipally owned real properties where safe and sanitary housing could be constructed. It is further found that private enterprise has not been able to undertake and carry out the rehabilitation, reconstruction or reuse of abandoned and vacant buildings and the construction of housing on vacant municipally owned real properties within the blighted or dilapidated areas of the municipalities of this state and that the provisions of this part are necessary and in the public interest.

(P.A. 75-452, S. 1, 8; P.A. 86-405, S. 3, 12.)

History: P.A. 86-405 added findings re housing construction on vacant municipally owned real properties.



Section 8-169p - Definitions.

As used in this part:

(a) “Abandoned property” means any real property on which there is a vacant structure and on which (1) real property taxes have been delinquent for one year or more and orders have been issued by the municipality's fire official, building official or health official and there has been no compliance with those orders within the prescribed time given by such official or within ninety days, whichever is longer, (2) the owner has declared in writing to the building official that his property is abandoned or (3) there has been a determination by the municipality in accordance with an ordinance adopted under subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, that the vacant structure contributes to housing blight;

(b) “Building official” means the person appointed pursuant to section 29-260;

(c) “Health official” means the municipal official authorized to administer the provisions of chapter 368o or any local housing code;

(d) “Low or moderate income families” means families or individuals who lack the amount of income necessary to rent or purchase adequate housing without financial assistance, as defined by such income limits as may be adopted by an appropriate agency or instrumentality of the state or federal government for the purposes of determining eligibility under any programs aimed at providing housing for low and moderate income families or persons;

(e) “Municipality” means any city, town or borough;

(f) “Owner” means any holder, as appears in the land records of the municipality, of (1) title to real property and (2) any mortgage or other secured or equitable interest in such property;

(g) “Rehabilitation permit” and “demolition permit” mean those permits obtained from a local building official under the State Building Code for the purpose of rehabilitating or demolishing a structure;

(h) “Urban homesteader” means any person, firm, partnership, corporation, limited liability company or other legal entity to which urban homestead program property is conveyed;

(i) “Urban homesteading agency” means the agency designated by the legislative body of a municipality pursuant to section 8-169q;

(j) “Fire official” means the municipal official authorized to administer the provisions of the Fire Safety Code set out in part II of chapter 541 or any regulations adopted thereunder, or any local fire code.

(P.A. 75-452, S. 2, 8; P.A. 79-279; P.A. 83-286; P.A. 84-546, S. 16, 173; P.A. 86-405, S. 4, 12; P.A. 87-371, S. 1, 5; P.A. 87-417, S. 1, 10; P.A. 90-334, S. 2; P.A. 95-79, S. 14, 189.)

History: P.A. 79-279 redefined “abandoned property” to include property on which taxes are owed for two years or more and which is not in compliance with orders issued by fire building or health official, replacing former provisions concerning noncompliance with rehabilitation or demolition orders and added Subdiv. (j) defining “fire official”; P.A. 83-286 reduced the term of years for which taxes must be due on abandoned property from two years to one year; P.A. 84-546 made technical change in Subdiv. (b) substituting reference to Sec. 29-260 for reference to Sec. 29-261; P.A. 86-405 added Subsec. (k), defining “limited equity cooperative”; P.A. 87-371 amended definition of “abandoned property” to clarify that taxes must have been delinquent for one year and to provide a ninety-day minimum period for compliance with orders; P.A. 87-417 deleted Subsec. (k) defining “limited equity cooperative”, effective July 1, 1988; P.A. 90-334 redefined “abandoned property” to include property determined by a municipality to contribute to housing blight; P.A. 95-79 redefined “urban homesteader” to include a limited liability company, effective May 31, 1995.

Cited. 194 C. 129.



Section 8-169q - Designation of urban homesteading agency.

Any municipality may, by ordinance, establish an urban homesteading program and may authorize any existing board, commission, department or agency, including a housing authority, redevelopment agency or any nonprofit community housing development corporation complying with the provisions of section 8-217, to be the urban homesteading agency or may, by ordinance, establish a new board, commission, department or agency to act as the urban homesteading agency. Such new urban homesteading agency shall be composed of not less than three nor more than nine members, all of whom shall be residents of the municipality appointed by the chief elected official with the approval of the legislative body or the board of selectmen in the case of a municipality in which the legislative body is a town meeting. Those first appointed shall be designated to serve one, two and three years respectively and thereafter members shall be appointed annually to serve for three years. Each member shall serve until his successor is appointed and has qualified. Action by such an urban homesteading agency shall be taken by majority vote of members present, provided no action may be taken unless at least fifty per cent of the members are present. An urban homesteading agency created pursuant to this section shall select a secretary, who may be a member of the agency and may elect or employ such other officers, agents, technical consultants, legal counsel and employees as the agency requires. The members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their official duties.

(P.A. 75-452, S. 3, 8; P.A. 94-59, S. 2.)

History: P.A. 94-59 added provision that appointments be made by the board of selectmen in the case of a municipality in the legislative body is a town meeting.



Section 8-169r - Acquisition of abandoned property by urban homesteading agency. Certification of vacant municipally owned property.

(a) In any municipality adopting an ordinance pursuant to section 8-169q, the building official shall certify to the urban homesteading agency (1) all properties which are abandoned, together with a statement as to which structures are suitable for rehabilitation, and (2) all municipally owned properties which are vacant, together with a statement as to which properties are suitable for construction. At least quarterly thereafter the building official shall certify to the urban homesteading agency any changes in the number or condition of the abandoned properties or the vacant municipally owned properties.

(b) Upon receipt of the list of the abandoned properties pursuant to subdivision (1) of subsection (a) of this section, the urban homesteading agency shall serve notice to each owner of such properties by mailing to the owner by certified mail to the last known address of such owner or in the case of the owner who cannot be identified or whose address is unknown by publishing a copy of such notice in a newspaper having general circulation in the municipality, stating such property has been determined to be abandoned and setting a date for a hearing before the urban homesteading agency, or any hearing examiner appointed by the urban homesteading agency, for the purpose of determining whether the owner is willing and able to rehabilitate or demolish the vacant structure on such abandoned property within a reasonable time. At such hearing the owner may contest the designation of such property as abandoned and such hearing shall be held in the same manner as under sections 4-176e to 4-181, inclusive. A decision rendered by a hearing examiner after such hearing shall be in writing and shall be filed with the urban homesteading agency for its final decision. All decisions of the urban homesteading agency shall be in writing and shall be mailed, by certified mail, return receipt requested, to each owner and to all parties to the proceedings. A decision of the urban homesteading agency may be appealed to the Superior Court in accordance with the provisions of section 4-183.

(c) In the event that an owner fails to appear, either personally or by an attorney, on the date set for the hearing or any adjourned date of such hearing, or in the event the urban homesteading agency, after holding the hearing pursuant to subsection (b) of this section, determines that the owner of such property is not willing or able to rehabilitate or demolish such property within a reasonable time, the urban homesteading agency may recommend to (1) the legislative body of the municipality that the urban homesteading agency be authorized to acquire the property, either by purchase of the property free and clear of any liens for an amount not in excess of fair market value of the land and any improvements thereon as determined by the urban homesteading agency, or by eminent domain, provided all eminent domain proceedings instituted under this part shall be undertaken by the urban homesteading agency in the same manner as under sections 8-129 to 8-133, inclusive, and title to all property acquired pursuant to this subsection shall be held in the name of the municipality; or (2) the building official that he order the structure demolished; or (3) the tax collector, if any liens for real property taxes are due to the municipality against the abandoned property, that he institute tax foreclosure proceedings under chapter 205.

(d) Notwithstanding the provisions of this section an urban homesteading agency may at any time, with the concurrence of the legislative body, accept free and clear title to an abandoned property upon which exists a structure deemed rehabilitable by a building official for such consideration not in excess of fair market value of the land and any improvements on such land as determined by the urban homesteading agency.

(P.A. 75-452, S. 4, 8; P.A. 77-452, S. 48, 72; P.A. 86-405, S. 5, 12; P.A. 88-108, S. 1, 2; 88-317, S. 51, 107.)

History: P.A. 77-452 substituted superior court for court of common pleas in Subsec. (b), effective July 1, 1978; P.A. 86-405 added Subsec. (a)(2), requiring certification of vacant municipally owned properties; P.A. 88-108 amended Subsecs. (c) and (d) to provide that urban homesteading agencies may acquire property for an amount not in excess of the fair market value of the land and any improvements thereon, where previously improvements were expressly excluded; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 8-169s - Disposition of property by urban homesteading agency.

(a)(1) Upon acquisition of real property by the urban homesteading agency under section 8-169r or (2) upon certification by the building official of vacant municipally owned property under subdivision (2) of subsection (a) of said section and approval of the legislative body of the municipality, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date.

(b) Within thirty days after the closing date for bidding, the urban homesteading agency shall recommend to the legislative body the transfer of such property to a qualified applicant under such terms and conditions as are determined by the agency, provided the applicant shall be selected in accordance with priorities established under section 8-169t.

(c) The legislative body may, by resolution, vote to transfer the urban homesteading property with or without compensation to the applicant selected pursuant to subsection (b) of this section. Such transfer shall be made pursuant to a contract of sale and rehabilitation or construction which shall provide among other things that (1) the property transferred be rehabilitated or constructed predominantly for residential use and be brought into and maintained in conformity with applicable health, housing and building code standard; (2) the rehabilitation or construction shall commence and be completed within a period of time as determined by the urban homesteading agency; (3) prior to the issuance of a certificate of occupancy by the building official no transfer of the property or any interest therein, except a transfer to a bona fide mortgagee or similar lien holder, may be made by the homesteader without the approval of the urban homesteading agency, provided any such transfer may only be made for a consideration not in excess of the cost of the property to the homesteader together with the costs of any improvements made or construction thereon by the homesteader; (4) in the sale or rental of the property, or any portion of such property, no person shall be discriminated against because of such person's race, color, religion, sex, gender identity or expression, or national origin; and (5) representatives of the urban homesteading agency, the municipality, and where state or federal assistance is involved, representatives of the federal and state governments, shall have access to the property during normal business hours for the purpose of inspecting compliance with the provisions of this subsection.

(P.A. 75-452, S. 5, 8; P.A. 86-403, S. 17, 132; 86-405, S. 6, 12; P.A. 11-55, S. 4.)

History: P.A. 86-403 made technical change in Subsec. (b); P.A. 86-405 applied provisions of section to vacant municipally owned property certified by building official under Sec. 8-169r(a)(2) and approved by legislative body of municipality and added references to “construction” and made other technical changes in Subsec. (c); P.A. 11-55 amended Subsec. (c)(4) to prohibit discrimination on basis of gender identity or expression.



Section 8-169t - Selection of urban homesteaders.

The urban homesteading agency shall select from among applicants for urban homestead program property those applicants who in the determination of the agency can acquire the necessary financial and technical resources to rehabilitate or construct, own and manage urban homestead program property. Such property shall be offered to such qualified applicants in accordance with the following priorities: (1) Persons displaced by governmental activities declaring in writing their intent to occupy the property for a period of not less than two years; (2) low and moderate income families declaring in writing their intent to occupy the property for a period of not less than two years; (3) families or persons declaring in writing their intent to occupy the property for a period of not less than two years; (4) nonprofit community housing development corporations; (5) any other qualified applicant, provided the urban homesteading agency has certified that no qualified urban homesteaders of higher priority have applied.

(P.A. 75-452, S. 6, 8; P.A. 86-405, S. 7, 12; P.A. 87-417, S. 2, 10.)

History: P.A. 86-405 added reference to “construction” of urban homestead program property and amended Subdiv. (4) to authorize offering of property to limited equity cooperatives; P.A. 87-417 amended Subdiv. (4) by deleting provisions re limited equity cooperatives, effective July 1, 1988.



Section 8-169u - Financial assistance. Abatement of real property taxes.

(a) An urban homesteading agency may provide financial assistance to urban homesteaders for the purchase and rehabilitation of, or construction on, urban homestead program property. Such financial assistance may be in the form of grants, loans or deferred loans for the community housing development corporation chartered under section 8-218f and in the form of loans for other urban homesteaders. All such loans or deferred loans, if made by the urban homesteading agency, shall be secured by a mortgage naming the municipality as the mortgagee, provided if any such loans are made from funds provided by the state or federal government or any other public or private entity, the state or federal government or the public or private agency may be the mortgagee, and provided further that a municipality may assign any such mortgage to another entity. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) An urban homesteading agency may utilize federal, state or other public or private financial assistance, provided that any such assistance requiring local financial participation shall be first approved by the legislative body of the municipality.

(c) An urban homesteading agency may recommend to the legislative body the abatement in whole or in part of real property taxes due on urban homestead program property conveyed to an urban homesteader pursuant to sections 8-169s and 8-169t, or the deferral of such taxes for a period not to exceed ten years. Such legislative body may, by resolution, authorize such abatement. All urban homestead program property conveyed to an urban homesteader may be designated by the legislative body of a municipality as property eligible for deferral of increased assessment under the provisions of sections 12-65c to 12-65f, inclusive.

(P.A. 75-452, S. 7, 8; P.A. 76-57, S. 1, 3; P.A. 86-405, S. 8, 12; P.A. 87-417, S. 3, 10; P.A. 92-166, S. 8, 31.)

History: P.A. 76-57 substituted “resolution” for “ordinance”; P.A. 86-405 authorized urban homesteading agency to provide financial assistance for construction on urban homestead program property and allowed financial assistance to be in form of grants or loans for limited equity cooperatives and community housing development corporation chartered under Sec. 8-218e and in form of loans for other urban homesteaders; P.A. 87-417 amended Subsec. (a) by deleting provisions re assistance to limited equity cooperatives, effective July 1, 1988; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time.



Section 8-169v - Acceptance of real property from United States government.

Notwithstanding any other provision of sections 8-169o to 8-169u, inclusive, an urban homesteading agency may accept, on behalf of the municipality, any real property tendered to it without payment by the United States of America, acting by and through the Secretary of Housing and Urban Development, pursuant to the provisions of Section 810 of the Housing and Community Development Act of 1974 (P.L. 93-383). Upon acquisition of real property by the urban homesteading agency under this section, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date. In addition, thereto, the legislative body of a municipality may, upon recommendation of the urban homesteading agency, authorize conveyance of such real property to an urban homesteader meeting the requirements of Subsection (b)(3) of Section 810 of the Housing and Community Development Act of 1974 in accordance with the requirements and procedures set forth in Section 810 of the Housing and Community Development Act of 1974 and any regulations promulgated thereunder by the Secretary of Housing and Urban Development.

(P.A. 76-57, S. 2, 3.)



Section 8-169w - Urban Homesteading Fund created. Regulations. Bond authorization.

(a) A fund to be known as the “Urban Homesteading Fund” is hereby created. Said fund shall be used (1) on a revolving basis to aid any urban homesteading agency in accordance with section 8-169q, in providing financial assistance to urban homesteaders in the form of loans or deferred loans for the purchase and rehabilitation of, or construction on, urban homestead program property and (2) to aid any urban homesteading agency in accordance with section 8-169q, in providing financial assistance to the community housing development corporation chartered under section 8-218f in the form of grants for the purchase and rehabilitation of, or construction on, urban homestead program property. The Commissioner of Housing may authorize loans or deferred loans under subdivision (1) of this subsection from said fund as requested and approved by the urban homesteading agency in such municipality, subject to the applicable provisions of section 8-169u. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Such fund shall also be used on a revolving basis to aid any nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Housing, which is an urban homesteader as defined in section 8-169p. A nonprofit corporation shall notify the chief elected official of the municipality in which it is located at the time a loan or deferred loan application is submitted to the Department of Housing in accordance with this section. The commissioner may charge the fund for any necessary costs of administering such loan or deferred loan programs.

(b) The Commissioner of Housing shall charge and collect interest on each loan or deferred loan extended under this section at a rate to be determined in accordance with subsection (t) of section 3-20. Payments of principal and interest on such loans or deferred loans shall be paid to the Treasurer for deposit to the credit of the Housing Repayment and Revolving Loan Fund.

(c) The Commissioner of Housing shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 8-169o to 8-169v, inclusive, and this section. Such regulations shall (1) establish loan procedures, repayment terms, security requirements, default and remedy provisions and such other terms and conditions for said loans as said commissioner shall deem appropriate and (2) establish procedures for the making of grants under section 8-169u and subdivision (2) of subsection (a) of this section.

(d) For the purposes of subsections (a) to (c), inclusive, of this section, the State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million five hundred thousand dollars, the proceeds of the sale of which shall be used by the Department of Housing for the provision of financial assistance under section 8-169u and this section.

(e) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Such bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 82-369, S. 16, 28; P.A. 83-269; P.A. 86-107, S. 1, 19; 86-396, S. 10, 25; 86-405, S. 9, 12; P.A. 87-416, S. 7, 24; 87-417, S. 4, 10; P.A. 90-238, S. 17, 32; P.A. 92-166, S. 9, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 173, 209; P.A. 13-234, S. 2.)

History: P.A. 83-269 provided for direct aid to nonprofit corporations which are urban homesteaders; P.A. 86-107 removed reference to state treasurer as trustee of the fund under Subsec. (a); P.A. 86-396 increased bond authorization from $1,000,000 to $1,500,000; P.A. 86-405 changed name of Urban Homesteading Loan Fund to Urban Homesteading Fund and amended Subsec. (a) to authorize financial assistance to be provided for construction on urban homestead program property, to add Subdiv. (2) re grants to urban homesteaders which are limited equity cooperatives or to the community housing development corporation chartered under Sec. 8-218e and to add Subdiv. (3) re grants and loans for development of limited equity cooperatives and development by such cooperatives of property other than urban homestead program property, amended Subsec. (b) to require repaid loans to be used to provide additional financial assistance under Subsec. (a), instead of for loans, amended Subsec. (c) to require regulations to be adopted to carry out provisions of part VII of Ch. 130, instead of “this section” and to add Subdiv. (2) re grant procedures, Subdiv. (3) re financial assistance procedures and Subdiv. (4) re formula limiting amount that may be received by a unit owner of a limited equity cooperative receiving financial assistance under this section, and amended Subsec. (e) to require bond proceeds to be used for provision of financial assistance under Sec. 8-169u and this section instead of for loans to urban homesteaders; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Subsec. (t) of Sec. 3-20; P.A. 87-417 amended Subsecs. (a) and (c) by deleting provisions re assistance to limited equity cooperatives, effective July 1, 1988; P.A. 90-238 revised provisions re allocation of moneys to housing funds; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsecs. (b) and (c), consistent with changes in Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended Subsec. (a) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.






Chapter 131 - Department of Economic and Community Development: Industrial and Research Development Projects (Conditionally Repealed)

Section 8-170 to 8-185 - Industrial and research development projects.

Sections 8-170 to 8-185, inclusive, are repealed; provided, that in any case where any municipality, on or before July 6, 1967, had prepared an industrial or research development project plan under said sections 8-170 to 8-185, inclusive, or had otherwise taken substantial action under said sections, then such municipality, the state, any state or local development company, as defined in section 8-171, and any other interested person shall continue to be subject to said sections and be eligible for state financial assistance thereunder but only insofar as said sections relate to those projects that have been planned or commenced thereunder and such municipality, the state, such state or local development company or such other interested person may make application to the Commissioner of Economic and Community Development for, and the Commissioner of Economic and Community Development may make, grants for the purposes of such industrial or research development project from the funds available for the purposes of chapter 132, but subject to the provisions of section 8-154f.

(February, 1965, P.A. 449, S. 1–17; 1967, P.A. 760, S. 14; 1971, P.A. 505, S. 1; P.A. 73-599, S. 25; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act repealed sections; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 73-599 substituted department of commerce for Connecticut development commission; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department in sections involving commissioner of community affairs, implying that provisions of 1971 and 1973 acts were never enacted; P.A. 79-598 repeated change from community affairs to economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.






Chapter 132 - Municipal Development Projects

Section 8-186 - Declaration of policy.

It is found and declared that the economic welfare of the state depends upon the continued growth of industry and business within the state; that the acquisition and improvement of unified land and water areas and vacated commercial plants to meet the needs of industry and business should be in accordance with local, regional and state planning objectives; that such acquisition and improvement often cannot be accomplished through the ordinary operations of private enterprise at competitive rates of progress and economies of cost; that permitting and assisting municipalities to acquire and improve unified land and water areas and to acquire and improve or demolish vacated commercial plants for industrial and business purposes and, in distressed municipalities, to lend funds to businesses and industries within a project area in accordance with such planning objectives are public uses and purposes for which public moneys may be expended; and that the necessity in the public interest for the provisions of this chapter is hereby declared as a matter of legislative determination.

(1967, P.A. 760, S. 1; 1972, P.A. 87, S. 1; P.A. 74-184, S. 1, 10; P.A. 75-480, S. 1, 8; P.A. 84-243, S. 1.)

History: 1972 act included vacated commercial plants in provisions of section; P.A. 74-184 allowed demolition of vacated commercial plants as well as acquisition or improvement; P.A. 75-480 included water areas in provisions of section; P.A. 84-243 included reference to use of funds for loans in distressed municipalities.

Cited. 184 C. 51; 206 C. 579. A unified land and water area is one that exists because of the combination of separate land parcels into a unitary development scheme and is not limited to vacant land and includes developed or occupied land. 268 C. 1.

Cited. 35 CS 157.



Section 8-187 - Definitions.

As used in this chapter, (1) “municipality” means a town, city, consolidated town and city or consolidated town and borough; (2) “legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government or (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government; (3) “development agency” means the agency designated by a municipality under section 8-188 through which the municipality may exercise the powers granted under this chapter; (4) “development project” means a project conducted by a municipality for the assembly, improvement and disposition of land or buildings or both to be used principally for industrial or business purposes and includes vacated commercial plants; (5) “vacated commercial plants” means buildings formerly used principally for business or industrial purposes of which more than fifty per cent of the usable floor space is, or which it is anticipated, within eighteen months, shall be, unused or substantially underutilized; (6) “project area” means the area within which the development project is located; (7) “commissioner” means the Commissioner of Economic and Community Development; (8) “planning commission” means the planning and zoning commission designated pursuant to section 8-4a or the planning commission created pursuant to section 8-19; (9) “real property” means land, subterranean or subsurface rights, structures, any and all easements, air rights and franchises and every estate, right or interest therein; and (10) “business purpose” includes, but is not limited to, any commercial, financial or retail enterprise and includes any enterprise which promotes tourism and any property that produces income.

(1967, P.A. 760, S. 2; 1972, P.A. 87, S. 2; P.A. 74-184, S. 2, 10; P.A. 75-480, S. 2, 8; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-582, S. 2, 4; P.A. 80-18, S. 1, 3; P.A. 81-98, S. 1; P.A. 85-50, S. 1; P.A. 93-158, S. 3, 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-237, S. 13, 15.)

History: 1972 act included buildings in definition of “development project” and defined “vacated commercial plants”; P.A. 74-184 defined “commissioner”; P.A. 75-480 included vacated commercial plants in definition of “development project”, deleted requirement that space not have been used for two years in definition of “vacated commercial plants” and defined “planning commission”; P.A. 77-614 and P.A. 78-303 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 79-582 required that 50% of floor space rather than 75% be unused in definition of “vacated commercial plants”; P.A. 80-18 defined “real property”; P.A. 81-98 defined “business purpose”; P.A. 85-50 added to definition of “vacated commercial plants” buildings in which more than 50% of usable floor space is substantially underutilized or is anticipated to be unused or so underutilized; P.A. 93-158 added definition of “legislative body” as Subdiv. (2), renumbering existing subdivisions as necessary, effective June 23, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-237 redefined “business purpose” to include property that produces income, effective June 8, 1998.

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.



Section 8-188 - Designation of development agency.

Any municipality which has a planning commission is authorized, by vote of its legislative body, to designate the economic development commission or the redevelopment agency of such municipality or a nonprofit development corporation as its development agency and exercise through such agency the powers granted under this chapter, except that the Quinnipiac Valley Development Corporation, organized and existing by virtue of the provisions of number 625 of the special acts of 1957, may be designated as a development agency, for the purposes of this chapter, to act as such within the geographical area specified in section 2 of said special act. Any municipality may, with the approval of the commissioner, designate a separate economic development commission, redevelopment agency or nonprofit development corporation as its development agency for each development project undertaken by the municipality pursuant to this chapter.

(1967, P.A. 760, S. 3; 1969, P.A. 404, S. 1; 1971, P.A. 86; P.A. 78-357, S. 10, 16; P.A. 82-55, S. 2, 3.)

History: 1969 act allowed consideration of Quinnipiac Valley Development Corporation as development agency; 1971 act allowed municipality to designate nonprofit development corporation as its development agency; P.A. 78-357 allowed distressed municipalities to designate more than one development agency; P.A. 82-55 specified that municipality's designation of separate commissions for separate projects is contingent upon approval of the commissioner.



Section 8-189 - Project plan. Approval. Notice. Review.

(a) The development agency may initiate a development project by preparing a project plan in accordance with regulations adopted by the commissioner pursuant to section 8-198. The project plan shall meet an identified public need and include: (1) A legal description of the land within the project area; (2) a description of the present condition and uses of such land or building; (3) a description of the process utilized by the agency to prepare the plan and a description of alternative approaches considered to achieve project objectives; (4) a description of the types and locations of land uses or building uses proposed for the project area; (5) a description of the types and locations of present and proposed streets, sidewalks and sanitary, utility and other facilities and the types and locations of other proposed site improvements; (6) statements of the present and proposed zoning classification and subdivision status of the project area and the areas adjacent to the project area; (7) a plan for relocating project-area occupants; (8) a financing plan; (9) an administrative plan; (10) a marketability and proposed land-use study or building use study if required by the commissioner; (11) appraisal reports and title searches; (12) a description of the public benefits of the project including, but not limited to, (A) the number of jobs which the development agency anticipates would be created by the project; (B) the estimated property tax benefits; (C) the number and types of existing housing units in the municipality in which the project would be located, and in contiguous municipalities, which would be available to employees filling such jobs; (D) a general description of infrastructure improvements, including public access, facilities or use, that the development agency anticipates may be needed to implement the development plan; (E) a general description of the development agency's goals for blight remediation or, if known, environmental remediation; (F) a general description of any aesthetic improvements that the development agency anticipates may be generated by the project; (G) a general description of the project's intended role in increasing or sustaining market value of land in the municipality; (H) a general description of the project's intended role in assisting residents of the municipality to improve their standard of living; and (I) a general statement of the project's role in maintaining or enhancing the competitiveness of the municipality; (13) findings that (A) the land and buildings within the project area will be used principally for industrial or business purposes; (B) the plan is in accordance with the plan of conservation and development for the municipality adopted by its planning commission under section 8-23, and the plan of development of the regional council of governments adopted under section 8-35a, if any, for the region within which the municipality is located; (C) the plan was prepared giving due consideration to the state plan of conservation and development adopted under chapter 297 and any other state-wide planning program objectives of the state or state agencies as coordinated by the Secretary of the Office of Policy and Management; and (D) the project will contribute to the economic welfare of the municipality and the state; and that to carry out and administer the project, public action under this chapter is required; and (14) a preliminary statement describing the proposed process for acquiring each parcel of real property, including findings that (A) public benefits resulting from the development plan will outweigh any private benefits; (B) existing use of the real property cannot be feasibly integrated into the overall development plan for the project; (C) acquisition by eminent domain is reasonably necessary to successfully achieve the objectives of such development plan; and (D) the development plan is not for the primary purpose of increasing local tax revenues. Any plan that has been prepared by a redevelopment agency under chapter 130 may be submitted by the development agency to the legislative body and to the commissioner for approval in lieu of a plan initiated and prepared in accordance with this section, provided all other requirements of this chapter for obtaining the approval of the commissioner of the project plan are satisfied.

(b) (1) The approval of a development plan shall be given by the legislative body pursuant to section 8-191.

(2) The plan shall be effective for a period of ten years after the date of approval and may be amended in accordance with this section. The legislative body shall review the plan at least once every ten years after the initial approval, and shall reapprove the plan or an amended plan at least once every ten years after the initial approval in accordance with this section in order for the plan or amended plan to remain in effect. With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(3) The development agency shall cause notice of the initial approval of the plan to be published in a newspaper having general circulation in the municipality.

(1967, P.A. 760, S. 4; 1969, P.A. 628, S. 14; 1971, P.A. 505, S. 2; P.A. 74-184, S. 3, 10; P.A. 75-480, S. 3, 8; 75-537, S. 48, 55; P.A. 77-614, S. 19, 610; P.A. 81-98, S. 2; P.A. 86-232, S. 1; P.A. 07-141, S. 10; P.A. 13-247, S. 312.)

History: 1969 act substituted “state or state agencies as coordinated by the state planning council” for “Connecticut interregional planning program”; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission, included building description in Subdiv. (b), building use study in Subdiv. (i) and findings concerning buildings in Subdiv. (j) and substituted planning and budgeting division, department of finance and control for state planning council; P.A. 75-480 made studies under Subdiv. (i) necessary only if required by commissioner, made appraisal reports and title searches new Subdiv. (j) and relettered former Subdiv. (j) as Subdiv. (k); P.A. 75-537 substituted department of planning and energy policy for planning and budgeting division of finance and control department; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979, and substituted secretary of the office of policy and management for department of planning and energy policy; P.A. 81-98 allowed for use of plans prepared under chapter 130; P.A. 86-232 added new Subdiv. (k) requiring statement re jobs and housing to be included in project plan and relettered remaining Subdiv. accordingly; P.A. 07-141 designated existing provisions as Subsec. (a) and amended same to substitute “regulations adopted by the commissioner pursuant to section 8-198” for “regulations of the commissioner”, add “meet an identified public need”, insert new provisions as Subdiv. (3) re description of process utilized and alternative approaches considered, insert new provisions as Subdiv. (12) re public benefits and estimated property tax benefits and insert new provisions therein as Subparas. (D) to (I) re general descriptions and statements, substitute “plan of conservation and development” for “plan of development” and “prepared giving due consideration” for “is not inimical to” re plan in Subdiv. (13), insert new provisions as Subdiv. (14) re public benefits, integration of existing use, reasonable necessity of acquisition by eminent domain, and primary purpose of plan not being to increase tax revenue, and make technical changes, and added Subsec. (b) re approval, effective period and review, and notice of approval, effective October 1, 2007, and applicable to development plans adopted on or after that date; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments” in Subsec. (a)(13)(B), effective January 1, 2015.

Cited. 184 C. 51. Court found project plan that was hastily assembled and lacking in detail to be a pretext in trying to thwart affordable housing. 256 C. 557.



Section 8-190 - Planning grants and special planning grants.

The commissioner is authorized to make planning grants and special planning grants to municipalities to facilitate the planning of development projects, provided (a) no such grant shall be made in an amount in excess of fifty per cent of the estimated reasonable cost of such planning as determined by said commissioner and (b) the municipal share of such planning costs may be paid in noncash contributions, the value of such contributions to be determined by the commissioner. Planning grants and special planning grants may be made to any distressed municipality, as defined in section 32-9p, in amounts up to one hundred per cent of such planning costs if the commissioner determines that there is a substantial likelihood that the planned development project will be consummated. Special planning grants may be authorized for development projects consisting, predominantly, of industrial buildings, which it is anticipated, within eighteen months, shall have more than fifty per cent of the usable floor area unused or substantially underutilized and shall result in significant unemployment. Said commissioner may consult with and advise any development agency in the preparation of a plan for a development project.

(1967, P.A. 760, S. 5; 1971, P.A. 505, S. 3; P.A. 74-184, S. 4, 10; P.A. 75-480, S. 4, 8; P.A. 76-134, S. 1; P.A. 78-357, S. 11, 16; P.A. 79-582, S. 3, 4; P.A. 85-50, S. 2.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-480 applied existing provisions to special planning grants and added provision concerning special planning grants for projects involving underused industrial buildings; P.A. 76-134 changed maximum amount of grant from full estimated cost to 50% of estimated cost of planning and replaced provision deducting amount of planning grant from other development grant which might be made with provision that municipal share of planning costs may be noncash contributions the value of which is to be determined by the commissioner; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 78-357 allowed grants for full planning costs to distressed municipalities; P.A. 79-582 changed unused floor space requirement from 75% to 50%; P.A. 85-50 made industrial buildings anticipated, within 18 months, instead of within one year, to have more than 50% of usable floor area either unused or substantially underutilized, instead of only unused, eligible for special planning grants.



Section 8-191 - Adoption of development plan.

(a) Before the development agency adopts a plan for a development project, (1) the planning commission of the municipality shall find that the plan is in accord with the plan of development for the municipality; and (2) the regional council of governments for the region within which such municipality is located shall find that such plan is in accord with the plan of development for such region, or if such council fails to make a finding concerning the plan within thirty-five days of receipt of the plan by such council, it shall be presumed that such council does not disapprove of the plan; and (3) the development agency shall hold at least one public hearing on the plan. At least thirty-five days prior to any public hearing, the development agency shall post the plan on the Internet web site of the development agency, if any. Upon approval by the development agency, the agency shall submit the plan to the legislative body which shall vote to approve or disapprove the plan. After approval of the plan by the legislative body, the development agency shall submit the plan for approval to the commissioner. Notice of the time, place and subject of any public hearing held under this section shall be published once in a newspaper of general circulation in the municipality, such publication to be made not less than one week nor more than three weeks prior to the date set for the hearing. In the event the commissioner requires a substantial modification of the project plan before giving approval, then upon the completion of such modification such plan shall first have a public hearing and then be approved by the development agency and the legislative body. Any legislative body, agency or commission in approving a plan for a development project shall specifically approve the findings made in the plan.

(b) The provisions of subsection (a) of this section with respect to submission of a development project to and approval by the commissioner shall not apply to a project for which no grant has been made under section 8-190 and no application for a grant is to be made under section 8-195.

(1967, P.A. 760, S. 6; 1971, P.A. 505, S. 4; P.A. 74-184, S. 5, 10; P.A. 75-480, S. 5, 8; P.A. 77-410, S. 1, 5; P.A. 81-98, S. 3; P.A. 07-141, S. 11; 07-217, S. 34; P.A. 13-247, S. 284.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs and deleted provisions ceasing payments to municipalities not meeting deadlines for development of community development action plans; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-480 deleted provision requiring public hearing before submission to regional planning agency, required regional agency to make finding within 35 rather than 60 days and stated that plan presumed to be not disapproved if finding not made, deleted provision that plan be submitted to legislative body after development agency commissioner's preliminary approval and required that substantial modifications be approved by development agency and legislative body after public hearing; P.A. 77-410 added Subsec. (b) excepting certain projects from provisions of Subsec. (a); P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 81-98 provided for a mandatory vote on the plan by the legislative body of the municipality; P.A. 07-141 amended Subsec. (a) to add requirement that agency post plan on its Internet web site, if any, at least 35 days prior to any hearing, and made technical changes in Subsecs. (a) and (b), effective October 1, 2007, and applicable to development plans adopted on or after that date; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 13-247 amended Subsec. (a) by substituting “council of governments” for “planning agency” and making technical and conforming changes, effective January 1, 2015.

Cited. 184 C. 51.



Section 8-191a - Effect of commissioner's failure to make environmental evaluation.

No plan prepared and approved under sections 8-189 and 8-191, which includes the findings enumerated in subdivisions (12) and (13) of section 8-189, shall be invalid and deemed ineffective solely because of the commissioner's failure to comply with any provision of sections 22a-1a to 22a-1f, inclusive. All actions taken by the commissioner between February 1, 1975, and June 14, 1977, are validated. Nothing in this section or section 8-191, 8-193 or 8-196 shall relieve the commissioner from the commissioner's obligation to comply with sections 22a-1a to 22a-1f, inclusive, subsequent to June 14, 1977.

(P.A. 77-410, S. 4, 5; P.A. 07-141, S. 21.)

History: P.A. 07-141 substituted “subdivisions (12) and (13)” for “subsection (k)” re findings and made a technical change.

Cited. 184 C. 51.



Section 8-192 - Bond issues. Connecticut Innovations, Incorporated or its subsidiaries. Federal and state aid. Taxes. Temporary notes.

(a) For the purpose of carrying out or administering a development plan or other functions authorized under this chapter, a municipality, acting by and through its development agency, is authorized, subject only to the limitations and procedures set forth in this section, to issue from time to time bonds of the municipality which are payable solely from and secured by: (1) A pledge of and lien upon any or all of the income, proceeds, revenues and property of development projects, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to this chapter; (2) taxes or payments in lieu of taxes, or both, in whole or in part, allocated to and paid into a special fund of the municipality pursuant to the provisions of section 8-192a; or (3) any combination of the methods in subdivisions (1) and (2) of this section. Any bonds payable and secured as provided in this subsection shall be authorized and the appropriation of the proceeds thereof approved by a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any other statute, local law or charter governing the authorization and issuance of bonds and the appropriation of the proceeds thereof generally by the municipality. No such resolution shall be adopted until after a public hearing has been held upon such authorization. Notice of such hearing shall be published not less than five days prior to such hearing in a newspaper having a general circulation in the municipality. Such bonds shall be issued and sold in such manner; bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds; provide for the payment of interest on such dates, whether before or at maturity; be issued at, above or below par; mature at such time or times not exceeding forty years from their date in the case of bonds issued to finance housing and facilities related thereto or thirty years from their date in all other cases; have such rank or priority; be payable in such medium of payment; be issued in such form, including, without limitation, registered or book-entry form; carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; and contain such other terms and particulars as the legislative body of the municipality or the officers delegated such authority by the legislative body of the municipality shall determine. The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (A) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the municipality; (B) provisions for the investment and reinvestment of bond proceeds until such proceeds are used to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (C) provisions for the execution of reimbursement agreements, or similar agreements, in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; (D) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged for payment of bonds as provided in this section; (E) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the legislative body of the municipality in such amounts as may be established by the legislative body of the municipality, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality; (F) covenants for the establishment of maintenance requirements with respect to facilities and properties; (G) provisions for the issuance of additional bonds on a parity with bonds issued prior to the issuance of such additional bonds, including establishment of coverage requirements with respect to such bonds as herein provided; (H) provisions regarding the rights and remedies available in case of a default to the bond owners, note owners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of any event of default, as defined in any such default proceedings, provided that if any bonds or bond anticipation notes are secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (I) other provisions or covenants of like or different character from the foregoing which are consistent with this section and which the legislative body of the municipality determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the municipality. Any provisions which may be included in proceedings authorizing the issuance of bonds under this section may be included in an indenture of trust duly approved in accordance with this section which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein. Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. The legislative body of the municipality may enter into a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the municipality. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bond owners and note owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this section and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as project costs. Such bonds shall not be included in computing the aggregate indebtedness of the municipality, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section, “bonds” means any bonds, including refunding bonds, notes, temporary notes, interim certificates, debentures or other obligations. Temporary notes issued in accordance with this subsection in anticipation of the receipt of the proceeds of bond issues may be issued for a period of not more than five years and notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed five years.

(b) For the purpose of carrying out or administering a development plan or other functions authorized under this chapter, a municipality, acting by and through its development agency, may accept grants, advances, loans or other financial assistance from the federal government, the state or other source, and may do any and all things necessary or desirable to secure such financial aid. To assist any development project located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish service or facilities, provide property, lend or contribute funds, and take any other action of a character which it is authorized to perform for other purposes. To obtain funds for the temporary and definitive financing of any development project, a municipality may, in addition to other action authorized under this chapter or other law, issue its general obligation bonds, notes, temporary notes or other obligations secured by a pledge of the municipality's full faith and credit. Such bonds, notes, temporary notes and other obligations shall be authorized in accordance with the requirements for the authorization of such obligations generally by the municipality and the authorization, issuance and sale thereof shall be subject to the limitations contained in the general statutes, including provisions on the limitation of the aggregate indebtedness of the municipality. Notwithstanding the provisions of sections 7-264, 7-378 and 7-378a, and any other public or special act or charter or bond ordinance or bond resolution which limits the issuance or renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to a period of time of less than five years from the date of the original notes or requires a reduction in the principal amount of such notes or renewal notes prior to the fifth anniversary of the date of the original notes, such temporary notes may be issued for a period of not more than five years and notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed five years.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued pursuant to said subsections in anticipation of the receipt of the proceeds of bond issues to five years or less from the date of the original notes, any municipality may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such five-year period. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (1) All project grant payments and bond sale proceeds received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (2) no later than the end of each period of twelve months after the end of such five-year period a portion of such temporary notes equal to at least one-twentieth of the municipality's estimated cost of the project shall be retired from funds other than project grants or land sale proceeds or note proceeds; (3) the interest on all temporary notes renewed after such five-year period shall be paid from funds other than project grants or land sale proceeds or note proceeds; (4) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (2) of this subsection, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (5) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such five-year period to the date of issue. Any anticipated federal or state project grants or land sale proceeds may be used in computing the municipality's cost of the project. Any municipality in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (2) and (3) of this subsection.

(d) For the purposes of carrying out or administering a specified development plan authorized under this chapter, Connecticut Innovations, Incorporated may, upon a resolution with respect to such project adopted by the legislative body of the municipality, issue and administer bonds which are payable solely or in part from and secured by the pledge and security provided for in subsection (a) of this section subject to the general terms and provisions of law applicable to the issuance of bonds by Connecticut Innovations, Incorporated, except that the provisions of subsection (b) of section 32-23j shall not apply. For purposes of this section and section 8-192a, references to Connecticut Innovations, Incorporated shall include any subsidiary of Connecticut Innovations, Incorporated established pursuant to subsection (a) of section 32-11e.

(1967, P.A. 760, S. 7; P.A. 74-319, S. 3; P.A. 76-51; P.A. 87-572, S. 3, 5; P.A. 88-233, S. 3, 5; P.A. 89-230, S. 3, 4; P.A. 93-158, S. 4, 11; P.A. 98-237, S. 3; P.A. 01-179, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 3.)

History: P.A. 74-319 amended Subsec. (a) by adding Subdivs. (2) and (3) re bonds payable from and secured by taxes or by combination of taxes and lien on assets of project, by adding requirement that bonds secured by taxes or combination be approved by local legislative body and by allowing deferral of principal payments; P.A. 76-51 amended Subsec. (b) to extend limits on temporary notes and renewals from 3 to 5 years; P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments made from payments in lieu of taxes; P.A. 89-230 amended Subsec. (a) to provide for 40-year maturity limits for bonds which finance housing and related facilities; P.A. 93-158 amended Subsecs. (a) and (b) adding provision re authorization of temporary notes, substituting alphabetic Subpara. indicators for numeric ones and making technical changes and added Subsec. (c) re renewal of temporary bonds, effective June 23, 1993; P.A. 98-237 added new Subsec. (d) authorizing the Connecticut Development Authority to issue bonds for a specified project upon approval of the legislative body of the municipality in which the project is located; P.A. 01-179 amended Subsec. (d) by adding provisions authorizing bonds to be payable in part from and secured by pledge and security provided for in Subsec. (a) and specifying that references to the Connecticut Development Authority include its subsidiaries; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (d), effective July 1, 2012; P.A. 13-123 amended Subsec. (d) by substituting reference to Sec. 32-11e(a) for reference to Sec. 32-11a(1), effective June 18, 2013.

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.

See Sec. 8-192b re renewal of temporary notes.

Cited. 206 C. 579.



Section 8-192a - Allocation of taxes on real or personal property in a development project.

Any development plan authorized under this chapter or any proceedings authorizing the issuance of bonds under this chapter may contain a provision that taxes, if any, identified in such plan or such authorizing proceeding and levied upon taxable real or personal property, or both, in a development project each year or payments in lieu of such taxes authorized pursuant to chapter 114, or both, by or for the benefit of any one or more municipalities, districts or other public taxing agencies after adoption of the development plan as provided by section 8-191 or such authorizing proceedings, as the case may be, shall be divided as follows: (a) In each fiscal year that portion of the taxes or payments in lieu of taxes, or both, which would be produced by applying the then current tax rate of each of the taxing agencies to the total sum of the assessed value of the taxable property in the development project on the effective date of such adoption or the date of such authorizing proceedings, as the case may be, or on any date between such two dates which is identified in such proceedings, shall be allocated to and when collected shall be paid into the funds of the respective taxing agencies in the same manner as taxes by or for said taxing agencies on all other property are paid; and (b) that portion of the assessed taxes or the payments in lieu of taxes, or both, each fiscal year in excess of the amount referred to in subdivision (a) of this section shall be allocated to and when collected shall be paid into a special fund of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds to be used in each fiscal year, first to pay the principal of and interest due in such fiscal year on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise, incurred by such municipality or Connecticut Innovations, Incorporated as issuer of such bonds to finance or refinance in whole or in part, such development project, and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to purchase bonds issued for the project which has generated the tax increments or payments in lieu of taxes and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to reimburse the provider of or reimbursement party with respect to any guarantee, letter of credit, policy of bond insurance, funds deposited in a debt service reserve fund, funds deposited as capitalized interest or other credit enhancement device used to secure payment of debt service on any bonds, notes or other indebtedness issued pursuant to section 8-192 to finance or refinance such development project, to the extent of any payments of debt service made therefrom. Unless and until the total assessed valuation of the taxable property in a development project exceeds the total assessed value of the taxable property in such project as shown by the last assessment list referred to in subdivision (a) of this section, all of the taxes levied and collected and all of the payments in lieu of taxes due and collected upon the taxable property in such development project shall be paid into the funds of the respective taxing agencies. When such loans, advances, and indebtedness, if any, and interest thereon, and such debt service reimbursement to the provider of or reimbursement party with respect to such credit enhancement, have been paid in full, all moneys thereafter received from taxes or payments in lieu of taxes, or both, upon the taxable property in such development project shall be paid into the funds of the respective taxing agencies in the same manner as taxes on all other property are paid.

(P.A. 74-319, S. 4; P.A. 87-572, S. 4, 5; P.A. 88-233, S. 4, 5; P.A. 98-237, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 14-122, S. 12.)

History: P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments in lieu of taxes, provided for multiple jurisdiction projects and allowed for a municipally-fixed assessment date for the valuation of taxable property; P.A. 98-237 applied provisions to personal property and inserted reference to Connecticut Development Authority for consistency with other 1998 statutory changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 14-122 made a technical change.

Cited. 206 C. 579.



Section 8-192b - Temporary notes. Extension of time for renewal.

Notwithstanding the provisions of subsection (b) of section 8-192 and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued pursuant to said subsection in anticipation of the receipt of the proceeds of bond issues to five years from the date of the original notes, any municipality may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such five-year period. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (a) All project grant payments and bond sale proceeds received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (b) no later than the end of each period of twelve months after the end of such five-year period a portion of such temporary notes equal to at least one-twentieth of the municipality's estimated net cost of the project shall be retired from funds other than project grants or land sale proceeds or note proceeds; (c) the interest on all temporary notes renewed after such five-year period shall be paid from funds other than project grants or land sale proceeds or note proceeds; (d) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (b) of this section, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (e) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such five-year period to the date of issue. Any anticipated federal or state project grants or land sale proceeds may be used in computing the municipality's net cost of the project. Any municipality in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (b) and (c) of this section. In no event shall any notes renewed pursuant to the provisions of this section be due and payable later than June 30, 1988.

(P.A. 80-320, S. 2, 4; P.A. 82-24, S. 2, 5; P.A. 84-534, S. 2, 3; P.A. 86-387, S. 2, 3.)

History: P.A. 82-24 extended from two years to four years the period for which temporary notes may be renewed under this section following renewal for five years from the date of the original notes as allowed under Sec. 8-192(b), with the extended period of renewal subject to the same conditions as renewal for the first two years under this section and extended date by which any notes renewed under this section must be payable to June 30, 1984; P.A. 84-534 extended date by which any notes renewed under this section must be payable to June 30, 1986; P.A. 86-387 extended date by which any notes renewed under this section must be payable to June 30, 1988.



Section 8-193 - Acquisition and transfer of real property. Procedure. Powers of agency. Limitations.

(a) After approval of the development plan as provided in this chapter, the development agency may proceed by purchase, lease, exchange or gift with the acquisition or rental of real property within the project area and real property and interests therein for rights-of-way and other easements to and from the project area.

(b) (1) The development agency may, with the approval of the legislative body in accordance with this subsection, and in the name of the municipality, acquire by eminent domain real property located within the project area and real property and interests therein for rights-of-way and other easements to and from the project area, in the same manner that a redevelopment agency may acquire real property under sections 8-128 to 8-133, inclusive, as if said sections specifically applied to development agencies, except that no real property may be acquired by eminent domain pursuant to this subsection for the primary purpose of increasing local tax revenue.

(2) The development agency shall conduct a public hearing on any proposed acquisition of real property by eminent domain. The development agency shall cause notice of the time, place and subject of the hearing to be published in a newspaper having a substantial circulation in the municipality not more than ten days before the date set for the hearing. Not less than ten days before the date of the hearing, the development agency shall send, by first class mail, notice of the time, place and subject of the hearing to the owners of record of the real property and to all owners of real property within one hundred feet of the real property to be acquired by eminent domain.

(3) (A) No parcel of real property may be acquired by eminent domain under this section except by approval by vote of at least two-thirds of the members of the legislative body of the municipality or, in the case of a municipality for which the legislative body is a town meeting or a representative town meeting, the board of selectmen. Such approval shall be by (i) separate vote on each parcel of real property to be acquired, or (ii) a vote on one or more groups of such parcels, provided each parcel to be acquired is identified for the purposes of a vote on a group of such parcels under this subparagraph. The legislative body or the board of selectmen, as the case may be, shall not approve the use of eminent domain by the development agency unless the legislative body or board of selectmen has (I) considered the benefits to the public and any private entity that will result from the development project and determined that the public benefits outweigh any private benefits, (II) determined that the current use of the real property cannot be feasibly integrated into the overall development plan, and (III) determined that the acquisition of the real property by eminent domain is reasonably necessary to successfully achieve the objectives of the development plan.

(B) The municipality shall cause notice of any approved acquisition by eminent domain under this subdivision to be published in a newspaper having a substantial circulation in the municipality not more than ten days after such approval.

(C) (i) The development agency shall acquire any property identified in the plan as property to be acquired by eminent domain by a date that is five years after the date the first property is acquired by eminent domain under the plan unless the development agency approves an extension of the time for acquisition, except that no property may be acquired by eminent domain under the plan more than ten years after the first property is acquired by eminent domain under the plan.

(ii) With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subparagraph shall not apply to the extent that such provisions are prohibited by federal law.

(4) The owner-occupant of property acquired by eminent domain under this section may file an application in the superior court for the judicial district in which the municipality is located to enjoin the acquisition of such property. The court may issue such injunction if the court finds that the development agency or municipality failed to comply with the requirements of this chapter. The filing of an application to enjoin the acquisition of property by eminent domain, in a court of competent jurisdiction, shall toll the five-year period or ten-year period set forth in subparagraph (C) of subdivision (3) of this subsection with respect to such property until the date a final judgment is entered in any such action, or any appeal thereof, whichever date is later.

(c) (1) With respect to real property acquired by eminent domain pursuant to this section on or after June 25, 2007, if the municipality does not use the real property for the purpose for which it was acquired or for some other public use and seeks to sell the property, the municipality shall first offer the real property for sale pursuant to subdivision (2) of this subsection to the person from whom the real property was acquired, or heirs of the person designated pursuant to subdivision (2) of this subsection, if any, for a price not to exceed the lesser of (A) the amount paid by the development agency to acquire the property, or (B) the fair market value of the property at the time of any sale under this subsection. After the municipality provides notice pursuant to subdivision (2) of this subsection, the municipality may not sell such property to a third party unless the municipality has permitted the person or named heirs six months during which to exercise the right to purchase the property, and an additional six months to finalize the purchase if the person or named heirs provide the municipality with notice of intent to purchase the property within the initial six-month period.

(2) For the purposes of any offer of sale pursuant to this subsection, the municipality shall provide a form to any person whose property is acquired by eminent domain pursuant to this section to permit such person to provide an address for notice of sale to be sent, or to provide the name and address of an agent to receive such notice. Such form shall be designed to permit the person to designate heirs of the person who shall be eligible to purchase such property pursuant to this subsection. The person or agent shall update information in the form in writing. If the person or agent does not provide or update the information in the form in a manner that permits the municipality to send notice of sale pursuant to this subsection, no such notice shall be required.

(3) With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subsection shall not apply to the extent that such provisions are prohibited by federal law.

(d) The development agency may, with the approval of the legislative body and, of the commissioner if any grants were made by the state under section 8-190 or 8-195 for such development project, and in the name of such municipality, transfer by sale or lease at fair market value or fair rental value, as the case may be, the whole or any part of the real property in the project area to any person, in accordance with the project plan and such disposition plans as may have been determined by the commissioner.

(e) A development agency shall have all the powers necessary or convenient to undertake and carry out development plans and development projects, including the power to clear, demolish, repair, rehabilitate, operate, or insure real property while it is in its possession, to make site improvements essential to the preparation of land for its use in accordance with the development plan, to install, construct or reconstruct streets, utilities and other improvements necessary for carrying out the objectives of the development project, and, in distressed municipalities, as defined in section 32-9p, to lend funds to businesses and industries in a manner approved by the commissioner.

(1967, P.A. 760, S. 8; 1971, P.A. 505, S. 5; 1972, P.A. 87, S. 3; P.A. 74-184, S. 6, 10; P.A. 77-138, S. 2, 3; 77-410, S. 2, 5; P.A. 80-18, S. 2, 3; P.A. 84-243, S. 2; P.A. 07-141, S. 1.)

History: 1971 act amended Subsec. (a) by substituting Connecticut development commission for commissioner of community affairs; 1972 act added power to rehabilitate real property in Subsec. (b); P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 77-138 amended Subsec. (a) to delete phrase which had restricted transfers of property by development agencies by allowing transfers only after completion of improvements called for in plan; P.A. 77-410 required commissioner's approval of transfers if grants were made by the state for the project in Subsec. (a); P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 80-18 substituted “real property” for “land” and deleted reference to acquisition of real property under Sec. 8-129; P.A. 84-243 amended Subsec. (b) to provide for loans to businesses and industries in distressed municipalities; P.A. 07-141 inserted new Subsec. designators (b) and (c) and inserted Subdiv. designators, inserted exception in Subsec. (b)(1) that no property may be acquired for primary purpose of increasing local tax revenue, inserted new provisions as Subsecs. (b)(2) to (4) re process for acquisition, inserted new provisions as Subsec. (c) re offer of sale to owner if property not used for a public purpose, designated existing provisions re transfer of property as Subsec. (d), and redesignated existing Subsec. (b) as Subsec. (e), effective June 25, 2007, and applicable to property acquired on or after that date.

Cited. 177 C. 749; 184 C. 51.

Cited. 28 CA 622.

Prior use doctrine; property devoted to public use by one municipality cannot be taken through eminent domain by another municipality if proposed use will either destroy existing use or so interfere with it as to destroy it, except when there is expressed or implied legislative authority. 35 CS 157.

Subsec. (a):

Authorization to acquire real property by eminent domain does not include or exclude any specific type of real property leading to the conclusion that the power applies to real property as broadly defined in Sec. 8-187(9). 268 C. 1.



Section 8-194 - Readjustment, relocation and removal of public service facilities.

As used in this section, “public service facility” includes any sewer, pipe, main, conduit, cable, wire, pole, tower, building or utility appliance owned or operated by an electric distribution, gas, telephone or water company. Whenever a development agency determines that the closing of any street or public right-of-way is provided for in a development plan adopted and approved in accordance with this chapter, or where the carrying out of such a development plan, including the construction of new improvements, requires the temporary or permanent readjustment, relocation or removal of a public service facility from a street or public right-of-way, the agency shall issue an appropriate order to the company owning or operating such facility, and such company shall permanently or temporarily readjust, relocate or remove the same promptly in accordance with such order, provided an equitable share of the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the development agency. Such equitable share shall be fifty per cent of such cost after the deduction hereinafter provided. In establishing the equitable share of the cost to be borne by the development agency, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. For the purposes of determining the equitable share of the cost of such readjustment, relocation or removal, the books and records of the company shall be available for the inspection of the development agency. When any facility is removed from a street or public right-of-way to a private right-of-way, the development agency shall not pay for such private right-of-way. If the development agency and the company owning or operating such facility cannot agree upon the share of the cost to be borne by the development agency, either may apply to the superior court for the judicial district within which the street or public right-of-way is situated, or, if the court is not in session, to any judge thereof, for a determination of the cost to be borne by the development agency, and such court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall take such testimony as such referee may deem material and shall thereupon determine the amount of the cost to be borne by the development agency and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon such parties.

(1967, P.A. 760, S. 9; P.A. 78-280, S. 2, 127; P.A. 14-134, S. 26; P.A. 15-12, S. 1.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 14-134 deleted reference to telegraph company and replaced reference to electric company with reference to electric distribution company, effective June 6, 2014; P.A. 15-12 made technical changes.



Section 8-195 - Development grants and special development grants.

(a) The commissioner is authorized to make development grants to municipalities for development projects, provided (1) no such grant shall be made for any such project until said commissioner has given approval to the plan therefor and (2) no such grant shall be made for any such project in an amount exceeding fifty per cent or, in the case of grants to any distressed municipality, as defined in section 32-9p, sixty-five per cent of the net cost, excluding, except as provided in this subsection, planning costs and special planning costs of such project as determined by said commissioner, and except that when two or more towns jointly initiate such a project in accordance with the provisions of section 8-196, such grant may be in an amount not exceeding seventy-five per cent of the net cost, excluding, except as provided in this subsection, planning costs and special planning costs of such project as determined by said commissioner. In distressed municipalities, as defined in section 32-9p, the commissioner may authorize such grants to be used for loans to businesses and industries locating, constructing, expanding, renovating or operating within development projects. Said commissioner may include planning costs or special planning costs of such project if such costs have already been paid or reimbursed by the municipality. Any distressed municipality's share of the cost of development projects may, to the extent permitted by federal law, be paid entirely or partially from amounts received by the municipality under any federal capital grant program. Special development grants, as provided in subsections (b) and (c), may be made to any municipality, regardless of whether or not it is a distressed municipality, in amounts up to one hundred per cent of such costs.

(b) The commissioner is authorized to make special development grants to municipalities to plan, install, construct or reconstruct utilities, sewerage and water lines and systems, and water towers and to acquire rights-of-way, therefore, to the boundaries of development projects. Such development grants may be made in amounts to their total costs, but not to exceed, ten per cent of the estimated physical development costs within the development project as last approved by the commissioner.

(c) The commissioner is authorized to make special development grants to municipalities for site improvement, utility, water, roads and sewerage facilities, renovation of building space, related engineering services, and for relocation expenses for the purpose of assisting industrial and business firms to locate or expand within development projects and which, upon such location or expansion, would result in a significant increase in employment or municipal real estate tax revenue to the municipality within which such development projects are located. All relocation assistance shall be in conformance with the provisions of chapter 135. Such grants may be made in amounts to their estimated total cost.

(d) In allocating funds available for the making of development grants, said commissioner is authorized to establish priorities among municipalities, taking into account their relative needs for development projects, the effects of proposed projects on existing housing and the extent to which particular projects are likely to advance the purposes of this chapter.

(1967, P.A. 760, S. 10; 1971, P.A. 505, S. 6; P.A. 74-184, S. 7, 10; P.A. 75-109; 75-480, S. 6, 8; P.A. 76-134, S. 2; P.A. 78-357, S. 12, 16; P.A. 79-229; P.A. 83-234; P.A. 84-243, S. 3; P.A. 85-50, S. 3; P.A. 86-232, S. 2.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-109 allowed grants for up to 75% of net costs in project undertaken by two or more towns; P.A. 75-480 divided section into Subsecs., making former provisions Subsecs. (a) and (d) and inserting new Subsecs. (b) and (c) re special development grants; P.A. 76-134 excluded planning and special planning costs from consideration as part of net costs in determining amount of grants under Subsec. (a), reversing previous provision for their inclusion in net cost; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 78-357 allowed grants for up to 65% of net cost to distressed municipalities, allowed use of federal grants to pay for distressed municipalities' share of cost and clarified applicability of special development grants in Subsec. (a); P.A. 79-229 allowed inclusion of planning or special planning costs in net cost when planning costs already paid by municipality in Subsec. (a); P.A. 83-234 provided that special development grants could be made for renovation of building space or for expansion within development projects; P.A. 84-243 amended Subsec. (a) to provide for the use of funds for loans to businesses and industries in distressed municipalities; P.A. 85-50 amended Subsec. (a) to authorize grants in distressed municipalities to also be used for loans to businesses and industries renovating or operating within development projects; P.A. 86-232 amended Subsec. (d) to require commissioner to take into account effects of proposed projects on existing housing.

Cited. 184 C. 51.



Section 8-196 - Joint projects.

Any two or more municipalities by vote of their respective legislative bodies may, through their respective development agencies, jointly initiate a development project where the project area is to be located in one or more of such towns, and after approval by the commissioner of the project plan therefor if any state aid is to be requested under section 8-190 or 8-195, enter into, and thereafter amend, an agreement for the purposes of jointly carrying out the project plan through their respective development agencies, which agreement may include provisions for furnishing municipal services to, and sharing costs of, and revenues, including property tax and rental receipts, from, the development project. A proposed form of the agreement to be entered into by such towns shall be included as part of the project plan. In furtherance of its obligations under such an agreement, each town which is a party thereto may make appropriations and levy taxes in accordance with the provisions of the general statutes and may issue bonds in accordance with section 8-192.

(1967, P.A. 760, S. 11; 1971, P.A. 505, S. 7; P.A. 74-184, S. 8, 10; P.A. 75-480, S. 7, 8; P.A. 77-410, S. 3, 5.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-480 deleted requirement that municipalities jointly initiating project be contiguous and simply required approval by commissioner rather than “final approval”; P.A. 77-410 required approval of commissioner “if any state aid is to be requested under section 8-190 or 8-195”; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979.

Cited. 184 C. 51.



Section 8-197 - Furnishing of municipal services to other municipalities.

Any municipality by vote of its legislative body may for consideration furnish municipal services to, or have municipal services furnished to it by, one or more other municipalities. The consideration for such services may be based, in whole or in part, upon a formula which takes into account the taxes levied on so much of the real property situated in the municipality to which such services are to be furnished as, in the judgment of the legislative body thereof, will be appreciably benefited by such services.

(1967, P.A. 760, S. 12.)



Section 8-198 - Regulations.

The commissioner is authorized to make and enforce reasonable regulations to carry out the provisions of this chapter.

(1967, P.A. 760, S. 13; 1971, P.A. 505, S. 8; P.A. 74-184, S. 9, 10.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979.



Section 8-199 - Action to be taken in name of municipality.

Any development agency shall exercise its powers in the name of the municipality, and all bonds issued pursuant to this chapter shall be issued in the name of the municipality and title to land taken or acquired pursuant to a development plan shall be solely in the name of the municipality.

(1967, P.A. 760, S. 15.)



Section 8-200 - Modification of development plan. Abandonment of plan and conveyance of property. Limitations.

(a) A development plan may be modified at any time by the development agency, provided, if modified after the lease or sale of real property in the development project area, the modification must be consented to by the lessees or purchasers of such real property or their successor or successors in interest affected by the proposed modification. Where the proposed modification will substantially change the development plan as previously approved, the modification must be approved in the same manner as the development plan.

(b) If after three years from the date of approval of the development plan the development agency has been unable to transfer by sale or lease at fair market value or fair rental value, as the case may be, the whole or any part of the real property acquired in the project area to any person in accordance with the project plan, and no grant has been made for such project pursuant to section 8-195, the municipality may, by vote of its legislative body, abandon the project plan and such real property may be conveyed free of any restriction, obligation or procedure imposed by the plan but shall be subject to all other local and state laws, ordinances or regulations, including, but not limited to, any offer of sale required under subsection (c) of section 8-193.

(1967, P.A. 760, S. 16; P.A. 80-41; P.A. 81-415, S. 3, 4; P.A. 07-141, S. 12.)

History: P.A. 80-41 substituted “development” for “redevelopment”; P.A. 81-415 added Subsec. (b) authorizing municipality to abandon project plan and convey real property in the project area if, after three years from the date of the plan's approval the development agency is unable to sell or lease all or any part of the property; P.A. 07-141 amended Subsec. (b) to add “including, but not limited to, any offer of sale required under subsection (c) of section 8-193”, effective June 25, 2007, and applicable to property acquired on or after that date.

Subsec. (a) does not provide a basis of aggrievement to contract purchasers who have not yet completed purchase; “purchasers” means only those parties who actually have purchased specific property in the area subject to the proposed plan modification. 150 CA 279.



Section 8-200a - Conversion of balance of prior loans to grants-in-aid.

The unpaid balance of all loans made under the provisions of chapter 131 of the general statutes, revision of 1958, revised to 1966, shall, on May 23, 1969, become state grants-in-aid under the provisions of this chapter and shall not be repaid to the state in whole or in part.

(1969, P.A. 259, S. 1; P.A. 03-278, S. 21.)

History: P.A. 03-278 made a technical change, effective July 9, 2003.



Section 8-200b - Payment of administrative costs under prior law.

Administrative or other costs or expenses incurred by the state in connection with the carrying out of the provisions of chapter 131 of the general statutes, revision of 1958, revised to 1966, shall be paid from the proceeds of bonds issued for grants-in-aid for industrial or research development projects from funds available for the purposes of this chapter.

(1969, P.A. 259, S. 2; P.A. 03-278, S. 22.)

History: P.A. 03-278 made a technical change, effective July 9, 2003.






Chapter 133 - Housing, Redevelopment and Urban Renewal and Human Resource Development Programs

Section 8-201 - Declaration of policy.

It is found and declared that improvement of the conditions and quality of urban life is one of the most serious responsibilities facing this state. The persistence of slums and blight; the critical need for additional and improved housing and community facilities and services arising from rapid expansion of the state's urban population; the inadequacy of sites for industrial and commercial growth; the concentration of persons of low income in the older urban areas of the state; the persistence of poverty, unemployment, underemployment, educational deprivation, crime and delinquency, and physical and mental illness; all these have resulted in a marked deterioration of the quality of the environment and the lives of large numbers of Connecticut citizens, while the state as a whole prospers. It is further found and declared that the municipalities of this state do not have adequate resources to deal effectively with these physical, economic, and human resource problems and that financial and technical assistance by the state, in addition to that now authorized, and the granting of new powers and authority to municipalities, are essential to enable the municipalities to plan, develop and conduct physical, economic and human resource programs for effective community development. It is further found and declared that the accomplishment of these objectives requires effective concentration and coordination of federal, state, regional and local public and private efforts and resources and that such concentration and coordination of efforts can best be achieved through the creation of an Office of Policy and Management.

(1967, P.A. 522, S. 1; P.A. 77-614, S. 590, 609, 610; P.A. 78-303, S. 119, 136.)

History: P.A. 77-614 substituted office of policy and management for department of community affairs, effective January 1, 1979, and in Sec. 609 repealed section; P.A. 78-303 removed section from repeal provision in Sec. 609 of P.A. 77-614.



Section 8-202 - Definitions.

As used in this chapter:

(a) Repealed by P.A. 77-614, S. 609, 610;

(b) “Human resource development agency” means a human resource development agency as defined in section 17b-852;

(c) “Housing solely for low or moderate-income persons or families” means housing, the construction or rehabilitation of which is aided or assisted in any way by any federal or state statute, which housing is subject to regulation or supervision of rents, charges or sale prices and methods of operation by a governmental agency under a regulatory agreement or other instrument which restricts occupancy of such housing to persons or families whose incomes do not exceed prescribed limits;

(d) “Municipality” means town, city or borough;

(e) “Governing body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; and for boroughs, the warden and burgesses.

(1967, P.A. 522, S. 2; P.A. 77-614, S. 609, 610.)

History: P.A. 77-614 repealed Subsec. (a) which had defined “commissioner” as commissioner of community affairs, effective January 1, 1979.



Section 8-203 to 8-205 - Department of Community Affairs; commissioner. Advisory Council on Community Affairs. Duties of council.

Sections 8-203 to 8-205, inclusive, are repealed.

(1967, P.A. 522, S. 3, 5, 6; 1969, P.A. 28; P.A. 73-8, S. 1; P.A. 77-614, S. 609, 610.)



Section 8-206 - Duties of Commissioner of Housing.

(a) The Commissioner of Housing shall (1) administer and direct the operations of the Department of Housing; (2) advise and inform municipal officials, local housing authorities, the Connecticut Housing Authority, public development agencies and other agencies and groups about housing, redevelopment, urban renewal and community development and shall collect and disseminate information pertaining thereto, including information about federal, state and private assistance programs and services pertaining thereto; (3) inquire into the utilization of state government resources, coordinate federal and state activities for assistance in and solution of problems of housing, redevelopment, urban renewal and community development and shall inform and advise the Governor about and propose legislation concerning such problems; (4) conduct, encourage and maintain research and studies relating to housing, redevelopment, urban renewal and community development problems; (5) prepare and review model ordinances and charters relating to these areas; (6) maintain an inventory of data and information and act as a clearing house and referral agency for information on state and federal programs and services relative to housing and community development; (7) conduct, encourage and maintain research and studies and advise municipal officials concerning forms of intergovernmental cooperation and cooperation between public and private agencies designed to advance programs of housing, redevelopment, urban renewal and community development; (8) promote and assist the formation of local housing authorities and other agencies or organizations appropriate to the purposes of this chapter; and (9) inform the public regarding the rights and obligations of landlords and tenants as provided in chapters 830, 831 and 832 and respond to any inquiries from the public on such matters.

(b) The commissioner may determine the qualifications of personnel or consultants to be engaged in connection with the provision of any state assistance or administration provided by the Department of Housing.

(c) The Commissioner of Housing may make available technical and financial assistance and advisory services to any municipality, municipal agency, local housing authority, human resource development agency, regional council of governments, housing sponsor, prospective housing sponsor or other appropriate agency, or the Connecticut Housing Authority, for any activity pertinent to the development, preservation, repair or rehabilitation of housing or for urban renewal, redevelopment or community development activities as defined in chapter 130, provided any financial assistance to a regional council of governments shall have the prior approval of the Secretary of the Office of Policy and Management, or his or her designee. Financial, technical or advisory assistance shall be rendered upon such contractual arrangements as may be agreed upon by the commissioner and any such municipality, agency, authority, council or sponsor in accordance with their respective needs.

(d) The Commissioner of Housing is authorized to do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for any activities which may be pertinent to the purposes of this chapter and chapters 128, 129, 130, 135 and 136 and said commissioner shall administer any such funds allotted to the department in accordance with federal law. The commissioner may enter into contracts with the federal government concerning the use and repayment of such funds under any such federal act, the prosecution of the work under any such contract and the establishment of and disbursement from a separate account in which federal and state funds estimated to be required for plan preparation or other eligible activities under such federal act shall be kept. Said account shall not be a part of the General Fund of the state or any subdivision of the state. Unless otherwise required by federal law or regulation, any federal housing assistance funding made available at the state level shall be allocated in accordance with the state's consolidated plan for housing and community development prepared pursuant to the provisions of section 8-37t. Such allocation shall, to the maximum extent possible, reflect the types and distribution of housing needs in all parts of the state and the resources required by the department, the Connecticut Housing Finance Authority or other appropriate agencies to meet those needs.

(e) The powers and duties enumerated in this section shall be in addition to and shall not limit any other powers or duties of the Commissioner of Housing contained in any other law.

(1967, P.A. 522, S. 7; 1969, P.A. 436, S. 1; P.A. 73-679, S. 35, 43; P.A. 75-537, S. 49, 55; P.A. 77-614, S. 19, 290, 610; P.A. 78-303, S. 10, 131, 136; P.A. 79-257; 79-598, S. 5; P.A. 86-281, S. 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-124, S. 5; P.A. 13-234, S. 2; 13-247, S. 285.)

History: 1969 act amended Subsec. (b) to allow aid to housing code enforcement agencies, regional planning agencies and regional councils of elected officials, and to require that financial aid to regional planning agency or regional council of elected officials be approved by director of planning of office of state planning; P.A. 73-679 substituted managing director, planning and budgeting, department of finance and control or his designee for director of planning; P.A. 75-537 substituted commissioner of planning and energy policy for managing director; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of planning and energy policy and, effective January 1, 1979, substituted commissioner of economic development for commissioner of community affairs and eliminated redundant references to municipal government and municipal programs and to human resource development and programs; P.A. 78-303 made technical changes; P.A. 79-257 allowed aid to tenant councils under Subsec. (b); P.A. 79-598 substituted commissioner of housing for commissioner of economic development, throughout section, added to duties listed the administration of department of housing and duties re landlord/tenant rights and responsibilities and substituted “community” for “industrial and commercial” development and programs in Subsec. (a), deleted Subdivs. (A) and (B), formerly in Subsec. (a) and designated Subdiv. (C) as new Subsec. (b), relettering remaining Subsecs. accordingly, amended Subsec. (c), formerly (b), to expand list of agencies to which assistance is available and to rewrite list of activities for which aid is available, and amended Subsec. (d), formerly (c), to allow application for federal funds to fulfill purposes of chapters listed and added provision concerning allocation of federal funds; P.A. 86-281 inserted “Connecticut housing authority” in Subsecs. (a) and (c) and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 11-124 amended Subsec. (d) by replacing “housing plan” with “state's consolidated plan for housing and community development”; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; P.A. 13-247 amended Subsec. (c) by deleting references to “regional planning agency” and “regional council of elected officials” and made a technical change, effective January 1, 2015 (Revisor's note: In Subsec. (c), a reference to “Commissioner of Economic and Community Development” was changed editorially by the Revisors to “Commissioner of Housing” to conform with changes made by P.A. 13-234).

See Secs. 7-606 and 47a-56j re rent receivership.

See Sec. 8-44a re social and supplementary services for housing projects, rehabilitation and energy conservation.

See Sec. 8-154f re grants-in-aid not subject to repayment by municipalities.

See Sec. 8-190 et seq. re planning and special planning grants.



Section 8-206a - Transfer of certain powers and duties to the Commissioner of Community Affairs, and then to the Commissioner of Housing.

(a) In accordance with the provisions of section 4-38d, all powers and duties delegated to the Public Works Commissioner under the provisions of chapters 128, 129 and 130 shall be transferred to the Commissioner of Community Affairs, and where the words “Public Works Commissioner” are used in said chapters, the words “Commissioner of Community Affairs” shall be substituted in lieu thereof.

(b) In accordance with the provisions of said section 4-38d, all powers and duties delegated to the Connecticut Development Commission under the provisions of sections 8-124 to 8-154e, inclusive, and 8-160 to 8-162, inclusive, shall be transferred to the Commissioner of Community Affairs, and where the words “Connecticut Development Commission” are used in said sections, the words “Commissioner of Community Affairs” shall be substituted in lieu thereof.

(c) In accordance with the provisions of section 4-38d, all powers and duties heretofore delegated to the State Office of Economic Opportunity shall be transferred to the Commissioner of Community Affairs, and wherever the term “director of the State Office of Economic Opportunity” is used it shall mean the commissioner.

(d) Unless specifically otherwise provided in this chapter, whenever, pursuant to law in effect prior to July 1, 1967, reports, certifications, applications or requests were required or permitted to be made to the department, department head, board, division, commission, office or officer, whose powers and duties are assigned or transferred by this chapter, such reports and certifications shall be filed with, and such applications or requests shall be made to, the department, department head, officer or agency to which such assignment or transfer has been made hereunder.

(e) Whenever the term “Connecticut Development Commission” occurs or any reference is made thereto in any regulation, contract or document concerning housing, redevelopment, urban renewal or urban planning grants at the municipal level of government, it shall be deemed to mean or refer to the Commissioner of Community Affairs.

(f) Whenever the term “Public Works Commissioner” occurs or any reference is made thereto in any regulation, contract or document concerning housing adopted or entered into under chapters 128, 129 and 130, it shall be deemed to mean or refer to the Commissioner of Community Affairs.

(g) In accordance with the provisions of section 4-38d, all powers and duties transferred to the Commissioner of Community Affairs by this section are transferred to the Commissioner of Housing.

(1967, P.A. 522, S. 8; 1971, P.A. 505, S. 9, 10; P.A. 77-313, S. 7; 77-614, S. 594, 610; P.A. 78-373, S. 7; P.A. 79-598, S. 10; P.A. 95-250, S. 18, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 6.)

History: 1971 act changed sections referred to in Subsec. (b) from “8-124 to 8-162, inclusive” to “8-124 to 8-154, inclusive, and 8-160 to 8-162, inclusive”; P.A. 77-313 replaced Sec. 8-154 with Sec. 8-154e in Subsec. (b); P.A. 77-614 added Subsec. (g) transferring duties from commissioner of community affairs to commissioner of economic development, effective January 1, 1979; P.A. 78-373 amended Subsec. (g) to limit transfer of duties to economic development commissioner to Subsecs. (a), (b) and (d) to (f), inclusive, and to transfer duties in Subsec. (c) to commissioner of human resources; P.A. 79-598 added Subsec. (h) transferring certain duties of economic development commissioner to commissioner of housing; P.A. 95-250 and P.A. 96-211 amended Subsec. (g) to replace Commissioner of Economic Development with Commissioner of Economic and Community Development and deleted Subsec. (h); P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 13-234 amended Subsec. (g) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.

Cited. 222 C. 414.



Section 8-206b - Emergency fuel assistance program. Eligibility requirements. Participation in weatherization program.

Section 8-206b is repealed, effective October 1, 2004.

(P.A. 78-184, S. 1, 2; Oct. Sp. Sess. P.A. 79-5, S. 1, 5; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 10, 165; P.A. 04-76, S. 59.)



Section 8-206c - Effective date of Secs. 8-206b and 16a-45.

Sections 8-206b and 16a-45 shall take effect November 20, 1979, except that this law shall only remain in effect until June 30, 1980.

(Oct. Sp. Sess. P.A. 79-5, S. 5.)



Section 8-206d - Emergency fuel assistance program for group homes, halfway houses, housing authorities and municipalities. Regulations.

The Commissioner of Economic and Community Development shall administer an emergency fuel assistance program to provide: (1) Emergency fuel assistance on behalf of private, nonprofit group homes and halfway houses receiving state aid and licensed by or under contract with the Department of Public Health, the Department of Children and Families, the Department of Mental Health and Addiction Services, the Department of Correction or the Department of Developmental Services, provided no group home or halfway house shall receive emergency fuel assistance in excess of one thousand dollars unless the commissioner finds additional assistance is necessary to protect the health and safety of the residents of such group home or halfway house; (2) grants to municipalities for emergency fuel assistance to receivers of rents appointed pursuant to section 47a-56a, to prevent and respond to abandonment by landlords of tenant-occupied dwelling units, provided no municipality shall receive an amount in excess of one thousand five hundred dollars for each receivership established within such municipality unless the commissioner finds additional assistance is necessary to protect the health and safety of the residents of such dwelling units; and (3) emergency fuel assistance to housing authorities for state-financed housing projects, for fuel costs incurred after October 1, 1979. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing eligibility criteria for the distribution of state funds appropriated to the Department of Economic and Community Development for such program. The commissioner may, in his discretion and based on his determination of need, allocate any funds appropriated for the purposes of this section among group homes and halfway houses, municipalities and housing authorities.

(Oct. Sp. Sess. P.A. 79-2, S. 1, 3; P.A. 80-92; 80-369, S. 1, 3; P.A. 93-91, S. 1, 2; 93-381, S. 12, 39; P.A. 95-250, S. 1; 95-257, S. 11, 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 07-73, S. 2(a).)

History: P.A. 80-92 substituted alcohol and drug abuse commission for alcohol and drug abuse council; P.A. 80-369 deleted formula for allocating emergency fuel assistance and added provision for allocating funds at commissioner's discretion; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services and executive director and Connecticut alcohol and drug abuse commission with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 8-206e - Housing assistance and counseling demonstration program. Assisted living demonstration program in HUD Section 202 and Section 236 elderly housing developments. Regulations.

(a) The Commissioner of Housing shall, within available appropriations, establish a demonstration housing assistance and counseling program to offer advice on matters concerning landlord and tenant relations and the financing of owner-occupied and rental housing purchases, improvements and renovations. The program shall provide: (1) Educational services designed to inform landlords and tenants of their respective rights and responsibilities; (2) dispute mediation services for landlords and tenants; (3) information on securing housing-related financing, including mortgage loans, home improvement loans, energy assistance and weatherization assistance; and (4) such other housing-related counseling and assistance as the commissioner shall provide by regulations.

(b) The Commissioner of Housing may, within available appropriations, enter into a contract or contracts to provide financial assistance in the form of grants-in-aid to nonprofit corporations, as defined in section 8-39, to carry out the purposes of subsection (a) of this section.

(c) The Commissioner of Housing shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of subsections (a) and (b) of this section.

(d) The Commissioner of Housing shall establish a demonstration program in up to four United States Department of Housing and Urban Development, Section 202 or Section 236 elderly housing developments to provide assisted living services.

(e) The Commissioner of Housing shall establish criteria for making disbursements under the provisions of subsection (d) of this section which shall include, but are not limited to: (1) Size of the United States Department of Housing and Urban Development, Section 202 and Section 236 elderly housing developments; (2) geographic locations in which the developments are located; (3) anticipated social and health value to the resident population; (4) each Section 202 and Section 236 housing development's designation as a managed residential community, as defined in section 19a-693; and (5) the potential community development benefit to the relevant municipality. Such criteria may specify who may apply for grants, the geographic locations determined to be eligible for grants, and the eligible costs for which a grant may be made. For the purposes of the demonstration program, multiple properties with overlapping board membership or ownership may be considered a single applicant.

(f) The Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsections (d) and (e) of this section.

(P.A. 87-406, S. 1, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-279, S. 33, 45; June Sp. Sess. P.A. 00-2, S. 9, 53; June Sp. Sess. P.A. 01-2, S. 36, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June Sp. Sess. P.A. 07-2, S. 39; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-279 amended Subsec. (a) to require the establishment of the program “within available appropriations” and amended Subsec. (b) to authorize the entering into of contracts to provide financial assistance in the form of grants-in-aid to nonprofit corporations “within available appropriations”, effective July 1, 1999; June Sp. Sess. P.A. 00-2 amended Subsec. (c) to add reference to subsections (a) and (b) of this section, eliminated obsolete provisions in former Subsec. (d) requiring submission of report re evaluation of operation and effectiveness of demonstration program, substituted provisions in Subsec. (d) requiring establishment of an assisted living demonstration program in U.S. Department of Housing and Urban Development, Section 202 and Section 236, elderly housing developments, added Subsec. (e) requiring commissioner to establish criteria for making disbursements under the provisions of Subsec. (d), and added Subsec. (f) authorizing commissioner to adopt regulations to implement provisions of Subsecs. (d) and (e); June Sp. Sess. P.A. 01-2 amended Subsec. (d) to require commissioner to establish assisted living demonstration programs in up to four, in lieu of two, Section 202 or Section 236 elderly housing developments, deleting phrase “for persons who are residents of the state”, and amended Subsec. (e) to make a technical change and to provide for purposes of the demonstration program, multiple properties with overlapping board membership or ownership may be considered a single applicant, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June Sp. Sess. P.A. 07-2 amended Subsec. (e)(4) by replacing “section 19-13-D105 of the regulations of Connecticut state agencies” with “section 19a-693”; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See title 47a re landlord-tenant relationship.



Section 8-206f - Designation of HUD Section 202 or Section 236 elderly housing development as demonstration program.

Notwithstanding the provisions of section 8-206e, the Commissioner of Housing, in consultation with the Commissioner of Social Services and the Secretary of the Office of Policy and Management, may designate as a demonstration program one or more established United States Department of Housing and Urban Development Section 202 or Section 236 elderly housing development that is licensed to provide assisted living services, for the purpose of qualifying otherwise eligible residents for payment for such services as authorized under a 1915c Medicaid waiver or the state-funded portion of the Connecticut Home Care Program for the Elderly established pursuant to section 17b-342.

(Sept. Sp. Sess. P.A. 09-5, S. 88; P.A. 13-234, S. 67.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and substituted “one or more” for “an” re designation of demonstration program, effective July 1, 2013.



Section 8-207 and 8-207a - Community development action plan. State financial assistance for implementing, reviewing and revising community development action plan.

Sections 8-207 and 8-207a are repealed.

(1967, P.A. 522, S. 9; 1969, P.A. 478; 757, S. 1; 1971, P.A. 759, S. 2, 4; 1972, S.A. 53, S. 23; P.A. 73-96, S. 2; P.A. 77-614, S. 38, 39, 610; P.A. 78-303, S. 120, 136.)



Section 8-208 - State grants-in-aid for housing code enforcement.

The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a municipality for state financial assistance to initiate, expand or improve housing code enforcement programs to promote the preservation or rehabilitation of housing, in the form of a state grant-in-aid equal to two-thirds of the cost of the program, as approved by the commissioner, for two years after execution of the state assistance agreement, one-half of such cost for an additional period not to exceed three years and thereafter one-third the cost of the program. To facilitate the effective enforcement of housing codes throughout the state, the commissioner may prepare a model State Housing Code. Any municipality may adopt such code by ordinance.

(1967, P.A. 522, S. 11; P.A. 73-338; P.A. 75-368, S. 1, 2; P.A. 77-614, S. 291, 610; P.A. 79-598, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 73-338 placed three-year limit on additional aid for cost after initial two-year period and placed five-year limit on additional aid for programs under federal Housing Act of 1949; P.A. 75-368 added provision that code enforcement programs promote preservation and rehabilitation of housing, deleted provision placing five-year limit on aid from programs under federal Housing Act and provided for continuing aid after three-year limit expires for one-third of the program's cost; P.A. 77-614 gave contracting authority to commissioner of economic development, “commissioner” previously having referred to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-208a - Appeals from municipal housing code board decisions and enforcement. Cost.

Any person or persons severally or jointly aggrieved by any decision of a housing code board of appeals or any officer, department, board or bureau of any municipality, charged with the enforcement of any order, requirement or decision of said board, may, within fifteen days from the date of such decision, take an appeal to the superior court of the judicial district in which such municipality is located, which appeal shall be made returnable to said court in the same manner as that prescribed for civil actions brought to said court. Notice of such appeal shall be given by leaving a true and attested copy thereof with, or at the usual place of abode of, the chairman or clerk of said board. The appeal shall state the reasons upon which it has been predicated and shall not stay proceedings upon the decision appealed from, but the court to which such appeal is returnable may, on application, on notice to the board and on cause shown, grant a restraining order. The authority issuing a citation in such appeal shall take from the appellant, unless such appellant is an official of the municipality, a bond or recognizance to said board, with surety, to prosecute such appeal to effect and comply with the orders and decrees of the court. Said board shall be required to return either the original papers acted upon by it and constituting the record of the case appealed from, or certified copies thereof. The court, upon such appeal, shall review the proceedings of said board and shall allow any party to such appeal to introduce evidence in addition to the contents of the record of the case returned by said board if the record does not contain a complete transcript of the entire proceedings before said board, including all evidence presented to it, or if, upon the hearing upon such appeal, it appears to the court that additional testimony is necessary for the equitable disposition of the appeal. The court may take such evidence or appoint a referee or committee to take such evidence as it directs and report the same to the court, with his or its findings of facts and conclusions of law, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal and after a hearing thereon, may reverse or affirm, wholly or partly, or may modify or revise the decision appealed from. Costs shall be allowed against said board if the decision appealed from is reversed, affirmed in part, modified or revised. Appeals from decisions of said board shall be privileged cases to be heard by the court, unless cause is shown to the contrary, as soon after the return day as is practicable.

(P.A. 73-532; P.A. 76-436, S. 269, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 8-208b - Neighborhood Housing Services Program Fund. State assistance. Definitions.

(a) A Neighborhood Housing Services Program Fund is hereby created. There shall be deposited in said fund all moneys received by or appropriated to the Department of Housing from time to time therefor. Amounts in said fund shall be used for the purpose of making grants-in-aid to any duly organized neighborhood housing services corporation in the state, pursuant to subsection (b) of this section.

(b) In order to stimulate development of partnerships of the public and private sectors of the urban community committed to stemming neighborhood decline, the state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with any duly organized neighborhood housing services corporation in the state. Such contract shall provide for state financial assistance in the form of a state grant-in-aid equal to twice the amount of the federal grant-in-aid received by such corporation but not to exceed one hundred thousand dollars.

(c) “Neighborhood housing services program” means a program developed by the Neighborhood Reinvestment Corporation of the United States government to stimulate reinvestment in the urban neighborhood. “Neighborhood housing services corporation” means a private, nonprofit, community based corporation organized pursuant to the establishment of a neighborhood housing services program. The significant features of a neighborhood housing services corporation include: (1) Government by a local board of directors composed of neighborhood residents and financial industry representatives; (2) use of a revolving loan fund to make loans to residents of the neighborhood who cannot meet normal commercial credit requirements for the purpose of bringing homes in the neighborhood up to code standards; (3) contributions to the loan fund by, among others, foundations, local business and industry, local government and the Neighborhood Reinvestment Corporation; and (4) operation of a systematic housing inspection and code compliance program for homeowners which includes rehabilitation counseling, construction monitoring and financial counseling.

(P.A. 78-317, S. 2, 4, 5; P.A. 79-299, S. 1, 2; 79-598, S. 12; 79-631, S. 89, 111; P.A. 86-107, S. 2, 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-288, S. 43; P.A. 13-234, S. 2.)

History: P.A. 79-299 amended Subsecs. (a) and (b) by replacing references to the Urban Reinvestment Task Force of the United States government with references to duly organized neighborhood housing services corporations, further amended Subsec. (b) by deleting reference to two-program limit for programs established in a given year, deleted Subsec. (c) which had contained provisions for assistance to neighborhood corporations and relettered former Subsec. (d) as Subsec. (c), substituting Urban Reinvestment Corporation for Urban Reinvestment Task Force; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 79-631 substituted Neighborhood Reinvestment Corporation for Urban Reinvestment Corporation; P.A. 86-107 removed reference in Subsec. (a) to state treasurer as trustee of fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-208c - Urban revitalization pilot program. Goals. Reports.

(a) The Commissioner of Housing shall, within existing resources of the department, establish an urban revitalization pilot program to foster the revitalization and stabilization of urban neighborhoods by facilitating the acquisition and renovation of one-to-four family homes and prioritizing owner-occupancy of such homes. Such program shall be implemented in one or more distressed municipalities, as defined in section 32-9p. The commissioner may contract with one or more state-wide nonprofit organizations to administer the program.

(b) The goal of the program shall be to increase homeownership in targeted neighborhoods containing high proportions of one-to-four family homes, giving priority to promoting owner-occupancy in buildings that are for sale, vacant, deteriorated, in foreclosure, bank-owned or investor-owned. The program administrator shall target neighborhoods in which concentrated resources can have a substantial impact on revitalizing and stabilizing the surrounding community. The program administrator shall recruit community stakeholders to provide active support for the program, including local banks, local boards of realtors, neighborhood revitalization zone committees, community-based organizations, community development financial institutions and similar entities. The program administrator shall, as necessary to accomplish program goals:

(1) Draw on diverse public and private funding sources and programs, including foundations, local loan funds and programs administered by departments or agencies other than the Department of Housing, including the Connecticut Housing Finance Authority, and use public funds to leverage private resources;

(2) Provide financing or investment to support property purchase, rehabilitation, construction, demolition, energy efficiency and aesthetic improvements, including provision of financial products that promote homeownership, such as down payment assistance, and identify other financial resources to support such activities;

(3) Offer incentives to investors to develop tenants into owners, apply income restrictions to housing units in order to ensure affordability, and conduct energy efficiency improvements in order to meet weatherization goals;

(4) Identify and coordinate access for program participants to rental assistance and foreclosure prevention resources and to other resources that will increase homeownership, stabilize or decrease occupancy costs and stabilize neighborhoods;

(5) Provide assistance to individuals who are or who will become homeowners and to nonprofit and for-profit entities that will purchase and rehabilitate properties to sell to individuals who will become homeowners;

(6) Provide support services for program participants who are or who will become homeowners so as to maximize the likelihood of their success in maintaining homeownership on a long-term basis, including training in skills necessary to be an effective landlord and assistance in resolving problems that may arise after closing on a home;

(7) Identify and structure incentives to encourage participation in the program by lenders, investors and developers with a goal of promoting homeownership; and

(8) Assist program participants in locating purchase financing and counseling before and after any purchase and direct such participants to programs that provide deferred, low or no interest or forgivable loans, including the Rental Housing Revolving Loan Fund established pursuant to section 8-37vv.

(c) Any person who receives assistance through the program established by this section to purchase a home shall agree (1) to occupy such home or a unit in such home as such person's primary residence for not less than five years, or (2) to transfer such home to a person who will agree to occupy such home or a unit in such home as such person's primary residence for not less than five years. Priority for participation in the program may be given to persons who will become first-time homebuyers and to persons who are living in a neighborhood targeted by the program.

(d) The Commissioner of Housing shall establish the parameters of the program not later than October 1, 2012, and shall designate one or more municipalities to participate in the program not later than January 1, 2013. The commissioner, in accordance with section 11-4a, shall submit the following to the joint standing committee of the General Assembly having cognizance of matters relating to housing: (1) A status report on the program not later than February 1, 2013; (2) an interim report on the program not later than January 1, 2014; and (3) a final report on the program not later than January 1, 2015.

(June 12 Sp. Sess. P.A. 12-1, S. 197; P.A. 13-234, S. 2.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-209 - State grants-in-aid for demolition of unsafe structures; for urban beautification.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a municipality for state financial assistance for the demolition of unsafe structures which under state or local law have been determined to be structurally unsound or unfit for human habitation and which such municipality has authority to demolish. Such contract shall provide state financial assistance in the form of a state grant-in-aid equal to (1) two-thirds of the net cost of the demolition as approved by the commissioner, or (2) where the demolition is financed under the federal Housing Act of 1949, as amended, one-half of the amount by which the net cost of the demolition, as approved by the commissioner, exceeds the federal grant-in-aid thereof.

(b) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a municipality for state financial assistance for programs of urban beautification; provided such program shall have been approved by the federal Department of Housing and Urban Development under the federal Housing and Urban Development Act of 1965, as amended. Such contract shall provide for state financial assistance in the form of a state grant-in-aid equal to one-half of the amount by which the net cost of the program as approved by the commissioner exceeds the federal grant-in-aid thereof.

(1967, P.A. 522, S. 12; P.A. 77-614, S. 292, 610; P.A. 79-598, S. 13; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 specified that commissioner of economic development has contracting authority, previously “commissioner” had meant commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-209a - State aid for relocation of buildings.

(a) Notwithstanding any provision of the general statutes, any project that is eligible for state financial aid for demolition of buildings shall be eligible to apply for state financial aid under the same program such project was eligible for demolition for the costs of moving one or more buildings that are a part of such project from one location to another, provided (1) the subject buildings currently contain or will be renovated to contain one or more dwelling units per building, and (2) the total cost of relocating the subject buildings does not exceed by more than five per cent the total of all costs associated with the demolition of such buildings, including, but not limited to: The costs of preparing the buildings for demolition, including the costs of abatement of asbestos and other hazardous materials; the actual costs of taking the buildings down; the relocation of residents, including the costs of relocation assistance; utility relocation; environmental remediation after the buildings have been demolished; removal of the foundations; the filling of the site with clean fill; and any other costs associated with the demolition of the buildings or the return of the sites to a condition suitable for future development, provided any costs which would be incurred regardless of whether the subject buildings are moved or demolished shall not be included in such comparison in any way, and (3) the entity requesting state financial aid can demonstrate to the agency providing state financial aid the benefits to the neighborhood or municipality of preserving the character of the area by retaining the subject buildings.

(b) Any relocation of a building eligible for relocation assistance under subsection (a) of this section shall be deemed to be a rehabilitation of such building for the purposes of determining the eligibility of the building or the project of which it is a part for any state program of financial assistance.

(c) Any building that is moved in accordance with this section shall comply with the separate standards within the State Building Code for the rehabilitation of buildings.

(d) Nothing in this section shall be deemed to preclude any agency from providing for the costs of relocating a building under circumstances that do not meet the provisions of this section.

(June Sp. Sess. P.A. 01-9, S. 78, 131; P.A. 03-19, S. 21.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003.



Section 8-210 - State financial assistance for the planning, construction, renovation, site preparation and purchase of property for neighborhood facilities, including child care centers. Guidelines for programs at state-contracted child care centers.

(a) The state, acting by and in the discretion of the Commissioner of Social Services or the Commissioner of Early Childhood, as appropriate, may enter into a contract with a municipality or a qualified private, nonprofit corporation for state financial assistance for the planning, construction, renovation, site preparation and purchase of improved or unimproved property as part of a capital development project for neighborhood facilities. Such facilities may include, but need not be limited to, child care centers, elderly centers, multipurpose human resource centers, emergency shelters for the homeless and shelters for victims of domestic violence. The financial assistance shall be in the form of state grants-in-aid equal to (1) all or any portion of the cost of such capital development project if the grantee is a qualified private nonprofit corporation, or (2) up to two-thirds of the cost of such capital development project if the grantee is a municipality, as determined by the Commissioner of Social Services or the Commissioner of Early Childhood, as appropriate.

(b) The state, acting by and in the discretion of the Commissioner of Early Childhood, may enter into a contract with a municipality, a human resource development agency or a nonprofit corporation for state financial assistance in developing and operating child care centers for children disadvantaged by reasons of economic, social or environmental conditions, provided no such financial assistance shall be available for the operating costs of any such child care center unless it has been licensed by the Commissioner of Early Childhood pursuant to section 19a-80. Such financial assistance shall be available for a program of a municipality, of a human resource development agency or of a nonprofit corporation which may provide for personnel, equipment, supplies, activities, program materials and renovation and remodeling of the physical facilities of such child care centers. Such contract shall provide for state financial assistance, within available appropriations, in the form of a state grant-in-aid (1) for a portion of the cost of such program, as determined by the Commissioner of Early Childhood, if not federally assisted, (2) equal to one-half of the amount by which the net cost of such program, as approved by the Commissioner of Early Childhood, exceeds the federal grant-in-aid thereof, or (3) in an amount up to the per child cost as described in subdivision (1) of subsection (b) of section 10-16q, for each child in such program that is three or four years of age and each child that is five years of age who is not eligible to enroll in school, pursuant to section 10-15c, while maintaining services to children under three years of age under this section. The Commissioner of Early Childhood may authorize child care centers receiving financial assistance under this subsection to apply a program surplus to the next program year. The Commissioner of Early Childhood shall consult with directors of child care centers in establishing fees for the operation of such centers.

(c) The Office of Early Childhood, in consultation with representatives from child care centers, within available appropriations, shall develop guidelines for programs provided at state-contracted child care centers. The guidelines shall include standards for program quality and design and identify short and long-term outcomes for families participating in such programs. The Office of Early Childhood, within available appropriations, shall provide a copy of such guidelines to each state-contracted child care center. Each state-contracted child care center shall use the guidelines to develop a program improvement plan for the next twelve-month period and shall submit the plan to the Office of Early Childhood. The plan shall include goals to be used for measuring such improvement. The Office of Early Childhood shall use the plan to monitor the progress of such center.

(d) The state, acting by and in the discretion of the Commissioner of Early Childhood, may enter into a contract with a municipality, a human resource development agency or a nonprofit corporation for state financial assistance for a project of renovation of any child care center receiving assistance under this section, to make such center accessible to the physically disabled, in the form of a state grant-in-aid equal to (1) the total net cost of the project, as approved by the Commissioner of Early Childhood, or (2) the total amount by which the net cost of the project, as approved by the Commissioner of Early Childhood, exceeds the federal grant-in-aid thereof.

(e) Any municipality, human resource development agency or nonprofit corporation that enters into a contract pursuant to this section for state financial assistance for a child care center shall have sole responsibility for the development of the budget of the program provided at such child care center, including, but not limited to, personnel costs, purchases of equipment, supplies, activities and program materials, within the resources provided by the state under such contract. Upon local determination of a change in the type of child care services required in the area, a municipality, human resource development agency or nonprofit corporation may, within the limits of its annual budget and subject to the provisions of this subsection and sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87a, inclusive, change its child care service. An application to change the type of child care service provided shall be submitted to the Commissioner of Early Childhood. Not later than forty-five days after the Commissioner of Early Childhood receives the application, the Commissioner of Early Childhood shall advise the municipality, human resource development agency or nonprofit corporation of the Commissioner of Early Childhood's approval, denial or approval with modifications of the application. If the Commissioner of Early Childhood fails to act on the application not later than forty-five days after the application's submittal, the application shall be deemed approved.

(f) The Commissioner of Early Childhood may, in his or her discretion, with the approval of the Secretary of the Office of Policy and Management, authorize the expenditure of such funds for the purposes of this section as shall enable the Commissioner of Early Childhood to apply for, qualify for and provide the state's share of federally assisted child care services.

(1967, P.A. 522, S. 13; 768, S. 1, 3; 1969, P.A. 588, S. 3, 4; 772, S. 1; 1972, P.A. 198, S. 1; P.A. 73-420; P.A. 74-289, S. 1, 2; P.A. 77-614, S. 323, 531, 610; P.A. 78-73, S. 1–3; P.A. 84-454, S. 1, 3; P.A. 86-417, S. 1, 15; P.A. 87-344; P.A. 91-371, S. 2, 4; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 17, 32; P.A. 97-259, S. 20, 41; P.A. 98-252, S. 2, 3, 80; P.A. 12-120, S. 2; P.A. 13-31, S. 3; P.A. 14-39, S. 60; P.A. 15-227, S. 25; P.A. 16-163, S. 6; May Sp. Sess. P.A. 16-3, S. 93.)

History: 1969 acts amended Subsec. (b) to require that aid be given only to day care centers licensed by commissioner of health; and amended Subsec. (a) to include assistance for child day care facilities, deleted requirement that projects be approved by Department of Housing and Urban development and split grants-in-aid into two categories; 1972 act allowed grant-in-aid for 80%, rather than two-thirds, of cost of non-federally-assisted program; P.A. 73-420 amended Subsec. (b) to clarify that provision re aid given only to centers licensed by health commissioner applies to aid for operating costs and added Subsec. (d); P.A. 74-289 amended Subsec. (a) to include contracts with human resource development agencies; P.A. 77-614 substituted commissioner of health services for commissioner of health, secretary of the office of policy and management for commissioner of finance and control and commissioner of human resources for commissioner of social services, specified that references to “commissioner” refer to commissioner of human resources rather than to commissioner of community affairs as before and amended Subsec. (c) to delete provision for transfer of community affairs department funds at request of social services commissioner, effective January 1, 1979; P.A. 78-73 inserted new Subsec. (c) re renovations to allow access for physically disabled and relettered remaining Subsecs. accordingly; P.A. 84-454 amended Subsec. (b) by adding that financial assistance be provided “within available appropriations” and by changing Subsec. (b)(1) from a grant-in-aid equal to 80% of the “net cost of a day care center program of the municipality or a human resource development agency as approved by the commissioner” to “for a portion of the cost of such program as determined by the commissioner of human resources”; P.A. 86-417 inserted new Subsec. (d) setting forth policy applicable to municipalities or human resource development agencies which receive state financial assistance for day care facilities, relettering previously existing Subsecs. as necessary, and made technical changes; P.A. 87-344 deleted Subsec. (f) on the recoupment of funds and replaced the existing language in Subsec. (a) which provided for a contract with a municipality or a “human resource development agency” and limited the amount of the grant to two-thirds of the net cost of the project or where the project is assisted by the Federal Department of Housing and Urban Development, one-half the amount by which the net cost of the project exceeds the federal grant; P.A. 91-371 added provision in Subsec. (b) authorizing child day care centers to apply a surplus to the next program year and allowing such centers to establish fees for their operation; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted reference to Sec. 19a-82 for Sec. 19a-81 in Subsec. (d), effective July 13, 1995; P.A. 97-259 added provisions for contracts with nonprofit corporations, added new Subsec. (c) re guidelines for state-contracted child care center programs and redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), effective July 1, 1997; P.A. 98-252 amended Subsecs. (b) and (e) to make technical changes, effective July 1, 1998; P.A. 12-120 amended Subsec. (a) by adding references to Commissioner of Education, amended Subsecs. (b) to (f) by replacing references to Commissioner and Department of Social Services with references to Commissioner and Department of Education, and made technical and conforming changes, effective June 15, 2012; P.A. 13-31 made a technical change in Subsec. (d), effective May 28, 2013; P.A. 14-39 replaced references to Commissioner and Department of Education with references to Commissioner and Office of Early Childhood throughout and replaced “Commissioner of Public Health” with “Commissioner of Early Childhood” in Subsec. (b), effective July 1, 2014; pursuant to P.A. 15-227, references to child day care centers were changed editorially by the Revisors to references to child care centers in Subsec. (b) and “child day care service” was changed editorially by the Revisors to “child care service” in Subsec. (e), effective July 1, 2015; P.A. 16-163 amended Subsec. (a) by replacing “child day care facilities” with “child care centers”, amended Subsec. (c) by replacing “state-contracted child care center programs” with “programs provided at state-contracted child care centers”, amended Subsec. (d) by replacing “child day care facility” with “child care center”, amended Subsec. (e) by replacing “day care facility” with “child care center”, by replacing “day care program” with “program provided at such child care center” and by replacing “day care service” with “child care services”, amended Subsec. (f) by replacing “day care program” with “child care services”, and made technical and conforming changes, effective June 9, 2016; May Sp. Sess. P.A. 16-3 amended Subsec. (b) by adding Subdiv. (3) re grant-in-aid in an amount up to the per child cost described in Sec. 10-16q(b)(1), effective July 1, 2016.

See Sec. 8-222b re municipal powers with respect to child day care and neighborhood facilities under this section.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-210a - Bond issue.

The State Bond Commission may authorize the issuance of bonds of the state in the aggregate amount of four million dollars for the purposes of subsection (a) of section 8-210.

(1969, P.A. 588, S. 5.)



Section 8-210b - Transferred

Transferred to Chapter 319rr, Sec. 17b-749.



Section 8-211 and 8-212 - Transferred

Transferred to Chapter 242, Secs. 13b-56 and 13b-57, respectively.



Section 8-213 - Housing site development agencies.

Section 8-213 is repealed.

(1967, P.A. 522, S. 16; 1971, P.A. 75; 1972, P.A. 268, S. 1; P.A. 73-173, S. 1, 3; P.A. 77-70, S. 1; 77-614, S. 293, 610; P.A. 79-598, S. 14; P.A. 80-483, S. 28, 186; P.A. 88-280, S. 14.)



Section 8-213a - Apportionment and abatement of taxes on acquisition of property by redevelopment or housing site development agency.

In any case where a redevelopment agency or housing site development agency acquires real property, municipal taxes on such property may be apportioned in accordance with prevailing local practice in the transfer of property as of the day title vests in the grantee and the authority authorized under the provisions of section 12-124 to abate taxes in the municipality wherein such real property is situated may abate the taxes on such property from the date title so vests.

(1969, P.A. 555, S. 1.)



Section 8-214 - State financial assistance for housing site development projects.

Section 8-214 is repealed.

(1967, P.A. 522, S. 17; P.A. 73-173, S. 2, 3; P.A. 75-51; P.A. 77-70, S. 2; 77-614, S. 294, 610; P.A. 78-164, S. 1, 2; P.A. 79-598, S. 15; P.A. 80-188; P.A. 81-68; P.A. 85-49; P.A. 87-378, S. 7; P.A. 88-280, S. 14.)



Section 8-214a - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Housing for the purpose of housing site development in accordance with section 8-213a and section 8-216b.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 86-396, S. 11, 25; P.A. 87-405, S. 7, 26; P.A. 88-280, S. 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-405 increased the bond authorization from $1,000,000 to $3,000,000; P.A. 88-280 made technical change to Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-214b - Housing land bank and land trust program: Definitions.

As used in this section and sections 8-214c to 8-214e, inclusive:

(1) “Limited equity cooperative” means a nonprofit corporation organized for the purposes of owning and operating housing for low and moderate income families and qualifying as a limited equity cooperative, as defined in section 47-242;

(2) “Very low, low and moderate income families” means families or individuals who lack the amount of income necessary to rent or purchase adequate housing without financial assistance, as defined by such income limits as may be adopted by an appropriate agency or instrumentality of the state or federal government for the purposes of determining eligibility under any programs aimed at providing housing for very low, low and moderate income families or persons;

(3) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Housing in accordance with regulations adopted pursuant to subsection (b) of section 8-214d; and

(4) “Real property” includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and rights, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(P.A. 87-441, S. 1, 5; P.A. 90-238, S. 29, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 174, 209; P.A. 13-234, S. 2.)

History: P.A. 90-238 revised the term “low and moderate income families” to “very low, low and moderate income families” and added a definition of “real property”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended the definition of “nonprofit corporation” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subdiv. (3), effective June 19, 2013.



Section 8-214c - Community Housing Land Bank and Land Trust Fund.

There is established a fund to be known as the “Community Housing Land Bank and Land Trust Fund”. The fund shall contain any moneys required by law to be deposited in the fund and shall be held in trust separate and apart from all other moneys, funds and accounts. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding. Said fund shall be used to encourage the development of decent and affordable housing for low and moderate income families by providing grants-in-aid to nonprofit corporations pursuant to subsection (a) of section 8-214d.

(P.A. 87-441, S. 2, 5.)



Section 8-214d - State financial assistance for establishing community housing land bank and land trust. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may contract with a nonprofit corporation for state financial assistance in the form of a state grant-in-aid, loan or deferred loan to such corporation on such terms and conditions as the commissioner may prescribe. Such grant-in-aid, loan or deferred loan shall be used by such corporation to acquire, hold and manage real property for the purpose of providing for existing and future housing needs of very low, low and moderate income families. In the case of a deferred loan, the contract shall require that payments on interest are due currently but that payments on principal may be made at a later time. The commissioner may prescribe the terms and conditions by which real property acquired under this section shall be either held for the existing and future housing needs of very low, low and moderate income families or placed in a community land trust, except that such terms and conditions, in the discretion of the commissioner and with the approval of the State Bond Commission, may be subordinated in the case of a subsequent first mortgage or a requirement of a governmental program relating to such real property. Ancillary housing-related services may be located on such real property. The commissioner shall give notice of an application for financial assistance under this section which would complete a partially constructed housing development to the chief executive official of the municipality in which the real property is located. A nonprofit corporation holding title to such real property, with or without structures, may lease such real property to very low, low and moderate income families, limited equity cooperatives or other corporations, provided that the terms of any such lease shall require that such real property be developed and used solely for the purpose of housing for very low, low and moderate income families. The lessee may hold title to any building or improvement situated on real property acquired with financial assistance made under this section, provided the nonprofit corporation holding title to such real property shall have first option to purchase any building or improvement that the lessee may place on such real property at a below-market price set forth in such lease. The legitimate heirs of any such lessee shall have the right under such lease to assume the lease upon the death of such lessee if the lessee is a natural person and if such heirs agree to make the leased premises their principal residence.

(b) A nonprofit corporation holding title to real property acquired with state financial assistance made under this section may convey title to structures and improvements situated upon such real property to very low, low and moderate income families, limited equity cooperatives or other corporations, provided (1) the terms and conditions of any instrument conveying such title requires that such structures and improvements be developed and used solely for the purpose of housing for very low, low or moderate income families, except that such terms and conditions, in the discretion of the commissioner and with the approval of the State Bond Commission, may be subordinated in the case of a subsequent first mortgage or a requirement of a governmental program relating to such real property, (2) the nonprofit corporation retains title to the real property upon which such structures and improvements are situated, and (3) the nonprofit corporation shall have first option to purchase any structures and improvements transferred at a below-market price agreed to at the time of such transfer. A nonprofit corporation holding title to real property acquired with state financial assistance made under this section for which a declaration of condominium has been filed may transfer the units in such condominium to (A) another eligible nonprofit corporation as determined by the commissioner, or (B) very low, low or moderate income families in accordance with chapter 828, subject to deed restrictions, acceptable to the commissioner, requiring that the units be used solely for the purpose of housing for very low, low and moderate income families, provided in the case of a transfer under subparagraph (B) of this subdivision, the original nonprofit corporation shall have first option to purchase the unit at a below-market price agreed to at the time of acquisition of the unit by the family.

(c) A nonprofit corporation existing on or after October 1, 1991, and holding title to real property acquired with state financial assistance made under this section may convey title to such real property, with the approval of the commissioner, to a community land trust corporation. A nonprofit corporation holding title to real property which has been acquired with state financial assistance under this section for the existing and future needs of very low, low or moderate income families, may, with the approval of the commissioner, convey title to such real property to another nonprofit corporation.

(d) A nonprofit corporation existing on or after October 1, 1991, and holding title to real property acquired with state financial assistance made under this section, may lease such real property, with the approval of the commissioner, to a partnership, as defined in section 34-301, or a limited partnership, as defined in section 34-9, provided the nonprofit corporation has a material role in such partnership or limited partnership. The terms of any such lease shall require that such real property be developed and used solely for the purpose of housing for very low, low and moderate income families. The lessee may hold title to any building or improvement situated on real property acquired with financial assistance made under this section, provided the nonprofit corporation holding title to such real property shall have first option to purchase any building or improvement that the lessee may place on such real property at a below-market price set forth in the lease.

(e) If a nonprofit corporation fails to develop the project in accordance with the development plan for the project and title to the land or interests in land acquired with state financial assistance under this section vests in the state pursuant to a default, foreclosure action, deed-in-lieu of foreclosure, voluntary transfer, or other similar voluntary or compulsory action, the commissioner may, upon approval of the State Bond Commission, convey such land or interests in land to the municipality in which the land or interests in land is located. The municipality shall use the land or interests in land, or shall cause the land or interests in land to be used for, or in conjunction with, activities related to, or similar to, any program administered by the commissioner pursuant to state or federal law.

(f) The Commissioner of Housing shall adopt regulations, in accordance with chapter 54, to carry out the purposes of sections 8-214b to 8-214e, inclusive. Such regulations shall include, without limitation, provisions concerning the terms and conditions of such grants-in-aid, loans or deferred loans and the conditions for approval of the articles of incorporation or basic documents of organization of a nonprofit corporation applying for assistance under said sections.

(g) As used in this section, housing-related services and facilities includes, but is not limited to, administrative, community, health, recreational, educational and child-care facilities relevant to an affordable housing development, as defined by the commissioner in regulations adopted in accordance with chapter 54.

(h) (1) On and after June 2, 2016, until January 1, 2017, the Commissioner of Housing may make a determination, based upon a full examination of the circumstances, that a nonprofit corporation is unable to develop or manage the land or interests in land acquired with state financial assistance under this section. Upon such a determination, the commissioner may cause title to the land or interests in land acquired with state financial assistance under this section to vest in the state by foreclosure, voluntary transfer or other similar voluntary or compulsory action, and the commissioner may take any action that is in the best interests of the state to convey, upon approval of the Secretary of the Office of Policy and Management, such land or interests in land, including, but not limited to, (A) transferring, or authorizing the transfer of, the land or interests in land to the low and moderate income families that reside on such land, (B) determining whether any restrictions in the deed or deeds for the land or interests in land shall be modified or removed prior to conveying such land or interests in land and authorizing such modifications or removals, or (C) establishing such terms and conditions for such conveyance as the commissioner deems appropriate under each particular transaction.

(2) The commissioner shall authorize the conveyance of land or interests in land under subdivision (1) of this subsection in no more than one location.

(P.A. 87-441, S. 3, 5; P.A. 90-238, S. 30, 32; P.A. 91-182; P.A. 92-70, S. 1; 92-166, S. 10, 31; May Sp. Sess. P.A. 92-11, S. 31, 70; P.A. 94-33; 94-50; P.A. 95-250, S. 1; 95-296, S. 4, 5; P.A. 96-77, S. 1, 17; 96-211, S. 1, 5, 6; 96-249, S. 1, 14; P.A. 99-243, S. 1, 2; P.A. 05-186, S. 1; P.A. 13-234, S. 31; May Sp. Sess. P.A. 16-1, S. 12.)

History: P.A. 90-238 substituted “real property” for references to land, applied provisions to “very low income families”, inserted new Subsec. (b) re conveyance of title to or interest in real property or structures upon it by nonprofit corporation holding title which acquired the property with state financial assistance, relettering former Subsec. (b) as (c); P.A. 91-182 amended Subsec. (a) to authorize the commissioner to prescribe terms and conditions for acquisition of real property under section and to permit ancillary housing related services on property acquired under section, inserted new Subsec. (c) to provide for certain transfers relettering former Subsec. (c) as (d) and added new Subsec. (e) to define housing-related services and facilities; P.A. 92-70 amended Subsec. (b) to add provision regarding sale by nonprofit corporations of condominiums acquired with financial assistance under section; P.A. 92-166 amended Subsec. (a) by making loans and deferred loans a form of financial assistance available under section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (d), consistent with changes in Subsec. (a); May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b); P.A. 94-33 amended Subsec. (a) by adding provision that the commissioner of housing notify a municipality in which an application to complete a partially constructed housing development has been filed; P.A. 94-50 amended Subsecs. (a) and (b) by adding provision re subordination of use condition in the case of a subsequent first mortgage or requirement of a government program; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-296 inserted new Subsec. (d) re lease of property acquired with financial assistance under section and relettered former Subsecs. (d) and (e) accordingly, effective July 6, 1995; P.A. 96-77 amended Subsec. (d) to replace reference to “section 34-44” with “section 34-301”, effective July 1, 1997; P.A. 96-249 inserted new Subsec. (e) authorizing conveyance to municipalities upon failure of nonprofit corporation to fulfill development plan and relettered remaining Subsecs. accordingly, effective June 6, 1996; P.A. 99-243 added Subsec. (h) re authority of commissioner, under certain circumstances, to convey land acquired under this section, effective June 29, 1999; P.A. 05-186 amended Subsec. (b) to allow a nonprofit corporation to transfer units in a condominium acquired with financial assistance under this section to another eligible nonprofit corporation; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” in Subsecs. (a) and (f) and deleted former Subsec. (h) re conveyance of land, effective July 1, 2013; May Sp. Sess. P.A. 16-1 added Subsec. (h) re authority of commissioner to convey land acquired under section, effective June 2, 2016.

See Secs. 47-301 to 47-304, inclusive, re community land trusts.



Section 8-214e - Bond issue.

(a) For the purposes described in sections 8-214b to 8-214d, inclusive, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million dollars. The proceeds of the sale of such bonds shall be deposited in the fund designated the “Community Housing Land Bank and Land Trust Fund” and used by the Department of Housing to make the grants-in-aid, loans or deferred loans pursuant to subsection (a) of section 8-214d.

(b) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-441, S. 4, 5; P.A. 90-230, S. 99(b), 101; P.A. 92-166, S. 11, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 90-230 provided that “section 8-314e of the general statutes, appearing on page 594 of volume 2 of the general statutes, revised to 1989, shall be known as section 8-214e unless and until renumbered by the legislative commissioners”; P.A. 92-166 amended Subsec. (a) to make technical change adding provision re loans and deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-214f - Financial assistance for development of limited equity cooperatives and mutual housing.

(a) As used in this section and sections 8-214g and 8-214h, “limited equity cooperative” has the same meaning as provided in section 47-242.

(b) As used in this section and sections 8-214g and 8-214h, “mutual housing association” means a nonprofit corporation, incorporated pursuant to chapter 602 or any predecessor statutes thereto, and having articles of incorporation approved by the Commissioner of Housing in accordance with regulations adopted pursuant to section 8-79a or 8-84, having as one of its purposes the prevention and elimination of neighborhood deterioration and the preservation of neighborhood stability by affording community and resident involvement in the provision of high quality, long-term housing for low and moderate income families in which residents (1) participate in the ongoing operation and management of such housing, (2) have the right to continue residing in such housing for as long as they comply with the terms of their occupancy agreement, and (3) have an ownership interest in such occupancy agreement conditional upon compliance with its terms but do not possess an equity interest in such housing.

(c) The state, acting by and through the Commissioner of Housing, may enter into a contract with a nonprofit corporation, as defined in section 8-39, to provide financial assistance for the development of limited equity cooperatives for low and moderate income families. State financial assistance provided under this subsection may be in the form of grants, loans, deferred loans or any combination thereof and may be used for the acquisition or development of housing sites and for the costs incurred in the development of limited equity cooperatives. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Any nonprofit corporation which receives such assistance shall require that members who participate in the cooperative project for which assistance was requested under this section contribute their labor during the development or operation of the cooperative, or make a cash contribution to become a member of the cooperative, or both.

(d) The state, acting by and through the Commissioner of Housing, may enter into a contract with a mutual housing association to provide financial assistance for the development of housing for low and moderate income families. State financial assistance provided under this subsection may be in the form of grants, loans, deferred loans or any combination thereof and may be used for the acquisition or development of housing sites and for the costs incurred in the development of such housing. Contracts for state financial assistance provided under this subsection shall provide that the mutual housing association: (1) Require resident members to pay a membership fee as a condition of eligibility for occupancy of a dwelling unit, provided such membership fee shall be refundable to the resident member, with nominal interest, when the resident member vacates such unit; (2) may allow, in fixing the rentals for dwelling units, for a reasonable return on equity capital contributed to the development of such housing through mutual housing association membership fees or grants obtained from sources other than the state, provided such return on equity capital shall be utilized by the association to develop additional dwelling units; and (3) shall permit continued occupancy by resident members whose incomes rise above low and moderate income limits, provided the rent to be paid for such continued occupancy shall be fixed at a level not less than twenty-five per cent of the resident members' adjusted household income, and provided any increased rent collected for continued occupancy shall be used by the association to develop additional dwelling units for low and moderate income families or shall be credited against the rent owed by another low or moderate income resident member of the association.

(e) If the Commissioner of Housing determines, based on a full examination of the circumstances, that a nonprofit corporation is unable to manage the land, interests in land or buildings acquired or constructed with state financial assistance under this section, the commissioner may release such land, interests in land or buildings from the obligations of the limited equity cooperative program and shall impose any new restrictions in the deed or deeds for the land, interests in land or buildings as the commissioner deems appropriate to ensure the continued use of such land, interests and buildings for the benefit of low or moderate income families. In such case, the equity of each resident in such property shall either (1) be used first for payment of any debt incurred by the resident from membership in the cooperative and then for payment to the resident of any remaining equity, or (2) transferred with the property so that the resident does not lose such equity.

(P.A. 87-417, S. 5–7, 10; P.A. 92-70, S. 2; 92-166, S. 12, 31; P.A. 93-309, S. 22, 29; P.A. 93-435, S. 76, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 175, 209; P.A. 05-185, S. 1; P.A. 13-234, S. 2; P.A. 14-122, S. 80.)

History: P.A. 92-70 amended Subsec. (b)(3) to revise the definition of mutual housing associations to provide residents with an ownership interest in their occupancy agreement; P.A. 92-166 amended Subsec. (c) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (b), consistent with changes in Subsec. (a); P.A. 93-309 added new Subsec. (e) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (e) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended Subsec. (b) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 05-185 replaced former Subsec. (e) re last date for acceptance of applications for financial assistance with new provisions re disposition of property if commissioner determines that nonprofit corporation is unable to manage the property; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; P.A. 14-122 made a technical change in Subsec. (a).



Section 8-214g - Limited Equity Cooperative and Mutual Housing Fund.

(a) The proceeds from the sale of bonds issued for the purposes of sections 8-214f to 8-214h, inclusive, authorized pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, and of any notes issued in anticipation thereof as may be required for such purposes shall be deposited in a fund to be known as the “Limited Equity Cooperative and Mutual Housing Fund”, which fund shall be used to provide the financial assistance authorized by subsections (c) and (d) of section 8-214f. Payments from the Limited Equity Cooperative and Mutual Housing Fund to nonprofit corporations pursuant to said subsections shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such nonprofit corporation.

(b) Subject to the approval of the Governor, any administrative or other costs or expenses incurred by the state in carrying out the provisions of sections 8-214f to 8-214h, inclusive, including but not limited to hiring employees and entering into contracts, may be paid from the Limited Equity Cooperative and Mutual Housing Fund.

(P.A. 87-417, S. 8, 10; P.A. 90-238, S. 18, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 90-238 revised provisions re allocation of moneys to housing funds; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-214h - Regulations.

The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 8-214f and 8-214g.

(P.A. 87-417, S. 9, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-215 - Tax abatement for housing for low or moderate-income persons.

Any municipality may by ordinance provide for the abatement in part or in whole of real property taxes on any housing solely for low or moderate-income persons or families and may by ordinance classify the property on which such housing is situated as property used for housing solely for low or moderate-income persons or families. Such tax abatement shall be used for one or more of the following purposes: (1) To reduce rents below the levels which would be achieved in the absence of such abatement and to improve the quality and design of such housing; (2) to effect occupancy of such housing by persons and families of varying income levels within limits determined by the Commissioner of Housing by regulation; or (3) to provide necessary related facilities or services in such housing. Such abatement shall be made pursuant to a contract between the municipality and the owner of any such housing, which contract shall provide the terms of such abatement, that moneys equal to the amount of such abatement shall be used for any one or more of the purposes herein stated, and that such abatement shall terminate at any time when such housing is not solely for low or moderate-income persons or families.

(1967, P.A. 522, S. 18; P.A. 73-642, S. 1; P.A. 77-614, S. 295, 610; P.A. 79-598, S. 16; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 73-642 allowed municipalities to classify property as solely for use for housing for low and moderate-income families by ordinance; P.A. 77-614 specified commissioner of economic development, previously “commissioner” referred to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.

Cited. 170 C. 556.

Tax abatement constitutes subsidy to landlord supporting conclusion that activities of landlord are “state action” re federal constitution. 33 CS 15.



Section 8-216 - State reimbursement for tax abatements. Payment in lieu of taxes on housing authority or state land.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a municipality for state financial assistance for housing, or any part thereof, solely for low or moderate-income persons or families, or for housing or any part thereof, on property classified by the municipality pursuant to section 8-215, for use for housing solely for low or moderate-income persons or families, in the form of reimbursement for tax abatements under said section, provided the construction or rehabilitation of such housing shall have been commenced after July 1, 1967, or, in the case of apartment buildings containing three or more stories, under construction on July 1, 1967. Such contract shall provide for state financial assistance in the form of a state grant-in-aid to the municipality not to exceed the amount of taxes abated by the municipality pursuant to section 8-215, provided no payment shall be made to any municipality under any contract entered into on or after October 1, 1973, unless the assessment on such housing or part thereof is determined as provided in section 8-216a except when such contract is a modification, amendment, or replacement of a contract already in existence on or before October 1, 1973. In such contract, the commissioner may require assurances that the amount of tax abatement will be used for the purposes stated in section 8-215, and that the commissioner shall have the right of inspection to determine that such purposes are being achieved. With respect to housing for which tax abatement has been provided pursuant to said section 8-215, such grant-in-aid shall be paid to the municipality each year, in an amount not to exceed the tax abatement for such year, as long as the housing continues to fulfill the purposes stated in said section.

(b) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a municipality and the housing authority of the municipality or with the Connecticut Housing Finance Authority or any subsidiary created by the authority pursuant to section 8-242a or 8-244 or with a successor owner to make payments in lieu of taxes to the municipality on land and improvements owned or leased by the housing authority or the Connecticut Housing Finance Authority or successor owner under the provisions of part II of chapter 128. On and after July 1, 1997, the time period of the contract may include the remaining years of operation of the project. Such payments shall be made annually in an amount equal to the taxes that would be paid on such property were the property not exempt from taxation, and shall be calculated by multiplying the assessed value of such property, which shall be determined by the tax assessor of such municipality in the manner used by such assessor for assessing the value of other real property, by the applicable tax rate of the municipality. Such contract shall provide that, in consideration of such grant-in-aid, the municipality shall waive during the period of such contract any payments by the housing authority or the Connecticut Housing Finance Authority or successor owner to the municipality under the provisions of section 8-71, and shall further provide that the amount of the payments so waived shall be used by the housing authority or the Connecticut Housing Finance Authority or successor owner for a program of social and supplementary services to the occupants or shall be applied to the operating costs or reserves of the property, or shall be used to maintain or improve the physical quality of the property. As used in this subsection, a “successor owner” means an entity that owns a housing project developed pursuant to part II of chapter 128 after the revitalization of such project pursuant to a plan approved by the commissioner.

(c) The state, after it has entered into a contract with a municipality for financial assistance under this section, shall have the right to appeal or make application for relief from any assessment of any real property with respect to which reimbursement for tax abatement or a payment in lieu of taxes is made, in the manner provided by sections 12-111 to 12-119, inclusive, and no increase in assessed valuation of such property after such contract has been entered into shall be binding upon the commissioner unless notice of such increase has been given to the commissioner in the manner provided for giving notice of such an increase to the owners of real property. In any such proceeding the state shall have the same procedural rights as the owner of such property and shall act in accordance with the procedures and rules of law applicable to such owner.

(d) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a municipality to make payments in lieu of taxes to the municipality on land and improvements owned or leased by said commissioner pursuant to chapter 129. Such payments shall be made annually in an amount equal to the taxes that would be paid on such property were the property not exempt from taxation, and shall be calculated by multiplying the assessed value of such property, which shall be determined by the tax assessor of such municipality in the manner used by such assessor for assessing the value of other real property, by the applicable tax rate of the municipality. Such contract shall provide that, in consideration of such grant-in-aid the municipality shall waive any payments by the state to the municipality under the provisions of a cooperation agreement between the municipality and said commissioner.

(e) The financial assistance authorized by subsection (a) of this section shall not be extended to assist housing sponsored by a profit-motivated sponsor, unless the commissioner, upon advice by the United States Department of Housing and Urban Development or the Connecticut Housing Finance Authority shall determine that the mortgage loan financing such housing would not be insurable or feasible in the absence of such assistance.

(f) The Commissioner of Housing may amend any contracts entered into prior to October 1, 1969, under subsection (a) of this section, by increasing, up to a maximum of forty consecutive fiscal years of the municipality, the term of reimbursement for tax abatements provided for therein.

(1967, P.A. 522, S. 19; 1969, P.A. 137, S. 1, 2; 590; 683, S. 3; 808; P.A. 73-642, S. 2; P.A. 75-312, S. 1, 2; 75-465, S. 6, 7; P.A. 77-614, S. 296, 610; P.A. 79-598, S. 17; P.A. 93-309, S. 23, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-244, S. 2, 13; May Sp. Sess. P.A. 04-2, S. 93; P.A. 06-93, S. 15; 06-196, S. 46; P.A. 08-10, S. 1; P.A. 13-234, S. 2.)

History: 1969 acts amended Subsec. (a) to allow reimbursement for tax abatements on apartment building of at least three stories under construction on July 1, 1967, and to change limit for payments from 20 to 40 consecutive fiscal years, amended Subsec. (b) to delete references to state-owned or leased land and improvements and to state payments under Sec. 8-71, to provision of cooperative agreements between municipality and state or housing authority and to chapter 129 and restated uses to which waived payments shall be put and added Subsecs. (d) to (f), inclusive, concerning state-owned or leased property, profit-motivated sponsors of housing and contract amendments to increase term for reimbursement; P.A. 73-642 amended Subsec. (a) to include housing on property classified for use for low and moderate-income housing, to state that grants-in-aid not exceed amount of abatement rather than that they equal abatements and added proviso governing contracts on or after October 1, 1973; P.A. 75-312 amended Subsec. (e) to replace advice of Federal Housing Administration with advice of Department of Housing and Urban Development or Connecticut Housing Finance Authority and to allow assistance if financing not otherwise “feasible”; P.A. 75-465 amended Subsec. (b) to allow use of amount of waived payment for operating costs or for maintaining and improving property; P.A. 77-614 specified commissioner of economic development, previously “commissioner” applied to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 amended Subsec. (b) by adding provision authorizing payments on land or improvements leased or owned under the provision of Sec. 8-433 to 8-437, inclusive, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 97-244 amended Subsec. (b) to provide that time of the contract may include remaining years of operation of the project, effective July 1, 1997; May Sp. Sess. P.A. 04-2 amended Subsec. (b) by adding references to Connecticut Housing Finance Authority or subsidiary created by the authority under Sec. 8-242a or 8-244, effective May 12, 2004; P.A. 06-93 amended Subsec. (b) by removing reference to repealed sections; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 08-10 amended Subsec. (a) to delete provision limiting payments to 40 consecutive fiscal years and amended Subsec. (b) to add references to successor owner, effective July 1, 2008; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.

Cited. 206 C. 711.

Cited. 12 CA 499.

Tax abatement constitutes a subsidy to landlord supporting conclusion that activities of landlord are “state action” re federal constitution. 33 CS 15.



Section 8-216a - Capitalized value of net rental income, basis for property valuation.

(a) The provisions of any other general statute or special act to the contrary notwithstanding, the present true and actual value of the real property classified as property used for housing solely for low or moderate-income persons or families pursuant to section 8-215, on which rents or carrying charges are limited by regulatory agreement with, or otherwise regulated by, the federal or state government or department or agency thereof, shall be based upon and shall not exceed the capitalized value of the net rental income of the housing project. For purposes of sections 8-215, 8-216 and this section, such net rental income means the gross income of the project as limited by the schedule of rents or carrying charges, less reasonable operating expenses and property taxes.

(b) Any modification, amendment, or replacement of a contract already in existence on or before October 1, 1973, shall not be subject to the provisions of subsection (a) of this section without the mutual consent of the parties thereto.

(P.A. 73-642, S. 3, 4.)



Section 8-216b - Housing site development agencies. Financial assistance for housing and community development projects. Regulations.

(a) As used in this section, “housing site development agency” means any economic development agency, human resource development agency, redevelopment agency, community development agency, housing authority or municipal developer designated by the legislative body of a municipality to carry out a housing and community development project within the municipality.

(b) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a housing site development agency to provide financial assistance in the form of a grant-in-aid to the agency for the purpose of carrying out the activities set forth in subsection (c) of this section in connection with a housing and community development project which supports the development of housing which will be sold or rented at prices affordable to persons and families of low and moderate income. The commissioner shall require that the housing site development agency carry out any such project in accordance with a housing and community development plan approved by the commissioner, which plan shall include: (1) A description of the project area and the condition, type and use of the structures located therein; (2) a description of any relocation required as a result of the project and a plan for such relocation; (3) a summary of any zoning regulations covering the project area and any amendments to such regulations which may be necessary; (4) a description of all real property to be acquired and all buildings and structures to be demolished or rehabilitated; (5) a description of all infrastructure improvements to be made, including an analysis of how such improvements will benefit low and moderate income persons and families; (6) the relationship of the project to local objectives concerning land use, housing needs and the development of public, community and recreational facilities; (7) the sources, types and amounts of project financing; and (8) a statement as to whether the project will displace site occupants from their dwelling units and, if so, a description of the steps which will be taken to minimize such displacement, to mitigate the adverse affects of such displacement on low and moderate income persons and to provide for the relocation assistance required by chapter 135. No grant-in-aid awarded by the commissioner under this section may exceed two-thirds of the net cost of the activities set forth in subsection (c) of this section which are carried out in connection with the project.

(c) Any grant-in-aid awarded to a housing site development agency for a housing and community development project under this section shall be used for one or more of the following activities: (1) Acquisition of real property for housing or community facilities; (2) rehabilitation of buildings for use as housing or community facilities; (3) improvements supporting the development of low and moderate housing, including site assemblage and preparation, site and public improvements and preconstruction costs; (4) construction, rehabilitation or renovation of community facilities or infrastructure supporting community facilities, including neighborhood centers, centers for the handicapped, senior centers, historic properties, public utilities, streets, street lighting, parking facilities, sewer and drainage facilities, parks, playgrounds, and recreation facilities; (5) removal of architectural barriers which restrict the mobility and accessibility of elderly and handicapped persons; (6) relocation payments and assistance to individuals and families; (7) building, health and housing code enforcement activities; and (8) reasonable administrative costs incurred by the grantee in connection with the project. A redevelopment agency acting as a housing site development agency shall have the power to condemn real property, in accordance with the procedures set forth in sections 8-129 to 8-133, inclusive, for the purpose of a housing and community development project.

(d) Any real property acquired with the use of any grant-in-aid awarded under this section by a housing site development agency in connection with a housing and community development project for use as housing predominantly for persons and families of low and moderate income, including any such property acquired for use as commercial and community facilities designed to serve such housing, may be transferred for consideration which is less than cost or fair market value to (1) a housing authority, or (2) a person, firm or corporation who the commissioner determines is subject to the regulation or supervision of operations, rents, charges, income, or sales price with respect to such real property under a regulatory agreement or other instrument which restricts occupancy of such housing predominantly to persons and families whose income does not exceed one hundred per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(e) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a nonprofit corporation for state financial assistance for a housing and community development project under this section. Such financial assistance shall be in the form of a grant-in-aid in an amount not to exceed two-thirds of the net cost of the activities set forth in subsection (c) of this section which are carried out in connection with the project and shall be made only to a nonprofit corporation which has secured a commitment for mortgage financing from the United States Department of Housing and Urban Development or the Farmers' Home Administration. Such project shall conform to the requirements of this section and such other requirements as the commissioner may prescribe.

(f) The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 88-280, S. 1; P.A. 89-127, S. 1, 2; P.A. 90-205, S. 4; 90-238, S. 19, 32; P.A. 91-398, S. 5, 7; P.A. 93-309, S. 24, 29; P.A. 93-435, S. 77, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 16; P.A. 13-234, S. 2.)

History: P.A. 89-127 deleted requirement that project be part of a coordinated neighborhood rehabilitation and revitalization effort in a predominantly residential area; P.A. 90-205 amended Subsec. (a) by deleting requirement that designation of a housing site development agency be by ordinance; P.A. 90-238 amended Subdiv. (a) of Subsec. (c) to provide that the administrative costs referred to are those of the grantee; P.A. 91-398 amended Subsec. (c) by authorizing redevelopment agencies acting as housing site development agencies to condemn real property; P.A. 93-309 added new Subsec. (g) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (g) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 made a technical change in Subsec. (d) and deleted former Subsec. (g) re regulations and application to program repealed by the same act; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-216c - Pilot program of postconstruction permanent financing of not more than five developments of affordable housing. Terms. Eligibility for financial assistance. Monitoring of projects. Exemption from certain provisions of the general statutes. Report.

(a) As used in this section, “nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing.

(b) The Commissioner of Housing shall establish a pilot program of financial assistance in the form of loans, deferred loans and grants-in-aid to nonprofit corporations for not more than five developments of rental, mutual or limited equity cooperative housing for low and moderate income persons and families. Financial assistance provided under this section shall be on such terms and conditions as prescribed by the commissioner and shall be in an amount equal to one hundred per cent of the cost incurred for the acquisition of land and buildings, construction and any other costs determined by the commissioner to be reasonable and necessary. Financial assistance shall be for permanent financing only and shall not be used for construction financing. Any development receiving financial assistance under this section shall not be eligible for construction financing under any program operated by the Department of Housing or the Connecticut Housing Finance Authority. Financial assistance shall be released upon (1) completion of a development in accordance with plans and specifications approved by the commissioner and final inspection by the commissioner, (2) issuance of a certificate of occupancy by the building official of the municipality in which the housing is located, and (3) the signing of leases for eighty per cent of the units in the development. The commissioner may enter into an agreement with a nonprofit corporation for financial assistance under this section upon approval of the development by the State Bond Commission. Applicants receiving financial assistance under this section may retain not more than ten per cent of such assistance as a developer's administrative fee. The commissioner, upon request of the developer of an approved development, may advance financial assistance to reimburse such developer for costs incurred prior to a construction loan closing, provided such costs were included in the development budget approved by the commissioner. Any loan or deferred loans made under this program shall bear interest at a rate not exceeding three per cent per annum and shall be for a term of not less than twenty-five but not more than forty years.

(c) To be eligible for financial assistance under this section a development shall: (1) Consist of not more than thirty units per development and may have from one to four bedrooms per unit, with priority being given to units with three or four bedrooms; (2) be in conformance with all local zoning and other applicable land use requirements; (3) be within total development cost limits based on annual high cost limits for housing established by the United States Department of Housing and Urban Development under the Section 221d(3) program as described in 12 USC 1715l; (4) be occupied not more than eighteen months after the date of approval by the State Bond Commission; (5) be marketed pursuant to an affirmative fair housing marketing plan; and (6) be consistent with the criteria of the state comprehensive housing affordability strategy adopted under the Cranston-Gonzalez National Affordable Housing Act (42 USC 12705).

(d) The commissioner shall select developments for funding by a competitive process based on consideration of the following: (1) The record of the applicant in providing housing for low and moderate income persons and families; (2) total development costs based on unit size relative to such costs in other applications; and (3) the number of three or four bedroom units in the proposed development.

(e) Applicants shall provide the commissioner with the following: (1) Evidence of zoning compliance and of site control; (2) a letter of interest from a construction financing source; (3) a statement showing sources of funding and that development costs are within costs limits established for financial assistance under this section; (4) an operating statement showing rents or carrying costs and operating costs, including taxes and debt service; (5) a letter of interest from a general contractor that includes a construction price; (6) a construction cost budget; (7) architectural plans and outline specifications; (8) evidence of the marketability of the units in the developments at the proposed rent; (9) a projected time frame for the completion of the development until occupancy; and (10) any other reasonable documentation requested by the commissioner to verify the feasibility of the development.

(f) Notwithstanding the provisions of the general statutes, any requirement that state-assisted rental housing be limited to families whose total housing cost is less than a specific per cent of their adjusted gross income shall not apply to projects receiving financial assistance under this section unless the occupant is receiving federal or state rental assistance or the project was constructed under a federal program requiring such limitations.

(g) The commissioner may monitor each project receiving financial assistance under this section after completion and occupancy. The commissioner may require the applicant to submit periodic reports on the development concerning operation and financial status, including a description of rents.

(h) Notwithstanding the provisions of the general statutes, an applicant receiving financial assistance under this section shall not be required to comply with the provisions of the general statutes or regulations adopted thereunder concerning (1) competitive bidding; (2) procedures for the selection of a contractor, architect, engineer, appraiser or lawyer; and (3) design review standards. The selection of any professional services shall be at the discretion of the applicant and subject to the approval of the construction financing source.

(i) On or before January 1, 1995, the commissioner shall submit a report to the select committee of the General Assembly on housing on the program established under this section.

(P.A. 93-420, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 176, 209; P.A. 13-234, S. 2.)

History: P.A. 93-420 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended the definition of “nonprofit corporation” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsec. (b), effective June 19, 2013.



Section 8-217 - Community housing development corporations.

A community housing development corporation may qualify for assistance under section 8-218 provided: (1) It shall be organized for purposes other than to make a profit or gain for itself and shall not be controlled or directed by persons or firms seeking to derive profit or gain therefrom; (2) it shall be organized to finance, acquire, construct or rehabilitate housing as defined in this section; (3) except for any corporation specially chartered by the General Assembly, it shall be designated by the governing body of a municipality or by a joint resolution of the governing bodies of two or more municipalities to enter into contracts with the state as provided for in section 8-218. Any municipality which has designated any such corporation pursuant to a joint resolution with any other municipality may, at any time, rescind such designation, provided no such rescission shall affect any projects actually under construction or contract. As used in this section and section 8-218, “housing” means dwelling units, and includes any incidental commercial units located on the first floor of any multistory mixed use building, acquired, constructed or rehabilitated and sold or leased under any provisions of any statute of the United States or this state which restricts ownership or occupancy to families or individuals whose incomes do not exceed limits prescribed by such statute or by regulatory agreement.

(1967, P.A. 522, S. 20; 1969, P.A. 683, S. 1; P.A. 77-483, S. 1; P.A. 81-126, S. 1; 81-133.)

History: 1969 act deleted requirement that housing development corporation be “organized as a nonstock corporation pursuant to chapter 600”, excluded corporations specially chartered by legislature from provision concerning contracts with state and redefined “housing” by substituting “dwelling units” for “housing” and by deleting references to federal Housing Acts of 1937 and 1961; P.A. 77-483 amended Subdiv. (2) to require corporation to “be organized to” provide housing; P.A. 81-126 included incidental commercial units in definition of housing, and required corporation to be organized to “finance, acquire, construct or rehabilitate” housing rather than to “provide” housing; P.A. 81-133 provided for joint action by two or more municipalities.

Cited. 170 C. 556.



Section 8-218 - State financial assistance to community housing development corporations and eligible developers. Funds for rehabilitation and acquisition. Grants-in-aid to community housing development corporations for accessible housing. Grants for conversion of adaptable living units into units accessible to persons with disabilities. Grants-in-aid to community housing development corporations for capacity building. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a community housing development corporation or an eligible developer, as defined in section 8-39, for state financial assistance in the form of (1) a state grant-in-aid, loan, deferred loan, advance or any combination thereof equal to the cost to the community housing development corporation or eligible developer, as approved by the commissioner, of developing or rehabilitating low and moderate income housing under section 8-217, but limited to the following expenses: Appraisals, title searches, legal fees, option agreements, architectural, engineering and consultants' fees, financing fees, closing costs and such other expenses as may be financed by a mortgage loan under any federal or state housing statute and incurred by a community housing development corporation or eligible developer prior to the disbursement of mortgage loan funds on account of such property; provided, to the extent such expenses are recovered by the community housing development corporation or the eligible developer from the mortgage loan or from the proceeds of a sale of such property, such expenses shall be repaid to the state or to a fund established pursuant to subsection (b) of this section; and (2) an additional grant-in-aid, loan, deferred loan or advance to such corporation or such developer for the development of housing which in the determination of the commissioner contains a substantial number of dwelling units of three or more bedrooms provided (A) that the mortgage loan for such housing shall be eligible for insurance by the United States Department of Housing and Urban Development or for financing by the Connecticut Housing Finance Authority or the Farmers' Home Administration, and (B) that the commissioner, after consultation with the United States Department of Housing and Urban Development, the Connecticut Housing Finance Authority or the Farmers' Home Administration, as the case may be, shall have determined that the mortgage loan on such housing would not be insurable in the absence of such additional financial assistance; such grant-in-aid, loan, deferred loan or advance shall be in lieu of any assistance to said housing under section 8-216 and shall be equal to the additional cost of construction caused by the inclusion of such dwelling units of three or more bedrooms in such housing, but in no event shall such grant-in-aid, loan, deferred loan or advance be greater than ten per cent of the cost of construction of such housing, as determined by the United States Department of Housing and Urban Development, the Connecticut Housing Finance Authority or the Farmers' Home Administration. The commissioner may require that any assistance in the form of a loan or deferred loan be secured by a mortgage on such housing. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(b) The state, acting by and in the discretion of the commissioner, may enter into a contract with a community housing development corporation or an eligible developer for state financial assistance in the form of a loan or deferred loan, which loan or deferred loan shall be used to establish and administer a revolving loan fund for the construction, rehabilitation and renovation of existing or planned low and moderate income housing, as approved by the commissioner. Such fund may also consist of any state financial assistance received from a contract between said commissioner and such community housing development corporation or eligible developer entered into pursuant to subsection (a) of this section, any proceeds recovered by such corporation or developer from any mortgage loan or from any loan or on account of such project or from the sale of such project and funds from any other source. Such fund shall be used by such corporation or developer, as approved by the commissioner, for the expenses of acquisition, development, project selection, construction, rehabilitation, renovation and oversight of existing or planned low and moderate income housing or to make loans for construction, rehabilitation and renovation of such housing on such terms and conditions as the commissioner may determine. Recipients of loans under this subsection for housing located in a distressed municipality, as defined in section 32-9p, may assign or prepay such loans with the approval of the community housing development corporation. In the case of housing developed or rehabilitated by a community housing development corporation in distressed municipalities as defined in section 32-9p, the policies of the Department of Housing adopted under section 8-37dd, and the regulations of the department adopted under this section shall apply only to that portion of the assisted property which corresponds to the proportion of the state assistance to the property's value. The number of income-limited housing units shall be determined by multiplying the amount of the housing assistance by the total number of housing units in the assisted housing and dividing the product by the fair market value of the property. The result shall be rounded to the lower whole number. Notwithstanding the provisions of any statute to the contrary or any regulation adopted under this section or section 8-37dd, or any other statute or regulation, limiting the income of occupants of housing assisted under this section and not located in a distressed municipality, the income of occupants of units assisted under this section and located in distressed municipalities may be two hundred fifty per cent or less of the area median income, adjusted for family size, as determined from time to time by the United States Department of Housing and Urban Development.

(c) The state, acting by and in the discretion of the commissioner, may enter into a contract with a community housing development corporation for state financial assistance within available appropriations in the form of a grant-in-aid which shall be used by such community housing development corporation to provide grants, or to establish a revolving loan fund to provide loans or deferred loans for the purpose of making structural or interior or exterior modifications to any dwelling which may be necessary to make such dwelling accessible to and usable by persons having physical or mental disabilities. Such corporation may provide such grants, loans or deferred loans to (1) any owner of a single-family or multifamily dwelling, or (2) any tenant who furnishes satisfactory evidence that the owner of the dwelling in which the tenant resides has approved the intended structural or interior or exterior modifications. Any such loan or deferred loan may be prepaid at any time, without penalty, and the commissioner shall release the lien on the property. In the case of housing developed or rehabilitated by a community housing development corporation in distressed municipalities as defined in section 32-9p, the policies of the Department of Housing adopted under section 8-37dd, and any regulation of the department adopted under this section, shall apply only to that portion of the assisted property which corresponds to the proportion of the state assistance to the property's value. The number of income-limited housing units shall be determined by multiplying the amount of the housing assistance by the total number of housing units in the assisted housing and dividing the product by the fair market value of the property. The result shall be rounded to the lower whole number. Notwithstanding the provisions of any statute to the contrary or any regulation adopted under this section limiting the income of occupants of housing assisted under this section and not located in a distressed municipality, the income of occupants of units assisted under this section and located in distressed municipalities may be two hundred fifty per cent or less of the area median income, adjusted for family size, as determined from time to time by the United States Department of Housing and Urban Development.

(d) The Commissioner of Housing shall enter into a contract with a community housing development corporation for state financial assistance in the form of a grant-in-aid which shall be used by such community housing development corporation to provide grants for the purpose of conversion of adaptable living units into units accessible to persons with disabilities and for reconversion of such units to adaptable living units. Eligible applicants shall include any tenant or owner of a unit in a complex or building subject to the provisions of section 29-273.

(e) The Commissioner of Housing shall enter into a contract with a community housing development corporation for state financial assistance in the form of a grant-in-aid which shall be used by such community housing development corporation to provide grants, loans, deferred loans, loan guarantees, lines of credit, or any combination thereof, to eligible developers for activities that build, expand and enhance capacity, including, but not limited to, development of marketing or neighborhood strategic plans, professional staff training, technical assistance, predevelopment expenses as provided in subsection (a) of this section and other activities pursuant to section 8-217.

(f) The Commissioner of Housing shall adopt regulations, in accordance with chapter 54, to administer the programs established under subsections (c) and (d) of this section. Such regulations shall establish maximum income levels for tenants and homeowners and provide for adjustment of income for family size and medical expenses and may set maximum loan amounts for loans made under subsection (c) of this section that are not secured and for grants made under subsection (d) of this section.

(1967, P.A. 522, S. 21; 1969, P.A. 683, S. 2; P.A. 77-483, S. 2; 77-614, S. 297, 610; P.A. 78-149, S. 1–3; P.A. 79-598, S. 18; P.A. 81-126, S. 2; P.A. 83-258, S. 1, 2; P.A. 85-412; 85-461, S. 1, 4; P.A. 87-376, S. 1, 5; P.A. 88-268, S. 4, 6; P.A. 91-149, S. 1, 3; 91-338, S. 1, 3; P.A. 92-63; 92-166, S. 13, 31; P.A. 93-165, S. 5, 7; 93-241, S. 2, 3; 93-309, S. 25, 29; 93-435, S. 78, 95; P.A. 94-82, S. 1, 5; P.A. 95-250, S. 1; 95-296, S. 1, 5; P.A. 96-211, S. 1, 5, 6; P.A. 97-156, S. 1, 3; P.A. 04-237, S. 7; P.A. 05-288, S. 44; P.A. 06-93, S. 17; P.A. 13-234, S. 2.)

History: 1969 act included moderate-income housing under provisions of section, amended Subdiv. (5) to include acquisition, repair, rehabilitation and construction of housing as well as development and to allow grants-in-aid specifically “not immediately recoverable ... out of conventional mortgage financing” and added Subdiv. (6) concerning grants for housing with three or more bedrooms; P.A. 77-483 replaced “Federal Housing Administration” with references to Department of Housing and Urban Development, Connecticut Housing Finance Authority and Farmers Home Administration; P.A. 77-614 specified commissioner of economic development, previously “commissioner” had referred to commissioner of community affairs, effective January 1, 1979; P.A. 78-149 included loans and advances and combinations of grants-in-aid, loans and advances as available financial assistance, allowed repayment to state or to specially created fund from proceeds of sale as well as from mortgage, allowed commissioner to require mortgage as security for loans and added Subsec. (b) re revolving fund for low and moderate-income housing; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 81-126 clarified the acceptability of outside funds for the revolving loan fund; P.A. 83-258 made technical changes in Subsec. (b); P.A. 85-412 amended Subsec. (b) to repeal provision requiring loan fund administered by community housing development corporation to be revolving; P.A. 85-461 deleted former Subdivs. (2) to (5), inclusive, in Subsec. (a), which had authorized state financial assistance to be used for administrative and certain program costs, and renumbered the remaining subdivisions; P.A. 87-376 authorized financial assistance to eligible developers under provisions of this section; P.A. 88-268 added Subsec. (c) re grants-in-aid to community housing development corporations for making dwellings accessible to disabled persons; P.A. 91-149 amended Subsec. (c) to authorize financial assistance to include loans or deferred loans and made technical changes and added new Subsec. (d) re regulations establishing maximum income levels; P.A. 91-338 inserted new Subsec. (d) authorizing grants for conversion of adaptable living units into units accessible to persons with disabilities and for reconversion of such units to adaptable living units relettering former Subsec. (d), added by P.A. 91-149, as Subsec. (e), and authorizing the commissioner to adopt regulations for grants under Subsec. (d) and made technical changes; P.A. 92-63 amended Subsec. (c) to add provision re prepayment; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (b), consistent with changes in Subsec. (a); P.A. 93-165 amended Subsec. (a) by making technical change re payment of interest, effective June 23, 1993; P.A. 93-241 inserted new Subsec. (e) re a grant for capacity building and relettered former Subsec. (e) as Subsec. (f), effective June 23, 1993; P.A. 93-309 added new Subsec. (g) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (g) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance and made technical changes, effective July 1, 1993; P.A. 94-82 amended Subsec. (e) by deleting provision requiring that the grant be made from existing appropriations, effective May 25, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-296 amended Subsec. (b) to authorize use of funds for development, project selection and oversight and to provide for assignment or prepayment for loans made for housing located in a distressed municipality, effective July 6, 1995; P.A. 97-156 amended Subsec. (b) to require loan fund administered by community housing development corporation to be revolving and to add provisions re determination of the number of income-limited housing units in distressed municipalities developed or rehabilitated by community housing development corporations, amended Subsec. (c) to make a technical change, to authorize financial assistance to be used for revolving loan funds and to add provisions re determination of the number of income-limited housing units in distressed municipalities developed or rehabilitated by community housing development corporations and amended Subsecs. (d) and (e) to limit eligibility for financial assistance to community housing development corporations, effective July 1, 1997; P.A. 04-237 amended Subsec. (d) to eliminate reference to “subsections (c) and (d) of” re Sec. 29-273; P.A. 05-288 made technical changes in Subsecs. (f) and (g), effective July 13, 2005; P.A. 06-93 made a technical change in Subsec. (c) and deleted former Subsec. (g) re regulations and application to program repealed by the same act; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.

Cited. 170 C. 556.



Section 8-218a - Grants, loans and deferred loans to housing development corporations and eligible developers for public and private cooperation projects.

The Commissioner of Housing shall establish and administer a program of grants, loans and deferred loans to housing development corporations which have qualified for state assistance under section 8-217, or to eligible developers, as defined in section 8-39, for the purpose of making loans, loan guarantees and interest subsidies in connection with the construction or rehabilitation of dwelling units for low and moderate income persons. Such grants, loans or deferred loans shall be made only to housing development corporations or eligible developers which have resources from the private sector equal to or greater than the amount of the proposed grant, loan or deferred loan. No loan, deferred loan, loan guarantee or interest subsidy shall derive more than fifty per cent of its funds from any state grant, loan or deferred loan. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(June Sp. Sess. P.A. 83-33, S. 11, 17; P.A. 84-443, S. 6, 20; P.A. 85-43, S. 1, 2; P.A. 87-376, S. 2, 5; P.A. 92-166, S. 14, 31; P.A. 93-165, S. 6, 7; 93-309, S. 26, 29; 93-435, S. 79, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 18; P.A. 13-234, S. 2.)

History: P.A. 84-443 added loans to housing development corporations to the program; P.A. 85-43 reduced, from 200% of grant or loan, to amount of grant or loan, the amount of private sector resources housing development corporations are required to have to be eligible for grants or loans; P.A. 87-376 authorized grants and loans to eligible developers under provisions of this section; P.A. 92-166 made deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-165 amended section by making technical change re payment of interest, effective June 23, 1993; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made a conforming change; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-218b - Bond issue. Housing Development Corporation Fund.

(a) For the purposes described in sections 8-217 to 8-218c, inclusive, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in the aggregate not exceeding eleven million dollars.

(b) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of sections 8-218 to 8-218c, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to sections 8-218 to 8-218c, inclusive, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 8-218 to 8-218c, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund to be known as the “Housing Development Corporation Fund”, which fund shall be used to make or provide for the grants, loans or deferred loans authorized by sections 8-218 to 8-218c, inclusive. Payments from the “Housing Development Corporation Fund” to housing development corporations or eligible developers shall be made by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and such corporation or developer. All payments of fees by a corporation or developer on a grant, loan or deferred loan provided pursuant to sections 8-218 to 8-218c, inclusive, financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of principal or interest by a corporation or developer on a loan provided pursuant to sections 8-218 to 8-218c, inclusive, and all fees and payments by a corporation or developer of state service charges not financed from the proceeds of the state's general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(June Sp. Sess. P.A. 83-33, S. 12, 17; P.A. 84-443, S. 7, 20; 84-546, S. 17, 173; P.A. 86-396, S. 12, 25; P.A. 87-376, S. 3, 5; 87-405, S. 8, 26; P.A. 90-238, S. 20, 32; P.A. 92-166, S. 15, 31; P.A. 94-95, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 84-443 increased authorization limit from $5,000,000 to $7,000,000; P.A. 84-546 made technical changes; P.A. 86-396 increased bond authorization to $9,000,000; P.A. 87-376 added references to Sec. 8-218 and added Subsecs. (c) and (d) re housing development corporation fund; P.A. 87-405 increased the bond authorization to $11,000,000 and provided that such authorizations could be used for the purposes of Secs. 8-217 to 8-218c, inclusive, rather than solely for the purposes of Sec. 8-218a; P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (c) to make technical change adding provision re loans and deferred loans, consistent with 1992 public acts; P.A. 94-95 deleted former Subsec. (d) which had authorized investment of fund moneys in direct obligations of the U.S.; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-218c - Regulations.

The Commissioner of Housing shall adopt regulations in accordance with chapter 54 to carry out the purposes of sections 8-218, 8-218a and 8-218b.

(June Sp. Sess. P.A. 83-33, S. 13, 17; P.A. 87-376, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-376 added reference to Sec. 8-218; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-218d - State financial assistance to community housing development corporations for administrative expenses. Regulations. Report.

Section 8-218d is repealed.

(P.A. 85-461, S. 2, 4; P.A. 86-405, S. 10, 12; P.A. 87-482, S. 2, 3.)



Section 8-218e - State financial assistance for provision of technical assistance and management training.

The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with the community housing development corporation, as defined in section 8-217, which has been specially chartered by the General Assembly pursuant to section 8-218f, for state financial assistance in the form of a state grant-in-aid to enable such corporation to provide technical assistance and management training in the financing, acquisition, construction and rehabilitation of housing, as defined in said section 8-217, to families (1) whose incomes do not exceed eighty per cent of the median household income for the area in which the families reside and (2) who wish to establish limited equity cooperatives, as defined in section 47-242, or housing cooperatives in which persons participate in the construction or rehabilitation of their own dwellings. Any such grant shall only be made to said community housing development corporation if it has resources from other sources in an amount equal to or greater than one hundred per cent of the proposed grant. Such other sources may include, but shall not be limited to, other governmental agencies, the private sector, private foundations and charitable organizations.

(P.A. 86-405, S. 2, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-218f - Community housing development corporations.

Co-Opportunity, Inc., the Local Initiatives Support Corporation, the Connecticut Housing Investment Fund, Inc., Co-Op Initiatives, Inc., Greater New Haven Community Loan Fund, Inc., and Nutmeg Housing Development Corp. are hereby specially chartered as community housing development corporations pursuant to the provisions of subdivision (3) of section 8-217 and shall have the power (1) to finance, acquire, construct and rehabilitate housing, as defined in said section, and (2) to provide technical assistance and management training in the financing, acquisition, construction and rehabilitation of such housing to families (A) whose incomes do not exceed eighty per cent of the median household income for the area in which the families reside and (B) in the case of families assisted by Co-Opportunity, Inc., who wish to establish limited equity cooperatives, as defined in section 47-242, or housing cooperatives in which persons participate in the construction or rehabilitation of their own dwellings. As community housing development corporations, Co-Opportunity, Inc. and the Local Initiatives Support Corporation may qualify for assistance under sections 8-218 and 8-218e. Notwithstanding the provisions of sections 8-218, 8-218a and 8-218b and any regulations adopted thereunder, the Local Initiatives Support Corporation shall not be required to be organized pursuant to the provisions of chapter 602 or any predecessor statutes thereto to qualify for financial assistance under sections 8-218 and 8-218e.

(P.A. 86-405, S. 1, 12; P.A. 88-138, S. 1, 2; P.A. 93-241, S. 1, 3; P.A. 96-256, S. 177, 209; June Sp. Sess. P.A. 01-9, S. 82, 131.)

History: P.A. 88-138 substituted Co-Opportunity, Inc. for El Hogar del Futuro, Inc.; P.A. 93-241 added provision specially chartering the Local Initiatives Support Corporation as a community housing development corporation and exempting it from the requirement of organization under Chapter 600 of the general statutes to qualify for financial assistance under Secs. 8-218 and 8-218e, effective June 23, 1993; P.A. 96-256 replaced reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; June Sp. Sess. P.A. 01-9 added Connecticut Housing Investment Fund, Co-op Initiatives, Greater New Haven Community Loan Fund and Nutmeg Housing Development Corp. as community housing development corporations, effective July 1, 2001.



Section 8-218g - Determination of interest rate on loans to housing development corporations.

Any loans originated by the state pursuant to sections 8-218 and 8-218a shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20.

(P.A. 87-416, S. 8, 24.)



Section 8-218h - Task force on building accessibility. Annual report to General Assembly.

(a) There is established a task force consisting of the cochairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public safety; the State Building Inspector or his or her designee; the assistant director of the Office of Protection and Advocacy for Persons with Disabilities; four representatives of the Home Builders Association, one of whom shall be appointed by the president pro tempore of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives and one by the minority leader of the House of Representatives; and four members of the public having physical disabilities, two of whom shall be appointed by the Governor, one by the majority leader of the Senate and one by the majority leader of the House of Representatives. On and after July 1, 1990, the task force shall also consist of the Commissioner of Social Services, or his or her designee; an additional representative of the Home Builders Association, who shall be appointed jointly by the ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public safety; and an additional member of the public having a physical disability, who shall be appointed jointly by the cochairpersons of said joint standing committee. On and after June 26, 1991, the task force shall also consist of the Commissioner of Economic and Community Development, or his or her designee, and a representative of each community housing development corporation administering the program established under subsection (d) of section 8-218, appointed by the Commissioner of Economic and Community Development. On and after July 1, 2013, the task force shall also consist of the Commissioner of Housing, or his or her designee.

(b) The task force shall report its findings and recommendations, including any proposed legislation, pursuant to this subsection, to the General Assembly and the joint standing committee of the General Assembly having cognizance of matters relating to public safety on or before January first annually.

(c) The task force shall: (1) Advise the housing development corporation administering the program established under subsection (d) of section 8-218; (2) study the feasibility of other funding sources for grants for the conversion of adaptable living units into units accessible to persons with disabilities and for conversion of such units back to adaptable living units; and (3) develop a plan to establish and maintain the registry of adaptable units prepared by said task force.

(P.A. 88-315, S. 4, 5; S.A. 89-4; P.A. 90-300, S. 7, 8; P.A. 91-338, S. 2, 3; P.A. 93-262, S. 1, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 32.)

History: S.A. 89-4 extended deadline for report from December 1, 1988, to December 1, 1989; P.A. 90-300 amended Subsec. (a) by expanding the task force to include the commissioner of human resources and an additional member of the Home Builders Association and the public and added Subsec. (c) re a study of the availability of information on funding to assist persons with disabilities with the cost of converting adaptable units into units accessible to and usable by such persons; P.A. 91-338 amended Subsec. (a) by expanding the membership of the task force to include the commissioner of housing and an additional representative of the Home Builders Association and the general public, amended Subsec. (b) to delete reference to modification of the building code formula specified in Sec. 29-273 and delete the December 1, 1989, due date for the report and to substitute in lieu thereof a report due January first annually and amended Subsec. (c) by deleting prior language and substituting in lieu thereof provisions re advising on the program established under Subsec. (d) of Sec. 8-218, study of funding sources and development of a plan for establishment and maintenance of a registry of adaptable units; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 amended Subsec. (a) by adding Commissioner of Housing to task force and making technical changes, effective July 1, 2013.



Section 8-219 - State grants-in-aid for relocation costs of persons, businesses and farms displaced by governmental action.

Section 8-219 is repealed.

(1967, P.A. 522, S. 24; 1969, P.A. 594, S. 13.)



Section 8-219a - Senior Citizen Emergency Home Repair and Rehabilitation Fund.

There is established a “Senior Citizen Emergency Home Repair and Rehabilitation Fund”. The fund shall be used to make low interest loans or deferred loans authorized by sections 8-219b and 8-219c, and for expenses incurred by the Commissioner of Housing in the implementation of the program established by this section and sections 8-219b and 8-219c. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 87-494, S. 1, 5; P.A. 92-166, S. 16, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 92-166 made deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-219b - Financial assistance to elderly homeowners for emergency repairs or rehabilitation.

(a) The Commissioner of Housing, acting on behalf of the state, may, in his discretion, enter into a contract with any person who is sixty-two years of age or older and whose income does not exceed the maximum qualifying income for eligibility for benefits under the program of tax relief for certain elderly homeowners under section 12-170aa, to provide, based on the financial needs of such person, a grant-in-aid, loan or deferred loan to enable such person to finance emergency repairs to or rehabilitation of a dwelling containing up to two residential units, provided such person shall be the owner of such dwelling and shall reside in at least one of such units. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) Such grant-in-aid, loan or deferred loan shall not exceed the principal amount of ten thousand dollars, including such appraisals, inspections, closing costs and other fees, and, in the case of grants-in-aid, loans or deferred loans financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation, or approval of the State Bond Commission made prior to July 1, 1990, initial service charges as the commissioner may by regulation approve. Any grant-in-aid, loan or deferred loan contracted for pursuant to sections 8-219a to 8-219c, inclusive, shall only be used for repairs or rehabilitation necessary to permit the continued use of such dwelling for residential purposes.

(c) Any loan or deferred loan contracted for pursuant to sections 8-219a to 8-219c, inclusive, shall be secured by a mortgage on the dwelling for which such loan or deferred loan was made pursuant to subsection (a) of this section. If the recipient of such loan or deferred loan assigns, transfers or otherwise conveys his or her interest in such dwelling, ceases to occupy such dwelling or uses all or any part of the proceeds of such loan or deferred loan for any purpose other than the emergency repair or rehabilitation of such dwelling, the unpaid principal balance of such mortgage, together with interest thereon, shall, at the option of the commissioner, become due and payable. If the recipient of any loan or deferred loan is unable to repay the loan or deferred loan, the commissioner, at the commissioner's discretion, may adjust the interest rate, terms and conditions of the loan or deferred loan to facilitate repayments.

(d) Repayment of any loan or deferred loan provided in accordance with sections 8-219a to 8-219c, inclusive, shall be subject to such interest rate, terms and conditions as the commissioner may establish. In no case shall the interest rate exceed one per cent above the rate of interest borne by the bonds of the state last issued prior to the date of issue of such loan or deferred loan. In no case shall the term of such loan or deferred loan exceed thirty years. Payments by recipients of any such loan or deferred loan shall be paid to the State Treasurer and deposited in the General Fund of the state.

(e) In the case of any grant-in-aid, loan or deferred loan made pursuant to sections 8-219a to 8-219c, inclusive, the contract for such grant-in-aid, loan or deferred loan shall provide that if the dwelling for which such grant-in-aid, loan or deferred loan was made pursuant to subsection (a) of this section ceases, within ten years of the date of such grant, loan or deferred loan, to be used as a dwelling for the person to whom such grant, loan or deferred loan was made, or if such person assigns, transfers or otherwise conveys such person's interest in such dwelling, an amount equal to the amount of such grant, loan or deferred loan, minus ten per cent for each full year which has elapsed since the date of such grant, loan or deferred loan, shall be repaid to the state and that a lien shall be placed on such dwelling in favor of the state to ensure that such amount will be repaid in the event of such change in occupancy.

(P.A. 87-494, S. 2, 3, 5; P.A. 90-238, S. 21, 32; P.A. 92-166, S. 17, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 35; P.A. 13-234, S. 2.)

History: P.A. 90-238 revised provisions re initial service charges; P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsecs. (b) to (e), inclusive, to make technical changes consistent with the changes in Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsecs. (c) and (e), effective July 12, 2007; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-219c - Regulations.

The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, providing for financial qualifications of grant and loan recipients, requirements to ensure that grants-in-aid, loans or deferred loans awarded under sections 8-219a and 8-219b are used only for repairs or rehabilitation necessary to permit continued use of the dwelling for residential purposes, requirements and limitations as to adjustments of terms and conditions of repayment of loans, funding priorities and such additional requirements as the commissioner deems necessary to carry out the purposes of said sections 8-219a and 8-219b.

(P.A. 87-494, S. 4, 5; P.A. 92-166, S. 18, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 92-166 made technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-219d - Financial assistance to nonprofit corporations for administrative expenses and technical assistance. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract to provide financial assistance in the form of grants-in-aid, loans or deferred loans to nonprofit corporations, as defined in section 8-39, to assist such corporations with the costs of administrative expenses and technical assistance associated with the development of housing for low and moderate income families and the elderly. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) Any such grant-in-aid, loan or deferred loan shall be made only to a nonprofit corporation which has resources for the costs listed under subsection (a) of this section available from other sources in an amount equal to or greater than one hundred per cent of the proposed grants, unless a nonprofit corporation has been incorporated for less than two years, in which case the Commissioner of Housing may waive the requirements contained in this subsection.

(c) In determining the amount of a grant-in-aid, loan or deferred loan under this section, the Commissioner of Housing shall consider the number of dwelling units for low and moderate income and elderly persons which are being developed or rehabilitated in the project or projects for which financial assistance is being requested, provided no such grant-in-aid, loan or deferred loan shall be for an amount greater than one hundred thousand dollars.

(d) The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall include provisions to establish eligibility requirements for nonprofit corporations to receive financial assistance provided under this section, criteria which the commissioner shall use for awarding such financial assistance, the purposes for which such financial assistance may be used and the terms and conditions which the commissioner shall establish for nonprofit corporations which receive such assistance. Such regulations shall also include provisions requiring periodic reports to be submitted by such nonprofit corporations to the commissioner and requiring that a performance audit of such nonprofit corporations be conducted by an independent accounting or management consulting firm on an annual basis.

(P.A. 87-482, S. 1, 3; P.A. 92-166, S. 19, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 92-166 amended Subsec. (a) to make loans and deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsecs. (b) and (c) to make technical changes consistent with the changes in Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-219e - Financial assistance for the abatement of lead-based paint and asbestos. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with an eligible developer, as defined in section 8-39, a community housing development corporation, as defined in section 8-217, or any other person approved by the commissioner for state financial assistance in the form of a grant-in-aid, loan or deferred loan for technical assistance and the abatement of lead-based paint, asbestos and asbestos-containing material from a residential dwelling unit. In the case of a deferred loan, the contract shall require that payments on interest are due and payable but that payments on principal may be deferred to a time certain. Such grant-in-aid, loan or deferred loan, or combination thereof, shall not exceed the cost of such abatement, including expenses incurred in obtaining technical assistance for such abatement, and shall be awarded upon such terms and conditions as the commissioner may prescribe by regulations adopted pursuant to subsection (b) of this section.

(b) The Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall provide the terms and conditions of grants-in-aid, loans or deferred loans made pursuant to subsection (a) of this section and the eligibility and application requirements for such financial assistance. In determining such eligibility requirements, the commissioner shall consider establishing priorities for low and moderate income families and households having a child suffering from lead-paint poisoning.

(P.A. 87-541, S. 1–3; P.A. 92-166, S. 20, 31; May Sp. Sess. P.A. 94-2, S. 6, 203; P.A. 95-22, S. 1, 2; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-173, S. 2; P.A. 05-288, S. 45; P.A. 13-234, S. 2.)

History: P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsec. (b) to make technical changes consistent with the changes in Subsec. (a); May Sp. Sess. P.A. 94-2 expanded financial assistance to include a grant-in-aid, effective July 1, 1994; P.A. 95-22 amended Subsec. (a) to provide financial assistance for abatement rather than removal and made technical changes in Subsec. (b), effective May 8, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 97-173 amended Subsec. (a) to provide that payments on interest are due and payable rather than due immediately and that payments on principal may be deferred to a time certain rather than made at a later time, and to change the amount of financial assistance available under the program from two-thirds to the entire cost of abatement; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Cited. 31 CA 359.



Section 8-220 - State grants-in-aid for developing and updating municipal plans of development; contracts for may be entered into by Secretary of the Office of Policy and Management. Advances of funds and contracts by Commissioner of Housing for surveys, planning and research.

(a) The state, acting by and in the discretion of the Secretary of the Office of Policy and Management, may enter into a contract with a municipality with a population of fifty thousand or less as shown in the most recent federal decennial census, for state financial assistance in the form of a state grant-in-aid equal to two-thirds of the cost of developing or updating municipal plans of development. The secretary shall assure that any planning performed by any municipality with state financial assistance under this section shall be adequate to meet the standards and criteria of the federal Urban Planning Assistance Program administered by the United States Department of Housing and Urban Development and such other federal planning criteria for such other federal programs as may be appropriate. No state financial assistance shall be made under this section unless federal funds for the purposes described herein are not available, as determined by the secretary, at the time of application for such state financial assistance; provided, if federal funds subsequently become available for the same purpose for which state financial assistance had been granted, the municipality shall repay the secretary from such federal funds an amount equal to such state financial assistance, if, under federal law, such federal funds may be so used, or the secretary may apply to the United States for and accept such funds as reimbursement for such state financial assistance.

(b) The Commissioner of Housing may in his discretion make advances of funds to any municipality, housing authority or human resource development agency as defined in section 17b-852 for up to seventy-five per cent of the costs, as approved by the commissioner, of surveys and planning in preparation of any project, program or activity for which state financial assistance is provided under this chapter and sections 8-44a, 8-154a and 47a-56j and the contracts for such advances of funds shall require that such advances shall be credited against any subsequent grants-in-aid of such project, program or activity, or shall be repaid to the state if funds for the purposes of this subsection are received from a source other than the state.

(c) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a housing authority or two or more housing authorities acting jointly for technical assistance and financial assistance in the form of a state grant-in-aid not to exceed two-thirds of the cost of conducting housing surveys and research as approved by the commissioner and as authorized in chapter 128.

(1967, P.A. 522, S. 25; 1969, P.A. 415; P.A. 77-614, S. 298, 610; P.A. 79-598, S. 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: 1969 act amended Subsec. (b) to require approval of community development action plan agency before advancement of funds made, allowed advances to housing authorities and human resource development agencies as well as municipalities; P.A. 77-614 specified commissioner of economic development, previously “commissioner” referred to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted secretary of the office of policy and management for commissioner of economic development in Subsec. (a) and commissioner of housing for commissioner of economic development in Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

See chapter 50 re Office of Policy and Management.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-220a - Municipal powers re: Social and supplementary services and projected rehabilitation and improvement programs under Sec. 8-44a; redevelopment and urban renewal under Sec. 8-154a; housing code enforcement programs under Sec. 8-208; demolition of unsafe structures and urban beautification under Sec. 8-209; housing for low and moderate income persons or families under Sec. 8-216; community housing development corporations under Sec. 8-218; municipal plans of development under Sec. 8-220; and rent receivership programs under Sec. 47a-56j. Administration. Joint action. Combining contracts. Limitation on aid. Regulations.

(a) In addition to and without limiting any other powers granted under any law, any municipality or any two or more municipalities acting jointly may request, contract for, receive and expend state financial assistance as authorized for a municipality by sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j for any of the purposes specified therein and may initiate and carry out any of the programs, projects, functions or activities for which state financial assistance is authorized for a municipality therein and do all things necessary to secure such state financial assistance and carry out such programs, projects, functions or activities.

(b) The chief executive officer of any municipality with the approval of the governing body thereof may designate any agency, department, board or commission thereof, or housing authority to administer any of the programs, projects, functions or activities for which state financial assistance is authorized by sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j where such authority and responsibility for such administration is not otherwise provided for. In addition to and without limiting any other powers granted under any law, such agency, department, board or commission or housing authority may administer and carry out any such programs, projects, functions or activities and do all things necessary or desirable in connection therewith, including contracting with the state and the United States, private organizations or professional consultants, or with any one or more of them, for the purposes of this chapter and said sections.

(c) Any action authorized by sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j to be taken by a municipality, or any agency, department, board or commission thereof, or any housing authority may be taken jointly by, and the Commissioner of Housing may enter into any contract authorized by this chapter and said sections with any two or more such municipalities or agencies, departments, boards or commissions thereof, or housing authorities.

(d) Any municipality, or any agency, department, board or commission thereof, or any housing authority may request, and the commissioner may provide or require, that contracts for two or more programs, projects or activities under this chapter and said sections may be combined in one contract.

(e) In each fiscal year no municipality may receive more than fifteen per cent of the amount authorized for the purposes of sections 8-44a, 8-114a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j provided, if any portion of such authorized amount is not committed at the end of the first six months of the fiscal year, by virtue of an executed assistance agreement or a reservation of state funds approved by the Commissioner of Housing, the commissioner may allocate such portion without regard to such limitation.

(f) The Commissioner of Housing may make and enforce regulations to effectuate the purposes of sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j and to determine the allocation of the state financial assistance authorized in said sections among the municipalities of the state on the basis of their respective needs.

(P.A. 77-614, S. 603–605, 610; P.A. 79-598, S. 20; P.A. 88-280, S. 8; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 79-598 replaced “8-154f” with “8-154a” throughout section, substituted commissioner of housing for commissioner of economic development throughout section and in Subsec. (b) substituted “commission” for “commissioner”; P.A. 88-280 deleted references to repealed Sec. 8-214; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsecs. (c), (e) and (f), effective June 19, 2013.



Section 8-221 - Transferred

Transferred to Chapter 319ww, Sec. 17b-852.



Section 8-221a - Commissioner of Human Resources to assume responsibilities for human resources development programs under Sec. 8-221.

Section 8-221a is repealed, effective July 1, 1993.

(P.A. 77-614, S. 587, 593, 610; P.A. 93-262, S. 86, 87.)



Section 8-222 and 8-222a - Transferred

Transferred to Chapter 319ww, Secs. 17b-853 and 17b-854.



Section 8-222b - Municipal powers re: Child day care facilities etc. under Sec. 8-210; private day care facilities under Sec. 17b-752 and human resources development programs under Sec. 17b-853. Administration. Joint action. Combining contracts. Limitation on aid. Regulations.

(a) In addition to and without limiting any other powers granted under any law, any municipality or any two or more municipalities acting jointly may request, contract for, receive and expend state financial assistance as authorized for a municipality by sections 8-210, 17b-752 and 17b-853, for any of the purposes specified therein may initiate and carry out any of the programs, projects, functions or activities for which state financial assistance is authorized for a municipality therein and do all things necessary to secure such state financial assistance and carry out such programs, projects, functions or activities.

(b) The chief executive officer of any municipality with the approval of the governing body thereof may designate any agency, department, board or commission thereof, or human resource development agency as defined in subsection (2)(b) of section 17b-852 to administer any of the programs, projects, functions or activities for which state financial assistance is authorized by sections 8-210, 17b-752 and 17b-853, where such authority and responsibility for such administration is not otherwise provided for. In addition to and without limiting any other powers granted under any law, such agency, department, board or commission, or human resource development agency may administer and carry out any such programs, projects, functions or activities and do all things necessary or desirable in connection therewith, including contracting with the state and the United States, private organizations or professional consultants, or with any one or more of them, for the purposes of this chapter and said sections.

(c) Any action authorized by sections 8-210, 17b-752 and 17b-853, to be taken by a municipality, or any agency, department, board or commission thereof, or human resource development agency may be taken jointly by, and the Commissioner of Social Services may enter into any contract authorized by said sections with, any two or more such municipalities or agencies, departments, boards or commissions thereof, or human resource development agencies.

(d) Any municipality, or any agency, department, board or commission thereof, or human resource development agency as defined in subsection (2)(b) of section 17b-852, may request, and the commissioner may provide or require, that contracts for two or more programs, projects or activities under this chapter and said sections may be combined in one contract.

(e) In each fiscal year no municipality may receive more than fifteen per cent of the amount authorized for the purposes of sections 8-210, 17b-752 and 17b-853; provided, if any portion of such authorized amount is not committed at the end of the first six months of the fiscal year, by virtue of an executed assistance agreement or a reservation of state funds approved by the Commissioner of Social Services, the commissioner may allocate such portion without regard to such limitation.

(f) The Commissioner of Social Services may make and enforce regulations to effectuate the purposes of sections 8-210, 17b-752 and 17b-853; and to determine the allocation of the state financial assistance authorized in said sections among the municipalities of the state on the basis of their respective needs.

(P.A. 77-614, S. 600–602, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993.



Section 8-223 - Transferred

Transferred to Chapter 319ww, Sec. 17b-855.



Section 8-224, 8-225 and 8-225a - Municipal powers; joint action. Limitation on aid to a municipality. Secretary of the Office of Policy and Management to approve certain aid for municipalities under Sec. 8-225.

Sections 8-224, 8-225 and 8-225a are repealed.

(1967, P.A. 522, S. 29, 30; 1969, P.A. 317, S. 2; 348, S. 1; 1972, P.A. 73, S. 1; P.A. 73-616, S. 7; P.A. 77-614, S. 587, 593, 596, 597, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 109, 111.)



Section 8-226 - Use of prior bond proceeds for redevelopment and urban renewal.

The proceeds from such bonds and notes as are authorized to be issued, or any proceeds from such bonds and notes as may have been issued, under the provisions of section 8-154b but which, on July 1, 1967, are uncommitted and unallocated or which may subsequently become uncommitted or unallocated, shall be used for any of the purposes authorized by sections 8-44a, 8-154f, 8-208, 8-209, 8-210, 8-216, 8-218, 8-220, 17b-752, 17b-853 and 47a-56j.

(1967, P.A. 522, S. 31; P.A. 77-614, S. 598, 610; P.A. 79-631, S. 13, 111; P.A. 88-280, S. 9.)

History: P.A. 77-614 replaced “this chapter” with reference to specific sections, effective January 1, 1979; P.A. 79-631 deleted reference to repealed Secs. 8-207 and 8-207a; P.A. 88-280 deleted reference to repealed Sec. 8-214.



Section 8-227 - Regulations.

Section 8-227 is repealed.

(1967, P.A. 522, S. 32; P.A. 77-614, S. 587, 599, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 109, 111.)



Section 8-228 to 8-238 - Relocation assistance.

(a) Sections 8-228 to 8-238, inclusive, are repealed except that for any payment or matter, due or pending, pursuant to said sections 8-228 to 8-238, inclusive, shall be paid or handled in accordance with said sections, or regulations or procedures promulgated pursuant thereto.

(b) All rights or liabilities now existing under sections 8-228 to 8-238, inclusive, and under regulations or procedures pursuant thereto shall not be affected by the repeal of such sections or portions thereof under subsection (a) of this section.

(1969, P.A. 594, S. 1–11; 1971, P.A. 523; 838, S. 17.)



Section 8-239 - Other powers of department or commissioner unaffected.

Nothing in sections 8-228 to 8-239, inclusive, shall be construed to limit, restrict or derogate from any power, right or authority of the department or the commissioner existing under or pursuant to any other general statute or special act.

(1969, P.A. 594, S. 12.)



Section 8-239a - Powers and duties under Secs. 8-228 to 8-239, inclusive, transferred to Department and Commissioner of Economic and Community Development.

The powers and duties of the Department of Community Affairs and the Commissioner of Community Affairs under sections 8-228 to 8-239, inclusive, are transferred to the Department of Economic and Community Development and the Commissioner of Economic and Community Development.

(P.A. 77-614, S. 606, 610; P.A. 79-598, S. 21; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 79-598 substituted department and commissioner of housing for department and commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-240 - Interagency model cities committee.

Section 8-240 is repealed.

(1969, P.A. 550, S. 1, 2; P.A. 74-338, S. 41, 94; P.A. 77-313, S. 8; 77-614, S. 522, 610.)






Chapter 133a - Community Economic Development Program

Section 8-240k - Community economic development program. Establishment of entity.

(a) As used in this section and section 8-240l, “low and moderate income individuals” means individuals earning not more than the state median income, as determined by the United States Department of Housing and Urban Development. The state, acting by and through the Secretary of the Office of Policy and Management, in conjunction with other relevant state agencies and quasi-public agencies, as defined in section 1-20, shall establish a community economic development program in public investment communities, as defined in section 7-545, in targeted investment communities, as defined in section 32-222, and state-wide to assist low and moderate income individuals in establishing, maintaining and expanding businesses. The purpose of the program shall be to strengthen neighborhoods by maintaining or creating employment for neighborhood residents, generating tax revenues and stemming physical deterioration and the social problems resulting from deterioration by providing (1) access to credit, (2) facilitation of financing for community development activities, and (3) technical assistance.

(b) The secretary shall establish an entity to accomplish the program. The entity may, without limitation, be owned and governed, in whole or in part, by parties other than the state, any agency of the state or any quasi-public agency.

(P.A. 93-404, S. 1, 6; P.A. 03-93, S. 1.)

History: P.A. 93-404 effective July 1, 1993; P.A. 03-93 amended Subsec. (a) to define “low and moderate income individuals”, to expand the community economic development program to provide assistance to such individuals on a state-wide basis and to make a technical change.



Section 8-240l - Board of directors. Duties. Goals. Establishment of affiliates. Provision of financial assistance.

(a) The entity created pursuant to subsection (b) of section 8-240k shall be governed by a state-wide board of directors appointed as follows: Five members shall be representatives of relevant state agencies and quasi-public agencies, appointed by the Governor; one member shall be appointed by each investor who has committed an amount of money to the program established by subsection (a) of section 8-240k; and six members shall be persons of low or moderate income residing in public investment communities or targeted investment communities or representatives of nonprofit organizations the primary purpose of which is to serve low and moderate income, unemployed or underemployed residents of targeted neighborhoods, except that such members shall comprise not less than one third of the membership, one appointed by the speaker of the House of Representatives, one by the president pro tempore of the Senate, one by the majority leader of the House of Representatives, one by the majority leader of the Senate, one by the minority leader of the House of Representatives and one by the minority leader of the Senate. The board shall appoint the additional members.

(b) The entity may: (1) Employ a staff and fix their duties, qualifications and compensation; (2) solicit, receive and accept aid or contributions including money, property, labor and other things of value from any source; (3) establish uniform underwriting standards and approval mechanisms for financing projects; (4) retain outside consultants and technical experts; and (5) do all acts and things necessary and convenient to carry out the purposes of sections 8-240k to 8-240n, inclusive.

(c) The purposes of the entity are to: (1) Coordinate, fund and implement investment and community development in targeted neighborhoods, including small for-profit enterprises, nonprofit organizations, and related residential properties; (2) provide funding to low and moderate income individuals to establish, maintain and expand businesses in the state; (3) provide access for borrowers to existing public and private lending and development programs and other funding sources, including, but not limited to, equity investment, loan guarantees and mortgage insurance; (4) provide technical assistance; and (5) preserve public dollars by leveraging private capital for community investment.

(d) The goals of the entity shall be to promote the following in public investment communities, in targeted investment communities, and state-wide in areas in which low and moderate income individuals establish, maintain and expand businesses: (1) Job creation and skill development for the unemployed and underemployed and persons receiving public assistance; (2) leveraging of private and community investment; (3) community participation in decision-making; (4) the establishment of self-sustaining enterprises; (5) improvement of the physical environment of the community and the state; (6) promotion of affirmative action and equal employment opportunities and minority-owned businesses; and (7) coordination with the state plan of conservation and development adopted under chapter 297 and local, regional and state strategic economic development plans.

(e) The entity may establish one or more local or state-wide affiliates to participate in implementation of the program established under subsection (a) of section 8-240k. Each affiliate shall be governed by a board of directors appointed by the entity. The board of the affiliate shall reflect the categories of membership as the membership of the board of directors of the entity.

(f) Financial assistance shall be provided, in coordination with other sources of public or private funds, by the entity on a competitive basis, if feasible, to individuals, organizations, businesses, community development corporations, regional economic development corporations and any affiliate established under subsection (c) of this section. Not less than seventy per cent of the financial assistance available under sections 8-240k to 8-240n, inclusive, shall be used for activities in targeted investment communities. The purposes for which such assistance may be used include, but are not limited to, direct small business and community revitalization loans, technical capacity training, loans to peer lending or borrowing groups, creation of business incubators, and development of commercial real estate for businesses owned or operated by or employing residents of public investment communities or targeted investment communities, or owned by low or moderate income individuals who are residents of the state. As used in this section, “financial assistance” means any and all forms of loans, extensions of credit, guarantees, equity investments or any other form of financing or refinancing to applicants for activities consistent with the purposes of sections 8-240k to 8-240n, inclusive.

(g) The entity shall provide not less than one million dollars for technical assistance from the funds authorized for the program for the fiscal year ending June 30, 1994. The entity shall establish a system for assuring that funds are available for technical assistance on a permanent basis.

(P.A. 93-404, S. 2, 6; P.A. 03-93, S. 2.)

History: P.A. 93-404 effective July 1, 1993; P.A. 03-93 amended Subsec. (c) to make a technical change in Subdiv. (1), add new Subdiv. (2) re funding by entity to low and moderate income individuals and redesignate existing Subdivs. (2) to (4) as Subdivs. (3) to (5), amended Subsec. (d) to expand goals of entity to state-wide in areas in which low and moderate income individuals establish, maintain and expand businesses, and amended Subsec. (f) to include businesses owned by low or moderate income individuals in businesses for which financial assistance from entity may be used for specified purposes and to make technical changes.



Section 8-240m - Financial assistance.

(a) The state, acting by and through the Commissioner of Economic and Community Development, may provide financial assistance, including, without limitation, financial assistance in the form of grants, loans and the purchase of capital stock, for the program established pursuant to subsection (a) of section 8-240k, upon the execution of a financial assistance agreement containing such terms and conditions as the Commissioner of Economic and Community Development shall deem necessary and appropriate to fulfill the purposes of sections 8-240k to 8-240n, inclusive. Notwithstanding the provisions of section 4-66c, the Commissioner of Economic and Community Development may provide such financial assistance from the proceeds of bonds authorized for the Department of Economic and Community Development pursuant to said section 4-66c.

(b) Connecticut Innovations, Incorporated may provide financial assistance, including, without limitation, financial assistance in the form of grants, loans and the purchase of capital stock, for the program established pursuant to subsection (a) of section 8-240k, upon the execution of a financial assistance agreement containing such terms and conditions as Connecticut Innovations, Incorporated shall deem necessary and appropriate to fulfill the purposes of sections 8-240k to 8-240n, inclusive.

(c) The Connecticut Housing Finance Authority may provide financial assistance, including, without limitation, financial assistance in the form of grants, loans and the purchase of capital stock, for the program established pursuant to subsection (a) of section 8-240k, upon the execution of a financial assistance agreement containing such terms and conditions as the Connecticut Housing Finance Authority shall deem necessary and appropriate to fulfill the purposes of sections 8-240k to 8-240n, inclusive.

(P.A. 93-404, S. 3, 6; P.A. 95-250, S. 19, 42; 95-309, S. 11, 12; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-404 effective July 1, 1993; P.A. 95-250 deleted former Subsec. (a) re provision of financial assistance by the Commissioner of Housing, relettering the Subsecs. accordingly, and replaced references to the Commissioner of Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (b), effective July 1, 2012.



Section 8-240n - Annual report.

On or before the second Wednesday after the convening of each regular session of the General Assembly, beginning with the 1995 regular session, the entity created pursuant to subsection (b) of section 8-240k shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to local economic development which sets forth for the year ending the preceding December thirtieth, (1) plans to address the goals of the entity established in subsection (b) of section 8-240k; (2) activities in achieving the goals for the preceding year; and (3) a strategy for the upcoming year to achieve the goals, including adoption of specific targets. Such report shall include, but not be limited to, an annual financial statement, the name and address of each recipient of financial assistance and certification by the recipient that all applicable laws and labor regulations and fair trade practices were complied with, and the number of jobs and the types of employment provided to the unemployed, underemployed and persons receiving public assistance.

(P.A. 93-404, S. 5, 6.)

History: P.A. 93-404 effective July 1, 1993.



Section 8-240o - Definitions.

As used in sections 8-240p to 8-240s, inclusive, and 32-235:

(1) “Community Economic Development Fund” means the entity established pursuant to subsection (b) of section 8-240k to accomplish the community economic development program;

(2) “Microenterprise” means any business, new or existing, with ten or fewer employees and annual gross revenues of less than five hundred thousand dollars, including home-based and owner-operated businesses;

(3) “Program” means the microloan program for microenterprises established in section 8-240p.

(P.A. 06-166, S. 1.)

History: P.A. 06-166 effective July 1, 2006.



Section 8-240p - Pilot microloan program for microenterprises.

There is established a pilot microloan program for microenterprises under which the Commissioner of Economic and Community Development shall make grants to the Community Economic Development Fund or any other regional revolving loan programs within the state. Said fund shall use such grants to support the growth and development of microenterprises.

(P.A. 06-166, S. 2; P.A. 10-190, S. 4; P.A. 11-104, S. 1.)

History: P.A. 06-166 effective July 1, 2006; P.A. 10-190 allowed grants to be made to other regional revolving loan programs within the state, effective June 9, 2010; P.A. 11-104 made a technical change, effective July 8, 2011.



Section 8-240q - Eligible activities for grants under pilot microloan program for microenterprises.

The grants provided under section 8-240p shall be used to:

(1) Identify appropriate microloan applicants state-wide;

(2) Evaluate the need for a prospective microloan applicant's business in the community in which the microenterprise is or would be located;

(3) Evaluate community support for a prospective microloan applicant's business in the community in which the microenterprise is or would be located;

(4) Work in conjunction with other community-based nonprofit organizations, state and federal agencies and with the Community Economic Development Fund or any other regional revolving loan programs within the state to assist prospective microloan applicants in preparing and finalizing business plans;

(5) Assist prospective microloan applicants in identifying and accessing other appropriate business resources, including those providing business management training;

(6) Track client data, level of service and outcome of services provided; and

(7) Promote microenterprises and coordinate the delivery of services by microenterprise support organizations to microenterprises.

(P.A. 06-166, S. 3; P.A. 10-190, S. 5.)

History: P.A. 06-166 effective July 1, 2006; P.A. 10-190 amended Subdiv. (4) to include other regional revolving loan programs within the state, effective June 9, 2010.



Section 8-240r - Criteria for grants to microloan generating organizations.

The Community Economic Development Fund or any other regional revolving loan programs within the state shall consider the following criteria in making a grant to a microloan generating organization:

(1) Sources and sufficiency of operating funds for the microloan generating organization;

(2) The ability of the microloan generating organization to provide the services required under section 8-240q; and

(3) The proven ability of the microloan generating organization to identify and prepare successful applicants to economic assistance programs similar to the program established in section 8-240q.

(P.A. 06-166, S. 4; P.A. 10-190, S. 6.)

History: P.A. 06-166 effective July 1, 2006; P.A. 10-190 added “or any other regional revolving loan programs within the state”, effective June 9, 2010.



Section 8-240s - Report.

Not later than June 30, 2007, the Community Economic Development Fund shall submit a report, in accordance with section 11-4a, on the status and results of sections 8-240o to 8-240q, inclusive, to the joint standing committee of the General Assembly having cognizance of matters relating to economic development.

(P.A. 06-166, S. 5.)

History: P.A. 06-166 effective July 1, 2006.






Chapter 134 - Connecticut Housing Finance Authority Act

Section 8-241 - Short title: Connecticut Housing Finance Authority Act.

This chapter may be known and cited as the “Connecticut Housing Finance Authority Act”.

(1969, P.A. 795, S. 1; June, 1972, P.A. 1, S. 9.)

History: 1972 act changed name from Connecticut Mortgage Authority Act to Connecticut Housing Finance Authority Act.



Section 8-242 - Declaration of policy.

It is found and declared that there exists in the state and will exist in the future a serious shortage of housing for low and moderate income families and persons; that this shortage has contributed and will contribute to the persistence of slums and blight and will tend to perpetuate the concentration of families and persons of low and moderate income in the older urban areas of the state; and that this shortage has been a major contributing factor to the deterioration in the quality of environment and living conditions of large numbers of the citizens of Connecticut. It is further found and declared that it is imperative that the cost of mortgage financing, a major factor materially affecting the supply and cost of housing, be made lower in order to encourage the development and reduce the cost of housing for low and moderate income families and persons, that the supply of housing for families and persons displaced by public action or disaster be increased, and that private enterprise and public agencies be encouraged and assisted to build and rehabilitate well planned, well designed housing which will be made available to house families and persons of low and moderate income and will prevent the recurrence of slums and blight. It is further found and declared that there exists a serious lack of construction and permanent financing for housing proposed to be constructed, rehabilitated, purchased and refinanced pursuant to government-insured mortgage programs and with government subsidies for low and moderate income families and persons, and that this lack of construction and permanent financing will severely limit the growth in the supply of housing for such families and persons. It is further found and declared that there exists a serious shortage of low interest rate financing available to low and moderate income families and persons for the purchase or rehabilitation of existing dwelling units. It is therefore found and declared that providing state financial assistance for housing for low and moderate income families and persons through the making and purchase of mortgages on such housing located in this state and the undertaking of the other financing arrangements set forth in this chapter to meet the aforesaid needs and achieve the foregoing objectives, including mortgage loans to families and persons of low and moderate income for the purchase of existing dwelling units, are public purposes and purposes for which public money may be expended for the public benefit and good. It is further found and declared that in order to provide housing for families and persons of lower income than the Connecticut Housing Financing Authority can presently assist, it shall be a public purpose of the authority to invest a portion of its funds in mortgage or mortgage-backed securities at the maximum yield obtainable and to apply the income from such investments to reduce the interest rate charged on housing for low and moderate income persons and families and other mortgagees. It is further found and declared that municipalities in the state with a population in excess of seventy-five thousand or with population densities of three thousand five hundred per square mile of physically accessible land area as determined by or predicated upon the 1970 United States Census have, owing to their large size and long establishment as urban areas, urban problems that are not as pervasive nor of similar magnitude in municipalities of a smaller size and that this fact justifies limiting the provisions of subsection (34) of section 8-250, subsection (b) of section 8-251 and subdivision (4) of subsection (a) of section 8-258 to those municipalities of a population hereinbefore stated. It is further found and declared that there exists in such urban areas a critical and growing need to maintain and to encourage a proper balance of housing, industrial, commercial and community and recreational facilities and to restore urban areas as desirable places for persons of all income levels to live, work, shop and enjoy the amenities of town living and meeting, traditional to the state. It is recognized that a sufficient number of attractive sites for housing exist in the state elsewhere than in urban areas, that, during certain periods in recent times, private mortgage financing at acceptable rates has been and may continue to be more readily available elsewhere than in urban areas and that the superficial economics of housing elsewhere than in urban areas has been and will continue to be an incentive for citizens of the state to abandon their homes in urban areas or continue to live elsewhere; however, it is found and declared that the state has a major investment in insuring that urban areas do not further deteriorate because the cost (1) of accommodating continued development elsewhere than in urban areas, in terms of additional fire protection, sewer, water, education and energy requirements, of additional construction and maintenance of highways and transportation facilities, of the additional destruction of natural areas of the state, of the additional administrative and governmental requirements that result as underdeveloped areas grow in population and of such other similar public improvements and services that government is required to finance as a result thereof and (2) of redeveloping the urban areas, of the inefficient and underuse of the public facilities and services presently available in the urban areas and of the increased expense of providing safety for persons continuing to reside in deteriorating areas, is and will continue to be an undue burden on the state, adversely affecting the health, welfare, safety and general prosperity of the citizens of the state. It is further recognized that since the late nineteen-forties providing housing for low and moderate income persons and the redevelopment of urban areas has been the subject matter of government action and assistance in this state and that such action and assistance must continue; however, experience has shown that balanced community development has the best chance of improving the urban areas and that the proliferation of suburban sprawl is detrimental to the state, to its natural resources and to all of its inhabitants. It is further recognized that the conditions in certain parts of urban areas have caused the mortgage lenders to refuse to risk their capital on attractive housing even to persons able to afford such housing without assistance. It is further found, as more particularly set forth in the plan of conservation and development for Connecticut that the declared policy of the state is to discourage the development of areas which remain in their natural state and to encourage the further development and revitalization of the other areas of the state. It is therefore found and declared that in order to encourage the development of a balanced community of all income levels in the urban areas it is necessary and appropriate that mortgage financing for construction, reconstruction, purchase and refinancing of housing in urban areas for all levels of income more readily be made available. It is further found and declared that the erosion in the value of one, two or three-family homes due to the decline of economic conditions in the state has precluded the refinancing of mortgages on such property in a manner that could increase homeowner disposable income and contribute to the general economic recovery of the state and that it is beneficial and in the public interest that the state extend mortgage guarantees to mortgage lending institutions to provide refinancing mortgage loans when the decline of home values has precluded such lending. It is further found that energy costs of operating residential buildings have increased greatly in recent years creating a severe economic burden for families and persons of low and moderate income and making it difficult for such persons to afford basic housing needs; and that it is highly probable such energy costs will continue to increase rapidly in the future. It is therefore found and declared to be in the public interest and for the public benefit and good to protect Connecticut residents from further increases in energy costs by providing state financial assistance for the purchase, construction and installation in new and existing buildings of energy conservation measures and renewable energy systems providing space heating or cooling, domestic hot water, electricity or other useful energy. To achieve such purposes for the foregoing reasons, the General Assembly determines that the Connecticut Housing Finance Authority should be provided with the additional powers set forth in subsections (34) and (36) of section 8-250, subsection (b) of section 8-251 and subdivision (4) of subsection (a) of section 8-258 and that the expenditure of public moneys therefor constitutes a serving of a needed public purpose and is in the public interest. It is further found and declared that there continues to exist in the state and will exist in the future a serious shortage of housing; that federal programs providing subsidies for housing of low and moderate income persons and families are being curtailed or eliminated; that federal legislation has limited and restricted the ability of the Connecticut Housing Finance Authority to issue obligations, the interest on which is exempt from federal income taxation, to finance housing for low and moderate income persons and families and in urban areas; that it is imperative for the state to continue to create and maintain a climate conducive to attract investment in multifamily housing in the state and that the Connecticut Housing Finance Authority has demonstrated its capability for raising funds for such purpose. To achieve the purpose of continuing to attract such investment and to continue housing finance programs for shelter for its inhabitants, the General Assembly determines that the issuance of the obligations authorized pursuant to subsection (o) of section 8-252 and the expenditure of the proceeds thereof constitutes a serving of a needed public purpose and is in the public interest. It is further found and declared that the high cost of housing in the state, relative to the cost of housing in other states, is a significant impediment to the promotion and maintenance of economic development in the state and it is imperative that such competitive disadvantage be moderated to the extent possible through employer-assisted housing efforts or other means.

(1969, P.A. 795, S. 2; 1972, P.A. 208, S. 1; P.A. 74-104, S. 1, 12; P.A. 75-465, S. 1, 7; P.A. 76-13, S. 1, 7; 76-118, S. 1, 6; 76-435, S. 18, 82; P.A. 79-578, S. 1, 3; P.A. 82-393, S. 1, 3; P.A. 83-587, S. 9, 96; P.A. 93-248, S. 1; 93-308, S. 1, 12; 93-435, S. 94, 95; P.A. 96-180, S. 9, 166.)

History: 1972 act expanded policy statement to provide for lowering cost of mortgage financing and for encouragement of construction of housing units for low and moderate-income families; P.A. 74-104 added specific provision concerning low interest rate financing for purchase of existing dwellings; P.A. 75-465 added provision for use of investment income to finance housing for those “of lower income than the Connecticut housing finance authority can presently assist”; P.A. 76-13 included financing for rehabilitation of existing dwelling units; P.A. 76-118 greatly expanded section to include provisions specifically relating to urban municipalities; P.A. 76-435 made technical changes; P.A. 79-578 added provisions concerning financial assistance for energy conservation measures; P.A. 82-393 added language concerning the issuance of taxable obligations; P.A. 83-587 made technical changes; P.A. 93-248 added specific provision concerning employer-assisted housing; P.A. 93-308 added provision re residential mortgage refinancing guarantees, effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 96-180 made technical changes in references to Sec. 8-258, effective June 3, 1996.

Broad provisions of statute cannot be interpreted to eliminate authority under Sec. 8-253a(1) to grant or withhold consent to prepayment of loan because an affordable housing developer may obtain a more favorable mortgage rate from a private lender. 281 C. 277.



Section 8-242a - Establishment of subsidiaries by authority.

It is found and declared that the purposes of the Connecticut Housing Finance Authority may from time to time best be fulfilled by permitting the authority to create certain subsidiaries to own, operate and manage properties providing housing for low and moderate income families and persons and to otherwise obtain financing for such properties. It is further found and declared that the creation of subsidiaries will assist in ensuring continued occupancy of authority financed developments by low and moderate income persons and families in accordance with the statutory purpose of the authority. It is further found and declared that in order for such subsidiaries to fulfill their purposes, liability will be limited solely to the assets and revenues or other resources of the subsidiary and without recourse liability to the Housing Mortgage General Fund or other reserve, insurance or designated funds or any other assets of the authority. It is further found and declared that expenditures of public moneys and exercise of limited borrowing powers by such subsidiaries may from time to time be necessary in order to rehabilitate or improve such housing development and otherwise fulfill the corporate purposes of the authority and that such expenditures of moneys and borrowing therefore constitutes a serving of a needed public purpose and is in the public interest.

(P.A. 94-148, S. 1, 3.)

History: P.A. 94-148 effective May 24, 1994.



Section 8-243 - Definitions.

The following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(a) “Act” means this chapter as amended from time to time;

(b) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(c) “Housing”, “housing project” or “project” means a work or undertaking having as its primary purpose the provision of safe and adequate housing and related facilities for low and moderate income families and persons, and includes existing dwelling units for low and moderate income families and persons, notwithstanding that said housing provides other dwelling accommodations in addition to the primary purpose of providing dwelling accommodations for low and moderate income families and persons;

(d) “Related facilities” means commercial, office, health, welfare, administrative, recreational, community and service facilities incidental and pertinent to housing as determined by the authority;

(e) “Rents”, “rentals” or “carrying charges” means the charges, excluding security deposits and down payments, paid for occupancy of housing financed or assisted under this chapter, whether such housing is owned or operated on a landlord-tenant or home ownership basis or as a condominium or a cooperative;

(f) “Project cost” means the sum total of all costs incurred in the development of a housing project, which are approved by the authority as reasonable and necessary, including, but not limited to (1) costs of land acquisition and any buildings thereon; (2) costs of site preparation, demolition and development; (3) architectural, engineering, legal, authority and other fees and charges paid or payable in connection with the planning, execution and financing of the project; (4) cost of necessary studies, surveys, plans and permits; (5) insurance, interest, financing, tax and assessment costs and other operating and carrying costs during construction; (6) cost of construction or reconstruction, and fixtures and equipment related to such construction or reconstruction; (7) cost of land improvements; (8) necessary expenses in connection with the initial occupancy of the project; (9) a reasonable profit or fee to the builder and developer; (10) an allowance established by the authority for working capital, replacement and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; (11) the cost of such other items, including tenant relocation, as the authority shall deem to be reasonable and necessary for the development of the project, less any and all net rents and other net revenues received from the operation of the real and personal property on the project site during construction;

(g) “Development costs” means the costs approved by the authority as appropriate expenditures which may be incurred prior to initial disbursement of mortgage loan proceeds, including, but not limited to: (1) Payments for options to purchase properties for the proposed project, deposits on contracts of purchase or, with the prior approval of the authority, payments for the purchase of such properties; (2) legal, organizational and marketing expenses, including payment of attorneys' and consultants' fees, project management and clerical staff salaries, office rent and other incidental expenses; (3) payment of fees for preliminary feasibility studies and advances for planning, architectural and engineering work and land surveys and soil tests; (4) expenses of surveys as to need and market analyses; (5) necessary application and other fees to federal, state and local government agencies; and (6) such other expenses as the authority may deem appropriate to effectuate the purposes of this chapter;

(h) “Low and moderate income families and persons” means families and persons who lack the amount of income necessary as determined by the authority, to rent or purchase safe and adequate housing without special financial assistance not reasonably available. The income limits for the admission of such families and persons to housing built or financed or assisted under this chapter shall be established by this authority;

(i) “Assisted mortgage financing” means a below market interest rate mortgage insured or purchased, or a loan made, by the Secretary of the United States Department of Housing and Urban Development; a market interest rate mortgage insured or purchased, or a loan made, in combination with, or as augmented by, a program of rent supplements, interest subsidies or interest reduction payments, leasing, contributions or grants, or other programs now or hereafter authorized by federal law to serve low and moderate income families and persons; a mortgage loan made or insured pursuant to this chapter; or any combination of such loans, mortgage insurance or other assistance;

(j) “Mortgage” means a mortgage deed, deed of trust, or other instrument which shall constitute a lien, whether first or second, on real estate or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation. As used in this subsection, a lease of a lot in a mobile manufactured home park which is indefinitely renewable pursuant to subsection (b) of section 21-70 shall satisfy the leasehold requirement, provided such lease is acceptable to a third party mortgage insurer and the authority receives an acceptable mortgage insurance policy;

(k) “First mortgage” means such classes of first liens as are commonly given to secure loans on, or the unpaid purchase price of, real estate under the laws of the state, together with appropriate credit instruments;

(l) “Mortgagee” means the original lender under the mortgage or participants therein, and their successors and assigns;

(m) “Mortgagor” or “eligible mortgagor” means (1) a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of this chapter; (2) any business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of this chapter; (3) any partnership, limited partnership, joint venture, trust or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the authority in accordance with the provisions of this chapter; (4) a housing authority established pursuant to chapter 128; (5) a family or person approved by the authority as qualified to own, construct, rehabilitate, manage and maintain housing under a mortgage loan made or insured by the authority under the provisions of this chapter; or (6) a municipal developer; and includes the successors and assigns of the mortgagor;

(n) “Mortgage payments” means periodic payments called for by a mortgage, and may include, but is not limited to, interest, installments of principal, taxes and assessments, mortgage insurance premiums and hazard insurance premiums;

(o) “Aggregate family income” means the total family income of all members of a family, from whatever source derived, including but not limited to pension, annuity, retirement and social security benefits, provided there may be excluded from income, as the authority by regulation may determine, (1) reasonable allowances for dependents, (2) reasonable allowances for medical expenses, (3) all or any proportionate part of the earnings of gainfully employed minors or family members other than the chief wage earner, (4) income not received regularly, and (5) other expenses;

(p) “Earned surplus” has the same meaning as in generally accepted accounting standards;

(q) “Municipality” means any city, town or borough in the state;

(r) “Lending institution” means any bank, trust company, savings bank, savings and loan association or credit union, whether chartered by the United States of America or this state, and any insurance company authorized to do business in this state, and any mortgage banking firm approved by the authority;

(s) “Tenant” means the occupant of any housing financed or assisted by the authority under this chapter;

(t) “Second mortgage” means any class of second liens ranking immediately after a first mortgage on the same property, without any intervening liens, as are commonly given to secure loans on real estate, or the unpaid purchase price of real estate under the laws of the state, together with appropriate credit instruments, provided such second mortgage, unless granted pursuant to the exercise of powers granted to the authority under the provisions of the general statutes, is insured by an agency of the federal government or by such other entity as the authority shall determine is financially able to insure or guarantee repayment in the event of default by the mortgagor;

(u) “Person” means any person, including individuals, limited liability companies, firms, partnerships, associations, public or private, organized or existing under the laws of the state or, any other state if qualified to do business in the state;

(v) “Urban area” means any targeted area, as defined in Section 143 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(w) “Urban area mortgage” means a mortgage securing a construction or a permanent loan to any person for the purpose of purchasing, refinancing, constructing or rehabilitating any residential building in an urban area, including related facilities, such as commercial, offices, health, welfare, administration, recreational, community and service facilities incidental and pertinent thereto as determined by the authority, but need not be a first lien upon the mortgaged property;

(x) “Municipal developer” means a municipality, as defined in subsection (q) of this section, which has not declared by resolution a need for a housing authority pursuant to section 8-40, acting by and through its legislative body, except that in any town in which a town meeting or representative town meeting is the legislative body, “municipal developer” means the board of selectmen if such board is authorized to act as the municipal developer by the town meeting or representative town meeting;

(y) “Employer-assisted housing” means (1) housing that is, in whole or in part, owned, acquired, developed or managed by employers, or on behalf of employers, for the benefit of employees in the state or (2) assistance offered by employers to employees in the purchase or lease of residential property in the state;

(z) “Department” means the Department of Housing.

(1969, P.A. 795, S. 3; 1972, P.A. 208, S. 2; P.A. 74-104, S. 2–4, 12; P.A. 76-118, S. 2, 6; P.A. 87-436, S. 15, 23; P.A. 93-248, S. 3; P.A. 94-125, S. 2.; P.A. 95-79, S. 15, 189; 95-250, S. 8, 42; 95-309, S. 11, 12; P.A. 96-256, S. 178, 209; 96-271, S. 152, 254; P.A. 97-222; P.A. 13-234, S. 2; P.A. 14-122, S. 81.)

History: 1972 act redefined “housing”, “related facilities”, “low and moderate-income families and persons” and “mortgagor” and defined “'rents', ‘rentals’ or ‘carrying charges’”, “project cost”, “development costs”, “assisted mortgage financing”, “aggregate family income”, “earned surplus”, “municipality”, “lending institution” and “tenant”; P.A. 74-104 redefined “housing” to specifically include existing dwelling units, redefined “mortgage” to include first and second liens and to delete phrase “in fee simple” and defined “second mortgage”; P.A. 76-118 defined “person”, “urban area” and “urban area mortgage”; P.A. 87-436 redefined “mortgagor” or “eligible mortgagor” in Subdiv. (m) to include municipal developers and added Subdiv. (x) defining “municipal developer”; P.A. 93-248 defined “employer-assisted housing”; P.A. 94-125 amended Subdiv. (j) by adding provision that a lease of a lot in a mobile manufactured home park which is indefinitely renewable shall satisfy the leasehold requirement; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-250 redefined “second mortgage” by adding provision re second mortgages granted pursuant to the authority of the general statutes and added definition of “department”; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-256 and P.A. 96-271 amended the definitions of “mortgagor” or “eligible mortgagor” in Subdiv. (m) by replacing reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto” and “chapter 599” with “chapter 601 or any predecessor statutes thereto”, respectively, effective January 1, 1997; P.A. 97-222 redefined “urban area” in Subdiv. (v) to mean any targeted area, as defined in Section 143 of the Internal Revenue Code of 1986, as amended; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subdiv. (z), effective June 19, 2013; P.A. 14-122 made a technical change in Subdiv. (p).



Section 8-244 - Connecticut Housing Finance Authority deemed a public instrumentality and political subdivision. Board membership. Subsidiaries.

(a) There is created a body politic and corporate to be known as the “Connecticut Housing Finance Authority”. Said authority is constituted a public instrumentality and political subdivision of this state and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public and governmental function. The Connecticut Housing Finance Authority shall not be construed to be a department, institution or agency of the state. The board of directors of the authority shall consist of sixteen members as follows: (1) The Commissioner of Economic and Community Development, the Commissioner of Housing, the Secretary of the Office of Policy and Management, the Banking Commissioner and the State Treasurer, ex officio, or their designees, with the right to vote, (2) seven members to be appointed by the Governor, and (3) four members appointed as follows: One by the president pro tempore of the Senate, one by the speaker of the House of Representatives, one by the minority leader of the Senate and one by the minority leader of the House of Representatives. The member initially appointed by the speaker of the House of Representatives shall serve a term of five years; the member initially appointed by the president pro tempore of the Senate shall serve a term of four years. The members initially appointed by the Senate minority leader shall serve a term of three years. The member initially appointed by the minority leader of the House of Representatives shall serve a term of two years. Thereafter, each member appointed by a member of the General Assembly shall serve a term of five years. The members appointed by the Governor and the members of the General Assembly shall be appointed in accordance with section 4-9b and among them be experienced in all aspects of housing, including housing design, development, finance, management and state and municipal finance, and at least one of whom shall be selected from among the officers or employees of the state. At least one shall have experience in the provision of housing to very low, low and moderate income families. On or before July first, annually, the Governor shall appoint a member for a term of five years from said July first to succeed the member whose term expires and until such member's successor has been appointed, except that in 1974 and 1995 and quinquennially thereafter, the Governor shall appoint two members. The chairperson of the board shall be appointed by the Governor. The board shall annually elect one of its appointed members as vice-chairperson of the board. Members shall receive no compensation for the performance of their duties hereunder but shall be reimbursed for necessary expenses incurred in the performance thereof. The Governor or appointing member of the General Assembly, as the case may be, shall fill any vacancy for the unexpired term. A member of the board shall be eligible for reappointment. Any member of the board may be removed by the Governor or appointing member of the General Assembly, as the case may be, for misfeasance, malfeasance or wilful neglect of duty. Each member of the board before entering upon such member's duties shall take and subscribe the oath of affirmation required by article XI, section 1, of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. Each ex-officio member may designate such member's deputy or any member of such member's staff to represent such member at meetings of the board with full power to act and vote on such member's behalf.

(b) Notwithstanding the provisions of any other law to the contrary, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(c) (1) The authority may incorporate one or more subsidiaries and may transfer to any subsidiary any moneys, real or personal property, of any housing financed by a mortgage of the authority or by the Connecticut Housing Authority and acquired as a result of a foreclosure or otherwise. Each subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of the authority, except the privileges, immunities, tax exemptions and other exemptions provided under the general statutes for special capital reserve funds. Each subsidiary shall be subject to suit and liability solely from the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority. Each such subsidiary is authorized to assume or take title to housing subject to any existing mortgage and to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, for the purpose of refinancing, rehabilitating or improving its assets, provided each such borrowing or mortgage shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes and other obligations to the extent permitted under this chapter, to fund and refund the same and provide for the rights of holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of the subsidiary and provided further no such mortgage, borrowing or pledge of security eliminates requirements relating to housing that preserve housing for persons and families of low and moderate income without the express written consent of the authority. Such borrowing shall be in accordance with subsections (b) to (m), inclusive, of section 8-252, provided no such subsidiary shall be entitled to borrow for any purpose except with respect to property transferred to such subsidiary by the authority specified in subsection (a) of said section 8-252.

(2) Each subsidiary shall have a board of directors and at least one-half of the board of directors of each subsidiary shall be members of the board of directors of the authority, or their designees or officers or employees of the authority. A resolution of the authority shall prescribe the purposes for which each subsidiary is to be formed.

(3) The provisions of subsection (b) of this section and sections 8-245, 8-247 and 1-125 shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of any such subsidiary provided in section 1-125. The subsidiary shall and the authority may provide the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(4) The authority or subsidiary shall take such actions to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(5) The authority is permitted to make housing mortgage loans to each such subsidiary, following standard authority procedures, from the proceeds of its bonds, notes and other obligations provided the source and security for the repayment of such mortgage loans is derived from the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues and resources pledged under its general housing mortgage finance program bond resolution.

(1969, P.A. 795, S. 4; 1971, P.A. 840, S. 1; 1972, P.A. 208, S. 3; P.A. 73-679, S. 36, 43; P.A. 74-104, S. 5, 12; P.A. 76-41, S. 1, 3; P.A. 77-614, S. 19, 161, 593(b), 610; P.A. 79-598, S. 22; P.A. 80-482, S. 3, 345, 348; P.A. 87-9, S. 2, 3; P.A. 88-225, S. 7, 14; 88-266, S. 4, 46; P.A. 94-148, S. 2, 3; P.A. 95-250, S. 1, 24, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 03-84, S. 8; P.A. 11-140, S. 8; P.A. 13-234, S. 33.)

History: 1971 act deleted provisions for first appointments and allowed treasurer to designate deputy or staff member to represent him at authority meetings; 1972 act substituted Housing Finance Authority for Mortgage Authority, made designated state officers ex-officio members and replaced specific membership requirements re housing finance expertise and state and municipal finance expertise with general provision that members be experienced in “all aspects of housing design, development, finance” etc., (but not applicable to “membership as it exists on May 18, 1972”), required that chairman and vice chairman be selected from appointed members and replaced specific provisions allowing treasurer and commissioner of finance and control to designate stand-ins with provision allowing all ex-officio members to do so; P.A. 73-679 removed director of budget as member of authority; P.A. 74-104 changed number of appointed members from five to six, added provisions concerning members selected from officers or employees of state and deleted reference to membership in existence on May 18, 1972; P.A. 76-41 included bank commissioner as ex-officio member; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted banking commissioner for bank commissioner and made banking department a division within the department of business regulation and substituted commissioner of economic development for commissioner of community affairs; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-482 restored banking division as an independent department, retaining commissioner as its head; (Revisor's note: Pursuant to P.A. 87-9, “banking commissioner” was changed by the Revisors to “commissioner of banking”); P.A. 88-225 added Subsec. (b) re when a financial interest and membership on the authority do not constitute a conflict of interest; P.A. 88-266 inserted reference to governmental function, specified that authority is not a department, institution or agency of the state, repealed requirements that governor's appointments be made with advice and consent of senate and that one of governor's appointees be a state officer or employee, required chairperson to be appointed by governor with advice and consent of general assembly, instead of by authority members, and established board of directors as governing body of the authority; P.A. 94-148 added Subsec. (c) regarding establishment of subsidiaries, effective May 24, 1994; P.A. 95-250 amended Subsec. (a) to increase the size of the board from 10 to 15 members, adding one gubernatorial appointee and four by General Assembly, requiring that one of the members appointed by the Governor have experience in providing housing for very low, low and moderate income families and, with P.A. 96-211, replacing the Housing Commissioner with the Commissioner of Economic and Community Development and amended Subsec. (c)(1) to transfer to subsidiaries housing financed by the Connecticut Housing Authority and provide that subsidiaries have the privileges, immunities and exemptions of the authority except those provided for special capital reserve funds, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 03-84 amended Subsec. (a) by changing “Commissioner of Banking” to “Banking Commissioner” and making technical changes for the purposes of gender neutrality, effective June 3, 2003; P.A. 11-140 amended Subsec. (a) to designate Commissioner of Economic and Community Development as chairperson of the board and delete provision re chairperson to be appointed by Governor with advice and consent of General Assembly, effective July 8, 2011; P.A. 13-234 amended Subsec. (a) by changing number of members of board of directors from 15 to 16, adding Commissioner of Housing to board as ex-officio member, adding “or their designees” and changing designation of chairperson from Commissioner of Economic and Community Development to appointed by Governor, effective June 19, 2013.

See Sec. 8-37uu re transfer of housing loan portfolio of Department of Economic and Community Development to authority.

Cited. 184 C. 311.



Section 8-244a - Commissioner of Economic Development to be member of authority.

Section 8-244a is repealed.

(P.A. 77-614, S. 587, 593, 610; P.A. 78-303, S. 85, 136; P.A. 79-598, S. 25; 79-631, S. 109, 111.)



Section 8-244b - Establishment of State Housing Authority.

(a) The Connecticut Housing Finance Authority shall establish a subsidiary to be known as the State Housing Authority. The SHA shall be the successor to the Connecticut Housing Authority. The powers of the SHA shall be vested in and exercised by a board of directors, which shall consist of three members to be appointed by the board of directors of the Connecticut Housing Finance Authority. One such member of the board of directors of the SHA shall be an officer or employee of the Connecticut Housing Finance Authority, and two such members of the board of directors of the SHA shall be members of the board of directors of the Connecticut Housing Finance Authority. Any vacancy on the board of directors of the SHA shall be filled by the board of directors of the Connecticut Housing Finance Authority. The chairperson of the board of directors of the SHA shall be appointed by the board of directors of the Connecticut Housing Finance Authority. Action may only be taken by the SHA by a majority vote of the members of the board of directors thereof. Members of the board of directors of the SHA shall receive no compensation for the performance of their duties under this section but shall be reimbursed for necessary expenses incurred in the performance thereof. A member of the board of directors of the SHA shall be eligible for reappointment. Any member of the board of directors of the SHA may be removed by a majority vote of the board of directors of the Connecticut Housing Finance Authority for misfeasance, malfeasance or wilful neglect of duty. Each member of the board of directors of the SHA before entering upon his duties shall take and subscribe the oath of affirmation required by article XI, section 1, of the state Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. In the event a member of the board of directors of the SHA is an ex-officio director of the Connecticut Housing Finance Authority, then such director may designate his deputy or any member of his staff to represent him at meetings of the board with full power to act and vote on his behalf.

(b) Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the board of directors of the SHA or his services thereon.

(P.A. 95-250, S. 4, 42; 95-309, S. 11, 12.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.

See Sec. 8-121(e) re limited continuing function of Connecticut Housing Authority.

See Sec. 32-1k for definitions.



Section 8-244c - State Housing Authority to be successor to Connecticut Housing Authority.

Upon the establishment of the State Housing Authority and the filing of the certificate of incorporation therefor with the Secretary of the State, the SHA shall constitute the successor to the Connecticut Housing Authority. The terms of the present members of the board of directors of the Connecticut Housing Authority shall expire upon the appointment of a board of directors pursuant to section 8-244b, and upon such expiration, all functions, powers and duties now vested in the Connecticut Housing Authority or the board of directors thereof shall be deemed to be transferred to and assumed by the SHA and the board of directors thereof. Each director of the SHA shall serve for a term as shall be determined by the board of directors of the Connecticut Housing Finance Authority.

(P.A. 95-250, S. 5, 42; 95-309, S. 11, 12.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.

See Sec. 32-1k for definitions.



Section 8-244d - Bonds, notes or other obligations.

All notes, bonds or other obligations issued by the Connecticut Housing Authority for the financing of any project or projects shall be in accordance with their terms of full force and effect and valid and binding upon the State Housing Authority as the successor to the Connecticut Housing Authority and with respect to any resolution, contract, deed, trust agreement, mortgage, conditional sale or loan agreement, commitment, obligation or liability or other such document, public record, right, remedy, special act or public act, obligation, liability or responsibility pertaining thereto, the State Housing Authority shall be, and shall be deemed to be, the successor to the Connecticut Housing Authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of the Connecticut Housing Authority pledged or otherwise securing any such notes, bonds or other obligations shall belong to the subsidiary as successor to the Connecticut Housing Authority, subject to such pledges and other security arrangements and to agreements with the holders of the outstanding notes, bonds or other obligations. Any resolution with respect to the issuance of bonds of the Connecticut Housing Authority for the purposes of the Connecticut Housing Authority Act, created under chapter 129, and any other action taken by the Connecticut Housing Authority with respect to assisting in the financing of any project shall be, or shall be deemed to be, a resolution of the State Housing Authority or an action taken by the State Housing Authority subject only to any agreements with the holders of outstanding notes, bonds, or other obligations of the Connecticut Housing Authority. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Connecticut Housing Authority, the same shall mean and refer to the subsidiary to be established by the Connecticut Housing Finance Authority pursuant to section 8-244b.

(P.A. 95-250, S. 6, 42; 95-309, S. 11, 12.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.

See Sec. 32-1k for definitions.



Section 8-244e - Definitions. Additional powers and duties of Commissioner of Housing.

(a) As used in sections 8-244b to 8-244d, inclusive, and this section, the following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(1) “Department” means the Department of Housing;

(2) “Commissioner” means the Commissioner of Housing;

(3) “CHFA” means the Connecticut Housing Finance Authority, as created under this chapter; and

(4) “SHA” means the State Housing Authority as created under section 8-244b.

(b) In addition to his or her other powers and duties, the commissioner shall have the following powers and duties:

(1) To utilize the department's resources for planning and developing a housing and community development reorganization plan that (A) sets forth policy goals for the department; (B) determines strategies to encourage housing and community development and the provision of housing in this state, including housing for very low, low and moderate income families; (C) determines the feasibility of dividing the operation of programs and resources of the state in support of housing and community development between the department and CHFA; (D) identifies strategies to increase the leverage of resources of the state used in furtherance of the purposes of CHFA; (E) identifies, if feasible, divisions and recommends a timetable and procedures for transferring resources and operations between the department and CHFA; and (F) recommends specific housing and community development objectives and administrative structures for the department and CHFA. In developing such plan, the department shall be the lead agency, in collaboration with CHFA, for research, planning and development of the plan and shall solicit community and regional input in the preparation of such plan in such a manner as will best help develop, clarify or further state policies for housing and community development. The commissioner shall submit a copy of the reorganization plan to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and planning and development;

(2) Notwithstanding the provisions of the general statutes or any special act and with the approval of the Treasurer and the Secretary of the Office of Policy and Management, to transfer to CHFA: (A) Any revenues received by the department or the state in connection with any program or project of the department and the right to receive any such revenues; and (B) any loan assets or equity interests held by the department in connection with any program or project of the department; provided, no such transfer shall be approved by the Treasurer or the Secretary of the Office of Policy and Management if either determines that such transfer could adversely affect the tax-exempt status of any bonds of the state, the substantial interests of third parties, the financial budget of the state or other essential rights, interests or prerogatives of the state. The commissioner may impose such conditions as he or she deems necessary or appropriate with respect to the use by CHFA of any revenues, rights, assets, interests or amounts transferred to it by the department under this subdivision, provided the commissioner may waive any requirement under this subdivision;

(3) To award to CHFA financial, technical or other assistance. Financial assistance awarded by the department to CHFA may take any of the following forms, subject to any conditions imposed by the department: (A) Grants; (B) loans; (C) guarantees; (D) contracts of insurance; and (E) investments. In addition, to the extent funds or resources are available to the department for such purposes, the commissioner may provide such further financial or other assistance to CHFA as the commissioner in his or her sole discretion deems appropriate for any of the purposes of CHFA; and

(4) To enter into such agreements with CHFA as may be appropriate for the purpose of performing its duties, which agreements may include, but shall not be limited to, provisions for the delivery of services by CHFA to third parties, provisions for payment by the department to CHFA for the delivery of such services, provisions for advances and reimbursements to the department for any expenses incurred or to be incurred by it in delivery of any services, assistance, revenues, rights, assets and interests and provisions for the sharing with CHFA of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the department's affairs.

(P.A. 13-234, S. 9; 13-247, S. 88.)

History: P.A. 13-234 effective July 1, 2013; P.A. 13-247 amended Subsec. (a)(4) by replacing “SHE” with “SHA”, effective July 1, 2013.



Section 8-245 - State personnel may be board members of authority.

Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the board of directors of the authority or his service thereon.

(1969, P.A. 795, S. 9; P.A. 88-266, S. 5, 46.)

History: P.A. 88-266 added reference to “board of directors”.



Section 8-246 - Executive director. Appointment and duties.

The board of directors of the authority shall appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board. He shall be the chief administrative officer of the authority and shall direct and supervise administrative affairs and technical activities in accordance with the directives of the board. He shall approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant thereof, and expenses incidental to the operation of the authority. He shall perform such other duties as may be directed by the board in carrying out the purposes of this chapter. The executive director and all other employees of the authority shall be exempt from the classified service. The executive director shall attend all meetings of the board, keep a record of the proceedings of the authority and shall maintain and be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(1969, P.A. 795, S. 8; 1972, P.A. 208, S. 4; P.A. 88-266, S. 6, 46.)

History: 1972 act replaced provision that designated executive personnel be exempt from classified service with provision that all employees of authority be exempt from classified service; P.A. 88-266 substituted references to “board of directors” for references to authority throughout section.



Section 8-247 - Bonds of board members and executive director of authority.

Each member of the board of directors of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairman of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(1969, P.A. 795, S. 5; P.A. 88-266, S. 7, 46.)

History: P.A. 88-266 replaced references to the authority with references to the board of directors where appearing.



Section 8-248 - Perpetual succession of authority.

The authority shall have perpetual succession as constituted in section 8-244 and shall adopt procedures for the conduct of its affairs in accordance with the provisions of section 1-121, provided regulation-making proceedings commenced before January 1, 1989, shall be governed by chapter 54. Such succession shall continue until the existence of the authority is terminated by law, but no such law shall take effect as long as the authority shall have bonds, notes or other obligations outstanding. Upon termination of the authority, its rights and properties shall pass to the state.

(1969, P.A. 795, S. 6; P.A. 79-332; P.A. 88-266, S. 8, 46; P.A. 06-196, S. 47.)

History: P.A. 79-332 substituted “chapter 54” for “sections 4-41 to 4-50, inclusive”; P.A. 88-266 required adoption of procedures rather than the adoption, amendment and repeal of regulations but specified that regulation-making proceedings commencing before January 1, 1989, are to be governed by chapter 54; P.A. 06-196 made a technical change, effective June 7, 2006.

Section requires Connecticut Housing Finance Authority to adopt regulations in accordance with the Uniform Administrative Procedure Act. 184 C. 311.



Section 8-249 - Quorum. Board action. Written procedures.

(a) The powers of the authority shall be vested in and exercised by not less than five of the members of the board of directors then in office. Such number of members shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be necessary for any action taken by the authority. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the board, under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted.

(b) The board of directors of the authority may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(c) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority's staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(1969, P.A. 795, S. 7; P.A. 88-266, S. 9, 46.)

History: P.A. 88-266 divided existing Sec. into Subsecs. (a) and (b), amended Subsec. (a) to establish board of directors as governing body of the authority, amended Subsec. (b) to authorize board to delegate powers and duties to three or more of its members, at least one of whom shall not be a state employee, instead of to one or more of its members or its officers, agents and employees and added Subsec. (c) re adoption of procedures for certain powers exercised by board.



Section 8-250 - Purpose and powers of authority.

The purpose of the authority shall be to alleviate the shortage of housing for low and moderate income families and persons in this state and, when appropriate, to promote or maintain the economic development of this state through employer-assisted housing efforts and for such purposes the authority shall have the following powers:

(1) To have perpetual succession as a body politic and corporate and to adopt and from time to time amend and repeal bylaws, policies and procedures for the regulations of its affairs and the conduct of its business;

(2) To invest in, purchase, acquire and take assignments from mortgagees of notes and mortgages evidencing loans for the construction, rehabilitation, purchase, leasing or refinancing of housing;

(3) To receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with this chapter;

(4) To enter into agreements with any department, agency or instrumentality of the United States or this state and with prospective mortgagees and mortgagors for the purpose of planning and regulating and providing for the financing and refinancing, construction or rehabilitation, leasing, management and disposition of any housing undertaken with the assistance of the authority under this chapter;

(5) To acquire or contract to acquire, by purchase, grant, foreclosure or otherwise, leaseholds, fees and other interests in real property, in the state of Connecticut; to take assignments of leases and rentals; to own, hold, clear, improve and rehabilitate and to sell, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of or encumber such property on any terms, including purchase money mortgages;

(6) To promote and encourage private sponsorship of the construction and rehabilitation of adequate housing for low and moderate income families and persons in this state;

(7) To encourage the individual ownership of homes and the ownership of individual shares of or memberships in cooperative housing by low and moderate income families and persons in this state;

(8) To stimulate environmental planning for housing for low and moderate income families and persons in order to enhance opportunities of such persons for self-development and employment;

(9) To encourage governmental agencies and others to participate and assist in overcoming the lack of adequate housing for low and moderate income families and persons in this state;

(10) To make mortgage loans and to participate with any department, agency or instrumentality of the United States or this state, or any lending institution, foundation, labor union, investment trust, educational institution, or fiduciary in a loan to an eligible mortgagor secured by a single participation mortgage or by separate mortgages, the interest of each having equal priority as to lien in proportion to the amount of the loan so secured, but not necessarily equal as to interest rate, time or rate of amortization or otherwise; to undertake commitments to make mortgage loans; to sell mortgages at public or private sale, with or without bidding; to foreclose on any mortgage or commence any action to protect or enforce any right conferred upon it by law, mortgage, contract or other agreement, and to bid for and purchase property which was the subject of such mortgage, at any foreclosure or at any other sale; to release or relinquish any right, title, claim, interest or demand, however acquired, including any equity or right of redemption, in property foreclosed by it; to acquire and take possession of any such property, and in such event to complete, administer, pay the principal and interest or any obligation incurred in connection with such property, dispose of, and otherwise deal with, such property in such manner as may be necessary or desirable to protect the interests of the authority therein;

(11) To the extent permitted under this chapter, to borrow money or secure credit on a temporary, short-term, interim or long-term basis;

(12) To issue bonds, bond anticipation notes and other obligations of the authority to the extent permitted under this chapter, to fund and refund the same and provide for the rights of the holders thereof; and to secure the same by pledge of revenues, notes and mortgages of others;

(13) To acquire, lease, hold and dispose of personal property for its corporate purposes;

(14) To fix and collect fees and charges in connection with its loans, applications for loans, commitments, mortgage insurance and purchase of mortgages, including, but not limited to, reimbursement of costs of financing by the authority, service charges and insurance premiums as the authority shall determine to be reasonable and as shall be approved by the authority;

(15) To employ such assistants, agents and other employees and to engage consultants and such other independent professionals as may be necessary or desirable to carry out its purposes in accordance with this chapter and to fix their compensation; and to provide technical assistance to eligible mortgagors as provided in this chapter;

(16) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including contracts or agreements with qualified financial institutions for the servicing and processing of mortgage loans pursuant to this chapter;

(17) To sue and be sued, plead and be impleaded, provided nothing in section 8-244 or 8-253 shall be so construed as to permit an attachment of or garnishment against any of the funds or assets of the authority prior to final judgment, adopt a seal and alter the same at pleasure, and maintain an office at such place or places within the state as it may designate;

(18) To invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state of Connecticut and in other obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the authority determines;

(19) To procure insurance against any loss in connection with its property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as it deems desirable;

(20) To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other obligations of the authority, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other term of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the authority is a party;

(21) To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other obligations, to enter into contracts with any mortgagor containing provisions enabling such mortgagor to reduce the rental or carrying charges to families of persons unable to pay the regular schedule of charges where, by reason of other income or payment from any department, agency or instrumentality of the United States or this state, such reductions can be made without jeopardizing the economic stability of housing being financed;

(22) Where by reason of the financing plan a review of the application for financing the proposed housing is required by or on behalf of any department, agency or instrumentality of the United States or this state, to provide, contract or arrange for consolidated processing of any such application to avoid duplication thereof by either undertaking the processing in whole or in part for any such department, agency or instrumentality or, in the alternative, delegating the processing in whole or in part to any such department, agency or instrumentality;

(23) To sell, at public or private sale, with or without bidding, any mortgage or other obligation held by the authority;

(24) To insure mortgage payments of any mortgage loan made for the purpose of constructing, rehabilitating, purchasing, leasing, or refinancing housing, upon such terms and conditions as the authority may prescribe;

(25) To enter into mortgage insurance agreements with lending institutions in connection with the lending of money by such institutions for the purchase of housing;

(26) To make advances to nonprofit corporations, including community housing development corporations meeting the requirements of section 8-217, and to municipal developers for the expenses of planning and developing housing for which such nonprofit corporation or municipal developer has applied for a mortgage loan or mortgage insurance from the authority under the provisions of this chapter. The authority may make such advances after it has determined that the proposed housing complies with the standards established by the authority under this chapter, in an amount not to exceed ninety-five per cent of the reasonable development costs expected to be incurred by the applicant in connection with the planning and developing of such housing prior to the availability of financing for the construction, rehabilitation or acquisition thereof. The proceeds of the advance may be used only to defray the development costs of such housing. Each advance shall be repaid in full by the recipient thereof upon initial disbursement of the construction loan financing such housing, unless the authority extends the period for repayment of the advances. In no event shall the time for repayment be extended beyond the date of receipt of final disbursement of construction loan proceeds. If the authority determines, after making an advance hereunder, that it will not make a mortgage loan or insure a mortgage for the proposed housing under the provisions of this chapter, the advance may, at the discretion of the authority, be treated as a grant to the extent that the advance cannot be repaid from the assets of the recipient corporation or municipal developer, including the project;

(27) To encourage home ownership by low and moderate income families and persons, including ownership of structures containing not more than four dwelling units where the eligible low or moderate income family or person owning such structure occupies a dwelling unit therein. Structures acquired hereunder may be newly-built, existing or rehabilitated, either before or after acquisition. If newly-built, such structures shall conform to the State Building Code; existing structures shall conform after rehabilitation to standards established by the authority. The authority may assist an eligible mortgagor in the acquisition, construction or rehabilitation of such structures by exercising any of the powers conferred upon the authority by this chapter. Any structure so acquired, constructed or rehabilitated by an eligible mortgagor other than a low or moderate income family or person shall be conveyed to a low or moderate income family or person within one year from the date of such acquisition or from the date of completion of such construction or acquisition, whichever date is later;

(28) To establish a program to finance the construction or rehabilitation of housing designed for condominium or cooperative ownership, to convert existing housing however financed to such forms of ownership, and to finance the ownership of individual shares of or memberships in cooperative housing, and individual units of condominium housing, which mortgages for such cooperative and condominium housing are financed by the authority, and in connection therewith to make or insure first or second mortgage loans to finance the organization and the construction or rehabilitation of or conversion to cooperative or condominium housing, to assist and advise tenants during a period of conversion to cooperative or condominium ownership, and to make or insure loans to finance the ownership of individual shares of or memberships in existing as well as new or rehabilitated cooperative housing, such loans to be secured by pledges of the individual shares of or memberships in the cooperative housing purchased or by such other security as the authority shall prescribe, pursuant to such rules and regulations as the authority may determine, provided, in the case of mortgage loans or mortgage loan insurance for occupied existing housing to be converted into cooperative or condominium ownership, the authority shall determine, prior to any mortgage loan or mortgage loan insurance commitment, pursuant to rules and regulations promulgated by it, that a sufficient number of the families and persons who are tenants before such conversion have agreed to purchase individual shares of or memberships in any cooperative housing created or units in any condominium declared after conversion to ensure the economic feasibility of the conversion and to ensure that the conversion will not create undue hardship through the displacement of such tenants, provided that, if a loan made by the authority under this section is insured or if the project or any units therein are assisted by any department, agency or instrumentality of the United States or this state, and the terms of the loan insurance commitment or any governmental regulations covering such insurance or other assistance are inconsistent with the terms and conditions required by this section or established by the authority under this chapter, the terms of such loan insurance commitment or governmental regulation shall prevail, to the extent of such inconsistency. As used in this subdivision, “housing” includes the land which constitutes a mobile manufactured home park and “tenants” includes the residents of a mobile manufactured home park;

(29) To give approval or consent to the articles of incorporation or other basic documents of organization submitted to the authority by an applicant for a mortgage loan. (1) If the applicant is a nonprofit corporation, the articles of incorporation shall, in addition to other requirements of law, provide: (a) That the corporation has been organized to provide housing; (b) that all the income and earnings of the corporation shall be used exclusively for corporate purposes and that no part of the net earnings or net income of the corporation shall inure to the benefit or profit of any private individual, firm, corporation, partnership or association; (c) that the corporation is in no manner controlled or under the direction or acting in the substantial interest of any private individual, firm, partnership or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any dealing or transactions therewith; (d) that the operations of the corporation may be supervised by the authority and that the corporation shall enter into such agreements with the authority as the authority from time to time requires providing for regulation by the authority of the planning, development and management of any housing project undertaken by the corporation and the disposition of the property and franchises of the corporation. (2) If the applicant is a corporation organized for profit, the articles of incorporation shall provide, in addition to other requirements of law: (a) That the corporation has been organized to provide housing; (b) that every stockholder of the corporation shall be deemed, by the subscription or receipt of stock therein, to have agreed that he at no time shall receive from the corporation in repayment of his investment any sums in excess of the face value of the investment plus cumulative dividends not in excess of the return on equity permitted by other provisions of this chapter, computed from the initial date upon which moneys were paid or property delivered in consideration for the proprietary interest of the stockholder and upon the dissolution of the corporation any surplus in excess of such amounts shall be paid to the authority; (c) that the operations of the corporation may be supervised by the authority and that the corporation shall enter into such agreements with the authority as the authority from time to time requires providing for regulation by the authority of the planning, development and management of any housing undertaken by the corporation and the disposition of the property and franchises of the corporation. (3) If the applicant is an unincorporated association, including, but not limited to, a partnership, limited partnership, joint venture or trust, its basic documents of organization shall provide, in addition to other requirements of law: (a) That the association has been organized to provide housing; (b) that every member of the association shall be deemed by acceptance of a beneficial interest in the association or by executing the basic document of organization to have agreed that he at no time shall receive from such association any return in excess of the face value of the investment attributable to his respective interest plus cumulative dividend payments not in excess of the return on equity permitted by other provisions of this chapter, computed from the initial date upon which moneys were paid or property delivered in consideration for the interest, and upon the dissolution of the association any surplus in excess of such amounts shall be paid to the authority; (c) that the operations of the association may be supervised by the authority and that the association shall enter into such agreements with the authority as the authority from time to time requires providing for the regulation by the authority of the planning, development and management of any housing undertaken by the association, and the disposition of the property and franchises of the association. (4) “Surplus” as used in this subsection shall not be deemed to include any increase in assets of any recipient of a mortgage loan from the authority under this chapter, by reason of reduction of mortgage, by amortization or similar payments, or realized from the sale or disposition of any assets of such recipient, to the extent such surplus can be attributed to any increase in market value of any real property or tangible personal property accruing during the period the assets were owned and held by such recipient. (5) The articles of incorporation or similar basic documents of organization shall further provide that the authority shall have the power to appoint to the board of directors of the nonprofit or for-profit corporation a number of new directors, which number shall be sufficient to constitute a majority of the board, and to appoint a managing agent of the unincorporated association, notwithstanding any other provisions of the articles of incorporation or other basic documents of organization or any other provisions of law, if: (a) The authority determines that the loan or advance made to such recipient is in jeopardy of not being repaid; (b) the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed; (c) the recipient is a nonprofit corporation, and the authority determines that some part of the net income or earnings of the corporation is inuring to the benefit of any private individual, firm, partnership, corporation or association, or that the corporation is in some manner controlled by or under the direction of or acting in the substantial interest of any private individual, firm, corporation, partnership or association seeking to derive benefit or gain therefrom or seeking to eliminate or minimize losses in any dealings or transactions therewith; (d) the recipient is a for-profit corporation or unincorporated association, and the authority determines that some part of the net income or earnings of the recipient, in excess of that permitted by other provisions of this chapter, shall inure to the benefit of any private individual, firm, corporation, partnership or association; (e) the authority determines that the recipient is in violation of any rules or regulations promulgated by the authority under the provisions of this chapter; (f) the authority determines that the recipient is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development and management of any housing undertaken by the recipient or the disposition of the property and franchises of such recipient;

(30) To do all acts and things necessary or convenient to carry out the purposes of this chapter and the powers expressly granted by this chapter;

(31) To make construction loans secured by a first mortgage to persons for the project costs of subdivision development, upon a finding by the authority that the permanent mortgages are to be used for a housing project and that the construction loan shall include an agreement between the authority and such person which shall establish such restrictions and safeguards as the authority shall deem appropriate and necessary: (1) To assure that savings and benefits realized by such person are reflected in the transfer of title to the mortgagor of such housing whereby said mortgagor is guaranteed full realization of the financial benefit of such savings, or (2) to return to the authority the savings and benefits realized by such person in the event the permanent mortgages are not made to a mortgagor;

(32) To make commitments to purchase, and to purchase, service and sell mortgages and to make loans directly upon the security of any mortgage, or to purchase and sell Federal Home Loan Mortgage Corporation participation sale certificates, Government National Mortgage Association mortgage-backed securities or other similar securities which are insured by any department, agency or instrumentality of the United States of America or public corporation chartered by Congress during the maximum yields reasonably obtainable for the purpose of generating income to the authority which will enable the authority to provide a lower interest rate than is presently possible for families of low and moderate income. Income limitations adopted by the authority shall not apply to mortgages or securities purchased pursuant to this subsection;

(33) To make loans which are not secured by a mortgage on real property for the rehabilitation of residential housing for occupancy by persons of low and moderate income, in amounts not to exceed the maximum amount insurable by any department, agency or instrumentality of the United States of America in the case of each loan, on such terms and conditions as the authority may determine, provided any such loan shall be insured or guaranteed by a department, agency or instrumentality of the United States of America, or by such other entity as the authority shall determine is financially able to insure or guarantee repayment in the event of default by the borrower, or coinsured by a department, agency or instrumentality of the United States of America with the authority being a self-insurer for any amount in excess of the insurance available under such coinsurance program;

(34) In addition to powers previously provided pursuant to this chapter and without regard to the limitations in sections 8-253a and 8-254a: (1) To establish a program to finance urban area mortgages and to make, enter into and enforce all contracts or agreements necessary, convenient or desirable with respect thereto; provided applications for urban area mortgages may be considered only when the desired loan may not be otherwise available on reasonable terms; (2) to insure mortgage payments for any urban area mortgage on the same terms and conditions of and subject to the applicable provisions of sections 8-253 and 8-254 and to enter into mortgage insurance agreements with lending institutions in connection with the lending of money by such institutions for the making of urban area mortgages; and (3) from time to time to adopt, modify, amend or repeal rules and regulations governing the making, purchasing, servicing and sale of such urban area mortgages;

(35) To make loans and advances to any mortgagor owning a housing project: (1) For repairs, maintenance, improvements and replacements in the project and the acquisition of any equipment or supplies required therefor; (2) for the payment of liens or claims against any project or against any nonprofit corporation or municipal developer owning any project and arising out of the ownership or operation of such project; or (3) for the payment of any other expenses deemed necessary or desirable to protect the interest of the authority; provided in each case that the construction, acquisition or rehabilitation of the project was financed by a mortgage loan held or insured by the authority, the mortgagor owning the project is unable to make any such payment, and the failure to make any such payment would either (i) constitute or threaten a delinquency or default under the mortgage held or insured by the authority, or a violation of any agreements entered into with the authority or (ii) jeopardize the economic stability of the project. Any such loan or advance may, at the discretion of the authority, be treated as a grant and, if not so treated, shall be evidenced by a second mortgage on the housing project and shall be repaid according to such terms and conditions as the authority may prescribe, except that the repayment of the loan in the event of default under such mortgage by the mortgagor need not be insured or guaranteed;

(36) To provide in all programs of the authority means to finance project costs for the purchase, construction and installation in new and existing buildings of energy conservation measures and renewable energy systems providing space heating or cooling, domestic hot water, electricity or other useful energy, regardless of whether a building is presently financed in whole or in part by other programs of the authority. Such energy financing programs shall include making or insuring first or second mortgage loans or loans secured by a security other than a mortgage, as the authority may prescribe. The authority's energy loan programs shall be designed to carry out the state policy of encouraging energy conservation and the widespread use of renewable energy to reduce dependence on conventional fuels subject to rapid increases in cost and uncertain availability. The authority may prescribe loan conditions and loan eligibility criteria consistent with state policy. For the purposes of this subsection “renewable energy” means solar, wind, water and biomass energy;

(37) To make loans to any person who is sixty-two years of age or older and who owns a single family dwelling in which he resides, for the purpose of converting a portion of the dwelling into a rental unit, subject to applicable zoning regulations;

(38) To extend mortgage loan guarantees to mortgage lending institutions to refinance residential mortgage loans when a decrease in the appraised value of the real property securing the mortgage precludes such lending;

(39) (a) In connection with, or incidental to, the issuance or carrying of bonds, or acquisition or carrying of any investment or program of investment, to enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow, or other basis desired by the authority, including, without limitations, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread, or similar exposure or, contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. These contracts or arrangements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions thereof respecting outstanding obligations. (b) Bonds issued by the authority may be payable in accordance with their terms, in whole or in part, in currency other than lawful money of the United States of America, provided that the authority enter into a currency swap or similar agreement for payments in lawful money of the United States of America, which covers the entire amount of the debt service payment obligation of the authority with respect to the bonds payable in other currency, and provided further, that if the term of that agreement is less than the term of the bonds, the authority shall include a best efforts covenant to enter into additional agreements as may be necessary to cover the entire amount of the debt service payment obligation. (c) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreement referred to in subdivision (a), the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(40) To develop a program to assist the residents of mobile manufactured home parks finance the purchase of the parks in which they live, including residents who have received notice pursuant to subsection (f) of section 21-70;

(41) To make, originate, administer, hold and service grants, deferred loans and loans and the security given therefor, and to perform such other functions as may be necessary and appropriate, with respect to the home ownership loan program established pursuant to sections 8-283 to 8-289, inclusive, or the private rental investment mortgage and equity program established pursuant to sections 8-400 to 8-406, inclusive; provided that not later than January 1, 1996, the authority shall adopt procedures for administration of such programs pursuant to section 1-121;

(42) To accept from the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the department, and (C) loan assets or equity interests in connection with any program under the supervision of the department; to make advances to and reimburse the department for any expenses incurred or to be incurred by it in the delivery of such assistance, revenues, rights, assets, interests or amounts; to enter into agreements with the department for the delivery of services by the authority in consultation with the department and Connecticut Innovations, Incorporated, to third parties which agreements may include provisions for payment by the department to the authority for the delivery of such services; and to enter into agreements with the department or Connecticut Innovations, Incorporated, for the sharing of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the authority's affairs;

(43) To transfer to the department: (A) Financial assistance; (B) revenues or the right to receive revenues with respect to any program under the supervision of the authority; and (C) loan assets, equity interests or financial participation in connection with any program under the supervision of the authority, provided the transfer of such financial assistance, revenues, rights, assets, interests or participation is determined by the authority to be practicable, within the constraints and not inconsistent with the fiduciary obligations of the authority imposed upon or established upon the authority by any provision of the general statutes, the authority's bond resolutions or any other agreement or contract of the authority and to have no adverse effect on the tax-exempt status of any bonds of the authority or the state;

(44) Provide assistance, in such form and subject to such conditions as the authority may determine, to a local housing authority or project sponsor in connection with a housing revitalization project undertaken pursuant to sections 34 to 38, inclusive, of public act 03-6 of the June 30 special session*;

(45) To develop and implement a program to purchase, and to fund the authority's purchase of, foreclosed residential real property in this state for the purpose of providing affordable and supportive housing, and to report, in accordance with section 11-4a, no later than January 1, 2009, on the program and plans for its implementation to the joint standing committees of the General Assembly having cognizance of matters relating to banks and planning and development, and to the select committee of the General Assembly having cognizance of matters relating to housing.

(1969, P.A. 795, S. 10; 1971, P.A. 840, S. 3; 1972, P.A. 208, S. 5; P.A. 74-104, S. 6–8, 12; P.A. 75-465, S. 2, 7; P.A. 76-13, S. 2, 3, 7; 76-118, S. 3, 6; P.A. 77-316, S. 1–4; P.A. 79-261; 79-578, S. 2, 3; 79-631, S. 21, 111; P.A. 81-271; P.A. 85-613, S. 88, 154; P.A. 86-367, S. 1, 2; 86-403, S. 18, 132; P.A. 87-436, S. 16, 17, 23; P.A. 93-33, S. 1, 4; 93-248, S. 2; 93-308, S. 2, 12; 93-435, S. 94, 95; P.A. 94-125, S. 1; P.A. 95-202, S. 6; 95-250, S. 9, 42; 95-309, S. 1, 11, 12; June 30 Sp. Sess. P.A. 03-6, S. 39; May Sp. Sess. P.A. 04-2, S. 91; P.A. 08-176, S. 4; P.A. 10-32, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 153.)

*Note: Sections 34 to 38, inclusive, of public act 03-6 of the June 30 special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1971 act prohibited attachment or garnishment of authority's fund or assets before final judgment in Subsec. (n); 1972 act amended Subsec. (a) by adding repeal and amendment powers, amended Subsec. (b) by removing limitation to low and moderate-income families, amended Subsec. (c) to include U.S. instrumentalities and to delete specific references to payments, amended Subsec. (d) to include agreements with state and federal agencies and to expand areas subject to agreements, rephrased Subsec. (e), inserted new Subsecs. (j), (m) and (n) relettering intervening and subsequent Subsecs. accordingly, clarified borrowing power under Subsec. (k), formerly Subsec. (l), amended Subsec. (l), formerly (k) to provide for securing bonds, amended Subsec. (o), formerly (l), to provide for technical assistance to mortgagors and for hiring of various independent professionals, amended Subsec. (r), formerly (o), to allow investments in time deposits, etc., substituted “authority” for “agency” in Subsec. (t), formerly (q), included families in Subsec. (u), formerly (r), included review by state in Subsec. (v), formerly (s), deleted limitation to families of low and moderate-income in Subsecs. (x) and (y), formerly (u) and (v) and added Subsecs. (z) to (cc) relettering former Subsec. (w) as Subsec. (dd); P.A. 74-104 substituted “newly-built, existing or rehabilitated” for “newly-built or existing and rehabilitated” in Subsec. (aa), included second mortgages in Subsec. (bb) and added Subsec. (ee); P.A. 75-465 added Subsec. (ff); P.A. 76-13 changed reference to three-unit homes owned by low or moderate-income family to four-unit homes in Subsec. (aa) and added Subsec. (gg); P.A. 76-118 added Subsec. (hh); P.A. 77-316 clarified provisions in Subsecs. (g) and (bb) relative to cooperative ownership, added provisions concerning conflicts between government and authority regulations relative to insurance, amended Subsec. (gg) to increase loan limit from $6,000 to $10,000, to specify rehabilitation of “one to four-family” residential housing and added provision for coinsurance and added Subsec. (ii); P.A. 79-261 amended Subsec. (gg) to replaced $10,000 loan limit with “the maximum amount insurable by any department, agency...” of the U.S. and to replace coinsurance of “first ten per cent of any loan” with “any amount in excess of the insurance available under such coinsurance program”; P.A. 79-578 added Subsec. (jj); P.A. 79-631 made technical changes; P.A. 81-271 amended Subsec. (gg) to remove limitation which had restricted unsecured loans to the rehabilitation of “one to four-family” residential housing; P.A. 85-613 made technical changes, deleting references to Secs. 8-264 and 8-265 in Subdiv. (q); P.A. 86-367 added Subsec. (kk), authorizing loans for conversion of portion of certain dwellings into rental units; P.A. 86-403 made technical change in Subsec. (hh); P.A. 87-436 added references to municipal developers in Subsecs. (z) and (ii); (Revisor's note: In 1989 subsection alphabetic designators were changed editorially by the Revisors to numberic indicators for consistency with customary statutory usage); P.A. 93-33 added new Subdiv. designated as (39) authorizing the authority to enter into contracts to obtain more favorable interest rates on bonds, effective April 20, 1993; P.A. 93-248 added provision re employer-assisted housing efforts; P.A. 93-308 added new Subdiv. designated as (38) authorizing guarantees to mortgage lending institutions to refinance residential mortgage loans, effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 94-125 amended Subdiv. (28) by adding the definition of “housing” and added Subdiv. (40) re assistance in purchase of mobile home parks by their residents (Revisor's note: In Subdiv. (39), the phrase “the authority may enter” was replaced editorially by the Revisors with “to enter” to conform with wording of other Subdivs. of the section); P.A. 95-202 amended Subdiv. (34) to delete provision requiring proof of refusal of financial assistance from two financial decisions; P.A. 95-250 added Subdiv. (41) authorizing the authority to administer the Homeownership Loan Program and the Private Rental Investment Mortgage and Equity Program and Subdivs. (42) and (43) re participation in programs administered by the Department of Economic and Community Development; P.A. 95-309 amended Subdiv. (43) to provide for financial participation and to add condition of no adverse effect on the tax-exempt status of any bonds, and changed effective date of P.A. 95-250 but did not affect this section; June 30 Sp. Sess. P.A. 03-6 added Subdiv. (44) authorizing the authority to provide assistance to a local housing authority or project sponsor for a housing revitalization project, effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subdiv. (44) by replacing reference to “this section” with reference to “sections 34 to 38, inclusive, of public act 03-6 of the June 30 special session”, effective May 12, 2004; P.A. 08-176 added Subdiv. (45) re purchase of foreclosed property for provision of affordable and supportive housing, effective July 1, 2008; P.A. 10-32 made a technical change in Subdiv. (22), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 deleted references to Connecticut Development Authority in Subdiv. (42), effective July 1, 2012.

See Sec. 8-37jj re approval of electric resistance as primary heat source.

See Sec. 8-37kk re preference to loans for energy efficient projects.

See Sec. 31-3nn re mortgage crisis job training program.



Section 8-251 - Purchase, servicing and sale of mortgages or interests therein. Urban area mortgages. Loans for mobile manufactured homes.

(a) In order to provide additional construction and permanent financing for housing in this state, the authority is authorized to make commitments to purchase, and to purchase, service and sell mortgages and to make loans directly upon the security of any mortgage, and to make commitments to purchase, and to purchase and sell participation sale certificates representing interests in mortgages, provided the underlying mortgage loans shall have been made and shall be used solely to finance or refinance the construction, rehabilitation, purchase or leasing of housing in this state, and provided further the aggregate amount of permanent mortgages, mortgage-backed securities and participation sale certificates representing interests in mortgages purchased, and permanent loans made by the authority which are not directly or indirectly insured or guaranteed by any department, agency, instrumentality of the United States of America, or public corporation chartered by the Congress of the United States, including but not limited to the Federal Home Loan Mortgage Corporation, or which are not insured or guaranteed by any department, agency or instrumentality of the state, any insurance company licensed to do business in the state and authorized to underwrite mortgage insurance or by the authority shall not at any one time exceed two billion two hundred fifty million dollars.

(b) For the purpose of encouraging balanced community development in urban areas and increasing the supply and availability of mortgage financing for the residents of urban areas, the authority is authorized to make commitments to purchase, and to purchase, urban area mortgages or to make loans directly upon the security of urban area mortgages or to make loans for, or to purchase, urban area mortgages under terms and conditions requiring the proceeds thereof to be used for the making of additional urban area mortgages, subject to the provisions of section 8-250.

(c) For the purpose of assisting Connecticut residents to purchase mobile manufactured homes to be located in a manufactured housing community, the authority shall set aside not less than two million dollars to be used to provide loans directly to such residents. Such loans shall not require the purchase of private mortgage insurance, and shall accept an annual renewable lease for the lot on which such home is located.

(1969, P.A. 795, S. 11; 1972, P.A. 208, S. 6; P.A. 74-104, S. 9, 12; P.A. 75-465, S. 3, 7; P.A. 76-3; 76-118, S. 4, 6; P.A. 82-49, S. 1, 2; P.A. 84-328, S. 1, 2; P.A. 87-313, S. 1, 2; P.A. 06-47, S. 1; 06-194, S. 8; P.A. 08-176, S. 3; P.A. 13-65, S. 1.)

History: 1972 act included construction financing, deleted limitation of provisions to low and moderate-income families and allowed mortgages and loans not insured by federal or state agencies up to $100,000,000 limit, previously all loans and mortgages had to be insured by federal agency; P.A. 74-104 added provisions concerning interests in mortgages and excluding loans by public corporations chartered by Congress from $100,000,000 limit; P.A. 75-465 increased loan limit to $200,000,000 and included mortgage-backed securities in limit; P.A. 76-3 excluded loans by insurance companies licensed in state from $200,000,000; P.A. 76-118 added Subsec. (b) re urban area mortgages; P.A. 82-49 increased the limit to $300,000,000; P.A. 84-328 increased loan limit to $500,000,000; P.A. 87-313 increased loan limit to $750,000,000; P.A. 06-47 amended Subsec. (a) to increase loan limit $1,000,000,000; P.A. 06-194 added Subsec. (c) re loans for mobile manufactured homes, effective July 1, 2006; P.A. 08-176 amended Subsec. (a) to raise cap from $1,000,000,000 to $1,500,000,000, effective July 1, 2008; P.A. 13-65 amended Subsec. (a) by changing $1,500,000,000 to $2,250,000,000 re limit on aggregate amount of mortgages not insured or guaranteed, effective July 1, 2013.



Section 8-252 - Issuance of bonds by authority.

(a) The authority is authorized from time to time to issue its bonds, bond anticipation notes and other obligations in such principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for carrying out the purposes set forth in subsections (32) and (33) of section 8-250 and section 8-251, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, bond anticipation notes and other obligations issued by it whether the bonds, bond anticipation notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, bond anticipation notes and other obligations and all other expenditures of the authority incident to and necessary or convenient to carry out the purposes set forth in subsections (32) and (33) of section 8-250 and section 8-251.

(b) Except as may be otherwise expressly provided herein or by the authority, every issue of bonds, bond anticipation notes or other obligations shall be general obligations payable out of any moneys or revenues of the authority subject only to any agreements with the holders of particular bonds, bond anticipation notes or other obligations pledging any particular moneys or revenues, or any specific mortgages or pool of mortgages acquired by the authority. Any such bonds, bond anticipation notes or other obligations may be additionally secured by a pledge of any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge of any moneys, income or revenues of the authority from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds, bond anticipation notes or other obligations issued by the authority pursuant to this chapter shall be fully negotiable within the meaning and for all purposes of title 42a and each holder or owner of such a bond, bond anticipation note or other obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said title 42a. Any such bonds, bond anticipation notes or other obligations shall be legal investments for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries, and pension, profit-sharing and retirement funds and shall be exempt, both as to principal and interest, from any taxes imposed by the state of Connecticut or any subdivision thereof, other than estate or succession taxes.

(d) Bonds, bond anticipation notes or other obligations of the authority shall be authorized by resolution of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal thereof, not exceeding five years from the date of the original issue of such notes, and, in the case of bonds, not exceeding fifty years from the date thereof, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

(e) Bonds, bond anticipation notes or other obligations of the authority may be sold at public or private sale at such price or prices as the authority shall determine.

(f) Bonds, bond anticipation notes or other obligations of the authority may be refunded and renewed from time to time as may be determined by resolution of the authority, provided any such refunding or renewal shall be in conformity with any rights of the holders thereof.

(g) Bonds, bond anticipation notes or other obligations of the authority issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the funds herein provided therefor. All such bonds, bond anticipation notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereon except from revenues or other funds of the authority and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds, bond anticipation notes or other obligations.

(h) Any resolution or resolutions authorizing the issuance of bonds, bond anticipation notes or other obligations may contain provisions, except as expressly limited in this chapter and except as otherwise limited by existing agreements with the holders of bonds, bond anticipation notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (i) The pledging of all or any part of the moneys received by the authority in payment of loans and interest thereon, and other moneys received or to be received, to secure the payment of the principal of and interest on any bonds, bond anticipation notes or other obligations or of any issue thereof; (ii) the pledging of all or any part of the assets of the authority including but not limited to mortgages and other obligations securing the same, to secure the payment of the principal and interest on any bonds, bond anticipation notes or other obligations or of any issue thereof; (iii) the use and disposition of the gross income from, and the payments of principal received by the authority on, mortgages held by the authority; (iv) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (v) limitations on the purpose to which the proceeds of sale of bonds, bond anticipation notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, bond anticipation notes or other obligations, or of any issues thereof; (vi) limitations on the issuance of additional bonds, bond anticipation notes or other obligations; the terms upon which additional bonds, bond anticipation notes or other obligations may be issued and secured; the refunding or purchase of outstanding bonds, bond anticipation notes or other obligations of the authority; (vii) the procedure, if any, by which the terms of any contract with the holders of any bonds, bond anticipation notes or other obligations of the authority may be amended or abrogated, the amount of bonds, bond anticipation notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (viii) limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority; (ix) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, bond anticipation notes or other obligations and limiting or abrogating the right of the holders of any bonds, bond anticipation notes or other obligations of the authority to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (x) provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, bond anticipation notes or other obligations of the authority and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of bonds, bond anticipation notes or other obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority; individual and collective holders of bonds, bond anticipation notes and other obligations of the authority and the trustee; (xi) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, bond anticipation notes or other obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, bond anticipation notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (xii) any other matters of like or different character, which in any way affect the security or protection of the bonds, bond anticipation notes or other obligations.

(i) Any pledge made by the authority of income, revenues or other property shall be valid and binding from the time the pledge is made. The income, revenue or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(j) The authority is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds, bond anticipation notes or other obligations issued by the authority pursuant to the provisions of this chapter; and notwithstanding any other provisions of this chapter to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the authority's ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other obligations of the authority.

(k) Neither the members of the board of directors of the authority nor any person executing bonds, bond anticipation notes or other obligations issued pursuant to this chapter shall be liable personally on such bonds, bond anticipation notes or other obligations by reason of the issuance thereof.

(l) The authority shall have power to purchase bonds, bond anticipation notes or other obligations of the authority out of any funds available therefor. The authority may hold, cancel or resell such bonds, bond anticipation notes or other obligations subject to and in accordance with agreements with holders of its bonds, bond anticipation notes and other obligations.

(m) All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, bond anticipation notes or other obligations issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(o) The authority is authorized and empowered, from time to time, for the purposes and upon the findings set forth in section 8-242, to issue bonds, notes or other obligations the interest on which may be includable under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holder or holders of such bonds, notes or other obligations to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders or holders thereof under said Internal Revenue Code; the state hereby consents to such inclusion only for the bonds, notes and other obligations of the authority authorized by this subsection. Such taxable bonds, notes or other obligations of the authority may be issued pursuant to this subsection by the authority for the purpose of financing the purchase, construction, rehabilitation or refinancing of new or existing multifamily rental developments and common interest ownership communities or land, upon a finding and determination by the board of directors, based on reasonable information, that such financing or refinancing is not readily available and that it is appropriate and in the public interest.

(p) The authority is authorized and empowered, from time to time to issue bonds, notes or other obligations the interest on which may be includable under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holder or holders of such bonds, notes or other obligations to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holder or holders thereof under said Internal Revenue Code; the state hereby consents to such inclusion only for the bonds, notes and other obligations of the authority authorized by this subsection and subsection (o) of this section. Such taxable bonds, notes or other obligations of the authority may be issued pursuant to this subsection by the authority for the purpose of financing the purchase, construction, rehabilitation or refinancing of existing or new residential structures containing not more than four dwelling units or land, upon a finding and determination by the board of directors, based on reasonable information, that such financing or refinancing is not readily available and that it is appropriate and in the public interest.

(1969, P.A. 795, S. 12; P.A. 75-465, S. 4, 7; P.A. 76-13, S. 4, 7; P.A. 82-393, S. 2, 3; P.A. 83-399, S. 2, 3; P.A. 88-266, S. 10, 46; P.A. 89-211, S. 15; P.A. 93-125, S. 1, 3.)

History: P.A. 75-465 added reference to Sec. 8-250(ff) in Subsec. (a); P.A. 76-13 added reference to Sec. 8-250(gg) in Subsec. (a); P.A. 82-393 inserted Subsec. (o) allowing the issuance of taxable obligations for certain purposes; P.A. 83-399 added Subsec. (p); P.A. 88-266 added reference to board of directors in Subsec. (k); (Revisor's note: In 1989 internal references to Subdivs. “(ff)” and “(gg)” of Sec. 8-250 were replaced editorially by the Revisors with references to “(32)” and “(33)” to conform with changes made by the Revisors to said section for consistency with customary statutory usage); P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-125 amended Subsec. (o) to delete Subdivs. (1) and (2) and replace them with provisions authorizing the authority to use proceeds of bonds for the purchase, construction, rehabilitation or refinancing of multifamily rental developments and common interest ownership communities or land and amended Subsec. (p) to authorize the authority to use the proceeds of bonds for the refinancing of certain residential structures, effective June 11, 1993.



Section 8-252a - Issuance of bonds secured by payments and other revenues to be received by the state with respect to loans made by the state under bond-financed housing programs.

(a) The Connecticut Housing Finance Authority is authorized to issue bonds secured by a pledge of principal and interest payments and other revenues to be received by the state with respect to any loans made by the state under any bond-financed housing program, as defined in section 8-37qq. Except as otherwise provided in this section, the issuance of such bonds shall be governed by the provisions of section 8-252. Such bonds may be guaranteed by the authority, which guarantee may be a general obligation of the authority. Such bonds whether or not a general obligation of the authority may be secured by revenues or other assets of the authority which are not subject to the lien of the general housing mortgage program bond resolution of the authority adopted September 27, 1972, as amended, or subject to a lien created by any other existing bond resolution of the authority. The state, acting through the State Treasurer, is authorized to pledge such principal and interest payments and other revenues, and to make such agreements, covenants and representations as may be required for issuance of the bonds. The provisions of subdivision (2) of section 32-1l shall not apply to any pledge under this section, nor to any transfer of revenues to the Connecticut Housing Finance Authority or to a trustee incident to the issuance of bonds under this section, but such a pledge or transfer of revenues from bond-financed state housing programs, as defined in section 8-37qq, to the Connecticut Housing Finance Authority or to a trustee incident to the issuance of bonds under this section is hereby authorized. Any pledges made pursuant to this section shall be valid and binding from the time such pledge is made, and are not subject to further appropriation by the state. The proceeds of any bonds issued pursuant to this section shall, after payment of all costs of issuance and sale, including, without limitation, the costs of credit facilities and the establishment of any reserves as security for such bonds, be deposited in the General Fund.

(b) In the event that the total of principal and interest payments and other revenues pledged to any trustee in accordance with a pledge made pursuant to subsection (a) of this section and received in any fiscal year are less than the total of all interest and principal payments and other revenues on loans under any bond-financed housing program as defined in section 8-37qq by the state in that same fiscal year, the Secretary of the Office of Policy and Management shall apportion any payments to be transferred to such trustee under such pledge among payments that would otherwise have flowed to the General Fund, the Rental Housing Fund or the Housing Repayment and Revolving Loan Fund and may, on behalf of the state, make such agreements, covenants and representations with respect to such apportionment as may be required for issuance of the bonds under this section. In the event that principal and interest payments or other revenues pledged pursuant to subsection (a) of this section are transferred in any fiscal year to any trustee in excess of total debt service payments required in such fiscal year under the terms of any indenture of trust for bonds issued under this section the balance shall be returned to the state. Such returned balance shall be apportioned among the General Fund, the Rental Housing Fund or the Housing Repayment and Revolving Loan Fund, as determined by the Secretary of the Office of Policy and Management provided, any such returned balance shall first be apportioned to the Housing Repayment and Revolving Loan Fund, up to the amount which would otherwise have flowed to the Housing Repayment and Revolving Loan Fund in such fiscal year absent such pledge under this section.

(c) Nothing in this section shall be construed to authorize (1) the use of moneys in any sinking fund which may have been pledged by resolution or trust indenture in connection with the issuance of any general obligation bonds, as to which sinking fund the state did not reserve the right to application and use of such moneys for other purposes, (2) the pledge of moneys, any apportionment of payments or returned balances in subsection (b) of this section that the State Treasurer determines to have been precluded by any covenant or agreement with bondholders on any outstanding general obligation bonds of the state, or (3) the pledge of certain loan payments or revenue if it is determined by the State Treasurer that the tax-exempt status of any outstanding general obligation bonds of the state shall be jeopardized by the pledge of such payments or revenues.

(P.A. 97-309, S. 11, 23; 97-322, S. 7, 9; P.A. 13-234, S. 66.)

History: P.A. 97-309 effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 13-234 amended Subsec. (a) by replacing reference to Sec. 32-1l(3) with reference to Sec. 32-1l(2), effective July 1, 2013.



Section 8-253 - Mortgage loans and insurance of mortgage payments.

(a) The authority may make mortgage loans or upon application of a proposed mortgagee insure and make advance commitments to insure payments required by a loan for housing upon such terms and conditions as the authority may prescribe. Mortgage loans made or insured by the authority under this chapter may be for construction financing as well as permanent financing, and may provide financing for related facilities to the extent permitted by applicable authority regulations. Mortgage loans made or insured by the authority under this chapter shall be secured by a first or second mortgage. The aggregate principal amount of all mortgages so insured by the authority under this chapter and outstanding at any one time shall not exceed ten times the average annual balance for the preceding calendar year of funds on deposit in the Housing Mortgage Insurance Fund. The aggregate amount of principal obligations of all mortgages so insured shall not constitute indebtedness of the state of Connecticut. Any contract of insurance executed by the authority under this section shall be conclusive evidence of eligibility for such mortgage insurance and the validity of any contract of insurance so executed or of an advance commitment to issue such shall be incontestable in the hands of an approved mortgagee from the date of execution of such contract or commitment, except for fraud or misrepresentation on the part of such approved mortgagee and, as to commitments to insure, noncompliance with the terms of the advance commitment or authority regulations in force at the time of issuance of the advance commitment.

(b) For mortgage payments to be eligible for insurance under the provisions of this chapter, the underlying mortgage shall be one which is made to and held by a mortgagee approved by the authority as responsible and able to service the mortgage properly. Permanent mortgage loans made or insured by the authority under the provisions of this chapter shall: (1) Not exceed (i) ninety per cent of the estimated cost of such proposed housing if owned or to be owned by a profit-making mortgagor or (ii) one hundred per cent of the estimated cost of such proposed housing if owned or to be owned by a housing authority, a municipal developer, a nonprofit corporation or cooperative or by a resident-owner of a structure containing not more than three dwelling units, or of a condominium; (2) have a maturity satisfactory to the authority but in no case longer than fifty years from the date of the issuance of the loan or insurance; (3) contain amortization provisions satisfactory to the authority requiring periodic payments by the mortgagor not in excess of his reasonable ability to pay as determined by the authority; (4) be in such form and contain such terms and provisions with respect to maturity, property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens, equitable and legal redemption rights and other matters as the authority may prescribe. If a loan made by the authority under this chapter is insured or if the project or any units therein are assisted by any department, agency or instrumentality of the United States or this state, and the terms of the mortgage insurance commitment or regulatory agreement covering such insurance or other assistance are inconsistent with the terms and conditions required by this section or established by the authority under this chapter, the terms of such mortgage insurance commitment or regulatory agreement shall prevail, to the extent of such inconsistency.

(c) Construction mortgage loans made by the authority under the provisions of this chapter may be advanced at the discretion of the authority in installments as the work progresses, provided that the authority shall retain not more than ten per cent of the construction contract price until the construction or rehabilitation has been inspected and found by the authority to be more than ninety per cent completed. Thereafter such retention or any part thereof may be either advanced at the discretion of the authority or retained until the authority shall determine that the mortgagor has complied with all of the terms and conditions of subsection (b) of section 8-253 and section 8-253a. The total of all advances made, after any adjustment under subdivision (6) of section 8-253a, shall not exceed (i) ninety per cent of the project cost if owned or to be owned by a profit making mortgagor or (ii) one hundred per cent of the project cost if owned or to be owned by a housing authority, a municipal developer or a nonprofit corporation or cooperative.

(1969, P.A. 795, S. 13; 1971, P.A. 840, S. 2; 1972, P.A. 208, S. 7; P.A. 74-104, S. 10, 12; P.A. 77-316, S. 7; P.A. 87-436, S. 18, 23.)

History: 1971 act replaced requirement that aggregate amount of mortgages not exceed “five times that portion of the bonds authorized by the state bond commission which when sold are to be deposited in the housing mortgage insurance fund ...” with requirement that amount not exceed “ten times the average annual balance for the preceding calendar year of funds on deposit” in said fund; 1972 act divided section into subsecs., allowed authority to make loans as well as insure them, allowed loans for construction and for related facilities as well as for permanent financing, allowed 100% financing for housing to be owned by housing authority or by resident-owner of structure with not more than three units rather than by resident-owner of single-family dwelling, changed maturity limit from 80% of remaining useful life of housing or 40 years to 50 years, added provision re conflicts between federal and state regulations and authority regulations and added Subsec. (c) re advances of construction mortgage loans; P.A. 74-104 amended Subsec. (a) to allow securing of loans by second mortgage as well as first mortgage; P.A. 77-316 substituted “mortgagor” for “corporation” in Subsec. (b)(1)(i) and amended Subsec. (c) clarifying procedure for advances on construction mortgage loans; P.A. 87-436 added references to municipal developers in Subsecs. (b) and (c).



Section 8-253a - Additional loan conditions.

In addition to the terms and conditions set forth in section 8-253, loans made by the authority hereunder shall also be subject to the following terms and conditions:

(1) A loan hereunder may be prepaid after a period of twenty years or sooner with the permission of the authority; provided, nonprofit mortgagors and mortgagors to whom loans are made on or after October 1, 1978, may prepay their loans prior to maturity only with the consent of the authority. The authority shall grant such consent if it finds (A) that it may reasonably be expected that the prepayment of the loan will not result in a material escalation of rents charged to occupants of the project; and (B) that the need for low and moderate income housing in the area concerned is no longer acute.

(2) The interest rate on the loan shall be established by the authority at the lowest level consistent with the authority's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes and other obligations, except those loans made pursuant to subsection (32) of section 8-250.

(3) The authority shall require the mortgagor or its contractor to post labor and materials and construction performance surety bonds, or enter into an escrow arrangement acceptable to the authority, in amounts related to the project cost as established by regulation, and to execute such other assurances and guarantees as the authority may deem necessary.

(4) The loan shall be subject to an agreement between the authority and the mortgagor which will subject said mortgagor and its principals or stockholders to limitations established by the authority as to rentals, carrying charges, and other charges, profits and fees, and the disposition of its property and franchises to the extent more restrictive limitations are not provided in the law under which the mortgagor is incorporated or organized.

(5) A loan to a mortgagor, other than a municipal developer or a nonprofit corporation having as one of its purposes the construction or rehabilitation of housing, shall be subject to an agreement between the authority and the mortgagor limiting the mortgagor, and its principals or stockholders, to such return on the mortgagor's equity in any project assisted with a loan from the authority as may be established or permitted by the authority. The mortgagor's equity in a project shall consist of the difference between the amount of the loan and the total project cost, whether or not such costs have been paid in cash or in a form other than cash. With respect to every project, the authority shall, pursuant to rules and regulations adopted by it, establish the mortgagor's equity after the acceptance as proper by the authority of the certification or other assurances of project cost from the mortgagor, provided in no case shall such figure ever be less than the mortgagor's original equity in such project.

(6) No loan shall be executed, except a loan made to a municipal developer or a nonprofit corporation having as one of its purposes the construction or rehabilitation of housing, unless the mortgagor agrees (A) to certify upon completion of project construction or rehabilitation, subject to audit by the authority, either that the actual project cost as defined herein exceeded the amount of the loan proceeds by ten per cent or more, or the amount by which the loan proceeds exceed ninety per cent of total project cost, and (B) to pay forthwith to the authority, for application to reduction of principal of the loan, the amount, if any, of such excess loan proceeds, subject to audit and determination by the agency. No loan shall be made to a municipal developer or a nonprofit corporation unless such mortgagor agrees to certify the actual project cost upon completion of the project, and further agrees to pay forthwith to the authority, for application to reduction of the principal of the loan, the amount, if any, by which the proceeds of the loan exceed the certified project cost, subject to audit and determination by the authority. Notwithstanding the provisions of this subsection, the authority may accept, in lieu of any certification of project cost as provided herein, such other assurances of the said project cost, in any form or manner whatsoever, as will enable the authority to determine with reasonable accuracy the amount of said project cost.

(7) As a condition of the loan, the authority shall have the power at all times during the construction and rehabilitation of a housing project and the operation thereof: (A) To enter upon and inspect without prior notice any project, including all parts thereof, for the purpose of investigating the physical and financial condition thereof, and its construction, rehabilitation, operation, management and maintenance, and to examine all books and records with respect to capitalization, income and other matters relating thereto and to make such charges as may be required to cover the cost of such inspections and examinations; (B) to order such alterations, changes or repairs as may be necessary to protect the security of its investment in a housing project or for the health, safety and welfare of the occupants thereof; (C) to order any managing agent, project manager or owner of a housing project to do such acts as may be necessary to comply with the provisions of all applicable laws and ordinances or any rule or regulation of the authority or the terms of any agreement concerning the said project or to refrain from doing any act in violation thereof and in this regard the authority shall be a proper party to file a complaint and to prosecute thereon for any violation of laws or ordinances as set forth herein; (D) to require the adoption and continuous use of uniform systems of accounts and records for a project and to require all owners or managers of same to file annual reports containing such information and verified in such manner as the authority shall require and to file at such times and on such forms as the authority may prescribe reports and answers to specific inquiries of the authority to determine the extent of compliance with any agreement, the terms of the loan, the provisions of this chapter and any other applicable law; and (E) to enforce, by court action if necessary, the terms and provisions of any agreement between the authority and the mortgagor as to schedules of rentals or carrying charges, aggregate family income limits as applied to applicants for housing or the occupants thereof, or any other limitation imposed upon the mortgagor as to financial structure, construction, operation, or disposition of the housing.

(8) If, pursuant to subsection (29) of section 8-250, the authority appoints a majority of new directors to the board of directors of a mortgagor corporation, or appoints a new managing agent for an unincorporated association, the persons so appointed need not be stockholders or partners or meet other qualifications which may be prescribed by the articles of incorporation or other basic documents of organization or the bylaws of such mortgagor. In the absence of fraud or bad faith, the persons so appointed shall not be personally liable for the debts, obligations or liabilities of such mortgagor; and shall serve only for a period coexistent with the duration of the reasons for their appointment or until the authority is assured, in a manner satisfactory to it, that the need for such service no longer exists; and they shall serve as directors or managing agents for such compensation as the authority may determine and shall be entitled to be reimbursed for all necessary expenses incurred in the discharge of their duties as directors or managing agents of such mortgagor.

(1972, P.A. 208, S. 8; P.A. 74-104, S. 11, 12; P.A. 75-465, S. 5, 7; P.A. 77-316, S. 6; P.A. 78-150; P.A. 81-472, S. 5, 159; P.A. 84-110, S. 1, 2; P.A. 87-436, S. 19, 23.)

History: P.A. 74-104 replaced “and” in the phrase “having as one of its purposes the construction and rehabilitation of housing” with the word “or” in Subdiv. (5); P.A. 75-465 excepted loans made pursuant to Sec. 8-250(ff) from provisions of Subdiv. (2); P.A. 77-316 amended Subdiv. (5) to replace 6% limit on investment return with “such a return ... as may be established or permitted by the authority” and replaced provision for establishment of equity at the time of final construction loan advance with provision that equity be established “after the acceptance as proper by the authority of the certification or other assurances of project cost from the mortgagor” and deleted Subdiv. (7) re reduction of rents when earned surplus exceeds 10%, renumbering subsequent Subdivs. accordingly; P.A. 78-150 allowed mortgagors receiving loans on and after October 1, 1978, to pay loans prior to maturity only with authority's consent; P.A. 81-472 made technical changes; P.A. 84-110 amended Subdiv. (5) to provide for variation in the mortgagor's equity; P.A. 87-436 added references to municipal developers in Subdivs. (5) and (6); (Revisor's note: In 1989 a reference in Subdiv. (2) to Subdiv. “(ff)” of Sec. 8-250 was changed editorially by the Revisors to Subdiv. “(32)” to conform with changes made to said section by the Revisors for consistency with customary statutory usage).

Subdiv. (1):

Authorized authority, in the absence of facts requiring authority's consent under section, to approve or deny consent for prepayment of loans made under chapter and is consistent with its broad provisions. 281 C. 227. Legislature gave authority sole discretion to determine whether mortgagor met requirements necessary to receive consent to prepay mortgage, and authority properly determined that “the area concerned”, for purposes of apartment building in Middletown, was the Hartford metropolitan statistical area. 294 C. 639.



Section 8-254 - Applications for mortgage insurance.

All applications for mortgage insurance shall be forwarded, together with an application fee prescribed by the authority, to the executive director of the authority. The authority shall cause an investigation of the proposed housing to be made, review the application and the report of the investigation, and approve or deny the application. No application shall be approved unless the authority finds that it is consistent with the purposes of this chapter and further finds that the financing plan for the proposed housing is sound. The authority shall notify the applicant and the proposed lender of its decision. Any such approval shall be conditioned upon payment to the authority, within such reasonable time and after notification of approval as may be specified by the authority, of the commitment fee prescribed by the authority.

(1969, P.A. 795, S. 14.)



Section 8-254a - Tenant selection plans of mortgagors.

Prior to making a commitment for a mortgage loan or mortgage insurance under this chapter, the authority shall approve a tenant selection plan submitted by the applicant mortgagor. The authority shall adopt and publish regulations from time to time governing the terms of such tenant selection plans. Such plans shall include aggregate family income limits for initial admission and continued occupancy, which may vary with family size and the municipality in which such housing is located; the computation of aggregate family income for the purpose of determining eligibility for occupancy; and procedures relating to tenants whose incomes exceed continued occupancy limits. To the extent possible and consistent with project feasibility, income limits shall be sufficiently flexible to avoid undue economic homogeneity among the tenants of the proposed housing. In the event that a department, agency or instrumentality of the United States or this state participates in the financing of the proposed housing, the regulations of such department, agency or instrumentality shall supersede the terms of the tenant selection plan, to the extent to which they are inconsistent therewith, as to those dwelling units in the proposed housing which are so financed or assisted. Tenant selection plans shall provide that, as between tenants equally in need and eligible for occupancy of a dwelling unit, preference shall be given to families and persons displaced by natural disaster or governmental action, pursuant to such regulations as the authority may adopt and publish.

(1972, P.A. 208, S. 12.)



Section 8-255 - Mortgage insurance premiums.

The authority shall fix mortgage insurance premiums for the insurance of mortgage payments under the provisions of this chapter. Such premiums shall be computed as a percentage of the principal of the mortgage outstanding at the beginning of each mortgage year, but shall not be more than one-half of one per cent per year of such principal amount. The amount of premium need not be uniform for all insured loans. Such premiums shall be payable by mortgagors or mortgagees in such manner as prescribed by the authority.

(1969, P.A. 795, S. 16.)



Section 8-256 - Default by mortgagor and subsequent action.

(a) In the event of default by the mortgagor, the mortgagee shall notify the authority both of the default and the mortgagee's proposed course of action. When it appears feasible, the authority may for a temporary period upon default or threatened default by the mortgagor authorize mortgage payments to be made by the authority to the mortgagee which payments shall be repaid under such conditions as the authority may prescribe. The authority may also agree to revised terms of financing when such appear prudent. The mortgagee shall be entitled to receive the benefits of the insurance provided herein upon: (1) Any sale of the mortgaged property by court order in foreclosure or a sale with the consent of the authority by the mortgagor or a subsequent owner of the property or by the mortgagee after foreclosure or acquisition by deed in lieu of foreclosure, provided all claims of the mortgagee against the mortgagor or others arising from the mortgage, foreclosure, or any deficiency judgment shall be assigned to the authority without recourse except such claims as may have been released with the consent of the authority; or (2) the expiration of six months after the mortgagee has taken title to the mortgaged property under judgment of strict foreclosure, foreclosure by sale or other judicial sale, or under a deed in lieu of foreclosure if during such period the mortgagee has made a bona fide attempt to sell the property, and thereafter conveys the property to the authority with an assignment, without recourse, to the authority of all claims of the mortgagee against the mortgagor or others arising out of the mortgage foreclosure, or deficiency judgment; or (3) the acceptance by the authority of title to the property or an assignment of the mortgage, without recourse, to the authority, in the event the authority determines it imprudent to proceed under (1) or (2) above. Upon the occurrence of either (1), (2) or (3) hereof, the obligation of the mortgagee to pay premium charges for insurance shall cease, and the authority shall, within thirty days thereafter, pay to the mortgagee ninety-eight per cent of the sum of (i) the then unpaid principal balance of the insured indebtedness, (ii) the unpaid interest to the date of conveyance or assignment to the authority, as the case may be, (iii) the amount of all payments made by the mortgagee for which it has not been reimbursed for taxes, insurance, assessments and mortgage insurance premiums, and (iv) such other necessary fees, costs or expenses of the mortgagee as may be approved by the authority.

(b) Upon request of the mortgagee, the authority may at any time, under such terms and conditions as it may prescribe, consent to the release of the mortgagor from his liability or consent to the release of parts of the property from the lien of the mortgage, or approve a substitute mortgagor or sale of the property or part thereof.

(c) No claim for the benefit of the insurance provided in this chapter shall be accepted by the authority except within one year after any sale or acquisition of title of the mortgaged premises described in subdivision (1) or (2) of subsection (a) of this section.

(1969, P.A. 795, S. 15.)



Section 8-257 - Mortgages insured by authority to be legal investments. Certificate of title required.

(a) Loans secured by mortgages the payments of which are insured by the authority shall be legal investments, for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries, and pension, profit-sharing and retirement funds. For the purpose of determining the percentage of capital, surplus, assets or deposits which may be invested therein by an institution under the supervision of the Banking Commissioner, such loans shall be treated similarly to loans insured or to be insured by the Federal Housing Administrator. Otherwise, such loans shall not be subject to limitations, conditions or restrictions imposed by law except as provided by this chapter.

(b) The property, real or personal, securing such loans shall be unencumbered except for reservations to the United States of America of fissionable materials and for leases, easements and, in the case of insured second mortgages, prior liens to the extent deemed appropriate by the authority. A certificate of title issued by some suitable person approved by the mortgagee or a policy of title insurance shall be lodged with the mortgagee until the mortgage loan is paid. Loans for construction or rehabilitation shall provide for advances at the discretion of the lender as the work progresses and shall not exceed the amount of the advance commitment to insure without the consent of the authority.

(1969, P.A. 795, S. 17; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 14, 348; P.A. 87-9, S. 2, 3; P.A. 03-84, S. 9.)

History: P.A. 77-614 substituted banking commissioner for bank commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 deleted reference to abolished department of business regulation in Subsec. (a); (Revisor's note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 03-84 changed “commissioner of banking” to “Banking Commissioner” in Subsec. (a), effective June 3, 2003.



Section 8-258 - Housing Mortgage Capital Reserve Fund, additional capital reserve funds, Housing Mortgage General Fund and Housing Mortgage Insurance Fund.

(a) The authority shall establish and maintain three funds: The Housing Mortgage Capital Reserve Fund, the Housing Mortgage General Fund and the Housing Mortgage Insurance Fund.

(1) The Housing Mortgage Capital Reserve Fund shall consist of (A) all moneys paid by the state for inclusion therein; (B) all proceeds of the sale of bonds required to be deposited therein by the terms of the resolution authorizing the sale of said bonds; and (C); any other moneys available to the authority which it determines to utilize for this purpose. All moneys held in the Housing Mortgage Capital Reserve Fund, except as hereinafter provided, shall be used for the payment of the principal and interest of any bonds or notes issued by the authority, as such payment shall become due and for the retirement of bonds upon maturity and when due. In addition, moneys from the fund may be used to retire bonds before maturity and to pay any redemption premium required to be paid, provided no moneys shall be utilized in any year to retire bonds before maturity if the consequence thereof is to reduce the fund below an amount of moneys sufficient to meet the maximum payments required in the succeeding calendar year for payment of principal and interest falling due on all other outstanding bonds and retiring all other bonds required by their terms to be retired, such amount being hereafter referred to as the “required minimum capital reserve”. Income or interest from the investment of moneys held in the fund shall be retained therein if needed to meet any deficiencies in the required minimum capital reserve but, to the extent of any excess over the aforesaid required minimum capital reserve, moneys may be transferred by the authority to any other fund or account of the authority. Notwithstanding any other provision contained in this chapter, no bonds shall be issued by the authority unless there is in the fund the required minimum capital reserve for all bonds issued and to be issued, provided nothing shall preclude the authority from satisfying the foregoing requirement by depositing so much of the proceeds of the bonds to be issued, upon their issuance as is needed for the fund to achieve the required minimum capital reserve. On or before December first of each year, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman of the authority, to the Secretary of the Office of Policy and Management, as necessary to restore said fund to an amount equal to the required minimum capital reserve, and such amounts shall be allotted and paid to the authority. Such amounts, if any, shall be repaid to the state and credited to the General Fund, subject to the provisions of section 8-261 and to any general resolution adopted prior to May 18, 1972, by the authority authorizing the issuance of bonds, as soon as possible, by the authority from any moneys available therefor and in excess of the amounts which the authority determines will keep it self-supporting. For purposes of valuation of the Housing Mortgage Capital Reserve Fund, securities acquired as an investment for said fund shall be valued at par, actual cost to the authority or market value, whichever value is less.

(2) The authority may also establish one or more additional capital reserve funds in connection with the issuance of any bonds pursuant to a resolution other than its general housing mortgage program bond resolution adopted October 27, 1972. Any such capital reserve fund shall be established and maintained on the same terms and conditions as the Housing Mortgage Capital Reserve Fund, and amounts shall be deposited and maintained therein, expended therefrom and are hereby appropriated thereto in the same manner and with the same force and effect as is provided in subdivision (1) of subsection (a) of this section with respect to the Housing Mortgage Capital Reserve Fund, it being hereby expressly provided that the operation of any such capital reserve fund shall be identical to the operation of the Housing Mortgage Capital Reserve Fund, except as follows: When computing the amount on deposit in any such capital reserve fund, investments therein shall be valued at par, cost, amortized value or such other method as the authority determines to be reasonable and in the best interests of the state and the holders of the bonds entitled to the benefits thereof; and in calculating the required “minimum capital reserve” with respect to such capital reserve fund there shall be taken into account only those bonds of the authority secured by such capital reserve fund and in computing the “required minimum capital reserve” pursuant to subdivision (1) of subsection (a) of this section, such bonds shall not be taken into account in determining the amount of outstanding and other bonds. The provisions of section 8-261 shall be applicable to this subdivision.

(3) The Housing Mortgage General Fund shall consist of (A) all proceeds of the sale of bonds issued by the authority not required to be deposited in the Housing Mortgage Capital Reserve Fund by the terms of the resolution authorizing the sale of said bonds; (B) all moneys paid by the state of Connecticut for inclusion therein; (C) any moneys not allocated to any fund; (D) any moneys which the authority shall transfer from the Housing Mortgage Capital Reserve Fund pursuant to subdivision (1) of subsection (a) of this section; and (E) any other moneys available to the authority which it determines to utilize for this purpose. To the extent available, after paying all operating costs of the authority except moneys required for the Housing Mortgage Capital Reserve Fund and the Housing Mortgage Insurance Fund, the moneys remaining in the General Fund may be used for the payment of the principal of and interest on the bonds issued by the authority or for such other corporate purposes of the authority as are authorized by this chapter.

(4) The Housing Mortgage Insurance Fund shall consist of (A) all receipts of mortgage insurance premiums, (B) all money or other assets of whatever nature received by the authority as a result of loan defaults or delinquencies, including proceeds from the sale, lease or rental of real property, (C) all moneys lent or paid by the state for inclusion therein and (D) any other moneys available to the authority which it determines to include therein. From said funds shall be paid all payments required by loan defaults and all direct expenses and payments for the protection of the interest of the authority in connection with delinquent or defaulted insured mortgages or property acquired as a result thereof. Loans and advances may be made from said funds as provided by section 8-250.

(b) Notwithstanding the provisions of subdivisions (1) to (3), inclusive, of subsection (a) of this section, the authority may establish accounts in the funds established under said subdivisions or such additional alternative or further funds and accounts thereof, which may include the proceeds of bonds, and may establish other capital reserve funds on the same terms and conditions and with the same force and effect resulting from the provisions of subdivision (1) of subsection (a) of this section, except that securities acquired as an investment of any such fund shall be valued in such reasonable manner as the authority shall determine, all as may be, in its discretion, necessary and desirable to accomplish any purpose of the authority or to comply with the provisions of any agreement made by the authority or any resolution approved by the authority. The resolution establishing such a fund and accounts shall specify the source of moneys from which such funds or accounts shall be funded and the purposes for which moneys held in the funds and accounts shall be disbursed.

(c) Moneys in any of the funds referred to in this section not needed to meet expenses may be invested in the manner provided in subsection (18) of section 8-250.

(d) Subject to any agreement or agreements with holders of outstanding bonds, notes or other obligations, the authority may apply moneys in the Housing Mortgage Capital Reserve Fund, any additional capital reserve fund or the Housing Mortgage General Fund to purchase a financial guaranty or financial guaranties secured or unsecured as the authority may determine. For purposes of this section, financial guaranty means any letter of credit, surety bonds, insurance policy, guaranty or similar instrument issued by a bond or insurance company or other financial institution which provides for moneys to be available for the purposes to which and at the times by which moneys in each such fund may be required.

(e) Secure instruments or contracts authorized under subsection (38) of section 8-250 in any manner in which the authority may secure its bonds, notes or other obligations under section 8-252, subject to any agreement or agreements with holders of outstanding bonds, notes or other obligations of the authority.

(f) The State Treasurer is hereby authorized to issue a collateralized direct guarantee of the state of punctual payment thereof from the General Fund and carrying the full faith and credit pledge of the state for any investment of the authority or financial guarantee purchased by the authority to the extent such investment or financial guarantee has a rating equal to or better than that of the state provided the state is fully secured by a collateral assignment of such investment or financial guarantee and such investment or financial guarantee qualifies as an investment by the Short-Term Investment Fund under section 3-27a. The amount necessary to honor such state collateralized guarantee is hereby deemed appropriated from the General Fund and the Treasurer is authorized and directed to sell and collect on the security of the collateral so assigned and to pay such amount to the authority. Such state collateralized guarantee shall not constitute indebtedness of the state for the purposes of any debt limit of other statutory purpose and shall be only placed on any such investment or financial guarantee to permit the authority to maximize its investment opportunities and to meet its responsibilities under the requirements of its general housing mortgage finance program bond resolution adopted September 27, 1972, as amended, provided the State Treasurer determines that the collateral is at least sufficient to offset the full amount of the state guarantee. The State Treasurer shall be entitled to such supporting documents as necessary or appropriate from the authority prior to placing such collateralized guarantee on any such investment.

(1969, P.A. 795, S. 18; 1972, P.A. 208, S. 13; P.A. 76-13, S. 5, 7; 76-118, S. 5, 6; P.A. 77-316, S. 5; 77-614, S. 19, 610; P.A. 79-631, S. 44, 111; P.A. 81-472, S. 6, 159; P.A. 93-33, S. 2, 4; 93-125, S. 2, 3; P.A. 96-180, S. 10, 166.)

History: 1972 act added provision requiring repayment to general fund by authority of amounts taken from general fund to cover deficiencies in required minimum capital reserve in Subsec. (a) and changed reference to Subsec. (o) of Sec. 8-250 in Subsec. (e) to “subsection (r) of section 8-250”; P.A. 76-13 inserted new Subsec. (b) concerning additional capital reserve funds and relettered remaining Subsecs. accordingly; P.A. 76-118 amended Subsec. (e), formerly Subsec. (d), to allow establishment of alternative accounts and funds; P.A. 77-316 amended Subsec. (d) to include in housing mortgage insurance fund “any other moneys available to the authority” and to allow loans and advances from fund; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 79-631 and P.A. 81-472 made technical changes; (Revisor's note: In 1989 a reference in Subsec. (e) to Subdiv. “(r)” of Sec. 8-250 was changed editorially by the Revisors to Subdiv. “(18)” to conform with changes made to said section by the Revisors for consistency with customary statutory usage); P.A. 93-33 added Subsecs. (g) and (h) authorizing the authority to apply moneys in any special capital reserve fund or any other fund of the authority to purchase a financial guaranty or guarantees, effective April 20, 1993; P.A. 93-125 added Subsec. (i) to allow the treasurer to issue a direct collateralized guarantee of the state of punctual payment from the general fund for investments or guarantees of the authority, effective June 11, 1993; P.A. 96-180 conformed Subsec., Subdiv. and Subpara. designators to customary statutory usage, effective June 3, 1996.



Section 8-259 - State bonds.

The State Bond Commission may authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in principal amounts necessary to carry out the purposes of this chapter but not in excess of the aggregate amount of one million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, bear interest at such rate or different or varying rates, be payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds, after deducting therefrom all expenses of issuance and sale, shall be paid to the authority and deposited in the Housing Mortgage Capital Reserve Fund, Housing Mortgage Insurance Fund and the Housing Mortgage General Fund in such manner as the State Bond Commission shall determine, provided not more than one million dollars shall be deposited in the Housing Mortgage Insurance Fund and not more than an aggregate amount of four million dollars shall be deposited in the Housing Mortgage Capital Reserve Fund and Housing Mortgage General Fund. When the State Bond Commission has acted to issue such bonds or a portion thereof, the Treasurer may, pending the issue of such bonds, issue, in the name of the state, temporary notes in anticipation of the money to be received from the sale of such bonds.

(1969, P.A. 795, S. 19; May Sp. Sess. P.A. 94-2, S. 7, 203.)

History: May Sp. Sess. P.A. 94-2 decreased bond authorization from $5,000,000 to $1,000,000, effective July 1, 1994.



Section 8-260 - Reports to Governor and General Assembly. Audit.

Within the first ninety days of each calendar year, the authority shall report on its operations for the preceding calendar year to the Governor. The authority shall make a report to the General Assembly on or before March fifteenth in each year that the General Assembly meets in general session. The report shall include a summary of the activities of the authority, a complete operating and financial statement and recommendations for legislation to promote the purposes of the authority. The accounts of the authority shall be subject to annual audits by the State Auditors of Public Accounts.

(1969, P.A. 795, S. 20; P.A. 76-13, S. 6, 7; 76-41, S. 2, 3; P.A. 97-36, S. 1.)

History: P.A. 76-13 changed report deadline from January to February fifteenth in each year; P.A. 76-41 deleted requirement that report be made to bank commissioner and that authority be subject to examination by bank commissioner although not considered a bank or banking institution; P.A. 97-36 changed report deadline from February to March fifteenth in each year.



Section 8-261 - Pledge by state as to limitation or alteration of rights vested in authority.

The state of Connecticut does hereby pledge to and agree with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority. The authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.

(1969, P.A. 795, S. 21.)



Section 8-262 - Interpretation of powers.

The powers enumerated in this chapter shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.

(1969, P.A. 795, S. 22.)



Section 8-262a - Penalty for false statement.

The Connecticut Housing Finance Authority may require any application or document submitted with respect to any program of, or program administered by, said authority to be signed under penalty of false statement as provided in section 53a-157b.

(P.A. 99-245, S. 1.)



Section 8-263 - Provisions controlling over inconsistent law.

To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.

(1969, P.A. 795, S. 23.)



Section 8-264 and 8-265 - Purchase of or loans on mortgages insured by state agencies. Bond issue.

Sections 8-264 and 8-265 are repealed.

(1971, P.A. 840, S. 4, 5; June, 1971, P.A. 1, S. 2, 3; 1972, P.A. 208, S. 14.)



Section 8-265a - Land of authority subject to local regulation.

All land and improvements owned by the authority or in which the authority has an interest through a mortgage held or insured by it shall be subject to the planning, zoning, health and building laws, ordinances and regulations applicable to the town in which such land and improvements are situated, provided, as to land owned by the authority, the authority shall have the same rights of appeal and review from an adverse decision or order based on such laws, ordinances and regulations as are granted by such laws, ordinances and regulations to other owners.

(1972, P.A. 208, S. 9.)



Section 8-265b - Tax-exempt status of authority. Payment in lieu of taxes.

The real and personal property of the authority, and its income and operations, shall be exempt from taxation by the state and any political subdivision thereof, except that the authority shall make payments in lieu of taxes on real and personal property it acquires in any project in an amount equal to the taxes that would be paid on such property were the same not exempt from taxation hereunder, unless agreement is reached with a municipality for payment of a lesser amount. The authority shall have the same right of appeal from any assessment made on real and personal property as any person. In the event the authority acquires real or personal property in a project the authority shall succeed to the interests of its predecessor in title in any agreement concerning the abatement of taxes on the property.

(1972, P.A. 208, S. 10.)



Section 8-265bb - Contract for state assistance to authority.

(a) For purposes of this section “state assistance” means a payment by the state of actual debt service, comprised of principal, interest, interest rate swap payments, liquidity fees, letter of credit fees, trustee fees and other similar bond-related expenses.

(b) Not later than July 1, 2008, the state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, shall enter into a contract or contracts with the Connecticut Housing Finance Authority that provide for the state to pay to said authority state assistance on bonds issued by said authority for purposes of providing funds for the emergency mortgage assistance program in sections 8-265cc to 8-265kk, inclusive, as an additional purpose pursuant to the provisions of section 8-252 and costs of issuance in an aggregate principal amount not to exceed fifty million dollars. Any provision of such a contract entered into providing for payments equal to annual debt service shall constitute a full faith and credit obligation of the state and as part of the contract of the state with the holders of any bonds or refunding bonds, as applicable, appropriation of all amounts necessary to meet punctually the terms of such contract shall be made and the State Treasurer shall pay such amounts as the same become due. The Connecticut Housing Finance Authority may pledge such state assistance as security for the payment of such bonds or refunding bonds issued by said authority for such purposes. Any bonds so issued by the Connecticut Housing Finance Authority for the emergency mortgage assistance program pursuant to sections 8-265cc to 8-265kk, inclusive, and at any time outstanding, may at any time or from time to time, be refunded, in whole or in part, by the Connecticut Housing Finance Authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary or appropriate but not exceeding an amount sufficient to refund the principal amount of the bonds to be so refunded, any unpaid interest thereon, and any premiums, commissions and costs of issuance necessary to be paid in connection therewith. The state, acting by and through the Office of Policy and Management and the State Treasurer and without further authorization, may execute an amendment to any contract providing state assistance as required in connection with such refunding bonds.

(c) Notwithstanding any contract entered into by the state with the Connecticut Housing Finance Authority for state assistance, the bonds or refunding bonds to which such state assistance applies shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21.

(P.A. 08-176, S. 11.)

History: P.A. 08-176 effective June 12, 2008.



Section 8-265c - Discrimination re housing financed by authority barred.

The authority shall require that occupancy of all housing financed or otherwise assisted under this chapter be open to all persons regardless of race, creed, color, national origin or ancestry, sex or gender identity or expression and that the contractors and subcontractors engaged in the construction or rehabilitation of such housing shall take affirmative action to provide equal opportunity for employment without discrimination as to race, creed, color, national origin or ancestry, sex or gender identity or expression.

(1972, P.A. 208, S. 11; P.A. 11-55, S. 5.)

History: P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 8-265cc - Definitions.

As used in sections 8-265cc to 8-265kk, inclusive:

(1) “Aggregate family income” means the total income of persons residing in the same household as the mortgagor and any other resident of the household declared by the mortgagor as a dependent for federal tax purposes, from whatever source derived, including, but not limited to, pensions, annuities, retirement benefits and Social Security benefits, provided the authority may exclude from income (A) reasonable allowances for dependents, (B) reasonable allowances for medical expenses, (C) all or any part of the earnings of gainfully employed minors or family members other than the chief wage earner, (D) income not regularly received, and (E) such other expenses as the authority may allow;

(2) “Authority” means the Connecticut Housing Finance Authority created under section 8-244;

(3) “Mortgage” means a mortgage deed or other instrument which constitutes a first or second consensual lien on one-to-four family owner-occupied residential real property located in this state, including, but not limited to, a single-family unit in a common interest community;

(4) “Mortgagee” means the original lender under a mortgage, or its agents, successors, or assigns;

(5) “Mortgagor” means the owner-occupant of a one-to-four family residential real property located in this state, including, but not limited to, a single family unit in a common interest community, who is also the borrower under a mortgage encumbering such real property;

(6) “Housing expense” means the sum of the mortgagor's monthly maintenance expense in a common interest community, utility expense, heating expense, hazard insurance payment, taxes and required mortgage payment, including escrows;

(7) “Financial hardship due to circumstances beyond the mortgagor's control” means a significant reduction of aggregate family household income or increase in expenses which reasonably cannot be or could not have been alleviated by the liquidation of assets by the mortgagor as determined by the Connecticut Housing Finance Authority, including, but not limited to, a reduction resulting from (A) (i) unemployment or underemployment of one or more of the mortgagors; (ii) a loss, reduction or delay in receipt of such federal, state or municipal benefits as Social Security, supplemental security income, public assistance and government pensions; (iii) a loss, reduction or delay in receipt of such private benefits as pension, disability, annuity or retirement benefits; (iv) divorce or a loss of support payments; (v) disability, illness or death of a mortgagor; or (B) (i) a significant increase in the dollar amount of the periodic payments required by the mortgage; (ii) an unanticipated rise in housing expenses; or (iii) expenses related to the disability, illness or death of a member of the mortgagor's family, but does not include expenses related to the accumulation of credit or installment debt incurred for recreational or nonessential items prior to the occurrence of the alleged circumstances beyond the mortgagor's control in an amount that would have caused the mortgagor's total debt service to exceed sixty per cent of aggregate family income at that time;

(8) “Consumer credit counseling agency” means a nonprofit corporation or governmental agency located in this state which has been designated by the authority to provide homeowners' emergency mortgage assistance program counseling. A qualified consumer credit counseling agency must either be certified as a housing counseling agency by the federal Department of Housing and Urban Development or otherwise determined accepted by the authority;

(9) “Foreclosure mediation program” means the foreclosure mediation program established by section 49-31m; and

(10) “Periodic payments” means principal, interest, taxes, insurance and, if applicable, condominium fees.

(P.A. 93-414, S. 1, 10; P.A. 94-185, S. 1, 10; P.A. 08-176, S. 5; P.A. 09-209, S. 27; 09-219, S. 1.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 redefined “mortgagee” to clarify the requirement that an assignee must agree to participate in the program, effective June 2, 1994; P.A. 08-176 redefined “mortgage”, “mortgagee”, “mortgagor” and “financial hardship due to circumstances beyond the mortgagor's control”, defined “foreclosure mediation program” and “periodic payments” and made technical changes throughout, effective July 1, 2008; P.A. 09-209 redefined “financial hardship due to circumstances beyond the mortgagor's control” in Subdiv. (7), effective July 1, 2009; P.A. 09-219 changed effective date of P.A. 09-209, S. 27, from July 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009.



Section 8-265d - Mortgage assistance for households with incomes below eighty per cent of the area median income.

Section 8-265d is repealed, effective October 1, 2002.

(P.A. 90-257, S. 9, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; S.A. 02-12, S. 1.)



Section 8-265dd - Emergency mortgage assistance payment program. Foreclosure of eligible mortgage.

(a) Not later than January 1, 1994, the authority shall establish, within available funds, a program to provide emergency mortgage assistance payments to mortgagors in accordance with the provisions of sections 8-265cc to 8-265kk, inclusive. Any necessary and related administrative and operational expenses incurred by the authority in implementing the program may be paid from funds made available for the program.

(b) Notwithstanding any provision of the general statutes, or any rule of law to the contrary, on and after July 1, 2008, no judgment of strict foreclosure nor any judgment ordering a foreclosure sale shall be entered in any action instituted by the mortgagee to foreclose a mortgage commenced on or after said date, for the foreclosure of an eligible mortgage unless (1) notice to the mortgagor has been given by the mortgagee in accordance with section 8-265ee and the time for response has expired, and (2) a determination has been made on the mortgagor's application for emergency mortgage assistance payments in accordance with section 8-265ff or the applicable time periods set forth in sections 8-265cc to 8-265kk, inclusive, have expired, whichever is earlier. For purposes of this section and sections 8-265ee to 8-265kk, inclusive, an “eligible mortgage” is a mortgage which satisfies the standards contained in subdivisions (1), (7) and (9) to (12), inclusive, of subsection (e) of section 8-265ff.

(P.A. 93-414, S. 2, 10; P.A. 94-185, S. 2, 10; P.A. 08-176, S. 6; P.A. 09-209, S. 28; 09-219, S. 1; P.A. 10-32, S. 21; June 12 Sp. Sess. P.A. 12-1, S. 125.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 amended Subsec. (a) to authorize the payment of administrative and operative expenses from program funds and amended Subsec. (b) for consistency with changes made elsewhere in the act, effective June 2, 1994; P.A. 08-176 amended Subsec. (b) to substitute “July 1, 2008” for “the date a mortgagee agrees to participation in the program established pursuant to sections 8-265cc to 8-265kk, inclusive” and make technical changes, effective July 1, 2008; P.A. 09-209 made a technical change in Subsec. (b), effective July 1, 2009; P.A. 09-219 changed effective date of P.A. 09-209, S. 28, from July 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by making a technical change, effective June 15, 2012.



Section 8-265e - Annual study of current market rent levels.

Section 8-265e is repealed, effective July 1, 1995.

(P.A. 90-257, S. 16, 17; P.A. 95-250, S. 41, 42; 95-309, S. 10–12.)



Section 8-265ee - Notice to mortgagee of foreclosure. Meeting or conference with mortgagee or consumer credit counseling agency.

(a) On and after July 1, 2008, a mortgagee who desires to foreclose upon a mortgage which satisfies the standards contained in subdivisions (1), (9), (10) and (11) of subsection (e) of section 8-265ff, shall give notice to the mortgagor by registered, or certified mail, postage prepaid at the address of the property which is secured by the mortgage. No such mortgagee may commence a foreclosure of a mortgage prior to mailing such notice. Such notice shall advise the mortgagor of his delinquency or other default under the mortgage and shall state that the mortgagor has sixty days from the date of such notice in which to (1) have a face-to-face meeting, telephone or other conference acceptable to the authority with the mortgagee or a face-to-face meeting with a consumer credit counseling agency to attempt to resolve the delinquency or default by restructuring the loan payment schedule or otherwise, and (2) contact the authority, at an address and phone number contained in the notice, to obtain information and apply for emergency mortgage assistance payments if the mortgagor and mortgagee are unable to resolve the delinquency or default.

(b) Except in cases in which the mortgagee refuses to meet with the mortgagor, if the mortgagor fails to meet with the mortgagee or comply with any of the time limitations specified in the notice as provided in subsection (a) of this section, or if the mortgagor's application is not filed by the date thirty days after the date of any default in payment under an agreement as provided in subsection (c) of this section or if the mortgagor's application for emergency mortgage assistance payments is not approved by the date thirty calendar days after the date of receipt of the mortgagor's application in accordance with the provisions of section 8-265ff, the foreclosure of the mortgagor's mortgage may, at any time thereafter, except as provided in subsection (e) of this section, continue without any further restriction or requirement under the provisions of sections 8-265cc to 8-265kk, inclusive, provided the mortgagee files an affidavit with the court stating the notice provisions of subsection (a) of this section have been complied with and that either the mortgagor failed to meet with the mortgagee or failed to comply with all of the time limitations specified in the notice as provided in subsection (a) of this section or that the mortgagor's application for emergency assistance payments was not approved by the date thirty calendar days after the date of receipt of the mortgagor's application, or that a determination of ineligibility was made.

(c) If, after a face-to-face meeting, telephone or other conference acceptable to the authority, as provided in subsection (a) of this section, the mortgagor and the mortgagee reach an agreement to resolve the delinquency or default and, because of financial hardship due to circumstances beyond the mortgagor's control, the mortgagor is unable to fulfill the obligations of the agreement, the mortgagor may apply to the authority for emergency mortgage assistance payments under sections 8-265cc to 8-265kk, inclusive, by the date thirty days after the date of any default in payment under the agreement. The mortgagee shall not be required to send any additional notice to the mortgagor other than the notice required under subsection (a) of this section.

(d) Nothing in sections 8-265cc to 8-265kk, inclusive, shall prevent a mortgagor from exercising rights that may exist under the foreclosure mediation program and those rights may be exercised concurrently with the rights afforded under sections 8-265cc to 8-265kk, inclusive, provided the exercise of rights under the foreclosure mediation program shall not cause a delay in the determination under subsection (e) of section 8-265ff. Nothing in sections 8-265cc to 8-265kk, inclusive, shall prevent a mortgagor from applying or reapplying and being considered for emergency mortgage assistance if such mortgagor is referred to the emergency mortgage assistance program by the foreclosure mediation program.

(P.A. 93-414, S. 3, 10; P.A. 94-185, S. 3, 10; P.A. 08-176, S. 7; P.A. 09-209, S. 29; 09-219, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 126.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 amended Subsec. (a) to provide that the section is applicable after the mortgagee files a participation agreement and provide that notice of foreclosure may be by registered mail and amended Subsec. (b) to provide that the foreclosure may continue if the mortgagor fails to file an application within 30 days, failed to meet with the mortgagee or the application was not approved, effective June 2, 1994; P.A. 08-176 amended Subsec. (a) to substitute “July 1, 2008” for “the date a mortgagee files an agreement to participate in the program established pursuant to sections 8-265cc to 8-265kk, inclusive”, to extend time limit for mortgagor to comply from 30 days to 60 days from date of notice, to add in Subdiv. (1) other conference acceptable to authority and to make technical changes, amended Subsec. (b) to make technical changes, amended Subsec. (c) to add other conference acceptable to authority and to make technical changes, and added Subsec. (e) re not preventing exercising of rights, effective July 1, 2008; P.A. 09-209 made a technical change in Subsec. (a), amended Subsec. (b) by adding exception for cases in which mortgagee refuses to meet with mortgagor and reference to Subsec. (e), and amended Subsec. (e) by making a technical change and adding provision re applying or reapplying for assistance if referred by foreclosure mediation program, effective July 1, 2009; P.A. 09-219 changed effective date of P.A. 09-209, S. 29, from July 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by making a technical change, deleted former Subsec. (d) re filing a defense, counterclaim or set-off and redesignated existing Subsec. (e) as Subsec. (d), effective June 15, 2012.



Section 8-265f - Program for use of interest earned on real estate broker escrow or trust accounts for mortgage assistance.

(a) A program for the use of interest earned on real estate broker escrow or trust accounts is hereby established. Each real estate broker having an escrow or trust account under section 20-324k shall participate in such program. Under the program, moneys held on behalf of any principal, client or other person shall be deposited by participating real estate brokers in interest-bearing accounts specifically established pursuant to this program. Funds deposited in such accounts shall be subject to withdrawal upon request by the depositor and without delay, provided the funds are available in accordance with federal regulations. The interest earned thereon shall be paid to the Connecticut Housing Finance Authority for the purposes of section 8-265g. Nothing in this section shall prevent a real estate broker from depositing the funds of any principal, client or other person, regardless of the amount of such funds or the period for which such funds are expected to be held, in a separate interest-bearing account established on behalf of and for the benefit of the principal, client or person. The Connecticut Housing Finance Authority shall mail to each real estate broker participating in the program a detailed annual report of the mortgage assistance provided pursuant to section 8-265g.

(b) This program shall not require the banking corporations or financial institutions receiving such funds, holding such accounts and paying interest thereon to the depositors of the account to perform any additional administrative functions or assume any additional responsibilities or obligations in connection with such program or the accounts so maintained. The provisions of this section shall not apply to any escrow account established and maintained pursuant to section 47a-21. Nothing in this section shall be construed to impose any additional obligations on real estate brokers other than those contained in subsection (a) of this section.

(P.A. 91-314, S. 1, 4; P.A. 92-69, S. 2, 5.)

History: P.A. 92-69 deleted provisions from Subsec. (a) limiting deposits to moneys less than $10,000 or expected to be held for not more than 60 business days.



Section 8-265ff - Application for loan. Disclosure of assets by mortgagor. Determination of eligibility by the authority.

(a) Any mortgagor may apply for emergency mortgage assistance payments under sections 8-265cc to 8-265kk, inclusive, if such mortgagor (1) has received notice of intent to foreclose as provided in section 8-265ee, or (2) (A) is sixty days or more delinquent on a mortgage, or (B) such mortgagor anticipates that he will be sixty days or more delinquent on a mortgage based on financial hardship beyond such mortgagor's control, provided the authority determines that such mortgagor will be so delinquent. As part of the application process, the authority may refer the applicant to a counseling agency approved by the United States Department of Housing and Urban Development.

(b) If the mortgagor applies for emergency mortgage assistance payments under sections 8-265cc to 8-265kk, inclusive, the authority shall, no later than eight business days after the date of receipt of such application, notify all of the mortgagees listed on the application holding a mortgage on the mortgagor's real property.

(c) The mortgagor shall apply for a loan on the form provided by the authority. The mortgagor shall complete and sign the application subject to the penalty for false statement under section 53a-157b.

(d) The mortgagor shall provide the authority with full disclosure of all assets and liabilities, whether singly or jointly held, and all household income regardless of source. For purposes of this subsection, both of the following are included as assets:

(1) The sum of the household's savings and checking accounts, market value of stocks, bonds and other securities, other capital investments, pensions and retirement funds valued in an amount greater than one hundred thousand dollars, personal property and equity in real property including the subject mortgage property. Income derived from family assets shall be considered as income. Equity is the difference between the market value of the property and the total outstanding principal of any loans secured by the property and other liens.

(2) Lump-sum additions to family assets such as inheritances, capital gains, insurance payments included under health, accident, hazard or worker's compensation policies and settlements, verdicts or awards for personal or property losses or transfer of assets without consideration within one year of the time of application. Pending claims for such items must be identified by the homeowner as contingent assets.

(e) The authority shall make a determination of eligibility for emergency mortgage assistance payments by the date thirty calendar days after the date of receipt of the mortgagor's application. During said thirty-day period no judgment of strict foreclosure or any judgment ordering foreclosure by sale shall be entered in any action for the foreclosure of any mortgage any mortgagee holds on the mortgagor's real property. No emergency mortgage assistance payments may be provided unless the authority finds that:

(1) The real property securing the mortgage is a one-to-four family owner-occupied residence, including, but not limited to, a single family unit in a common interest community, is the principal residence of the mortgagor and is located in this state;

(2) Payments, including amounts for taxes and insurance payments, including mortgage insurance, or for charges, assessments and fees associated with a condominium or common interest community, as such terms are defined in section 47-202, or any combination of such payments, whether or not such payments are made into escrow or impound accounts as reserves, owed by the mortgagor under any mortgage on such real property have been delinquent and the mortgagee, taxing authority, or unit owners association has indicated to the mortgagor its intention to foreclose;

(3) The mortgagor is a resident of this state and is suffering financial hardship which renders the mortgagor unable to correct the delinquency or delinquencies within a reasonable time and make full mortgage payments. For the purposes of subdivision (7) of this subsection, in order to determine whether the financial hardship is due to circumstances beyond the mortgagor's control, the authority may consider information regarding the mortgagor's employment, credit history and current and past household income, assets, total debt service, net worth, eligibility for other types of assistance and any other criteria or related factors it deems necessary and relevant;

(4) There is a reasonable prospect that the mortgagor will be able to resume full mortgage payments on the original, modified or refinanced mortgage within sixty months after the beginning of the period in which emergency mortgage assistance payments are provided in accordance with a written plan formulated or approved by the authority and pay the mortgage in full in level monthly payments of principal and interest, subject only to payment changes as provided in the mortgage, by its maturity date;

(5) The mortgagor has applied to the authority for emergency mortgage assistance payments on an application form prescribed by the authority which includes a financial statement disclosing all assets and liabilities of the mortgagor, whether singly or jointly held, and all household income regardless of source;

(6) Based on the financial statement, the mortgagor has insufficient household income or net worth to correct the delinquency or delinquencies within a reasonable period of time and make full mortgage payments;

(7) There is a reasonable prospect that the mortgagor, as determined by the authority, will be able to repay the emergency mortgage assistance within a reasonable amount of time under the terms of section 8-265hh, including through a refinancing of the mortgage, and the authority finds that, except for the current delinquency, the mortgagor has had a favorable residential mortgage credit history for the previous two years or period of ownership, whichever is less. For the purposes of this subdivision, if a mortgagor has been more than thirty days in arrears four or more times on a residential mortgage within the previous year, the mortgagor shall be ineligible for emergency mortgage assistance payments unless the mortgagor can demonstrate that the prior delinquency was the result of financial hardship due to circumstances beyond the mortgagor's control. In making a determination under this subsection, the authority may consider information regarding the structure of the mortgage, its repayment schedule, the length of time the mortgagor has lived in his or her home, and any other relevant factors or criteria it deems appropriate;

(8) The mortgagee is not otherwise prevented by law from foreclosing upon the mortgage;

(9) The mortgagor has not mortgaged the real property for commercial or business purposes;

(10) The mortgagor has not previously received emergency mortgage assistance payments from the authority, provided a mortgagor who has previously received such payments shall be eligible to reapply if the mortgagor has reinstated the mortgage and the mortgagor shall not have been delinquent for at least six consecutive months immediately following such reinstatement;

(11) The mortgagor is not in default under the mortgage except for the monetary delinquency referred to in subdivision (2) of this subsection; and

(12) The mortgagor meets such other procedural requirements as the authority may establish.

(P.A. 93-414, S. 4, 10; P.A. 94-185, S. 4, 10; P.A. 96-180, S. 12, 166; P.A. 08-176, S. 8; P.A. 09-209, S. 30; 09-219, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 127.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes in Subsec. (d), effective June 2, 1994; P.A. 96-180 amended Subsec. (b) by replacing Sec. 53a-157 with Sec. 53a-157b, effective June 3, 1996; P.A. 08-176 substituted in Subsec. (d)(1) “one-to-four family” for “single or two-family” and in Subsec. (d)(5) 60 months for 36 months, in Subsec. (d)(8) added reference to payment “through a refinancing of the mortgage”, changed period for a favorable credit history from 5 to 2 years and changed provision for arrears from 2 or more times within previous 2 years to 4 or more times within previous year, and made technical changes in Subsecs. (a) and (d), effective July 1, 2008; P.A. 09-209 added new Subsec. (a) re when mortgagor may apply for emergency mortgage assistance payments, redesignated existing Subsecs. (a) to (d) as Subsecs. (b) to (e), and amended redesignated Subsec. (e)(5) by adding “on the original, modified or refinanced mortgage”; P.A. 09-219 changed effective date of P.A. 09-209, S. 30, from October 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (d)(1) by limiting inclusion as assets of pensions and retirement funds to those valued in an amount greater than $100,000 and amended Subsec. (e) by adding references to condominium charges, assessments and fees, taxing authority and unit owners association, deleting “contractually” and making a technical change in Subdiv. (2), deleting former Subdiv. (3) re mortgage not insured by Federal Housing Administration, redesignating existing Subdivs. (4) to (13) as Subdivs. (3) to (12) and permitting the authority to consider the length of time the mortgagor has lived in the home in redesignated Subdiv. (7), effective June 15, 2012.



Section 8-265g - Mortgage assistance for low or moderate income families or persons.

(a) The Connecticut Housing Finance Authority, in consultation with the advisory panel established under section 8-265h, shall develop and administer a program of mortgage assistance to low or moderate income families or persons, as defined in section 8-243. In making mortgage assistance available under the program, the authority shall utilize down payment assistance or any other appropriate housing subsidies. The terms of any mortgage assistance shall allow the mortgagee to realize a reasonable portion of the equity gain upon sale of the mortgaged property.

(b) On or before March 15, 1998, and annually thereafter, the authority shall submit a report on the program to the advisory panel established pursuant to section 8-265h.

(P.A. 91-314, S. 2, 4; P.A. 92-69, S. 3, 5; P.A. 97-36, S. 2.)

History: P.A. 92-69 deleted provisions from Subsec. (a) limiting eligibility to first-time homebuyers who do not have a down payment or sufficient annual income to qualify for existing mortgage assistance programs; P.A. 97-36 changed annual report deadline in Subsec. (b) from January first to March fifteenth.



Section 8-265gg - Monthly payments. Calculation of amount. Procedures for review of mortgagor's financial circumstances. Modification to amount of payment.

(a) If the authority approves a mortgagor for assistance under the provisions of section 8-265ff, the authority shall make monthly emergency mortgage assistance payments directly to each mortgagee secured by the mortgagor's real property for a period not to exceed sixty months, either consecutively or nonconsecutively, except no such payments shall be made after sixty months have passed since the date of the initial payment. The total monthly payment made by the authority, to or on behalf of a mortgagor under subsection (c) of this section, shall be not more than twenty-eight per cent of one hundred forty per cent of annual area median income, as published by the United States Department of Housing and Urban Development, divided by twelve. Upon receipt of payment in full from a mortgagor of the monthly amount established under subsection (b) of this section, the authority shall pay to each mortgagee the full amount then due to the mortgagee pursuant to the terms of the mortgage without regard to any acceleration under the mortgage. Such payments shall include, but not be limited to, principal, interest, taxes, assessments and insurance premiums. The initial payment made by the authority to each mortgagee may be an amount which pays all arrearages and pays reasonable costs and reasonable attorney's fees incurred by the mortgagee in connection with foreclosure of the mortgage.

(b) A mortgagor on whose behalf the authority is making emergency mortgage assistance payments shall, during the period in which such assistance is provided, make monthly payments to the authority in lieu of the mortgagor's monthly mortgage payments. Such payments to the authority shall be in an amount which will cause the mortgagor's total housing expense to be less than or equal to thirty-five per cent of the mortgagor's aggregate family income. The mortgagor shall make such payments to the authority not later than seven days before each mortgage payment is due to the mortgagee.

(c) The amount by which the emergency mortgage assistance payments made by the authority to the mortgagee exceeds the payments made by the mortgagor to the authority shall be a loan in that amount made by the authority to the mortgagor. Any such loan shall be evidenced by such documents as the authority may require and shall be subject to repayment with interest and secured as provided in section 8-265hh.

(d) The authority shall establish procedures for periodic review of the mortgagor's financial circumstances for the purpose of determining the necessity for continuation, termination or adjustment of the amount of emergency mortgage assistance payments or adjustment of the payments by the mortgagor pursuant to subsection (b) of this section. Payments shall be discontinued when the authority determines that, due to changes in the mortgagor's financial condition, the payments are no longer necessary in accordance with the standards contained in section 8-265ff or the expiration of the sixty-month period of a mortgagor eligibility for such payments under subsection (e) of section 8-265ff, whichever is sooner, and a foreclosure of the mortgagor's mortgage may, at any time thereafter, proceed without further restriction or requirement under sections 8-265cc to 8-265hh, inclusive. The authority may adjust payments by the mortgagor pursuant to subsection (b) of this section based on a review under this subsection.

(e) If the mortgagor fails to pay to the authority any amounts due under subsection (b) of this section within seven days of the date due to the authority, the authority shall review the mortgagor's financial circumstances to determine whether the delinquency is the result of additional financial hardship due to circumstances beyond the mortgagor's control. If the delinquency is not the result of additional financial hardship due to circumstances beyond the mortgagor's control in the mortgagor's financial circumstances, the authority shall terminate emergency mortgage assistance payments and the foreclosure of the mortgagor's mortgage may, at anytime thereafter, continue without any further restriction or requirement under sections 8-265cc to 8-265kk, inclusive. If the delinquency is the result of a change in the mortgagor's financial circumstances, the authority may modify the mortgagor's required monthly payments to the authority.

(f) If any mortgagee scheduled to receive payments from the authority under the provisions of sections 8-265cc to 8-265kk, inclusive, fails to receive the full amount of such payment from the authority within thirty days of the scheduled due date, or if the mortgagor fails to observe and perform all of the terms, covenants and conditions of the mortgage, the mortgagee shall provide a fifteen-day notice to the authority and the foreclosure of the mortgagor's mortgage may, at any time thereafter, proceed without any further restriction or requirement under sections 8-265cc to 8-265kk, inclusive.

(P.A. 93-414, S. 5, 10; P.A. 94-185, S. 5, 10; P.A. 08-176, S. 9; P.A. 09-209, S. 32; 09-219, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 128.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes, effective June 2, 1994; P.A. 08-176 amended Subsec. (a) to change time limit for assistance payments from 36 to 60 months and change provision re initial payment to allow, rather than require, authority to pay an amount which pays all arrearages and reasonable costs and attorney's fees, and amended Subsec. (d) to change reference to mortgage eligibility period from 36 months to 60 months and to make a technical change, effective July 1, 2008; P.A. 09-209 made a technical change in Subsec. (d); P.A. 09-219 changed effective date of P.A. 09-209, S. 32, from October 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to prohibit payments from being made after 60 months have passed since date of initial payment, effective June 15, 2012.



Section 8-265h - Housing advisory panel.

(a) An advisory panel shall be established to perform the functions described in subsection (b) of this section consisting of eight members to be selected as follows: Two members shall be appointed by the Governor, one of whom shall be an executive director of a nonprofit corporation which provides housing in this state and one of whom shall be a realtor; four members shall be appointed by the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to housing, two of whom may be the cochairpersons of said committee and two of whom may be members of the General Assembly and two members shall be appointed by the ranking member of the House of Representatives of the joint standing committee of the General Assembly having cognizance of matters relating to housing. Each member of the panel shall serve for a term which is coterminous with the term of his appointing authority. A vacancy shall be filled by the original appointing authority for the balance of the unexpired term.

(b) The advisory panel shall: (1) Consult with and make recommendations to the Connecticut Housing Finance Authority regarding the implementation and administration of the mortgage assistance program established pursuant to section 8-265g, including the methods of allocation and the allocation of funds to be disbursed under such program; (2) review and evaluate, and monitor the impact of the program; and (3) report on the program to the General Assembly as may from time to time be requested.

(P.A. 91-314, S. 3, 4; P.A. 12-8, S. 2.)

History: P.A. 12-8 amended Subsec. (a) by changing “select committee” to “joint standing committee”, effective May 2, 2012.



Section 8-265hh - Repayment agreement.

(a) Upon approval of emergency mortgage assistance payments, the authority shall enter into an agreement with the mortgagor for repayment of all such assistance with interest as provided in this section. The agreement shall provide for monthly payments by the mortgagor after emergency mortgage assistance payments have ended and shall be subject to the following provisions:

(1) If the mortgagor's total housing expense, including projected repayments for mortgage assistance under this section, is greater than thirty-five per cent of the mortgagor's aggregate family income, repayment of the emergency mortgage assistance payments shall be deferred until such total housing expense, including projected repayments for mortgage assistance under this section, is less than or equal to thirty-five per cent of such aggregate family income;

(2) If repayment of emergency mortgage assistance payments is not made by the date the mortgage is paid in full, the mortgagor shall make monthly payments to the authority in an amount not less than the monthly mortgage payment until such assistance is repaid;

(3) Interest shall accrue on all emergency mortgage assistance payments made by the authority at a rate based upon the cost of funds to the state periodically determined by the State Treasurer in consultation with the authority. Interest shall start to accrue whenever the mortgagor is required to commence repayment under this section.

(b) Repayment of amounts owed to the authority from a mortgagor under the provisions of sections 8-265cc to 8-265kk, inclusive, shall be secured by a mortgage on the mortgagor's real property, provided said mortgage shall not be deemed to take priority over any other mortgage or lien in effect against such property on the date the emergency mortgage is recorded. The authority may allow subordination of its mortgage if such subordination is required to permit the mortgagor to obtain a home improvement loan for repairs necessary to preserve the property.

(c) The authority shall establish written procedures for periodic review of the mortgagor's financial circumstances to determine the amounts of repayment required under this section.

(d) All moneys received by the authority from mortgagors for repayment of emergency mortgage assistance payments shall be paid to the authority, deposited in such funds or accounts as the authority may establish from time to time for such purpose and be used solely for the purposes of the program established pursuant to sections 8-265cc to 8-265kk, inclusive.

(e) Any mortgagor who misrepresents any financial or other pertinent information in conjunction with the filing of an application for emergency mortgage assistance or modification of such assistance, may be denied assistance and required to immediately repay any amount of assistance already made. The mortgagee may, at any time thereafter, take any legal action to enforce the mortgage without further restrictions or requirements.

(f) The authority may take any action it deems appropriate to recover emergency mortgage assistance when the mortgagor fails to repay such assistance under the terms and conditions established under this section.

(P.A. 93-414, S. 6, 10; P.A. 94-185, S. 6, 10; P.A. 99-241, S. 6, 66; P.A. 08-176, S. 10; P.A. 09-209, S. 33; 09-219, S. 1.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes, effective June 2, 1994; P.A. 99-241 amended Subsec. (d) to provide that repayments received by the authority be deposited in the General Fund, effective July 1, 1999; P.A. 08-176 amended Subsec. (d) to replace requirement that moneys received be paid to State Treasurer and deposited in General Fund with requirement that moneys be used solely for purposes of program established pursuant to Secs. 8-265cc to 8-265kk, effective July 1, 2008; P.A. 09-209 amended Subsec. (a) by deleting former Subdiv. (1), redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3) and adding “including projected repayments for mortgage assistance under this section” in redesignated Subdiv. (1); P.A. 09-219 changed effective date of P.A. 09-209, S. 33, from October 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009.



Section 8-265i - Reverse annuity mortgage program.

(a) The Connecticut Housing Finance Authority shall implement a program under which reverse annuity mortgages may be issued to homeowners seventy years of age or older in need of long-term care to remain in their homes and to avoid entering a nursing home.

(b) Any mortgage shall be for a term of not more than six years. The Connecticut Housing Finance Authority shall establish written procedures, in accordance with section 1-121, setting forth eligibility criteria for homeowners and specifying medical and other costs that may be covered by loan payments.

(c) The Connecticut Housing Finance Authority shall not foreclose on any home with respect to which a loan has been made pursuant to this section as long as the homeowner to whom such loan was made continues to reside in such home. The Connecticut Housing Finance Authority shall, from its own resources, repay loans on properties not sold at the termination of the loan agreement with the owner due to the continued residence of such owner in such property.

(June Sp. Sess. P.A. 93-1, S. 40, 45; P.A. 06-196, S. 48; P.A. 10-32, S. 20.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010.



Section 8-265ii - Written procedures.

The Connecticut Housing Finance Authority shall adopt procedures in accordance with section 1-121 to implement the provisions of sections 8-265cc to 8-265hh, inclusive. Such procedures shall include the establishment of a process for notification to eligible mortgagors of the availability of funds under sections 8-265cc to 8-265kk, inclusive, and for notification to the mortgagee that an application has been received by or on behalf of the mortgagor and of the authority's determination of eligibility.

(P.A. 93-414, S. 7, 10; P.A. 94-185, S. 7, 10.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes, effective June 2, 1994.



Section 8-265jj - Filing of notice of agreement to participate in program with the authority.

Section 8-265jj is repealed, effective July 1, 2008.

(P.A. 94-185, S. 8, 10; P.A. 08-176, S. 84.)



Section 8-265kk - Notification by authority to participating mortgagees of unavailability of funds.

If funds are not available to provide emergency mortgage assistance payments to mortgagors in accordance with sections 8-265cc to 8-265kk, inclusive, the authority shall notify all mortgagees and shall not accept applications for emergency mortgage assistance payment. Upon receipt of such notice from the authority and until mortgagees receive a further notice from the authority that such funds are again available and applications for emergency mortgage assistance payments are again being accepted by the authority: (1) Mortgagees may commence foreclosure actions without first providing the notice set forth in subsection (a) of section 8-265ee; and (2) the foreclosure of mortgages by mortgagees may continue without any further restriction or requirement under the provisions of sections 8-265cc to 8-265kk, inclusive.

(P.A. 94-185, S. 9, 10.)

History: P.A. 94-185 effective June 2, 1994.



Section 8-265ll - Pilot program of revolving loans to developers for rehabilitation of existing housing.

(a) The Connecticut Housing Finance Authority, in conjunction with existing private lending programs and qualified lenders, shall develop a pilot program of revolving rehabilitation loans to developers, including nonprofit housing corporations, for the acquisition and rehabilitation of housing consisting of one to four dwelling units. Properties rehabilitated with loans made under this section shall be sold only to persons meeting eligibility requirements for financial assistance under programs operated by the authority. In making loans under this section, the authority may give priority to developers participating in local, state or federal programs financing the rehabilitation of housing.

(b) The authority shall adopt written procedures in accordance with section 1-121 establishing procedures for the application and distribution of loans under this section.

(P.A. 96-147, S. 1, 3.)

History: P.A. 96-147 effective July 1, 1996.



Section 8-265mm - Pilot program of home purchasing assistance for police officers.

(a) For purposes of this section:

(1) “Applicant” means a local or state police officer who applies for a loan under the home purchasing assistance program, established pursuant to subsection (b) of this section, for the purpose of financing the purchase of real estate.

(2) “Authority” means the Connecticut Housing Finance Authority.

(3) “Municipality” means a town, city or borough with a population of not less than forty-five thousand which, by resolution of its legislative body, elects to participate in the program established in accordance with subsection (b) of this section.

(4) “Real estate” means a one, two or three-family residence located in a participating municipality.

(5) “Targeted neighborhood” means an area designated by the legislative body of the municipality as an area where there has been a high incidence of crime or where the legislative body of the municipality determines that increased police presence is needed, where police officers participating in the home purchasing assistance program established pursuant to subsection (b) of this section shall reside.

(b) The Connecticut Housing Finance Authority shall develop and, in cooperation with participating municipalities, administer a pilot program of home purchasing assistance. The purpose of the program shall be to encourage local and state police officers to purchase and live in residential property in targeted neighborhoods located in the municipality by which they are employed to reduce crime by promoting community policing. The authority shall implement the pilot program in an amount not to exceed ten million dollars and in a manner designed to facilitate the purchase of real estate targeted neighborhoods in participating municipalities by providing low-interest loans to local and state police officers in accordance with the provisions of this section. The pilot program shall commence on January 1, 1997, and terminate on December 31, 1999.

(c) To be eligible for assistance under subsection (e) or (f) of this section, an applicant shall: (1) Be a local police officer employed by a municipal police department on a full-time or part-time basis or a state police officer; (2) certify intent to use the funds in connection with the purchase of real estate located in the municipality by which such applicant is employed as provided by this section; (3) certify intent to own and reside in such real estate on a permanent and full-time basis for at least seven years; (4) take title in such applicant's name and be the grantee or borrower, as the case may be under this section, and (5) in the case of a loan, agree to make monthly loan payments for a period not to exceed thirty years, in the manner prescribed by the authority pursuant to procedures adopted by the authority in accordance with subsection (i) of this section.

(d) A municipality may participate in the pilot program by (1) enrolling in the program established under this section in accordance with written procedures of the authority, (2) advising each applicant of the availability of down payment assistance under section 8-286 and low-interest loans through the authority and (3) designating one or more targeted neighborhoods in the municipality.

(e) (1) A municipality may make grants to applicants to pay for reasonable and bona fide closing costs, as described in subsection (i) of section 36a-563. The authority may provide a preference for loans under this section to applicants for loans for real estate located in a municipality in which grants are offered under this subsection.

(2) If a grantee ceases to be a local or state police officer prior to the end of the seventh year after the date on which such grant is made, or ceases to live in the residential property purchased with assistance provided under this section, the grantee shall reimburse the municipality for the amount of the grant within thirty days of receipt of written notice from the municipality that such reimbursement is due.

(f) Any applicant for a loan under this section shall be eligible for a loan for down payment assistance under section 8-286, except that the provisions of regulations adopted under section 8-289 concerning household income and equity contributions shall not apply to an applicant as defined in subsection (a) of this section.

(g) The authority shall issue mortgage revenue bonds pursuant to 26 USC Section 143 to provide sufficient funds for loans under this section. The interest rate on such loans shall be the lowest practicable which would create an incentive for applicants. Such loans shall satisfy the requirements of 26 USC Section 143, including, but not limited to, requirements for residence, sales, income and three-year requirements, as applicable, and the requirements of the Connecticut Housing Finance Home Mortgage Loan Program.

(h) The authority shall submit a report on the program to the General Assembly on or before October 1, 1997, and annually thereafter. Such report shall include programmatic data and may include recommendations for modifications to the program.

(i) The authority shall adopt written procedures in accordance with section 1-121 establishing procedures for the application and distribution of loans pursuant to subsection (f) of this section and the conditions for such loans.

(P.A. 96-147, S. 2, 3.)

History: P.A. 96-147 effective July 1, 1996.



Section 8-265nn - Pilot program for rehabilitation or refinancing of buildings with five to twenty-five dwelling units.

(a) The Connecticut Housing Finance Authority shall develop, in conjunction with private lenders and the Federal National Mortgage Association, a two-year pilot program to guarantee loans by approved lenders for the rehabilitation or refinancing of buildings with five to twenty-five dwelling units. The authority may fix a fee for the payment of any administrative cost incurred under the provisions of this section. Such fee may be computed as a percentage of the principal of the mortgage outstanding at the beginning of each mortgage year, but shall not be more than one-quarter of one per cent per year of such principal amount. The amount of such fee need not be uniform for all insured loans. Such fee shall be payable by mortgagors or mortgagees in such manner as prescribed by the authority. Such guarantees shall insure the lender against loss not to exceed twenty per cent of the principal due at the time of default.

(b) The authority shall adopt written procedures in accordance with the provisions of section 1-121 for the application and distribution of loans under this section.

(P.A. 97-307, S. 1, 4.)

History: P.A. 97-307 effective July 1, 1997.



Section 8-265o - Definitions.

As used in this section and sections 8-265p to 8-265v, inclusive:

(1) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(2) “Mortgage” means a mortgage deed or other instrument which constitutes a first or second consensual lien on one, two or three-family owner-occupied residential real property, including single-family units in a common interest community, located in this state;

(3) “Mortgagee” means mortgage lenders authorized to originate mortgage loans in this state; and

(4) “Mortgagor” means the owner-occupant of one, two or three-family residential real property located in this state who is also the borrower under a mortgage encumbering such real property.

(P.A. 93-308, S. 3, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265oo - Residential mortgage loan refinancing guarantee program.

(a) As used in this section:

(1) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(2) “Mortgage” means a mortgage deed or other instrument that constitutes a first consensual lien on one, two or three-family owner-occupied residential real property located in this state;

(3) “Mortgagee” means mortgage lenders authorized to originate mortgage loans in this state; and

(4) “Mortgagor” means the owner-occupant of one, two or three-family residential real property located in this state who is also the borrower under a mortgage encumbering such real property.

(b) It being in the public interest for the state to extend mortgage guarantees to mortgage lending institutions to provide refinancing for mortgage loans when the decline of home values has precluded such lending, the Connecticut Housing Finance Authority shall establish and administer a program of loan guarantees to work in conjunction with loan programs established by secondary market investors to allow mortgagees to refinance residential mortgage loans when a decrease in the appraised value of the real property securing the mortgage might otherwise preclude such lending. The authority shall adopt procedures in accordance with the provisions of section 1-121 no later than January 1, 2000, to carry out the provisions of this section. Such procedures may establish a fee for such mortgage guarantee.

(c) The authority shall implement the program established by this section within the resources allocated by the State Bond Commission to the Department of Housing for the purposes of a grant to the authority for the purposes of this section, in a manner designed to facilitate the qualifications of mortgage guarantees under such program for sale to one or more secondary mortgage markets for such loans. The authority shall explore options that maximize the funds made available, including, but not limited to, the opportunity to minimize the state's exposure through insurance alternatives.

(d) (1) The authority is authorized to enter into loan guarantee agreements with secondary market investors or lenders who meet criteria established by the authority in procedures adopted pursuant to subsection (b) of this section. The authority shall make available to the general public a description of the residential mortgage refinancing guarantee program, including, but not limited to, information regarding participation of mortgagees in the program, eligibility criteria and the terms and conditions of the mortgage guarantee.

(2) Mortgagees may participate in the program by entering into a mortgage guarantee agreement with the authority. Mortgagees participating in the program shall process and underwrite mortgage guarantees in accordance with the provisions of this section and with the procedures adopted pursuant to subsection (b) of this section.

(e) Mortgagors eligible for refinanced mortgages under this program shall meet the criteria established in the procedures adopted pursuant to subsection (b) of this section, including, but not limited to:

(1) The mortgagor shall occupy the property as such mortgagor's primary residence, and shall continue such occupancy for five years after the date of the refinancing under this section;

(2) The mortgagor shall have received the primary mortgage on the property no earlier than January 1, 1986, and no later than December 31, 1992;

(3) The mortgagor shall have a primary mortgage on the property with a loan to value ratio of no more than one hundred twenty-five per cent, and a recent full appraisal of the property in accordance with secondary market standards shall be required;

(4) The mortgagor shall have no second mortgage on the property except a second mortgage where repayment is waived after a certain period of time has elapsed; and

(5) No mortgagor shall participate in this program if such mortgagor currently has other refinancing alternatives.

(f) Any mortgagee or mortgagor seeking a mortgage guarantee shall provide such information to the authority as the authority deems reasonably necessary.

(g) Mortgages refinanced pursuant to this section shall be underwritten using secondary market standards, except:

(1) The household income of the mortgagor shall not exceed one hundred twenty per cent of the state median income;

(2) The mortgagor shall have been current on the payments on the mortgage loan for the most recent twenty-four-month period; and

(3) The credit rating of the mortgagor shall meet the secondary market standards.

(h) The amount of any mortgage guarantee provided under this section shall be reviewed and approved by the authority. The guarantee shall secure the mortgagee up to the amount of the guarantee for any loss incurred by the mortgagee because of default by the mortgagor including losses in principal balance.

(i) The authority may terminate any mortgage guarantee if the mortgagee misrepresents any information pertaining to the application for a mortgage guarantee or fails to comply with any term of the mortgage guarantee agreement in connection with the mortgage guarantee.

(P.A. 99-262, S. 1, 3; P.A. 00-183; P.A. 13-234, S. 2.)

History: P.A. 99-262 effective July 1, 1999; P.A. 00-183 amended Subsec. (e) to delete former Subdiv. (5) requiring that a mortgagor carry mortgage insurance on property in a second mortgage and renumber Subdiv. (6) as Subdiv. (5); pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subsec. (c), effective June 19, 2013.



Section 8-265p - Residential mortgage refinancing guarantee program.

The authority shall establish, within the resources allocated by the State Bond Commission to the Department of Housing for the purposes of sections 8-265o to 8-265v, inclusive, a residential mortgage guarantee program. The purpose of the program shall be to enable residential mortgagors to obtain mortgage credit, otherwise unavailable, for the refinancing of existing mortgages. The authority shall implement the program in a manner designed to facilitate the qualifications of the loans guaranteed under the program for sale to one or more secondary mortgage markets for such loans. The authority shall compute the amount of guarantees authorized for the purposes of sections 8-265o to 8-265v, inclusive, on the basis of not more than ten times the resources allocated by the State Bond Commission to the Department of Housing for such purposes, including fees received pursuant to section 8-265t.

(P.A. 93-308, S. 4, 12; 93-435, S. 94, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing, effective June 19, 2013.



Section 8-265pp - Mortgage assistance program for certain teachers.

The Connecticut Housing Finance Authority shall develop and administer a program of mortgage assistance to certified teachers (1) employed by priority school districts pursuant to section 10-266p, (2) employed by transitional school districts pursuant to section 10-263c, (3) employed by technical high schools located in such priority or transitional school districts, or (4) who teach in a subject matter shortage area pursuant to section 10-8b. Such assistance shall be available to eligible teachers for the purchase of a house as their principal residence, provided, in the case of a teacher employed by a priority or a transitional school district, or by a technical high school located in a priority or transitional school district, the house is located in such district. In making mortgage assistance available under the program, the authority shall utilize down payment assistance or any other appropriate housing subsidies. The terms of any mortgage assistance shall allow the mortgagee to realize a reasonable portion of the equity gain upon sale of the mortgaged property.

(P.A. 00-187, S. 26, 75; P.A. 01-173, S. 57, 67; P.A. 03-278, S. 23; P.A. 12-116, S. 87.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 renumbered Subdiv. (3) as Subdiv. (4) and added new Subdiv. (3) re teachers employed by regional vocational-technical schools located in priority or transitional school districts, required the house being purchased to be located in such district and defined “minorities”, effective July 1, 2001; P.A. 03-278 made a technical change, effective July 9, 2003; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012.



Section 8-265q - Mortgagee participation.

(a) Mortgage loan guarantees issued by the authority under the provisions of sections 8-265o to 8-265v, inclusive, shall be in the form of a guarantee from the authority to an approved mortgagee. Mortgagees may participate in the program by entering into a mortgage guarantee agreement with the authority. Mortgagees participating in the program shall process and underwrite loan guarantees in accordance with the provisions of sections 8-265o to 8-265v, inclusive, and written procedures adopted thereunder and in accordance with the terms of the mortgage guarantee agreement. No loan guarantee shall be issued after June 30, 1995.

(b) Any mortgagee seeking a loan guarantee and any mortgagor seeking to have a loan guaranteed shall provide such information to the authority as the authority deems necessary. The information shall be provided on a form prescribed by the authority. Any information required by the authority in connection with an application for a mortgage loan guarantee shall be provided subject to the penalty for false statement under section 53a-157b. No guarantee shall be valid until approved by the authority.

(P.A. 93-308, S. 5, 12; 93-435, S. 94, 95; P.A. 96-180, S. 11, 166.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 96-180 amended Subsec. (b) by replacing reference to Sec. 53a-157 with reference to Sec. 53a-157b, effective June 3, 1996.



Section 8-265qq - Assessment increase deferred for rehabilitated properties.

(a) The legislative body of any municipality or part thereof designated as a participating municipality by the Connecticut Housing Finance Authority, for purposes of the Urban Rehabilitation Homeownership Program, may, by ordinance, authorize such municipality to enter into a written agreement with any owner of any real property located in such municipality or eligible part thereof who agrees to rehabilitate such real property with assistance provided by the Connecticut Housing Finance Authority under said program. Such agreement shall provide that any increase in assessment attributable to such rehabilitation shall be deferred for a period of five years from the date such rehabilitation is completed.

(b) Any such assessment increase deferral agreement shall provide for (1) the completion of such rehabilitation by a date fixed, (2) the inspection and certification by the local building official that the completed rehabilitation is in conformance with such provisions of the state building and health codes and the local housing code as may apply, and (3) the continued residence of the applicant in such property during the period of said deferral. Said agreement shall further provide that, in the event of a general revaluation by the municipality in the year in which such rehabilitation is completed resulting in any increase in the assessment of such property, only that portion of the increase resulting from such rehabilitation shall be deferred; and in the event of a general revaluation in any year after the year in which such rehabilitation is completed, such deferred assessment shall be increased or decreased in proportion to the increase or decrease in the total assessment on such property as a result of such general revaluation.

(June Sp. Sess. P.A. 01-9, S. 81, 131.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001.



Section 8-265r - Eligibility of loans.

No loan shall be eligible for a guarantee under the program established pursuant to sections 8-265o to 8-265v, inclusive, unless the authority determines that (1) the loan to be guaranteed is a refinancing of existing debt secured by one or more mortgages and is in an amount not exceeding the amount necessary to retire the current balance of existing loans secured by first and second mortgage liens, plus reasonable customary fees and expenses incurred in connection with the refinancing transaction, including the origination fee paid to the authority pursuant to section 8-265t, (2) the mortgagor and the terms of the loan being guaranteed would be approved by the originating lender on terms, conditions and underwriting standards generally applicable for such loans, except that the current appraised value of the real property securing the proposed refinancing does not satisfy the loan to value ratio requirements of the mortgagee and (3) the terms and conditions of the loan are acceptable to the authority.

(P.A. 93-308, S. 6, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265rr - Mortgage refinancing program for homeowners with adjustable rate mortgages.

(a) As used in this section, “authority” means the Connecticut Housing Finance Authority created under section 8-244.

(b) The authority is authorized to continue to develop and implement a program for home mortgage refinancing for homeowners with fixed or adjustable rate mortgages as an additional purpose pursuant to the provisions of subdivision (32) of section 8-250. Such program shall (1) include making mortgage loans to borrowers who (A) are deemed eligible by the authority, and (B) purchase foreclosed or abandoned properties or properties conveyed by deed in lieu of foreclosure or short sale; or (2) be undertaken by the authority consistent with and subject to its contractual obligations to its bondholders in an initial amount of forty million dollars under terms and conditions determined by the authority.

(P.A. 08-176, S. 1; P.A. 09-209, S. 31; June Sp. Sess. P.A. 10-2, S. 7.)

History: P.A. 08-176 effective June 12, 2008; P.A. 09-209 amended Subsec. (b) by changing “adjustable rate mortgages” to “fixed or adjustable rate mortgages”, effective July 9, 2009; June Sp. Sess. P.A. 10-2 amended Subsec. (b) by adding Subdiv. (1) specifying that program shall include making mortgage loans to borrowers who are deemed eligible by authority and purchase certain qualified properties and by inserting Subdiv. (2) designator, effective July 1, 2010.



Section 8-265s - Amount of guarantee. Record of payments to honor guarantees. Notification to State Treasurer.

(a) The maximum amount of any guarantee issued by the authority under the provisions of sections 8-265o to 8-265v, inclusive, shall be in an amount equal to the difference between eighty per cent of the appraised value of the real property securing the loan and the amount of the new loan, provided the maximum amount of any guarantee shall not exceed the difference between eighty per cent of the appraised value of the real property securing the loan and one hundred twenty-five per cent of the appraised value of such real property.

(b) The guarantee shall secure the mortgagee up to the amount of the guarantee for any loss incurred by the mortgagee because of default of the mortgagor, including losses in principal balance, interest and fees and expenses due to foreclosure.

(c) The authority shall maintain a record of payments made to honor loan guarantees issued under the provisions of sections 8-265o to 8-265v, inclusive. The authority shall notify the State Treasurer when the cumulative total of such payments equals or exceeds two million dollars. Such notice shall include the total amount of payments made and an estimate of the date that the resources available for the purpose of sections 8-265o to 8-265v, inclusive, will be depleted. When the amounts expended to honor loan guarantees exceed four million dollars, the authority immediately shall cease to issue loan guarantees and shall notify the State Treasurer of the total amount of payments made and that it has ceased issuing loan guarantees. When all funds available for the purposes of sections 8-265o to 8-265v, inclusive, are expended, the State Treasurer shall advance such funds from the General Fund as needed to honor outstanding guarantees as they become due and payable, provided such amount shall not exceed five million dollars. Such funds shall be deemed appropriated for such purposes.

(P.A. 93-308, S. 7, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265ss - Homeowner’s Equity Recovery Opportunity loan program.

(a) As used in this section:

(1) “Authority” means the Connecticut Housing Finance Authority created under section 8-244;

(2) “Mortgage” means a mortgage deed or other instrument which constitutes a first or second consensual lien on one-to-four family owner-occupied residential real property located in this state, including, but not limited to, a single-family unit in a common interest community, securing a loan made primarily for personal, family or household purposes;

(3) “Borrower” means the owner-occupant of a one-to-four family residential real property located in this state, including, but not limited to, a single-family unit in a common interest community, who has a mortgage encumbering such real property;

(4) “Lender” means the original lender under a mortgage, or its agents, successors or assigns; and

(5) “HERO program” means the Homeowner’s Equity Recovery Opportunity loan program.

(b) The authority is authorized to develop and implement the HERO program as an additional purpose pursuant to the provisions of subdivision (32) of section 8-250. The HERO program shall be undertaken by the authority consistent with and subject to its contractual obligations with its bondholders in an initial amount of thirty million dollars.

(c) On and after July 1, 2008, the authority shall implement the HERO program in accordance with this section. Said program shall offer, within available funds, financing through the following mechanism: The authority shall purchase mortgages directly from lenders and then place borrowers it determines to be eligible on an affordable repayment plan or make mortgage loans to borrowers who it determines to be eligible and who purchase foreclosed or abandoned properties or properties conveyed by deed in lieu of foreclosure or short sale. All borrowers approved by the authority for the program shall attend in-person financial counseling at an authority-approved agency.

(d) A HERO loan shall: (1) Be a mortgage for up to thirty years in an amount determined by the authority; (2) provide an interest rate at an amount determined by the authority; (3) be serviced by the authority or its agents; and (4) have property taxes and insurance, including mortgage insurance, homeowners insurance and, if applicable, flood insurance, included in the borrower’s monthly payment amount.

(e) For purposes of the HERO program, the authority shall purchase mortgages directly from lenders and make a HERO loan available to borrowers whose mortgages have been purchased by the authority and who have been determined by the authority to be eligible. A borrower shall be eligible if the HERO loan is in the first lien position, and if, in the authority’s determination, the borrower has: (1) Made an effort to meet his or her financial obligations to the best of the borrower’s ability; (2) sufficient and stable income to support timely repayment of a HERO loan; (3) legal title to the mortgaged property and resides in it as the borrower’s permanent residence; and (4) if the borrower has stopped making monthly payments, the ability to account for the borrower’s cash flow by showing how those funds were escrowed, saved or redirected. The authority shall make a determination of eligibility for the HERO program no later than thirty calendar days after the date of receipt of the borrower’s application.

(f) The borrower shall apply for a HERO loan on the form provided by the authority. The borrower shall complete and sign the application subject to the penalty for false statement under section 53a-157b. Any borrower who misrepresents any financial or other pertinent information in conjunction with the filing of an application for a HERO loan may be denied assistance. The borrower shall provide the authority with full disclosure of all assets and liabilities, whether singly or jointly held, and all household income regardless of source. For purposes of this subsection, both of the following are included as assets:

(1) The sum of the household’s savings and checking accounts, market value of stocks, bonds and other securities, other capital investments, pensions and retirement funds, personal property and equity in real property including the subject mortgage property. Income derived from family assets shall be considered as income. Equity is the difference between the market value of the property and the total outstanding principal of any loans secured by the property and other liens.

(2) Lump-sum additions to family assets such as inheritances, capital gains, insurance payments included under health, accident, hazard or worker’s compensation policies and settlements, verdicts or awards for personal or property losses or transfer of assets without consideration within one year of the time of application. Pending claims for such items must be identified by the borrower as contingent assets.

(g) On or before July 1, 2008, the authority shall adopt procedures in accordance with section 1-121 to implement the provisions of this section.

(P.A. 08-176, S. 2; June Sp. Sess. P.A. 10-2, S. 8; P.A. 15-118, S. 27.)

History: P.A. 08-176 effective June 12, 2008; June Sp. Sess. P.A. 10-2 amended Subsec. (c) by authorizing authority to make mortgage loans to eligible borrowers who purchase certain eligible properties, effective July 1, 2010; P.A. 15-118 made a technical change in Subsec. (d).



Section 8-265t - Points. Annual premium.

The mortgagor, in consideration of the guarantee from the authority to the mortgagee, shall pay at the time of the closing of the loan being guaranteed an amount equal to two per cent of the amount of the guarantee. Such payment may be included in the amount borrowed in the refinancing transaction which is the subject of the guarantee. The mortgagor shall also pay to the authority an annual premium of one-half of one per cent of the amount of the guarantee. The premium shall be charged annually and paid monthly to the authority. Fees paid pursuant to this section shall be used for the purposes of sections 8-265o to 8-265v, inclusive.

(P.A. 93-308, S. 8, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265u - Termination of loan guarantee.

The authority may terminate any loan guarantee if the mortgagee misrepresents any information pertaining to the guarantee or fails to comply with any term of the mortgage guarantee agreement in connection with the guarantee of the underlying loan.

(P.A. 93-308, S. 9, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265v - Written procedures.

Not more than thirty days after June 9, 1993, the authority shall adopt written procedures in accordance with the provisions of section 1-121 to implement sections 8-265o to 8-265v, inclusive.

(P.A. 93-308, S. 10, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265w - Bond issue authorized.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Housing for the purpose of (1) a grant to the Connecticut Housing Finance Authority for the purposes of sections 8-265o to 8-265v, inclusive, and (2) for loans or deferred loans by the Department of Housing pursuant to sections 8-283 to 8-289, inclusive. Any proceeds authorized or allocated by the commission for loans or deferred loans pursuant to sections 8-283 to 8-289, inclusive, shall not be deemed to be authorized, allocated or available for the purposes of sections 8-265o to 8-265v, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 93-308, S. 11, 12; 93-435, S. 94, 95; P.A. 95-1, S. 1, 2; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 95-1 amended Subsec. (b) to authorize use of proceeds for home ownership loans from the Department of Housing, effective February 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Department of Economic and Community Development were changed editorially by the Revisors to references to Department of Housing in Subsec. (b), effective June 19, 2013.






Chapter 135 - Department of Housing: Uniform Relocation Assistance Act

Section 8-266 - Short title: Uniform Relocation Assistance Act. Purpose. Policy.

This chapter shall be known as the “Uniform Relocation Assistance Act”. The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced by the acquisition of real property by state and local land acquisition programs, by building code enforcement activities, or by a program of voluntary rehabilitation of buildings or other improvements conducted pursuant to governmental supervision. Such policy shall be uniform as to (1) relocation payments, (2) advisory assistance, (3) assurance of availability of standard housing, and (4) state reimbursement for local relocation payments under state assisted and local programs.

(1971, P.A. 838, S. 1.)

Cited. 192 C. 207; 215 C. 437.

Cited. 5 CA 219; 32 CA 636.



Section 8-267 - Definitions.

As used in this chapter:

(1) “State agency” means any department, agency or instrumentality of the state or of a political subdivision of the state, or local housing authorities, or any department, agency or instrumentality of two or more political subdivisions of the state, but shall not include community housing development corporations authorized under section 8-217;

(2) “Person” means any individual, partnership, corporation, limited liability company or association;

(3) “Displaced person” means (A) any person who, on or after July 6, 1971, moves from real property, or moves his or her personal property from real property, as a result of the acquisition of such real property, in whole or in part, or as the result of the written order of the acquiring agency to vacate real property, for a program or project undertaken by or supervised by a state agency or unit of local government and solely for the purposes of subsections (a) and (b) of section 8-268 and section 8-271 as a result of the acquisition of or as a result of the written order of the acquiring agency to vacate other real property, on which such person conducts a business or farm operation, for such program or project; or (B) any person who so moves as the direct result of code enforcement activities or a program of rehabilitation of buildings pursuant to such governmental program or under such governmental supervision, except a business which moves from real property or which moves its personal property from real property acquired by a state agency when such move occurs at the end of a lease term or as a result of eviction for nonpayment of rent, provided the state agency acquired the property at least ten years before the move;

(4) “Nonprofit organization” means an association incorporated under chapter 598 or 602, or any predecessor statutes thereto;

(5) “Business” means any lawful activity, excepting a farm operation, conducted primarily (A) for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing or marketing of products, commodities or any other personal property; (B) for the sale of services to the public; (C) by a nonprofit organization; or (D) solely for the purposes of subsection (a) of section 8-268, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted;

(6) “Farm operation” means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support;

(7) “Mortgage” means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, under the laws of this state, together with the credit instruments, if any, secured thereby.

(1971, P.A. 838, S. 2; P.A. 79-518, S. 1, 6; P.A. 95-79, S. 16, 189; P.A. 98-246, S. 1; June Sp. Sess. P.A. 98-1, S. 104, 121; P.A. 06-196, S. 191; P.A. 07-217, S. 36.)

History: P.A. 79-518 added reference to programs or projects “supervised by” as well as undertaken by state or local government or agency in Subdiv. (3); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-246 redefined “displaced person” to exclude a business moving at the end of a lease from real property acquired by a state agency; June Sp. Sess. P.A. 98-1 revised effective date of P.A. 98-246 but without affecting this section; P.A. 06-196 made technical changes in Subdiv. (4), effective June 7, 2006; P.A. 07-217 made technical changes in Subdiv. (3), effective July 12, 2007.

Cited. 192 C. 207.



Section 8-267a - Compliance with federal Uniform Relocation Assistance and Real Property Acquisition Policies Act.

All state agencies, as defined in section 8-267, are authorized to comply with the applicable provisions of 42 USC Sections 4601– 4655 and any subsequent amendments, for the purpose of participating in a federal or federally assisted project or program.

(P.A. 88-255.)



Section 8-268 - Payment for displacement expenses and losses. Moving expenses and dislocation allowances. Fixed payments. Landlord's responsibility in certain cases.

(a) Whenever a program or project undertaken by a state agency or under the supervision of a state agency will result in the displacement of any person on or after July 6, 1971, the head of such state agency shall make payment to any displaced person, upon proper application as approved by such agency head, for (1) actual reasonable expenses in moving himself, his family, business, farm operation or other personal property, (2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the state agency, and (3) actual reasonable expenses in searching for a replacement business or farm, provided, whenever any tenant in any dwelling unit is displaced as the result of the enforcement of any code to which this section is applicable by any town, city or borough or agency thereof, the landlord of such dwelling unit shall be liable for any payments made by such town, city or borough pursuant to this section or by the state pursuant to subsection (b) of section 8-280, and the town, city or borough or the state may place a lien on any real property owned by such landlord to secure repayment to the town, city or borough or the state of such payments, which lien shall have the same priority as and shall be filed, enforced and discharged in the same manner as a lien for municipal taxes under chapter 205.

(b) Any displaced person eligible for payments under subsection (a) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (a) of this section may receive a moving expense allowance, determined according to a schedule established by the state agency, not to exceed three hundred dollars and a dislocation allowance of two hundred dollars.

(c) Any displaced person eligible for payments under subsection (a) of this section who is displaced from the person's place of business or from the person's farm operation and who elects to accept the payment authorized by this subsection in lieu of the payment authorized by subsection (a) of this section, may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall not be less than two thousand five hundred dollars nor more than ten thousand dollars. In the case of a business no payment shall be made under this subsection unless the state agency is satisfied that the business (1) cannot be relocated without a substantial loss of its existing patronage, and (2) is not a part of a commercial enterprise having at least one other establishment not being acquired by the state, which is engaged in the same or similar business. For purposes of this subsection, “average annual net earnings” means one half of any net earnings of the business or farm operation, before federal, state and local income taxes, during the two taxable years immediately preceding the taxable year in which such business or farm operation moves from the real property acquired for such project, or during such other period as such agency determines to be more equitable for establishing such earnings, and includes any compensation paid by the business or farm operation to the owner, the owner's spouse or the owner's dependents during such period.

(d) Notwithstanding the provisions of this section, in the case of displacement of a person on or after October 1, 2007, because of acquisition of real property by a redevelopment agency pursuant to section 8-128, a development agency pursuant to section 8-193, or an implementing agency pursuant to section 32-224, pursuant to a redevelopment plan approved under chapter 130 or a development plan approved under chapter 132 or 588l, the agency shall make relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder if payments under said act and regulations would be greater than payments under this section and sections 8-269 and 8-270.

(1971, P.A. 838, S. 3; P.A. 79-518, S. 2, 6; P.A. 82-399, S. 1; P.A. 86-307, S. 8, 12; P.A. 05-288, S. 46; P.A. 07-141, S. 13.)

History: P.A. 79-518 amended Subsec. (a) by adding reference to programs or projects supervised by state agency and deleting reference to “acquisition of real property for” such programs or projects; P.A. 82-399 amended Subsec. (a) to provide for the liability of the landlord in certain code enforcement cases; P.A. 86-307 amended Subsec. (a) to make landlord liable for any payments made “by the state pursuant to subsection (b) of section 8-280” and to allow state to place lien on real property owned by landlord to secure repayment; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; P.A. 07-141 made technical changes in Subsec. (c) and added Subsec. (d) re displacement assistance pursuant to federal requirements because of acquisition pursuant to Sec. 8-128, 8-193 or 32-224, effective October 1, 2007, and applicable to property acquired on or after that date.

Cited. 192 C. 207; 233 C. 296.

Cited. 5 CA 219; 19 CA 360.

Cited. 43 CS 457.



Section 8-269 - Additional payment to owner displaced from dwelling.

(a) In addition to payments otherwise authorized by this chapter, the state agency shall make an additional payment not in excess of fifteen thousand dollars to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements: (1) The amount, if any, which when added to the acquisition cost of the dwelling acquired, equals the reasonable cost of a comparable replacement dwelling which is a decent, safe and sanitary dwelling adequate to accommodate such displaced person, reasonably accessible to public services and places of employment and available on the private market. All determinations required to carry out this subdivision shall be made by the applicable regulations issued pursuant to section 8-273; (2) the amount, if any, which will compensate such displaced person for any increased interest cost which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate on savings deposits by commercial banks in the general area in which the replacement dwelling is located; (3) reasonable expenses incurred by such displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a replacement dwelling which is decent, safe and sanitary not later than the end of the one year period beginning on the date on which he receives final payment of all costs of the acquired dwelling, or on the date on which he moves from the acquired dwelling, whichever is the later date.

(c) Notwithstanding the provisions of this section, in the case of displacement of a person on or after October 1, 2007, because of acquisition of real property by a redevelopment agency pursuant to section 8-128, a development agency pursuant to section 8-193, or an implementing agency pursuant to section 32-224, pursuant to a redevelopment plan approved under chapter 130 or a development plan approved under chapter 132 or 588l, the agency shall make relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder if payments under said act and regulations would be greater than payments under this section and sections 8-268 and 8-270.

(1971, P.A. 838, S. 4; P.A. 06-196, S. 49; P.A. 07-141, S. 14.)

History: P.A. 06-196 made a technical change in Subsec. (a)(1), effective June 7, 2006; P.A. 07-141 added Subsec. (c) re displacement assistance pursuant to federal requirements because of acquisition pursuant to Sec. 8-128, 8-193 or 32-224, effective October 1, 2007, and applicable to property acquired on or after that date.

Adequate facts within the record to support and justify conclusions reached by hearing board recommending denial of additional payment. 34 CS 201.



Section 8-270 - Additional payment for persons displaced from dwelling. Landlord's responsibility in certain cases.

(a) In addition to amounts otherwise authorized by this chapter, a state agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under section 8-269, which dwelling was actually and lawfully occupied by such displaced person for not less than ninety days prior to the initiation of negotiations for acquisition of such dwelling under the program or project which results in such person being displaced. Such payment shall be either (1) the amount necessary to enable such displaced person to lease or rent for a period not to exceed four years, a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable with regard to public utilities and public and commercial facilities, and reasonably accessible to such displaced person's place of employment, but not to exceed four thousand dollars, or (2) the amount necessary to enable such displaced person to make a down payment, including reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable with regard to public utilities and public and commercial facilities, but not to exceed four thousand dollars, except that if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars in making the downpayment, and provided, whenever any tenant in any dwelling unit is displaced as the result of the enforcement of any code to which this section is applicable by any town, city or borough or agency thereof, the landlord of such dwelling unit shall be liable for any payments made by such town, city or borough pursuant to this section or by the state pursuant to subsection (b) of section 8-280, and the town, city or borough or the state may place a lien on any real property owned by such landlord to secure repayment to the town, city or borough or the state of such payments, which lien shall have the same priority as and shall be filed, enforced and discharged in the same manner as a lien for municipal taxes under chapter 205.

(b) Notwithstanding the provisions of this section, in the case of displacement of a person on or after October 1, 2007, because of acquisition of real property by a redevelopment agency pursuant to section 8-128, a development agency pursuant to section 8-193, or an implementing agency pursuant to section 32-224, pursuant to a redevelopment plan approved under chapter 130 or a development plan approved under chapter 132 or 588l, the agency shall make relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder if payments under said act and regulations would be greater than payments under this section and sections 8-268 and 8-269.

(1971, P.A. 838, S. 5; P.A. 79-518, S. 3, 6; P.A. 80-483, S. 29, 186; P.A. 82-399, S. 2; P.A. 86-307, S. 9, 12; P.A. 07-141, S. 15.)

History: P.A. 79-518 specified that ninety-day occupation period pertains to time prior to initiation of negotiations for acquisition “under the program or project which results in such person being displaced”; P.A. 80-483 made technical changes; P.A. 82-399 provided for the liability of the landlord in certain code enforcement cases; P.A. 86-307 made landlord liable for any payments made “by the state pursuant to subsection (b) of section 8-280” and allowed state to place lien on real property owned by landlord to secure repayment; P.A. 07-141 designated existing provisions as Subsec. (a), made technical changes therein, and added Subsec. (b) re displacement assistance pursuant to federal requirements because of acquisition pursuant to Sec. 8-128, 8-193 or 32-224, effective October 1, 2007, and applicable to property acquired on or after that date.

Cited. 192 C. 207.

Cited. 13 CA 205.



Section 8-270a - Actions against landlords by towns, cities and boroughs and the state.

If any landlord fails to reimburse any town, city or borough for any payments which the town, city or borough has made to any displaced tenant and for which the landlord is liable pursuant to section 8-268 or 8-270, such town, city or borough or the state pursuant to subsection (b) of section 8-280 may bring a civil action against such landlord in the superior court for the judicial district in which the town, city or borough is located or for the judicial district in which such landlord resides for the recovery of such payments, and for the costs, together with reasonable attorney's fees, of the town, city or borough or the state in bringing such action. In any such action, it shall be an affirmative defense for the landlord that the displacement was not the result of the landlord's violation of section 47a-7.

(P.A. 82-399, S. 3; P.A. 86-307, S. 10, 12.)

History: P.A. 86-307 allowed state, “pursuant to subsection (b) of section 8-280”, to bring civil action against landlord.

Cited. 192 C. 207.



Section 8-271 - Relocation assistance advisory program.

(a) Whenever a program or project undertaken by a state agency or under the supervision of a state agency will result in the displacement of any person on or after July 6, 1971, such agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services described herein. If the state agency determines that any person occupying property immediately adjacent to any real property acquired is caused substantial economic injury because of such acquisition, it may offer such person relocation advisory services under such program.

(b) Each relocation advisory assistance program required by subsection (a) of this section shall include such measures, facilities, or services as may be necessary or appropriate in order (1) to determine the needs, if any, of displaced persons for relocation assistance; (2) to provide current and continuing information on the availability, prices and rentals, of comparable decent, safe and sanitary sales and rental housing, and of comparable commercial properties and locations for displaced businesses; (3) to assure that, within a reasonable period of time, prior to displacement there will be available in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced, decent, safe and sanitary dwellings, as defined by the Commissioner of Transportation for transportation projects and by the Commissioner of Housing for all other state agency programs and projects, equal in number to the number of and available to such displaced persons who require such dwellings and reasonably accessible to their places of employment, except that the Commissioner of Transportation for transportation projects and the Commissioner of Housing for all other state agency programs and projects may prescribe by regulation situations when such assurances may be waived; (4) to assist a displaced person displaced from the person's business or farm operation in obtaining and becoming established in a suitable replacement location; (5) to supply information concerning federal and state housing programs, disaster loan programs and other federal and state programs offering assistance to displaced persons; (6) to provide other advisory assistance services to displaced persons in order to minimize hardship to such persons in adjusting to relocation.

(c) The heads of state agencies shall coordinate relocation activities with project work, and other planned or proposed governmental actions in the community or nearby areas which may affect the carrying out of the relocation assistance programs.

(1971, P.A. 838, S. 6; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-518, S. 4, 6; 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 37; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-518 amended Subsec. (a) by adding reference to programs or projects supervised by state agency and deleting reference to “acquisition of real property for” such programs or projects; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsec. (b), effective June 19, 2013.

Cited. 192 C. 207; 233 C. 296.

Cited. 43 CS 457.



Section 8-272 - Necessity of provision of housing.

(a) If a project or program cannot proceed to actual construction because comparable replacement sale or rental housing is not available, and the Commissioner of Transportation for transportation projects or the Commissioner of Housing for any other state agency program or project determines that such housing cannot otherwise be made available after consultation with the chief executive officer of the municipality within which such project or program occurs, he may take such action as is necessary or appropriate to provide such housing by use of funds authorized for such project or program, the provisions of any other state statute to the contrary notwithstanding.

(b) No person shall be required to move from his dwelling on or after July 6, 1971, on account of any state agency project or program unless the Commissioner of Transportation for transportation projects or the Commissioner of Housing for any other state agency program or project is satisfied that replacement housing, in accordance with subdivision (3) of subsection (b) of section 8-271 is available to such person.

(1971, P.A. 838, S. 7; P.A. 75-141, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 75-141 added requirement for consultation with chief executive officer of municipality; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Cited. 192 C. 207.



Section 8-273 - Establishment of regulations and procedures.

(a) In order to promote uniform and effective administration of relocation assistance and land acquisition of state agencies, the Commissioner of Transportation and Commissioner of Housing shall consult together on the establishment of regulations and procedures for the implementation of such projects and programs.

(b) The Commissioner of Transportation is authorized to establish for transportation projects and the Commissioner of Housing for all other state agency programs and projects such regulations and procedures as each may determine to be necessary to assure (1) that the payments and assistance authorized by this chapter shall be administered in a manner which is fair and reasonable, and as uniform as practicable; (2) that a displaced person who makes proper application for a payment authorized for such person by this chapter shall be paid promptly after a move or, in hardship cases, be paid in advance; and (3) that any person aggrieved by a determination as to eligibility for a payment authorized by this chapter, or the amount of a payment, may have his application reviewed by the Commissioner of Transportation for transportation projects and by the Commissioner of Housing for any other state agency program or project.

(c) The Commissioner of Transportation is authorized to establish for transportation projects and the Commissioner of Housing for all other state agency programs and projects such other regulations and procedures, consistent with the provisions of this chapter, as each deems necessary or appropriate to carry out this chapter.

(1971, P.A. 838, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Cited. 5 CA 219; 32 CA 636.

Cited. 43 CS 457.



Section 8-273a - Relocation assistance by Commissioner of Transportation. Outdoor advertising structures. Appeals.

(a) Notwithstanding any other provisions of the general statutes to the contrary, whenever the Commissioner of Transportation undertakes the acquisition of real property on a state or federally-funded project which results in any person being displaced from his home, business, or farm, the Commissioner of Transportation is hereby authorized to provide relocation assistance and to make relocation payments to such displaced persons and to do such other acts and follow procedures and practices as may be necessary to comply with or to provide the same relocation assistance and relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder.

(b) (1) Whenever the Commissioner of Transportation acquires an outdoor advertising structure, the amount of compensation to the owner of the outdoor advertising structure shall include either (A) payment for relocation costs incurred by such owner, or (B) the amount determined in accordance with subdivision (2) or (3) of this subsection. For purposes of this section, the fair market value of the outdoor advertising structure shall be determined by the income capitalization method.

(2) If the owner (A) is able to obtain, within one year of acquisition by the commissioner or any additional period to which the owner and the commissioner both consent, all state and local permits necessary for relocation of the outdoor advertising structure to another site in the Standard Metropolitan Statistical Area, as designated in the federal census, in which the outdoor advertising structure is located, and (B) such site was not previously offered for sale or lease to the owner of the outdoor advertising structure, then the commissioner shall pay to the owner the replacement cost of the outdoor advertising structure, plus the fair market value of such outdoor advertising structure less the fair market value of the outdoor advertising structure at the new site.

(3) If the owner (A) is unable to obtain, within one year of acquisition by the commissioner or any additional period to which the owner and the commissioner both consent, all state and local permits necessary for relocation to another site in the same Standard Metropolitan Statistical Area, as designated in the federal census in which the outdoor advertising structure is located, or (B) such site was previously offered for sale or lease to the owner of the outdoor advertising structure, the commissioner shall pay the fair market value of the outdoor advertising structure the commissioner has acquired. The owner shall provide to the commissioner written documentation sufficient to establish that all state and local necessary permits cannot be obtained for relocation within one year of acquisition or any additional period to which the owner and the commissioner both consent or that the only available relocation sites have been previously offered for sale or lease to the owner.

(4) Any person aggrieved by determination of the amount of compensation paid under this subsection may appeal to the State Properties Review Board.

(5) The provisions of this subsection shall not be construed to authorize any action that is found to violate the provisions of 23 USC 131 or 23 CFR 750 or the terms of an agreement entered into by the Commissioner of Transportation with the Secretary of Commerce pursuant to subsection (b) of section 13a-123.

(P.A. 91-78; P.A. 07-141, S. 18; 07-207, S. 4; June Sp. Sess. P.A. 07-5, S. 59.)

History: P.A. 07-141 designated existing provisions as Subsec. (a) and added Subsec. (b) re outdoor advertising structures and appeal to State Properties Review Board, effective June 25, 2007, and applicable to property acquired on or after that date; P.A. 07-207 added Subsec. (b)(5) re federal preemption, effective July 10, 2007, and applicable to property acquired on and after that date; June Sp. Sess. P.A. 07-5 rewrote Subsec. (b) re outdoor advertising structures, provided in Subsec. (b)(1) that compensation include either relocation costs or amount determined under Subdiv. (2) or (3), amended Subsec. (b)(2) to subtract value of the outdoor advertising structure at new site, and amended Subsec. (b)(2) and (3) to reference any additional period to which owner and commissioner consent, effective October 6, 2007, and applicable to property acquired on or after that date (Revisor's note: In Subsec. (b)(1) the word “the” in the phrase “For purposes of the section” was replaced editorially by the Revisors with the word “this” for consistency with customary statutory usage).

Cited. 43 CS 457.



Section 8-274 - Contracts and agreements for services.

In order to prevent unnecessary expenses and duplications of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons authorized under this chapter, the Commissioner of Transportation may, for transportation projects, and the Commissioner of Housing may, for all other state agency programs or projects, enter into contracts or agreements with any individual, firm, association, or corporation for services in connection with such projects or programs, or may carry out its functions under this chapter through any federal, state or local governmental agency or instrumentality having an established organization for conducting relocation assistance programs. A state agency shall, in carrying out the relocation assistance activities described in section 8-272, whenever practicable, utilize the services of state or local housing agencies, or other agencies having experience in the administration or conduct of similar housing assistance activities.

(1971, P.A. 838, S. 9; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; (Revisor's note: In 1997 a reference to “Transportation Commissioner” was changed editorially by the Revisors to “Commissioner of Transportation” for consistency with customary statutory usage); pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-275 - Availability of funds.

Funds appropriated or otherwise available to any state agency for a particular program or project, or for the acquisition of real property or any interest therein for a particular program or project, shall be available also for obligation and expenditure to carry out the provisions of this chapter as applied to that program or project.

(1971, P.A. 838, S. 10.)



Section 8-276 - Cost of payments and services included in project costs.

If a state agency acquires real property, and state financial assistance is available to pay the cost, in whole or part, of the acquisition of such real property, or of the improvement for which such property is acquired, the cost to the state agency of providing the payments and services prescribed by this chapter shall be included as part of the costs of the project for which state financial assistance is available to such municipality and shall be eligible for state financial assistance in the same manner and to the same extent as other project costs.

(1971, P.A. 838, S. 11.)



Section 8-277 - Payments to displaced persons not considered income or resources.

No payment received by a displaced person under this chapter shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's personal income tax law, corporation tax, or other tax laws. Such payments shall not be considered as income or resources of any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

(1971, P.A. 838, S. 12.)



Section 8-278 - Appeals to commissioners.

Any person or business concern aggrieved by any agency action, concerning their eligibility for relocation payments authorized by this chapter may appeal such determination to the Commissioner of Transportation in the case of relocation made necessary by a transportation project or to the Commissioner of Housing in the case of relocation made necessary by any other state agency program or project. The Commissioner of Transportation and the Commissioner of Housing shall have the power to certify official documents and to issue subpoenas to compel the attendance of witnesses or the production of books, papers, correspondence, memoranda or other records deemed necessary as evidence in connection with an appeal pursuant to this section. If any person to whom such subpoena is issued fails to appear, or having appeared refuses to give testimony or fails to produce the evidence required, the Superior Court, upon application of the Attorney General representing the appropriate commissioner, shall have jurisdiction to order such person to appear or to give testimony or produce the evidence required, as the case may be. The Commissioner of Transportation, or a hearing officer duly appointed by said commissioner, or the Commissioner of Housing, or a hearing officer duly appointed by said commissioner, shall have the power to administer oaths and affirmations in connection with an appeal pursuant to this section.

(1971, P.A. 838, S. 13; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-363, S. 1–3; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-200; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-363 added provisions concerning powers of commissioners and superior court in appeal procedure; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-200 added “their” to “Any person or business concern aggrieved by any agency action, concerning their eligibility for relocation payments ...” and made technical changes; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.

Cited. 192 C. 207; 204 C. 551.

Cited. 19 CA 360; 32 CA 636.

Cited. 34 CS 199; 43 CS 457.



Section 8-279 - Application of chapter.

(a) Nothing in this chapter shall be construed as creating in any condemnation proceedings, brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to July 6, 1971.

(b) No payment provided for any item or items under the provisions of this chapter shall be made by the state agency if reimbursement for such item or items has been made in a condemnation proceeding.

(c) Nothing in this chapter, shall be construed to limit, restrict or derogate from any power, right or authority of a state agency or any commissioner thereof, contained in any other statute, to proceed with any programs, projects or activities within such state agency's or commissioner's power to accomplish under such statutes.

(d) If Congress enacts legislation permitting, or giving the states the option, to make payments for relocation assistance of a lesser amount than is provided for in this chapter, or in Public Law 91-646, or as amended at a later date, the state agency shall make the payments in such lesser amount, notwithstanding the provisions of this chapter.

(e) All state agencies charged with preparing relocation plans or carrying out such plans pursuant to the provisions of this chapter shall file such plans with the Commissioner of Housing who shall maintain a file of such plans which may be inspected at reasonable times by any person, owner or lessee of any affected business or farm, or governmental agency.

(f) This chapter shall apply to any displacement of a person occurring within the state of Connecticut as a result of a state agency program or project, notwithstanding the source of funding for such program or project.

(1971, P.A. 838, S. 14; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-518, S. 5, 6; 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-518 added Subsec. (f) re application of chapter; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (e), effective June 19, 2013.

Cited. 192 C. 207.



Section 8-280 - State grants-in-aid. Conditions.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract or agreement with a state agency to provide state financial assistance to such state agency in the form of a grant-in-aid equal to two-thirds of the net cost of carrying out a program of relocation assistance pursuant to a relocation plan as provided under section 8-281 and approved by the commissioner. Such grant-in-aid shall: (1) Provide actual administration costs not to exceed one hundred dollars for each dwelling unit and two hundred fifty dollars for each farm or business relocated in accordance with the provisions of this chapter; (2) provide advance grants for relocation assistance paid pursuant to the provisions of said section to persons, families, businesses and farm operations and nonprofit organizations not otherwise entitled to relocation assistance from any program of any other state agency or any program of the federal government and who have not been reimbursed for moving costs in a condemnation proceeding; (3) include the cost of the preparation of the relocation plan.

(b) The Commissioner of Housing shall not provide a grant-in-aid pursuant to subsection (a) of this section to any town, city or borough for the cost of carrying out a program of relocation assistance for persons displaced as the direct result of code enforcement activities undertaken by a town, city or borough, unless such town, city or borough (1) places, pursuant to section 8-270, a lien on all real property in such town, city or borough, which is owned by the landlord of the persons who are displaced by such code enforcement activities, and (2) assigns to the state the claim of the town, city or borough against such landlord for the costs of carrying out such program of relocation assistance. The Attorney General shall be responsible for collecting such claim and may carry out such responsibility by (A) enforcing any such lien assigned to the state by the town, city or borough, (B) placing and enforcing a lien on any other real property owned by the landlord in the state, or (C) instituting civil proceedings in the Superior Court against such landlord. Two-thirds of all funds collected by the Attorney General from a landlord pursuant to this subsection shall be deposited in the General Fund and the remaining one-third of such funds shall be remitted to the town, city or borough which brought code enforcement activities against such landlord.

(1971, P.A. 838, S. 15; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-307, S. 7, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-307 designated existing section as Subsec. (a) and added new Subsec. (b) re conditions for grants-in-aid pursuant to Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-281 - Approval of relocation plan required for receipt of state grant-in-aid.

To be eligible to receive financial assistance under section 8-280, a state agency shall cause to be prepared and file with the Department of Housing for the approval of the commissioner a relocation plan based upon a plan or program of governmental action within the area of operation of the state agency which will cause the displacement of persons, families, businesses, farm operations and nonprofit organizations. Such relocation plan shall conform to the provisions of this chapter and shall include but not be limited to the following: (a) The number of persons, families, businesses and farms to be displaced by the proposed governmental action; (b) a statement concerning availability of sufficient, suitable accommodations as shall meet the requirements for occupancy of those persons, families, businesses and farms displaced and the dates when such accommodations will be available; (c) a plan for carrying out the relocation of such displaced persons, families, businesses and farms; (d) a description and identification of the area to be affected.

(1971, P.A. 838, S. 16; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for department of community affairs, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing, effective June 19, 2013.



Section 8-282 - Reimbursement for fees, penalty costs, taxes.

In addition to amounts otherwise authorized by sections 8-266 to 8-281, inclusive, the state agency, as defined in section 8-267, shall reimburse the owner of real property acquired for a project for reasonable and necessary expenses incurred for (1) recording fees, transfer taxes and similar expenses incidental to conveying such real property; (2) penalty costs for prepayment of any preexisting recorded mortgage entered into in good faith encumbering such property; and (3) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the state, or the effective date of possession of such real property by the state agency, whichever is earlier.

(1972, P.A. 131, S. 1.)






Chapter 136 - Department of Housing: Home Ownership Loans

Section 8-283 - Declaration of policy.

It is hereby found and declared that many Connecticut residents lack sufficient financial resources to make down payments or regular mortgage payments on private housing; that it is in the public interest to provide state financial assistance to such residents to minimize the disruptive effect of condominium conversion and to encourage home ownership and the rehabilitation of deteriorating housing in order to stabilize communities, improve the tax base and assist home ownership by low and moderate income families; and that the provisions of this chapter will further such objectives.

(P.A. 77-612, S. 1; P.A. 80-396, S. 1, 5.)

History: P.A. 80-396 deleted phrase “especially young families and individuals” following “many Connecticut residents” and allowed financial aid “to minimize the disruptive effect of condominium conversion”.



Section 8-284 - Definitions.

As used in this chapter:

(a) “Eligible family or person” means a family or person who lacks the amount of income necessary, to purchase safe and adequate housing without special financial assistance;

(b) “Commissioner” means the Commissioner of Housing;

(c) “Authority” means the Connecticut Housing Finance Authority; and

(d) “Department” means the Department of Housing.

(P.A. 77-612, S. 2; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 26, 42; 95-309, S. 5, 11, 12; P.A. 13-234, S. 2.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 substituted Commissioner of Economic and Community Development for Commissioner of Housing and added definition of “authority” and “department”; P.A. 95-309 made a technical change in definition of “department” and changed effective date of P.A. 95-250 but did not affect this section; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-285 - Creation of “Housing Purchase and Rehabilitation Fund”.

There is established a “Housing Purchase and Rehabilitation Fund”. Such fund shall be used to make loans authorized by this chapter.

(P.A. 77-612, S. 3; P.A. 95-250, S. 27, 42; 95-309, S. 11, 12.)

History: P.A. 95-250 deleted provision re eligibility of expenses of the commissioner in implementing program; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-286 - Purposes and terms of loan. Residential mortgage guarantee programs.

(a) The authority shall administer, within the resources allocated by the State Bond Commission to the Department of Housing for the purposes of sections 8-283 to 8-289, inclusive, the homeownership loan program established by said sections 8-283 to 8-289. The purpose of the program shall be to provide, through a contract, an eligible family or person based on the financial needs of such family or person, a loan or deferred loan to assist in the purchase of a dwelling or the purchase and rehabilitation of a dwelling containing up to four residential units, provided such family or person shall reside in at least one of such units. In the case of a deferred loan, the contract shall require that payments on interest are due currently but that payments on principal may be made at a later time.

(b) Such loan or deferred loan shall not exceed twenty-five per cent of the cost of acquiring such dwelling or twenty-five per cent of the value of such dwelling after rehabilitation, if greater; except that no such limitation may apply to any loan made to a tenant whose dwelling unit is being converted to a condominium and who is able to obtain a mortgage for the purchase of such dwelling unit. Such value shall be determined from the appraisal, if any, required by the lending institution granting the first mortgage loan on such dwelling, and if no such appraisal has been made at the time that a contract for loan is entered into pursuant to this chapter, the authority shall cause such appraisal to be made.

(c) Commencing October 1, 1995, the proceeds of the sale of any bonds of the state authorized by any public or special act effective on or after July 1, 1995, that are to be used for the purpose of making loans or deferred loans pursuant to this chapter shall be used by the department to make grants-in-aid to the authority and used by the authority, subject to the purposes and conditions of this chapter, for the purpose of making loans or deferred loans pursuant to this chapter.

(d) The commissioner shall establish and administer within available funds a residential mortgage guarantee program for eligible persons purchasing a home for owner occupancy. Real property eligible for the program shall be located in public investment communities, as defined in section 7-545, and may contain one to three dwelling units.

(P.A. 77-612, S. 4; P.A. 80-396, S. 2, 5; P.A. 92-166, S. 21, 31; P.A. 95-202, S. 1; 95-250, S. 28, 42; 95-309, S. 11, 12; P.A. 13-234, S. 2.)

History: P.A. 80-396 amended Subsec. (b) to exclude 25% loan limit in cases where tenant is purchasing his dwelling unit upon its conversion to a condominium; P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsec. (b) to make technical changes consistent with the changes in Subsec. (a); P.A. 95-202 added new Subsec., designated as Subsec. (d) by the Revisors because of changes enacted in P.A. 95-250, re establishment of residential mortgage guarantee program; P.A. 95-250 amended Subsec. (a) to transfer program from Housing Department to the Connecticut Housing Finance Authority and added Subsec. (c) re use of the proceeds of bonds by the authority; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subsec. (a), effective June 19, 2013.



Section 8-286a - State or authority to share in appreciation of dwelling.

Any contract for a loan to purchase a dwelling under section 8-286 may require that the state or the authority shall receive, in exchange for any such loan, a share in the appreciation of the dwelling or any interest therein upon its sale. Such share shall be in an amount determined by the the authority.

(P.A. 91-346, S. 4, 9; P.A. 95-250, S. 29, 42; 95-309, S. 11, 12.)

History: P.A. 95-250 added provision giving the authority a share in the appreciation of a dwelling and replaced a reference to Housing Commissioner with reference to authority; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-286b - Mortgagee participation.

(a) Mortgage loan guarantees issued by the commissioner under subsection (d) of section 8-286 shall be in the form of a guarantee from the commissioner to an approved mortgagee. Mortgagees may participate in the program by entering into a mortgage guarantee agreement with the commissioner. Mortgagees participating in the program shall process and underwrite loan guarantees in accordance with the provisions of said subsection (d), this section and sections 8-286c and 8-286d and any regulations adopted by the commissioner pursuant to section 8-289.

(b) Any mortgagee seeking a loan guarantee and any mortgagor seeking to have a loan guaranteed shall provide such information to the commissioner as the commissioner deems necessary. The information shall be provided on a form prescribed by the commissioner. Any information required by the commissioner in connection with an application for a mortgage loan guarantee shall be provided subject to the penalty for false statement under section 53a-157b. No guarantee shall be valid until approved by the commissioner.

(c) No loan shall be eligible for a guarantee under the program established pursuant to section 8-286 unless the commissioner determines that the terms and conditions of the loan are acceptable to the commissioner.

(P.A. 95-202, S. 2; P.A. 00-196, S. 1.)

History: P.A. 00-196 made a technical change in Subsec. (b).



Section 8-286c - Amount of guarantee. Record of payments to honor guarantees.

(a) The maximum amount of any guarantee issued by the commissioner under the provisions of subsection (d) of section 8-286, section 8-289 and sections 8-286b to 8-286d, inclusive, shall be in an amount equal to twenty per cent of the mortgage on the real property.

(b) The guarantee shall secure the mortgagee up to the amount of the guarantee for any loss incurred by the mortgagee because of default of the mortgagor, including losses in principal balance, interest and fees and expenses due to foreclosure.

(c) The commissioner shall maintain a record of payments made to honor loan guarantees issued under the provisions of sections 8-286, 8-289 and 8-286b to 8-286d, inclusive.

(P.A. 95-202, S. 3.)



Section 8-286d - Termination of loan guarantee.

The commissioner may terminate any loan guarantee if the mortgagee misrepresents any information pertaining to the guarantee or fails to comply with any term of the mortgage guarantee agreement in connection with the guarantee of the underlying loan.

(P.A. 95-202, S. 4.)



Section 8-287 - Loan repayment.

(a) Any loan or deferred loan contracted for pursuant to this chapter shall be secured by a second mortgage on the dwelling purchased by the recipient of such loan or deferred loan. If the recipient of such loan or deferred loan assigns, transfers or otherwise conveys his interest in such dwelling or ceases to occupy such dwelling, the unpaid principal balance of said second mortgage, together with interest thereon, shall become due and payable. If the recipient of any loan or deferred loan is unable to repay the loan or deferred loan, the authority or the commissioner, for loans or deferred loans made under this chapter prior to October 1, 1995, and the authority for loans or deferred loans made after October 1, 1995, at his or its discretion, as the case may be, may adjust the interest rate, terms and conditions of the loan or deferred loan to facilitate repayment.

(b) Repayment of any loan or deferred loan provided in accordance with this chapter shall be subject to an interest rate to be determined in accordance with subsection (t) of section 3-20 and such terms and conditions as the commissioner or the authority may establish. The authority, in its discretion, (1) may approve repayment of a loan for a term that is concurrent with the first mortgage or, in the case of a first mortgage that is a graduated payment mortgage, for a term of no more than thirty years or (2) may require the loan be due and payable upon assignment, transfer, sale or other conveyance of the property. Payments by homeowners who have received financial assistance under this chapter prior to October 1, 1995, shall be paid to the State Treasurer and deposited in the General Fund of the state. Payments by homeowners who have received financial assistance under this chapter after October 1, 1995, shall be paid to the authority, deposited in such funds or accounts as the authority may establish from time to time for such purpose and paid by the authority to the State Treasurer and deposited in the General Fund, except that with the approval of the Secretary of the Office of Policy and Management and the State Treasurer payments received by the authority may be used by the authority to make additional loans pursuant to this chapter.

(P.A. 77-612, S. 5; P.A. 83-259, S. 1, 2; P.A. 87-416, S. 9, 24; P.A. 91-346, S. 3, 9; P.A. 92-166, S. 22, 31; P.A. 95-250, S. 30, 42; 95-309, S. 11, 12.)

History: P.A. 83-259 allowed for longer term for second mortgage in the case of graduated payment mortgage loans; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 91-346 amended Subsec. (b) by deleting provisions re the term of the loan and in lieu thereof gave the commissioner discretion in setting repayment term; P.A. 92-166 made technical change adding provisions re deferred loans, consistent with 1992 public acts; P.A. 95-250 amended Subsecs. (a) and (b) to add provisions re loans made by the authority after October 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-288 - Issuance of bonds.

The State Bond Commission shall authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this chapter, but not in excess of an aggregate amount of thirteen million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and be payable at such time or times, be in such denominations, with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption, with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds, together with the premium and interest on sale, if any, shall be deposited in the Housing Purchase and Rehabilitation Fund created under section 8-285. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal and interest of such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investment or reinvestment of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(P.A. 77-612, S. 6; P.A. 79-573; P.A. 81-370, S. 3, 13; P.A. 82-1, S. 1, 2; P.A. 85-558, S. 8, 17; P.A. 86-396, S. 13, 25; P.A. 87-405, S. 9, 26.)

History: P.A. 79-573 increased bond limit from $4,000,000 to $6,000,000 and made June 30, 1982, the last date for authorization of bonds; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of chapter 136 from to $6,500,000 and extended deadline to authorization by bond commission from June 30, 1982, to June 30, 1984; P.A. 82-1 increased aggregate amount of bonds that bond commission may authorize for the Housing Purchase and Rehabilitation Fund to $10,500,000 and extended the date by which such bonds may be authorized to June 30, 1985; P.A. 85-558 removed deadline for issuance of bonds under this section of June 30, 1985; P.A. 86-396 increased bond authorization to $11,000,000; P.A. 87-405 increased the bond authorization to $13,000,000.



Section 8-289 - Adoption of regulations or written procedures.

The commissioner shall adopt regulations providing for financial qualifications of eligible families or persons, requirements and limitations as to adjustments of terms and conditions of repayment, funding priorities, guarantee conditions and any additional requirements as he deems necessary to carry out the purposes of this chapter for loans or deferred loans made under this chapter prior to October 1, 1995. The authority shall adopt written procedures under section 1-121 for such purposes for loans or deferred loans made after October 1, 1995.

(P.A. 77-612, S. 7; P.A. 95-202, S. 5; 95-250, S. 31, 42; 95-309, S. 11, 12.)

History: P.A. 95-202 required commissioner to adopt regulations re guarantee conditions for loans or deferred loans made prior to October 1, 1995; P.A. 95-250 added provision re adoption of written procedures by the authority for loans or deferred loans made after October 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.






Chapter 137 - Rehabilitation of Abandoned Industrial and Commercial Buildings

Section 8-290 - Declaration of policy.

It is hereby found and declared that there exists within the municipalities of this state a large number of real properties containing vacant and abandoned buildings that were once used for industrial or commercial purposes, that many of these vacant and abandoned buildings are located in areas which are blighted or dilapidated and that the existence of such vacant and abandoned buildings contributes to the further decline of such blighted or dilapidated areas. It is further found that the abandonment and forfeiture of real properties with structures thereon is adversely affecting the economic well being of the municipalities and is inimical to the health, safety and welfare of the residents of this state. It is further found that many of the vacant and abandoned buildings can be rehabilitated, reconstructed or reused so as to provide safe and productive industrial or commercial facilities and that such rehabilitation, reconstruction or reuse would eliminate, remedy and prevent the adverse conditions described above. It is further found that private enterprise has not been able to undertake and carry out the rehabilitation, reconstruction or reuse of abandoned and vacant industrial or commercial buildings within the blighted or dilapidated areas of the municipalities of this state and that the provisions of this chapter are necessary and in the public interest.

(P.A. 77-503, S. 1.)



Section 8-291 - Definitions.

As used in this chapter:

(a) “Abandoned property” means any real property and any vacant structure thereon used or previously used for industrial or commercial purposes, which the owner has declared, in writing, to the building official to be abandoned, or real property on which there is a vacant structure used or previously used for industrial or commercial purposes which the owner has been given a written order by the building official to demolish and no application for a permit for rehabilitation or demolition has been applied for within thirty days after the date of such order or, if such permit has been granted, no rehabilitation or demolition work has been commenced within thirty days after the granting of such permit;

(b) “Building official” means the person appointed pursuant to section 29-260;

(c) “Municipality” means city, town or borough;

(d) “Owner” means any holder, as appears in the land records of the municipality, of (1) title to real property and (2) any mortgage or other secured or equitable interest in such property;

(e) “Rehabilitation permit” and “demolition permit” mean those permits obtained from a local building official under the state building code for the purpose of rehabilitating or demolishing a structure;

(f) “Urban rehabilitator” means any person, firm, partnership, corporation, limited liability company or other legal entity to which urban rehabilitation program property is conveyed;

(g) “Urban rehabilitation agency” means the agency designated by the legislative body of a municipality pursuant to section 8-292.

(P.A. 77-503, S. 2; P.A. 95-79, S. 17, 189.)

History: P.A. 95-79 redefined “urban rehabilitator” to include a limited liability company, effective May 31, 1995.

Cited. 194 C. 129.



Section 8-292 - Designation of urban rehabilitation agency.

Any municipality may, by ordinance, establish an urban rehabilitation program and may authorize any existing board, commission, department or agency to be the urban rehabilitation agency or may, by ordinance, establish a new board, commission, department or agency to act as the urban rehabilitation agency. Such new urban rehabilitation agency shall be composed of not less than three nor more than nine members, all of whom shall be residents of the municipality appointed by the chief elected official with the approval of the legislative body. Those first appointed shall be designated to serve one, two and three years respectively and thereafter members shall be appointed annually to serve for three years. Each member shall serve until his successor is appointed and has qualified. Action by such an urban rehabilitation agency shall be taken by majority vote of members present, provided no action may be taken unless at least fifty per cent of the members are present. An urban rehabilitation agency created pursuant to this section shall select a secretary, who may be a member of the agency and may elect or employ such other officer, agent, technical consultants, legal counsel and employees as the agency requires. The members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their official duties.

(P.A. 77-503, S. 3.)



Section 8-293 - Acquisition of abandoned property by urban rehabilitation agency.

(a) In any municipality adopting an ordinance pursuant to section 8-292, the building official shall certify to the urban rehabilitation agency all industrial and commercial properties which are abandoned together with a statement as to which structures are suitable for rehabilitation. At least quarterly thereafter the building official shall certify to the urban rehabilitation agency any changes in the number or condition of the abandoned properties.

(b) Upon receipt of the list of the abandoned properties pursuant to subsection (a) of this section, the urban rehabilitation agency shall serve notice to each owner of such properties by mailing to the owner by certified mail to the last known address of such owner or in the case of the owner who cannot be identified or whose address is unknown by publishing a copy of such notice in a newspaper having general circulation in the municipality, stating such property has been determined to be abandoned and setting a date for a hearing before the urban rehabilitation agency, or any hearing examiner appointed by the urban rehabilitation agency, for the purpose of determining whether the owner is willing and able to rehabilitate or demolish the vacant structure on such abandoned property within a reasonable time. At such hearing, the owner may contest the designation of such property as abandoned and such hearing shall be held in the same manner as under sections 4-176e to 4-181, inclusive. A decision rendered by a hearing examiner after such hearing shall be in writing and shall be filed with the urban rehabilitation agency for its final decision. All decisions of the urban rehabilitation agency shall be in writing and shall be mailed, by certified mail, return receipt requested, to each owner and to all parties to the proceedings. A decision of the urban rehabilitation agency may be appealed to the Superior Court in accordance with the provisions of section 4-183.

(c) In the event that an owner fails to appear, either personally or by an attorney, on the date set for the hearing or any adjourned date of such hearing or in the event the urban rehabilitation agency, after holding the hearing pursuant to subsection (b) of this section, determines that the owner of such property is not willing or able to rehabilitate or demolish such property within a reasonable time, the urban rehabilitation agency may recommend to (1) the legislative body of the municipality that the urban rehabilitation agency be authorized to acquire the property, either by purchase of the property free and clear of any liens for an amount not in excess of fair market value of the land exclusive of any improvements thereon as determined by the urban rehabilitation agency, or by eminent domain, provided all eminent domain proceedings instituted under this part shall be undertaken by the urban rehabilitation agency in the same manner as under sections 8-129 to 8-133, inclusive, and title to all property acquired pursuant to this subsection shall be held in the name of the municipality; or (2) the building official that he order the structure demolished; or (3) the tax collector, if any liens for real property taxes are due to the municipality against the abandoned property, that he institute tax foreclosure proceedings under chapter 205.

(d) Notwithstanding the provisions of this section an urban rehabilitation agency may at any time, with the concurrence of the legislative body, accept free and clear title to an abandoned property upon which exists a structure deemed rehabilitable by a building official for such consideration not in excess of fair market value of the land exclusive of any improvements on such land as determined by the urban rehabilitation agency.

(P.A. 77-503, S. 4; P.A. 82-472, S. 22, 183; P.A. 88-317, S. 50, 107; P.A. 06-196, S. 192.)

History: P.A. 82-472 replaced obsolete reference to court of common pleas with reference to superior court in Subsec. (b); P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.



Section 8-294 - Disposition of property by urban rehabilitation agency.

(a) Upon acquisition of real property by the urban rehabilitation agency under section 8-293, the urban rehabilitation agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date.

(b) Within thirty days after the closing date for bidding, the urban rehabilitation agency shall recommend to the legislative body the transfer of abandoned property to a qualified applicant under such terms and conditions as are determined by the agency, provided the applicant shall be selected in accordance with priorities established under section 8-295.

(c) The legislative body may, by resolution, vote to transfer the urban rehabilitation property with or without compensation to the person selected pursuant to subsection (b) of this section. Such transfer shall be made pursuant to a contract of sale and rehabilitation which shall provide among other things that (1) the property transferred be rehabilitated predominantly for industrial or commercial use and be brought into and maintained in conformity with applicable health, housing and building code standards; (2) that the rehabilitation shall commence and be completed within a period of time as determined by the urban rehabilitation agency; (3) prior to the issuance of a certificate of occupancy by the building official, no transfer of the property or any interest therein, except a transfer to a bona fide mortgagee or similar lien holder, may be made by the rehabilitator without the approval of the urban rehabilitation agency, provided any such transfer may only be made for a consideration not in excess of the cost of the property to the rehabilitator together with the costs of any improvements made thereon by the rehabilitator; (4) in the sale or rental of the property, or any portion of such property, no person shall be discriminated against because of such person's race, color, religion, sex, gender identity or expression or national origin; (5) representatives of the urban rehabilitation agency, representatives of the municipality, and if state or federal assistance is involved, representatives of the federal and state governments shall be allowed access to the property during normal business hours for the purpose of inspecting compliance with the provisions of this subsection.

(P.A. 77-503, S. 5; P.A. 86-403, S. 19, 132; P.A. 06-196, S. 193; P.A. 11-55, S. 6.)

History: P.A. 86-403 made technical change in Subsec. (b); P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006; P.A. 11-55 amended Subsec. (c)(4) to prohibit discrimination on basis of gender identity or expression.



Section 8-295 - Selection of applicants.

The urban rehabilitation agency shall select from among applicants for urban rehabilitation program property those applicants who in determination of the agency can acquire the necessary financial and technical resources to rehabilitate, own and manage urban rehabilitation program property.

(P.A. 77-503, S. 6.)



Section 8-296 - Financial assistance. Abatement of real property taxes.

(a) An urban rehabilitation agency may provide financial assistance to urban rehabilitators in the form of grants or loans for the purchase and rehabilitation of urban rehabilitation program property. All such loans, if made by the urban rehabilitation agency, shall be secured by a mortgage naming the municipality as the mortgagee, provided if any such loans are made from funds provided by the state or federal government or any other public or private entity, the state or federal government or the public or private agency may be the mortgagee, and provided further that a municipality may assign any such mortgage to another entity.

(b) An urban rehabilitation agency may utilize federal, state or other public or private financial assistance, provided that any such assistance requiring local financial participation shall be first approved by the legislative body of the municipality.

(c) An urban rehabilitation agency may recommend to the legislative body the abatement in whole or in part of real property taxes due on urban rehabilitation program property conveyed to an urban rehabilitator pursuant to sections 8-294 and 8-295, or the deferral of such taxes for a period not to exceed ten years. Such legislative body may, by resolution, authorize such abatement. All urban rehabilitation program property conveyed to an urban rehabilitator may be designated by the legislative body of a municipality as property eligible for deferral of increased assessment under the provisions of sections 12-65c to 12-65f, inclusive.

(P.A. 77-503, S. 7.)






Chapter 137a - Municipal Housing Finance Assistance Act

Section 8-300 - Short title.

This chapter may be known and cited as the “Municipal Housing Finance Assistance Act”.

(P.A. 79-596, S. 1, 17.)



Section 8-301 - Declaration of policy.

(a) It is hereby found that as a result of the continuing increases in construction and rehabilitation costs, municipal taxes, heating and electricity expenses, maintenance and repair expenses and the cost of land, low and moderate income families and persons in many municipalities within the state, including municipalities which contained formerly stable neighborhoods, are unable to purchase, rehabilitate and maintain decent, safe and sanitary housing which provides an opportunity for home ownership either directly or through a condominium or cooperative form of ownership. The inability of such families and persons to purchase and hold housing in such municipalities results in the decline of new housing and in the decay of the existing housing stock and of existing neighborhoods with attendant increases in municipal costs for welfare, police and fire protection. The decline in new housing, together with the decay of existing housing stock, has produced a critical shortage of adequate housing in these municipalities adversely affecting the economy of the state and its municipalities and the well-being of their residents. Private enterprise, without the assistance contemplated by this chapter, cannot achieve the construction or rehabilitation of sufficient housing for low and moderate income families and persons and the alternative of forcing such families and persons to live in substandard housing is undesirable since it tends to decrease the interest of such families and persons in their communities, the maintenance of their property and the preservation of their neighborhoods.

(b) It is further found and declared that unless the supply of housing and the ability of low and moderate income families and persons to obtain mortgage financing is increased significantly and expeditiously, a large number of residents of many of the state's municipalities will be compelled to live in unsanitary, overcrowded and unsafe conditions to the detriment of the health, welfare and well-being of these persons and of the whole community of which they are a part. By increasing the housing supply of the state and the ability of low and moderate income families and persons to obtain mortgage financing, the clearance, replanning, development and redevelopment of blighted areas will be aided, and the critical shortage of adequate housing will be ameliorated.

(c) It is further found and declared that the cost of mortgage financing is a major factor materially affecting the supply and cost of housing and that, notwithstanding the past and present efforts of government agencies and instrumentalities both state and federal, there continues to exist a serious shortage of low interest mortgage financing available to low and moderate income families and persons in the state. It is therefore necessary and appropriate that municipalities take steps on a local level to reduce the cost of such financing and thereby promote the purchase of decent, safe and sanitary housing and the rehabilitation of existing substandard housing by low and moderate income families and persons.

(d) It is further found and declared that the provision by municipalities of financial assistance for housing for low and moderate income families and persons through the making and purchase of mortgage loans to such families and persons for the purpose of purchasing and of rehabilitating housing, are public purposes and purposes for which public money may be expended by a municipality for the public benefit and good.

(P.A. 79-596, S. 2, 17.)



Section 8-302 - Definitions.

The following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(a) “Bonds”, “notes” or “other obligations” means any bonds, notes or other evidences of indebtedness, respectively, issued by the municipality pursuant to this chapter, and “bonds” or “notes” includes other obligations;

(b) “Capital reserve fund” means any capital reserve fund established by the municipality in accordance with section 8-307;

(c) “Housing” means any structure which is to be purchased or rehabilitated by a low or moderate income family or person with the assistance provided for in this chapter. Such structure shall contain no less than one and no more than six dwelling units, at least one of which shall be occupied by the low or moderate income family or person purchasing or rehabilitating the structure;

(d) “Housing finance assistance plan” means any plan for the provision of municipal assistance to families or persons of low or moderate income which is adopted by the legislative body of the municipality pursuant to section 8-304;

(e) “Legislative body” means the legislative body of a municipality as defined in subsection (m) of section 1-1;

(f) “Lending institution” means any bank, trust company, savings bank, savings and loan association or credit union, whether chartered by the United States of America or this state, and any insurance company authorized to do business in this state, and any mortgage banking firm approved by the municipality;

(g) “Low and moderate income families and persons” means families and persons who lack the amount of income necessary, as determined by the municipality, to purchase or rehabilitate safe and adequate housing without financial assistance under this chapter. The income limits for families and persons assisted under this chapter shall be established by the municipality, provided such limits shall not be set at a level which is (1) higher than one hundred twenty per cent of the current median family income for a family of four in the Standard Metropolitan Statistical Area, as designated in the federal census, within which the municipality is located or (2) with respect to distressed portions of the municipality, higher than two hundred per cent of the current median family income for a family of four in such Standard Metropolitan Statistical Area and provided further, up to fifteen per cent of the total financial assistance under any housing finance assistance plan may be provided notwithstanding subdivisions (1) and (2) of this subsection upon a finding by the legislative body that a public purpose is served thereby in encouraging the development of a balanced community of all income levels in the urban areas of the municipality;

(h) “Mandatory capital reserve fund requirement” applies only to bonds secured by a capital reserve fund and means, as of any particular date of computation, an amount of money equal to the largest amount, for the then current or any future fiscal year of the municipality, of annual debt service secured by a capital reserve fund of the municipality, such annual debt service being the amount of money equal to the aggregate of (1) all interest payable during such fiscal year on all such bonds of the municipality outstanding on said date of computation, plus (2) the principal amount of all such bonds of the municipality outstanding on said date of computation which mature during such fiscal year, plus (3) the amount of all annual sinking fund payments payable during such fiscal year with respect to any such bonds of the municipality outstanding on said date of computation;

(i) “Mortgage” means a mortgage deed, deed of trust, or other instrument which shall constitute a lien, whether first or second, on real estate or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation;

(j) “Mortgagee” means the original lender under the mortgage or participants therein, and their successors and assigns;

(k) “Mortgage payments” means periodic payments called for by a mortgage, and may include, but is not limited to, interest, installments of principal, taxes and assessments, mortgage insurance premiums and hazard insurance premiums;

(l) “Municipality” means any city, town, consolidated town and city or consolidated town and borough in the state, and “the municipality” means each municipality which shall by resolution make the findings and determinations required and exercise the powers granted under this chapter;

(m) “Person” means any individual;

(n) “Plan administrator” means the person appointed by the legislative body to carry out the provisions of the housing finance assistance plan pursuant to section 8-304;

(o) “Rents”, “rentals” or “carrying charges” means the charges, excluding any security deposits and down payments, paid for occupancy of housing financed or assisted under this chapter, whether such housing is owned or operated on a landlord-tenant or home ownership basis or as a condominium or a cooperative;

(p) “State” means the state of Connecticut.

(P.A. 79-596, S. 3, 17.)



Section 8-303 - Municipal powers for purposes of this chapter.

In furtherance of the purposes of this chapter, which are hereby deemed to be municipal purposes, for which municipal funds may be expended, a municipality shall, in addition to those powers otherwise conferred by any general statute, special act or municipal charter or ordinance, have the following powers, except as otherwise limited by this chapter and provided the exercise of such powers by the municipality shall be in accordance with the procedures established by this chapter:

(a) To make loans to lending institutions under terms and conditions requiring the proceeds thereof to be used by such institutions for the making of mortgage loans for the purchase and for the rehabilitation of housing by low and moderate income families and persons, subject to the provisions of section 8-305;

(b) To invest in, purchase, acquire and take from mortgagees assignments of notes and mortgages evidencing loans for the purchase and for the rehabilitation of housing by low and moderate income families and persons, subject to the provisions of section 8-305;

(c) To make and enter into agreements or other transactions with any state or federal agency or instrumentality and to make and enter into all contracts and agreements, including contracts or agreements with lending institutions for the servicing and processing of mortgages, necessary or incidental to the execution of its powers under this chapter;

(d) To acquire, or contract to acquire, by purchase, grant, foreclosure or otherwise and to use, hold and dispose of real or personal property, or interests therein, within the municipality;

(e) To undertake commitments to make mortgage loans; to sell mortgages at public or private sale, with or without bidding; to foreclose on any mortgage or commence any action to protect or enforce any right conferred upon the municipality by law, mortgage, contract or other agreement, and to bid for and purchase property which was the subject of such mortgage, at any foreclosure or at any other sale; to release or relinquish any right, title, claim, interest on demand, however acquired, including any equity or right of redemption, in property foreclosed by it; to acquire and take possession of any such property, and in such event to complete, administer, pay the principal and interest or any obligation incurred in connection with such property, dispose of, and otherwise deal with, such property in such manner as may be necessary or desirable to protect the interests of the municipality therein;

(f) To issue bonds, bond anticipation notes and other obligations of the municipality in order to exercise the powers and effectuate the purposes set forth in this chapter; to fund and refund said obligations and to provide for the rights of the holders thereof; and to secure the municipal obligations issued hereunder by the pledge of revenues and of notes and mortgages of others;

(g) To appoint, employ or retain attorneys, accountants, architectural, engineering and financial consultants, assistants, agents and other employees as it may deem necessary or desirable and to fix their compensation;

(h) To invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state and in other obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the municipality determines;

(i) To procure insurance against any loss in connection with its property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as it deems desirable;

(j) To the extent permitted under its contract with the holders of bonds, notes and other obligations of the municipality, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other term of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the municipality is a party;

(k) To the extent permitted under its contract with the holders of bonds, notes and other obligations, to enter into contracts with any mortgagor containing provisions enabling such mortgagor to reduce the rental or carrying charges to families or persons unable to pay the regular schedule of charges where, by reason of other income or payment from any department, agency or instrumentality of the United States of America or this state, such reductions can be made without jeopardizing the economic stability of housing being financed;

(l) Where by reason of the financing plan a review of the application for financing the proposed housing is required by or on behalf of any department, agency or instrumentality of the United States of America or this state, to provide, contract or arrange for consolidated processing of any such application to avoid duplication thereof by either undertaking the processing in whole or in part for any such department, agency or instrumentality or, in the alternative, delegating the processing in whole or in part to any such department, agency or instrumentality;

(m) To participate with any department, agency or instrumentality of the United States or the state or with any lending institution in the making of mortgage loans to low and moderate income families and persons, which mortgage loans are secured by a single participation mortgage or by separate mortgages, the interest of each mortgagee having equal priority as to lien in proportion to the amount of the loan so secured, but not necessarily equal as to interest rate, time or rate of amortization or otherwise;

(n) To make loans which may or may not be secured by a mortgage on real property for the rehabilitation of one to four family residential housing for occupancy by families and persons of low and moderate income, in amounts not to exceed ten thousand dollars in the case of each loan, on such terms and conditions as the municipality may determine, provided any such loan which is not secured by a mortgage shall be insured or guaranteed by a department, agency or instrumentality of the United States of America, or by such other entity as the municipality shall determine is financially able to insure or guarantee repayment in the event of default by the borrower, or coinsured to the maximum extent permitted by a department, agency or instrumentality of the United States of America;

(o) To do any and all acts or things necessary or appropriate in order to effectuate the purposes of this chapter or to exercise any of the powers granted to municipalities by this chapter.

(P.A. 79-596, S. 4, 17; P.A. 10-32, S. 22.)

History: P.A. 10-32 made a technical change in Subdiv. (1), effective May 10, 2010.



Section 8-304 - Adoption of a housing finance assistance plan. Provisions.

(a) The powers granted to municipalities under the provisions of this chapter may be exercised by the legislative body of the municipality, but such powers or any of them shall be exercised only upon the adoption of a general resolution containing findings and determinations substantially in accordance with section 8-301, which findings or determinations shall specifically state that an adequate amount of mortgage financing is unavailable from lending institutions at a rate which is low enough to permit low and moderate income families and persons to finance safe, decent and sanitary housing within the municipality.

(b) Upon the adoption of a resolution making the findings or determinations as set forth in subsection (a) of this section, the legislative body of the municipality may by resolution authorize and adopt a housing finance assistance plan which may provide for (1) the issuance of notes and bonds of the municipality in accordance with sections 8-306, 8-307 and 8-314; (2) the establishment of a capital reserve fund and of such other funds as the legislative body may determine are necessary or appropriate for the protection of holders of the municipality's notes and bonds; (3) the financing of mortgage loans to low and moderate income persons and families for the purposes of the purchase and the rehabilitation of housing within the boundaries of the municipality under such rules and regulations and pursuant to such contracts or agreements with lending institutions as the legislative body may prescribe; and (4) the appointment of a plan administrator who shall have primary responsibility for the effectuation of such plan and who may be a municipal officer or any other person designated by the legislative body.

(c) Any housing finance assistance plan adopted pursuant to subsection (b) of this section shall require that (1) the difference between the interest rate on any mortgage loan made pursuant to such plan and the interest rate on bonds issued under such plan shall be limited to the extent necessary to prevent such bonds from becoming arbitrage bonds under the regulations of the Department of the Treasury under Section 103 of the Internal Revenue Code, as from time to time amended; (2) any contract or agreement with a lending institution for the origination of mortgage loans pursuant to such plan shall require that such lending institution utilize its normal underwriting criteria in any determination made with respect to such mortgage loans; (3) the legislative body shall find and determine that all contractual agreements with lending institutions and any other parties involved in the origination, servicing and insuring of mortgages made or financed pursuant to the housing finance assistance plan are fair and reasonable; (4) the legislative body shall find and determine that all contractual agreements with respect to the provision of services by financial advisors, investment bankers, bond counsel and any other party involved in the issuance of bonds under this chapter are fair and reasonable; (5) the legislative body shall establish, and review semiannually, eligibility limits with respect to the plan, including limits on the maximum amount of any mortgage loan made or financed thereunder and the maximum income of the family or person assisted thereunder; and (6) the legislative body shall receive and review at least once every six months during which the plan is in effect a report from the plan administrator summarizing the actions taken pursuant to the plan.

(d) The legislative body may adopt one or more housing finance assistance plans pursuant to this chapter and may, in its discretion, amend any housing finance assistance plan from time to time.

(P.A. 79-596, S. 5, 17; P.A. 80-483, S. 30, 186.)

History: P.A. 80-483 made technical changes.



Section 8-305 - Municipal powers under housing finance assistance plan.

(a) In order to provide for low interest mortgage loans to low and moderate income families and persons, the municipality may, pursuant to the housing finance assistance plan, (1) make commitments to purchase, and purchase, service and sell mortgages or any interest therein and (2) make loans to lending institutions for the purpose of making any such mortgage loans, provided that any such mortgage shall be a mortgage of realty located within the boundaries of the municipality, and provided further that the aggregate amount of mortgages purchased or loans made hereunder, excluding those insured or guaranteed by any department, agency or instrumentality of the United States of America, a public corporation chartered by Congress, any department, agency or instrumentality of the state, or a provider of private mortgage insurance, shall not at any one time exceed two per cent of the municipality's most recent grand list.

(b) The municipality shall exercise the powers conferred in this section only to provide assistance in the financing of bona fide housing purchase transactions, and it shall take, or shall cause to be taken, all steps necessary to insure that no refinancing of an existing mortgage loan is accomplished either directly or indirectly with the assistance provided for in this chapter.

(P.A. 79-596, S. 6, 17.)



Section 8-306 - Municipal power to issue bonds and notes for purposes of a housing finance assistance plan.

(a) Subject to the provisions of section 8-307 and any general statute, special act or municipal charter or ordinance, a municipality shall have the power and is hereby authorized to issue, from time to time, but in no case later than October 1, 1982, notes and bonds in such principal amounts as the legislative body shall determine to be necessary to provide sufficient funds for achieving the purposes of this chapter, including the making of mortgage loans and loans to lending institutions, the establishment of reserves to secure such notes and bonds, interest on such notes and bonds, and the payment of expenses incident to or necessary for operation of the housing finance assistance plan.

(b) A municipality shall have the power, from time to time, to issue (1) notes to renew notes and (2) bonds to pay notes, including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of the purposes of this chapter. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(c) The notes and bonds shall be authorized by resolution of the legislative body, shall bear such date or dates and shall mature at such time or times not exceeding thirty years from the date thereof as such resolution may provide. The legislative body may designate an official or group of officials of the municipality to determine form, rates of interest and other particulars of the notes and bonds issued hereunder. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either bearer or registered, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, and to such other terms and particulars as the resolution may provide or as the municipal official or officials designated by the legislative body may determine. The notes and bonds may be sold at public or private sale, provided if the bonds are sold at a private sale the municipality shall retain a financial advisor, which shall be a nationally recognized investment banking firm and ineligible to purchase the bonds, to review the proposed financing. The bonds may be sold at such price or prices as the legislative body or such official or officials as it designates shall determine, but the timing of such sale shall first be coordinated with the State Treasurer in order to avoid conflicts with bond sale scheduled by the state or any state agency or instrumentality.

(d) Any resolution or resolutions authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in this chapter and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (1) The pledging of all or any part of the moneys received by the municipality in payment of mortgage loans and interest thereon, and other moneys received or to be received, to secure the payment of the principal of and interest on any bonds, notes or other obligations or of any issue thereof; (2) the pledging of all or any part of the assets acquired by the municipality pursuant to the housing finance assistance plan, including but not limited to mortgages and other obligations securing the same, to secure the payment of the principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the use and disposition of the gross income from, and the payments of principal received by the municipality on, mortgages held by the municipality; (4) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (5) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issue thereof; (6) limitations on the issuance of additional bonds, notes or other obligations; the terms upon which additional bonds, notes or other obligations may be issued and secured; and the refunding or purchase of outstanding bonds, notes or other obligations; (7) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys to be expended by the municipality for operating, administrative or other expenses of the housing finance assistance plan; (9) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the municipality may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations of the municipality to appoint a trustee under this chapter or limiting the rights, powers and duties of any trustee appointed such trustee; (10) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the municipality, or which, in the discretion of the municipality, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; and (11) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(e) If the resolution of a municipality authorizing the issuance of bonds or notes so states and if such resolution is published in a newspaper having general circulation in the municipality within twenty-one days after passage, the validity of such bonds or notes may be contested only if an action, suit or proceeding contesting such validity is commenced within thirty days after the date of publication of such resolution.

(f) Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) Neither the officials nor members of the legislative body of the municipality nor any other authorized person executing such notes or bonds shall be subject to any personal liability by reason of the issuance thereof.

(h) The municipality, subject to such agreements with noteholders or bondholders as may then exist, shall have power, out of any funds available therefor, to purchase notes or bonds, which shall thereupon be cancelled, at a price not exceeding (1) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereof, or (2) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(i) In the discretion of the legislative body, the bonds may be secured by a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this chapter and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment to the trustee under such trust indenture or to any other depository of the proceeds of the bonds and the revenues of the municipality under the housing finance assistance plan, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the housing finance assistance plan. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(j) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(P.A. 79-596, S. 7, 17.)



Section 8-307 - Capital reserve fund to secure bonds and notes issued under this chapter.

(a)(1) In order to secure bonds and notes issued under this chapter, the legislative body of the municipality may create and establish a capital reserve fund and the municipality shall pay into such capital reserve fund (A) any moneys appropriated and made available by the municipality for the purpose of such fund, (B) any proceeds of sale of notes or bonds, to the extent provided in the resolution or resolutions of the legislative body authorizing the issuance thereof, and (C) any other moneys which may be made available to the municipality for the purpose of such fund from any other source. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used, as required, solely for the payment of the principal of bonds secured by the capital reserve fund as the same mature or any annual sinking fund payments, the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve fund requirement, except for the purposes of paying interest on such bonds, principal of such bonds and any annual sinking fund payments, as the same become due and for the payment of which other moneys of the municipality are not available. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof or any amount in excess of the maximum capital reserve fund requirement may be transferred by the municipality to other funds or accounts of the municipality established pursuant to this chapter to the extent that such transfer does not reduce the amount of the capital reserve fund below the maximum capital reserve fund requirement.

(2) A municipality shall not issue bonds secured by the capital reserve fund at any time if upon issuance the amount in the capital reserve fund will be less than the maximum capital reserve fund requirement, unless the municipality, at the time of issuance of such bonds, shall deposit in such fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will not be less than the maximum capital reserve fund requirement.

(3) In computing the amount of the capital reserve fund for the purposes of this section, securities held as a part thereof shall be valued in the manner provided in the resolution or resolutions authorizing the issuance of bonds secured by the capital reserve fund.

(b) The municipality may create and establish such other fund or funds, including other capital reserve funds with the same force and effect and upon the same terms and conditions and subject to the same limitations as provided in this section, as may be necessary or desirable in furtherance of the purposes of this chapter.

(P.A. 79-596, S. 8, 17.)



Section 8-308 - Bonds to be special obligations payable only from certain pledged revenue.

Bonds and notes issued pursuant to this chapter shall be special obligations of the municipality and shall not be payable from nor charged upon any funds other than the revenues pledged to the payment thereof, nor shall the municipality issuing the same be subject to any liability thereon except to the extent of such pledged revenues. No holder of any bonds or notes shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or notes or the interest thereon, nor to enforce payment thereon against any property of the municipality except the property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The bonds and notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The substance of such limitation shall be plainly stated on the face of each bond and note, with appropriate modification in the case of bonds and notes secured by the covenant and pledge of a municipality to restore the capital reserve funds to the maximum capital reserve fund requirement. Except as otherwise provided in subsection (c) of section 8-307, bonds and notes issued pursuant to this chapter shall not be subject to any statutory limitation on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(P.A. 79-596, S. 9, 17.)



Section 8-309 - Separate accounts to be established for purposes of this chapter.

(a) All moneys of the municipality derived in furtherance of the purposes of this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of the state or in national banking associations doing business in the state. The moneys in such accounts shall be paid out on checks signed by such officer or employee of the municipality as the legislative body shall authorize. Notwithstanding the provisions of this section, a municipality shall have power to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment and payment of any moneys of the municipality derived in furtherance of the purposes of this chapter and of any moneys held in a trust or otherwise for the payment of notes or bonds, and to carry out such contract.

(b) Subject to the provisions of any contract with noteholders and bondholders, the municipality issuing notes or bonds pursuant to this chapter shall prescribe a system of accounts. All such accounts shall be kept separate from other accounts of the municipality and shall be used for the purposes of this chapter and for no other purpose.

(c) Accounts of the municipality established in furtherance of the purposes of this chapter shall be annually audited in accordance with the provisions of sections 4-230 to 4-236, inclusive, by an independent auditor, as defined in section 4-230, who shall be designated in accordance with the provisions of section 4-232, and a report of such audit and the books and records of the municipality kept with respect to any action taken or account established under this chapter, including books and records pertaining to its receipts, disbursements, contracts, reserve funds, sinking funds and investment, shall be open to public inspection.

(P.A. 79-596, S. 10, 17; P.A. 91-401, S. 11, 20.)

History: P.A. 91-401 amended Subsec. (c) to require that audits be conducted in accordance with Secs. 4-230 to 4-236, inclusive, and by auditor instead of certified public accountant, effective July 1, 1993.



Section 8-310 - Appointment of trustee to represent holders of bonds or notes in event of default.

(a) In the event that bonds or notes are issued without appointment of a trustee under a trust indenture, then, in the event that the municipality defaults in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the municipality shall fail or refuse to comply with the provisions of this chapter, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five per cent in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the clerk of such municipality and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of twenty-five per cent in principal amount of such notes or bonds then outstanding shall, in his own name: (1) By suit, action or proceeding in accordance with the general statutes enforce all rights of the noteholders or bondholders, including the right to require the municipality to carry out any agreement with such holders and to perform its duties under this chapter; (2) bring suit upon such notes or bonds; (3) by action or suit, require the municipality to account as if it were the trustee of an express trust for the holders of such notes or bonds; (4) by action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; (5) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per cent of the principal amount of such notes or bonds then outstanding, annul such declaration and its consequences.

(c) The Superior Court shall have jurisdiction of any suit, action or proceeding brought on behalf of such noteholders or bondholders by any trustee therefor, whether appointed by such holders or pursuant to a trust indenture. The venue of any such suit, action or proceeding shall be laid in the municipality against which any such remedy is sought.

(d) Before declaring the principal of notes or bonds due and payable, such trustee shall first give thirty days' notice in writing to the municipality.

(P.A. 79-596, S. 11, 17.)



Section 8-311 - Bonds and notes issued under this chapter are securities for investment purposes.

The notes and bonds issued pursuant to this chapter are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The notes and bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the state and all municipalities for any purpose of which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.

(P.A. 79-596, S. 12, 17.)



Section 8-312 - Bonds and notes under this chapter free from state or municipal taxes except estate and gift taxes.

It is hereby determined that the purposes of this chapter are public purposes and that the municipalities will be performing an essential governmental function in the exercise of the powers conferred upon them by this chapter. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the municipality, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of notes and bonds of the municipality issued pursuant to this chapter shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof. Municipalities are authorized to include this covenant of the state in any agreement with the holder of such notes or bonds.

(P.A. 79-596, S. 13, 17; P.A. 89-331, S. 9, 30.)

History: P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds.



Section 8-313 - State pledge not to prevent municipalities from fulfilling agreements with holders of bonds and notes.

The state does hereby pledge to and agree with the holders of any notes or bonds that the state will not limit or alter the rights hereby vested in the municipality to fulfill the terms of any agreements made with said holder thereof, or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. Municipalities are authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

(P.A. 79-596, S. 14, 17.)



Section 8-314 - Authorization of bonds and notes.

The provisions of the general statutes, and of any applicable special act or municipal charter, shall govern the proceedings, notices and approvals required for the authorization of any bonds or notes or any instrument as security therefor, issued pursuant to this chapter.

(P.A. 79-596, S. 15, 17.)



Section 8-315 - Discrimination prohibited in housing financed under this chapter.

The municipality shall take all necessary steps to insure that occupancy of all housing financed or otherwise assisted pursuant to this chapter be open to all persons regardless of race, creed, color, national origin or ancestry, sex, gender identity or expression, age or physical disability.

(P.A. 79-596, S. 16, 17; P.A. 11-55, S. 7.)

History: P.A. 11-55 prohibited discrimination on basis of gender identity or expression.






Chapter 137b - Issuance of Bonds for Single-Family Homes

Section 8-336 - Allocation of ability to issue bonds.

After June 8, 1982, neither the state nor any political subdivision thereof, nor any municipality or any political subdivision thereof, nor any department, agency, authority or other body of the state or any municipality, other than the Connecticut Housing Finance Authority, shall issue bonds for the purpose of providing mortgages for single-family homes, as defined in the federal Mortgage Subsidy Bond Tax Act, Pub. L. 96-499, Title XI, Subtitle A, 94 Stat 2669, except that the following amounts may be issued prior to October 1, 1983: (1) By the towns and cities of the state, as allocated and authorized by the Commissioner of Economic and Community Development and the Governor, thirty million dollars; (2) by the state pursuant to section 8-288, ten million dollars; and (3) by the state pursuant to section 16a-40c, ten million dollars. Any amount which may be issued by any entity other than the Connecticut Housing Finance Authority pursuant to this section may be issued by said authority if such amount is not issued by such other entity by October 1, 1983.

(P.A. 82-453, S. 1, 2; P.A. 83-399, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 83-399 deleted “November 15, 1982” and substituted “October 1, 1983” in lieu thereof; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 137c - Connecticut Housing Partnership Program

Section 8-336f - Connecticut housing partnership program. Local housing partnerships. Initial designation. Development designation. Town-aid grant. Regulations. Report.

(a) The Commissioner of Housing shall establish and administer a Connecticut housing partnership program for the purpose of encouraging the formation of local housing partnerships which will work with the community, the Department of Housing and other state agencies to solve housing problems faced by the community and develop ways to increase the supply and availability of affordable housing in the community.

(b) Any municipality may, by ordinance, or by resolution of the board of selectmen in any town in which the legislative body is a town meeting, authorize the formation of a local housing partnership. Any local housing partnership shall include, but shall not be limited to, the chief elected official of the municipality and the following members to be appointed by the chief elected official: (1) Representatives of the planning commission, zoning commission, inland wetlands commission, housing authority and any local community development agency, (2) representatives of the local business community, such as local bankers, realtors and developers, (3) representatives of public interest groups, such as housing advocates, members of the clergy, members of local civic groups and representatives of local nonprofit corporations, and (4) local urban planning, land use and housing professionals.

(c) The Commissioner of Housing may provide a local housing partnership with an initial designation under the Connecticut housing partnership program upon receipt of evidence satisfactory to the commissioner that the local housing partnership has been formed in accordance with the provisions of subsection (b) of this section and that sufficient local resources have been committed to the local housing partnership. Upon such initial designation, the commissioner shall provide technical assistance to the local housing partnership which assistance shall include, but shall not be limited to, the following: (1) The assignment of a primary contact person in the Department of Housing to work directly with the local housing partnership, (2) obtaining assistance from other state agencies, regional councils of governments and regional housing councils on behalf of the local housing partnership when necessary, (3) assisting the local housing partnership in developing a comprehensive local housing strategy, (4) assisting the local housing partnership in identifying available local resources, (5) discussing possible ways to create affordable housing through the use of conventional and alternative financing and through public and private land use controls, (6) explaining the requirements of and the types of assistance available under state housing programs, and (7) providing information and advice concerning available federal and private financial assistance for all aspects of housing development.

(d) The Commissioner of Housing may provide a local housing partnership which has received an initial designation under subsection (c) of this section with a development designation under the Connecticut housing partnership program upon receipt of evidence satisfactory to the commissioner that the local housing partnership has: (1) Examined and identified housing needs and opportunities in the community, (2) explored the availability of any state, municipal or other land that is suitable for the development of affordable housing, (3) reviewed applicable zoning regulations to determine whether such regulations restrict the development of affordable housing in the community and to identify any necessary changes to such regulations, (4) established priorities and developed a long-range plan to meet identified housing needs in the community consistent with regional housing needs, (5) established procedures for the development of a written proposal to achieve such priorities in accordance with said plan, and (6) started an activity, development or project designed to create additional affordable housing in the community. Upon such development designation: (A) The Commissioner of Housing shall give priority to any activity, project or development initiated or sponsored by the local housing partnership in providing any financial assistance pursuant to any program administered by the Commissioner of Housing under the general statutes; (B) the Commissioner of Energy and Environmental Protection shall consider formation of a local housing partnership in a municipality as a primary factor in awarding any grant-in-aid for open space land under sections 7-131d to 7-131k, inclusive; (C) the Commissioner of Energy and Environmental Protection shall consider formation of a local housing partnership in a municipality as a primary factor in making any grants and loans for water quality projects under sections 22a-475 to 22a-483, inclusive. If the Commissioner of Housing determines that a municipality has developed and is maintaining a balanced inventory of affordable housing, the municipality shall receive the same priority as a local housing partnership which has received a development designation under this subsection or the municipality in which such local housing partnership is formed.

(e) Upon the completion of the first activity, development or project initiated or sponsored by a local housing partnership under this section, the Commissioner of Housing, upon receipt of satisfactory evidence of such completion, shall provide a town-aid grant to the municipality in which the local housing partnership is formed in an amount equal to twenty-five per cent of the amount of the distribution to the municipality calculated under the provisions of part IIa of chapter 240 for the fiscal year in which the activity, development or project is completed. Such town-aid grant shall be paid to the municipality from the General Fund (1) in the fiscal year following the fiscal year in which the activity, development or project is completed, and (2) in each of the three fiscal years following the fiscal year in which such initial town-aid grant is paid, provided the Commissioner of Housing determines in each of such years that the local housing partnership and the municipality in which the local housing partnership is formed are actively engaged in the development of affordable housing within the municipality. Such town-aid grant shall not be included in the estimates compiled by the Secretary of the Office of Policy and Management pursuant to sections 4-71a and 4-71b.

(f) The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of subsections (a) to (d), inclusive, of this section.

(P.A. 88-305, S. 1, 4; P.A. 89-324, S. 1, 4; May Sp. Sess. P.A. 92-15, S. 3, 20; P.A. 95-250, S. 1; P.A. 96-68, S. 3; 96-211, S. 1, 5, 6; P.A. 99-94, S. 5; P.A. 11-80, S. 1; P.A. 13-234, S. 2, 58; 13-247, S. 312; 13-299, S. 43.)

History: P.A. 89-324 amended Subsec. (e) to require secretary of the office of policy and management, rather than commissioner of transportation, to provide grant, to delete provision that purpose of grant is for roads, and to delay payment date of initial grant and three subsequent grants by one fiscal year; May Sp. Sess. P.A. 92-15 amended Subsec. (e) to transfer responsibility for payment of grant from secretary of the office of policy and management to commissioner of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-68 amended Subsec. (c) by replacing Central Housing Committee with Housing Advisory Committee; (Revisor's note: In 1999 a reference in Subsec. (d) to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157); P.A. 99-94 deleted former Subsec. (g) which required submission of an annual report; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-234 amended Subsec. (c)(2) by deleting reference to Housing Advisory Committee, effective July 1, 2013; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (c), effective January 1, 2015; P.A. 13-299 made identical changes as P.A. 13-234, S. 58, effective July 1, 2013.






Chapter 137d - Connecticut Housing Trust Fund (Repealed)

Section 8-336l - Connecticut Housing Trust Fund. Regulations.

Section 8-336l is repealed.

(P.A. 89-170, S. 1, 2; P.A. 94-95, S. 25.)






Chapter 137e - Housing Trust Fund Program

Section 8-336m - Definitions.

As used in this chapter the following terms shall have the following meanings, unless the context clearly indicates a different meaning or intent:

(1) “Authority” means the Connecticut Housing Finance Authority.

(2) “Commissioner” means the Commissioner of Housing.

(3) “Department” means the Department of Housing.

(4) “Eligible applicant” means: (A) A nonprofit entity; (B) a municipality; (C) a housing authority; (D) a business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto or authorized to do business pursuant to said chapter 601 having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing, and having a certificate or articles of incorporation approved by the commissioner; (E) any partnership, limited partnership, limited liability company, joint venture, sole proprietorship, trust or association having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing; (F) the Connecticut Housing Finance Authority; (G) a municipal developer; (H) any community development financial institution; or (I) any combination thereof.

(5) “Housing”, “housing development” or “development” means a work or undertaking having as its primary purpose the provision of safe, well-designed and adequate housing and related facilities for low and moderate income families and persons and includes existing housing for low and moderate income families and persons and housing whose primary purpose is to provide dwelling accommodations for low and moderate income families and persons but has dwelling accommodations for others.

(6) “Housing Trust Fund” or “fund” means the Housing Trust Fund created under section 8-336o.

(7) “Housing Trust Fund program” or “program” means the Housing Trust Fund program developed and administered under section 8-336p.

(8) “Low and moderate income families and persons” means families and persons whose income falls within the income levels set by the commissioner pursuant to regulations adopted under subsection (a) of section 8-336q, except that the commissioner may establish income levels up to and including one hundred twenty per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(9) “Municipal developer” means a municipality acting by and through its legislative body, except that in any town in which a town meeting or representative town meeting is the legislative body, “municipal developer” means the board of selectmen if such board is authorized to act as the municipal developer by the town meeting or representative town meeting.

(10) “Secretary” means the Secretary of the Office of Policy and Management.

(11) “State Bond Commission” means the commission established under section 3-20.

(12) “Treasurer” means the State Treasurer and includes each successor in office or authority.

(June Sp. Sess. P.A. 05-5, S. 16; P.A. 11-168, S. 7; P.A. 13-234, S. 2.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 11-168 replaced “section” with “chapter” re applicability of terms, effective July 13, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-336n - Bond issue for Housing Trust Fund program.

(a) For the purpose of capitalizing the Housing Trust Fund created by section 8-336o, the State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding two hundred eighty-five million dollars, provided (1) twenty million dollars shall be effective July 1, 2005, (2) twenty million dollars shall be effective July 1, 2006, (3) twenty million dollars shall be effective July 1, 2007, (4) thirty million dollars shall be effective July 1, 2008, (5) twenty million dollars shall be effective July 1, 2009, (6) twenty-five million dollars shall be effective July 1, 2011, (7) twenty-five million dollars shall be effective July 1, 2012, (8) thirty million dollars shall be effective July 1, 2013, (9) thirty million dollars shall be effective July 1, 2014, (10) forty million dollars shall be effective July 1, 2015, and (11) twenty-five million dollars shall be effective July 1, 2016. The proceeds of the sale of bonds pursuant to this section shall be deposited in the Housing Trust Fund.

(b) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(c) None of the bonds authorized under subsection (a) of this section shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion may require.

(June Sp. Sess. P.A. 05-5, S. 17–19; June Sp. Sess. P.A. 07-7, S. 44; P.A. 11-57, S. 91; P.A. 13-239, S. 56; June Sp. Sess. P.A. 15-1, S. 56.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $100,000,000 to $110,000,000 and, in Subdiv. (4), increasing authorization effective July 1, 2008, from $20,000,000 to $30,000,000, effective November 2, 2007; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $110,000,000 to $160,000,000, of which $25,000,000 is effective July 1, 2011, and $25,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $160,000,000 to $220,000,000, of which $30,000,000 is effective July 1, 2013, and $30,000,000 is effective July 1, 2014, effective July 1, 2013; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to increase aggregate authorization from $220,000,000 to $285,000,000, of which $40,000,000 is effective July 1, 2015, and $25,000,000 is effective July 1, 2016, effective July 1, 2015.



Section 8-336o - Housing Trust Fund.

(a) There is established the “Housing Trust Fund” which shall be a nonlapsing fund held by the Treasurer separate and apart from all other moneys, funds and accounts. The following funds shall be deposited in the fund: (1) Proceeds of bonds authorized by section 8-336n; (2) all moneys received in return for financial assistance awarded from the Housing Trust Fund pursuant to the Housing Trust Fund program established under section 8-336p; (3) all private contributions received pursuant to section 8-336p; and (4) to the extent not otherwise prohibited by state or federal law, any local, state or federal funds received pursuant to section 8-336p. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. The Treasurer shall invest the moneys held by the Housing Trust Fund subject to use for financial assistance under the Housing Trust Fund program.

(b) Any moneys held in the Housing Trust Fund may, pending the use or application of the proceeds thereof for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, in participation certificates in the Short Term Investment Fund created under sections 3-27a and 3-27f and in participation certificates or securities of the Tax-Exempt Proceeds Fund created under section 3-24a, (2) deposited or redeposited in such bank or banks at the direction of the Treasurer, or (3) invested in participation units in the combined investment funds, as defined in section 3-31b. Unless otherwise provided pursuant to subsection (c) of this section, proceeds from investments authorized by this subsection shall be credited to the Housing Trust Fund.

(c) The moneys of the Housing Trust Fund shall be used to fund the Housing Trust Fund program established under section 8-336p and are in addition to any other resources available from state, federal or other entities that support the program goals established in said section 8-336p.

(June Sp. Sess. P.A. 05-5, S. 20; P.A. 11-168, S. 8.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 11-168 amended Subsec. (a) by adding Subdiv. (4) re local, state or federal funds received, effective July 13, 2011.



Section 8-336p - Housing Trust Fund program. Purpose. Financial assistance. Third-party contract administrators. Annual report.

(a) There is established the Housing Trust Fund program which shall be developed and administered by the Department of Housing. The purpose of the program is to: (1) Encourage the creation of housing for homeownership at a cost that will enable low and moderate income families to afford quality housing while paying no more than thirty per cent of gross household income on housing, (2) promote the rehabilitation, preservation and production of quality, well-designed rental and homeownership housing affordable to low and moderate income families or persons, (3) maximize the leveraging of state and federal funds by encouraging private sector investment in housing developments receiving assistance, (4) encourage housing that maximizes housing choices of residents, (5) enhance economic opportunity for low and moderate income individuals and their families, (6) promote the application of efficient land use that utilizes existing infrastructure and the conservation of open spaces, and (7) encourage the development of housing which aids the revitalization of communities.

(b) Financial assistance shall be provided under subsection (a) of this section to eligible applicants, as defined in section 8-336m, for development of quality rental housing and homeownership for low and moderate income families or persons. The financial assistance made under the Housing Trust Fund program shall be paid from the Housing Trust Fund established under section 8-336o, and may be in the form of no interest and low interest loans, loan guarantees, revolving loans, grants and appraisal gap financings and other similar financings necessary to make rents or home prices affordable. Financial assistance provided under this section shall supplement (1) existing loan and tax credits programs available under state and federal law, and (2) grants, loans or financial assistance from any nonprofit or for-profit entity.

(c) The resources of the program shall be made available, at least semiannually, on a competitive basis in accordance with the written program guidelines and criteria adopted pursuant to subsection (a) of section 8-336q.

(d) (1) The Commissioner of Housing may, with the approval of the Secretary of the Office of Policy and Management, solicit and accept contributions from private entities, nonprofit and for-profit corporations, philanthropic organizations and financial institutions, to support and expand the resources available through the Housing Trust Fund. All such funds shall be deposited in the Housing Trust Fund.

(2) The Commissioner of Housing may deposit any local, state or federal funds received by said commissioner into the Housing Trust Fund, provided such funds are received for purposes that do not conflict with the purposes of the Housing Trust Fund program.

(e) (1) Any contribution to the Housing Trust Fund made pursuant to subsection (d) of this section shall be distributed as designated by its contributor, except that not more than fifty per cent of the contribution may be designated. If no designation is specified, such funds shall be used by the commissioner to further the purposes of sections 8-336m to 8-336q, inclusive.

(2) In each fiscal year that the Housing Trust Fund has funds available for distribution, the commissioner shall allocate from said fund three hundred thousand dollars for funding matching grants to be dedicated to funding purchases of primary residences pursuant to the provisions of sections 31-51ww to 31-51eee, inclusive.

(3) Any unexpended or unallocated amounts in the Housing Trust Fund for any fiscal year may be carried over to the succeeding fiscal year and adjustments may be made for short fiscal periods.

(f) (1) The commissioner may select a third-party contract administrator to establish or maintain a revolving loan fund or to carry out some of the duties of the department under the Housing Trust Fund program. For any contract having a cost of more than fifty thousand dollars, the third-party administrator shall be selected through a competitive process and may be paid from the moneys in the Housing Trust Fund. Such administrator may not spend more than fifteen per cent of the contract cost on administrative expenses.

(2) Any contract with a third-party contract administrator selected for the purpose of establishing or maintaining a revolving loan fund shall provide that all outstanding loans are assigned to the department when the third-party administrator is (A) no longer establishing or maintaining the revolving loan fund; (B) in default of its obligations to the department; or (C) no longer functioning as an entity.

(g) The commissioner shall include in the report required pursuant to section 8-37qqq an annual report concerning the activities for the prior fiscal year of the Housing Trust Fund and the Housing Trust Fund program and the efforts of the department to obtain private support for the Housing Trust Fund and the Housing Trust Fund program.

(June Sp. Sess. P.A. 05-5, S. 21; P.A. 07-171, S. 3; P.A. 11-168, S. 9; P.A. 13-234, S. 2, 68.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 07-171 amended Subsec. (f) by requiring inclusion of activities in report required pursuant to Sec. 32-1m and making conforming changes; P.A. 11-168 amended Subsec. (b) by adding revolving loans as form of financial assistance, amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re deposit of local, state or federal funds, added new Subsec. (f) re third-party contract administrators and redesignated existing Subsec. (f) as Subsec. (g), effective July 13, 2011; P.A. 13-234 amended Subsec. (g) by substituting reference to Sec. 8-37qqq for reference to Sec. 32-1m re report, effective July 1, 2013; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsecs. (a) and (d), effective June 19, 2013.



Section 8-336q - Regulations. Housing Trust Fund Program Advisory Committee. Terms and conditions.

(a) The commissioner, in consultation with the Treasurer, the Secretary of the Office of Policy and Management and the Connecticut Housing Finance Authority and after consideration of the recommendations of the committee established by subsection (b) of this section, shall establish regulations and criteria for rating various proposals for funds under the Housing Trust Fund program. The regulations shall be adopted pursuant to chapter 54 and posted on the department's web site.

(b) There shall be a Housing Trust Fund Program Advisory Committee. Said committee shall meet at least semiannually and shall advise the commissioner on (1) the administration, management and objectives of the Housing Trust Fund program; and (2) the development of regulations, procedures and rating criteria for the program. The committee shall be appointed by the commissioner, in consultation with the Treasurer and the secretary and shall include the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to planning and development, and the joint standing committee of the General Assembly having cognizance of matters relating to housing and representatives from each of the following: (A) The nonprofit housing development community; (B) the for-profit housing development community; (C) a housing authority; (D) a community development financial institution; (E) the Connecticut Housing Finance Authority; (F) a state-wide housing organization; (G) an elected or appointed official of a municipality with a population of less than fifty thousand; (H) an elected or appointed official of a municipality with a population between fifty thousand and one hundred thousand; (I) an elected or appointed official of a municipality with a population in excess of one hundred thousand; and (J) the employers of the state, which may be satisfied by the appointment of a representative from a state business and industry association or regional chambers of commerce.

(c) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 8-336m to 8-336q, inclusive.

(d) The commissioner may request, inspect and audit reports, books and records and any other financial or project-related information with respect to eligible applicants that receive financial assistance, including, without limitation, resident or employment information, financial and operating statements and audits. The commissioner may investigate the accuracy and completeness of such reports, books and records.

(e) Whenever financial assistance is provided pursuant to section 8-336p, the commissioner may take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interests of the state, including, but not limited to, amending any term or condition of a contract or agreement, provided such amendment is allowed or agreed to pursuant to such contract or agreement, or purchasing or redeeming, pursuant to foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings, any property on which such commissioner or the department holds a mortgage or other lien, or in which the commissioner or the department has an interest.

(June Sp. Sess. P.A. 05-5, S. 22; P.A. 12-8, S. 3.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 12-8 amended Subsec. (b) by changing “select committee” to “joint standing committee”, effective May 2, 2012.






Chapter 138 - Security Deposit Assistance

Section 8-337 and 8-338 - Security deposit loans; regulations; report. Connecticut Security Deposit Revolving Loan Fund.

Sections 8-337 and 8-338 are repealed.

(P.A. 84-510, S. 2, 3, 5; P.A. 86-107, S. 3, 19; P.A. 90-238, S. 22, 32; P.A. 91-346, S. 8, 9.)



Section 8-339 - (Formerly Sec. 17b-802). Security deposit guarantee program.

(a) The Commissioner of Housing shall establish, within available appropriations, and administer a security deposit guarantee program for persons who (1) (A) are recipients of temporary family assistance, aid under the state supplement program, or state-administered general assistance, or (B) have a documented showing of financial need, and (2) (A) are residing in emergency shelters or other emergency housing, cannot remain in permanent housing due to any reason specified in subsection (a) of section 17b-808, or are served a writ, summons and complaint in a summary process action instituted pursuant to chapter 832, or (B) have a certificate or voucher from a rental assistance program or federal Section 8 program. Under the security deposit guarantee program, the Commissioner of Housing may provide security deposit guarantees for use by such persons in lieu of a security deposit on a rental dwelling unit. Eligible persons may receive a security deposit guarantee in an amount not to exceed the equivalent of two months' rent on such rental unit. No person may apply for and receive a security deposit guarantee more than once in any eighteen-month period without the express authorization of the Commissioner of Housing, except as provided in subsection (b) of this section. The Commissioner of Housing may deny eligibility for the security deposit guarantee program to an applicant for whom the commissioner has paid two claims by landlords. The Commissioner of Housing shall prioritize provision of security deposit guarantees to eligible veterans and may establish priorities for providing security deposit guarantees to other eligible persons described in subparagraphs (A) and (B) of subdivision (2) of this subsection in order to administer the program within available appropriations.

(b) In the case of any person who qualifies for a guarantee, the Commissioner of Housing, or any local or regional nonprofit corporation or social service organization under contract with the Department of Housing to assist in the administration of the security deposit guarantee program established pursuant to subsection (a) of this section, may execute a written agreement to pay the landlord for any damages suffered by the landlord due to the tenant's failure to comply with such tenant's obligations as defined in section 47a-21, provided the amount of any such payment shall not exceed the amount of the requested security deposit. Notwithstanding the provisions of subsection (a) of this section, if a person who has previously received a grant for a security deposit or a security deposit guarantee becomes eligible for a subsequent security deposit guarantee within eighteen months after a claim has been paid on a prior security deposit guarantee, such person may receive a security deposit guarantee. The amount of the subsequent security deposit guarantee for which such person would otherwise have been eligible shall be reduced by (1) any amount of a previous grant which has not been returned to the department pursuant to section 47a-21, or (2) the amount of any payment made to the landlord for damages pursuant to this subsection.

(c) Any payment made pursuant to this section to any person receiving temporary family assistance, aid under the state supplement program or state-administered general assistance shall not be deducted from the amount of assistance to which the recipient would otherwise be entitled.

(d) On and after July 1, 2000, no special need or special benefit payments shall be made by the commissioner for security deposits from the temporary family assistance, state supplement, or state-administered general assistance programs.

(e) The Commissioner of Housing may, within available appropriations, on a case-by-case basis, provide a security deposit grant to a person eligible for the security deposit guarantee program established under subsection (a) of this section, in an amount not to exceed the equivalent of one month's rent on such rental unit, provided the commissioner determines that emergency circumstances exist which threaten the health, safety or welfare of a child who resides with such person. Such person shall not be eligible for more than one such grant without the authorization of said commissioner. Nothing in this section shall preclude the approval of such one-month security deposit grant in conjunction with a one-month security deposit guarantee.

(f) The Commissioner of Housing may provide a security deposit grant to a person receiving such grant through any local or regional nonprofit corporation or social service organization under an existing contract with the Department of Housing to assist in the administration of the security deposit program, but in no event shall a payment be authorized after October 1, 2000. Nothing in this section shall preclude the commissioner from entering into a contract with one or more local or regional nonprofit corporations or social service organizations for the purpose of issuing security deposit guarantees.

(g) A landlord may submit a claim for damages not later than forty-five days after the date of termination of the tenancy. Payment shall be made only for a claim that includes receipts for repairs made. No claim shall be paid for an apartment from which a tenant vacated because substandard conditions made the apartment uninhabitable, as determined by a local, state or federal regulatory agency.

(h) Any person with income exceeding one hundred fifty per cent of the federal poverty level, who is found eligible to receive a security deposit guarantee under this section and for whom the commissioner has paid a claim by a landlord, shall contribute five per cent of one month's rent to the payment of the security deposit. The commissioner may waive such payment for good cause.

(i) The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to administer the program established pursuant to this section and to set eligibility criteria for the program, but may implement the program while in the process of adopting such regulations provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(P.A. 86-272; P.A. 87-455, S. 5, 6; P.A. 91-211; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 83, 165; June Sp. Sess. P.A. 00-2, S. 24, 53; June Sp. Sess. P.A. 01-2, S. 32; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 02-79, S. 3; P.A. 04-76, S. 25; P.A. 05-280, S. 39; June Sp. Sess. P.A. 05-3, S. 83; P.A. 11-44, S. 96; June 12 Sp. Sess. P.A. 12-1, S. 23; P.A. 13-234, S. 2; P.A. 14-217, S. 72.)

History: P.A. 87-455 amended Subsec. (a) by making persons having documented financial need who reside in emergency shelters or emergency housing eligible for grants and amended Subsec. (b) by authorizing emergency shelters under contract with department of human resources to pay security deposit to landlords; Sec. 17-31jj transferred to Sec. 17-599 in 1991; P.A. 91-211 amended Subsec. (b) to allow the commissioner to enter into a written agreement with a landlord to pay for certain damages if incurred in lieu of paying a security deposit, to require the reduction of any amount owed to the department under the program by a grant recipient from any subsequent grant provided to the recipient and to require that the issuance of grants and agreements for payment of damages in any fiscal year not exceed the amount available for the program in that fiscal year; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-599 transferred to Sec. 17b-802 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by changing program of grants to persons residing in emergency shelters or housing to security deposit guarantee program for use in lieu of a security deposit, deleting reference to “public assistance”, inserting provision re recipients of temporary family assistance or aid under the state supplement program, adding provision re persons who cannot remain in permanent housing due to any reason specified in Subsec. (a) of Sec. 17b-808, and making conforming changes, amended Subsec. (b) by deleting provisions re payment of security deposit directly to the landlord, deleting provision re annual amounts available in program, and making conforming changes, amended Subsec. (c) by adding provision re persons receiving temporary family assistance or aid under the state supplement program, added new Subsecs. (d) to (f), inclusive, re special need or special benefit payments and security deposit grants, redesignated former Subsec. (d) as Subsec. (g) and amended said Subsec. by adding provision allowing for implementation of the program until January 1, 2002, while in the process of adopting regulations and making conforming and technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to expand program to persons served a notice to quit in summary process action, to increase maximum amount from one to two months' rent, to delete provision re documented showing of financial need and to require authorization for more than one guarantee in any 18-month period, amended Subsec. (b) to authorize eligibility for subsequent guarantee within 18 months after claim has been paid and to make technical changes, amended Subsec. (e) to delete provision re safety net account, to include person served a notice to quit in summary process action and to add provision re approval of grant in conjunction with guarantee and amended Subsec. (f) to add provision re contract for issuing security deposit guarantees; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-79 amended Subsec. (a) by inserting Subdiv. numbers and Subpara. letters, adding Subdiv. (2)(B) to extend eligibility under the security deposit guarantee program to persons having a rental assistance program or federal Section 8 certificate or voucher, and adding provision authorizing Commissioner of Social Services to establish priorities for allocating security deposit guarantees, amended Subsec. (e) to revise provisions re eligibility for security deposit grants, and amended Subsec. (g) by changing “January 1, 2002” to “June 30, 2003”, effective July 1, 2002; P.A. 04-76 amended Subsecs. (a), (c) and (d) by deleting references to “general assistance” and making conforming changes; P.A. 05-280 amended Subsec. (a) to provide that commissioner may deny eligibility for security deposit guarantee program to an applicant who has made more than two claims in a five-year period, to add “in order to administer the program within available appropriations” and to make technical changes, effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) by replacing “who has made more than two claims in a” with “for whom the commissioner has paid two or more claims by landlords during the immediately preceding” re denial of eligibility, effective July 1, 2005; P.A. 11-44 amended Subsec. (a) by replacing “notice to quit” with “writ, summons and complaint”, deleting reference to “immediately preceding five-year period” re denial of eligibility for security deposit guarantee program and making a technical change, added new Subsec. (g) re landlord's submission of a claim for damages, added new Subsec. (h) re persons required to contribute to payment of security deposit, redesignated existing Subsec. (g) as Subsec. (i) and amended same by deleting reference to program implementation “until June 30, 2003”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (b) and (f) by replacing references to emergency shelter with references to local or regional nonprofit corporation or social service organization and made a technical change in Subsec. (e), effective July 1, 2012; pursuant to P.A. 13-234, references to Commissioner of Social Services and Department of Social Services were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; P.A. 14-217 amended Subsec. (a) to add provision requiring commissioner to prioritize provision of security deposit guarantees to eligible veterans, and to make technical and conforming changes, effective July 1, 2014; Sec. 17b-802 transferred to Sec. 8-339 in 2015.

Annotation to former section 17b-802:

Cited. 233 C. 557.






Chapter 138a - Rental and Other Assistance

Section 8-345 - (Formerly Sec. 17b-812). Rental assistance for low-income families living in privately-owned rental housing. Regulations. Hearing.

(a) The Commissioner of Housing shall implement and administer a program of rental assistance for low-income families living in privately-owned rental housing. For the purposes of this section, a low-income family is one whose income does not exceed fifty per cent of the median family income for the area of the state in which such family lives, as determined by the commissioner.

(b) Housing eligible for participation in the program shall comply with applicable state and local health, housing, building and safety codes.

(c) In addition to an element in which rental assistance certificates are made available to qualified tenants, to be used in eligible housing which such tenants are able to locate, the program may include a housing support element in which rental assistance for tenants is linked to participation by the property owner in other municipal, state or federal housing repair, rehabilitation or financing programs. The commissioner shall use rental assistance under this section so as to encourage the preservation of existing housing and the revitalization of neighborhoods or the creation of additional rental housing.

(d) The commissioner may designate a portion of the rental assistance available under the program for tenant-based and project-based supportive housing units. To the extent practicable rental assistance for supportive housing shall adhere to the requirements of the federal Housing Choice Voucher Program, 42 USC 1437f(o), relative to calculating the tenant’s share of the rent to be paid.

(e) The commissioner shall administer the program under this section to promote housing choice for certificate holders and encourage racial and economic integration. The commissioner shall establish maximum rent levels for each municipality in a manner that promotes the use of the program in all municipalities. Any certificate issued pursuant to this section may be used for housing in any municipality in the state. The commissioner shall inform certificate holders that a certificate may be used in any municipality and, to the extent practicable, the commissioner shall assist certificate holders in finding housing in the municipality of their choice.

(f) Nothing in this section shall give any person a right to continued receipt of rental assistance at any time that the program is not funded.

(g) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section. The regulations shall establish maximum income eligibility guidelines for such rental assistance and criteria for determining the amount of rental assistance which shall be provided to eligible families.

(h) Any person aggrieved by a decision of the commissioner or the commissioner’s agent pursuant to the program under this section shall have the right to a hearing in accordance with the provisions of section 8-37gg.

(P.A. 85-452, S. 1, 3; P.A. 86-384, S. 1, 2; P.A. 87-517, S. 1, 2; P.A. 91-362, S. 5; P.A. 93-262, S. 8, 87; P.A. 96-268, S. 16, 17, 34; June 18 Sp. Sess. P.A. 97-2, S. 116, 165; P.A. 05-280, S. 34; P.A. 06-7, S. 1; P.A. 09-118, S. 1; P.A. 13-234, S. 2; P.A. 15-29, S. 3.)

History: P.A. 86-384 extended program for one year, allowed commissioner to conduct program in more than three towns and replaced term “rent subsidies” with “rental assistance”; P.A. 87-517 amended Subsec. (a) by deleting reference to three-year pilot program, adding provisions making program applicable to elderly persons residing in state-assisted rental housing for the elderly and changing income percentage from 50% to 60%, amended Subsec. (b) by deleting provisions re towns in which pilot program is conducted, amended Subsec. (c) by deleting reference to pilot program, amended Subsec. (d) by deleting reference to pilot period, amended Subsec. (e) by adding provisions requiring regulations establishing maximum income eligibility guidelines and criteria for determining amount of assistance, and amended Subsec. (f) by deleting reference to pilot program; P.A. 91-362 inserted new Subsec. (d) to require the commissioner to administer the program to promote housing choice and encourage racial and economic integration and added new Subsec. (h) to require the commissioner to submit to the legislative committee on housing a report on the program, relettering previously existing Subsecs. as necessary; P.A. 93-262 replaced commissioner of housing with commissioner of social services and deleted Subsecs. (g) and (h) re reports to general assembly, effective July 1, 1993; Sec. 8-345 transferred to Sec. 17b-812 in 1995; P.A. 96-268 amended Subsec. (a) to change the income level threshold for a low-income family from 60% to 50% of the median family income for the area of the state in which such family lives and amended Subsec. (f) to provide that “effective November 1, 1995, the amount of assistance for elderly persons who are certificate holders shall be the difference between thirty per cent of their adjusted gross income, less a utility allowance and the base rent”, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 eliminated references to elderly persons in the program of rental assistance, effective July 1, 1997; P.A. 05-280 added new Subsec. (d) re designating a portion of available rental assistance certificates for supportive housing units and requiring that rental assistance certificates issued for such purpose adhere to requirements of federal Housing Choice Voucher program and redesignated existing Subsecs. (d) to (f), inclusive, as new Subsecs. (e) to (g), inclusive, effective July 1, 2005; P.A. 06-7 amended Subsec. (d) by deleting references to “certificates”, effective April 21, 2006; P.A. 09-118 added Subsec. (h) re right to a hearing; pursuant to P.A. 13-234, reference to Commissioner of Social Services was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013; Sec. 17b-812 transferred to Sec. 8-345 in 2015; P.A. 15-29 amended Subsec. (h) by replacing reference to Ch. 54 with reference to Sec. 8-37gg re right to hearing.



Section 8-345a - (Formerly Sec. 17b-813). Emergency rental assistance for families eligible to participate in the temporary family assistance program.

The Commissioner of Housing, in consultation with the Commissioner of Social Services, shall provide emergency rental assistance for families eligible for assistance under the temporary family assistance program living in hotels and motels as a component of the program for rental assistance established under section 8-345.

(P.A. 87-455, S. 1, 6; P.A. 93-262, S. 9, 87; June 18 Sp. Sess. P.A. 97-2, S. 89, 165; P.A. 13-234, S. 50.)

History: P.A. 93-262 replaced commissioner of housing with commissioner of social services, effective July 1, 1993; Sec. 8-345a transferred to Sec. 17b-813 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance and made conforming changes, effective July 1, 1997; P.A. 13-234 substituted reference to Commissioner of Housing for reference to Commissioner of Social Services and added “in consultation with the Commissioner of Social Services”, effective July 1, 2013; Sec. 17b-813 transferred to Sec. 8-345a in 2015.

Cited. 214 C. 256.



Section 8-345b - (Formerly Sec. 17b-812a). Modification of the rental assistance program subsidy.

The Commissioner of Housing shall modify the rental assistance program subsidy for eligible recipients with earned income in order to operate the program within available appropriations. The Commissioner of Housing shall have the authority to adopt policies or procedures to implement the provisions of this section pending the adoption of the policy or procedure in regulations, provided notice of intent to adopt regulations is published in the Connecticut Law Journal within twenty days of implementation of the policy or procedure.

(P.A. 95-351, S. 17, 30; P.A. 13-234, S. 2.)

History: P.A. 95-351, S. 17 effective July 1, 1995; pursuant to P.A. 13-234, references to Commissioner of Social Services were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; Sec. 17b-812a transferred to Sec. 8-345b in 2015.



Section 8-345c - (Formerly Sec. 17b-815). Federal Housing Choice Voucher Program. Internet publication requirements when accepting new applications.

At least two weeks before any entity in the state that administers vouchers under the federal Housing Choice Voucher Program, 42 USC 1437f(o), opens its waiting list for the acceptance of new applications for such vouchers, such entity shall notify, in writing or by electronic mail, the operator of an Internet web site designated by the Department of Housing, of (1) the date of the opening of such waiting list, (2) the manner in which applicants may apply, and (3) the date, if any, on which the waiting list will be closed. The operator of said web site shall make such information available, by electronic means or otherwise, to Infoline of Connecticut, other organizations and the public.

(P.A. 04-258, S. 14; P.A. 13-234, S. 2.)

History: P.A. 04-258 effective July 1, 2004; pursuant to P.A. 13-234, reference to Department of Social Services was changed editorially by the Revisors to reference to Department of Housing, effective June 19, 2013; Sec. 17b-815 transferred to Sec. 8-345c in 2015.



Section 8-346 - (Formerly Sec. 17b-814). Rental assistance for low-income families living in newly created rental housing. Pilot program. Regulations.

(a) The Commissioner of Housing shall establish and implement a five-year pilot program of rental assistance for low-income families living in newly created privately-owned rental housing. For the purposes of this section, a low-income family is one whose income does not exceed sixty per cent of the area median income adjusted for family size in which such family lives, as determined by the commissioner. The commissioner shall provide such rental assistance in order to encourage the creation of additional rental housing.

(b) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with the owner or developer of new rental housing to provide rental assistance linked to a specific number of units in such housing which shall be set aside for low-income families. Each contract to provide rental assistance for units set aside for occupancy by low-income families under this section shall be for a period not to exceed fifteen years and may provide that the state shall receive an equity interest in such rental housing. The commissioner shall not provide rental assistance for more than five hundred new rental housing units under the pilot program.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall establish maximum income eligibility guidelines for such rental assistance and criteria for determining the amount of rental assistance which shall be provided.

(P.A. 88-187; P.A. 93-262, S. 10, 87; P.A. 13-234, S. 2.)

History: P.A. 93-262 replaced commissioner of housing with commissioner of social services and deleted Subsec. (d) re report to general assembly, effective July 1, 1993; Sec. 8-346 transferred to Sec. 17b-814 in 1995; pursuant to P.A. 13-234, references to Commissioner of Social Services were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; Sec. 17b-814 transferred to Sec. 8-346 in 2015.



Section 8-346a - (Formerly Sec. 17b-811a). Transitionary rental assistance for private housing. Regulations. Hearing.

(a) The Commissioner of Housing shall implement and administer, within available appropriations, a program of transitionary rental assistance for private housing for persons who are employed at the time they leave the temporary family assistance program and who: (1) Have income which exceeds the payment standard under said program, or (2) are employed a minimum of twelve hours per week. The commissioner may establish a durational limit for the receipt of such assistance which shall not exceed a period of twelve months. The commissioner may establish priorities for allocating transitionary rental assistance based on whether a person is eligible pursuant to subdivision (1) or subdivision (2) of this subsection.

(b) The Commissioner of Housing shall establish a simplified eligibility determination and application process for transitionary rental assistance. The program shall be designed to allow the provision of such assistance to commence with the first month in which the applicant is no longer receiving benefits under the temporary family assistance program.

(c) The Commissioner of Housing shall implement policies and procedures necessary to carry out the provisions of subsections (a) and (b) of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(d) Any person aggrieved by a decision of the commissioner or the commissioner’s agent pursuant to the program under this section shall have a right to a hearing in accordance with the provisions of section 8-37gg.

(P.A. 99-279, S. 1, 45; P.A. 04-73, S. 1; P.A. 07-16, S. 1; P.A. 09-118, S. 2; P.A. 13-234, S. 2; P.A. 15-29, S. 4.)

History: P.A. 99-279 effective July 1, 1999; P.A. 04-73 amended Subsec. (a) to replace requirement that person be “employed at the time they exhaust time-limited benefits under the temporary family assistance program” with the requirement that person be “employed at the time they leave the temporary family assistance program”, to designate provision re income which exceeds payment standard as Subdiv. (1) and to add Subdiv. (2) requiring employment of “a minimum of twelve hours per week”, and made technical changes in Subsec. (c), effective July 1, 2004; P.A. 07-16 amended Subsec. (a) to permit commissioner to establish priorities in the allocation of transitionary rental assistance, effective May 7, 2007; P.A. 09-118 added Subsec. (d) re right to a hearing; pursuant to P.A. 13-234, references to Commissioner of Social Services were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; Sec. 17b-811a transferred to Sec. 8-346a in 2015; P.A. 15-29 amended Subsec. (d) by replacing reference to Ch. 54 with reference to Sec. 8-37gg re right to hearing.



Section 8-347 - (Formerly Sec. 17b-804). Rent bank program.

(a) The Commissioner of Housing shall establish and administer a rent bank program of grants to ensure housing for families whose income does not exceed sixty per cent of the median income in the state, including those receiving temporary family assistance, who are either at risk of becoming homeless or in imminent danger of eviction or foreclosure.

(b) To be eligible for assistance under this section, a family shall (1) document, as appropriate, loss of income or increase in expenses including, but not limited to, loss of employment, medical disability or emergency, loss or delay in receipt of other benefits, natural or man-made disaster, substantial and permanent change in household composition and any other condition which the commissioner determines constitutes a severe hardship and is not likely to recur and (2) participate in the assessment and mediation program established under section 8-347a.

(c) No family shall receive financial assistance under this section in excess of one thousand two hundred dollars during any eighteen consecutive months.

(d) The commissioner may adopt regulations in accordance with chapter 54 to determine eligibility standards for grants under this section and to carry out the purposes of this section.

(P.A. 90-257, S. 4, 17; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 84, 165; P.A. 03-25, S. 1; P.A. 13-234, S. 2.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-619 transferred to Sec. 17b-804 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance and made technical changes, effective July 1, 1997; P.A. 03-25 eliminated references to “loans” and “repayment”, deleted former Subsec. (c) re repayment terms for financial assistance under program and redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d); pursuant to P.A. 13-234, reference to Commissioner of Social Services was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013; Sec. 17b-804 transferred to Sec. 8-347 in 2015.



Section 8-347a - (Formerly Sec. 17b-805). Assessment and mediation program.

(a) The Commissioner of Housing shall establish and administer an assessment and mediation program for families at risk of becoming homeless or in imminent danger of eviction or foreclosure whose income does not exceed sixty per cent of the median income in the state.

(b) After evaluation of the causes of the risk of becoming homeless or the imminent danger of eviction or foreclosure and after attempting mediation, the commissioner shall assist eligible participants with application to appropriate resources.

(c) No family shall be eligible for grants under the rent bank program established under section 8-347 without prior referral to the assessment and mediation program.

(d) The commissioner may enter into regional contracts with local or regional nonprofit corporations or social service organizations having expertise in landlord-tenant mediation to implement the program established under this section.

(e) The Commissioner of Housing may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 90-257, S. 3, 17; P.A. 93-262, S. 48, 87; P.A. 03-25, S. 2; P.A. 13-234, S. 2.)

History: P.A. 93-262 replaced references to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; Sec. 17-620 transferred to Sec. 17b-805 in 1995; P.A. 03-25 amended Subsec. (c) to eliminate reference to “loans”; pursuant to P.A. 13-234, references to Commissioner of Social Services were changed editorially by the Revisors to references to Commissioner of Housing in Subsecs. (a) and (e), effective June 19, 2013; Sec. 17b-805 transferred to Sec. 8-347a in 2015.



Section 8-348 - Residence mobility counseling program.

(a) The Department of Housing shall, within existing resources of the department, establish a residence mobility counseling program to assist individuals or families in relocating their residences to higher opportunity areas through education and support services. The commissioner may contract with one or more nonprofit corporations to provide such residence mobility counseling. Individuals and families eligible for the residence mobility counseling program shall currently have a certificate or voucher from either: (1) The federal Housing and Urban Development Section 8 program, or (2) the state rental assistance program. For purposes of this subsection, “opportunity areas” means those areas designated as such using opportunity mapping analysis that includes census tract level assessment of educational, economic and neighborhood characteristics, including education data and crime rates. The Department of Housing shall make such opportunity mapping analysis available on the Internet web site of the Department of Housing.

(b) Counseling provided pursuant to this section shall include, but need not be limited to, (1) providing information regarding communities, schools, employment opportunities and community services available in various areas, (2) assisting with locating rental housing that meets the individual’s or family’s needs, (3) facilitating a relocation by negotiating with the current landlord about the transfer of rental assistance certificates or vouchers, and with the new landlord about security deposits, rental payments and acceptance of rental assistance certificates or vouchers, and (4) acting as a liaison between the individual or family and the landlord to encourage a successful transition and housing stability.

(c) Annually, the Commissioner of Housing shall submit a report on the program to the General Assembly, in accordance with section 8-37qqq.

(P.A. 15-153, S. 1.)






Chapter 138b - Housing Programs for Homeless Persons

Section 8-355 - Definitions.

As used in sections 8-355 to 8-359, inclusive:

(1) “Commissioner” means the Commissioner of Housing.

(2) “Community housing development corporation” means a corporation which has qualified for assistance under section 8-217.

(3) “Homeless person” means any person who does not have overnight shelter or sufficient income or resources to secure such shelter.

(4) “Nonprofit corporation” shall be construed as defined in section 8-39.

(5) “Utility allowance” means the average monthly amount a person or family spends for heat and other utilities, excluding telephone, which is not supplied or paid for by the owner of the dwelling unit rented by the person or family.

(P.A. 85-485, S. 1; P.A. 87-309, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-309 made a technical change in the reference contained in Subdiv. (4); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subdiv. (1), effective June 19, 2013.



Section 8-356 - State financial assistance to community housing development corporation, municipal developer or nonprofit corporation for emergency shelters or rooming houses for homeless persons or mobile manufactured homes for use as transitional housing.

The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a community housing development corporation, a municipal developer or a nonprofit corporation providing emergency shelter services for homeless persons for state financial assistance in the form of a state grant-in-aid, loan, deferred loan, loan guarantee or interest subsidy for the cost of acquisition, construction, rehabilitation or renovation of emergency shelters or rooming houses for homeless persons or for the cost of acquisition of mobile manufactured homes for use as transitional housing. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 85-485, S. 2; P.A. 87-309, S. 2; 87-436, S. 20, 23; P.A. 92-166, S. 23, 31; P.A. 93-309, S. 27, 29; 93-435, S. 80, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 19; P.A. 13-234, S. 2.)

History: P.A. 87-309 made technical changes and provided for assistance for emergency shelters and mobile manufactured homes to be used as transitional housing; P.A. 87-436 added provisions authorizing state to enter into contracts with municipal developers; P.A. 92-166 amended the section to make deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made a conforming change; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-357 - State financial assistance to community housing development corporation, municipal developer or nonprofit corporation for transitional housing and support services.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a community housing development corporation, a municipal developer or a nonprofit corporation for state financial assistance in the form of a state grant-in-aid, loan, deferred loan, loan guarantee or interest subsidy for the cost of acquisition, construction, rehabilitation or renovation of multifamily dwellings for persons and families whose adjusted monthly income does not exceed fifty per cent of the median household income, as determined by the commissioner, for the area in which they reside and who have received emergency shelter services or shelter services for victims of domestic violence and are in need of transitional housing and support services for a period of six to twenty-four months. Such housing and services shall be designed to enable such persons to maintain their current jobs, improve their employment skills, retrain for different occupations or continue their education. Such services may include, without limitation, information and referral; counseling and support groups; aid in finding vocational training, education or employment; health, nutrition, fitness and recreation programs; child care; transportation; legal aid; and financial counseling. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) The commissioner may consider, without limitation, the following criteria in determining which project shall be eligible for assistance under this section: (1) Whether the project has been approved by local planning and zoning commissions, (2) the amount of resources which have been committed to the project by the private sector and the municipality in which the project would be located, (3) the extent to which resources of existing social services agencies are planned to be utilized, (4) the extent to which both privacy and community living are planned for residents of the project, (5) whether the project is capable of operating without ongoing state subsidies, and (6) the proximity of the project to schools, potential employers, stores and transportation, medical, child care and recreational facilities.

(P.A. 85-485, S. 3; P.A. 87-309, S. 3; 87-436, S. 21, 23; P.A. 92-166, S. 24, 31; P.A. 93-309, S. 28, 29; 93-435, S. 81, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 20; P.A. 13-214, S. 5; 13-234, S. 2.)

History: P.A. 87-309 made technical changes to Subsec. (a); P.A. 87-436 added provision in Subsec. (a) authorizing state to enter into contracts with municipal developers; P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and to provide that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-309 added new Subsec. (c) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (c) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 made a technical change in Subsec. (b) and deleted former Subsec. (c) re regulations and application to program repealed by the same act; P.A. 13-214 amended Subsec. (a) to substitute “victims of domestic violence” for “battered women”; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-358 - Rental payments. Regulations.

(a) The maximum amount which a person or family residing in a dwelling unit in a project receiving financial assistance under sections 8-355 to 8-359, inclusive, shall pay as its contribution to the total rent for the dwelling unit shall be thirty per cent of the adjusted monthly income, as defined by the commissioner pursuant to subsection (b) of this section, of the household in which the person resides or of the family, less the amount of such household's or family's utility allowance.

(b) The commissioner shall adopt regulations in accordance with chapter 54 (1) defining adjusted monthly income, (2) establishing criteria for determining the utility allowance of a person or family, (3) establishing criteria for determining which projects shall be eligible for financial assistance under sections 8-356 and 8-357 and (4) establishing procedures for the operation of the programs under said sections.

(P.A. 85-485, S. 4; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; (Revisor's note: In 1997 references to sections “17b-115 to 17b-138, inclusive” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to sections “17b-116 to 17b-138, inclusive” and “17b-689, 17b-689b” respectively, to reflect the repeal of the relevant sections by the June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (a) by deleting provisions re rental payments made to recipients of general assistance and the amount of any such payments.



Section 8-359 - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Commissioner of Housing for the purposes of sections 8-355 to 8-359, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 8-355 to 8-359, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 8-355 to 8-359, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) Each contract for state financial assistance entered into pursuant to section 8-356 or 8-357 shall provide that if the community housing development corporation, municipal developer or nonprofit corporation conveys the property for which financial assistance is provided under sections 8-355 to 8-359, inclusive, or stops using such property for the benefit of low income persons, the corporation or municipal developer shall immediately repay the loan or grant to the state. The state shall have a lien on such property for the purpose of ensuring compliance with the provisions of this subsection, which lien may be subordinated to a subsequent loan relating to such property at the discretion of the commissioner. Such lien may be removed by the commissioner, subject to such terms and conditions as the commissioner may determine, not less than ten years after the date of such contract for financial assistance upon a determination by the commissioner that the need for housing for the homeless in the locality no longer exists or upon a determination by the commissioner that the removal of such lien is in the best interest of the state.

(e) Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of sections 8-355 to 8-359, inclusive, including the hiring of necessary employees and the entering upon necessary contracts, shall be paid from the proceeds of the bonds issued pursuant to this section.

(P.A. 85-485, S. 5; 85-613, S. 139, 154; P.A. 86-396, S. 14, 25; P.A. 87-309, S. 4; 87-405, S. 10, 26; 87-436, S. 22, 23; P.A. 88-294, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 38; P.A. 13-234, S. 2.)

History: P.A. 85-613 added Subsec. (e) re payment of expenses incurred by state in connection with carrying out provisions of Secs. 8-355 to 8-359, inclusive, from proceeds of bonds; P.A. 86-396 increased bond authorization from $500,000 to $1,500,000; P.A. 87-309 amended Subsec. (d) to authorize the subordination of the state's lien to a first mortgage; P.A. 87-405 increased the bond authorization to $3,500,000; P.A. 87-436 added references to municipal developers in Subsec. (d); P.A. 88-294 added provisions in Subsec. (d) re subordination and removal of state lien; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsecs. (b) and (c), effective June 19, 2013.



Section 8-359a - (Formerly Sec. 17b-800). Programs for homeless individuals. Standards for shelters.

(a) The Commissioner of Housing may, upon application of any public or private organization or agency, make grants, within available appropriations, to develop and maintain programs for homeless individuals including programs for emergency shelter services, transitional housing services, on-site social services for available permanent housing and for the prevention of homelessness.

(b) Each shelter receiving a grant pursuant to this section (1) shall provide decent, safe and sanitary shelter for residents of the shelter; (2) shall not suspend or expel a resident without good cause; (3) shall, in the case of a resident who is listed on the registry of sexual offenders maintained pursuant to chapter 969, provide verification of such person's residence at the shelter to a law enforcement officer upon the request of such officer; and (4) shall provide a grievance procedure by which residents can obtain review of grievances, including grievances concerning suspension or expulsion from the shelter. No shelter serving homeless families may admit a person who is listed on the registry of sexual offenders maintained pursuant to chapter 969. The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, establishing (A) minimum standards for shelter grievance procedures and rules concerning the suspension and expulsion of shelter residents and (B) standards for the review and approval of the operating policies of shelters receiving a grant under this section. Shelter operating policies shall establish a procedure for the release of information concerning a resident who is listed on the registry of sexual offenders maintained pursuant to chapter 969 to a law enforcement officer in accordance with this subsection.

(P.A. 83-532, S. 1, 3; P.A. 91-14; 91-20; P.A. 92-52, S. 2; P.A. 93-262, S. 1, 87; Sept. Sp. Sess. P.A. 09-7, S. 118; P.A. 13-234, S. 47.)

History: Sec. 17-31v transferred to Sec. 17-590 in 1991; P.A. 91-14 provided grants may be made for transitional housing services and on-site social services for available permanent housing; P.A. 91-20 added Subsec. (b) establishing standards for shelters receiving grants under this section; P.A. 92-52 amended Subsec. (a) to include programs for the prevention of homelessness; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-590 transferred to Sec. 17b-800 in 1995; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to add new Subdiv. (3) re verification of a registered sexual offender's residence at the shelter to a law enforcement officer, redesignate existing Subdiv. (3) as Subdiv. (4), prohibit a shelter serving homeless families admitting a registered sexual offender and require shelter operating policies to establish a procedure for the release of information re a resident who is a registered sexual offender to a law enforcement officer, effective October 5, 2009; P.A. 13-234 substituted references to Commissioner of Housing for references to Commissioner of Social Services, effective July 1, 2013; Sec. 17b-800 transferred to Sec. 8-359a in 2015.

Annotation to former section 17-31v:

Cited. 214 C. 256.

Annotation to former section 17b-800:

Cited. 233 C. 557.



Section 8-359b - (Formerly Sec. 17b-800a). Shelters and services for homeless children and families. Relief from income garnishment orders. Duties of Department of Education.

(a) The Department of Housing, in consultation with appropriate state agencies and within available appropriations, shall (1) allocate existing funding and resources to ensure the availability of homeless shelters that accept intact families or that assist families to find adequate alternative arrangements that allow the family to remain together; and (2) review program eligibility requirements and other policies to ensure that unaccompanied homeless children have access, to the fullest extent practicable, to critical services that such children might otherwise have been prevented from receiving due to age or guardianship requirements.

(b) The Department of Social Services, in consultation with appropriate state agencies and within available appropriations, shall work, in accordance with state and federal law, to seek relief from income garnishment orders through the appropriate judicial authority if it is deemed appropriate to be in the best interests of children and families.

(c) The Department of Education, in consultation with appropriate departments, shall seek full utilization of the federal McKinney-Vento Homeless Assistance Act to protect children falling into homelessness from school failure and dropping out of school and to improve access to higher education.

(P.A. 10-133, S. 4; P.A. 13-234, S. 48.)

History: P.A. 10-133 effective June 8, 2010; P.A. 13-234 amended Subsec. (a) by substituting reference to Department of Housing for reference to Department of Social Services and deleting former Subdiv. (3) re relief from income garnishment orders, added new Subsec. (b) re relief from income garnishment orders and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2013; Sec. 17b-800a transferred to Sec. 8-359b in 2015.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 8-359c - (Formerly Sec. 17b-803). Program of housing for persons suffering from AIDS. Regulations. Bond issue.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a nonprofit corporation, as defined in section 8-39, to provide financial assistance in the form of a state grant-in-aid to such corporation for the purpose of providing housing for homeless persons suffering from acquired immune deficiency syndrome or AIDS-related complex. Such financial assistance may be applied toward the cost of: (1) Planning for the development of such housing; (2) acquiring property to be used for such housing; and (3) repairing, rehabilitating or constructing such housing.

(b) The Commissioner of Housing, in consultation with the Commissioner of Public Health, shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(c) For the purposes described in subdivisions (1), (2) and (3) of subsection (a) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seven million five hundred eleven thousand two hundred eighty dollars.

(d) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (c) of this section shall be used by the Commissioner of Housing for the purposes of subdivisions (1), (2) and (3) of subsection (a) of this section.

(e) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds, as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-553, S. 1, 2, 4; P.A. 88-343, S. 25, 26, 32; P.A. 89-331, S. 18, 30; P.A. 90-230, S. 23, 101; 90-297, S. 9, 10, 24; June Sp. Sess. P.A. 91-4, S. 15, 25; May Sp. Sess. P.A. 92-7, S. 12, 36; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; June Sp. Sess. P.A. 93-1, S. 25, 45; P.A. 95-257, S. 12, 21, 58; 95-272, S. 9, 29; June 5 Sp. Sess. P.A. 97-1, S. 13, 20; P.A. 10-44, S. 34; P.A. 13-234, S. 2.)

History: P.A. 88-343 made the program permanent, broadened the powers of the commissioner and increased the bond authorization from $600,000 to $1,600,000; P.A. 89-331 increased the bond authorization to $3,350,000; P.A. 90-230 corrected an internal reference in Subsec. (d); P.A. 90-297 amended Subsec. (c) to increase the bond authorization to $3,850,000 and amended Subsec. (e) to require that requests for authorization be signed by the secretary of the office of policy and management rather than by the commissioner of human resources; Sec. 17-31kk transferred to Sec. 17-600 in 1991; June Sp. Sess. P.A. 91-4 increased the bond authorization from $3,850,000 to $6,350,000; May Sp. Sess. P.A. 92-7 amended Subsec. (c) to increase the bond authorization to $7,100,000; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (c) to increase bond authorization from $7,100,000 to $9,100,000, effective July 1, 1994; Sec. 17-600 transferred to Sec. 17b-803 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-272 amended Subsecs. (c) and (d) to add reference to Subsec. (a)(1), effective July 1, 1995; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (c) to decrease bond authorization from $9,100,000 to $8,100,000, effective July 31, 1997; P.A. 10-44 amended Subsec. (c) to decrease aggregate authorization from $8,100,000 to $7,511,280, effective July 1, 2010; pursuant to P.A. 13-234, references to Commissioner of Social Services were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; Sec. 17b-803 transferred to Sec. 8-359c in 2015.



Section 8-359d - (Formerly Sec. 17b-806). Homefinders program.

(a) The Commissioner of Housing, in consultation with the Commissioner of Social Services, shall establish and administer a homefinders program, which includes participation by housing authorities, to assist families including recipients of temporary family assistance who are homeless or in imminent danger of eviction or foreclosure. The commissioner shall administer the program within available appropriations.

(b) The Commissioner of Housing may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 90-257, S. 5, 17; June Sp. Sess. P.A. 91-8, S. 53, 63; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 85, 165; P.A. 13-234, S. 49.)

History: June Sp. Sess. P.A. 91-8 amended Subsec. (a) to require that program be administered within available appropriations; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-621 transferred to Sec. 17b-806 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 13-234 amended Subsec. (a) by substituting reference to Commissioner of Housing for reference to Commissioner of Social Services and adding “in consultation with the Commissioner of Social Services”, and amended Subsec. (b) by substituting reference to Commissioner of Housing for reference to Commissioner of Social Services, effective July 1, 2013; Sec. 17b-806 transferred to Sec. 8-359d in 2015.



Section 8-359e - Information on trauma-informed care and related services for homeless children and youths.

Not later than January 1, 2016, the Department of Housing, in collaboration with the Department of Mental Health and Addiction Services and the State Department of Education, shall make available information on trauma-informed care and related services for homeless children and youths to homeless shelter providers in the state that receive financial assistance from the Department of Housing. Such homeless shelter providers shall, to the extent feasible, (1) refer homeless children or youth to such services as necessary, and (2) make efforts to ensure that such homeless children or youths have access to such services.

(P.A. 15-242, S. 69.)



Section 8-360 - Nondisclosure of location of housing for domestic violence victims.

Nothing in sections 1-200, 1-205, 1-206, 1-210 to 1-213, inclusive, 1-225 to 1-232, inclusive, 1-240 and 19a-342 shall be construed to require a public agency, as defined in section 1-200, to disclose any information indicating the location of a shelter or transitional housing for victims of domestic violence.

(P.A. 89-38, S. 1, 2.)

History: (Revisor's note: In 1997 references to “sections 1-15, 1-18a, 1-19 to 1-19b, inclusive, and 1-21 to 1-21k, inclusive,” were changed editorially by the Revisors to the corresponding section numbers in Ch. 3 and Sec. 19a-342, reflecting the transfer of those sections).



Section 8-361 and 8-362 - Pilot program for acquisition and rehabilitation of abandoned property into single room occupancy housing for homeless persons. Abatement of real property taxes.

Sections 8-361 and 8-362 are repealed, effective October 1, 2006.

(P.A. 93-401, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 179, 209; P.A. 06-93, S. 22.)






Chapter 138c - Grants to Municipalities for Financing of Low and Moderate Income Rental Housing

Section 8-365 - State financial assistance to municipalities with programs for financing of low and moderate income rental housing.

(a) The Commissioner of Housing shall make grants-in-aid to any municipalities which have created programs to provide for the financing of new construction or substantial rehabilitation of dwelling units in projects in which a majority of the tenants shall be low and moderate income families if such municipal programs meet the requirements of subsection (b) of this section.

(b) In order to be eligible for grants made pursuant to this section, a municipal program must: (1) Provide for a separate and distinct fund for any moneys received for or dedicated to such program, which fund shall not lapse at the end of the municipal fiscal year; (2) allow for unrestricted direct contributions from private persons, municipal funds and federal funds to such fund; and (3) include a mechanism to guarantee that a majority of the tenants in any project financed by such program shall be low and moderate income families.

(c) Any grant made by the commissioner shall be in an amount equal to fifty per cent of all such funds deposited in a municipal fund from private persons.

(d) The Commissioner of Housing shall adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 86-306, S. 1, 4; P.A. 87-506, S. 1, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-506 allowed for contributions of municipal and federal funds to a fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsecs. (a) and (d), effective June 19, 2013.



Section 8-366 - Choice of municipalities.

Section 8-366 is repealed.

(P.A. 86-306, S. 2, 4; P.A. 87-506, S. 8, 9.)



Section 8-367 - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred thousand five hundred dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Housing for the purpose of grants-in-aid made pursuant to section 8-365.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 86-306, S. 3, 4; P.A. 87-506, S. 2, 9; P.A. 89-331, S. 10, 30; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 87-506 removed reference to repealed Sec. 8-366 and removed bond authorization deadline of June 30, 1987; P.A. 89-331 decreased the bond authorization from $1,000,000 to $100,500; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013.



Section 8-367a - Financial assistance for tenant management organizations. Pilot program. Regulations. Report.

(a) The Commissioner of Housing shall establish a pilot program to provide financial assistance in the form of a grant-in-aid for expenses incurred in the establishment of a tenant management organization in a state-assisted or federally-assisted housing project, including the cost of technical assistance and training designed to teach tenants how to manage and maintain public housing. The pilot program shall provide such assistance in up to three municipalities. Such grants-in-aid shall be awarded in accordance with such terms and conditions as the commissioner may prescribe.

(b) The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. The regulations shall establish the criteria for awarding the grants-in-aid authorized under this section and the terms and conditions of such grants.

(c) Not later than January 15, 1989, the Commissioner of Housing shall submit a report containing an evaluation of the operation and effectiveness of the pilot program authorized under this section to the joint standing committee on planning and development.

(P.A. 87-406, S. 3, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.






Chapter 138d - Rental Housing Assistance Trust Fund (Repealed)

Section 8-370 to 8-375 - Rental Housing Assistance Trust Fund.

Sections 8-370 to 8-375, inclusive, are repealed.

(P.A. 86-395, S. 1, 2, 5–8, 10; P.A. 87-377, S. 4, 5.)






Chapter 138e - Housing Development Zones

Section 8-376 - Designation of housing development zones.

Any municipality which is a distressed municipality as defined in subsection (b) of section 32-9p, on October 1, 1987, may apply to the Commissioner of Housing to designate an area of such municipality as a housing development zone. Any such area shall consist of one or two contiguous United States census tracts or a portion of an individual census tract as determined in accordance with the most recent United States census. At least twenty-five per cent of the designated area shall be zoned or allow for multifamily residential dwellings.

(P.A. 87-378, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-377 - Plan of development and rehabilitation.

Any municipality which applies for designation of an area of the municipality as a housing development zone shall submit to the commissioner a plan for the development and rehabilitation of housing in the area. Such plan shall include evidence of the commitment of financial assistance that will be made for housing development in the area by private persons, the municipality, state agencies or agencies of the United States government.

(P.A. 87-378, S. 2.)



Section 8-378 - Approval of designation. Priority financial assistance. Removal of designation.

The Commissioner of Housing may approve the designation of up to three areas in the state as housing development zones, provided the commissioner shall not approve the designation of more than one housing development zone in any municipality. Proposals for financial assistance received by the commissioner from eligible developers, as defined in section 8-39, for programs or projects authorized pursuant to chapter 128, 130 or 133 which will be located in a housing development zone shall be accorded a high priority to receive financial assistance from the commissioner. The commissioner may remove the designation of any area which has been approved as a housing development zone if such area no longer meets the criteria for designation as such a zone set forth in sections 8-376 and 8-377 or in regulations adopted pursuant to section 8-381, provided no such designation shall be removed less than ten years from the original date of approval of such zone.

(P.A. 87-378, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 34.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and deleted reference to Ch. 138, effective July 1, 2013.



Section 8-379 - Waiver of percentage limitations on financial assistance.

The commissioner may waive the limitations on the amount of state financial assistance provided pursuant to section 8-216b for housing and community development projects undertaken in a housing development zone.

(P.A. 87-378, S. 4; P.A. 88-280, S. 12.)

History: P.A. 88-280 made technical changes.



Section 8-380 - Fixing of assessments in housing development zones.

Any municipality which includes an area which has been designated as a housing development zone pursuant to section 8-378 shall provide, by ordinance, for the fixing of assessments on all commercial and residential property in such zone which is improved during the period when such area is designated a housing development zone and, in the case of residential property, is occupied by families whose income is less than one hundred fifty per cent of the median family income of the municipality. Such fixed assessments shall be for a period of eleven years from the time of such improvement and the municipality shall defer any increase in assessment attributable to such improvements according to the following schedule:

Year

Percentage
Of Increase Deferred

First

100

Second

100

Third

90

Fourth

80

Fifth

70

Sixth

60

Seventh

50

Eighth

40

Ninth

30

Tenth

20

Eleventh

10

(P.A. 87-378, S. 5.)



Section 8-381 - Regulations.

The Commissioner of Housing shall adopt regulations in accordance with the provisions of chapter 54 to establish such additional qualifications for designation as a housing development zone and such other requirements as necessary to carry out the provisions of this chapter.

(P.A. 87-378, S. 6; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.






Chapter 138f - State and Regional Housing Planning, Policy and Development

Section 8-384 - Regional housing councils.

(a) There shall continue to be a regional housing council within each planning region of the state, as designated under the provisions of section 16a-4a, which shall consist of not less than seven members of the public representing a fair cross-section of the region. The chairperson of each regional housing council shall be appointed by the Governor and shall serve for a term coterminous with that of the Governor. Upon the resignation of any chairperson, the Governor shall appoint a successor to serve as chairperson. The chairperson shall organize each regional housing council and appoint the members thereof, who shall serve at the pleasure of the chairperson. If any vacancy occurs in the council, the chairperson shall appoint a successor to fill such vacancy. If the Commissioner of Housing finds that a regional housing council has not been organized within a planning region, he may designate the regional council of governments or other entity to serve as the regional housing council for such region.

(b) Each regional housing council shall: (1) Strive for environmentally and economically sound and socially balanced development of affordable, equal opportunity housing in accordance with applicable state and federal laws and regulations and regional development plans; (2) assist state and local decision makers, housing sponsors and other participants in the development of housing in defining suitable approaches to providing for regional housing needs and identifying regional housing resources; (3) develop channels of communication between all levels of government and the producers and consumers of housing in order to assist in expediting existing processes for housing production, in cooperation with regional councils of governments; (4) formulate and recommend measures designed to improve housing policies and propose appropriate legislative changes; (5) review and evaluate state housing programs and grants; (6) provide a forum for members of the public concerned with housing issues; (7) receive, review and comment on the housing needs assessment transmitted to the council by the regional council of governments within its planning region as required by section 8-35a, provided the council shall transmit such comments to the Commissioner of Housing not later than thirty days after receiving the housing needs assessment; and (8) monitor housing-related activities of the regional council of governments within its region.

(P.A. 87-550, S. 2, 10; June Sp. Sess. P.A. 91-12, S. 4; P.A. 94-138, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2; 13-247, S. 312.)

History: June Sp. Sess. P.A. 91-12 amended Subsec. (b)(7) to require each regional housing council to submit comments on the housing needs to the commissioner of housing rather than the Blue Ribbon Commission on Housing; P.A. 94-138 amended Subsec. (a) to designate regional planning agencies or other entities to serve as regional housing councils and amended Subsec. (b) to authorize monitoring of housing-related activities of regional planning agencies; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; pursuant to P.A. 13-247, “regional planning agency” and “regional planning agencies” were changed editorially by the Revisors to “regional council of governments” and “regional councils of governments”, respectively, effective January 1, 2015.



Section 8-385 - Housing Advisory Committee.

Section 8-385 is repealed, effective July 1, 2013.

(P.A. 87-550, S. 3, 10; P.A. 89-126, S. 1; June Sp. Sess. P.A. 91-12, S. 5; P.A. 94-138, S. 1; P.A. 95-250, S. 1; P.A. 96-68, S. 4; 96-211, S. 1, 5, 6; P.A. 13-234, S. 155; 13-247, S. 286; 13-299, S. 95.)



Section 8-386 - Regional fair housing compact pilot program. Report.

(a) Upon submission of the initial report of the Blue Ribbon Commission on Housing pursuant to subsection (a) of section 4 of public act 87-550*, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Housing, shall establish a pilot program in two planning regions of the state, as designated under the provisions of section 16a-4a, for the development, through the process of a negotiated investment strategy, of a regional fair housing compact to provide increased housing for low and moderate income families within the regions. The choice of the regions for such pilot program shall be based on the findings contained in the initial report of the Blue Ribbon Commission on Housing. The pilot program shall provide for a series of negotiations to be conducted by a mediator with the Secretary of the Office of Policy and Management, or his designee, the Commissioner of Housing, or his designee, and the officers of the regional planning agency or agencies within the chosen regions, or their designees and a representative of each municipality within such planning regions, appointed by the chief executive officer of such municipality. Such negotiations shall be conducted for the purpose of formulating and reaching consensus on a fair housing compact containing regional goals for the development of adequate, affordable housing based on the need for such housing in the regions as balanced against environmental, economic, transportation and infrastructure concerns, and the time frames for achieving such goals. The secretary shall contract with an independent consultant to serve as mediator in such negotiations. Upon the successful negotiation of such regional fair housing compact, the terms of the compact shall be submitted to the regional planning agency or agencies for incorporation into the regional plan or plans of development, as provided under section 8-35a, and shall be transmitted to the chief executive officers of the municipalities located within the planning regions for approval by the municipalities. Such compact shall not be included in the regional plan or plans of development until sixty-five per cent of the legislative bodies located within the planning regions have given such approval.

(b) Not later than September 1, 1988, the Secretary of the Office of Policy and Management shall submit a report to the select committee on housing containing an evaluation of the operation and effectiveness of the pilot program authorized under this section.

(P.A. 87-550, S. 5, 10; 87-589, S. 78, 87; P.A. 88-334, S. 2, 7; P.A. 90-205, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

*Note: Section 4 of public act 87-550 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 87-589 changed report deadline in Subsec. (b) from February 3, 1988, to September 1, 1988; P.A. 88-334 amended Subsec. (a) to provide for the establishment of a pilot program in two planning regions of the state; P.A. 90-205 amended Subsec. (a) by requiring approval of 65% of towns in a compact rather than all the towns before the compact can be included in a regional plan; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-387 - Housing Infrastructure Fund. State financial assistance to municipalities located in pilot program planning regions.

(a) There is established a fund to be known as the “Housing Infrastructure Fund”. The fund shall contain any moneys required by law to be deposited therein and shall be held separate and apart from all other moneys, funds and accounts. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The fund may be used to make grants-in-aid, loans or deferred loans authorized by subsection (b) of this section.

(b) The state, acting by and in the discretion of the Commissioner of Housing, in consultation with the Secretary of the Office of Policy and Management, may enter into a contract to provide state financial assistance in the form of a grant-in-aid, loan, deferred loan or combination thereof to municipalities located within the planning regions in which the pilot program is established, upon the approval of the regional fair housing compact as provided in section 8-386. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Notwithstanding the provisions of subsection (d) of section 4-86, funds appropriated to any state agency for payment to local governments for purposes related to or necessary for the development of housing in the regions, including but not limited to the purposes contained in this subsection, other than those for which distribution is governed by statutory formula, may be made available for the pilot program authorized under section 8-386 upon the recommendation of the Governor and approval of the Finance Advisory Committee. The grants-in-aid, loans, deferred loans or combinations thereof authorized under this subsection and any additional funds made available for the pilot program as provided in this subsection shall be used by the municipalities in said regions for the purpose of planning, construction or renovation of housing and for any of the following when necessary to support the development of housing within such municipalities in accordance with the regional fair housing compact: (1) Sanitary sewer lines, including interceptors, laterals and pumping stations; (2) natural gas, electric, telephone and telecommunications pipes, wires, conduits and other facilities and waterlines and water supply facilities, except for any such pipes, wires, conduits, waterlines or facilities which a public service company, as defined in section 16-1, a water company, as defined in section 25-32a, or a municipal utility is required to install pursuant to any provision of the general statutes, or any special act, a regulation or order of the Public Utilities Regulatory Authority or a certificate of public convenience and necessity; (3) storm drainage facilities, including facilities to control flooding; (4) public roadways and related appurtenances; (5) community septic systems approved by the Department of Energy and Environmental Protection, provided administrative costs directly related to such construction or renovation shall not exceed five per cent of the total grant or loan from the department. Such grants-in-aid, loans, deferred loans or combinations thereof shall be awarded in such amounts and upon such conditions as the commissioner, in consultation with the secretary, may prescribe by regulation except that no grant-in-aid, loan, or deferred loan or combination thereof shall be made to any municipality that has not approved a housing compact prepared under section 8-386.

(P.A. 87-550, S. 6, 10; P.A. 88-334, S. 4, 7; 88-364, S. 91, 123; P.A. 90-205, S. 2; 90-238, S. 23, 32; P.A. 92-166, S. 25, 31; P.A. 94-95, S. 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1; P.A. 13-234, S. 2.)

History: P.A. 88-334 and 88-364 made technical changes to Subsec. (b); P.A. 90-205 amended Subsec. (b) to prohibit grants to municipalities that have not approved a housing compact; P.A. 90-238 amended Subsec. (a) to allow, rather than require, that the fund be used to make grants-in-aid or loans under Subsec. (b); P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and to provide that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsec. (a) to make technical changes consistent with changes in Subsec. (b); P.A. 94-95 in Subsec. (a) eliminated provision requiring investment earnings to be credited to assets of the fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(5) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b)(2), effective July 1, 2011; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (b), effective June 19, 2013.



Section 8-388 - Regulations.

The Commissioner of Housing, in consultation with the Secretary of the Office of Policy and Management, shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purpose of section 8-387. Such regulations shall establish terms and conditions for the award of the grants-in-aid and loans authorized under subsection (b) of said section, requirements and limitations as to adjustments of loan terms and conditions of repayment, funding priorities and such additional requirements as the commissioner deems necessary and reasonable.

(P.A. 87-550, S. 7, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-389 - Priority financial or technical assistance in connection with regional fair housing compact.

Upon the incorporation of a successfully negotiated regional fair housing compact into a regional plan of conservation and development by a regional planning agency pursuant to section 8-386, the Commissioner of Housing and the Connecticut Housing Authority may give priority to any application for financial or technical assistance made by a municipality, housing authority or eligible developer as defined in subsection (u) of section 8-39 in connection with any project located in a municipality which has approved the regional fair housing compact pursuant to section 8-386.

(P.A. 88-334, S. 3, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 08-182, S. 13; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 08-182 changed “regional plan of development” to “regional plan of conservation and development”; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.






Chapter 138g - Tax Credits for Housing Programs

Section 8-395 - Tax credits for housing programs.

(a) As used in this section, (1) “business firm” means any business entity authorized to do business in the state and subject to the corporation business tax imposed under chapter 208, or any company subject to a tax imposed under chapter 207, or any air carrier subject to the air carriers tax imposed under chapter 209, or any railroad company subject to the railroad companies tax imposed under chapter 210, or any regulated telecommunications service, express, cable or community antenna television company subject to the regulated telecommunications service, express, cable and community antenna television companies tax imposed under chapter 211, or any utility company subject to the utility companies tax imposed under chapter 212, and (2) “nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the executive director of the Connecticut Housing Finance Authority in accordance with regulations adopted pursuant to section 8-79a or 8-84.

(b) The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount equal to the amount specified by the Connecticut Housing Finance Authority in any tax credit voucher issued by said authority pursuant to subsection (c) of this section.

(c) The Connecticut Housing Finance Authority shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section, for business firms making cash contributions to housing programs developed, sponsored or managed by a nonprofit corporation, as defined in subsection (a) of this section, which benefit low and moderate income persons or families which have been approved prior to the date of any such cash contribution by the authority. Such vouchers may be used as a credit against any of the taxes to which such business firm is subject and which are enumerated in subsection (b) of this section. For income years commencing on or after January 1, 1998, to be eligible for approval a housing program shall be scheduled for completion not more than three years from the date of approval. Each program shall submit to the authority quarterly progress reports and a final report upon completion, in a manner and form prescribed by the authority. If a program fails to be completed after three years, or at any time the authority determines that a program is unlikely to be completed, the authority may reclaim any remaining funds contributed by business firms and reallocate such funds to another eligible program.

(d) No business firm shall receive a credit pursuant to both this section and chapter 228a in relation to the same cash contribution.

(e) Nothing in this section shall be construed to prevent two or more business firms from participating jointly in one or more programs under the provisions of this section. Such joint programs shall be submitted, and acted upon, as a single program by the business firms involved.

(f) No tax credit shall be granted to any business firm for any individual amount contributed of less than two hundred fifty dollars.

(g) Any tax credit not used in the period during which the cash contribution was made may be carried forward or backward for the five immediately succeeding or preceding income years until the full credit has been allowed.

(h) In no event shall the total amount of all tax credits allowed to all business firms pursuant to the provisions of this section exceed ten million dollars in any one fiscal year, provided, each year until the date sixty days after the date the Connecticut Housing Finance Authority publishes the list of housing programs that will receive tax credit reservations, two million dollars of the total amount of all tax credits under this section shall be set aside for permanent supportive housing initiatives established pursuant to section 17a-485c, and one million dollars of the total amount of all tax credits under this section shall be set aside for workforce housing, as defined by the Connecticut Housing Finance Authority through written procedures adopted pursuant to subsection (k) of this section. Each year, on or after the date sixty days after the date the Connecticut Housing Finance Authority publishes the list of housing programs that will receive tax credit reservations, any unused portion of such tax credits shall become available for any housing program eligible for tax credits pursuant to this section.

(i) No organization conducting a housing program or programs eligible for funding with respect to which tax credits may be allowed under this section shall be allowed to receive an aggregate amount of such funding for any such program or programs in excess of five hundred thousand dollars for any fiscal year.

(j) Nothing in this section shall be construed to prevent a business firm from making any cash contribution to a housing program to which tax credits may be applied which cash contribution may result in the business firm having a limited equity interest in the program.

(k) The Connecticut Housing Finance Authority, with the approval of the Commissioner of Revenue Services, shall adopt written procedures in accordance with section 1-121 to implement the provisions of this section. Such procedures shall include provisions for issuing tax credit vouchers for cash contributions to housing programs based on a system of ranking housing programs. In establishing such ranking system, the authority shall consider the following: (1) The readiness of the project to be built; (2) use of the funds to build or rehabilitate a specific housing project or to capitalize a revolving loan fund providing low-cost loans for housing construction, repair or rehabilitation to benefit persons of very low, low and moderate income; (3) the extent the project will benefit families at or below twenty-five per cent of the area median income and families with incomes between twenty-five per cent and fifty per cent of the area median income, as defined by the United States Department of Housing and Urban Development; (4) evidence of the general administrative capability of the nonprofit corporation to build or rehabilitate housing; (5) evidence that any funds received by the nonprofit corporation for which a voucher was issued were used to accomplish the goals set forth in the application; and (6) with respect to any income year commencing on or after January 1, 1998: (A) Use of the funds to provide housing opportunities in urban areas and the impact of such funds on neighborhood revitalization; and (B) the extent to which tax credit funds are leveraged by other funds.

(l) Vouchers issued or reserved by the Department of Housing under the provisions of this section prior to July 1, 1995, shall be valid on and after July 1, 1995, to the same extent as they would be valid under the provisions of this section in effect on June 30, 1995.

(m) The credit which is sought by the business firm shall first be claimed on the tax return for such business firm's income year during which the cash contribution to which the tax credit voucher relates was paid.

(P.A. 87-377, S. 1, 5; P.A. 88-264, S. 1, 2; P.A. 90-195; May 25 Sp. Sess. P.A. 94-1, S. 12, 130; P.A. 95-250, S. 23, 42; 95-309, S. 4, 11, 12; P.A. 97-295, S. 13, 25; P.A. 98-262, S. 4, 22; P.A. 99-173, S. 33, 65; P.A. 00-170, S. 23, 42; June Sp. Sess. P.A. 01-8, S. 6, 13; P.A. 06-186, S. 65; June Sp. Sess. P.A. 10-1, S. 19; P.A. 11-61, S. 134; 11-64, S. 2; P.A. 14-134, S. 27.)

History: P.A. 87-377, S. 1 effective June 19, 1987, and applicable to income years of business firms commencing January 1, 1988, and thereafter; P.A. 88-264 substituted commissioner of revenue services for commissioner of housing and substituted contributions for charitable purposes in Subsec. (j), inserted new Subsec. (l) re contributions resulting in an equity interest and redesignated existing Subsec. (l) as Subsec. (m), effective June 3, 1988, and applicable to income years of business firms commencing on and after January 1, 1988; P.A. 90-195 amended Subsec. (m) to require regulations establishing a ranking system of housing programs eligible for contributions that qualify for tax credit vouchers; May 25 Sp. Sess. P.A. 94-1 amended Subsecs. (a) and (b) by eliminating references to telecommunications service company tax imposed under chapter 210a, effective July 1, 1994; P.A. 95-250 replaced Commissioner of Housing with the Connecticut Housing Finance Authority and made technical changes; P.A. 95-309 added Subsec. (n) re validity of vouchers issued before July 1, 1995, and Subsec. (o) requiring the authority to adopt written procedures by October 1, 1995, effective July 1, 1995, and changed effective date of P.A. 95-250, Sec. 23 from October 1, 1995, to July 1, 1995; P.A. 97-295 amended Subsec. (c) to add new eligibility criteria for income years commencing on or after January 1, 1998, added Subsec. (m)(6) and (7) for income years commencing on or after January 1, 1998, added new Subsec. (p) re year in which credit may be claimed, and made technical changes in Subsecs. (a), (b), (h) and (m), effective July 8, 1997, and applicable to tax returns filed for income years of corporations under Ch. 208 and of air carriers under Ch. 209 commencing on or after January 1, 1997, calendar years of insurance companies under Ch. 207, railroad companies under Ch. 210 and express, telegraph, cable and community antenna television system companies under Ch. 211 commencing on or after January 1, 1997, and calendar quarters of utility companies under Ch. 212 commencing on or after January 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295 but without affecting this section; P.A. 99-173 amended Subsec. (f) to increase the credit cap per business from $50,000 to $75,000, Subsec. (i) to increase the cap for the total amount allowed as a credit from $1,000,000 to $5,000,000 and Subsec. (k) to increase the amount an entity can receive in the aggregate from $300,000 to $400,000, effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 00-170 amended Subsec. (a) to define “nonprofit corporation”, amended Subsecs. (c), (d), (g), (j), and (m) to require eligible contributions to be in cash, amended Subsec. (f) to remove a per-business cap on credits under this section, deleted former Subsec. (g) re a restriction on eligibility under this section for banks and similar institutions, deleted former Subsec. (j) re a requirement for amounts contributed to be same or greater than the year previous, deleted former Subsec. (o) re adoption of procedures by the authority, and relettered the remaining Subsecs. accordingly, effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; June Sp. Sess. P.A. 01-8 amended Subsec. (h) by adding provisions re set aside of tax credits for the Supportive Housing Pilots Initiative, effective July 1, 2001 (Revisor's note: In Subsec. (h), “Pilot” was changed editorially by the Revisors to “Pilots” for accuracy and consistency with Sec. 17a-485c); P.A. 06-186 amended Subsec. (h) to increase total amount of tax credits from $5,000,000 to $10,000,000, to add the Next Steps Initiative and reserve $2,000,000, rather than $1,000,000, for that or the Supportive Housing Pilots Initiative, and to reserve $1,000,000 for workforce housing, and amended Subsec. (i) to increase limit per organization from $400,000 to $500,000, effective July 1, 2006; June Sp. Sess. P.A. 10-1 amended Subsec. (h) to change date re when tax credits must be set aside from November first of each year to date 60 days after date authority publishes list of housing programs that will receive tax credit reservations, to add “or any other supportive housing initiative” and to make conforming changes, effective July 1, 2010; P.A. 11-61 amended Subsec. (h) by substituting “permanent supportive housing initiatives established pursuant to section 17a-485c” for “the Supportive Housing Pilots Initiative, the Next Steps Initiative established pursuant to section 17a-485c or any other supportive housing initiative”, effective June 21, 2011; P.A. 11-64 made identical changes in Subsec. (h) as P.A. 11-61, effective July 1, 2011; P.A. 14-134 amended Subsec. (a) by deleting references to telegraph companies and making technical changes, effective June 6, 2014.






Chapter 138h - Private Rental Investment Mortgage and Equity Program

Section 8-400 - Definitions.

As used in sections 8-400 to 8-405, inclusive:

(1) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(2) “Developer”, “mortgagor” or “eligible mortgagor” means (A) a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of chapter 134; (B) any business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of said chapter 134; (C) any limited liability company, partnership, limited partnership, joint venture, sole proprietorship, trust or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the authority in accordance with the provisions of said chapter 134; or (D) a family or persons approved by the authority as qualified to own, construct, rehabilitate, manage and maintain housing under a mortgage loan made or insured by the authority under the provisions of said chapter 134 and under an agreement entered into pursuant to the provisions of sections 8-400 to 8-405, inclusive;

(3) “Housing”, “housing project”, “development” or “project” means any undertaking having as its principal purpose the construction or substantial rehabilitation of safe and adequate housing and related facilities for low and moderate income families and persons, including housing that provides dwelling accommodations in addition to the primary purpose of providing dwelling accommodations for low and moderate income families and persons;

(4) “Related facilities” means retail, commercial, office, health, administrative, recreational, community and service facilities incidental to housing as determined by the authority;

(5) “Rent” means the charges, excluding security deposits, paid to a landlord for occupancy of housing financed or assisted under sections 8-400 to 8-405, inclusive;

(6) “Project cost” means the total of all costs incurred in the development of a housing project and any related facilities, which are approved by the authority and the Commissioner of Housing as reasonable and necessary, including, but not limited to (A) costs of land acquisition, including any buildings located thereon; (B) costs of site preparation, demolition and development; (C) architectural, engineering, legal and other fees and charges incurred in connection with the planning, execution and financing of the project; (D) the cost of studies, surveys, plans and permits required in connection with the project; (E) insurance, interest, financing, tax and assessment costs and other operating costs incurred during construction; (F) the cost of construction or reconstruction, including the cost of fixtures and equipment related to such construction or reconstruction; (G) the cost of land improvements; (H) necessary expenses incurred in connection with the initial occupancy of the project; (I) a reasonable profit or fee to the builder and developer; (J) an allowance established by the authority for working capital, replacement and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; (K) the cost of such other items, including tenant relocation, as the authority and the Commissioner of Housing shall deem to be reasonable and necessary for the development of the project, less the amount of net rents and other net revenues received from the operation of any real and personal property located on the project site during construction;

(7) “Low income unit” means a unit of housing rented to a tenant whose income is below the aggregate family income standards established in sections 8-400 to 8-405, inclusive;

(8) “Mortgage” means a mortgage deed or other instrument which shall constitute a lien, whether first or second, on real property or on a leasehold under a lease having a remaining term at the time such mortgage is acquired which does not expire for a number of years beyond the maturity date of the obligation secured by such mortgage that is equal to the number of years remaining until the maturity date of such obligation;

(9) “First mortgage” means such classes of first liens as are commonly given to secure loans on, or the unpaid purchase price of, real property under the laws of the state, together with appropriate credit instruments;

(10) “Bonds” means any bonds, notes, interim certificates, debentures or other obligations issued by the state pursuant to sections 8-400 to 8-405, inclusive;

(11) “Aggregate family income” means the total family income of all members of a family, from whatever source derived, including but not limited to pensions, annuities, retirement benefits and social security benefits, provided the authority and the Commissioner of Housing may exclude from such income, (A) reasonable allowances for dependents, (B) reasonable allowances for medical expenses, (C) all or any part of the earnings of gainfully employed minors or family members other than the chief wage earner, (D) income not regularly received and (E) such other expenses as the Commissioner of Housing may allow;

(12) “Tenant” means the occupant of any housing unit financed or assisted under sections 8-400 to 8-405, inclusive;

(13) “Second mortgage” means any class of second liens ranking immediately after a first mortgage or class of first liens on the same property, without any intervening liens, as are commonly given to secure loans on real property, or the unpaid purchase price of real property under the laws of the state, together with appropriate credit instruments to insure or guarantee repayment in the event of default by the mortgagor.

(P.A. 88-261, S. 1, 8; P.A. 95-250, S. 1, 32, 42; 95-309, S. 6, 11, 12; P.A. 96-211, S. 1, 5, 6; 96-256, S. 180, 209; 96-271, S. 153, 254; P.A. 12-161, S. 1; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 amended Subdiv. (11) to substitute “Commissioner of Economic and Community Development” for the Commissioner of Housing, amended Subdiv. (3) to include first liens in the definition of “second mortgage” and made technical changes; P.A. 95-309 made further technical changes and changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-256 and P.A. 96-271 amended definitions of “developer”, “mortgagor” or “eligible mortgagor” in Subdiv. (2) by replacing reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto” and “chapter 599” with “chapter 601 or any predecessor statutes thereto”, respectively, effective January 1, 1997; P.A. 12-161 amended Subdiv. (4) to redefine “related facilities” by adding “retail” and amended Subdiv. (6) to redefine “project cost” by adding “and any related facilities”, effective July 1, 2012; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing in Subdivs. (6) and (11), effective June 19, 2013.



Section 8-401 - Grants-in-aid or deferred loans to rental housing projects financed by Connecticut Housing Finance Authority first mortgages.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20, the state, acting by and through the Commissioner of Housing, may enter into a contract with a developer, the authority or mortgagor of the authority for state financial assistance in the form of grants-in-aid or deferred loans to housing projects financed by the authority through the means of a loan secured by a first mortgage. Such grants or deferred loans made to a developer or mortgagor of the authority under this section shall be for construction or rehabilitation of developments containing rental units. The total amount of such grants or deferred loans awarded to a single project shall not exceed an amount equal to one-half of the cost of the project divided by the number of rental units in the project multiplied by the number of low-income units in the project. The total number of low-income units in any project receiving financial assistance under this section shall be not less than twenty per cent and shall not be more than forty per cent of the total number of rental units in the project. No project receiving financial assistance under this section shall contain less than twenty-five rental units. Any grant or deferred loan awarded under this section shall be used to reduce the cost of the project. Loan repayments shall be paid to the State Treasurer and deposited in the General Fund.

(P.A. 88-261, S. 2, 8; P.A. 95-250, S. 33, 42; 95-309, S. 7, 11, 12; P.A. 96-69, S. 2; P.A. 12-161, S. 2; P.A. 13-234, S. 2.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and added provisions re financial assistance from the proceeds of bonds approved by public or special acts effective on or after July 1, 1995; P.A. 95-309 changed the reference to “proceeds of bonds approved by public or special acts” to “proceeds of bonds authorized by public or special acts” and changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-69 added provision requiring loan repayment be paid to State Treasurer and deposited in General Fund; P.A. 12-161 added language authorizing financial assistance contracts with a developer or mortgagor of the authority, deleted provision authorizing grant-in-aid to authority to extend state financial assistance to a developer or mortgagor of the authority and deleted provisions re bonds authorized by acts effective on or after, and acts effective prior to, July 1, 1995, and projects receiving assistance prior to October 1, 1995, effective July 1, 2012; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-402 - Rental subsidy certificates.

The state, acting by and through the Commissioner of Housing, may enter into a contract with the authority, developer, or mortgagor of the authority and the authority may enter into a contract with a developer or mortgagor of the authority to provide state financial assistance in the form of rental subsidy certificates for each low-income unit in the project. Any commitment to provide such subsidy shall be an obligation of the state or the authority, as the case may be, for a period of not less than fifteen years, and the amount of such subsidy shall be equal to the difference between the amount of rent plus an allowance for heat and utilities not included in the rent approved by the commissioner or the authority, as the case may be, and thirty per cent of the annual aggregate family income of the tenant residing in the low-income unit for each such unit on an annual basis. The rent charged for a low-income unit may not be increased without the approval of the commissioner or the authority, as the case may be. The annual aggregate family income of a tenant for the year prior to the occupancy of a low-income unit by the tenant shall not exceed fifty per cent of the area median income, adjusted for family size, as determined by the commissioner or the authority, as the case may be. If such annual aggregate family income after occupancy exceeds seventy per cent of the area median income, adjusted for family size, the unit occupied by the tenant will no longer be considered a low-income unit and the next available unit will be rented to a tenant with an aggregate family income of less than fifty per cent of the area median income, adjusted for family size. No tenant residing in a project will receive financial assistance through a rental subsidy certificate under this section if the aggregate family income of the tenant in the prior year exceeds sixty per cent of the area median income, adjusted for family size.

(P.A. 88-261, S. 3, 8; P.A. 95-250, S. 34, 42; 95-309, S. 11, 12; P.A. 12-161, S. 3; P.A. 13-234, S. 2.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and authorized authority to enter into contracts with developers or mortgagors; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 12-161 changed “Department” to “Commissioner” and made a technical change, effective July 1, 2012; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-403 - Second mortgage loans to rental housing projects financed by Connecticut Housing Finance Authority first mortgages.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20, the state, acting by and through the Commissioner of Housing, may enter into a contract with a developer, the authority or a mortgagor of the authority for state financial assistance in the form of a loan secured by a second mortgage for any housing project for which the authority has provided financial assistance in the form of a loan secured by a first mortgage. Such loan shall be made for the purpose of providing additional financing for the project. Any loan made under this section shall bear interest payable quarterly on the first days of January, April, July and October for the preceding calendar quarter, or at such other times as are determined by the commissioner or the authority, as the case may be, at a rate determined by the State Bond Commission under subsection (t) of section 3-20 and shall be repayable in such installments as may be determined by the commissioner or the authority, as the case may be, within fifty years from the date of completion of the project. Loan repayments shall be paid to the State Treasurer and deposited in the General Fund.

(P.A. 88-261, S. 4, 8; P.A. 95-250, S. 35, 42; 95-309, S. 8, 11, 12; P.A. 96-69, S. 1; P.A. 12-161, S. 4; P.A. 13-234, S. 2.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and added provisions re financial assistance funded from the proceeds of bonds approved by public or special acts effective on or after July 1, 1995; P.A. 95-309 changed the reference to “proceeds of bonds approved by public or special acts” to “proceeds of bonds authorized by public or special acts” and changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-69 added provision requiring loan repayments be paid to State Treasurer and deposited in the General Fund; P.A. 12-161 changed “Department” to “Commissioner”, authorized financial assistance contracts with a developer or mortgagor of the authority, deleted provision authorizing grant-in-aid to authority to extend state financial assistance to a developer or mortgagor of the authority, replaced “authority” with “commissioner or the authority, as the case may be” and made technical and conforming changes, effective July 1, 2012; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-404 - Equity interest in exchange for state financial assistance.

Any contract for financial assistance awarded under sections 8-400 to 8-405, inclusive, shall contain the requirement that the state or the authority, as the case may be, shall receive, in exchange for any such assistance, a financial participation in the project. Such financial participation shall be in a proportion which shall not be less than the proportion that the number of low-income units in the project bears to the total rental units in the project. Any sale of the project, any interest in the project or any of its units shall require the approval of the Commissioner of Housing or the authority, as the case may be, and shall be made upon such terms and conditions as the commissioner or the authority, as the case may be, may approve.

(P.A. 88-261, S. 5, 8; P.A. 95-250, S. 36, 42; 95-309, S. 9, 11, 12; P.A. 12-161, S. 5; P.A. 13-234, S. 2.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and “financial participation” for “equity interest” and made technical changes; P.A. 95-309 made further technical changes and changed effective date of P.A. 95-250 but did not affect this section; P.A. 12-161 required financial participation for all financial assistance contracts and deleted provision re assistance funded by bonds authorized by acts effective prior to July 1, 1995, or funded prior to October 1, 1995, effective July 1, 2012; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-405 - Deposits to and payments from the Housing Repayment and Revolving Loan Fund.

The proceeds from the sale of any bonds issued for the purposes of sections 8-401 and 8-403, issued pursuant to any authorization, allocation or approval of the State Bond Commission made after July 1, 2012, and of any notes issued in anticipation thereof as may be required for such purposes shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in the Housing Repayment and Revolving Loan Fund established pursuant to section 8-37qq. Payments to the developer, the authority or the mortgagor of the authority shall be made from said fund by the State Treasurer on certification of the Commissioner of Housing in accordance with the contract for financial assistance between the state and the authority, the developer or the mortgagor of the authority. All payments of state service charges for any housing project as authorized by the commissioner financed from the proceeds of the state's general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made after July 1, 2012, shall be paid to the State Treasurer for deposit in said fund. Subject to the approval of the Governor, any expense incurred by the state in connection with the carrying out of the provisions of this chapter, including the hiring of necessary employees and entering upon necessary contracts, may be paid from the Housing Repayment and Revolving Loan Fund.

(P.A. 88-261, S. 6, 8; P.A. 89-300, S. 2, 3; P.A. 90-238, S. 24, 32; P.A. 94-95, S. 6; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 12-161, S. 6; P.A. 13-234, S. 2.)

History: P.A. 89-300 amended Subsec. (a) to provide that state expenses incurred in carrying out the provisions of chapter shall be paid from the private rental investment mortgage and equity fund; P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 94-95 deleted former Subsec. (b) which had authorized investment of fund moneys in direct obligations of the United States; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 12-161 changed “prior to July 1, 1990” to “after July 1, 2012”, replaced provisions re Private Rental Investment Mortgage and Equity Fund with provisions re Housing Repayment and Revolving Loan Fund, authorized payments from fund to be made to a mortgagor of the authority and made conforming changes, effective July 1, 2012; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-406 - Regulations.

Section 8-406 is repealed, effective July 1, 1995.

(P.A. 88-261, S. 7, 8; P.A. 95-250, S. 41, 42; 95-309, S. 10–12.)






Chapter 138i - Assistance for Housing Predevelopment Costs

Section 8-410 - Low and Moderate Income Housing Predevelopment Cost Revolving Loan Fund. Interest-free loans for predevelopment costs.

(a) There is established a fund to be known as the “Low and Moderate Income Housing Predevelopment Cost Revolving Loan Fund”. The fund shall contain any moneys required by law to be deposited in the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The fund shall be used to make loans pursuant to subsection (b) of this section and to pay reasonable and necessary expenses incurred in administering loans under this section. The Commissioner of Housing may enter into a contract with a nonprofit corporation to provide for the administration of the Low and Moderate Income Housing Predevelopment Cost Revolving Loan Fund by such nonprofit corporation, provided no loan shall be made from the fund without the authorization of the commissioner as provided in subsection (b) of this section.

(b) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract to provide financial assistance in the form of interest-free loans or deferred loans to nonprofit corporations, housing authorities or municipal developers, or to partnerships which include a nonprofit corporation, housing authority or municipal developer, for predevelopment costs incurred in connection with the construction, rehabilitation or renovation of housing for low and moderate income persons and families. Such predevelopment costs may include: (1) Feasibility studies, (2) expenses incurred in project planning and design, including architectural expenses, (3) legal and financial expenses, (4) expenses incurred in obtaining required permits and approvals, (5) options to purchase land, (6) expenses incurred in obtaining required insurance, and (7) other preliminary expenses authorized by the commissioner. Repayment of such loans or deferred loans shall be made upon receipt of permanent financing by the borrower, except the commissioner may forgive any such loan or deferred loan in any case where the borrower has made a good faith effort to obtain permanent financing and has been refused such financing and where the forgiveness of such loan is in the best interest of the state. Payments of principal on such loans or deferred loans shall be paid to the Treasurer for deposit in the Housing Repayment and Revolving Loan Fund. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 88-268, S. 1, 6; P.A. 90-238, S. 25, 32; P.A. 92-166, S. 26, 31; P.A. 94-95, S. 13; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 90-238 revised provisions re allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (b) to make deferred loans a form of financial assistance available under the section and to further provide that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 94-95 in Subsec. (a) eliminated provisions requiring the fund to be held separate and apart from all other moneys, funds and accounts and that investment earnings be credited to assets of the fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013.



Section 8-411 - Financial assistance for predevelopment costs.

The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with nonprofit corporations, housing authorities or municipal developers, or with partnerships which include a nonprofit corporation, housing authority or municipal developer, to provide financial assistance in the form of grants-in-aid, loans or deferred loans for predevelopment costs incurred in connection with the construction, rehabilitation or renovation of housing for low and moderate income persons and families. Such predevelopment costs may include: (1) Feasibility studies, (2) appraisals, (3) legal fees, (4) financial consulting expenses, and (5) other planning expenses authorized by the commissioner. Any grant-in-aid awarded under this section shall not exceed five thousand dollars. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 88-268, S. 2, 6; P.A. 92-166, S. 27, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 92-166 amended the section to make loans and deferred loans a form of financial assistance available under the section and to further provide that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.



Section 8-412 - Regulations.

The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 8-410 to 8-412, inclusive. Such regulations shall include provisions to establish eligibility requirements for financial assistance under said sections, criteria which the commissioner shall use for awarding such assistance and the terms and conditions of such assistance.

(P.A. 88-268, S. 3, 6; P.A. 90-230, S. 13, 101; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 90-230 corrected internal references; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.






Chapter 138j - Residential Subsurface Sewage Disposal System Repair Program

Section 8-415 to 8-419 - Residential subsurface sewage disposal system repair program established. Regulations. Termination of program. Report. Bond authorization.

Sections 8-415 to 8-419, inclusive, are repealed, effective July 1, 2013.

(P.A. 88-343, S. 27–32; P.A. 91-346, S. 7, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 155.)



Section 8-420 - Residential subsurface sewage disposal system established.

(a) The Commissioner of Housing shall develop a program of loans to homeowners for costs incurred in the repair, replacement or enlargement of subsurface sewage disposal systems that have been determined to be a nuisance in accordance with the Public Health Code. As used in this section, “costs” include technical and installation expenses and stabilization of topsoil but does not include landscaping. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. Repayment of any loan made to a person who is handicapped or sixty-two years of age may be deferred until such person transfers the property.

(b) No loan shall be made to repair, replace or enlarge a subsurface sewage disposal system on a parcel with more than two dwelling units. Eligibility for loans shall be limited to owners residing in dwelling units served by systems needing repair, replacement or enlargement. Payments of principal and interest on such loans shall be paid to the Treasurer for deposit to the credit of the Housing Repayment and Revolving Loan Fund.

(c) Each applicant shall submit to the commissioner on a form prescribed by him the following: (1) Certification from the district or local director of health that the repair, replacement or enlargement is required pursuant to the Public Health Code and is feasible and that the cost is consistent with the cost of similar repairs, replacements or enlargements in the district or municipality, (2) two itemized estimates of the cost prepared by a subsurface sewage disposal system installer licensed under section 20-341f or a registered professional engineer, and (3) certification by a lending institution regulated by the laws of this state that a loan for the repair, replacement or enlargement of the system has been denied.

(P.A. 91-346, S. 5, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-421 - Regulations.

The commissioner may adopt regulations in accordance with chapter 54 to carry out the purposes of section 8-420. Such regulations may establish additional terms and conditions for loans and may include provisions for giving priority to loans for low or moderate income persons.

(P.A. 91-346, S. 6, 9.)



Section 8-423 - Loans or grants to municipalities for the repair or reconstruction of faulty residential subsurface sewage disposal systems.

The Commissioner of Housing may make loans or grants to municipalities which shall be used by such municipalities to make grants to homeowners for costs incurred in the repair or reconstruction of faulty residential subsurface sewage disposal systems which were installed pursuant to improper municipal approvals. As used in this section, “costs” includes technical and installation expenses and stabilization of topsoil but does not include landscaping. As a condition of any such grant, the homeowner shall assign to the municipality any claims the homeowner may have against any party for the improper installation of the subsurface sewage disposal system. The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(S.A. 90-34, S. 35, 290; P.A. 93-332, S. 19, 42; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: P.A. 93-332 authorized the housing commissioner to make grants to municipalities, effective June 25, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing, effective June 19, 2013.






Chapter 138k - Consolidated Housing Construction, Acquisition and Related Rehabilitation Program (Repealed)

Section 8-430 to 8-438 - Definitions. Provision of financial assistance to eligible developers. Eligible costs. Contracts for financial assistance. Inclusion in housing developments of units for very low, low, and moderate income families and market-rate housing units. Review of site and budget of housing developments; notice to municipalities of proposed housing developments; administrative oversight charge; inspection of reports, books and records; false statements. Terms and conditions of financial assistance; transfer of housing development to eligible developer. Regulations. Report to select committee on housing.

Sections 8-430 to 8-438, inclusive, are repealed, effective October 1, 2006.

(P.A. 93-309, S. 1–9, 29; P.A. 94-156, S. 2, 3, 5; May 25 Sp. Sess. P.A. 94-1, S. 13, 14, 130; P.A. 95-250, S. 1, 25, 42; 95-309, S. 11, 12; P.A. 96-180, S. 13, 166; 96-189, S. 2, 3; 96-211, S. 1, 5, 6; 96-256, S. 181, 209; 96-271, S. 154, 155, 254; P.A. 06-93, S. 22; 06-196, S. 50.)









Title 9 - Elections

Chapter 141 - General Provisions

Section 9-1 - Definitions.

Except as otherwise provided, the following terms, as used in this title and sections 3-124, 7-5, 7-6, 7-7, 7-17, 7-20, 7-39, 7-157, 7-214, 7-275, 7-295, 7-343, 7-407, 8-1, 8-5, 8-19, 10-219, 11-36, 13a-11, 30-10, 30-11, 45a-18, 45a-19 and 51-95 have the following meanings:

(a) “Ballot” means paper or other material containing the names of the candidates or a statement of a proposed constitutional amendment or other question or proposition to be voted on;

(b) “Board for admission of electors” means the board as composed under subsection (a) of section 9-15a;

(c) “Clerical error” means any error in the registry list or enrollment list due to a mistake or an omission on the part of the printer or a mistake or omission made by the registrars or their assistants;

(d) “Election” means any electors' meeting at which the electors choose public officials by use of voting tabulators or by paper ballots as provided in section 9-272;

(e) “Elector” means any person possessing the qualifications prescribed by the Constitution and duly admitted to, and entitled to exercise, the privileges of an elector in a town;

(f) Repealed by P.A. 77-298, S. 14;

(g) “Municipal clerk” means the clerk of a municipality;

(h) “Municipal election” means the regularly recurring election held in a municipality at which the electors of the municipality choose public officials of such municipality;

(i) “Municipality” means any city, borough or town within the state;

(j) “Official ballot” means the official ballot to be used at an election, or the official ballot to be used thereat in accordance with the provisions of section 9-272;

(k) “Population” means the population according to the last-completed United States census;

(l) “Presidential electors” means persons elected to cast their ballots for President and Vice President of the United States;

(m) “Print” means methods of duplication of words by mechanical process, but shall not include typewriting;

(n) “Referendum” means (1) a question or proposal which is submitted to a vote of the electors or voters of a municipality at any regular or special state or municipal election, as defined in this section, (2) a question or proposal which is submitted to a vote of the electors or voters, as the case may be, of a municipality at a meeting of such electors or voters, which meeting is not an election, as defined in subsection (d) of this section, and is not a town meeting, or (3) a question or proposal which is submitted to a vote of the electors or voters, as the case may be, of a municipality at a meeting of such electors or voters pursuant to section 7-7 or pursuant to charter or special act;

(o) “Regular election” means any state or municipal election;

(p) “Registrars” means the registrars of voters of the municipality;

(q) “Registry list” means the list of electors of any municipality certified by the registrars;

(r) “Special election” means any election not a regular election;

(s) “State election” means the election held in the state on the first Tuesday after the first Monday in November in the even-numbered years in accordance with the provisions of the Constitution of Connecticut;

(t) “State officers” means the Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General;

(u) “Voter” means a person qualified to vote at town and district meetings under the provisions of section 7-6;

(v) “Voting district” means any municipality, or any political subdivision thereof, having not more than one polling place in a regular election;

(w) “Voting tabulator” means a machine, including, but not limited to, a device which operates by electronic means, for the registering and recording of votes cast at elections, primaries and referenda;

(x) “Write-in ballot” means a vote cast for any person whose name does not appear on the official ballot as a candidate for the office for which the person's name is written in;

(y) “The last session for admission of electors prior to an election” means the day which is the seventh day prior to an election.

(1949 Rev., S. 1030; 1953, S. 503d; November, 1955, S. N39; 1957, P.A. 13, S. 99; 442, S. 13; March, 1958, P.A. 27, S. 34; 1961, P.A. 274, S. 2; February, 1965, P.A. 393, S. 1; 1967, P.A. 831, S. 1; 1971, P.A. 871, S. 63; P.A. 73-616, S. 8; P.A. 75-567, S. 54, 80; P.A. 76-311; P.A. 77-298, S. 14; P.A. 79-189, S. 1, 9; P.A. 84-319, S. 1, 49; P.A. 88-364, S. 116, 123; P.A. 91-351, S. 22, 28; P.A. 97-192, S. 2; P.A. 05-235, S. 26; P.A. 07-194, S. 37; P.A. 11-20, S. 2.)

History: 1961 act added reference in Subdiv. (f) to list compiled under Sec. 9-57a; 1965 act added reference in Subdiv. (f) to list compiled under Sec. 9-31g; 1967 act under Subdiv. (b) changed definition to “board as composed under subsection (a) of section 9-15a”; 1971 act deleted reference to Sec. 53-172 in introductory language; P.A. 73-616 deleted reference to Sec. 7-387 in introductory language; P.A. 75-567 deleted “in connection with which no question of fact was determined” in Subdiv. (c); P.A. 76-311 inserted new definition for “referendum” in Subdiv. (n) and relettered former Subdiv. (n) and following definitions accordingly; P.A. 77-298 repealed Subdiv. (f), defining “enrollment list”; P.A. 79-189 added Subdiv. (x) defining “the last session for admission of electors prior to an election”; P.A. 84-319 inserted definition of “voting machine” as Subdiv. (w), relettering as necessary; P.A. 88-364 amended Subdiv. (n)(3) by adding the words “or pursuant to charter or special act”; P.A. 91-351 substituted “fourteenth” for “twenty-first” day in Subdiv. (y); (Revisor's note: In 1993 an obsolete reference to repealed Sec. 53-295 was deleted editorially by the Revisors); P.A. 97-192 amended definition of “referendum” by inserting “or voters” in Subdiv. (n)(1); P.A. 05-235 substituted “seventh” for “fourteenth” day in Subdiv. (y), effective January 1, 2006; P.A. 07-194 replaced “Voting machine” with “Voting tabulator” in Subdiv. (w) and made technical changes in Subdivs. (a), (j) and (w); P.A. 11-20 replaced “Ballot label” with “Ballot” in Subdiv. (a), replaced “voting machines” with “voting tabulators” in Subdiv. (d), deleted references to Sec. 9-271 in Subdivs. (d) and (j) and made technical changes in the introductory language and Subdiv. (x), effective May 24, 2011.

Cited. 139 C. 209; 140 C. 517; 184 C. 200.

Cited. 36 CS 74; 43 CS 297. Stand-alone referendum is not subject to the election contest deadline of Sec. 9-328 and requiring application of Secs. 9-369 and 9-328 to a referendum held under Subdiv. (n)(2) would impinge on home rule considerations. 48 CS 481.



Section 9-1a - “Municipal clerk” defined.

As used in this title, “municipal clerk” or “clerk of the municipality” means the town clerk in or for the municipality to which reference is made, unless otherwise provided by charter or special act.

(1969, P.A. 704, S. 1; P.A. 14-122, S. 82.)

History: P.A. 14-122 made technical changes.



Section 9-1b - “Tabulator” substituted for “machine”. “Ballot” substituted for “ballot label”.

On and after May 24, 2011, (1) “tabulator” shall be substituted for “machine” and “tabulators” shall be substituted for “machines”, and (2) “ballot” shall be substituted for “ballot label” and “ballots” shall be substituted for “ballot labels” in the following sections of the general statutes: 2-18, 7-171, 7-292, 7-295, 7-304, 7-328c, 7-344, 7-407, 9-4, 9-7b, 9-135b, 9-150a, 9-150b, 9-150d, 9-168a, 9-188, 9-229, 9-234, 9-235d, 9-236a, 9-239, 9-240, 9-247a, 9-250a, 9-251, 9-256, 9-267, 9-308, 9-311a, 9-323, 9-324, 9-328, 9-329a, 9-329b, 9-330, 9-332, 9-353, 9-354, 9-363, 9-366, 9-369d, 9-371b, 9-372, 9-400, 9-426, 9-428, 9-434, 9-440, 9-446, 9-453d, 9-476, 10-45, 10-51, 10-63n, 11-36 and 13a-11.

(P.A. 11-20, S. 1.)

History: P.A. 11-20 effective May 24, 2011.



Section 9-2 - Calculation of period of time.

In this title and the sections listed in section 9-1, when a period of time is prescribed for the doing of any act, Saturdays, Sundays and holidays shall be included in computing such period, except that, if the last day of such period is a Saturday, Sunday or holiday, such day shall not be counted, and the last day shall be the day following such Saturday, Sunday or holiday.

(1949 Rev., S. 1031; 1953, S. 504d; 1963, P.A. 393, S. 1; P.A. 84-319, S. 2, 49; P.A. 87-382, S. 1, 55.)

History: 1963 act added provision for including day of publication, Sundays and holidays in computing time lapse required between warning or notice and day of holding meeting or election; P.A. 84-319 eliminated provision requiring that date of publication and intervening Sundays and holidays be counted in publication period; P.A. 87-382 provided that Saturdays be treated in same manner as Sundays and holidays in calculations of time periods.



Section 9-2a - Notice and warning requirements.

(a) Whenever in this title newspaper publication of any notice or warning is required to be given by a municipal clerk, it may be given by an assistant clerk.

(b) Any provision of any special act contrary to the notice or warning requirements of this title is repealed.

(1963, P.A. 393, S. 2.)



Section 9-3 - Secretary to be Commissioner of Elections. Presumption re rulings, instructions, opinions and orders. Order to correct irregularity or impropriety.

(a) The Secretary of the State, by virtue of the office, shall be the Commissioner of Elections of the state, with such powers and duties relating to the conduct of elections as are prescribed by law and, unless otherwise provided by state statute, the Secretary’s regulations, declaratory rulings, instructions and opinions, if in written form, and any order issued under subsection (b) of this section, shall be presumed as correctly interpreting and effectuating the administration of elections and primaries under this title, except for chapters 155 to 158, inclusive, and shall be executed, carried out or implemented, as the case may be, provided nothing in this section shall be construed to alter the right of appeal provided under the provisions of chapter 54. Any such written instruction or opinion shall be labeled as an instruction or opinion issued pursuant to this section, as applicable, and any such instruction or opinion shall cite any authority that is discussed in such instruction or opinion.

(b) During any municipal, state or federal election, primary or recanvass, or any audit conducted pursuant to section 9-320f, the Secretary of the State may issue an order, whether orally or in writing, to any registrar of voters or moderator to correct any irregularity or impropriety in the conduct of such election, primary or recanvass or audit. Any such order shall be effective upon issuance. As soon as practicable after issuance of an oral order pursuant to this subsection, the Secretary shall reduce such order to writing, cite within such order any applicable provision of law authorizing such order and cause a copy of such written order to be delivered to the individual who is the subject of such order or, in the case that such order was originally issued in writing, issue a subsequent written order that conforms to such requirements. The Superior Court, on application of the Secretary or the Attorney General, may enforce by appropriate decree or process any such order issued pursuant to this subsection.

(1953, S. 505d; P.A. 84-319, S. 46, 49; P.A. 15-224, S. 3; June Sp. Sess. P.A. 15-5, S. 445.)

History: P.A. 84-319 established presumption concerning secretary’s regulations, rulings, instructions and opinions; P.A. 15-224 changed “chapter 155” to “chapters 155 to 158, inclusive” re exception for presumption of correct interpretation and effectuation, added requirement that regulations, declaratory rulings, instructions and opinions be “executed, carried out or implemented, as the case may be”, and added requirement that Secretary of the State label written instruction or opinion as issued pursuant to section and cite authority discussed therein, effective July 7, 2015; June Sp. Sess. P.A. 15-5 designated existing provisions as Subsec. (a) and amended same by adding reference to order issued under Subsec. (b), and added Subsec. (b) re order to correct irregularity or impropriety issued to registrar of voters or moderator, effective January 1, 2016.



Section 9-4 - Duties of secretary.

The Secretary of the State, in addition to other duties imposed by law, shall, as such commissioner, (1) advise local election officials in connection with proper methods of conducting elections and referenda as defined in subsection (n) of section 9-1, and, upon request of a municipal official, matters arising under chapter 99; (2) prepare regulations and instructions for the conduct of elections, as designated by law; (3) provide local election officials with a sufficient number of copies of election laws pamphlets and materials necessary to the conduct of elections; (4) distribute all materials concerning proposed laws or amendments required by law to be submitted to the electors; (5) recommend to local election officials the form of registration cards and blanks; (6) determine, in the manner provided by law, the forms for the preparation of voting tabulators, for the recording of the vote and the conduct of the election and certification of election returns; (7) prepare the ballot title or statement to be placed on the ballot for any proposed law or amendment to the Constitution to be submitted to the electors of the state; (8) certify to the several boards the form of official ballots for state and municipal offices; (9) provide the form and manner of filing notification of vacancies, nomination and subsequent appointment to fill such vacancies; (10) prescribe, provide and distribute absentee voting forms for use by the municipal clerks; (11) examine and approve nominating petitions filed under section 9-453o; and (12) distribute corrupt practices forms and provide instructions for completing and filing the same.

(1953, S. 506d; 1957, P.A. 222; 1971, P.A. 806, S. 18; P.A. 77-32, S. 1, 2; P.A. 11-20, S. 1.)

History: 1971 act made technical changes; P.A. 77-32 under Subdiv. (1) added referenda and matters arising under chapter 99 on request of municipal official, effective January 1, 1978; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators” in Subdiv. (6), effective May 24, 2011.

The Secretary of the State as Commissioner of Elections is charged with advising local election officials. 31 CS 447.



Section 9-4a - Voter guide for state elections.

(a) Not later than October first in each year in which a state election, as defined in section 9-1, is to be held, the Secretary of the State, in consultation with the State Elections Enforcement Commission and within available appropriations, shall prepare a voter guide for such state election and shall publish such voter guide on the Internet.

(b) The voter guide shall contain:

(1) The date of the state election and the hours the polls will be open;

(2) The name, party affiliation and contact information of each candidate who is nominated or qualifies as a petitioning candidate for election to the office of President of the United States, Vice-President of the United States, senator in Congress, representative in Congress, Governor, Lieutenant Governor, Attorney General, State Treasurer, State Comptroller, Secretary of the State, state senator or state representative at the state election. As used in this section, “contact information” means any or all of the following information received by the Secretary of the State in the course of the secretary's elections duties or by the Federal Election Commission: A candidate's campaign mailing address, telephone number, facsimile number, electronic mail address and web site. The voter guide may provide contact information for a candidate for the office of President of the United States, Vice-President of the United States, senator in Congress or representative in Congress by an electronic link to such information on the Federal Election Commission's web site;

(3) The following three maps produced pursuant to the most recent decennial reapportionment of General Assembly and Connecticut congressional districts: One map showing the boundaries of state senatorial districts, one map showing the boundaries of state house of representatives districts and one map showing the boundaries of state congressional districts;

(4) A description of each office to be filled at the state election;

(5) An absentee ballot application in printable format;

(6) Instructions regarding voting by absentee ballot;

(7) Information on the procedure for registering to vote;

(8) A voter registration application in printable format;

(9) The full text of each proposed constitutional amendment that will appear on the ballot at the state election;

(10) The explanatory text as to the content and purpose of each such proposed constitutional amendment, which is prepared by the Office of Legislative Research pursuant to section 2-30a; and

(11) The text of the Voter's Bill of Rights set forth in section 9-236b.

(c) The Secretary of the State, in consultation with the State Elections Enforcement Commission, may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall not authorize the inclusion of any information in the voter guide in addition to that required in subsection (b) of this section.

(P.A. 05-188, S. 5.)

History: P.A. 05-188 effective January 1, 2006.



Section 9-4b - Elections training unit.

The Secretary of the State shall establish an elections training unit to coordinate all training for registrars of voters, deputy registrars of voters and poll workers. Such unit shall employ at least one person having field experience in the conduct of elections.

(P.A. 05-235, S. 23; P.A. 15-224, S. 1.)

History: P.A. 05-235 effective July 1, 2005; P.A. 15-224 deleted reference to permanent assistant registrars of voters re training, effective July 7, 2015.



Section 9-5 - Copies of instructional materials for moderators.

At least one week prior to each state or municipal election, the Secretary of the State shall send to the registrars of voters of each municipality in which such election is to be held a copy of such instructional materials as the secretary deems necessary for use by the moderator in each voting district. At the time when the moderator or moderators are appointed, such registrars shall give to each such moderator such materials as they have received from the secretary.

(1953, S. 507d; P.A. 80-274; P.A. 97-67, S. 7, 9.)

History: P.A. 80-274 substituted “instructional materials” for more specific language; P.A. 97-67 substituted “registrars of voters” for “clerk”, effective July 1, 1997.



Section 9-5a - Towns to supply registrars with office space and supplies. Records.

Each town shall provide the registrars of voters with office space, supplies and equipment, including facilities for the safe storage of the official records of such registrars. Such records shall be accessible to all registrars of voters in such town and they shall be jointly responsible for their safekeeping.

(1961, P.A. 71.)



Section 9-5b - Retention of records by registrars.

When the registrars of voters are required by law to maintain, have on file or retain any document, record, list or other paper, the same shall be kept in their office or, if they do not have a permanent office, in the office space provided under section 9-5a.

(1963, P.A. 201, S. 3.)



Section 9-6 - Conferences of municipal clerks, registrars and Secretary.

Each registrar of voters or, in the absence of a registrar, the deputy registrar of voters, and each municipal clerk or, in the absence of a municipal clerk, one of the assistant municipal clerks shall be compensated by the municipality which the clerk represents, as provided for in this section, for attending two conferences a year for town clerks and registrars of voters which may be called by the Secretary of the State for the purpose of discussing the election laws, procedures or matters related thereto. Each such official shall be compensated by the municipality at the rate of thirty-five dollars per day for attending each such conference, plus mileage to and from such conference at a rate per mile determined by the municipality, but not less than twenty cents per mile, computed from the office of such official or, if he has no office, from his home to the place where such conference is being held.

(1957, P.A. 480; 1959, P.A. 51; 1961, P.A. 198; 1969, P.A. 97, S. 1; P.A. 79-384; P.A. 83-475, S. 3, 43; P.A. 95-171, S. 1, 14; P.A. 11-173, S. 27.)

History: 1959 act provided compensation for deputy registrar or assistant town clerk attending conference in the absence of a registrar or town clerk, and changed destination for computing mileage to the place where the conference is being held; 1961 act deleted requirement that conference be state-wide; 1969 act changed compensation from $10 to $25 per day; P.A. 79-384 changed compensation to $35 per day and changed mileage rate from $0.10 per mile to the same rate as that paid to state employees; P.A. 83-475 amended section by establishing minimum mileage rate of $0.20 per mile or such greater rate as determined by municipality; P.A. 95-171 added “two” re towns divided into voting districts, effective January 8, 1997; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district and made technical changes, effective July 13, 2011.



Section 9-6a - Conference for voting machine examiners.

Section 9-6a is repealed, effective May 24, 2011.

(1969, P.A. 31; P.A. 83-475, S. 4, 43; P.A. 11-20, S. 39; 11-173, S. 69.)



Section 9-6b - Assistance to blind persons in the signing of petitions.

(a) Any provision of the general statutes to the contrary notwithstanding, a circulator of any petition shall, without subjecting himself to the penalties of false statement, accept the signature of an authorized agent, in the form and manner provided for in this section, who signs a petition which is authorized pursuant to any provision of the general statutes or any special act on behalf of a blind person, provided there is compliance with the procedures prescribed in subsection (b) of this section.

(b) Any person who is blind, as defined in section 1-1f, may cause his name to be affixed to a petition which is authorized pursuant to any provision of the general statutes, or any special act, provided an authorized agent reads aloud the full text of the petition in the presence of the circulator, and the blind person consents to having his name appear thereon. In the event a blind person is unable to write, his authorized agent may write the name of such blind person followed by the word “by” and his own signature. Any provision of the general statutes to the contrary notwithstanding, no authorized agent who complies with the provisions of this subsection shall be prosecuted or subjected to criminal liability. No circulator shall act as an authorized agent.

(P.A. 79-355.)

See Sec. 9-453a re petition for nomination for elective office.



Section 9-6c - Agreements between municipalities re performance of functions.

(a) Two or more municipalities may jointly perform any function that each municipality is required to perform individually under this title by entering into an agreement pursuant to this section. Any such agreement shall be negotiated and shall contain all provisions upon which each participating municipality agrees. Any such agreement shall establish a process for amendment of, termination of and withdrawal from such agreement. Any proposed agreement shall be submitted to the legislative body of each participating municipality for a vote to ratify or reject such agreement. The legislative body of each participating municipality shall provide an opportunity for public comment prior to any such vote. For purposes of this section, providing an opportunity for public comment does not require a legislative body to conduct a public hearing.

(b) For any municipality in which the legislative body is the town meeting, such legislative body may, by resolution, vote to delegate its authority to ratify or reject a proposed agreement to the board of selectmen, provided such board of selectmen provides an opportunity for public comment in accordance with this section.

(c) A copy of any such agreement entered into by two or more municipalities pursuant to this section shall be filed with the municipal clerk of each participating municipality and the Secretary of the State not later than seven days after the legislative body of the last participating municipality to ratify such agreement so ratifies such agreement.

(P.A. 15-224, S. 30.)

History: P.A. 15-224 effective July 7, 2015.



Section 9-7 - Charter provisions not affected.

No provision of this title or the sections listed in section 9-1 shall be construed to repeal any charter provision in existence on May 14, 1953, relative to the election, term of office or powers or duties of any municipal officer or to the manner of warning or conducting any municipal meeting or any election, but the powers and duties of such officers shall remain as provided in such charter.

(1953, S. 508d.)

Section construed in light of intent of legislature in enacting Sec. 9-167a; charter provision superseded by Sec. 9-167a. 28 CS 403.



Section 9-7a - (Formerly Sec. 9-368a). State Elections Enforcement Commission. Reports. Political activity of members. Written complaints and statements.

(a) There is established, within the Office of Governmental Accountability established under section 1-300, a State Elections Enforcement Commission to consist of five members, not more than two of whom shall be members of the same political party and at least one of whom shall not be affiliated with any political party.

(1) Of the members first appointed under this subsection, one shall be appointed by the minority leader of the House of Representatives and shall hold office for a term of one year from July 1, 1974; one shall be appointed by the minority leader of the Senate and shall hold office for a term of three years from said July first; one shall be appointed by the speaker of the House of Representatives and shall hold office for a term of one year from said July first; one shall be appointed by the president pro tempore of the Senate and shall hold office for a term of three years from said July first and one shall be appointed by the Governor, provided such member shall not be affiliated with any political party, and shall hold office for a term of five years from said July first, except members appointed on or after July 1, 2011.

(2) On and after July 1, 2011, members shall be appointed for terms of three years from July first in the year of their appointment and shall be appointed by the person holding the same office as was held by the person making the original appointment, provided any person chosen to fill a vacancy shall be appointed only for the unexpired term of the member whom he or she shall succeed. On and after July 1, 2011, no member may serve more than two consecutive terms, except that any member serving on said date, may serve until a successor is appointed and has qualified. All appointments shall be made with the consent of the state Senate and House of Representatives. No person who has served during any part of the three-year period prior to the appointment as a political party officer, shall be appointed to membership on the commission. For purposes of this subsection, “political party officer” means an officer of a national committee of a political party, state central or town committee. The commission shall elect one of its members to serve as chairperson and another member to serve as vice-chairperson. Each member of the commission shall be compensated at the rate of two hundred dollars per day for any day on which he participates in a regular commission meeting or hearing, and shall be paid by the state for his reasonable expenses, including necessary stenographic and clerical help.

(b) A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission, and three members of said commission shall constitute a quorum.

(c) The commission shall at the close of each fiscal year report to the General Assembly and the Governor concerning the action it has taken including, but not limited to a list of all complaints investigated by the commission and the disposition of each such complaint, by voting districts, where the alleged violation occurred; the names, salaries and duties of the individuals in its employ and the money it has disbursed; and shall make such further reports on the matters within its jurisdiction and such recommendations for further legislation as may appear desirable.

(d) The commission shall, subject to the provisions of chapter 67, employ such employees as may be necessary to carry out the provisions of this section, section 9-7b and section 9-623 and may apply to the Commissioner of Emergency Services and Public Protection or to the Chief State’s Attorney for necessary investigatory personnel, which the same are hereby authorized to provide.

(e) Notwithstanding the provisions of sections 5-266a and 5-266b, no member or employee of the commission shall (1) be a candidate in any primary or election, (2) hold any elected public office, (3) be a political party officer, as defined in subsection (a) of this section, (4) be a member of a national committee of a political party, state central or town committee, or a person employed by any such committee for compensation, or (5) hold any office of any committee, as defined in section 9-601. The members and employees of the commission shall otherwise be subject to the provisions of sections 5-266a and 5-266b.

(f) The commission shall not be construed to be a board or commission within the meaning of section 4-9a.

(g) (1) Except as provided in subdivision (2) of this subsection, in the case of a written complaint filed with the commission pursuant to section 9-7b on or after January 1, 1988, if the commission does not, by the sixtieth day following receipt of the complaint, either issue a decision or render its determination that probable cause or no probable cause exists for one or more violations of state election laws, the complainant or respondent may apply to the superior court for the judicial district of Hartford for an order to show cause why the commission has not acted upon the complaint and to provide evidence that the commission has unreasonably delayed action.

(2) In the case of a statement filed by the Secretary of the State with the commission pursuant to section 9-7b on or after July 1, 2015, if the commission does not, by the thirtieth day following such filing, make a determination to investigate such statement and, by the ninetieth day following such filing, complete any investigation of such statement and issue a decision, the Secretary may apply to the superior court for the judicial district of Hartford for an order to show cause why the commission has not acted upon the statement and to provide evidence that the commission has unreasonably delayed action.

(3) Any judicial proceeding pursuant to subdivision (1) or (2) of this subsection shall be privileged with respect to assignment for trial. The commission shall appear and give appropriate explanation in the matter. The court may, in its discretion, order the commission to: (A) Continue to proceed pursuant to section 9-7b, (B) act by a date certain, or (C) refer the complaint or statement to the Chief State’s Attorney. Nothing in this subsection shall require the commission, in any proceeding brought pursuant to this subsection, to disclose records or documents which are not required to be disclosed pursuant to subsection (b) of section 1-210. Nothing in this subsection shall preclude the commission from continuing its investigation or taking any action permitted by section 9-7b, unless otherwise ordered by the court. The commission or any other party may, within seven days after a decision by the court under this subsection, file an appeal of the decision with the Appellate Court.

(P.A. 74-213, S. 1, 9; P.A. 75-250, S. 1, 2; P.A. 77-566, S. 1, 3; 77-604, S. 6, 84; 77-614, S. 70, 486, 587, 610; P.A. 79-363, S. 1, 2, 38; 79-560, S. 35, 39; P.A. 80-281, S. 30, 31; P.A. 81-209, S. 1, 2; P.A. 82-76; P.A. 84-511, S. 2, 15; P.A. 86-99, S. 31, 34; P.A. 87-469, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-102; P.A. 95-220, S. 4–6; P.A. 06-187, S. 67; P.A. 11-48, S. 63, 299; 11-51, S. 134; P.A. 13-180, S. 37, 41; P.A. 15-224, S. 6.)

History: P.A. 75-250 amended Subsec. (a) to change to three years the previous time during which service as a public official or political party officer acts as bar to appointment; in 1977 Sec. 9-368a was transferred to Sec. 9-7a; P.A. 77-566 in Subsec. (a) provided compensation of $50 for any day of participation; P.A. 77-604 made technical changes; P.A. 77-614 in Subsec. (a) substituted commissioner of administrative services for commissioner of finance and control and, effective January 1, 1979, in Subsec. (d) changed commissioner of state police to commissioner of public safety; P.A. 79-363 substituted chairperson and vice-chairperson for chairman and vice chairman in Subsec. (a); P.A. 79-560 added new Subsec. (f) providing that new commission not construed to be a board or commission within meaning of Sec. 4-9a; P.A. 80-281 amended Subsec. (a) to provide that term “public official” not include justice of peace or notary public; P.A. 81-209 amended Subsec. (a) by refining definition of the term “public official” and by defining “political party officer”; P.A. 82-76 deleted requirement that commissioner of administrative services approve payment of expenses of members; P.A. 84-511 amended section to change name of state elections commission to elections enforcement commission; P.A. 86-99 amended Subsec. (d) by deleting reference to repealed Sec. 9-348l and inserting reference to Sec. 9-333y; P.A. 87-469 added Subsec. (g), allowing complainant or respondent to apply to court for order to show cause if commission does not act on complaint within 60 days; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-102 amended Subsec. (e) by adding Subdivs. (1) to (4) re political activity restrictions of commission members and employees notwithstanding Secs. 5-266a and 5-266b; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 06-187 amended Subsec. (a) to increase rate of compensation for commission members from $50 to $200 per day for regular commission meeting or hearing, effective May 26, 2006; P.A. 11-48 amended Subsec. (a) by making technical changes and prohibiting members from serving consecutive terms on and after July 1, 2011, effective June 13, 2011, and by adding language re Office of Governmental Accountability, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-180 amended Subsec. (a) by making technical changes, adding Subdiv. (1) and (2) designators and, in Subdiv. (2), by allowing members to serve 2 consecutive terms, removing restriction re service as a public official, deleting definition of “public official” and redefining “political party officer”, and amended Subsec. (e) by eliminating obsolete proviso in Subdiv. (2), redesignating existing Subdiv. (4) as Subdiv. (5) and adding new Subdiv. (4) re membership in or employment by a committee, effective June 18, 2013; P.A. 15-224 amended Subsec. (g) by designating existing provisions re application to superior court for commission inaction within 60 days of receipt of written complaint as new Subdiv. (1) and existing provisions re privileged assignment for trial, order of the court to the commission and party’s right to appeal as new Subdiv. (3), adding new Subdiv. (2) re application to superior court for commission inaction within 30 days of filing of statement by Secretary of the State or for failure to complete investigation and issue decision within 90 days of such filing, redesignating existing Subdivs. (1) to (3) as Subdiv. (3)(A) to (C) and making technical changes, effective July 7, 2015.



Section 9-7b - (Formerly Sec. 9-368b). State Elections Enforcement Commission's duties and powers.

(a) The State Elections Enforcement Commission shall have the following duties and powers:

(1) To make investigations on its own initiative or with respect to statements filed with the commission by the Secretary of the State, any town clerk or any registrar of voters or upon written complaint under oath by any individual, with respect to alleged violations of any provision of the general statutes relating to any election or referendum, any primary held pursuant to section 9-423, 9-425 or 9-464 or any primary held pursuant to a special act, and to hold hearings when the commission deems necessary to investigate violations of any provisions of the general statutes relating to any such election, primary or referendum, and for the purpose of such hearings the commission may administer oaths, examine witnesses and receive oral and documentary evidence, and shall have the power to subpoena witnesses under procedural rules the commission shall adopt, to compel their attendance and to require the production for examination of any books and papers which the commission deems relevant to any matter under investigation or in question. Until the commission determines that it is necessary to investigate a violation, commission members and staff shall keep confidential any information concerning a complaint or preliminary investigation, except upon request of the treasurer, deputy treasurer, chairperson or candidate affiliated with a committee that is the subject of the complaint or preliminary investigation. In connection with its investigation of any alleged violation of any provision of chapter 145, or of any provision of section 9-359 or section 9-359a, the commission shall also have the power to subpoena any municipal clerk and to require the production for examination of any absentee ballot, inner and outer envelope from which any such ballot has been removed, depository envelope containing any such ballot or inner or outer envelope as provided in sections 9-150a and 9-150b and any other record, form or document as provided in section 9-150b, in connection with the election, primary or referendum to which the investigation relates. In case of a refusal to comply with any subpoena issued pursuant to this subsection or to testify with respect to any matter upon which that person may be lawfully interrogated, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to comply with such subpoena and to testify; failure to obey any such order of the court may be punished by the court as a contempt thereof. In any matter under investigation which concerns the operation or inspection of or outcome recorded on any voting tabulator, the commission may issue an order to the registrars of voters to impound such tabulator until the investigation is completed;

(2) To levy a civil penalty not to exceed (A) two thousand dollars per offense against any person the commission finds to be in violation of any provision of chapter 145, part V of chapter 146, part I of chapter 147, chapter 148, section 7-9, section 9-12, subsection (a) of section 9-17, section 9-19b, 9-19e, 9-19g to 9-19k, inclusive, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-23r, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56, 9-59, 9-168d, 9-170, 9-171, 9-172, 9-232i to 9-232o, inclusive, 9-404a to 9-404c, inclusive, 9-409, 9-410, 9-412, 9-436, 9-436a, 9-453e to 9-453h, inclusive, 9-453k or 9-453o, (B) two thousand dollars per offense against any town clerk, registrar of voters, an appointee or designee of a town clerk or registrar of voters, or any other election or primary official whom the commission finds to have failed to discharge a duty imposed by any provision of chapter 146 or 147, (C) two thousand dollars per offense against any person the commission finds to have (i) improperly voted in any election, primary or referendum, and (ii) not been legally qualified to vote in such election, primary or referendum, or (D) two thousand dollars per offense or twice the amount of any improper payment or contribution, whichever is greater, against any person the commission finds to be in violation of any provision of chapter 155 or 157. The commission may levy a civil penalty against any person under subparagraph (A), (B), (C) or (D) of this subdivision only after giving the person an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive. In the case of failure to pay any such penalty levied pursuant to this subsection within thirty days of written notice sent by certified or registered mail to such person, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to pay the penalty imposed and such court costs, state marshal's fees and attorney's fees incurred by the commission as the court may determine. Any civil penalties paid, collected or recovered under subparagraph (D) of this subdivision for a violation of any provision of chapter 155 applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(3) (A) To issue an order requiring any person the commission finds to have received any contribution or payment which is prohibited by any of the provisions of chapter 155 or 157, after an opportunity to be heard at a hearing conducted in accordance with the provisions of sections 4-176e to 4-184, inclusive, to return such contribution or payment to the donor or payor, or to remit such contribution or payment to the state for deposit in the General Fund or the Citizens' Election Fund, whichever is deemed necessary to effectuate the purposes of chapter 155 or 157, as the case may be;

(B) To issue an order when the commission finds that an intentional violation of any provision of chapter 155 or 157 has been committed, after an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, which order may contain one or more of the following sanctions: (i) Removal of a treasurer, deputy treasurer or solicitor; (ii) prohibition on serving as a treasurer, deputy treasurer or solicitor; and (iii) in the case of a party committee or a political committee, suspension of all political activities, including, but not limited to, the receipt of contributions and the making of expenditures, provided the commission may not order such a suspension unless the commission has previously ordered the removal of the treasurer and notifies the officers of the committee that the commission is considering such suspension;

(C) To issue an order revoking any person's eligibility to be appointed or serve as an election, primary or referendum official or unofficial checker or in any capacity at the polls on the day of an election, primary or referendum, when the commission finds such person has intentionally violated any provision of the general statutes relating to the conduct of an election, primary or referendum, after an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive;

(D) To issue an order to enforce the provisions of the Help America Vote Act, P.L. 107-252, as amended from time to time, as the commission deems appropriate;

(E) To issue an order following the commission's determination of the right of an individual to be or remain an elector when such determination is made (i) pursuant to an appeal taken to the commission from a decision of the registrars of voters or board of admission of electors under section 9-31l, or (ii) following the commission's investigation pursuant to subdivision (1) of this subsection;

(F) To issue a cease and desist order for violation of any general statute or regulation under the commission's jurisdiction and to take reasonable actions necessary to compel compliance with such statute or regulation;

(4) To issue an order to a candidate committee that receives moneys from the Citizens' Election Fund pursuant to chapter 157, to comply with the provisions of chapter 157, after an opportunity to be heard at a hearing conducted in accordance with the provisions of sections 4-176e to 4-184, inclusive;

(5) (A) To inspect or audit at any reasonable time and upon reasonable notice the accounts or records of any treasurer or principal treasurer, except as provided for in subparagraph (B) of this subdivision, as required by chapter 155 or 157 and to audit any such election, primary or referendum held within the state; provided, (i) (I) not later than two months preceding the day of an election at which a candidate is seeking election, the commission shall complete any audit it has initiated in the absence of a complaint that involves a committee of the same candidate from a previous election, and (II) during the two-month period preceding the day of an election at which a candidate is seeking election, the commission shall not initiate an audit in the absence of a complaint that involves a committee of the same candidate from a previous election, and (ii) the commission shall not audit any caucus, as defined in subdivision (1) of section 9-372. (B) When conducting an audit after an election or primary, the commission shall randomly audit not more than fifty per cent of candidate committees, which shall be selected through the process of a lottery conducted by the commission, except that the commissioner shall audit all candidate committees for candidates for a state-wide office. (C) The commission shall notify, in writing, any committee of a candidate for an office in the general election, or of any candidate who had a primary for nomination to any such office not later than May thirty-first of the year immediately following such election. In no case shall the commission audit any such candidate committee that the commission fails to provide notice to in accordance with this subparagraph;

(6) To attempt to secure voluntary compliance, by informal methods of conference, conciliation and persuasion, with any provision of chapter 149, 151 to 153, inclusive, 155, 156 or 157 or any other provision of the general statutes relating to any such election, primary or referendum;

(7) To consult with the Secretary of the State, the Chief State's Attorney or the Attorney General on any matter which the commission deems appropriate;

(8) To refer to the Chief State's Attorney evidence bearing upon violation of any provision of chapter 149, 151 to 153, inclusive, 155, 156 or 157 or any other provision of the general statutes pertaining to or relating to any such election, primary or referendum;

(9) To refer to the Attorney General evidence for injunctive relief and any other ancillary equitable relief in the circumstances of subdivision (8) of this subsection. Nothing in this subdivision shall preclude a person who claims that he is aggrieved by a violation of any provision of chapter 152 or any other provision of the general statutes relating to referenda from pursuing injunctive and any other ancillary equitable relief directly from the Superior Court by the filing of a complaint;

(10) To refer to the Attorney General evidence pertaining to any ruling which the commission finds to be in error made by election officials in connection with any election, primary or referendum. Those remedies and procedures available to parties claiming to be aggrieved under the provisions of sections 9-323, 9-324, 9-328 and 9-329a shall apply to any complaint brought by the Attorney General as a result of the provisions of this subdivision;

(11) To consult with the United States Department of Justice and the United States Attorney for Connecticut on any investigation pertaining to a violation of this section, section 9-12, subsection (a) of section 9-17 or section 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 or 9-59 and to refer to said department and attorney evidence bearing upon any such violation for prosecution under the provisions of the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time;

(12) To inspect reports filed with town clerks pursuant to chapter 155 and refer to the Chief State's Attorney evidence bearing upon any violation of law therein if such violation was committed knowingly and wilfully;

(13) To intervene in any action brought pursuant to the provisions of sections 9-323, 9-324, 9-328 and 9-329a upon application to the court in which such action is brought when in the opinion of the court it is necessary to preserve evidence of possible criminal violation of the election laws;

(14) To adopt and publish regulations pursuant to chapter 54 to carry out the provisions of section 9-7a, this section, and chapters 155 and 157; to issue upon request and publish advisory opinions in the Connecticut Law Journal upon the requirements of chapters 155 and 157, and to make recommendations to the General Assembly concerning suggested revisions of the election laws;

(15) To the extent that the Elections Enforcement Commission is involved in the investigation of alleged or suspected criminal violations of any provision of the general statutes pertaining to or relating to any such election, primary or referendum and is engaged in such investigation for the purpose of presenting evidence to the Chief State's Attorney, the Elections Enforcement Commission shall be deemed a law enforcement agency for purposes of subdivision (3) of subsection (b) of section 1-210, provided nothing in this section shall be construed to exempt the Elections Enforcement Commission in any other respect from the requirements of the Freedom of Information Act, as defined in section 1-200;

(16) To enter into such contractual agreements as may be necessary for the discharge of its duties, within the limits of its appropriated funds and in accordance with established procedures;

(17) To provide the Secretary of the State with notice and copies of all decisions rendered by the commission in contested cases, advisory opinions and declaratory judgments, at the time such decisions, judgments and opinions are made or issued;

(18) To receive and determine complaints filed under the Help America Vote Act, P.L. 107-252, as amended from time to time, by any person who believes there is a violation of any provision of Title III of P.L. 107-252, as amended. Any complaint filed under this subdivision shall be in writing, notarized and signed and sworn by the person filing the complaint. At the request of the complainant, there shall be a hearing on the record, conducted in accordance with sections 4-167e to 4-184, inclusive. The commission shall make a final determination with respect to a complaint prior to the expiration of the ninety-day period beginning on the date the complaint is filed, unless the complainant consents to a longer period for making such determination. If the commission fails to meet the applicable deadline under this subdivision with respect to a complaint, the commission shall resolve the complaint within sixty days after the expiration of such ninety-day period under an alternative dispute resolution procedure established by the commission.

(b) In the case of a refusal to comply with an order of the commission issued pursuant to subdivision (3) or (4) of subsection (a) of this section, the superior court for the judicial district of Hartford, on application of the commission, may issue a further order to comply. Failure to obey such further order may be punished by the court as a contempt thereof.

(P.A. 74-213, S. 2, 9; P.A. 75-202; 75-571, S. 32, 34; P.A. 76-249; P.A. 78-61, S. 1–4; 78-88, S. 1, 2; 78-106; 78-280, S. 6, 127; P.A. 79-363, S. 32, 38; 79-631, S. 6, 111; P.A. 80-212, S. 1, 4; P.A. 81-359, S. 1, 2; 81-447, S. 18, 23; P.A. 82-472, S. 23, 183; P.A. 83-583, S. 1, 6; P.A. 84-319, S. 4, 49; 84-437, S. 1, 4; 84-511, S. 3, 15; P.A. 85-489, S. 1; P.A. 86-1, S. 1, 5; 86-412, S. 1, 2; P.A. 87-532, S. 1, 10; P.A. 88-113; 88-230, S. 1, 12; 88-317, S. 52, 107; 88-347, S. 3, 4; P.A. 90-98, S. 1, 2; P.A. 93-30, S. 8, 14; 93-142, S. 4, 7, 8; 93-192, S. 1, 3; 93-386, S. 3, 5; P.A. 94-121, S. 31, 33; P.A. 95-122, S. 1; 95-220, S. 4–6; P.A. 97-47, S. 17; 97-107, S. 1, 2; 97-154, S. 2, 27; P.A. 00-43, S. 10, 19; P.A. 01-195, S. 15, 181; P.A. 03-223, S. 2; 03-241, S. 53, 65; P.A. 04-74, S. 4; P.A. 05-235, S. 6; Oct. 25 Sp. Sess. P.A. 05-5, S. 42; P.A. 08-2, S. 1; P.A. 11-20, S. 1; 11-48, S. 300, 301; 11-173, S. 28; P.A. 12-56, S. 12; P.A. 13-180, S. 12, 24.)

History: P.A. 75-202 inserted new Subsec. (c) providing for securing of voluntary compliance with election statutes and relettered former Subsec. (c) as (d) and all following Subsecs.; P.A. 75-571 made technical change; P.A. 76-249 added new Subsec. (h) providing that elections commission be deemed a law enforcement agency for certain purposes under freedom of information act, but not for other requirements of that act; in 1977 Sec. 9-368b was transferred to Sec. 9-7b; P.A. 78-61 in Subsecs. (a), (c), (d) and (h) substituted provisions relating to any election, primary or referendum where word “elections” previously occurred; P.A. 78-88 added new Subsec. (i) authorizing commission to enter into contractual agreements; P.A. 78-106 in Subsec. (d) inserted new provision authorizing consultation with secretary of the state, chief state's attorney or the attorney general, relettering former Subsec. (d) as (e) and (e) as (f), in relettered Subsec. (f) added “and any other ancillary equitable relief”, added new Subsec. (g) authorizing referral to attorney general of evidence pertaining to ruling by election officials found to be in error in connection with election, primary or referendum and relettered former Subsec. (f) as (h) and following Subsecs. accordingly; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain in Subsec. (a); P.A. 79-363 in Subsec. (b) following “to inspect” added “or audit”; P.A. 79-631 made technical changes; P.A. 80-212 changed Subsec. (a) to Subdiv. (1), inserted new Subdiv. (2) providing for civil penalty not to exceed $1,000 and its enforcement, changed Subsec. (b) to Subdiv. (3) and remaining Subsecs. changed accordingly and in Subdiv. (9) added “if such violation was committed knowingly and wilfully”; P.A. 81-359 amended Subdiv. (2) to permit imposition of civil penalty for violation of laws pertaining to circulation of petitions and casting of absentee ballots and Subdiv. (10) to allow publication of advisory opinions in the Connecticut Law Journal; P.A. 81-447 made technical correction in Subsec. (3); P.A. 82-472 made a technical correction; P.A. 83-583 inserted new Subdiv. (10) empowering the state elections commission to intervene in certain actions upon application to the court in order to preserve evidence, renumbering former Subdivs. (10) to (12) accordingly; P.A. 84-319 added new Subdiv. requiring that copies of decisions, judgments and opinions be provided to the secretary of the state; P.A. 84-437 gave power to commission to order return of illegal contributions to donor or payor or payment into state's general fund in new Subdiv. (3), renumbering former Subdivs. (3) to (13) accordingly; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 85-489 amended Subdiv. (1) to empower the commission to subpoena municipal clerks and require the production of absentee ballots, records, forms or other documents to which the investigation relates; P.A. 86-1 amended Subdiv. (1) to empower commission to issue order to municipal clerk to impound voting machine; P.A. 86-412 amended Subdiv. (2) to allow commission to levy a civil penalty for violations of statutes re conduct of elections, voting machines, handicapped voters and primary officials; P.A. 87-532 amended Subdiv. (1) to make provisions applicable to all primaries instead of “any primary held for the purpose of selecting a nominee for public office”; P.A. 88-113 amended Subdiv. (8) by providing that the Subdiv. does not preclude person who claims he is aggrieved by violation of referenda statute from pursuing equitable relief directly from superior court; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended references to Secs. 4-177 to 4-184 in Subdivs. (2) and (3) and reference to Ch. 54 in Subdiv. (12) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 88-347 amended Subdiv. (2) to permit imposition of civil penalty for violation of Secs. 9-23g, 9-23h and 9-23i; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-30 made technical changes in Subdivs. (1) and (2), effective July 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-192 amended Subdiv. (2) to increase maximum civil penalty from $1,000 to $2,000, effective July 1, 1993, and applicable to violations committed on or after that date; P.A. 93-386 made a technical change in Subdiv. (2), effective January 1, 1994; P.A. 94-121 amended Subdiv. (2) by inserting “9-7b or 9-12, subsection (a) of section 9-17, section 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a,” and “9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56, 9-59,” inserted new Subdiv. (10) re duties and powers re voter registration and National Voter Registration Act of 1993 violations, and renumbered remaining Subdivs. accordingly, effective January 1, 1995; P.A. 95-122 amended Subdiv. (2) to authorize commission to levy civil penalties for violations of Ch. 148 and Secs. 9-170, 9-171 and 9-172 and to authorize court to order payment of court costs, sheriff's fees and attorney's fees; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subdiv. (14) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; P.A. 97-107 lettered existing section as Subsec. (a), amended Subsec. (a)(2) to designate as Subpara. (A) language re penalties for violating a provision of the general statutes, to delete in Subpara. (A) reference to Ch. 150 and to add new Subpara. (B) re penalties for violating Ch. 150, amended Subsec. (a)(3) to designate existing language as Subpara. (A) and to delete provision re failure to comply with order and insert same provision in new Subsec. (b), also amended Subsec. (a)(3) to add new Subpara. (B) authorizing commission to issue orders for intentional violations and to add new Subpara. (C) authorizing commission to revoke person's eligibility to serve as official or checker, and added new Subsec. (b) re failure to comply with order, effective July 1, 1997; P.A. 97-154 amended Subdiv. (1) by substituting “primary held pursuant to section 9-423, 9-424, 9-425 or 9-464 or any primary held pursuant to a special act” for “primary” and amended Subdiv. (9) for consistency, effective July 1, 1997; P.A. 00-43 amended Subdiv. (2) to provide for deposit of penalties for violations involving Treasurer's office, effective May 3, 2000; P.A. 01-195 substituted “state marshal's” for “sheriff's” in Subsec. (a)(2), effective July 11, 2001; P.A. 03-223 amended Subsec. (a)(4) by adding Subpara. (A) re completion and initiation of audits, designating existing proviso as Subpara. (B) and making a technical change, effective July 1, 2003; P.A. 03-241 amended Subsec. (a)(1) by deleting reference to a repealed section and amended Subsec. (a)(2)(A) by authorizing commission to levy civil penalty for violation of Secs. 9-404a to 9-404c, inclusive, effective January 1, 2004, and applicable to primaries and elections held on or after that date, and added Subsec. (a)(3)(B)(iii) authorizing order suspending political activities of party committee or political committee, effective July 1, 2003; P.A. 04-74 amended Subsec. (a)(2)(A) by adding reference to Secs. 9-232i to 9-232o, inclusive, and Sec. 9-23r, amended Subsec. (a)(3) by adding Subpara. (D) re duties and powers to issue an order to enforce the Help America Vote Act, made a technical change in Subsec (a)(8) and further amended Subsec. (a) by adding Subdiv. (17) re duties and powers to receive and determine complaints filed under the Help America Vote Act, effective May 10, 2004; P.A. 05-235 amended Subsec. (a)(2) by adding reference to Sec. 7-9, adding new Subpara. (B) re power to levy civil penalty for failure of official to discharge a duty imposed by Ch. 146 or 147, adding new Subpara. (C) re power to levy civil penalty against a person improperly voting or not legally qualified to vote, and making conforming changes, and amended Subsec. (a)(3) by adding Subpara. (E) re power to issue order concerning right of individual to be or remain an elector, effective July 1, 2005; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by adding references to Secs. 9-700 to 9-716, inclusive, adding new Subdiv. (4) re order to comply with Secs. 9-700 to 9-716, inclusive, redesignating existing Subdivs. (4) to (17) as Subdivs. (5) to (18), and adding reference to Secs. 9-700 to 9-716, inclusive, in redesignated Subdiv. (14), effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 replaced references to “sections 9-700 to 9-716, inclusive” with references to chapter 157 and added references to chapters 155 and 157 throughout section, amended Subsec.(a)(3)(A) to add ability to make deposit in Citizens' Election Fund, added Subsec. (a)(3)(F) re issuance of cease and desist order for violation of any general statute or regulation under commission's jurisdiction and ability to take reasonable actions necessary to compel compliance with such statute or regulation, amended Subsec. (a)(12) to eliminate reference to Secretary of the State and amended Subsec. (b) to add reference to Subsec. (a)(4), effective April 7, 2008; P.A. 11-48 amended Subsec. (a) by adding language in Subdiv. (1) re confidentiality of complaint or preliminary investigation and in Subdiv. (5) by designating existing language as Subpara. (A) and amending same by providing an exception for new Subpara. (B) and redesignating clauses (i) and (ii) as Subparas. (A)(i)(I) and (A)(i)(II), by redesignating Subpara. (B) as Subpara. (A)(ii), by adding Subpara. (B) re percentage of committees that may be audited and by adding Subpara. (C) re deadline to notify committee of audit, effective June 13, 2011; P.A. 11-173 amended Subsec. (a)(1) by adding registrar of voters to list of persons who may file statements with commission, by replacing “machine” with “tabulator” and by permitting commission to issue order to impound a tabulator to the registrars of voters, rather than the clerk, effective July 13, 2011; P.A. 12-56 amended Subsec. (a)(2) by adding references to Secs. 9-19j and 9-19k, effective January 1, 2014; P.A. 13-180 amended Subsec. (a)(3)(B)(ii) by deleting maximum of 4 years, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsec. (a)(3)(B) and (5)(A), effective June 18, 2013.

Cited. 204 C. 551.

Subsec. (a):

Composition of Elections Enforcement Commission as provided by Subsec. and Sec. 9-7a(a) does not violate separation of powers doctrine. 255 C. 78.



Section 9-7c - Recommended appropriations. Allotments.

(a) Notwithstanding any provision of the general statutes, the appropriations recommended for the State Elections Enforcement Commission shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the executive director of the commission and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said executive director to the Office of Policy and Management.

(b) Notwithstanding any provision of the general statutes, the Governor shall not reduce allotment requisitions or allotments in force concerning the State Elections Enforcement Commission.

(P.A. 04-204, S. 10; P.A. 11-48, S. 76; May Sp. Sess. P.A. 16-3, S. 74.)

History: P.A. 04-204 effective July 1, 2004; P.A. 11-48 amended Subsec. (a) by adding language re separate line item within the budget for Office of Governmental Accountability, by replacing language re director of commission with language re administrator of Office of Governmental Accountability and by making technical changes, effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by deleting references to Office of Governmental Accountability and separate line item within budget of said office, replacing references to executive administrator of the Office of Governmental Accountability with references to executive director of the commission and making a conforming change, effective July 1, 2016.



Section 9-8 - Penalty for false statement.

Any person who makes a false statement in any statement required to be signed under the penalties of false statement under this title and, except as otherwise provided by law, any person who signs the name of another to any such statement shall be guilty of false statement, which shall be deemed to have been committed in the town where such statement is filed and shall be subject to the penalties provided for false statement.

(1949, Rev., S. 1149; 1953, 1955, S. 639d; 1955, S. 621d; 1957, P.A. 442, S. 12; 517, S. 10; 1971, P.A. 871, S. 64.)

History: 1971 act substituted “false statement” for “perjury” where appearing and following “penalties provided” replaced “in section 53-143” with “for false statement”.



Section 9-8a - 1972 election of General Assembly.

Section 9-8a is repealed.

(1972, P.A. 220, S. 1, 2; P.A. 78-153, S. 31, 32.)






Chapter 142 - Congressional, Senatorial and Assembly Districts

Section 9-9 - Representatives in Congress. Districts.

For the purpose of representation in the Congress of the United States, there shall be elected in the manner provided by law one representative from each of the five congressional districts.

(1949 Rev., S. 989; 1953, S. 509d; April, 1964, P.A. 2, S. 1; P.A. 03-170, S. 2.)

History: 1964 act provided for six congressional districts instead of five congressional districts and one representative at large; P.A. 03-170 changed number of congressional districts from six to five and deleted “into which the state shall be divided, as follows”, effective June 26, 2003.

Cited. 14 CS 421.



Section 9-10 - Senatorial districts.

Section 9-10 is repealed.

(1949 Rev., S. 990; November, 1964, P.A. 2, S. 4.)



Section 9-10a - State senators. Senatorial districts.

The Senate shall consist of thirty-six senators, and the state shall be divided into thirty-six districts, in each of which one senator shall be elected as follows:

(Districts omitted.*)

(November, 1964, P.A. 2, S. 3.)

*Note: See Article XXVI., and Article XXX., Sec. 2, of the Amendments to the Constitution of the State of Connecticut re reapportionment.

History: 1964 act set forth boundaries of thirty-six senatorial districts, effective November, 1966.



Section 9-10b to 9-10d - State representatives. Assembly districts. Boundaries of local voting districts.

Obsolete.

(November, 1964, P.A. 2, S. 1, 2, 6; December, 1965, P.A. 2, S. 1.)



Section 9-11 - Notice of election of congressmen and senators.

Section 9-11 is repealed.

(1949 Rev., S. 172; 1953, S. 511d; P.A. 85-577, S. 23.)






Chapter 143 - Electors: Qualifications and Admission

Section 9-12 - Who may be admitted.

(a) Each citizen of the United States who has attained the age of eighteen years, and who is a bona fide resident of the town to which the citizen applies for admission as an elector shall, on approval by the registrars of voters or town clerk of the town of residence of such citizen, as prescribed by law, be an elector, except as provided in subsection (b) of this section. For purposes of this section a person shall be deemed to have attained the age of eighteen years on the day of the person's eighteenth birthday and a person shall be deemed to be a bona fide resident of the town to which the citizen applies for admission as an elector if such person's dwelling unit is located within the geographic boundaries of such town. No mentally incompetent person shall be admitted as an elector.

(b) Any citizen who will have attained the age of eighteen years on or before the day of a regular election may apply for admission as an elector. If such citizen is found to be qualified the citizen shall become an elector on the day of the citizen's eighteenth birthday. The registrars shall add the name of any person applying under this subsection, if found qualified, to the registry list and, if applicable, to the enrollment list, together with the effective date of his registration. The registrars may place the name of each such person at the end of the registry and enrollment lists for the voting district.

(1949 Rev., S. 991; 1953, S. 513d; 1963, P.A. 645, S. 1; February, 1965, P.A. 407, S. 1; 1972, P.A. 127, S. 10; P.A. 73-630, S. 1, 19; P.A. 75-210; 75-565, S. 2, 5; P.A. 77-244, S. 1, 4; P.A. 81-350, S. 4, 17; P.A. 87-382, S. 2, 55; P.A. 94-121, S. 9, 33; P.A. 95-171, S. 2, 14; P.A. 97-67, S. 5, 9; June 30 Sp. Sess. P.A. 03-6, S. 103; P.A. 07-194, S. 41.)

History: 1963 act deleted provision prohibiting imposition of new qualifications on present electors; 1965 act removed requirement of at least a year's residency in the state; 1972 act changed the qualifying age from 21 to 18; P.A. 73-630 removed town residency requirement of six months and substituted therefor “is a bona fide resident of the town” and removed the reading and character requirements; P.A. 75-210 substituted “mentally incompetent” for “idiot or mentally ill”; P.A. 75-565, effective January 1, 1976, added exception re Secs. 9-19e and 9-30; P.A. 77-244 added “and subsection (b) of this section” to the exceptions in P.A. 77-565, designated the previously enacted statute and amendments as Subsec. (a) and added new Subsec. (b) providing for qualifying and applying for admission as electors within the four-month period prior to an election of those attaining age 18 on or before the day of a regular election; P.A. 81-350 extended period for preregistration of 17-year-olds from four to six months prior to eighteenth birthday and provided that a person is deemed to be 18 on the day of his eighteenth birthday; P.A. 87-382 substituted “one hundred eighty days” for “six months” in Subsec. (b); P.A. 94-121 amended first sentence of Subsec. (a) by substituting “approval by the registrars of voters or town clerk of the town of residence of such citizen, as” for “taking the oath” and deleting references to Secs. 9-19e and 9-30 in the exception clause of the same sentence, effective January 1, 1995; P.A. 95-171 amended Subsec. (b) by deleting provision limiting applicability by 17-year-old citizens to a period of 180 days prior to election, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 97-67 amended Subsec. (b) by adding provision re placement of names at end of registry and enrollment lists, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), and amended Subsec. (b) by substituting “will have attained the age of eighteen years on or before the day of a regular election” for “has attained the age of seventeen years”, effective January 1, 2004; P.A. 07-194 added provision in Subsec. (a) re person deemed to be a bona fide resident of town.

Cited. 31 CS 454.



Section 9-12a - Residence of servicemen.

Section 9-12a is repealed.

(1969, P.A. 492, S. 1; P.A. 81-350, S. 16, 17.)



Section 9-12b - Admission of electors not prohibited on Sundays.

The provisions of section 53-302a shall not apply to activities conducted for the purpose of admitting electors.

(P.A. 76-128, S. 1, 11; P.A. 79-363, S. 3, 38.)

History: P.A. 79-363 substituted “sections 53-302a” for “sections 53-300 and 53-302”.



Section 9-13 - Blind persons.

No applicant, otherwise qualified to be an elector in this state, shall be ineligible by reason of blindness or defective sight.

(1949 Rev., S. 992; 1953, S. 514d; P.A. 76-128, S. 3, 11.)

History: P.A. 76-128 deleted requirements for reading or submission of proof of previous admission as elector in any Connecticut town.



Section 9-14 - Electors residing in state institutions.

No person shall be deemed to have lost his residence in any town by reason of his absence therefrom in any institution maintained by the state. No person who resides in any institution maintained by the state shall be admitted as an elector in the town in which such institution is located, unless he proves to the satisfaction of the admitting official that he is a bona fide resident of such institution.

(1949 Rev., S. 1000; 1953, S. 515d; P.A. 82-247, S. 1.)

History: P.A. 82-247 changed “board for admission of electors” to “admitting official” and “permanent” resident to “bona fide” resident.



Section 9-14a - Electors in custody of state.

Any person in the custody of the state being held at a community correctional center or a correctional institution, whose voting rights have not been denied, shall be deemed to be absent from the town or city of which he is an inhabitant for purposes of voting, notwithstanding that such center or institution may be situated within such town or city.

(P.A. 75-595, S. 4, 5.)

See Secs. 9-135, 9-137 re absentee voting.



Section 9-15 - Residence of pauper.

Section 9-15 is repealed, effective October 1, 2002.

(1949 Rev., S. 1020; 1953, S. 516d; S.A. 02-12, S. 1.)



Section 9-15a - Membership and quorum of board for admission of electors.

(a) The board for admission of electors in each town shall consist of the town clerk and the selectmen, provided the legislative body of any town may, at any time, except during the period of eight weeks prior to a regular election, vote to change the membership of such board to consist of (1) the town clerk, the selectmen and the registrars of voters or (2) the town clerk and the registrars of voters. For the purposes of this section, the term “registrars of voters”, in a town where there are different registrars of voters for different voting districts, means the registrars of voters in the voting district in which, at the last-preceding election, the presiding officer for the purpose of declaring the result of the vote of the whole town was the moderator.

(b) Any member of the board for the admission of electors in any town who finds that he is unable to attend a meeting of the board shall designate another elected officer of such town to act for him by filing a statement of such designation in writing in the office of the town clerk at any time prior to the opening of the meeting, provided, if an assistant town clerk is available, he shall serve in the absence or inability of the town clerk and, if the deputy registrar of voters is available, he shall serve in the absence or inability of his registrar.

(c) A quorum of the board for the admission of electors shall consist of a bare majority of the members of such board. An assistant town clerk or a deputy registrar or any other town officer designated by, and acting for, a member of such board pursuant to the provisions of subsection (b) of this section shall be included as a member of such board for purposes of ascertaining the existence of a quorum.

(d) This section shall supersede any inconsistent provision of any charter or special act.

(February, 1965, P.A. 471; 1969, P.A. 496; P.A. 79-363, S. 4, 38; P.A. 83-391, S. 1, 24; P.A. 07-217, S. 39.)

History: 1969 act changed word “municipality” for “town” wherever appearing and in Subsec. (b) inserted the word “elected” before “officer”; P.A. 79-363 amended Subsec. (a) by inserting “the” before “moderator”; P.A. 83-391 amended Subsec. (b) to eliminate reference to sessions of board for the admission of electors; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 9-16 - Notice of sessions of registrars of voters.

The registrars of voters in each town shall give notice of the time and place of each session for the admission of electors held pursuant to section 9-17 by publication in a newspaper published or circulated in such town not more than fifteen nor less than five days before each such session. Nothing herein shall require that such publication be in the form of a legal advertisement.

(1953, S. 517d; 1957, P.A. 441, S. 3; 1959, P.A. 684, S. 2; 1961, P.A. 266, S. 1; 1963, P.A. 393, S. 3; February, 1965, P.A. 275, S. 2; 443, S. 1; 1967, P.A. 352, S. 3; P.A. 83-391, S. 2, 24; P.A. 93-230, S. 5.)

History: 1959 act allowed town clerk's statement that applicant is an elector in lieu of proof of citizenship; 1961 act added registrar of voters to same provision; 1963 act deleted requirement of posting notice of session on signpost and changed time for giving notice by publication; 1965 acts required notice be published no more than 10 nor less than 5 days before each session and deleted provision for notice to include requirements for presentation of naturalization or other papers; 1967 act amended notice requirement to no more than 15 days instead of 10 days prior to session; P.A. 83-391 amended section to provide for notice of sessions to be given by registrars of voters not board for admission of electors; P.A. 93-230 specified that publication need not be in form of a legal advertisement.

See Sec. 9-25 re admission of armed forces members as electors.

See Sec. 9-31a re special admission procedure for permanently physically disabled persons.



Section 9-17 - Sessions of registrars of voters.

(a) For the purposes of this section, “primary day” means the day that a primary for state, district and municipal offices is being held in accordance with section 9-423, and “election day” means the day of each regular election. (1) The registrars of voters of each town shall hold sessions to examine the qualifications of electors and admit those found qualified on the dates and at the times set forth in this section. Such sessions shall be held on the following days during the hours indicated, except as provided in subdivision (2) of this subsection:

Day

Hours

Fourteenth day

before primary day

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

any two hours between

5:00 p.m. and 9:00 p.m.

Seventh day

before election day

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

9:00 a.m. to 8:00 p.m.

The session of the registrars of voters on the seventh day before election day shall be the last session for admission of electors prior to an election, as defined in subsection (y) of section 9-1. (2) No town having a population of less than twenty-five thousand persons shall be required to hold sessions for admission of electors on the fourteenth day before primary day.

(b) Notwithstanding the provisions of subsection (a) of this section, the registrars of voters shall hold a limited session on the last week day before each regular election from nine o'clock a.m. to five o'clock p.m. for the purpose of admitting only those persons whose qualifications as to age, citizenship or residence in the municipality were attained after the last session for admission of electors prior to an election. The registrars shall enter the names of those electors admitted at such limited session on the proper list, with their residences by street and numbers.

(c) In addition to the sessions held pursuant to subsections (a) and (b) of this section, the registrars of voters in each town shall hold one session each year, between the first of January and the last day of the school year, at each public high school in such town, for the admission of persons who are eligible for admission under subsection (a) or (b) of section 9-12, provided, in the case of a public high school in a regional school district, such session shall be held on a rotating basis by the registrars of voters for each town which is a member of the regional school district. The registrars of voters need not give notice of this session by publication in a newspaper.

(1949 Rev., S. 1015; 1953, 1955, S. 518d; 1957, P.A. 441, S. 4; 1963, P.A. 530, S. 1; 1969, P.A. 694, S. 1; 1971, P.A. 708; 768, S. 2; 1972, P.A. 144; P.A. 73-630, S. 2, 19; P.A. 75-12, S. 1, 2; P.A. 77-330, S. 1; 77-604, S. 83, 84; P.A. 79-189, S. 2, 9; P.A. 83-391, S. 3, 24; P.A. 84-319, S. 5, 49; 84-546, S. 18, 173; P.A. 87-210; P.A. 89-297, S. 1; P.A. 91-351, S. 21, 23, 28; P.A. 93-230, S. 1; P.A. 94-121, S. 10, 33; 94-203, S. 1, 12; P.A. 95-171, S. 3, 14; P.A. 96-134, S. 1, 9; P.A. 97-67, S. 6, 9; P.A. 98-67, S. 4, 10; P.A. 05-235, S. 27; P.A. 07-217, S. 40; June Sp. Sess. P.A. 10-1, S. 36; P.A. 16-31, S. 1.)

History: 1963 act reduced duration of session in sixth week before election from 11 to “at least four” hours, and deleted variations in length of session according to the towns' sizes; 1969 act deleted provisions for towns holding a municipal election on the first Monday in October in the even-numbered years; 1971 acts added a session “on the first Saturday after Labor Day”, added clarifying language to the provision of adjournment of session on the Saturday of the sixth week, deleted reference to the third week as the case may be and added a provision for additional sessions if the Saturday of the sixth or fourth week before election falls on day on which tenets of religion forbid secular activity; 1972 act added provision for two evening sessions between the Saturdays of the sixth and fourth weeks before election; P.A. 73-630 substituted clarifying language for “rights have matured” as age citizenship or residence attained after the Saturday of the fourth week before the election; P.A. 75-12 provided for additional session on Saturday of fifth week before election and for adjournment of that session from time to time instead of provision for adjournment of the session on sixth Saturday, further provided for one evening session rather than two between the Saturday of fifth week (instead of sixth) and the Saturday of the fourth week and further substituted fifth week for sixth week in the requirement for additional session where that Saturday falls on a day on which religious tenets forbid secular activity; P.A. 77-330 provided for evening session before primary, changed provisions for hours of sessions before elections to “from at least nine o'clock a.m. to one o'clock p.m.”, specified that the evening session between the fifth and fourth week be on Wednesday, provided for a session on the twenty-first day before election between the hours of nine a.m. and eight p.m., changed the hours for the session on the last weekday before election to “from at least nine a.m. to eleven a.m.”, changed the purpose of that admitting session to “those persons whose qualifications as to age or citizenship were attained after the twenty-first day before the election”, changed provision for extra session where religious tenet forbids secular activity on Saturday of fifth or fourth week to twenty-first day and provided that admission of electors on the last weekday before election would be determined from that next succeeding day; P.A. 77-604 made technical changes; P.A. 79-189 divided statute into three Subsecs. with Subsec. (a) including information set forth in schedule format; P.A. 83-391 amended section to delete references to board for admission of electors and eliminated certain mandatory sessions in towns having a population under twenty-five thousand; P.A. 84-319 and P.A. 84-546 made technical amendment to Subsec. (b), restoring language inadvertently omitted from 1983 revision; P.A. 87-210 added Subsec. (c) re sessions at public high schools; P.A. 89-297 changed May ninth to May twelfth in Subsec. (c); P.A. 91-351 amended Subsec. (a) to move all sessions one week closer to election day and changed ending time for last Saturday session before election day from 8:00 to 5:00 p.m; P.A. 93-230 amended Subsec. (a) to repeal requirement that session be held on Saturday of fifth week before election day and to change hours for session to be held on the Wednesday falling between fourth and third Saturdays before election day, from 7:00 p.m. to 9:00 p.m. to “any two hours between 5:00 p.m. and 9:00 p.m.”; P.A. 94-121 deleted reference to elector's oath in Subsec. (a)(1), effective January 1, 1995; P.A. 94-203 amended Subsec. (a) by changing hours of session on fourteenth day before primary day, from “7:00 p.m. to 9:00 p.m.” to “any two hours between 5:00 p.m. and 9:00 p.m.”, effective July 1, 1994; P.A. 95-171 amended Subsec. (b) by extending session from eleven o'clock a.m. to noon and requiring names be entered by one o'clock p.m. rather than noon, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 96-134 amended Subsec. (a) to delete references to mandatory sessions on the Saturday of fourth week before election day and the Wednesday between fourth and third Saturdays before election day and to change session hours for Saturday of third week before election day and amended Subsec. (c) to replace “May twelfth” with “the first of January” and add provision that the registrars of voters need not give notice of session by publication, effective May 29, 1996; P.A. 97-67 amended Subsec. (a) by changing hours of Saturday session from “9:00 a.m. to 3:00 p.m.” to “10:00 a.m. to 2:00 p.m.”, effective July 1, 1997; P.A. 98-67 amended Subsec. (a) to change definition of “primary day” from day scheduled for primary to day that primary is being held, effective July 1, 1998; P.A. 05-235 amended Subsec. (a) by changing “fourteenth day before election day” to “seventh day before election day”, effective January 1, 2006; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; June Sp. Sess. P.A. 10-1 amended Subsec. (b) by extending end time of limited session from 12 o'clock noon to 5 o'clock p.m. and by eliminating deadline re entering of names of electors, effective June 22, 2010; P.A. 16-31 amended Subsec. (a) to delete provision re Saturday session on third week before election day and make technical and conforming changes, and amended Subsec. (b) to make a technical change, effective July 1, 2016.

Board being, under the constitution, quasi-judicial, its members acting in good faith are not liable in damages; 53 C. 527; having to act under discretion, are not subject to mandamus. 34 C. 415.



Section 9-17a - “Admitting official” defined.

As used in sections 9-17, 9-19b, 9-19c, 9-20, 9-23a, 9-24, 9-31a, 9-31b and 9-31l, unless otherwise provided, the term “admitting official” means a town clerk, assistant town clerk, registrar of voters, deputy registrar of voters or assistant registrar of voters or the board for admission of electors.

(1971, P.A. 768, S. 1; P.A. 79-363, S. 5, 38; P.A. 80-281, S. 2, 31; P.A. 81-350, S. 12, 17; P.A. 15-224, S. 7.)

History: P.A. 79-363 made technical changes; P.A. 80-281 added “special assistant registrar of voters”; P.A. 81-350 substituted reference to Sec. 9-31l for reference to Sec. 9-31k, repealed by the same act; P.A. 15-224 redefined “admitting official” and made technical changes, effective July 7, 2015.



Section 9-18, 9-18a and 9-19 - Sessions of board during even-numbered years. Required monthly sessions. Additional sessions.

Sections 9-18, 9-18a and 9-19 are repealed.

(1949 Rev., S. 1014, 1016; 1953, S. 519d, 520d; March, 1958, P.A. 27, S. 5; 1963, P.A. 530, S. 2–4; 1971, P.A. 768, S. 3; P.A. 76-128, S. 10, 11; P.A. 83-391, S. 23, 24.)



Section 9-19a - Inconsistent provisions superseded.

The provisions of this chapter shall supersede any inconsistent provision of any charter or special act.

(1963, P.A. 530, S. 5; P.A. 79-363, S. 6, 38; P.A. 83-391, S. 4, 24; P.A. 84-319, S. 6, 49.)

History: P.A. 79-363 deleted reference to repealed Sec. 9-18a; P.A. 83-391 deleted reference to repealed Sec. 9-19; P.A. 84-319 amended section to provide that provisions of chapter 143, rather than of Sec. 9-17, supersede inconsistent provisions in charters and special acts.



Section 9-19b - Applications for admission submitted to town clerk or registrar of voters. Locations for admission of electors.

(a) Except during the period between the last session for the admission of electors prior to an election and the day following that election, the town clerk or assistant town clerk, during office hours and at the office of such official, may examine the qualifications of any person applying in person to be admitted as an elector and approve such application.

(b) Except during the period between the last session for the admission of electors prior to an election and the day following that election, either registrar of voters, or a deputy registrar or assistant registrar appointed in accordance with the provisions of section 9-192 may examine the qualifications of any person applying to be admitted as an elector in the town and, except for applications submitted pursuant to subdivision (4) of this subsection, approve such application submitted in person (1) at the office of such official; (2) at any enrollment session of the registrars of voters; (3) at any public place; (4) at any time and at any place in the town, other than a public place; or (5) at any public office of the Department of Motor Vehicles, Labor Department or Department of Social Services which is located in the town in which the registrar, deputy registrar or assistant registrar serves, if written notice of the date and time is given seven days in advance thereof to the commissioner of such department. Upon receipt of a written notice under subdivision (5) of this subsection, the commissioner of the department may designate a portion of the public office which shall be used for the admission of electors. The other registrar, or any deputy or assistant registrar, shall be permitted to be present during the admission of any person pursuant to subdivisions (4) and (5) of this subsection. Applications accepted and examined prior to the last session for admission of electors prior to an election pursuant to subdivision (4) of this subsection may be approved after such last session. The admission of any person pursuant to subdivision (4) shall be effective on the date when both registrars approve such application. The registrar who receives such application from the applicant shall give written notice to the other registrar within one business day after such receipt and the registrars shall forthwith act on such applications. No rejection of any application under subdivision (4) of this subsection shall be effective until the registrar has mailed to the other registrar and the applicant a notice stating any reason for the rejection. Any applicant whose application is rejected may appeal under the provisions of section 9-31l.

(c) Such registrar, deputy or assistant registrar accepting applications in accordance with subdivision (4) of subsection (b) of this section shall provide the applicant with a receipt. Upon approval or disapproval of the application, the registrars shall send a notice thereof by first-class mail with instructions on the envelope that it be returned if not deliverable at the address shown thereon. If such notice of approval is returned undeliverable, the registrars shall take the necessary action in accordance with section 9-35 or 9-43.

(d) During the period between the last session for the admission of electors prior to an election and the opening of the limited session for the admission of electors held on the last weekday before such election under section 9-17, the town clerk or assistant town clerk during office hours and at the office of such official and either registrar of voters or a deputy or assistant registrar at the office of such official may examine the qualifications of any person applying in person to be admitted in such town and approve the application of such person whose qualifications as to age, citizenship or residence in the municipality were attained after such last session and on or before the last weekday prior to such election.

(1967, P.A. 559, S. 1; 1969, P.A. 491; 677; 1971, P.A. 768, S. 4; P.A. 73-130; 73-430; 73-630, S. 3, 19; P.A. 75-28, S. 1, 2; P.A. 77-330, S. 2; 77-604, S. 83, 84; P.A. 79-143, S. 1; 79-189, S. 3, 9; P.A. 80-281, S. 3, 31; P.A. 81-350, S. 5, 17; P.A. 82-472, S. 24, 183; P.A. 88-347, S. 2, 4; P.A. 89-297, S. 2, 18; P.A. 93-262, S. 1, 87; P.A. 94-121, S. 11, 33; P.A. 15-224, S. 8.)

History: 1969 acts added provision for town clerk and registrars of voters, during the period between the last regular session and the opening of the limited session held on the last weekday before election, to process applications of persons who attained qualifications as to age, residence or citizenship during that period and added provision for enrollment at any public place where 5 days prior notice in newspaper published; 1971 act added assistant town clerk and a deputy or assistant registrar where appropriate, substituted “any of such admitting officials” for “the town clerk or either registrar of voters”, deleted “accept the application for admission as an elector of” and deleted provisions requiring approval of application by the board for admission of electors and notification where the board’s action is unfavorable; P.A. 73-130 added “with the consent of both registrars of voters” to the provision for enrollment at any public place; P.A. 73-430 defined “during office hours” where the registrars of voters do not maintain regular office hours; P.A. 73-630 deleted “residence” as qualification, attainment of which during period between last regular session and on or before the last weekday prior to election makes person eligible for special enrollment and substituted “were attained” for “matured” in context of when qualifications for enrollment arose; P.A. 75-28 clarified “office hours” and changed provisions concerning enrollment at any public place to remove requirement for consent of both registrars so that either registrar may conduct enrollment upon 7 days prior notice to other registrar and the 5-day prior notice by newspaper, such notice to be signed by each registrar, deputy, or assistant who intends to participate; P.A. 77-330 where appearing deleted the word “regular” from “last regular session”; P.A. 77-604 made technical changes; P.A. 79-143 divided the section into Subsecs. (a) to (d), inclusive, additionally provided for enrollment at other than a public place, for admission to be effective on occurrence of certain conditions or for rejection of application, for provision of receipt to applicant upon administration of oath, for notice of action taken on application, for application for reexamination where application has been rejected and deleted references to newspaper notice; P.A. 79-189 added “residency in the municipality” to qualifications as to age or citizenship to be attained during the period between the last session and the opening of the limited session held on the last weekday before election in order for person to be registered during that time; P.A. 80-281 made technical changes; P.A. 81-350 required notice of location and opportunity to be present be given to registrar of other party by registrar conducting door-to-door registration and allowed rejected applicants to appeal under Sec. 9-31l, replacing provision allowing them to apply for reexamination under Sec. 9-31j; P.A. 82-472 added the reference to Sec. 9-43 in Subsec. (c); P.A. 88-347 added Subsec. (b)(5) re examination of qualifications of applicants for admission at offices of motor vehicles, labor and income maintenance departments, effective April 1, 1989; P.A. 89-297 amended Subsec. (b) by providing that the admission of any person pursuant to Subdiv. (4), instead of pursuant to “this subdivision”, shall be effective one week after receipt of application, except as otherwise provided; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-121 applied provisions of Subsec. (a) to any person applying “in person” and substituted “approve such application” for “administer the elector’s oath” in Subsec. (a), amended Subsec. (b) by substituting “in the town and, except for applications submitted pursuant to subdivision (4) of this subsection, approve such application submitted in person” for “and administer the elector’s oath”, deleting requirement of advance notice to other registrar in Subdivs. (3), (4) and (5), and amending Subdiv. (4) to require place to be “in the town”, allow approval of applications received prior to last session for admission of electors to occur after such last session, make application effective only on date when both registrars approve it and require registrars to act forthwith on such applications, amended Subsec. (c) by substituting “accepting applications” for “administering the elector’s oath”, and applied provisions of Subsec. (d) to any person applying “in person” and “in such town” and substituted “approve the application” for “administer the elector’s oath”, effective January 1, 1995; (Revisor’s note: In 1997 a reference in Subsec. (b) to “Department of Labor” was replaced editorially by the Revisors with “Labor Department” for consistency with customary statutory usage); P.A. 15-224 amended Subsecs. (b) and (c) to delete references to “special assistant registrar” and made a technical change in Subsec. (b), effective July 7, 2015.



Section 9-19c - Application for admission at place of employment, residence or study.

(a) Upon the presentation to the town clerk or either registrar of voters of any town of the signed application of twenty-five or more persons who are employed by the same employer at the same place of employment in such town, or twenty-five or more persons who attend the same school, college or university which is located in such town, or who reside at the same hospital, residential care home, rest home, nursing home or convalescent home located in such town and who believe that they possess the qualifications for admission as electors, which application may be made at any time except during the period between seven days before the last session for the admission of electors prior to an election and the day following such election, and shall be in form substantially as provided in section 9-19d; an admitting official, within the time hereinafter specified, shall go to such place of employment, school, college, or university or hospital, residential care home, rest home, nursing home or convalescent home for the purpose of taking and acting upon applications for admission as electors of any persons who reside in any Connecticut town and who are authorized to be on the premises. No application need be accepted by such town clerk or registrars from persons working at any such place of employment, attending any such school, college or university or residing at any such hospital, residential care home, rest home, nursing home or convalescent home if a session for the admission of electors has been held on such premises within one hundred twenty days prior to the making of such petition. Such official to whom such application is presented shall, within seven days after the receipt of such application, inform each registrar of voters and the employer, or chief administrative officer of the school, college or university or hospital, residential care home, rest home, nursing home or convalescent home of the date and time at which he will go to such place for such purpose, which date shall be not less than seven days nor more than ten days after the sending of the notice by such official to such employer or chief administrative officer, except that no session shall be held after the last session for admission of electors prior to an election. The official with whom the application is filed may request any other admitting official to go in his stead.

(b) Such employer, or chief administrative officer, upon receipt of such notice, shall provide a suitable place for the taking of applications for admission as electors and shall forthwith cause a prominent notice to be posted on the bulletin board or other place where general notices to employees, students or residents are customarily posted, which notice shall specify the date, place and hour at which such official will receive such applications, and such notice shall remain posted through the day of such taking of applications. Procedures under this section shall conform as nearly as may be to the procedures for applications for admission submitted pursuant to sections 9-19b, 9-19e, 9-20 and 9-23a. No employer shall penalize or refuse to pay an employee who proceeds under this section and section 9-19d, and any employee proceeding under said sections shall be entitled to be paid at his regular rate for up to one-half hour for the purpose of making application to become an elector.

(1969, P.A. 412, S. 1; 1971, P.A. 768, S. 5; P.A. 75-17, S. 1; 75-565, S. 3, 5; P.A. 76-128, S. 4, 11; P.A. 77-330, S. 3; 77-604, S. 83, 84; P.A. 79-363, S. 7, 38; P.A. 87-382, S. 3, 55; P.A. 97-112, S. 2.)

History: 1971 act in Subsec. (a) changed enumeration of town clerk, assistant, either registrar of voters or their deputies to “an admitting official”, deleted reference to “all members of the board for admission as electors”, deleted reference to enumerated officials to go to the place of employment and provided that the officer with whom application is filed may request any other admitting official to go in his stead; P.A. 75-17 in Subsec. (a) to signed request of twenty-five added attendance at same school, college or university, residence at same hospital, home for aged, rest home, nursing home, convalescent home all of which located in same town where admission as elector desired, also these terms added to other appropriate references, changed the period during which a request may not be made from 60 to 45 days prior to a regular election, changed limiting date of notice from no more than 14 to 10 days and in Subsec. (b) added “or chief administrative officer” following “employer” and “students or residents” following “employee”; P.A. 75-565 in Subsec. (a) provided for taking and acting upon applications of employees, students or residents whether residents of that or any other Connecticut town, effective January 1, 1976; P.A. 76-128 removed language restricting the request signed by twenty-five to residents of such town and also restriction for admission only in that same town, changed the time during which request may not be made to the period between the last regular session and the day following the election, changed limitation to applications of employees, students or residents to any persons authorized to be on the premises and residing in any Connecticut town and provided that requests need not be accepted where session has been held on premises within four months prior to making of the petition; P.A. 77-330 changed period during which request may not be made to between 7 days before the last session and the day following the election and added exception that no session shall be held after the last session; P.A. 77-604 made technical changes; P.A. 79-363 changed “request” to “application” throughout Subsec. (a), in Subsec. (b) where word “applications” first appears “for admission as electors” was added and where “applications” next appears “for admission as electors” was deleted; P.A. 87-382 substituted “one hundred twenty days” for “four months” in Subsec. (a); P.A. 97-112 replaced “home for the aged” with “residential care home”.



Section 9-19d - Form of application.

The application provided for in section 9-19c shall be in form substantially as follows:

To .... (name), Town Clerk,

of the Town of

Registrar of Voters,

...., Connecticut,

We the undersigned, being citizens of the United States of voting age, are

[ ] employed, and all being employees of .... (name of employer)

or

[ ] students attending .... (name of school, college or university)

or

[ ] residing at the (name of hospital, residential care home, rest home, nursing home or convalescent home) .... in said town and each of us believing that he or she possesses the qualifications for admission as an elector, do hereby request you to come to our place of employment, or school, college or university or residence, as the case may be, at .... (address), in said town, for the purpose of receiving applications for admission as an elector.

.... (signatures)

.... (addresses)

Dated at ...., Connecticut, this .... day of ...., 20...

(1969, P.A. 412, S. 2; P.A. 73-630, S. 4, 19; P.A. 75-17, S. 2; P.A. 76-128, S. 5, 11; P.A. 97-112, S. 2.)

History: P.A. 73-630 removed the words “now reside, and for at least six months have resided, in” and substituted “are bona fide residents of” in the application; P.A. 75-17 changed format of application to provide three alternatives, one to be indicated, of categories including employees, students of institutions of higher learning or residents of certain health care facilities; P.A. 76-128 removed recital of residency in town in which as employees, students or residents the signers request a voter-making session and deleted recital of possession of qualification for admission as an elector “in said town”; P.A. 97-112 replaced “home for the aged” with “residential care home”; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-19e - Cross-town application for admission.

Except during the period between the last session for the admission of electors prior to an election and the day following that election, an admitting official of any town, as defined in section 9-17a, may, at the times and places prescribed by law, accept applications for admission as an elector from persons who reside in any Connecticut town and examine their qualifications. Each such application for admission shall be made on a form prescribed by the Secretary of the State and shall provide a space for application for enrollment in a political party as provided in section 9-23a. Such admitting official shall hand a receipt to the applicant and immediately mail the application to the town clerk or registrars of voters of the town of residence of the applicant. The town clerk or registrars of voters of the town of residence of such applicant shall act upon such application, upon its receipt, and shall note on such copy his or their action and the date thereof, and if disapproved, his or their reasons therefor. If the town clerk acts on the application, he shall deliver such copy to the registrars as provided in section 9-20 and whoever acts upon the application shall immediately send written notification to the applicant, and if the application is disapproved, he or they shall send such notification by certified mail. No person shall be admitted as an elector under this section unless his application has been approved by the town clerk or registrars of voters of his town of residence. Nothing in this section shall be construed to permit an admitting official to approve applications for admission as an elector in places located outside the boundaries of the municipality or district of which he is an official. Appeals may be taken from the action of such town clerk or registrars of voters under this section in accordance with section 9-31l. Any person making application for registration under this section shall be entitled to the privileges of an elector and party enrollment, if applicable, from the time such application for admission as an elector is approved by the town clerk or registrars of voters of his voting residence, provided if such application is made after twelve o'clock noon on the last business day before a primary, such applicant shall be entitled to the privileges of party enrollment immediately after the primary and provided if such application is made on the day of a caucus or convention, such applicant shall be entitled to the privileges of party enrollment immediately after the caucus or convention.

(P.A. 75-565, S. 1, 5; P.A. 77-216, S. 1; 77-298, S. 12; 77-330, S. 4; 77-604, S. 83, 84; P.A. 78-87, S. 1, 2; P.A. 80-281, S. 4, 31; P.A. 81-350, S. 13, 17; P.A. 83-213, S. 2; P.A. 84-118, S. 1, 5; P.A. 94-121, S. 12, 33; June 12 Sp. Sess. P.A. 12-2, S. 47.)

History: P.A. 77-216 deleted requirement that application be in quadruplicate, provided for retention of a copy by admitting official, mailing of one copy to town clerk or registrars of voters of town of residence of applicant and furnishing of a receipt to applicant, allowed either town clerk or registrar of voters of residence of applicant to act on the application, inserted provision that no application be approved after last session for admission before election, provided that official acting on application send written notification to applicant and, if disapproved, send it by certified mail and that if action taken by town clerk, copy to be delivered to the registrars, inserted “registrars of voters” to follow “town clerk” except in the preceding context; P.A. 77-298 made “fourteenth day” rather than “third Saturday” before a primary the date after which enrollment does not become effective until immediately after the primary; P.A. 77-330 changed “last regular session” to “last session” in delineating period before day following election during which admitting officials may not accept applications; P.A. 77-604 made technical changes; P.A. 78-87 deleted provision forbidding approval of applications after last session for admission of electors; P.A. 80-281 substituted “registration” for “enrollment” and simplified wording in provision re effective dates of electoral privileges; P.A. 81-350 made technical changes; P.A. 83-213 amended section to provide that admitting official may accept but not approve applications for admission as an elector in places located outside of his district or municipality; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary; P.A. 94-121 deleted provisions authorizing admitting official to administer elector's oath and requiring such official to retain copy of application and required such official to mail application, instead of copy of application, to clerk or registrars of town of residence of applicant, effective January 1, 1995; June 12 Sp. Sess. P.A. 12-2 made a technical change.



Section 9-19f - Out-of-town assistance permitted at admission sessions.

The registrar of voters or the deputy or any assistant registrar of voters of any town may, upon the request of the registrar of voters of any other town, assist such registrar or deputy or assistant registrar at any session for the admission of electors held pursuant to section 9-19b or subsection (a) of section 9-19c in the town in which the requesting registrar resides.

(P.A. 76-128, S. 2, 11.)



Section 9-19g - Application for admission after established cutoff date.

Notwithstanding the provisions of section 9-19b, during the period between the last session for the admission of electors prior to an election and the opening of the limited session for such admission held on the last weekday before the election, the town clerk or assistant town clerk during office hours and at the office of such official, and either registrar of voters or a deputy or assistant registrar at the office of such official, may examine the qualifications of any person applying in person to be admitted as an elector in such town and act on such application, except the privileges of an elector shall not attach to any such applicant until written approval is sent to him by such official no earlier than two days following the election. If the application is disapproved, such official shall send notification thereof by certified mail no earlier than two days following the election. At the time of application, the official examining the applicant shall retain a copy of the application and shall hand a receipt thereof to the applicant.

(P.A. 79-357, S. 1; P.A. 94-121, S. 13, 33.)

History: P.A. 94-121 applied provisions of section to any person applying “in person” and substituted “in such town and act on such application” for “and administer the elector's oath to any person found qualified”, effective January 1, 1995.



Section 9-19h - Availability of admissions information and materials at certain state agencies and libraries. Application for admission through Department of Motor Vehicles.

(a) The Department of Social Services, the Labor Department and the Department of Motor Vehicles shall make voter registration information and materials available to the public. Such information and materials shall be placed in public areas of the offices of such departments. The State Library and the libraries of the state's public institutions of higher education shall also make such information and materials available to users of the libraries. The Secretary of the State shall provide such departments, such libraries and any libraries open to the public with suitable nonpartisan literature, materials and voter registration application forms authorized under sections 9-23g and 9-23h. The secretary shall also provide to the Department of Social Services, the Labor Department and the Department of Motor Vehicles any furniture needed to display such literature, materials and forms.

(b) In addition to the requirements of subsection (a) of this section, the Commissioner of Motor Vehicles, not later than January 1, 1994, shall include an application for the admission of an elector with each application form provided for a motor vehicle operator's license and a motor vehicle operator's license renewal, which are issued under subpart (B) of part III of chapter 246, and with each application form provided for an identity card issued under section 1-1h. Such application form for the admission of an elector (1) shall be subject to the approval of the Secretary of the State, (2) shall not include any provisions for the witnessing of the application, and (3) shall contain a statement that (A) specifies each eligibility requirement, (B) contains an attestation that the applicant meets each such requirement, and (C) requires the signature of the applicant under penalty of perjury. The Commissioner of Motor Vehicles shall accept any such completed application for admission which is submitted in person or by mail. The applicant shall state on such form, under penalty of perjury, the applicant's name, bona fide residence address, date of birth, whether the applicant is a United States citizen, party enrollment, if any, prior voting address, if registered previously, and that the applicant's privileges as an elector are not forfeited by reason of conviction of a felony. No Social Security number on any such application form for the admission of an elector filed prior to January 1, 2000, may be disclosed to the public or to any governmental agency. The commissioner shall indicate on each such form the date of receipt of such application to ensure that any eligible applicant is registered to vote in an election if it is received by the Commissioner of Motor Vehicles by the last day for registration to vote in an election. The commissioner shall provide the applicant with an application receipt, on a form approved by the Secretary of the State and on which the commissioner shall record the date that the commissioner received the application, using an official date stamp bearing the words “Department of Motor Vehicles”. The commissioner shall provide such receipt whether the application was submitted in person or by mail. The commissioner shall forthwith transmit the application to the registrars of voters of the applicant's town of residence. If a registration application is accepted within five days before the last day for registration to vote in a regular election, the application shall be transmitted to the registrars of voters of the town of voting residence of the applicant not later than five days after the date of acceptance. The procedures in subsections (c), (d), (f) and (g) of section 9-23g which are not inconsistent with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, shall apply to applications made under this section. The commissioner is not an admitting official and may not restore, under the provisions of section 9-46a, electoral privileges of persons convicted of a felony.

(P.A. 88-347, S. 1, 4; P.A. 92-238; P.A. 93-262, S. 32, 87; 93-384, S. 27; P.A. 94-121, S. 14, 33; P.A. 99-268, S. 39, 46; P.A. 00-169, S. 22; P.A. 01-26, S. 6; P.A. 02-83, S. 3.)

History: P.A. 88-347, S. 1 effective April 1, 1989; P.A. 92-238 designated existing section as Subsec. (a) and added Subsec. (b) requiring commissioner to include application for admission of an elector with each operator's license and license renewal application and identity card application; P.A. 93-262 replaced references to department on aging and department of income maintenance with references to department of social services, effective July 1, 1993; P.A. 93-384 substantially revised application form requirements and procedure under Subsec. (b); P.A. 94-121 amended Subsec. (b) by requiring application form to contain statement instead of elector's oath, changing penalty of false statement to penalty of perjury, deleting requirement that applicant submit satisfactory identification to commissioner, requiring commissioner to indicate date of receipt on application, to “forthwith transmit”, instead of “promptly forward”, application to registrars, and to so transmit application within five days if accepted within five days before last day for registration to vote in a regular election, amending Subsec. references to Sec. 9-23g and inserting provision re consistency with National Voter Registration Act of 1993, effective January 1, 1995; P.A. 99-268 amended Subsec. (b) by repealing requirement that form include request for applicant to furnish Social Security number and extending prohibition on disclosure of Social Security numbers on forms to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 01-26 made technical changes and eliminated an obsolete reporting requirement in Subsec. (b); P.A. 02-83 amended Subsec. (b) to make a technical change and require Commissioner of Motor Vehicles to accept completed applications for admission submitted by mail and to provide applicants with application receipts, effective January 1, 2003.



Section 9-19i - Change of address form submitted for purposes of motor vehicle operator's license to serve as notification of change of address for voter registration purposes; exception; procedure.

Any change of address form submitted by a person in accordance with law for purposes of a motor vehicle operator's license shall serve as notification of change of address for voter registration for the person unless the person states on the form that the change of address is not for voter registration purposes. The Commissioner of Motor Vehicles shall forthwith transmit such change of address information to the registrars of voters of the town of the former address of the person. If the name of the person appears on the registry list of the town, and if the new address is also within such town, the registrars shall enter the name of such elector on the registry list at the place where he then resides. If the name of the person appears on the registry list of the town and if the new address is outside such town, the registrars shall remove the name of such elector from the registry list and send the elector the notice, information and application required by section 9-35.

(P.A. 94-121, S. 5, 33.)

History: P.A. 94-121 effective January 1, 1995.



Section 9-19j - Election day registration; confirmation procedures; counting of ballots. Activities prohibited near location of election day registration.

(a) As used in this subsection and subsections (b) to (i), inclusive, of this section, “election day” means the day on which a regular election, as defined in section 9-1, is held.

(b) Notwithstanding the provisions of this chapter, a person who (1) is (A) not an elector, or (B) an elector registered in a municipality who wishes to change his or her registration to another municipality pursuant to the provisions of subdivision (2) of subsection (e) of this section, and (2) meets the eligibility requirements under subsection (a) of section 9-12, may apply for admission as an elector on election day pursuant to the provisions of subsections (a) to (i), inclusive, of this section.

(c) (1) The registrars of voters shall designate a location for the completion and processing of election day registration applications on election day, provided the registrars of voters have access to the state-wide centralized voter registration system from such location.

(2) The registrars of voters may appoint one or more election officials to serve at such location and may delegate to such election officials any of the responsibilities assigned to the registrars of voters. The registrars of voters shall supervise such election officials and train such election officials to be election day registration election officials.

(d) Any person applying to register on election day under the provisions of subsections (a) to (i), inclusive, of this section shall make application in accordance with the provisions of section 9-20, provided (1) on election day, the applicant shall appear in person at the location designated by the registrars of voters for election day registration, (2) an applicant who is a student enrolled at an institution of higher education may submit a current photo identification card issued by said institution in lieu of the identification required by section 9-20, and (3) the applicant shall declare under oath that the applicant has not previously voted in the election. If the information that the applicant is required to provide under section 9-20 and subsections (a) to (i), inclusive, of this section does not include proof of the applicant's residential address, the applicant shall also submit identification that shows the applicant's bona fide residence address, including, but not limited to, a learner's permit issued under section 14-36 or a utility bill that has the applicant's name and current address and that has a due date that is not later than thirty days after the election or, in the case of a student enrolled at an institution of higher education, a registration or fee statement from such institution that has the applicant's name and current address.

(e) If the registrars of voters determine that an applicant satisfies the application requirements set forth in subsection (d) of this section, the registrars of voters shall check the state-wide centralized voter registration system before admitting such applicant as an elector.

(1) If the registrars of voters determine that the applicant is not already an elector, the registrars of voters shall admit the applicant as an elector and the privileges of an elector shall attach immediately.

(2) If the registrars of voters determine that such applicant is an elector in another municipality and such applicant states that he or she wants to change the municipality in which the applicant is an elector, notwithstanding the provisions of section 9-21, the registrars of voters of the municipality in which such elector now seeks to register shall immediately notify the registrars of voters in such other municipality that such elector is changing the municipality in which the applicant is an elector. The registrars of voters in such other municipality shall notify the election officials in such municipality to remove such elector from the official voter list of such municipality. Such election officials shall cross through the elector's name on such official voter list and mark “off” next to such elector's name on such official voter list.

(A) If it is reported that such applicant already voted in such other municipality, the registrars of voters of such other municipality shall immediately notify the registrars of voters of the municipality in which such elector now seeks to register. In such event, such elector shall not receive an election day registration ballot from the registrars of voters of the municipality in which such elector now seeks to register. For any such elector, the election day registration process shall cease in the municipality in which such elector now seeks to register and such matter shall be reviewed by the registrars of voters in the municipality in which such elector now seeks to register. After completion of such review, if a resolution of the matter can not be made, such matter shall be reported to the State Elections Enforcement Commission which shall conduct an investigation of the matter.

(B) If there is no such report that such applicant already voted in the other municipality, the registrars of voters of the municipality in which the applicant seeks to register shall admit the applicant as an elector and the privileges of an elector shall attach immediately.

(f) If the applicant is admitted as an elector, the registrars of voters shall provide the elector with an election day registration ballot and election day registration envelope and shall make a record of such issuance. The elector shall complete an affirmation imprinted upon the back of the envelope for an election day registration ballot and shall declare under oath that the applicant has not previously voted in the election. The affirmation shall be in the form substantially as follows and signed by the voter:

AFFIRMATION: I, the undersigned, do hereby state, under penalty of false statement, (perjury) that:

1. I am the person admitted here as an elector in the town indicated.

2. I am eligible to vote in the election indicated for today in the town indicated.

3. The information on my voter registration card is correct and complete.

4. I reside at the address that I have given to the registrars of voters.

5. If previously registered at another location, I have provided such address to the registrars of voters and hereby request cancellation of such prior registration.

6. I have not voted in person or by absentee ballot and I will not vote otherwise than by this ballot at this election.

7. I completed an application for an election day registration ballot and received an election day registration ballot.

.... (Signature of voter)

(g) The elector shall forthwith mark the election day registration ballot in the presence of the registrars of voters in such a manner that the registrars of voters shall not know how the election day registration ballot is marked. The elector shall place the election day registration ballot in the election day registration ballot envelope provided, and deposit such envelope in a secured election day registration ballot depository receptacle. At the time designated by the registrars of voters and noticed to election officials, the registrars of voters shall transport such receptacle containing the election day registration ballots to the area, either district or central, where absentee ballots are counted and such election day registration ballots shall be counted by the election officials present at such location. A section of the head moderator's return shall show the number of election day registration ballots received from electors. The registrars of voters shall seal a copy of the vote tally for election day registration ballots in a depository envelope with the election day registration ballots and store such election day registration depository envelope with the other election results materials. The election day registration depository envelope shall be preserved by the registrars of voters for the period of time required to preserve counted ballots for elections.

(h) The provisions of the general statutes and regulations concerning procedures relating to the custody, control and counting of absentee ballots shall apply as nearly as possible, to the custody, control and counting of election day registration ballots under subsections (a) to (i), inclusive, of this section.

(i) After the acceptance of an election day registration, the registrars of voters shall forthwith send a registration confirmation notice to the residential address of each applicant who is admitted as an elector on election day under subsections (a) to (i), inclusive, of this section. Such confirmation shall be sent by first class mail with instructions on the envelope that it be returned if not deliverable at the address shown on the envelope. If a confirmation notice is returned undelivered, the registrars shall forthwith take the necessary action in accordance with section 9-35 or 9-43, as applicable, notwithstanding the May first deadline in section 9-35.

(j) No person shall solicit in behalf of or in opposition to the candidacy of another or himself or herself or in behalf of or in opposition to any question being submitted at the election, or loiter or peddle or offer any advertising matter, ballot or circular to another person within a radius of seventy-five feet of any outside entrance in use as an entry to the registrars' of voters designated location for election day registration balloting or in any corridor, passageway or other approach leading from any such outside entrance to such registrars' of voters designated location or in any room opening upon any such corridor, passageway or approach.

(P.A. 12-56, S. 1, 2.)

History: P.A. 12-56 effective July 1, 2013.



Section 9-19k - Online voter registration system.

(a) The Secretary of the State shall establish and maintain a system for online voter registration. Such system shall also permit a registered elector to apply for changes to such elector’s registration. An applicant may register to vote through this system, provided the applicant’s (1) registration information is verifiable in the manner described in subsection (b) of this section, and (2) signature is in a database described in said subsection (b) and such signature may be imported into such system for online voter registration.

(b) A state agency, upon the request of the Secretary of the State, shall provide any information to the Secretary that the Secretary deems necessary to maintain the system for online voter registration. The Secretary may cross reference the information input into the system by applicants with data or information contained in any state agency’s database or a database administered by the federal government, or any voter registration database of another state, in order to verify the information submitted by applicants. The Secretary shall not use the information obtained from any such database except to verify information submitted by the applicant, provided the applicant’s signature, if part of data contained in the state agency’s database, shall be included as part of the applicant’s information contained in the system for online voter registration.

(c) The submission of an online application shall contain all of the information that is required for an application under section 9-23h, except that a signature shall be obtained from another state agency’s database pursuant to subsection (b) of this section.

(d) In order for an applicant’s registration or change in registration to be approved, the applicant shall mark the box associated with the following statement included as part of the online application:

“By clicking on the box below, I swear or affirm all of the following under penalty of perjury:

(1) I am the person whose name and identifying information is provided on this form, and I desire to register to vote in the State of Connecticut.

(2) All of the information I have provided on this form is true and correct as of the date I am submitting this form.

(3) I authorize the Department of Motor Vehicles or other Connecticut state agency to transmit to the Connecticut Secretary of the State or my town’s registrars of voters my signature that is on file with such agency and understand that such signature will be used by the Secretary of the State or my town’s registrars of voters on this online application for admission as an elector as if I had signed this form personally.”

(e) Upon approval of such application, the registrars of voters shall send a notice of approval pursuant to section 9-19b to the applicant.

(f) If an applicant registers to vote pursuant to the provisions of this section after the fourteenth day before an election or after the fifth day before a primary, the privileges of an elector shall not attach until the day after such election or primary, as the case may be. In such event, the registrars of voters may contact such applicant, either by telephone or mail, in order to inform such applicant of the effect of such late received application and any applicable deadline for applying for admission in person.

(g) Nothing in this section shall prevent the registrars of voters or any election official appointed by such registrars of voters to admit any applicant as an elector from utilizing the online voter registration system established pursuant to this section for the purpose of admitting such applicant on election day pursuant to section 9-19j.

(P.A. 12-56, S. 10; P.A. 15-224, S. 9.)

History: P.A. 12-56 effective January 1, 2014; P.A. 15-224 added Subsec. (g) re use of online voter registration system on election day, effective July 7, 2015.



Section 9-20 - Admission of electors; procedure.

(a) Each person who applies for admission as an elector in person to an admitting official shall, upon a form prescribed by the Secretary of the State and signed by the applicant, state under penalties of perjury, his name, bona fide residence by street and number, date of birth, whether he is a United States citizen, whether his privileges as an elector are forfeited by reason of conviction of crime, and whether he has previously been admitted as an elector in any town in this or any other state. Each such applicant shall present his birth certificate, drivers' license or Social Security card to the admitting official for inspection at the time of application. Notwithstanding the provisions of any special act or charter to the contrary, the application form shall also, in a manner prescribed by the Secretary of the State, provide for application for enrollment in any political party, including, on any such form printed on or after January 1, 2006, a list of the names of the major parties, as defined in section 9-372, as options for the applicant. The form shall indicate that such enrollment is not mandatory.

(b) The applicant's statement shall be delivered to the registrars immediately and shall be kept by the registrars as a public record in a safe depository, except that no Social Security number obtained by the registrars prior to January 1, 2000, may be disclosed to the public or to any governmental agency. Any such statement of an elector whose name has been removed from the registry list for a period of at least five years may be placed on microfilm, destroyed or otherwise disposed of by such registrars, in the manner provided in section 7-109. Upon the request of any elector, or if the applicant does not present a birth certificate, drivers' license or Social Security card as required by subsection (a) of this section, at the time an application is made in person to an admitting official or prior to the approval of such an application, any admitting official shall require the applicant to prove his identity, place of birth, age and bona fide residence by the testimony under oath of at least one elector or by the presentation of proof satisfactory to such admitting official. Each person found qualified shall thereupon be admitted as an elector, except as provided in sections 9-12, 9-19e, 9-19g and 9-30. The registrars may request an elector whose date of birth is missing from their records to voluntarily furnish his date of birth. Any admitting official may administer oaths in any matter coming before him under section 9-12, 9-17, 9-19b, subsection (a) of section 9-19c, section 9-19e, 9-19g, 9-23, 9-23a, 9-25, 9-31a, 9-31b, 9-31l, 9-40a or this section. Said admitting official shall prohibit any activity which interferes with the orderly process of admission of electors.

(c) The application for admission as an elector shall include a statement that (1) specifies each eligibility requirement, (2) contains an attestation that the applicant meets each such requirement, and (3) requires the signature of the applicant under penalty of perjury. Each registrar of voters and town clerk shall maintain a copy of such statement in braille, large print and audio form. The Department of Rehabilitation Services shall produce a videotape presenting such statement in voice and sign language and provide the videotape to the Secretary of the State who shall make copies of the videotape and provide a copy to the registrars of voters of any municipality, upon request and at a cost equal to the cost of making the copy. If a person applies for admission as an elector in person to an admitting official, such admitting official shall, upon the request of the applicant, administer the elector's oath.

(1949 Rev., S. 1017; 1949, S. 251b; 1953, S. 523d; 1957, P.A. 441, S. 1; 1959, P.A. 684, S. 1; 1961, P.A. 74; 266, S. 2; 1963, P.A. 645, S. 2; February, 1965, P.A. 407, S. 2; 1967, P.A. 100; 390, S. 1; 559, S. 2; 831, S. 2; 1969, P.A. 694, S. 2; 1971, P.A. 768, S. 6; P.A. 73-99; 73-630, S. 5, 19; P.A. 75-47, S. 1, 5; 75-174, S. 1, 3; 75-565, S. 4, 5; P.A. 77-216, S. 2; 77-244, S. 2, 4; P.A. 78-153, S. 5, 32; 78-331, S. 5, 58; P.A. 79-357, S. 2; P.A. 81-350, S. 6, 17; P.A. 83-391, S. 5, 24; P.A. 89-234, S. 1; P.A. 93-230, S. 2, 8; P.A. 94-121, S. 15, 33; P.A. 97-154, S. 26, 27; P.A. 99-268, S. 40, 46; P.A. 00-169, S. 22; P.A. 05-235, S. 15; P.A. 11-44, S. 37; June 12 Sp. Sess. P.A. 12-1, S. 36.)

History: 1959 act provided as an alternative to presenting a certificate of citizenship or a passport issued on or after 1948 to prove citizenship a written statement by a town clerk of previous admission as an elector in some other town; this was expanded to include such a statement by a registrar of voters by 1961 act which also provided for delivery of applicant's statement to registrars and retention by them; provisions for proof of citizenship were deleted by 1963 act and placed in present Sec. 9-20a and 1963 act further deleted requirement married applicant state whether her husband was alien or native born; 1965 act removed requirement for recital of residency in the state; 1967 acts substituted “member of board” for “selectmen” in administering oaths, deleted “occupation” from application and added “whether he is a United States citizen” and where applicant a married woman deleted requirement for date of marriage and birthplace of husband and added provision for furnishing maiden name, added to the provision re elector's request that board require proof of certain qualifications of an applicant requirement that this request be made at time of application or prior to its approval and made permissive selection of lines to be read by applicant, removed reference to three lines in testing literacy of applicant and provided instead for reading of any article of constitution or section of statutes; 1969 act permitted registrars to administer oaths in matters concerning Sec. 9-19b and deleted provision empowering board members or town clerk to select materials to be read in literacy test; 1971 act substituted “admitting official” for “board”, “town clerk” or “registrar”; P.A. 73-99 provided that statements on applications of electors whose names have been removed from registry list for at least five years may be placed on microfilm or destroyed; P.A. 73-630 included provision on application for bona fide residence by street and number and deleted provision for length of time of continuous residence in town in which he applies; P.A. 75-47 added provision for application form to contain application for optional enrollment in any party, effective January 1, 1976; P.A. 75-174 added reference to disposal of electors' statements under Sec. 7-109; P.A. 75-565 added reference to quadruplicate statements and made other minor changes; P.A. 77-216 removed requirement for inclusion of marital status and maiden name; P.A. 77-244 provided for preregistration within a four-month period prior to the election of those becoming 18 years of age on or before the day of the election; P.A. 78-153, 78-331 and 79-357 made technical changes; P.A. 81-350 divided section into Subsecs. and amended provisions to require positive identification by birth certificate, drivers' license or social security card at time of registration or to provide testimony of an elector under oath to establish identity of person seeking to become an elector; P.A. 83-391 deleted references to board for admission of electors; P.A. 89-234 added Subsec. (c) re braille, large print, audio and video forms of elector's oath; P.A. 93-230 added provisions to Subsec. (a) re request for applicant to furnish his Social Security number, effective January 1, 1994; P.A. 94-121 applied provisions of Subsecs. (a) and (b) to persons applying “in person to an admitting official”, amended Subsec. (a) by substituting “penalties of perjury” for “oath” and deleting requirement that applicant state his birthplace on form, amended Subsec. (b) by deleting authorization for qualified person to take oath, and amended Subsec. (c) by adding provision re statement required to be included in application, substituting “such statement” for “the elector's oath” and requiring official to administer oath upon request of applicant, effective January 1, 1995; P.A. 97-154 authorized registrars to request elector to voluntarily furnish birthdate when missing from their records, effective June 24, 1997; P.A. 99-268 amended Subsecs. (a) and (b) by repealing requirement that form include request for applicant to furnish Social Security number and extending prohibition on disclosure of Social Security numbers to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 05-235 amended Subsec. (a) to require form to include list of names of major parties, effective January 1, 2006; P.A. 11-44 amended Subsec. (c) by replacing “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

Social custom of woman changing name upon marriage, recognized. 30 CS 385.

Cited. 2 Conn. Cir. Ct. 204.



Section 9-20a - Proof of citizenship.

If the applicant is a naturalized citizen, or if the applicant has acquired citizenship by reason of being born abroad to a United States citizen parent or has derived citizenship through the naturalization of a parent or spouse, the certificate of his naturalization, under the seal of the court issuing the same, or a copy thereof issued by the United States Immigration and Naturalization Service in lieu of the original certificate, or a certificate of citizenship issued by the United States Immigration and Naturalization Service, or a passport issued by the State Department of the United States on or after January 1, 1948, or a written statement signed by a town clerk or registrar of voters of a town of this state or by an election official of another state in the United States or a town or political subdivision of such state that the records of such state, town or political subdivision show that such applicant has previously been admitted as an elector therein, shall be conclusive proof of citizenship. Any applicant submitting documentary evidence of citizenship shall make oath that he is the person named therein.

(1963, P.A. 645, S. 3; February, 1965, P.A. 548, S. 1; 1967, P.A. 390, S. 2, 6.)

History: 1965 act added provision for a written statement signed by election official of another state, town or subdivision that their records show applicant previously admitted as an elector as alternative to naturalization papers or passport issued after January 1, 1948 where citizenship is by naturalization, derived through naturalization of parent or spouse, or applicant born abroad of a U.S. citizen parent; 1967 act clarified provisions for conclusive proof of citizenship by certificates of citizenship, passport or statement by election officials from other states or town clerk or registrars of any Connecticut towns that records show applicant previously admitted as elector, applicant submitting such documentary evidence to make oath that he is person named therein, effective January 1, 1968.



Section 9-20b - Voter registration services for new citizens at naturalization ceremonies.

The Secretary of the State, within available appropriations and in consultation with registrars of voters and nonprofit organizations promoting voter registration, shall provide or arrange for voter registration services for new citizens at each naturalization ceremony held in the state by the federal Bureau of Citizenship and Immigration Services for twenty-five or more new citizens.

(P.A. 05-188, S. 1.)

History: P.A. 05-188 effective July 1, 2005.



Section 9-21 - Removal of elector from registry list.

(a) If any applicant for admission as an elector in any town has previously been admitted as an elector in any other town in this state, or in any other state, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam or the Trust Territory of the Pacific Islands, he shall, under penalties of perjury, so declare, and shall also declare by what name and in what town and state, district or territory he was last admitted as an elector and the street address from which he last voted therein. The admitting official shall within forty-eight hours thereafter transmit a notice of cancellation of such registration, upon a form prescribed by the Secretary of the State to the registrars of such other town or, in the case of a town in another state, district or territory, to the appropriate registration official or officials in such other town. Upon receipt of such notice of cancellation of registration, the registrars of the town from which such elector has removed shall forthwith erase the name of such elector from the registry list of the town, if the same has not been erased therefrom.

(b) When the Secretary of the State receives information from a registration official of another state, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam or the Trust Territory of the Pacific Islands that an elector of this state has registered in such other state, district or territory, the Secretary of the State may transmit a notification of such registration to the registrars of the town where such individual may be an elector in this state. If the registrars determine that the individual identified in the notice is an elector in this state, the registrars shall remove the name of such elector from the registry list.

(1949 Rev., S. 1018; 1953, S. 522d; 1971, P.A. 768, S. 7; P.A. 73-630, S. 6, 19; P.A. 83-213, S. 3; P.A. 84-319, S. 7, 49; P.A. 94-121, S. 16, 33; P.A. 96-134, S. 7, 9.)

History: 1971 act replaced reference to “registrars” with “admitting official”; P.A. 73-630 added provision for notification to election officials in another state as well as any other town in Connecticut of cancellation of previous registration in such other state or town where applicant was previously admitted as elector elsewhere; P.A. 83-213 amended section to include references to United States districts and territories; P.A. 84-319 amended section to require cancellation of registration by admitting official instead of applicant; P.A. 94-121 substituted “penalties of perjury” for “oath” and “transmit” for “mail”, effective January 1, 1995; P.A. 96-134 lettered existing section as Subsec. (a) and added new Subsec. (b) re notification of registration of an elector in another state or voting venue, effective January 1, 1997.

See Sec. 9-31 re inapplicability of this section to electors admitted under provisions of Secs. 9-26 to 9-30, inclusive.



Section 9-21a - Search of computerized voter registration records. Duplicate registrations.

(a) The Secretary of the State, at such times as the Secretary determines, may cause a search to be made of computerized voter registration records to identify electors who may be registered in more than one town. The Secretary may compile, from such search, a list of possible duplicate registrations in any town or towns and transmit such list to the registrars of voters of the appropriate town or towns.

(b) Upon receipt of such list from the Secretary, the registrars may make such additional investigation as they deem necessary to determine if any elector in their town whose name appears on such list was previously registered in another town. The registrars of voters shall send to each elector on the registry list in their town, who the registrars of voters determine to be the same person who was previously registered in another town, a notice of duplicate registration in a form prescribed by the Secretary of the State stating that (1) based on a computer search of voter registration records it appears that the elector may have been registered to vote in another town before registering in the registrars' town, (2) as the result of such previous registration, the elector is no longer entitled to remain on the registry list in the previous town, and (3) unless the elector contacts the registrars of voters within thirty days to confirm that the elector is still entitled to be on the registry list in the previous town, the elector's name shall be removed from the list. The notice of duplicate registration shall include a form on which the elector may confirm that the elector is entitled to be on an active registry list because the elector is a bona fide resident of the registrars' town and either is not the person whose name appears on the registry list of another town, or has registered in the registrars' town after registering in any other town.

(c) When an elector whose name appears on the inactive list files the confirmation provided for in this section, the elector's name shall be restored to the active list. No elector shall be removed from the registry list pursuant to this section unless both registrars of voters agree that such elector has subsequently registered to vote in another town.

(P.A. 97-154, S. 21, 27; P.A. 11-173, S. 29.)

History: P.A. 97-154 effective July 1, 1997; P.A. 11-173 amended Subsec. (b) by replacing references to “subsequently registered”, “after having registered”, “subsequent registration” and “registrars' town” with references to “previously registered”, “before registering”, “previous registration” and “previous town”, respectively, and made technical changes, effective July 13, 2011.



Section 9-22 - Instruction of electors at sessions for admission.

Section 9-22 is repealed.

(1955, S. 521d; P.A. 83-391, S. 23, 24.)



Section 9-23 - Registrars of voters. Posting of public hours. Maintenance of voter information.

(a) The registrars of voters shall post, at the town hall or municipal building in the town in which they serve, the hours they are available to the public. Any change in the regular business hours of the office of the registrars of voters, and any hours for said office required under the general statutes for a specific day, shall be posted at least ten days before such change or day.

(b) The registrars shall enter the name, residence, date of birth and date of admission of each person admitted as an elector in the records of the registrars' office, which shall be prima facie evidence that each such person possesses the requisite qualifications of an elector. The registrars shall also enter such voter information in the state-wide centralized voter registration system and shall maintain such voter information for active electors in a fire-proof cabinet in the registrars' office. The registrars shall file monthly in the office of the town clerk an updated list of active electors in the town.

(1949 Rev., S. 1019; 1953, S. 525d; 1971, P.A. 768, S. 8; 1972, P.A. 39, S. 1; P.A. 79-363, S. 8, 38; P.A. 90-156, S. 3; P.A. 04-113, S. 1.)

History: 1971 act following “... persons admitted as electors” deleted “at any session of the board for admission of electors held for that purpose”; 1972 act provided for application of section by adding “In towns which do not have full-time registrars of voters with regular office hours”; P.A. 79-363 added requirements that information to be recorded by town clerk to include residence, date and place of birth and date of admission of electors and added provision for towns having full-time registrars which includes those whose offices maintain daily office hours, such registrars to file that information in the office of town clerk; P.A. 90-156 added Subsec. (b) re exceptions to Subsec. (a); P.A. 04-113 eliminated former Subsec. (b) re inapplicability of Subsec. (a) to certain towns, divided existing Subsec. (a) into new Subsecs. (a) and (b), amended Subsec. (a) to require registrars to post hours they are available to the public and revised Subsec. (b) re registrars' duties, effective July 1, 2004.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 9-23a - When person admitted as an elector permitted to vote in primary. Exception.

(a) Except as provided in subsection (b) of this section, no person admitted as an elector after twelve o'clock noon on the last business day before a primary shall be permitted to vote in such primary.

(b) An applicant for admission or enrollment under section 9-26 shall be entitled to vote in a primary if he files his application for admission or enrollment with the town clerk before the day of the primary and is otherwise eligible to vote in the primary.

(1967, P.A. 559, S. 3; 1969, P.A. 678; 1971, P.A. 768, S. 9; P.A. 75-47, S. 2, 5; 75-269, S. 1; P.A. 76-128, S. 7, 11; P.A. 77-298, S. 13; P.A. 78-153, S. 4, 32; P.A. 79-357, S. 3; 79-363, S. 33, 38; P.A. 84-118, S. 2, 5; P.A. 87-509, S. 2, 24; P.A. 94-121, S. 17, 33; P.A. 97-67, S. 3, 9.)

History: 1967 act, effective January 1, 1968; 1969 act provided for application for enrollment in a political party at any time before board has acted on applicant's admission thus entitling applicant privileges of party enrollment from time his admission is approved; 1971 act further provided for offering applications for enrollment upon administration of elector's oath and for immediate entitlement to the privileges of party enrollment; P.A. 75-47 provided for combined application for registration and enrollment and further provided that person applying for enrollment is entitled to privileges of party enrollment upon administration of elector's oath, effective January 1, 1976; P.A. 75-269 provided that if application for enrollment is made after session held on third Saturday before primary, applicant shall only be entitled to privileges of party enrollment immediately after primary; P.A. 76-128 provided that where qualification for age or citizenship for admission is attained following the third Saturday before primary and prior to day of primary such person shall upon being made an elector and applying for enrollment be immediately entitled to all privileges of party membership; P.A. 77-298 changed “third Saturday” to “fourteenth day” before a primary where appearing; P.A. 78-153 provided that if application for enrollment made on day of caucus or convention, entitlement to privileges of party enrollment arises immediately after caucus or convention, effective January 1, 1979; P.A. 79-357 added “residence” to “age” or “citizenship” qualifications where, if attained after the fourteenth day before a primary and prior to day of primary, admission as elector and application for enrollment immediately entitles elector to all privileges of party enrollment; P.A. 79-363 made technical changes; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary, deleting obsolete proviso entitling certain persons to enroll after fourteenth day before primary; P.A. 87-509 deleted provision requiring admitting official to initial both copies of application for enrollment, deliver one copy to registrars of voters and return one copy to elector and added sentence providing that no person admitted after twelve o'clock noon on last business day before primary shall be permitted to vote in such primary; P.A. 94-121 deleted provision requiring admitting official to notify applicant re application for enrollment, substituted “on an application for admission as an elector shall upon acquisition of electoral privileges” for “in such manner shall upon administration of the elector's oath” in second sentence, inserted reference to Sec. 9-59 and applied Subdivs. (1) and (2) to application for enrollment filed with registrars of applicant's town of residence instead of application made by applicant, effective January 1, 1995; P.A. 97-67 repealed provisions re entitlement to privileges of party enrollment for person applying for enrollment on application for admission as an elector, designated remaining provision as Subsec. (a) and added Subsec. (b) re exception for an applicant under Sec. 9-26 to vote in a primary, effective July 1, 1997.

See Sec. 9-57 re application for enrollment by new elector at time of admission and attachment of party privileges.



Section 9-23g - Mail-in application for admission.

(a) In addition to the procedures for admission of electors under sections 9-19b, 9-19c, 9-19e, 9-20 and 9-31, any person may apply to a registrar of voters of the town of his residence for admission as an elector in accordance with the provisions of this section and section 9-23h.

(b) The Secretary of the State shall prescribe, and provide to registrars of voters, town clerks and voter registration agencies, as defined in section 9-23n, application forms and other materials necessary to complete such application and admission process. The Secretary of the State, registrars of voters and town clerks shall provide a reasonable number of such forms and materials to any elector who requests such forms and materials. The Secretary shall also, in the course of the Secretary’s elections duties, prepare instructions and related materials describing procedures for such application and admission process and shall provide the materials to registrars of voters and town clerks. The application shall contain the information required under section 9-23h. All statements of the applicant shall be made under the penalties of perjury. The application for admission as an elector shall include a statement that (1) specifies each eligibility requirement, (2) contains an attestation that the application meets each such requirement, and (3) requires the signature of the applicant under penalty of perjury. Nothing in this section or section 9-23h shall require that the application be executed in the state. An applicant who is unable to write may cause the applicant’s name to be signed on the application form by an authorized agent who shall, in the space provided for the signature, write the name of the applicant followed by the word “by” and the agent’s own signature. The completed application may be mailed or returned in person to the office of the registrars of voters or the office of the town clerk of the applicant’s town of residence or a voter registration agency. If the applicant entrusts the applicant’s application to another person or to such a voter registration agency for mailing or return to the registrars of voters, such person or agency shall immediately mail or return the application. Any such voter registration agency shall also provide the applicant with an application receipt, on which the agency shall record (A) the date that the agency received the application, using an official date stamp bearing the name of the agency, and (B) the party affiliation, if any, of the applicant. The agency shall provide such receipt whether the application was submitted in person or by mail. The town clerk shall promptly forward any application which the town clerk receives to the registrars of voters. Such application form shall be provided by or authorized by the Secretary of the State.

(c) Forthwith upon receipt of a registration application in the office of the registrars of voters, the registrar shall mark such date on the application and review the application to determine whether the applicant has properly completed it and is legally qualified to register. Forthwith upon completing his review, the registrar shall (1) indicate on the application whether the application has been accepted or rejected, (2) mail a notice to the applicant, (3) indicate on the application the date on which such notice is mailed, and (4) provide a copy of such notice to the other registrar. If the registrar determines that the applicant has not properly completed the application or is not legally qualified to register, the notice shall indicate that the application has been rejected and shall state any reason for rejection. If the registrar determines that the applicant has properly completed the application and is legally qualified to register, the notice shall indicate that the application has been accepted. A notice of acceptance or a notice of rejection shall be sent (A) not later than four days after receipt of an application during the period beginning on the forty-ninth day before an election and ending on the twenty-first day before such election, (B) on the day of receipt of an application if it is received (i) during the period beginning on the twentieth day before such election and ending on the seventh day before such election, (ii) during the period beginning on the sixth day before an election and ending on election day if the application has been received by the seventh day before an election by the Commissioner of Motor Vehicles or by a voter registration agency, (iii) during the period beginning on the twenty-first day before a primary and ending on the fifth day before a primary, or (iv) during the period beginning on the fourth day before a primary and ending at twelve o’clock noon on the last weekday before a primary, if the application has been postmarked by the fifth day before the primary and is received in the office of the registrars of voters during such period or if the application is received by the fifth day before a primary by the Commissioner of Motor Vehicles or by a voter registration agency, and (C) within ten days of receipt of an application at any other time. A notice of acceptance shall be sent by first-class mail with instructions on the envelope that it be returned if not deliverable at the address shown on the envelope. A notice of acceptance shall indicate the effective date of the applicant’s registration and enrollment, the date of the next regularly scheduled election or primary in which the applicant shall be eligible to vote and the applicant’s precinct and polling place. If a notice of acceptance of an application is returned undelivered, the registrars shall forthwith take the necessary action in accordance with section 9-35 or 9-43, notwithstanding the May first deadline in section 9-35. An applicant for admission as an elector pursuant to this section and section 9-23h may only be admitted as an elector by a registrar of voters of the town of his residence. Not later than December thirty-first, annually, the Secretary of the State shall establish an official calendar of all deadlines set forth in this subsection for regularly scheduled elections and primaries to be held in the following calendar year.

(d) (1) Except as otherwise provided in this subsection, the privileges of an elector for any applicant for admission under this section and section 9-23h shall attach immediately upon approval by the registrar, and the registrars shall enter the name of the elector on the registry list.

(2) Except as provided in subdivision (3) of this subsection, if a mailed application is postmarked, or if a delivered application is received in the office of the registrars of voters, after the seventh day before an election or after the fifth day before a primary, the privileges of an elector shall not attach until the day after such election or primary, as the case may be. In such event, the registrars of voters may contact such applicant, either by telephone or mail, in order to inform such applicant of the effect of such late received mail-in application and any applicable deadline for applying for admission in person.

(3) If an application is received after the seventh day before an election or after the fifth day before a primary by the Commissioner of Motor Vehicles or by a voter registration agency, the privileges of an elector shall not attach until the day after the election or primary, as the case may be, or on the day the registrar approves it, whichever is later.

(4) If on the day of an election or primary, the name of an applicant does not appear on the official check list, such applicant may present to the moderator at the polls either a notice of acceptance received through the mail or an application receipt that was previously provided to the applicant pursuant to section 9-19e, subsection (b) of section 9-19h, subsection (b) of this section or section 9-23n. If an applicant presents said notice or receipt, and either the registrars of voters find the original application or the applicant submits a new application at the polls, the registrar, or assistant registrar upon notice to and approval by the registrar, shall add such person’s name and address to the official check list on such day and the person shall be allowed to vote if otherwise eligible to vote and the person presents to the checkers at the polling place a preprinted form of identification pursuant to subparagraph (A) of subdivision (2) of subsection (a) of section 9-261.

(e) A registration application filed under this section shall be rejected if the application (1) has not been signed or dated by the applicant or the authorized agent of the applicant pursuant to subsection (b) of this section, (2) does not indicate the applicant’s date of birth or bona fide residence, (3) does not indicate United States citizenship, provided the registrars of voters have contacted such applicant to provide an opportunity to answer such question, or (4) is determined by the Secretary of the State to be substantially defective. No registration application filed under this section shall be rejected if the application fails to provide the applicant’s Social Security number or the zip code of the applicant’s bona fide residence.

(f) Upon admission of an applicant under subsection (d) of this section, who indicated on his registration application that he changed residence since voting last in Connecticut, the registrar of voters of the town of such applicant’s current residence shall notify the registrar of any other town who accepted the voter’s last registration and the registrar of the town of the voter’s last residence, if different. Notification shall be made upon a form prescribed by the Secretary of the State. A registrar receiving such a notification shall delete the elector’s name from the registry list.

(g) All provisions of the general statutes relating to electors, which are not inconsistent with the provisions of this section, shall apply to electors admitted under the provisions of this section.

(h) The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section and section 9-23h.

(P.A. 87-409, S. 1, 3; P.A. 88-344, S. 1, 5; P.A. 91-351, S. 24, 28; P.A. 93-386, S. 1, 5; P.A. 94-121, S. 18, 33; P.A. 97-67, S. 1, 9; 97-154, S. 20, 27; P.A. 99-112, S. 1; P.A. 02-83, S. 4, 5; June 30 Sp. Sess. P.A. 03-6, S. 91; P.A. 04-113, S. 2; P.A. 07-194, S. 42; P.A. 15-224, S. 10.)

History: P.A. 88-344 inserted new Subsec. (a) defining “witnessing official”, relettered former Subsec. (a) as Subsec. (b) and substituted “in accordance with the provisions of this section and sections 9-23h and 9-23i” for “by mail” in Subsec. (b), relettered former Subsec. (b) as Subsec. (c) and amended Subsec. (c) to require each application form to have a receipt attached and secretary to prepare and provide materials, to substitute “witnessing official” for “notary public, commissioner of the superior court or justice of the peace”, to substantially modify procedure for execution of application, to allow application to be returned in person instead of by mail only and to office of town clerk instead of to registrar of voters only and to restrict reproduction of form, inserted new Subsec. (d) re restriction on witnessing and certifying execution of applications by candidates, relettered former Subsec. (c) as Subsec. (e) and substantially amended procedures in Subsec. (e) for review of applications and notification of applicants, repealed former Subsec. (d) and substituted new Subsec. (f) re time of attachment of privileges of an elector, relettered former Subsec. (e) as Subsec. (g) and substantially revised provisions re when an application shall be rejected, not rejected, relettered former Subsec. (f) as Subsec. (h) and former Subsec. (g) as Subsec. (i) and added Subsec. (j) re adoption of regulations; P.A. 91-351 added Subsec. (e)(B)(i) re notice requirement for application received during period beginning on twentieth day before election and ending on fourteenth day before election and substituted “fourteenth” for “twenty-first” day in Subsec. (f)(2); P.A. 93-386 repealed requirement that execution of applications be witnessed, deleting former Subsecs. (a) and (d) and all other references to witnessing officials and relettering remaining Subsecs. accordingly, amended relettered Subsec. (b) to require that applicant’s statements be made under penalties for false swearing before election officials instead of false statement and that elector’s oath be self-administered by applicant, to provide that this section and Sec. 9-23h do not require application to be executed in the state and to allow member of immediate family of applicant or designee of ill or disabled applicant to mail or return application, amended relettered Subsec. (c) by adding “Forthwith” and requiring registrars to take necessary action in accordance with Sec. 9-35 or 9-43 if notice of acceptance of application is returned undelivered, instead of requiring registrars to reject if so returned within ten days, amended Subdiv. (1) of relettered Subsec. (d) to require privileges of an elector to attach immediately upon approval of application by registrar instead of on tenth day after registrar mails notice of acceptance to applicant and deleted former Subdiv. (3) and amended relettered Subdiv. (3) for consistency, amended Subdiv. (2) by substituting “If a mailed application is postmarked, or if a delivered application is received” for “If an application is received” and amended relettered Subsec. (e) to prohibit an application from being rejected for failure to provide applicant’s Social Security number, effective January 1, 1994; P.A. 94-121 amended Subsec. (b) by adding references to voter registration agencies, repealing requirements that form have receipt attached, be completed by applicant and be returned by specified persons and that applicant self-administer the oath, substituting “penalties of perjury” for “penalties for false swearing”, adding sentence re statement required to be included in application, and repealing restrictions on reproduction of form and adding sentence requiring form to be provided by or authorized by secretary of the state, amended Subsec. (c) by inserting new subclause (ii) re application received by fourteenth day before election by commissioner of motor vehicles or voter registration agency and requiring registrars to act “forthwith” if notice is returned, “notwithstanding the May first deadline in section 9-35”, and renumbering former subclause (ii) to subclause (iii), added new Subsec. (d)(3) re application received after fourteenth day before an election by commissioner of motor vehicles or voter registration agency and renumbered former Subdiv. (3) as Subdiv. (4), and amended Subsec. (e) by deleting references to birthplace and sex, effective January 1, 1995; P.A. 97-67 amended Subsec. (c) by substituting “on the fifth day before a primary” for “at twelve o’clock noon on the last weekday before a primary” in subclause (B)(iii), adding new subclause (B)(iv) re postmarked applications, and deleting text for consistency with such changes and amended Subsec. (d)(2) and (3) by inserting “or after the fifth day before a primary” and “or primary, as the case may be”, effective July 1, 1997; P.A. 97-154 amended Subsec. (b) to require person or agency entrusted to mail or return an application to do so immediately, effective July 1, 1997; P.A. 99-112 made technical changes; P.A. 02-83 amended Subsec. (b) to make technical changes for purposes of gender neutrality and to add provisions requiring voter registration agencies to provide applicants with application receipts, and amended Subsec. (d)(4) to establish procedure under which applicant may submit receipt to moderator and to revise procedure under which applicant may submit notice of acceptance to moderator, effective January 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (e)(3) by inserting “provided the registrars of voters have contacted such applicant to provide an opportunity to answer such question”, effective January 1, 2004; P.A. 04-113 amended Subsec. (b) to designate existing recording requirement for voter registration agency as Subpara. (A) and add Subpara. (B) requiring voter registration agency to record any party affiliation of applicant on receipt, effective January 1, 2005; P.A. 07-194 amended Subsec. (g)(2) to authorize registrars to contact applicants and inform them of effect of late received application and deadline for applying in person, effective July 5, 2007; P.A. 15-224 amended Subsec. (c) to change “fourteenth” to “seventh” in Subpara. (B)(i) and (ii), change “thirteenth” to “sixth” in Subpara. (B)(ii) and make technical changes, amended Subsec. (d) to change “fourteenth” to “seventh” in Subdivs. (2) and (3) and amended Subsec. (f) to make technical changes, effective July 7, 2015.



Section 9-23h - Application form.

The application provided for in section 9-23g shall provide spaces for the following information for each applicant: (1) Name, (2) bona fide residence, including street number, street address, apartment number if applicable, town and zip code, (3) telephone number, (4) date of birth, (5) whether the applicant is registered as an elector in any other town in the state of Connecticut or in any other state, and if so, the applicant's last previous voting residence, (6) whether the applicant is a United States citizen, (7) whether the applicant will be eighteen years of age on or before election day, (8) party affiliation, if any, (9) the applicant's signature and date of signature, and (10) the applicant's Connecticut motor vehicle operator's license number or, if none, the last four digits of the applicant's Social Security number. The spaces for the applicant's telephone number and party affiliation shall indicate that such information does not have to be provided. On any such application printed on or after January 1, 2006, the space for the applicant's party affiliation shall also include a list of the names of the major parties, as defined in section 9-372, as options for the applicant. The spaces regarding United States citizenship and whether the applicant will be eighteen years of age on or before election day shall indicate that if the applicant answers “No” to either question, the applicant may not complete the voter registration form. No Social Security number on any such form filed prior to January 1, 2000, may be disclosed to the public or to any governmental agency. The application shall contain a notice that if the applicant does not receive a notice of acceptance or rejection of the application from the office of the registrars of voters for the municipality in which the applicant resides, the applicant should contact said office. The application shall also contain any other information, questions or instructions prescribed by the Secretary of the State.

(P.A. 88-344, S. 2, 5; P.A. 93-386, S. 2, 5; P.A. 94-121, S. 19, 33; P.A. 99-268, S. 41, 46; P.A. 00-169, S. 22; P.A. 02-83, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 92; P.A. 05-235, S. 16.)

History: P.A. 93-386 required form to provide space for applicant's Social Security number, required secretary and registrars to comply with Privacy Act re request for such number and prohibited public disclosure of the number, amended Subpara. (A) by substituting “until approved by the registrars of voters,” for “until he receives a notice of acceptance from the registrars of voters, which should be within three weeks,” amended Subpara. (B) by adding reference to Sec. 9-27, deleted former Subparas. (C), (E) and (F), re witnessing official, and renumbered remaining Subparas. accordingly, substituted new Subpara. (D) for former Subpara. (H), requiring summary of applicable penalties to be contained on application instead of full text and amended relettered Subpara. (E) to provide for applicant to retain receipt, effective January 1, 1994; P.A. 94-121 deleted requirements that application provide spaces for applicant's sex, birthplace and printed or typed name and address and contain instructions re question re citizenship and information specified in former Subparas. (A) to (E), inclusive, effective January 1, 1995; P.A. 99-268 repealed requirement that application provide space for applicant's Social Security number and extended prohibition on disclosure of Social Security numbers on forms to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-83 made a technical change for purposes of gender neutrality and required application to contain notice that applicant should contact registrars' office if applicant does not receive notice of acceptance or rejection, effective January 1, 2003; June 30 Sp. Sess. P.A. 03-6 added new Subdiv. (7) to require application to provide space for whether applicant will be 18 years of age on or before election day, renumbered former Subdivs. (7) and (8) as Subdivs. (8) and (9), added Subdiv. (10) to require application to provide space for applicant's Connecticut motor vehicle operator's license number or, if none, the last four digits of applicant's Social Security number, and added provision to require spaces re citizenship and whether applicant will be 18 years of age to indicate that if applicant answers “No”, applicant may not complete form, effective January 1, 2004; P.A. 05-235 required application to include list of names of major parties, effective January 1, 2006.



Section 9-23i - Prohibition on witnessing official charging a fee.

Section 9-23i is repealed, effective January 1, 1994.

(P.A. 88-344, S. 3, 5; P.A. 93-386, S. 4, 5.)



Section 9-23j - Definition.

As used in sections 9-7b and 9-12, subsection (a) of section 9-17, sections 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23k to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 and 9-59, “public assistance offices” means offices of state agencies that administer or provide services under the supplemental nutrition assistance, Medicaid, Women, Infants and Children, and temporary family assistance programs.

(P.A. 94-121, S. 1, 33; June 18 Sp. Sess. P.A. 97-2, S. 11, 165; P.A. 09-9, S. 3.)

History: P.A. 94-121 effective January 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to “Aid to Families with Dependent Children” with “temporary family assistance”, effective July 1, 1997; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 9-23k - National Voter Registration Act of 1993. Coordination of state responsibilities. Enforcement.

The Secretary of the State shall be the chief state election official responsible for coordination of state responsibilities under the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, except that the State Elections Enforcement Commission shall be responsible for the investigation of any complaint alleging a violation of sections 9-7b and 9-12, subsection (a) of section 9-17, sections 9-19b, 9-19e, 9-19g to 9-19k, inclusive, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 and 9-59 and shall have the authority to enforce the provisions of said sections by use of its powers as prescribed in section 9-7b.

(P.A. 94-121, S. 2, 33; P.A. 12-56, S. 13.)

History: P.A. 94-121 effective January 1, 1995; P.A. 12-56 added references to Secs. 9-19j and 9-19k, effective January 1, 2014.



Section 9-23l - Mail voter registration application form prescribed by Federal Election Commission.

Registrars of voters shall accept the mail voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, as an application for admission as an elector for all elections in Connecticut. The procedures in subsections (c), (d), (f) and (g) of section 9-23g which are not inconsistent with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, shall apply to applications made under this section.

(P.A. 94-121, S. 3, 33.)

History: P.A. 94-121 effective January 1, 1995.



Section 9-23m - Secretary to make form available. Changes to conform to federal law.

The Secretary of the State shall make available for distribution the mail voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time. The secretary may make any changes in any forms required by this title which, in the opinion of the secretary, are necessary to cause said forms to conform to the provisions of applicable federal law.

(P.A. 94-121, S. 4, 33.)

History: P.A. 94-121 effective January 1, 1995; (Revisor's note: In 1997 a reference to “title 9” was replaced editorially by the Revisors with “this title” for consistency with customary statutory usage).



Section 9-23n - Voter registration agencies. Duties.

(a) As used in this section, “voter registration agency” means (1) public assistance offices, (2) all offices in the state that provide state-funded programs primarily engaged in providing services to persons with disabilities, (3) libraries that are open to the public, and (4) such other appropriate offices as the Secretary of the State shall designate in accordance with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time.

(b) Voter registration agencies shall (1) distribute mail voter registration application forms, (2) assist applicants for such assistance or services in completing voter registration application forms, except for applicants who refuse such assistance, (3) accept completed voter registration application forms and provide each applicant with an application receipt, on which the agency shall record the date that the agency received the application, using an official date stamp bearing the name of the agency, and (4) immediately transmit all such applications to the registrars of voters of the town of voting residence of the applicants. The agency shall provide such receipt whether the application was submitted in person or by mail. If a registration application is accepted within five days before the last day for registration to vote in a regular election, the application shall be transmitted to the registrars of voters of the town of voting residence of the applicant not later than five days after the date of acceptance. The voter registration agency shall indicate on the completed mail voter registration application form, without indicating the identity of the voter registration agency, the date of its acceptance by such agency, to ensure that any eligible applicant is registered to vote in an election if it is received by the registration agency by the last day for registration to vote in an election. If a state-funded program primarily engaged in providing services to persons with disabilities provides services to a person with a disability at the person's home, the agency shall provide such voter registration services at the person's home. The procedures in subsections (c), (d), (f) and (g) of section 9-23g that are not inconsistent with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, shall apply to applications made under this section. Officials and employees of such voter registration agencies are not admitting officials, as defined in section 9-17a, and may not restore, under the provisions of section 9-46a, electoral privileges of persons convicted of a felony.

(P.A. 94-121, S. 6, 33; P.A. 99-112, S. 2; P.A. 02-83, S. 6.)

History: P.A. 94-121 effective January 1, 1995; P.A. 99-112 divided existing provisions into Subsec. (a) which defines “voter registration agency” and Subsec. (b) which sets out the duties of voter registration agencies; P.A. 02-83 amended Subsec. (b) to make technical changes and to require voter registration agencies to provide applicants with application receipts, effective January 1, 2003.



Section 9-23o - Distribution of form by voter registration agencies. Declinations. Assistance.

A voter registration agency, as defined in section 9-23n shall comply with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, and shall distribute with each application for service or assistance provided by the agency, and with each recertification, renewal or change of address form relating to such service or assistance a mail voter registration application form approved by the Secretary of the State unless the applicant declines to register to vote pursuant to the provisions of the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time. Such declination shall be in writing, except in the case of an application for service or assistance provided by a library, or a recertification, renewal or change of address form relating to such library service or assistance. Such voter registration agency shall provide each applicant to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the agency with regard to the completion of its own forms, unless the applicant refuses such assistance.

(P.A. 94-121, S. 7, 33; P.A. 99-112, S. 3.)

History: P.A. 94-121 effective January 1, 1995; P.A. 99-112 made technical changes.



Section 9-23p - Public institutions of higher education to distribute voter registration application forms and provide assistance.

Each public institution of higher education shall (1) distribute mail voter registration application forms, and (2) assist applicants who request assistance in completing voter registration application forms.

(P.A. 99-112, S. 4.)



Section 9-23q - State-wide student voter registration drive.

The Secretary of the State shall annually designate, after consultation with registrars of voters, a period of time between January first and May thirty-first for a state-wide student voter registration drive and shall coordinate and publicize such drive.

(P.A. 03-54, S. 1.)



Section 9-23r - Submission of identifying information with mail voter registration application.

(a) On or after January 1, 2003, any person who is applying, by mail, to register to vote for the first time in this state may submit as part of such voter registration application: (1) A copy of a current and valid photo identification, (2) a copy of a current utility bill, bank statement, government check, paycheck or government document that shows the name and address of the voter, (3) a valid Connecticut motor vehicle operator's license number, or (4) the last four digits of the individual's Social Security number. Members of the armed forces and persons entitled to use the federal post card application for absentee ballots under section 9-153a are not required to provide identification when registering by mail. No information submitted as part of a voter registration application under this subsection shall be subject to disclosure under the Freedom of Information Act pursuant to chapter 14, except for the name, address, date of birth and telephone number of the applicant.

(b) If an individual submits such information pursuant to this section as part of the individual's voter registration application and, with respect to subdivision (3) or (4) of subsection (a) of this section, the registrars of voters are able to match the information submitted with an existing Connecticut identification record bearing the same number, name and date of birth as provided, such individual shall not be required to produce identification when voting in person or by absentee ballot and may sign a statement as described in subparagraph (B) of subdivision (2) of subsection (a) of section 9-261 in lieu of presenting identification when voting in person.

(c) Any additional documentation submitted as part of the voter registration application pursuant to this section may be destroyed by the registrars of voters after verification pursuant to the Help America Vote Act, P.L. 107-252, as amended from time to time.

(d) If an individual described in subsection (a) of this section does not submit the identification described in subsection (a) of this section as part of the individual's application for admission as an elector, when the individual has entered the polling place in an election for federal office, the individual shall present: (1) A current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. If an individual does not meet the requirements of this subsection in an election for federal office, such individual may cast a provisional ballot prescribed under sections 9-232i to 9-232o, inclusive.

(e) If an individual described in subsection (a) of this section does not submit the identification described in subsection (a) of this section as part of the individual's application for admission as an elector, and if the individual votes by absentee ballot in an election for federal office, the individual shall enclose in the outer absentee ballot envelope, and not in the inner envelope with the ballot: (1) A copy of a current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter. If an individual does not meet the requirements of this subsection in an election for federal office, such individual's absentee ballot shall be processed in accordance with the provisions of subdivision (2) of subsection (d) of section 9-150a and treated as a provisional ballot for federal office only, pursuant to sections 9-232i to 9-232o, inclusive.

(June 30 Sp. Sess. P.A. 03-6, S. 90; P.A. 05-188, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004; P.A. 05-188 amended Subsec. (a) to prohibit disclosure of information submitted as part of application, except for name, address, date of birth and telephone number of applicant, effective July 1, 2005.

See Sec. 9-232i for definition of “election for federal office”.



Section 9-24 - Admission as electors of persons in armed forces; definitions.

As used in sections 9-25 to 9-31, inclusive, the term “members of the armed forces” shall include members of the Army, Navy, Marine Corps, Coast Guard, Air Force or Merchant Marine of the United States, or any of their respective components.

(1949 Rev., S. 1022; 1953, S. 526d; P.A. 73-630, S. 7, 19.)

History: P.A. 73-630 deleted provision concerning period of residency.



Section 9-25 - Admission of members of the armed forces as electors.

The town clerk or assistant town clerk or either registrar of voters or deputy or assistant registrar, on any week day and at any time before five o'clock p.m. on the last week day before any regular election, when requested in writing by any member of the armed forces desiring to be made an elector, or by any former member of the armed forces discharged therefrom within the calendar year immediately preceding such request, may forthwith examine the qualifications of such person and admit him to the elector's oath if he is qualified.

(1949 Rev., S. 1021; 1953, S. 527d; 1969, P.A. 718, S. 1; P.A. 75-9, S. 1, 2.)

History: 1969 act added provision for former member of armed forces discharged within calendar year immediately preceding request to be eligible for special session; P.A. 75-9 substituted town clerk and other officials for board of admission, deleted “hold a special session” leaving provision to examine qualifications forthwith.



Section 9-25a - Definitions.

As used in this section and sections 9-26 and 9-28, “armed forces” has the meaning provided in section 27-103; “member of the Merchant Marine” means a person, other than a member of the armed forces, employed as an officer or member of the crew of a vessel documented under the laws of the United States, or of a vessel owned by the United States, or of a vessel of foreign-flag registry under charter to or control of the United States, or a person, other than a member of the armed forces, enrolled with the United States for employment, or for training for employment, or maintained by the United States for emergency relief service, as an officer or member of the crew of any such vessel, but does not include persons so employed, or enrolled for such employment or for training for such employment, or maintained for such emergency relief services, on the Great Lakes or the inland waterways; “dependent” means any person who in fact is dependent; and “induction into the armed forces” shall be construed to include the latest reenlistment in the armed forces.

(1963, P.A. 403, S. 1; February, 1965, P.A. 210; P.A. 73-630, S. 8, 19; P.A. 81-350, S. 7, 17; P.A. 93-384, S. 19, 28; P.A. 14-122, S. 83.)

History: 1965 act defined “induction into the armed forces”; P.A. 73-630 added “bona fide” to residence and clarified “town in this state in which he last resided” with respect to spouse or dependent; P.A. 81-350 eliminated a definition of the term “town in this state in which he last resided”; P.A. 93-384 deleted provision applying definitions to Sec. 9-27, effective January 1, 1994; P.A. 14-122 made technical changes.



Section 9-26 - Application of member of armed forces or related group or person temporarily residing outside of the United States who is unable to appear in person.

Any person who, because of service in the armed forces, membership in the United States Merchant Marine, membership in a religious or welfare group or agency attached to and serving with the armed forces or civilian employment with the United States or because he is a spouse or dependent of any such person, and any person who because of temporary residence outside the territorial limits of the several states of the United States and the District of Columbia, may, at any time, in the manner and upon a form prescribed by the Secretary of the State, make application, in person or by mail, to the town clerk of such town for such examination and for admission as an elector. Upon such form, signed by the applicant, he shall state under penalties of perjury, his name, bona fide residence by street and number, if any, in such town and date of birth, and that he is, at the time of making such application, a citizen of the United States. He shall also state that he is (1) a member of the armed forces, of the merchant marine or of a religious or welfare group or agency attached to and serving with the armed forces, (2) a civilian employee of the United States, (3) a spouse or dependent of any person described in subdivision (1) or (2), or (4) a person temporarily residing outside the territorial limits of the several states of the United States and the District of Columbia. The person shall also state the date of his induction into such armed forces or the date of his joining the merchant marine or such religious or welfare group or agency or of his entering United States employment or moving temporarily outside the territorial limits of the several states of the United States and the District of Columbia; whether his privileges as an elector are forfeited by reason of conviction of crime; and whether he is, at the time of making such application, registered as an elector in any other town in this or any other state. The application form shall provide for application for enrollment in any political party and shall indicate that such enrollment is optional. No Social Security number on any such form filed prior to January 1, 2000, may be disclosed to the public or to any governmental agency. The town clerk may accept such fully completed form as evidence of the qualifications of the applicant to be admitted as an elector. The application for admission as an elector shall include a statement that (A) specifies each eligibility requirement, (B) contains an attestation that the applicant meets each such requirement and (C) requires the signature of the applicant under penalty of perjury. In lieu of the application form prescribed by the secretary under this section, any such person may apply for registration and enrollment on the federal postcard application form provided pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time, or any other applicable law.

(1949 Rev., S. 1023; 1953, S. 528d; 1961, P.A. 266, S. 3; 1963, P.A. 403, S. 2; February, 1965, P.A. 407, S. 9; 1967, P.A. 390, S. 3; 1969, P.A. 694, S. 3; 1972, P.A. 264, S. 3; P.A. 73-630, S. 11, 19; P.A. 79-366, S. 1; P.A. 80-281, S. 5, 31; P.A. 81-350, S. 8, 17; 81-472, S. 7, 159; P.A. 82-472, S. 25, 183; P.A. 83-391, S. 6, 24; P.A. 93-30, S. 10, 14; 93-230, S. 3, 8; 93-384, S. 20, 28; P.A. 94-121, S. 20, 33; P.A. 99-268, S. 42, 46; P.A. 00-169, S. 22.)

History: 1961 act added requirement that, if applicant acquired citizenship by reason of being born abroad of a United States citizen parent or through the naturalization of a parent or spouse, he must present evidence of citizenship as prescribed in Sec. 9-27; 1963 act extended absentee admission privilege to members of the United States merchant marine and of religious or welfare groups or agencies attached to and serving with the armed forces, to civilian employees of the United States and to spouses or dependents of any such persons and provided that attestation of the application form may be executed by a consul, vice consul or deputy consul representing the United States in a foreign country in addition to a commissioned officer in the armed forces; 1965 act amended requirement for information on length of time in residency to include only in such town; 1967 act deleted requirement in case of married woman for information on the date of marriage and birthplace of husband, added requirement for information on maiden name and deleted requirement for applicant who was foreign born to furnish documentary evidence of citizenship, effective January 1, 1968; 1969 act changed reading requirements to any article of the constitution or any section of the statutes; 1972 act changed inability to appear before board for admission to inability to appear at office of town clerk or registrars or at any session of the board, and further provided for town clerk rather than board to accept fully completed form, effective January 1, 1973; P.A. 73-630 deleted certain provisions applying only to spouses or dependents and deleted requirement that form contain attestation concerning the ability to read the English language; P.A. 79-366 deleted requirement for information as to single or married status, and, if married woman, name of husband and maiden name; P.A. 80-281 added provision that members of the armed forces or merchant marine and their spouses and dependents may use the federal postcard application form in lieu of form prescribed and that failure of applicant to take elector's oath of Connecticut on such postcard application will not invalidate the application; P.A. 81-350 clarified that application is to be made to the clerk or board for admission of electors of the town in which the applicant is a bona fide resident at the time of application; P.A. 81-472 and P.A. 82-472 made technical corrections; P.A. 83-391 deleted references to sessions of board for admission of electors and provided for administration of elector's oath in a foreign country by any American citizen; P.A. 93-30 updated reference to federal act, effective July 1, 1993; P.A. 93-230 added provisions re request for applicant to furnish his Social Security number, effective January 1, 1994; P.A. 93-384 extended provisions of section to persons having temporary residence outside the United States and the District of Columbia, provided for application form to be prescribed by secretary of the state instead of the form prescribed in Sec. 9-27, required form to provide for application for enrollment and required applicant to complete form and self-administer oath under penalties of false statement instead of taking oath before an official, effective January 1, 1994; P.A. 94-121 repealed applicability to persons who expect to be unable to appear in person for examination, substituted “penalties of perjury” for “penalties of false statement”, repealed requirement that applicant state birthplace and requirements re elector's oath and added provision re statement required to be included in application, effective January 1, 1995; P.A. 99-268 repealed requirement that form include request for applicant to furnish Social Security number and extended prohibition on disclosure of Social Security numbers on forms to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 9-27 - Elector's oath.

Section 9-27 is repealed, effective January 1, 1995.

(1949 Rev., S. 1025; 1953, S. 529d; 1957, P.A. 441, S. 2; 1959, P.A. 684, S. 3; 1961, P.A. 232; 266, S. 4; 517, S. 5; 1963, P.A. 41; 96; 403, S. 3; February, 1965, P.A. 407, S. 3; 548, S. 2; 1967, P.A. 390, S. 4; 1969, P.A. 694, S. 4; 1972, P.A. 264, S. 4; P.A. 73-630, S. 12, 19; P.A. 79-366, S. 2; P.A. 81-350, S. 9, 17; May Sp. Sess. P.A. 92-1, S. 4, 7; P.A. 93-384, S. 21, 28; P.A. 94-121, S. 32, 33.)



Section 9-27a - Enrollment application sent to applicant for absentee admission.

Section 9-27a is repealed.

(1972, P.A. 264, S. 1; P.A. 81-350, S. 16, 17.)



Section 9-28 - Town clerk to mail forms.

Either registrar of any town may, in writing, direct the town clerk to mail a copy of the form prescribed in section 9-26, with an envelope for its return, to the last-known address of any person who, in the opinion of such registrar possesses the qualifications required of an applicant for admission as an elector under the provisions of section 9-26, and the town clerk shall forthwith comply with such direction. Upon request to the town clerk by any person, a copy of such form, with an envelope for its return, shall be mailed by the town clerk to any member of the armed forces, of the merchant marine or of any religious or welfare group or agency attached to and serving with the armed forces or any civilian employee of the United States employed outside of this state or to the spouse or a dependent of any of such persons or to any person temporarily residing outside the territorial limits of the several states of the United States and the District of Columbia, or it may be delivered in person if so requested.

(1949 Rev., S. 1026; 1953, S. 530d; 1963, P.A. 403, S. 4; P.A. 73-630, S. 9, 19; P.A. 93-384, S. 22, 28.)

History: 1963 act extended provision to groups allied with armed forces, U.S. civilian employees, spouses and dependents; P.A. 73-630 deleted requirement that extract from Connecticut constitution and statutes be mailed with the form; P.A. 93-384 deleted references to Sec. 9-27 and required mailing of form to “any person temporarily residing outside the territorial limits of the several states of the United States and the District of Columbia”, effective January 1, 1994.



Section 9-29 - Printing and distribution of forms.

The Secretary of the State shall cause to be printed, at the expense of the state, a sufficient quantity of such forms and envelopes and shall distribute to each town such number of copies thereof as the town clerk thereof requests or as the Secretary of the State deems sufficient.

(1949 Rev., S. 1027; 1953, S. 531d; P.A. 73-630, S. 10, 19.)

History: P.A. 73-630 deleted requirement for printing of extracts from the constitution and statutes.



Section 9-30 - Action by town clerk. Notice. Appeal from rejection of application.

All such applications shall be examined by the town clerk and, after such examination, he shall decide upon the right of the applicant to be admitted as an elector. If the town clerk decides that such applicant possesses all the qualifications required by law of applicants for admission as electors, he shall so certify, in writing, upon the form submitted by such applicant, who shall thereupon be an elector and shall be so advised in writing by the clerk. Said clerk shall forthwith notify, by mail, any person whose application to be admitted as an elector under the provisions of sections 9-26 to 9-29, inclusive, is denied, with his reasons therefor. The applicant may appeal the rejection of his application under section 9-31l.

(1949 Rev., S. 1024; 1953, S. 532d; 1972, P.A. 264, S. 2; P.A. 81-350, S. 14, 17.)

History: 1972 act deleted references to board for admission substituting the town clerk therefor; P.A. 81-350 amended section to delete reference to reexamination and refer to appeal under Sec. 9-31l.



Section 9-31 - Application of other statutes.

All provisions of the general statutes relating to electors, not inconsistent with the provisions of sections 9-24 to 9-30, inclusive, shall apply to electors admitted under the provisions of said sections, except that the provisions of section 9-21 shall not apply to electors admitted under the provisions of sections 9-26 to 9-30, inclusive.

(1949 Rev., S. 1028; 1953, S. 533d.)



Section 9-31a - Special admission procedures for permanently physically disabled persons.

(a) As used in this section and section 9-31b, “permanently physically disabled person” means a person who, by reason of a major defect or infirmity of body, whether congenital or acquired by accident, injury or disease, is permanently physically incapacitated to a degree that prevents him and will continue to prevent him from appearing in person at the office of the town clerk or registrars of the town where he temporarily or permanently resides.

(b) Any permanently physically disabled person may, in the manner prescribed under this section and upon a form as prescribed under section 9-31b, apply to the town clerk or either registrar of voters of such town for examination and admission as an elector of any Connecticut town. (1) In the case of a permanently physically disabled person whose qualifications as to age, citizenship or residence in such town are attained on or before the last session for admission of electors prior to an election to be held in the town, the application shall be submitted so that it will be received by such town clerk or either registrar of voters not later than such last session. Upon receipt of the application, the town clerk or either registrar of voters shall notify the applicant of the day, and the hour, such day to be within ten days of the receipt of the application, at which an admitting official shall meet with the applicant at the temporary or permanent residence of the applicant. (2) In the case of a permanently physically disabled person whose qualifications as to age, citizenship or residence in such town are attained after the last session for admission of electors prior to an election to be held in the town, the application shall be submitted so that it will be received by such town clerk or either registrar of voters not later than the opening of the limited session for the admission of electors held, under section 9-17, on the last weekday prior to the election. Upon receipt of the application, the town clerk or either registrar of voters shall notify the applicant of the day, and the hour, such day and hour to be not later than 5:00 p.m. on the last weekday before the election, at which an admitting official shall meet with the applicant at the temporary or permanent residence of the applicant.

(c) Such admitting official shall meet at the appointed time with the applicant for the purpose of examining his qualifications as an elector and for the purpose of admitting him as an elector if the applicant is found qualified. Such official shall make available to the applicant at such time, upon request, a copy of the statement that specifies each eligibility requirement and contains an attestation that the applicant meets each such requirement (1) in video form in accordance with procedures established by the registrars of voters and (2) in braille, large print and audio form. Such official shall provide the applicant with a written notice of approval or disapproval at that time, except as otherwise provided in section 9-19e. Any person making application for registration under this section shall be entitled to the privileges of an elector and party enrollment, if applicable, from the time such application for admission as an elector is approved by the town clerk or registrars of voters of his voting residence.

(1959, P.A. 200, S. 1, 2, 5; 1969, P.A. 198, S. 1; 1971, P.A. 768, S. 10; P.A. 75-567, S. 59, 80; P.A. 83-391, S. 7, 24; P.A. 84-319, S. 8, 49; P.A. 85-613, S. 89, 154; P.A. 88-48, S. 3; P.A. 89-234, S. 2; P.A. 91-351, S. 25, 28; P.A. 94-121, S. 21, 33.)

History: 1969 act provided that application by mail may be made to either registrar as well as town clerk, to be mailed so as not to be received later than three weeks, in lieu of three months, prior to next regular election and that upon receipt, applicant to be notified of day and hour within two weeks, in lieu of two months, of receipt at which time, at place of confinement applicant to be examined by either town clerk or a registrar and made admission conditioned on approval of application by board; 1971 act added “at the office of the town clerk or registrars” to any session held by board, as places where physical incapacity prevents attendance, substituted admitting official for town clerk or registrars and deleted reference to admission subject to approval of board; P.A. 75-567 deleted reference to Sec. 9-31c re applicability of definitions; P.A. 83-391 eliminated references to board for admission of electors and to Secs. 9-16 and 9-22; P.A. 84-319 amended section to provide uniformity in statutes pertaining to on-location admissions sessions for handicapped persons, students and patients at hospitals and nursing homes; P.A. 85-613 made technical changes; P.A. 88-48 divided section into Subsecs. And added Subsec. (b)(2) establishing procedure for admission of permanently physically disabled persons after last session for admission prior to election; P.A. 89-234 amended Subsec. (c) to require admitting official to make elector's oath available in video, braille, large print and audio form; P.A. 91-351 substituted “ten days” for “two weeks” in Subsec. (b); P.A. 94-121 amended Subsec. (c) by substituting “admitting him as an elector” for “administering the elector's oath” and “statement that specifies each eligibility requirement and contains an attestation that the applicant meets each such requirement” for “elector's oath”, effective January 1, 1995.



Section 9-31b - Application form.

Such application shall be in form substantially as follows:

APPLICATION OF PERMANENTLY PHYSICALLY DISABLED
PERSON FOR ADMISSION AS AN ELECTOR

To the Town Clerk of the town of .... or to the registrar of voters of the .... Party of the town of .... I hereby apply for admission as an elector:

(1) My name is .... (last name) (first name) (initial).

(2) My bona fide residence is .... (street and number), but I am presently residing at .... (street, number and town if different from residence above).

(3) I am a permanently physically disabled person and my permanent physical disability prevents me and will continue to prevent me from appearing in person at your office.

(4) I am a United States Citizen who has attained the age of eighteen and my electoral privileges are not forfeited by reason of conviction of any disfranchising crime.

Dated at ...., Connecticut, this .... day of ...., 20...

.... (Signature of Applicant)

(1959, P.A. 200, S. 3; 684, S. 4; February, 1965, P.A. 407, S. 4; 1967, P.A. 390, S. 5; 1969, P.A. 198, S. 2; 1971, P.A. 768, S. 11; 871, S. 65; P.A. 73-630, S. 17, 19; P.A. 78-153, S. 8, 32; P.A. 83-391, S. 8, 24; P.A. 84-319, S. 9, 49.)

History: 1965 act deleted section of form for continuous residence in Connecticut; 1967 act deleted date of marriage and birthplace of husband and whether husband alien or native born in reference to married women, added provision to include maiden name and deleted provision for occupation, effective January 1, 1968; 1969 act changed title of application by deleting “for special session” and adding “of permanently physically disabled person” and added “or to the registrar of voters of the ... Party of the town of ....” to the address line; 1971 acts added provision in form for recital of incapacity to prevent applicant from appearing in person at office of town clerk and registrars of voters as well as session held by board, substituted penalty of false statement for penalty of perjury; P.A. 73-630 substituted “my bona fide residence is” for “I reside at”; P.A. 78-153 removed section where marital status to be checked, also section where married woman to indicate name of husband and maiden name, effective January 1, 1979; P.A. 83-391 deleted reference to board for admission of electors; P.A. 84-319 amended section to provide uniformity in statutes pertaining to on-location admission sessions for handicapped persons, students and patients at hospitals and nursing homes; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-31c - Physician's certificate.

Section 9-31c is repealed.

(1959, P.A. 200, S. 4; 1961, P.A. 144, S. 1; 1969, P.A. 198, S. 3; 1971, P.A. 768, S. 12; 871, S. 66; P.A. 75-83, S. 2.)



Section 9-31d - Town clerk or registrar to provide forms.

The form of application provided for in section 9-31a shall be provided by the town clerk or either registrar of voters of the town in which the individual desiring to make application resides.

(1961, P. A. 144, S. 2; 1969, P.A. 198, S. 4; P.A. 75-83, S. 1.)

History: 1969 act added either registrar of voters as providing application form; P.A. 75-83 deleted provision for physician's certificate.



Section 9-31e to 9-31k - Transfer of voting privileges between towns. Application for transfer and enrollment. Cancellation of registration in prior town. Town clerk's compensation. Reexamination of rejected applicant. Appeal from decision of admitting official.

Sections 9-31e to 9-31k, inclusive, are repealed.

(1963, P.A. 392, S. 1–5; 1971, P.A. 768, S. 14–16; P.A. 79-143, S. 4; P.A. 81-350, S. 16, 17.)



Section 9-31l - Appeals of decisions re right of person to be or remain an elector.

(a)(1) A person who is denied admission as an elector may appeal a decision of an admitting official of a town concerning the right of such person to be or remain an elector. Any such appeal shall be made to the registrars of voters of such town, except that if the admitting official who made such decision is a registrar of voters, the appeal shall be made to the board for admission of electors of such town.

(2) Notice of an appeal shall be in writing and delivered to the registrars or to the board for admission of electors. Within seven days after receipt of a notice of appeal, the registrars or the board, as the case may be, shall give written notice of the time and place where such appeal will be heard to the appellant and to the admitting official whose decision is the subject of the appeal. Such appeal shall be heard within twenty-one days after notice of the appeal is delivered to the registrars or the board. Neither a registrar whose decision is the subject of the appeal nor a registrar who is an appellant shall be a voting member of the board which hears the appeal.

(3) The registrars or the board may receive sworn testimony and any other evidence relating to the qualifications of such person to be or remain an elector.

(4) Within seven days after hearing an appeal, the registrars or the board shall render a decision and shall send written notice of the decision to the appellant and the admitting official whose decision was the subject of the appeal.

(b) (1) The person whose right to be or remain an elector is in dispute may appeal the decision of the registrars or the board for the admission of electors under subsection (a) of this section to the State Elections Enforcement Commission. If an appeal is not made to the commission as provided in this subsection, the decision of the registrars or the board shall be final.

(2) Any such appeal shall be in writing and filed with the State Elections Enforcement Commission at its principal offices not later than fourteen days following the decision of the registrars or the board. A copy of any such notice of appeal shall also be delivered within such time to the registrars or the board that rendered the decision under subsection (a) of this section.

(3) The registrars or the board shall, not later than ten days after receipt of a copy of the notice of appeal, deliver the record of the hearing of the registrars or board under subsection (a) of this section to the commission.

(4) The commission shall hear such appeal not later than twenty-one days after notice of appeal is filed with the commission. Such hearing shall be conducted in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a. The commission may consider the record of the hearing delivered by the registrars or the board and may examine witnesses, documents and any other evidence that it determines may have a bearing on the proper determination of the issues brought on appeal. The commission's hearing shall be recorded.

(5) The commission shall render its decision not later than sixty days after the close of its hearing, except that an extension of time may be granted by the commission upon application of any party that sets forth circumstances that the commission determines is appropriate to granting an extension of time. The commission may also initiate an extension of time for rendering its decision, after written notice to the parties, provided all of the parties before the commission give their prior written consent.

(6) The decision of the commission shall determine the person's right to be or remain an elector. If any such decision is adverse to such individual's right, the commission shall order both registrars to remove the elector's name from the town's active and inactive registry list and any enrollment list. Any person whose name has been so removed may reapply for admission as an elector with the registrars of voters of the same town at any time. If such application is made within four years after the commission's decision, both registrars may approve such application only after they find that there has been a substantial change in the circumstances that provided the basis for the commission's decision and that the individual is eligible to be an elector. Registrars who approve an individual's application for admission within this time period without a substantial change in circumstances may be subject to a civil penalty imposed by the commission in accordance with subdivision (2) of subsection (a) of section 9-7b if the commission determines, following a written complaint filed with the commission pursuant to said section 9-7b, that the registrars' action was without good cause and constitutes a wilful violation of a prior order of the commission.

(P.A. 81-350, S. 1, 17; P.A. 05-235, S. 7; P.A. 06-196, S. 51.)

History: P.A. 05-235 redesignated existing Subsec. (a) as Subsec. (a)(1), redesignated existing Subsecs. (b), (c) and (d) as Subdivs. (2), (3) and (4), respectively, of Subsec. (a), amended Subsec. (a)(2) to prohibit a registrar who is an appellant from being a voting member of the board hearing the appeal, made conforming changes throughout Subsec. (a) and added new Subsec. (b) allowing appeal of decision of registrars or board to State Elections Enforcement Commission, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (b)(4), effective June 7, 2006.



Section 9-32 - Canvass to ascertain changes of residence.

(a) In each municipality the registrars, between January first and May first, annually, shall cause either (1) a complete house to house canvass to be made in person of each residence on each street, avenue or road within such municipality, (2) a complete canvass to be made by mail of each residence located on each street, avenue or road within such municipality, provided, upon agreement of both registrars, the National Change of Address System of the United States Postal Service may be used instead of such mailing, (3) a complete canvass to be made by telephone of each residence located on each street, avenue or road within such municipality, or (4) a complete canvass of each residence within such municipality by any combination of such methods, for the purpose of ascertaining the name of any elector formerly residing on such street, avenue or road who has removed therefrom; provided in the odd-numbered years, no canvass need be conducted by the registrars in a town which holds its regular municipal election on the first Monday of May in odd-numbered years. The Secretary of the State shall adopt regulations in accordance with the provisions of chapter 54 setting forth the procedure to be followed in conducting any such canvass by either mail or telephone.

(b) No elector's name shall be removed from the registry list, pursuant to section 9-35, unless (1) the elector confirms in writing that the elector has moved out of the municipality, or (2) the elector has been sent, by forwardable mail, a notice and a postage prepaid preaddressed return card in accordance with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, four years prior to removal from the registry list and such elector has failed to respond and has not restored the elector's name to the active registry list under section 9-42 or voted in an election or primary in the municipality during the period beginning on the date of the notice and ending four years later. If a registrar or a registrar's designee conducts a telephone canvass, a telephone call by any such person shall constitute an attempt to contact the elector only if the elector's household has a published telephone number and the telephone is in operating order. If a registrar, or a registrar's designee, during a telephone canvass contacts a telecommunication device for the deaf in an elector's household, such call shall not constitute an attempt to contact the elector unless the registrar, or the registrar's designee, uses a similar device or uses a message relay center. No elector's name shall be removed from the active registry list pursuant to said section 9-35 as a result of information obtained during a telephone canvass, unless the registrar believes such information is reliable and sufficient to enable the registrar to determine if the elector is entitled to remain on the list under the provisions of this chapter.

(c) During any such canvass, a canvasser may distribute nonpartisan literature, prescribed by the Secretary of the State, which describes opportunities for voter registration. No Social Security number obtained by the registrars during the canvass prior to January 1, 2000, may be disclosed to the public or to any governmental agency. Each municipality shall provide its registrars of voters with funds sufficient to conduct the annual canvass in accordance with the requirements of this section. Not later than the thirtieth day following each regular election held in a municipality, the registrars of the municipality shall file with the Secretary of the State a certificate that the canvass was conducted prior to the election in accordance with the requirements of this section. The certificate shall be on a form prescribed by the Secretary of the State, shall specify the method or methods by which, and the date or dates on which, the canvass was conducted, and shall be signed under penalty of false statement by all registrars of voters of the municipality.

(1949 Rev. S. 1001; 1953, S. 534d; 1967, P.A. 55; 831, S. 7; 1969, P.A. 76; P.A. 75-7, S. 1, 2; P.A. 80-379, S. 1, 3; P.A. 82-426, S. 2, 14; P.A. 83-475, S. 5, 43; P.A. 87-382, S. 4, 55; P.A. 88-37, S. 1; 88-193; P.A. 90-156, S. 4, 11; P.A. 93-384, S. 8, 28; P.A. 94-121, S. 22, 33; P.A. 99-268, S. 43, 46; P.A. 00-66, S. 17; 00-169, S. 22.)

History: 1967 acts deleted application limited to municipalities having population of more than 5,000 and in later act provided for P.A. 55 to take effect with respect to elections held on or after January 1, 1968; 1969 act added requirement that the canvass be made house to house and in person; P.A. 75-7 further provided that canvasser be permitted to distribute nonpartisan literature prescribed by the secretary of the state on opportunities for voter registration; P.A. 80-379 provided for canvass by mail as an alternative, under regulations to be adopted by the secretary of the state, effective January 1, 1981; P.A. 82-426 amended section to allow canvass by combination of mail and personal contact in new Subdiv. (3); P.A. 83-475 established earlier date for conducting canvass, required municipalities to provide registrars with sufficient funds to conduct canvass and required registrars to certify that canvass has been conducted; P.A. 87-382 substituted “one hundred eighty days” for “six months” and “the thirtieth day” for “one month”; P.A. 88-37 added a new Subdiv. (3) authorizing a telephone canvass, renumbered the remaining subdivision and added the provision concerning canvass requirements prior to removal of a name from the registry list; P.A. 88-193 amended the section by making technical changes and added the provision re deaf electors; P.A. 90-156 added Subpara. (B), allowing elector's name to be removed from registry list if registrar receives signed notice of canvass card, indicating that elector has moved out of municipality; P.A. 93-384 amended Subdiv. (2) to authorize registrars to use National Change of Address System instead of mailing, included said system as one of the two methods of contacting an elector required before his name may be removed from list and added provisions re request for elector to furnish his Social Security number, effective January 1, 1994; P.A. 94-121 substituted “between January first and May first, annually” for “within the period of one hundred eighty days before the Tuesday of the fifth week before each regular election to be held in such municipality”, substituted “in the odd-numbered years, no canvass need be conducted by the registrars in a town which holds its regular municipal election on the first Monday of May in odd-numbered years” for “not more than one such canvass need be made in any municipality in any period of twelve consecutive months”, and substantially revised conditions for removing elector's name from registry list, effective January 1, 1995; P.A. 99-268 repealed requirement that registrars, during the canvass, request elector to provide Social Security number and extended prohibition on disclosure of Social Security numbers obtained during canvass to the public or to any governmental agency, effective January 1, 2000; P.A. 00-66 divided section into Subsecs. and made technical changes; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

Cited. 28 CS 362.



Section 9-33 and 9-34 - Record of applicants; change of name of married woman. Hours of sessions of registrars.

Sections 9-33 and 9-34 are repealed.

(1949 Rev., S. 1010, 1013; 1953, S. 535d, 536d; 1963, P.A. 645, S. 4; 1967, P.A. 559, S. 4; P.A. 79-363, S. 37, 38; P.A. 83-213, S. 11.)



Section 9-35 - Making and arrangement of preliminary list. Active and inactive registry lists. Removal of names. Change of address within municipality.

(a) The registrars, on the Tuesday of the fifth week before each regular election, shall be in session for the purpose of completing a correct list of all electors who will be entitled to vote at such election. Such registry list shall consist of an active registry list and an inactive registry list. Such session shall be held during such hours between nine o'clock a.m. and five o'clock p.m. as the registrars find necessary to complete the list. Notice of such session shall be given at least five days before the session by publication in a newspaper having a circulation in such municipality, if any, and by posting on the signpost therein, if any, or at some other exterior place near the office of the town clerk. Such publication shall not be required to be in the form of a legal advertisement.

(b) At such session and on any day except on the day of an election or primary, the registrars shall remove from the list the name of each elector who has died, who has been disfranchised or who has confirmed in writing that the elector has moved out of the municipality, except electors entitled to remain on such list under the provisions of this chapter. An elector shall be deemed to have confirmed in writing that the elector has moved out of the municipality if (1) the elector has submitted a change of address form for purposes of a state motor vehicle operator's license, unless the elector states on the form that the change of address is not for voter registration purposes, (2) the elector has submitted a change of address form to a voter registration agency, as defined in section 9-23n, and such agency has provided such change of address to the registrars of voters, or (3) the registrars of voters have received a cancellation of previous registration from any other election official indicating that such elector has registered as an elector outside such municipality.

(c) Whenever the registrars of voters of a town remove from the registry list the name of an elector who has submitted a change of address to the Commissioner of Motor Vehicles or a voter registration agency under subdivision (1) or (2) of subsection (b) of this section, indicating that the elector has moved out of such town, the registrars shall send the elector, by forwardable mail to the elector's former address from such list or current address in the new town, (1) a notice of removal, (2) information explaining how to have the elector's name restored to such list, which shall be in a form prescribed by the Secretary of the State, and (3) a mail-in voter registration application which can be used by the elector to apply for admission as an elector in the new town. If such notice, information and application are sent to the elector's former address and are returned undeliverable, the registrars shall mail such documents to the elector's address in the new town.

(d) The registrars shall enter the names on such list by street and number of the house, when the houses are numbered, so that there shall be entered on the list first, the street, avenue or road; second, the number of the house or residence in numerical order or, if the registrars of any town find it more convenient, by odd and even numbers in numerical order; and third, the names of the electors in such house in alphabetical order. The names of any electors who cannot be so listed shall be listed alphabetically in the voting district wherein any such elector is a bona fide resident. The registrars of voters may consecutively number the names on the registry list, may include voter identification numbers for the names on the registry list, and may include a mark, as prescribed by the Secretary of the State, next to the name of each first-time registrant on the system who registers to vote on or after January 1, 2003, and does not provide identification with his or her mail-in voter registration application as provided in the Help America Vote Act, P.L. 107-252, as amended from time to time, provided such list shall comply in all respects with the requirements of law other than for the addition of such numbers and marks. The registrars shall not use Social Security numbers for any such voter identification numbers.

(e) In any case in which the registrars have obtained reliable information of an elector's change of address within the municipality, the registrars shall enter the name of such elector on the registry list at the place where the elector then resides, provided, if such reliable information is the National Change of Address System of the United States Postal Service, the registrar shall change the registry list and send the elector a notice of the change by forwardable mail and a postage prepaid preaddressed return form by which the elector may verify or correct the address information. If during the canvass the registrars determine that an elector has moved out of the municipality and such elector has not confirmed in writing that the elector has moved out of the municipality, the registrars shall, not later than May first, send to the elector, by forwardable mail, a notice required by the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, together with a postage prepaid preaddressed return card on which the elector may state the elector's current address. In the year of a presidential preference primary, the registrars shall send such notice not earlier than the date of such primary. If the registrar does not receive the return card within thirty days after it is sent, the elector's name, including the name of an elector who has not voted in two consecutive federal elections, shall be placed on the inactive registry list for four years. At the expiration of such period of time on the inactive registry list, such name shall be removed from the registry list. If such elector applies to restore the elector's name to the active registry list or votes during such period, the elector's name shall be restored to the active registry list. Such registrars shall retain a duplicate copy or record of each such notice in their office or, if the registrars do not have a permanent office, in the office space provided under section 9-5a, and shall note on such duplicate copy or record the date on which such notice was mailed. In each municipality, any elector, upon change of residence within the municipality, may cause the elector's registration to be transferred to the elector's new address by presenting to the registrars a new application for voter registration. The registrars shall thereupon enter the elector's name on the list at the elector's new residence; provided no transfer of registration shall be made on the registry list on election day without the consent of each registrar.

(1949 Rev., S. 1001; 1953, 1955, S. 537d; 1961, P.A. 61; 1963, P.A. 174; 645, S. 5; P.A. 75-287, S. 1; P.A. 77-283, S. 1; P.A. 79-189, S. 4, 9; P.A. 83-213, S. 4; 83-391, S. 9, 24; 83-475, S. 6, 43; P.A. 84-146, S. 4; P.A. 88-37, S. 2; 88-48, S. 4, 5; P.A. 89-19, S. 1, 4; P.A. 94-121, S. 23, 33; P.A. 97-154, S. 24, 27; P.A. 98-67, S. 1, 10; P.A. 99-112, S. 5; P.A. 00-66, S. 18; P.A. 02-130, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 93; P.A. 13-290, S. 1.)

History: 1961 act added requirement that notice of removal of an elector's name must specify the cause of removal and voting privileges to which elector is entitled; 1963 acts made technical change in language; P.A. 75-287 added provision that at any time prior to the session held on the Tuesday of the fifth week the registrars may notify an elector that his name will be removed from the registry list 60 days after the sending of the notice unless a transfer or continuance is effected except that if notice is sent within 60 days of that session, the name will be removed at that session and, unless a transfer or continuance is effected not later than 7 days before such election, the registration shall remain cancelled and also provided that if notice is sent within 60 days before the session on the third Saturday before a primary, the name shall be removed after such primary, further provided that where a registration within a municipality is being transferred to a new address no changes shall be made during the 5 days before a primary, caucus or convention; P.A. 77-283 changed wording but made no substantive change; P.A. 79-189 changed reference to “third Saturday” before a primary to “fourteenth day”; P.A. 83-213 deleted obsolete provisions concerning registrars' duties relating to making of preliminary registry list; P.A. 83-391 authorized removal of elector's name from registry list without notice if elector has indicated that he is no longer a bona fide resident of the municipality; P.A. 83-475 permitted change of address within municipality to be made on election day with permission of both registrars; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 88-37 authorized the registrar to publish a legal notice of an elector's removal as an alternative to sending a notice of removal if the notice of canvass was returned to the registrar marked undeliverable; P.A. 88-48 required session to be held “during such hours between nine o'clock a.m. and five o'clock p.m. as the registrars find necessary to complete the list” instead of “continuously from nine o'clock a.m. to five o'clock p.m.”; P.A. 89-19 deleted provision requiring list to be alphabetical in each municipality having population of less than 5,000; P.A. 94-121 specified that registry list consists of active and inactive lists, substantially modified procedures for removing electors' names from list and provided for certain electors' names to be placed on inactive list, effective January 1, 1995; P.A. 97-154 deleted provision specifying that four-year period, during which elector's name must be on inactive registry list, starts on date notice was sent, effective July 1, 1997; P.A. 98-67 authorized registrars to send notice of removal to elector's current address in the new town and to include voter identification numbers for names on registry list, effective July 1, 1998; P.A. 99-112 made technical changes; P.A. 00-66 divided section into Subsecs. and made technical changes; P.A. 02-130 amended Subsec. (a) to provide that publication of notice of registrars' session not required to be in form of legal advertisement, effective May 10, 2002; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) to allow registrars to include mark next to name of first-time registrant who does not provide identification with mail-in voter registration application, and amended Subsec. (e) to require inclusion of name of elector who has not voted in two consecutive federal elections on inactive registry list, effective January 1, 2004; P.A. 13-290 amended Subsec. (e) by making technical changes and by replacing provision requiring electors to make signed request to change an address with provision requiring electors to present a new application for voter registration, effective July 1, 2013.

See Secs. 54-240g and 54-240k re confidentiality of address of participant in address confidentiality program.

Cited. 231 C. 602.



Section 9-35a - Posting of names removed from registry list.

Immediately after the close of the session or immediately after the sending of notice of intended removal provided for in section 9-35, the registrars of voters shall post at the town hall or municipal building in the municipality in which they serve, in a place readily accessible to the public, a list of the names of the electors whose names were removed from the registry list at such session or will be removed on the date specified in section 9-35, together with the address of each such elector as it appeared on the registry list at the time the name was so removed. Together with such list, and as a part thereof, such registrars shall also cause to be posted a statement that complete information as to such removal and as to the privileges and remedies of those whose names were removed from the registry list is available from such registrars, specifying when and where such registrars are available for such purpose and, in the case of registrars of voters having office hours, specifying such office hours.

(1967, P.A. 613, S. 1; 1971, P.A. 94; P.A. 75-287, S. 2.)

History: 1971 act added “in a place readily accessible to the public”; P.A. 75-287 following “Immediately after the close of the session” added “or immediately after the sending of notice of intended removal” and further added, following “whose names were removed from the registry list at such session” “or will be removed on the date specified ...”.



Section 9-35b - Relinquishment of registration by elector.

Except during the period between the last session for the admission of electors prior to an election and the day following that election, any elector of any municipality who desires to relinquish his rights as an elector and to have his name erased from the registry list shall make a signed written request to the registrars of voters of such municipality. Upon receipt of such application, the registrars shall remove the elector's name from the registry list and any enrollment list. Any person whose name has been removed from the registry list pursuant to this section may reapply for admission as an elector at any time, without prejudice on account of such removal. In the event such person is admitted as an elector, the registrar of the municipality shall notify the registrars of the municipality where such person resided at the time of his relinquishment that his electoral privileges have been restored.

(P.A. 81-350, S. 2, 17; P.A. 85-207, S. 1; P.A. 94-121, S. 24, 33.)

History: P.A. 85-207 amended section to delete language which had limited electors' right to relinquish electoral privileges by requiring that relinquishment be for religious reasons; P.A. 94-121 repealed requirement that elector desiring to relinquish rights as an elector appear before either registrar and make application on form prescribed by secretary, effective January 1, 1995.



Section 9-35c - Names on inactive registry list not to be counted for computing required number of petition signatures, minimum percentage of voting electors.

Notwithstanding the provisions of sections 9-238, 9-406 and 9-436 and other provisions of the general statutes, the names of electors on the inactive registry list compiled under section 9-35 shall not be counted for purposes of computing the number of petition signatures required. Each elector on such inactive registry list who, in the determination of the registrars, has signed a petition pursuant to the general statutes, giving the same address as appears on the inactive registry list, shall forthwith be placed on the active registry list compiled under said section 9-35. Each such elector shall be counted for purposes of future computations of the number of signatures required on future petitions issued for other electoral events. The names of electors on the inactive registry list compiled pursuant to section 9-35 shall not be counted for purposes of computing the minimum percentage of the number of electors required in any charter or special act, if such charter or special act requires approval of a referendum by a minimum percentage of electors qualified on the last-completed registry list or has a similar requirement.

(P.A. 94-121, S. 8, 33; P.A. 96-134, S. 8, 9; P.A. 11-173, S. 1.)

History: P.A. 94-121 effective January 1, 1995; P.A. 96-134 added language re discounting names of electors on inactive registry list for purposes of computing minimum percentage of electors required in charter or special act, effective May 29, 1996; P.A. 11-173 deleted language re voting machines, effective July 13, 2011.



Section 9-36 - Availability of preliminary registry list. Distribution.

The list for which provision is made in section 9-35 shall be termed the preliminary registry list and such list shall be available in the office of the registrars of voters for public inspection and copies shall be made available for distribution by the registrars of voters. Whenever the registrars of voters are not in their office, such list shall be available at another municipal office. The registrars of voters shall, upon request, give to any candidate for election a copy of the preliminary registry list for each voting district for which such person is a candidate.

(1949 Rev., S. 1003; 1953, S. 538d; 1967, P.A. 227; 1971, P.A. 92; P.A. 89-19, S. 2, 4; P.A. 11-173, S. 2.)

History: 1967 act added “and shall be on file in such office until the printing of the next preliminary registry list”; 1971 act substituted “has been completed and filed” for “the printing of” and substituted in the order appearing “reproduced” for “printed” and “made available” for “printed”; P.A. 89-19 added provision requiring registrars to give copies of lists to general assembly candidates; P.A. 11-173 replaced provisions re completion and certification of list with provisions re availability of list and deleted references to General Assembly, effective July 13, 2011.



Section 9-37 - Final registry list. Availability of registrars of voters.

The registrars of voters or the assistant registrars of voters shall be available for at least one day during the fourteen-day period immediately before all elections for revisions and corrections of the preliminary list which, when completed, shall be termed “the final registry list” for such election. In each municipality, availability of the registrars of voters shall be the posted office hours in such municipality for the registrars of voters.

(1949 Rev., S. 1004; 1953, S. 539d; 1963, P.A. 202; P.A. 75-287, S. 3; P.A. 77-298, S. 1; P.A. 81-350, S. 10, 17; P.A. 83-391, S. 10, 24; P.A. 84-146, S. 5; P.A. 96-134, S. 2, 9; P.A. 11-173, S. 3.)

History: 1963 act placed the fixing of the number of sessions in the registrars rather than the selectmen; P.A. 75-287 added provision that any person whose name has been removed since the last regular election may apply to registrars to add his name to list and further provided that on the third Saturday before a primary, registrars shall hold an additional session to hear requests for adding names, having published notice of such session at least five days in advance; P.A. 77-298 added “fourteenth day” to “third Saturday before a primary” and changed “session” to “sessions”; P.A. 81-350 amended section to require registrars to post notice of sessions to revise and correct preliminary registry list at the office of the town clerk on and after July 1, 1981, and eliminated the procedure whereby electors were permitted to apply to the registrars to have a name added to or deleted from the registry list; P.A. 83-391 deleted reference to board for admission of electors; P.A. 84-146 made technical change re posting of notice on signpost; P.A. 96-134 deleted reference to mandatory session on the third Saturday before a primary and added provision that publication need not be in the form of a legal advertisement, effective May 29, 1996; P.A. 11-173 replaced former provisions with provisions re final registry list and availability of registrars, effective July 13, 2011.



Section 9-38 - Availability of final registry list. Updated registry list.

The registrars of voters in all towns shall produce a final registry list in accordance with the provisions of section 9-37 and certified by such registrars of voters to be correct. Such final registry list and an updated list that contains the names and addresses of electors to be transferred, restored or added to such list, shall be available in the municipal clerk's office not later than the day following the last day that an elector may make changes to the elector's registration and shall be available in the registrars of voters' office for public inspection. Whenever the registrars of voters are not in their office, such list shall be available at another municipal office.

(1949 Rev., S. 1008; 1953, S. 540d; 1963, P.A. 211; P.A. 78-153, S. 22, 32; P.A. 83-391, S. 11, 24; P.A. 99-276, S. 2, 15; P.A. 05-235, S. 28; P.A. 06-196, S. 52; P.A. 11-173, S. 4.)

History: 1963 act provided same time for filing list prior to state and town elections and gave towns of under 25,000 option of printing supplementary list or writing names on list; P.A. 78-153 substituted “for a period of two years” for “until the printing of the next such list”, effective January 1, 1979; P.A. 83-391 deleted reference to board for admission of electors; P.A. 99-276 added references to “or updated” list, effective January 1, 2000; P.A. 05-235 required that supplementary or updated list be deposited in town clerk's office not later than “fourth” rather than “sixth” day before election, effective January 1, 2006; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-173 replaced former provisions re deposit of final registry list and supplementary list with provisions re production, certification and availability of final registry list and re updated list and made a technical change, effective July 13, 2011.

See Sec. 9-172b re updated list for special election or referendum.



Section 9-39 - Distribution of copies of final registry list.

The registrars of voters of each municipality shall print copies of the final registry list for distribution in such municipality and in all the voting districts located therein. The registrars shall, upon request, produce for any candidate for election the final registry list for each voting district for which such person is a candidate and shall maintain such list, either on paper or in electronic format, for a period of two years.

(1949 Rev., S. 1009; 1953, S. 541d; 1963, P.A. 201, S. 1; P.A. 78-153, S. 23, 32; P.A. 89-19, S. 3, 4; P.A. 11-173, S. 5.)

History: 1963 act provided for registrars to retain at least six copies of the final registry list to be available for public use until the next printing; P.A. 78-153 substituted “for a period of two years” for “until the printing of the next such list”, effective January 1, 1979; P.A. 89-19 reduced from six to two the number of copies of registry lists that registrars are required to retain, and required registrars to give copies of lists to general assembly candidates; P.A. 11-173 deleted language referencing Secs. 9-12 to 9-45, requirement re retention of 2 copies of lists and references to General Assembly, added language re maintenance of list on paper or in electronic format and made technical changes, effective July 13, 2011.



Section 9-39a and 9-40 - Designation of party affiliation on registry list. Privileges after removal to another municipality.

Sections 9-39a and 9-40 are repealed.

(1949 Rev., S. 999; 1953, S. 542d; 1967, P.A. 512; 1969, P.A. 69, S. 1; 694, S. 5; 1971, P.A. 685, S. 3; P.A. 73-630, S. 13, 19; P.A. 79-189, S. 8, 9.)



Section 9-40a - Continuance of residence in certain cases. Procedure for removal of names for failure to vote.

(a) No person shall be deemed to have lost his residence in any municipality for purposes of qualification as an elector by reason of his absence therefrom in the service of this state or of the United States, including service in the armed forces or their auxiliaries, nor shall the spouse or dependent of any such person be deemed to have lost his residence in any municipality for such purpose by reason of such absence therefrom; provided such person, except one in the service of the armed forces of the United States or any auxiliary thereof, or his spouse or dependent, shall make written application for continuance on the registry list before each state election. No person shall be deemed to have lost such residence in any municipality by reason of his absence therefrom because of imprisonment on conviction of crime.

(b) Not later than May first in each year in which a canvass of electors is conducted, the registrars of voters shall send the notice of removal and return card required by the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, to each member of the armed forces of the United States or their auxiliaries, or a spouse or dependent of such member, whose name has not been checked as having voted in at least one election, primary, referendum or town meeting during the four preceding calendar years. If such elector does not return the card within thirty days, the registrars of voters shall place the name of such elector on the inactive registry list compiled under section 9-35 for four years, and if such name remains on the inactive list for four years, such name shall thereupon be removed from the registry list. Such removal shall not affect the right of such member, spouse or dependent to apply for admission as an elector in such town.

(1971, P.A. 768, S. 13; P.A. 83-475, S. 7, 43; P.A. 94-121, S. 25, 33.)

History: P.A. 83-475 added reference to dependents and added Subsec. (b) permitting removal from list for failure to vote during four previous calendar years; P.A. 94-121 substantially modified procedure for removal of electors' names from registry list and provided for the placing of certain electors' names on the inactive list, effective January 1, 1995.



Section 9-40b - Continuance of enrollment for purposes of voting in state-wide primary.

Section 9-40b is repealed.

(P.A. 77-298, S. 11; P.A. 79-189, S. 8, 9.)



Section 9-41 to 9-41b - Application for restoration of name to registry list. Restoration to registry list of physically disabled person. Certificate of physician.

Sections 9-41 to 9-41b, inclusive, are repealed.

(1949 Rev., S. 998; 1953, 1955, S. 543d; 1961, P.A. 73; 105, S. 1; 215, S. 1, 2; February, 1965, P.A. 407, S. 5; 1971, P.A. 768, S. 16; 871, S. 67.)



Section 9-42 - Restoration of names to active registry list under certain circumstances. Requirements re completion and use of inactive registry list.

(a) If it appears at any time that the name of an elector who was formerly admitted or registered as an elector in a town and who is a bona fide resident of such town has been omitted from the active registry list compiled under section 9-35 by clerical error, the registrars of voters shall add such name to such list; provided no name shall be added to the active registry list on election day without the consent of both registrars of voters.

(b) If it appears at any time that the name of an elector who was formerly admitted or registered as an elector in a town and who is a bona fide resident of such town has been omitted from the active registry list, the registrars of voters shall, upon submission of a new application for voter registration signed by the elector under penalties of false statement, add such name to the active registry list, provided no name shall be added to the active registry list on election day without the consent of both registrars of voters.

(c) The registrars of voters shall cause the inactive registry list compiled under section 9-35 to be completed and printed and available to the public. The registrars of voters shall provide copies for use in the polling place on election day. If on election day the name of an elector appears on such inactive registry list, including the name of an elector who has not responded to a confirmation of voting residence notice under subsection (e) of section 9-35 and has not voted in two consecutive federal elections, such name shall be added to the active registry list upon submission of a new application for voter registration signed by the elector, under penalties of false statement, before an election official at the polling place and upon the consent of both registrars of voters or assistant registrars of voters, as the case may be, in the polls.

(d) The name of no elector shall be added to the active registry list under the provisions of this section, unless the elector's name or some name intended for his name was on the active registry list for at least one of the four years previous.

(1949 Rev., S. 1011; 1953, S. 544d; February, 1965, P.A. 407, S. 6; P.A. 73-630, S. 14, 19; P.A. 75-23, S. 1, 2; P.A. 77-283, S. 2; P.A. 83-213, S. 5; P.A. 85-577, S. 1; P.A. 94-121, S. 26, 33; June 30 Sp. Sess. P.A. 03-6, S. 94; P.A. 11-173, S. 6.)

History: 1965 act removed the reference to one year residency in state; P.A. 73-630 substituted “is a bona fide resident of such town” for “has resided in the town the six months next preceding such election”; P.A. 75-23 deleted provision that name not be restored which was passed on by the registrars at any of the sessions previously held for correction of list and further provided that name to be restored must have been on the corrected list for either of the two years previous instead of the year previous; P.A. 77-283 added provision “upon presentation under oath of satisfactory evidence that such elector is still a bona fide resident of the town” name shall be added to list; P.A. 83-213 amended section to provide that name may be added at any time and not just at election; P.A. 85-577 required that elector's name have been on list for at least one of the four previous years rather than for one of the two previous years; P.A. 94-121 divided the section into subsections and amended Subsec. (a) by substituting “active registry list compiled under section 9-35” for “corrected list”, added Subsec. (b) by transferring provisions from Subsec. (a) and repealing requirement that evidence be presented under oath to registrar, added Subsec. (c) re completion and use of inactive registry list, and amended Subsec. (d) for consistency with amendment to Subsec. (a), effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) by inserting “including the name of an elector who has not responded to a confirmation of voting residence notice under subsection (e) of section 9-35 and has not voted in two consecutive federal elections”, effective January 1, 2004; P.A. 11-173 amended Subsecs. (b) and (c) by replacing language re written request and affirmation stating elector still a bona fide resident with language re submission of new application, amended Subsec. (c) by replacing language re deposit of list with language re availability of list, amended Subsec. (d) by deleting language re preliminary active registry lists, and made technical changes, effective July 13, 2011.

Cited. 231 C. 602.



Section 9-42a - Change of name on registry list. Change in name of candidate not to affect name appearing on ballot.

(a) On the written request of any elector who identifies himself to the satisfaction of the registrars of voters, such registrars shall make any changes in the name of such elector as it appears on the registry list, provided such elector furnishes reasonable evidence to the registrars that the name as changed is a lawful name of such elector. No such change shall be made between the Tuesday of the fifth week before a regular election and the day of such election.

(b) No such change in the name of a candidate at a primary shall affect the name of the candidate as it appears on the primary ballot. No such change in the name of a major party candidate at an election shall affect the name of such candidate as it appears on the election ballot. No such change in the name of a minor party candidate or a nominating petition candidate for any office at an election shall affect the name of such candidate as it appears on the election ballot.

(February, 1965, P.A. 308, S. 1; P.A. 77-163; P.A. 79-363, S. 9, 38; P.A. 83-475, S. 8, 43; P.A. 87-382, S. 5, 55; P.A. 11-173, S. 7.)

History: P.A. 77-163 deleted enumeration of changes in name authorized; P.A. 79-363 added provision that the elector furnish reasonable evidence to the registrars that the name is a lawful name and deleted other restrictions; P.A. 83-475 established time limits for candidate name changes prior to primary or election; P.A. 87-382 divided section into Subsecs., added Subsec. (a) defining “municipal office” and amended Subsec. (c) to provide that change in name under Subsec. (b) does not affect name of candidate on primary ballot unless elector is candidate for town committee or municipal office, name of major party candidate on election ballot unless elector is candidate for municipal office or name of any minor party candidate or nominating petition candidate on election ballot unless change made by fifty-fifth day preceding election day; P.A. 11-173 deleted former Subsec. (a) re definition of “municipal office”, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b) and amended redesignated Subsec. (b) by deleting language re candidate for town committee or municipal office and re changes made not later than a certain day, effective July 13, 2011.



Section 9-43 - Procedure for removal of name for nonresidence.

When the registrars in any municipality are unable to agree upon the removal from the registry list of such municipality of the name of any elector concerning whom the claim is made by either registrar that such elector does not maintain a residence within such municipality, the registrars shall send to such elector, by registered or certified mail at the address at which his name appears on such list, a notice and return card required by the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, that his right to have his name retained on such list has been challenged; and, unless such elector has filed with the registrars, not later than seven days before the next succeeding regular election or primary to be held in such municipality, an application for the retention of his electoral privileges therein, the registrars shall place his name on the inactive registry list compiled under section 9-35. Such challenge may be made, and notice thereof sent, at any time except for the period of five weeks before any regular election to be held in such municipality. Such application for the retention of electoral privileges shall be a signed and sworn application in form substantially as follows:

“I, ...., (insert name of elector) an elector of the town of .... (insert name of town) now registered at .... (insert name of street, and number, if any) do hereby state under oath that I maintain a place of abode at .... (insert name of street, and number, if any) within such town; that my absence is temporary from said town for the following reasons: ....; that it is my present intention to maintain a domicile and residence in said town and return thereto whenever the necessity for temporary absence has ceased; that I am not now registered elsewhere as an elector nor have I any present intention so to register.

.... (Signature of elector)

Sworn to and subscribed before me on this .... day of ...., 20.., at ....

....

Notary Public or other officer

empowered to administer oaths”.

Upon receipt of such application, if either registrar, in writing signed by him, certifies on such application that he believes such claim of residence has sufficient foundation in fact, the name of such elector shall be retained on the active registry list of the municipality and his right to vote therein at the next succeeding regular election or primary shall not be challenged by the registrars because of any question of residence. Otherwise, the name of such elector shall be placed on the inactive registry list for four years and then removed from the registry list. All applications herein provided for shall be kept by the registrars as a permanent record; and, when no application for retention of his electoral privilege is received from any elector whose right to have his name retained on the registry list is challenged under the provisions of this section, the registrars shall keep as a permanent record evidence that the notice required by this section has been sent in the manner provided herein.

(1949 Rev., S. 1005; 1953, S. 545d; 1959, P.A. 125; P.A. 75-348, S. 6, 11; P.A. 80-281, S. 6, 31; P.A. 94-121, S. 27, 33.)

History: 1959 act added provisions for oath, statement of reasons for absence, and notarization of elector's signature; P.A. 75-348 added provision that where elector's name restored to list his right to vote at next succeeding regular election shall not be challenged by the registrars on any question of residence; P.A. 80-281 added “a primary” to “next succeeding regular election” where appearing; P.A. 94-121 added reference to return cards required by the National Voter Registration Act of 1993 and added requirements re inactive registry list, effective January 1, 1995; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-44 - Appeal from decisions of registrars.

Section 9-44 is repealed.

(1949 Rev., S. 1006; 1953, S. 546d; P.A. 81-350, S. 16, 17.)



Section 9-45 - Removal from registry list of convicted felons who are committed to custody of Commissioner of Correction.

(a) The Commissioner of Correction shall, on or before the fifteenth day of each month, transmit to the Secretary of the State a list of all persons who, during the preceding calendar month, have been convicted in the Superior Court of a felony and committed to the custody of the Commissioner of Correction for confinement in a correctional institution or facility or a community residence. Such lists shall include the names, birth dates and addresses of such persons, with the dates of their conviction and the crimes of which such persons have been convicted. The Secretary of the State shall transmit such lists to the registrars of the towns in which such convicted persons resided at the time of their conviction and to the registrars of any towns where the secretary believes such persons may be electors. The registrars of such towns shall compare the same with the list of electors upon their registry lists and, after written notice mailed by certified mail to each of the persons named at the last-known place of address of such person, shall erase such names from the registry lists in their respective towns or voting districts.

(b) Any person who procures such person or another to be registered after having been disfranchised by reason of conviction of crime and committed to the custody of the Commissioner of Correction for confinement in a correctional institution or facility or a community residence, and any person who votes at any election after having forfeited such privileges by reason of conviction of crime and confinement, shall be fined not more than five hundred dollars and imprisoned not more than one year.

(1949 Rev., S. 1007; 1953, S. 547d; 1961, P.A. 105, S. 2; P.A. 96-207, S. 1, 4; P.A. 01-11, S. 1, 4.)

History: 1961 act changed annual removal of convicts' names to monthly removal and added the requirements of furnishing birth dates and sending notice by certified mail; P.A. 96-207 designated provision re transmittal of list of convicted felons to registrars of voters and removal of names from registry list as Subsec. (a), designated provisions re penalty as Subsec. (b) and amended said Subsec. (a) to replace “clerk of each court of this state having criminal jurisdiction” with “Judicial Department” and to require the Secretary of the State to receive list from Judicial Department and transmit list to appropriate registrars of voters, effective January 1, 1997; P.A. 01-11 required Commissioner of Correction, instead of Judicial Department, to transmit lists to Secretary of the State in Subsec. (a) and added provisions re committal to custody of Commissioner of Correction for confinement and made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), effective January 1, 2002.

For what crimes privileges are forfeited. 86 C. 622.

Cited. 34 CS 96.



Section 9-46 - Forfeiture of electoral rights.

(a) A person shall forfeit such person's right to become an elector and such person's privileges as an elector upon conviction of a felony and committal to the custody of the Commissioner of Correction for confinement in a correctional institution or facility or a community residence, committal to confinement in a federal correctional institution or facility, or committal to the custody of the chief correctional official of any other state or a county of any other state for confinement in a correctional institution or facility or a community residence in such state or county.

(b) No person who has forfeited and not regained such person's privileges as an elector, as provided in section 9-46a, may be a candidate for or hold public office.

(1949 Rev., S. 253b; 1953, S. 548d; 1963, P.A. 645, S. 6; P.A. 73-465, S. 1, 3; P.A. 85-192, S. 1, 2; P.A. 96-207, S. 2, 4; P.A. 01-11, S. 2, 4.)

History: 1963 act changed enumeration of crimes bringing forfeiture to felony; P.A. 73-465 provided for forfeiture of right to become an elector as well as forfeiture of privileges as an elector; P.A. 85-192 added Subsec. (b) which prohibits a person who has forfeited and not regained his privileges as an elector from becoming a candidate for or holding public office; P.A. 96-207 deleted exception in Subsec. (a) re person convicted of a crime of nonsupport, effective January 1, 1997; P.A. 01-11 added provisions re committal for confinement in Subsec. (a) and made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), effective January 1, 2002.

See Sec. 53a-25 re definition of felony.

Cited. 153 C. 208; 169 C. 692; 178 C. 145.

Section fails to provide any procedural safeguards in the nature of notice and right to hearing before loss of such valuable rights as electoral privileges. 34 CS 96. Cited. 43 CS 13.



Section 9-46a - Restoration or granting of electoral privileges.

(a) A person who has been convicted of a felony and committed to confinement in a federal or other state correctional institution or facility or community residence shall have such person's electoral privileges restored upon the payment of all fines in conjunction with the conviction and once such person has been discharged from confinement, and, if applicable, parole.

(b) Upon the release from confinement in a correctional institution or facility or a community residence of a person who has been convicted of a felony and committed to the custody of the Commissioner of Correction and, if applicable, the discharge of such person from parole, (1) the person shall have the right to become an elector, (2) the Commissioner of Correction shall give the person a document certifying that the person has been released from such confinement and, if applicable, has been discharged from parole, (3) if the person was an elector at the time of such felony conviction and, after such release and any such discharge, is residing in the same municipality in which the person resided at the time of such felony conviction, the person's electoral privileges shall be restored, and (4) if the person was an elector at the time of such felony conviction and, after such release and any such discharge, is residing in a different municipality or if the person was not an elector at the time of such felony conviction, the person's electoral privileges shall be restored or granted upon submitting to an admitting official satisfactory proof of the person's qualifications to be admitted as an elector. The provisions of subdivisions (1) to (4), inclusive, of this subsection shall not apply to any person convicted of a felony for a violation of any provision of this title until such person has been discharged from any parole or probation for such felony.

(c) The registrars of voters of the municipality in which a person is admitted as an elector pursuant to subsection (a) or (b) of this section, within thirty days after the date on which such person is admitted, shall notify the registrars of voters of the municipality wherein such person resided at the time of such person's conviction that such person's electoral rights have been so restored.

(d) The Commissioner of Correction shall establish procedures to inform those persons who have been convicted of a felony and committed to the custody of said commissioner for confinement in a correctional institution or facility or a community residence, and are eligible to have their electoral privileges restored or granted pursuant to subsection (b) of this section, of the right and procedures to have such privileges restored. The Office of Adult Probation shall, within available appropriations, inform such persons who are on probation on January 1, 2002, of their right to become electors and procedures to have their electoral privileges restored, which shall be in accordance with subsections (b) and (c) of this section.

(e) The Commissioner of Correction shall, on or before the fifteenth day of each month, transmit to the Secretary of the State a list of all persons convicted of a felony and committed to the custody of said commissioner who, during the preceding calendar month, have been released from confinement in a correctional institution or facility or a community residence and, if applicable, discharged from parole. Such lists shall include the names, birth dates and addresses of such persons, with the dates of their convictions and the crimes of which such persons have been convicted. The Secretary of the State shall transmit such lists to the registrars of the municipalities in which such convicted persons resided at the time of their convictions and to the registrars of any municipalities where the secretary believes such persons may be electors.

(P.A. 75-354, S. 1, 3; P.A. 76-22; P.A. 96-207, S. 3, 4; June Sp. Sess. P.A. 98-1, S. 42, 121; P.A. 01-11, S. 3, 4; P.A. 05-235, S. 25; P.A. 06-137, S. 11; 06-196, S. 53.)

History: P.A. 76-22 amended original act to appear as Subsec. (a), added “or other satisfactory” to written proof, replaced reference to registrars of municipality wherein person resided at time of conviction with “the admitting official before whom he presents his qualifications to be admitted as an elector” and added Subsec. (b) re required notifications regarding restoration of electoral rights; P.A. 96-207 added new Subsec. (c) requiring the Judicial Department, the Commissioner of Correction and the Board of Parole to establish procedures re the right to have electoral privileges restored, effective January 1, 1997; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998; P.A. 01-11 amended Subsec. (a) by adding provisions re committal to confinement and eliminating requirement that person be discharged from probation before electoral privileges restored, added new Subsec. (b) re procedures upon release of a person from confinement, redesignated former Subsecs. (b) and (c) as Subsecs. (c) and (d), amended Subsec. (d) by eliminating requirement that Judicial Department and Board of Parole also establish procedures and adding provisions re committal to custody and sentence requiring Office of Adult Probation to inform persons on probation of their right to become electors, added Subsec. (e) requiring Commissioner of Correction to transmit a monthly list to Secretary of the State, and made technical changes for purposes of gender neutrality, effective January 1, 2002; P.A. 05-235 amended Subsec. (b) to prohibit admitting official from requiring person to submit document from Commissioner of Correction to prove discharge, effective July 1, 2005; P.A. 06-137 amended Subsec. (a) to eliminate requirement to submit written or other proof satisfactory to the admitting official before whom a convicted person presents his or her qualifications to be admitted as an elector and to make technical changes, and amended Subsec. (b) to eliminate requirements re submitting to an admitting official a document or other satisfactory proof that a convicted person has been released from confinement and, if applicable, discharged from parole and to make technical changes, effective June 6, 2006; P.A. 06-196 made a technical change in Subsec. (e), effective June 7, 2006.

Cited. 178 C. 145.

Cited. 34 CS 96; 43 CS 13.



Section 9-47 to 9-50 - Commission on forfeited rights. Petitions for restoration of electoral rights; investigation. Hearings; no appeal. Notice to registrars and petitioner of action.

Sections 9-47 to 9-50, inclusive, are repealed.

(1949 Rev., S. 16; 1949, S. 4b–8b; 1953, S. 549d–552d; 1959, P.A. 382, S. 1; 1961, P.A. 517, S. 6; 1963, P.A. 645, S. 7; P.A. 73-465, S. 2, 3; P.A. 74-183, S. 182, 291; P.A. 75-354, S. 2, 3.)



Section 9-50a - Compilation of changes to active and inactive registry lists.

The registrars of voters of each town shall compile a list of (1) all persons whose names were added, restored, removed or erased from the active and inactive registry lists, (2) all electors who changed either their names or addresses, and (3) all persons sent notices required under the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, and all persons who have replied to such notices. Such list shall include, but not be limited to, each such person's or elector's (A) name, (B) former name, (C) address, (D) former address, (E) voting district, and (F) party affiliation, if any. The registrars shall make each such list available to the public in accordance with the provisions of section 1-210.

(P.A. 87-462, S. 1, 2; P.A. 94-121, S. 28, 33; P.A. 11-173, S. 8.)

History: P.A. 94-121 substituted “active and inactive registry lists” for “registry list” and added Subdiv. (3) re persons sent notices required under National Voter Registration Act, effective January 1, 1995; P.A. 11-173 deleted language re monthly compilation and zip codes and made technical changes, effective July 13, 2011.



Section 9-50b - State-wide centralized voter registration system.

(a) As used in this section, “state-wide centralized voter registration system” means a computerized system designed and maintained by the Secretary of the State which includes: (1) Voter registration information prescribed by the Secretary, (2) information contained in applications for admission as electors described in section 9-20, (3) information needed to compile registry lists and enrollment lists under sections 9-35 and 9-54, (4) information required by section 9-50a, and (5) other information for use in complying with the provisions of this title.

(b) Not later than July 1, 2003, each registrar of voters shall transmit to the office of the Secretary of the State all elector information required by the office to complete the state-wide centralized voter registration system. Each registrar shall transmit such information in a format prescribed by the Secretary. Not later than September 1, 2003, each registrar of voters shall participate in the state-wide centralized voter registration system in the manner prescribed by the Secretary.

(c) Not later than sixty days after each election or primary, the registrars of voters shall update the state-wide centralized voter registration system and indicate whether the eligible voters on the official registry list for such election or primary voted and, if so, if they voted in person or by absentee ballot.

(P.A. 03-117, S. 1; P.A. 07-194, S. 11; P.A. 11-173, S. 25.)

History: P.A. 03-117 effective June 18, 2003; P.A. 07-194 added Subsec. (d) requiring that state-wide system be updated after each election or primary, effective July 5, 2007; P.A. 11-173 deleted former Subsec. (c) re maintenance of separate list, redesignated existing Subsec. (d) as Subsec. (c) and amended same to add 60-day deadline and delete “promptly”, effective July 13, 2011.



Section 9-50c - Maintenance of state-wide centralized voter registration system. Intrastate and interstate data sharing.

(a) The Secretary of the State may enter into an agreement to share information or data with any other state in order to maintain the state-wide centralized voter registration system established pursuant to section 9-50b. If an agency of this state, another state or the federal government provides the Secretary with information or data to be used to maintain such system, the Secretary shall not use such information or data for any purpose except to maintain such system and shall ensure that such information or data is held confidential if such information or data, while in the possession of such other agency or state or federal government, as applicable, was required to be held confidential, except as provided for in subsection (b) of this section.

(b) The Secretary of the State may provide such information or data to a nonpartisan third-party vendor for the purpose of maintaining the state-wide centralized voter registration system established pursuant to section 9-50b, provided such vendor's activities are performed under the supervision of the Secretary and such vendor has entered into an agreement to protect the confidentiality of such information or data.

(P.A. 12-56, S. 11.)

History: P.A. 12-56 effective July 1, 2013.



Section 9-51 - Enrollment sessions.

The registrars shall make changes and corrections in the list of enrolled electors at any time. On the fourteenth day before each primary, the registrars of voters in each town shall hold a mandatory enrollment session for the purpose of making an enrollment of the electors who are entitled to vote in primaries. All enrollment sessions of the registrars of voters shall be held in a public place maintained by the municipality at such hours between twelve o'clock noon and nine o'clock p.m. as said registrars prescribe, provided each such session shall be held for not less than two consecutive hours and provided, in any municipality divided into voting districts in which an enrollment session is held in each such district, the hours of such session in each of the districts shall be uniform. This section shall apply in each municipality, the provisions of any special act to the contrary notwithstanding.

(1949 Rev., S. 1171; 1953, 1955, S. 553d; 1957, P.A. 442, S. 1; 1963, P.A. 50; 266; 1971, P.A. 685, S. 1; P.A. 75-206, S. 1, 7; 75-269, S. 2; P.A. 77-298, S. 2; P.A. 83-475, S. 9, 43; P.A. 87-382, S. 6, 55; P.A. 96-134, S. 3, 9.)

History: 1963 acts provided for preparation of enrollment lists in municipalities holding nonpartisan elections in even-numbered years and by agreement of all registrars in odd-numbered years and required that enrollment sessions be held in a public place maintained by the municipality; 1971 act added provision that registrars may make changes and corrections in the list at any time in addition to sessions except during period of 5 days before a primary, caucus or convention and further, deleted provision requiring municipality in which municipal election not held in odd-numbered year to hold session on second Friday in June of each odd-numbered year; P.A. 75-206 changed from fourteenth to the sixteenth week before election the mandatory enrollment session in municipality in which municipal election is held in odd-numbered year; P.A. 75-269 provided for a mandatory enrollment session on the third Saturday before each primary; P.A. 77-298 eliminated enrollment sessions in January and June in even-numbered years and provided for changes and corrections to be made in list of enrolled electors at any time except during period of fourteen, in lieu of five days before a primary, caucus or convention, further deleted provision for a mandatory enrollment session on the Friday of the sixteenth week before election held in an odd-numbered year, provided for a mandatory enrollment session on the fourteenth day before each primary and deleted provision for preparation of enrollment lists in municipalities holding nonpartisan elections; P.A. 83-475 deleted prohibition against making changes and corrections in enrollment list during 14-day period prior to primary, caucus or convention; P.A. 87-382 changed date for one of mandatory enrollment sessions from third Saturday before primary to seventeenth day before primary; P.A. 96-134 deleted reference to mandatory enrollment session on seventeenth day before primary and replaced “three” with “two” consecutive hours, effective May 29, 1996.

See Sec. 9-372 for applicable definitions.

Cited. 144 C. 1.



Section 9-52 - Discretionary enrollment sessions.

The registrars of voters in each municipality may hold additional discretionary enrollment sessions for the purpose of making an enrollment of the electors who are entitled to vote in any primary or caucus in such municipality at such other times as all such registrars in such municipality deem necessary; but no such session shall be held on the day when a caucus or primary is held or during the fourteen days preceding a primary or the day before a caucus.

(1949 Rev., S. 1171; 1953, 1955, S. 553d; 1957, P.A. 442, S. 3; 1961, P.A. 70; P.A. 77-298, S. 3; P.A. 79-94.)

History: 1961 act added provision re 21 days preceding primary or caucus in last sentence; P.A. 77-298 provided that discretionary enrollment sessions may not be held on the day of caucus or primary or during the fourteen instead of 21 days preceding a primary or caucus; P.A. 79-94 changed the last amendment to read or “the day before a” caucus.

See Sec. 9-372 for applicable definitions.



Section 9-53 - Notice of sessions.

The registrars of voters in each municipality in which an enrollment session is to be held shall give notice of such session, and of the purpose, day, hours and place thereof, by publication in a newspaper published in or having a circulation in such municipality, not more than fifteen nor less than five days before such session. Nothing in this section shall require that such publication be in the form of a legal advertisement. In each municipality divided into voting districts, any session for enrollment in such municipality may, if the registrars of voters so decide, be held in each such district by assistant registrars of voters appointed under section 9-192, provided the registrars of voters in the notice shall specify the place in each such district in which such session is to be held. When such a session is so held in each such district by such assistant registrars of voters, within forty-eight hours after the close of each of such sessions, each of such assistant registrars of voters shall deliver to the registrar of whom he is the appointee a true and attested list or lists, as made by such assistant registrars of voters at such session, showing all enrollments and corrections, if any, by them made, together with a list of all applications rejected under the provisions of sections 9-60 and 9-63.

(1949 Rev., S. 1172; 1953, 1955, S. 554d; 1957, P.A. 442, S. 4; 1963, P.A. 393, S. 4; February, 1965, P.A. 275, S. 3; 1967, P.A. 352, S. 4; P.A. 77-298, S. 4; P.A. 93-230, S. 4; P.A. 95-171, S. 4, 14; P.A. 96-134, S. 4, 5, 9; P.A. 11-173, S. 30.)

History: 1963 act removed requirement of posting notice of session on public signpost and changed time limit for publishing notice; 1965 act modified time of publication to “not more than 10 nor less than” 5 days; 1967 act changed last amendment to 15 instead of 10 days; P.A. 77-298 changed 15 days back to 10; P.A. 93-230 specified that publication need not be in form of a legal advertisement; P.A. 95-171 added “two” re municipalities divided into voting districts, effective January 8, 1997; P.A. 96-134 required publication of notice of enrollment session not more than 15 rather than 10 days before a session, effective May 29, 1996; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district and made technical changes, effective July 13, 2011.



Section 9-54 - Compilation and maintenance of enrollment lists and list of unaffiliated electors.

The registrars of voters shall compile separate lists of all qualified electors making application for enrollment according to the declared political preference of such electors. Before each primary at which unaffiliated electors are authorized to vote, under section 9-431, the registrars of voters shall also compile a list of unaffiliated electors which shall be a component of the official checklist to be used at such primary. In those towns having cities or boroughs within, and not coterminous with, their limits, the registrars of voters shall also prepare such lists for use in such cities or boroughs; and when towns, cities or boroughs are divided into wards or voting districts, the registrars shall also prepare such lists for such wards or voting districts. Any town, city, consolidated town and city, or consolidated town and borough may, by vote of its legislative body, require the registrars of voters to designate the party affiliation, if any, of each elector on the registry list with the name of such elector, and, if it is so voted, may provide for the continuance or discontinuance of separate enrollment lists, except as provided in section 9-55. Whenever an elector's name has been removed from the registry list or transferred upon the registry list because of a change of address within the municipality, pursuant to section 9-35, such name shall also, at the same time, be removed from or transferred upon the enrollment list or upon the list of unaffiliated electors, if applicable. In all municipalities, when a transfer of enrollment between separate lists of the same political party is made because of the removal of an elector from one voting district or ward to another voting district or ward in the same municipality, the registrars of voters shall transfer the name of such elector from the list on which it appears to the enrollment list of the same political party in the voting district or ward to which such elector has removed unless such elector has made application for erasure or transfer of enrollment to the list of another party. All such enrollment lists and lists of unaffiliated electors shall be arranged in the manner provided by section 9-35 for the arrangement of registry lists in such town except as modified by sections 9-51 to 9-65, inclusive.

(1949 Rev., S. 1173; 1953, S. 555d; 1957, P.A. 442, S. 5; 1971, P.A. 685, S. 2; 1972, P.A. 26; P.A. 77-298, S. 5; P.A. 78-153, S. 28, 32; P.A. 83-475, S. 10, 43; P.A. 87-509, S. 3, 24; P.A. 95-171, S. 5, 14; P.A. 11-173, S. 31.)

History: 1971 act added provision authorizing legislative body to vote discontinue maintenance of separate enrollment lists and to require registrars to designate party affiliation on registry lists, added authority for registrars to make changes and corrections at any time except within 5 days before a primary, caucus or convention and changed references to enrollment sessions for purposes of making changes and corrections to the making of the change itself; 1972 act amended provision for action by legislative body so that in addition to authority to require registrars to designate party affiliation on the registry list, such body may vote for continuance or discontinuance of separate enrollment lists; P.A. 77-298 changed period registrars may not make changes and corrections before a primary, caucus or convention from 5 to 14 days; P.A. 78-153 changed 14 days to 1 day before a caucus or convention; P.A. 83-475 amended section to facilitate changes of address within a municipality; P.A. 87-509 added provisions requiring registrars to compile list of unaffiliated electors and added reference to Sec. 9-55; P.A. 95-171 added “two” re municipalities divided into voting districts, effective January 8, 1997; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district and made technical changes, effective July 13, 2011.

Cited. 144 C. 1.



Section 9-55 - Printing of complete enrollment lists and lists of unaffiliated electors.

(a) The registrars of voters shall cause to be printed at least once during the calendar year a complete enrollment list and shall make such list available to the public upon request.

(b) If a political party authorizes unaffiliated electors to vote in a primary, under section 9-431, and a notice of primary is published, the registrars shall cause a list of all unaffiliated electors eligible to vote in the primary to be printed before such primary. If unaffiliated electors are authorized to vote in only one party's primary and are authorized to vote for all offices to be contested at the primary, the registrars may print the list of unaffiliated electors in combination with such party's enrollment list, indicating party affiliation where applicable.

(c) If the legislative body of the municipality votes to eliminate separate enrollment lists under section 9-54 and:

(1) Notices of primaries are published for two parties to be held on the same day, the registrars of voters shall print complete separate enrollment lists and, if unaffiliated electors are authorized to vote in the primary, the registrars of voters shall print a separate list of unaffiliated electors as provided in subsection (b) of this section; or

(2) A notice of primary is published for one party in which unaffiliated electors are authorized to vote for some but not all offices to be contested at the primary, the registrars of voters shall print a complete separate enrollment list and a separate list of unaffiliated electors as provided in subsection (b) of this section; or

(3) A notice of primary is published for only one party and (A) unaffiliated electors are not authorized to vote, or (B) unaffiliated electors are authorized to vote for all offices to be contested at the primary, a registry list may be used as a checklist at the primary and the registrars of voters shall print a supplementary or updated list indicating those electors who have become eligible to vote in the primary since the printing of the registry list.

(d) Whenever a list is required by this section to be printed, a supplement to such list shall be compiled by the registrars of voters of persons who after such date and prior to twelve o'clock noon of the last business day before the primary become eligible to vote in such primary. The registrars of voters may combine such separate compilation with the foregoing printed list by reprinting the list or incorporating the updated list.

(e) The registrars of voters shall make available for public use such list in the office of the registrars of voters until the printing of the next completed enrollment list; and they shall deliver to the chairman of the town committee of each political party copies of each such list for each voting district in the town. Whenever the registrars of voters are not in their office, such list shall be available at another municipal office. Upon request, the registrars of voters shall give one complete set of such lists to each candidate for nomination for any office or for election as a town committee member. The registrars of voters shall deliver a sufficient number of copies thereof to the moderator of each primary. No petition brought under the provisions of section 9-63 shall operate to delay the completion and printing of such lists. If the petition of any elector is granted after any such list has been completed, the registrars of voters or assistant registrars of voters, as the case may be, shall issue to such elector a certificate showing that the elector is entitled to the privileges accompanying enrollment in the political party named in the elector's petition.

(1949 Rev., S. 1182; 1953, 1955, June, 1955, S. 556d; November, 1955, S. N40; 1957, P.A. 442, S. 6; 1963, P.A. 201, S. 2; 1967, P.A. 370; P.A. 75-269, S. 3; P.A. 76-128, S. 8, 11; P.A. 77-298, S. 6; P.A. 80-281, S. 7, 31; P.A. 87-382, S. 7, 55; 87-509, S. 4, 24; P.A. 99-276, S. 3, 15; P.A. 03-241, S. 4; P.A. 11-173, S. 9.)

History: 1963 act reduced copies of registry lists to be filed with town clerk to one and added provision requiring registrars to keep copies available for public use; 1967 act added provision for one copy to be filed with the town clerk, available for public use until next completed corrected list is available; P.A. 75-269 provided for a supplementary list to be printed within two weeks after session held on third Saturday before primary; P.A. 76-128 provided for separate supplementary list of those attaining age or citizenship qualifications after third Saturday and before day of primary and enrolling during that period; P.A. 77-298 deleted provision for printing of list within three weeks after completion of each mandatory enrollment session and substituted provision for printing of list at least once during calendar year, changed provision for supplementary list to be printed within one, instead of two weeks after session held on fourteenth day, instead of third Saturday, before a primary and, with reference to the separate supplementary list of those attaining qualifications within period before primary, changed reference to fourteenth day, instead of third Saturday; P.A. 80-281 added “residence” to qualifications of “age and citizenship” attained during period between fourteenth day before and day of primary; P.A. 87-382, in first sentence, deleted “attains the qualification as to age, citizenship or residence for admission as an elector”, substituted “twelve o'clock noon on the last business day before” for “the day of”, added reference to Sec. 9-56 and deleted “during such period”, but changes were superseded by provisions of P.A. 87-509; P.A. 87-509 divided section into Subsecs., added new Subsecs. (b), (c) and (d) re, respectively, when registrars required to cause list of unaffiliated electors to be printed, requirements when legislative body of municipality votes to eliminate separate enrollment lists and compilation of supplementary list and, in Subsec. (e), required registrars to give one complete set of list to each candidate for election as town committee member or delegate to convention; P.A. 99-276 added references to “or updated” list, effective January 1, 2000; P.A. 03-241 amended Subsec. (e) by eliminating requirement that registrars give set of lists to each candidate for election as delegate to a convention, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 deleted language re deadline one week after the session held on the fourteenth day before the primary and requirements re specific numbers of copies, amended Subsec. (a) by replacing language re copies of corrected enrollment list with language re availability of complete enrollment list, amended Subsec. (d) by deleting language re insertion of names and re supplementary list, amended Subsec. (e) by deleting language re filing of copy with town clerk, by making list available in registrars of voters' office or another municipal office, rather than town clerk's office, and by deleting language re retention of copies, and made technical changes, effective July 13, 2011.

See Sec. 9-372 for applicable definitions.



Section 9-55a - Compensation of registrars, clerks and other personnel.

For the performance of the duties imposed by sections 9-55 and 9-57, each registrar, deputy registrar and other personnel appointed as provided in section 9-57 actually engaged in such duties and each municipal clerk shall receive such reasonable compensation from the municipality as is approved by the selectmen of the town, the warden and burgesses of the borough or the common council of the city or the consolidated town and city, as the case may be; and all necessary expenses incurred by registrars and municipal clerks under the provisions of said sections shall be paid by the municipality.

(1963, P.A. 17, S. 93; 1967, P.A. 857, S. 1.)

History: 1967 act applied provisions to “other personnel appointed as provided in section 9-57”.

See Sec. 9-195 re compensation of registrars and town clerks for duties relating to enrollment.



Section 9-56 - Application for enrollment by unaffiliated elector.

Except as otherwise provided in the case of an elector whose name has not been placed on or has been removed from the enrollment list under section 9-59, 9-60, 9-61 or 9-62, any elector not enrolled on any enrollment list may at any time make a written and signed application for enrollment to the registrars of voters on an application form for admission as an elector, in accordance with the requirements of this section. The application shall be effective as of the date it is filed with the registrars of voters of the town of residence of the applicant and any person making application for enrollment in such manner shall immediately be entitled to the privileges of party enrollment unless the application for enrollment (1) is filed in person by the applicant with the registrars of voters after twelve o'clock noon on the last business day before a primary, in which case he shall be entitled to the privileges of party enrollment immediately after the primary, (2) is otherwise filed with the registrar after the fifth day before the primary, in which case he shall be entitled to the privileges of party enrollment immediately after the primary, except as provided in section 9-23a, or (3) is filed with the registrars of voters after 5:00 p.m. on the last business day before a caucus or convention, in which case he shall be entitled to the privileges of party enrollment immediately after the caucus or convention. The application shall be signed or initialed by the registrar, deputy, assistant or registrar's clerk receiving it, or by such other personnel as such registrar or deputy may appoint for the purpose, showing the date when such application is received and, in the case of an applicant not immediately eligible under section 9-59, 9-60, 9-61 or 9-62 to the privileges accompanying enrollment in the party named in his application, the date upon which such applicant becomes so eligible. In municipalities divided into voting districts in which an enrollment session is held in each district thereof under section 9-51, application for enrollment shall be made to the registrar or assistant registrar, as the case may be, in the voting district in which such elector is entitled to vote at the time of making such application. If any registrar or assistant registrar fails to add any name to any such list on written application or adds any name to any such list except as herein provided, he shall be guilty of a class D misdemeanor.

(1949 Rev., S. 1174; 1953, S. 557d; 1957, P.A. 442, S. 7; 1967, P.A. 32; 1969, P.A. 122, S. 2; 694, S. 6; 1971, P.A. 871, S. 68; P.A. 74-29; P.A. 75-47, S. 3, 5; 75-269, S. 4; P.A. 77-244, S. 3, 4; 77-298, S. 7; P.A. 79-363, S. 34, 38; P.A. 80-483, S. 31, 186; P.A. 83-475, S. 11, 43; P.A. 84-118, S. 3, 5; P.A. 94-121, S. 29, 33; P.A. 97-67, S. 2, 9; P.A. 12-80, S. 52.)

History: 1967 act provided for filing of application in duplicate if filed by applicant and in triplicate if filed by anyone else in which later case a copy to be mailed to applicant and the other copy to the person filing the application; 1969 acts added exception to entitlement to enrollment in the case of elector whose name is automatically removed where his name appeared on a ballot label at an election only under a different party designation and added provision for registrars or deputies to appoint other personnel to participate in proceedings; 1971 act made technical changes; P.A. 74-29 added provision for either registrars or their deputies to take acknowledgment of affidavit; P.A. 75-47 substituted “admitting official” for enumerated officials and changed references to application for enrollment to accommodate use of combined form for registration and enrollment where both accomplished at same time by applicant, eliminating duplication of personal data to be furnished, effective January 1, 1976; P.A. 75-269 provided for entitlement to privileges of party enrollment immediately except where application made following session held on third Saturday before a primary in which case entitlement occurs immediately after primary or, if application made on day of caucus or convention, then entitlement follows immediately after and further, if caucus or convention to be held prior to next enrollment session separate lists will be prepared, by party, before the day of caucus or convention; P.A. 77-244 incorporated by cross reference provisions for preregistration and preenrollment of seventeen-year-olds; P.A. 77-298 changed reference to enrollment session held on “third Saturday” to “fourteenth day” before primary; P.A. 79-363 and P.A. 80-483 made technical changes; P.A. 83-475 amended section to permit special assistant registrars to take acknowledgments in applications for enrollment and clarify that party membership attaches as of date of execution of application; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary; P.A. 94-121 required application for enrollment to be “on an application form for admission as an elector” and to be effective as of date filed with registrars of town of applicant's residence instead of date of execution and repealed requirements that enrollment application include an affidavit and be made in duplicate or triplicate, that form of application be prescribed by secretary of the state and that certain applicants state specified information in applications, effective January 1, 1995; P.A. 97-67 inserted Subdiv. indicators, applied Subdiv. (1) to applications filed in person by applicant, added Subdiv. (2) re applications filed with registrar after fifth day before primary and amended Subdiv. (3) by substituting “after 5:00 p.m. on the last business day before a caucus or convention” for “on the day of a caucus or convention”, effective July 1, 1997; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.

Cited. 144 C. 1.



Section 9-57 - Application for enrollment by new elector at time of admission. Attachment of party privileges.

Notwithstanding the provisions of any special act or charter to the contrary, whenever any person makes application for admission as an elector in person to an admitting official, he may, on an application for admission as an elector, make application for enrollment on the list of the political party of his preference. Any such elector who has so applied for enrollment shall, upon acquisition of electoral privileges, immediately be entitled to all the privileges of enrollment in the party named in his application, unless (1) he ceases to be an elector in the town or voting district in which he is entitled to vote, as the case may be, (2) he makes application for erasure or transfer or enrollment on the list of another party in accordance with the provisions of section 9-59, (3) he files his application for enrollment with the registrars of voters of his town of residence after twelve o'clock noon on the last business day before a primary, in which case he shall be entitled to the privileges of party enrollment immediately after the primary, or (4) he files his application for enrollment with the registrars of voters of his town of residence on the day of a caucus or convention, in which case he shall be entitled to the privileges of party enrollment immediately after the caucus or convention. The registrars of voters or assistant registrars shall add the names of all persons making such application to the enrollment list or supplementary enrollment list of the political party of each such applicant's preference, provided, if a caucus or convention is to be held, such registrars or assistant registrars shall prepare separate lists of such names according to party, on the day before such caucus or convention.

(1949 Rev., S. 1183; 1953, June, 1955, S. 558d; November, 1955, S. N41; 1957, P.A. 442, S. 8; 1967, P.A. 857, S. 2; P.A. 75-47, S. 4, 5; 75-269, S. 5; P.A. 76-128, S. 9, 11; P.A. 77-298, S. 8; P.A. 78-153, S. 6, 32; P.A. 79-357, S. 4; 79-363, S. 35, 38; P.A. 84-118, S. 4, 5; P.A. 97-67, S. 4, 9.)

History: 1967 act added reference to other personnel appointed by registrar or deputy; P.A. 75-47 restated provisions; P.A. 75-269 specified when entitlement to party privileges begins after a primary; P.A. 76-128 added proviso re immediate entitlement to party privileges; P.A. 77-298 restated provisions and replaced “third Saturday” before primary with “fourteenth day” before primary as key date re party privileges; P.A. 78-153 made slight changes in wording; P.A. 79-357 specified that those who attain residence qualification are entitled to immediate privileges in proviso; P.A. 79-363 made technical correction; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary, deleting obsolete proviso re enrollment of those who qualify after fourteenth day before primary; P.A. 97-67 applied section to applications in person, deleted reference to Secs. 9-12, 9-20, 9-23a and 9-56 re applications, deleted provision re elector's oath, provided that applicant is entitled to enrollment privileges immediately upon acquisition of electoral privileges instead of from time of enrollment application, inserted Subdiv. indicators, deleted reference to Sec. 9-56 in Subdiv. (2), amended Subdiv. (3) by inserting “with the registrars of voters of his town of residence”, added Subdiv. (4) re filing on day of caucus or convention, and rearranged provisions, effective July 1, 1997.

See Sec. 9-23a re offer of application for enrollment to elector and attachment of party privileges.

See Sec. 9-55a re compensation of registrars, clerks and other personnel.



Section 9-57a - Application for enrollment made at time of application for restoration.

Section 9-57a is repealed.

(1961, P.A. 274, S. 1; P.A. 78-153, S. 31, 32.)



Section 9-58 - Applications for enrollment; record of, disposal after five years.

All applications for enrollment shall be arranged in alphabetical order and shall be preserved by the registrars as a permanent record open to public inspection, except that any such application of an elector whose name has been removed from the registry list for a period of at least five years may be placed on microfilm, destroyed or otherwise disposed of, in the manner provided in section 7-109, by such registrars.

(1949 Rev., S. 1181; 1953, S. 559d; P.A. 75-174, S. 2, 3.)

History: P.A. 75-174 added provision for disposal of applications of electors whose names have been removed from the list for at least five years.



Section 9-59 - Erasure or transfer of name.

Any elector whose name appears on any enrollment list or who has made application for enrollment may, at any time, make a written application, on an application form for admission as an elector, which shall be signed by such elector, to either registrar for erasure of his name from such list or for transfer of his name to the enrollment list of another party. If an elector makes an application for erasure, his name shall be erased from said enrollment list and, if a municipality is having a primary in which unaffiliated electors are authorized to vote, under section 9-431, such elector's name shall be placed on the list of unaffiliated electors together with the date he is eligible to vote in a primary. If an elector makes an application for transfer, his name shall be transferred to the enrollment list of another party, together with the effective date of such transfer. Any elector whose name has been transferred from one enrollment list to another or who has applied for erasure or transfer of his name from an enrollment list shall not be entitled to participate or vote in a caucus or primary of any party, participate in the appointment of members to any board or commission that is political in nature, be appointed as a member of any board or commission that is political in nature or be entitled to the privileges accompanying enrollment in any party for a period of three months from the date of the filing of his application for transfer or for erasure. Any elector who removes his name from the registry list and from an enrollment list in accordance with the provisions of section 9-35b shall not be entitled to enroll in any political party or vote in any primary for three months after such removal. The registrars of voters shall state, on the notice of acceptance sent under sections 9-23g, 9-19b and 9-19e, the date enrollment privileges take effect, if delayed.

(1949 Rev., S. 1175; 1953, S. 560d; 1957, P.A. 442, S. 10; P.A. 77-298, S. 9; P.A. 85-207, S. 2; P.A. 87-509, S. 5, 24; P.A. 94-109, S. 1, 2; 94-121, S. 30, 33; P.A. 07-194, S. 43.)

History: P.A. 77-298 deleted reference to enrollment sessions and provided for erasure or transfer to enrollment list of another party and for recording of effective date of transfer; P.A. 85-207 amended section to prohibit an elector who voluntarily cancelled his rights from enrolling in a political party until six months after the cancellation; P.A. 87-509 required that, if elector makes application for erasure and municipality is having a primary, elector's name shall be placed on list of unaffiliated electors together with date of eligibility to vote in primary and provided that, if elector removes name from lists in accordance with Sec. 9-35b, elector not entitled to vote in any primary for six months after removal; P.A. 94-109 shortened, from six months to three months, the period during which elector is not entitled to vote in caucus or primary and is not entitled to privileges of enrollment following erasure, transfer or removal, effective January 1, 1995; P.A. 94-121 substituted “an application form for admission as an elector” for “a form prescribed by the secretary of the state”, deleted requirement that provisions of Sec. 9-56 relating to new enrollments apply to applications for erasure or transfer made under provisions of section, and added provision requiring registrars to state on notice of acceptance the date enrollment privileges take effect, if delayed, effective January 1, 1995; P.A. 07-194 added prohibition re participating in a caucus or primary, or in appointing members to board or commission or being appointed as member of board or commission that is political in nature.



Section 9-60 - Discretionary erasure or exclusion from enrollment list for lack of good-faith party affiliation; citation and hearing.

Whenever the registrar of voters of any political party, or any deputy registrar thereof in cases where it is provided by law that the deputy registrar shall act in the place and stead of the registrar, is of the opinion that any person on the enrollment list, or any person applying to be placed upon the enrollment list, of the political party which such registrar or deputy registrar represents is not affiliated with, or in good faith a member of, that political party and does not intend to support its principles or candidates, such registrar or deputy registrar, as the case may be, shall cite such person to appear before him and the chairman of the town committee of such political party, or before him and the chairman of the same party committee of the ward or voting district, if in a town divided into wards or voting districts; or, where there is no such chairman, or in the absence or disability of such chairman, before him and any enrolled member of the same political party chosen by such registrar or deputy registrar, to show cause why his name should not be erased or excluded from such enrollment list. Such citation shall be in writing and shall state the time when and place where such person shall appear, and shall be served upon or left at the usual place of abode of such person at least two days before the time fixed for such hearing upon such citation, which time shall not be less than one week before the next succeeding caucus or primary of such political party. The person leaving or serving such citation shall make a record of the date and time of leaving or serving the same and shall make a return to the registrar or deputy registrar, within thirty-six hours thereafter, of the date and time when such citation was left or served. If, at any such hearing, it appears to such registrar and such chairman or party member or to such deputy registrar and such chairman or party member, as the case may be, that it is not the bona fide intention of such person to affiliate with, or that such person is not affiliating with, such political party and does not intend to support the principles or candidates of such party, his name may thereupon be erased or excluded from the enrollment list of such party. If any elector upon whom a citation to appear, as herein provided, has been served fails to appear at the time and place fixed for such hearing, such registrar or deputy registrar may take such action as to the erasure or exclusion of the name of such elector as the facts warrant.

(1949 Rev., S. 1176; 1953, S. 561d; 1967, P.A. 902, S. 1; P.A. 83-475, S. 12, 43; P.A. 97-154, S. 9, 27.)

History: 1967 act added exception in the case of name of elector appearing on ballot label of an elector only under party designation other than the party in which enrolled; P.A. 83-475 made section applicable to applicants for enrollment; P.A. 97-154 deleted exemption from discretionary erasure or exclusion provisions for case where name of elector appears on ballot only under party designation other than that of party with which he is enrolled, effective July 1, 1997.

“Intention to affiliate” means an intention to support the principles of the party and customarily support its candidates. 144 C. 1.

Mere signing of a petition for new political party does not warrant the opinion, as provided in statute, that such person is not affiliated with the party which registrar of voters or his deputy represents. 16 CS 6. Cited. 31 CS 89.



Section 9-61 - Prima facie evidence supporting discretionary erasure or exclusion.

Enrollment in any other political party or organization, active affiliation with any other political party or organization, knowingly being a candidate at any primary or caucus of any other party or political organization, or being a candidate for office under the designation of another party or organization, within a period of two years prior to the date of the notice as provided in section 9-60 shall be prima facie evidence that any elector committing any such act is not affiliated with, or in good faith a member of, and does not intend to support the principles or candidates of the party upon the enrollment list of which his name appears or in which his application for enrollment is pending; and, upon reasonable proof of the commission of any one of such acts, the name of any such elector may be stricken or excluded from such list and such erasure or exclusion shall be effective for a period of two years from the date of any such act. The same procedure as to notice to appear thereon, return and hearing shall be followed as provided in section 9-60. If, after full hearing, such registrar and chairman or party member or such deputy registrar and chairman or party member, as the case may be, find that the name of any such elector has been wrongfully or improperly stricken or excluded from such list, such name shall be forthwith placed upon the enrollment list.

(1949 Rev., S. 1177; 1953, S. 562d; 1967, P.A. 902, S. 2; 1969, P.A. 122, S. 1; P.A. 83-475, S. 13, 43; P.A. 97-154, S. 10, 27.)

History: 1967 act added provision for removal from enrollment list of name of an elector whose name appeared on any ballot label of an election only under party designation other than that of party in which enrolled, removal to be for period of time equal to term of office for which he was candidate; 1969 act changed removal to period of time beginning on day of election and ending at termination of term of office and further provided that he might then apply for enrollment in the party; P.A. 83-475 made section applicable to applicants for enrollment and specified two-year period for erasure or exclusion; P.A. 97-154 repealed provision for mandatory erasure from enrollment list for name of elector appearing on ballot only under party designation other than that of party with which he is enrolled, effective July 1, 1997.

Knowingly becoming a candidate for office on ticket of a new party automatically separates voter from his former party. 102 C. 607. Cited. 144 C. 1.

Cited. 16 CS 6. The words, “at an election only under a party designation other than that of the party with which he is enrolled”, make it clear that the legislature intended a party could run on a dual ticket. 31 CS 89.



Section 9-62 - Hearings concerning discretionary erasure or exclusion.

At any hearing provided for in sections 9-60 and 9-61, any elector upon whom a citation or notice as therein provided has been served and any person offering himself as a witness shall be sworn; and all registrars and deputy registrars are authorized to administer, for that purpose, the oath provided for witnesses. Any person cited to appear before any registrar or deputy registrar under any of the provisions of said sections shall have the right to appear either in person or by attorney; and, when no witnesses are present at any such hearing to testify in favor of the removal of the name of an elector from any list on which the same appears, or against placing the name of an elector upon an enrollment list, or against the restoration of the name of an elector to an enrollment list from which the name of such elector has been removed or excluded, the registrar or deputy registrar before whom the hearing is held shall make a statement of facts in his possession, showing why the name of any such elector should be erased from such enrollment list or why it should not be placed upon the enrollment list as requested by the applicant or why such name was wrongfully or improperly stricken or excluded from the enrollment list upon which it appeared.

(1949 Rev., S. 1178; 1953, S. 563d; P.A. 83-475, S. 14, 43.)

History: P.A. 83-475 amended section to refer to wrongful or improper removal or exclusion from enrollment list.



Section 9-63 - Court appeal of discretionary erasure or exclusion.

Any elector whose name has been removed from an enrollment list in the manner provided in sections 9-60 and 9-61, and any elector whose application to have his name placed upon an enrollment list has been refused, and who is aggrieved thereby, may, within ten days after such removal or refusal, bring a petition before any judge of the Superior Court, setting forth that the name of the petitioner has been unjustly or improperly removed from such list or excluded therefrom, as the case may be, and praying for an order directing such registrar or deputy registrar by whom such name was removed or excluded to restore such name or place the same upon such list. A recognizance shall be attached to the petition, with proper surety, in a sum not less than fifty dollars, conditioned that the petitioner will prosecute such action to effect and pay all proper costs of the adverse party in case he fails therein. Such petition shall be returnable not more than six days from the date thereof, and to the same shall be attached a citation commanding such registrar or deputy registrar in the name of the state to appear and show cause why such name should not be restored to such list or placed thereon. A true copy of such petition shall be served upon such registrar or deputy registrar at least four days before the return day thereof, and the judge before whom such petition is returnable shall assign the same for a hearing at the earliest practicable date; and if, upon due hearing thereof, he finds that the petitioner is entitled to relief, such judge shall issue an order directing such registrar or deputy registrar to forthwith restore the name of such elector to the list from which it was removed or to place the name of such elector upon the list applied for, as the case may be; and any registrar or deputy registrar who fails to obey such order shall be deemed guilty of contempt and may be fined not more than one hundred dollars.

(1949 Rev., S. 1179; 1953, S. 564d; 1959, P.A. 28, S. 166; 1971, P.A. 870, S. 18; P.A. 74-183, S. 183, 291; P.A. 76-436, S. 162, 681; P.A. 83-475, S. 15, 43.)

History: 1959 act placed jurisdiction of petition of circuit rather than municipal court which was abolished; 1971 act deleted reference to superior court as having jurisdiction of petition; P.A. 74-183 deleted judge of circuit court for the circuit wherein case arises from having jurisdiction of petition, effective December 31, 1974; P.A. 76-436 deleted common pleas and substituted superior court for jurisdiction of petition, effective July 1, 1978; P.A. 83-475 added reference to exclusion of applicant for enrollment.

Remedy provided is an original judicial proceeding and not an appellate review of the registrar's acts; it is a special statutory proceeding in nature of a mandamus; burden of proof is on plaintiff. 124 C. 271. Although denominated an appeal, the proceeding is not an appeal from an administrative officer but in the nature of mandamus to compel the performance of a public duty; the issue is not whether decision was arbitrary and an abuse of discretion but whether applicant is entitled as a matter of right to have his name restored. 144 C. 1.

Cited. 4 CA 339.

Cited. 16 CS 1; 31 CS 89.



Section 9-64 - Erasure of name not on registry list.

Upon the written application of an enrolled elector of any town, made to any registrar or assistant registrar of any ward or voting district in such town, stating that the name of an elector appearing on the enrollment list of any ward or district does not appear on the last-completed registry list of such ward or district and that such elector is not entitled to vote therein and requesting that the name of such elector be stricken from such enrollment list, such registrar or assistant registrar, upon verifying the accuracy of such information, shall erase such name from the enrollment list, provided any name so erased shall be added to the enrollment list of the same party in the ward or district upon the registry list of which such name appears. Any registrar or assistant registrar failing to so erase any such name shall be guilty of a class D misdemeanor.

(1949 Rev., S. 1180; 1953, S. 565d; 1957, P.A. 442, S. 11; P.A. 77-298, S. 10; P.A. 12-80, S. 53.)

History: P.A. 77-298 deleted reference to enrollment session; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 9-64a - Removal, restoration or transfer of enrollment list names.

Notwithstanding the provisions of any other section of this chapter, the registrars of voters in any town or district shall remove the name of any elector from the enrollment list at the same time that such name is removed from the registry list, but, if such name is restored, added or transferred on the registry list under section 9-35 or section 9-42, it shall be simultaneously restored, added or transferred on the enrollment list.

(1967, P.A. 533, S. 1; P.A. 78-153, S. 27, 32; P.A. 81-350, S. 15, 17; P.A. 83-475, S. 16, 43.)

History: P.A. 78-153 made no changes; P.A. 81-350 deleted reference to repealed Sec. 9-44; P.A. 83-475 added reference to names added to or transferred on the enrollment list.



Section 9-64b - Removal of names from list to be used at caucus, primary or convention.

Prior to distributing any enrollment list for use in any caucus, primary or town convention, the registrar of voters shall remove all names from such enrollment list which have been removed from the last-completed registry list.

(1967, P.A. 533, S. 2.)



Section 9-65 - Statement to Secretary of registration, enrollment and addition and removal statistics.

(a) After the last session of the registrars of voters under section 9-17 before each election, the registrars of voters in each municipality shall submit in writing to the Secretary of the State a statement setting forth the total number of names of new electors added to the registry list, and the total number of names of former electors removed from the registry list, in such municipality during the period between the two most recent such last sessions. Such statement shall be submitted annually at a time to be determined by the Secretary of the State.

(b) Not later than a week after the last session of the registrars of voters before an election under section 9-17, the Secretary of the State shall issue a report on the total number of electors on the active and inactive registry list, the total number of electors enrolled on each active and inactive party enrollment list and the total number of unaffiliated electors on the active and inactive registry list in such municipality, as reported by the registrars of voters on the state-wide centralized voter registration system. The Secretary shall omit from such report electors on the last-completed registry list or enrollment lists who have died, but shall include electors who have acquired electoral or enrollment privileges since the last-completed registry list or enrollment lists were perfected.

(1957, P.A. 442, S. 14; 1961, P.A. 109; 1969, P.A. 40, S. 1; P.A. 73-113; P.A. 83-391, S. 12, 24; P.A. 85-577, S. 2; P.A. 93-384. S. 6; P.A. 95-171, S. 6, 14; P.A. 96-119, S. 1, 14; P.A. 97-154, S. 22, 27; P.A. 07-194, S. 8; P.A. 11-173, S. 32.)

History: 1961 act changed “June” to “August” in first sentence; 1969 act provided for addition of total number of unaffiliated electors to be reported and further provided that the report omit those who have died and include those who have acquired electoral or enrollment privileges since lists were perfected; P.A. 73-113 deleted “during the last week of August in each year” and substituted “within a week after the last session of the board for admission of electors before an election”; P.A. 83-391 deleted reference to board for admission of electors and added Subsec. (b) requiring registrars' statement re electors added or removed; P.A. 85-577 established late filing fee and guidelines for assuming timely filing in Subsec. (a); P.A. 93-384 inserted “or by electronically transmitted facsimile” in Subsec. (a)(2); P.A. 95-171 amended Subsec. (a) by adding “two” re municipalities divided into voting districts and amended Subsec. (b) by deleting provision re submission of statement in municipalities divided into voting districts, effective January 8, 1997; P.A. 96-119 amended Subsec. (b) to require statement to be submitted by registrars of voters of the first district in municipalities divided into two voting districts that elect registrars of voters for each district, effective January 8, 1997; P.A. 97-154 amended Subsec. (a) re statements to Secretary of the State to require total number of electors to be from “active and inactive” registry and party enrollment lists, to require total number of unaffiliated electors to be from “active and inactive” registry lists, and to delete late filing fee for registrars who fail to submit required statements within time required, effective July 1, 1997; P.A. 07-194 deleted former Subsec. (a) re report to Secretary of the State, redesignated existing Subsec. (b) as Subsec. (a) and added new Subsec. (b) re report issued by Secretary of the State, effective July 5, 2007; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district in Subsec. (a), effective July 13, 2011.



Section 9-66 - Application of provisions.

The provisions of sections 9-51 to 9-67, inclusive, shall extend only to (A) any major party as defined in subdivision (5) of section 9-372, and (B) any minor party as defined in subdivision (6) of section 9-372. In the case of a major party, such provisions shall apply state-wide. In the case of a minor party, such provisions shall apply within the geographical jurisdiction of the office or offices to which such minor party status pertains.

(1949 Rev., S. 1187; 1953, S. 566d; P.A. 85-577, S. 21.)

History: P.A. 85-577 entirely replaced prior provisions which had stated that Secs. 9-51 to 9-67, inclusive, do not apply to parties polling 10% or less of a municipality's vote at the last regular election and which had authorized town clerk to enroll party members for parties which are not represented by a registrar but which polled 10% or more of the vote.



Section 9-67 - Party affiliation of electors of boroughs.

Any provision of the general statutes to the contrary notwithstanding, any elector of a borough may, in connection with any borough election, enroll in, be affiliated with, be a candidate for nomination or election of, or in any other manner participate in the affairs of, a political party or organization which names candidates for borough offices, despite his participation in any manner, in connection with any state, town or city election, in the affairs of any political party or organization. Such participation, in connection with any borough election, shall not affect the right of any such elector to participate, in connection with any state, town or city election, in the affairs of any other single political party or organization. The provisions of sections 9-51 to 9-67, inclusive, regulating party affiliation of electors shall apply to the intraborough political activities of any such elector.

(1949 Rev., S. 1189; 1953, S. 567d.)






Chapter 144 - Nominations and Political Parties (Repealed)

Section 9-68 to 9-133 - Nominations and political parties.

Sections 9-68 to 9-133, inclusive, are repealed.

(1949 Rev., S. 1044, 1045, 1185; 1953, S. 569d, 570d, 617d, 618d; 1953, June, 1955, S. 615d; June, 1955, S. 571d, 572d, 574d–583d, 585d–612d, 616d; November, 1955, S. N42, N44–N46, N48–N59, N61–N98, N103, N106–N110; 1957, P.A. 119, S. 1; 410, S. 1, 2; 518, S. 1–35, 37, 38, 40, 41; September, 1957, P.A. 1, S. 1, 4, 5; March, 1958, P.A. 27, S. 22, 36; 1959, P.A. 49; 476, S. 1; 675, S. 1; 1961, P.A. 72, S. 1, 2; 119; 147; 148; 202; 230; 1963, P.A. 17, S. 92.)






Chapter 144a - Absentee Voting at Primaries (Repealed)

Section 9-133a to 9-133e - Eligibility for absentee voting. Application for ballot; distribution. Votes to be restricted to candidates appearing on ballot label. Voting and counting procedures. Form and printing of primary absentee ballot; filing of ballot and affidavit with secretary; vacancies occurring after ballot printed; envelopes.

Sections 9-133a to 9-133e, inclusive, are repealed.

(1971, P.A. 819, S. 1–5; 1972, P.A. 13, S. 1, 2; P.A. 73-630, S. 15, 19; P.A. 74-25, S. 1, 13; P.A. 75-310, S. 3, 4, 11; 75-595, S. 1, 5; P.A. 76-50, S. 1, 7; P.A. 77-97; 77-245, S. 14; P.A. 78-168, S. 1; P.A. 81-238, S. 1; 81-472, S. 118, 159; P.A. 82-472, S. 26, 183; P.A. 83-254, S. 1, 4; P.A. 84-319, S. 10, 49; P.A. 85-577, S. 3, 4; P.A. 86-179, S. 52, 53.)






Chapter 145 - Absentee Voting

Section 9-133f - Absentee voting procedures.

The provisions of this chapter shall govern procedures relating to absentee voting at elections. Except as otherwise provided by statute, such provisions shall also apply, as nearly as practicable and in the manner prescribed by the Secretary of the State, to procedures relating to absentee voting at primaries and referenda.

(P.A. 86-179, S. 1, 53.)



Section 9-134 - Members of the armed forces; definitions.

The term “members of the armed forces”, wherever used in this chapter, means members in active service of the Army, Navy, Air Force, Marine Corps, Coast Guard, Coast and Geodetic Survey, Public Health Service and Merchant Marine of the United States, and all regular and reserve components thereof. The term “members of the Merchant Marine of the United States”, wherever used in this chapter, means persons employed as officers or members of crews of vessels documented under the laws of the United States, or of vessels owned by the United States, or of vessels of foreign-flag registry under charter to or control of the United States, and persons enrolled with the United States for employment, or for training for employment, or maintained by the United States for emergency relief service, as officers or members of crews of any such vessels; but does not mean persons so employed, or enrolled for such employment or for training for such employment, or maintained for such emergency relief service, on the Great Lakes or the inland waterways. The term “United States”, wherever used geographically in this chapter, includes the territorial limits of the states of the United States and the District of Columbia.

(1953, 1955, S. 619d; P.A. 79-363, S. 10, 38; P.A. 86-179, S. 2, 53.)

History: P.A. 79-363 referred to elector's inability to appear at polling place rather than his absence from town; P.A. 86-179 deleted sentence authorizing absentee voting by elector unable to appear at polling place because of active service with armed forces.



Section 9-135 - Absentee voting eligibility. Misrepresentation prohibited.

(a) Any elector eligible to vote at a primary or an election and any person eligible to vote at a referendum may vote by absentee ballot if he or she is unable to appear at his or her polling place during the hours of voting for any of the following reasons: (1) His or her active service with the armed forces of the United States; (2) his or her absence from the town of his or her voting residence during all of the hours of voting; (3) his or her illness; (4) his or her physical disability; (5) the tenets of his or her religion forbid secular activity on the day of the primary, election or referendum; or (6) the required performance of his or her duties as a primary, election or referendum official, including as a town clerk or registrar of voters or as staff of the clerk or registrar, at a polling place other than his or her own during all of the hours of voting at such primary, election or referendum.

(b) No person shall misrepresent the eligibility requirements for voting by absentee ballot prescribed in subsection (a) of this section, to any elector or prospective absentee ballot applicant.

(1949 Rev., S. 1134; 1953, S. 622d; 1963, P.A. 93, S. 2; February, 1965, P.A. 74, S. 1; 1967, P.A. 678, S. 1; 831, S. 6; 1969, P.A. 2, S. 1; 69, S. 2; P.A. 75-595, S. 2, 5; P.A. 76-50, S. 2, 7; 76-435, S. 44, 82; P.A. 79-189, S. 5, 9; P.A. 81-238, S. 2; 81-472, S. 119, 159; P.A. 83-254, S. 2, 4; P.A. 84-546, S. 19, 173; P.A. 86-179, S. 3, 53; P.A. 87-320, S. 1; P.A. 05-235, S. 1; P.A. 12-193, S. 7.)

History: 1963 act changed technical language of statute; 1965 act added to eligibility for absentee ballot where “tenets of his religion forbid secular activity”, effective January 1, 1966; 1967 acts added absence because of status as student at institution of higher learning outside town of residence and also because of temporary abode outside town occasioned by membership in a religious community, effective January 1, 1968, and following “any elector” deleted “not a member of the armed forces”; 1969 acts added spouse to student at institution of higher learning, effective January 1, 1970 and added provision for absentee voting for those who have continued their registration for a period one day short of six months following their removal from the town, effective January 1, 1970; P.A. 75-595 gave authority to vote by absentee ballot to those confined in correctional institutions outside the town whose privileges as electors have not been forfeited, effective January 1, 1976; P.A. 76-50 rephrased provisions; P.A. 76-435 made technical changes; P.A. 79-189 deleted provision for absentee voting of elector who has removed from the town; P.A. 81-238 eliminated reference to certain conditions under which absence from town of voting residence during all of the hours of voting at a state, municipal or special election entitled electors to vote by absentee ballot and granted such entitlement to electors on the basis of such absence for any reason; P.A. 81-472 made technical changes; P.A. 83-254 authorized absentee voting by election official performing duties at polling place other than his own; P.A. 84-546 made technical change; P.A. 86-179 added references to voting at primary and referendum and added active service with armed forces as reason for voting by absentee ballot; P.A. 87-320 deleted provision limiting applicability to only those referenda “for which absentee ballots are made available pursuant to section 9-369c”; P.A. 05-235 designated existing provisions as Subsec. (a) and added Subsec. (b) re prohibition on misrepresentation of eligibility requirements for voting by absentee ballot, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005; P.A. 12-193 amended Subsec. (a) by adding town clerk or registrar of voters and staff in Subdiv. (6) and making technical changes, effective June 15, 2012.

See Sec. 9-14a re electors in custody of state.

Cited. 186 C. 125.



Section 9-135a - Form of absentee ballot.

(a) Each absentee ballot shall be arranged to resemble the appropriate ballot and sample ballot as prescribed by law, and shall include, as applicable, the offices, party designations, names of candidates and questions to be voted upon and spaces for write-in votes. A replica of the state seal shall be printed on the ballot. The size, type, form, instructions, specifications for paper and printing and other specifications shall be prescribed by the Secretary of the State.

(b) In municipalities in which some or all offices are to be voted upon without party designation at an election, the clerk of the municipality shall prepare a suitably modified absentee ballot which, upon approval by the Secretary of the State, shall be the form of absentee ballot for the purposes of the election.

(c) In the case of a primary in a voting district in which unaffiliated electors are authorized, under section 9-431, to vote for some but not all offices to be contested at the primary, the clerk of the municipality shall so prepare and cause to be printed separate and distinct partial absentee ballots for such unaffiliated electors, provided on each such ballot, each candidate's position shall be the same as on the full absentee ballot for the primary, pursuant to section 9-437, leaving blank columns where necessary.

(P.A. 75-310, S. 1, 11; P.A. 77-245, S. 15; P.A. 78-24; P.A. 79-363, S. 11, 38; P.A. 84-319, S. 11, 49; P.A. 86-179, S. 4, 53; P.A. 87-509, S. 6, 24; P.A. 11-20, S. 3.)

History: P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 78-24 changed requirement for filing absentee ballot with secretary of the state to not later than 35 days, rather than 20 days, before election and further provided for filing of any corrections or alterations thereto; P.A. 79-363 made technical changes; P.A. 84-319 eliminated the requirement that secretary provide blank ballot facsimiles to municipal clerks, i.e. “without names of parties, candidates, offices and questions”; P.A. 86-179 deleted subsections requiring filing of absentee ballot forms and affidavits with secretary of the state and public availability of layouts of sample absentee ballots and added provision re modified absentee ballot for use in municipalities in which officers are voted upon without party designation; P.A. 87-509 added Subsec. (c), requiring preparation of separate and distinct absentee ballots for unaffiliated electors in case of primary in which unaffiliated electors authorized to vote for some but not all offices to be contested at primary; P.A. 11-20 amended Subsec. (a) to replace “ballot label” with “ballot” and eliminate requirement for Secretary of the State to send a ballot facsimile to each municipal clerk, effective May 24, 2011.



Section 9-135b - Preparation and printing of absentee ballots; layouts for public inspection; filing of ballot and affidavit with Secretary. Vacancies; procedure. Omissions or errors in printing.

(a) Immediately after the deadline for certification of all candidates whose names are to appear on the ballot, and in sufficient time to begin issuing absentee ballots on the day prescribed by law, the municipal clerk shall prepare the absentee ballots and have them printed. Prior to printing such ballots, the registrars of voters of the municipality may provide comments concerning the content and form of such ballots to the clerk.

(b) A layout model of each different absentee ballot shall be available for public inspection at the clerk's office prior to printing. The model shall indicate the type face to be used, the spelling and placement of names and other information to be printed on the ballots.

(c) Immediately upon receiving the printed absentee ballots, the municipal clerk shall file one with the Secretary of the State or, if there are different ballots for different political subdivisions, one ballot for each subdivision. The clerk shall also file his affidavit with the Secretary, stating the number of ballots printed. The form of affidavit shall be prescribed by the Secretary. If any correction or alteration is subsequently made on any absentee ballot the clerk shall immediately file a corrected or altered ballot and, using the prescribed form, his affidavit stating the number of such ballots printed, with the Secretary.

(d) If a vacancy in candidacy occurs after the ballots have been printed, the clerk may either reprint the ballots or cause blank or printed stickers, as the case may be, to be affixed to them so that the name of any candidate who has vacated his candidacy is deleted and the name of any candidate chosen to fill the vacancy as provided in section 9-428 or section 9-460 appears in the same position as that in which the vacated candidacy appeared except as provided in section 9-426 or 9-453s.

(e) The Secretary of the State shall examine each absentee ballot required to be filed pursuant to this section and if a ballot contains an omission or error, the Secretary shall order the municipal clerk to reprint a corrected absentee ballot or to take such other action as the Secretary may deem appropriate.

(P.A. 75-310, S. 2, 11; P.A. 79-363, S. 12, 38; P.A. 86-179, S. 5, 53; P.A. 11-20, S. 1; 11-173, S. 33.)

History: P.A. 79-363 substituted municipal clerk for town clerk; P.A. 86-179 changed time limit for preparation and printing of ballot by municipal clerk, added requirements that layout models of ballots be available for public inspection and that ballots and affidavits be filed with the secretary of the state, changed reference to vacancy in nomination to vacancy in candidacy, added new Subsec. re examination and correction of ballots and deleted provisions re votes cast for candidates who have vacated their candidacies and counting of straight ticket votes; P.A. 11-173 amended Subsec. (a) by replacing “ballot label” with “ballot” and by adding language re comments by registrars, effective July 13, 2011.



Section 9-136 and 9-136a - Form of absentee ballot. Form for municipal election to fill partisan and nonpartisan offices.

Sections 9-136 and 9-136a are repealed.

(1949 Rev., S. 1140; 1953, S. 623d; 1957, P.A. 517, S. 1; 1961, P.A. 395, S. 1; 1963, P.A. 224, S. 1; 374, S. 1; 1971, P.A. 631; P.A. 75-310, S. 10, 11; P.A. 86-179, S. 52, 53.)



Section 9-136b - Transferred

Transferred to Sec. 9-153c.



Section 9-137 - Inner envelope for return of ballot; statement under false statement penalty.

Each absentee ballot shall be returned to the municipal clerk, inserted in an inner envelope which shall be capable of being sealed and which shall have printed on its face a form containing the following statements:

“I hereby state under the penalties of false statement in absentee balloting that I am eligible to vote at the primary, election or referendum in the municipality in which this absentee ballot is to be cast and that I expect to be unable to appear at my polling place during the hours of voting at such primary, election or referendum for one or more of the following reasons: (1) My active service in the armed forces; (2) my absence from the town in which I am eligible to vote during all of the hours of voting; (3) my illness or physical disability; (4) the tenets of my religion which forbid secular activity on the day of the primary, election or referendum; or (5) my duties as a primary, election or referendum official.

Date ....

.... (Signature)”

(1949 Rev., S. 1141; 1953, 1955, S. 624d; 1963, P.A. 42, S. 2; 93, S. 1; February, 1965, P.A. 74, S. 2; 1967, P.A. 678, S. 2; 1969, P.A. 2, S. 2; 69, S. 3; 1971, P.A. 871, S. 69; P.A. 74-96, S. 2, 9; P.A. 75-595, S. 3, 5; P.A. 79-189, S. 6, 9; 79-363, S. 13, 38; P.A. 82-247, S. 2, 14; P.A. 83-254, S. 3, 4; P.A. 86-179, S. 6, 53.)

History: 1963 acts changed the technical language of statement by elector and eliminated requirement inner envelope be sealed by elector; 1965 act added to form “or because the tenets of any religion forbid secular activity on said election day”, effective January 1, 1966; 1967 act added status as student at institution of higher learning in another town in state and also because of a temporary abode at town other than voting residence occasioned by membership in a religious community, effective January 1, 1968; 1969 acts added spouse of and living with a student at institution of higher learning located outside town of residence and added those removed from town but with continuance of registration under certain circumstances, effective January 1, 1970; 1971 act changed penalties of “perjury” to “false statement”; P.A. 74-96 added “in absentee balloting” after “false statement”, effective January 1, 1975; P.A. 75-595 added confinement in correctional facility provided privileges as an elector are not forfeited, effective January 1, 1976; P.A. 79-189 deleted those removed from town but with continuance of registration; P.A. 79-363 changed wording of form; P.A. 82-247 changed absence from state to absence from town of voting residence effective January 1, 1983 and deleted reasons for absence from town; P.A. 83-254 amended form to include reference to performance of duties of election official; P.A. 86-179 added references to primaries and referenda, deleted requirement that municipal clerk inscribe name of town, city or borough on statement signed by voter and made technical changes.

See Sec. 9-14a re electors in custody of state.

Cited. 231 C. 602.

Cited. 28 CS 361.



Section 9-138 - Transferred

Transferred to Sec. 9-140a.



Section 9-139 - Outer envelope for return of ballot.

The inner envelope, in which the absentee ballot has been inserted by the absentee ballot applicant, shall be returned to the municipal clerk in an outer envelope endorsed on the outside with the words: “OFFICIAL ABSENTEE BALLOT”. The outer envelope shall also contain (1) blank spaces for the name and return address of the sender and spaces upon which the municipal clerk, before issuance of the ballot and envelopes, shall insert the applicant's name, voting residence by street and number, voting district, the date of the primary, election or referendum at which the ballot is to be cast and, if the absentee ballot is to be cast at a primary, the name of the party holding the primary and (2) a notice, sufficient to warn any person handling the ballot, of the restrictions set forth in section 9-140b concerning who may possess or return the ballot and the restrictions and penalties set forth in section 9-359 concerning the completion or execution of absentee ballots. The clerk shall also inscribe his official address for the return of the ballot on the outer envelope prior to issuance of the ballot and envelopes. All outer envelopes shall be serially numbered.

(1949 Rev., S. 1143; 1953, 1955, S. 626d; 1963, P.A. 42, S. 1; 207, S. 2; P.A. 86-179, S. 7, 53; P.A. 87-509, S. 7, 24; P.A. 89-5, S. 1, 2.)

History: 1963 acts required municipal clerk to inscribe his return address on the outer envelope before issuance and provided for insertion of the ballot in the inner envelope rather than sealing it in; P.A. 86-179 deleted provisions re specific location of blank spaces to be filled in on envelope, made technical changes and added references to primaries and referenda; P.A. 87-509 required outer envelope to contain blank space for name of party holding primary, if absentee ballot to be cast at primary; P.A. 89-5 added Subdiv. (2), requiring outer envelope to contain warning notice.

Cited. 231 C. 602.



Section 9-139a - (Formerly Sec. 9-155). Secretary to furnish forms. Contents. Instructions.

(a) The Secretary of the State shall prescribe and furnish the following materials to municipal clerks: The absentee ballot facsimile, the application for absentee ballot, the inner envelope, the outer envelope provided for the return of the ballot to the municipal clerk, the instructions for the use of the absentee ballot and the envelope for mailing of such forms by the clerk to the absentee ballot applicant.

(b) The application for absentee ballot shall be in the form of a statement signed under the penalties of false statement in absentee balloting. Each application shall contain (1) spaces for the signature under the penalties of false statement in absentee balloting of any person who assists the applicant in the completion of an application together with the information required in section 9-140, and (2) spaces for the signature and the printed or typed name of the applicant.

(c) The instructions for the use of the absentee ballot shall be in plain language and shall include the steps to be taken if a vote is to be cancelled or changed, and shall also contain a simple and concise restatement of the provisions of subsection (l) of section 9-150a and section 9-159o concerning rejection of ballots marked in such manner as to identify the voters casting them, and withdrawal of ballots by persons who find they are able to vote at the polls.

(d) A sufficient supply of such instructions and envelopes shall be printed to supply the number which the municipal clerk requests or the Secretary of the State deems sufficient.

(1949 Rev., S. 1139; 1953, 1955, S. 642d; 1957, P.A. 517, S. 12; 1963, P.A. 42, S. 3; 214, S. 1; February, 1965, P.A. 59, S. 4; 574, S. 10; P.A. 75-310, S. 9, 11; P.A. 79-363, S. 22, 38; P.A. 84-319, S. 23, 49; P.A. 86-179, S. 8, 53; P.A. 87-382, S. 8, 55; 87-532, S. 2, 10; P.A. 91-286, S. 1; P.A. 96-119, S. 2, 14.)

History: 1963 acts required inner envelope to be self-sealing and required the instructions to include a restatement of Sec. 9-151; 1965 acts changed statement to be included in instructions to the effect that a list of candidates and questions will be mailed as soon as available to those not receiving same with the absentee ballot, effective with respect to all elections held on or after January 1, 1966 and deleted provision requiring that statements be sent to applicants in the armed forces automatically but to others only upon their request; P.A. 75-310 deleted provision for the statement to be included in instructions, effective January 1, 1976; P.A. 79-363 made technical changes; P.A. 84-319 eliminated requirement that inner ballot envelope be “self-sealing”; P.A. 86-179 added subsection requiring that application be in form of a statement to be signed under the penalties of false statement in absentee balloting, added requirement that instructions be in plain language and include steps to be taken if vote is cancelled or changed; Sec. 9-155 transferred to Sec. 9-139a in 1987; P.A. 87-382, in Subsec. (c), substituted “(l)” for “(m)”; P.A. 87-532 amended Subsec. (b) to require application to contain spaces for signature or stamp of clerk and signature and name of person obtaining application from clerk for another person, statement that any such signature or stamp made under penalties of false statement in absentee balloting, and spaces for signature and name of applicant; P.A. 91-286 deleted depository envelopes used in counting absentee ballots from list of materials that secretary is required to furnish under Subsec. (a); P.A. 96-119 amended Subsec. (b) to delete provision allowing an application to contain a stamp of the municipal clerk in lieu of a signature and to add language requiring an application to contain the signature “of any person who assists the applicant in the completion of an application together with the information required in section 9-140”, effective May 24, 1996.

Cited. 231 C. 602.



Section 9-139b - (Formerly Sec. 9-157). Secretary authorized to change forms.

The Secretary of the State may make any changes in any forms prescribed by this chapter which, in the opinion of said secretary, are necessary to conform to the applicable provisions of federal law.

(1949 Rev., S. 1154; 1953, S. 644d; P.A. 86-179, S. 9, 53.)

History: P.A. 86-179 replaced reference to Federal War Ballot Act with reference to applicable provisions of federal law; Sec. 9-157 transferred to Sec. 9-139b in 1987.



Section 9-139c - (Formerly Sec. 9-154). Clerk to account to secretary for forms.

Within ten days after an election or primary, the municipal clerk shall file with the Secretary of the State a statement, on a form to be prescribed and provided by the secretary, setting forth the number of absentee voting forms received from the secretary, the number issued to applicants for absentee ballots and the number remaining unused, and an explanation of any discrepancies. The statement shall also include such information concerning presidential and overseas ballot forms. The prescribed form may also require such absentee voting information as is necessary to complete questionnaires issued by the United States Department of Defense.

(1955, S. 641d; 1957, P.A. 517, S. 11; 1969, P.A. 8, S. 2; P.A. 76-295, S. 14, 18; P.A. 86-179, S. 10, 53.)

History: 1969 act deleted references to members of the armed forces and added reporting on “individuals qualified to vote a presidential ballot under section 9-163b” in statement on absentee balloting; P.A. 76-295 added inclusion in statement of report on “individuals qualified to vote an overseas ballot under section 9-159b”; P.A. 86-179 made technical changes; Sec. 9-154 transferred to Sec. 9-139c in 1987.



Section 9-140 - Application for and issuance of absentee ballots. Distribution of absentee ballot applications. Mailing unsolicited applications. Downloading applications. Summary of absentee voting laws.

(a) Application for an absentee ballot shall be made to the clerk of the municipality in which the applicant is eligible to vote or has applied for such eligibility. Any person who assists another person in the completion of an application shall, in the space provided, sign the application and print or type his name, residence address and telephone number. Such signature shall be made under the penalties of false statement in absentee balloting. The municipal clerk shall not invalidate the application solely because it does not contain the name of a person who assisted the applicant in the completion of the application. The municipal clerk shall not distribute with an absentee ballot application any material which promotes the success or defeat of any candidate or referendum question. The municipal clerk shall maintain a log of all absentee ballot applications provided under this subsection, including the name and address of each person to whom applications are provided and the number of applications provided to each such person. Each absentee ballot application provided by the municipal clerk shall be consecutively numbered and be stamped or marked with the name of the municipality issuing the application. The application shall be signed by the applicant under the penalties of false statement in absentee balloting on (1) the form prescribed by the Secretary of the State pursuant to section 9-139a, (2) a form provided by any federal department or agency if applicable pursuant to section 9-153a, or (3) any of the special forms of application prescribed pursuant to section 9-150c, 9-153a, 9-153b, 9-153d, 9-153e, 9-153f or 9-158d, if applicable. Any such absentee ballot applicant who is unable to write may cause the application to be completed by an authorized agent who shall, in the spaces provided for the date and signature, write the date and name of the absentee ballot applicant followed by the word “by” and his own signature. If the ballot is to be mailed to the applicant, the applicant shall list the bona fide personal mailing address of the applicant in the appropriate space on the application.

(b) A municipal clerk may transmit an application to a person under this subsection by facsimile machine or other electronic means, if so requested by the applicant. If a municipal clerk has a facsimile machine or other electronic means, an applicant may return a completed application to the clerk by such a machine or device, provided the applicant shall also mail the original of the completed application to the clerk, either separately or with the absentee ballot that is issued to the applicant. If the clerk does not receive such original application by the close of the polls on the day of the election, primary or referendum, the absentee ballot shall not be counted.

(c) The municipal clerk shall check the name of each absentee ballot applicant against the last-completed registry list and any updated registry lists on file in the municipal clerk's office. If the name of such applicant does not appear on any of such lists, the clerk shall send such applicant a notice, in a form prescribed by the Secretary of the State, to the effect that (1) the applicant's name did not appear on the list of electors of the municipality at the time the application was processed, and (2) unless the applicant is admitted or restored as an elector of the municipality by the applicable cutoff dates an absentee ballot will not be mailed to him. Such notice shall not be so mailed if, prior to the mailing of the notice, the registrars provide the clerk with reliable information showing the absentee ballot applicant to be an elector of the municipality.

(d) An absentee voting set shall consist of an absentee ballot, inner and outer envelopes for its return, instructions for its use, and if applicable, explanatory texts concerning ballot questions, as provided for in sections 2-30a and 9-369b. No other material shall be included with an absentee voting set issued to an applicant except as provided in sections 9-153e and 9-153f or where necessary to correct an error or omission as provided in section 9-153c.

(e) Upon receipt of an application, the municipal clerk shall, unless a notice is mailed to the applicant pursuant to subsection (c) of this section, write the serial number of the outer envelope included in the absentee voting set to be issued to the applicant in the space provided for that purpose on the application form. Sets shall be issued to applicants in consecutive ascending numerical order of the envelope serial numbers, and the clerk shall keep a list of the numbers indicating beside each number the name of the applicant to whom that set was issued. The list shall be preserved as a public record as required by section 9-150b.

(f) Absentee voting sets shall be issued beginning on the thirty-first day before an election and the twenty-first day before a primary or, if such day is a Saturday, Sunday or legal holiday, beginning on the next preceding business day.

(g) On the first day of issuance of absentee voting sets the municipal clerk shall mail an absentee voting set to each applicant whose application was received by the clerk prior to that day. When the clerk receives an application during the time period in which absentee voting sets are to be issued he shall mail an absentee voting set to the applicant, within twenty-four hours, unless the applicant submits his application in person at the office of the clerk and asks to be given his absentee voting set immediately, in which case the clerk shall comply with the request. Any absentee voting set to be mailed to an applicant shall be mailed to the bona fide personal mailing address shown on the application. Issuance of absentee voting sets shall also be subject to the provisions of subsection (c) of this section, section 9-150c and section 9-159q concerning persons designated to deliver or return ballots in cases involving unforeseen illness or disability and supervised voting at certain health care institutions.

(h) No absentee ballot shall be issued on the day of an election or primary, or after the opening of the polls on the day of a referendum, except in cases involving unforeseen illness or disability or presidential or overseas ballots as provided in section 9-150c and sections 9-158a to 9-158m, inclusive.

(i) The municipal clerk shall file executed applications in alphabetical order according to the applicants' surnames. Such applications shall be preserved as a public record as required by section 9-150b.

(j) No person shall pay or give any compensation to another and no person shall accept any compensation solely for (1) distributing absentee ballot applications obtained from a municipal clerk or the Secretary of the State or (2) assisting any person in the execution of an absentee ballot.

(k) (1) A person shall register with the town clerk before distributing five or more absentee ballot applications for an election, primary or referendum, not including applications distributed to such person's immediate family. Such requirement shall not apply to a person who is the designee of an applicant.

(2) Any person who distributes absentee ballot applications shall maintain a list of the names and addresses of prospective absentee ballot applicants who receive such applications, and shall file such list with the town clerk prior to the date of the primary, election or referendum for which the applications were so distributed. Any person who distributes absentee ballot applications and receives an executed application shall forthwith file the application with the town clerk.

(l) No candidate, party or political committee, or agent of such candidate or committee shall mail unsolicited applications for absentee ballots to any person, unless such mailing includes: (1) A written explanation of the eligibility requirements for voting by absentee ballot as prescribed in subsection (a) of section 9-135, and (2) a written warning that voting or attempting to vote by absentee ballot without meeting one or more of such eligibility requirements subjects the elector or applicant to potential civil and criminal penalties. As used in this subsection, “agent” means any person authorized to act on behalf of another person.

(m) The Secretary of the State shall conspicuously post on the Secretary of the State's web site, adjacent to the absentee ballot application form available for downloading, a notice that the application may be downloaded by a person only for (1) the person's own use, (2) the use of a member of the person's immediate family, or (3) the use of a designee of the applicant. The notice shall also contain an advisory statement concerning the requirements of subsection (k) of this section.

(n) The State Elections Enforcement Commission, in consultation with the Secretary of the State, shall prepare a summary of the requirements and prohibitions of the absentee voting laws, which shall be posted on said agencies' web sites. Candidates and political party chairpersons shall provide such summary to campaign and party employees and volunteers.

(o) As used in this section, (1) “immediate family” has the same meaning as provided in subsection (a) of section 9-140b, and (2) “designee” has the same meaning as provided in subsection (b) of section 9-140b.

(1949 Rev., S. 1135; 1953, 1955, S. 627d; 1957, P.A. 517, S. 2; 1959, P.A. 54; 1963, P.A. 139; 207, S. 1; February, 1965, P.A. 59, S. 1; 158, S. 1; 1967, P.A. 176, S. 3; 1971, P.A. 871, S. 71; P.A. 74-96, S. 4, 9; 74-141, S. 1, 2; P.A. 75-310, S. 5, 11; P.A. 76-50, S. 4, 7; P.A. 78-153, S. 2, 32; P.A. 79-363, S. 15, 38; P.A. 84-319, S. 13, 49; P.A. 85-514, S. 1; 85-577, S. 5; 85-592, S. 1; P.A. 86-179, S. 11, 53; P.A. 87-382, S. 9, 55; 87-532, S. 3, 10; P.A. 89-297, S. 3, 10, 11, 18; P.A. 93-384, S. 26, 28; P.A. 95-177, S. 1, 7; P.A. 97-154, S. 11, 27; P.A. 05-235, S. 2, 3; June Sp. Sess. P.A. 10-1, S. 37; P.A. 11-173, S. 63.)

History: 1959 act required applicant to give his bona fide personal mailing address to which ballot was to be sent; 1963 acts allowed application to be made at any time but reduced earliest time for giving or mailing ballot to applicant from 2 months to 45 days and authorized mailing of ballot to applicant at his request; 1965 acts deleted box on application form where applicant could request list, added provision, in case of armed forces members, not more than 90 days before election date, for ballot to be furnished, also provided if application received more than 90 days before election date, ballot to be mailed on ninetieth day and further provided list of all applicants be open to public inspection for period beginning 90 days before election, in lieu of 45, effective for elections held after January 1, 1966; 1967 act added provision for procedure to cover spouse or dependent of armed forces member, if living where member is stationed, to be covered by the 90-day provision, effective for elections held after January 1, 1968; 1971 act substituted “false statement” for “perjury”; P.A. 74-96 added “in absentee balloting” following “false statement”, effective January 1, 1975; P.A. 74-141 in addition to list to be maintained of all applicants for absentee ballots provided for including the voting address, bona fide mailing address and reason given for requesting absentee ballot; P.A. 75-310 deleted reference to 90 days in case of members of armed forces, their spouses and dependents; further changed reference to 45 days to 30 days, further changed period for list open to public inspection to start 30 days before election, effective January 1, 1976; P.A. 76-50 made technical changes; P.A. 78-153 provided absentee ballots to be made available by a municipality 30 days before an election, spelled out procedure to be followed by clerk, specifying a 24-hour period following receipt of application during which action to be taken, further provided executed applications to be kept on hand for 60 days after election, in lieu of 6 months; P.A. 79-363 deleted provision for maintaining a list as public record and provided for the applications themselves to constitute the public record with destruction authorized after 60 days; P.A. 84-319 amended section to allow applicant to designate person to deliver ballot to him or return it to clerk; P.A. 85-514 divided section into Subsecs. and amended Subsec. (a) to prohibit giving or accepting compensation for distributing absentee ballot applications or for assisting persons in the execution of such ballots; P.A. 85-577 changed time frame from 30 days before an election to the thirty-first day before an election or the next preceding business weekday, required notices to electors whose names are not on registry lists that unless the applicant is an elector by applicable cutoff dates, an absentee ballot will not be mailed, and provided that such notices are not mailed if registrar provided clerk with reliable information that absentee ballot applicant is elector of the municipality; P.A. 85-592 added new Subsec. which allowed electors to return application by U.S. postal service, commercial carrier, courier or messenger services; P.A. 86-179 made technical changes, added requirement that applicants list bona fide personal mailing address on application, prohibited issuance of ballot on day of election or during voting hours on day of special election primary or referendum and added prohibition of compensation for distributing applications or assisting in execution of ballot; P.A. 87-382, in Subsec. (d), added references to Secs. 9-153e and 9-153f; P.A. 87-532 amended Subsec. (a) to require clerk to maintain log of absentee ballot applications and to sign or stamp each application provided, under penalties of false statement in absentee balloting, and to require any person obtaining application from a clerk for use of another person to sign and type his name, under same penalties; P.A. 89-297 amended Subsec. (a) by allowing person obtaining application from municipal clerk for use of another person to affix his signature stamp instead of signing the application and by adding prohibition on clerk distributing campaign material with application, substituted “twenty-first” for “nineteenth” in Subsec. (f) and amended Subsec. (h) to prohibit an absentee ballot from being issued on day of “an election or primary”, instead of on day of “a regular election”, or after opening of polls on day of “a referendum” instead of “a special election, primary or referendum”; P.A. 93-384 amended Subsec. (a) to authorize fax transmissions for sending and returning applications, effective January 1, 1994; P.A. 95-177 amended Subsec. (a) by deleting provisions re log of absentee ballot applications and signature stamp, changing identification requirement from person obtaining application for use of another person to person assisting with completion of application, adding requirement of assistant's address and telephone number, provision re not invalidating application lacking name of assistant, and Subdiv. indicators, moving provision re applicant's mailing address from Subsec. (b) to (a), and making provision re facsimile machine Subsec. (b), and amended Subsecs. (e) and (i) by deleting explanation of time period set in Sec. 9-150b, effective January 1, 1996; P.A. 97-154 deleted provisions that forms prescribed by Secretary of the State be provided by the secretary, effective July 1, 1997; P.A. 05-235 amended Subsec. (a) to require municipal clerk to maintain a log of absentee ballot applications provided and require that each application provided by municipal clerk be consecutively numbered and stamped or marked with name of municipality, and added Subsecs. (k) to (o), inclusive, re requirements for absentee ballot distributors, mailing unsolicited applications, notice on the Secretary of the State's web site re downloading applications, and a summary of absentee voting laws by the State Elections Enforcement Commission, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005; June Sp. Sess. P.A. 10-1 amended Subsec. (b) by allowing for transmission of application by electronic means other than facsimile, effective June 22, 2010; P.A. 11-173 amended Subsec. (c) by replacing “supplementary” with “updated” re registry lists, effective July 13, 2011.

See Sec. 9-153e re alternate application procedure for certain military personnel.

Cited. 231 C. 602.

Defendant's application for absentee ballot from residence in Connecticut did not make that address his “place of abode” for service of process when he was living in and employed in England. 28 CS 359.



Section 9-140a - (Formerly Sec. 9-138). Signing of form. Insertion of ballot in envelopes.

Each absentee ballot applicant shall sign the form on the inner envelope provided for in section 9-137, which shall constitute a statement under the penalties of false statement in absentee balloting. Any absentee ballot applicant who is unable to write may cause his name to be signed on the form by an authorized agent who shall, in the space provided for the signature, write the name of the applicant followed by the word “by” and his own signature. The failure of the applicant or authorized agent to date the form shall not invalidate the ballot. The ballot shall be inserted in the inner envelope, and the inner envelope shall be inserted in the outer envelope, prior to the return of the ballot to the municipal clerk. If an applicant is required to return identification with the ballot pursuant to the Help America Vote Act, P.L. 107-252, as amended from time to time, such identification shall be inserted in the outer envelope so such identification can be viewed without opening the inner envelope.

(1955, S. 625d; 1971, P.A. 871, S. 70; P.A. 74-96, S. 3, 9; P.A. 78-79, S. 3, 4; P.A. 79-363, S. 14, 38; P.A. 86-179, S. 12, 53; June 30 Sp. Sess. P.A. 03-6, S. 95.)

History: 1971 act changed penalties of “perjury” to “false statement”; P.A. 74-96 added “in absentee balloting”, effective January 1, 1975; P.A. 78-79 removed provisions for dating where appearing and further added that failure of applicant or agent to date form would not invalidate the application; P.A. 79-363 substituted “ballot” for “application”; P.A. 86-179 amended section to allow agent to sign form on envelope for applicant who is unable to write for any reason; Sec. 9-138 transferred to Sec. 9-140a in 1987; June 30 Sp. Sess. P.A. 03-6 added provision re procedure to be followed when applicant is required to return identification with ballot pursuant to Help America Vote Act, effective January 1, 2004.

Cited. 231 C. 602.



Section 9-140b - (Formerly Sec. 9-146). Return of absentee ballots. Possession of ballots and envelopes restricted.

(a) An absentee ballot shall be cast at a primary, election or referendum only if: (1) It is mailed by (A) the ballot applicant, (B) a designee of a person who applies for an absentee ballot because of illness or physical disability, or (C) a member of the immediate family of an applicant who is a student, so that it is received by the clerk of the municipality in which the applicant is qualified to vote not later than the close of the polls; (2) it is returned by the applicant in person to the clerk by the day before a regular election, special election or primary or prior to the opening of the polls on the day of a referendum; (3) it is returned by a designee of an ill or physically disabled ballot applicant, in person, to said clerk not later than the close of the polls on the day of the election, primary or referendum; (4) it is returned by a member of the immediate family of the absentee voter, in person, to said clerk not later than the close of the polls on the day of the election, primary or referendum; (5) in the case of a presidential or overseas ballot, it is mailed or otherwise returned pursuant to the provisions of section 9-158g; or (6) it is returned with the proper identification as required by the Help America Vote Act, P.L. 107-252, as amended from time to time, if applicable, inserted in the outer envelope so such identification can be viewed without opening the inner envelope. A person returning an absentee ballot to the municipal clerk pursuant to subdivision (3) or (4) of this subsection shall present identification and, on the outer envelope of the absentee ballot, sign his name in the presence of the municipal clerk, and indicate his address, his relationship to the voter or his position, and the date and time of such return. As used in this section, “immediate family” means a dependent relative who resides in the individual's household or any spouse, child or parent of the individual.

(b) As used in this section and section 9-150c, “designee” means (1) a person who is caring for the applicant because of the applicant's illness or physical disability, including but not limited to, a licensed physician or a registered or practical nurse, (2) a member of the applicant's family, who is designated by an absentee ballot applicant and who consents to such designation, or (3) if no such person consents or is available, then a police officer, registrar of voters, deputy registrar of voters or assistant registrar of voters in the municipality in which the applicant resides.

(c) For purposes of this section “mailed” means sent by the United States Postal Service or any commercial carrier, courier or messenger service recognized and approved by the Secretary of the State.

(d) No person shall have in his possession any official absentee ballot or ballot envelope for use at any primary, election or referendum except the applicant to whom it was issued, the Secretary of the State or his or her authorized agents, any official printer of absentee ballot forms and his designated carriers, the United States Postal Service, any other carrier, courier or messenger service recognized and approved by the Secretary of the State, any person authorized by a municipal clerk to receive and process official absentee ballot forms on behalf of the municipal clerk, any authorized primary, election or referendum official or any other person authorized by any provision of the general statutes to possess a ballot or ballot envelope.

(e) No (1) candidate or (2) agent of a candidate, political party or committee, as defined in section 9-601, shall knowingly be present when an absentee ballot applicant executes an absentee ballot, except (A) when the candidate or agent is (i) a member of the immediate family of the applicant or (ii) authorized by law to be present or (B) when the absentee ballot is executed in the office of the municipal clerk and the municipal clerk or an employee of the municipal clerk is a candidate or agent.

(1949 Rev., S. 1143; 1953, S. 633d; 1972, P.A. 196, S. 14; P.A. 73-472, S. 1, 2; P.A. 74-312, S. 1, 2; P.A. 75-125, S. 1, 3; P.A. 76-295, S. 17, 18; P.A. 77-245, S. 1; P.A. 79-340; P.A. 81-424, S. 4; P.A. 82-288, S. 1, 2; P.A. 83-324, S. 1, 2; P.A. 84-319, S. 15, 49; P.A. 85-592, S. 2; 85-613, S. 90, 154; P.A. 86-179, S. 13, 53; P.A. 87-532, S. 4, 10; P.A. 88-162, S. 3, 4; P.A. 89-297, S. 4, 18; P.A. 94-203, S. 11, 12; P.A. 97-154, S. 15, 27; 97-176, S. 1, 2; P.A. 98-67, S. 9, 10; June 30 Sp. Sess. P.A. 03-6, S. 96.)

History: 1972 act retained requirements for deadline for return of absentee ballots to clerk for municipal elections not held coincidentally with regular or special state elections but changed deadline for return of ballots for regular or special state elections to not later than the close of the polls on election day and added provision for a presidential ballot to be issued on election day in certain circumstances; P.A. 73-472 provided that ballot may be completed in clerk's office and returned to clerk at same time, effective with all elections held on or after January 1, 1974; P.A. 74-312 detailed who may be designated to mail absentee ballot where there is illness or physical disability and those who may at times have in their possession official ballots or ballot envelopes not to apply to any primary held in 1974; P.A. 75-125 changed deadline for return of all absentee ballots, mailed or otherwise, for municipal or state elections, to “the close of the polls on the day of such election”, effective January 1, 1976; P.A. 76-295 added provision for return of an overseas ballot by a person not employed by U.S. postal service; P.A. 77-245 changed “town clerk's office” to “office of the municipal clerk” where appearing; P.A. 79-340 divided section into three Subsecs. and in new Subsec. (a) set forth conditions under which absentee ballot is deemed to be cast, in which was deleted previous provision for completion in clerk's office and return at same time, substituting a requirement that when returned in person by elector deadline is “by the day before such election”; P.A. 81-424 amended Subsec. (b) to include justices of the peace among those persons who may be designated by an elector to mail his ballot; P.A. 82-288 amended section to allow electors to pick up and return absentee ballots in person on day of a special election or primary if done prior to the opening of the polls, and to delete reference to justice of the peace as person who may mail absentee ballot for elector; P.A. 83-324 amended section to allow municipal clerk or designee to personally accept ballots from hospitalized persons; P.A. 84-319 permitted certain individuals to pick up as well as return the absentee ballot of a person hospitalized within the six days immediately preceding a primary or an election; P.A. 85-592 amended Subsec. (a) to allow electors to return applications by U.S. postal service, commercial carrier, courier or messenger services; P.A. 85-613 made a technical change in Subsec. (a) and deleted provision which had required clerk to retain records for six months after election or primary; P.A. 86-179 added references to referenda, use of commercial carrier, courier or messenger service, changed term “elector” to “applicant” and deleted provision re issuance of ballot on election day; Sec. 9-146 transferred to Sec. 9-140b in 1987; P.A. 87-532 amended Subsec. (a)(1) to allow an absentee ballot to be cast if it is mailed by a member of the immediate family of an applicant who is a student; P.A. 88-162 amended Subsec. (a)(2) to require that absentee ballot be returned by day before special election or primary, instead of prior to opening of polls on day of special election or primary, in order to be cast, effective July 1, 1989; P.A. 89-297 amended Subsecs. (a) and (b) to allow a designee of any ill or physically disabled applicant, instead of only an applicant having an unforeseen illness or physical disability occurring within six days immediately preceding close of polls, to return ballot in person ; P.A. 94-203 divided Subsec. (b) into Subdivs., rephrased provision re licensed physician or registered or practical nurse in Subdiv. (1), and inserted “or assistant registrar of voters” in Subdiv. (2), effective July 1, 1994; P.A. 97-154 added new Subsec. (a)(4) authorizing absentee ballot to be cast if returned by immediate family member, renumbering former Subdiv. (4) as Subdiv. (5) and requiring person returning absentee ballot to municipal clerk under Subdiv. (3) or (4) to present identification and provide information on outer envelope, effective January 1, 1998; P.A. 97-176 added new Subsec. (e) prohibiting candidate or his agent, except in certain cases, from knowingly being present when an applicant executes absentee ballot, effective July 1, 1997; P.A. 98-67 redefined “immediate family” for purposes of section, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 made a technical change in Subsec. (a)(1) and added Subsec. (a)(6) re ballot returned with proper identification as required by Help America Vote Act, effective January 1, 2004.

Annotations to former section 9-146:

Time requirements unenforceable when clerk failed to comply with Sec. 9-148, hence ballots held void. 164 C. 204. Cited. 186 C. 125.

Subsec. (b):

Where absentee ballots were mailed by person not specifically enumerated, court erred in determining that there had been substantial compliance with statute. 186 C. 125.



Section 9-140c - (Formerly Sec. 9-147). List of applicants returning ballots to clerk. Sorting of ballots and checking of names on registry list; rejection of ballot if name not on list. Times for delivery of ballots. Preservation of secrecy. Late ballots retained by clerk.

(a) The municipal clerk shall retain the envelopes containing absentee ballots received by him under section 9-140b and shall not open such envelopes. The municipal clerk shall endorse over his signature, upon each outer envelope as he receives it, the date and precise time of its receipt. The clerk shall make an affidavit attesting to the accuracy of all such endorsements, and at the close of the polls shall deliver such affidavit to the head moderator, who shall endorse the time of its receipt and return it to the clerk after all counting is complete. The clerk shall preserve the affidavit for one hundred eighty days in accordance with the requirements of section 9-150b. The clerk shall keep a list of the names of the applicants who return absentee ballots to the clerk under section 9-140b. The list shall be preserved as a public record as required by section 9-150b.

(b) Beginning not earlier than the seventh day before the election, primary or referendum and on any weekday thereafter, all absentee ballots received by the municipal clerk not later than eleven o'clock a.m. of such day may be sorted into voting districts by the clerk and checked as provided in this subsection. On any such day, beginning as soon as the ballots have been sorted, the registrars of voters, without opening the outer envelopes, may check the names of the applicants returning ballots on the official checklist to be used at the election, primary or referendum by indicating “absentee” or “A” preceding each such name and, if unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties, the designation of the party in which the applicants are voting preceding each such name. If central counting of absentee ballots has been designated by the registrars pursuant to section 9-147a, they shall also place such indication on a duplicate of the checklist to be retained by the municipal clerk until he delivers it to the registrars at twelve o'clock noon on election, primary or referendum day for the use of the absentee ballot counters pursuant to subsection (i) of this section. All absentee ballots received not later than eleven o'clock a.m. of the last day before the election, primary or referendum which is not a Sunday or legal holiday, shall be so sorted and checked not later than such day.

(c) If the name of the applicant returning the ballot is not on the official checklist for any polling place in such municipality, the registrars shall endorse on the face of such outer envelope the word “rejected”, followed by a statement of the reasons for rejection, and the outer envelope shall not be opened or the ballot counted.

(d) After such checking has been completed on any such day, the municipal clerk shall seal the unopened ballots in a package and retain them in a safe place.

(e) (1) Except as provided in subdivision (2) of this subsection, ballots received not later than eleven o'clock a.m. on such last day before the election, primary or referendum shall be delivered by the clerk to the registrars not earlier than ten o'clock a.m. and not later than twelve o'clock noon on the day of the election or primary and at twelve o'clock noon on the day of a referendum. If central counting has been designated pursuant to section 9-147a, the clerk shall also deliver to the registrars at this time the duplicate checklist provided for in subsection (b) of this section, for the use of the absentee ballot counters pursuant to subsection (i) of this section.

(2) The clerk may deliver the ballots at a time that is later than the time provided in subdivision (1) of this subsection, provided such time is mutually agreed upon by the clerk and registrars and is not later than eight o'clock p.m. on the day of the election, primary or referendum.

(f) Absentee ballots timely received by the clerk after eleven o'clock a.m. of such last day before an election, primary or referendum shall be sorted into voting districts by the clerk and retained by the clerk separately until delivered to the registrars of voters for checking.

(g) Any or all of such ballots received after eleven o'clock a.m. of such last day before an election, primary or referendum and before six o'clock p.m. on the day of the election, primary or referendum shall, upon request of the registrars, be delivered to the registrars by the municipal clerk at six o'clock p.m. on the day of the election, primary or referendum for checking, or at a later time mutually agreed upon by the clerk and registrars, provided such time is not later than eight o'clock p.m. on the day of the election, primary or referendum.

(h) Absentee ballots received after six o'clock p.m. and any ballots received prior to six o'clock p.m. which were not delivered earlier shall be delivered to the registrars at the close of the polls for checking. Although absentee ballots shall be checked by the registrars of voters at various times throughout the election, primary or referendum day, absentee ballots may be counted at one single time during such day.

(i) (1) The absentee ballot counters, upon receipt of the ballots delivered by the clerk to the registrars at six o'clock p.m. and at the close of the polls pursuant to subsections (g) and (h) of this section, shall check the names of the applicants returning ballots on the official checklist in the same manner as provided in subsections (b) and (c) of this section, except as otherwise provided in this subsection. (2) If central counting has been designated pursuant to section 9-147a, the names of applicants whose ballots were delivered at six o'clock p.m. shall be called in to the appropriate polling places where they shall be checked by the checkers on the official checklists, and they shall also be checked by the absentee ballot counters on the duplicate checklist required under subsection (b) of this section. (3) If central counting has been designated, the names of applicants whose ballots were delivered at the close of the polls shall be checked by the absentee ballot counters on the official checklists used at the polling places. The official checklists, bearing the certifications required by section 9-307, shall be delivered by the registrars or assistant registrars to the central counting moderator for that purpose. (4) If the name of an applicant returning a ballot has been checked on the official checklist as having voted in person the absentee ballot counters shall, in checking the ballots, endorse on the face of the outer envelope the word “rejected” followed by a statement of the reason for rejection, and the outer envelope shall not be opened or the ballot counted. (5) When central counting is completed and the result is announced, the central counting moderator shall deliver the duplicate checklist, the official checklists and the returns required by section 9-150b to the head moderator.

(j) Each time ballots are delivered by the clerk to the registrars on election, primary or referendum day, the clerk and registrars shall execute an affidavit of delivery and receipt stating the number of ballots delivered. The clerk shall preserve the affidavit for six months in accordance with section 9-150b.

(k) Each group of absentee ballots shall be counted by the absentee ballot counters when received from the registrars on election, primary or referendum day, in the manner provided in section 9-150a.

(l) The municipal clerk shall retain all outer envelopes containing absentee ballots received by him after the close of the polls, unopened, for the period prescribed in section 9-150b.

(1949 Rev., S. 1143; 1953, S. 634d; 1963, P.A. 43; 1967, P.A. 831, S. 3; 1972, P.A. 196, S. 15; P.A. 75-125, S. 2, 3; 75-300, S. 5, 9; P.A. 77-187, S. 1, 9; 77-245, S. 2; P.A. 78-75, S. 1, 3; 78-153, S. 21, 32; P.A. 79-363, S. 16, 38; P.A. 81-424, S. 1; P.A. 84-319, S. 17, 49; P.A. 85-592, S. 3; P.A. 86-179, S. 14, 53; P.A. 87-382, S. 10, 55; 87-509, S. 23, 24; 87-532, S. 5, 10; P.A. 95-171, S. 11, 14; P.A. 96-119, S. 3, 14; P.A. 11-173, S. 10; June 12 Sp. Sess. P.A. 12-2, S. 48; P.A. 13-295, S. 1.)

History: 1963 act allowed clerk to deliver ballots promptly after as well as before the opening of the polls; 1967 act made technical changes; 1972 act provided that on day of municipal or special election not held coincidentally with a regular or special state election, prior to or promptly after polls open and again promptly after twelve noon, when day of election is Monday, clerk to deliver absentee ballots to registrars, and further on day of regular or special state election clerk to deliver absentee ballots immediately after twelve noon and again immediately after the close of the polls to the registrars, also at any time or times between noon and the close of the polls may deliver any envelopes received during that period; P.A. 75-125 deleted distinction between municipal and state elections and provided for delivery of ballots to registrars at any election immediately after twelve noon and after closing of polls as well as any time in between at discretion of clerk, effective January 1, 1976; P.A. 75-300 changed twelve noon to two p.m. and further deleted discretionary deliveries between that time and closing of polls, effective January 1, 1976; P.A. 77-187 deleted all provisions for delivery of ballots by clerk to registrars, provided that ballots received before eleven a.m. of day before election be sorted into voting districts by clerk, that registrars to start checking as ballots are available from clerk the names of such voters on registry list and if name not on list, without opening ballot to indicate “not counted” thereon and reason therefor upon completion ballots retained in sealed package by clerk until delivered to registrars at twelve noon, election day, that ballots received in timely fashion after eleven a.m. day before election to be sorted and delivered to registrars after polls close, that, if admission form of member of armed forces or related group is received by five p.m. at day before election, his absentee ballot, received before the admission form, to be counted and that where absentee ballots cast in election on first Monday in May, ballots to be checked against registry list on last weekday before election; P.A. 77-245 changed “town” to “municipal” clerk; P.A. 78-75 provided for delivery and checking of ballots received since last delivery at five p.m. on request of registrars and again any ballots not previously delivered to be delivered at the close of polls; P.A. 78-153 made technical changes; P.A. 79-363 changed five p.m. delivery time to six p.m.; P.A. 81-424 provided for optional sorting and checking of ballots on a daily basis for seven days prior to the election; P.A. 84-319 divided section into Subsecs. and amended section to provide uniformity in procedures for sorting, checking and marking absentee ballot envelopes; P.A. 85-592 applied provisions of section to referenda and amended Subsec. (b) to require that clerk and registrars execute affidavit of delivery and receipt stating number of ballots delivered; P.A. 86-179 changed term “registry list” to “official checklist” and made technical changes; Sec. 9-147 transferred to Sec. 9-140c in 1987; P.A. 87-382 substituted “one hundred eighty days” for “six months”; P.A. 87-509 amended Subsec. (b) to provide that checking by registrars, if unaffiliated electors authorized to vote in primary of either of two parties, to include designation of party in which applicants are voting preceding each name; P.A. 87-532 amended Subsec. (a) to require clerk to keep list of names of applicants returning absentee ballots to clerk; P.A. 95-171 amended Subsec. (e) by changing time of delivery of ballots from noon to between nine a.m. and noon for an election or primary and not later than noon for a referendum, effective January 1, 1996; P.A. 96-119 amended Subsec. (e) to replace “nine” with “ten” o'clock and replace “not later than” with “at” twelve o'clock, effective May 24, 1996; P.A. 11-173 amended Subsecs. (e) to (h) by deleting language re specific times for counting and references to such times and counting, and by adding language re counting a single time in Subsec. (h), effective July 13, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (h) by making a technical change; P.A. 13-295 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and providing for an exception for Subdiv. (2) therein and adding Subdiv. (2) re mutually agreed upon delivery time, made a technical change in Subsec. (f) and amended Subsec. (g) by making a technical change and adding provision re mutually agreed upon delivery time, effective July 1, 2013.

Cited. 231 C. 602.



Section 9-140d - (Formerly Sec. 9-152). Validity of armed forces member's ballot after death.

No absentee ballot executed by a member of the armed forces shall be invalidated by his death prior to an election, primary or referendum if his name appears on the official checklist used at such election, primary or referendum.

(1949 Rev., S. 1152; 1953, S. 638d; P.A. 86-179, S. 15, 53.)

History: P.A. 86-179 added references to primaries and referenda and changed term “registry list” to “official checklist”; Sec. 9-152 transferred to Sec. 9-140d in 1987.



Section 9-140e - Permanently physically disabled elector. Status for receipt of absentee ballots.

(a) Any elector who is permanently physically disabled and who files an application for an absentee ballot with a certification from a primary care provider, indicating that such elector is permanently physically disabled and unable to appear in person at such elector's designated polling location, shall be eligible for permanent absentee ballot status and shall receive an absentee ballot for each election, primary or referendum conducted in such elector's municipality for which such elector is eligible to vote. Such elector's permanent absentee ballot status shall remain in effect until such elector: (1) Is removed from the official registry list of the municipality, (2) is removed from permanent absentee ballot status pursuant to the provisions of this section, or (3) requests that he or she no longer receive such permanent absentee ballot status.

(b) The registrars of voters shall send written notice to each such elector with permanent absentee ballot status in January of each year, on a form prescribed by the Secretary of the State, for the purpose of determining if such elector continues to reside at the address indicated on the elector's permanent absentee ballot application. If (1) such written notice is returned as undeliverable, or (2) not later than thirty days after such notice is sent to the elector, the elector fails to return such notice to the registrars of voters, as directed on the form, the elector in question shall be removed from permanent absentee ballot status. If such elector indicates on such notice that the elector no longer resides at such address and the elector's new address is within the same municipality, the registrars of voters shall change the elector's address pursuant to section 9-35 and such elector shall retain permanent absentee ballot status. If the elector indicates on such notice that the elector no longer resides in the municipality, the registrars of voters shall remove such individual from the registry list of the municipality and send such individual an application for voter registration. Failure to return such written notice shall not result in the removal of an elector from the official registry list of the municipality.

(P.A. 11-173, S. 56; P.A. 12-57, S. 1.)

History: P.A. 11-173 effective January 1, 2012; P.A. 12-57 amended Subsec. (a) by providing that an elector with permanent absentee ballot status receive an absentee ballot rather than an application and amended Subsec. (b) by making technical changes, effective January 1, 2013.



Section 9-141 and 9-142 - Transferred

Transferred to Secs. 9-153a and 9-153b, respectively.



Section 9-143 to 9-143b - Transferred

Transferred to Secs. 9-153d to 9-153f, inclusive.



Section 9-144 and 9-145 - Materials to be furnished to absentee ballot applicants. Marking of ballots.

Sections 9-144 and 9-145 are repealed.

(1949 Rev., S. 1137, 1151; 1953, S. 631d, 632d; 1955, S. 631d; 1957, P.A. 517, S. 5, 6; 1959, P.A. 592, S. 1; 1963, P.A. 213; 224, S. 2; 374, S. 2; February, 1965, P.A. 59, S. 2; 1967, P.A. 174; 303, S. 2; 1969, P.A. 694, S. 7; P.A. 74-11, S. 1, 4; P.A. 75-310, S. 7, 8, 11; 75-349, S. 2; P.A. 85-514, S. 2; P.A. 86-179, S. 52, 53.)



Section 9-146 - Transferred

Transferred to Sec. 9-140b.



Section 9-146a - Transferred

Transferred to Sec. 9-159q.



Section 9-147 - Transferred

Transferred to Sec. 9-140c.



Section 9-147a - Central counting of absentee ballots; designation of location by registrars of voters.

(a) At any election, primary or referendum all absentee ballots shall be counted in the respective polling places except when counted at a central location. Any election official serving in a polling place may observe the counting of absentee ballots at that polling place.

(b) At any election, primary or referendum, all absentee ballots may be counted at a central location designated by the registrars of voters in writing to the municipal clerk at least twenty days before the election, primary or referendum, which location shall be published in the warning for the election, primary or referendum. If unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties, absentee ballots may not be counted at a central location unless both parties decide to have central counting and designate the same room for such central counting. If such designation of a central location has been made, the ballots shall not be counted in any polling place but all absentee ballots shall be separated, counted, tallied, placed in depository envelopes and returned by voting district. Any member of the public may observe the counting of absentee ballots at such central location.

(P.A. 75-300, S. 1, 9; P.A. 77-187, S. 4, 9; P.A. 78-75, S. 2, 3; 78-153, S. 19, 32; P.A. 79-363, S. 17, 38; P.A. 81-424, S. 2; P.A. 84-319, S. 18, 49; P.A. 85-592, S. 4; P.A. 86-179, S. 16, 53; P.A. 87-509, S. 22, 24.)

History: P.A. 77-187 changed time of receipt referring to before or after “five p.m.” of day before election to “eleven a.m.” where appearing, changed time of delivery by town clerk from “two p.m.” to “twelve noon” on election day; P.A. 78-75 changed “town” to “municipal” clerk where appearing, and provided for delivery of ballots at five p.m. on election day at request of registrars and in any case at close of polls; P.A. 78-153 replaced town clerk with municipal clerk; P.A. 79-363 changed “five” to “six” p.m. on election day where appearing; P.A. 81-424 provided for optional sorting and checking of ballots on a daily basis for seven days prior to the election; P.A. 84-319 divided section into Subsecs. and amended provisions to provide uniformity in procedures for checking and counting absentee ballots; P.A. 85-592 applied provisions of section to primary elections and referenda; P.A. 86-179 added subsection re counting of absentee ballots at polling place or central counting location and deleted provisions re timetable and procedures for counting; P.A. 87-509 prohibited central counting of absentee ballots if unaffiliated electors authorized to vote in primary of either of two parties, unless both parties decide to have central counting and designate same room for central counting.



Section 9-147b - Transferred

Transferred to Sec. 9-151a.



Section 9-147c - Central counting of absentee ballots; appointment of counters and moderator. Count not to be disclosed prior to close of polls.

Each registrar of voters shall appoint one or more electors of the town, known to be persons of integrity, to count all absentee ballots. No spouse, parent, grandparent, child or sibling of a candidate may be appointed to count absentee ballots on which the name of such candidate appears. If central counting has been designated, the registrars shall also jointly appoint a central counting moderator and alternate moderator pursuant to the requirements of section 9-229. No person shall print, publish, announce, or otherwise make known such count prior to the time for the closing of the polls.

(P.A. 75-300, S. 3, 9; P.A. 77-187, S. 6, 9; P.A. 79-363, S. 18, 38; P.A. 81-467, S. 2, 8; P.A. 85-592, S. 5; P.A. 86-179, S. 17, 53; P.A. 99-276, S. 4, 15.)

History: P.A. 77-187 changed time count of absentee ballots to begin from “two p.m.” to “twelve o'clock”; P.A. 79-363 made technical changes; P.A. 81-467 added reference to appointment of alternate moderator; P.A. 85-592 amended section to require counters to attend training sessions at which registrars, municipal clerks and moderators review and study an absentee ballot counter's manual; P.A. 86-179 deleted provisions re counter's training sessions and submittal of questions to moderator for decision; P.A. 99-276 added prohibition against spouse, parent, grandparent, child or sibling of a candidate from counting absentee ballots on which candidate's name appears, effective January 1, 2000.



Section 9-147d - Central counting of absentee ballots timely received after 11 a.m. of day before election.

Section 9-147d is repealed.

(P.A. 75-300, S. 4, 9; P.A. 77-187, S. 7, 9; P.A. 86-179, S. 52, 53.)



Section 9-148 - Counting of absentee ballots; training of counters.

The appointment of absentee ballot counters shall be made by the registrars of voters. The presiding officer for the purpose of declaring the result of the vote of the whole municipality is the moderator. Each person appointed to count absentee ballots shall participate in a training session at which the registrars of voters, absentee ballot moderator or moderator of the polling place, as the case may be, shall review and study the absentee counter's manual provided by the Secretary of the State under section 9-150a. Each elector so appointed shall be sworn to carry out faithfully the duties of his office and not to attempt to ascertain the manner in which any absentee elector has marked his absentee ballot. The registrars of voters shall ascertain the voting district in which each absentee elector is registered and shall apportion the envelopes according to voting districts among the appointed groups of electors, if there is more than one such group, in such manner that each group can conveniently count the votes apportioned to it.

(1949 Rev., S. 1144; 1953, 1955, S. 635d; 1957, P.A. 517, S. 7; 1963, P.A. 215, S. 1; P.A. 77-187, S. 2, 9; P.A. 84-319, S. 19, 49; P.A. 85-592, S. 6; P.A. 86-179, S. 18, 53; P.A. 07-194, S. 39.)

History: 1963 act provided for endorsement of date of receipt on envelope; P.A. 77-187 substituted “head” moderator for “chief” moderator; P.A. 84-319 eliminated requirement that absentee ballot counters be affiliated with appointing registrar's political party; P.A. 85-592 amended section to require mandatory training sessions for absentee ballot counters and to specify that registrars, municipal clerks and moderators must review and study absentee counter's manual at such sessions; P.A. 86-179 deleted provisions re clerk's endorsement and affidavit of receipt of ballots; P.A. 07-194 deleted provisions re voting districts and municipal clerk's attendance at training session, specified that absentee ballot moderator or moderator of polling place participate in training session and made technical changes.

Absentee ballots held void due to clerk's total noncompliance; relation to Secs. 9-145 and 9-146 discussed. 164 C. 204. Cited. 186 C. 125; 216 C. 253.



Section 9-149 and 9-150 - Counting of ballots, procedure; ballot rejected if inner-envelope statement not executed; public may observe central counting; questions decided by moderator, intent of elector to govern, presumptions when intent not clear, invalid votes. Placing of ballots in depository envelopes; presentation of envelopes; declaration of count.

Sections 9-149 and 9-150 are repealed.

(1949 Rev., S. 1144, 1146; 1953, 1955, S. 635d, 636d; 1957, P.A. 517, S. 8; 1959, P.A. 527, S. 2; February, 1965, P.A. 37; 1967, P.A. 885, S. 1; 1969, P.A. 8, S. 1; 694, S. 17; 1972, P.A. 196, S. 16; P.A. 75-300, S. 6, 7, 9; P.A. 76-295, S. 16, 18; P.A. 77-187, S. 3, 9; 77-202, S. 1, 4; 77-286; P.A. 79-363, S. 21, 38; P.A. 84-319, S. 20, 49; P.A. 85-489, S. 2; 85-592, S. 7, 8; P.A. 86-179, S. 52, 53.)



Section 9-150a - Counting procedures.

(a) Starting time designated by registrars of voters. The absentee ballot counters shall proceed to the polling places for which they have been assigned ballots or to the central counting location at the times designated by the registrars of voters.

(b) Delivery and checking of ballots. At the time each group of ballots is delivered to them pursuant to section 9-140c, the counters shall perform any checking of such ballots required by subsection (i) of said section and shall then proceed as hereinafter provided.

(c) Removal of inner envelopes. Count of total number of ballots received. Except with respect to ballots marked “Rejected” pursuant to section 9-140c or other applicable law, the counters shall remove the inner envelopes from the outer envelopes, shall note the total number of absentee ballots received and shall report such total to the moderator. They shall similarly note and separately so report the total numbers of presidential ballots and overseas ballots received pursuant to sections 9-158a to 9-158m, inclusive.

(d) Ballot rejected if inner envelope statement not executed. (1) If the statement on the inner envelope has not been signed as required by section 9-140a, such inner envelope shall not be opened or the ballot removed therefrom, and such inner envelope shall be replaced in the opened outer envelope which shall be marked “Rejected” and the reason therefor endorsed thereon by the counters. (2) If such statement is signed but the individual completing the ballot is an individual described in subsection (a) of section 9-23r and has not met the requirements of subsection (e) of section 9-23r, the counters shall replace the ballot in the opened inner envelope, replace the inner envelope in the opened outer envelope and mark “Rejected as an Absentee Ballot” and endorse the reason for such rejection on the outer envelope, and the ballot shall be treated as a provisional ballot for federal offices only, pursuant to sections 9-232i to 9-232o, inclusive.

(e) Removal of ballots from inner envelopes. The counters shall then remove the absentee ballots from the remaining inner envelopes.

(f) Inner and outer envelopes to be sealed in depository envelopes. Before the ballots are counted, all opened outer and inner envelopes from which such ballots have been removed, and all outer envelopes marked “Rejected” as required by law, shall be placed and sealed by the counters, separately by voting district, in depository envelopes prescribed by the Secretary of the State and provided by the municipal clerk. The counters shall seal such depository envelopes by wrapping them lengthwise and sideways with nonreusable tape, endorse on each such envelope their names, the voting district and the time of the count, and deliver such envelopes to the moderator.

(g) Moderator to supervise counting. The counters shall then count such ballots as provided in this section. The moderator shall supervise the counting.

(h) Procedure manual. The Secretary of the State shall provide a procedure manual for counting absentee ballots. The manual shall include a description of the steps to be followed in receiving, handling, counting and preserving absentee ballots. Facsimile ballots shall be printed in the manual, illustrating potential variations in ballot markings along with the correct interpretation to be given in each situation illustrated.

(i) Write-in votes. (1) Except as otherwise provided in this section the provisions of section 9-265 shall apply to write-in votes on absentee ballots at elections.

(2) Votes cast by absentee ballot at a primary may be counted only for candidates whose names appear on the ballot on primary day, and no write-in vote shall be counted except as provided in subdivision (3) of this subsection.

(3) If a write-in vote on an absentee ballot is cast for a candidate for any office whose name appears on the ballot for that office on election or primary day, such candidate's name shall be deemed to have been checked on such ballot and, except as otherwise provided in subsection (j) of this section, one vote shall be counted and recorded for such candidate for such office.

(4) Except as otherwise provided in section 9-265, if the name of a registered write-in candidate for an office is written in for such office on an absentee ballot it shall be deemed validly written in for purposes of subsection (j) of this section.

(j) Intent of voter to govern; presumptions. In the counting of absentee ballots the intent of the voter shall govern, provided the following conclusive presumptions, where applicable, shall prevail in determining such intent:

(1) If the names of more candidates for an office than the voter is entitled to vote for are checked or validly written in, then the vote cast for that office shall be deemed an invalid overvote.

(2) If the name of a candidate who has vacated his candidacy is checked such vote shall not be counted.

(3) On an absentee ballot on which candidates' names are printed, a vote shall be deemed cast only for each candidate whose name is individually checked or validly written in, except as otherwise provided in this subsection. If a party designation is circled, checked, underscored or similarly marked in any manner, or written in, no vote shall be deemed cast or cancelled for any candidate by virtue of such marking or writing.

(k) Questions submitted to moderator for decision. If the intent of an absentee voter is difficult to ascertain due to uncertain, conflicting or incorrect ballot markings which are not clearly addressed in this section or in the procedure manual for counting absentee ballots provided by the Secretary of the State, the absentee ballot counters shall submit the ballot and their question to the moderator. They shall then count the ballot in accordance with the moderator's decision as to the voter's intent, if such intent is ascertainable. A ballot or part of a ballot on which the intent is determined by the moderator to be not ascertainable, shall not be counted. The moderator shall endorse on the ballot the question and his decision.

(l) Rejection of marked ballots. No absentee ballot shall be rejected as a marked ballot unless, in the opinion of the moderator, it was marked for the purpose of providing a means of identifying the voter who cast it.

(m) Placing of ballots in depository envelopes. After the absentee ballots have been so counted they shall be placed by the counters, separately by voting district, in depository envelopes prescribed by the Secretary of the State and provided by the municipal clerk. Any notes, worksheets, or other written materials used by the counters in counting such ballots shall be endorsed by them with their names, the date and the time of the count and shall also be placed in such depository envelopes together with the ballots, and with the separate record of the number of votes cast on such ballots for each candidate as required by section 9-150b. Such depository envelopes shall then be sealed, endorsed and delivered to the moderator by the counters in the same manner as provided in subsection (f) of this section.

(P.A. 86-179, S. 19, 53; P.A. 87-197, S. 2, 3; 87-382, S. 11, 55; P.A. 91-286, S. 2, 3; P.A. 95-171, S. 7, 14; P.A. 96-119, S. 4, 14; June 30 Sp. Sess. P.A. 03-6, S. 97; P.A. 04-257, S. 7; P.A. 11-20, S. 1; 11-173, S. 11.)

History: P.A. 87-197 and 87-382 repealed provisions in former Subsecs. (j) and (k) re straight-ticket party block, relettered Subsec. (k) as Subsec. (j) and remaining Subsecs. accordingly and made technical changes; P.A. 87-197 amended section further by adding new Subdiv. (3) in relettered Subsec. (j) re marking of a party designation; P.A. 91-286 amended Subsecs. (f) and (m) to require that depository envelopes be prescribed by secretary of the state and provided by municipal clerk instead of provided by secretary; P.A. 95-171 amended Subsec. (a) by changing the time ballot counters arrive from not earlier than noon to between nine a.m. and noon for an election or primary and not later than noon for a referendum, effective January 1, 1996; P.A. 96-119 amended Subsec. (a) to replace “nine” with “ten” o'clock and replace “not later than” with “not earlier than” twelve o'clock noon on the day of a referendum, effective May 24, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re ballot completed by individual described in Sec. 9-23r(a) who has not met requirements of Sec. 9-23r(e), effective January 1, 2004; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; P.A. 11-173 replaced language re specific time for counting with language re times designated by the registrars of voters in Subsec. (a), made a technical change in Subsec. (c) and replaced “ballot label” with “ballot” in Subsec. (i), effective July 13, 2011.

Cited. 231 C. 602.



Section 9-150b - Duties of moderators and municipal clerks. Declaration of count.

(a) Moderator to record result of each count. The moderator shall record the result of each count of absentee ballots, separately by time of count, on (1) the moderator's return, or in the case of central counting a separate moderator's return for each voting district, and (2) a separate record of the number of absentee votes cast for each candidate as shown on the moderator's return, or in the case of central counting, such a record for each voting district.

(b) Counting at polls. Declaration of result. If the absentee ballots were counted at the polls, when all counting is complete the moderator shall publicly declare the result of such count as provided in section 9-309 and add such count to the results from the voting tabulators recorded on the moderator's return. Such return shall show separately the tabulator vote and the absentee vote and the totals thereof.

(c) Counting at central location. Central counting moderator's return. If the absentee ballots were counted at a central location, when all counting is complete the moderator shall publicly declare the result of such count. He shall then deliver to the head moderator the central counting moderator's returns, together with all other information required by law or by the Secretary of the State's instructions. The head moderator shall add the results from the voting tabulators, recorded on the moderator's return for each polling place, to the absentee count recorded on the central counting moderator's return for the corresponding voting district, in the manner prescribed by the Secretary of the State. The returns so completed shall show separately the tabulator vote and the absentee vote and the totals thereof.

(d) Forms. The Secretary of the State may prescribe the forms and instructions for the tabulation, counting and return of the absentee ballot vote.

(e) Presentation of depository envelopes. The sealed depository envelopes required by subsections (f) and (m) of section 9-150a shall be returned by the moderator to the municipal clerk as soon as practicable on or before the day following the election, primary or referendum.

(f) Municipal clerk to preserve ballots, envelopes and related materials. The municipal clerk shall preserve for sixty days after the election, primary or referendum the depository envelopes containing opened envelopes and rejected ballots required by subsection (f) of section 9-150a, and shall so preserve for one hundred eighty days the depository envelopes containing counted ballots and related materials required by subsection (m) of section 9-150a.

(g) Depository envelopes not to be opened; exceptions. No such depository envelope shall be opened except by order of a court of competent jurisdiction, by the State Elections Enforcement Commission pursuant to a subpoena issued under subdivision (1) of subsection (a) of section 9-7b or within five days of an election, primary or referendum for the purpose of a recanvass conducted pursuant to law. After such a recanvass the depository envelopes and their contents shall be returned to the municipal clerk and preserved for the stated period.

(h) Clerk to preserve applications, void and unused ballots, records. For sixty days after the election, primary or referendum the following shall be preserved by the municipal clerk as a public record open to public inspection: (1) All executed absentee ballot application forms and direction by registrar forms, as required by subdivision (i) of section 9-140; (2) the list and index of applicants for presidential or overseas ballots as required by section 9-158h; (3) the numerical list of absentee voting sets issued as required by subsection (e) of section 9-140; (4) the list of the names of persons whose absentee ballots are received by the clerk, as required by subsection (a) of section 9-140c; (5) all unused absentee ballots; and (6) all envelopes containing ballots received by the clerk after the close of the polls, which shall remain unopened.

(i) Clerk to preserve affidavits. For one hundred eighty days after the election, primary or referendum the following shall be preserved by the municipal clerk as a public record open to public inspection: (1) The affidavit regarding the clerk's endorsement of inner envelopes, as required by subsection (a) of section 9-140c; and (2) the affidavit regarding delivery and receipt of ballots, as required by subsection (j) of said section.

(j) Destruction of ballots, envelopes and related materials. At the expiration of the applicable retention period, if no contest is pending and no subpoena has been issued by the State Elections Enforcement Commission pursuant to subsection (1) of section 9-7b, the municipal clerk shall destroy the materials preserved under this section.

(P.A. 86-179, S. 20, 53; P.A. 87-382, S. 12, 55; 87-532, S. 6, 10; P.A. 88-364, S. 11, 123; P.A. 90-156, S. 5; P.A. 95-177, S. 6, 7; P.A. 00-66, S. 19; P.A. 11-20, S. 1.)

History: P.A. 87-382 substituted “one hundred eighty days” for “six months” in Subsecs. (f) and (i) and, in Subsec. (f), also substituted “(m)” for “(n)”; P.A. 87-532 applied provisions of Subsec. (h) to log of applications issued and list of persons whose applications are received by clerk; P.A. 88-364 substituted the words “The sealed” for “No such” in Subsec. (e); P.A. 90-156 corrected a subsec. reference in Subsec. (e); P.A. 95-177 deleted Subsec. (h)(2) re log of applications issued and renumbered Subdivs. (3) to (7) as (2) to (6), effective January 1, 1996; P.A. 00-66 made a technical change in Subsec. (g); pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsecs. (b) and (c), effective May 24, 2011.

Cited. 231 C. 602.



Section 9-150c - Procedure for delivery of ballot in case of late-occurring illness, disability or hospitalization.

An applicant who applies for an absentee ballot because of unforeseen illness or physical disability occurring within six days immediately preceding the close of the polls at an election, primary or referendum or because the applicant is a patient in a hospital within such six-day period, may appoint a designee, as defined in subsection (b) of section 9-140b, to deliver the ballot to him, by stating on the application, in a space provided for that purpose, (1) the date of occurrence of the illness or disability or the name and address of the hospital in which the applicant is a patient within such six-day period, (2) the name, address and category under said subsection, of the person so designated and (3) the delivery which the person is designated to perform, provided the person so designated shall also sign a statement on the application to the effect that he consents to the designation and will perform the delivery without tampering with the ballot in any way. If the application designates a person to deliver the ballot to the applicant, that person shall personally submit the application to the municipal clerk. If such application is submitted to the clerk in person, within six days immediately preceding the close of the polls at an election or primary, by a person designated on the application to deliver the absentee ballot to the applicant as provided in this section and in subsection (b) of said section 9-140b, and if the application is dated within such time, the clerk shall give that person the absentee voting set.

(P.A. 86-179, S. 21, 53; P.A. 89-297, S. 5, 18; P.A. 97-154, S. 14, 17.)

History: P.A. 89-297 referenced definition of “designee” in Sec. 9-140b(b) and deleted provisions re return of ballot to municipal clerk; P.A. 97-154 authorized applicant who is a hospital patient during six-day period preceding election, primary or referendum to appoint designee to deliver ballot to him, effective January 1, 1998.



Section 9-150d - Use of voting tabulators to count absentee ballots.

A voting tabulator approved by the Secretary of the State under section 9-242 may be used to count absentee ballots in any municipality at an election, primary or referendum, provided the registrars of voters of the municipality approve the use of such tabulator and the Secretary of the State prescribes specifications for (1) the security, testing, set-up, operation and canvassing of the tabulator, (2) such absentee ballots, and (3) the training of election officials in the use of the tabulator.

(P.A. 99-276, S. 10, 15; P.A. 11-20, S. 1.)

History: P.A. 99-276 effective January 1, 2000; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.



Section 9-151 - Voting in person after absentee ballot has been sent.

Section 9-151 is repealed.

(1949 Rev., S. 1147; 1953, 1955, S. 637d; 1969, P.A. 694, S. 8; P.A. 75-300, S. 8, 9; P.A. 77-187, S. 8, 9.)



Section 9-151a - Transferred

Transferred to Sec. 9-159o.



Section 9-152 - Transferred

Transferred to Sec. 9-140d.



Section 9-153 - Clerk to preserve counters' notes, worksheets and other written materials and envelopes, applications and void and unused ballots.

Section 9-153 is repealed.

(1949 Rev., S. 1145; 1953, 1955, S. 640d; P.A. 73-100; P.A. 77-202, S. 2, 4; P.A. 78-153, S. 7, 32; P.A. 84-319, S. 22, 49; P.A. 85-489, S. 3; 85-592, S. 9; P.A. 86-179, S. 52, 53.)



Section 9-153a - (Formerly Sec. 9-141). Use of federal ballot application form.

The form of absentee ballot application provided by any federal department or agency, referred to in section 9-140, may be used only by a person in any one of the following categories who is eligible to vote and who expects to be unable to appear at his proper polling place for any reason specified in section 9-135: (1) Members of the armed forces, (2) the spouses and dependents of such members, (3) members of religious groups or welfare agencies assisting members of the armed forces, who are officially attached to and serving with the armed forces, and their spouses and dependents, (4) civilian employees of the United States in all categories serving outside the territorial limits of the several states of the United States and the District of Columbia and their spouses and dependents when residing with or accompanying them, whether or not the employee is subject to the civil service laws and the Federal Classification Act of 1949, and whether or not paid from funds appropriated by the Congress, (5) citizens of the United States temporarily residing outside of the territorial limits of the several states of the United States and the District of Columbia and (6) overseas citizens qualified to vote under the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time. Any such person may apply for an absentee ballot in the manner provided in said section 9-140, either on the form prescribed by the Secretary of the State under said section, or on the application form provided by any federal department or agency hereinbefore referred to.

(1955, S. 620d; 1969, P.A. 334; P.A. 80-281, S. 8, 31; P.A. 86-179, S. 22, 53; P.A. 93-30, S. 11, 14; P.A. 97-154, S. 12, 27.)

History: 1969 act added citizens temporarily residing outside territorial limits; P.A. 80-281 added overseas citizens qualified to vote under federal law; P.A. 86-179 deleted reference to elector or applicant for admission as an elector and substituted reference to person eligible to vote; Sec. 9-141 transferred to Sec. 9-153a in 1987; P.A. 93-30 updated reference to federal act in Subdiv. (6), effective July 1, 1993; P.A. 97-154 deleted provision that application form prescribed by the Secretary of the State be provided by the secretary, effective July 1, 1997.



Section 9-153b - (Formerly Sec. 9-142). Additional ballots.

(a) If any absentee ballot applicant applies for an additional absentee ballot, he shall note on his application the reason for his applying for an additional absentee ballot and he shall return the absentee voting set formerly issued to him before another set is issued to him, provided, if he is unable to return the set formerly issued to him, his application for an additional ballot shall be accompanied by a statement signed under the penalties of false statement in absentee balloting in which he shall set forth the reason for his inability to return the set formerly issued to him. If he fails to file such a statement, no additional set shall be issued to him.

(b) Except as provided in subsection (d) of this section for members of the armed forces, the municipal clerk shall mark the serially-numbered outer envelope “rejected” and note the reasons therefor on all absentee ballots and envelopes so returned to him and shall seal such unopened ballots in a package and retain them in a safe place until delivered in accordance with section 9-140c. The municipal clerk shall keep a list of the names of each absentee ballot applicant who has applied for more than one absentee ballot, as provided in section 9-140, together with the serial number appearing on the outer envelope of each absentee voting set issued to each such applicant including the latest one issued.

(c) When an absentee ballot applicant has applied for more than one absentee ballot, only the latest absentee ballot issued to him by the municipal clerk as determined by the serial number appearing on the outer envelope may be counted and all absentee ballots and envelopes formerly issued to that applicant shall be marked rejected as provided in subsection (b) of this section and not counted.

(d) Subsections (a), (b) and (c) of this section shall not apply to members of the armed forces, and if more than one absentee ballot is received from any elector who is a member of the armed forces, the ballot of such elector bearing the latest postmark shall be counted if no absentee ballot of such elector has already been counted, provided that the municipal clerk shall mark all serially-numbered outer envelopes bearing earlier postmarks “rejected” and note the reasons for rejection and shall deliver such ballots in accordance with section 9-140c.

(1955, S. 628d; 1957, P.A. 517, S. 3; 1971, P.A. 871, S. 72; P.A. 74-96, S. 5, 9; P.A. 76-50, S. 5, 7; P.A. 84-319, S. 14, 49; P.A. 86-179, S. 23, 53.)

History: 1971 act substituted penalty of “false statement” for “perjury”; P.A. 74-96 added “in absentee balloting” following “false statement”, effective January 1, 1975; P.A. 76-50 changed from 6 months to 60 days after election time in which clerk shall preserve voided ballots; P.A. 84-319 amended section to provide uniformity in procedures for marking absentee ballot envelopes by clerks and divided section into Subsecs.; P.A. 86-179 made technical changes; Sec. 9-142 transferred to Sec. 9-153b in 1987.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.



Section 9-153c - (Formerly Sec. 9-136b). Procedure in case of omission or error in printing or issuing of ballot.

(a) If a municipal clerk has omitted the name of a candidate, party or office designation, inserted an incorrect or misspelled name of a candidate, party or office designation, provided an absentee ballot applicant with a ballot which is not the correct ballot for his voting district, or incorrectly imprinted or failed to imprint the designation of a state or local question on an absentee ballot in the appropriate space, and if any such omission or error is likely to mislead any voter, he shall, as soon as he becomes aware of such omission or error, promptly mail to each applicant to whom such an absentee ballot has been issued, a correct absentee ballot, envelopes for its return and instructions, a statement explaining the error or omission including the correct name or question and a copy of this section. The municipal clerk shall inform the Secretary of the State when he proceeds under this subsection.

(b) Any additional absentee voting sets issued to applicants under this section shall be issued in consecutive ascending numerical order based upon the serial number appearing on the outer envelope for return of ballots to the municipal clerk, and the clerk shall keep a record of such numbers by making a notation on, or attaching a memorandum to, the applicant's original application for an absentee ballot.

(c) The municipal clerk shall keep a list containing the name, address and voting district of each absentee ballot applicant who has been issued more than one absentee ballot under this section and the serial number appearing on the outer envelope of each absentee voting set so issued. The list shall be kept with the list required under section 9-140.

(d) If more than one ballot is received from an applicant who has been sent a correct ballot under subsection (a) of this section, the ballot bearing the latest serial number shall be counted, if no ballot of such applicant has already been counted. The municipal clerk shall inscribe the word “rejected” and note the reasons for rejection on the outer envelope of each of such applicant's other ballots not so counted and shall seal them, unopened, in a package and retain them in a safe place until delivered in accordance with section 9-140c.

(P.A. 73-376; P.A. 76-50, S. 3, 7; P.A. 77-303, S. 1, 3; P.A. 82-426, S. 3, 14; P.A. 84-319, S. 12, 49; P.A. 86-179, S. 24, 53.)

History: P.A. 76-50 substituted municipal clerk for town clerk and deleted requirement that copy of question be mailed to applicants for absentee ballot; P.A. 77-303 added new Subsecs. (b) and (c) detailing procedures to be followed in correcting omissions or errors; P.A. 82-426 amended section to require corrective action by municipal clerk only if ballot omission or error is likely to be misleading; P.A. 84-319 revised procedure for correction when applicant provided with incorrect or defective ballot; P.A. 86-179 deleted provision re secretary's examination and correction of ballots and made technical changes; Sec. 9-136b transferred to Sec. 9-153c in 1987.



Section 9-153d - (Formerly Sec. 9-143). Mailing of ballots to persons living outside of United States, military personnel, spouses or dependents.

(a) Either registrar of voters may, not more than ninety days before the day of an election, in a form to be prescribed by the Secretary of the State, direct the municipal clerk forthwith to mail an absentee ballot, with the necessary envelopes and instructions, to the best-known address, within the knowledge of the registrar issuing such direction, of an elector or applicant for admission as an elector who is living outside the territorial limits of the several states of the United States and the District of Columbia or who is a member of the armed forces, or the spouse or dependent of a member of the armed forces living where such member is stationed, whether such address is a home address or an armed service address, and such direction shall constitute sufficient application for such absentee ballot. The municipal clerk may, during such period, so act of his own motion and without waiting for the direction of a registrar of voters or other application, if the clerk first completes and retains in his records as an application the same direction form as is used by a registrar of voters.

(b) Within the time limits in subsection (b) of section 9-158c for availability of overseas ballots, either registrar of voters may, in a form to be prescribed by the Secretary of the State, direct the municipal clerk forthwith to mail an overseas ballot, with the necessary envelopes and instructions, to the best-known address, within the knowledge of the registrar issuing such direction, of a citizen of the United States who is eligible to vote as an overseas elector under sections 9-158a to 9-158m, inclusive, and such direction shall constitute sufficient application for such absentee ballot. Such ballot shall not be counted unless an application form prescribed in subsection (b) of section 9-158d is received by the town clerk prior to the day of the election or primary. The municipal clerk may, during such period, so act on his own motion and without waiting for the direction of a registrar of voters or other application, if the clerk first completes and retains in his records as an application the same direction form that is used by a registrar of voters.

(1949 Rev., S. 1136; 1953, S. 629d; 1957, P.A. 517, S. 4; February, 1965, P.A. 158, S. 2; 1967, P.A. 176, S. 1; 1969, P.A. 4, S. 1; P.A. 75-310, S. 6, 11; P.A. 84-319, S. 44, 49; P.A. 86-179, S. 25, 53; P.A. 91-351, S. 20, 28; P.A. 93-384, S. 23, 28; P.A. 97-154, S. 13, 27.)

History: 1965 act changed from not more than “two months” to “ninety days” before election time in which upon direction of a registrar absentee ballot to be mailed, effective for all elections on or after January 1, 1966; 1967 act added “spouse or dependent of member of armed forces living where member is stationed”, effective for all elections on or after January 1, 1968; 1969 act added authority for municipal clerk to mail ballots without waiting for direction of a registrar; P.A. 75-310 changed mailing period to 30 days before election, effective January 1, 1976; P.A. 84-319 amended section to permit mailing of absentee ballot up to 90 days before election, where prior limit was 30 days; P.A. 86-179 made technical changes; Sec. 9-143 transferred to Sec. 9-153d in 1987; P.A. 91-351 authorized registrars to direct clerk to mail absentee ballot to elector or applicant living outside United States; P.A. 93-384 designated existing section as Subsec. (a) and added Subsec. (b) re mailing overseas ballots to U.S. citizens eligible to vote as overseas electors, effective January 1, 1994; P.A. 97-154 deleted provisions that forms prescribed by the Secretary of the State be provided by the secretary, effective July 1, 1997.

See Sec. 9-153e re alternate application procedure for certain military personnel.



Section 9-153e - (Formerly Sec. 9-143a). Alternate application procedure for certain military personnel.

A member of the armed forces who is an elector or an applicant for admission as an elector, or the member's spouse or dependent if living where such member is stationed, may apply before a regular election for a blank absentee ballot to vote for all offices being contested at the election. The clerk shall make such ballots available for this purpose beginning not earlier than ninety days before the election. Application shall be made upon a form prescribed by the Secretary of the State or on the federal postcard application form provided pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time, or any other applicable law and shall be issued only if the applicant states that due to military contingencies the regular application procedure, as set forth in section 9-140, cannot be followed. Upon receipt of the application, the municipal clerk shall issue the ballot either by mail or electronic means, as requested by the elector, which shall be prescribed and provided by the Secretary of the State, and a list of the offices to be voted upon indicating the number of individuals for which each elector may vote. As soon as a complete list of nominated candidates, including the party designations of such candidates, and questions is available, the clerk shall send such list to each applicant. If the list of candidates and questions is not available when the ballot is issued, the clerk shall include a statement indicating that such list shall be mailed as soon as it becomes available. The ballot shall permit the elector to vote by writing in the names of specific candidates and offices for which he is voting. The elector may also vote on the questions in a manner prescribed by the Secretary of the State. If such ballot is issued by electronic means, the clerk shall include a certification prescribed by the Secretary of the State that the elector shall be required to complete, sign and return with the completed ballot in order for such ballot to be counted. If the military contingency no longer exists, application for an additional ballot for all offices may be made pursuant to the provisions of section 9-153b.

(P.A. 78-94, S. 1, 2; P.A. 84-319, S. 45, 49; P.A. 86-179, S. 26, 53; P.A. 87-382, S. 13, 55; P.A. 93-30, S. 12, 14; June Sp. Sess. P.A. 10-1, S. 38.)

History: P.A. 84-319 amended section to provide for special ninety-day ballot; P.A. 86-179 made technical changes and deleted provision re write-in of name of candidate which is printed on ballot; Sec. 9-143a transferred to Sec. 9-153e in 1987; P.A. 87-382 provided for absentee ballot to be blank, instead of containing titles of contested offices, added provisions re issuance of list of offices to be voted upon and list of candidates and repealed provision permitting elector to vote by writing in a party preference; P.A. 93-30 updated reference to federal act, effective July 1, 1993; June Sp. Sess. P.A. 10-1 added provisions re issuance of ballot either by mail or electronic means, effective June 22, 2010.



Section 9-153f - (Formerly Sec. 9-143b). Alternate application procedure and early ballot for electors residing or traveling outside United States and certain military personnel.

Notwithstanding the provisions of section 9-140, any elector who is living, or expects to be living or traveling before and on election day, outside the territorial limits of the several states of the United States and the District of Columbia and any member of the armed forces who is an elector or an applicant for admission as an elector, or the member's spouse or dependent if living where such member is stationed, may apply for a blank absentee ballot to vote for all offices being contested at an election or primary. Application shall be made upon a form prescribed by the Secretary of the State or on the federal postcard application form provided pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time, or any other applicable law. The municipal clerk receiving such an application shall, as soon as a complete list of candidates and questions to be voted upon at such election or primary becomes available, issue the ballot either by mail or electronic means, as requested by the elector, which shall be the blank ballot prescribed and provided by the Secretary of the State under section 9-153e. The clerk shall include with the ballot a complete list of the offices to be voted upon, the number of individuals for which each elector may vote, the candidates, and, in the case of an election, the party designation of each candidate and questions to be voted upon. If such ballot is issued by electronic means, the clerk shall include a certification prescribed by the Secretary of the State that the elector shall be required to complete, sign and return with the completed ballot in order for such ballot to be counted. If application for an absentee ballot is made at the time of availability of regular absentee ballots as provided in section 9-140, the provisions of section 9-140 shall prevail. Except as otherwise provided in this section, the procedures governing the issuance of ballots under this section shall conform as nearly as may be to the procedures provided in section 9-140.

(P.A. 84-319, S. 3, 49; P.A. 86-179, S. 27, 53; P.A. 87-382, S. 14, 55; P.A. 89-297, S. 12, 18; P.A. 90-156, S. 6, 11; P.A. 93-30, S. 13, 14; June Sp. Sess. P.A. 10-1, S. 39.)

History: P.A. 86-179 made technical changes and deleted provision re write-in of name of candidate which is printed on ballot; Sec. 9-143b transferred to Sec. 9-153f in 1987; P.A. 87-382 applied provisions of section to any armed forces member who is an elector or an applicant for admission and to member's spouse or dependent if living where member stationed, provided for absentee ballot to be blank instead of containing titles of contested offices, required clerk to include list of offices to be voted upon with ballot and repealed provision permitting elector to vote by writing in a party preference; P.A. 89-297 provided for blank absentee ballot for any election or primary instead of for a regular election only; P.A. 90-156 authorized elector who “expects to be living or traveling before and on election day” outside of U.S. to apply for blank ballot; P.A. 93-30 updated reference to federal act, effective July 1, 1993; June Sp. Sess. P.A. 10-1 added provisions re issuance of ballot either by mail or electronic means and made technical changes, effective June 22, 2010.



Section 9-153g - Method for return of ballot used by certain military personnel. Report.

On or before October 1, 2013, the Secretary of the State, in consultation with the Military Department, shall select a method for use in any election or primary held after September 1, 2014, for returning any ballot issued pursuant to section 9-153e or 9-153f that (1) may be used by any elector or applicant for admission as an elector who is a member of the armed forces and expects to be living or traveling outside the several states of the United States and the District of Columbia before and on election day, or such member's spouse or dependent if living where such member is stationed, (2) gives due consideration to the interests of maintaining the security of such ballot and the privacy of information contained on such ballot, and (3) ensures receipt, prior to the closing of the polls on the day of the election or primary, of such ballot by the municipality in which the member or member's spouse or dependent is enrolled or has applied for admission as an elector, if such method is properly utilized by such member or such member's spouse or dependent prior to the closing of the polls on the day of the election or primary. Not later than January 1, 2014, the Secretary of the State shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to elections and veterans' and military affairs describing such method and any legislative changes necessary for its implementation.

(P.A. 13-185, S. 1.)

History: P.A. 13-185 effective June 21, 2013.



Section 9-154 - Transferred

Transferred to Sec. 9-139c.



Section 9-155 - Transferred

Transferred to Sec. 9-139a.



Section 9-156 - Distribution and receipt of ballots by secretary.

Section 9-156 is repealed.

(1949 Rev., S. 1150; 1953, S. 643d; 1967, P.A. 176, S. 2; P.A. 75-310, S. 10, 11.)



Section 9-157 - Transferred

Transferred to Sec. 9-139b.



Section 9-158 - Eligibility to vote for presidential electors after removal from state.

Section 9-158 is repealed.

(1953, S. 655d; September, 1957, P.A. 25, S. 1; 1972, P.A. 196, S. 18.)



Section 9-158a - Presidential and federal elections; overseas balloting. Definitions.

As used in sections 9-139c, 9-140b, 9-158a to 9-158m, inclusive, and 9-307:

(1) “Federal election” means any general or special election or any primary held solely or in part for the purpose of selecting, nominating or electing any candidate for the office of President, Vice President, presidential elector, member of the United States Senate or member of the United States House of Representatives;

(2) “Former resident” means a person who was a bona fide resident of a town in this state and who has moved from that town to another state less than thirty days before the day of a presidential election and who for that reason is unable to register to vote in the election in such person's present town or state of residence;

(3) “Overseas elector” means any person permitted to vote pursuant to subsection (b) of section 9-158b;

(4) “Presidential election” means an election at which electors of President and Vice-President are elected;

(5) “Resident” means a bona fide resident of a town in this state;

(6) “State” includes any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands; and

(7) “United States” includes the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands, but does not include American Samoa, The Canal Zone, the trust territory of the Pacific Islands or any other territory or possession of the United States.

(1972, P.A. 196, S. 1; P.A. 82-247, S. 3; P.A. 86-179, S. 28, 53; P.A. 12-56, S. 3.)

History: P.A. 82-247 deleted definition of absentee elector and replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 86-179 made technical changes and added definitions relating to overseas balloting; P.A. 12-56 amended Subdiv. (2) by redefining “former resident” and making a technical change, effective July 1, 2013.



Section 9-158b - Eligibility for presidential or overseas ballot.

(a) Each citizen of the United States who is at least eighteen years of age, is a former resident and who has not forfeited such citizen's electoral privileges because of a disfranchising crime, may vote for presidential and vice-presidential electors, but for no other offices, in the town in this state in which such citizen formerly resided in the manner provided in sections 9-158c to 9-158m, inclusive.

(b) Each citizen of the United States who is at least eighteen years of age; who resides outside the United States and who, immediately prior to moving outside the United States, was a bona fide resident of a town in this state; who is not registered to vote and is not voting in any other state or election district of a state or territory or in any territory or possession of the United States, who has a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or alternative form of identification and who has not forfeited his electoral privileges because of a disfranchising crime, may vote in federal elections in the town in this state in which he formerly resided immediately prior to his departure from the United States in the manner provided in sections 9-158c to 9-158m, inclusive. The exercise of any right to vote in federal elections by any citizen outside the United States shall not affect the determination of his place of residence or domicile for purposes of any tax imposed under federal, state or local law.

(c) Each citizen of the United States born outside of the United States who is at least eighteen years of age, whose parent or guardian was a bona fide resident of a town in this state immediately prior to moving outside the United States, who is not registered to vote and is not voting in any other state or election district of a state or territory or in any territory or possession of the United States, who has a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or alternative form of identification and who has not forfeited such citizen's electoral privileges because of a disfranchising crime, shall be eligible to vote pursuant to this section. Such citizen may vote in federal elections in the town in this state in which the citizen's parent or guardian formerly resided immediately prior to the parent's or guardian's departure from the United States, in the manner provided in sections 9-158c to 9-158m, inclusive.

(1972, P.A. 196, S. 2; P.A. 82-247, S. 4; P.A. 86-179, S. 29, 53; P.A. 89-297, S. 8, 18; June Sp. Sess. P.A. 10-1, S. 35; P.A. 12-56, S. 4.)

History: P.A. 82-247 removed absentee electors from applicability statement; P.A. 86-179 made technical changes and added provisions re overseas balloting; P.A. 89-297 deleted requirement that citizen not maintain a domicile in order to vote in manner provided in Secs. 9-158c to 9-158m, inclusive; June Sp. Sess. P.A. 10-1 added Subsec. (c) re voting eligibility of citizens born outside the United States, effective June 22, 2010; P.A. 12-56 amended Subsec. (a) by limiting the applicability of provisions to former residents and making a technical change, effective July 1, 2013.



Section 9-158c - Application for ballot.

(a)(1) Not earlier than forty-five days before the election and not later than the close of the polls on election day, each former resident who desires to vote in a presidential election under sections 9-158a to 9-158m, inclusive, may apply for a “presidential ballot” to the municipal clerk of the town in which such former resident is qualified to vote on the form prescribed in section 9-158d. Application for a “presidential ballot” may be made in person or absentee, in the manner provided for applying for an absentee ballot under section 9-140, except as provided in said sections 9-158a to 9-158m, inclusive.

(2) A municipal clerk shall have the authority to designate a location in a municipal facility for the distribution, completion and processing of presidential ballot applications and the distribution, casting and return of presidential ballots under sections 9-158a to 9-158m, inclusive, on election day. Such municipal clerk may appoint one or more presidential ballot assistants to serve at such location, may delegate to such assistants any of the responsibilities assigned to municipal clerks under said sections, and shall train and supervise such presidential ballot assistants.

(b) Each overseas elector who desires to vote in a federal election under subsection (b) of section 9-158b may apply for an overseas ballot not earlier than (1) the forty-fifth day preceding a federal election which is a general election or a general election held in conjunction with a special election, and (2) the thirtieth day preceding a federal election which is a primary or a federal election which is a special election not held in conjunction with a general election. Application shall be made to the town clerk of the municipality in which the elector is so qualified to vote on a form prescribed in subsection (b) of section 9-158d.

(c) Notwithstanding the provisions of subdivision (1) of subsection (b) of this section, in any year in which the date of a primary is advanced pursuant to subdivision (2) of subsection (a) of section 9-376, overseas electors may not apply for an overseas ballot earlier than the fortieth day preceding a federal election which is a general election or a general election held in conjunction with a special election.

(1972, P.A. 196, S. 3; P.A. 86-179, S. 30, 53; P.A. 89-297, S. 16, 18; P.A. 97-154, S. 6, 27; P.A. 04-80, S. 1; P.A. 12-56, S. 5.)

History: P.A. 86-179 made technical changes and added subsecs. relating to overseas balloting; P.A. 89-297 amended Subsec. (b) by changing earliest date for applying for overseas ballot from nineteenth day preceding a federal election which is a primary to thirtieth day; P.A. 97-154 amended Subsec. (a) by extending application deadline for residents from seven days before election to close of polls on election day, effective July 1, 1997; P.A. 04-80 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2), authorizing municipal clerk to designate location in municipal facility for presidential ballots and applications and to appoint presidential ballot assistants, effective July 1, 2004; P.A. 12-56 amended Subsec. (a)(1) by limiting the applicability of provisions to former residents and amended Subsec. (b) by making technical changes, effective July 1, 2013.



Section 9-158d - Application form.

(a) The application for a presidential ballot shall be a form signed in duplicate by the applicant under penalty of false statement in absentee balloting, which shall provide substantially as follows:

To the Town Clerk of the Town of ...., Connecticut

I, the undersigned, declare under penalty of false statement in absentee balloting that the following statements are true:

1. I am a citizen of the United States.

2. I have not forfeited my electoral privileges because of conviction of a disfranchising crime.

3. I was born on ...., and on the day of the next presidential election, I shall be at least 18 years of age.

4. FORMER RESIDENT. I am a former resident of the above town, to which I am making this application, and resided at .... Street therein. I moved from such town to my present town and state of residence on the .... day of ...., 20.., being within thirty days before the date of the next presidential election, and for that reason I cannot register to vote in said presidential election in my present town and state of residence. I am now a bona fide resident of the Town of ...., in the state of ...., now residing at .... Street therein.

5. I hereby apply for a “presidential ballot” for the election to be held on ...., 20... I have not voted and will not vote otherwise than by this ballot at that election. I am not eligible to vote for electors of President and Vice-President in any other state.

6. The said ballot is to be given to me personally or mailed to me at

.... (bona fide mailing address)

Dated at ...., this .... day of .... 20...

.... (Signature of applicant)

(b) The application for an overseas ballot shall be the federal application permitted under section 9-153a or a form signed by the applicant under penalty of false statement in absentee balloting which shall provide substantially as follows:

To the Town Clerk of the Town of ...., Connecticut

I, the undersigned, declare under penalty of false statement in absentee balloting that the following statements are true:

1. I am a citizen of the United States.

2. I have not forfeited my electoral privileges because of conviction of a disfranchising crime.

3. I was born on ...., and on the day of the next federal election, I shall be at least eighteen years of age.

4. I was a resident of the above town, to which I am making this application, and resided at no. .... Street therein. I moved from such town to my present residence on the .... day of ...., 20... I now reside in ...., at no. .... Street therein.

5. I have a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or alternate form of identification.

(  ) Primary

6. I hereby apply for an overseas ballot for the

(  ) General Election

(  ) Special Election

to be held on ...., 20... I do not maintain a domicile in any other state or election district of any state or territory or any territory or possession of the United States. I have not voted and will not vote otherwise than by this ballot at such election or primary for which I now apply for an overseas ballot. I am not eligible to vote in any town in Connecticut or in any other state or election district of any state or territory or any territory or possession of the United States.

7. The said ballot is to be mailed to me at ....

.... (Mailing address)

Dated at ...., this .... day of ...., 20...

.... (Signature of applicant)

(1972, P.A. 196, S. 4; P.A. 82-247, S. 5; P.A. 86-179, S. 31, 53; P.A. 87-382, S. 15, 55; P.A. 89-297, S. 9, 18; P.A. 93-384, S. 24, 28; P.A. 97-154, S. 7, 27; P.A. 12-56, S. 6; P.A. 13-264, S. 1.)

History: P.A. 82-247 deleted references to absentee elector; P.A. 86-179 made technical changes and added subsection re application for overseas ballot; P.A. 87-382, in sentence 4. of Subsec. (b) substituted “was” for “am” and deleted “former”; P.A. 89-297 deleted statement in Subsec. (b) that applicant does not maintain a domicile “in this state”; P.A. 93-384 amended Subsec. (b) to authorize application to be “a form signed by the applicant under penalty of false statement in absentee balloting” instead of “in the form of an affidavit subscribed and sworn to before an officer authorized to administer oaths” and deleted provision listing persons authorized to administer oaths and the part of the form to be subscribed by administering officer, effective January 1, 1994; P.A. 97-154 amended Subsec. (a) by providing for application to be signed by applicant under penalty of false statement in absentee balloting instead of sworn to by applicant, and deleting certain provisions re oaths, effective July 1, 1997; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 12-56 amended Subsec. (a) by deleting provision in statement 3. re completion of statement 4. or 5., deleting former statement 4. re resident, redesignating existing statements 5. to 7. as statements 4. to 6., adding references to state of residence in redesignated statement 4. and deleting reference to any other town in Connecticut in redesignated statement 5., effective July 1, 2013; P.A. 13-264 made a technical change in Subsec. (a), effective July 1, 2013.



Section 9-158e - Identification required from person applying for presidential ballot. Mailing or giving of presidential ballot to applicant. Mailing overseas ballot to applicant.

(a) A person applying for a presidential ballot in person shall present: (1) A current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. The application for a presidential ballot by mail shall be accompanied by: (A) A copy of a current and valid photo identification, or (B) a copy of a current utility bill, bank statement, government check, paycheck or government document that shows the name and address of the voter. Upon receipt of an application for a presidential ballot under sections 9-158a to 9-158m, inclusive, the clerk, if satisfied that the application is proper and that the applicant is qualified to vote under said sections, shall forthwith give or mail to the applicant, as the case may be, a ballot for presidential and vice-presidential electors for use at the election and instructions and envelopes for its return.

(b) Upon receipt of an application for an overseas ballot, the clerk, if satisfied that the application is proper and that the applicant is qualified to vote at the federal election for which the application is made, pursuant to the provisions of sections 9-158b to 9-158m, inclusive, shall forthwith mail a ballot containing the names and offices of the candidates for federal office and instructions and envelopes for its return to the applicant.

(1972, P.A. 196, S. 5; P.A. 86-179, S. 32, 53; June 30 Sp. Sess. P.A. 03-6, S. 98; P.A. 12-56, S. 7.)

History: P.A. 86-179 made technical changes and added subsection re mailing of overseas ballot to elector; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by requiring identification from person applying for presidential ballot and making technical changes, effective January 1, 2004; P.A. 12-56 amended Subsec. (a) by eliminating requirement re mailing of duplicate application, effective July 1, 2013.



Section 9-158f - Envelope.

(a) The voter, after marking his presidential ballot so as to express his choice, shall fold it so as to conceal the markings, and enclose it in an inner envelope furnished by the town clerk for such purpose. The envelope shall have imprinted upon its back a statement which shall be signed by the voter. The failure of the voter to date the statement shall not invalidate the ballot. Such statement shall be substantially as follows:

Certification of Presidential Voter

I, the undersigned, do hereby state under the penalties of false statement in absentee balloting that:

(1) I am qualified to vote for Presidential and Vice-Presidential electors in the town of .... Connecticut, at the presidential election to be held on November ...., 20...

(2) I have not applied, nor do I intend to apply, for a ballot to vote for Presidential and Vice-Presidential electors at said election from any other town, city, county or state, and

(3) I have not voted, and I will not vote otherwise than by this ballot in said presidential election.

Dated at ...., this .... day of .... 20...

.... (Signature of voter)

(b) The overseas elector, after marking his overseas ballot so as to express his choice, shall fold it so as to conceal the markings and enclose it in an inner envelope furnished by the town clerk for such purpose. The envelope shall have imprinted upon its back a statement which shall be signed by the elector. The failure of the elector to date the statement shall not invalidate the ballot. The statement shall be substantially as follows:

Certification of Overseas Elector

I, the undersigned, do hereby state under the penalties of false statement in absentee balloting that:

(1) I am qualified to vote for candidates for federal office in the town of ...., Connecticut, at the federal election to be held on ...., 20...

(2) I have not applied, nor do I intend to apply, for a ballot to vote for candidates for federal office at said election from any other town, city or county in Connecticut or in any other state or election district of any state or territory or any territory or possession of the United States.

(3) I have not voted, and I will not vote otherwise than by this ballot in said federal election.

Dated at ...., this .... day of ...., 20...

.... (Signature of overseas elector)

(1972, P.A. 196, S. 6; P.A. 74-96, S. 6, 9; P.A. 78-79, S. 1, 4; P.A. 82-247, S. 6; P.A. 86-179, S. 33, 53.)

History: P.A. 74-96 made minor changes in wording of form; P.A. 78-79 added requirement that statement upon back of inner envelope be signed by the voter and provided that failure of voter to date statement shall not invalidate the ballot; P.A. 82-247 deleted reference to absentee elector; P.A. 86-179 made technical changes and added subsection re overseas elector's certification; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-158g - Return to town clerk.

The voter shall sign the certification upon the inner envelope, securely seal it, enclose it in an outer serially-numbered envelope, and return it to the municipal clerk of the town in which he is qualified to vote. The clerk shall keep it in his office until delivered by him to the registrars of voters at the same time and in the same manner as is provided for absentee ballots. If the ballot is returned by a person other than the voter or the United States Postal Service, the person delivering the ballot shall sign his name and address and the date and time of its delivery on the outer envelope in the clerk's presence. The ballot, to be cast, shall be returned so that it is received by the town clerk not later than the close of the polls on the day of the election.

(1972, P.A. 196, S. 7; P.A. 86-179, S. 34, 53.)

History: P.A. 86-179 made technical changes.



Section 9-158h - List of applicants.

The clerk shall prepare and keep open to public inspection a list of all persons who have applied under sections 9-158a to 9-158m, inclusive, to vote as presidential voters or overseas electors with their names, voting addresses and application dates together with the serial number of the return envelopes issued, and shall maintain an alphabetical index of the list for a period of one hundred eighty days after the election or primary.

(1972, P.A. 196, S. 8; P.A. 86-179, S. 35, 53; P.A. 87-382, S. 16, 55.)

History: P.A. 86-179 made technical changes and added reference to overseas electors; P.A. 87-382 substituted “one hundred eighty days” for “six months”.



Section 9-158i - Secretary to prepare and distribute ballots and forms.

The Secretary of the State shall prepare, print and distribute to the town clerk in each town in this state, a sufficient number of ballots and other necessary forms to be used by the persons eligible to vote for the offices of presidential electors or federal offices under the provisions of sections 9-158a to 9-158m, inclusive. The words “Presidential Ballot” or “Overseas Ballot” shall appear on each such ballot and no such ballot shall afford any opportunity to vote for any office or officer except presidential electors or federal offices. The Secretary of the State may make any changes in any forms prescribed by, or provided for, in said sections which, in the opinion of the secretary, are necessary to cause said forms to conform to the provisions of applicable federal law.

(1972, P.A. 196, S. 9; P.A. 86-179, S. 36, 53.)

History: P.A. 86-179 made technical changes and added provisions re overseas balloting.



Section 9-158j - Notice to registrars.

Upon receipt of an application for a “Presidential Ballot” or “Overseas Ballot” the town clerk shall forthwith notify the registrars of voters of the applicant's name, with a notation designating him as a person voting for presidential and vice-presidential electors or federal offices only. If the name of a presidential voter who is a former resident appears on the registry list, the registrars shall insert the letters “pf” in the margin preceding his name. The registrars shall prepare a list of names and addresses of presidential voters and overseas electors whose names do not appear on the registry list, for each voting district, which list shall accompany the check list to be used at such election in such district. The registrars shall insert the letters “pf” in the margin of such list of presidential voters preceding the name of each applicant who is a former resident.

(1972, P.A. 196, S. 10; P.A. 82-247, S. 7; P.A. 86-179, S. 37, 53.)

History: P.A. 82-247 deleted provision requiring registrars to insert letter “p” in margin preceding absentee elector's name; P.A. 86-179 made technical changes and added references to overseas balloting.



Section 9-158k - Town clerk to maintain file of information from other states or towns.

Section 9-158k is repealed, effective July 1, 2013.

(1972, P.A. 196, S. 11; P.A. 86-179, S. 38, 53; P.A. 87-382, S. 17, 55; P.A. 12-56, S. 14.)



Section 9-158l - False statements. Neglect of duty by public official.

Any person wilfully making a false statement on any statement required by sections 9-158a to 9-158m, inclusive, to be made in the form of an affidavit or a statement under penalties of false statement in absentee balloting, shall be subject to the penalties imposed by law for such statements. If any public official wilfully refuses or neglects to perform any of the duties prescribed by sections 9-158a to 9-158m, inclusive, or violates any of the provisions of said sections, such official shall be subject to the penalties imposed by law.

(1972, P.A. 196, S. 12; P.A. 74-96, S. 7, 9; P.A. 86-179, S. 39, 53; P.A. 12-56, S. 8.)

History: P.A. 74-96 added “in absentee balloting” following “false statement”; P.A. 86-179 made technical changes; P.A. 12-56 deleted references to Secs. 9-140b and 9-140c and made a technical change, effective July 1, 2013.



Section 9-158m - Absentee voting law applicable.

Except as otherwise provided in sections 9-158a to 9-158m, inclusive, the provisions of law relating to absentee ballots shall apply to the distribution, casting and counting of presidential and overseas ballots under said sections and to the furnishing of election supplies and ballots, canvassing of ballots and making returns of the results of the election under said sections.

(1972, P.A. 196, S. 13; P.A. 86-179, S. 40, 53.)

History: P.A. 86-179 added reference to overseas balloting and made technical change.



Section 9-158n - Voting in person.

Section 9-158n is repealed.

(1972, P.A. 196, S. 17; P.A. 78-153, S. 18, 32; P.A. 82-247, S. 12.)



Section 9-159 to 9-159m - Ballots. Overseas ballots.

Sections 9-159 to 9-159m, inclusive, are repealed.

(September, 1957, P.A. 25, S. 2; March, 1958, P.A. 27, S. 23; 1972, P.A. 196, S. 18; P.A. 76-295, S. 1–13, 18; P.A. 78-79, S. 2, 4; 78-153, S. 10–17, 32; P.A. 79-363, S. 20, 38; P.A. 80-281, S. 9, 10, 31; P.A. 83-544, S. 2, 4; P.A. 84-319, S. 24, 49; P.A. 86-179, S. 52, 53.)



Section 9-159n - Transferred

Transferred to Sec. 9-159q.



Section 9-159o - (Formerly Sec. 9-151a). Voting in person after ballot has been sent.

Any elector who has returned an absentee ballot to the clerk and who finds he is able to vote in person shall proceed before ten o'clock a.m. on election, primary or referendum day to the municipal clerk's office and request that his ballot be withdrawn. The municipal clerk shall remove the ballot from the sealed package and shall mark the serially-numbered outer envelope, which shall remain unopened, “rejected” and note the reasons for rejection. The elector shall also endorse the envelope. The rejected ballot shall then be returned to the sealed package until delivered on election, primary or referendum day to the registrars of voters in accordance with section 9-140c. The clerk shall then give the elector a signed statement directed to the moderator of the voting district in which the elector resides stating that the elector has withdrawn his absentee ballot and may vote in person. Upon delivery of the statement by the elector to the moderator, the moderator shall cause the absentee indication next to the name of the elector to be stricken from the official checklist and the elector may then have his name checked and vote in person. In the case of central counting, the clerk shall make a similar notation on the duplicate checklist to be used by the absentee ballot counters.

(P.A. 75-300, S. 2, 9; P.A. 77-187, S. 5, 9; P.A. 78-153, S. 20, 32; P.A. 79-363, S. 19, 38; P.A. 84-319, S. 21, 49; P.A. 86-179, S. 42, 53; P.A. 95-171, S. 12, 14; P.A. 96-119, S. 5, 14.)

History: P.A. 77-187 changed time of count to twelve noon from “not earlier than two p.m.”; P.A. 78-153 changed “town” to “municipal” clerk, effective January 1, 1979; P.A. 79-363 made technical changes; in 1979 transferred Sec. 9-147c to Sec. 9-151a; P.A. 84-319 amended section to provide a uniform procedure for checking and marking ballots; P.A. 86-179 made technical changes and substituted “checklist” for “registry list”; Sec. 9-151a transferred to Sec. 9-159o in 1987; P.A. 95-171 changed the time before which ballots must be withdrawn from before noon to before ten a.m., effective January 1, 1996; P.A. 96-119 deleted “at twelve o'clock noon,” effective May 24, 1996.



Section 9-159p - (Formerly Sec. 9-232g). Challenge of absentee ballots.

(a) Any elector may challenge the right of any person offering to vote by absentee ballot based upon false identity, disenfranchisement for conviction of a felony or lack of bona fide residence. The failure of an elector to challenge, pursuant to this section, the right of a person to vote by absentee ballot shall not bar such elector from bringing an action to contest the primary or election under section 9-323, 9-324, 9-328 or 9-329a, based on the alleged invalidity of the absentee ballot cast at such primary or election.

(b) Challenges shall not be made indiscriminately and may only be made if the challenger knows or reasonably believes that the right of the person offering to vote by absentee ballot should be denied on one or more of the grounds specified in subsection (a) of this section.

(c) Challenges made concerning ballots which the municipal clerk has not delivered to the registrars of voters for counting pursuant to sections 9-140c and 9-147a shall be made in writing to the municipal clerk. Challenges made concerning ballots which the municipal clerk has delivered to the registrars of voters for counting pursuant to sections 9-140c and 9-147a shall be made in writing to the moderator of the polling place at which the ballot is to be counted or the central counting moderator. All challenges shall be made under oath.

(d) Immediately upon receipt of a challenge, the municipal clerk shall send copies of the challenge to each registrar of voters and to the person offering to vote by absentee ballot. The clerk shall send the copy of the challenge to the person offering to vote by first class certified mail to the mailing address shown on the application for the absentee ballot. The clerk shall furnish copies of any written response to the challenge to each registrar of voters. The clerk shall deliver the ballot in the inner envelope, which shall not be opened, the serially-numbered envelope and any other evidence relevant to the challenge, to the registrars, who shall sign a receipt for the same.

(e) Immediately upon receipt of a challenge, the moderator shall deliver copies of the challenge to each registrar of voters. The moderator shall also deliver, or designate another election, primary or referendum official to deliver, the ballot in the inner envelope, which shall not be opened, the serially-numbered envelope and any other evidence relevant to the challenge to the registrars, who shall sign a receipt for the same.

(f) The registrars of voters shall examine the challenge, any written response to the challenge and any other evidence or information they deem relevant to the challenge, including the inner envelope, which shall not be opened, and shall determine whether the challenge should be upheld. If the registrars fail to agree that the challenge should be upheld, it shall be deemed to have been denied.

(g) The registrars of voters shall make the determination not earlier than noon of the day of the election, primary or referendum at which the ballot is submitted and not later than the time when the counting of all other absentee ballots at the election, primary or referendum has been completed.

(h) The registrars of voters shall notify, in writing, the municipal clerk and the moderator, or the moderator of the central location if central counting of absentee ballots has been designated, of their determination. If the challenge is denied, the absentee ballot shall be delivered by the registrars to the appropriate location for counting pursuant to law. If the challenge is upheld, the registrars shall mark the word “rejected” on the serially-numbered outer envelope and note the reasons for rejection, and shall return it together with all other evidence received in connection with the challenge to the municipal clerk who shall retain the same until delivered in accordance with section 9-140c, except that a challenge to a ballot which the municipal clerk has delivered to the registrars of voters for counting pursuant to sections 9-140c and 9-147a shall be returned to the moderator to whom the challenge was made.

(i) Within five days after the election, primary or referendum the municipal clerk shall send to the person whose offer to vote was challenged a copy of the written determination of the registrars and a statement as to the disposition of the absentee ballot.

(P.A. 81-467, S. 1, 8; P.A. 84-319, S. 32, 49; P.A. 86-179, S. 43, 53; P.A. 88-101, S. 1, 2.)

History: P.A. 84-319 amended section to permit challenges to be made to, and decided by, the election or primary moderator in certain instances; P.A. 86-179 made technical changes and added references to referenda; Sec. 9-232g transferred to Sec. 9-159p in 1987; P.A. 88-101 amended Subsec. (a) by providing that failure to challenge right of person to vote by absentee ballot is not a bar to action contesting primary or election.



Section 9-159q - (Formerly Sec. 9-159n). Supervised absentee voting by patients at institutions upon request of registrar, administrator. Supervised absentee voting by applicants from same street address at discretion of registrars.

(a) As used in this section:

(1) “Institution” means a veterans' health care facility, residential care home, health care facility for the handicapped, nursing home, rest home, mental health facility, alcohol or drug treatment facility, an infirmary operated by an educational institution for the care of its students, faculty and employees or an assisted living facility; and

(2) “Designee” means an elector of the same town and political party as the appointing registrar of voters which elector is not an employee of the institution at which supervised voting is conducted.

(b) Notwithstanding any provision of the general statutes to the contrary, if less than twenty of the patients in any institution in the state are electors, absentee ballots voted by such electors shall, upon request of either registrar of voters in the town of such electors' voting residence or the administrator of such institution, be voted under the supervision of such registrars of voters or their designees in accordance with the provisions of this section. The registrars of voters of a town other than the town in which an institution is located may refuse a request by the administrator of such institution when, in their written opinion, the registrars agree that such request is unnecessary, in which case this section shall not apply. Such registrars shall inform the administrator and the town clerk of the electors' town of voting residence of their refusal.

(c) Except as provided in subsection (e) of this section, such request shall be made in writing and filed with the town clerk and registrars of voters of the town of such electors' voting residence, not more than forty-five days prior to an election or thirty-four days prior to a primary and not later than the seventh day prior to an election or primary. The request shall specify the name and location of the institution and the date and time when the registrars of voters or their designees shall supervise the casting of absentee ballots at the institution. The request shall also specify one or more alternate dates and times when supervised voting may occur. No request shall specify a date or an alternate date for supervised voting which is later than the last business day before the election or primary.

(d) The town clerk shall not mail or otherwise deliver an absentee ballot to an applicant who is a patient in any institution if a request for supervision of absentee balloting at that institution has been filed with the clerk during the period set forth in subsection (c) of this section. The clerk shall instead deliver such ballot or ballots to the registrars of voters or their designees who will supervise the voting of such ballots in accordance with this section.

(e) Except in the case of a written refusal as provided in subsection (b) of this section, upon receipt of a request for supervision of absentee balloting during the period set forth in subsection (c) of this section, the registrar or registrars of voters who received the request shall inform the registrar or administrator who made the request and the town clerk as to the date and time when such supervision shall occur, which shall be the date and time contained in the request or the alternate date and time contained in the request. If the registrar or registrars fail to select either date, the supervision shall take place on the date and time contained in the request. If a request for supervision of absentee balloting at an institution is filed during the period set forth in subsection (c) of this section and the town clerk receives an application for an absentee ballot from a patient in the institution after the date when supervised balloting occurred, either registrar of voters may request, in writing, to the appropriate town clerk and registrars of voters that the supervision of the voting of absentee ballots at such institution in accordance with this section be repeated, and in such case the registrars or their designees shall supervise absentee balloting at such institution on the date and at the time specified in the subsequent request, which shall be not later than the last business day before the election or primary.

(f) On the date when the supervision of absentee balloting at any institution is to occur, the town clerk shall deliver to the registrars or their designees the absentee ballots and envelopes for all applicants who are electors of such clerk's town and patients at such institution. The ballot and envelopes shall be prepared for delivery to the applicant as provided in sections 9-137 to 9-140a, inclusive. The registrars or their designees shall furnish the town clerk a written receipt for such ballots.

(g) The registrars or their designees, as the case may be, shall jointly deliver the ballots to the respective applicants at the institution and shall jointly supervise the voting of such ballots. The ballots shall be returned to the registrars or their designees by the electors in the envelopes provided and in accordance with the provisions of sections 9-137, 9-139 and 9-140a. If any elector asks for assistance in voting his ballot, two registrars or their designees of different political parties or, for a primary, their designees of different candidates, shall render such assistance as they deem necessary and appropriate to enable such elector to vote his ballot. The registrars or their designees may reject a ballot when (1) the elector declines to vote a ballot, or (2) the registrars or their designees are unable to determine how the elector who has requested their assistance desires to vote the ballot. When the registrars or their designees reject a ballot, they shall mark the serially-numbered outer envelope “rejected” and note the reasons for rejection. Nothing in this section shall limit the right of an elector to vote his ballot in secret.

(h) After all ballots have been voted or marked “rejected” in accordance with subsection (g) of this section, the registrars or their designees shall jointly deliver or mail them in the envelopes, which shall be sealed, to the appropriate town clerk, who shall retain them until delivered in accordance with section 9-140c.

(i) When an institution is located in a town having a primary, the registrar in that town of the party holding the primary shall appoint for each such institution, one designee of the party-endorsed candidates and one designee of the contestants from the lists, if any, submitted by the party-endorsed candidates and contestants. Such registrar shall notify all party-endorsed candidates and all contestants of their right to submit a list of potential designees under this section. Each party-endorsed candidate and each contestant may submit to such registrar in writing a list of names of potential designees, provided any such list shall be submitted not later than ten days before the primary. If no such lists are submitted within said period, such registrar shall appoint one designee of the party-endorsed candidates and one designee of the contestants. Each designee appointed pursuant to this section shall be sworn to the faithful performance of his duties, and the registrar shall file a certificate of each designation with his town clerk.

(j) Any registrar of voters who has filed a request that the absentee balloting at an institution be supervised and any registrar required to conduct a supervision of voting under this section, who neglects to perform any of the duties required of him by this section so as to cause any elector to lose his vote shall be guilty of a class A misdemeanor. Any registrar from the same town as a registrar who has filed such a request may waive his right to participate in the supervision of absentee balloting.

(k) Notwithstanding any provision of this section to the contrary, if the spouse or a child of a registrar of voters or a dependent relative residing in the registrar's household is a candidate in the election or primary for which supervised absentee voting is to occur, such registrar shall not supervise such absentee voting but may designate the deputy registrar of voters or an assistant registrar of voters, appointed by the registrar pursuant to section 9-192, to supervise the absentee voting in his place.

(l) Notwithstanding any provision of the general statutes, if a town clerk receives twenty or more absentee ballot applications from the same street address in a town, including, but not limited to, an apartment building or complex, absentee ballots voted by the electors submitting such applications may, at the discretion of the registrars of voters of such town, be voted under the supervision of such registrars of voters or their designees in accordance with the same procedures set forth in this section for supervised absentee voting at institutions.

(P.A. 81-424, S. 3; P.A. 82-426, S. 1, 14; P.A. 84-319, S. 16, 49; P.A. 85-577, S. 6; P.A. 86-179, S. 41, 53; P.A. 87-532, S. 7, 10; P.A. 90-1, S. 1, 5; P.A. 91-128, S. 1; P.A. 93-230, S. 6; P.A. 95-177, S. 2, 7; P.A. 97-112, S. 2; P.A. 05-235, S. 4.)

History: P.A. 82-426 amended section to clarify that supervision is to be performed by registrars in the town of the voter's voting residence, to allow registrars to refuse an administrator's request for supervision if the institution is in another town and to change the definition of “institution” by adding veterans health care facilities, state supported institutions and hospitals and deleting reference to hospitals for tuberculous, mentally ill or mentally retarded persons; P.A. 84-319 amended section to provide uniformity in procedures for marking absentee ballot envelopes, substituting “rejected” for “not voted” designation in Subsecs. (f) and (g); P.A. 85-577 amended Subsec. (b) to require filing not later than the seventh day prior to an election or primary, replacing previous filing deadlines of 31 days before election and 20 days before primary; P.A. 86-179 made technical changes; Sec. 9-146a transferred to Sec. 9-159n in 1987; P.A. 87-532 amended Subsec. (a) to make section applicable only to institutions in which less than twenty of the patients are electors; Sec. 9-159n transferred to Sec. 9-159q in 1989; P.A. 90-1 added provision in Subsec. (f) re right to vote ballot in secret; P.A. 91-128 amended Subsecs. (b) and (d) to require supervised voting to be held not later than last business day before election or primary; P.A. 93-230 added Subsec. (j) re disqualification of registrar when immediate family member is a candidate; P.A. 95-177 moved definition of institution to new Subsec. (a) and added definition of “designee”, relettered Subsecs. (a) to (j) as (b) to (k), amended relettered Subsec. (g) by adding “as the case may be”, provision re designees of different candidates, deleting provisions re elector “unable to vote”, adding provision re registrars or designees unable to determine how elector desires to vote, and replaced provision allowing any elector of registrar's town other than an employee of institution to serve as designee with new Subsec. (i) re party-endorsed candidate designees and contestant designees at primaries, effective January 1, 1996; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 05-235 amended Subsec. (a)(1) to include an assisted living facility in definition of “institution” and added Subsec. (l) re supervised absentee voting by applicants from same street address, at discretion of registrars, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005.

Cited. 231 C. 602.



Section 9-159r - Mandatory supervised voting at institutions. Procedure.

(a) Notwithstanding any provision of the general statutes to the contrary, if twenty or more of the patients in any institution in the state are electors, absentee ballots voted by such electors shall be voted under the supervision of the registrars of voters or their designees of the town in which the institution is located, in accordance with the provisions of this section. As used in this section, the term “institution” shall be construed as defined in section 9-159q.

(b) Application for an absentee ballot for any such patient shall be made to the clerk of the town in which such patient is eligible to vote. The application procedure set forth in section 9-140 shall apply, except that the clerk shall deliver the absentee voting set for any such application to the clerk of the town in which the institution is located, who shall deliver all such voting sets he receives to the registrars of such town, on the date when the supervision of absentee balloting is to occur. The ballots and envelopes shall be prepared for delivery to the applicant as provided in sections 9-137 to 9-140a, inclusive. The registrars or their designees shall furnish the town clerk a written receipt for such ballots. The registrars of the town in which an institution is located and the administrator of the institution shall mutually agree on a date and time for such supervision of absentee balloting, which shall be not later than the last business day before the election or primary.

(c) The supervision of absentee balloting under this section shall be carried out in accordance with the provisions of subsections (g), (h), (i) and (k) of section 9-159q.

(P.A. 87-532, S. 8, 10; P.A. 91-128, S. 2; P.A. 93-230, S. 7; P.A. 95-177, S. 3, 7.)

History: P.A. 91-128 amended Subsec. (b) to require supervised voting to be held not later than last business day before election or primary; P.A. 93-230 amended Subsec. (c) to add reference to Sec. 9-159q(j); P.A. 95-177 amended Subsec. (c) by deleting reference to Sec. 9-159q(f) and (j) and adding reference to 9-159q(i) and (k), effective January 1, 1996.

Cited. 231 C. 602.



Section 9-159s - Notice to conservators and guardians re residents' voting opportunities and voting registration. Optional notice to person with power of attorney.

(a) The administrator of an institution, as defined in subsection (a) of section 9-159q, a residential facility for persons with intellectual disability licensed pursuant to section 17a-227, or a community residence, as defined in section 19a-507a, shall use his or her best efforts to provide written notice pursuant to subsection (b) of this section to any conservator or guardian appointed to manage the affairs of a resident of such institution, facility or residence pursuant to sections 45a-644 to 45a-663, inclusive, or sections 45a-669 to 45a-683, inclusive, at least seven days prior to the date any voter registration or voting opportunity is presented to the resident with respect to a primary, referendum or election. As used in this section, “voter registration” or “voting opportunity” includes, but is not limited to, the solicitation or completion of: (1) An application for admission as an elector; or (2) an absentee ballot, regardless of whether supervised absentee ballot voting will take place at such institution. The administrator of such institution, facility or residence shall also use his or her best efforts to provide written notice to any such conservator or guardian at least seven days prior to the date when the resident may be brought to a polling place to vote in person. The notification provisions of this section shall not apply when a member of the resident's immediate family provides the resident with an absentee ballot application or brings the resident to a polling place to vote.

(b) Any such notice shall indicate that the resident is entitled to vote or register to vote unless the resident is determined incompetent to do so by a probate court, or unless the registrars of voters or their designees jointly conclude at a supervised voting session that the resident declines to vote the ballot or they are unable to determine how the resident desires to vote the ballot, as provided in subsection (g) of section 9-159q. The notice shall also specify that a resident who requires assistance to vote in accordance with section 9-264 by reason of blindness, disability or inability to read or write may receive assistance from a person of the resident's choosing.

(c) The administrator of any such institution, facility or residence may also provide such notice to a person with a power of attorney for a resident of the institution, facility or residence.

(P.A. 02-83, S. 1; P.A. 11-129, S. 20; P.A. 16-49, S. 15.)

History: (Revisor's note: In Subsec. (a), a reference to Sec. “45a-668” in the phrase “sections 45a-668 to 45a-684, inclusive,” was changed editorially by the Revisors to Sec. “45a-669” to reflect the repeal of Sec. 45a-668 by P.A. 04-54, S. 8); pursuant to P.A. 11-129, “the mentally retarded” was changed editorially by the Revisors to “persons with intellectual disability” in Subsec. (a); P.A. 16-49 replaced reference to Sec. 45a-684 with reference to Sec. 45a-683.

See Sec. 45a-703 re determinations of competency to vote.



Section 9-160 to 9-163j - Affidavit; envelopes. Application for absentee ballot. Procedure for voting. Notice to registrars of voters; delivery and counting of ballots. Voting by new residents in presidential elections.

Sections 9-160 to 9-163j, inclusive, are repealed.

(September, 1957, P.A. 25, S. 3–6; 1959, P.A. 493; 1963, P.A. 53, S. 1; 92, S. 1; 245, S. 1–11; February, 1965, P.A. 407, S. 7, 8; 618, S. 2–5; 1972, P.A. 196, S. 18.)



Section 9-163k - Pilot program for absentee voting.

(a) As used in this section:

(1) “Commission” means the State Elections Enforcement Commission; and

(2) “Designee” means (A) a person who is caring for an absentee ballot applicant because of the applicant's illness or physical disability, including but not limited to, a licensed physician or a registered or practical nurse, or (B) a member of any such applicant's family, who is designated by an absentee ballot applicant and who consents to such designation.

(b) Notwithstanding any provision of this title, the State Elections Enforcement Commission shall establish a pilot program for absentee voting at the municipal elections and primaries held in three municipalities in 2003. The commission shall notify municipalities of the opportunity to participate in the pilot program and shall select three municipalities to participate, provided the legislative body of each such municipality or, in the case of a municipality in which the legislative body is a town meeting, the board of selectmen, consents to such participation. In making such selections, the commission shall rank all municipalities from highest population to lowest population, and select one municipality in the highest third of such ranking, one municipality in the middle third of such ranking, and one municipality in the lowest third of such ranking.

(c) The provisions of this chapter shall apply in each municipality participating in the pilot program, except that:

(1) Only municipal clerks, registrars of voters and absentee ballot coordinators appointed by registrars of voters may issue absentee ballot applications;

(2) Such officials may issue absentee ballot applications only to persons who (A) request such applications for themselves, (B) have been identified by candidates or political parties as potential absentee voters, or (C) are designees;

(3) For a municipal election, each registrar of voters shall appoint at least one absentee ballot coordinator for each two hundred persons who voted by absentee ballot in the most recent municipal election. For a municipal primary, each registrar of voters shall appoint at least one absentee ballot coordinator for each two hundred persons who voted by absentee ballot in the most recent municipal primary. A registrar of voter's appointment of an absentee ballot coordinator shall not be effective until the registrar files the appointment with the municipal clerk;

(4) Absentee ballot coordinators serving in a municipality shall be residents of such municipality (A) who apply for such positions, or (B) whose names are submitted by candidates or slates of candidates at the election or primary or by political parties. Absentee ballot coordinators may not be municipal employees or members of a town committee or be employed by, or volunteer for, any campaign or political party;

(5) Absentee ballot coordinators may be compensated by the municipalities appointing the coordinators and shall receive training in absentee voting procedures by the appointing registrar or registrars of voters and be sworn to the faithful performance of their duties as election officials, in accordance with the provisions of section 9-231;

(6) (A) Except as provided in subparagraph (B) of this subdivision, only absentee ballot coordinators may be present and provide assistance to an applicant in completing an absentee ballot application outside of the office of a registrar of voters or a municipal clerk. In the case of a municipal election, two absentee ballot coordinators of different political parties, and in the case of a primary, two absentee ballot coordinators representing competing slates or candidates in the primary, shall jointly provide such assistance to an applicant residing in the municipality who requests it. Each coordinator who provides such assistance shall sign the application in the space provided. One or both of such coordinators shall deliver the completed application to the municipal clerk not later than two business days after the date of completion of the application. This section shall not apply to supervised voting at institutions under section 9-159q or 9-159r; and

(B) A designee of an ill or physically disabled applicant may also be present and provide assistance to an applicant in completing an absentee ballot application. The persons listed in subsection (a) of section 9-140b may also assist in the return of absentee ballot applications;

(7) Each absentee ballot coordinator shall account to the municipal clerk for blank absentee ballot applications issued by the coordinator;

(8) When a municipal clerk or a registrar of voters provides assistance to an absentee ballot applicant in the office or the clerk or registrar, such official shall also sign the application; and

(9) The list of absentee ballot applicants who have executed applications shall remain confidential until the third business day before an election or primary.

(d) The State Elections Enforcement Commission shall have the power to enforce the provisions of this section to the same extent as the commission has the power to enforce provisions of election statutes under section 9-7b.

(e) After the municipal elections and primaries held in 2003, the State Elections Enforcement Commission shall survey election officials and participants in the three municipalities participating in the pilot program for absentee voting. Not later than January 15, 2004, the commission shall submit a report on its findings and recommendations concerning the pilot program to the joint standing committee of the General Assembly having cognizance of matters relating to elections.

(P.A. 03-227, S. 1.)

History: P.A. 03-227 effective July 9, 2003.






Chapter 146 - Elections

Section 9-164 - Regular and special municipal elections.

(a) Notwithstanding any contrary provision of law, there shall be held in each municipality, biennially, a municipal election on the first Monday of May or the Tuesday after the first Monday of November, of the odd-numbered years, whichever date the legislative body of such municipality determines, provided, if no action is taken by the legislative body to so designate the date of such election, such election shall be held on the Tuesday after the first Monday of November of the odd-numbered years. In any municipality where the term of any elected official would expire prior to the next regular election held under the provisions of this section, the term of such official shall be extended to the date of such election.

(b) Upon the occurrence of a vacancy in a municipal office or upon the creation of a new office to be filled prior to the next regular election, a special municipal election may be convened either by the board of selectmen of the municipality or upon application of twenty electors of the municipality filed with the municipal clerk. The date of such election shall be determined by the board of selectmen of the municipality, and notice of such date shall be filed with the municipal clerk. In determining the date of such election, the board of selectmen shall allow the time specified for holding primaries for municipal office in section 9-423 and the time specified for the selection of party-endorsed candidates for municipal office in section 9-391. On application of twenty electors of the municipality, the date of such election, as determined by the board of selectmen, shall be not later than the one hundred fiftieth day following the filing of such application, provided, if such date of such election is not more than thirty days before a regular election is to be held in such municipality, the Secretary of the State may combine such special municipal election with the regular election. Except as otherwise provided by general statute, the provisions of the general statutes pertaining to elections and primaries shall apply to special municipal elections. No such election may be held unless the municipal clerk first files notice of the office or offices to be filled at such election with the town chairman of the town committee of each major and minor party within the municipality and with the Secretary of the State at least three weeks in advance of the final time specified for the selection of party-endorsed candidates for municipal office in section 9-391. The municipal clerk shall forthwith warn such election in the same manner as the warning of municipal elections pursuant to section 9-226.

(c) Notwithstanding any provision of subsection (b) of this section to the contrary, any town which by charter provides that a vacancy in its legislative body shall be filled by a special election held no later than forty-five days after the effective date of the vacancy shall hold such election not later than forty-five days after the occurrence of the vacancy. No such election may be held unless the municipal clerk forthwith upon the occurrence of the vacancy files notice of the office to be filled at the election with the town chairman of the town committee of each major and minor party within the municipality and with the Secretary of the State. Nominations by political parties for such office shall be made as the rules of such parties which are filed with the town clerk provide, in accordance with section 9-390. Such nominations may be made and certified at any time after the vacancy occurs but not later than the thirty-sixth day before the day of the election. No such nomination shall be effective until the presiding officer and secretary of the town committee certify the nomination to the town clerk. No primary shall be held for the nomination of any political party to fill any vacancy in such office and the party-endorsed candidate so certified shall be deemed the nominee of such party. Nominations may also be made by petition in the manner provided in sections 9-379 and 9-453a to 9-453p, inclusive, which petitions shall be submitted to the town clerk of the town in which the signers reside not later than the thirty-sixth day before the day of the election and filed in the office of the Secretary of the State not later than two days thereafter. The municipal clerk shall forthwith warn such election in the same manner as the warning of municipal elections pursuant to section 9-226.

(1949 Rev., S. 491, 492; 1953, 1955, S. 646d; November, 1955, S. N111; 1957, P.A. 518, S. 39; 1963, P.A. 393, S. 7; 1967, P.A. 675, S. 1; P.A. 75-206, S. 2, 7; P.A. 77-245, S. 3; P.A. 84-319, S. 25, 49; P.A. 87-382, S. 18, 55; P.A. 93-202, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 49; P.A. 13-260, S. 1.)

History: 1963 act provided for issuance of warning for special election by town clerk rather than selectmen; 1967 act provided for municipal elections biennially on the first Monday of May or the Tuesday after the first Monday in November in odd-numbered years as designated by the legislative body and in event such action not taken, election to be held in November and further provided where, under the act, term of an elected official would expire before the election, term extended to date of election, effective June 1, 1968; P.A. 75-206 changed day for holding special town election from not earlier than “ninetieth” to “one hundred fifth” day following day town clerk issues warning thereof, where appearing; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 84-319 changed calendar re special municipal elections to conform with changes made by 1983 legislation; P.A. 87-382 changed deadline for filing by clerk to be in advance of “final” time specified for selection of party-endorsed candidates for municipal office and required clerk to warn such election “forthwith” instead of “within the time provided for” pursuant to 9-226; P.A. 93-202 added Subsec. (c) re calendar and procedures for special election to fill vacancy in legislative body of any town which by charter provides that such vacancy shall be filled by special election held within 45 days after vacancy; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b); P.A. 13-260 amended Subsec. (b) by adding provision re combination of special municipal election with a regular election, effective July 11, 2013.

Cited. 143 C. 679; 192 C. 399.



Section 9-164a - Transitional terms of office.

Notwithstanding any contrary provision of law, in any municipality in which the date of the municipal election has been changed under section 9-164 and in which the terms of office of one or more elected municipal officers had not, or will have not, expired at the time of the holding of the first municipal election in accordance with such changed date under said section, the legislative body of such municipality shall, prior to July 25, 1969, provide for a reasonable method of transition for such offices which may include reasonable extension of such terms and provision for interim terms. Except as provided in sections 9-164b to 9-164f, inclusive, 9-187 and 9-187a, in the absence of such action by such legislative body, the terms of any such officers which do not terminate within three months after such first or a subsequent municipal election held under said section 9-164 shall be extended to the municipal election next held after the expiration of such terms, or to such date, within seventy days after such election, on which the terms of municipal officers generally begin in such municipality, at which election successors shall be elected for the terms provided for by law or for such other transitional terms as are necessary to provide the rotation required by law. The clerk of the municipality, in preparing the list provided for under section 9-254, shall set forth such terms or transitional terms therein.

(1969, P.A. 570, S. 1.)

Cited. 192 C. 399.



Section 9-164b - Deferred terms.

As to any board or commission with a rotating membership, some of the members of which, prior to the change to a uniform municipal election date under section 9-164, were elected for terms beginning approximately one year after the date of their election, the legislative body may provide for such conforming changes in the beginning date of the terms of office as are designed to continue the rotation with regard to such office as it existed prior to such change, and in the absence of such action by such legislative body, the beginning date of the terms of such office shall be so changed by the clerk of the municipality in preparing the list provided for under section 9-254. With respect to any board or commission with a rotating membership established under sections 8-1, 8-4a, 8-5 and 8-19, the authority empowered to prescribe the term of office of the members of such board or commission, if it is authorized under said sections to provide for an odd-numbered year term, may further provide for deferred terms by prescribing which terms are to begin approximately one year from the date on which the terms of municipal officers generally begin in such municipality.

(1969, P.A. 570, S. 4; 1971, P.A. 715.)

History: 1971 act added authorization with respect to board or commission with rotating membership for deferred terms to be prescribed by authority so empowered, where it is authorized to provide for an odd-numbered year term.



Section 9-164c - Change of municipal election date.

After January 1, 1970, any municipality may by charter, or by vote of the legislative body approved at a referendum of the electors to be held within thirty days thereafter, change the date of its municipal election by designating the alternate date specified in section 9-164 as the date of the municipal election, provided (1) no such charter provision adopted, nor such vote of such legislative body so approved, within six months prior to any municipal election may be effective with respect thereto, and (2) in changing from the November municipal election date specified in section 9-164 to the May municipal election date therein specified, the terms of incumbent municipal elected officials shall be diminished to conform to such change but for a period of not more than nine months and (3) in changing from the May municipal election date specified in section 9-164 to the November date therein specified, the terms of incumbent municipal elected officials shall be extended to conform to such change but for a period of not more than nine months.

(1969, P.A. 570, S. 5.)



Section 9-164d - Notification to secretary.

The clerk of a municipality shall forthwith notify the Secretary of the State in writing of any change in the date of the municipal election of such municipality or in terms of elected officials thereof, the date such action was taken, the effective date thereof, the manner in which or the authority by which it was taken, and reference to the law under which it was taken.

(1969, P.A. 570, S. 6.)



Section 9-164e - Proposed action to be submitted to municipal attorney.

Before any action is taken under sections 9-164a to 9-164f, inclusive, 9-187 and 9-187a, such proposed action shall be submitted by the legislative body to the municipal attorney of the municipality taking such action for approval as to conforming to law.

(1969, P.A. 570, S. 7.)



Section 9-164f - Election of registrars unaffected.

Nothing in sections 9-164a to 9-164e, inclusive, 9-187 and 9-187a, shall affect the election of registrars of voters.

(1969, P.A. 570, S. 9; P.A. 74-109, S. 2, 11.)

History: P.A. 74-109 deleted justices of the peace, effective upon adoption of an amendment (Senate Joint Resolution No. 22 of the 1973 session) to the Constitution of Connecticut.



Section 9-165 to 9-167 - Biennial town elections: Change to from annual elections, unexpired terms; term and method of rotation of board members.

Sections 9-165 to 9-167, inclusive, are repealed.

(1949 Rev., S. 497–499; 1953, S. 647d–649d; 1959, P.A. 630, S. 3; P.A. 76-173, S. 12.)



Section 9-167a - Minority representation.

(a)(1) Except as provided in subdivision (2) of this subsection, the maximum number of members of any board, commission, legislative body, committee or similar body of the state or any political subdivision thereof, whether elective or appointive, who may be members of the same political party, shall be as specified in the following table:

COLUMN I

COLUMN II

Total Membership

Maximum from One Party

3......................................................................2

4......................................................................3

5......................................................................4

6......................................................................4

7......................................................................5

8......................................................................5

9......................................................................6

More than 9..................................................Two-thirds of

total membership

(2) The provisions of this section shall not apply (A) to any such board, commission, committee or body whose members are elected wholly or partially on the basis of a geographical division of the state or political subdivision, (B) to a legislative body of a municipality (i) having a town meeting as its legislative body, or (ii) for which the charter or a special act, on January 1, 1987, provided otherwise, (C) to the city council of an unconsolidated city within a town and the town council of such town if the town has a town council and a representative town meeting, the town charter provides for some form of minority representation in the election of members of the representative town meeting, and the city has a city council and a body having the attributes of a town meeting, or (D) to the board of directors and other officers of any district, as defined in section 7-324, having annual receipts from all sources not in excess of two hundred fifty thousand dollars.

(b) Prior to any election for or appointment to any board, commission, legislative body, committee or similar body of the state or any political subdivision thereof, the municipal clerk, in cases of elections, and the appointing authority, in cases of appointments, shall determine the maximum number of members of any political party who may be elected or appointed to such body at such election or appointment. Such maximum number shall be determined for each political party in the following manner: From the number of members of one political party who are members of such body at the time of the election or appointment, subtract the number of members of such political party whose terms expire prior to the commencement of the terms for which such election or appointment is being held or made and subtract the balance thus arrived at from the appropriate number specified in column II of subsection (a) of this section.

(c) In the case of any election to any such body, the winner or winners shall be determined as under existing law with the following exception: The municipal clerk shall prepare a list of the candidates ranked from top to bottom according to the number of votes each receives; when the number of members of any one political party who would be elected without regard to this section exceeds the maximum number as determined under subsection (b) of this section, only the candidates of such political party with the highest number of votes up to the limit of such maximum shall be elected, and the names of the remaining candidates of such political party shall be stricken from the list. The next highest ranking candidates shall be elected up to the number of places to be filled at such election.

(d) If an unexpired portion of a term is to be filled at the same time as a full term, the unexpired term shall be deemed to be filled before the full term for purposes of applying this section. At such time as the minority representation provisions of this section become applicable to any board, commission, committee or body, any vacancy thereafter occurring which is to be filled by appointment shall be filled by the appointment of a member of the same political party as that of the vacating member.

(e) Nothing in this section shall be construed to repeal, modify or prohibit enactment of any general or special act or charter which provides for a greater degree of minority representation than is provided by this section.

(f) Nothing in this section shall deprive any person who is a member of any such body on July 1, 1960, of the right to remain as a member until the expiration of his term.

(g) For the purposes of this section, a person shall be deemed to be a member of the political party on whose enrollment list his name appears on the date of his appointment to, or of his nomination as a candidate for election to, any office specified in subsection (a) of this section, provided any person who has applied for erasure or transfer of his name from an enrollment list shall be considered a member of the party from whose list he has so applied for erasure or transfer for a period of three months from the date of the filing of such application and provided further any person whose candidacy for election to an office is solely as the candidate of a party other than the party with which he is enrolled shall be deemed to be a member of the party of which he is such candidate.

(h) For the purposes of this section, the appointing authority for any member of any board or commission shall notify all other appointing authorities for members of such board or commission of each appointment made, including the name, town of residence and political affiliation of the person appointed, not later than five calendar days after such appointment. Such notification may be transmitted by electronic means.

(1959, P.A. 665; 1963, P.A. 592; P.A. 76-173, S. 1; P.A. 77-245, S. 4; P.A. 85-333, S. 1, 2; P.A. 86-400, S. 1, 2; P.A. 87-498, S. 1, 2; P.A. 89-370, S. 14, 15; P.A. 97-154, S. 8, 27; P.A. 16-185, S. 15.)

History: 1963 act added new Subsec. (g) setting forth how membership in a political party is determined for purposes of the section; P.A. 76-173 in Subsec. (d) deleted reference to vacancies to be filled by election, in Subsec. (e) added nothing to “prohibit enactment of” to repeal or modify, and added “charter” to general or special act providing for greater degree of minority representation; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 85-333 applied section to municipal legislative bodies, except for a municipality having a town meeting as the legislative body, effective January 1, 1986, and applicable to elections held on or after that date; P.A. 86-400 restructured Subsec. (a) to place exceptions in a separate subdivision and added exception for town and city councils in unconsolidated cities within towns under stated circumstances; P.A. 87-498 added, in Subsec. (a)(2), “or (ii) for which the charter or a special act, on January 1, 1987, provided otherwise”; P.A. 89-370 exempted board of directors and other officers of any district, as defined in Sec. 7-324, having annual receipts from all sources not in excess of $250,000 from provisions of section; P.A. 97-154 amended Subsec. (g) by changing period during which applicant for erasure or transfer shall be considered a party member, from six months to three months from application filing date, effective July 1, 1997; P.A. 16-185 amended Subsecs. (a)(2), (b) and (c) to make technical changes and added Subsec. (h) re notification by appointing authority of each appointment made, effective June 7, 2016.

See Sec. 9-183b re nomination procedure for justices of the peace.

See Sec. 9-188 re application of minority representation requirements with respect to selectmen's election.

See Sec. 9-190 re minority major party's registrar of voters.

See Sec. 9-199 re election of town assessors and board of tax review.

See Sec. 9-200 re election of constables.

See Sec. 9-204 re minority representation on board of education.

Statute applies to board of tax review of city of Hartford. 154 C. 237. Second taxing district of city of Norwalk held to be a political subdivision of the state and subject to the provisions of section; definition of “political subdivision” discussed. 155 C. 256. Applicability of statute to a November, 1967, election of the board of aldermen of New Haven held under the direction of the U.S. district court for the district of Connecticut raised by a complaint of candidates in a case brought pursuant to Sec. 9-328; held the New Haven aldermanic election of November, 1967, is solely a creature of the U.S. district court and what candidates were elected is that court's prerogative to determine, especially as it has retained jurisdiction to decide this question. 156 C. 253. Cited. 168 C. 160. Minority representation statute not applicable to local legislative bodies. 175 C. 545. Cited. 182 C. 111; 205 C. 495; 225 C. 378.

Effect of Subsec. (d) is that an appointment of a member of the same political party as that of the vacating member need not be made unless not to make it would cause the maximum number of members on the board permitted to any one party under statute to be exceeded. 25 CS 444. Applies to board of selectmen of city of New London; the one man one vote rule does not apply to election of purely administrative body such as board of selectmen. 28 CS 403. Elected nonenrollee considered party member in light of minority representation rule. 30 CS 74.

Subsec. (d):

Applies only to vacancies occurring in bodies that have already achieved maximum majority representation under Subsec. (a) and then only when the vacating member is of the minority party. 190 C. 39.

Cited. 37 CS 844.



Section 9-168 - Place of holding elections.

In any town not divided into voting districts, the place of holding elections may be determined by the legislative body of such town. In towns divided into voting districts the place of holding elections shall be determined as provided in section 9-169 or any special act, whichever applies. Except as provided in section 9-169a, state elections shall be held at the usual place or places of holding elections in the town or the voting districts thereof, as the case may be, unless the registrars of voters, in writing, have designated to the clerk of such town, at least thirty-one days before any such state election, a different place or places for holding such election. Unless otherwise provided by special act, the place of holding city or borough elections shall be determined by the legislative body of such city or borough. Any provision of any charter or special act to the contrary notwithstanding, the place or places of holding an election shall be determined at least thirty-one days prior to such election, and such place or places shall not be changed within the period of thirty-one days prior to such election except that, if the municipal clerk and registrars of voters of a municipality unanimously find that any such polling place within such municipality has been rendered unusable within such period, they shall forthwith designate another polling place to be used in place of the one so rendered unusable and shall give adequate notice that such polling place has been so changed.

(1949 Rev., S. 529; 1953, S. 650d; 1961, P.A. 398, S. 1; 1963, P.A. 323, S. 1; P.A. 73-657, S. 3, 13; P.A. 81-472, S. 120, 159.)

History: 1961 act imposed thirty-one-day limitation for changing the place of an election; 1963 act provided that legislative body of the town determine the place of holding elections rather than town meeting and gave registrars of voters rather than selectmen power to change voting places; P.A. 73-657 added exception for provisions of Sec. 9-169a with reference to “split voting districts”; P.A. 81-472 made technical changes.

Cited. 192 C. 399.



Section 9-168a - Polling places for voting districts whose lines differ from the district lines as constituted in a municipal election year and for voting districts with less than one thousand five hundred electors who vote for officers that no other electors of town vote for. Combined voting districts and polling places.

(a) Any provision of the general statutes to the contrary notwithstanding, in any municipality in which, at any election, or primary, as a result of the assembly, senatorial or congressional district lines in effect, there is a voting district or a part of a voting district which differs geographically from the district lines as constituted in a municipal election year, the registrars of voters may either provide a suitable polling place therein or may, in lieu thereof, with the approval of the legislative body of the municipality, provide separate voting tabulators in the polling place of another voting district in said municipality for use by such electors. The registrars of voters shall determine which polling place officials are necessary for such separate tabulators and shall provide the procedure to ensure that the electors use the proper voting tabulator, which procedure may include the registrars of voters prescribing and providing receipts.

(b) Any provision of the general statutes to the contrary notwithstanding, in any municipality in which, at any election or primary, as a result of the assembly, senatorial or congressional district lines in effect, there is a voting district with less than one thousand five hundred electors who vote for a combination of officers that no other electors of the town vote for, the registrars of voters may either provide a suitable polling place therein or may, in lieu thereof, provide separate voting tabulators in the polling place of another voting district in said municipality for use by such electors. If the registrars of voters provide separate voting tabulators in the polling place of another voting district, they shall determine which polling place officials are necessary for the district containing less than one thousand five hundred electors and shall provide the procedure to ensure that the electors use the proper voting tabulators, which procedure may include the registrars of voters prescribing and providing receipts.

(c) In any election or primary where electors in more than one voting district vote in the same building and vote for all the same officers, and the law does not require separate returns, the registrars of voters may combine the voting districts and polling places into one voting district and polling place, with or without integrating the voting districts on the check lists used at the election or primary. The registrars of voters shall file a statement of their action with the town clerk before the election or primary and the town clerk shall label the polling place return form to show which districts are combined on such return.

(P.A. 73-554; P.A. 75-113; 75-540; P.A. 77-173; P.A. 79-219; P.A. 92-1, S. 3, 8; P.A. 11-20, S. 1.)

History: P.A. 75-113 changed number from less than “fifty” to less than “five hundred” electors where special provisions for assignment of polling places apply; P.A. 75-540 deleted qualification characterizing voting district as one or part of one in which offices to be filled are not all and the same offices to be filled in any other part of municipality; P.A. 77-173 deleted reference to number of electors entirely and added qualification that voting district or part which differs geographically from district lines as constituted in municipal election year comes within provisions of section; P.A. 79-219 added approval of legislative body of municipality required in order that a separate voting machine in polling place of another voting district be provided; P.A. 92-1 designated existing section as Subsec. (a), amended Subsec. (a) by applying it to primaries and adding sentence re officials and procedures for separate machines in the polling places, added Subsec. (b) re procedures for districts with less than one thousand five hundred electors voting for combination of officers that no other electors of the town vote for, and added Subsec. (c) re procedures for election or primary where electors in more than one district vote in same building and for same officers; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsecs. (a) and (b), effective May 24, 2011.



Section 9-168b - Designation of polling places in adjacent voting districts.

When in the written opinion of the registrars of any municipality, the lack of an existing convenient or suitable polling place within the lines of a particular voting district necessitates the designation of a polling place in an adjacent district, such registrars may designate a convenient and suitable polling place in a voting district adjacent thereto, located as near as possible to the boundaries of the voting district for which designated. A separate location from the existing polling place for such adjacent district shall be designated, except that a separate room within such existing polling place may be designated. Such written opinion and designation shall be filed with the municipal clerk not later than ninety days before a regular election, or primary. Within ten days after such filing, the municipal clerk shall cause notice of such filing to be published in the newspaper having the greatest circulation in the town. Such designation shall remain in effect for future elections and primaries, until the registrars file a document with the municipal clerk stating that the designation of such polling place in an adjacent district is no longer necessary.

(P.A. 74-154, S. 1, 2; P.A. 75-93; P.A. 77-231, S. 1, 2; 77-245, S. 5; P.A. 83-391, S. 13, 24; P.A. 04-113, S. 3.)

History: P.A. 75-93 deleted requirement that lack of existing suitable polling place be “resulting from assembly, senatorial or congressional district lines in effect in any election or primary”; P.A. 77-231 added “convenient” to “suitable polling place” where appearing, provided that a separate location from existing polling place for adjacent district must be designated and deleted reference to Sec. 9-168a as an exception to this section; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 83-391 authorized use of a separate room in an existing polling place as polling place for an adjacent district; P.A. 04-113 deleted requirement that legislative body approve designation of separate room within existing polling place in adjacent district and added provision re duration of designation under section, effective July 1, 2004.



Section 9-168c - Accessibility of polling places to physically disabled voters.

Section 9-168c is repealed.

(P.A. 75-280; P.A. 78-117, S. 2.)



Section 9-168d - Accessibility of polling places to physically disabled voters. Certification. Waiver of requirements.

(a) On or before July 1, 1980, each polling place shall be made accessible to and usable by physically disabled persons by complying with the following standards of accessibility: (1) Doors, entrances, and exits used to gain access to or egress from the polling place shall have a minimum width of thirty-one inches; (2) temporary ramps shall be made available or curb cuts provided where necessary for accessibility to the entrance; (3) any stairs necessarily used to enter the polling place shall have a temporary handrail and ramp; (4) in the polling place, no barrier shall impede the path of the physically disabled to the voting booth.

(b) The registrars of voters in each town, or the legislative body of the town, shall select as polling places only those sites which meet the standards of accessibility required under the State Building Code, as revised pursuant to section 29-269, if applicable, or this section. The registrars of voters in each town shall file with the Secretary of the State either: (1) A certification, as prescribed by the Secretary of the State, that states that each polling place selected complies with the provisions set forth in this subsection, or (2) an application for waiver, as described in subsection (c) of this section.

(c) The registrars or such legislative body may select a site not meeting such standards if no available site within the voting district or town can reasonably be made accessible if an application for waiver is filed with the Secretary of the State and approved by the Office of Protection and Advocacy for Persons with Disabilities. An application for waiver shall be filed at least sixty days prior to the date on which the primary or election will be held. The Secretary of the State shall, within seven days after receipt of any such application, refer the application to said office of protection and advocacy. Said office shall, within thirty days, review the application and inform the Secretary of the State of its approval or disapproval. The Secretary of the State shall notify the applicant for waiver of such approval or disapproval within seven days after the secretary is so informed.

(P.A. 78-117, S. 1; P.A. 83-587, S. 10, 96; P.A. 84-319, S. 26, 49; P.A. 88-356, S. 1; 88-364, S. 12, 123; P.A. 89-144, S. 2; P.A. 06-137, S. 1.)

History: P.A. 83-587 made a technical amendment to Subsec. (b), substituting reference to Sec. 29-269 for reference to Sec. 19-395a; P.A. 84-319 amended section to require approval of waiver application by office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 88-356 and 88-364 amended Subsec. (b) to delete reference to “article 21” of the state building code; P.A. 89-144 amended Subsec. (c) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 06-137 amended Subsec. (b) to add requirement re filing of certification or waiver application with Secretary of the State, effective January 1, 2007.



Section 9-168e - Parking spaces at polling places for handicapped and infirm elderly persons.

If space is available at a polling place, the registrars of voters or legislative body of the town in which the polling place is located shall designate two or more parking spaces for motor vehicles (1) which display the special parking identification card or bear the special set of number plates provided for in section 14-253a or (2) which are operated by infirm persons who are sixty-five years of age or older and who do not qualify for such a card.

(P.A. 87-286.)



Section 9-169 - Voting districts.

The legislative body of any town, consolidated town and city or consolidated town and borough may divide and, from time to time, redivide such municipality into voting districts. The registrars of voters of any municipality taking such action shall provide a suitable polling place in each district but, if the registrars fail to agree as to the location of any polling place or places, the legislative body shall determine the location thereof. Polling places to be used in an election shall be determined at least thirty-one days before such election, and such polling places shall not be changed within said period of thirty-one days except that, if the municipal clerk and registrars of voters of a municipality unanimously find that any such polling place within such municipality has been rendered unusable within such period, they shall forthwith designate another polling place to be used in place of the one so rendered unusable and shall give adequate notice that such polling place has been so changed. The registrars of voters shall keep separate lists of the electors residing in each district and shall appoint for each district a moderator in accordance with the provisions of section 9-229 and such other election officials as are required by law, and shall designate one of the moderators so appointed or any other elector of such town to be the head moderator for the purpose of declaring the results of elections in the whole municipality. The registrars may also designate a deputy head moderator to assist the head moderator in the performance of his duties provided the deputy head moderator and the head moderator shall not be enrolled in the same major party, as defined in subdivision (5) of section 9-372. The selectmen, town clerk, registrars of voters and all other officers of the municipality shall perform the duties required of them by law with respect to elections in each voting district established in accordance with this section. Voting district lines shall not be drawn by a municipality so as to conflict with the lines of congressional districts, senate districts or assembly districts as established by law, except (1) as provided in section 9-169d and (2) that as to municipal elections, any part of a split voting district containing less than two hundred electors may be combined with another voting district adjacent thereto from which all and the same officers are elected at such municipal election. Any change in the boundaries of voting districts made within ninety days prior to any election or primary shall not apply with respect to such election or primary. The provisions of this section shall prevail over any contrary provision of any charter or special act.

(1953, S. 651d; 1961, P.A. 398, S. 2; 1963, P.A. 323, S. 2; 1967, P.A. 557, S. 1; 831, S. 4; 1971, P.A. 836, S. 1; P.A. 73-657, S. 1, 13; P.A. 74-197, S. 2; P.A. 85-592, S. 10; P.A. 86-2.)

History: 1961 act imposed 31-day limitation for determining location of polling places and added provisions which provide that voting district boundary changes made within 90 days prior to an election or primary would not apply to such election or primary, and that the provisions of section shall prevail over any contrary provision of any charter or special act; 1963 act required registrars rather than legislative body to provide polling places, with legislative body to resolve any failure of registrars to agree; 1967 acts added “or assembly districts” to structure that district lines not be drawn so as to conflict with lines of senatorial districts and required registrars to provide a single polling place rather than polling places; 1971 act changed designation of first district moderator as head moderator to the effect that any elector in the town may be designated head moderator; P.A. 73-657 added congressional districts to senate districts and assembly districts lines but added proviso as to municipal elections, that any part of split voting district of less than two hundred electors may be combined with an adjacent voting district from which all and the same officers are elected; P.A. 74-197 added exception for use in municipal elections and primaries that voting districts may cross the congressional, senatorial and assembly district lines but not municipal political subdivision lines and that no special state election may be held on same day as regular municipal election, cross-referencing Sec. 9-169d; P.A. 85-592 authorized registrars to designate a deputy head moderator; P.A. 86-2 added requirement that head moderator and deputy head moderator not be members of same major political party.

See Sec. 9-240 re provision of suitable rooms for elections and voting tabulator booths.

Council not authorized to change number or boundaries of wards fixed by charter. 140 C. 517. Cited. 192 C. 399.



Section 9-169a - Split voting districts.

For the purposes of this section and section 9-169, “split voting district” means a voting district which was divided by statute or otherwise divided by law pursuant to article 26 of the amendments to the Constitution of Connecticut or an order of a court of competent jurisdiction between two or more congressional, senatorial or assembly districts within a town so that a part of such split voting district was allocated to one congressional, senatorial or assembly district and the other part or parts thereof were allocated to another or other congressional, senatorial or assembly districts. Such part of a split voting district so allocated to a congressional, senatorial or assembly district shall be a separate voting district and shall have its own separate enrollment list, registry list, list of unaffiliated electors if required under section 9-55, and polling place, and shall for all other administrative purposes be treated as a separate voting district. In a municipality which elects no town, city or borough officers from political subdivisions at a municipal election, this section shall apply to all elections unless and until the voting districts are changed under the provisions of section 9-169. In a municipality which elects one or more town, city or borough officers from political subdivisions at a municipal election, such municipality, for municipal elections and for town committee primaries in which the town committee members are selected from political subdivisions other than assembly or senatorial districts, may continue to use the voting districts as they existed prior to such redistricting or as they are established under section 9-169d, unless and until such voting districts are changed in accordance with the provisions of section 9-169 and, in such a municipality, except as provided in section 9-169e, this section shall apply only with respect to (1) any primary or election for representative in Congress, state senator or state representative in a congressional, senatorial or assembly district which contains a part of a split voting district, (2) any primary for town committee members in which such town committee members are elected at large or in which such a senatorial or assembly district is the political subdivision from which such town committee members are elected and (3) any primary or election for a town, city or borough office in which such a senatorial or assembly district is the political subdivision from which such municipal office is elected. This section shall not preclude any town from changing the boundaries of voting districts as provided in section 9-169 and shall not apply to any town which has changed or changes the boundaries of its voting districts pursuant to said section so as to eliminate any split voting districts.

(1967, P.A. 557, S. 22; P.A. 73-657, S. 2, 13; P.A. 74-197, S. 3; Nov. Sp. Sess. P.A. 81-3, S. 1, 5; P.A. 87-509, S. 8, 24; P.A. 92-1, S. 4, 8.)

History: P.A. 73-657 redefined “split voting district” as one divided by statutes pursuant to article three, section one of Connecticut Constitution, or by order of court of competent jurisdiction between two or more congressional, senatorial or assembly districts and further provided for application of section as to elections held before change in voting district effectuated under Sec. 9-169; P.A. 74-197 inserted reference to new Sec. 9-169d which provided for voting districts crossing those district lines where used in municipal elections and primaries; Nov. Sp. Sess. P.A. 81-3 amended definition of “split voting district” to replace “section 6 of article third” of state constitution with “article 16” of the amendments to the constitution of Connecticut, changed date references to reflect decennial redistricting and added exception re Sec. 9-169e; P.A. 87-509 required part of split voting district allocated to congressional, senatorial or assembly district to have its own separate list of unaffiliated electors if required under Sec. 9-55; P.A. 92-1 deleted references to voting districts used prior to and in the November 1982 state election and updated the reference to the reapportionment amendment to the constitution.



Section 9-169b - Effective date of changes in voting districts.

Notwithstanding the provisions of sections 9-168b and 9-169, any change or changes in voting districts made in any municipality in accordance with the provisions of section 9-169, to conform, or facilitate conforming, to any plan of districting for the General Assembly or for the congressional districts, adopted by the General Assembly or determined by any reapportionment commission, appointed in accordance with the provisions of article 26 of the amendments to the Constitution of Connecticut, or ordered by a court of competent jurisdiction, or to conform, or facilitate conforming, to any order entered by a court of competent jurisdiction relating to a plan of districting for the General Assembly or for the congressional districts, adopted by the legislative body of the municipality shall be deemed effective as of the date of adoption, except as provided in section 9-169e.

(1972, P.A. 220, S. 3; Nov. Sp. Sess. P.A. 81-3, S. 2, 5; P.A. 92-1, S. 5, 8.)

History: Nov. Sp. Sess. P.A. 81-3 deleted obsolete references to 1972 changes, applied provisions to districting plans for congressional districts and specified that changes are effective as of adoption date except as provided in Sec. 9-169e, replacing provision whereby changes were effective “upon passage” by municipality's legislative body; P.A. 92-1 updated the reference to the apportionment amendment to the constitution and made a technical change.



Section 9-169c - At-large election of members of legislative bodies of certain towns.

Notwithstanding the provisions of any charter or special act to the contrary, in any town in which members of its legislative body are elected on the basis of assembly districts and where as a result of redistricting one or more of such assembly districts are shared with another town, such members may be elected on an at-large basis without reference to such assembly districts or other political subdivisions, unless and until such town changes its charter.

(P.A. 73-657, S. 4, 13.)

Cited. 205 C. 495.



Section 9-169d - Voting districts crossing legislative district lines, permitted for municipal elections.

The legislative body of any town, consolidated town and city or consolidated town and borough which elects municipal officers from political subdivisions may establish, in accordance with the provisions of section 9-169, for use in municipal elections and primaries, voting districts which cross congressional, senatorial or assembly district lines, but which do not cross municipal political subdivision lines, provided no special state election may be held on the same day as a regular municipal election in such municipalities.

(P.A. 74-197, S. 1.)



Section 9-169e - Voting districts in special elections held to fill vacancy in district or municipal office.

Notwithstanding any other provision of the general statutes, any special act or home rule charter, any special election held to fill a vacancy in a district office or in a municipal office in a political subdivision, including the municipal office of state senator or state representative, shall be held in the district or political subdivision which was represented by the person who vacated such office, and the voting districts used for purposes of such special election, including the nomination of candidates to run in such election, shall conform to the boundaries of such district or political subdivision.

(Nov. Sp. Sess. P.A. 81-3, S. 3, 5.)

See part III (Secs. 9-211 to 9-224, inclusive) re procedure for filling vacancies in specific offices.



Section 9-169f - Reapportionment required for certain municipal legislative bodies.

Not later than June first in the year after the first regular General Assembly election following a reapportionment of the General Assembly, each municipal legislative body whose members are elected wholly or partially on the basis of a geographical division of the municipality shall adopt a reapportionment plan for such legislative body. Any such municipal reapportionment plan (1) shall be based on population data for the municipality from the most recent decennial census of the United States and (2) may provide for geographical divisions which use the same borders as General Assembly districts in the municipality.

(P.A. 89-283.)



Section 9-169g - Town clerks required to submit voting district maps to Secretary of the State. Use of maps by General Assembly.

(a) The town clerk of any municipality (1) which is divided between two or more assembly districts, two or more senatorial districts or two or more congressional districts, or (2) which is not divided between any such districts but is divided into two or more voting districts for General Assembly or congressional elections, shall submit to the Secretary of the State a street map of the municipality which indicates the boundary lines of the voting districts established by the municipality in accordance with sections 9-169, 9-169a and 9-169d. The town clerk shall submit such map to the secretary in a printed or electronic format prescribed by the secretary (A) not later than thirty days after any such division first takes effect, and (B) not later than thirty days after any change in any such division takes effect.

(b) The Secretary of the State shall make such maps available to the General Assembly, for use by the General Assembly in carrying out its responsibilities under (1) Article XXVI of the Amendments to the Constitution of Connecticut, or any subsequent corresponding state constitutional provision, with regard to the redistricting of assembly, senatorial and congressional districts, and (2) Public Law 94-171, concerning the establishment of a plan identifying the geographic areas for which specific tabulations of population are desired in the decennial census of the United States.

(P.A. 97-116, S. 1, 2; Sept. Sp. Sess. P.A. 09-7, S. 114.)

History: P.A. 97-116 effective July 1, 1997; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(2) by deleting provision re July 1997 dates and by specifying that submission of map shall be in printed or electronic format prescribed by Secretary, effective October 5, 2009.



Section 9-170 - Eligibility to vote at town elections.

At any regular or special town election any person may vote who is registered as an elector on the revised registry list of the town last completed and he shall vote only in the district in which he is so registered, provided any person may vote whose name is restored to the list under the provisions of section 9-42 or whose name is added on the last week day before a regular election under the provisions of section 9-17. Each person so registered shall be permitted to vote unless he is not a bona fide resident of the town and political subdivision holding the election or has been convicted of a disfranchising crime. Any person offering to vote and being challenged as to his identity or residence shall, before he votes, prove his identity with the person on whose name he offers to vote or his bona fide residence in the town and political subdivision holding the election, as the case may be, by the testimony, under oath, of at least one other elector or by such other evidence acceptable to the moderator.

(1949 Rev., S. 496; 1953, S. 652d; P.A. 75-348, S. 7, 11; P.A. 97-154, S. 16, 27.)

History: P.A. 75-348 inserted “is not a bona fide resident of such town” for less definitive wording and added “or by such other evidence acceptable to the moderator”; P.A. 97-154 substituted “the town and political subdivision holding the election” for “such town”, effective July 1, 1997.



Section 9-171 - Eligibility to vote at city elections.

In all cities, unless otherwise provided by law, any person entitled to vote at city elections who is registered on the revised registry list last completed, and any person having a legal right to vote at such elections whose name is entered on a copy of such list before voting, may vote therein in the district for which such registry list is made; provided those persons may vote whose names are restored to the list under the provisions of section 9-42 or whose names are added on the last week day before a regular election under the provisions of section 9-17. Each person so registered shall be permitted to vote, unless he has lost his right by removal from such city since he has registered or by conviction of a disfranchising crime. Any person offering so to vote, and being challenged as to his identity or residence, shall, before he votes, prove his identity with the person on whose name he offers to vote or his bona fide residence in such city, as the case may be, by the testimony, under oath, of at least one other elector or by such other evidence acceptable to the moderator. The names of those voting shall be checked on such copy of such list, and such copy so checked shall be kept on file in the office of the town clerk, as in the case of state elections.

(1949 Rev., S. 532, 1065; 1953, S. 653d; 1963, P.A. 318, S. 1; P.A. 75-348, S. 8, 11.)

History: 1963 act provided for filing of check list in office of town clerk rather than city clerk; P.A. 75-348 substituted “since he has registered” for “after completion of such registry list”, substituted “bona fide” for “continued” residence, deleting “since the completion of such list”, and added “or by such other evidence acceptable to the moderator”.



Section 9-172 - Eligibility to vote at state elections.

At any regular or special state election any person may vote who was registered on the last-completed revised registry list of the town in which he offers to vote, and he shall vote in the district in which he was so registered; provided those persons may vote whose names are restored to the list under the provisions of section 9-42 or whose names are added on the last weekday before a regular election under the provisions of section 9-17. Each person so registered shall be permitted to vote if he is a bona fide resident of the town and political subdivision holding the election and has not lost his right by conviction of a disfranchising crime. Any person offering so to vote and being challenged as to his identity or residence shall, before he votes, prove his identity with the person on whose name he offers to vote or his bona fide residence in the town and political subdivision holding the election, as the case may be, by the testimony, under oath, of at least one other elector or by such other evidence as is acceptable to the moderator.

(1949 Rev., S. 1065; 1953, S. 654d; P.A. 75-348, S. 9, 11; P.A. 79-189, S. 7, 9; P.A. 80-483, S. 32, 186; P.A. 97-154, S. 17, 27.)

History: P.A. 75-348 substituted “is not a bona fide resident of such town” for less specific language and inserted “unless he has lost his right” before “by conviction of a disenfranchising crime”, further added “or by such other evidence acceptable to the moderator”; P.A. 79-189 rephrased conditions for permission to vote; P.A. 80-483 made technical changes; P.A. 97-172 substituted “the town and political subdivision holding the election” for “such town”, effective July 1, 1997.



Section 9-172a - Revised registry list defined for purposes of special elections.

For purposes of special elections, the term “revised registry list last completed”, as used in sections 9-170, 9-171 and 9-172, means the registry list last completed for the last regular election held in the municipality or political subdivision holding the special election, together with the updated list of persons in such municipality or political subdivision who acquired voting privileges since the completion of such list compiled under section 9-172b.

(1967, P.A. 207, S. 1; P.A. 99-276, S. 5, 15; P.A. 11-173, S. 61.)

History: P.A. 99-276 added references to “or updated” list, effective January 1, 2000; P.A. 11-173 deleted reference to supplementary list, effective July 13, 2011.



Section 9-172b - Updated list and registration deadline for special election or referendum.

(a) In each municipality or political subdivision in which a special election or referendum is to be held, the registrars of voters shall prepare an updated list of the names and addresses of those persons who acquired voting privileges after the completion of the revised registry list and prior to the day of such special election or referendum. In each such municipality or political subdivision, not later than the day before such special election or referendum, such registrars of voters shall cause to be completed and printed such list arranged as provided in section 9-35 and certified by them to be correct, and shall retain a sufficient number of copies to be used by them at such election or referendum for the purpose of checking the names of those who vote, provided the names of any persons who acquired such voting privileges within thirty days before such special election or referendum may be inserted on such printed list in writing.

(b) In the case of a special election or referendum, no person admitted as an elector on the day of the special election or referendum shall be entitled to vote in that election.

(1967, P.A. 207, S. 2; P.A. 79-363, S. 23, 38; P.A. 80-483, S. 33, 186; P.A. 83-162; P.A. 99-276, S. 6, 15; P.A. 11-173, S. 12.)

History: P.A. 79-363 deleted reference to inclusion of voters who acquired voting privileges under Secs. 9-31e, 9-41 and 9-41a on supplementary list; P.A. 80-483 made technical change; P.A. 83-162 made existing provisions applicable to referenda and added Subsec. (b) re electors admitted on day of special election or referendum; P.A. 99-276 amended Subsec. (a) by adding reference to “or updated” list, effective January 1, 2000; P.A. 11-173 amended Subsec. (a) by deleting language re supplementary list and re deposit of list in town clerk's office and making a technical change, effective July 13, 2011.



Section 9-173 - Plurality required for election.

In the election for Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General, the person receiving the greatest number of votes for each of said offices, respectively, shall be declared elected. If no person has a plurality of the votes for any of said offices, the General Assembly shall choose such officer. In the election for senator in Congress, the person receiving the greatest number of votes for such office shall be declared elected; but, if no person has a plurality of the votes for said office, the Governor may make a temporary appointment of a senator in Congress to serve for the ensuing two years unless the General Assembly directs a special election for a senator in Congress, to be held during said period, to fill the vacancy occasioned by such failure to elect. In all elections of representatives in Congress, state senators, state representatives and judges of probate, the person having the greatest number of votes shall be declared elected. Unless otherwise provided by law, in all municipal elections a plurality of the votes cast shall be sufficient to elect.

(1949 Rev., S. 514, 1084, 1088, 1089, 1098, 1102; 1953, S. 656d; 1967, P.A. 557, S. 2; P.A. 00-99, S. 25, 154.)

History: 1967 act added “state representative” to list of offices for which the candidate having greatest number of votes shall be declared elected, deleted provision in case of state representatives for moderator to declare elected person having greatest number of votes and if town is entitled to two representatives, the two top vote getters to be declared elected; P.A. 00-99 deleted reference to sheriffs, effective December 1, 2000.

As applied to office of selectman. 75 C. 460. Cited. 135 C. 150.

Without a bipartisan restriction, a plurality of votes cast elects. 10 CS 258.



Section 9-174 - Hours of voting. Voting by electors in line at eight o'clock p.m.

Notwithstanding the provisions of any general statute, special act or municipal charter to the contrary, at any regular election, or at any special election held to fill a vacancy in a state, district or municipal office, the polls shall remain open for voting from six o'clock a.m. until eight o'clock p.m. No elector shall be permitted to cast his vote after the hour prescribed for the closing of the polls in any election unless such elector is in line at eight o'clock p.m. An election official or a police official of the municipality, who is designated by the moderator, shall be placed at the end of the line at eight o'clock p.m. Such official shall not allow any electors who were not in such line at eight o'clock p.m. to enter such line.

(1949 Rev., S. 1062; 1953, S. 657d; 1967, P.A. 62; P.A. 77-209; P.A. 83-391, S. 14, 24; P.A. 84-12, S. 1, 2; P.A. 88-162, S. 1, 4.)

History: 1967 act provided for polls to remain open for voting from six a.m. to eight p.m. for all elections; P.A. 77-209 provided for electors who were already in line at eight p.m. to be permitted to vote; P.A. 83-391 amended section to provide that hours for special election shall be noon to eight p.m. unless election held in conjunction with regular election; P.A. 84-12 added proviso concerning special election held on same day as municipal referendum; P.A. 88-162 required polls to open for voting in all special elections at six o'clock a.m., instead of at twelve o'clock noon, effective July 1, 1989.

Before election, requirement is mandatory if direct proceedings for its enforcement are brought, but after election, it is directory if no substantial harm shown. 20 CS 464.



Section 9-174a - Emergency contingency plan for elections. Model plan.

(a) For each municipality, the registrars of voters, in consultation with the municipal clerk, shall create an emergency contingency plan for elections, primaries and referenda to be held within such municipality. Such plan shall include, but not be limited to, (1) solutions for ballot shortages, and (2) strategies to implement in the event of (A) a shortage or absence of poll workers, (B) a loss of power, (C) a fire or the sounding of an alarm within a polling place, (D) voting machine malfunctions, (E) a weather or other natural disaster, (F) the need to remove a poll worker or moderator and to replace such worker or moderator, and (G) disorder in and around the polling place.

(b) Not later than six months after the adoption of a model plan by the Secretary of the State provided for in regulations adopted pursuant to subsection (d) of this section, the registrars of voters shall submit the plan created under subsection (a) of this section to the legislative body of such municipality or, in a municipality where the legislative body is a town meeting or representative town meeting, the board of selectmen, for approval. Upon approval, such plan shall remain on file with the municipal clerk until such plan is amended by the registrars of voters, in consultation with the municipal clerk, and approved by the legislative body of the municipality or, in a municipality where the legislative body is a town meeting or representative town meeting, the board of selectmen. If, not later than six months after the adoption of a model plan by the Secretary, a municipality fails to create and approve an emergency contingency plan, the municipality shall be deemed to have adopted the model plan adopted by the Secretary.

(c) Any municipality that activates the emergency contingency plan established pursuant to this section shall provide a written report concerning the activation of such plan to the Secretary of the State not later than thirty days after such activation. Such report shall include the reason for such activation as well as the procedures in the emergency contingency plan that were activated and the outcome of the activation of such plan.

(d) The Secretary of the State shall adopt regulations, in accordance with the provisions of chapter 54, as the Secretary deems necessary to implement the provisions of this section. Such regulations shall include a model plan that municipalities may adopt.

(P.A. 11-46, S. 2.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-174b - Notification re extension of hours of polling place.

(a) Each candidate on a ballot for any election, as defined in section 9-1, may provide to the registrars of voters of any town in which such ballot shall be voted upon the name and contact information, including instructions regarding leaving a message, for an individual who should be notified in the event that the hours of a polling place may be or have been extended, as provided in subsection (b) of this section.

(b) If the registrars of voters of a town are aware of any proceeding in court or order of a court concerning the extension of the hours of any polling place in such town beyond those hours provided in section 9-174 or 9-438, the registrars shall immediately notify any individual identified in subsection (a) of this section for each candidate on any ballot to be voted upon at such polling place of the proceeding or order. If a registrar fails to reach such individual on a first attempt, the registrar shall leave a message for such individual pursuant to instructions provided by such individual under subsection (a) of this section. Any registrar who notifies an individual of a proceeding shall not be required to notify such individual of the outcome of such proceeding.

(P.A. 14-188, S. 17.)

History: P.A. 14-188 effective June 12, 2014.



Section 9-175 - Presidential and vice presidential electors. Write-in candidates and ballots.

(a) The electors in the several towns in the state, at the state election in 1964, and quadrennially thereafter, shall elect electors of President and Vice President of the United States, not exceeding in number the whole number of senators and representatives to which the state is then entitled in the Congress of the United States. Voting shall be conducted and the result declared, and the returns thereof made, as is provided in respect to state elections. The Secretary of the State shall, on or before the first Monday of October of the year in which such presidential electors are to be elected, transmit blank forms to the several town clerks for the return of the votes; and the lists and returns of the votes shall be made out, certified and directed according to such forms. When an election is to be held for the choice of presidential electors, if any political party has nominated candidates for President and Vice President of the United States, and presidential electors to vote for such presidential and vice presidential candidates have been nominated by a political convention of such party in this state, or in such other manner as entitles the names of such electors to be placed upon the official ballots to be used in such election, the Secretary of the State and any other official charged with the preparation of official ballots to be used in such election, in lieu of placing the names of such presidential electors on such official ballots, shall place on such official ballots a space with the words “Presidential electors for (here insert the last name of the candidate for President, the word ‘and’ and the last name of the candidate for Vice President)”; and a vote cast therefor shall be counted, and shall be in all respects effective, as a vote for each of the presidential electors representing such candidates for President and Vice President.

(b) In the case of a write-in candidate for President of the United States, such candidate may register his candidacy with the Secretary of the State by submitting his name and the names of a vice presidential candidate and candidates for the office of elector in a number not exceeding the whole number of electors to which the state is then entitled. Such registration shall be on a form prescribed by the Secretary of the State, which form shall include a statement of consent to being a candidate by each proposed candidate for elector and by the candidate for Vice President. Such registration shall not include a designation of political party. A candidate for President may register at any time after January first of the election year and not later than four o'clock p.m. on the fourteenth day preceding the election at which the offices of presidential elector and vice presidential elector are being contested. If a candidate has so registered, a vote may be cast by write-in ballot for such candidate by writing in the last name of the candidate for President and the last name of the candidate for Vice President or only the last name of the candidate for President; such write-in ballot shall be counted, and shall be in all respects effective, as a vote for each of the presidential electors representing such candidates for President and Vice President. No person nominated for the office of President, Vice President, or presidential elector by a major or minor party or by nominating petition shall register as a write-in candidate for such office under the provisions of this section and any such registration of a write-in candidacy filed by such a person shall be void.

(1949 Rev., S. 1043, 1103; 1953, S. 658d; 1961, P.A. 374, S. 1; P.A. 77-82, S. 1; P.A. 83-475, S. 17, 43.)

History: 1961 act made mandatory rather than directory the use of “Presidential electors for ... and ...” rather than listing the electors by name; P.A. 77-82 added new Subsec. (b) re registration of a write-in candidate for president; P.A. 83-475 changed “end of the business day” to four o'clock p.m. and added prohibition against person nominated for office of president, vice president or presidential elector registering for same office as a write-in candidate.

Subsec. (a):

Electors placed on ballot by Secretary of the State must be those pledged to vote for the candidates nominated by their national political party. 254 C. 789.



Section 9-176 - Meeting of presidential electors.

The presidential electors shall meet at the office of the Secretary of the State at twelve o'clock, noon, on the first Monday after the second Wednesday of the December following their election and, as required by the Constitution and laws of the United States, shall cast their ballots for President and Vice President. Each such elector shall cast his ballots for the candidates under whose names he ran on the official election ballot, as provided in section 9-175. If any such elector is absent or if there is a vacancy in the electoral college for any cause, the electors present shall, before voting for President and Vice President, elect by ballot an elector to fill such vacancy, and the person so chosen shall be a presidential elector, shall perform the duties of such office and shall cast his ballots for the candidates to whom the elector he is replacing was pledged.

(1949 Rev., S. 1104; 1953, S. 659d; 1961, P.A. 374, S. 2.)

History: 1961 act required presidential elector or his replacement to vote for candidates under whose names he ran.

Chosen electors are required to vote for the candidates nominated by their national political party. 254 C. 789.



Section 9-177 - Compensation of presidential electors.

Each elector of President and Vice President of the United States shall receive ten dollars a day when attending upon the duties of his appointment, for which the Comptroller, on presentation to him of the certificate of the chairman of such electors, shall draw an order on the Treasurer.

(1949 Rev., S. 3596.)



Section 9-178 - Senator in Congress.

A senator in Congress shall be elected by the electors of the several towns, as provided by the Constitution of the United States, in any year occurring next before the expiration of the term of a senator in Congress, and in any other year when the Governor issues writs of election to fill a vacancy in the office of senator in Congress.

(1949 Rev., S. 1097; 1953, S. 660d.)



Section 9-179 - Representative in Congress.

At each state election the electors of the several towns in each congressional district in this state shall elect a representative in the Congress of the United States for such district to represent this state in said Congress.

(1949 Rev., S. 1099; 1953, S. 662d.)



Section 9-180 - Representative at large.

Section 9-180 is repealed.

(1949 Rev., S. 1101; 1953, S. 661d; April, 1964, P.A. 2, S. 6.)



Section 9-181 - State officers.

At the state election to be held in 1966, and quadrennially thereafter, there shall be elected a Governor, Lieutenant Governor, Secretary, Treasurer, Comptroller and Attorney General to hold their respective offices from the Wednesday following the first Monday of the January next succeeding their election until the Wednesday following the first Monday of the fifth January succeeding their election and until their successors are qualified. When any political party has nominated candidates for the offices of Governor and Lieutenant Governor, their names shall be so placed upon the ballot in any such election that any elector will cast a single vote for both candidates.

(1953, S. 663d; 1963, P.A. 401, S. 1.)

History: 1963 act added provision for placing names of candidates for governor and lieutenant governor on ballot so that elector casts a single vote for both candidates.



Section 9-182 - Sheriffs.

Section 9-182 is repealed, effective December 1, 2000.

(1949 Rev., S. 449; 1953, S. 664d; P.A. 00-99, S. 153, 154.)



Section 9-183 - Justices of the peace.

Section 9-183 is repealed.

(1949 Rev., S. 7545, 7546; 1953, S. 665d; 1967, P.A. 831, S. 5; P. A. 73-666, S. 1, 3; P.A. 74-11, S. 2, 4; 74-109, S. 10, 11.)



Section 9-183a - Number of justices of the peace, exceptions.

(a) The number of justices of the peace for each town shall be equal to one-third the number of jurors to which such town is by law entitled, except in the town of Waterbury the number shall be sixty-nine, in the town of Trumbull the number shall be thirty, in the town of Meriden the number shall be thirty-six, and in the town of Litchfield the number shall be fifteen; provided any town, by ordinance, may provide for the selection of a lesser number of justices of the peace for such town as herein provided, which shall be not less than fifteen.

(b) Notwithstanding any provision of any special act or charter to the contrary:

(1) In 1994, the number of justices of the peace for any town which selects a number of justices of the peace under a special act or charter, which is fewer than one-third the number of jurors to which the town is by law entitled, shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen;

(2) In 1996, the number of justices of the peace for any such town shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen, unless the town amends such special act or charter or adopts an ordinance under subdivision (3) of this subsection;

(3) Any town which selects a number of justices of the peace under a special act or charter, which is fewer than one-third the number of jurors to which the town is by law entitled, may amend such special act or charter under chapter 99 or may adopt an ordinance superseding such special act or charter provision, to provide for a number of justices of the peace to be selected in 1996, and quadrennially thereafter, which shall be not less than fifteen nor more than one-third the number of jurors to which the town is by law entitled, or may repeal the special act or charter provision.

(c) Notwithstanding any provision of any ordinance to the contrary:

(1) In 1994, the number of justices of the peace for any town which selects a number of justices of the peace under an ordinance, which is fewer than one-third the number of jurors to which the town is by law entitled, shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen;

(2) In 1996, the number of justices of the peace for any such town shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen, unless the town amends such ordinance under subdivision (3) of this subsection;

(3) Any town which selects a number of justices of the peace under an ordinance, which is fewer than one-third the number of jurors to which the town is by law entitled, may amend such ordinance to provide for a number of justices of the peace to be selected in 1996, and quadrennially thereafter, which shall be not less than fifteen nor more than one-third the number of jurors to which the town is by law entitled, or may repeal the ordinance provision.

(d) Upon the adoption, amendment or repeal of any ordinance under this section, the clerk of such town shall send a certified copy thereof to the Secretary of the State.

(P.A. 74-109, S. 1, 11; P.A. 94-230, S. 1, 10; P.A. 96-120, S. 1, 3; P.A. 04-142, S. 10; P.A. 06-137, S. 14.)

History: P.A. 94-230 designated first sentence of existing section as Subsec. (a), amended Subsec. (a) to increase number of justices of the peace from 46 to 69 in Waterbury, from 7 to 15 in Trumbull, from 15 to 23 in Meriden and from 5 to 15 in Litchfield and to require a minimum of 15 justices of the peace in towns establishing a number of justices of the peace by ordinance, added Subsec. (b) re number of justices of the peace in towns establishing a number of justices of the peace under special act or charter, added Subsec. (c) re number of justices of the peace in towns establishing a number of justices of the peace by ordinance, designated second sentence of existing section as Subsec. (d) and inserted “amendment” and “under this section” in Subsec. (d), effective June 11, 1994; P.A. 96-120 added new Subsec. (b)(2) re the number of justices of the peace in 1996, and renumbered former Subdiv. (2) as Subdiv. (3) and new Subsec. (c)(2) re the number of justices of the peace in 1996 and renumbered former Subdiv. (2) as Subdiv. (3), effective May 24, 1996; P.A. 04-142 amended Subsec. (a) by increasing the number of justices of the peace in Meriden from 23 to 36, effective May 17, 2004; P.A. 06-137 amended Subsec. (a) to increase the number of justices of the peace for the town of Trumbull from 15 to 30, effective June 6, 2006.



Section 9-183b - (Formerly Sec. 9-252). Nomination of justices of the peace by parties qualifying as major parties based on enrollment. Terms. Primaries.

In 1994, 1996, and quadrennially thereafter, two-thirds of the total number of justices of the peace in each town shall be selected in accordance with the provisions of this section. Such percentage shall be rounded down to the nearest whole number of justices of the peace. The political parties which are major parties, as defined in subparagraph (B) of subdivision (5) of section 9-372, shall each be entitled to nominate an equal number of the total number of justices of the peace to be selected in each town under this section, provided in towns where the number of justices of the peace to be nominated under this section is not divisible by the number of political parties entitled to nominate justices of the peace under this section, the registrars of voters shall determine by lot which of said parties may nominate one more justice of the peace than may be nominated by the other party or parties. Such nomination by such parties shall qualify the nominees to serve as justices of the peace. Such nomination shall be made within the time limits prescribed in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election, for a term of two years to begin the first Monday of January in 1995, for any such nomination made in 1994, and for a term of four years to begin the first Monday of January in the year succeeding any such nomination made in 1996, or thereafter. Primaries for justices of the peace shall be by slate and shall be held on the same day as primaries for municipal offices to be voted upon at a state election.

(1949 Rev., 1201; March, 1950, S. 261b; 1953, S. 729d; 1957, P.A. 128, S. 1; P.A. 74-11, S. 3, 4; 74-109, S. 6, 11; P.A. 76-71, S. 1, 3; P.A. 94-230, S. 2, 10; P.A. 00-66, S. 20; P.A. 03-241, S. 5.)

History: P.A. 74-11 deleted provisions pertaining to block voting for justices of the peace, grouped according to political party and the prohibitions against write-in and split-ticket voting and also deleted provision for political party whose candidate for governor was last elected, to nominate one more candidate, added provisions for nomination of one-half numbers of justices of the peace to be elected where total to be elected is even and the nomination of a bare majority where total number is odd; P.A. 74-109 added qualification that political parties having largest and second largest total number of enrolled party members in the state shall be entitled to nominate justices of the peace, further provided for each party to be entitled to nominate half in towns where the total number to be nominated is even and for the registrars to determine by lot which party is entitled to nominate one more justice than the other party, where total number to be nominated is odd, further set limit of age 70 beyond which no person may be nominated or serve, provided that such nominations by the parties qualify the nominees to serve, that the term be for four years to begin the first Monday of January and that primaries shall be by slate and held same day as primaries for municipal offices, to take effect upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 76-71 removed the age limitations; P.A. 94-230 required two-thirds of justices of the peace in each town to be selected in accordance with this section, authorized major parties as defined in Sec. 9-372(6)(B) to select equal number of justices of the peace under this section instead of the two parties having the largest party enrollments to each select one-half of number of justices of the peace, and established two-year terms for justices of the peace nominated in 1994, and four-year terms for justices of the peace nominated in 1996, or thereafter, effective June 11, 1994; Sec. 9-252 transferred to Sec. 9-183b in 1995; P.A. 00-66 made a technical change; P.A. 03-241 required nomination of justices of the peace to be made within time limits prescribed “in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election”, instead of within the time limits prescribed “for municipal offices prior to a state election”, eliminated provision requiring primaries for justices of the peace to be by slate “as in the case of convention delegates”, and required such primaries to be held on same day as primaries for municipal offices “to be voted upon at a state election”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

Annotation to former section 9-252:

Cited. 20 CS 402.



Section 9-183c - Nomination of justices of the peace by parties qualifying as major parties based solely on gubernatorial vote. Terms. Primaries.

In 1994, 1996, and quadrennially thereafter, when there is a political party which is a major party, as defined in subparagraph (A) of subdivision (5) of section 9-372, but is not a major party, as defined in subparagraph (B) of said subdivision (5), a percentage of the number of justices of the peace in each town selected under section 9-184c shall be selected in accordance with the provisions of this section. Such percentage shall be rounded down to the nearest whole number of justices of the peace. Each such party shall be entitled to nominate twenty per cent of the total number of justices of the peace to be selected in each town under section 9-184c. Such nomination by such parties shall qualify the nominees to serve as justices of the peace. Such nomination shall be made within the time limits prescribed in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election, for a term of two years to begin the first Monday of January in 1995, for any such nomination made in 1994, and for a term of four years to begin the first Monday of January in the year succeeding any such nomination made in 1996, or thereafter. Primaries for justices of the peace shall be by slate and shall be held on the same day as primaries for municipal offices to be voted upon at a state election.

(P.A. 94-230, S. 5, 10; P.A. 00-66, S. 21; P.A. 01-26, S. 7; P.A. 03-241, S. 6.)

History: P.A. 94-230 effective June 11, 1994; P.A. 00-66 made technical changes; P.A. 01-26 made a technical change; P.A. 03-241 required nomination of justices of the peace to be made within time limits prescribed “in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election”, instead of within the time limits prescribed “for municipal offices prior to a state election”, eliminated provision requiring primaries for justices of the peace to be by slate “as in the case of convention delegates”, and required such primaries to be held on same day as primaries for municipal offices “to be voted upon at a state election”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-184 - Vacancy in office of justice of the peace when justice nominated by a major party.

Any vacancy in the office of a justice of the peace selected (1) pursuant to section 9-183b or (2) pursuant to section 9-183c shall be filled by appointment by the town committee of the political party of the vacating justice until the day on which the term of office of such vacating justice would have terminated. The town chairman or the secretary of the appointing town committee shall file with the town clerk a certificate of each such appointment and the town clerk shall record the certificate with the records of the town meeting. The town clerk shall notify the Secretary of the State of any such vacancy.

(1949 Rev., S. 7547; 1953, S. 666d; P.A. 73-475, S. 1, 3; P.A. 74-109, S. 3, 11; P.A. 80-215, S. 1; P.A. 94-230, S. 3, 10; May 25 Sp. Sess. P.A. 94-1, S. 118, 130.)

History: P.A. 73-475 provided for vacancies to be filled by town committee of the political party of the vacating justice, the chairman or secretary thereof to file with town clerk certificate of each such appointment, to be recorded with the records of the town meeting, effective upon adoption of amendment to the constitution repealing section 5 of article V or the provision therein for elections of justices of the peace; P.A. 74-109 substituted “nomination” for “election”, provided for term to end “four years thereafter”, further provided for form of justice filling a vacancy to end at time term of vacating justice would have ended, effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut pursuant to article twelfth of the constitution; P.A. 80-215 provided for town clerk to notify secretary of the state and clerk of the superior court for judicial district in which town is located of any vacancy; P.A. 94-230 deleted prior provision re term of justices of the peace and inserted “selected pursuant to section 9-183b”, effective June 11, 1994; May Sp. Sess. P.A. 94-1 added reference to selection of justices of the peace pursuant to Sec. 9-183c, effective July 1, 1994.



Section 9-184c - Appointment as justices of the peace of electors who are not members of major parties. Terms. Vacancies.

(a) In 1994, 1996, and quadrennially thereafter, the town clerk of each town shall appoint as justice of the peace a number of electors of the town who are not members of major parties, as defined in section 9-372, which shall not exceed (1) where no justices of the peace are selected under section 9-183c, one-third of the total number of justices of the peace in the town, or (2) where justices of the peace are selected under section 9-183c, one-third of the total number of justices of the peace in the town less the number of justices of the peace in the town selected under section 9-183c. Such percentage shall be rounded up to the nearest whole number of justices of the peace. Any such appointment shall be made upon written application submitted on or after August first and on or before November first, in such year. No person who has enrollment privileges in the town in a political party which selected justices of the peace under section 9-183b or under section 9-183c within the period beginning three months before said August first and ending on the date the person is to be appointed under this section, shall be eligible for such appointment. Not later than August 1, 1996, and quadrennially thereafter, the town clerk shall send a written notice to each incumbent justice of the peace appointed under this section. Such notice shall inform such justices of the peace of the procedures set forth in this section concerning the reappointment of such justices of the peace.

(b) If, on November first in such year, the number of applications for justice of the peace filed with the town clerk under subsection (a) of this section exceeds the number of justices of the peace allowed under this section, (1) each such applicant who is an incumbent justice of the peace appointed under this section shall be reappointed if there are sufficient openings and (2) the town clerk shall, on or before the fifteenth business day of November, select the remaining applicants to be appointed as justices of the peace by lot in a ceremony which shall be open to the public and held on five days' public notice. At such lottery the town clerk shall determine the order of all such remaining applications for the purpose of filling future vacancies under subsection (d) of this section. If a town clerk receives a number of applications that is less than the number of justices of the peace that he is authorized to appoint under this section in any year, he shall not appoint any additional justices of the peace.

(c) Justices of the peace appointed in 1994, shall serve a term of two years beginning on the first Monday in 1995, and justices of the peace appointed in 1996 and thereafter shall serve a term of four years beginning on the first Monday in January in the succeeding year.

(d) Any vacancy in the office of any such justice of the peace shall be filled by appointment by the town clerk of an elector qualifying under subsection (a) of this section in the order determined in the lottery held under said subsection. If no such lottery is held, the vacancy shall not be filled.

(P.A. 94-230, S. 6, 10; P.A. 96-120, S. 2, 3.)

History: P.A. 94-230 effective June 11, 1994; P.A. 96-120 amended Subsec. (a) to require town clerks to send quadrennial notices re reappointment procedures to incumbent justices of the peace and amended Subsec. (b) by adding provision requiring reappointment of incumbent justices of the peace if there are sufficient openings, effective May 24, 1996.



Section 9-185 - Municipal officers.

Unless otherwise provided by special act or charter, (1) members of boards of assessment appeals, (2) selectmen, (3) town clerks, (4) town treasurers, (5) collectors of taxes, (6) constables, (7) registrars of voters, (8) subject to the provisions of subsection (i) of section 10-223e, members of boards of education, and (9) library directors shall be elected, provided any town may, by ordinance, provide for the appointment, by its chief executive authority, of (A) a constable or constables in lieu of constables to be elected under section 9-200, or (B) a town clerk, town treasurer or collector of taxes in lieu of the election of such officers as provided in section 9-189. Unless otherwise provided by special act or charter, all other town officers shall be appointed as provided by law and, if no other provision for their appointment is made by law, then (i) by the chief executive officer of such municipality, (ii) where the legislative body is a town meeting, by the board of selectmen, or (iii) by such other appointing authority as a town may by ordinance provide, and except that, if a board of finance is established under the provisions of section 7-340, the members thereof shall be elected as provided in section 9-202. Any town may, by a vote of its legislative body, determine the number of its officers and prescribe the mode by which they shall be voted for at subsequent elections.

(1949 Rev., S. 513; 1951, S. 105b; 1953, S. 667d; P.A. 73-655, S. 1; P.A. 76-173, S. 2; P.A. 77-578, S. 1, 4; P.A. 82-239, S. 4, 7; P.A. 89-184, S. 1, 2; P.A. 95-283, S. 27, 68; P.A. 10-84, S. 3; 10-111, S. 7; June Sp. Sess. P.A. 10-1, S. 57; P.A. 12-116, S. 24.)

History: P.A. 73-655 provided that town may, by ordinance, prescribe appointment instead of election of constables; P.A. 76-173 added “or charter” to “special act” by which exceptions are authorized, where appearing, substituted “chief executive officer” for “board of selectmen” as authorized to appoint in absence of provision therefor, substituted “by a vote of its legislative body” for “at a town meeting ... pass votes determining” as authority to determine number of officers and prescribe mode by which they are to be voted for in absence of other provision in special act or charter; P.A. 77-578 added to chief executive officer, “or (2) where the legislative body is a town meeting, by the board of selectmen, or (3) or by such other appointing authority a town may by ordinance provide, and”; P.A. 82-239 removed the obsolete reference to the agent of the town deposit fund; P.A. 89-184 inserted new Subdiv. (1) designation, added Subdiv. (2), authorizing any town to provide, by ordinance, for appointment of town clerk, town treasurer or collector of town taxes, and substituted alphabetic designations for former numeric Subdiv. indicators; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 10-84 made technical changes and deleted provisions re assessors; P.A. 10-111 added new numeric Subdiv. designators, added “subject to the provisions of subsection (g) of section 10-223e,” re election of members of boards of education, redesignated existing Subdivs. (1) and (2) as new Subparas. (A) and (B) and redesignated existing Subparas. (A) to (C) as clauses (i) to (iii), effective July 1, 2010; June Sp. Sess. P.A. 10-1 substituted reference to Sec. 10-223e(h) for reference to Sec. 10-223e(g), effective July 1, 2010; P.A. 12-116 made a technical change in Subdiv. (8), effective July 1, 2012.

Immaterial mistakes in description of office of no consequence. 75 C. 16. Members of town school committee are town officers. 103 C. 422. Cited. 136 C. 639; 162 C. 256. Under 2007 revision, municipal assessors are town officers and the town has authority to decide whether assessors are to be elected or appointed; if the town determines that the assessors are to be appointed, their terms of office expire at the time the term of the appointing board expires unless the town establishes an alternative term of office. 309 C. 790.

Cited. 40 CA 643.



Section 9-186 - Electoral status of municipal officers and justices of the peace.

Each elected municipal officer and each justice of the peace shall be an elector of the municipality in which he is elected, or in the case of a justice of the peace, nominated or appointed to office and, if for any reason he ceases to be an elector thereof, he shall thereupon cease to hold office therein and such office shall be deemed vacant.

(1949 Rev., S. 516; 1953, S. 251d; P.A. 76-173, S. 3; P.A. 80-281, S. 11, 31; P.A. 94-230, S. 8, 10.)

History: P.A. 76-173 changed “town” to “municipal” or “municipality” where appropriate; P.A. 80-281 added requirement for justice of the peace to be elector of municipality in which nominated; P.A. 94-230 inserted “or appointed”, effective June 11, 1994.

Cited. 162 C. 256.

Cited. 40 CA 643.

Court may not, in quo warranto proceeding, determine whether or not the defendant is an elector; selectmen and town clerk have exclusive jurisdiction to make such determination. 19 CS 487. The fact that for one to qualify for election to a town office he must be an elector, is an establishment of a minimum age qualification for municipal elective officials, including mayors, by the state. 31 CS 447.



Section 9-187 - Terms.

(a) The terms of office of elective municipal officers, when not otherwise prescribed by law, shall be for two years from the date on which such terms begin as set forth in section 9-187a and until their successors are elected and have qualified. When not otherwise prescribed by law, the terms of those town officers appointed by the board of selectmen shall expire on the termination date of the term of the board of selectmen appointing such officers.

(b) The terms of office of elected chief executive officers, members of boards of selectmen and the members of the legislative body of any town, city or borough as prescribed by charter or ordinance shall be two years or four years from the date or dates on which such terms begin as set forth in section 9-187a, and until their successors are elected and have qualified. The provisions of this subsection shall not be construed to authorize an ordinance prescribing terms of office to supersede the provisions of a charter concerning such terms of office.

(c) The term of office of any tax collector appointed pursuant to an ordinance adopted under the provisions of subsection (b) of section 9-189 shall be as provided in such ordinance.

(1949 Rev., S. 512; 1953, S. 668d; 1969, P.A. 570, S. 2; P.A. 76-296, S. 2; P.A. 95-224, S. 1; P.A. 97-244, S. 3, 13; P.A. 00-225, S. 1, 3; P.A. 01-195, S. 114, 181.)

History: 1969 act changed to two years terms of elective municipal officers not otherwise prescribed by law, deleted provision that terms run from date of election and referenced new Sec. 9-187a containing details concerning beginning of terms, added “and until their successors are elected and have qualified” and further provided for terms of officers appointed by board of selectmen not otherwise provided for, to parallel the term of such board; P.A. 76-296 added new Subsec. (b) providing for terms of office of elected chief executive officers; P.A. 95-224 applied Subsec. (b) to members of legislative bodies; P.A. 97-244 added Subsec. (c) re the terms of office of any tax collector appointed pursuant to an ordinance, effective July 1, 1997; P.A. 00-225 amended Subsec. (b) to provide for terms of members of boards of selectmen and to permit terms to be set by ordinance, effective June 1, 2000; P.A. 01-195 made technical changes in Subsecs. (b) and (c), effective July 11, 2001.

Subsec. (a):

Under 2007 revision, municipal assessors are town officers and the town has authority to decide whether assessors are to be elected or appointed; if the town determines that the assessors are to be appointed, their terms of office expire at the time the term of the appointing board expires unless the town establishes an alternative term of office. 309 C. 790.



Section 9-187a - Date term to begin.

Except as provided in sections 9-164a to 9-164f, inclusive, the term of each elected municipal official shall begin within seventy days after the municipal election at which such official is elected, on the day within such period prescribed by special act or charter provision, or, in the absence of such special act or charter provision, on the day within such period as is prescribed by action of the legislative body of such municipality, provided (1) in each municipality which holds its municipal election on the first Monday of May in the odd-numbered years, in the absence of such special act or charter provision, or action of the legislative body, such terms shall begin on the first day of July following the municipal election at which such official is elected, and (2) in each municipality which holds its municipal election on the Tuesday after the first Monday of November in the odd-numbered years, with the exception of the term of the town clerk, in the absence of such special act, or charter provision, or action of the legislative body, such term shall begin on the second Tuesday next following the day of the municipal election at which such official is elected, and (3) in each municipality which holds its municipal election on the Tuesday after the first Monday in November in the odd-numbered years, the term of the town clerk shall be two years from the first Monday of January next succeeding his election, unless otherwise provided by charter or special act. Whenever the beginning date of the terms of elected municipal officials is so determined or changed, within the limits hereinabove specified, the authority providing therefor may provide for the conforming diminution or extension of terms of incumbents.

(1969, P.A. 570, S. 3; P.A. 75-91, S. 1, 2.)

History: P.A. 75-91 changed start of term of officials elected on the Tuesday after the first Monday in November from the day following the election to “the second Tuesday next” following the day of the municipal election, where not otherwise provided for.



Section 9-188 - First selectman and selectmen. Election procedure. Dual candidacy prohibited. Minority representation; restricted voting. Tie vote.

Unless otherwise provided by law each town shall, at its regular municipal election, elect a first selectman, who shall be town agent unless otherwise provided by law, and two other selectmen or, in the case of any town having a population of ten thousand or more, not more than six other selectmen. The selectmen so elected shall constitute the board of selectmen for such town. Unless otherwise provided by special act, charter or ordinance the votes cast, including any valid write-in votes, for an unsuccessful candidate for first selectman shall be counted as votes for him as a member of such board, provided no elector may be a candidate for both the office of first selectman and that of selectman by virtue of nomination by a major or minor party or a nominating petition or registration of write-in candidacy, or any combination thereof. The provisions of section 9-167a shall apply to the election of selectmen, except that when the total membership of such board is five, the maximum number who may be members of the same political party shall be three, and provided that for the purpose of determining minority representation, the total membership of such board shall be deemed to include the first selectman, unless otherwise provided by special act or charter. Unless otherwise provided by special act, charter or ordinance, an elector shall not vote for more candidates for the office of selectman than a political party can elect pursuant to section 9-167a, provided that the number of such candidates that an elector can vote for shall be deemed to include the first selectman. If the electors fail to elect a first selectman at any election by reason of an equality of votes, such election for the office of first selectman and the election for selectmen shall stand adjourned and such adjourned election shall be held as provided in section 9-332. The ballots used in such adjourned election shall contain only the names of the candidates for the offices of first selectman and selectman which appeared on the ballot used in the election at which the tie vote resulted for the office of first selectman.

(1949 Rev., S. 510, 515; 1949, S. 106b; 1953, 1955, S. 669d; P.A. 75-249; P.A. 76-173, S. 4; 76-363; P.A. 77-99; 77-578, S. 2, 3, 4; P.A. 79-484; P.A. 80-281, S. 12, 31; P.A. 83-475, S. 18, 43; P.A. 84-319, S. 27, 49; P.A. 11-20, S. 1.)

History: P.A. 75-249 provided an exception for charter provisions adopted pursuant to chapter 99; P.A. 76-173 deleted reference to charter provisions adopted pursuant to chapter 99 and substituted “law” therefor, added “unless otherwise provided by law” to prescription that each town elect selectmen etc.; P.A. 76-363 deleted provisions concerning voting for either half or bare majorities of number to be elected and also provision that no more than bare majority shall be members of same political party and substituted “the provisions of section 9-167a shall apply to the election of selectmen”; P.A. 77-99 added exception that if total membership is five, maximum number from same party to be three, including the first selectman in counting total membership, unless otherwise provided by special act or charter; P.A. 77-578 added that elector cannot vote for more candidates than a political party can elect pursuant to Sec. 9-167a and provided number is deemed to include the first selectman; P.A. 79-484 changed “law” to “special act, charter or ordinance” in sentence “unless otherwise provided by ...” and provided that votes cast for the unsuccessful candidate for first selectman shall be counted as votes for him as a member of such board; P.A. 80-281 added proviso concerning counting of votes for unsuccessful candidate for first selectman as votes for board membership where he has also received write-in votes as candidate for board member; P.A. 83-475 amended section to permit full voting for board of selectmen at town option; P.A. 84-319 amended section to provide uniformity in statutes re adjourned elections and write-in votes; pursuant to P.A. 11-20, “ballot label” and “ballot labels” were changed editorially by the Revisors to “ballot” and “ballots”, respectively, effective May 24, 2011.

Annotations to former statutes:

Whether under Art. 10, Sec. 2, of the constitution, the election of one selectman, only, is lawful. 32 C. 108. The plurality is of the ballots as actually cast, not as originally printed. 60 C. 352. Office of first selectman was created by Rev. St., 1875, Ch. 3, Sec. 2. 46 C. 549; 42 C. 463. History of section and of office of first selectman. 75 C. 460. Application to previous form of ballot. 91 C. 365; 102 C. 589; 104 C. 398; 105 C. 259. Cited. 130 C. 714. Election officials justified in refusing to permit plaintiff to vote for two candidates for first selectman. 135 C. 147. The clearly expressed intent of the legislature was that the principal of minority representation should control the results of special elections as well as those of regular elections. 143 C. 679.

Annotation to present section:

Statute clearly states that unsuccessful candidate for office of first selectman may vie for place on the board; successful candidate for first selectman does not determine political affiliation of majority of board. 21 CS 482.



Section 9-189 - Town clerks, treasurers and tax collectors.

(a) Each town, unless otherwise provided by law, shall, at its regular municipal election elect a town clerk for a term of not less than two years and not more than six years, a town treasurer for the term of two years and a collector of town taxes for a term of not less than two years and not more than six. Each such clerk, treasurer and collector of taxes shall hold office for the term for which he is elected and until his successor is elected and has qualified.

(b) Notwithstanding the provisions of subsection (a) of this section, the legislative body of a town may, by ordinance adopted by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, authorize appointment of a tax collector. Such ordinance shall include provisions for the appointment procedure and shall specify the term of appointment. If the charter, home rule ordinance or special act of a town provides for the method of appointment of a tax collector, the method shall be changed by charter, charter amendment or home rule amendment.

(1949 Rev., S. 505; 1953, S. 670d; P.A. 73-414; P.A. 76-173, S. 5; P.A. 95-224, S. 2; P.A. 97-244, S. 4, 13.)

History: P.A. 73-414 deleted references to “annual” town elections; P.A. 76-173 deleted reference to town election in odd-numbered years and substituted therefor “regular municipal election”, deleted references to the beginning of the terms, deleted reference to determination by voters at an annual or special meeting of increased length of term for tax collector and provided for a term of not less than two or more than six years; P.A. 95-224 changed town clerk's term from two years to “not less than two years and not more than six years”; P.A. 97-244 designated existing section as Subsec. (a) and added new Subsec. (b) re adoption of ordinance appointing a tax collector, effective July 1, 1997.

See Sec. 7-16a re appointed town clerks.

Cited. 22 CS 125.



Section 9-189a - Four-year terms for town clerks, registrars and treasurers.

Notwithstanding the provisions of sections 9-189 and 9-190a, any town or municipality may, by charter or ordinance, provide that the treasurer or the town clerk of said town or municipality, or the registrars of voters of said town, or any of such officers, shall, at the next succeeding regular election for such office and thereafter, be elected for a term of four years. In such event, such four-year term shall begin on the first Monday of January succeeding an election for treasurer or town clerk, except as provided in section 9-187a, and from the Wednesday following the first Monday of January succeeding an election for registrars of voters, provided, if any such town or municipality holds its town or municipal election on the first Monday of May of the odd-numbered years, the term of such treasurer or town clerk shall begin on the first day of July following the election, except as provided in section 9-187a.

(1971, P.A. 494; 1972, P.A. 100, S. 1; P.A. 00-225, S. 2, 3; P.A. 01-195, S. 115, 181.)

History: 1972 act added provision where election is held on first Monday in May of odd-numbered years that term of town clerk begin on first day of July after election except as provided in Sec. 9-187a; P.A. 00-225 extended the four-year term option to treasurers and allowed a charter to specify length of terms, effective June 1, 2000; P.A. 01-195 made technical changes, effective July 11, 2001.

See Sec. 7-16a re appointed town clerks.



Section 9-190 - Registrars of voters.

On and after January 9, 2013, each municipality shall have two registrars of voters for the entire municipality, except as otherwise provided for in this section. Each registrar of voters shall reside in the municipality for which the registrar of voters is elected. Notwithstanding any special act, for elections held on and after November 6, 2012, in each municipality in which registrars of voters are elected, no elector shall vote for more than one registrar of voters for the municipality. The candidate having the highest number of votes and the candidate having the next highest number of votes for the office of registrar of voters, who does not belong to the same political party as the candidate having the highest number, shall be declared elected registrars of voters for the municipality, provided, if the candidate for registrar of voters of a major party is not one of the registrars of voters so elected, such candidate of such major party shall also be declared elected registrar of voters. For purposes of this section, a major party shall be one having the largest or next largest total number of enrolled party members in the state, as determined by the latest enrollment records in the office of the Secretary of the State submitted in accordance with the provisions of section 9-65. The term of office of all registrars of voters for voting districts in office on January 7, 1995, shall expire on January 8, 1997, and on November 5, 1996, two registrars shall be elected for each municipality with more than two voting districts which previously elected registrars of voters for voting districts.

(1949 Rev., S. 509; 1953, 1955, S. 671d; 1959, P.A. 484; 630, S. 4; P.A. 76-173, S. 6; P.A. 95-171, S. 8, 14; P.A. 96-119, S. 6, 14; P.A. 11-173, S. 34.)

History: 1959 acts provided for minority representation in the office of registrar and made it mandatory that each major party have a registrar elected; P.A. 76-173 substituted vote of “its legislative body” for “any annual or special town meeting”; P.A. 95-171 added “two” re towns divided into voting districts, added provision re term of office of registrars for voting districts in office on January 7, 1995, and election of registrars in towns with more than two voting districts, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 96-119 replaced “November 6, 1996” with “November 5, 1996,” effective May 24, 1996; P.A. 11-173 limited municipalities to 2 registrars of voters on and after January 9, 2013, and made conforming and technical changes, effective January 1, 2012.

Cited. 78 C. 671; 136 C. 637.



Section 9-190a - Election of registrars at state elections.

Any provision of any special act to the contrary notwithstanding, the registrars of voters in each municipality which elects registrars of voters shall be elected at the state election to be held in 1964, and biennially thereafter, to hold office for the term of two years from the Wednesday following the first Monday of the January next succeeding their election until the Wednesday following the first Monday of the third January succeeding their election.

(1959, P.A. 630, S. 1; P.A. 73-616, S. 9.)

History: P.A. 73-616 made technical corrections.



Section 9-190b - Temporary relief of registrar by Secretary of the State; procedure.

If a registrar of voters fails to attain or maintain, whichever is applicable, certification required under subsection (a) of section 9-192a or is the subject of an investigation of any matter related to the duties of such registrar’s office resulting from a statement filed with the State Elections Enforcement Commission by the Secretary of the State, the Secretary may issue a written instruction, pursuant to section 9-3, to such registrar to appear before the Secretary on the date and at such time as provided in such instruction. The Secretary shall cite the reasons for such instruction and inform such registrar that such appearance is for the purpose of determining whether to temporarily relieve such registrar of his or her duties as provided in this section. The registrar shall appear before the Secretary and be given a fair opportunity to show cause, if any, why such registrar should not be temporarily relieved of his or her duties. If, after such opportunity, the Secretary determines that the public interest in the orderly conduct of elections would be so served, the Secretary may temporarily relieve such registrar of his or her duties and require the deputy registrar of voters appointed by such registrar to administer the operations of such office until such certification has been attained or maintained or until the State Elections Enforcement Commission has completed such investigation and taken final action on such matter. The proceeding described in this section shall not be considered a contested case under chapter 54. Nothing in this section shall prohibit a municipality from paying the salary of such registrar of voters while such resolution is pending.

(P.A. 15-224, S. 5.)

History: P.A. 15-224 effective July 7, 2015.



Section 9-190c - Removal of registrar.

Whenever the Secretary of the State is of the opinion that a registrar of voters has engaged in misconduct, wilful and material neglect of duty or incompetence in the conduct of such registrar’s office, the Secretary may seek removal of such registrar from office by filing a statement in writing to that effect with the State Elections Enforcement Commission. Notwithstanding the provisions of subdivision (2) of subsection (g) of section 9-7a, not later than thirty days after the filing of such statement, the commission shall investigate such statement and render a determination of whether the matter should be referred to the Attorney General to request that he or she pursue such removal pursuant to this section. Upon referral from the commission of such matter, the Attorney General may request that the commission undertake such further investigation as he or she deems appropriate. If the Attorney General concludes that the commission’s investigation so warrants, he or she may prepare a citation in the name of the state commanding such registrar of voters to appear before a judge of the Superior Court at a date named in the citation and show cause, if any, why such registrar of voters should not be removed from office. The Attorney General shall cause a copy of such statement and such citation to be served by some proper officer upon the defendant registrar of voters at least ten days before the date of appearance named in such citation, and the original statement and citation, with the return of the officer thereon, shall be returned to the clerk of the superior court for the judicial district within which the municipality served by such registrar is situated. To carry into effect the proceedings authorized by this section, the Attorney General shall have power to summon witnesses, require the production of necessary books, papers and other documents and administer oaths to witnesses; and upon the date named in such citation for the appearance of such registrar of voters, or upon any adjourned date fixed by the judge before whom such proceedings are pending, the Attorney General shall appear and conduct the hearing on behalf of the state. If, after a full hearing of all the evidence offered by the Attorney General and by and on behalf of the defendant, such judge is of the opinion that the evidence presented warrants the removal of such registrar of voters from office, the judge shall cause to be prepared a written order to that effect, which order shall be signed by the judge and lodged with the clerk of the superior court for the judicial district within which such municipality is situated. Such clerk of the superior court shall cause a certified copy of such order to be served forthwith upon such registrar of voters, and upon such service such registrar of voters shall be removed from such office and the deputy registrar of voters appointed by such registrar of voters shall immediately become registrar of voters, in accordance with section 9-192. Any witness summoned and any officer making service under the provisions of this section shall be allowed and paid by the state in accordance with the provisions of sections 52-260 and 52-261. The Attorney General may designate an attorney of the State Elections Enforcement Commission as a special assistant attorney general for the purposes of performing the duties and responsibilities set forth in this section.

(P.A. 15-224, S. 4.)

History: P.A. 15-224 effective July 7, 2015.



Section 9-191 - Election of registrars for each voting district.

The provisions of section 9-190 to the contrary notwithstanding, each municipality which is divided into two voting districts and which elected registrars of voters for each voting district prior to July 8, 1955, shall continue to elect registrars of voters for each voting district until such time as such municipality, by vote of its legislative body, provides for the election of registrars of voters for the entire municipality instead of registrars of voters for each voting district.

(1955, S. 672d; P.A. 95-171, S. 13, 14.)

History: P.A. 95-171 added “two” re municipalities divided into voting districts, effective October 1, 1995, and applicable to elections held on or after that date.



Section 9-192 - Deputy registrar. Registrar vacancy. Assistant registrars. Special assistant registrars.

Each registrar of voters immediately after his election shall appoint a deputy registrar of voters to hold office during his pleasure and may, at any time, fill any vacancy in said office. He shall file with the town clerk a certificate of each such appointment and the town clerk shall record the certificate with the records of town meetings. Each deputy registrar of voters shall assist his principal when required, discharge his duties in his absence or inability to act and, in case of the death, removal or resignation of such principal, shall become registrar of voters and appoint a deputy, and shall file with the town clerk a certificate of such appointment, which shall be recorded with the records of town meetings. If a vacancy exists in the office of registrar of voters in consequence of a refusal or failure to accept the office or a failure of the registrar to appoint a deputy registrar, the town committee of the same political party as the registrar of voters who so refused, failed to accept or failed to appoint, or other appointing authority specified in local party rules shall fill such vacancy by the appointment of some suitable person, who shall belong to the same political party as the registrar of voters who so refused, failed to accept or failed to appoint. Each registrar of voters in any town may, as needed, appoint and employ not more than four assistant registrars of voters for each voting district therein, who shall serve at the pleasure of the registrar of voters and assist such registrar in the performance of his duties, and, for purposes of any admission session held pursuant to section 9-19b or subsection (a) of section 9-19c, as many special assistants as are necessary to carry out the duties of such session. Such registrar shall file with the town clerk a certificate of each such appointment, which shall be recorded with the records of the town, and shall appoint such other assistants as are necessary for the performance of duties required by sections 9-12 to 9-45, inclusive, on election day and the six days preceding. Unless otherwise provided by subsection (b) of section 9-19b, in the absence of either registrar of voters, his deputy or any of his assistants, except special assistants, shall have all the powers conferred, and may perform any of the duties imposed, upon such registrar by any of the provisions of the statutes. Each deputy, assistant or special assistant registrar shall be an elector of the municipality in which he is appointed. Each deputy registrar shall also, at the time of his appointment and during the six months immediately preceding his appointment, be an enrolled member of the same party as the registrar who makes such appointment.

(1949 Rev., S. 993, 994, 996; 1953, 1955, S. 673d; 1969, P.A. 61; P.A. 76-128, S. 6, 11; P.A. 79-143, S. 2; P.A. 84-319, S. 28, 49; P.A. 91-159, S. 2; P.A. 94-203, S. 10, 12; P.A. 04-113, S. 4.)

History: 1969 act changed from two to four number of assistants who may be appointed and employed for each voting district; P.A. 76-128 provided for appointment of not more than four permanent assistants for each voting district and for as many special assistants as necessary to carry out duties for any admission session and excepted these special assistants from recital of powers of registrars conferred on duties and assistants in absence at either registrar; P.A. 79-143 provided that deputies, assistants, or special assistant registrars shall be electors of municipality in which appointed; P.A. 84-319 amended section to provide for filling of vacancy in office of registrar by town committee, rather than by selectmen and town clerk; P.A. 91-159 added provision allowing person who has served as assistant registrar for at least three years to be elector of any municipality in state; P.A. 94-203 added provision re party enrollment of deputy registrar, effective July 1, 1994; P.A. 04-113 substituted “as needed” for “from time to time” and “assistant registrars of voters” for “permanent assistants”, provided that assistant registrars shall “serve at the pleasure of the registrars of voters” and eliminated exception to requirement that each deputy, assistant or special assistant registrar be an elector of the municipality in which appointed, effective July 1, 2004.

Registrar not personally liable for wages of assistant. 78 C. 670. Duties of deputy registrar. 119 C. 666. No vacancy exists upon death, removal or resignation of registrar, and deputy automatically succeeds. 120 C. 562.

Deputy registrar of voters succeeded to office of registrar upon the resignation of the incumbent; no vacancy occurred. 2 CS 60. Position of deputy registrar of voters in regard to section discussed. 16 CS 2.



Section 9-192a - Secretary of the State to establish program and criteria for certification of registrars. Committee to advise Secretary on programs and procedures for training, examining and certifying registrars, deputies and assistants. Training program for poll workers.

(a)(1) The Secretary of the State shall, in consultation with the advisory committee created pursuant to subsection (b) of this section, establish a program and criteria for the certification of registrars of voters. All registrars taking such office on or before July 1, 2015, shall complete such program and satisfy such criteria for certification not later than July 1, 2017. Any registrar taking such office after July 1, 2015, shall complete such program and satisfy such criteria for certification (A) in the case of a two-year term, not later than the conclusion of such term, and (B) in the case of a four-year term, not later than two years after the date of first holding such office, except as provided in subdivision (2) of this subsection. Each municipality shall pay on behalf of such municipality’s registrar of voters the cost of completing such program and satisfying such criteria for certification.

(2) If a deputy registrar becomes registrar, in accordance with the provisions of section 9-192, on or after the ninetieth day prior to a state election, as defined in section 9-1, such new registrar shall complete an abridged program prescribed by the Secretary of the State for a provisional certification. Completion of such abridged program and receipt of a provisional certification shall not be deemed to satisfy the requirements for certification described in subdivision (1) of this subsection.

(3) Once certified, pursuant to subdivision (1) of this subsection, each registrar shall participate each year in not less than eight hours of training, not including any training described under subdivision (2) of subsection (d) of this section, in order to maintain such certification. Such training shall be as prescribed by the Secretary of the State and shall be conducted by said Secretary or a third party approved by said Secretary to conduct such training. Any registrar who fails to satisfy such annual training requirement shall be directed by the Secretary of the State to take remedial measures prescribed by said Secretary.

(b) There is created an advisory committee for the purpose of establishing programs and procedures for training, examining and certifying registrars of voters, deputy registrars of voters and assistant registrars of voters, as described in section 9-192. The committee shall consist of six members, one of whom shall be from the office of the Secretary of the State, one of whom shall be from the State Elections Enforcement Commission, and four of whom shall be registrars of voters. The Secretary of the State shall appoint the registrars of voters, in consultation with the Registrars of Voters Association of Connecticut, or its successor organization. The committee members shall serve without pay. The Secretary of the State shall determine the length of the terms of the initial members, in accordance with the following: Two of such members shall serve for a one-year term; two of such members shall serve for a two-year term; and two of such members shall serve for a four-year term. Thereafter, all members shall serve for four-year terms. The committee shall select a chairperson, who shall be one of the registrars who is a member of the committee.

(c) The Secretary of the State, in consultation with the advisory committee, shall adopt criteria for the training, examination and certification requirements of registrars pursuant to subsection (a) of this section. In advising the Secretary of the State on the adoption of such criteria, the committee (1) shall consider whether the prescribed training leading to certification may, in part, be satisfied through participation in the required two conferences a year called by the Secretary of the State, pursuant to section 9-6, for purposes of discussing the election laws, procedures or matters related to election laws and procedures, and (2) may recommend programs at one or more institutions of higher education that satisfy such criteria. Any deputy or assistant registrar of voters may participate in the course of training prescribed by the Secretary for certification as a certified Connecticut registrar of voters. The Secretary of the State shall certify any individual who completes such training and successfully completes any examination or examinations prescribed by the Secretary as a certified Connecticut registrar of voters.

(d) The advisory committee shall also (1) develop a training program in election procedures for poll workers, and (2) develop an election law and procedures training program and guide for registrars, deputy registrars and assistant registrars. The training program developed under subdivision (2) of this subsection shall provide for training to be conducted by trained registrars or former registrars hired for such purpose by the Secretary of the State. The committee shall submit such training programs and training guide to the Secretary of the State, who shall approve or modify the programs and guide.

(P.A. 98-67, S. 6, 10; P.A. 05-235, S. 20; P.A. 06-196, S. 54; P.A. 15-224, S. 2.)

History: P.A. 98-67 effective July 1, 1998; P.A. 05-235 divided provisions of existing Subsec. (a) into new Subsecs. (a) and (b), included existing Subsecs. (b) and (c) in new Subsec. (b) and made technical changes therein, and added new Subsec. (c) requiring committee to develop training program in election procedures for poll workers and an election law and procedures training program and guide for registrars, deputies and assistants, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 15-224 added new Subsec. (a) re establishment of and criteria for mandatory certification program for registrars of voters, provisional certification for deputy registrars that succeed registrar on or after 90 days before state election and annual training for maintenance of certification, redesignated existing Subsecs. (a) to (c) as Subsecs. (b) to (d), amended redesignated Subsec. (b) to change “committee” to “advisory committee” and change “permanent assistants” to “assistant registrars of voters”, amended redesignated Subsec. (c) to replace reference to permanent assistant with reference to assistant registrar of voters, delete provision re committee’s duty to recommend certification of individual to Secretary of the State upon individual’s successful completion of training and examination, delete provision re Secretary’s authority to rescind certification upon finding of sufficient cause by committee, and delete provision re certification of registrars not required by Subsec., and made conforming and technical changes, effective July 7, 2015.



Section 9-192b - Designation of registrar, deputy or an assistant to receive instruction.

Each registrar of voters shall annually designate either said registrar, the deputy registrar of voters or an assistant registrar of voters to receive at least ten hours of instruction under the elections training program developed under subdivision (2) of subsection (d) of section 9-192a.

(P.A. 05-235, S. 22; P.A. 15-224, S. 31.)

History: P.A. 05-235 effective July 1, 2005; P.A. 15-224 replaced reference to Sec. 9-192a(c)(2) with reference to Sec. 9-192a(d)(2), effective July 7, 2015.



Section 9-193 - Registrar's oath.

Each registrar of voters, deputy registrar and assistant, before entering upon the duties of his office, shall be sworn.

(1949 Rev., S. 995; 1953, S. 674d.)

See Sec. 1-25 re forms of oaths.

No vacancy exists in office between election or succession and taking of oath and filing of certificate. 120 C. 565. Cited. 206 C. 579.



Section 9-194 - Compensation of registrars, deputies and assistants.

The registrars of voters, deputy registrars and assistants shall receive for their services such sum as may be allowed by the selectmen, and all expenses incurred in the discharge of their duties shall be audited by the selectmen and paid by the town, but, in no case, shall such compensation be regulated by the number of names registered.

(1949 Rev., S. 997; 1953, S. 675d.)

Registrar not personally liable for wages of assistant. 78 C. 670. Cited. 130 C. 477.



Section 9-195 - Compensation of registrars and town clerks for duties as to enrollment.

For the performance of the duties relating to the enrollment of electors on enrollment lists, each registrar and deputy registrar actually engaged therein, and each town clerk not upon a salary, shall receive such reasonable compensation and expenses from the town for which the enrollment is made as are approved by the selectmen thereof and, from the city or borough for which the enrollment is made, such sums as are approved by its common council or warden or burgesses or, where town and city governments are consolidated, such sums as are approved by the common council of such city.

(1949 Rev., S. 1188; 1953, S. 676d.)

See Sec. 9-55a re compensation of registrars, clerks and other personnel.



Section 9-196 and 9-197 - Assessors. Minority representation for assessors in towns holding annual elections.

Sections 9-196 and 9-197 are repealed.

(1949 Rev., S. 502, 503, 515; 1951, S. 106b; 1953, S. 677d, 678d; P.A. 76-173, S. 12.)



Section 9-198 - Determination of number, method of election or appointment, term and compensation of assessors.

Section 9-198 is repealed, effective October 1, 2010.

(1949 Rev., S. 504; 1953, S. 679d; P.A. 10-84, S. 5.)



Section 9-199 - Boards of assessment appeals. Alternate and additional members.

(a) Unless otherwise provided by law, each town shall elect a board of assessment appeals consisting of three members and shall elect such officers at regular municipal elections for terms of four years. Such members of the board of assessment appeals shall hold office for the term for which they are elected and until their successors are elected and have qualified. When the number of members of the board of assessment appeals to be elected by any town is even, no person shall vote for more than one-half the number, and when the number to be elected is odd, no person shall vote for more than a bare majority of the number, provided the legislative body of any town may provide that the electors of such town vote for the full number of members to be elected thereat, any provision of the special acts to the contrary notwithstanding. The candidates in number sufficient to fill such offices who have the highest number of votes shall be elected. Nothing in this section shall be construed to affect the method of rotation of members of a board of assessment appeals legally in effect on October 1, 1976.

(b) The legislative body of a municipality or, in the case of a municipality for which the legislative body is a town meeting or a representative town meeting, the board of selectmen may appoint an alternate for each member of the board of assessment appeals. Each alternate member shall be an elector of the municipality. When seated, an alternate member shall have all the powers and duties of a member of the board of assessment appeals.

(c) Notwithstanding the provisions of subsection (a) of this section or of any special act, municipal charter or home rule ordinance, a municipality may, by ordinance, authorize its legislative body to appoint additional members to the board of assessment appeals for any assessment year.

(1949 Rev., S. 501, 502, 503, 515; 1951, S. 106b; 1953, S. 680d; P.A. 76-173, S. 7; P.A. 95-132, S. 4, 5; 95-283, S. 28, 68; P.A. 00-120, S. 11, 13; P.A. 02-49, S. 4; P.A. 10-84, S. 4.)

History: P.A. 76-173 deleted contrary provisions and provided for election of three assessors and a three-member board of tax review, authorized legislative body to allow electors to vote for full number of assessors or members, further provided that nothing be construed as affecting method of rotation of assessors or members of a board of tax review legally already in effect on October 1, 1976; P.A. 95-132 added Subsec. (b) re appointment of alternate member (Revisor's note: The Revisors editorially changed two references to “the board of tax review” to “the board of assessment appeals” for consistency with Subsecs. (a) and (c) as amended by P.A. 95-283); P.A. 95-283 replaced board of tax review with board of assessment appeals and added Subsec. (b), designated by the Revisors as Subsec. (c), to provide for appointment of additional board members, effective July 6, 1995; P.A. 00-120 amended Subsec. (c) to provide for appointment of additional members for year prior to revaluation, effective May 26, 2000; P.A. 02-49 amended Subsec. (c) to allow municipalities to appoint additional members in any assessment year, deleting provision re appointment in the assessment year in which a revaluation becomes effective, for the assessment year prior to and following such year of revaluation, effective May 9, 2002; P.A. 10-84 amended Subsec. (a) by removing provisions re election of assessors.

See Sec. 9-167a re minority representation requirements.



Section 9-200 - Constables.

Each town shall elect, at its regular municipal election, unless otherwise provided by law and except as provided in section 9-185, not more than seven constables; except that the town of Groton may elect fourteen constables. When the number of constables to be elected by any town is even, no person shall vote for more than one-half the number; when the number to be elected is odd, no person shall vote for more than a bare majority of the number. The candidates in number sufficient to fill the office of constable who have the highest number of votes shall be declared elected.

(1949 Rev., S. 507, 515; 1953, S. 681d; 1957, P.A. 128, S. 2; 1961, P.A. 15, S. 3; P.A. 73-655, S. 2; P.A. 76-173, S. 8; P.A. 82-239, S. 5, 7.)

History: 1961 act removed obsolete reference to office of grand juror which was abolished in 1959; P.A. 73-655 added provision referencing amendment to Sec. 9-185 permitting town, by ordinance, to provide for appointment, rather than election of constables; P.A. 76-173 changed “town” to “municipal” election; P.A. 82-239 removed the obsolete reference to the agent of the town deposit fund.

Constable chosen and sworn and rechosen the next year may act, although not resworn. 1 R. 83. See 5 C. 278. A constable can be chosen only at the time or under the conditions prescribed by statute. 1 R. 136. Town officers, elected for a year, usually hold until the incumbent's place is supplied. 6 C. 438. Where a public duty is imposed, commensurate power is implied. 38 C. 50.

Cited. 40 CA 643.



Section 9-201 - Election of five-member boards of police commissioners.

Any town, at the next regular municipal election following action under section 7-274, shall elect two members of the board of police commissioners to serve for a term of two years and three for four years. At each such election thereafter, a member shall be elected for a term of four years to succeed each member whose term has expired. Each member of such board shall serve for the term for which he is elected and until his successor is elected and has qualified.

(1949 Rev., S. 657; 1953, S. 682d; P.A. 76-173, S. 9.)

History: P.A. 76-173 deleted references to annual and biennial elections.

Cited. 144 C. 27.

Cited. 19 CS 321.



Section 9-202 - Board of finance.

Any town adopting a resolution for which provision is made in section 7-340 shall, at the next regular municipal election elect six electors of such town who shall constitute the board of finance, two of whom shall be elected to serve until the next such election, two to serve until the second such election from such date and two to serve until the third such election from such date. At each such election thereafter, the town shall elect, in the same manner as the town officers are elected, two electors of such town as members of such board of finance to serve for six years. Each member of the board of finance shall serve for the term for which he is elected and until his successor is elected and has qualified.

(1949 Rev., S. 774; 1953, S. 683d; P.A. 76-173, S. 10.)

History: P.A. 76-173 deleted references to annual, biennial and special elections and also deleted references to taxpayers.

Town empowered to create a board of finance exceeded its power in attempting to create a bipartisan one. 10 CS 258.



Section 9-203 - Number and term of members of boards of education.

The board of education in each town shall consist of three, six, nine or twelve residents of such town, except as provided in section 9-205. In a town holding annual elections one-third of the members of such board shall be elected annually for the term of three years. Any town may, at any time, by ordinance, make the number of its board of education three, six, nine or twelve, and, at the next election thereafter held in each such town, the terms of all members of the board of education shall terminate and sufficient members shall be elected to fill the entire number of positions on said board as determined by such ordinance. In each such town which holds annual elections, at such next election one-third of the members of such board shall be elected for a term of one year, one-third shall be elected for a term of two years and one-third shall be elected for a term of three years; and at each annual election thereafter held, one-third of the members of such board shall be elected for a term of three years. In each such town which holds biennial elections, at such next election and at each biennial election thereafter held, members of the board of education shall be elected in accordance with the procedure prescribed in section 9-206 for a town which adopts biennial elections. The provisions of this section and section 9-204 shall not be construed to repeal or affect any special act relating to a town which elects the members of its board of education in a different manner or for different terms.

(1949 Rev., S. 1500; 1953, S. 684d; 1957, P.A. 13, S. 57; 1961, P.A. 517, S. 7; P.A. 78-153, S. 9, 32; P.A. 79-363, S. 24, 38.)

History: 1961 act added reference to Sec. 9-206 in fifth sentence; P.A. 78-153 deleted sentence specifying when term of office shall begin, effective January 1, 1979; P.A. 79-363 made technical changes.

Under former statute, member of town school committee was not required to be an elector. 114 C. 527, see also 83 C. 560. Cited. 182 C. 253; 213 C. 216.



Section 9-204 - Minority representation on board of education.

(a) Unless otherwise provided by special act or charter provision, including the charter provisions described in subsection (b) of this section, when the number of members to be elected to the board of education for the same term at any election is even, no elector shall vote for more than half that number and when the number of members to be elected to the board of education for the same term at any election is odd, no elector shall vote for more than a bare majority of that number.

(b) Any charter which (1) provides for the election of the members of a board of education at one town election for the same term, (2) incorporates section 9-167a by reference to determine minority representation for such board of education and (3) makes no reference to the number of candidates for which an elector may vote for such board of education shall be deemed to have set the number of candidates an elector may vote for and the number of candidates who may be endorsed by any political party at the maximum levels specified in the table contained in subdivision (1) of subsection (a) of section 9-167a.

(1949 Rev., S. 1500; 1953, S. 685d; P.A. 79-552; P.A. 86-333, S. 29, 32; P.A. 87-534, S. 1, 2.)

History: P.A. 79-552 added “unless otherwise provided by special act or charter provision”; P.A. 86-333 made minor change in wording; P.A. 87-534 added new Subsec. (b) to describe certain charter provisions which are deemed to have set the number of candidates for which an elector may vote.

Cited. 182 C. 111; 213 C. 216.



Section 9-204a - Nomination and voting for full number of board members to be elected authorized.

Notwithstanding the provisions of sections 9-204 and 9-414 and of any special act or town charter, any town may, by charter, or by referendum vote taken at any regular election in such town pursuant to either a vote of its legislative body or a petition signed by at least five per cent of the electors of such town as established by the last-preceding registry list of such town, authorize the nomination by any political party of candidates for election as members of the board of education of such town equal to the number of members of said board to be elected at such election, and authorize the electors of such town to vote for the full number of such members to be elected, provided not more than one-half of the members of said board declared elected to the same term at such election shall be of the same political party if the number to be elected is even and not more than a bare majority thereof shall be members of the same political party if the number to be elected is odd. If the number of candidates, sufficient to fill the offices voted on, receiving the highest number of votes at any such election are of the same political party, those persons sufficient to fill one-half or a bare majority of such offices, as the case may be, who received the highest number of votes among such candidates shall be declared elected and those persons receiving the next highest number of votes who do not belong to such political party, sufficient in number to fill the remaining offices, shall be declared elected.

(P.A. 73-266, S. 1, 2; P.A. 75-532, S. 1, 2.)

History: P.A. 75-532 added “to the same term” to provision that “not more than one-half of the members of said board declared elected ... at such election shall be of the same political party”.

Because threshold requirements for statute's applicability were not met, the operative provisions ensuring minority representation never came into play. 182 C. 111. Cited. 213 C. 216.



Section 9-204b - Optional alternative system for towns with four-year terms for board of education.

Notwithstanding the provisions of any general statute to the contrary, in any town which provides for four-year terms for members to be elected to the board of education and whose legislative body adopts the provisions of this section by charter or ordinance, and the number of members to be elected is odd or even, any elector may vote for all of that number and the persons receiving the greatest number of votes shall be elected, except that when the number of members of any one political party who would be elected without regard to section 9-167a exceeds the maximum number as determined by said section, then only the candidates of such political party with the highest number of votes up to the limit of such maximum, shall be elected. The next highest ranking candidates, not from such political party, shall be elected, up to the number of places to be filled in such election. Each political party shall have the right to nominate as many persons as there are vacancies on the board and those names shall be placed upon the ballot.

(P.A. 83-401, S. 1, 2.)

Cited. 213 C. 216.



Section 9-205 - Election of board of education when number of members revised.

(a) Any town may, at any time, by ordinance, make the number of its board of education five, seven or eight. If any town which holds biennial town elections, by ordinance, makes the number of its board of education five, seven or eight, at the town election next following such action the terms of office of the members of such board then in office shall expire; and, if the number so chosen is five, such town shall elect three members of such board to hold office for two years and two members to hold office for four years each from the date of election, and, at each town election thereafter, shall elect members of such board in place of the members whose terms expire, each for a term of four years from the date of election. If the number of such board members so chosen is seven, such town shall elect four members to hold office for two years and three members to hold office for four years, each from the date of election, and, at each town election thereafter, shall elect members of such board in place of the members whose terms expire, each for a term of four years from the date of election. If the number of such board members so chosen is eight, such town shall elect four members to hold office for two years and four members to hold office for four years, each from the date of election, and, at each town election thereafter, shall elect members of such board in place of the members whose terms expire, each for a term of four years from the date of election.

(b) The provisions of this section shall be in addition to the provisions of sections 9-203 and 9-204, and any applicable provision of said sections shall apply to this section.

(1949 Rev., S. 1503; 1953, S. 686d; 1957, P.A. 13, S. 58; P.A. 79-363, S. 25, 38; P.A. 80-483, S. 34, 186; P.A. 89-169, S. 1, 3.)

History: P.A. 79-363 deleted in Subsecs. (a) and (b) the provisions pertaining to annual town elections and elections in odd and even-numbered years and also the provisions pertaining to towns having made the number of their board of education members either five or seven and subsequently adopting biennial elections; P.A. 80-483 made technical changes; P.A. 89-169 authorized any town, by ordinance, to have eight-member board of education and added provision re terms for such members.

Cited. 213 C. 216.



Section 9-206 - Election of board of education in towns adopting biennial elections. Alternate rotation of terms and length of terms permitted.

(a) In any town having a board of education of three, six, nine or twelve members established in accordance with the general statutes which has adopted biennial elections, at each such election one-third of the members of such board shall be elected for a term of six years. In any town having any such board which adopts biennial elections, at its first biennial election sufficient members of the board of education shall be elected to fill the entire number of positions on said board for terms as follows: One-third shall be elected for a term of two years, one-third shall be elected for a term of four years and one-third shall be elected for a term of six years. At each biennial election thereafter, one-third of the members of such board shall be elected for a term of six years.

(b) Notwithstanding any provision of the general statutes to the contrary, any town having a board of education of three, six, nine or twelve members established in accordance with the general statutes which has adopted biennial elections may, by charter provision or by ordinance, establish a different method of rotation and a different length of the term of office. Such ordinance or charter provision shall take effect at the next regular town election following the effective date of such ordinance or charter provision.

(1953, S. 687d; P.A. 79-363, S. 26, 38; P.A. 81-257, S. 8, 10.)

History: P.A. 79-363 made technical changes; P.A. 81-257 added Subsec. (b) authorizing town to change rotation method and term of office for school board members by ordinance or charter revision.

Cited. 213 C. 216.

Cited. 18 CS 69.



Section 9-206a - Optional number of members and terms of boards of education.

(a) Notwithstanding the provisions of sections 9-203, 9-205 and 9-206, any town may, by charter provision, provide for the election of a board of education consisting of not less than three nor more than twelve electors of such town for terms of two, three, four or six years. Each such town may provide in an ordinance or charter provision for method of rotation. Such ordinance or charter provision shall not take effect until six months after adoption. Members of boards of education shall first be elected in accordance with any such ordinance or charter provision at the next regular town election following the effective date of such ordinance or charter provision.

(b) No person serving an elected term to a board of education on the effective date of any such ordinance or charter provision shall have his term shortened or terminated by virtue of such ordinance or charter provision.

(February, 1965, P.A. 628, S. 1, 2.)

Cited. 213 C. 216.



Section 9-207 - Library directors.

Any municipality, after establishing a library under the provisions of sections 11-20 and 11-21, shall at the first regular municipal election after the establishment of such library, elect one-third of the directors to hold office until the next such election, one-third until the second such election and one-third until the third such election, and, at all such elections of such municipality thereafter, one-third of the directors shall be elected to hold office for six years.

(1949 Rev., S. 1659; 1953, 1955, S. 689d; P.A. 76-173, S. 11.)

History: P.A. 76-173 deleted references to annual and biennial elections.



Section 9-208 - Election of library directors on change from annual to biennial election.

Section 9-208 is repealed.

(1949 Rev., S. 1659; 1953, 1955, S. 689d; 1961, P.A. 517, S. 8; P.A. 76-173, S. 12.)



Section 9-209 - Certificate filed with secretary when planning or zoning members to be elected.

The town clerk of any town which has provided by ordinance for the election of the members of its planning commission, zoning commission or zoning board of appeals shall file a certificate with the Secretary of the State setting forth the terms of office and the number of members of such commission or board for which each elector may vote.

(1951, S. 163b; 1953, S. 690d.)



Section 9-210 - Incompatible town offices.

No selectman shall hold the office of town clerk, town treasurer or collector of town taxes during the same official year, nor that of judge of probate for the district within which such town is located; no town treasurer shall hold the office of collector of town taxes during the same official year; nor shall any town clerk or selectman be elected a registrar of voters; and no registrar of voters shall hold the office of town clerk. No assessor shall act as a member of the board of assessment appeals. No member of the board of finance of any town shall hold any salaried town office unless otherwise provided by special act. If any registrar of voters is elected to the office of town clerk or selectman and accepts the office, he shall thereupon cease to be a registrar; and, if any town clerk or selectman is elected registrar of voters, the election shall be void; and in either of said cases the selectmen shall forthwith appoint another registrar by a writing signed by them and filed with the town clerk; but the person so appointed shall be a member of the same political party as that to which the person so elected belongs.

(1949 Rev., S. 773; 1953, S. 691d; 1959, P.A. 130, S. 1; 1961, P.A. 517, S. 9; P.A. 95-283, S. 29, 68.)

History: 1959 act added prohibition against town treasurer or town clerk holding office of trial justice; 1961 act eliminated same; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Selectman may not by his own vote appoint himself collector; selectman may be appointed collector, but cannot remain selectman. 66 C. 294. What constitutes office within purview of statute. 121 C. 242.



Section 9-211 - United States senator; vacancy.

(a) In case of a vacancy in the office of senator in Congress, the Governor, except as otherwise provided by federal or state law, shall, not more than ten days after the occurrence of such vacancy, issue writs of election directed to the town clerks or assistant town clerks ordering an election to be held on the one hundred fiftieth day after the issue of such writs on a day, other than a Saturday or Sunday, to fill such vacancy for the remaining portion of the term vacated, provided (1) except as provided in subdivisions (2) and (3) of this subsection, if such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, the Governor shall so issue such writs that order an election to be held on the day of such regular election, (2) except as provided in subdivision (3) of this subsection, if such vacancy occurs after the municipal election in the year preceding the last year of the term of a senator or in the last year of the term of a senator, the Governor shall nominate a person to fill such vacancy and such nomination shall be filed with both the clerk of the Senate and the clerk of the House of Representatives. Approval of such nomination shall require an affirmative vote of two-thirds of the membership of each chamber of the General Assembly, or (3) if such a vacancy occurs in the year of a state election and not more than sixty-two days prior to such election, and the office of senator in Congress for which the vacancy exists will be on the ballot during such election, the Governor shall not issue such writs and no election shall be held under this section. If the position vacated is that of member-elect, the Governor shall so issue writs and an election shall be held as provided in this section.

(b) The Governor shall cause writs of election issued pursuant to subsection (a) of this section to be conveyed to a state marshal, who shall forthwith transmit an attested copy thereof to such clerks or assistant clerks. Such clerks or assistant clerks, on receiving such writs, shall warn elections to be held on the day appointed therein in the same manner as state elections are warned, which elections shall be organized and conducted as are state elections, and the vote shall be declared, certified, directed, deposited, returned and transmitted in the same manner as at a state election.

(1949 Rev., S. 1109; 1953, S. 692d; November, 1955, S. N112; P.A. 06-137, S. 9; P.A. 09-170, S. 1.)

History: P.A. 06-137 changed each reference re time period within a state election from 60 days to 150 days, effective June 6, 2006; P.A. 09-170 replaced former provisions re authority of Governor to fill vacancy by appointment with Subsec. (a) re the ordering of an election to fill vacancy and exceptions, and Subsec. (b) re issuance of writs of election, effective June 25, 2009.

Cited. 41 CS 267.



Section 9-211a - Fifty or more vacancies in the office of senator in Congress among the states. Connecticut vacancy. Governor's power to appoint.

Notwithstanding the provisions of section 9-211, in the event that among the states there are fifty or more vacancies in the office of senator in Congress at any single point in time and one of such vacancies is from Connecticut, the Governor is empowered to fill such vacancy by appointment as herein provided. If such vacancy occurs one hundred fifty or more days prior to a state election, the appointee shall serve until the third day of January following such election, and at such election there shall be elected a senator in Congress to serve for the remaining portion, if any, of the term vacated. If such vacancy occurs within less than one hundred fifty days of a state election and the term vacated does not expire on the third day of January following such election, the appointee shall serve until the third day of January following the next such election but one, and at such next election but one there shall be elected a senator in Congress to serve for the remaining portion, if any, of the term vacated. If such vacancy occurs within less than one hundred fifty days of a state election and the term vacated expires on the third day of January following, the appointee shall serve until such third day of January.

(P.A. 09-170, S. 3.)

History: P.A. 09-170 effective June 25, 2009.



Section 9-212 - Representative in Congress.

(a) In case of a vacancy in the office of representative in Congress from any district, the Governor, except as otherwise provided by law, shall not more than ten days after the occurrence of such vacancy issue writs of election directed to the town clerks or assistant town clerks, in such district, ordering an election to be held on the sixtieth day after the issue of such writs on a day, other than a Saturday or Sunday, to fill such vacancy, provided (1) if such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, the Governor shall so issue such writs on the sixtieth day before the day of such regular election, ordering an election to be held on the day of such regular election, (2) if such a vacancy occurs after the sixty-third day before the day of a regular state election but before the regular state election, the Governor shall not issue such writs and no election shall be held under this section, unless the position vacated is that of member-elect, in which case the Governor shall issue such writs and an election shall be held as provided in this section, and (3) if a primary for such office occurs pursuant to subparagraph (C) of subdivision (1) of section 9-450, the Governor shall, within ten days following the filing of a candidacy for nomination by a person other than the party-endorsed candidate, issue new writs of election, in place of those first issued pursuant to this section.

(b) The Governor shall cause writs of election issued pursuant to subsection (a) of this section to be conveyed to a state marshal, who shall forthwith transmit an attested copy thereof to such clerks or assistant clerks. Such clerks or assistant clerks, on receiving such writs, shall warn elections to be held on the day appointed therein in the same manner as state elections are warned, which elections shall be organized and conducted as are state elections, and the vote shall be declared, certified, directed, deposited, returned and transmitted in the same manner as at a state election.

(1949 Rev., S. 1101, 1110; 1953, S. 693d; April, 1964, P.A. 2, S. 2; P.A. 93-154, S. 1, 5; P.A. 00-99, S. 26, 154; P.A. 06-137, S. 12.)

History: 1964 act deleted provisions pertaining to vacancy in office of representative-at-large; P.A. 93-154 prohibited elections from being held on Saturdays or Sundays, effective July 1, 1993; P.A. 00-99 replaced reference to sheriff with state marshal, effective December 1, 2000; P.A. 06-137 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) by requiring Governor to issue writs of election not more than ten days after vacancy and election to be held on the sixtieth day after issue of writs, and by adding new Subdivs. (1) to (3), inclusive, and amended Subsec. (b) by making conforming changes, effective June 6, 2006.



Section 9-213 - Secretary, Treasurer, Comptroller and Attorney General.

(a) If the office of Secretary of the State or Comptroller becomes vacant, the General Assembly, if in session, shall fill it; but, if the vacancy occurs when the General Assembly is not in session or if the General Assembly fails to make an appointment to fill the vacancy, it shall be filled by the Governor.

(b) Any vacancy in the office of Attorney General shall be filled by appointment by the Governor for the unexpired portion of the term.

(c) (1) If the office of the Treasurer becomes vacant, the General Assembly, if in session, shall fill the vacancy for the unexpired portion of the term. (2) If the vacancy occurs when the General Assembly is not in session, or if the General Assembly fails to make an appointment to fill the vacancy and the vacancy does not occur in the year in which a state election is to be held for the office of the Treasurer, the Governor shall appoint a person to serve as acting Treasurer until the next regular session of the General Assembly at which time the Governor shall nominate a successor for the office of Treasurer who shall be subject to approval by the General Assembly. (3) If the vacancy occurs when the General Assembly is not in session or if the General Assembly fails to make an appointment to fill the vacancy and the vacancy occurs in the year in which a state election is to be held for the office of the Treasurer, the Deputy Treasurer shall fill the vacancy for the unexpired portion of the term.

(1949 Rev., S. 211, 1090; 1953, S. 694d; P.A. 00-43, S. 14, 19.)

History: P.A. 00-43 divided the section into Subsecs. (a) and (b) and added Subsec. (c) re vacancies in the office of the Treasurer, effective May 3, 2000.

Former statute cited. 87 C. 553.

Cited. 41 CS 267.



Section 9-214 - State representative.

Section 9-214 is repealed.

(1949 Rev., S. 1086; 1953, S. 695d; 1957, P.A. 119, S. 2; 1959, P.A. 475, S. 1; 1963, P.A. 17, S. 84; 1967, P.A. 557, S. 3.)



Section 9-215 - Member or member-elect of the General Assembly.

(a) When any member or member-elect of the General Assembly resigns, the member or member-elect shall resign by notifying the Secretary of the State of the member's or member-elect's decision, and if any member or member-elect of the General Assembly dies, the town clerk from the town in which the member or member-elect resides shall notify the Secretary of the State of such death.

(b) When any such vacancy occurs, except as provided in this section, the Governor shall, within ten days after its occurrence, issue writs of election, directed to the town clerks or assistant town clerks in the several towns in the district in which the vacancy exists, ordering an election to be held therein on the forty-sixth day after the issue of such writs to fill such vacancy, and cause them to be conveyed to such town clerks or assistant town clerks. No such election shall be held on a Saturday or Sunday. If such a vacancy occurs between the one hundred twenty-fifth day and the forty-ninth day before the day of a regular state or municipal election in November of any year, the Governor shall so issue such writs on the forty-sixth day before the day of such regular election, ordering an election to be held on the day of such regular election. If such a vacancy occurs after the forty-ninth day before the day of a regular state election but before the Wednesday following the first Monday of January of the next-succeeding year, the Governor shall not issue such writs and no election shall be held under this section, unless the position vacated is that of member-elect, in which case the Governor shall issue such writs and an election shall be held as provided in this section.

(c) Such clerks or assistant clerks, on receiving such writs, but not earlier than the date of issuance of such writs, shall warn elections to be held on the day appointed therein, in the same manner as state elections are warned, which elections shall be organized and conducted in the same manner as a state election. The vote shall be declared, certified, directed, deposited, returned and transmitted in the same manner as at a state election. The registry lists used at such elections shall be the last-completed lists, as provided in sections 9-172a and 9-172b.

(d) (1) If such vacancy exists in a senatorial or assembly district composed of a single town or part of a single town, such nominations by political parties shall be made as the rules of such parties provide, in accordance with section 9-390, and filed with the town clerk; except that (A) if such rules provide for selection by delegates and the vacancy exists in a senatorial or assembly district composed of a single town, the delegates to the convention held for the nomination of a candidate for the office of state senator or state representative in such town at the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy; (B) if such rules provide for the selection by delegates and the vacancy exists in a senatorial or assembly district composed of part of a single town, the delegates to the convention held for the nomination of a candidate for the office of state senator or state representative in such district at the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy; and (C) if such rules provide for direct primaries under section 9-390, the nomination shall be made by the town committee of such party in the case of a vacancy in a senatorial or assembly district composed of a single town and, in a senatorial or assembly district composed of part of a single town, by the members of the town committee from such political subdivision or senatorial or assembly district. (2) If such vacancy is a district office, as defined in section 9-372, the delegates to the senatorial or assembly convention for the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy. If a vacancy occurs in the delegation from any town, political subdivision or district, such vacancy may be filled by the town committee of the town in which the delegate resided. Nominations by political parties pursuant to this section may be made and certified at any time after the resignation or death of the member or member-elect of the General Assembly and not later than the thirty-sixth day before the day of the election. No such nomination shall be effective until the presiding officer and secretary of any district convention have certified the nomination to the Secretary of the State or, in the case of a vacancy in a senatorial or assembly district composed of a single town or part thereof, until the presiding officer and secretary of the town committee or single town convention have certified the nomination to the town clerk.

(e) No primary shall be held for the nomination of any political party to fill any vacancy in the office of state senator or state representative and the party-endorsed candidate so selected shall be deemed, for the purposes of chapter 153, the person certified by the Secretary of the State under section 9-444 as the nominee of such party.

(f) When the vacancy is filled, the successor to the office shall appear before the Secretary of the State and be sworn to the faithful performance of duties in accordance with section 1-25.

(1949 Rev., S. 1091; 1953, S. 696d; 1957, P.A. 119, S. 3; 1959, P.A. 475, S. 2; 1963, P.A. 17, S. 85; 1967, P.A. 557, S. 4; P.A. 77-240, S. 1; P.A. 80-215, S. 2; P.A. 81-447, S. 21; P.A. 82-426, S. 4, 14; P.A. 84-319, S. 29, 49; P.A. 87-382, S. 19, 55; P.A. 93-154, S. 2, 5; P.A. 00-66, S. 22.)

History: 1959 act provided for notification of the secretary of the state in the case of death or resignation of state senator or senator-elect, also provided for swearing-in of successor; 1963 act changed internal references from former primary act to its restatement; 1967 act changed wording throughout section so that it applied to vacancies in the general assembly as a whole instead of the state senate; P.A. 77-240 changed day on which election to be held to fill a vacancy from the thirtieth to the fortieth day after issue of writs; P.A. 80-215 changed day from fortieth to forty-sixth day, deleted sheriff of county from section pertaining to transmittal of writs, provided that nominations by political parties may be made at any time after resignation or death and prior to the tenth day after publication of warning of election but shall not be effective until certified by appropriate officials to the secretary of the state or the town clerk; P.A. 81-447 added requirement that governor issue writs of election to fill vacancy within 10 days after the occurrence of the vacancy if it occurs 56 or more days prior to the first Wednesday after the first Monday in May in an even-numbered year; P.A. 82-426 amended section to provide that governor is to issue writs of election within 10 days after occurrence of a vacancy ordering election to be held on the forty-sixth day after issuance except that if the vacancy occurs between the one hundred twenty-fifth day and the forty-ninth day before the day of a regular November state or municipal election the writs are to be issued 46 days before the regular election and if the vacancy occurs after the forty-ninth day before such regular election and before the Wednesday following the first Monday in January of the next year no election shall be held unless the position vacated is that of member elect; P.A. 84-319 amended section to change deadline for nominations by parties for special elections from within 10 days of publication of warning to “not later than the thirty-sixth day before the day” of the election; P.A. 87-382 provided that nominations by political parties may be certified during same period that nominations may be made; P.A. 93-154 prohibited elections from being held on Saturdays or Sundays, effective July 1, 1993; P.A. 00-66 divided section into Subsecs. and made technical changes.



Section 9-216 - Nomination by petition.

Nominations may also be made by petition in vacancy elections for the offices of state senator and state representative in the manner provided in sections 9-379 and 9-453a to 9-453p, inclusive, which petitions shall be submitted to the town clerk of the town in which the signers reside not later than eight days after the issue of such writs as provided in section 9-215 and filed in the office of the Secretary of the State not later than two days thereafter.

(1957, P.A. 119, S. 4; 1963, P.A. 17, S. 86; 1967, P.A. 557, S. 5; 1971, P.A. 806, S. 24; P.A. 77-240, S. 2; P.A. 78-153, S. 24, 32; P.A. 80-215, S. 3.)

History: 1963 act changed internal references from former primary act to its restatement; 1967 act deleted reference to publication of the warning, provided for filing with the secretary of the state statement signed by town clerk not later than 17 days after issuance of writs attesting that a circulator of nominating petition page is elector and eligible to vote for all candidates listed; 1971 act made technical changes; P.A. 77-240 changed time within which petitions to be filed with the secretary of the state from 7 to 2 days and time for filing of town clerk's attestation from 17 days to 5 days; P.A. 78-153 changed interval within which petitions to be submitted to town clerk from 10 to 8 days, effective January 1, 1979; P.A. 80-215 deleted requirement for attestation by town clerk.



Section 9-217 - List of candidates.

Notwithstanding the requirement of twenty-eight days' notice to the Secretary of the State under sections 9-434 and 9-461, the clerk of the municipality in which such election is to be held shall file with the Secretary of the State a list of the candidates of each party for such office by the thirty-second day before such special election.

(1957, P.A. 119, S. 5; 518, S. 36; 1963, P.A. 17, S. 87; 1969, P.A. 694, S. 9; P.A. 80-215, S. 4.)

History: 1963 act changed internal reference from prior primary act to its restatement; 1969 act changed sentence referring to “vacancy in the municipal office of representative” from any town to read “vacancy in the municipal office of state representative” and in sentence referring to “any convention for the district office of state senator” added “or state representative”; P.A. 80-215 deleted references to filling vacancy in municipal office of state representative or state senator and also to filing by officials of convention for district office of state senator or state representative and added requirement that clerk of municipality in which election to be held file a list of candidates of each party by the thirty-second day before special election with the secretary of the state.



Section 9-218 - Probate judge.

When there is no election of probate judge in any district by reason of two or more having an equal and the highest number of votes, or when a new probate district is created and no provision made for the election of a judge thereof, or whenever it is shown to the Governor that a vacancy is about to exist in said office by reason of the resignation of the incumbent to take effect at a future time or by reason of constitutional limitation, or when there is a vacancy in said office, the Governor may issue writs of election directed to the town clerk or clerks or assistant town clerk or clerks within such district, ordering an election to be held on a day named therein, other than a Saturday or Sunday, to fill such vacancy or impending vacancy, and transmit the same to a state marshal. Such state marshal shall forthwith transmit them to such clerk or clerks, who, on receiving the same, shall warn elections to be held on the day appointed in such writs, in the same manner as state elections are warned. Such elections shall be organized and conducted, and the vote shall be declared and returns made, certified, directed, deposited and transmitted, in the same manner as at a state election. The Secretary of the State, Treasurer and Comptroller shall, within thirty days after any such election, count and declare the votes so returned, and notice shall be given to the person declared elected, in the same manner as is provided in the election of probate judges at state elections. The Secretary of the State shall enter the returns in tabular form in books kept by him for that purpose and present a copy of the same, with the name of, and the total number of votes received by, each of the candidates for said office, to the Governor within ten days thereafter. The Probate Court Administrator shall cite a probate judge to act as a judge in the district during any vacancy in said office in accordance with section 45a-120.

(1949 Rev., S. 1092; 1953, S. 697d; P.A. 84-319, S. 30, 49; P.A. 93-154, S. 3, 5; P.A. 00-99, S. 27, 154; P.A. 15-217, S. 24.)

History: P.A. 84-319 amended section to conform provisions of statutes re filing of statement of vote; P.A. 93-154 prohibited elections from being held on Saturdays or Sundays, effective July 1, 1993; P.A. 00-99 changed references to sheriff to state marshal, effective December 1, 2000; P.A. 15-217 substituted “may” for “shall” re Governor’s authority to issue writs of election in the event of a vacancy or impending vacancy in the office of probate judge, added provision re Probate Court Administrator citing a probate judge to act as judge in the district during any vacancy in said office and made technical changes.



Section 9-219 - Justice of the peace.

Section 9-219 is repealed.

(1949 Rev., S. 7549; 1953, S. 698d; P.A. 73-475, S. 2, 3.)



Section 9-220 - Town office.

If any town office in any town is vacant from any cause, such town, if such office is elective, shall, except as otherwise provided by law, fill the vacancy at the next town election or at a special election called for such purpose in accordance with the provisions of section 9-164, but, until such vacancy is so filled, it shall be filled by the selectmen. The selectmen shall fill all vacancies in offices to which they have the power of appointment.

(1949 Rev., S. 517; 1953, S. 699d; 1957, P.A. 605, S. 1.)

Removal means removal from the town. 19 C. 334. Town, filling vacancy, must do so for entire unexpired term. 89 C. 561. Section imposes no duty to call special election to fill vacancy in town office. 130 C. 710.

Selectmen may not appoint members of the police commission between time of establishment and next election. 19 CS 321. Cited. 22 CS 130.



Section 9-221 - Municipal office vacancy election provisions inapplicable in certain circumstances.

(a) When under the provisions of any general statute, special act or charter, it is required that a vacancy in any municipal office be filled at the next municipal election, such provisions shall not apply to any incumbent appointed to fill such vacancy when the unexpired portion of the term for which he was appointed terminates on July first of the year in which such municipal election is to be held or within one hundred days following such next municipal election, and such incumbent appointee shall serve for the unexpired portion of such term.

(b) When under the provisions of any general statute, special act or charter, it is required that a vacancy in any municipal office be filled at the next municipal election, such provisions shall not apply to any such vacancy which occurs after the deadline for the nomination of candidates specified in section 9-452 and any such vacancy thereafter occurring may be filled until such election, by the official or officials authorized to fill such vacancy, by the appointment of a qualified person to serve until such election and shall forthwith be filled after such election by the official or officials so authorized who are serving after such election by the appointment of a qualified person, provided the period of thirty days set forth in section 7-107 shall not begin with respect to such vacancy until the day after the day of such election and provided, if any portion of the term in which such vacancy occurred remains unexpired after the second municipal election to be held in such municipality after the time of its occurrence, it shall be filled at such second municipal election, except as herein provided.

(c) When under the provisions of any general statute, special act or charter, it is required that a vacancy in any municipal office be filled at the next municipal election, and such a vacancy occurs after the day before the time specified in section 9-391 for the parties to endorse candidates to run in a primary for nomination to an office and prior to the deadline for the nomination of candidates specified in section 9-452, nomination of a candidate for such vacancy may be made only by a major or minor party, as defined in section 9-372, entitled to a place on the ballot with respect to such office under section 9-379 and shall be made by the appointment of a nominee by the town committee of any such party in such municipality, which nomination shall be certified to the clerk of such municipality by the chairman and secretary of such town committee not later than four o'clock p.m. of the fifth day following the deadline for the nomination of candidates specified in section 9-452, except that when such date is a Saturday, Sunday or legal holiday, such certification shall be made not later than four o'clock p.m. of the next succeeding business day. The municipal clerk shall include the name of any such nominee in the list of candidates of each party for the municipal offices to be filled at such election in accordance with section 9-461. Upon the occurrence of any such vacancy, such municipal clerk shall forthwith notify in writing the chairman or secretary of the town committee of any such party in such municipality of its occurrence.

(1957, P.A. 605, S. 2; September, 1957, P.A. 1, S. 2; 1963, P.A. 17, S. 88; February, 1965, P.A. 106; 1969, P.A. 59, S. 1; 1971, P.A. 806, S. 25; P.A. 75-206, S. 3, 7; P.A. 84-319, S. 31, 49.)

History: 1963 act changed internal references from prior primary act to its restatement; 1965 act changed reference to 21 days prior to election to 28 days and “twenty-first” to “twenty-eighth” where appearing; 1969 act added to “under the provisions of any general statute” the words “special act or charter” where appearing; 1971 act made technical changes; P.A. 75-206 changed reference to vacancies occurring between “eighty-fifth” to “ninety-ninth” where appearing, added qualification to nomination of candidate that it be made only by a “major or minor” party “as defined in section 9-372” and deleted reference to Secs. 9-453a to 9-453p, inclusive; P.A. 84-319 divided section into Subsecs., and amended provisions to relate time period for vacancy elections to the time period for party endorsements at regular elections and the deadline for nomination of candidates by minor parties.

Cited. 41 CS 267.



Section 9-222 - Filling of vacancy in office of first selectman or selectman. Petition for special election.

When a vacancy occurs in the office of first selectman or in the office of selectman it shall be filled within thirty days after the day of its occurrence by the remaining members of the board of selectmen. Said remaining members may appoint one of themselves to fill a vacancy in the office of first selectman, if they so desire, and shall then fill the ensuing vacancy in the office of selectman as herein provided. If such a vacancy in the office of first selectman or of selectman is not so filled within thirty days after the day of its occurrence, the town clerk shall, within ten days thereafter, notify the elective town officers enrolled in the same political party as the first selectman or selectman, as the case may be, who vacated the office, or all elective town officers, if such first selectman or selectman who vacated the office was not enrolled with a political party, and it shall be filled by such elective town officers within sixty days after its occurrence. Any person so appointed shall serve for the portion of the term remaining unexpired or until a special election called as hereinafter provided upon petition of a number of electors of such town equal to five per cent of the names on the last-completed registry list thereof, but not fewer than fifty such electors. Such petition shall be filed no later than fifteen days after the appointment by the remaining selectmen or such elective town officers, as the case may be. Such a special election shall forthwith be called by the town clerk upon the filing of such a petition with him and shall be held in accordance with the provisions of sections 9-164, 9-450 and 9-459. The term “town officers”, as used in this section, shall not include state representatives or town officers who serve on town boards whose members are not all elected at one town election for the same term.

(1957, P.A. 605, S. 3; 1963, P.A. 17, S. 89; P.A. 74-109, S. 4, 11; P.A. 75-424; P.A. 77-69; P.A. 78-153, S. 25, 32.)

History: 1963 act changed internal references from prior primary act to its restatement; P.A. 74-109 deleted “justices of the peace” from definition of “town officers as used in this section”, effective upon adoption of Senate Joint Resolution No. 22 of 1973 session of the general assembly as an amendment to the constitution of Connecticut; P.A. 75-424 provided that where remaining members of board of selectmen fail to fill vacancy therein within 30 days town clerk to notify appropriate elective officials who shall fill vacancy within 60 days after its occurrence; P.A. 77-69 provided that any petition for a special election to fill vacancy be filed no later than 15 days after appointment by elective town officials; P.A. 78-153 modified the 1977 amendment to read “fifteen days after the appointment by the remaining selectmen or such elective town officers, as the case may be”, effective January 1, 1979.

Cited. 41 CS 267.



Section 9-223 - Notice of vacancy in municipal office.

The clerk of any town, the mayor of any city or the warden of any borough in which a vacancy occurs in any elective office shall notify the Secretary of the State of such vacancy within five days thereafter; and, in the case of a vacancy in the office of town clerk, the first selectman of such town or, in the case of a vacancy in the office of mayor of a city or of warden of a borough, the clerk of such city or the clerk of such borough, as the case may be, shall so notify the Secretary of the State of such vacancy. The officer required to give such notice shall, within five days after any such vacancy has been filled, notify the Secretary of the State of the name and address of the person chosen to fill the vacancy, the time and method of its filling and the law under which it was filled.

(1949 Rev., S. 1093; 1953, S. 700d; 1963, P.A. 250.)

History: 1963 act provided for notice to secretary of the state re filling vacancies in municipal offices.

Cited. 19 CS 321.



Section 9-224 - Special election on same day as regular election.

If any special election is called to fill a vacancy in any office on the same day as a regular election, the names of the candidates for such office shall be placed on the same ballot as the names of the candidates to be voted for at such regular election, and except as otherwise specifically provided by statute, the provisions of the statutes governing regular elections shall apply to such special election.

(1949 Rev., S. 1094; 1953, S. 701d; P.A. 83-391, S. 22, 24; P.A. 11-20, S. 4.)

History: P.A. 83-391 added words “except as otherwise specifically provided by statute”; P.A. 11-20 replaced “voting machine” with “ballot”, effective May 24, 2011.



Section 9-224a - No election if only one candidate in special election to fill vacancy.

At any special election called to fill a vacancy in a state, district, or municipal office if there appears on the ballot the name of only one candidate, and no person has registered as a write-in candidate as provided in section 9-224b, the special election shall not be held. In the case of a municipal office, the sole candidate shall be declared elected by the municipal clerk and, in the case of a state or district office, by the Secretary of the State.

(P.A. 81-447, S. 19, 23.)



Section 9-224b - Registration as write-in candidate in special election to fill vacancy.

(a) Except as provided in subsection (b) of this section, in order to be a valid write-in candidate in a special election called to fill a vacancy in a state, district or municipal office, a person shall register with the Secretary of the State not earlier than ninety days before such election and not later than the end of the business day on the fourteenth day preceding such election.

(b) In order to be a valid write-in candidate in a special election called to fill a vacancy in the municipal office of town meeting member in any town having a representative town meeting which has seventy-five or more members, a person shall register with the town clerk of such town not earlier than ninety days preceding such election and not later than the last business day preceding the election.

(c) Any such registration shall include a statement of the office sought by such person and a statement of consent to being a write-in candidate by such person. Such registration shall not include a designation of a political party.

(P.A. 81-447, S. 20; P.A. 87-382, S. 51, 55.)

History: P.A. 87-382 divided section in to Subsecs. and added Subsec. (b) re vacancy in municipal office of town meeting member in towns having a representative town meeting which has at least 75 members.



Section 9-225 - State elections.

(a) The town clerk or assistant town clerk of each town shall warn the electors therein to meet on the Tuesday following the first Monday in November in the even-numbered years, at six o'clock a.m., which warning shall be given by publication in a newspaper having a general circulation in such town, or towns in the case of a joint publication under subsection (b) of this section, not more than fifteen nor less than five days previous to holding such election. The clerk in each town shall, in the warning for such election, give notice of the time and the location of the polling place in the town, and in towns divided into voting districts, of the time and the location of the polling place in each district, at which such election will be held. The town clerk shall record each such warning.

(b) Notwithstanding the provisions of any charter or home rule ordinance, the warning under subsection (a) of this section may be published jointly by two or more towns in a newspaper, provided all other requirements of this section with respect to such warning are met.

(1949 Rev., S. 1053; 1953, S. 702d; 1963, P.A. 393, S. 8; February, 1965, P.A. 275, S. 4; 1967, P.A. 119, S. 1; 352, S. 1; P.A. 11-173, S. 57.)

History: 1963 act substituted publication in a newspaper for posting notice on town signposts and omitted method of computing 5-day notice period; 1965 act added “not more than ten nor less than” to the 5 days previous to election for publication in a newspaper, deleted “except as otherwise provided by law” and also provision for true and attested copy of warning to be left with town clerk by person who served same and provided for town clerk to record such warning; 1967 acts changed not more than 10 days to 15 days and made minor changes in wording; P.A. 11-173 designated existing provisions as Subsec. (a) and amended same to add language re joint publication, and added Subsec. (b) re joint publication, effective July 1, 2011.

Cited. 139 C. 211.



Section 9-226 - Municipal elections.

The warning of each municipal election shall specify the objects for which such election is to be held. Notice of a town election shall be given by the town clerk or assistant town clerk, by publishing a warning in a newspaper published in such town or having a general circulation therein, such publication to be not more than fifteen, nor less than five days previous to holding the election. The town clerk in each town shall, in the warning for such election, give notice of the time and the location of the polling place in the town and, in towns divided into voting districts, of the time and the location of the polling place in each district. The town clerk shall record each such warning. Notice of an election of a city or borough shall be given by publishing a warning in a newspaper published within the limits of such city or borough, or having a general circulation therein, not more than fifteen nor less than five days previous to holding the election, which warning shall include notice of the time and the location of the polling place in such city or borough and, in cities and boroughs divided into voting districts, of the time and the location of the polling place in each district.

(1949 Rev., S. 493; 1953, S. 703d; 1963, P.A. 393, S. 9; February, 1965, P.A. 275, S. 5; 1967, P.A. 119, S. 2; 352, S. 2.)

History: 1963 act substituted publication in a newspaper for posting notice of an election on the signposts and deleted method of computation of the 5-day period; 1965 act added to prescription of timing for newspaper publication “not more than ten nor less than” before the words “five days previous to holding the election” where appearing; 1967 acts added assistant town clerk as authorized to give notice of town election, provided for warning to give notice of the time and the location of the polling place, or in case town or city or borough divided into voting districts, time and polling place location in each district, and changed 10 day limitation to 15 days, where appearing.

Both warning and notice are requisite for legal meeting. 4 D. 62; 5 C. 391; 37 C. 392; 44 C. 157; 52 C. 483; 58 C. 488; 60 C. 165; 121 U.S. 121. Warning is to be affirmatively thereof. 25 C. 555, see also 121 U.S. 121. The hour of meeting presumed to be a proper hour. 13 C. 227. The notice should fairly state the purpose of meeting. Id.; 15 C. 327; 36 C. 83; 53 C. 577; 58 C. 488. The town may act within the limits of the warning. 55 C. 245. The warning needs no address, but addressed “to the inhabitants” is valid. 32 C. 47. Clerk's certificate imports verity only as to matters of lawful consideration. 44 C. 158; 51 C. 22. Five days before the meeting means five days before the day of meeting; the town is not estopped by erroneous record of town clerk, as against one acting under it. Id. Notice published in newspaper four days before meeting insufficient. 83 C. 331. As to necessity of recording warning, see 121 U.S. 121. Recorded return of notice of warning, best evidence of contents of warning. 97 C. 633. Unnecessary for warning to state number of grand jurors to be elected. 111 C. 341.

Cited. 36 CS 74.



Section 9-227 - Record of warning of municipal election.

Section 9-227 is repealed.

(1949 Rev., S. 494; 1953, S. 704d; 1963, P.A. 393, S. 10.)



Section 9-228 - Municipal elections.

All municipal elections shall be held and conducted, as far as may be, in the same manner as state elections, unless otherwise provided by law.

(1949 Rev., S. 495, 531; 1953, S. 705d.)



Section 9-228a - Certification re location of polling place. Report to Secretary of the State identifying moderators. Removal of moderator by Secretary.

(a) The registrars of voters of each municipality shall, not later than thirty-one days prior to each municipal, state or federal election or primary, certify to the Secretary of the State, in writing, the location of each polling place that will be used for such election or primary. Such certification shall detail the name, address, relevant contact information and corresponding federal, state and municipal districts associated with each polling place used for such election or primary.

(b) The registrars of voters of each municipality shall, prior to each municipal, state or federal election or primary, provide a written report to the Secretary of the State setting forth the names and addresses of each moderator for each polling place location disclosed pursuant to subsection (a) of this section.

(c) The Secretary of the State shall have the authority to disqualify any moderator appointed by the registrars of voters if, after consultation with both registrars of voters, the Secretary determines such moderator has committed material misconduct, material neglect of duty or material incompetence in the discharge of his or her duties as a moderator. If the Secretary disqualifies a moderator, the Secretary shall share his or her findings upon which the disqualification was based with the registrars of voters.

(P.A. 11-46, S. 4.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-229 - Appointment of moderators. Certification and duties of regional election monitors. Instruction and certification of moderators. Regulations. Alternate moderators.

(a) The registrars of voters in the several towns and, in towns where there are different registrars for different voting districts, the registrars of voters in such districts shall appoint the moderators of regular and special state and municipal elections in their respective towns or districts. For the purpose of providing a reserve group of persons who may serve as moderators, the registrars shall designate alternate moderators from among those persons chosen as official checkers, or tabulator tenders, in the following minimum numbers: In towns with one or more but not exceeding three voting districts, one alternate moderator; in towns with four or more but not exceeding eight voting districts, two alternate moderators; in towns with more than eight voting districts, a number of alternate moderators equal to one-fourth of the number of voting districts rounded off to the nearest multiple of four. In case the registrars fail to agree in the choice of a moderator or alternate moderator, the choice shall be determined between such registrars by lot. In the case of a primary, the registrar, as defined in section 9-372, shall so appoint such moderators and alternate moderators. Moderators and alternate moderators shall be appointed at least twenty days before the election or primary. The registrars shall submit a list of the names of such moderators and alternate moderators to the municipal clerk, which list shall be made available for public inspection by such clerk. Each person appointed to serve as moderator or alternate moderator shall be certified by the Secretary of the State in accordance with the provisions of subsection (c) of this section, except as provided in subsection (d) of this section or section 9-436.

(b) (1) The Secretary of the State shall: (A) Request registrars of voters to volunteer to serve as instructors for moderators and alternate moderators; (B) select registrars from among such volunteers to serve as such instructors; (C) establish a curriculum for instructional sessions for moderators and alternate moderators; (D) establish the number of such instructional sessions to be held, provided at least one such instructional session shall be held in each congressional district in each calendar year; and (E) train the instructors for such sessions. The curriculum for such instructional sessions shall include, without limitation, procedures for counting and recording absentee ballots, “hands on” training in the use of voting tabulators, and the duties of a moderator in the conduct of a primary and election. The Secretary may employ assistants on a temporary basis within existing budgetary resources for the purpose of implementing the provisions of this section. Such assistants shall not be subject to the provisions of chapter 67. The instructors shall conduct instructional sessions for moderators and alternate moderators in accordance with their training by the Secretary of the State and the curriculum for such sessions.

(2) The Secretary of the State shall also: (A) Coordinate with each regional election monitor under contract pursuant to section 9-229b to hold regional instructional sessions for moderators and alternate moderators, in accordance with the curriculum established under subdivision (1) of this subsection; (B) establish the number of such regional instructional sessions to be held, provided at least one such regional instructional session shall be held within each planning region at the facilities of the regional council of governments prior to each regular election; and (C) train and certify each regional election monitor for purposes of performing the duties of the position. The Secretary shall certify as a regional election monitor each individual who successfully completes training under subparagraph (C) of this subdivision, except the Secretary shall not so certify any individual who has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (i) felony involving fraud, forgery, larceny, embezzlement or bribery, or (ii) criminal offense under this title. Any such initial certification granted under this subdivision shall expire two years after the date of its granting. Prior to expiration of the initial or any subsequent certification, a regional election monitor may undergo an abridged recertification process prescribed by the Secretary, and upon successful completion thereof, such certification shall be renewed for two years after the date of such completion. Only certification in accordance with this subdivision shall satisfy the requirement of subdivision (4) of subsection (b) of section 9-229b, and the Secretary may revoke any such certification, with or without cause, at any time.

(3) The duties of each regional election monitor shall include, but not be limited to: (A) Holding the regional instructional sessions described in subdivision (2) of this subsection; (B) communicating with registrars of voters to assist, to the extent permitted under law, in preparations for and operations of any election, primary or recanvass, or any audit conducted pursuant to section 9-320f; and (C) transmitting any order issued by the Secretary of the State, pursuant to subsection (b) of section 9-3.

(4) Any elector may attend one or more of the sessions held under subdivision (1) or (2) of this subsection. Each instructor or regional election monitor, as the case may be, shall provide the Secretary of the State with the name and address of each person who completes any such session.

(c) The Secretary shall conduct certification sessions for moderators and alternate moderators each year at times and places to be determined by said Secretary, provided at least eight such sessions shall be held each calendar year and at least one such session shall be conducted prior to every primary. The Secretary shall certify each person who successfully completes an instructional session or regional instructional session, as the case may be, conducted in accordance with the provisions of subsection (b) of this section and an examination administered by the Secretary, as eligible to serve as moderator or alternate moderator at any election or primary held during the time such certification is effective, except the Secretary shall not certify any person as moderator or alternate moderator who has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (1) felony involving fraud, forgery, larceny, embezzlement or bribery, or (2) criminal offense under this title. Any initial certification granted under this subsection shall expire two years after the date of its granting. Prior to expiration of the initial or any subsequent certification, a moderator or alternate moderator may undergo an abridged recertification process prescribed by the Secretary, and upon successful completion thereof, such certification shall be renewed for two years after the date of such completion. Only those persons who are certified in accordance with this subsection shall be eligible to serve as moderators on election or primary day, except as provided in subsection (d) of this section or section 9-436. The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, as the Secretary deems necessary to implement the certification process under this section.

(d) If the person designated as moderator is unable to serve for any reason, a certified alternate moderator shall serve as moderator. If such certified alternate moderator is not called upon to serve as moderator, he shall serve in another capacity as an election official on election or primary day. If any town or voting district lacks a moderator due to the death, disability or withdrawal of a certified moderator or alternate moderator, or due to the disqualification of a moderator for any reason, including failure to attend an instructional session as required by this section, the registrars of voters shall appoint a new moderator for such town or voting district in the manner provided in this section. Such new moderator shall attend an instructional session and a certification session conducted in accordance with the provisions of this section. If all such sessions have been conducted at the time of appointment of the new moderator, the new moderator shall receive instruction from the registrars who appointed the new moderator.

(1949 Rev., S. 1057; 1953, S. 706d; P.A. 81-467, S. 3, 8; P.A. 82-426, S. 5, 14; P.A. 85-274; P.A. 87-472, S. 11; P.A. 93-384, S. 2; P.A. 95-185, S. 1; P.A. 11-20, S. 1; 11-46, S. 1; P.A. 13-21, S. 1; June Sp. Sess. P.A. 15-5, S. 443.)

History: P.A. 81-467 required appointment and instruction of alternate moderators, required instruction of moderators and added provisions re certification of moderators and alternates; P.A. 82-426 extended provisions of section to moderators at primaries; P.A. 85-274 amended section to require “successful” completion of instructional session and an examination and to allow electors to attend one or more of such instructional sessions; P.A. 87-472 added provisions re five-year certifications for qualifying moderators and alternate moderators; P.A. 93-384 changed duration of terms for moderators and alternate moderators from three or five years to four years; P.A. 95-185 divided section into Subsecs., changed the conductor of instructional sessions from the Secretary of the State to registrars who volunteer as instructors, established the secretary’s and registrars’ duties re moderator instruction, and the curriculum for such sessions, required eight certification sessions annually and made technical changes; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsecs. (a) and (b), effective May 24, 2011; P.A. 11-46 amended Subsec. (c) by making certification effective for 2, rather than 4, years on or after October 1, 2011, by authorizing Secretary of the State to adopt regulations re certification process and by making technical changes, effective June 13, 2011; P.A. 13-21 amended Subsec. (c) to provide that a person who has been convicted of or pled guilty or nolo contendere to an offense described in Subdivs. (1) and (2) may not be certified as a moderator, effective May 24, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b) by designating existing provisions as new Subdivs. (1) and (4), deleting provision re certification of moderators and alternate moderators in Subdiv. (1), adding new Subdivs. (2) and (3) re regional election monitors and making conforming changes, and amended Subsec. (c) by adding reference to regional instructional session, replacing provision re certification made on or after October 1, 2011, with provisions re initial certification, abridged certification process and certification renewal and replacing provision re attendance and certification at instructional session with provision re certification in accordance with Subsec., effective January 1, 2016.



Section 9-229a - Election or primary day polling place observers. Appointment. Duties. Training program. Regulations. Additional election officials. Code of ethics for polling place observers.

Section 9-229a is repealed, effective July 13, 2011.

(P.A. 07-194, S. 9; P.A. 11-173, S. 69.)



Section 9-229b - Regional election monitors. Contract. Memorandum of understanding.

(a) There shall be a regional election monitor within each planning region, as defined in section 4-124i, who shall represent, consult with and act on behalf of the Secretary of the State in preparations for and operations of any election, primary or recanvass, or any audit conducted pursuant to section 9-320f.

(b) Not later than March first of the year of each regular election, each regional council of governments shall contract with an individual, in accordance with section 4-124p, to serve as the regional election monitor for such planning region. The regional election monitor shall (1) be an elector of this state, (2) perform the duties of the position in a nonpartisan manner, (3) have prior field experience in the conduct of elections, and (4) be certified by the Secretary of the State in accordance with subdivision (2) of subsection (b) of section 9-229 or as soon after execution of such contract as practicable. The regional election monitor shall not be considered a state employee and shall, in accordance with such contract, be compensated for the performance of any duty agreed upon by the parties and reimbursed for necessary expenses incurred in the performance of such duties. The regional council of governments shall, in accordance with such contract, provide the regional election monitor with any space, supplies, equipment and services necessary to properly carry out the duties of the position. The regional council of governments may terminate such contract for any reason.

(c) Not later than March first of the year of each regular election, each regional council of governments shall enter into a memorandum of understanding with the Secretary of the State concerning the regional election monitor under contract pursuant to subsection (b) of this section. The regional council of governments shall confirm within such memorandum of understanding that (1) each requirement described in subsection (b) of this section is satisfied and the contract between the regional council of governments and the individual who shall serve as regional election monitor specifies minimum expectations of performance under such contract, (2) such regional election monitor is subject to the control and direction of the Secretary of the State, (3) revocation by the Secretary of the State of such regional election monitor’s certification constitutes breach of such contract and results in immediate termination of such contract, and (4) such regional election monitor is retained, absent termination of such contract by the council, until at least thirty days after such regular election.

(June Sp. Sess. P.A. 15-5, S. 442.)

History: June Sp. Sess. P.A. 15-5 effective January 1, 2016.



Section 9-230 - Authority of registrars and moderators to prevent or suppress disorder.

The registrars of voters may request the head of the police department of the municipality, or, if none, a constable serving such municipality, to provide police protection at any polling place of any regular or special state or municipal election where they may anticipate disorder. The moderator of such election may, when any disorder arises in such election and the offender refuses to submit to the moderator's lawful authority, order any officer with power of arrest to take the offender into custody and, if necessary, to remove the offender from such election until the offender conforms to order or, if need be, until such election is closed, and thereupon such officer may command all necessary assistance. Any person refusing to assist when commanded shall be liable to the same penalties as for refusing to assist constables in the execution of their duties, but no person commanded to assist shall be deprived of such person's right to vote at such election, nor shall the offender be so deprived any longer than the offender refuses to conform to order.

(1949 Rev., S. 521, 1114; 1953, S. 707d; 1971, P.A. 317; P.A. 00-99, S. 135, 154.)

History: 1971 act provided registrars may request police protection at any polling place where disorder anticipated; P.A. 00-99 deleted reference to sheriffs and made technical changes, effective December 1, 2000.

Enforcement of provision requires no issue of process. 65 C. 30. Cited. 135 C. 153.

Cited. 19 CS 252.



Section 9-231 - Oath of election officials.

All election officials shall be sworn to the faithful performance of their duties, and the several moderators and registrars may administer such oaths.

(1949 Rev., S. 1051; 1953, S. 708d.)

See Sec. 1-25 re forms of oaths.



Section 9-232 - Challengers. Challenges not to be indiscriminate and under oath.

(a) Each registrar may appoint one or more challengers in his town or district, one of whom may be present at the offering of any vote; and any such challenger or any elector may challenge the right of any person offering to vote, on the ground of want of identity with the person on whose name the vote is offered, or disfranchisement or lack of bona fide residence, and the moderator shall decide upon the right of the person so challenged to vote.

(b) Challenges shall not be made indiscriminately and may only be made if the challenger knows, suspects or reasonably believes such a person not to be qualified and entitled to vote. Any challenge by an elector and the statement of the person challenged shall be under oath, administered by the moderator.

(1949 Rev., S. 1060; 1953, S. 709d; P.A. 75-348, S. 1, 11.)

History: P.A. 75-348 added new Subsec. (b) re grounds for challenges and required oath.



Section 9-232a - Remedy for denial of voting rights.

Any elector qualified to vote and offering to vote at any election, who is denied the right to vote because his name has been checked off on the check list in use at his polling place, but who claims that he has not in fact voted or offered himself to vote either in person or by absentee ballot, shall be permitted to vote upon signing and furnishing to the moderator a statement, under penalties of false statement, that he is an elector qualified to vote in that election and has neither offered himself to vote nor voted in person or by absentee ballot at said election. Such statement shall be in form substantially as follows:

To the Moderator of .... (Polling Place)

I, .... (Name), of .... (Street Address), of the (City) (Town) (Borough) of .... do hereby state, under the penalties of false statement, that (1) I am an elector in said municipality, (2) I am qualified to vote in the (State) (City) (Town) (Borough) (Special) election being held in said municipality on this date and (3) I have not prior to this time offered myself to vote or voted either in person or by absentee ballot at said election.

.... a.m., p.m. (exact time of day)

Dated at ...., Connecticut, this .... day of ...., 20...

.... (Signature)

.... (Address)

Received at .... (Time) (a.m.) (p.m.) on this .... day of ...., 20.., by, .... (Signature) Moderator of .... (Polling Place)

(February, 1965, P.A. 255, S. 1; 1971, P.A. 871, S. 73.)

History: 1971 act changed penalty of “perjury” to “false statement” where appearing; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-232b - Penalty for false statement.

Any person wilfully making a false statement in a statement which he signs and furnishes to a moderator of an election under section 9-232a shall be guilty of false statement, as provided in section 9-8, and shall be subject to the penalties provided for false statement.

(February, 1965, P.A. 255, S. 3; 1971, P.A. 871, S. 74; 1972, P.A. 294, S. 5.)

History: 1971 act substituted “false statement” for “perjury”; 1972 act deleted reference to primary.

See Sec. 9-439b re penalty for false statement in statement to moderator under Sec. 9-439a.



Section 9-232c - Moderator to keep memorandum of challenge; form.

The moderator shall keep an accurate memorandum of the challenge which shall include (1) the name of the challenged voter; (2) his registry list address; (3) the reason for the challenge; (4) the name and address of the challenger; (5) pertinent facts concerning the challenge; and (6) the result of the moderator's decision. The challenged voter shall also sign such memorandum and it shall be assigned the same number as the challenged ballot.

(P.A. 75-348, S. 4, 11.)



Section 9-232d - Request for challenged ballot.

If the moderator's decision pursuant to section 9-232 is not favorable to the challenged voter, such person may request a challenged ballot by submitting an application to the moderator, such application shall include as part thereof an affidavit that such person possesses all the qualifications for voting and is entitled to vote at the election.

(P.A. 75-348, S. 2, 11.)



Section 9-232e - Casting of challenged ballot, procedure.

Any person requesting a challenged ballot and entitled thereto shall announce his or her name to the official checkers. The registrars of voters or the assistant registrar of voters, as the case may be, shall write, in red ink, before the elector's name on the registry list the initials “CB”. The challenged ballot shall be a regular ballot. After the voter has so announced his or her name, the moderator shall deliver to such voter a regular ballot together with a serially-numbered envelope marked “Challenged Ballot”. The challenged voter shall forthwith mark the ballot in the presence of the moderator in such manner that the moderator shall not know how the ballot is marked. The challenged voter shall then fold the ballot in the presence of the moderator so as to conceal the markings and deposit and seal it in the serially-numbered envelope. The challenged voter shall then deliver such envelope to the moderator. The moderator shall retain all such envelopes in an envelope provided by the registrars of voters that shall be sealed immediately following the close of the polls. Such envelope shall be delivered to the head moderator who shall file the envelope with the municipal clerk. The municipal clerk shall retain such envelope until the time when such envelope may be destroyed.

(P.A. 75-348, S. 3, 11; P.A. 76-329, S. 1; P.A. 77-202, S. 3, 4; P.A. 91-286, S. 4; P.A. 07-194, S. 17.)

History: P.A. 76-329 deleted provision for depositing challenged ballot in locked ballot box and substituted “deliver such envelope to the moderator” with further provision that moderator retain “all such envelopes in an envelope which he shall seal immediately following the close of the polls”; P.A. 77-202 modified that to include that the latter envelope be provided by the secretary of the state; P.A. 91-286 amended section to require that envelope containing serially-numbered envelopes be prescribed by secretary of the state and provided by municipal clerk instead of provided by secretary; P.A. 07-194 made technical changes, added requirement to use red ink to mark “CB” before elector's name and provided for delivery of sealed envelope to head moderator who shall file envelope with municipal clerk for retention.



Section 9-232f - Preservation and counting of challenged ballots.

The town clerk shall preserve such ballots in the sealed envelopes for a period of one hundred eighty days after the election. However, in the case of a contested election, either party to such action may request the court to order that the sealed envelopes containing challenged ballots be delivered to the board of admissions by the town clerk together with any memorandum or remarks which were attached to the election returns or required to be so attached. If so ordered, the board of admissions shall then convene and consider each challenged ballot and rule as to which ballots shall be counted. The results thereof shall be added to the vote totals. Federal offices shall not be counted on a challenged ballot that was issued to a person who was also issued a provisional ballot.

(P.A. 75-348, S. 5, 11; P.A. 76-329, S. 2; P.A. 87-382, S. 20, 55; June 30 Sp. Sess. P.A. 03-6, S. 99.)

History: P.A. 76-329 substituted “sealed envelopes” for “locked ballot box” and “ballot box” where appearing; P.A. 87-382 substituted “one hundred eighty days” for “six months”; June 30 Sp. Sess. P.A. 03-6 prohibited federal offices from being counted on challenged ballot issued to person who was also issued provisional ballot, effective January 1, 2004.



Section 9-232g - Transferred

Transferred to Chapter 145, Sec. 9-159p.



Section 9-232i - Definition.

As used in this section and sections 9-23r and 9-232l, “election for federal office” means an election for electors of President and Vice-President, an election or primary for United States Senator and an election or primary for Representative in Congress.

(June 30 Sp. Sess. P.A. 03-6, S. 83.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232j - Provisional ballot packets for elections for federal office.

The moderator of the election in each voting district shall appear at the office of the town clerk not later than eight o'clock p.m. of the day before an election for federal office. At such time, the town clerk shall provide a provisional ballot packet to such moderator or moderators. Each packet shall include: (1) The appropriate number of provisional ballots for federal office provided by the Secretary of the State, which shall be equal to not less than one per cent of the number of electors who are eligible to vote in the voting district served by the moderator, or such other number as the municipal clerk and the registrars agree is sufficient to protect electors' voting rights, (2) the appropriate number of serially-numbered envelopes prescribed by the Secretary, (3) a provisional ballot inventory form, (4) a provisional ballot depository envelope, and (5) other necessary forms prescribed by the Secretary.

(June 30 Sp. Sess. P.A. 03-6, S. 84.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232k - Secretary of the State to prescribe and provide provisional ballots.

The Secretary of the State shall prescribe and provide to town clerks the provisional ballot which shall be a ballot of candidates for federal office. The Secretary may prescribe that the provisional ballot be the overseas ballot prepared under section 9-158i.

(June 30 Sp. Sess. P.A. 03-6, S. 85.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232l - Applications for provisional ballots.

(a) An individual may apply for and be issued a provisional ballot if (1) the individual appears at the polling place and declares that such individual is an elector in the town in which the individual desires to vote and that the individual is eligible to vote in the primary or election for federal office in the polling place, but the name of the individual does not appear on the official registry list for such polling place, and (2) the registrars determine that such name cannot be restored under section 9-42 or transferred from another polling place under section 9-35.

(b) If the moderator decides that an elector, whose name appears on the registry list and who has been challenged pursuant to sections 9-232 to 9-232f, inclusive, is not eligible to vote in the primary or election for federal office, such elector may apply for and cast a provisional ballot upon the execution of a written affirmation by the elector at the polling place affirming that the elector is qualified to vote in the election or primary for federal office in the polling place and has neither offered himself to vote nor voted in person or by absentee ballot at said election or primary for federal office at the polling place.

(c) Such application for provisional ballot shall be prescribed by the Secretary of the State, executed before an election official and include a written affirmation, under penalty of false statement in absentee balloting pursuant to section 9-359a, which shall be in the form substantially as follows:

AFFIRMATION: I, the undersigned, do hereby state, under penalties of false statement, that:

1. I am an elector in the town indicated.

2. I am eligible to vote in the election or primary indicated for federal office today in the town and polling place indicated.

3.a. My name does not appear on the official list of eligible voters for the polling place indicated, and the polling place officials called the registrars of voters and were told that my name did not appear on the active registry list for this town for at least one of the four years previous or on one of the preliminary active registry lists for this year; or

b. The moderator decided that I am not eligible to vote for federal office in the town indicated for the reason of disfranchisement, lack of identity, lack of bona fide residence or failure to present the prescribed identification required for new electors after January 1, 2003, indicated.

4. My residence address is located in the voting district that this polling place serves.

5. I have not voted and I will not vote otherwise than by this ballot in person or by absentee ballot at this election or primary for federal office.

6. I apply for a provisional ballot for federal office.

(June 30 Sp. Sess. P.A. 03-6, S. 86.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232m - Casting of provisional ballots.

Upon receipt of an application for provisional ballot, the moderator shall provide the applicant with a provisional ballot and a serially-numbered envelope and shall make a record of such issuance on the provisional ballot inventory form. The applicant shall forthwith mark the ballot in the presence of a polling place official in such manner that the official shall not know how the ballot is marked. The applicant shall then fold the ballot in the presence of the polling place official so as to conceal the markings and deposit and seal it in the serially-numbered envelope in the manner prescribed by the Secretary of the State. The polling place official shall provide such documentation to the elector so the elector may later verify whether the elector's provisional ballot was counted, and shall deposit the provisional ballot and envelope in the provisional ballot depository envelope. The elector shall then immediately leave the room. The registrars of voters shall provide a free access system restricted to the elector who cast the ballot to verify if the provisional ballot was counted, and if the ballot was not counted, the reason that the ballot was not counted.

(June 30 Sp. Sess. P.A. 03-6, S. 87.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232n - Determination of eligibility of provisional ballot applicants to vote. Report. Corrected return.

Immediately after the close of the polls, the moderator shall seal the provisional ballot depository envelope and deliver such envelope to the registrars of voters of the town. The registrars of voters shall forthwith verify the information contained with each provisional ballot. If the registrars of voters determine that the applicant is eligible to vote, they shall note their decision on the outer envelope of the ballot and open and count the provisional ballot in accordance with the provisions of sections 9-232i to 9-232o, inclusive, and procedures prescribed by the Secretary of the State. If the registrars of voters are unable to determine that the applicant is eligible to vote or determine that the applicant is not eligible to vote, the applicant's provisional ballot sealed envelope shall be marked “rejected”, along with the reason for such rejection, and signed by the registrars of voters. The registrars of voters shall verify and count all provisional ballots in their town not later than six days after the election or primary. The registrars of voters shall forthwith prepare and sign in duplicate a report showing the number of provisional ballots received from electors, the number rejected and the number counted, and showing the additional votes counted for each candidate for federal office on the provisional ballots. The registrars of voters shall file one report with the town clerk and shall seal one in the depository envelope with the provisional ballots and file such depository envelope with the town clerk. The depository envelope shall be preserved by the town clerk for the period of time required to preserve counted absentee ballots for federal elections. The head moderator shall forthwith file a corrected return for federal offices with the town clerk and the Secretary showing (1) the final votes after any recanvass, pursuant to sections 9-311 to 9-311b, inclusive, the votes on provisional ballots and the totals, and (2) the number of provisional ballots received from electors, the number rejected and the number counted, as reported by the registrars of voters.

(June 30 Sp. Sess. P.A. 03-6, S. 88; P.A. 04-74, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004; P.A. 04-74 changed references to sections applicable to the opening and counting of provisional ballots, effective May 10, 2004.



Section 9-232o - Counting of provisional ballots.

Except as otherwise provided by the general statutes, section 9-23r and sections 9-232i to 9-232o, inclusive, the provisions of the general statutes concerning procedures relating to counting absentee ballots shall apply as nearly as may be, in the manner prescribed by the Secretary of the State, to counting the provisional ballots under sections 9-232i to 9-232o, inclusive.

(June 30 Sp. Sess. P.A. 03-6, S. 89.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-233 - Voting tabulator tenders.

Prior to each election, the registrars of voters of each town shall appoint, for each voting tabulator to be used at such election, at least one and not more than two electors of such town as a voting tabulator tender, unless the registrars of voters have established two shifts for election officials under the provisions of section 9-258a, in which case the registrars shall appoint at least one and not more than two electors to be voting tabulator tenders, for each voting tabulator, for each shift.

(1953, S. 710d; 1969, P.A. 500, S. 2; P.A. 83-391, S. 15, 24; P.A. 07-194, S. 18.)

History: 1969 act provided for appointment of voting machine tenders by registrars for each shift established; P.A. 83-391 permitted registrars to appoint one or two voting machine tenders per machine, rather than one as previously; P.A. 07-194 made technical changes and replaced “voting machine tender” with “voting tabulator tender”.

See Sec. 9-249 re instruction of election officials in use of voting tabulator.

See Sec. 9-267 re removal of voting tabulator tenders for incompetence.



Section 9-234 - Presence of registrars. Official checkers. Checking of elector's name.

(a) Each registrar of voters shall be present during the taking of the vote at any regular or special state or municipal election in the registrar's of voters town or district. The assistants in their respective districts shall, when requested by either registrar of voters, be present at the taking of any such vote and discharge the duties of registrars of voters. Each registrar of voters shall appoint some suitable person to check the list manually on paper or electronically in each district, unless the registrars of voters have established two shifts for election officials under the provisions of section 9-258a, in which case each such registrar of voters shall appoint one such person for each district for each shift. Each such person, who is so appointed official checker, shall manually on paper or electronically check the name of each elector on the list when the elector offers the elector's vote, and no voting tabulator tender shall permit any vote to be cast upon the voting tabulator until the name has been so checked.

(b) If an official checker is checking the name of an elector electronically, the checker shall use an electronic device approved by the Secretary of the State, in accordance with the provisions of section 9-261c.

(c) If an official checker is using such an electronic device to check the names of voters and such device becomes inoperable, the official checker shall check such names using a printed copy of such list provided pursuant to section 9-39.

(1949 Rev., S. 1069; 1953, S. 711d; 1969, P.A. 500, S. 3; P.A. 11-20, S. 1; 11-173, S. 35; P.A. 14-217, S. 23.)

History: 1969 act provided for appointment of checkers for each established shift; P.A. 11-173 added “official” re checkers, replaced “machine” with “tabulator” and made technical changes, effective July 13, 2011; P.A. 14-217 designated existing provisions as Subsec. (a) and amended same to add references to manual or electronic checking of list and make a technical change, added Subsec. (b) re electronic checking of an elector's name and added Subsec. (c) re when electronic checking device becomes inoperable, effective June 13, 2014.

See Sec. 9-267 re removal of checkers for incompetence.

Registry list is evidence of domicile and the checking thereof of fact of voting; 21 C. 101 overruled. 67 C. 459.



Section 9-235 - Unofficial checkers.

(a) At least forty-eight hours prior to each election to be held in a municipality, each registrar of voters in such municipality may appoint for each line of electors in each voting district therein, to serve as unofficial checkers, not more than four electors enrolled in the party with which the registrar is enrolled, provided a registrar may establish two or more shifts for unofficial checkers, in which case such registrar may appoint not more than four such unofficial checkers for each line of electors in each district for each shift. The persons so appointed shall be designees of the town chairman of the party with which such registrar is enrolled, provided such town chairman shall submit the names of such designees in writing to such registrar at least forty-eight hours before the election. A registrar of voters shall, at the request of the town chairman of the party with which such registrar is enrolled, change such appointments of designees of such town chairman, at any time before the closing of the polls on the day of an election.

(b) Except for rows of candidates entitled to unofficial checkers under subsection (a) of this section, each group of three or more electors whose names appear in one single row on the ballot in a voting district, may designate not more than two electors of the state in which the voting district is located, to serve as unofficial checkers on behalf of the candidates whose names appear in such row. Such candidates shall submit a list of the names of such designees to the registrars of voters at least forty-eight hours prior to the election. The registrars of voters shall verify that each such designee is an elector of the state and shall appoint not more than two such designees to serve each such row of candidates. The registrars of voters shall, at the request of such a group of three or more electors, change such designations at any time before the closing of the polls on the day of an election.

(c) If such designation is not so made with respect to unofficial checkers for any voting district at an election, such registrar may appoint for such district not more than four electors of his own choice to serve as unofficial checkers, provided a registrar may establish two or more shifts for unofficial checkers, in which case such registrar may appoint not more than four such unofficial checkers for each line of electors in each district for each shift, such appointment to be made at least twenty-four hours before the election, provided any candidates entitled to unofficial checkers under subsection (b) of this section are deemed to have waived their rights under this section if names of designees are not filed in a timely manner.

(d) No candidate for an office in an election may be an unofficial checker at such election. In municipalities divided into two voting districts in which registrars are elected for each district, such appointments may be made by the registrars in each district. Such unofficial checkers may remain within the polling place for the purpose of checking their own copy of the registry list to indicate the names of electors who have voted, and may enter and leave the restricted area surrounding the polling place during the hours of election or referendum for the purpose of taking such information outside said area or may communicate such information from the polling place by means of telephones provided by the party for which such checkers were appointed. If any such unofficial checker interferes with the orderly process of voting or attempts to influence any elector, he shall be evicted by the moderator. An unofficial checker appointed pursuant to this section may receive compensation from the municipality in which the election is held.

(e) At least forty-eight hours before the opening of the polls at a referendum, the registrars of voters may jointly appoint for each voting district not more than eight electors of the town to serve as unofficial checkers, provided the registrars notify (1) each committee and person on whose behalf a political committee statement of organization or a certificate of exemption has been filed for the referendum with the town clerk in accordance with chapter 155 and (2) each other group known to be for and each other group known to be against the referendum issue, of the right of such committee, person or group to submit designees to the registrars of voters. Any person for or against a referendum question may request consideration for such appointment by notifying the registrars of voters at least forty-eight hours before the opening of the polls at the referendum, indicating his position on the referendum question. The registrars may appoint designees of one side alone if the other side chooses not to submit designees. A list of the names of persons who request such appointment and persons, groups or committees who are notified pursuant to this subsection shall be maintained by the registrars as a public record. If there are no requests or submissions for such appointments, the registrars shall not appoint any such unofficial checkers.

(f) No election or referendum official shall perform the functions of an unofficial checker pursuant to this section.

(1957, P.A. 494, S. 1; 1963, P.A. 498; 1969, P.A. 500, S. 4; 1971, P.A. 97, S. 1; P.A. 75-271; 75-488, S. 1, 3; P.A. 83-391, S. 16, 24; P.A. 87-471, S. 1; P.A. 88-173, S. 1; P.A. 93-384, S. 14; P.A. 95-171, S. 9, 14; P.A. 11-20, S. 5; 11-173, S. 36.)

History: 1963 act changed time limit for appointing party checkers from 24 to 48 hours prior to election and increased number from two to four and authorized party chairmen to designate whom they wished to have serve; 1969 act provided for appointment of party checkers for each established shift; 1971 act provided for use of telephones provided by the party for use of party checkers; P.A. 75-271 changed term “party” to “unofficial” checkers, provided for unofficial checkers for groups having three or more names on single row on the ballot label and provided that no unofficial checkers receive compensation from the municipality in which election was held, for performing this function; P.A. 75-488 added references to checkers for each “line” of electors; P.A. 83-391 amended section to permit compensation of unofficial checkers and added Subsec. (e) prohibiting election officials from performing the functions of unofficial checkers; P.A. 87-471 amended Subsecs. (a) and (b) to authorize changes in appointments or designations of unofficial checkers; P.A. 88-173 amended Subsecs. (a) and (c) to allow a registrar to establish two or more shifts for unofficial checkers where previously two shifts for election officials under the provisions of Sec. 9-258a were permitted; P.A. 93-384 inserted “of designees of such town chairman” in last sentence of Subsec. (a), inserted new Subsec. (e) authorizing registrars to appoint unofficial checkers at a referendum and relettered former Subsec. (e) as Subsec. (f), adding reference to referendum officials; P.A. 95-171 amended Subsec. (d) by adding “two” re municipalities divided into voting districts, effective January 8, 1997; P.A. 11-20 amended Subsec. (b) by deleting reference to “voting machine” and by replacing “ballot label” with “ballot”, effective May 24, 2011; P.A. 11-173 amended Subsec. (b) by replacing “voting machine ballot label” with “ballot”, by changing residency requirement for unofficial checkers from town to state and by making technical changes, effective July 13, 2011.



Section 9-235a - Temporary absence of election officials.

The provisions of this title requiring the attendance of election officials at the polls during the hours of voting at any election shall not be construed to prevent the absence of any such official for periods of not more than thirty minutes during such hours, provided such official shall first notify the moderator of his intention to be absent, and the moderator shall designate another election official of the same party as the absent official to act for him during his absence. If the moderator intends to be absent for any such period, he shall designate another election official to act for him during his absence. The provisions of this title requiring the attendance of election officials at the polls during the hours of voting at any election shall not be construed to prevent the appointment of (1) such election officials, except for moderators, to serve in two shifts as provided for in section 9-258a, upon vote of the legislative body, or (2) unofficial checkers to serve in two or more shifts as provided in section 9-235.

(1959, P.A. 534; 1963, P.A. 318, S. 2; 1969, P.A. 500, S. 5; P.A. 88-173, S. 2.)

History: 1963 act provided that moderator may designate another election official to act for him during his temporary absence; 1969 act provided that this section not be construed to prevent appointments to a second shift provided for in Sec. 9-258a; P.A. 88-173 added Subdiv. (2) re unofficial checkers.



Section 9-235b - Runners.

At any election or primary, any person may serve as a runner solely to enter and leave a polling place and the restricted area surrounding the polling place for the purpose of taking outside the polling place and said area, information identifying electors who have cast ballots at such election or primary. Each runner shall be subject to the control of the moderator. No candidate in such election or primary may perform the functions of a runner pursuant to this section. Nothing in this section shall limit the responsibilities of an unofficial checker. If a runner interferes with the orderly process of voting, causes a disturbance or makes unreasonable noise, he shall be evicted by the moderator.

(P.A. 87-471, S. 2.)



Section 9-235c - Voluntary service by election, primary or referendum officials.

Notwithstanding any provision of the general statutes to the contrary or of any special act, charter or ordinance, any election, primary or referendum official may serve on a voluntary basis without compensation, if such official and the registrars of voters or, in the case of a primary, the registrar of voters of the party conducting the primary, mutually agree.

(P.A. 92-1, S. 2, 8.)



Section 9-235d - Citizens sixteen or seventeen years of age authorized to serve as election or primary officials. Requirements.

(a) Notwithstanding any provision of sections 9-233, 9-235 and 9-258 to the contrary, a United States citizen who is sixteen or seventeen years of age and a bona fide resident of a town may be (1) appointed as a challenger or unofficial checker in an election, or (2) appointed as a checker, translator, ballot clerk or voting tabulator tender in an election after (A) attending poll worker training, and (B) receiving the written permission of a parent, guardian or the principal of the school that the citizen attends if the citizen is a secondary school student and the citizen is to be appointed to work on a day when such school is in session.

(b) Notwithstanding any provision of section 9-436 or 9-436a to the contrary, a United States citizen who is sixteen or seventeen years of age and a bona fide resident of a town or political subdivision holding a primary may be (1) appointed as a challenger or candidate checker in the primary, or (2) appointed as a checker, translator, ballot clerk or voting tabulator tender in a primary after (A) attending poll worker training, and (B) receiving the written permission of a parent, guardian or the principal of the school that the citizen attends if the citizen is a secondary school student and the citizen is to be appointed to work on a day when such school is in session.

(P.A. 93-384, S. 9; P.A. 97-67, S. 8, 9; P.A. 03-108, S. 1; P.A. 11-20, S. 1; P.A. 15-224, S. 17.)

History: P.A. 97-67 divided section into Subsecs., authorized appointments of unofficial and candidate checkers as checkers in subsequent elections and primaries, respectively, effective July 1, 1997; P.A. 03-108 amended Subsecs. (a) and (b) to insert Subdiv. (1) designator, delete prior experience requirement for challengers and unofficial or candidate checkers, and insert Subdiv. (2) re appointment as a checker, translator or voting machine tender, effective July 1, 2003; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 15-224 amended Subsecs. (a)(2) and (b)(2) to add “ballot clerk” re appointment, effective July 7, 2015.



Section 9-235e - Secretary of the State allowed access to polling place.

Except as otherwise provided in this section, the Secretary of the State, or the Secretary's designee, shall be allowed access to each polling place within the state during any municipal, state or federal election, primary or recanvass for the purpose of reviewing each polling place and recanvass for compliance with state and federal law. If the Secretary is a candidate on the ballot for any election or primary at a polling place, only the Secretary's designee may access such polling place pursuant to the provisions of this section.

(P.A. 11-46, S. 3.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-236 - Activities prohibited in and near polling place; distance markers; entry restricted; exceptions.

(a) On the day of any primary, referendum or election, no person shall solicit on behalf of or in opposition to the candidacy of another or himself or on behalf of or in opposition to any question being submitted at the election or referendum, or loiter or peddle or offer any advertising matter, ballot or circular to another person within a radius of seventy-five feet of any outside entrance in use as an entry to any polling place or in any corridor, passageway or other approach leading from any such outside entrance to such polling place or in any room opening upon any such corridor, passageway or approach. Nothing contained in this section shall be construed to prohibit (1) parent-teacher associations or parent-teacher organizations from holding bake sales or other fund-raising activities on the day of any primary, referendum or election in any school used as a polling place, provided such sales or activities shall not be held in the room in which the election booths are located, (2) the registrars of voters from directing the officials at a primary, referendum or election to distribute, within the restricted area, adhesive labels on which are imprinted the words “I Voted Today”, or (3) the registrars of voters in a primary, election or referendum from jointly permitting nonpartisan activities to be conducted in a room other than the room in which the election booths are located. The registrars may jointly impose such conditions and limitations on such nonpartisan activity as deemed necessary to ensure the orderly process of voting. The moderator shall evict any person who in any way interferes with the orderly process of voting.

(b) (1) The selectmen shall provide suitable markers to indicate the seventy-five-foot distance from such entrance. Such markers shall consist of a board resting on an iron rod, which board shall be not less than twelve inches square and painted a bright color and shall bear the figures and letters “75 feet” and the following words: “On the day of any primary, referendum or election no person shall solicit in behalf of or in opposition to another or himself or peddle or offer any ballot, advertising matter or circular to another person or loiter within a radius of seventy-five feet of any outside entrance in use as an entry to any polling place or in any corridor, passageway or other approach leading from any such outside entrance to such polling place or in any room opening upon any such corridor, passageway or approach.”

(2) Notwithstanding the provisions of subdivision (1) of this subsection, the selectmen may provide the markers required by the provisions of this subsection in effect prior to October 1, 1983, except that in the case of a referendum which is not held in conjunction with an election or a primary, the selectmen shall provide the markers required by subdivision (1) of this subsection.

(3) The moderator and the moderator's assistants shall meet at least twenty minutes before the opening of a primary, referendum or an election in the voting district, and shall cause to be placed by a police officer or constable, or such other primary or election official as they select, a suitable number of distance markers. Such moderator or any police officer or constable shall prohibit loitering and peddling of tickets within that distance.

(c) No person except those permitted or exempt under this section or section 9-236a and primary or election officials and party checkers appointed under section 9-235 shall be allowed within any polling place except for the purpose of casting his vote. Representatives of the news media shall be allowed to enter, remain within and leave any polling place or restricted area surrounding any polling place to observe the election, provided any such representative who in any way interferes with the orderly process of voting shall be evicted by the moderator. A number of students in grades four to twelve, inclusive, not to exceed four at any one time in any one polling place, may enter any polling place between twelve o'clock noon and three o'clock p.m. for the purpose of observing the activities taking place in the polling place, provided there is proper parental or teacher supervision present, and provided further, any such student who in any way interferes with the orderly process of voting shall be evicted by the moderator. An elector may be accompanied into any polling place by one or more children who are fifteen years of age or younger and supervised by the elector if the elector is the parent or legal guardian of such children.

(d) Any person who violates any provision of this section or, while the polls are open for voting, removes or injures any such distance marker, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 1068; 1953, 1955, June, 1955, S. 712d; November, 1955, S. N113; 1957, P.A. 494, S. 2; 1969, P.A. 65; 799; P.A. 73-410, S. 1, 2; P.A. 78-153, S. 29, 32; P.A. 79-370; P.A. 81-434, S. 1; P.A. 83-147; P.A. 87-251, S. 1; P.A. 89-286, S. 1, 3; P.A. 93-384, S. 1; P.A. 94-203, S. 8, 12; P.A. 97-154, S. 1, 27; P.A. 10-32, S. 23; P.A. 11-20, S. 36; P.A. 12-80, S. 54.)

History: 1969 acts provided for admission of representatives of news media to any polling place at discretion of moderator and provided that parent-teacher associations or organizations may hold bake sales or other fund raising activities on an election or primary day in a school used as a polling place provided that the activity not take place in room where election booths are located; P.A. 73-410 expanded rights of representatives of news media to remain within and to leave polling places to observe the election, further provided for eviction of such representatives by moderator if in any way they interfere with voting; P.A. 78-153 prohibited placement of advertising matter related directly or indirectly to election or primary on municipally-owned property, effective January 1, 1979; P.A. 79-370 provided for admission of no more than four, at any one time, junior or senior high school students to a polling place between hours of noon and three p.m. for purpose of observation and also provided for eviction in case of interference; P.A. 81-434 eliminated a prohibition against placing political advertising matter on municipally-owned property on the day of a primary or election; P.A. 83-147 applied the provisions of this section to referenda and allowed selectmen to use markers required by this section prior to October 1, 1983, in certain circumstances; P.A. 87-251 allowed children 10 years of age or younger to accompany an elector into a polling place; P.A. 89-286 allowed students in grades four to twelve, inclusive, instead of junior and senior high school students only, to enter polling place “between twelve o'clock noon and three o'clock p.m.” instead of “during the hours of twelve o'clock noon and three o'clock p.m.” and, when allowed by registrars of voters, for purposes of Sec. 9-236a; P.A. 93-384 authorized distribution of “I Voted Today” labels in restricted area; P.A. 94-203 inserted “or in opposition to” and moved a reference to Sec. 9-236a, effective July 1, 1994; P.A. 97-154 divided section into Subsecs., amended Subsec. (a) by inserting Subdiv. numbers and adding Subdiv. (3) re nonpartisan activities in a room other than the room in which election booths are located, and amended Subsec. (c) to increase maximum age of children who may accompany an elector into polling place from 10 years to 15 years, and to add proviso that such elector be the parent or legal guardian of such children, effective July 1, 1997; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 11-20 amended Subsec. (a) to delete exception re Sec. 9-294, effective May 24, 2011; P.A. 12-80 designated penalty provision as Subsec. (d) and amended same to replace penalty of a fine of not more than $50 or imprisonment of not more than 3 months or both with a class C misdemeanor.

Cited. 129 C. 503.



Section 9-236a - Spare voting tabulator or ballot box for educational use of students.

Any town, on its own initiative or upon a request by the Secretary of the State, and with the approval of the legislative body of the town or, in the case of a town in which the legislative body is a town meeting, the board of selectmen, may require a spare voting tabulator or ballot box to be provided inside any polling place or in a room adjacent to the polling place, for the educational use of students from kindergarten to grade twelve, inclusive. Upon such approval, the registrars shall establish procedures for the use of the tabulator or ballot box, including but not limited to: (1) Location and preparation of the tabulator or ballot box, (2) duties of tabulator or ballot box tenders, and (3) canvassing the returns. Any such tabulator shall be in addition to the demonstrator or spare voting tabulator required by section 9-260. Ballots completed by students under this section shall be unofficial, and polling place officials shall not be required to handle or count such ballots. Each student who will be using such tabulator or ballot box inside a polling place or a room adjacent to the polling place shall be accompanied by an adult. The supervisor of such students for the purposes of this section shall submit the names of all adults who will be working with such students to the registrars at least forty-eight hours before the election.

(P.A. 89-286, S. 2, 3; P.A. 94-203, S. 9, 12; P.A. 11-20, S. 1.)

History: P.A. 94-203 authorized town to provide educational purpose voting mechanisms on its own initiative or upon a request by the secretary of the state, authorized the use of ballot boxes, reduced the minimum grade level for participation from fourth grade to kindergarten and added provisions re supervision, effective July 1, 1994; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.



Section 9-236b - Voter’s Bill of Rights. Sample ballots. Voters in line when polls scheduled to close permitted to vote. Voting instructions and information. Display of identification requirements.

(a) The Secretary of the State shall provide each municipality with sufficient quantities of a poster size copy, at least eighteen by twenty-four inches, of a Voter’s Bill of Rights, which shall be posted conspicuously at each polling place. The text of the Voter’s Bill of Rights shall be:

“VOTER’S BILL OF RIGHTS

Every registered voter in this state has the right to:

(1) Inspect a sample ballot before voting;

(2) Receive instructions concerning how to operate voting equipment, on sample voting equipment before voting;

(3) Cast a ballot if the voter is in line when the polls are closing;

(4) Ask for and receive assistance in voting, including assistance in languages other than English where required by federal or state law;

(5) Vote free from coercion or intimidation by election officials or any other person;

(6) Cast a ballot using voting equipment that accurately counts all votes;

(7) Vote by provisional ballot if the individual registered to vote and the individual’s name is not on the voter list;

(8) Be informed of the process for restoring the individual’s right to vote if the individual was incarcerated for a felony conviction; and

(9) Vote independently and in privacy at a polling place, regardless of physical disability.

If any of your rights have been violated, you have the right to file an official complaint with the State Elections Enforcement Commission at .... (toll-free telephone number) or the United States Department of Justice at .... (toll-free telephone number). In addition, before leaving the polling place you may notify the moderator of the violation.”

(b) In any municipality or voting district where federal or state law requires ballots to be made available in a language or languages other than English, the Voter’s Bill of Rights shall also be made available in such language or languages.

(c) Sample ballots shall be made available at all polling places, and any voter shall be permitted to inspect a sample ballot before voting.

(d) Any voter standing in line at a polling place at the time when polls are scheduled to close shall be permitted to vote.

(e) For use at elections for federal office, the Secretary of the State shall prescribe and the municipal clerk shall provide for all polling places in the municipality: (1) Instructions on how to cast a provisional ballot, (2) instructions for mail-in registrants and first-time voters who register to vote by mail on or after January 1, 2003, (3) general information concerning voting rights under federal and Connecticut laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated, and (4) general information on federal and state laws concerning prohibitions on acts of fraud and misrepresentation.

(f) For use at each primary, election and referendum, the Secretary of the State shall prescribe and the registrars of voters shall provide for all polling places in the municipality a display of the provisions of section 9-261, describing requirements for identification. Such display shall be prominently posted where the official checkers are located in each polling location so that such display is visible to each elector whose name is being checked on the official checklist.

(P.A. 02-83, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 100; P.A. 04-32, S. 1; P.A. 15-224, S. 18.)

History: P.A. 02-83 effective June 3, 2002; June 30 Sp. Sess. P.A. 03-6 added Subsec. (e) re polling place voting instructions and information for use at elections for federal office, effective January 1, 2004; P.A. 04-32 amended Subsec. (a) by adding Subdivs. (7) to (9), inclusive, re rights to vote by provisional ballot, be informed of process for restoring right to vote if individual incarcerated for felony conviction, and vote independently and in privacy, and by adding provisions re actions that voter may take if rights have been violated, effective July 1, 2004; P.A. 15-224 added Subsec. (f) re display of voter identification requirements, effective July 7, 2015.



Section 9-237 - Display of national and state flags.

A United States flag, at least three feet by five feet in size, shall be displayed, and a Connecticut state flag of the same size may be displayed, on the wall inside each polling place during the hours of voting on the day of any regular or special state election. No other international, national or United Nations flag shall be displayed in such polling place.

(1949 Rev., S. 1131; 1953, 1955, S. 713d.)



Section 9-237a - Telephones at polling places.

The registrars of voters shall provide a telephone for each polling place for the use of the election officials to aid in clarifying the status of electors whose right to vote is questioned, if a telephone is not available and readily accessible for such purpose.

(1969, P.A. 108.)






Chapter 147 - Voting Methods

Section 9-238 - Voting tabulators required. Notification of purchase or discontinuance of use.

(a) Except as provided in section 9-272, voting tabulators shall be used at all elections held in any municipality, or in any part thereof, for voting and registering and counting votes cast at such elections for officers, and upon all questions or amendments submitted at such elections. The board of selectmen of each town, the common council of each city and the warden and burgesses of each borough shall purchase or lease, or otherwise provide, for use at elections in each such municipality a number of voting tabulators approved by the Secretary of the State. Different voting tabulators may be provided for different voting districts in the same municipality. Notwithstanding any provision of this subsection to the contrary, the registrars of voters of a municipality may determine the number of voting tabulators that shall be provided for use at any special election in such municipality, provided the registrars shall provide at least one voting tabulator in the municipality or, in a municipality divided into voting districts, at least one voting tabulator in each such district.

(b) Upon the purchase or lease of a voting tabulator for use in any municipality, the officials of such municipality purchasing or leasing the same shall forthwith send notification in writing to the Secretary of the State of the name or make of such tabulator, the name of the person who manufactured the same, the name of the person from whom it was purchased or leased and the date on which it was purchased or leased. No voting tabulator shall be used in an election which, in the opinion of the Secretary of the State, does not conform to the requirements of law, is unsuitable for use in such election or does not comply with the voluntary performance and test standards for voting systems adopted by the Election Assistance Commission pursuant to the Help America Vote Act, P.L. 107-252, 43 USC 15481. When in any municipality the use of a voting tabulator at elections is discontinued because of its age or condition or because it is sold, or for any other reason, such officials shall send written notification to the Secretary of the discontinuance of such tabulator, of the time of and reason for such discontinuance and of the information required in connection with notification of original purchasing or leasing.

(1949 Rev., S. 1192, 1193, 1194; 1951, S. 259b; 1953, 1955, S. 715d; 1957, P.A. 561, S. 1; 1969, P.A. 32; 355, S. 1; P.A. 80-339, S. 1; P.A. 91-7; 91-351, S. 26, 28; P.A. 94-203, S. 3, 12; P.A. 07-194, S. 38; P.A. 11-20, S. 6.)

History: 1969 acts provided for discontinuance of use of old voting machines and provided for additional voting machines according to number of electors and in municipalities having less than 5,000 electors in lieu of additional machine officials may provide sample voting machine ballot labels, effective with respect to all elections held on or after January 1, 1970; P.A. 80-339 substituted “absentee ballots” for “sample voting machine ballot labels” and “emergency paper” for “unofficial” ballots where appearing; P.A. 91-7 divided section into Subsecs. and added provision in Subsec. (a) allowing registrars to determine number of voting machines for special elections; P.A. 91-351 changed effective date of P.A. 91-7 from October 1, 1991, to July 1, 1991; P.A. 94-203 amended Subsec. (a) to require registrars to exclude 75% of names of electors residing in institutions when calculating required number of voting machines, effective July 1, 1994; P.A. 07-194 replaced “voting machines” with “voting tabulators”, deleted procedures re voting machines, required tabulators to comply with voluntary performance and test standards for voting systems adopted by the Election Assistance Commission and made technical changes; P.A. 11-20 replaced “voting machines” with “tabulators” and deleted reference to Sec. 9-271 in Subsec. (a), effective May 24, 2011.



Section 9-238a - Report to Secretary of number of voting tabulators.

During the first week of February in each year, the town clerk of each town shall notify the Secretary of the State, on a form provided by said Secretary, of the total number of voting tabulators in such town and, in towns divided into voting districts, in addition, the same information for each voting district. If the number of tabulators listed in such notification is less than the number required under section 9-238, the town clerk shall include in such notification an explanation of the discrepancy. Each such clerk shall also file a duplicate copy of such notification with the officials who are required to provide voting tabulators in the clerk's municipality under section 9-238.

(1961, P.A. 47; P.A. 87-509, S. 9, 24; P.A. 97-154, S. 23, 27; P.A. 11-20, S. 7.)

History: P.A. 87-509 required town clerk to include in notification the total number of names on each enrollment list and total number of unaffiliated electors in the town; P.A. 97-154 required total number of names reported to Secretary of the State to be on “active” registry list, effective July 1, 1997; P.A. 11-20 eliminated requirement re reporting of number of electors, replaced “machines” with “tabulators” and made technical changes, effective May 24, 2011.



Section 9-239 - Payment for voting tabulators.

The fiscal authority in each municipality shall authorize payment of the bill incurred for the purchase or lease or other method of acquisition of an adequate number of voting tabulators incurred by the officials responsible for providing the same under the provisions of section 9-238.

(1955, S. 716d; 1957, P.A. 561, S. 2; P.A. 11-20, S. 1.)

History: Pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.



Section 9-240 - Provision of voting tabulators and booths.

The board of selectmen in each town, unless otherwise provided by law, shall provide or may authorize the registrars to provide a suitable room or rooms and voting tabulator booths for holding all elections. The interior of the booths shall be secure from outside observation. Said board shall provide for each polling place, in accordance with the requirements of section 9-238, one or more voting tabulators in complete working order, and shall preserve and keep them in repair and have the custody of the voting tabulators, and the care and custody of the furniture and equipment of the polling place, when not in use at an election.

(1949 Rev., S. 1054, 1195; 1953, S. 717d; 1957, P.A. 561, S. 3; 1967, P.A. 119, S. 3; P.A. 11-20, S. 1.)

History: 1967 act deleted provision for public notice of location of rooms and voting machine booths; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, effective May 24, 2011.

Irregularities in arranging polling place held not to invalidate election. 75 C. 53.



Section 9-240a - Periodic examination of voting tabulators.

Not more than two hundred ten days nor less than thirty days prior to each regular election for state officers, each voting tabulator to be used in the next succeeding regular election, including each additional tabulator required under section 9-238, shall be examined by the company which manufactured the same or its successor or, with the approval of the Secretary of the State, by persons skilled in the mechanics and operation of such tabulator, for the purpose of determining that such tabulator is in sound operable condition for use in such election. Arrangements for such examination shall be made by the officials responsible for providing voting tabulators under section 9-238. The company or person making such examination shall file a report with respect to each tabulator with the Secretary of the State and with such officials, indicating whether or not such tabulator is in sound operable condition. When, as a result of any such examination, a tabulator is found not to be in sound operable condition, such officials shall have such tabulator repaired, or shall provide a voting tabulator in sound operable condition to replace the tabulator found inoperable. The cost for such examination in each town shall be paid by such town. Failure to cause the examination of a voting tabulator, as herein required, shall not, of itself, prevent the use of such tabulator in any election.

(1967, P.A. 229, S. 1; 1969, P.A. 355, S. 2; P.A. 87-382, S. 21, 55; P.A. 11-20, S. 8.)

History: 1969 act deleted obsolete language and required examination of additional machines required under Sec. 9-238; P.A. 87-382 required examination of machines not more than 210 days or less than 30 days before election rather than “during the period from seven months to one month” before election; P.A. 11-20 replaced “machine” with “tabulator” and “machines” with “tabulators” and made technical changes, effective May 24, 2011.



Section 9-241 - Examination and approval of tabulators by Secretary. Subsequent alteration made by voting tabulator companies. Use of hole-punch voting tabulators prohibited. Regulations. Agreement with The University of Connecticut or Connecticut State University System.

(a) Any person owning or holding an interest in any voting tabulator, as defined in subsection (w) of section 9-1, may apply to the Secretary of the State to examine such tabulator and report on its accuracy and efficiency. The Secretary of the State shall examine the tabulator and determine whether, in the Secretary's opinion, the kind of tabulator so examined (1) meets the requirements of section 9-242, (2) can be used at elections, primaries and referenda held pursuant to this title, and (3) complies with applicable standards for electronic voting tabulators. If the Secretary of the State determines that the tabulator can be so used, such tabulator may be adopted for such use. No tabulator not so approved shall be so used. Each application shall be accompanied by a fee of one hundred dollars and the Secretary of the State shall not approve any tabulator until such fee and the expenses incurred by the Secretary in making the examination have been paid by the person making such application. Any voting tabulator company that has had its voting tabulator approved and that subsequently alters such tabulator in any way shall provide the Secretary of the State with notice of such alterations, including a description thereof and a statement of the purpose of such alterations. If any such alterations appear to materially affect the accuracy, appearance or efficiency of the tabulator, or modify the tabulator so that it can no longer be used at elections, primaries or referenda held pursuant to this title, at the discretion of the Secretary of the State, the company shall submit such alterations for inspection and approval, at its own expense, before such altered tabulators may be used. The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, concerning examination and approval of voting tabulators under this section. No voting tabulator that records votes by means of holes punched in designated voting response locations may be approved or used at any election, primary or referendum held pursuant to this title.

(b) The Secretary of the State may enter into an agreement with The University of Connecticut or a member of the Connecticut State University System to perform or assist in performing the following functions: (1) Any technical review, testing or research associated with the certification of voting equipment, (2) any technical review, testing or research associated with the decertification of voting equipment, (3) the development of standards for the use of voting equipment during any election, primary or referenda, (4) the development of standards to ensure the accuracy of voting equipment, (5) the development of standards and procedures for the security, set-up and storage of voting equipment, (6) the development of standards, procedures and oversight of post-election audits, (7) the development of standards for recanvass procedures to ensure the accuracy and reliability of any such recanvass, (8) the development of standards and procedures for the testing, security and use of an election management system, (9) the development of standards and procedures for the programming of ballots and voting equipment, (10) research and analysis of data formats for ballot programming and election-related electronic data, and (11) the development of any other standards necessary to protect the integrity of voting equipment.

(1949 Rev., S. 1190; 1953, S. 718d; P.A. 73-304; P.A. 84-319, S. 33, 49; P.A. 93-384, S. 7, 28; P.A. 03-7, S. 2; P.A. 05-235, S. 14; P.A. 07-194, S. 7; P.A. 11-20, S. 9; 11-173, S. 64.)

History: P.A. 73-304 provided for notice to secretary of the state by any voting machine company of alterations to already approved machines under certain conditions; P.A. 84-319 amended section to reflect changes made in Secs. 9-241a and 9-242; P.A. 93-384 authorized the secretary of the state to adopt regulations re examination and approval of machines, effective June 29, 1993; P.A. 03-7 prohibited use of voting machines that record votes by means of holes punched in designated locations and made technical changes, effective April 29, 2003; P.A. 05-235 inserted Subdiv. (1) and (2) designators, added Subdiv. (3) re compliance of electronic voting machines with standards adopted by Voting Technology Standards Board and made technical changes; P.A. 07-194 designated existing provisions as Subsec. (a) and added Subsec. (b) re agreement with The University of Connecticut or member of Connecticut State University system, effective July 5, 2007; P.A. 11-20 amended Subsec. (a) by replacing “machine” with “tabulator” and “machines” with “tabulators”, by deleting former Subdiv. (3) re Voting Technology Standards Board and by adding new Subdiv. (3) re compliance with applicable standards for electronic voting tabulators, effective May 24, 2011; P.A. 11-173 amended Subsec. (a) by deleting former Subdiv. (3) re Voting Technology Standards Board, effective July 13, 2011.



Section 9-242 - Voting tabulator and direct recording electronic voting tabulator construction requirements. Attribution of unknown votes for cross-endorsed candidates.

(a) A voting tabulator approved by the Secretary of the State shall be so constructed as to provide facilities for voting for the candidates of at least nine different parties or organizations. It shall permit voting in absolute secrecy. It shall be provided with a lock by means of which any illegal movement of the voting or registering mechanism is absolutely prevented. Such tabulator shall be so constructed that an elector cannot vote for a candidate or on a proposition for whom or on which the elector is not lawfully entitled to vote.

(b) It shall be so constructed as to prevent an elector from voting for more than one person for the same office, except when the elector is lawfully entitled to vote for more than one person for that office, and it shall afford the elector an opportunity to vote for only as many persons for that office as the elector is by law entitled to vote for, at the same time preventing the elector from voting for the same person twice. It shall be so constructed that all votes cast will be registered or recorded by the tabulator. In the event that a candidate is cross endorsed and an elector casts more than one vote for such candidate, such vote shall be attributed by the head moderator to the endorsing parties as provided for in this subsection. The head moderator shall (1) determine the percentage of all attributable votes the candidate received that are attributable to each endorsing party, (2) determine the number of ballots upon which an elector voted for the candidate more than once, and (3) apply the percentage determined under subdivision (1) of this subsection for an endorsing party to the total determined under subdivision (2) of this subsection. The resulting number from the calculation under subdivision (3) of this subsection shall be the number of votes the head moderator attributes to the endorsing party associated with the percentage used in the calculation under subdivision (3) of this subsection. The head moderator shall repeat the calculation in subdivision (3) of this subsection for each endorsing party. For any result under subdivision (3) of this subsection that is a fractional number, the head moderator shall round such result to the nearest whole number, provided a half number shall be rounded to the next highest whole number, and provided further that each such endorsing party with a percentage greater than zero under subdivision (1) of this subsection shall receive at least one such vote, with the remaining parties receiving a proportional reduction in votes, if necessary. If any vote remains that can not be evenly attributed to such parties, such vote shall be attributed to the endorsing party with the most votes.

(c) Notwithstanding the provisions of subsection (b) of this section, the Secretary of the State may approve a voting tabulator which requires the elector in the polls to place the elector's ballot into the recording device and which meets the voluntary performance and test standards for voting systems adopted by (1) the Federal Election Commission on January 25, 1990, as amended from time to time, or (2) the Election Assistance Commission pursuant to the Help America Vote Act of 2002, P.L. 107-252, 42 USC 15481-85, as amended from time to time, whichever standards are most current at the time of the Secretary of the State's approval, and regulations which the Secretary of the State may adopt in accordance with the provisions of chapter 54, provided the voting tabulator shall (A) warn the elector of overvotes, (B) not record overvotes, and (C) not record more than one vote of an elector for the same person for an office. In the event that a candidate is cross endorsed and an elector casts more than one vote for such candidate, such vote shall be attributed by the head moderator to the endorsing parties as provided for in this subsection. The head moderator shall (i) determine the percentage of all attributable votes the candidate received that are attributable to each endorsing party, (ii) determine the number of ballots upon which an elector voted for the candidate more than once, and (iii) apply the percentage determined under subparagraph (C)(i) of this subsection for an endorsing party to the total determined under subparagraph (C)(ii) of this subsection. The resulting number from the calculation under subparagraph (C)(iii) of this subsection shall be the number of votes the head moderator attributes to the endorsing party associated with the percentage used in the calculation under subparagraph (C)(iii) of this subsection. The head moderator shall repeat the calculation in subparagraph (C)(iii) of this subsection for each endorsing party. For any result under subparagraph (C)(iii) of this subsection that is a fractional number, the head moderator shall round such result to the nearest whole number, provided a half number shall be rounded to the next highest whole number, and provided further that each such endorsing party with a percentage greater than zero under subparagraph (C)(i) of this subsection shall receive at least one such vote, with the remaining parties receiving a proportional reduction in votes, if necessary. If any vote remains that can not be evenly attributed to such parties, such vote shall be attributed to the endorsing party with the most votes.

(d) Any direct recording electronic voting tabulator approved by the Secretary of the State for an election or primary held on or after July 1, 2005, shall be so constructed as to:

(1) (A) Contemporaneously produce an individual, permanent, paper record containing all of the elector's selections of ballot preferences for candidates and questions or proposals, if any, prior to the elector's casting a ballot, as set forth in this subsection, and (B) produce at any time after the close of the polls a voting tabulator generated, individual, permanent, paper record of each such elector's selections of ballot preferences for candidates and questions or proposals, if any. Both the contemporaneously produced paper record and the voting tabulator generated paper record of each elector's selections of ballot preferences shall include a voting tabulator generated unique identifier that can be matched against each other and which preserves the secrecy of the elector's ballot as set forth in subdivision (4) of this subsection;

(2) Provide each elector with an opportunity to verify that the contemporaneously produced, individual, permanent, paper record accurately conforms to such elector's selection of ballot preferences, as reflected on the electronic summary screen, and to hear, if desired, an audio description of such electronic summary screen, for the purpose of having an opportunity to make any corrections or changes prior to casting the ballot. If an elector makes corrections or changes prior to casting the ballot, the voting tabulator shall void such contemporaneously produced paper record, contemporaneously produce another paper record containing such corrections or changes and provide the elector with another opportunity to verify ballot preferences in accordance with the provisions of this subdivision. As used in this section, “electronic summary screen” means a screen generated by a direct recording electronic voting tabulator that displays a summary of an elector's selections of ballot preferences for candidates and questions or proposals, if any, at an election or primary;

(3) Provide that a ballot shall be deemed cast on the voting tabulator at the time that an elector's contemporaneously produced, individual, permanent, voter-verified paper record, containing all of the elector's final selections of ballot preferences, is (A) deposited inside a receptacle designed to store all such paper records produced by such voting tabulator on the day of the election or primary, and (B) the elector's selection of ballot preferences is simultaneously electronically recorded inside the voting tabulator for the purpose of (i) being electronically tabulated immediately after the polls are closed on the day of the election or primary, and (ii) producing, on such other day as required under section 9-242b, a voting tabulator generated, individual, permanent, paper record of each such elector's selections of ballot preferences for candidates and questions or proposals, if any;

(4) Except as otherwise provided in subdivision (1) of section 9-242b, secure the secrecy of each such elector's ballot by making it impossible for any other individual to identify the elector in relationship to such elector's selection of ballot preferences at the time that the elector (A) selects ballot preferences; (B) verifies the accuracy of the electronic summary screen by comparing it to the contemporaneously produced, individual, permanent, paper record or the audio description of such electronic summary screen, prior to casting a ballot; (C) makes corrections or changes by reselecting ballot preferences and verifies the accuracy of such preferences in accordance with the provisions of subdivision (2) of this subsection prior to casting a ballot; and (D) casts the ballot; and at the time that all electors' ballots are canvassed, recanvassed or otherwise tallied to produce a final count of the vote for candidates and questions or proposals, if any, whether through the electronic vote tabulation process or through the manual count process of each elector's contemporaneously produced, individual, permanent, voter-verified paper record, as set forth in section 9-242b; and

(5) (A) Be accessible to blind or visually impaired persons by providing each elector, if desired by the elector, an audio description of the contemporaneously produced individual, permanent, paper record containing all of the elector's selections of ballot preferences, in addition to an audio description of the electronic summary screen and comply with such additional standards of accessibility included in regulations that the Secretary of the State may adopt in accordance with the provisions of chapter 54.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, on or before June 30, 2007, the Secretary of the State may approve an electronic voting tabulator that does not comply with the provisions of said subparagraph if (i) the Secretary determines that there are no electronic voting tabulators available for purchase or lease at the time of such approval that are capable of complying with said subparagraph (A), (ii) the electronic voting tabulator complies with the provisions of subdivisions (1) to (4), inclusive, of this subsection, and (iii) the person applying to the Secretary for approval of the electronic voting tabulator agrees to include a provision in any contract for the sale or lease of such voting tabulators that requires such person, upon notification by the Secretary that modifications to such tabulators that would bring the tabulators into compliance with said subparagraph (A) are available, to (I) so modify any electronic voting tabulators previously sold or leased under such contract in order to comply with said subparagraph (A), and (II) provide that any electronic voting tabulators sold or leased after receipt of such notice comply with said subparagraph (A). No voting tabulator approved under this subparagraph shall be used on or after July 1, 2007, unless it has been modified to comply with the provisions of subparagraph (A) of this subdivision.

(1949 Rev., S. 1191; 1953, S. 719d; 1957, P.A. 561, S. 4; 1967, P.A. 893; P.A. 84-319, S. 35, 49; P.A. 87-382, S. 22, 55; P.A. 93-384, S. 17; P.A. 05-188, S. 7; 05-235, S. 29; P.A. 11-20, S. 10; 11-173, S. 39.)

History: 1967 act provided that voting machines be so constructed that an elector, at his option, may vote for an individual either after operating the straight ticket device or without first operating such device, deleted provision for machines to have bells connected with straight ticket device so as to ring when such device is operated and deleted provision concerning capability of adjustment for use in primaries to permit voting for individuals without first operating a straight ticket device; P.A. 84-319 required approved machines to provide facilities for voting for at least nine parties' candidates, rather than seven, and eliminated requirement that curtain levers have bell attached; P.A. 87-382 repealed provisions re straight ticket device; P.A. 93-384 divided existing section into Subsecs., moved requirement that voting machine be provided with a lock from Subsec. (b) to Subsec. (a) and added Subsec. (c) re approval of machine which requires elector to place ballot into recording device; P.A. 05-188 amended Subsec. (c) by adding new Subdiv. (2) re compliance with standards adopted by the Election Assistance Commission pursuant to the Help America Vote Act and making conforming and technical changes, and added Subsec. (d) re construction requirements for direct recording electronic voting machines, effective July 1, 2005; P.A. 05-235 amended Subsec. (d)(5)(A) by adding requirement that direct recording electronic voting machines comply with standards of accessibility included in regulations that Secretary of the State may adopt, and amended Subsec. (d)(5)(B) by applying existing provisions “on or before June 30, 2007,” and prohibiting a voting machine approved under Subsec. (d)(5)(B) from being used on or after July 1, 2007, unless modified to comply with Subsec. (d)(5)(A), effective July 8, 2005; P.A. 11-20 replaced “machine” with “tabulator” and “machines” with “tabulators” and made technical changes, effective May 24, 2011; P.A. 11-173 amended Subsecs. (b) and (c) by adding provisions re attribution of votes for cross-endorsed candidates, and replaced references to machines with references to tabulators and made technical changes throughout, effective July 13, 2011.



Section 9-242a - Regulations concerning use of voting machines.

Notwithstanding any provision of the general statutes to the contrary, in the event that the Secretary of the State approves for use, in the manner provided by section 9-241, a kind of voting machine not so approved on January 1, 1985, said secretary shall adopt such regulations as may be necessary for the use of such machine, including but not limited to regulations for adjustment of such machine in preparation for voting, process of voting, canvass of votes cast, and certifications.

(P.A. 84-319, S. 34, 49.)



Section 9-242b - Procedures for use of direct recording electronic voting tabulators.

The following procedures shall apply to any election or primary in which one or more direct recording electronic voting tabulators are used:

(1) Any elector who requires assistance by reason of blindness, disability, or inability to read or write shall have the right to request assistance inside the voting booth by a person of the elector's choice in accordance with 42 USC 1973aa-6, as amended from time to time, or section 9-264.

(2) A canvass of the votes shall take place inside the polling place immediately following the close of the polls on the day of the election or primary in accordance with the requirements of chapter 148. With respect to direct recording electronic voting tabulators, any such canvass shall be an electronic vote tabulation of all of the votes cast on each such voting tabulator for each candidate and question or proposal, and the moderator shall attach a printout of such electronic vote tabulation to the tally sheets. The moderator shall then add together all of the votes recorded on each voting tabulator in use at the polling place, whether or not such voting tabulators were direct recording electronic voting tabulators, to produce a cumulative count within the polling place of all candidates and any questions or proposals appearing on the ballot in the election or primary. Any member of the public shall have a right to be present in the polling place to observe the canvass of the votes beginning as soon as the polls are declared closed by the moderator and continuing throughout the canvass of the votes of each voting tabulator until the final canvass of all of the votes cast on all of the voting tabulators in use in the polling place are added together for each candidate and question or proposal and publicly announced and declared by the moderator.

(3) If a recanvass of the votes is required pursuant to chapter 148, the recanvass officials shall, in addition to the other requirements of said chapter, conduct a manual tally of the individual, permanent, voter-verified, paper records contemporaneously produced by each direct recording electronic voting tabulator used within the geographical jurisdiction that is subject to such recanvass. The manual tally conducted for the recanvass shall be limited to the particular candidates and questions or proposals that are subject to recanvass. If the manual tabulation of such contemporaneously produced paper records does not reconcile with the electronic vote tabulation of a particular direct recording electronic voting tabulator or tabulators, such contemporaneously produced paper records shall be considered the true and correct record of each elector's vote on such electronic voting tabulator or tabulators and shall be used as the official record for purposes of declaring the official election results or for purposes of any subsequent recanvass, tally or election contest conducted pursuant to chapters 148 to 153, inclusive. If any of the contemporaneously produced individual, permanent, voter-verified paper records are found to have been damaged in such manner as they are unable to be manually tallied with respect to the ballot positions that are the subject of the recanvass, each such damaged record shall be matched against the voting tabulator generated, individual, permanent, paper record produced by the voting tabulator bearing the identical tabulator-generated unique identifier as the damaged record and, in such instance, shall be substituted as the official record for purposes of determining the final election results or for purposes of any subsequent recanvass, tally or election contest.

(4) Notwithstanding the provisions of section 9-311, the Secretary of the State may order a discrepancy recanvass under said section of the returns of an election or a primary for a district office, a state office or the office of elector of President and Vice-President of the United States, if the Secretary has reason to believe that discrepancies may have occurred that could affect the outcome of the election or primary. Any such discrepancy recanvass may be conducted of the returns in any or all voting districts in (A) the district in which an election or primary is held, in the case of an election or primary for a district office, or (B) the state, in the case of an election or primary for a state office or the office of elector of President and Vice-President of the United States or a presidential preference primary, whichever is applicable. As used in this subdivision, “district office” and “state office” have the same meanings as provided in section 9-372.

(5) Not later than five business days after each election in which a direct recording electronic voting tabulator is used, the registrars of voters or their designees, representing at least two political parties, shall conduct a manual audit of the votes recorded on at least (A) two direct recording electronic voting tabulators used in each assembly district, or (B) a number of direct recording electronic voting tabulators equal to fifty per cent of the number of voting districts in the municipality, whichever is less. Not later than five business days after a primary in which a direct recording electronic voting tabulator is used, the registrar of voters of the party holding the primary shall conduct such a manual audit by designating two or more individuals, one of whom may be the registrar, representing at least two candidates in the primary. The tabulators audited under this subdivision shall be selected in a random drawing that is announced in advance to the public and is open to the public. All direct recording electronic voting tabulators used within an assembly district shall have an equal chance of being selected for the audit. The Secretary of the State shall determine and publicly announce the method of conducting the random drawing, before the election. The manual audit shall consist of a manual tabulation of the contemporaneously produced, individual, permanent, voter-verified, paper records produced by each voting tabulator subject to the audit and a comparison of such count, with respect to all candidates and any questions or proposals appearing on the ballot, with the electronic vote tabulation reported for such voting tabulator on the day of the election or primary. Such audit shall not be required if a recanvass has been, or will be, conducted on the voting tabulator. Such manual audit shall be noticed in advance and be open to public observation. A reconciliation sheet, on a form prescribed by the Secretary of the State, that reports and compares the manual and electronic vote tabulations of each candidate and question or proposal on each such voting tabulator, along with any discrepancies, shall be prepared by the audit officials, signed and forthwith filed with the town clerk of the municipality and the Secretary of the State. If any contemporaneously produced, individual, permanent, voter-verified, paper record is found to have been damaged, the same procedures described in subdivision (3) of this section for substituting such record with the voting tabulator generated, individual, permanent, paper record produced by the voting tabulator bearing the identical tabulator generated unique identifier as the damaged record shall apply and be utilized by the audit officials to complete the reconciliation. The reconciliation sheet shall be open to public inspection and may be used as prima facie evidence of a discrepancy in any contest arising pursuant to chapter 149. If the audit officials are unable to reconcile the manual count with the electronic vote tabulation and discrepancies, the Secretary of the State shall conduct such further investigation of the voting tabulator malfunction as may be necessary for the purpose of reviewing whether or not to decertify the voting tabulator or tabulators and may order a recanvass in accordance with the provisions of subdivision (4) of this section.

(6) The individual, permanent, voter-verified, paper records contemporaneously produced by any direct recording electronic voting tabulator in use at an election or primary held on or after July 1, 2005, shall be carefully preserved and returned in their designated receptacle in accordance with the requirements of section 9-266 or 9-310, whichever is applicable, and may not be opened or destroyed, except during recanvass or manual audit as set forth in this section, for one hundred eighty days following an election or primary that does not include a federal office, pursuant to section 9-310, or for twenty-two months following an election or primary involving a federal office, pursuant to 42 USC 1974, as amended from time to time.

(7) Nothing in this section shall preclude any candidate or elector from seeking additional remedies pursuant to chapter 149.

(8) After an election or primary, any voting tabulator may be kept locked for a period longer than that prescribed by sections 9-266, 9-310 and 9-447, if such an extended period is ordered by either a court of competent jurisdiction or the State Elections Enforcement Commission. Either the court or said commission may order an audit of such voting tabulators to be conducted by such persons as the court or said commission may designate.

(P.A. 05-188, S. 8; 05-235, S. 30; P.A. 11-20, S. 11.)

History: P.A. 05-188 effective July 1, 2005; P.A. 05-235 amended Subdiv. (5) by inserting Subpara. (A) designator and adding Subpara. (B) re alternative determination of number of voting machines to be audited, effective July 8, 2005; P.A. 11-20 replaced “machine” with “tabulator”, “machines” with “tabulators” and “machine-generated” with “tabulator-generated” and, in Subdiv. (6), deleted reference to Sec. 9-302, effective May 24, 2011.



Section 9-242c - Voting Technology Standards Board.

Section 9-242c is repealed, effective May 24, 2011.

(P.A. 05-235, S. 13; P.A. 11-20, S. 39; 11-173, S. 69.)



Section 9-243 - Mechanics. Instruction and certification by the Secretary of the State.

Section 9-243 is repealed, effective May 24, 2011.

(1949 Rev., S. 1197; 1953, S. 720d; 1957, P.A. 561, S. 5; 1959, P.A. 487, S. 1; 1969, P.A. 355, S. 3; P.A. 80-215, S. 5; P.A. 81-467, S. 4, 8; P.A. 82-426, S. 6, 14; 82-472, S. 27, 183; P.A. 87-472, S. 12; P.A. 94-203, S. 7, 12; P.A. 11-20, S. 39.)



Section 9-244 - Inspection by party watchers, party chairpersons, candidates and officials.

(a) Such registrars of voters shall give written notice to the chairpersons of the town committees of the political parties of the day and place a registrar or registrars will begin the preparation, test voting and sealing of the tabulators for the election, including any additional tabulators required under section 9-238. Such notice shall be given at least one day before the work on the preparation of such tabulators begins.

(b) Each such chairperson and any candidate for an office appearing on the ballot may be present, or may designate a watcher who may be present, during the preparation of such tabulators, but such chairpersons, candidates and watchers shall not interfere with, or assist in, the preparation of the tabulators.

(c) After the registrar or registrars have prepared the tabulators, the registrars of voters, or their designees, shall test and seal such tabulators for use in the election. The chairpersons of the town committees of the political parties and any candidate for an office appearing on the ballot may also be present, or may designate a watcher who may be present, during the testing and sealing, but such chairpersons, candidates and watchers shall not interfere with the testing or sealing. All such persons who are present for the testing and sealing of the tabulators shall file a written report, as provided in section 9-245, certifying (1) to the numbers of the tabulators, (2) as to whether all the candidate and question counters are set at zero (000), (3) as to the numbers registered on the protective counters, if provided, and the numbers on the seals, (4) that the ballot is properly prepared, and (5) that the tabulators have been test-voted and found to be working properly.

(1949 Rev., S. 1197; 1953, S. 721d; 1957, P.A. 561, S. 6; 1959, P.A. 487, S. 2; 1969, P.A. 355, S. 4; 694, S. 10; P.A. 88-48, S. 1, 5; P.A. 98-67, S. 7, 10; P.A. 11-173, S. 15.)

History: 1959 act provided for registrars, rather than selectmen, wardens and mayors, to give notice to town committee chairmen; 1969 acts provided for the chairman rather than the committee to designate a watcher and added reference to additional machines; P.A. 88-48 allowed party chairman to be present for preparation of machines and any candidate to either be present or to designate a watcher and required any chairmen and candidates who are present to file report; P.A. 98-67 divided section into Subsecs., reordered provisions, amended Subsec. (a) to include test voting and sealing in notice, amended Subsec. (b) to prohibit chairpersons, candidates and watchers from assisting in preparation of machines and amended Subsec. (c) by adding provisions concerning testing and sealing of machines, requiring report to be filed by persons present for testing and sealing the machines instead of by persons present for preparation of the machines, and adding to the items to be certified in written report, effective July 1, 1998; P.A. 11-173 amended Subsecs. (a) and (c) by replacing “mechanic or mechanics” with “registrar or registrars”, amended Subsec. (c) by replacing language re mechanics with language re testing and sealing of tabulators, by eliminating Subdiv. (1) and (2) designators and redesignating existing Subparas. (A) to (E) as Subdivs. (1) to (5), replacing “ballot labels” with “ballot” and replacing reference to label placed on machine with language re preparation of ballot, and replaced “machines” with “tabulators” and made technical changes throughout, effective July 13, 2011.



Section 9-245 - Filing of reports.

The reports of the registrars of voters, provided for under section 9-246, and the report provided for under subsection (c) of section 9-244, shall be filed with the municipal clerk and shall be kept by the municipal clerk for at least sixty days after the election for which the tabulators were so prepared.

(1949 Rev., S. 1197; 1953, S. 722d; 1957, P.A. 561, S. 7; P.A. 87-382, S. 23, 55; P.A. 88-48, S. 2, 5; P.A. 98-67, S. 8, 10; P.A. 11-20, S. 12.)

History: P.A. 87-382 substituted “sixty days” for “two months”; P.A. 88-48 added party chairmen and candidates to report requirements; P.A. 98-67 made technical changes, effective July 1, 1998; P.A. 11-20 replaced “mechanics” with “registrars of voters” and “machines” with “tabulators”, effective May 24, 2011.



Section 9-246 - Duties of registrars re condition of tabulators. Repairs made on election day. Required reports.

(a) The registrar or registrars shall file a written report of the condition of each tabulator certifying that (1) they have prepared the tabulators, (2) all the counters are set at zero (000), (3) the ballot is properly prepared, (4) the tabulator has been properly adjusted according to the ballots, and (5) each tabulator is otherwise in readiness for the election. This report shall include the number of each tabulator and a statement of any defects or features of the tabulator that need attention or correction. The registrar or registrars shall also place upon each of the tabulators a numbered seal, secured in such a way that, before any movement of the registering or voting mechanism can be effected, such seal will be destroyed or broken. All voting tabulators shall be transferred to the polling places in charge of an elector authorized by the registrars of voters under whose direction the voting tabulators are to be prepared, as provided in section 9-240a; and such elector shall certify to their delivery in good order. Additional tabulators required under section 9-238 shall be so located by the registrars of voters as to be available for immediate transfer to the polling places within the municipality. The registrar or registrars shall have custody of the keys of the voting tabulators.

(b) The registrar or registrars shall file a written report detailing any repairs made to a tabulator on the day of an election. This report shall certify (1) the number of the tabulator, (2) the time when the problem occurred, (3) a summary description of the work performed, and (4) that no repairs were made to the tabulator, after any vote was cast on the day of an election, that would affect the manner in which votes were recorded on the tabulator.

(1949 Rev., S. 1197; 1953, S. 723d; 1957, P.A. 561, S. 8; 1959, P.A. 487, S. 3; 1969, P.A. 355, S. 5; P.A. 83-475, S. 19, 43; P.A. 04-113, S. 6; P.A. 11-173, S. 54.)

History: 1959 act provided for registrars rather than selectmen, wardens and mayors to appoint the elector in charge of transferring the voting machines to the polling places; 1969 act provided that additional machines be located so as to be available for immediate transfer, effective with respect to all elections held on or after January 1, 1970; P.A. 83-475 added Subsec. (b) requiring report re election day repairs; P.A. 04-113 added Subsec. (b)(4) re certification that no repairs were made to machine that would affect recording of votes, effective May 21, 2004; P.A. 11-173 amended Subsec. (a) by replacing “grouping mechanism” with “tabulator” and “ballot labels are” with “ballot is” and by deleting “metal” re seal and language re the return of machine keys to clerk, and replaced references to mechanics with references to registrars and references to machines with references to tabulators and made technical changes throughout, effective July 13, 2011.



Section 9-247 - Preparation of tabulators.

The registrars of voters shall, before the day of the election, cause test ballots to be inserted in each tabulator to ensure that each tabulator is prepared and read and cause each other voting system approved by the Secretary of the State for use in the election, including, but not limited to, voting devices equipped for individuals with disabilities that comply with the provisions of the Help America Vote Act, P.L. 107-25, as amended from time to time, to be put in order in every way and set and adjust the same so that it shall be ready for use in voting when delivered at the polling place. Such registrars of voters shall cause each voting system to be in order and set and adjusted, to be delivered at the polling place, together with all necessary furniture and appliances that go with the same, at the room where the election is to be held, and to be tested and operable not later than one hour prior to the opening of the polling place.

(1949 Rev., S. 1203; 1953, S. 724d; 1957, P.A. 561, S. 9; 1969, P.A. 694, S. 11; P.A. 80-281, S. 13, 31; P.A. 11-20, S. 34; 11-173, S. 37.)

History: 1969 act deleted “the official or officials ...” and substituted “registrars of voters” as having cognizance of preparation of machines; P.A. 80-281 required that each voting machine contain a pencil for write-in use; P.A. 11-20 deleted provisions re mechanics and pencil, replaced references to machine with references to tabulator or polling place and replaced “ballot labels” with “ballot”, effective May 24, 2011; P.A. 11-173 replaced language re mechanics and machines with language re test ballots and preparation of tabulators, changed deadline for delivery and set-up of machines not later than six o'clock the day preceding the election to deadline for voting systems to be tested and operable one hour prior to opening of the polling place, and made technical changes, effective July 13, 2011.



Section 9-247a - Candidates, immediate family members and associated business entities prohibited from transporting, preparing, repairing or maintaining voting tabulator. Exception.

No candidate, as defined in section 9-601, member of the immediate family, as defined in section 1-79, of a candidate or business entity that a candidate or member of the candidate's immediate family is an employee, director, officer, owner, limited or general partner or member of in any capacity shall transport, prepare, repair or maintain a voting tabulator. No provision of this section shall prohibit a member of the immediate family of a candidate from serving as a moderator.

(P.A. 93-384, S. 15; P.A. 94-203, S. 2, 12; P.A. 11-20, S. 1; 11-173, S. 13.)

History: P.A. 94-203 added Subdiv. (2) allowing candidate for registrar or immediate family member of such a candidate to serve as voting machine mechanic and made a technical change, effective July 1, 1994; P.A. 11-173 added prohibition re business entity, deleted former Subdiv. (2) re exception for mechanics, replaced “machine” with “tabulator” and made a technical change, effective July 13, 2011.



Section 9-248 - Furnishing of supplies.

When a voting tabulator is purchased or leased or otherwise provided for use in any municipality, the Secretary of the State shall prepare or approve samples of the following printed matter and supplies and shall furnish one of each to the officials of such municipality who have so provided such tabulator in accordance with the provisions of section 9-238: (1) Directions for testing and preparing the voting tabulators for the election; (2) one certificate on which the registrars of voters can certify that they have properly tested and prepared the tabulator for the election; (3) one certificate on which some person other than the registrars of voters who prepared the tabulator can certify that the tabulator has been examined and found to have been properly prepared for the election; (4) one certificate on which can be certified that party watchers have witnessed the testing and preparing of the tabulators; (5) one certificate that the tabulators have been delivered to polling places in good order; (6) one card for each polling place, stating the penalty for tampering with or injuring a voting tabulator; (7) two seals for sealing the tabulator; and (8) a report of an inspection of the tabulators by the moderator, registrars and checkers, which inspection shall be made before the opening of the polls. The registrars of voters shall, for each election, prepare and furnish said supplies for each voting tabulator, in conformity with said samples. The registrars of voters shall also prepare and furnish to the election officials tally and return blanks in such manner as may be directed by the Secretary of the State, except that all blanks furnished by said Secretary throughout the state shall be uniform in their printing.

(1949 Rev., S. 1197, 1202; 1953, S. 725d; 1957, P.A. 561, S. 10; P.A. 11-20, S. 13.)

History: P.A. 11-20 replaced “machine” with “tabulator”, “machines” with “tabulators”, “mechanic” with “registrars of voters” and “municipal clerk” with “registrars of voters”, deleted former Subdivs. (8) and (9) re machine keys and former Subdiv. (10) re identifying information of mechanic, redesignated existing Subdiv. (11) as Subdiv. (8) and eliminated requirement that return blanks contain names of all candidates, effective May 24, 2011.



Section 9-249 - Instruction of election officials.

(a) Before each election, the registrars of voters and the certified head moderator shall instruct the election officials. Any provision of the general statutes or of any special act to the contrary notwithstanding, election officials shall be appointed at least twenty days before the election except as provided in section 9-229. The registrars of voters and the certified head moderator shall instruct each election official who is to serve in a voting district in which a voting tabulator is to be used in the use of the tabulator and the election official’s duties in connection therewith, and for the purpose of giving such instruction, such instructors shall call such meeting or meetings of the election officials as are necessary. Such instructors shall, without delay, file a report in the office of the municipal clerk and with the Secretary of the State, (1) stating that they have instructed the election officials named in the report and the time and place where such instruction was given, and (2) containing a signed statement from each such election official acknowledging that the official has received such instruction.

(b) The election officials of such voting districts shall attend the elections training program developed under subdivision (1) of subsection (d) of section 9-192a and any other meeting or meetings as are called for the purpose of receiving such instructions concerning their duties as are necessary for the proper conduct of the election.

(c) Each election official who qualifies for and serves in the election shall be paid not less than one dollar for the time spent in receiving such instruction, in the same manner and at the same time as the official is paid for the official’s services on election day.

(d) No election official shall serve in any election unless the official has received such instruction and is fully qualified to perform the official’s duties in connection with the election, but this shall not prevent the appointment of an election official to fill a vacancy in an emergency.

(1949 Rev., S. 1202; 1953, S. 726d; 1957, P.A. 561, S. 11; 1959, P.A. 551; 1963, P.A. 318, S. 3; P.A. 77-245, S. 6; P.A. 81-467, S. 5, 8; P.A. 05-235, S. 21; P.A. 06-137, S. 8; P.A. 11-20, S. 14; 11-173, S. 38; P.A. 15-224, S. 32.)

History: 1959 act placed responsibility for instructing election officials in municipal clerk, registrars, and mechanic rather than in board of selectmen; 1963 act eliminated the requirement of giving a certificate to qualified election officials and provided for filing a report re the instructions in the town clerk’s office; P.A. 77-245 changed “town clerk” to “municipal clerk”; P.A. 81-467 added reference to “certified” moderators and mechanics and required that election officials be appointed at least 20, rather than 10, days before election except as provided in Sec. 9-229; P.A. 05-235 divided section into Subsecs. (a) to (d), amended Subsec. (a) to require instructors to file report with Secretary of the State and to require that report contain signed statements from election officials acknowledging receipt of instruction, amended Subsec. (b) to require election officials to attend training program developed under Sec. 9-192a(c)(1), made technical changes in Subsec. (c) and amended Subsec. (d) by substituting “unless the official” for “at which a voting machine is used unless he” and making technical changes, effective July 1, 2005; P.A. 06-137 amended Subsec. (a) to eliminate requirement that the municipal clerk instruct election officials, effective June 6, 2006; P.A. 11-20 amended Subsec. (a) by deleting references to “certified mechanic”, replacing “machine” with “tabulator” and making a technical change, effective May 24, 2011; P.A. 11-173 amended Subsec. (a) by deleting references to “certified mechanic”, replacing “machine” with “tabulator”, adding “head” re moderator and making technical changes, effective July 13, 2011; P.A. 15-224 amended Subsec. (b) to replace reference to Sec. 9-192a(c)(1) with reference to Sec. 9-192a(d)(1), effective July 7, 2015.



Section 9-249a - Order of parties on ballots.

(a) The names of the parties shall be arranged on the ballots in the following order:

(1) The party whose candidate for Governor polled the highest number of votes in the last-preceding election;

(2) Other parties who had candidates for Governor in the last-preceding election, in descending order, according to the number of votes polled for each such candidate;

(3) Minor parties who had no candidate for Governor in the last-preceding election;

(4) Petitioning candidates with party designation whose names are contained in petitions approved pursuant to section 9-453o; and

(5) Petitioning candidates with no party designation whose names are contained in petitions approved pursuant to section 9-453o.

(b) Within each of subdivisions (3) and (4) of subsection (a) of this section, the following rules shall apply in the following order:

(1) Precedence shall be given to the party any of whose candidates seeks an office representing more people than are represented by any office sought by any candidate of any other party;

(2) A party having prior sequence of office as set forth in section 9-251 shall be given precedence; and

(3) Parties shall be listed in alphabetical order.

(c) Within subdivision (5) of subsection (a) of this section, candidates shall be listed according to the provisions of section 9-453r.

(P.A. 76-159, S. 1; P.A. 87-382, S. 24, 55; P.A. 10-32, S. 24; P.A. 11-20, S. 15.)

History: P.A. 87-382 deleted Subsec. (a)(3) re major parties who had no candidate for governor in the last-preceding election, and renumbered the remaining Subdivs. accordingly; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 11-20 replaced “machines” with “ballots” in Subsec. (a), effective May 24, 2011.

The party whose candidate for governor polled the highest number of votes on that party's line shall be given precedence on the ballot in the subsequent general election. 307 C. 470.



Section 9-249b - Arrangement of ballots when more than nine party designations and petitioning candidate rows.

(a) If, after applying the provisions of sections 9-249a and 9-453r, the number of party designations and petitioning candidate rows on the ballot exceeds nine, the Secretary of the State may authorize (1) two or more party designations and petitioning candidates to appear on the same row of the ballot, beginning with the ninth row on the ballot and, if necessary, then moving up one or more rows, (2) that an office take two or more columns on the ballot, and (3) that the party designation, or an abbreviation of it, be repeated on the ballot.

(b) Notwithstanding any provision of section 9-135a to the contrary, the secretary may prescribe that the provisions of subsection (a) of this section shall not apply to the absentee ballot.

(May Sp. Sess. P.A. 92-1, S. 3, 7; P.A. 11-20, S. 16.)

History: P.A. 11-20 replaced “voting machines” with “ballot” in Subsec. (a), effective May 24, 2011.



Section 9-250 - Form of ballots.

Ballots shall be printed in plain clear type and on material of such size as will fit the tabulator, and shall be furnished by the registrar of voters. The size and style of the type used to print the name of a political party on a ballot shall be identical with the size and style of the type used to print the names of all other political parties appearing on such ballot. The name of each major party candidate for a municipal office, as defined in section 9-372, except for the municipal offices of state senator and state representative, shall appear on the ballot as authorized by each candidate. The name of each major party candidate for a state or district office, as defined in section 9-372, or for the municipal office of state senator or state representative shall appear on the ballot as it appears on the certificate or statement of consent filed under section 9-388, subsection (b) of section 9-391, or section 9-400 or 9-409. The name of each minor party candidate shall appear on the ballot as authorized by each candidate. The name of each nominating petition candidate shall appear on the ballot as it is verified by the town clerk on the application filed under section 9-453b. The size and style of the type used to print the name of a candidate on a ballot shall be identical with the size and style of the type used to print the names of all other candidates appearing on such ballot. Such ballot shall contain the names of the offices and the names of the candidates arranged thereon. The names of the political parties and party designations shall be arranged on the ballots and followed by the word “party”, either in columns or horizontal rows as set forth in section 9-249a, immediately adjacent to the column or row occupied by the candidate or candidates of such political party or organization. The ballot shall be printed in such manner as to indicate how many candidates the elector may vote for each office, provided in the case of a town adopting the provisions of section 9-204a, such ballot shall indicate the maximum number of candidates who may be elected to such office from any party. If two or more candidates are to be elected to the same office for different terms, the term for which each is nominated shall be printed on the official ballot as a part of the title of the office. If, at any election, one candidate is to be elected for a full term and another to fill a vacancy, the official ballot containing the names of the candidates in the foregoing order shall, as a part of the title of the office, designate the term which such candidates are severally nominated to fill. No column, under the name of any political party or independent organization, shall be printed on any official ballot, which contains more candidates for any office than the number for which an elector may vote for that office.

(1949 Rev., S. 1039, 1042, 1063, 1199; 1953, S. 727d; 1957, P.A. 561, S. 12; P.A. 76-159, S. 2; P.A. 82-247, S. 8; P.A. 83-475, S. 20, 43; P.A. 87-382, S. 25, 55; P.A. 07-194, S. 19; P.A. 11-173, S. 14; P.A. 13-180, S. 40; P.A. 15-224, S. 19.)

History: P.A. 76-159 deleted provision for secretary of the state to determine positions of political parties on the ballot, referring instead to new Sec. 9-249a and added provision that under certain circumstances the ballot label shall indicate the maximum number of candidates who may be elected to such office from any party; P.A. 82-247 added requirement that voting machine pointer over position where no candidates name appears be locked; P.A. 83-475 added requirement that candidate’s name appear on ballot in same form as on voter registry list except as provided in Sec. 9-42a; P.A. 87-382 required names of certain candidates to appear on ballot label as they appear on certificate or statement of consent, clarified procedure for determining how names of other candidates appear on ballot label and required names of political parties and party designations to be immediately adjacent to column or row occupied by candidate or candidates of such political party or organization; P.A. 07-194 changed “ballot label” to “ballot”, deleted provision re locking of machine pointer over each position where no candidate’s name appears and made conforming changes; P.A. 11-173 eliminated requirement that ballots be in black ink on clear white material and replaced language re form of ballot when 2 or more candidates are to be elected to same office with language requiring that ballot indicate how many candidates elector may vote for each office, effective July 13, 2011; P.A. 13-180 added requirement that party designations be followed by the word “party”, effective June 18, 2013; P.A. 15-224 replaced provisions re name of candidate to appear on ballot as it appears on registry list with provisions re name of candidate to appear on ballot as authorized by candidate, effective July 7, 2015.



Section 9-250a - Blank space where party fails to nominate.

When a political party has failed to nominate a candidate for any office for which it is entitled to make such nomination, the space on the ballot in which the name of the party's candidate would appear shall be left blank.

(1963, P.A. 198; P.A. 11-20, S. 1.)

History: Pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.



Section 9-251 - Order of office on ballots.

In the preparation of ballots for use at a state election, precedence shall be given to the offices to be voted for at such election in the following descending order: Presidential electors, Governor and Lieutenant Governor, United States senator, representative in Congress, state senator, state representative, Secretary of the State, Treasurer, Comptroller, Attorney General and judge of probate. In the preparation of ballots for use at a municipal election, unless otherwise provided by law, the order of the offices shall be as prescribed by the Secretary of the State, which order, so far as practicable, shall be uniform throughout the state.

(1953, 1955, S. 728d; 1963, P.A. 401, S. 2; April, 1964, P.A. 2, S. 3; 1971, P.A. 576; P.A. 73-577; P.A. 74-109, S. 5, 11; P.A. 00-99, S. 28, 154; P.A. 11-20, S. 1.)

History: 1963 act provided for pairing of governor and lieutenant governor on ballot label; 1964 act deleted representative-at-large; 1971 act changed order of precedence so that state senator and state representative follow representative in congress in that order; P.A. 73-577 changed order of precedence so that secretary of the state, treasurer, comptroller and attorney general follow state representative in that order; P.A. 74-109 deleted justices of the peace, effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; pursuant to P.A. 11-20, “ballot labels” was changed editorially by the Revisors to “ballots”, effective May 24, 2011.



Section 9-252 - Transferred

Transferred to Chapter 146, Part II, Sec. 9-183b.



Section 9-253 - Order of names of party nominees for multiple-opening office determined by lot. Order when candidate nominated by more than one party.

When a major or minor party is entitled to nominate two or more candidates for a particular office, the order of the names of its candidates for such office appearing on the voting machine ballot label shall be determined by the registrars of voters by lot in a ceremony which shall be open to the public, except as hereinafter provided. When such a candidate is nominated for the same office by more than one party, his name shall appear on each appropriate row on the voting machine ballot label in the same column in which it appears under the foregoing provision in either (1) the party row of the party with which he is enrolled or (2) the first party row on which his name is to appear if such candidate is an unaffiliated elector. The registrars of voters shall provide at least five days' public notice for each ceremony held under this section. The ballot order of nominating petition candidates for multiple-opening offices shall be as prescribed in section 9-453r.

(1955, S. 730d; 1957, P.A. 221, S. 1; P.A. 84-319, S. 36, 49; P.A. 87-197, S. 1, 3.)

History: P.A. 84-319 amended section to provide uniformity in statutes re order of unaffiliated electors or petitioning party candidates on ballot and order of major and minor party candidates; P.A. 87-197 required order of names on ballot label to be determined by lot instead of appearing in alphabetical order and added provision requiring that 5 days' notice be given before ceremony held.



Section 9-254 - List of municipal offices to be filled.

Each municipal clerk shall, not later than the one hundred eightieth day prior to the day of any regular municipal election, file with the Secretary of the State, on a form approved by said Secretary, a list of the offices to be filled at such election and the terms thereof and the number of candidates for which each elector may vote. Said Secretary shall, within seventy days from the date of receipt of such list, return a copy of such list to the municipal clerk. Each municipal clerk shall, not later than ten days after the receipt of the returned list, mail a copy thereof to the chairman of the town committee of each major political party within the municipality.

(1949 Rev., S. 1136; 1953, S. 630d; 1957, P.A. 479, S. 1; February, 1965, P.A. 137; P.A. 87-382, S. 26, 55; P.A. 11-173, S. 16.)

History: 1965 act provided that secretary of the state within 70 days of receipt of the list return a copy to the municipal clerk who, within 10 days after receipt of same will mail a copy to the chairman of the town committee of each major party; P.A. 87-382 substituted “one hundred eightieth day” for “six months”; P.A. 11-173 applied section to municipal elections and made a technical change, effective July 13, 2011.



Section 9-255 - Sample ballots.

The registrars of voters shall provide for all polling places using voting tabulators at least two sample ballots that shall contain the offices, party designations, names of candidates, write-in slots and questions to be voted upon. On each such sample ballot shall be printed instructions as to the use of the voting tabulator, which instructions shall be approved by the Secretary of the State. Such sample ballots shall be so posted inside the polling place as to be visible to those within the polling place during the whole day of election. At least one of such sample ballots shall be so posted as to be visible to an elector being instructed on the use of the voting tabulator under section 9-260.

(1949 Rev., S. 1198; 1953, 1955, S. 732d; 1957, P.A. 561, S. 14; P.A. 77-245, S. 7; P.A. 87-382, S. 27, 55; P.A. 11-20, S. 17; 11-173, S. 40.)

History: P.A. 77-245 changed “town” to “municipal” clerk; P.A. 87-382 substituted “demonstrator or spare voting” for “dummy” voting machine; P.A. 11-20 replaced “machines” with “tabulators”, “machine” with “tabulator” and “ballot labels” with “ballots”, eliminated language re arrangement of ballot labels and replaced language re demonstrator or spare voting machine with language re use of voting tabulator, effective May 24, 2011; P.A. 11-173 replaced “board of selectmen or the municipal clerk” with “registrars of voters”, replaced references to machines with references to tabulators, changed requirement from three sample ballot labels to two sample ballots, replaced references to ballot labels with references to ballots and replaced provision re demonstrator or spare voting machine with provision re use of voting tabulator, effective July 13, 2011.



Section 9-255a - Certification re number of ballots ordered.

(a) The registrars of voters and municipal clerk from each municipality shall jointly certify, in writing, to the Secretary of the State the number of ballots for each polling place in the municipality that have been ordered for each election or primary to be held within such municipality. Such certification shall be on a form provided by the Secretary that shall have questions, including, but not limited to, those pertaining to the historical turnout for each polling place in the municipality for the past four elections or primaries of similar nature to the election or primary to be held. The registrars of voters and municipal clerk shall include as part of any such certification any other relevant factors that may be unique to each polling place in their municipality. Such certification shall be provided to the Secretary not later than thirty-one days prior to an election or twenty-one days prior to a primary.

(b) If the registrars of voters and municipal clerk of a municipality do not jointly submit the certification as set forth in subsection (a) of this section, such registrars of voters and municipal clerk shall order a number of ballots equal to the total number of registered voters in their municipality for such election or primary.

(c) The registrars of voters and municipal clerk may jointly apply to the Secretary of the State for a waiver of the requirements of subsections (a) and (b) of this section. Such waiver request shall be submitted to the Secretary of the State, in writing, not later than the forty-fifth day before the election or the thirtieth day before the primary to be held and shall demonstrate good cause for such waiver. Not later than five days after receipt of such waiver request, the Secretary shall notify, in writing, the municipal clerk requesting a waiver, of the Secretary's response.

(d) The Secretary of the State shall have the authority to reject the certification submitted by a municipality pursuant to subsection (a) of this section. If the Secretary of the State rejects such certification, the Secretary shall provide, in writing, the reasons for such rejection. Such rejection by the Secretary shall require any such municipality to follow the provisions of subsection (b) of this section. If, not later than seven days after the receipt of a certification from a municipality, the Secretary does not notify the municipality that its certification was rejected, such certification shall be deemed accepted.

(P.A. 11-46, S. 5.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-256 - Filing of sample ballot with Secretary.

The registrars of voters of each municipality shall, not less than ten days prior to an election, file with the Secretary of the State a sample ballot identical with those to be provided for each polling place under section 9-255. The Secretary of the State shall examine the sample ballot required to be filed under this section, and if such sample ballot contains an error, the Secretary of the State shall order the registrars of voters to reprint a corrected sample ballot or to take other such action as the Secretary may deem appropriate.

(1949 Rev., S. 1200; 1953, 1955, S. 731d; 1957, P.A. 561, S. 13; P.A. 77-303, S. 2, 3; P.A. 11-20, S. 1; 11-173, S. 46.)

History: P.A. 77-303 provided for action to be taken by secretary of the state if sample ballot label contains an error; P.A. 11-173 replaced references to clerk with “registrars of voters” and replaced “ballot label” with “ballot”, effective July 13, 2011.



Section 9-257 - Location of voting tabulator and stationing of officials.

The room in which the election is held shall be separated from the part of the room to be occupied by the election officials and the voting tabulator shall be placed, if possible, at least three feet from any wall or partition and at least four feet from the official checkers' table and the ballot clerks' table. Every part of the polling place shall be in plain view of the election officials. The tabulator shall be so placed that no person from any part of the room or from any place outside the room can see or determine how the elector casts his or her vote. The election officials shall be so stationed that no member thereof shall be concealed by the tabulator from the electors within the polling place. The moderator or some one designated by the moderator shall be stationed near the tabulator, shall regulate the admission of the elector's ballots thereto and shall always be in full view of the other election officials and the electors within the polling place.

(1949 Rev., S. 1204, 1207; 1953, S. 733d; 1957, P.A. 561, S. 15; P.A. 07-194, S. 20.)

History: P.A. 07-194 changed “machine” to “tabulator” and made conforming and technical changes.



Section 9-258 - Election officials; additional lines of electors.

(a) For municipalities with more than one voting district, the election officials of each polling place shall be electors of the state and shall consist of one moderator, at least one, but not more than two official checkers, two assistant registrars of voters of opposite political parties, each of whom shall be residents of the town, not more than two challengers if the registrars of voters have appointed challengers pursuant to section 9-232, and at least one and not more than two ballot clerks and at least one but not more than two voting tabulator tenders for each voting tabulator in use at the polling place. A known candidate for any office shall not serve as an election official on election day or serve at the polls in any capacity, except that a municipal clerk or a registrar of voters, who is a candidate for the same office, may perform his or her official duties. If, in the opinion of the registrar of voters, the public convenience of the electors in any voting district so requires, provision shall be made for an additional line or lines of electors at the polling place and, if more than one line of electors is established, at least one but not more than two additional official checkers and at least one but not more than two ballot clerks for each line of electors shall be appointed and, if more than one tabulator is used in a polling place, at least one and not more than two additional voting tabulator tenders shall be appointed for each additional machine so used. Head moderators, central counting moderators and absentee ballot counters appointed pursuant to law shall also be deemed election officials.

(b) For municipalities with one voting district, the election officials of such polling place shall be electors of the state and shall consist of one moderator, at least one, but not more than two official checkers, not more than two challengers if the registrars of voters have appointed challengers pursuant to section 9-232, at least one and not more than two voting tabulator tenders for each voting tabulator in use at the polling place and at least one but not more than two ballot clerks. Additionally, such election officials may consist of two registrars of voters of opposite political parties, or two assistant registrars of voters of opposite political parties, as the case may be, subject to the requirements of sections 9-259 and 9-439, provided if the registrars of voters are present in the polling place, they shall appoint at least one designee to be present in their office. A known candidate for any office shall not serve as an election official on election day or serve at the polls in any capacity, except that a municipal clerk or a registrar of voters, who is a candidate for the same office, may perform his or her official duties. If, in the opinion of the registrar of voters, the public convenience of the electors in any voting district so requires, provision shall be made for an additional line or lines of electors at the polling place and, if more than one line of electors is established, at least one, but not more than two, additional official checkers for each line of electors shall be appointed and, if more than one tabulator is used in a polling place, at least one and not more than two additional voting tabulator tenders shall be appointed for each additional tabulator so used. Head moderators, central counting moderators and absentee ballot counters appointed pursuant to law shall be deemed to be election officials.

(c) No election official shall perform services for any party or candidate on election day nor appear at any political party headquarters prior to eight o'clock p.m. on election day.

(1949 Rev., S. 1058, 1203; 1953, 1955, S. 734d; 1959, P.A. 28, S. 47; 47; P.A. 74-109, S. 7, 11; P.A. 75-488, S. 2, 3; P.A. 76-24; P.A. 77-245, S. 8; P.A. 80-215, S. 6; P.A. 83-391, S. 17, 24; P.A. 84-546, S. 20, 173; P.A. 88-91; P.A. 07-194, S. 21; P.A. 11-173, S. 17.)

History: 1959 acts substituted registrars or assistant registrars of voters for deputy registrars and removed reference to trial justice court which was abolished; P.A. 74-109 removed the exception for office of justice of the peace from prohibition against candidates serving as election officials effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 75-488 added “and party checkers” to “additional officers” to be appointed if more than one line of electors is established; P.A. 76-24 changed “party checkers” to “unofficial checkers”; P.A. 77-245 changed “town” to “municipal” clerk; P.A. 80-215 added qualification that election officials be electors of the town; P.A. 83-391 amended section to provide that voting machine mechanics need not be electors of town and to permit use of less than two challengers and two voting machine tenders and added provision to clarify that head moderators, central counting moderators, absentee ballot counters and voting machine mechanics are election officials and to provide that election officials shall not perform services for any party or candidate on election day; P.A. 84-546 moved exception re voting machine mechanics; P.A. 88-91 prohibited a municipal clerk or a registrar of voters who is a candidate for a different office from serving as an election official on election day or serving at the polls in any capacity; P.A. 07-194 established requirements for municipalities with more than one voting district and requirements for municipalities with one voting district, replaced “voting machine” with “voting tabulator” and made conforming changes; P.A. 11-173 designated existing provisions as Subsecs. (a) to (c), amended Subsec. (b) to provide that election officials be electors of the state rather than the town, eliminate former Subdivs. (1) to (3) re requirements of registrars of voters and add proviso re appointment of designee to be present in office, and deleted references to voting tabulator technicians and made technical changes, effective July 13, 2011.

To “take part in count” construed; what ballots to be rejected because of participation in count. 62 C. 482.



Section 9-258a - Two shifts of election officials.

Notwithstanding any provision of the general statutes, special acts or its charter, in each municipality the registrars of voters, or assistant registrar of voters, as the case may be may establish, except for unofficial checkers and the moderator, two shifts of election officials for each polling place. In each polling place for which two or more shifts of election officials have been provided in this section or section 9-235, the moderator shall keep a written record of the specific hours and time served at the polls by each election official. In each such polling place, all members of second shifts, including official checkers, assistant registrars and ballot clerks of second shifts, shall be present at the closing of the polls and shall remain until all paperwork has been executed.

(1969, P.A. 500, S. 1; P.A. 88-173, S. 3; P.A. 07-194, S. 22.)

History: P.A. 88-173 excepted unofficial checkers from provision allowing legislative body to establish two shifts of election officials; P.A. 07-194 provided registrars of voters or assistant registrars of voters with authority to establish two shifts of election officials and made technical changes.



Section 9-259 - Duties of election officials before polls open; moderator's return certificates.

(a) The moderator of the election in each municipality, voting district or ward shall appear at the office of the registrar of voters not later than eight o'clock p.m. of the day before the election and there receive from the registrar of voters the sample ballot, all checklists and other supplies necessary to conduct the election that have not been delivered previously. The moderator shall receive keys for each voting tabulator to be used in the polling place and sign a receipt for such.

(b) On the morning of the election, the election officials shall meet at the room where the election is to be held at least forty-five minutes before the time for opening the polls. The moderator shall then cause the sample ballot and instructions to be posted and everything put in readiness for the commencement of voting at the hour of opening the polls. The moderator and the registrars of voters, or the assistant registrars of voters, as the case may be, shall examine the numbers on the seals of the tabulator.

(c) The moderator's return which the moderator receives from the registrars of voters for all elections shall be in a form prescribed by the Secretary of the State. The moderator and the registrars of voters, or the assistant registrars of voters, as the case may be, before the polls are opened, shall indicate on the return: (1) The delivery of the tabulator; and (2) the numbers on the seals. Additionally, the moderator and the registrars of voters, or the assistant registrars of voters, as the case may be, shall produce a zero tape indicating that the public counter is set at zero (000). The seal on the tabulator shall remain unbroken. If the seal is broken, the registrars of voters shall be notified immediately and the tabulator tape shall be produced. If the tape does not show all zeros, the registrars of voters shall be notified immediately and the tabulator shall not be used.

(d) In addition to the requirements established in subsection (c) of this section, the return shall include a certificate, which shall be filled out after the polls have been closed and which indicates that the tabulator has been locked against voting and remains sealed and that also indicates the number of electors as shown on the public counter along with the number on all the seals. The moderators' returns shall show the total number of votes cast for each office, the number of votes cast for each candidate and the number of votes for persons not nominated, which shall be certified by the moderator and registrars of voters, or assistant registrars, as the case may be.

(1949 Rev., S. 1205; 1953, S. 735d; 1957, P.A. 561, S. 16; 1959, P.A. 487, S. 4; February, 1965, P.A. 195, S. 1; 408, S. 1; P.A. 75-123; P.A. 83-475, S. 21, 43; P.A. 98-67, S. 5, 10; P.A. 00-66, S. 23; 00-79, S. 1; P.A. 07-194, S. 23.)

History: 1959 act required registrars rather than selectmen, wardens or mayors to be present when envelope is opened where the numbers on machine and on envelope with keys do not agree; 1965 acts changed from six to eight o'clock the afternoon before election the time before which moderator to appear at office of municipal clerk, added provision where machine is equipped with device for printing totals that the doors concealing the counters shall not be opened, required election officials to examine printed record to see that each counter registers zero and allowed watchers to examine the record; P.A. 75-123 provided that moderator's return be in form prescribed by secretary of the state; P.A. 83-475 provided for receipt of only the number two and three keys for machines; P.A. 98-67 added sentence re availability of number four election official key, effective July 1, 1998; P.A. 00-66 divided section into Subsecs.; P.A. 00-79 added provision requiring supplies provided by municipal clerk to moderator to include minimum number of paper ballots; P.A. 07-194 changed “municipal clerk” to “registrar of voters”, divided existing Subsec. (c) into Subsecs. (c) and (d), amended procedures re voting machines to reflect use of voting tabulators, deleted former Subsec. (d) re mechanic's seal and made conforming and technical changes.



Section 9-260 - Instruction by means of demonstrator device.

A demonstrator device shall be provided inside the polling place for the instruction of electors. Any such demonstrator device shall instruct electors on the proper method to cast their vote, including the proper method to cast a write-in vote using the voting equipment located in each polling place. Upon request by any elector who desires instruction after he has entered the polling place and prior to casting his vote, two election officials of different political parties jointly shall instruct such elector on the demonstrator device.

(1949 Rev., S. 1208; 1953, S. 736d; 1957, P.A. 561, S. 17; P.A. 87-382, S. 28, 55; P.A. 11-173, S. 18.)

History: P.A. 87-382 authorized the use of a spare voting machine in place of a demonstrator machine and changed the term “dummy machine” to “demonstrator machine”; P.A. 11-173 replaced references to demonstrator machine or spare voting machine with references to demonstrator device and deleted language specific to lever voting machines, effective July 13, 2011.



Section 9-261 - Process of voting.

(a) In each primary, election or referendum, when an elector has entered the polling place, the elector shall announce the elector's street address, if any, and the elector's name to the official checker or checkers in a tone sufficiently loud and clear as to enable all the election officials present to hear the same. Each elector who registered to vote by mail for the first time on or after January 1, 2003, and has a “mark” next to the elector's name on the official registry list, as required by section 9-23r, shall present to the official checker or checkers, before the elector votes, either a current and valid photo identification that shows the elector's name and address or a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the elector. Each other elector shall (1) present to the official checker or checkers the elector's Social Security card or any other preprinted form of identification which shows the elector's name and either the elector's address, signature or photograph, or (2) on a form prescribed by the Secretary of the State, write the elector's residential address and date of birth, print the elector's name and sign a statement under penalty of false statement that the elector is the elector whose name appears on the official checklist. Such form shall clearly state the penalty of false statement. A separate form shall be used for each elector. If the elector presents a preprinted form of identification under subdivision (1) of this subsection, the official checker or checkers shall check the name of such elector on the official checklist, manually on paper or electronically. If the elector completes the form under subdivision (2) of this subsection, the registrar of voters or the assistant registrar of voters, as the case may be, shall examine the information on such form and either instruct the official checker or checkers to check the name of such elector on the official checklist, manually on paper or electronically, or notify the elector that the form is incomplete or inaccurate.

(b) In the event that an elector is present at the polling place but is unable to gain access to the polling place due to a temporary incapacity, the elector may request that the ballot be brought to him or her. The registrars of voters or the assistant registrars of voters, as the case may be, shall take such ballot, along with a privacy sleeve to such elector. The elector shall show identification, in accordance with the provisions of this section. The elector shall forth with mark the ballot in the presence of the election officials in such manner that the election officials shall not know how the ballot is marked. The elector shall place the ballot in the privacy sleeve. The election officials shall mark the elector's name on the official voter list, manually on paper or electronically, as having voted in person and deliver such ballot and privacy sleeve to the voting tabulator where such ballot shall be placed into the tabulator, by the election official, for counting. The moderator shall record such activity in the moderator's diary.

(c) In each polling place in which two or more parties are holding primaries in which unaffiliated electors are authorized to vote, pursuant to section 9-431, an unaffiliated elector shall also announce to the separate table of the official checker or checkers for unaffiliated electors the party in whose primary the elector chooses to vote and the official checker or checkers shall note such party when checking such elector's name on the checklist of unaffiliated electors, manually on paper or electronically, provided such choice shall not alter the elector's unaffiliated status.

(d) In each polling place in which two or more parties are holding primaries in which unaffiliated electors are authorized to vote or in which one party is holding a primary in which unaffiliated electors are authorized to vote for some but not all offices to be contested at the primary, the official checker or checkers shall give to each elector checked manually on paper or electronically, a receipt provided by the registrars of voters, in a form prescribed by the Secretary of the State, specifying either (1) the party with which the elector is enrolled, if any, or (2) in the case of an unaffiliated elector, the party in whose primary the elector has so chosen to vote, and whether the elector is authorized to vote for only a partial ballot.

(e) If not challenged by anyone lawfully present in the polling place, the elector shall be permitted to pass to the separated area to receive the ballot. The elector shall give any receipt the elector has received to a ballot clerk who shall give the elector a ballot to vote only in the primary of the party specified by the receipt. The elector shall be permitted into the voting booth area, and shall then register his or her vote in secret. Having voted, the elector shall immediately exit the voting booth area and deposit the ballot in the voting tabulator and leave the room. No elector shall remain within the voting booth longer than the time necessary to complete the ballot, and, if the elector refuses to leave such booth after completing the ballot, the elector shall at once be removed by the election officials upon order of the moderator. Not more than one elector at a time shall be permitted to be within the enclosed space which the elector occupies while the elector completes his or her ballot, provided an elector may be accompanied within such enclosed space by one or more children who are fifteen years of age or younger and supervised by the elector, if the elector is the parent or legal guardian of such children. If any elector, after entering the voting booth area, asks for further instruction concerning the manner of voting, the election officials shall give such instructions or directions to the elector; but no election official instructing or assisting an elector, except as provided in section 9-264, shall look at the ballot in such a way as to see the elector's markings or in any manner seek to influence any such elector in the casting of the elector's vote.

(1949 Rev., S. 1206, 1209; 1953, S. 737d; 1967, P.A. 647; P.A. 87-251, S. 2; 87-509, S. 10, 24; P.A. 93-300; P.A. 95-87, S. 1; P.A. 97-154, S. 18, 27; P.A. 99-276, S. 1, 15; June 30 Sp. Sess. P.A. 03-6, S. 101; P.A. 04-74, S. 3; P.A. 07-194, S. 24; P.A. 14-217, S. 24.)

History: 1967 act changed from one to two minutes times allowed elector to remain in voting booth; P.A. 87-251 allowed children 10 years of age or younger to accompany an elector within enclosed space occupied by elector while operating machine; P.A. 87-509 divided section in to Subdivs., in Subdiv. (1) substituted “checklist” for “registry list”, added Subdivs. (2) and (3) re process of voting for unaffiliated electors when two or more parties hold primaries in which unaffiliated electors authorized to vote or (Subdiv. (3) only) one party holds primary in which unaffiliated electors authorized to vote for some but not all offices contested at primary and, in Subdiv. (4) added provisions re receipt; P.A. 93-300 added Subdiv. (1)(B), requiring elector to present identification or sign statement that he is elector whose name appears on checklist; P.A. 95-87 revised Subsec., Subdiv. and Subpara. indicators to conform with customary statutory usage and in Subsec. (a) replaced forms “provided” by Secretary of the State with “prescribed” forms; P.A. 97-154 amended Subsec. (d) to increase maximum age of children who may accompany an elector into enclosed space of voting machine booth, from 10 years to 15 years, and to add proviso that such elector be the parent or legal guardian of such children, effective July 1, 1997; P.A. 99-276 amended Subsec. (a) by applying provisions to each primary, election and referendum, effective January, 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by renumbering subdivisions, requiring each elector who registered to vote by mail for first time on or after January 1, 2003, and has a mark next to the elector's name on registry list to present identifying information to checkers before voting, requiring elector signing statement to write elector's residential address and date of birth and print elector's name on form which states penalty of false statement, requiring separate form for each elector, requiring assistant registrar of voters to examine information on form and instruct checkers, and making technical changes for purposes of gender neutrality, effective January 1, 2004; P.A. 04-74 amended Subsec. (a) to replace reference to Sec. 9-23g(e) with reference to Sec. 9-23r, effective May 10, 2004; P.A. 07-194 added new Subsec. (b) re temporary incapacity, redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e), replaced “checkers” with “official checkers” and “municipal clerk” with “registrar of voters”, deleted provisions re voting machines and made conforming and technical changes; P.A. 14-217 amended Subsecs. (a) to (d) by adding references to manual or electronic checking of electors, amended Subsec. (e) by deleting provision permitting two additional electors to be in polling area and made technical changes, effective June 13, 2014.

Cited. 135 C. 150.



Section 9-261a - Preparation of polling place form of identification by committee prohibited.

No committee, as defined in section 9-601, shall prepare any form of identification for the purpose of being presented to the checkers at the polling place pursuant to section 9-261.

(P.A. 95-122, S. 2.)



Section 9-261b - Privacy sleeve.

The registrars of voters shall either ensure that each ballot clerk offer every elector a privacy sleeve into which the ballot can be inserted and fully shielded from view or, in the alternative, place such privacy sleeve in every voting booth for the elector's use. No elector shall be required to accept a privacy sleeve.

(P.A. 11-173, S. 26.)

History: P.A. 11-173 effective July 13, 2011.



Section 9-261c - Electronic devices used to check names of electors.

The Secretary of the State shall review, in consultation and coordination with The University of Connecticut, electronic devices that could assist official checkers in checking the names of electors pursuant to section 9-234 or any regulation adopted pursuant to this chapter. Not later than September 1, 2015, the Secretary shall include on a list any such device that the Secretary approves and shall make such list available to municipalities in a manner determined by the Secretary. The Secretary may add or remove a device from such list, as the Secretary determines such addition or removal is necessary.

(P.A. 14-217, S. 26.)

History: P.A. 14-217 effective June 13, 2014.



Section 9-262 - Duties of election officials during voting hours.

During the entire period of an election, at least one of the election officials shall be stationed approximately three to four feet from the voting tabulator to regulate the submission of the elector's ballot. The election officials shall also, at such intervals as such officials deem proper or necessary, examine the voting booth to ascertain whether it has been defaced or damaged and to detect the wrongdoer and repair the damage. After the opening of the polls, no election official shall allow any person other than the election officials to pass within the area where the voting booths and voting tabulator are situated, except for the purpose of voting or except as provided in this part. No election official shall remain or permit any person to remain in any position or near any position that would permit him to see or ascertain how an elector votes.

(1949 Rev., S. 1206; 1953, S. 738d; P.A. 07-194, S. 25.)

History: P.A. 07-194 replaced provisions re voting machine with provisions re voting tabulator and made conforming and technical changes.

Cited. 135 C. 150.



Section 9-263 - Use of paper ballots when voting machine damaged.

Section 9-263 is repealed, effective October 1, 2007.

(1949 Rev., S. 1206; 1953, S. 739d; 1957, P.A. 561, S. 18; 1959, P.A. 487, S. 5; P.A. 80-339, S. 2; P.A. 95-185, S. 2; P.A. 00-79, S. 2; P.A. 04-113, S. 7; P.A. 07-194, S. 47.)



Section 9-264 - Assistance to elector who is blind, has disability or is unable to write or to read the ballot.

An elector who requires assistance to vote, by reason of blindness, disability or inability to write or to read the ballot, may be given assistance by a person of the elector's choice, other than (1) the elector's employer, (2) an agent of such employer, (3) an officer or agent of the elector's union, or (4) a candidate for any office on the ballot, unless the elector is a member of the immediate family of such candidate. The person assisting the elector may accompany the elector into the voting booth. Such person shall register such elector's vote upon the ballot as such elector directs. Any person accompanying an elector into the voting booth who deceives any elector in registering the elector's vote under this section or seeks to influence any elector while in the act of voting, or who registers any vote for any elector or on any question other than as requested by such elector, or who gives information to any person as to what person or persons such elector voted for, or how such elector voted on any question, shall be guilty of a class D felony. As used in this section, “immediate family” means “immediate family” as defined in section 9-140b.

(1949 Rev., S. 1210; 1953, S. 740d; 1961, P.A. 431; P.A. 75-133; P.A. 87-382, S. 29, 55; P.A. 93-384, S. 10, 28; P.A. 00-79, S. 3; P.A. 11-20, S. 18; 11-173, S. 41; P.A. 13-258, S. 36.)

History: 1961 act made special provision for blind electors and made other technical changes; P.A. 75-133 deleted provision for physically disabled voter to be accompanied into voting machine booth by two election officials of opposite parties, substituting therefor a person of his choice who is a Connecticut elector and providing for such person to register disabled voter's vote on machine as he directs; P.A. 87-382 amended provisions to clarify who qualifies for assistance and to indicate who may provide assistance to an elector and deleted a reference to voting for a “ticket”; P.A. 93-384 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring paper ballots to be made available to electors with disabilities who are unable to reach all necessary parts of voting machine, effective June 29, 1993; P.A. 00-79 amended Subsec. (b) to specify paper ballots “provided by the municipal clerk to the moderator pursuant to section 9-259” and to make technical changes; P.A. 11-20 replaced “voting machine booth” with “voting booth” and “machine” with “ballot”, made technical changes, eliminated Subsec. (a) designator and eliminated former Subsec. (b) re paper ballots, effective May 24, 2011; P.A. 11-173 added Subdiv. (4) re candidate for office, replaced “voting machine booth” with “voting booth” and “machine” with “ballot”, defined “immediate family”, made technical changes, deleted Subsec. (a) designator and deleted former Subsec. (b) re paper ballots, effective July 13, 2011; P.A. 13-258 changed penalty from a fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-265 - Write-in votes.

(a) A write-in vote for an office, cast for a person who has registered as a write-in candidate for the office pursuant to subsection (b) of section 9-175 or section 9-373a, shall be counted and recorded. Except as otherwise provided in this section, a write-in vote cast for a person who has not registered shall not be counted or recorded.

(b) Except as otherwise provided in this section, in the case of an office for which an elector may vote for only one candidate, a write-in vote cast for a person nominated for that office by a major or minor party or by nominating petition shall be counted and recorded. In the case of an office for which an elector may vote for more than one candidate, a write-in vote cast for a person nominated for that office by a major or minor party or by nominating petition shall be counted and recorded if it can be determined which candidate such vote should be attributed to.

(c) A write-in vote for the office of Governor or Lieutenant Governor, cast for a person nominated for either of those offices by a major or minor party or by nominating petition, in conjunction with a write-in vote for the other such office cast for a person nominated for either office by a different party or petition, shall not be counted or recorded for either office.

(d) Except as hereinafter provided, a write-in vote for the office of President or Vice-President cast for a person nominated for such office by a major or minor party or by nominating petition shall be counted and recorded and deemed to be a vote for each of the duly-nominated candidates for the office of presidential elector represented by such candidate for President or Vice-President. A write-in vote for the office of President or Vice-President, cast for a person nominated for either of such offices by a major or minor party or by nominating petition, in conjunction with a write-in vote for the other such office cast for a person nominated for either office by a different party or petition, shall not be counted or recorded for either office.

(e) If the name of a person is written in for the office of Governor or Lieutenant Governor, or President or Vice-President, as the case may be, and no name is written in for the other office, such write-in vote shall be counted and recorded if it meets the other requirements of this section.

(f) A write-in vote shall be cast in its appropriate place on the ballot. A write-in vote for Governor and Lieutenant Governor, or for President and Vice-President, as the case may be, shall be written in a single space, provided that if only one name is written in the space it shall be deemed to be a vote for Governor, or for President, as the case may be, unless otherwise indicated. A write-in vote shall be written upon the ballot.

(g) A write-in vote which is not cast as provided in this section shall not be counted or recorded.

(1949 Rev., S. 1211; March, 1950, S. 262b; 1953, S. 741d; 1957, P.A. 561, S. 19; 1963, P.A. 401, S. 3; 1969, P.A. 280; P.A. 77-82, S. 2; 77-245, S. 10; P.A. 81-350, S. 11, 17; P.A. 83-475, S. 22, 43; P.A. 87-589, S. 20, 87; P.A. 98-67, S. 2, 10; P.A. 07-194, S. 26; P.A. 11-173, S. 19.)

History: 1963 act provided for pairing of governor and lieutenant governor; 1969 act prohibited writing-in of candidates name from two different parties where the names appear on the ballot label in casting votes for governor and lieutenant governor and provided that a write-in of one name which already appears on the ballot unaccompanied by a write-in for the other office bars the counting of the ballot; P.A. 77-82 included provision for candidates for office of presidential elector to be deemed to appear on ballot label and names of presidential and vice-presidential candidates appearing on ballot label shall be deemed to be candidates for the office under which designation their names appear, for the purposes of this section; P.A. 77-245 changed “town” to “municipal” clerk; P.A. 81-350 amended section to require labeling of write-in slides on voting machines; P.A. 83-475 deleted all of prior existing section and replaced with new Subsecs. (a) to (g), inclusive, permitting write-in votes cast by electors for candidates whose names appear on the ballot label to be counted for offices for which electors may only vote for one candidate, and setting forth procedure for casting write-in ballots; P.A. 87-589 made technical change in Subsec. (g); P.A. 98-67 added provision in Subsec. (f) re when registrars required to lock write-in slides, effective July 1, 1998; P.A. 07-194 changed “write-in ballot” to “write-in vote” and made conforming changes; P.A. 11-173 amended Subsec. (b) to provide that write-in vote for person nominated for an office for which elector may vote for more than one candidate shall be counted and recorded if it can be determined which candidate the vote should be attributed to, effective July 13, 2011.

See Sec. 9-153e re write-in votes on special absentee ballots for certain military personnel.



Section 9-266 - Keys to be kept. Storage of voting tabulator.

When the voting tabulator has been locked at the close of an election, the moderator shall return the keys for the tabulator to the registrars of voters with the official returns. Except as provided in section 9-309 or 9-311, such registrars of voters shall securely keep such keys and not permit the same to be taken, or any tabulator to be unlocked, for a period of fourteen days from the election, unless otherwise ordered by a court of competent jurisdiction, or by the State Elections Enforcement Commission. All tabulators shall be collected immediately on the day after election or as soon thereafter as possible, and shall be secured and stored in a place or places directed by the registrars of voters.

(1949 Rev., S. 1203, 1215; 1953, S. 742d; 1957, P.A. 526, S. 6; 561, S. 20; P.A. 86-1, S. 2, 5; P.A. 95-88, S. 1; P.A. 07-194, S. 27; P.A. 15-224, S. 24.)

History: P.A. 86-1 added reference to order issued by state elections enforcement commission; P.A. 95-88 changed number of days machine remains locked from 10 to 14; P.A. 07-194 changed “voting machine” to “voting tabulator” and made conforming and technical changes; P.A. 15-224 added reference to Sec. 9-309 re exception to security measures taken by registrars of voters for keys and tabulators, effective July 7, 2015.



Section 9-267 - Removal of officials.

If, at any time during the performance of his or her duties, any moderator, assistant registrar of voters, official checker, ballot clerk or voting tabulator tender is, from any cause, found incompetent, the registrars of voters may remove him or her and appoint another competent person.

(1949 Rev., S. 1082; 1953, S. 743d; 1971, P.A. 285; P.A. 11-20, S. 1; 11-173, S. 47.)

History: 1971 act added moderator and challenger to those who may be removed for incompetence; P.A. 11-173 replaced “challenger, voting machine tender or checker” with “assistant registrar of voters, official checker, ballot clerk or voting tabulator tender” and made technical changes, effective July 13, 2011.



Section 9-268 - Duties of selectmen imposed on other officials.

Whenever the duties imposed by this part upon selectmen are imposed by the charter of any municipality upon any other officer or officers, the term “selectmen”, as used herein, shall be construed to apply to such other officer or officers, who shall be vested with all the powers and duties and shall be subject to all the obligations imposed by this chapter upon such selectmen. In any municipality where by charter the duties of selectmen are limited to the admission of electors and are not imposed by charter upon any other officer or officers, the term “selectmen”, as used herein, shall apply to the registrars of voters of such municipality, who shall be vested with all the powers and duties and shall be subject to all the obligations imposed by this part upon such selectmen.

(1949 Rev., S. 1223; 1953, S. 744d.)



Section 9-269 - Borough election officials.

In the case of a borough election, the duties and privileges of the various town and city officials specified in this part shall be exercised by the corresponding borough officials.

(1949 Rev., S. 1192; 1953, S. 745d.)



Section 9-270 and 9-271 - Votes by paper ballots. Referenda by paper ballots.

Sections 9-270 and 9-271 are repealed, effective May 24, 2011.

(1949 Rev., S. 1193; 1951, S. 259b; 1953, S. 746d, 747d; P.A. 11-20, S. 39.)



Section 9-272 - Conditions under which use of voting tabulators may be discontinued.

If, owing to the number of candidates to be voted upon, owing to inability to obtain a sufficient number of voting tabulators or, if it is found impracticable to use voting tabulators at any election, primary or referenda to be held in any municipality, or in one or more of the voting districts therein, the registrars of voters may discontinue the use of such tabulators for such election in any of the voting districts therein, and shall thereupon cause ballots to be procured and used at such election, primary or referenda in each of the voting districts wherein the use of voting tabulators has been so discontinued. The procedures for securing and counting the paper ballots described in this section shall be in compliance as nearly as possible, in the manner prescribed by the Secretary of the State, with the procedures for securing and counting absentee ballots.

(1949 Rev., S. 1196; 1951, S. 260b; 1953, S. 748d; 1963, P.A. 210; P.A. 07-194, S. 40; P.A. 11-20, S. 38; 11-173, S. 20.)

History: 1963 act authorized municipal clerk and registrars rather than board of selectmen, common council or, warden and burgesses to discontinue use of machines; P.A. 07-194 replaced “voting machines” with “voting tabulators” and made technical changes; P.A. 11-20 deleted “as provided by this part”, effective May 24, 2011; P.A. 11-173 added references to primary or referenda and language re procedures for paper ballots complying, in manner prescribed by Secretary of the State, with procedures for absentee ballots, and made technical changes, effective July 13, 2011.



Section 9-273 to 9-276 - Preparation of ballots. Secretary may prescribe forms. Secret ballot. Form for printing ballots.

Sections 9-273 to 9-276, inclusive, are repealed, effective May 24, 2011.

(1949 Rev., S. 1035, 1039, 1042, 1063; 1953, S. 749d–752d; 1963, P.A. 223, S. 1; P.A. 87-382, S. 30, 55; P.A. 11-20, S. 39.)



Section 9-277 and 9-278 - Straight and split ticket sections. Form of straight ticket section.

Sections 9-277 and 9-278 are repealed.

(1949 Rev., S. 1036, 1037, 1042; 1953, S. 753d, 754d; 1963, P.A. 223, S. 2; P.A. 87-382, S. 54, 55.)



Section 9-279 to 9-306 - Form of ballot. Sample ballots. Insertion on ballot on death of nominee. Ballot to resolve tie vote. Secretary to transmit ballots. Clerks to obtain ballots if not received two days before election. Packaging of ballots, method of opening. Ballot box sealing stamp. Ballot box lock. Clerks to be custodians of keys. Registrars of voters to provide rooms or booths and ballot boxes. Ballot table; process of voting. Arrangement of and admission to voting place. Method of voting. Method of balloting. Deposit of ballots; booth tenders. Improper markings of ballot. Box-tenders. Interference prohibited; assistance of physically disabled persons. Removal of officials. Counters; certificates; declaration of vote. Deposit of certificates. Ballot return by moderators for state elections. Return of ballots to box, sealing and preservation. Destruction of unused official ballots. Fraudulent abstracting or intermingling of votes. Failure of moderator to return keys. Penalties.

Sections 9-279 to 9-306, inclusive, are repealed, effective May 24, 2011.

(1949 Rev., S. 519, 520, 1034, 1038, 1040, 1042, 1046–1050, 1054–1056, 1058, 1061, 1064, 1066, 1067, 1071–1079, 1081, 1082, 1085, 1124, 1127, 1146; 1953, S. 755d–783d; 1963, P.A. 17, S. 90; 1963, P.A. 223, S. 3, 4; P.A. 87-251, S. 3; 87-382, S. 31–34, 55; P.A. 97-154, S. 19, 27; P.A. 00-99, S. 29, 154; P.A. 02-130, S. 1–3; P.A. 07-194, S. 28–35; P.A. 11-20, S. 39.)






Chapter 148 - Election Canvass and Returns

Section 9-307 - Certificate of check lists.

Immediately after the polls are closed, the official checker or checkers, appointed under the provisions of section 9-234, shall make and deliver to the moderator a certificate stating the whole number of names on the registry list or enrollment list including, if applicable, unaffiliated electors authorized under section 9-431 to vote in the primary, and the number checked as having voted in that election or primary. For the purpose of computing the whole number of names on the registry list, the lists of persons who have applied for presidential or overseas ballots prepared in accordance with section 9-158h shall be included. If a paper registry list is used, the registrars or assistant registrars, as the case may be, shall write and sign with ink, on the list or lists so used and checked, a certificate of the whole number of names registered on the list eligible to vote in the election or primary and the number checked as having voted in that election or primary, and deposit it in the office of the municipal clerk not later than forty-eight hours after the close of the polls. If an electronic version of the registry list is used, the electronic device upon which such list is stored shall be returned to the registrars of voters who shall cause the electronic registry list to be printed. Such printed list shall be signed by each registrar, who shall deposit such list in the office of the municipal clerk not later than forty-eight hours after the close of the polls. The municipal clerk shall carefully preserve the paper registry list or printed electronic registry list, as applicable, on file, with the marks on it without alteration, for public inspection, and shall immediately enter a certified copy of such certificate on the town records. Subject to the provisions of section 7-109, the municipal clerk may destroy any voting checklist four years after the date upon which it was used. The moderator shall place the certificate which the moderator received from the official checker or checkers in the office of the municipal clerk not later than forty-eight hours after the close of the polls.

(1949 Rev., S. 1070; 1953, S. 785d; 1957, P.A. 526, S. 1; 1963, P.A. 200; February, 1965, P.A. 365; P.A. 76-295, S. 15, 18; P.A. 77-245, S. 9; P.A. 86-179, S. 44, 53; P.A. 87-509, S. 11, 24; P.A. 88-364, S. 13, 123; P.A. 11-20, S. 20; P.A. 14-217, S. 25; P.A. 15-224, S. 21.)

History: 1963 act added authority to destroy check list after four years; 1965 act provided for count of whole number of names on registry list to include the list of new resident voters prepared pursuant to Sec. 9-163g; P.A. 76-295 deleted the latter provision and inserted provision for the count to include persons who applied for presidential ballots and those who applied for overseas ballots; P.A. 77-245 changed “town clerk’s office” to “office of the municipal clerk” and “town” to “municipal” clerk where appearing; P.A. 86-179 made technical changes; P.A. 87-509 required certificate to also state whole number of names on enrollment list including, if applicable, unaffiliated electors authorized to vote in primary; P.A. 88-364 made a technical change; P.A. 11-20 replaced reference to duplicate certificates received in the voting machine with reference to voted ballots from the polling place, replaced “machine” with “tabulator” and made technical changes, effective May 24, 2011; P.A. 14-217 deleted provisions re duplicate certificates, inclusion of voted ballots and moderator’s return upon deposit of the certificate with the clerk and locking the tabulator, added references to paper or electronic registry list and made technical changes, effective June 13, 2014; P.A. 15-224 deleted “acting at the respective polls” and “of their town” and changed “on or before the following day” and “on the following day” to “not later than forty-eight hours after the close of the polls”, effective July 7, 2015.



Section 9-308 - Canvass of returns.

Immediately on the close of the polls, the election officials shall proceed to canvass the returns as provided in section 9-309 and shall not stop for any purpose until the canvass is completed, except as provided in said section. The room in which such canvass is made shall be clearly lighted and such canvass shall be made in plain view of the public. No person or persons, during the canvass, shall close or cause to be closed the main entrance to the room in which such canvass is conducted, in such manner as to prevent ingress or egress thereby, but, during such canvass, no person other than the election officials shall be permitted to be in the area where the voting tabulator is located.

(1949 Rev., S. 1212; 1953, S. 786d; 1957, P.A. 526, S. 2; P.A. 11-20, S. 1; 11-173, S. 48; P.A. 15-224, S. 22.)

History: P.A. 11-173 replaced language re guard rail with “in the area” and replaced “machine” with “tabulator”, effective July 13, 2011; P.A. 15-224 added reference to exception provided in Sec. 9-309 for interruption of canvass, effective July 7, 2015.



Section 9-309 - Procedure for announcing result. Temporary interruption of canvass after transmission of preliminary totals to Secretary of the State. Security of tabulators and other materials.

Upon the close of the polls, the moderator, in the presence of the other election officials, shall immediately lock the voting tabulator against voting and immediately cause the vote totals for all candidates and questions to be produced. The moderator shall, in the order of the offices as their titles are arranged on the ballot, read and announce in distinct tones the result as shown, giving the number indicated and indicating the candidate to whom such total belongs, and shall read the votes recorded for each office on the ballot. The moderator shall also, in the same manner, announce the vote on each constitutional amendment, proposition or other question voted on. The vote so announced by the moderator shall be taken down by each checker and recorded on the tally sheets. Each checker shall record the number of votes received for each candidate on the ballot and also the number received by each person for whom write-in ballots were cast. The moderator shall make out a preliminary list from the vote totals produced by the tabulators and shall prepare such preliminary list for transmission to the Secretary of the State pursuant to subsection (a) of section 9-314. After such preliminary list has been transmitted to the Secretary of the State, the canvass may be temporarily interrupted, during which time the moderator shall (1) return the keys for all tabulators to the registrars of voters, (2) seal the tabulators against voting or being tampered with, (3) prepare and seal individual envelopes for all (A) write-in ballots, (B) absentee ballots, (C) moderators’ returns, and (D) other notes, worksheets or written materials used at the election, and (4) store all such tabulators and envelopes in a secure place or places directed by the registrars of voters. At the end of such temporary interruption, the moderator shall receive such keys from the registrars and shall take possession of and break the seal on all such tabulators and envelopes for the purpose of completing the canvass. The result totals shall remain in full public view until the statement of canvass and all other reports have been fully completed and signed by the moderator, checkers and registrars, or assistant registrars, as the case may be. Any other remaining result of the votes cast shall be publicly announced by the moderator not later than forty-eight hours after the close of the polls. Such public announcement shall consist of reading both the name of each candidate, with the designating number and letter on the ballot and the absentee vote as furnished to the moderator by the absentee ballot counters, and also the vote cast for and against each question submitted. While such announcement is being made, ample opportunity shall be given to any person lawfully present to compare the results so announced with the result totals provided by the tabulator and any necessary corrections shall then and there be made by the moderator, checkers and registrars or assistant registrars, after which the compartments of the voting tabulator shall be closed and locked. In canvassing, recording and announcing the result, the election officials shall be guided by any instructions furnished by the Secretary of the State.

(1949 Rev., S. 1213; 1953, S. 787d; 1957, P.A. 526, S. 3; February, 1965, P.A. 408, S. 2; 1969, P.A. 9, S. 1; P.A. 83-475, S. 23, 43; P.A. 11-20, S. 21; P.A. 15-224, S. 23.)

History: 1965 act provided that where machine is equipped with device for printing totals of candidate and questions counters, concealing doors not to be opened and the printed record shall be the official return and so proclaimed with opportunity given persons lawfully present to inspect the records, however, where printed record not clear concealing doors to be opened and counting proceed as with other machines; 1969 act deleted provision for alternate to moderator to announce results of votes cast, and added provision for announcing both the machine vote registered on the counter and the absentee vote furnished to moderator by absentee ballot counters; P.A. 83-475 amended section to make use of printing device on voting machines permissive rather than mandatory; P.A. 11-20 replaced “voting machine” with “tabulator”, “machine” with “ballot” re arrangement of candidates and “voting machine ballot label” with “ballot”, replaced provisions re counters, doors and other language specific to voting machines with provisions re tabulators and made technical changes, effective May 24, 2011; P.A. 15-224 added requirement that moderator make out preliminary list of vote totals and prepare such list for transmission to Secretary of the State pursuant to Sec. 9-314(a), added provisions re temporary interruption of canvass and security of keys, tabulators and envelopes for ballots, returns and other materials during interruption, added requirement that moderator publicly announce remaining result not later than 48 hours after close of polls, and made technical changes, effective July 7, 2015.



Section 9-310 - Sealing of tabulator by moderator.

As soon as the count is completed and the moderator’s return required under the provisions of section 9-259 has been executed, the moderator shall place the sealed tabulator in the tabulator bag, and so seal the bag, and the tabulator shall remain so sealed against voting or being tampered with for a period of fourteen days, except as provided in section 9-309 or 9-311 or pursuant to an order issued by the State Elections Enforcement Commission. If it is determined that a recanvass is required pursuant to section 9-311 or 9-311a, immediately upon such determination the tabulators, write-in ballots, absentee ballots, moderators’ returns and all other notes, worksheets or written materials used at the election shall be impounded at the direction of the Secretary of the State. Such package shall be preserved for one hundred eighty days after such election and may be opened and its contents examined in accordance with section 9-311 or upon an order of a court of competent jurisdiction. At the end of one hundred eighty days, unless otherwise ordered by the court, such package and its contents may be destroyed. Except as provided in section 9-309 for moderators temporarily interrupting a canvass, any person who unlocks the voting or operating mechanism of the tabulator or the counting compartment after it has been locked as above directed or breaks or destroys or tampers with the seal after it has been affixed as above directed or changes the indication of the counters on any voting tabulator within fourteen days after the election or within any longer period during which the tabulator is kept locked as ordered by a court of competent jurisdiction or by the State Elections Enforcement Commission in any special case, except as provided in section 9-311, shall be imprisoned for not more than five years. Any tabulator may be released in less than fourteen days, for use in another election, by order of a court, if there is no disagreement as to the returns from such machine and no order directing impoundment has been issued by the State Elections Enforcement Commission.

(1949 Rev., S. 1214; 1953, S. 788d; 1957, P.A. 526, S. 4; 1963, P.A. 318, S. 4; P.A. 77-239, S. 2; P.A. 85-514, S. 3; P.A. 86-1, S. 3, 5; P.A. 87-382, S. 35, 55; P.A. 95-88, S. 2; P.A. 07-194, S. 36; P.A. 15-224, S. 25.)

History: 1963 act made technical change in language; P.A. 77-239 added provision for opening package of write-in ballots, where there is a recanvass in case of a discrepancy, to the existing provision for opening them on order of court of competent jurisdiction; P.A. 85-514 amended section to require impoundment of machines, write-in ballots, absentee ballots, moderators’ returns and all other notes, worksheets or written material upon determination of a recanvass; P.A. 86-1 added references to order issued by state elections enforcement commission; P.A. 87-382 substituted “one hundred eighty days” for “six months”; P.A. 95-88 changed number of days machine remains locked from 10 to 14; P.A. 07-194 replaced provisions re locking of machines with provisions re sealing of tabulators by moderator and made conforming and technical changes; P.A. 15-224 added references to Sec. 9-309 re exception to tabulator security measures for interruption of canvass by moderators, effective July 7, 2015.



Section 9-311 - Recanvass in case of discrepancy.

(a) If, within three days after an election, it appears to the moderator that there is a discrepancy in the returns of any voting district, such moderator shall forthwith within said period summon, by written notice delivered personally, the recanvass officials, consisting of at least two checkers of different political parties and at least two absentee ballot counters of different political parties who served at such election, and the registrars of voters of the municipality in which the election was held and such other officials as may be required to conduct such recanvass. Such written notice shall require the clerk or registrars of voters, as the case may be, to bring with them the depository envelopes required by section 9-150a, the package of write-in ballots provided for in section 9-310, the absentee ballot applications, the list of absentee ballot applications, the registry list and the moderators' returns and shall require such recanvass officials to meet at a specified time not later than the fifth business day after such election to recanvass the returns of a voting tabulator or voting tabulators or absentee ballots or write-in ballots used in such district in such election. If any of such recanvass officials are unavailable at the time of the recanvass, the registrar of voters of the same political party as that of the recanvass official unable to attend shall designate another elector having previous training and experience in the conduct of elections to take his place. Before such recanvass is made, such moderator shall give notice, in writing, to the chairman of the town committee of each political party which nominated candidates for the election, and, in the case of a state election, not later than twenty-four hours after a determination is made regarding the need for a recanvass to the Secretary of the State, of the time and place where such recanvass is to be made; and each such chairman may send representatives to be present at such recanvass. Such representatives may observe, but no one other than a recanvass official may take part in the recanvass. If any irregularity in the recanvass procedure is noted by such a representative, he shall be permitted to present evidence of such irregularity in any contest relating to the election.

(b) The moderator shall determine the place or places where the recanvass shall be conducted and, if such recanvass is held before the tabulators are boxed and collected in the manner required by section 9-266, the moderator may either require that such recanvass of such tabulators be conducted in each place where the tabulators are located, or he may require that they be removed to one central place, where such recanvass shall be conducted. All recanvassing procedures shall be open to public observation. Such recanvass officials shall, in the presence of such moderator and registrars of voters, make a record of the number on the seal and the number on the protective counter, if one is provided, on each voting tabulator specified by such moderator. Such registrars of voters in the presence of such moderator shall turn over the keys of each such tabulator to such recanvass officials, and such recanvass officials, in the presence of such registrars of voters and moderator, shall immediately proceed to recanvass the vote cast thereon, and shall then open the package of absentee ballots and recanvass the vote cast thereon. In the course of the recanvass of the absentee ballot vote the recanvass officials shall check all outer envelopes for absentee ballots against the inner envelopes for such ballots and against the registry list to verify postmarks, addresses and registry list markings and also to determine whether the number of envelopes from which absentee ballots have been removed is the same as the number of persons checked as having voted by absentee ballot. The write-in ballots shall also be recanvassed at this time. All of the recanvass officials shall use the same forms for tallies and returns as were used at the original canvass and the absentee ballot counters shall also sign the tallies.

(c) The votes shall be announced and recorded in the manner prescribed in section 9-309 on return forms provided by the registrars of voters and appended thereto shall be a statement signed by the moderator indicating the time and place of the recanvass and the names, addresses, titles and party affiliations of the recanvass officials. The write-in ballots shall be replaced in a properly secured sealed package. Upon the completion of such recanvass, any tabulator used in such recanvass shall be locked and sealed, the keys thereof shall immediately be returned to such registrars of voters and such tabulator shall remain so locked until the expiration of fourteen days after such election or for such longer period as is ordered by a court of competent jurisdiction. The absentee ballots shall be replaced in their wrappers and be resealed by the moderator in the presence of the recanvass officials. Upon the completion of such recanvass, such moderator and at least two of the recanvass officials of different political parties shall forthwith prepare and sign such return forms which shall contain a written statement giving the result of such recanvass for each tabulator and each package of absentee ballots whose returns were so recanvassed, setting forth whether or not the original canvass was correctly made and stating whether or not the discrepancy still remains unaccounted for. Such return forms containing such statement shall forthwith be filed by the moderator in the office of such clerk. If such recanvass reveals that the original canvass of returns was not correctly made, such return forms containing such statement so filed with the clerk shall constitute a corrected return. In the case of a state election, a recanvass return shall be made in duplicate on a form prescribed and provided by the Secretary of the State, and the moderator shall file one copy with the Secretary of the State and one copy with the town clerk not later than ten days after the election. Such recanvass return shall be substituted for the original return and shall have the same force and effect as an original return.

(d) As used in this section, (1) “moderator” means, in the case of municipalities not divided into voting districts, the moderator of the election and, in the case of municipalities divided into voting districts, the head moderator of the election, and (2) “registrars of voters”, in a municipality where there are different registrars of voters for different voting districts, means the registrars of voters in the voting district in which, at the last-preceding election, the presiding officer for the purpose of declaring the result of the vote of the whole municipality was moderator.

(1949 Rev., S. 1214; 1953, S. 789d; 1957, P.A. 526, S. 5; 1959, P.A. 527, S. 1; 1963, P.A. 311, S. 1; 1967, P.A. 885, S. 2; 1971, P.A. 836, S. 2; P.A. 77-239, S. 1; P.A. 85-382, S. 1; P.A. 93-30, S. 9, 14; P.A. 95-88, S. 3; P.A. 11-173, S. 21.)

History: 1959 act included recanvass of absentee ballots; 1963 act required duplicate of moderator's statement of recanvass in state election be sent to secretary and provided corrected return be substituted for and have effect of original; 1967 act provided for written notice of a recanvass for discrepancy to be delivered personally to recanvass officials as specified and the registrars of voters requiring recanvass officials to meet at specified time and if such officials unable to attend, registrars to designate another elector of same party to substitute, also provided for notice to secretary of the state in the case of a state election, substituted “recanvass officials” for “election officials” throughout, provided for moderator to determine where recanvass to occur, provided for votes cast by absentee ballots to be announced and recorded as prescribed in Sec. 9-309 on forms provided by municipal clerk with statement signed by moderator appended indicating time, place and particulars concerning recanvass officials, further provided that, in addition to moderator, at least two of the recanvass officials of different political parties to prepare and sign return forms, deleted provision for witnessing of the forms; where recanvass reveals original canvass of returns not correctly made, provided that return forms containing such statement filed with the clerk shall constitute a corrected return, changed provision in the case of a state election so that recanvass return made on form provided by secretary of the state and in addition to copy filed with latter and copy to be filed with town clerk, substituted “recanvass return” for “corrected return” in the provision for the return to be substituted for the original return, further provided that term “registrars of voters” in municipality having different registrars for different voting districts means the registrars in the voting district in which at the last-preceding election, the presiding officer for purposes of declaring result of vote of the whole municipality was moderator; 1971 act deleted “or chief” from “head or chief moderator” and also the proviso that where “there is no head or chief moderator, the moderator of the first district”; P.A. 77-239 included write-in votes as a part of the recanvass; P.A. 85-382 required clerk to bring absentee ballot applications, list of absentee ballot applications, registry list, moderators' returns and depository envelope for recanvass, required designated elector to have training and experience in the conduct of elections, required that no one other than recanvass official take part in recanvass, allowed representative to present evidence of any irregularity, mandated that procedures be open to public, required recanvass officials to check outer envelopes for absentee ballots against inner envelopes for such ballots and against the registry list to verify postmarks, addresses and registry list markings, required determination of whether the number of envelopes correspond with number of persons checked as voting by absentee ballot, required officials to use same forms for tallies and returns as used at original recanvass, and required absentee ballot counters to sign the tallies; P.A. 93-30 made technical changes, effective July 1, 1993; P.A. 95-88 divided section into Subsecs., amended Subsec. (a) to change time of recanvass officials' meeting from within 5 business days after election to not later than fifth business day after election, and amended Subsec. (c) to change number of days machine remains locked from 10 to 14; P.A. 11-173 amended Subsec. (a) by providing that the registrars of voters and such other officials as may be required conduct recanvass, that either the clerk or registrars of voters bring depository envelopes and that notice, in the case of a state election, be not later than twenty-four hours after determination of need for recanvass and by deleting “two” re number of representatives a chairman may send, amended Subsec. (b) by replacing “clerk” with “registrars of voters” and by deleting language re counter compartment of and unlocking of machine, amended Subsec. (c) by replacing “municipal clerk” and “clerk” with “registrars of voters”, and deleted references to mechanics, changed references to machines to references to tabulators and made technical changes in Subsecs. (a) to (c), effective July 13, 2011.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.

Cited. 231 C. 602.

Cited. 10 CS 316.



Section 9-311a - Recanvass on close vote.

For purposes of this section, state, district and municipal offices shall be as defined in section 9-372 except that the office of presidential elector shall be deemed a state office. Forthwith after a regular or special election for municipal office, or forthwith upon tabulation of the vote for state and district offices by the Secretary of the State, when at any such election the plurality of an elected candidate for an office over the vote for a defeated candidate receiving the next highest number of votes was either (1) less than a vote equivalent to one-half of one per cent of the total number of votes cast for the office but not more than two thousand votes, or (2) less than twenty votes, there shall be a recanvass of the returns of the voting tabulator or voting tabulators and absentee ballots used in such election for such office unless such defeated candidate or defeated candidates, as the case may be, for such office file a written statement waiving this right to such canvass with the municipal clerk in the case of a municipal office, or with the Secretary of the State in the case of a state or district office. In the case of state and district offices, the Secretary of the State upon tabulation of the votes for such offices shall notify the town clerks in the state or district, as the case may be, of the state and district offices which qualify for an automatic recanvass and shall also notify each candidate for any such office. When a recanvass is to be held the municipal clerk shall promptly notify the moderator, as defined in section 9-311, who shall proceed forthwith to cause a recanvass of such returns of the office in question in the same manner as is provided in said section 9-311. In addition to the notice required under section 9-311, the moderator shall before such recanvass is made give notice in writing of the time when, and place where, such recanvass is to be made to each candidate for a municipal office which qualifies for an automatic recanvass under this section. Nothing in this section shall preclude the right to judicial proceedings on behalf of a candidate under any provision of chapter 149. For the purposes of this section, “the total number of votes cast for the office” means in the case of multiple openings for the same office, the total number of electors checked as having voted in the state, district, municipality or political subdivision, as the case may be. When a recanvass of the returns for an office for which there are multiple openings is required by the provisions of this section, the returns for all candidates for all openings for the office shall be recanvassed. No one other than a recanvass official shall take part in the recanvass. If any irregularity in the recanvass procedure is noted by a candidate, he shall be permitted to present evidence of such irregularity in any contest relating to the election.

(1963, P.A. 185, S. 1; 1967, P.A. 885, S. 3; 1971, P.A. 542, S. 1; P.A. 80-281, S. 14, 31; P.A. 84-319, S. 37, 49; P.A. 85-382, S. 2; P.A. 11-20, S. 1.)

History: 1967 act provided for adding “of the office in question” to “cause a recanvass of such returns”, also provided for the clerk to notify the secretary of the state upon receipt of application for a recanvass where a state election is involved; 1971 act provided that the definitions contained in Sec. 9-372 would apply for purposes of section to state, district and municipal offices but that office of presidential elector is deemed a state office, deleted provision for application for recanvass and provided that a recanvass would take place where votes were within the limits already specified, immediately, in the case of municipal elections or upon the tabulation of the vote for state and district offices by the secretary of the state, unless a written waiver is filed by defeated candidate(s); P.A. 80-281 provided, in the case of multiple openings for the same office, the total number of votes cast means the total number of electors checked as having voted and provided that a recanvass in that case will result in the returns for all candidates being recanvassed; P.A. 84-319 amended section to provide uniformity in procedures for recanvass after primaries and elections; P.A. 85-382 required only recanvass officials to take part in recanvass and permitted candidates to present evidence of irregularities noted in any contest relating to the election; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, effective May 24, 2011.

Invoking provisions of section does not preclude candidate from obtaining judicial review under Sec. 9-328. 155 C. 68. Cited. 231 C. 602.



Section 9-311b - Recanvass on tie vote.

If the electors fail to elect a candidate for any office by reason of an equality of votes at any election, there shall be a recanvass of the returns for such office unless, prior to the time of such recanvass, all but one of the candidates so receiving an equal number of votes dies, withdraws his name or for any reason becomes disqualified to hold such office.

(1963, P.A. 185, S. 2.)



Section 9-312 - Declaration of result; returns to secretary.

In each municipality divided into voting districts, unless otherwise provided by law, the head moderator shall be the presiding officer for the purpose of declaring the result of the vote of the whole municipality and of making returns to the Secretary of the State, and the moderators in each of the voting districts shall be assistant presiding officers and shall make returns of their polls as required by law.

(1949 Rev., S. 1059; 1953, S. 790d; 1971, P.A. 836, S. 3.)

History: 1971 act substituted “head moderator” for “moderator of the first district” and for “moderators of the other district” substituted “moderators in each of the voting districts”.

Duty of moderator in election of selectmen. 104 C. 401.



Section 9-313 - Forms for returns.

The Secretary of the State shall transmit to the town clerk of each town, before each state election, blank forms for the returns required by this chapter, and such returns shall be made out, certified and directed according to such forms. The Secretary of the State shall cause to be printed in the several blanks, for the use of moderators and counters, such names of candidates for the several offices to be voted for as are certified to him by the chairmen of the state committees of the several political organizations in the state.

(1949 Rev., S. 1083; 1953, S. 791d.)



Section 9-314 - Return of preliminary and duplicate lists of votes by moderator.

(a) As used in this subsection, “moderator” means the moderator of each state election in each town not divided into voting districts and the head moderator in each town divided into voting districts. The moderator shall make out a preliminary list of the votes given for each of the following officers: Presidential electors, Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller, Attorney General, United States senator, representative in Congress, state senator, judge of probate, state representative and registrars of voters when said officers are to be chosen, as reported solely by the tabulator, as provided in section 9-309, in the moderator’s town and shall immediately transmit such preliminary list to the Secretary of the State not later than midnight on election day. Once the preliminary list has been transmitted to the Secretary of the State, the moderator shall make out a duplicate list of the votes given in the moderator’s town for each of the following officers: Presidential electors, Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller, Attorney General, United States senator, representative in Congress, state senator, judge of probate, state representative and registrars of voters when said officers are to be chosen. Such duplicate list shall include a statement of the total number of names on the official check list of such town and the total number checked as having voted. The moderator shall transmit such duplicate list to the Secretary of the State by electronic means as prescribed by the Secretary of the State not later than forty-eight hours after the close of the polls on election day. The moderator shall also seal and deliver one of such duplicate lists to the Secretary of the State not later than the third day after the election. Any such moderator who fails to so deliver such duplicate list to the Secretary of the State by the time required shall pay a late filing fee of fifty dollars. The moderator shall also deliver one of such duplicate lists to the clerk of such town. The Secretary of the State shall enter the returns in tabular form in books kept by the Secretary for that purpose and present a printed report of the same, with the name of, and the total number of votes received by, each of the candidates for said offices, to the General Assembly at its next session.

(b) As used in this subsection, “moderator” means the moderator of each municipal election in each town not divided into voting districts, and the head moderator in each town divided into voting districts. The moderator shall forthwith transmit to the Secretary of the State the results of the vote for each office contested at such election by electronic means as prescribed by the Secretary of the State not later than forty-eight hours after the close of the polls on election day. The moderator shall also seal and deliver one of such lists to the Secretary of the State not later than the third day after the election. Any such moderator who fails to so deliver such list to the Secretary of the State by the time required shall pay a late filing fee of fifty dollars. Such moderator shall include in such return a statement of the total number of names on the official check list of such town and the total number checked as having voted. Such return shall be on a form prescribed by the Secretary of the State.

(1949 Rev., S. 1080, 1081; 1953, S. 792d; 1963, P.A. 311, S. 2; April, 1964, P.A. 2, S. 4; 1971, P.A. 542, S. 3; 836, S. 4; P.A. 77-196, S. 2; P.A. 85-577, S. 7; P.A. 88-89; P.A. 93-384, S. 3; P.A. 95-171, S. 10, 14; P.A. 00-99, S. 30, 154; P.A. 03-112, S. 1; P.A. 15-224, S. 26.)

History: 1963 act reduced the number of lists of votes to be sent to secretary from two to one; 1964 act deleted representative-at-large; 1971 acts deleted provision for mailing of list and substituted immediate hand delivery to the secretary of the state or to the state police who are required to deliver it by hand to the secretary of the state before four o’clock p.m. the day following the election, changed provision for delivery of list to the town clerk “within two days” to “on or before the day after the election”, changed “moderator of first voting district” to “head moderator” and deleted “unless otherwise provided by law”; P.A. 77-196 added registrars of voters to the other offices on the list and added new Subsec. (b) providing for a report from moderator of municipal election on each contested office; P.A. 85-577 changed time frame of delivery, imposed $50 fee for late filing and required immediate transmittal of the vote for each office contested at such election; P.A. 88-89 amended Subsec. (b) to require results of municipal elections to be delivered to secretary of the state in same manner and time as provided under Subsec. (a), instead of being transmitted forthwith; P.A. 93-384 substituted “official check list” for “registry list” and amended Subsec. (b) to require moderator or head moderator to “forthwith transmit” instead of “deliver” voting results to secretary; P.A. 95-171 amended Subsec. (a) to conditionally authorize transmitting list by facsimile machine, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 03-112 amended Subsec. (a) by defining “moderator”, authorizing moderator to transmit list of votes by “other electronic means” and making conforming and technical changes, and amended Subsec. (b) by defining “moderator”, requiring moderator to transmit list of votes by “facsimile machine or other electronic means”, adding procedure for delivering list by hand, adding penalty for any moderator failing to deliver list by time required and making conforming changes, effective June 18, 2003; P.A. 15-224 amended Subsec. (a) to require that moderator make out preliminary list of votes, transmit such preliminary list to Secretary of the State by midnight on election day, make out duplicate list after transmission of preliminary list and transmit, within 48 hours of close of polls, duplicate list of votes to Secretary of the State by electronic means, to delete provision re use of state police for delivery of sealed duplicate list and to delete requirement that moderator deliver duplicate list to town clerk on or before day after election, and amended Subsec. (b) to require that moderator transmit, within 48 hours of close of polls, result of vote for each contested office to Secretary of the State by electronic means and to delete provision re use of state police for delivery of sealed list, effective July 7, 2015.



Section 9-315 - Canvass for presidential electors, U.S. senator and members of Congress.

The votes returned as cast for a senator in Congress, representatives in Congress and presidential electors shall be publicly counted by the Treasurer, Secretary of the State and Comptroller on the last Wednesday of the month in which they were cast, and such votes shall be counted in conformity to any decision rendered by the judges of the Supreme Court as provided in section 9-323. In accordance with the count so made, they shall, on said day, declare what persons are elected senators in the Congress of the United States or representatives in Congress, and the Secretary of the State shall forthwith notify them by mail of their election; and they shall declare the proper number of persons having the greatest number of votes to be presidential electors and, in case of an equal vote for said electors, shall determine by lot from the persons having such equal number of votes the persons appointed, and the Secretary of the State shall forthwith notify them by mail of their appointment.

(1949 Rev., S. 1112; 1953, S. 793d; P.A. 85-577, S. 8.)

History: P.A. 85-577 required that candidates for U.S. Senate and House of Representatives be notified by mail immediately of their election and abolished requirement that names of persons appointed as presidential electors be published in two Hartford newspapers.

Cited. 231 C. 602.

Cited. 16 CS 36.



Section 9-316 - Canvass in vacancy election of U.S. senator or representative.

The Treasurer, Secretary of the State and Comptroller shall, within thirty days after a vacancy election for a senator in Congress or representative in Congress, subject to the provisions of section 9-323, publicly count the votes returned, and declare what person is elected, and the Secretary of the State shall forthwith notify him by mail of his election. The Secretary of the State shall enter the returns in tabular form in books kept by him for that purpose and present a copy of the same, with the name of, and the total number of votes received by, each of the candidates for said office, to the Governor within ten days thereafter.

(1949 Rev., S. 1111; 1953, S. 794d; P.A. 85-577, S. 9.)

History: P.A. 85-577 amended section to require notification to candidates by mail, required secretary of the state to enter returns in tabular form in books and to send a copy of the same, with the name of, and the total number of votes received by, each candidate to the governor within ten days thereafter, where previously original returns and canvass were submitted to governor.



Section 9-317 - Certification of election of U.S. senator.

When any senator in Congress has been elected, the Governor shall certify his election under the seal of the state to the President of the Senate of the United States, which certificate shall be countersigned by the Secretary of the State.

(1949 Rev., S. 101; 1953, S. 795d.)



Section 9-318 - Canvass of votes for state officers.

The votes for Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General shall be canvassed by the persons authorized to receive and count the same, within thirty days next after they were cast, unless a complaint under the provisions of section 9-324 is pending, in which case such canvass shall not be made until after the third Monday of December next after they were cast. In making such canvass, the votes upon the returns made by presiding officers shall be counted in conformity to the decision of the judge of the Superior Court or of the Supreme Court, as the case may be, and such canvass shall be in conformity to such decision, and a fair list of such votes made to conform to the original returns of the presiding officers, as corrected or affected by the finding or decision of such judge, with the original returns of the presiding officers and certified copies of the decision of such judge, shall, on the first day of the session, be laid before the General Assembly, which shall declare who are elected to said offices respectively.

(1949 Rev., S. 1108; 1953, S. 796d.)

Compared with Secs. 9-310 and 9-311. 16 CS 37.



Section 9-319 - Canvass of votes for state senators and representatives and judges of probate.

The votes for state senators, state representatives and judges of probate, as returned by the moderators, shall be canvassed, during the month in which they are cast, by the Treasurer, Secretary of the State and Comptroller, and they shall declare, except in case of a tie vote, who is elected senator in each senatorial district, representative in each assembly district and judge of probate in each probate district. The Secretary of the State shall, within three days after such declaration, give notice by mail to each person chosen state senator, state representative or judge of probate of his election.

(1949 Rev., S. 1087; 1953, S. 797d; 1967, P.A. 557, S. 6; P.A. 00-99, S. 31, 154.)

History: 1967 act provided for application of section to state senators and state representatives; P.A. 00-99 deleted references to sheriff, effective December 1, 2000.

Cited. 16 CS 36.



Section 9-320 - Returns of municipal elections by clerks. Elected town clerk who is registrar of vital statistics ex officio.

(a) The clerk of each municipality shall, within ten days after the municipal election, return to the Secretary of the State a statement of the name, post-office address and term of each person elected to office in such election. If an elected town clerk is registrar of vital statistics, ex officio, such return shall so indicate. Each municipal clerk neglecting to make such return shall be fined not more than twenty-five dollars.

(b) The Secretary of the State shall keep a record of the names of the registrars of vital statistics and town clerks so returned. The secretary may certify that the persons named in such record are the registrars of vital statistics or the town clerks, as the case may be, of their respective towns for the period for which they were respectively elected.

(1949 Rev., S. 523; 1953, S. 798d; P.A. 88-45, S. 1.)

History: P.A. 88-45 designated existing section as Subsec. (a), amended Subsec. (a) to require return to indicate when elected town clerk is registrar of vital statistics, ex officio, and added Subsec. (b) re record and certification of registrars of vital statistics and town clerks.

When town clerk's duty under former section mandatory. 18 CS 73.



Section 9-320f - Manual or electronic audit of votes by registrar of voters or town clerk. Offices subject to audit. University of Connecticut analysis. Discrepancy recanvass. Voting tabulator failure to record votes. Secretary of the State investigation and report. Regulations. Definitions.

(a) Not earlier than the fifteenth day after any election or primary and not later than two business days before the canvass of votes by the Secretary of the State, Treasurer and Comptroller, for any federal or state election or primary, or by the town clerk for any municipal election or primary, the registrars of voters shall conduct a manual audit or, for an election or primary held on or after January 1, 2016, an electronic audit authorized under section 9-320g of the votes recorded in not less than ten per cent of the voting districts in the state, district or municipality, whichever is applicable. Such manual or electronic audit shall be noticed in advance and be open to public observation. Any election official who participates in the administration and conduct of an audit pursuant to this section shall be compensated by the municipality at the standard rate of pay established by such municipality for elections or primaries, as the case may be.

(b) The voting districts subject to an audit described in subsection (a) of this section shall be selected in a random drawing by the Secretary of the State and such selection process shall be open to the public. The offices subject to an audit pursuant to this section shall be, (1) in the case of an election where the office of presidential elector is on the ballot, all offices required to be audited by federal law, plus one additional office selected in a random drawing by the Secretary of the State, but in no case less than three offices, (2) in the case of an election where the office of Governor is on the ballot, all offices required to be audited by federal law, plus one additional office selected in a random drawing by the Secretary of the State, but in no case less than three offices, (3) in the case of a municipal election, three offices or twenty per cent of the number of offices on the ballot, whichever is greater, selected at random by the municipal clerk, and (4) in the case of a primary election, all offices required to be audited by federal law, plus one additional office, if any, but in no event less than twenty per cent of the offices on the ballot, selected in a random drawing by the municipal clerk.

(c) If a selected voting district has an office that is subject to recanvass or an election or primary contest pursuant to the general statutes, the Secretary shall select an alternative district, pursuant to the process described in subsection (b) of this section.

(d) The manual or electronic audit described in subsection (a) of this section shall consist of the manual or electronic tabulation of the paper ballots cast and counted by each voting tabulator subject to such audit. Once complete, the vote totals established pursuant to such manual or electronic tabulation shall be compared to the results reported by the voting tabulator on the day of the election or primary. The results of such manual or electronic tabulation shall be reported on a form prescribed by the Secretary of the State which shall include the total number of ballots counted, the total votes received by each candidate in question, the total votes received by each candidate in question on ballots that were properly completed by each voter and the total votes received by each candidate in question on ballots that were not properly completed by each voter. Such report shall be filed with the Secretary of the State who shall immediately forward such report to The University of Connecticut for analysis. The University of Connecticut shall file a written report with the Secretary of the State regarding such analysis that describes any discrepancies identified. After receipt of such report, the Secretary of the State shall file such report with the State Elections Enforcement Commission.

(e) For the purposes of this section, a ballot that has not been properly completed will be deemed to be a ballot on which (1) votes have been marked by the voter outside the vote targets, (2) votes have been marked by the voter using a manual marking device that cannot be read by the voting tabulator, or (3) in the judgment of the registrars of voters, the voter marked the ballot in such a manner that the voting tabulator may not have read the marks as votes cast.

(f) Notwithstanding the provisions of section 9-311, the Secretary of the State shall order a discrepancy recanvass of the returns of an election or primary for any office if a discrepancy, as defined in subsection (o) of this section, exists where the margin of victory in the race for such office is less than the amount of the discrepancy multiplied by the total number of voting districts where such race appeared on the ballot, provided in a year in which the Secretary of the State is a candidate for an office on the ballot and that office is subject to an audit as provided by this section, the State Elections Enforcement Commission shall order a discrepancy recanvass if a discrepancy, as defined by subsection (o) of this section, has occurred that could affect the outcome of the election or primary for such office.

(g) If The University of Connecticut report described in subsection (d) of this section indicates that a voting tabulator failed to record votes accurately and in the manner provided by the general statutes, the Secretary of the State shall require that the voting tabulator be examined and recertified by the Secretary of the State, or the Secretary’s designee. Nothing in this subsection shall be construed to prohibit the Secretary of the State from requiring that a voting tabulator be examined and recertified.

(h) The audit report filed pursuant to subsection (d) of this section shall be open to public inspection and may be used as prima facie evidence of a discrepancy in any contest arising pursuant to chapter 149 or for any other cause of action arising from such election or primary.

(i) If the audit officials are unable to reconcile the manual or electronic count from an audit described in subsection (a) of this section with the electronic vote tabulation and discrepancies from the election or primary, the Secretary of the State shall conduct such further investigation of the voting tabulator malfunction as may be necessary for the purpose of reviewing whether or not to decertify the voting tabulator or tabulators in question or to order the voting tabulator to be examined and recertified pursuant to subsection (g) of this section. Any report produced by the Secretary of the State as a result of such investigation shall be filed with the State Elections Enforcement Commission and the commission may initiate such further investigation in accordance with subdivision (1) of subsection (a) of section 9-7b as may be required to determine if any violations of the general statutes concerning election law have been committed.

(j) The individual paper ballots used at an election or primary shall be carefully preserved and returned in their designated receptacle in accordance with the requirements of section 9-266 or 9-310, whichever is applicable.

(k) Nothing in this section shall be construed to preclude any candidate or elector from seeking additional remedies pursuant to chapter 149.

(l) After an election or primary, any voting tabulator may be kept locked for a period longer than that prescribed by sections 9-266, 9-310 and 9-447, if such an extended period is ordered by either a court of competent jurisdiction, the Secretary of the State or the State Elections Enforcement Commission. Either the court or the Secretary of the State may order an audit of such voting tabulator to be conducted by such persons as the court or the Secretary of the State may designate, provided the State Elections Enforcement Commission may order such an audit under the circumstances prescribed in subsection (f) of this section. If the machine utilized in such election or primary is an optical scan voting system, such order to lock such machine shall include the tabulator, memory card and all other components and processes utilized in the programming of such machine.

(m) The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the conduct of the manual or electronic tabulation of the paper ballots described in subsection (a) of this section and to establish guidelines for expanded audits when there are differences between the manual or electronic counts from the audit described in subsection (a) of this section and tabulator counts from the election or primary.

(n) Notwithstanding any provision of the general statutes, the Secretary of the State shall have access to the code in any voting machine whenever any problem is discovered as a result of an audit described in subsection (a) of this section.

(o) As used in this section, “discrepancy” means any difference in vote totals between tabulator counts from an election or primary and manual or electronic counts from an audit described in subsection (a) of this section in a voting district that exceeds one-half of one per cent of the lesser amount of the vote totals between such tabulator counts and such manual or electronic counts where such differences cannot be resolved through an accounting of ballots that were not marked properly in accordance with subsection (e) of this section, “state election” means “state election”, as defined in section 9-1, “municipal election” means a municipal election held pursuant to section 9-164, “manual” means by hand and without the assistance of electronic equipment and “electronic” means through the use of equipment described in section 9-320g.

(P.A. 07-194, S. 1; P.A. 11-20, S. 35; P.A. 15-224, S. 29.)

History: P.A. 07-194 effective July 5, 2007; P.A. 11-20 replaced “machine” with “tabulator” throughout, replaced “machine or machines” with “tabulator or tabulators” in Subsec. (i) and deleted reference to Sec. 9-302 in Subsec. (j), effective May 24, 2011; P.A. 15-224 amended Subsec. (a) to provide for electronic audit for elections or primaries held on or after January 1, 2016, amended Subsecs. (b), (d), (i) and (m) to make conforming and technical changes and amended Subsec. (o) to define “manual” and “electronic” and to make conforming and technical changes, effective July 7, 2015.



Section 9-320g - Authorization of electronic equipment by Secretary of the State for conduct of an audit.

Notwithstanding any provision of this title, the Secretary of the State, in consultation and coordination with The University of Connecticut, may authorize the use of electronic equipment for the purpose of conducting any audit required pursuant to section 9-320f for any primary or general election held on or after January 1, 2016, provided (1) the Secretary of the State prescribes specifications for (A) the testing, set-up and operation of such equipment, and (B) the training of election officials in the use of such equipment; and (2) the Secretary of the State and The University of Connecticut agree that such equipment is sufficient in quantity to accommodate the total number of audits to be conducted. Nothing in this section shall preclude any candidate or elector from seeking additional remedies pursuant to chapter 149 as a result of any information revealed by such process.

(P.A. 15-224, S. 28.)

History: P.A. 15-224 effective July 7, 2015.



Section 9-321 - Return by moderator of election of town clerk and registrar of vital statistics.

Section 9-321 is repealed.

(1949 Rev., S. 522; 1953, S. 799d; P.A. 88-45, S. 3.)



Section 9-322 - Failure of moderator to make returns.

Each moderator of an election who neglects to make any return required by law shall be fined twenty dollars.

(1949 Rev., S. 526; 1953, S. 257d.)



Section 9-322a - Correction of errors in returns. Clerk to file listing of returns. Certification of lists.

(a) Not later than forty-eight hours following each regular state election, the registrars of voters shall provide the results of the votes cast at such election to the town clerk. Not later than nine o’clock a.m. on the third day following each regular state election, the head moderator, registrars of voters and town clerk for each town divided into voting districts shall meet to identify any error in the returns. Not later than one o’clock p.m. on the third day following each regular state election, the head moderator shall correct any error identified and file an amended return with the Secretary of the State and the registrars of voters.

(b) Not later than twenty-one days following each regular state election, the town clerk of each town divided into voting districts shall file with the Secretary of the State a consolidated listing, in tabular format, as prescribed by the Secretary of the State, of the official returns of each such voting district for all offices voted on at such election, including the total number of votes cast for each candidate, the total number of names on the registry list, and the total number of names checked as having voted, in each such district. The town clerk of such town shall certify that he or she has examined the lists transmitted under this section to determine whether there are any discrepancies between the total number of votes cast for a candidate at such election in such town, including for any recanvass conducted pursuant to section 9-311 or 9-311a, and the sum of the votes cast for the same candidate in all voting districts in such town. In the case of any such discrepancy, the town clerk shall notify the head moderator and certify that such discrepancy has been rectified. Each listing filed under this section shall be retained by the Secretary of the State not less than ten years after the date of the election for which it was filed.

(P.A. 82-426, S. 13, 14; Sept. Sp. Sess. P.A. 09-7, S. 115; P.A. 13-296, S. 1; P.A. 15-224, S. 27.)

History: Sept. Sp. Sess. P.A. 09-7 reduced amount of time that town clerks must submit election returns showing district results from within 60 to not later than 21 days following election, provided that results shall be presented in format prescribed by Secretary, and required town clerks to certify that they have examined lists to determine whether discrepancies exist and further certify that any such discrepancy has been rectified, effective October 5, 2009; P.A. 13-296 designated existing provisions as Subsec. (b) and added Subsec. (a) re correction of errors in returns, effective January 1, 2014; P.A. 15-224 amended Subsec. (a) to require registrars of voters to provide election results to town clerk not later than 48 hours following regular state election, to require registrars of voters, town clerk and head moderator to meet and identify errors in election returns not later than 9 a.m. on third day following regular state election and to require head moderator to correct identified errors and file amended return with Secretary of the State and registrars of voters not later than 1 p.m. on third day following regular state election, effective July 7, 2015.



Section 9-322b - Candidate elected to two or more offices in a municipality and prohibited from holding more than one office. Determination of officeholder.

Notwithstanding the provisions of this title, if a candidate is elected to two or more offices in a municipality at the same election and is prohibited by any provision of the general statutes, a charter or an ordinance from holding more than one such office, the candidate shall notify the registrars of voters and the municipal clerk of the office to which the candidate declines election, and the candidate for such office who receives the next highest number of votes at such election shall be deemed to have been elected to such office.

(P.A. 05-235, S. 31.)

History: P.A. 05-235 effective July 1, 2005.






Chapter 149 - Elections and Primaries: Contested

Section 9-323 - Contests and complaints in election of presidential electors, U.S. senator and representative.

Any elector or candidate who claims that he is aggrieved by any ruling of any election official in connection with any election for presidential electors and for a senator in Congress and for representative in Congress or any of them, held in his town, or that there was a mistake in the count of the votes cast at such election for candidates for such electors, senator in Congress and representative in Congress, or any of them, at any voting district in his town, or any candidate for such an office who claims that he is aggrieved by a violation of any provision of section 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such election, may bring his complaint to any judge of the Supreme Court, in which he shall set out the claimed errors of such election official, the claimed errors in the count or the claimed violations of said sections. In any action brought pursuant to the provisions of this section, the complainant shall file a certification attached to the complaint indicating that a copy of the complaint has been sent by first-class mail or delivered to the State Elections Enforcement Commission. If such complaint is made prior to such election, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to the election, it shall be brought not later than fourteen days after the election or, if such complaint is brought in response to the manual tabulation of paper ballots authorized pursuant to section 9-320f, such complaint shall be brought not later than seven days after the close of any such manual tabulation, and in either such circumstance, the judge shall forthwith order a hearing to be had upon such complaint, upon a day not more than five or less than three days from the making of such order, and shall cause notice of not less than three or more than five days to be given to any candidate or candidates whose election may be affected by the decision upon such hearing, to such election official, to the Secretary of the State, to the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties thereto, of the time and place for the hearing upon such complaint. Such judge, with two other judges of the Supreme Court to be designated by the Chief Court Administrator, shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, such judges may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judges shall thereupon, in the case they, or any two of them, find any error in the rulings of the election official, any mistake in the count of such votes or any violation of said sections, certify the result of their finding or decision, or the finding or decision of a majority of them, to the Secretary of the State before the first Monday after the second Wednesday in December. Such judges may order a new election or a change in the existing election schedule, provided such order complies with Section 302 of the Help America Vote Act, P.L. 107-252, as amended from time to time. Such certificate of such judges, or a majority of them, shall be final upon all questions relating to the rulings of such election officials, to the correctness of such count and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers so as to conform to such finding or decision.

(1949 Rev., S. 1107; 1953, S. 801d; 1963, P.A. 307; P.A. 78-125, S. 6; P.A. 83-583, S. 2, 6; P.A. 84-511, S. 4, 15; P.A. 87-545, S. 1; P.A. 88-364, S. 14, 123; P.A. 95-88, S. 4; P.A. 04-74, S. 1; P.A. 05-288, S. 47; P.A. 07-194, S. 2; P.A. 10-43, S. 5; P.A. 11-20, S. 1.)

History: 1963 act added provisions re defeated candidate in first sentence, increased time within which a complaint may be brought from 3 to 10 days after election, clarified the counting of absentee ballots and changed the date by which certification must be made; P.A. 78-125 added candidate as claimant to aggrievement, deleted “the moderator of any election” following “ruling of” and substituted “any election official in connection with any election”, deleted provisions pertaining to defeated candidates, provided for judge to proceed expeditiously on complaint when made prior to election, provided for notice of hearing to election official, changed authority to assign judges to hear case to the chief court administrator, provided that judges may order a new election or a change in the existing election schedule and deleted provision for substitution in case judge unable to serve; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 88-364 made technical change; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 04-74 qualified judges' authority to order a new election or a change in existing election schedule by adding “, provided such order complies with Section 302 of the Help America Vote Act, P.L. 107-252, as amended from time to time”, effective May 10, 2004; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 07-194 added deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f and made technical changes, effective July 5, 2007; P.A. 10-43 replaced requirement that complainant send by first-class mail or hand-deliver a copy of complaint to State Elections Enforcement Commission with requirement that complainant file a certification attached to complaint indicating that a copy of complaint has been sent by first-class mail or delivered to said commission; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.

Cited. 186 C. 125; 231 C. 602. Plaintiff lacked standing to bring complaint as plaintiff did not allege any act or conduct by defendant that interpreted a statute, regulation or other authoritative legal requirement applicable to the election process or identify any mandatory statute that defendant had failed to apply or follow. 289 C. 522. Plaintiff who failed to demonstrate he was nominated by a major or minor party as defined in Sec. 9-372 and failed to obtain and timely file the requisite number of signatures to secure a place on the ballot as a petitioning candidate as required by Sec. 9-453a was not entitled to a place on ballot simply because his name mistakenly appeared on voter guide prior to deadline for completion of voter guide. 298 C. 808.



Section 9-324 - Contests and complaints in election of state officers and judges of probate.

Any elector or candidate who claims that such elector or candidate is aggrieved by any ruling of any election official in connection with any election for Governor, Lieutenant Governor, Secretary of the State, State Treasurer, Attorney General, State Comptroller or judge of probate, held in such elector's or candidate's town, or that there has been a mistake in the count of the votes cast at such election for candidates for said offices or any of them, at any voting district in such elector's or candidate's town, or any candidate for such an office who claims that such candidate is aggrieved by a violation of any provision of section 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such election or any candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, Attorney General or State Comptroller, who claims that such candidate is aggrieved by a violation of any provision of sections 9-700 to 9-716, inclusive, may bring such elector's or candidate's complaint to any judge of the Superior Court, in which such elector or candidate shall set out the claimed errors of such election official, the claimed errors in the count or the claimed violations of said sections. In any action brought pursuant to the provisions of this section, the complainant shall send a copy of the complaint by first-class mail, or deliver a copy of the complaint by hand, to the State Elections Enforcement Commission. If such complaint is made prior to such election, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to the election, it shall be brought not later than fourteen days after the election or, if such complaint is brought in response to the manual tabulation of paper ballots authorized pursuant to section 9-320f, such complaint shall be brought not later than seven days after the close of any such manual tabulation and, in either such circumstance, such judge shall forthwith order a hearing to be had upon such complaint, upon a day not more than five nor less than three days from the making of such order, and shall cause notice of not less than three nor more than five days to be given to any candidate or candidates whose election may be affected by the decision upon such hearing, to such election official, the Secretary of the State, the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties thereto, of the time and place for the hearing upon such complaint. Such judge shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, such judge may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall thereupon, in case such judge finds any error in the rulings of the election official, any mistake in the count of the votes or any violation of said sections, certify the result of such judge's finding or decision to the Secretary of the State before the fifteenth day of the next succeeding December. Such judge may order a new election or a change in the existing election schedule. Such certificate of such judge of such judge's finding or decision shall be final and conclusive upon all questions relating to errors in the rulings of such election officials, to the correctness of such count, and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers, so as to conform to such finding or decision, unless the same is appealed from as provided in section 9-325.

(1949 Rev., S. 1105; 1953, S. 802d; 1963, P.A. 363; P.A. 78-125, S. 7; P.A. 83-583, S. 3, 6; P.A. 84-511, S. 5, 15; P.A. 87-545, S. 2; P.A. 95-88, S. 5; P.A. 00-99, S. 32, 154; Oct. 25 Sp. Sess. P.A. 05-5, S. 43; P.A. 07-194, S. 3; P.A. 11-20, S. 1.)

History: 1963 act added provisions re defeated candidate in first sentence, increased time within which complaint may be brought from 3 to 10 days after election, clarified counting of absentee ballots and changed date by which certification of decision must be made; P.A. 78-125 changed application to “any elector or candidate who claims that he is aggrieved by any ruling of an election official in connection with any election”, added sheriff and judge of probate to the enumerated offices, deleted provisions pertaining to defeated candidates, provided for expeditious handling of complaints made prior to election, provided for notice to “such election official”, provided that judge may order a new election or a change in the existing election schedule and deleted provision for substitution in case judge unable to serve; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; Oct. 25 Sp. Sess. P.A. 05-5 authorized complaint by candidate for state office who claims aggrievement by violation of provision of Secs. 9-700 to 9-716, inclusive, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 07-194 added deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f, effective July 5, 2007; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.

As to possible jurisdiction of Superior Court to declare election of state officers, see 61 C. 372; 77 C. 599; 82 C. 330. Cited. 186 C. 125; 205 C. 495; 231 C. 602.

Superior Court judge may not order recount of ballots for state legislators. 6 CS 435. Section broadly states, in clear and unambiguous terms, that a violation of Secs. 9-700 to 9-716 provides a candidate aggrieved by such violation a cause of action. 51 CS 483.



Section 9-325 - Appeals and reservations of law to be taken to Supreme Court.

If, upon any such hearing by a judge of the Superior Court, any question of law is raised which any party to the complaint claims should be reviewed by the Supreme Court, such judge, instead of filing the certificate of his finding or decision with the Secretary of the State, shall transmit the same, including therein such questions of law, together with a proper finding of facts, to the Chief Justice of the Supreme Court, who shall thereupon call a special session of said court for the purpose of an immediate hearing upon the questions of law so certified. A copy of the finding and decision so certified by the judge of the Superior Court, together with the decision of the Supreme Court, on the questions of law therein certified, shall be attested by the clerk of the Supreme Court, and by him transmitted to the Secretary of the State forthwith. The finding and decision of the judge of the Superior Court, together with the decision of the Supreme Court on the questions of law thus certified, shall be final and conclusive upon all questions relating to errors in the rulings of the election officials and to the correctness of such count and shall operate to correct the returns of the moderators or presiding officers so as to conform to such decision of said court. Nothing in this section shall be considered as prohibiting an appeal to the Supreme Court from a final judgment of the Superior Court. The judges of the Supreme Court may establish rules of procedure for the speedy and inexpensive hearing of such appeals within fifteen days of such judgment of a judge of the Superior Court.

(1949 Rev., S. 1106; 1953, S. 803d; P.A. 78-125, S. 10.)

History: P.A. 78-125 changed limiting day in December by which decision of supreme court to be transmitted to secretary of the state to “forthwith”, changed reference to errors in rulings of “moderator” to “election officials”, clarified authority of supreme court to rule on final judgment of superior court and provided for establishment of rules for speedy hearing of appeals.

Procedure considered. 77 C. 595. See 82 C. 330. Cited. 186 C. 125; 205 C. 495; 231 C. 602.



Section 9-326 - Contest in election of sheriff or judge of probate.

Section 9-326 is repealed.

(1949 Rev., S. 1096; 1953, S. 804d; P.A. 78-125, S. 13.)



Section 9-327 - Bond of complainant.

The complainant in any complaint or proceeding under sections 9-323, 9-324, 9-328 or 9-329a, shall give a good and sufficient bond for prosecution for the payment of costs, and the judge or judges hearing such application shall make such order regarding the payment of the costs in such action as may be equitable and may render judgment and issue execution therefor.

(1949 Rev., S. 1113; 1953, S. 805d; P.A. 78-125, S. 8.)

History: P.A. 78-125 deleted “for the correction of errors of a moderator or for a recount of votes” and cross referenced Secs. 9-323, 9-324, 9-328 or 9-449.



Section 9-328 - Contests and complaints in election of municipal officers and nomination of justices of the peace.

Any elector or candidate claiming to have been aggrieved by any ruling of any election official in connection with an election for any municipal office or a primary for justice of the peace, or any elector or candidate claiming that there has been a mistake in the count of votes cast for any such office at such election or primary, or any candidate in such an election or primary claiming that he is aggrieved by a violation of any provision of sections 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such election or primary, may bring a complaint to any judge of the Superior Court for relief therefrom. In any action brought pursuant to the provisions of this section, the complainant shall send a copy of the complaint by first-class mail, or deliver a copy of the complaint by hand, to the State Elections Enforcement Commission. If such complaint is made prior to such election or primary, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to such election or primary, it shall be brought not later than fourteen days after such election or primary, except that if such complaint is brought in response to the manual tabulation of paper ballots, authorized pursuant to section 9-320f, such complaint shall be brought not later than seven days after the close of any such manual tabulation, to any judge of the Superior Court, in which he shall set out the claimed errors of the election official, the claimed errors in the count or the claimed violations of said sections. Such judge shall forthwith order a hearing to be had upon such complaint, upon a day not more than five nor less than three days from the making of such order, and shall cause notice of not less than three nor more than five days to be given to any candidate or candidates whose election or nomination may be affected by the decision upon such hearing, to such election official, the Secretary of the State, the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties thereto, of the time and place for the hearing upon such complaint. Such judge shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, he may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall thereupon, if he finds any error in the rulings of the election official or any mistake in the count of the votes, certify the result of his finding or decision to the Secretary of the State before the tenth day succeeding the conclusion of the hearing. Such judge may order a new election or primary or a change in the existing election schedule. Such certificate of such judge of his finding or decision shall be final and conclusive upon all questions relating to errors in the ruling of such election officials, to the correctness of such count, and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers, so as to conform to such finding or decision, except that this section shall not affect the right of appeal to the Supreme Court and it shall not prevent such judge from reserving such questions of law for the advice of the Supreme Court as provided in section 9-325. Such judge may, if necessary, issue his writ of mandamus, requiring the adverse party and those under him to deliver to the complainant the appurtenances of such office, and shall cause his finding and decree to be entered on the records of the Superior Court in the proper judicial district.

(1949 Rev., S. 527; 1953, S. 806d; 1957, P.A. 526, S. 7; 1963, P.A. 163; P.A. 74-109, S. 8, 11; P.A. 78-125, S. 9; P.A. 83-583, S. 4, 6; P.A. 84-511, S. 6, 15; P.A. 87-545, S. 3; P.A. 95-88, S. 6; P.A. 07-194, S. 5; P.A. 11-20, S. 1.)

History: 1963 act reduced time within which a complaint may be brought from 60 to 10 days after the election and conformed procedure to be followed to that for contests in state offices; P.A. 74-109 changed reference to “election” to the office of justice of the peace to “nominated of a primary” and conformed the other references to that office accordingly, effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 78-125 clarified application of section to “elector or candidate claiming to have been aggrieved by any ruling of any election official in connection with an election”, provided for expeditious handling of complaint made prior to election or primary and where complaint is made subsequent to election or primary, for notice to election official, further provided that judge may order a new election or primary or a change in the existing election schedule, deleted qualification of “for the reservation of questions arising therefrom” to the right of appeal to the supreme court and also deleted the qualification “by consent of all parties” from “reserving such questions of law” and cross referenced Sec. 9-325, and deleted provision for substitution in case judge unable to serve; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 07-194 added deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f and made technical changes, effective July 5, 2007; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.

Information should show relator's election; alleged errors must appear to be injurious; certificate of judge is conclusive. 51 C. 113. Provision is constitutional. Id.; 102 C. 588. Appeal to Supreme Court carries stay of execution. 62 C. 488. Quo warranto is a means to oust an illegal incumbent, but not to induct the rightful person. 66 C. 294; 102 C. 595. Facts held to justify order of judge that ballot boxes be opened; mere irregularities in arrangement of polling places not enough to invalidate election. 75 C. 50. Pleading; after ballots recounted, errors in interlocutory rulings immaterial. 85 C. 396; 102 C. 587. Petition fails in case of first selectman if vote is found to be a tie. 91 C. 371. Cited. 101 C. 735. Judge should embody decision in judgment file. 104 C. 398. Cited. 124 C. 276. Defendant, not being a member of one of two parties polling largest and next largest vote, was not eligible for office. 136 C. 632. Proper procedure to question validity of form of absentee ballot used. 145 C. 648. Section held to confer right of judicial appeal from moderator's rulings or recanvass; prior invoking of Sec. 9-311a no bar. 155 C. 68, 73, 74. In case brought by minority representatives under Sec. 9-167a, held Supreme Court had no jurisdiction over November, 1967, election of New Haven board of aldermen ordered by the U.S. district court as election was a creature of the district court and it was that court's prerogative to determine what candidates were elected. 156 C. 253. Cited. 175 C. 545. The bare existence in statute of authority to order a new election does not require the court to proceed as if that remedy were to be implemented; since a new election was not sought by the parties or contemplated by the court, it was not necessary to include as parties candidates whose election was not affected by the suit. 182 C. 111. Cited. 186 C. 125. Constitutional claims not included in provisions for expedited judicial procedures. 205 C. 495. Cited. 225 C. 378; 231 C. 602. Court should exercise caution and restraint in deciding whether to order new election; two-part standard established for such decisions; plenary scope of review of trial court decision is appropriate, no special need for speed and finality for trial court decision under circumstances of this case; “rulings of the election official” defined, and “mistake in the count of the votes” interpreted and applied. 250 C. 241. Municipality is not indispensable to court's subject matter jurisdiction over challenge to a municipal election. 277 C. 829.

Cited. 8 CS 234; 10 CS 258. Statutory petition does not preclude plaintiff from seeking to have writ of mandamus issued. 18 CS 72. Cited. 21 CS 482.



Section 9-329 - Appeal to Supreme Court.

Section 9-329 is repealed.

(1949 Rev., S. 528; 1953, S. 807d; P.A. 78-125, S. 13; 78-280, S. 2, 127.)



Section 9-329a - (Formerly Sec. 9-449). Contests and complaints in connection with any primary.

(a) Any (1) elector or candidate aggrieved by a ruling of an election official in connection with any primary held pursuant to (A) section 9-423, 9-425 or 9-464, or (B) a special act, (2) elector or candidate who alleges that there has been a mistake in the count of the votes cast at such primary, or (3) candidate in such a primary who alleges that he is aggrieved by a violation of any provision of sections 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such primary, may bring his complaint to any judge of the Superior Court for appropriate action. In any action brought pursuant to the provisions of this section, the complainant shall file a certification attached to the complaint indicating that a copy of the complaint has been sent by first-class mail or delivered to the State Elections Enforcement Commission. If such complaint is made prior to such primary such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to such primary it shall be brought, not later than fourteen days after such primary, or if such complaint is brought in response to the manual tabulation of paper ballots, described in section 9-320f, such complaint shall be brought, not later than seven days after the close of any such manual tabulation, to any judge of the Superior Court.

(b) Such judge shall forthwith order a hearing to be held upon such complaint upon a day not more than five nor less than three days after the making of such order, and shall cause notice of not less than three days to be given to any candidate or candidates in any way directly affected by the decision upon such hearing, to such election official, to the Secretary of the State, the State Elections Enforcement Commission and to any other person or persons, whom such judge deems proper parties thereto, of the time and place of the hearing upon such complaint. Such judge shall, on the day fixed for such hearing, and without delay, proceed to hear the parties and determine the result. If, after hearing, sufficient reason is shown, such judge may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall thereupon, if he finds any error in the ruling of the election official, any mistake in the count of the votes or any violation of said sections, certify the result of his finding or decision to the Secretary of the State before the tenth day following the conclusion of the hearing. Such judge may (1) determine the result of such primary; (2) order a change in the existing primary schedule; or (3) order a new primary if he finds that but for the error in the ruling of the election official, any mistake in the count of the votes or any violation of said sections, the result of such primary might have been different and he is unable to determine the result of such primary.

(c) The certification by the judge of his finding or decision shall be final and conclusive upon all questions relating to errors in the ruling of such election official, to the correctness of such count, and, for the purposes of this section only, such alleged violations, and shall operate to correct any returns or certificates filed by the election officials, unless the same is appealed from as provided in section 9-325. In the event a new primary is held pursuant to such Superior Court order, the result of such new primary shall be final and conclusive unless a complaint is brought pursuant to this section. The clerk of the court shall forthwith transmit a copy of such findings and order to the Secretary of the State.

(June, 1955, S. 608d; November, 1955, S. N93; 1958 Rev., S. 9-121; 1963, P.A. 17, S. 73; 1969, P.A. 622, S. 1; P.A. 78-125, S. 12; P.A. 82-426, S. 7, 14; P.A. 83-583, S. 5, 6; P.A. 84-511, S. 7, 15; P.A. 86-164, S. 1, 2; P.A. 87-203, S. 1; 87-545, S. 4; P.A. 95-88, S. 7; P.A. 97-154, S. 3, 27; P.A. 03-241, S. 7; P.A. 07-194, S. 4; P.A. 10-43, S. 6; P.A. 11-20, S. 1.)

History: 1963 act restated prior provisions; 1969 act clarified application of section as to who may bring complaint and expanded the remedies available; P.A. 78-125 further clarified who may bring complaint and provided for expeditious handling of complaint made prior to primary and deleted provision for substitution of judge; in 1979 Sec. 9-449 transferred to Sec. 9-329a; P.A. 82-426 amended section to apply to paper ballots and absentee ballots, to allow judge to change primary schedule and to order new primary; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 86-164 changed time limit for appeal from 3 to 5 days; P.A. 87-203 changed time limit for appeal from 5 to 10 days; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 97-154 divided section into Subsecs., inserted Subdiv. and Subpara. indicators in Subsec. (a), adding Subdiv. (1)(B) re primary held pursuant to a special act, effective July 1, 1997 (Revisor's note: In Subsec. (a)(2) the word “or” in the phrase “candidate or who” was deleted editorially by the Revisors for grammatical correctness); P.A. 03-241 deleted reference to Sec. 9-424 and made technical changes in Subsec. (a)(1), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 07-194 amended Subsec. (a) to add deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f and make a technical change, effective July 5, 2007; P.A. 10-43 amended Subsec. (a) to replace requirement that complainant send by first-class mail or hand-deliver a copy of complaint to State Elections Enforcement Commission with requirement that complainant file a certification attached to complaint indicating that a copy of complaint has been sent by first-class mail or delivered to said commission; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators” in Subsec. (b), effective May 24, 2011.

Cited. 186 C. 125; 205 C. 495; 220 C. 682; 231 C. 602. Court has no authority to postpone a general election in an action pursuant to section under any circumstances. 284 C. 793; Id., 805; Id., 815; Id., 823. When election statute mandates certain procedures, and election official has failed to apply or to follow those procedures, such conduct implicitly constitutes an incorrect interpretation of requirements of statute and, therefore, is a ruling of an election official; ordinary rules of evidence apply in election contests; there is no special obligation for a court to exercise its discretion in favor of admitting evidence. 285 C. 618. Before a court is able to ascertain whether there was any official action that constituted a ruling, evidence must be presented as to reason for alleged violation of election law or who was responsible for such violation; an improper ruling by election official re appointment of official counters does not entitle plaintiff to new election if cause of unreliability in election results is an alleged miscount, rather than ruling; as a general rule, a recount of vote is appropriate remedy when plaintiff has alleged simple counting mistake under Subsec. (a) rather than far more drastic remedy of new primary election in absence of any showing that recount would have been futile or otherwise inappropriate. Id., 657.

Under former section, respondents were deprived of right to vote in a Democratic party primary, but court could not order new election as it had to act in strict conformity with statute which authorized recount only. 28 CS 85.

Subsec. (b):

Despite requirement that parties be heard “without delay”, if plaintiff's failure to correctly cite section as basis for action does not prevent defendants from adequately preparing for trial, then defendant may not prevail on a motion to dismiss based on such failure. 285 C. 618.



Section 9-329b - Removal of candidate's name from ballot.

At any time prior to a primary held pursuant to sections 9-423, 9-425 and 9-464, or a special act or prior to any election, the Superior Court may issue an order removing a candidate from a ballot where it is shown that said candidate is improperly on the ballot.

(P.A. 78-125, S. 5; P.A. 97-154, S. 4, 27; P.A. 03-241, S. 8; P.A. 11-20, S. 1.)

History: P.A. 97-154 applied section to a primary held pursuant to a special act, effective July 1, 1997; P.A. 03-241 deleted reference to Sec. 9-424, effective January 1, 2004, and applicable to primaries and elections held on or after that date; pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.

See Sec. 9-323 re contests and complaints in election of presidential electors, U.S. senator and U.S. representative.

See Sec. 9-324 re contests and complaints in election of state officers and probate judges.

See Sec. 9-328 re contests and complaints in election of municipal officers and in nomination of justices of the peace.

See Sec. 9-329a re contests and complaints in connection with primaries.



Section 9-330 - Examination and testing of tabulators.

Any judge having jurisdiction over any action brought under section 9-323, 9-324, 9-328 or 9-329a shall have the power, if sufficient reason is shown, to order the examination and testing of any voting tabulators.

(1957, P.A. 526, S. 8; P.A. 78-125, S. 11; P.A. 97-154, S. 5, 27; P.A. 11-20, S. 1.)

History: P.A. 78-125 deleted reference to Sec. 9-326, repealed by the same act; P.A. 97-154 inserted reference to Sec. 9-329a, effective July 1, 1997; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.



Section 9-331 - Tie vote for or vacancy in office of sheriff.

Section 9-331 is repealed, effective December 1, 2000.

(1949 Rev., S. 1095; 1953, S. 809d; P.A. 00-99, S. 153, 154.)



Section 9-332 - Adjourned election in tie vote. Withdrawal of candidate.

If the electors fail to choose a candidate for any office by reason of an equality of votes at any election, and no provision is otherwise made by law for the election of a candidate to such office, such election shall stand adjourned for three weeks at the same hour at which the first election was held. Ballots of the same form and description as described in sections 9-250 to 9-256, inclusive, except that such ballots shall contain only the names of the candidates for whom the same are to be voted, shall be used in the election on such adjourned day, and the election shall be conducted in the same manner as on the first day, except that the votes shall be cast for such officer only. Ballots for such election shall be provided forthwith by the clerk of the municipality wherein such election stands adjourned, and such clerk shall furnish the Secretary of the State with an accurate list of all candidates to be voted for at such adjourned election. The clerk of the municipality wherein such election so stands adjourned shall, at least three days prior to the day of such adjourned election, give notice of the day, hours, place and purpose thereof by publishing such notice in a newspaper published in such municipality or having a circulation therein. No such election shall be held if prior to such election all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, and, in such event, the remaining candidate shall be deemed to be lawfully elected to such office. No withdrawal shall be valid until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the Secretary of the State or, in the case of a municipal office, until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the municipal clerk. When such an election is required to be held under the provisions of this section for any office other than a municipal office, and prior to such election all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, the Secretary of the State shall forthwith notify the clerk of each municipality wherein such election was to have been held of such fact, and shall forthwith direct each such clerk that such election shall not be held. In the case of a multiple opening office only the names of those candidates whose votes are equal shall be placed on the ballot of the adjourned election.

(1949 Rev., S. 1085; 1953, S. 808d; 1959, P.A. 50; 1961, P.A. 259; P.A. 80-281, S. 15, 31; P.A. 95-88, S. 8; P.A. 11-20, S. 1.)

History: 1959 act provided for three days notice of new day, hours, place and purpose of adjourned election; 1961 act provided that election not be held when all candidates but one have died, withdrawn, or become disqualified; P.A. 80-281 changed from one to two weeks the time in which the election stands adjourned and further provided that in the case of a multiple opening office only names of candidates whose votes are equal shall be placed on ballot; P.A. 95-88 changed time an election stands adjourned from two to three weeks; pursuant to P.A. 11-20, “ballot label” and “ballot labels” were changed editorially by the Revisors to “ballot” and “ballots”, respectively, effective May 24, 2011.

See Sec. 9-173 re plurality vote required for election.

See Sec. 9-188 re tie vote in election of first selectman.

See Sec. 9-218 re tie vote in election of probate judge.

See Sec. 9-315 re tie vote in election of presidential electors.

Moderator, town clerk and selectman have no power to make statute effective and mandamus does not lie against them. 130 C. 717.






Chapter 150 - Elections: Campaign Financing (See Chapter 155)

Section 9-333 to 9-333y - Transferred

Transferred to Chapter 155, Secs. 9-600 to 9-623, inclusive.



Section 9-334 to 9-343 - Forms for statements. Definitions. Principal campaign treasurer and campaign treasurers, appointment, duties. Contributions. Filing of statements and reports, fee. Contributions or expenditures by: Stock corporations and other business organizations to candidates, parties, committees, organizations, political committees established by organizations, individuals, party committees and ongoing political committees, candidate committees, political committees formed solely to aid or promote success or defeat of a constitutional amendment or referendum question. Statement of organization by political committees, filing, contents. Regulation of campaign expenditures, generally.

Sections 9-334 to 9-343, inclusive, are repealed.

(1949 Rev., S. 1156–1161, 1163–65; 1953, S. 811d–820d; 1957, P.A. 400, S. 1–3; 1961, P.A. 15; 263; 517, S. 74; 1963, P.A. 473; 1967, P.A. 592, S. 17–25; 1971, P.A. 736, S. 1; 844, S. 1; 1972, P.A. 67; P.A. 73-61, S. 1; P.A. 74-183, S. 184, 291; 74-189, S. 2–9, 24; 74-213, S. 5, 9; 74-338, S. 81, 83, 94; P.A. 75-273, S. 1, 3; 75-571, S. 2–12, 33, 34; P.A. 76-154, S. 1; 76-157, S. 1, 2; 76-275, S. 6, 9; 76-435, S. 14, 82; P.A. 77-158; 77-201, S. 1, 2; 77-471, S. 1, 4; 77-583, S. 1; P.A. 79-616, S. 1, 2, 24; 79-620, S. 2; P.A. 80-272, S. 1, 2; 80-281, S. 16–19; 80-432, S. 2, 3; P.A. 81-325, S. 1; 81-357, S. 1–12, 27; 81-360, S. 1, 4; 81-395, S. 1–3, 9; 81-434, S. 2, 3; 81-472, S. 8, 159; P.A. 82-39, S. 1–3, 6–8, 12; 82-54, S. 1, 6, 9; 82-122, S. 1, 2; 82-247, S. 13, 14; 82-472, S. 171, 172, 183; P.A. 83-336, S. 1, 2, 3, 4, 6; 83-560, S. 1, 6; P.A. 84-437, S. 2, 4; 84-511, S. 8, 15; P.A. 85-270, S. 1, 2, 7; 85-598, S. 1, 2, 8, 10; P.A. 86-99, S. 33, 34; 86-240, S. 1, 2, 11, 12.)



Section 9-344 - Transferred

Transferred to Chapter 151, Sec. 9-364a.



Section 9-345 and 9-346 - Penalties. Powers of state referees and judges.

Sections 9-345 and 9-346 are repealed.

(1949 Rev., S. 1167, 1170; 1953, S. 822d, 823d; 1961, P.A. 517, S. 97; 1972, P.A. 31; P.A. 74-183, S. 185, 291; 74-213, S. 6, 9; P.A. 75-571, S. 33, 34; P.A. 76-436, S. 351, 681; P.A. 86-99, S. 33, 34.)



Section 9-346a and 9-346b - Transferred

Transferred to Chapter 155, Secs. 9-624 and 9-625.



Section 9-347 to 9-348dd - Preservation of testimony and securing of witnesses. Expenses of inquiry. Application of provisions. Formation of committees; designation and responsibilities of campaign treasurer and deputy treasurer; appointment and responsibilities of solicitor. Contributions. Deposit of contributions; anonymous contributions, disposition. Authorization of expenditures; liability for debt incurred; election day expenditures. Payment of authorized political expenses by checks of authorized banks, petty cash fund, reimbursement of committee workers for authorized expenditures from personal funds; preservation of records. Payment of permitted expenses by campaign treasurers; charitable and memorial contributions; honorariums for elected officials prohibited. Statements and reports required of campaign treasurers, generally; disposition of surpluses. Who may contribute for political purposes. Payment of election contest expenses. Acts prohibited as corrupt practices. Penalty. Forms, distribution, town clerk's fee. Testimonial affairs limited. Principal campaign treasurer for each candidate and campaign treasurer for each committee, duties. Committees: Party; political, organized for ongoing political activities; political, established by organizations, generally. Contributions from joint bank accounts. Limit on contributions to candidates by individuals; unlimited expenditures by individuals permitted. Limits on contributions to committees by individuals. Limitation on campaign contributions and expenditures; expenditures defined. Expenditures by candidate on behalf of his own campaign, reimbursement of candidate by campaign treasurer for certain expenses. Political advertising.

Sections 9-347 to 9-348dd, inclusive, are repealed.

(1949 Rev., S. 1168, 1169; 1953, S. 824d. 825d; 1967, P.A. 592, S. 1–15; 1971, P.A. 161, S. 1; 736, S. 2; 844, S. 2; 1972, P.A. 32; P.A. 73-61, S. 2; 73-604; P.A. 74-183, S. 186, 291; 74-189, S. 1, 11–24; 74-198, S. 1–6; 74-202, S. 1–7; 74-213, S. 7, 9; 74-338, S. 79, 80, 82, 83, 94; P.A. 75-273, S. 2, 3; 75-482, S. 1–5; 75-506, S. 1, 2; 75-571, S. 13–31, 33, 34; P.A. 76-154, S. 2, 3; 76-156, S. 1, 2; 76-264, S. 1–3; 76-270, S. 1, 2; 76-275, S. 1–5, 7, 9; P.A. 77-58; 77-64; 77-180; 77-471, S. 2, 3; 77-583, S. 2; 77-604, S. 57, 84; P.A. 78-51; 78-153, S. 31, 32; 78-280, S. 2, 16, 17, 127; P.A. 79-351; 79-377, S. 1, 2; 79-381, S. 1–4; 79-438; 79-616, S. 3, 4, 24; 79-620, S. 1; 79-631, S. 99, 111; P.A. 80-212, S. 2–4; 80-223; 80-271, S. 1–3; 80-281, S. 20–27, 31; 80-289, S. 1, 2; 80-483, S. 35, 186; P.A. 81-325, S. 2–16; 81-357, S. 13–27; 81-360, S. 2–4; 81-395, S. 4, 5, 8, 9; 81-467, S. 6, 8; 81-472, S. 121, 159; P.A. 82-39, S. 4, 5, 9–12; 82-54, S. 2–5, 7–9; 82-426, S. 8, 14; 82-472, S. 28, 183; P.A. 83-336, S. 5, 6; 83-410; 83-560, S. 2–6; P.A. 84-192, S. 1–3; 84-511, S. 9–15; P.A. 85-270, S. 3–7; 85-598, S. 3–7, 10; 85-613, S. 21, 154; P.A. 86-99, S. 33, 34; 86-240, S. 3, 4, 11, 12.)






Chapter 150a - Computerization of Campaign Finance Statements and Data (See Chapter 156)

Section 9-348ee to 9-348gg - Transferred

Transferred to Chapter 156, Secs. 9-675 to 9-677, inclusive.






Chapter 151 - Elections: Prohibited Acts and Penalties

Section 9-349 - Unlawful sessions of board for admission.

Section 9-349 is repealed.

(1949 Rev., S. 1120; 1953, S. 826d; P.A. 83-391, S. 23, 24.)



Section 9-350 - Failure to warn election.

Any person whose duty it is to warn any election and who fails to warn such election as required by law shall be fined not more than five hundred dollars.

(1949 Rev., S. 1118; 1953, S. 827d.)



Section 9-351 - Delay in counting or declaring vote.

Any moderator of any election or voting district who, wilfully and without cause, delays the counting or declaration of the number of votes cast shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned not less than six months nor more than one year.

(1949 Rev., S. 1119; 1953, S. 828d.)



Section 9-352 - Tampering with tabulator by election official.

Any election official who, with intent to cause or permit any voting tabulator to fail to correctly register all votes cast thereon, tampers with or disarranges such tabulator in any way or any part or appliance thereof, or causes such tabulator to be used or consents to its being used for voting at any election with knowledge of the fact that the same is not in order, or not perfectly set and adjusted to correctly register all votes cast thereon, or who, for the purpose of defrauding or deceiving any elector or of causing it to be doubtful for what candidate or candidates or proposition any vote is cast, or causing it to appear upon such tabulator that votes cast for one candidate or proposition were cast for another candidate or proposition, removes, changes or mutilates any ballot shall be guilty of a class D felony.

(1949 Rev., S. 1220; 1953, S. 829d; P.A. 87-382, S. 36, 55; P.A. 11-20. S. 19; P.A. 13-258, S. 37.)

History: P.A. 87-382 deleted references to “ticket”; P.A. 11-20 replaced “machine” with “tabulator” and “ballot label” with “ballot” and deleted language re description of the ballot label on a machine, effective May 24, 2011; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.

See Sec. 9-367 re penalty for tampering with voting tabulator applicable to persons who are not election officials.



Section 9-353 - False statement, certificate or return.

Any election official who, at the close of the polls, purposely causes the vote registered on the tabulator to be incorrectly taken down as to any candidate or proposition voted on, or who knowingly causes to be made or signed any false statement, certificate or return of any kind, of such vote, or who knowingly consents to any such act, shall be guilty of a class D felony.

(1949 Rev., S. 1221; 1953, S. 830d; P.A. 11-20, S. 1; P.A. 13-258, S. 38.)

History: Pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-354 - Improper printing of ballot.

Any person who prints or causes to be printed upon any official ballot the name of any person not a candidate of a party whose name is printed at the head of the column containing such nominees or who prints or causes to be printed any authorized ballot in any manner other than that prescribed by the Secretary of the State shall be guilty of a class D felony.

(1953, S. 831d; P.A. 11-20, S. 1; P.A. 13-258, S. 39.)

History: Pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011; P.A. 13-258 changed penalty from fine of not less than $100 or more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-355 - Official neglect or fraud.

Any person who, without reasonable cause, neglects to perform any of the duties required of him by the laws relating to elections or primaries and for which neglect no other punishment is provided, and any person who is guilty of fraud in the performance of any such duty, and any person who makes any unlawful alteration in any list required by law, shall be fined not more than three hundred dollars or be imprisoned not more than one year or be both fined and imprisoned. Any official who is convicted of fraud in the performance of any duty imposed upon him by any law relating to the registration or admission of electors or to the conduct of any election shall be disfranchised. Any public officer or any election official upon whom any duty is imposed by part I of chapter 147 and sections 9-308 to 9-311, inclusive, who wilfully omits or neglects to perform any such duty or does any act prohibited therein for which punishment is not otherwise provided shall be guilty of a class E felony.

(1949 Rev., S. 1121, 1217; 1953, S. 832d; P.A. 80-432, S. 1; P.A. 13-258, S. 21.)

History: P.A. 80-432 added application to primaries; P.A. 13-258 changed penalty from fine of not more than $2,000 and imprisonment of not more than 3 years to class E felony.

Registrars failing to make lists are subject hereto. 64 C. 160. Implied that certificate is lawful authority for holding person, though no express provision in section. 140 C. 496.



Section 9-356 - Neglect to elect grand jurors.

Section 9-356 is repealed.

(1949 Rev., S. 508; 1953, S. 833d; 1961, P.A. 15, S. 4.)



Section 9-357 - Fraudulent registration.

Any person who fraudulently procures himself or another to be registered as an elector shall be fined not more than five hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 1029; 1953, S. 834d.)



Section 9-358 - False swearing before registrar, moderator, board or State Elections Enforcement Commission.

Any person who, upon oath or affirmation, legally administered, wilfully and corruptly testifies or affirms, before any registrar of voters, any moderator of any election, primary or referendum, any board for admission of electors or the State Elections Enforcement Commission, falsely, to any material fact concerning the identity, age, residence or other qualifications of any person whose right to be registered or admitted as an elector or to vote at any election, primary or referendum is being passed upon and decided, shall be guilty of a class D felony and shall be disfranchised.

(1949 Rev., S. 1126; 1953, S. 835d; P.A. 05-235, S. 8; P.A. 06-196, S. 57.)

History: P.A. 05-235 applied section to testimony or affirmation before State Elections Enforcement Commission, added “primary or referendum” and substituted “guilty of a class D felony” for “imprisoned not more than two years”, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.

Cited. 29 CS 305.



Section 9-359 - Absentee ballots.

Any (1) person who executes an absentee ballot for the purpose of informing any other person how he votes, or procures any absentee ballot to be prepared for such purpose, (2) municipal clerk or moderator, elector appointed to count any absentee ballot or other person who wilfully attempts to ascertain how any elector marked his absentee ballot or how it was cast, (3) person who unlawfully opens or fills out, except as provided in section 9-140a with respect to a person unable to write, any elector's absentee ballot signed in blank, (4) person designated under section 9-140a who executes an absentee ballot contrary to the elector's wishes, or (5) person who wilfully violates any provision of chapter 145, shall be guilty of a class D felony.

(1949 Rev., S. 1149; 1953, S. 836d; P.A. 74-96, S. 8, 9; P.A. 86-179, S. 45, 53; P.A. 95-177, S. 4, 7.)

History: P.A. 74-96 deleted “subject to the penalties provided in section 9-306” and substituted “guilty of a class D felony”, effective January 1, 1975; P.A. 86-179 made technical changes; P.A. 95-177 divided section into Subdivs., added Subdiv. (4) re certain persons designated under Sec. 9-140a and made technical changes, effective January 1, 1996.



Section 9-359a - False statement in absentee balloting. Class D felony.

(a) A person is guilty of false statement in absentee balloting when he intentionally makes a false written statement in or on or signs the name of another person to the application for an absentee ballot or the inner envelope accompanying any such ballot, which he does not believe to be true and which statement or signature is intended to mislead a public servant in the performance of his official function.

(b) False statement in absentee balloting is a class D felony.

(P.A. 74-96, S. 1, 9.)



Section 9-360 - Fraudulent voting.

Any person not legally qualified who fraudulently votes in any town meeting, primary, election or referendum in which the person is not qualified to vote, and any legally qualified person who, at such meeting, primary, election or referendum, fraudulently votes more than once at the same meeting, primary, election or referendum, shall be fined not less than three hundred dollars or more than five hundred dollars and shall be imprisoned not less than one year or more than two years and shall be disfranchised. Any person who votes or attempts to vote at any election, primary, referendum or town meeting by assuming the name of another legally qualified person shall be guilty of a class D felony and shall be disfranchised.

(1949 Rev., S. 1122, 1125; 1953, S. 837d; P.A. 82-176, S. 1, 3; P.A. 05-235, S. 9; P.A. 06-196, S. 58.)

History: P.A. 82-176 amended section to add prohibition against fraudulent voting in primaries, against voting in primaries by assuming the name of another and against voting more than once at a town meeting or primary; P.A. 05-235 added references to “referendum”, made a technical change and substituted “legally qualified person shall be guilty of a class D felony” for “who is registered or enrolled, as the case may be, shall be fined five hundred dollars and be imprisoned one year”, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.

Complaint describing offense in the language of statute is sufficient. 38 C. 400.



Section 9-361 - Primary or enrollment violations.

The following persons shall be guilty of primary or enrollment violations: (1) Any person unlawfully voting or participating or attempting to vote or participate in any primary in which he is not eligible to vote or participate; (2) in towns divided into voting districts, any elector who registers or votes at any primary in a voting district other than the district in which such elector is legally entitled to vote at the time of such primary; (3) any elector who signs the name of another to a written application to register, without the knowledge and consent of the person whose name is signed thereto, or who falsely represents the contents of any written or printed form of application for enrollment with intent to secure the application of an elector for enrollment upon a list other than that of his true political preference; (4) any registrar or deputy registrar of voters who fails to hold sessions as provided in sections 9-51 and 9-53 or who fails to register an elector upon the oral or written application for enrollment of such elector, except as provided by law, or who fails to erase an elector's name as provided in section 9-59 or who registers any elector upon an enrollment list other than that declared by such elector in his application as his political preference, or who removes or erases the name of any elector from any enrollment list except as provided by law; (5) any person who fails to properly serve any notice or citation required by sections 9-60 and 9-61 when directed so to do by any registrar or deputy registrar, or who makes any false return as to any such notice or citation; and (6) any moderator of a primary of the enrolled electors of a specified party, such primary being legally called for the nomination of candidates for any public elective office, who fails to comply with the requirements of chapter 153. The penalty for any such violation shall be a class D misdemeanor, except that any person found to have violated subdivision (1) or (2) of this section shall be guilty of a class D felony and shall be disfranchised.

(1949 Rev., S. 1186; 1953, June, 1955, S. 838d; November, 1955, S. N114; P.A. 87-509, S. 12, 24; P.A. 03-241, S. 16; P.A. 05-235, S. 10; P.A. 12-80, S. 118.)

History: P.A. 87-509, in Subdiv. (1), substituted “in which he is not eligible to vote or participate” for “of a political party other than that of the political party with which he has been enrolled”; P.A. 03-241 eliminated provision applying Subdiv. (6) to primary called for election of delegates to any political convention and made a technical change, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 05-235 added “, except that any person found to have violated subdivision (1) or (2) of this section shall be guilty of a class D felony and shall be disfranchised”, effective July 1, 2005; P.A. 12-80 changed penalty for any violation other than a violation of Subdiv. (1) or (2) from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 9-372 for applicable definitions.



Section 9-362 - Decision of election officials no bar to prosecution.

The decision of the board for admission of electors or of the registrars or of a moderator, as to a person's right to be admitted to the elector's oath, to registration or to cast his vote, shall, in no case, be a bar to a criminal prosecution for procuring himself to be made an elector or to be registered or for voting, without the qualifications required by law.

(1949 Rev., S. 1115; 1953, S. 839d.)



Section 9-363 - Circulation of misleading instructions.

Any person who, with intent to defraud any elector of his or her vote or cause any elector to lose his or her vote or any part thereof, gives in any way, or prints, writes or circulates, or causes to be written, printed or circulated, any improper, false, misleading or incorrect instructions or advice or suggestions as to the manner of voting on any tabulator, the following of which or any part of which would cause any elector to lose his or her vote or any part thereof, or would cause any elector to fail in whole or in part to register or record the same on the tabulator for the candidates of his or her choice, shall be guilty of a class D felony.

(1949 Rev., S. 1222; 1953, S. 840d; P.A. 11-20, S. 1; P.A. 12-193, S. 1.)

History: Pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 12-193 changed penalty from a fine of not more than $500 or imprisonment of not more than 5 years or both to a class D felony and made technical changes, effective July 1, 2012.



Section 9-364 - Influencing elector to refrain from voting.

Any person who, with intent to disenfranchise any elector, influences or attempts to influence by force or threat, bribery or corrupt, fraudulent or deliberately deceitful means any elector to stay away from any election shall be guilty of a class D felony.

(1949 Rev., S. 1123; 1953, S. 841d; P.A. 12-193, S. 2.)

History: P.A. 12-193 added provision re intent to disenfranchise an elector, inserted “by force or threat, bribery or corrupt, fraudulent or deliberately deceitful means” and changed penalty from a fine of not more than $500 and imprisonment of not more than 1 year or less than 3 months to a class D felony, effective July 1, 2012.



Section 9-364a - (Formerly Sec. 9-344). Acts prohibited in elections, primaries, referenda, caucuses and conventions. Penalties.

Any person who influences or attempts to influence by force or threat the vote, or by force, threat, bribery or corrupt means, the speech, of any person in a primary, caucus, referendum convention or election; or wilfully and fraudulently suppresses or destroys any vote or ballot properly given or cast or, in counting such votes or ballots, wilfully miscounts or misrepresents the number thereof; and any presiding or other officer of a primary, caucus or convention who wilfully announces the result of a ballot or vote of such primary, caucus or convention, untruly and wrongfully, shall be guilty of a class C felony.

(1949 Rev., S. 1162; 1953, S. 821d; P.A. 74-189, S. 10, 24; P.A. 81-467, S. 7, 8; P.A. 82-176, S. 2, 3; P.A. 12-193, S. 3.)

History: P.A. 74-189 added “referendum” to subject matter of prohibited influences or attempts, changed penalty from a fine between $25 and $100 to a fine of not more than $1,000 or imprisonment for not more than one year of both; in 1977 Sec. 9-344 transferred to Sec. 9-364a; P.A. 81-467 deleted reference to voting more than once or casting more than one ballot at a time; P.A. 82-176 added words “or election”; P.A. 12-193 changed penalty from a fine of not more than $1,000 or imprisonment of not more than 1 year or both to a class C felony, effective July 1, 2012.



Section 9-364b - Restrictions on incumbents' use of public funds.

Section 9-364b is repealed.

(P.A. 78-153, S. 30, 32; P.A. 84-437, S. 3, 4.)



Section 9-365 - Employers' threats.

Any person who (1) during the period that is sixty days or less prior to any election, municipal meeting, school district election or school district meeting, attempts to influence the vote of any operative in his or her employ by threats of withholding employment from him or her or by promises of employment, or (2) dismisses any operative from his or her employment on account of any vote he or she has given at any such election or meeting shall be guilty of a class D felony.

(1949 Rev., S. 1116; 1953, S. 842d; P.A. 12-193, S. 4.)

History: P.A. 12-193 added Subdiv. designators (1) and (2), changed penalty from a fine of not less than $100 or more than $500 or imprisonment of not less than 6 months or more than 12 months or both to a class D felony and made technical changes, effective July 1, 2012.



Section 9-366 - Interference with electors in voting.

Any person who induces or attempts to induce any elector to write, paste or otherwise place, on a ballot, or a table or booth used for voting, any name, sign or device of any kind, as a distinguishing mark by which to indicate to another how such elector voted, or enters into or attempts to form any agreement or conspiracy with any person to induce or attempt to induce electors or any elector to so place any distinguishing mark on such ballot, table or booth, or attempts to induce any elector to do anything with a view to enabling another person to see or know for what persons or any of them such elector votes, or enters into or attempts to form any agreement or conspiracy to induce any elector to do any act for the purpose of enabling another person or persons to see or know for what person or persons such elector votes, or attempts to induce any person to place himself or herself in such position, or to do any other act for the purpose of enabling him or her to see or know for what candidates any elector other than himself or herself votes, or himself or herself attempts to get in such position to do any act so that he or she will be enabled to see or know how any elector other than himself or herself votes, or does any act which invades or interferes with the secrecy of the voting or causes the same to be invaded or interfered with, shall be guilty of a class D felony.

(1949 Rev., S. 1219; 1953, S. 843d; P.A. 87-382, S. 37, 55; P.A. 11-20, S. 1; P.A. 12-193, S. 5.)

History: P.A. 87-382 deleted references to “ticket”; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 12-193 changed “write-in ballot” to “ballot”, replaced provision re voting tabulator with provisions re table or booth, changed penalty from imprisonment of not more than 5 years to a class D felony and made technical changes, effective July 1, 2012.



Section 9-367 - Tampering with ballot or voting tabulator.

Any person, not being an election official, who, with intent to cause or permit any ballot, voting tabulator or other appliance used in connection with such tabulator to fail to correctly register any vote cast upon such ballot, tabulator or other appliance, during any election or before any election, tampers with a voting tabulator, disarranges, defaces, injures or impairs the same in any manner, or mutilates, injures or destroys any ballot or any other appliance used in connection with such tabulator, shall be guilty of a class C felony.

(1949 Rev., S. 1218; 1953, S. 844d; P.A. 11-20, S. 22; P.A. 12-193, S. 6.)

History: P.A. 11-20 added language re intent and made section applicable to tampering with a ballot, voting tabulator or other appliance, rather than a voting machine or ballot label, effective May 24, 2011; P.A. 12-193 changed penalty from imprisonment of not more than 5 years to a class C felony, effective July 1, 2012.

See Sec. 9-352 re penalty for tampering with voting tabulator by election official.



Section 9-368 - Arrest of accused.

Upon the written complaint of any three electors of a town in which a violation of any law relating to elections has occurred to any judge of the superior court for the judicial district within which the offense has been committed, supported by oath or affirmation that the complainants have good reason to believe and do believe that the allegations therein contained are true and can be proved, such judge shall issue a warrant for the arrest of the accused.

(1953, S. 845d; 1959, P.A. 28, S. 167; P.A. 74-183, S. 187, 291; P.A. 76-436, S. 163, 681; P.A. 78-280, S. 1, 127.)

History: 1959 act transferred jurisdiction to issue warrant from trial justice to circuit court judge; P.A. 74-183 changed “circuit court for the circuit” to “court of common pleas for the county or judicial district”, effective December 31, 1974; P.A. 76-436 changed “court of common pleas” to “superior court”, effective July 1, 1978; P.A. 78-280 deleted “county or”.

Cited. 21 CS 445.



Section 9-368a and 9-368b - Transferred

Transferred to Chapter 141, Secs. 9-7a and 9-7b, respectively.



Section 9-368c - Misrepresentation of contents of a petition.

(a) No person shall intentionally misrepresent the contents of a petition circulated under title 9.

(b) Any person who violates any provision of this section shall be guilty of a class D felony.

(P.A. 87-530.)






Chapter 152 - Referenda

Section 9-369 - Procedure for holding referendum.

Whenever at any regular or special state or municipal election any vote for approval or disapproval of any constitutional amendment or any question or proposal is taken pursuant to the Constitution, the general statutes or any special act, unless otherwise provided, such election shall be warned and held, the vote on such amendment, question or proposal cast and canvassed and the result determined and certified as nearly as may be in accordance with the provisions governing the election of officers in the state or in such municipality. The warning for such election shall state that a purpose of such election is to vote for the approval or disapproval of such amendment, question or proposal and shall state the section of the Constitution or of the general statutes or the special act under authority of which such vote is taken. The vote on such amendment, question or proposal shall be taken by a “Yes” and “No” vote on the voting tabulator, and the designation of such amendment, question or proposal on the ballot shall be “Shall (here insert the question or proposal, followed by a question mark)”. Such ballot shall be provided for use in accordance with the provisions of section 9-250. The municipal clerk shall number on the ballot the questions to be voted upon according to the order in which they will appear thereon, provided amendments to the Constitution shall be numbered by the Secretary of the State in numerical order based upon the dates on which resolutions proposing such amendments were passed, precedence being given to the earliest passed unless otherwise provided by the resolutions proposing such amendments. Each elector shall vote “Yes” if in favor of the amendment, question or proposal or “No” if not in favor thereof. If, upon the official determination of the result of such vote, it appears that a majority of all the votes so cast are in approval of such amendment, question or proposal, such amendment, question or proposal shall, unless otherwise provided, take effect forthwith.

(1949, Rev., S. 1041; 1953, S. 846d; 1961, P.A. 479; 1963, P.A. 224, S. 3; 1971, P.A. 507, S. 1; P.A. 78-168, S. 2; P.A. 79-243, S. 1; P.A. 86-170, S. 1, 13; P.A. 11-20, S. 23.)

History: 1961 act added provisions re adhesive labels for “Vote on Questions”; 1963 act deleted provision prohibiting absentee voting on constitutional amendments; 1971 act added provision that a vote on amendment or question shall be taken by a “yes” or “no” vote on the voting machine and set forth the phrasing of the amendment question or proposal, provided for the municipal clerk to number the questions to be voted upon in order of their appearance except for amendments to be numbered by the secretary of the state based on chronological order except as otherwise provided by the resolutions proposing amendments and also provided that voters shall vote “yes” if in favor and “no” if not in favor of the matter being voted upon; P.A. 78-168 deleted provision that chapter 145 shall not apply to vote taken on proposal or question submitted at a meeting of electors or voters which meeting is not an “election” and provided that proposal or question submitted at a referendum shall be submitted to municipal clerk at least four weeks in advance of the referendum; P.A. 79-243 deleted the provision added by P.A. 78-168; P.A. 86-170 required use of question format on ballot label; P.A. 11-20 replaced “machine” with “tabulator” and “voting machine ballot label” and “ballot label” with “ballot”, and deleted language re adhesive label, effective May 24, 2011.

Former statute cited. 91 C. 362. Cited. 184 C. 410; 192 C. 671.



Section 9-369a - Submission of local questions at election.

Whenever by law it is provided that a question may be submitted to a vote of the electors of a municipality at an election, as that term is defined in section 9-1:

(a) The electors of the municipality entitled to vote by absentee ballot at the election under the provisions of section 9-135 shall be entitled to vote upon any such question.

(b) When the clerk of the municipality determines that the necessary action has been taken for submission of the question, he shall, at least forty-five days prior to the election, file in the office of the Secretary of the State a statement setting forth the designation of the question as it is to appear on the ballot at the election, the date upon which the submitting action was taken and the reference to the law under which the action was taken. Such designation shall be in the form of a question, as provided in section 9-369. Whenever it is specifically provided in the general statutes that any such question may be approved for such submission within the period of forty-five days prior to such an election, and action is taken to submit a question within such period, the clerk of the municipality shall file the statement required by this subsection with the Secretary of the State immediately upon the taking of such action.

(c) When action is taken for submission of a question, from the time of such action through the day of the election, the clerk of the municipality shall make the full text of the question and the designation which is to appear upon the ballot available for public inspection. If the designation is not prescribed by law, the clerk shall phrase the designation of the question in a form suitable for printing on the ballot. The warning of the election shall include a statement that the question is to be voted upon, the designation of the question to appear on the ballot, and a statement that the full text of the question is available for public inspection in the clerk's office.

(d) The moderator or head moderator of the election shall file the results of the vote on each such question and the returns of the election with the Secretary of the State in the manner prescribed under the provisions of section 9-314 or other applicable law.

(1961, P.A. 362; February, 1965, P.A. 38, S. 1; P.A. 79-363, S. 27, 38; P.A. 85-577, S. 10; P.A. 86-170, S. 2, 13; 86-179, S. 46, 53; P.A. 11-173, S. 49.)

History: 1965 act changed from 28 days to 45 days prior to election where appearing in Subsec. (b) pertaining to filing of statement by municipal clerk with the secretary of the state, effective with respect to all elections held on or after January 1, 1966; P.A. 79-363 deleted reference to Sec. 9-136 in Subsec. (a); P.A. 85-577 added Subsec. (d) re moderators' duty to file results of votes on questions with secretary of the state; P.A. 86-170 required that ballot label designation be in form of a question; P.A. 86-179 made technical changes; P.A. 11-173 amended Subsecs. (b) and (c) by changing “voting machine ballot labels” to “ballot” and “ballot label” to “ballot”, effective July 13, 2011.

Cited. 36 CS 74.



Section 9-369b - Local questions and proposals. Preparation, printing and dissemination of explanatory texts and other materials. Use of community notification systems. Expenditure of state and municipal funds to influence vote prohibited; exceptions. Civil penalty. Summaries of arguments for, against local questions.

(a)(1)(A) Except as provided in subdivision (2) of this subsection, any municipality may, by vote of its legislative body, authorize the preparation, printing and dissemination of concise explanatory texts or other printed material with respect to local proposals or questions approved for submission to the electors of a municipality at a referendum. For the purposes of this section, in a municipality that has a town meeting as its legislative body, the board of selectmen shall be deemed to be the legislative body of such municipality.

(B) Each such explanatory text shall be prepared by the municipal clerk and shall specify the intent and purpose of each such proposal or question. Such explanatory text shall not advocate either the approval or disapproval of the proposal or question. The municipal clerk shall cause such question or proposal and such explanatory text to be printed in sufficient supply for public dissemination and shall also provide for the printing of such explanations of proposals or questions on posters of a size to be determined by said clerk. At least three such posters shall be posted at each polling place at which electors will be voting on such proposals or questions. Any posters printed in excess of the number required by this section to be posted may be displayed by said clerk at the clerk’s discretion at locations which are frequented by the public. The explanatory text shall also be furnished to each absentee ballot applicant pursuant to subsection (d) of section 9-140. Each such explanatory text shall be subject to the approval of the municipal attorney.

(C) Any such other printed material shall be prepared by the person or persons so authorized by the legislative body, shall not advocate either the approval or disapproval of the proposal or question and shall be subject to the approval of the municipal attorney.

(2) (A) For any referendum called for by a regional school district, the regional school board of education shall authorize the preparation, printing and dissemination of concise explanatory texts or other printed material with respect to proposals or questions approved for submission to the electors of the municipalities included in such regional school district at a referendum. For any such referendum, only the regional school board of education shall make any such authorization.

(B) Each such explanatory text shall be prepared by the regional school board of education and shall specify the intent of each such proposal or question. Such explanatory text shall not advocate either the approval or disapproval of the proposal or question. The regional school board of education’s secretary shall undertake any other duty of a municipal clerk, as described in subdivision (1) of this subsection. Each such explanatory text shall be subject to the approval of the regional school board of education’s attorney.

(C) Any such other printed material shall be prepared by the person or persons so authorized by the regional school board of education, shall not advocate either the approval or disapproval of the proposal or question and shall be subject to the approval of the regional school board of education’s attorney.

(3) (A) For purposes of this subdivision, “community notification system” means a communication system maintained by a municipality that is available to all residents of such municipality and permits any resident to opt to receive notifications of community events or news from such municipality via electronic mail, text, telephone or other electronic or automated means.

(B) At the direction of the chief elected official of a municipality or, with respect to a referendum called for by a regional school district, the request of the chairperson of the regional school board of education having jurisdiction over such municipality included in such regional school district, a municipality that maintains a community notification system may use such system to send or publish a notice informing all residents enrolled in such system of an upcoming referendum. Such notice shall be limited to (i) the time and location of such referendum, (ii) a statement of the question as it is to appear on the ballot at the referendum, and (iii) if applicable, the explanatory text or other material approved in accordance with subdivision (1) or (2) of this subsection. Any such notice shall not advocate the approval or disapproval of the proposal or question or attempt to influence or aid the success or defeat of the referendum.

(C) Other than a notice authorized by this subdivision, no person may use or authorize the use of municipal funds to send an unsolicited communication to a group of residents regarding a referendum via electronic mail, text, telephone or other electronic or automated means for the purpose of reminding or encouraging such residents to vote in a referendum, provided such prohibition shall not apply to a regularly published newsletter or similar publication.

(D) An Internet web site maintained by a municipality or a regional school district shall not be deemed a community notification system for the purposes of this subdivision, but may contain a notice with the information described in subparagraph (B) of this subdivision.

(4) Except as specifically authorized in this section, no expenditure of state or municipal funds shall be made to influence any person to vote for approval or disapproval of any such proposal or question or to otherwise influence or aid the success or defeat of any such referendum. The provisions of this subdivision shall not apply to a written, printed or typed summary of any official’s views on a proposal or question, which is prepared for any news medium or which is not distributed with public funds to a member of the public except upon request of such member. For purposes of this section, the maintenance of a third-party comment posted on social media or on an Internet web site maintained by the state, a municipality or a regional school district permitting such third-party comments shall not constitute an expenditure of state or municipal funds.

(b) The State Elections Enforcement Commission, after providing an opportunity for a hearing in accordance with chapter 54, may impose a civil penalty on any person who violates this section by authorizing an expenditure of state or municipal funds for a purpose which is prohibited by this section. The amount of any such civil penalty shall not exceed twice the amount of the improper expenditure or one thousand dollars, whichever is greater. In the case of failure to pay any such penalty imposed under this subsection within thirty days of written notice sent by certified or registered mail to such person, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to pay the penalty imposed. Notwithstanding the provisions of sections 5-141d, 7-101a and 7-465, any other provision of the general statutes, and any provision of any special act or charter, no state or municipal officer or employee shall be indemnified or reimbursed by the state or a municipality for a civil penalty imposed under this subsection.

(c) Any municipality may provide, by ordinance, for the preparation, printing and dissemination of concise summaries of arguments in favor of, and arguments opposed to, local proposals or questions approved for submission to the electors of a municipality at a referendum for which explanatory texts are prepared under subsection (a) of this section. Any such ordinance shall provide for the establishment or designation of a committee to prepare such summaries, in accordance with procedures set forth in said ordinance. The members of said committee shall be representatives of various viewpoints concerning such local proposals or questions. The committee shall provide an opportunity for public comment on such summaries to the extent practicable. Such summaries shall be approved by vote of the legislative body of the municipality, or any other municipal body designated by the ordinance, and shall be posted and distributed in the same manner as explanatory texts under subsection (a) of this section. Each summary shall contain language clearly stating that the printing of the summary does not constitute an endorsement by or represent the official position of the municipality.

(P.A. 75-349, S. 1; P.A. 79-363, S. 28, 38; P.A. 81-434, S. 4; P.A. 84-94, S. 2; P.A. 86-179, S. 47, 53; P.A. 88-230, S. 12; P.A. 89-159, S. 1, 2; P.A. 90-98, S. 1, 2; 90-156, S. 10, 11; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-92, S. 15; June Sp. Sess. P.A. 00-1, S. 44, 46; P.A. 01-26, S. 8; P.A. 04-117, S. 1; P.A. 13-247, S. 386; P.A. 15-173, S. 1.)

History: P.A. 79-363 added provision for explanatory text to be furnished to absentee ballot applicants; P.A. 81-434 deleted the words “an election” and inserted the words “a referendum” in their place; P.A. 84-94 added prohibition of expenditure of state funds to influence vote for approval or disapproval; P.A. 86-179 made technical changes; P.A. 89-159 designated existing provisions as Subsec. (a), amended Subsec. (a) to prohibit expenditure of municipal funds to influence vote on proposal or question and by adding provision re exceptions to this Sec. and added Subsec. (b) authorizing elections enforcement commission to impose civil penalty. (Note: P.A. 88-230 authorized substitution of the phrase “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993); P.A. 90-156 added Subsec. (c) re authorization for summaries of arguments for and against local proposals and questions; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-92 amended Subsec. (a) to permit a municipality, by vote of its legislative body and subject to approval of its municipal attorney, to authorize the preparation and printing of materials concerning a proposal or question if such materials do not advocate approval or disapproval; June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-92, S. 15 from October 1, 2000, to May 26, 2000, effective June 21, 2000; P.A. 01-26 made a technical change in Subsec. (a) for purposes of gender neutrality; P.A. 04-117 amended Subsec. (a) to add exception for provisions of Subsec. (b), provide for procedure to authorize the preparation of texts in a municipality that has a town meeting as its legislative body and make a technical change, added new Subsec. (b) re authorization and preparation of texts for referendum called for by a regional school district and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d), respectively, making technical changes therein, effective May 21, 2004; P.A. 13-247 redesignated existing Subsecs. (a) and (b) as Subsec. (a)(1) and (2), amended Subsec. (a) to add Subdiv. (3) re use of community notification system for notice and Subdiv. (4) re prohibition against use of state or municipal funds to influence outcome and re exception for summary of official’s views, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended redesignated Subsec. (b) to apply penalty to violation of section, rather than of Subsec. (a) or (b), and made technical and conforming changes, effective July 1, 2013; P.A. 15-173 amended Subsec. (a) by adding “dissemination” and “or other printed material with respect to” in Subdivs. (1) and (2), by dividing Subdiv. (1) into Subpara. (A) re authorization by legislative body of municipality and amending same to add provision re board of selectmen deemed to be legislative body of municipality for purposes of section, Subpara. (B) re preparation, printing and dissemination of explanatory text by municipal clerk and amending same to require approval of the municipal attorney, and Subpara. (C) re other printed material and amending same to require legislative body authorization of person or persons preparing such material and to prohibit advocacy of approval or disapproval, by dividing Subdiv. (2) into Subpara. (A) re authorization by regional school board of education and amending same to add provision re only regional school board of education shall authorize explanatory text or other printed material for regional school district referendum, and Subpara. (B) re preparation, printing and dissemination of explanatory text and amending same to require approval of regional school board of education’s attorney, and adding Subpara. (C) re other printed material, by dividing Subdiv. (3) into Subpara. (A) re definition of “community notification system” and amending said definition, Subpara. (B) re use of community notification system and content of published notice and amending same to add provision re use at request of chairperson of regional school board of education for regional school district referendum and Subpara. (C) re prohibition on use of municipal funds for unsolicited referendum communication, and adding Subpara. (D) re Internet web site maintained by municipality or regional school district, and by adding provision re third-party post on social media or state, municipal or regional school district web site not to be deemed an expenditure of state or municipal funds in Subdiv. (4), amended Subsec. (c) by adding “dissemination”, and made conforming and technical changes, effective July 2, 2015.



Section 9-369c - Absentee ballots for referendum voting.

(a) Whenever a referendum, as defined in subdivision (2) or (3) of subsection (n) of section 9-1, is to be held on any question or proposal, the question or proposal shall be submitted to the municipal clerk in the form in which it will appear on the ballot at least three weeks prior to the date on which the referendum is to be held, and the municipal clerk shall make absentee ballots available for use at the referendum in accordance with the provisions of this section, provided, if any other provision of the general statutes, a special act, a charter provision or an ordinance specifically authorizes a referendum to be held with less than three weeks' notice, absentee ballots shall be made available for each such referendum within four business days after the question or questions which are to be voted on at the referendum are finalized. Notwithstanding any provision of the general statutes to the contrary, a municipal clerk may only provide an absentee ballot for such referendum held with less than three weeks' notice to a person who applies in person at the office of the municipal clerk for an absentee ballot (1) for himself or (2) for a prospective applicant who designates such person for such purpose. The designee may be a licensed physician, registered or practical nurse or any other person who is caring for the applicant because of the applicant's illness, a member of the applicant's family or a police officer, registrar of voters or deputy registrar of voters in the municipality in which the applicant resides. The designee may also return the ballot in person to the municipal clerk not later than the close of the polls.

(b) At any such referendum, any person who would be eligible to vote on the question or proposal if he appeared in person and is unable to appear in person for one or more of the reasons set forth in section 9-135, may cast his vote by absentee ballot, in accordance with the requirements of this section.

(c) Upon receipt of the written form of the question or proposal to be voted on at any such referendum, the municipal clerk shall immediately prepare and print absentee ballots for the referendum. The phrasing of the question or proposal on the absentee ballots shall be identical to the phrasing on the ballot to be used for voting in person at the referendum. Prior to printing the ballots, the registrars of voters of the municipality may provide comments concerning the content and form of such ballots to the clerk.

(d) Upon notification by the municipal clerk that such a referendum will be held, the Secretary of the State shall furnish to such clerk the forms and materials described in section 9-139a in the amount requested by the clerk.

(e) Any person who is eligible to vote by absentee ballot as provided in this section may apply in person or by mail to the municipal clerk for an absentee ballot. Application shall be made on a form furnished by the Secretary of the State, as provided in subsection (d) of this section. Upon receipt of an application or upon the nineteenth day before the date of the referendum, whichever is later, the municipal clerk shall give to the applicant or mail, as the case may be, the absentee ballot and the envelopes furnished by the Secretary of the State. No absentee ballot shall be issued after the opening of the polls at the referendum, except as provided in section 9-150c.

(f) The procedures for issuing, returning, casting and counting absentee ballots, declaring the count and packaging the ballots at elections, shall apply, as nearly as may be, to absentee ballots at referenda.

(P.A. 79-243, S. 2; P.A. 86-179, S. 48, 53; P.A. 87-320, S. 2; P.A. 91-286, S. 5; P.A. 93-384, S. 25, 28; P.A. 11-20, S. 24; 11-173, S. 50.)

History: P.A. 86-179 made technical changes; P.A. 87-320 amended Subsec. (a) to repeal text at beginning of Subsec. providing “Unless otherwise provided by any provision of the general statutes, any special act, charter provision or ordinance”, added reference to Sec. 9-1(n)(3) to definition of referendum, required question or proposal to be submitted to clerk at least three weeks, instead of four weeks, before referendum date, and added provisions for referendum held with less than three weeks notice; P.A. 91-286 deleted provision in Subsec. (d) which had required payment to secretary of the state for forms and materials described in Sec. 9-139a; P.A. 93-384 amended Subsec. (b) to authorize designee to also return ballot in person to municipal clerk by close of polls, effective January 1, 1994; P.A. 11-20 amended Subsec. (c) to delete reference to ballot label, effective May 24, 2011; P.A. 11-173 amended Subsec. (c) by deleting reference to ballot label and adding language re comments by registrars, effective July 13, 2011.



Section 9-369d - Submission of local question to voters who are not electors. Vote by electors and voters held in conjunction with an election.

(a) Whenever by law a question may be submitted to voters who are not electors of a municipality, the municipality may submit the question to a vote by electors and voters held in conjunction with an election. Except as otherwise provided, the general statutes shall apply to such vote.

(b) (1) The procedures set forth in this subsection shall only apply if a municipality so chooses and only upon approval of such procedure by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen.

(2) Voters who are not electors shall vote by separate voting tabulator or paper ballot, containing solely the question, at one separate location which may be a separate room in the location at which electors vote. Such separate location shall be treated as a separate voting district and polling place for such voters, except that the registrars of voters shall appoint a moderator who shall be the head moderator for the purpose of this question only, and such other officials as the registrars deem necessary. The moderator of such separate location shall add the results of the vote by electors on the question to the results of the vote by voters who are not electors, and shall file such results in the office of the municipal clerk. The moderator of such separate location shall be the moderator for the purposes of a recanvass of a close vote on such question under section 9-370a. The head moderator of the town shall indicate on the return of vote of such question filed with the Secretary of the State that such return does not include the return of vote of voters who are not electors.

(c) Voters who are not electors and who are entitled by law to vote by absentee ballot shall be entitled to vote by separate absentee ballot containing solely such question. Such absentee ballot shall be issued beginning on the thirty-first day before the election, or, if such day is a Saturday, Sunday or legal holiday, beginning on the next preceding day.

(d) The warning of the election shall include the location where voters who are not electors may vote.

(P.A. 97-192, S. 1; P.A. 00-66, S. 24; P.A. 11-20, S. 1.)

History: P.A. 00-66 made a technical change in Subsec. (c); pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator” in Subsec. (b)(2), effective May 24, 2011.



Section 9-370 - Submission of local questions at elections.

Any provision of any special act to the contrary notwithstanding, no local question approved for submission to the electors of a municipality within the period of sixty days prior to an election as defined in section 9-1 may be voted upon at such election unless otherwise specifically provided by the general statutes.

(1959, P.A. 156, S. 1; 1961, P.A. 396.)

History: 1961 act increased time limitation from 35 to 60 days prior to an election.



Section 9-370a - Recanvass on close question vote.

In the case of an election or referendum wherein the difference between the “Yes” and “No” vote on a question was less than one-half of one per cent of the total number of votes cast for the question but not more than two thousand votes, the moderator shall proceed forthwith to cause a recanvass of such returns to be made as nearly as may be in the manner provided in section 9-311. In the case of a regional school district referendum where there is a tabulation of the vote as a whole, the moderators in the district shall proceed forthwith to cause such recanvass to be made upon such tabulation.

(1971, P.A. 438; P.A. 98-96.)

History: P.A. 98-96 added provision re recanvass in regional school district referendum; (Revisor's note: During the preparation of the 1999 revision the words “shall proceed forthwith to cause a recanvass of such returns to be made as” were omitted from the first sentence of this section following the word “moderator,” due to a computer or clerical error. The omitted wording was reinstated editorially by the Revisors).



Section 9-371 - Report of referendum result to secretary.

Whenever any town, city or borough has conducted a referendum in accordance with the provisions of any special act, or on the question of the acceptance of such act, or on the question of the adoption of any home rule charter or charter revision or amendment thereto, the clerk of such municipality shall, within fifteen days, notify the Secretary of the State, in writing, of the result of such referendum.

(1959, P.A. 615, S. 21; 1971, P.A. 507, S. 2.)

History: 1971 act added application of section to “on the question of adoption of any home rule charter or charter revision or amendment thereto”.



Section 9-371a - Nonbinding referendum re selection of legislative body.

Notwithstanding the provisions of the general statutes or any public act, special act or charter, a municipality may conduct a nonbinding referendum for the purpose of soliciting elector input concerning the manner and method of selecting the members of its legislative body.

(June Sp. Sess. P.A. 99-1, S. 46, 51.)

History: June Sp. Sess. P.A. 99-1 effective July 1, 1999.



Section 9-371b - Rulings by election officials re referendum. Complaints to Superior Court. Time limitation. Notice to Secretary of the State and State Elections Enforcement Commission. Hearing. Orders.

Any person (1) claiming to have been aggrieved by any ruling of any election official in connection with a referendum, (2) claiming that there has been a mistake in the count of votes cast for a referendum, or (3) claiming to be aggrieved by a violation of any provision of section 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at a referendum, may bring a complaint to any judge of the Superior Court for relief from such ruling, mistake or violation. In any action brought pursuant to the provisions of this section, the complainant shall send a copy of the complaint by first class mail, or deliver a copy of the complaint by hand, to the State Elections Enforcement Commission. If such complaint is made prior to such referendum, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to such referendum, it shall be brought within thirty days after such referendum to any judge of the Superior Court, in which the person shall set out the claimed errors of the election official, the claimed errors in the count or the claimed violations of said sections. Such judge shall forthwith order a hearing to be held upon such complaint, upon a day not more than five or less than three days from the making of such order, and shall cause notice of not less than three or more than five days to be given to any person who may be affected by the decision upon such hearing, to such election official, the Secretary of the State, the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties to the hearing, of the time and place for the hearing upon such complaint. Such judge shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, such judge may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall, if such judge finds any error in the rulings of the election official or any mistake in the count of the votes, certify the result of such judge's finding or decision to the Secretary of the State before the tenth day succeeding the conclusion of the hearing. Such judge may order a new referendum or a change in the existing referendum schedule. Such certificate of such judge's finding or decision shall be final and conclusive upon all questions relating to errors in the ruling of such election officials, to the correctness of such count, and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers, so as to conform to such finding or decision, except that this section shall not affect the right of appeal to the Supreme Court and it shall not prevent such judge from reserving such questions of law for the advice of the Supreme Court as provided in section 9-325. Such judge may, if necessary, issue a writ of mandamus, requiring the adverse party and those under such judge to deliver to the complainant the appurtenances of such office, and shall cause such judge's finding and decree to be entered on the records of the Superior Court in the proper judicial district.

(P.A. 04-117, S. 4; P.A. 05-288, S. 48; P.A. 11-20, S. 1.)

History: P.A. 04-117 effective July 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.






Chapter 153 - Nominations and Political Parties

Section 9-372 - Definitions.

The following terms, as used in this chapter, chapter 157 and sections 9-51 to 9-67, inclusive, 9-169e, 9-217, 9-236 and 9-361, shall have the following meanings:

(1) “Caucus” means any meeting, at a designated hour and place, or at designated hours and places, of the enrolled members of a political party within a municipality or political subdivision thereof for the purpose of selecting party-endorsed candidates for a primary to be held by such party or for the purpose of transacting other business of such party;

(2) “Convention” means a meeting of delegates of a political party held for the purpose of designating the candidate or candidates to be endorsed by such party in a primary of such party for state or district office or for the purpose of transacting other business of such party;

(3) “District” means any geographic portion of the state which crosses the boundary or boundaries between two or more towns;

(4) “District office” means an elective office for which only the electors in a district, as defined in subdivision (3) of this section, may vote;

(5) “Major party” means (A) a political party or organization whose candidate for Governor at the last-preceding election for Governor received, under the designation of that political party or organization, at least twenty per cent of the whole number of votes cast for all candidates for Governor, or (B) a political party having, at the last-preceding election for Governor, a number of enrolled members on the active registry list equal to at least twenty per cent of the total number of enrolled members of all political parties on the active registry list in the state;

(6) “Minor party” means a political party or organization which is not a major party and whose candidate for the office in question received at the last-preceding regular election for such office, under the designation of that political party or organization, at least one per cent of the whole number of votes cast for all candidates for such office at such election;

(7) “Municipal office” means an elective office for which only the electors of a single town, city, borough, or political subdivision, as defined in subdivision (10) of this section, may vote, including the office of justice of the peace;

(8) “Party designation committee” means an organization, composed of at least twenty-five members who are electors, which has, on or after November 4, 1981, reserved a party designation with the Secretary of the State pursuant to the provisions of this chapter;

(9) “Party-endorsed candidate” means (A) in the case of a candidate for state or district office, a person endorsed by the convention of a political party as a candidate in a primary to be held by such party, and (B) in the case of a candidate for municipal office or for member of a town committee, a person endorsed by the town committee, caucus or convention, as the case may be, of a political party as a candidate in a primary to be held by such party;

(10) “Political subdivision” means any voting district or combination of voting districts constituting a part of a municipality;

(11) “Primary” means a meeting of the enrolled members of a political party and, when applicable under section 9-431, unaffiliated electors, held during consecutive hours at which such members or electors may, without assembling at the same hour, vote by secret ballot for candidates for nomination to office or for town committee members;

(12) “Registrar” means the registrar of voters in a municipality who is enrolled with the political party holding a primary and, in each municipality where there are different registrars for different voting districts, means the registrar so enrolled in the voting district in which, at the last-preceding regular election, the presiding officer for the purpose of declaring the result of the vote of the whole municipality was moderator;

(13) “Slate” means a group of candidates for nomination by a political party to the office of justice of the peace of a town, which group numbers at least a bare majority of the number of justices of the peace to be nominated by such party for such town;

(14) “State office” means any office for which all the electors of the state may vote and includes the office of Governor, Lieutenant Governor, Secretary, Treasurer, Comptroller, Attorney General and senator in Congress, but does not include the office of elector of President and Vice-President of the United States;

(15) “Votes cast for the same office at the last-preceding election” or “votes cast for all candidates for such office at the last-preceding election” means, in the case of multiple openings for the same office, the total number of electors checked as having voted at the last-preceding election at which such office appeared on the ballot.

(June, 1955, S. 572d; November, 1955, S. N45; 1957, P.A. 518, S. 1; 1958 Rev., S. 9-68; 1963, P.A. 17, S. 1; 296; April, 1964, P.A. 2, S. 5; 1967, P.A. 557, S. 7–10; 1969, P.A. 694, S. 12; P.A. 73-657, S. 5, 6, 13; P.A. 79-363, S. 36, 38; P.A. 81-447, S. 5; Nov. Sp. Sess. P.A. 81-3, S. 4, 5; P.A. 83-213, S. 6–8; P.A. 87-509, S. 13, 24; P.A. 94-12, S. 1, 2; P.A. 97-154, S. 25, 27; P.A. 03-241, S. 17; P.A. 08-2, S. 2; P.A. 11-20, S. 1.)

History: 1963 acts rephrased previous provisions and added to definition of convention the purpose of transacting other business and added definitions for “major party”, “minor party” and “votes cast for the same office at the last-preceding election”; 1964 act deleted from definition of state office “representative-at-large in Congress”; 1967 act inserted language in Subsecs. (c) and (d) to clarify that districts and district offices pertain to senatorial and assembly districts and the senators and representatives thereof where the boundaries extend beyond the territory of a single town, inserted language in Subsec. (g) to include state representative in definition of municipal office where the assembly district is composed of single town or part thereof and in Subsec. (l) clarified definition of “slate” as it pertains to district delegates; 1969 act deleted in Subsec. (d) following state representative “or of a town or towns and a part or parts of another town or other towns”, in Subsec. (k) substituted “enrolled” for affiliated, in Subsec. (l) added “or senatorial district composed of part of a town”; P.A. 73-657 inserted language in Subsecs. (c) and (d) to further clarify that district and district office pertain where the boundaries extend beyond that of a single town; P.A. 79-363 added “or at designated hours and places to definition of caucus” in Subsec. (a); P.A. 81-447 redefined “major party” and “minor party”, added definition of “party designation committee” and replaced alphabetic subdivision indicators with numeric indicators; Nov. Sp. Sess. P.A. 81-3 extended applicability of definitions to Sec. 9-169e; P.A. 83-213 amended Subdivs. (3) and (4) to redefine “district” and “district office”, amended Subdiv. (7) to redefine “municipal office” and amended Subdiv. (13) to redefine “state”; P.A. 87-509 added to definition of “primary” in Subdiv. (11) a meeting of unaffiliated electors when applicable under Sec. 9-431; P.A. 94-12 redefined “major party” by deleting obsolete text and adding Subpara. (B) re parties meeting enrollment threshold, effective January 1, 1995; P.A. 97-154 amended definition of “major party” in Subdiv. (5)(B) by inserting “on the active registry list”, effective July 1, 1997; P.A. 03-241 made a technical change in Subdiv. (5), divided Subdiv. (9) into Subparas. (A) and (B), made technical changes and deleted convention delegate candidate from definition of “party-endorsed candidate” in Subdiv. (9), deleted meeting to vote for convention delegate candidates from definition of “primary” in Subdiv. (11), and substituted provision re group of candidates for nomination to office of justice of the peace for provisions re group of candidates for election as convention delegates in definition of “slate” in Subdiv. (13), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 08-2 added reference to chapter 157, effective April 7, 2008; pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot” in Subdiv. (15), effective May 24, 2011.

Cited. 232 C. 65.



Section 9-373 - Nominations to public office.

All nominees for state, district and municipal office, all members of town committees and all delegates to conventions, shall be chosen as provided in this chapter.

(June, 1955, S. 578d, 579d; November, 1955, S. N54; 1958 Rev., S. 9-69; 1963, P.A. 17, S. 2.)

History: 1963 act entirely replaced previously existing provisions.



Section 9-373a - Registration of write-in candidates.

Any person desiring to be a write-in candidate for any state, district or municipal office to be filled at any regular election shall register his candidacy with the Secretary of the State on a form prescribed by the Secretary. The registration shall include the candidate’s name and address, the designation and term of the office sought, a statement of consent to the candidacy, and any other information which the Secretary deems necessary. In the case of a write-in candidacy for the office of Governor or Lieutenant Governor, the registration shall include a candidate for each of those offices, or shall be void. The registration shall not include a designation of any political party. The registration shall be filed with the Secretary not more than ninety days prior to the election at which the office is to be filled and not later than four o’clock p.m. on the fourteenth day preceding the election, or the registration shall be void. No person nominated for an office by a major or minor party or by nominating petition shall register as a write-in candidate for that office under the provisions of this section, and any registration of a write-in candidacy filed by such a person shall be void. Notwithstanding any provision of this section to the contrary, any person desiring to be a write-in candidate for the municipal office of town meeting member in any town having a representative town meeting which has seventy-five or more members shall register his candidacy with the town clerk of such town not later than the last business day preceding such election. A person may register as a write-in candidate for a district or municipal office if such person’s name appears on the last-completed registry list of the district or municipality represented by such office, as the case may be. A person may register as a write-in candidate for a state office if such person’s name appears on the last-completed registry list of the state.

(P.A. 83-475, S. 1, 43; P.A. 87-382, S. 52, 55; P.A. 15-224, S. 14.)

History: P.A. 87-382 added notwithstanding sentence re write-in candidates for municipal office of town meeting member in towns having a representative town meeting which has at least 75 members; P.A. 15-224 added requirements for district and municipal offices that name of candidate appear on last-completed registry list of district or municipality represented by such office and for state offices that name of candidate appear on last-completed registry list of state, effective January 1, 2016.



Section 9-373b - Cross endorsement of a candidate.

A candidate for an office appearing on a ballot for a state election, as defined in section 9-1, may appear on the ballot as a candidate for more than one major or minor party, as defined in section 9-372, for the same office, provided a candidate of such minor party for the office of Governor, Secretary of the State, State Treasurer, State Comptroller or Attorney General received at least fifteen thousand votes at the previous state election for any such office.

(P.A. 13-180, S. 39.)

History: P.A. 13-180 effective June 18, 2013.

See Sec. 9-453t re cross endorsement by petition.



Section 9-374 - Party rules to be filed.

No authority of the state or any political subdivision thereof having jurisdiction over the conduct of any primary shall permit the name of a party-endorsed candidate for an office or position to be printed on the official ballot to be used at any such primary unless a copy of the party rules regulating such party and its method of selecting party-endorsed candidates for nomination to such office or for election as town committee members, as the case may be, has been filed in the office of the Secretary of the State at least sixty days before such candidate is selected under such method of endorsement. The selection of delegates to conventions shall not be valid unless at least one copy of the party rules regulating the manner of making such selection has been filed in the office of the Secretary of the State at least sixty days before such selection is made. A duplicate copy of such rules shall also be filed with the state central committee of such party. A copy of the local party rules, relating to a party in a municipality, shall be filed forthwith by the town chairman or the secretary of the town committee of such party in such municipality with the Secretary of the State. The state party rules shall be filed by the state chairman or the secretary of the state central committee of such party. In the case of a minor party, no authority of the state or any subdivision thereof having jurisdiction over the conduct of any election shall permit the name of a candidate of such party for any office to be printed on the official ballot unless at least one copy of the party rules regulating the manner of nominating a candidate for such office has been filed in the office of the Secretary of the State at least sixty days before the nomination of such candidate. In the case of a minor party, the selection of town committee members and delegates to conventions shall not be valid unless at least one copy of the party rules regulating the manner of making such selection has been filed in the office of the Secretary of the State at least sixty days before such selection is made. A copy of local party rules shall forthwith be also filed with the town clerk of the municipality to which they relate. Party rules shall not be effective until sixty days after the filing of the same with the Secretary of the State. A party in any municipality for which local party rules with respect to any office or position have not been filed as provided in this section shall, as to such office or position, be subject to the provisions of the effective state rules of such party applicable in municipalities which do not have local party rules, until such time as local party rules therefor are filed and become effective as provided in this section. The town chairman of a party in any municipality for which local party rules have not been adopted and filed as provided in this section shall forthwith file a statement with the Secretary of the State to the effect that such party in such municipality does not have local party rules. The term “party rules” as used in this section includes any amendment to such party rules. When any amendment is to be filed as required by this section, complete party rules incorporating such amendment shall be filed, together with a separate copy of such amendment.

(1949 Rev., S. 1045; 1953, S. 570d; 1957, P.A. 518, S. 41; 1958 Rev., S. 9-71; 1961, P.A. 148; 1963, P.A. 17, S. 3; 375; P.A. 79-363, S. 29, 38; P.A. 03-241, S. 18.)

History: 1961 act added provisions re failure to file local rules; 1963 acts entirely replaced previous provisions and further provided for filing two copies of party rules, rather than one, with the secretary, one to be forwarded to the state central committee and further provided where amendment(s) are filed, complete copies of the rules incorporating amendment(s) as well as separate copies of the amendment(s) are to be filed; P.A. 79-363 provided that one copy of rules be filed with the secretary and one copy sent direct to the state central committee; P.A. 03-241 specified applicability to “political” subdivisions of state, deleted delegates from application of provision re ballot requirement, added provision requiring party rules to be filed in office of Secretary of the State for delegate selection to be valid, and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

See Sec. 3-99a re fees for filing, recording and processing copies of documents in Secretary of the State's office.

Cited. 30 CS 34.



Section 9-375 - Amendment of party rules.

The local party rules, governing a political party in any municipality, may be amended by one of the three following methods: (1) By a caucus of its enrolled party members, (2) by a convention of delegates chosen by its enrolled party members in a manner prescribed in such rules or (3) by its town committee. Whenever, in any municipality, the method of amending the local party rules of a party is by the town committee, such rules may also be amended either by a caucus of its enrolled party members or by a convention of delegates chosen by its enrolled party members in a manner prescribed in such rules, whichever such rules specify, which caucus or convention, as the case may be, shall forthwith be called by the chairman of its town committee upon the filing with the registrar of voters of such party in such municipality of a petition signed by at least five per cent or five hundred, whichever is less, of its enrolled party members in such municipality, and such caucus or convention, as the case may be, shall be held within a period of time reasonably necessary to convene the same, which period of time shall be prescribed in its rules. Whenever the method of amendment prescribed in accordance with the provisions of this section for a party in any municipality consists of or involves a convention of delegates chosen by its enrolled party members under its party rules, such rule or amendment so prescribing such method of amendment shall also prescribe the manner in which such delegates are to be chosen.

(1957, P.A. 518, S. 40; 1958 Rev., S. 9-70; 1963, P.A. 17, S. 4.)

History: 1963 act restated previous provisions.



Section 9-375a - Amendment of party rules in 1972.

Section 9-375a is repealed.

(1972, P.A. 63, S. 1; P.A. 79-363, S. 37, 38.)



Section 9-375b - Amendment of party rules following a census.

Notwithstanding the provisions of sections 9-374 and 9-375, during the second calendar year following the year in which the decennial census of the United States is taken, (1) any amendments of the state rules of a particular party necessitated by redistricting may be made by a majority vote of the members of the state central committee of such party voting thereon at a meeting called for the purpose of considering such amendments, and (2) any amendments of the local rules of a particular party necessitated by redistricting may be made by a majority vote of the members of the town committee of such party voting thereon at a meeting called for the purpose of considering such amendments. Any such amendments shall be effective upon the filing of a copy thereof in the office of the Secretary of the State by the chairman or vice-chairman of such political party.

(P.A. 92-1, S. 6, 8; Sept. Sp. Sess. P.A. 09-7, S. 116.)

History: Sept. Sp. Sess. P.A. 09-7 provided for amendments of rules during second calendar year following year in which the decennial census is taken, deleted references to 1992 and made technical changes, effective October 5, 2009.



Section 9-376 - Postponement of primary day.

(a)(1) If the day fixed for any primary falls on a Sunday or a legal holiday or on a day on which the tenets of a religion forbid secular activity, the primary shall be held on the next succeeding day other than a Sunday or a legal or such religious holiday. (2) If the day fixed for any primary falls on the Tuesday immediately following Labor Day, the primary shall be held on the next succeeding Tuesday.

(b) If a primary is held on a day prescribed by subdivision (1) of subsection (a) of this section, the day of the primary shall be considered to be the day on which such primary would have been held except for subdivision (1) of said subsection, for all other purposes including the calculation of any period of time having reference to such primary, except that the calculation of any deadline relating to a person becoming eligible to vote in such primary shall be made from the day on which the primary is actually held.

(November, 1955, S. N53; September, 1957, P.A. 1, S. 4; 1958 Rev., S. 9-82; 1963, P.A. 17, S. 5; 1967, P.A. 767, S. 1; P.A. 83-544, S. 1, 4; P.A. 87-472, S. 2, 14; P.A. 89-297, S. 17.)

History: 1963 act restated existing provisions; 1967 act added provision concerning religious holiday to the days on which a primary will not be held; P.A. 83-544 designated the former statute Subsec. (a), adding a new Subdiv. (2) which deals with primaries which fall on the Tuesday after Labor Day, and added a new Subsec. (b) containing provisions formerly contained in Subsec. (a); P.A. 87-472 made Subsec. (b) applicable only to primary held on day prescribed by Subsec. (a)(1); P.A. 89-297 added exception in Subsec. (b) for calculation of any deadline relating to a person becoming eligible to vote in a primary under Subsec. (a)(1).



Section 9-377 - Write-in spaces on ballots prohibited.

At a primary votes may be cast and counted only for duly qualified candidates at such primary whose names appear on the ballot on primary day. No write-in spaces shall appear on the ballots used at a primary.

(June, 1955, S. 609d; November, 1955, S. N94; 1958 Rev., S. 9-122; 1963, P.A. 17, S. 6; P.A. 76-50, S. 6, 7; P.A. 86-179, S. 49, 53; P.A. 11-20, S. 25.)

History: 1963 act restated existing provisions; P.A. 76-50 deleted “absentee ballots” from the operation of the section; P.A. 86-179 deleted all of existing section and added specific provisions re casting and counting of votes, write-in slides on machine and write-in spaces on absentee ballots; P.A. 11-20 replaced language re write-in slides on voting machines and write-in spaces on absentee ballots with prohibition re write-in spaces on ballots, effective May 24, 2011 (Revisor's note: A reference to “ballot label” was changed editorially by the Revisors to “ballot” to conform with changes made by P.A. 11-20, S. 1).



Section 9-378 - Nominations without party designation excepted.

In any municipality which, under the provisions of a special act, nominates one or more candidates for municipal office without party designation by nominating petitions or in nonpartisan primaries in addition to the nomination of one or more candidates for such office under party designation, the provisions of this chapter shall apply only to the nomination of such candidates for election therein as are nominated and voted upon under party designation.

(June, 1955, S. 571d, 616d; November, 1955, S. N42, N110; 1958 Rev., S. 9-133; 1963, P.A. 17, S. 7; 406.)

History: 1963 acts restated existing provisions and removed exception from primary law of municipalities operating under special acts.



Section 9-378m - Transferred

Transferred to Sec. 9-453u.



Section 9-379 - Eligibility for placing on ballot.

No name of any candidate shall be printed on any official ballot at any election except the name of a candidate nominated by a major or minor party unless a nominating petition for such candidate is approved by the Secretary of the State as provided in sections 9-453a to 9-453p, inclusive.

(1949 Rev., S. 1044; 1953, S. 569d; 1957, P.A. 410, S. 1; 1958 Rev., S. 9-72; 1959, P.A. 476, S. 1; 675, S. 1; 1963, P.A. 17, S. 8; 1971, P.A. 806, S. 19.)

History: 1959 acts amended parts of Sec. 9-72 found elsewhere in restatement; 1963 act restated previous provisions; 1971 act deleted requirement for party designation and substituted “approved by” for “filed with” the secretary of the state.

Former section cited. 10 CS 210; 16 CS 5.



Section 9-380 - Newly-created offices.

In the case of an office created after the last-preceding election, no name of any candidate for such office shall be printed on the official ballot except the name of a candidate nominated by a political party or organization whose candidate for Governor at the last-preceding election for Governor received, under the designation of that political party or organization at least twenty per cent of the whole number of votes cast for all candidates for Governor, or at least one per cent of the whole number of votes cast for all candidates for Governor at such election within the geographical limits of the jurisdiction of such newly-created office, provided, upon the filing of a nominating petition with the Secretary of the State as provided in sections 9-453a to 9-453p, inclusive, signed by a number of qualified electors equal to one per cent of the whole number of votes cast for all candidates for Governor at the last-preceding election within the geographical limits of the jurisdiction of such newly-created office, or whenever the geographical limits of the jurisdiction of a newly-created office differ from the geographical limits of a voting district or group of voting districts as the same were constituted at the time of the last-preceding election for Governor, signed by a number of qualified electors equal to one per cent of the number of electors who voted at the last regular election held in such municipality, or whenever the geographical limits of the jurisdiction of a newly-created office contain more than one town or parts of towns, signed by a number of qualified electors equal to one per cent of the number of electors who voted at the last regular election held in each town which is wholly or partially contained within the geographical limits of the jurisdiction of the newly-created office, such candidate with his party designation, if any, shall be printed on the official ballot. As used in this section, the terms “office created after the last-preceding election” and “newly-created office” do not include an office for which the geographical limits of the jurisdiction of the office have changed as result of redistricting.

(1963, P.A. 313, S. 1; February, 1965, P.A. 600, S. 1; 1971, P.A. 806, S. 20; P.A. 04-18, S. 1.)

History: 1965 act added provision for determining number of signatures required on nominating petition where geographical limits of newly-created office differ from that of a voting district or group of voting districts as they were constituted at the time of the last-preceding election; 1971 act changed the requirement from “one-half of one per cent” to “one per cent” and further added “if any” to “party designation”; P.A. 04-18 excluded an office for which geographical limits of jurisdiction of the office have changed as result of redistricting from terms “office created after the last-preceding election” and “newly-created office”, effective July 1, 2004.

A

MAJOR PARTIES



Section 9-381 - Nomination procedure.

The provisions of sections 9-382 to 9-450, inclusive, shall apply to the nomination by a major party of any candidate for an elective office, including an office established after the last-preceding election, and to the selection in any municipality by a major party of town committee members or delegates to conventions.

(June, 1955, S. 571d; November, 1955, S. N42; 1958 Rev., S. 9-73; 1963, P.A. 17, S. 9; 313, S. 2.)

History: 1963 acts restated previous provisions and substituted term “elective” for “public” office and provided for application of section to nominations of candidates to newly established offices.



Section 9-381a - Election procedures applicable to primaries unless otherwise provided.

Except as otherwise provided by statute, the provisions of the general statutes concerning procedures relating to regular elections shall apply as nearly as may be, in the manner prescribed by the Secretary of the State, to primaries held under the provisions of this chapter.

(P.A. 83-213, S. 1.)



Section 9-382 - Party-endorsed candidates; state or district office.

The state or district convention, as the case may be, shall, in a manner conforming with applicable law and with the rules of the party calling such convention, choose a candidate for nomination to each of the state or district offices, as the case may be. No such convention shall choose more than one candidate for nomination to any such office. Candidates so chosen shall run in the primary of such party as party-endorsed candidates, except as provided in section 9-416.

(June 1955, S. 581d; November, 1955, S. N57; 1958 Rev., S. 9-85; 1963, P.A. 17, S. 10.)

History: 1963 act restated previous provisions.

Cited. 232 C. 65.



Section 9-383 - Time and place of convention.

The time and place of meeting of a state or district convention shall be fixed by the state central committee or other authority of the party holding such convention, in accordance with the rules of such party; provided each such convention held to endorse candidates for state or district office to be voted upon at a state election shall be convened not earlier than the ninety-eighth day and closed not later than the seventy-seventh day preceding the day of the primary for such office.

(June, 1955, S. 574d; November, 1955, S. N46; 1958 Rev., S. 9-75; 1963, P.A. 17, S. 11; P.A. 74-25, S. 2, 13; P.A. 77-39; 77-583, S. 3; P.A. 89-297, S. 15, 18; P.A. 03-241, S. 19.)

History: 1963 act restated previous provisions; P.A. 74-25 charged time limitation from between June 1 and July 15 to between fifty-fourth and forty-seventh day preceding primary day for such office; P.A. 77-39 substituted “sixty-first” for “fifty-fourth”; P.A. 77-583 substituted “forty-third” for “forty-seventh”; P.A. 89-297 changed “sixty-first day” to “sixty-eighth day” and “forty-third day” to “fiftieth day”; P.A. 03-241 changed “sixty-eighth day” to “ninety-eighth day” and “fiftieth day” to “seventy-seventh day”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-384 - Calls for conventions.

Each convention shall originate by call of the chairman of the state central committee or other authority of the party holding such convention, in accordance with the rules of such party.

(June, 1955, S. 580d; November, 1955, S. N56; 1958 Rev., S. 9-84; 1963, P.A. 17, S. 12; P.A. 75-396, S. 4, 5; P.A. 85-268, S. 1, 3.)

History: 1963 act restated previous provisions; P.A. 75-396 added provision for call of the convention to be published at least ninety days before the convention is to be held and deleted provision for simultaneous publication with the date of the primary for electing delegates, effective January 1, 1976; P.A. 85-268 deleted provision requiring that call be published at least ninety days before convention in newspaper or newspapers published in state or in district for which convention is held.



Section 9-384a - Calls for 1974 party conventions.

Section 9-384a is repealed.

(P.A. 74-25, S. 11, 13; P.A. 79-363, S. 37, 38.)



Section 9-385 - Roll-call vote or polling by delegation at convention.

Whenever one-fifth or more of the accredited delegates to, and present and voting at, any state or district convention, called for the purpose of choosing candidates for nomination for any elective office, upon motion, vote in favor of a roll call upon any matter or motion pending before such convention, or whenever a vote is to be taken on a party endorsement as between two or more candidates for nomination to any state or district office at any such convention, the clerk or secretary of such convention shall call such roll and shall keep a true record, in writing, of the vote of each delegate entitled to vote and voting at such convention or shall poll such convention by delegations if this procedure has been chosen by the convention pursuant to section 9-385a, and shall, at the conclusion of such roll call or call by delegations as the case may be, announce the result of such vote. Such clerk or secretary shall file such record at the headquarters of the state central committee, where it shall be preserved for a period of one hundred eighty days after the adjournment of such convention, and such record shall be open to public inspection at all reasonable times.

(1949 Rev., S. 1185; 1953, June, 1955, S. 615d; November, 1955, S. N103; 1957, P.A. 518, S. 34; 1958 Rev., S. 9-127; 1963, P.A. 17, S. 13; 1971, P.A. 512, S. 2; P.A. 87-382, S. 38, 55.)

History: 1963 act restated previous provisions; 1971 act added provision authorizing polling by delegations; P.A. 87-382 substituted “one hundred eighty days” for “six months”.



Section 9-385a - Voting by delegation at state convention.

The delegates to the state convention of each party elected from each town shall select a chairman of such delegation and file the name and address of such chairman with the secretary of the state central committee of such party prior to the opening of such convention. Whenever one-fifth or more of the accredited delegates to, and present and voting at, any such state convention called for the purpose of choosing candidates for nomination for any elective office, upon motion, vote that a roll call vote, under section 9-385, upon any matter or motion pending before such convention, or on a party endorsement as between two or more candidates for nomination to any state office at any such convention, be taken by town delegation, the individual delegates shall be polled by the chairman of each town delegation whose designation is recorded as provided herein and their votes cast by totals by such chairman on the roll call. A list of the names and the vote of each delegate shall be filed by the said chairman of each town delegation with the clerk or secretary of the convention prior to the announcement of the result of such roll call vote and shall be preserved with the record of the vote as provided in section 9-385. A duplicate copy of such list shall be filed with the Secretary of the State not later than forty-eight hours after the close of such convention. Upon announcement by the chairman of the vote of a town delegation, any delegate from such town may question or challenge such announcement, and thereupon, the vote of such town delegation shall be individually taken by the clerk or the secretary of such convention calling the roll, and each delegate shall announce his own vote. The provisions of this law shall not apply to district delegates, if any, and district delegates shall continue to vote individually on any roll call.

(1971, P.A. 512, S. 1.)



Section 9-386 - Tie vote on endorsement.

If a vote taken under sections 9-382 to 9-450, inclusive, on the selection of any party-endorsed candidate for state or district office results in a tie, such tie vote shall be dissolved in the manner prescribed in the applicable state or district rules of the party selecting such candidate; provided, if said party rules are silent or permit the tie vote to remain, a tie may be declared by the chairman or the presiding officer and there shall be no party endorsement. In such case of no party endorsement, statements may be filed under section 9-400, by or on behalf of any qualified person whose name appears upon the last-completed enrollment list of such party and who has received at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the proposed endorsement of a candidate for such state or district office. In such event, if within the time specified in section 9-400, a candidacy for nomination to such state or district office is filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by not more than one person, no primary shall be held by such party for such office and the person filing such candidacy shall be deemed to have been lawfully chosen as the nominee of such party for such office; but if such candidacies are so filed by two or more persons, a primary shall be held as provided in section 9-415.

(November, 1955, S. N63; 1957, P.A. 518, S. 10; 1958 Rev., S. 9-90; 1963, P.A. 17, S. 14; 1967, P.A. 904, S. 1; P.A. 79-616, S. 10; P.A. 93-342, S. 1.)

History: 1963 act restated previous provisions; 1967 act added provision for no party endorsement where party rules are silent or permit a tie vote to remain, and in that case, further provided for filing of petitions under Sec. 9-400; P.A. 79-616 substituted “statements” for “petitions”; P.A. 93-342 substituted 15% for 20% as percentage of delegate votes required for candidacy when there is no party-endorsed candidate.



Section 9-387 - Dispute as to endorsement of a candidate or selection of a delegate.

The state rules of each party shall prescribe the manner in which any dispute as to the endorsement by such party of a candidate for state, district or municipal office or for town committee member, or as to the selection by such party of a delegate to a convention, including conflicting claims to such endorsement or selection, shall be resolved.

(November, 1955, S. N64; 1957, P.A. 518, S. 11; 1958 Rev., S. 9-91; 1963, P.A. 17, S. 15; P.A. 81-447, S. 6, 23; P.A. 03-241, S. 20.)

History: 1963 act restated previous provisions; P.A. 81-447 required that state rules of each party shall prescribe manner of resolution of disputes concerning endorsement by party of candidates for municipal office, delegate or town committee member; P.A. 03-241 removed “delegate” from application of provision re dispute as to endorsement and added provisions re dispute as to selection of a delegate, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

Cited. 232 C. 65.



Section 9-388 - Report to Secretary of the State.

Whenever a convention of a political party is held for the endorsement of candidates for nomination to state or district office, each candidate endorsed at such convention shall file with the Secretary of the State a certificate, signed by him, stating that he was endorsed by such convention, his name as he authorizes it to appear on the ballot, his full residence address and the title and district, if applicable, of the office for which he was endorsed. Such certificate shall be attested by either (1) the chairman or presiding officer, or (2) the secretary of such convention and shall be received by the Secretary of the State not later than four o'clock p.m. on the fourteenth day after the close of such convention. Such certificate shall either be mailed to the Secretary of the State by certified mail, return receipt requested, or delivered in person, in which case a receipt indicating the date and time of delivery shall be provided by the Secretary of the State to the person making delivery. If a certificate of a party's endorsement for a particular state or district office is not received by the Secretary of the State by such time, such certificate shall be invalid and such party, for purposes of section 9-416 and section 9-416a shall be deemed to have made no endorsement of any candidate for such office. If applicable, the chairman of a party's state convention shall, forthwith upon the close of such convention, file with the Secretary of the State the names and full residence addresses of persons selected by such convention as the nominees of such party for electors of President and Vice-President of the United States in accordance with the provisions of section 9-175.

(June, 1955, S. 582d; November, 1955, S. N58; 1957, P.A. 518, S. 7; 1958 Rev., S. 9-86; 1963, P.A. 17, S. 16; P.A. 74-25, S. 3, 13; P.A. 77-583, S. 4; P.A. 81-447, S. 7, 23; P.A. 87-382, S. 39, 55; P.A. 06-137, S. 2.)

History: 1963 act restated previous provisions; P.A. 74-25 changed time for submission of list to secretary of the state from 48 hours after close of convention to not later than “the forty-sixth day before the primary”, or the next succeeding business day, effective January 1, 1975; P.A. 77-583 substituted “forty-second” for “forty-sixth”; P.A. 81-447 amended section to delete requirement that secretary of convention file list of designated candidates and candidates receiving 20% of convention vote and to add requirement that endorsed candidates file certificate of endorsement attested by chairman, presiding officer or secretary of convention within 14 days after close of convention, effective January 1, 1982; P.A. 87-382 added “as he authorizes it to appear on the ballot” and deleted provision extending certificate filing deadline when falling on a Saturday, Sunday or legal holiday; P.A. 06-137 added requirement re method of providing certificate to the Secretary of the State and provided that if certificate is not received by required time, it shall be invalid, effective January 1, 2007.

See Sec. 9-406a re penalty for fraudulent certification.

Cited. 232 C. 65. Compliance with section is evidenced by date of delivery of certificate to Secretary of the State and not by date of candidate's mailing of certificate; use of word “invalid” means that section's provisions are mandatory; legislature evidenced a clear intent to require strict compliance with section's filing deadline such that neither Secretary of the State nor the court can extend the deadline due to unintentional noncompliance; failure to strictly comply with section yields harsh consequence such that the name of endorsed incumbent probate judge will not appear on ballot. 298 C. 665.



Section 9-389 - Publication of names; information concerning filing of candidacies.

Section 9-389 is repealed.

(June, 1955, S. 583d; November, 1955, S. N59; 1957, P.A. 518, S. 8; 1958 Rev., S. 9-87; 1963, P.A. 17, S. 17; P.A. 74-25, S. 10, 13.)



Section 9-390 - Selection of party-endorsed candidates for municipal office and selection of delegates to conventions.

(a) Except as provided in subsection (g) of this section, party-endorsed candidates of any party in any municipality for municipal office shall be selected, in accordance with the rules of such party, by: (1) The enrolled members of such party in such municipality in caucus, (2) delegates to a convention chosen in accordance with such rules by such enrolled members, or (3) the town committee of such party. The town chairman or his designee shall give notice in a newspaper having a general circulation in the town of the date, time, location and purpose of a caucus held pursuant to subdivision (1) of this subsection. Such notice shall be given not less than five days prior to the date set for the caucus; provided, if the rules of the party in any municipality require earlier notice, such party rules shall prevail.

(b) Delegates to conventions shall be selected, in accordance with the rules of such party, by the method prescribed in either subdivision (1) or (3) of subsection (a) of this section.

(c) Except as provided in subsection (g) of this section, party-endorsed candidates of any party in any municipality for town committee members shall be selected, in accordance with the rules of such party, by the method prescribed in subdivision (1) of subsection (a) of this section.

(d) The selection of party-endorsed candidates in the manner provided in subsection (a) or (c) of this section and the selection of delegates to conventions in the manner provided in subsection (b) of this section shall be made and certified to the clerk of the municipality or the Secretary of the State, as the case may be, within the time specified in section 9-391.

(e) (1) In the endorsement of any person for an office or a position as committee member, in the manner provided in subsection (a) or (c) of this section, for whom only the electors of a political subdivision of such municipality or of a senatorial district or assembly district located in such municipality may vote, only the enrolled party members, delegates or town committee members, as the case may be, from such political subdivision or district may participate, except that, in a municipality in which the town committee is elected at large and is the endorsing authority, such endorsement shall be made by the town committee as a whole and except that, whenever no member of the endorsing authority resides in such political subdivision or district from which the endorsement is to be made, then such endorsing authority as a whole shall endorse.

(2) In the selection of any person for a position as delegate to a convention, in the manner provided in subsection (b) of this section, where only the electors of a political subdivision of such municipality or of a senatorial district or assembly district located in such municipality may vote for the offices to be voted upon at such convention, only the enrolled party members or town committee members, as the case may be, from such political subdivision or district may participate, except that (A) in a municipality in which the town committee is elected at-large and is the selecting authority, the town committee as a whole shall select, and (B) in a municipality in which the town committee is elected from political subdivisions and is the selecting authority, whenever no member of the town committee resides in such political subdivision or district from which the selection is to be made, the town committee as a whole shall select.

(f) Candidates endorsed in the manner provided in subsection (a) or (c) of this section shall run in the primary of such party as party-endorsed candidates, except as provided in section 9-417. Delegates to conventions selected in the manner provided in subsection (b) of this section shall be deemed to have been lawfully selected as such delegates.

(g) Any party in any municipality may by its rules provide that no selection be made of party-endorsed candidates for municipal office or town committee members and that the nominees of such party for such municipal office or town committee members of such party be chosen at direct primaries in accordance with the provisions of sections 9-405, 9-406, 9-409 to 9-412, inclusive, and 9-414, except as provided in sections 9-418 and 9-419.

(h) This section shall not apply to district delegates to conventions.

(November, 1955, S. N61; 1957, P.A. 518, S. 9; 1958 Rev., S. 9-88; 1961, P.A. 147; 1963, P.A. 17, S. 18; 1967, P.A. 557, S. 11; P.A. 79-133; P.A. 80-249, S. 1; 80-379, S. 2, 3; P.A. 87-472, S. 3; P.A. 03-241, S. 21; P.A. 04-58, S. 6; P.A. 06-137, S. 5.)

History: 1961 act made provision for endorsement by town committee as a whole, in towns where town committee is elected at large, of persons for whom only a political subdivision or district in town may vote; 1963 act restated previous provisions; 1967 act added provision for endorsement by full committee when no member of endorsing authority resides in political subdivision from which endorsement to be made and added “assembly district” to “senatorial district” where appearing; P.A. 79-133 provided that party-endorsed candidates for delegates to conventions shall be selected either by enrolled party members in caucus or by the party's town committee and further provided that party-endorsed candidates for town committee members shall be selected only by caucus of enrolled party members; P.A. 80-249 provided that certification may also contain last name of a candidate for delegate to a convention selected for placement on the ballot label pursuant to Sec. 9-437; P.A. 80-379 provided for newspaper publication of notice pertaining to any caucus; P.A. 87-472 repealed provisions in Subsec. (d) re information contained in certification; P.A. 03-241 made a technical change in Subsec. (a), amended Subsec. (b) by deleting “Except as provided in subsection (g) of this section, party-endorsed candidates of any party in any municipality for”, designated existing provisions of Subsec. (e) as Subdiv. (1), removed “delegate” from application of Subsec. (e)(1) and deleted reference to Subsec. (b) therefrom, added Subsec. (e)(2) re selection of delegates, amended Subsec. (f) by adding provision requiring that delegates selected in manner provided in Subsec. (b) be deemed to have been lawfully selected as such delegates and by making a conforming change, and amended Subsec. (g) by making a conforming changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 04-58 amended Subsec. (d) by deleting reference to Subsec. (b) in provision re selection of party-endorsed candidates and inserting “and the selection of delegates to conventions in the manner provided in subsection (b) of this section”; P.A. 06-137 amended Subsec. (d) to include reference to the Secretary of the State, effective January 1, 2007.

See Sec. 9-434 re verification of candidates' names.

Cited. 232 C. 65.

Cited. 30 CS 34.



Section 9-390a - Election of town committee members in 1972.

Section 9-390a is repealed.

(1972, P.A. 3, S. 1; 220, S. 4; P.A. 78-153, S. 31, 32.)



Section 9-391 - Time for party endorsements for municipal offices and town committee members. Time for selection of delegates to conventions. Certification. Late certification void.

(a) Each endorsement of a candidate to run in a primary for the nomination of candidates for municipal office to be voted upon at a municipal election, or for the election of town committee members shall be made under the provisions of section 9-390 not earlier than the fifty-sixth day or later than the forty-ninth day preceding the day of such primary. In the case of an endorsement of a candidate for a municipal office of state senator or state representative, such endorsement may be made of a candidate whose name appears upon the last-completed enrollment list of such party within the municipality or political subdivision within which such candidate is to run for nomination. The endorsement shall be certified to the clerk of the municipality by either (1) the chairman or presiding officer, or (2) the secretary of the town committee, caucus or convention, as the case may be, not later than four o’clock p.m. on the forty-eighth day preceding the day of such primary. Such certification shall be signed by such candidate and contain the name and street address of each person so endorsed, the title of the office or the position as committee member and the name or number of the political subdivision or district, if any, for which each such person is endorsed. Such certification shall be made on a form prescribed by the Secretary of the State or on such other form as may comply with the provisions of this subsection. If such a certificate of a party’s endorsement is not received by the town clerk by such time, such certificate shall be invalid and such party, for purposes of sections 9-417, 9-418 and 9-419, shall be deemed to have neither made nor certified such endorsement of any candidate for such office.

(b) Each selection of delegates to a state or district convention shall be made in accordance with the provisions of section 9-390 not earlier than the one-hundred-fortieth day and not later than the one-hundred-thirty-third day preceding the day of the primary for such state or district office. Such selection shall be certified to the clerk of the municipality by the chairman or presiding officer and the secretary of the town committee or caucus, as the case may be, not later than four o’clock p.m. on the one-hundred-thirty-second day preceding the day of such primary. Each such certification shall contain the name and street address of each person so selected, the position as delegate, and the name or number of the political subdivision or district, if any, for which each such person is selected. If such a certificate of a party’s selection is not received by the town clerk by such time, such certificate shall be invalid and such party, for purposes of sections 9-417 and 9-420, shall be deemed to have neither made nor certified any selection of any person for the position of delegate.

(c) Each endorsement of a candidate to run in a primary for the nomination of candidates for a municipal office to be voted upon at a state election shall be made under the provisions of section 9-390 not earlier than the eighty-fourth day or later than the seventy-seventh day preceding the day of such primary. Any certification to be filed under this subsection shall be received by the Secretary of the State not later than four o’clock p.m. on the fourteenth day after the close of the town committee meeting, caucus or convention, as the case may be. If such a certificate of a party’s endorsement is not received by the Secretary of the State by such time, such certificate shall be invalid and such party, for the purposes of sections 9-417 and 9-418, shall be deemed to have neither made nor certified any endorsement of any candidate for such office. The candidate so endorsed for a municipal office to be voted upon at a state election, other than the office of justice of the peace, shall file with the Secretary of the State a certificate, signed by that candidate, stating that such candidate was so endorsed, the candidate’s name as the candidate authorizes it to appear on the ballot, the candidate’s full street address and the title and district of the office for which the candidate was endorsed. Such certificate may be filed by a candidate whose name appears upon the last-completed enrollment list of such party within the senatorial district within which the candidate is endorsed to run for nomination in the case of the municipal office of state senator, or the assembly district within which a person is endorsed to run for nomination in the case of the municipal office of state representative, or the municipality or political subdivision within which a person is to run for nomination for other municipal offices to be voted on at a state election. Such certificate shall be attested by the chairperson or presiding officer or the secretary of the town committee, caucus or convention which made such endorsement. The endorsement of any candidate for the office of justice of the peace shall be certified to the clerk of the municipality by the chairperson or presiding officer or the secretary of the town committee, caucus or convention, and shall contain the name and street address of each person so endorsed and the title of the office for which each such person is endorsed. Such certification shall be made on a form prescribed by the Secretary of the State or on such other form as may comply with the provisions of this subsection.

(June, 1955, S. 575d; November, 1955, S. N47; 1957, P.A. 518, S. 2; September, 1957, P.A. 1, S. 1; 1958 Rev., S. 9-76; 1963, P.A. 17, S. 19; P.A. 74-25, S. 4, 13; P.A. 81-447, S. 8, 23; P.A. 82-247, S. 9, 14; P.A. 83-475, S. 25, 43; P.A. 84-1, S. 1, 3; P.A. 85-235, S. 1; P.A. 87-382, S. 40, 55; 87-472, S. 4; P.A. 89-297, S. 13, 18; P.A. 90-1, S. 2, 5; P.A. 03-241, S. 22; P.A. 04-1, S. 1; 04-257, S. 8; P.A. 05-235, S. 17; P.A. 06-137, S. 3; P.A. 13-180, S. 20; P.A. 15-224, S. 11.)

History: 1963 act restated previous provisions; P.A. 74-25 changed time limitations on selection of party-endorsed candidates from “forty-ninth” to “forty-second” and from “thirty-fifth” to “fortieth” and on certification to the clerk from the “thirty-fourth” to the “thirty-ninth” day or next succeeding business day, effective January 1, 1975; P.A. 81-447 added Subsec. (b) requiring filing of certificate of endorsement by candidate; P.A. 82-247 added four o’clock deadline for certification and provided that if certificate of endorsement is not received by that deadline the party will be deemed to have neither made nor certified any endorsement; P.A. 83-475 amended section to advance endorsement and certification period by one week; P.A. 84-1 changed time limit for endorsement of candidates for election as convention delegates and for certification of endorsement; P.A. 85-235 amended section to require all endorsements to be made not earlier than the forty-ninth day nor later than the forty-seventh day preceding the day of primary; and certifications to be made on the forty-sixth day preceding such primary, deleting previous deadlines applicable to election of convention delegates; P.A. 87-382, in Subsec. (a), substituted “fifty-sixth” for “forty-ninth” and deleted provision extending certificate deadline when falling on a Saturday, Sunday or legal holiday and, in Subsec. (b), added “as he authorizes it to appear on the ballot”; P.A. 87-472 added provisions in Subsec. (a) re information required to be contained in certification and requirements for placing on ballot label names of candidates supported by endorsed candidates for delegates to a convention; P.A. 89-297 amended Subsec. (a) by changing endorsement deadline from forty-seventh day preceding primary day to forty-ninth day and changing certification deadline from forty-sixth day preceding primary day to forty-eighth day; P.A. 90-1 amended procedure in Subsec. (a) for placing on ballot label names of candidates supported by endorsed delegate slate by providing for letters of support for such candidates and allowing affidavit of consent from the candidate to be signed by a designee of the candidate named on list signed by candidate; P.A. 03-241 amended Subsec. (a) by inserting “to be voted upon at a municipal election”, deleting provisions re convention delegate candidates and making conforming changes, and substituted new Subsecs. (b) and (c), re convention delegate selection and endorsement of candidates to run in primaries for nomination of candidates for municipal offices to be voted upon at state elections, for former Subsec. (b), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 04-1 amended Subsec. (b) by changing “one-hundred-sixty-eighth day” to “one-hundred-fortieth day”, “one-hundred-sixty-first day” to “one-hundred-thirty-third day” and “one-hundred-sixtieth day” to “one-hundred-thirty-second day”, effective February 9, 2004, and applicable to primaries and elections held on or after that date; P.A. 04-257 made a technical change in Subsecs. (a) and (c), effective June 14, 2004; P.A. 05-235 amended Subsec. (c) to require certification to be received by Secretary of the State in case of candidate for office of state senator or state representative and make conforming changes; P.A. 06-137 made technical changes and provided that if certificate of endorsement or selection is not received by the applicable deadline to file such certificate it shall be invalid, effective January 1, 2007; P.A. 13-180 amended Subsec. (a) by adding provision re endorsement for office of state senator or representative and amended Subsec. (c) by adding provision re certificate filing by candidate whose name appears on the last-completed enrollment list, effective June 18, 2013; P.A. 15-224 amended Subsec. (a) to require candidate signature on certification for endorsement of candidate and that such certification be on form prescribed by Secretary of the State or on other form complying with Subsec. (a), and amended Subsec. (c) to delete requirement that certification for endorsement of candidate be filed with town clerk, to change “presiding officer and the secretary” to “presiding officer or the secretary”, to require that certification for endorsement of candidate for justice of the peace be on form prescribed by Secretary of the State or on other form complying with Subsec. (c) and to make conforming and technical changes, effective January 1, 2016.



Section 9-392 - Selection of town committees.

A town committee shall be selected by each party in each town, in accordance with the provisions of sections 9-382 to 9-450, inclusive, not later than July 1, 1956, and thereafter at intervals not greater than twenty-six months. The terms of town committee members shall start on the first Monday following the date for the primary, unless otherwise provided in the party rules, except that the terms of all members shall begin and end on the same day; provided, when a town committee increases its membership as provided in section 9-393, the party rules shall specify the day upon which the term of all the new positions created by such increase shall begin.

(November, 1955, S. N52; 1957, P.A. 518, S. 5; 1958 Rev., S. 9-81; 1963, P.A. 17, S. 20.)

History: 1963 act restated previous provisions.



Section 9-393 - Selection of town committee members and delegates.

All town committee members and delegates to conventions shall be chosen as provided in sections 9-382 to 9-450, inclusive. Vacancies in town committees, arising from any cause including failure to elect, shall be filled in such manner as the rules of the party prescribe. The chairman of a town committee may be chosen by the town committee from within or without the membership of the town committee as the rules of the party prescribe. Any town committee may, by party rules adopted in accordance with section 9-375 and filed under section 9-374, increase its membership and fill new positions created by such increase in the manner prescribed in the applicable party rules. The rules of a party may provide methods for the filling of vacancies in delegations to conventions, which methods may include prescribing that each delegate selected in conformity with the provisions of sections 9-382 to 9-450, inclusive, may designate an alternate delegate or a proxy to act for him in his absence.

(June, 1955, S. 578d; November, 1955, S. N55; 1957, P.A. 518, S. 6; 1958, Rev., S. 9-83; 1963, P.A. 17, S. 21; 130; P.A. 03-241, S. 23.)

History: 1963 acts restated previous provisions and authorized party to provide methods for filling vacancies other than designating alternates or proxies to act; P.A. 03-241 changed “elected” to “selected” re filling of vacancies, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-394 - District delegates.

If the state rules of a party provide that certain delegates to state conventions be chosen from senatorial districts, the party-endorsed candidates for election as such district delegates shall be selected in such manner as is prescribed in such rules; provided such selection shall be made within the time specified in section 9-391; and provided, upon such selection, the information required in section 9-390 shall forthwith be certified, in such manner as is prescribed in such rules, to the clerk of each municipality in such district, and such certification shall be deemed the certification of the party in such municipality. Delegates allocated to and selected from towns shall not be deemed to be district delegates.

(November, 1955, S. N62; March, 1958, P.A. 27, S. 36; 1958 Rev., S. 9-89; 1963, P.A. 17, S. 22; 1967, P.A. 557, S. 12; P.A. 73-657, S. 7, 13; P.A. 83-213, S. 9.)

History: 1963 act restated previous provisions; 1967 act provided specific language to detail the possible combinations of towns and parts thereof where boundaries of a district extend outside the boundaries of one town; P.A. 73-657 included districts composed of “parts of two towns”; P.A. 83-213 eliminated references to district conventions and specified that delegates allocated to and selected from towns are not to be deemed district delegates.



Section 9-394a - Senatorial and assembly district convention delegates.

Any major party in any part of a town which is a component part of a senatorial or assembly district composed of parts of two towns or of a town or towns and a part or parts of another town or other towns may select delegates to a senatorial or assembly district convention in such district as provided in this title and its party rules and may participate in the selection of a candidate for state senator or state representative in such district in the manner provided for a town which is a component part of a senatorial district in a district composed of two or more towns under this title. In addition to other requirements prescribed by law, the name of a person on whose behalf a primary petition is filed for nomination to the office of state senator or state representative for such district and the names of the signers of any such petition shall appear on the last-completed enrollment list of such party for such part of a town or for any other town which is a component part of such district.

(1967, P.A. 557, S. 21; P.A. 73-657, S. 8, 13; P.A. 03-241, S. 24.)

History: P.A. 73-657 added “state representative” following “state senator” where appearing and inserted “or assembly” in “senatorial ... district”, also added detailed language concerning the fact that district boundaries extend beyond the boundaries of one town or part thereof; P.A. 03-241 changed “elect” to “select” re designation of delegates and deleted provision re party enrollment of members of opposition slates of delegates and primary petition signers, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-395 - Publication of information concerning municipal primaries.

(a) Forthwith upon the certification provided in section 9-391, the clerk of the municipality shall publish, in a newspaper having a general circulation in such municipality, the fact of such certification and that a list of the persons endorsed as candidates is on file in his office and copies thereof are available for public distribution. If, with respect to any office or position to be filled, the clerk of the municipality has failed to receive the certification of the name of any person as a party-endorsed candidate within the time limited in section 9-391, such fact shall be published by the clerk of the municipality. Together with such information, the clerk shall publish a notice that a primary will be held for the nomination by such political party of a candidate for the offices to be filled or for the election of members of the town committee, as the case may be, if a candidacy is filed in accordance with the provisions of sections 9-382 to 9-450, inclusive. Such notice shall specify the final date for the filing of such candidacy and the date of the primary, shall state where forms for petitions may be obtained and shall generally indicate the method of procedure in the filing of such candidacy. The Secretary of the State shall prescribe the form of such notice. The clerk shall forthwith publish any change in the party-endorsed candidates, listing such changes.

(b) In any year in which a state election is to be held, the notice described in subsection (a) of this section shall: (1) Be published not later than the seventy-sixth day preceding the day of the primary, (2) indicate that the certification provided in section 9-391 can be made, and (3) indicate that a list of persons endorsed as candidates will be on file with the Secretary of the State. The requirement contained in subsection (a) of this section to publish the fact that the clerk of the municipality has failed to receive the certification of the name of any person as a party-endorsed candidate within the time limit in section 9-391, shall not apply to the notice required by this subsection.

(June, 1955, S. 585d; November, 1955, S. N65; 1957, P.A. 518, S. 12; 1958 Rev., S. 9-92; 1963, P.A. 17, S. 23; 636; P.A. 03-241, S. 25; P.A. 07-194, S. 15; P.A. 15-224, S. 12.)

History: 1963 acts restated previous provisions, removed requirement of printing names and addresses of candidates in newspaper and provided for list for public inspection in clerk’s office; P.A. 03-241 substituted “section 9-391” for “sections 9-390 and 9-394” and removed election of convention delegates from application of requirement that clerk publish notice of primary, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 07-194 designated existing provisions as Subsec. (a) and added Subsec. (b) re required publication date and contents of notice in years when state election is to be held, effective July 5, 2007; P.A. 15-224 amended Subsec. (b)(3) to replace provision re list on file in the clerk’s office with provision re list on file with Secretary of the State, effective January 1, 2016.



Section 9-396 - Ballot vote at caucus; eligibility to vote.

At any caucus of the enrolled members of any party in any municipality or in any voting district of any municipality, the chairman of such caucus shall, upon the receipt of a written motion from any person lawfully participating in such caucus calling for a vote by ballot upon such matter as such motion designates, submit such motion to a rising vote; and, if fifteen electors present and legally entitled to participate in such caucus vote in favor of such motion, the vote on the matter specified in such motion shall be by ballot. The presiding officer shall thereupon appoint two tellers; and, upon the written application of fifteen electors legally entitled to participate in such caucus, he shall appoint a teller from the persons whose names appear on such application. Before any ballot is deposited, the name of the elector offering to vote shall be given to the clerk or secretary of such caucus, and such name shall be checked on the enrollment list of such party. No person shall vote or participate or attempt to vote or participate in any caucus of a party in any voting district unless he is enrolled on the last-completed enrollment list of such party in such voting district; provided, if the party rules of such party provide for a joint caucus for two or more voting districts of a municipality, a person may vote in such joint caucus if the voting district in which he is enrolled is participating in such joint caucus. Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(November, 1955, S. N108; 1958 Rev., S. 9-131; 1963, P.A. 17, S. 24; P.A. 12-80, S. 55.)

History: 1963 act restated previous provisions; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.

See Sec. 9-431a re eligibility to vote at caucus, primary or town convention.

Cited. 144 C. 27.



Section 9-397 - Tie vote on endorsement.

If a vote taken under sections 9-382 to 9-450, inclusive, on the selection of any party-endorsed candidate for municipal office or for delegate or town committee member results in a tie, such tie vote shall be dissolved in the manner prescribed in the applicable rules of the party selecting such candidate.

(November, 1955, S. N63; 1957, P.A. 518, S. 10; 1958 Rev., S. 9-90; 1963, P.A. 17, S. 25.)

History: 1963 act restated previous provisions.



Section 9-398 and 9-399 - Dispute as to endorsement. Time for filing candidacies.

Sections 9-398 and 9-399 are repealed.

(June, 1955, S. 576d; November, 1955, S. N48, N64; 1957, P.A. 518, S. 3, 11; 1958 Rev., S. 9-77, 9-91; 1963, P.A. 17, S. 26, 27; P.A. 74-25, S. 5, 13; P.A. 79-616, S. 23; P.A. 81-447, S. 22, 23.)



Section 9-400 - Filing of candidacies; state or district office.

(a) A candidacy for nomination by a political party to a state office may be filed by or on behalf of any person whose name appears upon the last-completed enrollment list of such party in any municipality within the state and who has either (1) received at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for such state office, whether or not the party-endorsed candidate for such office received a unanimous vote on the last ballot, or (2) circulated a petition and obtained the signatures of at least two per cent of the enrolled members of such party in the state, in accordance with the provisions of sections 9-404a to 9-404c, inclusive. Candidacies described in subdivision (1) of this subsection shall be filed by submitting to the Secretary of the State not later than four o'clock p.m. on the fourteenth day following the close of the state convention, a certificate, signed by such candidate and attested by either (A) the chairman or presiding officer, or (B) the secretary of the convention, that such candidate received at least fifteen per cent of such votes, and that such candidate consents to be a candidate in a primary of such party for such state office. Such certificate shall specify the candidate's name as the candidate authorizes it to appear on the ballot, the candidate's full residence address and the title of the office for which the candidacy is being filed. A single such certificate or petition for state office may be filed on behalf of two or more candidates for different state offices who consent to have their names appear on a single row of the primary ballot under subsection (b) of section 9-437. Candidacies described in subdivision (2) of this subsection shall be filed by submitting said petition not later than four o'clock p.m. on the sixty-third day preceding the day of the primary for such office to the registrar of voters of the towns in which the respective petition pages were circulated. Each registrar shall file each page of such petition with the Secretary of the State in accordance with the provisions of section 9-404c. A petition filed by or on behalf of a candidate for state office shall be invalid for such candidate if such candidate is certified as the party-endorsed candidate pursuant to section 9-388 or as receiving at least fifteen per cent of the convention vote for such office pursuant to this subsection. Except as provided in section 9-416a, upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, if one or more candidacies for such state office have been filed pursuant to the provisions of this section, the Secretary of the State shall notify all town clerks and registrars of voters in accordance with the provisions of section 9-433, that a primary for such state office shall be held in each municipality in accordance with the provisions of section 9-415.

(b) A candidacy for nomination by a political party to a district office may be filed by or on behalf of any person whose name appears upon the last-completed enrollment list of such party within the district the person seeks to represent that is in the office of the Secretary of the State at the end of the last day prior to the convention for the party from which the person seeks nomination and who has either (1) received at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for such district office, whether or not the party-endorsed candidate for such office received a unanimous vote on the last ballot, or (2) circulated a petition and obtained the signatures of at least two per cent of the enrolled members of such party in the district for the district office of representative in Congress, and at least five per cent of the enrolled members of such party in the district for the district offices of state senator, state representative and judge of probate, in accordance with the provisions of sections 9-404a to 9-404c, inclusive. Candidacies described in subdivision (1) of this subsection shall be filed by submitting to the Secretary of the State not later than four o'clock p.m. on the fourteenth day following the close of the district convention, a certificate, signed by such candidate and attested by either (A) the chairman or presiding officer, or (B) the secretary of the convention, that such candidate received at least fifteen per cent of such votes, and that the candidate consents to be a candidate in a primary of such party for such district office. Such certificate shall specify the candidate's name as the candidate authorizes it to appear on the ballot, the candidate's full residence address and the title and district of the office for which the candidacy is being filed. Candidacies described in subdivision (2) of this subsection shall be filed by submitting said petition not later than four o'clock p.m. on the sixty-third day preceding the day of the primary for such office to the registrar of voters of the towns in which the respective petition pages were circulated. Each registrar shall file each page of such petition with the Secretary in accordance with the provisions of section 9-404c. A petition may only be filed by or on behalf of a candidate for the district office of state senator, state representative or judge of probate who is not certified as the party-endorsed candidate pursuant to section 9-388 or as receiving at least fifteen per cent of the convention vote for such office pursuant to this subsection. A petition filed by or on behalf of a candidate for the district office of representative in Congress shall be invalid if said candidate is certified as the party-endorsed candidate pursuant to section 9-388 or as receiving at least fifteen per cent of the convention vote for such office pursuant to this subsection. Except as provided in section 9-416a, upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, if one or more candidacies for such district office have been filed pursuant to the provisions of this section, the Secretary of the State shall notify all town clerks within the district, in accordance with the provisions of section 9-433, that a primary for such district office shall be held in each municipality and each part of a municipality within the district in accordance with the provisions of section 9-415.

(c) For the purposes of this section, the number of enrolled members of a party shall be determined by the latest enrollment records in the office of the Secretary of the State prior to the earliest date that primary petitions were available. The names of electors on the inactive registry list compiled under section 9-35 shall not be counted for purposes of computing the number of petition signatures required under this section, as provided in section 9-35c.

(d) On the last day for filing primary petition candidacies in accordance with the provisions of this section, the office or office facilities of the registrars of voters shall open not later than one o'clock p.m., and remain open until at least four o'clock p.m., and such registrars or the deputy or assistant registrars shall be present.

(June, 1955, S. 589d; November, 1955, S. N70; 1957, P.A. 518, S. 17; 1958 Rev., S. 9-98; 1963, P.A. 17, S. 28; 1967, P.A. 557, S. 13; 1969, P.A. 694, S. 13; P.A. 73-657, S. 9, 13; P.A. 79-616, S. 5; P.A. 81-447, S. 9, 23; P.A. 87-382, S. 41, 55; 87-472, S. 9; P.A. 93-342, S. 2; P.A. 03-241, S. 26; P.A. 06-137, S. 6; P.A. 11-20, S. 1; 11-173, S. 60, 65.)

History: 1963 act restated previous provisions; 1967 act added clarifying language concerning candidacy of person whose name appears on enrollment list of party within any municipality or part forming a component part of a district and provided for application of section to state representative of a district whose boundaries include a part or whole of two or more towns; 1969 act made technical changes; P.A. 73-657 added detailed language concerning the fact that assembly districts affected are those whose boundaries extend within the whole or parts of two or more towns; P.A. 79-616 provided that within 14 days following the close of state or district conventions a candidacy for nomination may be filed, a written statement of consent signed by the candidate, and if one or more such candidacies are filed a primary shall be held, applying to those who received at least 20% of convention delegates votes on roll call and deleted all provisions pertaining to petitions and the signatures required thereon, and filing fees required; P.A. 81-447 amended section to require filing of certificate by candidates receiving 20% of convention votes and to specify certificate contents, effective January 1, 1982; P.A. 87-382 added, in Subsecs. (a) and (b), “as he authorizes it to appear on the ballot”; P.A. 87-472 amended Subsec. (a) to allow single certificate for state office to be filed on behalf of two or more candidates for different state offices who consent to have their names appear on single row of primary ballot label under Sec. 9-437(b); P.A. 93-342 substituted 15% for 20% in Subsecs. (a) and (b); P.A. 03-241 substantially revised Subsecs. (a) and (b) by adding provisions to allow candidacies to also be filed by persons who circulate petition and obtain signatures of threshold percentages of enrolled party members and added Subsecs. (c) and (d) re determination of number of enrolled party members and required office hours of registrars of voters on last day for filing primary petition candidacies, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 06-137 amended Subsec. (a) to change the deadline for filing of petitions described in Subdiv. (2) from four o'clock p.m. on the fourteenth day following the close of the state convention to four o'clock p.m. on the sixty-third day preceding the day of the primary for the office and to change the time period for notification by the Secretary of the State to town clerks re the holding of a primary for state office from upon the expiration of the 14-day period and completion of the tabulation of petition signatures, if any, to upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, and amended Subsec. (b) to change the deadline for filing of petitions described in Subdiv. (2) from four o'clock p.m. on the fourteenth day following the close of the district convention to four o'clock p.m. on the sixty-third day preceding the day of the primary for the office and to change the time period for notification by the Secretary of the State to town clerks within the district re the holding of a primary for district office from upon the expiration of the 14-day period and completion of the tabulation of petition signatures, if any, to upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, effective January 1, 2007; P.A. 11-173 amended Subsec. (a) by replacing “ballot label” with “ballot”, by requiring Secretary of the State to notify registrars of primaries for a state office and by making a technical change and amended Subsec. (b) to require candidate for nomination to a district office to appear on the last-completed enrollment list of the nominating party of the district, rather than the municipality or part of the municipality, that is in the office of the Secretary of the State prior to the convention, effective July 13, 2011.

See Sec. 9-406a re penalty for fraudulent certification.



Section 9-401 to 9-404 - Availability of petition forms. Petition form; circulation of petitions for state or district office; prohibited acts. Registrar's receipt and verification of petitions for state or district office; rejection by Secretary of the State, when; preservation of petitions by secretary. Return of deposit; state or district office.

Sections 9-401 to 9-404, inclusive, are repealed.

(June, 1955, S. 591d–594d; November, 1955, S. N74–N77; 1957, P.A. 518, S. 21–24; March, 1958, P.A. 27, S. 22; 1958 Rev., S. 9-102–9-105; 1963, P.A. 17, S. 29–32; 312, S. 1; 525, S. 1; 1969, P.A. 694, S. 14; 1971, P.A. 871, S. 75; P.A. 74-25, S. 6, 13; P.A. 78-125, S. 1, 2; 78-153, S. 1, 32; P.A. 79-363, S. 30, 38; 79-616, S. 23.)



Section 9-404a - Availability and issuance of primary petition forms for candidacies for nomination to state or district office.

Petition forms for candidacies for nomination by a political party to a state office, as defined in section 9-372, or the district office of representative in Congress shall be available from the Secretary of the State beginning on the one-hundred-fifth day preceding the day of the primary for such state and district offices. Petition forms for candidacies for nomination by a political party to the district office of judge of probate, state senator or state representative shall be available from the Secretary of the State beginning on the seventy-seventh day preceding the day of the primary for such office. Any person who requests a petition form shall give the person's name and address and the name, address and office sought of each candidate for whom the petition is being obtained and shall file a statement signed by each such candidate that such candidate consents to be a candidate for such office. Each such candidate shall include on the statement of consent the candidate's name as the candidate authorizes it to appear on the ballot. Upon receiving such information and statement, the Secretary shall type or print on a petition form the name and address of each such candidate, the office sought and the political party holding the primary. The Secretary shall give to any person requesting such form one or more petition pages, suitable for duplication, as the Secretary deems necessary. If the person is requesting the form on behalf of an indigent candidate or a group of indigent candidates listed on the same petition, the Secretary shall give the person the number of original pages that the person requests or the number which the Secretary deems sufficient. An original petition page filled in by the Secretary may be duplicated by or on behalf of the candidate or candidates listed on the page and signatures may be obtained on such duplicates. The duplicates may be filed in the same manner and shall be subject to the same requirements as original petition pages. All information relative to primary petitions shall be a public record.

(P.A. 03-241, S. 1; P.A. 06-137, S. 4.)

History: P.A. 03-241 effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 06-137 changed the beginning date of availability for petition forms for district office of judge of probate, state senator or state representative from the day following the close of the district convention to the seventy-seventh day preceding the day of the primary for such office, effective January 1, 2007.



Section 9-404b - Primary petition forms for candidacies for nomination to state or district office. Signatures. Circulation.

(a) The petition form for candidacies for nomination to state or district office shall be prescribed and provided by the Secretary of the State, and signatures shall be obtained only on such form or on duplicate petition pages produced in accordance with the provisions of section 9-404a. Such form shall include, at the top of the form and in bold print, the following:

WARNING

IT IS A CRIME TO SIGN THIS PETITION

IN THE NAME OF ANOTHER PERSON

WITHOUT LEGAL AUTHORITY TO DO SO

AND YOU MAY NOT SIGN THIS PETITION

IF YOU ARE NOT AN ELECTOR.

The form shall include a statement of instructions to persons using the form and shall indicate the date and time by which it shall be filed and the person with whom it shall be filed. The form shall provide spaces for the names and addresses of the candidates, the offices to which nomination is sought and the political party holding the primary, and shall provide lines for the signatures, street addresses, dates of birth and the printing of the names of enrolled party members supporting the person or persons on behalf of whose candidacy the petition is used.

(b) Only as many candidates may be proposed in any one primary petition for the same office as are to be nominated by such party for such office, but any one primary petition may propose as many candidates for different state offices as there are nominations to be made.

(c) The names of enrolled party members signing a primary petition may be on several pages, provided no person shall sign more than one petition page for the same candidate or candidates. Any person who signs a name other than the person's own to a primary petition filed under the provisions of this section or who signs a name other than the person's own as circulator of such petition shall be fined not more than one hundred dollars or imprisoned not more than one year, or both. Each such page shall indicate the candidate or candidates supported, the offices sought and the political party for which nomination is being sought. No page of such a petition shall contain the names of enrolled party members residing in different municipalities and any petition page that has been certified by the registrars of two or more municipalities shall be rejected by the Secretary. Withdrawal of petition signatures shall not be permitted.

(d) Each circulator of a primary petition page shall be an enrolled party member of a municipality in this state. Each petition page shall contain a statement signed by the registrar of the municipality in which the circulator is an enrolled party member attesting that the circulator is an enrolled party member in the municipality. Unless such a statement by the registrar of voters appears on each page so submitted, the Secretary shall reject the page. Each separate page of the petition shall contain a statement as to the authenticity of the signatures on the page and the number of such signatures, and shall be signed under the penalties of false statement by the person who circulated the page, setting forth the circulator's address and the town in which the circulator is an enrolled party member and attesting that each person whose name appears on the page signed the petition in person in the presence of the circulator, that the circulator either knows each such signer or that the signer satisfactorily identified himself or herself to the circulator and that the spaces for candidates supported, offices sought and the political party involved were filled in prior to the obtaining of the signatures. Each separate page of the petition shall also be acknowledged before an appropriate person as provided in section 1-29. The Secretary shall reject any page of a petition filed with the Secretary which does not contain such a statement by the circulator as to the authenticity of the signatures on the page, or upon which the statement of the circulator is incomplete in any respect, or which does not contain the certification required under this section by the registrar of the town in which the circulator is an enrolled party member. Any individual proposed as a candidate in any primary petition may serve as a circulator of the pages of the petition, provided the individual's service as circulator does not violate any provision of this section.

(P.A. 03-241, S. 2.)

History: P.A. 03-241 effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-404c - Registrar's receipt and verification of petitions for candidacies for nomination to state or district office. Filing with Secretary. Tabulation.

(a) Upon the receipt of any page of a petition proposing a candidacy for a state or district office, the registrar shall forthwith sign and give to the person submitting the petition a receipt, in duplicate, stating the number of pages filed and the date and time of filing. The person or the candidate shall forthwith send one copy of the receipt to the Secretary of the State. The registrar of voters shall indicate on each such petition page the date and time of filing, shall forthwith certify on each such page the number of signers of the page who were enrolled on the last-completed enrollment list of such party in the municipality or political subdivision, as the case may be, and shall forthwith file such certified page in person or by mail, as described in section 9-140b, with the Secretary within seven days after receipt of the page. In checking the signatures on primary petition pages, the registrar shall reject any name which does not appear on the last-completed enrollment list of such party in the municipality or political subdivision, as the case may be. Such rejection shall be indicated by placing a mark in a manner prescribed by the Secretary before the name rejected. The registrar may place a check mark before each name appearing on the enrollment list to indicate approval but shall place no other mark on the page except as provided in this chapter. The registrar shall not reject any name for which the street address on the petition is different from the street address on the enrollment list, if (1) such person is eligible to vote for the candidate or candidates named in the petition in the municipality of the registrar, and (2) the person's date of birth, as shown on the petition page, is the same as the date of birth on the person's registration record.

(b) Upon the filing of all pages of a petition, the Secretary shall reject any page of the petition which does not contain the certifications required in section 9-404b or which the Secretary determines to have been circulated in violation of any provision of said section 9-404b, and shall immediately cause the number of certified signatures to be tabulated. Petitions filed with the Secretary shall be preserved for a period of three years and then may be destroyed.

(P.A. 03-241, S. 3.)

History: P.A. 03-241 effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-405 - Time for filing primary petition candidacies for municipal offices and town committee members.

(a)(1) Candidacies of persons other than party-endorsed candidates for nomination by a political party to a municipal office to be voted upon at a municipal election, or for election as town committee members shall be filed with the registrar, as provided in section 9-406, not later than four o'clock p.m. on the thirty-fourth day preceding the day of the primary of such party for the nomination of candidates for such office or for the election of town committee members. Said day and hour shall be specified on the petition forms.

(2) Candidacies of persons, other than party-endorsed candidates, for nomination by a political party to a municipal office to be voted upon at a state election shall be filed with the registrars, as provided in section 9-406, not later than four o'clock p.m. on the sixty-third day preceding the day of the primary for such office. Said day and hour shall be specified on the petition forms.

(b) On the last day for filing primary petition candidacies, in accordance with the provisions of this section, the office or office facilities of the registrars of voters shall open not later than one o'clock p.m., and remain open until at least four o'clock p.m., and such registrars or their deputy or assistant registrars shall be present.

(June, 1955, S. 576d; November, 1955, S. N48; 1957, P.A. 518, S. 3; 1958 Rev., S. 9-77; 1963, P.A. 17, S. 33; P.A. 74-25, S. 7, 13; P.A. 83-475, S. 26, 43; P.A. 84-1, S. 2, 3; P.A. 85-235, S. 2; 85-577, S. 11; P.A. 87-382, S. 42, 55; P.A. 89-297, S. 14, 18; P.A. 03-241, S. 27; P.A. 06-137, S. 7.)

History: 1963 act restated previous provisions; P.A. 74-25 changed filing deadline from twenty-first to twenty-fifth day preceding day of primary; P.A. 83-475 amended section to advance filing deadline by one week; P.A. 84-1 changed time limit for filing of candidacies for election as convention delegates; P.A. 85-235 amended section to require filing of candidacies for unendorsed candidates by the thirty-second day preceding the day of the primary, deleting deadline of twenty-fifth day preceding primary applicable only to election of convention delegates; P.A. 85-577 required the office of registrars to open not later than one o'clock p.m., and remain open until at least four o'clock p.m. on last day for filing candidacies; P.A. 87-382 deleted provision extending deadline for filing candidacies when falling on a Saturday, Sunday or legal holiday; P.A. 89-297 amended filing deadline from thirty-second day preceding primary day to thirty-fourth day; P.A. 03-241 divided existing provisions into Subsecs. (a)(1) and (b), amended Subsec. (a)(1) by inserting “to be voted upon at a municipal election”, removing delegates to conventions from application of Subsec. (a)(1) and making technical changes, added Subsec. (a)(2) re filing of candidacies to municipal offices to be voted upon at state elections, and amended Subsec. (b) by making conforming and technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 06-137 amended Subsec. (a)(2) to change deadline for filing of candidacies to be voted upon at a state election from not later than four o'clock p.m. on the fourteenth day following the making of the party's endorsement of a candidate to not later than four o'clock p.m. on the sixty-third day preceding the day of the primary, effective January 1, 2007.



Section 9-406 - Filing of primary petition candidacies for municipal offices and town committee members.

A candidacy for nomination by a political party to a municipal office or a candidacy for election as a member of a town committee may be filed by or on behalf of any person whose name appears upon the last-completed enrollment list of such party within the senatorial district within which a person is to be nominated in the case of the municipal office of state senator, or the assembly district within which a person is to be nominated in the case of the municipal office of state representative, or the municipality or political subdivision within which a person is to be nominated in the case of a town committee member or for any other municipal office. Any such candidacy shall be filed by filing with the registrar within the applicable time specified in section 9-405 a petition signed by (1) at least five per cent of the electors whose names appear upon the last-completed enrollment list of such party in such municipality or in such political subdivision, senatorial district or assembly district, or (2) such lesser number of such electors as such party by its rules prescribes, as the case may be. For the purpose of computing five per cent of the last-completed enrollment list, the registrar shall use the last printed enrollment list and the printed updated list, if any, of a political party certified and last completed by the registrars of voters prior to the date the first primary petition was issued, excluding therefrom the names of individuals who have ceased to be electors.

(June, 1955, S. 590d; November, 1955, S. N71; 1957, P.A. 518, S. 18; 1958 Rev., S. 9-99; 1963, P.A. 17, S. 34; 1967, P.A. 557, S. 14; P.A. 75-269, S. 6; P.A. 79-616, S. 6; P.A. 80-483, S. 36, 186; P.A. 99-276, S. 7, 15; P.A. 03-241, S. 28; P.A. 11-173, S. 62; P.A. 13-180, S. 21.)

History: 1963 act restated previous provisions; 1967 act added assembly district to application of section; P.A. 75-269 provided that in computing 5% the names of individuals ceasing to be electors shall be excluded therefrom; P.A. 79-616 deleted requirement for filing fees; P.A. 80-483 made technical changes; P.A. 99-276 added reference to “or updated” list, effective January 1, 2000; P.A. 03-241 specified that filing of candidacy shall be “within the applicable time specified in section 9-405”, specified that enrollment list to be used for computation purposes is that last completed “prior to the date the first primary petition was issued” and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 deleted reference to supplementary list, effective July 13, 2011; P.A. 13-180 revised provisions re which enrollment list a nominated person must appear on, effective June 18, 2013.

See Sec. 9-35c re exclusion of names on inactive registry list from computation for determining required number of petition signatures.

See Sec. 9-406a re penalty for fraudulent certification.

Cited. 31 CS 447.



Section 9-406a - Penalty for fraudulent certification.

Any person who fraudulently signs, attests or files a false certificate under section 9-388, 9-391, 9-400 or 9-406 shall be guilty of a class A misdemeanor.

(P.A. 81-447, S. 3, 23.)



Section 9-407 and 9-408 - Filing of candidacies; delegates. Filing of primary petition candidacies for district delegates.

Sections 9-407 and 9-408 are repealed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

(June, 1955, S. 590d; November, 1955, S. N72, N73; 1957, P.A. 518, S. 19, 20; 1958 Rev., S. 9-100, 9-101; 1963, P.A. 17, S. 35, 36; 1967, P.A. 557, S. 15, 16; P.A. 73-657, S. 10, 13; P.A. 75-269, S. 7, 8; P.A. 79-616, S. 7, 8; P.A. 80-483, S. 37, 186; P.A. 83-213, S. 10; P.A. 99-276, S. 8, 9, 15; P.A. 03-241, S. 67.)



Section 9-409 - Availability and issuance of primary petition forms for candidacies for nomination to municipal office or election as town committee members.

Petition forms for candidacies for nomination to municipal office or for election as members of town committees shall be available from the registrar beginning on the day following the making of the party's endorsement of a candidate or candidates for such office or position, or beginning on the day following the final day for the making of such endorsement under the provisions of section 9-391, whichever comes first. Any person who requests a petition form shall give his name and address and the name, address and office or position sought of each candidate for whom the petition is being obtained, and shall file a statement signed by each such candidate that he consents to be a candidate for such office or position. In the case of the municipal offices of state senator and state representative, each such candidate shall include on the statement of consent his name as he authorizes it to appear on the ballot. Upon receiving such information and statement, the registrar shall type or print on a petition form the name and address of each such candidate, the office sought and the political party holding the primary. The registrar shall give to any person requesting such form one or more petition pages, suitable for duplication, as the registrar deems necessary. If the person is requesting the form on behalf of an indigent candidate or a group of indigent candidates listed on the same petition, the registrar shall give the person a number of petition pages determined by the registrar as at least two times the number needed to contain the required number of signatures for a candidacy for nomination to municipal office or a number of petition pages determined by the registrar as at least five times the number needed to contain the required number of signatures for a candidacy for election as a town committee member. An original petition page filled in by the registrar may be duplicated by or on behalf of the candidate or candidates listed on the page and signatures may be obtained on such duplicates. The duplicates may be filed in the same manner and shall be subject to the same requirements as original petition pages. All information relative to primary petitions shall be a public record.

(June, 1955, S. 591d; November, 1955, S. N74; 1957, P.A. 518, S. 21; 1958 Rev., S. 9-102; 1963, P.A. 17, S. 37; 312, S. 2; P.A. 74-139; P.A. 77-245, S. 11; P.A. 79-616, S. 9; P.A. 82-426, S. 9, 14; P.A. 83-391, S. 18, 24; 83-475, S. 42, 43; P.A. 87-382, S. 43, 55; 87-472, S. 5; P.A. 90-1, S. 3, 5; P.A. 93-384, S. 12; P.A. 03-241, S. 29.)

History: 1963 acts restated previous provisions and left solely with registrar determination of number of petition pages to be given, not as requested; P.A. 74-139 substituted “certified to the town clerk” for “selected” where appearing; P.A. 77-245 substituted “municipal clerk” for “town clerk”; P.A. 79-616 deleted provision for payment of required deposit; P.A. 82-426 amended section to provide that petition forms are available on day following party endorsement or on day following the final day for making party endorsement, whichever is earlier rather than at least three weeks before final filing day; P.A. 83-391 reduced number of petition pages given to persons requesting them from three to two times the number needed; P.A. 83-475 amended section to require issuance of greater number of petition pages in case of candidacy for town committee member; P.A. 87-382 added sentence requiring candidate for municipal office of state senator or state representative to include on statement of consent his name as he authorizes it to appear on ballot; P.A. 87-472 added provisions re requirements for placing on ballot label names of candidates supported by petition candidates for election as delegates to a convention; P.A. 90-1 amended procedure for placing on ballot label names of candidates supported by delegate petition slates, by providing for letters of support for such candidates and allowing affidavit of consent from a candidate to be signed by a designee of the candidate named on list signed by the candidate; P.A. 93-384 limited number of pages that registrar required to give to person requesting to “one or more petition pages, suitable for duplication, as the registrar deems necessary” unless candidate or candidates are indigent, and allowed pages filled in by registrar to be duplicated; P.A. 03-241 deleted provisions re petitions for delegate candidacies and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-410 - Primary petition forms for candidacies for nomination to municipal office or election as town committee members. Signatures. Circulation.

(a) The petition form for candidacies for nomination to municipal office or for election as members of town committees shall be prescribed by the Secretary of the State and provided by the registrar of the municipality in which the candidacy is to be filed or duplicate petition pages shall be produced in accordance with section 9-409, and signatures shall be obtained only on such forms or such duplicate petition pages. Such form shall include, at the top of the form and in bold print, the following:

WARNING

IT IS A CRIME TO SIGN THIS PETITION

IN THE NAME OF ANOTHER PERSON

WITHOUT LEGAL AUTHORITY TO DO SO

AND YOU MAY NOT SIGN THIS PETITION

IF YOU ARE NOT AN ELECTOR.

The form shall include thereon a statement of instructions to persons using the form and shall indicate the date and time by which it shall be filed and the person with whom it shall be filed. The form shall provide spaces for the names and addresses of the candidates, the offices to which nomination is sought or the positions to which election is sought and the political party holding the primary, and shall provide lines for the signatures, street addresses, dates of birth and the printing of the names of enrolled party members supporting the person or persons on behalf of whose candidacy the petition is used. Only as many candidates may be proposed in any one primary petition for the same office or position as are to be nominated or chosen by such party for such office or position; but any one primary petition may propose as many candidates for different offices or positions as there are nominations to be made or positions to be filled.

(b) The names of enrolled party members signing a primary petition need not all be on one sheet but may be on several sheets, but no person shall sign more than one petition page for the same candidate or candidates. Any person who signs a name other than the person's own to a primary petition filed under the provisions of this section or who signs a name other than the person's own as circulator of such a petition shall be fined not more than one hundred dollars or imprisoned not more than one year or both. Each such sheet shall indicate the candidate or candidates supported, the offices or positions sought and the political party the nomination of which is sought or which is holding the primary for election of town committee members. No page of such a petition shall contain the names of enrolled party members residing in different municipalities and any page thereof which has been certified by the registrars of two or more municipalities shall be rejected by the registrar. Withdrawal of petition signatures shall not be permitted.

(c) Each circulator of a primary petition page shall be an enrolled party member of a municipality in this state who is entitled to vote. Each petition page shall contain a statement signed by the registrar of the municipality in which such circulator is an enrolled party member attesting that the circulator is an enrolled party member in such municipality. Unless such a statement by the registrar appears on each page so submitted, the registrar shall reject such page. No candidate for the nomination of a party for a municipal office or the position of town committee member shall circulate any petition for another candidate or another group of candidates contained in one primary petition for the nomination of such party for the same office or position, and any petition page circulated in violation of this provision shall be rejected by the registrar. No person shall circulate petitions for more than the maximum number of candidates to be nominated by a party for the same office or position, and any petition page circulated in violation of this provision shall be rejected by the registrar. Each separate sheet of such petition shall contain a statement as to the authenticity of the signatures thereon and the number of such signatures, and shall be signed under the penalties of false statement by the person who circulated the same, setting forth such circulator's address and the town in which such circulator is an enrolled party member and attesting that each person whose name appears on such sheet signed the same in person in the presence of such circulator, that the circulator either knows each such signer or that the signer satisfactorily identified the signer to the circulator and that the spaces for candidates supported, offices or positions sought and the political party involved were filled in prior to the obtaining of the signatures. Each separate sheet of such petition shall also be acknowledged before an appropriate person as provided in section 1-29. Any sheet of a petition filed with the registrar which does not contain such a statement by the circulator as to the authenticity of the signatures thereon, or upon which the statement of the circulator is incomplete in any respect, or which does not contain the certification hereinbefore required by the registrar of the town in which the circulator is an enrolled party member, shall be rejected by the registrar. Any individual proposed as a candidate in any primary petition may serve as a circulator of the pages of such petition, provided such individual's service as circulator does not violate any provision of this section.

(June, 1955, S. 592d; November, 1955, S. N75; 1957, P.A. 518, S. 22; March, 1958, P.A. 27, S. 22; 1958 Rev., S. 9-103; 1963, P.A. 17, S. 38; 525, S. 2; 1971, P.A. 871, S. 76; P.A. 76-40; P.A. 78-125, S. 3; P.A. 82-426, S. 10, 14; P.A. 87-472, S. 6; P.A. 93-384, S. 13; P.A. 99-276, S. 12, 15; P.A. 00-66, S. 25; P.A. 03-241, S. 30.)

History: 1963 acts restated previous provisions, substituted “primary” for “nominating” petition where appearing, added penalties for false signing and a proviso that a candidate named on any primary petition is not prevented from serving as a circulator; 1971 act changed “penalties of perjury” to “penalties of false statement”; P.A. 76-40 substituted in circulator's attestation “certified to the municipal clerk” for “selected”; P.A. 78-125 added prohibition on candidate's circulating petitions for another candidate or group of candidates contained in one petition for the same office or for anyone to circulate petitions for more than the maximum number to be nominated by a party for the same office, petition pages circulated in violation of prohibition to be rejected by the registrar and further provided that each separate sheet contain statement as to the number of signatures thereon and for acknowledgment of each separate sheet; P.A. 82-426 amended section to conform to change in time for petition availability made in Sec. 9-409; P.A. 87-472 required petition form for candidates for election as convention delegates to include spaces for information on candidates supported by slate; P.A. 93-384 allowed petition form to be “duplicate pages produced in accordance with section 9-409” and required form to provide lines for dates of birth of enrolled party members supporting person or persons on behalf of whose candidacy petition is used; P.A. 99-276 required petition forms to provide lines for the printing of names of enrolled party members, effective January 1, 2000; P.A. 00-66 divided section into Subsecs. and made technical changes; P.A. 03-241 deleted provisions re petitions for delegate candidacies and made conforming changes throughout, amended Subsec. (a) to require petition form to include warning, and amended Subsec. (c) to eliminate requirement that each circulator be entitled to vote in primary for which candidacy is being filed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

Subsec. (c):

Subsec. requires that all petitions obtained by a circulator be invalidated when the circulator is seeking signatures for one mayoral candidate and then, the same circulator, at a later point in time, seeks signatures on a petition for a different candidate to the same office; “candidate” includes placeholder or straw candidates. 284 C. 141. Legislative history that purpose of statute was to prevent candidates from engaging in tactics that had the effect of siphoning votes from a strong rival candidate to a weaker rival supports interpretation that when a person has circulated petition pages for more than the maximum number of candidates to be nominated by a party for the same office or position, the registrar must reject any petition page circulated by that person, regardless of when it was circulated; nothing in Subsec. or other statutes governing election procedures makes any distinction between bona fide candidates and placeholder candidates and the registrar must presume that all candidates who submit candidate consent forms are bona fide candidates and must treat all petitions filed on their behalf the same for purposes of applying Subsec. Id., 554. Because meaning of challenged portion of statute prohibiting person circulating petitions for more than maximum number of candidates to be nominated by a party for same office or position is clear from statute's purpose, practical application and legislative history, it is not unconstitutionally vague, and although it implicates core political speech, burden it imposes is slight and since it furthers important state interests it does not violate right to free speech or association. Id., 573.



Section 9-411 - Number of candidates required on petition for town committee members.

Any provision of law to the contrary notwithstanding, no primary petition for town committee members shall be approved unless it contains the names of a number of candidates, other than party-endorsed candidates, equal in number to at least twenty-five per cent of the number of town committee members to be elected in the town or political subdivision, as the case may be.

(1963, P.A. 503, S. 1.)



Section 9-412 - Registrar’s receipt and verification of petitions for candidacies for nomination to municipal office or election as town committee members. Filing with clerk.

Upon the receipt of any page of a petition proposing a candidacy for a municipal office or for member of a town committee, the registrar shall forthwith sign and give to the person submitting the petition a receipt in duplicate, stating the number of pages filed and the date and time of filing and shall forthwith certify on each such page the number of signers on the page who were enrolled on the last-completed enrollment list of such party in the municipality or political subdivision, as the case may be, and shall forthwith file such certified page in person or by mail, as described in section 9-140b, with the clerk of the municipality, together with the registrar’s certificate as to the whole number of names on the last-completed enrollment list of such party in such municipality or political subdivision, as the case may be, not later than seven days after receipt of the page. If such page involves a municipal office to be voted upon at a state election, such registrar shall also file a certificate, on a form prescribed by the Secretary of the State, that includes the name and full street address of each candidate and the title and district of such office not later than seven days after receipt of such page. In checking signatures on primary petition pages, the registrar shall reject any name if such name does not appear on the last-completed enrollment list in the municipality or political subdivision, as the case may be. Such rejection shall be indicated by placing a mark in a manner prescribed by the Secretary before the name so rejected. The registrar may place a check mark before each name appearing on the enrollment list to indicate approval but shall place no other mark on the page except as provided in this chapter. The registrar shall not reject any name for which the street address on the petition is different from the street address on the enrollment list, if (1) such person is eligible to vote for the candidate or candidates named in the petition, and (2) the person’s date of birth, as shown on the petition page, is the same as the date of birth on the person’s registration record. The registrar shall reject any page of a petition which does not contain the certifications provided in section 9-410, or which the registrar determines to have been circulated in violation of any other provision of section 9-410. Petitions filed with the municipal clerk shall be preserved for a period of three years and then may be destroyed.

(June, 1955, S. 593d; November, 1955, S. N76; 1957, P.A. 518, S. 23; 1958 Rev., S. 9-104; 1959, P.A. 49; 1963, P.A. 17, S. 39; P.A. 77-213, S. 1, 2; P.A. 78-125, S. 4; 78-153, S. 26, 32; P.A. 93-384, S. 16; P.A. 03-241, S. 31; P.A. 15-224, S. 16.)

History: 1959 act reduced from five to three years period municipal clerk must preserve petitions; 1963 act restated previous provisions; P.A. 77-213 provided for each circulator to be given a signed receipt by the registrar for the number of pages and date and time submitted; P.A. 78-125 provided for rejection by registrar of any sheet of a petition determined to have been circulated in violation of any other provisions in addition to omission of certifications required under Sec. 9-410; P.A. 78-153 substituted for “each circulator submitting a page or pages”, “the person so submitting a page or pages” to whom a receipt is given, effective January 1, 1979; P.A. 93-384 added provision re rejection of name by registrar for which street address on petition is different from street address on enrollment list; P.A. 03-241 removed delegate petitions from application of section, substituted “Upon the receipt of any page of a petition” for “Upon the filing of any petition”, required registrar to “forthwith” sign and give person submitting petition a receipt “in duplicate”, inserted references to “political subdivision”, required registrar to file petitions with clerk “in person or by mail, as described in section 9-140b” and “within seven days after receipt of the page”, substituted “placing a mark in a manner prescribed by the Secretary” for “the placing of an “R”” and made conforming and technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 15-224 added requirement that registrar file, not later than 7 days after receipt of petition page involving municipal office to be voted upon at state election, a certificate including candidate’s name and full street address and such office’s title and district, and made a technical change, effective July 7, 2015.



Section 9-413 - Deposition of deposit filed with registrar.

Section 9-413 is repealed.

(June, 1955, S. 595d; November, 1955, S. N78; 1957, P.A. 518, S. 25; 1958 Rev., S. 9-106; 1963, P.A. 17, S. 40; 1972, P.A. 57, S. 1; P.A. 79-616, S. 23.)



Section 9-413a - Registrar to certify accuracy of enrollment list provided to candidate circulating primary petition.

A registrar of voters who provides an enrollment list of a political party in a municipality, political subdivision or district to a candidate who will be circulating a primary petition for nomination by such party of such candidate to a state, district or municipal office, in accordance with sections 9-404a and 9-404b or sections 9-409 and 9-410, shall certify on the first page of such enrollment list that such list is the most recent and, to the best knowledge of the registrar, accurate enrollment list of such party in such municipality, political subdivision or district.

(P.A. 05-235, S. 19.)

History: P.A. 05-235 effective July 1, 2005.



Section 9-414 - Nominations not to exceed places to be filled; municipal primaries.

No town committee, caucus or convention shall endorse and certify to the clerk of a municipality, and no primary shall choose, more candidates for nomination to municipal office or more persons as members of a town committee than an elector may vote for in each such case.

(June, 1955, S. 596d; November, 1955, S. N79; 1958 Rev., S. 9-107; 1963, P.A. 17, S. 41; P.A. 03-241, S. 32.)

History: 1963 act restated previous provisions; P.A. 03-241 deleted “or as delegates to a convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

See Sec. 9-204a re authorization for nomination of full number of board of education members to be elected.

Cited. 182 C. 111.



Section 9-415 - When primary required.

(a) If a candidacy for nomination by a political party to a state office is filed by or on behalf of any person other than a party-endorsed candidate within the time specified in subsection (a) of section 9-400 and in conformity with the provisions of section 9-400, a primary shall be held in each municipality of the state to determine the nominee of such party for such office, except as provided in section 9-416a.

(b) If a candidacy for nomination by a political party to a district office is filed by or on behalf of any person other than a party-endorsed candidate within the time specified in subsection (b) of section 9-400 and in conformity with the provisions of section 9-400, a primary shall be held in each municipality of the district and each part of a municipality which is a component part of the district, to determine the nominee of such party for such office, except as provided in section 9-416a.

(c) If a candidacy for nomination by a political party to a municipal office is filed by or on behalf of any person other than a party-endorsed candidate within the applicable time specified in section 9-405 and in conformity with the provisions of sections 9-405, 9-406, 9-406a, 9-409, 9-410, 9-412 and 9-414, a primary shall be held in the municipality or political subdivision thereof in which the nomination for municipal office is to be made, to determine the nominee of such party for such office, except as provided in section 9-418.

(d) If candidacies numbering at least twenty-five per cent of the number of town committee members to be elected by a party either in the municipality or in the political subdivision, as the case may be, are filed by or on behalf of persons other than party-endorsed candidates within the time specified in subdivision (1) of subsection (a) of section 9-405 and in conformity with the provisions of sections 9-405, 9-406, 9-406a, 9-409 to 9-412, inclusive, and 9-414, a primary shall be held in the municipality or political subdivision thereof in which members of a town committee are to be elected, to elect the members of the town committee, except as provided in sections 9-419 and 9-421.

(June, 1955, S. 586d; November, 1955, S. N66; 1957, P.A. 518, S. 14; 1958 Rev., S. 9-94; 1963, P.A. 17, S. 42; 1967, P.A. 557, S. 17; P.A. 73-657, S. 11, 13; P.A. 79-616, S. 11; P.A. 80-483, S. 38, 186; P.A. 81-447, S. 10, 23; 81-472, S. 9, 159; P.A. 03-241, S. 33.)

History: 1963 act restated previous provisions; 1967 act added, following “senatorial district”, “or assembly district or in each part of a municipality which is a component part of a senatorial district composed of a town or towns and a part or parts of another town or towns”; P.A. 73-657 added clarifying descriptive language for senatorial and assembly districts whose boundaries extend beyond limits of one town or part thereof; P.A. 79-616 changed references from Sec. 9-399 to Sec. 9-400 where appearing; P.A. 80-483 made technical changes; P.A. 81-447 added reference to Sec. 9-416a; P.A. 81-472 made technical changes; P.A. 03-241 replaced former provisions with new Subsecs. (a) to (e), inclusive, re when primaries required, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-416 - No-contest nominations; state or district office.

If (1) at a state or district convention no person other than a party-endorsed candidate has received at least fifteen per cent of the votes of the delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for a state or district office, and (2) within the time specified in section 9-400, no candidacy for nomination by a political party to a state or district office has been filed by or on behalf of a person other than a party-endorsed candidate in conformity with the provisions of section 9-400, no primary shall be held by such party for such office and the party-endorsed candidate for such office shall be deemed to have been lawfully chosen as the nominee of such party for such office.

(June, 1955, S. 587d; November, 1955, S. N67; 1958 Rev., S. 9-95; 1963, P.A. 17, S. 43; P.A. 79-616, S. 12; P.A. 93-342, S. 3; P.A. 03-241, S. 34.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400 where appearing; P.A. 93-342 substituted “fifteen per cent” for “twenty per cent”; P.A. 03-241 inserted Subdiv. designators, substituted “section 9-400” for “sections 9-400 to 9-414, inclusive,” and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-416a - Failure of party to endorse; state or district office.

If a party has made no endorsement of a candidate for a particular state or district office, and if within the time specified in section 9-400, a candidacy for such party's nomination to such office is filed in conformity with the provisions of said section by not more than one person, no primary shall be held by such party for such office and the person filing such candidacy shall be deemed to have been lawfully chosen as the nominee of such party for such office.

(P.A. 81-447, S. 2, 23.)



Section 9-417 - No-contest nominations; municipal office and town committee members.

If within the time specified in section 9-405, no candidacy for nomination by a political party to a municipal office has been filed by or on behalf of a person other than a party-endorsed candidate or, in the case of election as member of the town committee of such party, by persons other than party-endorsed candidates numbering at least twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, in conformity with the provisions of sections 9-405 to 9-412, inclusive, and 9-414, no primary shall be held by such party for such office or for town committee members, as the case may be, and the party-endorsed candidate or candidates for such office shall be deemed to have been lawfully chosen as the nominee or nominees of such party to such office, or, as the case may be, and the party-endorsed candidates for election as members of the town committee shall be deemed to have been lawfully elected to such positions at the times specified in section 9-392.

(June, 1955, S. 588d; November, 1955, S. N68; 1957, P.A. 518, S. 15; 1958 Rev., S. 9-96; 1963, P.A. 17, S. 44; P.A. 79-616, S. 13, 24; P.A. 03-241, S. 35.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400; P.A. 03-241 deleted provisions re convention delegate candidacies and substituted “sections 9-405 to 9-412, inclusive, and 9-414”, for “sections 9-400 to 9-414, inclusive,”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-418 - Failure of party to endorse; municipal office.

(a) If within the time specified in section 9-391, a party has failed, with respect to the office of state senator or state representative, to certify to the Secretary of the State, or with respect to any other municipal office to be filled, to certify to the clerk of the municipality, the name of any person as a party-endorsed candidate, and if within the time specified in section 9-405, a candidacy for nomination to such office is filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by not more than one person, no primary shall be held by such party for such office and the person filing such candidacy shall be deemed to have been lawfully chosen as the nominee of such party for such office.

(b) If within the time specified in section 9-391, a party has failed, with respect to any municipal office to be filled by two or more persons, to certify to the clerk of the municipality names of persons as party-endorsed candidates equal in number to the number of persons to be nominated to such office, and if within the time specified in section 9-405, a candidacy or candidacies for nomination to such office are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by a number of persons not more than the number for which the party has failed to certify names, no primary shall be held by such party for such office, and each of the party-endorsed candidates and each of the persons filing such candidacies shall be deemed to have been lawfully chosen as the nominees of such party for such office.

(November, 1955, S. N69; 1957, P.A. 518, S. 16; 1958 Rev., S. 9-97; 1963, P.A. 17, S. 45; P.A. 79-616, S. 14; P.A. 05-235, S. 18.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400 where appearing; P.A. 05-235 divided section into Subsecs. (a) and (b), amended Subsec. (a) by adding “the office of state senator or state representative, to certify to the Secretary of the State, or with respect to” and “other”, and amended Subsec. (b) by adding “by two or more persons”.



Section 9-419 - Failure of party to endorse; town committee members.

If within the time specified in section 9-391, a party has failed, with respect to the election of town committee members, to certify to the clerk of the municipality names of persons as party-endorsed candidates equal in number to the number of positions as town committee members to be filled, and if within the time specified in section 9-405, a candidacy or candidacies for election as town committee members are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by a number of persons equal to at least twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, such number being not more than the number of positions for which the town committee has failed to certify names, no primary shall be held by such party for the election of town committee members, and each of the party-endorsed candidates and each of the persons filing such candidacies shall be deemed to have been lawfully elected as town committee members at the times specified in section 9-392; provided the number of positions to be filled shall be equal to the maximum number of town committee members for the town or political subdivision, as the case may be, as specified in the rules of such party whenever such rules specify a minimum and maximum number.

(November, 1955, S. N69; 1957, P.A. 518, S. 16; 1958 Rev., S. 9-97; 1963, P.A. 17, S. 46; P.A. 79-616, S. 15.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400.



Section 9-420 - Persons selected as convention delegates by party deemed lawfully selected.

The persons selected by a political party to serve as delegates to a convention shall be deemed to have been lawfully selected as such delegates or district delegates.

(November, 1955, S. N69; 1957, P.A. 518, S. 16; 1958 Rev., S. 9-97; 1963, P.A. 17, S. 47; P.A. 79-616, S. 16; P.A. 03-241, S. 36.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400; P.A. 03-241 deleted provisions re when primary shall not be held for election of delegates and substituted requirement that persons selected by party to serve as convention delegates are deemed to have been lawfully selected as such delegates, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-421 - When primary not to be held for town committee members.

Any provision of sections 9-382 to 9-450, inclusive, to the contrary notwithstanding, no primary shall be held by a party for the election of a member of a town committee unless candidacies for such election numbering at least twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by persons other than party-endorsed candidates.

(1957, P.A. 518, S. 13; 1958 Rev., S. 9-93; 1963, P.A. 17, S. 48; P.A. 79-616, S. 17.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400.



Section 9-422 - Primaries for justices of the peace.

Any provision of sections 9-382 to 9-450, inclusive, to the contrary notwithstanding, no primary shall be held for nomination by a party to the office of justice of the peace unless candidacies for such nomination numbering at least a bare majority of the number of justices of the peace to be nominated by such party are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by persons other than party-endorsed candidates.

(November, 1955, S. N98; 1958 Rev., S. 9-126; 1963, P.A. 17, S. 49; P.A. 79-616, S. 18.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400.



Section 9-423 - Time for primaries; state, district or municipal office.

(a) The primaries of all parties for nomination to an office to be voted upon at a state election shall be held on the second Tuesday in August in the year in which such state election is held.

(b) The primaries of all parties for nomination to an office to be voted upon at a municipal election shall be held on the fifty-sixth day preceding the day of the election.

(June, 1955, S. 577d; November, 1955, S. N49; 1957, P.A. 518, S. 4; 1958 Rev., S. 9-78; 1963, P.A. 17, S. 50; P.A. 74-25, S. 8, 13; P.A. 75-396, S. 1, 5; P.A. 03-241, S. 37.)

History: 1963 act restated previous provisions; P.A. 74-25 changed primary day for party whose candidate for governor polled higher number of votes at the last-preceding election to the fifty-fourth day preceding the day of election and for all other parties to the fifty-sixth day preceding the day of election, effective January 1, 1975 with respect to selection of town committee members and delegates to conventions; P.A. 75-396 changed primaries for all parties to the fifty-sixth day preceding the day of the election, effective January 1, 1976; P.A. 03-241 designated existing provisions as Subsec. (b), added Subsec. (a) re primary date for nomination to office to be voted upon at state election, and amended Subsec. (b) by limiting provisions to nomination to office “to be voted upon at a municipal election”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-424 - Time for primaries; delegates.

Section 9-424 is repealed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

(June, 1955, S. 577d; November, 1955, S. N50; 1958 Rev., S. 9-79; 1961, P.A. 72, S. 1; 1963, P.A. 17, S. 51; 52, S. 1; 1967, P.A. 557, S. 18; 1972, P.A. 97, S. 1; P.A. 75-396, S. 2, 5; P.A. 85-235, S. 3; 85-268, S. 2, 3; P.A. 03-241, S. 67.)



Section 9-425 - Time for primaries; town committees.

The day for holding a primary for the election of town committee members shall be the first Tuesday in March in even-numbered years.

(June, 1955, S. 577d; November, 1955, S. N51; 1958 Rev., S. 9-80; 1961, P.A. 72, S. 2; 1963, P.A. 17, S. 52; 52, S. 2; P.A. 75-396, S. 3, 5; P.A. 77-195.)

History: 1961 act made publication of notice 56 rather than 42 days before primary; 1963 acts restated previous provisions and required mailing of copy of notice to municipal clerk; P.A. 75-396 provided that the first Tuesday in March be the primary day for election of town committee members, effective January 1, 1976; P.A. 77-195 added “in even-numbered years”.



Section 9-426 - Cancellation of primary for office or town committee due to vacancies in non-party-endorsed candidacies. Slate vacancies.

If only one candidacy has been filed by a person other than a party-endorsed candidate for the nomination by a political party to a particular office and the candidate whose candidacy has been so filed thereafter, but prior to the opening of the polls at such primary, dies, withdraws his name from nomination or for any reason becomes disqualified to hold the office for which he is a candidate, no primary shall be held for the nomination of such party to that office and the party-endorsed candidate for such office shall be deemed to have been lawfully chosen in the same manner and to the same extent as is provided in sections 9-382 to 9-450, inclusive, in the case where no candidacy other than a party-endorsed candidacy has been filed. If candidacies have been filed by only one group of persons other than party-endorsed candidates for election to a town committee, and the candidates whose candidacies have been so filed thereafter, but prior to the opening of the polls at such primary, die, withdraw their names from nomination or for any reason become disqualified to hold the positions for which they are candidates, so as to render the number of candidacies so filed less than twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, no primary shall be held for those positions and the party-endorsed candidates for such positions shall be deemed to have been lawfully chosen in the same manner and to the same extent as is provided in sections 9-382 to 9-450, inclusive, in the case where no candidacies other than party-endorsed candidacies have been filed. If any person on a slate, prior to the opening of the polls at such primary, dies, withdraws his name from nomination or for any reason becomes disqualified to hold the position for which he is a candidate, such partial slate shall appear on the ballot at the primary and, if such partial slate wins, then the remaining members may fill the vacancy. If only one such slate other than a slate of party-endorsed candidates has been filed for election and prior to the opening of the polls at such primary each of the persons on such slate dies, withdraws or becomes disqualified, no primary shall be held for those positions and the party-endorsed candidates for those positions shall be deemed to have been lawfully chosen in the same manner and to the same extent as is provided in sections 9-382 to 9-450, inclusive, in the case where no candidacies other than party-endorsed candidacies have been filed.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 53; 310, S. 1; P.A. 83-475, S. 27, 43; P.A. 03-241, S. 38; P.A. 11-20, S. 1.)

History: 1963 acts restated previous provisions and made technical revision of language; P.A. 83-475 amended section to apply to withdrawal from nomination at any time before opening of polls at primary; P.A. 03-241 deleted exclusion re persons on a slate “other than a slate of party-endorsed candidates for election as delegates or district delegates to a particular convention of a political party”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.



Section 9-427 - Cancellation of delegate primary due to vacancies in party-endorsed candidacies; filling of vacancies when incomplete party-endorsed slate wins delegate primary.

Section 9-427 is repealed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

(1963, P.A. 310, S. 2; P.A. 83-475, S. 28, 43; P.A. 03-241, S. 67.)



Section 9-428 - Vacancy in party-endorsed candidacy.

If a party-endorsed candidate for nomination to an office or for election to the position of town committee member, prior to twenty-four hours before the opening of the polls at the primary, dies or, prior to ten days before the day of such primary, withdraws his name from nomination or for any reason becomes disqualified to hold the office or position for which he is a candidate, the state central committee, the town committee or other authority of the party which endorsed such candidate may make an endorsement to fill such vacancy or provide for the making of such endorsement, in such manner as is prescribed in the rules of such party, and certify to the registrar and municipal clerk or to the Secretary of the State, as the case may be, the name of the person so endorsed. If such certification is made at least twenty-four hours prior to the opening of the polls at the primary, in the case of such an endorsement to replace a candidate who has died, or at least seven days before the day of such primary, in the case of such an endorsement to replace a candidate who has withdrawn or become disqualified, such person so endorsed shall run in the primary as the party-endorsed candidate, except as provided in sections 9-416 and 9-417. If such certification of another party-endorsed candidate has been made within the time specified in this section, and if the ballots have already been printed and the names of the candidates for such office or position appear on the ballots, the Secretary of the State or the registrar, as the case may be, shall direct the clerk of each municipality holding such primary to have the ballots reprinted with the name of the person so certified included thereon; provided, in the case of such an endorsement to replace a candidate who has died, if such certification has been made less than ninety-six hours but at least twenty-four hours prior to the opening of the polls at the primary, such Secretary or registrar shall direct such clerk to have stickers printed and inserted upon the ballots, having the name of the person so certified appearing thereon, and the moderator in each polling place shall cause such stickers to be pasted on the ballots before the opening of the polls at such primary.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 54; 1969, P.A. 694, S. 15; P.A. 77-245, S. 12; P.A. 03-241, S. 39; P.A. 11-20, S. 1.)

History: 1963 act restated previous provisions; 1969 act provided for certification to the registrar and town clerk instead of the registrar; P.A. 77-245 substituted “municipal” for “town” clerk; P.A. 03-241 removed convention delegate candidates from application of section, effective January 1, 2004, and applicable to primaries and elections held on or after that date; pursuant to P.A. 11-20, “ballot labels” was changed editorially by the Revisors to “ballots”, effective May 24, 2011.



Section 9-429 - Cancellation of primary for office or town committee when vacancies in candidacies result in no contest.

If, prior to the opening of the polls at a primary for nomination to an office or for election of town committee members, such a number of candidates have died, withdrawn their names or become ineligible, and have not been replaced as permitted in sections 9-426 and 9-428, as to render the total number of candidates for such office or position no greater than the number to be nominated to such office or elected to such positions, the primary shall not be held, and each of the party-endorsed and other candidates shall be deemed to have been lawfully nominated to such office or elected to such positions.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 55; 310, S. 3; P.A. 83-475, S. 29, 43.)

History: 1963 acts restated previous provisions and deleted convention delegates; P.A. 83-475 amended section to apply to withdrawal from nomination at any time prior to opening of polls at primary.



Section 9-430 - Withdrawal procedure.

No candidate shall be deemed to have withdrawn under the provisions of section 9-426, 9-428 or 9-429 until a letter of withdrawal signed by such candidate is filed with the municipal clerk in the case of municipal office or town committee member, or with the Secretary of the State in the case of state or district office.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 56; P.A. 03-241, S. 40.)

History: 1963 act restated previous provisions; P.A. 03-241 removed delegate candidates from application of section, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-431 - Eligibility to vote at primary.

(a) No person shall be permitted to vote at a primary of a party unless (1) he is on the last-completed enrollment list of such party in the municipality or voting district, as the case may be, or (2) if authorized by the state rules of such party filed pursuant to section 9-374, he is an unaffiliated elector in the municipality or voting district, as the case may be, provided if two or more such parties are holding primaries on the same day in such municipality or voting district, whether for the same offices or different offices, such unaffiliated elector may vote in the primary of only one such party. Such state party rules may authorize unaffiliated electors to vote for some or all offices to be contested at its primaries.

(b) Any such person offering to vote and being challenged as to his identity or residence shall, before he votes, prove by the testimony, under oath, of at least one other elector qualified to vote in such primary or by such other evidence acceptable to the moderator either of the following which are applicable: (1) His identity with the person on whose name he offers to vote or (2) his bona fide residence in the municipality or political subdivision holding the primary, as the case may be. The rules of each party in each municipality shall prescribe whether members of the town committee shall be elected from the municipality at large, in which case any person on the last-completed enrollment list of such party in such municipality shall be eligible to vote in a primary for the election of such committee members, or whether such committee members shall be elected from political subdivisions of such municipality, in which case only persons on the last-completed list of such party in such a political subdivision shall be eligible to vote in a primary for the election of such committee members from such political subdivision; provided no town committee in any municipality shall be elected both at large and from political subdivisions.

(c) Any citizen who has not yet attained the age of eighteen years but who will have attained the age of eighteen years on or before the day of a regular election, and who: (1) Is otherwise qualified to be an elector, and (2) has applied for admission as an elector, may vote at a primary of a party held for such regular election pursuant to subsections (a) and (b) of this section.

(November, 1955, S. N86; 1957, P.A. 518, S. 31; 1958 Rev., S. 9-114; 1961, P.A. 119; 1963, P.A. 17, S. 57; February, 1965, P.A. 351, S. 1; 1971, P.A. 756, S. 3; P.A. 73-630, S. 16, 19; P.A. 75-348, S. 10, 11; P.A. 87-509, S. 1, 24; P.A. 09-36, S. 1.)

History: 1961 act added provisions re proof of identity on challenge; 1963 act restated previous provisions; 1965 act provided clarifying language in requirement for proof of continued residence both with reference to registry lists and enrollment lists; 1971 act added clarifying language with respect to state-wide primaries or primaries for district office where person has moved within the district, and in both cases has requested continuance; P.A. 73-630 deleted previous amendment; P.A. 75-348 provided for proof “or by such other evidence acceptable to the moderator”, further provided for substitution of “bona fide residence” for the language pertaining to continued residence; P.A. 87-509 divided section into Subsecs. and, in Subsec. (a) added Subdiv. (2), permitting unaffiliated electors to vote in primary of a party if authorized by state rules of such party, and in Subsec. (b), substituted “political subdivision holding the primary” for “voting district” and deleted provision that person not required to prove residence in former voting district or ward when moving from one voting district or ward to another within a municipality; P.A. 09-36 added Subsec. (c) re eligibility of citizen who has not yet attained age eighteen, but who will have attained age eighteen on or before the day of regular election, to vote at party primary, effective May 20, 2009.



Section 9-431a - Eligibility to vote at caucus, primary or town convention.

A person whose name does not appear on the registry list of any town or district shall not be eligible to vote in any caucus, primary or town convention within such town.

(1967, P.A. 533, S. 3.)



Section 9-431b - Eligibility to vote on removal from one town in state or district to another.

Section 9-431b is repealed.

(1971, P.A. 756, S. 1, 2; P.A. 73-630, S. 18, 19.)



Section 9-432 - Verification of names on filing with secretary.

Section 9-432 is repealed.

(1957, P.A. 518, S. 37; 1958 Rev., S. 9-130; 1963, P.A. 17, S. 58; P.A. 87-382, S. 54, 55.)



Section 9-433 - Notice of primary; state and district office.

(a) After the deadline set forth in section 9-400 for filing candidacies, and upon the completion of the tabulation of petition signatures, if any, if one or more candidacies for nomination by a political party to a state or district office have been filed in accordance with the provisions of section 9-400, the Secretary of the State shall notify the clerk of each town within the state or within the district, as the case may be, that a primary is to be held by such party for the nomination of such party to such office. Such notice shall include a list of all the proposed candidates, those endorsed by the convention as well as those filing candidacies, together with their addresses and the titles of the office for which they are candidates and, if applicable, a statement that unaffiliated electors may vote in the primary. The clerk of each such town shall thereupon cause such notice to be published forthwith in a newspaper having a general circulation in such town, or towns in the case of a joint publication under subsection (b) of this section, together with a statement of the date upon which the primary is to be held, the hours during which the polls shall be open and the location of the polls.

(b) Notwithstanding the provisions of any charter or home rule ordinance, the warning under subsection (a) of this section may be published jointly by two or more towns in a newspaper, provided all other requirements of this section with respect to such warning are met.

(June, 1955, S. 597d; November, 1955, S. N80; 1957, P.A. 518, S. 26; 1958 Rev., S. 9-108; 1963, P.A. 17, S. 59; 393, S. 5; P.A. 79-616, S. 22; P.A. 87-509, S. 14, 24; P.A. 03-241, S. 41; P.A. 11-173, S. 58.)

History: 1963 acts restated previous provisions and deleted requirement that notice be posted on public signpost; P.A. 79-616 deleted reference to petition signatures under Sec. 9-403 and substituted reference to expiration of the fourteen-day period under Sec. 9-400 and further provided for notification of primary where one or more candidacies have been filed; P.A. 87-509 required notice to include, if applicable, statement that unaffiliated electors may vote in primary; P.A. 03-241 substituted “After the deadline set forth in section 9-400 for filing candidacies, and upon the completion of the tabulation of petition signatures, if any,” for “Upon the expiration of the fourteen-day period prescribed by section 9-400, and” and made a technical change, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 designated existing provisions as Subsec. (a) and amended same to add language re joint publication, and added Subsec. (b) re joint publication, effective July 1, 2011.



Section 9-434 - Verification of names on filing with municipal clerk. Exception.

Upon the filing with the clerk of a municipality of the names of party-endorsed candidates pursuant to section 9-390 or upon the filing with such clerk of petitions for contesting candidates pursuant to section 9-412, such clerk shall verify and correct the names of any such candidate as the candidate authorizes the candidate's name to appear on the ballot, pursuant to the certificate filed in accordance with subsection (c) of section 9-391 or the statement of consent filed in accordance with section 9-409, as applicable, endorse the same as having been so verified and corrected and use the same in the preparation of the ballots for the primary. The provisions of this section shall not apply to the municipal offices of state senator and state representative.

(November, 1955, S. N107; 1957, P.A. 518, S. 35; 1958 Rev., S. 9-129; 1963, P.A. 17, S. 60; P.A. 87-382, S. 44, 55; P.A. 11-20, S. 1; 11-173, S. 66.)

History: 1963 act restated previous provisions; P.A. 87-382 added sentence making section inapplicable to municipal offices of state senator and state representative; P.A. 11-173 replaced language re candidates' names in accordance with the registry list with language re candidate's name as authorized by the candidate and replaced “ballot labels” with “ballots”, effective July 13, 2011.



Section 9-435 - Notice of primary; municipal office or town committee members.

Except as provided in sections 9-418 and 9-419, if in any municipality, within the time specified in section 9-405, a candidacy for nomination by a political party to any municipal office or for election as a town committee member is filed with the registrar, in conformity with the provisions of sections 9-405 to 9-412, inclusive, and section 9-414, by or on behalf of any person other than party-endorsed candidates, the registrar shall forthwith after the deadline for certification of party-endorsed candidates notify the clerk of such municipality that a primary is to be held by such party for the nomination of such party to such office or for the election by such party of town committee members, as the case may be. Such notice shall include a list of all the proposed candidates, those endorsed as well as those filing candidacies, together with their addresses and the titles of the offices or positions for which they are candidates. In the case of a primary for justices of the peace, such notice shall also contain the complete ballot designation of each slate pursuant to subsection (h) of section 9-437. The clerk of the municipality shall thereupon cause such notice to be published forthwith in a newspaper having a general circulation in such municipality, together with a statement of the date upon which the primary is to be held, the hours during which the polls shall be open and the location of the polls. The clerk of the municipality shall also file such notice with the Secretary of the State not later than three business days after receipt of such notice from the registrar of voters. The clerk shall forthwith publish any change in the proposed candidates, listing such changes.

(June, 1955, S. 598d; November, 1955, S. N81; 1957, P.A. 518, S. 27; 1958 Rev., S. 9-109; 1963, P.A. 17, S. 61; 393, S. 6; P.A. 79-616, S. 19; P.A. 87-472, S. 7; P.A. 03-241, S. 42; P.A. 11-20, S. 26; 11-173, S. 22.)

History: 1963 acts restated previous provisions and deleted requirement that notice be posted on public signpost; P.A. 79-616 changed reference to Sec. 9-399 to Sec. 9-400 and further added “of such notice” to the provision for a copy to be sent to the secretary of the state; P.A. 87-472 required notice, in case of primary for convention delegates, to also contain complete ballot label designation of each slate pursuant to Sec. 9-437(h); P.A. 03-241 removed convention delegate candidacies from application of section, changed section references, applied provisions to persons other than party-endorsed candidates, added reference to notification “after the deadline for certification of party-endorsed candidates” and substituted “justices of the peace” for “delegates to a convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-20 replaced “ballot label” with “ballot” and replaced provision re notice to Secretary of the State and recording same with provision requiring clerk to file notice with Secretary not later than 3 business days after receipt thereof from registrar, effective May 24, 2011; P.A. 11-173 made identical changes as P.A. 11-20, effective July 13, 2011.



Section 9-436 - Use, number and adjustment of voting tabulators; voting booths; conditions and rules for use of paper ballots; qualification, appointment and training of primary officials.

(a) Voting tabulators shall be used at each primary, provided, (1) if, because of the number of offices and positions to be voted upon at a primary, there is an insufficient number of vertical columns on any ballot to be used in a municipality, the vote in such municipality at such primary for such offices or positions as the Secretary of the State determines shall be taken by paper ballots, and (2) if, because of the number of candidates for any office or position to be voted upon at a primary, there is an insufficient number of horizontal rows with respect to such office or position on any ballot to be used in the municipality, the vote in such municipality at such primary for such office or position shall be taken by paper ballots. More than one voting tabulator may be used in any voting district if the registrar so prescribes. The registrar shall furnish a number of voting booths sufficient to provide a voting booth for each five hundred or fraction of five hundred electors eligible to vote at such primary in the municipality or voting district, as the case may be, and other necessary equipment. In each polling place in which a party has authorized unaffiliated electors, pursuant to section 9-431, to vote for some but not all offices to be contested at the primary, a separate voting tabulator shall be used for such unaffiliated electors and the registrar shall separately furnish one voting booth for each five hundred or fraction of five hundred enrolled party members and one voting booth for each five hundred or fraction of five hundred unaffiliated electors authorized to vote at such primary in such district. In determining such number of electors, enrolled party members or unaffiliated electors, the registrar shall not count the names on the enrollment or registry lists of seventy-five per cent of such electors, unaffiliated electors or enrolled party members who reside in institutions, as defined in section 9-159q. The registrar may provide more than the minimum number of voting booths required by this section.

(b) Each tabulator shall be so arranged that the elector may vote for as many persons for nomination or election to each office or position as there are persons to be nominated or elected, as the case may be, and no more, and so that the elector may vote for individual candidates; provided the vote for justices of the peace shall be by slate, as provided in section 9-443.

(c) The registrar shall appoint from among the enrolled party members in the state, to serve in each polling place, the primary polling place officials, who shall consist of one moderator, at least one, but not more than two official checkers, not more than two challengers if the registrar deems it necessary, and at least one and not more than two ballot clerks and at least one but not more than two voting tabulator tenders for each tabulator in use at such primary and, in towns with two or more voting districts at least one and not more than two assistant registrars, provided (1) in the case of either a municipality or a political subdivision holding a primary, if no enrolled party member can be found or no such person consents to serve as a moderator, the registrar may appoint any elector who resides in the state and is a certified moderator to be moderator, (2) in the case of a political subdivision holding a primary, if an insufficient number of enrolled party members who reside in the state consent to serve as checkers, challengers, voting tabulator tenders or assistant registrars, the registrar may appoint any elector who resides in the state to be a checker, challenger, voting tabulator tender or assistant registrar, and (3) in the case of either a municipality or a political subdivision holding more than one primary on the same day for different political parties, one certified moderator may serve as moderator for both primaries, if the registrars of voters so agree. If unaffiliated electors are authorized under section 9-431 to vote for some but not all of the offices to be contested at the primary, the registrar shall appoint two additional checkers to check the list of unaffiliated electors who are authorized to vote on the separate tabulators. If unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties in the same polling place, whether for some or for all offices to be contested at the primary, each such registrar shall appoint two additional checkers to check the list of unaffiliated electors who are authorized to vote in either such primary.

(d) The registrar shall designate one of the moderators so appointed by the registrar to be head moderator or shall appoint as head moderator an elector who is not also moderator of a polling place and who shall be deemed a primary official. The registrar may also appoint a deputy head moderator to assist the head moderator in the performance of the head moderator's duties. A deputy head moderator shall also be deemed to be a primary official. Each registrar's appointments of primary polling place officials, except moderators of polling places, and of designees to conduct supervised voting of absentee ballots pursuant to sections 9-159q and 9-159r shall be divided equally, as nearly as may be, between designees of the party-endorsed candidates and designees of one or more of the contestants, provided, if a party-endorsed candidate is a member of a party other than the one holding the primary, such primary officials shall be enrolled party members of the party holding the primary. Names of designees and alternate designees for such positions shall be submitted in writing by party-endorsed candidates and contestants to the registrar not later than twenty-one days before the primary and, if such lists are not so presented, all such appointments shall be made by the registrar but in the above-mentioned proportion. The registrar shall notify all such candidates and contestants of their right to submit a list of designees under this section. The registrars shall train each prospective primary poll worker to perform in the poll worker's designated position. Notwithstanding any other provision of this section, the registrar shall appoint as moderators only persons who are certified to serve as moderators or alternate moderators pursuant to section 9-229, unless there is an insufficient number of such persons who are enrolled members of the registrar's party holding the primary, in which case the registrar may appoint a new moderator in accordance with section 9-229, but only to the extent of such insufficiency. Primary central counting moderators and absentee ballot counters shall also be deemed primary officials. No primary official shall perform services for any candidate at the primary on primary day.

(e) If paper ballots are required for the vote on any office or position in a municipality, the clerk of the municipality, in consultation with the registrars of voters, shall print a paper ballot for use in such primary for nomination to such office or election to such position. The Secretary of the State shall prescribe the form of such paper ballot. The Secretary of the State may prescribe general rules for the use of paper ballots in any primary, including the duties of officials at the polls with regard to the same, the marking of the same and the counting of the same. The procedure to be followed when paper ballots are so used shall conform, as nearly as may be, to the procedure applicable to voting tabulators provided in this chapter and to the law governing the use of paper ballots in regular elections and such rules shall have the force and effect of law. Chapter 54 shall not apply to rules made pursuant to this section.

(f) The provisions of section 9-258 concerning additional lines of electors at a polling place, and of section 9-258a concerning two shifts of officials at a polling place, shall apply to a primary. Except as otherwise provided in this chapter, the provisions of the general statutes relating to the use of voting tabulators at regular elections shall apply as nearly as may be to the use of voting tabulators at primaries.

(June, 1955, S. 600d; November, 1955, S. N83; 1957, P.A. 518, S. 29; 1958 Rev., S. 9-111; 1963, P.A. 17, S. 62; 129; 1971, P.A. 836, S. 5; P.A. 82-426, S. 11, 14; 82-472, S. 29, 183; P.A. 83-391, S. 19, 24; P.A. 84-319, S. 47, 49; P.A. 85-592, S. 11; P.A. 87-382, S. 45, 55; 87-509, S. 15, 24; P.A. 89-297, S. 6, 18; P.A. 90-156, S. 7, 11; P.A. 93-384, S. 4, 28; P.A. 94-203, S. 4, 12; P.A. 95-177, S. 5, 7; P.A. 96-180, S. 14, 166; 96-119, S. 7, 14; P.A. 97-47, S. 53; P.A. 98-67, S. 3, 10; P.A. 03-241, S. 43, 58; P.A. 11-20, S. 27; P.A. 12-49, S. 1.)

History: 1963 acts restated previous provisions and placed time limit on submission of designees for primary officials to registrar; 1971 act provided for designation of a head moderator by the registrar; P.A. 82-426 amended section to provide that names of designees and alternates for primary moderator are to be submitted 21 days before primary and to require appointment of only certified moderators unless the number of such persons is insufficient; P.A. 82-472 substituted reference to Ch. 54 for obsolete reference to repealed Secs. 4-41 to 4-50; P.A. 83-391 amended section to reduce number of voting machines and officials required, to provide that mechanics need not be electors of any town and to provide that provisions of Secs. 9-258 and 9-258a concerning additional lines of electors and shifts of officials shall apply to primaries and to prohibit primary officials from performing services for any candidate on the day of the primary; P.A. 84-319 added requirement that registrar notify candidates and contestants of their right to submit list of designees for election official positions; P.A. 85-592 authorized registrars to appoint a deputy head moderator who shall be deemed a primary official; P.A. 87-382 repealed provision re locking of party levers; P.A. 87-509 substituted “electors eligible to vote at such primary” for “enrolled party members whose names are on the last-completed enrollment list”, established requirement for separate voting machines for unaffiliated electors in each polling place in which a party authorizes unaffiliated electors to vote for some but not all offices to be contested at primary, required registrar to appoint at least one assistant registrar as a primary polling place official in a town with two or more voting districts, required appointment of two additional checkers if unaffiliated electors authorized to vote for some but not all offices to be contested at primary and required appointment of two additional checkers if unaffiliated electors authorized to vote in primary of either of two parties in same polling place; P.A. 89-297 allowed registrar, in case of a political subdivision holding a primary, to appoint enrolled party members residing elsewhere in municipality to serve as moderator, checker, challenger or voting machine tender, when necessary; P.A. 90-156 authorized registrar to appoint any enrolled party member residing in municipality to be an assistant registrar if insufficient number of enrolled party members residing in political subdivision holding primary consent to be assistant registrars; P.A. 93-384 renumbered Subdivs. and inserted new Subdivs. (2) and (4) authorizing appointment of any resident elector when enrolled party members cannot be found or do not consent to serve as primary officials, effective June 29, 1993; P.A. 94-203 required registrars to exclude 75% of names of electors, enrolled party members or unaffiliated electors residing in institutions when calculating required number of voting machines, effective July 1, 1994; P.A. 95-177 divided section into Subsecs., divided Subsec. (a) into Subdivs., made technical changes, amended Subsec. (e) by adding provision re designees to conduct supervised voting, and moved provisions re additional lines, shifts of officials and statutes re voting machines applying at primaries to Subsec. (g), effective January 1, 1996; P.A. 96-119, effective May 24, 1996, and P.A. 96-180, effective June 3, 1996, both deleted provision in Subsec. (g) specifying that Chapter 54 is inapplicable to rules made under this section; P.A. 97-47 amended Subsec. (e) by changing the reference to Secs. 9-150q and 9-150r to Secs. 9-159q and 9-159r, respectively; P.A. 98-67 amended Subsec. (e) to exempt polling place moderators from requirement that polling place officials be divided between designees of candidates, effective July 1, 1998; P.A. 03-241 amended Subsec. (a) by substituting “twenty-four hundred” for “twelve hundred” and amended Subsec. (c) by substituting “justices of the peace” for “delegates to conventions”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-20 replaced references to voting machines or machines with references to voting tabulators, ballots or voting booths throughout, amended Subsec. (a) by changing required number of booths to one for each 500 or fraction of 500 electors or unaffiliated electors, deleted former Subsec. (b) re mechanics, redesignated existing Subsecs. (c) to (g) as Subsecs. (b) to (f), amended Subsec. (c) by adding provisions re ballot clerks and maximum number of official checkers and tabulator tenders and by adding Subdiv. (5) re holding of more than one primary, amended Subsec. (d) by deleting reference to mechanics, and amended Subsec. (e) by adding provision re consultation with registrars of voters, effective May 24, 2011; P.A. 12-49 amended Subsec. (c) by replacing provisions re appointment of party members in the municipality or political subdivision with provisions re appointment of party members in the state, deleting former Subdiv. (1) re appointment in the case of a political subdivision holding a primary and former Subdiv. (4) re appointment when sufficient number of enrolled party members cannot be found or will not serve, redesignating existing Subdivs. (2), (3), and (5) as Subdivs. (1), (2) and (3), replacing “enrolled party member” with “elector” re appointment to serve as checker, challenger, voting tabulator tender or assistant registrar in redesignated Subdiv. (2) and making a technical change, and amended Subsec. (d) by changing the deadline for submission of names of designees and alternates from ten to twenty-one days before the primary, adding provision re training for poll workers and making technical changes, effective May 31, 2012.



Section 9-436a - Candidate checkers.

Each group of candidates whose names appear in one single row on the official ballot in a voting district for a primary to be held by a political party may designate, for each line of electors voting in such primary at such voting district, not more than two electors enrolled in such party in the town in which such voting district is located, to serve as candidate checkers on behalf of the candidates whose names appear in such row, provided a registrar may establish two or more shifts for candidate checkers, in which case each such group of candidates may designate the candidate checkers for each shift. No primary official shall perform the functions of a candidate checker pursuant to this section. The candidates shall submit a list of the names of such designees to the registrar of voters for such party not later than forty-eight hours before the primary. The registrar shall notify the candidates of this obligation. Such registrar of voters shall verify that each such designee is enrolled in such party in such town and shall appoint in each voting district not more than two such designees, for each line, to serve each such row for each shift. The registrar shall, at the request of such a group of candidates, change such designations at any time before the closing of the polls on the day of a primary. No candidate for nomination in such primary may be a candidate checker at such primary. The registrar of voters shall furnish each candidate checker one copy of the list or lists of electors eligible to vote in such primary. Candidate checkers may remain within the polling place for the purpose of checking their own copy of such list to indicate the names of electors who have voted. Such checkers may enter and leave the restricted area surrounding the polling place during the hours of voting for the purpose of taking such information outside said area. If any such candidate checker interferes with the orderly process of voting or attempts to influence any elector, he shall be evicted by the moderator. A candidate checker appointed pursuant to this section may receive compensation from the municipality in which the primary is held.

(1967, P.A. 513, S. 1; P.A. 83-391, S. 20, 24; P.A. 84-319, S. 48, 49; P.A. 87-509, S. 16, 24; P.A. 93-384, S. 5, 28.)

History: P.A. 83-391 amended section to prohibit primary officials from performing functions of candidate checkers and to permit municipalities to compensate candidate checkers; P.A. 84-319 added requirement that registrar notify candidates of obligation to designate candidate checkers; P.A. 87-509 substituted “candidates” for “electors” and added “each line of electors voting in such primary at” in first sentence and changed references to enrollment lists to lists of electors eligible to vote in primary; P.A. 93-384 authorized registrar to establish two or more shifts for candidate checkers and to require registrar, at request of a group of candidates, to change designations of checkers, effective June 29, 1993.



Section 9-437 - Form of ballot. Position of candidates’ names on ballot. Sample ballots. Voting instructions and information.

(a) At the top of each ballot shall be printed the name of the party holding the primary, and each ballot shall contain the names of all candidates to be voted upon at such primary, except the names of justices of the peace. The vertical columns shall be headed by the designation of the office or position and instructions as to the number for which an elector may vote for such office or position, in the same manner as a ballot used in a regular election. The name of each candidate for town committee or municipal office, except for the municipal offices of state senator and state representative, shall appear on the ballot as authorized by each candidate. The name of each candidate for state or district office or for the municipal offices of state senator or state representative shall appear on the ballot as it appears on the certificate or statement of consent filed under section 9-388, 9-391, 9-400 or 9-409. On the first horizontal line, below the designation of the office or position in each column, shall be placed the name of the party-endorsed candidate for such office or position, such name to be marked with an asterisk; provided, where more than one person may be voted for for any office or position, the names of the party-endorsed candidates shall be arranged in alphabetical order from left to right under the appropriate office or position designation and shall continue, if necessary, from left to right on the next lower line or lines. In the case of no party endorsement there shall be inserted the designation “no party endorsement” at the head of the vertical column, immediately beneath the designation of the office or position. On the horizontal lines below the line for party-endorsed candidates shall be placed, in the appropriate columns, the names of all other candidates as hereinafter provided.

(b) (1) In the case of two or more such candidates for the same state or district office, precedence as to row shall be determined by the alphabetical order of the surnames of such candidates, except as provided under subdivision (2) of this subsection. (2) If a single certificate or a single petition has been filed under subsection (a) of section 9-400 on behalf of two or more candidates and proposing one candidate for each state office to be contested at such primary, a single row shall be used for the names of such candidates and precedence as to row between such certificates and petitions shall be determined by the Secretary of the State by lot in a ceremony which shall be open to the public. The names of all other candidates for state office shall be placed in the appropriate columns in alphabetical order on the rows below the row or rows used for candidates whose names are contained in such a single certificate, certificates, single petition or petitions.

(c) Whenever the position of candidates or slates on the ballot under the provisions of this section is affected by the time or order of filing of primary petitions, and the registrar of voters certifies in writing to the town clerk that (1) two or more of the petitions to which such provisions apply were filed simultaneously, or (2) the registrar is unable to determine the time or order of filing of two or more such petitions, then for purposes of this section the order of filing of the petitions specified in the registrar’s certification shall be determined by the town clerk by lot in a ceremony which shall be open to the public.

(d) In the case of candidates for municipal office, a single row shall be used for the candidates whose names are contained in one primary petition, provided such petition proposes at least two candidates and the full number of candidates for each office to be contested at such primary as the party may nominate or choose thereat, precedence as to row being given to the candidates whose names appear in the first such petition filed, and so on in descending order.

(e) The names of candidates for town committee members which are contained in one primary petition shall be placed in a separate row, precedence as to row being given to the candidates whose names appear in petitions in the order determined in accordance with this subsection. Petitions filed by nine o’clock a.m. on the first business day following the day on which petitions become available shall be given precedence as to row based on the number of valid signatures filed, in descending order from the greatest to the least. Petitions filed after nine o’clock a.m. on the first business day following the day on which petitions become available shall be given precedence as to row based on the order in which they are filed, if such petitions are filed during the regular business hours of the office of the registrars of voters or during any different hours for said office required under the general statutes. Such order of precedence shall be determined separately for petitions proposing the full number of candidates which the party may choose at the primary and for petitions proposing fewer than such full number of candidates, and provided further that petitions proposing such full number of candidates shall have precedence as to row over petitions proposing fewer than such full number of candidates.

(f) Within such row or rows for those whose names are contained in one primary petition, where more than one person may be voted for any municipal office or position, such names shall be arranged in alphabetical order from left to right under the appropriate municipal office or position designation. The names of all other candidates shall be placed in the appropriate columns in alphabetical order on the horizontal lines below the line or lines used for candidates whose names are contained in one primary petition, if any; provided where more than one person may be voted for for any office or position, such names shall be arranged in alphabetical order from left to right under the appropriate office or position designation and shall continue, if necessary, from left to right on the next lower line or lines.

(g) The name of each candidate shall appear on the ballot in such position as is hereinbefore required, and such position shall be determined as of the final time for filing candidacies specified in section 9-400 or 9-405. Vacancies in candidacies thereafter occurring shall not cause the position of any candidate’s name on the ballot to be changed to another position. The name of any candidate whose candidacy has been vacated shall not appear on the ballot. If such a vacancy results in the cancellation of a primary for any office, the office column or columns where the names of the candidates and the title of the office would have appeared if the primary for that office had not been cancelled shall be left blank. If a vacancy occurs in a party-endorsed candidacy and a person is chosen in accordance with section 9-426 or 9-428 to fill the resulting vacancy in candidacy, the name of the person so chosen shall appear in the same position as that in which the name of the vacating candidate appeared. The municipal clerk shall have the ballot prepared so that the name of any candidate who has vacated such candidate’s candidacy is deleted and so that the name of any candidate chosen to fill a vacancy in candidacy appears in the same position as that in which the vacated candidacy appeared. The municipal clerk may use blank or printed stickers, as the case may be, in preparing the ballots if the ballots were printed before the occurrence of the vacancy in candidacy or the selection of a candidate to fill a vacancy in candidacy. The order of the offices and positions shall be as prescribed by the Secretary of the State.

(h) The names of candidates for election as justices of the peace shall not appear on the ballot. A single vertical column shall be used for all the candidates for election to the office of justice of the peace of a particular town. The vertical column used for justices of the peace shall be headed by the words “justices of the peace”. On the first horizontal line in the vertical column used for justice of the peace shall be placed the words “party-endorsed slate”. On the second and succeeding horizontal lines, in the order of the time of filing, shall be placed the words “challenge slate”, preceded, in quotation marks, by the letter designating such line. The municipal clerk shall prepare a list of the names of all candidates on each slate for election as justices of the peace, including the complete ballot designation of each such slate as provided in this subsection, which shall be posted in the polling places by each moderator for the inspection of the electors prior to voting.

(i) The names of candidates for nomination to any elective office or for election as members of a town committee, as the case may be, shall be separated from each other by a light line, but shall not be separated from each other on the ballot by names of candidates for any other office or position or by columns used for any other office or position; and the column or columns used for each office or position shall be separated from the columns used for other offices or positions by a heavy line.

(j) All ballots used at a primary shall be prepared by the clerk of the municipality in which such primary is held and shall be printed at the expense of the municipality. Each municipality shall provide for all polling places:

(1) At least forty-eight hours before the primary, such clerk shall have sample ballots for general distribution, which shall contain the offices or positions and names of candidates to be voted upon. Each such sample ballot shall also include printed instructions approved by the Secretary of the State concerning the use of the voting tabulator and information concerning the date of the primary and the hours during which polling places will be open. Such clerk shall have available for distribution such number of sample ballots as such clerk deems advisable, but in no event less than three which shall be posted inside the polling place so as to be visible to those within the polling place during the whole day of the primary. At least one of such sample ballots shall be posted so as to be visible to an elector being instructed on the demonstrator device, pursuant to section 9-260. If paper ballots are used in any primary, such sample paper ballots shall be overprinted with the word “Sample”;

(2) Instructions on how to cast a provisional ballot, as prescribed by the Secretary of the State;

(3) Instructions for mail-in registrants and first-time voters who register to vote by mail on or after January 1, 2003, as prescribed by the Secretary of the State;

(4) General information concerning voting rights under federal and Connecticut laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if such rights are alleged to have been violated, as prescribed by the Secretary of the State; and

(5) General information on federal and state laws concerning prohibitions on acts of fraud and misrepresentation, as prescribed by the Secretary of the State.

(k) When unaffiliated electors are authorized under section 9-431 to vote for some but not all offices to be contested at a primary, (1) separate voting tabulators shall be used for the unaffiliated electors in a voting district, (2) the ballot shall indicate that it is a partial ballot for unaffiliated electors, (3) the ballot shall contain only the offices and names of candidates for which such electors may vote, with blank columns left wherever necessary to assure that each candidate’s position is the same as on the full ballot for such primary in the voting district, and (4) three sample ballots showing such partial ballot shall also be posted inside the polling place so as to be visible to such unaffiliated electors.

(June, 1955, S. 601d; November, 1955, S. N84; 1957, P.A. 518, S. 30; 1958 Rev., S. 9-112; 1961, P.A. 230; 1963, P.A. 17, S. 63; 503, S. 2; 1967, P.A. 557, S. 19; 903; 904, S. 2; P.A. 73-481; P.A. 77-245, S. 13; P.A. 79-253; 79-616, S. 20; P.A. 80-249, S. 2; 80-281, S. 28, 31; P.A. 82-426, S. 12, 14; P.A. 83-257, S. 1, 2; 83-475, S. 30, 43; P.A. 85-577, S. 12; P.A. 87-382, S. 46, 47, 55; 87-472, S. 8, 10; 87-509, S. 17, 24; P.A. 90-1, S. 4, 5; P.A. 03-241, S. 44, 45; June 30 Sp. Sess. P.A. 03-6, S. 102; P.A. 04-113, S. 5; P.A. 11-20, S. 28; P.A. 15-224, S. 20.)

History: 1961 act added provisions re placing of candidates’ names on ballot label; 1963 acts restated previous provisions and added provision re separate rows for town committee candidates on petition; 1967 acts added “assembly district” to list of words to head vertical columns for delegates to other than state conventions, changed provision for arrangement of names so that where a primary petition proposes the full number of candidates for the positions to be contested, a separate row will be used, precedence as to row given to the first petition filed and provided for the designation “no party endorsement”; P.A. 73-481 provided for names of candidates for town committee contained in one primary petition, without the requirement for the full number of candidates for contested positions, to be placed in a separate row, precedence given to the order of filing of such petitions; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 79-253 deleted requirement for number of sample ballots to be available for distribution as a per cent of the number of electors and provided for the number to be as the clerk deems advisable, but no less than those which are to be posted within the polling place; P.A. 79-616 qualified the provision for placement of candidate names on horizontal lines below the line for party-endorsed candidates by inserting “in the case of candidates for municipal office, town or committee member”, section changed reference from “section 9-399” to “section 9-400”; P.A. 80-249 changed the provisions relating to delegates to a convention, following “party-endorsed slate” by adding “preceded by the last name of one of the party-endorsed candidates for delegate if such name was certified to the municipal clerk at the time of certification of party-endorsed candidates under section 9-391”; P.A. 80-281 provided that petitions proposing full number of candidates for town committee members shall have precedence over petitions proposing fewer than the full number; P.A. 82-426 amended section to allow town clerks to determine position on ballot by lot when filing order of petitions can not be verified; P.A. 83-257 divided section into Subsecs. (a) to (i), inclusive, and changed placement of words “no party endorsement” as required by Subsec. (a); P.A. 83-475 amended Subsec. (a) to require that candidate’s name appear on ballot in same form as on registry list, except as provided in Sec. 9-42a and amended Subsec. (d) to establish procedure for determining order of names on ballot for candidates for town committee members; P.A. 85-577 inserted new Subsec. (b) regarding position on row for two or more candidates for the same state or district office, relettered remaining sections and in Subsec. (d) changed separate row to single row and required the petition to propose at least two candidates and the full number of candidates for each office; P.A. 87-382 amended Subsec. (a) to provide that name of a candidate for municipal office only, except for municipal offices of state senator and state representative, shall appear on ballot label as name appears on registry list and to add sentence providing that name of candidate for state or district office or for municipal office of state senator or state representative shall appear on ballot label as name appears on certificate or statement of consent and substituted “demonstrator or spare voting” for “dummy” machine in Subsec. (j); P.A. 87-472 designated existing Subsec. (b) as Subdiv. (1), inserted at end of Subdiv. (1) of Subsec. (b) “except as provided under subdivision (2) of this subsection” and added Subdiv. (2) to Subsec. (b), providing that when single certificate filed on behalf of two or more candidates and proposing one candidate for each state office to be contested at primary, single row to be used for such candidates, precedence as to row between certificates to be determined by lot, and to require names of all other candidates for state office to be placed in rows below and in Subsec. (h), repealed requirement that slates be labeled by last name of a candidate on slate and required challenge slates to be designated by letters and each slate to include names of candidates supported by slate; P.A. 87-509 added Subsec. (k) re voting machine and ballot label requirements when unaffiliated electors authorized to vote for some but not all offices to be contested at primary; P.A. 90-1 amended requirements in Subsec. (h) for ballot to include names of candidates supported by a slate; P.A. 03-241 amended Subsec. (a) by substituting “justices of the peace” for “delegates to conventions” and deleting reference to “subsection (b)” of section 9-391, amended Subsec. (b) by inserting references to petitions and amended Subsec. (h) by substituting provisions re justices of the peace for provisions re delegates to conventions and eliminating provisions re slates, effective January 1, 2004, and applicable to primaries and elections held on or after that date; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (j) by adding requirement that “Each municipality shall provide for all polling places:”, designating sample ballot label provisions as Subdiv. (1) and making a technical change therein, adding provisions to Subdiv. (1) re printed instructions to be included in sample ballot labels, and adding Subdivs. (2) to (5), inclusive, re voting instructions and information, effective January 1, 2004; P.A. 04-113 amended provision re row precedence based on order of filing in Subsec. (e) by adding “, if such petitions are filed during the regular business hours of the office of the registrars of voters or during any different hours for said office required under the general statutes”, effective July 1, 2004; P.A. 11-20 replaced references to ballot labels with references to ballots and made technical changes throughout, amended Subsec. (g) by deleting language re voting machine pointer, amended Subsec. (j) by replacing references to voting machine with references to tabulator or device and by deleting language re sample ballot arrangement in the form of a diagram, and amended Subsec. (k) by replacing “voting machines” with “voting tabulators”, effective May 24, 2011; P.A. 15-224 amended Subsec. (a) to replace provision re name of candidate to appear on ballot as it appears on registry list with provision re name of candidate to appear on ballot as authorized by candidate, effective July 7, 2015.



Section 9-438 - Hours and places of voting.

In each municipality or voting district, the polling places for primaries held under sections 9-382 to 9-450, inclusive, shall be the same as those used for the election to be held. When unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties, both parties shall hold their primaries in the same room of each such polling place. On the day of the primary, the polls shall remain open for voting from six o'clock a.m. until eight o'clock p.m.

(June, 1955, S. 603d; November, 1955, S. N87; September, 1957, P.A. 1, S. 5; 1958 Rev., S. 9-115; 1963, P.A. 17, S. 64; 297; P.A. 83-370, S. 1, 2; 83-475, S. 31, 43; P.A. 87-509, S. 18, 24; P.A. 88-162, S. 2, 4.)

History: 1963 acts restated previous provisions and changed opening of polls from 2 p.m. to noon; P.A. 83-370 prohibited the hours of voting in any municipality or part of a municipality in a district that includes two or more municipalities or parts of municipalities from commencing prior to twelve o'clock noon, unless all municipalities or parts of municipalities within the district establish the same hours of voting; P.A. 83-475 amended section to require uniform voting hours for primaries; P.A. 87-509 required, when unaffiliated electors authorized to vote in primary of either of two parties, both parties to hold primaries in same room of each polling place; P.A. 88-162 required polls to open for voting in all primaries at six o'clock a.m., instead of at twelve o'clock noon, effective July 1, 1989.

See Sec. 9-174b re notification concerning extension of polling place hours.



Section 9-439 - Duties of officials.

The moderator in each polling place shall have charge of the primary held therein. The other officials shall have, as nearly as may be, the same duties as at a regular election. The checkers at each polling place shall check the name of each elector on the list or lists of eligible electors of the municipality or the voting district, as the case may be, when the elector offers himself to vote. All officials serving at any primary shall be sworn to the faithful performance of their duties.

(June, 1955, S. 602d; November, 1955, S. N85; 1958 Rev., S. 9-113; 1963, P.A. 17, S. 65; P.A. 87-509, S. 19, 24.)

History: 1963 act restated previous provisions; P.A. 87-509 substituted “list or lists of eligible electors” for “enrollment list”.



Section 9-439a - Remedy for denial of right to vote.

Any elector qualified to vote at any primary and offering so to vote who is denied the right to vote because his name has been checked off on the check list in use at his polling place, but who claims that he has not in fact voted or offered himself to vote, shall be permitted to vote upon signing and furnishing to the moderator a statement, under penalties of false statement, that he has neither offered himself to vote nor voted at said primary. Such statement shall be in form substantially as follows:

To the Moderator of .... (Polling Place) of .... (Party)

I, .... (Name), of .... (Street Address), of the (City) (Town) (Borough) of ...., do hereby state, under penalties of false statement, that (1) I am an elector in said municipality, (2) I am qualified to vote in the primary of said Party being held in said municipality on this date and (3) I have not prior to this time offered myself to vote or voted at said primary.

.... (a.m.) (p.m.) (Exact Time of Day)

Dated at ...., Connecticut, this .... day of ...., 20...

... (Signature)

... (Address)

Received at .... (a.m.) (p.m.) on this .... day of ...., 20.., by .... (Signature), Moderator of .... (Polling Place)

(February, 1965, P.A. 255, S. 2; 1971, P.A. 871, S. 77; P.A. 87-509, S. 20, 24.)

History: 1971 act changed “perjury” to “false statement”; P.A. 87-509 amended statement form to add space for party name and to delete, under (1) “and an enrolled member of the .... Party”; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-439b - Penalty for false statement.

Any person wilfully making a false statement in a statement which he signs and furnishes to a moderator of a primary under section 9-439a shall be guilty of false statement, as provided in section 9-8, and shall be subject to the penalties provided for false statement.

(February, 1965, P.A. 255, S. 3; 1971, P.A. 871, S. 78; 1972, P.A. 294, S. 6.)

History: 1971 act changed “perjury” to “false statement”; 1972 act deleted “election” from application of section.

See Sec. 9-232b re penalty for false statement to moderator under Sec. 9-232a.



Section 9-440 - Moderators to make returns.

Upon the closing of the polls at any primary held under sections 9-382 to 9-450, inclusive, the moderator, in the presence of the other officials, shall immediately lock the voting tabulators against voting and shall then proceed to ascertain, record and announce the result in the manner provided by law for ascertaining, recording and announcing the result in regular elections. The election officials shall execute certificates and returns similar to those required in regular elections. The moderator in each town not divided into voting districts, and the head moderator in each town divided into voting districts, shall transmit the results of the vote for each office contested at any such primary in the same manner and within the same time as provided under section 9-314 in an election for such office. The late filing fee provided under section 9-314 shall apply to late filing of results of primaries for state or district office. In the case of primaries for state or district offices, the Secretary of the State shall forthwith cause to be tabulated the result of the votes cast in the several municipalities in which such primaries have been held and shall publicly declare the result thereof, and a certificate attesting thereto shall be entered in the Secretary's records.

(June, 1955, S. 604d; November, 1955, S. N89; 1958 Rev., S. 9-117; 1963, P.A. 17, S. 66; 1967, P.A. 557, S. 20; 1971, P.A. 542, S. 4; 836, S. 6; P.A. 73-657, S. 12, 13; P.A. 84-319, S. 39, 49; P.A. 85-577, S. 13; P.A. 03-241, S. 46; P.A. 11-20, S. 1; 11-173, S. 67.)

History: 1963 act restated previous provisions; 1967 act added clarifying language pertaining to split voting districts, added “or assembly” to “senatorial” before the word “district”; 1971 acts changed time limit for mailing or delivering list to “not later than twenty-four hours after the closing of the polls” and deleted reference to the moderator of the first district as alternative to the head moderator with reference to causing the vote to be tabulated; P.A. 73-657 added further clarifying language pertaining to split voting districts and assembly districts; P.A. 84-319 amended section to provide uniformity in procedures for filing head moderator's returns after primaries and elections; P.A. 85-577 imposed time limit for transmittal of vote results and late filing fee; P.A. 03-241 removed primaries for “district delegates” from application of provision re tabulation of voting results, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 replaced “machines” with “tabulators” and made a technical change, effective July 13, 2011.



Section 9-441 - Compensation of registrars and municipal clerks.

For the performance of the duties imposed by this chapter, each registrar and deputy registrar actually engaged therein and each municipal clerk shall receive such reasonable compensation from the municipality as is approved by the selectmen of the town, the warden and burgesses of the borough or the common council of the city or the consolidated town and city, as the case may be; and all necessary expenses incurred by registrars and municipal clerks under the provisions of said sections shall be paid by the municipality.

(June, 1955, S. 611d; November, 1955, S. N96; 1958 Rev., S. 9-124; 1963, P.A. 17, S. 67.)

History: 1963 act restated previous provisions.



Section 9-442 - When party has no registrar.

In any municipality where there is no registrar affiliated with a political party holding a primary under the provisions of sections 9-382 to 9-450, inclusive, all the powers and duties conferred by said sections upon registrars shall be exercised by both registrars of voters acting jointly. In any borough where there is no registrar affiliated with a political party holding a primary under the provisions of said sections, all the powers and duties conferred upon registrars shall be exercised by the borough clerk.

(June, 1955, S. 612d; November, 1955, S. N97; 1957, P.A. 518, S. 33; 1958 Rev., S. 9-125; 1963, P.A. 17, S. 68.)

History: 1963 act restated previous provisions.



Section 9-443 - Votes for justices of the peace.

The vote for the party-endorsed slate or for any contesting slate of justices of the peace shall operate as a vote for all of the candidates on such slate and shall be counted as such, and there shall be no split-ticket voting for justices of the peace.

(November, 1955, S. N88; 1958 Rev., S. 9-116; 1963, P.A. 17, S. 69; P.A. 03-241, S. 47.)

History: 1963 act restated previous provisions; P.A. 03-241 substituted “justices of the peace” for “delegates to conventions”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-444 - Determination of nominee, town committee members or justices of the peace.

In the case of a primary for state or district office, each person certified by the Secretary of the State as provided in section 9-440, to have received the greatest number of votes of the electors eligible to vote in a primary for any office shall be deemed to have been chosen as the nominee of such party to such office. In the case of a primary for a municipal office, the moderator, or the head moderator, as the case may be, shall declare nominated the person having the greatest number of votes for such office and, if more than one person is to be nominated for the same office, he shall declare nominated the persons having the greatest number of votes for such office up to the number to be chosen. In the case of a primary for members of a town committee, such moderator shall declare elected the persons having the greatest number of votes for such positions up to the number to be chosen for such positions. In the case of a primary for justice of the peace, such moderator shall declare elected each person on the slate having the greatest number of votes for such offices. In all primaries, a plurality of the votes cast shall be sufficient to nominate or elect, as the case may be.

(June, 1955, S. 605d; November, 1955, S. N90; 1958 Rev., S. 9-118; 1963, P.A. 17, S. 70; 1971, P.A. 836, S. 7; P.A. 87-509, S. 21, 24; P.A. 03-241, S. 48.)

History: 1963 act restated previous provisions; 1971 act deleted reference to “moderator of the first district”; P.A. 87-509 substituted “electors eligible to vote in” for “members of the political party holding”; P.A. 03-241 deleted provisions re determination of district delegates and substituted “justice of the peace” for “delegates to a convention other than district delegates”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-445 - Recanvass on close vote.

Forthwith after a primary for nomination to a municipal office or for election of members of a town committee, or forthwith upon tabulation of the vote for a state or district office by the Secretary of the State when the plurality of an elected or nominated candidate over the vote for a defeated candidate receiving the next highest number of votes was either (1) less than a vote equivalent to one-half of one per cent of the total number of votes cast at the primary for the office or position but not more than one thousand votes, or (2) less than twenty votes, there shall be a recanvass of the returns of the voting tabulator or voting tabulators used in such primary for such office or position unless within one day after the primary, in the case of nomination to a municipal office or for election of members of a town committee, or prior to the time the Secretary of the State notifies the town clerk of state and district offices which qualify for an automatic recanvass, the defeated candidate or defeated candidates, as the case may be, for such office or position file a written statement waiving the right to such recanvass with the municipal clerk in the case of a municipal office or town committee, or with the Secretary of the State in the case of a state or district office. In the case of a state or district office, the Secretary of the State, upon tabulation of the votes for such an office, shall notify the town clerks in the state or district, as the case may be, of the state and district offices which qualify for an automatic recanvass and shall also notify each candidate for any such office. When a recanvass is to be held, the municipal clerk shall promptly notify the moderator, as defined in section 9-311, who shall proceed forthwith to recanvass such returns of the office in question in the same manner as is provided for a recanvass in regular elections, except that the recanvass officials shall be divided equally, as nearly as may be, among the candidates for such office. In addition to the notice required under section 9-311, the moderator shall, before such recanvass is made, give notice in writing of the time and place of such recanvass to each candidate for a municipal office which qualifies for an automatic recanvass under this section. For purposes of this section, “the total number of votes cast at the primary for the office or position” means, in the case of multiple openings for the same office or position, the total number of electors checked as having voted in the primary in the state, district, municipality or political subdivision, as the case may be. When a recanvass of the returns for an office for which there are multiple openings is required by the provisions of this section, the returns for all candidates for all openings for the office shall be recanvassed. Nothing in this section shall preclude the right to judicial proceedings on behalf of such defeated candidate under any provision of this chapter.

(1963, P.A. 225, S. 1; 1969, P.A. 694, S. 16; 1971, P.A. 542, S. 2; P.A. 80-281, S. 29, 31; P.A. 84-319, S. 40, 49; P.A. 03-241, S. 49; P.A. 10-32, S. 25; P.A. 11-20, S. 29.)

History: 1969 act substituted “an elected or nominated candidate” for “candidate receiving highest number of votes” and added application of section to elections of members of a town committee or delegates to a convention; 1971 act deleted time limit of “within five days” and substituted therefor “forthwith”, provided for automatic recanvass where votes are within the limits prescribed unless waived in writing by defeated candidates and deleted provision for successful candidate to apply for recanvass in any other municipality within which the primary was held when defeated candidate or chairman applied for a recanvass; P.A. 80-281 provided for determining application of section where multiple openings for the same office or position are involved and that where such a recanvass is applicable the returns for all candidates for all openings of the office are recanvassed; P.A. 84-319 amended section to provide uniformity in recanvass procedures for primaries and elections; P.A. 03-241 removed convention delegates from application of section, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 11-20 replaced “machine or voting machines” with “tabulator or voting tabulators” and made a technical change, effective May 24, 2011.



Section 9-446 - Tie vote.

(a) If two or more candidates obtain the same and the highest total number of votes at a primary held to nominate candidates for a state or district office or the municipal office of state senator or state representative, and a tie vote thereby occurs, any of such candidates, or the state chairman of the political party, may apply for a recanvass of the returns in the manner provided in section 9-445. If no such application is made, or if any such recanvass results in a tie vote, such primary shall stand adjourned for three weeks at the same hour at which the first primary was held. Ballots of the same form and description as described in section 9-437 shall be used in the primary on such adjourned day, and the primary shall be conducted in the same manner as on the first day, except that the votes shall be cast for such office only and may only be cast for a candidate who received such a tie number of votes in the primary on the first day. Ballots for the primary on such adjourned day shall be provided forthwith by the registrars of voters of each municipality wherein such primary stands adjourned, and each clerk of the municipality shall furnish the Secretary of the State with an accurate list of all candidates to be voted for at such adjourned primary. The clerk of each municipality in the state or the district, whichever is applicable, wherein such primary so stands adjourned shall, at least three days prior to the day of such adjourned primary, give notice of the day, hours, place and purpose thereof by publishing such notice in a newspaper published in such municipality or having a circulation therein. No such primary shall be held if prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, and, in such event, the remaining candidate shall be deemed to be lawfully voted upon as the candidate for such office. No withdrawal shall be valid until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the Secretary of the State. When such a primary is required to be held under the provisions of this section and prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, the Secretary of the State shall forthwith notify the registrars of voters of such fact, and shall forthwith direct the registrars that such primary shall not be held. In the case of a multiple-opening office only the names of those candidates whose votes are equal shall be placed on the ballot of the adjourned primary. If such second primary results in a tie vote with two or more candidates receiving the same highest total number of votes, the Secretary of the State, in the presence of not fewer than three disinterested persons, and after notification to the candidates obtaining the same number of votes and the chairperson of the state central committee of the party holding the primary of the time when and the place where such tie vote is to be dissolved, shall dissolve such tie vote by lot. The Secretary of the State shall execute a certificate attesting to the result of the dissolution of such tie vote, and the person so certified or the slate so certified as having been chosen by lot shall be deemed to have received a plurality of the votes cast and shall be deemed to have been chosen as the nominee of such party to such office.

(b) If two or more candidates obtain the same number of votes at a primary held to nominate candidates for a municipal office, other than the municipal office of state senator or state representative, or to elect members of a town committee, or if two or more slates of candidates obtain the same number of votes at a primary held for justices of the peace, and a tie vote thereby occurs, any of such candidates, or the town chairman of the political party, may apply for a recanvass of the returns in the manner provided in section 9-445. If no such application is made, or if any such recanvass results in a tie vote, such primary shall stand adjourned for three weeks at the same hour at which the first primary was held. Ballots of the same form and description as described in section 9-437 shall be used in the primary on such adjourned day, and the primary shall be conducted in the same manner as on the first day, except that the votes shall be cast for such office only. Ballots for the primary on such adjourned day shall be provided forthwith by the registrars of voters of the municipality wherein such primary stands adjourned, and the clerk of the municipality shall furnish the Secretary of the State with an accurate list of all candidates to be voted for at such adjourned primary. The clerk of the municipality wherein such primary so stands adjourned shall, at least three days prior to the day of such adjourned primary, give notice of the day, hours, place and purpose thereof by publishing such notice in a newspaper published in such municipality or having a circulation therein. No such primary shall be held if prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, and, in such event, the remaining candidate shall be deemed to be lawfully voted upon as the candidate for such office. No withdrawal shall be valid until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the municipal clerk. When such a primary is required to be held under the provisions of this section and prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, the Secretary of the State shall forthwith notify the municipal clerk of such fact, and shall forthwith direct the clerk that such primary shall not be held. In the case of a multiple-opening office only the names of those candidates whose votes are equal shall be placed on the ballot of the adjourned primary. If such second primary results in a tie vote, the registrar, in the presence of not fewer than three disinterested persons, and after notification to the candidates obtaining the same number of votes and the chairperson of the town committee of the party holding the primary of the time when and the place where such tie vote is to be dissolved, shall dissolve such tie vote by lot. The registrar shall execute a certificate attesting to the result of the dissolution of such tie vote, and the person so certified or the slate so certified as having been chosen by lot shall be deemed to have received a plurality of the votes cast and shall be deemed to have been chosen as the nominee of such party to such office.

(June, 1955, S. 606d; November, 1955, S. N91; 1958 Rev., S. 9-119; 1963, P.A. 17, S. 71; 225, S. 2; P.A. 03-241, S. 50; P.A. 07-194, S. 46; P.A. 11-20, S. 1; 11-173, S. 68; P.A. 13-269, S. 1.)

History: 1963 acts restated previous provisions and added provisions re recanvass; P.A. 03-241 removed slates of delegate candidates from application of section and applied tie vote provisions to slates of candidates for “justices of the peace”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 07-194 divided existing provisions into Subsecs. (a) and (b), deleted former provisions re dissolving of tie vote by lot and added provisions re adjourned primary and re holding of new primary in the event of a tie vote; P.A. 11-173 provided that registrars, rather than clerks, provide ballots and notice from Secretary of the State re withdrawal or disqualification of a candidate, replaced references to ballot labels with references to ballots and made technical changes, effective July 13, 2011; P.A. 13-269 amended Subsec. (a) by specifying that a tie vote is between candidates that receive the same and highest total number of votes, that provisions apply to municipal offices of state senator and state representative and that the adjourned primary is only for candidates who received a tie number of votes, and amended Subsec. (b) by excluding municipal offices of state senator and state representative and by making a technical change, effective July 1, 2013.



Section 9-447 - Unlocking of voting tabulators.

The voting tabulators used in any primary shall not be unlocked for a period of fourteen days from the date of the primary, unless otherwise ordered by any judge of the Superior Court or by the State Elections Enforcement Commission. If a contest or investigation is pending, such tabulators shall not be unlocked for such longer period of time as may be ordered by any judge of the Superior Court, unless a recanvass has been applied for under the provisions of section 9-445 or unless an order has been issued by the State Elections Enforcement Commission.

(June, 1955, S. 607d; November, 1955, S. N92; 1958 Rev., S. 9-120; 1963, P.A. 17, S. 72; 225, S. 3; P.A. 86-1, S. 4, 5; P.A. 87-203, S. 2; P.A. 95-88, S. 9; P.A. 11-20, S. 30.)

History: 1963 acts restated previous provisions and added provision re recanvass; P.A. 86-1 added references to orders issued by the state elections enforcement commission; P.A. 87-203 increased period during which voting machines shall not be unlocked, from 5 to 10 days; P.A. 95-88 changed number of days machine remains locked from 10 to 14; P.A. 11-20 replaced “machines” with “tabulators” and made a technical change, effective May 24, 2011.



Section 9-448 - Recount of paper ballots.

The provisions of sections 9-445, 9-446 and 9-447 shall apply to any primary at which paper ballots are used, and such paper ballots shall be recounted in any situation in which a recanvass would be held thereunder.

(1963, P.A. 225, S. 4.)



Section 9-449 - Transferred

Transferred to Chapter 149, Sec. 9-329a.



Section 9-450 - Vacancy elections.

Nominations by major parties for any state, district or municipal office to be filled under the provisions of any law relating to elections to fill vacancies, unless otherwise provided therein, shall be made in accordance with the provisions of sections 9-382 to 9-450, inclusive.

(1) (A) In the case of nominations for representatives in Congress and judges of probate in probate districts composed of two or more towns, provided for in sections 9-212 and 9-218, the delegates to the convention for the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy. If a vacancy occurs in the delegation from any town, political subdivision or district, such vacancy may be filled by the town committee of the town in which the delegate resided. Endorsements by political party conventions pursuant to this subsection may be made and certified at any time after the resignation or death creating such vacancy and not later than the fiftieth day before the day of the election. No such endorsement shall be effective until the presiding officer and secretary of any district convention have certified the endorsement to the Secretary of the State.

(B) If such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, no primary shall be held for the nomination of any political party and the party-endorsed candidate so selected shall be deemed, for the purposes of this chapter, the person certified by the Secretary of the State pursuant to section 9-444 as the nominee of such party.

(C) Except as provided in subparagraph (B) of this subdivision, if a candidacy for nomination is filed by or on behalf of any person other than a party-endorsed candidate not later than fourteen days after the party endorsement and in conformity with the provisions of section 9-400, a primary shall be held in each municipality of the district and each part of a municipality which is a component part of the district, to determine the nominee of such party for such office, except as provided in section 9-416a. Such primary shall be held on the day that the writs of election issued by the Governor, pursuant to section 9-212, ordered the election to be held, and new writs of election shall be issued by the Governor in accordance with section 9-212.

(D) Unless the provisions of subparagraph (B) of this subdivision apply, petition forms for candidacies for nomination by a political party pursuant to this subdivision shall be available from the Secretary of the State beginning on the day following the issuance of writs of election by the Governor pursuant to section 9-212, except when a primary has already been held, and the provisions of section 9-404a shall otherwise apply to such petitions.

(E) The registry lists used pursuant to this subsection shall be the last-completed lists, as provided in sections 9-172a and 9-172b.

(2) In the case of judges of probate in probate districts composed of a single town, the day named for the election shall be not earlier than the one hundred fifteenth day following the day on which the writ of election is issued, and the times specified in sections 9-391, 9-405 and 9-423 shall be applicable.

(3) (A) In the case of nominations for senators in Congress provided for in section 9-211, the delegates to the convention for the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy. If a vacancy occurs in the delegation from any town or political subdivision, such vacancy may be filled by the town committee of the town in which the delegate resided. Endorsements by political party conventions pursuant to this subsection may be made and certified at any time after the resignation or death creating such vacancy and not later than the fifty-sixth day before the day of the primary. No such endorsement shall be effective until the presiding officer and secretary of any state convention have certified the endorsement to the Secretary of the State.

(B) If such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, no primary shall be held for the nomination of any political party and the party-endorsed candidate so selected shall be deemed, for the purposes of this chapter, the person certified by the Secretary of the State, pursuant to section 9-444, as the nominee of such party. In such an event, endorsements by political party conventions shall be made not later than sixty days prior to the election.

(C) Except as provided in subparagraph (B) of this subdivision, if a candidacy for nomination is filed by or on behalf of any person other than a party-endorsed candidate not later than fourteen days after the party endorsement and in conformity with the provisions of section 9-400, a primary shall be held on the fifty-sixth day prior to the day of the election in each municipality to determine the nominee of such party for such office, except as provided in section 9-416a.

(D) Unless the provisions of subparagraph (B) of this subdivision apply, petition forms for candidacies for nomination by a political party pursuant to this subdivision shall be available from the Secretary of the State beginning on the day following the issuance of writs of election by the Governor, pursuant to section 9-211, except when a primary has already been held and the provisions of section 9-404a shall otherwise apply to such petitions.

(E) The registry lists used pursuant to this subsection shall be the last-completed lists, as provided in sections 9-172a and 9-172b.

(4) The times specified in sections 9-391, 9-405 and 9-423 shall be applicable to any special town election held to fill a vacancy in any town office under subsection (b) of section 9-164. Except as provided under subsection (c) of section 9-164, any election held to fill a vacancy in any municipal office under the provisions of any special act shall be held not earlier than the one hundred twenty-seventh day following the day upon which warning of such election is issued, and the times specified in sections 9-391, 9-405 and 9-423 shall be applicable.

(June, 1955, S. 610d; November, 1955, S. N95; 1957, P.A. 119, S. 1; 518, S. 32; 1958 Rev., S. 9-123; 1963, P.A. 17, S. 74; P.A. 75-206, S. 4, 7; P.A. 79-616, S. 21; P.A. 87-382, S. 48, 55; P.A. 93-202, S. 2; P.A. 00-66, S. 26; P.A. 03-241, S. 51; P.A. 05-188, S. 3; 05-235, S. 32; P.A. 06-137, S. 10, 13; P.A. 09-170, S. 2.)

History: 1963 act restated previous provisions; P.A. 75-206 changed in Subsec. (a) the determining day before or after which election writs are issued from the tenth day of April to the twenty-first day of May and changed date of action by state central committee when such writs issued on or before that date to no later than the twenty-fourth day of May, in Subsec. (b) changed day of election to no earlier than the one-hundred-fifth day following issuance of writ instead of the ninetieth, in Subsec. (c) changed application of subsection to vacancy occurring 70 or more days prior to state election rather than 60 days, further provided for the twenty-eighth day rather than the twenty-first day following the reconvened convention to be the determining day and changed the ninetieth to the one-hundred-fifth day as the limitation in Subsec. (d); P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400; P.A. 87-382, in Subsec. (a) added reference to Sec. 9-423 and sentence re deadlines for delegate primaries and changed deadline for filing of contesting candidacies for nomination from fourteenth to fifth day following close of convention, in Subsec. (b) changed earliest day for election from one-hundred-fifth to one-hundred-fifteenth-day following day on which writ of election is issued, in Subsec. (c) changed deadline for filing of contesting candidacies for nomination from fourteenth to fifth day following close of convention, and in Subsec. (d) changed earliest day for election from one-hundred-fifth to one-hundred-twenty-seventh day following day on which warning of election is issued; P.A. 93-202 amended Subsec. (d) by inserting specific reference to “subsection (b) of” Sec. 9-164 and by adding exception re Subsec. (c) of Sec. 9-164; P.A. 00-66 replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 03-241 changed provisions re election of delegates to selection of delegates in Subdivs. (1) and (3), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 05-188 amended Subdiv. (1) to substantially revise procedure for vacancy elections for office of representative in Congress and judge of probate, effective July 1, 2005; P.A. 05-235 restored provisions of Subdiv. (1) that were deleted by P.A. 05-188, effective July 8, 2005; P.A. 06-137 amended Subdiv. (1) to replace former provisions with Subpara. (A) re vacancies for representatives in Congress and judges of probate, Subpara. (B) re vacancies between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election, Subpara. (C) re filing of a candidacy for nomination by or on behalf of any person other than a party-endorsed candidate, Subpara. (D) re availability of petition forms and Subpara. (E) re registry lists used pursuant to section, and amended Subdiv. (3) to change reference re occurrence of vacancy from 70 or more days to 150 or more days, change deadline for filing of contesting candidacies from not later than four o'clock p.m. on the fourteenth day following close of the convention to not later than four o'clock p.m. on the twenty-first day following close of the convention, change deadline for filing of contesting candidacies after a reconvened state convention from not later than four o'clock p.m. on the fifth day following close of the reconvened convention to not later than four o'clock p.m. on the twenty-first day following close of the reconvened convention, and change references re day of primaries from the twenty-eighth day following close of the reconvened convention to the forty-ninth day following close of the reconvened convention, effective June 6, 2006; P.A. 09-170 replaced former Subdiv. (3) re vacancy in office of senator in Congress with new Subdiv. (3)(A) re nominations for senator in Congress provided for in Sec. 9-211, new Subdiv. (3)(B) re vacancies occurring between one hundred twenty-fifth day and sixty-third day before day of regular state or municipal election in November of any year, new Subdiv. (3)(C) re filing of candidacy for nomination by or on behalf of any person other than party-endorsed candidate not later than fourteen days after party endorsement and in conformity with Sec. 9-400, new Subdiv. (3)(D) re the availability of petition forms for candidacies for nomination by political party and new Subdiv. (3)(E) re registry lists to be used, effective June 25, 2009.



Section 9-450a - Special elections in 1974.

Section 9-450a is repealed.

(P.A. 74-25, S. 12, 13; P.A. 77-240, S. 3.)

B

MINOR PARTIES



Section 9-451 - Minor parties.

The nomination by a minor party of any candidate for office, including an office established after the last-preceding election, and the selection in a municipality by a minor party of town committee members or delegates to conventions may be made in the manner prescribed in the rules of such party, or alterations or amendments thereto, filed with the Secretary of the State in accordance with section 9-374.

(November, 1955, S. N44; 1957, P.A. 410, S. 2; 1958 Rev., S. 9-74; 1963, P.A. 17, S. 75; 313 S. 3.)

History: 1963 acts restated previous provisions and added provision re newly created offices.



Section 9-452 - Time for making nominations. Certification. Late certification void.

All minor parties nominating candidates for any elective office shall make such nominations and certify and file a list of such nominations, as required by this section, not later than the sixty-second day prior to the day of the election at which such candidates are to be voted for. A list of nominees in printed or typewritten form that includes each candidate’s name as authorized by each candidate to appear on the ballot, the signature of each candidate, the full street address of each candidate and the title and district of the office for which each candidate is nominated shall be certified by the presiding officer of the committee, meeting or other authority making such nomination and shall be filed by such presiding officer with the Secretary of the State, in the case of any state, district or municipal office to be voted upon at a state election, or with the clerk of the municipality, in the case of any municipal office to be voted upon at a municipal election, not later than the sixty-second day prior to the day of the election. The registrars of voters of such municipality shall promptly verify and correct the names on any such list filed with him, or the names of nominees forwarded to the clerk of the municipality by the Secretary of the State, in accordance with the registry list of such municipality and endorse the same as having been so verified and corrected. For purposes of this section, a list of nominations shall be deemed to be filed when it is received by the Secretary of the State or clerk of the municipality, as appropriate. If such certificate of a party’s nomination is not received by the Secretary of the State or clerk of the municipality, as appropriate, by such time, such certificate shall be invalid and such party, for purposes of sections 9-460, 9-461 and 9-462, shall be deemed to have neither made nor certified any nomination of any candidate for such office. A candidacy for nomination by a minor party to a district or municipal office may be filed on behalf of any person whose name appears on the last-completed registry list of the district or municipality represented by such office, as the case may be. A candidacy for nomination by a minor party to a state office may be filed on behalf of any person whose name appears on the last-completed registry list of the state.

(November, 1955, S. N106; 1958 Rev., S. 9-128; 1961, P.A. 202; 1963, P.A. 17, S. 76; P.A. 77-188, S. 1, 2; P.A. 83-475, S. 32, 43; P.A. 07-194, S. 12; P.A. 11-173, S. 51; P.A. 15-224, S. 15.)

History: 1961 act provided for filing list with municipal clerk not less than 32, rather than 25, days prior to election; 1963 act entirely replaced prior provisions; P.A. 77-188 changed from five to six weeks time prior to election as deadline for nominating candidates for municipal office and changed from 32 to 38 days prior to election day as deadline for delivering a list of nominees to the clerk of the municipality; P.A. 83-475 amended section to require uniform date of certification of filing, not later than the fifty-fifth day prior to election; P.A. 07-194 changed “fifty-fifth” to “sixty-second” day prior to day of election and added “the municipal office of state representative, state senator or judge of probate”, effective July 5, 2007; P.A. 11-173 added requirement that list of nominees include name authorized by candidate, signature and address of candidate and title and district of the office, changed clerk to registrars re persons to verify and correct names, and made technical changes, effective July 13, 2011; P.A. 15-224 replaced provision re filing of list of nominees with Secretary of the State in the case of state, district or municipal office with provisions requiring filing of list of nominees with Secretary of the State for state, district or municipal office to be voted upon at state election and with municipal clerk for municipal office to be voted upon at municipal election, added provision re certificate of party’s nomination to be invalid if not timely received by Secretary of the State or municipal clerk, as appropriate, and added requirements for district and municipal offices that name of candidate appear on last-completed registry list of district or municipality represented by such office and for state offices that name of candidate appear on last-completed registry list of state, effective January 1, 2016.



Section 9-452a - Notice of party meetings.

Not later than five days before a minor party holds a party meeting to nominate a candidate for public office, the presiding officer of such meeting shall give written notice of the date, time, location and purpose of the meeting to, in the case of a municipal office, the town clerk of the municipality served by such office, or in the case of a state office or district office, the Secretary of the State. Concomitantly, the presiding officer of such meeting shall cause the written notice of such meeting to be published in a newspaper with a general circulation in the applicable town for such office. As used in this section, the terms “minor party”, “state office”, “district office” and “municipal office” have the meanings assigned to such terms in section 9-372.

(P.A. 99-276, S. 11, 15; P.A. 07-194, S. 44.)

History: P.A. 99-276 effective January 1, 2000; P.A. 07-194 added requirement to publish notice of meeting in newspaper with a general circulation in the applicable town.

C

PETITIONING PARTIES



Section 9-453 - Petition requirements.

Section 9-453 is repealed.

(1949 Rev., S. 1044; 1953, S. 569d; 1957, P.A. 410, S. 1; 1958 Rev., S. 9-72; 1959, P.A. 476, S. 1; 675, S. 1; 1963, P.A. 17, S. 77; 1971, P.A. 806, S. 1.)



Section 9-453a - Petition form.

Each petition for nomination for elective office shall be on a form prescribed and provided by the Secretary of the State. Such form shall include, at the top of the form and in bold print, the following:

WARNING

IT IS A CRIME TO SIGN THIS PETITION

IN THE NAME OF ANOTHER PERSON

WITHOUT LEGAL AUTHORITY TO DO SO

AND YOU MAY NOT SIGN THIS PETITION

IF YOU ARE NOT AN ELECTOR.

Such form shall provide lines for the signatures, street addresses, dates of birth and the printing of the names of signators. A signator shall print his name on said line following the signing of the signator's name. Before issuing a petition form, the secretary shall, above the space provided for signatures, type or print the name and address of the candidate, the office sought and the election and the date thereof. The secretary shall give to any person requesting such form one or more petition pages, suitable for duplication, as the secretary deems necessary. If the person is requesting the form on behalf of an indigent candidate or a group of indigent candidates listed on the same nominating petition, the secretary shall give the person the number of original pages that he requests or the number which the secretary deems sufficient. An original petition page may be duplicated by or on behalf of the candidate or candidates listed on the page and signatures may be obtained on such duplicates. The duplicates shall be filed in the same manner and shall be subject to the same requirements as original petition pages.

(1971, P.A. 806, S. 2; P.A. 77-168; P.A. 83-391, S. 21, 24; P.A. 93-384, S. 11; P.A. 99-276, S. 13, 15; P.A. 03-241, S. 59.)

History: P.A. 77-168 added provision for inclusion on petition of a line for printing of the name of a signator following the signature; P.A. 83-391 deleted limitation on number of petition pages given to person requesting; P.A. 93-384 required secretary to type or print candidate and election information on form before issuance, limited number of pages that secretary required to give to person requesting to “one or more petition pages, suitable for duplication, as the secretary deems necessary” unless candidate or candidates are indigent, and allowed original pages to be duplicated; P.A. 99-276 required petition forms to provide lines for the signatures, street addresses and dates of birth of signators, effective January 1, 2000; P.A. 03-241 required form to include warning, effective July 1, 2003.

See Sec. 9-6b re assistance to blind persons in the signing of petitions.



Section 9-453b - Issuance of nominating petition forms; restrictions. Application requirements. Candidacy filing requirements.

The Secretary of the State shall not issue any nominating petition forms for a candidate for an office to be filled at a regular election to be held in any year prior to the first business day of such year. The Secretary shall not issue any nominating petition forms unless the person requesting the nominating petition forms makes a written application for such forms, which application shall contain the following: (1) The name or names of the candidates to appear on such nominating petition, compared by the town clerk of the town of residence of each candidate with the candidate’s name as it appears on the last-completed registry list of such town, and verified and corrected by such town clerk or in the case of a newly admitted elector whose name does not appear on the last-completed registry list, the town clerk shall compare the candidate’s name as it appears on the candidate’s application for admission and verify and correct it accordingly; (2) a signed statement by each such candidate that the candidate consents to the placing of the candidate’s name on such petition; and (3) the party designation, if any. An applicant for petition forms who does not wish to specify a party designation shall so indicate on the application for such forms and the application, if so marked, shall not be amended in this respect. No application made after November 3, 1981, shall contain any party designation unless a reservation of such party designation with the Secretary is in effect for all of the offices included in the application or unless the party designation is the same as the name of a minor party which is qualified for a different office or offices on the same ballot as the office or offices included in the application. The Secretary shall not issue such forms (A) unless the application for forms on behalf of a candidate for the office of presidential elector is accompanied by the names of the candidates for President and Vice-President whom the candidate for the office of presidential elector represents and includes the consent of such candidates for President and Vice-President; (B) unless the application for forms on behalf of Governor or Lieutenant Governor is accompanied by the name of the candidate for the other office and includes the consent of both such candidates; (C) if petition forms have previously been issued on behalf of the same candidate for the same office unless the candidate files a written statement of withdrawal of the candidate’s previous candidacy with the Secretary; and (D) unless the application meets the requirements of this section. A candidacy for nomination by nominating petition to a district or municipal office may be filed on behalf of any person whose name appears on the last-completed registry list of the district or municipality represented by such office, as the case may be. A candidacy for nomination by nominating petition to a state office may be filed on behalf of any person whose name appears on the last-completed registry list of the state.

(1971, P.A. 806, S. 3; P.A. 81-447, S. 11; P.A. 84-319, S. 41, 49; P.A. 10-32, S. 26; June 12 Sp. Sess. P.A. 12-2, S. 50; P.A. 15-224, S. 13.)

History: P.A. 81-447 amended to delete limitation on form and length of party designation and to include reference to requirement of reservation of party designation; P.A. 84-319 established commencing date for issuance of nominating petition forms; P.A. 10-32 made technical changes, effective May 10, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes; P.A. 15-224 added requirements for district and municipal offices that name of candidate appear on last-completed registry list of district or municipality represented by such office and for state offices that name of candidate appear on last-completed registry list of state, effective January 1, 2016.



Section 9-453c - When single petition may be used.

The names of any or all candidates under the same party designation for state offices, as defined by section 9-372, and for the office of presidential elector may be included in one nominating petition, but the name of no candidate for any other office shall be included therein, provided the names of any or all candidates under the same party designation for at-large municipal offices to be filled at a municipal election may be included in one nominating petition.

(1971, P.A. 806, S. 4.)



Section 9-453d - Number of signatures.

Each petition shall be signed by a number of qualified electors equal to the lesser of (1) one per cent of the votes cast for the same office or offices at the last-preceding election, or the number of qualified electors prescribed by section 9-380 with regard to newly-created offices, or (2) seven thousand five hundred. “Qualified electors” means electors eligible to vote for all the candidates proposed by the petition. “Votes cast for the same office at the last-preceding election” means, in the case of multiple openings for the same office, the total number of electors checked as having voted at the last-preceding election at which such office appeared on the ballot.

(1971, P.A. 806, S. 5; P.A. 74-2; P.A. 85-577, S. 14; P.A. 94-209, S. 3; P.A. 11-20, S. 1.)

History: P.A. 74-2 provided that in the case of multiple openings for the same office, “votes cast for the same office at the last preceding election” means the total number of electors voting at the last preceding election; P.A. 85-577 substituted the number of “qualified electors” for the number of “signatures”, defined “qualified electors” and substituted number of electors “checked as having voted” for number of electors “voting”; P.A. 94-209 added “the lesser of”, Subdiv. designations and Subdiv. (2); pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.



Section 9-453e - Circulator.

Each circulator of a nominating petition page shall be a United States citizen, at least eighteen years of age and a resident of a town in this state and shall not be on parole for conviction of a felony. Any individual proposed as a candidate in any nominating petition may serve as circulator of the pages of such nominating petition.

(1971, P.A. 806, S. 6; P.A. 03-241, S. 54; P.A. 04-58, S. 7.)

History: P.A. 03-241 substituted “shall be a United States citizen, at least eighteen years of age, a resident of a town in this state and shall not be on parole for conviction of a felony” for “shall be an elector of a town in this state and eligible to vote for all candidates listed on such petition”, effective July 9, 2003, and applicable to petitions circulated on or after that date; P.A. 04-58 made a technical change.



Section 9-453f - Signature pages.

Before any signatures may be obtained on a petition signatures page, above the space provided for signatures shall be indicated the party designation, if any, the name and address of the candidate, the office sought, the election and the date thereof, and the town and district, if such is the case, in which such petition page is to be circulated. Such indication may not be altered or amended after any person has signed the page. Each page of a nominating petition shall contain the names and street addresses of the signers. No page of a nominating petition shall be certified by the clerks of two or more towns and signatures on any page so certified shall not be counted by the Secretary of the State.

(1971, P.A. 806, S. 7; P.A. 81-447, S. 12, 23.)

History: P.A. 81-447 eliminated prohibition against names of electors of different municipalities appearing on same petition page, effective January 1, 1982.



Section 9-453g - False signing.

Any person who signs a name other than his own to a nominating petition filed under sections 9-453a to 9-453s, inclusive, or section 9-216 shall be fined not more than one hundred dollars or imprisoned not more than one year or both.

(1971, P.A. 806, S. 8.)



Section 9-453h - Withdrawal of signatures.

Any signer of a nominating petition may withdraw his signature therefrom at any time up to the deadline date for filing nominating petition pages pursuant to section 9-453i, prior to the election, by sending a written notice of such withdrawal to the candidate or candidates named in such petition and by sending a copy of such notice to the Secretary of the State by such day. Such written notice and the copy thereof shall be sent by registered or certified mail.

(1971, P.A. 806, S. 9; P.A. 85-577, S. 15.)

History: P.A. 85-577 changed deadline date for withdrawing signature from petition from 10 weeks before election to same date as for filing petition pages pursuant to Sec. 9-453i.



Section 9-453i - Submission to town clerk or Secretary of the State.

(a) Each page of a nominating petition proposing a candidate for an office to be filled at a regular election shall be submitted to the appropriate town clerk or to the Secretary of the State not later than four o'clock p.m. on the ninetieth day preceding the day of the regular election.

(b) Each page of a nominating petition proposing a candidate for an office to be filled at a special election, except petitions filed under section 9-216, shall be submitted to the appropriate town clerk or to the Secretary of the State not later than four o'clock p.m. on the seventieth day prior to such election, unless (1) such special election is held in conjunction with a regular election and (2) the writ of such special election is issued at least fourteen days before the final day for the filing of primary petitions for municipal offices to be filled at such regular election pursuant to section 9-405, in which case the deadline for submitting such nominating petition pages shall be the same as the deadline for such submission in connection with such regular election as provided in subsection (a) of this section.

(c) Each page of a nominating petition proposing a candidate at an election shall be so submitted either (1) to the town clerk of the town in which the signers reside, or (2) to the Secretary of the State, in which case the Secretary of the State shall submit the petition pages to the appropriate town clerk for the purpose of certifying the signatures on such pages.

(d) On such last day for submitting such nominating petition pages, in each town in which an election is to be held, the office of the town clerk shall open not later than one o'clock p.m. and remain open until at least four o'clock p.m., and the town clerk or his assistant town clerk shall be present therein.

(1971, P.A. 806, S. 10; P.A. 77-537, S. 1, 5; P.A. 79-339; P.A. 85-577, S. 16; P.A. 03-241, S. 52.)

History: P.A. 77-537 added provision for submission of petition to the secretary of the state at least 10 weeks prior to election as alternative to submission to the town clerk in which case the pages are then submitted to the town clerk for certification of signatures; P.A. 79-339 changed limitation in Subdiv. (1) from “at least nine weeks” to “not later than four o'clock p.m. of the sixty-third day” and in Subdiv. (2) from “at least ten weeks” to “not later than four o'clock p.m. of the seventieth day”; P.A. 85-577 replaced section with four new subsections, Subsec. (a) providing procedures concerning nominating petitions proposing a candidate for an office to be filled at a regular election, Subsec. (b) providing procedures for nominating petitions proposing a candidate for an office to be filled at a special election, Subsec. (c) concerning submission of nominating petitions to either the town clerk or the secretary of the state and Subsec. (d) concerning office hours at the town clerk's office on the last day for submitting a nominating petition; P.A. 03-241 amended Subsec. (a) by substituting “ninetieth day preceding the day of the regular election” for “final day for the filing of primary petitions for municipal offices to be filled at such election pursuant to section 9-405”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-453j - Statement by circulator.

Each page of a nominating petition submitted to the town clerk or the Secretary of the State and filed with the Secretary of the State under the provisions of sections 9-453a to 9-453s, inclusive, or section 9-216 shall contain a statement as to the residency in this state and eligibility of the circulator and authenticity of the signatures thereon, signed under penalties of false statement, by the person who circulated the same. Such statement shall set forth (1) such circulator's residence address, including the town in this state in which such circulator is a resident, (2) the circulator's date of birth and that the circulator is at least eighteen years of age, (3) that the circulator is a United States citizen and not on parole for conviction of a felony, and (4) that each person whose name appears on such page signed the same in person in the presence of such circulator and that either the circulator knows each such signer or that the signer satisfactorily identified himself to the circulator. Any false statement committed with respect to such statement shall be deemed to have been committed in the town in which the petition was circulated.

(1971, P.A. 806, S. 11; P.A. 77-537, S. 2, 5; P.A. 03-241, S. 55.)

History: P.A. 77-537 added reference to the secretary of the state wherever submission or filing of the petition to or with the town clerk appears; P.A. 03-241 eliminated requirement re statement by town clerk and amended content of circulator's statement, effective July 9, 2003, and applicable only to petitions circulated on or after that date.



Section 9-453k - Signing and certification of circulator's statement; receipt for pages; certification of signatures.

(a) The town clerk or Secretary of the State shall not accept any page of a nominating petition unless the circulator thereof has signed before him or an appropriate person as provided in section 1-29, the statement as to the residency in this state and eligibility of the circulator and authenticity of the signatures thereon required by section 9-453j.

(b) The town clerk or Secretary of the State or an appropriate person as provided in section 1-29 shall certify on each such page that the circulator thereof signed such statement in his presence and that either he knows the circulator or that the circulator satisfactorily identified himself to the individual certifying.

(c) The town clerk or Secretary of the State shall forthwith give to each circulator submitting a page or pages of a nominating petition a receipt indicating the number of such pages so submitted and the date upon which such pages were submitted.

(d) Such town clerk shall certify on each such page the date upon which it was submitted to the town clerk by the circulator or the Secretary of the State and the number of names of electors on such petition page, which names were on the registry list last-completed or are names of persons admitted as electors since the completion of such list. In the checking of signatures on such nominating petition pages, the town clerk shall reject any name if such name is not the name of an elector as specified above. Such rejection shall be indicated by placing a mark in a manner prescribed by the Secretary of the State before the name so rejected. The town clerk shall not reject any name for which the street address on the petition is different from the street address on the registry list, if (1) such person is eligible to vote for the candidate or candidates named in the petition, and (2) the person's date of birth, as shown on the petition page, is the same as the date of birth on the person's registration record. Such clerk may place a check mark before each name appearing on such registry list or each name of a person admitted as an elector since the completion of such list, but shall place no other mark on such page except as provided in this section.

(1971, P.A. 806, S. 12; P.A. 77-537, S. 3, 5; P.A. 81-447, S. 16, 17, 23; P.A. 82-247, S. 10, 14; P.A. 83-475, S. 33, 43; P.A. 99-276, S. 14, 15; P.A. 03-241, S. 56.)

History: P.A. 77-537 added in Subsecs. (a), (b) and (c) “or secretary of the state” to “town clerk” where appearing, in Subsec. (d) following “... submitted to him” inserted “by the circulator or the secretary of the state”; P.A. 81-447 amended Subsec. (a) to allow circulator of a petition to sign petition pages before a notary or attorney, and added Subsec. (e) re records stating reasons for rejection of name; P.A. 82-247 amended section to allow certification by attorney or notary public; P.A. 83-475 amended section to allow certification by appropriate person as provided in Sec. 1-29, to allow town clerks to use a code letter for rejection of signatures and to allow for direct court appeal of signature rejections if ballot access is thereby denied; P.A. 99-276 amended Subsec. (d) by adding provision prohibiting town clerk from rejecting any name for which address on petition is different from address on registry list if the person is eligible to vote for the candidate or candidates named in the petition, and the person's date of birth is the same as on the registration record, effective January 1, 2000; P.A. 03-241 amended Subsec. (a) by inserting “residency in this state and eligibility of the circulator and”, effective July 9, 2003, and applicable only to petitions circulated on or after that date.



Section 9-453l - Delegation of signature check to registrars.

Any town clerk may delegate his duty to check the names of signers with names of electors on the registry list pursuant to section 9-453k to the registrars of voters in his town, if the registrars consent, and the registrars shall complete the required certifications with respect thereto on the petition, provided the registrars shall execute a receipt for such pages upon receipt thereof stating the number of pages and provided such checking of names by the registrars shall take place in the office of the town clerk or in the office of the registrars of voters if they have an office. After making the required certifications, the registrars shall deliver the petition pages to the town clerk.

(1971, P.A. 806, S. 13.)



Section 9-453m - Signatures, effect of variations.

The use of titles, initials or customary abbreviations of given names by the signer of a nominating petition shall not invalidate such signature if the identity of the signer can be readily established by reference to the signature on the petition and the name of a person as it appears on the last-completed registry list at the address indicated or of a person who has been admitted as an elector since the completion of such list.

(1971, P.A. 806, S. 14.)



Section 9-453n - Date for filing with secretary.

Any town clerk receiving any page of a nominating petition under sections 9-453a to 9-453s, inclusive, or section 9-216 shall complete such certifications as specified herein and shall file each such nominating petition page with the Secretary of the State within two weeks after it was so submitted to him. Any such town clerk who fails to so file such petition pages with the Secretary of the State by the time required shall pay a late filing fee of fifty dollars.

(1971, P.A. 806, S. 15; P.A. 77-537, S. 4, 5; P.A. 85-577, S. 17; P.A. 07-194, S. 10.)

History: P.A. 77-537 changed time for filing of petition pages with the secretary of the state from within “three” to “two” weeks following submission and added “and not later than seven weeks before the election”; P.A. 85-577 deleted requirement that nominating petition page be filed “not later than seven weeks before the election”; P.A. 07-194 added provision re payment of $50 late filing fee for town clerk's failure to timely file petition pages with Secretary of the State, effective July 5, 2007.



Section 9-453o - Rejection of defective pages. Cure for omission by town clerk. Approval of petitions.

(a) The Secretary of the State may not count for purposes of determining compliance with the number of signatures required by section 9-453d the signatures certified by the town clerk on any petition page filed under sections 9-453a to 9-453s, inclusive, or 9-216 if: (1) The name of the candidate, his address or the party designation, if any, has been omitted from the face of the petition; (2) the page does not contain a statement by the circulator as to the residency in this state and eligibility of the circulator and authenticity of the signatures thereon as required by section 9-453j or upon which such statement of the circulator is incomplete in any respect; or (3) the page does not contain the certifications required by sections 9-453a to 9-453s, inclusive, by the town clerk of the town in which the signers reside. The town clerk shall cure any omission on his part by signing any such page at the office of the Secretary of the State and making the necessary amendment or by filing a separate statement in this regard, which amendment shall be dated.

(b) Except as otherwise provided in this subsection, the Secretary of the State shall approve every nominating petition which contains sufficient signatures counted and certified on approved pages by the town clerks. In the case of a candidate who petitions under a reserved party designation the Secretary shall approve the petition only if it meets the signature requirement and if a statement endorsing such candidate is filed with the Secretary by the party designation committee not later than four o'clock p.m. on the sixty-second day before the election. In the case of a candidate who petitions under a party designation which is the same as the name of a minor party the Secretary shall approve the petition only if it meets the signature requirement and if a statement endorsing such candidate is filed in the office of the Secretary by the chairman or secretary of such minor party not later than four o'clock p.m. on the sixty-second day before the election. No candidate shall be qualified to appear on any ballot by nominating petition unless the candidate's petition is approved by the Secretary pursuant to this subsection.

(c) The Secretary of the State may approve a nominating petition received under section 9-453k at any time except such approval shall be withdrawn if sufficient signatures are withdrawn under section 9-453h.

(1971, P.A. 806, S. 16; P.A. 81-447, S. 13; P.A. 83-475, S. 34, 43; P.A. 85-577, S. 18; P.A. 03-241, S. 57; P.A. 11-173, S. 23.)

History: P.A. 81-447 replaced former Subsec. (b) with new Subsec. requiring filing of a statement endorsing petitioning candidate with secretary of the state prior to approval of petition by secretary, and added Subsec. (c) permitting independent review of petitions by secretary; P.A. 83-475 amended section to establish time limit for filing endorsements on fifty-fifth day before election and to eliminate subsection requiring independent review of petitions by the secretary of the state; P.A. 85-577 amended Subsec. (c) to allow approval of a nominating petition received under Sec. 9-453k at any time rather than prior to tenth week before election but not earlier than final date for a major party endorsement for the office specified in the petition; P.A. 03-241 amended Subsec. (a)(2) by inserting “residency in this state and eligibility of the circulator and”, effective July 9, 2003, and applicable only to petitions circulated on or after that date; P.A. 11-173 amended Subsec. (b) by replacing “fifty-fifth day” with “sixty-second day”, effective July 13, 2011.



Section 9-453p - Withdrawal of candidacy.

A petitioning candidate may withdraw his candidacy but no such withdrawal shall be valid until the candidate has signed and filed a letter of withdrawal with the Secretary of the State in the case of a state or district office or the office of state senator or state representative from any district, or with the municipal clerk in the case of a municipal office other than state senator or state representative. A copy of each letter of withdrawal filed with the municipal clerk shall also be filed with the Secretary of the State. The Secretary of the State shall forthwith notify the appropriate town clerks of such withdrawal in the case of a state or district office.

(1971, P.A. 806, S. 17; P.A. 84-319, S. 42, 49.)

History: P.A. 84-319 amended section to provide uniformity in statutes re withdrawal of petitioning candidates whether running under a party designation or not.



Section 9-453q - Use of party levers for petitioning candidates.

Section 9-453q is repealed.

(1971, P.A. 806, S. 21; P.A. 81-447, S. 14, 23; P.A. 87-382, S. 54, 55.)



Section 9-453r - Position of candidates' names on ballot.

(a) A separate row on the ballot shall be used for a petitioning candidate whose name is contained in a petition approved pursuant to section 9-453o, bearing a party designation. A separate row shall be used for the petitioning candidates whose names are contained in petitions approved pursuant to section 9-453o, bearing the same party designation. Within such a separate row, the order of the names of such candidates for the same multiple-opening office shall be determined by the registrars of voters by lot in a ceremony which shall be open to the public. The registrars of voters shall provide at least five days public notice for each such ceremony.

(b) On the horizontal rows below the rows so used for candidates, if any, who are so entitled to a party designation on the ballot, shall be placed, in the appropriate office columns, the names of candidates contained in petitions approved pursuant to section 9-453o bearing no party designation. Such candidates shall not be entitled to separate rows. Precedence as to horizontal row between or among such candidates shall be determined, if necessary, by the order in which their applications for petitions were filed with the Secretary of the State from the earliest to the latest; provided that within any such horizontal row the names of as many of such candidates for the same multiple-opening office as such row will accommodate shall be placed before placing the names of other such candidates for such office on the next such row. The order of the names of such candidates for the same multiple-opening office, within and between any such horizontal rows, shall be determined by the registrars of voters by lot in a ceremony which shall be open to the public. The registrars of voters shall provide at least five days public notice for each such ceremony. Each row in which a candidate's name appears who is not entitled to a party designation shall be labeled “Petitioning Candidates”, the print of which shall correspond to that used for party designations.

(1971, P.A. 806, S. 22; 1972, P.A. 27, S. 1; P.A. 84-319, S. 43, 49; P.A. 87-382, S. 49, 55; 87-472, S. 13; P.A. 88-49, S. 1, 2; P.A. 11-20, S. 31.)

History: 1972 act deleted provision that petitioning candidate name shall not appear on ballot under a party designation unless 50% of offices to be filled have petitioning candidates approved and provided for separate row to be used for petitioning candidate whose petition is approved under Sec. 9-453o; P.A. 84-319 amended section to provide uniformity in statutes re order of unaffiliated electors on ballot and order of party candidates and divided provisions into Subsecs.; P.A. 87-382 repealed provisions in Subsec. (b) re party lever; P.A. 87-472 required that, under Subsec. (a), within a separate row of candidates for same multiple-opening office and, under Subsec. (b), within and between horizontal rows for same multiple-opening offices, the order of names of candidates be determined by lot instead of alphabetical order based on surnames; P.A. 88-49 substituted “registrars of voters” for “municipal clerk” and “clerk”; P.A. 11-20 replaced “voting machines” with “ballot” in Subsec. (b), effective May 24, 2011.

See Sec. 9-249b re arrangement of ballot when number of party designations and petitioning candidate rows on ballot exceeds nine.



Section 9-453s - Vacancies in candidacies. Ballot.

Vacancies in candidacies occurring after all nominating petitions have been approved under section 9-453o, shall not cause the position of any candidate's name on the ballot to be changed to another position unless a blank row on the ballot results from such vacancy or vacancies in which case the position of candidates appearing on lines under the blank row may change if the consent of all candidates involved in such a change is filed in the Secretary of the State's office prior to the time for printing and filing sample ballots with said Secretary. The name of any candidate whose candidacy has been vacated shall not appear on the ballot.

(1971, P.A. 806, S. 23; P.A. 11-20, S. 32.)

History: P.A. 11-20 replaced “ballot label” with “ballot”, “machine” with “ballot” and “ballot labels” with “ballots”, and deleted provision re voting machine pointer, effective May 24, 2011.



Section 9-453t - Candidate nominated by major or minor party prohibited from appearing on ballot by nominating petition. Exception for cross endorsement.

(a) Notwithstanding any other provision of the general statutes or any special act, and except as provided in subsection (b) of this section, the nomination of a candidate by a major or minor party under this chapter for any office shall disqualify such candidate from appearing on the ballot by nominating petition for the same office.

(b) A candidate for a major or minor party for any office may appear on the ballot by nominating petition for the same office, provided (1) the petition is circulated by an existing minor party with the same party designation at the time of such nomination, (2) the minor party is otherwise qualified to nominate candidates on the same ballot, and (3) a candidate of the minor party for the office of Governor, Secretary of the State, State Treasurer, State Comptroller, or Attorney General received at least fifteen thousand votes at the previous state election for any such office.

(c) Nothing in this section shall be construed to prohibit any candidate from appearing on the ballot as the nominee of two or more major or minor parties for the same office.

(P.A. 81-447, S. 4, 23; P.A. 07-194, S. 16; P.A. 13-180, S. 38; P.A. 14-182, S. 10.)

History: P.A. 07-194 added exception if petition is circulated by existing minor party with the same party designation at the time of nomination and minor party is otherwise qualified to nominate candidates on the same ballot; P.A. 13-180 added Subsec. (a), (b) and (c) designators, amended Subsec. (a) by providing an exception for Subsec. (b) and amended Subsec. (b) by making technical changes and adding Subdiv. (3) re 15,000 vote threshold, effective June 18, 2013; P.A. 14-182 made a technical change in Subsec. (a), effective June 12, 2014.

See Sec. 9-373b re cross endorsement by nomination.



Section 9-453u - (Formerly Sec. 9-378m). Reservation of party designation.

(a) An application to reserve a party designation with the Secretary of the State and to form a party designation committee may be made at any time after November 3, 1981, by filing in the office of the secretary a written statement signed by at least twenty-five electors who desire to be members of such committee.

(b) The statement shall include the offices for which candidates may petition for nomination under the party designation to be reserved but shall not include an office if no elector who has signed the application is entitled to vote at an election for such office.

(c) The statement shall include the party designation to be reserved which (1) shall consist of not more than three words and not more than twenty-five letters; (2) shall not incorporate the name of any major party; (3) shall not incorporate the name of any minor party which is entitled to nominate candidates for any office which will appear on the same ballot with any office included in the statement; (4) shall not be the same as any party designation for which a reservation with the secretary is currently in effect for any office included in the statement; and (5) shall not be the word “none”, or incorporate the words “unaffiliated” or “unenrolled” or any similarly antonymous form of the words “affiliated” or “enrolled”.

(d) The statement shall include the names of two persons who are authorized by the party designation committee to execute and file with the secretary statements of endorsement required by section 9-453o and certificates of nomination as required by section 9-460.

(e) The secretary shall examine the statement, and if it complies with the requirements of this section, the secretary shall reserve the party designation for the offices included in the statement and record such reservation in the office of the secretary. The reservation shall continue in effect from the date it is recorded until the day following any regular election at which no candidate appears on the appropriate ballot for that office under that party designation.

(P.A. 81-447, S. 1; P.A. 83-475, S. 24, 43; P.A. 87-472, S. 1, 14; P.A. 02-89, S. 12.)

History: P.A. 83-475 amended Subsec. (e) to provide for termination of party designation on day following first election at which no candidate appears on the appropriate ballot for a particular office under the party designation; Sec. 9-378m transferred to Sec. 9-453u in 1985; P.A. 87-472, in Subsec. (c) increased maximum number of letters in a reserved party designation, from 20 to 25, and added Subdiv. (5) re prohibition on use of antonymous form of words “affiliated” or “unenrolled”, and added Subsec. (f) re cancellation of reserved party designations prohibited under Subsec. (c)(5) of this section; P.A. 02-89 amended Subsec. (e) to delete an exception re Subsec. (f) and deleted as obsolete Subsec. (f) re the cancellation of party designations reserved prior to June 24, 1987, that are prohibited by Subsec. (c)(5).



Section 9-454 to 9-458 - Petition: Form; signatures; circulation and filing; town clerk's duties; platform statement required, when; false signing.

Sections 9-454 to 9-458, inclusive, are repealed.

(1949 Rev., S. 1044; 1953, S. 569d; 1957, P.A. 410, S. 1; 1958 Rev., S. 9-72; 1959, P.A. 476, S. 1; 675, S. 1; 1963, P.A. 17, S. 78–81; 113; 343; 376, S. 1; February, 1965, P.A. 600, S. 2; 1967, P.A. 856; 1969; 1969, P.A. 715; 1971, P.A. 806, S. 1; 871, S. 79.)



Section 9-459 - Vacancy elections.

Nominations for any state, district or municipal office to be filled under the provisions of any law relating to elections to fill vacancies, unless otherwise provided therein, shall be made in accordance with the provisions of this chapter.

(June, 1955, S. 610d; November, 1955, S. N95; 1957, P.A. 119, S. 1; 518, S. 32; 1958 Rev., S. 9-123; 1963, P.A. 17, S. 82.)

History: 1963 act restated previous provisions.



Section 9-460 - Vacancy in nomination; withdrawal procedure. Certification of replacement nomination; time limitations. Ballot labels.

If any party has nominated a candidate for office, or, on and after November 4, 1981, if a candidate has qualified to appear on any ballot by nominating petition under a reserved party designation, in accordance with the provisions of this chapter, and such nominee thereafter, but prior to twenty-four days before the opening of the polls on the day of the election for which such nomination has been made, dies, withdraws such nominee's name or for any reason becomes disqualified to hold the office for which such nominee has been nominated (1) such party or, on and after November 4, 1981, the party designation committee may make a nomination to fill such vacancy or provide for the making of such nomination as its rules prescribe, and (2) if another party that is qualified to nominate a candidate for such office does not have a nominee for such office, such party may also nominate a candidate for such office as its rules prescribe. No withdrawal, and no nomination to replace a candidate who has withdrawn, under this section shall be valid unless the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the Secretary of the State in the case of a state or district office or the office of state senator or state representative from any district, or with the municipal clerk in the case of a municipal office other than state senator or state representative. A copy of such candidate's letter of withdrawal to the municipal clerk shall also be filed with the Secretary of the State. No nomination to fill a vacancy under this section shall be valid unless it is certified to the Secretary of the State in the case of a state or district office or the office of state senator or state representative from any district, or to the municipal clerk in the case of a municipal office other than state senator or state representative, by the organization or committee making such nomination, at least twenty-one days before the opening of the polls on the day of the election, except as otherwise provided by this section. If a nominee dies within twenty-four days, but prior to twenty-four hours before the opening of the polls on the day of the election for which such nomination has been made, the vacancy may be filled in the manner prescribed in this section by two o'clock p.m. of the day before the election with the municipal clerk or the Secretary of the State, as the case may be. If a nominee dies within twenty-four hours before the opening of the polls and prior to the close of the polls on the day of the election for which such nomination has been made, such nominee shall not be replaced and the votes cast for such nominee shall be canvassed and counted, and if such nominee receives a plurality of the votes cast, a vacancy shall exist in the office for which the nomination was made. The vacancy shall then be filled in a manner prescribed by law. A copy of such certification to the municipal clerk shall also be filed with the Secretary of the State. Such nomination to fill a vacancy due to death or disqualification shall include a statement setting forth the reason for such vacancy. If at the time such nomination is certified to the Secretary of the State or to the municipal clerk, as the case may be, the ballot labels have already been printed, the Secretary of the State shall direct the municipal clerk in each municipality affected to (A) have the ballot labels reprinted with the nomination thus made included thereon, (B) cause printed stickers to be affixed to the ballot labels so that the name of any candidate who has died, withdrawn or been disqualified is deleted and the name of any candidate chosen to fill such vacancy appears in the same position as that in which the vacated candidacy appeared, or (C) cause blank stickers to be so affixed if the vacancy is not filled.

(1953, S. 617d, 618d; November, 1955, S. N109; 1957, P.A. 518, S. 38; 1958 Rev., S. 9-132; 1963, P.A. 17, S. 83; P.A. 81-447, S. 15; P.A. 82-247, S. 11; P.A. 83-475, S. 35, 43; P.A. 94-203, S. 6, 12; P.A. 03-216, S. 1; P.A. 07-194, S. 13.)

History: 1963 act restated previous provisions; P.A. 81-447 amended section to include candidates qualifying by nominating petition under a reserved party designation; P.A. 82-247 amended section to clarify procedure for filing withdrawal of candidacy by nominee; P.A. 83-475 amended section to create ten-day period before election or primary during which vacancies are not to be filled except in case of death of candidate; P.A. 94-203 added Subdiv. (2) re stickers, replacing former provision requiring stickers if nomination certified less than 96 hours before polls open, and added Subdiv. (3) re blank stickers, effective July 1, 1994; P.A. 03-216 designated existing provision re filling vacancy as Subdiv. (1), added Subdiv. (2) authorizing another party that does not have a nominee to also nominate a candidate for the office for which there is a vacancy in nomination and made technical changes, effective July 1, 2003; P.A. 07-194 changed “ten days” to “twenty-four days” and “seven days” to “twenty-one” days, effective July 5, 2007.



Section 9-461 - Filing of list of candidates with Secretary.

Not later than the seventh day following the date set for the primary for nomination at any election at which a municipal office is to be filled, the clerk of the municipality in which such election is to be held shall file with the Secretary of the State a list of the candidates of each party for the municipal offices to be filled at such election nominated in accordance with the provisions of this chapter. Such list shall be on a form provided by the Secretary of the State and shall indicate the name and address of each candidate and the office and term for which each candidate has been nominated, and, except for major party candidates for the municipal offices of state senator or state representative, shall contain the certification of such municipal clerk that he has compared the name of each such candidate with the candidate's name as the candidate authorizes the candidate's name to appear on the ballot, pursuant to the certificate filed in accordance with subsection (c) of section 9-391 or the statement of consent filed in accordance with section 9-409, as applicable, and has verified and corrected the same. In the case of major party candidates for the municipal offices of state senator or state representative, such list shall contain the certification of the municipal clerk that he has compared the name of each such candidate with the candidate's name as the candidate has authorized, on the certificate or statement of consent filed under subsection (c) of section 9-391 or section 9-409, his name to appear, and has verified and corrected the same. Such list shall include a statement of the total number of candidates for which each elector may vote for each office and term at such election as set forth in the list or amendment or supplement thereto filed with the Secretary of the State under section 9-254. After the filing of such list of candidates, the clerk of the municipality shall forthwith notify the Secretary of the State of any errors in such list or of any changes in such list provided for in section 9-329a or 9-460.

(November, 1955, S. N107; 1957, P.A. 518, S. 35; 1958 Rev., S. 9-129; 1963, P.A. 17, S. 91; P.A. 75-206, S. 5, 7; P.A. 87-382, S. 50, 55; P.A. 11-173, S. 24.)

History: 1963 act restated previous provisions; P.A. 75-206 changed from at least 28 days to 42 days prior to election the time by which list of candidates for municipal offices to be filed; P.A. 87-382 substituted “Not later than the seventh day following the date set for the primary for nomination at” for “At least forty-two days prior to”, required town clerk to include on list certification that he has compared name of each major party candidate for municipal offices of state senator or state representative with certificate or statement of consent, instead of with registry list and added reference to Sec. 9-329a; P.A. 11-173 replaced provision re candidate's name as it appears on registry list with provision re candidate's name as the candidate authorizes the name to appear and made technical changes, effective July 13, 2011.



Section 9-462 - Lists of candidates for state and district offices.

On September fifteenth in each year when a state election, as defined in section 9-1, is held or not later than September twenty-second in any year in which the date of a primary for nomination to a state or district office is advanced pursuant to subdivision (2) of subsection (a) of section 9-376, the Secretary of the State shall mail to each town clerk a list of the names of all duly nominated candidates for state and district offices to be filled at such election, filed in his office prior to such date, for whom an elector may vote, with the respective party designation of each of such candidates. Forthwith after the results of the primaries for state and district offices are tabulated, the Secretary of the State shall mail to each town clerk in the district the names of all duly nominated candidates for such offices, with the respective party designation of each of such candidates.

(February, 1965, P.A. 59, S. 3; P.A. 74-25, S. 9, 13; P.A. 75-206, S. 6, 7; P.A. 83-544, S. 3, 4.)

History: P.A. 74-25 provided for notification to town clerks following tabulation of primary votes for state and district offices; P.A. 75-206 added “state and district” to offices for which notification to be made by the secretary of the state on September fifteenth in year of state election; P.A. 83-544 subjected any primary election advanced pursuant to Sec. 9-376 to the provisions of this section.






Chapter 154 - Presidential Preference Primary

Section 9-463 - Definitions.

As used in this chapter, unless the context indicates otherwise:

(1) “At large” means selected on a basis other than from a district;

(2) “Candidate” means any person whose name is placed, or proposed to be placed, as the case may be, on the primary ballot of a party;

(3) “Chairman” means the chairman of the state central committee of a party;

(4) “Delegate” means a person selected by a party to vote at its national convention held for the purpose of nominating such party's candidate for President;

(5) “District” means a congressional district or other political subdivision of the state;

(6) “Party” means a political party having the largest or second largest number of enrolled members in this state according to the most recent enrollment records on file in the office of the secretary;

(7) “President” means the office of President of the United States;

(8) “Primary” means a presidential preference primary in which any enrolled member of a party is eligible to vote for a candidate for such party's nomination for President;

(9) “Rules” mean the national rules or regulations governing a party;

(10) “Secretary” means the Secretary of the State.

(P.A. 77-535, S. 1; P.A. 79-481, S. 1; P.A. 83-475, S. 36, 43.)

History: P.A. 79-481 changed Subsec. (b) definition to the effect that any enrolled member of a party is eligible to vote for a candidate for the party's nomination for president rather than to express a preference, substituted in Subsec. (d) the definition for “chairman” as being the “chairman of the state central committee of a party” in place of definition for “candidate caucus”, substituted in Subsec. (e) the definition for “delegate” in place of definition for “uncommitted caucus”, substituted in Subsec. (f) definition for “district” as meaning “a congressional district” in place of definition for “delegate slate”, deleted in Subsec. (g) definition for “national convention” and substituted definition for “president”, and added new Subsecs. (h) and (i) containing definitions for “rules” and “secretary” respectively; P.A. 83-475 rearranged order of definitions, replacing alphabetic Subdiv. indicators with numeric indicators, added definition of term “at large” and changed definition of “district” to include other political subdivisions.



Section 9-464 - Primary date.

On the last Tuesday in April of each year in which the President of the United States is to be elected, each party shall conduct a primary in each town if the names of two or more candidates are to be placed on such party's ballot in accordance with the provisions of this chapter.

(P.A. 77-535, S. 2; P.A. 79-481, S. 2; P.A. 83-475, S. 37, 43; P.A. 90-156, S. 8; June Sp. Sess. P.A. 91-3, S. 50, 168; P.A. 95-95, S. 1; P.A. 07-132, S. 1; P.A. 11-143, S. 1.)

History: P.A. 79-481 changed the day for the primary to the Tuesday after the fourth Monday instead of the first Monday in March if the name of one or more candidates is to be placed on the ballot and further provided for the costs of conducting primary to be paid as prescribed in new Subsecs. (b) and (c); P.A. 83-475 amended section to require primary only if there are at least two qualifying candidates and to refer to number of voting districts used by towns in last preceding state election; P.A. 90-156 repealed former Subsec. (b) re limitations on reimbursement, relettered Subsec. (c) as Subsec. (b) and amended new Subsec. (b) by basing reimbursement on town's 1984 or 1988 reimbursement, whichever is applicable, plus 3% annually; June Sp. Sess. P.A. 91-3 removed Subsecs. (a) and (b) designators, deleted provision in Subsec. (a) requiring costs of conducting primary in each town to be paid by state in the manner and to the extent prescribed in Subsec. (b), and deleted Subsec. (b) in its entirety; P.A. 95-95 changed primary date from the Tuesday after the fourth Monday in March to first Tuesday in March; P.A. 07-132 changed presidential primary month from March to February, effective June 25, 2007; P.A. 11-143 changed primary date from the first Tuesday in February to the last Tuesday in April, effective July 1, 2011.



Section 9-465 - Placement of candidate names on ballot.

The name of a candidate shall be placed on the ballot at a primary of a party either: (a) By direction of the secretary when he determines, within the time specified in section 9-466, that the candidacy of such person for such party's nomination for President is generally and seriously advocated or recognized according to reports in the national or state news media, unless such candidate files a request as provided in section 9-466; or (b) by petition to the secretary as provided in sections 9-467, 9-468 and 9-469.

(P.A. 77-535, S. 3; P.A. 79-481, S. 3.)

History: P.A. 79-481 clarified that the candidacy is “for such party's nomination for president”.



Section 9-466 - Announcement of candidate list.

The Secretary shall, at ten o'clock a.m. on the seventy-fourth day preceding the day of the primary, publicly announce a list of candidates whose names are to be placed on the ballot of each party at such primary pursuant to subsection (a) of section 9-465. Forthwith upon announcing such list, said Secretary shall notify each such candidate, by registered mail with return receipt requested, that his name will be included on the ballot unless he files with the Secretary, not later than twelve o'clock p.m. of the thirty-sixth day before the primary, a written request, signed by the candidate, to the following effect: “I request that my name be omitted from the ballot at Connecticut's forthcoming .... (name of party) presidential preference primary”. The name of any candidate who files a request as provided by this section, within the time specified, shall be omitted from the ballot, but no such withdrawal shall be honored if it is received later than the time specified by this section.

(P.A. 77-535, S. 4; P.A. 79-481, S. 4; P.A. 94-209, S. 1; P.A. 07-132, S. 2; P.A. 11-143, S. 2.)

History: P.A. 79-481 deleted provision for announcement of additional candidates to be placed on the ballot prior to four o'clock p.m. of the forty-sixth day before the primary; P.A. 94-209 changed day of announcement from sixtieth to seventy-fourth day preceding the primary; P.A. 07-132 changed “seventy-fourth day” to “seventy-eighth day”, “four o'clock” to “twelve o'clock”, and “thirty-sixth day” to “fortieth day”, effective June 25, 2007; P.A. 11-143 changed “seventy-eighth day” to “seventy-fourth day” and “fortieth day” to “thirty-sixth day”, effective July 1, 2011.



Section 9-467 - Issuance of petition.

On or after twelve o'clock noon of the seventy-fourth day preceding the day of the primary, any person seeking the nomination of a party for President, whose name is not included in the list of candidates announced by the Secretary pursuant to section 9-466, or any person advocating the nomination of such person, by such party, may obtain petition pages from the Secretary in the manner provided by this section. Such pages shall be in a form prescribed by the Secretary and shall conform, as nearly as may be, to the requirements for primary petition forms provided in section 9-410. Any person requesting the petition pages shall give to the Secretary, in writing, his name and address, the name and address of the candidate for whom the petition is to be circulated and the party holding the primary, and shall also file, or cause to be filed, with said Secretary a written statement, signed by such candidate, to the effect that he consents to the inclusion of his name on the primary ballot of such party. Upon completion of these requirements, the Secretary shall give to the person so requesting such petition pages one petition page, suitable for duplication. If the person is requesting the form on behalf of an indigent candidate, the Secretary shall give the person the number of original pages that such person requests or the number of original pages that the Secretary deems to be sufficient. The Secretary shall also fill in on each petition page the name and address of the candidate, the words “nomination for President of the United States” as the designation of the office sought, and the name of the party conducting the primary.

(P.A. 77-535, S. 5; P.A. 79-481, S. 5; P.A. 83-475, S. 38, 43; P.A. 94-209, S. 2; P.A. 07-132, S. 3; P.A. 11-143, S. 3.)

History: P.A. 79-481 added to the information to be furnished the secretary of the state, “the party holding the primary”; P.A. 83-475 amended section to reduce number of petition pages given by secretary from three times to twice the number necessary; P.A. 94-209 changed first day of issuing petitions from sixtieth to seventy-fourth day preceding the primary; P.A. 07-132 changed “seventy-fourth day” to “seventy-eighth day” and changed number of petition pages given to a person from a sufficient number of pages to one page, suitable for duplication, unless requested on behalf of an indigent candidate, effective June 25, 2007; P.A. 11-143 changed “seventy-eighth day” to “seventy-fourth day”, effective July 1, 2011.



Section 9-468 - Circulation, filing and verification of petition.

Except as hereinafter provided, such petitions shall be circulated, filed with the registrars of voters, and verified by said registrars, as nearly as may be, in accordance with the provisions of sections 9-410 and 9-412. Each page of such a petition shall be filed with the registrar of voters of the party holding the primary in the town of voting residence of the signers thereof, not later than four o'clock p.m. of the fifty-third day preceding the day of the primary; and such registrar shall verify the signatures on each such page and forward it to the Secretary not later than four o'clock p.m. of the forty-ninth day preceding the day of the primary. If, prior to such last day for filing such pages with the registrar, such a petition was issued under section 9-467, the office or office facilities of each registrar of such party in each town shall open not later than one o'clock p.m. and remain open until at least four o'clock p.m., and each such registrar or his deputy assistant registrar shall be present therein.

(P.A. 77-535, S. 6; P.A. 79-481, S. 6; P.A. 83-475, S. 39, 43; P.A. 85-577, S. 19; P.A. 07-132, S. 4; P.A. 11-143, S. 4.)

History: P.A. 79-481 rephrased provisions but made no substantive changes; P.A. 83-475 amended section to refer to Secs. 9-410 and 9-412 instead of Secs. 9-402 and 9-403; P.A. 85-577 amended section to provide open office hours at the registrar of voters, if prior to the last day for filing petition pages, a petition was issued under Sec. 9-467; P.A. 07-132 changed “forty-sixth day” to “fiftieth day” and “forty-second day” to “forty-sixth day”, effective June 25, 2007; P.A. 11-143 changed “fiftieth day” to “fifty-third day” and “forty-sixth day” to “forty-ninth day”, effective July 1, 2011.



Section 9-469 - Tabulation of signatures.

The Secretary shall complete tabulation of the signatures on such petitions not later than the forty-sixth day preceding the day of the primary. The Secretary shall place on the ballot of each party at the primary the name of each candidate whose petition has been signed by a number of enrolled members of such party equal to at least one per cent of the total number of enrolled members of such party in the state, according to the most recent enrollment records on file in the office of the Secretary. No candidate who has filed a statement of consent pursuant to the provisions of section 9-467 and whose name is placed on the ballot pursuant to the provisions of this section shall be permitted to withdraw his name from such ballot.

(P.A. 77-535, S. 7; P.A. 79-481, S. 7; P.A. 11-143, S. 5.)

History: P.A. 79-481 rephrased provisions but made no substantive changes; P.A. 11-143 changed “thirty-sixth day” to “forty-sixth day”, effective July 1, 2011.



Section 9-470 - Order of candidate names on ballot.

The Secretary shall determine by lot, in a public ceremony held on the thirty-fifth day preceding the day of the primary, the order in which the names of the candidates will appear on the ballot of each party at such primary; provided that the category “uncommitted” shall appear last on such ballots. Notwithstanding any provision of the general statutes to the contrary, no candidate shall be designated on the ballot as the party-endorsed candidate. The names of such candidates shall appear, in the order so determined by the Secretary, in the first vertical column of the ballot. Such column shall be designated “Nomination for President of the United States”; provided if the number of candidates is such that there is an insufficient number of places in such column, the Secretary shall determine whether the names of the candidates shall also extend, in the order so determined, to the second and succeeding columns as may be necessary, or shall appear on the first and succeeding horizontal rows as may be necessary. Such columns or rows shall be designated as hereinabove provided. Except as otherwise provided in this chapter, the form of the ballot shall be prescribed by the Secretary and shall conform, as nearly as may be, to the provisions of section 9-437.

(P.A. 77-535, S. 8; P.A. 79-481, S. 8; P.A. 11-20, S. 33.)

History: P.A. 79-481 substituted “uncommitted” for the category “none of those listed”, deleted provisions concerning delegate slates and further deleted provision concerning ballot label when primary for town committee is held on the same day; P.A. 11-20 replaced “voting machine” with “ballot”, effective May 24, 2011.



Section 9-471 - Notice of primary.

Forthwith upon determination of the order of candidates on the ballot, the secretary shall send a notice of primary for each party to each town clerk. Such notice shall include the names of the candidates in the order so determined and their addresses. Such notice shall conform, as nearly as may be, to the provisions of section 9-433 concerning notice of primary for nomination to a state office. The town clerk shall, forthwith upon receipt of such notice, cause it to be published in the manner provided in said section.

(P.A. 77-535, S. 9; P.A. 79-481, S. 9.)

History: P.A. 79-481 rephrased provisions but made no substantive changes.



Section 9-472 - Vacancy on ballot due to candidate death.

If, after determination of the order of candidates on the ballot, a candidate dies, his name shall not appear on such ballot; provided that the position of each remaining candidate on the ballot shall not be altered by the deletion of such name. The secretary may authorize the use of blank stickers on the ballot by town clerks in order to comply with the provisions of this section.

(P.A. 77-535, S. 10; P.A. 79-481, S. 10; P.A. 07-132, S. 5.)

History: P.A. 79-481 rephrased provisions but made no substantive changes; P.A. 07-132 deleted provision re locking of voting machine candidate pointer over any blank space on ballot, effective June 25, 2007.



Section 9-473 - Notification by party chairmen of delegates allotted.

Not later than the fourteenth day before the day of the primary, the chairman of each party shall certify in writing to the secretary the number of delegates to which such party is entitled pursuant to its rules. If such rules provide that such delegates are to be chosen from districts, the chairman shall also certify the number of delegates allocated to each district and the number to be selected at large, if any. Such rules may (1) prescribe a formula for the allocation of delegates to candidates based upon the percentages of the total votes cast for such candidates at the primary, or (2) require all delegates shall be allocated to the candidate receiving the greatest number of votes notwithstanding such candidate's percentage of the total votes cast for all candidates. If such rules prescribe a formula for the allocation of delegates to candidates based upon the percentages of the total votes cast for such candidates at the primary, the chairman shall also certify such formula and all information necessary for the application of such formula to the results of the primary. The chairman shall furnish to the secretary, upon request, a written interpretation or explanation of any application of such formula.

(P.A. 77-535, S. 11; P.A. 79-481, S. 11; P.A. 95-95, S. 2.)

History: P.A. 79-481 provided for information submitted to include the number to be selected at large, if any, and also if the rules prescribe a formula for allocation of delegates based on the votes of the primary, the formula and necessary information pertaining to its application are to be submitted and further provided that on request chairman to furnish a written interpretation or explanation of the latter; P.A. 95-95 allowed rules to require allocation of delegates to candidate receiving greatest number of votes.



Section 9-474 and 9-475 - Candidate caucuses. Selection of delegate slates.

Sections 9-474 and 9-475 are repealed.

(P.A. 77-535, S. 12, 13; P.A. 79-481, S. 18.)



Section 9-476 - Conduct of primary.

Except as otherwise provided in this chapter, the provisions of chapter 145 and chapter 153 concerning absentee voting at primaries, conduct of primaries and return and tabulation of the vote at such primaries shall apply as nearly as practicable and in the manner prescribed by the Secretary of the State, to a presidential preference primary. The primary officials of each party for each polling place shall be as specified in section 9-436, except that (1) the appointment of assistant registrars of voters and absentee ballot counters shall be permitted but not required, (2) the minimum number of official checkers shall be one, (3) the minimum number of voting tabulator tenders shall be one for each two voting tabulators in use, (4) if two parties are holding primaries and the registrars of voters of such parties so agree, such registrars of voters may jointly appoint (A) one moderator of both primaries and (B) one enrolled member of either party to serve as head moderator of both primaries, (5) notwithstanding any reduction in the number of primary officials as permitted by this section, any duty required of primary officials by the general statutes may be performed by one or more primary officials, at the direction of the registrar of voters of the party of such officials, and (6) the registrar of voters shall have the sole power to appoint such officials. In making such appointments the registrar shall attempt, to the extent practicable, to provide representation for each candidate at each polling place. The provisions of section 9-436a shall apply to each candidate whose name appears on the ballot, except that each such candidate, through such candidate's authorized or known representative, may submit to the registrar of voters the name of one designee as candidate checker for each polling place, and the registrar of voters shall appoint such designee as candidate checker for such candidate. Notwithstanding the provisions of section 9-438, the polls shall be open for voting at the primary between the hours of six o'clock a.m. and eight o'clock p.m. The moderator or head moderator of the primary in each town shall prepare duplicate head moderator returns in the manner provided by section 9-440, but notwithstanding the provisions of said section, the moderator or head moderator may electronically transmit such returns not later than eleven fifty-nine o'clock p.m. on primary day, provided a hard copy is mailed to the Secretary of the State not later than two o'clock p.m. of the day following the primary or shall hand deliver one of such returns to either the Secretary or the state police by two o'clock p.m. of the day following the primary. Any moderator or head moderator, as the case may be, who fails to deliver such returns to either the Secretary or the state police by such time shall pay a late filing fee of fifty dollars.

(P.A. 77-535, S. 14; P.A. 79-481, S. 12; P.A. 85-577, S. 20; P.A. 86-179, S. 50, 53; P.A. 92-1, S. 1, 8; P.A. 11-20, S. 1; 11-173, S. 52.)

History: P.A. 79-481 provided for exceptions to Sec. 9-436 in application to presidential preference primary in that appointment of challengers is not required and that registrar of voters shall have sole power to appoint the primary officials and shall attempt to provide representation for each candidate at each polling place, provided for appointment of unofficial checker, as designation by each candidate and further provided that the moderator or head moderator deliver one of lists prepared pursuant to Sec. 9-440, by his own hand, to either the secretary or the state police by noon of the day following the primary; P.A. 85-577 changed delivery time to the secretary of the state or state police from noon to two o'clock p.m. and established late filing fee; P.A. 86-179 made technical changes; P.A. 92-1 inserted new Subdivs. (1) to (5) re number and duties of polling place officials and deleted former Subdiv. (1) re optional appointment of challengers, renumbering former Subdiv. (2) as (6) and substituted “candidate checker” for “unofficial checker”; P.A. 11-173 replaced references to machines with references to tabulators, deleted requirement that moderator be an enrolled member of either party in Subdiv. (4)(A), added language re electronic transmission of returns, replaced references to lists with references to returns and made technical changes, effective July 13, 2011.



Section 9-477 to 9-481 - Tabulation of votes. Delegate affidavit. Convention certification. Vacancy in delegate slate prior to primary. Vacancy in delegate slate following primary.

Sections 9-477 to 9-481, inclusive, are repealed.

(P.A. 77-535, S. 15–19; P.A. 79-481, S. 18.)



Section 9-482 - “Candidate” includes “uncommitted”. Determination of total votes cast.

As used in this section and in sections 9-483, 9-484 and 9-485, “candidate” includes the category “uncommitted”. The secretary shall determine the number of votes cast for each candidate and the total number of votes cast for all candidates at each party's primary. If delegates are to be selected to represent districts, the secretary shall also make such determination for each such district.

(P.A. 79-481, S. 13.)



Section 9-483 - Allocation of delegates pursuant to party formula.

If a party's chairman has certified a formula in accordance with the provisions of section 9-473, the secretary shall calculate the number of delegates allocated to each of such party's candidates, pursuant to such formula, except as provided in section 9-484.

(P.A. 79-481, S. 14.)



Section 9-484 - Allocation of delegates pursuant to state formula.

(a) If a party's chairman did not certify (1) a formula pursuant to section 9-473, or (2) a requirement that all delegates shall be allocated to the candidate receiving the greatest number of votes notwithstanding such candidate's percentage of the total votes cast for all candidates, the secretary shall determine the number of delegates to be so allocated to each candidate of each such party in accordance with the provisions of this section.

(b) Such determination shall be made separately for delegates to be selected at large and delegates to be selected from each district. Any percentage required to be determined, in accordance with the provisions of this section, shall be rounded off to the nearest one-tenth of one per cent. As used in this section, “minimum percentage” means the ratio, expressed as a percentage, that the number one bears to the total number of delegates to be selected, but in no event shall such percentage exceed twenty-five per cent.

(c) The secretary shall calculate the minimum percentage, as defined in subsection (b) of this section, using the number of delegates to be selected at large and, if applicable, the number of delegates to be selected from each district respectively. Except as provided in this subsection, a candidate's percentage of the total votes cast for all candidates in the state or in a district must equal or exceed such minimum percentage in order for such candidate to be allocated any at large delegates or any delegates from such district, as the case may be. The secretary shall determine each candidate's percentage of the total votes cast for all candidates in the state and in each district. In the event two or more candidates have received a percentage of such total votes cast equal to or greater than the minimum percentage, the secretary shall calculate an adjusted percentage, which shall be each such candidate's percentage of the total votes cast for all such candidates, excluding the votes cast for all other candidates. The secretary shall then calculate the product of each such candidate's adjusted percentage and the total number of delegates to be selected, rounding off such product to the nearest integer. Such product shall be the number of delegates allocated to each such candidate except as hereinafter provided. (1) If the rounding off of such products to the nearest integers causes the sum of all delegates so allocated to be greater than the total number of delegates to be selected at large or from the district, then one delegate shall be subtracted from the number allocated to the candidate who received the greatest mathematical gain from such rounding off, and if necessary one delegate shall also be subtracted from the number allocated to the candidate who received the next greatest gain, and so on until the sum of all delegates allocated to candidates equals the total number of delegates to be so selected. (2) If the rounding off of such products to the nearest integers causes the sum of all delegates so allocated to be fewer than the total number of delegates to be selected at large or from the district, then one delegate shall be added to the number allocated to the candidate who suffered the greatest mathematical loss from such rounding off, and if necessary one delegate shall also be added to the number allocated to the candidate who suffered the next greatest such loss, and so on until the sum of all delegates allocated to candidates equals the total number of delegates to be so selected.

(d) In the event one or no candidate has received a percentage of the total number of votes cast for all candidates equal to or greater than the minimum percentage, the secretary shall calculate an adjusted percentage for each of the candidates receiving the greatest and second greatest number of votes cast for all candidates. The adjusted percentage shall be such candidate's percentage of the total number of votes cast for both such candidates, excluding the total number of votes cast for all other candidates. The secretary shall determine the number of delegates allocated to each candidate by using the same procedure as prescribed in subsection (c) of this section.

(P.A. 79-481, S. 15; P.A. 83-475, S. 40, 43; P.A. 95-95, S. 3.)

History: P.A. 83-475 amended Subsec. (c) to establish new method for allocation of delegates among districts; P.A. 95-95 inserted Subdiv. indicators in Subsec. (a) and revised wording; (Revisor's note: In 1999 the words “did not certify (1)” were substituted for the words “did not (1) certify” in Subsec. (a) to conform text to P.A. 95-95).



Section 9-485 - Certification of delegates. Release of delegates.

(a) Forthwith upon completion of the procedures prescribed by section 9-483 or 9-484, as the case may be, the secretary shall certify to the chairman, each candidate and the national committee of the party, the number of such party's at large and district delegates allocated to each candidate in accordance with the provisions of said sections. Each party shall select a number of delegates, both at large and from each district, pursuant to its rules and in accordance with such certification, provided it shall select a number of delegates committed to support each candidate which is not less than the number so allocated to such candidate. If, prior to a party's selection of delegates, a candidate to whom one or more of such party's delegates are allocated files with the secretary a written statement, by him signed, to the effect that he has released all Connecticut delegates allocated to him, delegates committed to such candidate shall not be selected by such party. Forthwith upon the selection of delegates, the chairman shall certify to the secretary the name and address of each delegate, the district from which he was selected or that he was selected at large, and the name of the candidate to whom he is committed or that he is uncommitted, as the case may be. If, as a consequence of any such candidate's release of delegates, the number of delegates differs from the number so allocated in accordance with the secretary's certification, the chairman shall include in his certification a statement to such effect and an accounting of the differences.

(b) The secretary shall forward a copy of such certification to the national committee of the party and to each candidate to whom at least one delegate is committed. If such certification indicates that the party has not complied with the provisions of this section in its selection of delegates, the secretary shall so inform the chairman, each such candidate and the national committee of the party. If any such candidate files with the secretary a written objection to any delegate committed to him according to the chairman's certification, the secretary shall inform the chairman and the national committee of the party of such objection. Any dispute over the selection of delegates by a party shall be resolved in such manner as its rules may prescribe.

(c) If, subsequent to the primary, a candidate to whom one or more of such party's delegates are allocated either dies or files with the secretary a written statement, by him signed, to the effect that he has released all Connecticut delegates committed to him, the commitment of any such delegate to the candidate shall be deemed to have been released.

(P.A. 79-481, S. 16.)



Section 9-486 - Caucuses permitted.

Nothing in this chapter shall be construed to prohibit the holding of caucuses for the selection of delegates prior to the day of the primary.

(P.A. 79-481, S. 17; P.A. 83-475, S. 41, 43.)

History: P.A. 83-475 deleted former Subsec. requiring persons wishing to become delegates to file a statement to that effect with the secretary of the state.






Chapter 155 - Elections: Campaign Financing

Section 9-600 - (Formerly Sec. 9-333). Application of provisions.

This chapter applies to: (1) The election, and all primaries preliminary thereto, of all public officials, except presidential electors, United States senators and members in Congress, and (2) any referendum question. This chapter also applies, except for the provisions of sections 9-611 to 9-620, inclusive, to persons who are candidates in a primary for town committee members.

(1949 Rev., S. 1155; 1953, S. 810d; 1967, P.A. 592, S. 16; P.A. 75-571, S. 1, 34; P.A. 86-99, S. 1, 34; P.A. 87-264, S. 1; P.A. 91-351, S. 1, 28; P.A. 03-223, S. 6; 03-241, S. 9.)

History: 1967 act deleted “except as otherwise provided by law” and listed the exceptions as presidential electors, United States senator, members in Congress, governor, lieutenant governor, secretary of the state, treasurer, comptroller, attorney general, sheriff, judge of probate, members of the general assembly and to all caucuses and primaries preliminary to any such election and deleted specific listing of offices to which the chapter applies, effective January 1, 1968; P.A. 75-571 changed application of chapter to include all primaries preliminary to elections, deleted all previously listed exceptions following “members in Congress”, added as exceptions “nominees as delegates to conventions and candidates for members of town committees” and further expanded application to any constitutional amendment, referendum question and any question to be voted upon at any election; P.A. 86-99 made technical amendment restructuring section for clarity; P.A. 87-264 applied chapter, except for sections indicated, to candidates in convention delegate or town committee member primaries; P.A. 91-351 added Subdiv. indicators and Subdiv. (3) which applied chapter to persons who are candidates in primary for convention delegates; P.A. 03-223 added “including convention delegates to a United States senatorial or congressional district convention” in Subdiv. (3), effective July 1, 2003; P.A. 03-241 deleted Subdiv. (3) re application of chapter to convention delegate primary candidates, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Sec. 9-333 transferred to Sec. 9-600 in 2007.

Annotation to former section 9-333:

Cited. 6 CS 210.



Section 9-601 - (Formerly Sec. 9-333a). General definitions.

As used in this chapter and chapter 157:

(1) “Committee” means a party committee, political committee or a candidate committee organized, as the case may be, for a single primary, election or referendum, or for ongoing political activities, to aid or promote the success or defeat of any political party, any one or more candidates for public office or the position of town committee member or any referendum question.

(2) “Party committee” means a state central committee or a town committee. “Party committee” does not mean a party-affiliated or district, ward or borough committee which receives all of its funds from the state central committee of its party or from a single town committee with the same party affiliation. Any such committee so funded shall be construed to be a part of its state central or town committee for purposes of this chapter and chapter 157.

(3) “Political committee” means (A) a committee organized by a business entity or organization, (B) persons other than individuals, or two or more individuals organized or acting jointly conducting their activities in or outside the state, (C) an exploratory committee, (D) a committee established by or on behalf of a slate of candidates in a primary for the office of justice of the peace, but does not mean a candidate committee or a party committee, (E) a legislative caucus committee, or (F) a legislative leadership committee.

(4) “Candidate committee” means any committee designated by a single candidate, or established with the consent, authorization or cooperation of a candidate, for the purpose of a single primary or election and to aid or promote such candidate's candidacy alone for a particular public office or the position of town committee member, but does not mean a political committee or a party committee. For purposes of this chapter, “candidate committee” includes candidate committees for participating and nonparticipating candidates, unless the context of a provision clearly indicates otherwise.

(5) “Exploratory committee” means a committee established by a candidate for a single primary or election (A) to determine whether to seek nomination or election to (i) the General Assembly, (ii) a state office, as defined in subsection (e) of section 9-610, or (iii) any other public office, and (B) if applicable, to aid or promote such candidate's candidacy for nomination to the General Assembly or any such state office.

(6) “National committee” means the organization which according to the bylaws of a political party is responsible for the day-to-day operation of the party at the national level.

(7) “Organization” means all labor organizations, (A) as defined in the Labor-Management Reporting and Disclosure Act of 1959, as from time to time amended, or (B) as defined in subdivision (9) of section 31-101, employee organizations as defined in subsection (d) of section 5-270 and subdivision (6) of section 7-467, bargaining representative organizations for teachers, any local, state or national organization, to which a labor organization pays membership or per capita fees, based upon its affiliation or membership, and trade or professional associations which receive their funds exclusively from membership dues, whether organized in or outside of this state, but does not mean a candidate committee, party committee or a political committee.

(8) “Business entity” means the following, whether organized in or outside of this state: Stock corporations, banks, insurance companies, business associations, bankers associations, insurance associations, trade or professional associations which receive funds from membership dues and other sources, partnerships, joint ventures, private foundations, as defined in Section 509 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; trusts or estates; corporations organized under sections 38a-175 to 38a-192, inclusive, 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, and chapters 594 to 597, inclusive; cooperatives, and any other association, organization or entity which is engaged in the operation of a business or profit-making activity; but does not include professional service corporations organized under chapter 594a and owned by a single individual, nonstock corporations which are not engaged in business or profit-making activity, organizations, as defined in subdivision (7) of this section, candidate committees, party committees and political committees as defined in this section. For purposes of this chapter, corporations which are component members of a controlled group of corporations, as those terms are defined in Section 1563 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be deemed to be one corporation.

(9) “Individual” means a human being, a sole proprietorship, or a professional service corporation organized under chapter 594a and owned by a single human being.

(10) “Person” means an individual, committee, firm, partnership, organization, association, syndicate, company trust, corporation, limited liability company or any other legal entity of any kind but does not mean the state or any political or administrative subdivision of the state.

(11) “Candidate” means an individual who seeks nomination for election or election to public office whether or not such individual is elected, and for the purposes of this chapter and chapter 157, an individual shall be deemed to seek nomination for election or election if such individual has (A) been endorsed by a party or become eligible for a position on the ballot at an election or primary, or (B) solicited or received contributions, other than for a party committee, made expenditures or given such individual's consent to any other person, other than a party committee, to solicit or receive contributions or make expenditures with the intent to bring about such individual's nomination for election or election to any such office. “Candidate” also means a slate of candidates which is to appear on the ballot in a primary for the office of justice of the peace. For the purposes of sections 9-600 to 9-610, inclusive, and section 9-621, “candidate” also means an individual who is a candidate in a primary for town committee members.

(12) “Treasurer” means the individual appointed by a candidate or by the chairperson of a party committee or a political committee to receive and disburse funds on behalf of the candidate or committee.

(13) “Deputy treasurer” means the individual appointed by the candidate or by the chairperson of a committee to serve in the capacity of the treasurer if the treasurer is unable to perform the treasurer's duties.

(14) “Solicitor” means an individual appointed by a treasurer of a committee to receive, but not to disburse, funds on behalf of the committee.

(15) “Referendum question” means a question to be voted upon at any election or referendum, including a proposed constitutional amendment.

(16) “Lobbyist” means a lobbyist, as defined in section 1-91, and “communicator lobbyist” means a communicator lobbyist, as defined in section 1-91, and “client lobbyist” means a client lobbyist, as defined in section 1-91.

(17) “Business with which he is associated” means any business in which the contributor is a director, officer, owner, limited or general partner or holder of stock constituting five per cent or more of the total outstanding stock of any class. Officer refers only to the president, executive or senior vice-president or treasurer of such business.

(18) “Agent” means a person authorized to act for or in place of another.

(19) “Entity” means the following, whether organized in this or any other state: An organization, corporation, whether for-profit or not-for-profit, cooperative association, limited partnership, professional association, limited liability company and limited liability partnership. “Entity” includes any tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and any tax-exempt political organization organized under Section 527 of said code.

(20) “Federal account” means a depository account that is subject to the disclosure and contribution limits provided under the Federal Election Campaign Act of 1971, as amended from time to time.

(21) “Public funds” means funds belonging to, or under the control of, the state or a political subdivision of the state.

(22) “Legislative caucus committee” means a committee established under subdivision (2) of subsection (e) of section 9-605 by the majority of the members of a political party who are also state representatives or state senators.

(23) “Legislative leadership committee” means a committee established under subdivision (3) of subsection (e) of section 9-605 by a leader of the General Assembly.

(24) “Immediate family” means the spouse or a dependent child of an individual.

(25) “Organization expenditure” means an expenditure by a party committee, legislative caucus committee or legislative leadership committee for the benefit of a candidate or candidate committee for:

(A) The preparation, display or mailing or other distribution of a party candidate listing. As used in this subparagraph, “party candidate listing” means any communication that meets the following criteria: (i) The communication lists the name or names of candidates for election to public office, (ii) the communication is distributed through public advertising such as broadcast stations, cable television, newspapers or similar media, or through direct mail, telephone, electronic mail, publicly accessible sites on the Internet or personal delivery, and (iii) the communication is made to promote the success or defeat of any candidate or slate of candidates seeking the nomination for election, or election or for the purpose of aiding or promoting the success or defeat of any referendum question or the success or defeat of any political party, provided such communication is not a solicitation for or on behalf of a candidate committee;

(B) A document in printed or electronic form, including a party platform, an electronic page providing merchant account services to be used by a candidate for the collection of on-line contributions, a copy of an issue paper, information pertaining to the requirements of this title, a list of registered voters and voter identification information, which document is created or maintained by a party committee, legislative caucus committee or legislative leadership committee for the general purposes of party or caucus building and is provided (i) to a candidate who is a member of the party that has established such party committee, or (ii) to a candidate who is a member of the party of the caucus or leader who has established such legislative caucus committee or legislative leadership committee, whichever is applicable;

(C) A campaign event at which a candidate or candidates are present; or

(D) The retention of the services of an advisor to provide assistance relating to campaign organization, financing, accounting, strategy, law or media.

(26) “Solicit” means (A) requesting that a contribution be made, (B) participating in any fundraising activities for a candidate committee, exploratory committee, political committee or party committee, including, but not limited to, forwarding tickets to potential contributors, receiving contributions for transmission to any such committee, serving on the committee that is hosting a fundraising event, introducing the candidate or making other public remarks at a fundraising event, being honored or otherwise recognized at a fundraising event, or bundling contributions, (C) serving as chairperson, treasurer or deputy treasurer of any such committee, or (D) establishing a political committee for the sole purpose of soliciting or receiving contributions for any committee. “Solicit” does not include (i) making a contribution that is otherwise permitted under this chapter, (ii) informing any person of a position taken by a candidate for public office or a public official, (iii) notifying the person of any activities of, or contact information for, any candidate for public office, (iv) serving as a member in any party committee or as an officer of such committee that is not otherwise prohibited in this subdivision, or (v) mere attendance at a fundraiser.

(27) “Bundle” means the forwarding of five or more contributions to a single committee by a communicator lobbyist, an agent of such lobbyist, or a member of the immediate family of such lobbyist, or raising contributions for a committee at a fundraising affair held by, sponsored by, or hosted by a communicator lobbyist or an agent of such lobbyist, or a member of the immediate family of such lobbyist.

(28) “Slate committee” means a political committee formed by two or more candidates for nomination or election to any municipal office in the same town, city or borough, or in a primary for the office of justice of the peace or the position of town committee member, whenever such political committee will serve as the sole funding vehicle for the candidates' campaigns.

(29) (A) “Covered transfer” means any donation, transfer or payment of funds by a person to another person if the person receiving the donation, transfer or payment makes independent expenditures or transfers funds to another person who makes independent expenditures.

(B) The term “covered transfer” does not include:

(i) A donation, transfer or payment made by a person in the ordinary course of any trade or business;

(ii) A donation, transfer or payment made by a person, if the person making the donation, transfer or payment prohibited the use of such donation, transfer or payment for an independent expenditure or a covered transfer and the recipient of the donation, transfer or payment agreed to follow the prohibition and deposited the donation, transfer or payment in an account which is segregated from any account used to make independent expenditures or covered transfers;

(iii) Dues, fees or assessments that are transferred between affiliated entities and paid by individuals on a regular, periodic basis in accordance with a per-individual calculation that is made on a regular basis;

(iv) For purposes of this subdivision, “affiliated” means (I) the governing instrument of the entity requires it to be bound by decisions of the other entity; (II) the governing board of the entity includes persons who are specifically designated representatives of the other entity or who are members of the governing board, officers, or paid executive staff members of the other entity, or whose service on the governing board is contingent upon the approval of the other entity; or (III) the entity is chartered by the other entity. “Affiliated” includes entities that are an affiliate of the other entity or where both of the entities are an affiliate of the same entity.

(30) “Party building activity” includes, but is not limited to, any political meeting, conference, convention, and other event, attendance or involvement at which promotes or advances the interests of a party at a local, state or national level, and any associated expenses, including travel, lodging, and any admission fees or other costs, whether or not any such meeting, conference, convention, or other event is sponsored by the party.

(31) “Social media” means an electronic medium where users may create and view user-generated content, such as uploaded or downloaded videos or still photographs, blogs, video blogs, podcasts or instant messages.

(P.A. 86-99, S. 2, 34; P.A. 87-264, S. 2; 87-524, S. 1; 87-576, S. 1, 6; P.A. 89-211, S. 16; P.A. 91-351, S. 2, 28; P.A. 95-79, S. 18, 189; June 18 Sp. Sess. P.A. 97-5, S. 11, 19; P.A. 98-7, S. 1, 4; P.A. 99-12, S. 1, 3; P.A. 03-241, S. 10; Oct. 25 Sp. Sess. P.A. 05-5, S. 18; P.A. 07-1, S. 4; P.A. 10-187, S. 1; July Sp. Sess. P.A. 10-1, S. 7, 8; P.A. 11-48, S. 298; P.A. 13-180, S. 1.)

History: P.A. 87-264 amended Subdiv. (10) to include in definition of “candidate”, in sections indicated, candidates in convention delegate or town committee member primaries; P.A. 87-524 added Subdivs. (15) and (16), defining “lobbyist” and “business with which he is associated”; P.A. 87-576 amended Subdiv. (7) to exclude professional service corporations from definition of “business entity” and amended Subdiv. (8) to include a professional service corporation in definition of “individual”; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-351 amended Subdiv. (1) to include a committee to aid or promote success or defeat of candidate for position of convention delegate or town committee member in definition of “committee”, added Subpara. (D) to Subdiv. (3) to include committee established by or on behalf of slate of candidates in primary for position of convention delegate to definition of “political committee”, amended Subdiv. (4) to include committee to aid or promote candidacy for position of town committee member to definition of “candidate committee” and amended Subdiv. (10) to include slate of candidates to appear on ballot in primary for position of convention delegate in definition of “candidate” for entire chapter; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 18 Sp. Sess. P.A. 97-5 added Subdiv. (17) defining “independent expenditure”, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 98-7 added Subdiv. (18) defining “federal account”, effective January 1, 1999, and applicable to elections and primaries held on or after that date; P.A. 99-12 added Subdiv. (19) defining “public funds”, effective January 1, 2000; P.A. 03-241 amended Subdiv. (1) by deleting candidates for position of convention delegate from definition of “committee”, amended Subdivs. (3) and (10) by substituting “office of justice of the peace” for “position of convention delegate” and making technical changes in definitions of “political committee” and “candidate”, and amended Subdiv. (17) by making a technical change in definition of “independent expenditure”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 applied section to Secs. 9-700 to 9-716, inclusive, redefined “political committee” in Subdiv. (3) by substituting “exploratory committee” for former provision in Subpara. (C) and adding Subparas. (E) and (F) re legislative caucus committee and legislative leadership committee, redesignated existing Subdivs. (5) to (17) as Subdivs. (6) to (18) and existing Subdivs. (18) and (19) as Subdivs. (20) and (21), defined “exploratory committee” in new Subdiv. (5), added definition of “communicator lobbyist” in redesignated Subdiv. (16), redefined “independent expenditure” in redesignated Subdiv. (18) by excluding coordinated expenditure and deleting provision specifying expenditures excluded from “independent expenditure”, added new Subdiv. (19) defining “coordinated expenditure” and new Subdivs. (22) to (27) defining “legislative caucus committee”, “legislative leadership committee”, “immediate family”, “organization expenditure”, “solicit” and “agent”, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date (Revisor's note: In Subdiv. (19)(C) the words “expenditure by made” were changed editorially by the Revisors to “expenditure be made”); Sec. 9-333a transferred to Sec. 9-601 in 2007; P.A. 07-1 amended Subdiv. (26) to make technical changes in Subpara. (C) and add clause (iv) re serving as member or officer of party committee not otherwise prohibited, effective February 8, 2007; P.A. 10-187 deleted former Subdivs. (18) and (19) defining “independent expenditure” and “coordinated expenditure”, deleted former Subdiv. (27) defining “agent”, redefined “agent” in new Subdiv. (18), added new Subdiv. (19) defining “entity” and made technical changes, effective June 8, 2010; July Sp. Sess. P.A. 10-1 amended Subdiv. (16) to define “client lobbyist” and added new Subdivs. (27) and (28) defining “bundle” and “slate committee”, effective August 13, 2010; P.A. 11-48 amended Subdiv. (4) by redefining “candidate committee” to include committees for participating and nonparticipating candidates, effective January 1, 2012, and applicable to primaries and elections held on and after that date; P.A. 13-180 amended Subdiv. (11)(B) by redefining “candidate” to provide an exclusion for a party committee, amended Subdiv. (12) by changing “campaign treasurer” to “treasurer”, amended Subdiv. (13) by changing “deputy campaign treasurer” to “deputy treasurer”, amended Subdiv. (14) by making a conforming change, amended Subdiv. (19) by redefining “entity” to specify that corporations include for-profit or not-for-profit corporations and to include any tax-exempt organization under Section 501(c) of the Internal Revenue Code or any tax-exempt political organization under Section 527 of said code, amended Subdiv. (25) by redefining “organization expenditure” to replace, in Subpara. (A)(iii), provision re treatment of all candidates substantially similar with provision re promotion of the success or defeat of a candidate, to add provision re an electronic page in Subpara. (B) and to delete former Subpara. (E) re use of offices and equipment, amended Subdiv. (26) by redefining “solicit” to include serving on committee that hosts a fundraising event, making public remarks at such an event or being honored or recognized at such an event, and to add Subpara. (B)(v) re mere attendance at a fundraiser, and added Subdivs. (29), (30) and (31) defining “covered transfer”, “party building activity” and “social media”, effective June 18, 2013.



Section 9-601a - (Formerly Sec. 9-333b). “Contribution” defined.

(a) As used in this chapter and chapter 157, “contribution” means:

(1) Any gift, subscription, loan, advance, payment or deposit of money or anything of value, made to promote the success or defeat of any candidate seeking the nomination for election, or election or for the purpose of aiding or promoting the success or defeat of any referendum question or the success or defeat of any political party;

(2) A written contract, promise or agreement to make a contribution for any such purpose;

(3) The payment by any person, other than a candidate or treasurer, of compensation for the personal services of any other person which are rendered without charge to a committee or candidate for any such purpose;

(4) An expenditure that is not an independent expenditure; or

(5) Funds received by a committee which are transferred from another committee or other source for any such purpose.

(b) As used in this chapter and chapter 157, “contribution” does not mean:

(1) A loan of money made in the ordinary course of business by a national or state bank;

(2) Any communication made by a corporation, organization or association solely to its members, owners, stockholders, executive or administrative personnel, or their families;

(3) Nonpartisan voter registration and get-out-the-vote campaigns by any corporation, organization or association aimed at its members, owners, stockholders, executive or administrative personnel, or their families;

(4) Uncompensated services provided by individuals volunteering their time on behalf of a party committee, political committee, slate committee or candidate committee, including any services provided for the benefit of nonparticipating and participating candidates under the Citizens' Election Program and any unreimbursed travel expenses made by an individual who volunteers the individual's personal services to any such committee. For purposes of this subdivision, an individual is a volunteer if such individual is not receiving compensation for such services regardless of whether such individual received compensation in the past or may receive compensation for similar services that may be performed in the future;

(5) The use of real or personal property, a portion or all of the cost of invitations and the cost of food or beverages, voluntarily provided by an individual to a candidate, including a nonparticipating or participating candidate under the Citizens' Election Program, or to a party, political or slate committee, in rendering voluntary personal services at the individual's residential premises or a community room in the individual's residence facility, to the extent that the cumulative value of the invitations, food or beverages provided by an individual on behalf of any candidate or committee does not exceed four hundred dollars with respect to any single event or does not exceed eight hundred dollars for any such event hosted by two or more individuals, provided at least one such individual owns or resides at the residential premises, and further provided the cumulative value of the invitations, food or beverages provided by an individual on behalf of any such candidate or committee does not exceed eight hundred dollars with respect to a calendar year or single election, as the case may be;

(6) The sale of food or beverage for use by a party, political, slate or candidate committee, including those for a participating or nonparticipating candidate, at a discount, if the charge is not less than the cost to the vendor, to the extent that the cumulative value of the discount given to or on behalf of any single candidate committee does not exceed four hundred dollars with respect to any single primary or election, or to or on behalf of any party, political or slate committee, does not exceed six hundred dollars in a calendar year;

(7) The display of a lawn sign by a human being or on real property;

(8) The payment, by a party committee or slate committee of the costs of preparation, display, mailing or other distribution incurred by the committee or individual with respect to any printed slate card, sample ballot or other printed list containing the names of three or more candidates;

(9) The donation of any item of personal property by an individual to a committee for a fund-raising affair, including a tag sale or auction, or the purchase by an individual of any such item at such an affair, to the extent that the cumulative value donated or purchased does not exceed one hundred dollars;

(10) (A) The purchase of advertising space which clearly identifies the purchaser, in a program for a fund-raising affair sponsored by the candidate committee of a candidate for an office of a municipality, provided the cumulative purchase of such space does not exceed two hundred fifty dollars from any single such candidate or the candidate's committee with respect to any single election campaign if the purchaser is a business entity or fifty dollars for purchases by any other person;

(B) The purchase of advertising space which clearly identifies the purchaser, in a program for a fund-raising affair or on signs at a fund-raising affair sponsored by a party committee or a political committee, other than an exploratory committee, provided the cumulative purchase of such space does not exceed two hundred fifty dollars from any single party committee or a political committee, other than an exploratory committee, in any calendar year if the purchaser is a business entity or fifty dollars for purchases by any other person. Notwithstanding the provisions of this subparagraph, the following may not purchase advertising space in a program for a fund-raising affair or on signs at a fund-raising affair sponsored by a party committee or a political committee, other than an exploratory committee: (i) A communicator lobbyist, (ii) a member of the immediate family of a communicator lobbyist, (iii) a state contractor, (iv) a prospective state contractor, or (v) a principal of a state contractor or prospective state contractor. As used in this subparagraph, “state contractor”, “prospective state contractor” and “principal of a state contractor or prospective state contractor” have the same meanings as provided in subsection (f) of section 9-612;

(11) The payment of money by a candidate to the candidate's candidate committee, provided the committee is for a nonparticipating candidate;

(12) The donation of goods or services by a business entity to a committee for a fund-raising affair, including a tag sale or auction, to the extent that the cumulative value donated does not exceed two hundred dollars;

(13) The advance of a security deposit by an individual to a telephone company, as defined in section 16-1, for telecommunications service for a committee or to another utility company, such as an electric distribution company, provided the security deposit is refunded to the individual;

(14) The provision of facilities, equipment, technical and managerial support, and broadcast time by a community antenna television company, as defined in section 16-1, for community access programming pursuant to section 16-331a, unless (A) the major purpose of providing such facilities, equipment, support and time is to influence the nomination or election of a candidate, or (B) such facilities, equipment, support and time are provided on behalf of a political party;

(15) The sale of food or beverage by a town committee to an individual at a town fair, county fair, local festival or similar mass gathering held within the state, to the extent that the cumulative payment made by any one individual for such items does not exceed fifty dollars;

(16) An organization expenditure by a party committee, legislative caucus committee or legislative leadership committee;

(17) The donation of food or beverage by an individual for consumption at a slate, candidate, political committee or party committee meeting, event or activity that is not a fund-raising affair to the extent that the cumulative value of the food or beverages donated by an individual for a single meeting or event does not exceed fifty dollars;

(18) The value associated with the de minimis activity on behalf of a party committee, political committee, slate committee or candidate committee, including for activities including, but not limited to, (A) the creation of electronic or written communications or digital photos or video as part of an electronic file created on a voluntary basis without compensation, including, but not limited to, the creation and ongoing content development and delivery of social media on the Internet or telephone, including, but not limited to, the sending or receiving of electronic mail or messages, (B) the posting or display of a candidate's name or group of candidates' names at a town fair, county fair, local festival or similar mass gathering by a party committee, (C) the use of personal property or a service that is customarily attendant to the occupancy of a residential dwelling, or the donation of an item or items of personal property that are customarily used for campaign purposes, by an individual, to a candidate committee, provided the cumulative fair market value of such use of personal property or service or items of personal property does not exceed one hundred dollars in the aggregate for any single election or calendar year, as the case may be;

(19) The use of offices, telephones, computers and similar equipment provided by a party committee, legislative caucus committee or legislative leadership committee that serve as headquarters for or are used by such party committee, legislative caucus committee or legislative leadership committee;

(20) A communication, as described in subdivision (7) of subsection (b) of section 9-601b;

(21) An independent expenditure, as defined in section 9-601c;

(22) A communication containing an endorsement on behalf of a candidate for nomination or election to the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, from a candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, provided the candidate (A) making the endorsement is unopposed at the time of the communication, and (B) being endorsed paid for such communication;

(23) A communication that is sent by mail to addresses in the district for which a candidate being endorsed by another candidate pursuant to this subdivision is seeking nomination or election to the office of state senator or state representative, containing an endorsement on behalf of such candidate for such nomination or election from a candidate for the office of state senator or state representative, provided the candidate (A) making the endorsement is not seeking election to the office of state senator or state representative for a district that contains any geographical area shared by the district for the office to which the endorsed candidate is seeking nomination or election, and (B) being endorsed paid for such communication; or

(24) Campaign training events provided to multiple individuals by a legislative caucus committee and any associated materials, provided the cumulative value of such events and materials does not exceed six thousand dollars in the aggregate for a calendar year.

(c) The provisions of subdivision (5) of subsection (b) of this section concerning the cost of invitations shall not be construed as preventing the candidate or the party, political or slate committee from paying all or any portion of such costs, in which case such amount paid by such candidate or committee shall not count toward the calculation of the cumulative value of the invitations, food or beverages provided pursuant to said subdivision (5).

(P.A. 86-99, S. 3, 34; P.A. 87-576, S. 2, 6; P.A. 91-407, S. 35, 42; P.A. 92-246, S. 2, 5; P.A. 95-144, S. 5, 11; June 18 Sp. Sess. P.A. 97-5, S. 9, 19; P.A. 99-264; P.A. 02-130, S. 4; Oct. 25 Sp. Sess. P.A. 05-5, S. 19; P.A. 10-187, S. 3; July Sp. Sess. P.A. 10-1, S. 13; P.A. 11-48, S. 286; 11-61, S. 101; 11-139, S. 3; P.A. 13-180, S. 2; P.A. 14-134, S. 45.)

History: P.A. 87-576, in Subsec. (b)(9), changed $30 to $50 and, in Subsec. (b)(10), changed from purchase of single ticket to fund-raising affair to extent purchase price of ticket does not exceed $15 to purchase of “tickets” to any “single” fund-raising affair to extent “aggregate” purchase price of “all” such “tickets” does not exceed $30; P.A. 91-407 added Subsec. (b)(14) excluding advance of security deposit to telephone company from definition of “contribution”; P.A. 92-246 amended Subsec. (b)(11) to revise the exception from “contribution” for purchase of advertising space in a fund-raising affair program; P.A. 95-144 made technical changes; June 18 Sp. Sess. P.A. 97-5 repealed Subsec. (b)(10) re purchase of tickets to single fund-raising affair when aggregate price does not exceed $30, and renumbered remaining Subdivs., effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 99-264 added Subsec. (b)(14) re the provision of facilities, equipment, support and broadcast time by a community antenna television company for community access programming unless the purpose is to influence the nomination or election of a candidate or the facilities, equipment, support and time are provided on behalf of a political party; P.A. 02-130 amended Subsec. (b) by making technical changes in Subdivs. (7), (10), (11) and (14) and by adding Subdiv. (15) re sale of food or beverage by town committee at a fair or similar mass gathering, effective January 1, 2003, and applicable to primaries and elections held on or after said date; Oct. 25 Sp. Sess. P.A. 05-5 applied provisions to Secs. 9-700 to 9-716, inclusive, amended Subsec. (a)(4) by adding “including a coordinated expenditure”, amended Subsec. (b)(10) by designating existing provisions as Subpara. (A), limiting same to program for fund-raising affair sponsored by candidate committee of candidate for office of a municipality and adding Subpara. (B) re purchase of advertising space in program for fund-raising affair sponsored by town committee, and added Subsec. (b)(16) re organization expenditure by party committee, legislative caucus committee or legislative leadership committee, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333b transferred to Sec. 9-601a in 2007; P.A. 10-187 amended Subsec. (a) by replacing language re coordinated expenditure with exception for independent expenditure in Subdiv. (4) and by making a technical change, effective June 8, 2010; July Sp. Sess. P.A. 10-1 amended Subsec. (b) by adding Subdiv. (17) re donation of food or beverage by an individual, Subdiv. (18) re value associated with de minimis campaign activity and Subdiv. (19) re display of a lawn sign, effective August 13, 2010, and applicable to primaries and elections held on and after that date; P.A. 11-48 amended Subsec. (b)(4) by adding provisions stating on behalf of whom the services are provided and describing an individual, amended Subsec. (b)(5) by replacing “or on behalf of a state central or town committee” with language re nonparticipating or participating candidate, party, political or slate committee, including community room, and limiting restriction to single event not to exceed $400 in the case of an individual hosting, or in the case of two or more individuals hosting, $800, amended Subsec. (b)(6) by replacing language re use in a candidate's campaign or by state central or town committee with language re party, political, slate or candidate committee, and by changing $200 limitation to $400 and $400 limitation to $600, amended Subsec. (b)(7) by replacing language re unreimbursed payment for travel with language re lawn sign, amended Subsec. (b)(8) by replacing “political committee or an individual” with “or slate committee”, amended Subsec. (b)(9) by replacing “fifty dollars” with “one hundred dollars”, amended Subsec. (b)(10) by adding language re signs at a fund-raising affair, amended Subsec. (b)(11) by adding proviso re committee for nonparticipating candidate, amended Subsec. (b)(12) by replacing “one hundred dollars” with “two hundred dollars”, amended Subsec. (b)(13) by adding language re another utility company, amended Subsec. (b)(15) by adding “local festival”, amended Subsec. (b)(17) by replacing “legislative caucus, legislative leadership” with “political committee”, amended Subsec. (b)(18) by replacing “de minimis campaign activity” with “de minimis activity”, by deleting language re legislative caucus and legislative leadership committees and language re activity undertaken for the benefit of a participating or nonparticipating candidate, by replacing language re sending of messages from an individual's computer or cellular phone with Subparas. (A), (B) and (C) re electronic or written communications, posting or display of names and use of personal property or service, and by defining “social media”, deleted former Subsec. (b)(19) re lawn sign and made technical changes, effective January 1, 2012, and applicable to primaries and elections held on and after that date; P.A. 11-61 amended Subsec. (b)(7) by adding “on” re real property, effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 11-139 made a technical change in Subsec. (b), effective July 8, 2011; P.A. 13-180 amended Subsec. (a) by replacing language re purpose of influencing with language re promotion of the success or defeat of a candidate or party in Subdiv. (1) and by replacing “campaign treasurer” with “treasurer” in Subdiv. (3), amended Subsec. (b) by adding “solely” in Subdiv. (2), by replacing language re such services in the future with language re similar services that may be performed in the future in Subdiv. (4), by adding language specifying that the costs associated with invitations may be portioned, replacing restriction re calendar year or primary or general election with respect to the cumulative value provided to a single candidate or committee with restriction re single event and making technical changes in Subdiv. (5), by replacing “town committee” with “party committee or a political committee, other than an exploratory committee” and making technical changes in Subdiv. (10)(B), by adding language re digital photos or video and deleting definition of “social media” in Subdiv. (18) and by adding Subdivs. (19) to (24) re use of offices and equipment, a communication described in Sec. 9-601b, an independent expenditure, a communication endorsing another candidate and campaign training events, and added Subsec. (c) re prohibition against construing language to prevent candidate or committee from paying all or portion of cost of invitations, effective June 18, 2013; P.A. 14-134 amended Subsec. (b)(13) by changing “electric company” to “electric distribution company”, effective June 6, 2014.



Section 9-601b - (Formerly Sec. 9-333c). “Expenditure” defined.

(a) As used in this chapter and chapter 157, the term “expenditure” means:

(1) Any purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value, when made to promote the success or defeat of any candidate seeking the nomination for election, or election, of any person or for the purpose of aiding or promoting the success or defeat of any referendum question or the success or defeat of any political party;

(2) Any communication that (A) refers to one or more clearly identified candidates, and (B) is broadcast by radio, television, other than on a public access channel, or by satellite communication or via the Internet, or as a paid-for telephone communication, or appears in a newspaper, magazine or on a billboard, or is sent by mail; or

(3) The transfer of funds by a committee to another committee.

(b) The term “expenditure” does not mean:

(1) A loan of money, made in the ordinary course of business, by a state or national bank;

(2) A communication made by any corporation, organization or association solely to its members, owners, stockholders, executive or administrative personnel, or their families;

(3) Nonpartisan voter registration and get-out-the-vote campaigns by any corporation, organization or association aimed at its members, owners, stockholders, executive or administrative personnel, or their families;

(4) Uncompensated services provided by individuals volunteering their time on behalf of a party committee, political committee, slate committee or candidate committee, including any services provided for the benefit of nonparticipating and participating candidates under the Citizens' Election Program and any unreimbursed travel expenses made by an individual who volunteers the individual's personal services to any such committee. For purposes of this subdivision, an individual is a volunteer if such individual is not receiving compensation for such services regardless of whether such individual received compensation in the past or may receive compensation for similar services that may be performed in the future;

(5) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other periodical, unless such facilities are owned or controlled by any political party, committee or candidate;

(6) The use of real or personal property, a portion or all of the cost of invitations and the cost of food or beverages, voluntarily provided by an individual to a candidate, including a nonparticipating or participating candidate under the Citizens' Election Program, or to a party, political or slate committee, in rendering voluntary personal services at the individual's residential premises or a community room in the individual's residence facility, to the extent that the cumulative value of the invitations, food or beverages provided by an individual on behalf of any candidate or committee does not exceed four hundred dollars with respect to any single event or does not exceed eight hundred dollars for any such event hosted by two or more individuals, provided at least one such individual owns or resides at the residential premises, and further provided the cumulative value of the invitations, food or beverages provided by an individual on behalf of any such candidate or committee does not exceed eight hundred dollars with respect to a calendar year or single election, as the case may be;

(7) A communication described in subdivision (2) of subsection (a) of this section that includes speech or expression made (A) prior to the ninety-day period preceding the date of a primary or an election at which the clearly identified candidate or candidates are seeking nomination to public office or position, that is made for the purpose of influencing any legislative or administrative action, as defined in section 1-91, or executive action, or (B) during a legislative session for the purpose of influencing legislative action;

(8) An organization expenditure by a party committee, legislative caucus committee or legislative leadership committee;

(9) A commercial advertisement that refers to an owner, director or officer of a business entity who is also a candidate and that had previously been broadcast or appeared when the owner, director or officer was not a candidate;

(10) A communication containing an endorsement on behalf of a candidate for nomination or election to the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, from a candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, shall not be an expenditure attributable to the endorsing candidate, if the candidate making the endorsement is unopposed at the time of the communication;

(11) A communication that is sent by mail to addresses in the district for which a candidate being endorsed by another candidate pursuant to the provisions of this subdivision is seeking nomination or election to the office of state senator or state representative, containing an endorsement on behalf of such candidate for such nomination or election, from a candidate for the office of state senator or state representative, shall not be an expenditure attributable to the endorsing candidate, if the candidate making the endorsement is not seeking election to the office of state senator or state representative for a district that contains any geographical area shared by the district for the office to which the endorsed candidate is seeking nomination or election;

(12) Campaign training events provided to multiple individuals by a legislative caucus committee and any associated materials, provided the cumulative value of such events and materials does not exceed six thousand dollars in the aggregate for a calendar year;

(13) A lawful communication by any charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(14) The use of offices, telephones, computers and similar equipment provided by a party committee, legislative caucus committee or legislative leadership committee that serve as headquarters for or are used by such party committee, legislative caucus committee or legislative leadership committee; or

(15) An expense or expenses incurred by a human being acting alone in an amount that is two hundred dollars or less, in the aggregate, that benefits a candidate for a single election.

(c) “Expense incurred but not paid” means any receipt of goods or services for which payment is required but not made or a written contract, promise or agreement to make an expenditure.

(d) The provisions of subdivision (6) of subsection (b) of this section concerning the cost of invitations shall not be construed as preventing the candidate or the party, political or slate committee from paying all or any portion of such costs, in which case such amount paid by such candidate or committee shall not count toward the calculation of the cumulative value of the invitations, food or beverages provided pursuant to said subdivision (6).

(P.A. 86-99, S. 4, 34; P.A. 99-275, S. 1, 2; Oct. 25 Sp. Sess. P.A. 05-5, S. 20; P.A. 10-187, S. 13; P.A. 13-180, S. 3.)

History: P.A. 99-275 amended Subsec. (a) by inserting new Subdiv. (2) including certain advertisements in the term “expenditure”, and by renumbering former Subdiv. (2) as (3), effective July 1, 1999; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) to apply definition of “expenditure” to Secs. 9-700 to 9-716, inclusive, and amended Subsec. (b) by adding Subdiv. (8) re organization expenditure by party committee, legislative caucus committee or legislative leadership committee, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333c transferred to Sec. 9-601b in 2007; P.A. 10-187 amended Subsec. (a) by adding reference to primary in Subdiv. (2)(C) and by making a technical change, effective June 8, 2010; P.A. 13-180 amended Subsec. (a) by replacing language re purpose of influencing with language re promotion of the success or defeat of a candidate or party in Subdiv. (1) and by replacing “advertisement” with “communication”, adding language re communications by satellite or via the Internet and paid-for telephone communication and those sent by mail and deleting former Subpara. (C) re 90-day period prior to primary or election in Subdiv. (2), amended Subsec. (b) by adding “solely” in Subdiv. (2), by adding language describing uncompensated services in Subdiv. (4), by adding language specifying costs associated with invitations may be portioned, replacing “or on behalf of a state central or town” with language re nonparticipating or participating candidate, party, political or slate committee, including community room, and limiting restriction to single event not to exceed $400 in the case of an individual hosting, or in the case of two or more individuals hosting, $800 in Subdiv. (6), by replacing existing language re unreimbursed payment for travel expenses with language re speech or expression made during certain time periods and adding Subdiv. (9) re commercial advertisements, Subdivs. (10) and (11) re communication endorsing another candidate, Subdiv. (12) re campaign training events, Subdiv. (13) re lawful communication by a charitable organization, Subdiv. (14) re use of offices and equipment and Subdiv. (15) re expenses less than $200 incurred by human acting alone, and added Subsec. (d) re prohibition against construing language to prevent candidate or committee from paying all or portion of cost of invitations, effective June 18, 2013.



Section 9-601c - “Independent expenditure” defined.

(a) As used in this chapter and chapter 157, the term “independent expenditure” means an expenditure, as defined in section 9-601b, that is made without the consent, coordination, or consultation of, a candidate or agent of the candidate, candidate committee, political committee or party committee.

(b) When the State Elections Enforcement Commission evaluates an expenditure to determine whether such expenditure is an independent expenditure, there shall be a rebuttable presumption that the following expenditures are not independent expenditures:

(1) An expenditure made by a person in cooperation, consultation or in concert with, at the request, suggestion or direction of, or pursuant to a general or particular understanding with (A) a candidate, candidate committee, political committee or party committee, or (B) a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee;

(2) An expenditure made by a person for the production, dissemination, distribution or publication, in whole or in substantial part, of any broadcast or any written, graphic or other form of political advertising or campaign communication prepared by (A) a candidate, candidate committee, political committee or party committee, or (B) a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee;

(3) An expenditure made by a person based on information about a candidate's, political committee's, or party committee's plans, projects or needs, provided by (A) a candidate, candidate committee, political committee or party committee, or (B) a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee, with the intent that such expenditure be made;

(4) An expenditure made by an individual who, in the same election cycle, is serving or has served as the campaign chairperson, treasurer or deputy treasurer of a candidate committee, political committee or party committee benefiting from such expenditure, or in any other executive or policymaking position, including as a member, employee, fundraiser, consultant or other agent, of a candidate committee, political committee or party committee;

(5) An expenditure made by a person or an entity on or after January first in the year of an election in which a candidate is seeking public office that benefits such candidate when such person or entity has hired an individual as an employee or consultant and such individual was an employee of or consultant to such candidate's candidate committee or such candidate's opponent's candidate committee during any part of the eighteen-month period preceding such expenditure;

(6) An expenditure made by a person for fundraising activities (A) for a candidate, candidate committee, political committee or party committee, or a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee, or (B) for the solicitation or receipt of contributions on behalf of a candidate, candidate committee, political committee or party committee, or a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee;

(7) An expenditure made by a person based on information about a candidate's campaign plans, projects or needs, that is directly or indirectly provided by a candidate, the candidate's candidate committee, a political committee or a party committee, or a consultant or other agent acting on behalf of such candidate, candidate committee, political committee or party committee, to the person making the expenditure or such person's agent, with an express or tacit understanding that such person is considering making the expenditure;

(8) An expenditure made by a person for a communication that clearly identifies a candidate during an election campaign, if the person making the expenditure, or such person's agent, has informed the candidate who benefits from the expenditure, that candidate's candidate committee, a political committee or a party committee, or a consultant or other agent acting on behalf of the benefiting candidate or candidate committee, political committee, or party committee, concerning the communication's contents, or of the intended audience, timing, location or mode or frequency of dissemination. As used in this subdivision, a communication clearly identifies a candidate when that communication contains the name, nickname, initials, photograph or drawing of the candidate or an unambiguous reference to that candidate, which includes, but is not limited to, a reference that can only mean that candidate; and

(9) An expenditure made by a person or an entity for consultant or creative services, including, but not limited to, services related to communications strategy or design or campaign strategy or to engage a campaign-related vendor, to be used to promote or oppose a candidate's election to office if the provider of such services is or has provided consultant or creative services to such candidate, such candidate's candidate committee or an agent of such candidate committee, or to any opposing candidate's candidate committee or an agent of such candidate committee after January first of the year in which the expenditure occurs. For purposes of this subdivision, communications strategy or design does not include the costs of printing or costs for the use of a medium for the purpose of communications. For purposes of this subdivision, campaign-related vendor includes, but is not limited to, a vendor that provides the following services: Polling, mail design, mail strategy, political strategy, general campaign advice or telephone banking.

(c) When the State Elections Enforcement Commission evaluates an expenditure to determine whether an expenditure by entity is an independent expenditure, the following shall not be presumed to constitute evidence of consent, coordination or consultation within the meaning of subsection (a) of this section: (1) Participation by a candidate or an agent of the candidate in an event sponsored by the entity, unless such event promotes the success of the candidate's candidacy or the defeat of the candidate's opponent, or unless the event is during the period that is forty-five days prior to the primary for which the candidate is seeking nomination for election or election to office; (2) membership of the candidate or agent of the candidate in the entity, unless the candidate or agent of the candidate holds an executive or policymaking position within the entity after the candidate becomes a candidate; or (3) financial support for, or solicitation or fundraising on behalf of the entity by a candidate or an agent of the candidate, unless the entity has made or obligated to make independent expenditures in support of such candidate in the election or primary for which the candidate is a candidate.

(d) When the State Elections Enforcement Commission evaluates an expenditure to determine whether such expenditure is an independent expenditure, the commission shall consider, as an effective rebuttal to the presumptions provided in subsection (b) of this section, the establishment by the person making the expenditure of a firewall policy designed and implemented to prohibit the flow of information between (1) employees, consultants or other individuals providing services to the person paying for the expenditure, and (2) the candidate or agents of the candidate.

(P.A. 10-187, S. 2; P.A. 11-139, S. 4; P.A. 13-180, S. 4.)

History: P.A. 10-187 effective June 8, 2010; P.A. 11-139 made a technical change in Subsec. (b)(8), effective July 8, 2011; P.A. 13-180 amended Subsec. (b) by replacing “campaign treasurer” with “treasurer” in Subdiv. (4), by replacing existing language re an expenditure by a person whose agent serves the person and also serves or served a person or party benefiting from expenditure with language re an expenditure that benefits a candidate made on or after January first in Subdiv. (5) and by adding language re campaign-related vendor and agent of the candidate committee, a limitation re expenditures after January first and language re what is included as a “campaign-related vendor” in Subdiv. (9), added Subsecs. (c) and (d) re the evaluation of an expenditure and made technical changes, effective June 18, 2013.



Section 9-601d - Making of independent expenditures. Filing of reports. Exceptions.

(a) Any person, as defined in section 9-601, may, unless otherwise restricted or prohibited by law, including, but not limited to, any provision of this chapter or chapter 157, make unlimited independent expenditures, as defined in section 9-601c, and accept unlimited covered transfers, as defined in said section 9-601. Except as provided pursuant to this section, any such person who makes or obligates to make an independent expenditure or expenditures in excess of one thousand dollars, in the aggregate, shall file statements according to the same schedule and in the same manner as is required of a treasurer of a candidate committee pursuant to section 9-608.

(b) Any person who makes or obligates to make an independent expenditure or expenditures in an election or primary for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, which exceed one thousand dollars, in the aggregate, during a primary campaign or a general election campaign, as defined in section 9-700, shall file, electronically, a long-form and a short-form report of such independent expenditure or expenditures with the State Elections Enforcement Commission pursuant to subsections (c) and (d) of this section. The person that makes or obligates to make such independent expenditure or expenditures shall file such reports not later than twenty-four hours after (1) making any such payment, or (2) obligating to make any such payment, with respect to the primary or election. If any such person makes or incurs a subsequent independent expenditure, such person shall report such expenditure pursuant to subsection (d) of this section. Such reports shall be filed under penalty of false statement.

(c) The independent expenditure long-form report shall identify: (1) The name of the person making or obligating to make such expenditure or expenditures; (2) the tax exempt status of such person, if applicable; (3) the mailing address of such person; (4) the principal business address of the person, if different from the mailing address; (5) the address, telephone number and electronic mail address of the agent for service of process in this state of such person; (6) the date of the primary or election for which the independent expenditure or expenditures were made or obligated to be made; (7) the name of any candidate who was the subject of any independent expenditure or expenditures and whether the independent expenditure or expenditures were in support of or in opposition to such candidate; and (8) the name, telephone number and electronic mail address for the individual filing such report. Such individual filing such report shall affirm that the expenditure reported is an independent expenditure under penalty of false statement.

(d) As part of any filing made pursuant to subsection (c) of this section and for each subsequent independent expenditure made or obligated to be made by a person with respect to the primary or election for which a long-form report pursuant to subsection (c) of this section has been filed on behalf of such person, an individual shall file, electronically, a short-form report for each such independent expenditure, not later than twenty-four hours after such person makes a payment for an independent expenditure or obligates to make such an independent expenditure. Such short-form report shall identify: (1) The name of the person making or obligating to make such independent expenditure; (2) the amount of the independent expenditure; (3) whether the independent expenditure was in support of or in opposition to a candidate and the name of such candidate; (4) a brief description of the expenditure made, including the type of communication, based on categories determined by the State Elections Enforcement Commission, and the allocation of such expenditure in support of or in opposition to each candidate, if such expenditure was made in support of or in opposition to more than one candidate; and (5) the name, telephone number and electronic mail address for the individual filing such report. Such individual filing such report shall affirm that the expenditure reported is an independent expenditure under penalty of false statement.

(e) No person reporting an independent expenditure pursuant to the provisions of subsection (c) or (d) of this section shall be required to file a statement pursuant to section 9-608 for such independent expenditure.

(f) (1) Except as provided in subdivision (2) of this subsection, as part of any statement filed pursuant to this section, if a person who makes or obligates to make an independent expenditure (A) has received a covered transfer during the twelve-month period prior to a primary or election, as applicable to the reported expenditure, for an office that a candidate described in subdivision (7) of subsection (c) of this section is seeking, and (B) such independent expenditure is made or obligated to be made on or after the date that is one hundred eighty days prior to such primary or election, such person shall disclose the source and the amount of any such covered transfer such person received that is in an amount that is five thousand dollars or more, in the aggregate, during the twelve-month period prior to such primary or election, as applicable to the reported expenditure.

(2) The provisions of subdivision (1) of this subsection shall not apply to any person who discloses the source and amount of a covered transfer described in subdivision (1) of this subsection as part of any report to the Federal Election Commission or the Internal Revenue Service, provided such person includes a copy of any such report as part of the report of each applicable independent expenditure pursuant to this section. If a source and amount of a covered transfer is not included as part of any such report, the maker of the expenditure shall disclose the source and amount of such covered transfer pursuant to subdivision (1) of this subsection, if applicable.

(g) (1) A person may, unless otherwise restricted or prohibited by law, including, but not limited to, any provision of this chapter or chapter 157, establish a dedicated independent expenditure account, for the purpose of engaging in independent expenditures, that is segregated from all other accounts controlled by such person. Such dedicated independent expenditure account may receive covered transfers directly from persons other than the person establishing the dedicated account and may not receive transfers from another account controlled by the person establishing the dedicated account, except as provided in subdivision (2) of this subsection. If an independent expenditure is made from such segregated account, any report required pursuant to this section or disclaimer required pursuant to section 9-621 may include only those persons who made covered transfers directly to the dedicated independent expenditure account.

(2) If a person who has made a covered transfer to another account controlled by the person establishing a dedicated independent expenditure account requests that such covered transfer be used for the purposes of making an independent expenditure from the dedicated independent expenditure account, the amount of such covered transfer may be transferred to the dedicated independent expenditure account and shall be treated as a covered transfer directly to the dedicated independent expenditure account.

(h) Any person may file a complaint with the commission upon the belief that (1) any such independent expenditure report or statement is false, or (2) any person who is required to file an independent expenditure report under this subsection has failed to do so. The commission shall make a prompt determination on such a complaint.

(i) (1) If a person fails to file a report in accordance with the provisions of this section for an independent expenditure or expenditures made or obligated to be made more than ninety days before the day of a primary or election, the person shall be subject to a civil penalty, imposed by the State Elections Enforcement Commission, of not more than ten thousand dollars. If a person fails to file a report required in accordance with the provisions of this section for an independent expenditure or expenditures made or obligated to be made ninety days or less before the day of a primary or election, such person shall be subject to a civil penalty, imposed by the State Elections Enforcement Commission, of not more than twenty thousand dollars.

(2) If any such failure is knowing and wilful, the person responsible for the failure shall also be fined not more than fifty thousand dollars and the commission may refer the matter to the office of the Chief State's Attorney.

(P.A. 13-180, S. 8.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-601e - Impermissible coordinated expenditure. Liability for penalty.

If the State Elections Enforcement Commission finds that an expenditure, as defined in section 9-601b, is coordinated with a candidate committee or candidate or an agent of the candidate, in a manner not permissible under the provisions of this chapter, the candidate, agent of the candidate, if applicable, or treasurer of such committee who participated in or had knowledge of such coordination, shall be jointly and severally liable for paying any penalty levied by the commission under section 9-7b.

(P.A. 13-180, S. 11.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-602 - (Formerly Sec. 9-333d). Designation of treasurer and depository institution. Certification. Persons authorized to receive contributions. Duties of treasurer. Personal jurisdiction of State Elections Enforcement Commission over nonresidents.

(a) Except with respect to an individual acting alone, or with respect to a group of two or more individuals acting together that receives funds or makes or incurs expenditures not exceeding one thousand dollars in the aggregate, no contributions may be made, solicited or received and no expenditures, other than independent expenditures, may be made, directly or indirectly, in aid of or in opposition to the candidacy for nomination or election of any individual or any party or referendum question, unless (1) the candidate or chairman of the committee has filed a designation of a treasurer and a depository institution situated in this state as the depository for the committee's funds, or (2) the candidate has filed a certification in accordance with the provisions of section 9-604. In the case of a political committee, the filing of the statement of organization by the chairman of such committee, in accordance with the provisions of section 9-605, shall constitute compliance with the provisions of this subsection.

(b) No contribution in aid of or in opposition to the candidacy of any person or to any party or referendum question shall be made at any time, except to the committee's treasurer whose designation is on file with the proper authority, a solicitor or a candidate who is exempt from the requirement to form a candidate committee and has filed a certification.

(c) An individual who is designated as treasurer of a committee shall be responsible for all duties required of him under this chapter until the committee is terminated. The treasurer shall be relieved of such duties upon his permanent incapacity, resignation or replacement, provided a statement to that effect is filed with the proper authority, as provided in section 9-603. In the event of the death of the treasurer or after a statement has been filed concerning the treasurer's incapacity, resignation or replacement, if a deputy treasurer has been designated, the deputy treasurer shall be responsible for all duties required of the treasurer under this chapter until the candidate or chairman of the committee files with the proper authority a designation of a successor treasurer. If a deputy treasurer has not been designated, the candidate or chairman shall designate a successor treasurer and file such designation with the proper authority not more than ten days after the death of the treasurer or the filing of the statement of his incapacity, resignation or replacement.

(d) (1) In addition to its jurisdiction over persons who are residents of this state, the State Elections Enforcement Commission may exercise personal jurisdiction over any nonresident person, or the agent of such nonresident person, who makes a payment of money, gives anything of value or makes a contribution or expenditure, in excess of two hundred dollars, to or for the benefit of any committee or candidate.

(2) Where personal jurisdiction is based solely upon this subsection, an appearance does not confer personal jurisdiction with respect to causes of action not arising from an act enumerated in this subsection.

(3) Any nonresident person or the agent of such person over whom the State Elections Enforcement Commission may exercise personal jurisdiction, as provided in subdivision (1) of this subsection, shall be deemed to have appointed the Secretary of the State as the person's or agent's attorney and to have agreed that any process in any complaint, investigation or other matter conducted pursuant to section 9-7b and brought against the nonresident person, or said person's agent, may be served upon the Secretary of the State and shall have the same validity as if served upon such nonresident person or agent personally. The process shall be served upon the Secretary of the State by the officer to whom the same is directed by leaving with or at the office of the Secretary of the State, at least twelve days before any required appearance day of such process, a true and attested copy of such process, and by sending to the nonresident person or agent so served, at the person's or agent's last-known address, by registered or certified mail, postage prepaid, return receipt requested, a like and attested copy with an endorsement thereon of the service upon the Secretary of the State. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(P.A. 86-99, S. 5, 34; P.A. 91-351, S. 3, 28; P.A. 96-119, S. 11, 14; P.A. 02-130, S. 5; P.A. 10-187, S. 4; P.A. 13-180, S. 12, 33.)

History: P.A. 91-351 merged former Subdiv. (2) into Subsec. (a)(1), thereby requiring that designation of a campaign treasurer be filed by the candidate or chairman of the committee, added new Subsec. (a)(2) re filing of certification, and amended Subsec. (b) to apply prohibition to contributions re party or referendum question and include in the exception a candidate or group of individuals filing a certification; P.A. 96-119 added new Subsec. (c) re responsibilities and duration of term of campaign treasurer, effective January 1, 1997; P.A. 02-130 added Subsec. (d) authorizing State Elections Enforcement Commission to exercise personal jurisdiction over certain nonresident persons and agents of such persons, effective May 10, 2002; Sec. 9-333d transferred to Sec. 9-602 in 2007; P.A. 10-187 amended Subsec. (a) by making technical changes, adding group of individuals expending less than $1,000 to exception to requirement to have campaign treasurer and, in Subdiv. (2), deleting provisions re referendum question and amended Subsec. (b) by deleting provisions re referendum question, effective June 8, 2010; P.A. 13-180 amended Subsec. (a) by adding “other than independent expenditures”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, effective June 18, 2013.



Section 9-603 - (Formerly Sec. 9-333e). Filing of statements and certification. Transfer of administration of campaign finance reporting to State Elections Enforcement Commission.

(a) Statements filed by party committees, political committees formed to aid or promote the success or defeat of a referendum question proposing a constitutional convention, constitutional amendment or revision of the Constitution, individual lobbyists, and those political committees and candidate committees formed to aid or promote the success or defeat of any candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, judge of probate and members of the General Assembly, shall be filed with the State Elections Enforcement Commission. A political committee formed for a slate of candidates in a primary for the office of justice of the peace shall file statements with the town clerk of the municipality in which the primary is to be held.

(b) Statements filed by political committees formed solely to aid or promote the success or defeat of a referendum question to be voted upon by the electors of a single municipality and those political committees or candidate committees formed to aid or promote the success or defeat of any candidate for public office, other than those enumerated in subsection (a) of this section, or the position of town committee member shall be filed only with the town clerk of the municipality in which the election or referendum is to be held. Each unsalaried town clerk shall be entitled to receive ten cents from the town for the filing of each such statement.

(c) A certification of a candidate who is exempt from the requirement of subsection (a) of section 9-604 to form a candidate committee shall be filed with the State Elections Enforcement Commission if the candidate seeks an office enumerated in subsection (a) of this section, or with the town clerk of the municipality in which the election is to be held if the candidate seeks an office other than those enumerated. A certification of a group of individuals who have joined solely to aid or promote a referendum question and who are exempt from the requirement to form a political committee under section 9-605 shall be filed with the town clerk of each municipality in which the referendum is to be held.

(d) On December 31, 2006, the duties of the Secretary of the State concerning the administration of campaign finance reporting under this chapter shall be transferred to the State Elections Enforcement Commission.

(P.A. 86-99, S. 6, 34; P.A. 88-364, S. 15, 123; P.A. 91-351, S. 4, 28; P.A. 93-251, S. 2, 5; P.A. 00-99, S. 33, 154; P.A. 03-241, S. 11; Oct. 25 Sp. Sess. P.A. 05-5, S. 21; P.A. 11-48, S. 287.)

History: P.A. 88-364 added language describing the candidate committee as one formed to aid or promote the success or defeat of any candidate for the office of governor or lieutenant governor, which had been omitted due to a composition error; P.A. 91-351 added provisions in Subsec. (a) re filing requirements for statements by a town committee and by a political committee formed for a slate of convention delegate candidates, amended Subsec. (b) to require statements filed by committees formed to aid or promote success or defeat of candidate for position of town committee member to be filed in municipality in which election held and added Subsec. (c) re filing requirements for certifications; P.A. 93-251 required statements by individual lobbyists to be filed with office of the secretary of the state, effective July 1, 1993; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 03-241 amended Subsec. (a) by substituting “office of justice of the peace” for “position of convention delegate”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 substituted “State Elections Enforcement Commission” for “Secretary of the State” in Subsecs. (a) and (c), added Subsec. (d) re transfer of duties of Secretary of the State re administration of campaign finance reporting to State Elections Enforcement Commission, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333e transferred to Sec. 9-603 in 2007; P.A. 11-48 amended Subsec. (a) by deleting language re town committee statement filing with town clerk and deleting language re slate in primary for office of justice of the peace filing with commission, effective June 13, 2011.



Section 9-604 - (Formerly Sec. 9-333f). Formation of committee by candidate. Exceptions. Exploratory committees. Justice of the peace slate candidates.

(a) Each candidate for a particular public office or the position of town committee member shall form a single candidate committee for which he shall designate a treasurer and a depository institution situated in this state as the depository for the committee's funds and shall file a committee statement containing such designations, not later than ten days after becoming a candidate, with the proper authority as required by section 9-603. The candidate may also designate a deputy treasurer on such committee statement. The treasurer and any deputy treasurer so designated shall sign a statement accepting such designation which the candidate shall include as part of, or file with, the committee statement.

(b) The formation of a candidate committee by a candidate and the filing of statements pursuant to section 9-608 shall not be required if the candidate files a certification with the proper authority required by section 9-603, not later than ten days after becoming a candidate, and any of the following conditions exist for the campaign: (1) The candidate is one of a slate of candidates whose campaigns are funded solely by a party committee or a political committee formed for a single election or primary and expenditures made on behalf of the candidate's campaign are reported by the committee sponsoring the candidate's candidacy; (2) the candidate finances the candidate's campaign entirely from personal funds and does not solicit or receive contributions, provided if said candidate personally makes an expenditure or expenditures in excess of one thousand dollars to, or for the benefit of, said candidate's campaign for nomination at a primary or election to an office or position, said candidate shall file statements according to the same schedule and in the same manner as is required of a treasurer of a candidate committee under section 9-608; (3) the candidate does not receive or expend funds in excess of one thousand dollars; or (4) the candidate does not receive or expend any funds, including personal funds, for the candidate's campaign. If the candidate no longer qualifies for the exemption under any of these conditions, the candidate shall comply with the provisions of subsection (a) of this section, not later than three business days thereafter and shall provide the candidate's designated treasurer with all information required for completion of the treasurer's statements and filings as required by section 9-608. If the candidate no longer qualifies for the exemption due to the condition stated in the candidate's certification but so qualifies due to a different condition specified in this subsection, the candidate shall file an amended certification with the proper authority and provide the new condition for the candidate's qualification not later than three business days following the change in circumstances of the financing of the candidate's campaign. The filing of a certification under this subsection shall not relieve the candidate from compliance with the provisions of this chapter.

(c) The chairman of a political committee formed to support a single candidate for public office shall, not later than seven days after filing a statement of organization with the proper authority under section 9-603, send the candidate a notice, by certified mail, of such filing. If a candidate (1) does not, within fourteen days after receiving such notice, disavow such committee, in writing, to the proper authority under section 9-603, or (2) disavows such committee within such period, but, at any time before such disavowal, accepts funds from the committee for his campaign, such committee shall be deemed to have been authorized by such candidate and shall constitute a candidate committee for the purposes of this chapter. No candidate shall establish, agree to or assist in establishing, or give his consent or authorization to establishing a committee other than a single candidate committee to promote his candidacy for any public office except that a candidate may establish an exploratory committee. The candidate shall designate on the statement of organization for the exploratory committee the type of office to which the candidate is determining whether to seek nomination or election, as follows: (A) The General Assembly, (B) a state office, or (C) any other public office. The candidate may also certify on the statement of organization that the candidate will not be a candidate for the office of state representative. Not later than fifteen days after a public declaration by the candidate of the candidate's intention to seek nomination or election to a particular public office, the candidate shall form a single candidate committee, except that in the case of a candidate establishing an exploratory committee for purposes including aiding or promoting the candidate's candidacy for nomination or election to the General Assembly or a state office, the candidate shall form a single candidate committee not later than fifteen days after the date that the treasurer of such exploratory committee is required to file a notice of intent to dissolve the committee under subsection (f) of section 9-608. As used in this subsection, “state office” has the same meaning as provided in subsection (e) of section 9-610.

(d) A slate of candidates in a primary for the office of justice of the peace shall designate a chairperson to form a single political committee to comply with the requirements of section 9-605, except if the individuals on the slate unanimously consent to have their campaign financed solely by a town committee and such committee consents to such financing by filing a statement of consent with the town clerk of the municipality in which the primary is to be held.

(P.A. 86-99, S. 7, 34; P.A. 87-576, S. 3, 6; P.A. 88-83, S. 1, 3; P.A. 90-267, S. 2; P.A. 91-351, S. 5, 28; P.A. 94-143, S. 1, 6; P.A. 95-87, S. 2; 95-144, S. 6; June 18 Sp. Sess. P.A. 97-5, S. 15, 19; P.A. 02-130, S. 6; P.A. 03-223, S. 7; 03-241, S. 12; Oct. 25 Sp. Sess. P.A. 05-5, S. 22; P.A. 08-2, S. 3; P.A. 13-180, S. 12.)

History: P.A. 87-576 added provisions at beginning of Subsec. (c) re whether political committee formed to support single candidate shall be deemed to constitute candidate committee; P.A. 88-83 amended Subsec. (b)(3) by substituting “one thousand” for “five hundred”; P.A. 90-267 amended Subsec. (c) by requiring candidate to designate whether exploratory committee is for determining whether to seek nomination or election to the general assembly or nomination or election to any public office other than general assembly; P.A. 91-351 amended Subsec. (a) to apply to candidate for town committee member, require designation of depository institution and require filing of committee statement containing designations, substantially amended Subsec. (b) re conditions for exemption from candidate committee and filing requirements, applied Subsec. (c) to committee formed to support candidate “for public office” and added Subsec. (d) re slate of candidates in primary for position of delegate to same convention; P.A. 94-143 amended Subsec. (b) by adding “at any time prior to the acceptance of a contribution or making of an expenditure”, deleting requirement condition exist for the entire campaign, deleting provision re deadline for certifying existence of a condition, adding “under any of these conditions” re no longer qualifying for exemption and adding provision re change of condition for qualifying for exemption, effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 95-87 amended Subsec. (a) by requiring that campaign treasurer and deputy campaign treasurer sign statement accepting such designation and that statement be included with committee statement; P.A. 95-144 amended Subsec. (a) by deleting provision that deputy campaign treasurer serve only in event that campaign treasurer unable to perform his duties and made technical changes to Subsec. (b); June 18 Sp. Sess. P.A. 97-5 amended Subsec. (c) by inserting new Subpara. (B) authorizing single political committee for purpose of determining whether to seek a state office and relettering former Subpara. (B) as Subpara. (C), and amended Subpara. (C) so it applies to any other public office, and by deleting reference to the General Assembly, effective July 1, 1997; P.A. 02-130 amended Subsec. (b) by making technical changes for purposes of gender neutrality throughout, by requiring candidate to file statements under Sec. 9-333j if candidate personally makes campaign expenditures in excess of $1,000 in Subdiv. (2) and by changing $500 to $1,000 in Subdiv. (3), effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-223 amended Subsec. (a) by inserting “not later than ten days after becoming a candidate”, amended Subsec. (b) by substituting “not later than ten days after becoming a candidate” for “at any time prior to the acceptance of a contribution or making of an expenditure” and adding Subdiv. (4) re candidate who does not receive or expend any funds, and amended Subsec. (d) by designating existing exception as Subdiv. (1) and adding Subdiv. (2) re primary for convention delegates to a United States senatorial or congressional district convention, effective July 1, 2003; P.A. 03-241 amended Subsec. (d) by substituting “office of justice of the peace” for “position of delegate to the same convention”, deleting provision re candidate committee of candidate for state or district office and making a conforming change, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (c) by substituting “exploratory committee” for provisions re political committee to determine whether to seek nomination or election to a public office, authorizing candidate to certify on statement of organization that candidate will not be candidate for office of state representative and providing for separate deadline for forming candidate committee for candidate establishing exploratory committee for purposes including aiding or promoting candidate's candidacy for nomination or election to General Assembly or state office, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333f transferred to Sec. 9-604 in 2007; P.A. 08-2 amended Subsec. (d) to remove reference to Secretary of the State and Subdiv. (1) designator and delete former Subdiv. (2) re primaries for convention delegates to United States senatorial or congressional district convention, effective April 7, 2008; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, effective June 18, 2013.



Section 9-605 - (Formerly Sec. 9-333g). Political committees; designation of treasurer; registration statement, time for filing, contents of statement. Exception. Limits on establishment of political committees. Legislative caucus committees. Legislative leadership committees.

(a) The chairperson of each political committee shall designate a treasurer and may designate a deputy treasurer. The treasurer and any deputy treasurer so designated shall sign a statement accepting the designation. The chairperson of each political committee shall file a registration statement described in subsection (b) of this section along with the statement signed by the designated treasurer and deputy treasurer with the proper authority, within ten days after its organization, provided that the chairperson of any political committee organized within ten days prior to any primary, election or referendum in connection with which it intends to make any contributions or expenditures, shall immediately file a registration statement.

(b) The registration statement shall include: (1) The name and address of the committee; (2) a statement of the purpose of the committee; (3) the name and address of its treasurer, and deputy treasurer if applicable; (4) the name, address and position of its chairman, and other principal officers if applicable; (5) the name and address of the depository institution for its funds; (6) the name of each person, other than an individual, that is a member of the committee; (7) the name and party affiliation of each candidate whom the committee is supporting and the office or position sought by each candidate; (8) if the committee is supporting the entire ticket of any party, a statement to that effect and the name of the party; (9) if the committee is supporting or opposing any referendum question, a brief statement identifying the substance of the question; (10) if the committee is established by a business entity or organization, the name of the entity or organization; (11) if the committee is established by an organization, whether it will receive its funds from the organization's treasury or from voluntary contributions; (12) if the committee files reports with the Federal Elections Commission or any out-of-state agency, a statement to that effect including the name of the agency; (13) a statement indicating whether the committee is established for a single primary, election or referendum or for ongoing political activities; (14) if the committee is established or controlled by a lobbyist, a statement to that effect and the name of the lobbyist; (15) the name and address of the person making the initial contribution or disbursement, if any, to the committee; and (16) any information that the State Elections Enforcement Commission requires to facilitate compliance with the provisions of this chapter or chapter 157. If no such initial contribution or disbursement has been made at the time of the filing of such statement, the treasurer of the committee shall, not later than forty-eight hours after receipt of such contribution or disbursement, file a report with the State Elections Enforcement Commission. The report shall be in the same form as statements filed under section 9-608.

(c) The treasurer of each political committee shall report any addition to or change in information previously submitted in a statement of organization to the proper authority not later than ten days after the addition or change, provided if an officer of the committee has changed, such amended statement shall be filed by the chairperson of the committee.

(d) A group of two or more individuals who have joined solely to promote the success or defeat of a referendum question shall not be required to file as a political committee, make such designations in accordance with subsections (a) and (b) of this section or file statements pursuant to section 9-608, if the group does not receive or expend in excess of one thousand dollars for the entire campaign. If the group receives funds or makes or incurs expenditures exceeding one thousand dollars in the aggregate, the group shall complete the statement of organization and file as a political committee not later than three business days thereafter. The group shall provide the designated treasurer with all information required for completion of the statements for filing as required by section 9-608.

(e) (1) No individual shall establish or control more than one political committee. The indicia of establishment or control of a political committee by an individual includes the individual serving as chairperson or treasurer of the committee and may include, but shall not be limited to, the individual making the initial contribution to the committee. Such indicia shall not include (A) an individual communicating with (i) an officer of the political committee, or (ii) any individual establishing or controlling the political committee, or (B) the individual monitoring contributions made by the political committee. Any individual who, on December 31, 2006, has established or controls more than one political committee shall, not later than thirty days after said date, disavow all but one of such committees, in writing, to the State Elections Enforcement Commission. The provisions of this subdivision shall not apply to the establishment of an exploratory committee by an elected public official.

(2) The members of the same political party in a house of the General Assembly may establish a single legislative caucus committee. The chairperson of each such committee shall certify the designation of such committee as a legislative caucus committee and shall file such certification along with the statement of organization pursuant to subsection (a) of this section. Each such committee shall be identified in such designation by the house of the General Assembly in which such legislators serve and the political party to which they belong. A legislative caucus committee shall not be subject to the limitation in subdivision (1) of this subsection on the establishment or control of one political committee by any individual.

(3) (A) Except as provided in subparagraph (B) of this subdivision, the speaker of the House of Representatives, majority leader of the House of Representatives, president pro tempore of the Senate and majority leader of the Senate may each establish a single legislative leadership committee, and the minority leader of the House of Representatives and the minority leader of the Senate may each establish two legislative leadership committees. The chairperson of each such committee shall certify the designation of such committee as a legislative leadership committee and shall file such certification along with the statement of organization pursuant to subsection (a) of this section. Each such committee shall be identified in such designation by the General Assembly leader who establishes the committee. A legislative leadership committee shall not be subject to the limitation in subdivision (1) of this subsection on the establishment or control of one political committee by any individual.

(B) The majority leaders-elect and minority leaders-elect of the House of Representatives and Senate may each establish a legislative leadership committee, provided any other leadership committee for the same leadership position held by an individual who is leaving that leadership position declines to accept contributions and the legislative leadership committee for the leader-elect does not accept contributions for the remainder of the calendar year that would otherwise be prohibited if such contributions were directed to the leadership committee of the individual who is leaving that leadership position due to contribution limits on the contributor pursuant to sections 9-610, 9-612 and 9-617.

(P.A. 86-99, S. 8, 34; P.A. 87-524, S. 2, 7; P.A. 88-296, S. 1, 2; P.A. 91-351, S. 6, 28; P.A. 95-144, S. 7; P.A. 96-119, S. 8, 14; P.A. 02-130, S. 7; Oct. 25 Sp. Sess. P.A. 05-5, S. 23; P.A. 08-2, S. 4; P.A. 10-187, S. 5; P.A. 13-180, S. 12, 13, 31.)

History: P.A. 87-524 added Subsec. (b)(14), re lobbyists; P.A. 88-296 added Subsec. (d) re information required on each check issued by campaign treasurer of a political committee to a committee; P.A. 91-351 inserted “or position” in Subsec. (b)(7), transferred former Subsec. (d) to Sec. 9-333i(m) and added new Subsec. (d) re exemption from political committee and filing requirements for group of individuals joining to promote success or defeat of referendum question; P.A. 95-144 amended Subsec. (a) by deleting provision that deputy campaign treasurer serve only in event that campaign treasurer unable to perform his duties; P.A. 96-119 added provisions in Subsec. (a) to require the designated campaign treasurer and deputy campaign treasurer to sign and file a statement accepting designation, effective January 1, 1997; P.A. 02-130 amended Subsec. (d) by changing $500 to $1,000 re applicable expenditure limit, effective January 1, 2003, and applicable to primaries and elections held on or after said date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (b) to add Subdiv. (15) requiring statement to include name and address of person making initial contribution or disbursement to committee and to require report if no contribution or disbursement has been made at time of filing statement, made a technical change in Subsec. (c) and added Subsec. (e) prohibiting individuals from establishing or controlling more than one political committee and authorizing establishment of limited number of legislative caucus committees and legislative leadership committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333g transferred to Sec. 9-605 in 2007; P.A. 08-2 changed “statement of organization” to “registration statement” in Subsecs. (a) and (b) and amended Subsec. (b) to replace “by or on behalf of” with “or controlled by” in Subdiv. (14) and add Subdiv. (16) re information State Elections Enforcement Commission requires to facilitate compliance, effective April 7, 2008; P.A. 10-187 amended Subsec. (d) by deleting provisions re agent filing certification and making conforming changes, effective June 8, 2010; P.A. 13-180 amended Subsec. (c) by replacing “chairman” with “treasurer” and adding provision re change of officer and amended Subsec. (e)(3) by designating existing provisions as Subpara. (A), adding exception therein re Subpara. (B) and adding Subpara. (B) re the majority leaders-elect and minority leaders-elect, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, effective June 28, 2013.



Section 9-606 - (Formerly Sec. 9-333h). Duties and qualifications of treasurers. Appointment and duties of solicitors.

(a) The treasurer of each committee shall be responsible for (1) depositing, receiving and reporting all contributions and other funds in the manner specified in section 9-608, (2) making and reporting expenditures, (3) reporting expenses incurred but not yet paid, (4) filing the statements required under section 9-608, and (5) keeping internal records of each entry made on such statements. The treasurer of each committee shall deposit contributions in the committee's designated depository not later than twenty days after receiving them. The treasurer of each political committee or party committee which makes a contribution of goods to another committee shall send written notice to the treasurer of the recipient committee before the close of the reporting period during which the contribution was made. The notice shall be signed by the treasurer of the committee making the contribution and shall include the full name of such committee, the date on which the contribution was made, a complete description of the contribution and the value of the contribution. Any dispute concerning the information contained in such notice shall be resolved by the treasurer of the recipient committee. Such resolution shall not impair in any way the authority of the State Elections Enforcement Commission under section 9-7b. The treasurer of the recipient committee shall preserve each such notice received for the period prescribed by subsection (f) of section 9-607.

(b) A contribution in the form of a check drawn on a joint bank account shall, for the purpose of allocation, be deemed to be a contribution made by the individual who signed the check, except such contribution shall be allocated in accordance with the provisions of a signed statement, if any, from the holders of such joint bank account that indicates how such contribution should be differently allocated. If a check is signed by more than one individual, the total amount of the check shall be divided equally among the cosigners for the purpose of allocation, except such contribution shall be allocated in accordance with the provisions of a signed statement, if any, from the holders of such joint bank account that indicates how such contribution should be differently allocated. If a committee receives an anonymous contribution, the treasurer shall immediately remit the contribution to the State Elections Enforcement Commission for deposit in the General Fund.

(c) The treasurer of each committee, other than a political committee established by an organization which receives its funds from the organization's treasury, may appoint solicitors. If solicitors are appointed, the treasurer shall receive and report all contributions made or promised to each solicitor. Each solicitor shall submit to the treasurer a list of all contributions made or promised to him. The list shall be complete as of seventy-two hours immediately preceding midnight of the day preceding the dates on which the treasurer is required to file a sworn statement as provided in section 9-608. Lists shall be received by the treasurer not later than twenty-four hours immediately preceding each required filing date. Each solicitor shall deposit all contributions with the treasurer, within seven days after receipt. No solicitor shall expend any contributions received by him or disburse such contributions to any person other than the treasurer.

(d) No person shall act as a treasurer or deputy treasurer (1) unless the person is an elector of this state, the person has paid any civil penalties or forfeitures assessed pursuant to chapters 155 to 157, inclusive, and a statement, signed by the chairman in the case of a party committee or political committee or by the candidate in the case of a candidate committee, designating the person as treasurer or deputy treasurer, has been filed in accordance with section 9-603, and (2) if such person has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (A) felony involving fraud, forgery, larceny, embezzlement or bribery, or (B) criminal offense under this title, unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such felony or offense. In the case of a political committee, the filing of a statement of organization by the chairman of the committee, in accordance with the provisions of section 9-605, shall constitute compliance with the filing requirements of this section. No provision of this subsection shall prevent the treasurer, deputy treasurer or solicitor of any committee from being the treasurer, deputy treasurer or solicitor of any other committee or prevent any committee from having more than one solicitor, but no candidate shall have more than one treasurer. A candidate shall not serve as the candidate's own treasurer or deputy treasurer, except that a candidate who is exempt from forming a candidate committee under subsection (b) of section 9-604 and has filed a certification that the candidate is financing the candidate's campaign from the candidate's own personal funds or is not receiving or expending in excess of one thousand dollars may perform the duties of a treasurer for the candidate's own campaign.

(P.A. 86-99, S. 9, 34; P.A. 91-351, S. 7, 28; P.A. 94-143, S. 2, 6; P.A. 96-119, S. 12, 14; P.A. 02-130, S. 8; P.A. 03-223, S. 1; P.A. 04-112, S. 1; P.A. 11-48, S. 288; P.A. 13-180, S. 5, 12, 25; 13-191, S. 1.)

History: P.A. 91-351 added provisions to Subsec. (a) re notice of contribution of goods from political or party committee to another committee and added conditions at end of Subsec. (d) for candidate to perform duties of campaign treasurer for his own campaign; P.A. 94-143 amended Subsec. (a) by adding Subdiv. designations, adding “depositing” and “and other funds in the manner specified in section 9-333j” in Subdiv. (1), and adding Subdivs. (3) and (5) re reporting of expenses not yet paid and keeping internal records, effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 96-119 amended Subsec. (d) to delete provision requiring the designation statement to include the period for which the appointment is made, effective January 1, 1997; P.A. 02-130 amended Subsec. (d) by changing expenditure limit in cases where candidate serves as his or her own campaign treasurer from $500 to $1,000 and by making technical changes, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-223 amended Subsec. (c) by shortening deadline for solicitor to deposit contributions with campaign treasurer from 10 to 7 days after receipt, effective July 1, 2003; P.A. 04-112 amended Subsec. (a) by changing deadline for campaign treasurer to deposit contributions from 7 to 14 days after receipt, effective July 1, 2004; Sec. 9-333h transferred to Sec. 9-606 in 2007; P.A. 11-48 amended Subsec. (b) by adding language re joint bank account and by providing that all anonymous donations, rather than those over $15, be remitted to the State Elections Enforcement Commission, rather than the State Treasurer, effective January 1, 2012, and applicable to primaries and elections held on and after that date; P.A. 13-180 amended Subsec. (a) by replacing “campaign treasurer” with “treasurer” and by changing deadline in Subdiv. (5) from “within fourteen days” to “not later than twenty days” and amended Subsec. (d) by adding Subdiv. (1) designator, adding provision re payment of civil penalties or forfeitures in Subdiv. (1) and adding Subdiv. (2) re conviction of or plea of guilty or nolo contendere to certain offenses and by replacing “campaign treasurer” with “treasurer” and “deputy campaign treasurer” with “deputy treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsecs. (b) and (c), effective June 18, 2013; P.A. 13-191 amended Subsec. (b) by adding exception for allocation in the case of check signed by one individual to be directed by signed statement and, in the case of a check signed by more than one individual, by requiring that the written statement be a signed statement, effective June 21, 2013.



Section 9-606a - Terms “treasurer” and “deputy treasurer” substituted for “campaign treasurer” and “deputy campaign treasurer”.

(a)(1) Wherever the term “campaign treasurer” is used in the following sections of the general statutes, the term “treasurer” shall be substituted in lieu thereof; and (2) wherever the term “deputy campaign treasurer” is used in the following sections of the general statutes, the term “deputy treasurer” shall be substituted in lieu thereof: 9-7b, 9-602, 9-604, 9-605, 9-606, 9-607, 9-608, 9-609, 9-610, 9-614, 9-622, 9-623, 9-624, 9-675, 9-700, 9-703, 9-704, 9-706, 9-707, 9-709, 9-711 and 9-712.

(b) The Legislative Commissioners' Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 13-180, S. 12.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-607 - (Formerly Sec. 9-333i). Making of expenditures.

(a) Authorization by treasurer. No financial obligation shall be incurred by a committee unless authorized by the treasurer, except that certain expenditures of a candidate's personal funds may be reimbursed as provided in subsection (k) of this section.

(b) Nonliability for unauthorized debts. No candidate, treasurer, or committee shall be liable for any debt incurred in aid of or in opposition to any political party, referendum question or the candidacy of any person or persons for said offices or positions unless such debt was incurred pursuant to an authorization issued under subsection (a) of this section.

(c) Election day expenditures. On any day on which an election or primary is being held, the treasurer of any committee which functions as a town committee may give a check to one individual in each voting district of the municipality in which the election or primary is being held. The check shall be drawn by the treasurer against the committee's depository institution account to the order of such individual in an amount not to exceed two hundred fifty dollars. Such individual may use the proceeds of the check to make cash expenditures in such voting district for per diem allotments to campaign workers, or expenses incurred by campaign workers on election or primary day, including but not limited to, food, beverages, gasoline and other similar ordinary and necessary expenses. Such individual shall submit to the treasurer, within forty-eight hours after the closing of the polls, a detailed accounting of all such expenditures. The treasurer shall report the names of all such individuals and the expenditures made by them in accordance with the provisions of section 9-608.

(d) Payment by treasurer. Except as provided in subsections (j) and (k) of this section, no payment in satisfaction of any financial obligation incurred by a committee shall be made by or accepted from any person other than the treasurer and then only according to the tenor of an authorization issued pursuant to subsection (a) of this section.

(e) Method of payment. Petty cash fund. (1) Any such payment shall be by check drawn by the treasurer, on the designated depository. Any payment in satisfaction of any financial obligation incurred by a committee may also be made by debit card or credit card. In the case of payment made under a contract between a committee and a community antenna television company, as defined in section 16-1, for the purchase of advertisement space, the treasurer of such committee may pay for such services using a bank or cashier's check, as defined in section 42a-3-104, if so required by the contract, provided the treasurer maintains documentation substantiating that the funds used to pay for such advertising space were expended from the committee's funds. (2) The treasurer of each committee may draw a check, not to exceed one hundred dollars, to establish a petty cash fund and may deposit additional funds to maintain it, but the fund shall not exceed one hundred dollars at any time. All expenditures from a petty cash fund shall be reported in the same manner as any other expenditure.

(f) Preservation of internal records, credit card statements and receipts, checks and bank statements. The treasurer shall preserve all internal records of transactions required to be entered in reports filed pursuant to section 9-608 for four years from the date of the report in which the transactions were entered. Internal records required to be maintained in order for any permissible expenditure to be paid from committee funds include, but are not limited to, contemporaneous invoices, receipts, bills, statements, itineraries, or other written or documentary evidence showing the campaign or other lawful purpose of the expenditure. If a committee incurs expenses by credit card, the treasurer shall preserve all credit card statements and receipts for four years from the date of the report in which the transaction was required to be entered. If any checks are issued pursuant to subsection (e) of this section, the treasurer who issues them shall preserve all cancelled checks and bank statements for four years from the date on which they are issued. If debit card payments are made pursuant to subsection (e) of this section, the treasurer who makes said payments shall preserve all debit card slips and bank statements for four years from the date on which the payments are made. In the case of a candidate committee, the treasurer or the candidate, if the candidate so requests, shall preserve all internal records, cancelled checks, debit cards slips and bank statements for four years from the date of the last report required to be filed under subsection (a) of section 9-608.

(g) Permissible expenditures. (1) As used in this subsection, (A) “the lawful purposes of the committee” means: (i) For a candidate committee or exploratory committee, the promoting of the nomination or election of the candidate who established the committee, except that after a political party nominates candidates for election to the offices of Governor and Lieutenant Governor, whose names shall be so placed on the ballot in the election that an elector will cast a single vote for both candidates, as prescribed in section 9-181, a candidate committee established by either such candidate may also promote the election of the other such candidate; (ii) for a political committee, the promoting of a political party, including party building activities, the success or defeat of candidates for nomination and election to public office or position subject to the requirements of this chapter, or the success or defeat of referendum questions, provided a political committee formed for a single referendum question shall not promote the success or defeat of any candidate, and provided further a legislative leadership committee or a legislative caucus committee may expend funds to defray costs for conducting legislative or constituency-related business which are not reimbursed or paid by the state; and (iii) for a party committee, the promoting of the party, party building activities, the candidates of the party and continuing operating costs of the party, and (B) “immediate family” means a spouse or dependent child of a candidate who resides in the candidate's household.

(2) Unless otherwise provided by this chapter, any treasurer, in accomplishing the lawful purposes of the committee, may pay the expenses of: (A) Advertising in electronic and print media; (B) any other form of printed advertising or communications including “thank you” advertising after the election; (C) campaign items, including, but not limited to, brochures, leaflets, flyers, invitations, stationery, envelopes, reply cards, return envelopes, campaign business cards, direct mailings, postcards, palm cards, “thank you” notes, sample ballots and other similar items; (D) political banners and billboards; (E) political paraphernalia, which is customarily given or sold to supporters including, but not limited to, campaign buttons, stickers, pins, pencils, pens, matchbooks, balloons, pads, calendars, magnets, key chains, hats, tee shirts, sweatshirts, frisbees, pot holders, jar openers and other similar items; (F) purchasing office supplies for campaign or political purposes, campaign photographs, raffle or other fund-raising permits required by law, fund-raiser prizes, postage, express mail delivery services, bulk mail permits, and computer supplies and services; (G) banking service charges to maintain campaign and political accounts; (H) subscriptions to newspapers and periodicals which enhance the candidacy of the candidate or party; (I) lease or rental of office space for campaign or political purposes and expenses in connection therewith including, but not limited to, furniture, parking, storage space, utilities and maintenance, provided a party committee or political committee organized for ongoing political activities may purchase such office space; (J) lease or rental of vehicles for campaign use only; (K) lease, rental or use charges of any ordinary and necessary campaign office equipment including, but not limited to, copy machines, telephones, postage meters, facsimile machines, computer hardware, software and printers, provided a party committee or political committee organized for ongoing political activities may purchase office equipment, and provided further that a candidate committee or a political committee, other than a political committee formed for ongoing political activities or an exploratory committee, may purchase computer equipment; (L) compensation for campaign or committee staff, fringe benefits and payroll taxes, provided the candidate and any member of his immediate family shall not receive compensation; (M) travel, meals and lodging expenses of speakers, campaign or committee workers, the candidate and the candidate's spouse for political and campaign purposes; (N) fund raising; (O) reimbursements to candidates and campaign or committee workers made in accordance with the provisions of this section for campaign-related expenses for which a receipt is received by the treasurer; (P) campaign or committee services of attorneys, accountants, consultants or other professional persons for campaign activities, obtaining or contesting ballot status, nomination, or election, and compliance with this chapter; (Q) purchasing campaign finance reports; (R) repaying permissible campaign loans made to the committee that are properly reported and refunding contributions received from an impermissible source or in excess of the limitations set forth in this chapter; (S) conducting polls concerning any political party, issue, candidate or individual; (T) gifts to campaign or committee workers or purchasing flowers or other commemorative items for political purposes not to exceed one hundred dollars to any one recipient in a calendar year or for the campaign, as the case may be; (U) purchasing tickets or advertising from charities, inaugural committees, or other civic organizations if for a political purpose, for any candidate, a candidate's spouse, a member of a candidate's campaign staff, or members of committees; (V) the inauguration of an elected candidate by that candidate's candidate committee; (W) hiring of halls, rooms, music and other entertainment for political meetings and events; (X) reasonable compensation for public speakers hired by the committee; (Y) transporting electors to the polls and other get-out-the-vote activities on election day; and (Z) any other necessary campaign or political expense.

(3) Nothing in this section shall prohibit a candidate from purchasing equipment from his personal funds and leasing or renting such equipment to his candidate committee or his exploratory committee, provided the candidate and his treasurer sign a written lease or rental agreement. Such agreement shall include the lease or rental price, which shall not exceed the fair lease or rental value of the equipment. The candidate shall not receive lease or rental payments which in the aggregate exceed his cost of purchasing the equipment.

(4) As used in this subdivision, expenditures for “personal use” include expenditures to defray normal living expenses for the candidate, the immediate family of the candidate or any other individual and expenditures for the personal benefit of the candidate or any other individual having no direct connection with, or effect upon, the campaign of the candidate or the lawful purposes of the committee, as defined in subdivision (2) of this section. No goods, services, funds and contributions received by any committee under this chapter shall be used or be made available for the personal use of any candidate or any other individual. No candidate, committee, or any other individual shall use such goods, services, funds or contributions for any purpose other than campaign purposes permitted by this chapter.

(h) Honoraria, gifts or compensation for elected public officials. No treasurer of a political committee may provide an honorarium to, compensate or make a gift to, any elected public official who is subject to the provisions of this chapter, for any speaking engagement or other services rendered on behalf of such committee, except that the provisions of this subsection shall not apply to: (1) Reimbursement for actual travel expenses or food and beverage for the personal consumption of such public official or members of his immediate family, in connection with the rendering of any such services by the public official; or (2) any contribution made to such public official in connection with his campaign for nomination or election to an office or position included in this chapter, which is reported in accordance with the provisions of this chapter. Except as provided in this subsection, no such elected public official may receive any gift, honorarium or compensation from a political committee.

(i) Expenses for election or primary contest. The right of any person to expend money for proper legal expenses in maintaining or contesting the results of any election or primary shall not be affected or limited by the provisions of this chapter or chapter 157, provided only sources eligible to contribute to the candidate for the campaign may contribute to the payment of legal expenses.

(j) Reimbursements to candidates and committee workers. A candidate or his committee worker shall be reimbursed by the treasurer for any permissible expenditure which the candidate or committee worker has paid from his own personal funds if (1) the treasurer authorized the expenditure, (2) the candidate or worker provides the treasurer with a written receipt or other documentary evidence from the vendor proving his payment of the expenditure, and (3) in the case of a reimbursement to the candidate, a detailed accounting of the expenditure is included in the report of the treasurer. Internal records required to be maintained in order for any candidate or committee worker to be reimbursed from committee funds include, but are not limited to, contemporaneous invoices, receipts, bills, statements, itineraries, or other written or documentary evidence showing the campaign or lawful purpose of the expenditure. The treasurer shall preserve all such internal records for the same period of time as required in the case of cancelled checks, except that the treasurer of a candidate committee may, upon request of the candidate, give such internal records to the candidate to keep for such period.

(k) Campaign expenses paid by candidate. A candidate shall report to his treasurer each campaign expenditure of more than fifty dollars which he has made directly from his own personal funds, except those expenditures for his own telephone calls, travel and meals for which the candidate does not seek reimbursement from his committee, by the close of the reporting period in which the expenditures were made. The candidate shall indicate whether or not he expects reimbursement by the committee. The treasurer shall report all such reimbursed and nonreimbursed expenditures as “campaign expenses paid by the candidate” on the sworn financial statements he is required to file in accordance with section 9-608 and in the same manner as committee expenditures.

(l) Political committee checks to committees. Each check issued by the treasurer of a political committee to a candidate committee, party committee or another political committee (1) shall have typed, stamped, or printed other than by hand, on its face, the name and address of the political committee making the contribution and (2) shall legibly indicate the name of the treasurer of the political committee.

(m) Obligations and restrictions imposed on certifying candidates. Any obligation or restriction imposed by this section and sections 9-608, 9-610, 9-611, 9-613, 9-615, 9-616, 9-618, 9-620, 9-621, 9-622 and 9-623 on a treasurer or a candidate committee shall be deemed to be imposed on any candidate who is exempt from forming a candidate committee and has filed a certification pursuant to subsection (b) of section 9-604 with the proper authority.

(P.A. 86-99, S. 10, 34; P.A. 91-351, S. 8–10, 28; P.A. 94-143, S. 3, 6; P.A. 95-276, S. 1, 3; P.A. 02-130, S. 9; P.A. 03-241, S. 61; P.A. 04-91, S. 1; Oct. 25 Sp. Sess. P.A. 05-5, S. 24; P.A. 06-137, S. 15; P.A. 08-2, S. 5; P.A. 11-48, S. 297; P.A. 13-180, S. 6, 12.)

History: P.A. 91-351 inserted “or positions” in Subsec. (b) and “or position” in Subsec. (h), added Subsec. (m) re checks issued by political committee treasurer (formerly Subsec. (d) of Sec. 9-333g) and added Subsec. (n) re obligations and restrictions imposed on candidate who is exempt from forming candidate committee and has filed certification; P.A. 94-143 amended Subsec. (f) by adding provisions re internal records and bank statements, amended Subdiv. (1) of Subsec. (g) by adding “leasing” and provisions re purchasing space or equipment in Subpara. (D), deleting “or supplies” from Subpara. (D) and adding new Subpara. (M) re supplies, amended Subsec. (g)(2) by adding provision re candidate leasing or renting equipment to committee, amended Subsec. (j) by expanding subsection to candidate reimbursement, changing “committee expenditure” to “permissible expenditure”, and adding subdivision designations and Subdiv. (3), deleted Subsecs. (k) and (l) re candidate reimbursement, added new Subsec. (k) re reporting of campaign expenses paid by the candidate, and relettered former Subsecs. (m) and (n) as (l) and (m), effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 95-276 amended Subsec. (g) by designating former provisions as Subdivs. (2) and (3), adding Subdiv. (1) defining “the lawful purposes of his committee” and “immediate family”, revising list of items in Subdiv. (2) for which campaign treasurers may pay expenses, and adding Subdiv. (4) re restrictions on use of goods, services, funds and contributions received by committees, effective January 1, 1996; P.A. 02-130 amended Subsec. (e) by allowing party committee to make payments by debit card and inserting Subdiv. designators and amended Subsec. (f) by requiring preservation of debit card slips and bank statements when debit card payments are made and making technical changes, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-241 amended Subsec. (e)(1) to allow payment by any committee, instead of only by party committee, to be made by debit card, amended Subsec. (f) to require preservation of candidate committee debit card slips, and amended Subsec. (g) by adding provision in Subdiv. (1)(A)(i) re expenditures by candidate committees established by candidates for Governor and Lieutenant Governor who are nominated by same party and making a technical change in Subdiv. (2)(Y), effective July 1, 2003; P.A. 04-91 amended Subsec. (e)(1) by allowing payment to be made by credit card, amended Subsec. (f) by inserting “required to be” re reporting of records of transactions, adding provision re types of internal records required to be maintained and requiring campaign treasurer to preserve credit card statements and receipts for four years, amended Subsec. (g)(4) by redefining expenditures for “personal use”, applying provisions to individual noncandidates, substituting “committee” for “candidate committee” and deleting “expenses incurred in preparation for taking office”, and amended Subsec. (j) by adding “or other documentary evidence” in Subdiv. (2), adding provision re types of internal records required to be maintained and substituting “internal records” for “receipts”, effective July 1, 2004; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (g)(1)(A)(ii) by substituting “legislative caucus committee” for provision re political committee designated by majority of members of political party who are also members of House of Representatives or Senate, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (g)(2) to increase from $50 to $100 the maximum value of gifts to campaign or committee workers or for purchasing flowers or other commemorative items for political purposes and make a technical change, effective June 6, 2006; Sec. 9-333i transferred to Sec. 9-607 in 2007; P.A. 08-2 amended Subsec. (i) to include references to primaries and chapter 157 and provide that only sources eligible to contribute to campaign may contribute to legal expenses, effective April 7, 2008; P.A. 11-48 amended Subsec. (e)(1) by adding language re payment made under contract with community antenna television company, effective July 1, 2011; P.A. 13-180 amended Subsec. (g)(1) and (2) by making technical changes, adding provisions re promotion of a political party, party building activities and legislative leadership committee and replacing “campaign treasurer” with “treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer”, effective June 18, 2013.



Section 9-608 - (Formerly Sec. 9-333j). Statements to be filed by treasurers. Treatment of surplus or deficit.

(a) Filing dates. (1) Each treasurer of a committee, other than a state central committee, shall file a statement, sworn under penalty of false statement with the proper authority in accordance with the provisions of section 9-603, (A) on the tenth calendar day in the months of January, April, July and October, provided, if such tenth calendar day is a Saturday, Sunday or legal holiday, the statement shall be filed on the next business day, except that in the case of a candidate or exploratory committee established for an office to be elected at a special election, statements pursuant to this subparagraph shall not be required, (B) on the seventh day preceding each regular state election, except that (i) in the case of a candidate or exploratory committee established for an office to be elected at a municipal election, the statement shall be filed on the seventh day preceding a regular municipal election in lieu of such date, except if the candidate's name is not eligible to appear on the ballot, in which case such statement shall not be required, (ii) in the case of a town committee, the statement shall be filed on the seventh day preceding each municipal election in addition to such date, (iii) in the case of a candidate committee in a state election that is required to file any supplemental campaign finance statements pursuant to subdivisions (1) and (2) of subsection (a) of section 9-712, such supplemental campaign finance statements shall satisfy the filing requirement under this subdivision, and (iv) in the case of a candidate committee established by a candidate whose name is not eligible to appear on the ballot, such statement shall not be required, and (C) if the committee has made or received a contribution or expenditure in connection with any other election, a primary or a referendum, on the seventh day preceding the election, primary or referendum, except that in the case of a candidate committee in a primary that is required to file statements pursuant to subdivisions (1) and (2) of subsection (a) of section 9-712, such statements shall satisfy the filing requirement under this subdivision. The statement shall be complete as of eleven fifty-nine o'clock p.m. of the last day of the month preceding the month in which the statement is required to be filed, except that for the statement required to be filed on the seventh day preceding the election, primary or referendum, the statement shall be complete as of eleven fifty-nine o'clock p.m. of the second day immediately preceding the required filing day. The statement shall cover a period to begin with the first day not included in the last filed statement. In the case of a candidate committee, the statement required to be filed in January shall be in lieu of the statement formerly required to be filed within forty-five days following an election.

(2) Each treasurer of a candidate committee established by a candidate in a primary, not later than thirty days after such primary, and each treasurer of a political committee formed for a single primary, election or referendum, not later than forty-five days after any election or referendum not held in November, shall file statements in the same manner as is required of them under subdivision (1) of this subsection. A candidate committee established by a candidate who is unsuccessful in the primary shall not be required to file any statements required under subdivision (1) of this subsection following the primary unless the candidate is eligible to appear on the general election ballot. If the treasurer of a candidate committee established by a candidate, who is unsuccessful in the primary or has terminated his candidacy prior to the primary, distributes all surplus funds within thirty days following the scheduled primary and discloses the distribution on the postprimary statement, such treasurer shall not be required to file any subsequent statement unless the committee has a deficit, in which case he shall file any required statements in accordance with the provisions of subdivision (3) of subsection (e) of this section.

(3) In the case of state central committees, (A) on the tenth calendar day in the months of January, April and July, provided, if such tenth calendar day is a Saturday, Sunday or legal holiday, on the next business day, (B) on the twelfth day preceding any regular election, and (C) if the committee has made or received a contribution or expenditure in connection with any other election, or any primary or referendum, on the twelfth day preceding the election, primary or referendum, the treasurer of each such committee shall file with the proper authority, a statement, sworn under penalty of false statement, complete as of the last day of the month immediately preceding the month in which such statement is to be filed in the case of statements required to be filed in January, April and July, and complete as of the nineteenth day preceding an election, primary or referendum in the case of the statement required to be filed on the twelfth day preceding an election, primary or referendum, and in each case covering a period to begin with the first day not included in the last filed statement.

(b) Exemption from filing requirements. The statements required to be filed under subsection (a) of this section and subdivisions (2) and (3) of subsection (e) of this section, shall not be required to be filed by: (1) A candidate committee or political committee formed for a single primary or election until such committee receives or expends an amount in excess of one thousand dollars for purposes of the primary or election for which such committee was formed; (2) a political committee formed solely to aid or promote the success or defeat of any referendum question until such committee receives or expends an amount in excess of one thousand dollars; or (3) a party or political committee organized for ongoing political activities until such committee receives or expends an amount in excess of one thousand dollars for the calendar year except the statements required to be filed on the tenth calendar day in the month of January and on the seventh day preceding any election shall be so filed. The provisions of this subsection shall not apply to state central committees or to the statement required to be filed by an exploratory committee upon its termination. A committee which is exempted from filing statements under the provisions of this subsection shall file in lieu thereof a statement sworn under penalty of false statement, indicating that the committee has not received or expended an amount in excess of one thousand dollars.

(c) Content of statements. (1) Each statement filed under subsection (a), (e) or (f) of this section shall include, but not be limited to: (A) An itemized accounting of each contribution, if any, including the full name and complete address of each contributor and the amount of the contribution; (B) an itemized accounting of each expenditure, if any, including the full name and complete address of each payee, including secondary payees whenever the primary or principal payee is known to include charges which the primary payee has already paid or will pay directly to another person, vendor or entity, the amount and the purpose of the expenditure, the candidate supported or opposed by the expenditure, whether the expenditure is made independently of the candidate supported or is an in-kind contribution to the candidate, and a statement of the balance on hand or deficit, as the case may be; (C) an itemized accounting of each expense incurred but not paid, provided if the expense is incurred by use of a credit card, the accounting shall include secondary payees, and the amount owed to each such payee; (D) the name and address of any person who is the guarantor of a loan to, or the cosigner of a note with, the candidate on whose behalf the committee was formed, or the treasurer in the case of a party committee or a political committee or who has advanced a security deposit to a telephone company, as defined in section 16-1, for telecommunications service for a committee; (E) for each business entity or person purchasing advertising space in a program for a fund-raising affair or on signs at a fund-raising affair, the name and address of the business entity or the name and address of the person, and the amount and aggregate amounts of such purchases; (F) for each individual who contributes in excess of one hundred dollars but not more than one thousand dollars, in the aggregate, to the extent known, the principal occupation of such individual and the name of the individual's employer, if any; (G) for each individual who contributes in excess of one thousand dollars in the aggregate, the principal occupation of such individual and the name of the individual's employer, if any; (H) for each itemized contribution made by a lobbyist, the spouse of a lobbyist or any dependent child of a lobbyist who resides in the lobbyist's household, a statement to that effect; and (I) for each individual who contributes in excess of four hundred dollars in the aggregate to or for the benefit of any candidate's campaign for nomination at a primary or election to the office of chief executive officer or a slate or town committee financing the nomination or election or a candidate for chief executive officer of a town, city or borough, a statement indicating whether the individual or a business with which he is associated has a contract with said municipality that is valued at more than five thousand dollars. Each treasurer shall include in such statement (i) an itemized accounting of the receipts and expenditures relative to any testimonial affair held under the provisions of section 9-609 or any other fund-raising affair, which is referred to in subsection (b) of section 9-601a, and (ii) the date, location and a description of the affair, except that a treasurer shall not be required to include the name of any individual who has purchased items at a fund-raising affair or food at a town fair, county fair or similar mass gathering, if the cumulative value of items purchased by such individual does not exceed one hundred dollars, or the name of any individual who has donated food or beverages for a meeting. A treasurer shall not be required to report or retain any receipts or expenditures related to any de minimis donations described in subdivision (17) of subsection (b) of section 9-601a.

(2) Each contributor described in subparagraph (F), (G), (H) or (I) of subdivision (1) of this subsection shall, at the time the contributor makes such a contribution, provide the information that the treasurer is required to include under said subparagraph in the statement filed under subsection (a), (e) or (f) of this section. Notwithstanding any provision of subdivision (2) of section 9-7b, any contributor described in subparagraph (F) of subdivision (1) of this subsection who does not provide such information at the time the contributor makes such a contribution and any treasurer shall not be subject to the provisions of subdivision (2) of section 9-7b. If a treasurer receives a contribution from an individual which separately, or in the aggregate, is in excess of one thousand dollars and the contributor has not provided the information required by said subparagraph (G) or if a treasurer receives a contribution from an individual to or for the benefit of any candidate's campaign for nomination at a primary or election to the office of chief executive officer of a town, city or borough, which separately, or in the aggregate, is in excess of four hundred dollars and the contributor has not provided the information required by said subparagraph (I), the treasurer: (i) Not later than three business days after receiving the contribution, shall send a request for such information to the contributor by certified mail, return receipt requested; (ii) shall not deposit the contribution until the treasurer obtains such information from the contributor, notwithstanding the provisions of section 9-606; and (iii) shall return the contribution to the contributor if the contributor does not provide the required information not later than fourteen days after the treasurer's written request or the end of the reporting period in which the contribution was received, whichever is later. Any failure of a contributor to provide the information which the treasurer is required to include under said subparagraph (F) or (H), which results in noncompliance by the treasurer with the provisions of said subparagraph (F) or (H), shall be a complete defense to any action against the treasurer for failure to disclose such information.

(3) In addition to the requirements of subdivision (2) of this subsection, each contributor who makes a contribution to a candidate or exploratory committee for Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State, State Treasurer, state senator or state representative, any political committee authorized to make contributions to such candidates or committees, and any party committee that separately, or in the aggregate, exceeds fifty dollars shall provide with the contribution: (A) The name of the contributor's employer, if any; (B) the contributor's status as a communicator lobbyist, as defined in section 1-91, a member of the immediate family of a communicator lobbyist, a state contractor, a prospective state contractor or a principal of a state contractor or prospective state contractor, as defined in section 9-612; and (C) a certification that the contributor is not prohibited from making a contribution to such candidate or committee. The State Elections Enforcement Commission shall prepare a sample form for such certification by the contributor and shall make it available to treasurers and contributors. Such sample form shall include an explanation of the terms “communicator lobbyist”, “principal of a state contractor or prospective state contractor”, “immediate family”, “state contractor” and “prospective state contractor”. The information on such sample form shall be included in any written solicitation conducted by any such committee. If a treasurer receives such a contribution and the contributor has not provided such certification, the treasurer shall: (i) Not later than three business days after receiving the contribution, send a request for the certification to the contributor by certified mail, return receipt requested; (ii) not deposit the contribution until the treasurer obtains the certification from the contributor, notwithstanding the provisions of section 9-606; and (iii) return the contribution to the contributor if the contributor does not provide the certification not later than fourteen days after the treasurer's written request or at the end of the reporting period in which the contribution was received, whichever is later. No treasurer shall be required to obtain and keep more than one certification from each contributor, unless information certified to by the contributor, other than the amount contributed, changes. If a treasurer deposits a contribution based on a certification that is later determined to be false, the treasurer shall have a complete defense to any action, including but not limited to, any complaint investigated by the State Elections Enforcement Commission or any other investigation initiated by said commission, against such treasurer for the receipt of such contribution.

(4) Contributions from a single individual to a treasurer in the aggregate totaling fifty dollars or less need not be individually identified in the statement, but a sum representing the total amount of all such contributions made by all such individuals during the period to be covered by such statement shall be a separate entry, identified only by the words “total contributions from small contributors”.

(5) Each statement filed by the treasurer of a party committee, a legislative caucus committee or a legislative leadership committee shall include an itemized accounting of each organization expenditure made by the committee. Concomitant with the filing of any such statement containing an accounting of an organization expenditure made by the committee for the benefit of any candidate for the office of state senator, state representative, Governor, Lieutenant Governor, Attorney General, Secretary of the State, State Comptroller or State Treasurer such treasurer shall provide notice of the organization expenditure to the candidate committee of such candidate.

(6) The commission shall post a link on the home page of the commission's Internet web site to a listing of all organizational expenditures reported by a party, legislative leadership or caucus committee under subdivision (5) of this subsection. Such information shall include reported information on the committee making the expenditure, the committee receiving the expenditure and the date and purpose for the expenditure.

(7) Statements filed in accordance with this section shall remain public records of the state for five years from the date such statements are filed.

(d) Duplicate statement for candidate or chairman. Timely filing. At the time of filing statements required under this section, the treasurer of each candidate committee shall send to the candidate a duplicate statement and the treasurer of each party committee and each political committee other than an exploratory committee shall send to the chairman of the committee a duplicate statement. Each statement required to be filed with the commission under this section, section 9-601d, section 9-706 or section 9-712 shall be deemed to be filed in a timely manner if: (1) For a statement filed as a hard copy, including, but not limited to, a statement delivered by the United States Postal Service, courier service, parcel service or hand delivery, the statement is received by the commission by five o'clock p.m. on the day the statement is required to be filed, (2) for a statement authorized by the commission to be filed electronically, including, but not limited to, a statement filed via dedicated electronic mail, facsimile machine, a web-based program created by the commission or other electronic means, the statement is transmitted to the commission not later than eleven fifty-nine o'clock p.m. on the day the statement is required to be filed, or (3) for a statement required to be filed pursuant to section 9-601d, section 9-706 or section 9-712, by the deadline specified in each such section. Any other filing required to be filed with a town clerk pursuant to this section shall be deemed to be filed in a timely manner if it is delivered by hand to the office of the town clerk in accordance with the provisions of section 9-603 before four-thirty o'clock p.m. or postmarked by the United States Postal Service before midnight on the required filing day. If the day for any filing falls on a Saturday, Sunday or legal holiday, the statement shall be filed on the next business day thereafter. The State Elections Enforcement Commission shall not levy a penalty upon a treasurer for failure to file a hard copy of a statement in a timely manner in accordance with the provisions of this section if such treasurer has a copy of the statement time stamped by the State Elections Enforcement Commission that shows timely receipt of the statement or the treasurer has a return receipt from the United States Postal Service or a similar receipt from a commercial delivery service confirming timely delivery of such statement was made or should have been made to said commission.

(e) Distribution or expenditure from surplus funds. Reporting re deficits. (1) Notwithstanding any provisions of this chapter, in the event of a surplus the treasurer of a candidate committee or of a political committee, other than a political committee formed for ongoing political activities or an exploratory committee, shall distribute or expend such surplus not later than ninety days, or for the purposes of subparagraph (H) of this subdivision, one hundred twenty days after a primary which results in the defeat of the candidate, an election or referendum not held in November or by March thirty-first following an election or referendum held in November, or for the purposes of subparagraph (H) of this subdivision, June thirtieth following an election or referendum held in November, in the following manner:

(A) Such committees may distribute their surplus to a party committee, or a political committee organized for ongoing political activities, return such surplus to all contributors to the committee on a prorated basis of contribution, distribute all or any part of such surplus to the Citizens' Election Fund established in section 9-701, distribute such surplus to any charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or, in the case of a candidate committee for any candidate, other than a participating candidate, distribute such surplus to an organization under Section 501(c)(19) of said code, as from time to time amended, provided (i) no candidate committee may distribute such surplus to a committee which has been established to finance future political campaigns of the candidate, (ii) a candidate committee which received moneys from the Citizens' Election Fund shall distribute such surplus to such fund, and (iii) a candidate committee for a nonparticipating candidate, as described in subsection (b) of section 9-703, may only distribute any such surplus to the Citizens' Election Fund or to a charitable organization;

(B) Each such political committee established by an organization which received its funds from the organization's treasury shall return its surplus to its sponsoring organization;

(C) (i) Each political committee formed solely to aid or promote the success or defeat of any referendum question, which does not receive contributions from a business entity or an organization, shall distribute its surplus to a party committee, to a political committee organized for ongoing political activities, to a national committee of a political party, to all contributors to the committee on a prorated basis of contribution, to state or municipal governments or agencies or to any organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. (ii) Each political committee formed solely to aid or promote the success or defeat of any referendum question, which receives contributions from a business entity or an organization, shall distribute its surplus to all contributors to the committee on a prorated basis of contribution, to state or municipal governments or agencies, or to any organization which is tax-exempt under said provisions of the Internal Revenue Code. Notwithstanding the provisions of this subsection, a committee formed for a single referendum shall not be required to expend its surplus not later than ninety days after the referendum and may continue in existence if a substantially similar referendum question on the same issue will be submitted to the electorate within six months after the first referendum. If two or more substantially similar referenda on the same issue are submitted to the electorate, each no more than six months apart, the committee shall expend such surplus within ninety days following the date of the last such referendum;

(D) The treasurer of the candidate committee of a candidate who is elected to office may, upon the authorization of such candidate, expend surplus campaign funds to pay for the cost of clerical, secretarial or other office expenses necessarily incurred by such candidate in preparation for taking office; except such surplus shall not be distributed for the personal benefit of any individual or to any organization;

(E) The treasurer of a candidate committee, or of a political committee, other than a political committee formed for ongoing political activities or an exploratory committee, shall, prior to the dissolution of such committee, either (i) distribute any equipment purchased, including, but not limited to, computer equipment, to any recipient as set forth in subparagraph (A) of this subdivision, or (ii) sell any equipment purchased, including but not limited to computer equipment, to any person for fair market value and then distribute the proceeds of such sale to any recipient as set forth in said subparagraph (A);

(F) The treasurer of a qualified candidate committee may, following an election or unsuccessful primary, provide a post-primary thank you meal or a post-election thank you meal for committee workers, provided such meal (i) occurs not later than fourteen days after the applicable election or primary day, and (ii) the cost for such meal does not exceed thirty dollars per worker;

(G) The treasurer of a qualified candidate committee may, following an election or unsuccessful primary, exclusive of any payments that have been rendered pursuant to a written service agreement, make payment to a treasurer for services rendered to the candidate committee, provided such payment does not exceed one thousand dollars; and

(H) The treasurer of a candidate committee may, following an election or unsuccessful primary, utilize funds for the purpose of complying with any audit conducted by the State Elections Enforcement Commission pursuant to subdivision (5) of subsection (a) of section 9-7b.

(2) Notwithstanding any provision of this chapter, the treasurer of the candidate committee of a candidate who has withdrawn from a primary or election may, prior to the primary or election, distribute its surplus to any organization which is tax-exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or return such surplus to all contributors to the committee on a prorated basis of contribution.

(3) Not later than seven days after such distribution or not later than seven days after all funds have been expended in accordance with subparagraph (D) of subdivision (1) of this subsection, the treasurer shall file a supplemental statement, sworn under penalty of false statement, with the proper authority, identifying all further contributions received since the previous statement and explaining how any surplus has been distributed or expended in accordance with this section. No surplus may be distributed or expended until after the election, primary or referendum.

(4) In the event of a deficit, the treasurer shall file a supplemental statement ninety days after an election, primary or referendum not held in November or on the seventh calendar day in February, or the next business day if such day is a Saturday, Sunday or legal holiday, after an election or referendum held in November, with the proper authority and, thereafter, on the seventh day of each month following if on the last day of the previous month there was an increase or decrease in the deficit in excess of five hundred dollars from that reported on the last statement filed. The treasurer shall file such supplemental statements as required until the deficit is eliminated. If any such committee does not have a surplus or a deficit, the statement required to be filed not later than forty-five days following any election or referendum not held in November or on the seventh calendar day in January, or the next business day if such day is a Saturday, Sunday or legal holiday, following an election or referendum held in November, or not later than thirty days following any primary shall be the last required statement.

(f) Dissolution of exploratory committee. If an exploratory committee has been established by a candidate pursuant to subsection (c) of section 9-604, the treasurer of the committee shall file a notice of intent to dissolve it with the appropriate authority not later than fifteen days after the candidate's declaration of intent to seek nomination or election to a particular public office, except that in the case of an exploratory committee established by a candidate for purposes that include aiding or promoting the candidate's candidacy for nomination or election to the General Assembly or a state office, the treasurer of the committee shall file such notice of intent to dissolve the committee not later than fifteen days after the earlier of: (1) The candidate's declaration of intent to seek nomination or election to a particular public office, (2) the candidate's endorsement at a convention, caucus or town committee meeting, or (3) the candidate's filing of a candidacy for nomination under section 9-400 or 9-405. The treasurer shall also file a statement identifying all contributions received or expenditures made by the exploratory committee since the previous statement and the balance on hand or deficit, as the case may be. In the event of a surplus, the treasurer shall, not later than the filing of the statement, distribute the surplus to the candidate committee established pursuant to said section, except that (A) in the case of a surplus of an exploratory committee established by a candidate who intends to be a participating candidate, as defined in section 9-703, in the Citizens' Election Program, the treasurer may distribute to the candidate committee only that portion of such surplus that is attributable to contributions that meet the criteria for qualifying contributions for the candidate committee under section 9-704 and shall distribute the remainder of such surplus to the Citizens' Election Fund established in section 9-701, and (B) in the case of a surplus of an exploratory committee established for nomination or election to an office other than the General Assembly or a state office (i) the treasurer may only distribute to the candidate committee for nomination or election to the General Assembly or state office of such candidate that portion of such surplus which is in excess of the total contributions which the exploratory committee received from lobbyists or political committees established by lobbyists, during any period in which the prohibitions in subsection (e) of section 9-610 apply, and (ii) any remaining amount shall be returned to all such lobbyists and political committees established by or on behalf of lobbyists, on a prorated basis of contribution, or distributed to any charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. If the candidate decides not to seek nomination or election to any office, the treasurer shall, within fifteen days after such decision, comply with the provisions of this subsection and distribute any surplus in the manner provided by this section for political committees other than those formed for ongoing political activities, except that if the surplus is from an exploratory committee established by the State Treasurer, any portion of the surplus that is received from a principal of an investment services firm or a political committee established by such firm shall be returned to such principal or committee on a prorated basis of contribution. In the event of a deficit, the treasurer shall file a statement thirty days after the decision or declaration with the proper authority and, thereafter, on the seventh day of each month following if on the last day of the previous month there was an increase or decrease in such deficit in excess of five hundred dollars from that reported on the last statement filed. The treasurer shall file supplemental statements until the deficit is eliminated. If the exploratory committee does not have a surplus or deficit, the statement filed after the candidate's declaration or decision shall be the last required statement. If a candidate certifies on the statement of organization for the exploratory committee pursuant to subsection (c) of section 9-604 that the candidate will not be a candidate for the office of state representative and subsequently establishes a candidate committee for the office of state representative, the treasurer of the candidate committee shall pay to the State Treasurer, for deposit in the General Fund, an amount equal to the portion of any contribution received by said exploratory committee that exceeded two hundred fifty dollars. As used in this subsection, “principal of an investment services firm” has the meaning set forth in subsection (e) of section 9-612 and “state office” has the same meaning set forth in subsection (e) of section 9-610.

(P.A. 86-99, S. 11, 34; P.A. 87-161; 87-524, S. 3, 7; 87-576, S. 4, 6; P.A. 88-83, S. 2, 3; P.A. 89-211, S. 17; P.A. 90-267, S. 3; P.A. 91-351, S. 11, 28; 91-407, S. 36, 42; P.A. 92-246, S. 3, 5; P.A. 93-251, S. 3, 5; P.A. 94-143, S. 4, 6; June 18 Sp. Sess. P.A. 97-5, S. 8, 16, 19; P.A. 02-130, S. 18; P.A. 03-223, S. 3–5; 03-241, S. 60, 62; P.A. 04-91, S. 2; P.A. 05-235, S. 24; Oct. 25 Sp. Sess. P.A. 05-5, S. 25, 26; P.A. 06-137, S. 18, 30; P.A. 07-1, S. 3; P.A. 08-2, S. 6, 7; P.A. 11-48, S. 289, 290; P.A. 13-180, S. 12, 14, 15, 23, 35; P.A. 16-203, S. 2.)

History: P.A. 87-161 amended Subsec. (e)(1)(A) to allow committees included under Subdiv. (1) to distribute their surpluses to tax-exempt charitable organizations; P.A. 87-524, in Subsec. (c), added Subsec. (c)(1)(F), re an individual who contributes in excess of $1,000 in the aggregate, and (c)(1)(G), re itemized contributions by a lobbyist, added new Subsec. (c)(2) requiring contributors described in said Subparas. (F) and (G) to provide required information to campaign treasurer and providing that failure to do so is complete defense to action against campaign treasurer, and renumbered remaining Subdivs. accordingly; P.A. 87-576 amended Subsec. (a)(2) to set forth conditions under which campaign treasurer of candidate committee established by candidate shall not be required to file any subsequent statement; P.A. 88-83 amended Subsec. (b) to raise the filing threshold for statements from $500 or, in the case of a referendum question, from $0.10 for each resident of the voting district or districts, to $1,000; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-267 added provisions in Subsec. (f) re distribution of surplus of an exploratory committee established for nomination or election to an office other than the general assembly; P.A. 91-351 divided Subsec. (a) into Subparas. and added Subpara. (B)(i) and (ii) re exceptions to requirement that committees file on seventh day preceding an election, amended Subsec. (c)(2) by adding provisions re failure to provide required information in case of contribution in excess of $1,000, designated former Subsec. (e)(1)(C) as clause (i) and limited its application to political committee which does not receive contributions from a business entity or an organization and added clause (ii) re political committee which receives such contributions, added new Subsec. (e)(2) re distribution of surplus by candidate who withdraws prior to primary or election and renumbered former Subdivs. (2) and (3) as (3) and (4); P.A. 91-407 amended Subsec. (c) to require name and address of person who has advanced security deposit to telephone company to be included in statement; P.A. 92-246 added Subsec. (c)(1)(F) requiring reporting of purchases of advertising space in a fund-raising affair program and relettered former Subparas. (F) and (G) accordingly; P.A. 93-251 inserted reference to Subsec. (g) of Sec. 9-333l(g) in Subsec. (d), effective July 1, 1993; P.A. 94-143 added Subsec. (e)(1)(E) re distribution and sale of purchased equipment, effective January 1, 1995 and applicable to elections conducted on or after that date; June 18 Sp. Sess. P.A. 97-5 amended Subsec. (c)(1)(C) by requiring statement to include candidate supported or opposed by expenditure and whether expenditure is independent or in-kind, added new Subsec. (c)(1)(G) re reporting of occupation and employer of certain contributors and relettered remaining Subparas. and amended Subsec. (c)(2) by exempting from Sec. 9-7b(2) any contributor who does not provide information required by Subsec. (c)(1)(G), effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998 and added provisions in Subsec. (f) re surplus of an exploratory committee established for nomination or election to a state office, effective July 1, 1997; P.A. 02-130 amended Subsec. (f) by adding exception re distribution of surplus from exploratory committee established by State Treasurer and defining “principal of an investment services firm”, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-223 amended Subsec. (a)(1) to require that January, April, July and October statements be filed on seventh calendar day of month instead of second Thursday, that statements be complete as of last day of preceding month, except for statements required to be filed on seventh day preceding election, primary or referendum and that January candidate committee statement be in lieu of statement formerly required to be filed within 45 days following election, and to eliminate exception re period covered by January party or political committee statement, amended Subsec. (a)(2) to eliminate statement required within 45 days following election and to require political committee statement to be filed only after election or referendum “not held in November”, amended Subsec. (c)(1)(F) by eliminating requirement that statement include name of chief executive officer of business entity purchasing advertising space in fund-raising affair program and further amended Subsec. (c)(1) by adding “, which is referred to in subsection (b) of section 9-333b, and (ii) the date, location and a description of the affair”, amended Subsec. (e)(1) by applying 90-day deadline for distribution or expenditure of surplus to an election or referendum “not held in November” and providing for January thirty-first deadline for election or referendum held in November, and amended Subsec. (e)(4) by applying 90 and 45-day deadlines to elections, primaries and referenda “not held in November” and providing February or January deadlines for elections and referenda held in November, effective July 1, 2003; P.A. 03-241 added Subsec. (c)(1)(J) re disclosure of certain municipal contracts by certain contributors to candidates for office of chief executive officer of a city, town or borough, amended Subsec. (c)(2) to extend provisions to contributors and contributions described in Subsec. (c)(1)(J) and made technical changes, and, effective July 1, 2003, amended Subsec. (e)(1) to allow continuation of committee formed for a single referendum if a substantially similar referendum question will be submitted to electorate within six months in Subpara. (C) and to make technical changes; P.A. 04-91 amended Subsec. (c)(1)(C) and (D) by adding provisions requiring accounting to include secondary payees, effective July 1, 2004; P.A. 05-235 amended Subsec. (a)(1)(A) to change deadlines for filing statements for a committee, other than a state central committee, from seventh to tenth calendar day in January, April, July and October and amended Subsec. (a)(3) to insert subpara. designators and change deadlines for filing statements for state central committee from January thirtieth, April tenth and July tenth to “the tenth calendar day in the months of January, April and July, provided, if such tenth calendar day is a Saturday, Sunday or legal holiday, on the next business day”, effective July 1, 2005; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (c) by redesignating existing Subdivs. (3) and (4) as Subdivs. (4) and (6), respectively, adding new Subdiv. (3) re requirement of certification that contributor is not a principal of a state contractor or prospective state contractor, changing $30 to $50 in redesignated Subdiv. (4) and adding Subdiv. (5) requiring statement filed by party committee, legislative caucus committee or legislative leadership committee to include accounting of each organization expenditure made by the committee, amended Subsec. (e) to make technical changes and, in Subdiv. (1)(A), to authorize committees to distribute surplus to Citizens' Election Fund and require candidate committee receiving moneys from the fund to distribute surplus to the fund, and amended Subsec. (f) to require separate deadline for filing notice of intent to dissolve exploratory committee established by candidate for purposes including aiding or promoting candidate's candidacy for nomination or election to General Assembly or a state office, to provide exception for distribution of surplus of exploratory committee established by candidate who intends to be participating candidate in Citizens' Election Program, to add provision re candidate who certifies on exploratory committee statement of organization that candidate will not be candidate for office of state representative and subsequently establishes candidate committee for said office, to define “state office” and to make technical changes, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (c)(5) to add requirement re notice to be given of organization expenditure made by the committee for the benefit of a participating candidate for the office of state senator or state representative to the candidate committee of such candidate, and added new Subsec. (c)(6) re notice by candidate committee who received benefit of organization expenditure to the State Elections Enforcement Commission, redesignating existing Subdiv. (6) as Subdiv. (7), and amended Subsec. (e)(1)(A) by adding provision re surplus distribution restrictions applicable to candidate committee for a nonparticipating candidate, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333j transferred to Sec. 9-608 in 2007; P.A. 07-1 amended Subsec. (c)(3) to indicate to whom contributions are made, change “one hundred dollars” to “fifty dollars”, include provision re preparation of sample form for certification by State Elections Enforcement Commission and make technical changes, effective February 8, 2007; P.A. 08-2 amended Subsec. (b)(3) to change “second Thursday” to “tenth calendar day” and amended Subsec. (c)(1)(H) to eliminate provision re statement indicating whether individual or business with which he is associated has contract with the state valued at $5,000 or more, effective April 7, 2008; P.A. 11-48 amended Subsec. (a)(1) by replacing “campaign treasurer” with “treasurer”, by adding provision in Subpara. (B) re candidate required to file a statement pursuant to Sec. 9-712(a)(1) and (2), by adding exception re statements filed pursuant to Sec. 9-712(a)(1) and (2) in Subpara. (C), by specifying that statement shall be complete as of eleven fifty-nine o'clock p.m. on the last day of month preceding month in which statement is required to be filed, and by changing “seven days immediately preceding” to “eleven fifty-nine o'clock p.m. of the second day immediately preceding”, amended Subsec. (c) by making technical changes throughout, amended Subsec. (c)(1) by deleting former Subpara. (B) re anonymous contributions, by redesignating Subparas. (C) to (J) as Subparas. (B) to (I), by adding language re signs in Subpara. (E), by adding language re slate or town committee in Subpara. (I), and by adding exception re items purchased that do not exceed $100 cumulatively, amended Subsec. (c)(3) by replacing language re certification that contributor is not a communicator lobbyist, a communicator lobbyist's family member or a principal or prospective state contractor with Subparas. (A) to (C) re names, status and certification that contributor is not prohibited, by replacing “principal of a state contractor or principal of a prospective state contractor” with “principal of a state contractor or prospective state contractor”, by adding “immediate family”, “state contractor” and “prospective state contractor” re explanation of terms, by redesignating Subparas. (A) to (C) as clauses (i) to (iii), by adding language permitting retention of one certification from each contributor and by replacing “not be in violation of this subdivision” with language re complete defense, amended Subsec. (c)(5) by replacing “a participating candidate” with “any candidate”, by including candidates for offices of Governor, Lieutenant Governor, Attorney General, Secretary of the State, State Comptroller and State Treasurer and by deleting “the amount and purpose of”, amended Subsec. (c)(6) by replacing language re filing a statement if benefit of an organization expenditure has been received with language re posting a link on commission's home page to a listing of organizational expenditures, amended Subsec. (d) by making technical changes, by replacing “and subsection (g) of section 9-610” with “subsection (e) of section 9-612, section 9-706 or section 9-712” and by adding provisions re when statements deemed filed in a timely manner with commission or town clerk, and amended Subsec. (e)(1) by adding provisions re purposes of Subpara. (H), by adding Subparas. (F) to (H), and by making a technical change, effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 13-180 amended Subsec. (a) by adding exception re special elections in Subdiv. (1)(A), adding exception re ineligibility to appear on ballot in Subdiv. (1)(B)(i), adding clause (iv) re ineligibility to appear on ballot in Subdiv. (1)(B), adding provision re unsuccessful primary candidate in Subdiv. (2), adding “regular” in Subdiv. (3)(B), adding Subdiv. (3)(C) re contribution or expenditure in connection with any other election, primary or referendum, adding references to “primary or referendum” in Subdiv. (3), replacing “campaign treasurer” with “treasurer” and making technical changes, amended Subsec. (d) by replacing “campaign treasurer” with “treasurer”, replacing references to Sec. 9-612(e) with references to Sec. 9-601d and adding provision re commission not to levy penalty for failure to file in a timely manner if treasurer has stamp or receipt showing timely receipt, amended Subsec. (e)(1) by adding provision re surplus distribution to a 501(c)(19) organization in Subpara. (A), adding provision excluding payments rendered pursuant to a written service agreement in Subpara. (G) and replacing “campaign treasurer” with “treasurer”, and amended Subsec. (f) by replacing reference to Sec. 9-612(f) with reference to Sec. 9-612(e), effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsecs. (c), (e)(2) to (4) and (f), effective June 18, 2013; P.A. 16-203 amended Subsec. (d) to replace “timely receipt of such statement by said commission” with “timely delivery of such statement was made or should have been made to said commission” and make technical changes, effective June 7, 2016.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.



Section 9-609 - (Formerly Sec. 9-333k). Party committees; designation as treasurer. Limitation on multiple committees. Fund-raising events and testimonial affairs.

(a) The chairman of each party committee shall designate a treasurer and may designate a deputy treasurer, or in the case of a state central committee, not more than two deputy treasurers. The treasurer and any deputy treasurers so designated shall sign a statement accepting the designation, which shall be filed with the proper authority with the statement of designation required under subdivision (1) of subsection (a) of section 9-602. No state central committee or town committee shall establish a committee other than a single party committee for purposes of this chapter. A party committee or a political committee organized for ongoing political activities shall form no other political committees, except that two or more such committees may join to form a political committee for the purpose of a single fund-raising event.

(b) As used in this subsection, “testimonial affair” means an affair held in honor of an individual who holds, or who is or was a candidate for nomination or election to, an office subject to this chapter. No testimonial affair shall be held without the consent of such person. No testimonial affair shall be held for a candidate, or for an individual who holds any such office during the term of such office, except to raise funds on the candidate's behalf, or on behalf of a party committee, for purposes authorized in this chapter. A testimonial affair which is held by an organization duly organized for charitable purposes shall be exempt from the provisions of this chapter. A testimonial affair which is held for an individual upon his retirement from public office shall also be exempt from the provisions of this chapter unless a deficit exists from any such individual's campaigns for election or nomination to an office subject to this chapter. Any fund-raising affair for any candidate or individual who holds any such office for any purposes other than those authorized in this chapter shall be prohibited. Any person who organizes such a fund-raising affair shall be in violation of this section.

(P.A. 86-99, S. 12, 34; 86-240, S. 5, 12; P.A. 95-144, S. 8; P.A. 96-119, S. 9, 14; P.A. 11-48, S. 296; P.A. 13-180, S. 12.)

History: P.A. 86-240 amended Subsec. (a) to permit chairman of state central committee to appoint two deputy campaign treasurers; P.A. 95-144 amended Subsec. (a) by deleting provision that deputy campaign treasurer or treasurers serve only in event that campaign treasurer unable to perform his duties; P.A. 96-119 added provisions in Subsec. (a) to require the designated campaign treasurer and deputy campaign treasurer to sign and file a statement accepting designation, effective January 1, 1997; Sec. 9-333k transferred to Sec. 9-609 in 2007; P.A. 11-48 amended Subsec. (b) by replacing “his behalf” with “the candidate's behalf, or on behalf of a party committee”, effective January 1, 2012, and applicable to primaries and elections held on or after that date; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsec. (a), effective June 18, 2013.



Section 9-610 - (Formerly Sec. 9-333l). Expense sharing by committees. Candidate's expenditures. Use of public funds by incumbent or for promotional campaign or advertisement. Restrictions on lobbyist contributions and solicitations.

(a) Any provision of this chapter to the contrary notwithstanding, a candidate committee may join with one or more candidate committees to establish a political committee for the purpose of sponsoring one or more fund-raising events for those candidates. Any individual, other than a candidate benefited, who is eligible and qualifies to serve in accordance with the provisions of subsection (d) of section 9-606 may serve as the treasurer or deputy treasurer of such a political committee. The statements required to be filed by a political committee under this chapter shall apply to any political committee established pursuant to this subsection. After all expenses of the political committee have been paid by its treasurer for each event, he shall distribute all remaining funds from such event to the treasurers of each of the candidate committees which established the political committee. The distribution to each candidate committee shall be made not later than fourteen days after the event, either in accordance with a prior agreement of the candidates or, if no prior agreement was made, in equal proportions to each candidate committee. Any contribution which is made to such political committee shall, for purposes of determining compliance with the limitations imposed by this chapter, be deemed to have been made in equal proportions to each candidate's campaign unless (1) a prior agreement was made by the candidates as to the disposition of remaining funds, and (2) those who contributed to the political committee were notified of such disposition, in which case the contribution shall be deemed to have been made to each candidate's campaign in accordance with the agreement.

(b) A candidate committee may pay or reimburse another candidate committee for its pro rata share of the expenses of operating a campaign headquarters and of preparing, printing and disseminating any political communication on behalf of that candidate and any other candidate or candidates, including any shared expenses for which only the committee being paid or reimbursed was under a contractual obligation to pay. Notwithstanding the provisions of subdivision (1) of subsection (a) of section 9-616, a candidate committee may reimburse a party committee for any expenditure such party committee has incurred for the benefit of such candidate committee.

(c) A candidate may make any expenditure permitted by section 9-607 to aid or promote the success of his campaign for nomination or election from his personal funds, or the funds of his immediate family, which for the purposes of this chapter shall consist of the candidate's spouse and issue. Any such expenditure shall not be deemed a contribution to any committee.

(d) (1) No incumbent holding office shall, during the three months preceding an election in which he is a candidate for reelection or election to another office, use public funds to mail or print flyers or other promotional materials intended to bring about his election or reelection.

(2) No official or employee of the state or a political subdivision of the state shall authorize the use of public funds for a television, radio, movie theater, billboard, bus poster, newspaper or magazine promotional campaign or advertisement, which (A) features the name, face or voice of a candidate for public office, or (B) promotes the nomination or election of a candidate for public office, during the twelve-month period preceding the election being held for the office which the candidate described in this subdivision is seeking.

(3) As used in subdivisions (1) and (2) of this subsection, “public funds” does not include any grant or moneys paid to a qualified candidate committee from the Citizens' Election Fund under this chapter.

(4) No candidate's participation in connection with any activity of the Council of State Governments shall constitute a violation of this subsection.

(e) For purposes of this subsection and subsection (f) of this section, the exclusions to the term “contribution” in subsection (b) of section 9-601a shall not apply; the term “state office” means the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State; and the term “state officer” means the Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State. Notwithstanding any provision of this chapter to the contrary, during any regular session of the General Assembly, during any special session of the General Assembly held between the adjournment of the regular session in an odd-numbered year and the convening of the regular session in the following even-numbered year or during any reconvened session of the General Assembly held in an odd-numbered year to reconsider vetoed bills, (1) no lobbyist or political committee established by or on behalf of a lobbyist shall make or offer to make a contribution to or on behalf of, and no lobbyist shall solicit a contribution on behalf of, (A) a candidate or exploratory committee established by a candidate for nomination or election to the General Assembly or a state office, or (B) a political committee (i) established for an assembly or senatorial district, (ii) established by a member of the General Assembly or a state officer or such member or officer's agent, or in consultation with, or at the request or suggestion of, any such member, officer or agent, or (iii) controlled by such member, officer or agent, to aid or promote the nomination or election of any candidate or candidates to the General Assembly or a state office, and (2) no such candidate or political committee shall accept such a contribution. The provisions of this subsection shall not apply to a candidate committee established by a member of the General Assembly or a candidate for nomination or election to the General Assembly, at a special election for the General Assembly, from the date on which the candidate or the chairman of the committee files the designation of a treasurer and a depository institution under section 9-602 with the State Elections Enforcement Commission, to the date on which the special election is held, inclusive, or to an exploratory committee established by a member of the General Assembly to promote his candidacy for an office other than the General Assembly.

(f) (1) A political committee established by two or more individuals under subparagraph (B) of subdivision (3) of section 9-601, other than a committee established solely for the purpose of aiding or promoting any candidate or candidates for municipal office or the success or defeat of a referendum question, shall be subject to the prohibition on acceptance of lobbyist contributions under subsection (e) of this section unless the treasurer of the committee has filed a registration statement as described in subsection (b) of section 9-605 with the State Elections Enforcement Commission, on or before November 15, 2012, for all such political committees in existence on such date, or, if the committee is not in existence on such date, not later than ten days after the organization of the committee pursuant to subsection (a) of section 9-605, and on or before November fifteenth of each even-numbered year thereafter. Such statements shall be filed even if there are no changes, additions or deletions to the registration statement previously filed with the commission. Notwithstanding the provisions of this subdivision, if an officer of the committee has changed since the last registration statement filed with the commission, such registration statement shall be filed by the chairperson of the committee.

(2) A political committee established for ongoing political activities and required pursuant to subsection (a) of section 9-603 to file statements with the commission shall be subject to the prohibition on making contributions under subsection (e) of this section unless the treasurer of the committee has filed a registration statement as described in subsection (b) of section 9-605 with the commission, on forms prescribed by the commission, on or before November 15, 2012, for all such political committees in existence on such date, or, if the committee is not in existence on such date, not later than ten days after the organization of the committee pursuant to subsection (a) of section 9-605, and on or before November fifteenth of each even-numbered year thereafter. Such statements shall be filed even if there are no changes, additions or deletions to the registration statement previously filed with the commission. Notwithstanding the provisions of this subdivision, if an officer of the committee has changed since the last registration statement filed with the commission, such registration statement shall be filed by the chairperson of the committee.

(3) The commission shall prepare a list of all such committees subject to the prohibitions under subsection (e) of this section, based upon an evaluation of registrations filed pursuant to this subsection and subsection (b) of section 9-605. Such list shall be available prior to the opening of each regular session of the General Assembly, and shall provide a copy of the list to the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives and each state officer. During each such regular session, the commission shall prepare a supplemental list of committees that register after November fifteenth and are subject to such prohibitions, and the commission shall provide the supplemental list to such legislative leaders and state officers. The filing of the registration statement by the treasurer of the committee shall not impair the authority of the commission to act under section 9-7b. Any lobbyist or treasurer who acts in reliance on such lists in good faith shall have an absolute defense in any action brought under subsection (e) and this subsection, subsection (c) of section 9-604, and subsection (f) of section 9-608.

(g) No communicator lobbyist, member of the immediate family of a communicator lobbyist, or political committee established or controlled by a communicator lobbyist or a member of the immediate family of a communicator lobbyist shall make a contribution or contributions in excess of one hundred dollars to, or for the benefit of (1) an exploratory committee or a candidate committee established by a candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, (2) a political committee established or controlled by any such candidate, (3) a legislative caucus committee or a legislative leadership committee, or (4) a party committee.

(h) On and after January 1, 2011, no communicator lobbyist, immediate family member of a communicator lobbyist, agent of a communicator lobbyist, or political committee established or controlled by a communicator lobbyist or any such immediate family member or agent shall knowingly solicit from any individual who is a member of the board of directors of, an employee of or a partner in, or who has an ownership interest of five per cent or more in, any client lobbyist that the communicator lobbyist lobbies on behalf of pursuant to the communicator lobbyist's registration under chapter 10 (1) a contribution on behalf of a candidate committee or an exploratory committee established by a candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, a political committee established or controlled by any such candidate, a legislative caucus committee, a legislative leadership committee or a party committee, or (2) the purchase of advertising space in a program for a fund-raising affair sponsored by a town committee, as described in subparagraph (B) of subdivision (10) of subsection (b) of section 9-601a.

(i) No communicator lobbyist or agent of such lobbyist, or member of the immediate family of a communicator lobbyist shall bundle contributions to, (1) an exploratory committee or a candidate committee established by a candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, (2) a political committee established or controlled by any such candidate, (3) a legislative caucus committee or a legislative leadership committee, or (4) a party committee.

(j) The provisions of subsections (g), (h) and (i) of this subsection shall not apply to the campaign of a communicator lobbyist, immediate family member of a communicator lobbyist or agent of a communicator lobbyist who is a candidate for public office or to an immediate family member of a communicator lobbyist who is an elected public official.

(k) Any person who violates any provision of subsections (g), (h) and (i) of this section shall be subject to a civil penalty, imposed by the State Elections Enforcement Commission, of not more than five thousand dollars or twice the amount of any contribution donated, solicited or bundled in violation of subsection (g), (h) or (i) of this section, whichever is greater.

(P.A. 86-99, S. 13, 34; P.A. 90-267, S. 1; P.A. 91-351, S. 12, 28; P.A. 93-251, S. 1, 5; P.A. 94-132, S. 10; June 18 Sp. Sess. P.A. 97-5, S. 10, 14, 19; P.A. 99-12, S. 2, 3; P.A. 03-223, S. 8; 03-241, S. 63; Oct. 25 Sp. Sess. P.A. 05-5, S. 27–29; P.A. 06-137, S. 24, 25; P.A. 08-2, S. 8, 9; July Sp. Sess. P.A. 10-1, S. 9; P.A. 11-139, S. 5; 11-173, S. 55; P.A. 13-180, S. 12, 16, 30; P.A. 16-181, S. 1.)

History: P.A. 90-267 added Subsec. (e) re prohibitions on certain contributions and the soliciting of such contributions by lobbyists and political committees established by or on behalf of lobbyists, and Subsec. (f) re the implementation of such prohibitions; P.A. 91-351 amended Subsec. (a) to allow political committee to be established for one or more fund-raising events instead of a single event; P.A. 93-251 amended Subsec. (e) to provide that exclusions to term “contribution” in Sec. 9-333b(b) shall not apply for purposes of Subsecs. (e) and (f), amended Subsec. (f) to require that secretary prescribe political committee certification forms by November 15, 1994, instead of December 1, 1990, that certifications be filed by November fifteenth biennially instead of December first annually, that secretary provide political committee registration reports and copies of registrations and certifications to commission and that commission prepare supplemental list of committees registering after November fifteenth instead of December first, and added Subsec. (g) re lobbyist statements, effective July 1, 1993; P.A. 94-132 deleted Subsec. (g)(1) which had required statement to include name and address of persons on whose behalf one was a lobbyist and renumbered Subdivs. (2) and (3) as (1) and (2); June 18 Sp. Sess. P.A. 97-5 amended Subsec. (e) by defining “state office” and “state officer” and applied provisions of Subsecs. (e) and (f) to state officers, effective July 1, 1997, and amended Subsec. (g)(1) by repealing reporting of ticket purchases in connection with fund-raising events, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 99-12 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) prohibiting authorization of use of public funds for candidate promotional campaigns or advertisements, effective January 1, 2000; P.A. 03-223 amended Subsec. (a) to require distribution of funds to be made to each candidate committee not later than 14 days after the event, effective July 1, 2003; P.A. 03-241 amended Subsec. (d)(2) by inserting “movie theater, billboard, bus poster,” and by making a technical change, effective July 1, 2003; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (d)(2) by changing “five-month” to “twelve-month” and added Subsec. (d)(3) re exclusion from term “public funds”, effective January 1, 2006, and applicable to elections held on or after that date, and amended Subsec. (g) by deleting definition of “immediate family” and changing “Secretary of the State” to “State Elections Enforcement Commission”, and added Subsecs. (h) and (i) prohibiting contributions by communicator lobbyists, their immediate family members and political committees established or controlled by communicator lobbyists or such immediate family members, and prohibiting solicitations by such lobbyists, family members and political committees and agents of such lobbyists and political committees established or controlled by such agents, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (i) to designate Subdiv. (2) as new Subsec. (j) re exceptions to prohibition, inserting therein “or to an immediate family member of a communicator lobbyist who is an elected public official”, and Subdiv. (3) as new Subsec. (k) re civil penalty for violation of prohibition, inserting therein “donated or”, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date, and further amended section to delete former Subsec. (g) and redesignate Subsecs. (h) to (k), inclusive, as Subsecs. (g) to (j), inclusive, and make technical changes, effective October 1, 2007; Sec. 9-333l transferred to Sec. 9-610 in 2007; P.A. 08-2 amended Subsec. (h) to designate existing provisions re contribution solicitation as Subdiv. (1) and add Subdiv. (2) re purchase of advertising space in program for a fund-raising affair sponsored by a town committee, effective April 7, 2008, and amended Subsecs. (e) and (f) to change references from “lobbyist” to “client lobbyist” and “Secretary of the State” to “State Elections Enforcement Commission” and, in Subsec. (f), to replace “on behalf of” with “controlled by” and “1994” with “2008” and eliminate requirement for Secretary of the State to provide political committee registration report to State Elections Enforcement Commission, effective October 1, 2008; July Sp. Sess. P.A. 10-1 amended Subsecs. (e) and (f) by replacing references to client lobbyists with references to lobbyists, amended Subsec. (g) by permitting contributions by communicator lobbyists that do not exceed $100, amended Subsec. (h) by eliminating prohibition on solicitation and adding solicitation restrictions effective on and after January 1, 2011, added new Subsec. (i) prohibiting bundling, redesignated existing Subsecs. (i) and (j) as Subsecs. (j) and (k) and added references to bundling and Subsec. (i) therein, and made technical changes in Subsecs. (d) and (h), effective August 13, 2010; P.A. 11-139 made a technical change in Subsec. (e), effective July 8, 2011; P.A. 11-173 amended Subsec. (f) by dividing existing provisions into Subdivs. (1) to (3) and by making technical changes, amended Subsec. (f)(1) and (3) by replacing language re certification with language re registration and amended Subsec. (f)(2) by adding language re filing of statements, effective July 13, 2011; P.A. 13-180 amended Subsec. (b) to add provisions allowing for reimbursement of shared expenses and amended Subsec. (f)(1) and (2) by adding provisions re change of officer and replacing “campaign treasurer” with “treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsecs. (a), (e) and (f)(3), effective June 18, 2013; P.A. 16-181 amended Subsec. (d) to add Subdiv. (4) re participation in Council of State Governments activity not constituting violation of subsection, effective June 6, 2016.

See Sec. 2-15a re annual mailing by General Assembly members.



Section 9-611 - (Formerly Sec. 9-333m). Limits on contributions made by individuals to candidate committees, exploratory committees. When contributions by personal check or credit card required. Contributions by individuals less than eighteen years of age.

(a) No individual shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of (1) Governor, in excess of three thousand five hundred dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of two thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand dollars; (4) state senator or probate judge, in excess of one thousand dollars; or (5) state representative or any other office of a municipality not previously included in this subsection, in excess of two hundred fifty dollars. The limits imposed by this subsection shall be applied separately to primaries and elections.

(b) (1) No individual shall make a contribution or contributions to, or for the benefit of, an exploratory committee, in excess of three hundred seventy-five dollars, if the candidate establishing the exploratory committee certifies on the statement of organization for the exploratory committee pursuant to subsection (c) of section 9-604 that the candidate will not be a candidate for the office of state representative. No individual shall make a contribution or contributions to, or for the benefit of, any exploratory committee, in excess of two hundred fifty dollars, if the candidate establishing the exploratory committee does not so certify.

(2) No individual shall make a contribution or contributions to, or for the benefit of, a political committee formed by a slate of candidates in a primary for the office of justice of the peace, in excess of two hundred fifty dollars.

(c) No individual shall make contributions to such candidates or committees which in the aggregate exceed thirty thousand dollars for any single election and primary preliminary to such election.

(d) No individual shall make a contribution to any candidate or committee, other than a contribution in kind, in excess of one hundred dollars except by personal check or credit card of that individual.

(e) No individual who is less than eighteen years of age shall make a contribution or contributions, in excess of thirty dollars to, for the benefit of, or pursuant to the authorization or request of: (1) A candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary to any office; (2) a candidate or a committee supporting or opposing any candidate's campaign for election to any office; (3) an exploratory committee; (4) any other political committee in any calendar year; or (5) a party committee in any calendar year. Notwithstanding any provision of subdivision (2) of section 9-7b, any individual who is less than eighteen years of age who violates any provision of this subsection shall not be subject to the provisions of subdivision (2) of section 9-7b.

(P.A. 86-99, S. 14, 34; 86-240, S. 6, 12; P.A. 91-351, S. 13, 28; P.A. 92-246, S. 1, 5; June 18 Sp. Sess. P.A. 97-5, S. 13, 19; P.A. 00-99, S. 34, 154; P.A. 02-130, S. 10; P.A. 03-241, S. 13; Oct. 25 Sp. Sess. P.A. 05-5, S. 30; P.A. 07-1, S. 2; P.A. 13-180, S. 19.)

History: P.A. 86-240 limited contributions by individuals to candidates for nomination or election to any municipal office other than chief executive officer to $250; P.A. 91-351 inserted new Subsec. (b) re additional allowable contributions to candidate committee which is solely financing convention delegate slate and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 92-246 added Subsec. (e) requiring certain contributions by individuals to be by personal check; June 18 Sp. Sess. P.A. 97-5 added Subsec. (f) re restrictions on contributions by individuals less than 16 years of age, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 02-130 amended Subsec. (e) to allow a contribution in excess of $100 to be made by credit card, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-241 deleted former Subsec. (b) re convention delegate primaries, redesignated existing Subsecs. (c) to (f) as Subsecs. (b) to (c), and amended redesignated Subsec. (b) by substituting “office of justice of the peace” for “position of delegate to the same convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by increasing contribution limit for office of Governor from $2,500 to $3,500, for other state offices from $1,500 to $2,000, and for office of state senator or probate judge from $500 to $1,000, and amended Subsec. (b) by dividing existing provisions into Subdivs. (1) and (2), amending Subdiv. (1) to increase limit on contributions to exploratory committee from $250 to $375 for candidate certifying that candidate will not be candidate for office of state representative, and making a conforming change in Subdiv. (2), effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333m transferred to Sec. 9-611 in 2007; P.A. 07-1 amended Subsec. (e) to change “sixteen” to “eighteen” years of age, effective February 8, 2007; P.A. 13-180 amended Subsec. (c) by changing maximum aggregate contribution from $15,000 to $30,000 and making a technical change, effective June 18, 2013.



Section 9-612 - (Formerly Sec. 9-333n). Other contributions by individuals. Principals of investment services firms, state contractors, principals of state contractors, prospective state contractors or principals of prospective state contractors. Lists. Subcontracts study. State officials or employees. Legislative caucus staff members.

(a) No individual shall make a contribution or contributions in any one calendar year in excess of ten thousand dollars to the state central committee of any party, or for the benefit of such committee pursuant to its authorization or request; or two thousand dollars to a town committee of any political party, or for the benefit of such committee pursuant to its authorization or request; or two thousand dollars to a legislative caucus committee or legislative leadership committee, or one thousand dollars to any other political committee other than (1) a political committee formed solely to aid or promote the success or defeat of a referendum question, (2) an exploratory committee, (3) a political committee established by an organization, or for the benefit of such committee pursuant to its authorization or request, or (4) a political committee formed by a slate of candidates in a primary for the office of justice of the peace of the same town.

(b) No individual shall make a contribution to a political committee established by an organization which receives its funds from the organization's treasury. With respect to a political committee established by an organization which has complied with the provisions of subsection (b) or (c) of section 9-614, and has elected to receive contributions, no individual other than a member of the organization may make contributions to the committee, in which case the individual may contribute not more than seven hundred fifty dollars in any one calendar year to such committee or for the benefit of such committee pursuant to its authorization or request.

(c) In no event may any individual make contributions to a candidate committee and a political committee formed solely to support one candidate other than an exploratory committee or for the benefit of a candidate committee and a political committee formed solely to support one candidate pursuant to the authorization or request of any such committee, in an amount which in the aggregate is in excess of the maximum amount which may be contributed to the candidate.

(d) Any individual may make unlimited contributions or expenditures to aid or promote the success or defeat of any referendum question, provided any individual who makes an expenditure or expenditures in excess of one thousand dollars to promote the success or defeat of any referendum question shall file statements according to the same schedule and in the same manner as is required of a treasurer of a political committee under section 9-608.

(e) (1) As used in this subsection and subsection (f) of section 9-608, (A) “investment services” means investment legal services, investment banking services, investment advisory services, underwriting services, financial advisory services or brokerage firm services, and (B) “principal of an investment services firm” means (i) an individual who is a director of or has an ownership interest in an investment services firm to which the State Treasurer pays compensation, expenses or fees or issues a contract, except for an individual who owns less than five per cent of the shares of an investment services firm, (ii) an individual who is employed by such an investment services firm as president, treasurer, or executive vice president, (iii) an employee of such an investment services firm who has managerial or discretionary responsibilities with respect to any investment services provided to the State Treasurer, (iv) the spouse or a dependent child who is eighteen years of age or older of an individual described in this subparagraph, or (v) a political committee established or controlled by an individual described in this subparagraph.

(2) No principal of an investment services firm shall make a contribution to, or solicit contributions on behalf of, an exploratory committee or candidate committee established by a candidate for nomination or election to the office of State Treasurer during the term of office of the State Treasurer who pays compensation, expenses or fees or issues a contract to such firm. The provisions of this subdivision shall apply only to contributions and the solicitation of contributions that are not prohibited under subdivision (2) of subsection (f) of this section.

(3) Neither the State Treasurer, the Deputy State Treasurer, any unclassified employee of the office of the State Treasurer acting on behalf of the State Treasurer or Deputy State Treasurer, any candidate for the office of State Treasurer, any member of the Investment Advisory Council established under section 3-13b nor any agent of any such candidate may knowingly, wilfully or intentionally solicit contributions on behalf of an exploratory committee or candidate committee established by a candidate for nomination or election to any public office, a political committee or a party committee, from a principal of an investment services firm. The provisions of this subdivision shall apply only to contributions and the solicitation of contributions that are not prohibited under subdivision (3) of subsection (f) of this section.

(4) No member of the Investment Advisory Council appointed under section 3-13b shall make a contribution to, or solicit contributions on behalf of, an exploratory committee or candidate committee established by a candidate for nomination or election to the office of State Treasurer.

(5) The provisions of this subsection shall not restrict an individual from establishing an exploratory or candidate committee or from soliciting for and making contributions to a town committee or political committee that the candidate has designated in accordance with subsection (b) of section 9-604, for the financing of the individual's own campaign or from soliciting contributions for such committees from persons not prohibited from making contributions under this subsection.

(f) (1) As used in this subsection and subsections (g) and (h) of this section:

(A) “Quasi-public agency” has the same meaning as provided in section 1-120.

(B) “State agency” means any office, department, board, council, commission, institution or other agency in the executive or legislative branch of state government.

(C) “State contract” means an agreement or contract with the state or any state agency or any quasi-public agency, let through a procurement process or otherwise, having a value of fifty thousand dollars or more, or a combination or series of such agreements or contracts having a value of one hundred thousand dollars or more in a calendar year, for (i) the rendition of services, (ii) the furnishing of any goods, material, supplies, equipment or any items of any kind, (iii) the construction, alteration or repair of any public building or public work, (iv) the acquisition, sale or lease of any land or building, (v) a licensing arrangement, or (vi) a grant, loan or loan guarantee. “State contract” does not include any agreement or contract with the state, any state agency or any quasi-public agency that is exclusively federally funded, an education loan, a loan to an individual for other than commercial purposes or any agreement or contract between the state or any state agency and the United States Department of the Navy or the United States Department of Defense.

(D) “State contractor” means a person, business entity or nonprofit organization that enters into a state contract. Such person, business entity or nonprofit organization shall be deemed to be a state contractor until December thirty-first of the year in which such contract terminates. “State contractor” does not include a municipality or any other political subdivision of the state, including any entities or associations duly created by the municipality or political subdivision exclusively amongst themselves to further any purpose authorized by statute or charter, or an employee in the executive or legislative branch of state government or a quasi-public agency, whether in the classified or unclassified service and full or part-time, and only in such person's capacity as a state or quasi-public agency employee.

(E) “Prospective state contractor” means a person, business entity or nonprofit organization that (i) submits a response to a state contract solicitation by the state, a state agency or a quasi-public agency, or a proposal in response to a request for proposals by the state, a state agency or a quasi-public agency, until the contract has been entered into, or (ii) holds a valid prequalification certificate issued by the Commissioner of Administrative Services under section 4a-100. “Prospective state contractor” does not include a municipality or any other political subdivision of the state, including any entities or associations duly created by the municipality or political subdivision exclusively amongst themselves to further any purpose authorized by statute or charter, or an employee in the executive or legislative branch of state government or a quasi-public agency, whether in the classified or unclassified service and full or part-time, and only in such person's capacity as a state or quasi-public agency employee.

(F) “Principal of a state contractor or prospective state contractor” means (i) any individual who is a member of the board of directors of, or has an ownership interest of five per cent or more in, a state contractor or prospective state contractor, which is a business entity, except for an individual who is a member of the board of directors of a nonprofit organization, (ii) an individual who is employed by a state contractor or prospective state contractor, which is a business entity, as president, treasurer or executive vice president, (iii) an individual who is the chief executive officer of a state contractor or prospective state contractor, which is not a business entity, or if a state contractor or prospective state contractor has no such officer, then the officer who duly possesses comparable powers and duties, (iv) an officer or an employee of any state contractor or prospective state contractor who has managerial or discretionary responsibilities with respect to a state contract, (v) the spouse or a dependent child who is eighteen years of age or older of an individual described in this subparagraph, or (vi) a political committee established or controlled by an individual described in this subparagraph or the business entity or nonprofit organization that is the state contractor or prospective state contractor.

(G) “Dependent child” means a child residing in an individual's household who may legally be claimed as a dependent on the federal income tax return of such individual.

(H) “Managerial or discretionary responsibilities with respect to a state contract” means having direct, extensive and substantive responsibilities with respect to the negotiation of the state contract and not peripheral, clerical or ministerial responsibilities.

(I) “Rendition of services” means the provision of any service to a state agency or quasi-public agency in exchange for a fee, remuneration or compensation of any kind from the state or through an arrangement with the state.

(J) “State contract solicitation” means a request by a state agency or quasi-public agency, in whatever form issued, including, but not limited to, an invitation to bid, request for proposals, request for information or request for quotes, inviting bids, quotes or other types of submittals, through a competitive procurement process or another process authorized by law waiving competitive procurement.

(K) “Subcontractor” means any person, business entity or nonprofit organization that contracts to perform part or all of the obligations of a state contractor's state contract. Such person, business entity or nonprofit organization shall be deemed to be a subcontractor until December thirty-first of the year in which the subcontract terminates. “Subcontractor” does not include (i) a municipality or any other political subdivision of the state, including any entities or associations duly created by the municipality or political subdivision exclusively amongst themselves to further any purpose authorized by statute or charter, or (ii) an employee in the executive or legislative branch of state government or a quasi-public agency, whether in the classified or unclassified service and full or part-time, and only in such person's capacity as a state or quasi-public agency employee.

(L) “Principal of a subcontractor” means (i) any individual who is a member of the board of directors of, or has an ownership interest of five per cent or more in, a subcontractor, which is a business entity, except for an individual who is a member of the board of directors of a nonprofit organization, (ii) an individual who is employed by a subcontractor, which is a business entity, as president, treasurer or executive vice president, (iii) an individual who is the chief executive officer of a subcontractor, which is not a business entity, or if a subcontractor has no such officer, then the officer who duly possesses comparable powers and duties, (iv) an officer or an employee of any subcontractor who has managerial or discretionary responsibilities with respect to a subcontract with a state contractor, (v) the spouse or a dependent child who is eighteen years of age or older of an individual described in this subparagraph, or (vi) a political committee established or controlled by an individual described in this subparagraph or the business entity or nonprofit organization that is the subcontractor.

(2) (A) No state contractor, prospective state contractor, principal of a state contractor or principal of a prospective state contractor, with regard to a state contract or a state contract solicitation with or from a state agency in the executive branch or a quasi-public agency or a holder, or principal of a holder, of a valid prequalification certificate, shall make a contribution to, or, on and after January 1, 2011, knowingly solicit contributions from the state contractor's or prospective state contractor's employees or from a subcontractor or principals of the subcontractor on behalf of (i) an exploratory committee or candidate committee established by a candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, (ii) a political committee authorized to make contributions or expenditures to or for the benefit of such candidates, or (iii) a party committee;

(B) No state contractor, prospective state contractor, principal of a state contractor or principal of a prospective state contractor, with regard to a state contract or a state contract solicitation with or from the General Assembly or a holder, or principal of a holder, of a valid prequalification certificate, shall make a contribution to, or, on and after January 1, 2011, knowingly solicit contributions from the state contractor's or prospective state contractor's employees or from a subcontractor or principals of the subcontractor on behalf of (i) an exploratory committee or candidate committee established by a candidate for nomination or election to the office of state senator or state representative, (ii) a political committee authorized to make contributions or expenditures to or for the benefit of such candidates, or (iii) a party committee;

(C) If a state contractor or principal of a state contractor makes or solicits a contribution as prohibited under subparagraph (A) or (B) of this subdivision, as determined by the State Elections Enforcement Commission, the contracting state agency or quasi-public agency may, in the case of a state contract executed on or after February 8, 2007, void the existing contract with such contractor, and no state agency or quasi-public agency shall award the state contractor a state contract or an extension or an amendment to a state contract for one year after the election for which such contribution is made or solicited unless the commission determines that mitigating circumstances exist concerning such violation. No violation of the prohibitions contained in subparagraph (A) or (B) of this subdivision shall be deemed to have occurred if, and only if, the improper contribution is returned to the principal by the later of thirty days after receipt of such contribution by the recipient committee treasurer or the filing date that corresponds with the reporting period in which such contribution was made;

(D) If a prospective state contractor or principal of a prospective state contractor makes or solicits a contribution as prohibited under subparagraph (A) or (B) of this subdivision, as determined by the State Elections Enforcement Commission, no state agency or quasi-public agency shall award the prospective state contractor the contract described in the state contract solicitation or any other state contract for one year after the election for which such contribution is made or solicited unless the commission determines that mitigating circumstances exist concerning such violation. The Commissioner of Administrative Services shall notify applicants of the provisions of this subparagraph and subparagraphs (A) and (B) of this subdivision during the prequalification application process; and

(E) The State Elections Enforcement Commission shall make available to each state agency and quasi-public agency a written notice advising state contractors and prospective state contractors of the contribution and solicitation prohibitions contained in subparagraphs (A) and (B) of this subdivision. Such notice shall: (i) Direct each state contractor and prospective state contractor to inform each individual described in subparagraph (F) of subdivision (1) of this subsection, with regard to such state contractor or prospective state contractor, about the provisions of subparagraph (A) or (B) of this subdivision, whichever is applicable, and this subparagraph; (ii) inform each state contractor and prospective state contractor of the civil and criminal penalties that could be imposed for violations of such prohibitions if any such contribution is made or solicited; (iii) inform each state contractor and prospective state contractor that, in the case of a state contractor, if any such contribution is made or solicited, the contract may be voided; (iv) inform each state contractor and prospective state contractor that, in the case of a prospective state contractor, if any such contribution is made or solicited, the contract described in the state contract solicitation shall not be awarded, unless the commission determines that mitigating circumstances exist concerning such violation; and (v) inform each state contractor and prospective state contractor that the state will not award any other state contract to anyone found in violation of such prohibitions for a period of one year after the election for which such contribution is made or solicited, unless the commission determines that mitigating circumstances exist concerning such violation. Each state agency and quasi-public agency shall distribute such notice to the chief executive officer of its contractors and prospective state contractors, or an authorized signatory to a state contract, and shall obtain a written acknowledgment of the receipt of such notice.

(3) (A) On and after December 31, 2006, neither the Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, any candidate for any such office nor any agent of any such official or candidate shall knowingly, wilfully or intentionally solicit contributions on behalf of an exploratory committee or candidate committee established by a candidate for nomination or election to any public office, a political committee or a party committee, from a person who he or she knows is prohibited from making contributions, including a principal of a state contractor or prospective state contractor with regard to a state contract solicitation with or from a state agency in the executive branch or a quasi-public agency or a holder of a valid prequalification certificate.

(B) On and after December 31, 2006, neither a member of the General Assembly, any candidate for any such office nor any agent of any such official or candidate shall knowingly, wilfully or intentionally solicit contributions on behalf of an exploratory committee or candidate committee established by a candidate for nomination or election to any public office, a political committee or a party committee, from a person who he or she knows is prohibited from making contributions, including a principal of a state contractor or prospective state contractor with regard to a state contract solicitation with or from the General Assembly or a holder of a valid prequalification certificate.

(4) The provisions of this subsection shall not apply to the campaign of a principal of a state contractor or prospective state contractor or to a principal of a state contractor or prospective state contractor who is an elected public official.

(5) Each state contractor and prospective state contractor shall make reasonable efforts to comply with the provisions of this subsection. If the State Elections Enforcement Commission determines that a state contractor or prospective state contractor has failed to make reasonable efforts to comply with this subsection, the commission may impose civil penalties against such state contractor or prospective state contractor in accordance with subsection (a) of section 9-7b.

(g) (1) Not later than thirty days after February 8, 2007, each state agency and quasi-public agency shall prepare and forward to the State Elections Enforcement Commission, on a form prescribed by said commission, a list of the names of the state contractors and prospective state contractors with which such agency is a party to a contract, and any state contract solicitations or prequalification certificates issued by the agency. Not less than once per month, each state agency and quasi-public agency shall forward to said commission, on a form prescribed by the commission, any changes, additions or deletions to said lists, not later than the fifteenth day of the month.

(2) Not later than sixty days after February 8, 2007, the State Elections Enforcement Commission shall (A) compile a master list of state contractors and prospective state contractors for all state agencies and quasi-public agencies, based on the information received under subdivision (1) of this subsection, (B) publish the master list on the commission's Internet web site, and (C) provide copies of the master list to treasurers upon request. The commission shall update the master list every month.

(h) The State Contracting Standards Board shall study subcontracts for state contracts and, not later than February 1, 2010, submit proposed legislation for extending the provisions of this subsection to such subcontracts to the joint standing committee of the General Assembly having cognizance of matters relating to elections.

(i) (1) As used in this subsection:

(A) “Quasi-public agency” has the same meaning as provided in section 1-120.

(B) “Unclassified service” has the same meaning as provided in section 5-196.

(2) On and after December 31, 2006:

(A) No executive head of a state agency in the executive branch, executive head of a quasi-public agency, deputy of any such executive head, other full-time official or employee of any such state agency or quasi-public agency who is appointed by the Governor, other full-time official or employee of any such state agency or quasi-public agency who is in the unclassified service, or member of the immediate family of any such person, shall make a contribution or contributions (i) to, or for the benefit of, any candidate's campaign for nomination at a primary or election to the office of Governor or Lieutenant Governor, in excess of one hundred dollars for each such campaign, or (ii) to a political committee established by any such candidate, in excess of one hundred dollars in any calendar year;

(B) No official or employee of the office of the Attorney General, State Comptroller, Secretary of the State or State Treasurer who is in the unclassified service, or member of the immediate family of any such person, shall make a contribution or contributions (i) to, or for the benefit of, any candidate's campaign for nomination at a primary or election to the office in which such official or employee serves, in excess of one hundred dollars for each such campaign, or (ii) to a political committee established by any such candidate, in excess of one hundred dollars in any calendar year; and

(C) No member of a caucus staff for a major party in the Senate or House of Representatives, or member of the immediate family of such person, shall make a contribution or contributions (i) to, or for the benefit of, any candidate's campaign for nomination at a primary or election to the office of state senator or state representative, in excess of one hundred dollars for each such campaign, (ii) to a political committee established by any such candidate, in excess of one hundred dollars in any calendar year, or (iii) to a legislative caucus committee or a legislative leadership committee, in excess of one hundred dollars in any calendar year.

(P.A. 86-99, S. 15, 34; P.A. 91-351, S. 14, 19, 28; P.A. 95-188, S. 2; June 18 Sp. Sess. P.A. 97-5, S. 12, 19; P.A. 00-43, S. 18, 19; P.A. 02-130, S. 11; P.A. 03-241, S. 14; Oct. 25 Sp. Sess. P.A. 05-5, S. 31, 32; P.A. 06-137, S. 26, 28; P.A. 07-1, S. 1; 07-202, S. 9; P.A. 08-2, S. 10–12; P.A. 09-234, S. 13; P.A. 10-187, S. 6; July Sp. Sess. P.A. 10-1, S. 10; June 12 Sp. Sess. P.A. 12-2, S. 51; P.A. 13-180, S. 7; P.A. 14-182, S. 11.)

History: P.A. 91-351 added Subsec. (a)(4) to provide that $1,000 limit does not apply to contributions to political committee formed by delegate slates and inserted “or position” in Subsec. (e); P.A. 95-188 added Subsec. (f) re contributions for candidates for Treasurer by “investment services” firms or individuals associated with such firms; June 18 Sp. Sess. P.A. 97-5 amended Subsec. (d) by requiring individuals who make expenditures in excess of $1,000 re referendum to file statements inserting “acting alone”, substituting “candidate, agent of the candidate, or committee” for “other person”, substituting “to promote the success or defeat of” for “for the benefit of” and requiring individuals who make independent campaign-related expenditures in excess of $1,000 to file statements, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 00-43 amended Subsec. (f) by designating existing provisions as Subdivs. (1) and (2) and adding Subdivs. (3) to (5), inclusive, re campaign contributions by members of the Investment Advisory Council and persons or firms doing business with the Treasurer, effective May 3, 2000; P.A. 02-130 substantially revised Subsec. (f) re restrictions applicable to principals of investment services firms, the State Treasurer, certain other public officials and employees, and candidates for the office of State Treasurer and agents of such candidates, and made technical and conforming changes in said Subsec., effective May 10, 2002; P.A. 03-241 amended Subsec. (a) by making a technical change and substituting “office of justice of the peace of the same town” for “position of delegate to the same convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by establishing a $1,000 limit on contributions to a legislative caucus committee or legislative leadership committee and reducing limit on contributions to other political committees from $1,000 to $750, amended Subsec. (b) to increase limit on contributions to political committee established by organization from $500 to $750, amended Subsec. (e) by designating existing provisions as Subdiv. (1), making a conforming change therein, and adding Subdivs. (2) to (5) re reporting of independent expenditures to promote success or defeat of candidate for state or General Assembly office, complaints re such reporting and enforcement of requirement for such reporting, and amended Subsec. (f) by providing that Subdivs. (2) and (3) apply only to contributions and solicitations not prohibited under Subsec. (g)(2) and (3) and deleting provision that prohibition in Subdiv. (3) shall not apply to State Treasurer establishing exploratory or candidate committee for any other public office, effective December 31, 2006, and applicable to elections held on or after that date, and added Subsecs. (g) re prohibitions on principal of state contractor or prospective state contractor making or soliciting contributions and on state elected official, candidate or agent or General Assembly member, candidate or agent soliciting contributions from any such principal, (h) re requirements for compiling and distributing master list of principals of state contractors and prospective state contractors, (i) re State Elections Enforcement Commission study of subcontracts for state contracts and (j) re $100 limit on contributions by specified state and General Assembly officials and employees and their immediate family members, effective December 7, 2005; P.A. 06-137 amended Subsec. (h)(1) to authorize state agencies to designate the commission to obtain information needed to prepare the required lists, and amended Subsec. (i) to change the date for submission of the State Elections Enforcement Commission's proposed legislation from not later than February 1, 2007, to not later than February 1, 2009, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333n transferred to Sec. 9-612 in 2007; P.A. 07-1 amended Subsec. (f)(1) to redefine “principal of an investment services firm”, amended Subsec. (f)(3) to require the knowing, wilful or intentional solicitation of contributions, amended Subsec. (f)(5) to include exception for soliciting or making contributions to a town or political committee, amended Subsec. (g)(1)(B) to remove reference to judicial branch, amended Subsec. (g)(1)(C) to redefine “state contract”, amended Subsec. (g)(1)(D) to redefine “state contractor”, amended Subsec. (g)(1)(E) to redefine “prospective state contractor”, amended Subsec. (g)(1)(F) to redefine “principal of a state contractor or prospective state contractor”, added Subsec. (g)(1)(G) to (J) defining “dependent child”, “managerial or discretionary responsibilities with respect to a state contract”, “rendition of services” and “state contract solicitation”, amended Subsec. (g)(2) and (3) to make technical and conforming changes, added Subsec. (g)(5) re reasonable efforts to comply with provisions of subsection, and amended Subsec. (h) to change “July 1, 2006” to “thirty days after February 8, 2007” and make technical and conforming changes, effective February 8, 2007; P.A. 07-202 amended Subsec. (g)(2)(D) to require Commissioner of Administrative Services to notify applicants of requirements of subdivision during prequalification application process, effective July 10, 2007; P.A. 08-2 amended Subsec. (g)(2)(A) and (B) to add references to state contract solicitation, amended Subsec. (g)(4) to replace former provisions with exception for campaign of principal of state contractor or prospective state contractor who is elected public official and amended Subsec. (i) to require State Contracting Standards Board to conduct study by February 1, 2010, instead of State Elections Enforcement Commission conducting study by February 1, 2009, effective April 7, 2008; P.A. 09-234 redefined “state contract” in Subsec. (g)(1)(C) to exclude agreements or contracts between the state or any state agency and the United States Department of the Navy or the United States Department of Defense, effective July 9, 2009; P.A. 10-187 amended Subsec. (e) by eliminating references to “person”, adding references to “individual, entity or committee”, changing reporting period from 20 days to 90 days prior to primary or election and making conforming and technical changes and, in Subdiv. (1), by permitting individuals, entities or committees to make unlimited independent expenditures and providing that $1,000 trigger be an aggregate amount and, in Subdiv. (2), by requiring electronic filing of reports and, in Subdiv. (3), by replacing former Subpara. (B) re coordinated expenditure with new Subpara. (B) re independent expenditure and adding Subpara. (C) re compliance, effective June 8, 2010; July Sp. Sess. P.A. 10-1 amended Subsec. (g) by adding Subparas. (K) and (L) defining “subcontractor” and “principal of a subcontractor” in Subdiv. (1) and by eliminating prohibition on solicitation, adding solicitation restrictions effective on and after January 1, 2011, and making technical changes in Subdiv. (2), effective August 13, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (g)(2); P.A. 13-180 amended Subsec. (a) by changing $5,000 to $10,000 re maximum contributions to state central committee, changing $1,000 to $2,000 re maximum contributions to town committee, changing $1,000 to $2,000 re maximum contributions to legislative caucus committee or legislative leadership committee, and changing $750 to $1,000 re maximum contributions to any political committee other than those described in Subdivs. (1) to (4), deleted former Subsec. (e) re independent expenditures, redesignated existing Subsecs. (f) to (j) as Subsecs. (e) to (i), replaced “campaign treasurer” with “treasurer” in Subsec. (d) and in redesignated Subsec. (g)(2) and made conforming changes, effective June 18, 2013; P.A. 14-182 made a technical change in Subsec. (g)(1), effective June 12, 2014.



Section 9-613 - (Formerly Sec. 9-333o). Business entities.

(a) Contributions or expenditures for candidate or party prohibited. No business entity shall make any contributions or expenditures to, or for the benefit of, any candidate's campaign for election to any public office or position subject to this chapter or for nomination at a primary for any such office or position, or to promote the defeat of any candidate for any such office or position. No business entity shall make any other contributions or expenditures to promote the success or defeat of any political party, except as provided in subsection (b) of this section. No business entity shall establish more than one political committee. A political committee shall be deemed to have been established by a business entity if the initial disbursement or contribution to the committee is made under subsection (b) of this section or by an officer, director, owner, limited or general partner or holder of stock constituting five per cent or more of the total outstanding stock of any class of the business entity.

(b) Transfers or disbursements to political committee. A business entity may make reasonable and necessary transfers or disbursements to or for the benefit of a political committee established by such business entity, for the administration of, or solicitation of contributions to, such political committee. Nonmonetary contributions by a business entity which are incidental in nature and are directly attributable to the administration of such political committee shall be exempt from the reporting requirements of this chapter.

(c) Contributions or expenditures for referendum. The provisions of this section shall not preclude a business entity from making contributions or expenditures to promote the success or defeat of a referendum question.

(d) Contribution limits for particular offices. A political committee organized by a business entity shall not make a contribution or contributions to or for the benefit of any candidate's campaign for nomination at a primary or any candidate's campaign for election to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) state senator, probate judge or chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state representative, in excess of seven hundred fifty dollars; or (5) any other office of a municipality not included in subdivision (3) of this subsection, in excess of three hundred seventy-five dollars. The limits imposed by this subsection shall apply separately to primaries and elections and contributions by any such committee to candidates designated in this subsection shall not exceed one hundred thousand dollars in the aggregate for any single election and primary preliminary thereto. Contributions to such committees shall also be subject to the provisions of section 9-618 in the case of committees formed for ongoing political activity or section 9-619 in the case of committees formed for a single election or primary.

(e) Contributions to political committees and party committees. No political committee organized by a business entity shall make a contribution or contributions to (1) a state central committee of a political party, in excess of seven thousand five hundred dollars in any calendar year, (2) a town committee of any political party, in excess of one thousand five hundred dollars in any calendar year, (3) an exploratory committee in excess of three hundred seventy-five dollars, or (4) any other kind of political committee, in excess of two thousand dollars in any calendar year.

(f) Contributions for candidate for State Treasurer. As used in this subsection, “investment services” means investment legal services, investment banking services, investment advisory services, underwriting services, financial advisory services or brokerage firm services. No political committee established by a firm which provides investment services and to which the State Treasurer pays compensation, expenses or fees or issues a contract shall make a contribution to, or solicit contributions on behalf of, an exploratory committee or candidate committee established by a candidate for nomination or election to the office of State Treasurer during the term of office of the State Treasurer who does business with such firm.

(g) Independent expenditures. Notwithstanding the provisions of this section, a corporation, cooperative association, limited partnership, professional association, limited liability company or limited liability partnership, whether formed in this state or any other, acting alone, may make independent expenditures.

(P.A. 86-99, S. 16, 34; 86-240, S. 7, 12; P.A. 91-351, S. 15, 28; P.A. 95-188, S. 3; P.A. 00-99, S. 35, 154; P.A. 02-130, S. 12; Oct. 25 Sp. Sess. P.A. 05-5, S. 33; P.A. 10-187, S. 7.)

History: P.A. 86-240 amended Subsec. (d) to limit contributions by political committee organized by a business entity to candidate for nomination or election to at-large municipal office other than chief executive officer to $250; P.A. 91-351 inserted references to “position” in Subsec. (a); P.A. 95-188 added Subsec. (f) re contributions for candidates for Treasurer by “investment services” firms or individuals associated with such firms; P.A. 00-99 deleted Subsec. (d)(3) re sheriffs and renumbered Subdivs. (4) to (6) as Subdivs. (3) to (5), effective December 1, 2000; P.A. 02-130 amended Subsec. (f) by replacing “legal services” with “investment legal services” and making technical changes, effective May 10, 2002; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by making technical changes, prohibiting business entity from establishing more than one political committee and adding provision re when political committee deemed established by business entity, amended Subsec. (d) by increasing contribution limit for office of state senator, probate judge or municipal chief executive officer from $1,000 to $1,500, for office of state representative from $500 to $750, and for any other office of a municipality from $250 to $375 and by deleting exploratory committee contribution limit, and amended Subsec. (e) by deleting provision allowing political committee established by business entity to make unlimited contributions to another such political committee, establishing $7,500 limit on contributions to state central committee and $1,500 limit on contributions to town committee and increasing limit on contributions to exploratory committee from $250 to $375, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333o transferred to Sec. 9-613 in 2007; P.A. 10-187 added Subsec. (g) re independent expenditures, effective June 8, 2010.



Section 9-614 - (Formerly Sec. 9-333p). Organizations.

(a) Formation of political committee. Method of funding. An organization may make contributions or expenditures, other than those made to promote the success or defeat of a referendum question, only by first forming its own political committee. The political committee shall then be authorized to receive funds exclusively from the organization's treasury or from voluntary contributions made by its members, but not both, from another political committee or, from a candidate committee distributing a surplus and (1) to make contributions or expenditures to, or for the benefit of, a candidate's campaign or a political party, or (2) to make contributions to another political committee. No organization shall form more than one political committee. A political committee shall be deemed to have been established by an organization if the initial contribution to the committee is made by the organization's treasury or an officer or director of the organization.

(b) Change in method of funding. A political committee established by an organization may elect to alter the manner in which it is funded if it complies with the requirements of this subsection. The committee chairperson shall notify the repository with which the committee's most recent statement of organization is filed, in writing, of the committee's intent to alter its manner of funding. Within fifteen days after the date of receipt of such notification, the treasurer of such political committee shall return any funds remaining in the account of the committee to the organization's treasury after payment of each outstanding liability. Within seven days after the distribution and payments have been made, the treasurer shall file a statement with the same repository itemizing each such distribution and payment. Upon such filing, the treasurer may receive voluntary contributions from any member of the organization which established such committee subject to the limitations imposed in subsection (b) of section 9-612.

(c) Designation of funding method. The chairperson of each political committee established by an organization on or after July 1, 1985, shall designate the manner in which the committee shall be funded in the committee's statement of organization.

(d) Independent expenditures. Notwithstanding the provisions of this section, an organization, acting alone, may make independent expenditures.

(P.A. 86-99, S. 17, 34; Oct. 25 Sp. Sess. P.A. 05-5, S. 34; P.A. 10-187, S. 8; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 added provision in Subsec. (a) re when political committee deemed established by an organization, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333p transferred to Sec. 9-614 in 2007; P.A. 10-187 added Subsec. (d) re independent expenditures, effective June 8, 2010; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (b), effective June 18, 2013.



Section 9-615 - (Formerly Sec. 9-333q). Limits on contributions made by political committees established by organizations.

(a) No political committee established by an organization shall make a contribution or contributions to, or for the benefit of, any candidate's campaign for nomination at a primary or for election to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state senator or probate judge, in excess of one thousand five hundred dollars; (5) state representative, in excess of seven hundred fifty dollars; or (6) any other office of a municipality not previously included in this subsection, in excess of three hundred seventy-five dollars.

(b) No such committee shall make a contribution or contributions to, or for the benefit of, an exploratory committee, in excess of three hundred seventy-five dollars. Any such committee may make unlimited contributions to a political committee formed solely to aid or promote the success or defeat of a referendum question.

(c) The limits imposed by subsection (a) of this section shall apply separately to primaries and elections and no such committee shall make contributions to the candidates designated in this section which in the aggregate exceed fifty thousand dollars for any single election and primary preliminary thereto.

(d) No political committee established by an organization shall make contributions in any one calendar year to, or for the benefit of, (1) the state central committee of a political party, in excess of seven thousand five hundred dollars; (2) a town committee, in excess of one thousand five hundred dollars; or (3) any political committee, other than an exploratory committee or a committee formed solely to aid or promote the success or defeat of a referendum question, in excess of two thousand dollars.

(e) Contributions to a political committee established by an organization shall be subject to the provisions of section 9-618 in the case of a committee formed for ongoing political activity or section 9-619 in the case of a committee formed for a single election or primary.

(P.A. 86-99, S. 18, 34; 86-240, S. 8, 12; P.A. 00-99, S. 36, 154; Oct. 25 Sp. Sess. P.A. 05-5, S. 35; P.A. 13-180, S. 18; P.A. 14-182, S. 12.)

History: P.A. 86-240 limited contributions to candidate for nomination or election to at-large municipal office other than chief executive officer to $250; P.A. 00-99 deleted reference to sheriff in Subsec. (a)(3), effective December 1, 2000; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by increasing contribution limit for office of Governor from $2,500 to $5,000, for other state offices from $1,500 to $3,000, for office of municipal chief executive officer from $1,000 to $1,500, for office of state senator or probate judge from $500 to $1,500, for office of state representative from $250 to $750 and for any other office of municipality from $250 to $375, amended Subsec. (b) to increase limit on contributions to exploratory committee from $250 to $375 and amended Subsec. (d) to increase limit on contributions to state central committee from $5,000 to $7,500 and to a town committee from $1,000 to $1,500, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333q transferred to Sec. 9-615 in 2007; P.A. 13-180 amended Subsec. (e) by deleting provision re contribution to committee designated in Subsec. (d) exceeding $15,000 in a calendar year, effective June 18, 2013; P.A. 14-182 made a technical change in Subsec. (e), effective June 12, 2014.



Section 9-616 - (Formerly Sec. 9-333r). Contributions made or received by candidate committees.

(a) A candidate committee shall not make contributions to, or for the benefit of, (1) a party committee, (2) a political committee, (3) a committee of a candidate for federal or out-of-state office, (4) a national committee, or (5) another candidate committee except that (A) a pro rata sharing of certain expenses in accordance with subsection (b) of section 9-610 shall be permitted, and (B) after a political party nominates candidates for election to the offices of Governor and Lieutenant Governor, whose names shall be so placed on the ballot in the election that an elector will cast a single vote for both candidates, as prescribed in section 9-181, an expenditure by a candidate committee established by either such candidate that benefits the candidate committee established by the other such candidate shall be permitted.

(b) A candidate committee shall not receive contributions from any national committee or from a committee of a candidate for federal or out-of-state office.

(P.A. 86-99, S. 19, 34; P.A. 91-351, S. 16, 28; P.A. 03-241, S. 15, 64.)

History: P.A. 91-351 inserted in Subsec. (a)(2) “except to a political committee which has been formed for a slate of convention delegates in a primary”; P.A. 03-241 amended Subsec. (a)(2) by eliminating exception for political committee formed for slate of convention delegates in primary, effective January 1, 2004, and applicable to primaries and elections held on or after that date, and by adding Subpara. (B) in Subsec. (b)(5) re expenditures by candidate committees established by candidates for Governor and Lieutenant Governor who are nominated by same party and designating existing exception therein as Subpara. (A), effective July 1, 2003; Sec. 9-333r transferred to Sec. 9-616 in 2007.



Section 9-617 - (Formerly Sec. 9-333s). Contributions made or received by party committees.

(a) A party committee may make unlimited contributions to, or for the benefit of, any of the following: (1) Another party committee; (2) a national committee of a political party; or (3) a committee of a candidate for federal or out-of-state office. A party committee may also make contributions to a charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, as from time to time amended, or make memorial contributions. A town committee may also contribute to a scholarship awarded by a high school on the basis of objective criteria.

(b) (1) No state central committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of: (A) Governor, in excess of fifty thousand dollars; (B) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of thirty-five thousand dollars; (C) state senator, probate judge or chief executive officer of a town, city or borough, in excess of ten thousand dollars; (D) state representative, in excess of five thousand dollars; or (E) any other office of a municipality not previously included in this subsection, in excess of five thousand dollars. The limits imposed by this subdivision shall apply separately to primaries and elections.

(2) No state central committee shall make a contribution or contributions in any one calendar year to, or for the benefit of (A) a legislative caucus committee or legislative leadership committee, in excess of ten thousand dollars, or (B) any other political committee, other than an exploratory committee or a committee formed solely to aid or promote the success or defeat of a referendum question, in excess of two thousand five hundred dollars. No state central committee shall make contributions in excess of three hundred seventy-five dollars to an exploratory committee.

(c) (1) No town committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of: (A) Governor, in excess of seven thousand five hundred dollars; (B) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of five thousand dollars; (C) state senator, in excess of five thousand dollars; (D) state representative, probate judge or chief executive officer of a town, city or borough, in excess of three thousand dollars; or (E) any other office of a municipality not previously included in this subsection, in excess of one thousand five hundred dollars. The limits imposed by this subdivision shall apply separately to primaries and elections.

(2) No town committee shall make a contribution or contributions in any one calendar year to, or for the benefit of (A) a legislative caucus committee or legislative leadership committee, in excess of two thousand dollars, or (B) any other political committee, other than an exploratory committee or a committee formed solely to aid or promote the success or defeat of a referendum question, in excess of one thousand five hundred dollars. No town committee shall make contributions in excess of three hundred seventy-five dollars to an exploratory committee.

(d) A party committee may receive contributions from a federal account of a national committee of a political party, but may not receive contributions from any other account of a national committee of a political party or from a committee of a candidate for federal or out-of-state office, for use in the election of candidates subject to the provisions of this chapter.

(P.A. 86-99, S. 20, 34; P.A. 91-351, S. 17, 28; P.A. 98-7, S. 2, 4; P.A. 04-112, S. 2; Oct. 25 Sp. Sess. P.A. 05-5, S. 36.)

History: P.A. 91-351 substituted, in Subsec. (b), “for use in the election of candidates subject to the provisions of this chapter” for “except in the distribution of a surplus as provided in Subsec. (c) of section 9-333j”; P.A. 98-7 amended Subsec. (b) to prohibit a party committee from receiving contributions from a nonfederal account of a national committee of a political party, effective January 1, 1999, and applicable to elections and primaries held on or after that date; P.A. 04-112 amended Subsec. (a) by adding provision authorizing town committee to contribute to scholarship awarded by a high school, effective July 1, 2004; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by deleting provisions re authority of party committee to make unlimited contributions to a candidate or political committee, redesignated existing Subsec. (b) as Subsec. (d) and added new Subsecs. (b) and (c) re limits on contributions by state central and town committees to candidate, exploratory and political committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333s transferred to Sec. 9-617 in 2007.



Section 9-618 - (Formerly Sec. 9-333t). Contributions made or received by political committees organized for ongoing political activities.

(a) A political committee organized for ongoing political activities may make unlimited contributions to, or for the benefit of, any national committee of a political party; or a committee of a candidate for federal or out-of-state office. Except as provided in subdivision (3) of subsection (d) of this section, no such political committee shall make a contribution or contributions in excess of two thousand dollars to another political committee in any calendar year. No political committee organized for ongoing political activities shall make a contribution in excess of three hundred seventy-five dollars to an exploratory committee. If such an ongoing committee is established by an organization or a business entity, its contributions shall be subject to the limits imposed by sections 9-613 to 9-615, inclusive. A political committee organized for ongoing political activities may make contributions to a charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, as from time to time amended, or make memorial contributions.

(b) No political committee organized for ongoing political purposes, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state senator or probate judge, in excess of one thousand five hundred dollars; (5) state representative, in excess of seven hundred fifty dollars; or (6) any other office of a municipality not previously included in this subsection, in excess of three hundred seventy-five dollars. The limits imposed by this subsection shall apply separately to primaries and elections.

(c) No political committee organized for ongoing political purposes, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions in a calendar year to, or for the benefit of (1) the state central committee of a political party, in excess of seven thousand five hundred dollars; or (2) a town committee of a political party, in excess of one thousand five hundred dollars.

(d) (1) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of: (A) State senator, in excess of ten thousand dollars; or (B) state representative, in excess of five thousand dollars. The limits imposed by this subdivision shall apply separately to primaries and elections. No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to any office not included in this subdivision.

(2) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions in any calendar year to, or for the benefit of, the state central committee of a political party, in excess of ten thousand dollars.

(3) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, or for the benefit of, any committee except as provided in this subsection.

(e) A political committee organized for ongoing political activities may receive contributions from the federal account of a national committee of a political party, but may not receive contributions from any other account of a national committee of a political party or from a committee of a candidate for federal or out-of-state office.

(P.A. 86-99, S. 21, 34; P.A. 90-230, S. 77, 101; P.A. 98-7, S. 3, 4; Oct. 25 Sp. Sess. P.A. 05-5, S. 37; P.A. 08-2, S. 13.)

History: P.A. 90-230 made technical change; P.A. 98-7 amended Subsec. (b) to prohibit a political committee organized for ongoing political activities from receiving contributions from a nonfederal account of a national committee of a political party, effective January 1, 1999, and applicable to elections and primaries held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by deleting provisions re authority of political committee organized for ongoing political activities to make unlimited contributions to a party or candidate committee and authority of political committee organized for ongoing political activities to make unlimited contributions to another such committee, adding exception re Subsec. (d)(2) and increasing limit on contributions to exploratory committee from $250 to $375, redesignated existing Subsec. (b) as Subsec. (e), added new Subsecs. (b) and (c) re limits on contributions to candidates and party committees by political committee organized for ongoing political purposes, except for legislative caucus or leadership committee, and added new Subsec. (d) re limits on contributions by legislative caucus or leadership committee to legislative candidates and party committees and prohibition on contributions to other candidates and committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333t transferred to Sec. 9-618 in 2007; P.A. 08-2 amended Subsec. (a) to change reference from Subsec. (d)(2) to Subsec. (d)(3), effective April 7, 2008.



Section 9-619 - (Formerly Sec. 9-333u). Contributions made or received by committees established for a single primary or election.

(a) No political committee established for a single primary or election shall make contributions to a national committee, or a committee of a candidate for federal or out-of-state office. If such a political committee is established by an organization or a business entity, its contributions shall also be subject to the limitations imposed by sections 9-613 to 9-615, inclusive. Except as provided in subdivision (2) of subsection (d) of this section, no political committee formed for a single election or primary shall, with respect to such election or primary make a contribution or contributions in excess of two thousand dollars to another political committee, provided no such political committee shall make a contribution in excess of three hundred seventy-five dollars to an exploratory committee.

(b) No political committee established for a single primary or election, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state senator or probate judge, in excess of one thousand five hundred dollars; (5) state representative, in excess of seven hundred fifty dollars; or (6) any other office of a municipality not previously included in this subsection, in excess of three hundred seventy-five dollars. The limits imposed by this subsection shall apply separately to primaries and elections.

(c) No political committee established for a single primary or election, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions in a calendar year to, or for the benefit of (1) the state central committee of a political party, in excess of seven thousand five hundred dollars; or (2) a town committee of a political party, in excess of one thousand five hundred dollars.

(d) (1) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to the office of: (A) State senator, in excess of ten thousand dollars; or (B) state representative, in excess of five thousand dollars. The limits imposed by this subdivision shall apply separately to primaries and elections. No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate's campaign for nomination at a primary, or any candidate's campaign for election, to any office not included in this subdivision.

(2) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions in any calendar year to, or for the benefit of, the state central committee of a political party, in excess of ten thousand dollars.

(3) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, or for the benefit of, any committee except as provided in this subsection.

(e) A political committee established for a single primary or election shall not receive contributions from a committee of a candidate for federal or out-of-state office or from a national committee.

(P.A. 86-99, S. 22, 34; Oct. 25 Sp. Sess. P.A. 05-5, S. 38.)

History: Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by deleting provisions re authority of political committee established for a single election or primary to make unlimited contributions to a party or candidate committee, making a conforming change, adding exception re Subsec. (d)(2) and increasing limit on contributions to exploratory committee from $250 to $375, redesignated existing Subsec. (b) as Subsec. (e), added new Subsecs. (b) and (c) re limits on contributions to candidates and party committees by political committee established for a single election or primary, except for legislative caucus or leadership committee, and added new Subsec. (d) re limits on contributions by legislative caucus or leadership committee to legislative candidates and party committees and prohibition on contributions to other candidates and committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333u transferred to Sec. 9-619 in 2007.



Section 9-620 - (Formerly Sec. 9-333v). Contributions made or received by committees formed to promote success or defeat of referendum questions.

(a) A political committee formed solely to aid or promote the success or defeat of a referendum question shall not make contributions to, or for the benefit of, a party committee, a political committee, a national committee, a committee of a candidate for federal or out-of-state office or a candidate committee, except in the distribution of a surplus, as provided in subsection (e) of section 9-608.

(b) A political committee formed solely to aid or promote the success or defeat of a referendum question shall not receive contributions from a national committee or from a committee of a candidate for federal or out-of-state office.

(c) No person, other than an individual or a committee, shall make a contribution to a political committee formed solely to aid or promote the success or defeat of a referendum question, or to any other person, to aid or promote the success or defeat of a referendum question, in excess of ten cents for each individual residing in the state or political subdivision thereof in which such referendum question is to be voted upon, in accordance with the last federal decennial census.

(P.A. 86-99, S. 23, 34; P.A. 87-576, S. 5, 6; P.A. 10-187, S. 9.)

History: P.A. 87-576 added “or has expenses incurred but not paid” in Subsec. (d); Sec. 9-333v transferred to Sec. 9-620 in 2007; P.A. 10-187 amended Subsec. (c) by making technical changes and deleted Subsec. (d) re reporting requirement, effective June 8, 2010.



Section 9-621 - (Formerly Sec. 9-333w). Political advertising.

(a) No individual shall make or incur any expenditure with the consent of, in coordination with or in consultation with any candidate, candidate committee or candidate's agent, no group of two or more individuals acting together that receives funds or makes or incurs expenditures not exceeding one thousand dollars in the aggregate and has not formed a political committee shall make or incur any expenditure, and no candidate or committee shall make or incur any expenditure including an organization expenditure for a party candidate listing, as defined in subparagraph (A) of subdivision (25) of section 9-601, for any written, typed or other printed communication, or any web-based, written communication, which promotes the success or defeat of any candidate's campaign for nomination at a primary or election or promotes or opposes any political party or solicits funds to benefit any political party or committee unless such communication bears upon its face as a disclaimer (1) the words “paid for by” and the following: (A) In the case of such an individual, the name and address of such individual; (B) in the case of a committee other than a party committee, the name of the committee and its treasurer; (C) in the case of a party committee, the name of the committee; or (D) in the case of a group of two or more individuals that receives funds or makes or incurs expenditures not exceeding one thousand dollars in the aggregate and has not formed a political committee, the name of the group and the name and address of its agent, and (2) the words “approved by” and the following: (A) In the case of an individual, group or committee other than a candidate committee making or incurring an expenditure with the consent of, in coordination with or in consultation with any candidate, candidate committee or candidate's agent, the name of the candidate; or (B) in the case of a candidate committee, the name of the candidate.

(b) In addition to the requirements of subsection (a) of this section:

(1) No candidate or candidate committee or exploratory committee established by a candidate shall make or incur any expenditure for television advertising or Internet video advertising, which promotes the success of such candidate's campaign for nomination at a primary or election or the defeat of another candidate's campaign for nomination at a primary or election, unless, as a disclaimer, (A) at the end of such advertising there appears simultaneously, for a period of not less than four seconds, (i) a clearly identifiable photographic or similar image of the candidate making such expenditure, (ii) a clearly readable printed statement identifying such candidate, and indicating that such candidate has approved the advertising, and (iii) a simultaneous, personal audio message, in the following form: “I am .... (candidate's name) and I approved this message”, and (B) the candidate's name and image appear in, and the candidate's voice is contained in, the narrative of the advertising, before the end of such advertising;

(2) No candidate or candidate committee or exploratory committee established by a candidate shall make or incur any expenditure for radio advertising or Internet audio advertising, which promotes the success of such candidate's campaign for nomination at a primary or election or the defeat of another candidate's campaign for nomination at a primary or election, unless, as a disclaimer, (A) the advertising ends with a personal audio statement by the candidate making such expenditure (i) identifying such candidate and the office such candidate is seeking, and (ii) indicating that such candidate has approved the advertising in the following form: “I am .... (candidate's name) and I approved this message”, and (B) the candidate's name and voice are contained in the narrative of the advertising, before the end of such advertising; and

(3) No candidate or candidate committee or exploratory committee established by a candidate shall make or incur any expenditure for automated telephone calls which promote the success of such candidate's campaign for nomination at a primary or election or the defeat of another candidate's campaign for nomination at a primary or election, unless the candidate's name and voice are contained in the narrative of the call, before the end of such call.

(c) No business entity, organization, association, committee, or group of two or more individuals who have joined solely to promote the success or defeat of a referendum question shall make or incur any expenditure for any written, typed or other printed communication which promotes the success or defeat of any referendum question unless such communication bears upon its face, as a disclaimer, the words “paid for by” and the following: (1) In the case of a business entity, organization or association, the name of the business entity, organization or association and the name of its chief executive officer or equivalent, and in the case such communication is made during the ninety-day period immediately prior to the referendum, such communication shall also bear on its face the names of the five persons who made the five largest aggregate covered transfers to such business entity, organization or association during the twelve-month period immediately prior to such referendum. The communication shall also state that additional information about the business entity, organization or association making such communication may be found on the State Elections Enforcement Commission's Internet web site; (2) in the case of a political committee, the name of the committee and the name of its treasurer; (3) in the case of a party committee, the name of the committee; or (4) in the case of such a group of two or more individuals, the name of the group and the name and address of its agent.

(d) The provisions of subsections (a), (b) and (c) of this section do not apply to (1) any editorial, news story, or commentary published in any newspaper, magazine or journal on its own behalf and upon its own responsibility and for which it does not charge or receive any compensation whatsoever, (2) any banner, (3) political paraphernalia including pins, buttons, badges, emblems, hats, bumper stickers or other similar materials, or (4) signs with a surface area of not more than thirty-two square feet.

(e) The treasurer of a candidate committee which sponsors any written, typed or other printed communication for the purpose of raising funds to eliminate a campaign deficit of that committee shall include in such communication a statement that the funds are sought to eliminate such a deficit.

(f) The treasurer of an exploratory committee or candidate committee established by a candidate for nomination or election to the office of Treasurer which committee sponsors any written, typed or other printed communication for the purpose of raising funds shall include in such communication a statement concerning the prohibitions set forth in subsection (n) of section 1-84, subsection (e) of section 9-612 and subsection (f) of section 9-613.

(g) In the event a treasurer of a candidate committee is replaced pursuant to subsection (c) of section 9-602, nothing in this section shall be construed to prohibit the candidate committee from distributing any printed communication subject to the provisions of this section that has already been printed or otherwise produced, even though such communication does not accurately designate the successor treasurer of such candidate committee.

(h) (1) No person shall make or incur an independent expenditure for any written, typed or other printed communication, including on a billboard, or any web-based, written communication, unless such communication bears upon its face, as a disclaimer, the words “Paid for by” and the name of such person and the following statement: “This message was made independent of any candidate or political party.”. In the case of a person making or incurring such an independent expenditure during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall also bear upon its face the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission's Internet web site.

(2) In addition to the requirements of subdivision (1) of this subsection, no person shall make or incur an independent expenditure for a video broadcast by television, satellite or Internet, unless at the end of such advertising there appears for a period of not less than four seconds as a disclaimer, the following as an audio message and a written statement: “This message was paid for by (person making the communication) and made independent of any candidate or political party.”. In the case of a person making or incurring such an independent expenditure during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall also list the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission's Internet web site.

(3) In addition to the requirements of subdivision (1) of this subsection, no person shall make or incur an independent expenditure for an audio communication broadcast by radio, satellite or Internet, unless the advertising ends with a disclaimer that is a personal audio statement by such person's agent (A) identifying the person paying for the expenditure, and (B) indicating that the message was made independent of any candidate or political party, using the following form: “I am .... (name of the person's agent), .... (title), of .... (the person). This message was made independent of any candidate or political party.”. In the case of a person making or incurring such an independent expenditure during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall state the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission's Internet web site.

(4) In addition to the requirements of subdivision (1) of this subsection, no person shall make or incur an independent expenditure for telephone calls, unless the narrative of the telephone call identifies the person making the expenditure and during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall state the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission's Internet web site.

(i) In any print, television or social media promotion of a slate of candidates by a party committee, the party committee shall use applicable disclaimers pursuant to the provisions of this section for such promotion, and no individual candidate disclaimers shall be required.

(j) (1) Except as provided in subdivisions (2) and (3) of this subsection, if any person whose name is included on a disclaimer of a communication pursuant to the provisions of this section, as a person who made a covered transfer to the maker of the communication, is also a recipient of a covered transfer, the maker of the communication, as part of any report filed pursuant to section 9-601d associated with the making of such communication, shall include the names of the five persons who made the top five largest aggregate covered transfers to such recipient during the twelve-month period immediately prior to the primary or election, as applicable.

(2) The name of any person who made a covered transfer to a tax-exempt organization recognized under Section 501(c)(4) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, that has not had its tax exempt status revoked, shall not be disclosed pursuant to the provisions of subdivision (1) of this subsection.

(3) The name of any person who made a covered transfer to a person whose name is included on a disclaimer pursuant to the provisions of this section shall not be disclosed pursuant to the provisions of subdivision (1) of this subsection if the recipient of such covered transfer accepts covered transfers from at least one hundred different sources, provided no such source accounts for ten per cent or more of the total amount of covered transfers accepted by the recipient during the twelve-month period immediately prior to the primary or election, as applicable.

(k) Any disclaimer required to be on the face of a written, typed or other printed communication pursuant to the provisions of this section shall be printed in no smaller than eight-point type of uniform font when such disclaimer is on a communication contained in a flyer or leaflet, newspaper, magazine or similar literature, or that is delivered by mail.

(l) Notwithstanding the provisions of this section, no person making an independent expenditure for a communication shall be required to list as part of any disclaimer pursuant to this section any person whose covered transfers to the maker of the communication are not in an aggregate amount of five thousand dollars or more during the twelve-month period immediately prior to the primary or election, as applicable, for which such independent expenditure is made.

(m) Notwithstanding the provisions of this section, any disclaimer required to be on the face of any Internet text advertisement communication (1) that appears based on the result of a search conducted by a user of an Internet search engine, and (2) the text of which contains two hundred or fewer characters, shall not be required to list the names of the five persons who made the top five largest aggregate covered transfers to the maker of such communication, as otherwise required by this section, if such disclaimer (A) includes a link to an Internet web site that discloses the names of such five persons, and (B) otherwise contains any statement required pursuant to the provisions of this section.

(P.A. 86-99, S. 24, 34; P.A. 91-159, S. 1; 91-351, S. 18, 28; P.A. 92-246, S. 4, 5; P.A. 94-143, S. 5, 6; P.A. 95-188, S. 4; 95-276, S. 2, 3; P.A. 96-119, S. 13, 14; P.A. 05-188, S. 4; Oct. 25 Sp. Sess. P.A. 05-5, S. 39; P.A. 06-196, S. 55; P.A. 08-2, S. 14; P.A. 10-187, S. 10; P.A. 13-180, S. 9.)

History: P.A. 91-159 added banners to list of items to which section does not apply; P.A. 91-351 amended Subsec. (a) by applying disclosure requirements to incurring expenditures for a communication and to a communication soliciting funds to benefit a political party or committee and by adding Subdiv. (4) re disclosure for individuals who join to promote success or defeat of referendum question and file certification; P.A. 92-246 amended Subsec. (a) by inserting new Subdiv. (3) requiring communication paid for or sponsored by party committee to bear only the name of the committee and relettering former Subdivs. (3) and (4) accordingly; P.A. 94-143 amended Subsec. (a) by specifying that campaign literature must contain the words “paid for by” or “sponsored by”, amended Subsec. (b) by changing “this section does not apply” to “the provisions of subsection (a) of this section do not apply”, deleting “lawn or yard signs” from Subdiv. (3) and adding new Subdiv. (4) re signs, and added new Subsec. (c) re raising funds to eliminate a campaign deficit, effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 95-188 added Subsec. (d), subsequently relettered by the Revisors as Subsec. (e), re contents of advertising for funds for candidates for Treasurer; P.A. 95-276 amended Subsec. (a) and added Subsec. (b) to exempt certain individuals from the disclosure requirements of the section and relettered the remaining Subsecs. accordingly, effective July 6, 1995; P.A. 96-119 added new Subsec. (f) re distribution of printed communication that does not accurately designate successor campaign treasurer, effective January 1, 1997; P.A. 05-188 amended Subsec. (a) by adding “or any web-based, written communication”, adding new Subdiv. (2) re requirement that printed or written communications include the words “approved by” and the name of the individual making or incurring the expenditure for the communication or the name of the candidate, and making conforming changes, added new Subsec. (b) re requirement that television, Internet video, radio and Internet audio advertising include identifying information and a statement approving the message, and redesignated existing Subsecs. (b) to (f) as Subsecs. (c) to (g), effective January 1, 2006; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) to prohibit candidate mailing expenditure unless the mailing contains candidate's name and photograph, amended Subsec. (b)(1) and (2) by prohibiting candidate television, radio or Internet audio or video advertising expenditure unless candidate's name, voice and image are used in the advertising, as appropriate, and by making technical changes therein and added Subsec. (b)(3) prohibiting automated telephone call expenditure unless candidate's name and voice contained in the call, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made technical changes in Subsec. (b), effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333w transferred to Sec. 9-621 in 2007; P.A. 08-2 amended Subsec. (a) to include provision re organization expenditure for party candidate listing and eliminate requirement that mailings to promote success or defeat of a candidate in election or primary contain candidate's photograph and name, effective April 7, 2008; P.A. 10-187 amended Subsec. (a) by replacing “cooperation of, at the request or suggestion of” with “consent of, in coordination with”, adding provisions re groups receiving funds or making expenditures not exceeding $1,000, inserting “or promotes or opposes any political party” and, in Subdiv. (2)(A), inserting “group or committee other than a candidate committee”, amended Subsec. (c) by deleting provisions re certification requirement in Sec. 9-605 and by making technical changes and added Subsec. (h) re requirements for independent expenditures, effective June 8, 2010; P.A. 13-180 added “as a disclaimer”, replaced “campaign treasurer” with “treasurer”, substantially revised Subsecs. (c) and (h) by replacing provisions re attribution scheme with new provisions, replaced “entity” with “person” and added reference to billboard in Subsec. (h), added Subsec. (i) re slate of candidates, added Subsec. (j) re covered transfers, added Subsec. (k) re disclaimers on written, typed or other printed communication, added Subsec. (l) re covered transfers that do not exceed $5,000 in the aggregate, added Subsec. (m) re Internet text advertisement communication, and made technical and conforming changes, effective June 18, 2013.

Annotation to former section 9-333w:

Subsec. (a):

Is narrowly tailored to serve compelling state interests and is valid and enforceable. 255 C. 78.



Section 9-622 - (Formerly Sec. 9-333x). Illegal practices.

The following persons shall be guilty of illegal practices and shall be punished in accordance with the provisions of section 9-623:

(1) Any person who, directly or indirectly, individually or by another person, gives or offers or promises to any person any money, gift, advantage, preferment, entertainment, aid, emolument or other valuable thing for the purpose of inducing or procuring any person to sign a nominating, primary or referendum petition or to vote or refrain from voting for or against any person or for or against any measure at any election, caucus, convention, primary or referendum;

(2) Any person who, directly or indirectly, receives, accepts, requests or solicits from any person, committee, association, organization or corporation, any money, gift, advantage, preferment, aid, emolument or other valuable thing for the purpose of inducing or procuring any person to sign a nominating, primary or referendum petition or to vote or refrain from voting for or against any person or for or against any measure at any such election, caucus, primary or referendum;

(3) Any person who, in consideration of any money, gift, advantage, preferment, aid, emolument or other valuable thing paid, received, accepted or promised to the person's advantage or any other person's advantage, votes or refrains from voting for or against any person or for or against any measure at any such election, caucus, primary or referendum;

(4) Any person who solicits from any candidate any money, gift, contribution, emolument or other valuable thing for the purpose of using the same for the support, assistance, benefit or expenses of any club, company or organization, or for the purpose of defraying the cost or expenses of any political campaign, primary, referendum or election;

(5) Any person who, directly or indirectly, pays, gives, contributes or promises any money or other valuable thing to defray or towards defraying the cost or expenses of any campaign, primary, referendum or election to any person, committee, company, club, organization or association, other than to a treasurer, except that this subdivision shall not apply to any expenses for postage, telegrams, telephoning, stationery, express charges, traveling, meals, lodging or photocopying incurred by any candidate for office or for nomination to office, so far as may be permitted under the provisions of this chapter;

(6) Any person who, in order to secure or promote the person's own nomination or election as a candidate, or that of any other person, directly or indirectly, promises to appoint, or promises to secure or assist in securing the appointment, nomination or election of any other person to any public position, or to any position of honor, trust or emolument; but any person may publicly announce the person's own choice or purpose in relation to any appointment, nomination or election in which the person may be called to take part, if the person is nominated for or elected to such office;

(7) Any person who, directly or indirectly, individually or through another person, makes a payment or promise of payment to a treasurer in a name other than the person's own, and any treasurer who knowingly receives a payment or promise of payment, or enters or causes the same to be entered in the person's accounts in any other name than that of the person by whom such payment or promise of payment is made;

(8) Any person who knowingly and wilfully violates any provision of this chapter;

(9) Any person who offers or receives a cash contribution in excess of one hundred dollars to promote the success or defeat of any political party, candidate or referendum question;

(10) Any person who solicits, makes or receives a contribution that is otherwise prohibited by any provision of this chapter;

(11) Any department head or deputy department head of a state department who solicits a contribution on behalf of, or for the benefit of, any candidate for state, district or municipal office or any political party;

(12) Any municipal employee who solicits a contribution on behalf of, or for the benefit of, any candidate for state, district or municipal office, any political committee or any political party, from (A) an individual under the supervision of such employee, or (B) the spouse or a dependent child of such individual;

(13) Any person who makes an expenditure, that is not an independent expenditure, for a candidate without the knowledge of such candidate. No candidate shall be civilly or criminally liable with regard to any such expenditure;

(14) Any chief of staff of a legislative caucus who solicits a contribution on behalf of or for the benefit of any candidate for state, district or municipal office from an employee of the legislative caucus;

(15) Any chief of staff for a state-wide elected official who solicits a contribution on behalf of or for the benefit of any candidate for state, district or municipal office from a member of such official's staff; or

(16) Any chief of staff for the Governor or Lieutenant Governor who solicits a contribution on behalf of or for the benefit of any candidate for state, district or municipal office from a member of the staff of the Governor or Lieutenant Governor, or from any commissioner or deputy commissioner of any state agency.

(P.A. 86-99, S. 25, 34; P.A. 87-524, S. 4, 7; P.A. 99-147; P.A. 02-130, S. 14; P.A. 03-241, S. 66; Oct. 25 Sp. Sess. P.A. 05-5, S. 40; June 11 Sp. Sess. P.A. 08-3, S. 12; P.A. 10-187, S. 11; P.A. 13-180, S. 12.)

History: P.A. 87-524 deleted “or general assembly” in Subdivs. (1) and (2), thereby making provisions inapplicable to vote at any general assembly; P.A. 99-147 amended Subdivs. (1) and (2) by adding reference to the signing of nominating, primary or referendum petition, and making technical changes; P.A. 02-130 changed “corrupt practices” to “illegal practices” in the introductory clause and amended Subdiv. (9) by changing $50 to $100, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-241 added Subdiv. (12) re contributions solicited by supervisory municipal employees, effective July 1, 2003; Oct. 25 Sp. Sess. P.A. 05-5 added Subdiv. (13) re person making coordinated expenditure for candidate without candidate's knowledge, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333x transferred to Sec. 9-622 in 2007; June 11 Sp. Sess. P.A. 08-3 added Subdiv. (14) re chief of staff of a legislative caucus, Subdiv. (15) re chief of staff for a state-wide elected official and Subdiv. (16) re chief of staff for the Governor or Lieutenant Governor; P.A. 10-187 amended Subdiv. (13) by deleting references to coordinated expenditure and making illegal an expenditure that is not an independent expenditure, effective June 8, 2010; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subdivs. (5) and (7), effective June 18, 2013.



Section 9-623 - (Formerly Sec. 9-333y). Penalties.

(a) Any person who knowingly and wilfully violates any provision of this chapter shall be guilty of a class D felony. The Secretary of the State or the town clerk shall notify the State Elections Enforcement Commission of any such violation of which said secretary or such town clerk may have knowledge. Any such fine for a violation of any provision of this chapter applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(b) (1) If any treasurer fails to file any statement required by section 9-608, or if any candidate fails to file either (A) a statement for the formation of a candidate committee as required by section 9-604, or (B) a certification pursuant to section 9-603 that the candidate is exempt from forming a candidate committee as required by section 9-604, within the time required, the treasurer or candidate, as the case may be, shall pay a late filing fee of one hundred dollars.

(2) In the case of any such statement or certification that is required to be filed with the State Elections Enforcement Commission, the commission shall, not later than ten days after the filing deadline is, or should be, known to have passed, notify by certified mail, return receipt requested, the person required to file that, if such statement or certification is not filed not later than twenty-one days after such notice, the person is in violation of section 9-603, 9-604 or 9-608.

(3) In the case of any such statement or certification that is required to be filed with a town clerk, the town clerk shall forthwith after the filing deadline is, or should be, known to have passed, notify by certified mail, return receipt requested, the person required to file that, if such statement or certification is not filed not later than seven days after the town clerk mails such notice, the town clerk shall notify the State Elections Enforcement Commission that the person is in violation of section 9-603, 9-604 or 9-608.

(4) The penalty for any violation of section 9-603, 9-604 or 9-608 shall be a fine of not less than two hundred dollars or more than two thousand dollars or imprisonment for not more than one year, or both.

(P.A. 86-99, S. 26, 34; P.A. 89-251, S. 64, 203; P.A. 93-192, S. 2, 3; 93-251, S. 4, 5; P.A. 95-60, S. 1, 3; P.A. 96-119, S. 10, 14; P.A. 00-43, S. 11, 19; P.A. 05-235, S. 11; Oct. 25 Sp. Sess. P.A. 05-5, S. 41; P.A. 06-196, S. 56; P.A. 08-2, S. 15; June Sp. Sess. P.A. 09-3, S. 151; Sept. Sp. Sess. P.A. 09-8, S. 43; P.A. 13-180, S. 10, 12; 13-258, S. 40.)

History: P.A. 89-251 increased the late filing fee from $50 to $55; P.A. 93-192 deleted requirement that secretary of the state and town clerk notify chief state's attorney and state's attorney of violations, effective July 1, 1993, and applicable to violations committed on or after that date; P.A. 93-251 applied section to lobbyist statements required by Subsec. (g) of Sec. 9-333l, effective July 1, 1993; P.A. 95-60 divided section into Subsecs. and amended Subsec. (b) to clarify procedure for notifying persons who have not filed and the State Elections Enforcement Commission, effective July 1, 1995; P.A. 96-119 required notification by secretary within 10 rather than 7 days after the filing deadline in Subsec. (b), effective May 24, 1996; P.A. 00-43 amended Subsec. (a) to provide for deposit of penalties for violations involving the Treasurer's office, effective May 3, 2000; P.A. 05-235 amended Subsec. (b) by dividing existing provisions into Subdivs. (1) to (4), amending Subdiv. (1) to increase late filing fee from $55 to $100 and apply said fee to a candidate failing to file either a statement for formation of candidate committee or a certification that candidate is exempt from forming candidate committee, amending Subdivs. (2), (3) and (4) to modify the notification procedure and deadlines for late filings and to make conforming changes, and amending Subdiv. (4) to substitute fine of not less than $200 nor more than $2,000 for fine of not more than $1,000, effective July 1, 2005; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (b) by changing “Secretary of the State” to “State Elections Enforcement Commission” and making conforming and technical changes, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made a technical change in Subsec. (b)(4), effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333y transferred to Sec. 9-623 in 2007; P.A. 08-2 amended Subsec. (b) to eliminate references to statements filed by lobbyists and references to Sec. 9-610(g), effective April 7, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(1) to increase late filing fee from $100 to $200; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b)(1) to change late filing fee from $200 to $100, effective October 5, 2009; P.A. 13-180 amended Subsec. (a) to increase maximum fine from $5,000 to $25,000, unless a larger amount is otherwise provided for under chapter, and to eliminate imprisonment of not more than 5 years as a penalty, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (b)(1), effective June 18, 2013; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-624 - (Formerly Sec. 9-346a). Preparation and distribution of forms; town clerk's fee.

(a) The State Elections Enforcement Commission shall prepare and print the forms required for compliance with this chapter and distribute them upon request to candidates and treasurers.

(b) The State Elections Enforcement Commission shall, at the expense of the state, prepare and print all forms for statements required to be returned under the provisions of this chapter and shall furnish to each town clerk a sufficient supply of each of such blank forms as are required to be filed with or returned to the town clerk. The town clerk of each town shall, upon request, distribute to treasurers the forms required for compliance with this chapter and, if not salaried, shall be entitled to receive from the town the sum of ten cents for each copy.

(P.A. 86-99, S. 27, 34; Oct. 25 Sp. Sess. P.A. 05-5, S. 54; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission”, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-346a transferred to Sec. 9-624 in 2007; pursuant to P.A. 13-180, “campaign treasurers” was changed editorially by the Revisors to “treasurers”, effective June 18, 2013.



Section 9-625 - (Formerly Sec. 9-346b). Powers of state referees and judges. Preservation of testimony. Witnesses. Expenses of inquiry.

(a) Any state referee or any judge of the Superior Court may, upon the written request of any state's attorney or any assistant state's attorney, conduct an inquiry as to whether any crime has been committed concerning any matters mentioned in such request, within the jurisdiction of such state's attorney or assistant state's attorney making such request, and any such referee or judge, and any such state's or assistant state's attorney, may compel the attendance of any person as a witness by subpoena issued by him; and such person, having been sworn as a witness, may be examined relative to any such matter under investigation. Such referee, judge or attorney may also compel the production for examination at such inquiry of any books or papers or any other thing which he may require in the conduct of such inquiry by subpoena duces tecum issued by him. Such referee or judge may cause any person who fails to appear before him as a witness, having been summoned, to be brought before him by a capias issued by him; and any person in attendance as a witness who refuses to be sworn as a witness, or who, being sworn, refuses to answer any proper question propounded to him, and any person summoned who fails to appear before the referee or judge, may be adjudged guilty of contempt which shall be punishable as a class D misdemeanor. In any proceeding held under the provisions of this section, if any witness objects to testifying or to producing any book, paper or other thing on the ground that such testimony, book, paper or thing may tend to degrade or incriminate him or render him liable to a penalty or forfeiture, and such referee or judge directs or compels such witness to testify or to produce such book, paper or thing, he shall not be prosecuted for any matter concerning which he has so testified, or evidenced by such book, paper or thing so produced, except for perjury committed in so testifying.

(b) In the conduct of any such inquiry the referee, judge, state's attorney or assistant state's attorney may employ a competent stenographer to take notes of the examination of any witness, and may furnish a transcript of such notes to any prosecuting officer having jurisdiction of the subject matter of such inquiry. The referee or judge may require the attendance and assistance, at any such inquiry and in procuring the attendance of witnesses, of any state policeman, constable or police officer, who shall be allowed such compensation as the referee or judge deems reasonable.

(c) The referee, judge, state's attorney or assistant state's attorney shall return to the clerk of the superior court for the judicial district in which such inquiry is held an account of all expenses incurred in the discharge of the duties imposed by this section or required by this chapter, including witness fees, and shall endorse the same, if correct, or such items of the account as are correct, and the endorsed sums shall be paid by the state on the order of the clerk.

(P.A. 86-99, S. 28, 34; P.A. 00-99, S. 37, 154; P.A. 12-80, S. 56.)

History: P.A. 00-99 deleted reference to sheriff and deputy sheriff in Subsec. (b), effective December 1, 2000; Sec. 9-346b transferred to Sec. 9-625 in 2007; P.A. 12-80 amended Subsec. (a) to change penalty for person adjudged guilty of contempt from a fine of not more than $25 or imprisonment of not more than 30 days or both to a class D misdemeanor.

Annotation to former section 9-346b:

Cited. 222 C. 799.






Chapter 156 - Computerization of Campaign Financing Statements and Data

Section 9-675 - (Formerly Sec. 9-348ee). *(See end of section for amended version and effective date.) Filing of campaign finance statements in electronic form.

(a) The State Elections Enforcement Commission shall (1) create a software program or programs for the preparation of financial disclosure statements required by section 9-608, and (2) prescribe the standard reporting format and specifications for other software programs created by vendors for such purpose. No software program created by a vendor may be used for the electronic submission of such financial disclosure statements, until the commission determines that the program provides for the standard reporting format, and complies with the specifications, which are prescribed under subdivision (2) of this subsection for vendor software programs. The commission shall provide training in the use of the software program or programs created by the commission.

(b) The treasurer of the candidate committee for each candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State who raises or spends two hundred fifty thousand dollars or more during an election campaign shall file in electronic form all financial disclosure statements required by section 9-608 by either transmitting disks, tapes or other electronic storage media containing the contents of such statements to the State Elections Enforcement Commission or transmitting the statements on-line to said commission. Each such treasurer shall use either (1) a software program created by the commission under subdivision (1) of subsection (a) of this section, for all such statements, or (2) another software program which provides for the standard reporting format, and complies with the specifications, which are prescribed by the commission under subdivision (2) of subsection (a) of this section, for all such statements. The commission shall accept any statement that uses any such software program. Once any such candidate committee has raised or spent two hundred fifty thousand dollars or more during an election campaign, all previously filed statements required by said section 9-608, which were not filed in electronic form shall be refiled in such form, using such a software program, not later than the date on which the treasurer of the committee is required to file the next regular statement under said section 9-608.

(c) (1) The treasurer of the candidate committee for any other candidate, as defined in section 9-601, who is required to file the financial disclosure statements required by section 9-608 with the commission, and (2) the treasurer of any political committee or party committee, may file in electronic form any financial disclosure statements required by said section 9-608. Such filings may be made by either transmitting disks, tapes or other electronic storage media containing the contents of such statements to the proper authority under section 9-603 or transmitting the statements on-line to such proper authority. Each such treasurer shall use either (A) a software program created by the commission under subdivision (1) of subsection (a) of this section, for all such statements filed in electronic form, or (B) another software program which provides for the standard reporting format, and complies with the specifications, which are prescribed by the commission under subdivision (2) of subsection (a) of this section, for all such statements filed in electronic form. The proper authority under section 9-603 shall accept any statement that uses any such software program.

(June 18 Sp. Sess. P.A. 97-5, S. 1, 19; Oct. 25 Sp. Sess. P.A. 05-5, S. 44; P.A. 13-180, S. 12.)

*Note: On and after July 1, 2017, this section, as amended by section 1 of public act 16-203, is to read as follows:

“Sec. 9-675 (Formerly Sec. 9-348ee). Electronic submission of campaign finance disclosure statements required. Waiver for good cause. (a) The State Elections Enforcement Commission shall (1) create a web-based program for the preparation and electronic submission of financial disclosure statements required by chapters 155 to 157, inclusive, and (2) prescribe the standard reporting format and specifications for any software program created by a vendor for such purpose.Nosoftware program created by a vendor may be used for the electronic submission of such financial disclosure statements unless the commission determines that the software program provides for the standard reporting format and complies with the specifications prescribed under subdivision (2) of this subsection for any such software program. The commission shall provide training in the use of the web-based program created by the commission.

(b) On and after July 1, 2017, the following shall file all financial disclosure statements required by chapters 155 to 157, inclusive, by electronic submission pursuant to subsection (a) of this section: (1) The treasurer of the candidate committee or exploratory committee for each candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator, state representative or judge of probate that raises or spends one thousand dollars or more, (2) the treasurer of any state central committee, legislative caucus committee or legislative leadership committee, (3) the treasurer of any other political committee or town committee required to be registered with the commission that (A) raises or spends one thousand dollars or more during the current calendar year, or (B) raised or spent one thousand dollars or more in the preceding regular election cycle, and (4) the treasurer of any committee, or any other person, whomakesor obligates to make any independent expenditure and who is required to file a financial disclosure statement of any such independent expenditure with the State Elections Enforcement Commission in accordance with the provisions of section 9-601d. Once any such candidate committee or exploratory committee has raised or spent one thousand dollars or more during an election campaign, all previously filed statements required by chapters 155 to 157, inclusive, which were not filed by electronic submission shall be refiled in such manner not later than the date on which the treasurer of such committee is required to file its next financial disclosure statement.

(c) (1) The treasurer of the candidate committee for any other candidate, as defined in section 9-601, that neither raises nor spends one thousand dollars or more who is required to file the financial disclosure statements required by chapters 155 to 157, inclusive, with the commission, and (2) the treasurer of any other political committee or town committee that neither raises nor spends one thousand dollars or more who is required to file the financial disclosure statements required by chapters 155 to 157, inclusive, with the State Elections Enforcement Commission may file any such financial disclosure statements by electronic submission pursuant to subsection (a) of this section.

(d) Notwithstanding the provisions of this section, upon the written request of a treasurer or any other person described in subdivisions (1) to (4), inclusive, of subsection (b) of this section, the commission may waive the requirement to file by electronic submission pursuant to subsection (a) of this section if such treasurer or other person demonstrates good cause.”

(June 18 Sp. Sess. P.A. 97-5, S. 1, 19; Oct. 25 Sp. Sess. P.A. 05-5, S. 44; P.A. 13-180, S. 12; P.A. 16-203, S. 1.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997 (Revisor's note: In Subsec. (b) the second occurrence of the word “or” in the phrase “or (2) or another ...” was deleted editorially by the Revisors for grammatical accuracy); Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission”, made conforming and technical changes and deleted obsolete dates, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-348ee transferred to Sec. 9-675 in 2007; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer”, effective June 18, 2013; P.A. 16-203 amended Subsec. (a)(1) to replace “software program or programs” with “web-based program”, to add provision re program for electronic submission of financial disclosure statements and to replace “section 9-608” with “chapters 155 to 157, inclusive”, amended Subsec. (b) to add provision requiring electronic submission of all financial disclosure statements on and after July 1, 2017, to replace references to $250,000 with references to $1,000, to add Subdiv. (1) designator in provision re treasurer of candidate committee and amend same to add references to exploratory committee, state senator, state representative and judge of probate, to delete provisions re filing financial disclosure statements in electronic form by transmitting electronic storage media or transmitting statement on-line, to add Subdiv. (2) re treasurer of state central committee, legislative caucus committee or legislative leadership committee, to add Subdiv. (3) re treasurer of other political or town committee and to add Subdiv. (4) re treasurer of any committee or other person who makes independent expenditures and is required to file financial disclosure statements, amended Subsec. (c) to add “that neither raises nor spends one thousand dollars or more” and to replace “section 9-608” with “chapters 155 to 157, inclusive” in Subdiv. (1), to replace “party committee” with reference to town committee that neither raises nor spends $1,000 or more and is required to file financial disclosure statements in Subdiv. (2), and to delete provisions r filing in electronic form by transmitting electronic storage media or transmitting statement on-line and treasurer's use of software programs, added Subsec. (d) re waiver of electronic submission requirement, and made technical and conforming changes, effective July 1, 2017.



Section 9-676 - (Formerly Sec. 9-348ff). Conversion of data from paper format to electronic format

. The State Elections Enforcement Commissionshall, within available appropriations, convert all data in statements required by section 9-608 that are filed in paper format on and after such date, to an electronic format and be authorized to use a portion of the funds for oversight of such conversion.

(June 18 Sp. Sess. P.A. 97-5, S. 2, 19; June Sp. Sess. P.A. 99-1, S. 8, 51; Oct. 25 Sp. Sess. P.A. 05-5, S. 45.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; June Sp. Sess. P.A. 99-1 required that conversion be within available appropriations, rather than to the extent feasible, and authorized use of a portion of funds for conversion oversight, effective July 1, 1999; Oct.25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission” and deleted an obsolete date, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-348ff transferred to Sec. 9-676 in 2007.



Section 9-677 - (Formerly Sec. 9-348gg). Public access to computerized data from campaign finance statements.

The State Elections Enforcement Commission shall make all computerized data from statements required by section 9-608 available to the public through (1) computer terminals at the commission and, if feasible, at remote access locations, and (2) the Internet or any other generally available on-line computer network.

(June 18 Sp. Sess. P.A. 97-5, S. 3, 19; June Sp. Sess. P.A. 99-1, S.9, 51; Oct. 25 Sp. Sess. P.A. 05-5, S. 46.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; June Sp. Sess. P.A. 99-1 changed data availability date from January 1, 1999, to January 1, 2000, effective July 1, 1999; Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission” and deleted an obsolete date, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-348gg transferred to Sec. 9-677 in 2007.






Chapter 157 - Citizens' Election Program

Section 9-700 - Definitions.

As used in sections 9-700 to 9-716, inclusive:

(1) “Commission” means the State Elections Enforcement Commission.

(2) “Depository account” means the single checking account at the depository institution designated as the depository for the candidate committee's moneys in accordance with the provisions of subsection (a) of section 9-604.

(3) “District office” has the same meaning as provided in section 9-372.

(4) “Eligible minor party candidate” means a candidate for election to an office who is nominated by a minor party pursuant to subpart B of part III of chapter 153.

(5) “Eligible petitioning party candidate” means a candidate for election to an office pursuant to subpart C of part III of chapter 153 whose nominating petition has been approved by the Secretary of the State pursuant to section 9-453o.

(6) “Fund” means the Citizens' Election Fund established in section 9-701.

(7) “General election campaign” means (A) in the case of a candidate nominated at a primary, the period beginning on the day following the primary and ending on the date the treasurer files the final statement for such campaign pursuant to section 9-608, or (B) in the case of a candidate nominated without a primary, the period beginning on the day following the day on which the candidate is nominated and ending on the date the treasurer files the final statement for such campaign pursuant to section 9-608.

(8) “Major party” has the same meaning as provided in section 9-372.

(9) “Minor party” has the same meaning as provided in section 9-372.

(10) “Municipal office” has the same meaning as provided in section 9-372.

(11) “Primary campaign” means the period beginning on the day following the close of (A) a convention held pursuant to section 9-382 for the purpose of endorsing a candidate for nomination to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative, or (B) a caucus, convention or town committee meeting held pursuant to section 9-390 for the purpose of endorsing a candidate for the municipal office of state senator or state representative, whichever is applicable, and ending on the day of a primary held for the purpose of nominating a candidate for such office.

(12) “Qualified candidate committee” means a candidate committee (A) established to aid or promote the success of any candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, and (B) approved by the commission to receive a grant from the Citizens' Election Fund under section 9-706.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 1; P.A. 06-196, S. 59; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006; P.A. 06-196 made a technical change in Subdivs. (4) and (5), effective June 7, 2006; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subdiv. (7), effective June 18, 2013.

See Secs. 9-601 to 9-601c, inclusive, for other definitions applicable to chapter.



Section 9-701 - Citizens' Election Fund.

There is established the “Citizens' Election Fund”, which shall be a separate, nonlapsing account within the General Fund. The fund may contain any moneys required by law to be deposited in the fund. Investment earnings credited to the assets of the fund shall become part of the assets of the fund. The State Treasurer shall administer the fund. All moneys deposited in the fund shall be used for the purposes of sections 9-700 to 9-716, inclusive.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 2; June Sp. Sess. P.A. 07-1, S. 97; June Sp. Sess. P.A. 09-3, S. 86.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006; June Sp. Sess. P.A. 07-1 made $1,000,000 limit on administrative costs deducted by commission applicable to fiscal year ending June 30, 2007, increased limit to $2,300,000 during any fiscal year thereafter and made technical changes, effective July 1, 2007; June Sp. Sess. P.A. 09-3 eliminated authority of commission to deduct certain administrative costs from fund, effective September 9, 2009.



Section 9-702 - Citizens' Election Program established. Eligibility for grants.

(a) There is established a Citizens' Election Program under which (1) the candidate committee of a major party candidate for nomination to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may receive a grant from the Citizens' Election Fund for the candidate's primary campaign for said nomination, and (2) the candidate committee of a candidate nominated by a major party, or the candidate committee of an eligible minor party candidate or an eligible petitioning party candidate, for election to the office of state senator or state representative at a special election held on or after December 31, 2006, or at a regular election held in 2008, or thereafter, or for election to the office of Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may receive a grant from the fund for the candidate's general election campaign for said office.

(b) Any such candidate committee is eligible to receive such grants for a primary campaign, if applicable, and a general election campaign if (1) the candidate certifies as a participating candidate under section 9-703, (2) the candidate's candidate committee receives the required amount of qualifying contributions under section 9-704, (3) the candidate's candidate committee returns all contributions that do not meet the criteria for qualifying contributions under section 9-704, (4) the candidate agrees to limit the campaign expenditures of the candidate's candidate committee in accordance with the provisions of subsection (c) of this section, and (5) the candidate submits an application and the commission approves the application in accordance with the provisions of section 9-706.

(c) A candidate participating in the Citizens' Election Program shall limit the expenditures of the candidate's candidate committee (A) before a primary campaign and a general election campaign, to the amount of qualifying contributions permitted in section 9-704 and any personal funds provided by the candidate under subsection (c) of section 9-710, (B) for a primary campaign, to the sum of (i) the amount of such qualifying contributions and personal funds that have not been spent before the primary campaign, and (ii) the amount of the grant for the primary campaign authorized under section 9-705, and (C) for a general election campaign, to the sum of (i) the amount of such qualifying contributions and personal funds that have not been spent before the general election campaign, (ii) any unexpended funds from any grant for a primary campaign authorized under section 9-705, and (iii) the amount of the grant for the general election campaign authorized under section 9-705. The candidate committee of a minor or petitioning party candidate who has received a general election campaign grant from the fund pursuant to section 9-705 shall be permitted to receive contributions in addition to the qualifying contributions subject to the limitations and restrictions applicable to participating candidates for the same office, provided such minor or petitioning party candidate shall limit the expenditures of the candidate committee for a general election campaign to the sum of the qualifying contributions and personal funds, the amount of the general election campaign grant received and the amount raised in additional contributions that is equivalent to the difference between the amount of the applicable general election campaign grant for a major party candidate for such office and the amount of the general election campaign grant received by such minor or petitioning party candidate.

(d) For the purposes of this chapter, if a qualified candidate committee receives a grant for a primary campaign and has qualifying contributions that have not been spent before the primary campaign, no expenditures by such committee during the primary campaign shall be deemed to have been made from such qualifying contributions until the primary campaign grant funds have been fully spent.

(e) No grants or moneys paid to a qualified candidate committee from the Citizens' Election Fund under this chapter shall be deemed to be public funds under any other provision of the general statutes or any public or special act unless specifically stated by such provision.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 3; P.A. 06-137, S. 20; July Sp. Sess. P.A. 10-1, S. 2; P.A. 11-139, S. 6.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (c) to add provision re ability of minor or petitioning party candidate to receive contributions in addition to the qualifying contributions, provided such candidate abides by the limitations and restrictions applicable to participating candidates for the same office, effective December 31, 2006, and applicable to elections held on or after that date; July Sp. Sess. P.A. 10-1 amended Subsec. (c) to replace reference to Sec. 9-705 with reference to Sec. 9-704 and delete provisions re additional moneys under Sec. 9-713 or 9-714 and made technical changes in Subsecs. (d) and (e), effective August 13, 2010; P.A. 11-139 made a technical change in Subsec. (e), effective July 8, 2011.



Section 9-703 - Affidavit certifying candidate's intent to abide or not abide by expenditure limits.

(a) Each candidate for nomination or election to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, shall file an affidavit with the State Elections Enforcement Commission. The affidavit shall include a written certification that the candidate either intends to abide by the expenditure limits under the Citizens' Election Program set forth in subsection (c) of section 9-702, or does not intend to abide by said limits. If the candidate intends to abide by said limits, the affidavit shall also include written certifications (1) that the treasurer of the candidate committee for said candidate shall expend any moneys received from the Citizens' Election Fund in accordance with the provisions of subsection (g) of section 9-607 and regulations adopted by the State Elections Enforcement Commission under subsection (e) of section 9-706, (2) that the candidate shall repay to the fund any such moneys that are not expended in accordance with subsection (g) of section 9-607 and said regulations, (3) that the candidate and the treasurer shall comply with the provisions of subdivision (1) of subsection (a) of section 9-711, and (4) stating the candidate's status as a major party, minor party or petitioning party candidate and, in the case of a major party or minor party candidate, the name of such party. The written certification described in subdivision (3) of this subsection shall be made by both the candidate and the treasurer of the candidate committee for said candidate. A candidate for nomination or election to any such office shall file such affidavit not later than four o'clock p.m. on the twenty-fifth day before the day of a primary, if applicable, or on the fortieth day before the day of the election for such office, except that in the case of a special election for the office of state senator or state representative, the candidate shall file such affidavit not later than four o'clock p.m. on the twenty-fifth day before the day of such special election. Notwithstanding the provisions of this subsection, a candidate who is not required to form a candidate committee pursuant to subdivision (3) or (4) of subsection (b) of section 9-604, files a certification with the commission pursuant to subsection (c) of section 9-603 and does not intend to participate in the Citizens' Election Program shall not be required to file such affidavit of intent not to abide by the expenditure limits of said program. Any such candidate shall be referred to as a nonparticipating candidate, in accordance with subsection (b) of this section.

(b) A candidate who so certifies the candidate's intent to abide by the expenditure limits under the Citizens' Election Program set forth in subsection (c) of section 9-702 shall be referred to in sections 9-700 to 9-716, inclusive, as a “participating candidate” and a candidate who so certifies the candidate's intent to not abide by said limits shall be referred to in sections 9-700 to 9-716, inclusive, as a “nonparticipating candidate”. The commission shall prepare a list of the participating candidates and a list of the nonparticipating candidates and shall make such lists available for public inspection.

(c) A participating candidate may withdraw from participation in the Citizens' Election Program before applying for an initial grant under section 9-706, by filing an affidavit with the State Elections Enforcement Commission, which includes a written certification of such withdrawal. A candidate who files such an affidavit shall be deemed to be a nonparticipating candidate for the purposes of sections 9-700 to 9-716, inclusive, and shall not be penalized for such withdrawal. No participating candidate shall withdraw from participation in the Citizens' Election Program after applying for an initial grant under section 9-706.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 4; P.A. 06-137, S. 21; P.A. 11-48, S. 291; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (a) to add language re deadline for filing affidavit if a primary is to be held, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 11-48 amended Subsec. (a) by adding provision re when candidate is not required to file affidavit and is referred to as a nonparticipating candidate, and by making a technical change, effective January 1, 2012, and applicable to primaries and elections held on or after that date; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (a), effective June 18, 2013.



Section 9-704 - Qualifying contributions.

(a) The amount of qualifying contributions that the candidate committee of a candidate shall be required to receive in order to be eligible for grants from the Citizens' Election Fund shall be:

(1) In the case of a candidate for nomination or election to the office of Governor, contributions from individuals in the aggregate amount of two hundred fifty thousand dollars, of which two hundred twenty-five thousand dollars or more is contributed by individuals residing in the state. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating such amounts, and (B) all contributions received by (i) an exploratory committee established by said candidate, or (ii) an exploratory committee or candidate committee of a candidate for the office of Lieutenant Governor who is deemed to be jointly campaigning with a candidate for nomination or election to the office of Governor under subsection (a) of section 9-709, which meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating such amounts; and

(2) In the case of a candidate for nomination or election to the office of Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State, contributions from individuals in the aggregate amount of seventy-five thousand dollars, of which sixty-seven thousand five hundred dollars or more is contributed by individuals residing in the state. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating such amounts, and (B) all contributions received by an exploratory committee established by said candidate that meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating such amounts.

(3) In the case of a candidate for nomination or election to the office of state senator for a district, contributions from individuals in the aggregate amount of fifteen thousand dollars, including contributions from at least three hundred individuals residing in municipalities included, in whole or in part, in said district. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating the aggregate contribution amount under this subdivision, (B) no contribution shall be counted for the purposes of the requirement under this subdivision for contributions from at least three hundred individuals residing in municipalities included, in whole or in part, in the district unless the contribution is five dollars or more, and (C) all contributions received by an exploratory committee established by said candidate that meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating the aggregate contribution amount under this subdivision and all such exploratory committee contributions that also meet the requirement under this subdivision for contributions from at least three hundred individuals residing in municipalities included, in whole or in part, in the district shall be counted for the purposes of said requirement.

(4) In the case of a candidate for nomination or election to the office of state representative for a district, contributions from individuals in the aggregate amount of five thousand dollars, including contributions from at least one hundred fifty individuals residing in municipalities included, in whole or in part, in said district. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating the aggregate contribution amount under this subdivision, (B) no contribution shall be counted for the purposes of the requirement under this subdivision for contributions from at least one hundred fifty individuals residing in municipalities included, in whole or in part, in the district unless the contribution is five dollars or more, and (C) all contributions received by an exploratory committee established by said candidate that meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating the aggregate contribution amount under this subdivision and all such exploratory committee contributions that also meet the requirement under this subdivision for contributions from at least one hundred fifty individuals residing in municipalities included, in whole or in part, in the district shall be counted for the purposes of said requirement.

(5) Notwithstanding the provisions of subdivisions (3) and (4) of this subsection, in the case of a special election for the office of state senator or state representative for a district, (A) the aggregate amount of qualifying contributions that the candidate committee of a candidate for such office shall be required to receive in order to be eligible for a grant from the Citizens' Election Fund shall be seventy-five per cent or more of the corresponding amount required under the applicable said subdivision (3) or (4), and (B) the number of contributions required from individuals residing in municipalities included, in whole or in part, in said district shall be seventy-five per cent or more of the corresponding number required under the applicable said subdivision (3) or (4).

(b) Each individual who makes a contribution of more than fifty dollars to a candidate committee established to aid or promote the success of a participating candidate for nomination or election shall include with the contribution a certification that contains the same information described in subdivision (3) of subsection (c) of section 9-608 and shall follow the same procedure prescribed in said subsection.

(c) The following shall not be deemed to be qualifying contributions under subsection (a) of this section and shall be returned by the treasurer of the candidate committee to the contributor or transmitted to the State Elections Enforcement Commission for deposit in the Citizens' Election Fund:

(1) A contribution from a principal of a state contractor or prospective state contractor;

(2) A contribution of less than five dollars, and a contribution of five dollars or more from an individual who does not provide the full name and complete address of the individual;

(3) A contribution under subdivision (1) or (2) of subsection (a) of this section from an individual who does not reside in the state, in excess of the applicable limit on contributions from out-of-state individuals in subsection (a) of this section; and

(4) A contribution made by a youth who is less than twelve years of age.

(d) After a candidate committee receives the applicable aggregate amount of qualifying contributions under subsection (a) of this section, the candidate committee shall transmit any additional contributions that it receives to the State Treasurer for deposit in the Citizens' Election Fund.

(e) As used in this section, “principal of a state contractor or prospective state contractor” has the same meaning as provided in subsection (g) of section 9-612, and “individual” shall include sole proprietorships.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 5; P.A. 08-2, S. 16; July Sp. Sess. P.A. 10-1, S. 11, 12; P.A. 11-48, S. 292; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 amended Subsec. (b) to delete former provision re certification and require certification to contain same information described in Sec. 9-608(c)(3), and procedure prescribed therein to be followed, and amended Subsec. (c) to allow for transmission of nonqualifying contributions to State Elections Enforcement Commission for deposit in Citizens' Election Fund and, in Subdiv. (3), to include contribution of less than $5, effective April 7, 2008; July Sp. Sess. P.A. 10-1 amended Subsec. (c) by deleting former Subdiv. (1) prohibiting contributions from communicator lobbyists and by redesignating existing Subdivs. (2), (3) and (4) as Subdivs. (1), (2) and (3) and amended Subsec. (e) by deleting former Subdivs. (1) and (2) defining “communicator lobbyist” and “immediate family”, effective August 13, 2010; P.A. 11-48 amended Subsec. (c) by adding Subdiv. (4) re contribution made by a youth and amended Subsec. (e) by defining “individual” to include sole proprietorships, effective January 1, 2012, and applicable to primaries and elections held on or after that date; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (c), effective June 18, 2013.

Subsec. (a):

Under Subdiv. (1)(B)(ii), contributions from individuals to candidate committee of the candidate for Lieutenant Governor that do not exceed $100 are “qualifying contributions” under Subdiv. (2); under Subdiv. (1)(B)(ii), all contributions to the committee of the candidate for Lieutenant Governor must be considered in determining whether the candidate for Governor has met the qualifying threshold of $250,000 if, at the time contributions were received by the committee of the candidate for Lieutenant Governor, they met the criteria for qualifying contributions to that candidate under Subdiv. (2). 297 C. 764.



Section 9-705 - Grants for primary and general election campaigns. Supplemental grants for petitioning and minor party candidates.

(a)(1) The qualified candidate committee of a major party candidate for the office of Governor who has a primary for nomination to said office shall be eligible to receive a grant from the Citizens' Election Fund for the primary campaign in the amount of one million two hundred fifty thousand dollars, provided, in the case of a primary held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(2) The qualified candidate committee of a candidate for the office of Governor who has been nominated, or who has qualified to appear on the election ballot in accordance with the provisions of subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of six million dollars, provided in the case of an election held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(b) (1) The qualified candidate committee of a major party candidate for the office of Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer who has a primary for nomination to said office shall be eligible to receive a grant from the fund for the primary campaign in the amount of three hundred seventy-five thousand dollars, provided, in the case of a primary held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(2) The qualified candidate committee of a candidate for the office of Attorney General, State Comptroller, Secretary of the State or State Treasurer who has been nominated, or who has qualified to appear on the election ballot in accordance with the provisions of subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of seven hundred fifty thousand dollars, provided in the case of an election held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(c) (1) Notwithstanding the provisions of subsections (a) and (b) of this section, the qualified candidate committee of an eligible minor party candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer shall be eligible to receive a grant from the fund for the general election campaign if the candidate of the same minor party for the same office at the last preceding regular election received at least ten per cent of the whole number of votes cast for all candidates for said office at said election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, provided (A) if the candidate of the same minor party for the same office at the last preceding regular election received at least fifteen per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, (B) if the candidate of the same minor party for the same office at the last preceding regular election received at least twenty per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, and (C) in the case of an election held in 2014, or thereafter, said amounts shall be adjusted under subsection (d) of this section.

(2) Notwithstanding the provisions of subsections (a) and (b) of this section, the qualified candidate committee of an eligible petitioning party candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer shall be eligible to receive a grant from the fund for the general election campaign if said candidate's nominating petition has been signed by a number of qualified electors equal to at least ten per cent of the whole number of votes cast for the same office at the last preceding regular election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, provided (A) if said candidate's nominating petition has been signed by a number of qualified electors equal to at least fifteen per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, (B) if said candidate's nominating petition has been signed by a number of qualified electors equal to at least twenty per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, and (C) in the case of an election held in 2014, or thereafter, said amounts shall be adjusted under subsection (d) of this section.

(3) In addition to the provisions of subdivisions (1) and (2) of this subsection, the qualified candidate committee of an eligible petitioning party candidate and the qualified candidate committee of an eligible minor party candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer shall be eligible to receive a supplemental grant from the fund after the general election if the treasurer of such candidate committee reports a deficit in the first statement filed after the general election, pursuant to section 9-608, and such candidate received a greater percentage of the whole number of votes cast for all candidates for said office at said election than the percentage of votes utilized by such candidate to obtain a general election campaign grant described in subdivision (1) or (2) of this subsection. The amount of such supplemental grant shall be calculated as follows:

(A) In the case of any such candidate who receives more than ten per cent, but not more than fifteen per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and ten per cent and the denominator is ten, and (ii) two-thirds of the amount of the general election campaign grant under subsection (a) or (b) of this section for a major party candidate for the same office.

(B) In the case of any such candidate who receives more than fifteen per cent, but less than twenty per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and fifteen per cent and the denominator is five, and (ii) one-third of the amount of the general election campaign grant under subsection (a) or (b) of this section for a major party candidate for the same office.

(C) The sum of the general election campaign grant received by any such candidate and a supplemental grant under this subdivision shall not exceed one hundred per cent of the amount of the general election campaign grant under subsection (a) or (b) of this section for a major party candidate for the same office.

(d) For elections held in 2014, and thereafter, the amount of the grants in subsections (a), (b) and (c) of this section shall be adjusted by the State Elections Enforcement Commission not later than January 15, 2014, and quadrennially thereafter, in accordance with any change in the consumer price index for all urban consumers as published by the United States Department of Labor, Bureau of Labor Statistics, during the period beginning on January 1, 2010, and ending on December thirty-first in the year preceding the year in which said adjustment is to be made.

(e) (1) The qualified candidate committee of a major party candidate for the office of state senator who has a primary for nomination to said office shall be eligible to receive a grant from the fund for the primary campaign in the amount of thirty-five thousand dollars, provided (A) if the percentage of the electors in the district served by said office who are enrolled in said major party exceeds the percentage of the electors in said district who are enrolled in another major party by at least twenty percentage points, the amount of said grant shall be seventy-five thousand dollars, and (B) in the case of a primary held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section. For the purposes of subparagraph (A) of this subdivision, the number of enrolled members of a major party and the number of electors in a district shall be determined by the latest enrollment and voter registration records in the office of the Secretary of the State submitted in accordance with the provisions of section 9-65. The names of electors on the inactive registry list compiled under section 9-35 shall not be counted for such purposes.

(2) The qualified candidate committee of a candidate for the office of state senator who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of eighty-five thousand dollars, provided in the case of an election held in 2010, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(3) (A) In the case of an adjourned primary pursuant to section 9-446, a qualified candidate committee of a major party candidate for the office of state senator who appears on the ballot for such adjourned primary shall be eligible to receive a grant from the fund for the adjourned primary in an amount of fifteen thousand dollars, provided in the case of a primary held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(B) In the case of an adjourned election pursuant to section 9-332, a qualified candidate committee of a candidate for the office of state senator who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, and who appears on the ballot for such adjourned election shall be eligible to receive a grant from the fund for the general election campaign in the amount of fifteen thousand dollars, provided in the case of an election held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(f) (1) The qualified candidate committee of a major party candidate for the office of state representative who has a primary for nomination to said office shall be eligible to receive a grant from the fund for the primary campaign in the amount of ten thousand dollars, provided (A) if the percentage of the electors in the district served by said office who are enrolled in said major party exceeds the percentage of the electors in said district who are enrolled in another major party by at least twenty percentage points, the amount of said grant shall be twenty-five thousand dollars, and (B) in the case of a primary held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section. For the purposes of subparagraph (A) of this subdivision, the number of enrolled members of a major party and the number of electors in a district shall be determined by the latest enrollment and voter registration records in the office of the Secretary of the State submitted in accordance with the provisions of section 9-65. The names of electors on the inactive registry list compiled under section 9-35 shall not be counted for such purposes.

(2) The qualified candidate committee of a candidate for the office of state representative who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of twenty-five thousand dollars, provided in the case of an election held in 2010, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(3) (A) In the case of an adjourned primary pursuant to section 9-446, a qualified candidate committee of a major party candidate for the office of state representative who appears on the ballot for such adjourned primary shall be eligible to receive a grant from the fund for the adjourned primary in an amount of five thousand dollars, provided in the case of a primary held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(B) In the case of an adjourned election pursuant to section 9-332, a qualified candidate committee of a candidate for the office of state representative who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, and who appears on the ballot for such adjourned election shall be eligible to receive a grant from the fund for the general election campaign in the amount of five thousand dollars, provided in the case of an election held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(g) (1) Notwithstanding the provisions of subsections (e) and (f) of this section, the qualified candidate committee of an eligible minor party candidate for the office of state senator or state representative shall be eligible to receive a grant from the fund for the general election campaign if the candidate of the same minor party for the same office at the last preceding regular election received at least ten per cent of the whole number of votes cast for all candidates for said office at said election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, provided (A) if the candidate of the same minor party for the same office at the last preceding regular election received at least fifteen per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, (B) if the candidate of the same minor party for the same office at the last preceding regular election received at least twenty per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, and (C) in the case of an election held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section.

(2) Notwithstanding the provisions of subsections (e) and (f) of this section, the qualified candidate committee of an eligible petitioning party candidate for the office of state senator or state representative shall be eligible to receive a grant from the fund for the general election campaign if said candidate's nominating petition has been signed by a number of qualified electors equal to at least ten per cent of the whole number of votes cast for the same office at the last preceding regular election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, provided (A) if said candidate's nominating petition has been signed by a number of qualified electors equal to at least fifteen per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, (B) if said candidate's nominating petition has been signed by a number of qualified electors equal to at least twenty per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, and (C) in the case of an election held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section.

(3) In addition to the provisions of subdivisions (1) and (2) of this subsection, the qualified candidate committee of an eligible petitioning party candidate and the qualified candidate committee of an eligible minor party candidate for the office of state senator or state representative shall be eligible to receive a supplemental grant from the fund after the general election if the treasurer of such candidate committee reports a deficit in the first statement filed after the general election, pursuant to section 9-608, and such candidate received a greater percentage of the whole number of votes cast for all candidates for said office at said election than the percentage of votes utilized by such candidate to obtain a general election campaign grant described in subdivision (1) or (2) of this subsection. The amount of such supplemental grant shall be calculated as follows:

(A) In the case of any such candidate who receives more than ten per cent, but less than fifteen per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and ten per cent and the denominator is ten, and (ii) two-thirds of the amount of the general election campaign grant under subsection (e) or (f) of this section for a major party candidate for the same office.

(B) In the case of any such candidate who receives more than fifteen per cent, but less than twenty per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and fifteen per cent and the denominator is five, and (ii) one-third of the amount of the general election campaign grant under subsection (e) or (f) of this section for a major party candidate for the same office.

(C) The sum of the general election campaign grant received by any such candidate and a supplemental grant under this subdivision shall not exceed one hundred per cent of the amount of the general election campaign grant under subsection (e) or (f) of this section for a major party candidate for the same office.

(h) For elections held in 2010, and thereafter, the amount of the grants in subsections (e), (f) and (g) of this section shall be adjusted by the State Elections Enforcement Commission not later than January 15, 2010, and biennially thereafter, in accordance with any change in the consumer price index for all urban consumers as published by the United States Department of Labor, Bureau of Labor Statistics, during the period beginning on January 1, 2008, and ending on December thirty-first in the year preceding the year in which said adjustment is to be made.

(i) Notwithstanding the provisions of subsections (e), (f) and (g) of this section, in the case of a special election for the office of state senator or state representative, the amount of the grant for a general election campaign shall be seventy-five per cent of the amount authorized under the applicable said subsection (e), (f) or (g).

(j) Notwithstanding the provisions of subsections (a) to (i), inclusive, of this section:

(1) The initial grant that a qualified candidate committee for a candidate is eligible to receive under subsections (a) to (i), inclusive, of this section shall be reduced by the amount of any personal funds that the candidate provides for the candidate's campaign for nomination or election pursuant to subsection (c) of section 9-710;

(2) If a participating candidate is nominated at a primary and does not expend the entire grant for the primary campaign authorized under subsection (a), (b), (e) or (f) of this section, the amount of the grant for the general election campaign shall be reduced by the total amount of any such unexpended primary campaign grant and moneys;

(3) If a participating candidate who is nominated for election does not have any opponent in the general election campaign, the amount of the general election campaign grant for which the qualified candidate committee for said candidate shall be eligible shall be thirty per cent of the applicable amount set forth in subsections (a) to (i), inclusive, of this section. For purposes of this subdivision, a participating candidate shall be deemed to have an opponent if (A) a major party has properly endorsed any other candidate and made the requisite filing with the Secretary of the State within the time specified in section 9-391 or 9-400, as applicable, (B) any candidate of any other major party has received not less than fifteen per cent of the vote of convention delegates and has complied with the filing requirements set forth in section 9-400, or (C) any candidate of any other major party has circulated a petition and obtained the required number of signatures for filing a candidacy for nomination and has either qualified for the primary or been deemed the party's nominee;

(4) If the only opponent or opponents of a participating candidate who is nominated for election to an office are eligible minor party candidates or eligible petitioning party candidates and no such eligible minor party candidate's or eligible petitioning party candidate's candidate committee has received a total amount of contributions of any type that is equal to or greater than the amount of the qualifying contributions that a candidate for such office is required to receive under section 9-704 to be eligible for grants from the Citizens' Election Fund, the amount of the general election campaign grant for such participating candidate shall be sixty per cent of the applicable amount set forth in this section; and

(5) The amount of the primary grant or general election campaign grant for a qualified candidate committee shall be reduced, pursuant to the provisions of this subdivision, if such candidate committee has control and custody over lawn signs from any prior election or primary in the following applicable amount: (A) Five hundred or more lawn signs for the qualified candidate committee of a candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, (B) one hundred or more lawn signs for the qualified candidate committee of a candidate for the office of state senator, or (C) fifty or more lawn signs for the qualified candidate committee of a candidate for the office of state representative. If such qualified candidate committee has custody and control over lawn signs in the applicable amount, as described in this subdivision, the grant from the fund for the primary campaign or general election campaign, as applicable, for such qualified candidate committee shall be reduced as follows: (i) Two thousand five hundred dollars for the qualified candidate committee of a candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, (ii) five hundred dollars for the qualified candidate committee of a candidate for the office of state senator, or (iii) two hundred fifty dollars for the qualified candidate committee of a candidate for the office of state representative. In no event shall such a reduction be made both to a qualified candidate committee's primary campaign grant and to such candidate committee's general election grant. No reduction in either the primary campaign or general election campaign for a qualified candidate committee's grant shall be taken for any lawn sign that is not in the custody or control of the qualified candidate committee. Nothing in this subdivision shall be construed to apply to any item other than lawn signs.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 6; P.A. 06-137, S. 19; July Sp. Sess. P.A. 10-1, S. 3; P.A. 13-180, S. 32.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsecs. (a) to (c) and (e) to (g) to eliminate certain references to “major party”, made conforming changes in Subdivs. (1) and (2) of Subsecs. (c) and (g), and added Subdiv. (3) in Subsecs. (c) and (g) re supplemental grants to eligible minor and petitioning party candidates, effective December 31, 2006, and applicable to elections held on or after that date (Revisor's note: In Subsecs. (a)(2), (b)(2), (e)(2) and (f)(2), the references to “part III C of chapter 153” were changed editorially by the Revisors to “subpart C of part III of chapter 153” to conform with P.A. 06-196); July Sp. Sess. P.A. 10-1 amended Subsec. (a)(2) by increasing gubernatorial general election grant from $3,000,000 to $6,000,000, made technical changes in Subsecs. (c)(3) and (g)(3) and amended Subsec. (j) by deleting provision in Subdiv. (2) re moneys received under Sec. 9-713 or 9-714, by adding Subparas. (A) to (C) in Subdiv. (3) re when candidate is deemed opposed and by adding Subdiv. (5) re lawn signs, effective August 13, 2010; P.A. 13-180 amended Subsecs. (e) and (f) by adding Subdiv. (3) re adjourned primaries and adjourned elections, effective June 18, 2013.



Section 9-706 - Grant applications and payment.

(a)(1) A participating candidate for nomination to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens' Election Program for a primary campaign, after the close of the state convention of the candidate's party that is called for the purpose of choosing candidates for nomination for the office that the candidate is seeking, if a primary is required under chapter 153, and (A) said party endorses the candidate for the office that the candidate is seeking, (B) the candidate is seeking nomination to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative and receives at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for the office the candidate is seeking, or (C) the candidate circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for (i) the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative, pursuant to section 9-400, or (ii) the municipal office of state senator or state representative, pursuant to section 9-406, whichever is applicable. The State Elections Enforcement Commission shall make any such grants to participating candidates in accordance with the provisions of subsections (d) to (g), inclusive, of this section.

(2) A participating candidate for nomination to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens' Election Program for a general election campaign:

(A) After the close of the state or district convention or municipal caucus, convention or town committee meeting, whichever is applicable, of the candidate's party that is called for the purpose of choosing candidates for nomination for the office that the candidate is seeking, if (i) said party endorses said candidate for the office that the candidate is seeking and no other candidate of said party files a candidacy with the Secretary of the State in accordance with the provisions of section 9-400 or 9-406, whichever is applicable, (ii) the candidate is seeking election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative and receives at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for the office the candidate is seeking, no other candidate for said office at such convention either receives the party endorsement or said percentage of said votes for said endorsement or files a certificate of endorsement with the Secretary of the State in accordance with the provisions of section 9-388 or a candidacy with the Secretary of the State in accordance with the provisions of section 9-400, and no other candidate for said office circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for said office pursuant to section 9-400, (iii) the candidate is seeking election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative, circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for said office pursuant to section 9-400 and no other candidate for said office at the state or district convention either receives the party endorsement or said percentage of said votes for said endorsement or files a certificate of endorsement with the Secretary of the State in accordance with the provisions of section 9-388 or a candidacy with the Secretary of the State in accordance with the provisions of section 9-400, or (iv) the candidate is seeking election to the municipal office of state senator or state representative, circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for the office the candidate is seeking pursuant to section 9-406 and no other candidate for said office at the caucus, convention or town committee meeting either receives the party endorsement or files a certification of endorsement with the town clerk in accordance with the provisions of section 9-391;

(B) After any primary held by such party for nomination for said office, if the Secretary of the State declares that the candidate is the party nominee in accordance with the provisions of section 9-440;

(C) In the case of a minor party candidate, after the nomination of such candidate is certified and filed with the Secretary of the State pursuant to section 9-452; or

(D) In the case of a petitioning party candidate, after approval by the Secretary of the State of such candidate's nominating petition pursuant to section 9-453o.

(3) A participating candidate for nomination to the office of state senator or state representative at a special election in 2008, or thereafter, may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens' Election Program for a general election campaign after the close of the district convention or municipal caucus, convention or town committee meeting of the candidate's party that is called for the purpose of choosing candidates for nomination for the office that the candidate is seeking.

(4) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, no participating candidate for nomination or election who changes the candidate's status as a major party, minor party or petitioning party candidate or becomes a candidate of a different party, after filing the affidavit required under section 9-703, shall be eligible to apply for a grant under the Citizens' Election Program for such candidate's primary campaign for such nomination or general election campaign for such election. The provisions of this subdivision shall not apply in the case of a candidate who is nominated by more than one party and does not otherwise change the candidate's status as a major party, minor party or petitioning party candidate.

(5) Notwithstanding the provisions of this subsection, no candidate may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens' Election Program if such candidate has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (A) criminal offense under this title unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such offense, or (B) a felony related to the individual's public office, other than an offense under this title in accordance with subparagraph (A) of this subdivision.

(b) The application shall include a written certification that:

(1) The candidate committee has received the required amount of qualifying contributions;

(2) The candidate committee has repaid all moneys borrowed on behalf of the campaign, as required by subsection (b) of section 9-710;

(3) The candidate committee has returned any contribution of five dollars or more from an individual who does not include the individual's name and address with the contribution;

(4) The candidate committee has returned all contributions or portions of contributions that do not meet the criteria for qualifying contributions under section 9-704 and transmitted all excess qualifying contributions to the Citizens' Election Fund;

(5) The treasurer of the candidate committee will: (A) Comply with the provisions of chapter 155 and this chapter, and (B) maintain and furnish all records required pursuant to chapter 155 and this chapter and any regulation adopted pursuant to such chapters;

(6) All moneys received from the Citizens' Election Fund will be deposited upon receipt into the depository account of the candidate committee;

(7) The treasurer of the candidate committee will expend all moneys received from the fund in accordance with the provisions of subsection (g) of section 9-607 and regulations adopted by the State Elections Enforcement Commission under subsection (e) of this section;

(8) If the candidate withdraws from the campaign, becomes ineligible or dies during the campaign, the candidate committee of the candidate will return to the commission, for deposit in the fund, all moneys received from the fund pursuant to sections 9-700 to 9-716, inclusive, which said candidate committee has not spent as of the date of such occurrence;

(9) All outstanding civil penalties or forfeitures assessed pursuant to chapters 155 to 157, inclusive, against the current or any former committee of the candidate have been paid, provided (A) in the case of any candidate seeking nomination for or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, any such penalty or forfeiture was assessed not later than twenty-four months prior to the submission of an application pursuant to this section; or (B) in the case of any candidate seeking nomination for or election to the office of state senator or state representative, any such penalty or forfeiture was assessed not later than twelve months prior to the submission of an application pursuant to this section;

(10) The treasurer has paid any civil penalties or forfeitures assessed pursuant to chapters 155 to 157, inclusive, and has not been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (A) felony involving fraud, forgery, larceny, embezzlement or bribery, or (B) criminal offense under this title, unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such felony or offense;

(11) The candidate has not been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, a criminal offense under this title unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such offense; and

(12) The candidate has never been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, a felony related to the individual's public office, other than a criminal offense under this title in accordance with subdivision (11) of this subsection.

(c) The application shall be accompanied by a cumulative itemized accounting of all funds received, expenditures made and expenses incurred but not yet paid by the candidate committee as of three days preceding the day the application is filed. Such accounting shall be sworn to under penalty of false statement by the treasurer of the candidate committee. The commission shall prescribe the form of the application and the cumulative itemized accounting. The form for such accounting shall conform to the requirements of section 9-608. Both the candidate and the treasurer of the candidate committee shall sign the application.

(d) In accordance with the provisions of subsection (g) of this section, the commission shall review the application, determine whether (1) the candidate committee for the applicant has received the required qualifying contributions, (2) in the case of an application for a grant from the fund for a primary campaign, the applicant has met the applicable condition under subsection (a) of this section for applying for such grant and complied with the provisions of subsections (b) and (c) of this section, (3) in the case of an application for a grant from the fund for a general election campaign, the applicant has met the applicable condition under subsection (a) of this section for applying for such moneys and complied with the provisions of subsections (b) and (c) of this section, and (4) in the case of an application by a minor party or petitioning party candidate for a grant from the fund for a general election campaign, the applicant qualifies as an eligible minor party candidate or an eligible petitioning party candidate, whichever is applicable. If the commission approves an application, the commission shall determine the amount of the grant payable to the candidate committee for the applicant pursuant to section 9-705 from the fund, and notify the State Comptroller and the candidate of such candidate committee, of such amount. If the timing of the commission's approval of the grant in relation to the Secretary of the State's determination of ballot status is such that the commission cannot determine whether the qualified candidate committee is entitled to the applicable full initial grant for the primary or election or the applicable partial grant for the primary or election, as the case may be, the commission shall approve the lesser applicable partial initial grant. The commission shall then authorize the payment of the remaining portion of the applicable grant after the commission has knowledge of the circumstances regarding the ballot status of the opposing candidates in such primary or election. Not later than two business days following notification by the commission, the State Comptroller shall draw an order on the State Treasurer for payment of any such approved amount to the qualified candidate committee from the fund.

(e) The State Elections Enforcement Commission shall adopt regulations, in accordance with the provisions of chapter 54, on permissible expenditures under subsection (g) of section 9-607 for qualified candidate committees receiving grants from the fund under sections 9-700 to 9-716, inclusive.

(f) If a nominated participating candidate dies, withdraws the candidate's candidacy or becomes disqualified to hold the office for which the candidate has been nominated after the commission approves the candidate's application for a grant under this section, the candidate committee of the candidate who is nominated to replace said candidate pursuant to section 9-460 shall be eligible to receive grants from the fund without complying with the provisions of section 9-704, if said replacement candidate files an affidavit under section 9-703 certifying the candidate's intent to abide by the expenditure limits set forth in subsection (c) of section 9-702 and notifies the commission on a form prescribed by the commission.

(g) (1) Any application submitted pursuant to this section for a primary or general election shall be submitted in accordance with the following schedule: (A) By five o'clock p.m. on the third Wednesday in May of the year that the primary or election will be held at which such participating candidate will seek nomination or election, or (B) by five o'clock p.m. on any subsequent Wednesday of such year, provided no application shall be accepted by the commission after five o'clock p.m. on or after the fourth to last Friday prior to the primary or election at which such participating candidate will seek nomination or election. Not later than five business days following any such Wednesday or Friday, as applicable, for participating candidates seeking nomination or election to the office of state senator or state representative, or ten business days following any such Wednesday or Friday, as applicable, for participating candidates seeking nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or, in the event of a national, regional or local emergency or local natural disaster, as soon thereafter as is practicable, the commission shall review any application received by such Wednesday or Friday, in accordance with the provisions of subsection (d) of this section, and determine whether such application shall be approved or disapproved. Notwithstanding the provisions of this subsection, if an application for a general election grant is received during the period beginning at five o'clock p.m. on the Wednesday of the week preceding the week of the last primary application deadline and ending five o'clock p.m. on the last primary application deadline, as set forth in this subsection, the commission shall review such application in accordance with the provisions of subsection (d) of this section and determine whether it shall be approved or disapproved not later than five business days or ten business days, as applicable, after the first application deadline following the last primary application deadline. For any such application that is approved, any disbursement of funds by the commission shall be made not later than twelve business days prior to any such primary or general election. From the third week of June in even-numbered years until the third week in July, the commission shall meet twice weekly to determine whether or not to approve applications for grants if there are pending grant applications.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, no application for a special election shall be accepted by the commission after five o'clock p.m. on or after ten business days prior to the special election at which such participating candidate will seek election. Not later than three business days following such deadline, or, in the event of a national, regional or local emergency or local natural disaster, as soon thereafter as practicable, the commission shall review any such application received by such deadline, in accordance with the provisions of subsection (d) of this section, and determine whether such application shall be approved or disapproved. For any such application that is approved, any disbursement of funds by the commission shall be made not later than seven business days prior to any such special election.

(3) The commission shall publish such application review schedules and meeting schedules on the commission's web site and with the Secretary of the State.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 7; P.A. 06-137, S. 22; P.A. 08-2, S. 17; P.A. 11-48, S. 293, 294; P.A. 13-180, S. 12, 26, 27.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (d)(2) to eliminate requirement that at least one other participating candidate for nomination in the primary, from the same party and for the same office as the applicant, has also received the required qualifying contributions or at least one nonparticipating candidate for nomination in the primary, from the same party and for the same office as the applicant, has received an amount of contributions equal to the amount of such qualifying contributions, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 amended Subsec. (a)(1) to include provision re State Elections Enforcement Commission making grants in accordance with Subsecs. (d) to (g), amended Subsec. (b)(5) to require compliance with and maintenance of records pursuant to chapters 155 and 157, amended Subsec. (c) to provide that accounting is as of 3 days before the applicable deadline in Subsec. (g), amended Subsec. (d) to change deadline for review of applications by commission from not later than 3 business days after receipt to the applicable deadline in Subsec. (g) and add provisions re timing of commission's approval of grant in relation to Secretary of the State's determination of ballot status and added Subsec. (g) re schedule for submission of applications, effective April 7, 2008; P.A. 11-48 amended Subsec. (c) by replacing “before the applicable application deadline contained in subsection (g) of this section” with “preceding the day the application is filed”, and amended Subsec. (g) by making technical changes and in Subdiv. (1), by replacing “Thursday” with “Wednesday”, by replacing “four business days” with “five business days” re candidates for offices of state senator or state representative, by adding language re ten business days for candidates seeking nomination to offices of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State and by adding provision re application for general election grant received during certain period, effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 13-180 amended Subsec. (a) by adding Subdiv. (5) re prohibition against applying for grant for candidates convicted of or who have pled guilty or nolo contendere to certain offenses and amended Subsec. (b) by adding Subdivs. (9) to (12) re penalties, convictions or pleas and replacing “campaign treasurer” with “treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (c), effective June 18, 2013.



Section 9-707 - Limit on deposits into depository account of a qualified candidate committee.

Following the initial deposit of moneys from the Citizens' Election Fund into the depository account of a qualified candidate committee, no contribution, loan, amount of the candidate's own moneys or any other moneys received by the candidate or the treasurer on behalf of the committee shall be deposited into said depository account, except grants from the fund, and reimbursement from another candidate committee for shared expenses as provided pursuant to subsection (b) of section 9-610.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 8; July Sp. Sess. P.A. 10-1, S. 4; P.A. 13-180, S. 12, 29.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; July Sp. Sess. P.A. 10-1 deleted former Subdiv. (2) re additional moneys as provided in Secs. 9-713 and 9-714, effective August 13, 2010; P.A. 13-180 added provision re reimbursement for shared expenses, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer”, effective June 18, 2013.



Section 9-708 - Payment of general election campaign grant to eligible qualified candidate committee.

A qualified candidate committee that received moneys from the Citizens' Election Fund for a primary campaign and whose candidate is the party nominee shall receive a grant from the fund for a general election campaign. Upon receiving verification from the Secretary of the State of the declaration by the Secretary of the State in accordance with the provisions of section 9-440 of the results of the votes cast at the primary, the State Elections Enforcement Commission shall notify the State Comptroller of the amount payable to such qualified candidate committee pursuant to section 9-705. Not later than two business days following notification by the commission, the State Comptroller shall draw an order on the State Treasurer for payment of the general election campaign grant to said committee from said fund.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 9.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-709 - Joint campaigning by candidates for offices of Governor and Lieutenant Governor.

(a) For purposes of this section, expenditures made to aid or promote the success of both a candidate for nomination or election to the office of Governor and a candidate for nomination or election to the office of Lieutenant Governor jointly, shall be considered expenditures made to aid or promote the success of a candidate for nomination or election to the office of Governor. The party-endorsed candidate for nomination or election to the office of Lieutenant Governor and the party-endorsed candidate for nomination or election to the office of Governor shall be deemed to be aiding or promoting the success of both candidates jointly upon the earliest of the following: (1) The primary, whether held for the office of Governor, the office of Lieutenant Governor, or both; (2) if no primary is held for the office of Governor or Lieutenant Governor, the fourteenth day following the close of the convention; or (3) a declaration by the party-endorsed candidates that they will campaign jointly. Any other candidate for nomination or election to the office of Lieutenant Governor shall be deemed to be aiding or promoting the success of such candidacy for the office of Lieutenant Governor and the success of a candidate for nomination or election to the office of Governor jointly upon a declaration by the candidates that they shall campaign jointly.

(b) If a candidate for nomination or election to the office of Lieutenant Governor is campaigning jointly with a candidate for nomination or election to the office of Governor, the candidate committee and any exploratory committee for the candidate for the office of Lieutenant Governor shall be dissolved as of the applicable date set forth in subsection (a) of this section. Not later than fifteen days after said date, the treasurer of the candidate committee formed to aid or promote the success of said candidate for nomination or election to the office of Lieutenant Governor shall file a statement with the proper authority under section 9-603, identifying all contributions received or expenditures made by the committee since the previous statement and the balance on hand or deficit, as the case may be. Not later than thirty days after the applicable date set forth in subsection (a) of this section, (1) the treasurer of a qualified candidate committee formed to aid or promote the success of said candidate for nomination or election to the office of Lieutenant Governor shall distribute any surplus to the fund, and (2) the treasurer of a nonqualified candidate committee formed to aid or promote the success of said candidate for nomination or election to the office of Lieutenant Governor shall distribute such surplus in accordance with the provisions of subsection (e) of section 9-608.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 10; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (b), effective June 18, 2013.

There is no evidence that Subsec. (a) was designed to encourage or discourage nonendorsed candidates for Lieutenant Governor from choosing a particular running mate, rather, the clear purpose is to limit expenditures of candidates for Lieutenant Governor and Governor who are running on the same ticket to amount that the candidate for office of Governor is authorized to spend under election program; campaign expenditures by one candidate in the campaign for general election effectively benefit both candidates; phrase “[a]ny other candidate for nomination or election to the office of Lieutenant Governor” means any candidate for Lieutenant Governor other than an endorsed candidate who is running jointly with the endorsed candidate for Governor, including a nonendorsed candidate for Lieutenant Governor who is running jointly with a candidate for Governor, endorsed or not, and an endorsed candidate for Lieutenant Governor who is running jointly with a nonendorsed candidate for Governor. 297 C. 764.



Section 9-710 - Loans and personal funds for campaigns. Limits.

(a) The candidate committee for a candidate who intends to participate in the Citizens' Election Program may borrow moneys on behalf of a campaign for a primary or a general election from one or more financial institutions, as defined in section 36a-41, in an aggregate amount not to exceed one thousand dollars. The amount borrowed shall not constitute a qualifying contribution under section 9-704. No individual, political committee or party committee, except the candidate or, in a general election, the state central committee of a political party, shall endorse or guarantee such a loan in an aggregate amount in excess of five hundred dollars. An endorsement or guarantee of such a loan shall constitute a contribution by such individual or committee for as long as the loan is outstanding. The amount endorsed or guaranteed by such individual or committee shall cease to constitute a contribution upon repayment of the amount endorsed or guaranteed.

(b) All such loans shall be repaid in full prior to the date such candidate committee applies for a grant from the Citizens' Election Fund pursuant to section 9-706. A candidate who fails to repay such loans or fails to certify such repayment to the State Elections Enforcement Commission shall not be eligible to receive and shall not receive grants from the fund.

(c) A candidate who intends to participate in the Citizens' Election Program may provide personal funds for such candidate's campaign for nomination or election in an amount not exceeding: (1) For a candidate for the office of Governor, twenty thousand dollars; (2) for a candidate for the office of Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State, ten thousand dollars; (3) for a candidate for the office of state senator, two thousand dollars; or (4) for a candidate for the office of state representative, one thousand dollars. Such personal funds shall not constitute a qualifying contribution under section 9-704.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 11; P.A. 06-196, S. 60.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made a technical change in Subsecs. (a) and (c)(2), effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-711 - Excess expenditures: Penalties.

(a) If an expenditure in excess of the applicable expenditure limit set forth in subsection (c) of section 9-702 is made or incurred by a qualified candidate committee that receives a grant from the Citizens' Election Fund pursuant to section 9-706, (1) the candidate and treasurer of said committee shall be jointly and severally liable for paying for the excess expenditure, (2) the committee shall not receive any additional grants or moneys from the fund for the remainder of the election cycle if the State Elections Enforcement Commission determines that the candidate or treasurer of said committee had knowledge of the excess expenditure, (3) the treasurer shall be subject to penalties under section 9-7b, and (4) the candidate of said candidate committee shall be deemed to be a nonparticipating candidate for the purposes of sections 9-700 to 9-716, inclusive, if the commission determines that the candidate or treasurer of said committee had knowledge of the excess expenditure. The commission may waive the provisions of this subsection upon determining that an excess expenditure is de minimis. The commission shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for making such determinations. Such standards shall include, but not be limited to, a finding by the commission that the candidate or treasurer has, from the candidate's or treasurer's personal funds, either paid the excess expenditure or reimbursed the qualified candidate committee for its payment of the excess expenditure.

(b) If an individual, who is associated with the campaign of a candidate whose qualified candidate committee has received a grant from the Citizens' Election Fund pursuant to section 9-706, makes or incurs an expenditure in excess of the applicable expenditure limit set forth in subsection (c) of section 9-702 for said committee, without the consent of the candidate or treasurer of the committee, the individual shall (1) repay to the fund the amount of such excess expenditure, and (2) shall be subject to penalties under section 9-7b. The provisions of this subsection shall not apply to an individual who is the candidate or the treasurer of such committee.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 12; P.A. 06-196, S. 61; P.A. 13-180, S. 12.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made a technical change in Subsec. (a), effective December 31, 2006, and applicable to elections held on or after that date; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer”, effective June 18, 2013.



Section 9-712 - Supplemental statements. Declaration of excess expenditures statement.

(a)(1) The treasurer of each candidate committee in a primary campaign or a general election campaign in which there is at least one participating candidate shall file weekly supplemental campaign finance statements with the commission in accordance with the provisions of subdivision (2) of this subsection. Such weekly statements shall be in lieu of the campaign finance statements due pursuant to subparagraphs (B) and (C) of subdivision (1) of subsection (a) of section 9-608.

(2) Each such treasurer shall file weekly supplemental campaign finance statements with the commission pursuant to the following schedule: (A) In the case of a primary campaign, on the second Thursday following the date in July on which treasurers are required to file campaign finance statements pursuant to subparagraph (A) of subdivision (1) of subsection (a) of section 9-608 and each Thursday thereafter up to and including the Thursday before the day of the primary, and (B) in the case of a general election campaign, on the second Thursday following the date in October on which candidates are required to file campaign finance statements pursuant to subparagraph (A) of subdivision (1) of subsection (a) of section 9-608 and each Thursday thereafter up to and including the Thursday before the day of the election. The statement shall be complete as of eleven fifty-nine o'clock p.m. of the second day immediately preceding the required filing day. The statement shall cover the period beginning with the first day not included in the last filed statement.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, if a participating candidate committee in a primary campaign or a general election campaign in which there is at least one participating candidate makes expenditures or incurs an obligation to make expenditures that, in the aggregate, exceed one hundred per cent of the applicable expenditure limit for the applicable primary or general election campaign period, the treasurer of any such candidate committee shall file a declaration of excess expenditures statement with the commission, pursuant to the following schedule: (A) If a candidate committee makes expenditures or incurs an obligation to make such expenditures more than twenty days before the day of such primary or election, the treasurer of such candidate shall file such statement with the commission not later than forty-eight hours after making such expenditures or incurring an obligation to make such expenditures, and (B) if a candidate committee makes such expenditures or incurs an obligation to make such expenditures twenty days or less before the day of such primary or election, the treasurer of such candidate shall file such statement with the commission not later than twenty-four hours after making such expenditures or incurring an obligation to make such expenditures. The statement shall be complete as of eleven fifty-nine o'clock p.m. of the first day immediately preceding the required filing day. The statement shall cover a period beginning with the first day not included in the last filed statement.

(4) Notwithstanding the provisions of this subsection, the statements required to be filed pursuant to subdivisions (1) and (2) of this subsection shall not be required to be filed by (A) a candidate committee of a candidate that is exempt from filing campaign finance statements pursuant to subsection (b) of section 9-608 unless or until such a candidate committee receives or expends an amount in excess of one thousand dollars for purposes of the primary or election for which such committee was formed, (B) a candidate committee of a candidate who is no longer eligible for a position on the ballot, or (C) a candidate committee of a participating candidate that is unopposed, except that such candidate committee shall file a supplemental statement on the last Thursday before the applicable primary or general election. Such statement shall be complete as of eleven fifty-nine o'clock p.m. of the second day immediately preceding the required filing day. The statement shall cover a period beginning with the first day not included in the last filed statement.

(5) Each supplemental statement required under subdivision (1), (2) or (3) of this subsection for a candidate shall disclose the information required under subsection (c) of section 9-608. The commission shall adopt regulations, in accordance with the provisions of chapter 54, specifying permissible media for the transmission of such statements to the commission, which shall include electronic filing.

(b) (1) As used in this section, “excess expenditure” means an expenditure made, or obligated to be made, by a nonparticipating or a participating candidate who is opposed by one or more other participating candidates in a primary campaign or a general election campaign, which is in excess of the amount of the applicable limit on expenditures for said participating candidates for said campaign and which is the sum of (A) the applicable qualifying contributions that the participating candidate is required to receive under section 9-704 to be eligible for grants from the Citizens' Election Fund, and (B) one hundred per cent of the applicable full grant amount for a major party candidate authorized under section 9-705 for the applicable campaign period.

(2) The commission shall confirm whether an expenditure described in a declaration filed under this subsection is an excess expenditure.

(c) If a treasurer fails to file any statement or declaration required by this section within the time required, said treasurer shall be subject to a civil penalty, imposed by the commission, of not more than one thousand dollars for the first failure to file the statement within the time required and not more than five thousand dollars for any subsequent such failure.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 13; P.A. 06-137, S. 23; P.A. 08-2, S. 18; July Sp. Sess. P.A. 10-1, S. 5; P.A. 11-48, S. 295; P.A. 13-180, S. 12, 17.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 added references to “candidate committee” and “campaign treasurer” and made technical changes in Subsecs. (a) and (b) and redefined “excess expenditure” in Subsec. (b)(1), effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 amended Subsec. (a) to rewrite provisions of Subdiv. (1) and include therein receipt of contributions, loans or other funds, add new Subdiv. (2) re obligation to make expenditure that, in the aggregate, exceeds 90% of applicable expenditure limit more than 20 days before day of primary or election, redesignate existing Subdiv. (2) as new Subdiv. (3) and amend same to include provision re applicable primary or election more than 5 weeks after date that initial supplemental campaign finance disclosure statement is due and to make conforming changes, add Subdiv. (4) re expenditures that exceed 100%, 125%, 150% or 175% of applicable expenditure limit, redesignate existing Subdiv. (3) as Subdiv. (5) and make conforming changes therein, and amended Subsec. (b) to redefine “excess expenditure” for purposes of section and Sec. 9-713 in Subdiv. (1), delete former Subdiv. (2) re declaration of excess expenditures and redesignate existing Subdiv. (3) as new Subdiv. (2), effective April 7, 2008; July Sp. Sess. P.A. 10-1 amended Subsec. (b)(1) to delete reference to Sec. 9-713, effective August 13, 2010; P.A. 11-48 amended Subsec. (a) by replacing former Subdivs. (1) to (4) with new Subdivs. (1) to (4) re supplemental statements and declaration of excess expenditures statement and, in Subdiv. (5), by making a technical change and by replacing provision re disclosure of candidate's name, amount of contributions, loans or other funds or expenditures with provision requiring disclosure of information required under Sec. 9-608(c), effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 13-180 amended Subsec. (a) by changing deadlines from the next Thursday to the second Thursday following other filings in Subdiv. (2)(A) and (B), adding new Subpara. (B) re candidate no longer eligible for position on ballot and redesignating existing Subpara. (B) as Subpara. (C) in Subdiv. (4), changing “campaign treasurer” to “treasurer” and making technical changes, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (c), effective June 18, 2013.



Section 9-713 and 9-714 - Excess expenditures: Payment of additional moneys to opposing participating candidates. Independent expenditures: Payment of additional matching moneys to participating candidates.

Sections 9-713 and 9-714 are repealed, effective August 13, 2010.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 14, 15; P.A. 06-137, S. 29; P.A. 08-2, S. 19; July Sp. Sess. P.A. 10-1, S. 15.)



Section 9-715 - Voter registration lists for participating candidates.

The Secretary of the State shall provide to each participating candidate a copy of the voter registration list for the state or the applicable district, which is generated from the state-wide centralized voter registration system established pursuant to the plan authorized under section 1 of special act 91-45 and completed pursuant to section 9-50b. The Secretary shall provide the copy in electronic format, free of charge.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 16.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-716 - Report on status of Citizens' Election Fund. Determination of fund sufficiency. Reserve account.

(a) Not later than June 1, 2007, and annually thereafter, the State Elections Enforcement Commission shall issue a report on the status of the Citizens' Election Fund during the previous calendar year. Such report shall include the amount of moneys deposited in the fund, the sources of moneys received by category, the number of contributions, the number of contributors, the amount of moneys expended by category, the recipients of moneys distributed from the fund and an accounting of the costs incurred by the commission in administering the provisions of this chapter.

(b) Not later than January first in any year in which a state election is to be held, the commission shall determine whether the amount of moneys in the fund is sufficient to carry out the purposes of this chapter. The commission shall issue a report on said determination.

(c) The commission shall establish a reserve account in the fund. The first twenty-five thousand dollars deposited in the fund during any year shall be placed in said account. The commission shall use moneys in the reserve account only during the seven days preceding a primary or an election for payments of grants pursuant to the provisions of this chapter if the fund is otherwise insufficient for the purposes of making such payments.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 17; July Sp. Sess. P.A. 10-1, S. 6; P.A. 14-78, S. 2.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; July Sp. Sess. P.A. 10-1 amended Subsec. (c) by deleting former Subdiv. (2) re funding pursuant to Sec. 9-714 and made technical changes throughout, effective August 13, 2010; P.A. 14-78 amended Subsec. (b) by deleting provisions re recalculation of payments if amount of moneys in fund is determined to be insufficient and amended Subsec. (c) by replacing provision re reduced payments with provision re payment of grants from moneys in reserve account if fund is otherwise insufficient, effective June 3, 2014, and applicable to primaries and elections held on or after that date.



Section 9-717 - Severability.

(a) Each section, subsection, subdivision, subparagraph, clause, provision or portion of public act 05-5 of the October 25 special session* or any subsequent amendment to any such section, subsection, subdivision, subparagraph, clause, provision or portion of said public act shall be construed as separable and severable from all other sections, subsections, subdivisions, subparagraphs, clauses, provisions or portions of said public act. If any provision of said public act, as amended, or its application to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of said public act, as amended.

(b) Any candidate who has received any funds pursuant to the provisions of this chapter and sections 1-100b, 9-750, 9-751 and 9-760 and section 49 of public act 05-5 of the October 25 special session** prior to any prohibition or limitation on the expenditure of funds from the Citizens' Election Fund taking effect may retain and expend such funds in accordance with this chapter and said sections.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 55; P.A. 06-137, S. 17; P.A. 10-2, S. 1; July Sp. Sess. P.A. 10-1, S. 1.)

*Note: Public act 05-5 of the October 25 special session is entitled “An Act Concerning Comprehensive Campaign Finance Reform for State-Wide Constitutional and General Assembly Offices”. (See Reference Table captioned “Public Acts of October 25, 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

**Note: Section 49 of public act 05-5 of the October 25 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 7, 2005; P.A. 06-137 designated existing section as Subsec. (a), adding provision re April fifteenth benchmark for court prohibition or limitation of expenditure of funds from the Citizens' Election Fund, increasing period of prohibition or limitation by court from 72 to 168 hours, limiting inoperative effect to any race that is the subject of the court order until December thirty-first and adding provision re effect of prohibition or limitation on the April fifteenth of the second year succeeding the original prohibition, and added Subsec. (b) re retention and expenditure of funds received by a candidate prior to any prohibition or limitation, effective June 6, 2006; P.A. 10-2 added new Subsec. (a) re special election, redesignated existing Subsec. (a) as new Subsec. (b) and amended same to delete provision re special election and extend time re limitation or prohibition from 168 hours or more to 30 days or more, added new Subsec. (c) re time period around primary and redesignated existing Subsec. (b) as Subsec. (d), effective April 14, 2010; July Sp. Sess. P.A. 10-1 deleted former Subsecs. (a) to (c) re prohibition or limitation on program by court and reversion to prior law, added new Subsec. (a) re severability, redesignated existing Subsec. (d) as Subsec. (b) and amended same by deleting provision preventing retention or expenditure of funds if ordered by the court and by making technical changes, effective August 13, 2010.



Section 9-718 - Organization expenditure by town committee, legislative caucus committee or legislative leadership committee for state senator or state representative. Limit for general election and primary campaign. Biennial adjustment to limits.

(a) Notwithstanding any provision of the general statutes and except as provided in subsection (e) of this section, no town committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens' Election Program for the office of state senator in an amount that exceeds ten thousand dollars for the general election campaign.

(b) Notwithstanding any provision of the general statutes no party committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the purposes described in subparagraph (A) of subdivision (25) of section 9-601 for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens' Election Program for the office of state senator for the primary campaign.

(c) Notwithstanding any provision of the general statutes and except as provided in subsection (e) of this section, no town committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens' Election Program for the office of state representative in an amount that exceeds three thousand five hundred dollars for the general election campaign.

(d) Notwithstanding any provision of the general statutes, no party committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the purposes described in subparagraph (A) of subdivision (25) of section 9-601 for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens' Election Program for the office of state representative for the primary campaign.

(e) For any election held in 2014, and thereafter, the amount of the limitations on organization expenditures provided in subsections (a) and (c) of this section shall be adjusted by the State Elections Enforcement Commission not later than January 15, 2014, and biennially thereafter, in accordance with any change in the consumer price index for all urban consumers as published by the United States Department of Labor, Bureau of Labor Statistics, during the period beginning on January 1, 2010, and ending on December thirty-first in the year preceding the year in which said adjustment is to be made.

(P.A. 06-137, S. 16; P.A. 10-187, S. 12; P.A. 13-180, S. 28.)

History: P.A. 06-137 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 10-187 made technical changes, effective June 8, 2010; P.A. 13-180 amended Subsecs. (a) and (c) by adding exception re Subsec. (e) and replacing “party committee” with “town committee” and added Subsec. (e) re adjustment to amount of limitations, effective June 18, 2013.



Section 9-719 - Grant amounts and expenditures: Analysis; report.

(a) After each general election, the State Elections Enforcement Commission shall compile and analyze the following:

(1) The amount of grants made during the election cycle from the Citizens' Election Fund established under section 9-701;

(2) The amount of expenditures reported by each candidate participating in the Citizens' Election Program established under section 9-702 and by each candidate not participating in the program during the election cycle;

(3) The amount of money returned to the Citizens' Election Fund during the election cycle by each candidate;

(4) The overall and average amounts of spending for each election contest for each office during the election cycle; and

(5) The amount of independent expenditures for each election contest for each office during the election cycle.

(b) Not later than January 1, 2012, and biennially thereafter, the State Elections Enforcement Commission shall report its analysis conducted under subsection (a) of this section and any recommendations for adjustments to grant amounts under the Citizens' Election Program to the joint standing committee of the General Assembly having cognizance of matters relating to elections in accordance with the provisions of section 11-4a.

(July Sp. Sess. P.A. 10-1, S. 14.)

History: July Sp. Sess. P.A. 10-1 effective August 13, 2010.



Section 9-750 - Portion of revenues from tax under chapter 208 to be deposited in Citizens' Election Fund if insufficiency in fund. Deduction from amount deposited.

(a) If, (1) for the fiscal year ending June 30, 2006, or any fiscal year thereafter, the amount of funds available under section 3-69a for deposit in the Citizens' Election Fund established in section 9-701 is less than the amount of funds required under said section 3-69a to be deposited in said fund, resulting in an insufficiency in the amount of the deposit, or (2) during an election cycle the amount of funds in the Citizens' Election Fund is less than the amount of funds required to provide grants to each qualified candidate committee pursuant to the provisions of this chapter, resulting in an insufficiency in said fund, a portion of the revenues from the tax imposed under chapter 208, equal to the amount of any insufficiency described in subdivision (1) or (2) of this section, shall be deposited in said fund to allow for the payment of grants pursuant to the provisions of this chapter.

(b) Notwithstanding the provisions of section 3-69a, if funds are deposited into the Citizens' Election Fund pursuant to the provisions of subdivision (2) of subsection (a) of this section, the aggregate amount of any such deposits shall be deducted from the amount deposited into said fund under section 3-69a for the following fiscal year.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 52; P.A 14-78, S. 1.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006; P.A. 14-78 designated existing provisions as Subsec. (a) and amended same to designate existing language re deposit from funds available under Sec. 3-69a as Subdiv. (1) and add provision re insufficiency therein, add Subdiv. (2) re insufficiency during an election cycle and add language re deposits to allow for payment of grants, and added Subsec. (b) re deduction from deposit amount for the following fiscal year, effective June 3, 2014, and applicable to primaries and elections held on or after that date.



Section 9-751 - Contributions to Citizens' Election Fund.

Any person, business entity, organization, party committee or political committee, as such terms are defined in section 9-601, may contribute to the Citizens' Election Fund established in section 9-701. Any such contribution shall be made by check or money order. The State Elections Enforcement Commission shall immediately transmit all contributions received pursuant to this section to the State Treasurer for deposit in the Citizens' Election Fund.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 53.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006.






Chapter 158 - Public Financing for Municipal Elections

Section 9-760 - Pilot program for public financing of campaigns of candidates for certain municipal offices.

Notwithstanding the provisions of section 7-192a, the State Elections Enforcement Commission shall establish a pilot program for the public financing of campaigns of candidates for the municipal offices of chief executive officer, municipal clerk and legislative body member, who agree to limit campaign fund-raising and expenditures, at a municipal election in not more than three municipalities. The commission shall establish an application procedure for the program and criteria for the selection of municipalities. The commission shall not select a municipality to participate in the program unless the legislative body of the municipality or, in the case of a municipality in which the legislative body is a town meeting, the board of selectmen, consents to such participation. Each municipality selected to participate shall submit an implementation plan to the commission, for its approval. Public financing under said program shall not be deemed to be public funds for the purposes of subsection (d) of section 9-610. A candidate for any such municipal office who decides not to participate in such program shall be subject to the provisions of chapter 155.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 48.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.









Title 10 - Education and Culture

Chapter 163 - State Board of Education. Department of Education

Section 10-1 - Appointment of board members.

(a)(1) Prior to July 1, 1998, the State Board of Education shall consist of nine members. On and after July 1, 1998, but prior to July 1, 2010, the State Board of Education shall consist of eleven members, two of whom shall be nonvoting student members.

(2) On and after July 1, 2010, but prior to April 1, 2011, the State Board of Education shall consist of thirteen members, at least two of whom shall have experience in manufacturing or a trade offered at the regional vocational-technical schools or be alumni of or have served as educators at a regional vocational-technical school and two of whom shall be nonvoting student members. Only those members with experience in manufacturing or a trade offered at the regional vocational-technical schools or are alumni of or have served as educators at a regional vocational-technical school shall be eligible to serve as the chairperson for the regional vocational-technical school subcommittee of the board.

(3) On and after April 1, 2011, but prior to July 1, 2012, the State Board of Education shall consist of thirteen members, (A) at least two of whom shall have experience in manufacturing or a trade offered at the regional vocational-technical schools or be alumni of or have served as educators at a regional vocational-technical school, (B) at least one of whom shall have experience in agriculture or be an alumni of or have served as an educator at a regional agricultural science and technology education center, and (C) two of whom shall be nonvoting student members. Only those members described in subparagraph (A) of this subdivision shall be eligible to serve as the chairperson for the regional vocational-technical school subcommittee of the board.

(4) On and after July 1, 2012, the State Board of Education shall consist of fourteen members, (A) at least two of whom shall have experience in manufacturing or a trade offered at the technical high schools or be alumni of or have served as educators at a technical high school, (B) at least one of whom shall have experience in agriculture or be an alumni of or have served as an educator at a regional agricultural science and technology education center, and (C) two of whom shall be nonvoting student members.

(b) The Governor shall appoint, with the advice and consent of the General Assembly, the members of said board, provided each student member (1) is on the list submitted to the Governor pursuant to section 10-2a, (2) is enrolled in a public high school in the state, (3) has completed eleventh grade prior to the commencement of his term, (4) has at least a B plus average, and (5) provides at least three references from teachers in the school the student member is attending. The nonstudent members shall serve for terms of four years commencing on March first in the year of their appointment. The student members shall serve for terms of one year commencing on July first in the year of their appointment. The president of the Connecticut State Colleges and Universities and the chairperson of the technical high school system board shall serve as ex-officio members without a vote. Any vacancy in said State Board of Education shall be filled in the manner provided in section 4-19.

(1949 Rev., S. 1332; 1969, P.A. 690, S. 2; 1971, P.A. 252; P.A. 77-573, S. 24, 30; 77-614, S. 301, 610; P.A. 78-218, S. 1, 212; P.A. 83-587, S. 11, 96; P.A. 98-84, S. 1, 3; P.A. 10-76, S. 2; June Sp. Sess. P.A. 10-1, S. 58; P.A. 11-48, S. 285; P.A. 12-116, S. 74; P.A. 16-15, S. 15.)

History: 1969 act changed appointment date to February in odd-numbered years from previous date of May in years general assembly meets, required that appointments be made with advice and consent of general assembly, deleted requirement that there be one member for each county and provided that vacancies be filled as provided in Sec. 4-19 rather than by governor for the unexpired portion of term; 1971 act provided that chief executive officer of commission for higher education be ex-officio, nonvoting member; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 changed appointment procedure, effective January 1, 1979; P.A. 78-218 specified that vacancy filling procedure applies to state board of education, thereby avoiding any confusion which might result from reference to board of higher education immediately before; P.A. 83-587 substituted commissioner of higher education for chief executive officer of board of higher education; P.A. 98-84 increased board membership to eleven as of July 1, 1998, adding student members, effective May 4, 1998; P.A. 10-76 designated existing provisions as Subsecs. (a)(1) and (b), added Subsec. (a)(2) re 13 members on board on and after July 1, 2010, with 2 designated as persons with regional vocational-technical school experience, added Subsec. (a)(3) re 13 members on board on and after April 1, 2011, with 2 designated as persons with regional vocational-technical school experience and 1 designated as person with regional agricultural science and technology education center experience, and made conforming changes, effective July 1, 2010; June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (a)(3), effective July 1, 2010; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by adding “but prior to July 1, 2012” in Subdiv. (3) and adding Subdiv. (4) re membership of board on and after July 1, 2012, and amended Subsec. (b) by adding chairperson of the technical high school system board as ex-officio member and making a technical change, effective July 1, 2012; P.A. 16-15 amended Subsec. (b) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.

Cited. 210 C. 286.



Section 10-2 - Officers. Secretaries. Agents. Employees. “Secretary to the State Board of Education” deemed to mean “Commissioner of Education”.

(a) The Governor shall select one of the members of the State Board of Education to serve as chairperson. Said board shall appoint such committees as may be convenient or necessary in the transaction of its business. The Commissioner of Education shall serve as secretary to the board and said commissioner may appoint an assistant secretary, provided neither of them shall be members of the board. The commissioner shall record all acts of the board and certify the same to all concerned and shall be the custodian of its records and papers; shall prepare such routine business for presentation to said board as may be necessary or advisable; shall compile and publish, under the direction of said board, all regulations and acts which may be required and shall perform such duties as the board prescribes. Said board may appoint, and may prescribe the duties of, such subordinates, agents and employees as it finds necessary in the conduct of its business.

(b) Whenever the term the secretary to the State Board of Education occurs or is referred to in the general statutes, it shall be deemed to mean or refer to the Commissioner of Education.

(1949 Rev., S. 1333; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 2, 3, 212.)

History: P.A. 77-614 provided for selection of chairman by governor rather than by board itself, provided that commissioner of education serve as secretary and have power to appoint assistant secretary and that neither be considered a member, replacing provision for appointment of secretary and assistant by board itself and added Subsec. (b); P.A. 78-218 substituted “chairperson” for “chairman” and deleted provision concerning appointment of agent to “secure the observance of the laws relating to the instruction of children”.

Cited. 152 C. 568; 184 C. 1.



Section 10-2a - Student Advisory Council on Education.

(a) The Commissioner of Education shall appoint a state Student Advisory Council on Education. The commissioner shall ensure that the membership of the council (1) includes male and female students, (2) is racially, ethnically and economically diverse, (3) includes students from each Congressional district in the state, and (4) includes students who have disabilities.

(b) The council shall submit to the Governor a list of five candidates for appointment as student members to the State Board of Education pursuant to section 10-1. Such candidates shall meet the criteria established pursuant to said section 10-1 for student membership on the state board.

(P.A. 98-84, S. 2, 3.)

History: P.A. 98-84 effective May 4, 1998.



Section 10-3 - Prosecuting agents to enforce school laws.

Section 10-3 is repealed.

(1949 Rev., S. 1334; 1961, P.A. 517, S. 92; February, 1965, P.A. 112, S. 1.)



Section 10-3a - Department of Education. Commissioner. Organization of bureaus, divisions and other units. Regulations. Advisory boards.

(a) There shall be a Department of Education which shall serve as the administrative arm of the State Board of Education. The department shall be under the direction of the Commissioner of Education, whose appointment shall be recommended to the Governor by the State Board of Education for a term of four years to be coterminous with the term of the Governor. Such appointment shall be in accordance with the provisions of sections 4-5 to 4-7, inclusive. The Commissioner of Education shall be the administrative officer of the department and shall administer, coordinate and supervise the activities of the department in accordance with the policies established by the board.

(b) The State Board of Education shall organize the Department of Education into such bureaus, divisions and other units as may be necessary for the efficient conduct of the business of the department, and may, from time to time, create, abolish, transfer or consolidate within the department any bureau, division or other unit as may be necessary for the efficient conduct of the business of said board. Upon such organization or reorganization the board shall adopt regulations pursuant to the provisions of chapter 54. The board may create such advisory boards as it deems necessary for the efficient conduct of the business of the department.

(P.A. 77-614, S. 299, 300, 610; P.A. 07-114, S. 1.)

History: P.A. 07-114 amended Subsec. (a) to make appointment of commissioner gubernatorial with recommendation by State Board of Education and to add reference to Secs. 4-5 to 4-7, inclusive.

Cited. 198 C. 445; 210 C. 286.

Cited. 39 CS 443.



Section 10-3b - Annual report to the General Assembly re State Education Resource Center.

Not later than January 15, 2014, and annually thereafter, the Commissioner of Education shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and government administration containing (1) all contracts, including personal service agreements, awarded by the Department of Education and the State Education Resource Center to private vendors and regional education service centers during the previous year for purposes of fulfilling the duties of the Department of Education; (2) all amounts and sources of private funding, including grants, received by the Department of Education and the State Education Resource Center; and (3) the amounts paid by the Department of Education or the State Education Resource Center for the salary, fringe benefits and other compensation for any department or center employee or consultant. Such report shall also be posted on the Internet web sites of the Department of Education and the State Education Resource Center.

(P.A. 13-286, S. 3.)

History: P.A. 13-286 effective July 12, 2013.



Section 10-3c - Director of reading initiatives.

There shall be a director of reading initiatives within the Department of Education. The director shall be responsible for (1) administering the intensive reading instruction program to improve student literacy in kindergarten to grade three, inclusive, and close the achievement gap, pursuant to section 10-14u, (2) assisting in the development and administration of the program of professional development for teachers and principals in scientifically based reading research and instruction, pursuant to section 10-148b, (3) administering the coordinated state-wide reading plan for students in kindergarten to grade three, inclusive, pursuant to section 10-14v, (4) administering the incentive program described in section 10-14w, (5) providing assistance to local and regional boards of education in the administration of the reading assessments described in section 10-14t and the implementation of school district reading plans, (6) providing information and assistance to parents and guardians of students relating to reading and literacy instruction, (7) addressing reading and literacy issues related to students who are English language learners, and (8) developing and administering any other state-wide reading and literacy initiatives for students in kindergarten to grade twelve, inclusive.

(P.A. 15-137, S. 1.)

History: P.A. 15-137 effective July 1, 2015.



Section 10-3d - Designated employee responsible for providing information and assistance re dyslexia.

The Commissioner of Education shall designate an employee of the Department of Education to be responsible for providing information and assistance to local and regional boards of education and the parents or guardians of students relating to the detection and recognition of, and evidence-based structured literacy interventions for, students with dyslexia. For purposes of this section, “dyslexia” has the same meaning as provided in the Department of Education IEP Manual and Forms, revised January 2015, as amended from time to time.

(P.A. 15-97, S. 1.)

History: P.A. 15-97 effective July 1, 2015.



Section 10-4 - Duties of board. Reports. Comprehensive plan for elementary, secondary, vocational, career and adult education.

(a) Said board shall have general supervision and control of the educational interests of the state, which interests shall include preschool, elementary and secondary education, special education, vocational education and adult education; shall provide leadership and otherwise promote the improvement of education in the state, including research, planning and evaluation and services relating to the provision and use of educational technology, including telecommunications, by school districts; shall prepare such courses of study and publish such curriculum guides including recommendations for textbooks, materials, instructional technological resources and other teaching aids as it determines are necessary to assist school districts to carry out the duties prescribed by law; shall conduct workshops and related activities, including programs of intergroup relations training, to assist teachers in making effective use of such curriculum materials and in improving their proficiency in meeting the diverse needs and interests of pupils; shall keep informed as to the condition, progress and needs of the schools in the state; and shall develop or cause to be developed evaluation and assessment programs designed to measure objectively the adequacy and efficacy of the educational programs offered by public schools and shall selectively conduct such assessment programs annually and report, pursuant to subsection (b) of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education, on an annual basis.

(b) Said board shall submit to the Governor and to the joint standing committee of the General Assembly having cognizance of matters relating to education an account of the condition of the public schools and of the amount and quality of instruction therein and such other information as will assess the true condition, progress and needs of public education.

(c) Said board shall prepare every five years a five-year comprehensive plan for elementary, secondary, vocational, career and adult education. Said comprehensive plan shall include, but not be limited to, a policy statement of the State Board of Education’s long-term goals and short-term objectives, an analysis of cost implications and measurement criteria and how said board’s programs and operations relate to such goals and objectives and specific action plans, target dates and strategies and methods of implementation for achieving such goals and objectives. The State Board of Education shall establish every five years an advisory committee to assist the board in the preparation of the comprehensive plan. Members of the advisory committee shall be appointed by the State Board of Education with representation on the committee to include, but not be limited to, representatives of the Connecticut Advisory Council on Vocational and Career Education, education organizations, parent organizations, student organizations, business and industry, organized labor and appropriate state agencies. Notwithstanding any requirement for submission of a plan for the fiscal year ending June 30, 1984, pursuant to section 10-96a of the general statutes, revision of 1958, revised to January 1, 1983, the State Board of Education shall not be required to submit the master plan for vocational and career education but shall submit, pursuant to subsection (b) of this section, the comprehensive plan for elementary and secondary, vocational, career and adult education to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education on or before September 1, 1996, and every five years thereafter provided, the master plan currently in effect shall remain in effect until the comprehensive plan is submitted. The State Board of Education shall be responsible for annually updating the progress in implementing the goals and objectives of the comprehensive plan and shall report on such progress to the Governor and to said standing committee annually. The State Board of Education shall provide opportunity for public comment prior to its adoption of a plan.

(1949 Rev., S. 1335; September, 1957, P.A. 11, S. 13; February, 1965, P.A. 330, S. 10; 1969, P.A. 690, S. 3; 1971, P.A. 665, S. 1; P.A. 77-27, S. 1, 2; P.A. 78-218, S. 4, 5; 78-282, S. 1, 3; P.A. 81-74, S. 1, 3; P.A. 82-314, S. 44, 63; P.A. 84-241, S. 1, 5; P.A. 91-30, S. 1, 4; P.A. 92-170, S. 5, 26; P.A. 03-174, S. 12; P.A. 04-215, S. 6; P.A. 11-136, S. 8; P.A. 15-227, S. 9.)

History: 1965 act specified that board’s area of control is elementary and secondary education, replacing broad reference to control of educational interests; 1969 act reinstated reference to educational interest and included special mention of preschool, special, vocational and adult education, deleted detailed provisions concerning regulation of textbooks, registers, forms of returns required from board of education and teachers’ meetings and replaced them with more general provisions; 1971 act divided section into subsections and added provision for report to general assembly’s education committee on assessment of public schools; P.A. 77-27 deleted requirement for report to education committee by February 15, 1972, in Subsec. (b) and added similar provisions concerning assessment of education and schools in Subsec. (a) with requirement for report to education committee; P.A. 78-218 specified that report in Subsec. (a) be made annually; P.A. 78-282 replaced former provisions in Subsec. (c) for recommendations and reports re policies and programs with provisions for five-year comprehensive plan for elementary and secondary education; P.A. 81-74 amended Subsec. (a) to include instructional technology as an educational interest which the state should provide leadership for and otherwise promote for use in local school districts; P.A. 82-314 changed official name of education committee; P.A. 84-241 amended Subsec. (c) creating a five-year comprehensive plan for elementary, secondary, vocational, career and adult education, the plan to be prepared with the assistance of an advisory committee to be established by the state board, exempted the state board from filing the master plan for vocational and career education during the fiscal year ending June 30, 1984, providing that said plan currently in effect will remain in effect until the comprehensive plan is adopted; P.A. 91-30 in Subsec. (a) changed the terminology from “instructional” to “educational” technology and added reference to telecommunications; P.A. 92-170 amended Subsecs. (a) and (c) to specify that the report and plan be submitted pursuant to Subsec. (b) and changed the date for submission of comprehensive plan in Subsec. (c) from February 15, 1986, to September 1, 1996; P.A. 03-174 amended Subsec. (b) to delete reference to Sec. 4-60 and provision requiring submission of detailed statement of activities of the board, effective June 26, 2003; P.A. 04-215 added Subsec. (d) re summaries of reports, effective July 1, 2004; P.A. 11-136 amended Subsec. (d) by replacing “2004” with “2012”, replacing “annually” with “biennially” and replacing “subdivision (4)” with “subdivisions (4) and (5)”, effective July 1, 2011; P.A. 15-227 deleted former Subsec. (d) re summaries of reports, effective July 1, 2015.



Section 10-4a - Educational interests of state identified.

For purposes of sections 10-4, 10-4b and 10-220, the educational interests of the state shall include, but not be limited to, the concern of the state that (1) each child shall have for the period prescribed in the general statutes equal opportunity to receive a suitable program of educational experiences; (2) each school district shall finance at a reasonable level at least equal to the minimum budget requirement pursuant to the provisions of section 10-262j an educational program designed to achieve this end; (3) in order to reduce racial, ethnic and economic isolation, each school district shall provide educational opportunities for its students to interact with students and teachers from other racial, ethnic, and economic backgrounds and may provide such opportunities with students from other communities; and (4) the mandates in the general statutes pertaining to education within the jurisdiction of the State Board of Education be implemented.

(1969, P.A. 690, S. 1; P.A. 79-128, S. 10, 36; P.A. 89-124, S. 7, 13; P.A. 97-290, S. 1, 29; P.A. 12-120, S. 14; P.A. 15-99, S. 4.)

History: P.A. 79-128 required financing of educational program “at least equal to the minimum expenditure requirement pursuant to the provisions of section 10-262e”; P.A. 89-124 substituted a reference to Sec. 10-262j for a reference to Sec. 10-262e which was repealed by Sec. 12 of the act; P.A. 97-290 added new Subdiv. (3) re reduction in racial, ethnic and economic isolation, redesignated former Subdiv. (3) as Subdiv. (4) and made technical changes, effective July 1, 1997; P.A. 12-120 amended Subdiv. (2) by replacing “expenditure” with “budget” and replacing “10-262j” with “10-262i”, effective June 15, 2012; P.A. 15-99 amended Subdiv. (2) by replacing “10-262i” with “10-262j”, effective July 1, 2015.



Section 10-4b - Complaint alleging failure or inability of board of education to implement educational interests of state. Investigation; inquiry; hearing. Remedial process. Regulations.

(a) Any resident of a local or regional school district, or parent or guardian of a student enrolled in the public schools of such school district who has been unable to resolve a complaint with the board of education of such local or regional school district may file with the State Board of Education a complaint in writing, or the state board may initiate a complaint, alleging the failure or inability of the board of education of such local or regional school district to implement the educational interests of the state in accordance with section 10-4a. If the state board, or its designee, finds such complaint to be substantial, it shall notify the local or regional board of such complaint and shall designate an agent who shall conduct a prompt investigation in accordance with procedures established by said state board and report the results of such investigation to the state board. The agent of the State Board of Education, in conducting an investigation, may summon by subpoena any records or documents related to the investigation. If the findings indicate that there is reasonable cause to believe that a local or regional board of education has failed or is unable to make reasonable provision to implement the educational interests of the state as defined in section 10-4a or that a local governmental body or its agent is responsible for such failure or inability, said state board shall conduct an inquiry. The State Board of Education shall give the board of education or a local governmental body or its agent involved the opportunity to be heard in accordance with the provisions of sections 4-176e to 4-184. Said state board may summon by subpoena any person whose testimony may be pertinent to the inquiry and any records or documents related to the provision of public education in the school district.

(b) If, after conducting an inquiry in accordance with subsection (a) of this section, the state board finds that a local or regional board of education has failed or is unable to implement the educational interests of the state in accordance with section 10-4a, the state board shall (1) require the local or regional board of education to engage in a remedial process whereby such local or regional board of education shall develop and implement a plan of action through which compliance may be attained, or (2) order the local or regional board of education to take reasonable steps where such local or regional board has failed to comply with subdivision (3) of section 10-4a. Where a local or regional board of education is required to implement a remedial process pursuant to subdivision (1) of this subsection, upon request of such local or regional board, the state board shall make available to such local or regional board materials and advice to assist in such remedial process. If the state board finds that a local governmental body or its agent is responsible for such failure or inability, the state board may order such governmental body or agent to take reasonable steps to comply with the requirements of section 10-4a. The state board may not order an increase in the budgeted appropriations for education of such local or regional board of education if such budgeted appropriations are in an amount at least equal to the minimum budget requirement in accordance with section 10-262j. If the state board finds that the state is responsible for such failure, the state board shall so notify the Governor and the General Assembly.

(c) Upon the failure of a local or regional board of education to implement a remedial process, or upon the failure of a local or regional board of education or local governmental body or its agent to comply with an order of the state board in accordance with subsection (b) of this section, said state board may seek an order from the Superior Court to compel such board of education to implement a remedial process or to compel a local or regional board of education or local governmental body or its agent to carry out the order of the State Board of Education.

(d) The state board shall pursuant to the provisions of chapter 54 adopt regulations concerning procedures for purposes of this section.

(1969, P.A. 690, S. 5; P.A. 78-218, S. 6; P.A. 79-128, S. 14, 36; P.A. 81-432, S. 7, 11; P.A. 82-301, S. 2, 5; P.A. 86-71, S. 3, 11; P.A. 88-317, S. 53, 107; P.A. 89-124, S. 8, 13; P.A. 92-262, S. 2, 42; P.A. 96-244, S. 1, 63; P.A. 08-153, S. 1; P.A. 13-247, S. 165; P.A. 15-99, S. 5.)

History: P.A. 78-218 substituted “any local or regional board of education” for “board of education of any school district”; P.A. 79-128 allowed complaints by residents of school district and parents and guardians of students as initiating factor in inquiry procedure made by state board and added Subsecs. (b) to (d) concerning remedial process undertaken upon order of state board; P.A. 81-432 deleted reference to Sec. 10-76p in Subsec. (b); P.A. 82-301 amended Subsec. (b) to eliminate internal reference to Sec. 10-266o, repealed by Sec. 4 of the act; P.A. 86-71 deleted the reference in Subsec. (b) to Sec. 10-266n which was repealed; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (a) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-124 in Subsec. (b) substituted references to Sec. 10-262j for references to Sec. 10-262e which was repealed by Sec. 12 of the act, deleted reference to Sec. 10-262c which was repealed by Sec. 8 of public act 88-358, substituted “regular program expenditures, as defined in section 10-262f” for “net current expenditures, as defined in section 10-261” and made technical changes; P.A. 92-262 added language granting authority to agent of the state board to subpoena records or documents related to an investigation; P.A. 96-244 amended Subsec. (b) to add Sec. 10-203 to the list of sections, effective July 1, 1996; P.A. 08-153 made a technical change in Subsec. (b), effective June 12, 2008; P.A. 13-247 amended Subsec. (b) by replacing references to regular program expenditures with references to budgeted appropriations for education, replacing “minimum expenditure requirement” with “minimum budget requirement”, deleting proviso re increase in expenditures ordered in accordance with Sec. 10-76d and making conforming changes, effective July 1, 2013; P.A. 15-99 amended Subsec. (b) by replacing “10-262i” with “10-262j”, effective July 1, 2015.



Section 10-4c - State board to monitor state grants to local and regional boards.

Section 10-4c is repealed, effective June 3, 1996.

(P.A. 78-207; P.A. 82-314, S. 45, 63; P.A. 92-170, S. 6, 26; P.A. 93-353, S. 33, 52; P.A. 96-161, S. 12, 13.)



Section 10-4d - Advisory committee on educational equity.

Section 10-4d is repealed.

(P.A. 80-455, S. 1–3; P.A. 87-4, S. 1, 2; P.A. 91-303, S. 17, 22; P.A. 92-143, S. 3, 4; 92-262, S. 41, 42.)



Section 10-4e - Coordination and planning for educational technology.

Section 10-4e is repealed, effective July 1, 2000.

(P.A. 82-266, S. 1, 2; P.A. 83-587, S. 12, 96; P.A. 84-241, S. 2, 5; P.A. 91-30, S. 2, 4; P.A. 92-146, S. 3, 5; P.A. 93-353, S. 24, 52; P.A. 94-245, S. 30, 46; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-244, S. 42, 63; June 18 Sp. Sess. P.A. 97-9, S. 21, 50; P.A. 98-252, S. 53, 80; P.A. 00-187, S. 74, 75.)



Section 10-4f - State Board of Education. Copyright authority.

The State Board of Education shall have the authority to obtain, in the name of the Secretary of the State for the benefit of the people of the state, patents, trademarks and copyrights for inventions, discoveries and literary, artistic, musical or other products of authorship and to file and prosecute patent, trademark and copyright applications. Any net proceeds that may be derived from the assignment, grant, license or other disposal of said patents, trademarks or copyrights shall be deposited to the resources of the General Fund.

(P.A. 84-191, S. 1, 2.)

Cited. 226 C. 704.



Section 10-4g - Parental and community involvement in schools; model program; school-based teams.

(a) The State Board of Education shall develop and distribute to all local and regional boards of education a model program to encourage the participation of parents and the community in the local or regional educational system. The model program shall include, but not be limited to, the establishment of school-based teams with representatives of parents, students, teachers, administrators, local or regional boards of education and community groups and organizations assembled to: (1) Foster model agreements between parents and their children with the cooperation of the school, such agreements to cover goals and objectives for the student for the school year; (2) adopt agreements to foster cooperation and improve communication between such representatives regarding matters such as academic rights and responsibilities, codes of social conduct and disciplinary policies; and (3) develop agreements to encourage community residents to take an active role in improving the school and to become school volunteers. The model program developed by the state board shall provide model agreements for the use of school-based teams in the development of their own local or regional agreements.

(b) The State Board of Education shall develop a program to encourage local and regional boards of education to develop and implement plans to involve parents of students in the educational process in that district and to increase community involvement in the schools. The local programs shall include, but not be limited to, providing regular contact with all parents, including opportunities for parents to meet with their children's instructors for the purpose of reviewing the curriculum of their child's program, and developing strategies for parents to actively assist in the educational process. Such local programs shall also include the development of written materials designed to familiarize parents with their child's curriculum and to detail specific activities parents and students may undertake together to enrich the child's education experience and development. The State Board of Education shall develop such program on or before July 1, 1998, and shall immediately distribute the materials explaining the program to all local and regional boards of education.

(P.A. 84-209, S. 1, 2; P.A. 97-290, S. 6, 29.)

History: P.A. 97-290 expanded the model program to include community participation, substituted school-based teams for local or regional panels, added provisions in Subsec. (a) re agreements to improve communication and to encourage community residents to take an active role, amended Subsec. (b) to require local programs to provide regular contact with parents, to require the State Board of Education to develop the model program on or before July 1, 1998, and to delete provisions re submission of plans to the State Board of Education, and made technical changes, effective July 1, 1997.

Cited. 226 C. 704.



Section 10-4h - Grant program for telecommunications projects.

(a) The Department of Education, in consultation with the Commission for Educational Technology, shall establish a competitive grant program, within the limit of the bond authorization for purposes of this section, to assist (1) local and regional school districts, (2) regional educational service centers, (3) cooperative arrangements among one or more boards of education, and (4) endowed academies approved pursuant to section 10-34 that are eligible for school building project grants pursuant to chapter 173, to upgrade or install wiring, including electrical wiring, cable or other distribution systems and infrastructure improvements to support telecommunications and other information transmission equipment to be used for educational purposes, provided the department may expend up to two per cent of such bond authorization for such purposes for the technical high school system.

(b) Grant applications shall be submitted annually to the Commissioner of Education at such time and on such forms as the commissioner prescribes. In determining whether to award a grant pursuant to this section and in determining the amount of the grant, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) The nature, description and systems design of the project; (2) the results of an assessment demonstrating the need for such a project in the community; (3) the degree of planning to use educational technology equipment and hardware, including the extent to which the school buildings will be capable of being linked to other schools, libraries, institutions of higher education and information networks and provision for the training of staff; (4) the extent to which the applicant in the development of a plan, consulted with individuals or businesses which have expertise in technology and information systems; (5) the relative wealth of the applicant; (6) the number of school districts included in the grant application; (7) the size of the school building; and (8) the grades enrolled in the school building.

(c) If the commissioner finds that any grant awarded pursuant to this section is being used for purposes which are not in conformity with the purposes of this section, the commissioner may require repayment of the grant to the state.

(d) Each grantee shall submit, at such time and in such form as the commissioner prescribes, such reports and financial statements as are required by the department.

(P.A. 86-361, S. 1, 2; P.A. 91-30, S. 3, 4; P.A. 95-272, S. 6, 29; P.A. 98-252, S. 5, 80; P.A. 00-187, S. 50, 75; P.A. 03-76, S. 2; P.A. 06-158, S. 7; June 12 Sp. Sess. P.A. 12-2, S. 52.)

History: P.A. 91-30 made technical changes and removed obsolete language; P.A. 95-272 amended Subsec. (a) to add requirement re consultation with committee established in Sec. 10-4e, changed reference to funds appropriated to bond authorization, added cooperative arrangements among boards of education to upgrade or install wiring, cable or other distribution system and other improvements to telecommunications and transmission equipment for educational purposes, added new Subdivs. (3) and (4) to Subsec. (b) re degree of planning and consultation by applicant in plan development, renumbered Subdiv. (3) as Subdiv. (5), deleted former Subdivs. (4) and (5) re potential for replication of project and evidence that school district or regional educational service will contribute, added new Subdivs. (6), (7) and (8) re number of school districts in grant application, size of building and grades enrolled, respectively, deleted the parts of Subsec. (c) re approval of grant awards by commissioner and contributions by regional and local boards of education and replaced financial statement of expenditures and annual project report requirements with reports and financial statements as required by the department, effective July 1, 1995; P.A. 98-252 amended Subsec. (a) to add endowed academies to the list of eligible grantees and to specify that the wiring could be electrical wiring, effective June 8, 1998; P.A. 00-187 amended Subsec. (a) to substitute consultation with the Commission for Educational Technology for consultation with a committee that was eliminated under the act, effective July 1, 2000; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003; P.A. 06-158 amended Subsec. (a) by permitting the use of 2% of bond authorization for the regional vocational-technical school system, effective July 1, 2006; June 12 Sp. Sess. P.A. 12-2 substituted “technical high school system” for “regional vocation-technical school system” in Subsec. (a).

Cited. 226 C. 704.



Section 10-4i to 10-4k - Transferred

Transferred to Chapter 318, Secs. 17-625 to 17-627, inclusive.



Section 10-4l - Advisory committee on school district reporting requirements.

Section 10-4l is repealed, effective July 1, 1996.

(P.A. 91-220, S. 4, 8; P.A. 92-170, S. 1, 26; P.A. 96-244, S. 62, 63.)



Section 10-4m - Commission on Educational Excellence.

Section 10-4m is repealed, effective July 1, 1998.

(P.A. 92-143, S. 1, 4, P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-4n - Committee on Educational Equity and Excellence.

Section 10-4n is repealed, effective June 12, 2008.

(P.A. 92-143, S. 2, 4; P.A. 93-353, S. 1, 52; P.A. 94-245, S. 37, 46; P.A. 08-153, S. 9.)



Section 10-4o - (Formerly Sec. 17-605). Family resource center program. Guidelines for programs. Study. Grants.

(a) The Department of Education, in conjunction with the Department of Social Services, shall coordinate a family resource center program to provide comprehensive child care services, remedial educational and literacy services, families-in-training programs and supportive services to parents who are recipients of temporary family assistance and other parents in need of such services. The family resource centers shall be located in or associated with public schools, and any family resource center established on or after July 1, 2000, shall be located in a public elementary school unless the Commissioner of Education waives such requirement. The commissioner shall determine the manner in which the grant recipients of such program, such as municipalities, boards of education and child care providers, shall be selected. The family resource center shall provide: (1) Quality full-day child care and school readiness programs for children age three and older who are not enrolled in school and child care for children enrolled in school up to the age of twelve for before and after regular school hours and on a full-day basis during school holidays and school vacation, in compliance with all state statutes and regulations governing child care services, as described in section 19a-77, and, in the case of the school readiness programs, in compliance with the standards set for such programs pursuant to section 10-16p; (2) support services to parents of newborn infants to ascertain their needs and provide them with referrals to other services and organizations and, if necessary, education in parenting skills; (3) support and educational services to parents whose children are participants of the child care services of the program and who are interested in obtaining a high school diploma or its equivalent. Parents and their preschool age children may attend classes in parenting and child learning skills together so as to promote the mutual pursuit of education and enhance parent-child interaction; (4) training, technical assistance and other support by the staff of the center to operators and staff of family child care homes, as described in section 19a-77, in the community and serve as an information and referral system for other child care needs in the community or coordinate with such systems as may already exist in the community; (5) a families-in-training program to provide, within available appropriations, community support services to expectant parents and parents of children under the age of three. Such services shall include, but not be limited to, providing information and advice to parents on their children's language, cognitive, social and motor development, visiting a participant's home on a regular basis, organizing group meetings at the center for neighborhood parents of young children and providing a reference center for parents who need special assistance or services. The program shall provide for the recruitment of parents to participate in such program; and (6) a sliding scale of payment, as developed in consultation with the Department of Social Services, for child care services at the center. The center shall also provide a teen pregnancy prevention program for adolescents emphasizing responsible decision-making and communication skills.

(b) The Department of Education, in consultation with representatives from family resource centers, within available appropriations, shall develop guidelines for family resource center programs. The guidelines shall include standards for program quality and design and identify short and long-term outcomes for families participating in such programs. The Department of Education, within available appropriations, shall provide a copy of such guidelines to each family resource center. Each family resource center shall use the guidelines to develop a program improvement plan for the next twelve-month period and shall submit the plan to the department. The plan shall include goals to be used for measuring such improvement. The department shall use the plan to monitor the progress of the center. Family resource centers in existence on July 1, 1997, shall be given a preference for grants for school readiness awarded by the Department of Education or the Department of Social Services and for financing pursuant to sections 10a-194c, 17b-749g and 17b-749h.

(c) The Department of Education, within available appropriations, shall provide for a longitudinal study of family resource centers every three years.

(d) The Commissioner of Education may provide grants to municipalities, boards of education and child care providers to carry out the purposes of subsection (a) of this section. Each family resource center shall have a program administrator who has at least two years of experience in child care, public administration or early childhood education and a master's degree in child development, early childhood education or a related field.

(e) The Commissioner of Education may accept and receive on behalf of the department or any family resource center, subject to section 4b-22, any bequest, devise or grant made to the department or any family resource center for the purpose of establishing a new family resource center or expanding an existing center, and may hold and use such property for the purpose specified in such bequest, devise or gift.

(P.A. 88-331, S. 1, 2; P.A. 89-55; P.A. 90-128, S. 1; P.A. 92-49; P.A. 93-262, S. 1, 87; 93-353, S. 45, 52; 93-435, S. 59, 95; P.A. 97-259, S. 21, 41; P.A. 00-220, S. 2, 43; P.A. 01-173, S. 6, 67; P.A. 03-76, S. 38; P.A. 16-163, S. 26.)

History: P.A. 89-55 required that family resource center provide a families-in-training program and added new Subsec. (a)(5) re components of such a program, renumbering former Subdiv. (5) as (6); P.A. 90-128 added Subsec. (c) authorizing the commissioner to accept grants or gifts made for the purpose of establishing or expanding a family resource center; Sec. 17-31tt transferred to Sec. 17-605 in 1991; P.A. 92-49 amended Subsec. (a) to remove the requirement that there be at least three centers and that they be located in particular areas, to provide that the centers shall be associated with public schools rather than in public schools, and to remove the requirement that only first-time parents be served by the program and amended Subsec. (b) to modify the qualifications required for a program administrator; P.A. 93-262 and P.A. 93-435 authorized substitution of department of social services for department of human resources in new language added by P.A. 93-353, effective July 1, 1993; P.A. 93-353 transferred the authority for the program from the department of human resources to the department of education, effective July 1, 1993; Sec. 17-605 transferred to Sec. 10-4o in 1995; P.A. 97-259 amended Subsec. (a) to substitute temporary family assistance for aid to families with dependent children, amended Subdiv. (1) to add school readiness programs and Subdiv. (6) to add consultation with the Department of Social Services, added new Subsecs. (b) and (c) re program guidelines and longitudinal study, and redesignated existing Subsecs. (b) and (c) as Subsecs. (d) and (e), effective July 1, 1997; P.A. 00-220 amended Subsec. (a) to add requirement for location in a public elementary school and for school readiness programs to be in compliance with the standards set pursuant to Sec. 10-16p, effective July 1, 2000; P.A. 01-173 amended Subsec. (a) to make a technical change, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (a), effective June 3, 2003; P.A. 16-163 amended Subsec. (a) by replacing “child day care” with “child care services, as described in section 19a-77,” in Subdiv. (1), replacing “family day care providers” with “operators and staff of family child care homes, as described in section 19a-77,” in Subdiv. (4), and making a technical change, effective June 9, 2016.

See Sec. 4b-31a re plan for colocation of family resource centers and school-based health clinics.



Section 10-4p - Implementation plan to achieve resource equity and equality of opportunity. Assessment. Reports.

(a) The State Board of Education shall develop a five-year implementation plan with appropriate goals and strategies to achieve resource equity and equality of opportunity, increase student achievement, reduce racial, ethnic and economic isolation, improve effective instruction and encourage greater parental and community involvement in all public schools of the state. The implementation plan shall: (1) Include methods for significantly reducing over a five-year period any disparities among school districts in terms of resources, staff, programs and curriculum, student achievement and community involvement that negatively impact student learning, (2) provide for monitoring by the Department of Education of the progress made in reducing such disparities, and (3) include proposals for minority staff recruitment, including but not limited to, alternative certification, mentoring programs, involvement of the community-technical colleges and efforts by regional educational service centers.

(b) Prior to developing the plan, the State Board of Education shall conduct a state-wide assessment of the disparities among local and regional school districts and make comparisons to relevant national standards or regional accreditation standards, in the areas of: (1) Resources, including educational materials, supplies, equipment, textbooks, library materials, facilities and expenditures by category and in total; (2) staff, including the education and experience of teachers, staff-student ratios, the racial and ethnic characteristics of staff, minority staff recruitment and a comparison of the racial diversity of school staffs to the racial diversity of the region where the school is located; (3) program and curriculum, including course offerings, requirements, enrollments in advanced, special and compensatory education, programs and services to students with limited English proficiency and an analysis of such programs and services in terms of the recommendations of the bilingual education task force, policies on student assignment and promotion, extracurricular activities and student participation, goals and objectives and content and performance standards, opportunities for summer school, school-to-career transition, alternative education, as defined in section 10-74j, alternative educational opportunities, and parent-student choice of school or program; (4) student achievement, including the effect of social promotional policies on student achievement, state and national assessments, dropout rates, attendance, graduation follow-up data, artistic, athletic and community service accomplishments, other documentation of student success, and success in reducing the racial, ethnic and economic isolation of students; and (5) community involvement, including parent and family contact with the school and teachers, business partnerships, joint programs with community agencies, town-wide preschool coordination, opportunities for adult basic education and parenting education.

(c) (1) The State Board of Education shall report, in accordance with section 11-4a, on the plan developed pursuant to this section to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education by February 1, 1998. The report shall: (A) Include the results of the assessment conducted pursuant to subdivisions (1) and (2) of subsection (b) of this section, (B) include recommendations for changes in state law, budget proposals and administrative actions, where appropriate, that would assist in reducing the disparities among school districts and increasing the accountability of school districts, and (C) identify the responsibility of individual boards of education to achieve the goals as specified in subsection (a) of this section in their school districts. (2) On or before January 1, 1999, the State Board of Education shall so report, to the Governor and said committee on (A) the assessment conducted pursuant to subdivisions (3) to (5), inclusive, of subsection (b) of this section, (B) include recommendations described in subparagraph (B) of subdivision (1) of this subsection and (C) identify the responsibility of individual boards of education to take specific action to improve conditions in their school districts. (3) On or before January 1, 2001, and biennially thereafter, the State Board of Education shall so report to the Governor and said committee on the progress made in reducing the disparities among school districts and the remaining barriers to and recommendations for achieving the goals specified in subsection (a) of this section.

(P.A. 97-290, S. 4, 29; P.A. 15-133, S. 6.)

History: P.A. 97-290 effective July 1, 1997; P.A. 15-133 amended Subsec. (b)(3) by replacing “alternative programs” with “alternative education, as defined in section 10-74j, alternative educational opportunities”, effective July 1, 2015.



Section 10-4q - Grants to alliance districts for curricula, training and related textbooks and materials.

The Commissioner of Education, with the assistance of the State Education Resource Center, established pursuant to section 10-357a, may provide grants to local and regional boards of education for school districts designated as alliance districts, pursuant to section 10-262u. Such grants shall be for the creation and acquisition of new curricula, training in the use of such curricula and related supporting textbooks and other materials. Such local and regional boards of education may use such grants only for curricula, training and related textbooks and materials that have been authorized by the commissioner. Such local and regional boards of education shall apply for grants pursuant to this section at such time and in such manner as the commissioner prescribes, and the commissioner shall determine the amount of the grant awards.

(P.A. 05-245, S. 24; P.A. 11-85, S. 9; P.A. 12-116, S. 44; P.A. 13-286, S. 2; P.A. 14-212, S. 9.)

History: P.A. 05-245 effective July 1, 2005; P.A. 11-85 amended Subsec. (c) by designating existing language as Subpara. (A) and adding Subpara. (B) re professional development activities for teachers in Subdiv. (2), redesignating existing Subdiv. (4) as Subdiv. (6), and adding new Subdiv. (4) re strategies for students who are in danger of failing and Subdiv. (5) re culturally relevant methods for educating students whose primary language is not English, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing “continuing education” with “professional development”, effective July 1, 2012; P.A. 13-286 amended Subsec. (a) by adding Subdivs. (1) and (2) re center subject to competitive bidding requirements and audits and adding provisions re center considered a public agency for purposes of Ch. 14 and considered a state agency for purposes of Ch. 55a, effective July 12, 2013; P.A. 14-212 deleted former Subsecs. (a) re State Education Resource Center and (c) re Connecticut School Reform Resource Center, deleted Subsec. (b) designator, added reference to Sec. 10-357a, replaced reference to school districts identified as in need of improvement with reference to school districts designated as alliance districts and made technical and conforming changes, effective June 13, 2014 (Revisor's note: A reference to “this subsection” was changed editorially by the Revisors to “this section” for accuracy).



Section 10-4r - Recommendations re definition of attendance region for technical high school system.

On or before July 1, 2011, the State Board of Education shall develop recommendations regarding the definition of region for purposes of attendance in the technical high school system. The board shall submit such recommendations, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(P.A. 10-76, S. 9; P.A. 12-116, S. 76.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-4s - Reports and evaluations re school governance councils and reconstituted schools.

(a) On or before December 1, 2011, and biennially thereafter, the Department of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the number of school governance councils established pursuant to section 10-223j.

(b) On or before December 1, 2013, and biennially thereafter, the department shall include in the report described in subsection (a) of this section an evaluation of the establishment and effectiveness of the school governance councils established pursuant to section 10-223j.

(c) On or before December 1, 2015, and biennially thereafter, the department shall include in the report described in subsection (a) of this section: (1) The number of school governance councils that have recommended reconstitution pursuant to section 10-223j; (2) the number of such school governance councils that have initiated reconstitution pursuant to section 10-223j, and the reconstitution models adopted; and (3) recommendations whether to continue to allow school governance councils to recommend reconstitution pursuant to section 10-223j.

(d) On or before December 1, 2017, and biennially thereafter, the department shall include in the report described in subsection (a) of this section an evaluation of those schools that have reconstituted pursuant to section 10-223j. Such evaluation shall determine whether such schools have demonstrated progress with regard to the following indicators: (1) The reconstitution model adopted by the school; (2) the length of the school day and school year; (3) the number and type of disciplinary incidents; (4) the number of truants; (5) the dropout rate; (6) the student attendance rate; (7) the average scale scores on the state-wide mastery examination pursuant to section 10-14n; (8) for high schools, the number and percentage of students completing advanced placement coursework; (9) the teacher attendance rate; and (10) the existence and size of the parent-teacher organization for the school.

(P.A. 10-111, S. 22; P.A. 11-135, S. 6; P.A. 12-116, S. 25.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-135 amended Subsec. (a) by replacing former provisions with language re report on the number of school governance councils established, amended Subsec. (b) by replacing former provisions with language re evaluation of establishment and effectiveness of school governance councils, amended Subsec. (c) by replacing former provisions with language re reconstitution recommended and initiated by school governance councils and added Subsec. (d) re evaluation of reconstituted schools, effective July 8, 2011; P.A. 12-116 replaced references to Sec. 10-223e(g) with references to Sec. 10-223j, effective July 1, 2012.



Section 10-4t - Reports and evaluations re school governance councils.

Section 10-4t is repealed, effective July 8, 2011.

(P.A. 10-111, S. 23; P.A. 11-28, S. 2; 11-135, S. 11.)



Section 10-4u - Parent Trust Fund.

There is established a Parent Trust Fund, the resources of which shall be used by the Commissioner of Education to fund programs aimed at improving the health, safety and education of children by training parents in civic leadership skills and supporting increased, sustained, quality parental engagement in community affairs. The commissioner may accept on behalf of the fund any federal funds or private grants or gifts made for purposes of this section. The fund may receive state funds. The commissioner shall use such funds to make grants to programs for purposes described in this section.

(P.A. 10-111, S. 26.)

History: P.A. 10-111 effective May 26, 2010.



Section 10-4v - Innovation waivers. Procedural requirements. Legislative review.

(a) Not later than September 15, 2015, the Commissioner of Education shall develop a process to invite innovation waiver requests from local and regional boards of education for waivers of the provisions of this title over which the State Board of Education has jurisdiction, or any regulation adopted by the state board, except a local or regional board of education shall not request or be granted a waiver of the provisions of part I of chapter 166, chapters 169 and 172, sections 10-14n to 10-14w, inclusive, 10-15, 10-16, 10-16b, 10-76d, 10-186, 10-221a, 10-223e, 10-226a to 10-226h, inclusive, 10-233c and 10-281 or any requirement of federal law. Any such innovation waiver request shall be made in a manner and form prescribed by the commissioner and shall demonstrate (1) how the granting of an innovation waiver would stimulate innovation or improve administration of school district operations or student academic performance, (2) that the local or regional board of education can address the intent of the statute or regulation for which an innovation waiver is being sought in a more effective, efficient or economical manner, and (3) how the granting of an innovation waiver would ensure the protection of sound educational practices, the health and safety of students and school personnel, and equal opportunities for learning.

(b) The commissioner shall review each innovation waiver request and may recommend approval of up to ten innovation waivers. The commissioner shall submit to the State Board of Education a report that includes the innovation waiver requests for which the commissioner is recommending approval and the goals or benchmarks of success for such requests to the State Board of Education.

(c) (1) The State Board of Education shall review the report submitted by the commissioner pursuant to subsection (b) of this section and make a written recommendation for approval or rejection of each innovation waiver request. Such written recommendation shall include an explanation of the reasons why the state board is suggesting approval or rejection of such innovation waiver request. In considering whether to approve or reject an innovation waiver request under this subsection, the state board may (A) recommend approval of such request if the state board determines that such request sufficiently demonstrates (i) how the granting of an innovation waiver would stimulate innovation or improve administration of school district operations or student academic performance, and (ii) that the local or regional board of education submitting such request can address the intent of the statute or regulation for which an innovation waiver is being sought in a more effective, efficient or economical manner, or (B) recommend rejection of an innovation waiver request if such request is not based on sound educational practices, endangers the health or safety of students or school personnel, or compromises equal opportunities for learning.

(2) The state board shall compile its recommendations for approval of innovation waiver requests into a report and, not later than March fifteenth of each school year, submit such report to the General Assembly, in accordance with the provisions of section 11-4a.

(3) The state board shall compile its recommendations for rejection of innovation waiver requests into a report and, not later than March fifteenth of each school year, submit such report to the General Assembly, in accordance with the provisions of section 11-4a.

(d) Not later than thirty days following receipt of the report submitted by the State Board of Education, pursuant to subdivision (2) of subsection (c) of this section, the General Assembly may, by joint resolution, disapprove any recommendations of the state board for approval of an innovation waiver request. If the General Assembly fails to disapprove such recommendations, in whole or in part, within such thirty-day period, such recommendations shall be deemed approved and the innovation waiver request shall be deemed granted.

(e) The commissioner shall notify the local or regional board of education whether a submitted innovation waiver request was granted or rejected. If an innovation waiver is granted, the commissioner shall prescribe the period of time that such innovation waiver shall be valid, provided such term is not more than two school years.

(f) A local or regional board of education may seek an innovation waiver renewal in the manner and form prescribed by the commissioner. Any innovation waiver renewal request shall include how the implementation of the original innovation waiver has been successful in achieving the goals or benchmarks established by the commissioner pursuant to subsection (b) of this section. An innovation waiver renewal may be granted in accordance with the provisions of subsections (c) and (d) of this section and, if granted, shall be valid for up to two school years. A local or regional board of education shall not be granted an innovation waiver renewal more than one time.

(g) The commissioner may revoke an innovation waiver or an innovation waiver renewal if the commissioner finds that the implementation of such innovation waiver or innovation waiver renewal is not a sound educational practice, endangers health or safety of students or school personnel, or compromises equal opportunities for learning.

(h) In recommending approval of innovation requests and innovation waiver renewal requests under this section, the commissioner and state board shall ensure that not more than twenty innovation waivers or innovation waiver renewals are in effect at any one time.

(i) Any local or regional board of education granted an innovation waiver or innovation waiver renewal under this section shall (1) submit to the State Board of Education (A) annual progress reports relating to the implementation of the innovation waiver or innovation waiver renewal, and (B) a final report relating to the results of such innovation waiver or innovation waiver renewal, including whether such innovation waiver or innovation waiver renewal has achieved the goals or benchmarks established by the commissioner, at the conclusion of the innovation waiver or the innovation waiver renewal, (2) make such results available on the Internet web site of such local or regional board, (3) share, upon request, such results with other local or regional boards of education, and (4) if such innovation waiver or innovation waiver renewal is successful, provide instruction and training, upon request, to other local and regional boards of education regarding the implementation of such innovation waiver or innovation waiver renewal.

(j) Not later than March 15, 2018, and annually thereafter, the commissioner shall submit a report, in accordance with the provisions of section 11-4a, to the General Assembly containing any recommendations for legislation and a description of the process developed pursuant to subsection (a) of this section.

(June Sp. Sess. P.A. 15-5, S. 301.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-5 - State high school diploma; “honors diploma”. Payment of fees; exceptions.

(a) The Commissioner of Education shall, in accordance with this section, issue a state high school diploma to any person (1) who successfully completes an examination approved by the commissioner, or (2) who (A) is seventeen years of age and has been officially withdrawn from school in accordance with the provisions of section 10-184 or is eighteen years of age or older, and (B) presents to the commissioner evidence demonstrating educational qualifications which the commissioner deems equivalent to those required for graduation from a public high school. Application for such a diploma shall be made in the manner and form prescribed by the commissioner provided, at the time of application to take the examination described in subdivision (1) of this subsection, the applicant is seventeen years of age or older, has been officially withdrawn from school, in accordance with section 10-184, for at least six months and has been advised, in such manner as may be prescribed by the commissioner, of the other options for high school completion and other available educational programs. For good cause shown, the commissioner may allow a person who is sixteen years of age to apply to take the examination, provided the commissioner may not issue a state high school diploma to such person until the person has attained seventeen years of age.

(b) Application to take or retake the examination described in subdivision (1) of subsection (a) of this section shall be accompanied by a money order or certified check in the nonrefundable amount of thirteen dollars. This amount shall include the fee for the state high school diploma.

(c) No veteran, member of the armed forces, as defined in section 27-103, or any person under twenty-one years of age shall be required to pay the fees described in subsection (b) of this section. The commissioner may waive any fee described in subsection (b) upon the submission of evidence indicating an inability to pay.

(d) The Commissioner of Education shall keep a correct account of all money received under the provisions of this section and shall deposit with the State Treasurer all such money received by said commissioner. Funds paid to a local or regional board of education under this section shall be deposited in the school activity fund established under section 10-237 and expended to defray the costs of such testing and related administration and information.

(e) The commissioner shall establish criteria by which an “honors diploma” may be issued for exemplary performance on the examination.

(1949 Rev., S. 1336; 1951, S. 880d; 1957, P.A. 163, S. 17; February, 1965, P.A. 330, S. 11; P.A. 73-79; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 7; 78-303, S. 85, 136; P.A. 83-146, S. 1, 2; P.A. 84-325, S. 6; P.A. 86-333, S. 1, 32; P.A. 89-251, S. 65, 203; P.A. 91-295, S. 1, 7; P.A. 95-259, S. 2, 32; P.A. 00-157, S. 2, 8; P.A. 12-120, S. 7; P.A. 13-31, S. 4.)

History: 1965 act substituted “state high school diploma” for “qualifying academic certificate” and deleted definition of certificate; P.A. 73-79 allowed payment of testing fee to local boards of education providing testing services as well as to state board and required that fees paid to local boards be deposited in school activity fund to cover testing costs; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of state board of education, effective January 1, 1979; P.A. 78-218 allowed payment of testing fees to regional boards of education; P.A. 83-146 increased fee for examination from $3 to $10, required payment of all fees to be by money order or certified check unless made in person for subsequent examinations, and exempted persons under age 21 from paying fees required under the section; P.A. 84-325 stipulated that any sums paid under the provisions of the section were nonrefundable, added provision permitting commissioner to waive payment of any fee and established criteria for the earning of an “honors diploma”; P.A. 86-333 deleted the provision that the examination be in one or more subjects; P.A. 89-251 increased fee for a state high school diploma from $2 to $3, increased fee for a first examination from $10 to $13 and increased fee for subsequent examinations from $2 to $3; P.A. 91-295 added provision requiring that person be at least 17 years of age and withdrawn from school for at least six months, and that applicant be advised of options and available programs and provision re use of funds to defray the costs of related administration and information; P.A. 95-259 rewrote the section, added the provision for 16-year-olds to apply to take the examination and changed the provision concerning an honors diploma, effective July 1, 1995; P.A. 00-157 amended Subsec. (a) to only allow 16 or 17-year-olds to receive the diploma if they have officially withdrawn from school, effective July 1, 2001; P.A. 12-120 amended Subsec. (a)(2)(A) by deleting “sixteen or”, effective June 15, 2012; P.A. 13-31 made technical changes in Subsec. (a), effective May 28, 2013.



Section 10-5a - Educational technology and high school graduation requirements.

The Department of Education shall, within available appropriations, assist and encourage local and regional boards of education to use and integrate educational technology in the courses required for high school graduation pursuant to section 10-221a in order to promote proficiency in the use of educational technology by each student who graduates from high school.

(P.A. 96-244, S. 51, 63; P.A. 03-76, S. 3.)

History: P.A. 96-244, S. 51 effective June 6, 1996; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-5b - Department of Education web site.

Notwithstanding any provision of the general statutes, the Department of Education may develop and maintain a web site without the aid of the Department of Administrative Services.

(P.A. 06-192, S. 7; P.A. 11-51, S. 76.)

History: P.A. 06-192 effective June 7, 2006; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 10-5c - Academic advancement program.

(a) The Department of Education shall establish an academic advancement program to allow local and regional boards of education to permit students in grades eleven and twelve to substitute (1) achievement of a passing score on an existing nationally recognized examination, approved by the State Board of Education, or series of examinations approved by the State Board of Education, (2) a cumulative grade point average determined by the State Board of Education, and (3) at least three letters of recommendation from school professionals, as defined in section 10-66dd, for the high school graduation requirements pursuant to section 10-221a. The State Board of Education shall issue an academic advancement program certificate to any student who has successfully completed such program. Such academic advancement program certificate shall be considered in the same manner as a high school diploma for purposes of determining eligibility of a student for enrollment at a public institution of higher education in this state.

(b) Notwithstanding the high school graduation requirements pursuant to section 10-221a, for the school year commencing July 1, 2014, and each school year thereafter, a local or regional board of education shall permit a student to graduate from high school upon the successful completion of the academic advancement program described in subsection (a) of this section.

(P.A. 10-111, S. 17; P.A. 13-247, S. 188; P.A. 15-215, S. 7.)

History: P.A. 10-111 effective July 1, 2010; P.A. 13-247 replaced references to board examination series pilot program and board examination series program with references to academic advancement program, amended Subsec. (a) by replacing “may” with “shall” re establishment of program, replacing “grades nine to twelve, inclusive” with “grades eleven and twelve”, designating existing provision re achievement of passing score on a series of examinations as Subdiv. (1) and amending same to include provision re existing national examination, and adding Subdivs. (2) and (3) re grade point average and letters of recommendation, and amended Subsec. (b) by replacing “2011” with “2014”, effective July 1, 2013; P.A. 15-215 amended Subsec. (a) by replacing “national examination” with “nationally recognized examination” and replaced “as determined by the department” with “approved by the State Board of Education”, effective July 1, 2015.



Section 10-5d - Technical assistance for implementation of high school graduation requirements. Report.

(a) For the fiscal years ending June 30, 2012, and June 30, 2013, inclusive, the Department of Education shall, within available appropriations, provide technical assistance to any local or regional board of education that begins implementation of the provisions of subsections (c) and (d) of section 10-221a.

(b) On or before November 1, 2013, and biennially thereafter, each local or regional board of education receiving technical assistance from the department pursuant to subsection (a) of this section shall report to the department on the status of the school district's implementation of the provisions of subsections (c) and (d) of section 10-221a.

(c) On or before February 1, 2014, and biennially thereafter, the department shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the status of implementation of the provisions of subsections (c) and (d) of section 10-221a by local and regional boards of education in the state. Such report shall include, (1) an explanation of any existing state and federal funds currently available to assist in such implementation, (2) recommendations regarding the appropriation of additional state funds to support local and regional boards of education in the implementation of subsections (c) and (d) of said section 10-221a, and (3) recommendations for any statutory changes that would facilitate implementation of subsections (c) and (d) of said section 10-221a by local and regional boards of education.

(P.A. 10-111, S. 18; P.A. 11-135, S. 3.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-135 amended Subsec. (a) by replacing “June 30, 2013, to June 30, 2018” with “June 30, 2012, and June 30, 2013”, deleting references to grants, adding language re technical assistance and making conforming changes, amended Subsec. (b) by replacing “2012” with “2013”, replacing “seeking grant” with “receiving technical” and deleting provision re explanation why funds are necessary for next biennium, and amended Subsec. (c) by replacing “2013” with “2014”, effective July 8, 2011.



Section 10-5e - Development or approval of end of the school year examinations.

On and after July 1, 2014, the Department of Education shall commence development or approval of the end of the school year examinations to be administered pursuant to subdivision (2) of subsection (c) of section 10-221a. Such examinations shall be developed or approved on or before July 1, 2016.

(P.A. 10-111, S. 19; P.A. 11-135, S. 4.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-135 replaced “2012” with “2014” and replaced “2014” with “2016”, effective July 8, 2011.



Section 10-6 and 10-7 - Transferred

Transferred to Chapter 185, Part III, Secs. 10a-34 and 10a-35, respectively.



Section 10-7a to 10-7d - Transferred

Transferred to Chapter 185, Part I, Secs. 10a-22a to 10a-22d, inclusive.



Section 10-7e - Occupational schools in existence on October 1, 1979.

Section 10-7e is repealed.

(P.A. 79-380, S. 5; P.A. 83-501, S. 11, 12.)



Section 10-7f to 10-7l - Transferred

Transferred to Chapter 185, Part I, Secs. 10a-22e to 10a-22k, inclusive.



Section 10-7r to 10-7u - Transferred

Transferred to Chapter 185, Part I, Secs. 10a-22q to 10a-22t, inclusive.



Section 10-8 - Licensing of private schools for trade instruction and special occupational training.

Section 10-8 is repealed.

(1949 Rev., S. 1343; February, 1965, P.A. 475, S. 1; P.A. 79-380, S. 16.)



Section 10-8a - Adoption of regulations to exempt educational institutions from licensing requirements by Department of Children and Families.

The State Board of Education shall adopt regulations in accordance with the provisions of chapter 54 in order to determine which educational institutions shall be exempt from the requirements of sections 17a-146 and 17a-152.

(P.A. 78-108, S. 3, 4.)



Section 10-8b - Teacher shortages.

(a) The Commissioner of Education shall annually, by December first, determine subject and geographic areas in which a teacher shortage exists and shall certify such shortages to the Connecticut Housing Finance Authority for purposes of section 8-265pp. In determining teacher shortages, the commissioner shall consider the following: (1) The number of teacher vacancies in a particular subject or geographic area; (2) the number of new certificates in such areas issued by the Department of Education during the preceding year; and (3) the number and types of classes being taught by persons whose training is not specific to the field in which they are teaching.

(b) The Department of Education shall annually, by March first, electronically distribute to the president of every institution of higher education in this state offering a teacher preparatory program information concerning teacher shortage areas, determined pursuant to subsection (a) of this section, for at least the prior five years.

(P.A. 00-187, S. 25, 75; P.A. 11-133, S. 1.)

History: P.A. 00-187 effective July 1, 2000; P.A. 11-133 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring Department of Education to electronically distribute, on an annual basis, information re teacher shortage areas to every institution of higher education in the state offering a teacher preparatory program, effective July 1, 2011.



Section 10-8c - Accelerated cross endorsement. Former teacher certification.

The Department of Education, in cooperation with the Office of Higher Education, shall, within available appropriations, (1) establish an accelerated cross endorsement process for each subject shortage area pursuant to section 10-8b to allow certified teachers to add a new endorsement to their certificates, and (2) establish a program for formerly certified teachers to regain certification.

(June Sp. Sess. P.A. 01-1, S. 7, 54; P.A. 11-48, S. 285; P.A. 13-240, S. 5.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-240 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-9 - Bequests for educational purposes.

(a) The State Treasurer may receive in the name of the state any money or property given or bequeathed to the state, to the Board of Regents for Higher Education or to any of the constituent units for educational purposes, and may expend the same or any income therefrom according to the terms of the gift or bequest. Such money or property shall be invested by the Treasurer in accordance with the provisions of section 3-31a.

(b) Notwithstanding the provisions of subsection (a) of this section, the State Board of Education may receive in the name of the state any money or property given or bequeathed to the State Board of Education or to any of the technical high schools. Said board shall transfer any such money to the State Treasurer who shall invest the money in accordance with the provisions of section 3-31a. Said board may use any such property for educational purposes.

(1949 Rev., S. 1344; February, 1965, P.A. 330, S. 15; P.A. 77-573, S. 24, 30; P.A. 78-236, S. 4, 20; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 86-333, S. 2, 32; P.A. 11-48, S. 276; P.A. 12-116, S. 87.)

History: 1965 act included reference to money or property given or bequeathed to commission for higher education or its constituent units; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-236 substituted Sec. 3-31a for reference to repealed Sec. 3-27; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 86-333 added the designation Subsec. (a), deleted the provision that the state treasurer may receive money or property given or bequeathed to the state board of education and added Subsec. (b) providing for the receipt and transfer of money and receipt and use of property; P.A. 11-48 amended Subsec. (a) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and make a conforming change, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.

No authority under section to authorize the turning over of funds of The Wheeler School and Library to State Board of Education. 15 CS 427.



Section 10-10 - Acquisition of federal surplus property.

Section 10-10 is repealed.

(1957, P.A. 20, S. 1; 1959, P.A. 136, S. 2.)



Section 10-10a - Public school information system. Definitions. Development and implementation. Types of data collected. Access to data maintained under system.

(a) As used in this section:

(1) “Teacher” means any certified professional employee below the rank of superintendent employed by a board of education for at least ninety days in a position requiring a certificate issued by the State Board of Education;

(2) “Teacher preparation program” means a program designed to qualify an individual for professional certification as an educator provided by institutions of higher education or other providers approved by the Department of Education, including, but not limited to, an alternate route to certification program.

(b) The Department of Education shall develop and implement a state-wide public school information system. The system shall be designed for the purpose of establishing a standardized electronic data collection and reporting protocol that will facilitate compliance with state and federal reporting requirements, improve school-to-school and district-to-district information exchanges, and maintain the confidentiality of individual student and staff data. The initial design shall focus on student information, provided the system shall be created to allow for future compatibility with financial, facility and staff data. The system shall provide for the tracking of the performance of individual students on each of the state-wide mastery examinations under section 10-14n in order to allow the department to compare the progress of the same cohort of students who take each examination and to better analyze school performance. The department shall assign a unique student identifier to each student prior to tracking the performance of a student in the public school information system.

(c) The state-wide public school information system shall:

(1) Track and report data relating to student, teacher and school and district performance growth and make such information available to local and regional boards of education for use in evaluating educational performance and growth of teachers and students enrolled in public schools in the state. Such information shall be collected or calculated based on information received from local and regional boards of education and other relevant sources. Such information shall include, but not be limited to:

(A) In addition to performance on state-wide mastery examinations pursuant to subsection (b) of this section, data relating to students shall include, but not be limited to, (i) the primary language spoken at the home of a student, (ii) student transcripts, (iii) student attendance and student mobility, (iv) reliable, valid assessments of a student’s readiness to enter public school at the kindergarten level, and (v) data collected, if any, from the preschool experience survey, described in section 10-515;

(B) Data relating to teachers shall include, but not be limited to, (i) teacher credentials, such as master’s degrees, teacher preparation programs completed and certification levels and endorsement areas, (ii) teacher assessments, such as whether a teacher is deemed highly qualified pursuant to the No Child Left Behind Act, P.L. 107-110, or deemed to meet such other designations as may be established by federal law or regulations for the purposes of tracking the equitable distribution of instructional staff, (iii) the presence of substitute teachers in a teacher’s classroom, (iv) class size, (v) numbers relating to absenteeism in a teacher’s classroom, and (vi) the presence of a teacher’s aide. The department shall assign a unique teacher identifier to each teacher prior to collecting such data in the public school information system;

(C) Data relating to schools and districts shall include, but not be limited to, (i) school population, (ii) annual student graduation rates, (iii) annual teacher retention rates, (iv) school disciplinary records, such as data relating to suspensions, expulsions and other disciplinary actions, (v) the percentage of students whose primary language is not English, (vi) the number of and professional credentials of support personnel, (vii) information relating to instructional technology, such as access to computers, and (viii) disaggregated measures of school-based arrests pursuant to section 10-233n.

(2) Collect data relating to student enrollment in and graduation from institutions of higher education for any student who had been assigned a unique student identifier pursuant to subsection (b) of this section, provided such data is available.

(3) Develop means for access to and data sharing with the data systems of public institutions of higher education in the state.

(d) On or before July 1, 2011, and each year thereafter until July 1, 2013, the Commissioner of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the progress of the department’s efforts to expand the state-wide public school information system pursuant to subsection (c) of this section. The report shall include a full statement of those data elements that are currently included in the system and those data elements that will be added on or before July 1, 2013.

(e) The system database of student information shall not be considered a public record for the purposes of section 1-210. Nothing in this section shall be construed to limit the ability of a full-time permanent employee of a nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that is organized and operated for educational purposes, to obtain information in accordance with the provisions of subsection (h) of this section.

(f) All school districts shall participate in the system, and report all necessary information required by this section, provided the department provides for technical assistance and training of school staff in the use of the system.

(g) Local and regional boards of education and preschool programs which receive state or federal funding shall participate, in a manner prescribed by the Commissioner of Education, in the state-wide public school information system described in subsection (b) of this section. Participation for purposes of this subsection shall include, but not be limited to, reporting on (1) student experiences in preschool by program type and by numbers of months in each such program, and (2) the readiness of students entering kindergarten and student progress in kindergarten. Such reporting shall be done by October 1, 2007, and annually thereafter.

(h) On and after August 1, 2009, upon receipt of a written request to access data maintained under this section by a full-time permanent employee of a nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that is organized and operated for educational purposes, the Department of Education shall provide such data to such requesting party not later than sixty days after such request, provided such requesting party shall be responsible for the reasonable cost of such request. The Department of Administrative Services shall monitor the calculation of such fees charged for access to or copies of such records to ensure that such fees are reasonable and consistent with those charged by other state agencies. The Department of Education shall respond to written requests under this section in the order in which they are received.

(i) The superintendent of schools of a school district, or his or her designee, may access information in the state-wide public school information system regarding the state-wide mastery examination under section 10-14n. Such access shall be for the limited purpose of determining examination dates, examination scores and levels of student achievement on such examinations for students enrolled in or transferring to the school district of such superintendent.

(P.A. 00-187, S. 8, 75; May 9 Sp. Sess. P.A. 02-7, S. 7; P.A. 06-135, S. 22; P.A. 09-241, S. 1; P.A. 10-111, S. 3; P.A. 11-51, S. 76; 11-136, S. 15; P.A. 14-39, S. 87; P.A. 15-168, S. 4.)

History: P.A. 00-187 effective July 1, 2000; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by deleting reference to Sec. 10-223b, effective August 15, 2002; P.A. 06-135 added Subsec. (d) re preschool programs, effective July 1, 2006; P.A. 09-241 added provision in Subsec. (a) re assignment of unique student identifier, added provision in Subsec. (b) re access to data by employee of nonprofit organization, deleted provision in Subsec. (c) re pilot system project, and added Subsec. (e) re requests for and access to data, effective July 1, 2009; P.A. 10-111 redesignated existing Subsec. (a) as new Subsec. (b), added new Subsec. (a) re definitions, added new Subsec. (c) re tracking and collection of student, teacher and school and district performance data, added new Subsec. (d) re report of commissioner, redesignated existing Subsecs. (b) to (e) as Subsecs. (e) to (h), amended redesignated Subsec. (f) by adding “and report all necessary information required by this section,” and made technical changes, effective July 1, 2010; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (h), effective July 1, 2011; P.A. 11-136 added Subsec. (i) re superintendent access to information in system re state-wide mastery examination, effective July 1, 2011; P.A. 14-39 amended Subsec. (c) by replacing “On or before July 1, 2013, the department shall expand the” with “The” and “as follows” with “shall” and, in Subdiv. (1), adding Subpara. (A)(v) re preschool experience survey data, effective July 1, 2014; P.A. 15-168 amended Subsec. (c)(1)(C) by adding clause (viii) re disaggregated measures of school-based arrests, effective July 1, 2015.



Section 10-10b - Inclusion of state-assigned student identifier on all official student documents.

Each local and regional board of education shall include a student's state-assigned student identifier on all official student documents for each student under the jurisdiction of such board of education. For purposes of this section, “official student document” includes, but is not limited to, transcripts, report cards, attendance records, disciplinary reports and student withdrawal forms.

(P.A. 11-70, S. 15; P.A. 13-122, S. 3.)

History: P.A. 11-70 effective August 31, 2011; P.A. 13-122 replaced former provisions with provisions requiring that state-assigned student identifier be included on all official student documents and re definition of “official student document”, effective July 1, 2013.



Section 10-10c - Uniform system of accounting. Chart of accounts. Audit.

(a) The Department of Education shall develop and implement a uniform system of accounting for school revenues and expenditures. Such uniform system of accounting shall include a chart of accounts to be used at the school and district level. Such chart of accounts shall include, but not be limited to, all amounts and sources of revenue and donations of cash and real or personal property in the aggregate totaling five hundred dollars or more received by a local or regional board of education, regional educational service center, charter school or charter management organization on behalf of a school district or individual school. Select measures shall be required at the individual school level, as determined by the department. The department shall make such chart of accounts available on its Internet web site.

(b) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, each local or regional board of education, regional educational service center and state charter school shall implement such uniform system of accounting by completing and filing annual financial reports with the department using the chart of accounts and meet the provisions of section 10-227.

(c) The Office of Policy and Management may annually audit the financial reports submitted pursuant to subsection (b) of this section for any local or regional board of education, regional educational service center or state charter school.

(d) Not later than July 1, 2013, the Department of Education shall submit the chart of accounts described in subsection (a) of this section to the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 15.)

History: P.A. 12-116 effective May 14, 2012.



Section 10-10d - Regulations re fiscal accountability data collection report.

Not later than June 30, 2014, the Department of Education shall adopt regulations, in accordance with the provisions of chapter 54, as necessary to implement a fiscal accountability data collection report that will include all sources, amounts and uses of all public and private funds by school districts and by public schools, including public charter schools. The department shall report, not later than December 31, 2014, and annually thereafter, all such data as well as school size, student demographics, geography, cost-of-living indicators, and other factors determined by the department to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and education in accordance with the provisions of section 11-4a.

(P.A. 13-247, S. 41.)

History: P.A. 13-247 effective June 19, 2013.



Section 10-11 - Receipt and expenditure of federal funds and funds from private or municipal sources.

The State Board of Education is empowered, subject to the provisions of the general statutes, to receive any federal funds or funds from private or municipal sources made available to this state for purposes described in section 10-4 relating to preschool, elementary and secondary education, special education, vocational education, adult education, and the provision and use of educational technology for such educational purposes, and to expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds.

(1949 Rev., S. 1345; February, 1965, P.A. 330, S. 16; 1971, P.A. 382; 1972, P.A. 173; P.A. 73-313; P.A. 78-218, S. 8; P.A. 81-74, S. 2, 3; P.A. 82-314, S. 46, 63; P.A. 92-170, S. 7, 26; P.A. 95-272, S. 7, 29.)

History: 1965 act replaced general reference to “educational purposes” with specific reference to “elementary, secondary or vocational education” purposes and deleted exception for funds designated for The University of Connecticut; 1971 act added Subsec. (b) re report of disbursement of federal funds for education; 1972 act included in report requirements an accounting of federal funds available for distribution to town and regional districts during preceding and current fiscal years; P.A. 73-313 changed report deadline from February fifteenth to February first of each year; P.A. 78-218 changed report deadline to February fifteenth, required report to education committee as well as governor and substituted “local” for “town” school districts in Subsec. (b); P.A. 81-74 authorized the state board of education to receive funds from private or municipal sources to help promote the educational interests of the state including preschool, special and adult education and the provision and use of instructional technology for educational purposes; P.A. 82-314 changed official name of education committee; P.A. 92-170 deleted former Subsec. (b) concerning a report on the funds available from federal government and on disbursement of funds actually received from federal, private or municipal sources; P.A. 95-272 replaced “instructional” with “educational” in reference to technology, effective July 1, 1995.



Section 10-11a - Allocation to meet matching requirements of federal acts.

The State Board of Education may, within the provisions of section 4-87, allocate and use any appropriation or special fund to meet the matching requirements of the federal acts making funds available to the state for purposes of elementary, secondary or vocational education.

(1959, P.A. 483, S. 1; February, 1965, P.A. 330, S. 17.)

History: 1965 act replaced general reference to “educational purposes” with specific reference to “elementary, secondary or vocational education” purposes.



Section 10-11b - Commissioner’s submission of application for waiver of federal law. Legislative review. Public hearing. Procedural requirements.

(a) On and after July 1, 2015, the Commissioner of Education shall submit any application for a federal waiver of the Elementary and Secondary Education Act of 1965, 20 USC 6301, et seq., as amended from time to time, to the joint standing committee of the General Assembly having cognizance of matters relating to education prior to the submission of any such application to the federal government. Not later than thirty days after the date of its receipt of such application, said joint standing committee shall hold a public hearing on the waiver application. At the conclusion of a public hearing held in accordance with the provisions of this section, said joint standing committee shall advise the commissioner of its recommendations, if any, with regards to the commissioner’s waiver application.

(b) If in developing the budget for the Department of Education for the next fiscal year, the commissioner contemplates applying for a federal waiver to the federal government, the commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to education of the possibility of such application.

(c) Prior to submission of an application for a waiver from said Elementary and Secondary Education Act of 1965 to the joint standing committee of the General Assembly having cognizance of matters relating to education under subsection (a) of this section, the commissioner shall publish a notice that the commissioner intends to seek such a waiver to the federal government in the Connecticut Law Journal, along with a summary of the provisions of the waiver application and the manner in which individuals may submit comments. The commissioner shall allow fifteen days for written comments on the waiver application prior to submission of the application for a waiver to the joint standing committee of the General Assembly having cognizance of matters relating to education under subsection (a) of this section and shall include all written comments with the waiver application submitted to said joint standing committee.

(d) The commissioner shall include with any waiver application submitted to the federal government pursuant to this section: (1) Any written comments received pursuant to subsection (c) of this section; and (2) the recommendations of the joint standing committee of the General Assembly having cognizance of matters relating to education issued pursuant to subsection (a) of this section, including any additional written comments submitted to said joint standing committee at such proceedings. Said joint standing committee shall transmit any such materials to the commissioner for inclusion with any such waiver application.

(June Sp. Sess. P.A. 15-5, S. 300.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-12 - State Board of Vocational Education.

The State Board of Education is designated as the State Board of Vocational Education for the purpose of cooperating with the federal government in the promotion and administration of vocational education.

(1949 Rev., S. 1346.)



Section 10-13 - Appointment of physicians for technical high schools.

The State Board of Education may appoint one or more school physicians for the state technical high schools and shall provide such physicians with suitable facilities for the performance of such duties as it prescribes.

(1949 Rev., S. 1347; 1959, P.A. 411, S. 1; February, 1965, P.A. 330, S. 19; P.A. 12-116, S. 87.)

History: 1959 act changed reference to state teachers colleges to state colleges; 1965 act deleted provision for appointment of state college school physicians; pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-13a - Fees at technical institutes.

Section 10-13a is repealed.

(1963, P.A. 496, S. 1; 1969, P.A. 530, S. 12.)



Section 10-14 - Expenses of the board.

The expenses of the State Board of Education shall be paid by the state upon vouchers certified by the Commissioner of Education or other person designated by said board.

(1949 Rev., S. 1348; P.A. 77-614, S. 302, 610.)

History: P.A. 77-614 substituted commissioner of education for secretary of state board of education, effective January 1, 1979.



Section 10-14a - Transferred

Transferred to Chapter 178, Part V, Sec. 10-333.



Section 10-14b to 10-14d - State Commission on Youth Services. Coordinator. Duties. Part of Education Department.

Sections 10-14b to 10-14d, inclusive, are repealed.

(1963, P.A. 521, S. 1–4; 1969, P.A. 664, S. 18.)






Chapter 163a - Proficiency Examinations (Repealed)

Section 10-14e to 10-14h - Taking of proficiency examination required for high school students. Non-high-school students eligible to take proficiency examination. Duties of State Board of Education. Effective date.

Sections 10-14e to 10-14h, inclusive, are repealed.

(P.A. 76-405, S. 1–4; P.A. 78-194, S. 7, 9; 78-218, S. 211.)






Chapter 163b - Private Occupational School Student Protection Fund (See Chapter 185, Part I)

Section 10-14i to 10-14l - Transferred

Transferred to Chapter 185, Part I, Secs. 10a-22u to 10a-22x, inclusive.






Chapter 163c - Education Evaluation and Remedial Assistance

Section 10-14m - Development and submission of educational evaluation and remedial assistance plan. Contents of plan.

Section 10-14m is repealed, effective June 28, 1995.

(P.A. 78-194, S. 1, 9; P.A. 83-454, S. 1, 4; P.A. 84-293, S. 1, 5; P.A. 95-182, S. 10, 11.)



Section 10-14n - Mastery examination.

(a) As used in this section, “mastery examination” means (1) for students enrolled in grades three to eight, inclusive, an examination or examinations, approved by the State Board of Education, that measures essential and grade-appropriate skills in reading, writing or mathematics, (2) for students enrolled in grades five, eight and ten, an examination, approved by the State Board of Education, that measures essential and grade-appropriate skills in science, and (3) for students enrolled in grade eleven, a nationally recognized college readiness assessment, approved by the State Board of Education, that measures essential and grade-appropriate skills in reading, writing and mathematics.

(b) (1) For the school year commencing July 1, 2015, and each school year thereafter, each student enrolled in grades three to eight, inclusive, and grade eleven in any public school shall, annually, take a mastery examination in reading, writing and mathematics during the regular school day.

(2) For the school year commencing July 1, 2013, and each school year thereafter, each student enrolled in grades five, eight and ten in any public school shall, annually, in March or April, take a state-wide mastery examination in science during the regular school day.

(c) (1) Mastery examinations, as defined in subdivision (1) of subsection (a) of this section, given to students enrolled in grades three to eight, inclusive, pursuant to subdivision (1) of subsection (b) of this section, shall be provided by and administered under the supervision of the State Board of Education.

(2) Mastery examinations, as defined in subdivision (2) of subsection (a) of this section, given to students enrolled in grades five, eight and ten, pursuant to subdivision (2) of subsection (b) of this section, shall be provided by and administered under the supervision of the State Board of Education.

(3) Mastery examinations, as defined in subdivision (3) of subsection (a) of this section, given to students enrolled in grade eleven, pursuant to subdivision (1) of subsection (b) of this section, shall be paid for by the State Board of Education and administered by the provider of such nationally recognized college readiness assessment in accordance with the provisions of the agreement between the state board and such provider, pursuant to section 10-14x.

(d) The scores on each component of the mastery examination, as defined in subdivision (3) of subsection (a) of this section, for each eleventh grade student may be included on the permanent record and transcript of each such student who takes such examination. For each eleventh grade student who meets or exceeds the state-wide mastery goal level on any component of the mastery examination, a certification of having met or exceeded such goal level shall be made on the permanent record and the transcript of each such student and such student shall be issued a certificate of mastery for such component.

(e) No public school may require achievement of a satisfactory score on a mastery examination, or any subsequent retest on a component of such examination as the sole criterion of promotion or graduation.

(f) (1) For the school year commencing July 1, 2015, and each school year thereafter, the scores on each component of the mastery examination for students who are English language learners, as defined in section 10-76kk, and who have been enrolled in a school in this state or another state for fewer than twenty school months, shall not be used for purposes of calculating the school performance index, pursuant to section 10-223e, or the district performance index, pursuant to section 10-262u.

(2) For the school year commencing July 1, 2015, and each school year thereafter, mastery examinations pursuant to subsection (b) of this section shall be offered in the most common native language of students who are English language learners taking such mastery examinations and any additional native languages of such students when mastery examinations in such native languages are developed and have been approved by the United States Department of Education.

(P.A. 78-194, S. 2, 9; P.A. 82-387, S. 1, 2; P.A. 83-454, S. 2–4; P.A. 84-293, S. 2, 5; P.A. 88-136, S. 23, 37; P.A. 90-324, S. 1, 13; P.A. 92-58; 92-262, S. 3, 42; P.A. 93-353, S. 38, 52; P.A. 94-245, S. 33, 46; P.A. 97-247, S. 5, 27; P.A. 03-168, S. 1; 03-174, S. 1; P.A. 05-245, S. 9, 51; P.A. 06-135, S. 4; June Sp. Sess. P.A. 07-3, S. 18; P.A. 13-207, S. 1; P.A. 14-39, S. 10; 14-217, S. 115; P.A. 15-238, S. 3; June Sp. Sess. P.A. 15-5, S. 295.)

History: P.A. 82-387 added Subsecs. (b) and (c) requiring retesting of students who tested below the state-wide level of expected performance on any component of the ninth grade proficiency exam and prohibiting use of the exam or any retest for purposes of determining promotion or graduation; P.A. 83-454 amended Subsec. (a), moving ninth grade exam to eighth grade, effective July 1, 1984, and providing for transition year test in the ninth grade and amended Subsecs. (b) and (c), making technical revisions; P.A. 84-293 amended Subsec. (a) substituting “ninth” grade test for “eighth” grade test up to and including the 1986–1987 school year, inserted new Subsec. (b) re fourth grade state-wide mastery exam, and new Subsec. (c) re sixth and eighth grade state-wide mastery exam, relettering former Subsec. (b) as Subsec. (d) and adding provision re retesting using the eighth grade test, inserted new Subsec. (e) also re retesting on the eighth grade test and relettered former Subsec. (c) as Subsec. (f), adding provision to include mastery exam and changing limitation on use of test from “a condition of promotion or graduation” to prohibition of use as “the sole criterion” of promotion or graduation; P.A. 88-136 deleted obsolete provisions including Subsecs. (a) and (d) re proficiency examination and relettered remaining Subsecs.; P.A. 90-324 in Subsec. (c) limited the taking and retaking of the eighth grade mastery examination to prior to September 1, 1993, inserted new Subsecs. (d) and (e) re tenth grade mastery examination and relettered former Subsec. (d) as Subsec. (f); P.A. 92-58 inserted new Subsec. (f) concerning educational mastery and relettered the existing Subsec. (f) as Subsec. (g); P.A. 92-262 amended Subsec. (c) to add the requirement for certain ninth grade students to take or retake the eighth grade mastery examination; P.A. 93-353 amended Subsec. (e) to change the requirement for taking or retaking the examination to failure to pass each component required pursuant to Subsec. (a) rather than failure to pass each component, effective July 1, 1993; P.A. 94-245 deleted former Subsecs. (c) and (e) providing for the retaking of the examination by students who failed to meet a state-wide standard for remedial assistance and relettered the remaining Subsecs. and changed the date for implementation of mastery certification, effective June 2, 1994; P.A. 97-247 made technical changes and in Subsec. (c) added the reference to approval by the State Board of Education pursuant to Sec. 10-34 to describe endowed or incorporated high school or academy, effective July 1, 1997; P.A. 03-168 redesignated existing Subsecs. (a) to (c) as Subsec. (a)(1), (2) and (3), added new Subsec. (b) re testing in April, added new Subsec. (c) re grades tested beginning in the 2005-2006 and 2007-2008 school years, added new Subsec. (d) re examination provided by and administered under supervision of the State Board of Education, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), and added Subsec. (g) re federal requirements and funding, effective July 1, 2003; P.A. 03-174 amended formerly designated Subsec. (d) by allowing recordation of mastery scores if a student meets or exceeds goal level on any component rather than on each component and by requiring the issuance of a certificate of mastery, effective July 1, 2003; P.A. 05-245 amended Subsecs. (b) and (c) by permitting testing in March, effective June 30, 2005, and added Subsec. (h) re kindergarten assessment tool, effective July 1, 2005; P.A. 06-135 amended Subsec. (g) to remove prohibition against the spending of state and local funds in conformance with the No Child Left Behind Act, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (h) to advance development date to October 1, 2007, and to provide that tool not be used as a measurement for program accountability, effective July 1, 2007; P.A. 13-207 replaced former Subsecs. (a) to (c) with new Subsec. (a) re definition of “mastery examination” and new Subsec. (b) re mastery examination in reading, writing and mathematics and state-wide mastery examination in science, redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), amended redesignated Subsec. (e) by deleting reference to endowed or incorporated high school or academy, deleted former Subsec. (g) re testing in conformance with No Child Left Behind Act, redesignated existing Subsec. (h) as Subsec. (f) and amended same by deleting provision re within available appropriations and replacing “October 1, 2007” with “April 1, 2014”, and made technical and conforming changes, effective July 1, 2013; P.A. 14-39 deleted former Subsec. (f) re kindergarten assessment tool, effective May 28, 2014; P.A. 14-217 amended Subsec. (b)(1) by deleting requirement that mastery examination in reading, writing and mathematics be taken in March or April, effective July 1, 2014; P.A. 15-238 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same by deleting “science” and making provisions applicable to students in grades 3 to 8, adding Subdiv. (2) re examination for students in grades 5, 8 and 10, and adding Subdiv. (3) re nationally recognized college readiness assessment for students in grade 11, amended Subsec. (b) by replacing “2013” with “2015”, deleting “ten or” and adding “during the regular school day” in Subdiv. (1), and replacing “grade five, eight, ten or eleven” with “grades five, eight and ten” and adding “during the regular school day” in Subdiv. (2), amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same by adding “, as defined in subdivision (1) of subsection (a) of this section, given to students enrolled in grades three to eight, inclusive,” and “subdivision (1) of”, adding Subdiv. (2) re mastery examination given to students in grades 5, 8 and 10, and adding Subdiv. (3) re mastery examinations given to students in grade 11, and amended Subsec. (d) by adding “, as defined in subdivision (3) of subsection (a) of this section,” and deleting “tenth or” and provision re retaking mastery examination, effective June 30, 2015, and applicable on and after the effective date of an agreement between the State Board of Education and a provider of a nationally recognized college readiness assessment for the provision and administration of a college readiness assessment as part of the grade eleven mastery examination requirement; June Sp. Sess. P.A. 15-5 added Subsec. (f) re English language learner scores and native language mastery examinations, effective July 1, 2015.



Section 10-14o and 10-14p - Compensatory education grant; financial statement of expenditures. Reports by local and regional boards re instructional improvement and student progress; assessment by state board.

Sections 10-14o and 10-14p are repealed.

(P.A. 78-194, S. 3, 4, 9; P.A. 82-471, S. 1–3, 6; P.A. 83-363, S. 3, 5; June Sp. Sess. P.A. 83-4, S. 4, 8; P.A. 84-117, S. 1, 2; 84-255, S. 1, 2, 21; 84-293, S. 3–5; P.A. 85-182, S. 1, 2; P.A. 86-333, S. 3, 32; P.A. 88-136, S. 2, 37; 88-358, S. 7, 9; P.A. 91-401, S. 12, 20; June Sp. Sess. P.A. 91-7, S. 1, 22; P.A. 92-170, S. 25, 26; 92-262, S. 41, 42.)



Section 10-14q - Exceptions.

The provisions of this chapter shall apply to all students requiring special education pursuant to section 10-76a, except in the rare case when the planning and placement team for an individual student determines that an alternate assessment as specified by the State Board of Education is appropriate. The provisions of this chapter shall not apply to (1) any limited English proficient student, as defined in Title VII of the Improving America's Schools Act of 1994, P.L. 103-382, enrolled in school for ten school months or less, or (2) any limited English proficient student enrolled in school for more than ten school months and less than twenty school months who scores below the level established by the State Board of Education on the linguistic portion of the designated English mastery standard assessment administered in the month prior to the administration of the mastery examination, pursuant to section 10-14n.

(P.A. 78-194, S. 5, 9; P.A. 79-128, S. 15, 36; P.A. 81-141; P.A. 83-369, S. 1, 2; P.A. 84-255, S. 3, 21; P.A. 88-360, S. 6, 63; P.A. 92-262, S. 38, 42; P.A. 93-353, S. 4, 52; P.A. 99-211, S. 7, 10; P.A. 01-205, S. 1, 3; May 9 Sp. Sess. P.A. 02-7, S. 5; P.A. 13-207, S. 13.)

History: P.A. 79-128 provided exception to provisions of chapter for students requiring special education pursuant to Sec. 10-76a unless otherwise determined by planning and placement team and provided exception to provisions of Sec. 10-14o for students enrolled in special education or bilingual programs under Sec. 10-76g, previously entire chapter was inapplicable to students in special education or bilingual programs; P.A. 81-141 provided that children requiring special education shall take proficiency exams administered by their school districts except in those instances when the child's planning and placement team determines that it would be inappropriate for the child to take the examinations, where previously such children had been altogether exempt from proficiency exam requirement; P.A. 83-369 added provisions exempting from proficiency testing students enrolled for two years or less in a bilingual education program or enrolled for two years or less in an English as a second language program; P.A. 84-255 amended section to clarify that the provisions of Sec. 10-14o relating to the compensatory education grant are applicable to students required to take the state-wide proficiency examination who are enrolled in a special education program and to students enrolled in programs of bilingual education which are eligible for state funding, where previously they were inapplicable to such students; P.A. 88-360 substituted “mastery” for “proficiency” examination; P.A. 92-262 removed provision specifying applicability of repealed Sec. 10-14o to special education and bilingual program students; P.A. 93-353 amended section to extend the exceptions from two to three years, effective July 1, 1993; P.A. 99-211 changed three years to 30 school months in two places, effective July 1, 1999; P.A. 01-205 changed “any student” to “all students”, added language specifying that the exception for a special education student is “in the rare case”, substituted provision for the planning and placement team to specify an alternate assessment for former provision exempting the student from the examination and changed the time frame for the exception for bilingual education students and English as a second language students from 30 to 10 school months, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 added Subdiv. (1) designator, replaced language re bilingual program with language re limited English proficient students and added new Subdiv. (2) re limited English proficient students scoring below minimum level on linguistic portion of mastery exam, effective July 1, 2003; P.A. 13-207 replaced reference to “state-wide mastery examination” with “mastery examination” and added reference to Sec. 10-14n, effective July 1, 2013.

Cited. 187 C. 187; 195 C. 24.



Section 10-14r - Regulations.

The State Board of Education shall promulgate such regulations in accordance with the provisions of chapter 54 as are necessary to carry out the purposes of this chapter.

(P.A. 78-194, S. 6, 9.)



Section 10-14s - Examination times.

Section 10-14s is repealed, effective July 1, 2006.

(P.A. 03-174, S. 5; P.A. 06-8, S. 1.)



Section 10-14t - Reading assessments for students in kindergarten to grade three.

(a) On or before January 1, 2016, the Department of Education shall develop or approve reading assessments for use by local and regional boards of education for the school year commencing July 1, 2016, and each school year thereafter, to identify students in kindergarten to grade three, inclusive, who are below proficiency in reading, provided any reading assessments developed or approved by the department include frequent screening and progress monitoring of students. Such reading assessments shall (1) measure phonics, phonemic awareness, fluency, vocabulary, and comprehension, (2) provide opportunities for periodic formative assessment during the school year, (3) produce data that is useful for informing individual and classroom instruction, including the grouping of students based on such data and the selection of instructional activities based on data of individual student response patterns during such progress monitoring, (4) be compatible with best practices in reading instruction and research, and (5) assist in identifying, in whole or in part, students at risk for dyslexia, as defined in section 10-3d, or other reading-related learning disabilities.

(b) Not later than February 1, 2016, the Commissioner of Education shall submit the reading assessments developed or approved under this section to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 5; P.A. 13-245, S. 11; P.A. 15-97, S. 4.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 amended Subsec. (a) by replacing “January 1, 2013” with “January 1, 2014” and replacing “July 1, 2013” with “July 1, 2014”, effective July 1, 2013; P.A. 15-97 amended Subsec. (a) by replacing “January 1, 2014” with “January 1, 2016”, replacing “July 1, 2014” with “July 1, 2016” and adding Subdiv. (5) re assist in identifying students at risk for dyslexia or other reading-related learning disabilities, and amended Subsec. (b) by replacing “February 1, 2013” with “February 1, 2016”, effective July 1, 2015.



Section 10-14u - Intensive reading instruction program for students in kindergarten to grade three. Intensive reading intervention strategy. Supplemental reading instruction. Reading remediation plan. Intensive summer school reading instruction program.

(a) As used in this section:

(1) “Achievement gap” means the existence of a significant disparity in the academic performance of students among and between (A) racial groups, (B) ethnic groups, (C) socioeconomic groups, (D) genders, and (E) English language learners and students whose primary language is English.

(2) “Scientifically-based reading research and instruction” means (A) a comprehensive program or a collection of instructional practices that is based on reliable, valid evidence showing that when such programs or practices are used, students can be expected to achieve satisfactory reading progress, and (B) the integration of instructional strategies for continuously assessing, evaluating and communicating the student's reading progress and needs in order to design and implement ongoing interventions so that students of all ages and proficiency levels can read and comprehend text and apply higher level thinking skills. Such comprehensive program or collection of practices shall include, but not be limited to, instruction in five areas of reading: Phonemic awareness, phonics, fluency, vocabulary, and text comprehension.

(b) For the school year commencing July 1, 2014, and each school year thereafter, the Commissioner of Education shall create an intensive reading instruction program to improve student literacy in grades kindergarten to grade three, inclusive, and close the achievement gap. Such intensive reading instruction program shall include routine reading assessments for students in kindergarten to grade three, inclusive, scientifically-based reading research and instruction, an intensive reading intervention strategy, as described in subsection (c) of this section, supplemental reading instruction and reading remediation plans, as described in subsection (d) of this section, and an intensive summer school reading program, as described in subsection (e) of this section. For the school year commencing July 1, 2014, the commissioner shall select five elementary schools that are (1) located in an educational reform district, as defined in section 10-262u, (2) participating in the commissioner's network of schools, pursuant to section 10-223h, or (3) among the lowest five per cent of elementary schools in school subject performance indices for reading and mathematics, as defined in section 10-223e, to participate in the intensive reading instruction program and for the school year commencing July 1, 2015, and each school year thereafter, the commissioner may select up to five additional such elementary schools to participate in the intensive reading instruction program.

(c) On or before July 1, 2014, the Department of Education shall develop an intensive reading intervention strategy for use by schools selected by the Commissioner of Education to participate in the intensive reading instruction program to address the achievement gap at such schools and to ensure that all students are reading proficiently by grade three in such schools. Such intensive reading intervention strategy for schools shall (1) include, but not be limited to, (A) rigorous assessments in reading skills, (B) scientifically-based reading research and instruction, (C) one external literacy coach for each school, to be funded by the department, who will work with the reading data collected, support the principal of the school as needed, observe, and coach classes and supervise the reading interventions, (D) four reading interventionists for each school, to be funded by the department, who will develop a reading remediation plan for any student who is reading below proficiency, be responsible for all supplemental reading instruction, and conduct reading assessments as needed, and (E) training for teachers and administrators in scientifically-based reading research and instruction, including, training for school administrators on how to assess a classroom to ensure that all children are proficient in reading by grade three, and (2) outline, at a minimum, how (A) reading data will be collected, analyzed and used for purposes of instructional development, (B) professional and leadership development will be related to reading data analysis and used to support individual teacher and classroom needs, (C) the selected schools will communicate with parents and guardians of students on reading instruction strategies and student reading performance goals, and on opportunities for parents and guardians to partner with teachers and school administrators to improve reading at home and at school, (D) teachers and school leaders will be trained in the science of teaching reading, (E) periodic student progress reports will be issued, and (F) such selected school intensive reading intervention strategy will be monitored at the classroom level. The commissioner shall review and evaluate the school intensive reading intervention strategy for model components that may be used and replicated in other schools and school districts to ensure that all children are proficient in reading by grade three.

(d) (1) For the school year commencing July 1, 2014, and each school year thereafter, each school selected by the Commissioner of Education to participate in the intensive reading instruction program under this section shall provide supplemental reading instruction to students in kindergarten to grade three, inclusive, who are reading below proficiency, as identified by the reading assessment described in section 10-14t. Such supplemental reading instruction shall be provided by a reading interventionist during regular school hours.

(2) A reading remediation plan shall be developed by a reading interventionist for each student in kindergarten to grade three, inclusive, who has been identified as reading below proficiency to address and correct the reading deficiency of such student. Such remediation plan shall include instructional strategies that utilize research based reading instruction materials and teachers trained in reading instruction, parental involvement in the implementation of the remediation plan and regular progress reports on such student.

(3) The principal of a school selected by the Commissioner of Education to participate in the intensive reading instruction program under this section shall notify the parent or guardian of any student in kindergarten to grade three, inclusive, who has been identified as being below proficiency in reading. Such notice shall be in writing and (A) include an explanation of why such student is below proficiency in reading, and (B) inform such parent or guardian that a remediation plan, as described in subdivision (2) of this subsection, will be developed for such student to provide supplemental reading instruction, including strategies for the parent or guardian to use at home with such student.

(e) (1) Any student enrolled in a school selected by the Commissioner of Education that is located in a priority school district, pursuant to section 10-266p, to participate in the intensive reading instruction program under this section and who is reading below proficiency at the end of the school year shall be enrolled in an intensive summer school reading instruction program. Such intensive summer school reading instruction program shall include, (A) a comprehensive reading intervention program, (B) scientifically-based reading research and instruction strategies and interventions, (C) diagnostic assessments administered to a student prior to or during an intensive summer school reading instruction program to determine such student's particularized need for instruction, (D) teachers who are trained in the teaching of reading and reading assessment and intervention, and (E) weekly progress monitoring to assess the reading progress of such student and tailor instruction for such student.

(2) The principal of a school selected by the Commissioner of Education to participate in the intensive reading instruction program under this section shall submit reports to the Department of Education, at such time and in such manner as prescribed by the department, on (A) student reading progress for each student reading below proficiency based on the data collected from the screening and progress monitoring of such student using the reading assessments described in section 10-14t, and (B) the specific reading interventions and supports implemented.

(f) Not later than October 1, 2015, and annually thereafter, the department shall report to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a, on student reading levels in schools participating in the intensive reading instruction program. Such report shall include recommendations on model components of the school intensive reading intervention strategy that may be used and replicated in other schools and school districts.

(P.A. 12-116, S. 89; P.A. 13-31, S. 5; 13-245, S. 12.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (d)(3), effective May 28, 2013; P.A. 13-245 amended Subsecs. (b), (c) and (d)(1) by replacing references to “July 1, 2012” with references to “July 1, 2014”, amended Subsec. (b) by replacing “July 1, 2013” with “July 1, 2015” and adding provisions re participation of additional elementary schools and amended Subsec. (f) by replacing “October 1, 2013” with “October 1, 2015”, effective July 1, 2013.



Section 10-14v - Coordinated state-wide reading plan for students in kindergarten to grade three.

On or before January 1, 2014, the Department of Education shall develop a coordinated state-wide reading plan for students in kindergarten to grade three, inclusive, that contains strategies and frameworks that are research-driven to produce effective reading instruction and improvement in student performance. Such plan shall include: (1) The alignment of reading standards, instruction and assessments for students in kindergarten to grade three, inclusive; (2) teachers' use of data on the progress of all students to adjust and differentiate instructional practices to improve student reading success; (3) the collection of information concerning each student's reading background, level and progress so that teachers can use such information to assist in the transition of a student's promotion to the next grade level; (4) an intervention for each student who is not making adequate progress in reading to help such student read at the appropriate grade level; (5) enhanced reading instruction for students who are reading at or above their grade level; (6) the coordination of reading instruction activities between parents, students, teachers and administrators of the school district at home and in school; (7) school district reading plans; (8) parental involvement by providing parents and guardians of students with opportunities for partnering with teachers and school administrators to (A) create an optimal learning environment, and (B) receive updates on the reading progress of their student; (9) teacher training and reading performance tests aligned with teacher preparation courses and professional development activities; (10) incentives for schools that have demonstrated significant improvement in student reading; (11) research-based literacy training for early childhood care and education providers and instructors working with children birth to five years of age, inclusive, and transition plans relating to oral language and preliteracy proficiency for children between prekindergarten and kindergarten; and (12) the alignment of reading instruction with the common core state standards adopted by the State Board of Education.

(P.A. 12-116, S. 91; P.A. 13-245, S. 14.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 replaced “July 1, 2013” with “January 1, 2014” re development of state-wide reading plan and added provision re transition plans relating to oral language and preliteracy proficiency in Subdiv. (11), effective July 1, 2013.



Section 10-14w - Incentive program for schools.

On or before July 1, 2014, the Commissioner of Education shall establish, within available appropriations, an incentive program for schools that (1) increase by ten per cent the number of students who meet or exceed the state-wide goal level in reading on the state-wide examination under section 10-14n, and (2) demonstrate the methodology and instruction used by the school to improve student reading skills and scores on such state-wide examination. Such incentive program may, at the commissioner's discretion, include public recognition, financial awards, and enhanced autonomy or operational flexibility. The Department of Education may accept private donations for the purpose of this section.

(P.A. 12-116, S. 94.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-14x - Agreement re use of college readiness assessment for purposes of grade eleven mastery examination requirement.

To the extent permitted by federal law or the terms of a federal waiver of the Elementary and Secondary Education Act of 1965, 20 USC 6301, et seq., as amended from time to time, as it relates to the grade eleven mastery examination requirement pursuant to section 10-14n, not later than January 1, 2016, the State Board of Education, in consultation with the Mastery Examination Committee, established pursuant to section 1 of public act 15-238*, shall enter into an agreement with a provider of a nationally recognized college readiness assessment for the provision and administration of such college readiness assessment as part of such grade eleven mastery examination requirement, provided such college readiness assessment offers accommodations for students with disabilities and students who are English language learners.

(P.A. 15-238, S. 2.)

*Note: Section 1 of public act 15-238 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 15-238 effective July 1, 2015.






Chapter 164 - Educational Opportunities

Section 10-15 - Towns to maintain schools.

Public schools including kindergartens shall be maintained in each town for at least one hundred eighty days of actual school sessions during each year, and for the school year commencing July 1, 2014, and each school year thereafter, in accordance with the provisions of section 10-66q. When public school sessions are cancelled for reasons of inclement weather or otherwise, the rescheduled sessions shall not be held on Saturday or Sunday. Public schools may conduct weekend education programs to provide supplemental and remedial services to students. A local or regional board of education for a school that has been designated as a low achieving school pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e, or a category four school or a category five school pursuant to said section 10-223e, may increase the number of actual school sessions during each year, and may increase the number of hours of actual school work per school session in order to improve student performance and remove the school from the list of schools designated as a low achieving school maintained by the State Board of Education. The State Board of Education (1) may authorize the shortening of any school year for a school district, a school or a portion of a school on account of an unavoidable emergency, and (2) may authorize implementation of scheduling of school sessions to permit full year use of facilities which may not offer each child one hundred eighty days of school sessions within a given school year, but which assures an opportunity for each child to average a minimum of one hundred eighty days of school sessions per year during thirteen years of educational opportunity in the elementary and secondary schools. Notwithstanding the provisions of this section and section 10-16, the State Board of Education may, upon application by a local or regional board of education, approve for any single school year, in whole or in part, a plan to implement alternative scheduling of school sessions which assures at least four hundred fifty hours of actual school work for nursery schools and half-day kindergartens and at least nine hundred hours of actual school work for full-day kindergartens and grades one to twelve, inclusive.

(1949 Rev., S. 1349; 1967, P.A. 288, S. 1; 1971, P.A. 370, S. 1; 442; 1972, P.A. 120, S. 1; P.A. 75-284; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 9; P.A. 80-241; P.A. 88-123; P.A. 98-243, S. 12, 25; June Sp. Sess. P.A. 99-1, S. 36, 51; P.A. 11-85, S. 3; P.A. 12-116, S. 26; P.A. 13-247, S. 323.)

History: 1967 act included kindergartens and changed usual minimum age for entrance from 6 to 5; 1971 acts rewrote provision concerning studies of alcohol and narcotics effects to include nicotine, tobacco and all controlled drugs and their effect on citizenship and personality as well as on health and character and specified that rescheduled school sessions may not be held on Saturday or Sunday; 1972 act added provision allowing full year use of facilities “which may not offer each child one hundred eighty days of school sessions within a given school year” but which will average out as 180 days per year over 13-year course of education; P.A. 75-284 forbade discrimination on grounds of sex, religion or national origin and required equal participation opportunities for any child in any school activity, program or course of study; P.A. 77-614 substituted commissioner of education for secretary of state board of education, effective January 1, 1979; P.A. 78-218 deleted provisions dealing with age of students, discrimination and equal opportunity and deleted detailed prescribed course of study; P.A. 80-241 added provisions concerning alternate scheduling of school sessions; P.A. 88-123 added Subdiv. designations and in Subdiv. (1) added “for a school district, a school or a portion of school”; P.A. 98-243 added language to set different requirements for half and full-day kindergarten programs, effective July 1, 1998; June Sp. Sess. P.A. 99-1 authorized public schools to conduct weekend education programs to provide supplemental and remedial services to students, effective July 1, 1999 (Revisor's note: The phrase “... full-day kindergarten and grades one to twelve, inclusive.” at the end of the section was changed editorially by the Revisors to “... full-day kindergartens and grades one to twelve, inclusive.” for consistency); P.A. 11-85 authorized boards of education for low achieving schools to increase the number of actual school sessions during each year and the number of hours of actual school work per school session, effective July 1, 2011; P.A. 12-116 added “or a category four school or a category five school pursuant to said section 10-223e” and made a technical change, effective July 1, 2012; P.A. 13-247 added provision re number of days of actual school sessions each year in accordance with Sec. 10-66q for school years commencing on and after July 1, 2014, effective July 1, 2013.

What constitutes residence of a child for school purposes. 59 C. 491. Discretion of board of education to prescribe particular subjects is to be independently exercised. 127 C. 351. Cited. 135 C. 582; 147 C. 374; 152 C. 151; 218 C. 1; 238 C. 1.

Cited. 26 CS 123. When health instruction and physical education courses authorized. 29 CS 397. Plaintiff, eligible for public schooling, has standing to bring action for declaratory judgment that the distribution of funds for public schools do not meet constitutional standards. 31 CS 379.



Section 10-15a - Discontinuance of kindergarten programs restricted.

Section 10-15a is repealed.

(February, 1965, P.A. 87; 1967, P.A. 288, S. 3.)



Section 10-15b - Access of parent or guardian to student's records. Inspection and subpoena of school or student records.

(a) Either parent or legal guardian of a minor student shall, upon written request to a local or regional board of education and within a reasonable time, be entitled to knowledge of and access to all educational, medical, or similar records maintained in such student's cumulative record, except that no parent or legal guardian shall be entitled to information considered privileged under section 10-154a.

(b) The parent or legal guardian with whom the student does not primarily reside shall be provided with all school notices that are provided to the parent or legal guardian with whom the student primarily resides. Such notices shall be mailed to the parent or legal guardian requesting them at the same time they are provided to the parent or legal guardian with whom the child primarily resides. Such requests shall be effective for as long as the child remains in the school the child is attending at the time of the request.

(c) If any private or public school is served with a subpoena issued by competent authority directing the production of school or student records in connection with any proceedings in any court, the school upon which such subpoena is served may deliver such record or at its option a copy thereof to the clerk of such court. Such clerk shall give a receipt for the same, shall be responsible for the safekeeping thereof, shall not permit the same to be removed from the premises of the court and shall notify the school to call for the same when it is no longer needed for use in court. Any such record or copy so delivered to such clerk shall be sealed in an envelope which shall indicate the name of the school or student, the name of the attorney subpoenaing the same and the title of the case referred to in the subpoena. No such record or copy shall be open to inspection by any person except upon the order of a judge of the court concerned, and any such record or copy shall at all times be subject to the order of such judge. Any and all parts of any such record or copy, if not otherwise inadmissible, shall be admitted in evidence without any preliminary testimony, if there is attached thereto the certification in affidavit form of the person in charge of such records indicating that such record or copy is the original record or a copy thereof, made in the regular course of the business of the school, and that it was the regular course of such business to make such record at the time of the transactions, occurrences or events recorded therein or within a reasonable time thereafter. A subpoena directing production of such school or student records shall be served not less than eighteen hours before the time for production, provided such subpoena shall be valid if served less than eighteen hours before the time of production if written notice of intent to serve such subpoena has been delivered to the person in charge of such records not less than eighteen hours or more than two weeks before such time for production.

(P.A. 73-74; P.A. 78-218, S. 12; P.A. 85-554, S. 4, 6; P.A. 86-223; P.A. 06-115, S. 2; P.A. 07-217, S. 41.)

History: P.A. 78-218 substituted “board of education” for “school board”; P.A. 85-554 added Subsec. (b) establishing procedures for inspection and subpoena of school or student records; P.A. 86-223 required serving of subpoena at least 18 hours before time for production of records rather than 24 hours before as was previously required; P.A. 06-115 added new Subsec. (b) re school notices to the parent or guardian with whom the student does not primarily reside and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.

Cited. 211 C. 555; 230 C. 43.



Section 10-15c - Discrimination in public schools prohibited. School attendance by five-year-olds.

(a) The public schools shall be open to all children five years of age and over who reach age five on or before the first day of January of any school year, and each such child shall have, and shall be so advised by the appropriate school authorities, an equal opportunity to participate in the activities, programs and courses of study offered in such public schools, at such time as the child becomes eligible to participate in such activities, programs and courses of study, without discrimination on account of race, color, sex, gender identity or expression, religion, national origin or sexual orientation; provided boards of education may, by vote at a meeting duly called, admit to any school children under five years of age.

(b) Nothing in subsection (a) of this section shall be deemed to amend other provisions of the general statutes with respect to curricula, facilities or extracurricular activities.

(P.A. 78-218, S. 10; P.A. 79-128, S. 12, 36; P.A. 80-405, S. 1, 4; P.A. 81-472, S. 10, 159; P.A. 88-360, S. 3, 63; P.A. 97-247, S. 6, 27; P.A. 11-55, S. 8.)

History: P.A. 79-128 required equal opportunity to participate in activities, programs and courses of study, deleting former possible limitation of equal opportunity, i.e. “within the limits of existing expenditures in any one school year”; P.A. 80-405 required school authorities to advise children of opportunities available when they are eligible to participate; P.A. 81-472 made technical changes; P.A. 88-360 substituted the provision that public schools be open to all children “who reach age five on or before the first day of January of any school year” for the provision that boards of education “may exclude children who will not attain the age of five years until after the first day of January of any school year”; P.A. 97-247 designated the existing section as Subsec. (a), added “sexual orientation” and added Subsec. (b), effective July 1, 1997; P.A. 11-55 amended Subsec. (a) to prohibit discrimination on account of gender identity or expression.

Cited. 187 C. 187; 195 C. 24; 238 C. 1.



Section 10-15d - Applicability of education statutes to the Unified School Districts and the technical high schools.

For the fiscal year beginning July 1, 1987, and annually thereafter, all provisions of the general statutes concerning education, except those provisions relating to the eligibility for noncompetitive state aid unless otherwise provided, shall apply to the operation of the State of Connecticut-Unified School District #2 established pursuant to section 17a-37 within the Department of Children and Families and State of Connecticut-Unified School District #1 established pursuant to section 18-99a within the Department of Correction. All provisions of the general statutes concerning education, except those provisions relating to the eligibility for state aid unless otherwise provided, shall apply to the operation of the technical high schools established pursuant to the provisions of section 10-95. Notwithstanding the provisions of this section, where such a school or school district shows that a particular statutory provision should not apply, the commissioner may grant an exception.

(P.A. 81-197; P.A. 83-169, S. 7; P.A. 87-499, S. 1, 34; P.A. 93-91, S. 1, 2; P.A. 07-73, S. 2(a); P.A. 12-116, S. 87; P.A. 14-231, S. 63.)

History: P.A. 83-169 changed name designations of special school districts, amending internal references accordingly; P.A. 87-499 substituted 1987 for 1981, made the unified school districts eligible for competitive state aid and deleted the reference to the E.O. Smith School; (Revisor's note: In 1993 an incorrect internal reference to “section 17a-38” was changed editorially by the Revisors to “section 17a-37”); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012; P.A. 14-231 deleted reference to State of Connecticut-Unified School District #3 and made technical changes, effective July 1, 2014.

Cited. 45 CS 57.



Section 10-15e - Applicability of education statutes to incorporated or endowed high schools or academies.

All provisions of the general statutes concerning teachers shall apply to teachers employed by incorporated or endowed high schools or academies approved under the provisions of section 10-34. Teachers who are not certified and employed by such high schools or academies prior to June 30, 1983, shall be excluded from the provisions of this section until certified.

(P.A. 83-219, S. 1, 4.)



Section 10-15f - Interstate Compact on Educational Opportunity for Military Children.

Interstate Compact on Educational Opportunity for Military Children.

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school districts or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. “Active duty” means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC Section 1209 and 1211.

B. “Children of military families” means school-aged children, enrolled in kindergarten through twelfth grade, in the household of an active duty member.

C. “Compact commissioner” means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. “Deployment” means the period one month prior to the service members' departure from their home station on military orders to six months after return to their home station.

E. “Educational records” means the official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited, to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F. “Extracurricular activities” means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G. “Interstate Commission on Educational Opportunity for Military Children” means the commission that is created under Article IX of this compact, which is generally referred to as the Interstate Commission.

H. “Local education agency” means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions.

I. “Member state” means a state that has enacted this compact.

J. “Military installation” means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. “Nonmember state” means a state that has not enacted this compact.

L. “Receiving state” means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M. “Rule” means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal or suspension of an existing rule.

N. “Sending state” means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O. “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory.

P. “Student” means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade.

Q. “Transition” means (1) the formal and physical process of transferring from school to school, or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. “Uniformed services” means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. “Veteran” means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC Section 1209 and 1211;

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. Inactive members of the National Guard and military reserves;

2. Members of the uniformed services now retired, except as provided in Section A;

3. Veterans of the uniformed services, except as provided in Section A of this Article; and

4. Other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Compacting states shall give thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes, but is not limited to, honors, International Baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

B. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation and placement in like programs in the sending state. Such programs include, but are not limited to: (1) Gifted and talented programs; and (2) English as a second language. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. (1) In compliance with the federal requirements of the Individuals with Disabilities Education Act, 20 U.S.C.A. Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his current individualized education program; and (2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Local education agency administrative officials shall have flexibility in waiving course and program prerequisites, or other preconditions for placement in courses and programs offered under the jurisdiction of the local education agency.

E. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he was enrolled while residing with the custodial parent.

B. State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. States shall accept: (1) Exit or end-of-course exams required for graduation from the sending state; or (2) national norm-referenced achievement tests; or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his senior year, then the provisions of Article VII, Section C shall apply.

C. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: The state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY
FOR MILITARY CHILDREN

The member states hereby create the “Interstate Commission on Educational Opportunity for Military Children”. The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

7. Providing start-up rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities provided, such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rules shall be made pursuant to a rulemaking process that substantially conforms to the “Model State Administrative Procedure Act,” of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule provided, the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state provided a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

(P.A. 08-57, S. 1.)

History: P.A. 08-57 effective May 12, 2008.



Section 10-15g - Exemplary schools.

The Department of Education may publicly recognize exemplary schools and promote the best practices used at such exemplary schools.

(P.A. 12-116, S. 13.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-15h - Pilot program to incorporate common core state standards.

(a) On or before July 1, 2013, the Department of Education, in collaboration with the Board of Regents for Higher Education and the Board of Trustees of The University of Connecticut, shall develop a pilot program to incorporate Connecticut's common core state standards into the curricula of the priority school districts, as described in section 10-266p, and, for the school year commencing July 1, 2013, to the school year ending June 30, 2018, inclusive, align such curricula with college level programs offered by the constituent units of the state system of higher education and the independent institutions of higher education in this state.

(b) The pilot program shall require the local or regional board of education for a priority school district to partner with the Board of Regents for Higher Education on behalf of a regional community-technical college or a state university, the Board of Trustees for The University of Connecticut on behalf of the university or the governing board of an independent institution of higher education on behalf of such institution to (1) evaluate and align curricula, (2) evaluate students in grade ten or eleven using a college readiness assessment developed or adopted by the Department of Education, (3) use the results of such evaluations to assess college readiness, and (4) offer a plan of support to any student in grade twelve who is found to be not ready for college based on such student's results on the college readiness assessment. Such local or regional board of education shall annually report such test results and assessments to the Department of Education, the Board of Regents for Higher Education, the Office of Financial and Academic Affairs for Higher Education and The University of Connecticut.

(June 12 Sp. Sess. P.A. 12-1, S. 225.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 10-16 - Length of school year.

Each school district shall provide in each school year no less than one hundred and eighty days of actual school sessions for grades kindergarten to twelve, inclusive, nine hundred hours of actual school work for full-day kindergarten and grades one to twelve, inclusive, and four hundred and fifty hours of half-day kindergarten, provided school districts shall not count more than seven hours of actual school work in any school day towards the total required for the school year. If weather conditions result in an early dismissal or a delayed opening of school, a school district which maintains separate morning and afternoon half-day kindergarten sessions may provide either a morning or afternoon half-day kindergarten session on such day.

(1949 Rev., S. 1350; 1961, P.A. 86; 1967, P.A. 186, S. 1; P.A. 77-262; P.A. 79-128, S. 4, 36; P.A. 81-78, S. 1, 2; P.A. 82-106, S. 1, 2; P.A. 85-37, S. 1, 2; P.A. 96-161, S. 1, 13; P.A. 98-243, S. 13, 25.)

History: 1961 act added provisions for computing half a school day and for dismissal because of weather conditions, and changed the technical language; 1967 act included nursery schools in provision for two and one-half hour school day; P.A. 77-262 established two hour session as school day when nursery school or kindergarten dismissed early because of weather conditions or scheduled early closing; P.A. 79-128 deleted qualifying phrase “For the purpose of apportionment” with regard to determination of school days; P.A. 81-78 required that beginning with the fiscal year ending June 30, 1983, each school district shall provide no less than 450 hours of actual school work for nursery schools and kindergartens and no less than 900 of actual school work for grades one to twelve; P.A. 82-106 repealed requirement that no less than 450 hours of actual school work be provided for nursery school and kindergarten students; P.A. 85-37 amended section to require 180 days of actual school sessions and to allow school districts to count up to seven hours per school day towards the required yearly number of hours; P.A. 96-161 removed requirements for the length of the school day, added requirement for no less than 450 hours of kindergarten for a school year and added provision allowing school districts which maintain separate kindergarten sessions to provide either a morning or afternoon session if weather conditions result in an early dismissal or delayed opening of school, effective June 3, 1996; P.A. 98-243 added language to set different requirements for half and full-day kindergarten programs, effective July 1, 1998.

Cited. 152 C. 151; 187 C. 187; 195 C. 24; 238 C. 1.



Section 10-16a - Silent meditation.

Each local or regional board of education shall provide opportunity at the start of each school day to allow those students and teachers who wish to do so, the opportunity to observe such time in silent meditation.

(P.A. 75-367, S. 2; P.A. 78-218, S. 13.)

History: P.A. 78-218 substituted “Each local or regional board of education” for “The board of education of each town and of each regional school district”.



Section 10-16aa - Competitive district grant account.

There is established an account to be known as the competitive district grant account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Commissioner of Early Childhood for the purposes of providing grants to competitive school districts to make slots available in school readiness programs. For purposes of this section, “competitive school district” means a school district described in subsection (d) of section 10-16p that has more than nine thousand students enrolled in schools in the district.

(P.A. 10-151, S. 5; P.A. 14-39, S. 19.)

History: P.A. 10-151 effective July 1, 2010; P.A. 14-39 replaced reference to Commissioner of Education with reference to Commissioner of Early Childhood and deleted “preschool” and “subdivision (1) of”, effective July 1, 2014.



Section 10-16b - *(See end of section for amended version of subsection (a) and effective date.) Prescribed courses of study.

*(a) In the public schools the program of instruction offered shall include at least the following subject matter, as taught by legally qualified teachers, the arts; career education; consumer education; health and safety, including, but not limited to, human growth and development, nutrition, first aid, disease prevention, community and consumer health, physical, mental and emotional health, including youth suicide prevention, substance abuse prevention, safety, which may include the dangers of gang membership, and accident prevention; language arts, including reading, writing, grammar, speaking and spelling; mathematics; physical education; science; social studies, including, but not limited to, citizenship, economics, geography, government and history; and in addition, on at least the secondary level, one or more world languages and vocational education. For purposes of this subsection, world languages shall include American Sign Language, provided such subject matter is taught by a qualified instructor under the supervision of a teacher who holds a certificate issued by the State Board of Education. For purposes of this subsection, the “arts” means any form of visual or performing arts, which may include, but not be limited to, dance, music, art and theatre.

(b) If a local or regional board of education requires its pupils to take a course in a world language, the parent or guardian of a pupil identified as deaf or hearing impaired may request in writing that such pupil be exempted from such requirement and, if such a request is made, such pupil shall be exempt from such requirement.

(c) Each local and regional board of education shall on September 1, 1982, and annually thereafter at such time and in such manner as the Commissioner of Education shall request, attest to the State Board of Education that such local or regional board of education offers at least the program of instruction required pursuant to this section, and that such program of instruction is planned, ongoing and systematic.

(d) The State Board of Education shall make available curriculum materials and such other materials as may assist local and regional boards of education in developing instructional programs pursuant to this section. The State Board of Education, within available appropriations and utilizing available resource materials, shall assist and encourage local and regional boards of education to include: (1) Holocaust and genocide education and awareness; (2) the historical events surrounding the Great Famine in Ireland; (3) African-American history; (4) Puerto Rican history; (5) Native American history; (6) personal financial management, including, but not limited to, financial literacy as developed in the plan provided under section 10-16pp; (7) training in cardiopulmonary resuscitation and the use of automatic external defibrillators; (8) labor history and law, including organized labor, the collective bargaining process, existing legal protections in the workplace, the history and economics of free market capitalism and entrepreneurialism, and the role of labor and capitalism in the development of the American and world economies; and (9) topics approved by the state board upon the request of local or regional boards of education as part of the program of instruction offered pursuant to subsection (a) of this section.

(P.A. 78-218, S. 11; 78-303, S. 85, 136; P.A. 79-128, S. 13, 36; P.A. 80-166, S. 2; P.A. 89-133, S. 1, 2; 89-185, S. 1, 2; P.A. 93-416, S. 6, 10; P.A. 95-101, S. 1; P.A. 97-45, S. 1; 97-61, S. 1; P.A. 08-153, S. 8; P.A. 11-136, S. 1; P.A. 12-198, S. 4.; P.A. 15-17, S. 1; 15-138, S. 1.)

*Note: On and after July 1, 2016, subsection (a) of this section, as amended by section 1 of public act 15-94, is to read as follows:

“(a) In the public schools the program of instruction offered shall include at least the following subject matter, as taught by legally qualified teachers, the arts; career education; consumer education; health and safety, including, but not limited to, human growth and development, nutrition, first aid, including cardiopulmonary resuscitation training in accordance with the provisions of section 10-16qq, disease prevention, community and consumer health, physical, mental and emotional health, including youth suicide prevention, substance abuse prevention, safety, which shall include the safe use of social media, as defined in section 9-601, and may include the dangers of gang membership, and accident prevention; language arts, including reading, writing, grammar, speaking and spelling; mathematics; physical education; science; social studies, including, but not limited to, citizenship, economics, geography, government and history; computer programming instruction; and in addition, on at least the secondary level, one or more world languages and vocational education. For purposes of this subsection, world languages shall include American Sign Language, provided such subject matter is taught by a qualified instructor under the supervision of a teacher who holds a certificate issued by the State Board of Education. For purposes of this subsection, the “arts” means any form of visual or performing arts, which may include, but not be limited to, dance, music, art and theatre.”

(P.A. 78-218, S. 11; 78-303, S. 85, 136; P.A. 79-128, S. 13, 36; P.A. 80-166, S. 2; P.A. 89-133, S. 1, 2; 89-185, S. 1, 2; P.A. 93-416, S. 6, 10; P.A. 95-101, S. 1; P.A. 97-45, S. 1; 97-61, S. 1; P.A. 08-153, S. 8; P.A. 11-136, S. 1; P.A. 12-198, S. 4; P.A. 15-17, S. 1; 15-94, S. 1; 15-138, S. 1.)

History: P.A. 78-303 allowed substitution of commissioner of education for secretary of state board of education in accordance with P.A. 77-614, S. 302, effective January 1, 1979; P.A. 79-128 replaced specific subject listings with more general subject matter areas and added Subsecs. (b) and (c); P.A. 80-166 changed initial date in Subsec. (b) from “in 1981” to “on September 1, 1982”; P.A. 89-133 in Subsec. (a) added provision that language arts may include certain sign languages, added new Subsec. (b) providing an exemption from foreign language requirements for deaf or hearing impaired pupils and relettered Subsecs. (b) and (c) as Subsecs. (c) and (d); P.A. 89-185 in Subsec. (a) added the subjects which health and safety education shall include but not be limited to; P.A. 93-416 amended Subsec. (a) to provide that “safety” may include the dangers of gang membership, effective June 29, 1993; P.A. 95-101 added provision concerning Holocaust education and awareness in Subsec. (d); P.A. 97-45 amended Subsec. (d) to add provision concerning the Great Famine in Ireland; P.A. 97-61 amended Subsec. (d) to expand the list of topics for programs of instruction to include African-American History, Puerto-Rican History, Native American History, personal financial management and topics approved by the State Board of Education at the request of local or regional boards of education; P.A. 08-153 amended Subsec. (a) to define “arts”, effective July 1, 2008; P.A. 11-136 amended Subsec. (a) by replacing “foreign” with “world”, replacing “language arts may” with “world languages shall” and replacing “sign language or signed English” with “Sign Language” and amended Subsec. (d)(1) by adding “and genocide”, effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to “foreign language” was changed editorially by the Revisors to “world language” to conform with changes made in Subsec. (a) by P.A. 11-136); P.A. 12-198 amended Subsec. (d) by adding new Subdiv. (7) re training in cardiopulmonary resuscitation and use of automatic external defibrillators and redesignating existing Subdiv. (7) as Subdiv. (8), effective July 1, 2012; P.A. 15-17 amended Subsec. (d) by adding new Subdiv. (8) re labor history and law and the history and economics of free market capitalism and entrepreneurialism and redesignating existing Subdiv. (8) as Subdiv. (9), effective July 1, 2015; P.A. 15-94 amended Subsec. (a) to provide that “first aid” includes cardiopulmonary resuscitation training, to provide that “safety” shall include the safe use of social media, and by adding computer programming instruction, effective July 1, 2016; P.A. 15-138 amended Subsec. (d) to provide that “personal financial management” includes financial literacy developed in the plan provided under Sec. 10-16pp.



Section 10-16bb - Transferred

Transferred to Chapter 184c, Sec. 10-502.



Section 10-16c - State board to develop family life education curriculum guides.

The State Board of Education shall, on or before September 1, 1980, develop curriculum guides to aid local and regional boards of education in developing family life education programs within the public schools. The curriculum guides shall include, but not be limited to, information on developing a curriculum including family planning, human sexuality, parenting, nutrition and the emotional, physical, psychological, hygienic, economic and social aspects of family life, provided the curriculum guides shall not include information pertaining to abortion as an alternative to family planning.

(P.A. 79-463, S. 1.)



Section 10-16cc and 10-16dd - Planning director for the coordinated system of early care and education and child development; plan; reports. Development of system for sharing information between preschool and school readiness programs and kindergarten.

Sections 10-16cc and 10-16dd are repealed, effective July 1, 2014.

(P.A. 11-48, S. 285; 11-181, S. 3; P.A. 12-116, S. 96; P.A. 14-39, S. 88.)



Section 10-16d - Family life education programs not mandatory.

Nothing in sections 10-16c to 10-16f, inclusive, shall be construed to require any local or regional board of education to develop or institute such family life education programs.

(P.A. 79-463, S. 2.)



Section 10-16e - Students not required to participate in family life education programs.

No student shall be required by any local or regional board of education to participate in any such family life program which may be offered within such public schools. A written notification to the local or regional board by the student's parent or legal guardian shall be sufficient to exempt the student from such program in its entirety or from any portion thereof so specified by the parent or legal guardian.

(P.A. 79-463, S. 3.)



Section 10-16f - Family life programs to supplement required curriculum.

Any such family life program instituted by any local or regional board of education shall be in addition to and not a substitute for any health, education, hygiene or similar curriculum requirements in effect on October 1, 1979.

(P.A. 79-463, S. 4.)



Section 10-16g to 10-16k - Increased student time on task; grants. Application for grants; selection criteria. Project evaluations; statement of expenditures. Assistance and information to school districts. Continuation of pilot program; report.

Sections 10-16g to 10-16k, inclusive, are repealed.

(P.A. 85-487, S. 1–6; P.A. 86-333, S. 21, 22, 32; P.A. 88-136, S. 36, 37.)



Section 10-16l - Establishment of graduation date.

Notwithstanding any provision of the general statutes to the contrary, a local or regional board of education may establish for any school year a firm graduation date for students in grade twelve which is no earlier than the one hundred eighty-fifth day noted in the school calendar originally adopted by the board for that school year, except that a board on or after April first in any school year may establish such a firm graduation date for that school year which at the time of such establishment provides for at least one hundred eighty days of school.

(P.A. 87-270, S. 3, 4; P.A. 88-360, S. 54, 63; P.A. 93-353, S. 50, 52; P.A. 96-108, S. 2, 3.)

History: P.A. 88-360 substituted “each grade participating in graduation exercises” for “grades kindergarten to twelve, inclusive,” and “grades one to twelve, inclusive,”; P.A. 93-353 deleted the existing provisions and substituted new provisions concerning the date of graduation exercises, effective July 1, 1993; P.A. 96-108 added exception for the establishment of graduation dates after April first in any school year, effective April 30, 1996.



Section 10-16m - Extended-day kindergarten. Grants.

Section 10-16m is repealed.

(P.A. 87-357, S. 1, 2; P.A. 88-360, S. 45, 63; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-16mm - Task force to address academic achievement gaps. Master plan. Progress reports.

(a) There is established a task force to address the academic achievement gaps in Connecticut by considering effective approaches to closing the achievement gaps in elementary, middle and high schools. The task force shall develop, in consultation with the Department of Education, the Connecticut State University System, the Interagency Council for Ending the Achievement Gap established pursuant to section 10-16nn, and the joint standing committee of the General Assembly having cognizance of matters relating to education, a master plan to eliminate the academic achievement gaps by January 1, 2020. Such master plan shall: (1) Identify the achievement gaps that exist among and between (A) racial groups, (B) ethnic groups, (C) socioeconomic groups, (D) genders, and (E) English language learners and students whose primary language is English; (2) focus efforts on closing the achievement gaps identified in subdivision (1) of this subsection; (3) establish annual benchmarks for implementation of the master plan and closing the achievement gaps; and (4) make recommendations regarding the creation of a Secretary of Education. The task force may amend such master plan at any time. For purposes of this section, “achievement gaps” means the existence of a significant disparity in the academic performance of students among and between (A) racial groups, (B) ethnic groups, (C) socioeconomic groups, (D) genders, and (E) English language learners and students whose primary language is English.

(b) The task force shall consist of the following members:

(1) Two appointed by the speaker of the House of Representatives;

(2) Two appointed by the president pro tempore of the Senate;

(3) One appointed by the majority leader of the House of Representatives;

(4) One appointed by the majority leader of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) One appointed by the chairman of the Black and Puerto Rican Caucus of the General Assembly;

(8) The Commissioner of Education, or the commissioner's designee; and

(9) One appointed by the Governor.

(c) Any member of the task force appointed under subdivision (1), (2), (3), (4), (5), (6) or (7) of subsection (b) of this section may be a member of the General Assembly.

(d) All appointments to the task force shall be made not later than thirty days after July 8, 2011. Any vacancy shall be filled by the appointing authority.

(e) The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons of the task force from among the members of the task force. Such chairpersons shall schedule the first meeting of the task force, which shall be held not later than sixty days after July 8, 2011.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to education shall serve as administrative staff of the task force.

(g) (1) Not later than January 15, 2013, the task force shall submit the master plan described in subsection (a) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a, and the Interagency Council for Ending the Achievement Gap described in section 10-16nn.

(2) Not later than July 1, 2013, and annually thereafter until January 1, 2020, the task force shall submit progress reports on the implementation of the master plan described in subsection (a) of this section and recommendations for implementing said master plan to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(h) The task force shall terminate on January 1, 2020.

(P.A. 11-85, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 235; P.A. 14-39, S. 65.)

History: P.A. 11-85 effective July 8, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (g) by replacing “July 1, 2012” with “January 15, 2013” in Subdiv. (1) and replacing “January 1, 2013” with “July 1, 2013” in Subdiv. (2), effective June 15, 2012; P.A. 14-39 amended Subsec. (a) by deleting former Subdiv. (5) re plan for changing requirement for when a child may enroll in kindergarten and creation of school readiness program spaces, effective July 1, 2014.



Section 10-16n - Head Start and Early Head Start grant program. Grant allocation. Advisory committee.

(a) The Commissioner of Early Childhood shall establish a competitive grant program to assist nonprofit agencies and local and regional boards of education, which are federal Head Start grantees, in (1) establishing extended-day and full-day, year-round, Head Start programs or expanding existing Head Start programs to extended-day or full-day, year-round programs, (2) enhancing program quality, (3) increasing the number of children served in programs that are both a Head Start program and Early Head Start grantee or delegate, (4) increasing the number of Early Head Start children served above those who are federally funded, and (5) increasing the hours for children currently receiving Early Head Start services. The commissioner, after consultation with the committee established pursuant to subsection (c) of this section, shall establish criteria for the grants, provided at least twenty-five per cent of the funding for such grants shall be for the purpose of enhancing program quality. Nonprofit agencies or boards of education seeking grants pursuant to this section shall make application to the commissioner on such forms and at such times as the commissioner shall prescribe. All grants pursuant to this section shall be funded within the limits of available appropriations or otherwise from federal funds and private donations. All full-day, year-round Head Start programs funded pursuant to this section shall be in compliance with federal Head Start performance standards.

(b) The Office of Early Childhood shall annually allocate to each town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, equals or exceeds nine hundred children, determined for the fiscal year ending June 30, 1996, an amount equal to one hundred fifty thousand dollars plus eight and one-half dollars for each child under the temporary family assistance program, provided such amount may be reduced proportionately so that the total amount awarded pursuant to this subsection does not exceed two million seven hundred thousand dollars. The office shall award grants to the local and regional boards of education for such towns and nonprofit agencies located in such towns which meet the criteria established pursuant to subsection (a) of this section to maintain the programs established or expanded with funds provided pursuant to this subsection in the fiscal years ending June 30, 1996, and June 30, 1997. Any funds remaining in the allocation to such a town after grants are so awarded shall be used to increase allocations to other such towns. Any funds remaining after grants are so awarded to boards of education and nonprofit agencies in all such towns shall be available to local and regional boards of education and nonprofit agencies in other towns in the state for grants for such purposes.

(c) There is established a committee to advise the commissioner concerning the coordination, priorities for allocation and distribution, and utilization of funds for Head Start and Early Head Start and concerning the competitive grant program established under this section, and to evaluate programs funded pursuant to this section. The committee shall consist of the following members: (1) One member designated by the commissioner; (2) six members who are directors of Head Start programs, two from community action agency program sites or school readiness liaisons, one of whom shall be appointed by the president pro tempore of the Senate and one by the speaker of the House of Representatives, two from public school program sites, one of whom shall be appointed by the majority leader of the Senate and one by the majority leader of the House of Representatives, and two from other nonprofit agency program sites, one of whom shall be appointed by the minority leader of the Senate and one by the minority leader of the House of Representatives; (3) one member designated by the Commission on Children; (4) one member designated by the Early Childhood Cabinet, established pursuant to section 10-16z; (5) two members designated by the Head Start Association, one of whom shall be the parent of a present or former Head Start student; (6) one member designated by the Connecticut Association for Community Action who shall have expertise and experience concerning Head Start; (7) one member designated by the Region I Office of Head Start within the federal Administration of Children and Families of the Department of Health and Human Services; and (8) the director of the Head Start Collaboration Office.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, for purposes of this section.

(P.A. 91-269, S. 1, 2; P.A. 92-222, S. 1, 3; P.A. 93-262, S. 33, 87; P.A. 95-266, S. 3, 5; P.A. 97-247, S. 7, 27; June Sp. Sess. P.A. 00-1, S. 32, 46; June Sp. Sess. P.A. 07-3, S. 48; P.A. 12-120, S. 13; P.A. 14-39, S. 12; June Sp. Sess. P.A. 15-5, S. 325.)

History: P.A. 92-222 transferred the program from the department of human resources to the department of education, added Subsec. (a)(2) and (3), required 25% of the funding for grants to be used to enhance program quality, changed the applicable date in Subsec. (a) from June 25, 1991, to July 1, 1992, and increased the membership of the advisory committee from 11 to 13 by adding a member designated by the commission on children and a member designated by the Connecticut Association for Community Action; P.A. 93-262 replaced references to commissioner of income maintenance and commissioner of human resources with references to commissioner of social services, effectively reducing committee membership from 13 to 12 members, effective July 1, 1993; P.A. 95-266 inserted new Subsec. (b) re allocation for fiscal years ending June 30, 1996, and June 30, 1997, relettering former Subsecs. (b) and (c) as (c) and (d), effective July 1, 1995; P.A. 97-247 made a technical change in Subsec. (a) and in Subsec. (b) provided for annual grants, provided for proportional reductions so that the total amount of grants does not exceed $2,700,000, and changed the provision dealing with how grant funds are to be used, effective July 1, 1997; June Sp. Sess. P.A. 00-1 amended Subsec. (c) to expand committee membership to include school readiness coordinators, effective June 21, 2000; June Sp. Sess. P.A. 07-3 amended Subsec. (a) to delete restriction that 75% of funding be allocated to Head Start programs established prior to July 1, 1992, effective July 1, 2007; P.A. 12-120 amended Subsec. (c) by replacing “twelve members as follows” with “the following members”, designating existing provisions re members as Subdivs. (1) to (7), replacing “coordinators” with “liaisons” and adding “public” re school program sites in Subdiv. (2), replacing “Council” with “Cabinet” in Subdiv. (4), replacing “one member” with “two members”, deleting “Directors” and making a conforming change in Subdiv. (5), replacing “Office of Human Development Services, Office of Community Programs, Region 1 of the federal Department of Health and Human Services” with “Region I Office of Head Start within the federal Administration of Children and Families of the Department of Health and Human Services” in Subdiv. (7) and adding Subdiv. (8) re director of Head Start Collaboration Office, effective June 15, 2012; P.A. 14-39 replaced references to Commissioners and Departments of Education and Social Services with references to Commissioner and Office of Early Childhood, amended Subsec. (a) by replacing “Education, in consultation with the Commissioner of Social Services,” with “Early Childhood” and making a technical change, amended Subsec. (b) by replacing references to aid to dependent children program with references to temporary family assistance program and replacing “subdivision (14)” with “subdivision (17)” re Sec. 10-262f and amended Subsec. (c)(4) by replacing reference to Early Childhood Education Cabinet with reference to Early Childhood Cabinet and adding “, established pursuant to section 10-16z”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “in programs that are both a Head Start program and Early Head Start grantee or delegate” in Subdiv. (3), adding Subdiv. (4) re increasing number of Early Head Start children served and adding Subdiv. (5) re increasing hours for children currently receiving Early Head Start services, and amended Subsec. (c) by adding “and Early Head Start”, effective July 1, 2015.



Section 10-16nn - Interagency Council for Ending the Achievement Gap.

(a) There is established an Interagency Council for Ending the Achievement Gap. The council shall consist of: (1) The Lieutenant Governor, or the Lieutenant Governor's designee, (2) the Commissioner of Education, or the commissioner's designee, (3) the Commissioner of Children and Families, or the commissioner's designee, (4) the Commissioner of Social Services, or the commissioner's designee, (5) the Commissioner of Public Health, or the commissioner's designee, (6) the president of the Connecticut State Colleges and Universities, or the president's designee, (7) the Commissioner of Economic and Community Development, or the commissioner's designee, (8) the Commissioner of Administrative Services, or the commissioner's designee, (9) the Secretary of the Office of Policy and Management, or the secretary's designee, and (10) the Commissioner of Housing, or the commissioner's designee. The chairperson of the council shall be the Lieutenant Governor, or the Lieutenant Governor's designee. The council shall meet at least quarterly.

(b) The Interagency Council for Ending the Achievement Gap shall (1) assist the achievement gap task force, established pursuant to section 10-16mm, in the development of the master plan to eliminate the academic achievement gaps in Connecticut, described in section 10-16mm, (2) implement the provisions of such master plan, and, if necessary, make recommendations for legislation relating to such master plan to the joint standing committee of the General Assembly having cognizance of matters relating to education, and (3) submit annual progress reports on the implementation of such master plan to the joint standing committee of the General Assembly having cognizance of matters relating to education and the achievement gap task force established pursuant to section 10-16mm, in accordance with the provisions of section 11-4a.

(c) The Interagency Council for Ending the Achievement Gap shall be within the Department of Education for administrative purposes only.

(P.A. 11-48, S. 285; 11-85, S. 2; P.A. 13-234, S. 57; P.A. 16-15, S. 17.)

History: P.A. 11-85 effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a)(6), effective July 1, 2011; P.A. 13-234 amended Subsec. (a) to add Subdiv. (10) re including Commissioner of Housing on council, effective July 1, 2013; P.A. 16-15 amended Subsec. (a)(6) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 10-16o - Development of network of school readiness programs.

The state shall encourage the development of a network of school readiness programs pursuant to sections 10-16p to 10-16r, inclusive, 10-16u and 17b-749a in order to:

(1) Provide open access for children to quality programs that promote the health and safety of children and prepare them for formal schooling;

(2) Provide opportunities for parents to choose among affordable and accredited programs;

(3) Encourage coordination and cooperation among programs and prevent the duplication of services;

(4) Recognize the specific service needs and unique resources available to particular municipalities and provide flexibility in the implementation of programs;

(5) Prevent or minimize the potential for developmental delay in children prior to their reaching the age of five;

(6) Enhance federally funded school readiness programs;

(7) Strengthen the family through: (A) Encouragement of parental involvement in a child's development and education; and (B) enhancement of a family's capacity to meet the special needs of the children, including children with disabilities;

(8) Reduce educational costs by decreasing the need for special education services for school age children and to avoid grade repetition;

(9) Assure that children with disabilities are integrated into programs available to children who are not disabled; and

(10) Improve the availability and quality of school readiness programs and their coordination with the services of child care providers.

(P.A. 97-259, S. 1, 41; P.A. 00-187, S. 10, 75; June Sp. Sess. P.A. 01-1, S. 10, 54; P.A. 03-76, S. 39; P.A. 04-215, S. 1.)

History: P.A. 97-259 effective July 1, 1997; P.A. 00-187 added reference to Sec. 10-16u, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subdiv. (10) to add provision re coordination with the services of child care providers, effective July 1, 2001; P.A. 03-76 made a technical change in Subdiv. (5), effective June 3, 2003; P.A. 04-215 amended Subdiv. (2) by deleting reference to “approved” programs, effective July 1, 2004.



Section 10-16oo - Model curricula and frameworks in reading and mathematics for schools and districts identified as having academic achievement gaps.

Not later than July 1, 2012, the Department of Education shall approve and make available model curricula and frameworks in reading and mathematics for grades prekindergarten to grade four, inclusive, for use by local and regional boards of education for school districts or individual schools identified by the department as having academic achievement gaps. Such curricula and frameworks shall be culturally relevant, research-based and aligned with student achievement standards adopted by the State Board of Education. For purposes of this section, “achievement gaps” means the existence of a significant disparity in the academic performance of students among and between (1) racial groups, (2) ethnic groups, (3) socioeconomic groups, (4) genders, and (5) English language learners and students whose primary language is English.

(P.A. 11-85, S. 8.)

History: P.A. 11-85 effective July 1, 2011.



Section 10-16p - Definitions. Lead agency for school readiness; standards. Grant programs; eligibility. Unexpended funds.

(a) As used in sections 10-16o to 10-16r, inclusive, 10-16u, 17b-749a and 17b-749c:

(1) “School readiness program” means a nonsectarian program that (A) meets the standards set by the Office of Early Childhood pursuant to subsection (b) of this section and the requirements of section 10-16q, and (B) provides a developmentally appropriate learning experience of not less than four hundred fifty hours and one hundred eighty days for eligible children, except as provided in subsection (d) of section 10-16q;

(2) “Eligible children” means children three and four years of age and children five years of age who are not eligible to enroll in school pursuant to section 10-15c, or who are eligible to enroll in school and will attend a school readiness program pursuant to section 10-16t;

(3) “Priority school” means a school in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches pursuant to federal law and regulations, excluding such a school located in a priority school district pursuant to section 10-266p or in a former priority school district receiving a grant pursuant to subsection (c) of this section and, on and after July 1, 2001, excluding such a school in a transitional school district receiving a grant pursuant to section 10-16u;

(4) “Severe need school” means a school in a priority school district pursuant to section 10-266p or in a former priority school district in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches;

(5) “Accredited” means accredited by the National Association for the Education of Young Children, a Head Start on-site program review instrument or a successor instrument pursuant to federal regulations, or otherwise meeting such criteria as may be established by the commissioner, unless the context otherwise requires;

(6) “Year-round” means fifty weeks per year, except as provided in subsection (d) of section 10-16q;

(7) “Commissioner” means the Commissioner of Early Childhood;

(8) “Office” means the Office of Early Childhood; and

(9) “Seeking accreditation” means a school readiness program seeking accreditation by the National Association for the Education of Young Children or a Head Start on-site program review instrument or successor instrument pursuant to federal regulations, or attempting to meet criteria as may be established by the commissioner.

(b) (1) The office shall be the lead agency for school readiness. For purposes of this section and section 10-16u, school readiness program providers eligible for funding from the office shall include local and regional boards of education, regional educational service centers, family resource centers and providers of child care centers, as defined in section 19a-77, Head Start programs, preschool programs and other programs that meet such standards established by the commissioner. The office shall establish standards for school readiness programs. The standards may include, but need not be limited to, guidelines for staff-child interactions, curriculum content, including preliteracy development, lesson plans, parent involvement, staff qualifications and training, transition to school and administration. The office shall develop age-appropriate developmental skills and goals for children attending such programs. The commissioner, in consultation with the president of the Board of Regents for Higher Education, the Commissioners of Education and Social Services and other appropriate entities, shall develop a professional development program for the staff of school readiness programs.

(2) For purposes of this section:

(A) Prior to July 1, 2017, “staff qualifications” means there is in each classroom an individual who has at least the following: (i) A childhood development associate credential or an equivalent credential issued by an organization approved by the commissioner and twelve credits or more in early childhood education or child development, as determined by the commissioner or the president of the Board of Regents for Higher Education, after consultation with the commissioner, from an institution of higher education (I) accredited by the Board of Regents for Higher Education or Office of Higher Education, and (II) regionally accredited; (ii) an associate’s degree with twelve credits or more in early childhood education or child development, as determined by the commissioner or the president of the Board of Regents for Higher Education, after consultation with the commissioner, from such an institution; (iii) a four-year degree with twelve credits or more in early childhood education or child development, as determined by the commissioner or the president of the Board of Regents for Higher Education, after consultation with the commissioner, from such an institution; or (iv) certification pursuant to section 10-145b with an endorsement in early childhood education or special education;

(B) From July 1, 2017, until June 30, 2020, “staff qualifications” means that for each early childhood education program accepting state funds for infant, toddler and preschool spaces associated with such program’s child care program or school readiness program, (i) at least fifty per cent of those individuals with the primary responsibility for a classroom of children hold (I) certification pursuant to section 10-145b with an endorsement in early childhood education or early childhood special education, or (II) a bachelor’s degree with a concentration in early childhood education, including, but not limited to, a bachelor’s degree in early childhood education, child study, child development or human growth and development, from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education, and regionally accredited, provided such bachelor’s degree program is approved by the Board of Regents for Higher Education or the Office of Higher Education and the Office of Early Childhood, and (ii) such remaining individuals with the primary responsibility for a classroom of children hold an associate degree with a concentration in early childhood education, including, but not limited to, an associate’s degree in early childhood education, child study, child development or human growth and development, from an institution of higher education (I) accredited by the Board of Regents for Higher Education or Office of Higher Education, and (II) regionally accredited, provided such associate degree program is approved by the Board of Regents for Higher Education or the Office of Higher Education and the Office of Early Childhood; and

(C) On and after July 1, 2020, “staff qualifications” means that for each early childhood education program accepting state funds for infant, toddler and preschool spaces associated with such program’s child care program or school readiness program, one hundred per cent of those individuals with the primary responsibility for a classroom of children hold (i) certification pursuant to section 10-145b with an endorsement in early childhood education or early childhood special education, or (ii) a bachelor’s degree with a concentration in early childhood education, including, but not limited to, a bachelor’s degree in early childhood education, child study, child development or human growth and development, from an institution of higher education (I) accredited by the Board of Regents for Higher Education or the Office of Higher Education, and (II) regionally accredited, provided such bachelor’s degree program is approved by the Board of Regents for Higher Education or the Office of Higher Education and the Office of Early Childhood.

(3) Any individual with a bachelor’s degree in early childhood education or child development or a bachelor’s degree and twelve credits or more in early childhood education or child development, who, on or before June 30, 2015, is employed by an early childhood education program that accepts state funds for infant, toddler and preschool spaces associated with such program’s child care program or school readiness program shall be considered to meet the staff qualifications required under subparagraphs (B) and (C) of subdivision (2) of this subsection. No such early childhood education program shall terminate any such individual from employment for purposes of meeting the staff qualification requirements set forth in subparagraph (B) or (C) of subdivision (2) of this subsection.

(4) Any individual with a bachelor’s degree in early childhood education or child development or a bachelor’s degree and twelve credits or more in early childhood education or child development, other than those bachelor’s degrees specified in subparagraphs (B) and (C) of subdivision (2) of this subsection, may submit documentation concerning such degree for review and assessment by the office as to whether such degree has a sufficient concentration in early childhood education so as to satisfy the requirements set forth in said subparagraphs (B) and (C).

(5) Any individual with an associate’s degree with twelve credits or more in early childhood education or child development, as determined by the commissioner or the president of the Board of Regents for Higher Education, after consultation with the commissioner, from an institution of higher education (A) accredited by the Board of Regents for Higher Education or Office of Higher Education, and (B) regionally accredited, who has been employed in the same early childhood education program that accepts state funds for infant, toddler and preschool spaces associated with such program’s child care program or school readiness program since 1995 shall be considered to meet the staff qualifications required under subparagraphs (B) and (C) of subdivision (2) of this subsection until June 30, 2025. On and after July 1, 2025, such individual shall hold a childhood development associate credential or an equivalent credential, described in subparagraph (A) of subdivision (2) of this subsection, or otherwise meet the staff qualifications required under subparagraph (C) of subdivision (2) of this subsection. Any such individual who terminates his or her employment with such early childhood education program on or before June 30, 2025, and accepts a position at another early childhood education program accepting state funds for spaces associated with such program’s child care program or school readiness program shall submit documentation of such individual’s progress toward meeting the staff qualification requirements set forth in subparagraph (B) or (C) of subdivision (2) of this subsection in a manner determined by the office.

(c) The commissioner shall establish a grant program to provide spaces in accredited school readiness programs located in priority school districts, as described in section 10-266p, or in former priority school districts for eligible children. Under the program, the grant shall be provided, in accordance with this section, to the town in which such priority school district or former priority school district is located. Eligibility shall be determined for a five-year period based on an applicant’s designation as a priority school district for the initial year of application, except that if a school district that receives a grant pursuant to this subsection is no longer designated as a priority school district at the end of such five-year period, such former priority school district shall continue to be eligible to receive a grant pursuant to this subsection. Grant awards shall be made annually contingent upon available funding and a satisfactory annual evaluation. The chief elected official of such town and the superintendent of schools for such priority school district or former priority school district shall submit a plan for the expenditure of grant funds and responses to the local request for proposal process to the commissioner. The commissioner shall review and approve such plans. The plan shall: (1) Be developed in consultation with the local or regional school readiness council established pursuant to section 10-16r; (2) be based on a needs and resource assessment; (3) provide for the issuance of requests for proposals for providers of accredited school readiness programs, provided, after the initial requests for proposals, facilities that have been approved to operate a child care program financed through the Connecticut Health and Education Facilities Authority and have received a commitment for debt service from the Department of Social Services, pursuant to section 17b-749i, on or before June 30, 2014, and on or after July 1, 2014, from the office, are exempt from the requirement for issuance of annual requests for proposals; and (4) identify the need for funding pursuant to section 17b-749a in order to extend the hours and days of operation of school readiness programs in order to provide child care services for children attending such programs.

(d) (1) The commissioner shall establish a competitive grant program to provide spaces in accredited school readiness programs or school readiness programs seeking accreditation located in (A) an area served by a priority school or a former priority school, (B) a town ranked one to fifty when all towns are ranked in ascending order according to town wealth, as defined in subdivision (26) of section 10-262f, whose school district is not a priority school district pursuant to section 10-266p, (C) a town formerly a town described in subparagraph (B) of this subdivision, as provided for in subdivision (2) of this subsection, or (D) a town designated as an alliance district, as defined in section 10-262u, whose school district is not a priority school district pursuant to section 10-266p. A town in which a priority school is located, a regional school readiness council, pursuant to subsection (c) of section 10-16r, for a region in which such a school is located or a town described in subparagraph (B) of this subdivision may apply for such a grant in an amount equal to the number of spaces in an accredited school readiness program or a school readiness program seeking accreditation multiplied by the per child cost set forth in subdivision (1) of subsection (b) of section 10-16q. Eligibility shall be determined for a five-year period based on an applicant’s designation as having a priority school or being a town described in subparagraph (B) of this subdivision for the initial year of application. Grant awards shall be made annually contingent upon available funding and a satisfactory annual evaluation. The chief elected official of such town and the superintendent of schools of the school district or the regional school readiness council shall submit a plan, as described in subsection (c) of this section, for the expenditure of such grant funds to the commissioner. In awarding grants pursuant to this subsection, the commissioner shall give preference to applications submitted by regional school readiness councils and may, within available appropriations, provide a grant to such town or regional school readiness council that increases the number of spaces for eligible children who reside in an area or town described in subparagraphs (A) to (D), inclusive, of this subdivision, in an accredited school readiness program or a school readiness program seeking accreditation. A town or regional school readiness council awarded a grant pursuant to this subsection shall use the funds to purchase spaces for such children from providers of accredited school readiness programs or school readiness programs seeking accreditation.

(2) (A) Except as provided in subparagraph (C) of this subdivision, commencing with the fiscal year ending June 30, 2005, if a town received a grant pursuant to subdivision (1) of this subsection and is no longer eligible to receive such a grant, the town may receive a phase-out grant for each of the three fiscal years following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection.

(B) The amount of such phase-out grants shall be determined as follows: (i) For the first fiscal year following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection, in an amount that does not exceed seventy-five per cent of the grant amount such town received for the town or school’s final year of eligibility pursuant to subdivision (1) of this subsection; (ii) for the second fiscal year following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection, in an amount that does not exceed fifty per cent of the grant amount such town received for the town’s or school’s final year of eligibility pursuant to subdivision (1) of this subsection; and (iii) for the third fiscal year following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection, in an amount that does not exceed twenty-five per cent of the grant amount such town received for the town’s or school’s final year of eligibility pursuant to subdivision (1) of this subsection.

(C) For the fiscal year ending June 30, 2011, and each fiscal year thereafter, any town that received a grant pursuant to subparagraph (B) of subdivision (1) of this subsection for the fiscal year ending June 30, 2010, shall continue to receive a grant under this subsection even if the town no longer meets the criteria for such grant pursuant to subparagraph (B) of subdivision (1) of this subsection.

(e) (1) For the fiscal year ending June 30, 2009, and each fiscal year thereafter, priority school districts and former priority school districts shall receive grants based on the sum of the products obtained by (A) multiplying the district’s number of contracted slots on March thirtieth of the fiscal year prior to the fiscal year in which the grant is to be paid, by the per child cost pursuant to subdivision (1) of subsection (b) of section 10-16q, except that such per child cost shall be reduced for slots that are less than year-round, and (B) multiplying the number of additional or decreased slots the districts have requested for the fiscal year in which the grant is to be paid by the per child cost pursuant to subdivision (1) of subsection (b) of section 10-16q, except such per child cost shall be reduced for slots that are less than year-round. If said sum exceeds the available appropriation, such number of requested additional slots shall be reduced, as determined by the commissioner, to stay within the available appropriation.

(2) (A) If funds appropriated for the purposes of subsection (c) of this section are not expended, the commissioner may deposit such unexpended funds in the account established under section 10-16aa and use such unexpended funds in accordance with the provisions of section 10-16aa.

(B) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, if funds appropriated for the purposes of subsection (c) of this section are not expended, an amount up to one million dollars of such unexpended funds may be available for the provision of professional development for early childhood care and education program providers, and staff employed in such programs, provided such programs accept state funds for infant, toddler and preschool slots. Such unexpended funds may be available for use in accordance with the provisions of this subparagraph for the subsequent fiscal year. The commissioner may use such unexpended funds on and after July 1, 2015, to support early childhood education programs accepting state funds in satisfying the staff qualifications requirements of subparagraphs (B) and (C) of subdivision (2) of subsection (b) of this section. The commissioner shall use any such funds to provide assistance to individual staff members, giving priority to those staff members (i) attending an institution of higher education accredited by the Board of Regents for Higher Education or the Office of Higher Education, and approved by the Office of Early Childhood, and regionally accredited, at a maximum of ten thousand dollars per staff member per year for the cost of higher education courses leading to a bachelor’s degree or, not later than December 31, 2015, an associate’s degree, as such degrees are described in said subparagraphs (B) and (C), or (ii) receiving noncredit competency-based training approved by the office, at a maximum of one thousand dollars per staff member per year, provided such staff members have applied for all available federal and state scholarships and grants, and such assistance does not exceed such staff members’ financial need. Individual staff members shall apply for such unexpended funds in a manner determined by the commissioner. The commissioner shall determine how such unexpended funds shall be distributed.

(C) If funds appropriated for the purposes of subsection (c) of this section are not expended pursuant to subsection (c) of this section, deposited pursuant to subparagraph (A) of this subdivision, or used pursuant to subparagraph (B) of this subdivision, the commissioner may use such unexpended funds to support local school readiness programs. The commissioner may use such funds for purposes including, but not limited to, (i) assisting local school readiness programs in meeting and maintaining accreditation requirements, (ii) providing training in implementing the preschool assessment and curriculum frameworks, including training to enhance literacy teaching skills, (iii) developing a state-wide preschool curriculum, (iv) developing student assessments for students in grades kindergarten to two, inclusive, (v) developing and implementing best practices for parents in supporting preschool and kindergarten student learning, (vi) developing and implementing strategies for children to transition from preschool to kindergarten, (vii) providing for professional development, including assisting in career ladder advancement, for school readiness staff, (viii) providing supplemental grants to other towns that are eligible for grants pursuant to subsection (c) of this section, and (ix) developing a plan to provide spaces in an accredited school readiness program or a school readiness program seeking accreditation to all eligible children who reside in an area or town described in subparagraphs (A) to (D), inclusive, of subdivision (1) of subsection (d) of this section.

(3) Notwithstanding subdivision (2) of this subsection, for the fiscal years ending June 30, 2015, to June 30, 2016, inclusive, the office may retain up to one hundred ninety-eight thousand two hundred dollars of the amount appropriated for purposes of this section for coordination, program evaluation and administration.

(f) Any school readiness program that receives funds pursuant to this section or section 10-16u shall not discriminate on the basis of race, color, national origin, gender, religion or disability. For purposes of this section, a nonsectarian program means any public or private school readiness program that is not violative of the Establishment Clause of the Constitution of the State of Connecticut or the Establishment Clause of the Constitution of the United States of America.

(g) Subject to the provisions of this subsection, no funds received by a town pursuant to subsection (c) or (d) of this section or section 10-16u shall be used to supplant federal, state or local funding received by such town for early childhood education, provided a town may use an amount determined in accordance with this subsection for coordination, program evaluation and administration. Such amount shall be at least twenty-five thousand dollars but not more than seventy-five thousand dollars and shall be determined by the commissioner based on the school readiness grant award allocated to the town pursuant to subsection (c) or (d) of this section or section 10-16u and the number of operating sites for coordination, program evaluation and administration. Such amount shall be increased by an amount equal to local funding provided for early childhood education coordination, program evaluation and administration, not to exceed twenty-five thousand dollars. Each town that receives a grant pursuant to subsection (c) or (d) of this section or section 10-16u shall designate a person to be responsible for such coordination, program evaluation and administration and to act as a liaison between the town and the commissioner. Each school readiness program that receives funds pursuant to this section or section 10-16u shall provide information to the commissioner or the school readiness council, as requested, that is necessary for purposes of any school readiness program evaluation.

(h) Any town receiving a grant pursuant to this section may use such grant, with the approval of the commissioner, to prepare a facility or staff for operating a school readiness program and shall be adjusted based on the number of days of operation of a school readiness program if a shorter term of operation is approved by the commissioner.

(i) A town may use grant funds to purchase spaces for eligible children who reside in such town at an accredited school readiness program located in another town. A regional school readiness council may use grant funds to purchase spaces for eligible children who reside in the region covered by the council at an accredited school readiness program located outside such region.

(j) Children enrolled in school readiness programs funded pursuant to this section shall not be counted (1) as resident students for purposes of subdivision (22) of section 10-262f, or (2) in the determination of average daily membership pursuant to subdivision (2) of subsection (a) of section 10-261.

(k) Up to two per cent of the amount of the appropriation for this section may be allocated to the competitive grant program pursuant to subsection (d) of this section. The determination of the amount of such allocation shall be made on or before August first.

(P.A. 97-259, S. 2, 41; June 18 Sp. Sess. P.A. 97-11, S. 25, 65; P.A. 98-239, S. 30, 35; 98-252, S. 32, 80; P.A. 99-230, S. 1, 10; P.A. 00-187, S. 4, 75; P.A. 01-173, S. 48, 67; June Sp. Sess. P.A. 01-1, S. 11–13, 54; May 9 Sp. Sess. P.A. 02-7, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 15, 30, 32; P.A. 04-15, S. 1; 04-26, S. 1; 04-215, S. 2; 04-254, S. 3; P.A. 05-13, S. 5; 05-245, S. 1, 10, 28; P.A. 06-13, S. 1, 2; 06-135, S. 1, 23; June Sp. Sess. P.A. 07-3, S. 17; June Sp. Sess. P.A. 07-5, S. 44, 50; P.A. 08-85, S. 1; 08-170, S. 4, 35; Sept. Sp. Sess. P.A. 09-6, S. 31, 32; P.A. 10-151, S. 4; P.A. 11-48, S. 194, 285; 11-54, S. 1; P.A. 12-50, S. 1; 12-116, S. 41; June 12 Sp. Sess. P.A. 12-1, S. 286; P.A. 13-118, S. 7; 13-261, S. 2, 3; P.A. 14-39, S. 13; P.A. 15-134, S. 8; 15-227, S. 1–4, 25.)

History: P.A. 97-259 effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 made a technical change in Subsec. (a)(3), added new Subdiv. (4) defining “severe need school” and redesignated former Subdivs. (4) to (7) as Subdivs. (5) to (8), effective July 1, 1997; P.A. 98-239 amended Subsec. (c)(3) to provide that, after the initial requests for proposals, facilities approved to operate a child care program financed through CHEFA and which have received a commitment for debt service pursuant to Sec. 17b-749i are exempt from the requirement for issuance of annual requests for proposals, effective June 8, 1998, and applicable to all grants submitted on and after July 1, 1997; P.A. 98-252 amended Subsec. (a)(1) to allow the commissioner to approve programs for the fiscal years ending June 30, 1998, and June 30, 1999, that are for less hours and days, amended Subsecs. (c) and (d) to make technical changes, amended Subsec. (e)(3) to remove cap of $120,000 per fiscal year, amended Subsec. (g) to allow a town to use up to 5% but no more than $50,000 for coordination, program evaluation and administration, and added new Subsec. (h) re use of grants in certain years to prepare a facility or staff for operating a program, effective June 8, 1998; P.A. 99-230 amended Subsec. (a)(2) to add children attending pursuant to Sec. 10-16t, to renumber existing Subsec. (a)(7) and (8) as Subsec. (a)(8) and (9) and to add new Subsec. (a)(7) defining “year-round”, amended Subsec. (e) to change the percentages in Subdivs. (1) to (3), inclusive, and to add Subdiv. (4) re use of a percentage of grant funds not earmarked by town for expenditure, and added Subsec. (g)(2) re authorization to use increased amount of grant funds for coordination, program evaluation and administration for towns that provide $25,000 in local funding for such purposes, to require towns that receive grants to designate a person to be responsible for coordination, program evaluation and administration and to act as a liaison between the town and the departments, and to require programs to provide information for evaluation purposes, and added Subsecs. (i) re purchase of spaces in program in another town or region and (j) re children not counted as resident students for purposes of Sec. 10-262f, effective July 1, 1999; P.A. 00-187 added provisions re transitional school districts and former priority school districts, amended Subsec. (b) to specify the standards for staff qualifications on and after July 1, 2003, amended Subsec. (d) to allow the awarding of grants in excess of $100,000 to towns with one or more priority schools, amended Subsec. (e) to base grants on the “average” number of enrolled kindergarten students in a priority school district for the “three years” prior to the year the grant is to be paid rather than on the number of such students for the prior year and to provide that no such district receives a grant that is less than the grant it received for the prior fiscal year, and amended Subsec. (h) to extend the provision to the fiscal year ending June 30, 2001, and add requirement for the commissioner’s approval, effective July 1, 2000; P.A. 01-173 amended Subsec. (j) to designate portion of existing provisions as Subdiv. (1) and add Subdiv. (2) re determination of average daily membership, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to require curriculum content to include preliteracy development, amended Subsec. (c)(1) to add reference to the “regional” school readiness council, amended Subsec. (e)(1) to establish a threshold for grants of at least $150,000 and (e)(4) to increase the percentage of funds that are not earmarked that the department is able to use from 10% to 50%, amended Subsec. (g)(1) to allow a town to use the greater of the amounts pursuant to Subparas. (A) or (B), to designate the existing limit as Subpara. (B) and to add Subpara. (A) re $25,000, and amended Subsec. (h) to remove limitation on the provision for specific fiscal years and to substitute limitation for the first three years a town receives grants, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 added Subsec. (k) re appropriations for the fiscal year ending June 30, 2003, effective August 15, 2002 (Revisor’s note: In Subsec. (k) the numeric dollar amounts “$2,576,580” and “$198,199” were replaced editorially by the Revisors with “two million five hundred seventy-six thousand five hundred eighty dollars” and “one hundred ninety-eight thousand one hundred ninety-nine dollars” for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to make definition of “staff qualifications” applicable beginning July 1, 2004, rather than July 1, 2003, amended Subsec. (d) by designating existing provisions as Subdiv. (1), adding reference to former priority schools therein and adding Subdiv. (2) re grants for former priority schools and amended Subsec. (k) by adding provisions re appropriations for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-15 amended Subsec. (b) to change staff qualifications on and after July 1, 2005, in Subdivs. (1), (2) and (3), and to add Subdiv. (4) re endorsement in early childhood education or special education, effective July 1, 2004; P.A. 04-26 made technical changes in Subsec. (d)(2), effective April 28, 2004; P.A. 04-215 deleted definition of “approved” in Subsec. (a), made technical changes throughout, deleted “or approved” re school readiness program throughout, amended Subsec. (d) to increase maximum grant amount from $100,000 to $107,000 and deleted Subsec. (e)(1) provision re per cent amount of appropriation for noncompetitive grant and former Subsec. (e)(2) re per cent amount of appropriation for competitive grant, and amending redesignated Subdiv. (3) by changing plan submission deadline from January first, to October first, by increasing amount of funds not earmarked for expenditure that department may use from 50% to 70%, and by adding provision re amounts that may be used for school readiness professional development, effective July 1, 2004; P.A. 04-254 amended Subsec. (d)(1) by adding provision re towns ranked according to wealth and deleted former Subsec. (k) re appropriations for fiscal years ending June 30, 2003, June 30, 2004, and June 30, 2005, effective July 1, 2004; P.A. 05-13 amended Subsec. (d) by extending competitive grant program and phase-out to certain towns and making conforming changes, effective May 4, 2005; P.A. 05-245 made a technical change in Subsec. (a)(1), amended Subsec. (b) to extend the current definition of “staff qualifications” to July 1, 2015, and to introduce new standards for staff qualifications on and after July 1, 2015, amended Subsec. (d)(1) by extending grant eligibility from the towns ranked one to twenty-eight, to the towns ranked one to fifty when all towns are ranked in ascending order according to town wealth, and amended Subsec. (e)(1) by adding language re supplemental grants received in the fiscal year ending June 30, 2005, effective July 1, 2005; P.A. 06-13 made technical changes in Subsecs. (d) and (e)(3), effective May 2, 2006; P.A. 06-135 amended Subsec. (e)(3) to delete percentage requirements and provide that Department of Education may determine the distribution of funds not earmarked for expenditure for the purposes of professional development and preschool and kindergarten assessments and added Subsec. (k) re funding for programs in certain towns, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (e)(3) to replace former provisions re use of funds not earmarked for expenditure by a town by October first for supplemental grants to other eligible towns, school readiness professional development and activities related to preschool and kindergarten student development evaluations or assessments with new provisions re use of unexpended funds to support local school readiness programs, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e)(3) to add Subpara. (H) re supplemental grants to other eligible towns, and amended Sec. 48 of P.A. 05-245, added editorially by the Revisors as Subsec. (e)(4) of this section, to extend the administrative set-aside for department to the fiscal years ending June 30, 2008, and June 30, 2009, effective October 6, 2007; P.A. 08-85 made a technical change in Subsec. (a)(5), effective July 1, 2008; P.A. 08-170 amended Subsec. (e) to replace former formula in Subdiv. (1) re distribution of funds with Subparas. (A) and (B) re formula for fiscal year ending June 30, 2009, based on district’s program capacity, to delete former Subdiv. (2) re administrative set-aside and to redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3), and amended Subsec. (k) to replace former provisions with provisions re allocation of up to 2% of appropriation for section to competitive grant program, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (e)(1) by adding “and each fiscal year thereafter,” by replacing reference re March 30, 2008, with reference re March “thirtieth of the fiscal year prior to the fiscal year in which the grant is to be paid” in Subpara. (A), and by adding “or decreased” and replacing “ending June 30, 2009” with “in which the grant is to be paid” in Subpara. (B), amended Subsec. (e)(3) by replacing “and June 30, 2009” with “to June 30, 2011, inclusive”, and amended Subsec. (g) by deleting Subdiv. (1) designator, by replacing “the greater of (A) twenty-five thousand dollars, or (B) up to five per cent but no more than fifty thousand dollars of the amount received” with “an amount determined in accordance with this subsection for coordination, program evaluation and administration. Such amount shall be at least twenty-five thousand dollars but not more than seventy-five thousand dollars and shall be determined by the Department of Education, in consultation with the Department of Social Services, based on the school readiness grant award allocated to the town”, by replacing “for coordination, program evaluation and administration, and (2) if a town provides twenty-five thousand dollars in” with “and the number of operating sites for coordination, program evaluation and administration. Such amount shall be increased by an amount equal to”, by adding “provided” re local funding and by replacing “such town may use up to ten per cent but no more than seventy-five thousand dollars of such amount for coordination, program evaluation and administration” with “not to exceed twenty-five thousand dollars”, effective October 5, 2009; P.A. 10-151 amended Subsec. (d)(2) by inserting exception re Subpara. (C) in Subpara. (A) and adding Subpara. (C) re continued receipt of grant despite ineligibility and amended Subsec. (e) by adding new Subdiv. (2)(A) re deposit of unexpended funds into account established under Sec. 10-16aa, redesignating existing Subdiv. (2) as new Subdiv. (2)(B) and amending same to add “pursuant to said subsection (c) or deposited pursuant to subparagraph (A) of this subdivision” and redesignate existing Subparas. (A) to (H) as clauses (i) to (viii), effective July 1, 2010; P.A. 11-48 amended Subsec. (e)(3) by replacing “2011” with “2013”, effective June 13, 2011; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, and “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-54 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and Subdiv. (2)(A) and (B) and, in Subdiv. (2)(A), to add requirement re childhood development associate or equivalent credential and provisions re determination by Commissioner of Higher Education after consultation with Commissioners of Education and Social Services and, in Subdiv. (2)(B), to make provisions applicable from July 1, 2015, to June 30, 2020, and replace former Subparas. (A) and (B) re degree and certification requirements with provisions re certification and degree requirements applicable to each early childhood education program accepting state funds, by adding Subdiv. (2)(C) re staff qualifications on and after July 1, 2020, by adding Subdiv. (3) re individuals considered to meet staff requirements who may not be terminated from employment, and by adding Subdiv. (4) re submission of bachelor’s degree documentation, amended Subsec. (e)(2) by adding new Subpara. (B) re unexpended funds appropriated for purposes of Subsec. (c) and by redesignating existing Subpara. (B) as Subpara. (C) and making conforming changes therein, and made technical changes in Subsecs. (b), (d), (e) and (g), effective July 1, 2011; P.A. 12-50 amended Subsec. (b) by adding reference to “State Board of Education” in Subdiv. (2)(A), by deleting reference to “school readiness or childcare services funds and funds from the Department of Social Services” and adding references to “infant, toddler and preschool spaces”, “State Board of Education”, “regionally accredited” and “primary responsibility for a classroom of children” in Subdiv. (2)(B), by deleting reference to “school readiness or childcare services funds and funds from the Department of Social Services” and adding reference to “infant, toddler and preschool spaces”, “State Board of Education” and “regionally accredited” in Subdiv. (2)(C), and by deleting reference to “school readiness or childcare services funds and funds from the Department of Social Services”, adding reference to “infant, toddler and preschool spaces” and adding requirement that individuals terminating employment with early childhood education program and accepting teaching position at another early childhood education program accepting state funds for spaces associated with child day care or school readiness program submit documentation of progress toward meeting staff qualification requirements in Subdiv. (3), amended Subsec. (e) (2)(B) by permitting Department of Education, rather than local school readiness programs, to use unexpended funds, requiring department to give priority to staff members attending institution of higher education accredited by Board of Regents for Higher Education or State Board of Education and regionally accredited, requiring individual staff members, rather than local school readiness programs, to apply for unexpended funds and requiring application to be in a manner determined by department, rather than as part of school readiness program’s application for a grant, and made technical changes, effective July 1, 2012; P.A. 12-116 amended Subsec. (b)(1) by replacing “continuing education training” with “professional development”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (e)(2)(B) by adding provision re professional development for early childhood education program providers offered by a professional development and program improvement system within the Connecticut State University System, effective July 1, 2012; P.A. 13-118 amended Subsec. (b)(2)(B) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-261 amended Subsecs. (b) and (e)(2)(B) to make technical changes, effective July 11, 2013; P.A. 14-39 replaced references to Commissioner and Department of Education with references to Commissioner and Office of Early Childhood, amended Subsec. (a) by deleting “in consultation with the Commissioner of Social Services,” in Subdiv. (5), redefining “commissioner” as Commissioner of Early Childhood in Subdiv. (7), deleting former Subdiv. (8) defining “department”, adding new Subdiv. (8) defining “office” and adding Subdiv. (9) defining “seeking accreditation”, amended Subsec. (b) by adding “Commissioners of Education and” in Subdiv. (1), adding “the commissioner or”, replacing “Commissioners of Education and Social Services” with “commissioner” and replacing “State Board of Education” with “Office of Higher Education” in Subdiv. (2)(A), replacing “to” with “until” and adding “or the Office of Higher Education” in Subdiv. (2)(B), replacing “State Board of Education” with “the Office of Higher Education” in Subdiv. (2)(C), adding provision re bachelor’s degree in early childhood education or child development or bachelor’s degree and 12 credits or more in early childhood education or child development, deleting “as a teacher”, deleting “and meets the staff qualifications required under subparagraph (A) of subdivision (2) of this subsection” and deleting provision re individual terminating employment with an early childhood education program in Subdiv. (3), and adding provision re bachelor’s degree in early childhood education or child development or bachelor’s degree and 12 credits or more in early childhood education or child development, deleting “(A) and” and adding “and (C)” in Subdiv. (4), amended Subsec. (c) by replacing “Commissioner of Education, in consultation with the Commissioner of Social Services,” with “commissioner”, deleting provision re Departments of Education and Social Services jointly reviewing and approving plans, adding provision re commissioner review and approval of plans, and adding “on or before June 30, 2014, and on or after July 1, 2014, from the office,”, amended Subsec. (d)(1) by replacing “Commissioner of Education, in consultation with the Commissioner of Social Services,” with “commissioner”, adding “or school readiness programs seeking accreditation”, deleting “as provided for in subdivision (2) of this subsection,”, adding Subpara. (D) re town designated as an alliance district whose school district is not a priority school district, replacing “to exceed” with “less than”, deleting “in excess of one hundred seven thousand dollars to towns with two or more priority schools in such district” and adding provision re grant for increase in spaces for eligible children, amended Subsec. (e)(2) by replacing “2012” with “2015”, adding “care and”, deleting “offered by a professional development and program improvement system within the Connecticut State University System”, adding provision re staff employed in programs accepting state funds for infant, toddler and preschool slots, replacing “July 1, 2012, in consultation with the president of the Board of Regents for Higher Education” with “July 1, 2015”, deleting former clause (i) and (ii) designators, designating existing provision re accreditation by Board of Regents for Higher Education as new clause (i) and amending same to delete “State Board of Education” and add “the Office of Higher Education, and approved by the Office of Early Childhood”, replacing “2013” with “2015” and deleting provision re in-state public, for-profit or non-profit institution of higher education, adding new clause (ii) re noncredit competency-based training in Subpara. (B) and adding clause (ix) re plan to provide spaces to eligible children in Subpara. (C), amended Subsec. (e)(3) by replacing “2008” with “2015” and “2013” with “2016”, amended Subsec. (g) by replacing “Department of Education, in consultation with the Department of Social Services,” with “commissioner” and “Departments of Education and Social Services” with “commissioner”, amended Subsec. (h) by replacing “For the first three years a town receives grants” with “Any town receiving a grant”, and made technical and conforming changes, effective July 1, 2014 (Revisor’s note: In Subsec. (a), a reference to repealed Sec. 10-16s was replaced editorially by the Revisors with a reference to Sec. 10-16r for accuracy); P.A. 15-134 amended Subsec. (b) by replacing “2015” with “2017” in Subdiv. (2)(A) and (B) and adding Subdiv. (5) re individuals who have been employed in same program since 1995 considered to meet staff qualifications requirement, effective June 24, 2015; P.A. 15-227 amended Subsec. (c) by adding provision re programs located in priority school districts or former priority school districts, deleting provision re residency requirement for eligible children, and replacing “child day care services” with “child care services”, amended Subsec. (d)(1) by deleting provision re residency requirement for eligible children, making provisions applicable to a program’s location, replacing “not less than one hundred seven thousand dollars per priority school or town” with “equal to the number of spaces in an accredited school readiness program or a school readiness program seeking accreditation multiplied by the per child cost set forth in subdivision (1) of subsection (b) of section 10-16q”, and making conforming changes, amended Subsec. (e)(2)(B) by replacing “five hundred thousand” with “one million” and, in clause (i), replacing “five” with “ten”, and made a technical change in Subsec. (e)(2)(C), effective July 1, 2015; pursuant to P.A. 15-227, “child day care centers” and “child day care program” were changed editorially by the Revisors to “child care centers” and “child care program”, respectively, in Subsec. (b), effective July 1, 2015.



Section 10-16pp - Plan to provide instruction in financial literacy. Funds for implementation. Report.

(a) The Department of Education, the Board of Regents for Higher Education, and the Board of Trustees for The University of Connecticut, in consultation with the Department of Banking, may develop a plan to provide to each student of a public high school or a constituent unit, as defined in section 10a-1, instruction in financial literacy, including, but not limited to, banking, investing, savings, the handling of personal finance matters, and the impact of using credit cards and debit cards. Upon development and implementation of such plan, such instruction may occur during a student’s final year of high school and, for a student of a constituent unit, not later than such student’s completion of his or her second semester at such constituent unit.

(b) The Department of Education, the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut shall work with the Department of Banking to leverage any available federal, state or private funds to implement the plan developed pursuant to subsection (a) of this section.

(c) Not later than January 1, 2015, the Commissioner of Education, the president of the Board of Regents for Higher Education, the chairperson of the Board of Trustees for The University of Connecticut and the Banking Commissioner shall report to the joint standing committee of the General Assembly having cognizance of matters relating to banks on the status of the plan described in subsection (a) of this section.

(P.A. 14-217, S. 199; P.A. 15-63, S. 1; 15-138, S. 2.)

History: P.A. 14-217 effective July 1, 2014; P.A. 15-63 amended Subsec. (b) to make a technical change, effective June 19, 2015; P.A. 15-138 amended Subsec. (a) to expand list of topics for financial literacy instruction.



Section 10-16q - School readiness program requirements. Per child cost limitation. Sliding fee scale. Waiver from schedule requirements.

(a) Each school readiness program shall include: (1) A plan for collaboration with other community programs and services, including public libraries, and for coordination of resources in order to facilitate full-day and year-round child care and education programs for children of working parents and parents in education or training programs; (2) parent involvement, parenting education and outreach; (3) (A) record-keeping policies that require documentation of the name and address of each child’s doctor, primary care provider and health insurance company and information on whether the child is immunized and has had health screens pursuant to the federal Early and Periodic Screening, Diagnostic and Treatment Services Program under 42 USC 1396d, and (B) referrals for health services, including referrals for appropriate immunizations and screenings; (4) a plan for the incorporation of appropriate preliteracy practices and teacher training in such practices; (5) nutrition services; (6) referrals to family literacy programs that incorporate adult basic education and provide for the promotion of literacy through access to public library services; (7) admission policies that promote enrollment of children from different racial, ethnic and economic backgrounds and from other communities; (8) a plan of transition for participating children from the school readiness program to kindergarten and provide for the transfer of records from the program to the kindergarten program; (9) a plan for professional development for staff, including, but not limited to, training (A) in preliteracy skills development, and (B) designed to assure respect for racial and ethnic diversity; (10) a sliding fee scale for families participating in the program pursuant to section 17b-749d; and (11) an annual evaluation of the effectiveness of the program.

(b) (1) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, the per child cost of the Office of Early Childhood school readiness program offered by a school readiness provider shall not exceed eight thousand nine hundred twenty-seven dollars.

(2) Notwithstanding the provisions of subsection (e) of section 10-16p, the office shall not provide funding to any school readiness provider that (A) for the school year commencing July 1, 2015, and each school year thereafter, is a local or regional board of education that does not collect preschool experience data using the preschool experience survey, described in section 10-515, and make such data available for inclusion in the public school information system, pursuant to section 10-10a, (B) on or before January 1, 2004, first entered into a contract with a town to provide school readiness services pursuant to this section and is not accredited on January 1, 2007, or (C) after January 1, 2004, first entered into a contract with a town to provide school readiness services pursuant to this section and does not become accredited by the date three years after the date on which the provider first entered into such a contract, except that the commissioner may grant an extension of time for a school readiness program to become accredited or reaccredited, provided (i) prior to such extension, the office conducts an on-site assessment of any such program and maintains a report of such assessment completed in a uniform manner, as prescribed by the commissioner, that includes a list of conditions such program must fulfill to become accredited or reaccredited, (ii) on or before June 30, 2014, the program is licensed by the Department of Public Health if required to be licensed by chapter 368a, and on and after July 1, 2014, the program is licensed by the office if required to be licensed by chapter 368a, (iii) the program has a corrective action plan that shall be prescribed by and monitored by the office, and (iv) the program meets such other conditions as may be prescribed by the commissioner. During the period of such extension, such program shall be eligible for funding pursuant to section 10-16p.

(3) A school readiness provider may provide child care services and the cost of such child care services shall not be subject to such per child cost limitation.

(c) A local or regional board of education may implement a sliding fee scale for the cost of services provided to children enrolled in a school readiness program.

(d) A town or school readiness council may file a waiver application to the office on forms provided by the office for the purpose of seeking approval of a school readiness schedule that varies from the minimum hours and number of days provided for in subdivision (1) of subsection (a) of section 10-16p or from the definition of a year-round program pursuant to subdivision (6) of subsection (a) of section 10-16p. The office may approve any such waiver if the office finds that the proposed schedule meets the purposes set forth in the provisions of section 10-16o concerning the development of school readiness programs and maximizes available dollars to serve more children or address community needs.

(P.A. 97-259, S. 3, 41; P.A. 98-243, S. 11, 25; P.A. 99-230, S. 2, 10; June Sp. Sess. P.A. 01-1, S. 14, 54; P.A. 04-215, S. 3; P.A. 05-245, S. 8; P.A. 06-135, S. 24; June Sp. Sess. P.A. 07-5, S. 70; P.A. 08-85, S. 2; 08-170, S. 5; Sept. Sp. Sess. P.A. 09-6, S. 33; P.A. 14-39, S. 14; P.A. 15-227, S. 25; June Sp. Sess. P.A. 15-5, S. 324.)

History: P.A. 97-259 effective July 1, 1997; P.A. 98-243 amended Subsec. (a) to add “public libraries” in Subdiv. (1) and provision for the transfer of records in Subdiv. (7), effective July 1, 1998; P.A. 99-230 amended Subsec. (a) to make the existing Subdiv. (3) Subpara. (B) and to add Subpara. (A) re record-keeping policies, and to require the use of assessment measures developed pursuant to Sec. 10-16s for annual evaluations, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to renumber Subdivs. (4) to (10) as Subdivs. (5) to (11), to add new Subdiv. (4) re preliteracy practices and in Subdiv. (9) to include plan requirements in Subparas. (A) and (B), effective July 1, 2001; P.A. 04-215 amended Subsec. (b) to change the maximum per child cost from foundation, as defined in Sec. 10-262f(9), to $6,400, and added Subsec. (d) re waiver from requirements of school readiness schedule, effective July 1, 2004; P.A. 05-245 amended Subsec. (b) by designating existing language re maximum per child cost as Subdiv. (1) and increasing existing per child cost to $6,650 for the fiscal year ending June 30, 2006, by adding new Subdiv. (2) re maximum per child cost for the fiscal year ending June 30, 2007, and each fiscal year thereafter, and by designating existing language re child day care services as Subdiv. (3), effective July 1, 2005; P.A. 06-135 amended Subsec. (b)(2) by adding provisions re denial of funding for lack of accreditation, effective July 1, 2006; June Sp. Sess. P.A. 07-5 amended Subsec. (b)(2) to add language re the per child cost monthly increase beginning January 2008, effective October 6, 2007; P.A. 08-85 amended Subsec. (b) to divide existing Subdiv. (2) into Subdivs. (2) and (3), add language in new Subdiv. (3) re extension of time to become accredited or reaccredited and redesignate existing Subdiv. (3) as new Subdiv. (4), effective July 1, 2008; P.A. 08-170 amended Subsec. (b) to increase maximum per child cost of the department’s program to $8,346 for fiscal year ending June 30, 2009, in Subdiv. (2) and to add reference to Ch. 368a in Subdiv. (3)(B)(ii), effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b)(2) by adding “and each fiscal year thereafter,” and making a technical change, effective October 5, 2009; P.A. 14-39 replaced references to Commissioner and Department of Education with references to Commissioner and Office of Early Childhood, amended Subsec. (a) by deleting provision re assessment measures in annual evaluations, amended Subsec. (b) by deleting former Subdiv. (1) re per child cost for fiscal year ending June 30, 2006, redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3), increasing maximum per child cost of office’s program from $8,346 to $8,670 for fiscal year ending June 30, 2015, in redesignated Subdiv. (1), adding new Subpara. (A) re board of education that does not collect preschool experience data, redesignating existing Subpara. (A) re provider of school readiness services that is not accredited on January 1, 2007, as Subpara. (B), redesignating existing Subpara. (B) re provider of school readiness services that does not become accredited by 3 years after date of entering into a contract as Subpara. (C) and amending same to add “on or before June 30, 2014,” and “and on and after July 1, 2014, the program is licensed by the office if required to be licensed by chapter 368a,” in clause (ii) in redesignated Subdiv. (2), amended Subsec. (d) by replacing reference to Sec. 10-16p(a)(7) with reference to Sec. 10-16p(a)(6) and deleting provision re consultation with Department of Social Services, and made technical and conforming changes, effective July 1, 2014; pursuant to P.A. 15-227, “child day care services” was changed editorially by the Revisors to “child care services” in Subsec. (b)(3), effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(1) by increasing maximum per child cost of office’s program from $8,670 to $8,927, effective July 1, 2015.



Section 10-16qq - Cardiopulmonary resuscitation instruction.

(a) For the school year commencing July 1, 2016, and each school year thereafter, each local and regional board of education shall include cardiopulmonary resuscitation instruction as part of the health and safety curriculum for the school district. Such instruction shall be based on guidelines for emergency cardiovascular care issued by the American Heart Association, and include, but need not be limited to, hands-on training in cardiopulmonary resuscitation.

(b) A local or regional board of education may accept gifts, grants and donations, including, but not limited to, in-kind donations, designated for the purchase of equipment or materials needed to provide cardiopulmonary resuscitation instruction under this section.

(P.A. 15-94, S. 2.)

History: P.A. 15-94 effective July 1, 2015.



Section 10-16r - Local school readiness councils; duties. Regional school readiness councils.

(a) A town seeking to apply for a grant pursuant to subsection (c) of section 10-16p or section 10-16u shall convene a local school readiness council or shall establish a regional school readiness council pursuant to subsection (c) of this section. Any other town may convene such a council. The chief elected official of the town or, in the case of a regional school district, the chief elected officials of the towns in the school district and the superintendent of schools for the school district shall jointly appoint and convene such council. Each school readiness council shall be composed of: (1) The chief elected official, or the official’s designee; (2) the superintendent of schools, or a management level staff person as the superintendent’s designee; (3) parents; (4) representatives from local programs such as Head Start, family resource centers, nonprofit and for-profit child care centers, group child care homes, prekindergarten and nursery schools, and family child care home providers; (5) a representative from a health care provider in the community; and (6) other representatives from the community who provide services to children. The chief elected official shall designate the chairperson of the school readiness council.

(b) The local school readiness council shall: (1) Make recommendations to the chief elected official and the superintendent of schools on issues relating to school readiness, including any applications for grants pursuant to sections 10-16p, 10-16u, 17b-749a and 17b-749c; (2) foster partnerships among providers of school readiness programs; (3) cooperate with the office in any program evaluation; (4) identify existing and prospective resources and services available to children and families; (5) facilitate the coordination of the delivery of services to children and families, including (A) referral procedures, and (B) before and after-school child care for children attending kindergarten programs; (6) exchange information with other councils, the community and organizations serving the needs of children and families; (7) make recommendations to school officials concerning transition from school readiness programs to kindergarten; and (8) encourage public participation.

(c) Two or more towns or school districts and appropriate representatives of groups or entities interested in early childhood education in a region may establish a regional school readiness council. If a priority school is located in at least one of such school districts, the regional school readiness council may apply for a grant pursuant to subsection (d) of section 10-16p. The regional school readiness council may perform the duties outlined in subdivisions (2) to (8), inclusive, of subsection (b) of this section.

(P.A. 97-259, S. 4, 41; P.A. 98-243, S. 10, 25; P.A. 99-230, S. 3, 10; P.A. 00-187, S. 11, 75; June Sp. Sess. P.A. 01-1, S. 15, 54; P.A. 04-215, S. 5; P.A. 05-245, S. 2; P.A. 11-136, S. 9; P.A. 14-39, S. 15; P.A. 15-143, S. 4; 15-227, S. 5, 25.)

History: P.A. 97-259 effective July 1, 1997; P.A. 98-243 added Subdiv. (5) of Subsec. (b)(5)(B) re before and after-school child care, effective July 1, 1998; P.A. 99-230 added Subsec. (b)(4) and (5) re biannual reports and re evaluations, and renumbered the existing Subdivs. (4) to (8), inclusive, as Subdivs. (6) to (10), inclusive, and amended Subsec. (c) to make a technical change, effective July 1, 1999; P.A. 00-187 amended Subsecs. (a) and (b) to add references to Sec. 10-16u and to make technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to allow a town to establish a regional school readiness council, effective July 1, 2001; P.A. 04-215 amended Subsec. (b)(3) by adding provision re universal school readiness in priority school districts and by including factors identified pursuant to Subdiv. (3) as part of reporting requirements in Subdiv. (4), effective July 1, 2004; P.A. 05-245 added Subsec. (a)(5) re a representative from a health care provider, redesignating existing Subdiv. (5) as Subdiv. (6), effective July 1, 2005; P.A. 11-136 amended Subsec. (b) by replacing “biannual” with “biennial” in Subdiv. (4), designating existing language in Subdiv. (4) re factors identified pursuant to Subdiv. (3) as new Subdiv. (5) and adding “submit biennial reports on” therein, and redesignating existing Subdivs. (5) to (10) as Subdivs. (6) to (11), effective July 1, 2011; P.A. 14-39 amended Subsec. (b) by deleting former Subdiv. (3) re assisting in the identification of children not being served, redesignating existing Subdiv. (4) as Subdiv. (3) and amending same to delete “future needs” and add provision re number of children not being served by school readiness programs and estimated cost, deleting former Subdiv. (5) re biennial reports and redesignating existing Subdivs. (6) to (11) as Subdivs. (4) to (9), and amended Subsec. (c) to make a conforming change, effective July 1, 2014; P.A. 15-143 amended Subsec. (b) by replacing “Department of Education” with “Office of Early Childhood” in Subdiv. (3) and by replacing “department” with “office” and deleting reference to Sec. 10-16s in Subdiv. (4), effective June 30, 2015; P.A. 15-227 amended Subsec. (b) by deleting former Subdiv. (3) re submission of biennial reports and redesignating existing Subdivs. (4) to (9) as Subdivs. (3) to (8), effective July 1, 2015; pursuant to P.A. 15-227, “child day care centers”, “group day care homes” and “family day care home” were changed editorially by the Revisors to “child care centers”, “group child care homes” and “family child care home”, respectively, in Subsec. (a), effective July 1, 2015.



Section 10-16rr - Preschool program accreditation.

For the school year commencing July 1, 2017, and each school year thereafter, (1) the local or regional board of education or regional educational service center operating an interdistrict magnet school offering a preschool program, or (2) the governing council of a state or local charter school offering a preschool program shall obtain accreditation for such preschool program from the National Association for the Education of Young Children.

(P.A. 15-134, S. 2.)

History: P.A. 15-134 effective July 1, 2015.



Section 10-16s - Interagency agreement on school readiness. Assessment measures.

Section 10-16s is repealed, effective July 1, 2014.

(P.A. 97-259, S. 6, 41; P.A. 99-230, S. 4, 10; P.A. 05-245, S. 3; P.A. 07-73, S. 2(b); June Sp. Sess. P.A. 07-3, S. 19– 21; Sept. Sp. Sess. P.A. 09-6, S. 51; P.A. 14-39, S. 88.)



Section 10-16t - Participation by five-year-olds in school readiness programs.

A local school readiness council may elect to reserve up to five per cent of the spaces in its school readiness programs for children who are five years of age and are eligible to attend school pursuant to section 10-15c. Such children shall only be eligible to participate in the school readiness program if they have been in the program for at least one year and the parent or legal guardian of such a child, the school readiness program provider and the local or regional school district in which the child would otherwise be attending school agree that the child is not ready for kindergarten.

(P.A. 99-230, S. 9, 10.)

History: P.A. 99-230 effective July 1, 1999.



Section 10-16u - Grants for school readiness programs in transitional school districts.

For the fiscal year ending June 30, 2015, and each fiscal year thereafter, the Commissioner of Early Childhood shall provide grants, within available appropriations, to eligible school readiness program providers pursuant to subsection (b) of section 10-16p to provide spaces in accredited school readiness programs for eligible children who reside in transitional school districts pursuant to section 10-263c, except for transitional school districts eligible for grants pursuant to subsection (c) of section 10-16p. Under the program, the grant shall be provided to the town in which such transitional school district is located. Eligibility shall be determined for a five-year period based on a school district's designation as a transitional school district in the initial year of application, except that grants pursuant to this section shall not be provided for transitional school districts eligible for grants pursuant to subsection (c) of section 10-16p. Grant awards shall be made annually contingent upon available funding and a satisfactory annual evaluation. The chief elected official of such town and the superintendent of schools for such transitional school district shall submit a plan for the expenditure of grant funds and responses to the local request for proposal process to the commissioner. The commissioner shall review and approve such plans, provided such plans meet the requirements specified in subsection (c) of section 10-16p.

(P.A. 00-187, S. 9, 75; P.A. 04-215, S. 4; P.A. 14-39, S. 16.)

History: P.A. 00-187 effective July 1, 2000; P.A. 04-215 deleted reference to “approved” programs, effective July 1, 2004; P.A. 14-39 replaced “2002” with “2015” and “Education, in consultation with the Commissioner of Social Services,” with “Early Childhood”, replaced provision re departments jointly reviewing and approving plans with provision re commissioner review and approval of plans and made technical and conforming changes, effective July 1, 2014.



Section 10-16v - After school committee established. Appointment of members. Report and recommendations. Acceptance of funding. Report to General Assembly.

(a) The Commissioner of Education, in consultation with the Commissioner of Social Services, and the executive director of the Commission on Women, Children and Seniors, shall establish an after school committee.

(b) The after school committee shall be appointed by the Commissioner of Education, in consultation with the Commissioner of Social Services, and the executive director of the Commission on Women, Children and Seniors and shall include, but not be limited to, persons having expertise in after school programs, after school program providers, local elected officials, members of community agencies, members of the business community and professional educators.

(c) The after school committee may report on and make recommendations, including, but not be limited to, the following: (1) Identification of existing state, federal and private resources to support and sustain after school programs; (2) methods and practices to enhance coordination and goal setting among state agencies to achieve efficiencies and to encourage training and local technical assistance with respect to after school programs; (3) identification of best practices; (4) methods of encouraging community-based providers; (5) professional development; (6) measures to address barriers to after school programs; and (7) a private and public governance structure that ensures sustainability for after school programs.

(d) The Commissioner of Education may seek and accept funding from private organizations that do not receive grants or other funding from the Department of Education to implement the provisions of this section.

(e) The after school committee shall report, in accordance with section 11-4a, its findings pursuant to this section to the General Assembly by February 1, 2004.

(P.A. 03-206, S. 1; May Sp. Sess. P.A. 16-3, S. 140.)

History: P.A. 03-206 effective July 9, 2003; May Sp. Sess. P.A. 16-3 amended Subsecs. (a) and (b) by replacing “Commission on Children” with “Commission on Women, Children and Seniors”, effective July 1, 2016.



Section 10-16w - Early learning and development standards; technical assistance and training.

The Commissioner of Early Childhood shall provide, within available appropriations, technical assistance and training to early childhood providers to assist in the implementation of the early learning and development standards developed by the Office of Early Childhood, pursuant to section 10-500.

(P.A. 05-245, S. 11; P.A. 14-39, S. 17.)

History: P.A. 05-245 effective July 1, 2005; P.A. 14-39 replaced reference to Commissioner of Education with reference to Commissioner of Early Childhood, replaced “school readiness programs” with “early childhood providers”, replaced provision re preschool curriculum guidelines with provision re early learning and development standards and made a technical change, effective July 1, 2014.



Section 10-16x - After school program grant.

(a) The Department of Education, in consultation with the after school committee established pursuant to section 10-16v, may, within available appropriations, administer a grant program to provide grants to local and regional boards of education, municipalities and not-for-profit organizations that are exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, for after school programs that provide direct services and for entities that provide support to after school programs. For purposes of this subsection, “after school program” means a program that takes place when school is not in session, provides educational, enrichment and recreational activities for children in grades kindergarten to twelve, inclusive, and has a parent involvement component.

(b) (1) Applications for grants pursuant to subsection (a) of this section shall be filed biennially with the Commissioner of Education at such time and in such manner as the commissioner prescribes. As part of the application, an applicant shall submit a plan for the expenditure of grant funds.

(2) Eligibility for grants pursuant to this section shall be determined for a two-year period and shall be based on the plan for expenditure of grant funds. Prior to the payment of funds to the grant recipient for the second year of the grant, the grant recipient shall report to the Department of Education on performance outcomes of the program and file expenditure reports pursuant to subsection (f) of this section. The report concerning performance outcomes shall include, but not be limited to, measurements of the impact on student achievement, school attendance and the in-school behavior of student participants.

(c) The Department of Education and the after school committee established pursuant to section 10-16v shall develop and apply appropriate evaluation procedures to measure the effectiveness of the grant program established pursuant to this section.

(d) For purposes of carrying out the provisions of this section, the Department of Education may accept funds from private sources and from any state agency that is a member of the after school committee.

(e) The Department of Education shall provide grant recipients with technical assistance, evaluation, program monitoring, professional development and accreditation support. The department may retain up to four per cent of the amount appropriated for the grant program for purposes of this subsection.

(f) Grant recipients shall file expenditure reports with the Commissioner of Education in accordance with subdivision (2) of subsection (b) of this section and at such time and in such manner as the commissioner prescribes. Grant recipients shall refund (1) any unexpended amounts at the close of the program for which the grant was awarded, and (2) any amounts not expended in accordance with the approved grant application.

(g) Not later than February 15, 2012, and biennially thereafter, the Department of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on performance outcomes of recipients of grants under this section. The report shall include, but not be limited to, measurements of the impact on student achievement, school attendance and the in-school behavior of student participants.

(P.A. 05-245, S. 46; P.A. 06-13, S. 3; 06-192, S. 12; 06-196, S. 222; June Sp. Sess. P.A. 07-3, S. 26; P.A. 11-136, S. 4; P.A. 12-120, S. 10.)

History: P.A. 05-245 effective July 1, 2005; P.A. 06-13 made technical changes in Subsec. (a), effective May 2, 2006; P.A. 06-192 redesignated existing Subsec. (c) as Subsec. (d), making a technical change therein, and added new Subsec. (c) re evaluation procedures, effective July 1, 2006; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a) to provide that grants are for programs that provide direct services and for entities that provide support to after school programs and that after school programs include parent involvement, amended Subsec. (b) to change annual application to biennial application with requirement for a plan for expenditure, to designate existing language as Subdiv. (1) and to add Subdiv. (2) re eligibility, added Subsec. (e) re technical assistance, evaluation, program monitoring and accreditation support, added Subsec. (f) re expenditure reports and added Subsec. (g) re report on performance outcomes, effective July 1, 2007; P.A. 11-136 amended Subsec. (g) by replacing “October 1, 2008” with “December 1, 2011”, effective July 1, 2011; P.A. 12-120 amended Subsec. (g) by replacing “December 1, 2011” with “February 15, 2012”, effective June 15, 2012.



Section 10-16y - Office of Early Childhood Planning, Outreach and Coordination. Duties.

Section 10-16y is repealed, effective July 1, 2011.

(Sept. Sp. Sess. P.A. 09-6, S. 49; P.A. 10-71, S. 1; P.A. 11-181, S. 5.)



Section 10-16z - Early Childhood Cabinet. Members. Duties.

(a) There is established the Early Childhood Cabinet. The cabinet shall consist of: (1) The Commissioner of Early Childhood, or the commissioner’s designee, (2) the Commissioner of Education, or the commissioner’s designee, (3) the Commissioner of Social Services, or the commissioner’s designee, (4) the president of the Board of Regents for Higher Education, or the president’s designee, (5) the Commissioner of Public Health, or the commissioner’s designee, (6) the Commissioner of Developmental Services, or the commissioner’s designee, (7) the Commissioner of Children and Families, or the commissioner’s designee, (8) the executive director of the Commission on Children, or the executive director’s designee, (9) the project director of the Connecticut Head Start State Collaboration Office, (10) a parent or guardian of a child who attends or attended a school readiness program appointed by the minority leader of the House of Representatives, (11) a representative of a local provider of early childhood education appointed by the minority leader of the Senate, (12) a representative of the Connecticut Family Resource Center Alliance appointed by the majority leader of the House of Representatives, (13) a representative of a state-funded child care center appointed by the majority leader of the Senate, (14) two appointed by the speaker of the House of Representatives, one of whom is a member of a board of education for a town designated as an alliance district, as defined in section 10-262u, and one of whom is a parent who has a child attending a school in an educational reform district, as defined in section 10-262u, (15) two appointed by the president pro tempore of the Senate, one of whom is a representative of an association of early education and child care providers and one of whom is a representative of a public elementary school with a prekindergarten program, (16) eight appointed by the Governor, one of whom is a representative of the Connecticut Head Start Association, one of whom is a representative of the business community in this state, one of whom is a representative of the philanthropic community in this state, one of whom is a representative of the Connecticut State Employees Association, one of whom is an administrator of the child care development block grant pursuant to the Child Care and Development Block Grant Act of 1990, one of whom is responsible for administering grants received under section 1419 of Part B of the Individuals with Disabilities Education Act, 20 USC 1419, as amended from time to time, one of whom is responsible for administering the provisions of Title I of the Elementary and Secondary Education Act, 20 USC 6301 et seq., and one of whom is responsible for coordinating education services to children and youth who are homeless, (17) the Secretary of the Office of Policy and Management, or the secretary’s designee, (18) the Lieutenant Governor, or the Lieutenant Governor’s designee, (19) the Commissioner of Housing, or the commissioner’s designee, and (20) the Commissioner of Mental Health and Addiction Services, or the commissioner’s designee.

(b) The Commissioner of Early Childhood shall serve as a cochairperson of the cabinet. The other cochairperson of the cabinet shall be appointed from among its members by the Governor. The cabinet shall meet at least quarterly. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the cabinet.

(c) Within available resources, the Early Childhood Cabinet shall (1) advise the Office of Early Childhood, established pursuant to section 10-500, (2) not later than December 1, 2009, and annually thereafter, develop an annual plan of action that assigns the appropriate state agency to complete the tasks specified in the federal Head Start Act of 2007, P.L. 110-134, as amended from time to time, and (3) not later than March 1, 2010, and annually thereafter, submit an annual state-wide strategic report, pursuant to said federal Head Start Act, in accordance with the provisions of section 11-4a, addressing the progress such agencies have made toward the completion of such tasks outlined under said federal Head Start Act and this subsection to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to education and human services.

(d) The Early Childhood Cabinet shall be within the Office of Early Childhood for administrative purposes only.

(Sept. Sp. Sess. P.A. 09-6, S. 50; P.A. 11-48, S. 285; 11-181, S. 1; P.A. 14-39, S. 18; P.A. 15-227, S. 13.)

History: Sept. Sp. Sess. P.A. 09-6 effective October 5, 2009; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 11-181 amended Subsec. (a) by replacing Commissioner of Mental Health and Addiction Services with Commissioner of Children and Families in Subdiv. (7), replacing representative from a Head Start program with a parent or guardian of a child who attends or attended a school readiness program in Subdiv. (10), redesignating existing Subdivs. (12) to (15) as Subdivs. (14) to (17), adding new Subdiv. (12) re representative of the Connecticut Family Resource Center Alliance and new Subdiv. (13) re representative of a state funded child care center, adding additional appointment in redesignated Subdiv. (16) re representative of Connecticut Head Start Association and making a conforming change, effective July 1, 2011; P.A. 14-39 changed “Early Childhood Education Cabinet” to “Early Childhood Cabinet”, amended Subsec. (a) by adding new Subdiv. (1) re Commissioner of Early Childhood, redesignating existing Subdiv. (1) as Subdiv. (2), deleting former Subdiv. (2) re representative who is responsible for programs under federal act, deleting provision re representative from an institution of higher education in the state and adding “or the president’s designee,” in Subdiv. (4), replacing appointments re member of House of Representatives and parent who has child attending school in priority school district with appointments re board of education member for an alliance district and parent who has child attending school in educational reform district in Subdiv. (14), replacing appointment re member of Senate with appointment re representative of association of early education and child care providers in Subdiv. (15), changing number of gubernatorial appointments from 2 to 4 and adding appointments re representatives of philanthropic community and Connecticut State Employees Association in Subdiv. (16) and deleting provision re chairperson appointed from among members by Governor, added new Subsec. (b) re cochairpersons, members and meetings, redesignated existing Subsec. (b) as Subsec. (c) and amended same by replacing “appropriations and such private funding as may be available” with “resources” and replacing provision re coordination among state agencies and public and private partnerships with provision re advising Office of Early Childhood in Subdiv. (1), and redesignated existing Subsec. (c) as Subsec. (d) and amended same by replacing “Department of Education” with “Office of Early Childhood”, effective July 1, 2014; P.A. 15-227 amended Subsec. (a) by replacing “four” with “eight” and adding additional appointments re administrator of child care development block grant, person responsible for administering grants under section 1419 of Part B of Individuals with Disabilities Education Act, person responsible for administering provisions of Title I of Elementary and Secondary Education Act and person responsible for coordinating education services to homeless children and youth in Subdiv. (16), adding Subdiv. (18) re Lieutenant Governor, adding Subdiv. (19) re Commissioner of Housing and adding Subdiv. (20) re Commissioner of Mental Health and Addiction Services, effective July 1, 2015.



Section 10-17 - English language to be medium of instruction. Exception.

The medium of instruction and administration in all public and private elementary schools shall be the English language, except that instruction as provided in sections 10-17a and 10-17f may be given in any language other than English to any pupil who, by reason of foreign birth, ancestry or otherwise, experiences difficulty in reading and understanding English.

(1949 Rev., S. 1351; 1971, P.A. 432, S. 1; P.A. 77-588, S. 4, 7.)

History: 1971 act deleted restriction limiting foreign language study to one hour a day, added provision allowing bilingual education and deleted penalty provision for violation of former section; P.A. 77-588 substituted reference to Sec. 10-17f for Sec. 10-17b.

Cited. 152 C. 151; 226 C. 704.



Section 10-17a - Establishment of bilingual and bicultural program.

Any local or regional board of education may establish at any level of instruction a bilingual and bicultural program of study involving a culture in which a language other than English is predominantly spoken, provided the purpose of such program shall be to enable children to become proficient in English. A private school may, with the approval of the State Board of Education, establish such a program of bilingual education.

(1971, P.A. 432, S. 2; P.A. 78-218, S. 14.)

History: P.A. 78-218 specified “local or regional” boards of education.

Cited. 226 C. 704; 238 C. 1.



Section 10-17b and 10-17c - Instruction bilingually and biculturally; procedures, materials and equipment; purpose. Advice and assistance of state board; evaluation of programs.

Sections 10-17b and 10-17c are repealed.

(1971, P.A. 432, S. 3, 4, 6; P.A. 73-317; P.A. 78-218, S. 15, 16; P.A. 82-314, S. 47, 63; P.A. 84-255, S. 20, 21.)



Section 10-17d - Application for and receipt of federal funds.

Subject to the regulations adopted by the State Board of Education pursuant to section 10-11, each local or regional board of education shall have the power to apply for and to receive federal funds made available directly to local communities for the programs provided in sections 10-17, 10-17a and 10-17f.

(1971, P.A. 432, S. 5; P.A. 77-588, S. 5, 7; P.A. 78-218, S. 17; P.A. 84-255, S. 5, 21.)

History: P.A. 77-588 substituted “10-17c” for “10-17d” and added reference to Sec. 10-17f; P.A. 78-218 substituted “local or regional board of education” for “board of education of a school district”; P.A. 84-255 deleted reference to Secs. 10-17b and 10-17c, repealed in the act.

Cited. 226 C. 704.



Section 10-17e - Definitions.

Whenever used in sections 10-17 and 10-17d to 10-17g, inclusive:

(1) “Eligible students” means students enrolled in public schools in grades kindergarten to twelve, inclusive, whose dominant language is other than English and whose proficiency in English is not sufficient to assure equal educational opportunity in the regular school program;

(2) “Program of bilingual education” means a program that: (A) Makes instructional use of both English and an eligible student's native language; (B) enables eligible students to achieve English proficiency and academic mastery of subject matter content and higher order skills, including critical thinking, so as to meet appropriate grade promotion and graduation requirements; (C) provides for the continuous increase in the use of English and corresponding decrease in the use of the native language for the purpose of instruction within each year and from year to year and provides for the use of English for more than half of the instructional time by the end of the first year; (D) may develop the native language skills of eligible students; and (E) may include the participation of English-proficient students if the program is designed to enable all enrolled students to become more proficient in English and a second language.

(3) “English as a second language program” means a program that uses only English as the instructional language for eligible students and enables such students to achieve English proficiency and academic mastery of subject matter content and higher order skills, including critical thinking, so as to meet appropriate grade promotion and graduation requirements.

(P.A. 77-588, S. 1, 7; P.A. 85-613, S. 91, 154; P.A. 99-211, S. 1, 10.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 10-17g for reference to Sec. 10-17h; P.A. 99-211 deleted the existing definition of program of bilingual education and substituted a new definition and added the definition of English as a second language program, effective July 1, 1999.

Cited. 226 C. 704.



Section 10-17f - Duties of boards of education regarding bilingual education programs. Development of state English mastery standard. Regulations.

(a) Annually, the board of education for each local and regional school district shall ascertain, in accordance with regulations adopted by the State Board of Education, the eligible students in such school district and shall classify such students according to their dominant language.

(b) Whenever it is ascertained that there are in any public school within a local or regional school district twenty or more eligible students classified as dominant in any one language other than English, the board of education of such district shall provide a program of bilingual education for such eligible students for the school year next following. Eligible students shall be placed in such program in accordance with subsection (e) of this section.

(c) On or before July 1, 2000, the State Board of Education, within available appropriations, shall develop a state English mastery standard to assess the linguistic and academic progress of students in programs of bilingual education. On and after September 1, 2000, each local and regional board of education shall assess, annually, the progress made by each student toward meeting the state standard. If a student is not making sufficient progress toward meeting the state standard based on the assessment, the local or regional board of education shall provide language support services to the student in consultation with the parent or guardian of the student to allow the student to meet the state standard. Such services may include, but need not be limited to, summer school, after-school assistance and tutoring. If a student meets the state standard based on the assessment, the student shall leave the program. Each local and regional board of education shall document on a student’s permanent record the date the student begins in a program of bilingual education and the date and results of the assessments required pursuant to this subsection.

(d) Each local and regional board of education shall limit the time an eligible student spends in a program of bilingual education to thirty months, whether or not such months are consecutive, except that such time period may be extended in accordance with this section and summer school and any two-way language programs established pursuant to subsection (i) of this section shall not be counted. An eligible student may spend up to an additional thirty months in a program of bilingual education if (1) the local or regional board of education responsible for educating such student requests an extension of such bilingual education for such student to the Department of Education, or (2) the Department of Education makes a determination that an extension of such bilingual education for such student is necessary. The department shall use the standards developed pursuant to section 10-17k in determining whether to grant a request by a local or regional board of education for an extension of such bilingual education for an eligible student or whether an extension of a bilingual education program for an eligible student is necessary. If an eligible student does not meet the English mastery standard at the end of the initial thirty months or at the end of an extension of the bilingual education program for such student, the local or regional board of education shall provide language transition and academic support services to such student. Such services may include, but need not be limited to, English as a second language programs, sheltered English programs, English immersion programs, or other research-based language development programs. Families may also receive guidance from school professionals to help their children make progress in their native language. If an eligible student enrolls in a secondary school when the student has fewer than thirty months remaining before graduation, the local or regional board of education shall assign the student to an English as a second language program and may provide intensive services to the student to enable the student to speak, write and comprehend English by the time the student graduates and to meet the course requirements for graduation.

(e) Each local and regional board of education shall hold a meeting with the parents and legal guardians of eligible students to explain the benefits of the language program options available in the school district, including an English language immersion program, and any native language accommodations that may be available for the mastery examination, administered pursuant to section 10-14n. The parents and legal guardians may bring an interpreter or an advisor to the meeting. If the parent or legal guardian of an eligible student opts to have such student placed in a program of bilingual education, the local or regional board of education shall place the child in such program.

(f) The board of education for each local and regional school district which is required to provide a program of bilingual education shall initially endeavor to implement the provisions of subsection (b) of this section through in-service training for existing certified professional employees, and thereafter, shall give preference in hiring to such certified professional employees as are required to maintain the program.

(g) The State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, to establish requirements for: (1) Such programs, which may be modeled after policy established by the Department of Education for bilingual education programs; (2) local and regional boards of education to integrate bilingual and English as a second language program faculty in all staff, planning and curriculum development activities; and (3) all bilingual education teachers employed by a local or regional board of education, on and after July 1, 2001, to meet all certification requirements, including completion of a teacher preparation program approved by the State Board of Education, or to be certified through an alternate route to certification program.

(h) Each board of education for a local and regional school district which is required to provide for the first time a program of bilingual education shall prepare and submit to the Commissioner of Education for review a plan to implement such program, in accordance with regulations adopted by the State Board of Education.

(i) Each local and regional board of education that is required to provide a program of bilingual education pursuant to this section shall investigate the feasibility of establishing two-way language programs starting in kindergarten.

(P.A. 77-588, S. 2, 7; 77-614, S. 302, 587, 610; P.A. 78-303, S. 85, 136; P.A. 98-168, S. 18, 26; P.A. 99-211, S. 2, 10; P.A. 00-220, S. 3, 43; P.A. 05-290, S. 2; June Sp. Sess. P.A. 15-5, S. 286.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 98-168 added new Subsec. (c) re parental notification for program exemption and redesignated the remaining Subsecs., effective July 1, 1998; P.A. 99-211 replaced existing Subsec. (c) with new Subsec. (c) re development of state English mastery standard, student assessment based on the standard and provision of support services for students not meeting the standard, relettered the existing Subsec. (d) as Subsec. (f) and added new Subsec. (d) re thirty-month limitation on time spent in a bilingual education program and language transition support services for students not meeting English mastery standard, relettered the existing Subsec. (e) as Subsec. (g), added new Subsec. (e) re meeting to explain language program options, amended Subsec. (g) to add Subdivs. (2) re integration of program staff and (3) re certification requirements, relettered the existing Subsec. (f) as Subsec. (h), added Subsec. (i) re investigation of feasibility of establishing two-way language programs and made technical changes, effective July 1, 1999; P.A. 00-220 amended Subsec. (a) to make a technical change, effective July 1, 2000; P.A. 05-290 amended Subsec. (d) by providing that language transition support services do not include a program of bilingual education, effective July 1, 2005; June Sp. Sess. P.A. 15-5 amended Subsec. (d) by adding provision re additional 30 months in program of bilingual education, adding Subdivs. (1) and (2) re conditions for when a student may spend an additional 30 months in bilingual education program, adding “and academic”, replacing “tutoring and homework assistance, provided such services may not include a program of bilingual education” with “or other research-based language development programs” and making conforming changes, and amended Subsec. (e) by adding provision re native language accommodations for mastery examination, effective July 1, 2015.



Section 10-17g - Grants for the provision of programs of bilingual education. Annual evaluation report.

For the fiscal years ending June 30, 2016, and June 30, 2017, the board of education for each local and regional school district that is required to provide a program of bilingual education, pursuant to section 10-17f, may make application to the State Board of Education and shall annually receive a grant in an amount equal to the product obtained by multiplying one million nine hundred sixteen thousand one hundred thirty by the ratio which the number of eligible children in the school district bears to the total number of such eligible children state-wide. The board of education for each local and regional school district receiving funds pursuant to this section shall annually, on or before September first, submit to the State Board of Education a progress report which shall include (1) measures of increased educational opportunities for eligible students, including language support services and language transition support services provided to such students, (2) program evaluation and measures of the effectiveness of its bilingual education and English as a second language programs, including data on students in bilingual education programs and students educated exclusively in English as a second language programs, and (3) certification by the board of education submitting the report that any funds received pursuant to this section have been used for the purposes specified. The State Board of Education shall annually evaluate programs conducted pursuant to section 10-17f. For purposes of this section, measures of the effectiveness of bilingual education and English as a second language programs include, but need not be limited to, mastery examination results, under section 10-14n, and graduation and school dropout rates. Any amount appropriated under this section in excess of one million nine hundred sixteen thousand one hundred thirty dollars shall be spent in accordance with the provisions of sections 10-17k, 10-17n and 10-66t. Any unexpended funds, as of November first, appropriated to the Department of Education for purposes of providing a grant to a local or regional board of education for the provision of a program of bilingual education, pursuant to section 10-17f, shall be distributed on a pro rata basis to each local and regional board of education receiving a grant under this section. Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2009, to June 30, 2017, inclusive, the amount of grants payable to local or regional boards of education for the provision of a program of bilingual education under this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(P.A. 77-588, S. 3, 7; P.A. 84-255, S. 4, 21; P.A. 99-211, S. 8, 10; P.A. 00-220, S. 4, 43; June Sp. Sess. P.A. 07-3, S. 5; Sept. Sp. Sess. P.A. 09-6, S. 43; P.A. 11-48, S. 177; P.A. 13-207, S. 14; 13-247, S. 159; June Sp. Sess. P.A. 15-5, S. 287.)

History: P.A. 84-255 changed the date of the report to the state board from July to September first and required the state board to evaluate the programs annually rather than biennially; P.A. 99-211 in Subdiv. (1) added references to language support services and language transition support services, in Subdiv. (2) added measures of effectiveness of bilingual education and English as a second language programs, added language specifying some measures that are effectiveness measures for purposes of the section and made technical changes, effective July 1, 1999; P.A. 00-220 made a technical change, effective July 1, 2000; June Sp. Sess. P.A. 07-3 added language re proportional reduction of grants for the fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 extended proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 extended proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-207 replaced reference to “state-wide mastery examination” with reference to “mastery examination” and added reference to Sec. 10-14n, effective July 1, 2013; P.A. 13-247 extended proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; June Sp. Sess. P.A. 15-5 replaced “Annually” with “For the fiscal years ending June 30, 2016, and June 30, 2017”, replaced “the total appropriation available for such purpose” with “one million nine hundred sixteen thousand one hundred thirty”, added “but need not be limited to” re measures of effectiveness, added provision re spending of funds appropriated in excess of $1,916,130, added provision re pro rata distribution of unexpended funds, extended proportional reduction of grants for provision of program of bilingual education through fiscal year ending June 30, 2017, and made conforming changes, effective July 1, 2015.



Section 10-17h - Planning, development or operation of initially required bilingual program.

Section 10-17h is repealed.

(P.A. 77-588, S. 6, 7; P. A. 79-631, S. 109, 111.)



Section 10-17i - Encouragement of increased language instruction. Proficiency in language recognized on permanent record.

(a) The Department of Education shall assist and encourage local and regional boards of education to institute two-way language programs and provide early second language instruction for English-speaking students.

(b) The department shall encourage local and regional boards of education to recognize students' proficiency in languages other than their native languages on their permanent records.

(P.A. 99-211, S. 3, 10.)

History: P.A. 99-211 effective July 1, 1999.



Section 10-17j - Request to commissioner to use certified English as a second language teacher in place of bilingual education teacher in cases of teacher shortage. Teacher exchange programs.

(a) If a local or regional board of education is not able to hire a sufficient number of certified bilingual education teachers for a school year, the board of education shall apply to the Commissioner of Education for permission to use a certified teacher of English as a second language to fill its need and the commissioner may grant such request for good cause shown.

(b) The Department of Education shall promote and encourage teacher exchange programs and provide information to local and regional boards of education on such programs in order to increase foreign language proficiency and cultural understanding.

(P.A. 99-211, S. 6, 10; June Sp. Sess. P.A. 15-5, S. 288.)

History: P.A. 99-211 effective July 1, 1999; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “for a school year” and replacing “may” with “shall” re application to commissioner, effective July 1, 2015.



Section 10-17k - Standards re extension of bilingual education program for eligible student.

Not later than July 1, 2016, the Department of Education, in consultation with public institutions of higher education, persons with expertise in bilingual education programming and bilingual education teachers, shall develop standards for determining whether an extension of a bilingual education program is necessary for an eligible student, as described in section 10-17f, following thirty months in such bilingual education program, pursuant to subsection (d) of section 10-17f.

(June Sp. Sess. P.A. 15-5, S. 290.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-17l - Department to provide information re research-based practices to involve parents in language acquisition process and native language accommodations for mastery examination.

Not later than July 1, 2016, the Department of Education shall provide information to local and regional boards of education about (1) research-based practices on how to involve parents and legal guardians of eligible students in the language acquisition process, and (2) native language accommodations for students on the state-wide mastery examination, administered pursuant to section 10-14n.

(June Sp. Sess. P.A. 15-5, S. 291.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-17m - Report re academic progress of bilingual education students and quality of bilingual education programs.

The Department of Education shall annually collect and disaggregate student data on the mastery examination, conducted pursuant to section 10-14n, for students in bilingual education programs for the purposes of monitoring (1) the academic progress of students in bilingual education programs, and (2) the quality of bilingual education programs offered by local and regional boards of education. Not later than July 1, 2016, and annually thereafter, the Department of Education shall submit a report on its findings regarding such student data to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 293.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-17n - English language learner pilot program.

(a) For the school years commencing July 1, 2015, and July 1, 2016, the Department of Education, in consultation with public institutions of higher education and persons with expertise in language acquisition, shall administer an English language learner pilot program. The department shall select the following participants for inclusion in the pilot program: (1) The three school districts with the highest total number of English language learner students, and (2) the school district with the highest percentage of English language learner students to total student population. Participants in the pilot program shall develop language acquisition plans for English language learner students that (A) are research-based, (B) are developed in consultation with the department, public institutions of higher education or persons with expertise in language acquisition, and (C) take into consideration such things as the size of the school district or region, the characteristics of the English language learner student population, the geography and demography of the school district or region, the number of bilingual education teachers and the native languages of the student population. The regional educational service center that serves the region in which each participant is located shall provide administrative support to such participant in the implementation of the pilot program.

(b) The Department of Education shall contract with an independent evaluator from an institution of higher education or a professional evaluator with expertise in language acquisition to evaluate the English language learner pilot program. Not later than October 1, 2017, such evaluation shall be submitted to the Department of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 294.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-18 - Courses in United States history, government and duties and responsibilities of citizenship.

(a)(1) All high, preparatory, secondary and elementary schools, public or private, whose property is exempt from taxation, shall provide a program of United States history, including instruction in United States government at the local, state and national levels, and in the duties, responsibilities, and rights of United States citizenship. No student shall be graduated from any such school who has not been found to be familiar with said subjects.

(2) For purposes of subdivision (1) of this subsection, elementary schools shall include in their third, fourth or fifth grade curriculum a program on democracy in which students engage in a participatory manner in learning about all branches of government.

(b) The State Board of Education shall, upon request by a board of education, make samples of materials available for use in the schools required to teach the courses provided for in this section, with supplementary materials for such use.

(1949 Rev., S. 1352–1357; 1959, P.A. 411, S. 2, 3; 1971, P.A. 758; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 18; 78-303, S. 85, 136; P.A. 82-83, S. 1, 3; P.A. 84-255, S. 19, 21; P.A. 07-138, S. 1; P.A. 08-153, S. 3.)

History: 1959 act changed references in Subsecs. (a) and (f) from state teachers colleges to state colleges; 1971 act deleted state colleges from requirement for citizenship course, deleted former detailed provisions in former Subsecs. (b), (c), (f) and part of (d), replacing them with general requirement for program of study of U.S. history and government and citizenship for “high, preparatory, secondary and elementary schools”; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “Each local or regional board of education” for “The board of education of each school district”; P.A. 82-83 deleted Subsec. (c) which had required filing of course descriptions of United States history, government and citizenship with the commissioner of education; P.A. 84-255 added provision to clarify that instruction in United States government is to include instruction in local, state and national government; P.A. 07-138 amended Subsec. (a) to designate existing language as Subdiv. (1) and to add Subdiv. (2) re fourth or fifth grade curriculum program on democracy, effective July 1, 2007; P.A. 08-153 amended Subsec. (a)(2) to add third grade democracy curriculum program, effective July 1, 2008.

Cited. 152 C. 151; 238 C. 1.



Section 10-18a - Contents of textbooks and other general instructional materials.

Except where a legitimate educational purpose will otherwise be served, each local or regional board of education shall, in selecting textbooks and other general instructional materials select those which accurately present the achievements and accomplishments of individuals and groups from all ethnic and racial backgrounds and of both sexes. Nothing herein shall preclude the use of instructional material and teaching which emphasizes the traditional family structure.

(1967, P.A. 571, S. 1; 1969, P.A. 241; P.A. 78-218, S. 19; P.A. 80-405, S. 2, 4.)

History: 1969 act required use of textbooks which present achievements of all ethnic and racial groups, a stronger statement than the previous requirement that boards of education “give due consideration to the use” of such books; P.A. 78-218 substituted “local” for “town” board of education; P.A. 80-405 allowed use of books which may be biased for or against ethnic groups only “where a legitimate educational purpose will otherwise be served”, added reference to other instructional materials and required presentation of achievements of both sexes but did not “preclude the use of instructional material and teaching which emphasizes the traditional family structure”.



Section 10-18b - Development of curriculum guides for firearm safety programs.

The State Board of Education, within available appropriations, and the Connecticut Police Chiefs Association may develop curriculum guides to aid local and regional boards of education in developing firearm safety programs for students in grades kindergarten to eight, inclusive, in the public schools. The State Board of Education shall make such curriculum guides available to local and regional boards of education.

(P.A. 90-144, S. 4, 6.)



Section 10-18c - Firearm safety programs. Exemption from participation.

(a) Any local or regional board of education may offer firearm safety programs to students in grades kindergarten to eight, inclusive, in the public schools under its jurisdiction.

(b) No student shall be required by any local or regional board of education to participate in a firearm safety program which may be offered within the public schools. A written notification to the local or regional board by the student's parent or legal guardian shall be sufficient to exempt the student from such program in its entirety or from any portion thereof so specified by the parent or legal guardian.

(c) If a student is exempted from a firearm safety program pursuant to subsection (b) of this section, the local or regional board of education shall provide, during the period of time in which the student would otherwise be participating in such program, an opportunity for other study or academic work.

(P.A. 90-144, S. 5, 6.)



Section 10-18d - Animal dissection. Students to be excused from participation or observation.

(a) A local or regional school district shall excuse any student from participating in, or observing, the dissection of any animal as part of classroom instruction, provided the parent or guardian of such student has requested, in writing, that such student be excused from such participation or observation.

(b) Any student excused from participating in, or observing, the dissection of any animal as part of classroom instruction shall be required to complete an alternate assignment to be determined by the local or regional school district.

(P.A. 13-273, S. 1.)

History: P.A. 13-273 effective July 1, 2013.



Section 10-19 - Teaching about alcohol, nicotine or tobacco, drugs and acquired immune deficiency syndrome. Training of personnel.

(a) The knowledge, skills and attitudes required to understand and avoid the effects of alcohol, of nicotine or tobacco and of drugs, as defined in subdivision (17) of section 21a-240, on health, character, citizenship and personality development shall be taught every academic year to pupils in all grades in the public schools; and, in teaching such subjects, textbooks and such other materials as are necessary shall be used. Annually, at such time and in such manner as the Commissioner of Education shall request, each local and regional board of education shall attest to the State Board of Education that all pupils enrolled in its schools have been taught such subjects pursuant to this subsection and in accordance with a planned, ongoing and systematic program of instruction. The content and scheduling of instruction shall be within the discretion of the local or regional board of education. Institutions of higher education approved by the State Board of Education to train teachers shall give instruction on the subjects prescribed in this section and concerning the best methods of teaching the same. The State Board of Education and the Board of Regents for Higher Education in consultation with the Commissioner of Mental Health and Addiction Services and the Commissioner of Public Health shall develop health education or other programs for elementary and secondary schools and for the training of teachers, administrators and guidance personnel with reference to understanding and avoiding the effects of nicotine or tobacco, alcohol and drugs.

(b) Commencing July 1, 1989, each local and regional board of education shall offer during the regular school day planned, ongoing and systematic instruction on acquired immune deficiency syndrome, as taught by legally qualified teachers. The content and scheduling of the instruction shall be within the discretion of the local or regional board of education. Not later than July 1, 1989, each local and regional board of education shall adopt a policy, as the board deems appropriate, concerning the exemption of pupils from such instruction upon written request of the parent or guardian. The State Board of Education shall make materials available to assist local and regional boards of education in developing instruction pursuant to this subsection.

(1949 Rev., S. 1358; 1959, P.A. 411, S. 4; February, 1965, P.A. 140, S. 1; 1967, P.A. 555, S. 61; 1969, P.A. 753, S. 33; 1971, P.A. 370, S. 2; P.A. 73-632, S. 2, 3, 5; P.A. 75-211, S. 1; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 20; P.A. 82-218, S. 37, 46; P.A. 83-160, S. 1; P.A. 84-241, S. 2, 5; P.A. 85-579, S. 3, 5; P.A. 88-112, S. 1, 2; 88-136, S. 24, 37; P.A. 90-133, S. 1; P.A. 93-381, S. 9, 39; 93-435, S. 59, 63; P.A. 95-182, S. 2, 11; 95-257, S. 11, 12, 21, 58; P.A. 11-48, S. 285.)

History: 1959 act changed reference to state teachers colleges to state colleges; 1965 act included teaching of effects of narcotics and alcohol on personality development and began teaching of effects in fifth rather than third grade; 1967 act substituted “controlled drugs” for “narcotics”; 1969 act included teaching of effects of nicotine or tobacco, specified that such teaching take place at least once every academic year and added provision for development of programs and training of teachers and guidance personnel; 1971 act deleted reference to teaching “at least once” each year, required teaching of all grades, not just fifth grade and above, included administrators in training provision and deleted sentence referring to classes in ungraded schools; P.A. 73-632 substituted “institutions of higher education” for “colleges”, included the drug advisory council in development of programs and added Subsec. (b) concerning drug and information and instruction programs in higher education institutions; P.A. 75-211 limited institutions of higher education in Subsec. (a) to those “approved ... to train teachers” and included the Connecticut state alcohol council in development of programs and included alcohol information and instruction programs in Subsec. (b); P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-218 deleted Subsec. (b); P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-160 replaced the drug advisory council and the Connecticut state alcohol council with the state alcohol and drug abuse commission; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 85-579 added Subsec. (b) re a study of the alcohol and drug prevention programs provided by local and regional boards of education; P.A. 88-112 added new Subsec. re instruction on acquired immune deficiency syndrome; P.A. 88-136 deleted obsolete Subsec. (b) re report on the alcohol and drug prevention programs provided by local and regional boards of education; P.A. 90-133 in Subsec. (a) expanded what is to be taught concerning alcohol, nicotine or tobacco and drugs, provided that there be an annual attestation to the state board of education concerning the teaching of these subjects and provided that the programs developed by the state board of education, et al, are not limited to health education programs; P.A. 93-381 replaced state alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993 (Revisor's note: The word “commissioner” was substituted editorially by the Revisors for “department” to parallel existing language); P.A. 95-182 amended Subsec. (a) to allow boards of education to set the content and scheduling of instruction, effective June 28, 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.

See Sec. 10-16b re prescribed courses of study.

See Sec. 10-145a re certificates of qualification for teachers.

Cited. 152 C. 151; 238 C. 1.



Section 10-19a - Superintendent to designate substance abuse prevention team. Training of team members.

Section 10-19a is repealed, effective July 1, 1996.

(P.A. 87-457, S. 1, 5; P.A. 96-244, S. 62, 63.)



Section 10-19b - Advisory councils on drug abuse prevention.

Advisory councils on drug abuse education and prevention established by municipalities pursuant to subsection (a) of Section 4126 of the Drug Free Schools and Communities Act of 1986 may serve as a resource for public schools in the field of substance abuse prevention and education and may assist in the development of out-of-school activity for students.

(P.A. 87-457, S. 2, 5.)



Section 10-19c - Program for careers in information technology.

Section 10-19c is repealed, effective July 1, 2011.

(P.A. 01-193, S. 3, 9; P.A. 11-48, S. 303.)



Section 10-19d - High school mathematics and science challenge pilot program.

The Department of Education shall establish, within available appropriations, a high school mathematics and science challenge pilot program, which uses performance results on the mathematics and science components of the mastery examination, given in accordance with the provisions of section 10-14n, for students in grade ten or eleven to design and implement mathematics and science curricula for students in the eleventh grade in the public high schools, including technical high schools. For purposes of the program, the Commissioner of Education may award grants to local and regional boards of education and technical high schools for demonstration projects. Local and regional boards of education and technical high schools seeking to participate in the pilot program shall apply to the department at such time and in such manner as the commissioner prescribes. The commissioner shall select a diverse group of participants based on the population, geographic location and economic characteristics of the school district or technical high school. Local and regional boards of education and technical high schools awarded grants under the program shall use grant funds for expenses for developing and implementing an instructional program in the mathematics and science subject areas targeting students who did not meet or exceed the level of proficiency in mathematics or science on such mastery examination, and conduct an evaluation of the program, including an analysis of student testing performance before and after participation in the program.

(P.A. 06-83, S. 17; P.A. 12-116, S. 87; P.A. 13-207, S. 4.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012; P.A. 13-207 replaced “student performance results for mathematics and science on the state-wide tenth grade mastery examination given in accordance with the provisions of section 10-14n,” with “performance results on the mathematics and science components of the mastery examination, given in accordance with the provisions of section 10-14n, for students in grade ten or eleven” and made a conforming change, effective July 1, 2013.



Section 10-19e - “Future Scholars” pilot matching grant program.

The Department of Education shall establish, within available appropriations, a “Future Scholars” pilot matching grant program for public schools participating in externally funded programs that provide supplemental mathematics and science programming and instruction to students in grades eight to ten, inclusive, who scored above the level of basic and below the level of proficiency on the mastery examinations given during the previous year in accordance with the provisions of section 10-14n. The Commissioner of Education, for purposes of the program, may award grants to local and regional boards of education and technical high schools for demonstration projects. Boards of education and technical high schools seeking to participate in the pilot program shall apply to the department at such time and in such form as the commissioner prescribes. The commissioner shall select participants based on the quality of proposed programs and evidence of commitment by businesses supporting the project. Local and regional boards of education and technical high schools awarded grants under the program shall use grant funds for development and implementation of an interdisciplinary mathematics, science and technology curriculum, including the establishment and staffing of mathematics and science laboratories, in middle and high schools that have demonstrated support and involvement by local or state-wide mathematics, science or technology intensive businesses in the state.

(P.A. 06-83, S. 19; P.A. 12-116, S. 87.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “vocational-technical schools” were changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-19m - (Formerly Sec. 17a-39). Youth service bureaus. Annual report. Regulations.

(a) For the purposes of this section, “youth” means a person from birth to eighteen years of age. Any one or more municipalities or any one or more private youth-serving organizations, designated to act as agents of one or more municipalities, may establish a multipurpose youth service bureau for the purposes of evaluation, planning, coordination and implementation of services, including prevention and intervention programs for delinquent, predelinquent, pregnant, parenting and troubled youths referred to such bureau by schools, police, juvenile courts, adult courts, local youth-serving agencies, parents and self-referrals. A youth service bureau shall be the coordinating unit of community-based services to provide comprehensive delivery of prevention, intervention, treatment and follow-up services.

(b) A youth service bureau established pursuant to subsection (a) of this section may provide, but shall not be limited to the delivery of, the following services: (1) Individual and group counseling; (2) parent training and family therapy; (3) work placement and employment counseling; (4) alternative and special educational opportunities; (5) recreational and youth enrichment programs; (6) outreach programs to insure participation and planning by the entire community for the development of regional and community-based youth services; (7) preventive programs, including youth pregnancy, youth suicide, violence, alcohol and drug prevention; and (8) programs that develop positive youth involvement. Such services shall be designed to meet the needs of youths by the diversion of troubled youths from the justice system as well as by the provision of opportunities for all youths to function as responsible members of their communities.

(c) The Commissioner of Education shall adopt regulations, in accordance with the provisions of chapter 54, establishing minimum standards for such youth service bureaus and the criteria for qualifying for state cost-sharing grants, including, but not limited to, allowable sources of funds covering the local share of the costs of operating such bureaus, acceptable in-kind contributions and application procedures. Said commissioner shall, on December 1, 2011, and biennially thereafter, report to the General Assembly on the referral or diversion of children under the age of eighteen years from the juvenile justice system and the court system. Such report shall include, but not be limited to, the number of times any child is so diverted, the number of children diverted, the type of service provided to any such child, by whom such child was diverted, the ages of the children diverted and such other information and statistics as the General Assembly may request from time to time. Any such report shall contain no identifying information about any particular child.

(P.A. 76-127, S. 1–3, 5; P.A. 78-183, S. 1, 4; P.A. 89-191, S. 3; P.A. 91-146, S. 1, 2; P.A. 93-91, S. 1, 2; 93-432, S. 1, 6; P.A. 95-339, S. 1, 8; P.A. 06-196, S. 62; June Sp. Sess. P.A. 07-4, S. 78; Sept. Sp. Sess. P.A. 09-7, S. 78, 89; P.A. 11-136, S. 5, 6.)

History: P.A. 78-183 replaced youth service system with youth service bureau and expanded Subsec. (c), clarifying scope of regulations and adding provisions re annual report; P.A. 89-191 added Subsec. (b)(7) and (8) to include preventive programs, including youth suicide, alcohol and drug prevention and programs that develop positive youth involvement; Sec. 17-443 transferred to Sec. 17a-39 in 1991; P.A. 91-146 amended Subsec. (a) to provide that youth service bureaus may coordinate delivery of prevention, intervention, treatment and follow-up services for all youth and made technical change in Subsec. (b); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-432 added pregnant and parenting youth to the list of individuals who may be referred to a youth service bureau, allowed the adult courts to refer individuals to the youth service bureau, and provided that a youth service bureau shall be the coordinating unit of community-based services, effective July 1, 1993; P.A. 95-339 amended Subsec. (c) to transfer responsibility for the program from the Commissioner of Children and Families to the Commissioner of Education, effective July 1, 1995; Sec. 17a-39 transferred to Sec. 10-19m in 1997; P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (c) to substitute “age of eighteen” for “age of sixteen” and delete provision re referral or diversion of children between ages of sixteen and eighteen, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to substitute “age of seventeen” for “age of eighteen” and add provision re referral or diversion of children aged seventeen and eighteen, effective January 1, 2010, and further amended Subsec. (c) to substitute “age of eighteen” for “age of seventeen” and delete provision re referral or diversion of children aged seventeen and eighteen, effective July 1, 2012; P.A. 11-136 amended Subsec. (c) by replacing “1979” with “2011” and replacing “annually” with “biennially”, effective July 1, 2011.



Section 10-19n - (Formerly Sec. 17a-40). State aid for establishment and expansion of youth service bureaus.

To assist municipalities and private youth-serving organizations designated to act as agents for such municipalities in establishing, maintaining or expanding such youth service bureaus, the state, acting through the Commissioner of Education, shall provide cost-sharing grants, subject to the provisions of this section for (1) the cost of an administrative core unit and (2) the cost of the direct services unit provided by such youth service bureau. No state grant shall be made for capital expenditures of such bureaus. All youth service bureaus shall submit a request for a grant, pursuant to this section and sections 10-19m and 10-19o, on or before May fifteenth of the fiscal year prior to the fiscal year for which such grant is requested.

(P.A. 78-183, S. 2, 4; P.A. 83-78; P.A. 93-91, S. 1, 2; 93-432, S. 2, 6; P.A. 95-339, S. 2, 8; P.A. 96-178, S. 9, 18.)

History: P.A. 83-78 amended Subsecs. (b) and (c) to remove limitations (tying the amount of state grants to the number of children and youth in the municipality and requiring that any state administered federal funds allocated to the municipality for such units be included in determining the amount of the state grant) on state grants for an administrative core unit and for the direct services unit; Sec. 17-443a transferred to Sec. 17a-40 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-432 defined the functions of administrative core units, removed the reference to the availability of funds as related to the cost-sharing grants, established a time frame for new requests for grants and for already existing youth service bureaus and removed the mathematical formula for the distribution of grants in former Subsecs. (b) and (c), effective July 1, 1993; P.A. 95-339 transferred responsibility for the grants from the Commissioner of Children and Families to the Commissioner of Education, effective July 1, 1995 (Revisor's note: A reference to Sec. 54-91d, repealed by P.A. 95-225, was deleted editorially by the Revisors); P.A. 96-178 deleted a provision to give priority to certain applicants and deleted requirement for certain applicants for grants pursuant to Sec. 10-19o to submit applications on or before January thirty-first of the fiscal year prior to the fiscal year for which the grant is requested, effective July 1, 1996; Sec. 17a-40 transferred to Sec. 10-19n in 1997.



Section 10-19o - (Formerly Sec. 17a-40a). Youth service bureau grant program.

(a) The Commissioner of Education shall establish a program to provide grants to youth service bureaus in accordance with this section. Only youth service bureaus which were eligible to receive grants pursuant to this section for the fiscal year ending June 30, 2007, or which applied for a grant by June 30, 2012, with prior approval of the town’s contribution pursuant to subsection (b) of this section, or which applied for a grant during the fiscal year ending June 30, 2015, shall be eligible for a grant pursuant to this section for any fiscal year commencing on or after July 1, 2012. Each such youth service bureau shall receive a grant of fourteen thousand dollars. The Department of Education may expend an amount not to exceed two per cent of the amount appropriated for purposes of this section for administrative expenses. If there are any remaining funds, each such youth service bureau that was awarded a grant in excess of fifteen thousand dollars in the fiscal year ending June 30, 1995, shall receive a percentage of such funds. The percentage shall be determined as follows: For each such grant in excess of fifteen thousand dollars, the difference between the amount of the grant awarded to the youth service bureau for the fiscal year ending June 30, 1995, and fifteen thousand dollars shall be divided by the difference between the total amount of the grants awarded to all youth service bureaus that were awarded grants in excess of fifteen thousand dollars for said fiscal year and the product of fifteen thousand dollars and the number of such grants for said fiscal year.

(b) In order for a youth service bureau to receive the full amount of the state grant determined pursuant to subsection (a) of this section, a town shall contribute an amount equal to the amount of the state grant. A town shall provide not less than fifty per cent of its contribution from funds appropriated by the town for that purpose, and the remaining amount in other funds or in-kind contributions in accordance with regulations adopted by the State Board of Education in accordance with chapter 54.

(c) Any funds remaining due to a town’s failure to match funds as provided in subsection (b) of this section shall be redistributed in accordance with the provisions of this section. The State Board of Education shall adopt regulations in accordance with the provisions of chapter 54 to coordinate the youth service bureau program and to administer the grant system established pursuant to this section and sections 10-19m and 10-19n.

(P.A. 93-432, S. 3, 6; P.A. 95-339, S. 3, 8; P.A. 96-178, S. 10, 18; 96-244, S. 58, 63; P.A. 98-186, S. 1, 2; June Sp. Sess. P.A. 99-1, S. 32, 51; P.A. 00-187, S. 22, 75; P.A. 01-173, S. 7, 67; P.A. 03-174, S. 11; P.A. 05-245, S. 37; P.A. 06-135, S. 18; June Sp. Sess. P.A. 07-3, S. 35; June 12 Sp. Sess. P.A. 12-1, S. 230; June Sp. Sess. P.A. 15-5, S. 257.)

History: P.A. 93-432 effective July 1, 1993; P.A. 95-339 transferred responsibility for the program from the Department of Children and Families to the Department of Education, added the limitation on eligibility for grants, provided for the $12,000 grant, added the method for distribution of any remaining funds and made technical changes, effective July 1, 1995 (Revisor’s note: A reference to Sec. 54-91d, repealed by P.A. 95-225, was deleted editorially by the Revisors); P.A. 96-178 amended Subsec. (a) to change the date concerning eligibility from “1995” to “1996”, to remove a reference to eligibility for grants to youth service bureaus which applied to the Commissioner of Children and Families by June 11, 1995 and to make technical changes and amended Subsec. (b) to substitute “State Board” for “Commissioner”, effective July 1, 1996; P.A. 96-244 amended Subsec. (a) to expand the number of youth service bureaus eligible for grants to include youth service bureaus which applied for a grant by May 15, 1996, and repeated changes enacted by P.A. 96-178, effective June 6, 1996; Sec. 17a-40a transferred to Sec. 10-19o in 1997; P.A. 98-186 amended Subsec. (a) to substitute 1998 for 1996 in the eligibility dates for grants, effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to extend eligibility dates for grants by one year and increased grant amount from $12,000 to $14,000, effective July 1, 1999; P.A. 00-187 amended Subsec. (a) to extend the time frames by one year from 1999 to 2000, effective June 1, 2000; P.A. 01-173 amended Subsec. (a) to extend the time frames to 2001, and to change the date for eligibility based on an application from May 15 to June 30, effective July 6, 2001; P.A. 03-174 amended Subsec. (a) to extend time frames from 2001 to 2003, effective July 1, 2003; P.A. 05-245 amended Subsec. (a) by extending time frames from 2003 to 2005, effective June 30, 2005; P.A. 06-135 amended Subsec. (a) by extending time frames from 2005 to 2006, effective June 6, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a) by extending time frames from 2006 to 2007, effective July 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “June 30, 2007” with “June 30, 2012” re grant application and replacing “July 1, 2007” with “July 1, 2012” re grant eligibility, effective June 15, 2012; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “or which applied for a grant during the fiscal year ending June 30, 2015,”, effective July 1, 2015.



Section 10-19p - (Formerly Sec. 17a-41). Assistance to youth service bureaus.

The Department of Education shall provide grant management services, program monitoring, program evaluation and technical assistance to such state-aided youth service bureaus, and the commissioner may assign or appoint necessary personnel to perform such duties, subject to the provisions of chapter 67.

(P.A. 78-183, S. 3, 4; P.A. 82-63; P.A. 93-91, S. 1, 2; P.A. 95-339, S. 4, 8.)

History: P.A. 82-63 deleted the requirement that assistance be given “from funds appropriated for grants under the provisions of this section and sections 17-443 and 17-443a”; Sec. 17-443b transferred to Sec. 17a-41 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-339 transferred responsibility for the program from the Department of Children and Families to the Department of Education, effective July 1, 1995; Sec. 17a-41 transferred to Sec. 10-19p in 1997.



Section 10-19q - Enhancement grant program for youth service bureaus.

The Department of Education shall administer, within available appropriations, an enhancement grant program for youth service bureaus. The department shall annually award grants in the amounts of: (1) Three thousand three hundred dollars to youth service bureaus that serve a town with a population of not more than eight thousand or towns with a total combined population of not more than eight thousand; (2) five thousand dollars to youth service bureaus that serve a town with a population greater than eight thousand, but not more than seventeen thousand or towns with a total combined population greater than eight thousand, but not more than seventeen thousand; (3) six thousand two hundred fifty dollars to youth service bureaus that serve a town with population greater than seventeen thousand, but not more than thirty thousand or towns with a total combined population greater than seventeen thousand, but not more than thirty thousand; (4) seven thousand five hundred fifty dollars to youth service bureaus that serve a town with a population greater than thirty thousand, but not more than one hundred thousand or towns with a total combined population greater than thirty thousand, but not more than one hundred thousand; and (5) ten thousand dollars to youth service bureaus that serve a town with a population greater than one hundred thousand or towns with a total combined population greater than one hundred thousand. Notwithstanding the provisions of this section, for the fiscal year ending June 30, 2013, and each fiscal year thereafter, the amount of grants payable to youth service bureaus shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(June Sp. Sess. P.A. 07-3, S. 36; P.A. 12-120, S. 3.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-120 added “within available appropriations” and added provision re proportional reduction of grants, effective July 1, 2012.



Section 10-20 - Comptroller may withhold school money.

Section 10-20 is repealed.

(1949 Rev., S. 1359; 1963, P.A. 361.)



Section 10-20a - Connecticut career certificate programs.

(a) Local and regional boards of education, the technical high school system, postsecondary institutions and regional educational service centers, may (1) in consultation with regional workforce development boards established pursuant to section 31-3k, local employers, labor organizations and community-based organizations establish career pathway programs leading to a Connecticut career certificate in accordance with this section, and (2) enroll students in such programs based on entry criteria determined by the establishing agency. Such programs shall be approved by the Commissioner of Education and the Labor Commissioner. Applications for program approval shall be submitted to the Commissioner of Education in such form and at such time as the commissioner prescribes. All programs leading to a Connecticut career certificate shall provide equal access for all students and necessary accommodations and support for students with disabilities.

(b) Programs established pursuant to this section may be offered for one or more years and shall include:

(1) Not less than eighty hours during any year of school-based instruction which focuses on the academic, technical and employability skills outlined in the skill standards established pursuant to subsection (c) of this section, workplace safety awareness and instruction in the history of the American economy and the role of labor, business and industry;

(2) Work-based instruction which includes worksite experience, including all major activities related to the career cluster. Such worksite experience shall: (A) Be paid, except as provided in subsection (c) of section 10-20b, (B) include a planned program of job training and work experiences, including training related to preemployment and employment skills to be mastered at progressively higher levels, that are coordinated with school-based instruction, (C) include instruction, to the extent practicable, in all aspects of the industry, (D) relate to the academic, technical and employability skills outlined in the skill standards established pursuant to subsection (c) of this section, (E) include, but not be limited to, on-the-job training, internships, community service and field trips, (F) be conducted in accordance with an individualized written training and mentoring plan, agreed to by the student, his parent or guardian, if the student is under eighteen years of age, the principal of the school or the chief executive officer of the agency operating the program in which the student is enrolled, or the designee of such principal or chief executive officer, and the employer, and (G) be in conformance with the requirements of section 10-20d; and

(3) Activities that ensure coordination between school-based instruction and work-based instruction, including, but not limited to, (A) career awareness and exploration opportunities, and (B) information and guidance concerning transition to postsecondary education.

(c) For purposes of this section, “career cluster” means a range of occupations which share a set of skills and knowledge organized under the federal career clusters endorsed by the Office of Vocational and Adult Education under the United States Department of Education. Such skills and knowledge include (1) academic and technical skills related to the type of employment, and (2) general employability skills. The Commissioner of Education, in consultation with other state, regional and local agencies, business and industry and labor organizations, shall maintain a list of federally recognized career clusters and skill standards for each such career cluster, along with the projected occupation growth area clusters within the state identified by labor market projections provided by the Labor Department.

(P.A. 94-116, S. 21, 28; P.A. 97-195, S. 1, 5; P.A. 07-20, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 35; P.A. 12-116, S. 77.)

History: P.A. 94-116 effective July 1, 1994; P.A. 97-195 amended Subsec. (a) to designate existing provisions as Subdiv. (1), provide for the establishment of programs by postsecondary institutions, add the consultation role for regional workforce development boards, change the review and comment provision prior to approval by the commissioners by substituting regional school-to-career partnership for regional workforce development board, provide that students be enrolled based on entry criteria determined by the establishing agency, and add Subdiv. (2) re the regional school-to-career partnerships; amended Subsec. (b) in Subdiv. (1) to substitute school-based instruction for subject matter instruction and to add instruction in the history of the American economy and the role of labor, business and industry, in Subdiv. (2) to delete a requirement for not less than 180 hours of worksite experience, to redesignate existing Subparas. (B) and (C) as Subparas. (F) and (G), to add new Subparas. (B) to (E), inclusive, to change the provision for approval of the training and mentoring plan to include the parent or guardian, if the student is under 18 years of age, and the chief executive officer of the agency operating the program, and in Subdiv. (3) to expand the requirement for coordination to include career awareness and exploration opportunities and information and guidance concerning transition to postsecondary education; deleted Subsec. (c) re entry criteria; redesignated Subsec. (d) as Subsec. (c) and changed the description of the items included in skills and knowledge and made technical changes, effective June 24, 1997; P.A. 07-20 amended Subsec. (a) to designate programs leading to certificate as career pathway programs, delete provision re review and comment by the partnership, delete former Subdiv. (2) re partnerships, delete former Subdiv. (1) designator and redesignate existing Subparas. (A) and (B) as Subdivs. (1) and (2), amended Subsec. (b)(1) to add reference to workplace safety awareness and amended Subsec. (c) to require career clusters to be organized under federal career clusters and the maintenance of lists re projected occupation growth area clusters, effective July 1, 2007; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b)(2)(A) by adding reference to Sec. 10-20b(c) re exception to paid worksite experience, effective October 27, 2011; P.A. 12-116 amended Subsec. (a) by replacing “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-20b - Connecticut career certificate. Compliance with state and federal laws and regulations. Student and employer requirements. Compensation.

(a) Except for the provisions of chapter 567, all state and federal laws and regulations relating to employment, apprenticeship and occupational licensing shall apply to students in a program leading to a Connecticut career certificate pursuant to section 10-20a. Employers found to be in violation of a federal or state labor law may be prohibited from participation in the program.

(b) Students participating in such programs shall not: (1) Replace any employee or cause any reduction in hours of work, wages or employment benefits of any employee of an employer participating in the program; or (2) be employed in a job from which an employee of a participating employer has been laid off and for which he retains recall rights. No employer shall terminate the employment of any of its employees or otherwise reduce its workforce or work hours in order to fill a vacancy so created with a student participating in the program. The participation of any employer who is a party to one or more collective bargaining agreements covering work to be performed by a student participating in the program shall be conditioned on the written concurrence of each labor organization that is a party to such an agreement.

(c) The employment of students in programs established pursuant to section 10-20a shall be in compliance with sections 31-23 and 31-58 and shall be paid employment, unless the Labor Commissioner, or the commissioner's designee, in consultation with the Commissioner of Education, or the commissioner's designee, receives and approves a written request from the principal of the school or the chief executive officer of the agency operating the program in which the student is enrolled, or the designee of such principal or chief executive officer, that such employment not be paid because such employment (1) includes worksite experiences that are generally not paid employment, such as community service activities or field trips, or (2) is an internship. The terms of compensation shall be (A) negotiated between the employer and such principal or chief executive officer, or the designee of such principal or chief executive officer, (B) accepted by the student, (C) based on the nature of the work and the status of the student-worker as a student, (D) reasonable for the actual work performed, and (E) in compliance with the provisions of title 31 concerning the employment of minors.

(P.A. 94-116, S. 22, 28; P.A. 97-195, S. 2, 5; P.A. 07-20, S. 2; Oct. Sp. Sess. P.A. 11-1, S. 36.)

History: P.A. 94-116 effective July 1, 1994; P.A. 97-195 amended Subsec. (c) to add references to the chief executive officer of the agency operating the program and made technical changes, effective June 24, 1997; P.A. 07-20 amended Subsec. (c) to add provisions re compliance with Secs. 31-23 and 31-58 and title 31 and make technical changes, effective July 1, 2007; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (c) by designating provision re unpaid employment as new Subdiv. (1) and amending same to add “field trips”, by adding new Subdiv. (2) re internships and by redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E), effective October 27, 2011.



Section 10-20c - Issuance of Connecticut career certification. Credit for program.

(a) The Commissioner of Education and the Labor Commissioner shall jointly issue a Connecticut career certificate to students who successfully complete a program established pursuant to section 10-20a and demonstrate satisfactory academic achievement in accordance with such standards as may be adopted by the Commissioner of Education.

(b) No more than one elective credit for purposes of section 10-221a shall be awarded for each such program of at least one hundred twenty hours of work-based instruction which is successfully completed at the secondary level. Credit for work experience at the postsecondary level shall be determined by the board of trustees or governing authority for the postsecondary institution in which the student is enrolled.

(P.A. 94-116, S. 23, 28; P.A. 97-195, S. 3, 5.)

History: P.A. 94-116 effective July 1, 1994; P.A. 97-195 amended Subsec. (b) to change the requirements for credits and to add provision allowing the board of trustees or governing authority to determine credit at the postsecondary level, effective June 24, 1997.



Section 10-20d - Grants for support of Connecticut career certificate programs.

(a) The Commissioner of Education, in consultation with the Labor Commissioner and the Commissioners of Economic and Community Development and Higher Education, shall, within the limits of available appropriations, provide grants to postsecondary institutions, regional workforce development boards, regional educational service centers and other appropriate agencies and organizations to support the development of educators administering programs leading to a Connecticut career certificate pursuant to section 10-20a.

(b) If the Commissioner of Education finds that some or all of the amount of any grant awarded pursuant to this section is used for purposes which are not in conformity with sections 10-20a to 10-20d, inclusive, or is used to reduce the local share of support for schools or to supplant a previous source of funding, the commissioner may require repayment of such grant to the state.

(c) Each grant recipient shall submit to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, a biennial program evaluation report.

(P.A. 94-116, S. 24, 28; P.A. 95-250, S. 1; P.A. 97-195, S. 4, 5; P.A. 07-20, S. 3.)

History: P.A. 94-116 effective July 1, 1994; P.A. 95-250 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor's note: A reference to “Commissioners of Labor, Economic and Community Development and Higher Education” was replaced editorially by the Revisors with “Labor Commissioner and the Commissioners of Economic and Community Development and Higher Education” for consistency with customary statutory usage); P.A. 97-195 amended Subsec. (a) to expand the list of possible grantees to include postsecondary institutions, regional workforce development boards and other appropriate agencies and organizations and amended Subsec. (b) to provide for review and comment by school-to-career partnerships rather than workforce development boards, effective June 24, 1997; P.A. 07-20 amended Subsec. (a) to delete language re provision of grants to local and regional boards of education and the vocational-technical school system and reference to implementation of programs, deleted former Subsec. (b) re priority in awarding of grants and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective July 1, 2007.



Section 10-20e - Awarding of grants.

Each state agency which provides a grant to create jobs or provide job training shall, to the maximum extent feasible, give priority in awarding such grants to employers which establish programs leading to a Connecticut career certificate pursuant to section 10-20a.

(P.A. 94-116, S. 25, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 10-20f - Retention of appropriated funds, when.

The Department of Education may retain up to one per cent of the amount appropriated for programs established pursuant to section 10-20a for purposes of administration and coordination, technical assistance, information dissemination and program evaluation.

(P.A. 94-116, S. 26, 28; P.A. 03-76, S. 4.)

History: P.A. 94-116 effective July 1, 1994; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-21 - Vocational guidance.

Section 10-21 is repealed, effective July 1, 1996.

(1949 Rev., S. 1360; P.A. 78-218, S. 22; P.A. 96-244, S. 62, 63.)



Section 10-21a - Accredited courses offered by employers.

Any employer may, with the cooperation and approval of the board of education of the local or regional school district in which such employer's business is located, offer accredited high school courses or, with the cooperation and approval of the State Board of Education, offer vocational training courses, such courses to be offered on the business premises for the benefit of any employee (1) who does not have and who wishes to obtain a high school diploma or (2) who wishes to improve his or her employment status, provided that no such course or any portion thereof shall be at the expense of the State Board of Education or any local or regional board of education.

(P.A. 75-412; P.A. 78-218, S. 23.)

History: P.A. 78-218 substituted “local” for “town” school district.



Section 10-21b - Programs offered jointly by boards of education and business firms; neighborhood assistance.

Local and regional boards of education are authorized to enter into agreements with business firms, as defined in section 12-631, to develop for implementation, programs to be conducted jointly by such local or regional boards of education and business firms which provide training and experience in the business activities of such business firms which, in the opinion of such local or regional board of education, would be of substantial educational benefit to the participating students. Such agreements shall be limited in duration to one school year, provided this provision shall not be construed to prohibit any such local or regional board or any such business firm from entering into subsequent one-year agreements. Nothing in this section shall be construed to prohibit one or more local or regional boards of education or one or more business firms from entering into any such valid agreement jointly. The State Board of Education shall collect information on exemplary programs and provide local and regional boards of education with such information on or before January 15, 1985, in order to encourage development and implementation of such programs. Not later than July 1, 1984, the Department of Education shall notify local and regional boards of education and municipalities of the program established pursuant to this section and the requirements for eligibility under chapter 228a.

(P.A. 84-448, S. 1, 5.)



Section 10-21c - Donation of teaching services by private sector specialists; neighborhood assistance.

(a) Any local or regional board of education that has a demonstrated shortage of certified teachers in those fields designated by the State Board of Education or that elects to expand the academic offerings to students in the areas identified by the Labor Commissioner and the Office of Workforce Competitiveness pursuant to the provisions of section 4-124w may solicit and accept qualified private sector specialists, not necessarily certified to teach, whose services to teach in shortage areas have been donated by business firms, as defined in section 12-631. Private sector specialists who donate their services may be permitted to offer instruction in existing or specially designed curricula, provided no private sector specialist shall be permitted to work more than one-half of the maximum classroom hours of a full-time certified teacher, and provided further no private sector specialist teaching in an area identified by the Labor Commissioner and the Office of Workforce Competitiveness pursuant to section 4-124w shall have sole responsibility for a classroom. No certified teacher may be terminated, transferred or reassigned due to the utilization of any private sector specialist. Local or regional boards of education shall annually review the need for private sector specialists and shall not renew or place a private sector specialist if certified teachers are available.

(b) No employer-employee relationship shall be deemed to exist between any local or regional board of education and a private sector specialist whose services are donated pursuant to this section. No local or regional board of education shall expend any funds for compensation or benefits in lieu of compensation when accepting the donation of services from a private sector specialist.

(c) The provisions of section 10-235 shall apply to any private sector specialist who donates services pursuant to the provisions of this section.

(P.A. 84-448, S. 2, 5; P.A. 03-66, S. 1; P.A. 13-247, S. 183.)

History: P.A. 03-66 amended Subsec. (a) to make a technical change, to add provision allowing local and regional boards of education to expand academic offerings in identified workforce shortage areas by permitting boards to hire qualified private sector specialists to teach in such shortage areas, and to eliminate provision re notice by Department of Education, effective July 1, 2003; P.A. 13-247 amended Subsec. (a) to delete reference to Sec. 10a-163, effective July 1, 2013.



Section 10-21d and 10-21e - School-Business Forum; membership; procedures. School-Business Forum; responsibilities; termination.

Sections 10-21d and 10-21e are repealed, effective July 1, 1998.

(P.A. 90-201, S. 1, 2, 7 (c), 11; 90-252, S. 9, 10; P.A. 91-256, S. 43, 69; P.A. 92-126, S. 16, 48; P.A. 93-353, S. 2, 3, 52; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-21f - Career ladder programs.

Section 10-21f is repealed, effective July 1, 2011.

(P.A. 01-170, S. 2; P.A. 11-48, S. 303.)



Section 10-21g - “Generation Next” pilot program.

The Department of Education shall establish, within available appropriations, a “Generation Next” pilot program to provide industry-based job shadowing and internship experiences to high school students and externship experiences to teachers in the public schools, including the technical high schools. The Commissioner of Education, for purposes of the program, may award grants to local and regional boards of education, technical high schools or state-wide or local business associations, in partnership with such boards of education or schools, for demonstration projects. Boards of education, technical high schools or business associations seeking to participate in the pilot program shall apply to the department at such time and in such form as the commissioner prescribes. The commissioner shall select a diverse group of participants based on the population, geographic location and economic characteristics of the school district or school. Local and regional boards of education, technical high schools or business associations awarded grants under the program shall use grant funds for developing and implementing a coordinated high school level teacher externship and student job shadowing and internship program with science or mathematics or with technology intensive businesses in the state.

(P.A. 06-83, S. 18; P.A. 12-116, S. 87.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “vocational-technical schools” were changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-21h - Preliteracy course for bachelor's degree program with concentration in early childhood education.

Not later than July 1, 2013, the Department of Education, in consultation with the Board of Regents for Higher Education, shall design and approve a preliteracy course to be included in a bachelor's degree program with a concentration in early childhood education, as described in subdivision (2) of subsection (b) of section 10-16p, from an institution of higher education accredited by the Board of Governors of Higher Education. Such course shall be practice-based and specific to the developmentally appropriate instruction of preliteracy and language skills for teachers of early childhood education.

(P.A. 12-116, S. 95.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-21i - Red Ribbon PASS Program.

The Department of Education shall establish a Red Ribbon PASS Program. The department shall develop or adopt existing standards to be used for the purpose of recognizing those local and regional school districts that qualify as a highly performing, physically active school system, or as an improving physically active school system. A local or regional board of education may submit, at such time and in such manner as the department prescribes, a request for such recognition by providing (1) the school district's results on the Connecticut physical fitness assessment, and (2) a demonstration of how the school district has satisfied the standards developed or adopted by the department. The department shall make information about the Red Ribbon PASS Program available on the department's Internet web site. The department may accept private donations for the purposes of this section.

(P.A. 16-132, S. 1.)

History: P.A. 16-132 effective July 1, 2016.



Section 10-21j - Committee to coordinate education re careers in manufacturing.

(a) The Commissioner of Education, in collaboration with the Board of Regents for Higher Education, shall establish a committee to coordinate the education of middle school and high school students about careers in manufacturing. Such committee shall include, but not be limited to, (1) representatives from the Department of Economic and Community Development, the Labor Department, the Connecticut Center for Advanced Technology, the technical high school system, the advanced manufacturing centers at the regional community-technical colleges, independent institutions of higher education in the state that offer training in the field of manufacturing, the Connecticut Employment and Training Commission, manufacturing companies and employee organizations that represent manufacturing workers, and (2) middle and high school teachers and guidance counselors.

(b) On or before January 1, 2017, and on or before August first annually thereafter, the committee established pursuant to subsection (a) of this section shall compile a catalog of programs at public and independent institutions of higher education in the state that offer training in the field of manufacturing. Such catalog shall include for each program: (1) The degree, certification, license or credential awarded upon completion; (2) the period of time and requirements for completion; (3) the enrollment process; and (4) the cost of attendance. The commissioner shall make such catalog available on the Internet web site of the Department of Education and distribute such catalog to each local and regional board of education.

(c) On or before February 1, 2017, and annually thereafter, the committee established pursuant to subsection (a) of this section shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and higher education and workforce development an analysis of whether current programs available to Connecticut students are meeting workforce needs. The committee shall consult with members of the manufacturing industry when producing such report.

(d) The Commissioner of Education, in consultation with the committee established pursuant to subsection (a) of this section, shall develop and administer a program to introduce middle school and high school students, their parents or guardians and guidance counselors to careers in manufacturing. Such program may include, but is not limited to, hands-on learning opportunities, posters, videos, pamphlets and social media and other technology to describe and promote modern manufacturing and the programs included in the catalog described in subsection (b) of this section. The commissioner may enter into partnerships with one or more private sector entities to further the goals of such program. Such partnerships may include, but are not limited to, student visits to manufacturers and manufacturer visits to schools in order to give students first hand exposure to modern manufacturing and the products and materials created by manufacturers in the state.

(e) The Department of Education, in consultation with representatives from the manufacturing industry and the Connecticut Center for Advanced Technology, shall develop a best practices guide to help local and regional boards of education to incorporate relationships with manufacturing in their middle school and high school curricula.

(P.A. 16-114, S. 1.)

History: P.A. 16-114 effective June 3, 2016.



Section 10-22 and 10-23 - Instruction in music. Instruction on highway safety.

Sections 10-22 and 10-23 are repealed.

(1949 Rev., S. 1361, 1362; 1963, P.A. 301; P.A. 78-218, S. 24; P.A. 79-128, S. 35, 36.)



Section 10-24 - Transferred

Transferred to Chapter 246, Part III, Sec. 14-36e.



Section 10-24a - (Formerly Sec. 14-157). State grants for motor vehicle operation and highway safety course.

Section 10-24a is repealed.

(1957, P.A. 599, S. 2; 1959, P.A. 379, S. 2; 672, S. 2; February, 1965, P.A. 361, S. 2; 1967, P.A. 765, S. 2; P.A. 75-479, S. 24, 25; 75-567, S. 76, 80.)



Section 10-24b - Fee when course offered outside regular school hours.

Any board of education under whose authority a course of study of motor vehicle operation is offered may, if such course is offered at hours other than those in the regular school day, charge as a fee for such course an amount not to exceed the per pupil cost of maintaining said course.

(1959, P.A. 672, S. 3; P.A. 75-479, S. 22, 25.)

History: P.A. 75-479 allowed charge for course which does not exceed per pupil cost rather than “the difference between the per pupil grant received under the provisions of Sec. 10-24a” (now repealed) and the per pupil cost.



Section 10-24c - Grants for motor vehicle operation and highway safety courses in private secondary schools.

Section 10-24c is repealed.

(1967, P.A. 668; 1971, P.A. 47; 456, S. 3; P.A. 75-479, S. 24, 25; 75-567, S. 76, 80.)



Section 10-24d - Transferred

Transferred to Chapter 246, Part III, Sec. 14-36f.



Section 10-24e - Regulations concerning content of safe driving course.

Section 10-24e is repealed, effective July 1, 1996.

(P.A. 89-242, S. 2, 7; P.A. 96-244, S. 62, 63.)



Section 10-25 - Secondary education for veterans.

Section 10-25 is repealed, effective July 1, 1996.

(1949 Rev., S. 1364; 1957, P.A. 163, S. 18; P.A. 96-244, S. 62, 63.)



Section 10-25a - Strategic master plan for public education in the state. Planning Commission for Education established. Duties. Goals. Benchmarks. Report.

(a) There is established a Planning Commission for Education to develop and recommend the implementation of a strategic master plan for public education in Connecticut.

(1) The commission shall consist of the following voting members: (A) Five members appointed by the speaker of the House of Representatives, one of whom shall be a current or former superintendent of schools for a rural school district, one of whom shall be a certified teacher who is currently employed as a teacher in a public school or has retired from teaching in a public school not less than one year prior to appointment, one of whom shall be a person with knowledge and experience with students with special education needs, one of whom shall be a person with knowledge and experience in systems building and one of whom shall be a representative of an organization representing boards of education; (B) five members appointed by the president pro tempore of the Senate, one of whom shall be a current or former superintendent of schools for an urban school district in which a charter school and interdistrict magnet school are located, one of whom shall be a certified teacher who is currently employed as a teacher in a public school or has retired from teaching in a public school not less than one year prior to appointment, one of whom shall be a person with knowledge and experience regarding early childhood education, one of whom shall be a person with knowledge and experience in civil rights relating to equity, access and the quality of education and one of whom shall be a person with knowledge and experience regarding adult education; (C) two members appointed by the majority leader of the House of Representatives, one of whom shall be a current or former superintendent of schools for a regional school district and one of whom shall be a student who is enrolled in a public high school in the state; (D) two members appointed by the majority leader of the Senate, one of whom shall be a current or former superintendent of schools for a suburban school district and one of whom shall be a parent or guardian of a student who is enrolled in a public school in the state; (E) two members appointed by the minority leader of the House of Representatives, one of whom shall be a representative of a state-wide business organization and one of whom shall be a scholar who has experience and expertise in the field of education from prekindergarten to grade twelve, inclusive; (F) two members appointed by the minority leader of the Senate, one of whom shall be an entrepreneur and one of whom shall be a scholar who has experience and expertise in the field of higher education; (G) nine members appointed by the Governor, one of whom shall be a certified teacher who is currently employed as a teacher in a public school or has retired from teaching in a public school not less than one year prior to appointment, one of whom shall be a parent or guardian of a student who is enrolled in a public school in the state, one of whom shall be a person with knowledge and experience in civil rights relating to equity, access and the quality of education and one of whom shall be a person with knowledge and experience in academically advanced curriculum development; (H) the Commissioner of Education; and (I) the Commissioner of Early Childhood. The commission membership shall reflect the state’s geographic, racial and ethnic diversity.

(2) The commission shall elect cochairpersons of the commission at its first meeting. Any vacancies shall be filled by the appointing authority. The commission members shall serve without compensation except for necessary expenses incurred in the performance of their duties. The commission may seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section. The commission may, within available appropriations, retain consultants to assist in carrying out its duties. The commission may receive funds from any public or private sources to carry out its activities.

(b) The commission shall articulate a clear vision and mission for developing a sustainable, equitable and high-quality public education system that coordinates the components of education reform, clarifies how such components of education reform work together and provides every child with access to an educational experience that meets such child’s needs. The commission shall develop and recommend the implementation of a strategic master plan to carry out such vision and mission.

(1) In developing the strategic master plan, the commission shall address the following issues: (A) How to better organize the state public education system to streamline various and disparate mandates, initiatives and reforms that may compete with the articulated vision and mission; (B) the manner in which the public education system utilizes data and supports to inform and improve the provision of education in the state; (C) the extent to which the accountability system assesses the most worthy outcomes of public education; and (D) the identification and analysis of the most significant factors that effect and support the most worthy outcomes of public education for all students, including, but not limited to, poverty, socioeconomic and racial isolation, language barriers and parental engagement in a student’s education.

(2) In addressing the issues described in subdivision (1) of this subsection, the commission shall consider: (A) What are the most worthy outcomes of public education and what means can be taken to achieve such outcomes; (B) the extent to which the public education system prepares students to meet the challenges of work, citizenship and life upon graduation; (C) strategies to develop state-wide education leadership goals and to enhance education leadership in conformance with such goals; (D) ways to ensure effective communication and partnership between school districts and the families of children who attend public school in such school district, with particular focus on diversity; (E) ways to share best practices within the public education system, including, but not limited to, learning across methodologies, models and structures of educational excellence; (F) what innovations are necessary to excel in both competitiveness and character; (G) the extent to which the public education system empowers students and educators to excel, innovate and build on strengths; and (H) best practices that ensure high quality instruction and promote continuous systemic improvement.

(3) The commission shall also examine and recommend changes to funding policies, practices and accountability in order to (A) align such funding policies, practices and accountability with the strategic master plan, (B) ensure that all school districts receive equitable funding from the state, and (C) determine and recommend measures to promote the adoption of ways in which resources can be most effectively utilized.

(c) (1) Not later than April 15, 2016, the commission shall submit a preliminary report on the development of the strategic master plan together with any recommendations for appropriate legislation and funding to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations, in accordance with the provisions of section 11-4a.

(2) Not later than February 15, 2017, the commission shall submit the strategic master plan, including specific goals and benchmarks for implementation, together with any recommendations for appropriate legislation and funding to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations, in accordance with the provisions of section 11-4a. The commission shall terminate on the date that it submits the strategic master plan or February 15, 2017, whichever is later.

(June Sp. Sess. P.A. 15-5, S. 263.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-26 - Education grant to child of deceased or disabled veteran or missing in action member of armed forces.

Section 10-26 is repealed.

(1949 Rev., S. 1365; 1955, S. 883d; 1957, P.A. 163, S. 19; 1959, P.A. 411, S. 5; February, 1965, P.A. 157, S. 1; 1967, P.A. 168, S. 1; 1969, P.A. 378, S. 1; 1972, S.A. 53, S. 10; P.A. 73-509, S. 1, 2; P.A. 77-530, S. 10, 11; 77-573, S. 24, 30.)



Section 10-27 - International studies, exchange programs. Advisory committee.

(a) It shall be the policy of the state to encourage its students, teachers, administrators and educational policy makers to participate in international studies, international exchange programs and other activities that advance cultural awareness and promote mutual understanding and respect for the citizens of other countries.

(b) The Commissioner of Education shall establish an international education advisory committee to explore international opportunities for learning, exchange programs and the availability of curriculum materials for students, teachers, administrators and educational policy makers. The advisory committee shall:

(1) Investigate and compile information concerning international education programs and opportunities. The committee shall make recommendations to the commissioner on the expansion of international education programs and opportunities and shall consider ways to encourage participation in such programs. The committee shall advise the Department of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education on international program opportunities and the availability of federal or nonprofit agency funding for such programs. The department shall provide information on international education opportunities to local and regional boards of education;

(2) Develop guidelines and standards to aid local and regional boards of education in the establishment of programs of international studies. Such guidelines and standards shall describe the essential components of a quality educational program incorporating international education concepts. The committee shall submit such guidelines and standards to the State Board of Education for review and approval;

(3) Develop criteria for what constitutes a sister school partnership program between a public school of this state and a foreign school. Such criteria shall provide a process for recognition of such partnership. The committee shall submit such criteria to the State Board of Education for review and approval; and

(4) Advise the State Board of Education on possible incentives to encourage the formation of partnerships that meet criteria established in accordance with the provisions of subdivision (3) of this subsection. Such incentives may include, but need not be limited to, cooperation between sister partnership schools in teacher certification, student assessment programs and recognition of student course credit, participation in summer programs and in other areas where the state could recognize the value of the sister school partnership relationships with minimal cost.

(c) State agencies, including the educational institutions, may exchange a limited number of professional personnel and students with institutions of other states and other countries and may pay the salaries of such personnel and may assign scholarships and grants-in-aid to the exchangees. The authorized exchange of personnel and students need not be parallel and simultaneous or specific with regard to the assignment of persons between institutions. If a vacancy exists on the staff of any state agency, including the educational institutions, because a leave of absence without pay has been granted, such agency may engage the services of professional personnel of other countries, and may pay such personnel so engaged from the funds which otherwise would have been paid to such staff members on leave of absence without pay.

(1949 Rev., S. 1366; 1949, 1955, S. 884d; P.A. 01-173, S. 8, 67; P.A. 03-76, S. 40; P.A. 04-153, S. 2; 04-257, S. 9.)

History: P.A. 01-173 designated existing provisions as Subsec. (c) and added Subsec. (a) re state policy and Subsec. (b) re advisory committee, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (c), effective June 3, 2003; P.A. 04-153 amended Subsec. (b) by designating existing provisions re duties of advisory committee as Subdiv. (1) and adding Subdiv. (2) re guidelines and standards, Subdiv. (3) re sister school partnership program and Subdiv. (4) re incentives for formation of partnerships, effective July 1, 2004; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004.



Section 10-27a - International education programs, recognition of schools and partnership programs.

(a) The State Board of Education may recognize a school that meets the standards for international education programs developed by the international education advisory committee, in accordance with the provisions of subsection (b) of section 10-27. Any such school may announce and declare such recognition status.

(b) The State Board of Education may recognize sister school partnership programs between public schools of this state and foreign schools that meet criteria as established in accordance with the provisions of subsection (b) of section 10-27. Within available appropriations, participation in such partnership shall allow the foreign school access to state programs of professional development and technical assistance programs under the same terms and conditions as for public schools of this state.

(P.A. 04-153, S. 1.)

History: P.A. 04-153 effective July 1, 2004.



Section 10-28 - Transferred

Transferred to Chapter 190, Sec. 11-23b.



Section 10-28a - Advice and assistance to school library media centers.

The State Board of Education shall give to communities advice and assistance in the organization, establishment and administration of school library media centers, shall extend to school library media centers, and to the media specialist and teachers of any public school, aid in selecting and organizing library media center collections and in management of library media services and may, for the purposes of this section, visit and evaluate library media centers organized under the provisions of section 10-221, and make recommendations for their improvement. Said board is authorized to purchase and organize books and other educational media to be loaned to such school library media centers, associations and individuals as the board may select.

(February, 1965, P.A. 490, S. 4; P.A. 80-32, S. 1, 3.)

History: P.A. 80-32 substituted “library media centers” for “libraries” and “media specialist” for “librarian” and made other minor language changes to reflect increased scope of school libraries.



Section 10-28b - School volunteers; information and assistance about; state-wide coordinator; state plan.

The Department of Education shall (1) provide information and technical assistance to local and regional boards of education regarding the involvement of volunteers and other partners, including parents and representatives from business and the community, in public school programs and activities, (2) designate an employee of the department as state-wide school volunteer coordinator, and (3) not later than January 15, 1991, in consultation with the Connecticut Association of Partners in Education, Inc., develop a state plan to encourage, enhance and support the involvement of school volunteers and other partners in education and submit such plan to the joint standing committee of the General Assembly having cognizance of matters relating to education. The provisions of this section shall be carried out within the limits of available appropriations.

(P.A. 90-324, S. 3, 13; P.A. 95-259, S. 3, 32; P.A. 03-76, S. 5.)

History: P.A. 95-259 added language concerning other partners, effective July 6, 1995; P.A. 03-76 made technical changes, effective June 3, 2003.



Section 10-29 - Library service center in Middlesex County.

Section 10-29 is repealed.

(1955, S. 886d; February, 1965, P.A. 490, S. 10.)



Section 10-29a - Certain days, weeks and months to be proclaimed by Governor. Distribution and number of proclamations.

(a)(1) Martin Luther King Day. The Governor shall proclaim the fifteenth day of January of each year prior to 1986, and commencing on the twentieth day of January in 1986, the first Monday occurring on or after January fifteenth of each year, to be Martin Luther King Day, and the last school day before such day shall be suitably observed in the public schools of the state as a day honoring Martin Luther King for his selfless devotion to the advancement of equality and the preservation of human rights.

(2) Pan American Day. The Governor shall proclaim April fourteenth of each year to be Pan American Day, which day shall be suitably observed in the public schools of the state as a day honoring the Latin American republics, and shall otherwise be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor designates. If such schools are not in session on such day, Pan American Day shall be observed in the schools on the school day next succeeding or on a succeeding day designated by each local or regional board of education.

(3) Arbor Day. The last Friday of April in each year shall be observed in Connecticut as Arbor Day. The Governor shall annually designate this day with suitable proclamation or letter urging that on Arbor Day schools, civic organizations, governmental departments and all citizens and groups give serious thought to, and mark by appropriate exercises of a public nature, the value of trees and forests, the ornamentation of our streets, highways and parks with trees; and the economic benefits to be derived from well-cultivated orchards and forests.

(4) Loyalty Day. The Governor shall proclaim May first in each year to be Loyalty Day, which day shall be set aside as a special day for the reaffirmation of loyalty to the United States of America and for the recognition of the heritage of American freedom; and the flag of the United States shall be displayed on all state buildings on said day. Said day shall be suitably observed in the public schools of the state.

(5) Senior Citizens Day. The Governor shall proclaim the first Sunday in May in each year as Senior Citizens Day, in honor of the elderly citizens of the state and in recognition of their continued contribution to the state and the enrichment of the lives of all its citizens.

(6) Flag Day. The Governor shall, annually, designate by official proclamation or letter the fourteenth day of June as Flag Day and suitable exercises, having reference to the adoption of the national flag, shall be held in the public schools on the day so designated or, if that day is not a school day, on the school day preceding, or on any such other day as the local or regional board of education prescribes. On Flag Day suitable instruction in the method of displaying the flag and in the respect due the flag shall be given, based upon the flag code as adopted and revised by the National Flag Conference.

(7) School Safety Patrol Day. The Governor shall proclaim the second Monday in September of each year to be School Safety Patrol Day, which shall be suitably observed in the public schools of the state with a program on highway safety to call attention to the fine work of school safety patrols.

(8) Nathan Hale Day. The Governor shall proclaim September twenty-second of each year to be Nathan Hale Day, which day shall be suitably observed in the public schools of the state as a day honoring Nathan Hale for his selfless patriotism.

(9) Indian Day. The Governor shall proclaim the last Friday in September in each year to be Indian Day, which day shall be suitably observed in the public schools of the state as a day of commemoration of American Indians and their contribution to American life and civilization.

(10) Puerto Rico Day. The Governor shall proclaim the fourth Sunday in September in each year as Puerto Rico Day to honor the contribution to the welfare of the state made by persons of Puerto Rican ancestry, which day shall be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor designates. Puerto Rico Day shall be suitably observed in the public schools of the state on the school day next succeeding the fourth Sunday in September or on such succeeding day as may be designated by the local or regional board of education.

(11) Leif Erikson Day. The Governor shall proclaim a day within the first nine days of October of each year to be Leif Erikson Day, which day shall be suitably observed in all the public schools of the state as a day of commemoration of the Scandinavian peoples and their culture and the great contribution they have made to this country in the past and are now making, and also as a tribute to the gallant explorations of the Vikings.

(12) Fire Prevention Day. The Governor shall, also, by proclamation or letter, annually designate a day, on or about October ninth, to be known as Fire Prevention Day, which day shall be observed in the schools and in such other way as is indicated in such proclamation or letter.

(13) Columbus Day. The Governor shall proclaim the second Monday in October of each year to be Columbus Day. Suitable exercises shall be held in the public schools, having reference to the historical events connected therewith and in commemoration of the Italian people, their culture and the great contribution they have made to this country, such exercises to be held during the week within which Columbus Day occurs or on such other day as the local or regional board of education prescribes.

(14) Veterans’ Day. The Governor shall annually issue a proclamation or letter calling for the observance of the eleventh day of November as Veterans’ Day, in recognition of the service and sacrifice of the sons and daughters of Connecticut who served in the naval and military service of the United States in time of war. Suitable exercises shall be held in the public schools, having reference to the historical events connected therewith, such exercises to be held during the week within which Veterans’ Day occurs or on any such other day as the local or regional board of education prescribes.

(15) St. Patrick’s Day. The Governor shall proclaim March seventeenth of each year to be St. Patrick’s Day to honor the Irish people, their culture and the contribution they have made to this state and country, which day shall be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor designates.

(16) German-American Day. The Governor shall proclaim October sixth of each year to be German-American Day to honor Americans of German ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(17) Friends Day. The Governor shall proclaim the fourth Sunday in April of each year to be Friends Day in honor of the enduring value of friendship and in recognition of the fundamental need, common to each member of our society, for a friend.

(18) Lithuanian Day. The Governor shall proclaim a date certain in each year as Lithuanian Day to honor the contribution to the welfare of the state made by persons of Lithuanian ancestry and to commemorate the culture of the Lithuanian people.

(19) Powered Flight Day. The Governor shall proclaim a date certain in each year as Powered Flight Day to honor the first powered flight by Gustave Whitehead and to commemorate the Connecticut aviation and aerospace industry.

(20) Ukrainian-American Day. The Governor shall proclaim August twenty-fourth of each year to be Ukrainian-American Day to honor Americans of Ukrainian ancestry, their culture and the contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(21) Retired Teachers Day. The Governor shall proclaim the third Wednesday in February in each year as Retired Teachers Day in honor of the retired teachers of the state and in recognition of their contributions.

(22) End of World War II Day. The Governor shall proclaim August fourteenth of each year as the day to commemorate the end of World War II. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(23) Honor Our Heroes and Remembrance Day. The Governor shall proclaim September eleventh of each year as Honor Our Heroes and Remembrance Day, in memory of those who lost their lives or suffered injuries in the terrorist attacks on September 11, 2001, and in honor of the service, sacrifice and contributions of the firefighters, police officers and other personnel who responded to such attacks. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(24) Workers’ Memorial Day. The Governor shall proclaim April twenty-eighth of each year to be Workers’ Memorial Day to commemorate and to honor workers who have died on the job in the state. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(25) Disability Awareness Day. The Governor shall proclaim July twenty-sixth of each year to be Disability Awareness Day to heighten public awareness of the needs of persons with disabilities. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(26) Volunteer Firefighter and Volunteer Emergency Medical Services Personnel Day. The Governor shall proclaim the first Saturday in August of each year to be Volunteer Firefighter and Volunteer Emergency Medical Services Personnel Day in recognition of the service, sacrifice and contributions of such volunteers to the public health and safety. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(27) Women’s Independence Day. The Governor shall proclaim August twenty-sixth of each year to be Women’s Independence Day to commemorate the ratification of the Nineteenth Amendment to the Constitution of the United States granting women the right to vote. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(28) Destroyer Escort Day. The Governor shall proclaim the third Saturday in June of each year as Destroyer Escort Day to commemorate and honor the service of destroyer escort ships in World War II, the Korean War and the Vietnam War and the sailors who served on them. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(29) Iwo Jima Day. The Governor shall proclaim February twenty-third of each year to be Iwo Jima Day to commemorate the raising of the American flag over the battlefield at Iwo Jima. Suitable exercises may be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(30) Korean Armistice Day. The Governor shall proclaim July twenty-seventh of each year to be Korean Armistice Day to commemorate the signing of the armistice ending the Korean hostilities. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(31) Prudence Crandall Day. The Governor shall proclaim September third of each year to be Prudence Crandall Day in honor of her birthday. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(32) Polish-American Day. The Governor shall proclaim May third of each year to be Polish-American Day to honor Americans of Polish ancestry, their culture and the contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(33) Green Up Day. The Governor shall proclaim the last Saturday in April of each year to be Green Up Day to encourage citizens to clean up their communities, to plant trees and flowers and to otherwise enhance the physical beauty of the state’s communities and countryside. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(34) Romanian-American Day. The Governor shall proclaim December first of each year to be Romanian-American Day to honor Americans of Romanian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(35) Republic of China on Taiwan-American Day. The Governor shall proclaim October tenth of each year to be Republic of China on Taiwan-American Day to honor Americans of Chinese-Taiwanese ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(36) Austrian-American Day. The Governor shall proclaim May fifteenth of each year to be Austrian-American Day to honor Americans of Austrian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(37) Greek-American Day. The Governor shall proclaim March twenty-fifth of each year, the day that Greeks celebrate as Greek Independence Day, to be Greek-American Day to honor Americans of Greek ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(38) Hungarian Freedom Fighters Day. The Governor shall proclaim October twenty-third of each year to be Hungarian Freedom Fighters Day to honor the bravery of the Hungarian freedom fighters during the Hungarian Revolution of 1956. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(39) National Children’s Day. The Governor shall proclaim the second Sunday in October of each year to be National Children’s Day. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(40) Youth to Work Day. The Governor shall proclaim the second Wednesday of February of each year to be Youth to Work Day to allow an adult to bring a youth to work for the purpose of exposing such youth to the workplace. Suitable programs shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(41) Christa Corrigan McAuliffe Day. The Governor shall proclaim May twenty-fourth of each year to be Christa Corrigan McAuliffe Day to commemorate her valor and to honor the commitment and dedication of teachers throughout the United States. Suitable exercises may be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(42) Gulf War Veterans Day. The Governor shall proclaim February twenty-eighth of each year to be Gulf War Veterans Day, in recognition of the service and sacrifice of the sons and daughters of Connecticut who served in the military service of the United States in the Persian Gulf War. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(43) Long Island Sound Day. The Governor shall proclaim the Friday before Memorial Day of each year to be Long Island Sound Day to encourage citizens to acknowledge and celebrate the economic, recreational and environmental values of the Sound. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(44) A Week to Remember Persons who are Disabled or Shut-in. The Governor shall proclaim the third week in May of each year to be “A Week to Remember Persons who are Disabled or Shut-in”. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the week.

(45) Firefighter and Emergency Medical Services Personnel Week. The Governor shall proclaim the first week in August of each year to be Firefighter and Emergency Medical Services Personnel Week in recognition of the service, sacrifice and contributions of such personnel to the public health and safety. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the week.

(46) Family Day. The Governor shall proclaim the second Sunday in September of each year to be Family Day. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(47) Connecticut Aviation Pioneer Day. The Governor shall proclaim May twenty-fifth of each year to be Connecticut Aviation Pioneer Day to commemorate and to honor Igor I. Sikorsky. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(48) Juneteenth Independence Day. The Governor shall proclaim the Saturday that is closest to June nineteenth of each year to be Juneteenth Independence Day in recognition of the formal emancipation of enslaved African-Americans pursuant to General Order No. 3 of June 19, 1865, in Galveston, Texas. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(49) Corsair Day. The Governor shall proclaim May twenty-ninth of each year to be Corsair Day, to commemorate the first flight of the F4U Corsair and to honor the achievement of Connecticut workers at United Aircraft, Pratt and Whitney, Hamilton Standard and the Vought-Sikorsky companies in the production of the F4U Corsair, the only major combat aircraft of World War II that was the product of a single state. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(50) Frederick Law Olmsted Day. The Governor shall proclaim April twenty-sixth of each year to be Frederick Law Olmsted Day to honor his legacy as the founder of American landscape architecture. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(51) Lung Cancer Awareness Month. The Governor shall proclaim the month of November to be Lung Cancer Awareness Month to heighten public awareness of the fact that lung cancer is the leading cause of cancer death of both men and women in the United States. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(52) Woman-Owned Business Month. The Governor shall proclaim the month of May to be Woman-Owned Business Month to honor the contribution that women-owned businesses make to our state. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(53) Arnold-Chiari Malformation Awareness Month. The Governor shall proclaim the month of September to be Arnold-Chiari Malformation Awareness Month to heighten public awareness of Arnold-Chiari Malformation’s attendant presentations and treatments. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(54) Missing Persons Day. The Governor shall proclaim August twenty-third of each year to be Missing Persons Day to raise awareness of the plight of the families of state citizens who have been reported as missing. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(55) Fibromyalgia Awareness Day. The Governor shall proclaim May twelfth of each year to be Fibromyalgia Awareness Day to heighten public awareness of the associated presentation and available treatments for fibromyalgia disorder. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(56) Fragile X Awareness Day. The Governor shall proclaim September thirteenth of each year to be Fragile X Awareness Day to heighten public awareness of Fragile X’s attendant presentations and treatments. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(57) Self Injury Awareness Day. The Governor shall proclaim March first of each year to be Self Injury Awareness Day to increase awareness of the issues surrounding self injury. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(58) Mitochondrial Disease Awareness Week. The Governor shall proclaim the third week in September of each year to be Mitochondrial Disease Awareness Week to raise awareness of Mitochondrial Disease. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the week.

(59) Thomas Paine Day. The Governor shall proclaim the twenty-ninth day of January of each year to be Thomas Paine Day to honor Thomas Paine, the author and theorist, for his instrumental role in the cause of independence leading to the American Revolution. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(60) Canada Appreciation Day. The Governor shall proclaim July first, Canada Day, of each year to be Canada Appreciation Day to honor the close ties of geography, culture and economy between our two countries. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(61) Welcome Home Vietnam Veterans Day. The Governor shall proclaim March thirtieth of each year to be Welcome Home Vietnam Veterans Day, to commemorate and honor the return home of the members of the armed forces who served in Vietnam. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(62) Irish-American Month. The Governor shall proclaim the month of March of each year to be Irish-American Month to honor Americans of Irish ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(63) Italian-American Month. The Governor shall proclaim the month of October of each year to be Italian-American Month to honor Americans of Italian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(64) Native American Month. The Governor shall proclaim the month of November of each year to be Native American Month to honor Americans of Native American ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(65) French Canadian-American Day. The Governor shall proclaim June twenty-fourth of each year to be French Canadian-American Day to honor Americans of French Canadian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(66) First Responder Day. The Governor shall proclaim September twenty-seventh of each year to be First Responder Day in recognition of the service, sacrifice and contribution of such personnel to the public health and safety. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(67) Are You Dense? Breast Cancer Awareness Day. The Governor shall proclaim October thirtieth of each year to be Are You Dense? Breast Cancer Awareness Day to heighten public awareness of the associated presentation and available treatments for breast cancer. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(68) Neurological Disorders Awareness Day. The Governor shall proclaim October ninth of each year to be Neurological Disorders Awareness Day to heighten public awareness of the associated presentation and available treatments for neurological disorders. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(69) Spinal Muscular Atrophy with Respiratory Distress Awareness Day. The Governor shall proclaim February tenth of each year to be Spinal Muscular Atrophy with Respiratory Distress Awareness Day to heighten public awareness of the associated presentation and available treatments for spinal muscular atrophy with respiratory distress. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(70) Dwarfism Awareness Month. The Governor shall proclaim the month of October of each year to be Dwarfism Awareness Month to increase public awareness of the associated presentation and available treatments for dwarfism. Suitable exercises may be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(71) Safe Haven Day. The Governor shall proclaim April fourth of each year to be Safe Haven Day to heighten public awareness of the safe haven law, sections 17a-57 to 17a-61, inclusive, concerning the voluntary surrender of infants thirty days or younger and the availability of safe havens in the state. Suitable exercises may be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(b) Distribution and number of proclamations. The number of the Governor’s proclamations for the initial observance of a day under any subdivision of subsection (a) of this section that are printed, handled and mailed shall be limited to the following: (1) One copy of each proclamation issued by the Governor shall be distributed (A) to each municipality, (B) to each school in each municipality, (C) to each public and private institution of higher education and (D) to each public library. (2) One copy of those proclamations declaring a day of fasting and prayer, Independence Day, and Thanksgiving Day shall be distributed to each church and synagogue in the state. The Governor may issue either not more than one proclamation or not more than one letter to each such entity to proclaim the subsequent observance of each such day.

(P.A. 78-218, S. 26; P.A. 83-11; P.A. 84-56, S. 1; 84-546, S. 21, 173; P.A. 85-219; 85-229; P.A. 87-53, S. 1; P.A. 89-15, S. 1; 89-20, S. 1, 2; 89-118, S. 3; P.A. 90-180; P.A. 91-44; 91-130, S. 1, 2; P.A. 93-117, S. 1, 2; 93-281, S. 1; P.A. 94-75, S. 2, 3; 94-88; P.A. 95-25, S. 1, 2; 95-67; P.A. 96-45; 96-84, S. 1, 2; 96-155, S. 1; 96-244, S. 50, 63; P.A. 97-75; 97-77; 97-146, S. 1, 2; 97-288, S. 5, 6; P.A. 02-126, S. 8; P.A. 03-29, S. 1; 03-79, S. 1; P.A. 05-49, S. 2; 05-179, S. 1; P.A. 06-77, S. 1; June Sp. Sess. P.A. 07-4, S. 67; P.A. 09-224, S. 1, 4; P.A. 10-40, S. 1; P.A. 13-210, S. 3, 7; P.A. 14-25, S. 1; 14-188, S. 9; P.A. 15-87, S. 1; 15-241, S. 1.)

History: P.A. 83-11 required the governor to proclaim March 17 of each year St. Patrick’s Day to pay honor to the Irish people; P.A. 84-56 amended Subsec. (a) to reflect date for observance of Martin Luther King Day under federal law and added provisions re German-American Day and Friends Day as Subsecs. (p) and (q), relettering former Subsec. (p) as (r); P.A. 84-546 made technical grammatical changes in Subsec. (c); P.A. 85-219 inserted new Subsec. (r) re Lithuanian Day and P.A. 85-229 inserted new Subsec. (s) re Powered Flight Day, relettering former Subsec. (r) accordingly; P.A. 87-53 added new Subsec. (t) re proclamation of Ukrainian-American Day and relettered Subsec. (t) as Subsec. (u); P.A. 89-15 added new Subsec. re proclamation of Retired Teachers Day; P.A. 89-20 inserted new Subsec. requiring governor to proclaim August fourteenth as day to commemorate end of World War II; P.A. 89-118 inserted new Subsec. re proclamation of 911 Day, relettering Subsecs. as necessary; P.A. 90-180 inserted a new Subsec. (x) re proclamation of Workers’ Memorial Day and relettered former Subsec. (x) as Subsec. (y); P.A. 91-44 inserted new Subsec. re proclamation of Disability Awareness Day and relettered former Subsec. (y) accordingly; P.A. 91-130 inserted new Subsecs. re proclamation of Volunteer Firefighter and Volunteer Emergency Medical Services Personnel Day, and re Women’s Independence Day, and relettered former Subsec. (y) accordingly; P.A. 93-117 inserted new Subsec. (bb) re proclamation of Destroyer Escort Day, relettered former Subsec. (bb) accordingly and authorized governor to issue letters to proclaim observance of any day under this section after initial observance of the day, effective June 14, 1993; P.A. 93-281 inserted new Subsec. (cc) re proclamation of Iwo Jima Day, necessitating the relettering of newly created (cc) as (dd); P.A. 94-75 inserted new Subsec. (dd) re proclamation of Korean Armistice Day and relettered former Subsec. (dd) accordingly, effective July 1, 1994; P.A. 94-88 amended Subsec. (t) by changing date of Ukrainian-American Day from January twenty-second to August twenty-fourth, added new Subsec. (ee) re Prudence Crandall Day and relettered former Subsec. (dd) as (ff); P.A. 95-25 designated Subsecs. (a) to (ee), inclusive, as Subdivs. (1) to (31), inclusive, of Subsec. (a) and added Subdiv. (32) re proclamation of Polish-American Day and designated Subsec. (ff) as Subsec. (b), effective July 1, 1995; P.A. 95-67 added new Subdiv. (33) re Green Up Day; P.A. 96-45 added new Subdiv. in Subsec. (a), codified by the Revisors as (39), re National Children’s Day; P.A. 96-84 added Subdivs. (34) to (38), inclusive, in Subsec. (a) re Romanian-American Day, Republic of China on Taiwan-American Day, Austrian-American Day, Greek-American Day and Hungarian Freedom Fighters Day, effective May 8, 1996; P.A. 96-155 added new Subdiv. in Subsec. (a), codified by the Revisors as (40), re Youth to Work Day; P.A. 96-244 added new Subdiv. in Subsec. (a), codified by the Revisors as (41), re Christa Corrigan McAuliffe Day, effective June 6, 1996; P.A. 97-75 added Subsec. (a)(42) re Gulf War Veterans Day; P.A. 97-77 added Subsec. (a)(43) re Long Island Sound Day; P.A. 97-146 added new Subdivs. (44) and (45) in Subsec. (a) re A Week to Remember Persons who are Disabled or Shut-in and Firefighter and Emergency Medical Services Personnel Week, effective June 13, 1997; P.A. 97-288 added new Subsec. (a)(46) re Family Day, effective July 1, 1997; P.A. 02-126 amended Subsec. (a)(23) by proclaiming September eleventh of each year as Remembrance Day in lieu of 911 Day, effective July 1, 2002; P.A. 03-29 added Subsec. (a)(47) re Connecticut Aviation Pioneer Day, effective April 25, 2003; P.A. 03-79 added Subsec. (a)(48) re Juneteenth Independence Day, effective June 3, 2003; P.A. 05-49 added Subsec. (a)(49) re Corsair Day, effective May 9, 2005; P.A. 05-179 added Subsec. (a)(50) re Frederick Law Olmsted Day; P.A. 06-77 added Subsec. (a)(51) re Lung Cancer Awareness Month (Revisor’s note: Although when it was enacted Subdiv. (51) included the catchline “Lung Cancer Awareness Month”, the Revisors have treated that catchline as though they had added it editorially and it will therefore be printed in boldface type for consistency with the other subdivision catchlines in this section); June Sp. Sess. P.A. 07-4 added Subsec. (a)(52) re Woman-Owned Business Month, effective June 29, 2007; P.A. 09-224 amended Subsec. (a)(23) to redesignate September eleventh of each year as “Honor Our Heroes and Remembrance Day” and added Subsec. (a)(53) re Arnold-Chiari Malformation Awareness Month, Subsec. (a)(54) re Missing Persons Day, Subsec. (a)(55) re Fibromyalgia Awareness Day, Subsec. (a)(56) re Fragile X Awareness Day, Subsec. (a)(57) re Self Injury Awareness Day, Subsec. (a)(58) re Mitochondrial Disease Awareness Week, Subsec. (a)(59) re Thomas Paine Day and Subsec. (a)(60) re Canada Appreciation Day, effective July 8, 2009; P.A. 10-40 added Subsec. (a)(61) re Welcome Home Vietnam Veterans Day, effective May 18, 2010; P.A. 13-210 amended Subsec. (a) by replacing reference to the Wright Brothers with reference to Gustave Whitehead in Subdiv. (19), adding Subdiv. (62) re Irish-American Month, adding Subdiv. (63) re Italian-American Month, adding Subdiv. (64) re Native American Month and adding Subdiv. (65) re French Canadian-American Day, effective June 25, 2013; P.A. 14-25 amended Subsec. (a) by adding Subdiv. (66) re First Responder Day, effective May 16, 2014; P.A. 14-188 amended Subsec. (a) by adding provisions re Are You Dense? Breast Cancer Awareness Day and re Neurological Disorders Awareness Day, codified by the Revisors as Subdivs. (67) and (68), respectively, effective June 12, 2014; P.A. 15-87 amended Subsec. (a) to add Subdiv. (69) re Spinal Muscular Atrophy with Respiratory Distress Awareness Day and Subdiv. (70) re Dwarfism Awareness Month, effective May 28, 2015; P.A. 15-241 amended Subsec. (a) to add provision, codified by the Revisors as Subdiv. (71), re Safe Haven Day, effective July 6, 2015.



Section 10-29b - Martin Luther King, Jr. Holiday Commission.

(a) There is established a Martin Luther King, Jr. Holiday Commission, consisting of nineteen members. The initial appointees shall include all members of the Martin Luther King, Jr. Commission established by Executive Order No. Fifteen of Governor William A. O'Neill. The terms of the initial appointees shall expire on February 28, 1991. On or before March 1, 1991, the Governor shall appoint members of the commission as follows: Ten members shall serve for terms of four years from said March first and one member shall serve for a term of two years from said March first. On or before March 1, 1991, eight members shall be appointed for terms of two years from said March first, two of whom shall be appointed by the president pro tempore of the Senate, two by the minority leader of the Senate, two by the speaker of the House of Representatives and two by the minority leader of the House of Representatives. Thereafter all members shall serve for terms of four years from March first in the year of their appointment. The Governor shall designate one of the members appointed by him to be chairperson of the commission, and the commission shall elect one member to be vice-chairperson. Any person absent from (1) three consecutive meetings of the commission or (2) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately. Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) The commission shall: (1) Ensure that the commemoration of the birthday of Dr. Martin Luther King, Jr. in the state is meaningful and reflective of the spirit with which he lived and the struggles for which he died, (2) maintain a clearinghouse of programs and activities relating to the observance and promotion of such birthday in the state, (3) cooperate with the Martin Luther King, Jr. Federal Holiday Commission, community organizations and municipalities in the state, (4) develop and implement programs and activities for the state as it deems appropriate and (5) not later than September first, annually, submit to the Governor a report on its findings, conclusions, proposals and recommendations for the observance of such birthday in the following January.

(c) The commission may use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section.

(d) The Commission on Human Rights and Opportunities shall serve as secretariat and consultant to the commission.

(P.A. 89-258, S. 1, 2.)



Section 10-29c - Certain days, weeks and months to be designated for celebration of ethnic, cultural or heritage groups.

The Commissioner of Economic and Community Development may, in his or her discretion, designate a day, week or month for the celebration of any ethnic, cultural or heritage group upon the application of such ethnic, cultural or heritage group for such designation.

(P.A. 13-210, S. 4.)

History: P.A. 13-210 effective June 25, 2013.



Section 10-30 and 10-30a - Certain days to be proclaimed by Governor; distribution and number of proclamations. Proclamation of Hat Day prohibited.

Sections 10-30 and 10-30a are repealed.

(1949 Rev., S. 1368; 1949, S. 888d, 889d; 1955, S. 890d; 1957, P.A. 168, S. 1; 1963, P.A. 80; February, 1965, P.A. 13, S. 1; 1967, P.A. 208, S. 1; 1969, P.A. 11, S. 2; 151; 204; 1971, P.A. 84; 118, S. 1; P.A. 73-3, S. 2; 73-9; 73-406; 73-648, S. 2; P.A. 74-18; P.A. 76-267, S. 2; P.A. 77-320, S. 1–3; P.A. 78-218, S. 211; P.A. 83-76, S. 1, 2.)



Section 10-31 and 10-32 - Establishment and maintenance. Duties of town board of education.

Sections 10-31 and 10-32 are repealed.

(1949 Rev., S. 1369, 1370; 1957, P.A. 13, S. 60; 1963, P.A. 302; February, 1965, P.A. 111, S. 1.)



Section 10-33 - Tuition in towns in which no high school is maintained.

Any local board of education which does not maintain a high school shall designate a high school approved by the State Board of Education as the school which any child may attend who has completed an elementary school course, and such board of education shall pay the tuition of such child residing with a parent or guardian in such school district and attending such high school.

(1949 Rev., S. 1371; P.A. 78-218, S. 27.)

History: P.A. 78-218 substituted “local” school board for “town” and “town school board” references and made other minor language changes.

Cited. 103 C. 160; 181 C. 544.



Section 10-34 - Approval by state board of incorporated or endowed high school or academy.

The State Board of Education may examine any incorporated or endowed high school or academy in this state and, if it appears that such school or academy meets the requirements of the State Board of Education for the approval of public high schools, said board may approve such school or academy under the provisions of this part, and any town in which a high school is not maintained shall pay the whole of the tuition fees of pupils attending such school or academy, except if it is a school under ecclesiastical control.

(1949 Rev., S. 1372.)

Cited. 181 C. 544. Judgment of Appellate Court in 2 CA 551 reversed. 199 C. 231.

Cited. 2 CA 551; judgment reversed, see 199 C. 231.



Section 10-35 - Notice of discontinuance of high school service to nonresidents. Cooperative arrangements and school building projects for school accommodations.

(a) A board of education which is providing educational facilities for nonresident high school students and which desires to discontinue furnishing such service to nonresident students shall notify the board of education of the school district wherein such pupils reside that such facilities will not be so furnished, such notice to be given not less than one year prior to the time when such facilities will cease to be so furnished, provided the board of education not maintaining a high school may enter into an agreement with another board of education to provide such facilities for a period not exceeding ten years, in which event the time agreed upon shall not be changed except by agreement between the parties.

(b) Notwithstanding the provisions of subsection (a) of this section, boards of education which enter into a cooperative arrangement pursuant to section 10-158a for the purpose of a school building project for school accommodations for students residing within the school districts that are members of such cooperative arrangement, may enter into agreements to provide such school accommodations for a period of not less than twenty years.

(1951, 1953, S. 892d; P.A. 78-218, S. 28; P.A. 97-247, S. 8, 27.)

History: P.A. 78-218 made technical changes to simplify language; P.A. 97-247 designated existing provisions as Subsec. (a) and added Subsec. (b) re cooperative arrangements, effective July 1, 1997.



Section 10-36 - Agreements with Gilbert School and Woodstock Academy.

Section 10-36 is repealed, effective July 1, 1996.

(1955, S. 891d; P.A. 78-218, S. 29; P.A. 86-294, S. 2, 3; P.A. 96-244, S. 62, 63.)



Section 10-37 and 10-38 - Transportation within the town. Joint high schools.

Sections 10-37 and 10-38 are repealed.

(1949 Rev., S. 1373, 1374; 1959, P.A. 77; 1969, P.A. 603, S. 2.)



Section 10-38a - Maintenance of postsecondary schools.

Section 10-38a is repealed except that any institution operating under the provisions of said section prior to April 1, 1965, may continue to operate in accordance with the provisions of said section.

(1959, P.A. 232, S. 1; 1963, P.A. 583; February, 1965, P.A. 330, S. 25.)



Section 10-38b to 10-38i - Transferred

Transferred to Chapter 185b, Part I, Secs. 10a-71 to 10a-78, inclusive.



Section 10-38j - Recommendations for expansion of higher educational opportunities.

Section 10-38j is repealed.

(1969, P.A. 812, S. 6; P.A. 77-573, S. 27, 30.)



Section 10-38k and 10-38l - Transferred

Transferred to Chapter 185b, Part I, Secs. 10a-79 and 10a-80, respectively.



Section 10-39 - Temporary regional school study committee.

(a) Two or more towns may establish a regional school district in accordance with the provisions of this part.

(b) Two or more local or regional school districts may, by vote of their legislative bodies, join in the establishment of a temporary regional school study committee, hereafter referred to as the committee, to study the advisability of establishing a regional school district, and report to the respective towns in accordance with section 10-43. In performing its duties, such committee may employ an architect to assist in estimating the cost of providing school facilities, an appraiser to establish the value of assets of each participating school district and such other professional consultants or personnel as may be needed, provided the committee shall not incur obligations which exceed the moneys received pursuant to section 10-42. The committee shall continue until dissolved pursuant to section 10-43 but no longer than two years from the date of its organization unless the legislative bodies of the participating towns vote to extend the life of the committee for a period not to exceed two years.

(c) Two or more boards of education may conduct a preliminary study of the advisability of establishing a regional school district, and if their findings are affirmative, such boards of education, except as provided below, shall submit a written report to the chief executive officer in each town served by such boards. Within thirty days of the receipt of the report, such officer shall call a meeting of the legislative body of the town which shall consider the report and vote on the question of establishing a temporary regional school study committee pursuant to subsection (b) of this section. In the case of a regional board of education, such board shall call a meeting of the regional school district for such purposes.

(d) A regional school district may participate as a region in any study undertaken pursuant to subsection (b) or (c) of this section. In the case of a preliminary study, the regional board of education shall submit the written report to a regional school district meeting called to consider the report and vote on the question of joining in the establishment of a temporary regional school study committee pursuant to subsection (b) of this section. A regional school district may vote to appoint five members to a temporary regional school study committee at a regional school district meeting. Two of such members shall be members of the regional board of education. The towns which are members of such regional school district shall be “participating” towns for the purposes of notice, reports and referenda under sections 10-41 to 10-43, inclusive, and section 10-45. If a new regional school district is established by the referenda, the board of education of the regional school district which participated in the study shall be deemed a town board of education for purposes of section 10-46a.

(1951, 1953, 1955, S. 895d; 1969, P.A. 698, S. 1; P.A. 78-218, S. 30; P.A. 85-44, S. 1, 2; P.A. 91-303, S. 13, 22; P.A. 97-247, S. 9, 27.)

History: 1969 act made former provisions Subsec. (b), added Subsec. (a) re formation of regional school districts, included in Subsec. (b) provisions concerning employment of appraisers and other professional consultants and term of existence of committee and added Subsecs. (c) to (e) re preliminary studies; P.A. 78-218 substituted “local” for “town” school districts and deleted Subsec. (e); P.A. 85-44 amended Subsec. (a) to delete minimum and maximum enrollment standards requirement; P.A. 91-303 in Subsec. (d) deleted requirement that the study be for the purpose of establishing a regional school district which may provide for the proposed district all programs under the general supervision and control of the state board of education; P.A. 97-247 amended Subsec. (a) to remove provisions re regulations, effective July 1, 1997.

Cited. 157 C. 7; 169 C. 613; 180 C. 464.



Section 10-40 - Appointment of committee members.

The legislative body of each town joining in the establishment of such a committee shall appoint to such committee five members at least two of whom shall be members of the board of education of such town. The town clerk of each town shall immediately give notice of the appointments made to the Commissioner of Education. Within thirty days of receipt of the last of such notices, the commissioner shall appoint a consultant to such committee. The consultant shall call the first meeting of the study committee within ten days after such appointment.

(1951, 1953, 1955, S. 895d; 1963, P.A. 387, S. 1; February, 1965, P.A. 411, S. 1; 1969, P.A. 698, S. 2; P.A. 78-218, S. 31; P.A. 96-244, S. 2, 63.)

History: 1963 act added requirement that state board of education provide consultant; 1965 act changed number of representatives from each town from four to five and required at least two to be members of town board of education; 1969 act deleted provisions concerning town meeting procedure for member selection and made legislative body of town responsible for selection, required town clerk to notify state board of appointment, required that consultant be appointed within 30 days of notification and required that consultant call first committee meeting within 10 days of appointment; P.A. 78-218 made technical changes; P.A. 96-244 substituted “Commissioner” for “State Board” of Education, effective July 1, 1996.

Cited. 141 C. 401; 169 C. 613.



Section 10-41 - Officers and records of committee.

The committee, at its first meeting, shall elect from among its number a chairperson, a secretary, a treasurer who shall be bonded, and such other officers as the committee determines to be necessary. Meetings of the committee shall be held at the call of the chairperson or at such times as the committee determines. A majority of the committee shall constitute a quorum. The treasurer shall receive all funds and moneys of the committee, pay out the same upon the order of the committee within the limits of such receipts and keep detailed accounts thereof. The secretary of the committee shall keep minutes of the meetings and file copies thereof with the town clerk of each participating town.

(1951, 1953, 1955, S. 896d; 1969, P.A. 698, S. 3; P.A. 78-218, S. 32.)

History: 1969 act replaced oblique reference to first meeting in former provisions with “at its first meeting”, deleted requirement for 24-hour notice of meetings and required that minutes be filed with clerk; P.A. 78-218 substituted “chairperson” for “chairman”.



Section 10-42 - Expenses of committee.

The committee may receive and disburse for the purposes of the study moneys from any source, including bequests, gifts or contributions, made by any individual, corporation or association. Each participating town shall pay a share of the expenses of the committee in an amount which is in the same proportion to the total expenses as the number of pupils in average daily membership of such town as defined in section 10-261 for the school year next prior to that in which the committee is established bears to the total number of such pupils in participating towns. The expenses of the committee in the initial two-year period shall not exceed ten dollars times the total number of pupils used in the above computation. An affirmative vote by the legislative body to join a temporary regional school study committee shall obligate the town or regional school district to pay its share of the expenses of the committee. The treasurer of the district shall pay to the committee upon demand of its treasurer any portion of such share. Subject to the approval of the State Board of Education, for the purpose of computing any state grant for school building purposes under chapter 173, any part of such moneys paid to an architect for professional services shall be applied to the total cost of any school building which may be constructed. An affirmative vote by the legislative body to extend the life of the committee pursuant to section 10-39 shall obligate the town or regional school district to pay its share of the additional expenses. The total expenses of the committee for each additional year shall not exceed one-half the limit set for the initial two-year period. Any unencumbered balance remaining in the treasury of the committee at the time such committee is dissolved shall be returned by the treasurer to the participating districts in the same proportion as their respective shares were paid to finance the expenses of the committee.

(1951, 1955, S. 897d; 1969, P.A. 698, S. 4; P.A. 79-128, S. 31, 36; P.A. 95-259, S. 4, 32.)

History: 1969 act simplified the wording of the section, obligated towns voting to join temporary study committee to pay their share of expenses and additional expenses resulting from extension of committee's term of operation and limited total expenses for each additional year to one-half of limit set for initial two-year term; P.A. 79-128 replaced “number of pupils used to compute the grant to such town pursuant to section 10-262” with “number of pupils in average daily membership of such town as defined in section 10-261”; P.A. 95-259 increased the limit on expenses of the committee from $5 to $10 times total number of pupils, effective July 6, 1995.

Cited. 187 C. 187; 195 C. 24.



Section 10-43 - Reports to towns. Dissolution of committee.

(a) The committee shall, at least semiannually, make progress reports to the participating towns and the State Board of Education in such manner as the committee deems suitable. Upon completion of its study, the committee shall present a written report of its findings and recommendations to the State Board of Education and the town clerk of each participating town. If the committee finds that establishment of the proposed regional school district is inadvisable, its report shall include such findings and an explanation of the reasons for its conclusions. If the findings of the committee support the feasibility and desirability of establishing a regional school district, its report shall contain (1) the findings of the committee with respect to the advisability of establishing a regional school district, (2) the towns to be included, (3) the grade levels for which educational programs are to be provided, (4) detailed educational and budget plans for at least a five-year period including projections of enrollments, staff needs and deployment and a description of all programs and supportive services planned for the proposed regional school district, (5) the facilities recommended, (6) estimates of the cost of land and facilities, (7) a recommendation concerning the capital contribution of each participating town based on appraisals or a negotiated valuation of existing land and facilities owned and used by each town for public elementary and secondary education which the committee recommends be acquired for use by the proposed regional school district, together with a plan for the transfer of such land and facilities, (8) a recommendation concerning the size of the board of education to serve the proposed regional school district and the representation of each town thereon, and (9) such other matters as the committee deems pertinent. The capital contribution of each participating town shall be in the same proportion to the total purchase price or negotiated value of the property transferred as the number of pupils in average daily membership of such town as defined in section 10-261 for the school year preceding that in which the plan is approved by the State Board of Education bears to the total number of such pupils in the participating towns.

(b) If the committee finds: (1) Establishment of the proposed regional school district is inadvisable, the State Board of Education shall, within thirty days of receipt of such report, send to the committee and the town clerk of each participating town a statement of its agreement or disagreement with the committee report and the reasons therefor. The town clerk shall make available copies of the report and the statement and publish notice thereof in a newspaper having general circulation in the town. Within thirty days after receipt of the statement of the State Board of Education, the committee shall present the report and statement to the legislative body of each participating town at a public meeting called for the purpose of acting thereon. The committee is dissolved upon presentation of its report to all participating towns; (2) establishment of a regional school district is advisable, the State Board of Education shall, within thirty days of the receipt of such report, determine whether the report contains the information described in subsection (a) of this section and shall, accordingly, accept or reject the recommendations of the committee. (A) If the recommendations are rejected, the State Board of Education shall advise the committee in writing of the reason for rejection. The committee may revise its recommendations and resubmit its report within thirty days of receipt of notice of the rejection and shall, in such case, file a copy of the amended report with the town clerk of each participating town. If the committee does not submit an amended plan or if the committee submits an amended plan which is rejected by the State Board of Education, the proposed regional school district shall not be established and the procedure in subdivision (1) of this subsection shall apply. (B) If the committee report is accepted, the State Board of Education shall certify to the town clerk in each of the participating towns that the committee recommendations have been approved and send a copy of such certification to the committee. The town clerk shall make available copies of the certified report and publish notice of the certification and availability of copies in a newspaper having general circulation in the town. Within thirty days after receipt of its copy of the certification, the committee shall hold a public meeting in each participating town to present the certified report. All participating towns shall hold a referendum on the same day in accordance with section 10-45. Upon completion of such referenda as may be held thereunder, the committee is dissolved.

(1951, 1955, S. 898d; 1963, P.A. 387, S. 2; February, 1965, P.A. 411, S. 2; 1969, P.A. 698, S. 5; P.A. 79-128, S. 32, 36; P.A. 96-244, S. 3, 63; P.A. 97-247, S. 10, 27.)

History: 1963 act provided for report to state board of education; 1965 act included statement of contents of reports and provided that committee be dissolved upon state board's action concerning referendum or after negative committee report rather than “when its work is completed”; 1969 act divided section into subsections, required semiannual progress reports rather than reports at committee's discretion, required written report to state board and town clerk rather than to townspeople, required negative report to include reasons for conclusions and required positive report to include elements provided previously plus statement of grade levels included, recommendations re size of school board and recommendations concerning capital contributions of participating towns, added Subsec. (b) concerning actions taken after report and deleted previous provisions concerning dissolution of committee; P.A. 79-128 substituted “pupils in average daily membership of such town as defined in section 10-261” for “pupils used to compute the grant to such town pursuant to section 10-262” in Subsec. (a); P.A. 96-244, in Subsec. (a), added alternative of use of the “negotiated valuation” of existing land and facilities and the alternative of use of the “negotiated value” of the property transferred, effective July 1, 1996; P.A. 97-247 added requirement for the report to contain detailed educational and budget plans for at least a five-year period and made technical changes, effective July 1, 1997.

Cited. 169 C. 613.

Subsec. (a):

Study committee's report failed to meet statutory requirement that capital contribution of each town be based upon appraised value of land and facilities which each would contribute. 180 C. 464. Cited. 187 C. 187; 195 C. 24.



Section 10-44 - Disposition of committee records.

Upon the dissolution of the committee after a referendum establishing a regional school district, the persons who served as secretary and treasurer of the committee shall transfer the original official records of the committee to the secretary of the regional board of education. Upon dissolution of the committee without the establishment of a regional school district, such persons shall transfer such records to the State Board of Education.

(1951, 1953, 1955, S. 899d; 1969, P.A. 698, S. 6.)

History: 1969 act deleted requirement that records be deposited with town clerks of municipalities involved when district not established and required that records be filed with secretary of regional board after referendum.



Section 10-45 - Referendum on establishment of regional districts or addition or withdrawal of grades.

(a) Upon receipt of a copy of the certificate of approval, the committee shall set the day on which referenda shall be held simultaneously in each of the participating towns to determine whether a regional school district shall be established as recommended. Such referenda shall be held between forty-five and ninety days from the date of such approval. In the case of a recommendation from a study committee or a regional board of education to add or withdraw grades from the regional school district pursuant to the provisions of subsection (a) of section 10-47b, such referenda shall be held between forty-five and ninety days from the date of such recommendation. The committee or regional board of education shall immediately notify the town clerk in each participating town of its decision. Upon receipt of such notice, the town clerk shall file the notice required by section 9-369a. The warning of such referenda shall be published, the vote taken and the results thereof canvassed and declared in the same manner as is provided for the election of officers of a town. The town clerk of each participating town shall certify the results of the referendum to the State Board of Education.

(b) The vote on the question shall be taken by a “yes” and “no” vote on the voting tabulator and the designation of the question on the voting tabulator ballot shall be “Shall a regional school district be established in accordance with the plan approved by the State Board of Education on .... (date)?” and the ballot used shall conform with the provisions of section 9-250. If the majority of the votes in each of the participating towns is affirmative, a regional school district composed of such towns is established and shall be numbered in accordance with the order of the incorporation of the districts.

(c) If the majority vote of one or more of such towns is negative, the committee or, in the case of a study committee's or a regional board of education's recommendation to add or withdraw grades from the regional school district pursuant to the provisions of subsection (a) of section 10-47b, the regional board of education shall determine the advisability of immediately submitting the question to referendum a second time. If the committee or regional board of education so recommends, the committee or board shall notify the town clerk in each participating town of its decision. Within thirty days after receipt of such notice, the legislative body of the town shall meet to act upon the committee or board recommendation. If the legislative body in each of the participating towns accepts the recommendation, a second referendum shall be held in each participating town in accordance with the provisions of this section. If the majority of votes cast in each town is affirmative, the regional school district is established and numbered accordingly or grades are added to or withdrawn from the regional school district, as applicable.

(1949 Rev., S. 1375; 1951, 1953, 1955, S. 900d; 1953, S. 919d; 1963, P.A. 387, S. 3; February, 1965, P.A. 411, S. 3; 1969, P.A. 698, S. 7; P.A. 86-170, S. 8, 13; P.A. 87-320, S. 4; P.A. 08-169, S. 24; P.A. 11-20, S. 1.)

History: 1963 act added provision requiring state board to approve or disapprove committee recommendations within 30 days and requiring publication of state board's report in newspaper; 1965 act required committee to send report to state board within 10 days of its report to towns, replacing vague reference to the naming of towns where regional school should be located which contained no language requiring report to state board, and deleted provision for sending committee report and request for approval to state board after referendum; 1969 act virtually replaced previous provisions with new Subsecs. (a) to (c) concerning referendum vote and second vote if one or more towns has majority of negative votes; P.A. 86-170 required that ballot label designation be in form of question; P.A. 87-320 repealed clause prohibiting absentee voting in other than a special or regular election; P.A. 08-169 amended Subsecs. (a) and (c) to add provisions re study committee or board recommendation to add or withdraw grades, effective July 1, 2008; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.

District held at least de facto; any irregularities were validated by special act of legislature and no town has power to withdraw legislative authority. 134 C. 613. Cited. 157 C. 7; 169 C. 613.

Cited. 20 CS 158.



Section 10-46 - Regional board of education.

(a) The affairs of the regional school district shall be administered by a regional board of education, which shall consist of not fewer than five members. Each member town shall elect at least one member. The committee report shall determine the number of members of such regional board and the representation of each town. The first members of such regional board of education shall be nominated and elected at a meeting of the legislative body of each town held within thirty days after the referendum creating the district. The regional board of education at its first meeting, called by the Commissioner of Education within ten days from the time the last member town to appoint members to the regional board has done so, shall organize and the members shall serve until their successors are elected and qualify. At such meeting, the board shall determine the term of office of each member according to the following principles: (1) The term of office of each successor shall be four years; (2) to establish a continuity of membership, a system of rotation shall be used; if the board has an even number of members, one-half of such number shall be elected every two years and if the board has an uneven number of members, no more than a bare majority or a bare minority shall be elected every two years, except when the unexpired portion of the term of a vacated office must be filled; (3) the same system of rotation shall be used for election of the representatives of each member town, if possible; (4) if necessary, it shall be determined by lot which of the initial members shall serve the short terms; (5) at the first election of members in accordance with subsection (b) or (c) of this section, no more than half the offices held by initial board members shall be filled; (6) the offices held by the remaining initial board members shall be filled at the second election held in accordance with subsection (b) or (c) of this section. Thereafter, members of the board shall be nominated and elected in their respective towns in accordance with subsection (b) or (c) of this section as determined by the legislative body of each town.

(b) (1) At least thirty days before the expiration of the term of office of any board member, a town meeting shall be held in accordance with chapter 90 to nominate and elect a successor. Any person who is an elector of such town may vote at such meeting. If a vacancy occurs in the office of any member of the regional board of education, the town affected, at a town meeting called within thirty days from the beginning of such vacancy, shall nominate and elect a successor to serve for the unexpired portion of the term in accordance with the above procedure. (2) Where members of the regional school board are to be elected at-large under a plan for reapportionment recommended under subdivision (2) of subsection (a) of section 10-63l, and approved under sections 10-63m and 10-63n, at least thirty days before the expiration of the term of office of any board member, a meeting of the voters of the entire regional school district shall be held to nominate and elect successors in accordance with subsection (e) of this section. Any person who is an elector of any member town may vote at such regional meeting. Vacancies shall be filled by a regional meeting called within thirty days from the beginning of such vacancy.

(c) Board members shall be nominated and elected in the same manner as town officers in accordance with the provisions of title 9 except that (1) section 9-167a and parts II and III of chapter 146 shall not apply, (2) the board members so elected shall take office in accordance with subsection (d) of this section and if members of the regional school board are elected at-large under a plan for reapportionment recommended under subdivision (2) of subsection (a) of section 10-63l, and approved under sections 10-63m and 10-63n, a caucus of the voters of the entire regional school district shall be held to nominate candidates for election to the board in accordance with subsection (e) of this section. At such caucus, any person who is an elector of any member town may vote. If a vacancy occurs in the office of any member of the regional board of education, the legislative body of the town affected shall elect a successor to serve until the next general election, at which time a successor shall be elected to serve any unexpired portion of such term, except that if members are elected at-large, such successor shall be nominated and elected at a meeting of the entire regional school district held as provided in subsection (b) of this section.

(d) All members of a regional board of education, except those members regularly elected in the month of May, shall take office on the first day of the month following their election. Those members of a regional board of education regularly elected in the month of May shall take office on the first day of July. Such board shall hold an organizational meeting in the month following the last election of members thereof held in the member towns in any calendar year at which time the board shall elect by ballot from its membership a chairperson, a secretary, a treasurer and any other officer deemed necessary and may annually thereafter elect such officers. In the case of a tie vote in the balloting for any officer, such tie shall be broke by lot. The treasurer shall give bond to the regional board of education in an amount determined by the members thereof. The cost of such bond shall be borne by the district.

(e) Each regional school district meeting and caucus held pursuant to subsection (b) and (c) of this section shall be conducted in accordance with standard parliamentary practice. A moderator shall be chosen to preside over such meeting or caucus. A majority of those present and eligible to vote at such meeting or caucus shall determine the manner in which any vote shall be taken. The moderator shall certify all results of such meeting or caucus to the secretary of the state who shall then officially notify each town within the regional school district of the result.

(1949 Rev., S. 1376; 1951, 1953, 1955, S. 901d; February, 1965, P.A. 470; 1967, P.A. 333, S. 1; 1969, P.A. 698, S. 8; 1971, P.A. 679, S. 1; P.A. 75-644, S. 11, 14; P.A. 77-614, S. 302, 610; P.A. 78-124, S. 1–4; 78-218, S. 33; P.A. 82-184, S. 1, 2.)

History: 1965 act allowed initial regional board to serve until each member town has held a regular election rather than “until the first meeting in July next succeeding”, deleted references to one and three-year terms of office, provided that not more than a bare majority of terms on odd-numbered board expire in any one year and made nomination and election the same as for town board of education members unless done in special town meeting by ordinance; 1967 act returned section to provisions existing before 1965 act except that provisions for two or four year terms were deleted as was provision for half of terms expiring in one year for even-numbered board memberships; 1969 act divided section into subsections, made size of board and representation of towns determined in final committee report rather than by joint vote of town boards comprising district, made secretary of state board responsible for calling first meeting rather than the chairman of the study committee, provided complex guidelines for determining terms of initial members and added Subsecs. (b) to (d) regarding election of members after first appointed members' terms expire; 1971 act amended Subsec. (d) to provide for annual election of officers; P.A. 75-644 deleted provision limiting boards to not more than nine members; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-124 amended Subsecs. (b) and (c) to allow nominations and elections of members at-large and added Subsec. (e) re meetings and caucuses for nomination and election of members at-large; P.A. 78-218 substituted “chairperson” for “chairman” in Subsec. (d); P.A. 82-184 provided that board members regularly elected in May shall take office in July, rather than one month following their election where previously all members, regardless of election date, took office one month following the election.

Cited. 134 C. 619; 141 C. 401; 169 C. 613.



Section 10-46a - Transfer of responsibility to regional board.

The regional board of education shall, after consultation with the local boards of education in the towns comprising the regional school district, determine the time and method by which the responsibility of conducting the educational program shall be transferred to the regional board of education, provided such transfer shall be completed within two years of the date of the organizational meeting of the regional board of education. When, in accordance with this section or section 10-47b, a regional board of education assumes the responsibility for administration of all programs which are provided in the member towns and are under the general supervision and control of the State Board of Education, the local boards of education are dissolved.

(1969, P.A. 698, S. 9; P.A. 78-218, S. 34.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-47 - Powers of regional board. Meetings.

Regional boards of education shall have all the powers and duties conferred upon boards of education by the general statutes not inconsistent with the provisions of this part. Such boards may purchase, lease or rent property for school purposes and, as part of the purchase price may assume and agree to pay any bonds or other capital indebtedness issued by a town for any land and buildings so purchased; shall perform all acts required to implement the plan of the committee for the transfer of property from the participating towns to the regional school district and may build, add to or equip schools for the benefit of the towns comprising the district. Such boards may receive gifts of real and personal property for the purposes of the regional school districts. The regional school district annual meeting shall be the district meeting at which the annual budget is first presented for adoption and shall be held the first Monday or the first Tuesday in May. The boards may convene special district meetings when they deem it necessary. District meetings shall be warned and conducted in the same manner as are town meetings. For such purposes, the chairperson of the board shall have the duties of the board of selectmen and the secretary shall have the duties of the town clerk.

(1949 Rev., S. 1377; 1951, 1953, 1955, S. 902d; November, 1955, S. N117; 1963, P.A. 444, S. 1; 1967, P.A. 113, S. 1; 1969, P.A. 698, S. 10; P.A. 73-539; P.A. 78-218, S. 35.)

History: 1963 act provided for discontinuing grades and clarified referendum vote needed to effect a change; 1967 act allowed board to accept gifts of real and personal property for purposes of the district; 1969 act simplified wording of provisions, added requirement that board perform all acts necessary in transfer of property from towns to regional district, deleted provisions concerning school bus purchases and inclusion of discontinuance of grades by referendum, and added provisions concerning annual and special district meetings; P.A. 73-539 allowed annual meeting to be held on first Tuesday as well as first Monday in May; P.A. 78-218 substituted “chairperson” for “chairman”.

See Sec. 10-220c re school boards' authorization of vehicle operators to transport children over private roads.

See Sec. 10-241a re school boards' power to take land by eminent domain.

Cited. 169 C. 613.



Section 10-47a - Withdrawal of grades.

Section 10-47a is repealed.

(1963, P.A. 444, S. 2; 1969, P.A. 698, S. 27.)



Section 10-47b - Addition or withdrawal of grades.

(a) Except as provided in subsection (b) of this section, any regional school district which does not include all elementary and secondary grades may add or withdraw grades in accordance with the provisions of subdivision (1) or, if applicable, subdivision (2) of this subsection.

(1) Any regional board of education in a school district which does not include all elementary and secondary school grades may recommend a study of the advisability of the addition to or withdrawal of grades from the regional school district or, upon the request of two or more of the town boards of education of the member towns, shall recommend such a study to the chairmen of the town boards of education and chairmen of the boards of finance or other such fiscal authorities in each town affected. Within thirty days of receipt of such recommendation, such chairmen shall each appoint one of the members of their boards and the chairman of the regional board of education shall appoint one member of the regional board from each member town to a study committee. The Commissioner of Education shall appoint a consultant to the study committee. The study committee shall proceed in the same manner as the temporary regional school study committee except that the expenses of the committee shall be borne by the regional school district and shall not exceed three dollars times the number of pupils in average daily membership of such town and regional school districts as defined in section 10-261 and the committee shall submit its report to the participating towns no later than one year from the date of its organizational meeting. If the committee recommends a plan for addition to or withdrawal of grades from the regional school district and the referenda held in the manner provided in section 10-45 result in an affirmative vote in the regional school district as a whole, the participating towns shall implement the plan.

(2) Any regional board of education in a school district which does not include all elementary and secondary school grades and has a total of three member towns, each with a population between three thousand and seven thousand five hundred persons pursuant to subdivision (27) of section 10-262f and a combined population for such towns of at least ten thousand persons, but fewer than twenty thousand persons may recommend and develop a plan for the addition to or withdrawal of grades from the regional school district or, upon the request of two or more of the town boards of education of the member towns, may make such recommendation and develop such a plan. If the regional board of education recommends a plan for addition to or withdrawal of grades from the regional school district, referenda shall be held in the manner provided in section 10-45. If such referenda results in an affirmative vote in the regional school district as a whole, the participating towns shall implement the plan.

(b) The procedures in subsection (a) of this section shall not be used to dissolve a regional school district, but may be used to empower the regional school district to administer all programs which are provided in the member towns and are under the general supervision and control of the State Board of Education. In such case, if the vote in each member town affirms the expansion, the town boards of education in such member towns shall be dissolved in accordance with section 10-46a. If the vote is not affirmative in all the member towns, but is affirmative in a majority of such towns, the towns voting in favor of such expansion may initiate a study of the feasibility of establishing a regional school district to administer all programs which are provided in such towns and are under the general supervision and control of the State Board of Education. Such study shall be initiated and conducted pursuant to sections 10-39 through 10-45. In such case, the study may be made forthwith without using the procedures for withdrawal of a town or dissolution of a regional school district provided in sections 10-63a through 10-63c. If a second regional school district is so established by referenda, the first regional school district shall be dissolved. The State Board of Education shall make the relevant determinations required by section 10-63c for such dissolution of an existing regional school district. The assets apportioned to the member towns of the new regional school district may be transferred directly to said district. If secondary schools are among the assets so transferred to the new regional district, said district shall accept applications from the remaining school districts for admission of secondary students for a tuition based on per pupil cost for a period of at least three years after the dissolution. The State Board of Education may withhold from the next grant paid pursuant to section 10-262i to the town or regional school districts so established an amount equal to the proportionate share to be borne by each such district of the cost of the services rendered by said state board during the dissolution of the regional school district.

(1969, P.A. 698, S. 11; 1971, P.A. 679, S. 2; P.A. 77-614, S. 302, 610; P.A. 79-128, S. 33, 36; P.A. 89-124, S. 9, 13; P.A. 08-169, S. 23.)

History: 1971 act amended Subsec. (b) to add provisions concerning establishment of regional district by towns voting affirmatively in referendum on expansion when affirmative vote is not unanimous; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 79-128 substituted “pupils in average daily membership ... as defined in section 10-261” for “pupils used to compute the grants ... pursuant to section 10-262” in Subsec. (a) and substituted Sec. “10-262c” for Sec. “10-262” in Subsec. (b); P.A. 89-124 in Subsec. (b) substituted reference to Sec. 10-262i for reference to Sec. 10-262c which was repealed by Sec. 8 of public act 88-358; P.A. 08-169 amended Subsec. (a) to add language re districts that do not include all grades, designate existing provisions as Subdiv. (1) and add Subdiv. (2) re alternate procedure to add or withdraw grades, effective July 1, 2008.

Cited. 169 C. 613; 187 C. 187; 195 C. 24.



Section 10-47c - Amendment of plan.

With the exception of the terms which pertain to the capital contribution of member towns, the transfer of property to the regional school district, the grades included, the size of the board of education and the representation of each town on the board and the towns to be served by the regional school district, the terms of the plan approved through referenda pursuant to section 10-45 may be amended as follows: If a regional board of education finds it advisable to amend the plan or if the legislative body of a town served by the regional board of education requests amendment of such plan, the regional board of education shall prepare a report on the proposed amendment, including the question to be presented, file a copy with the Commissioner of Education and the clerk of each member town and make copies of such report available to the public at a district meeting called to present the plan. After such public hearing, the board shall set the date for referenda which shall be held simultaneously in each member town between the hours of six a.m. and eight p.m. At least thirty days before the date of the referenda, the regional board of education shall notify the town clerk in each member town to call the referendum on the specified date to vote on the specified question. The warning of such referenda shall be published, the vote taken and the results thereof canvassed and declared in the same manner as is provided for the election of officers of a town. The town clerk of each town shall certify the vote of the town to the regional board of education and the Commissioner of Education. If the majority vote in each town of the district is in favor of the proposed amendment to the plan, such amendment shall take effect immediately.

(1969, P.A. 698, S. 12; P.A. 78-218, S. 36; P.A. 88-360, S. 4, 63; P.A. 90-156, S. 9; P.A. 91-303, S. 14, 22; P.A. 96-244, S. 5, 63.)

History: P.A. 78-218 made technical change; P.A. 88-360 provided that the town clerk certify the vote of the town to the state board of education; P.A. 90-156 repealed provision prohibiting absentee voting in “other than a special or regular election”; P.A. 91-303 added the exception for the size of the board of education and the representation of each town on the board; P.A. 96-244 substituted “Commissioner” for “State Board” of Education, effective July 1, 1996.

Cited. 169 C. 613. Proposal to consolidate three separate elementary schools into a single school, thereby eliminating elementary schools in two towns, is not an incidental change to the regional school plan and constitutes an amendment to the plan under section; conclusion in 169 C. 613 that section applies only to amendments that directly affect voting rights of electors, and its function in light of Sec. 10-56, reversed. 292 C. 784.



Section 10-48 and 10-49 - Relocation of site. Site in town outside district.

Sections 10-48 and 10-49 are repealed.

(1953, S. 903d, 904d; 1969, P.A. 698, S. 27.)



Section 10-49a - Site in town outside district.

Any school district may acquire real property upon which to build a school in a town not within such school district, provided such town approves such acquisition by referendum. Those eligible to vote at town meetings under section 7-6 shall be eligible to vote on such question. Any school district proposing to acquire such property shall so notify the town clerk of the town in which such property is located, and such town shall hold a referendum within sixty days after receipt of such notice. The school district giving such notice shall bear the cost of such referendum.

(1969, P.A. 698, S. 25.)



Section 10-50 - Admission of adjacent town to district.

Section 10-50 is repealed.

(1949 Rev., S. 1375; 1951, 1953, 1955, S. 905d; 1953, S. 919d; February, 1965, P.A. 411, S. 4; 1969, P.A. 698, S. 27.)



Section 10-51 - Fiscal year. Budget. Payments by member towns; adjustments to payments. Investment of funds. Temporary borrowing. Reserve funds.

(a) The fiscal year of a regional school district shall be July first to June thirtieth. Except as otherwise provided in this subsection, not less than two weeks before the annual meeting held pursuant to section 10-47, the board shall hold a public district meeting to present a proposed budget for the next fiscal year. Any person may recommend the inclusion or deletion of expenditures at such time. After the public hearing, the board shall prepare an annual budget for the next fiscal year, make available on request copies thereof and deliver a reasonable number to the town clerk of each of the towns in the district at least five days before the annual meeting. At the annual meeting on the first Monday in May, the board shall present a budget which includes a statement of (1) estimated receipts and expenditures for the next fiscal year, (2) estimated receipts and expenditures for the current fiscal year, (3) estimated surplus or deficit in operating funds at the end of the current fiscal year, (4) bonded or other debt, (5) estimated per pupil expenditure for the current and for the next fiscal year, and (6) such other information as is necessary in the opinion of the board. Persons present and eligible to vote under section 7-6 may accept or reject the proposed budget except as provided below. No person who is eligible to vote in more than one town in the regional school district is eligible to cast more than one vote on any issue considered at a regional school district meeting or referendum held pursuant to this section. Any person who violates this section by fraudulently casting more than one vote or ballot per issue shall be fined not more than three thousand five hundred dollars and shall be imprisoned not more than two years and shall be disenfranchised. The regional board of education may, in the call to the meeting, designate that the vote on the motion to adopt the budget shall be by paper ballots at the district meeting held on the budget or by a “yes” or “no” vote on the voting tabulators in each of the member towns on the day following the district meeting. If submitted to a vote by voting tabulator, questions may be included on the ballot for persons voting “no” to indicate whether the budget is too high or too low, provided the vote on such questions shall be for advisory purposes only and not binding upon the board. Two hundred or more persons qualified to vote in any regional district meeting called to adopt a budget may petition the regional board, in writing, at least three days prior to such meeting, requesting that any item or items on the call of such meeting be submitted to the persons qualified to vote in the meeting for a vote by paper ballot or on the voting tabulators in each of the member towns on the day following the district meeting and in accordance with the appropriate procedures provided in section 7-7. If a majority of such persons voting reject the budget, the board shall, within four weeks thereafter and upon notice of not less than one week, call a district meeting to consider the same or an amended budget. Such meetings shall be convened at such intervals until a budget is approved. If the budget is not approved before the beginning of a fiscal year, the disbursing officer for each member town, or the designee of such officer, shall make necessary expenditures to such district in amounts equal to the total of the town’s appropriation to the district for the previous year and the town’s proportionate share in any increment in debt service over the previous fiscal year, pursuant to section 7-405 until the budget is approved. The town shall receive credit for such expenditures once the budget is approved for the fiscal year. After the budget is approved, the board shall estimate the share of the net expenses to be paid by each member town in accordance with subsection (b) of this section and notify the treasurer thereof. With respect to adoption of a budget for the period from the organization of the board to the beginning of the first full fiscal year, the board may use the above procedure at any time within such period. If the board needs to submit a supplementary budget, the general procedure specified in this section shall be used.

(b) For the purposes of this section, “net expenses” means estimated expenditures, including estimated capital expenditures, less estimated receipts as presented in a regional school district budget. On the date or dates fixed by the board, each town in the district shall pay a share of the cost of capital outlay, including costs for school building projects under chapter 173, and current expenditures necessary for the operation of the district. The board shall determine the amount to be paid by each member town as follows: (1) In an amount that bears the same ratio to the net expenses of the district as the number of pupils resident in such town in average daily membership in the regional school district during the preceding school year bears to the total number of such pupils in all the member towns, provided that the board may recalculate such amount based on the number of pupils in average daily membership in the regional school district for the current school year and may adjust each member town’s payment to the regional school district for the following fiscal year by the difference between the last such payment and the recalculated amount, or (2) in an amount established pursuant to an agreement, approved by the State Board of Education, among such member towns, provided if the payment by any such member town deviates in an amount that is greater than or equal to one per cent of the amount established in such agreement, the state board shall review and may approve or reject such deviation. Until the regional school district has been in operation for one year, such amounts shall be based on the average daily membership of pupils in like grades from each of such towns at any school at which children were in attendance at the expense of such towns during the preceding school year or in accordance with the provisions of the agreement between the member towns described in subdivision (2) of this subsection.

(c) The board shall deposit or invest temporarily any funds which are not needed immediately for the operation of the school district as permitted in section 7-400 or 7-402. Any income derived from such deposits or investments shall be used at least semiannually to reduce the net expenses. The board shall use any budget appropriation which has not been expended by the end of the fiscal year to reduce the net expenses of the district for the following fiscal year. The board may borrow funds temporarily and issue notes or other obligations, and pay interest thereon, in anticipation of payments to be made to it by a member town or the state, for the operation of its schools. Such notes or obligations shall be authorized by resolution of the board, and shall be general obligations of the regional school district and its member towns. The date, maturity, interest rate, form, manner of sale and other terms of such notes or other obligations shall be determined by the board or any officer or body to whom the board delegates authority to make such determinations. Such notes may be renewed from time to time, provided all such notes shall mature and be payable no later than the end of the fiscal year during which such member town or state payments are payable.

(d) (1) Prior to June 7, 2006, upon the recommendation and the approval of a majority of members on the board, a regional board of education may create a reserve fund to finance a specific capital improvement or the acquisition of any specific piece of equipment. Such fund shall thereafter be termed “reserve fund for specific capital improvements or equipment purchases”. No annual appropriation to such fund shall exceed one per cent of the annual district budget. Appropriations to such fund shall be included in the share of net expenses to be paid by each member town until the fund established pursuant to this subdivision is discontinued. The board shall annually submit a complete and detailed report of the condition of such fund to the member towns. Such fund may be discontinued, after recommendation by the board and approval by the board, and any amounts held in the fund shall be transferred to the general fund of the district.

(2) On and after June 7, 2006, a regional board of education, by a majority vote of its members, may create a reserve fund for capital and nonrecurring expenditures. Such fund shall thereafter be termed “reserve fund for capital and nonrecurring expenditures”. The aggregate amount of annual and supplemental appropriations by a district to such fund shall not exceed one per cent of the annual district budget for such fiscal year. Annual appropriations to such fund shall be included in the share of net expenses to be paid by each member town. Supplemental appropriations to such fund may be made from estimated fiscal year end surplus in operating funds. Interest and investment earnings received with respect to amounts held in the fund shall be credited to such fund. The board shall annually submit a complete and detailed report of the condition of such fund to the member towns. Upon the recommendation and approval by the regional board of education, any part or the whole of such fund may be used for capital and nonrecurring expenditures, but such use shall be restricted to the funding of all or part of the planning, construction, reconstruction or acquisition of any specific capital improvement or the acquisition of any specific item of equipment. Upon the approval of any such expenditure an appropriation shall be set up, plainly designated for the project or acquisition for which it has been authorized, and such unexpended appropriation may be continued until such project or acquisition is completed. Any unexpended portion of such appropriation remaining after such completion shall revert to said fund. If any authorized appropriation is set up pursuant to the provisions of this subsection and through unforeseen circumstances the completion of the project or acquisition for which such appropriation has been designated is impossible to attain the board, by a majority vote of its members, may terminate such appropriation which then shall no longer be in effect. Such fund may be discontinued, after the recommendation and approval by the regional board of education, and any amounts held in the fund shall be transferred to the general fund of the district.

(1949 Rev., S. 1378; 1951, 1953, S. 906d; 1969, P.A. 698, S. 13; 1971, P.A. 679, S. 3, 4; P.A. 81-188; P.A. 83-82, S. 1, 2; 83-309, S. 1, 2; P.A. 84-255, S. 6, 21; 84-476, S. 1, 2; P.A. 92-262, S. 7, 42; P.A. 93-158, S. 5, 11; P.A. 94-245, S. 20, 46; P.A. 95-282, S. 5, 11; P.A. 96-244, S. 38, 63; P.A. 01-173, S. 9, 67; P.A. 04-117, S. 3; P.A. 06-192, S. 4; P.A. 11-20, S. 1; P.A. 13-258, S. 10; P.A. 15-215, S. 20.)

History: 1969 act added Subsec. (a) concerning budget adoption procedure, defined “net expenses” in Subsec. (b) and incorporated former provisions in Subsec. (b) in newly simplified wording and added Subsec. (c) concerning investment of funds and use of proceeds to reduce net expenses; 1971 act expanded voting provisions in Subsec. (a) to include provisions concerning fraudulent voting and voting by machine and amended Subsec. (c) to permit temporary borrowing by board; P.A. 81-188 added proviso in Subsec. (b) re recalculation of town’s payment; P.A. 83-82 and 83-309 amended Subsec. (a) allowing all regional school districts to designate in the call to the meeting that vote on motion to adopt budget shall be by paper ballot or vote on machines where previously only districts comprised of four or more towns could do so; P.A. 84-255 amended Subsec. (a) clarifying that the vote on the motion to adopt the budget shall be by paper ballots at the district meeting held on the budget or by a “yes” or “no” vote on the voting machines in each of the member towns on the day following the district meeting; P.A. 84-476 added new Subsec. (d) re creation of a reserve fund to finance a specific capital improvement or the acquisition of any specific piece of equipment; P.A. 92-262 amended Subsec. (a) to add the provisions concerning a vote by voting machine; P.A. 93-158 amended Subsec. (c) by authorizing board to issue and pay interest on notes and other obligations and adding provision specifying that notes or obligations issued in anticipation of payment shall be obligations of the district and its members, effective June 23, 1993; P.A. 94-245 amended Subsec. (a) to change the time frame for the board to call a district meeting if a budget is rejected from “two” to “four” weeks, effective June 2, 1994; P.A. 95-282 made technical changes in Subsec. (c), effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 01-173 amended Subsec. (b) to redefine “net expenses” to include estimated capital expenditures, and to include costs for school building projects in capital outlay, effective July 1, 2001; P.A. 04-117 amended Subsec. (a) to make a technical change and to authorize necessary expenditures by the disbursing officer for each member town of a regional school district if the budget is not approved before the beginning of a fiscal year, effective July 1, 2004; P.A. 06-192 amended Subsec. (d) by designating existing language as Subdiv. (1) and amending same by allowing for termination of existing reserve fund and by adding new Subdiv. (2) re reserve fund for capital and nonrecurring expenditures, effective June 7, 2006; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsec. (a), effective May 24, 2011; P.A. 13-258 amended Subsec. (a) to change fine for fraudulently casting more than one vote or ballot per issue from not less than $300 or more than $500 to not more than $3,500, and imprisonment for same from not less than one year or more than two years to not more than two years; P.A. 15-215 amended Subsec. (b) by designating existing provision re determination of amount to be paid by each member town as Subdiv. (1), adding Subdiv. (2) re amount established pursuant to an agreement among member towns and making technical and conforming changes, effective July 1, 2015.



Section 10-51a - Petition to determine deficiency in town payment.

If any town which is a member of a regional school district fails to include in its annual town budget appropriations for any year the amount necessary for payment of its proportionate share of the annual budget of such regional school district, as required by section 10-51 or section 5 of number 405 of the special acts of 1959, ten or more taxable inhabitants of a town within such school district, a majority of the board of selectmen of any such town, the Attorney General, a holder or owner of bonds or notes of such regional school district, the board of education of such regional school district or the State Board of Education may petition the Superior Court to determine the amount of the alleged deficiency. If the court finds such deficiency to exist, it shall order such town, through its treasurer, selectmen and assessor, to provide a sum of money equal to such deficiency, together with a sum of money equal to twenty-five per cent thereof. The amount of the deficiency shall be paid by the town to the regional school district as soon as it is available; the additional sum of twenty-five per cent shall be kept in a separate account by such town and shall be applied toward payment of such town's share of the annual budget of the regional school district in the following year. If such order is made prior to the fixing of the annual tax rate of such town, such tax rate shall be adjusted to cover the sums included in such order. If such order is made after the fixing of the annual tax rate of such town, the sums included in such order shall be provided by the town from any available cash surplus, from any contingent fund, from borrowing, through a rate bill under the provisions of section 12-123 or from any combination thereof. Any borrowing to meet such deficiency shall be made by the town treasurer, with the approval of a majority of the selectmen, and no vote of the town shall be required therefor. Such borrowed amount shall be included in the estimated expenses of the town in the tax levy for the next fiscal year. Petitions brought to the Superior Court under the provisions of this section shall be privileged in respect to their assignment for hearing.

(1961, P.A. 114, S. 1.)



Section 10-51b - Reserve fund for employee sick leave and severance benefits.

A regional board of education, by a majority vote of its members, may create a reserve fund for accrued liabilities for employee sick leave and severance benefits. Such fund shall thereafter be termed “reserve fund for employee sick leave and severance benefits”. The aggregate amount of annual and supplemental appropriations by a district to such fund in any one fiscal year shall not exceed the actuarially recommended contribution from the annual district budget for such fiscal year. No payments shall be made to the fund which will cause the amount of such fund to exceed the accrued liability for such employee benefits as determined by the district's annual financial statements, except for the addition of interest and investment earnings with respect to amounts held in the fund. Annual appropriations to such fund shall be included in the share of net expenses to be paid by each member town. Supplemental appropriations to such fund may be made from estimated fiscal year end surplus in operating funds. Interest and investment earnings received with respect to amounts held in the fund shall be credited to such fund. The board shall annually submit a complete and detailed report of the condition of such fund to the member towns. Upon the approval of the board, by a majority vote of its members, any part or the whole of such fund may be used for the payment of employee sick leave and severance benefits without further appropriation. Such fund may be discontinued, after recommendation by the board and approval by the board, and any amounts held in the fund shall be transferred to the general fund of the district.

(P.A. 06-192, S. 5.)

History: P.A. 06-192 effective June 7, 2006.



Section 10-52 - Adult education.

A regional district may provide adult education for the towns in the district in accordance with sections 10-67 to 10-70, inclusive, and shall be eligible for reimbursements for adult education programs in accordance with sections 10-67 and 10-71. Any balance of the cost of such adult education shall be prorated among and paid by the towns on the basis of the clock hour pupil attendance from each town. The regional board of education shall charge tuition for any student from outside the regional school district who participates in the adult education program.

(1951, 1955, S. 907d.)



Section 10-53 - Application of education statutes.

All provisions of the general statutes relating to public education, including those providing state grants-in-aid, shall apply to each town belonging to a regional school district, provided, if the board of education of any regional school district provides transportation to a regional school, such district shall be reimbursed by the state as provided in section 10-54.

(1951, S. 908d; 1967, P.A. 473, S. 1; 1969, P.A. 698, S. 14; P.A. 79-128, S. 5, 34, 36.)

History: 1967 act added proviso concerning additional grants for towns in regional districts which have program consisting of kindergarten through twelfth grade; 1969 act made additional grants to district rather than towns within it and substituted “empowered to provide ... all programs under the general supervision and control of the state board of education” for “furnishing an educational program including kindergarten through grade twelve”; P.A. 79-128 deleted provision for additional grants to districts.

Cited. 187 C. 187; 195 C. 24.



Section 10-54 - Transportation grants.

Any local or regional school district which transports pupils to a regional school and any regional school district which transports pupils attending any other school in lieu of that provided by such district in accordance with approval by the regional board of education pursuant to section 10-55 shall be reimbursed by the state for such pupil transportation in accordance with the provisions of sections 10-97 and 10-266m. At the close of each school year any local or regional board of education which provides such transportation shall file an application for such reimbursement on a form to be provided by the State Board of Education. Payments shall be made as soon as possible after the close of each fiscal year.

(1951, S. 909d; 1969, P.A. 698, S. 15; P.A. 78-218, S. 37; 78-272, S. 4, 6; P.A. 79-128, S. 26, 36; P.A. 86-71, S. 4, 11.)

History: 1969 act included in reimbursement provision regional districts which transport students attending schools other than those provided by district; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 78-272 changed amount of reimbursement from one-half to 55% of transportation cost; P.A. 79-128 changed reimbursement from 55% of cost to reimbursement in accordance with Secs. 10-266m and 10-266n; P.A. 86-71 deleted the reference to Sec. 10-266n which was repealed and added the reference to Sec. 10-97.

Cited. 187 C. 187; 195 C. 24.



Section 10-55 - Pupils to attend regional school.

No pupil from any town belonging to a regional school district shall, at the expense of such town, attend any other school in lieu of that provided by said district except a technical high school approved by the State Board of Education, unless his attendance at such other school is approved by the regional board of education.

(1949 Rev., S. 1380; 1951, S. 910d; P.A. 12-116, S. 87.)

History: Pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 10-56 - Corporate powers. Bond issues.

(a) A regional school district shall be a body politic and corporate with power to sue and be sued; to purchase, receive, hold and convey real and personal property for school purposes; and to build, equip, purchase, rent, maintain or expand schools. Such district may issue bonds, notes or other obligations in the name and upon the full faith and credit of such district and the member towns to acquire land, prepare sites, purchase or erect buildings and equip the same for school purposes, if so authorized by referendum. Such referendum shall be conducted in accordance with the procedure provided in section 10-47c except that any person entitled to vote under section 7-6 may vote and the question shall be determined by the majority of those persons voting in the regional school district as a whole. The exercise of any or all of the powers set forth in this section shall not be construed to be an amendment of a regional plan pursuant to said section 10-47c. A regional board of education may expend any premium in connection with such issue, interest on the proceeds of such issue or unused portion of such issue to add to the land or buildings erected or purchased and for the purchasing and installing of equipment for the same. Such bonds, notes or other obligations shall be issued as either serial or term bonds or both, in registered form or with coupons attached, registrable as to principal and interest or as to principal alone, shall be signed by the chairman and the treasurer of the regional board of education and shall mature at such time or times, or contain provisions for mandatory amortization of principal at such time or times, be issued at such discount or bear interest at such rate or rates payable at such time or times, or contain provisions for the method or manner of determining such rate or rates or time or times at which interest is payable, and contain such provisions for redemption before maturity at the option of the issuer or at the option of the holder thereof at such price or prices and under such terms and conditions as shall be determined by such board, or by such officer or body to whom the regional board of education delegates the authority to make such determinations, provided that any serial bonds, notes or other obligations shall be so arranged to mature in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period commencing with the first annual period in which an installment of principal is due or maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment, and any term bonds, notes or other obligations, shall be issued with mandatory deposit of sinking fund payments into a sinking fund of amounts sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments that shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period commencing with the first annual period in which a mandatory sinking fund payment becomes due, or sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any installment. The first installment of any series of bonds shall mature or the first sinking fund payment of any series of bonds shall be due not later than three years from the date of issue of such series and the last installment of such series shall mature or the last sinking fund payment of such series shall be due not later than twenty years therefrom for any grant commitment authorized by the General Assembly pursuant to chapter 173 prior to July 1, 1996, and not later than thirty years therefrom for any grant commitment authorized by the General Assembly pursuant to said chapter on or after July 1, 1996. Such bonds, notes or other obligations when executed, issued and delivered, shall be general obligations of such district and the member towns, according to their terms.

(b) “Annual receipts from taxation” means the receipts from taxation of the member towns for the fiscal year next preceding the beginning of the current fiscal year of such regional school district. Notwithstanding the provisions of section 7-374, any regional school district may assume bonds, notes or other obligations of any member town as part of the purchase price of any property for school purposes or issue bonds, notes or other obligations, provided the aggregate indebtedness of such district shall not exceed: (1) In the case of a regional school district serving the same towns as are served by two or more town school districts, two and one-quarter times the annual receipts from taxation or (2) in the case of a regional school district empowered to provide for the member towns all programs under the general supervision and control of the State Board of Education, four and one-half times such annual receipts from taxation. Any regional school district may issue additional bonds, notes or other obligations in an amount not to exceed three and one-half times such annual receipts from taxation less the aggregate indebtedness computed in accordance with section 7-374, for the member towns of such district. In computing the aggregate indebtedness of a regional school district for purposes of this section and section 7-374 there shall be excluded each bond, note or other evidence of indebtedness issued in anticipation of the receipt of (A) payments by a member town or the state for the operation of such district's schools and (B) proceeds from any state or federal grant for which the district has received a written commitment or for which an allocation has been approved by the State Bond Commission or from a contract with the state, a state agency or another municipality providing for the reimbursement of capital costs but only to the extent such indebtedness can be paid from such proceeds.

(c) When a district has been authorized to issue general obligation bonds, notes or other obligations as provided by this section, the board may authorize, for a period not to exceed ten years, the issue of temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds. Notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed ten years. The term of such notes shall not be included in computing the time within which such bonds shall mature, provided such term does not exceed four years. For any series of notes the term of which is extended past the fourth year, the provisions of section 7-378a providing for the retirement from budgeted funds of one-twentieth, or one-thirtieth, as applicable, of the net project cost, the reduction of the term of the bonds when sold and the commencement of the first principal payment of such bonds, shall apply with respect to each year beyond the fourth that the notes are outstanding. The provisions of section 7-373 shall be deemed to apply to such notes. The board, or such officer or body to whom the board delegates the authority to make such determinations, shall determine the date, maturity, interest rate, form, manner of sale and other terms of such notes which shall be general obligations of the regional school district and member towns. Such notes may bear interest or be sold at a discount. The interest or discount on such notes and any renewals thereof and the expense of preparing, issuing and marketing them may be included as a part of the cost of the project for the financing of which such bonds were authorized. Upon the sale of such bonds, the board shall apply immediately the proceeds thereof, to the extent required, to the payment of the principal and interest of all notes issued in anticipation thereof or deposit the proceeds in trust for such purpose with a bank or trust company, which may be the bank or trust company, if any, at which such notes are payable.

(d) Subject to the provisions of subsection (c) of this section, the board may deposit or invest the proceeds of bonds, notes or other obligations as permitted in section 7-400 or 7-402.

(1949 Rev., S. 1381; 1951, 1955, S. 911d; 1953, S. 919d; November, 1955, S. N118; February, 1965, P.A. 7; 1967, P.A. 626, S. 2; 674; 1969, P.A. 132, S. 2; 698, S. 16; P.A. 74-239, S. 1, 2; P.A. 86-350, S. 17, 28; P.A. 87-506, S. 7, 9; P.A. 89-337, S. 4, 6.; P.A. 93-158, S. 6, 11; P.A. 95-282, S. 6, 11; P.A. 96-244, S. 38, 63; P.A. 99-97, S. 3, 6; June Sp. Sess. P.A. 05-6, S. 33; P.A. 07-87, S. 3, 4; Nov. 24 Sp. Sess. P.A. 08-2, S. 4.)

History: 1965 act allowed regional school districts to redeem bonds by issuing new one; 1967 acts replaced one year limit on original and renewal notes with two-year limit; 1969 acts increased maturity limit on renewal notes for notes originally issued for less than two years to four years; 1969 acts divided section into subsections and added powers to sue and be sued, to purchase, convey, etc. real and personal property and to build, equip, maintain, etc. schools, rephrased provisions concerning bonding power and referendum, deleted provision for numbering districts in order of incorporation, rephrased provision regarding maturity of installments, added Subsec. (b) basing bond limit on aggregate indebtedness and annual receipts from taxation, placed four-year limit on temporary notes regardless of whether they are initial notes or renewals, rephrased other provisions concerning notes and added Subsec. (d) concerning investment or deposit of proceeds of bonds and notes; P.A. 74-239 amended Subsec. (a) to add statement that exercise of powers under section is not to be construed as amendment of regional plan; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 87-506 amended Subsec. (a) to provide for various methods of determining payment amounts; P.A. 89-337 allowed semiannual installments, provided that the first maturity date or sinking fund payment shall be not later than three years, rather than two, from the issuance date and clarified the powers which the board may delegate to an officer or a body; P.A. 93-158 amended Subsec. (a) by deleting provision re redemption by new issuance and amended Subsec. (b) by redefining “annual receipts from taxation” to be receipts for fiscal year preceding beginning of current year rather than those preceding close of last year and adding provision re exclusions from the computation of aggregate indebtedness, effective June 23, 1993; P.A. 95-282 amended Subsec. (d) to make technical changes, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor's note: The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 99-97 amended Subsec. (b) to add reference to Sec. 7-374 in computing the aggregate indebtedness of districts, effective June 3, 1999; June Sp. Sess. P.A. 05-6 amended Subsec. (c) to permit period to extend up to eight years and add language re terms extending past the fourth year, effective July 1, 2005; P.A. 07-87 amended Subsec. (a) to allow a 30-year term for bonds authorized pursuant to Ch. 173 on or after July 1, 1996, and amended Subsec. (c) to include reference to one-thirtieth of the net project cost, effective July 1, 2007; Nov. 24 Sp. Sess. P.A. 08-2 amended Subsec. (c) to extend maximum time period for issuance of temporary notes from eight to ten years and extend maximum time period for renewal of notes from eight to ten years, effective November 25, 2008.

Cited. 169 C. 613. Conclusion in 169 C. 613 that section applies only to amendments that directly affect voting rights of electors, and its function in light of Sec. 10-47c, reversed. 292 C. 784. Failure to strictly comply with statutory notice provisions does not automatically invalidate the result of a referendum conducted pursuant to Subsec. (a); a referendum may be judicially invalidated only when there were substantial violations of the governing statutes and, as a result of those violations, the reliability of the result of the election is seriously in doubt. 319 C. 245.



Section 10-57 and 10-58 - Debt limitation. Investment of proceeds of bond issue.

Sections 10-57 and 10-58 are repealed.

(1951, 1955, S. 912d, 913d; 1955, S. 912d; November, 1955, S. N119; 1957, P.A. 511; September, 1957, P.A. 19; 1963, P.A. 604, S. 2; 1969, P.A. 132, S. 1; 698, S. 27.)



Section 10-58a - Default of district in payment on bonds or notes. Withholding of state aid.

Whenever it is established as herein provided that a regional school district, including Regional School District Number 1 of Litchfield County, has defaulted in the payment of the principal or interest, or both, on its bonds or notes, the payment of state aid and assistance to such regional school district pursuant to any statute then in existence shall be withheld by the state. If a holder or owner of any such bond or note of such regional school district files with the State Comptroller a verified statement describing such bond or note and alleging default in the payment thereof or the interest thereon, or both, the Comptroller shall immediately investigate the circumstances of the alleged default, prepare and file in his office a certificate setting forth his finding with respect thereto and serve a copy of such finding, by registered or certified mail, upon the treasurer or chief fiscal officer of such regional school district. Such investigation shall cover the current status with respect to the payment of principal of and interest on all outstanding bonds and notes of such regional school district, and the statement prepared and filed by the Comptroller pursuant to this section shall set forth a description of all bonds and notes of such regional school district found to be in default and the amount of principal and interest thereon past due. Upon the filing of such a certificate in the office of the Comptroller, the Comptroller shall thereafter deduct and withhold from the next succeeding payment of state aid or assistance otherwise due such regional school district such amount as is necessary to pay the principal of and interest on such bonds and notes of such regional school district then in default. If such amount is insufficient to pay all of such principal and interest, said Comptroller shall similarly deduct and withhold from the next succeeding payment of state aid and assistance, otherwise due to any town in such district which is currently in default of its annual payments to such district, such amount as is necessary to pay the principal of and interest on such bonds or notes remaining in default. If all such amounts withheld are insufficient to pay all such principal and interest, the Comptroller shall similarly deduct and withhold from each succeeding payment of state aid or assistance otherwise due such regional school district and such towns such amount or amounts thereof as may be required to pay all of the principal of and interest on such bonds and notes then in default. Payments of state aid or assistance so deducted and withheld shall be forwarded promptly by the Comptroller to the paying agent or agents for the bonds and notes in default for the sole purpose of payment of defaulted principal of and interest on such bonds or notes; provided, if any such payment of state aid or assistance so deducted or withheld is less than the total amount of all principal and interest on such bonds and notes, then the Comptroller shall forward to each paying agent an amount in the proportion that the amount of such bonds and notes in default payable by such paying agent bears to the total amount of the principal of and interest then in default on such bonds and notes of such regional school district. The Comptroller shall promptly notify the treasurer or the chief fiscal officer of such regional school district of any payment or payments made to any paying agent or paying agents of defaulted bonds or notes pursuant to this section. The state of Connecticut hereby covenants with the purchasers, holders and owners from time to time of bonds and notes issued by regional school districts for school purposes that it will not repeal the provisions of this section or amend or modify the same so as to limit or impair the rights and remedies granted hereby; provided nothing herein contained shall be deemed or construed as requiring the state to continue the payment of state aid or assistance to any regional school district or town or as limiting or prohibiting the state from repealing or amending any law relating to state aid or assistance, the manner and time of payment or apportionment thereof, or the amount thereof.

(1961, P.A. 114, S. 2.)



Section 10-59 - Fiscal year. Budget.

Section 10-59 is repealed.

(1949 Rev., S. 1383; 1951, 1953, 1955, S. 914d; 1959, P.A. 81, S. 1; 1969, P.A. 698, S. 27.)



Section 10-60 - Borrowing in addition to bonds.

In addition to the power to issue bonds, notes and other obligations as provided by section 10-56, such regional board of education may, when so authorized by a majority vote at a regional school district meeting called for such purpose, borrow sums of money and issue bonds, notes or other obligations, and pay interest thereon, to acquire land, prepare sites, purchase or erect buildings and equip buildings for school purposes, secure the services of architects and professional consultants, and operate and maintain regional schools, and for contingent or other necessary expenses connected therewith in principal amounts which shall not exceed in the aggregate five hundred thousand dollars at any time. Such sums may be borrowed for a term not to exceed ten years. Persons eligible to vote under the provisions of section 7-6 may vote on such issue. Such loans, bonds, notes or other obligations shall be general obligations of such district and the member towns. The regional board of education, or such officer or body to whom the board delegates the authority to make such determinations, shall determine the date, maturity, interest rate, form, manner of sale and other terms of such loans, bonds, notes or other obligations.

(1949 Rev., S. 1384; 1951, 1953, 1955, S. 915d; 1969, P.A. 290, S. 1; 698, S. 17; P.A. 78-218, S. 38; P.A. 88-67, S. 1, 2; P.A. 89-337, S. 5, 6.)

History: 1969 acts changed $100,000 limit on borrowing to $200,000, made borrowing power dependent on authorization by majority vote at regional district meeting rather than “when deemed necessary” and made technical changes to simplify wording; P.A. 78-218 substituted “chairperson” for “chairman”; P.A. 88-67 increased limit on borrowing to $500,000, increased the 5-year term for borrowing to 10 years and made technical changes; P.A. 89-337 clarified that bonds, notes and other obligations could be issued under this section, restated the allowable purposes of those types of debts and clarified the powers which the board may delegate to an officer or body under this section.



Section 10-60a - Refunding bonds.

Any regional school district which has issued any bonds, notes or other obligations pursuant to any general statute or special act may issue refunding bonds for the purpose of paying, funding or refunding prior to maturity all or any part of such district's bonds, notes or other obligations, the redemption premium, if any, with respect thereto, the interest thereon, the costs with respect to the issuance of such refunding bonds and the payment of such refunded bonds, notes or other obligations. Such refunding bonds shall mature not later than (1) in the case of a single series of bonds, notes or other obligations being refunded, the final maturity date thereof; and (2) in the case of multiple series of bonds, notes or other obligations being refunded, the final maturity date of any such series last to occur. Such refunding bonds shall be authorized, and the proceeds thereof appropriated for the purposes permitted under this section, by resolution of the regional board of education and shall be issued in the same manner, and shall be subject to the same limitations and requirements, other than those requirements with respect to the manner of authorization of the bonds, as bonds issued pursuant to section 10-56, provided the provisions of section 10-56 regarding limitations on the date of the first maturity, or on the amount of any principal or on any principal and interest installments on any bonds, shall not apply to refunding bonds issued under this section that achieve net present value savings after comparing total debt service payable on the refunding bonds to the total debt service payable on the refunded bonds, after accounting for costs of issuance and underwriters' discount. Upon placement in escrow of the proceeds of such refunding bonds or other funds of the district in an amount sufficient, together with such investment earnings thereon as are to be retained in said escrow, to provide for the payment when due of the principal of and interest on the bonds, notes or other obligations to be paid, funded or refunded by such refunding bonds and other funds, such bonds, notes or other obligations shall cease to be included in computing the aggregate indebtedness of the district pursuant to subsection (b) of section 10-56.

(P.A. 93-158, S. 7, 11; P.A. 99-97, S. 4, 6; P.A. 07-87, S. 5.)

History: P.A. 93-158 effective June 23, 1993; P.A. 99-97 added provision to clarify that regional school districts may include the redemption premium and the cost of issuance in the total amount refunded, effective June 3, 1999; P.A. 07-87 added exception to Sec. 10-56 for refunding bonds that achieve net present value savings, effective July 1, 2007.



Section 10-61 to 10-63 - Withdrawal of town. Dissolution of district. Payment of indebtedness on dissolution of district.

Sections 10-61 to 10-63, inclusive, are repealed.

(1951, 1955, S. 916d–918d; 1963, P.A. 389, S. 9.)



Section 10-63a - Vote for withdrawal of town or dissolution of district.

(a) Any town which is a member of a regional school district may, pursuant to a vote of its legislative body, apply to the regional board of education to institute procedure for withdrawal from the district or, in the case of a district composed of two towns, dissolution of the district as hereinafter provided.

(b) Any two or more towns which are members of a regional school district composed of three or more towns may, pursuant to a vote of the legislative bodies of the respective towns, apply to the regional board of education to institute procedure for the dissolution of the district as hereinafter provided.

(1963, P.A. 389, S. 1; February, 1965, P.A. 411, S. 5; 1969, P.A. 698, S. 18.)

History: 1965 act specified in Subsec. (a) that petition of town in two-town district results in dissolution of district and in Subsec. (b) that petition of two towns in three-or-more-town district results in dissolution of district; 1969 act substituted votes of legislative body or bodies for votes of town meeting or meetings.

Cited. 169 C. 613.



Section 10-63b - Committee to study issues relating to withdrawal or dissolution.

Within thirty days of receipt of an application pursuant to section 10-63a the regional board of education shall call for the appointment of a committee to study issues relating to withdrawal or dissolution. The committee shall consist of the following: One member of the board of education of each town within the district, to be selected by each such board, if any, or if none, an elector to be elected by the legislative body in such town; one member of the board of finance or comparable fiscal body of each town within the district to be selected by each such board or body; two members of the regional board of education, to be selected by such board, no more than one of whom may be a resident of a town making the application for the appointment of the committee; one member to be appointed by the Commissioner of Education, who shall not be a resident of any town within the district; the State Treasurer or the Treasurer's designee, and one member to be appointed by the regional board of education, who shall be an expert in municipal bonding and financing and who shall not be a resident of any town within the district. The members shall receive no compensation for their services, but their expenses and those incurred by the regional board in connection with withdrawal or dissolution procedures shall be paid by the towns applying for withdrawal or dissolution. The appointee of the Commissioner of Education shall call the first meeting of the committee, and the committee shall organize and function in accordance with section 10-41.

(1963, P.A. 389, S. 2; 1969, P.A. 698, S. 19; P.A. 78-218, S. 39; P.A. 96-244, S. 6, 63; P.A. 98-56, S. 1, 5.)

History: 1969 act deleted reference to state board's role in determining if action proposed would be detrimental to children of district, added provision for representation of town by elector if there is no board of education, made appointee of state board responsible for calling meeting and provided for committee's organization and functioning and made other technical changes to simplify language of provisions generally; P.A. 78-218 made technical changes; P.A. 96-244 substituted “Commissioner” for “State Board” of Education, effective July 1, 1996; P.A. 98-56 changed duties of the committee from determining whether and under what conditions withdrawal or dissolution shall take place to studying issues relating to withdrawal or dissolution, effective January 1, 1999.



Section 10-63c - Report of committee.

Within one year after its appointment, the committee shall prepare a written report that includes: (1) Its recommendation concerning the advisability of a withdrawal or dissolution; (2) a determination of the value of the net assets of the regional district; (3) an apportionment of the net assets to each member town on the basis of the ratio which the total average daily membership of such town since its membership in the regional district bears to the total average daily membership reported to the State Board of Education by the regional board of education up to and including the last such report; (4) a plan for settlement of any obligations and the transfer of property from the regional school district to the member town school districts; (5) a timetable for the orderly withdrawal or dissolution of the regional district and establishment of local boards of education if none exist; (6) the question to be determined by the referenda; and (7) such other matters as the committee deems necessary. The provisions of sections 10-43 and 10-45, except as provided below, shall apply to the procedures for submission of the plan to the State Board of Education, action by such board, presentation of such plan to the member towns, action by such towns and the dissolution of the committee. The establishment of any new local board of education shall be in accordance with chapter 146. Upon an affirmative vote in each member town, or, in the case of a regional school district that does not have a high school, any of the member towns, the regional board of education and member towns shall cooperatively implement the plan for dissolution or withdrawal of a member town.

(1963, P.A. 389, S. 3; 1969, P.A. 698, S. 20; P.A. 78-218, S. 40; P.A. 98-56, S. 2, 5.)

History: 1969 act substituted for former provisions concerning plan of withdrawal or dissolution new provisions for written report of recommendations in favor of or against withdrawal or dissolution and replaced former provisions for procedure on withdrawal plan with new provisions for withdrawal procedure; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 98-56 amended Subsec. (c) to require the committee to include information on all the topics even if the committee does not recommend withdrawal or dissolution, made the recommendation one topic for inclusion in the report, renumbered the topics to be included, and added the provision re affirmative vote in a regional school district without a high school, effective January 1, 1999.



Section 10-63d and 10-63e - Submission of final plan; publication of notice. Special town meetings on proposal.

Sections 10-63d and 10-63e are repealed.

(1963, P.A. 389, S. 4, 5; 1969, P.A. 698, S. 27.)



Section 10-63f - Obligations not affected by action.

Such withdrawal or dissolution shall not impair the obligation of the withdrawing town or the district to the holders of any bonds or other outstanding indebtedness issued prior to withdrawal or dissolution under authority of this part. The regional board of education and the board of education of the town or towns involved may make agreements for the payment of money to or from the district and said towns in accordance with the final plan of withdrawal.

(1963, P.A. 389, S. 6.)



Section 10-63g - Withdrawal and dissolution restricted.

(a) No town shall be permitted to withdraw from a regional school district and no district shall be dissolved except in accordance with the provisions of sections 10-63a to 10-63f, inclusive, and no application for withdrawal or dissolution shall be made within three years after the formation of the district.

(b) No town which has voted to apply for the institution of withdrawal or dissolution procedure as provided in sections 10-63a to 10-63f, inclusive, may again so apply within three years after the date of its last application.

(1963, P.A. 389, S. 7, 8.)



Section 10-63h - Applicability to existing regional school districts.

Notwithstanding the provisions of any general or special act or compact adopted by referenda to establish a regional school district, the provisions of this part shall apply to the regional school districts in existence on June 24, 1969, except as provided below.

(a) Nothing in this part shall be construed to require an existing regional school district to change the composition of the membership of its board of education or their terms of office or as prohibiting the selection of members of such boards by appointment.

(b) If the board consists of nine members, three from each member town, such members may be elected on a rotating basis each year for terms of three years. If any adjustments are necessary to achieve this system, the regional school district shall use the procedures provided in section 10-47c to make the necessary changes, provided the term of office of no incumbent shall be shortened.

(c) Any such school district may change the representation of the member towns on the regional board or change the term of office of such members to four years in accordance with the procedures provided in section 10-47c. If the latter change is made, the member towns may elect their representatives on the regional board of education in accordance with subsection (b) or (c) of section 10-46 as determined by the legislative body of each town.

(1969, P.A. 698, S. 21; P.A. 86-333, S. 28, 32.)

History: P.A. 86-333 added the provision to Subsec. (a) that nothing be construed as prohibiting the selection of members by appointment.



Section 10-63i - Regional school district established before June 24, 1969.

Any referenda establishing a regional school district before June 24, 1969, which by the terms of the question presented in such referenda established a regional school district to provide educational programs for kindergarten through grade twelve, shall be deemed to have empowered such district to provide for the member towns any program under the general supervision and control of the State Board of Education. In such cases, the town board of education in each member town is dissolved when the regional board of education assumes the direction of all such programs in the member towns, but in no case later than two years from the date of the referenda establishing such regional school district.

(1969, P.A. 698, S. 22.)



Section 10-63j - “Representation”, defined.

Representation as used in subsection (a) of section 10-46 and in sections 10-63j to 10-63t, inclusive, means the composition of the regional board of education, the number and manner of election of its members from the several towns constituting a regional school district and the voting power of each member of the regional board of education.

(P.A. 75-644, S. 1, 14; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 41.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted Subsec. (a) re notification as to whether representation on regional board is consistent with U.S. constitutional standards.



Section 10-63k - Regional school reapportionment committee.

(a) If the Commissioner of Education notifies in writing a regional board of education and the chief executive officer of each town within a regional school district that representation on the regional board of education is not consistent with federal constitutional standards, the legislative body of each participating town of a regional school district so notified shall, within thirty days of the receipt of such written notice from the commissioner, appoint a regional school reapportionment committee in the same manner as provided for in section 10-40 relating to the appointment of a regional school study committee. The town clerk of each town shall immediately give notice of the appointments made to the Commissioner of Education. Within ten days of receipt of the last of such notices, the Commissioner of Education shall appoint a consultant to such committee. The consultant shall call the first meeting of the regional school reapportionment committee within seven days after such appointment.

(b) The regional school reapportionment committee shall organize, proceed, and operate in accordance with the provisions of section 10-41. It shall receive funds, be reimbursed for expenses, and dispose of unencumbered balances remaining in the treasury of the committee in accordance with the provisions of section 10-42.

(P.A. 75-644, S. 2, 14; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 42; 78-303, S. 85, 136; P.A. 96-244, S. 7, 63.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical changes; P.A. 96-244 substituted “Commissioner” for “State Board” of Education in Subsec. (a), effective July 1, 1996.

Cited. 169 C. 613.



Section 10-63l - Powers of regional school reapportionment committee.

(a) The power, function, and responsibility of the regional school reapportionment committee shall be to determine and recommend a plan of representation on the regional board of education consistent with federal constitutional standards. Among the alternatives it may consider and include in its recommendation are the following: (1) The number of members on the regional board from each participating town shall be determined in the proportion, within permissible deviant limits consistent with federal constitutional standards, that the population of each town bears to the population of the entire regional school district; (2) the regional school board shall be elected at large by the voters of the entire regional school district; (3) the voting power of the members from each town on the regional school board shall be weighted in the proportion, within permissible deviant limits consistent with federal constitutional standards, that the population of each town bears to the population of the entire regional school district; (4) such other method of representation or of distribution of voting power that is consistent with federal constitutional standards, provided, in the case of any such method which determines the number of members on the regional school board from each participating town, or the voting power of such members, in accordance with the proportion that the population of such town bears to the population of the entire regional school district or to the population of any other town in such district, the population of any such town shall not include the patients of any state institution located in such town.

(b) The regional school reapportionment committee shall submit its recommended plan of representation in writing to the State Board of Education within three months after its first organizational meeting.

(P.A. 75-644, S. 3, 14; P.A. 76-397, S. 1, 2.)

History: P.A. 76-397 excluded consideration of patients in state institutions as part of town's population in formulas for determining representation on board.



Section 10-63m - Approval or rejection of plan recommended by regional school reapportionment committee.

(a) Upon receipt of a recommended plan of representation from a regional school reapportionment committee, the State Board of Education shall examine same and within thirty days of receipt either approve or reject said plan, and so notify the regional school reapportionment committee.

(b) If the State Board of Education rejects the recommended plan of representation, it shall return it to the regional school reapportionment committee and shall in a written report advise the committee of the reasons for rejection, and suggest modifications to make the plan consistent with federal constitutional standards. The committee shall, within twenty days after receiving the plan back from the State Board of Education with the report, revise the plan and resubmit it to the Board of Education. If the regional school reapportionment committee refuses to revise the plan, or if it submits to the State Board of Education a plan which the board determines is not consistent with federal constitutional standards, then the provisions of section 10-63s shall apply.

(c) If the State Board of Education approves the plan of representation submitted by the regional school reapportionment committee, it shall certify to the town clerk in each town of the regional school district that the recommended plan has been approved and the State Board of Education shall send a copy of such certification to the regional school reapportionment committee. The town clerk shall make available copies of the certification to the public, and publish notice of it and the approved plan in a newspaper having general circulation in the town. The regional school reapportionment committee shall hold a public meeting in each town of the regional school district to present the approved plan of representation.

(P.A. 75-644, S. 4, 14.)



Section 10-63n - Referendum for regional school reapportionment. Establishment of plan.

(a) Upon receipt of a copy of the certificate of approval of the plan, the regional school reapportionment committee shall set the date upon which referenda shall be held on the same date in each town in the regional school district.

(b) The referenda shall be held in accordance with the provisions of section 10-45, except that the question on the voting tabulator ballot shall be “Shall representation on the regional school board be established in accordance with the plan approved by the State Board of Education on .... (date)?” and the ballot used shall conform with the provisions of section 9-250.

(c) If the majority of the votes in each of the towns in the regional school district is affirmative, the plan of representation is established.

(d) If the majority vote of one or more towns is negative, the provisions of subsection (c) of said section 10-45 shall apply. If the majority of votes cast in each town on a second referendum is affirmative, the plan of representation is established.

(P.A. 75-644, S. 5, 14; P.A. 86-170, S. 9, 13; P.A. 11-20, S. 1.)

History: P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.



Section 10-63o - Execution of reapportionment plan.

A plan of representation established as provided for in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, shall be effective seven days after the referenda resulting in an affirmative majority vote in each of the participating towns. If the plan of representation requires a reduction in the number of members on a regional board of education from a participating town, a determination of the order in which the terms of members from such town shall be terminated shall be made on the basis of the length of the unexpired portion of their terms, with the terms of members having the shortest unexpired portions being terminated first until the number of members from the town complies with the plan. If two or more members of a town have the same unexpired portions of their terms, then within seven days after the date the plan is established, and under the supervision of the other members of the regional board, the member or members whose term or terms shall terminate shall be determined by lot. If the plan requires that additional members on the regional board of education be added from a town within the regional school district, the legislative body of the town shall fill the vacancies by appointment. A new member of the board so appointed by the legislative body of a town shall serve until a successor is elected and qualified at the next town election. The remaining members on a regional board of education whose terms are not affected by the plan of representation shall serve the unexpired portions of the terms for which they have been elected. Questions as to the terms of office of members on a regional board of education shall be determined by the regional board in accordance with the principles established in section 10-46.

(P.A. 75-644, S. 6, 14; P.A. 78-218, S. 43.)

History: P.A. 78-218 substituted Sec. 10-63t for reference to repealed Sec. 10-63u.



Section 10-63p - Time limits for reapportionment. Right to compel compliance.

The time limits provided for in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, may be extended by the State Board of Education for good cause. The failure to meet a time limit herein provided shall not in and of itself invalidate action taken after said time limit. Any resident of a regional school district shall have the right, power, and legal standing, to seek appropriate relief from a court having jurisdiction to compel compliance with the provisions of subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive.

(P.A. 75-644, S. 7, 14; P.A. 85-613, S. 92, 154.)

History: P.A. 85-613 made technical changes, substituting references to Sec. 10-63t for references to Sec. 10-63u.



Section 10-63q - Notification as to constitutionality of regional board representation following decennial census.

The Commissioner of Education shall on or before the first day of May next following the completion of the decennial census of the United States, notify in writing each regional board of education and the chief executive officer of each town within a regional school district of whether or not on that date representation on the regional board of education is consistent with federal constitutional standards. If the commissioner notifies a regional board of education and the chief executive officer of the towns within a regional school district that representation on the regional board of education is not consistent with federal constitutional standards, then a regional school reapportionment committee shall be appointed and a plan of representation established as provided for in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive.

(P.A. 75-644, S. 8, 14; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 44; 78-303, S. 85, 136.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted Sec. 10-63t for reference to repealed Sec. 10-63u.



Section 10-63r - Establishment of new plan of representation permitted after initial reapportionment.

After a plan of representation has been established pursuant to subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, the legislative bodies of the towns in a regional school district may appoint a regional school reapportionment committee in accordance with the provisions of said sections and a new plan of representation on the regional school board of education may be established in accordance with the provisions of said sections.

(P.A. 75-644, S. 9, 14; P.A. 85-613, S. 93, 154.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 10-63t for reference to Sec. 10-63u.



Section 10-63s - Duties of Commissioner of Education. Actions of regional board to be by weighted vote.

(a) After the Commissioner of Education has notified in writing a regional board of education and the chief executive officer of each town within a regional school district that representation on the regional board of education is not consistent with federal constitutional standards, the commissioner shall keep informed of and assist in the progress toward establishment of a plan of representation. If the commissioner determines that significant progress is not being made, such as the refusal of the legislative body of a town to appoint members to a regional school reapportionment committee, the refusal of a regional school reapportionment committee to submit a plan of representation which has the approval of the State Board of Education, the rejection of a plan by the voters of any participating town within a regional school district, or any other block in the progress toward establishing a plan of representation, the commissioner shall notify in writing the regional board of education, the regional school reapportionment committee, if one has been appointed, and the chief executive officer of each participating town that unless significant progress toward the establishment of a plan of representation is made within thirty days of the date of such notice, the regional board of education shall be required to act only by weighted vote. If at the end of said thirty day period, the commissioner determines that significant progress has not been made toward the establishment of a plan of representation, the commissioner shall notify the regional board in writing that after ten days from said notice, the regional board shall act only by weighted vote and after said specified date, the regional board shall be authorized or empowered to act only by weighted vote.

(b) As herein used in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, “weighted vote” means that the voting power on the regional board shall be distributed among the members in such a manner that each member shall have a weight attached to such member's vote, or shall be entitled to cast a number of votes, equal to the proportion, within permissible deviant limits consistent with federal constitutional standards, that the population of such member's town bears to the total population of the entire school district, with members on the board from each town dividing the weight or the number of votes accorded to that town equally among them.

(c) If within three months after the Commissioner of Education has specified the date after which the regional board can act only by weighted vote, a plan of representation has not been established for the regional school district, the State Board of Education shall establish a plan of representation for that regional school district and file it with the town clerk of each participating town. Said plan shall have the full force of law and shall remain in effect until a plan of representation has been adopted by the towns within the regional school district in accordance with the provisions of subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive.

(P.A. 75-644, S. 10, 14; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 45; 78-303, S. 85, 136; P.A. 93-353, S. 5, 52; P.A. 97-247, S. 11, 27.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted Sec. 10-63t for repealed Sec. 10-63u and made technical changes; P.A. 93-353 amended Subsec. (c) to change the authority for setting the date after which the regional board can only act by weighted vote from the state board to the commissioner, effective July 1, 1993; P.A. 97-247 amended Subsec. (b) to delete provision requiring regulations to implement the manner of the weighted vote, effective July 1, 1997.



Section 10-63t - Applicability of reapportionment requirements.

Notwithstanding the provisions of any general or special act or any compact adopted by referenda to establish a regional school district, the provisions of subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, shall apply to any regional school district in existence on April 21, 1976.

(P.A. 75-644, S. 12, 14; P.A. 78-218, S. 46.)

History: P.A. 78-218 substituted Sec. 10-63t for reference to repealed Sec. 10-63u and replaced “the date specified in Sec. 10-63u” with “April 21, 1976”.



Section 10-63u to 10-63y - Effective date of reapportionment requirements of sections 10-46(a) and 10-63j to 10-63u, inclusive. Withdrawal from or dissolution of regional school districts in existence on April 21, 1976. Establishment of committee on withdrawal or dissolution. Report of committee. Limitation on number of applications for withdrawal or dissolution.

Sections 10-63u to 10-63y, inclusive, are repealed.

(P.A. 75-644, S. 14; P.A. 77-352, S. 1–4; P.A. 78-218, S. 198, 199, 211; P.A. 82-127, S. 1, 2.)



Section 10-64 - Establishment of regional agricultural science and technology education centers. Moratorium; exception. Tuition and transportation.

(a) Any local or regional board of education may enter into agreements with other such boards of education to establish a regional agricultural science and technology education center in conjunction with its regular public school system, provided such center shall have a regional agricultural science and technology education consulting committee which shall advise the operating board of education but shall have no legal authority with respect to such center. Such agreements may include matters pertaining to the admission of students, including the establishment of a reasonable number of available program acceptances and the criteria for program acceptance. Each board of education shall appoint to said committee two representatives, who have a competent knowledge of agriculture or aquaculture, as appropriate, and who need not be members of such board.

(b) No new agricultural science and technology education center shall be approved by the State Board of Education pursuant to section 10-65 during the three-year period from July 1, 1993, to June 30, 1996, except that the State Board of Education may approve such a center if it is to be operated by the board of education of a local or regional school district with fifteen thousand or more resident students, as defined in subdivision (19) of section 10-262f. If a new regional agricultural science and technology education center is established for a school district pursuant to this subsection, any resident student of such school district who, during the school year immediately preceding the initial operation of such center, was enrolled in grades 10 to 12, inclusive, in a regional agricultural science and technology education center operated by another local or regional board of education, may continue to be enrolled in such regional agricultural science and technology education center.

(c) For purposes of this section and sections 10-65 and 10-66, the term “agricultural science and technology education” includes vocational aquaculture and marine-related employment.

(d) Any local or regional board of education which does not furnish agricultural science and technology education approved by the State Board of Education shall designate a school or schools having such a course approved by the State Board of Education as the school which any person may attend who has completed an elementary school course through the eighth grade. The board of education shall pay the tuition and reasonable and necessary cost of transportation of any person under twenty-one years of age who is not a graduate of a high school or technical high school or an agricultural science and technology education center and who attends the designated school, provided transportation services may be suspended in accordance with the provisions of section 10-233c. Each such board's reimbursement percentage pursuant to section 10-266m for expenditures in excess of eight hundred dollars per pupil incurred in the fiscal year beginning July 1, 2004, and in each fiscal year thereafter, shall be increased by an additional twenty percentage points.

(1955, S. 920d; 1967, P.A. 638, S. 1; P.A. 78-218, S. 47; P.A. 89-387, S. 36, 41; P.A. 93-410, S. 1, 6; P.A. 04-197, S. 2; P.A. 08-152, S. 1; 08-170, S. 19; P.A. 09-45, S. 1; P.A. 12-116, S. 87.)

History: 1967 act made provisions applicable to town and regional boards of education and allowed two representatives on committee for each board, rather than one representative for first fifty farms in district and one for each additional fifty farms; P.A. 78-218 referred to “local and regional” boards rather than “town and regional” boards; P.A. 89-387 amended prior provisions, redesignated as Subsec. (a), to include reference to aquaculture and added new Subsec. (b) defining “vocational agriculture”; P.A. 93-410 amended Subsec. (a) to specify that the agreements may include matters pertaining to the admission of students, relettered Subsec. (b) as Subsec. (c) and inserted new Subsec. (b) pertaining to a moratorium on the establishment of new centers, effective July 1, 1993; P.A. 04-197 added Subsec. (d) re provision, tuition and transportation for vocational agricultural training when not provided by district, effective July 1, 2004; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 09-45 made a technical change in Subsec. (d), effective May 20, 2009; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (d), effective July 1, 2012.



Section 10-65 - Grants for constructing and operating agricultural science and technology education centers. Tuition charges.

(a) Each local or regional school district operating an agricultural science and technology education center approved by the State Board of Education for program, educational need, location and area to be served shall be eligible for the following grants: (1) In accordance with the provisions of chapter 173, through progress payments in accordance with the provisions of section 10-287i, (A) for projects for which an application was filed prior to July 1, 2011, ninety-five per cent, and (B) for projects for which an application was filed on or after July 1, 2011, eighty per cent of the net eligible costs of constructing, acquiring, renovating and equipping approved facilities to be used exclusively for such agricultural science and technology education center, for the expansion or improvement of existing facilities or for the replacement or improvement of equipment therein, and (2) subject to the provisions of section 10-65b and within available appropriations, in an amount equal to three thousand two hundred dollars per student for every secondary school student who was enrolled in such center on October first of the previous year.

(b) Each local or regional board of education not maintaining an agricultural science and technology education center shall provide opportunities for its students to enroll in one or more such centers in a number that is at least equal to the number specified in any written agreement with each such center or centers, or in the absence of such an agreement, a number that is at least equal to the average number of its students that the board of education enrolled in each such center or centers during the previous three school years, provided, in addition to such number, each such board of education shall provide opportunities for its students to enroll in the ninth grade in a number that is at least equal to the number specified in any written agreement with each such center or centers, or in the absence of such an agreement, a number that is at least equal to the average number of students that the board of education enrolled in the ninth grade in each such center or centers during the previous three school years. If a local or regional board of education provided opportunities for students to enroll in more than one center for the school year commencing July 1, 2007, such board of education shall continue to provide such opportunities to students in accordance with this subsection. The board of education operating an agricultural science and technology education center may charge, subject to the provisions of section 10-65b, tuition for a school year in an amount not to exceed fifty-nine and two-tenths per cent of the foundation level pursuant to subdivision (9) of section 10-262f, per student for the fiscal year in which the tuition is paid, except that such board may charge tuition for (1) students enrolled under shared-time arrangements on a pro rata basis, and (2) special education students which shall not exceed the actual costs of educating such students minus the amounts received pursuant to subdivision (2) of subsection (a) of this section and subsection (c) of this section. Any tuition paid by such board for special education students in excess of the tuition paid for non-special-education students shall be reimbursed pursuant to section 10-76g.

(c) In addition to the grants described in subsection (a) of this section, within available appropriations, (1) each local or regional board of education operating an agricultural science and technology education center in which more than one hundred fifty of the students in the prior school year were out-of-district students shall be eligible to receive a grant in an amount equal to five hundred dollars for every secondary school student enrolled in such center on October first of the previous year, (2) on and after July 1, 2000, if a local or regional board of education operating an agricultural science and technology education center that received a grant pursuant to subdivision (1) of this subsection no longer qualifies for such a grant, such local or regional board of education shall receive a grant in an amount determined as follows: (A) For the first fiscal year such board of education does not qualify for a grant under said subdivision (1), a grant in the amount equal to four hundred dollars for every secondary school student enrolled in its agricultural science and technology education center on October first of the previous year, (B) for the second successive fiscal year such board of education does not so qualify, a grant in an amount equal to three hundred dollars for every such secondary school student enrolled in such center on said date, (C) for the third successive fiscal year such board of education does not so qualify, a grant in an amount equal to two hundred dollars for every such secondary school student enrolled in such center on said date, and (D) for the fourth successive fiscal year such board of education does not so qualify, a grant in an amount equal to one hundred dollars for every such secondary school student enrolled in such center on said date, and (3) each local and regional board of education operating an agricultural science and technology education center that does not receive a grant pursuant to subdivision (1) or (2) of this subsection shall receive a grant in an amount equal to sixty dollars for every secondary school student enrolled in such center on said date.

(d) (1) If there are any remaining funds after the amount of the grants described in subsections (a) and (c) of this section are calculated, within available appropriations, each local or regional board of education operating an agricultural science and technology education center shall be eligible to receive a grant in an amount equal to one hundred dollars for each student enrolled in such center on October first of the previous school year. (2) If there are any remaining funds after the amount of the grants described in subdivision (1) of this subsection are calculated, within available appropriations, each local or regional board of education operating an agricultural science and technology education center that had more than one hundred fifty out-of-district students enrolled in such center on October first of the previous school year shall be eligible to receive a grant based on the ratio of the number of out-of-district students in excess of one hundred fifty out-of-district students enrolled in such center on said date to the total number of out-of-district students in excess of one hundred fifty out-of-district students enrolled in all agricultural science and technology education centers that had in excess of one hundred fifty out-of-district students enrolled on said date.

(e) For the fiscal years ending June 30, 2012, and June 30, 2013, the Department of Education shall allocate five hundred thousand dollars to local or regional boards of education operating an agricultural science and technology education center in accordance with the provisions of subsections (b) to (d), inclusive, of this section.

(f) For the fiscal year ending June 30, 2013, and each fiscal year thereafter, if a local or regional board of education receives an increase in funds pursuant to this section over the amount it received for the prior fiscal year such increase shall not be used to supplant local funding for educational purposes.

(g) Notwithstanding the provisions of sections 10-51 and 10-222, for the fiscal years ending June 30, 2015, to June 30, 2017, inclusive, any amount received by a local or regional board of education pursuant to subdivision (2) of subsection (a) of this section that exceeds the amount appropriated for education by the municipality or the amount in the budget approved by such regional board of education for purposes of said subdivision (2) of subsection (a) of this section, shall be available for use by such local or regional board of education, provided such excess amount is spent in accordance with the provisions of subdivision (2) of subsection (a) of this section.

(1955, S. 921d; 1961, P.A. 40; 1967, P.A. 638, S. 2; P.A. 78-218, S. 48; P.A. 82-204, S. 1, 2; P.A. 83-106, S. 1, 2; P.A. 84-460, S. 1, 16; P.A. 85-463, S. 1, 2; P.A. 86-71, S. 5, 11; P.A. 89-355, S. 3, 20; June Sp. Sess. P.A. 91-7, S. 2, 22; P.A. 93-410, S. 2, 6; P.A. 95-226, S. 14, 30; P.A. 96-178, S. 8, 18; P.A. 97-247, S. 13, 27; P.A. 00-192, S. 82, 102; P.A. 01-173, S. 11, 67; May 9 Sp. Sess. P.A. 02-5, S. 5; P.A. 04-197, S. 1; June Sp. Sess. P.A. 07-3, S. 24; P.A. 08-152, S. 2; 08-170, S. 20; P.A. 09-45, S. 2, 3; P.A. 11-48, S. 203; 11-61, S. 86; P.A. 12-116, S. 64; June 12 Sp. Sess. P.A. 12-1, S. 236; P.A. 13-247, S. 170; P.A. 14-217, S. 118, 119; P.A. 15-215, S. 8; June Sp. Sess. P.A. 15-5, S. 253, 254.)

History: 1961 act changed references from high school to secondary school; 1967 act amended Subdiv. (a) to delete limitation to centers to be built and equipped before June 30, 1967, to delete number of centers to total of 24 for entire state and to allow grants for expansion and improvement of existing facilities and for replacement or improvement of equipment; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 82-204 permitted boards of education to charge actual cost of education for special education students and made special education tuition a reimbursable expense under state special education formula; P.A. 83-106 excluded from “total cost of operating” calculation transportation expenditures otherwise reimbursable and stipulated use of previous year’s average daily membership count in car grant calculation; P.A. 84-460 amended Subsec. (a) to provide that projects to construct, acquire, renovate or equip vocational agriculture centers would be eligible for school construction grants; P.A. 85-463 added Subsec. (b) re grant eligibility of E.O. Smith School; P.A. 86-71 deleted the references to Sec. 10-266n which was repealed and added the reference to Sec. 10-97; P.A. 89-355 deleted Subsec. (b) re E.O. Smith School, restructured the section with a new Subsec. (b) designation and provided that tuition grants be phased out and not be paid for the fiscal years following the fiscal year ending June 30, 1990, and made technical changes; June Sp. Sess. 91-7 provided for a grant equal to $700 per student in Subsec. (a), eliminating grants for the total cost of operating a vocational agriculture center and amended Subsec. (b) to limit tuition to the average per pupil expenditures for all students enrolled in the vocational agriculture center minus $700 rather than the average per pupil expenditure for all secondary school pupils in the receiving district and eliminated grants to sending school districts; P.A. 93-410 amended Subsecs. (a) and (b) to add “subject to the provisions of section 10-65b” and further amended Subsec. (b) to change the method for computing the cap on tuition charges, effective July 1, 1993; P.A. 95-226 made technical changes in Subsecs. (a) and (b), amended Subsec. (b) to substitute 102% for 121% and in Subdiv. (2) to substitute references to amounts received pursuant to Subsecs. (a) and (c) for $700 and added Subsec. (c) concerning an additional grant, effective July 1, 1995; P.A. 96-178 added Subsec. (d) re additional grants, effective July 1, 1996; P.A. 97-247 amended Subsec. (a) to remove requirement that facilities and equipment for which a grant is received pursuant to chapter 173 be used “exclusively” for vocational agricultural purposes, effective July 1, 1997; P.A. 00-192 amended Subsec. (c) by adding new Subdiv. (2) re grants to local or regional boards operating vocational agriculture centers and designating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2000; P.A. 01-173 amended Subsec. (d) to make technical changes, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a)(1) to replace lump sum payments of the entire eligible cost with progress payments of 95% of the eligible cost, effective July 1, 2002; P.A. 04-197 amended Subsec. (b) by increasing maximum tuition from 102% to 120% of foundation level and by making a technical change, effective July 1, 2004; June Sp. Sess. P.A. 07-3 amended Subsec. (a) to increase per pupil grant from $700 to $1,355 and amended Subsec. (b) to require boards of education to provide students an opportunity to enroll in a vocational agricultural center in a number that at least equals the number in any written agreement or the average number enrolled over the previous three years and to change limit on tuition charges from 120% to 82.5% of the foundation level, effective July 1, 2007; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education” throughout, amended Subsec. (b) to provide that students in ninth grade shall be permitted to enroll in centers in a number that is at least equal to the average number enrolled during previous 3 school years and that if district provided enrollment opportunities at more than one center commencing July 1, 2007, the district shall continue to provide such opportunities and made a technical change in Subsec. (c)(3), effective July 1, 2008; P.A. 09-45 made technical changes in Subsecs. (c) and (d), effective May 20, 2009; P.A. 11-48 added Subsec. (e) re allocation of $500,000 in fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 11-61 amended Subsec. (a)(1) by making existing provision re 95% of net eligible costs applicable for applications filed prior to July 1, 2011, and adding provision re 80% of net eligible costs for applications filed on or after July 1, 2011, effective July 1, 2011; P.A. 12-116 amended Subsec. (a)(2) by increasing grant amount from $1,355 to $1,750 per student and added Subsec. (f) re increase in funds not to be used to supplant local funding for educational purposes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 added Subsec. (g) re funds that exceed amount appropriated for education or in approved budget to be available for use for fiscal year ending June 30, 2013, effective July 1, 2012; P.A. 13-247 amended Subsec. (a)(2) by increasing grant amount from $1,750 to $2,750 per student, amended Subsec. (b) by changing limit on tuition charges from 82.5 per cent to 62.47 per cent of foundation level, and amended Subsec. (g) by replacing “2013” with “2014”, effective July 1, 2013; P.A. 14-217 amended Subsec. (a)(2) by increasing grant amount from $2,750 to $3,200 per student, amended Subsec. (b) by changing limit on tuition charges from 62.47 per cent to 59.2 per cent of foundation level, and amended Subsec. (g) by replacing “2014” with “2015”, effective July 1, 2014; P.A. 15-215 amended Subsec. (a)(1)(B) by adding “exclusively” re use of approved facilities, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a)(2) by adding “and within available appropriations”, and amended Subsec. (g) by making provisions applicable to fiscal years ending June 30, 2016, and June 30, 2017, and making a conforming change, effective July 1, 2015.



Section 10-65a - Plan to increase racial and ethnic diversity.

(a) Each local and regional board of education which operates an agricultural science and technology education center shall establish and implement a five-year plan to increase racial and ethnic diversity at such center. The plan shall reasonably reflect the racial and ethnic diversity of the area of the state in which the center is located.

(b) Each local and regional board of education which operates an agricultural science and technology education center shall conduct an annual study to ascertain the educational and vocational activities in which graduates of such center are engaged five years after graduation and shall submit the study to the State Board of Education.

(P.A. 93-410, S. 4, 6; P.A. 97-39, S. 2; P.A. 08-152, S. 3; 08-170, S. 21.)

History: P.A. 93-410 effective July 1, 1993; P.A. 97-39 deleted Subsec.(a) concerning recruitment of students by vocational agriculture centers, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b), and substituted “racial and ethnic diversity” for “minority student representation”; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008.



Section 10-65b - Provision of student's nonagricultural academic courses; shared-time arrangements.

A local or regional board of education that operates a regional agricultural science and technology education center shall provide to each student enrolled in such center all of the student's nonagricultural academic courses, provided any such board which, on or before July 1, 1993, entered into an agreement to offer shared-time arrangements and any such board that operates a regional vocational aquaculture program may offer or continue to offer such shared-time arrangements unless the Commissioner of Education determines that such shared-time arrangements are not in substantial compliance with the provisions of sections 10-64 and 10-65 and any regulations adopted pursuant to section 10-66. For purposes of this section and said section 10-65, “shared-time arrangements” means the enrollment of students in a regional agricultural science and technology education center while such students receive nonagricultural academic courses in a school district under the jurisdiction of a local or regional board of education other than the board of education operating such center.

(P.A. 93-410, S. 5, 6; P.A. 97-290, S. 28, 29; P.A. 08-152, S. 4; 08-170, S. 22.)

History: P.A. 93-410 effective July 1, 1993; P.A. 97-290 added provision on shared-time arrangements for regional vocational aquaculture programs, effective July 1, 1997; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education” and made technical changes, effective July 1, 2008.



Section 10-66 - Regulations.

The State Board of Education may adopt, in accordance with the provisions of chapter 54, such regulations as are necessary to carry out the purposes of this part and to insure reasonable economy in the agricultural science and technology centers.

(1955, S. 923d; P.A. 93-410, S. 3, 6; P.A. 08-152, S. 5; 08-170, S. 23.)

History: P.A. 93-410 made a technical change, effective July 1, 1993; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008.



Section 10-66a - Establishment.

A regional educational service center may be established in any regional state planning area designated in accordance with section 16a-4a upon approval by the State Board of Education of a plan of organization and operation submitted by four or more boards of education for the purpose of cooperative action to furnish programs and services. Except where the pupil population is over fifty thousand in a given planning area, only one regional educational service center may be established in such area. In no case shall there be more than two educational service centers in any such area and in no case shall a board of education be a member of more than one regional educational service center. If, after the establishment of a regional educational service center, boards of education vote to withdraw so that fewer than four such boards are members or the State Board of Education denies continued approval pursuant to section 10-66h, the center shall cease to exist at the end of the subsequent fiscal year.

(1972, P.A. 117, S. 1; P.A. 78-218, S. 49; 78-295, S. 1, 9; P.A. 79-631, S. 48, 111; P.A. 80-154, S. 1, 5.)

History: P.A. 78-218 substituted “local” for “town” boards of education and deleted phrase designating August 1, 1972 as commencement date for establishing centers; P.A. 78-295 substituted “member” for “participating” boards, substituted Sec. “16a-4a” for “4-124b”, required submission of plan of organization and operation for state board's approval before establishment of center, prohibited membership of board of education in more than one center and provided for dissolution of center if state board denies continued approval; P.A. 79-631 and P.A. 80-154 made technical changes.



Section 10-66b - Operation and management. Board.

The operation and management of any regional educational service center shall be the responsibility of the board of such center to be composed of at least one member from each participating board of education, selected by such board of education. The board of the regional educational service center may designate from its membership an executive board which shall have such powers as the board of the regional educational service center may delegate and which are consistent with this part. The term of office of members of the board of the regional educational service center shall not exceed four years. Members of the board of the regional educational service center shall receive no compensation for services rendered as such, but may be reimbursed for necessary expenses in the course of their duties. The director of the regional educational service center shall serve as the executive agent of the board of the regional educational service center.

(1972, P.A. 117, S. 2; P.A. 80-154, S. 2, 5; P.A. 94-245, S. 10, 46.)

History: P.A. 80-154 added provision concerning membership of regional board when participating boards of education are responsible for students who attend E.O. Smith School; P.A. 94-245 deleted obsolete language which had required that the board of certain regional educational service centers include member designated by the board of trustees of The University of Connecticut, effective June 2, 1994.



Section 10-66c - Powers of board of center.

(a) A regional educational service center shall be a body corporate and politic. The board of a regional educational service center shall be a public educational authority acting on behalf of the state of Connecticut and shall have the power to sue and be sued, to receive and disburse private funds and such prepaid and reimbursed federal, state and local funds as each member board of education may authorize on its own behalf, to employ personnel, to enter into contracts, to purchase, receive, hold and convey real and personal property and otherwise to provide the programs, services and activities agreed upon by the member boards of education. The board of a regional educational service center shall have authority, within the limits prescribed by this part and as specified by the written agreement of the member boards, to establish policies for the regional educational service center, to determine the programs and services to be provided, to employ staff including a director of the center, to prepare and expend the budget and, within the limits authorized under this section, to provide for the financing of the programs and projects of the regional educational service center.

(b) For the purpose of carrying out or administering a regional educational service center project, program or other function authorized under this section or refinancing existing indebtedness or funding debt service reserve or project reserve funds, a regional educational service center may, without limiting its authority under other provisions of law, borrow temporarily in anticipation of receipt of current revenues and issue bonds, notes or other obligations payable from or secured by any one or more of the following: (1) A pledge, lien, mortgage or other security interest in any or all of the income, proceeds, revenues and property, real or personal, of its projects, assets, programs or other functions, including the proceeds of grants, loans, advances, guarantees or contributions from the federal government, state or any other source; or (2) a pledge, lien, mortgage or other security interest in the property, real or personal, of projects to be financed by the bonds, notes or other obligations.

(c) Bonds, notes or other obligations issued under this section may be issued in one or more series, shall bear such date or dates, be in such form, mature at such time or times, be payable at such place or places whether within the state or without, bear interest at such rate or rates, be in such denominations and form, with coupons attached, or registered, be fully negotiable, contain such conversion and redemption provisions, such other terms, covenants and conditions and be issued and sold in such manner as the regional educational service center, by resolution of the board of such center, determines, and may be payable at such time or times not exceeding twenty years from the date of issuance. Such bonds, notes or other obligations shall not constitute an indebtedness within the meaning of any debt limitation or restrictions and shall not be obligations of the state of Connecticut or any municipality, and each such bond, note or other obligation shall so state on its face. Neither the officers or members of the board of any regional educational service center nor any person executing the bond, note or other obligations shall be personally liable thereon by reason of the issuance thereof.

(d) A regional educational service center may issue notes in anticipation of the receipt of proceeds from the sale of such bonds. If such notes are issued, the provisions of sections 7-378 and 7-378a, relating to the terms and conditions of issuing and renewing such notes, shall apply.

(e) Each pledge, agreement or assignment made for the benefit or security of any bonds, notes or other obligations issued under this section shall be in effect until the principal and interest on the bonds, notes or other obligations for the benefit of which the same were made have been fully paid, or until provision is made for the payment in the manner provided in the resolution or resolutions authorizing their issuance. Any pledge or assignment made in respect of such bonds, notes or other obligations secured thereby shall be valid and binding from the time when the pledge or assignment is made; any income, proceeds, revenues or property so pledged or assigned and thereafter received by the regional educational service center shall immediately be subject to the lien of such pledge, without any physical delivery thereof or further act; and the lien of any such pledge or assignment shall be valid and binding as against parties having claims of any kind in tort, contract or otherwise against the regional educational service center, irrespective of whether such parties have notice thereof. Neither the resolution, trust indenture, agreement, assignment or other instrument by which a pledge is created need be recorded or filed, except for the recording of any mortgage or lien on real property or on any interest in real property.

(f) A regional educational service center may enter into contractual agreements, including trust indentures or agreements with trustees, for the collection, investment and payment of pledged or assigned income, proceeds, revenues or property, the establishment of reserves, covenants and agreements for the benefit of the trustee or the holders of any bonds, notes or other obligations, and such other terms and conditions which are reasonable to delineate the respective rights, duties, safeguards, responsibilities and liabilities of the regional educational service center, holders of bonds, notes or other obligations and the trustee or assignee. Any such agreement may provide for the pledge or assigning of any assets or income from assets to which or in which the center has rights or interest, the vesting in such trustee or trustees of such property, rights, powers and duties in trust as the center may determine, which may include any or all of the property, rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations, or limiting or restricting the rights of any holder of any bonds, notes or other obligations, or limiting or abrogating the right of the holders of any bonds, notes or other obligations to appoint a trustee, or limiting the rights, powers and duties of such trustee, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations and not otherwise in violation of law, including the acceleration of payment in the event of a default.

(g) Any regional educational service center may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other credit or liquidity facility, for the purpose of providing funds for the payment of such bonds, notes or other obligations required by their terms or by the holder thereof to be redeemed or repurchased at or prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection therewith, a regional educational service center may authorize the execution of reimbursement agreements, remarketing agreements, standby bond purchase agreements, agreements for the purpose of moderating interest rate fluctuations and any other necessary or appropriate agreements. If a regional educational service center is required to draw upon any such credit facility, the amount of each loan made pursuant to such credit facility shall be repaid by the center as provided in such agreement with the provider of the credit facility, but no later than the last date on which the bond, notes or other obligations secured thereby would be required to mature by law. Such regional educational service center may pledge or assign or mortgage any of its income, proceeds, revenues or properties authorized by this section to secure its bonds, notes or other obligations to secure its payment obligations under any agreement entered into pursuant to this section.

(h) Bonds, notes or other obligations issued by a regional educational service center under the provisions of this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, savings banks, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or municipality of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(i) A regional educational service center shall be considered an agency of the state for purposes of subdivision (14) of subsection (d) of section 42a-9-109.

(1972, P.A. 117, S. 3; P.A. 75-431; P.A. 78-77, S. 1, 2; 78-295, S. 2, 9; P.A. 80-154, S. 3, 5; P.A. 87-460, S. 1, 2; P.A. 95-259, S. 29, 32; May Sp. Sess. P.A. 04-2, S. 68.)

History: P.A. 75-431 allowed regional center boards to be eligible to receive direct reimbursement in accordance with Sec. 10-76g; P.A. 78-77 gave boards power to borrow temporarily in anticipation of payments to be received; P.A. 78-295 substituted “member” for “participating” boards, declared boards to be corporate bodies, permitted acceptance of private funds, permitted purchase etc. of personal as well as real property and deleted reference to eligibility for direct reimbursement; P.A. 80-154 deleted provision concerning supply of programs, services etc. to nonpublic schools within center's geographical area; P.A. 87-460 provided that a regional educational service center be a body politic and that its board be acting on behalf of the state, added new Subsecs. (b) to (d), inclusive, re the power to issue bonds, notes or other obligations and designated Subsec. (a) accordingly and made a technical change; P.A. 95-259 amended Subsec. (b) to expand the reasons for which a service center may borrow or issue bonds and to add in Subdiv. (1) “assets, programs or other functions” and added Subsecs. (e) to (h), inclusive, effective July 6, 1995; May Sp. Sess. P.A. 04-2 added Subsec. (i) re applicability of the Uniform Commercial Code to security interests of the centers, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10-66d - Participation by boards of education and nonpublic schools.

Each board of education and nonpublic school in the area served by a regional educational service center may determine the particular programs and services in which it wishes to participate in accordance with the purpose of this part, except each board of education shall use the uniform regional school calendar in accordance with the provisions of section 10-66q.

(1972, P.A. 117, S. 4; P.A. 13-247, S. 324.)

History: P.A. 13-247 added provision requiring each board of education to use uniform regional school calendar, effective July 1, 2013.



Section 10-66e - Payment of expenses.

The necessary administrative and overhead expenditures as determined by the board of the regional educational service center shall be shared jointly by the participating boards of education. In addition any participating board of education and nonpublic school shall be required to pay a prorated share of the costs of any program or service to which it subscribes. Any commitment made by a participating board of education or nonpublic school with a board of a regional educational service center in accordance with any provision of this part shall constitute a valid obligation within its appropriated or other available funds.

(1972, P.A. 117, S. 5.)



Section 10-66f - Participation in programs of other centers. Joint action by centers.

No provision of this part shall limit a board of education from purchasing a program or service from another regional educational service center, provided such program or service is not available from the center of which such board is a member, or from otherwise entering into an agreement with another board or boards of education to secure such program or service jointly. Any two or more regional educational service centers may join together to provide certain programs or services upon approval by the boards of the regional educational service centers involved.

(1972, P.A. 117, S. 6; P.A. 78-295, S. 3, 9.)

History: P.A. 78-295 allowed boards to purchase program or service from centers in which they are not members only if program or service is unavailable from center in which they are members.



Section 10-66g - Budget and projected revenues statement. Annual audit.

Each board of a regional educational service center shall submit a yearly budget and projected revenue statement to each member board of education and to the State Board of Education. The accounts and financial records of all boards of regional educational service centers shall be audited annually in the same manner as the accounts of local or regional boards of education and copies provided to each member board of education and to the State Board of Education.

(1972, P.A. 117, S. 7; P.A. 78-218, S. 50; 78-295, S. 4, 9.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 78-295 substituted “member” for “participating” boards, “local” for “town” boards and required submission of budget and revenue statement to state board of education as well as to other member boards.



Section 10-66h - Annual evaluation of programs and services.

The board of a regional educational service center shall annually, following the close of the school year, furnish to each member board of education and the State Board of Education an evaluation of the programs and services provided by the board of the regional educational service center. The State Board of Education shall evaluate not more than once every five years the programs and services provided by the board of each center for the purpose of its continued approval pursuant to section 10-66a.

(1972, P.A. 117, S. 8; P.A. 78-295, S. 5, 9; P.A. 86-333, S. 4, 32; P.A. 93-353, S. 25, 52.)

History: P.A. 78-295 substituted “member” for “participating” boards, required that evaluations be submitted to state board of education as well as other members and required state board to evaluate programs and services biennially; P.A. 86-333 substituted triennial for biennial evaluations of programs and services by the state board of education; P.A. 93-353 changed the time frame for evaluations from triennially to not more than once every five years, effective July 1, 1993.



Section 10-66i - Applicability of statutes. Receipt of payments.

All state statutes concerning education, including provisions for eligibility for state aid and the payment of grants in accordance with the provisions of sections 10-283, 10-286d, 10-287, 10-288, 10-292d and 10-292l with respect to bonds, notes or other obligations issued by a regional educational service center to finance building projects approved by the Commissioner of Education, shall apply to the operation of regional educational service centers. Notwithstanding the provisions of any other section of the general statutes, the board of a center shall be eligible to receive direct payment pursuant to the provisions of section 10-76g.

(1972, P.A. 117, S. 9; P.A. 78-218, S. 51; 78-295, S. 6, 9; P.A. 79-128, S. 18, 36; P.A. 88-360, S. 5, 63; P.A. 97-265, S. 74, 98.)

History: P.A. 78-218 deleted words “town or regional” describing boards of education; P.A. 78-295 deleted former provision empowering board to receive prior payments and reimbursement funds if authorized to do so by participants and added provision for eligibility to receive direct reimbursement pursuant to Sec. 10-76g; P.A. 79-128 substituted “payment” for “reimbursement”; P.A. 88-360 added references to the payment of grants pursuant to Secs. 10-286d, 10-287h and 10-288 with respect to bonds, notes or other obligations issued by a regional educational service center to finance building projects; P.A. 97-265 substituted references to Secs. 10-283, 10-287, 10-292d and 10-292l for reference to Sec. 10-287h, effective June 26, 1997.

Cited. 187 C. 187; 195 C. 24.



Section 10-66j - Regulations. Annual grants, proportional reduction. Support of regional efforts to recruit and retain minority educators.

(a) The State Board of Education shall encourage the formation of a state-wide system of regional educational service centers and shall adopt regulations with respect to standards for review and approval of regional education service centers in accordance with sections 10-66a and 10-66h.

(b) Each regional educational service center shall receive an annual grant equal to the sum of the following:

(1) An amount equal to fifty per cent of the total amount appropriated for purposes of this section divided by six;

(2) An amount equal to twenty-five per cent of such appropriation multiplied by the ratio of the number of its member boards of education to the total number of member boards of education state-wide; and

(3) An amount equal to twenty-five per cent of such appropriation multiplied by the ratio of the sum of state aid pursuant to section 10-262h for all of its member boards of education to the total amount of state aid pursuant to section 10-262h state-wide.

(c) Within the available appropriation, no regional educational service center shall receive less aid pursuant to subsection (b) of this section than it received for the fiscal year ending June 30, 1999. Amounts determined for regional educational service centers pursuant to subsection (b) of this section in excess of the amounts received for the fiscal year ending June 30, 1999, shall be reduced proportionately to implement such provision if necessary.

(d) Each regional educational service center shall support regional efforts to recruit and retain minority educators.

(e) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2017, inclusive, the amount of grants payable to regional educational service centers shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(1972, P.A. 117, S. 10; P.A. 78-295, S. 7, 9; P.A. 83-554, S. 1, 2; P.A. 84-475, S. 1, 3; P.A. 85-377, S. 1, 13; 85-520, S. 1, 3; P.A. 86-301, S. 1, 2; P.A. 87-327, S. 1, 2; P.A. 88-358, S. 6, 9; P.A. 89-124, S. 1, 13; June Sp. Sess. P.A. 91-7, S. 3, 22; P.A. 95-226, S. 8, 30; P.A. 96-244, S. 8, 63; P.A. 00-187, S. 68, 75; June Sp. Sess. P.A. 01-1, S. 31, 54; June 30 Sp. Sess. P.A. 03-6, S. 12; P.A. 04-26, S. 2; P.A. 05-245, S. 44; June Sp. Sess. P.A. 07-3, S. 8; Sept. Sp. Sess. P.A. 09-6, S. 44; P.A. 11-48, S. 178; 11-179, S. 2; P.A. 13-247, S. 160; June Sp. Sess. P.A. 15-5, S. 248.)

History: P.A. 78-295 made reference to state-wide system, required state board to adopt resolutions for review and approval of centers and added Subsecs. (b) and (c) re appropriations and disbursement of surplus appropriations; P.A. 83-554 amended Subsec. (b) allowing, for the fiscal year ending June 30, 1984, for a grant payment of $56,000 and amended Subsec. (c) directing that any funds appropriated in excess of $325,000 be expended in implementing educational goals and objectives identified by the state board of education; P.A. 84-475 added new Subsec. (d) re competitive state grants to encourage innovative or exemplary programs; P.A. 85-377 substituted commissioner of education for state board in Subsec. (d); P.A. 85-520 increased amount of annual grant from $50,000 to $70,000 and eliminated former Subsec. (d) re competitive grants for innovative or exemplary programs; P.A. 86-301 amended Subsec. (b) to increase grant amount from $70,000 to $75,000; P.A. 87-327 amended Subsec. (b) to increase grant amount from to $85,000; P.A. 88-358 added new Subsec. (d) re listing of grants to regional educational service centers; P.A. 89-124 amended Subsec. (c) to substitute state aid pursuant to Sec. 10-262h for proportionate shares as determined in accordance with Sec. 10-262c which was repealed by Sec. 8 of public act 88-358 and made technical changes; June Sp. Sess. 91-7 amended Subsec. (d) to change the amount of the grants; P.A. 95-226 amended Subsec. (d) to authorize grant to RESCUE, effective July 1, 1995; P.A. 96-244 substituted “EDUCATION CONNECTION” for “RESCUE” in Subsec. (d), effective July 1, 1996; P.A. 00-187 replaced former Subsecs. (b), (c) and (d) that specified amounts for grants to each center with the formula in new Subsec. (b), added new Subsec. (c) re requirement for the expenditure of specified percentage of the amount received, and added new Subsec. (d) to provide that within available appropriations no center receive less aid under the formula than it received for the fiscal year ending June 30, 1999, and to provide a method for proportionately reducing grants if necessary, effective July 1, 2000; June Sp. Sess. P.A. 01-1 added Subsec. (e) re support of minority educator recruitment and data collection and analysis, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 added new Subsec., designated Subsec. (f) by the Revisors, re proportional reduction of grants for fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-26 made a technical change in Subsec. (f), effective April 28, 2004; P.A. 05-245 amended Subsec. (f) by extending the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (f) to extend proportional reduction of grants through the fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (f) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (f) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-179 deleted former Subsec. (c) re requirement for expenditure of specified percentage of amount received, redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e) and amended redesignated Subsec. (d) by deleting provision re data collection and analysis on efforts to reduce racial, ethnic and economic isolation, effective July 13, 2011; P.A. 13-247 amended Subsec. (e) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (e) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.



Section 10-66k - Revocation of participation; effect on pledge for security of bonds. Existence of center and repayment of obligations.

(a) Any participating member of a board of a regional educational service center may revoke such participation by giving notice to such board of its intention to terminate its participation at least six months prior to the start of the fiscal year beginning July first.

(b) Notwithstanding the provisions of subsection (a) of this section and section 10-66a, no withdrawal or termination of participation by any member board of education shall affect any pledge, agreement, assignment or mortgage of any income, revenue, proceeds or property of a regional educational service center made for the benefit or security of any bonds, notes or other obligations or any repayment obligations under any credit or liquidity facility provided pursuant to this chapter.

(c) Notwithstanding any provision of the general statutes, no regional educational service center shall cease to exist until such time as payment or provision for payment of all such center's outstanding bonds, notes or other obligations, including any outstanding repayment obligations under any credit or liquidity facility, is made.

(1972, P.A. 117, S. 11; P.A. 95-259, S. 30, 32.)

History: P.A. 95-259 made the existing section Subsec. (a) and added Subsec. (b) re withdrawal or termination of participation and Subsec. (c) re limitation on when service center can cease to exist, effective July 6, 1995.



Section 10-66l - Boards of education may join center within or outside area.

Boards of education within an area may join any regional educational service center established therein. Boards of education outside the area in which the center is located may join the center upon approval of a majority of the boards which are members of the center at the time the application to join is filed with the center.

(1972, P.A. 117, S. 12.)



Section 10-66m - Other cooperative agreements not affected.

No provisions of sections 10-66a to 10-66l, inclusive, shall be construed to affect cooperative arrangements by boards of education under section 10-76e or section 10-158a.

(P.A. 78-295, S. 8, 9.)



Section 10-66n - Grants for identifying and disseminating information re exemplary classroom projects.

(a) The Department of Education shall establish a grant program in each fiscal year in which funds are appropriated to identify and disseminate information regarding exemplary classroom projects.

(b) Regional educational service centers may apply for grants under this section at such time and on such forms as the Commissioner of Education prescribes. The grants shall be used to identify exemplary classroom projects in the local and regional schools within their respective districts and disseminate information state-wide regarding the identified projects.

(c) Within the availability of funds, the amount to which each regional educational service center shall be entitled in each fiscal year shall be determined by multiplying the total amount appropriated for such fiscal year by the ratio of the number of full-time equivalent staff members, certified pursuant to section 10-145, in each region, to the total number of such certified staff members in the state. If the commissioner finds that any such grant is being used for purposes which are not in conformity with the purposes of this section, the commissioner may require repayment of the grant to the state.

(d) Each regional educational service center shall prepare a financial statement of expenditures and an annual project report. The report shall describe project activities and the degree to which the project met its goals and objectives. Such financial statements and reports shall be submitted to the department on or before September first of the fiscal year immediately following each fiscal year in which the regional educational service center participates in the grant program. Not later than January 15, 1989, the State Board of Education shall report to the committee of the General Assembly having cognizance of matters relating to education concerning the operation and effectiveness of the programs funded under this section.

(May Sp. Sess. P.A. 86-1, S. 34, 58; P.A. 03-76, S. 6.)

History: P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003.



Section 10-66o - Provision of goods and services to boards of education.

The Department of Education shall encourage the use of regional educational service centers as providers of goods and services for local and regional boards of education and may award special consideration to grant applications that indicate the use of services of regional educational service centers or joint purchasing agreements among boards of education for the purpose of purchasing instructional or other supplies, testing materials, special education services, health care services or food or food services.

(P.A. 06-192, S. 11; June 19 Sp. Sess. P.A. 09-1, S. 20.)

History: P.A. 06-192 effective July 1, 2006; June 19 Sp. Sess. P.A. 09-1 added “special education services, health care services”, effective July 1, 2009.



Section 10-66p - Allocation and expenditure of funds for professional development services, technical assistance and evaluation activities.

Notwithstanding the provisions of sections 4-98, 4-212 to 4-219, inclusive, 4a-51 and 4a-57, the Commissioner of Education may allocate funds to allow regional educational service centers and state education organizations to provide professional development services, technical assistance and evaluation activities to local and regional boards of education, state charter schools, technical high schools, school readiness providers and other educational entities, as determined by the commissioner. Regional educational service centers and state education organizations shall expend such funds in accordance with procedures and conditions prescribed by the commissioner. For purposes of this section, state education organizations may include, but not be limited to, organizations or associations representing superintendents, boards of education and elementary and secondary schools.

(P.A. 08-139, S. 1; P.A. 10-111, S. 10; P.A. 12-116, S. 87.)

History: P.A. 08-139 effective July 1, 2008; P.A. 10-111 added provisions re state education organizations, effective July 1, 2010; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-66q - Development and adoption of uniform regional school calendar. Report.

(a) Not later than April 1, 2014, each regional educational service center shall develop a uniform regional school calendar to be used by each local or regional board of education in the area served by such regional educational service center, in accordance with the provisions of subsections (b) and (c) of this section. Such uniform regional school calendars shall be consistent with the guidelines for a uniform regional school calendar developed pursuant to section 321 of public act 13-247*. Not later than April 1, 2014, each regional educational service center shall submit such uniform regional school calendar to the State Board of Education for approval. Not later than five days after such approval, such regional educational service center shall submit such approved uniform regional school calendar to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(b) For the school years commencing July 1, 2014, and July 1, 2015, a local or regional board of education may adopt the uniform regional school calendar developed and approved pursuant to subsection (a) of this section.

(c) (1) Except as provided in subdivision (2) of this subsection, for the school year commencing July 1, 2016, and each school year thereafter, each local and regional board of education shall use the uniform regional school calendar developed and approved pursuant to subsection (a) of this section.

(2) A local or regional board of education may delay implementation of the uniform regional school calendar until the school year commencing July 1, 2017, if such board of education has an existing employee contract that makes implementation of the uniform regional school calendar impossible.

(d) (1) Not later than July 1, 2014, the Commissioner of Education shall submit a report on the implementation of uniform regional school calendars and any recommendations for legislation relating to such implementation to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(2) Not later than January 1, 2015, and July 1, 2016, the Commissioner of Education shall submit a report on the implementation of uniform regional school calendars in those school districts that have adopted a uniform regional school calendar, pursuant to subsection (b) of this section, and any recommendations for legislation relating to such implementation to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(3) Not later than January 1, 2016, and July 1, 2017, and annually thereafter, the Commissioner of Education shall submit a report on the implementation of uniform regional school calendars, pursuant to subsection (c) of this section, and any recommendations for legislation relating to such implementation to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 13-247, S. 322; P.A. 14-38, S. 1.)

*Note: Section 321 of public act 13-247 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-247 effective June 19, 2013; P.A. 14-38 amended Subsec. (b) by making provisions applicable to school year commencing July 1, 2015, and amended Subsec. (c) by designating existing language as Subdiv. (1) and amending same to add “Except as provided in subdivision (2) of this subsection, for” and replacing “2015” with “2016”, and adding Subdiv. (2) re delay of implementation of uniform regional school calendar until school year commencing July 1, 2017, effective May 28, 2014.



Section 10-66r - Regional model for provision of special education services re transportation, training and therapeutic services.

(a) Each regional educational service center shall develop, in consultation with the Department of Education, a regional model for the provision of special education services related to transportation, training and therapeutic services to be used for the provision of such special education services to all school districts served by such regional educational service center. Each regional model shall take into account the least restrictive environment for students receiving special education and related services and include (1) a regional transportation plan, developed in consultation with public transit districts, that provides transportation to children requiring special education and related services, (2) a regional educator training plan that provides special education training to teachers, school paraprofessionals and administrators that includes, but need not be limited to, instruction regarding classroom techniques to improve the provision of special education and related services to children and the implementation of scientific research-based interventions, (3) a regional plan for the provision of therapeutic services, including, but not limited to, speech therapy, physical therapy and occupational therapy, and (4) a plan for the provision of transportation, training and therapeutic services in a manner that makes such services readily available to each school district served by the regional educational service center rather than by request of a school district.

(b) Not later than October 1, 2016, each regional educational service center shall submit such model to the State Board of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 275.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-66s - Survey re special education services and programs.

Not later than July 1, 2016, each regional educational service center shall conduct, in consultation with the Department of Education, a survey of special education services and programs provided in the region serviced by the regional educational service center for the purpose of identifying the need for enhanced or new special education services and programs provided by the regional educational service center. Such survey shall include, but need not be limited to, (1) an inventory of special education services and programs provided by local and regional boards of education and private providers to public school students, (2) the number of students receiving special education services or in special education programs provided by a local or regional board of education or private provider, (3) the total cost incurred by each school district for all such special education services and programs, and (4) the cost incurred by each school district for each such special education service and program. Each regional educational service center shall develop and maintain its own survey procedure and may conduct subsequent surveys as necessary.

(June Sp. Sess. P.A. 15-5, S. 284.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-66t - Survey re English language learner services and bilingual education programs.

Not later than July 1, 2016, each regional educational service center shall conduct a survey of English language learner services and bilingual education programs provided in the region serviced by the regional educational service center for the purpose of identifying the need for enhanced or new English language learner services and bilingual education programs provided by the regional educational service center. Such survey shall include, but need not be limited to, (1) an inventory of English language learner services and bilingual education programs provided by local and regional boards of education to public school students, (2) the number of students receiving English language learner services or enrolled in bilingual education programs provided by a local or regional board of education, and (3) the total cost incurred by each school district for all such English language learner services and bilingual education programs and the cost incurred by each school district for each such English language learner service and bilingual education program. Each regional educational service center shall develop and maintain its own survey procedure and may conduct subsequent surveys as necessary.

(June Sp. Sess. P.A. 15-5, S. 297.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-66aa - Charter schools: Definitions.

As used in this section and sections 10-66bb to 10-66uu, inclusive:

(1) “Charter school” means a public, nonsectarian school which is (A) established under a charter granted pursuant to section 10-66bb, (B) organized as a nonprofit entity under state law, (C) a public agency for the purposes of the Freedom of Information Act, as defined in section 1-200, and (D) operated independently of any local or regional board of education in accordance with the terms of its charter and the provisions of this section and sections 10-66bb to 10-66uu, inclusive, provided no member or employee of a governing council of a charter school shall have a personal or financial interest in the assets, real or personal, of the school;

(2) “Local charter school” means a public school or part of a public school that is converted into a charter school and is approved by the local or regional board of education of the school district in which it is located and by the State Board of Education pursuant to subsection (e) of section 10-66bb;

(3) “State charter school” means a new public school approved by the State Board of Education pursuant to subsection (f) of section 10-66bb;

(4) “Charter management organization” means any not-for-profit organization that (A) is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and (B) contracts with a charter school for educational design, implementation or whole school management services;

(5) “Whole school management services” means the financial, business, operational and administrative functions for a school; and

(6) “Charter” means a charter for a local or state charter school granted by the State Board of Education on or before June 30, 2015, and with respect to a charter granted or renewed on or after July 1, 2015, a contract between the governing council of a charter school and the State Board of Education that sets forth the roles, powers, responsibilities and performance expectations of each party to the contract.

(P.A. 96-214, S. 1; P.A. 97-47, S. 29; P.A. 99-289, S. 4, 11; June Sp. Sess. P.A. 01-1, S. 26, 54; P.A. 08-50, S. 3; P.A. 10-111, S. 11; P.A. 15-239, S. 1.)

History: P.A. 97-47 amended Subdiv. (1) by substituting reference to the Freedom of Information Act for reference to Ch. 3; P.A. 99-289 amended Subdiv. (1) to add prohibition against member or employee having a personal or financial interest in the assets of the school, effective July 1, 1999; June Sp. Sess. P.A. 01-1 applied definitions to Sec. 10-66hh, effective July 1, 2001; P.A. 08-50 replaced “section 10-66hh” with “sections 10-66hh to 10-66kk, inclusive”, effective July 1, 2008; P.A. 10-111 added Subdivs. (4) and (5) defining “charter management organization” and “whole school management services”, effective July 1, 2010; P.A. 15-239 replaced references to Secs. 10-66aa to 10-66ff and Secs. 10-66hh to 10-66kk with references to “this section” and Secs. 10-66bb to 10-66uu, amended Subdiv. (4) by redefining “charter management organization”, added Subdiv. (6) defining “charter”, and made technical changes, effective July 1, 2015.



Section 10-66bb - Application process and requirements. Initial certificate of approval for charter. Charter renewal. Probation. Revocation. Enrollment lottery; exceptions.

(a)(1) On and after July 1, 1997, and prior to July 1, 2015, the State Board of Education may grant charters for local and state charter schools in accordance with this section. On and after July 1, 2015, such state board may grant initial certificates of approval for charters for local and state charter schools in accordance with this section. Upon granting an initial certificate of approval for a charter, such state board shall submit a copy of the initial certificate of approval for the charter and a summary of the comments made at a public hearing conducted pursuant to subdivision (2) of subsection (e) of this section or subparagraph (B)(ii) of subdivision (1) of subsection (f) of this section, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies.

(2) The General Assembly may appropriate funds to the Department of Education for the purposes of providing grants to local and state charter schools, pursuant to section 10-66ee. If such funds are appropriated, an initial certificate of approval for a charter for a local or state charter school shall be effective and deemed a charter as of July first of the first fiscal year for which such funds are appropriated.

(3) A charter or initial certificate of approval for a charter granted under this section shall not be considered a license, as defined in section 4-166, for the purposes of chapter 54.

(b) Any not-for-profit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, public or independent institution of higher education, local or regional board of education or two or more boards of education cooperatively, or regional educational service center may apply to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, to obtain an initial certificate of approval for a charter, provided no nonpublic elementary or secondary school may be established as a charter school and no parent or group of parents providing home instruction may establish a charter school for such instruction.

(c) On and after July 1, 2015, the State Board of Education shall review, annually, all applications and grant initial certificates of approval for charters, in accordance with subsections (e) and (f) of this section, for a local or state charter school located in a town that has one or more schools that have been designated as a commissioner’s network school, pursuant to section 10-223h, at the time of such application, or a town that has been designated as a low achieving school district, pursuant to section 10-223e, at the time of such application. (1) Except as provided for in subdivision (2) of this subsection, no state charter school shall enroll (A) (i) more than two hundred fifty students, or (ii) in the case of a kindergarten to grade eight, inclusive, school, more than three hundred students, or (B) twenty-five per cent of the enrollment of the school district in which the state charter school is to be located, whichever is less. (2) In the case of a state charter school found by the State Board of Education to have a demonstrated record of achievement, said board shall, upon application by such school to said board, waive the provisions of subdivision (1) of this subsection for such school. (3) The State Board of Education shall give preference to applicants for charter schools (A) whose primary purpose is the establishment of education programs designed to serve one or more of the following student populations: (i) Students with a history of low academic performance, (ii) students who receive free or reduced priced lunches pursuant to federal law and regulations, (iii) students with a history of behavioral and social difficulties, (iv) students identified as requiring special education, (v) students who are English language learners, or (vi) students of a single gender; (B) whose primary purpose is to improve the academic performance of an existing school that has consistently demonstrated substandard academic performance, as determined by the Commissioner of Education; (C) that will serve students who reside in a priority school district pursuant to section 10-266p; (D) that will serve students who reside in a district in which seventy-five per cent or more of the enrolled students are members of racial or ethnic minorities; (E) that demonstrate highly credible and specific strategies to attract, enroll and retain students from among the populations described in subparagraph (A)(i) to (A)(vi), inclusive, of this subdivision; or (F) that, in the case of an applicant for a state charter school, such state charter school will be located at a work-site or such applicant is an institution of higher education. In determining whether to grant an initial certificate of approval for a charter, the State Board of Education shall consider (i) the effect of the proposed charter school on (I) the reduction of racial, ethnic and economic isolation in the region in which it is to be located, (II) the regional distribution of charter schools in the state, (III) the potential of over-concentration of charter schools within a school district or in contiguous school districts, and (IV) the state’s efforts to close achievement gaps, as defined in section 10-16oo, and (ii) the comments made at a public hearing conducted pursuant to subdivision (2) of subsection (e) of this section or subparagraph (B)(ii) of subdivision (1) of subsection (f) of this section.

(d) Applications pursuant to this section shall include a description of: (1) The mission, purpose and any specialized focus of the proposed charter school; (2) the interest in the community for the establishment of the charter school; (3) the school governance and procedures for the establishment of a governing council that (A) includes (i) teachers and parents and guardians of students enrolled in the school, and (ii) the chairperson of the local or regional board of education of the town in which the charter school is located and which has jurisdiction over a school that resembles the approximate grade configuration of the charter school, or the designee of such chairperson, provided such designee is a member of the board of education or the superintendent of schools for the school district, or the superintendent’s designee, and (B) is responsible for the oversight of charter school operations, provided no member or employee of the governing council may have a personal or financial interest in the assets, real or personal, of the school; (4) the financial plan for operation of the school, provided no application fees or other fees for attendance, except as provided in this section, may be charged; (5) the educational program, instructional methodology and services to be offered to students; (6) the number and qualifications of teachers and administrators to be employed in the school; (7) the organization of the school in terms of the ages or grades to be taught and the total estimated enrollment of the school; (8) the student admission criteria and procedures to (A) ensure effective public information, (B) ensure open access on a space available basis, including the enrollment of students during the school year if spaces become available in the charter school, (C) promote a diverse student body, and (D) ensure that the school complies with the provisions of section 10-15c and that it does not discriminate on the basis of disability, athletic performance or proficiency in the English language, provided the school may limit enrollment to a particular grade level or specialized educational focus and, if there is not space available for all students seeking enrollment, the school may give preference to siblings but shall otherwise determine enrollment by a lottery, except the State Board of Education may waive the requirements for such enrollment lottery pursuant to subsection (j) of this section; (9) a means to assess student performance that includes participation in mastery examinations, pursuant to section 10-14n; (10) procedures for teacher evaluation and professional development for teachers and administrators; (11) the provision of school facilities, pupil transportation and student health and welfare services; (12) procedures to encourage involvement by parents and guardians of enrolled students in student learning, school activities and school decision-making; (13) procedures to document efforts to increase the racial and ethnic diversity of staff; (14) a five-year plan to sustain the maintenance and operation of the school; (15) a student recruitment and retention plan that shall include, but not be limited to, a clear description of a plan and the capacity of the school to attract, enroll and retain students from among the populations described in subparagraph (A)(i) to (A)(v), inclusive, of subdivision (3) of subsection (c) of this section; (16) a plan to share student learning practices and experiences with the local or regional board of education of the town in which the proposed charter school is to be located; and (17) in the case of an application in which the governing council of the proposed charter school intends to contract with a charter management organization for whole school management services: (A) Evidence of the charter management organization’s ability to (i) serve student populations that are similar to the student population that will be served by the proposed charter school, (ii) create strong academic outcomes for students, and (iii) successfully manage nonacademic school functions, (B) a term sheet that sets forth (i) the length of the contract for whole school management services, (ii) the roles and responsibilities of the governing council of the proposed charter school, the staff of the proposed charter school and the charter management organization, (iii) the scope of services and resources to be provided by the charter management organization, (iv) the performance evaluation measures and timelines, (v) the compensation structure, including a clear identification of all fees to be paid to the charter management organization, (vi) the methods of contract oversight and enforcement, and (vii) the conditions for renewal and termination of the contract, and (C) evidence of compliance with the provisions of section 10-66tt. Subject to the provisions of subsection (b) of section 10-66dd, an application may include, or a charter school may file, requests to waive provisions of the general statutes and regulations not required under sections 10-66aa to 10-66nn, inclusive, and which are within the jurisdiction of the State Board of Education.

(e) An application for the establishment of a local charter school shall be submitted to the local or regional board of education of the school district in which the local charter school is to be located for approval pursuant to this subsection. The local or regional board of education shall: (1) Review the application; (2) hold a public hearing in the school district on such application; (3) survey teachers and parents in the school district to determine if there is sufficient interest in the establishment and operation of the local charter school; and (4) vote on a complete application not later than seventy-five days after the date of receipt of such application. Such board of education may approve the application by a majority vote of the members of the board present and voting at a regular or special meeting of the board called for such purpose. If the application is approved, the board shall forward the application to the State Board of Education. The State Board of Education shall vote on the application not later than sixty days after the date of receipt of such application. Subject to the provisions of subsection (c) of this section, the State Board of Education may approve the application and grant the initial certificate of approval for the charter for the local charter school or reject such application by a majority vote of the members of the state board present and voting at a regular or special meeting of the state board called for such purpose. The State Board of Education may condition granting the initial certificate of approval for the charter for the local charter school on the applicant meeting certain conditions determined by the Commissioner of Education to be necessary and may authorize the commissioner to release the initial certificate of approval for the charter when the commissioner determines such conditions are met. After an initial certificate of approval for a charter for a local charter school is deemed a charter pursuant to subdivision (2) of subsection (a) of this section, such charter may be valid for a period of time of up to five years. The state board may allow the applicant to delay its opening for a period of up to one school year in order for the applicant to fully prepare to provide appropriate instructional services. On and after July 1, 2015, any initial certificate of approval for a charter granted by the state board to a local charter school shall include academic and organizational performance goals, developed by the state board, that set forth the performance indicators, measures and metrics that will be used by the state board to evaluate the local charter school.

(f) (1) Except as otherwise provided in subdivision (2) of this subsection, an application for the establishment of a state charter school shall be (A) submitted to the State Board of Education for approval in accordance with the provisions of this subsection, and (B) filed with the local or regional board of education in the school district in which the charter school is to be located. The state board shall: (i) Review such application; (ii) hold a public hearing on such application in the school district in which such state charter school is to be located; (iii) solicit and review comments on the application from the local or regional board of education for the school district in which such charter school is to be located and from the local or regional boards of education for school districts that are contiguous to the district in which such school is to be located; and (iv) vote on a complete application not later than ninety days after the date of receipt of such application. The State Board of Education may approve an application and grant the initial certificate of approval for the charter for the state charter school by a majority vote of the members of the state board present and voting at a regular or special meeting of the state board called for such purpose. The State Board of Education may condition granting the initial certificate of approval for the charter for the state charter school on the applicant meeting certain conditions determined by the Commissioner of Education to be necessary and may authorize the commissioner to release the initial certificate of approval for the charter when the commissioner determines such conditions are met. After an initial certificate of approval for a charter for a state charter school is deemed a charter pursuant to subdivision (2) of subsection (a) of this section, such charter may be valid for a period of time of up to five years. The state board may allow the applicant to delay its opening for a period of up to one school year in order for the applicant to fully prepare to provide appropriate instructional services. On and after July 1, 2015, any initial certificate of approval for a charter granted by the state board to a state charter school shall include academic and organizational performance goals, developed by the state board, that set forth the performance indicators, measures and metrics that will be used by the state board to evaluate the state charter school.

(2) On and after July 1, 2012, and before July 1, 2015, the State Board of Education shall not approve more than four applications for the establishment of new state charter schools unless two of the four such applications are for the establishment of two new state charter schools whose mission, purpose and specialized focus is to provide dual language programs or other models focusing on language acquisition for English language learners. Approval of applications under this subdivision shall be in accordance with the provisions of this section.

(g) Charters may be renewed, upon application, in accordance with the provisions of this section for the granting of such charters. Upon application for such renewal, the State Board of Education may commission an independent appraisal of the performance of the charter school that includes, but is not limited to, an evaluation of the school’s compliance with the provisions of this section and, on and after July 1, 2015, progress in meeting the academic and organizational performance goals set forth in the charter granted to the charter school. The State Board of Education shall consider the results of any such appraisal in determining whether to renew such charter. The State Board of Education may deny an application for the renewal of a charter if (1) student progress has not been sufficiently demonstrated, as determined by the commissioner, (2) the governing council has not been sufficiently responsible for the operation of the school or has misused or spent public funds in a manner that is detrimental to the educational interests of the students attending the charter school, (3) the school has not been in compliance with the terms of the charter, applicable laws and regulations, (4) the efforts of the school have been insufficient to effectively attract, enroll and retain students from among the following populations: (A) Students with a history of low academic performance, (B) students who receive free or reduced priced lunches pursuant to federal law and regulations, (C) students with a history of behavioral and social difficulties, (D) students identified as requiring special education, or (E) students who are English language learners, or (5) the governing council of the state or local charter school has not provided evidence that such council has initiated substantive communication with the local or regional board of education of the town in which the state or local charter school is located to share student learning practices and experiences. If the State Board of Education does not renew a charter, it shall notify the governing council of the charter school of the reasons for such nonrenewal. On and after July 1, 2015, any charter renewed by the State Board of Education shall include academic and organizational performance goals, developed by the state board, that set forth the performance indicators, measures and metrics that will be used by the state board to evaluate the charter school.

(h) The Commissioner of Education may at any time place a charter school on probation if (1) the school has failed to (A) adequately demonstrate student progress, as determined by the commissioner, (B) comply with the terms of its charter or with applicable laws and regulations, (C) achieve measurable progress in reducing racial, ethnic and economic isolation, or (D) maintain its nonsectarian status, or (2) the governing council has demonstrated an inability to provide effective leadership to oversee the operation of the charter school or has not ensured that public funds are expended prudently or in a manner required by law. If a charter school is placed on probation, the commissioner shall provide written notice to the charter school of the reasons for such placement, not later than five days after the placement, and shall require the charter school to file with the Department of Education a corrective action plan acceptable to the commissioner not later than thirty-five days from the date of such placement. The charter school shall implement a corrective action plan accepted by the commissioner not later than thirty days after the date of such acceptance. The commissioner may impose any additional terms of probation on the school that the commissioner deems necessary to protect the educational or financial interests of the state. The charter school shall comply with any such additional terms not later than thirty days after the date of their imposition. The commissioner shall determine the length of time of the probationary period, which may be up to one year, provided the commissioner may extend such period, for up to one additional year, if the commissioner deems it necessary. In the event that the charter school does not file or implement the corrective action plan within the required time period or does not comply with any additional terms within the required time period, the Commissioner of Education may withhold grant funds from the school until the plan is fully implemented or the school complies with the terms of probation, provided the commissioner may extend the time period for such implementation and compliance for good cause shown. Whenever a charter school is placed on probation, the commissioner shall notify the parents or guardians of students attending the school of the probationary status of the school and the reasons for such status. During the term of probation, the commissioner may require the school to file interim reports concerning any matter the commissioner deems relevant to the probationary status of the school, including financial reports or statements. No charter school on probation may increase its student enrollment or engage in the recruitment of new students without the consent of the commissioner.

(i) The State Board of Education may revoke a charter if a charter school has failed to: (1) Comply with the terms of probation, including the failure to file or implement a corrective action plan; (2) demonstrate satisfactory student progress, as determined by the commissioner; (3) comply with the terms of its charter or applicable laws and regulations; or (4) manage its public funds in a prudent or legal manner. Unless an emergency exists, prior to revoking a charter, the State Board of Education shall provide the governing council of the charter school with a written notice of the reasons for the revocation, including the identification of specific incidents of noncompliance with the law, regulation or charter or other matters warranting revocation of the charter. The State Board of Education shall also provide the governing council with the opportunity to demonstrate compliance with all requirements for the retention of its charter by providing the State Board of Education or a subcommittee of the board, as determined by the State Board of Education, with a written or oral presentation. Such presentation shall include an opportunity for the governing council to present documentary and testimonial evidence to refute the facts cited by the State Board of Education for the proposed revocation or in justification of its activities. Such opportunity shall not constitute a contested case within the meaning of chapter 54. The State Board of Education shall determine, not later than thirty days after the date of an oral presentation or receipt of a written presentation, whether and when the charter shall be revoked and notify the governing council of the decision and the reasons therefor. A decision to revoke a charter shall not constitute a final decision for purposes of chapter 54. In the event an emergency exists in which the commissioner finds that there is imminent harm to the students attending a charter school, the State Board of Education may immediately revoke the charter of the school, provided the notice concerning the reasons for the revocation is sent to the governing council not later than ten days after the date of revocation and the governing council is provided an opportunity to make a presentation to the board not later than twenty days from the date of such notice.

(j) (1) The governing council of a state or local charter school may apply to the State Board of Education for a waiver of the requirements of the enrollment lottery described in subdivision (8) of subsection (d) of this section, provided such state or local charter school has as its primary purpose the establishment of education programs designed to serve one or more of the following populations: (A) Students with a history of behavioral and social difficulties, (B) students identified as requiring special education, (C) students who are English language learners, or (D) students of a single gender.

(2) An enrollment lottery described in subdivision (8) of subsection (d) of this section shall not be held for a local charter school that is established at a school that is among the schools with a percentage equal to or less than five per cent when all schools are ranked highest to lowest in accountability index scores, as defined in section 10-223e.

(P.A. 96-214, S. 2; P.A. 97-290, S. 7, 29; P.A. 98-252, S. 6, 80; P.A. 99-289, S. 5, 11; P.A. 00-220, S. 5, 43; P.A. 03-76, S. 7; P.A. 06-55, S. 1; June Sp. Sess. P.A. 07-3, S. 12; P.A. 10-111, S. 12; P.A. 11-28, S. 3; 11-179, S. 11; P.A. 12-116, S. 32; P.A. 13-31, S. 6; 13-207, S. 15; P.A. 15-239, S. 2; June Sp. Sess. P.A. 15-5, S. 330.)

History: P.A. 97-290 amended Subsec. (c) to change the limit on the number of charter schools from 12 local and 12 state to 24 charter schools generally, to remove a limit on the total student population of all state charter schools, to remove restrictions on the number of charter schools that operate in Congressional districts and in a school district at any one time and to substitute requirement for consideration of regional distribution of charter schools in the state and the over concentration of charter schools within a school district in determining whether to grant a charter, to add preferences for a district in which 75% or more of the enrolled students are members of racial or ethnic minorities and for state charter schools located at a work-site and to require consideration of the effect of the proposed charter school on the reduction of racial, ethnic and economic isolation in the region in which it is to be located in determining whether to grant a charter, and amended Subsec. (d) to add requirement to document efforts to increase racial and ethnic diversity as new Subdiv. (13) and redesignate existing Subdiv. (13) as Subdiv. (14), and made technical changes, effective July 1, 1997; P.A. 98-252 amended Subsec. (d)(8)(D) to make a technical change, effective July 1, 1998; P.A. 99-289 amended Subsec. (c) to limit the restriction for state charter schools to “on and after July 1, 1999” and to add restriction pertaining to kindergarten to grade eight school, amended Subsec. (d) to specify that the governing council be responsible for oversight of charter school operations and that no member or employee have a personal or financial interest in the assets of the school, amended Subsecs. (e) and (f) to allow the State Board of Education to condition the opening of the school, to authorize the state board to allow the applicant to delay the opening and to make technical changes, amended Subsec. (g) to add the provisions relating to the independent appraisal and the reasons for denial of application for renewal, amended Subsec. (h) to expand the reasons for placing a school on probation, specify the notice requirements in such cases, add provisions relating to corrective action plans, additional terms and interim reports and added Subsec. (i) re revocation, effective July 1, 1999; P.A. 00-220 amended Subsec. (i) to make a technical change, effective July 1, 2000; P.A. 03-76 made a technical change in Subsec. (h), effective June 3, 2003; P.A. 06-55 amended Subsec. (c) by deleting provision re maximum charters for period from July 1, 1997, to June 30, 1999, adding provision re annual review of applications and grant of charters in accordance with Subsec. (f), designating existing provisions re maximum enrollments as Subdiv. (1), making conforming and technical changes therein, and adding Subdiv. (2) re increased enrollments, effective May 8, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (d) to make technical changes, to designate existing language in Subdiv. (3)(A) as clause (i) and to add clause (ii) re member of governing council from local or regional board of education, effective July 1, 2007; P.A. 10-111 amended Subsec. (a) by deleting “within available appropriations” and amended Subsec. (c) by replacing “such school” with “said board”, replacing “may” with “shall”, adding “by such school”, deleting “and approval by” and replacing “enroll up to eighty-five students per grade, if within available appropriations” with “waive the provisions of subdivision (1) of this subsection for such school”, effective May 26, 2010; P.A. 11-28 amended Subsec. (d)(13) by adding “procedures to”, effective June 3, 2011; P.A. 11-179 amended Subsec. (f) by increasing number of days State Board of Education has to vote on a complete application from 75 to 90, effective July 13, 2011; P.A. 12-116 amended Subsec. (c) by adding “On and after July 1, 2012”, adding provision re State Board of Education to grant charters to charter schools located in town with one or more commissioner’s network schools or town designated as a low achieving school district, and designating existing provisions re preferences as Subdiv. (3) and adding therein new Subparas. (A), (B), (E) and (F) and designating existing language therein as Subparas. (C) and (D), amended Subsec. (d) by adding provision re enrollment of students during the school year if spaces become available and adding provision re waiver of enrollment lottery requirements in Subdiv. (8) and adding Subdiv. (15) re student recruitment and retention plan, amended Subsec. (f) by designating existing provisions as Subdiv. (1) and adding new Subdiv. (2) re approval of 2 of the next 4 charter schools for dual language programs and English language learners, amended Subsec. (g) by adding Subdiv. (4) re denial of renewal application if efforts of school to attract certain student populations has been insufficient, added Subsec. (j) re waiver of enrollment lottery requirements, and made conforming and technical changes, effective July 1, 2012; P.A. 13-31 amended Subsec. (j)(1) by adding reference to Subsec. (d)(8), effective July 1, 2013; P.A. 13-207 amended Subsec. (d)(9) by replacing “state-wide mastery examinations” with “mastery examinations” and replacing “chapter 163c” with “section 10-14n”, effective July 1, 2013; P.A. 15-239 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding “and prior to July 1, 2015,” and provisions re initial certificates of approval for charters for local and state charter schools, adding Subdiv. (2) re effective date of a charter and adding Subdiv. (3) re charter and initial certificate of approval for a charter not to be considered a license, amended Subsec. (b) by replacing “person, association, corporation, organization or other entity” with “not-for-profit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time”, and making conforming changes, amended Subsec. (c) by replacing “July 1, 2012” with “July 1, 2015”, adding provisions re State Board of Education to grant initial certificates of approval for charters, designating existing provisions re determinations whether to grant an initial certificate of approval for a charter as clause (i), designating therein subclauses (I), (II) and (III), adding subclause (IV) re efforts to close achievement gaps and adding clause (ii) re comments made at public hearing, amended Subsec. (d) by adding “or the superintendent’s designee”, adding Subdiv. (16) re plan to share student learning practices and experiences and Subdiv. (17) re charter management organization, and replacing “10-66ff” with “10-66nn”, amended Subsec. (e) by increasing number of days the local or regional board of education has to vote on an application from 60 to 75, decreasing number of days the State Board of Education has to vote on an application from 75 to 60 and adding provisions re granting an initial certificate of approval for a charter for a local charter school and re academic and organizational performance goals, amended Subsec. (f) by adding provisions re granting an initial certificate of approval for a charter for a state charter school and re academic and organizational performance goals in Subdiv. (1), and replacing “July 1, 2017” with “July 1, 2015” in Subdiv. (2), amended Subsec. (g) by including progress in meeting academic and organizational performance goals in the renewal application, adding Subdiv. (5) re denial of renewal application if evidence that school initiated substantive communication re student learning practices and experiences has not been provided, and adding provision re renewed charters to include academic and organization performance goals, and made conforming and technical changes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (j)(2) by replacing “school performance” with “accountability” re index scores, effective July 1, 2015.



Section 10-66cc - Strategic school profile report. Report on school’s progress.

(a) The governing council of a charter school shall submit annually, to the Commissioner of Education, a strategic school profile report as described in subsection (c) of section 10-220.

(b) The governing council of each charter school shall submit annually, to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, and, in the case of a local charter school, to the local or regional board of education for the school district in which the school is located, a report on the school’s progress in meeting the academic and organizational performance goals set forth in the charter, including a description of (1) the educational progress of students in the school, (2) the financial condition of the school, including a certified audit statement of all revenues from public and private sources and expenditures, (3) the school’s accomplishment of the mission, purpose and any specialized focus of the charter school, (4) the racial and ethnic composition of the student body and efforts taken to increase the racial and ethnic diversity of the student body, and (5) best practices employed by the school that contribute significantly to the academic success of students.

(P.A. 96-214, S. 3; P.A. 97-290, S. 8, 29; P.A. 05-245, S. 21; June Sp. Sess. P.A. 07-3, S. 13; P.A. 15-239, S. 3.)

History: P.A. 97-290 added Subsec. (b)(4) re racial and ethnic composition, effective July 1, 1997; P.A. 05-245 amended Subsec. (b) by making a technical change and adding Subdiv. (5) re best practices, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (b)(2) to provide that the audit be of all revenues from public and private sources, effective July 1, 2007; P.A. 15-239 amended Subsec. (a) by replacing “school profile” with “strategic school profile report” and amended Subsec. (b) by replacing “condition of the school” with “school’s progress in meeting the academic and organizational performance goals set forth in the charter” and making technical changes, effective July 1, 2015.



Section 10-66dd - School professionals and persons holding charter school educator permits employed in charter schools. Charter schools subject to laws governing public schools; exceptions; waivers. Participation in the state teacher retirement system.

(a) For purposes of this section, “school professional” means any school teacher, administrator or other personnel certified by the State Board of Education pursuant to section 10-145b.

(b) (1) Subject to the provisions of this subsection and except as may be waived pursuant to subsection (d) of section 10-66bb, charter schools shall be subject to all federal and state laws governing public schools.

(2) Subject to the provisions of subdivision (5) of this subsection, at least one-half of the persons providing instruction or pupil services in a charter school shall possess the proper certificate other than (A) a certificate issued pursuant to subdivision (1) of subsection (c) of section 10-145b, or (B) a temporary certificate issued pursuant to subsection (c) of section 10-145f on the day the school begins operation and the remaining persons shall possess a certificate issued pursuant to said subdivision (1) or such temporary certificate on such day.

(3) The commissioner may not waive the provisions of chapters 163c and 169 and sections 10-15c, 10-153a to 10-153g, inclusive, 10-153i, 10-153j, 10-153m and 10-292.

(4) The state charter school governing council shall act as a board of education for purposes of collective bargaining. The school professionals and persons holding a charter school educator permit, issued by the State Board of Education pursuant to section 10-145q, employed by a local charter school shall be members of the appropriate bargaining unit for the local or regional school district in which the local charter school is located and shall be subject to the same collective bargaining agreement as the school professionals employed by such district. A majority of those employed or to be employed in the local charter school and a majority of the members of the governing council of the local charter school may modify, in writing, such collective bargaining agreement, consistent with the terms and conditions of the approved charter, for purposes of employment in the charter school.

(5) For the school year commencing July 1, 2011, and each school year thereafter, the Commissioner of Education may waive the requirements of subdivision (2) of this subsection for any administrator or person providing instruction or pupil services employed by a charter school who holds a charter school educator permit, issued pursuant to section 10-145q, provided not more than thirty per cent of the total number of administrators and persons providing instruction or pupil services employed by a charter school hold the charter school educator permit for the school year.

(6) For the school year commencing July 1, 2011, and each school year thereafter, any administrator holding a charter school educator permit, issued pursuant to section 10-145q, shall be authorized to supervise and conduct performance evaluations of any person providing instruction or pupil services in the charter school that such administrator is employed.

(c) School professionals employed by a local or regional board of education shall be entitled to a two-year leave of absence, without compensation, in order to be employed in a charter school provided such leave shall be extended upon request for an additional two years. At any time during or upon the completion of such a leave of absence, a school professional may return to work in the school district in the position in which he was previously employed or a comparable position. Such leave of absence shall not be deemed to be an interruption of service for purposes of seniority and teachers' retirement, except that time may not be accrued for purposes of attaining tenure. A school professional who is not on such a leave of absence and is employed for forty school months of full-time continuous employment by the charter school and is subsequently employed by a local or regional board of education shall attain tenure after the completion of twenty school months of full-time continuous employment by such board of education in accordance with section 10-151.

(d) (1) An otherwise qualified school professional hired by a charter school prior to July 1, 2010, and employed in a charter school may participate in the state teachers' retirement system under chapter 167a on the same basis as if such professional were employed by a local or regional board of education. The governing council of a charter school shall make the contributions, as defined in subdivision (7) of section 10-183b, for such professional.

(2) An otherwise qualified school professional hired by a charter school on or after July 1, 2010, and who has not previously been employed by a charter school in this state prior to July 1, 2010, shall participate in the state teachers' retirement system under chapter 167a on the same basis as if such professional were employed by a local or regional board of education. The governing council of a charter school shall make the contributions, as defined in subdivision (7) of section 10-183b, for such professional.

(3) Any administrator or person providing instruction or pupil services in a charter school who holds a charter school educator permit issued by the State Board of Education pursuant to section 10-145q shall participate in the state teachers' retirement system under chapter 167a pursuant to subdivision (2) of this section when such administrator or person providing instruction or pupil services obtains professional certification pursuant to section 10-145b.

(P.A. 96-214, S. 4; 96-244, S. 56, 63; P.A. 97-247, S. 14, 27; P.A. 10-111, S. 13; P.A. 11-28, S. 4, 5; 11-60, S. 1; 11-234, S. 2.)

History: P.A. 96-244 amended Subsec. (c) to remove provision that a leave of absence not be deemed an interruption of service for “any purpose of employment” and substituted “teacher's retirement” for “employee benefits”, effective July 1, 1996; P.A. 97-247 made technical changes in Subsec. (b), effective July 1, 1997; P.A. 10-111 amended Subsec. (d) by designating existing provisions as Subdiv. (1), adding “hired by a charter school prior to July 1, 2010, and” therein and adding Subdiv. (2) re mandatory participation in teacher retirement system, effective July 1, 2010; P.A. 11-28 made technical changes in Subsecs. (b) and (d), effective June 3, 2011; P.A. 11-60 amended Subsec. (b) by adding provision re persons holding charter school educator permit in Subdiv. (4), adding Subdiv. (5) re waiver for charter school educator permit holders and making a conforming change in Subdiv. (2), and amended Subsec. (d) by adding Subdiv. (3) re participation in state teachers' retirement system when charter school educator permit holders obtain professional certification, effective July 1, 2011; P.A. 11-234 made identical changes as P.A. 11-60 and added Subsec. (b)(6) re authorization for administrators holding permit to supervise and conduct performance evaluations, effective July 1, 2011.



Section 10-66ee - Charter school funding. Special education students. Transportation. Contracts. Cooperative arrangements.

(a) For the purposes of equalization aid under section 10-262h a student enrolled (1) in a local charter school shall be considered a student enrolled in the school district in which such student resides, and (2) in a state charter school shall not be considered a student enrolled in the school district in which such student resides.

(b) (1) The local board of education of the school district in which a student enrolled in a local charter school resides shall pay, annually, in accordance with its charter, to the fiscal authority for the charter school for each such student the amount specified in its charter, including the reasonable special education costs of students requiring special education. The board of education shall be eligible for reimbursement for such special education costs pursuant to section 10-76g.

(2) The local or regional board of education of the school district in which the local charter school is located shall be responsible for the financial support of such local charter school at a level that is at least equal to the product of (A) the per pupil cost for the fiscal year two years prior to the fiscal year for which support will be provided, and (B) the number of students attending such local charter school in the current fiscal year. As used in this subdivision, “per pupil cost” means, for a local or regional board of education, the quotient of the current program expenditures, as defined in section 10-262f, divided by the number of resident students, as defined in section 10-262f, of such local or regional board of education.

(c) (1) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the State Board of Education may approve, within available appropriations, a per student grant to a local charter school described in subsection (c) of section 10-66bb in an amount not to exceed three thousand dollars for each student enrolled in such local charter school, provided the local or regional board of education for such local charter school and the representatives of the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, mutually agree on staffing flexibility in such local charter school, and such agreement is approved by the State Board of Education. The state shall make such payments, in accordance with this subsection, to the town in which a local charter school is located as follows: Twenty-five per cent of the amount not later than July fifteenth and September first based on estimated student enrollment on May first, and twenty-five per cent of the amount not later than January first and the remaining amount not later than April first, each based on student enrollment on October first.

(2) The town shall pay to the fiscal authority for a local charter school the portion of the amount paid to the town pursuant to subdivision (1) of this subsection attributable for students enrolled in such local charter school. Such payments shall be made as follows: Twenty-five per cent of the amount not later than July twentieth and September fifteenth and twenty-five per cent of the amount not later than January fifteenth and the remaining amount not later than April fifteenth.

(d) (1) For the purposes of equalization aid grants pursuant to section 10-262h, the state shall pay in accordance with this subsection, to the town in which a state charter school is located for each student enrolled in such school, for the fiscal year ending June 30, 2013, ten thousand two hundred dollars, for the fiscal year ending June 30, 2014, ten thousand five hundred dollars, and for the fiscal year ending June 30, 2015, and each fiscal year thereafter, eleven thousand dollars. Such payments shall be made as follows: Twenty-five per cent of the amount not later than July fifteenth and September first based on estimated student enrollment on May first, and twenty-five per cent of the amount not later than January first and the remaining amount not later than April first, each based on student enrollment on October first. Notwithstanding the provisions of this subdivision, the payment of the remaining amount made not later than April 15, 2013, shall be within available appropriations and may be adjusted for each student on a pro rata basis.

(2) The town shall pay to the fiscal authority for a state charter school the portion of the amount paid to the town pursuant to subdivision (1) of this subsection attributable for students enrolled in such state charter school. Such payments shall be made as follows: Twenty-five per cent of the amount not later than July twentieth and September fifteenth and twenty-five per cent of the amount not later than January fifteenth and the remaining amount not later than April fifteenth.

(3) In the case of a student identified as requiring special education, the school district in which the student resides shall: (A) Hold the planning and placement team meeting for such student and shall invite representatives from the charter school to participate in such meeting; and (B) pay the state charter school, on a quarterly basis, an amount equal to the difference between the reasonable cost of educating such student and the sum of the amount received by the state charter school for such student pursuant to subdivision (2) of this subsection and amounts received from other state, federal, local or private sources calculated on a per pupil basis. Such school district shall be eligible for reimbursement pursuant to section 10-76g. The charter school a student requiring special education attends shall be responsible for ensuring that such student receives the services mandated by the student’s individualized education program whether such services are provided by the charter school or by the school district in which the student resides.

(e) Notwithstanding any provision of the general statutes, if at the end of a fiscal year amounts received by a state charter school, pursuant to subdivision (2) of subsection (d) of this section, are unexpended, the charter school (1) may use, for the expenses of the charter school for the following fiscal year, up to ten per cent of such amounts, and (2) may (A) create a reserve fund to finance a specific capital or equipment purchase or another specified project as may be approved by the commissioner, and (B) deposit into such fund up to five per cent of such amounts.

(f) The local or regional board of education of the school district in which the charter school is located shall provide transportation services for students of the charter school who reside in such school district pursuant to section 10-273a unless the charter school makes other arrangements for such transportation. Any local or regional board of education may provide transportation services to a student attending a charter school outside of the district in which the student resides and, if it elects to provide such transportation, shall be reimbursed pursuant to section 10-266m for the reasonable costs of such transportation. Any local or regional board of education providing transportation services under this subsection may suspend such services in accordance with the provisions of section 10-233c. The parent or guardian of any student denied the transportation services required to be provided pursuant to this subsection may appeal such denial in the manner provided in sections 10-186 and 10-187.

(g) Charter schools shall be eligible to the same extent as boards of education for any grant for special education, competitive state grants and grants pursuant to sections 10-17g and 10-266w.

(h) If the commissioner finds that any charter school uses a grant under this section for a purpose that is inconsistent with the provisions of this part, the commissioner may require repayment of such grant to the state.

(i) Charter schools shall receive, in accordance with federal law and regulations, any federal funds available for the education of any pupils attending public schools.

(j) The governing council of a charter school may (1) contract or enter into other agreements for purposes of administrative or other support services, transportation, plant services or leasing facilities or equipment, and (2) receive and expend private funds or public funds, including funds from local or regional boards of education and funds received by local charter schools for out-of-district students, for school purposes.

(k) If in any fiscal year, more than one new state or local charter school is approved pursuant to section 10-66bb and is awaiting funding pursuant to the provisions of this section, the State Board of Education shall determine which school is funded first based on a consideration of the following factors in order of importance as follows: (1) The quality of the proposed program as measured against the criteria required in the charter school application process pursuant to section 10-66bb, (2) whether the applicant has a demonstrated record of academic success by students, (3) whether the school is located in a school district with a demonstrated need for student improvement, and (4) whether the applicant has plans concerning the preparedness of facilities, staffing and outreach to students.

(l) Within available appropriations, the state may provide a grant in an amount not to exceed seventy-five thousand dollars to any newly approved state charter school that assists the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, for start-up costs associated with the new charter school program.

(m) Charter schools may, to the same extent as local and regional boards of education, enter into cooperative arrangements as described in section 10-158a, provided such arrangements are approved by the Commissioner of Education. Any state charter school participating in a cooperative arrangement under this subsection shall maintain its status as a state charter school and not be excused from any obligations pursuant to sections 10-66aa to 10-66ll, inclusive.

(n) The Commissioner of Education shall provide any town receiving aid pursuant to subsection (c) or (d) of this section with the amount of such aid to be paid to each state or local charter school located in such town.

(P.A. 96-214, S. 5; P.A. 97-290, S. 9, 29; P.A. 98-168, S. 24, 26; P.A. 99-289, S. 6, 11; P.A. 00-48, S. 1, 12; 00-187, S. 23, 75; June Sp. Sess. P.A. 01-1, S. 27, 54; June 30 Sp. Sess. P.A. 03-6, S. 14; P.A. 04-254, S. 8; P.A. 05-245, S. 38; P.A. 06-135, S. 26; June Sp. Sess. P.A. 07-3, S. 11, 16; June Sp. Sess. P.A. 07-5, S. 54; P.A. 08-170, S. 10; June 19 Sp. Sess. P.A. 09-1, S. 22; Sept. Sp. Sess. P.A. 09-6, S. 36; P.A. 11-48, S. 200; 11-179, S. 12; P.A. 12-116, S. 29; June 12 Sp. Sess. P.A. 12-2, S. 19–21; Dec. Sp. Sess. P.A. 12-1, S. 31; P.A. 13-247, S. 164; P.A. 14-217, S. 95, 112; June Sp. Sess. P.A. 15-5, S. 315.)

History: P.A. 97-290 amended Subsec. (c) to change the payment schedule and to add the provisions on special education students, added new Subsecs. (d) and (g) re unexpended funds and repayment and redesignated remaining Subsecs., amended Subsec. (e) to provide for reimbursement pursuant to Sec. 10-266m and amended Subsec. (i) to add funds received by local charter schools for out-of-district students, effective July 1, 1997; P.A. 98-168 amended Subsec. (c) to change the state payment to $6,500 per student from an amount equal to 105% of the foundation level pursuant to Sec. 10-262f and made the same change for the purpose of calculating the school district payment for a special education student, effective July 1, 1998; P.A. 99-289 amended Subsec. (b) to add provisions relating to special education costs, amended Subsec. (c) to substitute amount based on per cent of the foundation for a specific dollar amount, to substitute July fifteenth and September fifteenth for “in July and September”, January fifteenth for “in January” and not later than April fifteenth for “in April”, and add requirement for charter school to ensure that special education students receive services mandated in their individualized education programs and amended Subsec. (e) to add provision concerning appeal of denial of transportation services, effective July 1, 1999; P.A. 00-48 amended Subsec. (c) to specify that payment for special education students be made by the school district on a quarterly basis, effective July 1, 2000; P.A. 00-187 amended Subsec. (c) to change the amount of the state payments to $7,000 for each student, effective July 1, 2000; June Sp. Sess. P.A. 01-1 redesignated Subsecs. (d) to (i) as Subsecs. (e) to (j), making a technical change in Subsec. (e), and added new Subsec. (d) re determination of enrollment numbers and use of any additional funds, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c)(1) by increasing amount of per student grant from $7,000 to $7,250 and adding provision re proportional increase, effective August 20, 2003; P.A. 04-254 amended Subsec. (c)(1) to provide for a maximum increase in grants payable per student for the fiscal year ending June 30, 2005, effective July 1, 2004; P.A. 05-245 amended Subsec. (c)(1) by increasing amount of per pupil grant for the fiscal year ending June 30, 2006, to $7,625 and by adding language re per pupil grant of $8,000 for the fiscal year ending June 30, 2007, and each fiscal year thereafter, effective July 1, 2005; P.A. 06-135 amended Subsec. (c)(1) by replacing $7,250 with $8,000 re total amount per student appropriated for grants and providing that supplemental per pupil grants shall not exceed $70 with any amount remaining to be used for supplemental grants for interdistrict magnet schools, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (c)(1) to make technical changes, to increase the per pupil grant to $8,650 for the fiscal year ending June 30, 2008, and $9,300 for the fiscal year ending June 30, 2009, to make permissive the requirement that commissioner spend unallocated funds for supplemental grants for interdistrict magnet schools and to permit commissioner to use such funds to pay for audits and added Subsec. (k) re priority for funding of new schools, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c)(1) to provide that unallocated funds may be used to pay expenses incurred by department to ensure continuity of a charter school when required by a court and to pay expenses incurred when creating a CommPACT school, effective October 6, 2007; P.A. 08-170 added Subsec. (l) re start-up costs for charter schools in support of stipulation re Sheff v. O’Neill, effective July 1, 2008; June 19 Sp. Sess. P.A. 09-1 added Subsec. (m) re cooperative arrangements, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (c)(1) by adding “and each fiscal year thereafter,” re state payment of $9,300, effective October 5, 2009; P.A. 11-48 amended Subsec. (c)(1) by replacing “and each fiscal year thereafter” with “to June 30, 2011, inclusive”, making a conforming change and adding provision re increasing per pupil grant to $9,400 for fiscal year ending June 30, 2012, and each fiscal year thereafter, effective July 1, 2011; P.A. 11-179 amended Subsec. (k) by adding local charter schools to provision re if more than one charter school is approved in any fiscal year, redesignating existing Subdivs. (1) to (3) as Subdivs. (2) to (4), and adding new Subdiv. (1) re quality of proposed program measured against criteria required in application process, effective July 13, 2011; P.A. 12-116 amended Subsec. (a) by deleting “education” re equalization aid, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re board of education responsibility for financial support of local charter schools, added new Subsec. (c) re per student grant to local charter schools, redesignated existing Subsec. (c) as Subsec. (d), amended redesignated Subsec. (d)(1) by adding reference to equalization aid grants pursuant to Sec. 10-262h, replacing provision re grant payment to fiscal authority of state charter school with provision re grant payment to town in which state charter school is located, deleting provisions re grant amounts for fiscal years 2006 to 2012, adding provisions re grant payments for fiscal years 2013, 2014, 2015 and each fiscal year thereafter and re payment schedule, redesignated existing language re grant payment schedule as Subsec. (d)(2) and amended same by adding provision re town to pay fiscal authority of state charter school amount paid to town pursuant to Subsec. (d)(1), deleting provisions re amounts based on estimated student enrollment on May first and October first and deleting provision re increase in per student grant amount, redesignated existing Subsec. (d)(2) as Subsec. (d)(3), deleted former Subsec. (d) re use of additional funds, amended Subsec. (l) by adding provision re grant to town in which state charter school is located and re payment to the fiscal authority for such charter school, added Subsec. (n) re commissioner to provide aid to towns to be paid to each state or local charter school located in such towns, and made conforming and technical changes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (c) and (d) by replacing “July first” with “July fifteenth” in Subdiv. (1) and replacing “July fifteenth” with “July twentieth” in Subdiv. (2), amended Subsec. (l) by deleting “town in which a” and deleting “is located, to be paid to the fiscal authority for such charter school” and amended Subsec. (n) by replacing “subsection (c), subsection (d) or (l)” with “subsection (c) or (d)”, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (d)(1) to change amount of state payment for fiscal year ending June 30, 2013, from $10,500 to $10,200 and add provision re payment of remaining amount made not later than April 15, 2013, to be within available appropriations and may be adjusted on pro rata basis, effective December 21, 2012; P.A. 13-247 amended Subsec. (d)(1) to change amount of state payment for fiscal year ending June 30, 2014, from $11,000 to $10,500 and to change amount of state payment for fiscal year ending June 30, 2015, and each fiscal year thereafter, from $11,500 to $11,000, effective July 1, 2013; P.A. 14-217 amended Subsec. (b)(2) by replacing “prior fiscal year, less the reimbursement pursuant to section 10-76g for the current fiscal year” with “fiscal year two years prior to the fiscal year for which support will be provided” in Subpara. (A) and replacing “net current expenditures” with “current program expenditures”, “subdivision (3) of section 10-261” with “section 10-262f” and “average daily membership, as defined in subdivision (2) of section 10-261,” with “number of resident students, as defined in section 10-262f,” in Subpara. (B), amended Subsec. (c)(1) by replacing “subsection (b) of section 10-66nn” with “subsection (c) of section 10-66bb”, deleting “For the purposes of equalization aid grants pursuant to section 10-262h, the”, replacing “fifteenth” with “first” and making conforming changes, and amended Subsec. (d)(1) by replacing “fifteenth” with “first”, effective June 13, 2014, and amended Subsec. (l) by adding “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.,”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (l) by adding “as extended,”, effective July 1, 2015.



Section 10-66ff - Powers. Liability limited. Participation in Short-Term Investment Fund.

(a) Each charter school may (1) sue and be sued, (2) purchase, receive, hold and convey real and personal property for school purposes, and (3) borrow money for such purposes.

(b) The state, a local or regional board of education or the applicant for a charter school shall have no liability for the acts, omissions, debts or other obligations of such charter school, except as may be provided in an agreement or contract with such charter school.

(c) Charter schools established pursuant to sections 10-66aa to 10-66gg, inclusive, shall be eligible to invest in participation certificates of the Short-Term Investment Fund administered by the State Treasurer pursuant to sections 3-27a to 3-27f, inclusive.

(P.A. 96-214, S. 6; P.A. 97-290, S. 26, 29.)

History: P.A. 97-290 added Subsec. (c) re participation in the Short-Term Investment Fund, effective July 1, 1997.



Section 10-66gg - Report to General Assembly.

Not later than January 1, 2012, and biennially thereafter, within available appropriations, the Commissioner of Education shall review and report, in accordance with the provisions of section 11-4a, on the operation of such charter schools as may be established pursuant to sections 10-66aa to 10-66ff, inclusive, to the joint standing committee of the General Assembly having cognizance of matters relating to education. Such report shall include: (1) Recommendations for any statutory changes that would facilitate expansion in the number of charter schools; (2) a compilation of school profiles pursuant to section 10-66cc; (3) an assessment of the adequacy of funding pursuant to section 10-66ee; and (4) the adequacy and availability of suitable facilities for such schools.

(P.A. 96-214, S. 8; P.A. 98-168, S. 19, 26; P.A. 11-136, S. 7.)

History: P.A. 98-168 specified certain information to be included in the report, effective July 1, 1998; P.A. 11-136 deleted “annually” and added “Not later than January 1, 2012, and biennially thereafter” re review and report, effective July 1, 2011.



Section 10-66hh - Program to assist charter schools with capital expenses.

(a) For the fiscal year ending June 30, 2008, and each fiscal year thereafter, the Commissioner of Education shall establish, within available bond authorizations, a grant program to assist state charter schools in financing (1) school building projects, as defined in section 10-282, (2) general improvements to school buildings, as defined in subsection (a) of section 10-265h, and (3) repayment of debt incurred for school building projects. The governing authorities of such state charter schools may apply for such grants to the Department of Education at such time and in such manner as the commissioner prescribes. The commissioner shall give preference to applications that provide for matching funds from nonstate sources.

(b) All final calculations for grant awards pursuant to this section in an amount equal to or greater than two hundred fifty thousand dollars shall include a computation of the state grant amount amortized on a straight line basis over a ten-year period. Any state charter school which abandons, sells, leases, demolishes or otherwise redirects the use of a school building which benefited from such a grant award during such amortization period, including repayment of debt for the purchase, renovation or improvement of the building, shall refund to the state the unamortized balance of the state grant remaining as of the date that the abandonment, sale, lease, demolition or redirection occurred. The amortization period shall begin on the date the grant award is paid. A state charter school required to make a refund to the state pursuant to this subsection may request forgiveness of such refund if the building is redirected for public use.

(June Sp. Sess. P.A. 01-1, S. 28, 54; P.A. 03-76, S. 50; Sept. 8 Sp. Sess. P.A. 03-2, S. 24; June Sp. Sess. P.A. 05-6, S. 36; P.A. 07-249, S. 7; June Sp. Sess. P.A. 07-7, S. 45; P.A. 10-111, S. 14.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001; P.A. 03-76 made a technical change, effective June 3, 2003; Sept. 8 Sp. Sess. P.A. 03-2 amended section to extend grant program through fiscal year ending June 30, 2004, limiting eligibility for grants to state charter schools whose charters were renewed in fiscal years ending June 30, 2001, June 30, 2002, and June 30, 2003, effective September 10, 2003; June Sp. Sess. P.A. 05-6 replaced reference to fiscal years ending June 30, 2002, to June 30, 2004, with reference to fiscal years ending June 30, 2006, and June 30, 2007, eliminated provision re within available appropriations, added language re assistance for repayment of debt incurred prior to July 1, 2005, removed restriction that eligibility be for schools with charters renewed during the fiscal years ending June 30, 2001, to June 30, 2003, eliminated language limiting schools to one grant not to exceed $500,000 and added language permitting commissioner to give preference to schools with matching funds from nonstate sources, effective July 1, 2005; P.A. 07-249 designated existing provisions as Subsec. (a) and added Subsec. (b) re amortization, effective July 1, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by replacing reference to fiscal years ending June 30, 2006, and June 30, 2007, with reference to fiscal years ending June 30, 2008, and June 30, 2009, and eliminating limitation on repayment of debt in Subdiv. (3) by deleting “prior to July 1, 2005”, effective November 2, 2007; P.A. 10-111 amended Subsec. (a) by replacing “years” with “year” and replacing “and June 30, 2009” with “and each fiscal year thereafter”, effective May 26, 2010.

See Sec. 10-66jj re bond authorization.



Section 10-66ii - Report on best practices employed by charter schools.

The Department of Education shall, annually, publish a report on all of the best practices reported by governing councils of charter schools pursuant to subdivision (5) of subsection (b) of section 10-66cc and distribute a copy of such report to each public school superintendent and the governing council of each charter school.

(P.A. 05-245, S. 22.)

History: P.A. 05-245 effective July 1, 2005.



Section 10-66jj - Bond authorization for program to assist charter schools with capital expenses.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirty-five million dollars, provided five million dollars of said authorization shall be effective July 1, 2016.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Education for the purpose of grants pursuant to section 10-66hh.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 05-6, S. 37; June Sp. Sess. P.A. 07-7, S. 46; P.A. 13-239, S. 57; June Sp. Sess. P.A. 15-1, S. 58.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $10,000,000 to $20,000,000, of which $5,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 13-239 amended Subsec. (a) by increasing aggregate authorization from $20,000,000 to $30,000,000, of which $5,000,000 is effective July 1, 2014, effective July 1, 2013; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to increase aggregate authorization from $30,000,000 to $35,000,000 and change date that $5,000,000 is effective from July 1, 2014, to July 1, 2016, effective July 1, 2015.



Section 10-66kk - Governing council. Internet posting of meeting schedules, agendas and minutes. Membership.

(a) The governing council of each state charter school shall post on any Internet web site that the council operates the (1) schedule, (2) agenda, and (3) minutes of each meeting, including any meeting of subcommittees of the governing council.

(b) The membership of the governing council of each state charter school shall meet the requirements concerning such membership set forth in the provisions of subdivision (3) of subsection (d) of section 10-66bb at the time of application for a state charter and at all other times.

(June Sp. Sess. P.A. 07-3, S. 14; P.A. 08-50, S. 2.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 08-50 designated existing language as Subsec. (a), made a technical change therein and added Subsec. (b) re membership of governing council, effective July 1, 2008.



Section 10-66ll - Random audits of charter schools.

Annually, the Commissioner of Education shall randomly select one state charter school, as defined in subdivision (3) of section 10-66aa, to be subject to a comprehensive financial audit conducted by an independent auditor selected and monitored by the commissioner. Except as provided in subsection (d) of section 10-66ee, the charter school shall be responsible for all costs associated with the audit conducted pursuant to the provisions of this section.

(June Sp. Sess. P.A. 07-3, S. 15; P.A. 12-116, S. 30; P.A. 15-239, S. 4.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-116 made a technical change, effective July 1, 2012; P.A. 15-239 added “independent” and “and monitored”, and made technical changes, effective July 1, 2015.



Section 10-66mm - Regulations concerning management of charter schools.

On or before July 1, 2011, the State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, to (1) prohibit a charter school and any affiliated charter management organization operating such charter school from sharing board members with other charter schools and such charter management organizations; (2) require the disclosure of sharing management personnel; (3) prohibit unsecured, noninterest bearing transfers of state and federal funds between charter schools and from charter schools to charter management organizations; (4) define allowable direct or indirect costs and the methodology to be used by charter management organizations to calculate per pupil service fees; and (5) permit charter management organizations to collect private donations for purposes of distributing to charter schools.

(P.A. 10-111, S. 15.)

History: P.A. 10-111 effective July 1, 2010.



Section 10-66nn - Grant to assist with start-up costs for new local charter school. Eligibility. Applications. Unexpended funds. Guidelines.

(a) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the Department of Education may award, within available appropriations, a grant of up to five hundred thousand dollars to any town in which a newly established local charter school is located, to be paid to the fiscal authority for such local charter school not later than July fifteenth to assist with the start-up costs associated with the establishment of such local charter school pursuant to subsection (b) of this section, provided the local or regional board of education for such local charter school and the representatives of the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, mutually agree on staffing flexibility in such local charter school, and such agreement is approved by the State Board of Education.

(b) In order to be eligible for a grant under this section, an applicant for a grant shall submit an application to the Commissioner of Education, pursuant to section 10-66bb, for the establishment of a local charter school to be established on or after July 1, 2012, and such application shall satisfy one of the following conditions: (1) Such applicant has high quality, feasible strategies or a record of success in serving students from among the following populations: (A) Students with histories of low academic performance, (B) students who receive free or reduced price school lunches, (C) students with histories of behavioral and social difficulties, (D) students eligible for special education services, (E) students who are English language learners, or (F) students of a single gender; or (2) such applicant has a high quality, feasible plan for turning around existing schools that have demonstrated consistently substandard student performance, or a record of success in turning around such schools. The department shall determine whether such applicant satisfies the provisions of subdivision (1) or (2) of this subsection.

(c) Grant applications shall be submitted to the department at such time and in such manner as the department prescribes. Each applicant receiving a grant award under this section shall submit, at such time and in such form as the department prescribes, any reports and financial statements required by the department. If the department finds that any grant awarded pursuant to this section is being used for purposes that are not in conformity with the purposes of this section, the department may require the repayment of the grant to the state.

(d) Any unexpended funds appropriated to the Department of Education for purposes of this section shall be available for redistribution as a grant in the next fiscal year.

(e) The department may develop guidelines and grant criteria as it deems necessary to administer the grant program under this section.

(P.A. 12-116, S. 31.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-66oo - Governing council. Training re responsibilities and best practices. Adoption of policies re antinepotism and conflict of interests.

(a) On and after October 1, 2015, each member of a governing council of a state or local charter school shall complete training related to charter school governing council responsibilities and best practices at least once during the term of the charter.

(b) On and after October 1, 2015, each governing council of state and local charter schools shall adopt antinepotism and conflict of interest policies consistent with state law and best practices in nonprofit corporate governance.

(P.A. 15-239, S. 5.)

History: P.A. 15-239 effective July 1, 2015.



Section 10-66pp - Annual submission of certified audit statement and Internal Revenue Service form 990.

Each charter management organization of a state or local charter school or, if there is no charter management organization associated with a state or local charter school, the governing council of such charter school, shall submit annually, to the Commissioner of Education, (1) a certified audit statement of all revenues from public and private sources and expenditures related to such organization’s function as a charter management organization in this state or to such council’s function as a governing council of a state or local charter school in this state, and (2) a complete copy of such organization’s or council’s most recently completed Internal Revenue Service form 990, including all parts and schedules, other than Schedule B of such form.

(P.A. 15-239, S. 6.)

History: P.A. 15-239 effective July 1, 2015.



Section 10-66qq - Internet web site posting re reports, certified audit statements and forms.

The Commissioner of Education shall post any reports, certified audit statements and forms submitted to the Department of Education pursuant to sections 10-66cc and 10-66pp on the department’s Internet web site not later than thirty days after receiving such reports, statements or forms. The commissioner shall identify any charter management organization or governing council of a charter school that did not submit a report, certified audit statement or form for the current reporting period and post such information on the department’s Internet web site not later than thirty days after failing to receive such reports, statements or forms.

(P.A. 15-239, S. 7.)

History: P.A. 15-239 effective July 1, 2015.



Section 10-66rr - Child abuse and neglect registry and criminal history records checks of governing council members, charter management organization members, charter school personnel and contractors.

(a) On and after July 1, 2015, the State Board of Education shall require members of the governing council of a state or local charter school and members of a charter management organization to submit to a records check of the Department of Children and Families child abuse and neglect registry, established pursuant to section 17a-101k, and to state and national criminal history records checks before the state board grants initial certificates of approval for charters pursuant to section 10-66bb, or before such members may be hired by the governing council of a state or local charter school or charter management organization. The criminal history records checks required under this subsection shall be conducted in accordance with section 29-17a.

(b) On and after July 1, 2015, the governing council of a state or local charter school shall require each applicant for a position in a state or local charter school and each contractor doing business with a state or local charter school, who performs a service involving direct student contact, to submit to a records check of the Department of Children and Families child abuse and neglect registry, established pursuant to section 17a-101k, and to state and national criminal history records checks before such applicant may be hired or such contractor begins to perform such service. The criminal history records checks required under this subsection shall be conducted in accordance with section 29-17a.

(P.A. 15-239, S. 8.)

History: P.A. 15-239 effective July 1, 2015.



Section 10-66ss - Amendment to charter.

(a) If a governing council of a state or local charter school plans to make a material change in the school’s operations, such governing council of such charter school shall submit, in writing, a request to amend the school’s charter to the State Board of Education. For purposes of this section, “material change” means a change that fundamentally alters a charter school’s mission, organizational structure or educational program, including, but not limited to, (1) altering the educational model in a fundamental way, (2) opening an additional school building, (3) contracting for or discontinuing a contract for whole school management services with a charter management organization, (4) renaming the charter school, (5) changing the grade configurations of the charter school, or (6) increasing or decreasing the total student enrollment capacity of the charter school by twenty per cent or more.

(b) In determining whether to grant a request by a state or local charter school to amend its charter, the State Board of Education shall (1) review the written request of the charter school, (2) solicit and review comments on the request from the local or regional board of education of the town in which the charter school is located, and (3) vote on the request not later than sixty days after the date of receipt of such request or as part of the charter renewal process. The state board may approve the material change by a majority vote of the members of the state board present and voting at a regular or special meeting of the state board called for such purpose or for the purpose of considering whether to renew the charter of the charter school, pursuant to subsection (g) of section 10-66bb.

(P.A. 15-239, S. 9.)

History: P.A. 15-239 effective July 1, 2015.



Section 10-66tt - Contract for whole school management services with a charter management organization.

(a) The governing council of a state or local charter school may only enter into a contract for whole school management services with a charter management organization.

(b) The governing council of a state or local charter school shall not enter into any contract for whole school management services that is contrary to state or federal law or regulations, which entails any financial or other conflicts of interest, or which amends, alters or modifies any provision of the charter. To the extent that there is a conflict between the terms of the charter of the school and a contract for whole school management services, the terms of the charter shall govern.

(c) The governing council of a state or local charter school shall submit any contract for whole school management services between such governing council and charter management organization to the State Board of Education for approval. The state board, in determining whether to approve such contract, shall (1) review such contract, (2) solicit and review comments on such contract from the local or regional board of education of the town in which the charter school is located or in which the proposed charter school is to be located, and (3) vote on such contract not later than sixty days after the date of receipt of such contract. The state board may approve such contract by a majority vote of the members of the state board present and voting at a regular or special meeting of the state board called for such purpose. Any contract for whole school management services between the governing council of a state or local charter school and a charter management organization shall not take effect unless such contract has been approved by the State Board of Education.

(d) The governing council of a state or local charter school shall not enter into any contract for whole school management services that would have the effect of reducing the governing council’s responsibility for the operation of the charter school, or which would hinder the governing council in exercising effective supervision of the charter school.

(e) Any governing council of a state or local charter school that enters into a contract for whole school management services shall directly select, retain and compensate the attorney, accountant or audit firm representing the governing council.

(f) A contract for whole school management services shall include, but need not be limited to: (1) The roles and responsibilities of the governing council of the charter school and the charter management organization, including all services to be provided under the contract, (2) the performance measures, mechanisms and consequences by which the governing council will hold the charter management organization accountable for performance, (3) the compensation to be paid to the charter management organization, including all fees, bonuses and what such compensation includes or requires, (4) financial reporting requirements and provisions for the governing council’s financial oversight, (5) a choice of law provision that states that Connecticut state law shall be the controlling law for the contract, (6) a statement that the governing council of the charter school and the charter management organization shall ensure compliance with the provisions of section 10-66uu, and (7) any such information required by the Commissioner of Education to ensure compliance with the provisions of this chapter.

(P.A. 15-239, S. 10.)

History: P.A. 15-239 effective July 1, 2015.



Section 10-66uu - Applicability of Freedom of Information Act to records and files related to administration of charter school by charter management organization.

Each contract for whole school management services between the governing council of a state or local charter school and a charter management organization shall (1) provide that such governing council is entitled to receive a copy of all records and files related to the administration of the charter school, including the compensation paid to the charter management organization and any expenditures of such compensation by the charter management organization, and (2) indicate that such records and files are subject to the Freedom of Information Act and may be disclosed by such governing council pursuant to the Freedom of Information Act, as defined in section 1-200, except that such governing council may redact such records and files to remove personally identifiable information of a contributor of a bona fide and lawful contribution, pursuant to a written request from such contributor. No request to inspect or copy such records or files shall be valid unless the request is made to such governing council in accordance with the Freedom of Information Act. Any complaint by a person who is denied the right to inspect or copy such records or files shall be brought to the Freedom of Information Commission in accordance with the provisions of sections 1-205 and 1-206.

(P.A. 15-239, S. 11.)

History: P.A. 15-239 effective July 7, 2015.



Section 10-67 - Definitions.

As used in this section and sections 10-69 to 10-71a, inclusive, and 10-73a to 10-73c, inclusive:

(1) “Adult” means any person seventeen years of age or older who is not enrolled in a public elementary or secondary school program or a student enrolled in school who was assigned to an adult class pursuant to subsection (d) of section 10-233d or section 10-73d;

(2) “Adult class” or “adult education activity” means a class or education activity designed primarily for adults;

(3) “Adult education credit” means not fewer than forty-eight instructional hours;

(4) “Cooperating eligible entity” means any corporation or other business entity, nonprofit organization, private occupational school authorized pursuant to sections 10a-22a to 10a-22o, inclusive, institution of higher education licensed or accredited pursuant to the provisions of section 10a-34, technical high school or library which provides classes or services specified under subparagraph (A) of subsection (a) of section 10-69, in conformance with the program standards applicable to boards of education, through a written cooperative arrangement with a local or regional board of education or regional educational service center;

(5) “Cooperating school district” means a school district which does not establish or maintain classes or programs pursuant to subparagraph (A) of subsection (a) of section 10-69, but which provides such classes or programs through a written cooperative arrangement with a providing school district;

(6) “Eligible costs for adult education” means the result obtained by subtracting from the eligible expenditures incurred for programs and services provided by a board of education or a regional educational service center pursuant to subparagraph (A) of subsection (a) of section 10-69, the total amount of any funds expended for such programs and services from other state or federal sources and tuition received for nonresident adult students;

(7) “Eligible expenditure” means expenditures, or that portion thereof, directly attributable to programs and services required pursuant to subparagraph (A) of subsection (a) of section 10-69 and not otherwise eligible for reimbursement from any other state grant for: (A) Teachers, including teacher aides; (B) administration, including the director; (C) clerical assistance; (D) printing; (E) instructional materials and equipment, including computer equipment; (F) program supplies; (G) facility rental other than for facilities provided by a local or regional board of education pursuant to section 10-70; (H) staff development; (I) counselors; (J) transportation; (K) security; and (L) child care services;

(8) “Providing school district” means the school district or regional educational service center in which classes or programs are established and maintained pursuant to subparagraph (A) of subsection (a) of section 10-69, provided the provisions of this section shall not be construed to limit the provisions of section 10-66e or 10-66f relating to payments to a regional educational service center.

(1949 Rev., S. 1385; P.A. 81-397, S. 1; May Sp. Sess. P.A. 86-1, S. 29, 58; P.A. 88-360, S. 58, 63; P.A. 95-259, S. 5, 32; P.A. 96-244, S. 9, 63; P.A. 03-100, S. 1, 2; P.A. 06-150, S. 19; P.A. 12-59, S. 3; 12-116, S. 87; 12-120, S. 8.)

History: P.A. 81-397 defined “eligible costs for adult education” and “eligible expenditures” in new Subsecs. (b) and (c); May Sp. Sess. P.A. 86-1 redefined “eligible costs for adult education” by substituting “payment” for “tuition or fees” and redefined “eligible expenditure” by adding Subdivs. (8) to (12), inclusive; P.A. 88-360 in Subsec. (c) added provisions re computer equipment in Subdiv. (5) and made a technical change in Subdiv. (1); P.A. 95-259 deleted definition of “pupil clock hour”, added definitions of “adult”, “adult class”, “adult education credit”, “cooperating eligible entity”, “cooperating school district”, “providing school district”, and made technical changes, effective July 1, 1995; P.A. 96-244 made technical changes in definition of “eligible costs for adult education” and redefined “eligible expenditure” to specify “equipment” in Subpara. (E) and to increase the cap for computer equipment from 1% to 5%, effective July 1, 1996; P.A. 03-100 amended Subdiv. (1) by changing reference from a person “no longer enrolled” to a person “not enrolled” and amended Subdiv. (7)(E) by deleting provision limiting the eligibility of expenditures for computer equipment, effective July 1, 2003; P.A. 06-150 amended Subdiv. (4) to extend applicability to schools authorized pursuant to new Secs. 10a-22l to 10a-22o, inclusive; P.A. 12-59 made technical changes in Subdivs. (4) to (8), effective May 31, 2012; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (4), effective July 1, 2012; P.A. 12-120 amended Subdiv. (1) to redefine “adult” by replacing “sixteen” with “seventeen” and replacing “over” with “older”, effective June 15, 2012.



Section 10-68 - Appointment of director of adult education.

Section 10-68 is repealed, effective July 1, 1996.

(1949 Rev., S. 1386; 1957, P.A. 581, S. 1; 1967, P.A. 166, S. 1; P.A. 78-218, S. 52; P.A. 81-397, S. 2; P.A. 84-325, S. 1, 7; P.A. 96-244, S. 62, 63.)



Section 10-69 - Adult education.

(a) Each local and regional board of education shall establish and maintain a program of adult classes or shall provide for participation in a program of adult classes for its adult residents through cooperative arrangements with one or more other boards of education, one or more cooperating eligible entities or a regional educational service center pursuant to the provisions of section 10-66a. Such board of education may admit an adult to any public elementary or secondary school. No person enrolled in a full-time program of study in any local or regional school district may enroll in an adult education activity unless (1) such person receives the approval of the school principal of the school in which such person is enrolled in such full-time program, or (2) such person is enrolled in an adult education activity as part of an alternative educational opportunity during a period of expulsion, in accordance with the provisions of section 10-233d. Instruction: (A) Shall be provided in Americanization and United States citizenship, English for adults with limited English proficiency, and elementary and secondary school completion programs or classes; (B) may be provided in (i) any subject provided by the elementary and secondary schools of such school district, including vocational education, (ii) adult literacy, (iii) parenting skills, and (iv) any other subject or activity; and (C) may include college preparatory classes, for which the local or regional board of education may charge a fee, for adults who (i) have obtained a high school diploma or its equivalent, and (ii) require postsecondary developmental education that will enable such adults to enroll directly in a program of higher learning, as defined in section 10a-34, at an institution of higher education upon completion of such classes.

(b) (1) Prior to July 1, 2004, no providing school district shall grant an adult education diploma to any adult education program participant who has not satisfactorily completed a minimum of twenty adult education credits, of which not fewer than four shall be in English; not fewer than three in mathematics; not fewer than three in social studies, including one in American history; not fewer than two in science; and not fewer than one in the arts or vocational education. On and after July 1, 2004, no providing school district shall grant an adult education diploma to any adult education program participant who has not satisfactorily completed a minimum of twenty adult education credits, of which not fewer than four shall be in English; not fewer than three in mathematics; not fewer than three in social studies, including one in American history and at least a one-half credit course in civics and American government; not fewer than two in science; and not fewer than one in the arts or vocational education. (2) Each providing school district shall determine the minimum number of weeks per semester an adult education program shall operate and shall provide certified counseling staff to assist adult education program students with educational and career counseling.

(c) Providing school districts shall award:

(1) Credit for experiential learning, including: (A) Not more than two nonrequired credits for military experience, including training; (B) not more than one vocational education nonrequired and one required or not more than two nonrequired credits for occupational experience, including training; and (C) not more than one nonrequired credit for community service or avocational skills;

(2) Credit for successful completion of courses taken for credit at state-accredited institutions, including public and private community colleges, technical colleges, community-technical colleges, four-year colleges and universities and approved public and private high schools and technical high schools;

(3) Not more than six credits for satisfactory performance on subject matter tests demonstrating prior learning competencies; and

(4) Not more than three credits for independent study projects, provided that not more than one such credit shall be applied per subject area required pursuant to subsection (b) of this section.

(d) The State Board of Education may adopt regulations in accordance with the provisions of chapter 54 to establish standards and procedures governing the awarding of adult education credits for learning experiences pursuant to subsection (c) of this section. Any such regulations shall specify: (1) The procedures for awarding credits for military experience; (2) the types of occupational experience, occupational training and other specialized skills for which adult education credits may be granted; (3) the procedure for applying credits earned at accredited or approved educational institutions towards an adult education diploma; (4) the procedure for the administration of subject matter tests to assess prior learning competencies; and (5) the procedure for evaluating and awarding adult education credits for independent study projects.

(1949 Rev., S. 1387; 1961, P.A. 512, S. 1; P.A. 74-281, S. 1; P.A. 75-479, S. 5, 25; 75-576, S. 1; P.A. 78-218, S. 53; P.A. 81-397, S. 4; May Sp. Sess. P.A. 86-1, S. 30, 58; P.A. 87-499, S. 30, 34; P.A. 88-360, S. 7, 63; P.A. 90-33, S. 1, 4; P.A. 91-295, S. 5, 7; P.A. 92-126, S. 17, 18, 48; 92-262, S. 8, 42; P.A. 93-126, S. 1, 3; P.A. 95-259, S. 6, 32; 95-304, S. 1, 9; P.A. 97-290, S. 10, 29; P.A. 03-100, S. 3; P.A. 11-126, S. 2; P.A. 12-116, S. 87; P.A. 13-121, S. 1.)

History: 1961 act added exception re petitions for activities recreational in nature, and clarified that petition for instruction in English and citizenship obligations applies to town of any size; P.A. 74-281 removed distinction between towns of less than 10,000 population and those of more than 10,000, required all school districts to provide, either alone or in cooperation with another district, classes in Americanization and citizenship, subjects usually offered in elementary and secondary schools and others by petition and substituted “persons sixty-two years of age or over” for “aged persons as defined by the state board”; P.A. 75-479 required subjects be taught that are necessary for elementary and secondary school completion programs and made other teaching of elementary and secondary subjects optional; P.A. 75-576 defined “adult”, “adult class” and “adult education activity”, required 150 hours of adult classes per year, required approval of principal for full-time student to enroll in adult education class, made optional the teaching of secondary and elementary subjects usually taught in that school district, rather than in the state, if requested by fifteen persons and made teaching of any other subject possible if requested by fifteen adults, rather than twenty persons over sixteen, and deleted special provisions governing recreational activities for handicapped and elderly; P.A. 78-218 specified applicability to local and regional boards; P.A. 81-397 deleted requirement that adult education program consist of at least 150 clock hours per year, allowed provision of services at regional education service center, allowed admission of adults to public elementary and secondary schools, required that programs offer course in English for adults with limited English proficiency, authorized offering vocational education courses and deleted requirement that fifteen persons register for, or request, optional courses before such courses are offered; May Sp. Sess. P.A. 86-1 added Subsecs. (b) and (c) re credits towards adult education diplomas and Subsec. (d) re regulations concerning credits for learning experiences and in Subsec. (a) substituted that boards of education shall provide “for participation in a program of adult classes” for “adult education services”; P.A. 87-499 added a definition of “cooperating eligible entity” in Subsec. (a), provided that cooperative arrangements may be with a cooperating eligible entity and made a technical change; P.A. 88-360 in Subsec. (a) provided that classes or services provided by a cooperating eligible entity be in conformance with the program standards applicable to boards of education; P.A. 90-33 in Subsec. (a) added authorized private occupational schools to definition of “cooperating eligible entity”; P.A. 91-295 expanded the definition of “cooperating eligible entity” to include regional community colleges, regional technical colleges, regional vocational-technical schools and libraries; P.A. 92-126 amended Subsecs. (a) and (c) to replace references to community colleges and technical colleges with single reference to community-technical colleges; P.A. 92-262 amended Subsec. (a) to add corporation or other business entity to the definition of “cooperating eligible entity”; P.A. 93-126 amended Subsec. (a) to include any licensed or accredited institution of higher education in the definition of “cooperating eligible entity” rather than regional community-technical colleges and to make technical changes to the definition, effective July 1, 1993; P.A. 95-259 deleted part of former Subsec. (a) containing definitions which were added to Sec. 10-67 and made some technical changes, effective July 1, 1995; P.A. 95-304 amended Subsec. (a) to expand the definition of “adult” to include students assigned to adult classes, effective July 1, 1995, but failed to take effect, P.A. 95-259 having deleted that part of said Subsec. (a); P.A. 97-290 amended Subsec. (a) to add classes in adult literacy and parenting skills, effective July 1, 1997; P.A. 03-100 amended Subsec. (b) by designating provisions re diploma requirements as Subdiv. (1), making existing diploma requirements applicable prior to July 1, 2004, adding new diploma requirements applicable on and after July 1, 2004, and designating existing provisions re weeks of operation and counseling as Subdiv. (2), effective July 1, 2003; P.A. 11-126 amended Subsec. (a) by designating existing language re approval of principal as new Subdiv. (1), adding new Subdiv. (2) re enrollment in adult education activity as part of alternative educational opportunity during period of expulsion and making conforming changes, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (c)(2), effective July 1, 2012; P.A. 13-121 amended Subsec. (a)(2) to add Subpara. (C) re college preparatory classes, effective July 1, 2013.



Section 10-69a - Adult education programs in New Haven and Bridgeport authorized to provide additional instructional services.

The state Department of Education shall authorize the adult education programs located in the cities of New Haven and Bridgeport to provide additional instructional services including, but not limited to, training in technology, technical skills, literacy and numeracy and counseling.

(P.A. 13-247, S. 172.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-70 - Rooms and personnel.

Any local or regional board of education which conducts adult classes and activities shall provide rooms and other facilities for such classes, shall employ the necessary personnel therefor and shall have the powers and duties in relation to such classes and activities by law conferred on them in connection with other public schools.

(1949 Rev., S. 1388; P.A. 78-218, S. 54.)

History: P.A. 78-218 specified applicability to local and regional boards rather than town boards.



Section 10-71 - State grants for adult education programs.

(a) Each local or regional board of education or regional educational service center which has submitted an adult education proposal to the State Board of Education pursuant to section 10-71a shall, annually, be eligible to receive a state grant based on a percentage of eligible costs for adult education as defined in section 10-67, provided such percentage shall be determined as follows:

(1) The percentage of the eligible costs for adult education a local board of education shall receive, under the provisions of this section, shall be determined as follows: (A) Each town shall be ranked in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; and (B) based upon such ranking, a percentage of not less than zero or more than sixty-five shall be determined for each town on a continuous scale, except that the percentage for a priority school district pursuant to section 10-266p shall not be less than twenty. Any such percentage shall be increased by seven and one-half percentage points but shall not exceed sixty-five per cent for any local board of education which provides basic adult education programs for adults at facilities operated by or within the general administrative control and supervision of the Department of Mental Health and Addiction Services, provided such adults reside at such facilities.

(2) The percentage of the eligible costs for adult education a regional board of education shall receive under the provisions of this section shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures for each town determined under (A), and (C) dividing the total computed under (B) by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank, except that the reimbursement percentage for a priority school district pursuant to section 10-266p shall not be less than twenty.

(3) The percentage of the eligible costs for adult education a regional educational service center shall receive under the provisions of this subsection and section 10-66i shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each member town in the regional educational service center by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures for each town determined under (A), and (C) dividing the total computed under (B) by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same reimbursement percentage as would a town with the same rank.

(b) Notwithstanding the provisions of subdivision (6) of section 10-67, a local or regional board of education or regional educational service center shall be eligible to receive an amount to be paid pursuant to the provisions of subsection (c) of this section. The amount shall equal the eligible expenditures from funds received from private sources by the local or regional board of education, regional educational service center or cooperating eligible entity multiplied by the appropriate percentage, as determined under subsection (a) of this section, provided such amount shall not exceed twenty per cent of the amount received by the local or regional board of education or regional educational service center pursuant to subsection (a) of this section for the previous fiscal year. For payments from private sources to be eligible for reimbursement pursuant to this subsection, (1) based upon estimated eligible costs approved by the Department of Education, the eligible expenditures from local taxes in a fiscal year shall not be less than seventy per cent of the eligible expenditures from local taxes for the previous fiscal year, and (2) the local or regional board of education, regional educational service center or cooperating eligible entity shall provide, not later than a date to be determined by the Commissioner of Education, evidence satisfactory to the commissioner of a written commitment of a payment from a private source. Evidence of actual payment shall be submitted to the commissioner not later than a date established by the commissioner. Upon receipt by a board of education or regional educational service center of state funds pursuant to this subsection attributable to expenditures of a cooperating eligible entity, the board or center shall provide for the distribution of such funds to the cooperating eligible entity for the provision of adult education programs and services pursuant to subparagraph (A) of subsection (a) of section 10-69.

(c) Payments pursuant to this section for each estimated total grant of fifteen hundred dollars or more shall be made during the fiscal year in which such programs are offered as follows: Two-thirds of the grant entitlement based on estimated eligible costs of adult education, included in the approved proposal, in August and the adjusted balance, based on a revised estimate of such eligible costs to be filed with the Commissioner of Education at such time as the commissioner prescribes, in May. Payments pursuant to this section for each estimated total grant of less than fifteen hundred dollars shall be made in a single installment in May of the fiscal year in which such programs are offered, based on a revised estimate of the eligible costs of adult education filed with the Commissioner of Education at such time as the commissioner prescribes. Each recipient of a grant pursuant to this section shall submit a report of actual revenue and expenditures to the Commissioner of Education in such manner and on such forms as the commissioner prescribes on or before the September first immediately following the end of the grant year. Based on the report data, the commissioner shall calculate any underpayment or overpayment of the grant paid pursuant to this section and shall adjust the grant for the fiscal year following the fiscal year in which such underpayment or overpayment occurred or any subsequent fiscal year.

(d) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2017, inclusive, the amount of the grants payable to towns, regional boards of education or regional educational service centers in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this section for such year.

(1949 Rev., S. 1389; 1957, P.A. 581, S. 2; 1961, P.A. 512, S. 2; 1967, P.A. 166, S. 2; P.A. 74-281, S. 2; P.A. 75-479, S. 6, 25; 75-576, S. 2; P.A. 78-218, S. 55; P.A. 79-128, S. 6, 36; P.A. 81-397, S. 6; June Sp. Sess. P.A. 83-4, S. 5, 8; P.A. 84-325, S. 2, 7; P.A. 85-476, S. 1, 6; 85-557, S. 1, 3; P.A. 86-333, S. 5, 32; May Sp. Sess. P.A. 86-1, S. 31, 58; P.A. 87-499, S. 31, 34; P.A. 88-360, S. 8, 9, 63; P.A. 89-355, S. 4, 20; P.A. 90-33, S. 2, 4; June Sp. Sess. P.A. 91-7, S. 4, 22; P.A. 92-262, S. 20, 42; P.A. 93-126, S. 2, 3; 93-381, S. 9, 39; P.A. 95-257, S. 31, 58; 95-259, S. 7, 32; P.A. 99-224, S. 8, 9; P.A. 03-76, S. 8, 9; 03-100, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 10; P.A. 04-257, S. 10; P.A. 05-245, S. 16; June Sp. Sess. P.A. 07-3, S. 3; Sept. Sp. Sess. P.A. 09-6, S. 42; P.A. 11-48, S. 176; P.A. 12-59, S. 4; P.A. 13-247, S. 158; June Sp. Sess. P.A. 15-5, S. 247.)

History: 1961 act increased rate of reimbursement from six to $0.12 per pupil clock hour and added exception for classes defined as largely recreational in nature; 1967 act required certification of attendance before August first rather than “on the first day of July”; P.A. 74-281 substituted “school district” for “town” in first sentence and deleted other references to town boards, required certification by school districts providing services to other districts, changed reimbursement from $0.12 per pupil clock hour to formula multiplying average daily membership grant by pupil clock hours and dividing by 1,260 and substituted “persons sixty-two years of age or over” for “aged persons, as defined by the state board”; P.A. 75-479 changed divisor in formula to 1,080 and excluded from payment classes or activities “offered pursuant to subdivisions (1) or (2) of section 10-69” rather than those “defined by the state board of education to be largely recreational in nature”; P.A. 75-576 added phrase specifying that approval of state board necessary for cooperative arrangements between school districts and allowed payment for classes “primarily” for handicapped or elderly persons; P.A. 78-218 referred to any local or regional board rather than the board of any school district and made other technical changes; P.A. 79-128 changed formula by substituting “product” for “sum” and “the sum of two hundred fifty dollars” for “the average daily membership grant”; P.A. 81-397 terminated previous provisions re reimbursement for adult education as of June 30, 1981, and added Subsec. (b) providing for annual grants based on eligible costs as determined by specified formula; June Sp. Sess. P.A. 83-4 amended Subsec. (b)(3) to clarify that population figures used in calculating grants are to be total population figures as defined in Sec. 10-261; P.A. 84-325 deleted former Subsec. (a) re reimbursement of school districts for adult education programs offered during the fiscal year ending June 30, 1981; P.A. 85-476 amended section to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next higher whole number and to provide for reimbursement at same percentage as for a town with the same rank; P.A. 85-557 amended section to provide for payment of grants of less than $1,500 in a single installment; P.A. 86-333 substituted 1986 for 1983 in the introductory paragraph, inserted “total” in Subdiv. (2)(A), and in Subdiv. (3) provided for the submission of a report and adjustments in grant amounts for overpayments and underpayments; May Sp. Sess. P.A. 86-1 added “total” in Subdiv. (2)(A) and in Subdiv. (3) amended the payment schedules by substituting March for April and May for June and by providing that for grants of $1,500 or more, two-thirds be paid in August rather than one-third in August and one-third in December; P.A. 87-499 added new Subsec. (b) re reimbursement for payments from private sources, divided old section into Subsecs. (a) and (c) and made technical changes; P.A. 88-360 in Subsec. (b) added in Subdiv. (1) that eligible expenditures from local taxes be based on estimated eligible costs approved by the state department of education, specified that the board or center distribute state funds attributable to the expenditures of a cooperating eligible entity to the entity for providing certain adult education programs and services upon receipt of such funds and made technical changes and in Subsec. (c) substituted two-thirds of the grant entitlement based on estimated eligible costs for two-thirds of the estimated eligible costs, substituted February fifteenth for March fifteenth as the date on or before which a revised estimate is to be filed and made technical changes; P.A. 89-355 in Subsec. (a)(1) changed the reimbursement percentage sliding scale of 30% to 70% to 10% to 70% and provided for a 5% increase for boards of education which provide basic adult education programs for certain adults; P.A. 90-33 in Subsec. (b) provided that for payments from private sources to be eligible for reimbursement the eligible expenditures from local taxes be not less than 70% of the eligible expenditures from local taxes for the previous fiscal year; June Sp. Sess. 91-7 amended Subsec. (a) by requiring that grants be “within available appropriations”; P.A. 92-262 amended Subsec. (a) to delete provision specifying that grants be within available appropriations and in Subdiv. (1) to change ten to zero, seventy to sixty-five and five to seven and one-half and to add the exceptions for boards serving 4,000 or 2,000 students; P.A. 93-126 amended Subsec. (a) to make technical changes, Subsec. (b) to change the percentage limit from 10% to 20% and Subsec. (c) to change the filing date in two places from February fifteenth to a time prescribed by the commissioner and to allow the commissioner to adjust the grant in any subsequent fiscal year for an underpayment or overpayment, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 deleted Subsec. (a)(1)(ii) re facilities operated by the former Department of Public Health and Addiction Services and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-259 amended Subsec. (c) to extend the time for the report from “August” to “September” and made technical changes throughout the section, effective July 1, 1995; P.A. 99-224 amended Subsec. (a) to add the requirement in Subdivs. (1) and (2) that the percentage for a priority school district be at least 20%, effective July 1, 1999; P.A. 03-76 made technical changes in Subsecs. (a)(1) and (b), effective June 3, 2003; P.A. 03-100 amended Subsec. (a)(1) by inserting “and” after Subpara. (A), deleting provisions in Subpara. (B) re percentage increase for service of 4,000 or more students and deleting Subpara. (C) re service of 2,000 or more students, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (d) re proportional reduction of grants for fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-257 made a technical change in Subsec. (a)(1)(B), effective June 14, 2004; P.A. 05-245 amended Subsec. (d) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (d) to extend proportional reduction of grants through the fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 12-59 made a technical change in Subsec. (b), effective May 31, 2012; P.A. 13-247 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.



Section 10-71a - State grants for adult education programs. Eligibility requirements.

To be eligible for aid pursuant to section 10-71 or pursuant to requirements of federal law, a local or regional board of education, or a regional educational service center which provides, or a local or regional board of education which makes payment to another board of education pursuant to a cooperative agreement under section 10-69 to provide a program of adult education pursuant to subparagraph (A) of subsection (a) of said section 10-69, or which provides programs or services of adult education which conform to the state plan approved under the requirements of federal law, shall, on or before April 15, 1991, and annually thereafter, file with the Commissioner of Education, on such forms as the commissioner shall prescribe, an adult education proposal. Such proposal shall: (1) Describe the program to be offered, including the program to be provided by a cooperating eligible entity, and (2) provide an estimate of the eligible costs, as defined in section 10-67, for the fiscal year following the year in which the proposal is filed with the Commissioner of Education.

(P.A. 81-397, S. 5; P.A. 84-325, S. 3, 7; May Sp. Sess. P.A. 86-1, S. 32, 58; P.A. 88-360, S. 10, 63; P.A. 90-33, S. 3, 4; P.A. 12-59, S. 5.)

History: P.A. 84-325 made technical change re reference to Sec. 10-71, reflecting amendments to that section made by the same act; May Sp. Sess. P.A. 86-1 substituted “educational” for “education”, “makes payment” for “pays tuition and fees” and “February 15, 1987” for “February 15, 1982”; P.A. 88-360 in Subdiv. (1) provided that the description of the program to be offered include the program to be provided by a cooperating eligible entity; P.A. 90-33 changed date of filing of adult education proposals from February fifteenth to April fifteenth; P.A. 12-59 made a technical change, effective May 31, 2012.



Section 10-72 and 10-73 - Exemption may be granted by state board. Schools for non-English-speaking adults.

Sections 10-72 and 10-73 are repealed.

(1949 Rev., S. 1390, 1391; 1961, P.A. 512, S. 3; P.A. 78-218, S. 56; P.A. 81-397, S. 9.)



Section 10-73a - Adult education fees and charges; waivers. Adult education school activity fund.

(a) Tuition or registration fees shall not be charged by any school district to adults enrolled in any adult class or program required under subparagraph (A) of subsection (a) of section 10-69. Registration fees may be charged by a providing school district or cooperating eligible entity to a cooperating school district for any adult residents of such cooperating district who are enrolled in any adult class or program of adult classes maintained by such providing school district or cooperating eligible entity and required by said section.

(b) The board of education of any providing school district may charge a registration fee for residents of a cooperating school district registered for any subject offered pursuant to subparagraph (A) of subsection (a) of section 10-69 in an amount greater than the registration fee charged for residents of such providing school district registered for any such subject.

(c) The board of education of any providing school district may fix and collect a charge from any student for books and materials furnished such student in any adult class or activity or program of adult classes or activities, or may lend books or materials to any such student and require the making of deposits by such student, except as provided in this subsection and subsection (e) of this section. The amount of such deposit made by a student may be refunded upon the return, in good condition, of the books or materials lent him. A refundable deposit may be required by the board of education of any providing school district from adult students who are enrolled in any program required under section 10-69 for books or materials furnished to such students for use in such program, provided such deposit shall not exceed the actual cost of such books or materials. The amount of such deposit made by a student shall be refunded upon the return, in good condition, of the books or materials lent him. The board of education of any providing school district may collect a charge from a cooperating school district for any books or materials furnished to adult students who are residents of such cooperating school district and are enrolled in any program required under section 10-69 for use in such program. No charge may be made to any adult enrolled in the classes and activities pursuant to subparagraph (A) of subsection (a) of section 10-69 offered by a cooperating eligible entity.

(d) The board of education of any providing school district may waive fees of any kind to a handicapped adult, as defined by the State Board of Education, or to a person sixty-two years of age or older registered for, or enrolled in, adult programs, classes or activities permitted by subparagraph (B) of subsection (a) of section 10-69, provided such board may charge a cooperating school district (1) a registration fee for any handicapped adult or any person sixty-two years of age or older who is a resident of such cooperating district and who is enrolled, through cooperative arrangements approved by the State Board of Education, in any adult class or program of adult classes maintained by such providing school district and required under section 10-69; and (2) a charge for any books or materials furnished to any such person for use in any adult class or activity or program of adult classes or activities required under section 10-69 or permitted by subparagraph (B) of subsection (a) of section 10-69.

(e) The board of education of any providing school district which collects fees may establish and maintain in its custody an adult education school activity fund through which it may handle the finances of the adult education program as outlined in this section, said fund to be maintained and operated in conformance with the provisions of section 10-237.

(1961, P.A. 512, S. 4; P.A. 74-281, S. 3; P.A. 75-576, S. 3; P.A. 81-397, S. 7; P.A. 83-122, S. 1, 2; P.A. 84-325, S. 4, 7; P.A. 87-499, S. 32, 34; 87-589, S. 46, 87; P.A. 95-259, S. 8, 32; P.A. 96-244, S. 10, 63; P.A. 12-59, S. 6; P.A. 13-31, S. 7.)

History: P.A. 74-281 substituted “school district” for “town”, amended Subsec. (a) to replace provision prohibiting charge for English and Americanization courses, elementary courses or high school completion courses with provision prohibiting fees for classes required by Subsecs. (a) and (b) of Sec. 10-71, i.e. Americanization and citizenship courses and courses usually provided in elementary and secondary schools in state, deleted former Subsec. (b) re $2 charge for other courses, renumbering remaining subsections accordingly, amended Subsec. (b), formerly (c), to allow charge for classes offered by petition and for nonresident students, retaining exemption for the handicapped and elderly, and made other technical changes; P.A. 75-576 deleted former Subsec. (a) and inserted definitions, deleted former Subsec. (b) and inserted new provisions prohibiting charge for courses required to be offered except in cooperative arrangements between school districts, inserted new Subsecs. (c) and (d) clarifying charges allowed under Subsec. (b), designated former Subsec. (c) as Subsec. (e) and added provisions prohibiting book charges for courses required to be offered except in cooperative arrangements between districts, added new Subsec. (f) clarifying when fees charged handicapped or elderly adults and designated former Subsec. (d) as Subsec. (g); P.A. 81-397 included regional educational service centers as sponsoring school districts, increased maximum registration fee from $8 to $15 per subject for specified courses and replaced provision which allowed handicapped and elderly adults to enroll “in any adult program, class or activity” free of charge with provision allowing them to enroll in “two or fewer” adult programs, classes or activities; P.A. 83-122 amended Subsec. (e) to allow board to charge refundable deposit for books or materials lent to students; P.A. 84-325 amended Subsec. (c) allowing boards to charge residents of a nonsponsoring school district a fee for courses taken which may exceed the registration fee charged to residents of the sponsoring board, deleted Subsec. (d) re fee charged for any subject or activity which the board chose to offer, relettered the subsequent subsecs. accordingly, amended new Subsec. (e) allowing boards to waive the fee for handicapped or elderly adults enrolled in or registered for any number of adult programs, rather than prohibiting the charging of the fee if such adult was enrolled in or registered for two or more classes, deleted Subsec. (e)(2) and (3) re registration fees to be charged and renumbered former Subdiv. (4); P.A. 87-499 provided that registration fees may be charged by a sponsoring school district to a cooperating eligible entity in Subsec. (b) and that no charge be made to any adult enrolled in certain activities offered by cooperating eligible entities in Subsec. (d); P.A. 87-589 made technical changes in Subsec. (b); P.A. 95-259 changed the terminology used to describe school districts, deleted definitions which were added to Sec. 10-67 and made technical changes, effective July 1, 1995; P.A. 96-244 made technical changes and in Subsec. (a) substituted “adults” for “adult residents of such district”, effective July 1, 1996; P.A. 12-59 made technical changes effective May 31, 2012; P.A. 13-31 made technical changes in Subsec. (d), effective May 28, 2013.



Section 10-73b - Grants for adult education services or programs conforming to state plan.

Any local or regional board of education, except a state-operated school district, which provides programs or services of adult education which conform to the state plan approved under the provisions of the federal Adult Education Act of 1974 and which are approved by the State Board of Education, shall be eligible to receive grants under this section as specified in the state plan. The State Board of Education may expend in any fiscal year for administration of programs established pursuant to this section not more than five per cent of any state funds granted to said board for such programs.

(1969, P.A. 515, S. 1, 2; P.A. 75-143, S. 1, 2; P.A. 78-218, S. 57; P.A. 79-408, S. 4, 5; P.A. 81-397, S. 8; P.A. 84-325, S. 5, 7.)

History: P.A. 75-143 amended Subsec. (b) to change federal act date from 1966 to 1974 and to place 5% limit on expenditures of state funds for administration of programs; P.A. 78-218 substituted “local or regional board of education” for “town or regional school district” in Subsec. (b); P.A. 79-408 excepted state-operated school districts from provisions of Subsec. (b); P.A. 81-397 terminated these programs, effective June 30, 1982; P.A. 84-325 deleted Subsec. (a) re basic adult education programs operated by the state board of education during fiscal year ending June 30, 1982.



Section 10-73c - State Board of Education administrative expenses for adult education.

A local or regional board of education or a regional educational service center which provides programs or services of adult education which are approved pursuant to the provisions of section 10-71a by the State Board of Education shall be eligible to receive a grant pursuant to section 10-71. The State Board of Education may expend in any fiscal year for administration of programs established pursuant to this section, not more than five per cent of any state funds granted to said board for such programs.

(P.A. 81-397, S. 3; P.A. 95-259, S. 9, 32.)

History: P.A. 95-259 deleted former Subsec. (a) re programs for persons who have an inability to speak, read or write the English language and removed Subsec. (b) designator, effective July 1, 1995.



Section 10-73d - Request of certain students to attend adult education classes. Assignment.

A public school student who is both under seventeen years of age and a mother may request permission from the local or regional board of education to attend adult education classes. The local or regional board of education may, by a majority vote of the members of the board present and voting at a regular or special meeting of the board called for such purpose, assign such student to adult education classes.

(P.A. 96-244, S. 49, 63; P.A. 12-120, S. 29.)

History: P.A. 96-244, S. 49 effective June 6, 1996; P.A. 12-120 replaced “sixteen” with “seventeen”, effective June 15, 2012.



Section 10-74 - State aid for schools for non-English-speaking adults.

Section 10-74 is repealed.

(1949 Rev., S. 1392; 1961, P.A. 512, S. 3.)



Section 10-74a - Summer courses. Charges.

Any local or regional board of education may establish and maintain a program of courses of instruction during the summer months for school children on a voluntary basis and may charge for each child attending a reasonable fee not to exceed the cost of such program; except that such board of education may, in its discretion, waive such charge for any good and sufficient reason.

(1961, P.A. 208; P.A. 78-218, S. 58.)

History: P.A. 78-218 substituted “any local or regional” board for the board “of any town or regional school district”.



Section 10-74b - Grants for remedial summer school programs.

Section 10-74b is repealed.

(P.A. 85-576, S. 1, 2; P.A. 88-191, S. 1, 2; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-74c - Grants for young parents programs.

(a) The Department of Education shall establish a young parents grant program in each fiscal year in which funds are appropriated for the purpose of assisting local and regional boards of education with the establishment or maintenance of education programs for students who are parents which may include a day-care component.

(b) The Commissioner of Education shall solicit grant applications from local and regional boards of education which shall be submitted annually to the commissioner at such time and on such forms as the commissioner prescribes. In determining whether a board of education shall be granted funds pursuant to this section, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) Availability in the school and community of professional, paraprofessional and other program staff with interest in and ability to provide a young parents program; (2) availability of space in a school building to accommodate the program; (3) demonstration of support by administrative personnel, teaching staff and pupil personnel staff and collaboration with members of the local or regional health agency; (4) reasonable evidence of future stability of the program and its personnel; (5) evidence of the need for a young parents program in the local community; and (6) cost effectiveness of the program.

(c) Within the availability of funds, the commissioner shall approve grant awards to local and regional boards of education based upon the nature of the approved program and the number of students to be served. Local or regional boards of education which establish or maintain young parents programs funded under this section shall contribute at least fifty per cent of the total cost of the program. Within sixty days after the close of the school year, each local or regional board of education which received a grant shall file with the department a financial statement of expenditures in such form as the department shall prescribe. If the commissioner finds that any such board of education uses a grant under this section for purposes other than those which are in conformity with the purposes of this section, the commissioner may require repayment of such grant to the state.

(P.A. 85-539, S. 1, 2; P.A. 88-136, S. 3, 37; 88-360, S. 48, 63; P.A. 93-353, S. 37, 52.)

History: P.A. 88-136 deleted Subsec. (d) which required the commissioners of health services and education to report to the general assembly by January 15, 1987; P.A. 88-360 in Subsec. (b) deleted the limitation that the commissioner not issue more than ten grants during each fiscal year; P.A. 93-353 amended Subsec. (a) to make the language concerning a day-care component permissive rather than mandatory, effective July 1, 1993.



Section 10-74d - Grants for interdistrict cooperative programs.

(a) The Department of Education shall, within available appropriations and after payments made pursuant to section 10-266j and for purposes of subsection (d) of section 10-266aa, maintain a competitive grant program for the purpose of assisting local and regional boards of education, regional educational service centers and nonsectarian nonprofit organizations approved by the Commissioner of Education with the establishment and operation of interdistrict cooperative programs. Such programs may include programs pursuant to section 10-266bb, lighthouse schools, as defined in section 10-266cc, and programs conducted by interdistrict magnet schools, provided such magnet school programs (1) are conducted at the magnet school, (2) primarily serve children not enrolled in the magnet school, and (3) are not programs for which a local or regional board of education or a regional educational service center receives funds pursuant to section 10-264h or 10-264l.

(b) To be eligible for a grant under this section, each application shall be submitted pursuant to a cooperative arrangement on behalf of two or more local or regional boards of education, by a regional educational service center solely or pursuant to a cooperative arrangement with one or more local or regional boards of education, by a nonsectarian nonprofit organization approved by the commissioner or, in the case of a lighthouse school, by a local or regional board of education or regional educational service center. Applications shall be submitted annually to the Commissioner of Education at such times and in such manner as the commissioner prescribes. Except for applications for grants in accordance with subsection (d) of section 10-266aa, in determining whether an application shall be approved and funds awarded pursuant to this section, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) The specific objectives and description of the proposed program; (2) the cost; (3) the number of school districts and students that will benefit, provided on and after July 1, 1998, the commissioner shall not award a grant for a program, other than a lighthouse school, in which more than eighty per cent of the students are from one school district; (4) the relative wealth of the participating school districts; and (5) whether the proposed program is likely to (A) increase student achievement, and (B) reduce racial, ethnic and economic isolation.

(c) The Department of Education may retain (1) up to one per cent of the amount appropriated for interdistrict cooperative grants pursuant to this section for state-wide technical assistance, program monitoring and evaluation, and administration, and (2) up to one per cent of such amount for use by the technical high schools for interdistrict summer school, weekend and after-school programs.

(P.A. 85-375, S. 1, 2; P.A. 88-360, S. 56, 63; June Sp. Sess. P.A. 91-7, S. 5, 22; P.A. 93-263, S. 6, 14; P.A. 95-226, S. 18, 30; P.A. 96-244, S. 54, 63; P.A. 97-290, S. 12, 29; P.A. 98-168, S. 20, 26; 98-252, S. 7, 80; P.A. 99-281, S. 5, 6; 99-289, S. 7, 11; P.A. 01-173, S. 10, 67; June Sp. Sess. P.A. 01-1, S. 30, 54; P.A. 12-116, S. 87.)

History: P.A. 88-360 in Subsec. (a) provided that the program be within available appropriations rather than a three-year pilot, substituted “with” for “in addressing the problem of declining pupil enrollments through” and made a technical change, in Subsec. (b) provided that applications be submitted annually and in Subsec. (c) deleted an obsolete provision re a report due January 15, 1988; June Sp. Sess. 91-7 inserted new Subsec. (b) concerning programs implemented pursuant to Sec. 10-266j and relettered the remaining Subsecs. accordingly; P.A. 93-263 amended Subsec. (d) to add “operation” and “facilities” and to include magnet schools and programs not eligible for grants pursuant to Secs. 10-264f to 10-264i, inclusive, effective July 1, 1993; P.A. 95-226 amended Subsec. (a) to add provision requiring payments to be made first pursuant to Secs. 10-264i, 10-264l and 10-266j, added regional educational service centers and excluded interdistrict magnet school programs, deleted former Subsec. (b) re language requiring payments be made first to programs pursuant to Sec. 10-266j and relettered remaining Subsecs. accordingly, amended Subsec. (b), formerly (c), to add Subdivs. (5) and (6) and make technical changes and deleted former Subsec. (d) re criteria for the awarding of grants and repayment provision, effective July 1, 1995; P.A. 96-244 added Subsec. (c) re retention by the Department of Education of up to one per cent of the amount appropriated, effective July 1, 1996; P.A. 97-290 amended Subsec. (a) to add programs pursuant to Sec. 10-266bb and lighthouse schools, amended Subsec. (b)(3) to add provision re prohibition against awarding a grant on and after July 1, 1998, for a program in which more than 80% of the students are from one school district and amended (b)(5) to change “enhance student diversity and awareness of diversity” to “reduce racial, ethnic and economic isolation”, and made technical changes, effective July 1, 1997; P.A. 98-168 amended Subsec. (a) to remove provisions for payments pursuant to Secs. 10-264i and 10-264l and added provision for payments pursuant to Sec. 10-266j to be made from the appropriation for this section, effective July 1, 1998; P.A. 98-252 amended Subsec. (b)(5) to substitute “achievement” for performance on the state-wide mastery examination and to deleted obsolete Subsec. (b)(6), effective July 1, 1998; P.A. 99-281 amended Subsec. (c) to designate existing provision as Subdiv. (1) and to add Subdiv. (2) re retaining of funds for use by regional vocational-technical schools, effective July 1, 1999; P.A. 99-289 amended Subsec. (a) to make technical changes and amended Subsec. (b) to add provisions relating to lighthouse schools and to make a technical change, effective July 1, 1999; P.A. 01-173 amended Subsec. (a) to allow nonsectarian nonprofit organizations to be eligible for grants, to remove a prohibition against the use of grants for interdistrict magnet school programs and to allow grant funds to be used for magnet school programs that meet specified conditions and amended Subsec. (b) to add applications submitted by nonsectarian nonprofit organizations, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to include payments for purposes of Sec. 10-266aa(d) and amended Subsec. (b) to add exception for applications for grants in accordance with Sec. 10-266aa(d), effective July 1, 2001 (Revisor's note: The word “section” was added editorially by the Revisors in Subsec. (a) before “10-266aa” for consistency with customary statutory usage); pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (c), effective July 1, 2012.



Section 10-74e - Basic Education Training Team for Employment Readiness; state match.

Section 10-74e is repealed, effective July 1, 1998.

(P.A. 86-333, S. 23, 32; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-74f - School reorganization model.

Each local or regional board of education with jurisdiction over an elementary or middle school that fails to meet performance benchmarks in mathematics, reading, or both, as determined under the state-wide performance management and support plan adopted pursuant to subdivision (2) of subsection (b) of section 10-223e, and is classified as a category four school or a category five school, may reorganize such school to provide that:

(1) (A) The school be organized in academies, each containing a maximum of one hundred seventy-five students divided into different classes based on grade. (B) Each academy include all grade levels at the school. (C) Students be randomly assigned to academies. (D) The academies have different themes but the curriculum be the same in all.

(2) (A) The school principal appoint a teacher as team leader for each academy based on evaluations pursuant to section 10-151b. (B) Team leaders not be teacher supervisors, but be literacy, mathematics or science specialists. (C) Team leaders work with the school's regular classroom teachers to: (i) Plan lessons; (ii) look at student data; (iii) work with small groups of students; (iv) provide model lessons; and (v) plan school and academy-wide activities.

(3) Each class in each academy have a ninety-minute mathematics block and a two-hour literacy block every day.

(4) Each student in the school have an individual education plan that incorporates the student's personal reading plan if the student is required to have a reading plan pursuant to section 10-265g or 10-265l, provided any child with an individual educational program developed pursuant to section 10-76d follows such program.

(5) All teachers in the school of the same grade level meet weekly to plan lessons.

(6) Teachers meet daily in teams based on grade level to plan lessons.

(7) Teachers meet once a week with the team leader and the school principal to look at student work and data, evaluate instruction and make adjustments and changes in instruction.

(8) Students receive regular assessments, including short assessment tests every two weeks, that evaluate short-term progress and district-wide assessment tests every six weeks that evaluate a student's progress toward long-term objectives.

(9) Any child who is falling behind based on assessments conducted under subdivision (8) of this section be the subject of a meeting with teachers, school principal and parents.

(June Sp. Sess. P.A. 07-3, S. 33; P.A. 12-116, S. 28.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-116 replaced “make adequate yearly progress based on whole school academic achievement” with “meet performance benchmarks” and replaced “state-wide accountability plan adopted under section 10-223e for two consecutive years” with “state-wide performance management and support plan adopted pursuant to subdivision (2) of subsection (b) of section 10-223e, and is classified as a category four school or a category five school”, effective July 1, 2012.



Section 10-74g - CommPACT schools.

A local or regional board of education may, through agreement with the organizations designated or elected as the exclusive representatives of the teachers' and administrators' units, as defined in section 10-153b, for the teachers and administrators employed by such board, create a CommPACT school. The board shall permit the school autonomy in governance, budgeting and curriculum. The school shall be managed collaboratively by the superintendent of the school district and a governing board comprised of representatives of the school and of the teachers' and administrators' units, community leaders and parents and guardians of students who attend the school.

(June Sp. Sess. P.A. 07-3, S. 37.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007.



Section 10-74h - Innovation schools. Innovation plan. Evaluation. Enrollment.

(a) A local or regional board of education for a school district identified as a priority school district, pursuant to section 10-266p, may, through agreement with the organizations designated or elected as the exclusive representatives of the teachers' and administrators' units, as defined in section 10-153b, convert an existing public school into an innovation school or establish a new school as an innovation school, in accordance with the provisions of this section, for purposes of improving school performance and student achievement. For purposes of this section, an innovation school is a school in which: (1) Faculty and district leadership are responsible for developing an innovation plan, as described in subsection (b) of this section, under which the school operates and the administrators of the school are responsible for meeting the terms of the innovation plan; or (2) an external partner is responsible for developing the innovation plan, as described in subsection (b) of this section, under which the school operates and the external partner is responsible for meeting the terms of the innovation plan. For purposes of this section, an external partner may include a public or private institution of higher education, nonprofit charter school operators, educational collaboratives or a consortia authorized by the Commissioner of Education that may include public or private institutions of higher education, parents, the organizations designated or elected as the exclusive representatives of the teachers' and administrators' units, as defined in said section 10-153b, superintendents or boards of education. The local or regional board of education shall decide whether the faculty and district leadership or an external partner is responsible for developing the innovation plan.

(b) (1) An innovation school established under this section shall operate according to an innovation plan. Such plan shall articulate the areas of autonomy and flexibility in curriculum, budget, school schedule and calendar, school district policies and procedures, professional development, and staffing policies and procedures, including waivers from or modifications to contracts or collective bargaining agreements. Such innovation plan shall be developed by the faculty and district leadership or an external partner by means of an innovation plan committee. Membership of the innovation plan committee developed by (A) faculty and district leadership shall consist of at least nine members, but not more than eleven members, (i) five of whom shall be selected by the local or regional board of education and shall include (I) the superintendent of schools for the school district, or his or her designee; (II) a member of the local or regional board of education, or his or her designee; (III) two parents who have one or more children enrolled in the school, or, in the case of a new school, parents from the district; and (IV) the principal of the school, or, in the case of a new school and where a principal has not yet been hired, a principal from the school district in which the new school is located, (ii) two of whom shall be certified teachers of the school appointed by the exclusive bargaining representative of the teachers' unit chosen pursuant to section 10-153b, or, in the case of a new school and where no certified teachers have yet been hired, two certified teachers appointed by the exclusive bargaining representative of the teachers' unit chosen pursuant to section 10-153b, and (iii) not more than four of whom the local or regional board of education deems appropriate; (B) an external partner shall consist of at least nine members, but not more than eleven members, (i) seven of whom shall be selected by the local or regional board of education and shall include (I) the superintendent of schools for the school district, or his or her designee; (II) a member of the local or regional board of education, or his or her designee; (III) two parents who have one or more children enrolled in the school, or, in the case of a new school, parents from the district; (IV) the principal of the school, or, in the case of a new school and where a principal has not yet been hired, a principal from the school district in which the new school is located; and (V) two of whom shall represent the external partner, (ii) two of whom shall be certified teachers of the school appointed by the exclusive bargaining representative of the teachers' unit chosen pursuant to section 10-153b, or, in the case of a new school and where no certified teachers have yet been hired, two certified teachers appointed by the exclusive bargaining representative of the teachers' unit chosen pursuant to section 10-153b, and (iii) not more than two of whom the local or regional board of education deems appropriate. A majority vote of the innovation plan committee shall be required for approval and implementation of the innovation plan.

(2) The innovation plan shall include, but not be limited to: (A) A curriculum plan that includes a detailed description of the curriculum and related programs for the proposed school and how the curriculum is expected to improve school performance and student achievement; (B) a budget plan that includes a detailed description of how funds shall be used in the proposed school to support school performance and student achievement that is or may be different than how funds are used in other public schools in the district; (C) a school schedule plan that includes a detailed description of the ways the program or calendar of the proposed school may be enhanced or expanded; (D) a staffing plan, including any proposed waivers or modifications of collective bargaining agreements, subject to agreement with the exclusive bargaining representative for the certified employees employed at the school, chosen pursuant to section 10-153b and in accordance with the provisions of subsection (c) of this section; (E) a policies and procedures plan that includes a detailed description of the unique operational policies and procedures to be used by the proposed school and how the procedures will support school performance and student achievement; and (F) a professional development plan that includes a detailed description of how the school may provide professional development to its administrators, teachers and other staff.

(3) In order to assess the proposed school across multiple measures of school performance and student success, the innovation plan shall include measurable annual goals, including, but not limited to, goals relating to the following: (A) Student attendance; (B) student safety and discipline; (C) student promotion and graduation and dropout rates; (D) student performance on the state-wide mastery examination, pursuant to section 10-14n; (E) progress in areas of academic underperformance; (F) progress among subgroups of students, including low-income students, limited English-proficient students and students receiving special education; and (G) reduction of achievement gaps among different groups of students.

(c) Nothing in this section shall alter the collective bargaining agreements applicable to the administrators, teachers and staff in the school, subject to the provisions of sections 10-153a to 10-153n, inclusive, and such collective bargaining agreements shall be considered to be in operation at an innovation school, except to the extent the provisions are waived or modified in the innovation plan and agreed to by a two-thirds vote of the members of the exclusive bargaining representative employed or to be employed at the innovation school.

(d) Innovation schools authorized under this section shall be evaluated annually by the superintendent of schools for the school district. The superintendent shall submit the evaluation to the local or regional board of education and the Commissioner of Education. The evaluation shall determine whether the school has met the annual goals outlined in the innovation plan for the school and assess the implementation of the innovation plan at the school. The superintendent may amend or suspend one or more components of the innovation plan if the superintendent determines, after one year, an amendment is necessary because of subsequent changes in the school district that affect one or more components of such innovation plan. If the superintendent determines that the school has substantially failed to meet the goals outlined in the innovation plan, the local or regional board of education may: (1) Amend one or more components of the innovation plan; (2) suspend one or more components of the innovation plan; or (3) terminate the authorization of the school, provided the amendment or suspension shall not take place before the completion of the second full year of the operation of the school and the termination shall not take place before the completion of the third full year of the operation of the school. Any amendment to or suspension of any component of the innovation plan that changes the contract of employment for any teacher employed at the school shall be approved by a two-thirds vote of the members of the exclusive bargaining representative for the teachers employed at the school prior to any such amendment or suspension of the innovation plan.

(e) The local or regional board of education shall allow a student who is enrolled in a school at the time it is established as an innovation school pursuant to this section to remain enrolled in the school if the student and the student's parents choose to have the student remain.

(P.A. 10-111, S. 6; June Sp. Sess. P.A. 10-1, S. 70; P.A. 11-28, S. 6.)

History: P.A. 10-111 effective July 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (d), effective July 1, 2010; P.A. 11-28 made technical changes in Subsec. (b), effective June 3, 2011.



Section 10-74i - Community schools.

(a) As used in this section:

(1) “Community school” means a public school that participates in a coordinated, community-based effort with community partners to provide comprehensive educational, developmental, family, health and wrap-around services to students, families and community members.

(2) “Community partner” means a provider of one or more of the following services to students, families or community members: (A) Primary medical or dental care, (B) mental health treatment and services, (C) academic enrichment activities, (D) programs designed to improve student attendance at school, (E) youth development programs, (F) early childhood education, (G) parental involvement programs, (H) child care services, (I) programs that provide assistance to students who are truant or who have been suspended or expelled, (J) youth and adult job training and career counseling services, (K) nutrition education, (L) adult education, (M) remedial education and enrichment activities, (N) legal services, or (O) any other appropriate services or programs.

(b) On and after July 1, 2013, a local or regional board of education may designate an existing school or establish a new school to be a community school. Such community school shall collaborate with community partners to provide services to students, families and community members.

(c) Following the designation or establishment of a community school, but prior to the opening of such community school, the board of education shall conduct (1) an operations and instructional audit, in accordance with the provisions of subsection (c) of section 10-223h, for an existing school that has been designated as a community school, (2) a community needs audit to identify the academic, physical, social, emotional, health, mental health and civic needs of students and their families that may impact student learning and academic achievement, and (3) a community resource assessment of potential resources, services and opportunities available within or near the community that students, families and community members may access and integrate into the community school.

(d) The board of education shall develop a community school plan for each school designated as a community school. When developing such community school plan, such board shall use the results of the community resource assessment to address the specific needs identified in the operations and instructional audit and community needs audit. Such community school plan shall coordinate, integrate and enhance services for students, families and community members at the community school to improve the academic achievement of such students and increase family and community involvement in education.

(e) Any local or regional board of education that has established a community school shall, annually, at the conclusion of each school year, submit a report to the Department of Education, in a form and manner prescribed by the department, regarding each community school. Such report shall (1) include an evaluation on the effectiveness of the community school in providing services to students, families and community members, including, but not limited to, whether the implementation of the community school plan has improved student academic achievement and increased family and community involvement in education, (2) measure the development and implementation of partnerships with community partners, (3) provide information regarding the degree of communication between schools and families, neighborhood safety, school climate, the degree of parental participation in school activities, student health, student civic participation, the number of students, families and community members receiving services at the community school and any other information that is relevant to evaluating the community school, and (4) analyze, as appropriate, how student learning and academic achievement, graduation rates, attendance rates, school readiness, the number of suspensions and expulsions, graduate enrollment in institutions of higher education have been affected by the incorporation of services at the community school.

(f) Not later than January 1, 2015, and annually thereafter, the Commissioner of Education shall submit a report on community schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include an evaluation of the community schools in operation during the prior school year and provide information regarding (1) state and federal barriers to implementation and effective coordination of services at the community schools, (2) the extent of coordination between state agencies providing services at the community schools, and (3) the efficiency and adequacy of local and state programs and policies with respect to student and family services provided at the community school.

(P.A. 13-64, S. 1.)

History: P.A. 13-64 effective July 1, 2013.



Section 10-74j - Alternative education.

(a) As used in this section, “alternative education” means a school or program maintained and operated by a local or regional board of education that is offered to students in a nontraditional educational setting and addresses the social, emotional, behavioral and academic needs of such students.

(b) A local or regional board of education may provide alternative education to students, in accordance with guidelines established by the State Board of Education pursuant to section 10-74k. A local or regional board of education may use space in an existing school or establish a new school for the purposes of providing alternative education to students. Alternative education shall be provided in accordance with the provisions of sections 10-15 and 10-16 and shall be subject to all federal and state laws governing public schools.

(c) Each local and regional board of education shall make available on its Internet web site information relating to alternative education offered under this section, including, but not limited to, the purpose, location, contact information, staff directory and enrollment criteria for such alternative education.

(P.A. 15-133, S. 1.)

History: P.A. 15-133 effective July 1, 2015.



Section 10-74k - Alternative education guidelines. Identification and organization codes.

(a) The Department of Education shall develop guidelines for the provision of alternative education, as defined in section 10-74j. Such guidelines shall include, but not be limited to, a description of the purpose and expectations of alternative education, criteria for who is eligible to receive alternative education, criteria for how and when a student may enter or exit alternative education.

(b) The department shall assign an identification code and organization code to each school or program of alternative education provided by a local or regional board of education for purposes of collecting, tracking and monitoring such alternative education in the public school information system, pursuant to section 10-10a.

(P.A. 15-133, S. 2.)

History: P.A. 15-133 effective July 1, 2015.



Section 10-74l - Annual report re receipt of federal funds under Individuals with Disabilities Education Act.

For the fiscal year ending June 30, 2016, and each fiscal year thereafter, the Department of Education shall submit an annual report regarding federal funds received pursuant to the federal Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include, but need not be limited to: (1) The total amount of federal funds received pursuant to said Individuals with Disabilities Education Act, (2) the total amount of such federal funds paid by the department to local and regional boards of education, (3) the total amount of such federal funds paid by the department to each local or regional board of education, and (4) a description of how such federal funds are being spent, including, but not limited to, which programs are receiving such federal funds from the department.

(June Sp. Sess. P.A. 15-5, S. 264.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-74m - Department to enter into memoranda of understanding with other state agencies re provision of special education services.

(a) The Department of Education shall enter into memoranda of understanding with the Bureau of Rehabilitation Services, the Office of Early Childhood and the Departments of Developmental Services, Children and Families, Social Services and Correction regarding the provision of special education and related services to children, including, but not limited to, education, health care and transition services. Such memoranda of understanding shall account for current programs and services, utilize best practices and be updated or renewed at least every five years.

(b) The Bureau of Rehabilitation Services, the Office of Early Childhood and the Departments of Developmental Services, Children and Families, Social Services and Correction shall, as necessary, enter into memoranda of understanding regarding the provision of special education and related services to children as such services relate to one another. Such memoranda of understanding shall account for current programs and services, utilize best practices and be updated or renewed at least every five years.

(June Sp. Sess. P.A. 15-5, S. 282.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-74n - Transition resources, services and programs. Fact sheet. Collection and distribution of information.

(a) The State Board of Education, in collaboration with the Bureau of Rehabilitation Services, the Department of Developmental Services and the Office of Workforce Competitiveness, shall: (1) Coordinate the provision of transition resources, services and programs to children requiring special education and related services, (2) create, and update as necessary, a fact sheet that lists the state agencies that provide transition resources, services and programs and a brief description of such transition resources, services and programs and disseminate such fact sheet to local and regional boards of education for distribution to parents, teachers, administrators and boards of education, and (3) annually collect information related to transition resources, programs and services provided by other state agencies and make such information available to parents, teachers, administrators and boards of education.

(b) For the school year commencing July 1, 2016, and each school year thereafter, the State Board of Education shall distribute the information described in subdivision (2) of subsection (a) of this section to each local or regional board of education. Each local or regional board of education shall annually distribute such information to the parent of a child requiring special education and related services in grades six to twelve, inclusive, at a planning and placement team meeting for such child. As used in this section, “parent” means the parent or guardian of a child requiring special education or the surrogate parent or, in the case of a pupil who is an emancipated minor or eighteen years of age or older, the pupil.

(June Sp. Sess. P.A. 15-5, S. 266.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-75 to 10-75k and 10-76 - Educationally exceptional children. Children requiring special education. Records. Services. Children excluded from school, when. Programs. State aid. State board to cooperate with other agencies. Mentally retarded children. Physically handicapped children. Socially and emotionally maladjusted children. Receipt of gifts and bequests. Contracts with sheltered workshops and rehabilitation centers. State aid for regional educational facilities for trainable mentally retarded children. Physically handicapped children; definition.

Sections 10-75 to 10-75k, inclusive, and 10-76 are repealed.

(1949 Rev., S. 1393, 1394; 1955, S. 925d; 1959, P.A. 520; 664, S. 1; 1961, P.A. 576, S. 1–10; 1963, P.A. 635, S. 1; February, 1965, P.A. 150, S. 1; 203, S. 1; 206, S. 1; 279, S. 1; 507, S. 1; 531, S. 1, 2; 1967, P.A. 627, S. 9.)



Section 10-76a - Definitions.

Whenever used in sections 10-76a to 10-76i, inclusive:

(1) “Commissioner” means the Commissioner of Education.

(2) “Child” means any person under twenty-one years of age.

(3) An “exceptional child” means a child who deviates either intellectually, physically or emotionally so markedly from normally expected growth and development patterns that he or she is or will be unable to progress effectively in a regular school program and needs a special class, special instruction or special services.

(4) “Special education” means specially designed instruction developed in accordance with the regulations of the commissioner, subject to approval by the State Board of Education offered at no cost to parents or guardians, to meet the unique needs of a child with a disability, including instruction conducted in the classroom, in the home, in hospitals and institutions, and in other settings and instruction in physical education and special classes, programs or services, including related services, designed to meet the educational needs of exceptional children.

(5) “A child requiring special education” means any exceptional child who (A) meets the criteria for eligibility for special education pursuant to the Individuals With Disabilities Education Act, 20 USC 1400, et seq., as amended from time to time, (B) has extraordinary learning ability or outstanding talent in the creative arts, the development of which requires programs or services beyond the level of those ordinarily provided in regular school programs but which may be provided through special education as part of the public school program, or (C) is age three to five, inclusive, and is experiencing developmental delay that causes such child to require special education.

(6) “Developmental delay” means significant delay in one or more of the following areas: (A) Physical development; (B) communication development; (C) cognitive development; (D) social or emotional development; or (E) adaptive development, as measured by appropriate diagnostic instruments and procedures and demonstrated by scores obtained on an appropriate norm-referenced standardized diagnostic instrument.

(7) “Related services” means related services, as defined in the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(8) “Extraordinary learning ability” and “outstanding creative talent” shall be defined by regulation by the commissioner, subject to the approval of the State Board of Education, after consideration by said commissioner of the opinions of appropriate specialists and of the normal range of ability and rate of progress of children in the Connecticut public schools.

(1967, P.A. 627, S. 1; 1969, P.A. 793, S. 1; P.A. 75-567, S. 60, 80; P.A. 77-587, S. 7, 9; 77-614, S. 302, 610; P.A. 78-218, S. 59–61; 78-303, S. 85, 136; P.A. 79-35, S. 1; P.A. 80-136, S. 1, 2; 80-185, S. 1, 2; P.A. 85-613, S. 94, 154; P.A. 91-277, S. 1, 6; P.A. 92-262, S. 9, 42; P.A. 96-146, S. 1, 12; 96-161, S. 8, 13; P.A. 98-168, S. 1, 26; P.A. 00-48, S. 2, 12; June 30 Sp. Sess. P.A. 03-6, S. 2.)

History: 1969 act made technical changes to Subsec. (f); P.A. 75-567 substituted Sec. “10-76j” for “10-76g”, broadening applicability of definitions; P.A. 77-587 changed definitions in Subsec. (f), deleting exclusion of children who require custodial care, who do not have clean bodily habits, responsiveness to directions or means of intelligible communication from definition of “mentally retarded child”, redefining “trainable” mentally retarded child by replacing description of such child as one who can walk, has clean bodily habits and is responsive to simple direction with description of child as one who can be expected to function at a level greater than that of a four-year-old and added definition of “severely or profoundly” mentally retarded child; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical changes; P.A. 79-35 deleted definitions of “educable”, “trainable” and “severely or profoundly” mentally retarded child in Subsec. (f); P.A. 80-136 inserted a new Subsec. (j) defining child with “identifiable learning disability”, deleted “learning disabilities” from former Subsec. (j) and redesignated the subsection as Subsec. (k); P.A. 80-185 redefined “special education” to include related services, defined “related services” in new Subsec. (h) and relettered former Subsec. (h) and remaining subsections accordingly; P.A. 85-613 made technical changes, deleting reference to Sec. 10-94a; P.A. 91-277 redefined “children requiring special education” to include autistic and traumatically brain injured children; P.A. 92-262 redefined “special education”, added counseling services to the definition of “related services” and added definition of “transition services”; P.A. 96-146 changed the Subdiv. designations from letters to numbers, added a definition of “seriously emotionally disturbed”, deleted a definition of “socially and emotionally maladjusted”, amended Subdiv. (6) to define “child with mental retardation” based on the federal law and made technical changes, effective July 1, 1996; P.A. 96-161 amended introductory language re applicability to omit reference to Sec. 10-76j, repealed by the same act, effective July 1, 1996; P.A. 98-168 added Subdiv. (5)(C) re children age 3 to 5, inclusive, and new Subdiv. (6) defining “developmental delay”, renumbering the remaining Subdivs. and redefined “identifiable learning disability” to exclude certain learning problems, effective July 1, 1998; P.A. 00-48 amended Subdiv. (9) to replace the existing definition of “related services” with the federal definition under the Individuals With Disabilities Education Act, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (5) by redefining “children requiring special education” as “a child requiring special education”, making technical and conforming changes re federal Individuals With Disabilities Education Act, deleted Subdivs. (7) and (8) defining “child with mental retardation” and “child with a physical handicap”, renumbered Subdiv. (9) as Subdiv. (7), deleted Subdivs. (10) to (13), inclusive, defining “child with a neurological impairment”, “seriously emotionally disturbed”, “school age children” and “identifiable learning disability”, renumbered Subdiv. (14) as Subdiv. (8) and deleted Subdiv. (15) defining “transition services”, effective August 20, 2003.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Cited. 172 C. 615; 179 C. 694; 228 C. 699; 229 C. 1.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; Id., 277; 35 CS 501; 44 CS 527; 45 CS 57.



Section 10-76b - State supervision of special education programs and services. Regulations. Coordinating agency.

(a) The State Board of Education shall provide for the development and supervision of the educational programs and services for children requiring special education and may regulate curriculum, conditions of instruction, including the use of physical restraint and seclusion pursuant to section 10-236b, physical facilities and equipment, class composition and size, admission of students, and the requirements respecting necessary special services and instruction to be provided by local and regional boards of education. The educational aspects of all programs and instructional facilities in any day or residential child-caring agency or school which provides training for children requiring special education and which receives funding from the state under the provisions of sections 10-76a to 10-76g, inclusive, shall be subject to the approval and supervision of the commissioner in accordance with regulations adopted by the State Board of Education concerning requirements for such programs and accommodations.

(b) The commissioner shall designate by regulation, subject to the approval of the State Board of Education, the procedures which shall be used to identify exceptional children.

(c) Said board shall be the agency for cooperation and consultation with federal agencies, other state agencies and private bodies on matters of public school education of children requiring special education, provided the full responsibilities for other aspects of the care of such children shall be reserved to such other agencies.

(d) The State Board of Education shall ensure that local and regional boards of education are providing the information described in subparagraph (D) of subdivision (8) of subsection (a) of section 10-76d to the parent or guardian of a child requiring special education or the surrogate parent appointed pursuant to section 10-94g and, in the case of a pupil who is an emancipated minor or eighteen years of age or older, the pupil.

(1967, P.A. 627, S. 2; 1971, P.A. 326; P.A. 73-319; P.A. 75-137; P.A. 76-408; 76-435, S. 78, 82; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 62, 63; P.A. 82-314, S. 48, 63; P.A. 85-377, S. 2, 13; P.A. 96-161, S. 2, 13; P.A. 07-147, S. 4; P.A. 15-141, S. 7; 15-209, S. 2.)

History: 1971 act added Subsec. (d) re evaluation and review of programs; P.A. 73-319 amended Subsec. (d) to specify February first deadline for review; P.A. 75-137 amended Subsec. (a) to include power to adopt and enforce regulations concerning special education programs and accommodations for children in institutions; P.A. 76-408 clarified programs and facilities which are subject to state board’s control in Subsec. (a); P.A. 76-435 substituted Secs. 10-76a to 10-76g for Sec. 10-76 in Subsec. (a) and included supervision of programs and facilities among state board’s powers; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education in Subsec. (a) and changed review deadline in Subsec. (d) from February first to the fifteenth; P.A. 82-314 changed official name of education committee; P.A. 85-377 amended Subsecs. (a) and (d) to transfer responsibility for approval, supervision and evaluation of special education programs and facilities from board of education to commissioner of education; P.A. 96-161 deleted Subsec. (d) concerning an evaluation and report to the General Assembly on special education programs, effective July 1, 1996; P.A. 07-147 amended Subsec. (a) to specify State Board of Education may regulate conditions of instruction, “including the use of physical restraint and seclusion pursuant to chapter 814e” and to require board to adopt regulations concerning the use of physical restraint and seclusion; P.A. 15-141 amended Subsec. (a) by replacing reference to Ch. 814e with reference to Sec. 10-236b and deleting provision re State Board of Education adopting regulations, effective July 1, 2015; P.A. 15-209 added Subsec. (d) re State Board of Education to ensure local and regional boards of education are providing information, effective July 1, 2015.



Section 10-76bb and 10-76cc - Plans for programs and services for certain children requiring special education. Reimbursement for expenditures to develop plans.

Sections 10-76bb and 10-76cc are repealed.

(P.A. 87-464, S. 3, 4, 8; P.A. 92-262, S. 41, 42.)



Section 10-76c - Receipt and use of money and personal property.

The State Board of Education or any local or regional board of education may receive money, securities or other personal property by gift, devise or bequest to be used for the education of children requiring special education in accordance with the provisions of sections 10-76a to 10-76h, inclusive, and the wishes of the donor.

(1967, P.A. 627, S. 3; P.A. 78-218, S. 64; P.A. 85-613, S. 95, 154.)

History: P.A. 78-218 substituted “local” for “regional” boards of education; P.A. 85-613 made technical change, deleting reference to Sec. 10-94a.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Cited. 172 C. 615; 179 C. 694; 228 C. 699; 229 C. 1.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; 35 CS 501; 44 CS 527.



Section 10-76d - Duties and powers of boards of education to provide special education programs and services. Determination of eligibility for Medicaid. Development of individualized education program. Planning and placement team meetings. Public agency placements; apportionment of costs. Relationship of insurance to special education costs.

(a)(1) In accordance with the regulations and procedures established by the Commissioner of Education and approved by the State Board of Education, each local or regional board of education shall provide the professional services requisite to identification of children requiring special education, identify each such child within its jurisdiction, determine the eligibility of such children for special education pursuant to sections 10-76a to 10-76h, inclusive, prescribe appropriate educational programs for eligible children, maintain a record thereof and make such reports as the commissioner may require. No child may be required to obtain a prescription for a substance covered by the Controlled Substances Act, 21 USC 801 et seq., as amended from time to time, as a condition of attending school, receiving an evaluation under section 10-76ff or receiving services pursuant to sections 10-76a to 10-76h, inclusive, or the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(2) Any local or regional board of education, through the planning and placement team established in accordance with regulations adopted by the State Board of Education under this section, may determine a child’s Medicaid enrollment status. In determining Medicaid enrollment status, the planning and placement team shall: (A) Inquire of the parents or guardians of each such child whether the child is enrolled in or may be eligible for Medicaid; and (B) if the child may be eligible for Medicaid, request that the parent or guardian of the child apply for Medicaid. For the purpose of determining Medicaid rates for Medicaid eligible special education and related services based on a representative cost sampling method, the board of education shall make available documentation of the provision and costs of Medicaid eligible special education and related services for any students receiving such services, regardless of an individual student’s Medicaid enrollment status, to the Commissioner of Social Services or to the commissioner’s authorized agent at such time and in such manner as prescribed. For the purpose of determining Medicaid rates for Medicaid eligible special education and related services based on an actual cost method, the local or regional board of education shall submit documentation of the costs and utilization of Medicaid eligible special education and related services for all students receiving such services to the Commissioner of Social Services or to the commissioner’s authorized agent at such time and in such manner as prescribed. The commissioner or such agent may use information received from local or regional boards of education for the purposes of (i) ascertaining students’ Medicaid eligibility status, (ii) submitting Medicaid claims, (iii) complying with state and federal audit requirements, and (iv) determining Medicaid rates for Medicaid eligible special education and related services. No child shall be denied special education and related services in the event the parent or guardian refuses to apply for Medicaid.

(3) Beginning with the fiscal year ending June 30, 2004, the Commissioner of Social Services shall make grant payments to local or regional boards of education in amounts representing fifty per cent of the federal portion of Medicaid claims processed for Medicaid eligible special education and related services provided to Medicaid eligible students in the school district. Beginning with the fiscal year ending June 30, 2009, the commissioner shall exclude any enhanced federal medical assistance percentages in calculating the federal portion of such Medicaid claims processed. Such grant payments shall be made on at least a quarterly basis and may represent estimates of amounts due to local or regional boards of education. Any grant payments made on an estimated basis, including payments made by the Department of Education for the fiscal years prior to the fiscal year ending June 30, 2000, shall be subsequently reconciled to grant amounts due based upon filed and accepted Medicaid claims and Medicaid rates. If, upon review, it is determined that a grant payment or portion of a grant payment was made for ineligible or disallowed Medicaid claims, the local or regional board of education shall reimburse the Department of Social Services for any grant payment amount received based upon ineligible or disallowed Medicaid claims.

(4) Pursuant to federal law, the Commissioner of Social Services, as the state’s Medicaid agent, shall determine rates for Medicaid eligible special education and related services pursuant to subdivision (2) of this subsection. The Commissioner of Social Services may request and the Commissioner of Education and towns and regional school districts shall provide information as may be necessary to set such rates.

(5) Based on school district special education and related services expenditures, the state’s Medicaid agent shall report and certify to the federal Medicaid authority the state match required by federal law to obtain Medicaid reimbursement of eligible special education and related services costs.

(6) Payments received pursuant to this section shall be paid to the local or regional board of education which has incurred such costs in addition to the funds appropriated by the town to such board for the current fiscal year.

(7) The planning and placement team shall, in accordance with the provisions of the Individuals With Disabilities Education Act, 20 USC 1400, et seq., as amended from time to time, develop and update annually a statement of transition service needs for each child requiring special education.

(8) (A) Each local and regional board of education responsible for providing special education and related services to a child or pupil shall notify the parent or guardian of a child who requires or who may require special education, a pupil if such pupil is an emancipated minor or eighteen years of age or older who requires or who may require special education or a surrogate parent appointed pursuant to section 10-94g, in writing, at least five school days before such board proposes to, or refuses to, initiate or change the child’s or pupil’s identification, evaluation or educational placement or the provision of a free appropriate public education to the child or pupil.

(B) Upon request by a parent, guardian, pupil or surrogate parent, the responsible local or regional board of education shall provide such parent, guardian, pupil or surrogate parent an opportunity to meet with a member of the planning and placement team designated by such board prior to the referral planning and placement team meeting at which the assessments and evaluations of the child or pupil who requires or may require special education is presented to such parent, guardian, pupil or surrogate parent for the first time. Such meeting shall be for the sole purpose of discussing the planning and placement team process and any concerns such parent, guardian, pupil or surrogate parent has regarding the child or pupil who requires or may require special education.

(C) Such parent, guardian, pupil or surrogate parent shall (i) be given at least five school days’ prior notice of any planning and placement team meeting conducted for such child or pupil, (ii) have the right to be present at and participate in all portions of such meeting at which an educational program for such child or pupil is developed, reviewed or revised, and (iii) have the right to have advisors of such person’s own choosing and at such person’s own expense, and to have the school paraprofessional assigned to such child or pupil, if any, to be present at and to participate in all portions of such meeting at which an educational program for such child or pupil is developed, reviewed or revised.

(D) Immediately upon the formal identification of any child as a child requiring special education and at each planning and placement team meeting for such child, the responsible local or regional board of education shall inform the parent or guardian of such child or surrogate parent or, in the case of a pupil who is an emancipated minor or eighteen years of age or older, the pupil of (i) the laws relating to special education, (ii) the rights of such parent, guardian, surrogate parent or pupil under such laws and the regulations adopted by the State Board of Education relating to special education, including the right of a parent, guardian or surrogate parent to (I) withhold from enrolling such child in kindergarten, in accordance with the provisions of section 10-184, and (II) have advisors and the school paraprofessional assigned to such child or pupil to be present at, and to participate in, all portions of such meeting at which an educational program for such child or pupil is developed, reviewed or revised, in accordance with the provisions of subparagraph (C) of this subdivision, and (iii) any relevant information and resources relating to individualized education programs created by the Department of Education, including, but not limited to, information relating to transition resources and services for high school students. If such parent, guardian, surrogate parent or pupil does not attend a planning and placement team meeting, the responsible local or regional board of education shall mail such information to such person.

(E) Each local and regional board of education shall have in effect at the beginning of each school year an educational program for each child or pupil who has been identified as eligible for special education.

(F) At each initial planning and placement team meeting for a child or pupil, the responsible local or regional board of education shall inform the parent, guardian, surrogate parent or pupil of the laws relating to physical restraint and seclusion pursuant to section 10-236b and the rights of such parent, guardian, surrogate parent or pupil under such laws and the regulations adopted by the State Board of Education relating to physical restraint and seclusion.

(G) Upon request by a parent, guardian, pupil or surrogate parent, the responsible local or regional board of education shall provide the results of the assessments and evaluations used in the determination of eligibility for special education for a child or pupil to such parent, guardian, surrogate parent or pupil at least three school days before the referral planning and placement team meeting at which such results of the assessments and evaluations will be discussed for the first time.

(9) Notwithstanding any provision of the general statutes, for purposes of Medicaid reimbursement, when recommended by the planning and placement team and specified on the individualized education program, a service eligible for reimbursement under the Medicaid program shall be deemed to be authorized by a practitioner of the healing arts under 42 CFR 440.130, provided such service is recommended by an appropriately licensed or certified individual and is within the individual’s scope of practice. Certain items of durable medical equipment, recommended pursuant to the provisions of this subdivision, may be subject to prior authorization requirements established by the Commissioner of Social Services. Diagnostic and evaluation services eligible for reimbursement under the Medicaid program and recommended by the planning and placement team shall also be deemed to be authorized by a practitioner of the healing arts under 42 CFR 440.130 provided such services are recommended by an appropriately licensed or certified individual and are within the individual’s scope of practice.

(10) The Commissioner of Social Services shall implement the policies and procedures necessary for the purposes of this subsection while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementing the policies and procedures. Such policies and procedures shall be valid until the time final regulations are effective.

(b) In accordance with the regulations of the State Board of Education, each local and regional board of education shall: (1) Provide special education for school-age children requiring special education who are described in subparagraph (A) of subdivision (5) of section 10-76a. The obligation of the school district under this subsection shall terminate when such child is graduated from high school or reaches age twenty-one, whichever occurs first; and (2) provide special education for children requiring special education who are described in subparagraph (A) or (C) of subdivision (5) of section 10-76a. The State Board of Education shall define the criteria by which each local or regional board of education shall determine whether a given child is eligible for special education pursuant to this subdivision, and such determination shall be made by the board of education when requested by a parent or guardian, or upon referral by a physician, clinic or social worker, provided the parent or guardian so permits. To meet its obligations under this subdivision, each local or regional board of education may, with the approval of the State Board of Education, make agreements with any private school, agency or institution to provide the necessary preschool special education program, provided such private facility has an existing program which adequately meets the special education needs, according to standards established by the State Board of Education, of the preschool children for whom such local or regional board of education is required to provide such an education and provided such district does not have such an existing program in its public schools. Such private school, agency or institution may be a facility which has not been approved by the Commissioner of Education for special education, provided such private facility is approved by the commissioner as an independent school or licensed by the Department of Public Health as a day care or nursery facility or be both approved and licensed.

(c) Each local or regional board of education may provide special education for children requiring it who are described by subparagraph (B) of subdivision (5) of section 10-76a and for other exceptional children for whom provision of special education is not required by law.

(d) To meet its obligations under sections 10-76a to 10-76g, inclusive, any local or regional board of education may make agreements with another such board or subject to the consent of the parent or guardian of any child affected thereby, make agreements with any private school or with any public or private agency or institution, including a group home to provide the necessary programs or services, but no expenditures made pursuant to a contract with a private school, agency or institution for such special education shall be paid under the provisions of section 10-76g, unless (1) such contract includes a description of the educational program and other treatment the child is to receive, a statement of minimal goals and objectives which it is anticipated such child will achieve and an estimated time schedule for returning the child to the community or transferring such child to another appropriate facility, (2) subject to the provisions of this subsection, the educational needs of the child for whom such special education is being provided cannot be met by public school arrangements in the opinion of the commissioner who, before granting approval of such contract for purposes of payment, shall consider such factors as the particular needs of the child, the appropriateness and efficacy of the program offered by such private school, agency or institution, and the economic feasibility of comparable alternatives, and (3) commencing with the 1987-1988 school year and for each school year thereafter, each such private school, agency or institution has been approved for special education by the Commissioner of Education or by the appropriate agency for facilities located out of state, except as provided in subsection (b) of this section. Notwithstanding the provisions of subdivision (2) of this subsection or any regulations adopted by the State Board of Education setting placement priorities, placements pursuant to this section and payments under section 10-76g may be made pursuant to such a contract if the public arrangements are more costly than the private school, institution or agency, provided the private school, institution or agency meets the educational needs of the child and its program is appropriate and efficacious. Notwithstanding the provisions of this subsection to the contrary, nothing in this subsection shall (A) require the removal of a child from a nonapproved facility if the child was placed there prior to July 7, 1987, pursuant to the determination of a planning and placement team that such a placement was appropriate and such placement was approved by the Commissioner of Education, or (B) prohibit the placement of a child at a nonapproved facility if a planning and placement team determines prior to July 7, 1987, that the child be placed in a nonapproved facility for the 1987-1988 school year. Each child placed in a nonapproved facility as described in subparagraphs (A) and (B) of subdivision (3) of this subsection may continue at the facility provided the planning and placement team or hearing officer appointed pursuant to section 10-76h determines that the placement is appropriate. Expenditures incurred by any local or regional board of education to maintain children in nonapproved facilities as described in said subparagraphs (A) and (B) shall be paid pursuant to the provisions of section 10-76g. Any local or regional board of education may enter into a contract with the owners or operators of any sheltered workshop or rehabilitation center for provision of an education occupational training program for children requiring special education who are at least sixteen years of age, provided such workshop or institution shall have been approved by the appropriate state agency. Whenever any child is identified by a local or regional board of education as a child requiring special education and said board of education determines that the requirements for special education could be met by a program provided within the district or by agreement with another board of education except for the child’s need for services other than educational services such as medical, psychiatric or institutional care or services, said board may meet its obligation to furnish special education for such child by paying the reasonable cost of special education instruction in a private school, hospital or other institution provided said board or the commissioner concurs that placement in such institution is necessary and proper and no state institution is available to meet such child’s needs.

(e) (1) Any local or regional board of education which provides special education pursuant to any mandates in this section shall provide transportation, to and from, but not beyond the curb of, the residence of the child, unless otherwise agreed upon by the board and the parent or guardian of the child, tuition, room and board and other items necessary to the provision of such special education except for children who are placed in a residential facility because they need services other than educational services, in which case the financial responsibility of the school district and payment to such district shall be limited to the reasonable costs of special education instruction as defined in the regulations of the State Board of Education. If a hearing board, pursuant to subsection (d) of section 10-76h, rejects the educational program prescribed by the local or regional board of education and determines that a placement by a parent or guardian was appropriate, the local or regional board of education shall reimburse the parent or guardian for the reasonable costs incurred for the provision of special education pursuant to this section from the initiation of review procedures as provided by said section 10-76h.

(2) For purposes of this subdivision, “public agency” includes the offices of a government of a federally recognized Native American tribe. Notwithstanding any other provisions of the general statutes, for the fiscal year ending June 30, 1987, and each fiscal year thereafter, whenever a public agency, other than a local or regional board of education, the State Board of Education or the Superior Court acting pursuant to section 10-76h, places a child in a foster home, group home, hospital, state institution, receiving home, custodial institution or any other residential or day treatment facility, and such child requires special education, the local or regional board of education under whose jurisdiction the child would otherwise be attending school or, if no such board can be identified, the local or regional board of education of the town where the child is placed, shall provide the requisite special education and related services to such child in accordance with the provisions of this section. Within one business day of such a placement by the Department of Children and Families or offices of a government of a federally recognized Native American tribe, said department or offices shall orally notify the local or regional board of education responsible for providing special education and related services to such child of such placement. The department or offices shall provide written notification to such board of such placement within two business days of the placement. Such local or regional board of education shall convene a planning and placement team meeting for such child within thirty days of the placement and shall invite a representative of the Department of Children and Families or offices of a government of a federally recognized Native American tribe to participate in such meeting. (A) The local or regional board of education under whose jurisdiction such child would otherwise be attending school shall be financially responsible for the reasonable costs of such special education and related services in an amount equal to the lesser of one hundred per cent of the costs of such education or the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with the provisions of subsection (a) of section 10-76f. The State Board of Education shall pay on a current basis, except as provided in subdivision (3) of this subsection, any costs in excess of such local or regional board’s basic contributions paid by such board of education in accordance with the provisions of this subdivision. (B) Whenever a child is placed pursuant to this subdivision, on or after July 1, 1995, by the Department of Children and Families and the local or regional board of education under whose jurisdiction such child would otherwise be attending school cannot be identified, the local or regional board of education under whose jurisdiction the child attended school or in whose district the child resided at the time of removal from the home by said department shall be responsible for the reasonable costs of special education and related services provided to such child, for one calendar year or until the child is committed to the state pursuant to section 46b-129 or 46b-140 or is returned to the child’s parent or guardian, whichever is earlier. If the child remains in such placement beyond one calendar year the Department of Children and Families shall be responsible for such costs. During the period the local or regional board of education is responsible for the reasonable cost of special education and related services pursuant to this subparagraph, the board shall be responsible for such costs in an amount equal to the lesser of one hundred per cent of the costs of such education and related services or the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with the provisions of subsection (a) of section 10-76f. The State Board of Education shall pay on a current basis, except as provided in subdivision (3) of this subsection, any costs in excess of such local or regional board’s basic contributions paid by such board of education in accordance with the provisions of this subdivision. The costs for services other than educational shall be paid by the state agency which placed the child. The provisions of this subdivision shall not apply to the school districts established within the Department of Children and Families, pursuant to section 17a-37 or the Department of Correction, pursuant to section 18-99a, provided in any case in which special education is being provided at a private residential institution, including the residential components of regional educational service centers, to a child for whom no local or regional board of education can be found responsible under subsection (b) of this section, Unified School District #2 shall provide the special education and related services and be financially responsible for the reasonable costs of such special education instruction for such children. Notwithstanding the provisions of this subdivision, for the fiscal years ending June 30, 2004, to June 30, 2007, inclusive, and for the fiscal years ending June 30, 2010, to June 30, 2017, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this subdivision shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this subdivision for such year.

(3) Payment for children who require special education and who reside on state-owned or leased property, and who are not the educational responsibility of the unified school districts established pursuant to section 17a-37 or section 18-99a, shall be made in the following manner: The State Board of Education shall pay to the school district which is responsible for providing instruction for each such child pursuant to the provisions of this subsection one hundred per cent of the reasonable costs of such instruction. In the fiscal year following such payment, the State Board of Education shall deduct from the special education grant due the local or regional board of education under whose jurisdiction the child would otherwise be attending school, where such board has been identified, the amount for which such board would otherwise have been financially responsible pursuant to the provisions of subdivision (2) of this subsection. No such deduction shall be made for any school district which is responsible for providing special education instruction for children whose parents or legal guardians do not reside within such district. The amount deducted shall be included as a net cost of special education by the Department of Education for purposes of the state’s special education grant calculated pursuant to section 10-76g. Notwithstanding the provisions of this subdivision, for the fiscal years ending June 30, 2004, and June 30, 2005, and for the fiscal years ending June 30, 2012, and June 30, 2013, the amount of the grants payable to local or regional boards of education in accordance with this subdivision shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this subdivision for such year.

(4) Notwithstanding any other provision of this section, the Department of Mental Health and Addiction Services shall provide regular education and special education and related services to eligible residents in facilities operated by the department who are eighteen to twenty-one years of age. In the case of a resident who requires special education, the department shall provide the requisite identification and evaluation of such resident in accordance with the provisions of this section. The department shall be financially responsible for the provision of educational services to eligible residents. The Departments of Mental Health and Addiction Services, Children and Families and Education shall develop and implement an interagency agreement which specifies the role of each agency in ensuring the provision of appropriate education services to eligible residents in accordance with this section. The Department of Mental Health and Addiction Services shall be responsible for one hundred per cent of the reasonable costs of such educational services provided to eligible residents of such facilities.

(5) Application for the grant to be paid by the state for costs in excess of the local or regional board of education’s basic contribution shall be made by such board of education by filing with the State Board of Education, in such manner as prescribed by the Commissioner of Education, annually on or before December first a statement of the cost of providing special education, as defined in subdivision (2) of this subsection, for a child of the board placed by a state agency in accordance with the provisions of said subdivision or, where appropriate, a statement of the cost of providing educational services other than special educational services pursuant to the provisions of subsection (b) or (g) of section 10-253, provided a board of education may submit, not later than March first, claims for additional children or costs not included in the December filing. Payment by the state for such excess costs shall be made to the local or regional board of education as follows: Seventy-five per cent of the cost in February and the balance in May. The amount due each town pursuant to the provisions of this subsection and the amount due to each town as tuition from other towns pursuant to this section shall be paid to the treasurer of each town entitled to such aid, provided the treasurer shall treat such grant or tuition received, or a portion of such grant or tuition, which relates to special education expenditures incurred pursuant to subdivisions (2) and (3) of this subsection in excess of such board’s budgeted estimate of such expenditures, as a reduction in expenditures by crediting such expenditure account, rather than town revenue. The state shall notify the local or regional board of education when payments are made to the treasurer of the town pursuant to this subdivision.

(f) No children placed out primarily for special education services shall be placed in a private school, agency or institution outside of the state, except when in the opinion of the Commissioner of Education it is determined that: (1) No public or approved private facility which can reasonably provide appropriate special education programs for such children is available in the state; (2) no public or approved private facility which can reasonably provide appropriate special education programs for such children is available in the state and the out-of-state placement is required for a period of time not to exceed two years, during which time the local or regional board of education responsible for providing such children with a special education shall develop an appropriate special education program or cause such program to be developed within the state; or (3) an out-of-state placement is more economically feasible than an existing special education program in the state or any such program that could be developed within the state within a reasonable period of time. No placement in an out-of-state private special education school, agency or facility shall be approved unless such school, agency or facility first agrees in writing to submit to the state Department of Education any such financial program and student progress reports as the commissioner may require for the purpose of making an annual determination as to the economic feasibility and program adequacy of the special education program provided. The provisions of this subsection shall not apply to children placed out primarily for services other than educational services as described in subsection (d) of this section.

(g) (1) Each local or regional board of education shall review annually and make a report as to the progress of each child for whom such board is obligated to provide a special education and who receives special education services in any private school, agency or institution and shall, upon request of the commissioner, submit such reports to the State Board of Education.

(2) Whenever a local or regional board of education determines that a child who has for three years received special education services in private facilities pursuant to subsection (d) of section 10-76d must receive such services from private facilities for an additional period of time, the State Board of Education, shall annually thereafter review the progress of such child prior to approving or disapproving for purposes of reimbursement, pursuant to subsection (d) of section 10-76d, any continuation of private placement, considering such factors as the educational and other needs of the child.

(h) The provisions of this section and sections 10-76a, 10-76b, 10-76c, 10-76f and 10-76g shall not be construed to relieve any insurer or provider of health or welfare benefits from paying any otherwise valid claim.

(1967, P.A. 627, S. 4, 11; 1969, P.A. 793, S. 2; P.A. 73-111; P.A. 75-255; 75-364; 75-521, S. 3, 6; 75-585; P.A. 76-310, S. 1, 2; 76-341; P.A. 77-36; 77-614, S. 302, 610; P.A. 78-218, S. 65; P.A. 79-128, S. 19, 36; P.A. 80-113, S. 1, 2; 80-138, S. 2, 3; P.A. 81-187; 81-432, S. 1, 11; P.A. 82-311, S. 1, 4; P.A. 83-169, S. 8; 83-265, S. 1, 2; P.A. 84-255, S. 7, 21; P.A. 85-473, S. 1, 3; 85-491, S. 1, 3; P.A. 86-333, S. 6, 32; P.A. 87-324, S. 1, 2; 87-499, S. 2, 25, 26, 34; P.A. 88-360, S. 11, 12, 63; P.A. 89-315, S. 1, 3; P.A. 90-230, S. 14, 101; P.A. 91-16, S. 1, 2; 91-277, S. 4, 6; P.A. 92-170, S. 8, 26; 92-262, S. 10, 11, 42; P.A. 93-91, S. 1, 2; 93-352, S. 1, 3; 93-353, S. 47, 52; 93-381, S. 9, 39; P.A. 94-245, S. 29, 41, 46; May Sp. Sess. P.A. 94-6, S. 1, 28; P.A. 95-237, S. 1, 5, 7; 95-257, S. 11, 12, 21, 32, 58; 95-259, S. 10, 32; P.A. 96-146, S. 2–4, 12; P.A. 97-114, S. 1, 2; P.A. 98-168, S. 2, 3, 26; 98-252, S. 8, 80; P.A. 99-279, S. 4, 45; P.A. 00-48, S. 3, 10–12; June Sp. Sess. P.A. 01-1, S. 39, 54; June 30 Sp. Sess. P.A. 03-3, S. 54; June 30 Sp. Sess. P.A. 03-6, S. 3, 4, 244, 245; P.A. 05-141, S. 3; 05-245, S. 18; P.A. 06-13, S. 4; 06-18, S. 1–3; 06-188, S. 26; P.A. 07-73, S. 2(a); 07-147, S. 5; Sept. Sp. Sess. P.A. 09-5, S. 61; Sept. Sp. Sess. P.A. 09-6, S. 45; P.A. 11-48, S. 179; 11-51, S. 29; P.A. 12-116, S. 67; 12-173, S. 1; P.A. 13-40, S. 9; 13-247, S. 161; P.A. 14-39, S. 3; 14-231, S. 64; P.A. 15-141, S. 8; 15-209, S. 1; June Sp. Sess. P.A. 15-5, S. 249, 277.)

History: 1969 act amended Subsec. (a) to delete reference to repealed Sec. 10-94a, to substitute Sec. 10-76g for 10-76h and to require school board to “prescribe suitable educational programs for eligible children”, amended Subsec. (b) to delete provisions concerning special classes for educable and trainable mentally retarded children, making former Subdiv. (2) applicable to all children requiring special education and renumbering Subdivs. (2) and (3) as (1) and (2), made minor changes to Subsecs. (c) and (d) and added provisions in Subsec. (d) concerning school board’s payments to meet child’s needs in private school, hospital or other institution and amended Subsec. (e) to add limitation on board’s financial responsibility toward expenses of children placed in residential facilities; P.A. 73-111 amended Subsec. (a) to replace Sec. 10-76g with 10-76h reference and to require boards to inform parents of children requiring special education of special education laws; P.A. 75-255 amended Subsec. (a) to require notice to parents of meeting to prepare educational program for child and to allow parent’s participation in meeting; P.A. 75-364 amended Subsec. (d) to clarify provisions concerning private schools which may supply child’s needs; P.A. 75-521 added Subsecs. (f) and (g); P.A. 75-585 added provisions in Subsec. (b) concerning preschool education supplied through private school; P.A. 76-310 required that contracts between school board and private school contain program description, goals and objectives of child’s progress and timetable for returning child to community or transferring him to another institution in order for expenses to be reimbursable; P.A. 76-341 added Subsec. (g)(2) re children in private facilities for more than three years; P.A. 77-36 amended Subsec. (a) to allow parents to have advisors at meetings to determine child’s educational program; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “board of education” for “district” and “local” for “town”; P.A. 79-128 substituted “grant” for “reimbursement” in Subsec. (b) and “payment” for “reimbursement” in Subsecs. (d) and (e); P.A. 80-113 added Subsec. (h); P.A. 80-138 amended Subsec. (e) to provide for reimbursement of parent or guardian when parent’s placement preferred to board’s program by hearing board; P.A. 81-187 amended Subsec. (e) to specify transportation of children requiring special education be “curb-to-curb” transportation to and from child’s residence, unless otherwise agreed upon by the board and child’s parent or guardian; P.A. 81-432 added Subsec. (e)(2) and (3) clarifying educational and financial responsibility for children placed by public agencies; P.A. 82-311 amended Subsec. (e) clarifying provisions of P.A. 81-432 concerning state agency placements of children by: Limiting school board responsibility for transporting handicapped children “curb to curb” to mean not beyond the curb of their residence, clarifying that the educational and financial responsibility for children for whom no other board of education can be identified rests with the school district in which the child is placed, requiring the placing agency to provide to the district where the child is placed current and accurate information for the purpose of determining if a responsible school district exists, creating a uniform system of payments for towns which educate children who reside on state property, and clarifying that funding or tuition received by school boards for educating handicapped children placed by state agencies is credited to the school board’s accounts only when such payments exceed the receiving board’s budget estimates for educating these children; P.A. 83-169 amended Subsec. (e) to delete reference to “special” school districts; P.A. 83-265 clarified provisions relating to payment for children who reside on state-owned or leased property or in permanent family residences and who are not educational responsibility of unified school districts; P.A. 84-255 amended Subsec. (a) deleting obsolete provision relating to the exclusion or exemption from school privileges of any child requiring special education; P.A. 85-473 inserted new Subsec. (e)(4) re residents of department of mental health facilities who are between the ages of 18 and 21, renumbering former Subdiv. (4) accordingly; P.A. 85-491 amended Subsec. (e)(3) to provide that adoption of a child residing in a permanent family residence by a person providing foster care in the residence does not affect school district’s eligibility for reimbursement; P.A. 86-333 in Subsec. (e)(2) substituted 1987 for 1982 and added placements in day treatment facilities to types of placements to which the subdivision applies, in Subsec. (e)(4) provided that boards submit reports of expenditures and that grant adjustments be made for overpayments or underpayments, in Subsec. (e)(5) substituted October for September as the time on or before which estimates of the cost of providing special education must be filed and made other technical changes; P.A. 87-324, in Subsec. (a), provided for individual transition plans commencing with the 1988-1989 school year; P.A. 87-499 amended Subsec. (b) to describe when a private facility need not be approved by the commissioner of education, added Subsec. (d)(3) requiring, with phase-in provisions, that private facilities be approved and changed a payment date in Subsec. (e)(4) from August to September and the report submission date from January to August fifteenth; P.A. 88-360 in Subsec. (a) increased the minimum number of school days for prior notice of a planning and placement team meeting from 3 to 5 and in Subsec. (e)(4) added references to the Connecticut alcohol and drug abuse commission; P.A. 89-315 in Subsec. (a) added provisions re reimbursement from Medicaid for special education costs and made a technical change; P.A. 90-230 made a technical change in Subsec. (b); P.A. 91-16 divided Subsec. (a) into Subdivs., limited the determination of eligibility for Medicaid to towns in which the number of children receiving aid to families with dependent children exceeds 75, and added language requiring parents or guardians to be notified of the possible consequences of accessing private insurance and prohibiting the denial of special education due to refusal to access private insurance or Medicaid; P.A. 91-277 made a technical change in Subsec. (e)(1); the references in Subdivs. (2) and (3) of Subsec. (e) to “section 17a-38” were corrected editorially to “section 17a-37” in 1993; P.A. 92-170 amended Subsec. (e) to require that board of education be notified when payments are made to town treasurer; P.A. 92-262 amended Subsec. (a)(6) to add provisions concerning transition services and authorized transition services as part of a child’s program before his fifteenth birthday and amended Subsec. (d) to add the reference to group homes; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-352 designated Subsec. (e)(4) as Subpara. (A) and deleted provisions dealing with the department of mental health and added separate Subpara. (B) concerning the department of mental health, effective August 15, 1993; P.A. 93-353 amended Subsec. (a) to specify in Subdiv. (7) that notice shall be given before the board proposes to or refuses to initiate or change the child’s identification, evaluation, or educational placement and added requirement that each board have in effect at the beginning of the school year an educational program for each child who has been identified as eligible for special education, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services and Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; P.A. 94-245 amended Subsec. (b) to remove obsolete language concerning preschool special education, effective June 2, 1994, and amended Subsec. (e)(2) to add provisions dealing with school districts which have a large number of children placed in foster homes, effective July 1, 1994; May Sp. Sess. P.A. 94-6 amended Subsec. (a)(2) to change the criteria for towns to be required to determine Medicaid eligibility from any town in which the number of children exceeds 75 to any town in which the “average number of children ages three to twenty-one enrolled in the Medicaid program on October first of each of the previous three years equals or exceeds one thousand”, to remove requirement for the towns to request permission of the parent or guardian of such child to access private insurance and to notify them that accessing private insurance may affect benefits available through such insurance or costs to be paid to maintain such insurance, to replace the requirement for the board of education to request written permission of the parent or guardian to request Medicaid payment and to request such payment with a requirement, upon notification by the planning and placement team that the child is a recipient, to submit documentation of the provision and costs of Medicaid eligible special education and related services to the commissioner; added Subdivs. (4) to (7), inclusive, re Medicaid eligible payments and grants and renumbered Subdivs. (8) to (11), inclusive, in Subdiv. (8) requiring that payments be made to the town or regional school district which has incurred such costs and be deemed to be appropriated to the board of education and removed language limiting the districts use of such payments and in Subdiv. (9) changing the date for notification of whether a town will be required to comply from “by August 1, 1991” and “annually thereafter” to “by July 30, 1994, and by April first annually thereafter” and making the description of the children consistent with Subdiv. (2), effective July 1, 1994; P.A. 95-237 amended Subsec. (a)(11) to increase the requirements for notification and to make technical changes in said Subdiv. and amended Subsec. (e) to change the party who is financially liable for the cost of special education for children placed by the Department of Children and Families after July 1, 1995, in cases in which the local or regional board of education under whose jurisdiction the child would otherwise be attending school cannot be identified and to make numerous technical changes, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 and deleted Subsec. (e)(4)(A) re services by the former Department of Public Health and Addiction Services and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-259 amended Subsec. (a)(2) to raise the threshold for the determination of Medicaid eligibility from 1,000 to 5,000 children, effective July 6, 1995; P.A. 96-146 amended Subsec. (a)(2) to (4), inclusive, to substitute determination of a child’s Medicaid enrollment status for a determination of whether a child is eligible for Medicaid, to provide for the sharing of information with the state’s Medicaid agent for specified purposes, to add references to the commissioner’s authorized agent and to make technical changes and made technical changes in Subsecs. (b) and (c), effective July 1, 1996, and amended Subsec. (e)(2) to add the notification requirements for the Department of Children and Families and the requirement for the convening of a planning and placement team meeting within 30 days of placement and participation of said department at the meeting, to remove a requirement that said department meet with representatives of the board of education under whose jurisdiction the child attended school or in whose district the child resided at the time of removal to review the child’s individualized education plan, to cap the financial responsibility of a board of education during the period it is responsible for the cost of special education and related services and to provide for the payment of any costs in excess of such board’s basic contributions by the State Board of Education on a current basis, and to add provision concerning the responsibility of Unified School District #2 for the provision of special education and related services and the cost of such education and services provided at a private residential institution to a child for whom no local or regional board of education can be found responsible under Subsec. (b), effective May 29, 1996; P.A. 97-114 amended Subsec. (d) to add provision that notwithstanding Subdiv. (2) and regulations concerning placement priorities, placements and payment pursuant to Sec. 10-76g may be made if public arrangements are more costly and private facilities meet the educational needs of the child and their programs are suitable and efficacious, effective July 1, 1997; P.A. 98-168 amended Subsec. (b) to make a technical change and amended Subsec. (e)(2) to change one method for determining the financial responsibility of local and regional boards of education from “two and one-half times” the average to the average per pupil educational costs, effective July 1, 1998; P.A. 98-252 amended Subsec. (e)(5) to change the time frames for the original submission from October to December, for the claim for additional children or costs from April to February and for the payments from December and June to February and April, to increase the amount of the first payment from 50% to 75% and to make technical changes, effective July 1, 1998 (Revisor’s note: In Subsec. (a)(11) a reference to “... pupil who is an emaciated minor ...” was changed editorially by the Revisors to “... pupil who is an emancipated minor ...” to correct an error in the codification of P.A. 95-237); P.A. 99-279 amended Subsec. (a)(2) by deleting requirement that local or regional board of education determine Medicaid enrollment status of children for any town in which the average number of children ages 3 to 21 enrolled in the Medicaid program equals or exceeds 5,000 and by substituting in lieu thereof that any local or regional board of education may determine a child’s Medicaid enrollment status and by adding “For the purpose of determining Medicaid rates for Medicaid eligible special education and related services based on an actual cost method, the local or regional board of education shall submit documentation of the costs and utilization of Medicaid eligible special education and related services for all students receiving such services to the Commissioner of Social Services or to the commissioner’s authorized agent at such time and in such manner as prescribed.” and provision authorizing commissioner to use information received from local or regional boards of education for purposes of determining Medicaid rates for Medicaid eligible special education and related services, deleted all provisions in former Subsec. (a)(3) and (4), adding in new Subdiv. (3) provisions as follows: “Beginning with the fiscal year ending June 30, 2000, the Commissioner of Social Services shall make grant payments to local or regional boards of education in amounts representing 60% of the federal portion of Medicaid claims processed for Medicaid eligible special education and related services provided to Medicaid eligible students in the school district. Such grant payments shall be made on at least a quarterly basis and may represent estimates of amounts due to local or regional boards of education. Any grant payments made on an estimated basis, including payments made by the Department of Education for the fiscal years prior to the fiscal year ending June 30, 2000, shall be subsequently reconciled to grant amounts due based upon filed and accepted Medicaid claims and Medicaid rates. If, upon review, it is determined that a grant payment or portion of a grant payment was made for ineligible or disallowed Medicaid claims, the local or regional board of education shall reimburse the Department of Social Services for any grant payment amount received based upon ineligible or disallowed Medicaid claims.”, deleting from the new Subdiv. (4) (formerly Subdiv. (5)) requirement that rates for Medicaid eligible special education and related services be determined annually and that such rates reflect the reasonable average monthly cost per student of Medicaid eligible special education and related services for the current year, deleted all provisions in former Subsec. (a)(7), substituting in the new Subdiv. (6) (formerly Subdiv. (8)) “local or regional board of education” for “town or regional school district”, deleted all provisions in former Subdiv. (9), renumbering the remaining Subdivs. accordingly, added in new Subsec. (a)(9) provisions re regulations and made technical changes throughout, effective July 1, 1999; P.A. 00-48 rewrote Subsec. (a)(7), changing the time frame for the development of the statement of transition service needs from age 15 to age 14 and requiring the statement to focus on courses of study, made a technical change in Subsec. (d) and amended Subsec. (e)(4) to change the time for the payment of 85% of the estimated cost from September to July, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (e)(5) to change the submission deadline for claims from February to March first and to change the date for the payment of the balance from April to May, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a)(3) to provide that beginning in the fiscal year ending June 30, 2004, grant payments made by the Commissioner of Social Services to local or regional boards of education shall be reduced from 60% to 50% of the federal portion of Medicaid claims processed for Medicaid eligible special education and related services provided to Medicaid eligible students in the school district”, effective August 20, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1) by changing “school-age children” to “children”, amended Subsec. (a)(7) by adding provision re federal Individuals With Disabilities Education Act and by deleting provisions re a student’s individualized education program and a detailed provision of transition services including interagency responsibilities, and amended Subsec. (e)(2) by making a technical change, adding language re proportional reductions in grants for fiscal years ending June 30, 2004, and June 30, 2005, in Subdivs. (2) and (3), effective August 20, 2003; P.A. 05-141 added new Subsec. (a)(9) re services deemed eligible for reimbursement under the Medicaid program, redesignating existing Subdiv. (9) as Subdiv. (10), effective June 24, 2005; P.A. 05-245 amended Subsec. (e)(2) to include offices of a government of a federally recognized Native American tribe as a public agency making placements and to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; P.A. 06-13 made technical changes in Subsec. (e)(1), effective May 2, 2006; P.A. 06-18 amended Subsec. (a)(1) by replacing “suitable” with “appropriate” and adding language re the Controlled Substances Act and the Individuals with Disabilities Education Act, amended Subsec. (d) by changing “suitability” to “appropriateness” and “suitable” to “appropriate”, and amended Subsec. (f) by changing “suitable” to “appropriate”, effective July 1, 2006; P.A. 06-188 amended Subsec. (a)(9) to insert provision notwithstanding the general statutes, provide that certain recommended items of durable medical equipment, eligible for reimbursement under the Medicaid program, may be subject to prior authorization requirements established by the Commissioner of Social Services, delete requirement that diagnostic and evaluation services be specified on the individualized education program for Medicaid reimbursement purposes and make a technical change, effective July 1, 2006; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-147 amended Subsec. (a)(8) by designating existing language as Subpara. (A) and adding Subpara. (B) to require local or regional boards of education at each initial planning and placement team meeting to inform the parent, guardian, surrogate parent or pupil of laws relating to physical restraint and seclusion; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a)(3) by adding provision requiring Commissioner of Social Services to exclude enhanced federal medical assistance percentages in calculating federal portion of Medicaid claims processed beginning with fiscal year 2009, effective October 5, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (e)(2) to extend proportional reduction of grants through the fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (e)(2) and (3) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-51 amended Subsec. (e)(5) to add reference to Sec. 10-253(g), effective July 1, 2011; P.A. 12-116 amended Subsec. (e)(4) by deleting “State Board of Education shall pay to the”, adding “shall be responsible for” re Department of Mental Health and Addiction Services and deleting provision re payment schedule, effective July 1, 2012; P.A. 12-173 amended Subsec. (a)(8) by adding “responsible for providing special education and related services to a child or pupil” in Subpara. (A), adding new Subpara. (B) re meeting to discuss planning and placement team process and concerns, designating existing provision re notice and participation at planning and placement team meeting as Subpara. (C), designating existing provision re board of education to provide information as Subpara. (D) and amending same to designate existing provisions re laws and rights as clauses (i) and (ii) and add clause (iii) re relevant information and resources, designating existing provision re education program in effect at beginning of school year as Subpara. (E) and making conforming changes in same, redesignating existing Subpara. (B) as Subpara. (F) and adding Subpara. (G) re results of assessments and evaluations to be provided prior to referral planning and placement team meeting, effective July 1, 2012; P.A. 13-40 amended Subsec. (e)(3) by deleting provisions re permanent family residences; P.A. 13-247 amended Subsec. (e)(2) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; P.A. 14-39 amended Subsec. (a)(8)(D)(ii) by adding provision re right of parent, guardian or surrogate parent to withhold enrolling child in kindergarten, effective May 28, 2014; P.A. 14-231 amended Subsec. (e) by deleting references to Department of Developmental Services and Sec. 17a-240 in provision re applicability of subdivision in Subdiv. (2) and deleting reference to Sec. 17a-240 in Subdiv. (3), effective July 1, 2014; P.A. 15-141 amended Subsec. (a) by making a technical change in Subdiv. (2) and replacing reference to Ch. 814e with reference to Sec. 10-236b in Subdiv. (8)(F), effective July 1, 2015; P.A. 15-209 amended Subsec. (a)(8)(D)(iii) by adding provision re information relating to transition resources and services for high school students, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a)(8) by designating existing language in Subpara. (C) as clauses (i) to (iii) and amending same to add “all portions of such meeting at which an educational program for such child or pupil is developed, reviewed or revised”, “have the right” and “and to have the school paraprofessional assigned to such child or pupil, if any”, designating existing language re withhold from enrolling child in kindergarten in Subpara. (D) as subclause (I) and adding subclause (II) re advisors and school paraprofessional to be present at and participate in all portions of meeting, and making conforming changes, amended Subsec. (e)(2) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.



Section 10-76dd - Special education supervisory personnel.

(a) Each local or regional board of education shall employ the number of certified personnel, licensed personnel, supervisory personnel and support personnel necessary to implement the special education and related services required in each child's individualized education program. All personnel in supervisory positions in special education and related services shall hold intermediate administrators' certificates and shall be appropriately certified or licensed, or both, as specified in the regulations of the State Board of Education. Personnel hired after September 1, 1980, for supervisory positions in special education and related services not required by the regulations of the State Board of Education shall be appropriately certified or licensed, or both, in special education or one of the categories of pupil personnel services. For purposes of this subsection the categories of pupil personnel services are school social work services, school psychological services, school speech and hearing services, school guidance and counseling services and school health services.

(b) Each local and regional board of education shall be eligible for reimbursement pursuant to section 10-76g for expenditures for the employment of at least one full-time special education supervisor, certified or licensed, or both, in special education or one of the categories of pupil personnel services. A board of education shall not be eligible for such reimbursement for expenditures for the employment of such supervisors in excess of the following ratios: (1) One supervisor to the equivalent of twenty-three to forty-four full-time special education personnel; (2) two supervisors to the equivalent of forty-five to seventy-four such personnel; (3) one additional supervisor for every additional thirty-three such personnel.

(c) Whenever two or more boards of education combine resources to employ a single administrative head, the combined total of special education personnel under those boards of education shall be the number used for purposes of the ratios in subsection (b) of this section.

(P.A. 91-220, S. 1, 8; P.A. 92-170, S. 2, 26; P.A. 95-259, S. 12, 32; P.A. 96-161, S. 3, 13.)

History: P.A. 92-170 added Subsec. (f) re local or regional board's financial responsibility for personnel not required under terms of section; P.A. 95-259 amended Subsec. (a) to change the applicability of the categories of pupil personnel services from this “section” to “subsection” and amended Subsec. (b) to delete language describing personnel included as special education personnel, effective July 6, 1995; P.A. 96-161 deleted Subsec. (b) which had required employment of a specific number of special education supervisory personnel, made Subsec. (c) Subsec. (b) and rewrote it to remove the requirement for the employment of a specific number of supervisory personnel in districts which employed more special education personnel than districts covered by former Subsec. (b) and to replace such requirement with a cap on reimbursement for the expenditures for the employment of such supervisory personnel, designated Subsec. (d) as Subsec. (c) and deleted Subsecs. (e) re determination of required number of supervisory personnel pursuant to former Subsecs. (b) and (c) and (f) re reimbursement, rendered unnecessary because of similar language in new Subsec. (b), effective July 1, 1996.

Cited. 228 C. 699; 229 C. 1.



Section 10-76e - School construction grant for cooperative regional special education facilities.

Any school district which agrees to provide special education, as part of a long-term regional plan approved by the State Board of Education, for children requiring special education who reside in other school districts or a private academy, as defined in section 10-289d, which agrees to provide special education, as part of a long-term regional plan approved by the State Board of Education, for children requiring special education shall be eligible to receive a grant, through progress payments in accordance with the provisions of section 10-287i, in accordance with the provisions of chapter 173, which payments shall total an amount equal to eighty per cent of the net eligible cost to such district or to such academy of purchasing, constructing or reconstructing appropriate facilities to be used primarily for children requiring special education and equipping and furnishing of any such purchase, construction or reconstruction, provided such facilities shall be approved by the State Board of Education and shall be an adjunct to or connected with facilities for children in the regular school program, except when the State Board of Education determines that separate facilities would be of greater benefit to the children participating in the long-term special education program.

(1967, P.A. 627, S. 5; 1969, P.A. 793, S. 3; P.A. 77-614, S. 302, 610; P.A. 84-460, S. 2, 16; P.A. 87-461, S. 5, 7; P.A. 93-353, S. 7, 52; P.A. 95-237, S. 2, 7; 95-259, S. 11, 32; May 9 Sp. Sess. P.A. 02-5, S. 6; P.A. 12-120, S. 17.)

History: 1969 act deleted phrase qualifying 100% grants for facilities, i.e. “if funds are available and the grant approved is made as a single grant” and added provision for lump sum payment when building project completed; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 84-460 amended section to provide that projects to acquire, construct or reconstruct or equip regional special education facilities would be eligible for school construction grants and deleted language re application process for grants pursuant to section; P.A. 87-461 made certain private academies eligible for grants pursuant to the section; P.A. 93-353 specified that the equipping and furnishing be related to the purchase, construction or reconstruction and changed the requirement for the use of the building from “exclusively” to “primarily” for children requiring special education, effective July 1, 1993; P.A. 95-237 and P.A. 95-259 made identical technical changes, effective July 1, 1995, and July 6, 1995, respectively; May 9 Sp. Sess. P.A. 02-5 replaced lump sum payments of the entire eligible cost with progress payments of 95% of the eligible cost, effective July 1, 2002; P.A. 12-120 replaced progress payments of 95% of the net eligible cost with progress payments of 80% of the net eligible cost, effective June 15, 2012.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Cited. 179 C. 694; 228 C. 699; 229 C. 1.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; 35 CS 501; 44 CS 527.



Section 10-76ee - Administrative representative required for planning and placement team meetings.

An administrative representative shall be included in planning and placement team meetings for each child requiring special education pursuant to the provisions of sections 10-76a to 10-76g, inclusive, provided such administrative representative shall be a person, other than the child's teacher, who is qualified to provide or supervise the provision of special education. Such administrative representative need not be the principal of the school.

(P.A. 92-170, S. 4, 26.)

Cited. 228 C. 699; 229 C. 1.



Section 10-76f - Definition of terms used in formula for state aid for special education.

For the purposes of sections 10-76a to 10-76g, inclusive:

(a) “Per pupil cost” in a school district is the quotient of net current expenses, as defined in section 10-261, divided by such school district's average daily membership, as defined in section 10-261.

(b) “Special education instructional personnel” includes those employees of a board of education who, for at least one-half of their employment time, are assigned exclusively to the task of implementing or supervising special education programs. “Pupil personnel staff” includes those employees of a board of education who, for at least one-third of their employment time, are assigned exclusively to the task of identifying and implementing special education programs and services.

(c) “Special education equipment and materials” means such equipment and materials as are used primarily to implement special education in accordance with regulations made pursuant to said sections.

(d) “Special education tuition” means the tuition, board, room and other fees paid to another public or private school, agency or institution by a board of education to meet the educational needs of children requiring special education, provided such payments have been pursuant to an agreement approved by the commissioner.

(e) “Special education transportation costs” are the amounts paid by a claimant town or regional board of education for transporting any child to and from any clinic, physician's office, agency or institution to which the board requests the child go for the purposes of determining the need for special education and amounts paid for transporting such child to and from any school, agency or institution for the purposes of special education unless such transportation is on a bus which is transporting, at the same time, children in the standard educational program provided by the claimant board.

(f) “Special education rent” means any expenditure for rental of space or equipment to implement special education in accordance with regulations made pursuant to said sections.

(g) “Special education consultant services” means noninstructional services rendered concerning children requiring special education by professional persons other than employees of a board of education for programs approved pursuant to said sections.

(h) “Net cost of special education” means the result obtained by subtracting from the expenditures made by a claimant board for special education personnel, equipment, materials, tuition, transportation, rent and consultant services, (1) the total amount of any funds from other state or federal grants, private grants or special education tuition received by the board or town in such year and used to implement special education programs approved pursuant to said sections, (2) the total amount of any funds from Medicaid payments expended by the board in such year and used to implement special education programs, and (3) expenditures for special education provided to children requiring special education who are described in subparagraph (B) of subdivision (5) of section 10-76a.

(1967, P.A. 627, S. 7; 1969, P.A. 793, S. 4; P.A. 75-521, S. 4, 6; P.A. 76-428, S. 1, 2; P.A. 77-30, S. 1, 2, 3; 77-614, S. 302; P.A. 78-248, S. 1; P.A. 79-128, S. 16, 36; P.A. 81-432, S. 2, 11; P.A. 84-255, S. 13, 21; P.A. 88-136 S. 4, 37; P.A. 89-315, S. 2, 3; P.A. 92-170, S. 3, 26; 92-262, S. 21, 22, 42; P.A. 93-353, S. 8, 21, 52; P.A. 96-146, S. 5, 12; 96-161, S. 9, 13; P.A. 05-13, S. 1; 05-245, S. 26.)

History: 1969 act deleted reference to repealed Sec. 10-94a, redefined “per pupil cost” to allow subtraction of state funds received under Sec. 10-266c from net current expenses, redefined “special education tuition” to include requirement that payments be approved by secretary of state board, amended Subsec. (e) to substitute “provided” for “administered” in the phrase “standard educational program administered by the claimant board” and specified “school age” children in Subsec. (h)(1); P.A. 75-521 substituted definitions of “special education instructional personnel” and “pupil personnel staff” for less specific definition of “special education personnel” in Subdiv. (2); P.A. 76-428 added Subsecs. (i) and (j) defining “net cost of special education” on and after July 1, 1978, and establishing committee to study effects of Subsec. (i) provisions; P.A. 77-30 substituted “1979” for “1978” in Subsec. (i) and substituted “1977” for “1976” in Subsec. (j); P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-248 deleted Subsecs. (i) and (j); P.A. 79-128 deleted Subsec. (h)(1) which had provided for subtraction of product of per pupil cost and number of school age children educated primarily by special education personnel from expenditures to determine net cost; P.A. 81-432 specifically excluded costs of designated state agency placements from consideration as “net costs of special education” in Subsec. (h); P.A. 84-255 amended Subsec. (a) deleting reference to repealed Sec. 10-266c and substituting reference to Sec. 10-14o; P.A. 88-136 deleted obsolete provision in Subsec. (h) re expenditures by a claimant board of education during the fiscal year ending June 30, 1981; P.A. 89-315 redefined “net cost of special education” by adding new Subdiv. (2) re subtracting from expenditures the total amount of the costs of special education for which Medicaid payments are received; P.A. 92-170 amended Subsec. (h) to add “subject to subsection (f) of section 10-76dd”; P.A. 92-262 revised definition of “per pupil cost” to delete a reference to funds received under repealed Sec. 10-14o and expanded definition of “net cost of special education” by adding Subdiv. (3) pertaining to expenditures for gifted and talented students; P.A. 93-353 amended Subsec. (a) defining “per pupil cost” to clarify “average daily membership” and amended Subsec. (d) defining “special education tuition” to remove payments made by the board of education to supplement the expenditures for special education pursuant to Sec. 10-94a, effective July 1, 1993; P.A. 96-146 made a technical change in Subsec. (h), effective July 1, 1996; P.A. 96-161 made a technical change in Subsec. (h) in definition of “net cost of special education”, effective July 1, 1996; P.A. 05-13 and P.A. 05-245 both made technical changes in Subsec. (h), effective July 1, 2005.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Cited. 172 C. 615; 179 C. 694; 187 C. 187; 195 C. 24; 228 C. 699; 229 C. 1.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; 35 CS 501; 44 CS 527.



Section 10-76ff - Procedures for determining if a child requires special education.

(a) Each local and regional board of education shall, without delay, follow the procedures outlined in this section and in accordance with applicable federal law and regulations in determining if a child requires special education and related services, as defined in section 10-76a. (1) In conducting an evaluation of the child, the local or regional board of education shall: (A) Use a variety of assessment tools and strategies to gather relevant functional, developmental and academic information, including information provided by the child's parent or guardian, that may assist in determining (i) whether the child is a child, (I) who requires special education and related services pursuant to subparagraphs (A) and (C) of subdivision (5) of section 10-76a, (II) whose disability has an adverse effect on his educational performance, and (III) who, by reason of such adverse effect requires special education and related services, and (ii) the content of the child's individualized education program, including information related to enabling the child to be involved in and progress in the general curriculum or, for preschool children, to participate in appropriate activities; (B) not use any single measure or assessment as the sole criterion for determining whether a child is a child with a disability or determining an appropriate educational program for the child; and (C) use technically sound instruments that may assess the relative contribution of cognitive and behavioral factors, in addition to physical or developmental factors. (2) Each local and regional board of education shall ensure that: (A) Assessments and other evaluation materials used to assess the child are (i) selected and administered so as not to be discriminatory on a racial or cultural basis, and (ii) provided and administered in the language and form most likely to yield accurate information on what the child knows and can do academically, developmentally and functionally, unless it is not feasible to so provide or administer; (B) assessments and other evaluation materials used to assess a child (i) are used for purposes for which the assessments or measures are valid and reliable, (ii) are administered by trained and knowledgeable personnel, and (iii) are administered in accordance with any instructions provided by the producer of such tests; (C) the child is assessed in all areas of suspected disability; (D) assessment tools and strategies that provide relevant information that directly assists persons in determining the educational needs of the child are provided; and (E) assessments of children with disabilities who transfer from one school district to another school district in the same academic year are coordinated with such children's prior and subsequent schools, as necessary and as expeditiously as possible, to ensure prompt completion of full evaluations. (3) In accordance with section 10-76d and applicable federal law and regulations, upon completion of administration of assessments and other evaluation measures, the determination of whether the child is a child requiring special education and related services shall be made by a team consisting of qualified professionals and the parent or guardian of the child and a copy of the evaluation report and the documentation for such determination shall be given to the parent or guardian of the child. (4) The local or regional board of education shall not determine that a child requires special education and related services if the dominant factor for determining eligibility is (A) a lack of instruction in reading, including the essential components of reading instruction, as defined in Section 1208(3) of the Elementary and Secondary Education Act of 1965, or mathematics or limited English proficiency, or (B) evidence that the child's behavior violates the school's disciplinary policies or evidence that is derived from the contents of discipline records.

(b) (1) The planning and placement team, as part of an initial evaluation, if appropriate, and as part of any reevaluations, shall review existing evaluation data on the child, including evaluations and information provided by the parent or guardian or the child, classroom-based assessments and observations and teacher and related services provider observations. On the basis of such review, and input from the child's parent or guardian, the planning and placement team shall identify what additional data, if any, is needed to determine: (A) Whether the child has a particular category of disability, or in the case of a reevaluation, whether the child continues to have such a disability; (B) the present levels of performance and educational needs of the child; (C) whether the child needs special education and related services, or in the case of a reevaluation, whether the child continues to need special education and related services or whether the child is able to be served within the regular education program with existing supplemental services, available in the school district; and (D) whether any additions or modifications to the special education and related services are needed to enable the child to meet the measurable annual goals set out in the individualized education program of the child and to participate, as appropriate, in the general curriculum. (2) The local or regional board of education shall administer such tests and other evaluation materials as may be needed to produce the data identified by the planning and placement team pursuant to subdivision (1) of this subsection. (3) If the planning and placement team decides that no additional data is needed to determine that the child continues to be a child requiring special education and related services, the local or regional board of education shall notify the parent or guardian of the child of (A) the decision and the reasons for it, and (B) the right of the parent or guardian to request an assessment to determine whether the child continues to be a child requiring special education and related services. The local or regional board of education shall not be required to conduct such an assessment unless requested to do so by the parent or guardian of the child. (4) A local or regional board of education shall evaluate a child identified as requiring special education and related services, in accordance with this section, prior to determining that such child no longer requires such special education or related services, except that such evaluation shall not be required before the termination of a child's eligibility for special education due to graduation from high school with a regular education diploma, or due to exceeding the age eligibility for a free appropriate public education pursuant to state regulations. For a child whose eligibility for special education terminates due to graduation from high school with a regular high school diploma or such child exceeds the age of eligibility for a free appropriate public education, the local or regional board of education shall provide the child with a summary of the child's academic achievement and functional performance, which shall include recommendations on how to assist the child in meeting the child's postsecondary goals.

(c) The use of the word disability pursuant to this section shall not be the basis for limiting the services or programs, including regular education, available to such child.

(P.A. 98-168, S. 5, 26; P.A. 06-18, S. 6; P.A. 11-235, S. 1.)

History: P.A. 98-168 effective July 1, 1998; P.A. 06-18 amended Subsec. (a) by requiring evaluation of academic information, by adding language re measure and assessment, by replacing provision re native language with provision re the language and form most likely to yield accurate information, by replacing provision re standardized tests with provision re assessments and other evaluation materials, by adding Subdiv. (2)(E) re children who transfer between school districts, by broadening prohibition against using certain factors to determine eligibility by stating that they may not be the dominant factor and by expanding the description of reading, and amended Subsec. (b) by inserting “present” in Subdiv. (1)(B) and by providing an exception to the requirement for evaluation of child no longer requiring services in Subdiv. (4), effective July 1, 2006; P.A. 11-235 amended Subsec. (a) by adding “without delay” and “and in accordance with applicable federal law and regulations” to provision re boards of education determining if child requires special education, effective July 1, 2011.



Section 10-76g - State aid for special education.

(a)(1) For the fiscal year ending June 30, 1984, and each fiscal year thereafter, in any case in which special education is being provided at a private residential institution, including the residential components of regional educational service centers, to a child for whom no local or regional board of education can be found responsible under subsection (b) of section 10-76d, the Department of Children and Families shall pay the costs of special education to such institution pursuant to its authority under sections 17a-1 to 17a-26, inclusive, 17a-28 to 17a-49, inclusive, 17a-52 and 17b-251. (2) For the fiscal year ending June 30, 1993, and each fiscal year thereafter, any local or regional board of education which provides special education and related services for any child (A) who is placed by a public agency, including, but not limited to, offices of a government of a federally recognized Native American tribe, in a private residential facility or who is placed in a facility or institution operated by the Department of Children and Families and who receives such special education at a program operated by a regional education service center or program operated by a local or regional board of education, and (B) for whom no local or regional board of education can be found responsible under subsection (b) of section 10-76d, shall be eligible to receive one hundred per cent of the reasonable costs of special education for such child as defined in the regulations of the State Board of Education. Any such board eligible for payment shall file with the Department of Education, in such manner as prescribed by the Commissioner of Education, annually, on or before December first a statement of the cost of providing special education for such child, provided a board of education may submit, not later than March first, claims for additional children or costs not included in the December filing. Payment by the state for such costs shall be made to the local or regional board of education as follows: Seventy-five per cent of the cost in February and the balance in May.

(b) Any local or regional board of education which provides special education pursuant to the provisions of sections 10-76a to 10-76g, inclusive, for any exceptional child described in subparagraph (A) of subdivision (5) of section 10-76a, under its jurisdiction, excluding (1) children placed by a state agency for whom a board of education receives payment pursuant to the provisions of subdivision (2) of subsection (e) of section 10-76d, and (2) children who require special education, who reside on state-owned or leased property, and who are not the educational responsibility of the unified school districts established pursuant to sections 17a-37 and 18-99a, shall be financially responsible for the reasonable costs of special education instruction, as defined in the regulations of the State Board of Education, in an amount equal to (A) for any fiscal year commencing prior to July 1, 2005, five times the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with the provisions of subsection (a) of section 10-76f, and (B) for the fiscal year commencing July 1, 2005, and each fiscal year thereafter, four and one-half times such average per pupil educational costs of such board of education. The State Board of Education shall pay on a current basis any costs in excess of the local or regional board’s basic contribution paid by such board in accordance with the provisions of this subsection. Any amounts paid by the State Board of Education on a current basis pursuant to this subsection shall not be reimbursable in the subsequent year. Application for such grant shall be made by filing with the Department of Education, in such manner as prescribed by the commissioner, annually on or before December first a statement of the cost of providing special education pursuant to this subsection, provided a board of education may submit, not later than March first, claims for additional children or costs not included in the December filing. Payment by the state for such excess costs shall be made to the local or regional board of education as follows: Seventy-five per cent of the cost in February and the balance in May. The amount due each town pursuant to the provisions of this subsection shall be paid to the treasurer of each town entitled to such aid, provided the treasurer shall treat such grant, or a portion of the grant, which relates to special education expenditures incurred in excess of such town’s board of education budgeted estimate of such expenditures, as a reduction in expenditures by crediting such expenditure account, rather than town revenue. Such expenditure account shall be so credited no later than thirty days after receipt by the treasurer of necessary documentation from the board of education indicating the amount of such special education expenditures incurred in excess of such town’s board of education budgeted estimate of such expenditures.

(c) Commencing with the fiscal year ending June 30, 1996, and for each fiscal year thereafter, within available appropriations, each town whose ratio of (1) net costs of special education, as defined in subsection (h) of section 10-76f, for the fiscal year prior to the year in which the grant is to be paid to (2) the product of its total need students, as defined in section 10-262f, and the average regular program expenditures, as defined in section 10-262f, per need student for all towns for such year exceeds the state-wide average for all such ratios shall be eligible to receive a supplemental special education grant. Such grant shall be equal to the product of a town’s eligible excess costs and the town’s base aid ratio, as defined in section 10-262f, provided each town’s grant shall be adjusted proportionately if necessary to stay within the appropriation. Payment pursuant to this subsection shall be made in June. For purposes of this subsection, a town’s eligible excess costs are the difference between its net costs of special education and the amount the town would have expended if it spent at the state-wide average rate.

(d) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2007, inclusive, and for the fiscal years ending June 30, 2010, to June 30, 2017, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this section, except grants paid in accordance with subdivision (2) of subsection (a) of this section, for the fiscal years ending June 30, 2006, and June 30, 2007, and for the fiscal years ending June 30, 2010, to June 30, 2017, inclusive, shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this section for such year.

(1967, P.A. 627, S. 8, 11; 1972, P.A. 182; P.A. 75-587, S. 1, 2; P.A. 78-218, S. 66; 78-248, S. 2; P.A. 79-128, S. 17, 36; 79-408, S. 1, 2, 5; P.A. 80-154, S. 4, 5; 80-473, S. 1, 3; P.A. 81-420, S. 1, 4; 81-432, S. 9, 11; P.A. 82-91, S. 1, 38; 82-301, S. 1, 5; P.A. 83-495, S. 1, 2; P.A. 84-385, S. 1, 3; P.A. 85-393, S. 1, 2; 85-476, S. 2, 6; P.A. 88-136, S. 5, 37; P.A. 89-355, S. 5, 20; P.A. 90-225, S. 1, 2, 10; June Sp. Sess. P.A. 91-7, S. 7, 22; P.A. 92-262, S. 12, 23, 42; P.A. 93-91, S. 1, 2; 93-133, S. 1, 3; 93-353, S. 9, 52; P.A. 95-226, S. 5, 30; P.A. 96-146, S. 6, 12; P.A. 98-252, S. 9, 80; P.A. 00-220, S. 40, 43; P.A. 01-173, S. 64, 67; June Sp. Sess. P.A. 01-1, S. 5, 54; May 9 Sp. Sess. P.A. 02-7, S. 1; P.A. 03-76, S. 1, 10; 03-174, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 20, 21; P.A. 05-245, S. 13, 19; Sept. Sp. Sess. P.A. 09-6, S. 46; P.A. 11-48, S. 180; P.A. 13-40, S. 10; 13-247, S. 162; P.A. 14-231, S. 65; June Sp. Sess. P.A. 15-5, S. 250.)

History: 1972 act amended Subsec. (a) to include deadlines for applications and payments and to consider private institutions as school districts in cases where no school district is responsible for a child in the institution; P.A. 75-587 deleted former Subsecs. (b) and (c) re reimbursement for education of hearing-impaired children and exclusion of costs incurred before July 1, 1967, for special education and inserted new Subsec. (b) concerning reimbursement to districts where state wards have been placed in foster or group homes; P.A. 78-218 substituted “local or regional board of education” for “school district” in Subsec. (a) and “local” for “town” school district in Subsec. (b); P.A. 78-248 made no changes; P.A. 79-128 amended Subsec. (a) to delete reference to repealed Sec. 10-94a, to replace reimbursement percentage formula with formula applicable only to year ending June 30, 1980, and to all 50% reimbursement for private institutions for that year, inserted new Subsecs. (b) to (e) concerning special education grants, designated former Subsec. (b) as Subsec. (f), making provisions applicable to fiscal year ending June 30, 1980, and allowing 50% rather than 66 2/3% reimbursement for education costs while child placed in health care facility or institution, and added Subsec. (g) guaranteeing payments at least equal to amount received in 1979; P.A. 79-408 excluded state-operated school districts from provisions of Subsec. (a) and (b); P.A. 80-154 deleted reference to regional educational service centers in Subsec. (g); P.A. 80-473 substituted “adopted” for “made” throughout section, amended Subsecs. (a) and (b) to add provisions concerning grants for excess costs and to add one year to year dates mentioned and to increase in Subsec. (a) the percentage from 20% to 25%, deleted Subsec. (d)(1) and renumbered remaining subdivs., and amended Subsecs. (e) and (f) to increase year dates by one year; P.A. 81-420 delayed current funding for one year, added Subsec. (h) making districts which incur special education costs in excess of 120% of the prior fiscal year’s costs to be eligible to receive a grant for a percentage of the excess costs and authorizing the state board of education to pay its share of the special education costs of no-nexus children on a current basis; P.A. 81-432 repealed Subsecs. (e) and (f) re grants for fiscal years ending June 30, 1981, and June 30, 1982; P.A. 82-91 amended section to provide that school districts are to be reimbursed for costs of providing special education in accordance with a special formula for the fiscal year ending June 30, 1983, only, that payment to the department of children and youth services be 100% of the net cost of special education provided at private residential institutions with payment by the department to the institutions for fiscal year ending June 30, 1983, and each fiscal year thereafter and, in Subsec. (h), that grants to school districts incurring excess special education costs for fiscal year ending June 30, 1983, continue and that town treasurers be required to treat such grants as a reduction of expenditures; P.A. 82-301 repealed Subsec. (g), effective July 1, 1983, eliminating the “hold-harmless” payments to towns for special education costs, relettering former Subsec. (h) accordingly; P.A. 83-495 delayed current funding for one year and in Subsec. (d)(2) and (3) corrected reference to “total population as defined in section 10-261”; P.A. 84-385 repealed former Subsecs. (a) and (b)(1) re payment of reimbursements for special education provided during the fiscal year ending June 30, 1982, and the fiscal year ending June 30, 1983, relettered former Subsec. (b)(2) as Subsec. (a)(1), added new Subsec. (a)(2) re payment of reimbursement for special education provided during fiscal year ending June 30, 1985, relettered former Subsec. (c) as Subsec. (b) and delayed current funding for an additional year, relettered former Subsec. (d) as Subsec. (c), deleted reference to repealed Subsecs. (e) and (f), relettered former Subsec. (g) as Subsec. (d), and added new Subsec. (e) re state share of placements made in out-of-district private residential facilities; P.A. 85-393 deleted former Subsecs. (a)(1), (b)(1), (d) and (e)(2) re computation of reimbursements for special education costs for fiscal year 1983-84, re application for and disbursement of special education grants for fiscal year 1985-86 and thereafter, re grants for excess costs of special education and re education department’s duty to develop data assessing costs of implementing section and to report data to special education study committee, relettering Subsecs. and deleting Subdiv. indicators as necessary, applied former Subsec. (e)(1), now (d), so as to exclude children placed by a state agency for whom a board of education receives payment under Sec. 10-76d(e)(2), deleting reference to placement of children in out-of-district private residential placements, deleted provision re adjustment of reimbursements for grants received and substituted provision disallowing reimbursement in subsequent year of amounts paid by state board on a current basis and required submission of cost estimates by October first, rather than by September first; P.A. 85-476 amended Subsec. (c) to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next higher whole number and to provide for reimbursement at same percentage as for a town with the same rank; P.A. 88-136 deleted obsolete provisions in Subsec. (a) re reimbursement received during the fiscal year ending June 30, 1986, and made a technical change; P.A. 89-355 in Subsec. (c) changed the reimbursement percentage sliding scale of 30% to 70% to 25% to 70%; P.A. 90-225 in Subsec. (c) changed the reimbursement percentage sliding scale of 25% to 70% to 10% to 70% and added new Subsecs. (e) and (f) re reimbursement for costs of providing special education to certain children requiring special education and an additional grant payment for certain towns for the fiscal year ending June 30, 1991, respectively; June Sp. Sess. 91-7 amended Subsec. (e)(1) to extend to June 30, 1992, the applicability of the method described therein for special education reimbursement; P.A. 92-262 amended Subsecs. (a), (c) and (d) to add reference to child described in Sec. 10-76a(e)(1), amended Subsec. (b) to make the existing Subsec. Subdiv. (1) and add Subdiv. (2), amended Subsec. (c)(1) to add reference to Sec. 2-32a, to substitute zero for ten and to add exception that no town receive less than 2% and deleted former Subsecs. (e) and (f) as obsolete; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-133 amended Subdiv. (1) of Subsec. (b) to remove the requirement that the state board of education pay the department of children and youth services for 100% of the net cost of special education for the children described in said Subdiv., effective July 1, 1993; P.A. 93-353 added Subsec. (d)(2) re children residing on state-owned property or in permanent family residences, effective July 1, 1993; P.A. 95-226 deleted former Subsecs. (a) and (c) re special education reimbursement for any exceptional child described in Sec. 10-76a(e)(1), relettered remaining Subsecs. and added new Subsec. (c) re supplemental special education grants, effective July 1, 1995; P.A. 96-146 amended Subsec. (b) to make a technical change, effective July 1, 1996 (Revisor’s note: A reference to “subdivision (2) of subsection (e)” was changed editorially by the Revisors to “subparagraph (B) of subdivision (5)” to conform with the designation changes made by said act); P.A. 98-252 amended Subsecs. (a) and (b) to change the time frames for submission of the statement from October to December, submission of claims for additional children or costs from April to February and payments from December and June to February and April, to increase the amount of the first payment from 50% to 75% and to make technical changes, effective July 1, 1998; P.A. 00-220 amended Subsec. (b) to add the requirement for the expenditure account to be credited no later than 30 days after receipt by the treasurer of the necessary documentation from the board of education, effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to change the time limit for the submission of claims from February to March first and to change the time for the payment of the balance from April to May, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to designate provision re five times the average per pupil educational costs as Subpara. (A) and apply it to fiscal years commencing prior to July 1, 2002, and to add Subpara. (B) re four and one-half times the average per pupil educational costs, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) by delaying until July 1, 2003, a decrease in financial responsibility from five times to four and one-half times the average per pupil educational costs, effective August 15, 2002; P.A. 03-76 made technical changes in Subsec. (a), effective June 3, 2003; P.A. 03-174 amended Subsec. (a) to substitute March first for February first as the latest date boards of education may update December statements of costs of providing special education for a child, to substitute May for April for the final payment of the balance and to make a technical change, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) by delaying until July 1, 2005, a decrease in financial responsibility from five times to four and one-half times the average per pupil educational costs and added Subsec. (d) re proportional reduction of grants for fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 amended Subsec. (a)(2) to replace “state agency” with “public agency” and to include offices of a government of a federally recognized Native American tribe as a public agency making placements and amended Subsec. (d) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, and to create an exception for grants paid in accordance with Subsec. (a)(2), effective July 1, 2005; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (d) to add provisions extending proportional reduction of grants through fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-40 amended Subsec. (b) by deleting reference to permanent family residences; P.A. 13-247 amended Subsec. (d) by extending proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; P.A. 14-231 amended Subsec. (b) by deleting reference to Sec. 17a-240, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.



Section 10-76gg - Information on race, ethnicity and disability category of children requiring special education.

(a) Each local and regional board of education shall provide to the Department of Education such information on race, ethnicity and disability category of children requiring special education and related services as the department requires for purposes of reports pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq.

(b) The department shall examine such information to determine if significant disproportionality based on race is occurring in the state with respect to (1) the identification of children requiring special education and related services, including the identification of children requiring such education and related services due to a particular impairment, and (2) the placement in particular settings of such children. If the department determines that such disproportionality is occurring, the department shall review and, if appropriate, revise special education identification and placement policies, procedures and practices to ensure that such policies, procedures and practices comply with the requirements of applicable federal law and regulations.

(P.A. 98-168, S. 7, 26.)

History: P.A. 98-168 effective July 1, 1998.



Section 10-76h - Special education hearing and review procedure. Mediation of disputes.

(a)(1) A parent or guardian of a child requiring special education and related services pursuant to sections 10-76a to 10-76g, inclusive, a pupil if such pupil is an emancipated minor or eighteen years of age or older requiring such services, a surrogate parent appointed pursuant to section 10-94g, or the Commissioner of Children and Families, or a designee of said commissioner, on behalf of any such child in the custody of said commissioner, may request a hearing of the local or regional board of education or the unified school district responsible for providing such services whenever such board or district proposes or refuses to initiate or change the identification, evaluation or educational placement of or the provision of a free appropriate public education to such child or pupil. Such request shall be made by sending a written request to such board or district with a copy to the Department of Education.

(2) The local or regional board of education or the unified school district responsible for providing special education and related services for a child or pupil requiring such services under sections 10-76a to 10-76g, inclusive, may request, upon written notice to the parent or guardian of such child, the pupil if such pupil is an emancipated minor or is eighteen years of age or older, the surrogate parent appointed pursuant to section 10-94g, or the Commissioner of Children and Families, or a designee of said commissioner, on behalf of any such child or pupil in the custody of said commissioner, a hearing concerning the decision of the planning and placement team established pursuant to section 10-76d, whenever such board or district proposes or refuses to initiate or change the identification, evaluation or educational placement of or the provision of a free appropriate public education placement to such child or pupil, including, but not limited to, refusal of the parent or guardian, pupil if such pupil is an emancipated minor or is eighteen years of age or older or the surrogate parent appointed pursuant to section 10-94g, to give consent for initial evaluation or reevaluation or the withdrawal of such consent. The local or regional board of education or unified school district shall provide a copy of the request to the Department of Education. In the event a planning and placement team proposes private placement for a child or pupil who requires or may require special education and related services and the parent, guardian, pupil if such pupil is an emancipated minor or is eighteen years of age or older or surrogate parent appointed pursuant to section 10-94g withholds or revokes consent for such placement, the local or regional board of education shall request a hearing in accordance with this section and may request mediation pursuant to subsection (f) of this section, provided such action may be taken only in the event such parent, guardian, pupil or surrogate parent has consented to the initial receipt of special education and related services and subsequent to the initial placement of the child, the local or regional board of education seeks a private placement. For purposes of this section, a “local or regional board of education or unified school district” includes any public agency which is responsible for the provision of special education and related services to children requiring special education and related services.

(3) The request for a hearing shall contain a statement of the specific issues in dispute.

(4) A party shall have two years to request a hearing from the time the board of education proposed or refused to initiate or change the identification, evaluation or educational placement or the provision of a free appropriate public education placement to such child or pupil provided, if the parent, guardian, pupil or surrogate parent is not given notice of the procedural safeguards, in accordance with regulations adopted by the State Board of Education, including notice of the limitations contained in this section, such two-year limitation shall be calculated from the time notice of the safeguards is properly given.

(b) Upon receipt of a written request for a special education hearing made in accordance with subsection (a) of this section, the Department of Education shall appoint an impartial hearing officer who shall schedule a hearing which shall be held and the decision written and mailed not later than forty-five days after the commencement of the hearing pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time. An extension of the forty-five-day time limit may be granted by the hearing officer at the request of either party to the hearing.

(c) (1) The Department of Education shall provide training to hearing officers in administrative hearing procedures, including due process, and in the special educational needs of children. Hearing officers and members of hearing boards shall not be employees of the Department of Education or any local or regional board of education, unified school district or public agency involved in the education or care of the child. A person who is paid to serve as a hearing officer is not deemed to be an employee of the Department of Education. No person who participated in the previous identification, evaluation or educational placement of or the provision of a free appropriate public education to the child or pupil nor any member of the board of education of the school district under review, shall be a hearing officer or a member of a hearing board.

(2) Both parties shall participate in a prehearing conference to resolve the issues in dispute, if possible and narrow the scope of the issues. Each party to the hearing shall disclose, not later than five business days prior to the date the hearing commences, (A) documentary evidence such party plans to present at the hearing and a list of witnesses such party plans to call at the hearing, and (B) all completed evaluations and recommendations based on the offering party's evaluations that the party intends to use at the hearing. Except for good cause shown, the hearing officer shall limit each party to such documentary evidence and witnesses as were properly disclosed and are relevant to the issues in dispute. A hearing officer may bar any party who fails to comply with the requirements concerning disclosure of evaluations and recommendations from introducing any undisclosed evaluation or recommendation at the hearing without the consent of the other party.

(3) The hearing officer or board shall hear testimony relevant to the issues in dispute offered by the party requesting the hearing and any other party directly involved, and may hear any additional testimony the hearing officer or board deems relevant. The hearing officer or board may require a complete and independent evaluation or prescription of educational programs by qualified persons, the cost of which shall be paid by the board of education or the unified school district. The hearing officer or board shall cause all formal sessions of the hearing and review to be recorded in order to provide a verbatim record.

(d) (1) The hearing officer or board shall have the authority (A) to confirm, modify, or reject the identification, evaluation or educational placement of or the provision of a free appropriate public education to the child or pupil, (B) to determine the appropriateness of an educational placement where the parent or guardian of a child requiring special education or the pupil if such pupil is an emancipated minor or eighteen years of age or older, has placed the child or pupil in a program other than that prescribed by the planning and placement team, or (C) to prescribe alternate special educational programs for the child or pupil. If the parent or guardian of such a child who previously received special education and related services from the district enrolls the child, or the pupil who previously received special education and related services from the district enrolls in a private elementary or secondary school without the consent of or referral by the district, a hearing officer may, in accordance with the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, require the district to reimburse the parents or the pupil for the cost of that enrollment if the hearing officer finds that the district had not made a free appropriate public education available to the child or pupil in a timely manner prior to that enrollment. In the case where a parent or guardian, or pupil if such pupil is an emancipated minor or is eighteen years of age or older, or a surrogate parent appointed pursuant to section 10-94g, has refused consent for initial evaluation or reevaluation, the hearing officer or board may order an initial evaluation or reevaluation without the consent of such parent, guardian, pupil or surrogate parent except that if the parent, guardian, pupil or surrogate parent appeals such decision pursuant to subdivision (4) of this subsection, the child or pupil may not be evaluated or placed pending the disposition of the appeal. The hearing officer or board shall inform the parent or guardian, or the emancipated minor or pupil eighteen years of age or older, or the surrogate parent appointed pursuant to section 10-94g, or the Commissioner of Children and Families, as the case may be, and the board of education of the school district or the unified school district of the decision in writing and mail such decision not later than forty-five days after the commencement of the hearing pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, except that a hearing officer or board may grant specific extensions of such forty-five-day period in order to comply with the provisions of subsection (b) of this section. The hearing officer may include in the decision a comment on the conduct of the proceedings. The findings of fact, conclusions of law and decision shall be written without personally identifiable information concerning such child or pupil, so that such decisions may be available for public inspections pursuant to sections 4-167 and 4-180a.

(2) If the local or regional board of education or the unified school district responsible for providing special education for such child or pupil requiring special education does not take action on the findings or prescription of the hearing officer or board within fifteen days after receipt thereof, the State Board of Education shall take appropriate action to enforce the findings or prescriptions of the hearing officer or board. Such action may include application to the Superior Court for injunctive relief to compel such local or regional board or school district to implement the findings or prescription of the hearing officer or board without the necessity of establishing irreparable harm or inadequate remedy at law.

(3) If the hearing officer or board upholds the local or regional board of education or the unified school district responsible for providing special education and related services for such child or pupil who requires or may require special education on the issue of evaluation, reevaluation or placement in a private school or facility, such board or district may evaluate or provide such services to the child or pupil without the consent of the parent or guardian, pupil if such pupil is an emancipated minor or is eighteen years of age or older, or the surrogate parent appointed pursuant to section 10-94g, subject to an appeal pursuant to subdivision (4) of this subsection.

(4) Appeals from the decision of the hearing officer or board shall be taken in the manner set forth in section 4-183, except the court shall hear additional evidence at the request of a party. Notwithstanding the provisions of section 4-183, such appeal shall be taken to the judicial district wherein the child or pupil resides. In the event of an appeal, upon request and at the expense of the State Board of Education, said board shall supply a copy of the transcript of the formal sessions of the hearing officer or board to the parent or guardian or the emancipated minor or pupil eighteen years of age or older or surrogate parent or said commissioner and to the board of education of the school district or the unified school district.

(e) Hearing officers and members of the hearing board shall be paid reasonable fees and expenses as established by the State Board of Education.

(f) (1) In lieu of proceeding directly to a hearing, pursuant to subsection (a) of this section, the parties may agree in writing to request the Commissioner of Education to appoint a state mediator. Upon the receipt of a written request for mediation, signed by both parties, the commissioner shall appoint a mediator knowledgeable in the fields and areas significant to the review of the special educational needs of the child or pupil. The mediator shall attempt to resolve the issues in a manner which is acceptable to the parties. The mediator shall certify in writing to the Department of Education and to the parties whether the mediation was successful or unsuccessful.

(2) If the dispute is not resolved through mediation, either party may proceed to a hearing.

(1967, P.A. 627, S. 10; 1971, P.A. 667, S. 1–6; P.A. 73-556, S. 1–3; P.A. 75-94; 75-438; 75-493, S. 1–4; P.A. 76-436, S. 296, 681; P.A. 77-603, S. 6, 125; 77-614, S. 302, 610; P.A. 78-47; 78-132; 78-218, S. 67; 78-224, S. 1–6; 78-280, S. 1, 127; P.A. 79-87, S. 1, 2; P.A. 80-138, S. 1, 3; 80-175, S. 1, 5; P.A. 83-338, S. 1, 2; P.A. 84-284, S. 1, 2; P.A. 85-312, S. 1, 2; P.A. 88-317, S. 54, 107; P.A. 91-277, S. 2, 6; P.A. 93-91, S. 1, 2; 93-352, S. 2, 3; 93-353, S. 10, 52; P.A. 94-245, S. 28, 46; P.A. 95-237, S. 3, 7; P.A. 96-146, S. 7, 12; P.A. 00-48, S. 4, 12; P.A. 03-76, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 5–7; P.A. 06-18, S. 4.)

History: 1971 act created section, replacing special program of 1967 act; P.A. 73-556 amended Subsec. (c) to place 30-day deadline on establishment of hearing board, amended Subsec. (d) to require hearing within 30 days and to require transcriptions of formal sessions and amended Subsec. (e) to require decision within 60 days of first meeting, to require state board to take action by substituting “shall” for “may”, to include “county” of residence in reference to common pleas court and to require that copies of transcripts be sent to parent or guardian and to board of education if requested to do so in the event of an appeal; P.A. 75-94 added exception to 60-day deadline for decision in Subsec. (e) for cases requiring independent diagnosis; P.A. 75-438 incorporated former Subsec. (b) into Subsec. (a) as Subdiv. (2) and inserted new Subsec. (b) allowing mediation by secretary of the state board; P.A. 75-493 amended section to allow action on behalf of child in his custody by commissioner of children and youth services; P.A. 76-436 amended Subsec. (e) to substitute superior court for court of common pleas and to specify judicial districts, effective July 1, 1978; P.A. 77-603 made appeals in accordance with Sec. 4-183 except with regard to location; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-47 amended Subsec. (b) to change deadline for mediation results from 15 to 30 days after request for mediation is received; P.A. 78-132 changed hearing board from at least three persons to one or more and excluded education department employees from serving as one-member boards in Subsec. (c); P.A. 78-218 substituted “local or regional” boards for boards “of the school district”; P.A. 78-224 clarified review process by making provisions in Subsec. (a)(1) applicable to administrative review to be followed by hearing if requested and deleting former provisions relating to hearing and appeal and making Subdiv. (2) and subsequent subsections applicable to hearings and mediation procedures, also including in Subdiv. (2) a 30-day period for making request, deleting 30-day periods in Subsecs. (c) and (d) and amending Subsec. (e) to change deadline for decision from within 60 days of first meeting to within 30 days of request for hearing and to replace exception for cases requiring independent diagnosis with general provision regarding extensions; P.A. 78-280 deleted reference to counties in Subsec. (e); P.A. 79-87 deleted references to repealed Sec. 10-94a, amended Subsec. (a) to require notice to be sent within 15 days of request for review rather than within 10 days of the review, allowed mediation “in lieu of” review rather than “following” review and amended Subsec. (c) to require “impartial” hearing board, allowing deletion of provision excluding education department members from serving as one-person boards; P.A. 80-138 amended Subsec. (e) to give board authority to judge appropriateness of parental placement as opposed to program prescribed by planning and placement team; P.A. 80-175 allowed action by emancipated minors or pupils 18 or older on their own behalf and amended Subsec. (a) to allow school board responsible for child to initiate review procedure; P.A. 83-338 amended Subsec. (e) to provide for exception to appeal on the record if court finds that presentation of evidence is warranted; P.A. 84-284 substantially revised special education appeal procedure; P.A. 85-312 amended section by adding references to unified school districts and authorization to apply for injunctive relief to enforce order of hearing officer or board without necessity of establishing irreparable harm or inadequate remedy at law; P.A. 88-317 inserted reference to Sec. 4-180a in Subsec. (e)(1), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-277 added provision in Subsec. (a) that the hearing may address the refusal to give consent for evaluation or placement in special education or the withdrawal of such consent, added provision in Subsec. (b) re mailing, making technical changes and removing requirement that the parties participate in conciliation procedures prior to convening the hearing, deleted Subsec. (c) which outlined the conciliation procedures, relettering the remaining Subsecs. and in Subsec. (d)(1) adding provision allowing the hearing officer to order special education evaluation and placement in instances where consent has been refused and adding Subdiv. (3) re provision of special education without consent of guardian or parent, and added Subsec. (f) re mediation; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-352 amended Subsec. (a) to apply the provisions of the section concerning a local or regional board of education or a unified school district to a public agency responsible for the provision of education and services to children requiring special education, effective August 15, 1993; P.A. 93-353 amended Subsec. (a)(4) to specify the consent is for “preplacement” evaluation and “initial” placement and to add the provision concerning the refusal of consent in the event a planning and placement team proposes private placement and amended Subsec. (b) to remove an exception for the time limit as provided in Subsec. (d) and to substitute the basis for an extension by the hearing officer from “for compelling reasons” to “at the request of either party to the hearing”, effective July 1, 1993; P.A. 94-245 added new Subsec. (c)(2) re disclosure of documentary evidence and a list of witnesses and renumbered former Subdiv. (2) as (3), effective June 2, 1994; P.A. 95-237 amended Subsec. (a) to change the reasons for which a hearing may be requested, require issues to be raised at a planning and placement team meeting prior to a hearing, specify that the subsection does not limit the right to initiate a planning and placement team meeting at any time, add Subdiv. (2) re statement of specific issues and Subdiv. (3) re time limit and notice requirements and make technical changes, amended Subsec. (c) to add the prehearing conference requirement and limitation on the introduction of evidence and witnesses to those properly disclosed and testimony relevant to the issues in dispute and make technical changes, and amended Subsec. (d) to allow the hearing officer to include a comment on the conduct of the proceedings in his decision and make technical changes, effective July 1, 1995; P.A. 96-146 amended Subsec. (c) to remove requirement that the hearing officer or board appointed be knowledgeable in the fields and areas significant to the review of the special education needs of the child or pupil and to add requirement that the Department of Education provide training to hearing officers, effective July 1, 1996; P.A. 00-48 amended Subsec. (c)(2) to clarify the time frame for disclosure is “business” days, to require the disclosure of completed evaluations and recommendations based on evaluations that the offering party intends to use at the hearing, and to allow the hearing officer to bar a party who failed to comply with the disclosure provisions from introducing undisclosed evaluations and recommendations without the consent of the other party, effective July 1, 2000; P.A. 03-76 made technical changes in Subsecs. (a)(1), (b), (c)(1) and (f)(1), effective June 3, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1) by deleting provisions re the raising of issues at hearings not raised at planning and placement team meetings and re a parent's rights to request a planning and placement team meeting at any time, by making technical changes and by adding provision re parental consent to initial receipt of special education services prior to a hearing for private placement of a child against the parent's wishes, amended Subsec. (c)(2) by deleting provision requiring prehearing conference to be at least 10 days prior to date hearing is scheduled to commence, and amended Subsec. (d) by changing provision re evaluation or placement in special education to provision re initial evaluation or reevaluation in Subdiv. (1), by adding provisions re reevaluation and placement in private school or facility in Subdiv. (3) and by replacing provision in Subdiv. (4) re exception to appeal hearing procedure in Sec. 4-183 concerning presentation of evidence and review of such evidence for its value with provision re hearing of additional evidence at a party's request, effective August 20, 2003; P.A. 06-18 amended Subsec. (a) by requiring a copy of the written request for hearing be sent to the Department of Education, by eliminating the 7-day notification period in Subdiv. (1), by redesignating language re consent hearing concerning decision by planning and placement team as new Subdiv. (2) and adding therein language re a copy of the request for the hearing, and by redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), amended Subsec. (b) by adding language re impartial hearing officer and re federal Individual with Disabilities Education Act, amended Subsec. (c)(1) by deleting language re appointment of impartial hearing officer or board, amended Subsec. (d)(1) by redesignating existing language as Subparas. (A),(B) and (C) and by adding language re previously received services and re federal Individuals with Disabilities Education Act, amended Subsec. (f)(1) by deleting language re 30-day requirements, and made technical changes in Subsecs. (a)(4), (b) and (d)(1), effective July 1, 2006.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Cited. 179 C. 694; 198 C. 445; 207 C. 674; 228 C. 699; 229 C. 1.

Cited. 34 CS 277; 35 CS 501; 36 CS 285; 38 CS 712; 39 CS 443; Id., 443; 44 CS 527; 45 CS 57.

Subsec. (e):

Cited. 33 CS 175. Statute does not authorize hearing board to order reimbursement of expenses for the education of a child in past year. 34 CS 257.



Section 10-76hh - Prohibition on deduction of Medicaid reimbursement in determination of grant payments.

On and after July 1, 2006, and for each succeeding fiscal year thereafter, in determining costs eligible for reimbursement pursuant to subdivisions (2) and (3) of subsection (e) of section 10-76d, subdivision (2) of subsection (a) of section 10-76g and subsection (b) of section 10-76g, Medicaid reimbursement received by any local or regional board of education from the Department of Social Services for students of such boards of education shall not be deducted from grants paid in accordance with said sections.

(P.A. 06-188, S. 10.)

History: P.A. 06-188 effective July 1, 2006.



Section 10-76i - Advisory Council for Special Education.

(a) There shall be an Advisory Council for Special Education which shall advise the General Assembly, State Board of Education and the Commissioner of Education, and which shall engage in such other activities as described in this section. On and after July 1, 2012, the advisory council shall consist of the following members: (1) Nine appointed by the Commissioner of Education, (A) six of whom shall be (i) the parents of children with disabilities, provided such children are under the age of twenty-seven, or (ii) individuals with disabilities, (B) one of whom shall be an official of the Department of Education, (C) one of whom shall be a state or local official responsible for carrying out activities under Subtitle B of Title VII of the McKinney-Vento Homeless Assistance Act, 42 USC 11431 et seq., as amended from time to time, and (D) one of whom shall be a representative of an institution of higher education in the state that prepares teacher and related services personnel; (2) one appointed by the Commissioner of Developmental Services who shall be an official of the department; (3) one appointed by the Commissioner of Children and Families who shall be an official of the department; (4) one appointed by the Commissioner of Correction who shall be an official of the department; (5) the director of the Office of Protection and Advocacy for Persons with Disabilities, or the director's designee; (6) one appointed by the director of the Parent Leadership Training Institute within the Commission on Women, Children and Seniors who shall be (A) the parent of a child with a disability, provided such child is under the age of twenty-seven, or (B) an individual with a disability; (7) a representative from the parent training and information center for Connecticut established pursuant to the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time; (8) the Commissioner of Rehabilitation Services, or the commissioner's designee; (9) five who are members of the General Assembly who shall serve as nonvoting members of the advisory council, one appointed by the speaker of the House of Representatives, one appointed by the majority leader of the House of Representatives, one appointed by the minority leader of the House of Representatives, one appointed by the president pro tempore of the Senate and one appointed by the minority leader of the Senate; (10) one appointed by the president pro tempore of the Senate who shall be a member of the Connecticut Speech-Language-Hearing Association; (11) one appointed by the majority leader of the Senate who shall be a public school teacher; (12) one appointed by the minority leader of the Senate who shall be a representative of a vocational, community or business organization concerned with the provision of transitional services to children with disabilities; (13) one appointed by the speaker of the House of Representatives who shall be a member of the Connecticut Council of Special Education Administrators and who is a local education official; (14) one appointed by the majority leader of the House of Representatives who shall be a representative of charter schools; (15) one appointed by the minority leader of the House of Representatives who shall be a member of the Connecticut Association of Private Special Education Facilities; (16) one appointed by the Chief Court Administrator of the Judicial Department who shall be an official of such department responsible for the provision of services to adjudicated children and youth; (17) seven appointed by the Governor, all of whom shall be (A) the parents of children with disabilities, provided such children are under the age of twenty-seven, or (B) individuals with disabilities; and (18) such other members as required by the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, appointed by the Commissioner of Education. Appointments made pursuant to the provisions of this section shall be representative of the ethnic and racial diversity of, and the types of disabilities found in, the state population. The terms of the members of the council serving on June 8, 2010, shall expire on June 30, 2010. Appointments shall be made to the council by July 1, 2010. Members shall serve two-year terms, except that members appointed pursuant to subdivisions (1) to (3), inclusive, of this subsection whose terms commenced July 1, 2010, shall serve three-year terms and the successors to such members appointed pursuant to subdivisions (1) to (3), inclusive, of this subsection shall serve two-year terms.

(b) The advisory council shall elect annually its own chairperson and other officers as deemed necessary. The council shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of members in office. The State Board of Education shall meet at least annually with the council to review the state plan for the provision of special education. A majority of the members in office, but not less than ten, shall constitute a quorum. Any member who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. The member appointed by the Commissioner of Education who is an official of the department shall meet with and act as secretary to the advisory council. Members of the advisory council shall serve without compensation, but shall be reimbursed for all reasonable expenses incurred in the performance of their duties. The Department of Education shall provide secretarial and administrative assistance to facilitate the activity of the advisory council. The Board of Regents for Higher Education shall appoint a liaison person to the advisory council.

(c) The advisory council shall: (1) Advise the Department of Education of unmet needs in educating children with disabilities and on the administration of the provisions of sections 10-94f to 10-94k, inclusive; (2) review periodically the laws, regulations, standards and guidelines pertaining to special education and recommend to the General Assembly and the State Board of Education any changes which it finds necessary; (3) comment on any new or revised regulations, standards and guidelines proposed for issuance; (4) participate with the State Board of Education in the development of any state eligibility documents for provision of special education; (5) comment publicly on any procedures necessary for distributing federal funds received pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as from time to time amended; (6) assist the Department of Education in developing and reporting such data and evaluations as may be conducted pursuant to the provisions of said act; (7) report to the General Assembly not later than January fifteenth in the odd-numbered years and not later than February fifteenth in the even-numbered years, concerning recommendations for effecting changes in the special education laws; and (8) perform any other activity that is required by the Individuals with Disabilities Education Act, 20 USC 1400, et seq., as from time to time amended.

(1972, P.A. 167; P.A. 73-323; P.A. 77-402; 77-573, S. 24, 30; 77-614, S. 303, 610; P.A. 78-218, S. 68, 69, 212; P.A. 82-218, S. 38, 46; 82-314, S. 49, 63; P.A. 84-256, S. 1, 17; P.A. 91-277, S. 3, 6; P.A. 92-262, S. 13, 42; P.A. 93-91, S. 1, 2; P.A. 94-245, S. 34, 46; P.A. 95-312, S. 1, 2; P.A. 96-161, S. 10, 13; P.A. 97-98, S. 1, 2; P.A. 98-168, S. 12, 26; P.A. 00-220, S. 6, 43; P.A. 01-173, S. 12, 49, 67; P.A. 03-76, S. 41; P.A. 06-18, S. 7; P.A. 07-73, S. 2(b); P.A. 10-175, S. 1; June Sp. Sess. P.A. 10-1, S. 41; P.A. 11-48, S. 285; 11-235, S. 2; P.A. 12-120, S. 9; June 12 Sp. Sess. P.A. 12-1, S. 37; May Sp. Sess. P.A. 16-3, S. 143.)

History: P.A. 73-323 amended Subsec. (d) to require that review take place on or before February first; P.A. 77-402 required that advisory council include at least one handicapped person; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of education for secretary of the state board of education and replaced former provisions concerning terms of first appointees, filling of vacancies and two-term limit on service with provision calling for four-year terms and setting expiration date of February 28, 1979, for present members, effective January 1, 1979; P.A. 78-218 substituted “local or regional boards of education” for “town or regional school districts” and “chairperson” for “chairman” and changed deadline for review in Subsec. (d) from February first to February fifteenth; P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-314 changed official name of education committee; P.A. 84-256 amended section to add attendance and quorum requirements and to require council to advise department re unmet needs in educating handicapped children and administration of Secs. 10-94f to 10-94k, inclusive, comment on state plan and procedures for distributing federal funds and assist department in developing and reporting data and evaluations and to delete requirements concerning annual joint review with general assembly's education committee; P.A. 91-277 added prohibition against serving more than two consecutive terms and removed obsolete language; P.A. 92-262 provided that the committee also advise the general assembly and report to the general assembly on recommendations for changing special education laws, and that the terms of members expire on June 20, 1992, and specified the membership of a new larger committee; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-245 deleted provision prohibiting more than two consecutive full terms, effective June 2, 1994; P.A. 95-312 amended Subsec. (a) to increase the membership from 25 to 28 and to add provisions concerning the early expiration of the terms of some members which were due to expire on June 30, 1996, effective July 6, 1995; P.A. 96-161 amended Subsec. (c) to remove obsolete Subdiv. (5) and to renumber remaining Subdivs. accordingly, effective July 1, 1996; P.A. 97-98 amended Subsec. (b) to delete provision that member who fails to attend three consecutive meetings is deemed to have resigned and to make technical changes, effective June 6, 1997; P.A. 98-168 amended Subsec. (a) to specify that the terms of existing members expire on June 30, 1998 and to change the membership of the council, amended Subsec. (b) to add the requirement for the State Board of Education to meet at least annually with the council, and made technical changes, effective June 4, 1998; P.A. 00-220 amended Subsec. (a)(10) to substitute person working in the field of special-education-related services for a member of the Connecticut Association of Urban Schools, and added provision for staggered terms, effective July 1, 2000; P.A. 01-173 amended Subsec. (a) to make a technical change, effective July 1, 2001, and amended Subsec. (c)(4) to substitute “eligibility documents” for “plan” and (c)(5) to update reference to the federal act and added Subsec. (c)(8) re other activity required by the federal act, effective July 6, 2001; P.A. 03-76 made technical changes in Subsecs. (b) and (c), effective June 3, 2003; P.A. 06-18 added Subsec. (a)(13) re members required by the federal Individuals with Disabilities Education Act, effective July 1, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 10-175 amended Subsec. (a) by substantially revising the number of and requirements for appointments to the advisory council on and after July 1, 2010, and amended Subsec. (b) by making a technical change, effective June 8, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(1) by replacing “Eight” with “Nine” and adding Subpara. (D) re representative of institution of higher education that prepares teacher and related services personnel and amended Subsec. (a)(6) by replacing former provision re such representative with “member of the Connecticut Speech-Language-Hearing Association”, effective June 22, 2010; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 11-235 amended Subsec. (a) by adding new Subdivs. (5) re representative from Office of Protection and Advocacy for Persons with Disabilities, (6) re representative from Parent Leadership Training Institute within Commission on Children and (7) re representative from Bureau of Rehabilitation Services within Department of Social Services and redesignating existing Subdivs. (5) to (14) as Subdivs. (8) to (17), effective July 13, 2011 (Revisor's note: In Subsec. (a)(7), “Bureau of Rehabilitation Services within the Department of Social Services” was changed editorially by the Revisors to “Department of Rehabilitative Services” to conform with changes made by P.A. 11-44, S. 1, 4); P.A. 12-120 amended Subsec. (a) by replacing “2010” with “2012” re membership of council on and after July 1, replacing “a representative from” with “the director of” and adding provision re designee in Subdiv. (5), replacing “a representative from” with “one appointed by the director of” and adding Subparas. (A) and (B) re appointment criteria in Subdiv. (6), adding new Subdiv. (7) re representative from parent training and information center for Connecticut, redesignating existing Subdiv. (7) as Subdiv. (8) and replacing “a representative from” with “the director of” in same, and redesignating existing Subdivs. (8) to (17) as Subdivs. (9) to (18), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(8) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and making a conforming change, effective July 1, 2012; May Sp. Sess. P.A. 16-3 amended Subsec. (a)(6) by replacing “Commission on Children” with “Commission on Women, Children and Seniors”, effective July 1, 2016.

Cited. 179 C. 694; 228 C. 699; 229 C. 1.

Cited. 35 CS 501; 44 CS 527.



Section 10-76ii - Provision of applied behavior analysis services.

(a) On and after July 1, 2012, a local or regional board of education that is responsible for providing special education and related services to a child, pursuant to section 10-76a, shall provide applied behavior analysis services to any such child with autism spectrum disorder if the individualized education program or plan pursuant to Section 504 of the Rehabilitation Act of 1973 requires such services. (1) Such services shall be provided by a person who is, subject to the provisions of subsection (b) of this section, (A) licensed by the Department of Public Health or certified by the Department of Education and such services are within the scope of practice of such license or certificate, or (B) certified by the Behavior Analyst Certification Board as a behavior analyst or assistant behavior analyst, provided such assistant behavior analyst is working under the supervision of a certified behavior analyst. (2) A teacher or paraprofessional may implement the individualized education program or plan pursuant to Section 504 of the Rehabilitation Act of 1973 providing for such applied behavior analysis services, provided such teacher or paraprofessional is under the supervision of a person described in subdivision (1) of this subsection. For purposes of this section, “applied behavior analysis” means the design, implementation and evaluation of environmental modifications, using behavioral stimuli and consequences, including the use of direct observation, measurement and functional analysis of the relationship between the environment and behavior, to produce socially significant improvement in human behavior.

(b) If the Commissioner of Education determines that there are insufficient certified or licensed personnel available to provide applied behavior analysis services in accordance with the provisions of subsection (a) of this section, the commissioner may authorize the provision of such services by persons who: (1) Hold a bachelor's degree in a related field; (2) have completed (A) a minimum of nine credit hours of coursework from a course sequence approved by the Behavior Analyst Certification Board, or (B) coursework that meets the eligibility requirement to sit for the board certified behavior analyst examination; and (3) are supervised by a board certified behavior analyst.

(c) Nothing in this section shall be construed to require the inclusion of applied behavior analysis services in an individualized education program or plan pursuant to Section 504 of the Rehabilitation Act of 1973.

(P.A. 10-175, S. 2; P.A. 12-173, S. 7.)

History: P.A. 10-175 effective July 1, 2010; P.A. 12-173 replaced “individualized education plan” with “individualized education program” in Subsecs. (a) and (c), effective June 15, 2012.



Section 10-76j - Five-year plan for special education.

Section 10-76j is repealed, effective June 3, 1996.

(1972, P.A. 115, S. 1-3; P.A. 78-218, S. 70; P.A. 96-161, S. 12, 13.)



Section 10-76jj - Language and communication plan as part of individualized education program for child identified as deaf or hearing impaired.

The individualized education program for any child identified as deaf or hearing impaired shall include a language and communication plan developed by the planning and placement team for such child. Such language and communication plan shall address: (1) The primary language or mode of communication chosen for the child, (2) opportunities for direct communication with peers and professional personnel in the primary language or mode of communication for the child, (3) educational options available to the child, (4) the qualifications of teachers and other professional personnel administering such plan for the child, including such teacher's or personnel's proficiency in the primary language or mode of communication for the child, (5) the accessibility of academic instruction, school services and extracurricular activities to the child, (6) assistive devices and services for the child, and (7) communication and physical environment accommodations for the child.

(P.A. 12-173, S. 11.)

History: P.A. 12-173 effective June 15, 2012.



Section 10-76k - (Formerly Sec. 10-76i). Development of experimental educational programs.

(a) Any local or regional board of education or any other public or private nonprofit organization or agency, may prepare and develop experimental educational plans and submit them to the State Board of Education, provided all such proposals coming from organizations other than a board of education shall be approved by the local or regional board of education before submission to the state board. Each such plan shall specify, describe and support with reasons the following: (1) The objectives of such plan; (2) the methods of evaluation to be employed; (3) the area to be served by and from which pupils will be drawn for the experimental educational project; (4) the policies, standards and methods to be employed in the selection of pupils; (5) the policies, standards and methods with respect to the operation of the project, including administrative organization, grouping of pupils, educational and instructional practices, the use and functioning of teachers and other instructional and supervisory personnel, choice of educational materials and equipment, allocation of curricular time and use of extraschool cultural facilities; (6) the site, size, design, estimated capital cost and method of financing of any school or other building, or specific standards and criteria for determining the same; (7) the expected sources of financial support together with estimates of the required annual budgets for the first two years of operation, exclusive of capital costs of land and buildings; (8) the policies and standards with respect to professional staff, including qualifications, estimated salary scales and methods of selection of professional personnel; and (9) provision for direct participation by members of the communities and students to be served by such experimental educational projects, in planning, policy-making and service function affecting such projects. The State Board of Education may accept, reject or modify any such experimental educational project, or it may request the revision and resubmission of such plan, if said board finds such plan does not conform to the educational interests of the state, as defined in section 10-4a and other sections of the general statutes. Acceptance of an experimental educational project by the State Board of Education shall constitute compliance of the plan with this and other sections of this title.

(b) The State Board of Education shall furnish assistance to all applicants in the planning and developing of projects under this section.

(c) All experimental educational projects conducted pursuant to subsection (a) of this section shall be evaluated at least annually.

(1969, P.A. 640; 1971, P.A. 430; P.A. 73-322; P.A. 78-218, S. 71; P.A. 82-314, S. 50, 63; P.A. 92-170, S. 9, 26.)

History: 1971 act deleted provision limiting boards to no more than three experimental projects, allowed public or private nonprofit organizations to develop experimental plans with approval of school district board of education, required plan to specify objectives and methods of evaluation to be used and to provide for participation in development of plan by students, clarified conditions under which modifications may be requested by state board and added Subsecs. (b) and (c) re assistance given and review and evaluation by state board; Sec. 10-76i was transferred to Sec. 10-76k in 1972; P.A. 73-322 amended Subsec. (c) to change review deadline from March first to February first; P.A. 78-218 specified applicability to local or regional boards and changed deadline in Subsec. (c) to February fifteenth; P.A. 82-314 changed official name of education committee; P.A. 92-170 amended Subsec. (c) to remove a requirement that the state board review proposals and programs with the education committee of the general assembly.

Cited. 179 C. 694; 228 C. 699; 229 C. 1.



Section 10-76kk - Disproportionate or inappropriate identification of minority students or English language learners requiring special education. Report. Study.

(a) Any local or regional board of education identified by the Department of Education that disproportionately and inappropriately identifies (1) minority students, or (2) English language learners as requiring special education services because such students have a reading deficiency in contravention of the provisions of subparagraph (A) of subdivision (4) of subsection (a) of section 10-76ff shall annually submit a report to the department on the plan adopted by such board that reduces the misidentification of such minority students or English language learners by improving reading assessments and interventions for students in kindergarten to grade three, inclusive.

(b) The Department of Education shall study the plans and strategies used by a local or regional board of education that demonstrate improvement in the reduction of the misidentification of minority students or English language learners requiring special education under this section. Such study shall examine the association between improvements in teacher training in the science of reading and the reduction in misidentification of students requiring special education services.

(c) For purposes of this section, “minority students” means those whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce; and “English language learners” means those students reported as English language learners by the local or regional board of education for such students to the Department of Education.

(P.A. 12-116, S. 90; P.A. 13-193, S. 1; 13-245, S. 10.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-193 applied provisions to English language learners, amended Subsec. (a) by designating existing provision re minority students as Subdiv. (1) and adding Subdiv. (2) re English language learners and amended Subsec. (c) by adding definition of “English language learners”, effective July 1, 2013; P.A. 13-245 amended Subsec. (b) by replacing “correlation” with “association”, effective July 1, 2013.



Section 10-76l - Annual evaluation of special education programs.

Section 10-76l is repealed.

(P.A. 75-521, S. 1, 6; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 72; P.A. 81-420, S. 3, 4.)



Section 10-76ll - Bill of rights for parents of children receiving special education services.

(a) As used in this section, “parent” means the parent or guardian of a child requiring special education or the surrogate parent appointed pursuant to section 10-94g or, in the case of a pupil who is an emancipated minor or eighteen years of age or older, the pupil.

(b) On or before July 1, 2015, the State Board of Education shall draft a written bill of rights for parents of children receiving special education services to guarantee that the rights of such parents and children are adequately safeguarded and protected during the provision of special education and related services under this chapter. Such bill of rights shall inform parents of: (1) The right to request consideration of the provision of transition services for a child receiving special education services who is eighteen to twenty-one, inclusive, years of age, (2) the right to receive transition resources and materials from the department and the local or regional board of education responsible for such child, (3) the requirement that the local or regional board of education responsible for such child shall create a student success plan for each student enrolled in a public school, beginning in grade six, pursuant to subsection (j) of section 10-221a, and (4) the right of such child to receive realistic and specific postgraduation goals as part of such child’s individualized education program.

(c) For the school year commencing July 1, 2015, and each school year thereafter, the Department of Education shall annually distribute to local and regional boards of education the written bill of rights for parents of children receiving special education services, which shall be provided to parents, at a planning and placement team meeting for a child receiving special education services in grades six to twelve, inclusive.

(P.A. 15-209, S. 3.)

History: P.A. 15-209 effective July 1, 2015.



Section 10-76m - Auditing of claims for special education assistance.

Claims by local and regional boards of education for payment pursuant to section 10-76g shall be audited annually by certified public accountants to be retained by the State Board of Education, and certified copies of such audits shall be provided by said board to the state Auditors of Public Accounts.

(P.A. 75-521, S. 2, 6; P.A. 78-218, S. 73; P.A. 79-128, S. 20, 36.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 79-128 substituted “payment” for “reimbursement”.

Cited. 179 C. 694; 187 C. 187; 195 C. 24; 228 C. 699; 229 C. 1.



Section 10-76mm - Development of individualized education program form.

(a) The Commissioner of Education, in consultation with the Individualized Education Program Advisory Council established pursuant to section 10-76nn, shall develop a new individualized education program form that is easier for practitioners to use and easier for parents and students to understand. Such individualized education program form shall include a brief description of, and contact information for, the parent training and information center for Connecticut established pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, and the Bureau of Special Education within the Department of Education in a conspicuous place on the first page of the individualized education program form using at least twelve-point Times New Roman font.

(b) Not later than January 1, 2017, the commissioner shall submit the new individualized education program form developed pursuant to this section to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 267.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-76n - Special Education Resource Center.

The State Education Resource Center, established pursuant to section 10-357a, shall maintain the Special Education Resource Center, with federal funds granted to the state for the maintenance of said center under the provisions of the federal Education for the Handicapped Act, for purposes consistent with the provisions of said act as it may from time to time be amended. The Commissioner of Education is authorized to accept any federal funds allotted to the state for such purposes and shall administer such funds in accordance with federal law.

(P.A. 75-115; P.A. 77-614, S. 302, 610; P.A. 05-245, S. 23; P.A. 14-212, S. 12.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 05-245 designated existing language as Subsec. (a) and added Subsec. (b) re the state education resource center, effective July 1, 2005; P.A. 14-212 deleted Subsec. (a) designator, replaced “State Board of Education shall continue to” with “State Education Resource Center, established pursuant to section 10-357a, shall” and deleted former Subsec. (b) re Special Education Resource Center may be conducted by State Education Resource Center as part of its program of activities, effective June 13, 2014.

Cited. 179 C. 694; 228 C. 699; 229 C. 1.



Section 10-76nn - Individualized Education Program Advisory Council.

(a) There is established an Individualized Education Program Advisory Council that shall assist the Commissioner of Education in the development of a new individualized education program form that is easier for practitioners to use and easier for parents and students to understand, pursuant to section 10-76mm.

(b) The advisory council shall consist of the following members:

(1) Two members appointed by the speaker of the House of Representatives, one of whom shall be an advocate for parents or guardians of children requiring special education and related services and one of whom shall be a special education teacher in a public school who is a member of the American Federation of Teachers-Connecticut;

(2) Two members appointed by the president pro tempore of the Senate, one of whom shall be a superintendent of schools and one of whom shall be a representative of the Connecticut State Advisory Committee on Special Education;

(3) Two members appointed by the majority leader of the House of Representatives, one of whom shall be a principal of a public school and one of whom shall be a teacher in a public school who is a member of the Connecticut Education Association;

(4) Two members appointed by the majority leader of the Senate, one of whom shall be an advocate for parents or guardians of children requiring special education and related services and one of whom shall be a representative of the RESC Alliance;

(5) Two members appointed by the minority leader of the House of Representatives, one of whom shall be a director of pupil personnel and one of whom shall be a representative of the State Education Resource Center, established pursuant to section 10-357a;

(6) Two members appointed by the minority leader of the Senate, one of whom shall be a representative of the Connecticut Association of Boards of Education and one of whom shall be a representative of the American School for the Deaf; and

(7) The Commissioner of Education, or the commissioner’s designee.

(c) All appointments to the advisory council, pursuant to subsection (b) of this section, shall be made not later than thirty days after July 1, 2015. Any vacancy shall be filled by the appointing authority.

(d) The Commissioner of Education may appoint any employee of the Department of Education with expertise in special education to serve as a nonvoting member of the council.

(e) The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons of the advisory council from among the members of the advisory council. Such chairpersons shall schedule the first meeting of the advisory council, which shall be held not later than sixty days after July 1, 2015.

(f) The State Education Resource Center, established pursuant to section 10-357a, shall provide administrative support to the advisory council.

(g) The advisory council shall terminate on the date that the Commissioner of Education submits the new individualized education program form to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 10-76mm, or January 1, 2017, whichever is later.

(June Sp. Sess. P.A. 15-5, S. 268.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-76o - Special education at the Gilbert School, Norwich Free Academy and Woodstock Academy.

The boards of trustees of the Gilbert School, Norwich Free Academy and Woodstock Academy shall provide for their students special education programs required to be provided by local and regional school districts in accordance with sections 10-76d to 10-76k, inclusive, and may charge any sending town for the costs of any such special education provided to a student for whose education such sending town is responsible and the sending town shall be eligible to apply for state payment for such costs under section 10-76g.

(P.A. 77-556; P.A. 79-128, S. 21, 36; P.A. 82-472, S. 30, 183; P.A. 94-245, S. 11, 46.)

History: P.A. 79-128 substituted “payment” for “reimbursement”; P.A. 82-472 changed “Edwin O. Smith” to “E. O. Smith”; P.A. 94-245 deleted obsolete language re E. O. Smith School and made technical changes, effective June 2, 1994.

Cited. 179 C. 694; 187 C. 187; 195 C. 24; 228 C. 699; 229 C. 1.



Section 10-76oo - Digital individualized education program form software. Request for proposals and evaluation. Implementation; exception.

(a) Except as otherwise provided in subsection (e) of this section, the Department of Education shall (1) purchase, in accordance with the provisions of section 4a-57, a digital individualized education program form software for purposes of creating, submitting and sharing digital copies of a student’s individualized education program and related documents among authorized users, and (2) provide such digital individualized education program form software at no cost to local and regional boards of education and the technical high school system.

(b) On or before October 1, 2015, the department shall issue a request for proposals to eligible software companies for the purchase of the digital individualized education program form software. Such request for proposals shall require that the digital individualized education program form software: (1) Allow authorized users to create and submit a complete digital copy of a student’s individualized education program and related documents to the portal and share such digital copy with (A) the department for purposes of conducting a remote audit; and (B) a local or regional board of education or the technical high school system in a case where the student may transfer, (2) provide twenty-four-hour access for an unlimited number of authorized users to use the digital individualized education program form software, (3) provide an electronic catalog of goals and objectives aligned with the curriculum standards adopted by the State Board of Education, (4) allow local and regional boards of education and the technical high school system to purchase additional programs to supplement the digital individualized education program form software, and (5) protect a student’s individual education program and related documents that are created, submitted and shared using the digital individualized education program form software from unauthorized access, destruction, use, modification or disclosure in accordance with current industry standards.

(c) When evaluating the responses to the request for proposals and selecting a digital individualized education program form software, the department shall consider the types of digital individualized education program form software currently used and successfully implemented by local and regional boards of education and the technical high school system.

(d) For the school year commencing July 1, 2016, and each school year thereafter, if the department purchases a digital individualized education program under this section, the department shall provide such digital individualized education program form software to fifty per cent of the local and regional boards of education and to fifty per cent of the technical high schools under the jurisdiction of the technical high school system. For the school year commencing July 1, 2017, and each school year thereafter, the department shall provide the digital individualized education program form software to the remaining fifty per cent of the local and regional boards of education and to the remaining fifty per cent of the technical high schools under the jurisdiction of the technical high school system.

(e) The department shall not be required to purchase a digital individualized education program form software under this section if the department is unable to select a digital individualized education program form software because (1) none of the digital individualized education program form software included in the responses to the request for proposals satisfy the requirements described in subsection (b) of this section, or (2) the cost of a digital individualized education program form software included in the responses to the request for proposals exceeds the amount appropriated for the purchase of a digital individualized education program form software. If the department does not purchase a digital individualized education program form software, then the department shall conduct a study of the feasibility of the department creating and administering its own digital individualized education form software for the purposes described in subsection (a) of this section. Not later than April 1, 2016, the department shall submit such study to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 269.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-76p - Reimbursement where state agency makes private placement.

Section 10-76p is repealed.

(P.A. 78-186, S. 1, 2; P.A. 79-128, S. 22, 36; P.A. 80-473, S. 2, 3; P.A. 81-420, S. 2, 4; 81-432, S. 9, 11.)



Section 10-76pp - Use of digital individualized education program form software by school districts.

(a) The Department of Education shall provide a digital individualized education program form software at no cost to local and regional boards of education and the technical high school system in accordance with section 10-76oo. Such digital individualized education program form software shall permit local and regional boards of education and the technical high school system to create and submit a complete digital copy of a student’s individualized education program and related documents to (1) the department for purposes of conducting a remote audit, and (2) a local or regional board of education or the technical high school system in which such student has transferred to.

(b) A local and regional board of education and the technical high school system shall use the digital individualized education program form software when such software is provided by the department, except as otherwise provided in subsection (c) of this section.

(c) Nothing in this section shall affect or impair any agreement entered into between a local or regional board of education or the technical high school system and a software company for purposes of creating and sharing digital copies of a student’s individualized education program and related documents prior to the department providing a digital individualized education program form software to such local or regional board of education or such technical high school system pursuant to subsection (a) of this section. When any such agreement terminates or expires, the local or regional board of education or the technical high school system, as applicable, shall use the digital individualized education program form software provided by the department.

(June Sp. Sess. P.A. 15-5, S. 270.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-76q - Special education at technical high schools.

(a) The State Board of Education, in accordance with regulations adopted by said board, shall: (1) Provide the professional services necessary to identify, in accordance with section 10-76a, children requiring special education who are enrolled at state technical high schools, in accordance with section 10-95; (2) identify each such child; (3) determine the appropriateness of the state technical high school for the educational needs of each such child; (4) provide an appropriate educational program for each such child; (5) maintain a record thereof; and (6) annually evaluate the progress and accomplishments of special education programs at the state technical high schools.

(b) Where it is deemed appropriate that a child enrolled in a state technical high school receive special education, the parents or guardian of such child shall have a right to the hearing and appeal process as provided for in section 10-76h.

(c) If a planning and placement team determines that a student requires special education services which preclude such student's participation in the vocational education program offered by a technical high school, the student shall be referred to the board of education in the town in which the student resides for the development of an individualized educational program and such board of education shall be responsible for the implementation and financing of such program.

(P.A. 78-259, S. 1, 2; P.A. 99-281, S. 4, 6; P.A. 06-18, S. 5; P.A. 12-116, S. 87.)

History: P.A. 99-281 added Subsec. (c) re determination that special education services required by a student preclude participation in vocational-technical school program, effective July 1, 1999; P.A. 06-18 amended Subsec. (a)(4) by replacing “suitable” with “appropriate” and making conforming changes, effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012.

Cited. 179 C. 694; 228 C. 699; 229 C. 1.



Section 10-76r - Grant payment for certain special education placements for the fiscal year ending June 30, 1983.

Section 10-76r is repealed.

(P.A. 82-311, S. 3, 4; P.A. 91-303, S. 21, 22.)



Section 10-76s - Special education study committee.

Section 10-76s is repealed.

(P.A. 82-409, S. 1, 5; P.A. 89-30, S. 1, 2; P.A. 91-18; P.A. 92-262, S. 41, 42.)



Section 10-76t - Definitions re primary mental health program.

As used in sections 10-76u to 10-76x, inclusive, “department” means the Department of Education and “mental health professionals” include guidance counselors, school social workers, school psychologists, school nurses and child mental health specialists in community mental health centers and child guidance clinics.

(P.A. 84-518, S. 1, 7; P.A. 03-76, S. 12.)

History: P.A. 03-76 made a technical change, effective June 3, 2003.

Cited. 228 C. 699; 229 C. 1.



Section 10-76u - School-based primary mental health programs established. Grants to boards of education.

(a) In each fiscal year for which funds are appropriated for purposes of the primary mental health program, the department shall establish a grant program for the purpose of providing funds to local and regional boards of education for the establishment of school-based programs for the detection and prevention of emotional, behavioral and learning problems in public school children primarily in grades kindergarten through grade three.

(b) The Commissioner of Education shall solicit grant applications from local and regional boards of education which shall be submitted annually to the commissioner at such time and on such forms as the commissioner prescribes. The commissioner shall issue not less than four grants by September fifteenth of each year. In determining if a board of education shall be granted funds pursuant to this section and sections 10-76v to 10-76x, inclusive, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) Availability in the school and community of professional, paraprofessional, and other program staff with background and experience in early intervention; (2) availability of space to accommodate the program in an elementary school building; (3) demonstration of strong support by administrative personnel, teaching staff, pupil personnel staff and local community mental health centers; (4) reasonable evidence of future stability of the program and its personnel; and (5) the number of children enrolled in grades kindergarten to two, inclusive, in a school under the jurisdiction of such board of education experiencing behavioral, disciplinary or early school adjustment problems.

(P.A. 84-518, S. 2, 7; P.A. 85-402, S. 1, 5; P.A. 91-323, S. 1, 3; P.A. 15-96, S. 6.)

History: P.A. 85-402 amended section to extend program beyond 1984-1985 fiscal year and to change number of grants under program from not more than four to not less than four, to replace references to “department” with references to “commissioner” of education and to stipulate that local or regional boards of education may not receive grants for programs at the same school for more than three years; P.A. 91-323 removed language prohibiting a board of education from receiving a grant for a program in the same school for more than three years; P.A. 15-96 amended Subsec. (b) by adding Subdiv. (5) re number of children in grades kindergarten to 2 experiencing behavioral, disciplinary or early school adjustment problems, effective July 1, 2015.



Section 10-76v - Program components. Duties of mental health professionals. Parental consent required.

(a) Early detection and prevention programs funded under the provisions of sections 10-76u to 10-76x, inclusive, shall include (1) a component for systematic early detection and screening to identify children experiencing behavioral, disciplinary or early school adjustment problems, and (2) services that address such problems for children so identified.

(b) Mental health professionals shall: (1) Supervise the acceptance of children into the program; and (2) utilize school and community resources to serve children not accepted for direct service.

(c) Mental health professionals shall select, train and supervise paraprofessionals and community volunteers in program implementation.

(d) Parental consent shall be obtained before a child may be accepted into an early detection and prevention program.

(P.A. 84-518, S. 3, 7; P.A. 85-402, S. 2, 5; P.A. 15-96, S. 5.)

History: P.A. 85-402 deleted reference to mass screening and detection procedures, added requirement of component for systematic early detection and deleted reference to duties of paraprofessionals under Subsec. (b); P.A. 15-96 amended Subsec. (a) by designating existing language as Subdiv. (1) and adding “behavioral, disciplinary or” in same, and adding Subdiv. (2) re services that address problems for identified children, effective July 1, 2015.



Section 10-76w - Duties of department re primary mental health program.

(a) The department shall: (1) Coordinate school-based early detection and prevention programs funded under sections 10-76u to 10-76x, inclusive; and (2) in conjunction with the Department of Children and Families and local mental health agencies, provide training, consultation, and technical assistance to local and regional boards of education in early detection, intervention techniques, screening, staffing, program management and evaluation.

(b) The department may contract with consultants to aid in the conduct of training and the provision of consultation and technical assistance to early detection and prevention programs funded under the provisions of sections 10-76u to 10-76x, inclusive.

(c) The department shall identify specific goals and objectives for the program prior to the solicitation of applications for participation in such program and shall define in advance what specific measures it shall employ to measure the attainment of the goals and objectives. Utilizing these measures, the department shall evaluate the effectiveness of the programs funded under sections 10-76u to 10-76x, inclusive. The Commissioner of Education shall report to the joint standing committee of the General Assembly having cognizance of matters relating to education not later than January 1, 1986, on the evaluation of said programs.

(P.A. 84-518, S. 4, 7; P.A. 85-402, S. 3, 5; P.A. 93-91, S. 1, 2.)

History: P.A. 85-402 deleted references to department of mental health and coordination of activities and provided for report to the education committee in lieu of the full general assembly; P.A. 93-91 substituted department of children and families for department of children and youth services, effective July 1, 1993.

Cited. 228 C. 699; 229 C. 1.



Section 10-76x - Boards of education to contribute to program. Misuse of grants.

Section 10-76x is repealed.

(P.A. 84-518, S. 5, 7; P.A. 85-402, S. 4, 5; P.A. 91-323, S. 2, 3.)



Section 10-76y - Assistive devices.

(a) Notwithstanding any provision of the general statutes, school districts, regional educational service centers, the Department of Rehabilitation Services, and all other state and local governmental agencies concerned with education may loan, lease or transfer an assistive device for the use and benefit of a student with a disability to such student or the parent or guardian of such student or to any other public or private nonprofit agency providing services to or on behalf of individuals with disabilities including, but not limited to, an agency providing educational, health or rehabilitative services. Such device may be sold or transferred pursuant to this section regardless of whether the device was declared surplus. The sale or transfer shall be recorded in an agreement between the parties and based upon the depreciated value of the device. For the purposes of this section, “assistive device” means any item, piece of equipment or product system, whether acquired commercially off-the-shelf, modified or customized, that is used to increase, maintain or improve the functional capabilities of individuals with disabilities.

(b) Each municipality which receives funds derived from loans, leases or transfers of assistive technology under this section by a local or regional board of education shall make such funds available to its local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled.

(P.A. 00-220, S. 35, 43; P.A. 11-44, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 38.)

History: P.A. 00-220 effective July 1, 2000; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-77 to 10-91 - Education of physically or mentally handicapped children, generally.

Sections 10-77 to 10-91, inclusive, are repealed.

(1949 Rev., S. 1395–1402; 1953, S. 932d(a)–(e); 1955, S. 926d–928d; 1957, P.A. 656, S. 1–7; 1959, P.A. 408, S. 8; 1961, P.A. 63, S. 1; 576, S. 10.)



Section 10-91a to 10-91e - State-wide system of early intervention services: Definitions; regulations; termination; coordinating council; Medicaid reimbursement; limitation on use of funds; sliding scale for parental contributions; state right of recovery or indemnification against insurers.

Sections 10-91a to 10-91e, inclusive, are repealed, effective July 1, 1996.

(P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; 93-383, S. 1–4, 8; 93-435, S. 59, 95; P.A. 94-245, S. 23–25, 46; P.A. 95-226, S. 11–13, 30; 95-257, S. 12, 21, 58; 95-259, S. 28, 32; P.A. 96-185, S. 15, 16.)



Section 10-91f - Costs of education of child placed in community residence or child-care facility.

The party responsible under the provisions of subdivision (2) of subsection (e) of section 10-76d for the costs of education and other services for a child shall not be relieved from such responsibility by (1) establishment in a municipality of (A) any community residence which houses six or fewer persons with intellectual disability and necessary staff persons and which is licensed under the provisions of section 17a-227, or (B) any child-care residential facility which houses six or fewer children with mental or physical disabilities and necessary staff persons and which is licensed under sections 17a-145 to 17a-151, inclusive, or (2) the placement of a child in any such community residence or child-care facility.

(P.A. 01-161, S. 3, 4; P.A. 11-129, S. 20.)

History: P.A. 01-161 effective July 1, 2001; pursuant to P.A. 11-129, “mentally retarded persons” was changed editorially by the Revisors to “persons with intellectual disability”.



Section 10-91g - Audits of private providers of special education services.

(a) As used in this section and sections 10-91h and 10-91i, “private provider of special education services” means any private school or private agency or institution, including a group home, that receives any state or local funds as a result of providing special education services to any student with an individualized education program or for whom an individual services plan has been written by the local or regional board of education responsible for educating such student.

(b) In accomplishing their duties as set forth in section 7-396a and in accordance with the authority granted under chapter 111, the Auditors of Public Accounts shall act as an agent of a local or regional board of education for the purposes of conducting an audit to examine the records and accounts of any private provider of special education services that (1) has entered into an agreement with a local or regional board of education, pursuant to section 10-76d, or (2) receives any state or local funds to provide special education and related services, in connection with any grant made by any state agency pursuant to any section of the general statutes or any public or special act. Such examination shall include a compliance audit of whether such state or local funds to provide special education and related services have been expended for allowable costs, in accordance with state and federal law and the individualized education program or individual services plan for each child receiving special education and related services from such private provider of special education services.

(c) The Auditors of Public Accounts shall conduct the audit described in subsection (b) of this section as follows: (1) At least once for each private provider of special education services during a period of seven years, except that no private provider of special education services shall have its records and accounts so examined more than once during such five-year period, unless the auditors have found a problem with the records and accounts of such private provider of special education services during such five-year period; (2) as practical, approximately half of such audits conducted in a year shall be of private providers of special education services approved by the Department of Education and approximately half of such audits conducted in such year shall be of private providers of special education services not approved by the Department of Education; and (3) priority of conducting such audits, as practical, shall be given to those private providers of special education services (A) that receive the greatest total amount of state or local funds for the provision of special education services to students, (B) that provide special education services to the highest number of students for whom an individual services plan has been written by a local or regional board of education, and (C) that have a highest proportion of state and local funds for the provision of special education services in relation to their total operational expenses.

(d) The Auditors of Public Accounts may (1) consult the Department of Education during the course of an audit described in subsection (b) of this section for the purposes of conducting such audit, and (2) share any preliminary audit findings with the department.

(e) The Auditors of Public Accounts shall report their findings to (1) the local or regional board of education that has entered into an agreement with the private provider of special education services, pursuant to section 10-76d, or that has completed an individualized education program or individual services plan for a student receiving special education and related services from a private provider of special education services, (2) the Commissioner of Education, and (3) the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 278.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-91h - Boards of education to provide information for purpose of audits of private providers of special education services.

Each local and regional board of education shall annually provide to the Auditors of Public Accounts (1) the number of students under the jurisdiction of such board of education who receive special education and related services from a private provider of special education services, as defined in section 10-91g, and (2) the amount of money paid to such private providers of special education services by the board during the previous fiscal year.

(June Sp. Sess. P.A. 15-5, S. 279.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-91i - Private providers of special education services to submit to audits.

Each private provider of special education services, as defined in section 10-91g, shall submit to an audit conducted by the Auditors of Public Accounts pursuant to section 10-91g and provide access to all records and accounts necessary to said auditors for purposes of conducting such audit.

(June Sp. Sess. P.A. 15-5, S. 281.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-92 - Education at Newington Children's Hospital.

Section 10-92 is repealed, effective July 1, 1998.

(1949 Rev., S. 1403; June, 1949, S. 929d; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-92a - Use of supplemental resources for children not eligible for special education.

If a teacher determines that a child in his class who is not eligible for special education and related services has a communicative, motor skills or physical problem, the teacher shall access existing supplemental resources within the school district to address the educational needs of such child.

(P.A. 98-168, S. 6, 26.)

History: P.A. 98-168 effective July 1, 1998.



Section 10-92b - Department to provide complete and accurate information re special education programs and services.

The Department of Education shall provide, upon request, complete and accurate information regarding special education programs and services offered by the state, local and regional boards of education, regional educational service centers and other providers, provided such information is not otherwise prohibited from disclosure under state or federal law, to organizations that represent and provide services to parents and guardians of children requiring special education and related services.

(June Sp. Sess. P.A. 15-5, S. 272.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-93 to 10-94d - Statement of costs of educational program. Grant to Newington Children's Hospital. Out-of-state education of perceptually handicapped children. Program for socially and emotionally maladjusted children at Children's Center; personnel in teachers' retirement system. Payment for children placed by Commissioner of Human Resources or other agencies. State Board of Education as custodian of special funds from government to center.

Sections 10-93 to 10-94d, inclusive, are repealed.

(June, 1949, S. 930d, 931d; 1957, P.A. 584, S. 1, 2; 1959, P.A. 585; 1961, P.A. 461, S. 1, 3; 1963, P.A. 305; February, 1965, P.A. 295, S. 1; 589, S. 1; 1967, P.A. 627, S. 6; 1969, P.A. 571, S. 1–6; 793, S. 5; P.A. 77-614, S. 302, 521, 610; P.A. 78-218, S. 74, 211; P.A. 81-295, S. 1, 2; P.A. 82-263, S. 1, 2.)



Section 10-94e - Exemption of career education program students from certain labor laws while working therein.

(a) Notwithstanding the provisions of chapters 558, 567 and 568, any student enrolled in a supervised, community based career education program which is approved by the State Board of Education shall not be covered by any state wage, workers' compensation or unemployment compensation law while working in any government agency or any business or industrial establishment as part of his educational experience, provided such student shall receive no compensation or other benefit for such student's participation in such program.

(b) For purposes of this section, “career education program” means an alternative school or school without walls program designed to allow students to develop career awareness and orientation through exploration of their career interests. Such exploration includes, but is not limited to, permitting students to gain actual experience by working, without compensation but for school credit, in government agencies or in business or industrial establishments.

(P.A. 74-270, S. 1, 2; P.A. 78-218, S. 75; P.A. 79-376, S. 15.)

History: P.A. 78-218 made technical change; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation” in Subsec. (a).

Cited. 229 C. 1.



Section 10-94f - Definitions.

As used in sections 10-94f to 10-94l, inclusive:

(1) “Surrogate parent” means the person appointed by the Commissioner of Education as a child’s advocate in the educational decision-making process in place of the child’s parents or guardian and such person shall be deemed to be an “other employee” for purposes of section 10-235;

(2) “The educational decision-making process” includes the identification, evaluation, placement, hearing, mediation and appeal procedures provided for in this chapter and the evaluation and planning procedures provided for in Section 504 of the Rehabilitation Act of 1973, as amended from time to time, which may be available to a child subsequent to the receipt of special education and related services pursuant to this chapter.

(P.A. 76-429, S. 1, 7; P.A. 77-614, S. 302, 610; P.A. 78-280, S. 18, 127; P.A. 81-247, S. 1, 7; P.A. 93-353, S. 11, 52; 93-383, S. 6, 8; P.A. 96-185, S. 10, 16; P.A. 00-48, S. 5, 12; P.A. 14-122, S. 84; June Sp. Sess. P.A. 15-5, S. 244.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-280 substituted “the superior court” for “a juvenile court” in Subdiv. (1); P.A. 81-247 redefined “surrogate parent” to make commissioner of education rather than superior court, acting upon commissioner’s recommendation, responsible for appointment and to specify that person appointed deemed “other employee”; P.A. 93-353 deleted Subdiv. (3) which defined “unavailable”, effective July 1, 1993; P.A. 93-383 redefined “surrogate parent” to add child’s advocate in early intervention services decision-making, deleted a definition of “unavailable” and added in its place the definition of “early intervention services decision-making process”, effective July 1, 1993 (Revisor’s note: The word “services” was added editorially by the Revisors in Subdiv. (3) for conformity with Subdiv. (1)); P.A. 96-185 deleted definition of “early intervention services decision-making process”, effective July 1, 1996; P.A. 00-48 amended Subdiv. (2) to add evaluation and planning procedures under Section 504 of the Rehabilitation Act of 1973, effective July 1, 2000; P.A. 14-122 made technical changes; June Sp. Sess. P.A. 15-5 made definitions applicable to Sec. 10-94l, effective July 1, 2015.



Section 10-94g - Commissioner of Education to appoint surrogate parent. Procedure for objection to or extension of said appointment.

(a)(1) When in the opinion of the Commissioner of Education or a designee of said commissioner, (A) a child may require special education, or a child who required special education no longer requires such education but requires or may require services under Section 504 of the Rehabilitation Act of 1973, as amended from time to time, and (B) the parent or guardian of such child cannot be identified, the whereabouts of the parent cannot be discovered after reasonable efforts to locate the parent have been made, such child is a ward of the state or such child is an unaccompanied and homeless youth, both as defined in 42 USC 11434a, as amended from time to time, the commissioner or a designee of said commissioner shall appoint a surrogate parent who shall represent such child in the educational decision-making process. (2) A surrogate parent may also be appointed for a child who is under the supervision of the Department of Children and Families and receiving education services from Unified School District #2, provided the parent or guardian: (A) Is notified by certified mail that the child is or may be eligible to receive special education and related services; (B) agrees or fails to object to the appointment of a surrogate parent; (C) receives identical notices as the surrogate parent; and (D) may revoke the appointment of a surrogate parent at any time.

(b) A parent or guardian of a child for whom a surrogate parent has been appointed in accordance with the provisions of this section, or the Commissioner of Children and Families or a designee of the commissioner on behalf of any such child in the custody of the commissioner, or a pupil for whom a surrogate parent has been appointed in accordance with the provisions of said section if such pupil is an emancipated minor or at least eighteen years of age who objects to the appointment or extension of the appointment of a surrogate parent, shall notify the commissioner in writing of such objection or request. The commissioner or his designee shall schedule a conference relating to such objection or request within ten days of the receipt of such notice. Upon failure of the commissioner to schedule such conference or upon the inability of the parties to resolve the issues within thirty days of the receipt of the notice, such parent, guardian, commissioner or a pupil shall be provided a hearing within thirty days following a written request directed to the commissioner in accordance with the provisions of chapter 54, provided that a final decision on such hearing shall be rendered within fifteen days following the close of evidence.

(P.A. 76-429, S. 2, 7; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 76; 78-280, S. 19, 127; 78-303, S. 85, 136; P.A. 81-247, S. 2, 7; P.A. 93-91, S. 1, 2; 93-353, S. 12, 52; 93-383, S. 7, 8; P.A. 96-146, S. 8, 12; 96-185, S. 11, 16; P.A. 00-48, S. 6, 12; P.A. 06-18, S. 8.)

History: P.A. 77-614 and 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical changes in Subsec. (a); P.A. 78-280 substituted superior court for juvenile court and specified that district be the “venue district” provided for in section 51-323; P.A. 81-247 replaced provisions re procedure for appointment of surrogate by superior court with provisions for appeal by parent or guardian objecting to appointment or extension of appointment of surrogate parent; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-353 amended Subsec. (a) to mandate appointment when a parent or guardian cannot be identified or the whereabouts of the parent cannot be discovered after reasonable efforts and deleted language mandating appointment when the parent or guardian “is unknown or unavailable” and added language allowing appointment if a parent or guardian is unavailable and the parent or guardian agrees or fails to object to the appointment after appropriate notice, effective July 1, 1993; P.A. 93-383 amended Subsec. (a) to add provisions concerning services under Secs. 10-91a to 10-91d, inclusive, and to substitute language on appointment when parent or guardian cannot be identified or the whereabouts of the parent cannot be discovered after reasonable efforts for appointment when the parent or guardian is unknown or unavailable, effective July 1, 1993; P.A. 96-146 amended Subsec. (a) to delete provision for the appointment of a surrogate parent if a parent or guardian is unavailable to represent the child or the parent or guardian fails to object to the appointment after appropriate notice has been provided regarding such appointment and to add provision for the appointment of a surrogate parent for a child who is under the supervision of the Department of Children and Families and receiving education services from Unified School District #2 provided certain conditions are met, effective July 1, 1996; P.A. 96-185 deleted language concerning children eligible for services under Secs. 10-91a to 10-91d, inclusive, those sections having been repealed elsewhere in the act, effective July 1, 1996; P.A. 00-48 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) and (2), redesignating existing Subdivs. (1) to (4) as Subparas. (A) to (D) of Subdiv. (2), and by adding provision in Subdiv. (1) for appointment of surrogate parent for children who no longer require special education but require or may require services under Section 504 of the Rehabilitation Act of 1973, effective July 1, 2000; P.A. 06-18 amended Subsec. (a)(1)(B) by adding language re unaccompanied and homeless youths, effective July 1, 2006.



Section 10-94h - Duration of appointment as surrogate parent. Appointment of successor surrogate parent.

Appointment of a surrogate parent shall be effective until the child reaches eighteen years of age, provided the Commissioner of Education, not less than thirty days prior to the child's eighteenth birthday, may extend such appointment until the child graduates from high school or reaches the age of twenty-one years, whichever occurs first. If the surrogate parent resigns or dies or for any other reason is unable to continue as surrogate parent for the child, the Commissioner of Education shall, if said commissioner deems the appointment of a successor surrogate necessary, appoint a successor surrogate parent.

(P.A. 76-429, S. 3, 7; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 77; 78-280, S. 20, 127; 78-303, S. 85, 136; P.A. 81-247, S. 3, 7.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical change; P.A. 78-280 substituted superior court for juvenile court; P.A. 81-247 deleted provisions re court's appointment of surrogate parent, extension of appointment or replacement of surrogate parent, transferring power to extend appointments and appoint successor surrogates to commissioner of education.



Section 10-94i - Rights and liabilities of surrogate parents.

The surrogate parent of any child appointed pursuant to section 10-94h shall have the same right of access as the natural parents or guardian to all records concerning the child, including, but not limited to, educational, medical, psychological and welfare records. No surrogate parent appointed pursuant to the provisions of said section 10-94h shall be liable to the child entrusted to such surrogate parent or the parents or guardian of such child for any civil damages which result from acts or omissions of such surrogate parent which constitute ordinary negligence. This immunity shall not apply to acts or omissions constituting gross, wilful or wanton negligence.

(P.A. 76-429, S. 4, 7; P.A. 78-218, S. 78.)

History: P.A. 78-218 made technical change.



Section 10-94j - Regulations re appointment of surrogate parents.

The Commissioner of Education shall promulgate regulations establishing procedures to: (1) Determine whether a child is in need of a surrogate parent; (2) report to the commissioner when a child may require a surrogate parent; (3) appoint, and revoke the appointment of, a surrogate parent; (4) establish qualifications and training procedures necessary for any surrogate parent appointed pursuant to section 10-94g; and (5) monitor the effectiveness of a surrogate parent.

(P.A. 76-429, S. 5, 7; P.A. 77-614, S. 302, 610; P.A. 81-247, S. 4, 7; P.A. 84-256, S. 2, 17; P.A. 00-48, S. 7, 12.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 81-247 expanded commissioner's regulation power re surrogate parents beyond previous power to establish qualifications and training procedures in keeping with transfer of court powers re surrogates to the commissioner; P.A. 84-256 deleted reference to monitoring of administration of Secs. 10-94f to 10-94k, inclusive, by state advisory council on special education; P.A. 00-48 added Subdiv. (5) re monitoring effectiveness, effective July 1, 2000.



Section 10-94k - Funding of surrogate parent program.

All costs incurred by the state pursuant to sections 10-94f to 10-94k, inclusive, shall be paid from funds available under P. L. 93-380, entitled “An Act to Extend and Amend the Elementary and Secondary Education Act of 1965 and for Other Purposes”, as may from time to time be amended and provided that under no circumstances will any funds of the state be expended to implement the purposes of said sections.

(P.A. 76-429, S. 6, 7.)



Section 10-94l - Surrogate parent program.

(a) The Commissioner of Education shall administer, within available appropriations and in consultation with the Commissioner of Children and Families, a surrogate parent program. The Commissioner of Children and Families shall select any foster child, as defined in section 17a-110, who resides in the area identified as Region 3 by the Department of Children and Families for participation in the program, and the Commissioner of Education shall appoint a surrogate parent for such child. The surrogate parent shall represent the foster child in the educational decision-making process, provided the parent or guardian of the foster child: (1) Agrees or fails to object to the appointment of a surrogate parent; (2) receives identical notices as the surrogate parent; and (3) may revoke the appointment of a surrogate parent at any time.

(b) Not later than January 1, 2016, and annually thereafter, the Commissioners of Education and Children and Families shall jointly submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to children and education on the surrogate parent program.

(June Sp. Sess. P.A. 15-5, S. 243.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-95 - Technical high school system. Board. Chairperson. Superintendent. Accreditation status. Accountability.

(a) The State Board of Education may establish and maintain a state-wide system of technical high schools to be known as the technical high school system. The technical high school system shall be governed by a board that shall consist of eleven members as follows: (1) Four executives of Connecticut-based employers who shall be nominated by the Connecticut Employment and Training Commission established pursuant to section 31-3h, and appointed by the Governor, (2) five members appointed by the State Board of Education, (3) the Commissioner of Economic and Community Development, and (4) the Labor Commissioner. The Governor shall appoint the chairperson. The chairperson of the technical high school system board shall serve as a nonvoting ex-officio member of the State Board of Education.

(b) The technical high school system board shall offer full-time, part-time and evening programs in vocational, technical and technological education and training. The board may make regulations controlling the admission of students to any such school. The Commissioner of Education, in accordance with policies established by the board, may appoint and remove members of the staffs of such schools and make rules for the management of and expend the funds provided for the support of such schools. The board may enter into cooperative arrangements with local and regional boards of education, private occupational schools, institutions of higher education, job training agencies and employers in order to provide general education, vocational, technical or technological education or work experience.

(c) The board and the Commissioner of Education shall jointly recommend a candidate for superintendent of the technical high school system who shall be appointed as superintendent by the State Board of Education. Such superintendent shall be responsible for the operation and administration of the technical high school system.

(d) If the New England Association of Schools and Colleges places a technical high school on probation or otherwise notifies the superintendent of the technical high school system that a technical high school is at risk of losing its accreditation, the Commissioner of Education, on behalf of the technical high school system board, shall notify the joint standing committee of the General Assembly having cognizance of matters relating to education of such placement or problems relating to accreditation.

(e) The technical high school system board shall establish specific achievement goals for students at the technical high schools at each grade level. The board shall measure the performance of each technical high school and shall identify a set of quantifiable measures to be used. The measures shall include factors such as the performance of students in grade ten or eleven on the mastery examination, under section 10-14n, trade-related assessment tests, dropout rates and graduation rates.

(1949 Rev., S. 1404; September, 1957, P.A. 11, S. 13; 1963, P.A. 203; 1967, P.A. 751, S. 3; P.A. 75-425, S. 27, 57; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 46, 110; P.A. 93-376, S. 6, 13; P.A. 98-252, S. 10, 80; P.A. 01-173, S. 59, 67; P.A. 12-116, S. 69; P.A. 13-207, S. 5.)

History: 1963 act added provisions for state technical institutes; 1967 act deleted provisions regarding state technical institutes, increased period for leasing vocational school facilities from four to five years and substituted “the” for “said”; P.A. 75-425 provided that public works commissioner should handle leases upon request of state board rather than the board itself; P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 93-376 changed the description of the schools, transferred authority for the appointment and removal of staff, the management of the schools and the expending of funds for their support from the board to the commissioner “in accordance with policies established by the board”, deleted requirement for the board to include a statement of expenses for the schools in a report to the governor and changed the description of arrangements that the board may enter into for purposes of providing education and work experience, effective July 1, 1993; P.A. 98-252 designated existing provisions as Subsec. (a) and added new Subsec. (b) re accreditation problems, effective July 1, 1998; P.A. 01-173 added Subsec. (c) re student achievement goals and school performance measures, effective July 1, 2001; P.A. 12-116 amended Subsec. (a) by adding provisions re technical high school system, board and chairperson and designating existing language re duties of board as new Subsec. (b), added new Subsec. (c) re superintendent of the technical high school system, redesignated existing Subsecs. (b) and (c) as Subsecs. (d) and (e), amended redesignated Subsec. (e) by replacing reference to the State Board of Education with reference to the technical high school system board, and replaced references to the regional vocational-technical school system with references to the technical high school system and made conforming changes throughout, effective July 1, 2012; P.A. 13-207 amended Subsec. (e) by replacing reference to state-wide tenth grade mastery examination with provision re performance of students in grade ten or eleven on the mastery examination, effective July 1, 2013.

See Sec. 10-15d re applicability of education general statutes to technical high schools.



Section 10-95a - Student activity programs at state technical high schools.

The State Board of Education shall establish a student activity program at each of the state technical high schools. Such programs shall consist of athletic and nonathletic activities. State funds may be expended for the purposes of this section.

(P.A. 74-159, S. 1, 2; P.A. 79-409, S. 1, 2; P.A. 93-376, S. 7, 13; P.A. 12-116, S. 87.)

History: P.A. 79-409 added to Subsec. (b) provision allowing use of state funds for purposes of section; P.A. 93-376 deleted Subsec. (b) describing staff for the program and added authority for the expending of state funds, effective July 1, 1993; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-95b to 10-95d - East shore career education center. Vocational Education Extension Fund. Fees for evening vocational education program.

Sections 10-95b to 10-95d, inclusive, are repealed.

(P.A. 74-291, S. 1–5, 7; P.A. 75-378, S. 1–3; P.A. 78-177, S. 1, 2; P.A. 82-135, S. 2, 3; 82-314, S. 51, 63.)



Section 10-95e - Vocational Education Extension Fund. Apprenticeship account.

(a) The State Board of Education shall establish a Vocational Education Extension Fund. Within said Vocational Education Extension Fund, there is established an account to be known as the “vocational education extension account”. The Vocational Education Extension Fund may include other accounts separate and apart from the vocational education extension account. The vocational education extension account shall be used for the operation of preparatory and supplemental programs, including apprenticeship programs in accordance with subsection (b) of this section, and for the purchase of such materials and equipment required for use in the operation of said programs. All proceeds derived from the operation of said programs and revenue collected for rental or use of school facilities shall be credited to and become a part of the resources of said vocational education extension account, except as provided in subsection (b) of this section. All direct expenses incurred in the conduct of said programs shall be charged, and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against said vocational education extension account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in said vocational education extension account to be used for said program and for the acquisition, as provided by section 4b-21, alteration and repairs of real property for educational facilities for such programs, except such sums as may be required to be transferred from time to time to any fund for the redemption of bonds and payment of interest on bonds, provided capital projects costing over one hundred thousand dollars shall require the approval of the General Assembly or, when the General Assembly is not in session, of the Finance Advisory Committee. The technical high school system board shall fix the tuition fees to be charged students for preparatory and supplemental programs including apprenticeship programs. Not less than half of the tuition fee charged for any apprenticeship program shall be paid by the employer.

(b) The State Board of Education shall establish an apprenticeship account within the Vocational Education Extension Fund. All proceeds derived from the operation of apprenticeship programs shall be deposited in the Vocational Education Extension Fund and shall be credited to and become a part of the resources of the apprenticeship account which shall be used for the operation of apprenticeship programs and for the purchase of materials and equipment required for such programs.

(P.A. 80-333, S. 1, 2; P.A. 91-295, S. 6, 7; P.A. 93-376, S. 8, 13; P.A. 94-95. S. 9; P.A. 13-122, S. 10.)

History: P.A. 91-295 designated the section as Subsec. (a), in Subsec. (a) removed a prohibition against charging fees for apprenticeship programs, added language concerning tuition for apprenticeship programs, and added Subsec. (b) concerning the apprenticeship account; P.A. 93-376 deleted language describing the programs that the fund shall be used for the operation of as being “in the state vocational-technical schools”, provided that revenue collected for rental or use of school facilities be credited to and become a part of the resources of the fund and changed the amount of the tuition fee charged which shall be paid by the employer from “half” to “not less than half”, effective July 1, 1993; P.A. 94-95 created a “vocational education extension account” within the Vocational Education Extension Fund; P.A. 13-122 amended Subsec. (a) by replacing “State Board of Education” with “technical high school system board” and deleting proviso re tuition fee not to exceed $100 re fixing tuition fees, effective July 1, 2013.



Section 10-95f - “Technical high schools” substituted for “regional vocational-technical schools” and “vocational schools”.

(a) Whenever the term “regional vocational-technical school” or “regional vocational-technical schools” is used or referred to in the following sections of the general statutes, the term “technical high school” or “technical high schools” shall be substituted in lieu thereof: 4-124ff, 4a-11a, 4d-83, 5-275, 8-265pp, 10-9, 10-19d, 10-19e, 10-21g, 10-66p, 10-67, 10-74d, 10-76q, 10-95a, 10-95j, 10-95n, 10-95o, 10-97, 10-98a, 10-233d, 10-235, 10-264l, 10-283, 10-287d, 10a-55e, 10a-55g, 10a-72d, 17b-610, 31-3c, 31-3h, 31-3k, 31-11p, 32-4i, 32-6j and 32-475.

(b) Whenever the term “vocational-technical school” or “vocational-technical schools” is used or referred to in the following sections of the general statutes, the term “technical high school” or “technical high schools” shall be substituted in lieu thereof: 1-79, 1-84d, 1-91, 4-67g, 4-124z, 4-124hh, 4a-2, 10-15d, 10-19e, 10-21g, 10-69, 10-95a, 10-95l, 10-235, 10-262n, 10-284, 10a-25b, 17b-688i and 31-51ww.

(c) Whenever the term “vocational school” or “vocational schools” is used or referred to in the following sections of the general statutes, the term “technical high school” or “technical high schools” shall be substituted in lieu thereof: 4-29, 10-13, 10-55, 10-64, 10-97, 10-186, 10a-123, 10a-166, 14-36, 20-90, 31-23, 31-24, 38a-682 and 48-9.

(d) The Legislative Commissioners' Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 12-116, S. 87; P.A. 16-170, S. 6.)

History: P.A. 12-116 effective July 1, 2012; P.A. 16-170 amended Subsec. (b) to delete reference to Sec. 31-3ee, effective June 6, 2016.



Section 10-95h - Legislative committees to meet to consider issues re the technical high school system and the state workforce. Required submissions.

(a) Not later than November thirtieth each year, the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor shall meet with the chairperson of the technical high school system board and the superintendent of the technical high school system, the Labor Commissioner, the Commissioner of Economic and Community Development and such other persons as they deem appropriate to consider the items submitted pursuant to subsection (b) of this section.

(b) On or before November fifteenth, annually:

(1) The Labor Commissioner shall submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor: (A) Information identifying general economic trends in the state; (B) occupational information regarding the public and private sectors, such as continuous data on occupational movements; and (C) information identifying emerging regional, state and national workforce needs over the next thirty years.

(2) The superintendent of the technical high school system shall submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor: (A) Information ensuring that the curriculum of the technical high school system is incorporating those workforce skills that will be needed for the next thirty years, as identified by the Labor Commissioner in subdivision (1) of this subsection, into the technical high schools; (B) information regarding the employment status of students who graduate from or complete an approved program of study at the technical high school system, including, but not limited to: (i) Demographics such as age and gender, (ii) course and program enrollment and completion, (iii) employment status, and (iv) wages prior to enrolling and after graduating; (C) an assessment of the adequacy of the resources available to the technical high school system as the system develops and refines programs to meet existing and emerging workforce needs; (D) recommendations to the technical high school system board to carry out the provisions of subparagraphs (A) to (C), inclusive, of this subdivision; and (E) information regarding staffing at each technical high school for the current academic year. The superintendent of the technical high school system shall collaborate with the Labor Commissioner to obtain information as needed to carry out the provisions of this subsection.

(3) The Commissioner of Economic and Community Development shall submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor: (A) Information regarding the relationship between the Department of Economic and Community Development and the technical high school system, (B) information regarding coordinated efforts of the department and the technical high school system to collaborate with the business community, (C) information on workforce training needs identified by the department through its contact with businesses, (D) recommendations regarding how the department and the technical high school system can coordinate or improve efforts to address the workforce training needs identified in subparagraph (C) of this subdivision, (E) information regarding the efforts of the department to utilize the technical high school system in business assistance and economic development programs offered by the department, and (F) any additional information the commissioner deems relevant.

(P.A. 88-330, S. 1, 5; P.A. 97-136, S. 1; P.A. 07-40, S. 1; P.A. 08-153, S. 5; P.A. 10-76, S. 3; P.A. 11-48, S. 89; Oct. Sp. Sess. P.A. 11-1, S. 34; P.A. 12-116, S. 71; P.A. 14-59, S. 1; P.A. 16-42, S. 2.)

History: P.A. 97-136 added recommendations on role of school craft committees and alternative technical training models to the duties of the committee; P.A. 07-40 added semiannual meeting requirement, replaced recommendations to be made by committee in former Subdivs. (1) to (4) with duties of committee in new Subdivs. (1) to (5), increased membership of committee to 19 and replaced former appointment process with new process in Subparas. (A) to (M), effective July 1, 2007; P.A. 08-153 amended Subparas. (A) and (B) to reduce number of full-time employees at qualifying firms to 500 or more and, in Subpara. (B), to specify that one appointee be a teacher in the regional vocational-technical school system, amended Subparas. (C), (D) and (E) to reduce number of full-time employees at qualifying firms to more than 50 but fewer than 500 and amended Subparas. (F) and (G) to reduce number of full-time employees at qualifying firms to 50 or fewer, effective July 1, 2008; P.A. 10-76 replaced former provisions re state-wide advisory committee with Subsec. (a) re meeting of legislative committees with superintendent of regional vocational-technical school system, director of Office of Workforce Competitiveness and Labor Commissioner to consider information and issues re state workforce and regional vocational-technical school system and Subsec. (b) re submission of information, assessment and recommendations, effective July 1, 2010; P.A. 11-48 removed references to director of the Office of Workforce Competitiveness, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) by adding Commissioner of Economic and Community Development to list of persons with whom legislative committees shall meet and amended Subsec. (b) by adding Subdiv. (3) re submission of information and recommendations by Commissioner of Economic and Community Development, effective October 27, 2011; P.A. 12-116 added “chairperson of the technical high school system board and the” in Subsec. (a) and replaced references to regional vocational-technical high school system with references to technical high school system throughout, effective July 1, 2012; P.A. 14-59 amended Subsec. (b)(2) to add provision re submission of employment status information re students who complete an approved program of study, to add provisions specifying employment status information to include demographics, course enrollment and completion, and wages prior to enrolling and after graduating, and to add provision requiring superintendent to collaborate with Labor Commissioner to obtain information, effective July 1, 2014; P.A. 16-42 amended Subsec. (b)(2) by replacing “State Board of Education” with “technical high school system board” in Subpara. (D), and adding Subpara. (E) re information re staffing at each technical high school for current academic year, effective July 1, 2016.



Section 10-95i - Long-range plan of priorities and goals for the technical high school system. Trade programs. Capital improvement and capital equipment plan.

(a) Not later than January 1, 2020, and every five years thereafter, the technical high school system board shall adopt a long-range plan of priorities and goals for the technical high school system. The plan shall address coordination with other providers of vocational, technical or technological education or training and shall include (1) an analysis of the activities described in subsections (b) and (c) of this section and how such activities relate to the long-range plan of priorities and goals, and (2) a summary of activities related to capital improvements and equipment pursuant to subsection (d) of this section. Upon adoption of the plan, the board shall file the plan directly with the joint standing committees of the General Assembly having cognizance of matters relating to education, finance, revenue and bonding and appropriations and the budgets of state agencies in accordance with the provisions of section 11-4a. The state board shall use the plan in preparing its five-year comprehensive plan pursuant to subsection (c) of section 10-4.

(b) During the five-year period beginning January 1, 2020, and during each five-year period thereafter, the board shall evaluate each existing technical high school trade program in accordance with a schedule which the board shall establish. A trade program may be reauthorized for a period of not more than five years following each evaluation on the basis of: The projected employment demand for students enrolled in the trade program, including consideration of the employment of graduates of the program during the preceding five years; anticipated technological changes; the availability of qualified instructors; the existence of similar programs at other educational institutions; and student interest in the trade program. As part of the evaluation, the board shall consider geographic differences that may make a trade program feasible at one school and not another and whether certain combinations of program offerings shall be required. Prior to any final decision on the reauthorization of a trade program, the board shall consult with the craft committees for the trade program being evaluated.

(c) The board shall consider the addition of new trade programs. Decisions by the board to add such programs shall at a minimum be based on the projected employment demand for graduates of the program, the cost of establishing the program, the availability of qualified instructors, the existence of similar programs at other educational institutions and the interest of students in the trade. The board shall authorize new trade programs for a maximum of five years. The board shall provide a process for the public, including, but not limited to, employers, parents, students or teachers, to request consideration of the establishment of a new trade program.

(d) The board shall maintain a rolling three-year capital improvement and capital equipment plan that identifies: (1) Alterations, renovations and repairs that each technical high school is expected to need, including, but not limited to, grounds and athletic fields, heating and ventilation systems, wiring, roofs, and windows, and the cost of such projects, (2) recommendations for energy efficiency improvements to each school and the cost of such improvements, and (3) the specific equipment each technical high school is expected to need, based on the useful life of existing equipment and projections of changing technology and the estimated cost of the equipment. The board shall submit such plan, annually, directly to the joint standing committees of the General Assembly having cognizance of matters relating to education, finance, revenue and bonding and appropriations and the budgets of state agencies in accordance with the provisions of section 11-4a.

(P.A. 88-330, S. 2, 5; P.A. 93-376, S. 9, 13; P.A. 00-204, S. 1, 2, 13; P.A. 03-76, S. 34; P.A. 12-116, S. 78; P.A. 15-189, S. 1; 15-215, S. 14.)

History: P.A. 93-376 amended Subsec. (a) to include coordination with other providers of “technological” education, amended Subsec. (b) to delete a requirement to hold a public hearing on the reauthorization of a trade program and a requirement that the plan be updated and submitted annually to the general assembly and made technical changes, effective July 1, 1993; P.A. 00-204 amended Subsec. (a) to add Subdiv. indicators, to include in Subdiv. (1) a summary of activities related to capital improvements, to add Subdiv. (2) re equipment and to make a technical change, and amended Subsec. (d) to make existing provision Subdiv. (3), to add Subdivs. (1) re alterations, renovations and repairs and (2) re recommendations for energy efficiency improvements, and to add the requirement that report be submitted to the committees of the General Assembly, effective July 1, 2000; P.A. 03-76 made technical changes in Subsec. (a), effective June 3, 2003; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012; P.A. 15-189 amended Subsec. (d) by replacing “five-year” with “three-year” re plan, effective July 1, 2015; P.A. 15-215 replaced references to “State Board of Education” and “state board” with “technical high school system board” and “board” throughout, amended Subsec. (a) by replacing “1990” with “2020” and adding “directly” and reference to Sec. 11-4a, amended Subsec. (b) by replacing “1990” with “2020”, and amended Subsec. (d) by replacing “five-year” with “three-year” re plan and adding “directly” and reference to Sec. 11-4a, effective July 1, 2015.



Section 10-95j - Information on admissions, faculty and efforts to strengthen public awareness of the technical high schools and the role of school craft committees.

The State Board of Education shall include in the report required pursuant to section 10-95k, a summary of the following:

(1) Admissions policies for technical high schools;

(2) Recruitment and retention of faculty;

(3) Efforts to strengthen consideration of the needs of and to develop greater public awareness of the technical high schools; and

(4) Efforts to strengthen the role of school craft committees and increase employer participation.

(P.A. 88-330, S. 3, 5; P.A. 93-376, S. 10, 13; P.A. 97-136, S. 2; P.A. 12-116, S. 87.)

History: P.A. 93-376 provided for the information to be included in the report required pursuant to Sec. 10-95k instead of in the plan submitted pursuant to Sec. 10-95i and reduced the information required, effective July 1, 1993; P.A. 97-136 added Subdiv. (4) re a summary of the role of school craft committees and employer participation; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-95k - Biennial report to the General Assembly.

(a) Not later than January 1, 2017, and biennially thereafter, the technical high school system board shall prepare a summary report concerning the technical high school system and shall submit the report directly to the joint standing committee of the General Assembly having cognizance of matters relating to education in accordance with the provisions of section 11-4a. The report shall include demographic information for the preceding two school years on applicants for admission, students enrolled and graduates, and a summary of the capital and operating expenditures. Such information shall be provided for the technical high school system and for each technical high school and satellite facility. Enrollment information shall be reported by race and sex and by specific trade programs. Applicant information shall include the number of applicants, the number accepted and the number enrolled reported by race and sex. Enrollment capacity for each school and projected enrollment capacity for the subsequent school year shall be developed on the basis of a standardized format and shall be reported for each school and satellite facility. The report shall also include assessment of student outcomes including, but not limited to, mastery examination results pursuant to section 10-14n, retention and completion rates, and postsecondary education or employment based on graduate follow-up and, for purposes of employment placement, state unemployment insurance wage records.

(b) Reports prepared and submitted pursuant to subsection (a) of this section on and after January 1, 2017, shall identify each technical high school for which enrollment on the preceding October first was less than seventy per cent of the enrollment capacity identified in the report pursuant to this section for the prior year. For each such school the report shall include an analysis of: (1) The reasons for such enrollment, including, but not limited to, the interest in the specific trade programs offered, the resources needed to serve special education students, demographic changes and the existence of alternative vocational, technical and technological educational training programs in the region in which the school is located; (2) the likelihood that enrollment will increase or decrease in the future; (3) any alternative uses for unused space in the facility; and (4) a recommendation on the steps to be taken to improve enrollment or a timetable for closing the school. In preparing the analysis, the technical high school system board shall provide an opportunity for public comment.

(P.A. 88-330, S. 4, 5; P.A. 93-376, S. 11, 13; P.A. 12-116, S. 79; P.A. 15-215, S. 15.)

History: P.A. 93-376 changed the applicable date in Subsec. (a) from January 1, 1989, to January 1, 1995, and in Subsec. (b) from January 1, 1990, to January 1, 1995, made the report biennial instead of annual, increased the amount of information to be included in the report, deleted provision limiting public comment to residents of the communities served by the school and made technical changes, effective July 1, 1993; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012; P.A. 15-215 amended Subsec. (a) by replacing “1995” with “2017” and “State Board of Education” with “technical high school system board” and adding “directly” and reference to Sec. 11-4a, and amended Subsec. (b) by replacing “1995” with “2017” and “State Board of Education” with “technical high school system board”, effective July 1, 2015.



Section 10-95l - Training programs for certified employees.

The Department of Education shall provide in-service training programs, in accordance with subsection (a) of section 10-220a, for the teachers, administrators and pupil personnel employed in the technical high schools who hold the initial educator, provisional educator or professional educator certificate. In addition, the department shall provide programs to enhance the knowledge and skill level of such teachers in their vocational or technical field.

(P.A. 00-204, S. 3, 13; P.A. 12-116, S. 87.)

History: P.A. 00-204 effective July 1, 2000; pursuant to P.A. 12-116, “vocational-technical high schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-95m - Study of relationship between admissions scores and performance.

(a) The Department of Education shall conduct a study of the relationship between admissions scores and performance within the technical high school system using the classes graduating in 2003, 2004 and 2005.

(b) The department shall report periodically, in accordance with this subsection and section 11-4a, on the study to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(1) On or before January 1, 2002, the department shall describe (A) the number and distribution of students by class in each of the technical high schools, (B) the format and contents of the initial data base developed to carry out the study, (C) the measures, such as the scores of students in grade ten or eleven on the mastery examination, under section 10-14n, grade point average, class rank, dropout rates, or trade specific assessment tests, selected to assess the ability of the individual components of the admissions score to predict success in the technical high school, and (D) any other factors the department deems relevant to conducting the study or understanding the results of the study;

(2) On or before January 1, 2003, the department shall present preliminary results of the study based on data analysis through the first quarter of the school year commencing in 2002, including the relevance of the individual components of the admissions score to the assessment measures, and shall provide statistics on the number of students from each class for the classes graduating in 2003, 2004 and 2005 who have withdrawn from a technical high school;

(3) On or before January 1, 2004, the department shall (A) present final results for the class of 2003, including graduation rates and the results of the postgraduation survey, (B) using such results, predict the probability of a technical high school student's being successful based on the components of the student's admissions score, and (C) evaluate the results and discuss whether it feels any changes are needed in the admissions policies;

(4) On or before January 1, 2005, the department shall present the final results for the class of 2004, and explain any differences between said class and the class of 2003; and

(5) On or before January 1, 2006, the department shall submit its final report, including (A) final results for the class of 2005, (B) using such results, predict the probability of a technical high school student being successful based on the elements of the student's admissions score, and (C) describe any changes it intends to make in the system's admissions policies.

(P.A. 01-173, S. 58, 67; P.A. 03-76, S. 42; P.A. 12-116, S. 80; P.A. 13-207, S. 6.)

History: P.A. 01-173 effective July 1, 2001 (Revisor's note: In Subsec. (b)(3), “post graduation” was changed to “postgraduation” and “vocation-technical” was changed to “vocational-technical” editorially by the Revisors for consistency with customary statutory usage); P.A. 03-76 made a technical change in Subsec. (b)(3)(B), effective June 3, 2003; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012; P.A. 13-207 amended Subsec. (b)(1)(C) by replacing reference to state-wide tenth grade mastery examination with provision re scores of students in grade ten or eleven on the mastery examination, effective July 1, 2013.



Section 10-95n - Military recruiting on campus.

Each technical high school shall provide access to directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services to the extent necessary under federal law to prevent the loss of federal funds to such school or to the state of Connecticut. The disclosure of information pursuant to this section shall otherwise be subject to the provisions of the Freedom of Information Act, as defined in section 1-200.

(May 9 Sp. Sess. P.A. 02-7, S. 4; P.A. 12-116, S. 87.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 10-95o - Closure or suspension of operations of a technical high school. Development of plan by State Board of Education. Transportation of students during closure or suspension of operations.

(a)(1) The State Board of Education shall not close or suspend operations of any technical high school for more than six months unless the board (A) holds a public hearing at the school that may be closed or whose operations may be suspended, (B) develops and makes available a comprehensive plan for such school in accordance with the provisions of subsection (b) of this section, and (C) affirmatively votes to close or suspend operations at a meeting duly called. Such public hearing shall be held after normal school hours and at least thirty days prior to any vote of the board pursuant to subparagraph (C) of this subdivision.

(2) The board shall not extend the closure or suspension of operations of a technical high school beyond the period set forth in the comprehensive plan described in subsection (b) of this section unless the board (A) holds another public hearing at a location in the town in which the school is located, after normal school hours and at least thirty days prior to any vote of the board pursuant to subparagraph (C) of this subdivision, (B) develops and makes available a new comprehensive plan for such school in accordance with the provisions of subsection (b) of this section, and (C) affirmatively votes to extend such closure or suspension of school operations at a meeting duly called.

(b) The State Board of Education shall develop a comprehensive plan regarding the closure or suspension of operations of any technical high school prior to the public hearing described in subsection (a) of this section. Such comprehensive plan shall include, but not be limited to, (1) an explanation of the reasons for the school closure or suspension of operations, including a cost-benefit analysis of such school closing or suspension of operations, (2) the length of the school closure or suspension of operations, (3) the financial plan for the school during the closure or suspension of operations, including, but not limited to, the costs of such school closure or suspension of operations, (4) a description of the transitional phase to school closure or suspension of operations and a description of the transitional phase to reopening the school, (5) an explanation of what will happen to students currently enrolled at such school during the school closure or suspension of operations, including, but not limited to, available technical high schools for such students to attend and transportation for such students to such schools, (6) an explanation of what will happen to school personnel during the school closure or suspension of operations, including, but not limited to, employment at other schools, and (7) an explanation of how the school building and property will be used during the school closure or suspension of operations. The State Board of Education shall provide for the mailing of such comprehensive plan to parents and guardians of students enrolled at the school and to school personnel employed at such school, and make such comprehensive plan available on the school's web site at least fourteen days prior to the public hearing described in subsection (a) of this section.

(c) The State Board of Education shall be responsible for transporting any student enrolled in a technical high school that is closed or whose operations are suspended pursuant to this section to another technical high school during such period of closure or suspension of operations, and the board shall be responsible for the costs associated with such transportation.

(P.A. 10-76, S. 1; June Sp. Sess. P.A. 10-1, S. 69; P.A. 11-28, S. 7; P.A. 12-116, S. 87.)

History: P.A. 10-76 effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to provide in Subdiv. (2) that board shall not extend closure or suspension of operations unless board acts under Subparas. (A), (B) and (C) and to make technical and conforming changes, effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (b), effective June 3, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012.



Section 10-96 to 10-96b - Standards of approval and grants-in-aid for vocational schools and industrial arts programs; evaluation of vocational and occupational programs. Master plan for vocational and career education. Priority listing of vocational-technical school capital projects.

Sections 10-96 to 10-96b, inclusive, are repealed.

(1949 Rev., S. 1405; 1963, P.A. 360; 1971, P.A. 383; P.A. 73-327; P.A. 75-422, S. 1, 2; P.A. 77-302; 77-573, S. 24, 30; 77-614, S. 284, 610; P.A. 78-180, S. 1, 2; 78-218, S. 79; P.A. 82-218, S. 37, 46; 82-314, S. 52, 53, 63; 82-331, S. 1, 2; P.A. 83-39, S. 1, 2; P.A. 84-241, S. 4, 5; P.A. 92-170, S. 25, 26.)



Section 10-96c - Indemnification of persons making gifts to department or technical high school system.

The Commissioner of Education may indemnify and hold harmless any person, as defined in section 1-79, who makes a gift of tangible property or properties with a fair market value in excess of one thousand dollars to the Department of Education or the technical high school system for instructional purposes. Any indemnification under this section shall be solely for any damages caused as a result of the use of such tangible property, provided there shall be no indemnification for any liability resulting from (1) intentional or wilful misconduct by the person providing such tangible property to the department or the technical high school system, or (2) hidden defects in such tangible property that are known to and not disclosed by the person providing such tangible property to the department or the technical high school system at the time the gift is made.

(P.A. 11-114, S. 1; P.A. 12-116, S. 81.)

History: P.A. 11-144 effective July 8, 2011; P.A. 12-116 replaced references to regional vocational-technical school system with references to technical high school system, effective July 1, 2012.



Section 10-97 - Transportation to technical high schools.

(a) The board of education of any town or, where the boards of education of constituent towns have so agreed, any regional school district shall provide the reasonable and necessary transportation, except as provided in section 10-233c, for any student under twenty-one years of age who is not a graduate of a high school or technical high school and who resides with a parent or guardian in such town or regional school district or who belongs to such town, and who attends a state or state-approved technical high school within such local or regional school district as a regular all-day student or as a high school cooperative student, and for any such student who attends any such school in a town other than the town of his residence. When the cost of such transportation out-of-town would exceed the sum of two hundred dollars per year, said board of education may elect to maintain such student in the town where he or she attends such technical high school and for the cost of such maintenance the local or regional school district shall be reimbursed in the same manner and to the same extent as in the case of payment for transportation. Each such board's reimbursement percentage pursuant to section 10-266m for expenditures in excess of eight hundred dollars per pupil incurred in the fiscal year beginning July 1, 1987, and in each fiscal year thereafter, shall be increased by an additional twenty percentage points.

(b) Any local or regional board of education which does not furnish agricultural science and technology education approved by the State Board of Education shall designate a school or schools having such a course approved by the State Board of Education as the school which any person may attend who has completed an elementary school course through the eighth grade. The board of education shall pay the tuition and reasonable and necessary cost of transportation of any person under twenty-one years of age who is not a graduate of a high school or technical high school and who attends the designated school, provided transportation services may be suspended in accordance with the provisions of section 10-233c. Each such board's reimbursement percentage pursuant to section 10-266m for expenditures in excess of eight hundred dollars per pupil incurred in the fiscal year beginning July 1, 1987, and in each fiscal year thereafter, shall be increased by an additional twenty percentage points.

(c) Any local or regional board of education which transports students to a state or state-approved technical high school, or school furnishing agricultural science and technology education shall be reimbursed for a portion of such pupil transportation annually in accordance with the provisions of section 10-266m, and the provisions of subsections (a) and (b) of this section relating to reimbursement percentages, provided the reimbursement for transportation costs to a school furnishing vocational agricultural training shall not exceed an amount equal to such reimbursement of the costs of transporting such pupils to the school furnishing a full program of vocational agricultural training nearest to the sending school district at the time of the pupil's initial enrollment in the program. Application for such reimbursement shall be made by the board of education to the State Board of Education at such time and in such manner as said state board prescribes. The provisions of this section shall apply to a veteran who served in time of war, as defined by section 27-103, without regard to age or whether or not such veteran resides with a parent or guardian provided such veteran is attending a state or state-approved vocational secondary school.

(d) The parents or guardian of any student or any veteran over twenty-one who is denied the reasonable and necessary transportation required in this section may appeal such lack of transportation in the same manner as is provided in sections 10-186 and 10-187.

(e) For purposes of this section, a local or regional board of education shall not be required to expend for transporting a student to a technical high school or an agricultural science and technology education center an amount greater than six thousand dollars, except that a board of education shall continue to pay the reasonable and necessary costs of transporting a student who is enrolled in such a school or center on July 1, 1996, until such student completes the program at such school or center.

(1949 Rev., S. 1406; 1951, 1953, S. 933d; 1957, P.A. 163, S. 20; 1959, P.A. 178, S. 1; 1961, P.A. 392; 1963, P.A. 445; 1967, P.A. 190, S. 1; 1969, P.A. 603, S. 1; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 80; 78-272, S. 1, 6; P.A. 79-128, S. 27, 36; P.A. 80-404, S. 2, 4; P.A. 82-133, S. 1, 2; P.A. 83-32, S. 1, 2; 83-119, S. 3, 8; P.A. 86-71, S. 1, 11; P.A. 88-136, S. 6, 7, 37; P.A. 96-161, S. 4, 13; June Sp. Sess. P.A. 07-5, S. 46; P.A. 08-152, S. 6; 08-170, S. 24; P.A. 12-116, S. 87; June 12 Sp. Sess. P.A. 12-2, S. 100.)

History: 1959 act added provisions concerning vocational agricultural training and added provision granting right of appeal upon denial of transportation; 1961 act added references to technical institutes and substituted the superintendent of schools for the secretary of the local board of education as the certifying agent; 1963 act included regional school districts, raised the maximum annual expenditure per pupil from $300 to $400 and the maximum state aid per pupil for transportation from $150 to $200; 1967 act deleted requirement that comptroller draw fund for reimbursement in July, deleted specific requirement that payment be made from funds available for high school transportation and deleted listing of specific information to be certified to state board, replacing these specific statements with general provision that boards shall apply for reimbursement at such time and in such manner as state board prescribes and changed amount of reimbursement to an average of $200 per pupil; 1969 act substituted “technical college” for “technical institute” and clearly distinguished between transportation costs for students to schools within town and out of town by adding provision limiting reimbursement for transportation within town to 50% of cost not exceeding $20 per pupil annually and making technical changes; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 divided section into subsecs. and made technical changes for clarity, i.e. specifying secondary school rather than schools “other than a technical college”, etc.; P.A. 78-272 changed average dollar amount of reimbursement for in-town transportation from $20 to $30 per pupil; P.A. 79-128 replaced former provisions for reimbursement in Subsec. (c) with statement that reimbursement be in accordance with Secs. 10-266m and 10-266n except as provided; P.A. 80-404 clarified provision in Subsec. (c) placing limits on reimbursement; P.A. 82-133 clarified that school district responsibility for transporting students to vocational schools does not extend to students who have already graduated from high school or vocational school; P.A. 83-32 amended Subsec. (a) to limit transportation expenditures for any one pupil to $800 per school year; P.A. 83-119 authorized board of education to suspend transportation services; P.A. 86-71 in Subsecs. (a) and (b) limited the provision that a board of education not be required to expend more than $800 prior to the fiscal year beginning July 1, 1987, and added that thereafter there would be an increase in the reimbursement percentage and in Subsec. (c) added references to Subsecs. (a) and (b) and deleted the reference to Sec. 10-266n which was repealed; P.A. 88-136 in Subsec. (a) deleted an obsolete provision applicable to the school years prior to the fiscal year beginning July 1, 1987, and deleted in Subsec. (b) a provision applicable to the school years prior to the fiscal year beginning July 1, 1987; P.A. 96-161 added Subsec. (e) re cap on required expenditures, effective July 1, 1996; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to change cap from amount of foundation to $6,000, effective October 6, 2007; P.A. 08-152 and 08-170 amended Subsecs. (b) and (c) to change “vocational agricultural training” to “agricultural science and technology education” and amended Subsec. (e) to change “vocational-agriculture” to “agricultural science and technology education”, effective July 1, 2008; pursuant to P.A. 12-116, “vocational school” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high school”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 replaced reference to vocational secondary school with reference to technical high school in Subsec. (a) (Revisor's Note: In Subsec. (c), a reference to “vocational secondary school” was changed editorially by the Revisors to “technical high school” to conform with changes made by P.A. 12-116, S. 87, and June 12 Sp. Sess. P.A. 12-2, S. 100).

Cited. 187 C. 187; 195 C. 24.



Section 10-97a - Inspection of school buses in operation in technical high school system.

On or before July 15, 2010, and annually thereafter, the State Board of Education shall arrange for the inspection, in accordance with the provisions of section 14-282a, of those school buses, as defined in section 14-275, in operation in the technical high school system.

(P.A. 10-76, S. 5; P.A. 12-116, S. 82.)

History: P.A. 10-76 effective May 18, 2010; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-97b - Replacement of school buses in service in technical high school system. Report.

(a) On and after July 1, 2010, the State Board of Education shall replace any school bus that (1) is twelve years or older and is in service at any technical high school, or (2) has been subject to an out-of-service order, as defined in section 14-1, for two consecutive years for the same reason.

(b) On or before July 1, 2011, and annually thereafter, the superintendent of the technical high school system shall submit, in accordance with the provisions of section 11-4a, to the Secretary of the Office of Policy and Management and to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding a report on the replacement of school buses in service in the technical high school system, pursuant to subsection (a) of this section. Such report shall include the number of school buses replaced in the previous school year and a projection of the number of school buses anticipated to be replaced in the upcoming school year.

(P.A. 10-76, S. 6; P.A. 12-116, S. 72.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012.



Section 10-98 - Vocational agricultural training.

Section 10-98 is repealed.

(1949 Rev., S. 1407; 1959, P.A. 178, S. 2.)



Section 10-98a - Workforce needs.

The director of each technical high school shall meet with members of the business community within the geographic area served by the technical high school to develop a plan to assess workforce needs and implement curriculum modifications to address those needs.

(P.A. 01-173, S. 60, 67; P.A. 03-76, S. 43; P.A. 12-116, S. 87.)

History: P.A. 01-173 effective July 1, 2001; P.A. 03-76 made a technical change, effective June 3, 2003; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 10-99 - Industrial account.

The State Board of Education shall use the industrial account within the Vocational Education Extension Fund, established in connection with its administration of vocational, technical and technological education and training, as a revolving account in securing personal services, contractual services and materials and supplies, with such equipment as may be chargeable to the cost of a specific production contract or equipment of a nature which may be properly chargeable to the account in general, provided the account shall not incur a deficit in securing equipment which may be properly chargeable to the account in general, in the establishment and continuance of such productive work as such schools perform in connection with the board's educational program for such schools. Claims against the state on behalf of said board shall be paid by order of the Comptroller drawn against said account. The proceeds of all sales resulting from the productive work of the schools shall be paid into the State Treasury and credited to said account. Within ten months after the close of each fiscal period any balance, as of the close of such fiscal period, in excess of five hundred thousand dollars, as shown by the inventory of manufactured articles, material on hand or in process of being manufactured, bills receivable and cash balance, after deduction of obligations, in the industrial account shall revert to the General Fund.

(1949 Rev., S. 1408; 1951, S. 934d; 1963, P.A. 116; P.A. 77-522; P.A. 80-324, S. 1, 2; P.A. 83-501, S. 10, 12; P.A. 93-376, S. 12, 13; P.A. 94-95, S. 10; P.A. 01-173, S. 13, 67; P.A. 10-32, S. 27.)

History: 1963 act increased maximum balances which may be maintained; P.A. 77-522 allowed use of fund for equipment “properly chargeable to fund in general” provided such use does not cause a deficit; P.A. 80-324 increased from $175,000 to $250,000 the cutoff point after which surplus in fund reverts to general fund; P.A. 83-501 increased from $250,000 to $350,000 the amount which may remain in the fund; P.A. 93-376 included in the reference to the administration by the board “technical and technological education and training” and made a technical change, effective July 1, 1993; P.A. 94-95 changed name of fund from “industrial fund” to “industrial account” and transferred the account to the Vocational Education Extension Fund; P.A. 01-173 increased the amount of the account balance the excess of which reverts to the General Fund from $350,000 to $500,000, effective July 1, 2001; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 10-99a to 10-99d - Development of career and vocational education plans; review by state board. Grants. Annual reports. Administrative costs.

Sections 10-99a to 10-99d, inclusive, are repealed.

(P.A. 78-220, S. 1–5; P.A. 82-124, S. 1, 2.)



Section 10-99e - Transferred

Transferred to Chapter 318, Sec. 17-624.



Section 10-99f - Budget for technical high school system.

For the fiscal year ending June 30, 2011, and each fiscal year thereafter, the budget for the technical high school system shall be a separate budgeted agency from the Department of Education.

(P.A. 10-76, S. 7; P.A. 12-116, S. 83.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-99g - Budget development and approval process for technical high school system.

(a)(1) Each technical high school shall prepare a proposed operating budget for the next succeeding school year beginning July first and submit such proposed operating budget to the superintendent of the technical high school system. Such proposed operating budget shall include a statement of the staffing needs for such technical high school. The superintendent shall collect, review and use the proposed operating budget for each technical high school to guide the preparation of a proposed operating budget for the technical high school system.

(2) The superintendent of the technical high school system shall submit a proposed operating budget for the technical high school system to the technical high school system board. Such proposed operating budget shall include a statement of the staffing needs for the technical high school system. The board shall review, amend and approve such proposed operating budget and submit the approved budget to the State Board of Education. The state board shall review, but shall not amend, and submit such approved operating budget, with any comments or recommendations for revisions, to the Secretary of the Office of Policy and Management in accordance with the provisions of section 4-77. The superintendent shall submit a copy of (A) the proposed operating budgets for each technical high school, including the statement of the staffing needs for each technical high school, (B) the proposed operating budget for the technical high school system, including the statement of the staffing needs for the technical high school system, and (C) the approved operating budget for the technical high school system to the Office of Policy and Management and the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a. The superintendent shall communicate directly with the Secretary of the Office of Policy and Management regarding the creation or filling of staff positions included in the approved operating budget for the technical high school system.

(b) The superintendent of the technical high school system shall semiannually submit the operating budget and expenses for each individual technical high school, in accordance with section 11-4a, to the Secretary of the Office of Policy and Management, the director of the legislative Office of Fiscal Analysis and to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(c) The superintendent of the technical high school system shall make available and update on the technical high school system web site and the web site of each technical high school the operating budget for the current school year of each individual technical high school.

(P.A. 10-76, S. 8; P.A. 12-116, S. 70; June 12 Sp. Sess. P.A. 12-2, S. 28; P.A. 16-42, S. 1.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 added new Subsec. (a) re proposed operating budgets for technical high schools and proposed budget for technical high school system, redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), replaced “biannually” with “semiannually” re submissions in redesignated Subsec. (b) and replaced references to regional vocational-technical school system with references to technical high school system, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a)(2) by adding “amend and approve” re proposed operating budget, deleting provision re interim budget and adding provision re submission of approved budget to State Board of Education and Secretary of the Office of Policy and Management, effective July 1, 2012; P.A. 16-42 amended Subsec. (a) by adding provisions re statement of staffing needs, and, in Subdiv. (2), adding provision re state board to review, but not amend, and submit approved operating budget with comments or recommendations, designating existing provisions re copies to be submitted by superintendent as Subparas. (A) to (C), and adding provision re superintendent to communicate directly with Secretary of the Office of Policy and Management re creation or filling of staff positions, effective July 1, 2016.



Section 10-100 to 10-108 - Transferred

Transferred to Chapter 318c, Secs. 17-660 to 17-673, inclusive.



Section 10-108a to 10-108f - Transferred

Transferred to Chapter 185b, Part I, Secs. 10a-81 to 10a-86, inclusive.



Section 10-109 to 10-109c - Transferred

Transferred to Chapter 185b, Part II, Secs. 10a-87 to 10a-90, inclusive.



Section 10-109d and 10-110 - Transferred

Transferred to Chapter 185b, Part II, Secs. 10a-92 and 10a-93, respectively.



Section 10-111 and 10-112 - Practice schools. Scholarships.

Sections 10-111 and 10-112 are repealed.

(1949 Rev., S. 1415; 1959, P.A. 411, S. 8, 9; 1963, P.A. 441; February, 1965, P.A. 330, S. 33, 34; 1972, S.A. 53, S. 23.)



Section 10-113 to 10-116a - Transferred

Transferred to Chapter 185b, Part II, Secs. 10a-94 to 10a-100, inclusive.



Section 10-116b to 10-116k - State Scholarship Commission. Eligibility for financial assistance; award and amount; limitations for postgraduate study. Duties of Commission for Higher Education. Scholarships for graduate training of teachers in specific fields. Grants for precollege or undergraduate study to persons with restricted educational achievement and to institutions providing such persons with special services. Work-study programs. Scholarships for Vietnam era veterans. State Student Financial Assistance Commission.

Sections 10-116b to 10-116k, inclusive, are repealed.

(1963, P.A. 581, S. 1–6; February, 1965, P.A. 330, S. 41, 42; 1967, P.A. 475, S. 1–3; 578, S. 1, 2; 793, S. 1–3; 1969, P.A. 239, S. 1, 2; 276; 303; 1971, P.A. 545; 1972, P.A. 200, S. 1–6; 294, S. 44–46; P.A. 73-407; P.A. 75-574, S. 2; P.A. 77-530, S. 1, 10, 11; 77-573, S. 24, 30; P.A. 81-157, S. 13, 14.)



Section 10-116l to 10-116s - Transferred

Transferred to Chapter 186, Secs. 10a-161 to 10a-168, inclusive.






Chapter 165 - (The University of Connecticut) Advisory Council for Professional Standards

Section 10-117 to 10-119a - Transferred

Transferred to Chapter 185b, Part III, Secs. 10a-102 to 10a-105, inclusive.



Section 10-119b - (Formerly Sec. 10-119a). Waiver of fees for persons over sixty-two.

Section 10-119b is repealed.

(February, 1965, P.A. 372, S. 1; June, 1971, P.A. 5, S. 127.)



Section 10-120 - Transferred

Transferred to Chapter 185b, Part III, Sec. 10a-108.



Section 10-121 and 10-122 - Gifts to university. Appointment and compensation of professional staff.

Sections 10-121 and 10-122 are repealed.

(1949 Rev., S. 3276, 3277; September, 1957, P.A. 11, S. 13; February, 1965, P.A. 102; 1967, P.A. 657, S. 75; 1969, P.A. 530, S. 11; 1971, P.A. 502, S. 3; P.A. 77-614, S. 67, 610; P.A. 82-218, S. 45, 46.)



Section 10-123 to 10-131 - Transferred

Transferred to Chapter 185b, Part III, Secs. 10a-109 to 10-110g, inclusive.



Section 10-131a - Contracts with industrial firms for research and development programs.

Section 10-131a is repealed.

(February, 1965, P.A. 322; P.A. 75-236.)



Section 10-132 to 10-141i - Transferred

Transferred to Chapter 185b, Part III, Secs. 10a-111 to 10a-131, inclusive.



Section 10-141j - Annual report of the Connecticut Health Center.

Section 10-141j is repealed.

(P.A. 75-336; P.A. 79-55.)



Section 10-141k and 10-141l - Transferred

Transferred to Chapter 185b, Part III, Secs. 10a-132 and 10a-133, respectively.



Section 10-142 to 10-144c - Transferred

Transferred to Chapter 185b, Part III, Secs. 10a-136 to 10a-142, inclusive.



Section 10-144d - Advisory Council for Teacher Professional Standards.

(a) For purposes of this section “teacher” means a certified professional employee who is employed by a local or regional board of education (1) in a position requiring a teaching or other certificate issued by the State Board of Education but who is not in a position requiring an intermediate administrator or supervisor certificate, or the equivalent thereof, and (2) whose administrative or supervisory duties, if any, equal less than fifty per cent of the assigned time of such employee.

(b) There is established the Connecticut Advisory Council for Teacher Professional Standards. The council shall be composed of seventeen members appointed as follows: The Governor shall appoint one public member who shall represent business and industry; the State Board of Education shall appoint two members, one of whom shall be a member of the faculty or administration of a State Board of Education approved teacher preparation program and one of whom shall be a public member who shall represent business and industry; the president pro tempore of the Senate shall appoint one member who shall represent business and industry; the speaker of the House of Representatives shall appoint one member who shall be a parent of a child attending a public elementary or secondary school; the majority leader of the Senate shall appoint one member who shall be a member of a local or regional board of education; the majority leader of the House of Representatives shall appoint one member who shall be a school superintendent; the minority leader of the Senate shall appoint two members, one of whom shall be a public member and one of whom shall be a parent of a child attending a public elementary or secondary school; the minority leader of the House of Representatives shall appoint two members, one of whom shall be a public member and one of whom shall be a school administrator; the Connecticut Education Association shall appoint four members who shall be classroom teachers at the time of their appointment and during the term of their membership on the council, two of whom shall be elementary school teachers; and the Connecticut Federation of Educational and Professional Employees shall appoint two members who shall be classroom teachers at the time of their appointment and during the term of their membership on the council, one of whom shall be an elementary school teacher. All appointments shall be made and the names of the persons appointed shall be submitted to the Commissioner of Education not later than October 1, 1990.

(c) The initial terms for the members appointed by the Governor, the State Board of Education and the majority and minority leaders of the House of Representatives, two of the members appointed by the Connecticut Education Association and one of the members appointed by the Connecticut State Federation of Teachers shall terminate on September 30, 1991. The initial terms for all other members shall terminate on September 30, 1992. Terms following the initial terms shall be for three years, except that terms following the initial terms for the members appointed by the Governor and the State Board of Education, and terms following the initial terms for two of the members appointed by the Connecticut Education Association, shall terminate on September 30, 1993; and terms following the initial terms for the members appointed by the president pro tempore of the Senate and terms following the initial terms for one of the members appointed by the Connecticut Education Association shall terminate on September 30, 1994; thereafter, terms for such appointees shall be for three years.

(d) The Commissioner of Education shall convene the first meeting of the council not later than November 15, 1990. The council shall establish its procedures and shall select from its membership a chairperson who shall be a classroom teacher.

(e) The council shall (1) advise the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education concerning teacher preparation, teacher recruitment, teacher certification, teacher professional development, teacher assessment and evaluation and teacher professional discipline; (2) review and comment upon all regulations and other standards concerning the approval of teacher preparation programs and teacher certification; (3) report to the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education not later than January 15, 1991, and annually thereafter, on its activities and recommendations, if any, concerning the condition of the teaching profession; and (4) develop a code of professional responsibility for teachers not later than September 30, 1991.

(P.A. 90-324, S. 6, 13; P.A. 93-353, S. 20, 52; P.A. 01-173, S. 14, 67.)

History: P.A. 93-353 amended Subsec. (c) to extend the terms following the initial terms from two to three years and added the exceptions, effective July 1, 1993; P.A. 01-173 amended Subsec. (b) to make a technical change to update the name of one of the appointing teacher organizations, effective July 1, 2001.



Section 10-144e - Advisory Council for School Administrator Professional Standards.

(a) For purposes of this section “administrator” means a certified professional employee who is employed by a local or regional board of education (1) in a position requiring an administrator, and (2) whose administrative or supervisory duties equal more than fifty per cent of the assigned time of such employee.

(b) There is established the Connecticut Advisory Council for School Administrator Professional Standards. The council shall be composed of seventeen members appointed as follows: The Governor shall appoint one member who shall represent business and industry; the State Board of Education shall appoint two members, one of whom shall be a member of the faculty or administration of a State Board of Education approved administrator preparation program and one of whom shall represent business and industry; the president pro tempore of the Senate shall appoint one member who shall be a teacher; the speaker of the House of Representatives shall appoint one member who shall be a parent of a child attending a public elementary or secondary school; the majority leader of the Senate shall appoint one member who shall be a member of a local or regional board of education; the majority leader of the House of Representatives shall appoint one member who shall be a school superintendent; the minority leader of the Senate shall appoint two members, one of whom shall be a parent of a child attending a public elementary or secondary school and one of whom shall be a public member; the minority leader of the House of Representatives shall appoint two members, one of whom shall be a public member and one of whom shall represent business and industry; the Connecticut Federation of School Administrators shall appoint three members, two of whom shall be elementary school administrators and one of whom shall be a secondary school administrator and the Connecticut Association of Schools shall appoint three members, two of whom shall be secondary school administrators and one of whom shall be an elementary school administrator. The members appointed by the Connecticut Federation of School Administrators and the Connecticut Association of Schools shall represent different geographical areas of the state. All appointments shall be made and the names of the persons appointed shall be submitted to the Commissioner of Education not later than October 1, 1992.

(c) The initial terms for the members appointed by the Governor, the State Board of Education, the president pro tempore of the Senate and the speaker of the House of Representatives and two of the members appointed by the Connecticut Federation of School Administrators and one of the members appointed by the Connecticut Association of Schools shall terminate on January 15, 1994. The initial terms for all other members shall terminate on January 15, 1995. The term for any member appointed before June 30, 2015, shall be for two years. The term for any member appointed on or after June 30, 2015, shall be for four years.

(d) The Commissioner of Education shall convene the first meeting of the council not later than November 15, 1992. The council shall establish its procedures and shall select from its membership a chairperson who shall be a school administrator.

(e) The council shall (1) advise the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education concerning administrator preparation, training, certification, professional development, assessment and evaluation and professional discipline; (2) review and comment upon all regulations and other standards concerning the approval of administrator preparation programs and administrator certification; (3) report to the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education not later than January 15, 1993, and annually thereafter, on its activities and recommendations, if any, concerning the condition of the school administrator profession; and (4) develop a code of professional responsibility for school administrators not later than September 30, 1993.

(P.A. 92-262, S. 17, 42; P.A. 15-215, S. 6.)

History: P.A. 15-215 amended Subsec. (c) by replacing “Terms following the initial terms” with “The term for any member appointed before June 30, 2015,” and adding provision re four-year term for any member appointed on or after June 30, 2015, effective June 30, 2015.






Chapter 166 - Teachers and Superintendents

Section 10-144o - Definitions.

As used in sections 10-145 to 10-158a, inclusive:

(1) “Equivalent” means qualifications reasonably comparable to those specifically listed as required for certification;

(2) “Initial educator certificate” means a license to teach issued on or after July 1, 1989, to a person who has successfully met the preparation and eligibility requirements specified by the State Board of Education for entrance into a beginning educator program;

(3) “Beginning educator program” means the support and standards program established by the State Board of Education for holders of initial educator certificates. The program shall be designed to improve the quality of the first school years of teaching and to determine whether holders of initial educator certificates have achieved the level of competency, as defined by said board, to entitle them to provisional educator certificates;

(4) “Provisional teaching certificate” or “provisional certificate” means a license to teach during the provisional certification period, issued prior to July 1, 1989, to a person who meets in full the preparation requirements of the State Board of Education;

(5) “Provisional educator certificate” means a license to teach, issued on or after July 1, 1989, to a person who (A) has successfully completed a beginning educator program, if there is such a program for such person’s certification endorsement area, and not less than one school year of successful teaching in a public school, (B) has completed at least three years of successful teaching in a public or nonpublic school approved by the State Board of Education or appropriate governing body in another state within ten years prior to application for such provisional educator certificate or (C) has successfully taught with a provisional teaching certificate for the year immediately preceding application for such provisional educator certificate as an employee of a local or regional board of education or facility approved for special education by the State Board of Education;

(6) “Standard teaching certificate” or “standard certificate” means a license to teach issued prior to July 1, 1989, to one who has successfully completed no less than three school years of satisfactory teaching experience and fulfilled other requirements while holding a provisional certificate or its equivalent;

(7) “Professional educator certificate” means a license to teach issued on or after July 1, 1989, initially to a person who has successfully completed not less than three school years of teaching in a public school or nonpublic school approved by the State Board of Education while holding a provisional educator or provisional teaching certificate and prior to July 1, 2016, has successfully completed not fewer than thirty semester hours of credit beyond a bachelor’s degree, and on and after July 1, 2016, holds a master’s degree in an appropriate subject matter area, as determined by the State Board of Education, related to such person’s certification endorsement area. Said certificate shall be continued every five years after issuance;

(8) “Temporary ninety-day certificate” means a license to teach issued on or after July 1, 1988, to a person upon the request of a local or regional board of education pursuant to subsection (c) of section 10-145b. Each such certificate issued prior to July 1, 1989, may be reissued once upon the request of a local or regional board of education during the 1988-1989 school year and upon reissuance shall be effective until July 1, 1989. Any provision for the reissuance of such certificate after said school year shall be pursuant to regulations adopted by the State Board of Education;

(9) “One year” means one school year.

(P.A. 78-218, S. 96; P.A. 85-613, S. 96, 154; May Sp. Sess. P.A. 86-1, S. 20, 58; P.A. 87-499, S. 3, 4, 34; P.A. 88-273, S. 1, 9; P.A. 90-325, S. 11, 32; P.A. 91-288, S. 2; P.A. 93-353, S. 14, 52; June 19 Sp. Sess. P.A. 09-1, S. 9; Sept. Sp. Sess. P.A. 09-6, S. 39; P.A. 12-116, S. 40; P.A. 15-108, S. 11.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 10-158a for reference to Sec. 10-159a; May Sp. Sess. P.A. 86-1 deleted the definition of “provisional certification period”, added definitions for “initial educator certificate”, “beginning education program”, “provisional educator certificate”, “professional educator certificate”, and “temporary ninety-day certificate”, and redefined “provisional teaching certificate” and “standard teaching certificate” to state that they be issued prior to July 1, 1988, and added that the years of teaching experience for a standard teaching certificate be school years; P.A. 87-499 redefined “professional educator certificate” in Subdiv. (7) to provide that a person may have taught in an approved nonpublic school and to eliminate the requirement that the 30 semester hours be “teaching-related” and redefined “temporary ninety-day certificate” in Subdiv. (8) by adding “on or after July 1, 1988” and by referring to Sec. 10-145b rather than listing the requirements for the certificate; P.A. 88-273 substituted July 1, 1989, for July 1, 1988, as the date before which provisional and standard teaching certificates are issued and after which initial, provisional and professional educator certificates are issued, added provisions re the reissuance of temporary ninety-day certificates and made a technical change; P.A. 90-325 in Subdiv. (5) added Subpara. (c) re issuance of a provisional educator certificate to persons who have taught with a provisional teaching certificate for the year immediately preceding application for a provisional educator certificate; P.A. 91-288 in Subdiv. (7) substituted 90 hours of continuing education for nine continuing education units; P.A. 93-353 amended Subdiv. (5) defining “provisional educator certificate” to clarify that the requirement for passage of the beginning educator program only applies if such a program is available for the person’s certification endorsement area, effective July 1, 1993; June 19 Sp. Sess. P.A. 09-1 amended Subdiv. (7) by deleting requirement that continuing education be “not less than ninety hours” and making a technical change, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subdiv. (3) by replacing “assessment” with “standards”, effective October 5, 2009; P.A. 12-116 amended Subdiv. (7) to redefine “professional educator certificate”, effective July 1, 2012; P.A. 15-108 amended Subdiv. (8) by adding “issued prior to July 1, 1989,”, effective July 1, 2015.



Section 10-145 - Certificate necessary to employment. Forfeiture for noncompliance. Substitute teachers.

(a) No teacher, supervisor, administrator, special service staff member or school superintendent, except as provided for in section 10-157, shall be employed in any of the schools of any local or regional board of education unless such person possesses an appropriate state certificate, nor shall any such person be entitled to any salary unless such person can produce such certificate dated prior to or on the first day of employment, except as provided for in section 10-157; provided nothing in this subsection shall be construed to prevent the board of education from prescribing qualifications additional to those prescribed by the regulations of the State Board of Education and provided nothing in this subsection shall be construed to prevent any local or regional board of education from contracting with a licensed drivers’ school approved by the Commissioner of Motor Vehicles for the behind-the-wheel instruction of a driver instruction course, to be given by driving instructors licensed by the Department of Motor Vehicles. No person shall be employed in any of the schools of any local or regional board of education as a substitute teacher unless such person holds a bachelor’s degree, provided the Commissioner of Education may waive such requirement for good cause upon the request of a superintendent of schools.

(b) If the State Board of Education determines that a local or regional board of education is not in compliance with any provision of sections 10-144o to 10-149, inclusive, and section 10-220a, the State Board of Education may require the local or regional board of education to forfeit of the total sum which is paid to such board of education from the State Treasury an amount to be determined by the State Board of Education, which amount shall be not less than one thousand dollars nor more than ten thousand dollars. The amount so forfeited shall be withheld from a grant payment, as determined by the commissioner, during the fiscal year following the fiscal year in which noncompliance is determined pursuant to this subsection. Notwithstanding the penalty provision of this section, the State Board of Education may waive such forfeiture if the board determines that the failure of the local or regional board of education to comply with such a provision was due to circumstances beyond its control.

(1949 Rev., S. 1432; 1961, P.A. 517, S. 116; 1971, P.A. 456, S. 5; P.A. 78-218, S. 93; May Sp. Sess. P.A. 86-1, S. 21, 58; P.A. 87-499, S. 5, 34; P.A. 89-137, S. 1, 14; P.A. 93-353, S. 49, 52; P.A. 07-241, S. 5; June 19 Sp. Sess. P.A. 09-1, S. 15; Sept. Sp. Sess. P.A. 09-6, S. 48; P.A. 11-27, S. 1; P.A. 15-215, S. 16.)

History: 1961 act added regional district; 1971 act added proviso for contracts with licensed drivers’ schools; P.A. 78-218 deleted reference to “supervising agents”, substituted “local or regional board of education” for “town or regional district” and made technical changes; May Sp. Sess. P.A. 86-1 required administrators to have state certificates, substituted “employment” for “the opening of school” re dating of certificates and deleted provision that certificates in force July 1, 1935, are valid and renewable; P.A. 87-499 deleted principal and added special service staff member to list of persons to whom the section applies and added that the certificate may be dated the first day of employment; P.A. 89-137 added Subsec. (a) designation and new Subsec. (b) re forfeiture of funds by local and regional boards of education for noncompliance with certain statutes; P.A. 93-353 amended Subsec. (a) to add the requirement that a substitute teacher hold a bachelor’s degree unless such requirement is waived, effective July 1, 1993; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 07-241 amended Subsec. (a) to add language re exception provided for in Sec. 10-157, effective July 1, 2007; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by deleting provision re waiver of requirement that substitute teachers hold a bachelor’s degree, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a) to add exception to bachelor’s degree requirement for substitute teachers applicable to school year commencing July 1, 2009, effective October 5, 2009; P.A. 11-27 amended Subsec. (a) by deleting exception to bachelor’s degree requirement for substitute teachers applicable to school year commencing July 1, 2009, adding provision re waiver of requirement that substitute teachers hold a bachelor’s degree and making technical changes, effective July 1, 2011; P.A. 15-215 made a technical change in Subsec. (a), effective July 1, 2015.



Section 10-145a - (Formerly Sec. 10-146). Certificates of qualification. Specific components of teacher preparation programs.

(a) The State Board of Education may, in accordance with section 10-19 and such regulations and qualifications as it prescribes, issue certificates of qualification to teach, to administer, to supervise or to serve in other positions requiring certification pursuant to regulations adopted by the State Board of Education in any public school in the state and may revoke the same. Any such regulations shall provide that the qualifications to maintain any administrator, supervisor or special service certificate shall incorporate the professional development provisions of section 10-148a. The certificates of qualification issued under this section shall be accepted by boards of education in lieu of any other certificate, provided additional qualifications may be required by a board of education, in which case the state certificate shall be accepted for such subjects as it includes.

(b) Any candidate in a program of teacher preparation leading to professional certification shall be encouraged to successfully complete an intergroup relations component of such a program which shall be developed with the participation of both sexes, and persons of various ethnic, cultural and economic backgrounds. Such intergroup relations program shall have the following objectives: (1) The imparting of an appreciation of the contributions to American civilization of the various ethnic, cultural and economic groups composing American society and an understanding of the life styles of such groups; (2) the counteracting of biases, discrimination and prejudices; and (3) the assurance of respect for human diversity and personal rights. The State Board of Education, the Board of Regents for Higher Education, the Commission on Human Rights and Opportunities and the Permanent Commission on the Status of Women shall establish a joint committee composed of members of the four agencies, which shall develop and implement such programs in intergroup relations.

(c) Any candidate in a program of teacher preparation leading to professional certification shall be encouraged to complete a (1) health component of such a program, which includes, but need not be limited to, human growth and development, nutrition, first aid, disease prevention and community and consumer health, and (2) mental health component of such a program, which includes, but need not be limited to, youth suicide, child abuse and alcohol and drug abuse.

(d) Any candidate in a program of teacher preparation leading to professional certification shall complete a school violence, bullying, as defined in section 10-222d, and suicide prevention and conflict resolution component of such a program.

(e) On and after July 1, 1998, any candidate in a program of teacher preparation leading to professional certification shall complete a computer and other information technology skills component of such program, as applied to student learning and classroom instruction, communications and data management.

(f) On and after July 1, 2006, any program of teacher preparation leading to professional certification shall include, as part of the curriculum, instruction in literacy skills and processes that reflects current research and best practices in the field of literacy training. Such instruction shall (1) be incorporated into requirements of student major and concentration, and (2) on and after July 1, 2015, include not fewer than twelve clock hours of instruction in the detection and recognition of, and evidence-based structured literacy interventions for, students with dyslexia, as defined in section 10-3d.

(g) On and after July 1, 2006, any program of teacher preparation leading to professional certification shall include, as part of the curriculum, instruction in the concepts of second language learning and second language acquisition and processes that reflects current research and best practices in the field of second language learning and second language acquisition. Such instruction shall be incorporated into requirements of student major and concentration.

(h) On and after July 1, 2011, any program of teacher preparation leading to professional certification may permit teaching experience in a nonpublic school, approved by the State Board of Education, and offered through a public or private institution of higher education to count towards the preparation and eligibility requirements for an initial educator certificate, provided such teaching experience is completed as part of a cooperating teacher program, in accordance with the provisions of subsection (d) of section 10-220a.

(i) On and after July 1, 2012, any candidate entering a program of teacher preparation leading to professional certification shall be required to complete training in competency areas contained in the professional teaching standards established by the State Board of Education, including, but not limited to, development and characteristics of learners, evidence-based and standards-based instruction, evidence-based classroom and behavior management, assessment and professional behaviors and responsibilities and the awareness and identification of the unique learning style of gifted and talented children, social and emotional development and learning of children, and cultural competency. The training in social and emotional development and learning of children shall include instruction concerning a comprehensive, coordinated social and emotional assessment and early intervention for children displaying behaviors associated with social or emotional problems, the availability of treatment services for such children and referring such children for assessment, intervention or treatment services. The training in cultural competency shall include instruction concerning the awareness of students’ background and experience that lead to the development of skills, knowledge and behaviors that enable educators and students to build positive relationships and work effectively in cross-cultural situations.

(j) On and after July 1, 2016, any program of teacher preparation leading to professional certification shall require, as part of the curriculum, clinical experience, field experience or student teaching experience in a classroom during four semesters of such program of teacher preparation. Such clinical experience, field experience or student teaching experience shall occur: (1) In a school district that has been categorized by the Department of Education as District Reference Group A, B, C, D or E, and (2) in a school district that has been categorized by the department as District Reference Group F, G, H or I. Such clinical experience, field experience or student teaching experience may include a cooperating teacher serving as a mentor to student teachers, provided such cooperating teacher has received a performance evaluation designation of exemplary or proficient, pursuant to section 10-151b, for the prior school year.

(k) On and after July 1, 2012, any program of teacher preparation leading to professional certification shall include, as part of the curriculum, instruction in the implementation of student individualized education programs as it relates to the provision of special education and related services, including, but not limited to, the provision of services to gifted and talented children.

(1949 Rev., S. 1433; February, 1965, P.A. 140, S. 2; 1967, P.A. 555, S. 62; 1969, P.A. 753, S. 34; 1971, P.A. 370, S. 3; 1972, P.A. 204, S. 1, 2; P.A. 73-632, S. 1, 5; P.A. 74-331, S. 1, 7; P.A. 75-372, S. 3; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 94, 95, 212; P.A. 80-405, S. 3, 4; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; May Sp. Sess. P.A. 86-1, S. 22, 58; P.A. 87-499, S. 6, 34; P.A. 89-168, S. 3; P.A. 94-221, S. 4; P.A. 95-259, S. 13, 32; P.A. 96-244, S. 52, 63; P.A. 04-75, S. 1; 04-227, S. 2; P.A. 08-160, S. 8; June 19 Sp. Sess. P.A. 09-1, S. 1; P.A. 11-48, S. 285; 11-127, S. 2; 11-232, S. 8; P.A. 12-116, S. 35, 42; 12-173, S. 2; P.A. 13-133, S. 1; 13-261, S. 10; P.A. 14-39, S. 2; P.A. 15-97, S. 2; 15-108, S. 9; 15-243, S. 2.)

History: 1965 act required passing of hygiene examination for certification to teach grades above the fifth rather than the third grade and included as part of hygiene knowledge the effects of alcohol and narcotics on personality development; 1967 act replaced “narcotics” with “controlled drugs”; 1969 act included in hygiene knowledge of the effects of nicotine or tobacco and made provision for the necessary training of teachers and guidance personnel; 1971 act required passing of hygiene examination for all certifications to teach not just for those above the fifth grade and included administrators in training provision; 1972 act added Subsec. (a) defining “equivalency”, “alternate” and “internship”, made former provisions Subsec. (b) and added provisions concerning internships for certification and equivalencies or alternates to present certification requirements; P.A. 73-632 deleted provisions added to Subsec. (b) in 1972, dropped provision allowing exemption from hygiene examination, required passing of hygiene examination for supervisor’s certificate as well as for teaching certificate and referred to “drugs” rather than “controlled drugs”, deleting specific effects and provision for training programs; P.A. 74-331 amended Subsec. (a) to extend applicability to entire chapter, to substitute “equivalent” for “equivalency”, to delete definitions of “alternate” and “internship” and to add definitions of “provisional certification period”, “provisional teaching certificate”, “standard teaching certificate” and “one year” and amended Subsec. (b) to reflect recognition of the two different types of certificates; Sec. 10-146 was transferred to Sec. 10-145a in 1975; P.A. 75-372 added Subsec. (c) re intergroup relations programs; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-218 deleted Subsec. (a), relettering remaining subsections accordingly, and amended Subsec. (b), formerly (c), to delete references to July 1, 1977, and to July 1, 1976, and to delete reference to advisory board on state certification of teachers as an agency involved in developing intergroup relations programs; P.A. 80-405 required development of intergroup programs with participation of both sexes and included permanent commission on the status of women as an agency involved in developing such programs; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; May Sp. Sess. P.A. 86-1 in Subsec. (a) substituted “issue” for “grant”, provided for certificates to administer, added provisions re regulations re administrator and supervisor certificates, deleted requirement re examination in hygiene and the effects of nicotine or tobacco, alcohol and drugs; P.A. 87-499 in Subsec. (a) provided that the state board of education may issue certificates to serve in positions requiring certification pursuant to regulations and that regulations shall provide that qualifications to maintain any special service certificate incorporate continuing education provisions; P.A. 89-168 added a new Subsec. (c) re the mental health component in a program of teacher preparation; P.A. 94-221 added Subsec. (d) re school violence prevention and conflict resolution as component of teacher preparation programs; P.A. 95-259 added Subsec. (c)(1) re health component, effective July 6, 1995; P.A. 96-244 added Subsec. (e) requiring teacher candidate programs to provide training in computer and other information technology skills, effective June 6, 1996; P.A. 04-75 added Subsec. (f) requiring teacher training programs to provide instruction in literacy skills, effective July 1, 2004; P.A. 04-227 added Subsec. (g) requiring teacher training programs to provide instruction in second language learning and acquisition, effective July 1, 2004; P.A. 08-160 amended Subsec. (d) to add language re bullying and suicide prevention, effective July 1, 2009; June 19 Sp. Sess. P.A. 09-1 made a technical change in Subsec. (a) and added Subsec. (h) re competency area training, effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 11-127 added new Subsec. (h) re nonpublic school teaching experience as part of teacher preparation program and redesignated existing Subsec. (h) as Subsec. (i), effective July 1, 2011; P.A. 11-232 amended Subsec. (d) by deleting “be encouraged to” and adding “as defined in section 10-222d” re bullying, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing “continuing education” with “professional development” and making a conforming change in the corresponding internal reference, and added Subsec. (j) re requirement, on and after July 1, 2015, of four semesters of clinical experience, field experience or student teaching experience in a classroom as part of teacher preparation program, effective July 1, 2012 (Revisor’s note: An internal reference in P.A. 12-116, S. 42, to “section 62 of this act” was determined by the Revisors to properly refer to section 39 of said act and was therefore codified in Subsec. (a) as “section 10-148a”); P.A. 12-173 added provision, codified by the Revisors as Subsec. (k), re instruction in implementation of student individualized education programs, effective July 1, 2012; P.A. 13-133 amended Subsec. (i) to add provisions requiring training in social and emotional development and learning of children, effective July 1, 2013; P.A. 13-261 amended Subsecs. (i) and (k) to add provisions re gifted and talented children, effective July 1, 2013; P.A. 14-39 amended Subsec. (f) by designating existing provision re requirements of student major and concentration as Subdiv. (1) and adding Subdiv. (2) re dyslexia, effective July 1, 2014; P.A. 15-97 amended Subsec. (f) by adding “not fewer than twelve clock hours of instruction in”, “structured literacy” and internal reference to definition of dyslexia in Subdiv. (2), effective July 1, 2015; P.A. 15-108 amended Subsec. (i) by adding provisions re training in cultural competency, effective July 1, 2015; P.A. 15-243 amended Subsec. (j) by replacing “2015” with “2016”, adding Subdivs. (1) and (2) re district reference groups and adding provision re cooperating teachers serving as mentors, effective July 1, 2015.



Section 10-145b - Teaching certificates.

(a) The State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate to any person who has graduated (1) from a four-year baccalaureate program of teacher education as approved by said state board, (2) from a four-year baccalaureate program approved by said state board or from a college or university accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, or (3) from the summer or weekend and evening alternate route to certification program administered by the Office of Higher Education, provided such person has taken such teacher training equivalents as the State Board of Education shall require and, unless such equivalents are taken at institutions outside of this state, as the board of regents shall accredit. In addition, on and after July 1, 1993, each applicant shall have completed a subject area major as defined by the State Board of Education, except as provided in section 10-145l. Each such initial educator certificate shall be valid for three years, except as provided in subsection (c) of this section, and may be extended by the Commissioner of Education for an additional year for good cause upon the request of the superintendent in whose school district such person is employed or upon the request of the assessment team reviewing such person’s performance.

(b) During the period of employment in a public school, a person holding an initial educator certificate shall (1) be under the supervision of the superintendent of schools or of a principal, administrator or supervisor designated by such superintendent who shall regularly observe, guide and evaluate the performance of assigned duties by such holder of an initial certificate, and (2) participate in a beginning educator program if there is such a program for such person’s certification endorsement area.

(c) (1) The State Board of Education, upon request of a local or regional board of education, shall issue a temporary ninety-day certificate to any applicant in the certification endorsement areas of elementary education, middle grades education, secondary academic subjects, special subjects or fields, special education, early childhood education and administration and supervision, or in the certification endorsement areas corresponding to teacher shortage areas, as determined by the Commissioner of Education pursuant to section 10-8b, when the following conditions are met:

(A) The employing agent of a board of education makes a written request for the issuance of such certificate and attests to the existence of a special plan for supervision of temporary ninety-day certificate holders;

(B) The applicant meets the following requirements, except as otherwise provided in subparagraph (C) of this subdivision:

(i) Holds a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited with a major either in or closely related to the certification endorsement area in which the requesting board of education is placing the applicant or, in the case of secondary or special subject or field endorsement area, possesses at least the minimum total number of semester hours of credit required for the content area, except as provided in section 10-145l;

(ii) Has met the requirements pursuant to subsection (b) of section 10-145f;

(iii) Presents a written application on such forms as the Commissioner of Education shall prescribe;

(iv) Has successfully completed an alternate route to certification program provided by the Board of Regents for Higher Education or the Office of Higher Education or public or independent institutions of higher education, regional educational service centers or private teacher or administrator training organizations and approved by the State Board of Education;

(v) Possesses an undergraduate college overall grade point average of at least “B” or, if the applicant has completed at least twenty-four hours of graduate credit, possesses a graduate grade point average of at least “B”; and

(vi) Presents supporting evidence of appropriate experience working with children; and

(C) The Commissioner of Education may waive the requirements of subparagraphs (B)(v) or (B)(vi), or both, of this subdivision upon a showing of good cause.

(2) A person serving under a temporary ninety-day certificate shall participate in a beginning support and assessment program pursuant to section 10-220a which is specifically designed by the state Department of Education for holders of temporary ninety-day certificates.

(3) Notwithstanding the provisions of subsection (a) of this section to the contrary, on and after July 1, 1989, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate, which shall be valid for three years, to any person who has taught successfully while holding a temporary ninety-day certificate and meets the requirements established in regulations adopted pursuant to section 10-145d.

(d) (1) On and after July 1, 2016, in order to be eligible to obtain an initial educator certificate, each person shall be required to complete (A) a course of study in special education comprised of not fewer than thirty-six hours, which shall include an understanding of the growth and development of exceptional children, including handicapped and gifted and talented children and children who may require special education, and methods for identifying, planning for and working effectively with special needs children in a regular classroom, and (B) a course or courses of study in special education relating to instruction on classroom techniques in reading, differentiated instruction, social-emotional learning, cultural competencies and assistive technology. The provisions of this subdivision shall not apply to any person who has been issued an initial educator certificate prior to July 1, 2016.

(2) On and after July 1, 2016, in order to be eligible to obtain a provisional educator certificate, each person shall be required to complete a course of study in special education comprised of not fewer than thirty-six hours, which shall include an understanding of the growth and development of exceptional children, including handicapped and gifted and talented children and children who may require special education, and methods for identifying, planning for and working effectively with special needs children in a regular classroom.

(3) Notwithstanding the provisions of this subsection to the contrary, each applicant for such certificates who has met all requirements for certification except the completion of the course in special education shall be entitled to a certificate (A) for a period not to exceed one year, provided the applicant completed a teacher preparation program either in the state prior to July 1, 1987, or outside the state, or completed the necessary combination of professional experience or coursework as required by the State Board of Education or (B) for a period not to exceed two years if the applicant applies for certification in an area for which a bachelor’s degree is not required.

(e) On and after July 1, 1989, the State Board of Education, upon receipt of a proper application, shall issue a provisional educator certificate to any person who (1) has successfully completed a beginning educator program and one school year of successful teaching as attested to by the superintendent, or the superintendent’s designee, in whose local or regional school district such person was employed, (2) has completed at least three years of successful teaching in a public school in another state or a nonpublic school approved by the State Board of Education or appropriate governing body in another state within ten years prior to application for such provisional educator certificate, as attested to by the superintendent, or the superintendent’s designee, in whose school district such person was employed, or by the supervising agent of the nonpublic school in which such person was employed, and has met preparation and eligibility requirements for an initial educator certificate, or (3) has successfully taught with a provisional teaching certificate for the year immediately preceding an application for a provisional educator certificate as an employee of a local or regional board of education or facility approved for special education by the State Board of Education.

(f) Any person holding a standard or permanent certificate on July 1, 1989, shall be eligible to receive upon application a professional educator certificate to replace said standard or permanent certificate. On and after July 1, 1989, standard and permanent certificates shall no longer be valid.

(g) On or after July 1, 1989, and prior to July 1, 2016, to qualify for a professional educator certificate, a person who holds or has held a provisional educator certificate under subsection (e) of this section shall have completed thirty credit hours of course work beyond the baccalaureate degree. It is not necessary that such course work be taken for a master’s degree and such work may include graduate or undergraduate courses. On and after July 1, 2016, to qualify for a professional educator certificate, a person who holds or has held a provisional educator certificate under subsection (d) of this section shall hold a master’s degree in an appropriate subject matter area, as determined by the State Board of Education, related to such teacher’s certification endorsement area.

(h) (1) Unless otherwise provided in regulations adopted under section 10-145d, in not less than three years or more than eight years after the issuance of a provisional educator certificate pursuant to subsection (e) of this section and upon the statement of the superintendent, or the superintendent’s designee, in whose school district such certificate holder was employed, or the supervisory agent of a nonpublic school approved by the State Board of Education, in whose school such certificate holder was employed, that the provisional educator certificate holder and such superintendent, or such superintendent’s designee, or supervisory agent have mutually determined or approved an individual program pursuant to subdivision (2) of subsection (g) of this section and upon the statement of such superintendent, or such superintendent’s designee, or supervisory agent that such certificate holder has a record of competency in the discharge of such certificate holder’s duties during such provisional period, the state board upon receipt of a proper application shall issue such certificate holder a professional educator certificate. A signed recommendation from the superintendent of schools, or the superintendent’s designee, for the local or regional board of education or from the supervisory agent of a nonpublic school approved by the State Board of Education shall be evidence of competency. Such recommendation shall state that the person who holds or has held a provisional educator certificate has successfully completed at least three school years of satisfactory teaching for one or more local or regional boards of education or such nonpublic schools. Each applicant for a certificate pursuant to this subsection shall provide to the Department of Education, in such manner and form as prescribed by the commissioner, evidence that the applicant has successfully completed coursework pursuant to subsection (g) of this section, as appropriate.

(2) Each professional educator certificate shall be valid for five years and continued every five years thereafter.

(3) Except as otherwise provided in section 10-146c, upon receipt of a proper application, the State Board of Education shall issue to a teacher from another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico who (A) is nationally board certified by an organization deemed appropriate by the Commissioner of Education to issue such certifications, (B) has taught in another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico for a minimum of two years in the preceding ten years, and (C) holds a master’s degree in an appropriate subject matter area, as determined by the State Board of Education, related to such teacher’s certification endorsement area, a professional educator certificate with the appropriate endorsement, subject to the provisions of subsection (i) of this section relating to denial of applications for certification. Applicants who have taught under an appropriate certificate issued by another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico for two or more years shall be exempt from completing the beginning educator program based upon such teaching experience upon a showing of effectiveness as a teacher, as determined by the State Board of Education, which may include, but need not be limited to, a demonstrated record of improving student achievement. An applicant with two or more years of teaching experience in this state at a nonpublic school, approved by the State Board of Education, in the past ten years shall be exempt from completing the beginning educator program based upon such teaching experience upon a showing of effectiveness as a teacher, as determined by the State Board of Education, which may include, but need not be limited to, a demonstrated record of improving student achievement.

(i) (1) The State Board of Education may revoke any certificate, authorization or permit issued pursuant to sections 10-144o to 10-149, inclusive, for any of the following reasons: (A) The holder of the certificate, authorization or permit obtained such certificate, authorization or permit through fraud or misrepresentation of a material fact; (B) the holder has persistently neglected to perform the duties for which the certificate, authorization or permit was granted; (C) the holder is professionally unfit to perform the duties for which the certificate, authorization or permit was granted; (D) the holder is convicted in a court of law of a crime involving moral turpitude or of any other crime of such nature that in the opinion of the board continued holding of a certificate, authorization or permit by the person would impair the standing of certificates, authorizations or permits issued by the board; or (E) other due and sufficient cause. The State Board of Education shall revoke any certificate, authorization or permit issued pursuant to said sections if the holder is found to have intentionally disclosed specific questions or answers to students or otherwise improperly breached the security of any administration of a mastery examination, pursuant to section 10-14n. In any revocation proceeding pursuant to this section, the State Board of Education shall have the burden of establishing the reason for such revocation by a preponderance of the evidence. Revocation shall be in accordance with procedures established by the State Board of Education pursuant to chapter 54.

(2) When the Commissioner of Education is notified, pursuant to section 10-149a or 17a-101i, that a person holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, has been convicted of (A) a capital felony, under the provisions of section 53a-54b in effect prior to April 25, 2012, (B) arson murder, pursuant to section 53a-54d, (C) a class A felony, (D) a class B felony, except a violation of section 53a-122, 53a-252 or 53a-291, (E) a crime involving an act of child abuse or neglect as described in section 46b-120, or (F) a violation of section 17a-101a, 53-21, 53-37a, 53a-60b, 53a-60c, 53a-71, 53a-72a, 53a-72b, 53a-73a, 53a-88, 53a-90a, 53a-99, 53a-103a, 53a-181c, 53a-191, 53a-196, 53a-196c, 53a-216, 53a-217b or 21a-278 or subsection (a) of section 21a-277, any certificate, permit or authorization issued by the State Board of Education and held by such person shall be deemed revoked and the commissioner shall notify such person of such revocation, provided such person may request reconsideration pursuant to regulations adopted by the State Board of Education, in accordance with the provisions of chapter 54. As part of such reconsideration process, the board shall make the initial determination as to whether to uphold or overturn the revocation. The commissioner shall make the final determination as to whether to uphold or overturn the revocation.

(3) The State Board of Education may deny an application for a certificate, authorization or permit for any of the following reasons: (A) The applicant seeks to obtain a certificate, authorization or permit through fraud or misrepresentation of a material fact; (B) the applicant has been convicted in a court of law of a crime involving moral turpitude or of any other crime of such nature that in the opinion of the board issuance of a certificate, authorization or permit would impair the standing of certificates, authorizations or permits issued by the board; or (C) other due and sufficient cause. Any applicant denied a certificate, authorization or permit shall be notified in writing of the reasons for denial. Any applicant denied a certificate, authorization or permit may request a review of such denial by the State Board of Education.

(4) A person whose certificate, permit or authorization has been revoked may not be employed in a public school during the period of revocation.

(5) Any local or regional board of education or private special education facility approved by the commissioner shall report to the commissioner when an employee, who holds a certificate, permit or authorization, is dismissed pursuant to subdivision (3) of subsection (d) of section 10-151.

(j) Not later than thirty days after receipt of notification, any initial educator certificate holder who is not granted a provisional educator certificate, or any provisional educator certificate holder who is not granted a professional educator certificate, or any professional educator certificate holder who is not granted a continuation, under the provisions of sections 10-145a to 10-145d, inclusive, and 10-146b, may appeal to the State Board of Education for reconsideration. Said board shall review the records of the appropriate certification period, and, if a hearing is requested in writing, hold such hearing not later than sixty days after such request and render a written decision not later than thirty days after the conclusion of such hearing. Any teacher aggrieved by the decision of said board may appeal from such decision in accordance with the provisions of section 4-183 and such appeal shall be privileged with respect to assignment of such appeal.

(k) For the purposes of this section “supervisory agent” means the superintendent of schools or the principal, administrator or supervisor designated by such superintendent to provide direct supervision to a provisional certificate holder.

(l) Upon application to the State Board of Education for the issuance of any certificate in accordance with this section and section 10-145d, there shall be paid to the board by or on behalf of the applicant a nonreturnable fee of two hundred dollars in the case of an applicant for an initial educator certificate, two hundred fifty dollars in the case of an applicant for a provisional educator certificate and three hundred seventy-five dollars in the case of an applicant for a professional educator certificate, except that applicants for certificates for teaching adult education programs mandated under subparagraph (A) of subsection (a) of section 10-69 shall pay a fee of one hundred dollars; persons eligible for a certificate or endorsement for which the fee is less than that applied for shall receive an appropriate refund; persons not eligible for any certificate shall receive a refund of the application fee minus fifty dollars; and persons holding standard or permanent certificates on July 1, 1989, who apply for professional certificates to replace the standard or permanent certificates, shall not be required to pay such a fee. Upon application to the State Board of Education for the issuance of a subject area endorsement there shall be paid to the board by or on behalf of such applicant a nonreturnable fee of one hundred dollars. With each request for a duplicate copy of any such certificate or endorsement there shall be paid to the board a nonreturnable fee of fifty dollars.

(P.A. 74-331, S. 2, 7; P.A. 76-373, S. 1, 2; 76-436, S. 470, 681; P.A. 77-573, S. 24, 30; 77-603, S. 8, 125; P.A. 78-218, S. 97, 212; P.A. 82-218, S. 37, 46; P.A. 83-134, S. 1, 2; 83-587, S. 13, 96; P.A. 84-241, S. 2, 5; 84-298, S. 1, 2; May Sp. Sess. P.A. 86-1, S. 23, 58; P.A. 87-499, S. 7, 34; P.A. 88-273, S. 2, 9; 88-360, S. 14–18, 63; P.A. 89-137, S. 2–5, 11, 12, 14; 89-251, S. 67, 203; P.A. 90-230, S. 78, 101; 90-325, S. 1, 14, 15; P.A. 91-208, S. 1, 11; 91-288, S. 1; May Sp. Sess. P.A. 92-6, S. 1, 2, 117; P.A. 93-70, S. 1, 2; 93-353, S. 15–18, 52; P.A. 94-221, S. 20; P.A. 95-58, S. 1, 4; 95-259, S. 14, 32; P.A. 96-244, S. 11, 12, 63; 96-246, S. 15; P.A. 98-243, S. 15, 25; 98-252, S. 37, 44, 80; P.A. 99-211, S. 9, 10; P.A. 00-220, S. 7, 43; P.A. 01-173, S. 15, 53, 67; P.A. 02-106, S. 5, 6, 8; P.A. 03-76, S. 44; P.A. 04-138, S. 1; P.A. 05-288, S. 49; P.A. 08-148, S. 1; 08-153, S. 7; June Sp. Sess. P.A. 09-3, S. 152; June 19 Sp. Sess. P.A. 09-1, S. 2; P.A. 10-71, S. 2; P.A. 11-48, S. 285; 11-93, S. 18; 11-127, S. 1; P.A. 12-5, S. 8; 12-59, S. 7; 12-116, S. 36; 12-156, S. 5, 6; 12-173, S. 4; P.A. 13-118, S. 8, 9; 13-169, S. 1; 13-207, S. 8; P.A. 15-108, S. 1, 3; 15-205, S. 12; June Sp. Sess. 15-5, S. 276.)

History: P.A. 76-373 added Subsec. (g) re fees for teaching certificates; P.A. 76-436 amended Subsec. (e) to replace court of common pleas with superior court and to specify county or judicial district of residence, effective July 1, 1978; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-603 amended appeal provisions in Subsec. (e) to provide that appeals be in accordance with Sec. 4-183; P.A. 78-218 substituted “local” for “town” and “board of education” for “school district” throughout section, made reasons for revocation new Subsec. (e), removing them from Subsec. (d), and relettered former Subsecs. (e) to (g) accordingly; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-134 amended Subsec. (e) to clarify authority of board to revoke provisional certification; P.A. 83-587 made a technical amendment to Subsec. (c), replacing board of higher education with board of governors; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-298 inserted new Subsec. (b) which requires candidates for certification to satisfactorily complete a course in special education and requires state board of education to report to the education committee upon the adoption of certification regulations requiring completion of a special education course and relettered subsequent Subsecs. accordingly; May Sp. Sess. P.A. 86-1 made provisions for initial educator, temporary ninety-day, provisional educator and professional educator certificates; made standard and permanent certificates invalid after July 1, 1988; deleted description of what may be included in an individual program for a standard certificate and requirement re final years prior to eligibility for a standard certificate, and made other technical changes; P.A. 87-499 in Subsec. (a) delayed, from July 1, 1990, to July 1, 1992, the requirement that applicants for initial educator certificates have completed a subject area major; in Subsec. (c) provided that the requirements re temporary ninety-day certificates and the issuance of initial educator certificates to the holders of such temporary certificates be in regulation rather than in the subsection that the temporary certificates not be issued until July 1, 1988; in Subsec. (e) clarified that the completion of a special education course is a prerequisite to obtaining provisional teaching and initial educator certificates; in Subsec. (g) added to the requirements for a provisional educator certificate that the person have met the requirements for an initial educator certificate and that the person may have taught for at least one year in the state; in Subsec. (h) described what may be included in an individual program; in Subsecs. (i) and (k) provided that other requirements may be provided in regulation; in Subsec. (k) added that the person may have taught in a nonpublic school; in Subsec. (p) provided exceptions to the fee requirement; changed “holder” to “person who holds or has held” and made technical changes; P.A. 88-273 in Subsecs. (a), (c), (g), (i) and (j) substituted July 1, 1989, for July 1, 1988, as the date after which initial, provisional and professional educator certificates are issued; in Subsecs. (d), (h) and (i) substituted July 1, 1989, for July 1, 1988, as the date before which provisional and standard teaching certificates are issued; in Subsec. (a) substituted July 1, 1993, for July 1, 1992, as the date after which applicants for initial educator certificates shall have completed a subject area major; in Subsec. (c) added Subdiv. descriptions and in new subdivision substituted a description of the conditions which must be met for the issuance of a temporary ninety-day certificate for the provision that such a certificate be issued pursuant to regulations and added new Subdiv. (2) re participation in a beginning support and assessment program; in Subsec. (l) added Subdiv. designations and provided that continuing education units or their equivalent be determined by local or regional boards of education rather than defined by the state board of education and that commencing July 1, 1989, local and regional boards of education make not fewer than 18 hours of professional development activities available at no cost and in accordance with the subsection; and in Subsec. (p) substituted July 1, 1989, for July 1, 1988; P.A. 88-360 in Subsec. (e) made the requirements of the Subsec. apply to eligibility for a provisional educator certificate, specified that the required course be a course of study comprised of not fewer than 36 hours and provided exceptions to the requirements of the subsection, in Subsec. (g)(3) substituted having taught “for the 1988-1989 school year under a temporary emergency permit” for having taught “for a period of at least one year”, in Subsec. (m) added provisions for the denial of an application for certification, made Subsec. (p) apply upon applications for the issuance of any certificate in accordance with Sec. 10-145d and added Subsec. (q) re the reissuance of provisional teaching and provisional educator certificates; P.A. 89-137 in Subsec. (a) provided an exception to the requirement that initial educator certificates be valid for one year of employment, in Subsec. (c)(3) provided that an initial educator certificate issued to a person who has taught while holding a temporary ninety-day certificate be valid for one and one-half years and be nonrenewable, in Subsec. (e)(2) made applicants who have not completed the course in special education and who held temporary 90-day certificates within one year of application for provisional educator or initial educator certificates eligible for certificates for periods not to exceed two years, in Subsec. (i) provided that the statement of a record of competency may be from an approved nonpublic school and that evidence of the completion of certain course work be provided to the department of education by the applicant rather than by the employing board of education, in Subsec. (k) provided that the statement of a record of competency may be from the superintendent of an approved nonpublic school, that there be a statement from the superintendent that the certificate holder and the superintendent have mutually determined or approved an individual program and that evidence of certain course work be provided to the department of education by the applicant rather than by the superintendent and in Subsec. (m) expanded the types of certificates which the state board of education has the authority to revoke to those issued pursuant to Secs. 10-144o to 10-149, inclusive, and made a technical change; P.A. 89-251 increased fee for a certificate from $15 to $18 and for a duplicate from $5 to $6; P.A. 90-230 made a technical correction in Subsec. (k); P.A. 90-325 in Subsec. (a) provided that the board of governors of higher education not have to accredit teacher training equivalents taken out of state, in Subsec. (c)(3) deleted provisions that the one and one-half years that an initial educator certificate issued pursuant to the subdivision is valid begins on the date of issuance and that such a certificate be nonrenewable and added Subsec. (g)(4) re issuance of a provisional educator certificate to a person who has taught with a provisional teaching certificate for the year immediately preceding an application for a provisional educator certificate; P.A. 91-208 in Subsec. (c)(B)(iv) deleted reference to program developed through institute for effective teaching and substituted reference to program provided under contract with institution designated by higher education department; P.A. 91-288 in Subsec. (l) changed the requirement from nine continuing education units to 90 hours of continuing education, added the provisions concerning members of the general assembly, added language requiring boards of education to grant credit for activities offered in accordance with the plan developed pursuant to Sec. 10-220a or activities which the board approves for any individual certified employee, added in Subdiv. (2) evaluation of activities in terms of contribution to school goals and provision for each educator to attest to the state department of education that continuing education hours have been completed; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to provide for a certificate of eligibility and Subsec. (p) to establish specific fees for certificate of eligibility, initial educator certificate, provisional educator certificate, professional educator certificate, and to provide exceptions for applicants for certificates for teaching adult education programs and other exceptions and provide a fee for issuance of a subject area endorsement; (Revisor’s note: In 1993 obsolete references to “subsection (a) of section 10-146f” in Subsecs. (f) and (n) were deleted editorially by the Revisors since Sec. 10-146f is repealed); P.A. 93-70 amended Subsec. (l)(1) to add the provision concerning reissuance of certificate for unemployed teachers who have not completed required continuing education and made technical changes, effective May 10, 1993; P.A. 93-353 amended Subsec. (a) to remove provision tying the validity and extension of the initial educator certificate to employment in a public school and made technical changes, amended Subsec. (b) to clarify that participation in a beginning educator program is required only if there is such a program for such person’s certification endorsement area, amended Subsec. (c)(1) to add the certification endorsement areas of middle grades education and administration and supervision, and to remove obsolete language and amended Subsec. (e)(2) to delete the exception for applicants who hold a temporary ninety-day certificate or held such certificate within one year of application for a provisional educator or initial educator certificate, removed a report to the general assembly on the adoption of regulations containing the provisions of Subsec. (c) and deleted obsolete language, effective July 1, 1993; P.A. 94-221 amended Subsec. (m) to provide for the automatic revocation of certificates issued by the State Board of Education for persons convicted of crimes involving child abuse or violations of Sec. 53a-71 or 53a-73a, to require the commissioner to notify such persons of the revocation and to allow such persons to request reconsideration; P.A. 95-58 amended Subsec. (l) to add requirement for superintendents and certain administrators to complete training in the evaluation of teachers, effective July 1, 1995; P.A. 95-259 amended Subsec. (m) to require the revocation of any certificate if the holder intentionally discloses information on or breaches the security of the examination pursuant to Sec. 10-14n, effective July 6, 1995; P.A. 96-244 amended Subsec. (a) to increase the period of validity for an initial educator certificate from “one” to “two” years and amended Subsec. (c)(3) to increase the period of validity for an initial educator certificate from “one and one-half” to “two” years, effective July 1, 1996; P.A. 96-246 amended Subsec. (m) by changing reference to Sec. 17a-101(f) to Sec. 17a-101i; P.A. 98-243 amended Subsec. (l)(1) to add new Subpara. (A) re requirement for training in the teaching of reading for certain certified employees and redesignated existing Subparas. (A) and (B) as Subpara. (B)(i) and (B)(ii), effective July 1, 1998; P.A. 98-252 amended Subsec. (a) to remove provision for the issuance of a certificate of eligibility, amended Subsec. (a) and (c)(3) to make the initial educator certificate valid for three years instead of two years, amended Subsec. (l)(1) to add requirement for continuing education for certain employees to include at least 15 hours of training in the use of computers in the classroom, and amended Subsec. (p) by deleting provision re certificate of eligibility, effective July 1, 1998; P.A. 99-211 added Subsec. (l)(l)(D) re certified employees with bilingual education endorsements, effective July 1, 1999; P.A. 00-220 amended Subsec. (m) to require the State Board of Education in any revocation proceeding to establish the reason for the revocation by a preponderance of the evidence, effective July 1, 2000; P.A. 01-173 amended Subsec. (l)(1) to allow completion of a national board certification assessment to meet the requirement for continuing education, to expand the requirement for training in the use of computers to cover secondary school teachers and add provision re demonstration of technology competence and to make technical changes for the purposes of gender neutrality, and amended Subsec. (m) to apply the provisions to authorizations and permits, to expand the crimes for which conviction results in a person’s certificate, authorization or permit being deemed revoked, to redesignate existing Subdivs. (1) to (5) as Subparas. (A) to (E) of Subdiv. (1) and to divide provisions into new Subdivs. (1) to (3), effective July 1, 2001; P.A. 02-106 amended Subsec. (g)(1) by adding reference to superintendent’s designee and (g)(2) by adding provisions re attestation and making a technical change, and amended Subsec. (k) by adding references to supervisory agent and superintendent’s designee and by making a technical change for purposes of gender neutrality, effective July 1, 2002, and amended Subsec. (m)(2) by adding reference to Sec. 10-149a; P.A. 03-76 made technical changes in Subsec. (l)(1)(C), effective June 3, 2003; P.A. 04-138 amended Subsec. (k) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re certification of teachers who are nationally board certified, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (k)(1), effective July 13, 2005; P.A. 08-148 amended Subsec. (m)(2) to provide that as part of reconsideration process, board shall make initial determination concerning revocation, but commissioner shall make final determination, effective July 1, 2008; P.A. 08-153 amended Subsec. (c)(1) to add early childhood education, effective June 12, 2008; June Sp. Sess. P.A. 09-3 increased fees, effective September 9, 2009; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by adding exception to subject area major requirement, amended Subsec. (c) by adding exception to subject area major requirement in Subdiv. (1)(B)(i) and rephrasing provision re alternate route to certification program in Subdiv. (1)(B)(iv), deleted former Subsecs. (d), (f) and (h), redesignated existing Subsecs. (e), (g) and (i) to (p), as (d) to (m), amended redesignated Subsec. (e) by adding “school in another state”, making a conforming change, deleting former Subdiv. (3) and redesignating existing Subdiv. (4) as Subdiv. (3), amended redesignated Subsec. (f) by deleting provisions re standard teaching certificate, amended redesignated Subsec. (g) by adding “and prior to July 1, 2016”, deleting former Subdivs. (1) and (2), adding provision re graduate coursework on and after July 1, 2016, and making a technical change, amended redesignated Subsec. (h) by adding language re superintendent’s designee, adding provision re nonpublic school teaching experience and making technical changes in Subdiv. (1) and adding language re credit hours required before, on and after July 1, 2016, and making technical changes in Subdiv. (2), amended redesignated Subsec. (i)(1) by adding provisions re continuing education and professional development activities on and after July 1, 2011, amended redesignated Subsec. (j) by adding references to Secs. 53a-49 and 53a-90a in Subdiv. (2)(F), adding Subdiv. (4) re employment in public school during period of revocation and adding Subdiv. (5) re report following dismissal of employee, amended redesignated Subsec. (k) by deleting references to provisional teaching certificates and standard teaching certificates and making conforming and technical changes, effective July 1, 2009; P.A. 10-71 made a technical change in Subsec. (k), effective May 18, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-93 amended Subsec. (j)(2)(F) by deleting reference to Sec. 53a-49, effective July 8, 2011; P.A. 11-127 amended Subsec. (h)(1) by deleting provision re nonpublic school teaching experience shall not be accepted for issuance of professional educator certificate and amended Subsec. (i) by including certified employees of nonpublic schools, adding language re supervisory agent of a nonpublic school approved by the State Board of Education and making conforming changes, effective July 1, 2011; P.A. 12-5 amended Subsec. (j)(2)(A) re capital felony to reference provisions of Sec. 53a-54b in effect prior to April 25, 2012, effective April 25, 2012; P.A. 12-59 made a technical change in Subsec. (m), effective May 31, 2012; P.A. 12-116 amended Subsec. (g) by replacing provision re 30 credit hours of graduate coursework with provision re master’s degree in an appropriate subject matter area related to teacher’s endorsement area, amended Subsec. (h) by adding new Subdiv. (2) re professional educator certificate to be valid for 5 years and continued every 5 years thereafter, redesignating existing Subdiv. (2) as Subdiv. (3) and amending same by deleting former clauses (i) and (ii) in existing Subpara. (B), adding new Subpara. (C) re requirement that teacher from another state hold a master’s degree in an appropriate subject matter area related to teacher’s endorsement area, adding provisions re exceptions to beginning educator program and making technical changes, deleted former Subsec. (i) re continuing education, and redesignated existing Subsecs. (j) to (m) as Subsecs. (i) to (l), effective July 1, 2012; P.A. 12-156 amended Subsec. (a) by making a technical change and adding reference to State Board of Education re accreditation and amended Subsec. (c)(1)(B) by adding reference to State Board of Education in clause (i) and adding reference to Office of Higher Education in clause (iv), effective June 15, 2012; P.A. 12-173 amended former Subsec. (i)(1) by adding Subpara. (E) re professional development for certified employees with a special education endorsement to include implementation of individualized education programs and communication of program procedures, effective July 1, 2012; P.A. 13-118 amended Subsecs. (a)(2) and (c)(1)(B)(i) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-169 amended Subsec. (a) to add Subdiv. (3) re summer or weekend and evening alternate route to certification program, effective July 1, 2013; P.A. 13-207 amended Subsec. (i)(1) to replace “state-wide mastery examination” with “mastery examination” and make a technical change, effective July 1, 2013; P.A. 15-108 amended Subsec. (c) by adding provision re certification endorsement areas corresponding to teacher shortage areas in Subdiv. (1) and replacing “pursuant to” with “established in” in Subdiv. (3), and amended Subsec. (h)(3) by replacing “Upon” with “Except as otherwise provided in section 10-146c, upon”, replacing out-of-state teaching requirement of a minimum of 3 years with requirement of a minimum of 2 years, adding provisions re showing of effectiveness as a teacher to exemptions from completing beginning educator program, and making technical and conforming changes, effective July 1, 2015; P.A. 15-205 amended Subsec. (i)(2) to add reference to Sec. 17a-101a, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (d) by adding Subdiv. (1) re requiring special education course of study to obtain initial educator certificate, designating existing provision re requiring special education course of study to obtain provisional educator certificate as Subdiv. (2) and amending same by deleting references to provisional teaching certificate and initial educator certificate, and designating existing provision re completion of all requirements for certification except special education course of study as Subdiv. (3) and amending same by redesignating existing Subdivs. (1) and (2) as Subparas. (A) and (B), effective July 1, 2015.



Section 10-145c - Election of persons certified provisionally before July 1, 1974.

Section 10-145c is repealed, effective July 1, 1993.

(P.A. 74-331, S. 3, 7; P.A. 93-353, S. 51, 52.)



Section 10-145d - State board regulations for teacher certificates. Certification of school business administrators; membership in teachers’ retirement system; applicability of teacher tenure law. Certification of computer science teachers. Reading instruction examination requirement for certain endorsements. Teaching experience in birth-to-three programs. Certification of marital and family therapists.

(a) The State Board of Education shall, pursuant to chapter 54, adopt such regulations as may be necessary to carry out the provisions of sections 10-144o, 10-145a to 10-145d, inclusive, 10-145f and 10-146b. Such regulations shall provide for (1) the establishment of an appeal panel to review any decision to deny the issuance of a certificate authorized under section 10-145b; (2) the establishment of requirements for subject area endorsements; (3) the extension of the time to complete requirements for certificates under section 10-145b; (4) the establishment of requirements for administrator and supervisor certificates; (5) the composition of, and the procedures to be utilized by, the assessment teams in implementing the beginning educator program; (6) procedures and criteria for issuing certificates to persons whose certificates have lapsed or persons with non-public-school or out-of-state teaching experience; (7) the criteria for defining a major course of study; (8) a requirement that on and after July 1, 1993, in order to be eligible to obtain an initial educator certificate with an elementary endorsement, each person be required to (A) complete a survey course in United States history comprised of not fewer than three semester hours, or (B) achieve a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment; and (9) a requirement that on and after July 1, 2004, in order to be eligible to obtain an initial educator certificate with an early childhood nursery through grade three or an elementary endorsement, each person be required to complete a comprehensive reading instruction course comprised of not less than six semester hours. Such regulations may provide for exceptions to accommodate specific certification endorsement areas.

(b) The State Board of Education shall, pursuant to chapter 54, adopt regulations to provide standards for the certification of school business administrators. Such regulations shall make provision for certification requirements to be met by either (1) completion of prescribed courses of study or (2) such other experience as the state board shall deem appropriate for the position of school business administrator. Any person serving in the position of school business administrator on July 1, 1983, shall be considered as having met all requirements for certification. The regulations shall also contain standards to certify individuals who hold certification from a state other than Connecticut.

(c) Any individual certified as a school business administrator after July 1, 1983, pursuant to regulations adopted by the State Board of Education in accordance with the provisions of subsection (b) of this section shall not be deemed to be eligible for membership in the teachers’ retirement system solely by reason of such certification, provided any such individual who holds a regular teacher’s certificate issued by the State Board of Education shall not be excluded from membership in said system.

(d) Any individual certified as a school business administrator pursuant to regulations adopted by the state board in accordance with the provisions of subsection (b) of this section, shall not be deemed to be included in the definition of “teacher” in subdivision (2) of subsection (a) of section 10-151 solely by reason of such certification, provided any such individual who holds a regular teacher’s certificate issued by the State Board of Education and is employed as a teacher, principal, supervisor or school superintendent shall not be excluded from such definition.

(e) The State Board of Education shall adopt regulations, in accordance with chapter 54, to provide standards for the certification of computer science teachers. Such regulations shall make provision for certification requirements to be met by either (1) completion of prescribed courses of study, or (2) such other experience as the state board shall deem appropriate.

(f) An endorsement issued prior to July 1, 2013, to teach elementary education grades one to six, inclusive, shall be valid for grades kindergarten to six, inclusive, and for such an endorsement issued on or after July 1, 2013, the endorsement shall be valid for grades one to six, inclusive, except such an endorsement issued between July 1, 2013, and July 1, 2017, to any student who was admitted to and successfully completes a teacher preparation program, as defined in section 10-10a, in the certification endorsement area of elementary education on or before June 30, 2017, shall be valid for grades kindergarten to six, inclusive. An endorsement to teach comprehensive special education grades one to twelve, inclusive, shall be valid for grades kindergarten to twelve, inclusive, provided, on and after September 1, 2013, any (1) certified employee applying for a comprehensive special education endorsement, or (2) applicant for an initial, provisional or professional educator certificate and a comprehensive special education endorsement shall achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, or a comparable reading instruction examination with minimum standards that are equivalent to the examination approved by the State Board of Education on April 1, 2009.

(g) For the purposes of issuance of certificates, permits and authorizations by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, teaching experience in approved nonpublic schools shall include teaching experience in birth-to-three programs approved by the Department of Developmental Services.

(h) Any person who is a licensed marital and family therapist, pursuant to section 20-195c, and employed by a local or regional board of education as a marital and family therapist shall provide services to students, families and parents or guardians of students. Not later than July 1, 2014, the State Board of Education shall, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of this subsection and provide standards for the certification of marital and family therapists employed by local or regional boards of education. Such regulations shall authorize marital and family therapists employed by a local or regional board of education to provide services to students, families and parents or guardians of students and include certification requirements to be met by (1) licensure as a marital and family therapist under section 20-195c, and (2) such other experience as the State Board of Education deems appropriate for the position of marital and family therapist in a school system.

(i) On and after September 1, 2013, any (1) certified employee applying for a remedial reading, remedial language arts or reading consultant endorsement, or (2) applicant for an initial, provisional or professional educator certificate and a remedial reading, remedial language arts or reading consultant endorsement shall achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, or a comparable reading instruction examination with minimum standards that are equivalent to the examination approved by the State Board of Education on April 1, 2009.

(P.A. 74-331, S. 6, 7; P.A. 83-423, S. 1, 2; P.A. 84-255, S. 8, 21; May Sp. Sess. P.A. 86-1, S. 24, 58; P.A. 87-499, S. 8, 34; P.A. 89-237, S. 10, 11; P.A. 98-243, S. 14, 25; P.A. 00-187, S. 39, 75; P.A. 03-168, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 33; P.A. 07-73, S. 2(a); 07-241, S. 7; P.A. 12-63, S. 1; 12-116, S. 50, 92, 93; P.A. 13-122, S. 8, 11; 13-245, S. 15, 16; P.A. 15-108, S. 4.)

History: P.A. 83-423 added Subsecs. (b) and (c) requiring state board to adopt regulations for the certification of school business administrators specifying that eligibility for membership in the teachers’ retirement system shall not be based solely on such certification as a school business administrator; P.A. 84-255 added Subsec. (d) concerning applicability of teacher tenure law to individuals certified as school business administrators; May Sp. Sess. P.A. 86-1 in Subsec. (a) added Subdivs. (1) to (7), inclusive, re content of regulations; P.A. 87-499 in Subsec. (a) provided that the state board of education adopt regulations re certificate definitions and testing for prospective teachers and that it may, by regulation, provide for exceptions for specific certification endorsement areas; P.A. 89-237 added new Subsec. (a)(8) requiring the completion of a survey course in United States history in order to be eligible to obtain certain initial educator certificates; (Revisor’s note: In 1993 an obsolete reference in Subsec. (a) to “subsection (a) of section 10-146f” was deleted since Sec. 10-146f is repealed); P.A. 98-243 amended Subsec. (a)(8) to make a technical change and added Subsec. (a)(9) re requirement for comprehensive reading instruction course in order to be eligible to obtain certain initial educator certificates, effective July 1, 1998; P.A. 00-187 added Subsec. (e) re certification of computer science teachers, effective July 1, 2000; P.A. 03-168 amended Subsec. (a)(9) by substituting “July 1, 2004” for “July 1, 2003”, effective July 1, 2003, and added new Subsecs. (f) and (g) re endorsements to teach elementary education and comprehensive special education and re experience in birth-to-three programs, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (f) by adding references to grades one to six and one to twelve, effective August 20, 2003; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-241, added editorially by the Revisors as Subsec. (h), required adoption of regulations re certification standards for marital and family therapists employed by boards of education, effective July 1, 2007; P.A. 12-63 amended Subsec. (f) by adding provisions making endorsements to teach elementary education issued on or after July 1, 2013, valid for grades 1 to 6 and making endorsements issued between July 1, 2013, and July 1, 2017, to students admitted to a teacher preparation program for elementary education on or before the start of fall semester of 2012 valid for grades kindergarten to 6, effective July 1, 2012; P.A. 12-116 made technical changes in Subsec. (a), amended Subsec. (f) by adding provision requiring, on and after July 1, 2013, that certified employees with comprehensive special education endorsement achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, and added Subsec. (i) requiring, on and after July 1, 2013, that certified employees with a remedial reading and remedial language arts endorsement achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, effective July 1, 2012; P.A. 13-122 amended Subsec. (f) by replacing requirement that student be admitted to teacher preparation program on or before start of fall semester of 2012 with requirement that student successfully complete teacher preparation program on or before June 30, 2017, effective June 18, 2013, and amended Subsec. (h) by adding provision requiring marital and family therapists to provide services to students, families and parents or guardians of students, adding provision requiring regulations to authorize such therapists to provide such services, replacing “June 1, 2008” with “July 1, 2014” and making a technical change, effective July 1, 2013; P.A. 13-245 amended Subsec. (f) by replacing “July 1, 2013” with “September 1, 2013”, applying provisions to applicants for a comprehensive special education endorsement, adding Subdiv. (1) and (2) designators and adding provision re comparable reading instruction examination, and amended Subsec. (i) by replacing “July 1, 2013” with “September 1, 2013”, applying provisions to applicants for a remedial reading, remedial language arts or reading consultant endorsement, adding Subdiv. (1) and (2) designators and adding provision re comparable reading instruction examination, effective July 2, 2013; P.A. 15-108 amended Subsec. (a)(8) by designating existing language re completion of survey course in United States history as Subpara. (A) and adding Subpara. (B) re achieve a satisfactory evaluation on appropriate state board approved subject area assessment, effective July 1, 2015.



Section 10-145e - Certification for occupational subjects.

Section 10-145e is repealed, effective July 1, 2009.

(P.A. 77-297; P.A. 78-18; June 19 Sp. Sess. P.A. 09-1, S. 26.)



Section 10-145f - Testing for prospective teachers.

(a) No person shall be formally admitted to a State Board of Education approved teacher preparation program until such person has achieved satisfactory scores on the state reading, writing and mathematics competency examination prescribed by and administered under the direction of the State Board of Education, or has qualified for a waiver of such test based on criteria established by the State Board of Education.

(b) (1) Any person who does not hold a valid certificate pursuant to section 10-145b shall (A) achieve satisfactory scores on the state reading, writing and mathematics competency examination prescribed by and administered under the direction of the State Board of Education, or qualify for a waiver of such test based on criteria approved by the State Board of Education, and (B) achieve a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment in order to be eligible for a certificate pursuant to said section unless such assessment has not been approved by the State Board of Education at the time of application, in which case the applicant shall not be denied a certificate solely because of the lack of an evaluation on such assessment. A person who holds a valid school administrator certificate in another state that is at least equivalent to an initial educator certificate, pursuant to section 10-145b, as determined by the State Board of Education, and has successfully completed three years of experience as a school administrator in a public school in another state or in a nonpublic school approved by the appropriate state board of education during the ten-year period prior to the date of application for a certificate in a school administration endorsement area shall not be required to meet the state reading, writing and mathematics competency examination.

(2) Any person applying for an additional certification endorsement shall achieve a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment in order to be eligible for such additional endorsement, unless such assessment has not been approved by the State Board of Education at the time of application, in which case the applicant shall not be denied the additional endorsement solely because of the lack of an evaluation on such assessment.

(3) On and after July 1, 1992, any teacher who held a valid teaching certificate but whose certificate lapsed and who had completed all requirements for the issuance of a new certificate pursuant to section 10-145b, except for filing an application for such certificate, prior to the date on which the lapse occurred, may file, within one year of the date on which the lapse occurred, an application with the Commissioner of Education for the issuance of such certificate. Upon the filing of such an application, the commissioner may grant such certificate and such certificate shall be retroactive to the date on which the lapse occurred, provided the commissioner finds that the lapse of the certificate occurred as a result of a hardship or extenuating circumstances beyond the control of the applicant. If such teacher has attained tenure and is reemployed by the same board of education in any equivalent unfilled position for which the person is qualified as a result of the issuance of a certificate pursuant to this subdivision, the lapse period shall not constitute a break in employment for such person reemployed and shall be used for the purpose of calculating continuous employment pursuant to section 10-151. If such teacher has not attained tenure, the time unemployed due to the lapse of a certificate shall not be counted toward tenure, except that if such teacher is reemployed by the same board of education as a result of the issuance of a certificate pursuant to this subdivision, such teacher may count the previous continuous employment immediately prior to the lapse towards tenure. Using information provided by the Teachers’ Retirement Board, the Department of Education shall annually notify each local or regional board of education of the name of each teacher employed by such board of education whose provisional certificate will expire during the period of twelve months following such notice. Upon receipt of such notice the superintendent of each local and regional board of education shall notify each such teacher in writing, at such teacher’s last known address, that the teacher’s provisional certificate will expire.

(4) Notwithstanding the provisions of this subsection to the contrary, to be eligible for a certificate to teach subjects for which a bachelor’s degree is not required, any applicant who is otherwise eligible for certification in such endorsement areas shall be entitled to a certificate without having met the requirements of the competency examination and subject area assessment pursuant to this subsection for a period not to exceed two years, except that for a certificate to teach skilled trades or trade-related or occupational subjects, the commissioner may waive the requirement that the applicant take the competency examination. The commissioner may, upon the showing of good cause, extend the certificate.

(5) On and after July 1, 2011, any person applying for a certification in the endorsement area of elementary education shall achieve a satisfactory evaluation on the appropriate State Board of Education approved mathematics assessment in order to be eligible for such elementary education endorsement.

(c) Notwithstanding the provisions of this section and section 10-145b, the following persons shall be eligible for a nonrenewable temporary certificate: (1) A person who has resided in a state other than Connecticut during the year immediately preceding application for certification in Connecticut and meets the requirements for certification, excluding successful completion of the competency examination and subject matter assessment, if such person holds current teacher certification in a state other than Connecticut and has completed at least one year of successful teaching in another state in a public school or a nonpublic school approved by the appropriate state board of education, (2) a person who has graduated from a teacher preparation program at a college or university outside of the state and regionally accredited, and meets the requirements for certification, excluding successful completion of the competency examination and subject matter assessment, and (3) a person hired by a charter school after July first in any school year for a teaching position that school year, provided the person hired after said date could reasonably be expected to complete the requirements prescribed in subparagraphs (B) and (C) of subdivision (1) of subsection (c) of section 10-145b. The nonrenewable temporary certificate shall be valid for one year from the date it is issued, except the State Board of Education may extend a temporary certificate in the certification endorsement area of bilingual education issued under this subsection for an additional two years to a person who is employed by a local or regional board of education and providing instruction as part of a program of bilingual instruction, as defined in section 10-17e.

(d) Any person who is first issued a certificate valid after July 1, 1989, or who is reissued a certificate after July 1, 1989, shall, except as otherwise provided in this subsection, be required to achieve a satisfactory evaluation on a professional knowledge clinical assessment not later than the end of the second year of teaching in a public school if hired prior to January first or, if hired on or after January first, not later than the end of the second full school year of teaching following the year in which such person was hired in order to retain the certificate. The commissioner (1) may waive the requirement that such satisfactory evaluation on a professional knowledge clinical assessment be achieved upon a determination that such assessment is not valid for the person’s teaching assignment, or (2) upon a showing of good cause, may extend the time limit for the assessment for a period of time not exceeding two years. The requirement of a clinical assessment shall not apply to any such person who has completed at least three years of successful teaching in a public school or a nonpublic school approved by the appropriate state board of education during the ten years immediately preceding the date of application or who successfully taught with a provisional teaching certificate during the year immediately preceding an application for a provisional educator certificate as an employee of a local or regional board of education or facility approved for special education by the State Board of Education. Notwithstanding the provisions of this subsection, the State Board of Education may reissue an initial educator certificate to a person who held such certificate and did not achieve a satisfactory evaluation on a professional knowledge clinical assessment provided the person submits evidence demonstrating significant intervening study and experience, in accordance with standards established by the State Board of Education.

(e) Notwithstanding the provisions of this section, any person who holds a valid teaching certificate that is at least equivalent to an initial educator certificate, as determined by the State Board of Education, and such certificate is issued by a state other than Connecticut in the subject area or endorsement area for which such person is seeking certification in Connecticut shall not be required to successfully complete the competency examination and subject matter assessment pursuant to this section, if such person has either (1) successfully completed at least three years of teaching experience or service in the endorsement area for which such person is seeking certification in Connecticut in the past ten years in a public school or a nonpublic school approved by the appropriate state board of education in such other state, or (2) holds a master’s degree or higher in the subject area for which such person is seeking certification in Connecticut.

(P.A. 85-532, S. 1, 2; P.A. 86-147, S. 1, 2; P.A. 87-464, S. 5, 8; 87-499, S. 9, 10, 34; P.A. 88-273, S. 3, 4, 8, 9; 88-360, S. 19–21, 63; P.A. 89-137, S. 6–8, 13, 14; 89-251, S. 68, 203; P.A. 90-325, S. 2–5, 32; May Sp. Sess. P.A. 92-6, S. 3, 117; P.A. 93-353, S. 19, 34, 52; P.A. 94-245, S. 4, 46; P.A. 95-259, S. 15, 32; P.A. 96-214, S. 9; 96-244, S. 13, 57, 63; P.A. 03-76, S. 13, 14; 03-174, S. 2; June 19 Sp. Sess. P.A. 09-1, S. 3; P.A. 11-85, S. 7; P.A. 13-122, S. 16; P.A. 14-187, S. 42; June Sp. Sess. P.A. 15-5, S. 338.)

History: P.A. 86-147 in Subsec. (b) deleted reference to professional knowledge assessment, added testing requirements for permanent and lapsed or revoked certificate holders and persons applying for additional certification endorsement and set deadline for development of subject area assessment, added Subsec. (c) to provide for a nonrenewable temporary certificate, added Subsec. (d) re professional knowledge clinical assessment, added Subsec. (e) which had been part of Subsec. (b) and made other technical changes; P.A. 87-464 added Subdiv. and Subpara. designations in Subsec. (b) and in Subsec. (c) provided for nonrenewable temporary certificates for graduates of out-of-state teacher preparation programs; P.A. 87-499 in Subsec. (b) provided an exception to the testing requirements for applicants for certificates to teach skilled trades and trade-related subjects and in Subsec. (d) deleted “provisional” and made the Subsec. apply to all certificate holders, counted the 10 years from the date of application rather than date of employment under provisional certificate, substituted July for May and provided that the time limit for assessment may be extended by “one year” rather than by “not more than one year”; P.A. 88-273 inserted new Subsec. (b)(3) re standard certificates for and the reemployment of holders of certain lapsed provisional certificates and re annual notification by state department of education of provisional certificates which are to expire in the subsequent 12 months, and renumbered old Subdiv. (3) as Subdiv. (4), amended Subsec. (c) to provide for the issuance of a nonrenewable temporary certificate pursuant to Subdiv. (2) for the 1988-1989 school year and in Subsec. (d) substituted July 1, 1989, for July 1, 1988; P.A. 88-360 in Subsec. (a) substituted “scores on all components, in one administration of the” for “score on each component of any one” state reading, writing and mathematics competency examination and made a technical change, in Subsec. (b)(1) substituted “scores on all components, in one administration, of the” for “score on each component of any one” state reading, writing and mathematics competency examination and in Subdiv. (3) (now (4)) of Subsec. (b) substituted “subjects for which a bachelor’s degree is not required” for “skilled trades and trade-related subjects” and in Subsec. (e) substituted “all fees” for “a fee”, specified that the competency examination be that administered by the state board of education, provided that the fees be at a level not to exceed the administrative costs but need not be at a level to meet all such costs and added provisions re the competency examination fee, registration fees and waivers of fees; P.A. 89-137 in Subsec. (b)(2) substituted December 1, 1990, for May 1, 1990, as the date before which the state board of education shall complete the development of subject area assessments, in Subsec. (b)(3) added Subpara. (A) designation, deleted the provisions granting a standard certificate to certain persons whose provisional certificates had lapsed and concerning the reemployment of such teachers and treatment of the lapse period, specified the circumstances under which the commissioner of education may issue a new certificate to a teacher whose certificate has lapsed, specified the circumstances under which the lapse period is not a break in employment and is used for calculating continuous employment, required superintendents to notify teachers of the expiration of provisional certificates and added new Subpara. (B) re the granting of a provisional teaching certificate to certain persons 65 years of age or older, in Subsec. (b)(4) permitted the commissioner of education to waive the competency examination requirement for applicants for certificates to teach skilled trades or trade-related or occupational subjects, and in Subsec. (d) permitted the reissuance of an initial educator certificate to certain persons who did not achieve a satisfactory evaluation on a professional knowledge clinical assessment; P.A. 89-251 set the fee for the competency examination at not less than $48 and increased the fee for retesting from $10 to $12; P.A. 90-325 in Subsec. (b)(1) with an exception made the subdivision apply to any person who does not hold a valid certificate and provided that a satisfactory evaluation on a subject area assessment not be required if the assessment has not been approved by the state board of education, rather than if it has not been developed, in Subsec. (b)(2) provided that a satisfactory evaluation on a subject area assessment for eligibility for an additional endorsement not be required if the assessment has not been approved by the state board of education, rather than if it has not been developed, in Subsec. (c) removed the limitation that nonrenewable temporary certificates for graduates of out-of-state teacher preparation programs be issued only for certain years and in added Subsec. (d)(1) to allow the commissioner of education to waive the requirement of a satisfactory evaluation on a professional knowledge clinical assessment if the assessment is not valid for the person’s teaching assignment and provided that the requirement not apply to certain persons who taught with provisional teaching certificates; May Sp. Sess. P.A. 92-6 amended Subsec. (e) to provide the fee shall be not less than $75 for competency examination and subject area assessment for the elementary level and to delete references to board discretion regarding assessment of fees; P.A. 93-353 amended Subsec. (a) to add provisions concerning the Scholastic Aptitude Test scores or those of an equivalent test and amended Subsec. (b)(3) to make the Subdiv. applicable on and after July 1, 1992, to remove the requirement that the teacher have held the certificate “while employed by a local or regional board of education or a facility approved for special education by the state board of education or on authorized leave from such a board of education or facility”, to divide Subpara. (A) into (A) and (B) and to delete the existing Subpara. (B) which was obsolete, effective July 1, 1993; P.A. 94-245 amended Subsecs. (a) and (b) to provide that on and after January 1, 1995, satisfactory scores in all components of competency examinations need not be achieved in one administration and to substitute an examination administered “under the direction of” the board for an examination administered “by” the board, effective June 2, 1994; P.A. 95-259 amended Subsecs. (a) and (b) to apply the existing requirements to tests administered on or before March 31, 1995, and to add new requirements for tests administered after said date, also in Subsec. (b) added the provisions dealing with non-English versions and amended Subsec. (c) to change the time frame for the validity of nonrenewable temporary certificates, effective July 6, 1995; P.A. 96-214 added Subsec. (c)(3) re person hired by a charter school after July first in any school year; P.A. 96-244 amended Subsec. (c)(3) to change the eligibility requirement for the temporary certificate for persons hired by a charter school and amended Subsec. (d) to extend the time for achievement of a satisfactory evaluation on a professional knowledge clinical assessment from within “one” to “two” years and made a technical change, effective July 1, 1996; P.A. 03-76 made technical changes in Subsecs. (b)(3) and (c), effective June 3, 2003; P.A. 03-174 amended Subsec. (d) by differentiating between teachers hired prior to January first and teachers hired on or after January first re timing of evaluation, substituting a two-year extension for a one-year extension in Subdiv. (2), and making a technical change, effective July 1, 2003; June 19 Sp. Sess. P.A. 09-1 amended Subsecs. (a) and (b)(1) by eliminating provisions re components and Scholastic Aptitude Test and English competency testing requirements, adding provision re establishment of waiver criteria, and making conforming changes, amended Subsec. (b) by adding provision in Subdiv. (1) re testing requirement waiver for out-of-state school administrators and deleting obsolete provisions in Subdivs. (2) and (3), amended Subsec. (c) by deleting provisions re temporary nonrenewable certificate and added Subsec. (f) re testing requirement waiver for out-of-state teachers, effective July 1, 2009; P.A. 11-85 amended Subsec. (b) by adding Subdiv. (5) requiring that applicants for certification in elementary education endorsement area achieve a satisfactory evaluation on appropriate mathematics assessment, effective July 1, 2011; P.A. 13-122 amended Subsec. (f)(1) by adding “or service” and replacing “subject” with “endorsement”, effective July 1, 2013; P.A. 14-187 deleted former Subsec. (e) re regulations establishing testing fees and commissioner’s ability to waive fees and redesignated existing Subsec. (f) as Subsec. (e), effective June 11, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (c) by adding exception re two-year extension of temporary certificate in bilingual education, effective July 1, 2015.



Section 10-145g - Regulations.

The State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, to govern the use and access of information concerning child abuse in reports received by the Commissioner of Education, or his representative, pursuant to sections 17a-101b and 17a-101c.

(P.A. 92-76, S. 2; P.A. 96-246, S. 16.)

History: P.A. 96-246 changed reference to Sec. 17a-101 to Secs. 17a-101b and 17a-101c.



Section 10-145h - Requirements for certification as a bilingual education teacher.

(a) On and after July 1, 2015, the State Board of Education shall require an applicant for certification as a bilingual education teacher to demonstrate written competency in English and written and oral competency in the other language of instruction as a condition of certification. Written competency in English shall be demonstrated by successful passage of the essential skills test approved by the State Board of Education. Written competency in the other language shall be demonstrated on an examination, if available, of comparable difficulty as specified by the Department of Education. If such an examination is not available, competency shall be demonstrated by an appropriate alternative method as specified by the department. Oral competency in the other language shall be demonstrated by an appropriate method specified by the Department of Education.

(b) On and after July 1, 2015, the State Board of Education shall require persons seeking to become (1) elementary level bilingual education teachers to meet coursework requirements in elementary education and bilingual education, and (2) secondary level bilingual education teachers to meet coursework requirements in both the subject area they will teach and in bilingual education. The State Board of Education may issue an endorsement in bilingual education to an applicant who has (A) completed coursework requirements in (i) elementary education and bilingual education, or (ii) the subject area they will teach and bilingual education, and (B) successful passage of examination requirements for bilingual education, as approved by the State Board of Education.

(c) On and after July 1, 2000, the State Board of Education shall require bilingual education teachers holding provisional educator certificates to meet the requirements of this subsection in order to qualify for a professional educator certificate to teach bilingual education. (1) Such bilingual education teachers who teach on the elementary level shall take fifteen credit hours in bilingual education and fifteen credit hours in language arts, reading and mathematics. (2) Such bilingual education teachers who teach on the middle or secondary level shall take fifteen credit hours in bilingual education and fifteen credit hours in the subject matter that they teach. Such professional educator certificate shall be valid for bilingual education and the grade level and content area of preparation.

(P.A. 99-211, S. 4, 10; P.A. 05-290, S. 1; P.A. 06-13, S. 5; P.A. 08-170, S. 15; June 19 Sp. Sess. P.A. 09-1, S. 4; June Sp. Sess. P.A. 15-5, S. 339.)

History: P.A. 99-211 effective July 1, 1999; P.A. 05-245 added Subsec. (d) re certification from July 1, 2005, to July 1, 2008, effective July 1, 2005; P.A. 06-13 made a technical change in Subsec. (d)(1), effective May 2, 2006; P.A. 08-170 amended Subsec. (d) to extend provisions to July 1, 2009, effective July 1, 2008; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (d) to extend provisions to June 30, 2010, effective July 1, 2009; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing “1999” with “2015”, adding “written” to provisions re competency in English, adding “written and oral” to provision re competency in other language of instruction, and adding provision re oral competency in other language to be demonstrated by appropriate method specified by department, amended Subsec. (b) by replacing “be certified” with “meet coursework requirements”, deleting provision re dual certification requirement may be met by earning bachelor’s degree and meeting endorsement requirements, and adding Subparas. (A) and (B) re issuance of bilingual education endorsement, and deleted former Subsec. (d) re certification from July 1, 2005, to June 30, 2010, effective July 1, 2015.



Section 10-145i - Limitation on issuance and reissuance of certificates, authorizations or permits to certain individuals.

Notwithstanding the provisions of sections 10-144o to 10-146b, inclusive, and 10-149, the State Board of Education shall not issue or reissue any certificate, authorization or permit pursuant to said sections if (1) the applicant for such certificate, authorization or permit has been convicted of any of the following: (A) A capital felony, as defined under the provisions of section 53a-54b in effect prior to April 25, 2012; (B) arson murder, as defined in section 53a-54d; (C) any class A felony; (D) any class B felony except a violation of section 53a-122, 53a-252 or 53a-291; (E) a crime involving an act of child abuse or neglect as described in section 46b-120; or (F) a violation of section 17a-101a, 53-21, 53-37a, 53a-60b, 53a-60c, 53a-71, 53a-72a, 53a-72b, 53a-73a, 53a-88, 53a-90a, 53a-99, 53a-103a, 53a-181c, 53a-191, 53a-196, 53a-196c, 53a-216, 53a-217b or 21a-278 or a violation of subsection (a) of section 21a-277, and (2) the applicant completed serving the sentence for such conviction within the five years immediately preceding the date of the application.

(P.A. 00-220, S. 41, 43; P.A. 01-173, S. 54, 67; P.A. 03-168, S. 5; June 19 Sp. Sess. P.A. 09-1, S. 5; P.A. 11-93, S. 19; P.A. 12-5, S. 9; P.A. 15-205, S. 13.)

History: P.A. 00-220 effective July 1, 2000; P.A. 01-173 amended Subdiv. (1) to redesignate Subpara. (E) as Subpara. (F), add new Subpara. (E) re crime involving act of child abuse or neglect, expand the list of crimes in Subpara. (F), and make technical changes, effective July 1, 2001; P.A. 03-168 added “authorization or permit”, effective July 1, 2003; June 19 Sp. Sess. P.A. 09-1 amended Subdiv. (1)(F) by adding references to Secs. 53a-49 and 53a-90a, effective July 1, 2009; P.A. 11-93 deleted reference to Sec. 53a-49 in Subdiv. (1)(F), effective July 8, 2011; P.A. 12-5 amended Subdiv. (1)(A) re capital felony to reference provisions of Sec. 53a-54b in effect prior to April 25, 2012, effective April 25, 2012; P.A. 15-205 added reference to Sec. 17a-101a in Subdiv. (1)(F), effective July 1, 2015.



Section 10-145j - Employment of national corps of teachers' training program graduates.

(a) Prior to July 1, 2015, the Department of Education may permit qualified graduates of a national corps of teachers' training program, approved by the Commissioner of Education, to be employed under a durational shortage area permit in public schools located in the towns of Bridgeport, Hartford and New Haven and state charter schools located in Stamford.

(b) Such persons may only be employed in a position at the elementary or secondary level where no certified teacher suitable to the position is available. Such persons shall (1) be enrolled in a planned program leading to certification in the subject area they are teaching, or enrolled in an approved alternate route to certification program or a program with state approval pending and that meets the standards for an alternate route to certification program, and (2) have completed at least twelve semester hours of credit or have passed the assessment approved by the State Board of Education in the subject area they will teach. The State Board of Education may grant a durational shortage area permit, endorsed consistent with this section, to a person who meets the qualifications for such permit as modified by this section. In granting such permits, the board shall give priority to addressing the needs of the schools operated by the boards of education for the towns of Bridgeport, Hartford and New Haven, and then to the needs of state charter schools located in Bridgeport, Hartford, New Haven and Stamford. Such permit shall be valid for one year and shall be renewable once.

(P.A. 06-192, S. 3; June 19 Sp. Sess. P.A. 09-1, S. 14; P.A. 11-179, S. 13.)

History: P.A. 06-192 effective July 1, 2006; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by adding “Prior to July 1, 2011,” and provisions re durational shortage area permit and state charter schools located in Stamford and amended Subsec. (b) by enumerating Bridgeport, Hartford, New Haven and Stamford, effective July 1, 2009; P.A. 11-179 amended Subsec. (a) by replacing “2011” with “2015”, effective July 1, 2011.



Section 10-145k - Issuance of international teacher permit.

(a) The State Board of Education shall, upon the request of a local or regional board of education, issue an international teacher permit in a subject shortage area pursuant to section 10-8b, provided the conditions for issuance of such permit pursuant to the provisions of subsections (b) and (c) of this section are met. Such permits shall be issued for one year and may be renewed for a period of up to one year, upon the request of the local or regional board of education, provided the teacher whose permit is to be renewed maintains, at the time of such renewal, a valid J-1 Visa issued by the United States Department of State at the time such permit is renewed.

(b) The local or regional board of education requesting the issuance of an international teacher permit shall attest to the existence of a plan for the supervision of the teacher.

(c) The teacher shall:

(1) Hold a J-1 visa issued by the United States Department of State;

(2) Be in the United States to teach (A) in accordance with a memorandum of understanding between Connecticut and the country from which the teacher is entering, or (B) as part of the Exchange Visitor Program administered by the United States Department of State Teacher Exchange Branch;

(3) (A) Hold the equivalent of a bachelor’s degree, from a regionally accredited institution of higher education, as determined by a foreign credentialing agency recognized by the Commissioner of Education, with a major in or closely related to the certification endorsement area in which the teacher is to teach, (B) hold such a degree without such a major and have successfully completed the teacher assessment for the appropriate subject area, as approved by the State Board of Education, or (C) have completed coursework or training prescribed by the State Board of Education to achieve proficiency deemed equivalent to a bachelor’s degree, if such person will be providing instruction as part of a program of bilingual instruction, as defined in section 10-17e;

(4) Have completed, in the country from which the teacher is entering, the equivalent of a regionally accredited teacher preparation program; and

(5) Have achieved the level of oral proficiency in English as determined by an examination approved by the Commissioner of Education.

(P.A. 07-30, S. 1; P.A. 11-179, S. 4; June Sp. Sess. P.A. 15-5, S. 340.)

History: P.A. 07-30 effective July 1, 2007; P.A. 11-179 amended Subsec. (a) by replacing limitation on number of times permit can be renewed with requirement that teacher seeking renewal maintains valid J-1 Visa at time of renewal, effective July 13, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (c)(3) by adding Subpara. (C) re completion of coursework or training prescribed by State Board of Education for person providing bilingual instruction, effective July 1, 2015.



Section 10-145l - Waiver from subject area major requirements.

On and after July 1, 2010, the State Board of Education shall allow an applicant for certification to teach in a subject shortage area pursuant to section 10-8b or a certified employee seeking to teach in such a subject shortage area to substitute achievement of an excellent score, as determined by the State Board of Education, on any appropriate State Board of Education approved subject area assessment for the subject area requirements for certification pursuant to section 10-145f.

(June 19 Sp. Sess. P.A. 09-1, S. 10.)

History: June 19 Sp. Sess. P.A. 09-1 effective July 1, 2009.



Section 10-145m - Resident teacher certificate.

(a) The State Board of Education, upon receipt of a proper application, shall issue a resident teacher certificate to any applicant in the certification endorsement areas of elementary education, middle grades education, secondary academic subjects, special subjects or fields, special education, early childhood education and administration and supervision, who (1) holds a bachelor's degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (2) possesses a minimum undergraduate college cumulative grade point average of 3.00, (3) has achieved a qualifying score, as determined by the State Board of Education, on the appropriate State Board of Education approved subject area assessment, and (4) is enrolled in an alternate route to certification program, approved by the State Board of Education, that meets the guidelines established by the No Child Left Behind Act, P.L. 107-110.

(b) Each such resident teacher certificate shall be valid for one year, and may be extended by the Commissioner of Education for an additional one year for good cause upon the request of the superintendent of schools for the school district employing such person.

(c) During the period of employment in a public school, a person holding a resident teacher certificate shall be the teacher of record and be under the supervision of the superintendent of schools or of a principal, administrator or supervisor designated by such superintendent who shall regularly observe, guide and evaluate the performance of assigned duties by such holder of a resident teacher certificate.

(d) Notwithstanding the provisions of subsection (a) of section 10-145b, on and after July 1, 2009, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate, which shall be valid for three years, to any person who (1) successfully completed an alternate route to certification program, approved by the State Board of Education, that meets the guidelines established by the No Child Left Behind Act, P.L. 107-110, (2) taught successfully as the teacher of record while holding a resident teacher certificate, and (3) meets the requirements established in subsection (b) of section 10-145f.

(June 19 Sp. Sess. P.A. 09-1, S. 13; P.A. 11-48, S. 285; P.A. 12-156, S. 7; P.A. 13-118, S. 10.)

History: June 19 Sp. Sess. P.A. 09-1 effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(1) by adding reference to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(1) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-145n - Issuance of adjunct instructor permit.

(a) Subject to the provisions of subsection (g) of this section, the State Board of Education, upon the request of a local or regional board of education or a regional educational service center, may issue an adjunct instructor permit to any applicant with specialized training, experience or expertise in the arts, as defined in subsection (a) of section 10-16b. Such permit shall authorize a person to hold a part-time position, of no more than fifteen classroom instructional hours per week at a part-time interdistrict arts magnet high school in existence on July 1, 2009, and approved pursuant to section 10-264l or the Cooperative Arts and Humanities Magnet High School, as a teacher of art, music, dance, theater or any other subject related to such holder's artistic specialty. Except as provided in subsection (g) of this section, such applicant shall (1) hold a bachelor's degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (2) have a minimum of three years of work experience in the arts, or one year of work experience and two years of specialized schooling related to such applicant's artistic specialty, and (3) attest to the State Board of Education that he or she has at least one hundred eighty hours of cumulative experience working with children, in a private or public setting, including, but not limited to, after school programs, group lessons, children's theater, dance studio lessons and artist-in-residence programs, or at least two years experience as a full-time faculty member at an institution of higher education.

(b) During the period of employment in such part-time interdistrict arts magnet high school or the Cooperative Arts and Humanities Magnet High School, a person holding an adjunct instructor permit shall be under the supervision of the superintendent of schools or of a principal, administrator or supervisor designated by such superintendent who shall regularly observe, guide and evaluate the performance of assigned duties by such holder of an adjunct instructor permit.

(c) Each such adjunct instructor permit shall be valid for three years and may be renewed by the Commissioner of Education for good cause upon the request of the superintendent of schools for the district employing such person or the regional educational service center operating such part-time interdistrict arts magnet high school or the Cooperative Arts and Humanities Magnet High School employing such person.

(d) Any board of education or regional educational service center employing a person who holds an adjunct instructor permit issued under this section shall provide a program to assist each such person. Such program, developed in consultation with the Department of Education, shall include academic and classroom support service components.

(e) No person holding an adjunct instructor permit shall fill a position that will result in the displacement of any person holding a teaching certificate under section 10-145b who is already employed at such part-time interdistrict arts magnet high school or the Cooperative Arts and Humanities Magnet High School.

(f) Any person holding an adjunct instructor permit pursuant to this section shall not be deemed to be eligible for membership in the teachers' retirement system solely by reason of such permit, provided any such person who holds a regular teacher's certificate issued by the State Board of Education shall not be excluded from membership in said system.

(g) Any person who, prior to July 1, 2009, was employed as a teacher of art, music, dance, theater or any other subject related to such person's artistic specialty in a part-time interdistrict arts magnet high school approved pursuant to section 10-264l or the Cooperative Arts and Humanities Magnet High School for at least one year shall qualify for and be granted an adjunct instructor permit.

(June 19 Sp. Sess. P.A. 09-1, S. 11; P.A. 11-48, S. 285; P.A. 12-156, S. 8; P.A. 13-118, S. 11.)

History: June 19 Sp. Sess. P.A. 09-1 effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(1) by adding reference to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(1) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-145o - Teacher education and mentoring program. Administration. Three-year plan. Instructional modules. Data system. Guidelines.

(a) The Department of Education, with cooperation from local and regional school districts, regional educational service centers, representatives of the exclusive bargaining representative for certified employees chosen pursuant to section 10-153b, and public institutions of higher education, shall establish and administer a teacher education and mentoring program that includes guided teacher support and coaching and the completion of instructional modules, pursuant to subsection (e) of this section, for beginning teachers. The program shall be aligned with the principles of teaching approved by the State Board of Education. As part of the program, each beginning teacher shall develop a two-year individualized mentoring plan.

(b) In administering the teacher education and mentoring program under this section:

(1) The Department of Education shall (A) develop a statement for the teacher education and mentoring program that includes the state's goals for state-wide teacher induction, mentoring, professional development and evaluation, using state-wide data and national research findings; (B) distribute state funding to local and regional school districts to assist with implementation of district teacher education and mentoring plans; (C) manage and make accessible to local and regional school districts the data systems needed to document that teachers and mentors have satisfactorily completed the instructional modules; (D) monitor district implementation of the teacher education and mentoring program to ensure fidelity to the program's plan and goals, including random district audits and observations by state personnel; (E) issue provisional educator certificates to teachers that have satisfactorily completed the induction program; (F) develop guidelines for the creation and approval of district teacher education and mentoring plans, based on input and recommendations from stakeholder groups; and (G) oversee an outside evaluation of the teacher education and mentoring program every three to five years;

(2) The Department of Education, in collaboration with EASTCONN, the RESC Alliance, institutions of higher education and other stakeholders, shall (A) develop instructional modules for beginning teachers to complete; (B) train mentors to carry out responsibilities at the district level; (C) provide professional development and training for regional mentors working at the district level; (D) provide professional development and training for district teams and principals in managing, designing and administering teacher education and mentoring plans; and (E) provide technical assistance to districts based on district size and needs;

(3) The Department of Education and public institutions of higher education shall (A) work with regional educational service centers to align modules with National Council for Accreditation of Teacher Education approved preservice teacher preparation programs; (B) develop and deliver regional strategies for supporting mentor assistance programs; and (C) train cooperating teachers to work with teacher preparation candidates during student teaching and internships;

(4) Local and regional boards of education shall (A) develop a three-year teacher education and mentoring plan in accordance with subsection (c) of this section; (B) form a local or regional coordinating committee or committees, with representatives of the exclusive bargaining representative for certified employees chosen pursuant to section 10-153b, based on district size, to guide the activities outlined in the three-year teacher education and mentoring plan; (C) develop an annual budget to support the activities detailed in the three-year teacher education and mentoring plan and submit such budget annually to the Department of Education to receive state assistance for such activities; (D) recruit and pair mentors from within and outside of the district to work with beginning teachers; (E) ensure substitute teacher coverage for mentors and beginning teachers to participate in the activities and modules required in the three-year teacher education and mentoring plan; (F) communicate regularly with beginning teachers about training opportunities, state-wide workshops and support group work; (G) coordinate the teacher education and mentoring program and teacher evaluation and supervision program, provided they are kept separate; (H) verify, through the local or regional coordinating committee, that the work of beginning teachers and instructional modules has been successfully completed to warrant provisional certification; (I) when a beginning teacher has satisfactorily completed all modules, attest to that fact and that the teacher is eligible for provisional certification; and (J) ensure that schools under the board's jurisdiction (i) administer the state's on-line needs assessment to establish the goals and priorities of each beginning teacher as such teacher develops an individualized mentoring plan, (ii) review and approve beginning teachers' individualized, two-year mentoring plan, (iii) organize mentoring opportunities by grade, department or specialty area, (iv) take steps to make time available, as needed, to help teachers achieve the goals of their mentoring plans, (v) coordinate the activities and schedules of mentors and beginning teachers to ensure faithful implementation of the district plan, and (vi) submit annual report on mentor-teacher activities to the district coordinating committee for review and approval.

(c) Local and regional school districts shall develop a three-year teacher education and mentoring plan that incorporates the Department of Education's goals and instructional priorities, as well as any local considerations based on community and student needs. Such plan shall include: (1) Background information about the district that includes a community profile, district profile, student profile, faculty profile, mentor profile and beginning teacher profile; (2) a statement of three-year objectives related to the state's goal statement for the teacher education and mentoring program; (3) a general timeline for district coordinating teams to meet with central office personnel, principals, mentors or district facilitators; (4) a description of the process used to select mentors and assign them to beginning teachers, based on subject areas, levels and need; (5) a description of the process used to train and update mentors in best practices and essential knowledge; (6) a timeline of district-wide mentoring days for observations, individual discussion, small group meetings, professional development days, regional educational service center training sessions and beginning teachers' completion of tasks associated with each module; (7) a description of the process used to collect, review and coordinate teachers' mentoring plans; (8) a description of the process to resolve internal disputes over the district's recommendations to the state concerning which individuals have satisfactorily completed the instructional modules; and (9) a description of the resources and budget needed to carry out the activities described in the plan.

(d) Local and regional boards of education shall not consider a teacher's completion of the teacher education and mentoring program as a factor in its decision to continue a teacher's employment in the district.

(e) (1) Beginning teachers shall satisfactorily complete instructional modules in the following areas: (A) Classroom management and climate, which shall include training regarding the prevention, identification and response to school bullying, as defined in section 10-222d, and the prevention of and response to youth suicide; (B) lesson planning and unit design; (C) delivering instruction; (D) assessing student learning; and (E) professional practice. Beginning teachers shall complete two modules in their first year in the program and three modules in their second year in the program, except as otherwise provided by the Commissioner of Education, or as provided for in subsection (h) of this section.

(2) Beginning teachers shall work with their mentors in developing a planned set of activities, based on the topics offered within each instructional module, to complete each such instructional module, and such activities shall be reflected in the beginning teacher needs assessment. Such activities may be presented in person by mentors, offered in workshops, through on-line courses or through the completion of a set of readings. For each instructional module, beginning teachers shall (A) apply the knowledge gained through such activities in a lesson, project or demonstration of how the activity impacted student learning, and (B) submit a reflection paper or project, to be signed by the mentor, that summarizes, describes or analyzes what has been learned by the beginning teacher and their students throughout the module and how the learning contributed to the development of such beginning teacher. Such reflection paper or project shall be forwarded to the district's coordinating committee for approval.

(3) Upon successful completion of the instructional modules and final review by the coordinating committee, the superintendent of the school district shall submit the names of the beginning teachers eligible for receipt of a provisional educator certificate to the State Board of Education.

(f) Local and regional boards of education, in cooperation with the Department of Education, institutions of higher education and regional educational service centers, shall recruit mentors for their teacher education and mentoring program. Those persons eligible to serve as mentors for such programs shall hold a provisional educator certificate or a professional educator certificate, or a distinguished educator designation pursuant to section 10-145s, and have at least three years teaching experience in Connecticut, including at least one year of experience in the district in which they are presently employed. Retired certified teachers may also serve as mentors, provided they successfully complete a mentor training program offered by a regional educational service center. Each mentor shall be assigned two beginning teachers, except that in certain circumstances, a mentor may be assigned three beginning teachers. Such assignment shall be reflected in each district's three-year plan. Each mentor shall provide fifty contact hours to each beginning teacher during the program, with the expectation of approximately ten contact hours per module. Mentors shall receive a minimum of a five-hundred-dollar annual stipend for each beginning teacher assigned to such mentor from the local or regional board of education for participation in the teacher education and mentoring program. Such stipend shall be included in a person's total earnings for purposes of retirement.

(g) Notwithstanding the provisions of subsection (h) of this section, for the school year commencing July 1, 2010, beginning teachers who hold an initial educator certificate and have not participated in any beginning educator program as of July 1, 2009, shall participate in the teacher education and mentoring programs as follows:

(1) Beginning teachers in the following subject areas and endorsement areas shall be required to successfully complete the teacher education and mentoring program in full: Elementary education, English and language arts, mathematics, science, social studies, special education, bilingual education, music, physical education, visual arts, world languages and teachers of English as a second language.

(2) Beginning teachers in any other endorsement area and whose primary function is providing direct instruction to students shall be required to successfully complete one year of mentorship and two instructional modules.

(h) Teachers who began in a beginning educator program, pursuant to section 10-145b of the general statutes, revision of 1958, revised to January 1, 2009, but have not completed that program as of July 1, 2009, and teach during the 2009-2010 school year, shall be granted a one-year extension of their initial educator certificates, if necessary, and shall participate in the teacher education and mentoring program, pursuant to this section, through the completion of two instructional modules during the 2010-2011 school year. Such teachers shall exit the program at the end of the 2010-2011 school year upon the successful completion of the two instructional modules.

(i) The Department of Education, in consultation with EASTCONN, shall create a data system for local and regional school districts to access the resources and record-keeping tools to manage the teacher education and mentoring program at the local level. Such data system shall include (1) templates for (A) writing and updating each district's plan, (B) recording each teacher's completion of each of the five instructional modules, and (C) teachers to record the completion of instructional module activities and submit written reflection papers or projects, and (2) links to on-line programs or workshops that are part of the five modules.

(j) Not later than July 1, 2010, the State Board of Education shall adopt guidelines to provide for the implementation of the teacher education and mentoring program in accordance with this section and the Report of the Beginning Educator Support and Training Program (BEST)/Mentor Assistance Program (MAP) Task Force dated December 29, 2008.

(Sept. Sp. Sess. P.A. 09-6, S. 37; P.A. 11-232, S. 7; P.A. 12-116, S. 38; P.A. 13-31, S. 8.)

History: Sept. Sp. Sess. P.A. 09-6 effective October 5, 2009; P.A. 11-232 amended Subsec. (e)(1)(A) by adding provision re training regarding prevention, identification and response to school bullying and prevention of and response to youth suicide, effective July 1, 2011; P.A. 12-116 amended Subsec. (f) by adding provision re eligibility of persons holding distinguished educator designation to serve as mentors, effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (f), effective May 28, 2013.



Section 10-145p - Alternate route to certification programs for school administrators. Requirements; exception. Issuance of initial educator certificate upon completion.

(a) The Department of Education shall review and approve proposals for alternate route to certification programs for school administrators. In order to be approved, a proposal shall provide that the alternate route to certification program (1) be provided by a public or independent institution of higher education, a local or regional board of education, a regional educational service center or a private, nonprofit teacher or administrator training organization approved by the State Board of Education; (2) accept only those participants who (A) hold a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (B) (i) have at least forty school months teaching experience, of which at least ten school months are in a position requiring certification at a public school, in this state or another state, or (ii) have less than ten months teaching experience in a public school in another state while holding professional certification, provided (I) such participant provides a statement of justification for participation in such alternate route to certification program and receives approval from the department for such participant’s participation in such alternate route to certification program, and (II) the number of such participants shall not be greater than ten per cent of the total number of participants in such alternate route to certification program for a school year, and (C) are recommended by the immediate supervisor or district administrator of such person on the basis of such person’s performance; (3) require each participant to (A) complete a one-year residency that requires such person to serve (i) in a position requiring an intermediate administrator or supervisor endorsement, and (ii) in a full-time position for ten school months at a local or regional board of education in the state under the supervision of (I) a certified administrator, and (II) a supervisor from an institution or organization described in subdivision (1) of this subsection, or (B) have ten school months experience in a full-time position as an administrator in a public or nonpublic school in another state that is approved by the appropriate state board of education in such other state; and (4) meet such other criteria as the department requires.

(b) Notwithstanding the provisions of subsection (d) of section 10-145b, on and after July 1, 2010, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate in the certification endorsement area of administration and supervision, which shall be valid for three years, to any person who (1) successfully completed the alternate route to certification program for administrators and superintendents pursuant to this section, and (2) meets the requirements established in subsection (b) of section 10-145f.

(c) Notwithstanding any regulation adopted by the State Board of Education pursuant to section 10-145b, any person who successfully completed the alternate route to certification program for administrators pursuant to this section and was issued an initial educator certificate in the endorsement area of administration and supervision shall obtain a master’s degree not later than five years after such person was issued such initial educator certificate. If such person does not obtain a master’s degree in such time period, such person shall not be eligible for a professional educator certificate.

(d) Notwithstanding the provisions of subparagraph (B) of subdivision (2) of subsection (a) of this section, any entity described in subdivision (1) of subsection (a) of this section that administers an alternate route to certification program for school administrators, approved by the Department of Education under this section, shall permit any person who has provided service to a local or regional board of education in a supervisory or managerial role for at least forty school months and held a professional educator certificate for at least ten school months during such forty school months, to participate in such alternate route to certification program for school administrators, provided such person holds a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited and is recommended by the immediate supervisor or district administrator of such person on the basis of such person’s performance.

(P.A. 10-111, S. 1; P.A. 11-28, S. 11; 11-48, S. 285; P.A. 12-156, S. 9; P.A. 13-118, S. 12; 13-122, S. 14; P.A. 14-113, S. 1; P.A. 15-215, S. 12.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (a)(4), effective June 3, 2011; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a)(2)(A), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(2)(A) by adding reference to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(2)(A) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-122 added Subsec. (d) re exception to participation requirements for alternate route to certification program for school administrators, effective June 18, 2013; P.A. 14-113 amended Subsec. (d) by replacing “State Board of Education” with “Office of Higher Education”, effective June 6, 2014; P.A. 15-215 amended Subsec. (a)(2)(B) by designating existing provision as clause (i) and adding clause (ii) re participants with less than 10 months teaching experience in a public school in another state, effective July 1, 2015.



Section 10-145q - Issuance of charter school educator permit.

Subject to the provisions of subdivision (5) of subsection (b) of section 10-66dd, the State Board of Education, upon the request of the state charter school governing council, may issue a charter school educator permit to a person who is employed by a charter school as a teacher or administrator and does not hold the initial educator, provisional educator or professional educator certificate if such person (1) achieves satisfactory scores on the state reading, writing and mathematics competency examination prescribed by and administered under the direction of the State Board of Education, or qualifies for a waiver of such test based on criteria approved by the State Board of Education, (2) achieves a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment, and (3) demonstrates evidence of effectiveness. Such permit shall authorize a person to serve as an administrator or teacher in the charter school employing such person. Each such charter school educator permit may be renewed by the Commissioner of Education for good cause upon the request of the state charter school governing council employing such person at the time the charter for the school is renewed.

(P.A. 11-60, S. 2; 11-234, S. 3.)

History: P.A. 11-60 and 11-234 effective July 1, 2011.



Section 10-145r - Survey on reading instruction.

For the school year commencing July 1, 2014, and biennially thereafter, the local or regional board of education that employs a certified individual who holds an initial, provisional or professional educator certificate with an early childhood nursery through grade three or an elementary endorsement in a position requiring such an endorsement in kindergarten to grade three, inclusive, shall require each such certified individual to take a survey on reading instruction, developed by the Department of Education that is based on the reading instruction examination approved by the State Board of Education on April 1, 2009, or a comparable reading instruction examination with minimum standards that are equivalent to the examination approved by the State Board of Education on April 1, 2009. The department shall design such survey in a manner that identifies the strengths and weaknesses of such certified individuals in reading instruction practices and knowledge on an individual, school and district level. Such survey shall be administered at no financial cost to such certified individual and in a manner that protects the anonymity of such certified individual. The results of such survey shall not be included as part of any summative ratings for performance evaluations, conducted pursuant to section 10-151b, and not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. Such results shall be used for the purpose of improving reading instruction by developing student learning objectives and teacher practice goals that will be included in the professional development conducted pursuant to section 10-148b for such certified individuals.

(P.A. 12-116, S. 6; P.A. 13-245, S. 13.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 replaced “each school year thereafter” with “biennially thereafter”, replaced provisions re practice version of reading instruction examination with provisions re survey on reading instruction and made technical and conforming changes, effective July 1, 2013.



Section 10-145s - Distinguished educator designation.

(a) The State Board of Education shall award, upon receipt of a proper application, a distinguished educator designation to any person who (1) has successfully completed not less than five years of teaching in a public school or private special education facility approved by the State Board of Education, (2) holds a professional educator certificate, pursuant to section 10-145b, (3) has additional, advanced education beyond a master's degree from a degree or nondegree granting institution in areas to include, but not be limited to, mentorship or coaching of teachers, and (4) meets the performance requirements established by the Department of Education with consideration given to the demonstration of distinguished practice as validated by the department or an entity approved by the department.

(b) Such designation shall be renewed every five years after issuance upon the demonstration that such person meets performance requirements established by the department with consideration given to the demonstration of distinguished practice as validated by the department or an entity approved by the department.

(c) Upon application to the State Board of Education for the designation as a distinguished educator there shall be paid to the board by or on behalf of the applicant a nonrefundable fee of two hundred dollars. With each request for a duplicate copy of such designation there shall be paid to the board a nonrefundable fee of fifty dollars. The Commissioner of Education may, upon request by the applicant, waive any fee required under this subsection if the commissioner determines that the applicant is unable to pay such fee due to extenuating circumstances.

(P.A. 12-116, S. 37; P.A. 13-31, S. 9.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made technical changes, effective May 28, 2013.



Section 10-145t - Alternate route to certification programs for school support staff. Requirements. Issuance of initial educator certificate upon completion.

(a) For purposes of this section, “school support staff” means any person employed by a local or regional board of education as a board certified behavior analyst or board certified assistant behavior analyst, as such terms are defined in section 20-185i, athletic coach, as defined in section 10-149d, or school paraprofessional.

(b) The Department of Education shall review and approve proposals for alternate route to certification programs for persons employed as school support staff. In order to be approved, a proposal shall provide that the alternate route to certification program (1) be provided by a public or independent institution of higher education, a local or regional board of education, a regional educational service center or a private, nonprofit teacher or administrator training organization approved by the State Board of Education; (2) accept only those participants who (A) hold a bachelor's degree from an institution of higher education accredited by the Board of Regents for Higher Education or the Office of Higher Education or regionally accredited, (B) have been employed as school support staff by a local or regional board of education for at least forty school months, and (C) are recommended by the immediate supervisor or district administrator of such person on the basis of such person's performance; (3) require each participant to complete a one-year residency that requires such person to serve (A) in a position requiring professional certification, and (B) in a full-time position for ten school months at a local or regional board of education in the state under the supervision of (i) a certified administrator or teacher, and (ii) a supervisor from an institution or organization described in subdivision (1) of this subsection; and (4) meet such other criteria as the department requires.

(c) Notwithstanding the provisions of subsection (d) of section 10-145b, on and after July 1, 2016, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate, which shall be valid for three years, to any person who (1) successfully completed the alternate route to certification program under this section, and (2) meets the requirements established in subsection (b) of section 10-145f.

(d) Notwithstanding any regulation adopted by the State Board of Education pursuant to section 10-145b, any person who successfully completed the alternate route to certification program under this section and was issued an initial educator certificate in the endorsement area of administration and supervision shall obtain a master's degree not later than five years after such person was issued such initial educator certificate. If such person does not obtain a master's degree in such time period, such person shall not be eligible for a professional educator certificate.

(P.A. 16-41, S. 7.)

History: P.A. 16-41 effective July 1, 2016.



Section 10-146 - Transferred

Transferred to Sec. 10-145a.



Section 10-146a - Advisory board on state certification of teachers.

Section 10-146a is repealed.

(1967, P.A. 560, S. 1–3; 1969, P.A. 376, S. 1; P.A. 77-573, S. 24, 30; 77-614, S. 609, 610.)



Section 10-146b - Extension of period to complete requirements for teaching certificate. Renewal of certificate, authorization or permit that expires while holder is on active duty with armed forces of United States or ordered out with National Guard. Exceptions.

(a) Any person who holds a provisional educator or provisional teaching certificate or held such certificate within one year of application for extension of such certificate and is unable to complete the requirements for a professional educator certificate within the period required, or any person who holds a professional educator certificate or held such certificate within one year of application for extension of such certificate and is unable to complete the requirements for continuation of such professional educator certificate within the period required may appeal to the commissioner for an extension of the applicable period for good cause. If the commissioner finds a hardship exists in the case of such person or finds an emergency situation because of a shortage of certified teachers in the school district where such person is employed, the commissioner may extend such certificate for no more than twenty-four months, effective as of or retroactive to the expiration date of such certificate, provided not more than one extension shall be granted to such person and, provided further, the record of such person is satisfactory under the provisions of sections 10-145a to 10-145d, inclusive, and this section. For the purposes of section 10-151, any lapse period pursuant to this section shall not constitute a break in employment for such person if reemployed and shall be used for the purpose of calculating continuous employment.

(b) Notwithstanding any provision of the general statutes, the State Board of Education shall renew a certificate, authorization or permit issued by the board to an individual which expires while the individual is on active duty in the armed forces of the United States, or a member of the National Guard when ordered out by the Governor for military service, if the individual submits an application for renewal of such certificate, authorization or permit not later than one year after discharge from such active duty or ordered military service. Such renewal shall be valid for not less than the amount of time the individual was on active duty or ordered out for military service not to exceed the amount of time the original certificate, authorization or permit was valid. Such individual applying for renewal of a certificate, authorization or permit pursuant to this subsection shall submit to the State Board of Education such documentation as the board may require. The provisions of this subsection shall not apply to reservists or National Guard members on active duty for annual training that is a regularly scheduled obligation for reservists or members of the National Guard for training which is not a part of mobilization.

(1969, P.A. 250, S. 1; P.A. 74-331, S. 4, 7; May Sp. Sess. P.A. 86-1, S. 25, 58; P.A. 87-499, S. 11, 34; P.A. 90-325, S. 6, 32; P.A. 02-89, S. 13; P.A. 07-157, S. 3; June 19 Sp. Sess. P.A. 09-1, S. 6.)

History: P.A. 74-331 replaced reference to period required by “regulation of the state board of education” with reference to period required by Sec. 10-145b or 10-145c and required that person seeking extension have satisfactory record in order to be granted one; May Sp. Sess. P.A. 86-1 deleted references to Secs. 10-145b and 10-145c when referring to period required for completing the requirements for a standard certificate, made provisions of the section applicable to provisional educator and professional educator certificate holders; P.A. 87-499 substituted “school district” for “municipality”; P.A. 90-325 added new Subsec. (b) re waiver of compliance with revised statutes and regulations and in Subsec. (a) provided for the extension of time to complete requirements for or continuation of a professional educator certificate if the person held a provisional teaching certificate or a professional educator certificate within one year of application for the extension of time and provided that any lapse pursuant to the section not constitute a break in employment and be used for calculating continuous employment; P.A. 02-89 deleted Subsec. (a) designator and deleted as obsolete former Subsec. (b) re waiver of compliance with revised statutes or regulations establishing teacher certification standards for certain persons requesting such waiver by September 1, 1990; P.A. 07-157 designated existing provisions as Subsec. (a) and added Subsec. (b) re renewal of certificate, authorization or permit issued to an individual which expires while the individual is on active duty or ordered out for military service, effective July 1, 2007; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by replacing references to “said board” with “the commissioner”, making conforming changes and adding provision limiting extension to 24 months, effective July 1, 2009.

Cited. 210 C. 286.



Section 10-146c - Interstate agreements to facilitate educator certification.

The Commissioner of Education, or the commissioner’s designee, as agent for the state shall establish or join interstate agreements to facilitate the certification of qualified educators from other states, territories or possessions of the United States, or the District of Columbia or the Commonwealth of Puerto Rico, provided candidates for certification, at a minimum, hold a bachelor’s degree from a regionally accredited college or university, have fulfilled post preparation assessments as approved by the commissioner, have taught under an appropriate certificate issued by another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico and meet all conditions as mandated by such interstate agreement. Notwithstanding the provisions of sections 10-145b and 10-145f, the State Board of Education shall issue an initial educator certificate to any person who satisfies the requirements of this section and the appropriate interstate agreement.

(1969, P.A. 269, S. 1; June 19 Sp. Sess. P.A. 09-1, S. 7; P.A. 15-108, S. 2.)

History: June 19 Sp. Sess. P.A. 09-1 replaced provisions re Interstate Agreement on Qualification of Educational Personnel with provision authorizing commissioner to establish or join interstate agreements to facilitate educator certification, effective July 1, 2009; P.A. 15-108 replaced “may” with “shall” re establishing or joining interstate agreements, added provision re out-of-state educators, replaced provision re fulfill assessment requirements approved by state board with provision re fulfill post preparation assessments approved by commissioner and taught under certificate issued by another state, and added provision re issuance of initial educator certificate, effective July 1, 2015.



Section 10-146d and 10-146e - Commissioner of Education as agent for state. Filing of contracts under agreement.

Sections 10-146d and 10-146e are repealed, effective July 1, 2009.

(1969, P.A. 269, S. 2, 3; P.A. 77-614, S. 302, 610; June 19 Sp. Sess. P.A. 09-1, S. 26.)



Section 10-146f - Waiver of certification requirements for bilingual teachers.

Section 10-146f is repealed.

(1971, P.A. 462, S. 1, 2; P.A. 74-331, S. 5, 7; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 98; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-360, S. 62, 63.)



Section 10-146g - Teachers of specialized courses.

The Commissioner of Education, upon request from a local or regional board of education for a district that has a school with grades kindergarten to eight, inclusive, in the district, may permit a certified teacher employed by such board in such school who holds an endorsement in elementary education and who is otherwise qualified to teach a specialized course to teach such specialized course in grades kindergarten to eight, inclusive. For purposes of this section, “specialized course” means a course in a subject area that requires specialized knowledge and skills, such as computer and information technology.

(P.A. 11-136, S. 3.)

History: P.A. 11-136 effective July 1, 2011.



Section 10-146h - Report re quality of teacher preparation programs.

On and after July 1, 2015, the Department of Education shall annually submit a report on the quality of teacher preparation programs leading to professional certification offered at institutions of higher education in the state to the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education, in accordance with the provisions of section 11-4a. Such report shall include, but not be limited to, (1) information and data relating to the extent to which graduates of such teacher preparation programs help their students learn, including, but not limited to, data relating to the academic achievement and progress of the students of such graduates, (2) measures for assessing the classroom teaching performance of such graduates, (3) retention rates in the teaching profession of such graduates, (4) survey results from such graduates and the employers of such graduates regarding such teacher preparation programs, (5) data relating to the employment of such graduates in a teaching position, (6) certification issuance rates, including first-time pass rates for such graduates, and (7) recommendations regarding the recruitment of minority teachers and administrators pursuant to section 10-155l.

(P.A. 15-243, S. 1.)

History: P.A. 15-243 effective July 10, 2015.



Section 10-147 and 10-148 - Kindergarten certificates. Teacher to have certificate.

Sections 10-147 and 10-148 are repealed.

(1949 Rev., S. 1434, 1435; 1961, P.A. 517, S. 117; 1963, P.A. 196.)



Section 10-148a - Professional development. Program audits.

(a) For the school year commencing July 1, 2013, and each school year thereafter, each certified employee shall participate in a program of professional development. Each local and regional board of education shall make available, annually, at no cost to its certified employees, a program of professional development that is not fewer than eighteen hours in length, of which a preponderance is in a small group or individual instructional setting. Such program of professional development shall (1) be a comprehensive, sustained and intensive approach to improving teacher and administrator effectiveness in increasing student knowledge achievement, (2) focus on refining and improving various effective teaching methods that are shared between and among educators, (3) foster collective responsibility for improved student performance, and (4) be comprised of professional learning that (A) is aligned with rigorous state student academic achievement standards, (B) is conducted among educators at the school and facilitated by principals, coaches, mentors, distinguished educators, as described in section 10-145s, or other appropriate teachers, (C) occurs frequently on an individual basis or among groups of teachers in a job-embedded process of continuous improvement, and (D) includes a repository of best practices for teaching methods developed by educators within each school that is continuously available to such educators for comment and updating. Each program of professional development shall include professional development activities in accordance with the provisions of subsection (b) of this section.

(b) Local and regional boards of education shall offer professional development activities to certified employees as part of the plan developed pursuant to subsection (b) of section 10-220a or for any individual certified employee. Such professional development activities may be made available by a board of education directly, through a regional educational service center or cooperative arrangement with another board of education or through arrangements with any professional development provider approved by the Commissioner of Education. Such professional development activities shall (1) improve the integration of reading instruction, literacy and numeracy enhancement, and cultural awareness into instructional practice, (2) include strategies to improve English language learner instruction into instructional practice, (3) be determined by each board of education with the advice and assistance of the teachers employed by such board, including representatives of the exclusive bargaining unit for such teachers pursuant to section 10-153b, and on and after July 1, 2012, in full consideration of priorities and needs related to student outcomes as determined by the State Board of Education, (4) use the results and findings of teacher and administrator performance evaluations, conducted pursuant to section 10-151b, to improve teacher and administrator practice and provide professional growth, and (5) include training in the implementation of student individualized education programs and the communication of individualized education program procedures to parents or guardians of students who require special education and related services for certified employees with an endorsement in special education who hold a position requiring such an endorsement. Professional development completed by superintendents of schools and administrators, as defined in section 10-144e, shall include at least fifteen hours of training in the evaluation and support of teachers under the teacher and administrator evaluation and support program, adopted pursuant to subsection (b) of section 10-151b, during each five-year period. The time and location for the provision of such activities shall be in accordance with either an agreement between the board of education and the exclusive bargaining unit pursuant to section 10-153b or, in the absence of such agreement or to the extent such agreement does not provide for the time and location of all such activities, in accordance with a determination by the board of education.

(c) Each local and regional board of education or supervisory agent of a nonpublic school approved by the State Board of Education shall attest to the Department of Education, in such form and at such time as the commissioner shall prescribe, that professional development activities under this section: (1) Are planned in response to identified needs, (2) are provided by qualified instructional personnel, as appropriate, (3) have the requirements for participation in the activity shared with participants before the commencement of the activity, (4) are evaluated in terms of its effectiveness and its contribution to the attainment of school or district-wide goals, and (5) are documented in accordance with procedures established by the State Board of Education. In the event that the Department of Education notifies the local or regional board of education that the provisions of this subsection have not been met and that specific corrective action is necessary, the local or regional board of education shall take such corrective action immediately.

(d) The Department of Education shall conduct audits of the professional development programs provided by local and regional boards of education. If the State Board of Education determines, based on such audit, that a local or regional board of education is not in compliance with any provision of this section, the State Board of Education may require the local or regional board of education to forfeit the total sum which is paid to such board of education from the State Treasury in an amount determined by the State Board of Education. The amount so forfeited shall be withheld from a grant payment, as determined by the Commissioner of Education, during the fiscal year following the fiscal year in which noncompliance is determined. The State Board of Education may waive such forfeiture if the State Board of Education determines that the failure of the local or regional board of education to comply with the provisions of this section was due to circumstances beyond its control.

(P.A. 12-116, S. 39; June 12 Sp. Sess. P.A. 12-2, S. 138; P.A. 13-31, S. 10; 13-245, S. 5.)

History: P.A. 12-116 effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b) by adding Subdiv. (5) re training in implementation of student individualized education programs and communication of individualized education program procedures, effective July 1, 2012; P.A. 13-31 made technical changes in Subsec. (d), effective May 28, 2013; P.A. 13-245 amended Subsec. (b) by adding “adopted” and deleting “subdivision (2) of” re Sec. 10-151b(b), effective July 2, 2013.



Section 10-148b - Professional development program re scientifically-based reading research and instruction. Review and assessment of professional development.

(a) On or before July 1, 2013, the Commissioner of Education shall create a program of professional development for teachers, as defined in section 10-144d, and principals in scientifically-based reading research and instruction, as defined in section 10-14u. Such program of professional development shall (1) count towards the professional development requirements pursuant to section 10-148a, (2) be based on data collected from student reading assessments, (3) provide differentiated and intensified training in reading instruction for teachers, (4) outline how mentor teachers will train teachers in reading instruction, (5) outline how model classrooms will be established in schools for reading instruction, (6) inform principals on how to evaluate classrooms and teacher performance in scientifically-based reading research and instruction, and (7) be job-embedded and local whenever possible. In the case of any certified individual who is required to complete the reading instruction survey, pursuant to section 10-145r, the program of professional development for such individual shall be designed using the results of such survey, in accordance with said section 10-145r.

(b) The Commissioner of Education shall annually review the professional development required under section 10-148a for certified employees who hold a professional educator certificate with an early childhood nursery through grade three or an elementary endorsement and who hold a position requiring such an endorsement. The commissioner shall assess whether such professional development meets the state goals for student academic achievement through implementation of the common core state standards adopted by the State Board of Education, research-based interventions in reading and the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time. The commissioner shall submit such review to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 7; P.A. 13-31, S. 11; 13-245, S. 19.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (a), effective May 28, 2013; P.A. 13-245 amended Subsec. (a) by adding provision re program of professional development to be designed using results of reading instruction survey for certain individuals, effective July 1, 2013.



Section 10-149 - Qualifications for athletic coaches of intramural and interscholastic athletics.

The State Board of Education shall, pursuant to chapter 54, adopt regulations fixing the qualifications of athletic coaches, as defined in section 10-149d, of intramural and interscholastic athletics. Such regulations shall make provision for qualified persons who do not possess a teaching certificate to coach intramural and interscholastic athletics if a qualified person possessing a teaching certificate is not available.

(1949 Rev., S. 1436; 1959, P.A. 411, S. 13; P.A. 82-218, S. 39, 46; P.A. 83-154, S. 1, 2; P.A. 85-236, S. 1, 2; P.A. 89-137, S. 9, 14; P.A. 13-41, S. 3.)

History: 1959 act changed teachers colleges to state colleges and confined necessity to take instruction in physical education at said colleges to those preparing to teach; P.A. 82-218 replaced “state colleges” with the “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-154 entirely replaced previous provisions re qualifications necessary for teaching physical education with new provisions re qualifications of coaches; P.A. 85-236 added Subsec. (b) authorizing issuance of temporary coaching permit and requiring current certificate of training in first aid for all persons coaching in the public schools on and after August 1, 1985; P.A. 89-137 deleted Subsec. (b) re issuance of temporary coaching permits and requirement that no person coach without a certificate of training in first aid; P.A. 13-41 replaced “coaches” with “athletic coaches” and added reference to Sec. 10-149d re definition of athletic coach, effective July 1, 2013.



Section 10-149a - Felony conviction or fine pursuant to mandated reporting provisions. Notification by state's attorney.

If a person holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, is convicted of a felony or fined pursuant to section 17a-101a, the state's attorney or assistant state's attorney for the judicial district in which the conviction or fine occurred shall notify, in writing, the Commissioner of Education of such conviction or fine.

(P.A. 02-106, S. 7.)

History: P.A. 02-106 effective July 1, 2002.



Section 10-149b - Concussions: Training courses for coaches. Education plan. Informed consent form. Development or approval by State Board of Education. Revocation of coaching permit.

(a)(1) For the school year commencing July 1, 2010, and each school year thereafter, any person who holds or is issued a coaching permit by the State Board of Education and is a coach of intramural or interscholastic athletics shall complete an initial training course regarding concussions, developed or approved pursuant to subdivision (1) of subsection (b) of this section, prior to commencing the coaching assignment for the season of such school athletics.

(2) For the school year commencing July 1, 2014, and each school year thereafter, any coach who has completed the initial training course described in subdivision (1) of this subsection shall annually review current and relevant information regarding concussions, prepared or approved pursuant to subdivision (2) of subsection (b) of this section, prior to commencing the coaching assignment for the season of such school athletics. Such annual review shall not be required in any year when such coach is required to complete the refresher course, pursuant to subdivision (3) of this subsection, for reissuance of his or her coaching permit.

(3) For the school year commencing July 1, 2015, and each school year thereafter, a coach shall complete a refresher course, developed or approved pursuant to subdivision (3) of subsection (b) of this section, not later than five years after completion of the initial training course, as a condition of the reissuance of a coaching permit to such coach. Such coach shall thereafter retake such refresher course at least once every five years as a condition of the reissuance of a coaching permit to such coach.

(b) (1) The State Board of Education, in consultation with (A) the Commissioner of Public Health, (B) the governing authority for intramural and interscholastic athletics, (C) an appropriate organization representing licensed athletic trainers, and (D) an organization representing county medical associations, shall develop or approve a training course regarding concussions. Such training course shall include, but not be limited to, (i) the recognition of the symptoms of a concussion, (ii) the means of obtaining proper medical treatment for a person suspected of having a concussion, and (iii) the nature and risk of concussions, including the danger of continuing to engage in athletic activity after sustaining a concussion and the proper method of allowing a student athlete who has sustained a concussion to return to athletic activity.

(2) On or before October 1, 2014, and annually thereafter, the State Board of Education, in consultation with the Commissioner of Public Health and the organizations described in subparagraphs (B) to (D), inclusive, of subdivision (1) of this subsection, shall develop or approve annual review materials regarding current and relevant information about concussions.

(3) The State Board of Education, in consultation with the Commissioner of Public Health and the organizations described in subparagraphs (B) to (D), inclusive, of subdivision (1) of this subsection, shall develop or approve a refresher course regarding concussions. Such refresher course shall include, but not be limited to, (A) an overview of key recognition and safety practices, (B) an update on medical developments and current best practices in the field of concussion research, prevention and treatment, (C) an update on new relevant federal, state and local laws and regulations, and (D) for football coaches, current best practices regarding coaching the sport of football, including, but not limited to, frequency of games and full contact practices and scrimmages as identified by the governing authority for intramural and interscholastic athletics.

(c) On or before January 1, 2015, the State Board of Education, in consultation with the Commissioner of Public Health and the organizations described in subparagraphs (B) to (D), inclusive, of subdivision (1) of subsection (b) of this section, shall develop or approve a concussion education plan for use by local and regional boards of education. Each local and regional board of education shall implement such plan by utilizing written materials, online training or videos or in-person training that shall address, at a minimum: (1) The recognition of signs or symptoms of concussion, (2) the means of obtaining proper medical treatment for a person suspected of sustaining a concussion, (3) the nature and risks of concussions, including the danger of continuing to engage in athletic activity after sustaining a concussion, (4) the proper procedures for allowing a student athlete who has sustained a concussion to return to athletic activity, and (5) current best practices in the prevention and treatment of a concussion.

(d) For the school year commencing July 1, 2015, and each school year thereafter, each local and regional board of education shall prohibit a student athlete from participating in any intramural or interscholastic athletic activity unless the student athlete, and a parent or guardian of such student athlete, (1) reads written materials, (2) views online training or videos, or (3) attends in-person training regarding the concussion education plan developed or approved pursuant to subsection (c) of this section.

(e) (1) On or before July 1, 2015, the State Board of Education, in consultation with the Commissioner of Public Health and the organizations described in subparagraphs (B) to (D), inclusive, of subdivision (1) of subsection (b) of this section, shall develop or approve an informed consent form to distribute to the parents and legal guardians of student athletes involved in intramural or interscholastic athletic activities regarding concussions. Such informed consent form shall include, at a minimum, (A) a summary of the concussion education plan developed or approved pursuant to subsection (c) of this section, and (B) a summary of the applicable local or regional board of education’s policies regarding concussions.

(2) For the school year commencing July 1, 2015, and each school year thereafter, each school shall provide each participating student athlete’s parent or legal guardian with a copy of the informed consent form developed or approved pursuant to subdivision (1) of this subsection and obtain such parent’s or legal guardian’s signature, attesting to the fact that such parent or legal guardian has received a copy of such form and authorizes the student athlete to participate in the athletic activity.

(f) The State Board of Education may revoke the coaching permit, in accordance with the provisions of subsection (i) of section 10-145b, of any coach found to be in violation of this section.

(P.A. 10-62, S. 1; P.A. 12-116, S. 45; P.A. 14-66, S. 1; June Sp. Sess. P.A. 15-5, S. 115.)

History: P.A. 10-62 effective May 18, 2010; P.A. 12-116 made a technical change in Subsec. (c), effective July 1, 2012; P.A. 14-66 amended Subsec. (a) by changing “2011” to “2014” in Subdiv. (2) and deleting references to head injuries, amended Subsec. (b) by deleting an obsolete date, adding new Subpara. (A) re Commissioner of Public Health, redesignating existing Subparas. (A) to (C) as Subparas. (B) to (D) and changing “play” to “engage in athletic activity” in Subdiv. (1), changing “July 1, 2011” to “October 1, 2014”, adding reference to Commissioner of Public Health and changing “prepare” to “develop” in Subdiv. (2), deleting an obsolete date, adding reference to Commissioner of Public Health and adding “and current best practices” and “and treatment” in Subdiv. (3), adding Subdiv. (3)(D) re current best practices training for football coaches’ refresher course, and deleting references to head injuries, added new Subsec. (c) re development of concussion education plan, added Subsecs. (d) and (e) re requirements for student athlete to participate in intramural or interscholastic athletic activity and re informed consent form, redesignated existing Subsec. (c) as Subsec. (f), and made technical and conforming changes, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a)(1) by making a technical change, effective July 1, 2015.



Section 10-149c - Student athletes and concussions. Removal from athletic activities. Notification of parent or legal guardian. Revocation of coaching permit.

(a)(1) The coach of any intramural or interscholastic athletics shall immediately remove a student athlete from participating in any intramural or interscholastic athletic activity who (A) is observed to exhibit signs, symptoms or behaviors consistent with a concussion following an observed or suspected blow to the head or body, or (B) is diagnosed with a concussion, regardless of when such concussion may have occurred. Upon such removal, a qualified school employee, as defined in subsection (e) of section 10-212a, shall notify the student athlete's parent or legal guardian that the student athlete has exhibited such signs, symptoms or behaviors consistent with a concussion or has been diagnosed with a concussion. Such qualified school employee shall provide such notification not later than twenty-four hours after such removal and shall make a reasonable effort to provide such notification immediately after such removal.

(2) The coach shall not permit such student athlete to participate in any supervised team activities involving physical exertion, including, but not limited to, practices, games or competitions, until such student athlete receives written clearance to participate in such supervised team activities involving physical exertion from a licensed health care professional trained in the evaluation and management of concussions.

(3) Following clearance pursuant to subdivision (2) of this subsection, the coach shall not permit such student athlete to participate in any full, unrestricted supervised team activities without limitations on contact or physical exertion, including, but not limited to, practices, games or competitions, until such student athlete (A) no longer exhibits signs, symptoms or behaviors consistent with a concussion at rest or with exertion, and (B) receives written clearance to participate in such full, unrestricted supervised team activities from a licensed health care professional trained in the evaluation and management of concussions.

(b) The State Board of Education may revoke the coaching permit, in accordance with the provisions of subsection (i) of section 10-145b, of any coach found to be in violation of this section.

(c) For purposes of this section, “licensed health care professional” means a physician licensed pursuant to chapter 370, a physician assistant licensed pursuant to chapter 370, an advanced practice registered nurse licensed pursuant to chapter 378 or an athletic trainer licensed pursuant to chapter 375a.

(P.A. 10-62, S. 2; P.A. 12-116, S. 46; P.A. 14-66, S. 2.)

History: P.A. 10-62 effective July 1, 2010; P.A. 12-116 made a technical change in Subsec. (b), effective July 1, 2012; P.A. 14-66 amended Subsec. (a)(1) to delete reference to head injury and add provision requiring a qualified school employee to notify the parent or legal guardian of any student athlete suspected of sustaining a concussion within 24 hours of the student being removed from any athletic activity, effective July 1, 2014.



Section 10-149d - Athletic directors. Definitions. Qualifications and hiring. Duties.

(a) As used in this section:

(1) “Athletic director” means an individual responsible for administering the athletic program of a school or school district under the jurisdiction of a local or regional board of education, and who is responsible for the supervision of athletic coaches.

(2) “Athletic coach” means any person holding a coaching permit issued by the State Board of Education who is hired by a local or regional board of education to coach a sport for a sport season as part of intramural and interscholastic athletics for a school or a school district.

(3) “School professional” means any school teacher, administrator or other personnel certified by the State Board of Education pursuant to section 10-145b.

(b) (1) On and after October 1, 2013, any person hired by a local or regional board of education to serve as an athletic director for (A) a school shall hold a (i) certificate issued by the State Board of Education pursuant to section 10-145b and a coaching permit issued by the state board, or (ii) certificate issued by a national athletic administrators association, as approved by the Department of Education, and a coaching permit issued by the state board, or (B) a school district shall hold a (i) certificate issued by the state board pursuant to section 10-145b with an intermediate administrator and supervisor endorsement and a coaching permit issued by the state board, or (ii) master certificate issued by a national athletic administrators association, as approved by the department, and a coaching permit issued by the state board.

(2) Any person who was serving as a director of athletics prior to October 1, 2013, in accordance with subdivision (2), (3) or (4) of subsection (b) of section 10-145d-423 of the regulations of Connecticut state agencies and who does not meet the qualifications described in subdivision (1) of this subsection may continue to serve as an athletic director in such school or for such school district. No other local or regional board of education shall hire such person as an athletic director unless such person meets the qualifications described in subdivision (1) of this subsection.

(c) An athletic director administering the athletic program of a school or school district shall have the following responsibilities: (1) Ensuring that each athletic coach in the athletic program holds a coaching permit issued by the state board, (2) supervising and evaluating athletic coaches, pursuant to section 10-222e, (3) supervising students participating in interscholastic athletics, (4) possessing knowledge and understanding of all rules and regulations of the governing authority for interscholastic athletics, (5) administering and arranging the scheduling of and transportation to athletic activities and events, (6) administering and arranging the hiring of officials, (7) ensuring a safe and healthy environment for all athletic activities and events, and (8) any other duties relevant to the organization and administration of the athletic program for the school or school district.

(d) Any athletic director responsible for the evaluation of any school professional shall hold a certificate issued by the State Board of Education, pursuant to section 10-145b, with an intermediate administrator and supervisor endorsement.

(P.A. 13-41, S. 1.)



Section 10-149e - School districts to collect and report occurrences of concussions. Report by Commissioner of Public Health.

(a) For the school year commencing July 1, 2014, and annually thereafter, the State Board of Education shall require all local and regional school districts to collect and report all occurrences of concussions to the board. Each report shall contain, if known: (1) The nature and extent of the concussion, and (2) the circumstances in which the student sustained the concussion.

(b) For the school year commencing July 1, 2015, and each school year thereafter, the State Board of Education shall send a concussion report to the Department of Public Health containing all of the information received pursuant to subsection (a) of this section.

(c) Not later than October 1, 2015, and annually thereafter, the Commissioner of Public Health shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to children and public health on the findings of the concussion report provided to the department pursuant to subsection (b) of this section.

(P.A. 14-66, S. 3.)

History: P.A. 14-66 effective July 1, 2014.



Section 10-149f - Sudden cardiac arrest awareness education program. Consent form.

(a) For purposes of this section and section 10-149g, “intramural or interscholastic athletics” shall include any activity sponsored by a school or local education agency, as defined in section 10-15f, or an organization sanctioned by the local education agency that involves any athletic contest, practice, scrimmage, competition, demonstration, display or club activity.

(b) For the school year commencing July 1, 2015, and each school year thereafter, the State Board of Education, in consultation with (1) the Commissioner of Public Health, (2) the governing authority for intramural and interscholastic athletics, (3) an appropriate organization representing licensed athletic trainers, and (4) an organization representing national, state or local medical associations, shall develop or approve a sudden cardiac arrest awareness education program for use by local and regional boards of education. Such program shall be published on the State Board of Education's Internet web site and shall include: (A) The warning signs and symptoms associated with a sudden cardiac arrest, including, but not limited to, fainting, difficulty breathing, chest pain, dizziness and abnormal racing heart rate, (B) the risks associated with continuing to engage in intramural or interscholastic athletics after exhibiting such warning signs and symptoms, (C) the means of obtaining proper medical treatment for a person suspected of experiencing a sudden cardiac arrest, and (D) the proper method of allowing a student who has experienced a sudden cardiac arrest to return to intramural or interscholastic athletics. When developing or approving such program, the State Board of Education may utilize existing materials developed by organizations such as Simon's Fund.

(c) (1) On or before July 1, 2015, the State Board of Education, in consultation with the organizations described in subdivisions (1) to (4), inclusive, of subsection (b) of this section, shall develop and approve an informed consent form to distribute to the parents and legal guardians of students involved in intramural or interscholastic athletics regarding sudden cardiac arrest. Such informed consent form shall include, at a minimum, (A) a summary of the sudden cardiac arrest awareness education program described in subsection (b) of this section, and (B) a summary of the applicable local or regional board of education's policies regarding sudden cardiac arrests.

(2) For the school year commencing July 1, 2015, and each school year thereafter, any person who holds or is issued a coaching permit by the State Board of Education and is a coach of intramural or interscholastic athletics shall, prior to commencing the coaching assignment for the season of such school athletics, provide each participating student's parent or legal guardian with a copy of the informed consent form described in subdivision (1) of this subsection and obtain such parent's or legal guardian's signature, attesting to the fact that such parent or legal guardian has received a copy of such form and authorizes the student to participate in the intramural or interscholastic athletics.

(P.A. 14-93, S. 1.)



Section 10-149g - Coaches to annually review cardiac arrest education program. Revocation of coaching permit. Immunity from suit and liability.

(a) For the school year commencing July 1, 2015, and each school year thereafter, any person who holds or is issued a coaching permit by the State Board of Education and is a coach of intramural or interscholastic athletics shall annually review the program developed or approved pursuant to subsection (b) of section 10-149f prior to commencing the coaching assignment for the season of such intramural or interscholastic athletics.

(b) For the school year commencing July 1, 2015, and each school year thereafter, the State Board of Education may revoke the coaching permit, in accordance with the provisions of subsection (i) of section 10-145b, of any coach found to be in violation of any of the provisions of subsection (a) of this section.

(c) For the school year commencing July 1, 2015, and each school year thereafter, any person who holds or is issued a coaching permit by the State Board of Education and is a coach of intramural or interscholastic athletics shall be immune from suit and liability, both personally and in his or her official capacity, for any actions or omissions pursuant to the provisions of section 10-149f and subsection (a) of this section, unless the actions or omissions of such person constitute wilful misconduct, gross negligence or recklessness.

(d) Nothing in section 10-149f and subsection (a) of this section shall be construed to relieve a coach of intramural or interscholastic athletics of his or her duties or obligations under any provision of the general statutes, the regulations of Connecticut state agencies or a collective bargaining agreement.

(P.A. 14-93, S. 2–4.)



Section 10-150 and 10-150a - School registers.

Sections 10-150 and 10-150a are repealed.

(1949 Rev., S. 1437; 1963, P.A. 293, S. 1, 2; 1971, P.A. 44.)



Section 10-151 - Employment of teachers. Definitions. Tenure. Notice and hearing on failure to renew or termination of contract. Appeal.

(a) For the purposes of this section:

(1) “Board of education” means a local or regional board of education, a cooperative arrangement committee established pursuant to section 10-158a, or the board of trustees of an incorporated or endowed high school or academy approved pursuant to section 10-34, which is located in this state;

(2) “Teacher” includes each certified professional employee below the rank of superintendent employed by a board of education for at least ninety calendar days in a position requiring a certificate issued by the State Board of Education;

(3) “Continuous employment” means that time during which the teacher is employed without any break in employment as a teacher for the same board of education;

(4) “Full-time employment” means a teacher’s employment in a position at a salary rate of fifty per cent or more of the salary rate of such teacher in such position if such position were full-time;

(5) “Part-time employment” means a teacher’s employment in a position at a salary rate of less than fifty per cent of the salary rate of such teacher in such position, if such position were full-time;

(6) “Tenure” means:

(A) The completion of forty school months of full-time continuous employment for the same board of education, provided the superintendent offers the teacher a contract to return for the following school year on the basis of effective practice as informed by performance evaluations conducted pursuant to section 10-151b. For purposes of calculating continuous employment towards tenure, the following shall apply: (i) For a teacher who has not attained tenure, two school months of part-time continuous employment by such teacher shall equal one school month of full-time continuous employment except, for a teacher employed in a part-time position at a salary rate of less than twenty-five per cent of the salary rate of a teacher in such position, if such position were full-time, three school months of part-time continuous employment shall equal one school month of full-time continuous employment; (ii) a teacher who has not attained tenure shall not count layoff time towards tenure, except that if such teacher is reemployed by the same board of education within five calendar years of the layoff, such teacher may count the previous continuous employment immediately prior to the layoff towards tenure; (iii) a teacher who has not attained tenure shall not count authorized leave time towards tenure if such time exceeds ninety student school days in any one school year, provided only the student school days worked that year by such teacher shall count towards tenure and shall be computed on the basis of eighteen student school days or the greater fraction thereof equaling one school month; (iv) for a teacher who has not attained tenure and who is employed by a local or regional board of education that enters into a cooperative arrangement pursuant to section 10-158a, such teacher may count the previous continuous employment with such board immediately prior to such cooperative arrangement towards tenure; and (v) for a teacher who has not attained tenure and who is employed by a local board of education or as part of a cooperative arrangement, pursuant to section 10-158a, and such board or cooperative arrangement joins a regional school district, such teacher may count the previous continuous employment with such local board or cooperative arrangement immediately prior to employment by the regional board of education towards tenure.

(B) For a teacher who has attained tenure prior to layoff, tenure shall resume if such teacher is reemployed by the same board of education within five calendar years of the layoff.

(C) Except as provided in subparagraphs (B), (D) and (E) of this subdivision, any teacher who has attained tenure with any one board of education and whose employment with such board ends for any reason and who is reemployed by such board or is subsequently employed by any other board, shall attain tenure after completion of twenty school months of continuous employment, provided the superintendent offers the teacher a contract to return for the following school year on the basis of effective practice as informed by performance evaluations conducted pursuant to section 10-151b. The provisions of this subparagraph shall not apply if, (i) prior to completion of the twentieth school month following commencement of employment by such board such teacher has been notified in writing that his or her contract will not be renewed for the following school year, or (ii) for a period of five or more calendar years immediately prior to such subsequent employment, such teacher has not been employed by any board of education.

(D) Any certified teacher or administrator employed by a local or regional board of education for a school district identified as a priority school district pursuant to section 10-266p may attain tenure after ten months of employment in such priority school district, if such certified teacher or administrator previously attained tenure with another local or regional board of education in this state or another state.

(E) For a teacher who has attained tenure and is employed by a local or regional board of education that enters into a cooperative arrangement pursuant to section 10-158a, such teacher shall not experience a break in continuous employment for purposes of tenure as a result of such cooperative arrangement.

(F) For a teacher who has attained tenure and is employed by a local board of education or as part of a cooperative arrangement, pursuant to section 10-158a, and such board or cooperative arrangement joins a regional school district, such teacher shall not experience a break in continuous employment for purposes of tenure as a result of joining such regional school district.

(7) “School month” means any calendar month other than July or August in which a teacher is employed as a teacher at least one-half of the student school days.

(b) Any board of education may authorize the superintendent to employ teachers. Any superintendent not authorized to employ teachers shall submit to the board of education nominations for teachers for each of the schools in the town or towns in such superintendent’s jurisdiction and, from the persons so nominated, teachers may be employed. Such board shall accept or reject such nominations not later than thirty-five calendar days from their submission. Any such board of education may request the superintendent to submit multiple nominations of qualified candidates, if more than one candidate is available for nomination, for any supervisory or administrative position, in which case the superintendent shall submit such a list and may place the candidates on such list in the order in which such superintendent recommends such candidates. If such board rejects such nominations, the superintendent shall submit to such board other nominations and such board may employ teachers from the persons so nominated and shall accept or reject such nominations not later than one month from their submission. Whenever a superintendent offers a teacher who has not attained tenure a contract to return for another year of employment, such offer shall be based on records of evaluations pursuant to subsection (a) of section 10-151b. The contract of employment of a teacher shall be in writing.

(c) The contract of employment of a teacher who has not attained tenure may be terminated at any time for any of the reasons enumerated in subdivisions (1) to (6), inclusive, of subsection (d) of this section; otherwise the contract of such teacher shall be continued into the next school year unless such teacher receives written notice by May first in one school year that such contract will not be renewed for the following year. Upon the teacher’s written request, not later than three calendar days after such teacher receives such notice of nonrenewal or termination, a notice of nonrenewal or termination shall be supplemented not later than four calendar days after receipt of the request by a statement of the reason or reasons for such nonrenewal or termination. Such teacher, upon written request filed with the board of education not later than ten calendar days after the receipt of notice of termination, or nonrenewal shall be entitled to a hearing, except as provided in this subsection, (1) before the board, or (2) if indicated in such request and if designated by the board, before an impartial hearing officer chosen by the teacher and the superintendent in accordance with the provisions of subsection (d) of this section. Such hearing shall commence not later than fifteen calendar days after receipt of such request unless the parties mutually agree to an extension not to exceed fifteen calendar days. The impartial hearing officer or a subcommittee of the board of education, if the board of education designates a subcommittee of three or more board members to conduct hearings, shall submit written findings and recommendations to the board for final disposition. The teacher shall have the right to appear with counsel of the teacher’s choice at the hearing. A teacher who has not attained tenure shall not be entitled to a hearing concerning nonrenewal if the reason for such nonrenewal is either elimination of position or loss of position to another teacher. The board of education shall rescind a nonrenewal decision only if the board finds such decision to be arbitrary and capricious. Any such teacher whose contract is terminated for the reasons enumerated in subdivisions (3) and (4) of subsection (d) of this section shall have the right to appeal in accordance with the provisions of subsection (e) of this section.

(d) The contract of employment of a teacher who has attained tenure shall be continued from school year to school year, except that it may be terminated at any time for one or more of the following reasons: (1) Inefficiency, incompetence or ineffectiveness, provided, if a teacher is notified on or after July 1, 2014, that termination is under consideration due to incompetence or ineffectiveness, the determination of incompetence or ineffectiveness is based on evaluation of the teacher using teacher evaluation guidelines established pursuant to section 10-151b; (2) insubordination against reasonable rules of the board of education; (3) moral misconduct; (4) disability, as shown by competent medical evidence; (5) elimination of the position to which the teacher was appointed or loss of a position to another teacher, if no other position exists to which such teacher may be appointed if qualified, provided such teacher, if qualified, shall be appointed to a position held by a teacher who has not attained tenure, and provided further that determination of the individual contract or contracts of employment to be terminated shall be made in accordance with either (A) a provision for a layoff procedure agreed upon by the board of education and the exclusive employees’ representative organization, or (B) in the absence of such agreement, a written policy of the board of education; or (6) other due and sufficient cause. Nothing in this section or in any other section of the general statutes or of any special act shall preclude a board of education from making an agreement with an exclusive bargaining representative which contains a recall provision. Prior to terminating a contract, the superintendent shall give the teacher concerned a written notice that termination of such teacher’s contract is under consideration and give such teacher a statement of the reasons for such consideration of termination. Not later than ten calendar days after receipt of written notice by the superintendent that contract termination is under consideration, such teacher may file with the local or regional board of education a written request for a hearing. A board of education may designate a subcommittee of three or more board members to conduct hearings and submit written findings and recommendations to the board for final disposition in the case of teachers whose contracts are terminated. Such hearing shall commence not later than fifteen calendar days after receipt of such request, unless the parties mutually agree to an extension, not to exceed fifteen calendar days (A) before the board of education or a subcommittee of the board, or (B) if indicated in such request or if designated by the board before an impartial hearing officer chosen by the teacher and the superintendent. If the parties are unable to agree upon the choice of a hearing officer not later than five calendar days after the decision to use a hearing officer, the hearing officer shall be selected with the assistance of the American Arbitration Association using its expedited selection process and in accordance with its rules for selection of a neutral arbitrator in grievance arbitration. If the hearing officer is not selected with the assistance of such association after five days, the hearing shall be held before the board of education or a subcommittee of the board. When the reason for termination is incompetence or ineffectiveness, the hearing shall (i) address the question of whether the performance evaluation ratings of the teacher were determined in good faith in accordance with the program adopted by the local or regional board of education pursuant to section 10-151b and were reasonable in light of the evidence presented, and (ii) be limited to twelve total hours of evidence and testimony, with each side allowed not more than six hours to present evidence and testimony except the board, subcommittee of the board or impartial hearing officer may extend the time period for evidence and testimony at the hearing when good cause is shown. Not later than forty-five calendar days after receipt of the request for a hearing, the subcommittee of the board or hearing officer, unless the parties mutually agree to an extension not to exceed fifteen calendar days, shall submit written findings and a recommendation to the board of education as to the disposition of the charges against the teacher and shall send a copy of such findings and recommendation to the teacher. The board of education shall give the teacher concerned its written decision not later than fifteen calendar days after receipt of the written recommendation of the subcommittee or hearing officer. Each party shall share equally the fee of the hearing officer and all other costs incidental to the hearing. If the hearing is before the board of education, the board shall render its decision not later than fifteen calendar days after the close of such hearing and shall send a copy of its decision to the teacher. The hearing shall be public if the teacher so requests or the board, subcommittee or hearing officer so designates. The teacher concerned shall have the right to appear with counsel at the hearing, whether public or private. A copy of a transcript of the proceedings of the hearing shall be furnished by the board of education, upon written request by the teacher within fifteen days after the board’s decision, provided the teacher shall assume the cost of any such copy. Nothing herein contained shall deprive a board of education or superintendent of the power to suspend a teacher from duty immediately when serious misconduct is charged without prejudice to the rights of the teacher as otherwise provided in this section.

(e) Any teacher aggrieved by the decision of a board of education after a hearing as provided in subsection (d) of this section may appeal therefrom, not later than thirty calendar days after such decision, to the Superior Court. Such appeal shall be made returnable to said court in the same manner as is prescribed for civil actions brought to said court. Any such appeal shall be a privileged case to be heard by the court as soon after the return day as is practicable. The board of education shall file with the court a copy of the complete transcript of the proceedings of the hearing and the minutes of board of education meetings relating to such termination, including the vote of the board on the termination, together with such other documents, or certified copies thereof, as shall constitute the record of the case. The court, upon such appeal, shall review the proceedings of such hearing. The court, upon such appeal and hearing thereon, may affirm or reverse the decision appealed from in accordance with subsection (j) of section 4-183. Costs shall not be allowed against the board of education unless it appears to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.

(1949 Rev., S. 1438; 1949, 1955, S. 938d; 1959, P.A. 625; 1961, P.A. 480; 556; February, 1965, P.A. 278; 1969, P.A. 532; 1971, P.A. 61; P.A. 73-456, S. 1, 2; P.A. 74-278, S. 3, 5; P.A. 75-435; 75-615; P.A. 76-436, S. 297, 681; P.A. 78-218, S. 99; 78-280, S. 1, 127; P.A. 79-90; 79-504, S. 1, 4; P.A. 80-354, S. 1–3; P.A. 81-216, S. 1, 2; P.A. 82-257; P.A. 83-398, S. 1, 2; P.A. 85-230; 85-343, S. 1, 2, 5; P.A. 86-22, S. 1, 2; P.A. 95-58, S. 2, 4; P.A. 97-247, S. 25, 27; P.A. 00-13, S. 1, 2; P.A. 01-173, S. 16, 67; P.A. 10-111, S. 9; P.A. 11-28, S. 8; 11-135, S. 10; 11-136, S. 14; P.A. 12-116, S. 57; P.A. 13-31, S. 12; 13-245, S. 4; P.A. 15-215, S. 21.)

History: 1959 act added Subsec. (e); 1961 acts amended Subsec. (a) by providing for the supplying of a statement of the reasons for failure to renew the contract upon request, amended Subsec. (b) to provide for giving copy of transcript to teacher and added first proviso to Subsec. (e); 1965 act added Subsec. (f) re appeals to court of common pleas; 1969 act included in Subsec. (a) provisions for filling supervisory or administrative positions; 1971 act amended Subsec. (a) to require that board accept or reject nominations within 35 days rather than within one month; P.A. 73-456 inserted new Subsec. (c) re teacher evaluations, relettering following subsections accordingly and deleted reference to supervising agents in Subsec. (d), formerly (c); P.A. 74-278 deleted Subsec. (c), relettering following subsections accordingly; P.A. 75-435 included in provisions of Subsec. (e) teachers who leave employment and are subsequently rehired in the same municipality or school district; P.A. 75-615 amended section to include provisions concerning hearings before impartial hearing panels; P.A. 76-436 amended Subsec. (f) to substitute superior court for court of common pleas, effective July 1, 1978; P.A. 78-218 made technical changes; P.A. 78-280 deleted reference to counties in Subsec. (f); P.A. 79-90 amended Subsec. (a) to delete provision which had forbidden court appeal from decisions of impartial panel and clarified circumstances in which teachers whose contracts have been terminated may appeal; P.A. 79-504 extended provisions of section to include certified professional employees of incorporated or endowed high schools; P.A. 80-354 clarified application of provisions to professional employees of incorporated or endowed high schools by requiring them to choose coverage in Subsec. (a) and amended Subsec. (b)(5) re loss of position to another teacher and clarified provisions concerning layoffs and added to Subsec. (b) general proviso re agreements with bargaining representatives; P.A. 81-216 amended Subsec. (c) to define “continuous employment” and “part-time employment” for purposes of clarifying the provisions of the teacher fair dismissal law; P.A. 82-257 amended Subsec. (c) to require that authorized leave time be treated in the same manner as layoff time for purposes of computing continuous employment where previously authorized leave was entirely excluded in computations; P.A. 83-398 redesignated former Subsec. (c) containing definitions as Subsec. (a), adding definitions of “board of education”, “full-time employment”, “tenure” and “school month” and redefining “part-time employment”, redesignated former Subsec. (a) as Subsec. (b) and limited provisions to employment of teachers, moved provision re termination of contract of employment previously contained in former Subsec. (a) to Subsec. (c) for teachers who have not attained tenure and Subsec. (d) for tenured teachers; and repealed former Subsec. (e) re employment and termination of contracts for tenured teachers, effective July 1, 1983, provided provisions of P.A. 83-398 shall not apply to layoff, nonrenewal or termination proceedings initiated prior to that date; P.A. 85-230 amended Subsec. (d) to provide for hearing before a single impartial hearing officer if both parties agree; P.A. 85-343 amended Subsecs. (c) and (d) to allow the board to designate a subcommittee to conduct hearings and submit written findings and recommendations to the board for final disposition in certain teacher termination cases and made technical changes; P.A. 86-22 required that findings be submitted within 90 days after receipt of the request for a hearing rather than within 15 days after the close of the hearing in Subsec. (d); P.A. 95-58 amended Subsec. (a)(2) to add employment “for at least ninety days”, Subsec. (a)(6)(A) to apply the 30 school months to teachers hired prior to July 1, 1996, and to require teachers hired after said date to be employed for 40 school months provided the superintendent offers the teacher a contract to return for the following school year, Subsec. (a)(6)(C) to change 16 to 20 school months for the attainment of tenure by teachers who previously attained tenure with the same or a different board of education, Subsec. (b) to require the superintendent to base the offer of a contract to return on the records of evaluations, Subsec. (c) to allow a terminated teacher to request and receive a statement of the reason for such termination, to remove provision for hearings for nonrenewal, to add alternative for a hearing before an impartial hearing officer, to limit extensions for the commencement of hearings to 15 days, to require the submission of written findings and recommendations to the board of education in all cases not just in the case of teachers whose contracts are terminated for the reasons stated in Subsec. (d)(5), to remove the right to an appeal for teachers terminated for the reasons enumerated in Subsec. (d)(1) and (2), Subsec. (d) to replace board of education with superintendent re notice to teachers that termination is under consideration and provision of statements in writing of the reasons upon request, to allow boards of education to designate subcommittees to conduct hearings in all cases not just terminations for the reasons stated in Subdiv. (5), to limit extensions to 15 days, to substitute agreement by the teacher and superintendent for “both parties” re hearings before single impartial hearing officers, to substitute superintendent for board of education re appointment of panels, to add provision for appointment of third panel member with the assistance of the American Arbitration Association, to reduce the time for the submission of findings from 90 to 75 days, to specify that the Subsec. does not limit the right of a superintendent to suspend a teacher and to make technical changes, deleted former Subsec. (e) specifying that the provisions of a special act regarding the dismissal or employment of teachers prevail over the provisions of the section in the event of conflict and relettered Subsecs., and amended newly designated Subsec. (e), formerly Subsec. (f), to require submission of the minutes of board of education meetings relating to the termination, including the vote of the board on termination, removed language allowing parties to the appeal to introduce evidence and added requirement that the court affirm or reverse the decision appealed from in accordance with Sec. 4-183(j), effective July 1, 1995; P.A. 97-247 amended Subsec. (c) to provide for a hearing for nonrenewal unless the contract of a teacher who has not attained tenure is not renewed due to elimination of the position or loss of position to another teacher and to provide that the board of education rescind a nonrenewal decision only if the board finds such decision to be arbitrary and capricious, effective July 1, 1997; P.A. 00-13 amended Subsec. (d) to add requirement for the determination of incompetence to be based on evaluations, effective July 1, 2000; P.A. 01-173 amended Subsec. (d) to make technical changes, effective July 1, 2001; (Revisor’s note: In 2005 the Revisors changed the reference to “subsection (f)” in the phrase “shall have the right to appeal in accordance with the provisions of subsection (f) of this section”, at the end of Subsec. (c), to “subsection (e)”, to correctly reflect the relettering of the subsections by P.A. 95-58); P.A. 10-111 amended Subsec. (a)(6) by replacing “subparagraph (B)” with “subparagraphs (B) and (D)” in Subpara. (C) and adding Subpara. (D) re attainment of tenure for employment in a priority school district, effective July 1, 2010; P.A. 11-28 made technical changes in Subsec. (a), effective June 3, 2011; P.A. 11-135 amended Subsec. (a) by adding provision re cooperative arrangement committee in Subdiv. (1), adding Subdiv. (6)(A)(iv) re previous continuous employment immediately prior to cooperative arrangement for purposes of attaining tenure, adding Subdiv. (6)(E) re tenured teachers employed by board that enters into cooperative arrangements, and making technical changes, effective July 1, 2011; P.A. 11-136 amended Subsec. (c) by replacing “April” with “May” and making technical changes, effective July 1, 2011; P.A. 12-116 amended Subsec. (a)(6) to redefine “tenure” by replacing “thirty” with “forty” re school months of continuous employment and adding provision re contract based on effective practice as informed by performance evaluations in Subpara. (A) and by adding provision re contract to return offered by superintendent based on effective practice as informed by performance evaluations in Subpara. (C), amended Subsec. (c) by revising time periods re statement of reasons for nonrenewal or termination and re hearing request and deleting provisions re hearing panel, amended Subsec. (d) by adding “or ineffectiveness” and replacing “July 1, 2000” with “July 1, 2014” in Subdiv. (1), deleting provision re written request filed by teacher following notice that contract is under consideration for termination, requiring request for hearing to be filed not later than 10 calendar days after receipt of written notice, deleting provisions re hearing panel, adding provision re hearing process when reason for termination is incompetence or ineffectiveness, and requiring submission of written findings and recommendation not later than 45 calendar days after receipt of hearing request, and replaced “days” with “calendar days” and made technical and conforming changes throughout, effective July 1, 2014; P.A. 13-31 made technical changes in Subsecs. (d) and (e), effective July 1, 2014; P.A. 13-245 amended Subsec. (d) by replacing “developed” with “adopted” in clause (i), effective July 1, 2014; P.A. 15-215 amended Subsec. (a)(6) by adding clause (v) re joining a regional school district in Subpara. (A) and adding Subpara. (F) re joining a regional school district, effective June 30, 2015.



Section 10-151a - Access of teacher to supervisory records and reports in personnel file.

Each professional employee certified by the State Board of Education and employed by any local or regional board of education shall be entitled to knowledge of, access to, and, upon request, a copy of supervisory records and reports of competence, personal character and efficiency maintained in such employee's personnel file with reference to evaluation of performance as a professional employee of such board of education.

(1967, P.A. 464; P.A. 73-345; P.A. 78-218, S. 100.)

History: P.A. 73-345 required provision of copies of records and reports in personnel file upon request; P.A. 78-218 substituted “local” for “town” board of education and made technical changes.

Cited. 174 C. 366.



Section 10-151b - Teacher evaluations. Teacher evaluation and support program; development; adoption; implementation; guidelines.

(a) The superintendent of each local or regional board of education shall annually evaluate or cause to be evaluated each teacher, and for the school year commencing July 1, 2013, and each school year thereafter, such annual evaluations shall be the teacher evaluation and support program adopted pursuant to subsection (b) of this section. The superintendent may conduct additional formative evaluations toward producing an annual summative evaluation. An evaluation pursuant to this subsection shall include, but need not be limited to, strengths, areas needing improvement, strategies for improvement and multiple indicators of student academic growth. Claims of failure to follow the established procedures of such teacher evaluation and support program shall be subject to the grievance procedure in collective bargaining agreements negotiated subsequent to July 1, 2004. In the event that a teacher does not receive a summative evaluation during the school year, such teacher shall receive a “not rated” designation for such school year. The superintendent shall report (1) the status of teacher evaluations to the local or regional board of education on or before June first of each year, and (2) the status of the implementation of the teacher evaluation and support program, including the frequency of evaluations, aggregate evaluation ratings, the number of teachers who have not been evaluated and other requirements as determined by the Department of Education, to the Commissioner of Education on or before September fifteenth of each year. For purposes of this section, the term “teacher” shall include each professional employee of a board of education, below the rank of superintendent, who holds a certificate or permit issued by the State Board of Education.

(b) Except as provided in subsection (d) of this section, not later than September 1, 2013, each local and regional board of education shall adopt and implement a teacher evaluation and support program that is consistent with the guidelines for a model teacher evaluation and support program adopted by the State Board of Education, pursuant to subsection (c) of this section. Such teacher evaluation and support program shall be developed through mutual agreement between the local or regional board of education and the professional development and evaluation committee for the school district, established pursuant to subsection (b) of section 10-220a. If a local or regional board of education is unable to develop a teacher evaluation and support program through mutual agreement with such professional development and evaluation committee, then such board of education and such professional development and evaluation committee shall consider the model teacher evaluation and support program adopted by the State Board of Education, pursuant to subsection (c) of this section, and such board of education may adopt, through mutual agreement with such professional development and evaluation committee, such model teacher evaluation and support program. If a local or regional board of education and the professional development and evaluation committee are unable to mutually agree on the adoption of such model teacher evaluation and support program, then such board of education shall adopt and implement a teacher evaluation and support program developed by such board of education, provided such teacher evaluation and support program is consistent with the guidelines adopted by the State Board of Education, pursuant to subsection (c) of this section. Each local and regional board of education may commence implementation of the teacher evaluation and support program adopted pursuant to this subsection in accordance with a teacher evaluation and support program implementation plan adopted pursuant to subsection (d) of this section.

(c) (1) On or before July 1, 2012, the State Board of Education shall adopt, in consultation with the Performance Evaluation Advisory Council established pursuant to section 10-151d, guidelines for a model teacher evaluation and support program. Such guidelines shall include, but not be limited to, (A) the use of four performance evaluations designators: Exemplary, proficient, developing and below standard; (B) the use of multiple indicators of student academic growth and development in teacher evaluations; (C) methods for assessing student academic growth and development; (D) a consideration of control factors tracked by the state-wide public school information system, pursuant to subsection (c) of section 10-10a, that may influence teacher performance ratings, including, but not limited to, student characteristics, student attendance and student mobility; (E) minimum requirements for teacher evaluation instruments and procedures, including scoring systems to determine exemplary, proficient, developing and below standard ratings; (F) the development and implementation of periodic training programs regarding the teacher evaluation and support program to be offered by the local or regional board of education or regional educational service center for the school district to teachers who are employed by such local or regional board of education and whose performance is being evaluated and to administrators who are employed by such local or regional board of education and who are conducting performance evaluations; (G) the provision of professional development services based on the individual or group of individuals’ needs that are identified through the evaluation process; (H) the creation of individual teacher improvement and remediation plans for teachers whose performance is developing or below standard, designed in consultation with such teacher and his or her exclusive bargaining representative for certified teachers chosen pursuant to section 10-153b, and that (i) identify resources, support and other strategies to be provided by the local or regional board of education to address documented deficiencies, (ii) indicate a timeline for implementing such resources, support, and other strategies, in the course of the same school year as the plan is issued, and (iii) include indicators of success including a summative rating of proficient or better immediately at the conclusion of the improvement and remediation plan; (I) opportunities for career development and professional growth; and (J) a validation procedure to audit evaluation ratings of exemplary or below standard by the department or a third-party entity approved by the department.

(2) The State Board of Education shall, following the completion of the teacher evaluation and support pilot program, pursuant to section 10-151f, and the submission of the study of such pilot program, pursuant to section 10-151g, review and may revise, as necessary, the guidelines for a model teacher evaluation and support program and the model teacher evaluation and support program adopted under this subsection.

(d) A local or regional board of education may phase in full implementation of the teacher evaluation and support program adopted pursuant to subsection (b) of this section during the school years commencing July 1, 2013, and July 1, 2014, pursuant to a teacher evaluation and support program implementation plan adopted by the State Board of Education, in consultation with the Performance Evaluation Advisory Council, not later than July 1, 2013. The Commissioner of Education may waive the provisions of subsection (b) of this section and the implementation plan provisions of this subsection for any local or regional board of education that has expressed an intent, not later than July 1, 2013, to adopt a teacher evaluation program for which such board requests a waiver in accordance with this subsection.

(P.A. 74-278, S. 1, 2, 5; P.A. 77-27, S. 3; P.A. 78-218, S. 101; P.A. 82-74, S. 1, 2; P.A. 87-2, S. 12, 21; P.A. 89-26, S. 1, 4; P.A. 90-324, S. 7, 13; P.A. 91-220, S. 3, 8; P.A. 93-353, S. 30, 52; P.A. 95-58, S. 3, 4; 95-182, S. 3, 11; P.A. 00-220, S. 8, 43; P.A. 04-137, S. 1; P.A. 10-111, S. 4; P.A. 11-135, S. 7, 9; P.A. 12-116, S. 51; June 12 Sp. Sess. P.A. 12-2, S. 23; P.A. 13-245, S. 1; June Sp. Sess. P.A. 15-5, S. 341.)

History: P.A. 77-27 amended Subsec. (b) to make provisions generally applicable rather than specific to January 1, 1975, report; P.A. 78-218 substituted “local” for “town” and “board of education” for “school district”; P.A. 82-74 amended Subsec. (b) to require boards of education to file triennial rather than annual reports on teacher evaluation programs; P.A. 87-2 amended Subsec. (a) to require a review of the guidelines and in Subsec. (b) substituted the fifteenth of June, 1989, for January first of 1983 and provided for monitoring teacher evaluation programs by the department of education; P.A. 89-26 amended the definition of “teacher” in Subsec. (a) to include the word “professional” and deleted an obsolete provision re a review and revision of guidelines not later the May 15, 1987; P.A. 90-324 in Subsec. (b) deleted reference to the program submitted pursuant to repealed Sec. 10-155ee; P.A. 91-220 in Subsec. (b) changed “triennially” to every five years re reports on teacher evaluation programs; P.A. 93-353 amended Subsec. (b) to substitute requirement that the report be submitted in accordance with Sec. 10-220 instead of every five years, to specify that the programs be consistent with the plan developed in accordance with the provisions of Sec. 10-220a and made technical changes, effective July 1, 1993; P.A. 95-58 amended Subsec. (a) to specify areas to be included in evaluations, effective July 1, 1995; P.A. 95-182 amended Subsec. (b) to delete requirement that report on teacher evaluation program be used to monitor program implementation, effective June 28, 1995; P.A. 00-220 amended Subsec. (b) to make a technical change, effective July 1, 2000; P.A. 04-137 amended Subsec. (a) by adding provision re claims of failure to follow procedures of evaluation programs, effective May 21, 2004; P.A. 10-111 amended Subsec. (a) by adding “continuously evaluate or cause to be evaluated each teacher”, adding provision re guidelines pursuant to Subsec. (c) and adding provision re multiple indicators of student academic growth, amended Subsec. (b) by adding provision re guidelines pursuant to Subsec. (c) and added Subsec. (c) re adoption of guidelines for model teacher evaluation program, effective July 1, 2010; P.A. 11-135 amended Subsec. (a) by deleting “for the development of evaluation programs” and deleting “continuously evaluate or cause to be evaluated each teacher” and amended Subsec. (c) by replacing “2013” with “2012”, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing “continuously” with “annually” re evaluations, adding provision re additional formative evaluations to produce an annual summative evaluation and adding provision re “not rated” designation, amended Subsec. (b) by designating existing language as Subdiv. (1) and replacing “established” with “adopted” in same and adding Subdiv. (2) re report by superintendent, amended Subsec. (c) by adding new Subdivs. (1) and (6) to (10) re guidelines for model teacher evaluation and support program, designating existing language re use of multiple indicators as Subdiv. (2), redesignating existing Subdivs. (1) to (3) as Subdivs. (3) to (5) and adding “and development” in redesignated Subdivs. (2) and (3), added Subsec. (d) re waiver of requirements for preexisting evaluation programs that are in substantial compliance with guidelines, added references to teacher evaluation and support program and made conforming changes, effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b)(1) by adding “not later than September 1, 2013”, effective June 15, 2012; P.A. 13-245 amended Subsec. (a) by deleting provision re other guidelines as may be established by mutual agreement between boards of education and teachers’ representatives, adding provision re annual evaluations shall be the teacher evaluation and support program, adding Subdiv. (1) designator in provision re superintendent report and adding Subdiv. (2) re status of teacher evaluation and support program implementation, amended Subsec. (b) by deleting Subdiv. (1) designator, replacing “develop” with “adopt”, deleting provision re plan developed in accordance with Sec. 10-220a(b), adding provisions re process for development, adoption and implementation of teacher evaluation and support program, and deleting former Subdiv. (2) re status of teacher evaluation implementation, amended Subsec. (c) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1) to (10) as Subparas. (A) to (J), deleting provision re validation of exemplary or below standard evaluation ratings in redesignated Subpara. (J), deleting provision re validation of guidelines by State Board of Education following pilot program completion and adding new Subdiv. (2) re review and revision of guidelines and model program by State Board of Education, amended Subsec. (d) by adding provision re teacher evaluation and support program implementation plan, deleting provision re validation of guidelines and model program by State Board of Education and adding provisions re waiver of implementation plan provisions by Commissioner of Education, and made technical and conforming changes, effective July 2, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing “June thirtieth” with “September fifteenth” re report, effective July 1, 2015.



Section 10-151c - Nondisclosure of records of teacher performance and evaluation. Exceptions.

Any records maintained or kept on file by the Department of Education or any local or regional board of education that are records of teacher performance and evaluation shall not be deemed to be public records and shall not be subject to the provisions of section 1-210, provided that any teacher may consent in writing to the release of such teacher's records by the department or a board of education. Such consent shall be required for each request for a release of such records. Notwithstanding any provision of the general statutes, records maintained or kept on file by the Department of Education or any local or regional board of education that are records of the personal misconduct of a teacher shall be deemed to be public records and shall be subject to disclosure pursuant to the provisions of subsection (a) of section 1-210. Disclosure of such records of a teacher's personal misconduct shall not require the consent of the teacher. For the purposes of this section, “teacher” includes each certified professional employee below the rank of superintendent employed by a board of education in a position requiring a certificate issued by the State Board of Education.

(P.A. 84-276, S. 1, 2; P.A. 02-138, S. 20; P.A. 13-122, S. 9, 13; P.A. 13-247, S. 389.)

History: P.A. 02-138 added provision that records of personal misconduct of a teacher shall be deemed to be public records and subject to disclosure pursuant to Sec. 1-210(a) and that disclosure of such records do not require the consent of the teacher and made technical changes including a change for purposes of gender neutrality; P.A. 13-122, in S. 13, made provisions applicable to any records maintained or kept on file by Department of Education and made technical changes, effective June 18, 2013, and, in S. 9, added provision re records maintained or kept on file by Department of Education as part of the state longitudinal data system that are records of individual teacher performance and evaluation, limited proviso to release of such records by a local or regional board of education and made a technical change, effective July 1, 2013; P.A. 13-247 repealed P.A. 13-122, S. 9, effective July 1, 2013.

Purpose of act to clarify, not change, earlier enactment. 210 C. 590. Does not prevent public disclosure of substance of votes of public agency that concern matters of personnel, teacher performance or evaluation. 221 C. 217. A document, portions of which concern matters of teacher performance and evaluation and portions of which concern nonevaluative information, is not exempt from disclosure in its entirety pursuant to section. Id., 393. Allegations by students, parents, community members concerning teacher's conduct do not constitute “records of teacher performance or evaluation” under section. Id., 549.

Cited. 35 CA 384. Documents concerning teacher's misconduct occurring during class time but unrelated to teaching do not constitute records of employee performance and evaluation within meaning of statute exempting teacher performance evaluations from disclosure. 59 CA 20. Section designed to prevent parents from “teacher shopping” in public schools by looking at evaluations and then demanding that their children be placed with one specific teacher. 82 CA 604.



Section 10-151d - Performance Evaluation Advisory Council. Responsibilities.

(a) There is established a Performance Evaluation Advisory Council within the Department of Education. Membership of the council shall consist of: (1) The Commissioner of Education and the president of the Connecticut State Colleges and Universities, or their designees, (2) one representative from each of the following associations, designated by the association, the Connecticut Association of Boards of Education, the Connecticut Association of Public School Superintendents, the Connecticut Federation of School Administrators, the Connecticut Education Association and the American Federation of Teachers-Connecticut, and (3) persons selected by the Commissioner of Education who shall include, but not be limited to, teachers, persons with expertise in performance evaluation processes and systems, and any other person the commissioner deems appropriate.

(b) The council shall be responsible for (1) assisting the State Board of Education in the development of (A) guidelines for a model teacher evaluation and support program, and (B) a model teacher evaluation and support program, pursuant to subsection (c) of section 10-151b, (2) the data collection and evaluation support system, pursuant to subsection (c) of section 10-10a, and (3) assisting the State Board of Education in the development of a teacher evaluation and support program implementation plan, pursuant to subsection (e) of section 10-151b. The council shall meet at least quarterly.

(P.A. 10-111, S. 5; P.A. 11-28, S. 12; 11-48, S. 285; P.A. 13-245, S. 3; P.A. 16-15, S. 19.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (a), effective June 3, 2011; pursuant to 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a)(1), effective July 1, 2011; P.A. 13-245 amended Subsec. (b) by replacing “and implementation of the” with “of”, designating existing provision re teacher evaluation guidelines as Subpara. (A) and adding Subpara. (B) re model teacher evaluation and support program in Subdiv. (1), adding Subdiv. (3) re teacher evaluation and support program implementation plan and made conforming changes, effective July 2, 2013; P.A. 16-15 amended Subsec. (a)(1) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10-151e - Disclosure of teacher records for purposes of an investigation of child abuse or neglect.

Notwithstanding the provisions of section 10-151c, a local or regional board of education shall provide the Commissioner of Children and Families, upon request and for the purposes of an investigation by the commissioner of suspected child abuse or neglect by a teacher employed by such board of education, any records maintained or kept on file by such board of education. Such records shall include, but not be limited to, supervisory records, reports of competence, personal character and efficiency maintained in such teacher's personnel file with reference to evaluation of performance as a professional employee of such board of education, and records of the personal misconduct of such teacher. For purposes of this section, “teacher” includes each certified professional employee below the rank of superintendent employed by a board of education in a position requiring a certificate issued by the State Board of Education.

(P.A. 11-93, S. 12.)

History: P.A. 11-93 effective July 1, 2011.



Section 10-151f - Teacher evaluation and support pilot program.

(a) For the school year commencing July 1, 2012, the Commissioner of Education shall administer a teacher evaluation and support pilot program. Not later than June 1, 2012, the commissioner shall select, in accordance with the provisions of subsection (d) of this section, at least eight school districts or consortia of school districts, but not more than ten school districts or consortia of school districts, to participate in a teacher evaluation and support program based on the guidelines adopted pursuant to subsection (c) of section 10-151b. For purposes of this section, “teacher” includes each professional employee of a board of education, below the rank of superintendent, who holds a certificate or permit issued by the State Board of Education.

(b) The teacher evaluation and support pilot program described in subsection (a) of this section shall (1) assess and evaluate the implementation of a teacher evaluation and support program adopted by a local or regional board of education pursuant to subsection (b) of section 10-151b that is in compliance with the guidelines for a model teacher evaluation and support program or the model teacher evaluation and support program adopted pursuant to subsection (c) of section 10-151b, (2) identify district needs for technical assistance and support in implementing such teacher evaluation and support program, (3) provide training to administrators in how to conduct performance evaluations under the teacher evaluation and support program, (4) provide orientation to teachers being evaluated under the teacher evaluation and support program, (5) include a validation process for performance evaluations to be conducted by the Department of Education, or the department's designee, and (6) provide funding for the administration of the teacher evaluation and support program developed by the local or regional board of education.

(c) On or before May 25, 2012, a local or regional board of education may apply, on a form provided and in a manner prescribed by the commissioner, to participate in the teacher evaluation and support pilot program.

(d) The commissioner shall select a diverse group of rural, suburban and urban school districts with varying levels of student academic performance to participate in the teacher evaluation and support pilot program. If the commissioner does not receive an adequate amount of applications for participation in the teacher evaluation and support pilot program, the commissioner shall select school districts for participation in such teacher evaluation and support pilot program to satisfy the representation requirements under this subsection.

(P.A. 12-116, S. 52; June 12 Sp. Sess. P.A. 12-2, S. 24; P.A. 13-31, S. 13; 13-245, S. 6.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) by adding references to consortia of school districts and amended Subsec. (b)(4) by replacing “training” with “orientation”, effective June 15, 2012; P.A. 13-31 made technical changes in Subsecs. (a) and (b), effective May 28, 2013; P.A. 13-245 amended Subsec. (b)(1) by replacing “developed” with “adopted”, adding “model” in provision re guidelines and adding provision re model teacher evaluation and support program, effective July 2, 2013.



Section 10-151g - Neag School of Education study of teacher evaluation and support pilot program.

(a) The Neag School of Education at The University of Connecticut shall study the implementation of the teacher evaluation and support pilot program described in section 10-151f. Such study shall (1) analyze and evaluate the implementation of the teacher evaluation and support program adopted pursuant to subsection (b) of section 10-151b for each local or regional board of education participating in the teacher evaluation and support pilot program, (2) compare such teacher evaluation and support program adopted by each local or regional board of education pursuant to subsection (b) of section 10-151b to the teacher evaluation and support program guidelines adopted by the State Board of Education pursuant to subsection (c) of said section 10-151b, and (3) compare and evaluate the use of student performance data on the state-wide mastery examination, pursuant to section 10-14n, and the use of student performance data on progress monitoring tests approved by the State Board of Education as an indicator of and method for student academic growth and development.

(b) Upon completion of such study, but not later than January 1, 2014, the Neag School of Education at The University of Connecticut shall (1) submit to the State Board of Education such study and any recommendations concerning revisions to the guidelines for a model teacher evaluation and support program or model teacher evaluation and support program adopted by the State Board of Education pursuant to subsection (c) of section 10-151b, and (2) submit such study and any such recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 53; P.A. 13-245, S. 7.)

History: P.A. 12-116 effective May 14, 2012; P.A. 13-245 amended Subsec. (b) by replacing provision re recommendations concerning validation of teacher evaluation and support program guidelines with provision re recommendations concerning revisions to the guidelines for a model teacher evaluation and support program or model teacher evaluation and support program and by making a conforming change, effective July 2, 2013.



Section 10-151h - Training and orientation programs for educators re teacher evaluation and support program.

(a) Upon the implementation of the teacher evaluation and support program adopted pursuant to subsection (b) of section 10-151b, each local and regional board of education shall conduct training programs for all evaluators and orientation for all teachers employed by such board relating to the provisions of such teacher evaluation and support program adopted by such board of education. Such training shall provide instruction to evaluators in how to conduct proper performance evaluations prior to conducting an evaluation under the teacher evaluation and support program. Such orientation shall be completed by each teacher before a teacher receives an evaluation under the teacher evaluation and support program. For purposes of this section, “teacher” includes each professional employee of a board of education, below the rank of superintendent, who holds a certificate or permit issued by the State Board of Education.

(b) For the school year commencing July 1, 2014, and each school year thereafter, each local and regional board of education shall (1) conduct the training programs and orientation described in subsection (a) of this section at least biennially to all evaluators and teachers employed by such board, (2) conduct such training programs for all new evaluators prior to any evaluations conducted by such evaluators, and (3) provide such orientation to all new teachers hired by such board before such teachers receive an evaluation.

(P.A. 12-116, S. 54; P.A. 13-31, S. 14; 13-245, S. 8.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made technical changes, effective May 28, 2013; P.A. 13-245 designated existing provisions as Subsec. (a) and amended same by replacing “Prior to” with “Upon”, deleting provision re not later than July 1, 2014, and replacing “developed” with “adopted”, and added Subsec. (b) re training and orientation conducted for the school year commencing July 1, 2014, and each school year thereafter, effective July 2, 2013.



Section 10-151i - Audits of teacher evaluation and support programs.

On July 1, 2014, and annually thereafter, the Commissioner of Education shall randomly select, within available appropriations, at least ten teacher evaluation and support programs adopted pursuant to section 10-151b to be subject to a comprehensive audit conducted by the Department of Education. The department shall submit the results of such audits to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 55; P.A. 13-245, S. 9.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 replaced “developed” with “adopted”, effective July 2, 2013.



Section 10-152 - Discrimination in salaries of teachers.

Section 10-152 is repealed.

(1949 Rev., S. 1439; P.A. 78-218, S. 211.)



Section 10-153 - Discrimination on the basis of sex, gender identity or expression or marital status prohibited.

No local or regional board of education shall discriminate on the basis of sex, gender identity or expression or marital status in the employment of teachers in the public schools or in the determination of the compensation to be paid to such teachers.

(1949 Rev., S. 1440; P.A. 78-218, S. 102; P.A. 11-55, S. 9.)

History: P.A. 78-218 forbade discrimination on basis of sex, deleted reference to municipalities and specified local and regional school boards; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.

Cited. 152 C. 151; 216 C. 253.



Section 10-153a - Rights concerning professional organization and negotiations. Duty of fair representation. Annual service fees negotiable item.

(a) Members of the teaching profession shall have and shall be protected in the exercise of the right to form, join or assist, or refuse to form, join or assist, any organization for professional or economic improvement and to negotiate in good faith through representatives of their own choosing with respect to salaries, hours and other conditions of employment free from interference, restraint, coercion or discriminatory practices by any employing board of education or administrative agents or representatives thereof in derogation of the rights guaranteed by this section and sections 10-153b to 10-153n, inclusive.

(b) The organization designated as the exclusive representative of a teachers' or administrators' unit shall have a duty of fair representation to the members of such unit.

(c) Nothing in this section or in any other section of the general statutes shall preclude a local or regional board of education from making an agreement with an exclusive bargaining representative to require as a condition of employment that all employees in a bargaining unit pay to the exclusive bargaining representative of such employees an annual service fee, not greater than the amount of dues uniformly required of members of the exclusive bargaining representative organization, which represents the costs of collective bargaining, contract administration and grievance adjustment; and that such service fee be collected by means of a payroll deduction from each employee in the bargaining unit.

(1961, P.A. 562; 1969, P.A. 811, S. 1; P.A. 76-403, S. 1, 11; P.A. 79-422; P.A. 83-72, S. 1, 9; P.A. 87-250, S. 2, 11; P.A. 93-426, S. 6.)

History: 1969 act substituted for “without prejudice”, “free from interference, restraint, coercion or discriminatory practices by any employing board of education ...”; P.A. 76-403 included rights to form or assist and to refuse to form or assist organizations as well as rights to join or not join and included protection in the exercise of rights mentioned and bestowed right to negotiate in good faith; P.A. 79-422 added Subsec. (b) re annual service fees for bargaining representation; P.A. 83-72 amended Subsec. (a) to include all statutory references to provisions of teacher negotiation law, Secs. 10-153b to 10-153n, inclusive; P.A. 87-250 amended Subsec. (a) to include hours as a subject to be negotiated in good faith; P.A. 93-426 inserted new Subsec. (b) to impose a duty of fair representation on teachers' and educational administrators' collective bargaining representatives and redesignated existing Subsec. (b) as (c).

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 162 C. 393; Id., 575, 578. By agreement on submission of question to arbitrator, Waterbury Board of Education waived objection to procedural limits of arbitration in teacher contract. 168 C. 54. Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Agency shop clause in collective bargaining agreement prior to 1979 amendment expressly authorizing such clauses was valid and did not offend public policy. 180 C. 459. Cited. 184 C. 116; 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 210 C. 286; 216 C. 253; 217 C. 110; 231 C. 922; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111; 42 CA 700; judgment reversed, see 240 C. 835; 43 CA 133.

Cited. 38 CS 80.

Subsec. (c) (former Subsec. (b)):

Not a violation for local organization to allocate part of service fee to the state and national organizations. 206 C. 25.



Section 10-153b - Selection of teachers' representatives.

(a) Whenever used in this section or in sections 10-153c to 10-153n, inclusive: (1) The “administrators' unit” means the professional employee or employees in a school district or charter school not excluded from the purview of sections 10-153a to 10-153n, inclusive, employed in positions requiring an intermediate administrator or supervisor certificate, or the equivalent thereof, or charter school educator permit, issued by the State Board of Education under the provisions of section 10-145q, and whose administrative or supervisory duties, for purposes of determining membership in the administrators' unit, shall equal at least fifty per cent of the assigned time of such employee. Certified professional employees covered by the terms and conditions of a contract in effect prior to October 1, 1983, shall continue to be covered by such contract or any successor contract until such time as the employee is covered by the terms and conditions of a contract negotiated by the exclusive bargaining unit of which the employee is a member for purposes of collective bargaining pursuant to the provisions of this section. (2) The “teachers' unit” means (A) the group of professional employees who hold a certificate or durational shortage area permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, and are employed by a local or regional board of education in positions requiring such a certificate or durational shortage area permit and are not included in the administrators' unit or excluded from the purview of sections 10-153a to 10-153n, inclusive, and (B) the group of professional employees who hold a certificate, durational shortage area permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, or a charter school educator permit issued by the State Board of Education under the provisions of section 10-145q, and are employed by a charter school in positions requiring such a certificate, durational shortage area permit or charter school educator permit and are not included in the administrators' unit or excluded from the purview of sections 10-153a to 10-153n, inclusive. (3) “Commissioner” means the Commissioner of Education. (4) “To post a notice” means to post a copy of the indicated material on each bulletin board for teachers in every school in the school district or, if there are no such bulletin boards, to give a copy of such information to each employee in the unit affected by such notice. (5) “Budget submission date” means the date on which a school district is to submit its itemized estimate of the cost of maintenance of public schools for the next following year to the board of finance in each town having a board of finance, to the board of selectmen in each town having no board of finance and, in any city having a board of finance, to said board, and otherwise to the authority making appropriations therein. (6) “Days” means calendar days.

(b) The superintendent of schools, assistant superintendents, certified professional employees who act for the board of education in negotiations with certified professional personnel or are directly responsible to the board of education for personnel relations or budget preparation, temporary substitutes and all noncertified employees of the board of education are excluded from the purview of this section and sections 10-153c to 10-153n, inclusive.

(c) The employees in either unit defined in this section may designate any organization of certified professional employees to represent them in negotiations with respect to salaries, hours and other conditions of employment with the local or regional board of education which employs them by filing, during the period between March first and March thirty-first of any school year, with the board of education a petition which requests recognition of such organization for purposes of negotiation under this section and sections 10-153c to 10-153n, inclusive, and is signed by a majority of the employees in such unit. Where a new school district is formed as the result of the creation of a regional school district, a petition for designation shall also be considered timely if it is filed at any time from the date when such regional school district is approved pursuant to section 10-45 through the first school year of operation of any such school district. Where a new school district is formed as a result of the dissolution of a regional school district, a petition for designation shall also be considered timely if it is filed at any time from the date of the election of a board of education for such school district through the first year of operation of any such school district. Within three school days next following the receipt of such petition, such board shall post a notice of such request for recognition and mail a copy thereof to the commissioner. Such notice shall state the name of the organization designated by the petitioners, the unit to be represented and the date of receipt of such petition by the board. If no petition which requests a representation election and is signed by twenty per cent of the employees in such unit is filed in accordance with the provisions of subsection (d) of this section, with the commissioner within the thirty days next following the date on which the board of education posts notice of the designation petition, such board shall recognize the designated organization as the exclusive representative of the employees in such unit for a period of one year or until a representation election has been held for such unit pursuant to this section and section 10-153c, whichever occurs later. If a petition complying with the provisions of subsection (d) of this section is filed within such period of thirty days, the local or regional board of education shall not recognize any organization so designated until an election has been held pursuant to said sections to determine which organization shall represent such unit.

(d) Twenty per cent or more of the personnel in an administrators' unit or teachers' unit may file during the period between March first and April thirtieth of any school year with the commissioner a petition requesting that a representation election be held to elect an organization to represent such unit. Where a new school district is formed as the result of the creation of a regional school district, a petition for a representation election shall also be considered timely if it is filed at any time from the date when such regional school district is approved pursuant to section 10-45 through the first school year of operation of any such school district. Where a new school district is formed as a result of the dissolution of a regional school district, a petition for a representation election shall also be considered timely if it is filed at any time during the first school year of operation of any such school district. Whenever a multiple-year contract is in effect, a petition requesting that a representation election be held to elect an organization to represent such unit shall be considered timely if it is filed with the commissioner between March first and April thirtieth after two years of a contract have elapsed or is filed between March first and April thirtieth of the calendar year prior to the year of expiration of the collective bargaining contract covering the employees who are the subject of the petition, whichever is sooner. The commissioner shall file notice of such petition with the local or regional board of education on or before the fifth school day following receipt of the petition. The commissioner shall not divulge the names on such petition or any petition filed with the commissioner pursuant to this section to anyone except upon court order. Such notice shall state the name of the petitioning group, the unit for which an election is sought and the date the petition was filed. Within three school days after receipt of such notice, the local or regional board of education shall post a copy of the notice. Any organization interested in representing personnel in such unit may intervene within three school days after the board posts notice of such petition by filing with the commissioner a petition signed by ten per cent of the employees in such unit provided that any employee who signs more than one such petition between March first and April thirtieth in any one school year shall not be deemed to have signed any such petition. The commissioner shall notify the local or regional board on or before the third day following receipt of the intervening petition, and such board shall post notice of the intervening petition within three days following receipt thereof. No intervening petition shall be required from any incumbent organization previously designated by the board or elected and such incumbent organization shall be listed on the ballot if a petition for a representation election is filed. The petitioning organization, the incumbent organization, if any, and any intervening organization may agree on an impartial person or agency to conduct such an election consistent with the other provisions of this section, provided not more than one such election shall be held to elect an organization to represent the employees in such unit in any one school year, except, however, if no organization receives a majority of the vote validly cast, the election shall not be deemed completed and within ten days after the initial election a runoff election shall be held. In the event of a disagreement on the agency to conduct the election, the method shall be determined by the board of arbitration selected in accordance with section 10-153c. The person or agency so selected shall conduct, between twenty and forty-five days after the first petition requesting an election is filed with the commissioner, an election by secret ballot to determine which organization, if any, shall represent such unit, provided if no organization receives a majority of the vote validly cast, such election shall not be deemed completed and a runoff election between the two choices receiving the largest and second largest number of valid votes cast in the election shall be held within ten days after the initial election. The organizations participating in the election and the organizations participating in the runoff election shall share equally in the cost incurred by the impartial person or agency selected to conduct each election. Such person or agency shall immediately report the results of the election or runoff election to the commissioner. Within five days after receipt of the tally of ballots in the election or runoff election, any party to said election or runoff election may file with the commissioner any objection to said election or runoff election. If timely objections are found to be valid and they affected the results of the election or runoff election, the commissioner shall order another election or runoff election, as appropriate, to be conducted within ten days of the commissioner's decision. If satisfied that the election or runoff election has been conducted properly, the commissioner shall certify that the organization receiving a majority of votes is the exclusive representative of the employees in such unit.

(e) The representative designated or elected in accordance with this section shall, from the date of such designation or election, be the exclusive representative of all the employees in such unit for the purposes of negotiating with respect to salaries, hours and other conditions of employment, provided any certified professional employee or group of such employees shall have the right at any time to present any grievance to such persons as the local or regional board of education shall designate for that purpose. The terms of any existing contract shall not be abrogated by the election or designation of a new representative. During the balance of the term of such contract the board of education and the new representative shall have the duty to negotiate pursuant to section 10-153d concerning a successor agreement. The new representative shall, from the date of designation or election, acquire the rights and powers and shall assume the duties and obligations of the existing contract during the period of its effectiveness.

(f) Any organization which has been designated or elected the exclusive representative of a unit which includes teachers and administrators shall continue to be the exclusive representative of such personnel upon expiration of the salary agreement in effect between such organization and the board of education employing such personnel on July 1, 1969, until or unless employees of such board of education in either of the units defined in this section initiate a petition for designation or election of an organization to represent them in accordance with the procedures set forth in sections 10-153a to 10-153n, inclusive.

(February, 1965, P.A. 298, S. 1; 1967, P.A. 752, S. 1; 1969, P.A. 811, S. 2; P.A. 73-385, S. 1, 2; P.A. 76-403, S. 2, 11; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 81; 78-303, S. 85, 136; P.A. 82-225, S. 1, 3; P.A. 83-72, S. 2, 9; 83-359; P.A. 84-546, S. 22, 23, 173; P.A. 87-250, S. 3, 4, 11; 87-499, S. 12, 34; P.A. 88-136, S. 8, 37; P.A. 91-303, S. 3, 22; P.A. 98-56, S. 3, 5; P.A. 03-174, S. 15; P.A. 11-60, S. 3; 11-234, S. 4.)

History: 1967 act detailed process for designating representative organization in Subsecs. (a) and (b), including petition procedure, intervening petitions and referendum provisions and made technical changes in old language; 1969 act replaced former Subsec. (a) with definitions of “administrators' unit”, “teachers' unit”, “secretary” and “to post a notice”, inserted new Subsec. (b) excluding certain personnel from provisions of Secs. 10-153b to 10-153g, placed petitions provisions formerly in Subsec. (a) in new Subsec. (c), relettered Subsecs. (b) and (c) as Subsecs. (d) and (e) and added Subsec. (f) continuing previously chosen representatives of units containing both teachers and administrators until or unless otherwise elected by employees; P.A. 73-385 changed closing date for petition in Subsec. (c) from April fifteenth to October thirty-first and in Subsec. (d) from April fifteenth to November thirtieth and included in Subsec. (d) requirement that petitions filed be signed by 20% or more of unit members and added provision concerning runoff election; P.A. 76-403 included definitions of “budget submission date” and “days” in Subsec. (a), changed filing period in Subsec. (b) from October to March, changed filing period in Subsec. (c) from period between October first and November thirtieth to period between March first and April thirtieth and further amended Subsec. (c) to prohibit employee from signing more than one intervening petition each year and to require runoff within 10 days of initial election and amended Subsec. (e) to include provisions concerning multiple year contracts; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 82-225 amended Subsec. (d) to redefine timeliness for filing a request for a representative election when a multiple year contract is involved, including one year provision for multiple year contracts that expire in 1983; P.A. 83-72 added provisions concerning designation or election in a new school district formed as the result of the dissolution or creation of a regional school district in Subsecs. (c) and (d), further amended Subsec. (d) to require notice from commissioner to boards of education on requests received for a representation election within 5, rather than 3, school days following receipt of petition by commissioner, decreased from 10 to 3 the number of days organizations have to file petition to intervene in election after board posts notice of election, and clarified provisions pertaining to runoff elections; P.A. 83-359 amended Subsec. (a) to provide that after October 1, 1983, members in the administrators' unit shall be those certified professional employees in a school district in positions requiring an intermediate administrator or supervisor certificate and whose administrative or supervisory duties equal at least 50% of the assigned time of the employee; P.A. 84-546 made technical changes in Subsecs. (a) and (d); P.A. 87-250 amended Subsec. (c) to include hours as a subject of negotiations with respect to which an organization may be designated to represent employees and amended Subsec. (e) to include hours as a subject of negotiations for which the representative is the exclusive representative; P.A. 87-499 in Subsec. (a) added “employee or” to the definition of administrator's unit and made technical changes; P.A. 88-136 deleted in Subsec. (a) a definition of “administrators' unit” applicable prior to October 1, 1983; P.A. 91-303 in Subsecs. (c) and (d) added provision allowing petition for designation to be filed at any time during the first school year of operation in the case of a new district formed as a result of the dissolution of a regional district; P.A. 98-56 changed the provisions for a petition for designation to be considered timely in the case of a new district formed as the result of the dissolution of a regional school district in Subsec. (c), effective January 1, 1999; P.A. 03-174 amended Subsec. (a)(2) to include holders of durational shortage area permits as part of the teachers' unit, effective July 1, 2003; P.A. 11-60 amended Subsec. (a)(1) by adding charter school employees to definition of “administrators' unit” and by making a conforming change and amended Subsec. (a)(2) by designating existing language as Subpara. (A) and adding Subpara. (B) re inclusion of certain employees of charter schools to definition of “teachers' unit”, effective July 1, 2011; P.A. 11-234 made identical changes as P.A. 11-60 and further amended Subsec. (a)(1) by adding “issued by the State Board of Education under the provisions of section 10-145q” re charter school educator permit, effective July 1, 2011.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 162 C. 393; Id., 575; 164 C. 348. Section applies to principals as well as teachers in nonadministrative positions. 164 C. 426. Cited. 174 C. 522. Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 184 C. 116; 186 C. 725; 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 204 C. 746; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 226 C. 704; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 33 CA 78; 35 CA 111.

Organization chosen by employee teachers of defendant board of education short time prior to enactment of statute was properly recognized by board as the exclusive teachers' representative hereunder. 27 CS 298. Act is permissive in nature, although some of its provisions are mandatory if act is employed; act should be construed as operating prospectively not retroactively, no contrary intent clearly appearing. Id., 311. Cited. 28 CS 266; 38 CS 80.



Section 10-153c - Disputes as to elections.

(a) Any dispute as to the eligibility of personnel to vote in an election, or the agency to conduct the election required by section 10-153b, shall be submitted to a board of arbitration for a binding decision with respect thereto. If there are two or more organizations seeking to represent employees, each may name an arbitrator within five days after receipt of a request for arbitration made in writing by any party to the dispute. Such arbitrators shall select an additional impartial member thereof within five days after the arbitrators have been named by the parties. The impartial agency selected to conduct the election shall decide all procedural matters relating to such election and shall conduct such election fairly. Each organization shall have, during the election process, equal access to school mail boxes and facilities.

(b) A local or regional board of education or the exclusive representative of a teachers' or administrators' unit may file a unit clarification petition with the Commissioner of Education in order to clarify questions concerning the appropriate composition of an existing unit if no question concerning representation is pending. Upon receipt of a properly filed petition, the commissioner shall render a final decision on the petition pursuant to chapter 54.

(February, 1965, P.A. 298, S. 2; 1967, P.A. 752, S. 2; P.A. 76-403, S. 3, 11; P.A. 86-333, S. 7, 32.)

History: 1967 act required naming of arbitrators by disputants within five days of request for arbitration and naming of arbitrators by board of education within five days of naming of others and required equal access to school mailboxes and facilities for all parties; P.A. 76-403 replaced provision requiring equal number of arbitrators to be chosen by state board with provision for selection of one additional arbitrator by arbitrators selected by disputants; P.A. 86-333 added Subsec. (b) to provide for a unit clarification petition re questions re composition of an existing unit.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 184 C. 116; 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 226 C. 704; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 27 CS 298; 28 CS 266; 38 CS 80.



Section 10-153d - Meeting between board of education and fiscal authority required. Duty to negotiate. Procedure if legislative body rejects contract.

(a) Within thirty days prior to the date on which the local or regional board of education is to commence negotiations pursuant to this section, such board of education shall meet and confer with the board of finance in each town or city having a board of finance, with the board of selectmen in each town having no board of finance and otherwise with the authority making appropriations therein. A member of such board of finance, such board of selectmen, or such other authority making appropriations, shall be permitted to be present during negotiations pursuant to this section and shall provide such fiscal information as may be requested by the board of education.

(b) The local or regional board of education and the organization designated or elected as the exclusive representative for the appropriate unit, through designated officials or their representatives, shall have the duty to negotiate with respect to salaries, hours and other conditions of employment about which either party wishes to negotiate. For purposes of this subsection and sections 10-153a, 10-153b and 10-153e to 10-153g, inclusive, (1) “hours” shall not include the length of the student school year, the scheduling of the student school year, the length of the student school day, the length and number of parent-teacher conferences and the scheduling of the student school day, except for the length and the scheduling of teacher lunch periods and teacher preparation periods and (2) “other conditions of employment” shall not include the establishment or provisions of any retirement incentive plan authorized by section 10-183jj or the development or adoption of teacher evaluation and support programs, pursuant to section 10-151b. Such negotiations shall commence not less than two hundred ten days prior to the budget submission date. Any local board of education shall file forthwith a signed copy of any contract with the town clerk and with the Commissioner of Education. Any regional board of education shall file forthwith a signed copy of any such contract with the town clerk in each member town and with the Commissioner of Education. Upon receipt of a signed copy of such contract the clerk of such town shall give public notice of such filing. The terms of such contract shall be binding on the legislative body of the local or regional school district, unless such body rejects such contract at a regular or special meeting called and convened for such purpose within thirty days of the filing of the contract. If a vote on such contract is petitioned for in accordance with the provisions of section 7-7, in order to reject such contract, a minimum number of those persons eligible to vote equal to fifteen per cent of the electors of such local or regional school district shall be required to participate in the voting and a majority of those voting shall be required to reject. Any regional board of education shall call a district meeting to consider such contract within such thirty-day period if the chief executive officer of any member town so requests in writing within fifteen days of the receipt of the signed copy of the contract by the town clerk in such town. The body charged with making annual appropriations in any school district shall appropriate to the board of education whatever funds are required to implement the terms of any contract not rejected pursuant to this section. All organizations seeking to represent members of the teaching profession shall be accorded equal treatment with respect to access to teachers, principals, members of the board of education, records, mail boxes and school facilities and, in the absence of any recognition or certification as the exclusive representative as provided by section 10-153b, participation in discussions with respect to salaries, hours and other conditions of employment.

(c) If the legislative body rejects the contract pursuant to the provisions of subsection (b) of this section, the parties shall commence the arbitration process, in accordance with the provisions of subsection (c) of section 10-153f, on the fifth day next following the rejection which, for the purposes of this procedure, shall serve as the equivalent of the one hundred thirty-fifth day prior to the budget submission date, provided, if requested by either party, the parties shall mediate the contract dispute prior to the initial arbitration hearing. The parties shall meet with a mediator mutually selected by them, provided such parties shall inform the commissioner of the name of such mediator. If the parties are unable to mutually select a mediator, then the parties shall meet with the commissioner or the commissioner's agent or a mediator designated by said commissioner. Mediators shall be chosen from a panel of mediators selected by the State Board of Education or from outside such panel if mutually agreed by the parties. Such mediators shall receive a per diem fee determined on the basis of the prevailing rate for such services, and the parties shall share equally in the cost of such mediation. In any civil or criminal case, any proceeding preliminary thereto, or in any legislative or administrative proceeding, a mediator shall not disclose any confidential communication made to such mediator in the course of mediation unless the party making such communication waives such privilege. The parties shall provide such information as the commissioner may require. The commissioner may recommend a basis for settlement but such recommendations shall not be binding upon the parties.

(February, 1965, P.A. 298, S. 3; 1967, P.A. 752, S. 3; 1969, P.A. 811, S. 3; P.A. 73-391; P.A. 76-403, S. 4, 11; P.A. 77-614, S. 302, 610; P.A. 78-84; 78-218, S. 82; P.A. 83-72, S. 3, 9; P.A. 84-225; P.A. 87-250, S. 1, 11; P.A. 89-233, S. 2, 3; P.A. 90-230, S. 79, 101; P.A. 92-84, S. 4, 7; 92-170, S. 21, 26; P.A. 96-244, S. 14, 63; P.A. 13-245, S. 20.)

History: 1967 act substituted “town” for “local” boards of education and included provision for equal access to mailboxes and school facilities; 1969 act added detailed provisions re adoption and implementation of contracts; P.A. 73-391 required town clerk to give public notice of filing of contract; P.A. 76-403 inserted Subsec. (a) re role of municipal appropriation-making authority in negotiation process, made former provisions Subsec. (b) and included in Subsec. (b) requirement that negotiations commence at least 180 days before budget submission date and requirement that copies of contracts be filed with secretary of state board as well as with town clerk(s) and modified provision re equal access and right to participate in discussion so that all have right to equal access, and discussion participation right applies only where no exclusive representative has been designated, whereas previously equal access and discussion participation rights were allowed to all only when no exclusive representative was designated, deleting details of what is involved in duty to negotiate and prohibition of interference with employees by board of education or its representatives, agents etc.; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-84 amended Subsec. (b) re required vote for rejection in petitioned vote on contract; P.A. 78-218 substituted “local” for “town” board of education and made technical corrections; P.A. 83-72 added Subsec. (c) concerning procedure to be followed if the legislative body rejects contract negotiated by board of education and exclusive bargaining representative; P.A. 84-225 changed minimum voter turnout from 15% of those eligible to vote to 15% of electors; P.A. 87-250 amended Subsec. (b) to provide that the parties have the duty to negotiate with respect to hours, and defined “hours”; P.A. 89-233 in Subsec. (b) added Subdiv. (1) designation and new Subdiv. (2) re establishment or provisions of retirement incentive plans as not included in “other conditions of employment”; P.A. 90-230 made technical change in Subsec. (b); P.A. 92-84 amended Subsec. (b) to require negotiations to commence not less than 240 days, rather than 180 days, prior to the budget submission date; P.A. 92-170 amended Subsec. (b) to change 240 days to 210 days and amended Subsec. (c) to change the eighty-fifth day to the one hundred thirty-fifth day, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; P.A. 96-244 made a technical change in Subsec. (b), deleting reference to Secs. 10-257b to 10-257e, inclusive, repealed elsewhere in the act, effective July 1, 1996; P.A. 13-245 amended Subsec. (b)(2) by adding “or the development or adoption of teacher evaluation and support programs, pursuant to section 10-151b” to definition of “other conditions of employment”, effective July 2, 2013.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Good faith negotiation mandatory. 162 C. 577. Communication by school board with teachers during negotiations, permissible. Id., 578. Collective bargaining is a constitutional right. 164 C. 348. Cited. Id., 426. Mandamus action to obtain interpretation of collective contract and payment of sums to individual teachers precluded by existence of adequate remedies at law. 167 C. 513. Cited. 174 C. 189. Nothing in statute which, in absence of express provision in contract, would guarantee teacher job security; board has discretion under Sec. 10-151(b)(5) to eliminate positions and terminate teachers' contracts in order to implement a reduced budget. Id., 522. Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 184 C. 116; 186 C. 725; 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 27 CS 298. Equal treatment of all organizations is not permitted once defendant was certified as exclusive representative of New Haven board of education employees pursuant to Sec. 10-153b. Id., 422. Held that prior to 1969 amendment, final decision as to teachers' salaries rested with ultimate budgetary control of board of finance and board of aldermen. 28 CS 265. Obligation to negotiate in good faith, when. 30 CS 63. Cited. 38 CS 80.



Section 10-153e - Prohibited practices of employers, employees and representatives. Hearing before State Board of Labor Relations. Appeal. Penalty.

(a) No certified professional employee shall, in an effort to effect a settlement of any disagreement with the employing board of education, engage in any strike or concerted refusal to render services. This provision may be enforced in the superior court for any judicial district in which said board of education is located by an injunction issued by said court or a judge thereof pursuant to sections 52-471 to 52-479, inclusive, provided the Commissioner of Education shall be given notice of any hearing and the commissioner or said commissioner's designee shall be an interested party for the purposes of section 52-474.

(b) The local or regional board of education or its representatives or agents are prohibited from: (1) Interfering, restraining or coercing certified professional employees in the exercise of the rights guaranteed in sections 10-153a to 10-153n; (2) dominating or interfering with the formation, existence or administration of any employees' bargaining agent or representative; (3) discharging or otherwise discriminating against or for any certified professional employee because such employee has signed or filed any affidavit, petition or complaint under said sections; (4) refusing to negotiate in good faith with the employees' bargaining agent or representative which has been designated or elected as the exclusive representative in an appropriate unit in accordance with the provisions of said sections; or (5) refusing to participate in good faith in mediation or arbitration. A prohibited practice committed by a board of education, its representatives or agents shall not be a defense to an illegal strike or concerted refusal to render services.

(c) Any organization of certified professional employees or its agents is prohibited from: (1) Interfering, restraining or coercing (A) certified professional employees in the exercise of the rights guaranteed in this section and sections 10-153a to 10-153c, inclusive, provided that this shall not impair the right of an employees' bargaining agent or representative to prescribe its own rules with respect to acquisition or retention of membership provided such rules are not discriminatory and (B) a board of education in the selection of its representatives or agents; (2) discriminating against or for any certified professional employee because such employee has signed or filed any affidavit, petition or complaint under said sections; (3) breaching its duty of fair representation pursuant to section 10-153a; (4) refusing to negotiate in good faith with the employing board of education, if such organization has been designated or elected as the exclusive representative in an appropriate unit; (5) refusing to participate in good faith in mediation or arbitration; or (6) soliciting or advocating support from public school students for activities of certified professional employees or organizations of such employees.

(d) As used in this section, sections 10-153a to 10-153c, inclusive, and section 10-153g, “to negotiate in good faith” is the performance of the mutual obligation of the board of education or its representatives or agents and the organization designated or elected as the exclusive representative for the appropriate unit to meet at reasonable times, including meetings appropriately related to the budget-making process, and to participate actively so as to indicate a present intention to reach agreement with respect to salaries, hours and other conditions of employment, or the negotiation of an agreement, or any question arising thereunder and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(e) Whenever a board of education or employees' representative organization has reason to believe that a prohibited practice, as defined in subsection (b) or (c) of this section, has been or is being committed, or whenever a certified employee believes a breach of the duty of fair representation under subdivision (3) of subsection (c) of this section has occurred or is occurring, such board of education, representative organization or certified employee shall file a written complaint with the State Board of Labor Relations and shall mail a copy of such complaint to the party that is the subject of the complaint. Upon receipt of a properly filed complaint said board shall refer such complaint to the agent who shall, after investigation and within ninety days after the date of such referral, either (1) make a report to said board recommending dismissal of the complaint or (2) issue a written complaint charging prohibited practices. If no such report is made and no such written complaint is issued, the Board of Labor Relations in its discretion may proceed to a hearing upon the party's original complaint of the violation of this chapter which shall in such case be treated for the purpose of this section as a complaint issued by the agent. Upon receiving a report from the agent recommending dismissal of a complaint, said Board of Labor Relations may issue an order dismissing the complaint or may order a further investigation or a hearing thereon. Upon receiving a complaint issued by the agent, the Board of Labor Relations shall set a time and place for the hearing. Any such complaint may be amended with the permission of said board. The party so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as said board may limit. Such party shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of said board any person may be allowed to intervene in such proceeding. In any hearing said board shall not be bound by technical rules of evidence prevailing in the courts. A stenographic or electronic record of the testimony shall be taken at all hearings of the Board of Labor Relations and a transcript thereof shall be filed with said board upon its request. Said board shall have the power to order the taking of further testimony and further argument. If, upon all the testimony, said board determines that the party complained of has engaged in or is engaging in any prohibited practice, it shall state its finding of fact and shall issue and cause to be served on such party an order requiring it to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of subsections (b) to (d), inclusive, of this section. Such order may further require such party to make reports from time to time showing the extent to which the order has been complied with. If upon all the testimony the Board of Labor Relations is of the opinion that the party named in the complaint has not engaged in or is not engaging in any such prohibited practice, then said board shall make its finding of fact and shall issue an order dismissing the complaint. Until a transcript of the record in a case has been filed in the Superior Court, as provided in subsection (g) of this section, said board may at any time, upon notice, modify or set aside in whole or in part any finding or order made or issued by it. Proceedings before said board shall be held with all possible expedition. Any party who wishes to have a transcript of the proceedings before the Board of Labor Relations shall apply therefor. The parties may agree on the sharing of the costs of the transcript but, in the absence of such agreement, the costs shall be paid by the requesting party.

(f) For the purpose of hearings pursuant to this section before the Board of Labor Relations said board shall have power to administer oaths and affirmations and to issue subpoenas requiring the attendance of witnesses. In case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by said board, shall have jurisdiction to order such person to appear before said board to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the board, on the ground that the testimony or evidence required may tend to incriminate or subject such person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such individual is compelled, after claiming a privilege against self-incrimination, to testify or produce evidence, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Complaints, orders and other processes and papers of the Board of Labor Relations or the agent may be served personally, by registered or certified mail, by telegraph or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return of service shall be proof of such service. Witnesses summoned before said board or the agent shall be paid the same fees and mileage allowances that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the person taking the same shall severally be entitled to the same fees as are paid for like services in the courts of this state. All processes of any court to which an application or petition may be made under this chapter may be served in the judicial district wherein the person or persons required to be served reside or may be found.

(g) (1) The Board of Labor Relations may petition the superior court for the judicial district wherein the prohibited practice in question occurred or wherein any party charged with the prohibited practice resides or transacts business, or, if said court is not in session, any judge of said court, for the enforcement of an order and for appropriate temporary relief or a restraining order, and shall certify and file in the court a transcript of the entire record of the proceedings, including the pleadings and testimony upon which such order was made and the finding and orders of said board. In the event an appeal has not been filed pursuant to section 4-183, the board may file its petition in the superior court for the judicial district of Hartford, or, if said court is not in session, the board may petition any judge of said court. Within five days after filing such petition in the Superior Court, said board shall cause a notice of such petition to be sent by registered or certified mail to all parties or their representatives. The Superior Court, or, if said court is not in session, any judge of said court, shall have jurisdiction of the proceedings and of the questions determined thereon, and shall have the power to grant such relief, including temporary relief, as it deems just and suitable and to make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of said board. (2) No objection that has not been urged before the Board of Labor Relations shall be considered by the court, unless the failure to urge such objection is excused because of extraordinary circumstances. The findings of said board as to the facts, if supported by substantial evidence, shall be conclusive. If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the hearing before said board, the court may order such additional evidence to be taken before said board and to be made part of the transcript. The Board of Labor Relations may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken, and it shall file such modified or new findings, which, if supported by substantial evidence, shall be conclusive, and shall file its recommendations, if any, for the modification or setting aside of its original order. (3) The jurisdiction of the Superior Court shall be exclusive and its judgment and decree shall be final, except that the same shall be subject to review by the Appellate Court, on appeal, by either party, irrespective of the nature of the decree or judgment or the amount involved. Such appeal shall be taken and prosecuted in the same manner and form and with the same effect as is provided in other cases of appeal to the Appellate Court, and the record so certified shall contain all that was before the lower court. (4) Any party aggrieved by a final order of the Board of Labor Relations granting or denying in whole or in part the relief sought may appeal pursuant to the provisions of chapter 54 to the superior court for the judicial district where the prohibited practice was alleged to have occurred, in the judicial district of New Britain, or in the judicial district wherein such party resides or transacts business. (5) Petitions filed under this subsection shall be heard expeditiously and determined upon the transcript filed, without requirement of printing. Hearings in the Superior Court or Appellate Court under this chapter shall take precedence over all other matters, except matters of the same character.

(h) Subject to regulations to be made by the Board of Labor Relations, the complaints, orders and testimony relating to a proceeding instituted under subsection (e) of this section may be available for inspection or copying. All proceedings pursuant to said subsection shall be open to the public.

(i) Any person who wilfully resists, prevents or interferes with any member of the Board of Labor Relations or the agent in the performance of duties pursuant to subsections (e) to (i), inclusive, of this section shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(February, 1965, P.A. 298, S. 4; 1969, P.A. 811, S. 4; P.A. 76-403, S. 5, 11; P.A. 77-235, S. 1, 2; 77-614, S. 302, 610; P.A. 78-218, S. 83–86; 78-280, S. 2, 127; 78-303, S. 85, 136; P.A. 83-72, S. 4, 9; 83-308, S. 2; June Sp. Sess. P.A. 83-29, S. 22, 82; P.A. 87-250, S. 5, 11; P.A. 88-230, S. 1, 12; 88-317, S. 36, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-426, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1969 act included provisions for enforcement of prohibition against strikes by professional employees by temporary injunction; P.A. 76-403 added Subsecs. (b) to (i) re prohibited activities by board of education and by professional employees; P.A. 77-235 amended Subsec. (a) to require that notice of hearing be given secretary of the state board and to designate secretary or his designee as interested party; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” board of education in Subsec. (b) and made technical changes; P.A. 78-280 deleted reference to county in Subsec. (g); P.A. 83-72 amended Subsec. (b) to include statutory reference to all provisions concerning teacher negotiation law, Secs. 10-153a to 10-153n, inclusive; P.A. 83-308 amended Subsec. (g) to allow the board to file its petition for enforcement of an order in the superior court for the judicial district of Hartford-New Britain if an appeal of the order has not been filed; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof in Subsec. (g); P.A. 87-250 amended Subsec. (d) to include hours as a subject with respect to which the parties are to indicate a present intention to reach agreement; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (g)(1) by deleting “or subdivision (4) of this subsection” after “4-183” and amended Subsec. (g)(4) to require appeal to be made “pursuant to the provisions of chapter 54”, instead of specifying the procedure for the appeal, and to superior court in judicial district of Hartford-New Britain, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-426 inserted new Subsec. (c)(3) to prohibit a bargaining representative for certified professional employees from breaching its duty of fair representation to such employees and redesignated existing Subdiv. (3) as (4) and amended Subsec. (e) to allow certified employees to file written complaints with the state board of labor relations against their bargaining representatives alleging breach of the duty of fair representation; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (g)(4), effective June 29, 1999.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 162 C. 393; Id., 577. Section is constitutional. 164 C. 348. Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 184 C. 116. Injunction authorized under section could be issued against the New Haven Federation of Teachers as well as against individual teachers. 186 C. 725. Cited. 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32; 240 C. 835.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 27 CS 298; 30 CS 63; 38 CS 80.

Subsec. (b):

Cited. 232 C. 198. Subdiv. (4): A unilateral change to an employment condition constitutes an unlawful refusal to negotiate under Subdiv., but union failed to present evidence of a preexisting, fixed and definite practice necessary to show unilateral change that increased workload. 299 C. 63.



Section 10-153f - Mediation and arbitration of disagreements.

(a) There shall be in the Department of Education an arbitration panel of not less than twenty-four or more than twenty-nine persons to serve as provided in subsection (c) of this section. The Governor shall appoint the members of such panel, with the advice and consent of the General Assembly, as follows: (1) Seven members who are representative of the interests of local and regional boards of education and selected from lists of names submitted by such boards; (2) seven members who are representative of the interests of exclusive bargaining representatives of certified employees and selected from lists of names submitted by such bargaining representatives; and (3) not less than ten or more than fifteen members who are impartial representatives of the interests of the public in general, residents of the state of Connecticut, experienced in public sector collective bargaining interest impasse resolution and selected from lists of names submitted by the State Board of Education. The lists of names submitted to the Governor pursuant to subdivisions (1) to (3), inclusive, of this subsection shall, in addition to complying with the provisions of section 4-9b, include a report from the State Board of Education certifying that the process conducted for soliciting applicants made adequate outreach to minority communities and documenting that the number and make-up of minority applicants considered reflect the state's racial and ethnic diversity. Each member of the panel serving on or appointed after January 1, 2016, shall serve a term of four years, except that each arbitrator shall hold office until a successor is appointed and any arbitrator not reappointed shall finish to conclusion any arbitration for which such arbitrator has been selected or appointed. Arbitrators may be removed for good cause. If any vacancy occurs in such panel, the Governor shall act within forty days to fill such vacancy in the manner provided in section 4-19. Persons appointed to the arbitration panel shall serve without compensation but each shall receive a per diem fee for any day during which such person is engaged in the arbitration of a dispute pursuant to this section. The parties to the dispute so arbitrated shall pay the fee in accordance with subsection (c) of this section.

(b) If any local or regional board of education cannot agree with the exclusive representatives of a teachers' or administrators' unit after negotiation concerning the terms and conditions of employment applicable to the employees in such unit, either party may submit the issues to the commissioner for mediation. On the one hundred sixtieth day prior to the budget submission date, the commissioner shall order the parties to report their settlement. If, on such one hundred sixtieth day, the parties have not reached agreement and have failed to initiate mediation, the commissioner shall order the parties to notify the commissioner of the name of a mutually selected mediator and to commence mediation. The commissioner may order the parties to appear before said commissioner during the mediation period. In either case, the parties shall meet with a mediator mutually selected by them, provided such parties shall inform the commissioner of the name of such mediator, or with the commissioner or the commissioner's agents or a mediator designated by said commissioner. Mediators shall be chosen from a panel of mediators selected by the State Board of Education or from outside such panel if mutually agreed by the parties. Such mediators shall receive a per diem fee determined on the basis of the prevailing rate for such services, and the parties shall share equally in the cost of such mediation. In any civil or criminal case, any proceeding preliminary thereto, or in any legislative or administrative proceeding, a mediator shall not disclose any confidential communication made to such mediator in the course of mediation unless the party making such communication waives such privilege. The parties shall provide such information as the commissioner may require. The commissioner may recommend a basis for settlement but such recommendations shall not be binding upon the parties. Such recommendation shall be made within twenty-five days after the day on which mediation begins.

(c) (1) On the fourth day next following the end of the mediation session or on the one hundred thirty-fifth day prior to the budget submission date, whichever is sooner, the commissioner shall order the parties to report their settlement of the dispute or, if there is no settlement, to notify the commissioner of either their agreement to submit their dispute to a single arbitrator or the name of the arbitrator selected by each of them. Within five days of providing such notice, the parties shall notify the commissioner of the name of the arbitrator if there is an agreement on a single arbitrator appointed to the panel pursuant to subdivision (3) of subsection (a) of this section or agreement on the third arbitrator appointed to the panel pursuant to said subdivision. The commissioner may order the parties to appear before said commissioner during the arbitration period. If the parties have notified the commissioner of their agreement to submit their dispute to a single arbitrator and they have not agreed on such arbitrator, within five days after such notification, the commissioner shall select such single arbitrator who shall be an impartial representative of the interests of the public in general. If each party has notified the commissioner of the name of the arbitrator it has selected and the parties have not agreed on the third arbitrator, within five days after such notification, the commissioner shall select a third arbitrator, who shall be an impartial representative of the interests of the public in general. If either party fails to notify the commissioner of the name of an arbitrator, the commissioner shall select an arbitrator to serve and the commissioner shall also select a third arbitrator who shall be an impartial representative of the interests of the public in general. Any selection pursuant to this section by the commissioner of an impartial arbitrator shall be made at random from among the members appointed under subdivision (3) of subsection (a) of this section. Arbitrators shall be selected from the panel appointed pursuant to subsection (a) of this section and shall receive a per diem fee determined on the basis of the prevailing rate for such services. Whenever a panel of three arbitrators is selected, the chairperson of such panel shall be the impartial representative of the interests of the public in general.

(2) The chairperson of the arbitration panel or the single arbitrator shall set the date, time and place for a hearing to be held in the school district between the fifth and twelfth day, inclusive, after such chairperson or such single arbitrator is selected. At least five days prior to such hearing, a written notice of the date, time and place of the hearing shall be sent to the board of education and the representative organization which are parties to the dispute, and, if a three-member arbitration panel is selected or designated, to the other members of such panel. Such written notice shall also be sent, by registered mail, return receipt requested, to the fiscal authority having budgetary responsibility or charged with making appropriations for the school district, and a representative designated by such body may be heard at the hearing as part of the presentation and participation of the board of education. At the hearing each party shall have full opportunity to submit all relevant evidence, to introduce relevant documents and written material and to argue on behalf of its positions. At the hearing a representative of the fiscal authority having budgetary responsibility or charged with making appropriations for the school district shall be heard regarding the financial capability of the school district, unless such opportunity to be heard is waived by the fiscal authority. The nonappearance of the representative shall constitute a waiver of the opportunity to be heard unless there is a showing that proper notice was not given to the fiscal authority. The chairperson of the arbitration panel or the single arbitrator shall preside over such hearing.

(3) The hearing may, at the discretion of the arbitration panel or the single arbitrator, be continued but in any event shall be concluded within twenty-five days after its commencement.

(4) After hearing all the issues, the arbitrators or the single arbitrator shall, within twenty days, render a decision in writing, signed by a majority of the arbitrators or the single arbitrator, which states in detail the nature of the decision and the disposition of the issues by the arbitrators or the single arbitrator. The written decision shall include a narrative explaining the evaluation by the arbitrators or the single arbitrator of the evidence presented for each item upon which a decision was rendered by the arbitrators or the single arbitrator and shall state with particularity the basis for the decision as to each disputed issue and the manner in which the factors enumerated in this subdivision were considered in arriving at such decision, including, where applicable, the specific similar groups and conditions of employment presented for comparison and accepted by the arbitrators or the single arbitrator and the reason for such acceptance. The arbitrators or the single arbitrator shall file one copy of the decision with the commissioner, each town clerk in the school district involved, the legislative body or bodies of the town or towns for the school district involved, or, in the case of a town for which the legislative body of the town is a town meeting or representative town meeting, to the board of selectmen, and the board of education and organization which are parties to the dispute. The decision of the arbitrators or the single arbitrator shall be final and binding upon the parties to the dispute unless a rejection is filed in accordance with subdivision (7) of this subsection. The decision of the arbitrators or the single arbitrator shall incorporate those items of agreement the parties have reached prior to its issuance. At any time prior to the issuance of a decision by the arbitrators or the single arbitrator, the parties may jointly file with the arbitrators or the single arbitrator, any stipulations setting forth contract provisions which both parties agree to accept. In arriving at a decision, the arbitrators or the single arbitrator shall give priority to the public interest and the financial capability of the town or towns in the school district, including consideration of other demands on the financial capability of the town or towns in the school district. In assessing the financial capability of the town or towns, there shall be an irrebuttable presumption that a budget reserve of five per cent or less is not available for payment of the cost of any item subject to arbitration under this chapter. The arbitrators or the single arbitrator shall further consider, in light of such financial capability, the following factors: (A) The negotiations between the parties prior to arbitration, including the offers and the range of discussion of the issues; (B) the interests and welfare of the employee group; (C) changes in the cost of living averaged over the preceding three years; (D) the existing conditions of employment of the employee group and those of similar groups; and (E) the salaries, fringe benefits, and other conditions of employment prevailing in the state labor market, including the terms of recent contract settlements or awards in collective bargaining for other municipal employee organizations and developments in private sector wages and benefits. The parties shall submit to the arbitrators or the single arbitrator their respective positions on each individual issue in dispute between them in the form of a last best offer. The arbitrators or the single arbitrator shall resolve separately each individual disputed issue by accepting the last best offer thereon of either of the parties, and shall incorporate in a decision each such accepted individual last best offer and an explanation of how the total cost of all offers accepted was considered. The award of the arbitrators or the single arbitrator shall not be subject to rejection by referendum. The parties shall each pay the fee of the arbitrator selected by or for them and share equally the fee of the third arbitrator or the single arbitrator and all other costs incidental to the arbitration.

(5) The commissioner shall assist the arbitration panel or the single arbitrator as may be required in the course of arbitration pursuant to this section.

(6) If the day for filing any document required pursuant to this section falls on Saturday, Sunday or a holiday, the time for such filing shall be extended to the next business day thereafter.

(7) The award of the arbitrators or single arbitrator may be rejected by the legislative body of the local school district or, in the case of a regional school district, by the legislative bodies of the participating towns. Such rejection shall be by a two-thirds majority vote of the members of such legislative body or, in the case of a regional school district, the legislative body of each participating town, present at a regular or special meeting called and convened for such purpose within twenty-five days of the receipt of the award. If the legislative body or legislative bodies, as appropriate, reject any such award, they shall notify, within ten days after the vote to reject, the commissioner and the exclusive representative for the teachers' or administrators' unit of such vote and submit to them a written explanation of the reasons for the vote. Within ten days after receipt of such notice, the exclusive representative of the teachers' or administrators' unit shall prepare, and the board of education may prepare, a written response to such rejection and shall submit it to such legislative body or legislative bodies, as appropriate, and the commissioner. Within ten days after the commissioner has been notified of the vote to reject, (A) the commissioner shall select a review panel of three arbitrators or, if the parties agree, a single arbitrator, who are residents of Connecticut and labor relations arbitrators approved by the American Arbitration Association and not members of the panel who issued the rejected award, and (B) such arbitrators or single arbitrator shall review the decision on each rejected issue. The review conducted pursuant to this subdivision shall be limited to the record and briefs of the hearing pursuant to subdivision (2) of this subsection, the written explanation of the reasons for the vote and a written response by either party. In conducting such review, the arbitrators or single arbitrator shall be limited to consideration of the criteria set forth in subdivision (4) of this subsection. Such review shall be completed within twenty days of the appointment of the arbitrators or single arbitrator. The arbitrators or single arbitrator shall accept the last best offer of either of the parties. Within five days after the completion of such review, the arbitrators or single arbitrator shall render a final and binding award with respect to each rejected issue. The decision of the arbitrators or single arbitrator shall be in writing and shall include the specific reasons and standards used by each arbitrator in making his decision on each issue. The decision shall be filed with the parties. The reasonable costs of the arbitrators or single arbitrator and the cost of the transcript shall be paid by the legislative body or legislative bodies, as appropriate. Where the legislative body of the school district is the town meeting, the board of selectmen shall have all of the authority and responsibilities required of and granted to the legislative body under this subdivision.

(8) The decision of the arbitrators or a single arbitrator shall be subject to judicial review upon the filing by a party to the arbitration, within thirty days following receipt of a final decision pursuant to subdivision (4) or (7), as appropriate, of a motion to vacate or modify such decision in the superior court for the judicial district wherein the school district involved is located. The superior court, after hearing, may vacate or modify the decision if substantial rights of a party have been prejudiced because such decision is: (A) In violation of constitutional or statutory provisions; (B) in excess of the statutory authority of the panel; (C) made upon unlawful procedure; (D) affected by other error of law; (E) clearly erroneous in view of the reliable, probative and substantial evidence on the whole record; or (F) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion. In any action brought pursuant to this subdivision to vacate or modify the decision of the arbitrators or single arbitrator, reasonable attorney's fees, costs and legal interest on salary withheld as the result of an appeal of said decision may be awarded in accordance with the following: Where the board of education moves to vacate or modify the decision and the decision is not vacated or modified, the court may award to the organization which is the exclusive representative reasonable attorney's fees, costs and legal interest on salary withheld as the result of an appeal; or, where the organization which is the exclusive representative moves to vacate or modify the decision and the decision is not vacated or modified, the court may award to the board of education reasonable attorney's fees, costs and legal interest on salary withheld as the result of an appeal.

(d) The commissioner and the arbitrators or single arbitrator shall have the same powers and duties as the board under section 31-108 for the purposes of mediation or arbitration pursuant to this section, and subsection (c) of section 10-153d, and all provisions in section 31-108 with respect to procedure, jurisdiction of the Superior Court, witnesses and penalties shall apply.

(e) The local or regional board of education and the organization designated or elected as the exclusive representative for the appropriate unit, through designated officials or their representatives, which are parties to a collective bargaining agreement, and which, for the purpose of negotiating with respect to salaries, hours and other conditions of employment, mutually agree to negotiate during the term of the agreement or are ordered to negotiate said agreement by a body of competent jurisdiction, shall notify the commissioner of the date upon which negotiations commenced within five days after said commencement. If the parties are unable to reach settlement twenty-five days after the date of the commencement of negotiations, the parties shall notify the commissioner of the name of a mutually selected mediator and shall conduct mediation pursuant to the provisions of subsection (b) of this section, notwithstanding the mediation time schedule of subsection (b) of this section. On the fourth day next following the end of the mediation session or on the fiftieth day following the date of the commencement of negotiations, whichever is sooner, if no settlement is reached the parties shall commence arbitration pursuant to the provisions of subsections (a), (c) and (d) of this section, notwithstanding the reference to the budget submission date.

(f) The State Board of Education shall adopt regulations pursuant to chapter 54 concerning the method by which names of persons who are impartial representatives of the interests of the public in general are placed on lists submitted by the State Board of Education to the Governor for appointment to the arbitration panel established pursuant to subsection (a) of this section. Such regulations shall include, but not be limited to (1) a description of the composition of the group which screens persons applying to be such impartial representatives, which group shall include representatives of local legislative and fiscal authorities and local and regional boards of education and exclusive bargaining representatives of certified employees, (2) application requirements and procedures and (3) the selection criteria and process, including an evaluation of an applicant's experience in arbitration. Such regulations shall provide for a training program for applicants who lack experience in arbitration but who are otherwise qualified and shall describe the criteria for participation in the training program.

(February, 1965, P.A. 298, S. 5; 1969, P.A. 811, S. 5; P.A. 76-403, S. 6, 11; P.A. 77-614, S. 302, 304, 587, 610; P.A. 78-218, S. 87–91, 212; 78-303, S. 85, 136; P.A. 79-405, S. 1, 2; P.A. 80-483, S. 40, 186; P.A. 83-72, S. 5, 9; 83-342, S. 1, 2; P.A. 84-459, S. 1, 2; P.A. 85-343, S. 3–5; May Sp. Sess. P.A. 86-1, S. 26, 27, 58; P.A. 87-1, S. 4, 7; 87-206, S. 1–3; 87-250, S. 9, 11; P.A. 90-325, S. 22, 23, 32; P.A. 91-352; P.A. 92-84, S. 2, 3, 5–7; 92-170, S. 22, 23, 26; P.A. 97-177, S. 1, 2; P.A. 98-252, S. 11, 80; P.A. 00-204, S. 9, 13; 00-220, S. 9, 43; P.A. 01-173, S. 17, 18, 67; P.A. 11-125, S. 1; P.A. 16-185, S. 5.)

History: 1969 act inserted new Subsec. (a) re appointment of arbitration panel, made former Subsec. (a) new Subsec. (b) and clarified secretary of state board's role in mediation procedure, deleted former Subsec. (b) except for provision that arbitrators' decision is advisory and not binding which was incorporated into otherwise new provisions of Subsec. (c) re selection of arbitrators, hearings, decision and payment of arbitrators' fees and added Subsec. (d) re general powers and duties of secretary and arbitrators; P.A. 76-403 deleted provisions in Subsec. (a) which had given only temporary existence to arbitration panel, amended Subsec. (b) to require mediation if agreement not reached within 120 days of budget submission date, to allow parties to select mediator themselves, to provide per diem payment, to require confidentiality of communications and to require that secretary's recommendation be made within 30 days of beginning of mediation, amended Subsec. (c) to include specific timetable for actions, inserted new Subsecs. (d) and (e) concerning recommencement of negotiations upon failure of arbitration or rejection of contract and secretary's power to meet with group involved and designated former Subsec. (d) as Subsec. (f); P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education and specified that arbitration panel is within department of education under Subsec. (a), effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education and “chairperson” for “chairman” and made other technical changes; P.A. 79-405 amended Subsec. (a) to change number of panel members from 25 to 15 and specified that 5 each shall represent boards of education, bargaining representatives and the general public, amended Subsec. (c)(1) to require that third member of three-member panel represent interests of general public, amended Subsec. (c)(4) to make decisions final and binding rather than advisory and to include provisions concerning points of agreement and last best offer, added Subsec. (c)(7) re judicial review, deleted former Subsecs. (d) and (e) and designated Subsec. (f) as Subsec. (d); P.A. 80-483 gave subparagraphs in Subdivs. (4) and (7) of Subsec. (c) alphabetic rather than numeric designators; P.A. 83-72 amended Subsec. (a) to increase size of arbitration panel from fifteen to twenty-one by increasing each group of representatives from five to seven, to add provisions re arbitrator remaining in office until successor is appointed and requiring arbitrator not reappointed to complete any matter for which he was selected or appointed and to authorize governor to fill vacancies in manner provided in Sec. 4-19, amended Subsec. (b) to decrease from 120 to 110 days the length of time parties have to reach settlement prior to initiating mediation, to allow parties to select mediator from outside panel and to decrease from 30 to 25 the number of days commissioner may recommend a settlement to parties and amended Subsec. (c) to require that report made to commissioner on settlement or lack of settlement be made in 85 days rather than 90 days, to specify that chairperson of arbitration panel has between seventh and fifteenth day after designation to set date, time and place for hearing to be held, rather than on tenth day, to increase hearing duration from 20 to 25 days, and to specify that panel has 20 rather than 15 days to render a decision in writing; P.A. 83-342 amended Subsec. (c)(7) to provide for awarding of reasonable attorney's fees, costs and legal interest on money withheld as the result of an appeal of the decision of the arbitrators or single arbitrator; P.A. 84-459 amended Subsec. (c)(4) to require that the written decision of the arbitrators contain a narrative explaining the evaluation by the arbitrators of the evidence presented for each item upon which a decision was rendered; P.A. 85-343 increased number of panel members from 21 to 23, adding 2 additional public members and added provision in Subsec. (c) re random designation of arbitrator by commissioner; May Sp. Sess. P.A. 86-1 in Subsec. (a) increased the number of impartial representatives on the arbitration panel from 9 to 15, required that such representatives be state residents and have certain experience and substituted a panel of labor arbitrators submitted by the American Arbitration Association for a list submitted by the state board of education in Subsec. (c)(1) provided that the commissioner designate rather than the arbitrators select a third arbitrator and made technical changes in Subsec. (c)(4); P.A. 87-1 made technical corrections; P.A. 87-206 amended Subsec. (a) to change the number of impartial representatives on the panel from 15 to “not less than ten nor more than fifteen” and to substitute lists of names submitted by the state board of education for a panel of labor arbitrators submitted by the American Arbitration Association and in Subsec. (c)(1) provided that the arbitrators select rather than the commissioner designate a third arbitrator, unless the arbitrators fail to agree on the selection of a third within 5 days, that the parties notify the commissioner of the name of the third arbitrator and that any recommendation or selection by the commissioner of an impartial arbitrator be made at random, deleted provision that each party may refuse to accept one designated member and made a technical change; P.A. 87-250 added Subsec. (e) re negotiations during the term of an agreement; P.A. 90-325 in Subsec. (c)(1) provided that if the parties agree to submit their dispute to a single arbitrator the commissioner of education, rather than the parties, shall select the arbitrator and if the parties agree to submit the dispute to three arbitrators the commissioner, rather than the arbitrators shall select the third arbitrator and made technical changes, in Subsec. (c)(2) provided that the chairperson or single arbitrator be selected rather than designated and required that at the hearing a representative of the fiscal authority be heard, unless such opportunity is waived, in Subsec. (c)(4) added that the decision state certain matters with particularity and that it incorporate an explanation of how the total costs of all offers accepted was considered and added new Subsec. (f) re the adoption of regulations concerning the method by which names of persons who are impartial representatives of the interests of the public in general are placed on lists for appointment to the arbitration panel; P.A. 91-352 in Subsec. (c)(4) expanded the factors to be considered by arbitrators to include offers and range of discussion prior to arbitration and financial capability of town or towns in school district and to specify that changes in cost of living be averaged over preceding three years; P.A. 92-84 amended Subsec. (a) to require a term of two years for each member of the panel, replacing terms concurrent with that of governor, amended Subsec. (b) to require the commissioner to order the parties to report settlement or commence mediation on the one hundred seventieth day, rather than one hundred tenth day, prior to the budget submission date, and amended Subsec. (c) to change the date by which the commissioner shall order the parties to report settlement or submit their dispute to arbitration from the eighty-fifth to the one hundred forty-fifth day prior to the budget submission date in Subdiv. (1), to move provision requiring the arbitrators or the single arbitrator to give priority to the public interest and the financial capability of the town or towns in the school district in arriving at a decision and to require consideration of developments in private sector wages and benefits, to delete provisions that the arbitration decision shall not be subject to rejection by the legislative body or by referendum from Subdiv. (4), and to add Subdiv. (7) providing for rejection of any issue in the decision of the arbitrators or single arbitrator by the legislative body of the local or regional school district; P.A. 92-170 amended Subsec. (b) to change one hundred seventieth to one hundred sixtieth day, and amended Subsec. (c) (1) to change forty-fifth to thirty-fifth day, Subsec. (c)(2) to change seventh and fifteenth to fifth and twelfth, Subsec. (c)(4) to remove language prohibiting rejection by the legislative body of the school district and make technical changes, and Subsec. (c)(7) to add language concerning rejection in cases of regional school districts, to change 30 to 25 days, to require the employee unit to prepare and submit a written response, to change the requirement that the arbitrators be members of the American Arbitration Association to labor relations arbitrators approved by the association and residents of Connecticut, to limit the review to the criteria set forth in Subdiv. (4), to remove language allowing the arbitrators to render an award somewhere in between the last best offers, to require the decision to be in writing, to include specific reasons and standards used, and to be filed with the parties, and to add language concerning the town meeting, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; P.A. 97-177 amended Subsec. (c)(1) to add requirement for notification to the commissioner to include the name of the arbitrator if there is agreement on a single arbitrator or agreement on the third arbitrator and provisions re lack of agreement on the arbitrator, and amended Subsec. (c)(4) to add provision re an irrebuttable presumption that a budget reserve of 5% or less is not available for payment of the cost of any item subject to arbitration under this chapter; P.A. 98-252 amended Subsec. (c)(1) to give the parties 5 days to notify the commissioner of the name of the single arbitrator in cases in which there is no settlement and the parties have agreed to submit their dispute to a single arbitrator, effective July 1, 1998; P.A. 00-204 amended Subsec. (a) to add the provisions relating to minorities and the lists of names submitted to the Governor, effective June 1, 2000; P.A. 00-220 amended Subsec. (c)(2) to require the notice to the fiscal authority to be sent by registered mail, return receipt requested, effective July 1, 2000; P.A. 01-173 amended Subsecs. (a) and (c)(2) to make technical changes, effective July 1, 2001; P.A. 11-125 amended Subsec. (c)(4) by adding provision re arbitrator to file copy of decision with legislative body or board of selectmen of the town or towns for the school district, effective July 1, 2011; P.A. 16-185 amended Subsec. (a) to extend the term of any member serving on or appointed after January 1, 2016, from 2 years to 4 years and to make technical changes, effective June 7, 2016.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 162 C. 393. Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Since plaintiff was not a proper “party to the arbitration”, he lacked standing to seek judicial review of the arbitration award. 184 C. 116. Cited. 190 C. 235; 197 C. 554; 200 C. 376; 201 C. 685. Arbitration procedure prescribed is limited to negotiations of contracts. 202 C. 492. Cited. 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32. Arbitration panel established under section is not required to disclose information re arbitration negotiations because the panel is not a public agency for purposes of the Freedom of Information Act. 314 C. 802.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 27 CS 298. Arbitrators selected under statute are all to be impartial; former school board chairman and personal friend of superintendent of schools cannot serve as impartial member of board. Id., 421. Cited. 30 CS 63; 38 CS 80.

Subsec. (c):

Cited. 238 C. 183. Subdiv. (7) required arbitration review panel to take second look at the evidence in light of the same statutory criteria that arbitration panel or single arbitrator is required to consider which is the essence of a de novo standard of review and the legislative history of statute supports conclusion that review panel properly conducted a de novo review of arbitration panel's award. 259 C. 5. Arbitration award was final, even though it had not been presented to Waterbury board of alderman for review and possible rejection and award was sufficiently specific to satisfy section's finality requirement; judicial review of arbitrators' decision under Teacher Act must be by motion to modify or vacate, filed in Superior Court within 30 days following receipt of final decision; provisions of Teacher Act remain unaffected except to the extent they conflict with S.A. 01-1, which prevails over Teacher Act; S.A. 01-1 reduced 30-day time limit for filing motion to vacate to 15 days; plaintiff was required to file a motion to vacate in order to challenge award. 276 C. 355.



Section 10-153g - Negotiations concerning salaries, hours and other conditions of employment unaffected by special acts, charters, ordinances.

Notwithstanding the provisions of any special act, municipal charter or local ordinance, the provisions of sections 10-153a to 10-153n, inclusive, shall apply to negotiations concerning salaries, hours and other conditions of employment conducted by boards of education and certified personnel.

(1969, P.A. 811, S. 6; P.A. 83-72, S. 6, 9; P.A. 87-250, S. 6, 11.)

History: P.A. 83-72 amended internal reference to include all statutory provisions concerning negotiation, Secs. 10-153a to 10-153n, inclusive; P.A. 87-250 included hours as a subject of negotiations to which the provisions of Secs. 10-153a to 10-153n, inclusive, shall apply.

Cited. 162 C. 393. Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153h - Appropriation.

Section 10-153h is repealed.

(1969, P.A. 811, S. 7; P.A. 76-403, S. 7, 11.)



Section 10-153i - Designation of statutory agent for service of process.

(a)(1) Each administrators' or teachers' representative organization shall file with the commissioner a written designation, on such form as the commissioner shall prescribe, of a statutory agent for service of process who shall be the statutory agent for all members of the administrators' unit or teachers' unit, as defined in subsection (a) of section 10-153b, who shall be (A) a natural person who is a resident of this state, or (B) a domestic corporation. (2) Each written appointment shall be signed by the president or vice president or secretary of the appointing organization. Each written appointment shall also be signed by the statutory agent for service therein appointed.

(b) If a statutory agent for service dies, dissolves, removes from the state or resigns, the organization shall forthwith appoint another statutory agent for service. If the statutory agent for service changes such agent's address within the state from that appearing upon the record in the office of the commissioner, the organization shall forthwith file with the commissioner notice of the new address. A statutory agent for service may resign by filing with the commissioner a signed statement in duplicate to that effect. The commissioner shall forthwith file one copy and mail the other copy of such statement to the organization at its principal office. Upon the expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. An organization may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(P.A. 76-403, S. 9, 11; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 92.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical change in Subsec. (b) substituting “such agent's” for “his or its”.

Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 186 C. 725; 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153j - The making of service of process, notice or demand.

(a) Except for citations for contempt, any process, notice or demand in connection with any action or proceeding pursuant to subsection (a) of section 10-153e, to be served upon any member of an administrators' unit or any member of a teachers' unit as defined in subsection (a) of section 10-153b, may be served upon the statutory agent for service by any proper officer or other person lawfully empowered to make service. The person making service of such process, notice or demand shall immediately send a true and attested copy thereof by registered or certified mail to each person named in such process, notice or demand.

(b) If it appears from the records of the commissioner that such an organization has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit endorsed on the return of the officer or other proper person directed to serve any process, notice or demand upon such a statutory agent for service appearing on the records of the commissioner that such agent cannot, with reasonable diligence, be found at the address shown on such records as the agent's address, service of such process, notice or demand may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof at the office of the commissioner or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to such office, and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such organization at its principal office and to each person named in such process, notice or demand.

(c) The commissioner shall file the copy of each process, notice or demand received by the commissioner as provided in subsection (b) of this section and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(P.A. 76-403, S. 10, 11; P.A. 77-614, S. 302, 610; P.A. 07-217, S. 42.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007.

Secs. 10-153a–10-153j include coverage of teachers employed in summer school programs. 177 C. 68. Cited. 186 C. 725; 190 C. 235; 200 C. 376; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153k - Teacher Negotiation Act applies to incorporated or endowed high schools or academies.

The provisions of sections 10-153a to 10-153n, inclusive, shall apply to all certified professional employees of an incorporated or endowed high school or academy approved pursuant to section 10-34.

(P.A. 79-504, S. 2, 4; P.A. 83-72, S. 7, 9.)

History: P.A. 83-72 applied all statutory provisions concerning teacher negotiation act, Secs. 10-153a to 10-153n, inclusive, to certified employees of incorporated or endowed high schools or academies.

Cited. 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153l - Applicability of employment of teachers statute and teacher negotiation law to incorporated or endowed high schools or academies.

The provisions of section 10-151 as it pertains to employment of certified professional employees of an incorporated or endowed high school or academy approved pursuant to section 10-34 and the provisions of section 10-153k shall not become effective until a majority of all the certified professional employees at such incorporated or endowed high school or academy elect to come under the provisions of said sections 10-151 and 10-153k. The election shall be conducted by secret ballot in September, 1979 and the results thereof certified to the Commissioner of Education.

(P.A. 79-504, S. 3, 4.)

Cited. 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153m - Payment of attorney's fees in proceedings to vacate or confirm teacher grievance arbitration awards.

In any action brought pursuant to section 52-418 to vacate an arbitration award rendered in a controversy between a board of education and a teacher or the organization which is the exclusive representative of a group of teachers, or to confirm, pursuant to section 52-417, such an arbitration award, reasonable attorney's fees and costs may be awarded in accordance with the following: (1) Where the board of education moves to vacate an award and the award is not vacated, the court may award reasonable attorney's fees and costs to the teacher; (2) where the teacher moves to vacate an award and the award is not vacated, the court may award reasonable attorney's fees and costs to the board of education; (3) where the teacher moves to confirm an award, if the board of education refuses to stipulate to such confirmation and if the award is confirmed, the court may award reasonable attorney's fees and costs to the teacher; (4) where the board of education moves to confirm an award, if the teacher refuses to stipulate to such confirmation and if the award is confirmed, the court may award reasonable attorney's fees and costs to the board of education.

(P.A. 80-192.)

Cited. 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153n - Applicability of employment of teachers statute and teacher negotiation law to the Gilbert School in Winchester.

Notwithstanding the provisions of section 10-153l, the provisions of section 10-151 as it pertains to employment of certified professional employees of an incorporated or endowed high school or academy approved pursuant to section 10-34, and the provisions of sections 10-153a to 10-153m, inclusive, shall apply to all certified professional employees of the Gilbert School in Winchester.

(P.A. 82-225, S. 2, 3; 82-472, S. 167, 183; P.A. 83-72, S. 8, 9.)

History: P.A. 82-472 specified applicability of Sec. 10-151 provisions; P.A. 83-72 incorporated reference to all statutory provisions concerning teacher negotiation law, Secs. 10-153a to 10-153m, inclusive.

Cited. 190 C. 235; 200 C. 376; 201 C. 685; 202 C. 492; 205 C. 116; 206 C. 113; 216 C. 253; 217 C. 110; 234 C. 704; 239 C. 32.

Cited. 5 CA 253; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153o - Review of performance of arbitration panel members.

The Commissioner of Education shall develop a process to annually review the performance of each member of the arbitration panel appointed pursuant to subsection (a) of section 10-153f, including an evaluation of the member's compliance with the provisions of said section.

(P.A. 90-325, S. 24, 32; P.A. 95-182, S. 4, 11.)

History: P.A. 95-182 removed provision requiring commissioner to request the parties in all arbitration proceedings to submit written evaluations of awards, effective June 28, 1995.

Cited. 234 C. 704; 239 C. 32.

Cited. 35 CA 111.



Section 10-153p to 10-153r - Summary of results of contract negotiations. Monitoring of major economic provisions of contracts. Report concerning contracts to General Assembly.

Sections 10-153p to 10-153r, inclusive, are repealed, effective July 1, 1997.

(P.A. 90-325, S. 25–27, 32; P.A. 90-339, S. 5, 6; P.A. 92-262, S. 14, 42; P.A. 97-247, S. 26, 27.)



Section 10-153s - Negotiation, arbitration and ratification of turnaround plans for commissioner's network schools.

(a) Upon approval of the turnaround plan, developed pursuant to subsection (d) of section 10-223h, by the State Board of Education or, if the Commissioner of Education develops a turnaround plan for a school because the turnaround committee (1) is unable to reach consensus on a turnaround plan, (2) does not develop a turnaround plan, or (3) develops a turnaround plan that the commissioner determines is deficient, the local or regional board of education for a school participating in the commissioner's network of schools, pursuant to section 10-223h, shall negotiate with the representatives of the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, in accordance with the provisions of this section.

(b) (1) If the turnaround committee, as described in section 10-223h, is able to reach consensus on the turnaround plan, developed pursuant to subsection (c) of section 10-223h, and such turnaround plan is approved by the State Board of Education, the local or regional board of education for a school in which such turnaround plan is to be implemented and the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, shall negotiate with respect to salaries, hours and other conditions of employment of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when consensus is reached by the turnaround committee.

(2) Any agreement reached by the parties following negotiations, conducted pursuant to subdivision (1) of this subsection, shall be submitted for approval by the members of the exclusive bargaining representative employed by such board of education at such school. Such agreement shall be ratified upon a majority vote of such members. Upon such ratification, such turnaround plan shall be implemented at such school.

(3) If (A) the parties reach an impasse on one or more issues following negotiations conducted pursuant to subdivision (1) of this subsection, or (B) the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify the agreement reached by the parties following such negotiations, the parties shall proceed to the expedited arbitration process described in subsection (d) of this section. The decision resulting from such expedited arbitration shall be final and binding and included in the turnaround plan. Such turnaround plan shall then be implemented at such school.

(c) (1) If the turnaround committee (A) is unable to reach consensus on a turnaround plan, (B) does not develop a turnaround plan, or (C) develops a turnaround plan that the Commissioner of Education determines is deficient, the commissioner, in consultation with teachers employed at the school in which a turnaround plan is to be implemented and parents or guardians of students enrolled in such school, may develop a turnaround plan for such school.

(2) (A) If the local or regional board of education for a school in which such turnaround plan is to be implemented and the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, agree on (i) all components of such turnaround plan, or (ii) certain components of such turnaround plan, such board of education and such exclusive bargaining unit shall negotiate only the financial impact of such agreed upon components of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when such turnaround plan is presented to such board of education and such exclusive bargaining unit.

(B) Any agreement reached by the parties following negotiations, conducted pursuant to subparagraph (A) of subdivision (2) of this subsection, shall be submitted for approval by the members of the exclusive bargaining representative employed by such board of education at such school. Such agreement shall be ratified upon a majority vote of such members. Upon such ratification, such agreed upon components of such turnaround plan shall be implemented at such school.

(C) If (i) the parties reach an impasse on one or more issues following negotiations, conducted pursuant to subparagraph (A) of subdivision (2) of this subsection, or (ii) the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify the agreement reached by the parties following such negotiations, pursuant to subparagraph (B) of this subdivision, the parties shall proceed to the expedited arbitration process described in subsection (d) of this section. The decision resulting from such expedited arbitration shall be final and binding and included in the turnaround plan. Such components of such turnaround plan shall then be implemented at such school.

(3) (A) If the local or regional board of education for a school in which such turnaround plan is to be implemented and the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, do not agree (i) on all components of the turnaround plan developed by the commissioner, or (ii) on certain components of such turnaround plan, the parties shall jointly select a turnaround plan referee from the list created pursuant to section 10-153t. Such turnaround plan referee shall review the components of such turnaround plan that the parties do not agree on to determine whether the parties shall negotiate on such components, pursuant to subparagraph (B) or (C) of this subdivision. Such turnaround plan referee shall examine each such component and determine whether such component is comparable to a public school with a record of academic success. If such turnaround plan referee determines that such component is comparable to a public school with a record of academic success, the parties shall negotiate such component pursuant to subparagraph (B) of this subdivision. If such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success, the parties shall negotiate such component pursuant to subparagraph (C) of this subdivision. Each party shall share equally the cost of the reasonable expenses for such turnaround plan referee in implementing the provisions of this subdivision.

(B) If such turnaround plan referee determines that such component is comparable to a public school with a record of academic success, such board of education and such exclusive bargaining unit shall negotiate only the financial impact of such component of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when such turnaround plan referee determines that such component is comparable to a public school with a record of academic success.

(C) If such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success, such board of education and such exclusive bargaining unit shall negotiate with respect to salaries, hours and other conditions of employment of such component of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success.

(D) Any agreement reached by the parties following negotiations conducted pursuant to subparagraphs (B) and (C) of this subdivision shall be submitted for approval by the members of the exclusive bargaining representative employed by such board of education at such school. Such agreement shall be ratified upon a majority vote of such members. Upon such ratification, such components of such turnaround plan shall be implemented at such school.

(E) If (i) the parties reach an impasse on one or more issues following negotiations, conducted pursuant to subparagraphs (B) and (C) of this subdivision, or (ii) the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify the agreement reached by the parties following such negotiations, pursuant to subparagraph (D) of this subdivision, the parties shall proceed to the expedited arbitration process described in subsection (d) of this section. The decision resulting from such expedited arbitration shall be final and binding and included in the turnaround plan. Such components of such turnaround plan shall then be implemented at such school.

(d) Not later than five days after the date the parties reach impasse on one or more issues or the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify an agreement following negotiations, the parties shall select a single impartial arbitrator in accordance with the provisions of subsection (c) of section 10-153f. Not later than ten days after the selection of the single impartial arbitrator, such arbitrator shall conduct a hearing in the town that such school is located. At such hearing, the parties shall submit to such arbitrator their respective positions on each individual issue in dispute between them in the form of a last best offer. The Commissioner of Education, or the commissioner's designee, shall have an opportunity to make a presentation at such hearing. Not later than twenty days following the close of such hearing, such arbitrator shall render a decision, in writing, signed by such arbitrator, which states in detail the nature of the decision and the disposition of the issues by such arbitrator. Such arbitrators shall give the highest priority to the educational interests of the state, pursuant to section 10-4a, as such interests relate to the children enrolled in such school in arriving at a decision and shall consider other factors, pursuant to subdivision (4) of subsection (c) of section 10-153f, in light of such educational interests. Such decision shall be final and binding and included in the turnaround plan. Such turnaround plan shall then be implemented at such school.

(P.A. 12-116, S. 20; June 12 Sp. Sess. P.A. 12-2, S. 16, 17.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c)(2)(A) by replacing “agreement is reached by the turnaround committee” with “turnaround plan is presented to such board of education and such exclusive bargaining unit”, amended Subsec. (c)(3)(B) by replacing “agreement is reached by the turnaround committee” with “turnaround plan referee determines that such component is comparable to a public school with a record of academic success” and amended Subsec. (c)(3)(C) by replacing “consensus is reached by the turnaround committee” with “such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success”, effective June 15, 2012.



Section 10-153t - Turnaround plan referees.

On or before July 1, 2012, the Department of Education shall create a list of turnaround plan referees to be used by local or regional boards of education for schools selected to participate in the commissioner's network of schools and the exclusive bargaining unit for certified employees chosen pursuant to section 10-153b in implementing the provisions of section 10-153s. The list shall contain the name of five persons mutually agreed upon by the Commissioner of Education and representatives of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b and such persons shall have expertise in education policy and school operations and administration.

(P.A. 12-116, S. 21.)

History: P.A. 12-116 effective May 14, 2012.



Section 10-154 - Homes and transportation for teachers.

Section 10-154 is repealed.

(1949 Rev., S. 1441; P.A. 78-218, S. 211.)



Section 10-154a - Professional communications between teacher or nurse and student. Surrender of physical evidence obtained from students.

(a) As used in this section: (1) “School” means a public school as defined in section 10-183b or a private elementary or secondary school attendance at which meets the requirements of section 10-184; (2) a “professional employee” means a person employed by a school who (A) holds a certificate from the State Board of Education, (B) is a member of a faculty where certification is not required, (C) is an administration officer of a school, or (D) is a registered nurse employed by or assigned to a school; (3) a “student” is a person enrolled in a school; (4) a “professional communication” is any communication made privately and in confidence by a student to a professional employee of such student's school in the course of the latter's employment.

(b) Any such professional employee shall not be required to disclose any information acquired through a professional communication with a student, when such information concerns alcohol or drug abuse or any alcoholic or drug problem of such student but if such employee obtains physical evidence from such student indicating that a crime has been or is being committed by such student, such employee shall be required to turn such evidence over to school administrators or law enforcement officials within two school days after receipt of such physical evidence, provided if such evidence is obtained less than two days before a school vacation or the end of a school year, such evidence shall be turned over within two calendar days after receipt thereof, excluding Saturdays, Sundays and holidays, and provided further in no such case shall such employee be required to disclose the name of the student from whom he obtained such evidence and such employee shall be immune from arrest and prosecution for the possession of such evidence obtained from such student.

(c) Any physical evidence surrendered to a school administration pursuant to subsection (b) of this section shall be turned over by such school administrator to the Commissioner of Consumer Protection or the appropriate law enforcement agency within three school days after receipt of such physical evidence, for its proper disposition, provided if such evidence is obtained less than three days before a school vacation or the end of a school year, such evidence shall be turned over within three calendar days from receipt thereof, excluding Saturdays, Sundays and holidays.

(d) Any such professional employee who, in good faith, discloses or does not disclose, such professional communication, shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed, and shall have the same immunity with respect to any judicial proceeding which results from such disclosure.

(1971, P.A. 261, S. 1-3; 1972, P.A. 64; P.A. 78-29; 78-208, S. 29, 35; 78-218, S. 103; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act amended Subsec. (a) to define “school” rather than “public school”, including private elementary and secondary schools in the definition and deleting “public” with reference to schools throughout the subsection and to redefine “professional employee” to include registered nurses employed in schools; P.A. 78-29 provided time limits for turning over physical evidence of crime in Subsec. (b), inserted new Subsec. (c) providing time limits for surrender of evidence to proper authority by school administrators and relettered former Subsec. (c) as Subsec. (d); P.A. 78-208 clarified definition of “school” in Subsec. (a); P.A. 78-218 substituted “such student's” for “his” in Subsec. (a)(4); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection in Subsec. (c), effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 216 C. 253.



Section 10-155 - Emergency teacher training program.

The Board of Trustees for the Connecticut State University System may maintain an emergency training program to prepare graduates of approved four-year colleges and universities to teach in the elementary schools of the state. In carrying out such program the board may (a) establish regulations governing the admission of students to the program; (b) fix tuition rates to be paid by such students, and (c) enter into such contracts and agreements as it finds necessary to secure the necessary facilities.

(1949, S. 939d; 1959, P.A. 413, S. 1; 1969, P.A. 237, S. 1; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 44, 69.)

History: 1959 act deleted provision for an Emergency Scholarship Fund; 1969 act substituted board of trustees for the state colleges for state board of education; P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 91-256 made a technical change.

Cited. 152 C. 151; 216 C. 253.



Section 10-155a to 10-155c - Cooperative arrangements for teacher training. Subcommittee and advisory committee for program. State grants.

Sections 10-155a to 10-155c, inclusive, are repealed.

(1967, P.A. 761, S. 1–4; 1969, P.A. 230; P.A. 75-556, S. 1–3; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 104–106; P.A. 82-218, S. 37, 46; P.A. 83-105, S. 3.)



Section 10-155cc - Definitions.

(a) For the purposes of this section and section 10-155dd:

(1) “Adjusted staff members in the school district or regional educational service center” means the result obtained by multiplying the total number, according to the Teachers' Retirement Board data pursuant to subdivision (3) of this subsection, of full-time equivalent staff members certified pursuant to section 10-145 in the respective school district or regional educational service center, by the appropriate percentage as determined in subsection (b) of this section.

(2) “Adjusted staff members in the state” means the sum of all adjusted staff members in school districts and regional educational service centers in the state.

(3) “Teachers' Retirement Board data” means the data reported to the Teachers' Retirement Board on the annual school staff reports due on September fifteenth of the fiscal year prior to the fiscal year the grant is to be paid.

(4) “Comprehensive professional development plan” means for the fiscal year ending June 30, 1993, and each fiscal year thereafter, the comprehensive local professional development plan developed pursuant to subsection (b) of section 10-220a.

(b) The percentage used to calculate the adjusted staff members pursuant to subdivision (1) of subsection (a) of this section shall be determined as follows:

(1) For local boards of education: (A) Each town in the state shall be ranked in descending order from one to one hundred sixty-nine according to such town's adjusted equalized net grand list per capita, as defined in section 10-261; (B) based upon such ranking, a percentage of not less than fifty nor more than one hundred fifty shall be determined for each town on a continuous scale.

(2) For each regional board of education by: (A) Multiplying the total population, as defined in section 10-261, of each town in the district by such town's ranking, as determined in subdivision (1) of this subsection; (B) adding together the figures for each town determined under subparagraph (A) of this subdivision; and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same percentage as would a town with the same rank pursuant to subdivision (1) of this subsection.

(3) For each regional educational service center by: (A) Multiplying the total population, as defined in section 10-261, of each member town in the regional educational service center by such town's ranking, as determined in subdivision (1) of this subsection; (B) adding together the figures for each town determined under subparagraph (A) of this subdivision; and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same percentage as would a town with the same rank pursuant to subdivision (1) of this subsection.

(P.A. 87-2, S. 8, 21; P.A. 90-324, S. 8, 13; P.A. 13-122, S. 7.)

History: P.A. 90-324 in Subsec. (a) deleted references to repealed Secs. 10-155ee to 10-155gg, inclusive, added definition of “comprehensive professional development plan” and made technical changes; P.A. 13-122 amended Subsec. (a)(4) to redefine “comprehensive professional development plan” by deleting existing Subpara. (A) and the Subpara. (B) designator, adding reference to local professional development plan, replacing “required and approved” with “developed” and making a conforming change, effective June 18, 2013.

Cited. 216 C. 253.



Section 10-155d - Preparation of teachers. Alternate route programs for teachers, administrators and early childhood education teachers.

(a) The Office of Higher Education shall encourage and support experimentation and research in the preparation of teachers for public elementary and secondary schools. To help fulfill the purposes of this section, the Office of Higher Education shall appoint an advisory council composed of qualified professionals which shall render assistance and advice to the office. In carrying out its activities pursuant to this section, the office shall consult with the State Board of Education and such other agencies as it deems appropriate to assure coordination of all activities of the state relating to the preparation of teachers for public elementary and secondary schools.

(b) The Office of Higher Education, with the approval of the Commissioner of Education, shall expand, within available appropriations, participation in its summer alternate route to certification program and its weekend and evening alternate route to certification program. The office shall expand the weekend and evening program for participants seeking certification in a subject shortage area pursuant to section 10-8b. The office, in collaboration with the Department of Education, shall develop (1) a regional alternate route to certification program targeted to the subject shortage areas, and (2) an alternate route to certification program for former teachers whose certificates have expired and who are interested in resuming their teaching careers.

(c) The Office of Higher Education, in consultation with the Department of Education, shall develop alternate route to certification programs for (1) school administrators and superintendents, and (2) early childhood education teachers. The programs shall include mentored apprenticeships and criteria for admission to the programs.

(1967, P.A. 761, S. 5; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 107; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; June Sp. Sess. P.A. 01-1, S. 6, 54; P.A. 03-76, S. 45; P.A. 04-26, S. 3; P.A. 06-135, S. 25; P.A. 11-48, S. 255; P.A. 12-156, S. 56.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-218 removed obsolete provision re report to governor on November 15, 1968, and deleted Connecticut research commission and Connecticut commission on aid to higher education as agencies to be consulted concerning coordination of activities relative to teacher preparation; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; June Sp. Sess. P.A. 01-1 designated existing provisions as Subsec. (a), made technical changes and added Subsec. (b) re alternate route programs, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (b), effective June 3, 2003; P.A. 04-26 made a technical change in Subsec. (b)(1), effective April 28, 2004; P.A. 06-135, designated editorially by the Revisors as Subsec. (c), required the development of alternate route to certification programs for administrators and superintendents and early childhood education teachers, effective July 1, 2006; P.A. 11-48 replaced “Board of Governors of Higher Education” and “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education” and replaced “board” and “department” with “office”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.

Cited. 216 C. 253.



Section 10-155dd to 10-155gg - Grants to implement comprehensive professional development plans. Planning grants to develop or revise teacher evaluation programs. Grants to implement, assess and improve teacher evaluation programs. Planning grants for teacher career incentive programs.

Sections 10-155dd to 10-155gg, inclusive, are repealed.

(P.A. 87-2, S. 9–11, 13, 21; P.A. 88-360, S. 55, 63; P.A. 89-355, S. 19, 20; P.A. 90-324, S. 9, 13; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-155e - Development of programs to assist paraprofessionals to fulfill state certification requirements. Report to General Assembly.

Section 10-155e is repealed, effective July 1, 2013.

(1971, P.A. 414; P.A. 73-324; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10-155f - Residency requirement prohibited.

No municipality or school district shall require that an individual reside within the municipality or school district as a condition for appointment or continued employment as a school teacher.

(P.A. 78-203.)

Cited. 216 C. 253.



Section 10-155g - Educational Excellence Trust Fund.

There is established a fund to be known as the “Educational Excellence Trust Fund”. Moneys deposited in the fund shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the fund shall become part of the fund. Amounts in the fund shall be expended only pursuant to appropriations by the General Assembly and for the purpose of fostering the professional development and excellence of the teachers of the state.

(P.A. 85-554, S. 1, 6.)

Cited. 216 C. 253.



Section 10-155h - Educational excellence program administered by department. Governor to recommend appropriation for.

Section 10-155h is repealed.

(P.A. 85-554, S. 2, 6; P.A. 88-136, S. 36, 37.)



Section 10-155i - Pilot program to assist paraprofessionals.

Section 10-155i is repealed, effective October 1, 2002.

(P.A. 89-355, S. 15, 20; P.A. 91-361, S. 1, 2; P.A. 95-226, S. 15, 30; S.A. 02-12, S. 1.)



Section 10-155j - Development of paraprofessionals.

The Department of Education shall, within available appropriations, promote and encourage professional development activities for school paraprofessionals with instructional responsibilities. Such activities may include, but shall not be limited to, providing local and regional boards of education with training modules and curricula for professional development for paraprofessionals and assisting boards of education in the effective use of paraprofessionals and the development of strategies to improve communications between teachers and paraprofessionals in the provision of effective student instruction.

(June Sp. Sess. P.A. 07-3, S. 27; P.A. 14-212, S. 13.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 14-212 deleted reference to State Education Resource Center and made a technical change, effective June 13, 2014.



Section 10-155k - School Paraprofessional Advisory Council.

On and after July 1, 2013, the Commissioner of Education shall establish a School Paraprofessional Advisory Council consisting of (1) one school paraprofessional from each state-wide bargaining representative organization that represents school paraprofessionals with instructional responsibilities, (2) one representative from each of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b, (3) the most recent recipient of the Connecticut Paraprofessional of the Year Award, (4) two representatives from the regional educational service centers, appointed by the Commissioner of Education, and (5) a school administrator, appointed by the Connecticut Federation of School Administrators. The council shall hold quarterly meetings and advise, at least quarterly, the Commissioner of Education, or the commissioner's designee, of the needs for (A) professional development and the training of paraprofessionals and the effectiveness of the content and the delivery of existing training for such paraprofessionals, (B) appropriate staffing strategies for paraprofessionals, and (C) other relevant issues relating to paraprofessionals. The council shall report, annually, in accordance with the provisions of section 11-4a, on the recommendations given to the commissioner, or the commissioner's designee, pursuant to the provisions of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(June Sp. Sess. P.A. 07-3, S. 29; P.A. 11-136, S. 11; P.A. 13-10, S. 1.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 11-136 deleted “, at least quarterly,” and added “hold quarterly meetings and annually” re council to advise Commissioner of Education and replaced “at least quarterly” with “annually” re report on recommendations, effective July 1, 2011; P.A. 13-10 added “On and after July 1, 2013”, designated existing provision re members as Subdiv. (1) and amended same to replace “representative” with “school professional”, added Subdivs. (2) to (5) re additional members, replaced “annually” with “, at least quarterly,”, designated existing provision re training as Subpara. (A) and amended same to add “professional development and” and make a conforming change, and added Subparas. (B) and (C) re council to advise Commissioner of Education re staffing strategies and other relevant issues, effective July 1, 2013.



Section 10-155l - Minority teacher recruitment.

(a) For purposes of this section, “minority” means individuals whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(b) The Regional Educational Service Center Minority Recruiting Alliance, in consultation with the Department of Education, the Board of Regents for Higher Education, the constituent units of the state system of higher education and the Connecticut Conference of Independent Colleges, shall study methods to (1) encourage minority middle and secondary school students to attend institutions of higher education and enter teacher preparation programs, (2) recruit minority students attending institutions of higher education to enroll in teacher preparation programs and pursue teaching careers, and (3) recruit and maintain minority teachers in Connecticut schools.

(c) Not later than October 1, 2007, the Regional Educational Service Center Minority Recruiting Alliance, in consultation with the Department of Education, the Board of Regents for Higher Education, the constituent units of the state system of higher education and the Connecticut Conference of Independent Colleges, shall propose guidelines to the Commissioner of Education and the president of the Connecticut State Colleges and Universities for pilot programs to recruit and retain minority teachers and may consider, but such consideration need not be limited to, the establishment and operation of the following pilot programs:

(1) A fellows program leading to the eligibility for an educator certificate for minority individuals who have (A) completed an intensive summer session focusing on classroom management and methodology, (B) received a bachelor's degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (C) achieved a satisfactory score on the examination required pursuant to section 10-145f or have had such requirement waived pursuant to said section, and (D) have such other qualifications for the issuance of an educator certificate as are required for individuals participating in the alternate route to certification program under section 10-155d;

(2) A competitive grant program to assist local and regional boards of education to form and operate future teachers' clubs as part of the extracurricular activities at middle and high schools under their jurisdiction; and

(3) A program to allow minority college seniors who are majoring in subject shortage areas pursuant to section 10-8b but who are not enrolled in a teacher preparation program to receive up to three credits for working as cadet teachers in a public school and, upon graduation and recommendation by school officials, to allow such cadet teachers to enter a fellows program pursuant to subdivision (1) of this subsection if such a program is in operation.

(d) Not later than January 1, 2008, the Regional Educational Service Center Minority Recruiting Alliance shall report, in accordance with section 11-4a, on (1) the results of the study pursuant to subsection (b) of this section, (2) the guidelines for pilot programs developed pursuant to subsection (c) of this section, and (3) the establishment and operation of any pilot program pursuant to subsection (c) of this section to the Department of Education, the Board of Regents for Higher Education and the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education.

(June Sp. Sess. P.A. 07-3, S. 31; P.A. 11-48, S. 285; P.A. 12-156, S. 58; P.A. 13-118, S. 13; P.A. 16-15, S. 20.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, and “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 amended Subsec. (c) by adding reference to State Board of Education re accreditation in Subdiv. (1)(B), effective June 15, 2012; P.A. 13-118 amended Subsec. (c)(1)(B) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 16-15 amended Subsec. (c) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10-155n to 10-155q - Teacher career incentive programs. Applications for grants; selection criteria. Project evaluations; statement of expenditures. Grant program administration.

Sections 10-155n to 10-155q, inclusive, are repealed.

(P.A. 85-405, S. 1–5; P.A. 86-333, S. 18–20, 32; P.A. 90-324, S. 12, 13.)



Section 10-155t to 10-155bb - Advisory commission on career incentives and teacher evaluation. Election to participate in programs; appointment of panels. Local teacher evaluation plans. Presentation of plans. Grants for developing evaluation plans. Local career incentive plans. Grants for developing career incentive plans. Grants for approval of evaluation and career incentive plans; distribution of proceeds. Teacher Career Incentive Fund; grants for approval of evaluation and career incentive plans; distribution of proceeds.

Sections 10-155t to 10-155bb, inclusive, are repealed.

(May Sp. Sess. P.A. 86-1, S. 11–19, 58; P.A. 87-2, S. 14, 18, 21; P.A. 90-324, S. 12, 13.)



Section 10-156 - Sick leave.

Each professional employee certified by the State Board of Education and employed by a local or regional board of education shall be entitled to a minimum of sick leave with full pay of fifteen school days in each school year. Unused sick leave shall be accumulated from year to year, as long as the employee remains continuously in the service of the same board of education, and as authorized by such board, but such authorized accumulation of sick leave shall not be less than one hundred fifty school days.

(1955, S. 940d; 1963, P.A. 353; February, 1965, P.A. 130; 1967, P.A. 247; 1969, P.A. 213; P.A. 78-218, S. 108; P.A. 06-196, S. 63; P.A. 07-217, S. 43.)

History: 1963 act added regional school districts, increased annual sick leave from 10 to 15 days and minimum cumulative leave from 60 to 75 days; 1965 act increased minimum cumulative sick leave to 90 school days; 1967 act increased minimum cumulative sick leave to 120 days; 1969 act increased minimum cumulative sick leave to 150 days; P.A. 78-218 substituted “local” for “town” boards of education and dropped reference to school districts; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-217 made a technical change, effective July 12, 2007.

Cited. 152 C. 151; 216 C. 253.



Section 10-156a - Duty-free lunch period.

Each professional employee certified by the State Board of Education and employed by a local or regional board of education of any town or regional school district to work directly with children shall have a guaranteed duty-free period for lunch which shall be scheduled as a single period of consecutive minutes.

(1967, P.A. 465; P.A. 78-218, S. 109; P.A. 87-250, S. 10, 11.)

History: P.A. 78-218 specified applicability to employees of local or regional boards of education; P.A. 87-250 provided that the lunch period be scheduled as a single period of consecutive minutes.

Cited. 216 C. 253.



Section 10-156aa - Task force re minority teacher recruitment, preparation and retention.

(a) There is established a task force to study and develop strategies to increase and improve the recruitment, preparation and retention of minority teachers, as defined in section 10-155l, in public schools in the state. Such study shall include, but need not be limited to, (1) an analysis of the causes of minority teacher shortages in the state, (2) an examination of current state-wide and school district demographics, and (3) a review of best practices.

(b) The task force shall consist of the following members:

(1) One appointed by the speaker of the House of Representatives;

(2) One appointed by the president pro tempore of the Senate;

(3) One appointed by the majority leader of the House of Representatives, who shall be a member of the Black and Puerto Rican Caucus of the General Assembly;

(4) One appointed by the majority leader of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) The Commissioner of Education, or the commissioner's designee;

(8) The president of the Board of Regents for Higher Education, or the president's designee;

(9) The executive director of the Commission on Women, Children and Seniors, or the executive director's designee; and

(10) The executive director of the Commission on Equity and Opportunity, or the executive director's designee.

(c) Any member of the task force appointed under subdivision (1), (2), (3), (4), (5) or (6) of subsection (b) of this section may be a member of the General Assembly.

(d) All appointments to the task force shall be made not later than thirty days after June 22, 2015. Any vacancy shall be filled by the appointing authority.

(e) The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons of the task force from among the members of the task force. Such chairpersons shall schedule the first meeting of the task force, which shall be held not later than sixty days after June 22, 2015.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to education shall serve as administrative staff of the task force.

(g) Not later than June 30, 2017, the task force shall submit a report on its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(h) The task force shall terminate on January 1, 2026.

(P.A. 15-108, S. 5; P.A. 16-41, S. 1; May Sp. Sess. P.A. 16-3, S. 131.)

History: P.A. 15-108 effective June 22, 2015; P.A. 16-41 amended Subsec. (a) by designating existing provision re examination of demographics as Subdiv. (2) and existing provision re review of best practices as Subdiv. (3) and adding Subdiv. (1) re analysis of causes of minority teacher shortages, amended Subsec. (b) by adding Subdiv. (12) re executive director of Asian Pacific American Affairs Commission or designee, amended Subsec. (g) by replacing “February 1, 2016” with “June 30, 2017” and deleting provision re task force to terminate on date it submits report or February 1, 2016, and added Subsec. (h) re task force to terminate on January 1, 2026, effective May 27, 2016; pursuant to May Sp. Sess. P.A. 16-3, “Latino and Puerto Rican Affairs Commission”, “African-American Affairs Commission” and “Asian Pacific American Affairs Commission” were changed editorially by the Revisors to “Commission on Equity and Opportunity”, “Commission on Children” was changed editorially by the Revisors to “Commission on Women, Children and Seniors” and technical changes were made by the Revisors in Subsec. (b), effective June 2, 2016.



Section 10-156b - Tenure and sick leave rights of teacher on regionalization of school and on dissolution of regional school district.

(a) In determining the rights and benefits earned by a teacher under section 10-151 and section 10-156, the establishment of a regional school district shall not be deemed to interrupt the continuous employment of a teacher who was employed by a local board of education of any of the towns comprising such district during the school year immediately prior to, or within which, such district is established and such teacher shall continue as an employee of the regional board of education, subject to the provisions of section 10-151.

(b) In determining the rights and benefits earned by a teacher under section 10-151 and section 10-156, the dissolution of a regional school district shall not be deemed to interrupt the continuous employment of a teacher who was employed by such regional board of education during the school year immediately prior to, or within which, such district is dissolved and such teacher shall continue as an employee of the local board of education of one of the towns which comprised such regional school district prior to dissolution, subject to the provisions of section 10-151.

(1969, P.A. 320, S. 1; P.A. 73-557.)

History: P.A. 73-557 added Subsec. (b) re effect of dissolution of regional school district on continuous employment of teachers.

Cited. 216 C. 253.



Section 10-156bb - Minority Teacher Recruitment Policy Oversight Council.

There is established a Minority Teacher Recruitment Policy Oversight Council within the Department of Education. The council shall consist of (1) the Commissioner of Education, or the commissioner's designee, (2) two representatives from the minority teacher recruitment task force, established pursuant to section 10-156aa, (3) one representative from each of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b, (4) the president of the Board of Regents for Higher Education, or the president's designee, and (5) a representative from an alternate route to certification program, appointed by the Commissioner of Education. The council shall hold quarterly meetings and advise, at least quarterly, the Commissioner of Education, or the commissioner's designee, on ways to (A) encourage minority middle and secondary school students to attend institutions of higher education and enter teacher preparation programs, (B) recruit minority students attending institutions of higher education to enroll in teacher preparation programs and pursue teaching careers, (C) recruit and retain minority teachers in Connecticut schools, (D) recruit minority teachers from other states to teach in Connecticut schools, and (E) recruit minority professionals in other fields to enter teaching. The council shall report, annually, in accordance with the provisions of section 11-4a, on the recommendations given to the commissioner, or the commissioner's designee, pursuant to the provisions of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education. For purposes of this section, “minority” means individuals whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(P.A. 16-41, S. 2.)

History: P.A. 16-41 effective July 1, 2016.



Section 10-156c - Military leave.

Each professional employee certified by the State Board of Education and employed by a local or regional board of education who is a member of the reserve corps of any branch of the armed forces of the United States, as defined by section 27-103, shall be entitled to be absent from his or her duties or services while engaged in required field training in such reserve corps. No such employee shall be subjected by any person, directly or indirectly, by reason of such absence, to any loss or reduction of vacation or holiday privileges or be prejudiced by reason of such absence with reference to promotion or continuance in employment or to reemployment. The period of absence in any calendar year shall not exceed thirty days.

(1969, P.A. 788, S. 1; P.A. 78-218, S. 110.)

History: P.A. 78-218 specified applicability to employees of local or regional boards of education and to both male and female reservists.

Cited. 216 C. 253.



Section 10-156cc - Report re effectiveness of minority teacher recruitment programs.

Not later than July 1, 2017, and annually thereafter, the Department of Education shall submit a report using results-based accountability measures to assess the effectiveness of minority teacher recruitment programs in the state to the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations, in accordance with the provisions of section 11-4a. Such minority teacher recruitment programs shall include, but not be limited to, any program administered by a regional educational service center pursuant to section 10-155l, and the minority teacher incentive program administered by the Office of Higher Education pursuant to section 10a-168a.

(P.A. 16-41, S. 6.)

History: P.A. 16-41 effective July 1, 2016.



Section 10-156d - Reemployment after military leave.

Any professional employee certified by the State Board of Education and employed by a local or regional board of education who leaves such employment for the purpose of entering the armed forces of the United States, as defined in section 27-103, shall be reemployed by the board of education as hereinafter provided, provided such employee makes application for return to such employment within ninety days after receiving a certificate of honorable separation from the armed forces. The board of education shall employ such applicant in his or her former position and duties if such employment is available; and if not, shall employ such applicant in an equivalent position, if available; and if not, shall offer such applicant employment in any available position for which such applicant is qualified. Any employee returning to the employ of the board of education as herein provided shall be credited with the period of such service in said armed forces to the same extent as though it had been a part of the term of employment by such board of education. This section shall not apply to any such employee who, because of voluntary reenlistment, has been absent from the employ of such board of education for a period of more than three years in addition to war service as defined in said section 27-103 or compulsory service and the ninety-day period as hereinbefore provided.

(1969, P.A. 788, S. 2; P.A. 78-218, S. 111.)

History: P.A. 78-218 substituted “local” for “town” boards of education and made technical changes.

Cited. 216 C. 253.



Section 10-156dd - Student survey re minority teacher recruitment programs.

Not later than January 1, 2017, and annually thereafter, the Department of Education shall conduct a survey of students participating in minority teacher recruitment programs offered by regional educational service centers or at a public institution of higher education in the state. Such survey shall include questions relating to the components and effectiveness of the minority teacher recruitment program. The department shall report, annually, in accordance with the provisions of section 11-4a, on the results and findings of the survey to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(P.A. 16-41, S. 3.)

History: P.A. 16-41 effective July 1, 2016.



Section 10-156e - Employees of boards of education permitted to serve as elected officials; exception.

Notwithstanding the provisions of any special act or municipal charter or ordinance to the contrary, any employee of a local or regional board of education or of an incorporated or endowed high school approved pursuant to the provisions of section 10-34 shall have the right to serve on any governmental body of the town in which he resides except that no such employee shall serve on such employee's employing board of education.

(P.A. 81-310.)



Section 10-157 - Superintendents: Relationship to local or regional board of education; verification of certification status; waiver of certification; written contract of employment; evaluation of superintendent by board of education.

(a) Any local or regional board of education shall provide for the supervision of the schools under its control by a superintendent who shall serve as the chief executive officer of the board. The superintendent shall have executive authority over the school system and the responsibility for its supervision. Employment of a superintendent shall be by election of the board of education. Except as provided in subsection (b) of this section, no person shall assume the duties and responsibilities of the superintendent until the board receives written confirmation from the Commissioner of Education that the person to be employed is properly certified or has had such certification waived by the commissioner pursuant to subsection (c) of this section. The commissioner shall inform any such board, in writing, of the proper certification, waiver of certification or lack of certification or waiver of any such person not later than fourteen days after the name of such person is submitted to the commissioner pursuant to section 10-226. A majority vote of all members of the board shall be necessary to an election, and the board shall fix the salary of the superintendent and the term of office, which shall not exceed three years. Upon election and notification of employment or reemployment, the superintendent may request and the board shall provide a written contract of employment which includes, but is not limited to, the salary, employment benefits and term of office of such superintendent. Such superintendent shall, at least three weeks before the annual town or regional school district meeting, submit to the board a full written report of the proceedings of such board and of the condition of the several schools during the school year preceding, with plans and suggestions for their improvement. The board of education shall evaluate the performance of the superintendent annually in accordance with guidelines and criteria mutually determined and agreed to by such board and such superintendent.

(b) A local or regional board of education may appoint as acting superintendent a person who is or is not properly certified for a probationary period, not to exceed one school year, with the approval of the Commissioner of Education. During such probationary period such acting superintendent shall assume all duties of the superintendent for the time specified and shall successfully complete a school leadership program, approved by the State Board of Education, offered at a public or private institution of higher education in the state. At the conclusion of such probationary period, such appointing local or regional board of education may request the commissioner to grant a waiver of certification for such acting superintendent pursuant to subsection (c) of this section.

(c) The commissioner may, upon request of an employing local or regional board of education, grant a waiver of certification to a person (1) who has successfully completed at least three years of experience as a certified administrator with a superintendent certificate issued by another state in a public school in another state during the ten-year period prior to the date of application, or (2) who has successfully completed a probationary period as an acting superintendent pursuant to subsection (b) of this section, and who the commissioner deems to be exceptionally qualified for the position of superintendent.

(1949 Rev., S. 1442; P.A. 78-218, S. 112; P.A. 81-196; P.A. 85-54, S. 1, 3; P.A. 07-241, S. 4; P.A. 10-111, S. 2; June Sp. Sess. P.A. 10-1, S. 59; P.A. 11-28, S. 13; P.A. 12-116, S. 58.)

History: P.A. 78-218 specified applicability to local and regional boards of education rather than town boards and deleted references to supervising agents; P.A. 81-196 clarified the rights and responsibilities of superintendents of schools and the employing board of education by specifying that superintendent is the chief executive officer of the board and has executive authority over the school system, that board must provide the superintendent with a written contract of employment or reemployment if the superintendent so requests and that board shall evaluate the superintendent annually in accordance with guidelines mutually agreed to by the board and the superintendent; P.A. 85-54 added requirement that no person assume duties and responsibilities of superintendent until hiring board receives confirmation from commissioner that person is properly certified, and added provision allowing certified or uncertified person as acting superintendent with commissioner's approval as Subsec. (b); P.A. 07-241 amended Subsec. (a) to make technical changes and add references to waiver of certification and added Subsec. (c) re waiver of certification, effective July 1, 2007; P.A. 10-111 amended Subsec. (c) by adding “upon request of an employing local or regional board of education” and provision re waiver of certification requirements for out-of-state superintendent experience, effective July 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (c), effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (a), effective June 3, 2011; P.A. 12-116 amended Subsec. (b) by replacing “specified period of time” with “probationary period”, replacing “ninety days” with “one school year”, adding provision requiring completion of a school leadership program during probationary period, and replacing provision re extension of time with provision re waiver of certification, and amended Subsec. (c) by adding provision re successful completion of probationary period as new Subdiv. (2) and deleting former Subparas. (A) to (C) re findings for person exceptionally qualified, effective July 1, 2012.

Superintendent appointed for fixed term does not hold over de jure. 127 C. 426. Cited. 129 C. 191; 152 C. 568; 228 C. 640.

Cited. 30 CA 594.

Superintendent of schools is not an employee to be hired by contract but a public officer to be elected. 10 CS 404.



Section 10-157a - Superintendent for more than one town.

(a) Notwithstanding any provisions of the general statutes to the contrary, the boards of education of any two or more towns, or the board of education of any regional school district and the board of education of one or more of the towns comprising the district, or a committee formed and authorized by agreement of such boards on behalf of such boards may jointly employ a superintendent of schools, and said superintendent of schools shall have the powers and duties for each of said boards as provided in section 10-157. Such boards of education or such committee shall specify in a written agreement the term of office of such superintendent, which shall not exceed three years, and the proportionate share and limits of authorized expenditures for the salary of such superintendent and other necessary expenses, and any other pertinent matters, and shall provide for the evaluation of the superintendent pursuant to section 10-157. Any agreement authorizing the employment of a superintendent pursuant to this section shall include, but not be limited to, the duties of the committee, the membership of the committee, the voting requirements for action, and provision for termination of the agreement.

(b) Any board of education may withdraw from any agreement entered into under subsection (a) of this section if, at least one year prior to the date of proposed withdrawal, it gives written notice of its intent to do so to each of the other boards.

(P.A. 78-218, S. 114; P.A. 82-300, S. 1, 2.)

History: P.A. 82-300 amended Subsec. (a) to clarify provisions regarding the joint employment of superintendents and to authorize formation of a committee by participating school boards to hire a superintendent for joint employment.



Section 10-158 - Superintendent for more than one town. Supervision districts.

Section 10-158 is repealed.

(1949 Rev., S. 1443; 1961, P.A. 544, S. 2.)



Section 10-158a - Cooperative arrangements among towns. School building projects. Student transportation.

(a) Any two or more boards of education may, in writing, agree to establish cooperative arrangements to provide school accommodations services, programs or activities, special education services, health care services or alternative education, as defined in section 10-74j, to enable such boards to carry out the duties specified in the general statutes. Such arrangements may include the establishment of a committee to supervise such programs, the membership of the committee to be determined by the agreement of the cooperating boards. Such committee shall have the power, in accordance with the terms of the agreement, to (1) apply for, receive directly and expend on behalf of the school districts which have designated the committee an agent for such purpose any state or federal grants which may be allocated to school districts for specified programs, the supervision of which has been delegated to such committee, provided such grants are payable before implementation of any such program or are to reimburse the committee pursuant to subsection (d) of this section for transportation provided to a school operated by a cooperative arrangement; (2) receive and disburse funds appropriated to the use of such committee by the cooperating school districts, the state or the United States, or given to the committee by individuals or private corporations; (3) hold title to real or personal property in trust, or as otherwise agreed to by the parties, for the appointing boards; (4) employ personnel; (5) enter into contracts; and (6) otherwise provide the specified programs, services and activities. Teachers employed by any such committee shall be subject to the provisions of the general statutes applicable to teachers employed by the board of education of any town or regional school district. For purposes of this section, the term “teacher” shall include each professional employee of a committee below the rank of superintendent who holds a regular certificate issued by the State Board of Education and who is in a position requiring such certification.

(b) Subject to the provisions of subsection (c) of this section, any board of education may withdraw from any agreement entered into under subsection (a) of this section if, at least one year prior to the date of the proposed withdrawal, it gives written notice of its intent to do so to each of the other boards. Upon withdrawal by one or more boards of education, two or more boards of education may continue their commitment to the agreement. If two or more boards of education continue the arrangement, then such committee established within the arrangement may continue to hold title to any real or personal property given to or purchased by the committee in trust for all the boards of education which entered the agreement, unless otherwise provided in the agreement or by law or by the grantor or donor of such property. Upon dissolution of the committee, any property held in trust shall be distributed in accordance with the agreement, if such distribution is not contrary to law.

(c) If a cooperative arrangement receives a grant for a school building project pursuant to chapter 173, the cooperative arrangement shall use the building for which the grant was provided for a period of not less than twenty years after completion of such project. If the cooperative arrangement ceases to use the building for the purpose for which the grant was provided, the Commissioner of Education shall determine whether (1) title to the building and any legal interest in appurtenant land reverts to the state or (2) the cooperative arrangement reimburses the state an amount equal to ten per cent of the eligible school building project costs of the project.

(d) Any cooperative arrangement established pursuant to this section, or any local or regional board of education which is a member of such a cooperative arrangement which transports students to a school operated by such cooperative arrangement shall be reimbursed in accordance with the provisions of section 10-266m. At the end of each school year, any such cooperative arrangement or local or regional board of education which provides such transportation shall file an application for reimbursement on a form provided by the Department of Education.

(1961, P.A. 544, S. 1, 3; 1963, P.A. 449; February, 1965, P.A. 391, S. 1; 1967, P.A. 160, S. 1; 1969, P.A. 333, S. 1, 2; P.A. 78-218, S. 113; P.A. 81-257, S. 1, 10; P.A. 82-85, S. 1, 2; P.A. 89-26, S. 2, 4; P.A. 96-270, S. 9, 11; P.A. 97-247, S. 15, 27; June 19 Sp. Sess. P.A. 09-1, S. 21; P.A. 10-71, S. 3; P.A. 15-133, S. 5.)

History: 1963 act deleted former provision limiting application to towns employing a total of not more than one hundred teachers and clarified powers and duties of superintendent and types of joint programs; 1965 act included in Subsec. (b) any two or more boards which have the same supervising agent, inserted new Subsec. (c) concerning special fund for purposes of section and relettered former Subsecs. (c) and (d) as (d) and (e) respectively; 1967 act amended Subsec. (b) to apply to cooperative arrangements between two or more boards of education which may be supervised by committee and deleted reference to boards with same supervising agent, deleted Subsec. (c) re special fund and relettered remaining Subsecs. accordingly; 1969 act amended Subsec. (b) to include in powers of committee the power to apply for, receive and expend state or federal grants for specified programs or other funds appropriated for its use and the power to hold title to real or personal property in trust for boards involved and amended Subsec. (c) to provide for committee’s continued holding of title upon withdrawal of one participating board and for distribution of property upon dissolution of committee; P.A. 78-218 deleted Subsec. (a) which had provided for joint employment of school superintendent, relettering Subsecs. (b) and (c) as (a) and (b); P.A. 81-257 amended Subsec. (b) to clarify that two or more boards of education may continue a cooperative arrangement upon withdrawal from the arrangement by one or more towns; P.A. 82-85 amended Subsec. (a) to include definition of “teacher”, clarifying applicability of section provisions; P.A. 89-26 amended the definition of “teacher” in Subsec. (a) to include the word “professional”; P.A. 96-270 added Subsec. (c) re grants for school building projects, effective July 1, 1996; P.A. 97-247 amended Subsec. (a) to substitute school accommodations services for special services, to add provision concerning grants to reimburse the committee for school transportation in Subdiv. (1), and to add authority to hold title in accordance with agreement of the parties in Subdiv. (3), amended Subsec. (b) to specify that withdrawal is subject to the provisions of Subsec. (c), and added Subsec. (d) re reimbursement for transportation costs, effective July 1, 1997; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by adding “special education services or health care services” and making a technical change, effective July 1, 2009; P.A. 10-71 made a technical change in Subsec. (b), effective May 18, 2010; P.A. 15-133 amended Subsec. (a) by adding “or alternative education, as defined in section 10-74j”, effective July 1, 2015.



Section 10-159 and 10-159a - Supervisory service by State Board of Education. Election to receive grant in lieu of supervisory service.

Sections 10-159 and 10-159a are repealed.

(1949 Rev., S. 1444; 1969, P.A. 698, S. 23; 1971, P.A. 861, S. 1; 1972, P.A. 193, S. 1; P.A. 78-218, S. 115; P.A. 79-411, S. 1, 2.)






Chapter 167 - Teachers' Retirement System (Repealed)

Section 10-160 to 10-180b - Definitions. Extra duty or coaching. Retirement system and retirement association. Teachers' Retirement Board. Bylaws, regulations and funds. Retirement qualifications. Cost of living allowances and adjustment. Teachers retiring on or after July 1, 1975. Adjustments to allowances and pensions. Designation of coparticipants. Death benefits. Survivor's and spouse's options. Recomputation of benefits. Payments to retirement board for persons in armed forces. Credit for service. Relationship between Teachers' Retirement Association and state employees retirement system. Withdrawal and refunds. Continuation of membership. Withdrawal of contributions. Death prior to receipt of deferred benefit. Payment into reserve fund. Funds not assignable. Duties of education officials. Deductions. Pension reserve fund. Issuance of state bonds.

Sections 10-160 to 10-180b, inclusive, are repealed.

(1949 Rev., S. 1591–1593, 1595–1606; 1953, S. 992d, 996d, 998d; 1953, 1955, S. 994d; 1955, S. 992d, 995d, 997d, 999d, 1000d; June, 1955, S. 993d; 1957, P.A. 86; 87; 163, S. 21–24; 403; 454; 470; 508; 562, S. 1–6; 563; September, 1957, P.A. 11, S. 13; 16, S. 3, 4; March, 1958, P.A. 25, S. 1; 1959, P.A. 251, S. 1; 268, S. 1; 272, S. 1; 529; 682; 1961, P.A. 389; 397; 427; 485; 488; 1963, P.A. 346; 355; 455; 531; 538; 625; 648; February, 1965, P.A. 73; 168, S. 1; 242; 260; 291; 315; 330, S. 46; 342, S. 1; 345; 544, S. 1; 555; 623, S. 1, 2; 1967, P.A. 519, S. 1–3; 570, S. 1; 629, S. 1; 635, S. 1; 656, S. 6, 7; 724, S. 1–4; 786, S. 3, 4; 806; 1969, P.A. 168; 191, S. 3; 228, S. 1–3; 629, S. 1, 5–7; 761, S. 1–3; June, 1969, P.A. 1, S. 24; 1971, P.A. 185; 592, S. 1; 651, S. 1–4; 669, S. 1; 732; 771, S. 1, 2; June, 1971, S.A. 1, S. 12; 1972, P.A. 42, S. 1; 51, S. 1; 202, S. 1; P.A. 73-197; 73-229; 73-485, S. 1, 2; 73-567, S. 1–3; P.A. 74-218, S. 1, 2; 74-220, S. 1, 2; 74-223, S. 1, 2; 74-338, S. 91, 94; S.A. 74-31, S. 13, 22; P.A. 75-44; 75-45, S. 1, 2; 75-82; 75-84, S. 1, 2; 75-419, S. 1–4; 75-479, S. 14, 25; P.A. 76-203; 76-206, S. 1, 2; 76-312; 76-360; P.A. 77-110, S. 1, 2; 77-230, S. 1, 2; 77-233; 77-359, S. 1, 2; 77-536; 77-547, S. 1–4; 77-573, S. 23, 24, 30; 77-614, S. 19, 70, 161, 163, 302, 610; P.A. 78-208, S. 34, 35; 78-331, S. 30, 58.)



Section 10-180c - Administration of retirement funds for teachers at E. O. Smith School.

See chapter 66, Sec. 5-192d.



Section 10-181 to 10-183a - Certain towns reimbursed. Insurance deductions. Participation in hospital insurance benefits under Social Security Act. Substitute teaching or temporary employment by retired teacher. Employment of retired teacher in emergency.

Sections 10-181 to 10-183a, inclusive, are repealed.

(1949 Rev., S. 1607; 1951, S. 1001d; 1957, P.A. 325, S. 1; 352; 1961, P.A. 371; 1963, P.A. 542; 1967, P.A. 607, S. 1; 615, S. 1; 824, S. 1; 1969, P.A. 130, S. 1; 419, S. 1; P.A. 77-573, S. 24, 30; 77-614, S. 302, 610; P.A. 78-208, S. 24, 35.)






Chapter 167a - Teachers’ Retirement System

Section 10-183aa - Disability allowance.

(a) An active member is eligible for a disability allowance if he or she has (1) become disabled as a result of any sickness or injury incurred in the performance of his or her duty as a teacher, without regard to the member's accumulated years of service at the time the disability is incurred; or (2) accumulated at least five years of service in the public schools and becomes disabled, without regard to whether the disability was incurred in the performance of his or her duty as a teacher.

(b) The disability allowance is computed as follows: Two per cent times credited service to the date of disability multiplied by average annual salary, provided such allowance shall not be less than fifteen per cent or more than fifty per cent of the member's average annual salary. In no case shall such disability allowance, less cost of living adjustments, plus any initial award of Social Security benefits and workers' compensation, exceed seventy-five per cent of the member's average annual salary.

(c) The board shall designate a medical committee to be composed of no more than five physicians. If required, other physicians may be employed to report on special cases. Such medical committee shall review each application for a disability allowance and shall make findings and recommendations in writing to the board. The medical committee shall perform additional examinations or case reviews as deemed necessary by the board. Members of such committee shall receive compensation for their services at a rate to be determined by the board.

(d) The disability allowance being paid to a member shall cease when and if the disability ends. The board may determine that a member's disability has ended if it finds, upon the recommendation of its medical committee, that the member has failed to pursue an appropriate program of treatment. In either event, such member shall receive credited service for the years he received such disability allowance subject to a maximum total credit of thirty years, or actual years of credited service to the date the disability commenced, whichever is greater. Such member, if eligible, may then (1) retire on a normal, early or proratable retirement benefit or (2) retain a vested right to a deferred normal, early or proratable retirement benefit. Upon attainment of the member's normal retirement date, as determined by his age and credited service, including the credited service granted by this subsection, the member's disability allowance shall convert to a normal or other service retirement, which shall be payable either in the normal form or under an optional payment form under section 10-183j. The board may require periodic medical examinations.

(e) No credit for a period of service of any kind prior to the months in which contribution therefor is made shall be given under this chapter or any special act in determining service in connection with an application for disability allowance other than for injury received in performance of duty as a teacher if such disability occurred within five years after contributions and required interest on account of such period were paid in full. The foregoing limitation shall not apply to (1) any reinstatement of prior Connecticut teaching service, or (2) credit obtained immediately after transfer from the state employees retirement system under this chapter for service previously credited in said system; but in the case of such transfer, no allowance on account of disability occurring within such five-year period, other than for injury received in performance of duty as a teacher, shall exceed the benefit which would have been payable by said system if transfer had not been made.

(f) During the first twenty-four months of payment of the disability allowance to a member, twenty per cent of all of such member's outside earned income or wages shall be offset against the disability allowance payable, unless the board determines that such earned income or wages are being paid as part of the rehabilitation of the member. At the expiration of such twenty-four-month period, if the total of the disability allowance and outside earned income exceeds one hundred per cent of average annual salary, the disability allowance will be reduced by the amount of such excess over one hundred per cent. The board shall adopt regulations, in accordance with the provisions of chapter 54, concerning procedures for verification of the income of members in receipt of a disability allowance.

(g) All members of the teachers' retirement system who are receiving disability payments under subsection (e) of section 10-183g of the general statutes, revision of 1958, revised to 1979, may, using a form provided by the board, elect to have their disability payments recomputed with regard to the percentage basis and pursuant to the provisions of this section and section 10-183bb. Such election shall not be revocable.

(P.A. 79-541, S. 2, 4, 6; P.A. 83-449, S. 4, 5; P.A. 89-276, S. 2, 3; P.A. 93-353, S. 46, 52.)

History: P.A. 83-449 changed “disability retirement allowance” to “disability allowance”, amended Subsec. (b) to repeal provision that in no case shall allowance exceed 75% of average annual salary plus social security benefits and workers' compensation and substituted provision that in no case shall allowance “less cost of living adjustments, plus any initial award of social security benefits and workers' compensation” exceed 75% of average annual salary, amended Subsec. (c) to add provision that medical committee shall perform additional examinations or case reviews as deemed necessary by the board, amended Subsec. (d) to specify that the board may determine that a member's disability has ended if it finds, upon recommendation of its medical committee, that the member has failed to pursue appropriate program or treatment, and that upon attainment of normal retirement date, as determined by age and credited service, the member's disability allowance shall convert to a normal or other service retirement, payable in normal or optional payment form, amended Subsec. (f) to add provision that during first 24 months of payment of allowance, 20% of all outside earned income shall be offset against the allowance “unless the board determines that such earned income or wages are being paid as part of the rehabilitation of the member”, repealed Subsec. (g) which provided that disability retirement payments being made to a member receiving payments under the federal Social Security Act shall be reduced by the amount of any such social security payment and relettered Subsec. (h) as Subsec. (g); P.A. 89-276 amended Subsec. (e) to exempt any reinstatement of prior Connecticut teaching service from the limitation re service credit; P.A. 93-353 amended Subsec. (a) to delete requirement that the active member not have attained age 60 and amended Subsec. (b) to change 3% to 2% and to change the cap, effective July 1, 1993.

Cited. 197 C. 91.



Section 10-183b - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Actuarial reserve basis” means a basis under which the liabilities of the retirement system are determined under acceptable actuarial methods and under which assets are accumulated under a program designed to achieve a proper balance between the accumulated assets and the liabilities of the system.

(2) “Amortization of unfunded liabilities” means a systematic program of annual payments determined as a level per cent of expected member annual salaries in lieu of a lump sum payment.

(3) “Annual salary” means the annual salary rate for service as a Connecticut teacher during a school year but not including unused sick leave, unused vacation, terminal pay, coaching or extra duty assignments, unless compensation for coaching or extra duty assignment was included in salary for which contributions were made prior to July 1, 1971. In no event shall annual salary include amounts determined by the board to be included for the purpose of inflating the member's average annual salary. The inclusion in annual salary of amounts paid to the member, in lieu of payment by the employer for the cost of benefits, insurance, or individual retirement arrangements which in prior years had been paid by the employer and not included in the member's annual salary, shall be prima facie evidence that such amounts are included for the purpose of inflating the member's average annual salary. Annual salary shall not (A) include payments the timing of which may be directed by the member, (B) include payments to a superintendent pursuant to an individual contract between such superintendent and a board of education, of amounts which are not included in base salary, or (C) exceed the maximum amount allowed under Section 401(a)(17) of the Internal Revenue Code for the applicable limitation year, provided in no event shall the limitation under Section 401(a)(17) of the Internal Revenue Code apply to the annual salary of a member whose membership began prior to January 1, 1996, if such limitation would reduce the amount of the member's annual salary below the amount permitted for calculation of the member's retirement benefit under chapter 167a, without regard to the limitation under Section 401(a)(17) of the Internal Revenue Code. Annual salary shall include amounts paid to the member during a sabbatical leave during which mandatory contributions were remitted, provided such member returned to full-time teaching for at least five full years following the completion of such leave.

(4) “Average annual salary” means the average annual salary received during the three years of highest salary.

(5) “Board” means the Teachers' Retirement Board.

(6) “Child” means a natural child, an adopted child, or a stepchild of a deceased member who has been a stepchild for at least one year immediately prior to the date on which the member died. A child is a “dependent child” of a deceased member if at the time of the member's death (A) the member was living with the child or providing or obligated to provide, by agreement or court order, a reasonable portion of the support of the child, and (B) the child (i) is unmarried and has not attained age eighteen, or (ii) is disabled and such disability began prior to the child's attaining age eighteen.

(7) “Contributions” means amounts withheld pursuant to this chapter and paid to the board by an employer from compensation payable to a member. Prior to July 1, 1989, “mandatory contributions” are contributions required to be withheld under this chapter and consist of five per cent regular contributions and “one per cent contributions”. From July 1, 1989, to June 30, 1992, “mandatory contributions” are contributions required to be withheld under this chapter and consist of five per cent regular contributions and one per cent health contributions. From July 1, 1992, to June 30, 2004, “mandatory contributions” are contributions required to be withheld under this chapter and consist of six per cent “regular contributions” and one per cent health contributions. On or after July 1, 2004, “mandatory contributions” are contributions required to be withheld under this chapter and consist of six per cent regular contributions and one and one-fourth per cent health contributions. “Voluntary contributions” are contributions by a member authorized to be withheld under section 10-183i.

(8) “Credited interest” means interest at the rate from time to time fixed by the board consistent with industry standards and practices. Such interest shall be applied to a member's account based on the balance as of the previous June thirtieth. Credited interest shall be assessed on any mandatory contributions which were due but not remitted prior to the close of the school year for which salary was paid.

(9) “Current service” means service rendered in the current fiscal year.

(10) “Dependent former spouse” means a former spouse of a deceased member who (A) has in his or her care a dependent child of the deceased member; and (B) was receiving, or was entitled to receive, from the deceased member at the time of the death of the deceased member, at least one-half of his or her support; and (C) has not remarried; and (D) is the parent of the child or adopted the child while married to the member and before the child attained age eighteen or, while married to the member, both of them adopted the child before the child attained age eighteen.

(11) “Dependent parent” means a parent of a deceased member who (A) has reached the age of sixty-five; and (B) has not married after the death of the member; and (C) was receiving at least one-half of his or her support from the member at the time of the member's death and files proof of such support within two years of the date of the member's death; and (D) is not receiving, or entitled to a federal or state old age benefit based on the parent's own earnings, equal to or greater than the amount the parent would be entitled to as a dependent parent under this chapter. A “parent of a deceased member” is (i) the mother or father of a deceased member; or (ii) a stepparent of a deceased member by a marriage entered into before the member attained age sixteen; or (iii) an adopting parent of a deceased member who adopted the deceased member before the member attained age sixteen.

(12) “Designated beneficiary” means a person designated on a form prescribed by the board by a member to receive amounts which become payable under this chapter as the result of the member's death whether before or after retirement. If a designated beneficiary is not living at the time of the death of a member, the amounts that would have been payable to the designated beneficiary shall be paid to the member's estate.

(13) “Disabled” means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration, except that during the first twenty-four months that a member is receiving a disability allowance, “disabled” means the inability to perform the usual duties of his occupation by reason of any such impairment.

(14) “Employer” means an elected school committee, a board of education, the State Board of Education, the Office of Early Childhood, the Board of Regents for Higher Education or any of the constituent units, the governing body of the Children's Center and its successors, the E. O. Smith School and any other activity, institution or school employing members.

(15) “Formal leave of absence” means any absence from active service in the public schools of Connecticut formally granted by a member's employer as evidenced by contemporary records of the employer, provided in the case of an absence due to illness, medical or other evidence of such illness may, at the discretion of the Teachers' Retirement Board, be accepted in lieu of evidence of the formal granting of a leave.

(16) “Formal application of retirement” means the member's application, birth certificate or notarized statement supported by other evidence satisfactory to the board, in lieu thereof, records of service when required by the board to determine a salary rate or years of creditable service, statement of payment plan and, in the case of an application for a disability benefit, a physician's or an advanced practice registered nurse's statement of health.

(17) “Funding” means the accumulation of assets in advance of the payment of retirement allowances in accordance with a definite actuarial program.

(18) “Member” means any Connecticut teacher employed for an average of at least one-half of each school day, except that no teacher who under any provision of the general statutes elects not to participate in the system shall be a member unless and until the teacher elects to participate in the system. Members teaching in a nonpublic school classified as a public school by the board under the provisions of this section may continue as members as long as they continue as teachers in such school even if the school ceases to be so classified. A former teacher who has not withdrawn his or her accumulated contributions shall be an “inactive member”. A member who, during the period of a formal leave of absence granted by his or her employer, but not exceeding an aggregate of ten school months, continues to make mandatory contributions to the board, retains his or her status as an active member.

(19) “Normal cost” means the amount of contribution which the state is required to make into the retirement fund in order to meet the actuarial cost of current service.

(20) “Public school” means any day school conducted within or without this state under the orders and superintendence of a duly elected school committee, a board of education, the State Board of Education, the Office of Early Childhood, the board of governors or any of its constituent units, the E. O. Smith School, the Children's Center and its successors, the State Education Resource Center established pursuant to section 10-4q of the 2014 supplement to the general statutes, revision of 1958, revised to January 1, 2013, the State Education Resource Center established pursuant to section 10-357a, joint activities of boards of education authorized by subsection (b) of section 10-158a and any institution supported by the state at which teachers are employed or any incorporated secondary school not under the orders and superintendence of a duly elected school committee or board of education but located in a town not maintaining a high school and providing free tuition to pupils of the town in which it is located, and which has been approved by the State Board of Education under the provisions of part II of chapter 164, provided that such institution or such secondary school is classified as a public school by the retirement board.

(21) “Retirement allowance” means payments for life derived from member contributions, including credited interest, and contributions from the state.

(22) “School year” means the twelve months ending on June thirtieth of each year.

(23) “Surviving spouse” means a widow or widower of a deceased member who (A) was living with the member at the time of the member's death, or receiving, or entitled by court order or agreement to receive, regular support payments from the member, and (B) has not remarried.

(24) “Survivors” means a surviving spouse, a dependent former spouse, a dependent child and a dependent parent.

(25) “System” means the Connecticut teachers' retirement system.

(26) “Teacher” means (A) any teacher, permanent substitute teacher, principal, assistant principal, supervisor, assistant superintendent or superintendent employed by the public schools in a professional capacity while possessing a certificate or permit issued by the State Board of Education, provided on and after July 1, 1975, such certificate shall be for the position in which the person is then employed, except as provided for in section 10-183qq, (B) certified personnel who provide health and welfare services for children in nonprofit schools, as provided in section 10-217a, under an oral or written agreement, (C) any person who is engaged in teaching or supervising schools for adults if the annual salary paid for such service is equal to or greater than the minimum salary paid for a regular, full-time teaching position in the day schools in the town where such service is rendered, (D) a member of the professional staff of the State Board of Education, the Office of Early Childhood, or of the Board of Regents for Higher Education or any of the constituent units, and (E) a member of the staff of the State Education Resource Center established pursuant to section 10-4q of the 2014 supplement to the general statutes, revision of 1958, revised to January 1, 2013, or the State Education Resource Center established pursuant to section 10-357a, employed in a professional capacity while possessing a certificate or permit issued by the State Board of Education. A “permanent substitute teacher” is one who serves as such for at least ten months during any school year.

(27) “Unfunded liability” means the actuarially determined value of the liability for service before the date of the actuarial valuation less the accumulated assets in the retirement fund.

(28) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and any regulations promulgated under or interpretations of said code that may affect this chapter.

(29) “Limitation year” means the twelve-month period beginning each July first and ending each June thirtieth.

(P.A. 78-208, S. 1, 35; P.A. 79-436, S. 1, 6; 79-541, S. 1, 6; 79-625, S. 1, 6; P.A. 80-300; 80-302; 80-371; 80-483, S. 41, 186; P.A. 82-218, S. 37, 46; 82-472, S. 31, 183; P.A. 83-449, S. 1, 5; 83-528, S. 1, 2; P.A. 84-241, S. 2, 5; 84-487, S. 1, 2; P.A. 85-594, S. 1, 4; P.A. 86-316, S. 1, 3; P.A. 88-4; P.A. 89-26, S. 3, 4; 89-276, S. 1, 3; P.A. 92-205, S. 1, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 00-187, S. 63, 75; P.A. 03-232, S. 7; P.A. 05-99, S. 1; P.A. 06-196, S. 194; P.A. 07-126, S. 1, 2; P.A. 08-76, S. 1, 2; 08-112, S. 4; P.A. 11-48, S. 277, 278; P.A. 14-39, S. 71–73; 14-212, S. 14, 15; P.A. 16-39, S. 5.)

History: P.A. 79-436 added definitions of “actuarial reserve basis”, “amortization of unfunded liabilities”, “current service”, “funding”, “normal cost” and “unfunded liability”, inserting terms in alphabetical order and renumbering subdivisions accordingly; P.A. 79-541 redefined “disabled”, deleting distinction between eligibility for survivor's benefits and for disability benefits; P.A. 79-625 redefined “member” to specifically exclude teachers who elect not to participate in retirement system; P.A. 80-300 redefined “teacher” to include assistant principals and assistant supervisors and professional staff members of state boards of education and of higher education or constituent units and to add qualifying phrase re certificates; P.A. 80-302 redefined “member” to include teachers who, while on formal leaves of absence, continue to make mandatory contributions; P.A. 80-371 redefined “formal application of retirement” to require that statements be notarized and be “supported by other evidence satisfactory to the board”; P.A. 80-483 made technical grammatical correction in definition of “member”; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-472 changed “Edwin O. Smith” to “E. O. Smith” in Subdivs. (14) and (19); P.A. 83-449 amended the definition of “disabled” in Subdiv. (13) by adding exception that during the first 24 months a member is receiving a disability allowance, “disabled” means the inability to perform the usual duties of his occupation by reason of any such impairment; P.A. 83-528 amended the definition of “annual salary” in Subdiv. (3) to exclude amounts determined by the board to be included for the purpose of inflating average annual salary and to exclude payments whose timing may be directed by a member and to specify that inclusion in annual salary of amounts paid to a member in lieu of payment by employer for the cost of benefits, etc. which were paid in prior years by employer, is prima facie evidence such amounts are included to inflate average annual salary; P.A. 84-241 added “of higher education” to board of governors' title in Subdiv. (25); P.A. 84-487 amended definition of teacher in Subdiv. (25) to make existing provision requiring possession of teacher's certificate for “position in which the person is then employed” effective “on and after July 1, 1975”; P.A. 85-594 redefined “amortization of unfunded liabilities” to be a systematic program of “annual payments determined as a level per cent of expected member annual salaries”; P.A. 86-316 added definition of “formal leave of absence” in Subdiv. (15), renumbered remaining Subdivs. and made technical changes in Subdivs. (8), (12), (18), (20), (22) and (25); P.A. 88-4 amended Subsec. (26) to expand types of certificates enumerated in Subdiv. (1) to include any “other certificate or permit issued by the state board of education”; P.A. 89-26 in Subdiv. (26) redefined “teacher” to provide that the person who is a teacher be employed in a professional capacity and made a technical change; P.A. 89-276 amended definition of “member” in Subdiv. (18) to delete provision that no teacher who has attained age 61 may become a member for the first time; P.A. 92-205 redefined “annual salary” to exclude payments to a superintendent pursuant to an individual contract between such superintendent and a board of education, of amounts not included in base salary, and redefined “mandatory contributions” to increase 5% contributions to 6%; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205, S. 1 from June 10, 1992, to July 1, 1992; P.A. 00-187 redefined “annual salary” in Subdiv. (3) to add provision relating to sabbatical leaves, redefined “credited interest” in Subdiv. (8) to require assessment on any mandatory contributions which were due but not remitted prior to the close of the school year for which salary was paid and to make a technical change, and redefined “formal application of retirement” in Subdiv. (16) to remove reference to “legal teacher's certificate”, effective July 1, 2000; P.A. 03-232 amended Subdiv. (6) defining “child” by inserting commas, amended Subdiv. (7) defining “contributions” to redefine “mandatory contributions” prior to July 1, 1989, as consisting of 5% “regular contributions” and 1% “contributions”, from July 1, 1989, to June 30, 1992, as consisting of 5% “regular contributions” and 1% “health contributions”, from July 1, 1992, to June 30, 2004, as consisting of 6% “regular contributions” and 1% “health contributions”, and on or after July 1, 2004, as consisting of 6% “regular contributions” and 1.25% “health contributions”, amended Subdiv. (11) defining “dependent parent” by substituting lower case Roman numerals for upper case alpha designators in the definition of “parent of a deceased member”, and amended Subdiv. (26) defining “teacher” by substituting upper case alpha designators for Arabic numerals, effective July 1, 2003; P.A. 05-99 amended definitions of “employer” and “public school” in Subdivs. (14) and (20), respectively, to include successors of the Children's Center, effective July 1, 2005; P.A. 06-196 made a technical change in Subdivs. (6) and (7), effective June 7, 2006; P.A. 07-126 amended Subdiv. (20) to redefine “public school” to include State Education Resource Center and amended Subdiv. (26) to redefine “teacher” by adding Subpara. (E) re State Education Resource Center, effective July 1, 2007; P.A. 08-76 redefined “annual salary” in Subdiv. (3), redefined “credited interest” in Subdiv. (8) and added Subdiv. (28) defining “Internal Revenue Code” and Subdiv. (29) defining “limitation year”, effective May 27, 2008; P.A. 08-112 redefined “teacher” in Subdiv. (26), effective May 27, 2008; P.A. 11-48 amended Subdiv. (14) and Subdiv. (26) to replace “board of governors” and “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and make conforming changes, effective July 1, 2011; P.A. 14-39 redefined “employer” in Subdiv. (14), redefined “public school” in Subdiv. (20) and redefined “teacher” in Subdiv. (26) to include Office of Early Childhood, effective May 28, 2014; P.A. 14-212 redefined “public school” in Subdiv. (20) and redefined “teacher” in Subdiv. (26) to add “of the 2014 supplement to the general statutes, revision of 1958, revised to January 1, 2013,” re Sec. 10-4q and to include State Education Resource Center, effective June 13, 2014; P.A. 16-39 amended Subdiv. (16) by adding “or an advanced practice registered nurse's”.

Cited. 181 C. 544, 548. Modification of disability benefits under section became a change contemplated by the contract submitted for approval to the legislature. 197 C. 91. Cited. 210 C. 531.



Section 10-183bb - Suspension or reduction of retirement income payments during disability.

(a) Retirement income payments being made to a member shall be suspended during any period when the member is receiving disability payments and necessary medical and hospital expenses because of injury incurred in the performance of certain duties, as provided in subsection (a) of section 10-183aa.

(b) Retirement income payments being made to a member receiving disability payments and necessary medical and hospital expenses under the provisions of the Workers' Compensation Act, as set forth in chapter 568, shall be reduced while such disability payments are being made, except as provided in subsection (c) of this section. The amount of each reduced retirement income payment shall equal the excess, if any, of the full retirement income payment over the disability payments.

(c) Retirement income payments shall not be reduced: (1) For a member receiving a specific indemnity award under section 31-307 or 31-308; (2) for a member who received a judgment for personal injuries and pain and suffering under the provisions of section 31-293, provided he has reimbursed the state in full for all sums expended by it under chapter 568.

(d) This section applies to claims for workers' compensation and disability retirement from injuries sustained on and after January 1, 1980.

(P.A. 79-541, S. 3, 6.)



Section 10-183c - Teachers' retirement system established. Benefits contractual.

(a) The Connecticut teachers' retirement system is established to provide retirement and other benefits for teachers, their survivors and beneficiaries. On or after a member vests in the system by becoming eligible to receive a retirement benefit pursuant to section 10-183f, or accumulates ten years of credited service in the system, as defined in subsection (a) of section 10-183e, whichever is later, the member's benefit under sections 10-183e, 10-183f, 10-183g, 10-183h and 10-183aa is contractual in nature and no public or special act of the General Assembly shall diminish such benefit, provided this section shall apply only to an active member who is vested on October 1, 2003, or to a member who vests or accumulates ten years of credited service on or after October 1, 2003, and shall apply to the member's benefit in existence on October 1, 2003, or to the member's benefit in existence on the date the member vests or accumulates ten years of credited service, respectively, whichever is later.

(b) In addition to the benefits described in subsection (a) of this section, upon the issuance of bonds authorized by section 10-183qq, all benefits of all members of the teachers' retirement system as of said issuance shall be construed to be contractual in nature, as long as the bonds issued in accordance with section 10-183qq or any subsequent reauthorizations of said bonds remain outstanding. Nothing in this subsection shall be construed to bestow any vested rights upon a member of the Connecticut teachers' retirement system until such time as those rights are earned in accordance with provisions in place upon issuance of the bonds pursuant to section 10-183qq.

(c) Nothing in this section shall affect the provisions of section 10-183t or 10-183z.

(P.A. 78-208, S. 2, 35; P.A. 03-232, S. 5; P.A. 07-186, S. 9.)

History: P.A. 03-232 amended section to provide that once a member vests in the system or becomes eligible to receive retirement benefit pursuant to Sec. 10-183f, or accumulates 10 years of credited service in the system, the member's benefit under Secs. 10-183e to 10-183h, inclusive, and Sec. 10-183aa, is contractual in nature and may not be diminished by act of the General Assembly, provided this section shall apply to active members vested on October 1, 2003, or to members who vest or accumulate 10 years of credited service on or after October 1, 2003, and is applicable to member's benefit in existence on October 1, 2003, or to member's benefit in existence on the date the member vests or accumulates 10 years of credited service, whichever is later, and to further provide that section does not affect provisions of Sec. 10-183t or 10-183z, and to further provide that on and after October 1, 2003, any public or special act enhancing benefits of system are subject to provisions of this section; P.A. 07-186 designated existing provisions as Subsec. (a) and amended same to delete provisions specifying that nothing in section shall affect Sec. 10-183t or 10-183z and that on or after October 1, 2003, any public or special act enhancing system benefits shall be subject to provisions of section, and added Subsecs. (b) re benefits construed to be contractual in nature and (c) re provisions of Sec. 10-183t or 10-183z, effective July 1, 2007.

Cited. 136 C. 184.



Section 10-183cc - Payments on behalf of minor or legally incapable payees.

If the payee for any payment of benefits under the provisions of this chapter is a minor, or if the Teachers' Retirement Board finds that any payee is legally incapable of giving a valid receipt and discharge for any payment due him, the board may make the payment, or any part thereof, to the person or persons whom it finds to be caring for and supporting the payee, unless it has received due notice of claim from a duly appointed guardian or committee of the payee. A payment so made shall be a complete discharge of the obligations of the state to the extent of and as to such payment, and the state shall have no obligations regarding the application of the payment.

(P.A. 82-401, S. 1, 5.)



Section 10-183d - Members of association to become members of system.

Any member of the Teachers' Retirement Association, established by prior law, on July 1, 1978 shall automatically be a member of the system. Except as otherwise provided in this chapter, all members including inactive members shall have the same rights.

(P.A. 78-208, S. 3, 35.)



Section 10-183dd - Retirement contributions; quarterly allocations.

Notwithstanding any of the provisions of the general statutes to the contrary, the amounts appropriated to the Teachers' Retirement Board for retirement contributions under section 1 of special act 82-10 for the fiscal year ending June 30, 1983, and in each succeeding annual act of the General Assembly making appropriations for funding the expenses of operations of the state government for the ensuing fiscal year, shall be allocated to the Teachers' Retirement Board in four equal installments, such allocations to be made on the fifteenth day of the month of July and on the first day of the months of October, January and April of each fiscal year.

(P.A. 82-471, S. 4, 6; P.A. 93-146, S. 1, 3.)

History: P.A. 93-146 amended section to change date of the first allocation to the teachers' retirement board from July first to July fifteenth, effective June 14, 1993.



Section 10-183e - Credited service.

(a) A member shall receive a month of credited service for each month of service as a teacher, provided the Teachers' Retirement Board may grant a member a month of credited service for a month during which such member was employed after the first school day but not later than the fifth school day of such month if (1) such month was the member's first month of service as a teacher and (2) such month of credited service is needed by the member in order to qualify for a normal retirement benefit. Ten months of credited service shall be equal to one year of credited service. A member may not accumulate more than one year of credited service during any school year.

(b) Any member may purchase, as provided in subsection (c) of this section, additional credited service, but not to exceed an aggregate of one year in the case of service described in subdivision (2) of this subsection for each two years of active full-time service as a Connecticut teacher; and not to exceed an aggregate of one year in the case of absence described in subdivision (8) of this subsection for each five years of active full-time service as a Connecticut teacher, provided if any such absence exceeds thirty consecutive school months, such additional credited service shall be limited to thirty school months; and not to exceed an aggregate of ten years for all service described in this subsection, except for service described in subdivision (2) of this subsection. In no event may any service described in this subsection be purchased if the member is receiving or is, or will become, entitled to receive a retirement benefit based upon such service from any governmental system other than the teachers' retirement system or the federal Social Security System. Additional credited service includes:

(1) Service as a teacher in a school for military dependents established by the United States Department of Defense;

(2) Service as a teacher in another state of the United States, its territories or possessions;

(3) Service in the armed forces of the United States in time of war, as defined in section 27-103, or service in said armed forces during the period beginning October 27, 1953, and ending January 31, 1955;

(4) Service in a permanent full-time position for the state;

(5) Service as a teacher at The University of Connecticut prior to July 1, 1965;

(6) Service as a teacher at the Wheeler School and Library, North Stonington, prior to September 1, 1949;

(7) Service as a teacher at the Gilbert Home, Winsted, prior to September 1, 1948;

(8) Any formal leave of absence as provided in regulations adopted by the board, if the member subsequently returns to service for at least one school year;

(9) Service as a teacher at the American School at Hartford for the Deaf, the Connecticut Institute for the Blind or the Newington Children's Hospital;

(10) Forty or more days of service as a substitute teacher, or the equivalent service rendered at less than half-time, in a single public school system within the state of Connecticut in any school year, provided eighteen days of such service shall equal one month of credited service under subsection (a) of this section;

(11) Service in the armed forces of the United States, other than service described in subdivision (3) of this subsection, not to exceed thirty months;

(12) Service as a full-time, salaried, elected official of the state or any political subdivision of the state during the 1978 calendar year or thereafter, if such member subsequently returns to service for at least one school year;

(13) Service in the public schools of Connecticut as a member of the federal Teacher Corps, not to exceed two years;

(14) Service in the United States Peace Corps;

(15) Service in the United States VISTA (Volunteers in Service to America) program;

(16) Service in the public schools of Connecticut as a social work assistant, from January 1, 1969, to December 31, 1986, inclusive, if such member became a certified school social worker and remained in public school service as a social worker after certification; and

(17) Service prior to July 1, 2007, as a member of the staff of the State Education Resource Center established pursuant to section 10-4q of the general statutes, revision of 1958, revised to January 1, 2007, employed in a professional capacity while possessing a certificate or permit issued by the State Board of Education.

(c) Additional credited service must be purchased by a member (1) prior to the time of retirement, (2) at the time a surviving spouse elects benefits under the provisions of subsection (d) of section 10-183h, or (3) at the time benefits commence as provided under sections 10-183g and 10-183jj. Any purchase of such service shall be accomplished by the member paying to the board an amount determined on the basis of actuarial factors adopted by the board that reflect the present value of one-half of the full actuarial cost of the benefit increase that will be derived by the purchase of such service, except that in the case of purchase of service described in subdivision (17) of subsection (b) of this section, or in the case of purchase of service described in subdivision (2) of said subsection (b) in excess of ten years, the present value of the full actuarial cost. Such factors shall consider the member's age at the time of purchase, actual or projected salary, and the earliest date on which the member would be eligible for a normal retirement allowance. Payments for additional credited service may be made in a lump sum by transfer of funds from the member's accumulated one per cent contributions withheld prior to July 1, 1989, with credited interest and accumulated voluntary contributions with credited interest plus such other amounts as may be required to complete the purchase.

(d) For the purpose of determining eligibility for benefits under section 10-183f, credited service purchased under subsection (b) of this section shall not be used except that (1) service in a school for military dependents described in subdivision (1) of subsection (b) of this section and out-of-state public school service described in subdivision (2) of said subsection (b) shall be used to determine eligibility for a normal retirement benefit based upon thirty-five years of credited service and for an early retirement benefit; and (2) military service described in subdivision (3) of said subsection (b), any leave of absence described in subdivision (8) of said subsection (b) and substitute service described in subdivision (10) of said subsection (b) shall be used as if they were service in the public schools of Connecticut.

(e) For purposes of computing benefit amounts under section 10-183g, other than proratable benefits and deferred vested retirement benefits, credited service purchased under subsection (b) of this section shall be used in the same manner as credited service described in subsection (a) of this section. In computing proratable benefits, purchased service credits shall be used as set forth in subsection (b) of section 10-183g. In computing deferred vested retirement benefits, purchased service credits shall be used as set forth in subsection (d) of section 10-183g. In computing the lump sum death benefit under section 10-183h, military service described in subdivision (3) of subsection (b) of this section and leaves of absence described in subdivision (8) of said subsection (b) shall be used as if they were service in the public schools of Connecticut.

(f) For purposes of computing benefit amounts under section 10-183g, whole months of credited service, including additional credited service, in excess of whole years shall be used in determining aggregate accumulations of credited service.

(g) Any member who has been elected to a full-time or part-time position in an organization which has been duly designated as the teachers' representative or who has been elected to a full-time or part-time position in a state-wide, national or international bargaining organization may, during the time such member so serves, continue membership and may make, or have made for such member, payments of contributions for such time, provided the organization which such member represents shall pay the full actuarial cost that would otherwise be incurred by the state for the time such member serves in excess of one year. If payment is made during such periods or at any time before retirement, such member shall receive credit for such service and shall be considered as serving as a public school teacher in the state for the purpose of computing length of service, and for the purpose of computing average annual salary, and shall be considered by the retirement board as though such member were remaining in such member's latest teaching position.

(P.A. 78-208, S. 4, 35; P.A. 79-407; 79-625, S. 2, 6; P.A. 80-376, S. 1; 80-408, S. 1; P.A. 82-293, S. 1, 2; 82-466, S. 1; P.A. 84-295, S. 1, 2; 84-440; P.A. 86-316, S. 2, 3; P.A. 87-410, S. 1, 3; P.A. 89-275; 89-342, S. 1, 5; P.A. 90-308, S. 5, 15; P.A. 92-205, S. 10–12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 93-379, S. 5, 8; P.A. 97-301, S. 1, 8, 10; P.A. 98-251, S. 1, 7; P.A. 02-117, S. 1; P.A. 03-232, S. 2, 14; P.A. 06-190, S. 2, 6; P.A. 07-126, S. 3; P.A. 08-112, S. 2; P.A. 14-212, S. 16.)

History: P.A. 79-407 added Subsec. (i) re continuance of membership by members elected to full-time position in organization which is teachers' bargaining representative; P.A. 79-625 amended Subsec. (g) to include provisions re deferred vested retirement benefits; P.A. 80-376 allowed prior members to purchase additional credited service only after 1 year from date of latest resumption of membership, whereas previously prior members could purchase credited service only until 1 year from date of latest membership resumption in Subsec. (b); P.A. 80-408 amended Subsec. (b)(3) to include military service between October 27, 1953, and January 31, 1955, and deleted word “wartime” throughout section; P.A. 82-293 amended Subsec. (b) to allow credited service for teaching at American School for the Deaf, Connecticut School for the Blind and Newington Children's Hospital and amended Subsec. (c) to allow 5 years for purchase of service credit for teaching at American School for the Deaf, Connecticut School for the Blind and Newington Children's Hospital; P.A. 82-466 added Subsec. (b)(9) re purchase of retirement credit for service as a substitute teacher; P.A. 84-295 amended Subsec. (i) to include member “who has been elected to a full-time position in the state-wide bargaining organization with which the local bargaining organization is affiliated” and replaced reference to “subsection (b) of section 10-153” with reference to “section 10-153b”; P.A. 84-440 restructured provisions re purchase of additional credited service, limited total number of years which may be purchased to 10, repealed reciprocity requirement in Subsec. (b)(2) re out-of-state teaching service and added requirement re 2 years active full-time teaching service in Connecticut for each year of out-of-state service purchased, repealed provision authorizing prior member to purchase service after teaching in Connecticut public schools for 1 year after resumption of membership, amended Subsec. (b)(10) re substitute teaching service to require such service to be in Connecticut, added Subsec. (b)(11) re armed forces service, amended provisions in Subsec. (c) re cost of and time limits for purchase of additional credited service, repealed Subsecs. (d) and (e) re special purchase provisions and renumbered remaining subsecs.; P.A. 86-316 amended Subsec. (b) to delete limitation of subsection to any member “except an inactive member”, to provide that purchase of additional credited service for an absence described in Subdiv. (8) may not exceed an aggregate of 1 year for each 5 years of active full-time service as a Connecticut teacher and to provide that if any such absence exceeds 30 consecutive school months, such additional credited service shall be limited to 30 school months; amended Subsec. (b)(8) to refer to “formal” rather than “authorized” leave of absence; P.A. 87-410 amended Subsec. (a) to authorize board, under certain conditions, to grant a month of credited service for a month during which a member was employed after the first school day but not later than the fifth school day; P.A. 89-275 amended Subsec. (g) to increase number of years of credited service which may be purchased for service in bargaining organization from 4 to 8; P.A. 89-342 amended Subsec. (c) to limit use of accumulated 1% contributions for purchase of additional credited service to contributions withheld prior to July 1, 1989, and to clarify that such contributions and voluntary contributions include credited interest; P.A. 90-308 added Subsec. (b)(12) re service as an elected official; P.A. 92-205 added Subsec. (b)(13) re service as a member of the federal teacher corps and Subsec. (g) to expand provision re election to full-time position in state-wide bargaining organization to include national or international bargaining organization; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section; P.A. 93-379 added Subsec. (b)(14) permitting purchase of retirement credit for Peace Corps service, effective June 30, 1993; P.A. 97-301 amended Subsec. (b)(12) to require that credited service as an elected official must be service as a full-time, salaried, elected official and amended Subsec. (g) to include election to part-time position and to delete 8-year limit on continued membership, effective July 8, 1997; P.A. 98-251 amended Subdiv. (10) of Subsec. (b)(10) re additional credited service for 40 or more days of service as a substitute teacher, to include the equivalent service rendered at less than half-time, effective June 8, 1998; P.A. 02-117 amended Subsec. (b)(10) to reduce number of days of substitute teaching from 20 to 18, effective July 1, 2002; P.A. 03-232 amended Subsec. (c) to require that a member purchase additional credited service prior to retirement, deleted reference to optional payment form pursuant to Sec. 10-183j and deleted existing formula for payment for purchase of service, added reference to benefits under Secs. 10-183g and 10-183jj, and added new formula for purchase of service based on actuarial factors adopted by board which reflect present value of one-half of full actuarial cost of benefit increase to be derived by purchase of such service, and specified that factors consider member's age, actual or projected salary, and earliest date when member would be eligible for normal retirement allowance, effective October 1, 2004, and amended Subsec. (g) to delete “with which the local bargaining organization is affiliated, under the provisions of section 10-153b”, and to make certain technical changes, effective July 1, 2003; P.A. 06-190 amended Subsec. (b) by adding provisions re service in VISTA and certain service as social work assistant as Subdivs. (15) and (16), respectively, effective July 1, 2006; P.A. 07-126 added Subsec. (b)(17) re State Education Resource Center and amended Subsec. (c) by adding exception re Subsec. (b)(17), effective July 1, 2007; P.A. 08-112 amended Subsec. (b) to include service described in Subdiv. (2) as exception to limitation on additional credited service to aggregate of 10 years and to make a technical change and amended Subsec. (c) to include reference to purchase of service described in Subsec. (b)(2) in excess of 10 years and to make a technical change, effective July 1, 2008; P.A. 14-212 amended Subsec. (b)(17) by adding “of the general statutes, revision of 1958, revised to January 1, 2007,” re Sec. 10-4q, effective June 13, 2014.



Section 10-183ee - Unclaimed contributions. Procedure for claiming.

(a) After at least twenty-five years have elapsed since a vested member, or ten years have elapsed since a nonvested member, of the teachers' retirement system ceased to be a teacher for any cause other than death or retirement or two years have elapsed from the date any other person became entitled to a benefit pursuant to this chapter, the Teachers' Retirement Board shall send a statement to such member or such person at the last known address of the person setting forth the amount of the accumulated contributions or other benefits standing to the credit of such person. The statement shall give notice to such person that unless payment is demanded of said amount prior to a date at least ninety days from the date the notice is given, the amount will be deemed abandoned and no further interest shall be credited to said amount.

(b) Any accumulated contributions or other benefits so deemed abandoned may be claimed by the person entitled to the accumulated contributions or other benefits, or in the event of his death, by his estate or by such person or persons as he shall have nominated to receive such accumulated contributions, by filing a claim with the retirement board in such form and in such manner as may be prescribed by the retirement board, seeking the return of such abandoned accumulated contributions or other benefits. In the event such claim is properly made the retirement board shall pay over to the person or persons or estate making such claim the amount of such accumulated contributions or other benefits.

(P.A. 83-305, S. 1, 2; P.A. 97-301, S. 5, 10; P.A. 16-91, S. 2.)

History: P.A. 97-301 amended Subsec. (a) to change date for sending statement to person entitled to benefit from five to two years following date of entitlement, effective September 1, 1997; P.A. 16-91 amended Subsecs. (a) and (b) by deleting references to pension reserve account, further amended Subsec. (a) by replacing “member” with “vested member”, adding provision re nonvested member and adding “no further interest shall be credited to said amount” and further amended Subsec. (b) by deleting “without interest”, effective July 1, 2016.



Section 10-183f - Benefit eligibility.

(a) Normal retirement. A member is eligible to receive a normal retirement benefit who (1) has attained age sixty and has accumulated twenty years of credited service in the public schools of Connecticut or (2) has attained any age and has accumulated thirty-five years of credited service, at least twenty-five years of which are service in the public schools of Connecticut.

(b) Proratable retirement. A member is eligible to receive a proratable retirement benefit who has attained age sixty and has accumulated at least ten years of credited service.

(c) Early retirement. A member is eligible to receive an early retirement benefit who has accumulated twenty-five years of credited service at least twenty years of which are service in the public schools of Connecticut, or who has attained the age of fifty-five and has accumulated at least twenty years of credited service, at least fifteen of which are service in the public schools of Connecticut.

(d) Deferred vested retirement. A member is eligible to receive a deferred vested retirement benefit beginning at age sixty who: (1) Has accumulated ten years of credited service in the public schools of Connecticut; and (2) terminates service before becoming eligible for any other retirement benefit; and (3) leaves his or her accumulated contributions with the system.

(e) Disability retirement. Repealed by P.A. 79-541, S. 5, 6.

(f) Survivors' benefits. The survivors of a member who dies (1) while in service in the public schools of Connecticut, (2) within two months after withdrawal from such service and prior to the effective date of such member's retirement or (3) while receiving a disability benefit under section 10-183aa, shall receive survivors' benefits, except that, if a member who has elected a coparticipant option, under section 10-183j, dies after such option becomes effective, such coparticipant option shall be given effect and no survivors' benefits shall be payable. Before any survivors' benefits are paid, the board shall receive such applications and other documents and information as it deems necessary.

(g) Receipt of benefits. Notwithstanding any provision of this chapter, pursuant to Section 401(a)(9) of the Internal Revenue Code, a member shall begin receiving benefits under this chapter no later than April first of the calendar year following the calendar year in which (1) the member attains age seventy and one-half, or (2) if the member retires after age seventy and one-half, the member retires.

(P.A. 78-208, S. 5, 35; P.A. 79-459, S. 1; 79-541, S. 5, 6; P.A. 81-278; P.A. 83-449, S. 3, 5; P.A. 97-301, S. 2, 10; P.A. 08-76, S. 6; P.A. 10-22. S. 1.)

History: P.A. 79-459 amended Subsec. (a) to delete requirement that last 5 years of credit service be consecutive; P.A. 79-541 repealed Subsec. (e) re disability retirement, effective January 1, 1980; P.A. 81-278 extended early retirement benefit eligibility to any member who is 55 years of age and has 20 years of credited service, at least 15 of which are service in Connecticut public schools, the last 5 of which are consecutive; P.A. 83-449 amended Subsec. (f) by adding provision that survivors of a member who dies “(3) while receiving a disability benefit under section 10-183aa” shall receive survivors' benefits; P.A. 97-301 amended Subsecs. (b) to (d), inclusive, to delete requirement that with respect to the number of years of credited service in Connecticut public schools needed for eligibility for a retirement benefit, the last 5 must be consecutive, effective September 1, 1997; P.A. 08-76 added Subsec. (g) specifying dates by which members must begin receiving benefits under chapter, effective May 27, 2008; P.A. 10-22 amended Subsec. (d) by deleting provision re payment of benefits upon completion of credited service after age 60, effective May 5, 2010.

See Secs. 10-183aa, 10-183bb re disability retirement.



Section 10-183ff - Erroneous payments; adjustment, repayment or refund. Erroneous invoices; purchase of additional credited service. Payment of benefits when material error in estimate of benefits statement.

(a) Should any change or error in records result in any member or beneficiary receiving from the teachers' retirement system more or less than he would have been entitled to receive had the records been correct, then upon discovery of any such error the Teachers' Retirement Board shall notify the member or beneficiary affected and correct the same, and as far as practicable shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, provided if such change or error results in any member or beneficiary receiving less than he would have been eligible to receive, such member or beneficiary may elect to have such benefit paid in a single payment.

(b) If a member or beneficiary has been overpaid through no fault of his own, and he could not reasonably have been expected to detect the error, the board may waive any repayment which it believes would cause hardship.

(c) Upon determination by the Teachers' Retirement Board that any person has erroneously been included in membership in the teachers' retirement system, contributions and interest credited under the provisions of this chapter shall be refunded and records of related service voided.

(d) Upon determination that the Teachers' Retirement Board has invoiced a member for the purchase of additional credited service in an amount in excess of that permitted by law, and such member has paid the invoiced amount, the amount of the overpayment shall be refunded to such member with interest at a rate equal to the average of interest rates for the most recent ten-year period from the date of the member's retirement to the date such amount is refunded.

(e) Upon determination that a member has not purchased additional credited service which was invoiced to him in an amount in excess of that permitted by law, such member shall be given the opportunity at any time to make such purchase by the payment of the proper amount with interest to the date of payment. The additional benefit resulting from the credited service so purchased shall be made retroactive to the date of the member's retirement, and the aggregate amount of such additional benefit shall be paid to the member in a single payment together with interest calculated at a rate equal to the average of interest rates for the most recent ten-year period from the date each payment was due to the date such payment is made.

(f) Upon determination by the Teachers' Retirement Board that a member received, on or after November 1, 2008, an estimate of benefits statement from the board that contained a material error, the board shall pay the member the benefits set forth in such estimate if the board determines that (1) the member could not reasonably have been expected to detect such error, and (2) the member, in reliance upon such estimate, irrevocably submitted (A) his or her resignation to the employing board of education, and (B) a formal application of retirement to the Teachers' Retirement Board. For purposes of this subsection, “material error” means an error that amounts to a difference of ten per cent or greater between the estimated retirement benefits and the actual retirement benefits to which such member would otherwise be entitled.

(P.A. 83-397, S. 1, 2; P.A. 97-301, S. 6, 10; P.A. 10-57, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 53.)

History: P.A. 97-301 added Subsecs. (d) and (e), effective September 1, 1997; P.A. 10-57 added Subsec. (f) re payment of benefits when member receives estimate of benefits statement containing a material error; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (f).



Section 10-183g - Benefit rates. Commencing and ending dates.

(a) Normal retirement. The normal retirement benefit shall be two per cent times the number of years of full-time credited service and a proportional fraction of two per cent times the number of years of credited service at less than full-time multiplied by average annual salary. In no event, however, shall such benefit exceed seventy-five per cent of such salary or be less than three thousand six hundred dollars.

(b) Proratable retirement. The proratable retirement benefit shall be computed as follows: Average annual salary multiplied by (1) number of years of credited service, excluding all additional credited service, except service described in subdivisions (3), (8) and (10) of subsection (b) of section 10-183e, multiplied by the applicable percentage based on age and service as determined from the table below, and (2) number of years of all additional credited service not used in subdivision (1) of this subsection multiplied by one per cent.

TABLE

AGE OF RETIREMENT

Years Of
Connecticut
Service

60

61

62

63

64

65

66

67

68

69

70

10

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

11

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

12

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

13

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

14

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

15

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

16

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

17

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

18

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

19

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

20

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

(c) Early retirement. The early retirement benefit shall be computed in the same manner as the normal retirement benefit, then actuarially reduced, on the basis of early retirement tables adopted from time to time by the board, for each month early retirement precedes the minimum age at which the member could have retired with a normal retirement benefit. Such minimum age shall be such member's actual age at retirement plus the lesser of (1) the difference between such age and age sixty, or (2) the difference between thirty-five years and the sum of such member's years of Connecticut public school service plus all purchased leaves of absence, military and out-of-state public school service. On and after July 1, 1999, any revisions to the early retirement tables shall be submitted to the Office of Policy and Management and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies within one month of their adoption by the board. Any such revisions shall be accompanied by an actuarial certification of the costs associated with such revisions.

(d) Deferred vested retirement. The deferred vested retirement benefit shall be computed as follows: Average annual salary multiplied by (1) number of years of credited service, excluding all additional credited service, except service described in subdivisions (3), (8) and (10) of subsection (b) of section 10-183e, multiplied by two per cent, then actuarially reduced in the same manner as the early retirement benefit if the years of service which could have been rendered were less than twenty years by age sixty or by the subsequent date of retirement, and (2) number of years of all additional credited service not used in subdivision (1) of this subsection multiplied by one per cent.

(e) Disability retirement. Repealed by P.A. 79-541, S. 5, 6.

(f) Lump sum payment or annuity. In addition to a retirement benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa, a member shall receive a lump sum payment equal to the member's accumulated one per cent contributions withheld prior to July 1, 1989, with credited interest. In lieu of such lump sum, the member may elect to receive an actuarially equivalent annuity for life. Such lump sum or annuity shall be paid, or commenced to be paid, when the first payment of the other retirement benefit is made.

(g) Commencing date for payment. A member's complete formal application for retirement, if sent by mail, shall be deemed to have been filed with the board on the date such application is postmarked. No benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa shall become effective until the end of the calendar month of the filing by the member with the board of a complete formal application for retirement. Such benefit shall accrue from the first day of the month following such calendar month and payment of such benefit in equal monthly installments shall commence on the last day of the month in which such benefit begins to accrue. The initial payment of such benefit may be made not later than three months following the effective date of retirement, provided such payment shall be retroactive to such effective date. Upon a finding that extenuating circumstances relating to the health of a member caused a delay in the filing of the member's complete formal application, and such application is filed on or after July 1, 1986, the board may deem such application to have been filed up to three months earlier than the actual date of the filing. Upon a finding that extenuating circumstances related to the health of a member caused a delay in the filing of an election pursuant to subsection (g) of section 10-183aa, and such election is filed on or after July 1, 1986, the board may deem such election to have been filed as of the date such member's benefits would otherwise have been converted to a normal retirement allowance, provided such member's disability allowance became effective on or before November 1, 1976, and such member attained the age of sixty on or after August 1, 1984.

(h) Termination at death of member. A benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa shall continue until the death of the member. If twenty-five per cent of the aggregate benefits paid to a member prior to death are less than such member's accumulated regular contributions, including any one per cent contributions withheld prior to July 1, 1989, and any voluntary contributions plus credited interest, the member's designated beneficiary shall be paid on the death of the member a lump sum amount equal to the difference between such aggregate payments and such accumulated contributions plus credited interest that had been accrued to the date benefits commenced.

(i) Elections of options. In lieu of a benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa, a member may elect one of the options described in section 10-183j or any other actuarially equivalent option which the board may offer from time to time.

(j) Cost of living allowance for members retiring prior to September 1, 1992. Beginning the first day of January or July which follows nine months in retirement, a retired member who retired prior to September 1, 1992, or a member's successor beneficiary, except a person receiving survivor's benefits, shall be eligible for an annual five per cent cost of living allowance on any benefit except a benefit based upon such member's one per cent contributions or voluntary contributions. Such cost of living allowance shall be computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June except benefits based upon one per cent or voluntary contributions. Such member's successor beneficiary means any person, other than such member, receiving benefits as the result of the election of a period certain option or a coparticipant option, including an election for such an option by a surviving spouse under subsection (d) of section 10-183h. The right to such allowance, or any portion thereof, may be waived by the person entitled thereto at any time. Any waiver shall remain in effect until the first day of the month following such person's death or the filing with the board of a written notice of cancellation of the waiver. Any allowance waived shall be forever forfeited. If on any subsequent first day of January or July the Teacher's Retirement Board determines that the National Consumer Price Index for urban wage earners and clerical workers for the twelve-month period ending on the last day of the preceding November or May has increased less than the cost of living allowance provided under this subsection, the cost of living allowance provided by this subsection shall be adjusted to reflect the change in such index provided such cost of living allowance shall not be less than three per cent.

(k) Cost of living allowance for members retiring on or after September 1, 1992. Beginning the first day of January or July which follows nine months in retirement, a retired member who retired on or after September 1, 1992, or a member's successor beneficiary, except a person receiving survivor's benefits, shall be eligible for an annual cost of living allowance calculated in accordance with the provisions of subsections (l) or (m) of this section on any benefit except a benefit based upon such member's one per cent contributions or voluntary contributions. Such cost of living allowance shall be computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June except benefits based upon one per cent or voluntary contributions. Such member's successor beneficiary means any person, other than such member, receiving benefits as the result of the election of a period certain option or a coparticipant option, including an election for such an option by a surviving spouse under subsection (d) of section 10-183h. The right to such allowance, or any portion thereof, may be waived by the person entitled thereto at any time. Any waiver shall remain in effect until the first day of the month following such person's death or the filing with the board of a written notice of cancellation of the waiver. Any allowance waived shall be forever forfeited.

(l) Calculation of cost of living allowance. (1) Beginning the first day of January or July which follows nine months in retirement, a retired member who retired on or after September 1, 1992, or a member's successor beneficiary, except a person receiving survivor's benefits, shall be eligible for an annual cost of living allowance. The cost of living allowance shall be calculated by using the percentage cost of living adjustment granted by the Social Security Administration for the applicable year, computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June except benefits based upon one per cent or voluntary contributions, provided no cost of living allowance shall exceed six per cent and provided further, if the total return earned by the trustees on the market value of the pension assets for the preceding fiscal year is less than eight and one-half per cent, any cost of living allowance granted shall not exceed one and one-half per cent.

(2) A member entering the retirement system commencing on or after July 1, 2007, or such member's successor beneficiary, except a person receiving survivor's benefits, shall, beginning the first day of January or July that follows nine months in retirement, be eligible for an annual cost of living allowance as follows: The cost of living allowance shall be calculated by using the percentage cost of living adjustment granted by the Social Security Administration for the applicable year, computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June, as applicable, except benefits based upon one per cent or voluntary contributions, provided (A) no cost of living allowance shall exceed five per cent, and (B) if the total return earned by the trustees on the market value of the pension assets for the preceding fiscal year is less than eight and one-half per cent, any cost of living allowance granted shall not exceed one per cent, if such total return for the preceding fiscal year is greater than eight and one-half per cent but less than eleven and one-half per cent, any cost of living allowance granted shall not exceed three per cent, and if such return exceeds eleven and one-half per cent, any cost of living allowance granted shall not exceed five per cent.

(m) Proportionate reduction of cost of living allowance. Repealed by P.A. 07-186, S. 14.

(n) Cost of living adjustment reserve account. Repealed by P.A. 07-186, S. 14.

(o) Single increase in benefits on January 1, 1988. On January 1, 1988, each eligible retired member who had rendered at least twenty-five years of full-time service prior to normal retirement under the provisions of subsection (a) of section 10-183f, or such member's successor beneficiary, as defined in subsection (j) of this section, shall receive a single increase in retirement benefits provided under this chapter. Such increase shall be paid to such eligible members or successor beneficiaries whose monthly benefit as of December 31, 1987, before any reduction for an optional benefit payment plan, is less than eight hundred dollars, and shall be sufficient to increase such monthly benefit to eight hundred dollars.

(p) Single increase in benefits on January 1, 1991. On January 1, 1991, each eligible retired member who had rendered at least twenty-five years of full-time service at least twenty years of which were service in the public schools of Connecticut prior to early retirement before January 1, 1976, under the provisions of subsection (c) of section 10-183f, or such member's successor beneficiary, as defined in subsection (j) of this section, shall receive a single increase in retirement benefits provided under this chapter. Such increase shall be paid to such eligible members or successor beneficiaries whose monthly benefit as of December 31, 1990, before any reduction for an optional benefit payment plan, is less than eight hundred dollars, and shall be sufficient to increase such monthly benefit to eight hundred dollars.

(q) Single increase in benefits on January 1, 1999. On January 1, 1999, each eligible retired member who had rendered at least twenty-five years of full-time service, or such member's successor beneficiary, as defined in subsection (j) of this section, shall receive a single increase in benefits provided under this chapter. Such increase shall be sufficient to increase the monthly benefit of such eligible members or successor beneficiaries, whose monthly benefit as of December 31, 1998, before any actuarial reduction for early retirement or for an optional benefit payment plan, is less than twelve hundred dollars and shall be sufficient to increase such monthly benefit to twelve hundred dollars.

(r) Benefit limit and increase. No retirement benefit payable under this chapter shall exceed the maximum dollar limit in effect under Section 415(b) of the Internal Revenue Code for the applicable limitation year, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code. A subsequent annual increase shall apply to a member if the increase becomes effective after the member retires or, if such increase becomes effective before a member retires, after the date on which such benefit begins to accrue.

(P.A. 78-208, S. 6, 35; 78-228, S. 3, 8; P.A. 79-459, S. 2; 79-541, S. 5, 6; 79-625, S. 3, 6; P.A. 80-282; 80-303; 80-408, S. 2; P.A. 81-290; P.A. 82-91, S. 5, 38; P.A. 84-451, S. 1; P.A. 87-381, S. 1; P.A. 89-207, S. 2; 89-342, S. 2, 5; P.A. 90-308, S. 1, 15; P.A. 92-205, S. 8, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 94-159, S. 1, 2; P.A. 98-251, S. 2, 7; June Sp. Sess. P.A. 99-1, S. 48, 51; P.A. 00-187, S. 67, 75; P.A. 03-232, S. 3, 4, 8; P.A. 06-190, S. 3; P.A. 07-186, S. 10, 14; P.A. 08-76, S. 3, 4; P.A. 09-43, S. 1.)

History: P.A. 78-228 amended Subsec. (j) raising cost of living allowance from 3% to 5%, establishing basis of computation and allowing adjustments based on National Consumer Price Index; P.A. 79-459 amended Subsec. (g) to establish filing date of application as date postmarked when application sent by mail; P.A. 79-541 repealed Subsec. (e) re disability retirement; P.A. 79-625, in Subsec. (d), replaced method of computation of deferred vested retirement benefit, i.e. “in the same manner as the early retirement benefit”, with complex formula; P.A. 80-282 deleted reference to repealed Subsec. (e) and included reference to Sec. 10-183aa(a) to (g) in Subsecs. (f) to (i), inclusive; P.A. 80-303 amended Subsec. (a) to distinguish between full and part-time credited service; P.A. 80-408 amended Subsec. (c) to delete “wartime” with reference to military service; P.A. 81-290 made minor changes in wording of Subsec. (g); P.A. 82-91 added Subsec. (k) to provide a single increase in retirement benefits commencing January 1, 1983: Percentage increases range from 25% for members retired on or before December 31, 1954, to 2% for members retired on or after January 1, 1971, and before January 1, 1976; P.A. 84-451 amended Subsec. (j) to change consumer price index figures used on first day of January and July for cost of living allowance adjustments from “previous twelve-month period” to “twelve-month period ending on the last day of the preceding November or May”; P.A. 87-381 amended Subsecs. (b) and (d) to include substitute teaching service in computation of proratable and deferred vested retirement benefit; added provision in Subsec. (g) authorizing board to deem retirement application to have been filed up to three months earlier than actual filing date upon finding of filing delay caused by health reasons; repealed provisions in Subsec. (k) re single increase in benefits commencing January 1, 1983, and substituted provisions re increase in benefits commencing January 1, 1988; P.A. 89-207 amended Subsec. (a) to make amount of benefit subject to limits mandated by Sec. 415 of the Internal Revenue Code; P.A. 89-342 amended Subsec. (f) to limit use of accumulated 1% contributions for lump sum payment to contributions withheld prior to July 1, 1989; P.A. 90-308 added Subsec. (l) re single increase in benefits effective January 1, 1991; P.A. 92-205 amended Subsec. (j) to limit applicability of cost of living allowance provisions to members who retired prior to September 1, 1992, inserted new Subsecs. (k), (l), (m) and (n) re cost of living allowance for members retiring on or after September 1, 1992, and relettered existing Subsecs. (k) and (l) accordingly; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section; P.A. 94-159 amended Subsecs. (l) and (m) to change basis for calculation of cost of living allowance from return earned on market value of pension assets for preceding “calendar” year to return earned for preceding “fiscal” year and amended Subsec. (n) to change basis for calculation of amount credited to excess earning account for calendar years commencing on and after January 1, 1995, from “calendar” to “fiscal” year, effective July 1, 1994; P.A. 98-251 added new Subsec. (q) re single increase in benefits, effective June 8, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (c) to require submittal of revisions to early retirement tables and actuarial certification, effective July 1, 1999; P.A. 00-187 amended Subsec. (g) to add provision re finding that extenuating circumstances relating to the health of a member caused delay in the filing of an election under Sec. 10-183aa(g), effective July 1, 2000; (Revisor's note: In 2003 a reference in Subsec. (q) to “chapter 167a” was changed editorially by the revisors to “this chapter”); P.A. 03-232 made a technical change in Subsecs. (b) and (d), amended Subsec. (h) to substitute “member” for “retired member”, to change 5% contributions to “regular contributions, including any 1% contributions withheld prior to July 1, 1989, and any voluntary contributions”, and to add “that had been accrued to the date benefits commenced” following “plus credited interest” and amended Subsecs. (m) and (n) to change the name of the “excess earnings account” to the “cost of living adjustment reserve account”, effective July 1, 2003; P.A. 06-190 amended Subsec. (g) to authorize initial benefit payment to be made not later than three months following retirement effective date, and to require such payment to be retroactive to such date, effective July 1, 2006; P.A. 07-186 amended Subsec. (l) to designate existing provisions as Subdiv. (1), delete provision therein re annual cost of living allowance contingent upon actuarial certification that sufficient funds are available, and add Subdiv. (2) re cost of living allowance, and repealed Subsecs. (m) and (n), effective July 1, 2007; P.A. 08-76 amended Subsec. (a) to eliminate reference to limits mandated by Sec. 415 of the Internal Revenue Code and added Subsec. (r) re maximum dollar amount of retirement benefit to be paid under chapter, effective May 27, 2008; P.A. 09-43 amended Subsec. (l)(2) by changing “one per cent of voluntary contributions” to “one per cent or voluntary contributions”, effective May 20, 2009.

See Sec. 1-2a re construction of references to “United States mail”, “postmark” or “registered or certified mail”.

See Secs. 10-183aa, 10-183bb re disability retirement.

Cited. 211 C. 464.



Section 10-183gg - Part-time service. Determination of benefits.

Part-time service averaging at least one-half of a school day but less than a full school day shall be treated as full-time service for purposes of determining eligibility for benefits under this chapter. For purposes of determining benefits under subsections (a) to (d), inclusive, of section 10-183g, the percentages utilized in said sections shall be proportionally reduced for each year or portion of a year of service rendered or purchased after July 1, 1977, which is part-time service. Notwithstanding the provisions of subdivision (4) of section 10-183b, the average annual salary of a member with part-time service shall be such member's full-time annualized salary during his three highest years. Any benefit awarded pursuant to this section shall be proportional in all respects to the benefit which would have been payable had such service been rendered on a full-time basis.

(P.A. 85-594, S. 3, 4.)



Section 10-183h - Death benefits.

(a) Survivors' benefits; waiver. The basic survivor's monthly benefit, subject to a family maximum of one thousand five hundred dollars, shall be (1) three hundred dollars each for a surviving spouse, plus twenty-five dollars for each year of service in excess of twelve years in the Connecticut public schools completed by the member, subject to a maximum monthly benefit of six hundred dollars, (2) three hundred dollars each for a dependent former spouse; for a dependent parent if there is no surviving spouse or dependent child; and for a legal guardian of any dependent child if there is no surviving spouse, dependent former spouse or dependent parent, and (3) three hundred dollars for each dependent child. In applying the family maximum, the benefit shall be first allocated to the child or children, with the excess allocated to the surviving spouse and any dependent former spouse in proportion to the amount each would receive according to the above formula. Payment of the benefit shall commence on the last day of the month following the month of the member's death. Such benefit shall continue through the month preceding the month in which the survivor dies or ceases to be eligible for such benefit. Such benefit to the legal guardian of dependent children shall continue until all such children are no longer dependent, as defined in section 10-183b. Notwithstanding the provisions of this subsection, any such surviving spouse, dependent former spouse, dependent parent or legal guardian may waive the right to payment of the benefit under this subsection in order that a designated beneficiary who is the child of the deceased member may receive such member's accumulated contributions plus credited interest. Such waiver shall be made prior to the payment of the benefit to any such surviving spouse, dependent former spouse, dependent parent or legal guardian.

(b) Lump sum death benefits. If no coparticipant option under 10-183j has become effective, a lump sum death benefit shall be payable to the surviving spouse. Such benefit shall be one thousand dollars for five years or less of Connecticut public school service, plus two hundred dollars for each year of credited service in excess of five years, to a maximum of two thousand dollars. For purposes of this subsection, purchased military service and purchased leaves of absence under subdivisions (3) and (8) of subsection (b) of section 10-183e shall be deemed to be Connecticut public school service. If there is no surviving spouse, such benefit shall be equal to the member's burial expenses but not in excess of what would have been payable to a surviving spouse and shall be payable to the person who paid such expenses. No payment under this subsection shall be made unless application for the payment is filed with the board within two years of such member's death.

(c) Return of accumulated contributions to sole survivor. In lieu of such basic survivor's benefit and such lump sum benefit, a sole survivor who has attained age eighteen, and is the member's designated beneficiary may elect to receive an amount equal to such member's accumulated contributions together with credited interest. When a member has designated two or more beneficiaries, who have, at the time of such member's death, attained age eighteen, the one entitled to basic survivor's benefits, if any, shall be deemed the sole survivor within the meaning of this subsection, provided, that all other designated beneficiaries relinquish all claim to any amounts that may be due them from the system.

(d) Surviving spouse's benefit. The surviving spouse of any member who, at the time of death was eligible for a retirement benefit other than a disability benefit and had not filed a waiver of the coparticipant's option, may elect to receive (1) a monthly benefit for life equal to the benefit payable if a one hundred per cent coparticipant's option had been elected or (2) an amount equal to the member's accumulated contributions with credited interest.

(e) Benefit payable when contributions exceed payments. If no coparticipant option has become effective and if the aggregate payments under this section are less than the accumulated mandatory contributions of a deceased member plus credited interest, there shall be paid to such member's designated beneficiary an amount equal to the difference between such aggregate payments and such accumulated mandatory contributions plus credited interest.

(f) Continuation of benefit upon remarriage. Notwithstanding the provisions of subparagraph (B) of subdivision (23) of section 10-183b, benefits payable under this section to a surviving spouse shall not be terminated because of remarriage if such surviving spouse has attained the age of sixty.

(g) Spouse's options when member dies after filing retirement application but before effective date of retirement. If a member who has filed an application for retirement dies prior to the effective date of retirement, such member's spouse, if such spouse is designated on such application as the sole beneficiary, may elect to receive either (1) the preretirement death benefits as set forth in this section, or (2) the benefit payment option selected by the deceased member on such retirement application.

(P.A. 78-208, S. 7, 35; P.A. 80-376, S. 2, 3; 80-408, S. 3; P.A. 81-281; P.A. 97-301, S. 9, 10; P.A. 98-251, S. 4, 5, 7; P.A. 06-190, S. 4; P.A. 11-136, S. 19; P.A. 12-107, S. 1.)

History: P.A. 80-376 amended Subsec. (d) to replace provision allowing election of monthly benefit when deceased was eligible for early retirement with provision allowing such election when deceased was eligible for any retirement benefit other than disability benefit and added Subsec. (f) re continuance of benefits upon remarriage of surviving spouse 60 or older; P.A. 80-408 amended Subsec. (b) to delete “wartime” with reference to military service; P.A. 81-281 extended benefit eligibility under Subsec. (a) to legal guardians of dependent children if there is no surviving spouse, dependent former spouse or dependent parent, such benefit to continue until all children are no longer dependent; P.A. 97-301 amended Subsec. (a) to authorize waiver of benefit payment in certain circumstances, provided waiver is made prior to benefit payment, effective July 8, 1997; P.A. 98-251 amended Subsec. (a) to increase family maximum of basic survivor's monthly benefit from $600 to $1,500, to increase benefit for surviving spouse from $300 to $300 plus $25 for each year of service in excess of 12 years, subject to monthly maximum benefit of $600, to increase benefit for each dependent child from $200 to $300, to delete provision re allocation of $300 total in equal shares if more than one child is eligible, and to clarify that in applying family maximum, benefit shall be first allocated to child or children, with excess allocated to surviving spouse and any dependent former spouse “in proportion to the amount each would receive according to the above formula”, effective June 8, 1998, and applicable to any person receiving benefits from the system on said date, and amended Subsec. (d) to allow, on and after July 1, 1998, surviving spouse to elect monthly benefit payable if a 100%, rather than one-half, coparticipant's option had been elected, effective June 8, 1998, and applicable to surviving spouse of a member who dies on or after August 15, 1997; P.A. 06-190 added Subsec. (g) to allow spouse of member who files for retirement and dies prior to retirement effective date, if such spouse is sole beneficiary, to elect applicable preretirement death benefits or benefit option selected by member on retirement application, effective July 1, 2006; P.A. 11-136 amended Subsec. (f) by replacing “subdivision (22)” with “subdivision (23)”, effective July 8, 2011; P.A. 12-107 amended Subsec. (d) by deleting provision re election by surviving spouse made only where spouse is sole designated beneficiary or where all other designated beneficiaries relinquish claims to benefit, adding provision re election made where retirement benefit is for other than a disability benefit and a waiver of coparticipant's option had not been filed and making a technical change, effective June 8, 2012, and applicable with respect to members who died on or after January 1, 2008.



Section 10-183hh - Credit for certain service as a school nurse.

For purposes of calculating retirement benefits under the provisions of this chapter, service as a school nurse during the years 1970 to 1975, inclusive, shall be considered as credited service as a teacher during the same period, provided (1) such school nurse held a valid teaching certificate prior to 1970, (2) contributions to the Teachers Retirement Fund were made on behalf of such school nurse at the time of such school nurse's service, and (3) any such contributions which were returned to such nurse shall be repaid to the Teachers Retirement Fund. Any change in benefits which results from the application of this section shall be applied only to benefits which are paid after July 1, 1986.

(P.A. 86-348, S. 7, 8.)



Section 10-183i - Member's voluntary contributions. Limitations.

(a) A member may make voluntary contributions to the system and may, no more than once, withdraw such voluntary contributions from the system under rules of the board. Voluntary contributions shall be subject to the limitations imposed under Section 415(c) of the Internal Revenue Code for the applicable limitation year. Such contributions shall earn credited interest. Upon retirement such member shall elect to receive the accumulated contributions plus credited interest either in a lump sum or in the form of an actuarially equivalent annuity for life. Such lump sum or annuity shall be paid or commenced to be paid when the first payment of such member's other retirement benefit is made. If such member dies before the effective date of his or her retirement, the accumulated contributions plus credited interest shall be paid to such member's designated beneficiary.

(b) For purposes of applying the limitations of Section 415(c) of the Internal Revenue Code under subsection (a) of this section, compensation shall include (1) wages within the meaning of Section 3401(a) of the Internal Revenue Code, for purposes of income tax withholding at the source, (2) amounts that would be included in wages except for elections made under Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b) of the Internal Revenue Code, and (3) any other payments of compensation to a member by such member's employer for which the employer is required to furnish the member a written statement under Sections 6041(d), 6051(a)(3) and 6052 of the Internal Revenue Code, but such compensation shall not exceed the maximum amount allowed under Section 401(a)(17) of the Internal Revenue Code for the applicable limitation year.

(P.A. 78-208, S. 8, 35; P.A. 79-428; P.A. 08-76, S. 5.)

History: P.A. 79-428 permitted one-time-only withdrawal of voluntary contributions; P.A. 08-76 designated existing provisions as Subsec. (a) and added provision therein re Internal Revenue Code limitations on voluntary contributions, and added Subsec. (b) re calculation of compensation for purposes of such limitations, effective May 27, 2008.



Section 10-183ii - Mailing date for benefit checks. Electronic transmission of benefit payments.

The Teachers' Retirement Board shall mail retirement benefit checks on the next to last business day prior to the date on which such checks are payable. Any member whose retirement benefits become effective on or after January 1, 2001, shall be required to have the monthly benefit payment electronically transmitted to the financial entity of such member's choice. The board shall transmit such benefit payment on the last business day of each month.

(P.A. 87-381, S. 3; 87-589, S. 39, 87; P.A. 00-187, S. 66, 75.)

History: P.A. 87-589 made technical change; P.A. 00-187 changed the requirement for mailing checks from “not later than three business days” to “on the next to last business day” prior to the date on which the check is payable and required the electronic transmission of benefits for members whose retirement benefits become effective on or after January 1, 2001, effective July 1, 2000.



Section 10-183j - Benefit options. Period certain. Coparticipant's option. Retention of option after divorce.

(a) In lieu of a normal, early, proratable or deferred vested benefit, a member may elect either of the options described in subsections (b) and (c) of this section.

(b) A period certain option may be elected in which the member receives an actuarially reduced benefit for a fixed period of time selected by such member and for the remainder of such member's life. Such member may select a fixed period of twenty-five years or such shorter period as the board may offer. If such member dies before receiving the benefit for the selected period, such benefit shall be paid to the member's designated beneficiary for the remainder of such period.

(c) A coparticipant's option may be elected in which the member receives an actuarially reduced benefit as provided in subsection (d) of this section and upon such member's death, one-third, one-half, two-thirds, three-fourths or all of such amount is paid to such member's designated beneficiary for life. With respect to any benefits which become effective on or after January 1, 2001, if twenty-five per cent of the aggregate benefits paid to the member or such member's designated beneficiary are, upon the death of such member or such designated beneficiary, less than such member's accumulated contributions plus credited interest, the estate of such member or such designated beneficiary, as appropriate, shall be paid a lump sum amount equal to the difference between such aggregate benefits paid and such accumulated contributions plus credited interest.

(d) The benefits payable to such member and such coparticipant shall be computed as follows:

(1) The benefit payable to such member at retirement and to such coparticipant upon such member's death shall be the actuarial equivalent of the normal, early or proratable benefit for which such member is eligible and based upon such member's age at retirement and the age of such coparticipant on such retirement date.

(2) The benefit payable to such coparticipant of such member who dies after such option first becomes effective but before retirement shall be the actuarial equivalent of the normal, early or proratable benefit for which such member was eligible based on such member's age at death and the age of such coparticipant on such date of death.

(3) (A) Except as provided in subparagraph (B) of this subdivision, a coparticipant option shall be terminated, for any member whose designated coparticipant dies or is divorced from the member after the member's retirement, on the date of such death or divorce. Such member shall thereupon be paid the normal, early or proratable retirement benefit for which the member is eligible. (B) On and after July 1, 2016, upon the divorce of a member and such member's designated coparticipant subsequent to the member's retirement, the member may retain the coparticipant designation and the coparticipant option elected at the time of retirement by filing a qualified domestic relations order with the board.

(P.A. 78-208, S. 9, 35; P.A. 82-229, S. 1, 2; 82-401, S. 2, 5; P.A. 83-315, S. 1, 2; 83-449, S. 2, 5; P.A. 98-251, S. 3, 7; P.A. 00-187, S. 64, 75; P.A. 16-91, S. 1.)

History: P.A. 82-229 amended Subsec. (d) to provide that in the event of the death of a designated coparticipant or the divorce of a designated coparticipant from the member prior to retirement or death of member, but after effective date of option, no reduction in member's benefit will be made, and to provide that coparticipant's death or divorce from member, after member's retirement, terminates option without penalty to member; P.A. 82-401 amended Subsec. (d) to provide for computation of benefit based on eligibility and age of member and coparticipant at the date of the member's retirement or death and not the date on which the option becomes effective; P.A. 83-315 amended Subsec. (c) to change the effective date of the option from three years to one year after the filing of such election or evidence of good health is submitted; P.A. 83-449 amended Subsec. (a) to repeal provision that in lieu of a “disability” benefit, a member may elect either of options in Subsecs. (b) and (c); P.A. 98-251 amended Subsec. (c) to delete provisions that specifying that only member's spouse, dependent parent, brother or sister may be designated as coparticipant, that option shall not become effective until one year after filing of such election or evidence of good health is submitted, that if member dies or member's application for retirement becomes effective before effective date of option, such option will not become effective and that if member dies after effective date of such election, but before retirement, option will be effective only if member at time of his death fulfilled age and service requirements for normal, early or proratable benefits, effective June 8, 1998; P.A. 00-187 amended Subsec. (c) to add provision concerning lump sum payments, effective July 1, 2000; P.A. 16-91 amended Subsec. (d) by deleting reference to disability benefit in Subdivs. (1) and (3), and by designating existing provisions re coparticipant option as Subpara. (A) and amending same to add reference to exception in Subpara. (B), deleting provision re benefit payable to member whose designated coparticipant dies or is divorced from member and adding provision re member to retain coparticipant designation and coparticipant option after divorce by filing qualified domestic relations order with board in Subdiv. (3), effective July 1, 2016.



Section 10-183jj - Retirement incentive plans for teachers.

(a) A local or regional board of education may establish a retirement incentive plan for teachers, as defined in subparagraph (A) of subdivision (26) of section 10-183b, in its employ who are members of the teachers' retirement system. The plan shall provide for purchase of additional credited service by a board of education and a member of the system who chooses to participate in the plan, of additional credited service for such member and for payment by the board of education of not less than fifty per cent of the entire cost of such additional credited service and payment by the member of the remaining percentage of such total cost. The member shall pay the remaining percentage of such total cost, if any, in one lump sum not later than thirty days after receipt of notification by the Teachers' Retirement Board of the amount owed. Any such plan shall specify a maximum number of years, not exceeding five years, of additional credited service which may be purchased under the plan. Any such plan shall have a two-month application period.

(b) Any such member who has attained age fifty and (1) who would become eligible to receive a retirement benefit under subsection (a), (b) or (c) of section 10-183f if such member received additional credited service pursuant to subsection (e) of this section, or (2) who is not retired and is eligible to receive a retirement benefit under subsection (a), (b) or (c) of section 10-183f shall be eligible to apply. Any member who applies shall agree in writing, as part of such application, to submit a complete formal application for retirement to the Teachers' Retirement Board on a date which shall be established by the board of education which employs the member, provided such date shall be on or before the last day of the school year in which additional credited service is purchased for such member pursuant to this section.

(c) All such eligible members may participate in the plan except that a local or regional board of education may limit the number of such members for whom it purchases such additional credited service in any calendar year to a specified percentage of such members in its employ on the first day of January of such year. If participation is limited, members with a greater length of service with the board of education, if they choose to participate, shall have additional credited service purchased before members with a lesser length of service with the board of education.

(d) The amount of additional credited service purchased for any member pursuant to such retirement incentive plan shall be uniformly determined but shall not exceed the lesser of the following: (1) Five years of additional credited service, or (2) an amount of service credit equal to one-fifth of the member's total credited service, including additional credited service purchased by the member pursuant to the provisions of section 10-183e.

(e) For each year of additional credited service purchased pursuant to this section, the local or regional board of education and the member shall pay, in accordance with subsection (a) of this section, an amount specified by the Teachers' Retirement Board equal to the actuarial present value, determined according to actuarial tables adopted by the Teachers' Retirement Board, of the difference between the retirement benefit which the member is entitled to receive based upon the member's service apart from such purchased service and the benefit which the member is entitled to receive including such service. The local or regional board of education may pay such board's percentage of the entire cost of the additional credited service purchased pursuant to subsection (a) of this section in equal annual installment payments, including interest, not exceeding three times the number of years being purchased. Payments shall be made in accordance with subsection (b) of section 10-183n and rules adopted by the Teachers' Retirement Board. Any late payments or outstanding obligations from a prior year's purchase or from late payment of monthly mandatory deductions shall be included as part of the cost of purchasing such service. Any additional credited service purchased for any such member shall be in addition to any credited service purchased pursuant to section 10-183e.

(P.A. 89-233, S. 1, 3; P.A. 90-308, S. 2, 3, 15; P.A. 03-232, S. 6; P.A. 06-190, S. 1; P.A. 07-217, S. 44; P.A. 10-22, S. 2, 3.)

History: P.A. 90-308 amended Subsec. (a) to change application period from six months to two months and expanded eligibility criteria in Subsec. (b) to include any member who has attained age 50, is not retired, and is eligible to receive a retirement benefit under Sec. 10-183f; P.A. 03-232 amended Subsec. (e) to provide for payment for additional credited service in equal annual installments, including interest, not exceeding three times the number of years being purchased, and that payments shall be made in accordance with Sec. 10-183n(b), to provide that “late payments or outstanding obligations from a prior year's purchase or from late payment of monthly mandatory deductions shall be included as part of the cost of purchasing such service”, and to make technical changes for the purpose of gender neutrality, effective July 9, 2003; P.A. 06-190 amended Subsec. (a) to authorize participating member to pay up to 50% of total cost of additional credited service, made technical changes in Subsecs. (b) and (d), and amended Subsec. (e) to delete requirement that retirement board notify a member, in writing, of a service purchase for such member by a board of education and to make conforming changes, effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007; P.A. 10-22 amended Subsec. (a) by replacing provision re member payment prior to retirement with provision re member payment not later than 30 days after receipt of notification and amended Subsec. (e) by replacing former provision re payment with provision re local or regional board of education payment, effective May 5, 2010.



Section 10-183k - Termination of membership prior to retirement.

(a) A member who terminates prior to retirement shall be entitled to have refunded his or her accumulated voluntary contributions with credited interest.

(b) A member who terminates with less than five years' credited service shall be entitled to have refunded his or her accumulated regular contributions with credited interest. A member who terminates with more than five years of credited service shall be entitled to have refunded his or her accumulated regular contributions with credited interest and his or her accumulated one per cent contributions withheld prior to July 1, 1989.

(c) A member who terminates with more than ten years' credited service in the public schools of Connecticut but prior to retirement may elect to receive in lieu of the benefits provided by this chapter a refund of his or her accumulated contributions with credited interest as provided in subsection (b) of this section. If such member elects a refund, all credited service shall be cancelled and any rights to benefits provided by this chapter shall be extinguished, except as provided in subsection (d) of this section. If such member does not elect a refund, but dies before age sixty or before receiving the deferred vested benefit, if later, such member's accumulated voluntary contributions, accumulated regular contributions and accumulated one per cent contributions withheld prior to July 1, 1989, together with credited interest shall be paid to such member's designated beneficiary.

(d) A member who receives a refund and returns to service shall be regarded as a new member unless such member repays the amount refunded, other than voluntary contributions and the interest thereon, together with credited interest compounded from the date interest was last credited to such member's account to the date of repayment. The credited service accumulated before termination and any unrefunded one per cent contributions withheld prior to July 1, 1989, and credited interest shall be restored to a member who makes such repayment. Restored contributions and interest shall be credited with credited interest for the period between the last day for which interest was credited on such contributions and such member's return to service.

(P.A. 78-208, S. 10, 35; P.A. 79-625, S. 4, 6; P.A. 80-384; P.A. 89-342, S. 3, 5; P.A. 03-232, S. 9.)

History: P.A. 79-625 amended Subsec. (d) to replace “termination” day with “the last day for which interest was credited on such contributions”; P.A. 80-384 amended Subsec. (d) to require that repaid interest be amount of credited interest compounded from date interest was last credited rather than 5% interest compounded from refund date to December 31, 1977, and credited interest thereafter; P.A. 89-342 amended Subsecs. (b), (c) and (d) to limit provisions re refund, payment or restoration of 1% contributions to contributions withheld prior to July 1, 1989; P.A. 03-232 amended Subsec. (b) by substituting “regular contributions” for 5% contributions, and amended Subsec. (c) by substituting “accumulated contributions” for “accumulated mandatory contributions”, and “regular contributions” for 5% contributions, effective July 1, 2003.



Section 10-183kk - Employer pick up of mandatory contributions commencing July 1, 1991.

Notwithstanding any other provisions of this chapter, mandatory retirement contributions described in subdivision (7) of section 10-183b payable on all salary earned on or after July 1, 1991, shall be picked up by the employer of any teacher who is a member of the state teachers' retirement system. Such picked-up contributions shall be in lieu of employee contributions. The employer shall pick up these mandatory contributions by an equivalent reduction in the cash salary of the employee. Employees shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system. Employee contributions so picked up shall be treated for all purposes in the same manner and to the same extent as employee contributions prior to July 1, 1991. The mandatory contributions so picked up by the teacher's employer shall for all purposes of this chapter be considered to be included in the teacher's annual salary.

(P.A. 89-207, S. 1.)



Section 10-183l - Teachers' Retirement Board. Valuation of fund.

(a)(1) On and after July 1, 1991, the management of the system shall continue to be vested in the Teachers' Retirement Board, whose members shall include the Treasurer, the Secretary of the Office of Policy and Management and the Commissioner of Education, or their designees, who shall be voting members of the board, ex officio. (2) On or before June 15, 1985, and quadrennially thereafter, the members of the system shall elect from their number, in a manner prescribed by said board, two persons to serve as members of said board for terms of four years beginning July first following such election. Both of such persons shall be active teachers who shall be nominated by the members of the system who are not retired and elected by all the members of the system. On or before July 1, 1991, and quadrennially thereafter, the members of the system shall elect from their number, in a manner prescribed by said board, three persons to serve as members of said board for terms of four years beginning July first following such election. Two of such persons shall be retired teachers who shall be nominated by the retired members of the system and elected by all the members of the system and one shall be an active teacher who shall be nominated by the members of the system who are not retired and elected by all the members of the system. (3) On or before July 1, 2011, and quadrennially thereafter, the members of the system shall elect from their number, in a manner prescribed by said board, one person to serve as a member of said board for a term of four years beginning July first following such election. Such person shall be an active teacher who shall be nominated by the members of the system who are not retired, elected by all the members of the system and a member of an exclusive representative of a teachers' bargaining unit that is not represented by the members of the board elected under subdivision (2) of this subsection. (4) If a vacancy occurs in the positions filled by the members of the system who are not retired, said board shall elect a member of the system who is not retired to fill the unexpired portion of the term. If a vacancy occurs in the positions filled by the retired members of the system, said board shall elect a retired member of the system to fill the unexpired portion of the term. The Governor shall appoint five public members to said board in accordance with the provisions of section 4-9a. The members of the board shall serve without compensation, but shall be reimbursed for any expenditures or loss of salary or wages which they incur through service on the board. All decisions of the board shall require the approval of six members of the board or a majority of the members who are present, whichever is greater.

(b) In carrying out its duties, the board may employ a secretary and such clerical and other assistance as may be necessary. Their salaries shall be paid by said board with the approval of the Secretary of the Office of Policy and Management. Said board shall employ the services of one or more actuaries, each of which shall be an individual or firm having on its staff a fellow of the Society of Actuaries, to carry out the actuarial duties of this section and sections 10-183b, 10-183r, and 10-183z and for such related purposes as the board deems advisable. The cost of such services shall be charged to the funds provided for in section 10-183r. Said board shall arrange for such actuary to prepare an actuarial valuation of the assets and liabilities of the system as of June 30, 1980, and at least once every two years thereafter. On the basis of reasonable actuarial assumptions approved by the board, such actuary shall determine the normal cost required to meet the actuarial cost of current service and the unfunded accrued liability. Commencing December 1, 2002, such valuation shall be completed prior to December first biennially. Said board shall adopt all needed actuarial tables and may adopt regulations and rules not inconsistent with this chapter, including regulations and rules for payment of purchased service credits and repayment of previously withdrawn accumulated contributions. Said board shall establish such funds as are necessary for the management of the system. The board may enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of its duties.

(P.A. 78-208, S. 11, 35; 78-303, S. 85, 136; P.A. 79-436, S. 4, 6; P.A. 80-478, S. 2, 3; P.A. 83-533, S. 43, 54; P.A. 84-207, S. 1, 2; 84-255, S. 9, 21; P.A. 87-296, S. 1, 2; P.A. 91-188, S. 1, 2; P.A. 93-146, S. 2, 3; 93-262, S. 1, 87; P.A. 97-301, S. 3, 10; June Sp. Sess. P.A. 01-1, S. 41, 54; P.A. 02-89, S. 14; P.A. 03-278, S. 24; P.A. 11-48, S. 40.)

History: P.A. 78-303 allowed substitution of banking commissioner for bank commissioner and commissioner of education for secretary of the state board of education in Subsec. (a) to fulfill intent of P.A. 77-614 which changed names above and made insurance and banking departments divisions within the department of business regulation, effective January 1, 1979; P.A. 79-436 amended Subsec. (b) to include provisions for employment and duties of actuaries; P.A. 80-478 amended Subsec. (a) to increase number of members from five to nine, including four public members; P.A. 83-533 restructured board, substituting commissioner on aging for banking commissioner and increasing number of teacher representatives from 1 to 3 and reducing public members from 4 to 3; P.A. 84-207 amended Subsec. (a) to authorize appointment of designees by commissioner members, required board to fill vacancy in position filled by member of the system who is “not retired” or “retired” by electing a member who is “not retired” or “retired”, respectively, inserted new Subsec. (b) re membership and terms of board on and after July 1, 1985, relettering former Subsec. (b) as Subsec. (c) and added new Subsec. (d) validating membership and actions of board, notwithstanding failure of board to elect members in accordance with Subsec. (a); P.A. 84-255 amended Subsec. (a) by adding provision that commissioner of education may appoint a designee to serve on the board; P.A. 87-296 deleted provision in Subsecs. (a) and (b) that claims for reimbursement of board members shall be subject to approval of secretary of office of policy and management; P.A. 91-188 increased membership of board from 11 to 12, effective July 1, 1991, required that additional member be a retired teacher, and increased number of members required for approval of a decision of the board from 5 to 6; P.A. 93-146 amended Subsec. (b) to remove the insurance commissioner from the teacher's retirement board and to increase the number of public members from 4 to 5, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 97-301 amended Subsec. (c) to authorize board to enter into contractual agreements necessary for discharge of its duties, effective September 1, 1997; June Sp. Sess. P.A. 01-1 amended Subsec. (c) to require, commencing December 1, 2002, the valuation to be completed prior to December first biennially, effective July 1, 2001; P.A. 02-89 deleted as obsolete former Subsec. (a) re the membership of the board, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b) and deleted as obsolete former Subsec. (d) re the continuation in office of certain members and the validation of certain actions of the board; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 11-48 amended Subsec. (a) by designating existing provision re management of system as Subdiv. (1) and amending same by replacing reference to number of members including Commissioner of Social Services with provision re members including Treasurer and Secretary of the Office of Policy and Management and adding “voting” re members, by designating existing provision re election of active and retired teachers as Subdiv. (2), by adding Subdiv. (3) re election of active teacher and by designating existing provision re vacancy as Subdiv. (4), effective June 13, 2011.

Cited. 211 C. 464.



Section 10-183ll - Supplemental retirement benefit for certain members whose retirement became effective between July 1, 1989, and November 1, 1989.

Section 10-183ll is repealed, effective October 1, 2002.

(P.A. 90-331, S. 1, 3; S.A. 02-12, S. 1.)



Section 10-183m - Custody of funds.

(a) All funds of the system shall be in the custody of the State Treasurer who shall invest such portions of the same not required for current disbursements in accordance with the statutes governing the investment of savings bank funds or, when deemed prudent, in accordance with the statutes governing the investment of trust funds.

(b) When needed by the system and as authorized by statute, the State Treasurer shall accept and hold general obligation bonds of the state. Such bonds shall have maturities fixed with due regard for the needs of the system and shall bear interest at a rate equal to the average rate of return, to the nearest one-eighth of one per cent, on investments of funds of the system for the two fiscal years preceding the date of issue. Said Treasurer may hold such bonds to maturity or may at any time prior to maturity sell such bonds or a portion thereof, whether in the original form, rate of interest and denominations or in such other form, rate of interest and denominations as said treasurer may approve. The net proceeds from such sales shall be used for the purpose of paying benefits provided for in this chapter.

(c) On order of the board, the State Treasurer shall transfer such amounts in favor of said board as are necessary to pay all benefits provided for in this chapter.

(d) Upon certification by the board, the Comptroller shall draw an order on the Treasurer monthly for such amount as is necessary to pay benefits authorized under this chapter from sums appropriated for that purpose.

(e) Not later than the third Wednesday in July of each year, the State Treasurer shall file with the Insurance Commissioner and with the secretary of the board a sworn statement exhibiting the condition of the funds of the system on the thirtieth day of the preceding June and their financial transactions for the year ending on such date. Such statements shall be in the form prescribed by said board.

(f) The board shall submit to the Governor, as provided in section 4-60, a detailed statement of the membership, retirements, withdrawals, investments, incomes and expenditures of the system. The statement shall be printed by the Secretary of the Office of Policy and Management.

(P.A. 78-208, S. 12, 35; 78-228, S. 6, 8; P.A. 91-52, S. 1, 2.)

History: P.A. 78-228 made technical changes; P.A. 91-52 amended Subsec. (c) to allow the treasurer to transfer amounts through means other than the drawing of checks.



Section 10-183mm - Continuation of membership during service as elected official.

Any member of the teachers' retirement system elected to serve as a full-time, salaried, official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall continue to make contributions to said system and shall be ineligible for membership in any other state or municipal retirement system during such time.

(P.A. 90-308, S. 14, 15; P.A. 97-301, S. 7, 10.)

History: P.A. 97-301 added requirement that service as an elected official must be service as a full-time, salaried, elected official, effective July 8, 1997.



Section 10-183n - Duties of teachers' employers. Transmission of deductions.

(a) Each employer shall: (1) Before employing a teacher notify such teacher of the provisions of this chapter applicable to such teacher; (2) distribute, post or otherwise disseminate in a timely manner, to teachers in its employ, any notices, bulletins, newsletters, annual statements of account and other information supplied by the board for the purpose of properly notifying teachers of their rights and obligations under the system; (3) furnish to the board at times designated by said board such reports and information as the board deems necessary or desirable for the proper administration of the system; and (4) deduct each month seven and one-fourth per cent of one-tenth of such teacher's annual salary rate as directed by said board and any additional voluntary deductions as authorized by such teacher, except that no deductions shall be made from any amounts received by regularly employed teachers for special teaching assignments rendered for the State Board of Education or the Board of Regents for Higher Education unless the salary for such special teaching assignment is equal to or greater than the minimum salary paid for such teacher's regular teaching assignment.

(b) Each local treasurer or other person having custody of amounts deducted under this chapter by an employer shall transmit and report such amounts to the board so that they are received by said board no later than the fifth business day of the following month. On and after July 1, 2001, all such amounts shall be transmitted via electronic transfer of funds. Such amounts shall at all times be the property of the system and while in the custody of such local treasurer or other person such person is a fiduciary with respect to such amounts and shall discharge a fiduciary's responsibilities solely for the benefit of the system. If such amounts are not accompanied by the reports and information deemed necessary or desirable by the board for the proper administration of the system, in accordance with subsection (a) of this section, the board may deem such amounts not received by the fifth business day of the following month for purposes of this subsection until the date on which such reports and information are received. Said board shall be entitled to receive from an employer interest at the rate of nine per cent per year from the due date on all amounts deducted by such employer and not received by said board by the fifth business day of the following month. Interest at the rate of nine per cent per year shall be compounded annually on the interest assessed from the date payment is received to the date the interest assessment is paid. Such interest shall be treated as an amount earned by assets of the system.

(c) All amounts received by the board under this section shall be forwarded to the State Treasurer.

(d) Each member shall file with the board an enrollment and such other forms, documents and information as the board deems necessary or desirable for the proper administration of the system.

(P.A. 78-208, S. 13, 35; P.A. 82-218, S. 37, 46; P.A. 83-462, S. 1, 2; P.A. 84-241, S. 2, 5; P.A. 92-205, S. 2, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 00-187, S. 65, 75; P.A. 03-232, S. 10; P.A. 05-153, S. 1; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-462 amended Subsec. (a) to provide that each employer shall distribute to teachers any notice, bulletins, etc. supplied by the board for purpose of notifying teachers of rights and obligations under the system and amended Subsec. (b) to provide that amounts deducted by employer are the property of the system and person in custody of such amounts is a fiduciary and shall discharge his responsibilities solely for the benefit of the system; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 92-205 amended Subsec. (a) to increase monthly deduction from 6% of one-tenth of annual salary rate to 7% of one-tenth of annual salary rate; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205, S. 2 from June 10, 1992, to July 1, 1992; P.A. 00-187 amended Subsec. (b) to provide for the reporting of deducted amounts, to change the time frame for the receipt of the funds by the board from the last business day of the month to the fifth business day of the following month, to require the electronic transfer of funds on and after July 1, 2001, to change the time frame for determining if the board is entitled to interest on overdue payments from payments not received within one calendar month of the due date to payments not received by the fifth business day of the following month, and to provide for interest at a rate of 9% per year to be compounded annually on the interest assessed from the date payment is received to the date the interest assessment is paid, effective July 1, 2000; P.A. 03-232 amended Subsec. (a)(4) to change the monthly deduction from 7% to 7.25% of “one-tenth of such teacher's annual salary rate”, effective July 1, 2004; P.A. 05-153 amended Subsec. (b) to authorize board to deem amounts received as “not received” by due date unless and until amounts are accompanied by data needed by board to administer system and make a technical change for the purpose of gender neutrality, effective July 1, 2005; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.

Cited. 136 C. 184; 210 C. 531.



Section 10-183nn - Review and adoption of revised actuarial assumptions. Publication in House and Senate journals.

Commencing July 1, 1995, and every five years thereafter, the Teachers' Retirement Board shall review all actuarial assumptions used in the valuation of the assets and liabilities of the Teachers' Retirement Fund and the calculation of benefits to be paid from said fund. Such review shall be completed not later than December thirty-first of the same calendar year. Said board shall adopt the revised actuarial assumptions and shall submit such assumptions to the General Assembly not later than February first of the succeeding calendar year. The revised actuarial assumptions shall be published in the journals of the House of Representatives and the Senate for the first day of the session in such calendar year.

(P.A. 92-205, S. 7, 12; May Sp. Sess. P.A. 92-14, S. 1, 11.)

History: May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not change the date applicable to this section.



Section 10-183o - Payments to retirement board for persons in armed forces.

During any period when this country is at war, a board of education may cause to be paid to the retirement board the mandatory contributions of members who were in its employ at the time of entering into the armed forces as defined by section 27-103. Such contributions as may be approved by the board of education shall be included in the annual itemized budget estimate of the costs of maintenance of public schools for the ensuing year.

(P.A. 78-208, S. 14, 35.)



Section 10-183oo - Subsidy for certain members.

Any retired member who (1) has attained the age of sixty-five, (2) is not eligible for Medicare Part A, (3) is not receiving a spousal subsidy, (4) has twenty-five years or more of full-time service, and (5) is receiving a monthly benefit of less than fifteen hundred dollars as of July 1, 2000, shall receive a subsidy equal to twice the amount that would otherwise be payable on such member's behalf to the board of education pursuant to section 10-183t.

(P.A. 00-187, S. 60, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-183p - Transfers between state employees retirement system, teachers' retirement system and alternate retirement program.

(a) Any member of either the state employees retirement system or the teachers' retirement system, if eligible to belong to the other or in accordance with the provisions of subsection (h) of section 5-160 or section 5-192e, may transfer from the one to which such member belongs to the other or prior to the first of the month following three months after June 28, 1985, to an alternate retirement program, as defined in subsection (u) of section 5-154, when authorized to do so, in the case of a transfer between said systems or a transfer from the teachers' retirement system to an alternate retirement program, by the concurrent action of the State Employees Retirement Commission and the Teachers' Retirement Board. No person shall be eligible to membership in more than one such system or program at the same time, provided nothing contained herein shall affect the rights of any person who, on June 18, 1953, was a member of both systems. Any member of the teachers' retirement system who elects or has elected to participate in an alternate retirement program shall receive a refund of all contributions made by him into said system in lieu of any benefits under said system. Any former state employee who was, during such employee's period of employment, eligible to belong to either the state employees retirement system or the teachers' retirement system and who withdrew from the state employees retirement system after July 1, 1940, to become a member of the teachers' retirement system may be credited in the teachers' retirement system with such member's period of state service upon making application in writing to the secretary of the Teachers' Retirement Board and paying contributions for such period of service with credited interest from the date such service was rendered.

(b) No person who has creditable service as a member of the state employees retirement system and who transfers, on or after May 6, 1975, to the teachers' retirement system shall be entitled to benefits from the teachers' retirement system until such person has been a member of and contributed to said system for a period of one year. If such transferee dies or becomes disabled before completion of that one year, such transfer shall be deemed to be cancelled and such person shall be deemed to be a member of the state employees retirement system.

(P.A. 78-208, S. 15, 35; P.A. 83-533, S. 44, 54; P.A. 84-544, S. 6, 8; P.A. 85-510, S. 30, 35.)

History: P.A. 83-533 amended Subsec. (b) by adding provision re death or disability of transferee; P.A. 84-544 amended Subsec. (a) to authorize a transfer from state employees' or teachers' retirement system to an alternate retirement prior to October 1, 1984, and to add provision re refund of contributions in lieu of benefits to member of teachers' retirement system who participates in an alternate retirement program; P.A. 85-510 amended Subsec. (a) to authorize transfers between the state employees and the teachers' retirement systems “in accordance with the provisions of subsection (h) of section 5-160 or section 5-192e”, and to extend deadline for transfers from either system to an alternate retirement program from October 1, 1984, to the first of the month following three months after June 28, 1985.

See Sec. 5-192d re administration of retirement funds for teachers at E.O. Smith School.

Any intention of General Assembly to avoid payment of double pensions has not been implemented by affirmative legislation. 136 C. 177.

Teachers are not entitled to retirement benefits from both state teachers' and state employees' retirement systems. 16 CS 196.



Section 10-183pp - Benefits readjusted for certain members.

Any member who began receiving disability benefits October 1, 1977, under the provisions of subsection (d) of section 10-166 and who elected to receive benefits in accordance with the former provisions of subsection (c) of section 10-164-7 of the Regulations of Connecticut State Agencies in effect June 30, 1978, may elect to receive such benefits readjusted under the provisions of subsection (b) or (c) of section 10-183j, provided such member provides written notice of such election to the Teachers' Retirement Board not later than ninety days following January 1, 2001.

(P.A. 00-187, S. 61, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-183q - Funds not assignable and exempt from attachment.

The portion of each member's compensation deducted or to be deducted under this chapter and all rights of each member and of each survivor to receive benefits or other payments under this chapter shall be exempt from the operation of any laws relating to bankruptcy or insolvency; and shall not be subject to garnishment, attachment, execution, levy or any other similar legal process of any court. No assignment of any right of a member or any other person to receive benefits or other payments from the system shall be valid. The funds of the system invested in personal property shall be exempt from taxation.

(P.A. 78-208, S. 16, 35; June Sp. Sess. P.A. 91-3, S. 95, 168.)

History: June Sp. Sess. P.A. 91-3 removed exemption from taxation, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 10-183qq - Bond authorization for a portion of unfunded liability of Teachers' Retirement Fund.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal maturity amounts which in the aggregate generate proceeds sufficient to fund two billion dollars of the unfunded liability of the Teachers' Retirement Fund and to pay the costs of issuing such bonds and up to two years of interest on such bonds.

(b) The proceeds of the sale of such bonds, to the extent hereinafter stated, shall be used for the purpose of: (1) Reducing the unfunded liability, as such term is defined in section 10-183b, of the Connecticut teachers' retirement system, and (2) paying or providing for the costs related to the issuance of the bonds, including the initial costs of agreements and contracts permitted under section 3-20a with respect to such bonds, and up to two years of interest on such bonds.

(c) Except as provided in subsection (e) of this section, all provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes issued in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding thirty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or on behalf of such state officer and stating such terms and conditions as said commission, in its discretion, may require, and (2) a written determination by the State Treasurer and the Secretary of the Office of Policy and Management that the issuance of the bonds is in the best interests of the state.

(e) Proceeds of the bonds issued under this section and all earnings on investments of proceeds of such bonds, to the extent not applied to the payment of costs related to the issuance thereof, shall be deposited in the custody of the State Treasurer in the fund for the Connecticut teachers' retirement system and, notwithstanding section 3-20, shall be invested by the State Treasurer in the manner provided in section 3-13d for trust funds.

(f) Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the State of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. Any net premium realized from the sale of said bonds shall be deemed appropriated to the payment of debt service on any bonds issued under this section and section 10-183c, subsection (l) of section 10-183g, section 10-183r and sections 12 and 13 of public act 07-186*, and the State Treasurer may apply such net premium to payment of such debt service.

(g) Notwithstanding any provision of section 3-21 to the contrary, bonds authorized and bonds issued under this section and any refunding bonds shall not be subject to the debt limitation in section 3-21 and shall not be included in indebtedness of the state for purposes of calculating the amount of indebtedness of the state which is subject to the debt limitation of section 3-21 and this section and action of the State Bond Commission shall not require any certification of the State Treasurer under section 3-21.

(h) Each fiscal year that any bonds authorized by this section or any refunding bonds are outstanding, there shall be deemed appropriated from the General Fund of the state the amount equal to the annual required contribution to the fund for the Connecticut teachers' retirement system and such amount shall be deposited by the Treasurer in the fund for the Connecticut teachers' retirement system in quarterly allotments on July fifteenth, October first, January first and April first of such fiscal year. The amount of the annual required contribution shall be determined in accordance with the provisions of subsection (b) of section 10-183l and section 10-183z, and for each biennial budget shall be the amounts for the fiscal years of said biennium determined in the actuarial evaluation required to be submitted by the December first prior to the beginning of the first fiscal year of the biennium, as provided in said subsection (b) of section 10-183l, beginning with the actuarial evaluation submitted prior to December 1, 2006, for the biennial budget for the fiscal years commencing July 1, 2007, and July 1, 2008. Said amount shall be certified by the Teachers' Retirement Board and the Comptroller. The state of Connecticut does hereby pledge to and agree with the holders of any bonds issued under this section and any refunding bonds that, as long as the actuarial evaluation for each biennium, as required by this subsection, and the certification of the annual contribution amounts, as required by this subsection, are completed in the manner and by the dates required by this subsection, subsection (b) of section 10-183l and subsection (a) of section 10-183z, no public or special act of the General Assembly shall diminish such required contribution until such bonds, together with the interest thereon, are fully met and discharged, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds, or if and when the Governor declares an emergency or the existence of extraordinary circumstances, in which the provisions of section 4-85 are invoked, and at least three-fifths of the members of each chamber of the General Assembly vote to diminish such required contribution during the biennium for which the emergency or existence of extraordinary circumstances are determined, and the funded ratio of the Connecticut teachers' retirement system is at least equal to the funded ratio immediately after the sale of bonds pursuant to this section in accordance with the actuarial method used at the time. If all of such conditions are met, the funding of the annual required contribution may be diminished, but in no event shall such diminution result in a reduction of the funded ratio of the Connecticut teachers' retirement system by more than five per cent from the funded ratio which would otherwise have resulted had the state funded the full annual required contribution, or the funded ratio immediately after the sale of the bonds, whichever is greater. For purposes of this subsection, the “funded ratio” shall be measured as the actuarial value of assets over the actuarial value of liabilities. The actuarial value of assets and the actuarial value of liabilities will be projected from the most recent actuarial valuation to the end of the fiscal year in which said annual required contribution is due. For purposes of this subsection, the “existence of extraordinary circumstances” may mean a change in the actuarial methods or accounting standards used to value the fund that would result in a significant increase in the state's annual required contribution. The State Treasurer is authorized to include this pledge and undertaking for the state in such bonds.

(P.A. 07-186, S. 1–8.)

*Note: Sections 12 and 13 of public act 07-186 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 07-186 effective July 1, 2007.



Section 10-183r - Funding of system. Payment of administration expenses, benefit costs and professional fees for administration of health benefit plans.

The system shall be funded as follows:

(1) Except as provided in subdivision (3) of this section, all expenses of the administration of the system, exclusive of payment of benefits, shall be paid for out of amounts appropriated by the General Assembly on certifications and recommendations submitted by the board.

(2) The cost of all benefits payable from the system shall be paid out of the retirement fund which shall consist of contributions paid by members, appropriations by the General Assembly based upon certifications and recommendations submitted by the board, the proceeds of bonds held by the system under section 10-183m, the proceeds of bonds issued pursuant to section 10-183qq and earnings of the system.

(3) Professional fees associated with the administration of the health benefit plans offered pursuant to section 10-183t may be paid for out of the retired teachers’ health insurance premium account established pursuant to said section 10-183t.

(P.A. 78-208, S. 17, 35; P.A. 79-436, S. 2, 6; P.A. 07-186, S. 11; P.A. 10-57, S. 1; June Sp. Sess. P.A. 15-5, S. 98.)

History: P.A. 79-436 substituted “certifications” and “recommendations” for “estimates”; P.A. 07-186 amended Subdiv. (2) to include proceeds of bonds issued pursuant to Sec. 10-183qq as a source of revenue for retirement fund from which cost of all benefits of system are paid, effective July 1, 2007; P.A. 10-57 added Subdiv. (3) re payment of professional fees associated with administration of health benefit plans, effective May 18, 2010; June Sp. Sess. P.A. 15-5 made a technical change in Subdiv. (1) and amended Subdiv. (3) by eliminating cap on professional fees for administration of health benefit plans that may be paid out of retired teachers’ health insurance premium account, effective July 1, 2015.



Section 10-183rr - No credit for improperly certified teacher.

Notwithstanding the provisions of subdivision (26) of section 10-183b concerning the requirement that a teacher hold a certificate for the position in which the person is employed, any teacher who possesses a certificate or permit issued by the State Board of Education and is notified on or after December 1, 2003, by the Department of Education that such teacher is not properly certified for the position in which the teacher is employed or has been employed, such teacher shall receive no further credit in the teachers' retirement system for employment in such position until the teacher becomes properly certified for such position. The Teachers' Retirement Board shall not rescind any credited service to such teacher for such employment and shall restore any such credit to such teacher if rescinded prior to May 27, 2008.

(P.A. 08-112, S. 3.)

History: P.A. 08-112 effective May 27, 2008.



Section 10-183s - Reimbursement of municipalities.

Any municipality exempted from the provisions of this chapter shall be reimbursed in July of each year for retirement benefits paid by the municipality to a teacher retired by the municipality. The employer of the retired teacher shall certify under oath to the board the amount of the retirement benefit. The amount of the reimbursement shall be determined by the board.

(P.A. 78-208, S. 18, 35.)



Section 10-183ss - Electronic direct deposit of pension payments.

Unless otherwise requested by the recipient, any pension payment made under section 10-183c shall be made by electronic direct deposit to the recipient's account in a bank, Connecticut credit union or federal credit union that has agreed to accept such payment.

(P.A. 11-48, S. 36.)

History: P.A. 11-48 effective July 1, 2011.



Section 10-183t - Health insurance: Plans maintained by Teachers’ Retirement Board and boards of education; state payment of premiums on behalf of members; use of one per cent voluntary contributions.

(a) The retirement board shall offer one or more health benefit plans to: Any member receiving retirement benefits or a disability allowance from the system; the spouse or surviving spouse of such member, and a disabled dependent of such member if there is no spouse or surviving spouse, provided such member, spouse, surviving spouse, or disabled dependent is participating in Medicare Part A hospital insurance and Medicare Part B medical insurance. The board may offer one or more basic plans, the cost of which to any such member, spouse, surviving spouse or disabled dependent shall be one-third of the basic plan’s premium equivalent, and one or more optional plans, provided such member, spouse, surviving spouse or disabled dependent shall pay one-third of the basic plan’s premium equivalent plus the difference in cost between any such basic plans and any such optional plans. The board shall designate those plans which are basic and those plans which are optional for the purpose of determining such cost and the amount to be charged or withheld from benefit payments for such plans. The surviving spouse of a member, or a disabled dependent of a member if there is no surviving spouse, shall not be ineligible for participation in any such plan solely because such surviving spouse or disabled dependent is not receiving benefits from the system. With respect to any person participating in any such plan, the state shall appropriate to the board one-third of the cost of such basic plan or plans, or one-third of the cost of the rate in effect during the fiscal year ending June 30, 1998, whichever is greater. On and after July 1, 2012, federal reimbursements received by the retirement board under the retiree drug subsidy provisions of Medicare Part D shall be used to offset amounts appropriated by the state to the board pursuant to this subsection.

(b) Any member who is receiving retirement benefits or a disability allowance from the system, the spouse or surviving spouse of such member, or a disabled dependent of such member if there is no spouse or surviving spouse, and who is not participating in Medicare Part A hospital insurance and Medicare Part B medical insurance, may fully participate in any or all group health insurance plans maintained for active teachers by such member’s last employing board of education, or by the state in the case of a member who was employed by the state, upon payment to such board of education or to the state, as applicable, by such member, spouse, surviving spouse or disabled dependent, of the premium charged for his form of coverage. Such premium shall be no greater than that charged for the same form of coverage for active teachers. The spouse, surviving spouse or disabled dependent shall not be ineligible for participation in any such plan solely because such spouse, surviving spouse or disabled dependent is not receiving benefits from the system. No person shall be ineligible for participation in such plans for failure to enroll in such plans at the time the member’s retirement benefit or disability allowance became effective. Nothing in this subsection shall be construed to impair or alter the provisions of any collective bargaining agreement relating to the payment by a board of education of group health insurance premiums on behalf of any member receiving benefits from the system. Prior to the cancellation of coverage for any member, spouse, surviving spouse or disabled dependent for failure to pay the required premiums or cost due, the board of education or the state, if applicable, shall notify the Teachers’ Retirement Board of its intention to cancel such coverage at least thirty days prior to the date of cancellation. Absent any contractual provisions to the contrary, the payments made pursuant to subsection (c) of this section shall be first applied to any cost borne by the member, spouse, surviving spouse or disabled dependent participating in any such plan. As used in this subsection, “last employing board of education” means the board of education by which such member was employed when such member filed his initial application for retirement, and “health insurance plans” means hospital, medical, major medical, dental, prescription drug or auditory benefit plans that are available to active teachers.

(c) On and after July 1, 2000, the board shall pay a subsidy equal to the subsidy paid in the fiscal year ending June 30, 2000, to the board of education or to the state, if applicable, on behalf of any member who is receiving retirement benefits or a disability allowance from the system, the spouse of such member, the surviving spouse of such member, or a disabled dependent of such member if there is no spouse or surviving spouse, who is participating in a health insurance plan maintained by a board of education or by the state, if applicable. Such payment shall not exceed the actual cost of such insurance. With respect to any person participating in any such plan pursuant to subsection (b) of this section, the state shall appropriate to the board one-third of the cost of the subsidy, except that, for the fiscal year ending June 30, 2013, the state shall appropriate twenty-five per cent of the cost of the subsidy. No payment to a board of education pursuant to this subsection may be used to reduce the amount of any premium payment on behalf of any such member, spouse, surviving spouse, or disabled dependent, made by such board pursuant to any agreement in effect on July 1, 1990. On and after July 1, 2012, the board shall pay a subsidy of two hundred twenty dollars per month on behalf of the member, spouse or the surviving spouse of such member who: (1) Has attained the normal retirement age to participate in Medicare, (2) is not eligible for Medicare Part A without cost, and (3) contributes at least two hundred twenty dollars per month towards his or her medical and prescription drug plan provided by the board of education.

(d) The Treasurer shall establish a separate retired teachers’ health insurance premium account within the Teachers’ Retirement Fund. Commencing July 1, 1989, and annually thereafter all health benefit plan contributions withheld under this chapter in excess of five hundred thousand dollars shall, upon deposit in the Teachers’ Retirement Fund, be credited to such account. Interest derived from the investment of funds in the account shall be credited to the account. Funds in the account shall be used for (1) payments to boards of education pursuant to subsection (c) of this section and for payment of premiums on behalf of members, spouses of members, surviving spouses of members or disabled dependents of members participating in one or more health insurance plans pursuant to subsection (a) of this section in an amount equal to the difference between the amount paid pursuant to subsection (a) of this section and the amount paid pursuant to subsection (c) of this section, and (2) payments for professional fees associated with the administration of the health benefit plans offered pursuant to this section. If, during any fiscal year, there are insufficient funds in the account for the purposes of all such payments, the General Assembly shall appropriate sufficient funds to the account for such purpose.

(P.A. 78-208, S. 19, 35; 78-228, S. 5, 8; P.A. 79-625, S. 5, 6; P.A. 84-451, S. 2; May Sp. Sess. P.A. 86-1, S. 47, 58; P.A. 87-10, S. 1, 2; 87-410, S. 2, 3; P.A. 89-342, S. 4, 5; P.A. 90-308, S. 4, 15; June Sp. Sess. P.A. 91-10, S. 5, 20; P.A. 98-155, S. 1, 2; P.A. 00-187, S. 59, 75; P.A. 03-232, S. 11, 12; P.A. 05-98, S. 1; P.A. 06-190, S. 5; P.A. 08-112, S. 1; P.A. 10-57, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 102; June Sp. Sess. P.A. 15-5, S. 97.)

History: P.A. 78-228 required board to pay 10% of individual and additional coverage on and after July 1, 1978; P.A. 79-625 specified applicability of section to group health insurance plans; P.A. 84-451 added provision requiring board to pay, on and after July 1, 1984, for each member receiving a disability allowance, 30% of portion of premium charged for his individual coverage and 30% of any additional cost for his form of coverage; May Sp. Sess. P.A. 86-1 added the requirement that a member be eligible for Medicare Part A to have the board withhold from benefit payments and pay premiums on health insurance plans and that the board shall not allow participation in such a plan by anyone who is not eligible for Medicare Part A, increased the amounts which the board shall pay from 10% to 25% and for members receiving disability from 30% to 45% of the portion of the premium charged for individual coverage, added Subsec. (b) providing for participation in group health insurance plans maintained by boards of education, and made other technical changes; P.A. 87-10 clarified provision in Subsec. (b) re participation by member or member’s spouse in group health insurance plans maintained for active teachers and added provision that premiums for coverage shall be no greater than that charged for same form of coverage for active teachers; P.A. 87-410 amended Subsec. (a) to allow surviving spouse of a member receiving benefits at the time of death to participate in insurance plans and to provide that surviving spouse is not ineligible for participation solely because such spouse is not receiving benefits from the system; P.A. 89-342 added Subsecs. (c) and (d) re payment of health insurance premiums on and after July 1, 1990; P.A. 90-308 amended Subsec. (c) to change date on which board begins making payments from July 1, 1990, to June 1, 1990; June Sp. Sess. P.A. 91-10 clarified that provisions of Subsecs. (b) and (c) re participation in health insurance plans and payment of premiums by board apply to a “spouse or surviving spouse” rather than a “spouse” and defined “last employing board of education” for purposes of Subsec. (b), effective October 2, 1991, and applicable to membership or participation in teachers’ health insurance plans on and after July 1, 1991; P.A. 98-155 amended Subsec. (a) to delete provision authorizing board to withhold funds from a member or surviving spouse’s benefit payment and pay on such person’s behalf, premiums on one or more group health insurance plans and to delete provision requiring board to pay 25% of the premium charged for individual coverage and 25% of any additional cost for such person’s form of coverage, to delete provision requiring board to pay 45% of the premium charged for any member receiving a disability retirement allowance and 45% of any additional cost for such person’s form of coverage, to substitute provision requiring board to offer one or more basic plans, at no cost, to any such member, spouse or surviving spouse of such member and one or more optional plans, provided such person pays the difference in cost between any such basic plans and any such optional plans, and to add provision concerning amount of state’s appropriation to the board for the cost of such basic plan or plans, amended Subsec. (b) to include any member receiving a disability allowance, to provide that a surviving spouse shall not be ineligible for participation solely because such spouse is not receiving benefits, to specify application of payments made pursuant to Subsec. (c) and to define “health insurance plans”, and amended Subsec. (c) to delete requirement that board pay 100% of premium costs for participants in plans offered by the board and an equal dollar amount for participants in plans offered by boards of education and to specify amount of board’s payment and amount of state’s appropriation to the board for the cost of such basic plan or plans, effective July 1, 1998; P.A. 00-187 added provisions re a disabled dependent if there is no spouse or surviving spouse, in Subsec. (a) changed the provision for the offering of basic plans to members from no cost to a cost of 25% of the basic plan’s premium equivalent, in Subsec. (c) changed the requirement for the board to pay, on and after July 1, 1998, an amount equal to the cost of a basic health insurance plan to a requirement to pay, on and after July 1, 2000, a subsidy equal to the subsidy paid in the fiscal year ending June 30, 2000, and made technical changes, effective July 1, 2000; P.A. 03-232 amended Subsec. (a) to substitute “one-third” for “twenty-five per cent” re cost of plans, and amended Subsec. (c) to make a technical change, and to substitute “one-third” for “twenty-five per cent” re cost of subsidy, effective July 1, 2005, and amended Subsec. (d) to substitute “health contributions” for 1% contributions, effective July 1, 2003; P.A. 05-98 amended Subsec. (a) to replace requirement that persons be eligible for Medicare Part A with requirement that persons be participating in Medicare Part A as condition for membership in health insurance plans maintained by retirement board and made technical changes, effective July 1, 2005; P.A. 06-190 amended Subsecs. (a) and (b) to require participants in health benefit plans to be covered by Medicare Part B medical insurance, effective July 1, 2006; P.A. 08-112 amended Subsec. (c) to require board to pay a subsidy, on and after July 1, 2008, of $220 per month for each recipient who meets specified criteria, effective July 1, 2008; P.A. 10-57 amended Subsec. (b) by inserting references to spouse and disabled dependent and by redefining “last employing board of education”, amended Subsec. (d) by designating existing provision re use of account funds as Subdiv. (1) and amending same by inserting references to spouses and disabled dependents of members and by adding Subdiv. (2) re payments for professional fees associated with health benefit plan administration, and made technical changes, effective May 18, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision re offset of state appropriations by federal reimbursements under retiree drug subsidy provisions of Medicare Part D and amended Subsec. (c) by changing amount of state appropriation to board from one-third to 25% for fiscal year ending June 30, 2013, and changing “July 1, 2008” to “July 1, 2012” re subsidy payment, effective June 15, 2012; June Sp. Sess. P.A. 15-5 amended Subsec. (d)(2) by eliminating cap on professional fees for administration of health benefit plans that may be paid out of retired teachers’ health insurance premium account, effective July 1, 2015.



Section 10-183u - Participation in hospital insurance benefits under Social Security Act.

Section 10-183u is repealed.

(P.A. 78-208, S. 20, 35; May Sp. Sess. P.A. 86-1, S. 54, 58.)



Section 10-183v - Reemployment of teachers.

(a)(1) Except as provided in subdivisions (2) and (3) of this subsection and subsection (b) of this section, a teacher receiving retirement benefits from the system may not be employed in a teaching position receiving compensation paid out of public money appropriated for school purposes except that such teacher may be employed in such a position and receive no more than forty-five per cent of the maximum salary level for the assigned position. Any teacher who receives in excess of such amount shall reimburse the board for the amount of such excess.

(2) Commencing July 1, 2016, to June 30, 2018, inclusive, the provisions of subdivision (1) of this subsection establishing a limitation on the compensation of a reemployed teacher and requiring the reimbursement of any amount received in excess of that limitation shall not apply to a teacher who (A) is receiving retirement benefits from the system based on thirty-four or more years of credited service, (B) is reemployed as a teacher in a district designated as an alliance district pursuant to section 10-262u, and (C) was serving as a teacher in that district on July 1, 2015.

(3) On and after July 1, 2016, a teacher receiving retirement benefits from the system may be employed in a teaching position and receive (A) compensation paid out of public money appropriated for school purposes, (B) health insurance benefits, and (C) other employment benefits provided to active teachers employed by such school system, provided such teacher does not receive a retirement income during such employment. Payment of such teacher's retirement income shall resume on the first day of the month following the termination of such employment. The compensation and health insurance benefits under subparagraphs (A) and (B) of this subdivision shall be provided in accordance with subsection (c) of this section.

(4) Notice of employment under this subsection shall be sent to the board by the employer at the beginning and end of the school year, or assignment within the school year when reemployed for less than the full school year.

(b) A teacher receiving retirement benefits from the system may be reemployed for up to one full school year by a local board of education, the State Board of Education or by any constituent unit of the state system of higher education in a position (1) designated by the Commissioner of Education as a subject shortage area, or (2) at a school located in a school district identified as a priority school district, pursuant to section 10-266p, for the school year in which the teacher is being employed. Notice of such reemployment shall be sent to the board by the employer and by the retired teacher at the time of hire and at the end of the assignment. Such reemployment may be extended for an additional school year, provided the local board of education (A) submits a written request for approval to the Teachers' Retirement Board, (B) certifies that no qualified candidates are available prior to the reemployment of such teacher, and (C) indicates the type of assignment to be performed, the anticipated date of rehire and the expected duration of the assignment.

(c) The employment of a teacher under subsections (a) and (b) of this section shall not be considered as service qualifying for continuing contract status under section 10-151 and the salary of such teacher shall be fixed at an amount at least equal to that paid other teachers in the same school system with similar training and experience for the same type of service. Upon such employment under subsection (a) of this section, and upon approval by the board of such employment under subsection (b) of this section, such teacher shall be eligible for the same health insurance benefits provided to active teachers employed by such school system. No benefits shall be paid under section 10-183t, while such teacher is employed by such system.

(d) No person shall be entitled to survivor's benefits under subsection (f) of section 10-183f as a result of reemployment under this section.

(e) The same option plan of retirement benefits in effect prior to reemployment shall continue for a reemployed teacher during reemployment.

(f) The provisions of this section in effect on June 30, 2003, revision of 1958, revised to January 1, 2003, shall be applicable to any person making contributions to the Teachers' Retirement System on June 30, 2003, in accordance with said provisions.

(P.A. 78-208, S. 21, 35; P.A. 79-403; P.A. 82-218, S. 37, 46; 82-401, S. 3–5; P.A. 84-241, S. 2, 5; P.A. 97-301, S. 4, 10; P.A. 03-232, S. 1, 13; P.A. 06-192, S. 13; P.A. 10-111, S. 8; P.A. 13-247, S. 59; P.A. 16-91, S. 3.)

History: P.A. 79-403 changed maximum earnings allowed in Subsec. (a) for continued benefits from $3,600 to $4,000; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-401 amended Subsec. (a) to change salary limit from $4,000 to 45% of entry level salary for assigned subject area and amended Subsec. (b) to allow reemployment based on certification that reemployment is in best interest of school system and not only for emergency, such certification to be made by local or regional board of education instead of state board of education; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 97-301 amended Subsec. (g) to change deduction amount from five-sixths to six-sevenths and amended Subsec. (h) to change amount of contribution from 5% to 6%, effective September 1, 1997; P.A. 03-232 amended Subsec. (a) to change rate of compensation for former teacher employed temporarily from no more than 45% of the entry-level salary for the assigned subject area to 45% of the maximum salary level for the assigned position, to provide that any payment in excess of this amount be reimbursed to the board, and to change requirement that notice of such employment be sent to the board semi-annually on January thirty-first and June thirtieth rather than monthly, amended Subsec. (b) by deleting provisions concerning employment being authorized by Teachers' Retirement Board upon certification that reemployment is in best interests of local or regional school system, and inserting reference to reemployment in position designated by Commissioner of Education as “a subject shortage area for the school year”, and providing employment may be for up to one full school year which, with prior approval from the board, may be extended for an additional school year, and providing that prior to the reemployment a request for approval be made in writing to Teachers' Retirement Board specifying the type of assignment, the anticipated rehire date and the expected duration of the assignment, amended Subsec. (c) by adding that upon approval of such employment by the board, the former teacher shall be eligible for the same health insurance benefits as active teachers employed by the school system, but not eligible for benefits paid under Sec. 10-183t while so employed, deleted former Subsec. (e) concerning termination of payment of retirement benefits to reemployed teachers and the resumption of same after reemployment ceases, relettered former Subsec. (f) as Subsec. (e) and deleted “and upon subsequent retirement”, deleted former Subsecs. (g), (h) and (i) concerning reemployed teacher's right to elect to make contributions to the system, the treatment of such contributions, such teacher's election to obtain retirement credit for the period of reemployment, and the resulting increase in retirement benefits for such teachers, added new Subsec. (f) providing that “the provisions of this section in effect on June 30, 2003, revision of 1958, revised to January 1, 2003, shall be applicable to” persons making contributions to the Teachers' Retirement System on June 30, 2003, in accordance with said provisions, effective July 1, 2003, and amended former Subsec. (g) by changing deduction from “six-sevenths” to “twenty-four twenty-ninths of the amount that would be deducted from the salaries of other members”, effective July 1, 2004 (Revisor's note: This amendment is of no effect since Subsec. (g) was deleted by the earlier amendment to this section); P.A. 06-192 amended Subsec. (b) by requiring that no former teacher receiving retirement benefits may be reemployed without certification by the local board of education that no qualified candidates are available, effective July 1, 2006; P.A. 10-111 deleted “former” in Subsecs. (a) to (c), amended Subsec. (a) by deleting definition of “temporary employment” and making a conforming change, deleting “semi-annually on January thirty-first and June thirtieth”, replacing “employing officials” with “employer” and adding “at the time of hire and”, and amended Subsec. (b) by adding “for up to one full school year”, adding “the State Board of Education”, designating provision re subject shortage area as Subdiv. (1) and adding Subdiv. (2) re school in priority school district, adding provision re notice of reemployment, replacing “employment may be for up to one full school year but” with “reemployment”, deleting “with prior approval by the board”, inserting proviso re local board of education and Subpara. designators (A) to (C), revising language re written request for approval and deleting “and certified by the local board of education” in Subpara. (A), adding “certifies” and deleting “shall include a statement indicating” in Subpara. (B) and adding “indicates” in Subpara. (C), effective May 26, 2010; P.A. 13-247 amended Subsec. (c) by applying provisions to Subsec. (a) re exemption from qualifying for continuing contract status and by adding reference to Subsec. (b) re approval by board, effective July 1, 2013; P.A. 16-91 amended Subsec. (a) by designating existing provisions re teacher receiving retirement benefits employed in teaching position as Subdiv. (1), designating existing provisions re notice of employment sent to board as Subdiv. (4) and amending same to delete provision re notice sent by retired teacher and add provision re time for notice to be sent by employer, adding Subdiv. (2) re limitation on compensation of reemployed teacher from July 1, 2016, to June 30, 2018, and adding Subdiv. (3) re employment of teacher receiving retirement benefits in teaching position on and after July 1, 2016, amended Subsec. (c) by adding reference to employment under Subsec. (a), and made technical and conforming changes, effective July 1, 2016.



Section 10-183w - Retirement at age seventy. Exception.

Section 10-183w is repealed.

(P.A. 78-208, S. 22, 35; P.A. 79-427; P.A. 87-381, S. 4.)



Section 10-183x - Benefits under prior law preserved.

(a) All persons receiving benefits from the system on June 30, 1978, and all persons who subsequently become entitled to receive benefits as beneficiaries of persons receiving such benefits on said date shall receive those benefits to which they are entitled under the provisions of chapter 167, in effect on June 30, 1978.

(b) Notwithstanding the provisions of subsection (a) of this section, all persons receiving retirement benefits from said system on June 30, 1978, shall be eligible for an annual cost-of-living allowance in accordance with the provisions of subsection (j) of section 10-183g.

(c) Any additional credited service purchased by June 30, 1978 or being purchased on that date, provided the purchase is completed in accordance with the terms of the purchase, shall be deemed to be additional credited service purchased in accordance with the provisions of this chapter.

(P.A. 78-208, S. 33, 35; 78-228, S. 7, 8.)

History: P.A. 78-228 made no substantive change.



Section 10-183y - Appeal to board for reconsideration.

Any member may appeal to the Teachers' Retirement Board for reconsideration of a decision of the board affecting such member. Such appeal shall be made within ninety days of the date of issuance of written notice of such decision. The board shall meet to review such member's records and, if requested in writing, allow such member to appear at such meeting. The board shall render a written decision within sixty days of receipt of such request for reconsideration.

(P.A. 79-401; P.A. 80-298.)

History: P.A. 80-298 required that appeal be made within 90 days of written notice of decision.



Section 10-183z - Funding of system on actuarial reserve basis. Use of funds.

(a) The retirement system for teachers shall be funded on an actuarial reserve basis. The retirement board shall, on or before December first, annually, certify to the General Assembly the amount necessary, on the basis of an actuarial determination to establish and maintain the retirement fund on such determined actuarial reserve basis and make such other recommendations with regard to the fund and its administration as the board deems necessary. On the basis of each evaluation, the retirement board shall redetermine the normal rate of contribution and, until it is amortized, the unfunded past service liability. The General Assembly shall review the board's recommendations and certification and shall appropriate to the retirement fund the amount certified by the retirement board as necessary provided said certification is in compliance with this section.

(b) The board shall determine on an actuarial basis (1) a normal rate of contribution which the state shall be required to make into the retirement fund in order to meet the actuarial cost of current service and (2) the unfunded past service liability. In making such determination the board shall assume that the annual rate of interest earned by the funds of the system invested by the State Treasurer pursuant to section 10-183m equals the total assumed rate of return adopted by the board under the provisions of section 10-183nn. For the first eight years, the funding program for the actuarial reserve basis shall consist of the following percentages of the sum of normal cost and the amount required for a forty-year amortization of unfunded liabilities, provided, if in any such year the amount required to be paid by this section is less than the amount which would be required to fund the system on a terminal basis and to pay the annual cost of benefits payable under subsection (j) of section 10-183g or under other prior legislative adjustments to retirement benefits, the state shall pay the greater amount:

FISCAL YEAR
BEGINNING

PERCENTAGE TO BE PAID OF NORMAL COST
PLUS FULL FORTY-YEAR AMORTIZATION
FROM THE BEGINNING
OF SUCH FISCAL YEAR

7-1-85

65

7-1-86

70

7-1-87

75

7-1-88

80

7-1-89

85

7-1-90

90

7-1-91

95

7-1-92

100

Commencing with the fiscal year beginning July 1, 1992, the unfunded liability shall be amortized over a period of forty years. The phrase “fund the system on a terminal basis” means contribution by the state of such moneys as are certified by the Teachers' Retirement Board as necessary, according to the mortality table adopted yearly, for the full reserve for pensions for retiring teachers provided under sections 10-183f, 10-183j and 10-183aa, but not such moneys as are necessary to make payments under subsection (j) of section 10-183g or under other prior legislative amendments to retirement benefits.

(c) No act liberalizing the benefits of the retirement system shall be enacted by the General Assembly until the assembly has requested and received from the retirement board a certification of the unfunded liability created by such change and the cost of such change under the actuarial funding basis adopted by section 10-183b and this section using full normal cost plus thirty-year amortization. Any unfunded liability created by such change shall be amortized over a period of thirty years.

(d) The funds of the teachers' retirement system, except the expense fund, shall not be reduced or used for other than the purposes of said system.

(P.A. 79-436, S. 3, 5, 6; P.A. 80-273, S. 1, 2; P.A. 85-594, S. 2, 4; 85-613, S. 22, 154; P.A. 89-333, S. 1, 2; P.A. 92-205, S. 9, 12; May Sp. Sess. P.A. 92-14, S. 1, 11.)

History: P.A. 80-273 amended Subsec. (b) to include with amount required to fund system on terminal basis, the annual cost of benefits payable under Sec. 10-183g(j) or other legislative adjustments in comparison with yearly required payments and to define “fund the system on a terminal basis”; P.A. 85-594 amended Subsec. (a) to change date for certification to the general assembly from February first to December first; amended schedule of state payments in Subsec. (b) by replacing 14-year schedule with 8-year schedule and amended Subsec. (b) to change the fiscal year for commencement of 40-year amortization of unfunded liabilities from July 1, 1994, to July 1, 1992; P.A. 85-613 made technical changes; P.A. 89-333 amended Subsec. (b) to require board to assume and 8.5% annual interest rate earned by invested funds of the system in determining funding requirements of the system and made technical change; P.A. 92-205 amended Subsec. (b) to replace requirement that board assume annual rate of interest earned by invested system funds equals 8.5% with requirement that rate earned equals total assumed rate of return adopted by board under Sec. 10-183nn, effective February 1, 1996; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section.






Chapter 168 - School Attendance and Employment of Children

Section 10-184 - Duties of parents. School attendance age requirements.

All parents and those who have the care of children shall bring them up in some lawful and honest employment and instruct them or cause them to be instructed in reading, writing, spelling, English grammar, geography, arithmetic and United States history and in citizenship, including a study of the town, state and federal governments. Subject to the provisions of this section and section 10-15c, each parent or other person having control of a child five years of age and over and under eighteen years of age shall cause such child to attend a public school regularly during the hours and terms the public school in the district in which such child resides is in session, unless such child is a high school graduate or the parent or person having control of such child is able to show that the child is elsewhere receiving equivalent instruction in the studies taught in the public schools. For the school year commencing July 1, 2011, and each school year thereafter, the parent or person having control of a child seventeen years of age may consent, as provided in this section, to such child's withdrawal from school. Such parent or person shall personally appear at the school district office and sign a withdrawal form. Such withdrawal form shall include an attestation from a guidance counselor or school administrator of the school that such school district has provided such parent or person with information on the educational options available in the school system and in the community. The parent or person having control of a child five years of age shall have the option of not sending the child to school until the child is six years of age and the parent or person having control of a child six years of age shall have the option of not sending the child to school until the child is seven years of age. The parent or person shall exercise such option by personally appearing at the school district office and signing an option form. The school district shall provide the parent or person with information on the educational opportunities available in the school system.

(1949 Rev., S. 1445; 1959, P.A. 198, S. 1; P.A. 78-218, S. 116; P.A. 86-333, S. 8, 32; P.A. 98-243, S. 16, 25; June Sp. Sess. P.A. 98-1, S. 114, 121; P.A. 00-157, S. 1, 8; Sept. Sp. Sess. P.A. 09-6, S. 53.)

History: 1959 act deleted requirement that private instruction be given during hours and terms of public school sessions; P.A. 78-218 substituted “seven years of age and over” for “over seven”; P.A. 86-333 deleted exception for employed children over 14 years of age; P.A. 98-243 changed age requirement for school attendance from age 7 to age 5 and added provisions relating to parent option to send children to school at a later age, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change, effective July 1, 1998; P.A. 00-157 changed the mandatory attendance age from 16 to 18 and added provisions for parental consent for the withdrawal of children 16 and 17 years of age, effective July 1, 2001; Sept. Sp. Sess. P.A. 09-6 added provision changing age at which child may withdraw from school with parental consent from 16 to 17 applicable to school year commencing July 1, 2011, and each school year thereafter, added provision re attestation requirement for withdrawal form and made conforming changes, effective October 5, 2009.

See Sec. 10-185 re penalty for noncompliance with provisions of this section.

Words “those who have the care of children” equivalent to parents or guardians. 59 C. 489. Statute to receive a liberal construction. Id., 492. State can compel school attendance but cannot compel public school attendance for those who choose to seek, and can find, equivalent elsewhere. 147 C. 374. Cited. 148 C. 238; 149 C. 720. Education made compulsory because it is so important. 172 C. 615. Cited. 193 C. 93; 218 C. 1; 228 C. 640; 238 C. 1.

Cited. 34 CA 567.

Statute widely applied, no denial of equal protection. 29 CS 397. Cited. 36 CS 357.



Section 10-184a - Special education programs or services for children educated in a home or private school.

(a) The provisions of sections 10-76a to 10-76h, inclusive, shall not be construed to require any local, regional or state board of education to provide special education programs or services for any child whose parent or guardian has chosen to educate such child in a home or private school in accordance with the provisions of section 10-184 and who refuses to consent to such programs or services.

(b) If any such board of education provides special education programs or services for any child whose parent or guardian has chosen to educate such child in a private school in accordance with the provisions of section 10-184, such programs or services shall be in compliance with the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(P.A. 94-245, S. 43, 46; P.A. 12-173, S. 5.)

History: P.A. 94-245 effective July 1, 1994; P.A. 12-173 designated existing language as Subsec. (a) and added Subsec. (b) re special education programs or services provided to child in private school to be in compliance with Individuals with Disabilities Education Act, effective June 15, 2012.



Section 10-184b - Waiver provisions not applicable to equivalent instruction authority of parents.

Notwithstanding any provision of the general statutes or public or special act granting the Commissioner of Education the authority to waive provisions of the general statutes, the Commissioner of Education shall not limit the authority of parents or guardians to provide for equivalent instruction pursuant to section 10-184.

(P.A. 94-245, S. 44, 46.)

History: P.A. 94-245 effective July 1, 1994.



Section 10-185 - Penalty.

Each day's failure on the part of a person to comply with any provision of section 10-184 shall be a distinct offense, punishable by a fine not exceeding twenty-five dollars. Said penalty shall not be incurred when it appears that the child is destitute of clothing suitable for attending school and the parent or person having control of such child is unable to provide such clothing. All offenses concerning the same child shall be charged in separate counts in one complaint. When a complaint contains more than one count, the court may give sentence on one or more counts and suspend sentence on the remaining counts. If, at the end of twelve weeks from the date of the sentence, it appears that the child concerned has attended school regularly during that time, judgment on such remaining counts shall not be executed.

(1949 Rev., S. 1446; P.A. 78-218, S. 117; P.A. 90-240, S. 4, 6; 90-325, S. 19, 32.)

History: P.A. 78-218 deleted provision excluding from penalty parents or those in charge of children whose mental or physical condition renders instruction inexpedient or impracticable; P.A. 90-240 increased the penalty for failure to comply with Sec. 10-184 from $5 a week to $25 a day; P.A. 90-325 changed effective date of P.A. 90-240 from July 1, 1990, to July 1, 1991.

Cited. 193 C. 93.

Cited. 36 CS 357.



Section 10-186 - Duties of local and regional boards of education re school attendance. Hearings. Appeals to state board. Establishment of hearing board. Readmission. Transfers.

(a) Each local or regional board of education shall furnish, by transportation or otherwise, school accommodations so that each child five years of age and over and under twenty-one years of age who is not a graduate of a high school or technical high school may attend public school, except as provided in section 10-233c and subsection (d) of section 10-233d. Any board of education which denies school accommodations, including a denial based on an issue of residency, to any such child shall inform the parent or guardian of such child or the child, in the case of an emancipated minor or a pupil eighteen years of age or older, of his right to request a hearing by the board of education in accordance with the provisions of subdivision (1) of subsection (b) of this section. A board of education which has denied school accommodations shall advise the board of education under whose jurisdiction it claims such child should be attending school of the denial. For purposes of this section, (1) a “parent or guardian” shall include a surrogate parent appointed pursuant to section 10-94g, and (2) a child residing in a dwelling located in more than one town in this state shall be considered a resident of each town in which the dwelling is located and may attend school in any one of such towns. For purposes of this subsection, “dwelling” means a single, two or three-family house or a condominium unit.

(b) (1) If any board of education denies such accommodations, the parent or guardian of any child who is denied schooling, or an emancipated minor or a pupil eighteen years of age or older who is denied schooling, or an agent or officer charged with the enforcement of the laws concerning attendance at school, may, in writing, request a hearing by the board of education. The board of education may (A) conduct the hearing, (B) designate a subcommittee of the board composed of three board members to conduct the hearing, or (C) establish a local impartial hearing board of one or more persons not members of the board of education to conduct the hearing. The board, subcommittee or local impartial hearing board shall give such person a hearing within ten days after receipt of the written request, make a stenographic record or tape recording of the hearing and make a finding within ten days after the hearing. Hearings shall be conducted in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a. Any child, emancipated minor or pupil eighteen years of age or older who is denied accommodations on the basis of residency may continue in attendance in the school district at the request of the parent or guardian of such child or emancipated minor or pupil eighteen years of age or older, pending a hearing pursuant to this subdivision. The party claiming ineligibility for school accommodations shall have the burden of proving such ineligibility by a preponderance of the evidence, except in cases of denial of schooling based on residency, the party denied schooling shall have the burden of proving residency by a preponderance of the evidence.

(2) Any such parent, guardian, emancipated minor, pupil eighteen years of age or older, or agent or officer, aggrieved by the finding shall, upon request, be provided with a transcript of the hearing within thirty days after such request and may take an appeal from the finding to the State Board of Education. A copy of each notice of appeal shall be filed simultaneously with the local or regional board of education and the State Board of Education. Any child, emancipated minor or pupil eighteen years of age or older who is denied accommodations by a board of education as the result of a determination by such board, or a subcommittee of the board or local impartial hearing board, that the child is not a resident of the school district and therefore is not entitled to school accommodations in the district may continue in attendance in the school district at the request of the parent or guardian of such child or such minor or pupil, pending a determination of such appeal. If an appeal is not taken to the State Board of Education within twenty days of the mailing of the finding to the aggrieved party, the decision of the board, subcommittee or local impartial hearing board shall be final. The local or regional board of education shall, within ten days after receipt of notice of an appeal, forward the record of the hearing to the State Board of Education. The State Board of Education shall, on receipt of a written request for a hearing made in accordance with the provisions of this subsection, establish an impartial hearing board of one or more persons to hold a public hearing in the local or regional school district in which the cause of the complaint arises. Members of the hearing board may be employees of the Department of Education or may be qualified persons from outside the department. No member of the board of education under review nor any employee of such board of education shall be a member of the hearing board. Members of the hearing board, other than those employed by the Department of Education, shall be paid reasonable fees and expenses as established by the State Board of Education within the limits of available appropriations. Such hearing board may examine witnesses and shall maintain a verbatim record of all formal sessions of the hearing. Either party to the hearing may request that the hearing board join all interested parties to the hearing, or the hearing board may join any interested party on its own motion. The hearing board shall have no authority to make a determination of the rights and responsibilities of a board of education if such board is not a party to the hearing. The hearing board may render a determination of actual residence of any child, emancipated minor or pupil eighteen years of age or older where residency is at issue.

(3) The hearing board shall render its decision within forty-five days after receipt of the notice of appeal except that an extension may be granted by the Commissioner of Education upon an application by a party or the hearing board describing circumstances related to the hearing which require an extension.

(4) If, after the hearing, the hearing board finds that any child is illegally or unreasonably denied schooling, the hearing board shall order the board of education under whose jurisdiction it has been found such child should be attending school to make arrangements to enable the child to attend public school. Except in the case of a residency determination, the finding of the local or regional board of education, subcommittee of such board or a local impartial hearing board shall be upheld unless it is determined by the hearing board that the finding was arbitrary, capricious or unreasonable. If such school officers fail to take action upon such order in any case in which such child is currently denied schooling and no suitable provision is made for such child within fifteen days after receipt of the order and in all other cases, within thirty days after receipt of the order, there shall be a forfeiture of the money appropriated by the state for the support of schools amounting to fifty dollars for each child for each day such child is denied schooling. If the hearing board makes a determination that the child was not a resident of the school district and therefore not entitled to school accommodations from such district, the board of education may assess tuition against the parent or guardian of the child or the emancipated minor or pupil eighteen years of age or older based on the following: One one-hundred-eightieth of the town's net current local educational expenditure, as defined in section 10-261, per pupil multiplied by the number of days of school attendance of the child in the district while not entitled to school accommodations provided by that district. The local board of education may seek to recover the amount of the assessment through available civil remedies.

(c) In the event of an appeal pursuant to section 10-187 from a decision of a hearing board established pursuant to subsection (b) of this section, upon request, the State Board of Education shall supply for the fee per page specified in section 1-212, a copy of the transcript of the formal sessions of the hearing board to the parent or guardian or emancipated minor or a pupil eighteen years of age or older and to the local or regional board of education.

(d) (1) For the school year commencing July 1, 2010, if a child sixteen years of age or older voluntarily terminates enrollment in a school district and subsequently seeks readmission, the local or regional board of education for the school district may deny school accommodations to such child for up to ninety school days from the date of such termination, unless such child seeks readmission to such school district not later than ten school days after such termination in which case such board shall provide school accommodations to such child not later than three school days after such child seeks readmission.

(2) For the school year commencing July 1, 2011, and each school year thereafter, if a child seventeen years of age or older voluntarily terminates enrollment in a school district and subsequently seeks readmission, the local or regional board of education for the school district may deny school accommodations to such child for up to ninety school days from the date of such termination, unless such child seeks readmission to such school district not later than ten school days after such termination in which case such board shall provide school accommodations to such child not later than three school days after such child seeks readmission.

(e) A local or regional board of education shall immediately enroll any student who transfers from Unified School District #1 or Unified School District #2. In the case of a student who transfers from Unified School District #1 or Unified School District #2 to the school district in which such student attended school prior to enrollment in Unified School District #1 or Unified School District #2, such student shall be enrolled in the school such student previously attended, provided such school has the appropriate grade level for such student.

(1949 Rev., S. 1447; 1955, S. 941d; 1967, P.A. 463, S. 1; P.A. 75-639; P.A. 78-218, S. 118; P.A. 79-292, S. 1, 3; P.A. 80-175, S. 2, 5; P.A. 81-215, S. 2, 3; P.A. 83-119, S. 4, 8; P.A. 85-384, S. 1, 2; P.A. 86-303, S. 1, 4; P.A. 88-317, S. 55, 107; P.A. 92-170, S. 10, 26; 92-262, S. 15, 42; P.A. 93-353, S. 13, 52; P.A. 95-130, S. 1, 2; P.A. 96-26, S. 1, 4; 96-161, S. 5, 13; 96-244, S. 43, 63; P.A. 97-31, S. 1, 2; P.A. 06-192, S. 9; Sept. Sp. Sess. P.A. 09-6, S. 55; P.A. 11-115, S. 1; P.A. 12-116, S. 87.)

History: 1967 act required school accommodations for children over five and under twenty-one who have not graduated from high or vocational school or are not otherwise legally excluded, rather than for those over six and under sixteen; P.A. 75-639 included regional school districts, deleted reference to children “not otherwise legally excluded from school”, required stenographic or taped record of hearings, required provision of transcript to aggrieved parties upon request and allowed overturn of local or regional board's findings only when determined by state board to be “arbitrary, capricious or unreasonable”; P.A. 78-218 substituted “local” for “town”, “board of education” for “school district” and “five years of age and over” for “over five”; P.A. 79-292 transferred duties formerly performed by state board and its members to established hearing board and added Subsecs. (b) and (c) re persons excluded from hearing board and members' reimbursement and re transcript copies for interested parties in event of appeal; P.A. 80-175 allowed emancipated minors or pupils 18 or older to take action allowed parents or guardians under section; P.A. 81-215 added exception re provisions of Sec. 10-233d to requirement that boards of education furnish transportation under Subsec. (a); P.A. 83-119 amended Subsec. (a) to permit board of education to suspend transportation services; P.A. 85-384 amended Subsec. (a) to require a copy of each notice of appeal to be filed simultaneously with the local or regional board of education and the state board of education to require that within 10 days after receipt of such notice, the local or regional board must forward the hearing record to the state board, to require verbatim record of all formal hearing sessions, to require hearing board to render decision within 45 days of receipt of the notice of appeal unless extension requested and granted, and to reduce deadline for providing for child deprived of schooling from 30 to 15 days and to increase penalty from $2.25 per child per week to $50 per child per day; P.A. 86-303 restructured Subsec. (a) and transferred the provisions of Subsec. (b) to Subsec. (a)(2) and substantially revised the section to place new obligations on boards of education when school accommodations are denied, to make special provisions when a denial is based on residency, to specify the burden of proof in a hearing under the section, to describe the powers of the hearing board, to provide for the assessment of tuition, and to make other procedural and technical changes; P.A. 88-317 amended reference to Secs. 4-177 to 4-180 in Subsec. (b)(1) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 92-170 amended Subsec. (b)(1) to add the exception for residency disputes; P.A. 92-262 amended Subsec. (c) to allow the state board to charge for the copy rather than to provide it at the board's expense; P.A. 93-353 amended Subsec. (a) to apply the provisions of this section to surrogate parents, effective July 1, 1993; P.A. 95-130 amended Subsec. (a) to add provision relating to children living in dwellings located in more than one town and to define “dwelling”, effective July 1, 1995; P.A. 96-26 added Subsec. (d) allowing denial of school accommodations for up to 90 days to a child 16 years of age or older who voluntarily terminated enrollment and seeks readmission, effective July 1, 1996; P.A. 96-161 added provision allowing the board of education to designate a subcommittee of the board or a local impartial hearing board, effective July 1, 1996; P.A. 96-244 amended Subsec. (a) to add provision allowing a child determined pursuant to Subdiv. (2) to be attending school in a town other than his own to remain in the school he is attending until the school year is completed, effective June 6, 1996; P.A. 97-31 changed provision in Subsec. (a) re residence for dwellings located in more than one town to provide for residency for purposes of school accommodations in each such town, effective July 1, 1997; P.A. 06-192 amended Subsec. (b)(2) by making a technical change and by changing the employer of the members of the hearing board who are not paid fees and expenses from the state to the Department of Education, effective June 7, 2006; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and amending same to make applicable to school year commencing July 1, 2010, and add provision re readmission to school district not later than 10 school days after termination of enrollment, and by adding Subdiv. (2) re voluntary termination of enrollment by child 17 years of age or older and readmission to school district applicable to school year commencing July 1, 2011, and each school year thereafter, effective October 5, 2009; P.A. 11-115 made a technical change in Subsecs. (a) and (b) and added Subsec. (e) re students transferring from Unified School Districts #1 and #2, effective July 1, 2011; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012.

Cited. 99 C. 695; 115 C. 159. Section must be read with Sec. 10-220 and therefore failure of town to provide transportation which is reasonable and desirable for safety of school children constitutes failure to furnish school accommodations within this section; state board cannot dictate, as between reasonable alternatives, what local board shall provide, but state board can require reasonable compliance with general mandate contained in the statutes; a town or local board of education cannot question legality of section for as creatures of state they cannot challenge legislation enacted by their creator; held not improper for officer conducting the hearing to visit locale involved and make an investigation of his own. 148 C. 238.

Cited. 19 CA 428; 30 CA 720; 34 CA 567.

Subsec. (b):

Subdiv. (3): Time limit provision is directory, not mandatory. 19 CA 428. Subdiv. (2): Hearing board reasonably determined that “actual residence” finding required student's physical presence in the district, and family displaced to out-of-town residence due to rain damage to home that was within the district was reasonably found to be residing out of town at time of hearing and therefore not entitled to free school accommodations within the district; there is no statutorily mandated exception to residency requirement for displacement due to natural disaster, however board has discretion to interpret section in such manner. 138 CA 677.



Section 10-187 - Appeal from finding of hearing board.

Any parent or guardian or emancipated minor or a pupil eighteen years of age or older or local or regional board of education aggrieved by the finding of the hearing board established by the State Board of Education rendered under the provisions of section 10-186 may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district within which such board is situated.

(1949 Rev., S. 1448; 1971, P.A. 870, S. 19; P.A. 74-183, S. 188, 291; P.A. 76-436, S. 164, 681; P.A. 77-603, S. 9, 125; P.A. 78-218, S. 119; 78-280, S. 1, 127; P.A. 79-292, S. 2, 3; P.A. 80-175, S. 3, 5.)

History: 1971 act substituted court of common pleas for superior court; P.A. 74-183 included reference to judicial districts; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-603 made appeals subject to provisions of Sec. 4-183 except that venue is in county or judicial district within which town is located; P.A. 78-218 replaced “town” with “local or regional board of education”; P.A. 78-280 deleted reference to counties; P.A. 79-292 changed section to refer to findings of hearing board rather than state board of education; P.A. 80-175 allowed appeal to be taken by emancipated minor or pupil 18 or older.

Cited. 148 C. 238.

Cited. 19 CA 428; 34 CA 567.



Section 10-188 - Private schools and instruction.

Attendance of children at a school other than a public school shall not be regarded as compliance with the laws of the state requiring parents and other persons having control of children to cause them to attend school, unless the teachers or persons having control of such school file with the Commissioner of Education student attendance reports at such times and in such forms as the commissioner prescribes, and make such reports and returns concerning the school under their charge to the Commissioner of Education as are required from boards of education concerning the public schools, except that no report concerning finances shall be required. The Commissioner of Education shall furnish to the teachers or persons having charge of any school such forms as may be necessary for compliance with the provisions of this section.

(1949 Rev., S. 1449; P.A. 77-614, S. 302, 610; P.A. 88-360, S. 22, 63.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 88-360 substituted the filing of student attendance reports with the commissioner of education for the keeping of a register of attendance open to the inspection of the commissioner and agents of the state board of education and provided that the commissioner furnish forms rather than registers and blanks for returns, upon request.

Cited. 147 C. 374; 149 C. 720.



Section 10-189 to 10-192 - Leaving certificate. Educationally retarded children, exception. Physical examination. Employer's duty upon receiving leaving certificate.

Sections 10-189 to 10-192, inclusive, are repealed.

(1949 Rev., S. 1450–1453; 1955, S. 942d; P.A. 76-436, S. 472, 681; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 120, 121; P.A. 83-202, S. 1, 2; P.A. 86-333, S. 31, 32.)



Section 10-193 - Certificate of age for minors in certain occupations.

(a) The superintendent of schools of any local or regional board of education or an agent designated by such superintendent shall, upon application and in accordance with procedures established by the State Board of Education, furnish, to any person desiring to employ a minor under the age of eighteen years (1) in any manufacturing, mechanical or theatrical industry, restaurant or public dining room, or in any bowling alley, shoe-shining establishment or barber shop, a certificate showing that such minor is sixteen years of age or older, (2) in any mercantile establishment, a certificate showing that such minor is fifteen years of age or older, and (3) at any municipal or private golf course, a certificate showing that such minor is fourteen years of age or older.

(b) The State Board of Education shall establish procedures governing the issuance of such certificates.

(1949 Rev., S. 1454; 1957, P.A. 101; P.A. 78-218, S. 122; P.A. 85-308, S. 1, 3; P.A. 88-360, S. 51, 63; P.A. 06-139, S. 9.)

History: P.A. 78-218 substituted “local” for “town”, “board of education” for “school district” and appropriate nouns for personal pronouns; P.A. 85-308 deleted former Subsec. (b) concerning certificates showing age of persons over age 18 and under age 21 issued to certain prospective employers, relettering former Subsec. (c) accordingly; P.A. 88-360 in Subsec. (a) added Subdiv. designations, substituted “sixteen years of age or older” for “more than sixteen years of age” and substituted 15 for 16 years of age or older as the age which the certificate must show for a minor under eighteen who is to be employed in a mercantile establishment; P.A. 06-139 added Subsec. (a)(3) requiring certificate showing minor is 14 years of age or older be furnished to person desiring to employ minor at municipal or private golf course, effective June 6, 2006.

See Sec. 31-23 re prohibition against employment of minors in certain occupations.

Minor employed in violation of statute not barred from recovery under workmen's compensation act. 111 C. 229.



Section 10-194 - Penalty.

Any person, whether acting for himself or herself or as agent for another, who employs any minor under the age of eighteen years at any occupation described in subsection (a) of section 10-193 without having obtained a certificate as provided therein shall be fined not more than one hundred dollars.

(1949 Rev., S. 1455; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 123; P.A. 85-308, S. 2, 3; P.A. 86-333, S. 9, 32.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 included feminine personal pronoun in reference to persons acting “for himself or herself or as agent for another”; P.A. 85-308 deleted internal reference to obsolete provision in Sec. 10-193; P.A. 86-333 deleted fines for failing to have, keep on file, or show upon request a leaving certificate when a child under 16 years of age is employed and for employing such a child who does not have such a certificate.



Section 10-195 - Evidence of age.

Upon the trial of any person who has wilfully employed or has had in his or her employment or under his or her charge any child in violation of the provisions of this chapter and of any parent or guardian who has permitted any such child to be so employed, a certificate of the age of such child, made as provided in section 10-193, shall be conclusive evidence of his or her age.

(1949 Rev., S. 1456; P.A. 78-218, S. 124; P.A. 86-333, S. 10, 32.)

History: P.A. 78-218 amended section to include feminine personal pronouns; P.A. 86-333 deleted reference to Sec. 10-189 repealed elsewhere in that public act.



Section 10-196 - Agents.

Section 10-196 is repealed.

(1949 Rev., S. 1457; February, 1965, P.A. 112, S. 1.)



Section 10-197 - Penalty for employment of child under fourteen.

Any person who employs a child under fourteen years of age during the hours while the school which such child should attend is in session, and any person who authorizes or permits on premises under his or her control any such child to be so employed, shall be fined not more than twenty dollars for each week in which such child is so employed.

(1949 Rev., S. 1458; P.A. 78-218, S. 125.)

History: P.A. 78-218 amended section to include feminine personal pronoun.



Section 10-198 - False statement as to age.

Any parent or other person having control of a child, who makes any false statement concerning the age of such child with intent to deceive any registrar of vital statistics or the teacher of any school, or instructs a child to make any such false statement, shall be fined not more than twenty dollars.

(1949 Rev., S. 1459.)



Section 10-198a - Policies and procedures concerning truants.

(a) For purposes of this section and sections 10-198c and 10-220, “truant” means a child age five to eighteen, inclusive, who is enrolled in a public or private school and has four unexcused absences from school in any one month or ten unexcused absences from school in any school year.

(b) Each local and regional board of education shall adopt and implement policies and procedures concerning truants who are enrolled in schools under the jurisdiction of such board of education. Such policies and procedures shall include, but need not be limited to, the following: (1) The holding of a meeting with the parent of each child who is a truant, or other person having control of such child, and appropriate school personnel to review and evaluate the reasons for the child being a truant, provided such meeting shall be held not later than ten school days after the child’s fourth unexcused absence in a month or tenth unexcused absence in a school year, (2) coordinating services with and referrals of children to community agencies providing child and family services, (3) annually at the beginning of the school year and upon any enrollment during the school year, notifying the parent or other person having control of each child enrolled in a grade from kindergarten to eight, inclusive, in the public schools in writing of the obligations of the parent or such other person pursuant to section 10-184, (4) annually at the beginning of the school year and upon any enrollment during the school year, obtaining from the parent or other person having control of each child in a grade from kindergarten to eight, inclusive, a telephone number or other means of contacting such parent or such other person during the school day, and (5) a system of monitoring individual unexcused absences of children in grades kindergarten to eight, inclusive, which shall provide that whenever a child enrolled in school in any such grade fails to report to school on a regularly scheduled school day and no indication has been received by school personnel that the child’s parent or other person having control of the child is aware of the pupil’s absence, a reasonable effort to notify, by telephone and by mail, the parent or such other person shall be made by school personnel or volunteers under the direction of school personnel. Such mailed notice shall include a warning that two unexcused absences from school in a month or five unexcused absences in a school year may result in a complaint filed with the Superior Court pursuant to section 46b-149 alleging the belief that the acts or omissions of the child are such that the child’s family is a family with service needs. Any person who, in good faith, gives or fails to give notice pursuant to subdivision (5) of this subsection shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed and shall have the same immunity with respect to any judicial proceeding which results from such notice or failure to give such notice.

(c) If the parent or other person having control of a child who is a truant fails to attend the meeting held pursuant to subdivision (1) of subsection (b) of this section or if such parent or other person otherwise fails to cooperate with the school in attempting to solve the truancy problem, such policies and procedures shall require the superintendent of schools to file, not later than fifteen calendar days after such failure to attend such meeting or such failure to cooperate with the school attempting to solve the truancy problem, for each such truant enrolled in the schools under his jurisdiction a written complaint with the Superior Court pursuant to section 46b-149 alleging the belief that the acts or omissions of the child are such that the child’s family is a family with service needs.

(d) Nothing in subsections (a) to (c), inclusive, of this section shall preclude a local or regional board of education from adopting policies and procedures pursuant to this section which exceed the requirements of said subsections.

(e) The provisions of this section shall not apply to any child receiving equivalent instruction pursuant to section 10-184.

(f) A child, age five to eighteen, inclusive, who is enrolled in a public or private school and whose parent or legal guardian is an active duty member of the armed forces, as defined in section 27-103, and has been called to duty for, is on leave from or has immediately returned from deployment to a combat zone or combat support posting, shall be granted ten days of excused absences in any school year and, at the discretion of the local or regional board of education, additional excused absences to visit such child’s parent or legal guardian with respect to such leave or deployment of the parent or legal guardian. In the case of excused absences pursuant to this subsection, such child and parent or legal guardian shall be responsible for obtaining assignments from the student’s teacher prior to any period of excused absence, and for ensuring that such assignments are completed by such child prior to his or her return to school from such period of excused absence.

(P.A. 90-240, S. 1, 6; 90-325, S. 19, 32; P.A. 91-303, S. 4, 22; P.A. 95-182, S. 5, 11; 95-304, S. 2, 9; P.A. 98-243, S. 17, 25; P.A. 00-157, S. 5, 8; P.A. 11-136, S. 16; P.A. 14-198, S. 1; P.A. 15-225, S. 6.)

History: Effective July 1, 1991, pursuant to P.A. 90-325; P.A. 91-303 limited the provisions of the section to children enrolled in a grade from kindergarten to grade eight, inclusive, changed the definition of “habitual truant” in Subsec. (a), inserted new Subsec. (b)(2) requiring coordination of services with and referrals to community agencies providing child and family services and renumbered the remaining Subdivs., added requirement in Subsec. (d) that the reports be on a school by school basis and limited the reports to information on habitual truants rather than children with unexcused absences, and added Subsec. (f) exempting children receiving equivalent instruction from provisions of section; P.A. 95-182 deleted Subsec. (d) re report on habitual truants and relettered remaining Subsecs., effective June 28, 1995; P.A. 95-304 deleted definition of “habitual truant” and references and procedures concerning habitual truants, amended Subsec. (a) to redefine “truant”, amended Subsec. (c) to mandate the reporting by the superintendent if the parent or other person does not attend the meeting or otherwise fails to cooperate, and made technical changes, effective July 1, 1995; P.A. 98-243 amended Subsec. (a) to lower the age from 7 to 5, effective July 1, 1998; P.A. 00-157 amended Subsec. (a) to change “sixteen” to “eighteen”, effective July 1, 2001; P.A. 11-136 amended Subsec. (b) by adding provisions re mailed notice of unexcused absences and amended Subsec. (c) by adding provision re filing of complaint not later than 15 calendar days after failure to attend meeting or cooperate with school and by making a technical change, effective July 1, 2011; P.A. 14-198 added Subsec. (f) re excused absences for students whose parent or legal guardian is an active duty member of the armed forces, effective July 1, 2014; P.A. 15-225 amended Subsec. (a) by adding references to Secs. 10-198c and 10-220, effective July 1, 2015.



Section 10-198b - State Board of Education to define “excused absence”, “unexcused absence” and “disciplinary absence”.

On or before July 1, 2012, the State Board of Education shall define “excused absence” and “unexcused absence”, and on or before January 1, 2016, the State Board of Education shall define “disciplinary absence” for use by local and regional boards of education for the purposes of carrying out the provisions of section 10-198a, reporting truancy, pursuant to subsection (c) of section 10-220, and calculating the district chronic absenteeism rate and the school chronic absenteeism rate pursuant to section 10-198c.

(P.A. 11-136, S. 18; P.A. 15-255, S. 5.)

History: P.A. 11-136 effective July 1, 2011; P.A. 15-225 added requirement that State Board of Education define “disciplinary absence”, added provision re calculating district and school chronic absenteeism rates and made a conforming change, effective July 1, 2015.



Section 10-198c - Attendance review teams.

(a) As used in this section:

(1) “Chronically absent child” means a child who is enrolled in a school under the jurisdiction of a local or regional board of education and whose total number of absences at any time during a school year is equal to or greater than ten per cent of the total number of days that such student has been enrolled at such school during such school year;

(2) “Absence” means (A) an excused absence, unexcused absence or disciplinary absence, as those terms are defined by the State Board of Education pursuant to section 10-198b, or (B) an in-school suspension, as defined in section 10-233a, that is greater than or equal to one-half of a school day;

(3) “District chronic absenteeism rate” means the total number of chronically absent children under the jurisdiction of a local or regional board of education in the previous school year divided by the total number of children under the jurisdiction of such board for such school year; and

(4) “School chronic absenteeism rate” means the total number of chronically absent children for a school in the previous school year divided by the total number of children enrolled in such school for such school year.

(b) (1) Each local and regional board of education that (A) has a district chronic absenteeism rate of ten per cent or higher shall establish an attendance review team for the school district, (B) has a school under the jurisdiction of the board with a school chronic absenteeism rate of fifteen per cent or higher shall establish an attendance review team at such school, (C) has more than one school under the jurisdiction of the board with a school chronic absenteeism rate of fifteen per cent or higher shall establish an attendance review team for the school district or at each such school, or (D) has a district chronic absenteeism rate of ten per cent or higher and one or more schools under the jurisdiction of the board with a school chronic absenteeism rate of fifteen per cent or higher shall establish an attendance review team for the school district or at each such school. Such attendance review teams shall be established to address chronic absenteeism in the school district or at the school or schools.

(2) Any attendance review team established under this subsection may consist of school administrators, guidance counselors, school social workers, teachers and representatives from community-based programs who address issues related to student attendance by providing programs and services to truants, as defined in section 10-198a, and chronically absent children and their parents or guardians. Each attendance review team shall be responsible for reviewing the cases of truants and chronically absent children, discussing school interventions and community referrals for such truants and chronically absent children and making any additional recommendations for such truants and chronically absent children and their parents or guardians. Each attendance review team shall meet at least monthly.

(P.A. 15-225, S. 2.)

History: P.A. 15-225 effective July 1, 2015.



Section 10-198d - Chronic absenteeism prevention and intervention plan.

(a) Not later than January 1, 2016, the Department of Education, in consultation with the Interagency Council for Ending the Achievement Gap established pursuant to section 10-16nn, shall develop a chronic absenteeism prevention and intervention plan for use by local and regional boards of education to reduce chronic absenteeism in the school district.

(b) (1) The chronic absenteeism prevention and intervention plan shall include, but need not be limited to, the following: (A) Information that describes (i) chronic absenteeism, including, but not limited to, the definition of a chronically absent child under section 10-198c, and the causes of chronic absenteeism, such as poverty, violence, poor health and lack of access to transportation, (ii) the effect of chronic absenteeism on a student’s academic performance, and (iii) how family and school partnerships with community resources, including, but not limited to, family resource centers and youth service bureaus, can reduce chronic absenteeism and improve student attendance, and (B) a means of collecting and analyzing data relating to student attendance, truancy and chronic absenteeism for the purpose of (i) disaggregating such data by school district, school, grade and subgroups, such as race, ethnicity, gender, eligibility for free or reduced priced lunches and students whose primary language is not English, and (ii) assisting local and regional boards of education in (I) tracking chronic absenteeism over multiple years and for the current school year, (II) developing indicators to identify students who are at risk of being chronically absent children, (III) monitoring students’ attendance over time, and (IV) making adjustments to interventions as they are being implemented.

(2) The chronic absenteeism prevention and intervention plan may include, but need not be limited to, the following: (A) A research-based and data-driven mentorship model that addresses and attempts to reduce chronic absenteeism through the use of mentors, such as students, teachers, administrators, intramural and interscholastic athletic coaches, school resource officers and community partners, and (B) incentives and rewards that recognize schools and students that improve attendance and reduce the school chronic absenteeism rate.

(P.A. 15-225, S. 3.)

History: P.A. 15-225 effective July 1, 2015.



Section 10-198e - Identification of truancy intervention models.

The Department of Education shall identify effective truancy intervention models for implementation by local and regional boards of education pursuant to subsection (b) of section 10-198a. Not later than August 15, 2017, a listing of such approved models shall be available for implementation by local and regional boards of education pursuant to said subsection (b).

(P.A. 16-147, S. 9.)

History: P.A. 16-147 effective June 10, 2016.



Section 10-199 - Attendance officers. Duties.

Any local or regional board of education may appoint one or more persons, who shall be authorized to prosecute for violations of the laws relating to attendance of children and their employment. All warrants issued upon such prosecutions shall be returnable before any court having jurisdiction. Each attendance officer shall be sworn to the faithful performance of his or her duties and shall be under the direction of the principal or superintendent of schools of the board of education by which he or she is employed. He shall investigate the absence of pupils from or the irregular attendance of pupils at school, cause such pupils as are absent or irregular in attendance to attend school regularly and present cases requiring prosecution for violation of the school laws to prosecuting officers.

(1949 Rev., S. 1460; P.A. 78-218, S. 126.)

History: P.A. 78-218 deleted reference to supervising agents and to town boards of education, specified applicability of section to local and regional boards and included feminine personal pronouns.

See Sec. 10-225 re salaries.

Cited. 193 C. 93.

Cited. 36 CS 357.



Section 10-200 - Habitual truants.

Each city and town may adopt ordinances concerning habitual truants from school and children between the ages of five and eighteen years wandering about its streets or public places, having no lawful occupation and not attending school, and may make such ordinances respecting such children as shall conduce to their welfare and to public order, imposing penalties, not exceeding twenty dollars, for any one breach thereof. The police in any town, city or borough, bailiffs and constables in their respective precincts shall arrest all such children found anywhere beyond the proper control of their parents or guardians, during the usual school hours of the school terms, and may stop any child under eighteen years of age during such hours and ascertain whether such child is a truant from school, and, if such child is, shall send such child to school. For purposes of this section, “habitual truant” means a child age five to eighteen, inclusive, who is enrolled in a public or private school and has twenty unexcused absences within a school year.

(1949 Rev., S. 1461; 1957, P.A. 13, S. 61; P.A. 78-218, S. 127; P.A. 95-304, S. 3, 9; P.A. 98-243, S. 18, 25; P.A. 00-99, S. 38, 154; 00-157, S. 6, 8; P.A. 01-195, S. 77, 181.)

History: P.A. 78-218 replaced masculine personal pronouns with “such child”; P.A. 95-304 added new definition of “habitual truant”, formerly defined in Sec. 10-198a, effective July 1, 1995; P.A. 98-243 lowered the age from 7 to 5, effective July 1, 1998; P.A. 00-99 deleted reference to sheriffs and deputy sheriffs, effective December 1, 2000; P.A. 00-157 changed the age from 16 to 18 in three places, effective July 1, 2001; P.A. 01-195 made technical changes, effective July 11, 2001.

Cited. 36 CS 357.



Section 10-201 - Fees for arresting truants.

Officers other than policemen of cities shall receive for making the arrests required by section 10-200 such fees, not exceeding the fees allowed by law for making other arrests, as may be allowed by the selectmen of the town in which such arrests are made; but unless a warrant was issued by a judge of the Superior Court the officer shall, before receiving a fee, present to the selectmen of the town a written statement showing the name of each child arrested, the day on which the arrest was made and, if the child was returned to school, the name or number of the school to which such child was so returned.

(1949 Rev., S. 1462; P.A. 76-436, S. 652, 681; P.A. 78-218, S. 128.)

History: P.A. 76-436 substituted superior court for juvenile court, effective July 1, 1978; P.A. 78-218 substituted “a fee” for “his fees” and replaced masculine personal pronoun with “such child”.

Cited. 36 CS 357.



Section 10-202 - Warrant and hearing.

In all cases arising under the provisions of sections 10-200 and 10-201 a proper warrant shall be issued by a judge of the Superior Court in the jurisdiction where such arrest is made; and the parent or guardian of such child, shall be notified, if such parent or guardian can be found, of the day and time of hearing.

(1949 Rev., S. 1463; P.A. 74-76; P.A. 76-436, S. 653, 681.)

History: P.A. 74-76 substituted “parent” for “father, if living, or if not, the mother”; P.A. 76-436 substituted superior court for juvenile court, effective July 1, 1978.

Cited. 36 CS 357.



Section 10-202a to 10-202d - Dropout prevention pilot program; establishment. Attendance plan. Testing; inventory of skills and interests. Programs and services; assistance; report.

Sections 10-202a to 10-202d, inclusive, are repealed.

(May Sp. Sess. P.A. 86-1, S. 49–52, 58; P.A. 88-136, S. 36, 37.)



Section 10-202e - Policy on dropout prevention.

The State Board of Education shall adopt a state policy on dropout prevention. The policy shall include, but not be limited to, the encouragement of: (1) The local identification of students in grades kindergarten to twelve, inclusive, who are at risk of dropping out of school; (2) the development, expansion and coordination of local services to such students; and (3) the coordination of dropout prevention programs administered by state agencies.

(P.A. 87-423, S. 1, 3.)



Section 10-202f - Dropout prevention grant program.

(a) Consistent with the policy adopted pursuant to section 10-202e, the Department of Education shall establish a student dropout prevention grant program, in each fiscal year in which funds are appropriated, to assist local and regional school districts with the greatest need in decreasing the number of students dropping out of school and increasing the state-wide graduation rate. Local and regional school districts shall use the grants to conduct needs assessments, implement or expand innovative programs, evaluate existing efforts or implement other activities specified in a project plan developed pursuant to subsection (d) of this section.

(b) The Commissioner of Education shall identify the eligibility criteria for participation in the program annually, on or before January fifteenth, except that in the fiscal year ending June 30, 1988, the identification shall be made on or before August fifteenth. Eligibility criteria shall include, but not be limited to, graduation rates and educational need.

(c) The Department of Education shall identify each local or regional school district eligible to participate in the program. Such identification shall be done annually, on or before March fifteenth, except that in the fiscal year ending June 30, 1988, the identification shall be made on or before September fifteenth. Grant recipients shall be selected from those school districts so identified. Such identification shall not constitute a grant entitlement.

(d) School districts which have been identified pursuant to subsection (c) of this section may annually submit grant proposals to the Commissioner of Education at such time and in such manner as the commissioner prescribes. Each proposal shall be based on a three-year project plan, shall include, but not be limited to, project goals, objectives, evaluation strategies, staff assignments and a budget which shall identify local funding and other available resources for the three-year period and may include programs or services which are provided through written agreements with nonprofit organizations or private employers or programs or services which are provided to children of school age who are not attending school in order to promote their return to school.

(e) Within the availability of funds, the commissioner shall determine whether to authorize a grant award to a local or regional board of education upon receipt of a grant proposal pursuant to subsection (d) of this section and shall determine the amount of any such grant. Such authorization shall be made on or before September fifteenth of each fiscal year in which payment is to be made, except that in the fiscal year ending June 30, 1988, the authorization shall be made on or before November fifteenth. The amount of the award shall be based upon criteria including, but not limited to, district enrollment, relative wealth and the proposal submitted pursuant to subsection (d) of this section. Of the total amount appropriated in each fiscal year for the purposes of this section, the Department of Education (1) may set aside not more than five per cent to provide administrative assistance relating to the implementation of this section, and (2) shall set aside five per cent for competitive grants for local and regional boards of education not eligible to participate in the program pursuant to subsection (c) of this section. The timelines for identifying the eligibility criteria for such competitive grants, for identifying school districts eligible for such grants, for submitting proposals and for authorizing grant awards shall conform to the respective timelines described in this subsection and subsections (b) to (d), inclusive, of this section.

(f) Each local or regional board of education participating in the grant program shall prepare a financial statement of expenditures and an annual project report. The report shall describe the project activities and the degree to which the project met its goals and objectives. Such financial statements and reports shall be submitted to the department on or before September first of the fiscal year immediately following each fiscal year in which the school district participates in the grant program. On or before December thirty-first of the fiscal year following the fiscal year in which payment is received, each local or regional board of education which receives a grant pursuant to this section shall file with the commissioner a financial audit in such form as the commissioner prescribes. If the commissioner finds that any such grant is being used for purposes which are not in conformity with the purposes of this section, the commissioner may require repayment of the grant to the state. Not later than February 15, 1990, the State Board of Education shall report to the committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies concerning the operation and effectiveness of the program funded under this section.

(P.A. 87-423, S. 2, 3; P.A. 88-10, S. 1, 2; P.A. 03-76, S. 15.)

History: P.A. 88-10 provided in Subsec. (d) that proposals may include programs or services which are provided through written agreements with nonprofit organizations or private employers or are provided to children of school age who are not attending school to promote their return to school; P.A. 03-76 made technical changes in Subsecs. (a), (c) and (e), effective June 3, 2003.






Chapter 169 - School Health and Sanitation

Section 10-203 - Compliance with public health statutes and regulations.

Each local and regional board of education shall maintain the facilities under its jurisdiction in accordance with the applicable public health statutes and regulations adopted by the Commissioner of Public Health.

(1949 Rev., S. 1464; 1955, S. 943d; P.A. 77-614, S. 323, 610; P.A. 78-218, S. 129; P.A. 88-136, S. 9, 37; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-244, S. 15, 63.)

History: P.A. 77-614 substituted department of health services for state department of health, effective January 1, 1979; P.A. 78-218 substituted “school district” for “town” in provision describing location of schoolhouses needing sanitary improvements and specified that local and regional boards may make complaint to health services department, deleting reference to town boards; P.A. 88-136 deleted reference to schoolhouse privies; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-244 rewrote the section to remove specific requirements and replace them with the requirement to comply with applicable public health statutes and regulations, effective July 1, 1996.

See Sec. 19a-37b for regulations establishing acceptable levels of radon in schools.



Section 10-203a - Guidelines re physical health needs of students. Optional adoption of plans by local and regional boards of education.

(a) Not later than January 1, 2007, the Department of Education shall (1) develop guidelines for addressing the physical health needs of students in a comprehensive manner that coordinates services, including services provided by municipal parks and recreation departments, and (2) make available to each local and regional board of education a copy of the guidelines. The department shall develop the guidelines after consultation with (A) the chairpersons and ranking members of (i) the joint standing committee of the General Assembly having cognizance of matters relating to education, and (ii) the select committee of the General Assembly having cognizance of matters relating to children, (B) at least one state-wide nonprofit organization with expertise in child wellness or physical exercise, and (C) the Connecticut Recreation and Parks Association. The guidelines shall not be deemed to be regulations, as defined in section 4-166. Local and regional boards of education may establish and implement plans based on the guidelines in accordance with subsection (c) of this section.

(b) The guidelines shall include, but need not be limited to: (1) Plans for engaging students in daily physical exercise during regular school hours and strategies for engaging students in daily physical exercise before and after regular school hours in coordination with municipal parks and recreation departments, (2) strategies for coordinating school-based health education, programs and services, (3) procedures for assessing the need for community-based services such as services provided by school-based health clinics, municipal parks and recreation departments, family resource centers and after-school programs, and (4) procedures for maximizing monetary and other resources from local, state and federal sources to address the physical health needs of students.

(c) Not later than April 1, 2007, each local and regional board of education may (1) establish a comprehensive and coordinated plan to address the physical health needs of students, and (2) base its plan on the guidelines developed pursuant to subsection (a) of this section. The board may implement such plan for the 2007-2008 school year and may have a plan in place for each school year thereafter.

(P.A. 06-44, S. 1.)

History: P.A. 06-44 effective May 8, 2006.



Section 10-204 - Vaccination.

Section 10-204 is repealed, effective July 1, 1998.

(1949 Rev., S. 1465; 1967, P.A. 288, S. 2; 1972, P.A. 35; P.A. 78-218, S. 130; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-204a - Required immunizations. Temporary waiver.

(a) Each local or regional board of education, or similar body governing a nonpublic school or schools, shall require each child to be protected by adequate immunization against diphtheria, pertussis, tetanus, poliomyelitis, measles, mumps, rubella, hemophilus influenzae type B and any other vaccine required by the schedule for active immunization adopted pursuant to section 19a-7f before being permitted to enroll in any program operated by a public or nonpublic school under its jurisdiction. Before being permitted to enter seventh grade, a child shall receive a second immunization against measles. Any such child who (1) presents a certificate from a physician, physician assistant, advanced practice registered nurse or local health agency stating that initial immunizations have been given to such child and additional immunizations are in process under guidelines and schedules specified by the Commissioner of Public Health; or (2) presents a certificate from a physician, physician assistant or advanced practice registered nurse stating that in the opinion of such physician, physician assistant or advanced practice registered nurse such immunization is medically contraindicated because of the physical condition of such child; or (3) presents a statement from the parents or guardian of such child that such immunization would be contrary to the religious beliefs of such child or the parents or guardian of such child, which statement shall be acknowledged, in accordance with the provisions of sections 1-32, 1-34 and 1-35, by (A) a judge of a court of record or a family support magistrate, (B) a clerk or deputy clerk of a court having a seal, (C) a town clerk, (D) a notary public, (E) a justice of the peace, (F) an attorney admitted to the bar of this state, or (G) notwithstanding any provision of chapter 6, a school nurse; or (4) in the case of measles, mumps or rubella, presents a certificate from a physician, physician assistant or advanced practice registered nurse or from the director of health in such child’s present or previous town of residence, stating that the child has had a confirmed case of such disease; or (5) in the case of hemophilus influenzae type B has passed his fifth birthday; or (6) in the case of pertussis, has passed his sixth birthday, shall be exempt from the appropriate provisions of this section. If the parents or guardians of any child are unable to pay for such immunizations, the expense of such immunizations shall, on the recommendations of such board of education, be paid by the town. Before being permitted to enter seventh grade, the parents or guardian of any child who is exempt on religious grounds from the immunization requirements of this section, pursuant to subdivision (3) of this subsection, shall present to such school a statement that such immunization requirements are contrary to the religious beliefs of such child or the parents or guardian of such child, which statement shall be acknowledged, in accordance with the provisions of sections 1-32, 1-34 and 1-35, by (A) a judge of a court of record or a family support magistrate, (B) a clerk or deputy clerk of a court having a seal, (C) a town clerk, (D) a notary public, (E) a justice of the peace, (F) an attorney admitted to the bar of this state, or (G) notwithstanding any provision of chapter 6, a school nurse.

(b) The definitions of adequate immunization shall reflect the schedule for active immunization adopted pursuant to section 19a-7f and be established by regulation adopted in accordance with the provisions of chapter 54 by the Commissioner of Public Health, who shall also be responsible for providing procedures under which said boards and said similar governing bodies shall collect and report immunization data on each child to the Department of Public Health for compilation and analysis by said department.

(c) The Commissioner of Public Health may issue a temporary waiver to the schedule for active immunization for any vaccine if the National Centers for Disease Control and Prevention recognizes a nation-wide shortage of supply for such vaccine.

(1959, P.A. 588, S. 1; 1969, P.A. 42, S. 1; P.A. 73-510, S. 1, 2; P.A. 77-52, S. 1; P.A. 78-165, S. 1, 5; 78-218, S. 131; P.A. 81-139; P.A. 84-46; P.A. 91-327, S. 3, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-244, S. 16, 63; P.A. 98-252, S. 39, 80; P.A. 11-242, S. 13; P.A. 15-174, S. 1; 15-242, S. 68.)

History: 1969 act allowed board of education to require measles immunization unless child entering school is certified to have had measles; P.A. 73-510 made measles immunization requirement mandatory by substituting “shall” for “may” but retained optional aspect re board’s requiring polio vaccination and added Subsec. (b) re effective date; P.A. 77-52 included rubella in mandatory immunization provision and deleted Subsec. (b); P.A. 78-165 replaced former provisions with new requirements for various vaccinations and conditions under which exceptions allowed, applicable to local and regional boards of education and governing bodies of nonpublic schools; P.A. 78-218 was not enacted because P.A. 78-165 took precedence; P.A. 81-139 amended Subsec. (a) to require immunization against mumps; P.A. 84-46 amended Subsec. (a) to delete the exemption from rubella immunizations for any child who has passed his twelfth birthday or who presents a doctor’s certificate stating that immunization is medically contraindicated; P.A. 91-327 added hemophilus influenzae type B and any other vaccine required by the department of health services to the mandatory immunization provisions and required a second immunization against measles before seventh grade, effective September 1, 1992; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-244 made technical changes in Subsec. (a), effective July 1, 1996; P.A. 98-252 amended Subsec. (a) to add provision for the town to pay for the cost of immunizations if parents are unable to pay, effective July 1, 1998; P.A. 11-242 amended Subsec. (a) by adding physician assistant and advanced practice registered nurse as persons who may issue certificates re immunizations and added Subsec. (c) re authority of Commissioner of Public Health to issue a temporary waiver to the schedule for active immunization; P.A. 15-174 amended Subsec. (a) to add provision re acknowledgment of required statement and add Subparas. (A) to (F) re individuals to so acknowledge in Subdiv. (3) and to add provision re annual presentment of statement that immunization requirements are contrary to religious beliefs in order to remain enrolled in a program operated by public or nonpublic school, effective July 1, 2015; P.A. 15-242 amended Subsec. (a) by adding Subpara. (G) re school nurse, replacing “In order to remain enrolled in a program operated by a public or nonpublic school” with “Before being permitted to enter seventh grade” and deleting requirement that statement be presented annually, effective July 1, 2015.



Section 10-204b - Rubella immunization.

Section 10-204b is repealed.

(1971, P.A. 296; P.A. 77-52, S. 2.)



Section 10-204c - Immunity from liability.

No municipality, district health department or local or regional board of education which causes an immunization required by state law to be administered shall be liable for civil damages resulting from an adverse reaction to a nondefective vaccine.

(P.A. 79-88.)



Section 10-205 - Appointment of school medical advisors.

Each local or regional board of education of any town having a population of ten thousand or more shall, and each local or regional board of education of any town having a population of fewer than ten thousand may, appoint one or more legally qualified practitioners of medicine as school medical advisors. The advisor or advisors shall be assigned to the public school or schools within the limits of the school district. The boards shall provide such medical advisors with adequate facilities to conduct health examinations of individual pupils and to discharge such duties as may be prescribed by such board. In towns in which the board of health or department of health is maintaining such service substantially as required in connection with the school program of health supervision and other duties performed by school medical advisors, the board of health or department of health shall appoint and assign, with the consent of the local or regional board of education, such advisors. The board of education, with the approval of the director of health and with the consent of the chief executive officer of the town, may designate such town's director of health, as provided under section 19a-200, or other town medical officers as the chief medical advisor for its public schools. Two or more boards of education may unite in the hiring and appointing of school medical advisors under arrangements for the payment of the expenses thereof and the performance of duties agreed upon by their boards of education. Each local or regional board of education shall prescribe the functions and duties of the school medical advisor in order that the program of health protection and health supervision, as outlined by such board and pursuant to the general statutes, shall be carried out.

(1949 Rev., S. 1466; 1972, P.A. 239, S. 1; P.A. 80-440, S. 1, 10.)

History: 1972 act added provisions concerning town director of health serving as chief medical advisor for schools; P.A. 80-440 substituted local or regional board of education for town and town board references, made designation of director of health contingent upon board's decision with director's approval and chief executive officer's consent rather than contingent upon chief executive officer's decision after consultation with board, made health programs not subject to approval by state board of education and deleted provision concerning consultation between director and town board re functions and duties of medical advisors.

Cited. 115 C. 160; 152 C. 568.



Section 10-206 - Health assessments.

(a) Each local or regional board of education shall require each pupil enrolled in the public schools to have health assessments pursuant to the provisions of this section. Such assessments shall be conducted by (1) a legally qualified practitioner of medicine, (2) an advanced practice registered nurse or registered nurse, licensed pursuant to chapter 378, (3) a physician assistant, licensed pursuant to chapter 370, (4) a school medical advisor, or (5) a legally qualified practitioner of medicine, an advanced practice registered nurse or a physician assistant stationed at any military base, to ascertain whether such pupil is suffering from any physical disability tending to prevent such pupil from receiving the full benefit of school work and to ascertain whether such school work should be modified in order to prevent injury to the pupil or to secure for the pupil a suitable program of education. No health assessment shall be made of any child enrolled in the public schools unless such examination is made in the presence of the parent or guardian or in the presence of another school employee. The parent or guardian of such child shall receive prior written notice and shall have a reasonable opportunity to be present at such assessment or to provide for such assessment himself or herself. A local or regional board of education may deny continued attendance in public school to any child who fails to obtain the health assessments required under this section.

(b) Each local or regional board of education shall require each child to have a health assessment prior to public school enrollment. The assessment shall include: (1) A physical examination which shall include hematocrit or hemoglobin tests, height, weight, blood pressure, and, beginning with the 2003-2004 school year, a chronic disease assessment which shall include, but not be limited to, asthma as defined by the Commissioner of Public Health pursuant to subsection (c) of section 19a-62a. The assessment form shall include (A) a check box for the provider conducting the assessment, as provided in subsection (a) of this section, to indicate an asthma diagnosis, (B) screening questions relating to appropriate public health concerns to be answered by the parent or guardian, and (C) screening questions to be answered by such provider; (2) an updating of immunizations as required under section 10-204a, provided a registered nurse may only update said immunizations pursuant to a written order by a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378; (3) vision, hearing, speech and gross dental screenings; and (4) such other information, including health and developmental history, as the physician feels is necessary and appropriate. The assessment shall also include tests for tuberculosis, sickle cell anemia or Cooley's anemia and tests for lead levels in the blood where the local or regional board of education determines after consultation with the school medical advisor and the local health department, or in the case of a regional board of education, each local health department, that such tests are necessary, provided a registered nurse may only perform said tests pursuant to the written order of a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378.

(c) Each local or regional board of education shall require each pupil enrolled in the public schools to have health assessments in either grade six or grade seven and in either grade nine or grade ten. The assessment shall include: (1) A physical examination which shall include hematocrit or hemoglobin tests, height, weight, blood pressure, and, beginning with the 2003-2004 school year, a chronic disease assessment which shall include, but not be limited to, asthma as defined by the Commissioner of Public Health pursuant to subsection (c) of section 19a-62a. The assessment form shall include (A) a check box for the provider conducting the assessment, as provided in subsection (a) of this section, to indicate an asthma diagnosis, (B) screening questions relating to appropriate public health concerns to be answered by the parent or guardian, and (C) screening questions to be answered by such provider; (2) an updating of immunizations as required under section 10-204a, provided a registered nurse may only update said immunizations pursuant to a written order of a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378; (3) vision, hearing, postural and gross dental screenings; and (4) such other information including a health history as the physician feels is necessary and appropriate. The assessment shall also include tests for tuberculosis and sickle cell anemia or Cooley's anemia where the local or regional board of education, in consultation with the school medical advisor and the local health department, or in the case of a regional board of education, each local health department, determines that said screening or test is necessary, provided a registered nurse may only perform said tests pursuant to the written order of a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378.

(d) The results of each assessment done pursuant to this section and the results of screenings done pursuant to section 10-214 shall be recorded on forms supplied by the State Board of Education. Such information shall be included in the cumulative health record of each pupil and shall be kept on file in the school such pupil attends. If a pupil permanently leaves the jurisdiction of the board of education, the pupil's original cumulative health record shall be sent to the chief administrative officer of the school district to which such student moves. The board of education transmitting such health record shall retain a true copy. Each physician, advanced practice registered nurse, registered nurse, or physician assistant performing health assessments and screenings pursuant to this section and section 10-214 shall completely fill out and sign each form and any recommendations concerning the pupil shall be in writing.

(e) Appropriate school health personnel shall review the results of each assessment and screening as recorded pursuant to subsection (d) of this section. When, in the judgment of such health personnel, a pupil, as defined in section 10-206a, is in need of further testing or treatment, the superintendent of schools shall give written notice to the parent or guardian of such pupil and shall make reasonable efforts to assure that such further testing or treatment is provided. Such reasonable efforts shall include a determination of whether or not the parent or guardian has obtained the necessary testing or treatment for the pupil, and, if not, advising the parent or guardian on how such testing or treatment may be obtained. The results of such further testing or treatment shall be recorded pursuant to subsection (d) of this section, and shall be reviewed by school health personnel pursuant to this subsection.

(f) On and after February 1, 2004, each local or regional board of education shall report to the local health department and the Department of Public Health, on an annual basis, the total number of pupils per school and per school district having a diagnosis of asthma (1) at the time of public school enrollment, (2) in grade six or seven, and (3) in grade ten or eleven. The report shall contain the asthma information collected as required under subsections (b) and (c) of this section and shall include pupil age, gender, race, ethnicity and school. Beginning on October 1, 2004, and every three years thereafter, the Department of Public Health shall review the asthma screening information reported pursuant to this section and shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to public health and education concerning asthma trends and distributions among pupils enrolled in the public schools. The report shall be submitted in accordance with the provisions of section 11-4a and shall include, but not be limited to, trends and findings based on pupil age, gender, race, ethnicity, school and the education reference group, as determined by the Department of Education for the town or regional school district in which such school is located.

(1949 Rev., S. 1467; P.A. 78-218, S. 132; P.A. 80-440, S. 4, 10; P.A. 85-80, S. 1, 2; P.A. 91-327, S. 6, 8; P.A. 94-103, S. 1; P.A. 98-252, S. 12, 80; June Sp. Sess. P.A. 01-4, S. 41, 58; June Sp. Sess. P.A. 01-9, S. 105, 131; P.A. 04-221, S. 36; P.A. 05-272, S. 2; P.A. 07-58, S. 1; P.A. 11-179, S. 1.)

History: P.A. 78-218 replaced former provisions concerning examinations of female children with similar provisions applicable to examination of any child and made technical changes; P.A. 80-440 substituted “health assessment” for “health examination”, deleted requirement for assessments at three-year intervals, required parent's or guardian's presence at examination, required that prior written notice be given to parent or guardian, deleted provisions concerning health records and added Subsecs. (b) to (e) re required assessments, recording of results and review; P.A. 85-80 amended Subsec. (a) to allow a local or regional board to deny continued attendance in public school to any child who fails to obtain the required health assessments; P.A. 91-327 amended Subsec. (b) to replace tests for lead paint poisoning with tests for lead levels in the blood; P.A. 94-103 amended Subsecs. (a), (b), (c) and (d) to add provision regarding the duties of registered nurses, advanced practice registered nurses and physician assistants; P.A. 98-252 amended Subsecs. (b) and (c) to make technical changes, effective July 1, 1998; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding provision re licensed naturopath and person licensed to practice chiropractic and making a technical change, amended Subsecs. (b) and (c) by adding provisions re chronic disease assessment including asthma and re items included in assessment form and added Subsec. (f) re reporting requirements, effective July 1, 2002; June Sp. Sess. P.A. 01-9 eliminated provision re licensed naturopaths and persons licensed to practice chiropractic, effective July 1, 2001; P.A. 04-221 amended Subsec. (d) by requiring that form be completely filled out by physician, nurse or physician assistant, effective July 1, 2004; P.A. 05-272 amended Subsec. (f) by eliminating reference to health assessment forms, requiring boards of education to report re the prevalence of asthma among students during three specific time periods and making technical changes; P.A. 07-58 amended Subsec. (c) to require the second set of adolescent health assessments in grades nine or ten instead of in grades ten or eleven, effective July 1, 2008; P.A. 11-179 amended Subsec. (a) by designating existing provisions re persons who shall conduct health assessments as Subdivs. (1) to (4) and adding Subdiv. (5) re legally qualified practitioner of medicine, advanced practice registered nurse or physician assistant stationed at any military base, effective July 13, 2011.



Section 10-206a - Free health assessments.

Each local or regional board of education shall provide for health assessments pursuant to subsection (c) of section 10-206 without charge to all pupils whose parents or guardians meet the eligibility requirements for free and reduced price meals under the National School Lunch Program or for free milk under the special milk program. To meet its obligations pursuant to this section, a board of education may utilize existing community resources and services.

(P.A. 80-440, S. 6, 10.)



Section 10-206b - Tests for lead levels in Head Start programs.

Each director of a Head Start program shall require each child attending such program to be tested for lead levels in his blood after consultation with the school medical advisor and the local health department or in the case of a regional board of education, each local health department, that such tests are necessary.

(P.A. 91-327, S. 7, 8.)



Section 10-206c - Annual report on whether pupil has health insurance.

Each local or regional board of education shall require each pupil enrolled in the schools under its jurisdiction to annually report whether the pupil has health insurance. The Commissioner of Social Services, or the commissioner's designee, shall provide information to each local or regional board of education on state-sponsored health insurance programs for children, including application assistance for such programs. Each local or regional board of education shall provide such information to the parent or guardian of each pupil identified as uninsured.

(June Sp. Sess. P.A. 07-2, S. 24; June Sp. Sess. P.A. 07-4, S. 119.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; June Sp. Sess. P.A. 07-4 replaced “pupil's parent or guardian” with “parent or guardian of each pupil identified as uninsured”, effective July 1, 2007.



Section 10-207 - Duties of medical advisors.

(a) Each school medical advisor shall work with the local or regional board of education that appointed such school medical advisor and the board of health or health department for the school district under the jurisdiction of such board to (1) plan and administer the health program for each school, (2) advise on the provision of school health services, (3) provide consultation on the school health environment, and (4) perform any other duties that may be agreed on by the school medical advisor and the local or regional board of education that appointed such school medical advisor.

(b) With the approval of the local or regional board of education, the school medical advisor may establish a diagnostic and treatment program for health and dental services to pupils, provided no costs incurred for such health service shall be charged to the local or regional board of education without approval of such board.

(1949 Rev., S. 1468; 1955, S. 944d; P.A. 77-296; P.A. 78-218, S. 133; 78-303, S. 56, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 12-120, S. 25; 12-198, S. 3.)

History: P.A. 77-296 added Subsec. (b) re establishment of diagnostic and treatment programs; P.A. 78-218 replaced personal pronouns with references to “such medical advisor”; P.A. 78-303 substituted commissioner of health services for public health council; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 12-120 amended Subsec. (a) by replacing former provisions re duties of school medical advisor with provisions re school medical advisor working with appointing board of education and board of health or health department for school district to perform duties in Subdivs. (1) to (4), effective July 1, 2012; P.A. 12-198 made identical changes as P.A. 12-120, effective July 1, 2012.



Section 10-208 - Exemption from examination or treatment.

No provision of section 10-206 or 10-214 shall be construed to require any pupil to undergo a physical or medical examination or treatment, or to be compelled to receive medical instruction, if the parent or legal guardian of such pupil or the pupil, if such pupil is an emancipated minor or is eighteen years of age or older, in writing, notifies the teacher or principal or other person in charge of such pupil that such parent or guardian or pupil objects, on religious grounds, to such physical or medical examination or treatment or medical instruction.

(1949 Rev., S. 1469; P.A. 78-218, S. 134; P.A. 80-175, S. 4, 5; 80-440, S. 5, 10.)

History: P.A. 78-218 substituted “such parent or guardian” for “he”; P.A. 80-175 gave emancipated minors and pupils 18 or older same rights as parents or guardians under provisions of section; P.A. 80-440 substituted “section 10-206 or 10-214” for “sections 10-205 to 10-207, inclusive”.



Section 10-208a - Physical activity of student restricted; boards to honor notice.

Each local and regional board of education shall honor written notice submitted by a licensed practitioner which places physical restrictions upon any pupil enrolled in the public schools of such board of education. For purposes of this section, licensed practitioner means any person who is licensed to practice under chapter 370, 372, 373 or 375 or section 20-94a.

(P.A. 84-177, S. 1, 2; P.A. 99-102, S. 12; P.A. 03-211, S. 2.)

History: P.A. 99-102 deleted obsolete reference to chapter 371; P.A. 03-211 eliminated reference to the healing arts and added reference to Sec. 20-94a in definition of licensed practitioner, effective July 1, 2003.



Section 10-209 - Records not to be public. Provision of reports to schools.

(a) No record of any medical examination made or filed under the provisions of sections 10-205, 10-206, 10-207 and 10-214, or of any psychological examination made under the supervision or at the request of a board of education, shall be open to public inspection.

(b) Each health care provider, as defined in section 19a-7h, who has provided immunizations pursuant to section 10-204a and each health care provider as described in section 10-206 who has provided health assessments pursuant to section 10-206 to a child who is seeking to enroll in a public school in this state shall provide reports of such immunizations and health assessments to the designated representative of the local or regional school district governing the school in which the child seeks to enroll. Such health care providers shall also report the results of health assessments required pursuant to section 10-206 and report on immunizations provided pursuant to section 10-204a to such representative for each child enrolled in such public school. Each local and regional board of education shall annually designate a representative to receive such reports from health care providers.

(1949 Rev., S. 1470; 1963, P.A. 545; P.A. 80-440, S. 8, 10; P.A. 03-211, S. 9.)

History: 1963 act added psychological examinations; P.A. 80-440 substituted “sections 10-205, 10-206, 10-207 and 10-214” for “sections 10-205 to 10-207, inclusive”; P.A. 03-211 designated existing provisions as Subsec. (a) and added Subsec. (b) re provision of reports to schools, effective July 1, 2003.



Section 10-210 - Notice of disease to be given parent or guardian.

Subject to the provisions of section 19a-216 notice of any disease or defect from which any child is found by such school medical advisor to be suffering shall be given to the parent or guardian of such child, with such advice or order relating thereto as such medical advisor deems advisable, and such parent or guardian shall cause such child to be treated by a reputable physician for such disease or defects. When any child shows symptoms of any communicable disease, notice shall also be given to the director of health or board of health and such child shall be excluded from attendance at such school and not permitted to return without a permit from the town, city or borough director of health.

(1949 Rev., S. 1471; P.A. 78-218, S. 135.)

History: P.A. 78-218 made notice provision subject to Sec. 19-89a.

Cited. 41 CS 31.



Section 10-211 - Notice to state board.

Section 10-211 is repealed.

(1949 Rev., S. 1472; 1963, P.A. 300.)



Section 10-212 - School nurses and nurse practitioners. Administration of medications by parents or guardians on school grounds. Criminal history records checks.

(a) Each local or regional board of education shall appoint one or more school nurses or nurse practitioners. Such school nurses and nurse practitioners appointed by such boards shall be qualified pursuant to regulations adopted in accordance with the provisions of chapter 54 by the State Board of Education in consultation with the Department of Public Health. Such school nurses may also act as visiting nurses in the town, may visit the homes of pupils in the public schools and shall assist in executing the orders of the school medical advisor, if there is any in such town, and perform such other duties as are required by such board.

(b) Notwithstanding any provision of the general statutes or any regulation of Connecticut state agencies, nothing in this section shall be construed to prohibit the administering of medications by parents or guardians to their own children on school grounds.

(c) School nurses and nurse practitioners appointed by or under contract with any local or regional board of education and any nurse provided to a nonpublic school under the provisions of section 10-217a shall submit to a criminal history records check in accordance with the provisions of section 29-17a.

(1949 Rev., S. 1473; P.A. 78-218, S. 136; P.A. 80-440, S. 2, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 11, 58; P.A. 03-211, S. 3; P.A. 04-181, S. 2.)

History: P.A. 78-218 specified applicability of section to local and regional boards of education; P.A. 80-440 made appointment of school nurses mandatory rather than optional and required them to be “qualified pursuant to regulations adopted in accordance with chapter 54” by state board of education with advice of health services department; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 designated existing provisions as Subsec. (a) and added Subsec. (b) re administration of medications by parents or guardians on school grounds, effective July 1, 2001; P.A. 03-211 amended Subsec. (a) by substituting requirement that the State Board of Education adopt regulations in consultation with the Department of Public Health for requirement that regulations be adopted with technical advice and assistance of the Department of Public Health, effective July 1, 2003; P.A. 04-181 added Subsec. (c) re criminal history records checks, effective June 1, 2004.

Cited. 152 C. 568.



Section 10-212a - Administration of medications in schools, at athletic events and to children in school readiness programs.

(a)(1) A school nurse or, in the absence of such nurse, any other nurse licensed pursuant to the provisions of chapter 378, including a nurse employed by, or providing services under the direction of a local or regional board of education at, a school-based health clinic, who shall administer medical preparations only to students enrolled in such school-based health clinic in the absence of a school nurse, the principal, any teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, or coach of intramural and interscholastic athletics of a school may administer, subject to the provisions of subdivision (2) of this subsection, medicinal preparations, including such controlled drugs as the Commissioner of Consumer Protection may, by regulation, designate, to any student at such school pursuant to the written order of a physician licensed to practice medicine, or a dentist licensed to practice dental medicine in this or another state, or an optometrist licensed to practice optometry in this state under chapter 380, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or a physician assistant licensed to prescribe in accordance with section 20-12d, and the written authorization of a parent or guardian of such child. The administration of medicinal preparations by a nurse licensed pursuant to the provisions of chapter 378, a principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, or coach shall be under the general supervision of a school nurse. No such school nurse or other nurse, principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional administering medication pursuant to this section shall be liable to such student or a parent or guardian of such student for civil damages for any personal injuries that result from acts or omissions of such school nurse or other nurse, principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional administering medication pursuant to this section in administering such preparations that may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(2) Each local and regional board of education that allows a school nurse or, in the absence of such nurse, any other nurse licensed pursuant to the provisions of chapter 378, including a nurse employed by, or providing services under the direction of a local or regional board of education at, a school-based health clinic, who shall administer medical preparations only to students enrolled in such school-based health clinic in the absence of a school nurse, the principal, any teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach of intramural and interscholastic athletics or school paraprofessional of a school to administer medicine or that allows a student to self-administer medicine, including medicine administered through the use of an asthmatic inhaler or an automatic prefilled cartridge injector or similar automatic injectable equipment, shall adopt written policies and procedures, in accordance with this section and the regulations adopted pursuant to subsection (c) of this section, that shall be approved by the school medical advisor, if any, or other qualified licensed physician. Once so approved, such administration of medication shall be in accordance with such policies and procedures.

(3) A director of a school readiness program as defined in section 10-16p or a before or after school program exempt from licensure by the Department of Public Health pursuant to subdivision (1) of subsection (b) of section 19a-77, or the director’s designee, may administer medications to a child enrolled in such a program in accordance with regulations adopted by the State Board of Education in accordance with the provisions of chapter 54. No individual administering medications pursuant to this subdivision shall be liable to such child or a parent or guardian of such child for civil damages for any personal injuries that result from acts or omissions of such individual in administering such medications which may constitute ordinary negligence. This immunity shall not apply to acts or omissions constituting gross, wilful or wanton negligence.

(b) Each school wherein any controlled drug is administered under the provisions of this section shall keep such records thereof as are required of hospitals under the provisions of subsections (f) and (h) of section 21a-254 and shall store such drug in such manner as the Commissioner of Consumer Protection shall, by regulation, require.

(c) The State Board of Education, in consultation with the Commissioner of Public Health, shall adopt regulations, in accordance with the provisions of chapter 54, determined to be necessary by the board to carry out the provisions of this section, including, but not limited to, regulations that (1) specify conditions under which a coach of intramural and interscholastic athletics may administer medicinal preparations, including controlled drugs specified in the regulations adopted by the commissioner, to a child participating in such intramural and interscholastic athletics, (2) specify conditions and procedures for the administration of medication by school personnel to students, including the conditions and procedures for the storage and administration of epinephrine by school personnel to students for the purpose of emergency first aid to students who experience allergic reactions and who do not have a prior written authorization for the administration of epinephrine, in accordance with the provisions of subdivision (2) of subsection (d) of this section, and (3) specify conditions for self-administration of medication by students, including permitting a child diagnosed with: (A) Asthma to retain possession of an asthmatic inhaler at all times while attending school for prompt treatment of the child’s asthma and to protect the child against serious harm or death provided a written authorization for self-administration of medication signed by the child’s parent or guardian and an authorized prescriber is submitted to the school nurse; and (B) an allergic condition to retain possession of an automatic prefilled cartridge injector or similar automatic injectable equipment at all times while attending school for prompt treatment of the child’s allergic condition and to protect the child against serious harm or death provided a written authorization for self-administration of medication signed by the child’s parent or guardian and an authorized prescriber is submitted to the school nurse. The regulations shall require authorization pursuant to: (i) The written order of a physician licensed to practice medicine in this or another state, a dentist licensed to practice dental medicine in this or another state, an advanced practice registered nurse licensed under chapter 378, a physician assistant licensed under chapter 370, a podiatrist licensed under chapter 375, or an optometrist licensed under chapter 380; and (ii) the written authorization of a parent or guardian of such child.

(d) (1) (A) With the written authorization of a student’s parent or guardian, and (B) pursuant to the written order of a qualified medical professional, a school nurse and a school medical advisor, if any, may jointly approve and provide general supervision to an identified school paraprofessional to administer medication, including, but not limited to, medication administered with a cartridge injector, to a specific student with a medically diagnosed allergic condition that may require prompt treatment in order to protect the student against serious harm or death.

(2) A school nurse or, in the absence of a school nurse, a qualified school employee shall maintain epinephrine in cartridge injectors for the purpose of emergency first aid to students who experience allergic reactions and do not have a prior written authorization of a parent or guardian or a prior written order of a qualified medical professional for the administration of epinephrine. A school nurse or a school principal shall select qualified school employees to administer such epinephrine under this subdivision, and there shall be at least one such qualified school employee on the grounds of the school during regular school hours in the absence of a school nurse. A school nurse or, in the absence of such school nurse, such qualified school employee may administer such epinephrine under this subdivision, provided such administration of epinephrine is in accordance with policies and procedures adopted pursuant to subsection (a) of this section. Such administration of epinephrine by a qualified school employee shall be limited to situations when the school nurse is absent or unavailable. No qualified school employee shall administer such epinephrine under this subdivision unless such qualified school employee annually completes the training program described in section 10-212g. The parent or guardian of a student may submit, in writing, to the school nurse and school medical advisor, if any, that epinephrine shall not be administered to such student under this subdivision.

(3) For purposes of this subsection, (A) “cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions, (B) “qualified school employee” means a principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional, and (C) “qualified medical professional” means (i) a physician licensed under chapter 370, (ii) an optometrist licensed to practice optometry under chapter 380, (iii) an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or (iv) a physician assistant licensed to prescribe in accordance with section 20-12d.

(e) (1) With the written authorization of a student’s parent or guardian, and (2) pursuant to a written order of the student’s physician licensed under chapter 370, a school nurse or a school principal shall select, and a school nurse shall provide general supervision to, a qualified school employee to administer medication with injectable equipment used to administer glucagon to a student with diabetes that may require prompt treatment in order to protect the student against serious harm or death. Such authorization shall be limited to situations when the school nurse is absent or unavailable. No qualified school employee shall administer medication under this subsection unless (A) such qualified school employee annually completes any training required by the school nurse and school medical advisor, if any, in the administration of medication with injectable equipment used to administer glucagon, (B) the school nurse and school medical advisor, if any, have attested, in writing, that such qualified school employee has completed such training, and (C) such qualified school employee voluntarily agrees to serve as a qualified school employee. For purposes of this subsection, “injectable equipment used to administer glucagon” means an injector or injectable equipment used to deliver glucagon in an appropriate dose for emergency first aid response to diabetes. For purposes of this subsection, “qualified school employee” means a principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional.

(f) (1) (A) With the written authorization of a student’s parent or guardian, and (B) pursuant to the written order of a physician licensed under chapter 370, a school nurse and a school medical advisor, if any, shall select, and a school nurse shall provide general supervision to, a qualified school employee to administer antiepileptic medication, including by rectal syringe, to a specific student with a medically diagnosed epileptic condition that requires prompt treatment in accordance with the student’s individual seizure action plan. Such authorization shall be limited to situations when the school nurse is absent or unavailable. No qualified school employee shall administer medication under this subsection unless (i) such qualified school employee annually completes the training program described in subdivision (2) of this subsection, (ii) the school nurse and school medical advisor, if any, have attested, in writing, that such qualified school employee has completed such training, (iii) such qualified school employee receives monthly reviews by the school nurse to confirm such qualified school employee’s competency to administer antiepileptic medication under this subsection, and (iv) such qualified school employee voluntarily agrees to serve as a qualified school employee. For purposes of this subsection, “qualified school employee” means a principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional.

(2) The Department of Education, in consultation with the School Nurse Advisory Council, established pursuant to section 10-212f, and the Association of School Nurses of Connecticut, shall develop an antiepileptic medication administrating training program. Such training program shall include instruction in (A) an overview of childhood epilepsy and types of seizure disorders, (B) interpretation of individual student’s emergency seizure action plan and recognition of individual student’s seizure activity, (C) emergency management procedures for seizure activity, including administration techniques for emergency seizure medication, (D) when to activate emergency medical services and postseizure procedures and follow-up, (E) reporting procedures after a student has required such delegated emergency seizure medication, and (F) any other relevant issues or topics related to emergency interventions for students who experience seizures.

(1969, P.A. 723, S. 1; P.A. 74-86; P.A. 77-101, S. 3; P.A. 78-99, S. 1, 3; 78-303, S. 57, 136; P.A. 79-560, S. 4, 39; 79-631, S. 38, 111; P.A. 84-498, S. 4, 5; P.A. 88-360, S. 47, 63; P.A. 90-85, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 94-103, S. 2; 94-213, S. 1; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 37; P.A. 03-211, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-181, S. 1; 04-189, S. 1; P.A. 07-241, S. 3; 07-252, S. 36; P.A. 09-155, S. 1; P.A. 12-198, S. 2; P.A. 13-31, S. 15; P.A. 14-176, S. 1; P.A. 15-215, S. 22.)

History: P.A. 74-86 substituted “in the absence of such nurse” for “in her absence” in Subsec. (a); P.A. 77-101 included reference to Sec. 19-461(h) in Subsec. (b); P.A. 78-99 substituted commissioner of health services for public health council in Subsec. (a) and allowed nurses to administer drugs on prescription of physicians licensed in states other than Connecticut; P.A. 78-303 substituted commissioner of health services for public health council in Subsec. (b); P.A. 79-560 and P.A. 79-631 included reference to Sec. 19-461(h) in Subsec. (b); P.A. 84-498 permitted licensed practical nurses to administer medicinal preparations in a school and required all such preparations to be administered under the general supervision of a school nurse and added reference to dentist’s prescriptions; P.A. 88-360 in Subsec. (a) provided for the administration of aspirin, ibuprofen or an aspirin substitute containing acetaminophen; P.A. 90-85 amended Subsec. (a) to delete language allowing a nurse, principal or teacher to administer aspirin, ibuprofen or an aspirin substitute containing acetaminophen to a student pursuant to a written commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-103 amended Subsec. (a) to add provision regarding nurses in school-based health clinics; P.A. 94-213 amended Subsec. (a) to add reference to prescriptions by advanced practice registered nurses and physician assistants; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by adding coaches to list of who may administer drugs and added Subsec. (c) re regulation on administration of drugs by coaches; P.A. 03-211 amended Subsec. (a) to include references to licensed physical or occupational therapists and paraprofessionals and substitute Commissioner of Consumer Protection for Commissioner of Public Health, amended Subsec. (b) to substitute Commissioner of Consumer Protection for Commissioner of Public Health, amended Subsec. (c) to allow the State Board of Education to adopt regulations in consultation with the Commissioner of Public Health, designate provisions re coaches as Subdiv. (1), add Subdivs. (2) and (3) re administration of medication by school personnel and students and redesignate Subdivs. (1) and (2) as Subparas. (A) and (B), and added Subsec. (d) re administration of medication by a paraprofessional, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-181 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making a conforming change therein and adding Subdiv. (2) re written policies and procedures for self-administration of medicine, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-241 added Subsec. (a)(3) re school readiness programs and before or after school programs, effective July 10, 2007; P.A. 07-252 made technical changes in Subsecs. (a)(1) and (c)(3)(A) and amended Subsecs. (a)(1) and (d)(2) to allow administration of medicine based on written order of a licensed optometrist, effective July 1, 2007; P.A. 09-155 amended Subsec. (a)(1) and (2) by adding “licensed athletic trainer” to list of school professionals who may administer medicinal preparations, amended Subsec. (a)(2) by including medicine administered through an asthmatic inhaler and an automatic prefilled cartridge injector among medicines that may be administered at school, amended Subsec. (c) by requiring State Board of Education to adopt regulations concerning retention and use of asthmatic inhalers and automatic prefilled cartridge injectors by students while at school, by authorizing out-of-state physician to issue written orders re medicine administered at school and by making technical changes, and amended Subsec. (d)(1) by substituting “parent or guardian” for “parents”, effective August 15, 2009; P.A. 12-198 amended Subsec. (a)(1) by adding references to Subsec. (e), amended Subsec. (d)(1)(A) by replacing “to practice medicine” with “under chapter 370” and added Subsec. (e) re administration of glucagon to a student with diabetes, effective June 15, 2012; P.A. 13-31 made a technical change in Subsec. (d), effective May 28, 2013; P.A. 14-176 amended Subsec. (a) by deleting “subsections (d) and (e) of” in Subdiv. (1) and adding “or school paraprofessional” and “if any” in Subdiv. (2), amended Subsec. (c)(2) by adding provision re storage and administration of epinephrine, amended Subsec. (d) by designating existing language as Subpara. (A), redesignating Subdiv. (2) as Subpara. (B), deleting former Subparas. (A) to (D) and adding “a qualified medical professional” and “if any” in redesignated Subpara. (B) in Subdiv. (1), adding new Subdiv. (2) re maintenance and administration of epinephrine, designating existing language re definition of “cartridge injector” as Subdiv. (3)(A) and adding Subdiv. (3)(B) and (C) re definition of “qualified school employee” and “qualified medical professional”, and amended Subsec. (e) to add “if any”, effective July 1, 2014; P.A. 15-215 added Subsec. (f) re administration of antiepileptic medication, effective July 1, 2015.



Section 10-212b - Policies prohibiting the recommendation of psychotropic drugs by school personnel.

(a) For purposes of this section, (1) “psychotropic drugs” means prescription medications for behavioral or social-emotional concerns, such as attentional deficits, impulsivity, anxiety, depression and thought disorders, and includes, but is not limited to, stimulant medication and antidepressants, and (2) “school health or mental health personnel” means school nurses or nurse practitioners appointed pursuant to section 10-212, school medical advisors appointed pursuant to section 10-205, school psychologists, school social workers, school counselors and such other school personnel who have been identified as the person responsible for communication with a parent or guardian about a child's need for medical evaluation pursuant to a policy adopted by a local or regional board of education as required by subsection (b) of this section.

(b) Each local and regional board of education shall adopt and implement policies prohibiting any school personnel from recommending the use of psychotropic drugs for any child. Such policies shall set forth procedures (1) for communication between school health or mental health personnel and other school personnel about a child who may require a recommendation for a medical evaluation, (2) establishing the method in which school health or mental health personnel communicate a recommendation to a parent or guardian that such child be evaluated by an appropriate medical practitioner, and (3) for obtaining proper consent from a parent or guardian of a child for the school health or mental health personnel to communicate about such child with a medical practitioner outside the school who is not a school employee. The provisions of this section shall not prohibit (A) school health or mental health personnel from recommending that a child be evaluated by an appropriate medical practitioner, (B) school personnel from consulting with such practitioner with the consent of the parents or guardian of such child, (C) the planning and placement team from recommending a medical evaluation as part of an initial evaluation or reevaluation, as needed to determine a child's (i) eligibility for special education and related services, or (ii) educational needs for an individualized education program.

(P.A. 01-124, S. 1; P.A. 03-211, S. 8.)

History: P.A. 03-211 added new Subsec. (a) defining “psychotropic drugs” and “school health or mental health personnel”, designated existing provisions as Subsec. (b) and amended same to add procedures to be included in policies and provisions re planning and placement team, substitute “school health or mental health personnel” for “school medical staff” and make technical changes, effective July 1, 2003.



Section 10-212c - Life-threatening food allergies and glycogen storage disease: Guidelines; district plans.

(a) Not later than July 1, 2012, the Department of Education, in conjunction with the Department of Public Health, shall develop and make available to each local and regional board of education guidelines for the management of students with life-threatening food allergies and glycogen storage disease. The guidelines shall include, but need not be limited to: (1) Education and training for school personnel on the management of students with life-threatening food allergies and glycogen storage disease, including training related to the administration of medication with a cartridge injector pursuant to subsection (d) of section 10-212a, and the provision of food or dietary supplements, (2) procedures for responding to life-threatening allergic reactions to food, (3) a process for the development of individualized health care and food allergy action plans for every student with a life-threatening food allergy, (4) a process for the development of individualized health care and glycogen storage disease action plans for every student with glycogen storage disease and such plan shall include, but not be limited to, the provision of food or dietary supplements by the school nurse, or any school employee approved by the school nurse, to a student with glycogen storage disease provided such plan shall not prohibit a parent or guardian, or a person designated by such parent or guardian, to provide food or dietary supplements to a student with glycogen storage disease on school grounds during the school day, and (5) protocols to prevent exposure to food allergens.

(b) Not later than August 15, 2012, each local and regional board of education shall: (1) Implement a plan based on the guidelines developed pursuant to subsection (a) of this section for the management of students with life-threatening food allergies and glycogen storage disease enrolled in the schools under its jurisdiction; (2) make such plan available on such board's web site or the web site of each school under such board's jurisdiction, or if such web sites do not exist, make such plan publicly available through other practicable means as determined by such board; and (3) provide notice of such plan in conjunction with the annual written statement provided to parents and guardians as required by subsection (b) of section 10-231c. The superintendent of schools for each school district shall annually attest to the Department of Education that such school district is implementing such plan in accordance with the provisions of this section.

(P.A. 05-104, S. 1; P.A. 09-155, S. 2; P.A. 12-198, S. 6.)

History: P.A. 05-104 effective June 7, 2005; P.A. 09-155 amended Subsec. (b) by redesignating existing plan provisions as Subdiv. (1), adding Subdiv. (2) re availability of plan through web sites and other practicable means and adding Subdiv. (3) re notice of plan and attestation by superintendent of schools that plan is being implemented, effective August 15, 2009; P.A. 12-198 amended Subsec. (a) by replacing “January 1, 2006” with “July 1, 2012”, adding references to glycogen storage disease, adding “and the provision of food or dietary supplements” in Subdiv. (1), adding new Subdiv. (4) re individualized health care and glycogen storage disease action plans and redesignating existing Subdiv. (4) as Subdiv. (5) and amended Subsec. (b) by replacing “July 1, 2006” with “August 15, 2012” and adding reference to glycogen storage disease, effective June 15, 2012.



Section 10-212d - Availability of automatic external defibrillators in schools. Emergency action response plans for life-threatening emergencies.

(a) On and after July 1, 2010, subject to the provisions of subsection (d) of this section, each local and regional board of education shall have at each school under the board's jurisdiction: (1) An automatic external defibrillator; and (2) school personnel trained in the operation of such automatic external defibrillator and the use of cardiopulmonary resuscitation. The automatic external defibrillator and school personnel trained in the operation of an automatic external defibrillator and the use of cardiopulmonary resuscitation shall be accessible during the school's normal operational hours, during school-sponsored athletic practices and athletic events taking place on school grounds and during school sponsored events not occurring during the normal operational hours of the school.

(b) Not later than July 1, 2010, each school shall develop an emergency action response plan that addresses the appropriate use of school personnel to respond to incidents involving an individual experiencing sudden cardiac arrest or a similar life-threatening emergency while on school grounds.

(c) Not later than July 1, 2010, each school with an athletic department or organized athletic program shall develop an emergency action response plan that addresses the appropriate use of school personnel to respond to incidents involving an individual experiencing sudden cardiac arrest or a similar life-threatening emergency while attending or participating in an athletic practice or event while on school grounds.

(d) A local or regional board of education shall not be required to comply with the provisions of subsection (a) of this section if federal, state or private funding is not available to such local and regional board of education to purchase an automatic external defibrillator and pay for the training of school personnel described in said subsection (a). A local and regional board of education may accept a donation of an automatic external defibrillator that meets the standards established by the United States Food and Drug Administration and is in compliance with the device manufacturer's maintenance schedule. A local and regional board of education may accept gifts, grants and donations, including in-kind donations designated for the purchase of an automatic external defibrillator and for the costs incurred to inspect and maintain such device and train staff in the use of such device.

(P.A. 09-94, S. 1.)

History: P.A. 09-94 effective July 1, 2009.



Section 10-212e - Immunity from actions relating to the provision of food or dietary supplements on school grounds by a parent, guardian or designee to a student with glycogen storage disease.

No claim for damages shall be made against a town, local or regional board of education or school employee, as defined in section 10-222d, for any injury or damage resulting from the provision of food or dietary supplements by a parent or guardian, or a person designated by such parent or guardian, on school grounds to a student with glycogen storage disease under an individualized health care and glycogen storage disease action plan, pursuant to section 10-212c.

(P.A. 12-198, S. 7; P.A. 13-31, S. 16.)

History: P.A. 12-198 effective July 1, 2012; P.A. 13-31 made technical changes, effective May 28, 2013.



Section 10-212f - School Nurse Advisory Council. Reports.

(a) The Commissioner of Education shall establish a School Nurse Advisory Council consisting of the following members:

(1) One representative from each state-wide bargaining representative organization that represents school nurses;

(2) One representative of the Association of School Nurses of Connecticut who is employed in a private or parochial school;

(3) One representative of the Connecticut Nurses Association;

(4) One representative of the Connecticut Association of Public School Superintendents;

(5) One representative of the Connecticut Federation of School Administrators;

(6) One representative of the Connecticut Association of Boards of Education;

(7) Two school district medical advisors, one of whom is a member of the American Academy of Pediatrics;

(8) One representative of the Connecticut Association for Healthcare at Home who is a school nurse; and

(9) The Commissioners of Education and Public Health, or the commissioners' designees who shall be ex-officio, nonvoting members and shall attend meetings of the advisory council.

(b) The advisory council shall advise the Commissioners of Education and Public Health concerning professional development for school nurses, school nurse staffing levels, the delivery of health care services by school nurses in schools and other matters that affect school nurses.

(c) Members shall receive no compensation except for reimbursement for necessary expenses incurred in performing their duties.

(d) The Commissioner of Education shall schedule the first meeting of the advisory council, which shall be held not later than September 1, 2013. The members shall elect the chairperson of the advisory council from among the members of the council who are school nurses. A majority of the council members shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory council. The advisory council shall meet upon the call of the chairperson or upon the majority request of the council members.

(e) Not later than February 1, 2014, and not less than annually thereafter, the advisory council shall submit a report on its recommendations to the Commissioners of Education and Public Health and to the joint standing committees of the General Assembly having cognizance of matters relating to education and public health, in accordance with the provisions of section 11-4a. Such report shall include, but need not be limited to, recommendations concerning: (1) Professional development for school nurses; (2) school nurse staffing levels; (3) the delivery of health care services by school nurses in schools; (4) protocols for emergency medication administration; and (5) protocols for evaluating certain temporary medical conditions that may be symptomatic of serious illnesses or injuries.

(f) The Commissioner of Education shall notify each local and regional board of education of the advisory council's recommendations not later than thirty days after the commissioner's receipt of the advisory council's report containing such recommendations.

(P.A. 13-187, S. 1.)

History: P.A. 13-187 effective July 1, 2013.



Section 10-212g - Training program re emergency first aid to students who experience allergic reactions.

Not later than December 31, 2014, the Departments of Education and Public Health shall jointly develop, in consultation with the School Nurse Advisory Council, established pursuant to section 10-212f, an annual training program regarding emergency first aid to students who experience allergic reactions. Such annual training program shall include instruction in (1) cardiopulmonary resuscitation, (2) first aid, (3) food allergies, (4) the signs and symptoms of anaphylaxis, (5) prevention and risk-reduction strategies regarding allergic reactions, (6) emergency management and administration of epinephrine, (7) follow-up and reporting procedures after a student has experienced an allergic reaction, (8) carrying out the provisions of subdivision (2) of subsection (d) of section 10-212a, and (9) any other relevant issues and topics related to emergency first aid to students who experience allergic reactions. The Department of Education shall make such annual training program available to local and regional boards of education.

(P.A. 14-176, S. 2.)

History: P.A. 14-176 effective July 1, 2014.



Section 10-213 - Dental hygienists.

A local or regional board of education may appoint and prescribe the functions and duties of one or more licensed dental hygienists.

(1949 Rev., S. 1474; P.A. 78-218, S. 137; P.A. 80-440, S. 3, 10.)

History: P.A. 78-218 specified applicability to local and regional boards of education and referred to schools of local or regional board rather than schools “in such town”; P.A. 80-440 replaced previous provisions with simple statement that school board may appoint dental hygienists and prescribe their functions and duties.

Cited. 152 C. 568.



Section 10-214 - Vision, audiometric and postural screenings: When required; notification of parents re defects; record of results.

(a) Each local or regional board of education shall provide annually to each pupil in kindergarten and grades one and three to five, inclusive, a vision screening, using a Snellen chart, or equivalent screening. The superintendent of schools shall give written notice to the parent or guardian of each pupil (1) who is found to have any defect of vision or disease of the eyes, with a brief statement describing such defect or disease, and (2) who did not receive such vision screening, with a brief statement explaining why such pupil did not receive such vision screening.

(b) Each local or regional board of education shall provide annually audiometric screening for hearing to each pupil in kindergarten and grades one and three to five, inclusive. The superintendent of schools shall give written notice to the parent or guardian of each pupil (1) found to have any impairment or defect of hearing, with a brief statement describing such impairment or defect, and (2) who did not receive an audiometric screening for hearing, with a brief statement explaining why such pupil did not receive an audiometric screening for hearing.

(c) Each local or regional board of education shall provide postural screenings for (1) each female pupil in grades five and seven, and (2) each male pupil in grade eight or nine. The superintendent of schools shall give written notice to the parent or guardian of each pupil (A) who evidences any postural problem, with a brief statement describing such evidence, and (B) who did not receive a postural screening, with a brief statement explaining why such pupil did not receive such postural screening.

(d) Test results or treatment provided as a result of the screenings pursuant to this section shall be recorded on forms pursuant to subsection (a) of section 10-206.

(e) The State Board of Education, with the technical advice and assistance of the Department of Public Health, shall adopt regulations in accordance with the provisions of chapter 54 for screenings pursuant to this section.

(1949 Rev., S. 1475; P.A. 77-125; P.A. 78-218, S. 138; P.A. 80-440, S. 7, 10; P.A. 81-472, S. 11, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-229; P.A. 15-215, S. 4.)

History: P.A. 77-125 included testing for farsightedness in eyesight tests of students; P.A. 78-218 substituted “such optometrist” for “he” and deleted phrase “under his charge” in provision re testing by superintendent, principal or teacher when no examination has been made under Sec. 10-206; P.A. 80-440 replaced former provisions with requirements for visual, audiometric and postural screenings, records of results and treatment and regulations governing screenings; P.A. 81-472 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-229 amended Subsec. (c) to substitute annual screenings in grades five through nine for screening in grade five and again in grade eight; P.A. 15-215 amended Subsec. (a) by making provisions applicable to pupils in kindergarten and grades 1 and 3 to 5, designating existing language re brief statement of defect or disease as Subdiv. (1) and adding Subdiv. (2) re brief statement why pupil did not receive vision screening, amended Subsec. (b) by making provisions applicable to pupils in kindergarten and grades 1 and 3 to 5, designating existing language re brief statement of impairment or defect as Subdiv. (1) and adding Subdiv. (2) re brief statement why pupil did not receive audiometric screening, and amended Subsec. (c) by deleting requirement for annual postural screenings, designating existing language re screenings for pupils as Subdiv. (1) and amending same to provide for postural screenings for female pupils in grades 5 and 7, adding Subdiv. (2) re postural screenings for male pupils in grades 8 or 9, designating existing language re brief statement describing evidence of postural problem as Subpara. (A) and adding Subpara. (B) re brief statement why pupil did not receive postural screening, effective July 1, 2015.



Section 10-214a - Eye-protective devices.

The State Board of Education shall make regulations concerning the use of appliances and devices for eye protection in the laboratories and workshops of all public and private elementary and secondary schools, including regional vocational technical schools. Such regulations shall prescribe the kind and construction of such appliances and devices and the times during which they shall be used. The board, or equivalent supervisory body, which is responsible for the administration of any such school shall be responsible for compliance with said regulations.

(1967, P.A. 572, S. 1.)



Section 10-214b - Compliance report by local or regional board of education.

Section 10-214b is repealed, effective June 3, 1996.

(P.A. 80-440, S. 9, 10; P.A. 88-136, S. 10, 37; 88-364, S. 16, 123; P.A. 96-161, S. 12, 13.)



Section 10-215 - Lunches, breakfasts and other feeding programs for public school children and employees.

Any local or regional board of education may establish and operate a school lunch program for public school children, may operate lunch services for its employees, may establish and operate a school breakfast program, as provided under federal laws governing said programs, or may establish and operate such other child feeding programs as it deems necessary. Charges for such lunches, breakfasts or other such feeding may be fixed by such boards and shall not exceed the cost of food, wages and other expenses directly incurred in providing such services. When such services are offered, a board shall provide free lunches, breakfasts or other such feeding to children whose economic needs require such action under the standards promulgated by said federal laws. Such board is authorized to purchase equipment and supplies that are necessary, to employ the necessary personnel, to utilize the services of volunteers and to receive and expend any funds and receive and use any equipment and supplies which may become available to carry out the provisions of this section. Any town board of education may vote to designate any volunteer organization within the town to provide a school lunch program, school breakfast program or other child feeding program in accordance with the provisions of this section.

(1949 Rev., S. 1476; 1953, S. 945d; 1971, P.A. 702, S. 1; P.A. 78-218, S. 139; P.A. 81-208, S. 1; 81-472, S. 123, 159.)

History: 1971 act revised section to include references to National School Lunch Act and breakfast programs as provided in Federal Child Nutrition Act and required that if school district elects to offer lunch and/or breakfast programs it must provide free meals to children “whose economic needs require such action”; P.A. 78-218 substituted “Any local or regional board of education” for “The board of education of any school district”; P.A. 81-208 replaced specific references to National School Lunch Act and Federal Child Nutrition Act with general reference to applicable federal laws; P.A. 81-472 made technical changes.

See Sec. 10-237 re use of school activity fund for school lunch program and re accounts of school lunch program.

Cited. 152 C. 568.



Section 10-215a - Nonpublic school and nonprofit agency participation in feeding programs.

Nonpublic schools and nonprofit agencies may participate in the school breakfast, lunch and other feeding programs provided in sections 10-215 to 10-215b under such regulations as may be promulgated by the State Board of Education in conformance with said sections and under the federal laws governing said programs, except that such schools, other than the endowed academies approved pursuant to section 10-34, and agencies shall not be eligible for the funding described in subdivision (2) of subsection (a) of section 10-215b.

(1971, P.A. 702, S. 2; P.A. 81-208, S. 2; P.A. 92-170, S. 14, 26; P.A. 06-63, S. 5.)

History: P.A. 81-208 allowed nonprofit agencies to participate in school breakfast, lunch and other feeding programs; P.A. 92-170 made a technical change; P.A. 06-63 added exception for funding described in Sec. 10-215b(a)(2), effective July 1, 2006.



Section 10-215b - Duties of State Board of Education re feeding programs.

(a) The State Board of Education is authorized to expend in each fiscal year an amount equal to (1) the money required pursuant to the matching requirements of said federal laws and shall disburse the same in accordance with said laws, and (2) ten cents per lunch served in the prior school year in accordance with said laws by any local or regional board of education, the technical high school system or governing authority of a state charter school, interdistrict magnet school or endowed academy approved pursuant to section 10-34 that participates in the National School Lunch Program and certifies pursuant to section 10-215f that the nutrition standards established by the Department of Education pursuant to section 10-215e shall be met.

(b) The State Board of Education shall prescribe the manner and time of application by such board of education, the technical high school system, such governing authority or controlling authority of the nonpublic schools for such funds, provided such application shall include the certification that any funds received pursuant to subsection (a) of this section shall be used for the program approved. The State Board of Education shall determine the eligibility of the applicant to receive such grants pursuant to regulations provided in subsection (c) of this section and shall certify to the Comptroller the amount of the grant for which the board of education, the technical high school system, the governing authority or the controlling authority of a nonpublic school is eligible. Upon receipt of such certification, the Comptroller shall draw an order on the Treasurer in the amount, at the time and to the payee so certified.

(c) The State Board of Education may adopt such regulations as may be necessary in implementing sections 10-215 to 10-215b, inclusive.

(d) The Commissioner of Education shall establish a procedure for monitoring compliance by boards of education, the technical high school system, or governing authorities with certifications submitted in accordance with section 10-215f and may adjust grant amounts pursuant to subdivision (2) of subsection (a) of this section based on failure to comply with said certification.

(1971, P.A. 702, S. 3–5; P.A. 78-218, S. 140; P.A. 81-208, S. 3; P.A. 92-170, S. 15, 26; P.A. 06-63, S. 4; P.A. 12-116, S. 84.)

History: P.A. 78-218 specified applicability of Subsec. (b) to local and regional boards of education, deleting references to school boards and school districts, and made technical correction; P.A. 81-208 deleted provisions detailing subject matter of regulations in Subsec. (c); P.A. 92-170 made a technical change in Subsec. (c); P.A. 06-63 amended Subsec. (a) by designating existing language as Subdiv. (1) and by adding Subdiv. (2) re ten-cent bonus, amended Subsec. (b) by adding language re regional vocational-technical school system and governing authority and added Subsec. (d) re monitoring compliance, effective July 1, 2006; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-215c - Annual report.

Section 10-215c is repealed.

(1971, P.A. 702, S. 6; P.A. 73-310; P.A. 78-218, S. 141; P.A. 82-314, S. 54, 63; P.A. 92-170, S. 25, 26.)



Section 10-215d - Regulations re nutrition standards for school breakfasts and lunches. Facilitation of purchases from local farmers.

(a) Not later than July 1, 1991, the State Board of Education, in consultation with the Department of Public Health, the School Food Service Association and the Connecticut Dietetic Association, shall, pursuant to the provisions of chapter 54, adopt regulations concerning nutrition standards for breakfasts and lunches provided to students by local and regional boards of education.

(b) Not later than October 1, 2017, the regulations described in subsection (a) of this section shall be amended, in accordance with the provisions of chapter 54, to facilitate purchases from local farmers by local and regional boards of education, in furtherance of the state's farm to school program established in section 22-38d.

(P.A. 90-27, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 16-37, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 16-37 designated existing provisions re adoption of regulations as Subsec. (a) and added Subsec. (b) re amendment of regulations to facilitate purchases from local farmers in furtherance of state's farm to school program, effective May 27, 2016.



Section 10-215e - Nutrition standards for food that is not part of lunch or breakfast program.

Not later than August 1, 2006, and January first of each year thereafter, the Department of Education shall publish a set of nutrition standards for food items offered for sale to students at schools. Such standards shall not apply to food sold as part of the National School Lunch Program and School Breakfast Program unless such items are purchased separately from a school lunch or breakfast that is reimbursable under such program.

(P.A. 06-63, S. 2.)

History: P.A. 06-63 effective July 1, 2006.



Section 10-215f - Certification that food meets nutrition standards.

(a) Each local and regional board of education, the technical high school system, and the governing authority for each state charter school, interdistrict magnet school and endowed academy approved pursuant to section 10-34 that participates in the National School Lunch Program shall certify in its annual application to the Department of Education for school lunch funding whether, during the school year for which such application is submitted, all food items made available for sale to students in schools under its jurisdiction and not exempted from the nutrition standards published by the Department of Education pursuant to section 10-215e will meet said standards. Except as otherwise provided in subsection (b) of this section, such certification shall include food not exempted from said nutrition standards and offered for sale to students at all times, and from all sources, including, but not limited to, school stores, vending machines, school cafeterias, and any fundraising activities on school premises, whether or not school sponsored.

(b) Each board of education, the technical high school system and each governing authority that certifies pursuant to this section compliance with the department's nutrition standards for food may exclude from such certification the sale to students of food items that do not meet such standards, provided (1) such sale is in connection with an event occurring after the end of the regular school day or on the weekend, (2) such sale is at the location of such event, and (3) such food is not sold from a vending machine or school store.

(P.A. 06-63, S. 3; P.A. 12-116, S. 85.)

History: P.A. 06-63 effective July 1, 2006; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-215g - In-classroom school breakfast pilot program.

(a) There is established an in-classroom school breakfast pilot program. The Department of Education may, within available appropriations, maintain a competitive grant program for the purpose of assisting up to ten severe need schools, as defined in section 10-266w, to establish or expand in-classroom school breakfast programs.

(b) Applicants for grants provided pursuant to subsection (a) of this section shall apply annually to the Commissioner of Education at such time and in such manner as the commissioner prescribes. In determining whether to award an applicant a grant for an in-classroom school breakfast program, the commissioner shall consider, at a minimum, the following factors: (1) The specific objectives and description of the proposed program, (2) the cost of the proposed program, (3) the number of children who will benefit from the proposed program, and (4) whether the proposed program is likely to increase the number of students receiving nutritious breakfasts.

(P.A. 06-135, S. 20; P.A. 12-120, S. 11.)

History: P.A. 06-135 effective July 1, 2006; P.A. 12-120 amended Subsec. (a) by replacing “by federal law governing school nutrition programs” with “in section 10-266w” and adding “or expand” re breakfast programs, effective June 15, 2012.



Section 10-215h - Child nutrition outreach program.

(a) The Department of Education shall administer, within available appropriations, a child nutrition outreach program to increase (1) participation in the federal School Breakfast Program, federal Summer Food Service Program and federal Child and Adult Care Food Program; and (2) federal reimbursement for such programs.

(b) The child nutrition outreach program shall:

(1) Encourage schools to (A) participate in the federal School Breakfast Program; (B) employ innovative breakfast service methods where students eat their breakfast in their classrooms or elsewhere after school starts, rather than only before school and only in the cafeteria; and (C) apply to the in-classroom breakfast grant program pursuant to section 10-215g;

(2) (A) Encourage local and regional school districts to sponsor Summer Food Service Program sites; (B) recruit other sponsors of such sites; and (C) make grants to site sponsors to assist them in increasing child participation;

(3) Encourage child care centers, group child care homes and family child care homes, as such terms are described in section 19a-77, to participate in the Child and Adult Care Food Program; and

(4) Publicize the availability of federally funded child nutrition programs throughout the state.

(P.A. 10-133, S. 6; P.A. 16-163, S. 28.)

History: P.A. 10-133 effective July 1, 2010; P.A. 16-163 amended Subsec. (b)(3) by replacing “day care centers” with “child care centers, group child care homes and family child care homes, as such terms are described in section 19a-77,”, effective June 9, 2016.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 10-215i - Information and notice re supplemental nutrition assistance program.

(a) Not later than October 1, 2015, the Department of Education, in consultation with the Department of Social Services, shall provide information about the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008 to local and regional boards of education. Such information shall include, (1) information about how to qualify for the program, (2) where to obtain applications, and (3) where to get help completing applications.

(b) For the school year commencing July 1, 2015, and each school year thereafter, each local and regional board of education shall use the information about the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008, provided by the department pursuant to subsection (a) of this section, to provide notice to the parents or guardians of students about said supplemental nutrition assistance program.

(P.A. 15-215, S. 13.)

History: P.A. 15-215 effective July 1, 2015.



Section 10-215j - School nutrition program bids by food service management companies. Consistency with farm to school program. Preference in award of contract.

Any bid submitted by a food service management company in response to a request for proposals or bid solicitation by a local or regional board of education that is posted to the State Contracting Portal and that relates to such local or regional board of education's school nutrition program shall include information detailing the consistency of such bid with the state's farm to school program, established in section 22-38d and the ways in which such bid facilitates the purchase of products from local farmers by the local or regional board of education, as described in section 22-38d. In the award of any such contract, in accordance with any other statute, regulation or rule concerning such award, all other factors being equal, preference shall be given to the proposal or bid that facilitates such purchase of products from local farmers by the local or regional board of education, as described in section 22-38d.

(P.A. 16-37, S. 2.)



Section 10-216 - Payment of expenses.

The expenses incurred under the provisions of this chapter, except the expenses of school lunch programs, shall be paid in the same manner as are the ordinary expenses for the support of schools in the several towns and school districts.

(1949 Rev., S. 1477; 1953, S. 946d.)



Section 10-217 - Penalty.

Any person who is responsible for the violation of any provision of this chapter shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 1464; 1955, S. 943d.)



Section 10-217a - Health services for children in private nonprofit schools. Payments from the state, towns in which children reside and private nonprofit schools.

(a) Each town or regional school district which provides health services for children attending its public schools in any grade, from kindergarten to twelve, inclusive, shall provide the same health services for children in such grades attending private nonprofit schools therein, when a majority of the children attending such schools are residents of the state of Connecticut. Any such town or district may also provide such services for children in prekindergarten programs in such private nonprofit schools when a majority of the children attending such schools are residents of the state of Connecticut. Such determination shall be based on the percentage of resident pupils enrolled in such school on October first, or the full school day immediately preceding such date, during the school year next prior to that in which the health services are to be provided. The provisions of this section shall not be construed to require a town or district to provide such services to any child who is not a resident of this state. Such health services shall include the services of a school physician, school nurse and dental hygienist, provided such health services shall not include special education services which, if provided to public school students, would be eligible for reimbursement pursuant to section 10-76g. For purposes of this section, a resident is a person with continuous and permanent physical presence within the state, except that temporary absences for short periods of time shall not affect the establishment of residency.

(b) Any town or regional school district providing such services for children attending such private schools shall be reimbursed by the state for a percentage of the amount paid from local tax revenues for such services as follows:

(1) The percentage of the amount paid from local tax revenues for such services reimbursed to a local board of education shall be determined by (A) ranking each town in the state in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; (B) based upon such ranking, (i) for reimbursement paid in the fiscal year ending June 30, 1990, a percentage of not less than forty-five or more than ninety shall be determined for each town on a continuous scale, except that for any town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, is greater than one per cent of the total population of the town, as defined in subdivision (7) of subsection (a) of section 10-261, the percentage shall be not less than eighty, (ii) for reimbursement paid in the fiscal years ending June 30, 1991, to June 30, 2001, inclusive, a percentage of not less than ten or more than ninety shall be determined for each town on a continuous scale, except that for any town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, is greater than one per cent of the total population of the town, as defined in subdivision (7) of subsection (a) of section 10-261, and for any town which has a wealth rank greater than thirty when towns are ranked pursuant to subparagraph (A) of this subdivision and which provides such services to greater than one thousand five hundred children who are not residents of the town, the percentage shall be not less than eighty, and (iii) for reimbursement paid in the fiscal year ending June 30, 2002, and each fiscal year thereafter, a percentage of not less than ten or more than ninety shall be determined for each town on a continuous scale, except that for any town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, for the fiscal year ending June 30, 1997, was greater than one per cent of the total population of the town, as defined in subdivision (7) of subsection (a) of section 10-261, for the fiscal year ending June 30, 1997, and for any town which has a wealth rank greater than thirty when towns are ranked pursuant to subparagraph (A) of this subdivision and which provides such services to greater than one thousand five hundred children who are not residents of the town, the percentage shall be not less than eighty.

(2) The percentage of the amount paid from local tax revenues for such services reimbursed to a regional board of education shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures determined under subparagraph (A) of this subdivision, and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank.

(c) Any town or regional school district which provides such services shall file an application for such reimbursement not later than the September fifteenth following the fiscal year in which the services were provided on a form to be provided by the State Board of Education. Payment shall be made not later than the following January fifteenth.

(d) (1) Upon written notification from the town or regional school district providing such services, the town of which children attending such private schools are residents shall pay to the town or regional school district which provided such services during the fiscal year ending June 30, 1989, a proportionate share of the average unreimbursed cost per child for providing such services. Such proportionate share shall be equal to (A) the difference between the amount paid by a town or regional school district for providing such services for children attending such private schools and the state grant received by or due to such town or regional school district pursuant to subsections (b) and (c) of this section for providing such services, divided by (B) the total number of children attending such private schools in the town or regional school district and multiplied by (C) the number of children who are residents of the town and who attend such private schools in the town or regional school district providing such services.

(2) Payment to a town or regional school district pursuant to the provisions of this subsection shall not make a town making such a payment eligible for reimbursement under the provisions of subsection (b) of this section.

(3) Upon written notification from the town or regional school district providing such services, any such private school shall pay to the town or regional school district which provided such services during the fiscal year ending June 30, 1989, the difference between the amount paid by the town or regional school district for providing such services for children attending such private school and the sum of (A) the state grant received by or due to such town or regional school district pursuant to subsections (b) and (c) of this section for providing such services, (B) payments received by or due to such town or regional school district pursuant to subdivision (1) of this subsection for providing such services and (C) the proportionate share of the average unreimbursed cost per child for providing such services to children who are residents of the town providing such services and who attend such private school, such share which shall be equal to (i) the difference between the amount paid by the town or regional school district for providing such services for children attending such private school and the state grant received by or due to such town or regional school district pursuant to subsections (b) and (c) of this section for providing such services, divided by (ii) the total number of children attending such private school and multiplied by (iii) the number of children who are residents of the town providing such services and who attend such private school.

(e) Notwithstanding the provisions of subsection (a) of this section to the contrary, any town (1) in which more than four hundred children who are not residents of the state attend private nonprofit schools which are in the town and in which a majority of the children attending such schools are residents of the state and (2) for which the percentage of the amount paid from local tax revenues reimbursed to the local board of education pursuant to subsection (b) of this section is less than fifteen per cent may, at its discretion, provide such services to children in such private nonprofit schools who are not residents of the state.

(f) The pay of certificated personnel shall be subject to the rules and regulations providing for deduction for the state Teacher’s Retirement Fund by the board of education of such town applicable to certificated teaching personnel in the public schools of such town. This subsection shall be retroactive to July 1, 1968.

(g) A town or regional school district may provide, at its own expense, the services of a school psychologist, speech remedial services, school social worker’s services and special language teachers for non-English-speaking students to children attending private nonprofit schools in such town or district.

(h) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2006, and June 30, 2007, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this section.

(i) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2008, to June 30, 2017, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this section.

(1967, P.A. 481, S. 1, 2; 1969, P.A. 568, S. 1; 1972, P.A. 296, S. 1; P.A. 83-422, S. 1, 2; P.A. 84-255, S. 10, 21; P.A. 85-249, S. 1, 3; P.A. 88-360, S. 23, 63; P.A. 89-355, S. 6, 20; P.A. 90-225, S. 3, 10; 90-325, S. 28, 32; 91-303, S. 15, 22; June Sp. Sess. P.A. 91-7, S. 8, 22; June 18 Sp. Sess. P.A. 97-2, S. 12, 165; June Sp. Sess. P.A. 01-1, S. 9, 54; June 30 Sp. Sess. P.A. 03-6, S. 1; P.A. 04-257, S. 11; P.A. 05-245, S. 14; June Sp. Sess. P.A. 07-3, S. 1; Sept. Sp. Sess. P.A. 09-6, S. 40; P.A. 11-48, S. 174; P.A. 13-247, S. 156; June Sp. Sess. P.A. 15-5, S. 245.)

History: 1969 act added Subsec. (c) re deductions from pay of certificated personnel; 1972 act amended Subsec. (a) to require health and welfare services in private schools when majority of students from Connecticut rather than from the municipality in which private school located; P.A. 83-422 amended Subsec. (a) to provide for method of determining when a majority of children attending private schools are from the state, and to add language concerning provision of clerical, supervisory and administrative services necessary to offer health and welfare services; P.A. 84-255 amended Subsecs. (a) and (b) adding reference to regional school districts; P.A. 85-249 amended section to permit towns to provide health and welfare services to children in prekindergarten programs in private nonprofit schools, to clarify that such services do not include special education services and to add a definition of residency; P.A. 88-360 added Subsec. (d) re reimbursement for health and welfare services for children attending incorporated or endowed high schools or academies; P.A. 89-355 in Subsec. (a) made the determination of the number of resident children based on the number enrolled on October first rather than the average of those enrolled on October first and May first and made a technical change, in Subsec. (b) provided that reimbursement from the state be a percentage of the amount paid from local tax revenues rather than the full amount paid from such revenues, added new Subsec. (c) designation, added new Subsec. (d) re reimbursement from sending school districts and private schools, relettered Subsec. (c) as Subsec. (e) and deleted obsolete former Subsec. (d) re reimbursement for providing health and welfare services to children attending incorporated or endowed high schools or academies; P.A. 90-225 in Subsec. (b)(1) limited the 45% to 90% reimbursement scale to reimbursement paid in the fiscal year ending June 30, 1990, provided that for fiscal years thereafter the scale be 10% to 90% with a minimum of 80% for certain towns and made a technical change, in Subsec. (c) specified that applications be filed not later than September fifteenth and that payment be made not later than the following January fifteenth, in Subsec. (d) limited the payments to towns by other towns and private schools to payments for services during the fiscal year ending June 30, 1989, and inserted a new Subdiv. (2) designation making previous Subdiv. (2) Subdiv. (3) and in Subsec. (e) made a technical change; P.A. 90-325 added new Subsec. (e) re certain towns’ discretionary powers to provide health and welfare services to nonresident children enrolled in private schools and relettered Subsec. (e) as (f); P.A. 91-303 in Subsec. (a) added language specifying that towns need not provide services to children who are not residents of this state; June Sp. Sess. 91-7 removed the requirement to provide welfare services, including the services of a school psychologist, speech remedial services, school social worker’s services, special language teachers for non-English-speaking students, and such clerical supervisory and administrative services necessary to the provision of health and welfare services, and added Subsec. (g) re towns’ discretionary power to provide certain services at their own expense; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to replace references to aid to families with dependent children with temporary family assistance and made technical changes, effective July 1, 1997; June Sp. Sess. P.A. 01-1 amended Subsec. (b)(1) to limit Subpara. (B)(ii) to the fiscal years ending June 30, 1991, to June 30, 2001, inclusive, and to add Subpara. (B)(iii) re the fiscal years ending June 30, 2002, and June 30, 2003, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b)(1) by making grant permanent, effective August 20, 2003; P.A. 04-257 made technical changes in Subsec. (b)(1), effective June 14, 2004; P.A. 05-245 added new Subsec. (h) re proportional reduction of grants for the fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 added Subsec. (i) re proportional reduction of grants for the fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-247 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.



Section 10-217b - Appropriation.

Section 10-217b is repealed.

(1972, P.A. 296, S. 2; P.A. 78-218, S. 211.)



Section 10-217c - Definitions.

As used in sections 10-217d to 10-217g, inclusive:

(1) “Art or craft material” means any raw or processed material or manufactured product marketed or represented by the manufacturer as suitable for use in any phase of the creation of any work of visual or graphic art of any medium which (A) contains a carcinogenic substance, as defined in section 19a-329, or is a potential human carcinogen, as defined in this section, or contains a toxic substance which has been identified as an air contaminant under the Occupational Safety and Health Standards, Code of Federal Regulations, Title 29, Chapter XVII, Subpart Z, Section 1910.1000, (B) is in a form that would expose users to the carcinogen, potential human carcinogen or toxic substance through ingestion, inhalation or absorption and (C) is used in a public primary or secondary school;

(2) “Medium” includes, but is not limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs, and leather and textile goods;

(3) “Package insert” means a display or written, printed or graphic matter upon a leaflet or suitable material accompanying the art or craft material; and

(4) “Potential human carcinogen” means any substance which does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenity in animals, as determined by the International Agency for Research on Cancer or the National Toxicology Program of the United States Department of Health and Human Services.

(P.A. 88-308, S. 1.)



Section 10-217d - Warning labels.

(a) On and after June 1, 1989, no person shall distribute, sell, offer for sale, or expose for sale for use in a public primary or secondary school any art or craft material unless such material bears a conspicuous label that says “WARNING” and includes, but is not limited to, the following information: (1) The name of each toxic substance, carcinogen or potential carcinogen contained in the material, including generic or chemical name, (2) the chronic and acute effects of exposure to such toxic substance, carcinogen or potential carcinogen and the symptoms of effect of such exposure, to the extent such information is available from the Consumer Product Safety Commission, the United States Occupational Health and Safety Administration, the International Agency for Research on Cancer or the National Toxicology Program of the United States Department of Health and Human Services and (3) a statement of safe use and storage for such art or craft material.

(b) The label shall be placed on the outside container or on a package insert which is easily legible.

(c) An art or craft material shall be deemed to comply with the requirements of this section if the art or craft material complies with labeling standard D4236 of the American Society for Testing and Materials, as revised, unless the Commissioner of Consumer Protection determines that the label on the art or craft material does not properly warn of the dangers inherent in the use of the art or craft material.

(P.A. 88-308, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: (Revisor's note: In 2003 a reference in Subsec. (a) to “United States Department of Health” was changed editorially by the Revisors to “United States Department of Health and Human Services” for accuracy); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 10-217e - Purchase of art or craft materials by local or regional school districts.

On and after June 1, 1989, no art or craft material may be ordered or purchased by any local or regional school district for use by students in kindergarten through grade twelve, inclusive, unless such art or craft material bears a label that meets the requirements of section 10-217d. Any art or craft material ordered or purchased before said date, which does not bear the label required under section 10-217d, may be used by students in kindergarten through grade twelve, inclusive.

(P.A. 88-308, S. 3.)



Section 10-217f - Availability of lists of carcinogenic substances, potential human carcinogens and certain toxic substances.

The Commissioner of Education shall make available to each local or regional school district a list of carcinogenic substances as defined in section 19a-329, potential human carcinogens as determined by the International Agency for Research on Cancer of the National Toxicology Program of the United States Department of Health and Human Services and toxic substances which have been identified as an air contaminant under the Occupational Safety and Health Standards, Code of Federal Regulations, Title 29, Chapter XVII, Subpart 2, Section 1910.1000.

(P.A. 88-308, S. 4.)



Section 10-217g - Exemptions.

Notwithstanding the provisions of sections 10-217d and 10-217e, if the Commissioner of Consumer Protection determines that a carcinogen, potential human carcinogen or toxic substance contained in any art or craft material cannot be ingested, inhaled or otherwise absorbed into the body during any reasonably foreseeable use of the material so as to pose adverse health effects, said commissioner may exempt such art or craft material from the provisions of said sections 10-217d and 10-217e.

(P.A. 88-308, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 170 - Boards of Education

Section 10-218 - Officers. Meetings.

Each board of education shall, not later than one month after the date on which the newly elected members take office, elect from its number a chairperson and elect a secretary of such board and may prescribe their duties. The votes of each member of such board cast in such election shall be reduced to writing and made available for public inspection within forty-eight hours, excluding Saturday, Sunday or legal holidays, and shall also be recorded in the minutes of the meeting at which taken, which minutes shall be available for public inspection at all reasonable times. If such officers are not chosen after one month because of a tie vote of the members, the town council or, if there is no town council, the selectmen of the town shall choose such officers from the membership of the board. The chairperson of the board of education or, in case of such chairperson's absence or inability to act, the secretary shall call a meeting of the board at least once in six months and whenever such chairperson deems it necessary or is requested in writing so to do by three of its members. If no meeting is called within fourteen days after such a request has been made, one may be called by any three members by giving the usual written notice to the other members.

(1949 Rev., S. 1478; 1957, P.A. 165, S. 1; February, 1965, P.A. 202, S. 1; P.A. 78-136; 78-218, S. 142.)

History: 1965 act required election of board officers not later than one month after “date on which the newly elected members take office” rather than one month after the “annual or biennial election, as the case may be”; P.A. 78-136 deleted requirement that election of officers be “by ballot” but required that vote tally be put in writing, be made available for public inspection and be recorded in minutes; P.A. 78-218 substituted “chairperson” for “chairman” and also for masculine personal pronouns formerly used in section.

See Sec. 10-225 re salary of board secretary.

Town's power under former statute to pay school committeemen, not acting as school visitors, is limited to the secretary and treasurer of the school committee. 103 C. 424. Cited. 182 C. 93.



Section 10-218a - Oath of office.

Members of boards of education shall, before entering upon their official duties, take the oath of office provided in section 1-25.

(1959, P.A. 76.)



Section 10-219 - Procedure for filling vacancy on local board of education.

If a vacancy occurs in the office of any member of the local board of education, unless otherwise provided by charter or special act, such vacancy shall be filled by the remaining members of said board until the next regular town election, at which election a successor shall be elected for the unexpired portion of the term, the official ballot specifying the vacancy to be filled.

(1949 Rev., S. 1500, 1502; 1953, S. 950d; 1967, P.A. 173; P.A. 81-257, S. 2, 10.)

History: 1967 act added qualifying phrase “unless otherwise provided by charter or special act”; P.A. 81-257 made filling of vacancy mandatory rather than optional unless otherwise provided by charter or special act by substituting “shall” for “may”.

See Sec. 9-1 for applicable definitions.

Term “appointment” in Sec. 1-18a(e)(1) interpreted to include filling a vacancy as used in this section. 213 C. 216.

“Filling a vacancy” as used in section is an “appointment” within meaning of Sec. 1-18a(e)(1). 41 CS 267.



Section 10-220 - Duties of boards of education.

(a) Each local or regional board of education shall maintain good public elementary and secondary schools, implement the educational interests of the state, as defined in section 10-4a, and provide such other educational activities as in its judgment will best serve the interests of the school district; provided any board of education may secure such opportunities in another school district in accordance with provisions of the general statutes and shall give all the children of the school district, including children receiving alternative education, as defined in section 10-74j, as nearly equal advantages as may be practicable; shall provide an appropriate learning environment for all its students which includes (1) adequate instructional books, supplies, materials, equipment, staffing, facilities and technology, (2) equitable allocation of resources among its schools, (3) proper maintenance of facilities, and (4) a safe school setting; shall, in accordance with the provisions of subsection (f) of this section, maintain records of allegations, investigations and reports that a child has been abused or neglected by a school employee, as defined in section 53a-65, employed by the local or regional board of education; shall have charge of the schools of its respective school district; shall make a continuing study of the need for school facilities and of a long-term school building program and from time to time make recommendations based on such study to the town; shall adopt and implement an indoor air quality program that provides for ongoing maintenance and facility reviews necessary for the maintenance and improvement of the indoor air quality of its facilities; shall adopt and implement a green cleaning program, pursuant to section 10-231g, that provides for the procurement and use of environmentally preferable cleaning products in school buildings and facilities; on and after July 1, 2011, and triennially thereafter, shall report to the Commissioner of Administrative Services on the condition of its facilities and the action taken to implement its long-term school building program, indoor air quality program and green cleaning program, which report the Commissioner of Administrative Services shall use to prepare a triennial report that said commissioner shall submit in accordance with section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to education; shall advise the Commissioner of Administrative Services of the relationship between any individual school building project pursuant to chapter 173 and such long-term school building program; shall have the care, maintenance and operation of buildings, lands, apparatus and other property used for school purposes and at all times shall insure all such buildings and all capital equipment contained therein against loss in an amount not less than eighty per cent of replacement cost; shall determine the number, age and qualifications of the pupils to be admitted into each school; shall develop and implement a written plan for minority staff recruitment for purposes of subdivision (3) of section 10-4a; shall employ and dismiss the teachers of the schools of such district subject to the provisions of sections 10-151 and 10-158a; shall designate the schools which shall be attended by the various children within the school district; shall make such provisions as will enable each child of school age residing in the district to attend some public day school for the period required by law and provide for the transportation of children wherever transportation is reasonable and desirable, and for such purpose may make contracts covering periods of not more than five years; may provide alternative education, in accordance with the provisions of section 10-74j, or place in another suitable educational program a pupil enrolling in school who is nineteen years of age or older and cannot acquire a sufficient number of credits for graduation by age twenty-one; may arrange with the board of education of an adjacent town for the instruction therein of such children as can attend school in such adjacent town more conveniently; shall cause each child five years of age and over and under eighteen years of age who is not a high school graduate and is living in the school district to attend school in accordance with the provisions of section 10-184, and shall perform all acts required of it by the town or necessary to carry into effect the powers and duties imposed by law.

(b) The board of education of each local or regional school district shall, with the participation of parents, students, school administrators, teachers, citizens, local elected officials and any other individuals or groups such board shall deem appropriate, prepare a statement of educational goals for such local or regional school district. The statement of goals shall be consistent with state-wide goals pursuant to subsection (c) of section 10-4. Each local or regional board of education shall annually establish student objectives for the school year which relate directly to the statement of educational goals prepared pursuant to this subsection and which identify specific expectations for students in terms of skills, knowledge and competence.

(c) Annually, each local and regional board of education shall submit to the Commissioner of Education a strategic school profile report for each school and school or program of alternative education, as defined in section 10-74j, under its jurisdiction and for the school district as a whole. The superintendent of each local and regional school district shall present the profile report at the next regularly scheduled public meeting of the board of education after each November first. The profile report shall provide information on measures of (1) student needs, (2) school resources, including technological resources and utilization of such resources and infrastructure, (3) student and school performance, including in-school suspensions, out-of-school suspensions and expulsions, the number of truants, as defined in section 10-198a, and chronically absent children, as defined in section 10-198c, (4) the number of students enrolled in an adult high school credit diploma program, pursuant to section 10-69, operated by a local or regional board of education or a regional educational service center, (5) equitable allocation of resources among its schools, (6) reduction of racial, ethnic and economic isolation, (7) special education, and (8) school-based arrests, as defined in section 10-233n. For purposes of this subsection, measures of special education include (A) special education identification rates by disability, (B) rates at which special education students are exempted from mastery testing pursuant to section 10-14q, (C) expenditures for special education, including such expenditures as a percentage of total expenditures, (D) achievement data for special education students, (E) rates at which students identified as requiring special education are no longer identified as requiring special education, (F) the availability of supplemental educational services for students lacking basic educational skills, (G) the amount of special education student instructional time with nondisabled peers, (H) the number of students placed out-of-district, and (I) the actions taken by the school district to improve special education programs, as indicated by analyses of the local data provided in subparagraphs (A) to (H), inclusive, of this subdivision. The superintendent shall include in the narrative portion of the report information about parental involvement and any measures the district has taken to improve parental involvement, including, but not limited to, employment of methods to engage parents in the planning and improvement of school programs and methods to increase support to parents working at home with their children on learning activities. For purposes of this subsection, measures of truancy include the type of data that is required to be collected by the Department of Education regarding attendance and unexcused absences in order for the department to comply with federal reporting requirements and the actions taken by the local or regional board of education to reduce truancy in the school district. Such truancy data shall be considered a public record, as defined in section 1-200.

(d) Prior to January 1, 2008, and every five years thereafter, for every school building that is or has been constructed, extended, renovated or replaced on or after January 1, 2003, a local or regional board of education shall provide for a uniform inspection and evaluation program of the indoor air quality within such buildings, such as the Environmental Protection Agency’s Indoor Air Quality Tools for Schools Program. The inspection and evaluation program shall include, but not be limited to, a review, inspection or evaluation of the following: (1) The heating, ventilation and air conditioning systems; (2) radon levels in the air; (3) potential for exposure to microbiological airborne particles, including, but not limited to, fungi, mold and bacteria; (4) chemical compounds of concern to indoor air quality including, but not limited to, volatile organic compounds; (5) the degree of pest infestation, including, but not limited to, insects and rodents; (6) the degree of pesticide usage; (7) the presence of and the plans for removal of any hazardous substances that are contained on the list prepared pursuant to Section 302 of the federal Emergency Planning and Community Right-to-Know Act, 42 USC 9601 et seq.; (8) ventilation systems; (9) plumbing, including water distribution systems, drainage systems and fixtures; (10) moisture incursion; (11) the overall cleanliness of the facilities; (12) building structural elements, including, but not limited to, roofing, basements or slabs; (13) the use of space, particularly areas that were designed to be unoccupied; and (14) the provision of indoor air quality maintenance training for building staff. Local and regional boards of education conducting evaluations pursuant to this subsection shall make available for public inspection the results of the inspection and evaluation at a regularly scheduled board of education meeting and on the board’s or each individual school’s web site.

(e) Each local and regional board of education shall establish a school district curriculum committee. The committee shall recommend, develop, review and approve all curriculum for the local or regional school district.

(f) Each local and regional board of education shall maintain in a central location all records of allegations, investigations and reports that a child has been abused or neglected by a school employee, as defined in section 53a-65, employed by the local or regional board of education, conducted pursuant to sections 17a-101a to 17a-101d, inclusive, and section 17a-103. Such records shall include any reports made to the Department of Children and Families. The Department of Education shall have access to such records.

(1949 Rev., S. 1501; 1949, 1953, 1955, S. 957d; February, 1965, P.A. 574, S. 11; 1969, P.A. 690, S. 4; P.A. 78-218, S. 143; P.A. 79-128, S. 11, 36; P.A. 80-166, S. 1; P.A. 84-460, S. 3, 16; P.A. 85-377, S. 5, 13; P.A. 86-333, S. 11, 32; P.A. 90-324, S. 4, 13; P.A. 93-353, S. 28, 31, 52; P.A. 94-245, S. 9, 46; P.A. 95-182, S. 6, 11; P.A. 96-26, S. 2, 4; 96-244, S. 17, 63; 96-270, S. 1, 11; P.A. 97-290, S. 21, 29; P.A. 98-168, S. 8, 26; 98-243, S. 19, 25; 98-252, S. 13, 38, 80; June Sp. Sess. P.A. 98-1, S. 115, 121; P.A. 00-157, S. 3, 8; P.A. 01-173, S. 19, 67; P.A. 03-220, S. 1, 2; P.A. 04-26, S. 4; P.A. 06-158, S. 5; 06-167, S. 1; P.A. 08-153, S. 6; P A. 09-81, S. 2; 09-143, S. 1; 09-220, S. 6; Sept. Sp. Sess. P.A. 09-6, S. 54; P.A. 10-71, S. 4; P.A. 11-85, S. 6; 11-93, S. 6; 11-136, S. 10, 17; P.A. 12-120, S. 4; P.A. 13-247, S. 200; P.A. 15-133, S. 3, 4; 15-168, S. 3; 15-225, S. 4.)

History: 1965 act substituted Sec. 10-158a for repealed Sec. 10-158; 1969 act added requirement that boards of education “implement the educational interests of the state as defined in section 10-4a”; P.A. 78-218 substituted “school district” for “town” throughout, specified applicability of provisions to local and regional, rather than town, boards and required attendance of children “seven years of age and over and under sixteen” rather than “between the ages of seven and sixteen”; P.A. 79-128 added Subsec. (b) re statement of goals by local and regional boards; P.A. 80-166 amended Subsec. (b) to require first attestation that programs are based on state goals “on September 1, 1982” rather than “in 1981”; P.A. 84-460 amended Subsec. (a) requiring that boards insure all buildings and all capital equipment against loss in an amount not less than 80% of replacement cost; P.A. 85-377 substituted commissioner of education for state board; P.A. 86-333 amended Subsec. (b) to extend from July 1, 1986, to July 1, 1987, the date when boards of education are to begin reviewing and updating the statement of goals; P.A. 90-324 added Subsec. (c) re strategic school profile reports; P.A. 93-353 provisions requiring local or regional board to submit the statement of goals to the state board of education, state board to review the statement and approve the statement as it pertains to the state-wide goals, local or regional board to review and if necessary update the statement of goals every five years and submit such statement to the state board and state board to review and approve the statement as it pertains to the state-wide goals, and removed obsolete language and added Subsec. (d) concerning a report to the state board of education on educational goals and student objectives and the development of a comprehensive professional development plan, effective July 1, 1993; P.A. 94-245 amended Subsec. (c)(1) to change the dates from May first to November first, effective June 2, 1994; P.A. 95-182 amended Subsec. (a) to remove a requirement that local and regional boards of education attest to the Commissioner of Education that program offerings and instruction are based on educational goals and student objectives and deleted Subsec. (d) re reports concerning the statement of educational goals and student objectives and the development and implementation of professional development plans, effective June 28, 1995; P.A. 96-26 amended Subsec. (a) to authorize placement of certain older pupils in alternative school programs or other suitable educational programs, effective July 1, 1996; P.A. 96-244 amended Subsec. (c) to delete obsolete language of Subdiv. (2), deleted Subdiv. (1) designation and replaced Subparas. with Subdivs., effective July 1, 1996; P.A. 96-270 amended Subsec. (a) to add the requirement to advise the Commissioner of Education of the relationship between any individual school building project and the long-term school building program, effective July 1, 1996; P.A. 97-290 amended Subsec. (a) to add provisions re an appropriate learning environment, report on the condition of facilities and action taken to implement the long-term building program and the annual report by the commissioner to the General Assembly, and added Subsec. (c)(4) and (5) re equitable allocation of resources and re reduction of racial, ethnic and economic isolation, effective July 1, 1997; P.A. 98-168 amended Subsec. (c) to add provisions re special education, effective July 1, 1998; P.A. 98-243 amended Subsec. (a) to lower the age requirement for school attendance from 7 to 5, effective July 1, 1998; P.A. 98-252 amended Subsec. (a) to add requirement for a written plan for minority staff recruitment and to make a technical change and amended Subsec. (c) to remove November date for report and in Subdiv. (2) specified technological resources and utilization of such resources and infrastructure, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective July 1, 1998; P.A. 00-157 amended Subsec. (a) to change the reference to the school attendance age from “sixteen years of age” to “eighteen years of age who is not a high school graduate”, effective July 1, 2001; P.A. 01-173 amended Subsec. (a) to make a technical change for the purposes of gender neutrality, effective July 1, 2001; P.A. 03-220 amended Subsec. (a) by adding provisions re maintenance of facilities and indoor air quality and making technical changes and added Subsec. (d) re indoor air quality inspection and evaluation program, effective July 1, 2003; P.A. 04-26 made a technical change in Subsec. (d)(5), effective April 28, 2004; P.A. 06-158 amended Subsec. (a) by changing annual reporting on facility conditions to biennial reporting, effective July 1, 2006; P.A. 06-167 amended Subsec. (c) by adding language re parental involvement, effective July 1, 2006; P.A. 08-153 added Subsec. (e) re establishment of curriculum committee, effective July 1, 2008; P.A. 09-81 amended Subsec. (a) by adding language re green cleaning program and amended Subsec. (d) by adding language requiring inspection results to be posted on the board’s or individual school’s web site; P.A. 09-143 amended Subsec. (c) by adding language re truancy data, effective July 1, 2009; P.A. 09-220 amended Subsec. (d)(2) by deleting requirement that inspection and evaluation program include evaluation of radon levels in the water; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (c) by adding new Subdiv. (4) re number of students enrolled in adult high school credit diploma program and redesignating existing Subdivs. (4) to (6) as Subdivs. (5) to (7), effective October 5, 2009; P.A. 10-71 made a technical change in Subsec. (a), effective May 18, 2010; P.A. 11-85 amended Subsec. (b) by replacing “develop” with “annually establish” and adding “for the school year” re student objectives and expectations, effective July 1, 2011; P.A. 11-93 inserted provision in Subsec. (a) and added Subsec. (f) re maintenance of records of allegations, investigations and reports of child abuse and neglect by a school employee, effective July 1, 2011; P.A. 11-136 amended Subsec. (a) by replacing references to biennial with references to triennial re report on long-term school building program, indoor air quality program and green cleaning program and amended Subsec. (c) by adding provision re actions taken by board of education to reduce truancy in district, effective July 1, 2011; P.A. 12-120 amended Subsec. (a) by replacing “Commissioner of Education” with “Commissioner of Construction Services” and making a technical change, effective June 15, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013; P.A. 15-133 amended Subsec. (a) by adding provisions re alternative education, replacing reference to alternative school program with reference to alternative education and making conforming changes, and amended Subsec. (c) by adding provision re submission of strategic school profile report for each school or program of alternative education, effective July 1, 2015; P.A. 15-168 amended Subsec. (c) by adding “in-school suspensions, out-of-school suspensions and expulsions” in Subdiv. (3), adding Subdiv. (8) re school-based arrests, replacing “for purposes of chapter 14” with “as defined in section 1-200”, and making a technical change, effective July 1, 2015; P.A. 15-225 amended Subsec. (c)(3) by replacing “truancy” with “the number of truants, as defined in section 10-198a, and chronically absent children, as defined in section 10-198c”, effective July 1, 2015.



Section 10-220a - In-service training. Professional development and evaluation committees. Institutes for educators. Cooperating teacher program, regulations.

(a) Each local or regional board of education shall provide an in-service training program for its teachers, administrators and pupil personnel who hold the initial educator, provisional educator or professional educator certificate. Such program shall provide such teachers, administrators and pupil personnel with information on (1) the nature and the relationship of drugs, as defined in subdivision (17) of section 21a-240, and alcohol to health and personality development, and procedures for discouraging their abuse, (2) health and mental health risk reduction education that includes, but need not be limited to, the prevention of risk-taking behavior by children and the relationship of such behavior to substance abuse, pregnancy, sexually transmitted diseases, including HIV-infection and AIDS, as defined in section 19a-581, violence, teen dating violence, domestic violence, child abuse and youth suicide, (3) the growth and development of exceptional children, including handicapped and gifted and talented children and children who may require special education, including, but not limited to, children with attention-deficit hyperactivity disorder or learning disabilities, and methods for identifying, planning for and working effectively with special needs children in a regular classroom, including, but not limited to, implementation of student individualized education programs, (4) school violence prevention, conflict resolution, the prevention of and response to youth suicide and the identification and prevention of and response to bullying, as defined in subsection (a) of section 10-222d, except that those boards of education that implement any evidence-based model approach that is approved by the Department of Education and is consistent with subsection (d) of section 10-145a, sections 10-222d, 10-222g and 10-222h, subsection (g) of section 10-233c and sections 1 and 3 of public act 08-160*, shall not be required to provide in-service training on the identification and prevention of and response to bullying, (5) cardiopulmonary resuscitation and other emergency life saving procedures, (6) computer and other information technology as applied to student learning and classroom instruction, communications and data management, (7) the teaching of the language arts, reading and reading readiness for teachers in grades kindergarten to three, inclusive, (8) second language acquisition in districts required to provide a program of bilingual education pursuant to section 10-17f, (9) the requirements and obligations of a mandated reporter, (10) the teacher evaluation and support program adopted pursuant to subsection (b) of section 10-151b, (11) the detection and recognition of, and evidence-based structured literacy interventions for, students with dyslexia, as defined in section 10-3d, and (12) cultural competency consistent with the training in cultural competency described in subsection (i) of section 10-145a. Each local and regional board of education may allow any paraprofessional or noncertified employee to participate, on a voluntary basis, in any in-service training program provided pursuant to this section. The State Board of Education, within available appropriations and utilizing available materials, shall assist and encourage local and regional boards of education to include: (A) Holocaust and genocide education and awareness; (B) the historical events surrounding the Great Famine in Ireland; (C) African-American history; (D) Puerto Rican history; (E) Native American history; (F) personal financial management; (G) domestic violence and teen dating violence; (H) mental health first aid training; (I) trauma-informed practices for the school setting to enable teachers, administrators and pupil personnel to more adequately respond to students with mental, emotional or behavioral health needs; (J) second language acquisition, including, but not limited to, language development and culturally responsive pedagogy; and (K) topics approved by the state board upon the request of local or regional boards of education as part of in-service training programs pursuant to this subsection.

(b) Not later than a date prescribed by the commissioner, each local and regional board of education shall establish a professional development and evaluation committee. Such professional development and evaluation committee shall consist of (1) at least one teacher, as defined in subsection (a) of section 10-144d, selected by the exclusive bargaining representative for certified employees chosen pursuant to section 10-153b, (2) at least one administrator, as defined in subsection (a) of section 10-144e, selected by the exclusive bargaining representative for certified employees chosen pursuant to section 10-153b, and (3) such other school personnel as the board deems appropriate. The duties of such committees shall include, but not be limited to, participation in the development or adoption of a teacher evaluation and support program for the district, pursuant to section 10-151b, and the development, evaluation and annual updating of a comprehensive local professional development plan for certified employees of the district. Such plan shall: (A) Be directly related to the educational goals prepared by the local or regional board of education pursuant to subsection (b) of section 10-220, (B) on and after July 1, 2011, be developed with full consideration of the priorities and needs related to student outcomes as determined by the State Board of Education, and (C) provide for the ongoing and systematic assessment and improvement of both teacher evaluation and professional development of the professional staff members of each such board, including personnel management and evaluation training or experience for administrators, shall be related to regular and special student needs and may include provisions concerning career incentives and parent involvement. The State Board of Education shall develop guidelines to assist local and regional boards of education in determining the objectives of the plans and in coordinating staff development activities with student needs and school programs.

(c) The Department of Education, in cooperation with one or more regional educational service centers, is authorized to provide institutes annually for Connecticut educators. Such institutes shall serve as model programs of professional development and shall be taught by exemplary Connecticut teachers and administrators and by other qualified individuals as selected by the Department of Education. The Department of Education shall charge fees for attending such institutes provided such fees shall be based on the actual cost of such institutes.

(d) The Department of Education may fund, within available appropriations, in cooperation with one or more regional educational service centers: (1) A cooperating teacher program to train Connecticut public school teachers, certified teachers at private special education facilities approved by the Commissioner of Education, certified teachers at nonpublic schools approved by the commissioner and certified teachers at other facilities designated by the commissioner, who participate in the supervision, training and evaluation of student teachers, provided such certified teachers at nonpublic schools pay for the cost of participation in such cooperating teacher program and provided further that enrollment in such program shall first be made available to public school teachers; and (2) institutes to provide professional development for Connecticut public school educators and cooperating teachers, including institutes to provide professional development for Connecticut public school educators offered in cooperation with the Connecticut Humanities Council. Funds available under this subsection shall be paid directly to school districts for the provision of substitute teachers when cooperating teachers are released from regular classroom responsibilities and for the provision of professional development activities for cooperating and student teachers, except that such funds shall not be paid to nonpublic schools for such professional development activities. The cooperating teacher program shall operate in accordance with regulations adopted by the State Board of Education in accordance with chapter 54, except in cases of placement in other countries pursuant to written cooperative agreements between Connecticut institutions of higher education and institutions of higher education in other countries. A Connecticut institution may enter such an agreement only if the State Board of Education and the Board of Regents for Higher Education have jointly approved the institution’s teacher preparation program to enter into such agreements. Student teachers shall be placed with trained cooperating teachers. Cooperating teachers who are Connecticut public school teachers shall be selected by local and regional boards of education. Cooperating teachers at such private special education facilities, nonpublic schools and other designated facilities shall be selected by the authority responsible for the operation of such facilities. If a board of education is unable to identify a sufficient number of individuals to serve in such positions, the commissioner may select qualified persons who are not employed by the board of education to serve in such positions. Such regulations shall require primary consideration of teachers’ classroom experience and recognized success as educators. The provisions of sections 10-153a to 10-153n, inclusive, shall not be applicable to the selection, placement and compensation of persons participating in the cooperating teacher program pursuant to the provisions of this section and to the hours and duties of such persons. The State Board of Education shall protect and save harmless, in accordance with the provisions of section 10-235, any cooperating teacher while serving in such capacity.

(P.A. 73-632, S. 4, 5; P.A. 75-211, S. 2; P.A. 78-218, S. 144; P.A. 82-75, S. 1, 2; P.A. 84-314, S. 1, 2; P.A. 85-377, S. 6, 13; May Sp. Sess. P.A. 86-1, S. 10, 58; P.A. 87-352, S. 1, 2; 87-499, S. 13, 29, 34; P.A. 88-96, S. 1, 2; 88-273, S. 5, 6, 9; 88-360, S. 24, 63; P.A. 89-137, S. 10, 14; 89-168, S. 4; P.A. 90-324, S. 10, 11, 13; 90-325, S. 7, 32; P.A. 91-220, S. 7, 8; 91-264, S. 1, 2; 91-303, S. 19, 22; June Sp. Sess. P.A. 91-7, S. 9, 22; P.A. 93-23; 93-353, S. 29, 52; P.A. 94-221, S. 5; P.A. 95-101, S. 2; 95-182, S. 7, 11; 95-259, S. 21, 32; P.A. 96-244, S. 53, 63; P.A. 97-45, S. 2; 97-61, S. 2; P.A. 98-243, S. 20, 25; P.A. 00-220, S. 10, 43; P.A. 03-76, S. 16; 03-174, S. 3; 03-211, S. 6; P.A. 04-227, S. 1; P.A. 06-192, S. 2; P.A. 08-107, S. 1; 08-160, S. 6; June 19 Sp. Sess. P.A. 09-1, S. 16; P.A. 10-91, S. 1; P.A. 11-48, S. 285; 11-93, S. 5; 11-127, S. 3; 11-136, S. 2; 11-232, S. 5; P.A. 12-116, S. 43, 56; 12-173, S. 3; P.A. 13-3, S. 64; 13-31, S. 17; 13-245, S. 2; P.A. 15-97, S. 3; 15-108, S. 10; 15-215, S. 11; 15-232, S. 1; June Sp. Sess. P.A. 15-5, S. 292.)

*Note: Sections 1 and 3 of public act 08-160 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 75-211 included instruction re alcohol and its effects in in-service training programs and health education programs; P.A. 78-218 specified applicability of provisions to local and regional boards in Subsecs. (a) and (b), deleted phrase “of every school district” and deleted September 1, 1974, deadline for establishment of programs in said Subsecs. and deleted Subsec. (c) re policy statements on procedures to deal with drug sales or use; P.A. 82-75 deleted Subsec. (b) which had required development of an ongoing program on drug and alcohol abuse; P.A. 84-314 added new Subsecs. (b) and (c) re development of plans to provide for the ongoing and systematic professional development of the professional staff members of boards of education and annual institutes to be held by the state department of education; P.A. 85-377 substituted commissioner of education for state board; May Sp. Sess. P.A. 86-1 added Subsec. (d) re cooperating teacher program and institutes and beginning teacher program; P.A. 87-352 included certified teachers at approved private special education facilities in the cooperating teacher and teacher mentor programs and made a technical change in Subsec. (d); P.A. 87-499 in Subsec. (c) provided that the institutes be provided in cooperation with one or more regional educational service centers and amended Subsec. (d) to provide that funding be in cooperation with one or more regional educational service centers and that the programs pay stipends that institutes be for teacher mentors in Subdiv. (2) and made technical changes; P.A. 88-96 added a reference to the Connecticut Humanities Council in Subsec. (d); P.A. 88-273 in Subsec. (d) added “who are Connecticut public school teachers” and provided that after July 1, 1989, the cooperating teacher and beginning teacher programs operate in accordance with regulations, that for the fiscal year ending June 30, 1989, selection of teachers be made pursuant to Subsec. (e) added by the same act rather than based on state guidelines, that all provisions concerning teacher negotiation law, Secs. 10-153a to 10-153n, inclusive, not apply to certain aspects of participation in the program and that the state board of education protect and save harmless certain persons and added Subsec. (e) re cooperating teacher and teacher mentor selection, placement and compensation for the fiscal years up to and including the fiscal year ending June 30, 1989; P.A. 88-360 in Subsec. (d)(2) added that the institutes be for Connecticut public school teachers, in Subsec. (d)(3) added that the beginning teacher program be for “other qualified persons approved by the commissioner of education” and that it be for persons who serve as assessors for beginning teachers and provided for the selection of qualified persons by the commissioner of education and made a technical change; P.A. 89-137 in Subsec. (d) provided that the Connecticut Humanities Council cooperate in offering continuing education institutes and not in offering the cooperating teacher program and the beginning teacher support and assessment program, substituted “educators” for “teachers” as persons for whom continuing education institutes are to be provided and provided that funds available under the subsection be paid directly to school districts for specified purposes; P.A. 89-168 changed the name from “standard” certificate to “professional educator” certificate and added a new Subdiv. (2) which includes information on health and mental issues affecting children, including child abuse and youth suicide as component of in-service training program; P.A. 90-324 in Subsec. (a) substituted “pupil personnel” for “guidance personnel”, added “educator” after “initial” and “provisional” and required the commissioner of education rather than the state board of education to approve the program and in Subsec. (b) added administrators and their bargaining representatives as persons who may advise boards of education on the development of five-year plans and added that such plans may include provisions concerning career incentives and parent involvement in Subdiv. (1) and added new Subdiv. (2) re comprehensive professional development plans; P.A. 90-325 added Subsec. (a)(3) re providing of information as to the growth and development of exceptional children, in Subsec. (d) provided that certain private special education facilities be approved by the commissioner of education, rather than the state board of education, that teachers at facilities designated by the commissioner be able to participate in the cooperating teacher and beginning teacher support and assessment programs and added that the institutes in Subdiv. (2) be for assessors and that funds available under the subsection are for professional development activities for assessors, deleted Subsec. (e) re cooperating teachers and teacher mentors and made technical changes; P.A. 91-220 replaced requirement that program be approved by the commissioner with requirement that it be submitted to the commissioner in Subsec. (a); P.A. 91-264 in Subsec. (c) added language concerning the charging of fees; P.A. 91-303 in Subsec. (b)(2) added provision for submission of a plan on and after April 1, 1994, and provided for revision of plans every five years rather than every three years; June Sp. Sess. P.A. 91-7 amended Subsec. (d) to remove provision for stipends for teachers who train student teachers and for mentors, added specific requirements pertaining to beginning teacher support and assessment programs and added provision regarding different requirements than those specified in regulations for the fiscal year ending June 30, 1992; P.A. 93-23 amended Subsec. (a) to add risk reduction education language; P.A. 93-353 amended Subsec. (b)(2) to delete requirement that the plan be developed by April 1, 1991, and substituted “a date prescribed by the commissioner” and that the plan be a three-year plan and that it be submitted to the commissioner of education, changed the date for implementation of the plan and removed language on the development and submission of another plan by April 1, 1994, added requirement that the plan be directly related to the educational goals prepared by the local or regional board and removed requirement that the local or regional board review and revise its plan every five years and submit it to the commissioner, effective July 1, 1993; P.A. 94-221 added Subsec. (a)(4) re school violence prevention and conflict resolution; P.A. 95-101 amended Subsec. (a) to add provision concerning Holocaust education and awareness; P.A. 95-182 amended Subsec. (b) to remove former Subdiv. (1) re development of five-year professional development plans, deleting Subdiv. (2) designator, effective June 28, 1995; P.A. 95-259 added Subsec. (a)(5) re cardiopulmonary resuscitation, effective July 6, 1995; P.A. 96-244 added Subsec. (a)(6) re computer and other information technology, effective June 6, 1996; P.A. 97-45 amended Subsec. (a) to add provision concerning the Great Famine in Ireland; P.A. 97-61 amended Subsec. (a) to expand the list of topics for in-service training programs by adding African-American history, Puerto Rican history, Native American history, personal financial management and topics approved by the State Board of Education at the request of local or regional boards of education; P.A. 98-243 added Subsec. (a)(7) re teaching of language arts, reading and reading readiness, effective July 1, 1998; P.A. 00-220 amended Subsec. (a) to remove a requirement to submit the program to the Commissioner of Education, effective July 1, 2000; P.A. 03-76 made technical changes in Subsecs. (c) and (d), effective June 3, 2003; P.A. 03-174 amended Subsec. (d) by deleting provision allowing for less than six observations, substituting provisions requiring assessment by educators with teaching experience in same field for provision not requiring assessment by teacher with certification endorsement in same field and making a technical change, effective July 1, 2003; P.A. 03-211 amended Subsec. (a)(3) by including children with attention-deficit hyperactivity disorder or learning disabilities, effective July 1, 2003; P.A. 04-227 added Subsec. (a)(8) re second language acquisition, effective July 1, 2004; P.A. 06-192 amended Subsec. (d) by making technical changes and adding language re placement in other countries, effective July 1, 2006; P.A. 08-107 amended Subsec. (d) to eliminate provisions re beginning teacher support and assessment program, effective July 1, 2009; P.A. 08-160 amended Subsec. (a)(4) to add language re prevention of bullying, effective July 1, 2009 (Revisor’s note: In 2009, a reference to “Board of Governors for Higher Education” in Subsec. (d) was changed editorially by the Revisors to “Board of Governors of Higher Education” for accuracy); June 19 Sp. Sess. P.A. 09-1 amended Subsec. (b) by replacing provision re development of professional development plan with provision re establishment and duties of professional development committee, by designating existing provisions re educational goals and assessment and improvement of teacher evaluation and professional development as Subdivs. (1) and (3) and adding Subdiv. (2) re priorities and needs related to student outcomes, and by making conforming changes, effective July 1, 2009; P.A. 10-91 amended Subsec. (a) by adding “teen dating violence, domestic violence” in Subdiv. (2), adding provision re allowing paraprofessionals and noncertified employees to participate in in-service training programs, adding new Subpara. (G) re domestic violence and teen dating violence and redesignating existing Subpara. (G) as Subpara. (H), effective July 1, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (d), effective July 1, 2011; P.A. 11-93 amended Subsec. (a) by adding Subdiv. (9) re information on requirements and obligations of mandated reporter, effective July 1, 2011; P.A. 11-127 amended Subsec. (d) by including certified teachers at nonpublic schools as persons eligible to participate in cooperating teacher programs, adding provisos re nonpublic school teachers to pay for cost of participation in program and enrollment in program to be available first to public school teachers, adding exception re funds for program not to be paid to nonpublic schools for professional development activities and making conforming changes, effective July 1, 2011; P.A. 11-136 amended Subsec. (a) by adding “and genocide” to provisions re Holocaust education and awareness in Subpara. (A), effective July 1, 2011; P.A. 11-232 amended Subsec. (a)(4) by adding language re prevention and response to youth suicide and identification of and response to bullying, adding “that is approved by the Department of Education” re evidence-based model approach and making conforming changes, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by adding Subdiv. (10) re teacher evaluation and support program and amended Subsec. (d)(2) by replacing references to continuing education with references to professional development, effective July 1, 2012; P.A. 12-173 amended Subsec. (a)(3) by adding provision re implementation of student individualized education programs, effective July 1, 2012; P.A. 13-3 amended Subsec. (a)(4) by making a technical change and amended Subsec. (a)(9) by adding new Subpara. (H) re mental health first aid training and redesignating existing Subpara. (H) as Subpara. (I), effective April 4, 2013; P.A. 13-31 made a technical change in Subsec. (a), effective May 28, 2013 (Revisor’s note: In Subsec. (a)(10), a reference to “developed” was changed editorially by the Revisors to “adopted” to conform with change made by P.A. 13-245); P.A. 13-245 amended Subsec. (a) by deleting reference to Sec. 10-220a(a) and replacing “developed” with “adopted” and amended Subsec. (b) by replacing “professional development committee” with “professional development and evaluation committee”, replacing “of” with “selected by” and adding provision re participation or adoption of teacher evaluation and support program, effective July 2, 2013; P.A. 15-97 amended Subsec. (a) by adding Subdiv. (11) re detection and recognition of and interventions for students with dyslexia, effective July 1, 2015; P.A. 15-108 amended Subsec. (a) by adding provision, codified by the Revisors as Subdiv. (12), re cultural competency, effective July 1, 2015; P.A. 15-215 amended Subsec. (b) by replacing existing language re membership of committee with new Subdivs. (1) to (3) re membership of committee and redesignating existing Subdivs. (1) to (3) as Subparas. (A) to (C), effective July 1, 2015; P.A. 15-232 amended Subsec. (a) by adding new Subpara. (I) re trauma-informed practice training, and redesignating existing Subpara. (I) as Subpara. (J); June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding new Subpara. (J) re second language acquisition and redesignating existing Subpara. (J) as Subpara. (K), effective July 1, 2015.



Section 10-220b - Policy statement on drugs.

Section 10-220b is repealed.

(P.A. 78-218, S. 145; P.A. 87-499, S. 33, 34.)



Section 10-220c - Transportation of children over private roads. Immunity from liability.

(a) Each town, or local or regional board of education may when providing for the transportation of children to and from school or school activities, in accordance with the provisions of sections 10-47 or 10-220, authorize the operator of any vehicle owned, leased or hired by or operated under contract with such town, local or regional board of education to travel on any private road, provided the owner or owners thereof consent to such travel and such roads have been constructed and are maintained in accordance with the standards for the construction and maintenance of similar roads of the municipality wherein such private road lies, as determined by the chief executive officer of such municipality or his designee.

(b) No town, or local or regional board of education or member thereof nor the school bus owner or operator authorized thereby shall be liable to any person for personal injuries received while being transported to or from school or school activities on a private road in accordance with the provisions of subsection (a) of this section, provided the proximate cause of such injuries was the negligent construction or maintenance of such private road.

(P.A. 78-201.)

Cited. 239 C. 769.



Section 10-220d - Student recruitment by regional and interdistrict specialized schools and programs. Recruitment of athletes prohibited. Information re and notice of availability of certain schools and education centers.

Each local and regional board of education shall provide full access to technical high schools, regional agricultural science and technology education centers, interdistrict magnet schools, charter schools and interdistrict student attendance programs for the recruitment of students attending the schools under the board's jurisdiction, provided such recruitment is not for the purpose of interscholastic athletic competition. Each local and regional board of education shall provide information relating to technical high schools, regional agricultural science and technology education centers, interdistrict magnet schools, charter schools, alternative high schools and interdistrict student attendance programs on the board's web site. Each local and regional board of education shall inform students and parents of students in middle and high schools within such board's jurisdiction of the availability of (1) vocational, technical and technological education and training at technical high schools, and (2) agricultural science and technology education at regional agricultural science and technology education centers.

(P.A. 97-39, S. 1; P.A. 98-252, S. 70, 80; P.A. 01-173, S. 20, 67; P.A. 08-152, S. 7; 08-170, S. 25; Oct. Sp. Sess. P.A. 11-1, S. 33; P.A. 12-116, S. 14.)

History: P.A. 98-252 substituted requirement for full access for requirement to provide an opportunity for recruitment, effective July 1, 1998; P.A. 01-173 made a technical change, effective July 1, 2001; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; Oct. Sp. Sess. P.A. 11-1 added provision re informing students and parents of availability of education and training at regional vocational-technical schools and regional agricultural science and technology education centers, effective October 27, 2011; P.A. 12-116 replaced references to regional vocational-technical schools with references to technical high schools and added provision re information relating to technical high schools, regional agricultural science and technology education centers, magnet schools, charter schools, alternative high schools and interdistrict student attendance programs to be provided on the board's web site, effective July 1, 2012.



Section 10-220e - Foster children count.

Section 10-220e is repealed, effective July 1, 2000.

(P.A. 98-252, S. 66, 80; P.A. 00-220, S. 42, 43.)



Section 10-220f - Safety committee.

Each local and regional board of education may establish a school district safety committee to increase staff and student awareness of safety and health issues and to review the adequacy of emergency response procedures at each school. Parents and high school students shall be included in the membership of such committees.

(P.A. 98-252, S. 67, 80.)

History: P.A. 98-252 effective July 1, 1998.

See Sec. 10-231f re authority of safety committees to address indoor air quality issues.



Section 10-220g - Policy on weighted grading for honors and advanced placement classes.

Each local and regional board of education shall establish a written policy concerning weighted grading for honors and advanced placement classes. The policy shall provide that parents and students are advised whether a grade in an honors class or an advanced placement class is or is not given added weight for purposes of calculating grade point average and determining class rank.

(P.A. 99-81.)



Section 10-220h - Transfer of student records.

When a student enrolls in a school in a new school district or in a new state charter school, the new school district or new state charter school shall provide written notification of such enrollment to the school district in which the student previously attended school or the state charter school the student previously attended not later than two business days after the student enrolls. The school district in which the student previously attended school or the state charter school that the student previously attended (1) shall transfer the student's education records to the new school district or new state charter school no later than ten days after receipt of such notification, and (2) if the student's parent or guardian did not give written authorization for the transfer of such records, shall send notification of the transfer to the parent or guardian at the same time that it transfers the records. In the case of a student who transfers from Unified School District #1 or Unified School District #2, the new school district or new state charter school shall provide written notification of such enrollment to Unified School District #1 or Unified School District #2 not later than ten days after the date of enrollment. The unified school district shall, not later than ten days after receipt of notification of enrollment from the new school district or new state charter school, transfer the records of the student to the new school district or new state charter school and the new school district or new state charter school shall, not later than thirty days after receiving the student's education records, credit the student for all instruction received in Unified School District #1 or Unified School District #2.

(P.A. 00-220, S. 1, 43; P.A. 06-192, S. 1; P.A. 07-38, S. 1; P.A. 08-50, S. 1; P.A. 11-115, S. 2.)

History: P.A. 00-220 effective July 1, 2000; P.A. 06-192 added language re transfer of records from Unified School District #1 and receipt of credit for instruction received in said district, effective July 1, 2006; P.A. 07-38 added language re notification of enrollment by new school district in the case of a transfer from Unified School District #1, effective July 1, 2007; P.A. 08-50 added language re state charter schools, effective July 1, 2008; P.A. 11-115 added language re notification of enrollment not later than 2 business days after student enrolls, added language re Unified School District #2 and made a technical change, effective July 1, 2011.



Section 10-220i - Transportation of students carrying cartridge injectors.

No local or regional board of education shall deny a student access to school transportation solely due to such student's need to carry a cartridge injector while traveling on a vehicle used for school transportation. For purposes of this section, “cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions.

(P.A. 03-211, S. 1.)

History: P.A. 03-211 effective July 1, 2003.



Section 10-220j - Blood glucose self-testing by children. Guidelines.

(a) No local or regional board of education may prohibit blood glucose self-testing by children with diabetes who have a written order from a physician or an advanced practice registered nurse stating the need and the capability of such child to conduct self-testing. No local or regional board of education may restrict the time and location of blood glucose self-testing by a child with diabetes on school grounds who has written authorization from a parent or guardian and a written order from a physician or an advanced practice registered nurse stating that such child is capable of conducting self-testing on school grounds.

(b) The Commissioner of Education, in consultation with the Commissioner of Public Health, shall develop guidelines for policies and practices with respect to blood glucose self-testing by children pursuant to subsection (a) of this section. Such guidelines shall not be construed as regulations within the scope of chapter 54.

(P.A. 03-211, S. 7; P.A. 12-198, S. 1; P.A. 16-39, S. 7.)

History: P.A. 03-211 effective July 1, 2003; P.A. 12-198 amended Subsec. (a) by deleting reference to advanced practice registered nurse and adding prohibition re restricting time and location of blood glucose self-testing on school grounds, effective June 15, 2012; P.A. 16-39 amended Subsec. (a) by adding references to advanced practice registered nurse.



Section 10-220k - Disclosure of educational records re student confined in detention facility.

In the case of a student confined pursuant to court order to a state-operated detention facility or community detention facility, the local or regional board of education of the town where the student attends school or the charter school that the student attends shall, upon request of the detention facility, disclose the student's educational records to personnel at such facility. Records disclosed pursuant to this section shall be used for the sole purpose of providing the student with educational services. Such disclosure shall be made pursuant to the provisions of 34 CFR 99.38 without the prior written consent of the student's parent or guardian. If the student's parent or guardian did not give prior written consent for the disclosure of such records, the local or regional board of education or the charter school shall send notification of such disclosure to the parent or guardian at the same time that it discloses the records. The student's educational records may not be further disclosed without a court order or the written consent of the student's parent or guardian.

(P.A. 11-57, S. 20.)



Section 10-220l - Qualified personnel to monitor school swimming pool. School swimming pool safety plan.

(a) For purposes of this section:

(1) “School swimming pool” means any swimming pool approved for use by a local or regional board of education for student aquatic activities;

(2) “Student aquatic activities” means any physical education class, interscholastic athletics or extracurricular activities offered to students by a local or regional board of education that makes use of a school swimming pool;

(3) “Qualified swimming coach” means any person who (A) holds a valid coaching permit issued by the State Board of Education, and (B) (i) is certified as a lifeguard by the American Red Cross or another nationally recognized organization that conducts aquatic training programs, (ii) has completed a safety training for swim coaches and instructors course offered by the American Red Cross or an organization approved by the State Board of Education, or (iii) was certified as a lifeguard for at least five years during the previous ten years and has at least five years' experience as a swimming coach or an instructor of a physical education course that makes use of a school swimming pool;

(4) “Qualified educator” means any person who (A) holds a valid certificate issued by the State Board of Education, pursuant to section 10-145b, with an endorsement in physical education, (B) (i) is certified as a lifeguard by the American Red Cross or another nationally recognized organization that conducts aquatic training programs, (ii) has completed a safety training for swim coaches and instructors course offered by the American Red Cross or an organization approved by the State Board of Education, or (iii) was certified as a lifeguard for at least five years during the previous ten years and has at least five years' experience as a swimming coach or an instructor of a physical education course that makes use of a school swimming pool, (C) is certified in cardiopulmonary resuscitation, pursuant to section 19a-113a-1 of the regulations of Connecticut state agencies, as amended from time to time, and (D) has completed a course in first aid offered by the American Red Cross, the American Heart Association, the Department of Public Health or any director of health;

(5) “Qualified lifeguard” means any person who (A) is sixteen years of age or older, (B) is certified as a lifeguard by the American Red Cross or another nationally recognized organization that conducts aquatic training programs, (C) is certified in cardiopulmonary resuscitation, pursuant to section 19a-113a-1 of the regulations of Connecticut state agencies, as amended from time to time, and (D) has completed a course in first aid offered by the American Red Cross, the American Heart Association, the Department of Public Health or any director of health.

(b) For the school year commencing July 1, 2013, in addition to the person responsible for conducting any student aquatic activity that makes use of a school swimming pool, there shall be at least one qualified educator, qualified swimming coach or qualified lifeguard who shall be solely responsible for monitoring such school swimming pool during such student aquatic activities for swimmers who may be in distress and providing assistance to such swimmers when necessary.

(c) For the school year commencing July 1, 2014, and each school year thereafter, no local or regional board of education shall offer a physical education course that makes use of a school swimming pool unless there is at least one qualified educator who shall serve as the instructor of such physical education course and be responsible for implementing the provisions of the school swimming pool safety plan developed pursuant to subsection (f) of this section, and at least one qualified educator, qualified swimming coach or qualified lifeguard whose primary responsibility is to monitor the school swimming pool for swimmers who may be in distress and provide assistance to such swimmers when necessary.

(d) For the school year commencing July 1, 2014, and each school year thereafter, no local or regional board of education shall permit any student to participate in any interscholastic athletic activity that makes use of a school swimming pool unless there is at least one qualified swimming coach who shall serve as a coach of such participating students and be responsible for implementing the provisions of the school swimming pool safety plan, developed pursuant to subsection (f) of this section, and at least one qualified educator, qualified swimming coach or qualified lifeguard whose primary responsibility is to monitor the school swimming pool for swimmers who may be in distress and provide assistance to such swimmers when necessary.

(e) For the school year commencing July 1, 2014, and each school year thereafter, no local or regional board of education shall offer any extracurricular activity that makes use of a school swimming pool unless there is at least one qualified lifeguard who shall (1) monitor the school swimming pool for swimmers who may be in distress and provide assistance to such swimmers when necessary, and (2) be responsible for implementing the provisions of the school swimming pool safety plan developed pursuant to subsection (f) of this section.

(f) Not later than July 1, 2014, each local or regional board of education that offers student aquatic activities at a school swimming pool shall adopt a school swimming pool safety plan that ensures compliance with this section and includes any other provisions deemed necessary and appropriate for ensuring the safety of students who use such school swimming pool for student aquatic activities. Such school swimming pool safety plan shall be reviewed and updated as necessary prior to the commencement of each school year.

(P.A. 13-161, S. 1.)

History: P.A. 13-161 effective July 1, 2013.



Section 10-220m - Review of transportation arrangements of special needs students.

Not later than January 1, 2016, and annually thereafter, each local and regional board of education shall review the transportation arrangements of their special needs students, both in and out of district, and make the appropriate changes to ensure the safe transportation of the students, which may involve placing school bus monitors or cameras on the vehicles used for such transportation.

(June Sp. Sess. P.A. 15-5, S. 226.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 10-221 - Boards of education to prescribe rules, policies and procedures.

(a) Boards of education shall prescribe rules for the management, studies, classification and discipline of the public schools and, subject to the control of the State Board of Education, the textbooks to be used; shall make rules for the control, within their respective jurisdictions, of school library media centers, including Internet access and content, and approve the selection of books and other educational media therefor, and shall approve plans for public school buildings and superintend any high or graded school in the manner specified in this title.

(b) Not later than July 1, 1985, each local and regional board of education shall develop, adopt and implement written policies concerning homework, attendance, promotion and retention. The Department of Education shall make available model policies and guidelines to assist local and regional boards of education in meeting the responsibilities enumerated in this subsection.

(c) Boards of education may prescribe rules to impose sanctions against pupils who damage or fail to return textbooks, library materials or other educational materials. Said boards may charge pupils for such damaged or lost textbooks, library materials or other educational materials and may withhold grades, transcripts or report cards until the pupil pays for or returns the textbook, library book or other educational material.

(d) Not later than July 1, 1991, each local and regional board of education shall develop, adopt and implement policies and procedures in conformity with section 10-154a for (1) dealing with the use, sale or possession of alcohol or controlled drugs, as defined in subdivision (8) of section 21a-240, by public school students on school property, including a process for coordination with, and referral of such students to, appropriate agencies, and (2) cooperating with law enforcement officials.

(e) Not later than July 1, 1990, each local and regional board of education shall adopt a written policy and procedures for dealing with youth suicide prevention and youth suicide attempts. Each such board of education may establish a student assistance program to identify risk factors for youth suicide, procedures to intervene with such youths, referral services and training for teachers and other school professionals and students who provide assistance in the program.

(f) Not later than September 1, 1998, each local and regional board of education shall develop, adopt and implement written policies and procedures to encourage parent-teacher communication. These policies and procedures may include monthly newsletters, required regular contact with all parents, flexible parent-teacher conferences, drop-in hours for parents, home visits and the use of technology such as homework hot lines to allow parents to check on their children’s assignments and students to get assistance if needed. For the school year commencing July 1, 2010, and each school year thereafter, such policies and procedures shall require the district to conduct two flexible parent-teacher conferences for each school year.

(1949 Rev., S. 1479; P.A. 78-218, S. 146; P.A. 80-32, S. 2, 3; P.A. 81-257, S. 3, 10; P.A. 82-137, S. 1, 2; P.A. 84-275, S. 1, 2; P.A. 87-499, S. 14, 34; P.A. 89-168, S. 2; P.A. 90-133, S. 2; P.A. 97-290, S. 14, 29; P.A. 03-76, S. 17; P.A. 06-196, S. 64; P.A. 10-32, S. 28; 10-111, S. 29; P.A. 15-215, S. 17.)

History: P.A. 78-218 substituted “public school buildings” for “schoolhouses”; P.A. 80-32 substituted “library media centers” for “libraries” and included reference to “other educational media” to reflect increased scope of libraries; P.A. 81-257 added Subsec. (b) authorizing boards to prescribe rules to impose sanctions against pupils who damage or fail to return textbooks and library and other educational materials; P.A. 82-137 made permissive rather than mandatory the adoption of rules to impose sanctions against pupils who fail to return or damage textbooks; P.A. 84-275 added new Subsec. (b) re written policies concerning homework, attendance, promotion and retention, relettering former Subsec. (b) as Subsec. (c); P.A. 87-499 added new Subsec. (d) concerning policies and procedures re alcohol and controlled drugs; P.A. 89-168 added Subsec. (e) requiring each local and regional board of education to adopt a written policy and procedures for dealing with youth suicide prevention and youth suicide attempts; P.A. 90-133 in Subsec. (d) extended the deadline for the implementation of policies and procedures from July 1, 1988, to July 1, 1991, and added that the procedures include a process for coordination with appropriate agencies; P.A. 97-290 added Subsec. (f) re parent-teacher communication, effective July 1, 1997; P.A. 03-76 made a technical change in Subsec. (b), effective June 3, 2003; P.A. 06-196 made a technical change in Subsec. (e), effective June 7, 2006; P.A. 10-32 made technical changes in Subsec. (d), effective May 10, 2010; P.A. 10-111 amended Subsec. (f) by adding provision re 2 flexible parent-teacher conferences per school year, effective July 1, 2010; P.A. 15-215 amended Subsec. (a) by adding “including Internet access and content”, effective July 1, 2015.



Section 10-221a - High school graduation requirements. Student support and remedial services. Excusal from physical education requirement. Diplomas for certain veterans and certain persons assisting in the war effort during World War II. Student success plans.

(a) For classes graduating from 1988 to 2003, inclusive, no local or regional board of education shall permit any student to graduate from high school or grant a diploma to any student who has not satisfactorily completed a minimum of twenty credits, not fewer than four of which shall be in English, not fewer than three in mathematics, not fewer than three in social studies, not fewer than two in science, not fewer than one in the arts or vocational education and not fewer than one in physical education.

(b) For classes graduating from 2004 to 2020, inclusive, no local or regional board of education shall permit any student to graduate from high school or grant a diploma to any student who has not satisfactorily completed a minimum of twenty credits, not fewer than four of which shall be in English, not fewer than three in mathematics, not fewer than three in social studies, including at least a one-half credit course on civics and American government, not fewer than two in science, not fewer than one in the arts or vocational education and not fewer than one in physical education.

(c) Commencing with classes graduating in 2021, and for each graduating class thereafter, no local or regional board of education shall permit any student to graduate from high school or grant a diploma to any student who has not satisfactorily completed (1) a minimum of twenty-five credits, including not fewer than: (A) Nine credits in the humanities, including not fewer than (i) four credits in English, including composition; (ii) three credits in social studies, including at least one credit in American history and at least one-half credit in civics and American government; (iii) one credit in fine arts; and (iv) one credit in a humanities elective; (B) eight credits in science, technology, engineering and mathematics, including not fewer than (i) four credits in mathematics, including algebra I, geometry and algebra II or probability and statistics; (ii) three credits in science, including at least one credit in life science and at least one credit in physical science; and (iii) one credit in a science, technology, engineering and mathematics elective; (C) three and one-half credits in career and life skills, including not fewer than (i) one credit in physical education; (ii) one-half credit in health and safety education, as described in section 10-16b; and (iii) two credits in career and life skills electives, such as career and technical education, English as a second language, community service, personal finance, public speaking and nutrition and physical activity; (D) two credits in world languages, subject to the provisions of subsection (g) of this section; and (E) a one credit senior demonstration project or its equivalent, as approved by the State Board of Education; and (2) end of the school year examinations for the following courses: (A) Algebra I, (B) geometry, (C) biology, (D) American history, and (E) grade ten English.

(d) Commencing with classes graduating in 2021, and for each graduating class thereafter, local and regional boards of education shall provide adequate student support and remedial services for students beginning in grade seven. Such student support and remedial services shall provide alternate means for a student to complete any of the high school graduation requirements or end of the school year examinations described in subsection (c) of this section, if such student is unable to satisfactorily complete any of the required courses or exams. Such student support and remedial services shall include, but not be limited to, (1) allowing students to retake courses in summer school or through an on-line course; (2) allowing students to enroll in a class offered at a constituent unit of the state system of higher education, as defined in section 10a-1, pursuant to subdivision (4) of subsection (g) of this section; (3) allowing students who received a failing score, as determined by the Commissioner of Education, on an end of the school year exam to take an alternate form of the exam; and (4) allowing those students whose individualized education programs state that such students are eligible for an alternate assessment to demonstrate competency on any of the five core courses through success on such alternate assessment.

(e) Any student who presents a certificate from a physician or advanced practice registered nurse stating that, in the opinion of the physician or advanced practice registered nurse, participation in physical education is medically contraindicated because of the physical condition of such student, shall be excused from the physical education requirement, provided the credit for physical education may be fulfilled by an elective.

(f) Determination of eligible credits shall be at the discretion of the local or regional board of education, provided the primary focus of the curriculum of eligible credits corresponds directly to the subject matter of the specified course requirements. The local or regional board of education may permit a student to graduate during a period of expulsion pursuant to section 10-233d, if the board determines the student has satisfactorily completed the necessary credits pursuant to this section. The requirements of this section shall apply to any student requiring special education pursuant to section 10-76a, except when the planning and placement team for such student determines the requirement not to be appropriate. For purposes of this section, a credit shall consist of not less than the equivalent of a forty-minute class period for each school day of a school year except for a credit or part of a credit toward high school graduation earned (1) at an institution accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (2) through on-line coursework that is in accordance with a policy adopted pursuant to subsection (g) of this section, or (3) through a demonstration of mastery based on competency and performance standards, in accordance with guidelines adopted by the State Board of Education.

(g) Only courses taken in grades nine to twelve, inclusive, shall satisfy the graduation requirements set forth in this section, except that a local or regional board of education may grant a student credit (1) toward meeting a specified course requirement upon the successful completion in grade seven or eight of any course, the primary focus of which corresponds directly to the subject matter of a specified course requirement in grades nine to twelve, inclusive; (2) toward meeting the high school graduation requirement upon the successful completion of a world language course (A) in grade six, seven or eight, (B) through on-line coursework, or (C) offered privately through a nonprofit provider, provided such student achieves a passing grade on an examination prescribed, within available appropriations, by the Commissioner of Education and such credits do not exceed four; (3) toward meeting the high school graduation requirement upon achievement of a passing grade on a subject area proficiency examination identified and approved, within available appropriations, by the Commissioner of Education, regardless of the number of hours the student spent in a public school classroom learning such subject matter; (4) toward meeting the high school graduation requirement upon the successful completion of coursework during the school year or summer months at an institution accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited. One three-credit semester course, or its equivalent, at such an institution shall equal one-half credit for purposes of this section; (5) toward meeting the high school graduation requirement upon the successful completion of on-line coursework, provided the local or regional board of education has adopted a policy in accordance with this subdivision for the granting of credit for on-line coursework. Such a policy shall ensure, at a minimum, that (A) the workload required by the on-line course is equivalent to that of a similar course taught in a traditional classroom setting, (B) the content is rigorous and aligned with curriculum guidelines approved by the State Board of Education, where appropriate, (C) the course engages students and has interactive components, which may include, but are not limited to, required interactions between students and their teachers, participation in on-line demonstrations, discussion boards or virtual labs, (D) the program of instruction for such on-line coursework is planned, ongoing and systematic, and (E) the courses are (i) taught by teachers who are certified in the state or another state and have received training on teaching in an on-line environment, or (ii) offered by institutions of higher education that are accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited; or (6) toward meeting the high school graduation requirement upon the successful completion of the academic advancement program, pursuant to section 10-5c.

(h) A local or regional board of education may offer one-half credit in community service which, if satisfactorily completed, shall qualify for high school graduation credit pursuant to this section, provided such community service is supervised by a certified school administrator or teacher and consists of not less than fifty hours of actual service that may be performed at times when school is not regularly in session and not less than ten hours of related classroom instruction. For purposes of this section, community service does not include partisan political activities. The State Board of Education shall assist local and regional boards of education in meeting the requirements of this section. The State Board of Education shall award a community service recognition award to any student who satisfactorily completes fifty hours or more of community service in accordance with the provisions of this subsection.

(i) (1) A local or regional board of education may award a diploma to a veteran, as defined in subsection (a) of section 27-103, of World War II or the Korean hostilities, as described in section 51-49h, or of the Vietnam Era, as defined in subsection (a) of section 27-103, who withdrew from high school prior to graduation in order to serve in the armed forces of the United States and did not receive a diploma as a consequence of such service.

(2) A local or regional board of education may award a diploma to any person who (A) withdrew from high school prior to graduation to work in a job that assisted the war effort during World War II, December 7, 1941, to December 31, 1946, inclusive, (B) did not receive a diploma as a consequence of such work, and (C) has been a resident of the state for at least fifty consecutive years.

(j) For the school year commencing July 1, 2012, and each school year thereafter, each local and regional board of education shall create a student success plan for each student enrolled in a public school, beginning in grade six. Such student success plan shall include a student’s career and academic choices in grades six to twelve, inclusive.

(P.A. 83-282; P.A. 84-297, S. 1, 2; P.A. 85-96, S. 1, 2; 85-613, S. 120, 154; P.A. 86-333, S. 12, 32; P.A. 88-136, S. 11, 37; P.A. 93-111, S. 1, 2; P.A. 95-182, S. 8, 11; P.A. 96-26, S. 3, 4; P.A. 00-124, S. 1, 2; 00-156; 00-187, S. 69, 75; P.A. 08-138, S. 1; P.A. 10-111, S. 16; P.A. 11-17, S. 1; 11-28, S. 14; 11-48, S. 285; 11-135, S. 1, 2; P.A. 12-156, S. 10; 12-173, S. 8; 12-197, S. 22; P.A. 13-57, S. 1; 13-108, S. 1; 13-118, S. 14; 13-122, S. 17; 13-247, S. 189; P.A. 15-237, S. 1.)

History: P.A. 84-297 amended Subsec. (a) to establish a state-wide twenty credit requirement for graduation effective for classes graduating in 1988 and thereafter; to state the minimum number of credits to be earned in English, mathematics, social studies, science, the arts or vocational education and physical education and to allow the local or regional board of education to determine what is an eligible credit for purposes of fulfilling the requirement; P.A. 85-96 amended Subsec. (a) to permit an exception to the course requirement for graduation, allowing local or regional boards to grant a student credit toward a specified course requirement upon the successful completion in grade seven or eight of any course, the primary focus of which corresponds directly to the subject matter of a specified course requirement in grades nine to twelve, but specifying that students must complete at least twenty credits in grades nine to twelve, notwithstanding the grant of such credit; P.A. 85-613 made technical change; P.A. 86-333 made provision in Subsec. (a) for credit for coursework earned at institutions of higher education to satisfy high school graduation requirements; P.A. 88-136 deleted obsolete provisions in Subsec. (a) re students graduating in 1987; P.A. 93-111 amended Subsec. (a) to add provisions on community service, effective July 1, 1993; P.A. 95-182 deleted former Subsec. (b) concerning report to the General Assembly on graduation requirements, effective June 28, 1995; P.A. 96-26 added provision allowing expelled students to graduate if they have completed the necessary credits and deleted provision requiring that twenty credits toward graduation be completed in grades nine through twelve, effective July 1, 1996; P.A. 00-124 added new provision, designated as Subsec. (g), re diplomas for veterans of World War II, effective May 29, 2000; P.A. 00-156, effective October 1, 2000, and 00-187, effective July 1, 2000, both divided the existing section into Subsecs., adding new provisions as Subsec. (b) to require that classes graduating in 2004 and thereafter have at least one-half credit in civics and American government; P.A. 08-138 amended Subsec. (e) by adding new Subdiv. (2) re world language course and Subdiv. (3) re subject area approved by commissioner and redesignating existing Subdiv. (2) as Subdiv. (4), effective July 1, 2008; P.A. 10-111 amended Subsec. (b) by replacing “Commencing with classes graduating in 2004, and for each graduating class thereafter” with “For classes graduating from 2004 to 2017, inclusive”, added new Subsec. (c) re graduation requirements beginning with classes graduating in 2018, added new Subsec. (d) re student support and remedial services, redesignated existing Subsecs. (c) to (g) as Subsecs. (e) to (i), amended redesignated Subsec. (f) by adding provision re on-line coursework, amended redesignated Subsec. (g) by adding “the successful”, by adding Subparas. (A) and (B) and designating existing provision re nonprofit provider as Subpara. (C) in Subdiv. (2), by adding Subdiv. (5) re on-line coursework and by adding Subdiv. (6) re board examination series, and added Subsec. (j) re collection of student information, effective July 1, 2010; P.A. 11-17 amended Subsec. (i) by adding provision re Korean hostilities and making a conforming change, effective July 1, 2011; P.A. 11-28 made a technical change in Subsec. (j), effective June 3, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (f) and (g), effective July 1, 2011; P.A. 11-135 amended Subsec. (b) by replacing “2017” with “2019”, amended Subsecs. (c) and (d) by replacing “2018” with “2020” and amended Subsec. (j) by adding language re student success plan and making conforming changes, effective July 8, 2011; P.A. 12-156 amended Subsecs. (f) and (g) by adding references to State Board of Education re accreditation, effective June 15, 2012; P.A. 12-173 amended Subsec. (d)(4) by replacing “individualized education plans” with “individualized education programs”, effective June 15, 2012; P.A. 12-197 amended Subsec. (e) by adding provision allowing certification by an advanced practice registered nurse; P.A. 13-57 amended Subsec. (i) to allow the awarding of diplomas for veterans of the Vietnam Era, effective June 3, 2013; P.A. 13-108 amended Subsec. (f) by adding Subdiv. (3) re demonstration of mastery based on competency and performance standards, effective July 1, 2013; P.A. 13-118 amended Subsecs. (f) and (g) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-122 amended Subsec. (i) by designating existing provisions as Subdiv. (1) and amending same by replacing “left” with “withdrew from” and adding Subdiv. (2) re diplomas for persons assisting in the war effort during World War II, effective July 1, 2013; P.A. 13-247 amended Subsec. (g) by making a technical change and replacing “board examination series” with “academic advancement program” in Subdiv. (6), effective July 1, 2013; P.A. 15-237 amended Subsec. (b) by replacing “2019” with “2020”, amended Subsecs. (c) and (d) by replacing “2020” with “2021”, amended Subsec. (g) by making a technical change and, in Subdiv. (4), by adding “during the school year or summer months”, amended Subsec. (h) by adding provision re community service recognition award, and amended Subsec. (i) by adding “subsection (a) of” re references to Sec. 27-103, effective July 1, 2015.



Section 10-221b - Boards of education to establish written uniform policy re treatment of recruiters.

Notwithstanding any other provision of law to the contrary, all public high schools and any private high school which receives state funds shall, subject to the provisions of subdivision (11) of subsection (b) of section 1-210, provide the same directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services as are offered to nonmilitary recruiters or commercial concerns. Local and regional boards of education and the governing board of any such private high school shall establish a written uniform policy for the treatment of all recruiters, including commercial, nonmilitary and military concerns and recruiters representing institutions of higher education.

(P.A. 84-87, S. 1, 7.)



Section 10-221c - Development of policy for reporting complaints re school transportation safety. Reporting of accidents at school bus stops.

(a) The superintendent of schools of each local or regional school district and the supervisory agent of each nonpublic school shall develop and implement a policy for the reporting of all complaints relative to school transportation safety, and shall cause to be maintained a written record of all such complaints received. Each such superintendent of schools and each such supervisory agent shall, annually, within thirty days after the end of the school year, provide the Commissioner of Motor Vehicles with a copy of the written record of complaints received for the previous twelve-month period.

(b) The superintendent of schools of each local or regional school district and the supervisory agent of each nonpublic school shall make a written report of the circumstances of any accident within his jurisdiction and knowledge, involving a motor vehicle and any pedestrian who is a student, which occurs at a designated school bus stop or in the immediate vicinity thereof, to the Commissioner of Motor Vehicles within ten days thereafter on a form prescribed by the commissioner.

(P.A. 89-320, S. 9, 12; P.A. 90-112, S. 8, 14.)

History: P.A. 90-112 added Subsec. (b), requiring superintendent and supervisory agent to make written report of circumstances of accidents involving motor vehicles and student pedestrians at or near bus stops to motor vehicles commissioner.

See Sec. 14-275 et seq. re Motor Vehicles Commissioner's powers and duties re school buses.



Section 10-221d - Criminal history and child abuse and neglect registry records checks of school personnel. Fingerprinting. Termination or dismissal. Denial of application for and revocation of certification. Availability of information re applicant's history.

(a) Each local and regional board of education, each governing council of a state or local charter school and each interdistrict magnet school operator shall (1) require each applicant for a position in a public school with such board, council or operator to state whether such applicant has ever been convicted of a crime or whether criminal charges are pending against such applicant, (2) require each applicant to submit to a records check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k, before such applicant may be hired by such board, council or operator, (3) on and after July 1, 2016, require, subject to the provisions of subsection (d) of this section, each applicant for a position to submit to state and national criminal history records checks within thirty days from the date of employment and may require, subject to the provisions of subsection (d) of this section, any person hired prior to said date to submit to state and national criminal history records checks, and (4) require each worker (A) placed within a school under a public assistance employment program, (B) employed by a provider of supplemental services pursuant to the No Child Left Behind Act, P.L. 107-110, or (C) in a nonpaid, noncertified position completing preparation requirements for the issuance of an educator certificate pursuant to chapter 166, who performs a service involving direct student contact to submit to state and national criminal history records checks within thirty days from the date such worker begins to perform such service. The criminal history records checks required by this subsection shall be conducted in accordance with section 29-17a. If the local or regional board of education receives notice of a conviction of a crime which has not previously been disclosed by such person to the board, the board may (i) terminate the contract of a certified employee, in accordance with the provisions of section 10-151, and (ii) dismiss a noncertified employee, provided such employee is notified of the reason for such dismissal. In addition, if the local or regional board of education receives notice of a conviction of a crime by a person (I) holding a certificate, authorization or permit issued by the State Board of Education, (II) employed by a provider of supplemental services, or (III) in a nonpaid, noncertified position completing preparation requirements for the issuance of an educator certificate pursuant to chapter 166, the local or regional board of education shall send such notice to the State Board of Education. The supervisory agent of a private school may require any applicant for a position in such school or any employee of such school to submit to state and national criminal history records checks in accordance with the procedures described in this subsection.

(b) If a local or regional board of education, governing council of a state or local charter school, operator of an interdistrict magnet school, endowed or incorporated academy approved by the State Board of Education pursuant to section 10-34, or special education facility approved by the State Board of Education pursuant to section 10-76d requests, a regional educational service center shall arrange for the fingerprinting of any person required to submit to state and national criminal history records checks pursuant to this section or for conducting any other method of positive identification required by the State Police Bureau of Identification or the Federal Bureau of Investigation and shall forward such fingerprints or other positive identifying information to the State Police Bureau of Identification which shall conduct criminal history records checks in accordance with section 29-17a. Such regional educational service center shall maintain such fingerprints or other positive identifying information, which may be in an electronic format, for a period of four years, at the end of which such fingerprints and positive identifying information shall be destroyed. Such regional educational service centers shall provide the results of such checks to such local or regional board of education, governing council of a state or local charter school, operator of an interdistrict magnet school, endowed or incorporated academy or special education facility and to a contractor, in the case of any employee of an applicant contractor subject to such records checks. Such regional educational service centers shall provide such results to any other local or regional board of education or regional educational service center upon the request of such person. No regional educational service center shall charge a fee for services under this subsection that exceeds any fee that the center may charge any applicant for a position with such center.

(c) State and national criminal history records checks for substitute teachers completed within one year prior to the date of employment with a local or regional board of education, council or operator and submitted to the employing board of education, council or operator shall meet the requirements of subdivision (3) of subsection (a) of this section. A local or regional board of education, council or operator shall not require substitute teachers to submit to state and national criminal history records checks pursuant to subdivision (3) of subsection (a) of this section if they are continuously employed by such local or regional board of education, council or operator, provided a substitute teacher is subjected to such checks at least once every five years. For purposes of this section, substitute teachers shall be deemed to be continuously employed by a local or regional board of education, council or operator if they are employed at least one day of each school year by such local or regional board of education, council or operator.

(d) The provisions of this section shall not apply to a student employed by the local or regional school district in which the student attends school.

(e) The State Board of Education shall submit, periodically, a database of applicants for an initial issuance of certificate, authorization or permit pursuant to sections 10-144o to 10-149, inclusive, to the State Police Bureau of Identification. The State Police Bureau of Identification shall conduct a state criminal history records check against such database and notify the State Board of Education of any such applicant who has a criminal conviction. The State Board of Education shall not issue a certificate, authorization or permit until it receives and evaluates the results of such check and may deny an application in accordance with the provisions of subsection (i) of section 10-145b.

(f) The State Board of Education shall submit, periodically, a database of all persons who hold certificates, authorizations or permits to the State Police Bureau of Identification. The State Police Bureau of Identification shall conduct a state criminal history records check against such database and shall notify the State Board of Education of any such person who has a criminal conviction. The State Board of Education may revoke the certificate, authorization or permit of such person in accordance with the provisions of subsection (i) of section 10-145b.

(g) The State Board of Education shall require each applicant seeking an initial issuance or renewal of a certificate, authorization or permit pursuant to sections 10-144o to 10-149, inclusive, to submit to a records check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k. If notification is received that the applicant is listed as a perpetrator of abuse or neglect on the Department of Children and Families child abuse and neglect registry, the board shall deny an application for the certificate, authorization or permit in accordance with the provisions of subsection (i) of section 10-145b, or may revoke the certificate, authorization or permit in accordance with the provisions of said subsection (i).

(h) Notwithstanding the provisions of subsection (f) of section 31-51i, the Department of Education shall, upon request of a local or regional board of education, governing council of a state or local charter school or an interdistrict magnet school operator, make available to such local or regional board of education, governing council or interdistrict magnet school operator requesting information concerning an applicant for a position with such board, council or operator (1) any information concerning the applicant's eligibility for employment in a position with such board, council or operator requiring a certificate, authorization or permit issued pursuant to chapter 166, (2) whether the department has knowledge that the applicant has been disciplined for a finding of abuse or neglect or sexual misconduct, as defined in section 10-222c, and any information concerning such a finding, and (3) whether the department has received notification that the applicant has been convicted of a crime or of criminal charges pending against the applicant and any information concerning such charges. The provisions of this subsection shall not be construed to cause the department to investigate any such request.

(P.A. 93-328; P.A. 94-221, S. 7; P.A. 95-259, S. 16, 32; P.A. 98-252, S. 15, 80; P.A. 01-173, S. 55, 67; 01-175, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 19; P.A. 04-181, S. 3; June 19 Sp. Sess. P.A. 09-1, S. 8; P.A. 10-71, S. 5; P.A. 11-93, S. 1; P.A. 12-116, S. 47; 12-120, S. 21; P.A. 16-67, S. 1.)

History: P.A. 94-221 amended Subsec. (a) to allow local and regional boards of education to require criminal history records checks of persons hired prior to July 1, 1994, and to allow private schools to require such checks of applicants for positions in such schools and employees of such schools; P.A. 95-259 amended Subsec. (a) to add references to Subsec. (d) and to regional educational service centers, designated existing Subsec. (b) as Subsec. (d), inserting new Subsec. (b) re regional educational service centers and Subsec. (c) re substitute teachers and amended Subsec. (d), formerly Subsec. (b), to add provision concerning teachers of adult classes or activities, effective July 6, 1995; P.A. 98-252 amended Subsec. (b) to allow the service center to provide the results to other boards of education upon the request of the person fingerprinted, effective July 1, 1998; P.A. 01-173 amended Subsec. (a) to substitute 30 for 90 days from date of employment for records checks, to add Subdiv. (3) re workers under public assistance employment programs, and to require boards of education to send notices of convictions to the State Board of Education, amended Subsec. (c) to make a technical change, amended Subsec. (d) by designating existing provisions as Subdivs. (1) and (3), adding Subdiv. (2) re employed students and making a technical change for purposes of gender neutrality in Subdiv. (3), and added Subsecs. (e) and (f) re submission of data bases to the State Police Bureau of Identification, effective July 1, 2001; P.A. 01-175 made technical changes for purposes of gender neutrality in Subsecs. (a), (b) and (d), amended Subsec. (a) by replacing language re Subsec. (b) state criminal history checks, fingerprinting and charging of fee for national criminal history records checks with language re state and national criminal history checks pursuant to Sec. 29-17a, and amended Subsec. (b) by replacing language re fingerprinting pursuant to Subsec. (a) with language re fingerprinting and criminal history records checks pursuant to Sec. 29-17a; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to designate existing provision re worker placed under public assistance employment program as Subpara. (A) and add Subpara. (B) re providers of supplemental services in Subdiv. (3), to redesignate existing Subparas. (A) and (B) as Clauses (i) and (ii) and to add requirement that the State Board of Education be notified of criminal convictions of providers of supplemental services, effective August 20, 2003; P.A. 04-181 amended Subsec. (b) by adding references to endowed or incorporated academies and special education facilities, effective July 1, 2004; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by deleting “On and after July 1, 1994”, by adding Subpara. (C) re workers in nonpaid, noncertified positions completing requirements for educator certification, by designating existing provisions re person holding certificate, authorization or permit or employed by provider of supplemental services as subclauses (I) and (II) and adding subclause (III) re person in nonpaid, noncertified position completing requirements for educator certification, and made technical changes in Subsecs. (e) and (f), effective July 1, 2009; P.A. 10-71 made a technical change in Subsec. (a), effective May 18, 2010; P.A. 11-93 amended Subsec. (a) by adding new Subdiv. (2) re applicants for positions in public schools to submit to records check of Department of Children and Families child abuse and neglect registry and redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), amended Subsecs. (c) and (d) to make a technical change and added Subsec. (g) re applicants for certification to submit to records check of Department of Children and Families child abuse and neglect registry, effective July 1, 2011; P.A. 12-116 made technical changes in Subsecs. (e) to (g), effective July 1, 2012; P.A. 12-120 amended Subsec. (b) by adding provision re maintenance and destruction of fingerprints and other positive identifying information, effective June 15, 2012; P.A. 16-67 added references to governing council of state or local charter school and interdistrict magnet school operator, amended Subsec. (a)(2) by deleting provision re position requiring certificate, authorization or permit, by deleting Subpara. (B) re position not requiring certificate, authorization or permit and by deleting Subpara. (A) designator, amended Subsec. (a)(3) by adding “on and after July 1, 2016,” by replacing reference to person hired by board after July 1, 1994, with reference to applicant for position and, in Subpara. (C)(ii), by deleting provision re opportunity to file proper answer, amended Subsec. (b) by adding reference to contractor and adding provision re fee charged by regional educational service center, amended Subsec. (c) by adding provision re substitute teacher subject to checks, amended Subsec. (d) by deleting former Subdiv. (1) re applicability to person required to submit to criminal history records checks pursuant to Sec. 14-44(e), by deleting former Subdiv. (3) re teacher for noncredit adult class or adult education activity and by deleting Subdiv. (2) designator, added Subsec. (h) re availability of information concerning applicant, and made technical and conforming changes, effective July 1, 2016.



Section 10-221e - Intradistrict student assignment programs.

Local and regional boards of education may develop intradistrict student assignment programs. Under such programs parents may select the public school which their child will attend provided the school is in the school district in which the child resides. Boards of education may provide transportation services to students participating in the program.

(P.A. 96-213, S. 1, 5.)

History: P.A. 96-213 effective July 1, 1996.



Section 10-221f - School uniforms.

A local or regional board of education may specify a school uniform for students in schools under its jurisdiction.

(P.A. 96-101, S. 1, 2.)

History: P.A. 96-101 effective May 8, 1996.



Section 10-221g - Instructional time and facility usage assessment.

Each local and regional board of education shall conduct an instructional time and facility usage assessment in order to maximize student learning and community use of facilities. For purposes of such audit, the superintendent of schools of each school district shall meet regularly with representatives from the public library and the recreation department in the town or towns that comprise the school district to coordinate the availability of facilities.

(P.A. 97-290, S. 11, 29.)

History: P.A. 97-290 effective July 1, 1997.



Section 10-221h and 10-221i - Plan to improve reading skills. Technical assistance; standard of reading competency.

Sections 10-221h and 10-221i are repealed, effective July 1, 2012.

(P.A. 97-290, S. 23, 29; P.A. 98-243, S. 1, 2, 25; P.A. 12-116, S. 97.)



Section 10-221j - Early Reading Success Panel.

The Department of Education shall convene an Early Reading Success Panel composed of elementary school teachers, school administrators, national experts in the field of reading research and early childhood and higher education experts knowledgeable in the field of reading research. The panel shall review research on how reading is learned and on the knowledge and skills necessary for teachers to deliver effective reading instruction by July 1, 2000.

(P.A. 99-227, S. 1, 6.)

History: P.A. 99-227 effective July 1, 1999.



Section 10-221k - Assessments by priority school districts of need related to goal of reading success.

Each local or regional board of education for a priority school district pursuant to section 10-266p shall conduct an assessment of its institutional and teacher need related to the attainment of the goal of reading success for children in its schools. The assessment shall include need in the areas of teacher training, assessment tools, curriculum, library books and other forms of technical assistance. The local or regional board of education shall report on the results of such assessment to the Department of Education, in such form as the Commissioner of Education prescribes, by July 1, 2000.

(P.A. 99-227, S. 2, 6.)

History: P.A. 99-227 effective July 1, 1999.



Section 10-221l - State-Wide Early Reading Success Institute.

The Department of Education shall develop, within available appropriations, a State-Wide Early Reading Success Institute for educators based on the review completed by the Early Reading Success Panel pursuant to section 10-221j and the assessments conducted pursuant to section 10-221k. The institute shall commence operation in the 2000-2001 school year. The institute shall use a training curriculum that incorporates comprehensive instruction in reading as determined by the Early Reading Success Panel pursuant to section 10-221j, to include, but not be limited to: (1) Instructional strategies that can be adapted for each student's needs; (2) early screening and ongoing assessment to determine which individual students need additional instruction; (3) teaching of oral language competencies, including phonological awareness, vocabulary, listening comprehension and grammatical skills; (4) systematic teaching of word identification skills including phonics instruction and instruction in phonemic awareness; and (5) teaching of comprehension competencies, including the use of context to infer meaning.

(P.A. 99-227, S. 3, 6; June Sp. Sess. P.A. 01-1, S. 17, 54; P.A. 03-76, S. 46.)

History: P.A. 99-227 effective July 1, 1999; June Sp. Sess. P.A. 01-1 added requirements re training curriculum used by the institute, effective July 1, 2001; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-221m - Development and implementation of in-service reading instruction training program by priority school districts.

(a) On or before July 1, 2001, each local or regional board of education for a priority school district pursuant to section 10-266p shall develop and implement a three-year in-service reading instruction training plan for the professional development of the district's school librarians, elementary school principals and not less than seventy per cent of its teachers in grades kindergarten to three, inclusive, provided spaces are available at the State-Wide Early Reading Success Institute for such training.

(b) On or before October 1, 2001, each local or regional board of education for a priority school district shall revise the plan developed pursuant to subsection (a) of this section and implement such revised plan. The revised plan shall provide for a five-year school-based in-service reading instruction training program for the professional development of each elementary school's librarian, principal, reading specialist, special education teachers, speech and language specialists and classroom teachers in grades kindergarten to three, inclusive. Such plan shall (1) utilize the school-based training model developed by the State-Wide Early Reading Success Institute pursuant to section 10-221l, and (2) require the board of education to appoint a new or existing employee to serve as a school-based content specialist coordinator. The local or regional board of education may use funds received by the school district pursuant to section 10-265f for teacher training based on the plan.

(P.A. 99-227, S. 4, 6; June Sp. Sess. P.A. 01-1, S. 18, 54.)

History: P.A. 99-227 effective July 1, 1999; June Sp. Sess. P.A. 01-1 divided existing provisions into Subsecs. (a) and (b) and in Subsec. (b) added requirements re development and implementation of revised plan that provides for five-year school-based in-service reading instruction training program for specified personnel, re use of a school-based training model and re appointment of a new or existing employee as a school-based content specialist coordinator, effective July 1, 2001.



Section 10-221n - Independent evaluation.

The Department of Education shall contract, within available appropriations, for an independent evaluation of the early reading success teacher training and curriculum modules as delineated in sections 10-221j to 10-221m, inclusive.

(June Sp. Sess. P.A. 01-1, S. 20, 54.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001.



Section 10-221o - Lunch periods. Recess. Boards to adopt policies addressing limitation of physical exercise.

(a) Each local and regional board of education shall require each school under its jurisdiction to (1) offer all full day students a daily lunch period of not less than twenty minutes, and (2) include in the regular school day for each student enrolled in elementary school time devoted to physical exercise of not less than twenty minutes in total, except that a planning and placement team may develop a different schedule for a child requiring special education and related services in accordance with chapter 164 and the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time. In the event of a conflict with this section and any provision of chapter 164, such other provision of chapter 164 shall be deemed controlling.

(b) Not later than October 1, 2013, each local and regional board of education shall adopt a policy, as the board deems appropriate, concerning the issue regarding any school employee being involved in preventing a student from participating in the entire time devoted to physical exercise in the regular school day, pursuant to subsection (a) of this section, as a form of discipline. For purposes of this section, “school employee” means (1) a teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or working in a public elementary, middle or high school; or (2) any other individual who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in a public elementary, middle or high school, pursuant to a contract with the local or regional board of education.

(P.A. 04-224, S. 1; P.A. 12-116, S. 9; 12-198, S. 5; P.A. 13-173, S. 2.)

History: P.A. 04-224 effective July 1, 2004 (Revisor's note: A reference to “Individual With Disabilities Education Act” was changed editorially by the Revisors to “Individuals With Disabilities Education Act” for accuracy); P.A. 12-116 amended Subdiv. (2) by replacing “a period of physical exercise” with “time devoted to physical exercise of not less than twenty minutes in total”, effective July 1, 2012; P.A. 12-198 made identical changes as P.A. 12-116, effective July 1, 2012; P.A. 13-173 designated existing provisions as Subsec. (a) and amended same to replace “grades kindergarten to five, inclusive,” with “elementary school” in Subdiv. (2) and added Subsec. (b) requiring each board to adopt a policy concerning the restriction of physical exercise as a form of discipline and defining “school employee”, effective July 1, 2013.



Section 10-221p - Boards to make available for purchase nutritious and low-fat foods.

Each local and regional board of education and governing authority for each state charter school, interdistrict magnet school and endowed academy approved pursuant to section 10-34, shall make available in the schools under its jurisdiction for purchase by students enrolled in such schools nutritious and low-fat foods, which shall include, but shall not be limited to, low-fat dairy products and fresh or dried fruit at all times when food is available for purchase by students in such schools during the regular school day.

(P.A. 04-224, S. 2; P.A. 06-63, S. 6.)

History: P.A. 04-224 effective July 1, 2004; P.A. 06-63 added reference to governing authority of each state charter school, interdistrict magnet school and endowed academy, changed the reference to “nutritious, low-fat foods” to “nutritious and low-fat foods”, and deleted language re drinks, including low-fat milk, natural fruit juices and water, effective July 1, 2006.



Section 10-221q - Sale of beverages.

(a) Except as otherwise provided in subsection (b) of this section, each local and regional board of education and the governing authority for each state charter school, interdistrict magnet school and endowed academy approved pursuant to section 10-34, shall permit at schools under its jurisdiction the sale of only the following beverages to students from any source, including, but not limited to, school stores, vending machines, school cafeterias, and any fund-raising activities on school premises, whether or not school sponsored: (1) Milk that may be flavored but contain no artificial sweeteners and no more than four grams of sugar per ounce, (2) nondairy milks such as soy or rice milk, which may be flavored but contain no artificial sweeteners, no more than four grams of sugar per ounce, no more than thirty-five per cent of calories from fat per portion and no more than ten per cent of calories from saturated fat per portion, (3) one hundred per cent fruit juice, vegetable juice or combination of such juices, containing no added sugars, sweeteners or artificial sweeteners, (4) beverages that contain only water and fruit or vegetable juice and have no added sugars, sweeteners or artificial sweeteners, and (5) water, which may be flavored but contain no added sugars, sweeteners, artificial sweeteners or caffeine. Portion sizes of beverages, other than water as described in subdivision (5) of this subsection, that are offered for sale pursuant to this subsection shall not exceed twelve ounces.

(b) Each such board of education or governing authority may permit at schools under its jurisdiction, the sale to students of beverages that are not listed in subsection (a) of this section, provided (1) such sale is in connection with an event occurring after the end of the regular school day or on the weekend, (2) such sale is at the location of such event, and (3) such beverages are not sold from a vending machine or school store.

(P.A. 06-63, S. 1.)

History: P.A. 06-63 effective July 1, 2006.



Section 10-221r - Advanced placement course program. Guidelines.

(a) For the school year commencing July 1, 2011, and each school year thereafter, each local and regional board of education shall provide an advanced placement course program. For purposes of this section, “advanced placement course program” means a program approved by the State Board of Education that provides college or university-level instruction as part of a course for which credit is earned at the high school level.

(b) The State Board of Education shall develop guidelines to aid local and regional boards of education in training teachers for teaching advanced placement courses to a diverse student body.

(P.A. 10-111, S. 31; P.A. 11-136, S. 21.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-136 amended Subsec. (a) by redefining “advanced placement course program”, effective July 8, 2011.



Section 10-221s - Posting of Careline telephone number in schools. Investigations of child abuse and neglect. Disciplinary action.

(a) Each local and regional board of education shall post the telephone number for the Careline operated by the Department of Children and Families, pursuant to section 17a-103a, and the Internet web site address that provides information about the Careline in a conspicuous location frequented by students in each school under the jurisdiction of the board. Such posting shall be in various languages that are the most appropriate for the students enrolled in the school.

(b) A local or regional board of education shall permit and give priority to any investigation conducted by the Commissioner of Children and Families or the appropriate local law enforcement agency that a child has been abused or neglected pursuant to sections 17a-101a to 17a-101d, inclusive, and section 17a-103. Such board of education shall conduct its own investigation and take any disciplinary action, in accordance with the provisions of section 17a-101i, upon notice from the commissioner or the appropriate local law enforcement agency that such board's investigation will not interfere with the investigation of the commissioner or such local law enforcement agency.

(P.A. 11-93, S. 13; P.A. 16-188, S. 2.)

History: P.A. 11-93 effective July 1, 2011; P.A. 16-188 designated existing provisions re investigations of abuse and neglect as Subsec. (b) and added Subsec. (a) re posting of telephone number and Internet web site address of Careline in schools, effective July 1, 2016.



Section 10-221t - Alignment of common core standards with college level programs.

Each local and regional board of education, in collaboration with the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut, shall develop a plan to align Connecticut's common core state standards with college level programs at Connecticut public institutions of higher education not later than one year after Connecticut first implements said standards.

(June 12 Sp. Sess. P.A. 12-1, S. 224.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10-221u - Boards to adopt policies addressing the use of physical activity as discipline.

Not later than October 1, 2013, each local and regional board of education shall adopt a policy, as the board deems appropriate, concerning the issue regarding any school employee being involved in requiring any student enrolled in grades kindergarten to twelve, inclusive, to engage in physical activity as a form of discipline during the regular school day. For purposes of this section, “school employee” means (1) a teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or working in a public elementary, middle or high school; or (2) any other individual who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in a public elementary, middle or high school, pursuant to a contract with the local or regional board of education.

(P.A. 13-173, S. 3.)

History: P.A. 13-173 effective July 1, 2013.



Section 10-221v - Confidential rapid response team re suspected abuse or neglect.

Not later than January 1, 2016, each local and regional board of education shall establish a confidential rapid response team to coordinate with the Department of Children and Families to (1) ensure prompt reporting of suspected abuse or neglect, as described in section 46b-120, or sexual assault pursuant to the provisions of section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a against a victim, as described in subdivision (2) of subsection (a) of section 17a-101a, and (2) provide immediate access to information and individuals relevant to the department’s investigation. The confidential rapid response team shall consist of a teacher and the superintendent employed by the board of education, a local police officer and any other person the board of education deems appropriate. The department, along with the multidisciplinary team established pursuant to section 17a-106a, shall take immediate action to investigate and address each report of child abuse or neglect reported in any school.

(P.A. 15-205, S. 9.)

History: P.A. 15-205 effective July 1, 2015.



Section 10-221w - Boards prohibited from hiring certain persons convicted for failure to report as a mandated reporter or interference with the making of a report.

No local or regional board of education shall hire any person whose employment contract was previously terminated by a board or who resigned from such employment, if such person has been convicted of a violation of section 17a-101a, regardless of whether an allegation of abuse or neglect or sexual assault has been substantiated.

(P.A. 15-205, S. 10.)

History: P.A. 15-205 effective July 1, 2015.



Section 10-222 - Appropriations and budget.

Each local board of education shall prepare an itemized estimate of the cost of maintenance of public schools for the ensuing year and shall submit such estimate to the board of finance in each town or city having a board of finance, to the board of selectmen in each town having no board of finance or otherwise to the authority making appropriations for the school district, not later than two months preceding the annual meeting at which appropriations are to be made. The board or authority that receives such estimate shall, not later than ten days after the date the board of education submits such estimate, make spending recommendations and suggestions to such board of education as to how such board of education may consolidate noneducational services and realize financial efficiencies. Such board of education may accept or reject the suggestions of the board of finance, board of selectmen or appropriating authority and shall provide the board of finance, board of selectmen or appropriating authority with a written explanation of the reason for any rejection. The money appropriated by any municipality for the maintenance of public schools shall be expended by and in the discretion of the board of education. Except as provided in this subsection, any such board may transfer any unexpended or uncontracted-for portion of any appropriation for school purposes to any other item of such itemized estimate. Boards may, by adopting policies and procedures, authorize designated personnel to make limited transfers under emergency circumstances if the urgent need for the transfer prevents the board from meeting in a timely fashion to consider such transfer. All transfers made in such instances shall be announced at the next regularly scheduled meeting of the board and a written explanation of such transfer shall be provided to the legislative body of the municipality or, in a municipality where the legislative body is a town meeting, to the board of selectmen. Expenditures by the board of education shall not exceed the appropriation made by the municipality, with such money as may be received from other sources for school purposes. If any occasion arises whereby additional funds are needed by such board, the chairman of such board shall notify the board of finance, board of selectmen or appropriating authority, as the case may be, and shall submit a request for additional funds in the same manner as is provided for departments, boards or agencies of the municipality and no additional funds shall be expended unless such supplemental appropriation shall be granted and no supplemental expenditures shall be made in excess of those granted through the appropriating authority. The annual report of the board of education shall, in accordance with section 10-224, include a summary showing (1) the total cost of the maintenance of schools, (2) the amount received from the state and other sources for the maintenance of schools, and (3) the net cost to the municipality of the maintenance of schools. For purposes of this subsection, “meeting” means a meeting, as defined in section 1-200, and “itemized estimate” means an estimate in which broad budgetary categories including, but not limited to, salaries, fringe benefits, utilities, supplies and grounds maintenance are divided into one or more line items.

(1949 Rev., S. 1480; P.A. 78-218, S. 147; P.A. 82-217; P.A. 84-484, S. 1, 2; P.A. 98-141, S. 1, 2; P.A. 12-116, S. 16; P.A. 13-60, S. 1.)

History: P.A. 78-218 simplified phraseology by specifying applicability of provisions to local boards, substituting “municipality” for “city, town or school district” and making other technical changes; P.A. 82-217 inserted provisions relating to supplemental appropriations; P.A. 84-484 inserted Subsec. indicator and added new Subsec. (b) re development of a financial information system to assist boards of education in reporting budget data; (Revisor's note: In 1995 the Revisors editorially substituted the numeric indicators (1), (2) and (3) for (a), (b) and (c) at the end of Subsec. (a) for consistency with statutory usage); P.A. 98-141 amended Subsec. (a) to add provisions re limited transfers in emergency circumstances and to define “meeting”, effective July 1, 1998; P.A. 12-116 deleted former Subsec. (b) re financial information system and made a conforming change, effective May 14, 2012; P.A. 13-60 added provisions authorizing board or authority to make spending recommendations, requiring board of education to provide written explanation of reasons for rejection of recommendations and for transfers of funds and defining “itemized estimate”.

Cited. 115 C. 158. Estimates should be itemized so as to indicate whether or not proposed expenditures are for purposes as to which board of education has duty or independent discretion. 127 C. 351. Under section and provisions of charter, Bridgeport board of education has full discretion as to expenditures of money appropriated for school purposes. 133 C. 415. If board of finance properly exercises its discretion and budget is approved by town, board of education has no power to exceed appropriations made. 138 C. 521. Board of finance cannot place funds for school purposes in general government budget to be paid to school board on happening of certain contingencies. 151 C. 1. Cited. 152 C. 568; 162 C. 393; 163 C. 537; 174 C. 522; 182 C. 253; 217 C. 110; 228 C. 699.

Cited. 14 CS 280; 15 CS 370. Board of finance may reduce the estimate submitted by the board of education; authority of board to refuse to honor vouchers up to the amount of money appropriated for maintenance of schools during the fiscal year discussed. 20 CS 224. Phrase “with such money as may be received from other sources for school purposes” does not apply to state and federal grants; appropriation request may be reduced by amount board of aldermen, in its discretion, considers is larger than is reasonably necessary. 25 CS 9. Provision in Trumbull charter re failure of board of finance to adopt budget for submission to town council upheld; relationship between boards of education and municipal budget authorities; extent of municipal obligation to finance education. 32 CS 132.

Subsec. (a):

Cited. 237 C. 169. Town charter that allows for separate referenda for town's operating budget and education budget and that allows voters to reject the budgets three times does not rise to the level of a veto and does not violate state statute and policy concerning education. 268 C. 295.



Section 10-222a - Boards to have use of funds from repayment and insurance proceeds for school materials and from payment for custodial services for use of school facilities.

Notwithstanding the provisions of chapter 106, or any municipal charter or special act to the contrary, whenever any student, or the parent or guardian of any student, pays for lost, damaged or stolen textbooks, library materials, other materials or equipment, or whenever insurance proceeds are received for lost, damaged or stolen textbooks, library materials, other materials or equipment, an amount equal to the amount so paid or received, net of any costs the fiscal authority having budgetary responsibility or charged with making appropriations for the school district has incurred for the purpose of replacing or repairing such lost, damaged or stolen textbooks, library materials, other materials or equipment, shall be deemed to be appropriated to the board of education in addition to the funds appropriated by the town to such board for the fiscal year in which such payment is made or insurance proceeds received. Notwithstanding the provisions of chapter 106, or any municipal charter or special act to the contrary, whenever any outside group or individual makes payment for custodial costs for use of school facilities or otherwise for the use of school facilities an amount equal to the amount so paid or received, net of any costs the fiscal authority having budgetary responsibility or charged with making appropriations for the school district has incurred for the purpose of providing custodial services shall be deemed to be appropriated to the board of education in addition to the funds appropriated by the town to such board for the current fiscal year.

(P.A. 84-183, S. 1, 2; P.A. 90-122, S. 1, 3; P.A. 93-14, S. 1, 2; P.A. 94-245, S. 21, 46.)

History: P.A. 90-122 added repayment by parents or guardians of students and that the educational materials for which payment is received may be stolen and provided that insurance proceeds received for certain lost, damaged or stolen educational materials be deemed appropriated to the board of education; P.A. 93-14 added “equipment”, removed specification that the material be “educational” and replaced “current” fiscal year with fiscal year “in which such payment is made or insurance proceeds received”, effective April 21, 1993; P.A. 94-245 added provision for the use of funds received for payment for custodial services for the use of school facilities by outside groups and individuals, effective June 2, 1994.



Section 10-222b - Board to have use of funds from the Manville property damage settlement trust.

Section 10-222b is repealed, effective July 1, 2000.

(P.A. 90-122, S. 2, 3; P.A. 00-220, S. 42, 43.)



Section 10-222c - Hiring policy. Applicant's employment history; requirement to disclose and check upon. Immunity from civil and criminal liability.

(a) No local or regional board of education, governing council of a state or local charter school or interdistrict magnet school operator shall offer employment to an applicant for a position, including any position which is contracted for, if such applicant would have direct student contact, prior to such board, council or operator:

(1) Requiring of such applicant:

(A) To list the name, address and telephone number of each current or former employer of the applicant, if such current or former employer was a local or regional board of education, council or operator or if such employment otherwise caused the applicant to have contact with children;

(B) A written authorization that (i) consents to and authorizes disclosure by the employers listed under subparagraph (A) of this subdivision of the information requested under subdivision (2) of this subsection and the release of related records by such employers, (ii) consents to and authorizes disclosure by the Department of Education of the information requested under subdivision (3) of this subsection and the release of related records by the department, and (iii) releases those employers and the department from liability that may arise from such disclosure or release of records pursuant to subdivision (2) or (3) of this subsection; and

(C) A written statement of whether the applicant (i) has been the subject of an abuse or neglect or sexual misconduct investigation by any employer, state agency or municipal police department, unless the investigation resulted in a finding that all allegations were unsubstantiated, (ii) has ever been disciplined or asked to resign from employment or resigned from or otherwise separated from any employment while an allegation of abuse or neglect was pending or under investigation by the Department of Children and Families, or an allegation of sexual misconduct was pending or under investigation or due to an allegation substantiated pursuant to section 17a-101g of abuse or neglect, or of sexual misconduct or a conviction for abuse or neglect or sexual misconduct, or (iii) has ever had a professional or occupational license or certificate suspended or revoked or has ever surrendered such a license or certificate while an allegation of abuse or neglect was pending or under investigation by the department or an investigation of sexual misconduct was pending or under investigation, or due to an allegation substantiated by the department of abuse or neglect or of sexual misconduct or a conviction for abuse or neglect or sexual misconduct;

(2) Conducting a review of the employment history of the applicant by contacting those employers listed by the applicant under subdivision (1) of this subsection. Such review shall be conducted using a form developed by the Department of Education in accordance with section 3 of public act 16-67* that shall request (A) the dates of employment of the applicant, and (B) a statement as to whether the employer has knowledge that the applicant (i) was the subject of an allegation of abuse or neglect or sexual misconduct for which there is an investigation pending with any employer, state agency or municipal police department or which has been substantiated; (ii) was disciplined or asked to resign from employment or resigned from or otherwise separated from any employment while an allegation of abuse or neglect or sexual misconduct was pending or under investigation, or due to a substantiation of abuse or neglect or sexual misconduct; or (iii) has ever had a professional or occupational license, certificate, authorization or permit suspended or revoked or has ever surrendered such a license, certificate, authorization or permit while an allegation of abuse or neglect or sexual misconduct was pending or under investigation, or due to a substantiation of abuse or neglect or sexual misconduct. Such review may be conducted telephonically or through written communication. Notwithstanding the provisions of subsection (f) of section 31-51i, not later than five business days after any such current or former employer of the applicant receives a request for such information, such employer shall respond with such information. A local or regional board of education, council or operator may request more information concerning any response made by a current or former employer, and, notwithstanding the provisions of said subsection (f), such employer shall respond not later than five business days after receiving such request; and

(3) Requesting information from the Department of Education concerning (A) the eligibility status for employment of any applicant for a position requiring a certificate, authorization or permit issued pursuant to chapter 166, (B) whether the department has knowledge that a finding has been substantiated by the Department of Children and Families pursuant to section 17a-101g of abuse or neglect or of sexual misconduct against the applicant and any information concerning such a finding, and (C) whether the department has received notification that the applicant has been convicted of a crime or of criminal charges pending against the applicant and any information concerning such charges.

(b) Notwithstanding the provisions of subsection (f) of section 31-51i, any local or regional board of education or council or operator that receives information that an applicant for a position with or an employee of the board has been disciplined for a finding of abuse or neglect or sexual misconduct shall notify the Department of Education of such information.

(c) No local or regional board of education or council or operator shall employ an applicant for a position involving direct student contact who does not comply with the provisions of subdivision (1) of subsection (a) of this section.

(d) A local or regional board of education or council or operator may employ or contract with an applicant on a temporary basis for a period not to exceed ninety days, pending such board's review of information received under this section, provided:

(1) The applicant complied with subdivision (1) of subsection (a) of this section;

(2) The board, council or operator has no knowledge of information pertaining to the applicant that would disqualify the applicant from employment with the board, council or operator; and

(3) The applicant affirms that the applicant is not disqualified from employment with such board, council or operator.

(e) No local or regional board of education, council or operator shall enter into a collective bargaining agreement, an employment contract, an agreement for resignation or termination, a severance agreement or any other contract or agreement or take any action that:

(1) Has the effect of suppressing information relating to an investigation of a report of suspected abuse or neglect or sexual misconduct by a current or former employee;

(2) Affects the ability of the local or regional board of education, council or operator to report suspected abuse or neglect or sexual misconduct to appropriate authorities; or

(3) Requires the local or regional board of education, council or operator to expunge information about an allegation or a finding of suspected abuse or neglect or sexual misconduct from any documents maintained by the board, unless after investigation such allegation is dismissed or found to be false.

(f) No local or regional board of education, council or operator shall offer employment to a person as a substitute teacher, unless such person and the board comply with the provisions of subsection (a) of this section. The board shall determine which such persons are employable as substitute teachers and maintain a list of such persons. No board, council or operator shall hire any person as a substitute teacher who is not on such list. Such person shall remain on such list as long as such person is continuously employed by the board, council or operator as a substitute teacher, as described in subsection (c) of section 10-221d, provided the board, council or operator does not have any knowledge of a reason that such person should be removed from such list.

(g) In the case of an applicant who is a contractor, the contractor shall require any employee with such contractor who would be in a position involving direct student contact to supply to such contractor all information required of an applicant under subparagraphs (A) and (C) of subdivision (1) of subsection (a) of this section and a written authorization under subparagraph (B) of said subdivision. Such contractor shall contact any current or former employer of such employee that was a local or regional board of education, council or operator or if such employment caused the employee to have contact with children, and request, either telephonically or through written communication, any information concerning whether there was a finding of abuse or neglect or sexual misconduct against such employee. Notwithstanding the provisions of subsection (f) of section 31-51i, such employer shall report to the contractor any such finding, either telephonically or through written communication. If the contractor receives any information indicating such a finding or otherwise has knowledge of such a finding, the contractor shall, notwithstanding the provisions of said subsection (f), immediately forward such information to any local or regional board of education with which the contractor is under contract, either telephonically or through written communication. Any local or regional board of education, council or operator that receives such information shall determine whether such employee may work in a position involving direct student contact at any school under the board's jurisdiction. No determination by a local or regional board of education that any such employee shall not work under any such contract in any such position shall constitute a breach of such contract.

(h) Any applicant who knowingly provides false information or knowingly fails to disclose information required in subdivision (1) of subsection (a) of this section shall be subject to discipline by the employing local or regional board of education, council or operator that may include (1) denial of employment, or (2) termination of the contract of a certified employee, in accordance with the provisions of section 10-151.

(i) Any employer who provides information in accordance with subdivision (2) of subsection (a) of this section or subsection (g) of this section and the Department of Education for the provision of information requested in accordance with subdivision (3) of said subsection (a) shall be immune from criminal and civil liability, provided the employer or department did not knowingly supply false information.

(j) Notwithstanding the provisions of section 10-151c and subsection (f) of section 31-51i, a local or regional board of education, council or operator shall provide upon request by any other local or regional board of education, council or operator for the purposes of an inquiry pursuant to subdivision (2) of subsection (a) of this section or subsection (g) of this section or to the Commissioner of Education pursuant to subsection (b) of this section any information that the board, council or operator has concerning a finding of abuse or neglect or sexual misconduct by a subject of any such inquiry.

(k) For purposes of this section and section 10-221d, (1) “sexual misconduct” means any verbal, nonverbal, written or electronic communication, or any other act directed toward or with a student that is designed to establish a sexual relationship with the student, including a sexual invitation, dating or soliciting a date, engaging in sexual dialog, making sexually suggestive comments, self-disclosure or physical exposure of a sexual or erotic nature and any other sexual, indecent or erotic contact with a student; and (2) “abuse or neglect” means abuse or neglect as described in section 46b-120, and includes any violation of section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a.

(l) Prior to offering employment to an applicant, a local or regional board of education, council or operator shall make a documented good faith effort to contact each current and any former employer that was a local or regional board of education, council or operator or if such employment otherwise caused the applicant to have contact with children of the applicant in order to obtain information and recommendations which may be relevant to the applicant's fitness for employment, provided such effort shall not be construed to require more than three telephonic requests made on three separate days.

(m) No local or regional board of education shall offer employment to any applicant who had any previous employment contract terminated by a board, council or operator or who resigned from such employment, if such person has been convicted of a violation of section 17a-101a, when an allegation of abuse or neglect or sexual assault has been substantiated.

(P.A. 01-173, S. 56, 67; P.A. 16-67, S. 2.)

*Note: Section 3 of public act 16-67 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 01-173 effective July 1, 2001; P.A. 16-67 designated existing provisions re contacting employers as Subsec. (l) and amended same to make applicable prior to offering employment to applicant, add provision re contacting current and former employer that was a board of education, governing council of a charter school or magnet school operator or employer where employment required contact with children, and add provision re effort not construed to require more than 3 telephonic requests on 3 separate days, added Subsec. (a) re board of education, governing council of charter school or magnet school requirements before offering employment to applicant, added Subsec. (b) re notification to department of employee disciplined for finding of abuse or neglect or sexual misconduct, added Subsec. (c) re failure to comply with Subsec. (a), added Subsec. (d) re temporary employment, added Subsec. (e) re agreement and contract prohibitions, added Subsec. (f) re substitute teachers, added Subsec. (g) re contractors, added Subsec. (h) re providing false information or failure to disclose, added Subsec. (i) re immunity from criminal and civil liability, added Subsec. (j) re providing requested information, added Subsec. (k) re definitions and added Subsec. (m) re no offer of employment after substantiated allegation, effective July 1, 2016.



Section 10-222d - Safe school climate plans. Definitions. School climate assessments.

(a) As used in this section, sections 10-222g to 10-222i, inclusive, and section 10-222k:

(1) “Bullying” means (A) the repeated use by one or more students of a written, oral or electronic communication, such as cyberbullying, directed at or referring to another student attending school in the same school district, or (B) a physical act or gesture by one or more students repeatedly directed at another student attending school in the same school district, that: (i) Causes physical or emotional harm to such student or damage to such student's property, (ii) places such student in reasonable fear of harm to himself or herself, or of damage to his or her property, (iii) creates a hostile environment at school for such student, (iv) infringes on the rights of such student at school, or (v) substantially disrupts the education process or the orderly operation of a school. “Bullying” shall include, but not be limited to, a written, oral or electronic communication or physical act or gesture based on any actual or perceived differentiating characteristic, such as race, color, religion, ancestry, national origin, gender, sexual orientation, gender identity or expression, socioeconomic status, academic status, physical appearance, or mental, physical, developmental or sensory disability, or by association with an individual or group who has or is perceived to have one or more of such characteristics;

(2) “Cyberbullying” means any act of bullying through the use of the Internet, interactive and digital technologies, cellular mobile telephone or other mobile electronic devices or any electronic communications;

(3) “Teen dating violence” means any act of physical, emotional or sexual abuse, including stalking, harassing and threatening, that occurs between two students who are currently in or who have recently been in a dating relationship;

(4) “Mobile electronic device” means any hand-held or other portable electronic equipment capable of providing data communication between two or more individuals, including, but not limited to, a text messaging device, a paging device, a personal digital assistant, a laptop computer, equipment that is capable of playing a video game or a digital video disk, or equipment on which digital images are taken or transmitted;

(5) “Electronic communication” means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system;

(6) “Hostile environment” means a situation in which bullying among students is sufficiently severe or pervasive to alter the conditions of the school climate;

(7) “Outside of the school setting” means at a location, activity or program that is not school related, or through the use of an electronic device or a mobile electronic device that is not owned, leased or used by a local or regional board of education;

(8) “School employee” means (A) a teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or working in a public elementary, middle or high school; or (B) any other individual who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in a public elementary, middle or high school, pursuant to a contract with the local or regional board of education; and

(9) “School climate” means the quality and character of school life with a particular focus on the quality of the relationships within the school community between and among students and adults.

(b) Each local and regional board of education shall develop and implement a safe school climate plan to address the existence of bullying and teen dating violence in its schools. Such plan shall: (1) Enable students to anonymously report acts of bullying to school employees and require students and the parents or guardians of students to be notified at the beginning of each school year of the process by which students may make such reports, (2) enable the parents or guardians of students to file written reports of suspected bullying, (3) require school employees who witness acts of bullying or receive reports of bullying to orally notify the safe school climate specialist, described in section 10-222k, or another school administrator if the safe school climate specialist is unavailable, not later than one school day after such school employee witnesses or receives a report of bullying, and to file a written report not later than two school days after making such oral report, (4) require the safe school climate specialist to investigate or supervise the investigation of all reports of bullying and ensure that such investigation is completed promptly after receipt of any written reports made under this section and that the parents or guardians of the student alleged to have committed an act or acts of bullying and the parents or guardians of the student against whom such alleged act or acts were directed receive prompt notice that such investigation has commenced, (5) require the safe school climate specialist to review any anonymous reports, except that no disciplinary action shall be taken solely on the basis of an anonymous report, (6) include a prevention and intervention strategy, as defined by section 10-222g, for school employees to deal with bullying and teen dating violence, (7) provide for the inclusion of language in student codes of conduct concerning bullying, (8) require each school to notify the parents or guardians of students who commit any verified acts of bullying and the parents or guardians of students against whom such acts were directed not later than forty-eight hours after the completion of the investigation described in subdivision (4) of this subsection, (9) require each school to invite the parents or guardians of a student against whom such act was directed to a meeting to communicate to such parents or guardians the measures being taken by the school to ensure the safety of the student against whom such act was directed and policies and procedures in place to prevent further acts of bullying, (10) require each school to invite the parents or guardians of a student who commits any verified act of bullying to a meeting, separate and distinct from the meeting required in subdivision (9) of this subsection, to discuss specific interventions undertaken by the school to prevent further acts of bullying, (11) establish a procedure for each school to document and maintain records relating to reports and investigations of bullying in such school and to maintain a list of the number of verified acts of bullying in such school and make such list available for public inspection, and annually report such number to the Department of Education, and in such manner as prescribed by the Commissioner of Education, (12) direct the development of case-by-case interventions for addressing repeated incidents of bullying against a single individual or recurrently perpetrated bullying incidents by the same individual that may include both counseling and discipline, (13) prohibit discrimination and retaliation against an individual who reports or assists in the investigation of an act of bullying, (14) direct the development of student safety support plans for students against whom an act of bullying was directed that address safety measures the school will take to protect such students against further acts of bullying, (15) require the principal of a school, or the principal's designee, to notify the appropriate local law enforcement agency when such principal, or the principal's designee, believes that any acts of bullying constitute criminal conduct, (16) prohibit bullying (A) on school grounds, at a school-sponsored or school-related activity, function or program whether on or off school grounds, at a school bus stop, on a school bus or other vehicle owned, leased or used by a local or regional board of education, or through the use of an electronic device or an electronic mobile device owned, leased or used by the local or regional board of education, and (B) outside of the school setting if such bullying (i) creates a hostile environment at school for the student against whom such bullying was directed, or (ii) infringes on the rights of the student against whom such bullying was directed at school, or (iii) substantially disrupts the education process or the orderly operation of a school, (17) require, at the beginning of each school year, each school to provide all school employees with a written or electronic copy of the school district's safe school climate plan, and (18) require that all school employees annually complete the training described in section 10-220a or section 10-222j. The notification required pursuant to subdivision (8) of this subsection and the invitation required pursuant to subdivision (9) of this subsection shall include a description of the response of school employees to such acts and any consequences that may result from the commission of further acts of bullying.

(c) Not later than September 1, 2014, each local and regional board of education that has not had a safe school climate plan, developed pursuant to this section, previously reviewed and approved by the Department of Education shall submit a safe school climate plan to the department for review and approval in accordance with the provisions of section 10-222p. Not later than thirty calendar days after approval by the department of such safe school climate plan, the board shall make such plan available on the board's and each individual school in the school district's Internet web site and ensure that such plan is included in the school district's publication of the rules, procedures and standards of conduct for schools and in all student handbooks.

(d) On and after July 1, 2012, and biennially thereafter, each local and regional board of education shall require each school in the district to complete an assessment using the school climate assessment instruments, including surveys, approved and disseminated by the Department of Education pursuant to section 10-222h. Each local and regional board of education shall collect the school climate assessments for each school in the district and submit such school climate assessments to the department.

(P.A. 02-119, S. 1; P.A. 06-115, S. 1; P.A. 08-160, S. 4; P.A. 11-232, S. 1; P.A. 14-172, S. 2; 14-232, S. 2; 14-234, S. 3.)

History: P.A. 02-119 effective July 1, 2002; P.A. 06-115 added annual notification requirement in Subdiv. (1), added Subdiv. (9) re interventions, redefined “bullying” to include harassment and behavior on a school bus and added language re policies to address bullying outside of the school setting, effective July 1, 2006; P.A. 08-160 added language re implementation of policy, deleted provision re use on and after February 1, 2003, amended Subdiv. (3) to require notification be in writing, amended Subdiv. (4) to add exception re anonymous report, amended Subdiv. (5) to add language re prevention, amended Subdiv. (7) to add language re notification by each school and invitation to attend at least one meeting, amended Subdiv. (8) to add language re report to Department of Education, added Subdiv. (10) re identification of appropriate personnel, redefined “bullying” to provide that acts may be committed against any student more than once and added language re submission of policy to Department of Education and publication of policy by school district, effective July 1, 2008 (Revisor's note: In codifying section 4 of public act 08-160, a reference to “this act” was deemed by the Revisors to be a reference to section 5 of that act and therefore cited as “section 10-222g”); P.A. 11-232 replaced references to bullying policy with references to safe school climate plan throughout, designated existing provisions as Subsecs. (b) and (c), added Subsec. (a) re definitions, amended Subsec. (b) by adding provisions re safe school climate plan and making conforming changes, deleting former definition of “bullying”, redesignating existing Subdivs. (5) to (7) as Subdivs. (6) to (8), adding new Subdivs. (5), (9) and (10), redesignating existing Subdiv. (9) as Subdiv. (11), deleting former Subdiv. (10) and adding Subdivs. (12) to (17), amended Subsec. (c) by expanding existing provisions re safe school climate plan and making conforming changes, and added Subsec. (d) re completion and submission of school climate assessments, effective July 1, 2011; P.A. 14-172 amended Subsec. (b) to add provision re notice of bullying policy at the beginning of the school year in Subdiv. (1), add provision re prompt notice to parents re bullying investigation in Subdiv. (4), delete provision re verified act of bullying and add “policies and procedures in place” in Subdiv. (9), add new Subdiv. (10) re meeting with parents or guardians of student who commits verified act of bullying, redesignate existing Subdivs. (10) to (17) as Subdivs. (11) to (18) and make technical changes, effective July 1, 2014; P.A. 14-232 amended Subsec. (c) by replacing “January 1, 2012” with “September 1, 2014”, adding requirement that boards of education that have not had a safe school climate plan previously reviewed and approved by department submit such plan for review and approval and making conforming changes, effective June 13, 2014; P.A. 14-234 amended Subsec. (a) to add new Subdiv. (3) defining “teen dating violence” and redesignate existing Subdivs. (3) to (8) as Subdivs. (4) to (9), and amended Subsec. (b) to add references to teen dating violence.

Section, revised to 2007, does not regulate teacher-student bullying but rather student-student bullying. 134 CA 288.



Section 10-222e - Policy on evaluation and termination of athletic coaches.

(a) Any local or regional board of education that employs an athletic coach, as defined in section 10-149d, shall require the athletic director, as defined in section 10-149d, or the immediate supervisor of such coach to evaluate, in accordance with the provisions of section 10-149d, such coach on an annual basis and provide such coach with a copy of such evaluation.

(b) Any local or regional board of education acting directly, or through its duly authorized agent, that terminates or declines to renew the coaching contract of an athletic coach who has served in the same coaching position for three or more consecutive school years shall inform such coach of such decision no later than ninety days after the completion of the sport season covered by the contract. Such coach shall have an opportunity to appeal such decision to the local or regional board of education in a manner prescribed by such local or regional board of education. Nothing in this subsection shall prohibit a local or regional board of education from terminating the coaching contract of an athletic coach at any time (1) for reasons of moral misconduct, insubordination or a violation of the rules of the board of education, or (2) because a sport has been cancelled by the board of education.

(P.A. 04-243, S. 1; P.A. 13-41, S. 2.)

History: P.A. 04-243 effective July 1, 2004; P.A. 13-41 amended Subsec. (a) by replacing former provisions with provision re evaluation of athletic coach by athletic director and deleted former Subsec. (c) re definition of “athletic coach”, effective July 1, 2013.

See Sec. 10-151b re evaluation of teachers.



Section 10-222f - College informational forums.

Each local and regional board of education may require any high school under its jurisdiction that hosts an informational forum concerning college preparation or the college admission process to which parents and guardians of students are invited to provide such parents and guardians with information about the optional nature of some surveys and questions that accompany examinations taken for college admission. The information provided to parents and guardians shall include a warning that the release of personal identifying information, as defined in subsection (b) of section 53a-129a, may increase a student's vulnerability to identify theft.

(P.A. 07-241, S. 2.)

History: P.A. 07-241 effective July 1, 2007.



Section 10-222g - Prevention and intervention strategy re bullying and teen dating violence.

For the purposes of section 10-222d, the term “prevention and intervention strategy” may include, but is not limited to, (1) implementation of a positive behavioral interventions and supports process or another evidence-based model approach for safe school climate or for the prevention of bullying and teen dating violence identified by the Department of Education, (2) school rules prohibiting bullying, teen dating violence, harassment and intimidation and establishing appropriate consequences for those who engage in such acts, (3) adequate adult supervision of outdoor areas, hallways, the lunchroom and other specific areas where bullying or teen dating violence is likely to occur, (4) inclusion of grade-appropriate bullying and teen dating violence education and prevention curricula in kindergarten through high school, (5) individual interventions with the bully, parents and school employees, and interventions with the bullied child, parents and school employees, (6) school-wide training related to safe school climate, (7) student peer training, education and support, (8) promotion of parent involvement in bullying prevention through individual or team participation in meetings, trainings and individual interventions, and (9) culturally competent school-based curriculum focusing on social-emotional learning, self-awareness and self-regulation. Funding for the school-based bullying intervention and school climate improvement strategy may originate from public, private, federal or philanthropic sources. For purposes of this section, “interventions with the bullied child” includes referrals to a school counselor, psychologist or other appropriate social or mental health service, and periodic follow-up by the safe school climate specialist with the bullied child.

(P.A. 08-160, S. 5; P.A. 11-232, S. 2; P.A. 14-172, S. 3; 14-234, S. 4.)

History: P.A. 08-160 effective July 1, 2008; P.A. 11-232 deleted former Subdivs. (2) and (3) re school survey and bullying prevention coordinating committee, redesignated existing Subdivs. (4) to (8) as Subdivs. (2) to (6), added “education and” in Subdiv. (4), replaced references to “school staff” with “school employees” in Subdiv. (5), added new Subdiv. (7) re student peer training, education and support and redesignated existing Subdiv. (9) as Subdiv. (8), effective July 1, 2011; P.A. 14-172 added Subdiv. (9) re school-based curriculum, funding and definition of “interventions with the bullied child”, effective July 1, 2014; P.A. 14-234 amended Subdivs. (1) to (4) by adding references to teen dating violence.



Section 10-222h - Analysis of school districts' efforts re prevention of and response to bullying in schools. School climate assessment instruments.

(a) The Department of Education shall, within available appropriations, (1) document school districts' articulated needs for technical assistance and training related to safe learning and bullying, (2) collect information on the prevention and intervention strategies used by schools to reduce the incidence of bullying, improve school climate and improve reporting outcomes, (3) develop or recommend model safe school climate plans for grades kindergarten to twelve, inclusive, and (4) in collaboration with the Connecticut Association of Schools, disseminate to all public schools grade-level appropriate school climate assessment instruments, approved by the department, to be used by local and regional boards of education for the purposes of collecting information described in subdivision (2) of this subsection so that the department can monitor bullying prevention efforts over time and compare each district's progress to state trends. Such school climate assessment instruments shall (A) include surveys that contain uniform grade-level appropriate questions that collect information about students' perspectives and opinions about the school climate at the school, and (B) allow students to complete and submit such assessment and survey anonymously.

(b) On or before February 1, 2014, and annually thereafter, the department shall, in accordance with the provisions of section 11-4a, submit a report on the status of its efforts pursuant to this section including, but not limited to, the number of verified acts of bullying in the state, an analysis of the responsive action taken by school districts, an analysis of student responses on the uniform grade-level appropriate questions described in subparagraph (A) of subdivision (4) of subsection (a) of this section and any recommendations it may have regarding additional activities or funding to prevent bullying in schools and improve school climate to the joint standing committees of the General Assembly having cognizance of matters relating to education and children and to the speaker of the House of Representatives, the president pro tempore of the Senate and the majority and minority leaders of the House of Representatives and the Senate.

(c) The department may accept private donations for the purposes of this section.

(P.A. 08-160, S. 7; P.A. 09-45, S. 5; P.A. 11-232, S. 3; P.A. 13-3, S. 89; P.A. 14-232, S. 4.)

History: P.A. 08-160 effective July 1, 2009; P.A. 09-45 made a technical change in Subsec. (a), effective May 20, 2009; P.A. 11-232 amended Subsec. (a) by deleting former Subdivs. (1) and (2) and redesignating existing Subdivs. (3) to (5) as Subdivs. (1) to (3), replacing reference to model bullying policies with reference to model safe school climate plan and adding “or recommend” in Subdiv. (3), adding Subdiv. (4) re dissemination of school climate assessment instruments, and adding “and biennially thereafter” and provision re number of verified acts of bullying and analysis of districts' responsive action to report requirements, effective July 1, 2011; P.A. 13-3 amended Subsec. (a) by designating existing provision re submission of report as new Subsec. (b), amended same by replacing “2010” with “2014”, replacing “biennially” with “annually”, adding provision re report submitted to speaker of the House of Representatives, president pro tempore of the Senate and majority and minority leaders of the House and Senate and making conforming changes, and redesignated existing Subsec. (b) as Subsec. (c), effective April 4, 2013; P.A. 14-232 amended Subsec. (a) by deleting “a” and replacing “plan” with “plans” in Subdiv. (3), deleting “including surveys,” in Subdiv. (4), adding requirements re school climate assessment instruments and making a technical change, and amended Subsec. (b) by adding provision re analysis of student responses on uniform grade-level appropriate questions, effective June 13, 2014.



Section 10-222i - State-wide safe school climate resource network.

(a) The Department of Education, in consultation with the State Education Resource Center, established pursuant to section 10-357a, the Governor's Prevention Partnership, the Commission on Women, Children and Seniors and the Connecticut Coalition Against Domestic Violence, shall establish, within available appropriations, a state-wide safe school climate resource network for the identification, prevention and education of school bullying and teen dating violence in the state. Such state-wide safe school climate resource network shall make available to all schools information, training opportunities and resource materials to improve the school climate to diminish bullying and teen dating violence.

(b) The department may seek federal, state and municipal funding and may accept private donations for the administration of the state-wide safe school climate resource network.

(P.A. 11-232, S. 4; P.A. 14-212, S. 17; 14-234, S. 5; May Sp. Sess. P.A. 16-3, S. 144.)

History: P.A. 11-232 effective July 1, 2011; P.A. 14-212 amended Subsec. (a) by adding reference to Sec. 10-357a, effective June 13, 2014; P.A. 14-234 amended Subsec. (a) to add “the Connecticut Coalition Against Domestic Violence” and “teen dating violence”; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by replacing “Commission on Children” with “Commission on Women, Children and Seniors”, effective July 1, 2016.



Section 10-222j - Training re prevention, identification and response to school bullying, teen dating violence and youth suicide.

The Department of Education shall provide, within available appropriations, annual training to school employees, as defined in section 10-222d, except those school employees who hold professional certification pursuant to section 10-145b unless such school employee who holds professional certification is the district safe school climate coordinator, the safe school climate specialist or a member of the safe school climate committee, as described in section 10-222k, on the prevention, identification and response to school bullying and teen dating violence, as defined in section 10-222d, and the prevention of and response to youth suicide. Such training may include, but not be limited to, (1) developmentally appropriate strategies to prevent bullying and teen dating violence among students in school and outside of the school setting, (2) developmentally appropriate strategies for immediate and effective interventions to stop bullying and teen dating violence, (3) information regarding the interaction and relationship between students committing acts of bullying and teen dating violence, students against whom such acts of bullying and teen dating violence are directed and witnesses of such acts of bullying and teen dating violence, (4) research findings on bullying and teen dating violence, such as information about the types of students who have been shown to be at-risk for bullying and teen dating violence in the school setting, (5) information on the incidence and nature of cyberbullying, as defined in section 10-222d, (6) Internet safety issues as they relate to cyberbullying, or (7) information on the incidence of youth suicide, methods of identifying youths at risk of suicide and developmentally appropriate strategies for effective interventions to prevent youth suicide. Such training may be presented in person by mentors, offered in state-wide workshops or through on-line courses.

(P.A. 11-232, S. 6; P.A. 14-234, S. 6.)

History: P.A. 11-232 effective July 1, 2011; P.A. 14-234 added provision re annual training for school employees on teen dating violence, revised provision re those school employees excepted from annual training requirements and added references to teen dating violence in Subdivs. (1) to (4).



Section 10-222k - District safe school climate coordinator. Safe school climate specialist. Safe school climate committee.

(a) For the school year commencing July 1, 2012, and each school year thereafter, the superintendent of each local or regional board of education shall appoint, from among existing school district staff, a district safe school climate coordinator. The district safe school climate coordinator shall: (1) Be responsible for implementing the district's safe school climate plan, developed pursuant to section 10-222d, (2) collaborate with the safe school climate specialists, described in subsection (b) of this section, the board of education for the district and the superintendent of schools of the school district to prevent, identify and respond to bullying in the schools of the district, (3) provide data and information, in collaboration with the superintendent of schools of the district, to the Department of Education regarding bullying, in accordance with the provisions of subsection (b) of section 10-222d and subsection (a) of section 10-222h, and (4) meet with the safe school climate specialists at least twice during the school year to discuss issues relating to bullying in the school district and to make recommendations concerning amendments to the district's safe school climate plan.

(b) For the school year commencing July 1, 2012, and each school year thereafter, the principal of each school, or the principal's designee, shall serve as the safe school climate specialist and shall (1) investigate or supervise the investigation of reported acts of bullying in the school in accordance with the district's safe school climate plan, (2) collect and maintain records of reports and investigations of bullying in the school, and (3) act as the primary school official responsible for preventing, identifying and responding to reports of bullying in the school.

(c) (1) For the school year commencing July 1, 2012, and each school year thereafter, the principal of each school shall establish a committee or designate at least one existing committee in the school to be responsible for developing and fostering a safe school climate and addressing issues relating to bullying in the school. Such committee shall include at least one parent or guardian of a student enrolled in the school appointed by the school principal.

(2) Any such committee shall: (A) Receive copies of completed reports following investigations of bullying, (B) identify and address patterns of bullying among students in the school, (C) implement the provisions of the school security and safety plan, developed pursuant to section 10-222m, regarding the collection, evaluation and reporting of information relating to instances of disturbing or threatening behavior that may not meet the definition of bullying, (D) review and amend school policies relating to bullying, (E) review and make recommendations to the district safe school climate coordinator regarding the district's safe school climate plan based on issues and experiences specific to the school, (F) educate students, school employees and parents and guardians of students on issues relating to bullying, (G) collaborate with the district safe school climate coordinator in the collection of data regarding bullying, in accordance with the provisions of subsection (b) of section 10-222d and subsection (a) of section 10-222h, and (H) perform any other duties as determined by the school principal that are related to the prevention, identification and response to school bullying for the school.

(3) Any parent or guardian serving as a member of any such committee shall not participate in the activities described in subparagraphs (A) to (C), inclusive, of subdivision (2) of this subsection or any other activity that may compromise the confidentiality of a student.

(P.A. 11-232, S. 9; P.A. 13-3, S. 88.)

History: P.A. 11-232 effective July 1, 2011; P.A. 13-3 amended Subsec. (c)(2) by making a technical change, redesignating existing Subparas. (C) to (G) as Subparas. (D) to (H) and adding new Subpara. (C) re school security and safety plans and amended Subsec. (c)(3) by making a conforming change, effective April 4, 2013.



Section 10-222l - Immunity of school employees, students, parents or guardians, individuals and boards of education from liability for certain actions relating to reporting, investigating and responding to school bullying and teen dating violence.

(a) No claim for damages shall be made against a school employee, as defined in section 10-222d, who reports, investigates and responds to bullying or teen dating violence, as defined in section 10-222d, in accordance with the provisions of the safe school climate plan, described in section 10-222d, if such school employee was acting in good faith in the discharge of his or her duties or within the scope of his or her employment. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton misconduct.

(b) No claim for damages shall be made against a student, parent or guardian of a student or any other individual who reports an act of bullying or teen dating violence to a school employee, in accordance with the provisions of the safe school climate plan described in section 10-222d, if such individual was acting in good faith. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton misconduct.

(c) No claim for damages shall be made against a local or regional board of education that implements the safe school climate plan, described in section 10-222d, and reports, investigates and responds to bullying or teen dating violence, as defined in section 10-222d, if such local or regional board of education was acting in good faith in the discharge of its duties. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton misconduct.

(P.A. 11-232, S. 10; P.A. 14-234, S. 7.)

History: P.A. 11-232 effective July 1, 2011; P.A. 14-234 added references to teen dating violence and made technical changes.



Section 10-222m - School security and safety plans. School security and safety committees.

(a) For the school year commencing July 1, 2014, and each school year thereafter, each local and regional board of education shall develop and implement a school security and safety plan for each school under the jurisdiction of such board. Such plans shall be based on the school security and safety plan standards developed by the Department of Emergency Services and Public Protection, pursuant to section 10-222n. Each local and regional board of education shall annually review and update, if necessary, such plans.

(b) For the school year commencing July 1, 2014, and each school year thereafter, each local and regional board of education shall establish a school security and safety committee at each school under the jurisdiction of such board. The school security and safety committee shall be responsible for assisting in the development of the school security and safety plan for the school and administering such plan. Such school security and safety committee shall consist of a local police officer, a local first responder, a teacher and an administrator employed at the school, a mental health professional, as defined in section 10-76t, a parent or guardian of a student enrolled in the school and any other person the board of education deems necessary. Any parent or guardian serving as a member of a school security and safety committee shall not have access to any information reported to such committee, pursuant to subparagraph (c) of subdivision (2) of subsection (c) of section 10-222k.

(c) Each local and regional board of education shall annually submit the school security and safety plan for each school under the jurisdiction of such board, developed pursuant to subsection (a) of this section, to the Department of Emergency Services and Public Protection.

(P.A. 13-3, S. 87.)

History: P.A. 13-3 effective April 4, 2013.



Section 10-222n - School security and safety plan standards.

(a) Not later than January 1, 2014, the Department of Emergency Services and Public Protection, in consultation with the Department of Education, shall develop school security and safety plan standards. The school security and safety plan standards shall be an all-hazards approach to emergencies at public schools and shall include, but not be limited to, (1) involvement of local officials, including the chief executive officer of the municipality, the superintendent of schools, law enforcement, fire, public health, emergency management and emergency medical services, in the development of school security and safety plans, (2) a command center organization structure based on the federal National Incident Management System and a description of the responsibilities of such command center organization, (3) a requirement that a school security and safety committee be established at each school, in accordance with the provisions of section 10-222m, (4) crisis management procedures, (5) a requirement that local law enforcement and other local public safety officials evaluate, score and provide feedback on fire drills and crisis response drills, conducted pursuant to section 10-231, (6) a requirement that local and regional boards of education annually submit reports to the Department of Emergency Services and Public Protection regarding such fire drills and crisis response drills, (7) procedures for managing various types of emergencies, (8) a requirement that each local and regional board of education conduct a security and vulnerability assessment for each school under the jurisdiction of such board every two years and develop a school security and safety plan for each such school, in accordance with the provisions of section 10-222m, based on the results of such assessment, (9) a requirement that the safe school climate committee for each school, established pursuant to section 10-222k, collect and evaluate information relating to instances of disturbing or threatening behavior that may not meet the definition of bullying, as defined in section 10-222d, and report such information, as necessary, to the district safe school climate coordinator, described in section 10-222k, and the school security and safety committee for the school, established pursuant to section 10-222m, and (10) a requirement that the school security and safety plan for each school provide an orientation on such school security and safety plan to each school employee, as defined in section 10-222d, at such school and provide violence prevention training in a manner prescribed in such school security and safety plan. The Department of Emergency Services and Public Protection shall make such standards available to local officials, including local and regional boards of education.

(b) Not later than January 1, 2014, and annually thereafter, the Department of Emergency Services and Public Protection shall submit the school security and safety plan standards and any recommendations for legislation regarding such standards to the joint standing committees of the General Assembly having cognizance of matters relating to public safety and education, in accordance with the provisions of section 11-4a.

(P.A. 13-3, S. 86.)

History: P.A. 13-3 effective April 4, 2013.



Section 10-222o - Information re aggregate spending for education to be made available.

(a) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, each local and regional board of education shall annually make available on the Internet web site of such local or regional board of education the aggregate spending on salaries, employee benefits, instructional supplies, educational media supplies, instructional equipment, regular education tuition, special education tuition, purchased services and all other expenditure items, excluding debt service, for each school under the jurisdiction of such local or regional board of education.

(b) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, each regional educational service center shall annually make available on the Internet web site of such regional educational service center the aggregate spending on salaries, employee benefits, instructional supplies, educational media supplies, instructional equipment, regular education tuition, special education tuition, purchased services and all other expenditure items, excluding debt service, for each school under the jurisdiction of such regional educational service center.

(c) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the governing authority for each state charter school shall annually make available on the Internet web site of such governing authority the aggregate spending on salaries, employee benefits, instructional supplies, educational media supplies, instructional equipment, regular education tuition, special education tuition, purchased services and all other expenditure items, excluding debt service, for each state charter school under the jurisdiction of such governing authority.

(P.A. 13-247, S. 192.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-222p - Review of safe school climate plans by Department of Education. Approval or rejection.

(a) The Department of Education shall receive each safe school climate plan submitted pursuant to subsection (c) of section 10-222d and review each such plan for compliance with the provisions of subsection (b) of section 10-222d. Not later than thirty calendar days after receiving such plan, the department shall approve or reject such plan. If the department rejects a safe school climate plan, the department shall provide notice of such rejection and the reasons for such rejection to the local or regional board of education that submitted such plan. Such local or regional board of education shall redevelop and resubmit a safe school climate plan to the department for approval not later than thirty calendar days after receipt of notice of such rejection. Not later than thirty calendar days after receiving such resubmitted plan, the department shall approve or reject such plan. If the department rejects a resubmitted safe school climate plan, the department shall provide notice of such rejection to the local or regional board of education that resubmitted such plan. Not later than thirty calendar days after receiving notice of such rejection and the reasons for such rejection, such local or regional board of education shall adopt an appropriate model safe school climate plan, developed or recommended by the department pursuant to subdivision (3) of subsection (a) of section 10-222h.

(b) The Department of Education shall make available on the department’s Internet web site (1) each safe school climate plan that has been approved by the department, (2) a list of the school districts that have an approved safe school climate plan, and (3) a list of the school districts whose safe school climate plans have been rejected and that are in the process of resubmitting their safe school climate plans for approval by the department.

(P.A. 14-232, S. 3; P.A. 15-143, S. 3.)

History: P.A. 14-232 effective June 13, 2014; P.A. 15-143 made technical changes in Subsec. (b), effective June 30, 2015.



Section 10-223 - Separate high school accounts.

Section 10-223 is repealed, effective June 3, 1996.

(1949 Rev., S. 1481; P.A. 78-218, S. 148; P.A. 96-161, S. 12, 13.)



Section 10-223a - Promotion and graduation policies. Basic skills necessary for graduation; assessment process.

(a) On or before July 1, 2000, each local and regional board of education shall review and revise its policies for promotion from grade to grade and for graduation in order to ensure that such policies foster student achievement, reduce the incidence of social promotion and meet the requirements of this section. On and after said date, such policies shall: (1) Include objective criteria for the promotion and graduation of students, (2) provide for the measuring of the progress of students against such criteria and the reporting of such information to parents and students, (3) include alternatives to promotion such as transition programs, and (4) provide for supplemental services, and such policies may require students who have substantial academic deficiencies that jeopardize their eligibility for promotion or graduation to attend after school programs, summer school or other programs offered by the school district that are designed to assist students in remedying such deficiencies.

(b) On or before September 1, 2002, each local and regional board of education shall specify the basic skills necessary for graduation for classes graduating in 2006, and for each graduating class thereafter, and include a process to assess a student's level of competency in such skills. The assessment criteria shall include, but not be exclusively based on, the results of the mastery examination, pursuant to section 10-14n, for students in grade ten or eleven. Each local and regional board of education shall identify a course of study for those students who have not successfully completed the assessment criteria to assist such students to reach a satisfactory level of competency prior to graduation.

(P.A. 99-288, S. 1, 6; P.A. 01-166; P.A. 13-207, S. 7.)

History: P.A. 99-288 effective July 1, 1999; P.A. 01-166 designated existing provisions as Subsec. (a) and added Subsec. (b) re basic skills necessary for graduation and assessment of competency; P.A. 13-207 amended Subsec. (b) by replacing reference to tenth grade mastery examination with provision re results of mastery examination for students in grade ten or eleven and making technical changes, effective July 1, 2013.



Section 10-223b to 10-223d - List of schools in need of improvement; process for improving school performance. Grants for schools in need of improvement. Identification of successful programs and methods.

Sections 10-223b to 10-223d, inclusive, are repealed, effective August 15, 2002.

(P.A. 99-288, S. 2, 6; P.A. 00-187, S. 1, 2, 75; 00-193, S. 2, 3; June Sp. Sess. P.A. 01-1, S. 36, 54; May 9 Sp. Sess. P.A. 02-7, S. 110.)



Section 10-223e - State-wide education accountability plan. State-wide performance management and support plan. Actions. Study of academic achievement. Reconstitution of boards of education.

(a) As used in this section:

(1) “Accountability index” means the score resulting from multiple student, school or district-level measures, as weighted by the Department of Education, that (A) shall include the performance index score and high school graduation rates, and (B) may include, but need not be limited to, academic growth over time, attendance and chronic absenteeism, postsecondary education and career readiness, enrollment in and graduation from institutions of higher education and postsecondary education programs, civics and arts education and physical fitness.

(2) “Performance index” means the score, as calculated by the Department of Education using the mastery test data of record, assigned to student subgroups, schools or districts.

(3) “Mastery test data of record” has the same meaning as provided in section 10-262f.

(4) “Category five schools” means schools with the lowest performance as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the accountability index.

(5) “Category four schools” means schools with the lowest performance other than category five schools as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the accountability index.

(6) “Category three schools” means schools with higher performance than category four and five schools, but lower performance than category one and two schools as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the accountability index.

(7) “Category two schools” means schools that have higher performance than category three, category four and category five schools, but lower performance than category one schools as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the accountability index.

(8) “Category one schools” means schools that have the highest performance as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the accountability index.

(9) “Focus school” has the same meaning as “focus school” as described in the United States Department of Education’s ESEA Flexibility policy document, updated June 7, 2012.

(b) (1) For the school years commencing July 1, 2002, to July 1, 2011, inclusive, in conformance with the No Child Left Behind Act, P.L. 107-110, the Commissioner of Education shall prepare a state-wide education accountability plan, consistent with federal law and regulation. Such plan shall identify the schools and districts in need of improvement, require the development and implementation of improvement plans and utilize rewards and consequences.

(2) For the school years commencing July 1, 2012, to July 1, 2014, inclusive, the Department of Education shall prepare a state-wide performance management and support plan, consistent with federal law and regulation. Such plan shall (A) identify districts in need of improvement, (B) classify schools as category one, two, three, four or five schools based on their school performance index and other factors, and (C) identify focus schools.

(3) For the school year commencing July 1, 2015, and each school year thereafter, the Department of Education shall prepare a state-wide performance management and support plan, consistent with federal law and regulation. Such plan shall (A) identify districts in need of improvement, (B) classify schools as category one, two, three, four or five schools based on the accountability index, and (C) identify focus schools.

(c) (1) Public schools identified by the State Board of Education pursuant to section 10-223b of the general statutes, revision of 1958, revised to January 1, 2001, as schools in need of improvement shall: (A) Continue to be identified as schools in need of improvement, and continue to operate under school improvement plans developed pursuant to said section 10-223b through June 30, 2004; (B) on or before February 1, 2003, be evaluated by the local board of education and determined to be making sufficient or insufficient progress; (C) if found to be making insufficient progress by a local board of education, be subject to a new remediation and organization plan developed by the local board of education; (D) continue to be eligible for available federal or state aid; (E) beginning in February, 2003, and ending June 30, 2012, be monitored by the Department of Education for adequate yearly progress, as defined in the state accountability plan prepared in accordance with subsection (a) of this section; and (F) be subject to rewards and consequences as defined in said plan.

(2) Public schools and school districts identified by the State Board of Education pursuant to section 10-223e of the 2012 supplement to the general statutes, as schools or districts in need of improvement pursuant to subsection (a) of section 10-223e of the 2012 supplement to the general statutes, or low achieving schools or districts pursuant to subdivision (1) of subsection (c) of section 10-223e of the 2012 supplement to the general statutes shall: (A) Continue to be identified as schools in need of improvement and low achieving schools, and continue to operate under a state accountability plan prepared in accordance with the provisions of section 10-223e of the 2012 supplement to the general statutes, through June 30, 2012; (B) on or before July 1, 2012, be evaluated by the local or regional board of education and determined to be making adequate yearly progress; (C) if found to be failing to make adequate yearly progress by a local or regional board of education, be subject to the state-wide performance management and support plan prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section; (D) continue to be eligible for available federal or state aid; (E) beginning July 1, 2012, be monitored by the Department of Education to determine if student achievement for such school or district is at an acceptable level, as defined in the state-wide performance management and support plan prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section; and (F) be subject to rewards and consequences as defined in such state-wide performance management and support plan.

(d) (1) For those schools classified as category three schools, the department may require such schools to (A) develop and implement plans consistent with this section and federal law to elevate the school from low achieving status, and (B) be the subject of actions as described in the state-wide performance management and support plan, prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section.

(2) For those schools classified as category three schools, the department may require the local or regional board of education for such schools to collaborate with the regional educational service center that serves the area in which such schools are located to develop plans to ensure such schools provide (A) early education opportunities, (B) summer school, (C) extended school day or year programming, (D) weekend classes, (E) tutorial assistance to their students, or (F) professional development to their administrators, principals, teachers and paraprofessionals. In requiring any educational program authorized by this subdivision, the Commissioner of Education may limit the offering of such program to the subgroup of students that have failed to reach performance benchmarks or those in transitional or milestone grades or those who are otherwise at substantial risk of educational failure as described in the state-wide performance management and support plan, prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section.

(e) (1) (A) Any school or school district identified as in need of improvement pursuant to subdivision (1) of subsection (b) of this section and requiring corrective action pursuant to the requirements of the No Child Left Behind Act, P.L. 107-110, shall be designated and listed as a low achieving school or school district and shall be subject to intensified supervision and direction by the State Board of Education.

(B) Any school classified as a category four school or category five school or a school designated as a focus school shall be designated as low achieving and shall be subject to intensified supervision and direction by the State Board of Education.

(2) Notwithstanding any provision of this title or any regulation adopted pursuant to said title, except as provided in subdivision (3) of this subsection, in carrying out the provisions of subdivision (1) of this subsection and this subdivision, the State Board of Education shall take any of the following actions to improve student performance of the school district, a particular school in the district or among student subgroups, and remove the school or district from the list of schools or districts designated and listed as a low achieving school or district pursuant to said subdivision (1), and to address other needs of the school or district: (A) Require an operations audit to identify possible programmatic savings and an instructional audit to identify any deficits in curriculum and instruction or in the learning environment of the school or district; (B) require the local or regional board of education for such school or district to use state and federal funds for critical needs, as directed by the State Board of Education; (C) provide incentives to attract highly qualified teachers and principals; (D) direct the transfer and assignment of teachers and principals; (E) require additional training and technical assistance for parents and guardians of children attending the school or a school in the district and for teachers, principals, and central office staff members hired by the district; (F) require the local or regional board of education for the school or district to implement model curriculum, including, but not limited to, recommended textbooks, materials and supplies approved by the Department of Education; (G) identify schools for reconstitution, as may be phased in by the commissioner, as state or local charter schools, schools established pursuant to section 10-74g, innovation schools established pursuant to section 10-74h, or schools based on other models for school improvement, or for management by an entity other than the local or regional board of education for the district in which the school is located; (H) direct the local or regional board of education for the school or district to develop and implement a plan addressing deficits in achievement and in the learning environment as recommended in the instructional audit; (I) assign a technical assistance team to the school or district to guide school or district initiatives and report progress to the Commissioner of Education; (J) establish instructional and learning environment benchmarks for the school or district to meet as it progresses toward removal from the list of low achieving schools or districts; (K) provide funding to any proximate district to a district designated as a low achieving school district so that students in a low achieving district may attend public school in a neighboring district; (L) direct the establishment of learning academies within schools that require continuous monitoring of student performance by teacher groups; (M) require local and regional boards of education to (i) undergo training to improve their operational efficiency and effectiveness as leaders of their districts’ improvement plans, and (ii) submit an annual action plan to the Commissioner of Education outlining how, when and in what manner their effectiveness shall be monitored; (N) require the appointment of (i) a superintendent, approved by the Commissioner of Education, or (ii) a district improvement officer, selected by the commissioner, whose authority is consistent with the provisions of section 138 of public act 11-61*, and whose term shall be for one school year, except that the State Board of Education may extend such period; or (O) any combination of the actions described in this subdivision or similar, closely related actions.

(3) If a directive of the State Board of Education pursuant to subparagraph (C), (D), (E), (G) or (L) of subdivision (2) of this subsection or a directive to implement a plan pursuant to subparagraph (H) of said subdivision (2) affects working conditions, such directive shall be carried out in accordance with the provisions of sections 10-153a to 10-153n, inclusive.

(f) The State Board of Education shall monitor the progress of each school or district designated as a low achieving school or district pursuant to subdivision (1) of subsection (e) of this section and provide notice to the local or regional board of education for each such school or district of the school or district’s progress toward meeting the benchmarks established by the State Board of Education pursuant to subsection (e) of this section. If a school or district fails to make acceptable progress toward meeting such benchmarks established by the State Board of Education or fails to make adequate yearly progress pursuant to the requirements of the No Child Left Behind Act, P.L. 107-110, for two consecutive years while designated as a low achieving school district, the State Board of Education, after consultation with the Governor and chief elected official or officials of the district, may (1) request that the General Assembly enact legislation authorizing that control of the district be reassigned to the State Board of Education or other authorized entity, or (2) notwithstanding the provisions of chapter 146, any special act, charter or ordinance, grant the Commissioner of Education the authority to reconstitute the local or regional board of education for such school district in accordance with the provisions of subsection (i) of this section.

(g) Any school district or elementary school after two successive years of failing to make adequate yearly progress shall be designated as a low achieving school district or school and shall be evaluated by the Commissioner of Education. After such evaluation, the commissioner may require that such school district or school provide full-day kindergarten classes, summer school, extended school day, weekend classes, tutorial assistance to its students or professional development to its administrators, principals, teachers and paraprofessional teacher aides if (1) on any subpart of the mastery examination administered to students in grade three, pursuant to section 10-14n, thirty per cent or more of the students in any subgroup, as defined by the No Child Left Behind Act, P.L. 107-110, do not achieve the level of proficiency or higher, or (2) the commissioner determines that it would be in the best educational interests of the school or the school district to have any of these programs. In ordering any educational program authorized by this subsection, the commissioner may limit the offering of the program to the subgroup of students that have failed to achieve proficiency as determined by this subsection, those in particular grades or those who are otherwise at substantial risk of educational failure. The costs of instituting the ordered educational programs shall be borne by the identified low achieving school district or the school district in which an identified low achieving school is located. The commissioner shall not order an educational program that costs more to implement than the total increase in the amount of the grant that a town receives pursuant to section 10-262i in any fiscal year above the prior fiscal year.

(h) The Commissioner of Education shall conduct a study, within the limits of the capacity of the Department of Education to perform such study, of academic achievement of individual students over time as measured by performance on mastery examinations administered to students in grades three to eight, inclusive, pursuant to section 10-14n. If this study evidences a pattern of continuous and substantial growth in educational performance on said examinations for individual students, then the commissioner may determine that the school district or elementary school shall not be subject to the requirements of subsection (g) of this section, but shall still comply with the requirements of the No Child Left Behind Act, P.L. 107-110, if applicable.

(i) (1) The State Board of Education may authorize the Commissioner of Education to reconstitute a local or regional board of education pursuant to subdivision (2) of subsection (f) of this section and in accordance with the provisions of subdivision (2) of this subsection, for a period of not more than five years. The board shall not grant such authority to the commissioner unless the board has required the local or regional board of education to complete the training described in subparagraph (M) of subdivision (2) of subsection (e) of this section. Upon such authorization by the board, the commissioner shall terminate the existing local or regional board of education and appoint the members of a new local or regional board of education for the school district. Upon the termination of an existing local or regional board of education, the electoral process for such board shall be suspended during the period of reconstitution. Such appointed members may include members of the board of education that was terminated. The terms of the members of the new board of education shall be three years. The Department of Education shall offer training to the members of the new board of education. The new board of education shall annually report to the commissioner regarding the district’s progress toward meeting the benchmarks established by the State Board of Education pursuant to subsection (e) of this section and making adequate yearly progress, as defined in the state accountability plan prepared in accordance with subdivision (1) of subsection (b) of this section. Not later than one hundred eighty days before the conclusion of the three-year term of the reconstituted board of education, the commissioner may reappoint the members of the new board of education or appoint new members to such board of education for terms of two years, to commence at the conclusion of the initial three-year term, if the district fails to show adequate improvement, as determined by the State Board of Education, after three years.

(2) Upon terminating an existing local or regional board of education pursuant to the provisions of subdivision (1) of this subsection, the commissioner shall notify the town clerk in the school district, or in the case of a regional board of education, the town clerk of each member town, and the office of the Secretary of the State of such termination. Such notice shall include the date of such termination and the positions terminated.

(3) Not later than one hundred seventy-five days before the conclusion of the term of the reconstituted board of education, the commissioner shall notify the town clerk in the school district, or in the case of a regional board of education, the town clerk of each member town, and the office of the Secretary of the State of the date that such period of reconstitution will conclude. Upon receipt of such notice by the Secretary of the State, the electoral process shall commence in accordance with the provisions of section 9-164, except that if such notice is delivered before the time specified in section 9-391 to nominate candidates for municipal office in the year of a municipal election, such offices may be placed on the ballot of a regular election, as defined in section 9-1, with the approval of the legislative body of the municipality. Notwithstanding the provisions of chapter 146 and section 10-46, the legislative body of the municipality or municipalities involved shall determine the terms of office of the new members to be elected for such office.

(4) For purposes of this subsection, “electoral process” includes, but is not limited to, the nominations of candidates by political parties, nominating petitions, write-in candidacies and the filling of vacancies on the board of education.

(May 9 Sp. Sess. P.A. 02-7, S. 6; June Sp. Sess. P.A. 07-3, S. 32; P.A. 08-153, S. 4; P.A. 10-111, S. 21; P.A. 11-135, S. 5; P.A. 12-116, S. 18; P.A. 13-207, S. 16; P.A. 15-215, S. 1; June Sp. Sess. P.A. 15-5, S. 326.)

*Note: Section 138 of public act 11-61 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; June Sp. Sess. P.A. 07-3 added Subsecs. (c) to (f) re low achieving schools or districts and direction by the State Board of Education, re monitoring of progress by State Board of Education, re evaluation by Commissioner of Education and re study of academic achievement, respectively, effective July 1, 2007; P.A. 08-153 amended Subsec. (c)(2) to add exception re Subsec. (c)(3) and, in Subpara. (E), add provision re parents and guardians, add new Subpara. (M) re training and annual action plan, redesignate existing Subpara. (M) as Subpara. (N) and make a technical change therein, added new Subsec. (c)(3) re carrying out directive in accordance with Secs. 10-153a to 10-153n and redesignated existing Subsec. (c)(3) as Subsec. (c)(4), effective July 1, 2008; P.A. 10-111 amended Subsec. (c)(2)(G) by adding reference re innovation schools, amended Subsec. (c)(3) by adding internal reference to Subdiv. (2)(G), amended Subsec. (d) by designating existing provision re request for legislation as Subdiv. (1) and adding Subdiv. (2) re authority of commissioner to reconstitute a board of education, added Subsec. (g) re school governance councils and added Subsec. (h) re authority of commissioner to reconstitute a board of education, effective July 1, 2010; P.A. 11-135 amended Subsec. (g) by adding provisions re similar school governance council model, adding Subdiv. (1)(C) re exception to school governance councils, deleting former Subdiv. (8) re evaluation and report, redesignating existing Subdiv. (9) as Subdiv. (8), and making conforming and technical changes, effective July 8, 2011; P.A. 12-116 added new Subsec. (a) re definitions, redesignated existing Subsec. (a) as Subsec. (b) and amended same by designating existing provisions re state-wide education accountability plan as Subdiv. (1) and making such provisions applicable for school years commencing July 1, 2002, to July 1, 2011, and adding Subdiv. (2) re state-wide performance management and support plan, redesignated existing Subsec. (b) as Subsec. (c) and amended same by designating existing provisions re schools in need of improvement as Subdiv. (1), redesignating existing Subdivs. (1) to (6) as Subparas. (A) to (F) and adding “and ending June 30, 2012,” in redesignated Subpara. (E), and adding Subdiv. (2) re schools or districts in need of improvement and low achieving schools or districts, added new Subsec. (d) re category three schools, redesignated existing Subsec. (c) as Subsec. (e), amended redesignated Subsec. (e)(1) by designating existing provisions re school or school district identified as in need of improvement and requiring corrective action as Subpara. (A) and adding Subpara. (B) re category four and five schools and focus schools, amended redesignated Subsec. (e)(2) by adding “of the school district, a particular school in the district or among student subgroups”, adding new Subpara. (N) re appointment of a superintendent or special master and redesignating existing Subpara. (N) as Subpara. (O), deleted former Subsec. (c)(4) re grant funds withheld, redesignated existing Subsecs. (d) to (f) as Subsecs. (f) to (h), deleted former Subsec. (g) re school governance councils, redesignated existing Subsec. (h) as Subsec. (i) and amended same by adding provision re suspension of electoral process during period of reconstitution, adding provision re when, for what reasons and for how long commissioner may reappoint existing members or appoint new members to reconstituted board, adding Subdiv. (2) re notification of termination of board of education, adding Subdiv. (3) re notice of conclusion of period of reconstitution and commencement of electoral process, adding Subdiv. (4) re definition of “electoral process”, and made conforming changes throughout, effective May 14, 2012 (Revisor’s note: In Subsec. (i), a Subdiv. (1) designator was inserted editorially by the Revisors for clarity); P.A. 13-207 amended Subsec. (g) by replacing “third grade state-wide mastery examination” with “mastery examination administered to students in grade three, pursuant to section 10-14n” and amended Subsec. (h) by replacing “the state-wide mastery examination” with “mastery examinations administered to students” and adding reference to Sec. 10-14n, effective July 1, 2013; P.A. 15-215 amended Subsec. (e)(2)(N)(ii) by replacing “special master” with “district improvement officer”, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing former Subdivs. (1) to (5) re definitions of “school performance index”, “school subject performance index for mathematics”, “school subject performance index for reading”, “school subject performance index for writing” and “school subject performance index for science” with new Subdivs. (1) to (3) re definitions of “accountability index”, “performance index” and “mastery test data of record”, and redesignating existing Subdivs. (6) to (11) as new Subdivs. (4) to (9) and amending same by redefining “category five schools”, “category four schools”, “category three schools”, “category two schools”, “category one schools” and “focus school”, and amended Subsec. (b) by making provisions of Subdiv. (2) applicable to school years commencing July 1, 2012, to July 1, 2014, and adding Subdiv. (3) re preparation of state-wide performance management and support plan for school year commencing July 1, 2015, and each school year thereafter, effective July 1, 2015.



Section 10-223f - Use of charter school student performance data in the calculation of accountability index scores for alliance districts.

(a) For the school year commencing July 1, 2015, and each school year thereafter, the Department of Education shall calculate the accountability index, as defined in section 10-223e, for an alliance district, as defined in section 10-262u, with data from each school under the jurisdiction of the board of education for such alliance district and data from any state or local charter school, as defined in section 10-66aa, located in such alliance district, provided the local board of education for such alliance district and the state or local charter school reach mutual agreement for the inclusion of the data from the state or local charter schools and the terms of such agreement are approved by the State Board of Education.

(b) Not later than October 1, 2014, the Department of Education shall report, in accordance with the provisions of section 11-4a, the district performance indices results, calculated in accordance with the provisions of subsection (a) of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(June Sp. Sess. P.A. 07-3, S. 54; P.A. 12-116, S. 27; P.A. 13-206, S. 1; June Sp. Sess. P.A. 15-5, S. 333.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-116 amended Subsec. (a) by adding provisions re determination of academic performance, adding reference to the state-wide performance management and support plan and making technical changes, effective July 1, 2012; P.A. 13-206 amended Subsec. (a) to replace provisions re pilot program for fiscal years 2008 to 2013 for the calculation of adequate yearly progress for purposes of the state-wide education accountability plan or the state-wide performance management and support plan for the Bridgeport, Hartford and New Haven school districts with provisions re calculation of district performance index for alliance districts for the school year commencing July 1, 2013, and each school year thereafter, and to make provisions applicable to state and local charter schools, amended Subsec. (b) by replacing “2013” with “2014”, and made conforming changes, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing “2013” with “2015”, replacing “district performance” with “accountability”, replacing “10-262u” with “10-223e” re definition of accountability index and making a technical change, effective July 1, 2015.



Section 10-223g - On-line credit recovery program. On-line learning coordinator.

A local or regional board of education for a school district with a dropout rate of eight per cent or greater in the previous school year shall establish an on-line credit recovery program. Such program shall allow those students who are identified by certified personnel as in danger of failing to graduate to complete on-line coursework approved by the local or regional board of education for credit toward meeting the high school graduation requirement pursuant to section 10-221a. Each school in the school district shall designate, from among existing staff, an on-line learning coordinator who shall administer and coordinate the on-line credit recovery program pursuant to this section.

(P.A. 10-111, S. 28; P.A. 11-28, S. 15.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-28 made a technical change, effective June 3, 2011.



Section 10-223h - Commissioner’s network of schools. Turnaround committees. Operations and instructional audit. Turnaround plans. Reports.

(a) The Commissioner of Education shall establish, within available appropriations, a commissioner’s network of schools to improve student academic achievement in low-performing schools. The commissioner may select not more than twenty-five schools in any single school year that have been classified as a category four school or a category five school pursuant to section 10-223e to participate in the commissioner’s network of schools. The commissioner shall issue guidelines regarding the development of turnaround plans, and such guidelines shall include, but not be limited to, annual deadlines for the submission or nonsubmission of a turnaround plan and annual deadlines for approval or rejection of turnaround plans. The commissioner shall give preference for selection in the commissioner’s network of schools to such schools (1) that volunteer to participate in the commissioner’s network of schools, provided the local or regional board of education for such school and the representatives of the exclusive bargaining unit for certified employees chosen pursuant to section 10-153b mutually agree to participate in the commissioner’s network of schools, (2) in which an existing collective bargaining agreement between the local or regional board of education for such school and the representatives of the exclusive bargaining unit for certified employees chosen pursuant to section 10-153b will have expired for the school year in which a turnaround plan will be implemented, or (3) that are located in school districts that (A) have experience in school turnaround reform, or (B) previously received a school improvement grant pursuant to Section 1003(g) of Title I of the Elementary and Secondary Education Act, 20 USC 6301 et seq. The commissioner may select not more than five schools in any single school year from a single school district to participate in the commissioner’s network of schools. Each school so selected shall begin implementation of a turnaround plan, as described in subsection (d) of this section. Each school so selected shall participate in the commissioner’s network of schools for three school years, and may continue such participation for an additional year, not to exceed two additional years, upon approval from the State Board of Education in accordance with the provisions of subsection (h) of this section. The commissioner shall provide funding, technical assistance and operational support to schools participating in the commissioner’s network of schools and may provide financial support to teachers and administrators working at a school that is participating in the commissioner’s network of schools. All costs attributable to developing and implementing a turnaround plan in excess of the ordinary operating expenses for such school shall be paid by the State Board of Education.

(b) (1) Upon the selection by the Commissioner of Education of a school for participation in the commissioner’s network of schools, the local or regional board of education for such school shall establish a turnaround committee for the school district. The turnaround committee shall consist of the following members: (A) Two appointed by the local or regional board of education, at least one of whom shall be an administrator employed by such board of education and at least one of whom shall be the parent or guardian of a student enrolled in the school district for such board of education; (B) three appointed by the exclusive bargaining unit for teachers chosen pursuant to section 10-153b, at least two of whom shall be teachers employed by such board of education and at least one of whom shall be the parent or guardian of a student enrolled in the school district for such board of education; and (C) the Commissioner of Education, or the commissioner’s designee. The superintendent of schools for the district, or the superintendent’s designee, where such school is located shall be a nonvoting ex-officio member and serve as the chairperson of the turnaround committee.

(2) The turnaround committee, in consultation with the school governance council, as described in section 10-223j, for a school selected to participate in the commissioner’s network of schools, shall (A) assist the Department of Education in conducting the operations and instructional audit pursuant to subsection (c) of this section, (B) develop a turnaround plan for such school in accordance with the provisions of subsection (d) of this section and guidelines issued by the commissioner, and (C) monitor the implementation of such turnaround plan.

(c) Following the establishment of a turnaround committee, the Department of Education shall conduct, in consultation with the local or regional board of education for a school selected to participate in the commissioner’s network of schools, the school governance council for such school and such turnaround committee, an operations and instructional audit, as described in subparagraph (A) of subdivision (2) of subsection (e) of section 10-223e, for such school. Such operations and instructional audit shall be conducted pursuant to guidelines issued by the department and shall determine the extent to which the school (1) has established a strong family and community connection to the school; (2) has a positive school environment, as evidenced by a culture of high expectations, a safe and orderly workplace, and that address other nonacademic factors that impact student achievement, such as students’ social, emotional, arts, cultural, recreational and health needs; (3) has effective leadership, as evidenced by the school principal’s performance appraisals, track record in improving student achievement, ability to lead turnaround efforts, and managerial skills and authority in the areas of scheduling, staff management, curriculum implementation and budgeting; (4) has effective teachers and support staff as evidenced by performance evaluations, policies to retain staff determined to be effective and who have the ability to be successful in the turnaround effort, policies to prevent ineffective teachers from transferring to the schools, and job-embedded, ongoing professional development informed by the teacher evaluation and support programs that are tied to teacher and student needs; (5) uses time effectively as evidenced by the redesign of the school day, week, or year to include additional time for student learning and teacher collaboration; (6) has a curriculum and instructional program that is based on student needs, is research-based, rigorous and aligned with state academic content standards, and serves all children, including students at every achievement level; and (7) uses evidence to inform decision-making and for continuous improvement, including by providing time for collaboration on the use of data. Such operations and instructional audit shall be informed by an inventory of the following: (A) Before and after school programs, (B) any school-based health centers, family resource centers or other community services offered at the school, including, but not limited to, social services, mental health services and parenting support programs, (C) whether scientific research-based interventions are being fully implemented at the school, (D) resources for scientific research-based interventions during the school year and summer school programs, (E) resources for gifted and talented students, (F) the length of the school day and the school year, (G) summer school programs, (H) alternative education, as defined in section 10-74j, if any, offered to students at the school, (I) the number of teachers employed at the school and the number of teachers who have left the school in each of the previous three school years, (J) student mobility, including the number of students who have been enrolled in and left the school, (K) the number of students whose primary language is not English, (L) the number of students receiving special education services, (M) the number of truants, (N) the number of students who are eligible for free or reduced price lunches, (O) the number of students who are eligible for HUSKY A, (P) the curricula used at the school, (Q) the reading curricula and programs for kindergarten to grade three, inclusive, if any, at the school, (R) arts and music programs offered at the school, (S) physical education programs offered and periods for recess or physical activity, (T) the number of school psychologists at the school and the ratio of school psychologists to students at the school, (U) the number of social workers at the school and the ratio of social workers to students at the school, (V) the teacher and administrator performance evaluation program, including the frequency of performance evaluations, how such evaluations are conducted and by whom, the standards for performance ratings and follow-up and remediation plans and the aggregate results of teacher performance evaluation ratings conducted pursuant to section 10-151b and any other available measures of teacher effectiveness, (W) professional development activities and programs, (X) teacher and student access to technology inside and outside of the classroom, (Y) student access to and enrollment in mastery test preparation programs, (Z) the availability of textbooks, learning materials and other supplies, (AA) student demographics, including race, gender and ethnicity, (BB) chronic absenteeism, and (CC) preexisting school improvement plans, for the purpose of (i) determining why such school improvement plans have not improved student academic performance, and (ii) identifying governance, legal, operational, staffing or resource constraints that contributed to the lack of student academic performance at such school and should be addressed, modified or removed for such school to improve student academic performance.

(d) Following the operations and instructional audit for the school selected to participate in the commissioner’s network of schools, the turnaround committee shall develop a turnaround plan for such school. The school governance council for each turnaround school may recommend to the turnaround committee for the school district one of the turnaround models described in subparagraphs (A) to (F), inclusive, of subdivision (3) of this subsection. The turnaround committee may accept such recommendation or may choose a different turnaround model for inclusion in the turnaround plan submitted under this subsection. The turnaround plan for such school shall (1) include a description of how such turnaround plan will improve student academic achievement in the school, (2) address deficiencies identified in the operations and instructional audit, and (3) utilize one of the following turnaround models: (A) A CommPACT school, as described in section 10-74g, (B) a social development model, (C) the management, administration or governance of the school to be the responsibility of a regional educational service center, a public or private institution of higher education located in the state, or, subject to the provisions of subsection (e) of this section, an approved educational management organization, (D) a school described in section 10-74f, (E) a model developed by the turnaround committee that utilizes strategies, methods and best practices that have been proven to be effective in improving student academic performance, including, but not limited to, strategies, methods and best practices used at public schools, interdistrict magnet schools and charter schools or collected by the commissioner pursuant to subsection (f) of this section, (F) a community school, as described in section 10-74i, or (G) a model developed in consultation with the commissioner or by the commissioner subject to the provisions of subsection (e) of this section. The turnaround plan shall not assign the management, administration or governance of such school to a (i) for-profit corporation, or (ii) a private not-for-profit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than a public or private institution of higher education located in the state or, subject to the provisions of subsection (e) of this section, an approved not-for-profit educational management organization, as defined in subsection (e) of this section. Such turnaround plan may include proposals changing the hours and schedules of teachers and administrators at such school, the length and schedule of the school day, the length and calendar of the school year, the amount of time teachers shall be present in the school beyond the regular school day and the hiring or reassignment of teachers or administrators at such school. If a turnaround committee does not develop a turnaround plan, or if the commissioner determines that a turnaround plan developed by a turnaround committee is deficient, the commissioner may develop a turnaround plan for such school in accordance with the provisions of this subsection and, if the commissioner deems necessary, the commissioner may appoint a district improvement officer for such school to implement the provisions of the turnaround plan developed by the commissioner. The turnaround plan shall direct all resources and funding to programs and services delivered at such school for the educational benefit of the students enrolled at such school and be transparent and accountable to the local community. The State Board of Education shall approve the turnaround plan developed by a turnaround committee before a school may implement such turnaround plan.

(e) (1) For the school year commencing July 1, 2012, the Commissioner of Education shall develop one turnaround plan for a school selected to participate in the commissioner’s network of schools. Such turnaround plan shall be implemented for the school year commencing July 1, 2012. Such plan may assign the management, administration or governance of such school to an approved not-for-profit educational management organization, and shall negotiate matters relating to such turnaround plan in accordance with the provisions of subsection (c) of section 10-153s.

(2) For the school year commencing July 1, 2012, the Commissioner of Education may approve a turnaround plan for a school selected to participate in the commissioner’s network of schools that assigns the management, administration or governance of such school to an approved not-for-profit educational management organization, and shall negotiate matters relating to such turnaround plan in accordance with the provisions of subsection (c) of section 10-153s. Such turnaround plan shall be implemented for the school year commencing July 1, 2012.

(3) The commissioner shall permit not more than four total turnaround plans for schools selected to participate in the commissioner’s network of schools implementing turnaround plans beginning in the school year commencing July 1, 2013, or July 1, 2014, to assign the management, administration or governance of such school to an approved not-for-profit educational management organization, provided the commissioner shall not permit such assignment in a turnaround plan to more than three schools in a single school year. If the commissioner does not approve a turnaround plan under subdivision (2) of this subsection, the commissioner may approve one additional turnaround plan for a school selected to participate in the commissioner’s network of schools that assigns the management, administration or governance of such school to an approved not-for-profit educational management organization to be implemented in the school year commencing July 1, 2013, or July 1, 2014.

(4) For purposes of this section, and section 10-223i, “approved not-for-profit educational management organization” means a not-for-profit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, that (A) operates a state charter school located in the state that has a record of student academic success for students enrolled in such state charter school, or (B) has experience and a record of success in improving student achievement for low income or low performing students through measures, including, but not limited to, reconstituting schools while, if applicable, respecting existing contracts of employees of such schools.

(f) The Commissioner of Education may partner with any public or private institution of higher education in the state, for a period not to exceed twelve months, to assist the Department of Education in collecting, compiling and replicating strategies, methods and best practices that have been proven to be effective in improving student academic performance in public schools, interdistrict magnet schools and charter schools. The commissioner shall make such strategies, methods and best practices available to local and regional boards of education and turnaround committees for use in developing a turnaround model, pursuant to subsection (d) of this section, and in implementing the turnaround plan for a school that is participating in the commissioner’s network of schools.

(g) Nothing in this section shall alter the collective bargaining agreements applicable to the administrators and teachers employed by the local or regional board of education, subject to the provisions of sections 10-153a to 10-153n, inclusive, and such collective bargaining agreements shall be considered to be in operation at schools participating in the commissioner’s network of schools, except to the extent the provisions are modified by any memorandum of understanding between the local or regional board of education and the representatives of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b, or are modified by a turnaround plan, including, but not limited to, any election to work agreement pursuant to such turnaround plan for such schools and negotiated in accordance with the provisions of section 10-153s.

(h) Each school participating in the commissioner’s network of schools shall participate for three school years, and may continue such participation for an additional year, not to exceed two additional years, upon approval from the State Board of Education. Before the end of the third year that a school is participating in the commissioner’s network of schools, the commissioner shall conduct an evaluation to determine whether such school is prepared to exit the commissioner’s network of schools. In determining whether such school may exit the commissioner’s network of schools, the commissioner shall consider whether the local or regional board of education has the capacity to ensure that such school will maintain or improve its student academic performance. If the commissioner determines that such school is ready to exit the commissioner’s network of schools, the local or regional board of education for such school shall develop, in consultation with the commissioner, a plan, subject to the approval by the State Board of Education, for the transition of such school back to full control by the local or regional board of education. If such school is not ready to exit the commissioner’s network of schools and participates in the commissioner’s network of schools for an additional year, the commissioner shall conduct an evaluation in accordance with the provisions of this subsection. Before the end of the fifth year that a school is participating in the commissioner’s network of schools, the commissioner shall develop, in consultation with the local or regional board of education for such school, a plan, subject to the approval by the State Board of Education, for the transition of such school back to full control by the local or regional board of education.

(i) Not later than thirty days after the approval of the turnaround plan for a school selected to participate in the commissioner’s network of schools by the State Board of Education, the Commissioner of Education shall submit the operations and instructional audit and the turnaround plan for such school to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(j) (1) The Commissioner of Education shall annually submit a report on the academic performance of each school participating in the commissioner’s network of schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include, but not be limited to, (A) the accountability index score, as defined in section 10-223e, for such school, (B) trends for the accountability index scores during the period that such school is participating in the commissioner’s network of schools, (C) adjustments for subgroups of students at such school, including, but not limited to, students whose primary language is not English, students receiving special education services and students who are eligible for free or reduced price lunches, and (D) performance evaluation results in the aggregate for teachers and administrators at such school.

(2) The Commissioner of Education shall annually submit a report comparing and analyzing the academic performance of all the schools participating in the commissioner’s network of schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include, but not be limited to, (A) the accountability index score, as defined in section 10-223e, for the school, (B) trends for the accountability indices during the period that such schools are participating in the commissioner’s network of schools, (C) adjustments for subgroups of students at such schools, including, but not limited to, students whose primary language is not English, students receiving special education services and students who are eligible for free or reduced price lunches, and (D) performance evaluation results in the aggregate for teachers and administrators at such schools.

(3) Following the expiration of the turnaround plan for each school participating in the commissioner’s network of schools, the commissioner shall submit a final report that (A) evaluates such turnaround plan and the academic performance of such school during the period that such turnaround plan was in effect, and (B) makes recommendations for the operation of such school to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(4) Not later than January 1, 2020, the commissioner shall submit a report (A) evaluating the commissioner’s network of schools and its effect on improving student academic achievement in participating schools, and (B) making any recommendations for the continued operation of the commissioner’s network of schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 19; June 12 Sp. Sess. P.A. 12-2, S. 14, 15; P.A. 13-31, S. 18; 13-64, S. 2; 13-245, S. 17; P.A. 15-69, S. 2; 15-133, S. 7; 15-215, S. 2; June Sp. Sess. P.A. 15-5, S. 258, 331.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d) by replacing “application” with “turnaround plan” re turnaround committee’s acceptance of recommendation or choice of different model and amended Subsec. (e) by adding new Subdiv. (2) re approval of a turnaround plan for school year commencing July 1, 2012, redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), replacing “five total turnaround committees” with “four total turnaround plans” and adding provision re approval of one additional turnaround plan in redesignated Subdiv. (3) and deleting reference to school located out of state and making a technical change in redesignated Subdiv. (4)(B), effective June 15, 2012; P.A. 13-31 made a technical change in Subsec. (c), effective May 28, 2013; P.A. 13-64 amended Subsec. (d) by adding new Subpara. (F) re community schools, redesignating existing Subpara. (F) as Subpara. (G) and making a conforming change, effective July 1, 2013; P.A. 13-245 amended Subsec. (a) by adding Subdiv. (3) re schools located in districts that have experience in turnaround reform or previously received a school improvement grant, effective July 2, 2013; P.A. 15-69 amended Subsec. (c) to replace “HUSKY Plan, Part A” with “HUSKY A” in Subpara. (O), effective June 19, 2015; P.A. 15-133 amended Subsec. (c)(H) by replacing “the alternative high school” with “alternative education, as defined in section 10-74j” and “available” with “offered”, effective July 1, 2015; P.A. 15-215 amended Subsec. (d) by replacing “special master” with “district improvement officer”, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “within available appropriations”, replacing “On or before July 1, 2014, the” with “The” and adding “in any single school year” re commissioner may select not more than 25 schools, replacing provision re commissioner not to select more than 2 schools from a single school district in a single school year and not more than 4 schools in total from a single district with provision re commissioner may select not more than 5 schools in any single school year from a single school district to participate in commissioner’s network of schools, and deleting “not later than the school year commencing July 1, 2014” re implementation of turnaround plan, and amended Subsec. (j) by replacing references to school performance index scores with references to accountability index scores and making conforming changes in Subdivs. (1) and (2), effective July 1, 2015.



Section 10-223i - Contracts between boards of education and not-for-profit educational management organizations. Operations report. Enrollment policies.

(a) The local or regional board of education for a school participating in the commissioner's network of schools, as described in section 10-223h, that is implementing a turnaround plan that assigns the management, administration or governance of such school to a not-for-profit educational management organization, as defined in section 10-223h, shall include in each contract with such approved not-for-profit educational management organization a requirement that such not-for-profit educational management organization annually submit to the Commissioner of Education, and make publicly available, a report on the operations of such school, including (1) the educational progress of students in such school, (2) the financial relationship between such approved not-for-profit educational management organization and the school, including a certified audit statement of all revenues from public and private sources and expenditures, (3) the time devoted by employees and consultants of such approved not-for-profit educational management organization to the school, (4) best practices used by such approved not-for-profit educational management organization at the school that contribute significantly to the academic success of students, (5) attrition rates for students and teachers, and (6) annual revenues and expenditures of such approved not-for-profit educational management organization for the school.

(b) The contract between a local or regional board of education for a school participating in the commissioner's network of schools and a not-for-profit educational management organization shall (1) state the specific services provided by such not-for-profit educational management organization and the fees charged by such not-for-profit educational management organization for such services, and (2) include provisions outlining the circumstances in which such board of education is permitted to terminate such contract with such not-for-profit educational management organization.

(c) Any not-for-profit educational management organization that is assigned the management, administration or governance of a school participating in the commissioner's network of schools shall continue the enrollment policies and practices of such school that were in effect prior to such participation in the commissioner's network of schools.

(d) The not-for-profit educational management organization that is assigned the management, administration or governance of a school participating in the commissioner's network of schools shall not be the employer of any person employed at such school.

(P.A. 12-116, S. 22; June 12 Sp. Sess. P.A. 12-2, S. 18.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d) by replacing “the principal, administrators and teachers” with “any person”, effective June 15, 2012.



Section 10-223j - School governance councils.

(a)(1) Except as provided in subdivision (4) of this subsection, on and after July 1, 2012, the local or regional board of education for a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223 may establish, in accordance with the provisions of this subsection, a school governance council for each school so identified.

(2) Except as provided in subdivision (4) of this subsection, on and after July 1, 2012, the local or regional board of education for a school that has been designated as a low achieving school, pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e due to such school failing to make adequate yearly progress in mathematics and reading at the whole school level shall establish, in accordance with the provisions of this subsection, a school governance council for each school so designated.

(3) Except as provided in subdivision (4) of this subsection, on and after July 1, 2012, the local or regional board of education for a school that has been classified as a category four school or a category five school, pursuant to section 10-223e, shall establish, in accordance with the provisions of this subsection, a school governance council for each school so designated.

(4) The provisions of subdivisions (1) to (3), inclusive, of this subsection shall not apply to a school described in said subdivisions if (A) such school consists of a single grade level, or (B) such school is under the jurisdiction of a local or regional board of education that has adopted a similar school governance council model on or before July 1, 2011, that consists of parents, teachers from each grade level or subject area, administrators and paraprofessionals and such school governance council model is being administered at such school at the time such school is so identified as in need of improvement or so designated as a low achieving school.

(b) (1) The school governance council for a high school shall consist of (A) seven members who shall be parents or guardians of students attending the school, (B) two members who shall be community leaders within the school district, (C) five members who shall be teachers at the school, (D) one nonvoting member who is the principal of the school, or his or her designee, and (E) two nonvoting student members who shall be students at the school. The parent or guardian members shall be elected by the parents or guardians of students attending the school, provided, for purposes of the election, each household with a student attending the school shall have one vote. The community leader members shall be elected by the parent or guardian members and teacher members of the school governance council. The teacher members shall be elected by the teachers of the school. The nonvoting student members shall be elected by the student body of the school.

(2) The school governance council for an elementary or a middle school shall consist of (A) seven members who shall be parents or guardians of students attending the school, (B) two members who shall be community leaders within the school district, (C) five members who shall be teachers at the school, and (D) one nonvoting member who is the principal of the school, or his or her designee. The parent or guardian members shall be elected by the parents or guardians of students attending the school, provided, for purposes of the election, each household with a student attending the school shall have one vote. The community leader members shall be elected by the parent or guardian members and teacher members of the school governance council. The teacher members shall be elected by the teachers of the school.

(3) Terms of voting members elected pursuant to this subsection shall be for two years and no members shall serve more than two terms on the council. The nonvoting student members shall serve one year and no student member shall serve more than two terms on the council.

(c) (1) Except for those schools described in subdivision (4) of subsection (a) of this section, schools that have been designated as a low achieving school pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e due to such school failing to make adequate yearly progress in mathematics and reading at the whole school level prior to July 1, 2012, and are among the lowest five per cent of schools in the state based on achievement shall establish a school governance council for the school.

(2) Except for those schools described in subdivision (4) of subsection (a) of this section, schools that have been designated as a low achieving school, pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e, due to such school failing to make adequate yearly progress in mathematics and reading at the whole school level prior to July 1, 2012, but are not among the lowest five per cent of schools in the state based on achievement, shall establish a school governance council for the school.

(d) The school governance council shall have the following responsibilities: (1) Analyzing school achievement data and school needs relative to the improvement plan for the school prepared pursuant to this section; (2) reviewing the fiscal objectives of the draft budget for the school and providing advice to the principal of the school before such school's budget is submitted to the superintendent of schools for the district; (3) participating in the hiring process for the school principal or other administrators of the school by conducting interviews of candidates and reporting on such interviews to the superintendent of schools for the school district and the local and regional board of education; (4) assisting the principal of the school in making programmatic and operational changes for improving the school's achievement, including program changes, adjusting school hours and days of operation, and enrollment goals for the school; (5) working with the school administration to develop and approve a school compact for parents, legal guardians and students that includes an outline of the criteria and responsibilities for enrollment and school membership consistent with the school's goals and academic focus, and the ways that parents and school personnel can build a partnership to improve student learning; (6) developing and approving a written parent involvement policy that outlines the role of parents and legal guardians in the school; (7) utilizing records relating to information about parents and guardians of students maintained by the local or regional board of education for the sole purpose of the election described in subsection (b) of this section. Such information shall be confidential and shall only be disclosed as provided in this subdivision and shall not be further disclosed; and (8) if the council determines it necessary and subject to the provisions of subsection (i) of this section recommending reconstitution of the school in accordance with the provisions of subsection (g) of this section.

(e) The school governance council or a similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e may: (1) In those schools that require an improvement plan, review the annual draft report detailing the goals set forth in the state accountability plan prepared in accordance with subdivision (1) of subsection (b) of section 10-223e and provide advice to the principal of the school prior to submission of the report to the superintendent of schools; (2) in those schools where an improvement plan becomes required pursuant to subdivision (1) of subsection (b) of section 10-223e, assist the principal of the school in developing such plan prior to its submission to the superintendent of schools; (3) work with the principal of the school to develop, conduct and report the results of an annual survey of parents, guardians and teachers on issues related to the school climate and conditions; and (4) provide advice on any other major policy matters affecting the school to the principal of the school, except on any matters relating to provisions of any collective bargaining agreement between the exclusive bargaining unit for teachers pursuant to section 10-153b and local or regional boards of education.

(f) The local or regional board of education shall provide appropriate training and instruction to members of the school governance council or a similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e to aid the members in the execution of their duties.

(g) (1) The school governance council or a similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been designated as a low achieving school, pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e may, by an affirmative vote of the council, recommend the reconstitution of the school into one of the following models: (A) The turnaround model, as described in the Federal Register of December 10, 2009; (B) the restart model, as described in the Federal Register of December 10, 2009; (C) the transformation model, as described in the Federal Register of December 10, 2009; (D) any other model that may be developed by federal law; (E) a CommPACT school, pursuant to section 10-74g; or (F) an innovation school, pursuant to section 10-74h. Not later than ten days after the school governance council informs the local or regional board of education of its recommendation for the school, such board shall hold a public hearing to discuss such vote of the school governance council and shall, at the next regularly scheduled meeting of such board or ten days after such public hearing, whichever is later, conduct a vote to accept the model recommended by the school governance council, select an alternative model described in this subdivision or maintain the current school status. If the board selects an alternative model, the board shall meet with such school governance council to discuss an agreement on which alternative to adopt not later than ten days after such vote of the board. If no such agreement can be achieved, not later than forty-five days after the last such meeting between the board and the school governance council, the Commissioner of Education shall decide which of the alternatives to implement. If the board votes to maintain the current school status, not later than forty-five days after such vote of the board, the Commissioner of Education shall decide whether to implement the model recommended by the school governance council or to maintain the current school status. If the final decision pursuant to this subdivision is adoption of a model, the local or regional board of education shall implement such model during the subsequent school year in conformance with the general statutes and applicable regulations, and the provisions specified in federal regulations and guidelines for schools subject to restructuring pursuant to Section 1116(b)(8) of the No Child Left Behind Act, P.L. 107-110 or any other applicable federal laws or regulations.

(2) Any school governance council for a school or any similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e may recommend reconstitution, pursuant to subdivision (8) of subsection (d) of this subsection, during the third year after such school governance council or such similar school governance council model was established if the school for such governance council has not reconstituted as a result of receiving a school improvement grant pursuant to Section 1003(g) of Title I of the Elementary and Secondary Education Act, 20 USC 6301 et seq., or such reconstitution was initiated by a source other than the school governance council.

(h) A school governance council or any similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e shall be considered a component of parental involvement for purposes of federal funding pursuant to Section 1118 of the No Child Left Behind Act, P.L. 107-110.

(i) The Department of Education shall allow not more than twenty-five schools per school year to reconstitute pursuant to this section. The department shall notify school districts and school governance councils when this limit has been reached. For purposes of this subsection, a reconstitution shall be counted towards this limit upon receipt by the department of notification of a final decision regarding reconstitution by the local or regional board of education.

(P.A. 12-116, S. 23; P.A. 13-31, S. 19–21.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made technical changes in Subsecs. (b)(3), (d) and (i), effective May 28, 2013.



Section 10-223k - Department of Education to publish certain plans, rankings and formulas.

The Department of Education shall annually publish and make available on the department’s Internet web site (1) the state-wide performance management and support plan, as described in subsection (b) of section 10-223e, (2) a list of schools ranked highest to lowest in accountability index scores, as defined in section 10-223e, (3) the formula and manner in which the accountability index was calculated for each school, and (4) the alternative versions of the formula used to calculate the accountability indices at grade levels other than elementary grade levels.

(P.A. 12-116, S. 88; June Sp. Sess. P.A. 15-5, S. 332.)

History: P.A. 12-116 effective July 1, 2012; June Sp. Sess. P.A. 15-5 replaced “school performance” with “accountability” and added “as defined in section 10-223e” in Subdiv. (2), replaced “school performance” with “accountability” in Subdiv. (3), and replaced “school subject performance” with “accountability” in Subdiv. (4), effective July 1, 2015.



Section 10-224 - Duties of the secretary.

The secretary of the board of education shall keep a record of all its proceedings in a book which such secretary shall provide for that purpose at the expense of the town and shall submit to the town at its annual meetings a report of the doings of the board. The report of the secretary and of the superintendent of schools shall be printed with the reports of the town officers. The superintendent of schools shall report to the Commissioner of Education such returns and statistics respecting the schools of the town as the commissioner requests.

(1949 Rev., S. 1482; P.A. 77-167, S. 1, 3; 77-614, S. 302, 610; P.A. 78-218, S. 149; P.A. 90-325, S. 8, 32.)

History: P.A. 77-167 deleted requirement that two copies of report be sent to secretary of the state board on or before October fifteenth and replaced it with more general requirement that report to secretary consist of “such returns and statistics ... as said board requests”; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted references to supervising agents and replaced “he” with “such secretary”; P.A. 90-325 provided that the returns and statistics reported by the superintendent be as requested by the commissioner of education, rather than the board of education.

Mandamus does not lie to compel secretary to insert in minutes acts of board of which he has no knowledge. 97 C. 434.



Section 10-225 - Salaries of secretary and attendance officers.

The salaries and compensation of the secretary of the board of education and of the attendance officers may be fixed by the town, as provided in section 7-460, but, until the town acts, the board of education shall fix such salary or compensation; provided no member of the board of education shall receive any compensation for services rendered as such member, but such member may be paid necessary expenses when performing a duty delegated by said board.

(1949 Rev., S. 1483; 1957, P.A. 13, S. 63; P.A. 78-218, S. 150.)

History: P.A. 78-218 substituted “such member” for “he” and deleted “his” in phrase “his necessary expenses”.



Section 10-226 - Reports to Commissioner of Education.

Each local and regional board of education shall annually, before the first of October, return to the Commissioner of Education the name and the address of employment and contractual annual salary, or the equivalent thereof, of each teacher, principal and superintendent or other certified person which it employs. Each local and regional board of education shall submit to the Commissioner of Education, within seven days after receipt of notice of the decision to accept a contract offer for employment as a new superintendent, the name and address of the person accepting such offer.

(1949 Rev., S. 1484; February, 1965, P.A. 282, S. 1; 1971, P.A. 90, S. 1; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 151; P.A. 83-116, S. 1, 2; P.A. 85-54, S. 2, 3.)

History: 1965 act changed deadline for reporting information re board members to secretary of state board from “annually before the fifteenth of October” to “within thirty days of the date of election” of the members but kept October fifteenth deadline for reporting information re teachers, principals and superintendents; 1971 act changed report date for teacher, principal and superintendent information to October first and required inclusion in report of data concerning “other certified” personnel; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education, deleted references to school districts and substituted “which it employs” for “employed in the public schools within its town or district”; P.A. 83-116 deleted requirement that boards of education report to commissioner of education names and addresses of their members; P.A. 85-54 added requirement that hiring board notify commissioner of name and address of person accepting offer of contract.



Section 10-226a - Documentation of pupils and teachers of racial minorities and pupils eligible for free or reduced price lunches.

(a) Each local or regional board of education shall annually submit to the State Board of Education at such time and in such manner as the state board may prescribe such data as the state board may require in order to determine the total number of pupils and teachers of racial minorities and pupils eligible for free or reduced price lunches in the schools under the jurisdiction of each local or regional board and, in such cases as the state board shall determine, the number of pupils and teachers of racial minorities and pupils eligible for free and reduced price lunches in each school and in each grade.

(b) As used in sections 10-226a to 10-226e, inclusive, “pupils and teachers of racial minorities” means those whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(1969, P.A. 773, S. 1; P.A. 74-149; P.A. 78-218, S. 152; P.A. 98-252, S. 40, 80; P.A. 03-174, S. 4.)

History: P.A. 74-149 redefined “pupils of racial minorities” by deleting clause “and whose color, appearance ... are distinguishable from persons whose ancestry is totally Caucasian”; P.A. 78-218 specified “local and regional” boards rather than “town boards”; P.A. 98-252 amended Subsec. (a) to add teachers of racial minorities and pupils eligible for free or reduced price lunches and amended Subsec. (b) to add teachers and to change the definition of racial minorities to the definition for other than white used by the Bureau of Census of the United States Department of Commerce, effective July 1, 1998; P.A. 03-174 amended Subsec. (b) by substituting “race” for “racial ancestry” and by adding provision re ethnicity as Hispanic or Latino, effective, July 1, 2003.

Cited. 238 C. 1.



Section 10-226b - Existence of racial imbalance.

(a) Whenever the State Board of Education finds that racial imbalance exists in a public school, it shall notify in writing the board of education having jurisdiction over said school that such finding has been made.

(b) As used in sections 10-226a to 10-226e, inclusive, “racial imbalance” means a condition wherein the proportion of pupils of racial minorities in all of the grades of a public school of the secondary level or below taken together substantially exceeds or falls substantially short of the proportion of such public school pupils in all of the same grades of the school district in which said school is situated taken together.

(1969, P.A. 773, S. 2.)

Cited. 21 CA 67.



Section 10-226c - Plan to correct imbalance.

(a) Any board of education receiving notification of the existence of racial imbalance as specified in section 10-226b shall forthwith prepare a plan to correct such imbalance and file a copy of said plan with the State Board of Education. Said plan may be limited to addressing the imbalance existing at any school and need not result in a district-wide plan or district-wide pupil reassignment. A school district may request an extension of time in cases in which the number of students causing said imbalance is fewer than five students at a school.

(b) Any plan submitted by the board of education of any town under sections 10-226a to 10-226e, inclusive, shall include any proposed changes in existing school attendance districts, the location of proposed school building sites as related to the problem, any proposed additions to existing school buildings and all other means proposed for the correction of said racial imbalance. The plan shall include projections of the expected racial composition of all public schools in the district. The plan may include provision for cooperation with other school districts to assist in the correction of racial imbalance.

(1969, P.A. 773, S. 3, 4; P.A. 98-252, S. 41, 80.)

History: P.A. 98-252 amended Subsec. (a) to allow the plan to address imbalance existing at any school and not require a district-wide plan or pupil reassignment and to provide for extensions of time under specified circumstances, and amended Subsec. (b) to make a technical change, effective July 1, 1998.



Section 10-226d - Approval of plan by state board.

Upon receipt of any plan required under the provisions of subsection (b) of section 10-226c, the State Board of Education shall review said plan. If it determines that the plan is satisfactory, it shall approve the plan and shall provide to the board of education such assistance and services as may be available. The board of education shall submit annual reports on the implementation of the approved plan, as the State Board of Education may require.

(1969, P.A. 773, S. 5; P.A. 98-252, S. 42, 80.)

History: P.A. 98-252 substituted annual reports for quarterly reports, effective July 1, 1998.



Section 10-226e - Regulations.

The State Board of Education shall have the authority to establish regulations for the operation of sections 10-226a to 10-226e, inclusive, including times and procedures for reports to said board, and the criteria for approval of plans to correct racial imbalance and fix standards for determination as to racial imbalance. Such regulations shall include voluntary enrollment plans approved by the State Board of Education as an alternative to mandatory pupil reassignment, allowance for diverse schools existing in school districts with minority enrollments of fifty per cent or more and require equitable allocation of resources within any cited school districts.

(1969, P.A. 773, S. 6; P.A. 86-78, S. 1, 2; P.A. 98-252, S. 43, 80.)

History: P.A. 86-78 added provisions for alternative regulations for school districts with minority student enrollments of 70% or more; P.A. 98-252 deleted language allowing regulations to include separate times and procedures for reports, criteria for plan approvals and standards for racial imbalance determinations for school districts with minority student enrollments of 70% or more and substituted requirement for regulations to include voluntary enrollment plans as an alternative for mandatory pupil reassignment, allowance for diverse schools existing in school districts with minority enrollment of 50% or more and a requirement for equitable allocation of resources within cited school districts, effective July 1, 1998.



Section 10-226f - Coordinator of intergroup relations.

The State Board of Education shall select one of its employees to assume responsibility, in addition to whatever other duties said board may prescribe, as coordinator of intergroup relations, and shall prescribe duties for such coordinator and for any other of its employees as may be necessary to carry out effectively the purposes of subsection (b) of section 10-145a, this section and section 10-226g.

(P.A. 75-372, S. 1; P.A. 78-218, S. 153; P.A. 81-472, S. 124, 159; P.A. 82-314, S. 55, 63; P.A. 92-170, S. 11, 26.)

History: P.A. 78-218 deleted obsolete reference to July 1, 1975, as date for selection of coordinator of intergroup relations and changed from February first to February fifteenth the deadline for progress reports on intergroup relations programs P.A. 81-472 made technical changes; P.A. 82-314 changed official name of education committee; P.A. 92-170 removed a requirement that state board report to the education committee of the general assembly on programs in intergroup relations.



Section 10-226g - Intergroup relations training for teachers.

Each regional and local board of education may, in accordance with such regulations as may be prescribed by the State Board of Education, provide a program in intergroup relations training for all teachers employed in the public schools of the district. In addition, each such board may select one of its employees to assume responsibility as coordinator of intergroup relations. No regulation of the State Board of Education shall require a local or regional board of education to hire new personnel to carry out the purposes of subsection (b) of section 10-145a, section 10-226f and this section. Each such coordinator shall, utilizing local resources to the extent available, with the assistance of the coordinator of intergroup relations for the State Board of Education: (1) Provide for the conduct of workshops and training programs in intergroup relations for all teachers in each school; (2) evaluate, and recommend the use of, textbooks and curricula material concerning racial and cultural minorities; and (3) introduce and implement programs of intergroup relations in such schools.

(P.A. 75-372, S. 2; P.A. 78-218, S. 154; P.A. 81-472, S. 125, 159.)

History: P.A. 78-218 specified applicability to regional and local boards, deleted reference to town boards and school districts and deleted obsolete reference to December 1, 1975, as deadline for provision of teacher training program in intergroup relations; P.A. 81-472 made technical changes.



Section 10-226h - Programs and methods to reduce racial, ethnic and economic isolation.

(a) A local or regional board of education for purposes of subdivision (3) of section 10-4a, may offer such programs or use such methods as: (1) Interdistrict magnet school programs; (2) charter schools; (3) interdistrict after-school, Saturday and summer programs and sister-school projects; (4) intradistrict and interdistrict public school choice programs; (5) interdistrict school building projects; (6) interdistrict program collaboratives for students and staff; (7) distance learning through the use of technology; and (8) any other experience that increases awareness of the diversity of individuals and cultures.

(b) Each local and regional board of education shall report by October 1, 2012, and biennially thereafter, to the Commissioner of Education on the programs and activities undertaken in its school district to reduce racial, ethnic and economic isolation, including (1) information on the number and duration of such programs and activities and the number of students and staff involved, and (2) evidence of the progress over time in the reduction of racial, ethnic and economic isolation.

(c) The Commissioner of Education shall report, by January 1, 1999, and biennially thereafter, in accordance with section 11-4a, to the Governor and the General Assembly on activities and programs designed to reduce racial, ethnic and economic isolation. The report shall include statistics on any growth in such programs or expansion of such activities over time, an analysis of the success of such programs and activities in reducing racial, ethnic and economic isolation, a recommendation for any statutory changes that would assist in the expansion of such programs and activities and the sufficiency of the annual grant pursuant to subsection (e) of section 10-266aa and whether additional financial incentives would improve the program established pursuant to section 10-266aa.

(P.A. 97-290, S. 2, 29; P.A. 98-252, S. 14, 80; P.A. 00-220, S. 11, 43; P.A. 11-179, S. 3; P.A. 12-59, S. 1; 12-120, S. 26.)

History: P.A. 97-290 effective July 1, 1997; P.A. 98-252 deleted Subsec. (a)(7) re minority staff recruitment and renumbered the remaining Subdivs., effective July 1, 1998; P.A. 00-220 amended Subsecs. (b) and (c) to change the reporting dates and amended Subsec. (d) to make a technical change, effective July 1, 2000; P.A. 11-179 amended Subsec. (b) by replacing “July 1, 2000” with “October 1, 2011” and replacing “regional educational service center for its area” with “Commissioner of Education”, deleted former Subsec. (c) re biennial report to commissioner and redesignated existing Subsec. (d) as Subsec. (c), effective July 13, 2011; P.A. 12-59 made a technical change in Subsec. (c), effective May 31, 2012; P.A. 12-120 amended Subsec. (b) by replacing “2011” with “2012” re report date, effective July 1, 2012.

See Sec. 10-220(a) re required development and implementation of plan for minority staff recruitment.



Section 10-227 - Returns of receipts, expenditures and statistics to Commissioner of Education. Verification mandated. Penalty.

Each board of education shall cause the superintendent to make returns not later than September first of each year to the Commissioner of Education of the receipts, expenditures and statistics, as prescribed by the commissioner, provided each such board may submit revisions to the returns in such form and with such documentation as required by the commissioner no later than December thirty-first of each year following the September submission. Such reports or returns required shall be made in accordance with the instructions furnished by the commissioner, shall be certified no later than December thirty-first of each year by the independent public accountant selected pursuant to section 7-392 for the purpose of auditing municipal accounts, and shall be subject to Department of Education verification. If the returns and statistics and revisions called for by said commissioner are not sent on or before the days specified in this section or if the returns are not certified as required by the commissioner on or before December thirty-first, each local and regional board of education required by law to make separate returns, whose returns and statistics or revisions are delayed until after those days, shall forfeit of the total sum which is paid for such board of education from the State Treasurer an amount to be determined by the State Board of Education, which amount shall be not less than one thousand dollars nor more than ten thousand dollars. The amount so forfeited shall be withheld from a subsequent grant payment as determined by the commissioner. Notwithstanding the penalty provision of this section, the Commissioner of Education may waive said forfeiture for good cause.

(1949 Rev., S. 1485; P.A. 77-167, S. 2, 3; 77-614, S. 302, 610; P.A. 78-218, S. 155; P.A. 79-128, S. 7, 36; P.A. 83-363, S. 4, 5; P.A. 84-221, S. 1, 2; P.A. 89-237, S. 3, 11; P.A. 91-303, S. 16, 22; 91-401, S. 13, 20; P.A. 98-252, S. 16, 80; P.A. 03-76, S. 18.)

History: P.A. 77-167 changed return deadline from August to September first in each year; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted references to returns made by “supervisor of schools”, substituted “each local and regional school district” for “each town and each school district”; P.A. 79-128 substituted “board of education” for “school district”, changed basis of penalty from “sum per child” to “total sum ... paid from the state treasury” and replaced 1%, 2%, 3%, 5% and 10% penalty assessments with $100, $200, $300, $500 and $1,000 penalty assessments; P.A. 83-363 provided cutoff for submission of revisions, required certification of reports or returns no later than December thirty-first by independent public accountant selected for purpose of auditing municipal accounts and required reports or returns to be subject to state department verification, including audit; P.A. 84-221 deleted weekly penalty provisions and substituted flat rate of $1,000 to $10,000, to be determined by the state board of education, added that the penalty would be withheld from a subsequent grant payment and that the state board may waive the forfeiture if failure to file data in a timely manner was due to extenuating circumstances; P.A. 89-237 allowed waivers of the forfeiture for failure to submit unaudited data in a timely manner; P.A. 91-303 removed requirement that reports be made under oath or affirmation and made technical changes; P.A. 91-401 repealed provision making reports and returns subject to state department of education audit, effective July 1, 1993; P.A. 98-252 changed the basis for a waiver from circumstances beyond the control of the board to good cause and made technical changes, effective July 1, 1998; P.A. 03-76 made a technical change, effective June 3, 2003.

Cited. 187 C. 187; 195 C. 24.



Section 10-228 - Free textbooks, supplies, material and equipment.

Each local and regional board of education shall purchase such books, either as regular texts, as supplementary books or as library books, and such supplies, material and equipment, as it deems necessary to meet the needs of instruction in its schools. In day and evening schools of elementary and secondary grades, all books and equipment, including, but not limited to, assistive devices, shall be loaned and materials and supplies furnished to all pupils free of charge, subject to such rules and regulations as to their care and use as the board of education prescribes. For purposes of this section “assistive device” means assistive device, as defined in subsection (a) of section 10-76y.

(1949 Rev., S. 1486; 1971, P.A. 186; P.A. 78-218, S. 156; P.A. 05-257, S. 1.)

History: 1971 act replaced references to towns with references to school districts, deleted reference to district committees and made specific mention of library books, material and equipment; P.A. 78-218 specified local and regional boards and deleted references to school districts; P.A. 05-257 added language re assistive devices, effective July 1, 2005.



Section 10-228a - Free textbook loans to pupils attending nonpublic schools.

Each local and regional board of education may, at the request of any nonpublic elementary or secondary school pupil, including a kindergarten pupil, residing in and attending a nonpublic school in such district, or at the request of the parent or guardian of such pupil, or at the request of an administrator at the nonpublic school, on behalf of the pupil, arrange for a loan of nonreligious textbooks available to the local or regional board of education from a book distributor used by such board to such pupil, free of charge, provided the loan of any such textbook shall be requested for not less than one semester's use.

(P.A. 75-397; P.A. 78-218, S. 157; P.A. 07-190, S. 1.)

History: P.A. 78-218 specified local and regional boards and deleted reference to school districts; P.A. 07-190 added provisions re request of nonpublic school administrator on behalf of pupil and requiring that books be nonreligious and be available to board of education by distributor used by board, effective July 1, 2007.



Section 10-228b - Tax credits for donation of computers to schools.

(a) The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212, in any income year commencing prior to January 1, 2014, for the donation to a local or regional board of education or a public or nonpublic school of new computers or used computers that are not more than two years old at the time of the donation in accordance with this section. The amount of the credit shall not exceed fifty per cent of the fair market value of the new or used computer at the time of donation as described in this section.

(b) Any business firm may apply to the Commissioner of Revenue Services for a tax credit under this section. The commissioner, in consultation with the Commissioner of Education, shall develop an application form for such credit which shall contain, but not be limited to, the following information: (1) The number of computers to be donated, (2) to whom the donation will be made, (3) when the donation will be made, (4) the fair market value of the donated computers at the time of donation, and (5) such additional information as the commissioner may prescribe. A copy of a written agreement between the business firm and the local or regional board of education or public or nonpublic school shall be submitted with the application. The agreement shall provide for the acceptance of the computers by the board of education or public or nonpublic school, an acknowledgment that the computers are in good working condition and a requirement for the business firm to install, set up and provide training to school staff on such computers.

(c) Such applications may be submitted to the Commissioner of Revenue Services on an ongoing basis. The commissioner shall review each application and shall, not later than thirty days following its receipt, approve or disapprove the application. The decision of the commissioner to approve or disapprove an application pursuant to the provisions of this section shall be in writing and, if the commissioner approves the proposal, the commissioner shall state the maximum credit allowable to the business firm.

(d) (1) The amount of the credit granted to any business firm under the provisions of this section shall not exceed seventy-five thousand dollars annually. The total amount of all tax credits allowed to all business firms pursuant to the provisions of this section shall not exceed one million dollars in any one fiscal year. (2) The credit may only be used to reduce the taxpayer's tax liability for the year in which the donation is made and shall not be used to reduce such liability to less than zero.

(P.A. 00-170, S. 20, 42; P.A. 06-145, S. 1; 06-159, S. 1; P.A. 10-75, S. 25.)

History: P.A. 00-170 effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; P.A. 06-145 amended Subsecs. (a) and (b) by permitting donations to nonpublic schools to be eligible for credit, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 06-159 amended Subsec. (c) to remove requirement that copy of decision be submitted with tax return, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006; P.A. 10-75 amended Subsec. (a) to provide for credits in any income year commencing prior to January 1, 2014, effective July 1, 2010.



Section 10-229 - Change of textbooks.

(a) No board of education shall change any textbooks used in the public schools except by a two-thirds vote of all the members of the board, notice of such intended change having been previously given at a meeting of such board held at least one week previous to the vote upon such change.

(b) If a board of education does change its textbooks pursuant to subsection (a) of this section, such board of education may donate the used textbooks to another board of education.

(1949 Rev., S. 1487; P.A. 78-218, S. 158; P.A. 95-259, S. 18, 32.)

History: P.A. 78-218 deleted phrase “of any town” with reference to boards of education; P.A. 95-259 added Subsec. (b) re donation of books, effective July 6, 1995.



Section 10-230 - Flags in schoolrooms and schools. Policy on the reciting of the “Pledge of Allegiance”.

(a) Each local and regional board of education shall provide a United States flag for each schoolroom and shall cause such flag to be displayed therein during each day school is in session. Each such board shall also provide each school with a United States flag of silk or bunting, not less than four feet in length, and a suitable flagstaff or other arrangement whereby such flag may be displayed on the schoolhouse grounds each school day when the weather will permit and on the inside of the schoolhouse on other school days, and renew such flag and apparatus when necessary. If any board of education fails to provide either of the flags or the apparatus as required in this section or to renew any such flag or apparatus when necessary for a period of thirty days after the reception by it of written notice from the State Board of Education that such schoolhouse is not provided with such flag or apparatus or that such flag or apparatus should be renewed, each member of such board of education who has so received notice shall be fined not more than twenty-five dollars.

(b) The chief executive officer of any municipality is authorized to direct the board of education to display at half-staff all flags at all schools and other buildings administered by said board when flags are being displayed at half-staff on other buildings of the municipality.

(c) Each local and regional board of education shall develop a policy to ensure that time is available each school day for students in the schools under its jurisdiction to recite the “Pledge of Allegiance”. The provisions of this subsection shall not be construed to require any person to recite the “Pledge of Allegiance”.

(1949 Rev., S. 1488, 1489; 1969, P.A. 394; P.A. 78-218, S. 159; P.A. 02-119, S. 2.)

History: 1969 act added Subsec. (b) re display of flags at half-mast; P.A. 78-218 specified local and regional boards rather than town boards in Subsec. (a) and simply referred to “school” rather than “schoolhouse in which a school is maintained within such town” and substituted “municipality” for “city or town” in Subsec. (b); P.A. 02-119 added Subsec. (c) re the reciting of the “Pledge of Allegiance”.



Section 10-230a - Employment of instructors of Junior Reserve Officer Training Corps programs.

Notwithstanding the provisions of chapter 166 relating to professional certification, a local or regional board of education may employ any person certified by the United States armed forces to be an instructor or assistant instructor of a Junior Reserve Officer Training Corps program to serve as an instructor or assistant instructor of a Junior Reserve Officer Training Corps program in a school, except that if such certified person is unavailable, a local or regional board of education may employ any person enrolled in a program of certification to be an instructor or assistant instructor of a Junior Reserve Officer Training Corps program administered by the United States armed forces.

(P.A. 11-179, S. 10; P.A. 15-215, S. 18.)

History: P.A. 11-179 effective July 13, 2011; P.A. 15-215 added exception re employment of person enrolled in program of certification, effective July 1, 2015.



Section 10-230b - Exemplary veterans education program distinction.

The State Board of Education, in consultation with the Department of Veterans Affairs, shall award, upon receipt of a request, an exemplary veterans education program distinction to those local and regional boards of education that offer a program that provides students with opportunities to learn about the contributions of veterans, as defined in section 27-103, or collaborate with local veterans organizations. Such opportunities may include, but need not be limited to, classes, extracurricular activities, presentations or symposiums. A local or regional board of education may submit, at such time and in such manner as the state board prescribes, a request for such distinction by providing details about such board's program to the state board. The state board shall make information about the distinction available on the Department of Education's Internet web site.

(P.A. 16-188, S. 1.)

History: P.A. 16-188 effective July 1, 2016 (Revisor's note: A reference to “Department of Veterans' Affairs” was changed editorially by the Revisors to “Department of Veterans Affairs” to conform with changes made by P.A. 16-167).



Section 10-231 - Fire drills. Crisis response drills.

(a) Each local and regional board of education shall provide for a fire drill to be held in the schools of such board not later than thirty days after the first day of each school year and at least once each month thereafter, except as provided in subsection (b) of this section.

(b) Each such board shall substitute a crisis response drill for a fire drill once every three months and shall develop the format of such crisis response drill in consultation with the appropriate local law enforcement agency. A representative of such agency may supervise and participate in any such crisis response drill.

(1949 Rev., S. 1490; P.A. 78-218, S. 160; P.A. 00-220, S. 12, 43; P.A. 09-131, S. 1.)

History: P.A. 78-218 specified local and regional boards of education and deleted references to towns; P.A. 00-220 added provision re crisis response drill, effective July 1, 2000; P.A. 09-131 designated existing provisions as Subsec. (a), amended same to add requirement re fire drill to be held not later than 30 days after first day of school and make conforming changes, and added Subsec. (b) re crisis response drills.



Section 10-231a - Pesticide applications at schools: Definitions.

As used in sections 10-231b to 10-231d, inclusive, (1) “pesticide” means a fungicide used on plants, an insecticide, a herbicide or a rodenticide, but does not mean a sanitizer, disinfectant, antimicrobial agent or pesticide bait, (2) “lawn care pesticide” means a pesticide registered by the United States Environmental Protection Agency and labeled pursuant to the federal Insecticide, Fungicide and Rodenticide Act for use in lawn, garden and ornamental sites or areas. “Lawn care pesticide” does not include (A) a microbial pesticide or biochemical pesticide that is registered with the United States Environmental Protection Agency, (B) a horticultural soap or oil that is registered with the United States Environmental Protection Agency and does not contain any synthetic pesticide or synergist, or (C) a pesticide classified by the United States Environmental Protection Agency as an exempt material pursuant to 40 CFR 152.25, as amended from time to time, (3) “integrated pest management” means use of all available pest control techniques, including judicious use of pesticides, when warranted, to maintain a pest population at or below an acceptable level, while decreasing the use of pesticides, (4) “microbial pesticide” means a pesticide that consists of a microorganism as the active ingredient, and (5) “biochemical pesticide” means a naturally occurring substance that controls pests by nontoxic mechanisms.

(P.A. 99-165, S. 1, 6; P.A. 05-252, S. 2; P.A. 06-14, S. 1; 06-196, S. 223; June Sp. Sess. P.A. 15-5, S. 438.)

History: P.A. 99-165 effective July 1, 1999; P.A. 05-252 added subdivision designators and definitions of “lawn care pesticide” and “integrated pest management”, effective January 1, 2006; P.A. 06-14 made a technical change; P.A. 06-196 made technical changes, effective June 7, 2006; June Sp. Sess. P.A. 15-5 deleted reference to Sec. 19a-79a, redefined “lawn care pesticide” in Subdiv. (2) and added definition of “microbial pesticide” as Subdiv. (4) and “biochemical pesticide” as Subdiv. (5), effective June 30, 2015.



Section 10-231b - Pesticide applications at schools: Authorized applications. Ban. Exceptions.

(a) No person, other than a pesticide applicator with supervisory certification under section 22a-54 or a pesticide applicator with operational certification under section 22a-54 under the direct supervision of a supervisory pesticide applicator, may apply pesticide within any building or on the grounds of any school, other than a regional agricultural science and technology education center. This section shall not apply in the case of an emergency application of pesticide to eliminate an immediate threat to human health where it is impractical to obtain the services of any such applicator provided such emergency application does not involve a restricted use pesticide, as defined in section 22a-47.

(b) No person shall apply a lawn care pesticide on the grounds of any public or private preschool or public or private school with students in grade eight or lower, except that (1) on and after January 1, 2006, until July 1, 2010, an application of a lawn care pesticide may be made at a public or private school with students in grade eight or lower on the playing fields and playgrounds of such school pursuant to an integrated pest management plan, which plan (A) shall be consistent with the model pest control management plan developed by the Commissioner of Energy and Environmental Protection pursuant to section 22a-66l, and (B) may be developed by a local or regional board of education for all public schools under its control, and (2) an emergency application of a lawn care pesticide may be made to eliminate a threat to human health, as determined by the local health director, the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection or, in the case of a public school, the school superintendent.

(P.A. 99-165, S. 2, 6; P.A. 05-252, S. 3; P.A. 06-14, S. 2; 06-196, S. 224; P.A. 07-168, S. 1; P.A. 08-152, S. 8; 08-170, S. 26; P.A. 09-56, S. 2; P.A. 11-80, S. 1.)

History: P.A. 99-165 effective July 1, 1999; P.A. 05-252 designated existing language as Subsec. (a) and made a technical change therein, and added Subsec. (b) to prohibit, with certain exceptions, the use of lawn care pesticides on the grounds of a public or private preschool or public or private elementary school, effective January 1, 2006; P.A. 06-14 amended Subsec. (b) to make technical changes; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 07-168 amended Subsec. (b) to extend ban to any school with students grade eight or lower, and to extend end date of when certain applications are permitted to July 1, 2009; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 09-56 amended Subsec. (b)(1) to extend end date of when certain applications are permitted to July 1, 2010, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 10-231c - Pesticide applications at schools without an integrated pest management plan. Prior notice.

(a) As used in this section, “local or regional board of education” means a local or regional board of education that does not have an integrated pest management plan for the schools under its control that is consistent with an applicable model plan provided by the Commissioner of Energy and Environmental Protection under section 22a-66l and “school” means a school, other than a regional agricultural science and technology education center, under the control of a local or regional board of education.

(b) On and after July 1, 2000, at the beginning of each school year, each local or regional board of education shall provide the staff of each school and the parents or guardians of each child enrolled in each school with a written statement of the board’s policy on pesticide application on school property and a description of any pesticide applications made at the school during the previous school year. Such statement and description shall be provided to the parents or guardian of any child who transfers to a school during the school year. Such statement shall (1) indicate that the staff, parents or guardians may register for prior notice of pesticide applications at the school, and (2) describe the emergency notification procedures provided for in this section. Notice of any modification to the pesticide application policy shall be sent to any person who registers for notice under this section.

(c) (1) On and after July 1, 2000, parents or guardians of children in any school and school staff may register for prior notice of pesticide application at their school. Each school shall maintain a registry of persons requesting such notice. Prior to providing for any application of pesticide within any building or on the grounds of any school, the local or regional board of education shall provide for the transmittal of notice, by electronic mail, to parents and guardians who have registered for prior notice under this section such that such electronic mail notice is received no later than twenty-four hours prior to such application. Notice shall be given by any means practicable to school staff who have registered for such notice. Notice under this subsection shall include (A) the name of the active ingredient of the pesticide being applied, (B) the target pest, (C) the location of the application on the school property, (D) the date of the application, and (E) the name of the school administrator, or a designee, who may be contacted for further information.

(2) On and after October 1, 2015, prior to providing for any application of pesticide within any building or on the grounds of any school, in addition to the requirements of subdivision (1) of this subsection, the local or regional board of education shall provide for notice of such application not less than twenty-four hours prior to such application by posting the notice required by subdivision (1) of this subsection either on or through: (A) The home page of the Internet web site for the school where such application will occur, or, in the event such school does not have a web site, on the home page of the Internet web site for such local or regional board of education, and (B) the primary social media account of such school or local or regional board of education. Each local or regional board of education shall indicate on the home page of such board of education how parents may register for prior notice of pesticide applications, as described in subdivision (1) of this subsection. Not later than March fifteenth of each year, the local or regional board of education shall send through the electronic mail notification or alert system or service of such school or local or regional board of education the notice required by subdivision (1) of this subsection for applications made since January first of such year and a listing of such notices for applications made during the March fifteenth through December thirty-first time frame from the preceding calendar year. The local or regional board of education shall additionally print such electronic mail notification required by this subdivision in the applicable parent handbook or manual, provided nothing in this subdivision shall be construed to require the reprinting of such handbook or manual to provide such notification. Nothing in this subdivision shall require the development or use of an Internet web site, social media account or electronic mail notification or alert system that is not already in use or existence prior October 1, 2015. For purposes of this section, “social media” means an electronic medium where users may create and view user-generated content, such as uploaded or downloaded videos or still photographs, blogs, video blogs, podcasts or instant messages.

(d) On and after July 1, 2000, no application of pesticide may be made in any building or on the grounds of any school during regular school hours or during planned activities at any school except that an emergency application may be made to eliminate an immediate threat to human health if (1) it is necessary to make the application during such a period, and (2) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47. No child may enter an area where such application has been made until it is safe to do so according to the provisions on the pesticide label.

(e) On and after July 1, 2000, a local or regional board of education may make an emergency application of pesticide without prior notice under this section in the event of an immediate threat to human health provided the board provides for notice, by any means practicable, on or before the day that the application is to take place to any person who has requested prior notice under this section and concomitantly provides such notice in accordance with subdivision (2) of subsection (c) of this section.

(f) A copy of the record of each pesticide application at a school shall be maintained at the school for a period of five years. Such record shall include the information required under section 22a-66a.

(P.A. 99-165, S. 3, 6; P.A. 08-152, S. 9; 08-170, S. 27; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 436.)

History: P.A. 99-165 effective July 1, 1999; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same by changing method for prior notice from mailing to electronic mail and making technical changes, and adding Subdiv. (2) re prior notice of pesticide applications through school or board of education Internet web sites and the primary social media account of the school or board of education and the electronic mailing of notice by March 15th of each year of pesticide applications in such year and applications made from March 15th to December 31st of the preceding calendar year, and re definition of “social media”, and amended Subsec. (e) by adding provision re notice in accordance with Subsec. (c)(2) (Revisor’s note: In Subsec. (c)(2), an internal reference to Sec. 10-231d was deleted editorially by the Revisors, in accordance with Sec. 2-56f, for accuracy).



Section 10-231d - Pesticide applications at schools with an integrated pest management plan. Prior notice.

(a) As used in this section, “local or regional board of education” means a local or regional board of education which has an integrated pest management plan for the schools under its control that is consistent with an applicable model plan provided by the Commissioner of Energy and Environmental Protection under section 22a-66l and “school” means a school, other than a regional agricultural science and technology education center, under the control of a local or regional board of education.

(b) On and after July 1, 2000, at the beginning of each school year, each local or regional board of education shall provide the staff of each school with written guidelines on how the integrated pest management plan is to be implemented and shall provide the parents or guardians of each child enrolled in each school with a statement that shall include a summary of the integrated pest management plan for the school. Such statement shall be provided to the parents or guardian of any child who transfers to a school during the school year. Such statement shall (1) indicate that the staff, parents or guardians may register for notice of pesticide applications at the school, and (2) describe the emergency notification procedures provided for in this section. Notice of any modification to the integrated pest management plan shall be sent to any person who registers for notice under this section.

(c) On and after July 1, 2000, parents or guardians of children in any school and school staff may register for notice of pesticide application at their school. Each school shall maintain a registry of persons requesting such notice. Notice under this subsection shall include (1) the name of the active ingredient of the pesticide being applied, (2) the target pest, (3) the location of the application on the school property, (4) the date of the application, and (5) the name of the school administrator, or a designee, who may be contacted for further information.

(d) (1) On and after July 1, 2000, a local or regional board of education shall provide notice, by any means practicable, to any person who has requested notice under this section on or before the day that any application of pesticide is to take place at a school. No application of pesticide may be made in any building or on the grounds of any school during regular school hours or during planned activities at any school except that an emergency application may be made to eliminate an immediate threat to human health if (A) it is necessary to make the application during such a period, and (B) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47. No child may enter an area of such application until it is safe to do so according to the provisions on the pesticide label.

(2) On and after October 1, 2015, prior to providing for any application of pesticide within any building or on the grounds of any school, in addition to the requirements of subdivision (1) of this subsection, the local or regional board of education shall provide for notice of such application not less than twenty-four hours prior to such application by posting the notice required by subdivision (1) of this subsection either on or through: (A) The home page of the Internet web site for the school where such application will occur, or, in the event such school does not have a web site, on the home page of the Internet web site for such local or regional board of education, and (B) the primary social media account of such school or local or regional board of education. Each local or regional board of education shall indicate on the home page of such board of education how parents may register for prior notice of pesticide applications, as described in subsection (c) of this section. Not later than March fifteenth of each year, the local or regional board of education shall send through the electronic mail notification or alert system or service of such school or local or regional board of education the notice required by subdivision (1) of this subsection for applications made since January first of such year and a listing of such notices for applications made during the March fifteenth through December thirty-first time frame from the preceding calendar year. The local or regional board of education shall additionally print such electronic mail notification required by this subdivision in the applicable parent handbook or manual, provided nothing in this subdivision shall be construed to require the reprinting of such handbook or manual to provide such notification. Nothing in this subdivision shall require the development or use of an Internet web site, social media account or electronic mail notification or alert system that is not already in use or existence prior to October 1, 2015. For purposes of this section, “social media” means an electronic medium where users may create and view user-generated content, such as uploaded or downloaded videos or still photographs, blogs, video blogs, podcasts or instant messages.

(e) A copy of the record of each pesticide application at a school shall be maintained at the school for a period of five years. Such record shall include the information required under section 22a-66a.

(P.A. 99-165, S. 4, 6; P.A. 08-152, S. 10; 08-170, S. 28; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 437.)

History: P.A. 99-165 effective July 1, 1999; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (c) by requiring notice to include the target pest and making technical changes and amended Subsec. (d) by designating existing provisions as new Subdiv. (1), making technical changes therein and adding new Subdiv. (2) re prior notice of pesticide applications through school or board of education Internet web sites and the primary social media account of the school or board of education and the electronic mailing of notice by March 15th of each year of pesticide applications in such year and applications made from March 15th to December 31st of the preceding calendar year, and re definition of “social media” (Revisor’s note: In Subsec. (d)(2), an internal reference to “subdivision (1) of this subsection” was changed editorially by the Revisors to “subsection (c) of this section”, in accordance with Sec. 2-56f, for accuracy).



Section 10-231e - Maintenance of heating, ventilation and air conditioning system.

(a) For purposes of this section “Standard 62” means the American Society of Heating, Ventilating and Air Conditioning Engineers Standard 62 entitled “Ventilation for Acceptable Indoor Air Quality”, as referenced by the State Building Code adopted under section 29-252.

(b) Each local or regional board of education shall ensure that its heating, ventilation and air conditioning system is (1) maintained and operated in accordance with the prevailing maintenance standards, such as Standard 62, at the time of installation or renovation of such system, and (2) operated continuously during the hours in which students or school personnel occupy school facilities, except (A) during scheduled maintenance and emergency repairs, and (B) during periods for which school officials can demonstrate to the local or regional board of education's satisfaction that the quantity of outdoor air supplied by an air supply system that is not mechanically driven meets the Standard 62 requirements for air changes per hour.

(c) Each local or regional board of education shall maintain records of the maintenance of its heating, ventilation and air conditioning systems for a period of not less than five years.

(P.A. 03-220, S. 7.)

History: P.A. 03-220 effective July 1, 2003.



Section 10-231f - Indoor air quality committee.

Each local and regional board of education may establish an indoor air quality committee for each school district or facility to increase staff and student awareness of facets of the environment that affect the health of the occupants of school facilities including, but not limited to, air quality, water quality and the presence of radon. Such committee shall include, but not be limited to, at least one administrator, one maintenance staff member, one teacher, one school health staff member, one parent of a student and two members-at-large from the school district. No local or regional board of education, superintendent or school administrator may prohibit a school safety committee established pursuant to section 10-220f from addressing indoor air quality issues that affect the health of occupants of school facilities.

(P.A. 03-220, S. 9.)

History: P.A. 03-220 effective July 1, 2003.



Section 10-231g - Green cleaning program at schools: Definitions. Implementation. Notice.

(a) As used in this section, (1) “green cleaning program” means the procurement and proper use of environmentally preferable cleaning products in school buildings and facilities, and (2) “environmentally preferable cleaning product” includes, but is not limited to, general purpose cleaners, bathroom cleaners, carpet cleaners, glass cleaners, floor finishes, floor strippers, hand cleaners and soaps, but does not include (A) any disinfectant, disinfecting cleaner, sanitizer or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act, 7 USC 136 et seq., or (B) any product for which no guideline or environmental standard has been established by any national or international certification program approved by the Department of Administrative Services, or which is outside the scope of or is otherwise excluded under guidelines or environmental standards established by such a national or international certification program.

(b) On or before July 1, 2011, each local and regional board of education shall implement a green cleaning program for the cleaning and maintenance of school buildings and facilities in its district. No person shall use a cleaning product inside a school unless such cleaning product meets guidelines or environmental standards set by a national or international environmental certification program approved by the Department of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection. Such cleaning product shall, to the maximum extent possible, minimize the potential harmful impact on human health and the environment.

(c) On or before April 1, 2010, the Department of Education, in consultation with the Department of Public Health, shall amend the school facility survey form to include questions regarding the phase-in of green cleaning programs at schools.

(d) On or before October 1, 2010, and annually thereafter, each local and regional board of education shall provide the staff of each school and, upon request, the parents and guardians of each child enrolled in each school with a written statement of the school district's green cleaning program. Such notice shall include (1) the types and names of environmentally preferable cleaning products being applied in schools, (2) the location of the application of such cleaning products in the school buildings and facilities, (3) the schedule of when such cleaning products are applied in the school buildings and facilities, (4) the statement, “No parent, guardian, teacher or staff member may bring into the school facility any consumer product which is intended to clean, deodorize, sanitize or disinfect.”, and (5) the name of the school administrator, or a designee, who may be contacted for further information. Such notice shall be provided to the parents or guardians of any child who transfers to a school during the school year and to staff hired during the school year. Each local or regional board of education shall make such notice, as well as the report submitted to the Department of Education pursuant to subsection (a) of section 10-220, available on its web site and the web site of each school under such board's jurisdiction. If no such web site exists, the board shall make such notice otherwise publicly available.

(P.A. 09-81, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 10-232 - Restrictions on employment of members of board of education.

Notwithstanding the provisions of any special act to the contrary, no member of the board of education shall be employed for compensation by the board of which he or she is a member in any position in the school system. If any member of such board is employed contrary to the provisions of this section, the office to which he or she was elected or appointed shall become vacant. No provision of this section shall be construed to prohibit any member of a board of education from serving as a member of any school building committee established by a town or regional school district to undertake a school building project as defined in section 10-282.

(1949 Rev., S. 1493; 1953, S. 948d; 1963, P.A. 303; February, 1965, P.A. 281, S. 1; 1967, P.A. 154; P.A. 78-218, S. 161.)

History: 1963 act clarified that prohibition relates to employment as teacher or janitor “by” town rather than “in” town; 1965 act prohibited construction of statute to prevent school board member from serving on school building committee; 1967 act added “Notwithstanding the provisions of any special act to the contrary” and prohibited employment of board member, whether appointed or elected, “in any position in the school system”, replacing provisions prohibiting employment as teacher or school janitor; P.A. 78-218 added feminine personal pronouns.

Cited. 152 C. 568; 182 C. 253.



Section 10-233 - Suspension of pupils.

Section 10-233 is repealed.

(1949, S. 959d; P.A. 75-609, S. 6.)



Section 10-233a - Definitions.

Whenever used in sections 10-233a to 10-233g, inclusive:

(a) “Exclusion” means any denial of public school privileges to a pupil for disciplinary purposes.

(b) “Removal” means an exclusion from a classroom for all or part of a single class period, provided such exclusion shall not extend beyond ninety minutes.

(c) “In-school suspension” means an exclusion from regular classroom activity for no more than ten consecutive school days, but not exclusion from school, provided such exclusion shall not extend beyond the end of the school year in which such in-school suspension was imposed.

(d) “Suspension” means an exclusion from school privileges or from transportation services only for no more than ten consecutive school days, provided such exclusion shall not extend beyond the end of the school year in which such suspension was imposed.

(e) “Expulsion” means an exclusion from school privileges for more than ten consecutive school days and shall be deemed to include, but not be limited to, exclusion from the school to which such pupil was assigned at the time such disciplinary action was taken, provided such exclusion shall not extend beyond a period of one calendar year.

(f) “Emergency” means a situation under which the continued presence of the pupil in school poses such a danger to persons or property or such a disruption of the educational process that a hearing may be delayed until a time as soon after the exclusion of such pupil as possible.

(g) “School” means any school under the direction of a local or regional board of education or any school for which one or more such boards of education pays eighty per cent or more of the tuition costs for students enrolled in such school.

(h) “School-sponsored activity” means any activity sponsored, recognized or authorized by a board of education and includes activities conducted on or off school property.

(P.A. 75-609, S. 1; P.A. 78-218, S. 162; P.A. 79-136, S. 1, 2; 79-236, S. 1; P.A. 80-483, S. 42, 186; P.A. 83-119, S. 1, 8; P.A. 86-398, S. 1; P.A. 95-304, S. 4, 9; P.A. 07-66, S. 1; P.A. 08-160, S. 1.)

History: P.A. 78-218 specified local or regional boards in Subsec. (f) and replaced “school boards” with “boards of education”; P.A. 79-136 redefined “expulsion” to replace requirement that exclusion from school not extend beyond school year in which imposed with provision that exclusion may carry over but may not be for more than 180 consecutive school days; P.A. 79-236 inserted definition of “in-school suspension” as Subsec. (c) and relettered remaining Subsecs. accordingly; P.A. 80-483 extended applicability of definitions by substituting “10-233g” for “10-233e”; P.A. 83-119 redefined “suspension” to include exclusion from transportation services only; P.A. 86-398 added Subdiv. (h) defining “school-sponsored activity”; P.A. 95-304 amended Subsec. (e) to base time limitation on expulsions on calendar year rather than school year, effective July 1, 1995; P.A. 07-66 amended Subdiv. (c) defining “in-school suspension” to increase maximum consecutive days from 5 to 10, effective July 1, 2008; P.A. 08-160 changed effective date of P.A. 07-66, S. 1, from July 1, 2008, to July 1, 2009, effective June 12, 2008.

Cited. 193 C. 93.



Section 10-233b - Removal of pupils from class.

(a) Any local or regional board of education may authorize teachers in its employ to remove a pupil from class when such pupil deliberately causes a serious disruption of the educational process within the classroom, provided no pupil shall be removed from class more than six times in any school year nor more than twice in one week unless such pupil is referred to the building principal or such principal's designee and granted an informal hearing in accordance with the provisions of section 10-233c.

(b) Whenever any teacher removes a pupil from the classroom, such teacher shall send such pupil to a designated area and shall immediately inform the building principal or such principal's designee as to the name of the pupil against whom such disciplinary action was taken and the reason therefor.

(P.A. 75-609, S. 2; P.A. 78-218, S. 163; P.A. 84-255, S. 11, 21.)

History: P.A. 78-218 substituted “local” for “town” boards of education, deleted references to school boards and school districts and replaced masculine personal pronouns with appropriate nouns; P.A. 84-255 amended Subsec. (a) to clarify that removal of a pupil from the classroom may only occur six times per “school” year.

Cited. 193 C. 93.



Section 10-233c - Suspension of pupils.

(a) Any local or regional board of education may authorize the administration of the schools under its direction to suspend from school privileges a pupil whose conduct on school grounds or at a school sponsored activity is violative of a publicized policy of such board or is seriously disruptive of the educational process or endangers persons or property or whose conduct off school grounds is violative of such policy and is seriously disruptive of the educational process. In making a determination as to whether conduct is seriously disruptive of the educational process, the administration may consider, but such consideration shall not be limited to: (1) Whether the incident occurred within close proximity of a school; (2) whether other students from the school were involved or whether there was any gang involvement; (3) whether the conduct involved violence, threats of violence or the unlawful use of a weapon, as defined in section 29-38, and whether any injuries occurred; and (4) whether the conduct involved the use of alcohol. Any such board may authorize the administration to suspend transportation services for a pupil whose conduct while awaiting or receiving transportation to and from school endangers persons or property or is violative of a publicized policy of such board. Unless an emergency exists, no pupil shall be suspended without an informal hearing by the administration, at which such pupil shall be informed of the reasons for the disciplinary action and given an opportunity to explain the situation, provided nothing herein shall be construed to prevent a more formal hearing from being held if the circumstances surrounding the incident so require, and further provided no pupil shall be suspended more than ten times or a total of fifty days in one school year, whichever results in fewer days of exclusion, unless such pupil is granted a formal hearing pursuant to sections 4-176e to 4-180a, inclusive, and section 4-181a. If an emergency situation exists, such hearing shall be held as soon after the suspension as possible.

(b) In determining the length of a suspension period, the administration may receive and consider evidence of past disciplinary problems which have led to removal from a classroom, suspension or expulsion of such pupil.

(c) Whenever any administration suspends a pupil, such administration shall not later than twenty-four hours after the suspension notify the superintendent or such superintendent’s designee as to the name of the pupil against whom such disciplinary action was taken and the reason therefor.

(d) Any pupil who is suspended shall be given an opportunity to complete any classwork including, but not limited to, examinations which such pupil missed during the period of suspension.

(e) For any pupil who is suspended for the first time pursuant to this section and who has never been expelled pursuant to section 10-233d, the administration may shorten the length of or waive the suspension period if the pupil successfully completes an administration-specified program and meets any other conditions required by the administration. Such administration-specified program shall not require the pupil or the parent or guardian of the pupil to pay for participation in the program.

(f) Whenever a pupil is suspended pursuant to the provisions of this section, notice of the suspension and the conduct for which the pupil was suspended shall be included on the pupil’s cumulative educational record. Such notice shall be expunged from the cumulative educational record by the local or regional board of education if a pupil graduates from high school, or in the case of a suspension of a pupil for which the length of the suspension period is shortened or the suspension period is waived pursuant to subsection (e) of this section, such notice shall be expunged from the cumulative educational record by the local or regional board of education (1) if the pupil graduates from high school, or (2) if the administration so chooses, at the time the pupil completes the administration-specified program and meets any other conditions required by the administration pursuant to said subsection (e), whichever is earlier.

(g) On and after July 1, 2015, all suspensions pursuant to this section shall be in-school suspensions, except a local or regional board of education may authorize the administration of schools under its direction to impose an out-of-school suspension on any pupil in (1) grades three to twelve, inclusive, if, during the hearing held pursuant to subsection (a) of this section, (A) the administration determines that the pupil being suspended poses such a danger to persons or property or such a disruption of the educational process that the pupil shall be excluded from school during the period of suspension, or (B) the administration determines that an out-of-school suspension is appropriate for such pupil based on evidence of (i) previous disciplinary problems that have led to suspensions or expulsion of such pupil, and (ii) efforts by the administration to address such disciplinary problems through means other than out-of-school suspension or expulsion, including positive behavioral support strategies, or (2) grades preschool to two, inclusive, if during the hearing held pursuant to subsection (a) of this section, the administration determines that an out-of-school suspension is appropriate for such pupil based on evidence that such pupil’s conduct on school grounds is of a violent or sexual nature that endangers persons. An in-school suspension may be served in the school that the pupil attends, or in any school building under the jurisdiction of the local or regional board of education, as determined by such board. Nothing in this section shall limit a person’s duty as a mandated reporter pursuant to section 17-101a to report suspected child abuse or neglect.

(P.A. 75-609, S. 3; P.A. 78-218, S. 164; P.A. 79-115, S. 1, 3; P.A. 83-119, S. 2, 8; P.A. 84-546, S. 24, 173; P.A. 88-317, S. 56, 107; P.A. 94-221, S. 3; P.A. 96-244, S. 18, 63; P.A. 97-247, S. 16, 27; P.A. 98-139, S. 1, 3; P.A. 07-66, S. 2; 07-122, S. 1; P.A. 08-160, S. 2; Sept. Sp. Sess. P.A. 09-6, S. 56; P.A. 10-111, S. 20; P.A. 15-96, S. 1, 2.)

History: P.A. 78-218 specified local boards of education rather than town boards, deleted reference to school districts and substituted “such principal’s” for “his” in Subsec. (a); P.A. 79-115 inserted new Subsec. (b) re consideration of past disciplinary problems in determining length of suspension and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 83-119 authorized boards of education to suspend transportation services from any pupil whose conduct while waiting for or receiving transportation endangers person or property or violates published policy of the board, and changed references from “building principal” or his designee to “administration”; P.A. 84-546 made technical changes in Subsec. (a); P.A. 88-317 amended reference to Secs. 4-177 to 4-180 in Subsec. (a) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 94-221 added Subsec. (e) re inclusion of notice of suspension in the cumulative educational record; P.A. 96-244 amended Subsec. (a) to add provisions relating to where the conduct took place and establishing distinct criteria for suspension for conduct on school grounds or at a school sponsored activity and off school grounds, effective July 1, 1996; P.A. 97-247 amended Subsec. (e) to eliminate a requirement to expunge the notice if a pupil is not expelled or suspended again during the two-year period commencing on the date of his return to school from the suspension, effective July 1, 1997; P.A. 98-139 amended Subsec. (a) to add criteria for consideration in determining whether conduct is seriously disruptive of the educational process, effective June 4, 1998; P.A. 07-66 added new subsection, designated as Subsec. (g), re requirement that suspensions be in-school, effective July 1, 2008, P.A. 07-122 made technical changes in Subsec. (c), added new Subsec. (e) re program for first time suspensions, redesignated existing Subsec. (e) as Subsec. (f) and added provision therein re shortened or waived suspension period, effective July 1, 2007; P.A. 08-160 amended Subsec. (g) to apply provisions to suspensions occurring on and after July 1, 2009, and to specify in-school suspensions may be served in any school building under board’s jurisdiction, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (g) to apply provisions to suspensions occurring on and after July 1, 2010, effective October 5, 2009; P.A. 10-111 amended Subsec. (g) by designating existing provision re determination of danger or disruption as Subdiv. (1) and adding Subdiv. (2) re determination by administration of appropriateness of out-of-school suspension based on certain evidence, effective May 26, 2010; P.A. 15-96 amended Subsec. (a) by replacing references to “any pupil” with references to “a pupil” and amended Subsec. (g) by applying provisions to suspensions occurring on and after July 1, 2015, adding exception re authorization of out-of-school suspensions, designating existing provision re out-of-school suspensions as Subdiv. (1) and making that provision applicable to pupils in grades 3 to 12, redesignating existing Subdivs. (1) and (2) as Subparas. (A) and (B), redesignating existing Subparas. (A) and (B) as clauses (i) and (ii), adding new Subdiv. (2) re out-of-school suspensions for pupils in grades preschool to 2, adding provision re duty as mandated reporter, and making conforming changes, effective July 1, 2015.



Section 10-233d - Expulsion of pupils.

(a)(1) Any local or regional board of education, at a meeting at which three or more members of such board are present, or the impartial hearing board established pursuant to subsection (b) of this section, may expel, subject to the provisions of this subsection, any pupil in grades three to twelve, inclusive, whose conduct on school grounds or at a school-sponsored activity is violative of a publicized policy of such board or is seriously disruptive of the educational process or endangers persons or property or whose conduct off school grounds is violative of such policy and is seriously disruptive of the educational process, provided a majority of the board members sitting in the expulsion hearing vote to expel and that at least three affirmative votes for expulsion are cast. In making a determination as to whether conduct is seriously disruptive of the educational process, the board of education or impartial hearing board may consider, but such consideration shall not be limited to: (A) Whether the incident occurred within close proximity of a school; (B) whether other students from the school were involved or whether there was any gang involvement; (C) whether the conduct involved violence, threats of violence or the unlawful use of a weapon, as defined in section 29-38, and whether any injuries occurred; and (D) whether the conduct involved the use of alcohol.

(2) Expulsion proceedings pursuant to this section, except as provided in subsection (i) of this section, shall be required for any pupil in grades kindergarten to twelve, inclusive, whenever there is reason to believe that any pupil (A) on school grounds or at a school-sponsored activity, was in possession of a firearm, as defined in 18 USC 921, as amended from time to time, or deadly weapon, dangerous instrument or martial arts weapon, as defined in section 53a-3, (B) off school grounds, did possess such a firearm in violation of section 29-35 or did possess and use such a firearm, instrument or weapon in the commission of a crime under chapter 952, or (C) on or off school grounds, offered for sale or distribution a controlled substance, as defined in subdivision (9) of section 21a-240, whose manufacture, distribution, sale, prescription, dispensing, transporting or possessing with intent to sell or dispense, offering, or administering is subject to criminal penalties under sections 21a-277 and 21a-278. Such a pupil shall be expelled for one calendar year if the local or regional board of education or impartial hearing board finds that the pupil did so possess or so possess and use, as appropriate, such a firearm, instrument or weapon or did so offer for sale or distribution such a controlled substance, provided the board of education or the hearing board may modify the period of expulsion for a pupil on a case-by-case basis, and as provided for in subdivision (2) of subsection (c) of this section.

(3) Unless an emergency exists, no pupil shall be expelled without a formal hearing held pursuant to sections 4-176e to 4-180a, inclusive, and section 4-181a, provided whenever such pupil is a minor, the notice required by section 4-177 and section 4-180 shall also be given to the parents or guardian of the pupil. If an emergency exists, such hearing shall be held as soon after the expulsion as possible. The notice shall include information concerning legal services provided free of charge or at a reduced rate that are available locally and how to access such services.

(b) For purposes of conducting expulsion hearings as required by subsection (a) of this section, any local or regional board of education or any two or more of such boards in cooperation may establish an impartial hearing board of one or more persons. No member of any such board or boards shall be a member of the hearing board. The hearing board shall have the authority to conduct the expulsion hearing and render a final decision in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a.

(c) (1) In determining the length of an expulsion and the nature of the alternative educational opportunity to be offered under subsection (d) of this section, the local or regional board of education, or the impartial hearing board established pursuant to subsection (b) of this section, may receive and consider evidence of past disciplinary problems that have led to removal from a classroom, suspension or expulsion of such pupil.

(2) For any pupil expelled for the first time pursuant to this section and who has never been suspended pursuant to section 10-233c, except for a pupil who has been expelled based on possession of a firearm or deadly weapon as described in subsection (a) of this section, the local or regional board of education may shorten the length of or waive the expulsion period if the pupil successfully completes a board-specified program and meets any other conditions required by the board. Such board-specified program shall not require the pupil or the parent or guardian of the pupil to pay for participation in the program.

(d) Notwithstanding the provisions of subsection (a) of section 10-220, local and regional boards of education shall only be required to offer an alternative educational opportunity in accordance with this section. Any pupil under sixteen years of age who is expelled shall be offered an alternative educational opportunity during the period of expulsion, provided any parent or guardian of such pupil who does not choose to have his or her child enrolled in an alternative educational program shall not be subject to the provisions of section 10-184. Any pupil expelled for the first time who is between the ages of sixteen and eighteen and who wishes to continue his or her education shall be offered an alternative educational opportunity if he or she complies with conditions established by his or her local or regional board of education. Such alternative educational opportunity may include, but shall not be limited to, the placement of a pupil who is at least seventeen years of age in an adult education program pursuant to section 10-69. Any pupil participating in an adult education program during a period of expulsion shall not be required to withdraw from school under section 10-184. A local or regional board of education shall count the expulsion of a pupil when he was under sixteen years of age for purposes of determining whether an alternative educational opportunity is required for such pupil when he is between the ages of sixteen and eighteen. A local or regional board of education may offer an alternative educational opportunity to a pupil for whom such alternative educational opportunity is not required pursuant to this section.

(e) Notwithstanding the provisions of subsection (d) of this section concerning the provision of an alternative educational opportunity for pupils between the ages of sixteen and eighteen, local and regional boards of education shall not be required to offer such alternative to any pupil between the ages of sixteen and eighteen who is expelled because of conduct which endangers persons if it is determined at the expulsion hearing that the conduct for which the pupil is expelled involved (1) possession of a firearm, as defined in 18 USC 921, as amended from time to time, or deadly weapon, dangerous instrument or martial arts weapon, as defined in section 53a-3, on school property or at a school-sponsored activity, or (2) offering for sale or distribution on school property or at a school-sponsored activity a controlled substance, as defined in subdivision (9) of section 21a-240, whose manufacture, distribution, sale, prescription, dispensing, transporting or possessing with the intent to sell or dispense, offering, or administration is subject to criminal penalties under sections 21a-277 and 21a-278. If a pupil is expelled pursuant to this section for possession of a firearm or deadly weapon the board of education shall report the violation to the local police department or in the case of a student enrolled in a technical high school to the state police. If a pupil is expelled pursuant to this section for the sale or distribution of such a controlled substance, the board of education shall refer the pupil to an appropriate state or local agency for rehabilitation, intervention or job training, or any combination thereof, and inform the agency of its action. Whenever a local or regional board of education notifies a pupil between the ages of sixteen and eighteen or the parents or guardian of such pupil that an expulsion hearing will be held, the notification shall include a statement that the board of education is not required to offer an alternative educational opportunity to any pupil who is found to have engaged in the conduct described in this subsection.

(f) Whenever a pupil is expelled pursuant to the provisions of this section, notice of the expulsion and the conduct for which the pupil was expelled shall be included on the pupil’s cumulative educational record. Such notice, except for notice of an expulsion of a pupil in grades nine to twelve, inclusive, based on possession of a firearm or deadly weapon as described in subsection (a) of this section, (1) shall be expunged from the cumulative educational record by the local or regional board of education if a pupil graduates from high school, or (2) may be expunged from the cumulative educational record by the local or regional board of education before a pupil graduates from high school if (A) in the case of a pupil for which the length of the expulsion period is shortened or the expulsion period is waived pursuant to subdivision (2) of subsection (c) of this section, such board determines that an expungement is warranted at the time such pupil completes the board-specified program and meets any other conditions required by such board pursuant to subdivision (2) of subsection (c) of this section, or (B) such pupil has demonstrated to such board that the conduct and behavior of such pupil in the years following such expulsion warrants an expungement. A local or regional board of education, in determining whether to expunge such notice under subparagraph (B) of this subdivision, may receive and consider evidence of any subsequent disciplinary problems that have led to removal from a classroom, suspension or expulsion of such pupil.

(g) A local or regional board of education may adopt the decision of a pupil expulsion hearing conducted by another school district provided such local or regional board of education or impartial hearing board shall hold a hearing pursuant to the provisions of subsection (a) of this section which shall be limited to a determination of whether the conduct which was the basis for the expulsion would also warrant expulsion under the policies of such board. The pupil shall be excluded from school pending such hearing. The excluded student shall be offered an alternative educational opportunity in accordance with the provisions of subsections (d) and (e) of this section.

(h) Whenever a pupil against whom an expulsion hearing is pending withdraws from school after notification of such hearing but before the hearing is completed and a decision rendered pursuant to this section, (1) notice of the pending expulsion hearing shall be included on the pupil’s cumulative educational record, and (2) the local or regional board of education or impartial hearing board shall complete the expulsion hearing and render a decision. If such pupil enrolls in school in another school district, such pupil shall not be excluded from school in the other district pending completion of the expulsion hearing pursuant to this subsection unless an emergency exists, provided nothing in this subsection shall limit the authority of the local or regional board of education for such district to suspend the pupil or to conduct its own expulsion hearing in accordance with this section.

(i) Prior to conducting an expulsion hearing for a child requiring special education and related services described in subparagraph (A) of subdivision (5) of section 10-76a, a planning and placement team shall convene to determine whether the misconduct was caused by the child’s disability. If it is determined that the misconduct was caused by the child’s disability, the child shall not be expelled. The planning and placement team shall reevaluate the child for the purpose of modifying the child’s individualized education program to address the misconduct and to ensure the safety of other children and staff in the school. If it is determined that the misconduct was not caused by the child’s disability, the child may be expelled in accordance with the provisions of this section applicable to children who do not require special education and related services. Notwithstanding the provisions of subsections (d) and (e) of this section, whenever a child requiring such special education and related services is expelled, an alternative educational opportunity, consistent with such child’s educational needs shall be provided during the period of expulsion.

(j) An expelled pupil may apply for early readmission to school. Except as provided in this subsection, such readmission shall be at the discretion of the local or regional board of education. The board of education may delegate authority for readmission decisions to the superintendent of schools for the school district. If the board delegates such authority, readmission shall be at the discretion of the superintendent. Readmission decisions shall not be subject to appeal to Superior Court. The board or superintendent, as appropriate, may condition such readmission on specified criteria.

(k) Local and regional boards of education shall submit to the Commissioner of Education such information on expulsions for the possession of weapons as required for purposes of the Gun-Free Schools Act of 1994, 20 USC 8921 et seq., as amended from time to time.

(l) (1) Any student who commits an expellable offense and is subsequently committed to a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement for such offense may be expelled by a local or regional board of education in accordance with the provisions of this section. The period of expulsion shall run concurrently with the period of commitment to a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement.

(2) If a student who committed an expellable offense seeks to return to a school district after having been in a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement and such student has not been expelled by the local or regional board of education for such offense under subdivision (1) of this subsection, the local or regional board of education for the school district to which the student is returning shall allow such student to return and may not expel the student for additional time for such offense.

(P.A. 75-609, S. 4; P.A. 78-218, S. 165; P.A. 79-115, S. 2, 3; 79-369, S. 1, 2; P.A. 81-215, S. 1, 3; P.A. 82-118, S. 1, 2; P.A. 83-218, S. 1, 2; 83-587, S. 70, 96; P.A. 84-546, S. 25, 173; P.A. 86-398, S. 2; P.A. 88-317, S. 57, 107; P.A. 92-37, S. 1, 2; P.A. 93-35, S. 1–3; P.A. 94-221, S. 2; P.A. 95-304, S. 5, 9; P.A. 96-146, S. 9, 12; 96-244, S. 19–21, 63; P.A. 98-139, S. 2, 3; P.A. 00-157, S. 4, 8; P.A. 07-122, S. 2; 07-217, S. 45; June Sp. Sess. P.A. 07-3, S. 49; P.A. 09-82, S. 1; P.A. 11-115, S. 3; 11-126, S. 1; P.A. 12-116, S. 87; 12-120, S. 28; P.A. 14-229, S. 1, 2; P.A. 15-96, S. 3.)

History: P.A. 78-218 substituted “local” for “town” boards of education, deleted reference to school districts and included feminine personal pronoun in Subsec. (c); P.A. 79-115 inserted new Subsec. (b) re consideration of past disciplinary problems in determining length of expulsion and alternative educational opportunity to be offered and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 79-369 required presence of at least three members at meeting for expulsion and required majority vote, with at least three votes in favor of expulsion, for expulsion to be effected in Subsec. (a) and made technical change in Subsec. (b); P.A. 81-215 inserted new Subsec. (b) authorizing boards of education to establish impartial hearing boards for the purpose of conducting expulsion hearings, relettering remaining Subsecs. accordingly and amended Subsec. (e) to limit the mandatory provision of an alternative educational opportunity to pupils under 18 years of age, but specified that age limitation shall not apply to special education pupils; P.A. 82-118 repealed Subsec. (d) which required notification be sent to state board of education of any student against whom disciplinary action was taken, relettering Subsec. (e) accordingly, reduced age limitation on offering of alternative educational opportunities to expelled students from 18 to 16 and made offering of such programs to 16 to 18-year-olds made conditional on students’ acceptance of board of education requirements in newly relettered Subsec. (d); P.A. 83-218 added Subsec. (e) limiting requirement that boards of education offer alternative educational opportunities to expelled students between the ages of 16 and 18; P.A. 83-587 made technical change in Subsec. (e); P.A. 84-546 made technical change, substituting references to pupils for references to students in Subsecs. (d) and (e); P.A. 86-398 amended Subsec. (e) by restructuring it and by not requiring boards of education to offer alternative educational opportunities to students expelled for offering controlled substances for sale or distribution and by imposing certain duties on boards of education; P.A. 88-317 amended references to Secs. 4-177 to 4-180 in Subsecs. (a) and (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 92-37 added Subsecs. (f) and (g) concerning the notice on the cumulative educational record and the adoption of the decision of another school district, respectively; P.A. 93-35 amended Subsec. (g) to limit the scope of the hearing and added Subsec. (h) concerning procedure when pupil who faces expulsion hearing withdraws from school, effective July 1, 1993; P.A. 94-221 amended Subsec. (a) to provide for mandatory expulsion proceedings whenever there is reason to believe that a pupil was in possession of a weapon on school grounds and to provide for mandatory expulsion if it is determined as a result of the proceedings that the pupil did so possess the weapon and expanded Subsec. (e)(1) to include firearms and deadly weapons, to apply the provisions to school-sponsored activities and to provide for the referral to a planning and placement team of special education students; P.A. 95-304 amended Subsec. (a) to provide for expulsions for conduct off school grounds, to change the provisions concerning possession of a weapon and to provide for case by case modification of the period of expulsion, amended Subsec. (d) to limit the requirement for the provision of an alternative educational opportunity for pupils between 16 and 18 years of age to such pupils “expelled for the first time”, to add provision on the counting of expulsions prior to 16 years of age, to remove language concerning special education students and language specifying that an alternative educational placement may include placement in a regular classroom program in another school and to add language on placement in an adult education program, amended Subsec. (e) to add requirement for report to the police in specified cases, to delete requirement for the board to report to the Commissioner of Education referrals based on the sale or distribution of controlled substances and to delete provisions concerning special education students, amended Subsec. (f) to add exception for possession of a firearm or deadly weapon, added Subsec. (i) re special education students and Subsec. (j) re information on expulsions for the possession of weapons and made technical corrections, effective July 1, 1995; P.A. 96-146 made technical change in Subsec. (i), effective July 1, 1996; P.A. 96-244 amended Subsec. (a) to rewrite the criteria for expulsion for conduct based on where the conduct took place, to insert Subdiv. and Subpara. designations, to make the existing language Subpara. (A) and to apply it to conduct on school grounds or at a school sponsored activity, in Subpara. (A) to delete requirement that the possession be in violation of Secs. 29-35 or 53a-3, to add the cite to federal law for the definition of “firearm”, to add “dangerous instrument or martial arts weapon”, to add Subpara. (B) re conduct off school grounds and Subpara. (C) re controlled substances, amended Subsec. (e) to apply the federal definition for “firearm”, to add “martial arts weapon” and to make technical changes and amended Subsec. (f) to delete provision requiring removal of the notice of expulsion from the cumulative record if the pupil is not expelled again or suspended one or more times during the 2-year period commencing on the date of return to school from the expulsion, effective July 1, 1996; P.A. 98-139 amended Subsec. (a)(1) to add criteria for consideration in determining whether conduct is seriously disruptive of the educational process, added new Subsec. (j) re readmission and redesignated existing Subsec. (j) as Subsec. (k), effective June 4, 1998 (Revisor’s note: In Subsec. (a)(1)(D) the word “in” in the phrase “whether the conduct involved in the use of alcohol” was deleted editorially by the Revisors for grammatical accuracy); P.A. 00-157 amended Subsec. (d) to specify that boards of education are only required to offer an alternative educational opportunity in accordance with this section, effective July 1, 2001; P.A. 07-122 made a technical change in Subsec. (a)(2), amended Subsec. (c) to designate existing language as Subdiv. (1) and add Subdiv. (2) re program for first time expulsions, and amended Subsec. (f) to designate existing language as Subdiv. (1), make a technical change therein and add Subdiv. (2) re shortened or waived expulsion period, effective July 1, 2007; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(3) to add language re legal services information, effective July 1, 2007; P.A. 09-82 made a technical change in Subsecs. (f)(2) and (h) and added Subsec. (l) re prohibition against expulsion of students who return to school district after serving in a residential placement, effective July 1, 2009; P.A. 11-115 amended Subsec. (l) by designating existing provisions as Subdiv. (2) and amending same to delete “for one year or more, the” and add language re student who has not been expelled by board of education, and by adding Subdiv. (1) re expulsion of student to run concurrently with period of commitment, effective July 1, 2011; P.A. 11-126 amended Subsec. (d) by adding provision re pupils participating in adult education program during period of expulsion shall not be required to withdraw from school and making technical changes, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (e), effective July 1, 2012; P.A. 12-120 amended Subsec. (d) by replacing “sixteen” with “seventeen” re placement of pupil in adult education program, effective June 15, 2012; P.A. 14-229 amended Subsec. (c) by making a technical change in Subdiv. (1) and adding provision re exception for a pupil who has been expelled based on possession of a firearm or deadly weapon in Subdiv. (2), and amended Subsec. (f) by deleting existing Subdiv. (1) designator, making exception re expulsion based on possession of firearm or deadly weapon applicable to only pupils in grades nine to twelve, designating existing provision re expungement if pupil graduates from high school as new Subdiv. (1), adding new Subdiv. (2) re expungement before a pupil graduates from high school and deleting former Subdiv. (2), effective July 1, 2014; P.A. 15-96 amended Subsec. (a) by making provisions of Subdiv. (1) applicable to pupils in grades 3 to 12, making provisions of Subdiv. (2) applicable to pupils in grades kindergarten to 12 and making a technical change, effective July 1, 2015.



Section 10-233e - Notice as to disciplinary policies and action.

Each local or regional board of education shall inform all pupils within its jurisdiction and their parents, guardians and surrogate parents, if appointed pursuant to section 10-94g, at least annually, of the board policies governing student conduct and school discipline. Each board shall further provide an effective means of notifying the parents, guardian or surrogate parent, if appointed, of any minor pupil against whom the disciplinary action authorized by the provisions of this section and sections 10-233a to 10-233d, inclusive, has been taken. Such notice shall be given within twenty-four hours of the time such pupil has been excluded.

(P.A. 75-609, S. 5; P.A. 78-218, S. 166; P.A. 94-221, S. 6; P.A. 00-48, S. 8, 12.)

History: P.A. 78-218 substituted “local” for “town” board of education; P.A. 94-221 required that parents and guardians as well as students be informed of school policies on conduct and expanded the matters to be covered to include school discipline; P.A. 00-48 added provisions re surrogate parents, effective July 1, 2000.

Cited. 193 C. 93.



Section 10-233f - In-school suspension of pupils. Reassignment.

(a) Any local or regional board of education may authorize the administration of schools under its direction to impose an in-school suspension on any pupil whose conduct endangers persons or property or is seriously disruptive of the educational process, or is violative of a publicized policy of such board. No pupil shall be placed in in-school suspension without an informal hearing before the building principal or such principal's designee at which such pupil shall be informed of the reasons for the disciplinary action and given an opportunity to explain the situation, provided no pupil shall be placed in in-school suspension more than fifteen times or a total of fifty days in one school year, whichever results in fewer days of exclusion.

(b) A local or regional board of education may reassign a pupil to a regular classroom program in a different school in the school district and such reassignment shall not constitute a suspension pursuant to section 10-233c, or an expulsion pursuant to section 10-233d.

(P.A. 79-236, S. 2; P.A. 80-233, S. 1, 2; P.A. 84-546, S. 26, 173; P.A. 95-304, S. 6, 9.)

History: P.A. 80-233 allowed in-school suspensions for conduct which “is violative of a publicized policy” of the board of education as well as for conduct which endangers persons or property or which disrupts the educational process as previously provided; P.A. 84-546 made technical change substituting “pupil” for “student”; P.A. 95-304 added Subsec. (b) re reassignment, effective July 1, 1995.

Cited. 193 C. 93.



Section 10-233g - Reports of principals to police authority concerning physical assaults upon school employees by students.

(a) Where there is a physical assault made by a student upon a teacher or other school employee on school property or in performance of school duties and such teacher or employee files a written report with the school principal based upon such assault, the school building principal shall report such physical assault to the local police authority.

(b) No school administrator shall interfere with the right of a teacher or other employee of a board of education to file a complaint with the local police authority in cases of threats of physical violence and in cases of physical assaults by a student against such teacher or employee.

(P.A. 79-464; P.A. 83-44, S. 1, 2; P.A. 93-353, S. 32, 52.)

History: P.A. 83-44 amended Subsec. (a) to require filing of reports annually rather than semiannually; P.A. 93-353 deleted Subsec. (a) requiring each local or regional board of education to submit an annual report to the state board of education re school violence and Subsec. (d) requiring the state board of education to adopt regulations for such reports, relettering Subsecs. (b) and (c) as (a) and (b), effective July 1, 1993.



Section 10-233h - Arrested students. Reports by police, disclosure, confidentiality. Police testimony at expulsion hearings.

If any person who is at least seven years of age but less than twenty-one years of age and an enrolled student is arrested for a violation of section 53-206c, a class A misdemeanor or a felony, the municipal police department or Division of State Police within the Department of Emergency Services and Public Protection that made such arrest shall, not later than the end of the weekday following such arrest, orally notify the superintendent of schools of the school district in which such person resides or attends school of the identity of such person and the offense or offenses for which he was arrested and shall, within seventy-two hours of such arrest, provide written notification of such arrest, containing a brief description of the incident, to such superintendent. The superintendent shall maintain such written report in a secure location and the information in such report shall be maintained as confidential in accordance with section 46b-124. The superintendent may disclose such information only to the principal of the school in which such person is a student or to the principal or supervisory agent of any other school in which the superintendent knows such person is a student. The principal or supervisory agent may disclose such information only to special services staff or a consultant, such as a psychiatrist, psychologist or social worker, for the purposes of assessing the risk of danger posed by such person to himself, other students, school employees or school property and effectuating an appropriate modification of such person's educational plan or placement, and for disciplinary purposes. If the arrest occurred during the school year, such assessment shall be completed not later than the end of the next school day. If an expulsion hearing is held pursuant to section 10-233d, a representative of the municipal police department or the Division of State Police, as appropriate, may testify and provide reports and information on the arrest at such hearing, provided such police participation is requested by any of the following: The local or regional board of education, the impartial hearing board, the principal of the school or the student or his parent or guardian. Such information with respect to a child under eighteen years of age shall be confidential in accordance with sections 46b-124 and 54-76l, and shall only be disclosed as provided in this section and shall not be further disclosed.

(P.A. 94-221, S. 10; P.A. 95-304, S. 7, 9; P.A. 97-149, S. 1, 2; P.A. 11-51, S. 134; 11-157, S. 2.)

History: P.A. 95-304 applied provisions of the section to persons arrested for class A misdemeanors, effective July 1, 1995; P.A. 97-149 deleted language limiting the applicability of the section to arrests during the school year and specified the time frame for assessments applied to arrest during the school year, made the section applicable to arrests for violations of Sec. 53-206c, changed the time frame for oral notification from the end of the “next school day” to the “weekday” following the arrest, and added provision concerning testimony and the provision of reports and information at expulsion hearings by representatives of the municipal police department and the Division of the State Police, effective July 1, 1997; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-157 required notification to superintendent of school district in which person “attends school”, changed “sixteen years” to “eighteen years” of age re confidentiality of information, and provided that information be confidential in accordance with Sec. 54-76l.



Section 10-233i - Students placed on probation by a court.

A student placed on probation by a court may return to school on a conditional basis, within the limits prescribed by the court, provided the court has requested, from the superintendent of schools of the school district in which the student resides, and considered (1) information on the student's school attendance, adjustment and behavior and (2) any recommendations for conditions for disposition or sentencing. Superintendents of schools shall provide such information to the court in a timely manner.

(P.A. 94-221, S. 11.)



Section 10-233j - Student possession and use of telecommunication devices.

(a) No student in a public school in the state shall possess or use a remotely activated paging device unless such student obtains the written permission of the school principal for such possession and use. The principal shall grant such permission only if the student or his parent or guardian establishes to the satisfaction of the principal that a reasonable basis exists for the possession and use of the device.

(b) A local or regional board of education may restrict the student possession or use of cellular mobile telephones in the schools under its jurisdiction. In determining whether to restrict such possession or use, the local or regional board of education shall consider the special needs of parents and students.

(P.A. 95-304, S. 8, 9; P.A. 96-108, S. 1, 3.)

History: P.A. 95-304 effective July 1, 1995; P.A. 96-108 designated the existing Sec. Subsec. (a) and added Subsec. (b) re cellular mobile telephones, effective July 1, 1996.



Section 10-233k - Notification of school officials of potentially dangerous students. Provision of educational records of children returning to school from detention centers.

(a) If the Department of Children and Families believes, in good faith, that there is a risk of imminent personal injury to the person or other individuals from a child in its custody who has been adjudicated a serious juvenile offender, the department shall notify the superintendent of schools for the school district in which such child may be returning to attend school or was attending prior to the adjudication of such determination, prior to the child's return. The superintendent of schools shall notify the principal at the school the child will be attending that the child is potentially dangerous. The principal may disclose such information only to special services staff or a consultant, such as a psychiatrist, psychologist or social worker, for the purpose of assessing the risk of danger posed by such child to himself, other students, school employees or school property and effectuating an appropriate modification of such child's educational plan or placement and for disciplinary reasons.

(b) The Department of Children and Families and the Judicial Department or the local or regional board of education shall provide to the superintendent of schools any educational records within their custody of a child seeking to enter or return to a school district from a juvenile detention center, the Connecticut Juvenile Training School, or any other residential placement, prior to the child's entry or return. The agencies shall also require any contracting entity that holds custody of such records to provide them to the superintendent of schools prior to the child's entry or return. Receipt of the educational records shall not delay a child from enrolling in school. The superintendent of schools shall provide such information to the principal at the school the child will be attending. The principal shall disclose such information to appropriate staff as is necessary to the education or care of the child.

(P.A. 99-247, S. 4; P.A. 01-176.)

History: P.A. 01-176 added language requiring the provision of educational records of a child seeking to enter or return to a school district from a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement prior to the child's entry or return (Revisor's note: The language added by P.A. 01-176 was designated editorially by the Revisors as Subsec. (b), and the existing provisions as Subsec. (a)).



Section 10-233l - Expulsion and suspension of children in preschool programs.

(a) As used in this section, “preschool program provider” means a local or regional board of education, state or local charter school or interdistrict magnet school that offers a preschool program.

(b) (1) No preschool program provider shall expel any child enrolled in such provider’s preschool program, except an expulsion hearing shall be conducted, in accordance with the provisions of subdivision (2) of this subsection, whenever there is reason to believe that any child enrolled in such preschool program was in possession of a firearm, as defined in 18 USC 921, as amended from time to time, on or off school grounds or at a preschool program-sponsored event. Such child shall be expelled for one calendar year if, at the expulsion hearing it is determined, that the child did so possess such a firearm. A preschool program provider may modify the period of expulsion for a child on a case-by-case basis.

(2) An expulsion hearing required under this subsection shall be conducted by (A) the program provider in accordance with the provisions of this subdivision, (B) a local or regional board of education, in accordance with the provisions of section 10-233d, if (i) the preschool program provider is a local or regional board of education, or (ii) the preschool program provider is a regional educational service center or a state or local charter school pursuant to an agreement between such preschool program provider and the board of education, or (C) an impartial hearing board established by the preschool program provider, provided (i) no employee of such preschool program provider shall be a member of the impartial hearing board, and (ii) the hearing board shall have the authority to conduct the expulsion hearing and render a final decision in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a. Unless an emergency exists, no child shall be expelled under this subsection without a formal hearing held pursuant to sections 4-176e to 4-180a, inclusive, and section 4-181a, provided the notice required by section 4-177 and section 4-180 shall also be given to the parent or guardian of the child. If an emergency exists, such hearing shall be held as soon after the expulsion as possible. The notice shall include information concerning legal services provided free of charge or at a reduced rate that are available locally and how to access such services.

(c) No preschool program provider may authorize a suspension of a child enrolled in such provider’s preschool program, unless the suspension is an in-school suspension.

(P.A. 15-96, S. 4.)

History: P.A. 15-96 effective July 1, 2015.



Section 10-233m - Memorandum of understanding re school resource officers.

Each local or regional board of education that assigns a school resource officer to any school under the jurisdiction of such board shall enter into a memorandum of understanding with a local law enforcement agency regarding the role and responsibility of such school resource officer. Such memorandum of understanding shall include provisions addressing daily interactions between students and school personnel with school resource officers and shall include a graduated response model for student discipline. For the purposes of this section, “school resource officer” means a sworn police officer of a local law enforcement agency who has been assigned to a school pursuant to an agreement between the local or regional board of education and the chief of police of a local law enforcement agency.

(P.A. 15-168, S. 1; June Sp. Sess. P.A. 15-5, S. 342.)

History: P.A. 15-168 effective July 1, 2015; June Sp. Sess. P.A. 15-5 replaced “may” with “shall” re inclusion of graduated response model for student discipline, deleted references to the Division of State Police within the Department of Emergency Services and Public Protection and made a conforming change, effective July 1, 2015.



Section 10-233n - Report re disaggregated school discipline data.

(a) As used in this section:

(1) “Student” means a person who is enrolled in a school under the jurisdiction of a local or regional board of education;

(2) “School property” means the real property comprising a public elementary or secondary school under the jurisdiction of a local or regional board of education;

(3) “School day” means the hours in which a school is open to students for regular classroom instruction, intramural or interscholastic athletics, or extracurricular activities;

(4) “School-sponsored event” means any school activity conducted on or off school property regardless of when such school activity is conducted; and

(5) “School-based arrest” means an arrest of a student for conduct of such student on school property or at a school-sponsored event.

(b) The Department of Education shall annually examine data relating to in-school suspensions, out-of-school suspensions, expulsions and school-based arrests that has been submitted as part of the strategic school profile report pursuant to section 10-220, and shall disaggregate such data by school, race, ethnicity, gender, age, students with disabilities, English language learners, as defined in section 10-76kk, students who are eligible for free or reduced priced lunch pursuant to federal law and regulations, and type of offense for which the school-based arrests were made and the number of arrests made annually at each school within the school district. The department shall annually submit a report to the State Board of Education regarding the examination and disaggregation of such data and make the report available on the department’s Internet web site.

(P.A. 15-168, S. 2.)

History: P.A. 15-168 effective July 1, 2015.



Section 10-234 - Expulsion of pupils.

Section 10-234 is repealed.

(1949, S. 960d; 1957, P.A. 92; P.A. 75-609, S. 6.)



Section 10-234aa - Definitions.

As used in this section and sections 10-234bb to 10-234dd, inclusive:

(1) “Contractor” means an operator or consultant that is in possession of or has access to student information, student records or student-generated content as a result of a contract with a local or regional board of education;

(2) “Operator” means any person who (A) operates an Internet web site, online service or mobile application with actual knowledge that such Internet web site, online service or mobile application is used for school purposes and was designed and marketed for school purposes, to the extent it is engaged in the operation of such Internet web site, online service or mobile application, and (B) collects, maintains or uses student information;

(3) “Consultant” means a professional who provides noninstructional services, including, but not limited to, administrative, planning, analysis, statistical or research services, to a local or regional board of education pursuant to a contract with such local or regional board of education;

(4) “Student information” means personally identifiable information or material of a student in any media or format that is not publicly available and is any of the following: (A) Created or provided by a student or the parent or legal guardian of a student, to the operator in the course of the student, parent or legal guardian using the operator's Internet web site, online service or mobile application for school purposes, (B) created or provided by an employee or agent of a local or regional board of education to an operator for school purposes, or (C) gathered by an operator through the operation of the operator's Internet web site, online service or mobile application and identifies a student, including, but not limited to, information in the student's records or electronic mail account, first or last name, home address, telephone number, date of birth, electronic mail address, discipline records, test results, grades, evaluations, criminal records, medical records, health records, Social Security number, biometric information, disabilities, socioeconomic information, food purchases, political affiliations, religious affiliations, text messages, documents, student identifiers, search activity, photographs, voice recordings, survey responses or behavioral assessments;

(5) “Student record” means any information directly related to a student that is maintained by a local or regional board of education, the State Board of Education or the Department of Education or any information acquired from a student through the use of educational software assigned to the student by a teacher or employee of a local or regional board of education, except “student record” does not include de-identified student information allowed under the contract to be used by the contractor to (A) improve educational products for adaptive learning purposes and customize student learning, (B) demonstrate the effectiveness of the contractor's products in the marketing of such products, and (C) develop and improve the contractor's products and services;

(6) “Student-generated content” means any student materials created by a student including, but not limited to, essays, research papers, portfolios, creative writing, music or other audio files or photographs, except “student-generated content” does not include student responses to a standardized assessment;

(7) “Directory information” has the same meaning as provided in 34 CFR 99.3, as amended from time to time;

(8) “School purposes” means purposes that customarily take place at the direction of a teacher or a local or regional board of education, or aid in the administration of school activities, including, but not limited to, instruction in the classroom, administrative activities and collaboration among students, school personnel or parents or legal guardians of students;

(9) “Student” means a person who is a resident of the state and (A) enrolled in a preschool program participating in the state-wide public school information system, pursuant to section 10-10a, (B) enrolled in grades kindergarten to twelve, inclusive, in a public school, (C) receiving special education and related services under an individualized education program, or (D) otherwise the responsibility of a local or regional board of education;

(10) “Targeted advertising” means presenting an advertisement to a student where the selection of the advertisement is based on student information, student records or student-generated content or inferred over time from the usage of the operator's Internet web site, online service or mobile application by such student or the retention of such student's online activities or requests over time for the purpose of targeting subsequent advertisements. “Targeted advertising” does not include any advertising to a student on an Internet web site that such student is accessing at the time or in response to a student's response or request for information or feedback;

(11) “De-identified student information” means any student information that has been altered to prevent the identification of an individual student; and

(12) “Persistent unique identifier” means a unique piece of information that can be used to recognize a user over time and across different Internet web sites, online services or mobile applications and is acquired as a result of the use of a student's use of an operator's Internet web site, online service or mobile application.

(P.A. 16-189, S. 1.)



Section 10-234bb - Contracts between boards of education and contractors re student data. Requirements.

(a) On and after October 1, 2016, a local or regional board of education shall enter into a written contract with a contractor any time such local or regional board of education shares or provides access to student information, student records or student-generated content with such contractor. Each such contract shall include, but need not be limited to, the following:

(1) A statement that student information, student records and student-generated content are not the property of or under the control of a contractor;

(2) A description of the means by which the local or regional board of education may request the deletion of student information, student records or student-generated content in the possession of the contractor;

(3) A statement that the contractor shall not use student information, student records and student-generated content for any purposes other than those authorized pursuant to the contract;

(4) A description of the procedures by which a student, parent or legal guardian of a student may review personally identifiable information contained in student information, student records or student-generated content and correct erroneous information, if any, in such student record;

(5) A statement that the contractor shall take actions designed to ensure the security and confidentiality of student information, student records and student-generated content;

(6) A description of the procedures that a contractor will follow to notify the local or regional board of education, in accordance with the provisions of section 10-234dd, when there has been an unauthorized release, disclosure or acquisition of student information, student records or student-generated content;

(7) A statement that student information, student records or student-generated content shall not be retained or available to the contractor upon completion of the contracted services unless a student, parent or legal guardian of a student chooses to establish or maintain an electronic account with the contractor for the purpose of storing student-generated content;

(8) A statement that the contractor and the local or regional board of education shall ensure compliance with the Family Educational Rights and Privacy Act of 1974, 20 USC 1232g, as amended from time to time;

(9) A statement that the laws of the state of Connecticut shall govern the rights and duties of the contractor and the local or regional board of education; and

(10) A statement that if any provision of the contract or the application of the contract is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of the contract which can be given effect without the invalid provision or application.

(b) All student-generated content shall be the property of the student or the parent or legal guardian of the student.

(c) A contractor shall implement and maintain security procedures and practices designed to protect student information, student records and student-generated content from unauthorized access, destruction, use, modification or disclosure that, based on the sensitivity of the data and the risk from unauthorized access, (1) use technologies and methodologies that are consistent with the guidance issued pursuant to section 13402(h)(2) of Public Law 111-5, as amended from time to time, (2) maintain technical safeguards as it relates to the possession of student records in a manner consistent with the provisions of 45 CFR 164.312, as amended from time to time, and (3) otherwise meet or exceed industry standards.

(d) A contractor shall not use (1) student information, student records or student-generated content for any purposes other than those authorized pursuant to the contract, or (2) personally identifiable information contained in student information, student records or student-generated content to engage in targeted advertising.

(e) Any provision of a contract entered into between a contractor and a local or regional board of education on or after October 1, 2016, that conflicts with any provision of this section shall be void.

(f) Any contract entered into on and after October 1, 2016, that does not include a provision required by subsection (a) of this section shall be void, provided the local or regional board of education has given reasonable notice to the contractor and the contractor has failed within a reasonable time to amend the contract to include the provision required by subsection (a) of this section.

(g) Not later than five business days after executing a contract pursuant to this section, a local or regional board of education shall provide electronic notice to any student and the parent or legal guardian of a student affected by the contract. The notice shall (1) state that the contract has been executed and the date that such contract was executed, (2) provide a brief description of the contract and the purpose of the contract, and (3) state what student information, student records or student-generated content may be collected as a result of the contract. The local or regional board of education shall post such notice and the contract on the board's Internet web site.

(P.A. 16-189, S. 2.)

History: P.A. 16-189 effective October 1, 2016, and applicable to contracts entered into, amended or renewed on or after that date.



Section 10-234cc - Requirements for operators re student data.

(a) An operator shall (1) implement and maintain security procedures and practices that meet or exceed industry standards and that are designed to protect student information, student records and student-generated content from unauthorized access, destruction, use, modification or disclosure, and (2) delete any student information, student records or student-generated content within a reasonable amount of time if a student, parent or legal guardian of a student or local or regional board of education who has the right to control such student information requests the deletion of such student information, student records or student-generated content.

(b) An operator shall not knowingly:

(1) Engage in (A) targeted advertising on the operator's Internet web site, online service or mobile application, or (B) targeted advertising on any other Internet web site, online service or mobile application if such advertising is based on any student information, student records, student-generated content or persistent unique identifiers that the operator has acquired because of the use of the operator's Internet web site, online service or mobile application for school purposes;

(2) Collect, store and use student information, student records, student-generated content or persistent unique identifiers for purposes other than the furtherance of school purposes;

(3) Sell, rent or trade student information, student records or student-generated content unless the sale is part of the purchase, merger or acquisition of an operator by a successor operator and the operator and successor operator continue to be subject to the provisions of this section regarding student information; or

(4) Disclose student information, student records or student-generated content unless the disclosure is made (A) in furtherance of school purposes of the Internet web site, online service or mobile application, provided the recipient of the student information uses such student information to improve the operability and functionality of the Internet web site, online service or mobile application and complies with subsection (a) of this section; (B) to ensure compliance with federal or state law or regulations or pursuant to a court order; (C) in response to a judicial order; (D) to protect the safety or integrity of users or others, or the security of the Internet web site, online service or mobile application; (E) to an entity hired by the operator to provide services for the operator's Internet web site, online service or mobile application, provided the operator contractually (i) prohibits the entity from using student information, student records or student-generated content for any purpose other than providing the contracted service to, or on behalf of, the operator, (ii) prohibits the entity from disclosing student information, student records or student-generated content provided by the operator to subsequent third parties, and (iii) requires the entity to comply with subsection (a) of this section; or (F) for a school purpose or other educational or employment purpose requested by a student or the parent or legal guardian of a student, provided such student information is not used or disclosed for any other purpose.

(c) An operator may use student information (1) to maintain, support, improve, evaluate or diagnose the operator's Internet web site, online service or mobile application, (2) for adaptive learning purposes or customized student learning, (3) to provide recommendation engines to recommend content or services relating to school purposes or other educational or employment purposes, provided such recommendation is not determined in whole or in part by payment or other consideration from a third party, or (4) to respond to a request for information or feedback from a student, provided such response is not determined in whole or in part by payment or other consideration from a third party.

(d) An operator may use de-identified student information or aggregated student information (1) to develop or improve the operator's Internet web site, online service or mobile application, or other Internet web sites, online services or mobile applications owned by the operator, or (2) to demonstrate or market the effectiveness of the operator's Internet web site, online service or mobile application.

(e) An operator may share aggregated student information or de-identified student information for the improvement and development of Internet web sites, online services or mobile applications designed for school purposes.

(f) Nothing in this section shall be construed to (1) limit the ability of a law enforcement agency to obtain student information, student records or student-generated content from an operator as authorized by law or pursuant to a court order, (2) limit the ability of a student or the parent or legal guardian of a student to download, export, transfer or otherwise save or maintain student information, student records or student-generated content, (3) impose a duty upon a provider of an interactive computer service, as defined in 47 USC 230, as amended from time to time, to ensure compliance with this section by third-party information content providers, as defined in 47 USC 230, as amended from time to time, (4) impose a duty upon a seller or provider of an electronic store, gateway, marketplace or other means of purchasing or downloading software applications to review or enforce compliance with this section on such software applications, (5) limit an Internet service provider from providing a student, parent or legal guardian of a student or local or regional board of education with the ability to connect to the Internet, (6) prohibit an operator from advertising other Internet web sites, online services or mobile applications that are used for school purposes to parents or legal guardians of students, provided such advertising does not result from the operator's use of student information, student records or student-generated content, or (7) apply to Internet web sites, online services or mobile applications that are designed and marketed for use by individuals generally, even if the account credentials created for an operator's Internet web site, online service or mobile application may be used to access Internet web sites, online services or mobile applications that are designed and marketed for school purposes.

(P.A. 16-189, S. 3.)



Section 10-234dd - Duties re unauthorized release, disclosure or acquisition of student data.

(a)(1) Upon the discovery of a breach of security that results in the unauthorized release, disclosure or acquisition of student information, excluding any directory information contained in such student information, a contractor shall notify, without unreasonable delay, but not more than thirty days after such discovery, the local or regional board of education of such breach of security. During such thirty-day period, the contractor may (A) conduct an investigation to determine the nature and scope of such unauthorized release, disclosure or acquisition, and the identity of the students whose student information is involved in such unauthorized release, disclosure or acquisition, or (B) restore the reasonable integrity of the contractor's data system.

(2) Upon the discovery of a breach of security that results in the unauthorized release, disclosure or acquisition of directory information, student records or student-generated content, a contractor shall notify, without unreasonable delay, but not more than sixty days after such discovery, the local or regional board of education of such breach of security. During such sixty-day period, the contractor may (A) conduct an investigation to determine the nature and scope of such unauthorized release, disclosure or acquisition, and the identity of the students whose directory information, student records or student-generated content is involved in such unauthorized release, disclosure or acquisition, or (B) restore the reasonable integrity of the contractor's data system.

(3) Upon receipt of notice of a breach of security under subdivisions (1) or (2) of this subsection, a local or regional board of education shall electronically notify, not later than forty-eight hours after receipt of such notice, the student and the parents or guardians of the student whose student information, student records or student-generated content is involved in such breach of security. The local or regional board of education shall post such notice on the board's Internet web site.

(b) Upon the discovery of a breach of security that results in the unauthorized release, disclosure or acquisition of student information, student records or student-generated content, an operator that is in possession of or maintains student information, student records or student-generated content as a result of a student's use of such operator's Internet web site, online service or mobile application, shall (1) notify, without unreasonable delay, but not more than thirty days after such discovery, the student or the parents or guardians of such student of any breach of security that results in the unauthorized release, disclosure or acquisition of student information, excluding any directory information contained in such student information, of such student, and (2) notify, without unreasonable delay, but not more than sixty days after such discovery, the student or the parents or guardians of such student of any breach of security that results in the unauthorized release, disclosure or acquisition of directory information, student records or student-generated content of such student. During such thirty-day or sixty-day period, the operator may (A) conduct an investigation to determine the nature and scope of such unauthorized release, disclosure or acquisition, and the identity of the students whose student information, student records or student-generated content are involved in such unauthorized release, disclosure or acquisition, or (B) restore the reasonable integrity of the operator's data system.

(P.A. 16-189, S. 4.)



Section 10-235 - Indemnification of teachers, board members, employees and certain volunteers and students in damage suits; expenses of litigation.

(a) Each board of education shall protect and save harmless any member of such board or any teacher or other employee thereof or any member of its supervisory or administrative staff, and the State Board of Education, the Board of Regents for Higher Education, the board of trustees of each state institution and each state agency which employs any teacher, and the managing board of any public school, as defined in section 10-183b, including the governing council of any charter school, shall protect and save harmless any member of such boards, or any teacher or other employee thereof or any member of its supervisory or administrative staff employed by it, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in accidental bodily injury to or death of any person, or in accidental damage to or destruction of property, within or without the school building, or any other acts, including but not limited to infringement of any person’s civil rights, resulting in any injury, which acts are not wanton, reckless or malicious, provided such teacher, member or employee, at the time of the acts resulting in such injury, damage or destruction, was acting in the discharge of his or her duties or within the scope of employment or under the direction of such board of education, the Board of Regents for Higher Education, board of trustees, state agency, department or managing board; provided that the provisions of this section shall not limit or otherwise affect application of section 4-165 concerning immunity from personal liability. For the purposes of this section, the terms “teacher” and “other employee” shall include (1) any person who is a cooperating teacher pursuant to section 10-220a, teacher mentor or reviewer, (2) any student teacher doing practice teaching under the direction of a teacher employed by a local or regional board of education or by the State Board of Education or Board of Regents for Higher Education, (3) any student enrolled in a technical high school who is engaged in a supervised health-related field placement program which constitutes all or part of a course of instruction for credit by a technical high school, provided such health-related field placement program is part of the curriculum of such technical high school, and provided further such course is a requirement for graduation or professional licensure or certification, (4) any volunteer approved by a board of education to carry out a duty prescribed by said board and under the direction of a certificated staff member including any person, partnership, limited liability company or corporation providing students with community-based career education, (5) any volunteer approved by a board of education to carry out the duties of a school bus safety monitor as prescribed by said board, (6) any member of the faculty or staff or any student employed by The University of Connecticut Health Center or health services, (7) any student enrolled in a constituent unit of the state system of higher education who is engaged in a supervised program of field work or clinical practice which constitutes all or part of a course of instruction for credit by a constituent unit, provided such course of instruction is part of the curriculum of a constituent unit, and provided further such course (i) is a requirement for an academic degree or professional licensure or (ii) is offered by the constituent unit in partial fulfillment of its accreditation obligations, and (8) any student enrolled in a constituent unit of the state system of higher education who is acting in the capacity of a member of a student discipline committee established pursuant to section 4-188a.

(b) In addition to the protection provided under subsection (a) of this section, each local and regional board of education and each charter school shall protect and save harmless any member of such local or regional board of education or charter school governing council, or any teacher or other employee thereof or any member of its supervisory or administrative staff from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand or suit instituted against such member, teacher or other employee by reason of alleged malicious, wanton or wilful act or ultra vires act, on the part of such member, teacher or other employee while acting in the discharge of his duties. In the event such member, teacher or other employee has a judgment entered against him for a malicious, wanton or wilful act in a court of law, such board of education or charter school shall be reimbursed by such member, teacher or other employee for expenses it incurred in providing such defense and shall not be held liable to such member, teacher or other employee for any financial loss or expense resulting from such act.

(c) Legal fees and costs incurred as a result of the retention, by a member of the State Board of Education, the Board of Regents for Higher Education or the board of trustees of any state institution or by a teacher or other employee of any of them or any member of the supervisory or administrative staff of any of them, or by a teacher employed by any other state agency, of an attorney to represent his or her interests shall be borne by said State Board of Education, Board of Regents for Higher Education, board of trustees of such state institution or such state agency employing such teacher, other employee or supervisory or administrative staff member, as the case may be, only in those cases wherein the Attorney General, in writing, has stated that the interests of said board, Board of Regents for Higher Education, board of trustees or state agency differ from the interests of such member, teacher or employee and has recommended that such member, teacher, other employee or staff member obtain the services of an attorney to represent his interests and such member, teacher or other employee is thereafter found not to have acted wantonly, recklessly or maliciously.

(1949 Rev., S. 1494; 1949, 1951, 1955, S. 951d; 1959, P.A. 521, S. 1; February, 1965, P.A. 330, S. 43; 1971, P.A. 344; 1972, P.A. 201, S. 1; P.A. 73-651; P.A. 77-573, S. 24, 30; P.A. 78-54; 78-65; 78-208, S. 30, 35; 78-218, S. 167; P.A. 79-63; P.A. 80-197, S. 3; P.A. 81-450, S. 2; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-273, S. 7, 9; P.A. 90-230, S. 15, 101; 90-325, S. 21, 32; P.A. 93-259, S. 1, 2; P.A. 95-79, S. 186, 189; P.A. 96-214, S. 7; P.A. 11-48, S. 285; P.A. 12-116, S. 87; P.A. 13-122, S. 6; P.A. 15-215, S. 5.)

History: 1959 act extended protection of state board of education, etc., to members of the board, other employees, and members of the supervisory or administrative staff as well as to teachers; 1965 act included commission for higher education under provisions of section; 1971 act included definition of “other employee” and extended definition of “teachers” and “other employees” to include faculty, staff and student employees of University of Connecticut Health Center or health services; 1972 act included protection for acts resulting in injury “which acts are not wanton, reckless or malicious” and included in definition of terms volunteers approved by boards of education to carry out prescribed duty under direction of certificated staff member; P.A. 73-651 included protection for acts which may infringe on person’s civil rights and added Subsec. (b) re payment of legal fees and costs; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-54 included in definition of terms students enrolled in higher education institution engaged in supervised field work or clinical practice under certain conditions; P.A. 78-65 included in definition “any person, partnership or corporation providing students with community-based career education”; P.A. 78-208 substituted Sec. 10-183b for reference to repealed Sec. 10-161; P.A. 78-218 substituted “local or regional” boards of education for “town” boards in Subsec. (a), included feminine personal pronoun in Subsecs. (a) and (b) and made other technical changes; P.A. 79-63 included in definition students in vocational-technical high schools who are engaged in supervised health-related field placement programs under certain conditions; P.A. 80-197 explicitly stated in Subsec. (a) that provisions do not “limit or otherwise affect application of section 4-165 concerning immunity from personal liability”; P.A. 81-450 included student members of discipline committees with the definition of “other employee” for purposes of indemnification; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 88-273 in Subsec. (a) amended the definition of “teacher” and “other employee” to include a person who is a cooperating teacher, teacher mentor or assessor; P.A. 90-230 made technical corrections to the internal numbering of Subsec. (a); P.A. 90-325 added new Subsec. (b) re protection against alleged malicious, wanton, wilful etc., acts and relettered previous Subsec. (b) as Subsec. (c); P.A. 93-259 amended Subsec. (a) to include in the definition of “teacher” and “other employee” volunteer school bus safety monitors, effective June 28, 1993; P.A. 95-79 amended Subsec. (a)(4) to include a “limited liability company” providing students with community-based career education; P.A. 96-214 amended Subsecs. (a) and (b) to include charter schools and charter school governing councils; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (a) and (c), effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” and “vocational-technical school” were changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012; P.A. 13-122 amended Subsec. (a)(1) by deleting “teacher mentor or assessor”, effective June 18, 2013; P.A. 15-215 amended Subsec. (a)(1) by adding “teacher mentor or reviewer”, effective June 30, 2015.



Section 10-235a - Immunity from liability of internship providers.

(a) For purposes of this section:

(1) “Internship” means supervised practical training of a student intern that is comprised of curriculum and workplace standards approved by the Department of Education and the Labor Department;

(2) “Internship provider” means a person, as defined in section 1-79, who provides an internship to a student intern pursuant to an agreement with (A) a local or regional board of education that operates an agricultural science and technology education center, and (B) the local or regional board of education otherwise responsible for educating such student intern if such board of education does not maintain an agricultural science and technology education center; and

(3) “Student intern” means a student enrolled in an agricultural science and technology education center participating in an internship offered or provided by an internship provider.

(b) No internship provider shall be liable to a student intern or a parent or guardian of a student intern for civil damages for any personal injury that results from acts or omissions of such internship provider offering or providing an internship to a student intern that may constitute ordinary negligence, provided such internship provider exercised reasonable care in the provision of the internship and was in compliance with any applicable safety and health standards established under any federal, state and local laws and regulations and any industry codes. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton negligence.

(P.A. 15-215, S. 10.)

History: P.A. 15-215 effective July 1, 2015.



Section 10-236 - Liability insurance.

Each such board of education, board of trustees, state agency or managing board may insure against the liability imposed upon it by sections 10-220 and 10-235 in any insurance company organized in this state or in any insurance company of another state authorized by law to write such insurance in this state, or may elect to act as self-insurer of such liability.

(1949 Rev., S. 1495; 1949, S. 952d; P.A. 84-460, S. 4, 16.)

History: P.A. 84-460 added reference to Sec. 10-220.



Section 10-236a - Indemnification of educational personnel assaulted in the line of duty.

(a) Each board of education, the State Board of Education, the Board of Regents for Higher Education, the Board of Trustees for The University of Connecticut, and each state agency which employs any teacher, and the managing board of any public school, as defined in section 10-183b, shall protect and save harmless any member of such boards, or any teacher or other employee of such boards, from financial loss and expense, including payment of expenses reasonably incurred for medical or other service necessary as a result of an assault upon such member, teacher or other employee while such person was acting in the discharge of his or her duties within the scope of his or her employment or under the direction of such boards, state agency, department or managing board, which expenses are not paid by the individual teacher's or employee's insurance, workers' compensation or any other source not involving an expenditure by such teacher or employee.

(b) Any teacher or employee absent from employment as a result of injury sustained during an assault or for a court appearance in connection with such assault shall continue to receive his or her full salary, while so absent, except that the amount of any workers' compensation award may be deducted from salary payments during such absence. The time of such absence shall not be charged against such teacher or employee's sick leave, vacation time or personal leave days.

(c) For the purposes of this section, the terms “teacher” and “other employee” shall include any student teacher doing practice teaching under the direction of a teacher employed by a local or regional board of education or by the State Board of Education or Board of Governors of Higher Education, and any member of the faculty or staff or any student employed by The University of Connecticut Health Center or health services.

(P.A. 73-492; P.A. 77-573, S. 24, 30; P.A. 78-208, S. 31, 35; 78-218, S. 168; P.A. 79-376, S. 16; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 279; 11-61, S. 110.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-208 substituted Sec. 10-183b for reference to repealed Sec. 10-161; P.A. 78-218 included feminine personal pronouns in Subsecs. (a) and (b), substituted “local or regional” board of education for “town” board in Subsec. (c) and made technical change in Subsec. (a); P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 11-48 amended Subsec. (a) to replace references to Board of Governors of Higher Education and board of trustees of each state institution with references to Board of Regents for Higher Education and Board of Trustees for The University of Connecticut, effective July 1, 2011; P.A. 11-61 deleted provisions re member of supervisory or administrative staff and made technical changes in Subsec. (a), effective July 1, 2011.



Section 10-236b - Physical restraint and seclusion of students by school employees.

(a) For purposes of this section:

(1) “Life-threatening physical restraint” means any physical restraint or hold of a person that (A) restricts the flow of air into a person’s lungs, whether by chest compression or any other means, or (B) immobilizes or reduces the free movement of a person’s arms, legs or head while the person is in the prone position;

(2) “Psychopharmacologic agent” means any medication that affects the central nervous system, influencing thinking, emotion or behavior;

(3) “Physical restraint” means any mechanical or personal restriction that immobilizes or reduces the free movement of a person’s arms, legs or head. The term does not include: (A) Briefly holding a person in order to calm or comfort the person; (B) restraint involving the minimum contact necessary to safely escort a person from one area to another; (C) medical devices, including, but not limited to, supports prescribed by a health care provider to achieve proper body position or balance; (D) helmets or other protective gear used to protect a person from injuries due to a fall; or (E) helmets, mitts and similar devices used to prevent self-injury when the device is (i) part of a documented treatment plan or individualized education program pursuant to section 10-76d, or (ii) prescribed or recommended by a medical professional, as defined in section 38a-976, and is the least restrictive means available to prevent such self-injury;

(4) “School employee” shall have the same meaning as provided in subsection (b) of section 10-221o;

(5) “Seclusion” means the involuntary confinement of a student in a room, whether alone or with supervision, in a manner that prevents the student from leaving; and

(6) “Student” means a child (A) enrolled in grades kindergarten to twelve, inclusive, in a public school under the jurisdiction of a local or regional board of education, (B) receiving special education and related services in an institution or facility operating under contract with a local or regional board of education pursuant to subsection (d) of section 10-76d, (C) enrolled in a program or school administered by a regional education service center established pursuant to section 10-66a, or (D) receiving special education and related services from an approved private special education program, but shall not include any child receiving educational services from (i) Unified School District #2, established pursuant to section 17a-37, or (ii) the Department of Mental Health and Addiction Services.

(b) No school employee shall use a physical restraint on a student except as an emergency intervention to prevent immediate or imminent injury to the student or to others, provided the restraint is not used for discipline or convenience and is not used as a substitute for a less restrictive alternative.

(c) No school employee shall use a life-threatening physical restraint on a student. This section shall not be construed as limiting any defense to criminal prosecution for the use of deadly physical force that may be available under sections 53a-18 to 53a-22, inclusive.

(d) No school employee shall place a student in seclusion except as an emergency intervention to prevent immediate or imminent injury to the student or to others, provided the seclusion is not used for discipline or convenience and is not used as a substitute for a less restrictive alternative. No student shall be placed in seclusion unless (1) such student is monitored by a school employee during the period of such student’s seclusion pursuant to subsection (m) of this section, and (2) the area in which such student is secluded is equipped with a window or other fixture allowing such student a clear line of sight beyond the area of seclusion.

(e) No school employee may use a psychopharmacologic agent on a student without that student’s consent except (1) as an emergency intervention to prevent immediate or imminent injury to the student or to others, or (2) as an integral part of the student’s established medical or behavioral support or educational plan, as developed consistent with section 17a-543 or, if no such plan has been developed, as part of a licensed practitioner’s initial orders. The use of psychopharmacologic agents, alone or in combination, may be used only in doses that are therapeutically appropriate and not as a substitute for other appropriate treatment.

(f) If any instance of physical restraint or seclusion of a student otherwise permissible under subsection (b) or (d) of this section exceeds fifteen minutes, (1) an administrator, as defined in section 10-144e, or such administrator’s designee, (2) a school health or mental health personnel, as defined in subsection (a) of section 10-212b, or (3) a board certified behavioral analyst, who has received training in the use of physical restraint and seclusion pursuant to subsection (o) of this section, shall determine whether continued physical restraint or seclusion is necessary to prevent immediate or imminent injury to the student or to others. Upon a determination that such continued physical restraint or seclusion is necessary, such individual shall make a new determination every thirty minutes thereafter regarding whether such physical restraint or seclusion is necessary to prevent immediate or imminent injury to the student or to others.

(g) In the event that physical restraint or seclusion is used on a student four or more times within twenty school days:

(1) An administrator, one or more of such student’s teachers, a parent or guardian of such student and, if any, a mental health professional, as defined in section 10-76t, shall convene for the purpose of (A) conducting or revising a behavioral assessment of the student, (B) creating or revising any applicable behavioral intervention plan, and (C) determining whether such student may require special education pursuant to section 10-76ff; or

(2) If such student is a child requiring special education, as described in subparagraph (A) of subdivision (5) of section 10-76a, or a child being evaluated for eligibility for special education pursuant to section 10-76d and awaiting a determination, such student’s planning and placement team shall convene for the purpose of (A) conducting or revising a behavioral assessment of the student, and (B) creating or revising any applicable behavioral intervention plan, including, but not limited to, such student’s individualized education plan.

(h) Each local or regional board of education shall notify a parent or guardian of a student who is placed in physical restraint or seclusion not later than twenty-four hours after the student was placed in physical restraint or seclusion and shall make a reasonable effort to provide such notification immediately after such physical restraint or seclusion is initiated.

(i) No school employee shall use a physical restraint on a student or place a student in seclusion unless such school employee has received training on the proper means for performing such physical restraint or seclusion pursuant to subsection (o) of this section.

(j) (1) On and after July 1, 2016, each local or regional board of education, and each institution or facility operating under contract with a local or regional board of education pursuant to subsection (d) of section 10-76d that provides special education for children, including any approved private special education program, shall (A) record each instance of the use of physical restraint or seclusion on a student, (B) specify whether the use of seclusion was in accordance with an individualized education program, (C) specify the nature of the emergency that necessitated the use of such physical restraint or seclusion, and (D) include such information in an annual compilation on its use of such restraint and seclusion on students. Each local or regional board of education and such institutions or facilities operating under contract with a local or regional board of education pursuant to subsection (d) of section 10-76d that provides special education for children, including any approved private special education program shall provide such annual compilation to the Department of Education for the purposes of the pilot program established pursuant to subdivision (2) of this subsection to examine incidents of physical restraint and seclusion in schools and to the State Board of Education for the purposes of subsection (k) of this section. Local or regional boards of education and such institutions and facilities that provide special education for children shall not be required to report instances of in-school suspensions, as defined in subsection (c) of section 10-233a.

(2) The Department of Education shall establish a pilot program for the school year commencing July 1, 2015. Such pilot program shall be implemented in various districts, including, but not limited to, an alliance district, a regional school district and a regional education service center. Under the pilot program, the Department of Education shall examine incidents of physical restraint and seclusion in schools and shall compile and analyze data regarding such incidents to enable the department to better understand and respond to incidents of physical restraint and seclusion on students in the state.

(k) The State Board of Education shall review the annual compilation of each local or regional board of education, and each institution or facility operating under contract with a local or regional board of education pursuant to subsection (d) of section 10-76d that provides special education for children, including any approved private special education program, and shall produce an annual summary report specifying (1) the frequency of use of physical restraint or seclusion on students, (2) whether any student subjected to such restraint or seclusion was a special education student, and (3) if any such student was a special education student, whether the use of such seclusion was in accordance with an individualized education program or whether the use of such seclusion was an emergency intervention to prevent immediate or imminent injury to the student or to others. Such report shall be submitted not later than January 15, 2017, and annually thereafter, to the joint standing committees of the General Assembly having cognizance of matters relating to children and education for inclusion in the annual report card prepared pursuant to section 2-53m.

(l) Any use of physical restraint or seclusion on a student shall be documented in the student’s educational record. The documentation shall include (1) the nature of the emergency and what other steps, including attempts at verbal deescalation, were taken to prevent the emergency from arising if there were indications that such an emergency was likely to arise, and (2) a detailed description of the nature of the restraint or seclusion, the duration of such restraint or seclusion and the effect of such restraint or seclusion on the student’s established educational plan.

(m) Any student who is physically restrained shall be continually monitored by a school employee. Any student who is involuntarily placed in seclusion shall be frequently monitored by a school employee. Each student so restrained or in seclusion shall be regularly evaluated by a school employee for indications of physical distress. The school employee conducting the evaluation shall enter each evaluation in the student’s educational record. For purposes of this subsection, “monitor” means (1) direct observation, or (2) observation by way of video monitoring within physical proximity sufficient to provide aid as may be needed.

(n) If the use of such restraint or seclusion results in physical injury to the student, the local or regional board of education, and each institution or facility operating under contract with a local or regional board of education pursuant to subsection (d) of section 10-76d that provides special education for children, including any approved private special education program, shall report the incident to the State Board of Education, which shall include such incident in the report required pursuant to subsection (k) of this section. The State Board of Education shall report any incidence of serious injury or death to the director of the Office of Protection and Advocacy for Persons with Disabilities and, if appropriate, to the Child Advocate of the Office of the Child Advocate.

(o) (1) Each local or regional school district shall provide training to school professionals, paraprofessional staff members and administrators regarding physical restraint and seclusion of students. Such training shall be phased in over a period of three years beginning with the school year commencing July 1, 2015, and shall include, but not be limited to:

(A) An overview of the relevant laws and regulations regarding the use of physical restraint and seclusion on students. Such overview shall be provided by the Department of Education to all school professionals, paraprofessional staff members and administrators on or after July 1, 2015, and annually thereafter, in a manner and form as prescribed by the Commissioner of Education;

(B) The creation of a plan by which each local or regional board of education shall provide school professionals, paraprofessional staff members and administrators with training and professional development regarding the prevention of incidents requiring physical restraint or seclusion of students. Such plan shall be implemented not later than July 1, 2017, and shall include a provision to require the training of all school professionals, paraprofessional staff members and administrators in the prevention of such incidents not later than July 1, 2019. The Department of Education may, within available appropriations, provide ongoing monitoring and support to local or regional boards of education regarding the formulation and implementation of the plan; and

(C) The creation of a plan by which each local or regional board of education shall provide school professionals, paraprofessional staff members and administrators with training and professional development regarding the proper means of physically restraining or secluding a student, including, but not limited to, (i) various types of physical restraint and seclusion; (ii) the differences between life-threatening physical restraint and other varying levels of physical restraint; (iii) the differences between permissible physical restraint and pain compliance techniques; and (iv) monitoring methods to prevent harm to a student who is physically restrained or in seclusion. Such plan shall be implemented not later than July 1, 2017, and shall include a provision to require the training of all school professionals, paraprofessional staff members and administrators in the proper means of physically restraining or secluding a student not later than July 1, 2019, and periodically thereafter as prescribed by the Commissioner of Education;

(2) Not later than July 1, 2015, and each school year thereafter, each local or regional board of education shall require each school in the district to identify a crisis intervention team consisting of school professionals, paraprofessional staff members and administrators who have been trained in the use of physical restraint and seclusion pursuant to subparagraph (C) of subdivision (1) of this subsection or chapter 814e. Such teams shall respond to any incident in which the use of physical restraint or seclusion may be necessary as an emergency intervention to prevent immediate or imminent injury to a student or to others. Each member of the crisis intervention team shall be recertified in the use of physical restraint and seclusion pursuant to subparagraph (C) of subdivision (1) of this subsection or chapter 814e on an annual basis.

(p) Each local or regional board of education shall develop policies and procedures that establish monitoring and internal reporting of the use of physical restraint and seclusion on students and shall make such policies and procedures available on such local or regional board of education’s Internet web site and in such local or regional board of education’s procedures manual.

(q) Nothing in this section shall be construed as limiting the justified use of physical force by a local, state or federal law enforcement official while in the performance of such official’s duties.

(r) The State Board of Education shall adopt or revise regulations, in accordance with the provisions of chapter 54, concerning the use of physical restraint and seclusion pursuant to this section. Not later than sixty days after the adoption or revision of such regulations, each local or regional board of education shall update any applicable policies and procedures regarding the physical restraint and seclusion of students and shall make such updated policies and procedures available in a manner consistent with the provisions of subsection (p) of this section.

(P.A. 15-141, S. 1.)

History: P.A. 15-141 effective July 1, 2015.



Section 10-237 - School activity funds.

(a) Any local or regional board of education may establish and maintain in its custody a school activity fund through which it may handle (1) the finances of that part of the cost of the school lunch program not provided by town appropriations, (2) the finances of that part of the cost of driver education courses furnished by such board of education and not provided by town appropriations and (3) such funds of schools and school organizations as such board from time to time determines to be desirable, which funds may include amounts received as gifts or donations. Whenever a board of education establishes a school activity fund, it shall designate one of its members or some other person to serve as treasurer of such fund and shall fix his or her salary, which shall be paid from the regular town appropriation for school purposes. Such treasurer shall be bonded and shall keep separate accounts for each school lunch program, for each driver education program and for each school fund and each school organization fund included in the school activity fund and shall make expenditures from such fund in the manner and upon such authorizations as the board of education by regulation prescribes, provided the control of school funds and the funds of all school organizations shall remain in the name of the respective schools and organizations. The accounts of the school activity fund shall be considered town accounts and shall be audited by the town auditor in the same manner as all other town accounts.

(b) The accounts of any public school lunch program, whether maintained directly by the board of education or through an agent, shall be kept in accordance with regulations prescribed by the board of education and may include a petty cash fund on the imprest basis and shall be subject to the regular audit of town accounts as provided in section 7-392.

(c) Any local or regional board of education may receive and accept any donation or gift of personal property to be used for the educational benefit of students.

(1953, 1955, S. 953d; 1959, P.A. 672, S. 4; 1963, P.A. 493; P.A. 78-218, S. 169; P.A. 85-92, S. 1, 2; P.A. 91-401, S. 14, 20.)

History: 1959 act added Subsec. (1)(b); 1963 act added to Subdiv. (c) provision regarding gifts and donations for scholarships and student loans: P.A. 78-218 substituted “local or regional” board of education for “town” board and included feminine personal pronoun; P.A. 85-92 replaced numeric Subsec. indicators with alphabetic indicators and alphabetic Subdiv. indicators with numeric indicators to conform with general practice throughout statutes, deleted reference in Subsec. (a) to school boards' power to manage gifts or donations “for purposes of scholarships or student loans” and added Subsec. (c) empowering boards of education to accept donations or gifts for students' “educational benefit”; P.A. 91-401 deleted reference to Sec. 7-392 in Subsec. (b), effective July 1, 1993.



Section 10-238 - Petition for hearing by board of education.

The board of education of any municipality, upon written petition signed by one per cent of the electors of such municipality or fifty such electors, whichever is greater, the signatures thereon to be verified by the clerk of the municipality, shall hold a public hearing on any question specified in such petition. Such hearing shall be held at a time and place to be designated by such board, not later than three weeks after receipt by the board of such petition.

(1953, S. 954d; 1957, P.A. 13, S. 64.)

Cited. 170 C. 318.



Section 10-239 - Use of school facilities for other purposes.

(a) Any local or regional board of education may provide for the use of any room, hall, schoolhouse, school grounds or other school facility within its jurisdiction for nonprofit educational or community purposes whether or not school is in session.

(b) Any local or regional board of education may grant the temporary use of rooms, halls, school buildings or grounds or any other school facilities under its management or control for public, educational or other purposes or for the purpose of holding political discussions therein, at such time when the school is not in session and shall grant such use for any purpose of voting under the provisions of title 9 whether or not school is in session, in each case subject to such restrictions as the authority having control of such room or building, grounds or other school facility considers expedient.

(1949 Rev., S. 1492; 1959, P.A. 122; 1963, P.A. 155; P.A. 78-21, S. 1, 2.)

History: 1959 act applied provisions to use of school grounds or other school facilities; 1963 act added specific provision for use of schools as voting places; P.A. 78-21 divided section into Subsecs. (a) and (b), replaced requirements that two-thirds vote at any legal meeting required for use of school facilities for nonschool uses and that such use to be allowed only when not used for school purposes with provision that board of education makes decision and that use for nonprofit educational or community purposes may be allowed whether or not school is in session and deleted references to school districts, towns, cities and boroughs.



Section 10-239a - Demonstration scholarship program. Short title. Legislative intent.

Sections 10-239a to 10-239h, inclusive, shall be known and may be cited as the Demonstration Scholarship Program Authorization Act of 1972. It is the intent of the legislature to enable up to six local or regional boards of education to participate in a demonstration program designed to develop and test the use of education scholarships for school children. The purpose of this demonstration scholarship program is to develop and test education scholarships as a way to improve the quality of education by making schools, both public and private, more responsive to the needs of children and parents, to provide greater parental choice, and to determine the extent to which the quality and delivery of educational services are affected by economic incentives. The demonstration scholarship program authorized by sections 10-239a to 10-239h, inclusive, shall aid students and shall not be used to support or to benefit any particular schools.

(1972, P.A. 122, S. 1; P.A. 78-218, S. 170.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-239b - Definitions.

As used in sections 10-239a to 10-239h, inclusive:

(1) “Demonstration area” means the area designated by the participating local or regional board of education for the purposes of a demonstration scholarship program defined in subsection (2) of this section, which area shall include a substantial number of needy or disadvantaged students;

(2) “Demonstration scholarship program” means a program for developing and testing the use of educational scholarships for all pupils eligible to attend public or private schools within the demonstration area, which scholarships shall be made available to the parents or legal guardians of a scholarship recipient in the form of a drawing right, negotiable certificate or other document which may not be redeemed except for educational purposes at schools fulfilling the requirements of subsection (a) of section 10-239e;

(3) “Demonstration board” means a board established by the local or regional board of education to conduct the demonstration scholarship program;

(4) “Contract” means the agreement entered into by the local or regional board of education and a federal governmental agency for the purpose of conducting a demonstration scholarship program.

(1972, P.A. 122, S. 2; P.A. 78-218, S. 171.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-239c - Contract with federal agency for funds.

The local or regional board of education may contract with a federal governmental agency for funds to establish a demonstration scholarship program to exist for a period of up to five years, such board to receive such state and local aid for any of its students as would otherwise be provided by law regardless of whether or not such students participate in a demonstration scholarship program, which funds may be expended under the demonstration scholarship program as the demonstration contract shall provide and within the demonstration area.

(1972, P.A. 122, S. 3; P.A. 78-218, S. 172.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-239d - Demonstration board and staff. Scholarships.

The local or regional board of education may establish a demonstration board and staff and may authorize it to administer the demonstration project authorized by sections 10-239a to 10-239h, inclusive, provided the costs of such organization shall be borne by the contracting federal agency. The members of the demonstration board, if it is not the local or regional board of education itself, shall serve for the terms established by the appointing board.

(1) The demonstration board may: (A) Employ a staff for the demonstration board, (B) receive and expend funds to support the demonstration board and scholarships for children in the demonstration area, (C) contract with other government agencies and private persons or organizations to provide or receive services, supplies, facilities and equipment, (D) determine rules and regulations for use of scholarships in the demonstration area, (E) adopt rules and regulations for its own government, (F) receive and expend funds from the federal governmental agency necessary to pay for the costs incurred in administering the program, (G) otherwise provide the specified programs, services and activities.

(2) The demonstration board shall award a scholarship to each school child residing in the demonstration area, subject only to such age and grade restrictions which it may establish. The scholarship funds shall be made available to the parents or legal guardian of a scholarship recipient in the form of a drawing right, certificate or other document which may not be redeemed except for educational purposes.

(3) The demonstration board shall establish the amount of the scholarship in a fair and impartial manner as follows: There shall be a basic scholarship equal in amount to every other basic scholarship for every eligible student in the demonstration area. In no case shall the amount of the basic scholarship fall below the level of average current expense per pupil for corresponding grade levels in the public schools in the demonstration area in the year immediately preceding the demonstration program.

(4) In addition to each base scholarship, compensatory scholarships shall be given to disadvantaged children. The amount of such compensatory scholarships and the manner by which children may qualify for them shall be established by the demonstration board.

(5) Adequate provision for the pro rata or incremental redemption of scholarships shall be made.

(6) The contract shall provide sufficient money to pay all actual and necessary transportation costs incurred by parents in sending their children to the school of their choice within the demonstration area, subject to distance limitations imposed by existing law.

(7) The contract shall specify that the contracting federal governmental agency shall hold harmless the participating board from any possible decreased economies of scale or increased costs per pupil caused by the transition to a demonstration program.

(1972, P.A. 122, S. 4; P.A. 78-218, S. 173; P.A. 07-217, S. 46.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 07-217 made technical changes in Subdiv. (1), effective July 12, 2007.



Section 10-239e - Use of scholarships. Eligibility of schools.

(a) The demonstration board shall authorize the parents or legal guardian of scholarship recipients to use the demonstration scholarships at any public or private school in which the scholarship recipient is enrolled provided such public or private school: (1) Meets all educational, fiscal, health and safety standards required by law, (2) does not discriminate against the admission of students and the hiring of teachers on the basis of race, color or economic status and has filed a certificate with the State Board of Education that the school is in compliance with Title VI of the Civil Rights Act of 1964, (3) in no case levies or requires any tuition, fee or charge above the value of the education scholarship, (4) is free from sectarian control or influence except as provided in subsection (b) of this section, (5) provides public access to all financial and administrative records and provides to the parent or guardian of each eligible child in the demonstration area comprehensive information, in written form, on the courses of study offered, curriculum, materials and textbooks, the qualifications of teachers, administrators and paraprofessionals, the minimum school day, the salary schedules, financial reports of money spent per pupil and such other information as may be required by the demonstration board, (6) provides periodic reports to the parents on the average progress of the pupils enrolled, (7) meets any additional requirements established for all participating schools by the demonstration board.

(b) In compliance with the constitutional guarantee of free exercise of religion, schools may be exempted from subdivision (4) of subsection (a) of this section if they meet all other requirements for eligibility.

(1972, P.A. 122, S. 5, 6.)



Section 10-239f - Collective bargaining by teachers.

Nothing contained in sections 10-239a to 10-239h, inclusive, shall be construed to interfere in any way with the rights of teachers of participating local or regional boards of education to organize and to bargain collectively regarding the terms and conditions of their employment. Teachers employed in the demonstration area shall be bound by the terms of such bargaining in the same way and to the same extent as if there were no demonstration area.

(1972, P.A. 122, S. 7; P.A. 78-218, S. 174.)

History: P.A. 78-218 substituted “local” for “town” and “boards of education” for “school districts”.



Section 10-239g - Evaluation of quality of education and satisfaction with schools under program.

The demonstration board shall provide for a valid test for judging the quality of education and satisfaction with schools resulting from the demonstration scholarship program as compared to the present system of public and private schools. All evaluations done shall be reported in detail to the State Board of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education.

(1972, P.A. 122, S. 8; P.A. 82-314, S. 56, 63.)

History: P.A. 82-314 changed official name of education committee.



Section 10-239h - Liberal construction.

The provisions of sections 10-239a to 10-239h, inclusive shall be liberally construed, the legislature's intent being to enable up to six Connecticut school districts to participate in this demonstration scholarship program.

(1972, P.A. 122, S. 9.)



Section 10-239i - Participation in the National Assessment of Educational Progress or other national or international assessment.

Each local and regional board of education, as may be designated by the Commissioner of Education, shall participate in the National Assessment of Educational Progress or in any other national or international measure of student progress as may be determined by the commissioner.

(P.A. 90-324, S. 2, 13; P.A. 06-192, S. 10.)

History: P.A. 06-192 added provision re other national or international measure of progress as determined by commissioner, effective July 1, 2006.



Section 10-239j - Disclosure of accreditation reports. Notification requirements.

(a) Within forty-five days of receipt of a New England Association of Schools and Colleges accreditation report for any public school, the local or regional board of education which has jurisdiction over such school shall publicly disclose the results of the report at a public meeting of the board of education and shall make the report available for inspection upon request.

(b) If the New England Association of Schools and Colleges places a school on probation or otherwise notifies the local or regional board of education or the superintendent of schools that a school in the district is at risk of losing its accreditation, the local or regional board of education shall notify the Department of Education of such placement or problems relating to accreditation and the department shall notify the joint standing committee of the General Assembly having cognizance of matters relating to education of such placement or problems.

(P.A. 90-324, S. 5, 13; P.A. 98-252, S. 17, 80.)

History: P.A. 98-252 designated existing provisions as Subsec. (a) and added Subsec. (b) re notification requirements, effective July 1, 1998.



Section 10-239k - Shared service agreements.

Any two or more boards of education may, in writing, agree to establish shared service agreements between such boards of education or between such boards of education and the municipalities in which such boards of education are located.

(P.A. 10-167, S. 1.)






Chapter 171 - Town Management

Section 10-240 - Control of schools.

Each town shall through its board of education maintain the control of all the public schools within its limits and for this purpose shall be a school district and shall have all the powers and duties of school districts, except so far as such powers and duties are inconsistent with the provisions of this chapter.

(1949 Rev., S. 1497; P.A. 78-218, S. 175.)

History: P.A. 78-218 added phrase “through its board of education” to clarify how control of public schools maintained.

Purpose and effect of consolidation. 82 C. 586; 86 C. 594. Former act had effect of compelling consolidation in certain towns. 122 C. 42. Cited. 149 C. 600; 152 C. 568. Each town is designated as a school district, and has the same powers as a school district to take land for school purposes. 168 C. 135. Present system of financing public education embodied in section; towns have been delegated duty to raise revenue by taxation. 172 C. 615. Cited. 182 C. 253; 210 C. 531; 218 C. 1; 237 C. 169; 238 C. 1.

Cited. 6 CA 212.

Authority to unite schools. 16 CS 336. Section, insofar as it delegates to Canton the state's duty of operating and maintaining free public schools and raising taxes therefor, violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution; state's duty to provide education performed through towns, societies and districts; violative of Connecticut Constitution insofar as it purports to delegate duty of raising taxes to operate public education. 31 CS 377. Local board of education is acting as agent of the town, not as agent of the state, in suit to recover damages for faulty construction of school building and doctrine of sovereign immunity is not applicable. 40 CS 141.



Section 10-241 - Powers of school districts.

Each school district shall be a body corporate and shall have power to sue and be sued; to purchase, receive, hold and convey real and personal property for school purposes; to build, equip, purchase and rent schoolhouses and make major repairs thereto and to supply them with fuel, furniture and other appendages and accommodations; to establish and maintain schools of different grades; to establish and maintain a school library; to lay taxes and to borrow money for the purposes herein set forth; to make agreements and regulations for the establishing and conducting of schools not inconsistent with the regulations of the town having jurisdiction of the schools in such district; and to employ teachers, in accordance with the provisions of section 10-151, and pay their salaries. When such board appoints a superintendent, such superintendent may, with the approval of such board, employ the teachers.

(1949 Rev., S. 1498, 1507; 1953, S. 955d.)

Annotations to former statutes:

Every inhabitant of a school district is a party to a suit brought against it and his property may be taken on an execution issued against it. 10 C. 395, see also 26 C. 527. A vote laying a tax is sufficiently definite if it is reasonably clear that the tax was imposed for legitimate purposes. 12 C. 437. Districts may sue by the name by which they are generally known. 13 C. 227. What is sufficient warning of meeting of school district. Id., 234. The records of a school district are evidence of its votes in a suit to which it is a party. Id., 235. The votes and proceedings of school districts, if within their jurisdiction, will be liberally construed. 15 C. 332, 454. The character and cost of school buildings, within broad limits, is left to the school district; courts will not interfere with this discretion except in clear cases of abuse. 25 C. 227; 63 C. 131. Extent of discretionary power of school district illustrated. 25 C. 227, 228. Schoolhouse may not be used for religious purposes against objection of taxpayers, and injunction will lie against such use. 27 C. 503. A school district has all necessary power to establish and maintain a school within its limits; district committee must obey the vote of the district as to rooms and teachers; the committee's authority is contingent on the district failing to act. 33 C. 304. A debt owed by a school district may be taken by foreign attachment; status of teacher as to district defined. 53 C. 509. School districts are limited in power to raise and expend money for the sole purposes set forth in statute. 60 C. 234. Right to build sewer and liability for neglect. 72 C. 564. Nature of school district. 73 C. 170; 85 C. 33. Power to borrow money carries with it power to issue negotiable bonds. 101 C. 261. Cited. 103 C. 420. Powers given cannot be circumscribed by vote at a town meeting. Id., 422. History of school district statutes; chapter applies only to towns which have not consolidated school districts. 122 C. 36, see also 77 C. 194.

The town as the school district of the town of Stamford may be sued. 5 CS 301. Indemnification of a school officer for counsel fees incurred in a libel action. 9 CS 442. Board of education as agent of the state, when. 19 CS 158.

Annotations to present section:

Cited. 149 C. 600; 170 C. 318. Present system of financing public education, principally embodied in Sec. 10-240 and this section, insofar as it purports to delegate to the town of Canton the state's duty to operate and maintain free public schools and raise taxes therefor, violates Art. I, Secs. 1, 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 172 C. 615. Cited. 237 C. 169; 238 C. 1.

Section, insofar as it delegates to Canton the state's duty to operate and maintain free public schools and raise taxes therefor, violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution; duty to educate is that of state and delegating it will not discharge it. 31 CS 377.



Section 10-241a - Taking of site by eminent domain.

Any local or regional school district may take, by eminent domain, land which has been fixed upon as a site, or addition to a site, of a public school building, and which is necessary for such purpose or for outbuildings or convenient accommodations for its schools, upon paying to the owner just compensation, provided such taking is with the approval of the legislative body of the town, and in the case of regional school districts, subject to the provisions of section 10-49a, and in each case in accordance with the provisions of sections 8-129 to 8-133, inclusive. The board, committee or public officer empowered to acquire school sites in such school district shall perform all duties and have all rights prescribed for the redevelopment agency in said sections with respect to such taking. No school district or municipality shall take for school purposes the land of any ecclesiastical society, upon any part of which a church building has already been erected, without the consent of such ecclesiastical society, or any land devoted to or used for cemetery or burial purposes.

(1967, P.A. 720, S. 1; P.A. 78-218, S. 176; P.A. 93-353, S. 22, 52.)

History: P.A. 78-218 substituted “local” for “town” school districts, “school building” for “schoolhouse” and “municipality” for “city or town”; P.A. 93-353 corrected an internal reference, effective July 1, 1993.

Town, after complying with section, could delegate its power to condemn to board of education which had authority to exercise it. 168 C. 135. Where voters approved land acquisition “for school purposes” and referendum question included “general purposes” and “open space”, and where evidence established site was to be used for school purposes, the taking was authorized by section and time limitation in Sec. 48-6 did not apply; “site...of a public building” is not limited to the footprint of the school building and related construction. 290 C. 668.

Where referendum question stated that some property proposed to be acquired by eminent domain for a school project would be used for open space and general government, provisions of Sec. 48-6 requiring commencement of compensation process within six months of referendum apply. 103 CA 369.



Section 10-242 - Meetings.

The annual town meeting shall be the annual school district meeting and special meetings shall be called and held in the same manner as provided by law for special town meetings.

(1949 Rev., S. 1499, 1539.)

Cited. 9 CS 442. Town meeting not superior to board of education in business relating to public schools. 16 CS 339.



Section 10-243 - Treasurer and clerk.

The town clerk and treasurer of each town shall have all the powers and duties, respectively, of the clerk and treasurer of a school district, except so far as such duties are rendered unnecessary by the provisions of this chapter.

(1949 Rev., S. 1505.)

Cited. 95 C. 202.



Section 10-244 - Payment of expenses.

Section 10-244 is repealed.

(1949 Rev., S. 1506; 1959, P.A. 615, S. 5.)



Section 10-244a - Employment of persons to provide security services in a public school while in possession of a firearm.

(a) For the school year commencing July 1, 2013, and each school year thereafter, no municipality or local or regional board of education may employ or enter into an agreement, as described in subdivision (2) of subsection (b) of section 53a-217b, with any person, other than a sworn member of an organized local police department or a retired police officer as provided in subsection (b) of this section, to provide security services in a public school if such person will possess a firearm, as defined in section 53a-3, while in the performance of his or her duties.

(b) A municipality or a local or regional board of education may employ or enter into an agreement with a retired police officer to provide security services in a public school if such retired police officer is a qualified retired law enforcement officer, as defined in 18 USC 926C, as amended from time to time. Such retired police officer shall receive annual training pursuant to section 7-294x and shall successfully complete annual firearms training provided by a certified firearms instructor that meets or exceeds the standards of the Police Officer Standards and Training Council or 18 USC 926C, as amended from time to time. Such retired police officer shall not be subject to the licensing requirements of part II of chapter 534.

(c) For the purposes of subsection (b) of this section, “retired police officer” means (1) a sworn member of an organized local police department who was certified by the Police Officer Standards and Training Council and retired or separated in good standing from such department or a sworn member of the Division of State Police within the Department of Emergency Services and Public Protection who retired or separated in good standing from said division, (2) a sworn federal law enforcement agent who retired or separated in good standing from such federal law enforcement service and who meets or exceeds the standards of the Police Officer Standards and Training Council for certification in this state, or (3) a sworn officer of an organized police department in another state who was certified under standards that meet or exceed the standards of the Police Officer Standards and Training Council for certification in this state and who retired or separated in good standing from such department.

(P.A. 13-188, S. 1; P.A. 14-212, S. 19; 14-217, S. 254.)

History: P.A. 13-188 effective June 25, 2013; P.A. 14-212 amended Subsec. (c) to redefine “retired police officer” by designating existing language as Subdiv. (1), adding Subdiv. (2) re sworn federal law enforcement agent and adding Subdiv. (3) re sworn officer of an organized police department in another state, effective July 1, 2014; P.A. 14-217 made identical changes as P.A. 14-212, effective July 1, 2014.



Section 10-245 - Formation of school districts.

No new school district shall be formed except as provided by part III of chapter 164.

(1949 Rev., S. 1514; 1969, P.A. 698, S. 26.)

History: 1969 act replaced absolute prohibition of formation of new school districts with qualified prohibition–“except as provided by part III of chapter 164”.

Town's authority to reestablish school districts revoked. 4 CS 36.



Section 10-246 - Sale of property of former districts.

Section 10-246 is repealed.

(1949 Rev., S. 1542; P.A. 78-218, S. 211.)



Section 10-247 - Management of permanent funds.

If any school district, formerly existing in a town in which the school districts have been or shall be abolished or consolidated, has received a permanent fund for the support of a school or schools in such district, the treasurer of the town shall have charge of it and keep a separate account thereof; and the income of such fund shall be held subject to the order of the board of education, which shall apply it for the benefit of the school or schools within or nearest to the limits of the district formerly existing, in such manner as to carry out, as nearly as possible, the intent of the grantor of such fund.

(1949 Rev., S. 1543; P.A. 78-218, S. 177.)

History: P.A. 78-218 deleted “town” in phrase “subject to the order of the town board of education”.

See Sec. 10-258 re administration of trust funds.



Section 10-248 - Payment of school expenses.

The expenses of maintaining public schools in each town, which shall be incurred with the approval of the board of education, shall be paid by the town treasurer on orders drawn by said board, except so far as they may be met by the income from local school funds. Such orders may be signed by such persons on behalf of the board as the board by bylaw or special vote, certified by the secretary to the town treasurer, provides; and, in the absence of such bylaw or special direction, by the secretary.

(1949 Rev., S. 1544; P.A. 78-218, S. 178.)

History: P.A. 78-218 deleted “town” in phrase “with the approval of the town board of education”.

Cited 152 C. 568.



Section 10-248a - Unexpended education funds account.

For the fiscal year ending June 30, 2011, and each fiscal year thereafter, notwithstanding any provision of the general statutes or any special act, municipal charter, home rule ordinance or other ordinance, the board of finance in each town having a board of finance, the board of selectman in each town having no board of finance or the authority making appropriations for the school district for each town may deposit into a nonlapsing account any unexpended funds from the prior fiscal year from the budgeted appropriation for education for the town, provided such amount does not exceed one per cent of the total budgeted appropriation for education for such prior fiscal year.

(P.A. 10-108, S. 32.)

History: P.A. 10-108 effective July 1, 2010.






Chapter 172 - Support of Public Schools. Transportation

Section 10-249 - Enumeration of children of compulsory school age in school districts and by state departments having jurisdiction over such children.

(a) The board of education of each local and regional school district shall annually determine by age the number of children of compulsory school age who reside within the jurisdiction of such school district as of January first of each year. Such determination shall be made by (1) enumeration of each such child individually or (2) any reasonable means of accounting approved by the Commissioner of Education.

(b) If any child of compulsory school age is not attending school within the jurisdiction of the board of education of a local or regional school district, the superintendent of schools of the district shall make a reasonable effort to ascertain the reason for such nonattendance. If such child is employed at labor, the superintendent of schools shall make a reasonable effort to ascertain the name and address of such child's employer or of the establishment where such child is employed. Returns shall be made to the board of education on or before the fifteenth day of May. Any state, local or other public agency shall, upon request by the superintendent of schools, provide such information as may be reasonably required for the purposes of this section.

(c) Each state department shall report periodically to the Commissioner of Education at such time and in such manner as he shall prescribe, the name and address of the most recent residence within the state for each child of compulsory school age under the jurisdiction of such department. The commissioner shall provide such information to the superintendent of schools of the local or regional school district wherein such child is indicated to have most recently resided.

(1949 Rev., S. 1546; 1957, P.A. 72, S. 1; 1959, P.A. 417, S. 1; February, 1965, P.A. 123, S. 1; 1971, P.A. 43, S. 1; P.A. 78-218, S. 179; P.A. 81-257, S. 4, 10.)

History: 1959 act removed fixed compensation of enumerators and provided for payment in discretion of board of education; 1965 act changed age of children to be enumerated from 18 to 21; 1971 act changed all marker dates in section, i.e. “October” to “April”,“September” to “January”, “September” to “March” and “November” to “May”, and required recording of address of employer as well as name; P.A. 78-218 substituted “local and regional school district” for “town board of education” and “school district” for “town” and replaced masculine personal pronouns with appropriate nouns; P.A. 81-257 streamlined the procedure for enumerating children of compulsory school age, eliminated appointment of an enumerator, made alternate plans for enumeration acceptable, required “reasonable effort” to determine reason for nonattendance of any child and employment information, authorized public agencies to provide information upon request of superintendent and added Subsec. (c) re reports by state departments to commissioner of education re whereabouts of children under their jurisdiction.

Cited. 152 C. 568.



Section 10-250 - Report showing number of children.

Annually, not later than June fifteenth, the superintendent of schools for each local or regional school district shall file with the Commissioner of Education a report, on a form prescribed by said commissioner, showing the number of children of compulsory school age residing within the jurisdiction of such school district determined in accordance with the provisions of section 10-249 and such other information as said commissioner requires.

(1949 Rev., S. 1547; 1957, P.A. 72, S. 2; 1971, P.A. 43, S. 2; P.A. 78-218, S. 180; P.A. 81-257, S. 5, 10.)

History: 1971 act changed deadline for report from January first to June fifteenth, substituted “report” for “sworn certificate” and required recording of children residing in town as of preceding “April” rather than “October”; P.A. 78-218 substituted “local or regional” board of education for “town” board; P.A. 81-257 clarified provisions, substituted “school district” for references to board of education and town and required filing of report with commissioner of education rather than with state board of education.



Section 10-251 - Penalty for refusing to give age of child.

Any person having control of a child under twenty-one years of age who wilfully refuses to give the name and age of such child, and such information concerning the school attendance of such child as this chapter requires, shall be fined not more than twenty-five dollars.

(1949 Rev., S. 1548; 1957, P.A. 72, S. 3; February, 1965, P.A. 123, S. 2; P.A. 81-257, S. 6, 10.)

History: 1965 act changed age of children in question from 18 to 21; P.A. 81-257 deleted reference to enumerator as recipient of information in keeping with amendment to Sec. 10-249 abolishing enumerators as canvassers of information.



Section 10-252 - Children in state receiving homes. Employment of teachers.

Section 10-252 is repealed.

(1949 Rev., S. 1549; 1955, S. 965d; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-218, S. 181; P.A. 80-483, S. 43, 186; P.A. 81-257, S. 7, 10; P.A. 84-255, S. 20, 21.)



Section 10-253 - School privileges for children in certain placements, nonresident children, children in temporary shelters, homeless children and children in juvenile detention facilities.

(a) Children placed out by the Commissioner of Children and Families or by other agencies or persons, including offices of a government of a federally recognized Native American tribe, private child-caring or child-placing agencies licensed by the Department of Children and Families, and eligible residents of facilities operated by the Department of Mental Health and Addiction Services or by the Department of Public Health who are eighteen to twenty-one years of age, shall be entitled to all free school privileges of the school district where they then reside as a result of such placement, except as provided in subdivision (4) of subsection (e) of section 10-76d. Except as provided in subsection (d) of this section and subdivision (4) of subsection (e) of section 10-76d, payment for such education shall be made by the board of education of the school district under whose jurisdiction such child would otherwise be attending school where such a school district is identified.

(b) The board of education of the school district under whose jurisdiction a child would otherwise be attending school shall be financially responsible for the reasonable costs of education for a child placed out by the Commissioner of Children and Families or by other agencies, including, but not limited to, offices of a government of a federally recognized Native American tribe, in a private residential facility when such child requires educational services other than special education services. Such financial responsibility shall be the lesser of one hundred per cent of the costs of such education or the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with subsection (a) of section 10-76f. Any costs in excess of the board’s basic contribution shall be paid by the State Board of Education on a current basis. The costs for services other than educational shall be paid by the state agency which placed the child. Application for the grant to be paid by the state for costs in excess of the local or regional board of education’s basic contribution shall be made in accordance with the provisions of subdivision (5) of subsection (e) of section 10-76d. Notwithstanding the provisions of this subsection, for the fiscal years ending June 30, 2004, to June 30, 2007, inclusive, and for the fiscal years ending June 30, 2010, to June 30, 2017, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this subsection shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this subsection for such year.

(c) No board of education shall be required to provide school accommodations for any child whose legal residence is in another state unless the board has entered into an agreement concerning the provision of educational services and programs with the state or local educational agency of such state responsible for educating the child, the facility where the child is placed or the parent or guardian placing such child, and provided that a bond, in a sum equal to the tuition payable for such child, issued by a surety company authorized to do business in this state and conditioned upon the payment of tuition at the rate established by the board, shall be filed with the treasurer of the school district in which such child is attending school by the parent or guardian or other person or organization in control of such child.

(d) Children residing with relatives or nonrelatives, when it is the intention of such relatives or nonrelatives and of the children or their parents or guardians that such residence is to be permanent, provided without pay and not for the sole purpose of obtaining school accommodations, and, for the fiscal year commencing July 1, 1981, and each fiscal year thereafter, children not requiring special education who are residing in any facility or home as a result of a placement by a public agency, including, but not limited to, offices of a government of a federally recognized Native American tribe, other than a local or regional board of education, and except as provided by subsection (b) of this section, shall be entitled to all free school privileges accorded to resident children of the school district in which they then reside. A local or regional board of education may require documentation from the parent or guardian, the relative or nonrelative, emancipated minor or pupil eighteen years of age or older that the residence is to be permanent, provided without pay and not for the sole purpose of obtaining school accommodations provided by the school district. Such documentation may include affidavits, provided that prior to any request for documentation of a child’s residency from the child’s parent or guardian, relative or nonrelative, or emancipated minor or pupil eighteen years of age or older, the board of education shall provide the parent or guardian, relative or nonrelative, emancipated minor or pupil eighteen years of age or older with a written statement specifying the basis upon which the board has reason to believe that such child, emancipated minor or pupil eighteen years of age or older is not entitled to school accommodations.

(e) (1) For purposes of this subsection:

(A) “Temporary shelters” means facilities which provide emergency shelter for a specified, limited period of time, and

(B) “Educational costs” means the reasonable costs of providing regular or, except as otherwise provided, special education, but in no event shall such costs exceed the average per pupil cost for regular education students or the actual cost of providing special education for special education students.

(2) Children in temporary shelters shall be entitled to free school privileges from either the school district in which the shelter is located or the school district in which the child would otherwise reside, if not for the need for temporary shelter. Upon notification from the school district in which the temporary shelter is located, the school district in which the child would otherwise reside, if identified, shall either pay tuition to the school district in which the temporary shelter is located for the child to attend school in that district or shall continue to provide educational services, including transportation, to such child. If the school district where the child would otherwise reside cannot be identified, the school district in which the temporary shelter is located shall be financially responsible for the educational costs for such child, except that in the case of a child who requires special education and related services and is placed by the Department of Children and Families in a temporary shelter on or after July 1, 1995, the school district in which the child resided immediately prior to such placement or the Department of Children and Families shall be responsible for the cost of such special education and related services, to the extent such board or department is responsible for such costs under subparagraph (B) of subdivision (2) of subsection (e) of section 10-76d. If the school district where the child would otherwise reside declines to provide free school privileges, the school district where the temporary shelter is located shall provide free school privileges and may recover tuition from the school district where the child would otherwise reside. In the case of children requiring special education who have been placed in out-of-district programs by either a board of education or state agency, the school district in which the child would otherwise reside shall continue to be responsible for the child’s education until such time as a new residence is established, notwithstanding the fact that the child or child’s family resides in a temporary shelter.

(f) Notwithstanding any provision of the general statutes, educational services shall be provided by each local and regional board of education to homeless children and youths in accordance with the provisions of 42 USC 11431, et seq., as amended from time to time.

(g) (1) For purposes of this subsection, “juvenile detention facility” means a juvenile detention facility operated by, or under contract with, the Judicial Department.

(2) The local or regional board of education for the school district in which a juvenile detention facility is located shall be responsible for the provision of general education and special education and related services to children detained in such facility. The provision of general education and special education and related services shall be in accordance with all applicable state and federal laws concerning the provision of educational services. Such board may provide such educational services directly or may contract with public or private educational service providers for the provision of such services. Tuition may be charged to the local or regional board of education under whose jurisdiction the child would otherwise be attending school for the provision of general education and special education and related services. Responsibility for the provision of educational services to the child shall begin on the date of the child’s placement in the juvenile detention facility and financial responsibility for the provision of such services shall begin upon the receipt by the child of such services.

(3) The local or regional board of education under whose jurisdiction the child would otherwise be attending school or, if no such board can be identified, the local or regional board of education for the school district in which the juvenile detention facility is located shall be financially responsible for the tuition charged for the provision of educational services to the child in such juvenile detention facility. The State Board of Education shall pay, on a current basis, any costs in excess of such local or regional board of education’s prior year’s average per pupil costs. If the local or regional board of education under whose jurisdiction the child would otherwise be attending school cannot be identified, the local or regional board of education for the school district in which the juvenile detention facility is located shall be eligible to receive on a current basis from the State Board of Education any costs in excess of such local or regional board of education’s prior year’s average per pupil costs. Application for the grant to be paid by the state for costs in excess of the local or regional board of education’s basic contribution shall be made in accordance with the provisions of subdivision (5) of subsection (e) of section 10-76d.

(4) The local or regional board of education under whose jurisdiction the child would otherwise be attending school shall be financially responsible for the provision of educational services to the child placed in a juvenile detention facility as provided in subdivision (3) of this subsection notwithstanding that the child has been suspended from school pursuant to section 10-233c, has been expelled from school pursuant to section 10-233d or has withdrawn, dropped out or otherwise terminated enrollment from school. Upon notification of such board of education by the educational services provider for the juvenile detention facility, the child shall be reenrolled in the school district where the child would otherwise be attending school or, if no such district can be identified, in the school district in which the juvenile detention facility is located, and provided with educational services in accordance with the provisions of this subsection.

(5) The local or regional board of education under whose jurisdiction the child would otherwise be attending school or, if no such board can be identified, the local or regional board of education for the school district in which the juvenile detention facility is located shall be notified in writing by the Judicial Branch of the child’s placement at the juvenile detention facility not later than one business day after the child’s placement, notwithstanding any provision of the general statutes to the contrary. The notification shall include the child’s name and date of birth, the address of the child’s parents or guardian, placement location and contact information, and such other information as is necessary to provide educational services to the child.

(6) Prior to the child’s discharge from the juvenile detention facility, an assessment of the school work completed by the child shall be conducted by the local or regional board of education responsible for the provision of educational services to children in the juvenile detention facility to determine an assignment of academic credit for the work completed. Credit assigned shall be the credit of the local or regional board of education responsible for the provision of the educational services. Credit assigned for work completed by the child shall be accepted in transfer by the local or regional board of education for the school district in which the child continues his or her education after discharge from the juvenile detention facility.

(1949 Rev., S. 1550; 1955, S. 966d; February, 1965, P.A. 586, S. 1; 1969, P.A. 793, S. 6; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-218, S. 182; P.A. 80-483, S. 44, 186; P.A. 81-257, S. 9, 10; 81-432, S. 3, 11; P.A. 82-311, S. 2, 4; P.A. 83-88, S. 1, 2; P.A. 85-473, S. 2, 3; P.A. 86-303, S. 2, 4; P.A. 87-179, S. 1, 2; P.A. 88-360, S. 13, 63; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-237, S. 4, 7; 95-257, S. 33, 58; P.A. 96-146, S. 10, 12; P.A. 98-168, S. 4, 26; June 30 Sp. Sess. P.A. 03-6, S. 8, 246; P.A. 05-245, S. 20; Sept. Sp. Sess. P.A. 09-6, S. 47; P.A. 11-48, S. 181; 11-51, S. 28; P.A. 13-247, S. 163; June Sp. Sess. P.A. 15-5, S. 251.)

History: 1965 act amended Subsec. (a) providing exception to requirement that children placed by welfare commissioner receive free school privileges in town where placed; 1969 act deleted reference to placement in hospitals or custodial institutions for periods less than a school year in Subsec. (a) and excluded from provisions “children placed in hospitals or custodial institutions pursuant to agreements made under section 10-76d of the 1967 supplement ...”; P.A. 75-420 substituted commissioner of social services for welfare commissioner; P.A. 77-614 substituted commissioner of human resources for commissioner of social services, effective January 1, 1979; P.A. 78-218 substituted “board of education” for “town” where a duty implied and “school district” for “town” where geographical location implied; P.A. 80-483 substituted commissioner of children and youth services for commissioner of human resources; P.A. 81-257 repealed Subsec. (d) which had required enumeration of child in district he resides on date of enumeration; P.A. 81-432 clarified educational and financial responsibilities for state agency placements; P.A. 82-311 clarified provisions of P.A. 81-432 concerning the provision of an education for non-special-education children who are placed by state agencies by amending Subsec. (a) to require that the responsibility for children placed by state agencies rests with the school district where the child is placed if no responsible school board can be determined; and amending Subsec. (d) to specify that children not requiring special education who are placed by a public agency in any facility or home are the responsibility of the district where they are placed; P.A. 83-88 amended Subsec. (c) to authorize board to establish rate of tuition for nonresident children; P.A. 85-473 amended section to apply to certain residents of department of mental health facilities; P.A. 86-303 in Subsec. (d) added the provision that the residence not be for the sole purpose of obtaining school accommodations and made other provisions re requiring documentation re the nature of the residence; P.A. 87-179 amended Subsec. (a) to make children placed out by licensed private child-caring or child-placing agencies entitled to the free school privileges of the school district where they reside as a result of placement and added new Subsec. (e) re financial responsibility for educational costs for children in temporary shelters; P.A. 88-360 in Subsec. (a) added reference to the Connecticut alcohol and drug abuse commission; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 95-237 amended Subsec. (e) to add the exception concerning financial liability for special education and related services for children placed by the Department of Children and Families, effective July 1, 1995; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services, replaced Department of Public Health and Addiction Services with Department of Public Health, and added “except as provided in subparagraph (B) of subdivision (4) of subsection (e) of section 10-76d” in Subsec. (a), effective July 1, 1995 (Revisor’s note: The reference to “subparagraph (B) of” was deleted editorially by the Revisors since Sec. 32 of P.A. 95-257 deleted former Subpara. (A) and the Subpara. (B) indicator from Sec. 10-76d(e)(4)); P.A. 96-146 amended Subsec. (e)(2) to make the Department of Children and Families responsible for the cost of special education and related services for certain children and to specify that the responsibility of the department or the school district in which the child resided prior to placement shall be to the extent the department or board is responsible for such costs under Sec. 10-76d(a)(2)(B), effective May 29, 1996; P.A. 98-168 amended Subsec. (b) to change one method for determining the financial responsibility of local and regional boards of education from “two and one-half times” the average to the average per pupil educational costs, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) by adding provisions re proportional reductions in grants for the fiscal years ending June 30, 2004, and June 30, 2005, and added Subsec. (f) requiring the provision of educational services to homeless children and youths by local and regional boards in accordance with the federal McKinney-Vento Homeless Assistance Act, effective August 20, 2003; P.A. 05-245 added language re placements by offices of a government of a federally recognized Native American tribe in Subsecs. (a), (b) and (d), and amended Subsec. (b) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b) to add language extending proportional reduction of grants through fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-51 added Subsec. (g) re provision of educational services to children detained in juvenile detention facility and financial responsibility therefor, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.



Section 10-254 - Fraud.

Any member of a board of education who fraudulently makes or joins in making any false certificate, by reason of which money is drawn from the state treasury, shall be fined not more than sixty dollars.

(1949 Rev., S. 1551.)



Section 10-255 - Waiver of forfeiture.

Section 10-255 is repealed.

(1949 Rev., S. 1552; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 183; 78-303, S. 85, 136; P.A. 84-255, S. 20, 21.)



Section 10-256 - Misapplication of school money.

If any money appropriated to the use of schools is applied by a town or school district to any other purpose, such town or school district shall forfeit the amount thereof to the state and the Comptroller shall sue for the same on behalf of the state, to be applied, when recovered, to the use of schools.

(1949 Rev., S. 1553; P.A. 10-32, S. 29.)

History: P.A. 10-32 made a technical change, effective May 10, 2010.



Section 10-257 - Income of town deposit fund.

Section 10-257 is repealed.

(1949 Rev., S. 1554; P.A. 82-239, S. 6, 7.)



Section 10-257a to 10-257g - Definitions. Minimum salaries for teachers; grants; calculations; contract negotiations. Salary aid grants, calculations; aid eligibility factor. General education aid grants; calculations. Eligibility. Teacher-pupil ratio aid grants; calculations. Grant applications; distribution of funds; grant adjustments.

Sections 10-257a to 10-257g, inclusive, are repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 86-1, S. 1–5, 7, 8, 58; P.A. 87-2, S. 1–7, 15–17, 21; 87-228, S. 1, 2; 87-250, S. 7, 8, 11; 87-325, S. 1–4; 87-464, S. 6–8; 87-488, S. 1–7, 9; P.A. 88-171, S. 1, 2, 5; 88-274, S. 1, 2; P.A. 96-244, S. 62, 63.)



Section 10-257h - Data to be transmitted.

(a) The executive secretary of the Teachers' Retirement Board shall, not later than October 1, 1987, and October first of every succeeding year, transmit to the Commissioner of Education a certified copy of the following data for each teacher reported by school districts to the Teachers' Retirement Board on the annual school staff reports due September 15, 1985, and September fifteenth of every succeeding year: (1) Social Security number; (2) school district code number; (3) educational preparation; (4) full-time equivalent status; (5) school level; (6) primary assignment code; (7) annual salary; and (8) the contract step at which the teacher is paid.

(b) Notwithstanding any provision of the general statutes to the contrary, regional school district #19 shall, for teachers employed by such district who are not participants in the teachers' retirement system pursuant to chapter 167a, furnish to the Teachers' Retirement Board in the same manner and at the same time the same information it furnishes to said board pursuant to subdivision (3) of subsection (a) of section 10-183n for teachers who participate in the system.

(May Sp. Sess. P.A. 86-1, S. 9, 58; P.A. 87-488, S. 8, 9; P.A. 02-89, S. 15.)

History: P.A. 87-488 added Subsec. (d) to require regional school district #19 to transmit certain data to the teachers' retirement board; P.A. 02-89 deleted as obsolete former Subsec. (a) requiring the supervising agent of each school district to provide the executive secretary with a preliminary report of certain data for the fiscal year ending June 30, 1987, deleted as obsolete former Subsec. (c) requiring the executive secretary to transmit to the Commissioner of Education a certified copy of certain data not later than July 1, 1986, and redesignated existing Subsecs. (b) and (d) as Subsecs. (a) and (b).



Section 10-257i - Educational roundtable committee.

Section 10-257i is repealed.

(May Sp. Sess. P.A. 86-1, S. 53, 58; P.A. 87-499, S. 33, 34.)



Section 10-258 - Trust funds.

If any town has received a permanent fund for the support of a school or schools, the town treasurer shall have charge of it and keep a separate account thereof; and the income of such fund shall be held subject to the order of the board of education, which shall apply it for the benefit of the school or schools within or nearest to the limits of the district formerly existing, in such manner as to carry out, as nearly as possible, the intent of the grantor of such fund.

(1949 Rev., S. 1555.)

See Sec. 10-247 re management of permanent funds.



Section 10-259 - Fiscal and school year defined.

The fiscal and school year shall commence July first and end June thirtieth.

(1949 Rev., S. 1558.)



Section 10-260 - State aid to towns.

Section 10-260 is repealed.

(1949 Rev., S. 1576; June, 1955, S. 971d; P.A. 78-218, S. 211.)



Section 10-260a - Auditing of state grants for public education. Review of procedures manual.

(a) In accomplishment of their duties as set forth in section 2-90 and in accordance with the authority granted under chapter 111 the Auditors of Public Accounts shall, as often as they deem necessary, examine the records and accounts of any town or local or regional board of education in connection with any grant made by any state agency pursuant to any section of the general statutes or any act of the General Assembly. Their findings shall be reported as required in section 2-90.

(b) The Department of Education shall submit to the Auditors of Public Accounts for review any proposed changes in the procedures manual that would alter the method of calculating educational equalization grants.

(P.A. 76-274, S. 1; P.A. 78-218, S. 184; P.A. 82-275, S. 1, 2; P.A. 03-76, S. 19.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 82-275 added Subsec. (b) which requires review of procedures manual; P.A. 03-76 made technical changes in Subsec. (b), effective June 3, 2003.



Section 10-261 - Definitions.

(a) Whenever used in this section and section 10-263:

(1) “Public schools” means nursery schools, kindergartens and grades one to twelve, inclusive;

(2) “Average daily membership” means the number of all pupils of the local or regional board of education enrolled in public schools at the expense of such board of education on October first or the full school day immediately preceding such date, provided the number so obtained shall be decreased by the Department of Education for failure to comply with the provisions of section 10-16 and shall be increased by one one-hundred-eightieth for each full-time equivalent school day of at least five hours of actual school work in excess of one hundred eighty days and nine hundred hours of actual school work and be increased by the full-time equivalent number of such pupils attending the summer sessions immediately preceding such date at the expense of such board of education; “enrolled” shall include pupils who are scheduled for vacation on the above dates and who are expected to return to school as scheduled. Pupils participating in the program established pursuant to section 10-266aa shall be counted in accordance with the provisions of subsection (h) of section 10-266aa;

(3) “Net current expenditures” means total current educational expenditures, less expenditures for (A) pupil transportation; (B) capital expenditures for land, buildings, equipment otherwise supported by a state grant pursuant to chapter 173 and debt service; (C) adult education; (D) health and welfare services for nonpublic school children; (E) all tuition received on account of nonresident pupils; (F) food services directly attributable to state and federal aid for child nutrition and to receipts derived from the operation of such services; and (G) student activities directly attributable to receipts derived from the operation of such services, except that the town of Woodstock may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by Woodstock Academy from income from its endowment funds upon receipt from said academy of a certified statement of such current expenses, and except that the town of Winchester may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by The Gilbert School from income from its endowment funds upon receipt from said school of a certified statement of such current expenses;

(4) “Adjusted equalized net grand list” means the equalized net grand list of a town multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income;

(5) “Adjusted equalized net grand list per capita” means the equalized net grand list divided by the total population of a town multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income;

(6) “Equalized net grand list”, for purposes of calculating the amount of grant or allocation to which any town is entitled, means the net grand list of such town upon which taxes were levied for the general expenses of such town three years prior to the fiscal year in which such grant is to be paid, equalized in accordance with section 10-261a;

(7) “Total population” of a town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid or an allocation is to be made, whichever is most recent; except that any town whose enumerated population residing in state and federal institutions within such town and attributed to such town by the census exceeds forty per cent of such “total population” shall be counted as follows: Those persons who are incarcerated or in custodial situations, including, but not limited to jails, prisons, hospitals or training schools or those persons who reside in dormitory facilities in schools, colleges, universities or on military bases shall not be counted in the “total population” of a town;

(8) “Per capita income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid or an allocation is to be made, whichever is most recent;

(9) “School tax rate” means the net current local educational expenditures of the fiscal year three years prior to that in which a grant is to be paid or an allocation is to be made, divided by a town's adjusted equalized net grand list.

(b) Nothing in subsection (a) of this section shall be construed to in any way penalize those towns which have not adopted the uniform fiscal year.

(c) If a town conducts a census, verified by the United States Department of Commerce, Bureau of the Census, that indicates a greater than twenty per cent difference in population, as calculated pursuant to this subsection, such updated census shall be used in determining such town's total population pursuant to subsection (a) of this section. The applicability of this subsection shall be determined by calculating (1) the difference between the town's last decennial census population and the census updated and verified by the Bureau of the Census times (2) the number of years between the last decennial census and the data year upon which the total population is computed pursuant to subsection (a) of this section, divided by the number of years between the last decennial census and the year in which the updated census was conducted. The product shall then be added to the town population from the last decennial census. Any town that seeks revision of its total population figures under this subsection shall make application to the Commissioner of Education on or before January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid or an allocation is to be made.

(1949 Rev., S. 1577; 1949, 1951, June, 1955, S. 972d; 1961, P.A. 571, S. 1; 1969, P.A. 531, S. 1; 1972, P.A. 120, S. 2; P.A. 75-341, S. 1, 5; P.A. 76-144, S. 1, 2; P.A. 77-579, S. 1; 77-614, S. 139, 610; P.A. 78-218, S. 185; 78-244, S. 1; 78-338, S. 1, 2; P.A. 79-128, S. 1, 36; 79-553, S. 1, 3; P.A. 80-6; 80-404, S. 1, 4; P.A. 81-413, S. 1, 6; 81-432, S. 8, 11; P.A. 82-301, S. 3, 5; P.A. 83-363, S. 1, 5; June Sp. Sess. P.A. 83-4, S. 1, 8; P.A. 84-273, S. 1, 3; P.A. 85-180, S. 1, 3; P.A. 86-71, S. 6, 11; 86-208, S. 1, 2; P.A. 87-330, S. 1, 2; 87-499, S. 15, 34; P.A. 88-156, S. 5; 88-360, S. 25, 63; P.A. 89-124, S. 10, 13; P.A. 90-325, S. 9, 32; P.A. 96-161, S. 6, 13; 96-244, S. 22, 63; P.A. 97-290, S. 25, 29; P.A. 00-220, S. 13, 43; P.A. 01-173, S. 21, 67; P.A. 03-76, S. 20; 03-278, S. 114; P.A. 11-179, S. 5.)

History: 1961 act changed the multiplier to determine “minimum program” from 200 to 250 for the school year 1961-62 and 300 for the school year 1962-63; 1969 act redefined “average daily membership” by imposing new formula, redefined “net current expenses” to exclude provision allowing figuring in interest on bonds for school construction and remodeling and deleted definition of “minimum program”; 1972 act specified 180 days “per pupil” in formula for average daily membership, allowed adjustments in districts with year-round sessions and defined “enrolled”; P.A. 75-341 defined “adjusted equalized net grand list per capita”, “equalized net grand list”, “total population”, “median family income”, “school tax rate” and “that portion of current operating expenditures supported by local taxes”; P.A. 76-144 removed provision allowing one one-hundred-eightieth (1/180) increase per day for school years exceeding 180 days in length and added Subsec. (b) protecting towns from being penalized because of failure to adopt uniform fiscal year; P.A. 77-579 redefined “total population” re inclusion or exclusion of students in dorms, military personnel on bases and persons incarcerated or in custodial institutions and defined “total student population”; P.A. 77-614 substituted department of revenue services for state tax department, effective January 1, 1979; P.A. 78-218 substituted local or regional “board of education” for town or school district” throughout section; P.A. 78-244 redefined “equalized net grand list” for the purpose of determining amounts of grants pursuant to Sec. 10-262c; P.A. 78-338 added Subsec. (c) clarifying what constitutes total educational expenditures of town for purposes of calculating “school tax rate”; P.A. 79-128 defined “per pupil”, “adjusted equalized net grand list” and “general state aid”, replaced definition of “net current expenses” with “net current expenditures”, “median family income” with “per capita income”, and “that portion of current operating expenditures supported by local taxes” with “net current local educational expenditures” and redefined “adjusted equalized net grand list per capita”, “total population”, “total student population”, and “school tax rate” in Subsec. (a) and amended Subsec. (c) to make provisions applicable more extensively than to calculation of school tax rate and to substitute “net current expenditures and net current local educational expenditures” for “the total educational expenditures” of a town; P.A. 79-553 clarified census figures to be used in determining total population and per capita income as those “available on January first of the year preceding the fiscal year in which payment is to be made ... ” and added Subsec. (d) re use of town's own census figures; P.A. 80-6 revised formula for calculation to determine applicability of provisions in Subsec. (d); P.A. 80-404 redefined “equalized net grand list”; P.A. 81-413 specified that capital expenditures for land, buildings, and equipment “otherwise supported by a state grant pursuant to chapter 173” to be deducted in calculating net current expenditures and defined “guaranteed wealth level” in Subsec. (a); P.A. 81-432 deleted reference to Sec. 10-76p in Subsec. (c); P.A. 82-301 amended Subsec. (c) to eliminate reference to section 10-266o, repealed by section 4 of the act; P.A. 83-363 amended Subsec. (a) to insert subdivision indicators, delete reference to a data year from definition of average daily membership, add a definition of “number of children under the aid to dependent children program” and established procedures for such count to be transmitted by commissioner of income maintenance to commissioner of education and changed all data bases so that three-year-old data rather than two-year-old data is used to calculate grants; June Sp. Sess. P.A. 83-4 amended Subsec. (d) requiring that revisions of total population be submitted to the commissioner on or before January first of the fiscal year two years prior to the fiscal year in which the grant payment is to be made; P.A. 84-273 amended Subsec. (a)(5) to exclude food services supported by state and federal aid and student activities supported by food services receipts from expenditures included as “net current expenditures”; P.A. 85-180 redefined “net current local educational expenditures” to exclude revenue from private and other sources for FY 1984-85 and ensuing fiscal years; P.A. 86-71 in Subsec. (c) deleted the reference to Sec. 10-266n which was repealed; P.A. 86-208 redefined “average daily membership” by providing that the number obtained be increased when a school year exceeds 180 days and by substituting “during the summer session” for “between July first and September first” in Subsec. (a)(2), effective July 1, 1987; P.A. 87-330 amended Subsec. (a)(5) to include in “net current expenditures”, with respect to debt service, the principal amount of any debt incurred to pay an expense otherwise includable; P.A. 87-499 in Subsec. (a)(13) substituted “expenditures of funds” for “revenue” in the definition of “net current local educational expenditures”; P.A. 88-156 made a technical change in Subsec. (a)(3); P.A. 88-360 in Subparas (F) and (G) of Subsec. (a)(5) substituted “directly attributable to” for “supported by”; P.A. 89-124 deleted references to Sec. 10-262e which was repealed by Sec. 12 of the act and to Sec. 10-262c which was repealed by Sec. 8 of public act 88-358, deleted the definitions for “number of children under the aid to dependent children program”, “per pupil”, “total student population”, “general state aid” and “guaranteed wealth level” in Subsec. (a) and renumbered the Subdivs. and substituted “a grant is to be paid or an allocation is to be made” for “payment is to be made” and made other technical changes; P.A. 90-325 redefined “average daily membership” to be the enrollment count on October first rather than the average of the enrollments on October first and May first; P.A. 96-161 redefined “average daily membership” to change the basis for decreases and increases to correspond to the requirements of Sec. 10-16 and to rewrite the provision concerning the counting of students attending summer sessions, effective June 3, 1996; P.A. 96-244 removed the definition of “net current local educational expenditures” and deleted Subsec. (c) relating to such definition, relettering Subsec. (d) accordingly, effective July 1, 1996; P.A. 97-290 amended Subsec. (a)(2) to add provision concerning pupils participating in the program established pursuant to Sec. 10-266aa, effective July 1, 1997; P.A. 00-220 amended Subsec. (a)(2) to make a technical change, effective July 1, 2000; P.A. 01-173 amended Subsec. (a)(2) to make a technical change, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (a)(3), effective June 3, 2003, P.A. 03-278 made a technical change in Subsec. (a)(2), effective July 9, 2003; P.A. 11-179 amended Subsec. (a)(3)(B) by deleting proviso re debt service, effective July 13, 2011.

Cited. 138 C. 265. Enactment term. 163 C. 537. Cited. 187 C. 187; 195 C. 24; 228 C. 699.



Section 10-261a - Equalized net grand lists for purposes of educational equalization grants.

(a) The Secretary of the Office of Policy and Management, shall, on the basis of data provided by each town in the state in accordance with section 10-261b, determine annually for each town the ratio of the assessed valuation of real property for purposes of the property tax and the fair market value of such property as determined from records of actual sales of such property and from such other data and statistical techniques as deemed appropriate by the secretary. With respect to the assessment year in any town in which a revaluation required under section 12-62 becomes effective, the real estate ratio used for the purposes of this section shall be the assessment rate under the provisions of subsection (b) of section 12-62a adjusted for any phase-in pursuant to section 12-62c. Said ratio as determined with respect to any town shall be used by the secretary to compute the equalized net grand list for such town for purposes of any grant that may be payable to such town under the provisions of section 10-262i, provided the sales assessment ratio used to compute the equalized net grand list of each town shall be calculated using uniform procedures for all towns. The equalized net grand list in such town shall consist of the assessed value of all real property on the net grand list divided by said ratio, plus the assessed value of all personal property on such net grand list divided by the assessment ratio in current use in such town.

(b) The Secretary of the Office of Policy and Management shall, annually, no later than the first day of August submit the equalized net grand list for each town to the State Board of Education and the Commissioner of Education for purposes of computing the amount of grant payable to any town under the provisions of said section 10-262i.

(c) The Secretary of the Office of Policy and Management shall, annually, no later than the first day of May mail to the chief executive officer and the assessor in each town notification concerning the equalized net grand list computed with respect to such town. Within fifteen days following receipt of such notification, any town may appeal to the secretary for a hearing concerning such equalized net grand list, provided such appeal shall be in writing and include a statement as to the reasons for such appeal. The secretary shall, within fifteen days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of denial, a statement as to the reasons for such denial. If any town is aggrieved by the action of the secretary following such hearing or in denying any such hearing, such town may, within thirty days, appeal to the superior court for the judicial district in which such town is located. Such appeal shall be a preferred case, to be heard, unless cause appears to the contrary, at the first session, by the court. Upon all such appeals which are denied, costs may be taxed against the town at the discretion of the court, but no costs shall be taxed against the state.

(d) The Secretary of the Office of Policy and Management is authorized to adopt regulations concerning the determinations and procedures required by this section, provided prior to such adoption a copy shall be sent to the chief executive officer and the assessor in each town and the secretary shall allow a reasonable period of time following such notification for any town to request a hearing concerning such proposed regulations or to submit recommendations.

(P.A. 77-478, S. 1, 5; 77-614, S. 139, 587, 610; P.A. 78-244, S. 2; 78-303, S. 85, 136; P.A. 80-483, S. 179, 186; P.A. 81-4, S. 1–3; 81-413, S. 5, 6; P.A. 86-351, S. 1, 3; P.A. 89-124, S. 11, 13; P.A. 96-171, S. 2, 16; P.A. 97-244, S. 5, 13; P.A. 03-174, S. 6; P.A. 11-48, S. 192; June 12 Sp. Sess. P.A. 12-2, S. 169.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-244 substituted “June” for “October” in Subsec. (b) and amended Subsec. (c) to require notification to be sent to state board of education and to change deadline from June fifteenth to March first with date of commencement set at March 1, 1979, rather than June 15, 1979; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 81-4 changed deadline for submission of equalized grand list to state board of education from June first to August first in Subsec. (b) and deadline for notification of town officers re computation of grand list in Subsec. (c) from March first to May first; P.A. 81-413 amended Subsec. (a) to require that the sales assessment ratio used to compute each town's equalized net grand list be calculated using uniform procedures for all towns; P.A. 86-351 amended Subsec. (c) by adding language concerning appeal by the town from denial of hearing by the secretary of the office of policy and management concerning the equalized net grand list, effective October 1, 1986, and applicable to the October 1, 1986, assessment list and appeals therefrom in any town and each assessment list thereafter; P.A. 89-124 in Subsec. (a) substituted references to Sec. 10-262i for Sec. 10-262c which was repealed by Sec. 8 of public act 88-358; P.A. 96-171 amended Subsec. (a) to delete reference to Subsec. (c) of Sec. 12-62a, reflecting repeal of said Subsec. (c) by same public act, effective May 31, 1996; P.A. 97-244 amended Subsec. (a) to add provision re assessment rate in years in which revaluation becomes effective, effective July 1, 1997; P.A. 03-174 amended Subsec. (b) by adding reference to Commissioner of Education and amended Subsec. (c) by deleting reference to State Board of Education, effective July 1, 2003; P.A. 11-48 amended Subsec. (a) to add provision re phase-in adjustment pursuant to Sec. 12-62c(b), effective June 13, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a), effective July 1, 2012.

Cited. 187 C. 187; 195 C. 24; 228 C. 699.



Section 10-261b - Data re transfers of real property for preparation of equalized net grand lists.

(a) The town clerk and assessor or board of assessors in each town shall, no later than the last day of each month, submit to the Secretary of the Office of Policy and Management all required data concerning each transfer of real property in such town recorded during the preceding month, except each transfer of real property in such town recorded during the months of October, November, December and January shall be submitted no later than sixty days following the last day of the month in which the transfer was recorded, as specified on a form prepared by the Secretary of the Office of Policy and Management for the purpose of determining the sales-assessment ratio for each town as required in section 10-261. Any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the data as required by this section shall forfeit one dollar to the state, for each transfer of real property for which such data is required, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54.

(b) A town shall not be required to submit data as required under subsection (a) of this section in an assessment year in which a revaluation becomes effective unless a town is implementing a phase-in pursuant to section 12-62c.

(P.A. 77-478, S. 3, 5; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-351, S. 2, 3; P.A. 87-115, S. 7, 8; P.A. 95-283, S. 30, 68; P.A. 97-244, S. 6, 13; P.A. 11-48, S. 193; June 12 Sp. Sess. P.A. 12-2, S. 170.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 86-351 substituted “secretary of the office of policy and management” for “commissioner of revenue services” as the person to receive all required data concerning each transfer of real property, effective October 1, 1986, and applicable to the October 1, 1986, assessment list in any town and each assessment list thereafter; P.A. 87-115 required that transfers of real property recorded in October, November, December and January be submitted to the office of policy and management no later than 60 days following the last day of the month in which the transfer was recorded and that any municipality which neglects to transmit the data as required shall forfeit $1.00 to the state for each transfer for which data is required and that the secretary of the office of policy and management may waive such forfeiture in accordance with regulations to be adopted and authorized said secretary to extend the time for submission of the data in any year in which a revaluation as required under Sec. 12-62 becomes effective for the assessment list, effective May 11, 1987, and applicable to transfers of real property occurring on or after October 1, 1987; P.A. 95-283 amended Subsec. (b) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 97-244 replaced former Subsec. (b), which had allowed extensions of time for data submission, with new Subsec. providing that towns are not required to submit data in an assessment year in which a revaluation becomes effective, effective July 1, 1997; P.A. 11-48 amended Subsec. (b) to add provision re phase-in implementation pursuant to Sec. 12-62c(b), effective June 13, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b), effective July 1, 2012.

Cited. 195 C. 24; 228 C. 699.



Section 10-262 to 10-262e - Amounts payable to towns per pupil in average daily membership; additional payment for increase in enrollment. Pro rata distribution of federal funds among towns. Educational equalization grants; calculations; effect of changes in data elements. Equalized net grand lists for fiscal years ending in 1978 and 1979. Grants to be expended for school purposes only; minimum expenditure requirement.

Sections 10-262 to 10-262e, inclusive, are repealed.

(1949 Rev., S. 1578; June, 1955, S. 973d; 1961, P.A. 571, S. 2–4; June, 1963, P.A. 1, S. 1, 2; February, 1965, P.A. 361, S. 10; 1967, P.A. 580, S. 1; 1969, P.A. 604, S. 1, 2; June, 1971, S.A. 1, S. 13; 1972, S.A. 53, S. 11; P.A. 74-158, S. 1, 2; P.A. 75-341, S. 3–5; P.A. 76-387, S. 1–3, 5; P.A. 77-478, S. 2, 5; 77-540, S. 2, 4; 77-579, S. 2; 77-614, S. 302, 610; P.A. 78-303, S. 85, 136; 78-330, S. 1–3; 78-352, S. 5; P.A. 79-128, S. 2, 3, 35, 36; P.A. 80-404, S. 3, 4; P.A. 81-31, S. 1–3; 81-413, S. 2–4, 6; P.A. 82-91, S. 2, 3, 38; P.A. 83-363, S. 2, 5; 83-587, S. 14, 96; June Sp. Sess. P.A. 83-4, S. 2, 3, 8; P.A. 84-273, S. 2, 3; 84-474, S. 1, 3; 84-490, S. 1, 2; P.A. 85-550, S. 1, 3; May Sp. Sess. P.A. 86-1, S. 48, 58; P.A. 87-391, S. 1, 2; P.A. 88-136, S. 12, 13, 37; 88-358, S. 8, 9; P.A. 89-124, S. 12, 13; P.A. 93-353, S. 51, 52.)



Section 10-262f - Definitions.

Whenever used in this section and sections 10-262h to 10-262j, inclusive:

(1) “Adjusted equalized net grand list” means the equalized net grand list of a town multiplied by its income adjustment factor.

(2) “Base aid ratio” means (A) for the fiscal years ending June 30, 2008, to June 30, 2013, inclusive, one minus the ratio of a town’s wealth to the state guaranteed wealth level, provided no town’s aid ratio shall be less than nine one-hundredths, except for towns which rank from one to twenty when all towns are ranked in descending order from one to one hundred sixty-nine based on the ratio of the number of children below poverty to the number of children age five to seventeen, inclusive, the town’s aid ratio shall not be less than thirteen one-hundredths when based on data used to determine the grants pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, for the fiscal year ending June 30, 2008, and (B) for the fiscal year ending June 30, 2014, and each fiscal year thereafter, one minus the town’s wealth adjustment factor, except that a town’s aid ratio shall not be less than (i) ten one-hundredths for a town designated as an alliance district, as defined in section 10-262u, and (ii) two one-hundredths for a town that is not designated as an alliance district.

(3) “Income adjustment factor” means the average of a town’s per capita income divided by the per capita income of the town with the highest per capita income in the state and a town’s median household income divided by the median household income of the town with the highest median household income in the state.

(4) “Median household income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which payment is to be made pursuant to section 10-262i.

(5) “Supplemental aid factor” means for each town the average of its percentage of children eligible under the temporary family assistance program and its grant mastery percentage.

(6) “Percentage of children eligible under the temporary family assistance program” means the town’s number of children under the temporary family assistance program divided by the number of children age five to seventeen, inclusive, in the town.

(7) “Average mastery percentage” means for each school year the average of the three most recent mastery percentages available on December first of the school year.

(8) “Equalized net grand list”, for purposes of calculating the amount of grant to which any town is entitled in accordance with section 10-262h, means the average of the net grand lists of the town upon which taxes were levied for the general expenses of the town two, three and four years prior to the fiscal year in which such grant is to be paid, provided such net grand lists are equalized in accordance with section 10-261a.

(9) “Foundation” means (A) for the fiscal year ending June 30, 1990, three thousand nine hundred eighteen dollars, (B) for the fiscal year ending June 30, 1991, four thousand one hundred ninety-two dollars, (C) for the fiscal year ending June 30, 1992, four thousand four hundred eighty-six dollars, (D) for the fiscal years ending June 30, 1993, June 30, 1994, and June 30, 1995, four thousand eight hundred dollars, (E) for the fiscal years ending June 30, 1996, June 30, 1997, and June 30, 1998, five thousand seven hundred eleven dollars, (F) for the fiscal year ending June 30, 1999, five thousand seven hundred seventy-five dollars, (G) for the fiscal years ending June 30, 2000, to June 30, 2007, inclusive, five thousand eight hundred ninety-one dollars, (H) for the fiscal years ending June 30, 2008, to June 30, 2013, inclusive, nine thousand six hundred eighty-seven dollars, and (I) for the fiscal year ending June 30, 2014, and each fiscal year thereafter, eleven thousand five hundred twenty-five dollars.

(10) “Number of children age five to seventeen, inclusive” means that enumerated in the most recent federal decennial census of population or enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which payment is to be made pursuant to section 10-262i.

(11) “Supplemental aid ratio” means .04 times the supplemental aid factor of a town divided by the highest supplemental aid factor when all towns are ranked from low to high, provided any town whose percentage of children eligible under the temporary family assistance program exceeds twenty-five shall have a supplemental aid ratio of .04.

(12) “Grant mastery percentage” means (A) for the school year ending June 30, 1989, average mastery percentage, and (B) for the school years ending June 30, 1990, through the school year ending June 30, 1995, the average mastery percentage plus the mastery improvement bonus, and (C) for each school year thereafter, the average mastery percentage.

(13) “Mastery count” of a town means for each school year the grant mastery percentage of the town multiplied by the number of resident students.

(14) “Mastery improvement bonus” means for each school year through the school year ending June 30, 1995, seventy-five per cent of the difference between (A) the grant mastery percentage for the previous school year, and (B) the average mastery percentage for the school year, but not less than zero.

(15) “Mastery percentage” of a town for any school year means, using the mastery test data of record for the mastery examination administered in such year, pursuant to section 10-14n, the number obtained by dividing (A) the total number of valid tests with scores below the state-wide standard for remedial assistance, as determined by the Department of Education, in each subject of the examinations pursuant to subsection (b) of section 10-14n taken by resident students, by (B) the total number of such valid tests taken by such students.

(16) “Mastery test data of record” means for the school year commencing July 1, 2013, and each school year thereafter, the data of record subsequent to the administration of the mastery examinations pursuant to subsection (b) of section 10-14n, as adjusted by the Department of Education pursuant to a request by a local or regional board of education filed with the department not later than the August thirtieth following the administration of such examination.

(17) “Number of children under the temporary family assistance program” means the number obtained by adding together the unduplicated aggregate number of children five to eighteen years of age eligible to receive benefits under the temporary family assistance program or its predecessor federal program, as appropriate, in October and May of each fiscal year, and dividing by two, such number to be certified and submitted annually, no later than the first day of July of the succeeding fiscal year, to the Commissioner of Education by the Commissioner of Social Services.

(18) “Per capita income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which payment is to be made pursuant to section 10-262i.

(19) “Regional bonus” means, for any town which is a member of a regional school district and has students who attend such regional school district, an amount equal to one hundred dollars for each such student enrolled in the regional school district on October first or the full school day immediately preceding such date for the school year prior to the fiscal year in which the grant is to be paid multiplied by the ratio of the number of grades, kindergarten to grade twelve, inclusive, in the regional school district to thirteen.

(20) “Regular program expenditures” means (A) total current educational expenditures less (B) expenditures for (i) special education programs pursuant to subsection (h) of section 10-76f, (ii) pupil transportation eligible for reimbursement pursuant to section 10-266m, (iii) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (iv) health services for nonpublic school children, (v) adult education, (C) expenditures directly attributable to (i) state grants received by or on behalf of school districts except grants for the categories of expenditures listed in subparagraphs (B)(i) to (B)(iv), inclusive, of this subdivision and except grants received pursuant to section 10-262i and section 10-262c of the general statutes, revision of 1958, revised to January 1, 1987, and except grants received pursuant to chapter 173, (ii) federal grants received by or on behalf of school districts except for adult education and federal impact aid, and (iii) receipts from the operation of child nutrition services and student activities services, (D) expenditures of funds from private and other sources, and (E) tuition received on account of nonresident students. The town of Woodstock may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by Woodstock Academy from income from its endowment funds upon receipt from said academy of a certified statement of such current expenses. The town of Winchester may include as part of the current expenses of its public school for each school year the amount expended for current expenses in that year by the Gilbert School from income from its endowment funds upon receipt from said school of a certified statement of such current expenses.

(21) “Regular program expenditures per need student” means, in any year, the regular program expenditures of a town for such year divided by the number of total need students in the town for such school year, provided for towns which are members of a kindergarten to grade twelve, inclusive, regional school district and for such regional school district, “regular program expenditures per need student” means, in any year, the regular program expenditures of such regional school district divided by the sum of the number of total need students in all such member towns.

(22) “Resident students” means the number of pupils of the town enrolled in public schools at the expense of the town on October first or the full school day immediately preceding such date, provided the number shall be decreased by the Department of Education for failure to comply with the provisions of section 10-16 and shall be increased by one one-hundred-eightieth for each full-time equivalent school day in the school year immediately preceding such date of at least five hours of actual school work in excess of one hundred eighty days and nine hundred hours of actual school work and be increased by the full-time equivalent number of such pupils attending the summer sessions immediately preceding such date at the expense of the town; “enrolled” shall include pupils who are scheduled for vacation on the above date and who are expected to return to school as scheduled. Pupils participating in the program established pursuant to section 10-266aa shall be counted in accordance with the provisions of subsection (h) of section 10-266aa.

(23) “Schools” means nursery schools, kindergarten and grades one to twelve, inclusive.

(24) “State guaranteed wealth level” means (A) for the fiscal year ending June 30, 1990, 1.8335 times the town wealth of the town with the median wealth as calculated using the data of record on December first of the fiscal year prior to the year in which the grant is to be paid pursuant to section 10-262i, (B) for the fiscal years ending June 30, 1991, and 1992, 1.6651 times the town wealth of the town with such median wealth, (C) for the fiscal years ending June 30, 1993, June 30, 1994, and June 30, 1995, 1.5361 times the town wealth of the town with the median wealth, (D) for the fiscal years ending June 30, 1996, to June 30, 2007, inclusive, 1.55 times the town wealth of the town with the median wealth, and (E) for the fiscal year ending June 30, 2008, and each fiscal year thereafter, 1.75 times the town wealth of the town with the median wealth.

(25) “Total need students” means the sum of (A) the number of resident students of the town for the school year, (B) (i) for any school year commencing prior to July 1, 1998, one-quarter the number of children under the temporary family assistance program for the prior fiscal year, and (ii) for the school years commencing July 1, 1998, to July 1, 2006, inclusive, one-quarter the number of children under the temporary family assistance program for the fiscal year ending June 30, 1997, (C) for school years commencing July 1, 1995, to July 1, 2006, inclusive, one-quarter of the mastery count for the school year, (D) for school years commencing July 1, 1995, to July 1, 2006, inclusive, ten per cent of the number of eligible children, as defined in subdivision (1) of section 10-17e, for whom the board of education is not required to provide a program pursuant to section 10-17f, (E) for the school years commencing July 1, 2007, to July 1, 2012, inclusive, fifteen per cent of the number of eligible students, as defined in subdivision (1) of section 10-17e, for whom the board of education is not required to provide a program pursuant to section 10-17f, (F) for the school years commencing July 1, 2007, to July 1, 2012, inclusive, thirty-three per cent of the number of children below the level of poverty, and (G) for the school year commencing July 1, 2013, and each school year thereafter, thirty per cent of the number of children eligible for free or reduced price meals or free milk.

(26) “Town wealth” means the average of a town’s adjusted equalized net grand list divided by its total need students for the fiscal year prior to the year in which the grant is to be paid and its adjusted equalized net grand list divided by its population.

(27) “Population” of a town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid, whichever is most recent; except that any town whose enumerated population residing in state and federal institutions within such town and attributed to such town by the census exceeds forty per cent of such “population” shall have its population adjusted as follows: Persons who are incarcerated or in custodial situations, including, but not limited to jails, prisons, hospitals or training schools or persons who reside in dormitory facilities in schools, colleges, universities or on military bases shall not be counted in the “population” of a town.

(28) “Base revenue” for the fiscal year ending June 30, 1995, means the sum of the grant entitlements for the fiscal year ending June 30, 1995, of a town pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, and subsection (a) of section 10-76g, including its proportional share, based on enrollment, of the revenue paid pursuant to section 10-76g, to the regional district of which the town is a member, and for each fiscal year thereafter means the amount of each town’s entitlement pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, minus its density supplement, as determined pursuant to subdivision (6) of subsection (a) of section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, except that for the fiscal year ending June 30, 2003, each town’s entitlement shall be determined without using the adjustments made to the previous year’s grant pursuant to subparagraph (M) of subdivision (6) of subsection (a) of section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, except that for the fiscal year ending June 30, 2004, each town’s entitlement shall be determined without using the adjustments made to the previous year’s grant pursuant to subparagraph (N) of subdivision (6) of subsection (a) of section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013.

(29) “Density” means the population of a town divided by the square miles of a town.

(30) “Density aid ratio” means the product of (A) the density of a town divided by the density of the town in the state with the highest density, and (B) .006273.

(31) “Mastery goal improvement count” means the product of (A) the difference between the percentage of state-wide mastery examination scores, pursuant to subdivisions (1) and (2) of subsection (a) of section 10-14n, at or above the mastery goal level for the most recently completed school year and the percentage of such scores for the prior school year, and (B) the resident students of the town, or zero, whichever is greater.

(32) “Target aid” means the sum of (A) the product of a town’s base aid ratio, the foundation level and the town’s total need students for the fiscal year prior to the year in which the grant is to be paid, (B) the product of a town’s supplemental aid ratio, the foundation level and the sum of the portion of its total need students count described in subparagraphs (B) and (C) of subdivision (25) of this section for the fiscal year prior to the fiscal year in which the grant is to be paid, and the adjustments to its resident student count described in subdivision (22) of this section relative to length of school year and summer school sessions, and (C) the town’s regional bonus.

(33) “Fully funded grant” means the sum of (A) the product of a town’s base aid ratio, the foundation level and the town’s total need students for the fiscal year prior to the year in which the grant is to be paid, and (B) the town’s regional bonus.

(34) “Number of children below the level of poverty” means the number of children, ages five to seventeen, inclusive, in families in poverty, as determined under Part A of Title I of the No Child Left Behind Act, P.L. 107-110. The count for member towns of regional school districts shall be the sum of towns’ initial determination under Title I and the proportionate share of the regional districts determination based member enrollment in the regional district.

(35) “Current program expenditures” means (A) total current educational expenditures less (B) expenditures for (i) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (ii) health services for nonpublic school children, and (iii) adult education, (C) expenditures directly attributable to (i) state grants received by or on behalf of school districts except grants for the categories of expenditures listed in subparagraphs (B)(i) to (B)(iii), inclusive, of this subdivision and except grants received pursuant to section 10-262i and section 10-262c of the general statutes, revision of 1958, revised to January 1, 1987, and except grants received pursuant to chapter 173, (ii) federal grants received by or on behalf of school districts except for adult education and federal impact aid, and (iii) receipts from the operation of child nutrition services and student activities services, (D) expenditures of funds from private and other sources, and (E) tuition received on account of nonresident students. The town of Woodstock may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by Woodstock Academy from income from its endowment funds upon receipt from said academy of a certified statement of such current expenses. The town of Winchester may include as part of the current expenses of its public school for each school year the amount expended for current expenses in that year by the Gilbert School from income from its endowment funds upon receipt from said school of a certified statement of such current expenses.

(36) “Current program expenditures per resident student” means, in any year, the current program expenditures of a town for such year divided by the number of resident students in the town for such school year.

(37) “Base aid” means the amount of the grant pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, that a town was eligible to receive for the fiscal year ending June 30, 2013.

(38) “Local funding percentage” means that for the fiscal year two years prior to the fiscal year in which the grant is to be paid pursuant to section 10-262i, the number obtained by dividing (A) total current educational expenditures less (i) expenditures for (I) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (II) health services for nonpublic school children, and (III) adult education, (ii) expenditures directly attributable to (I) state grants received by or on behalf of school districts, except those grants for the categories of expenditures described in subparagraphs (A)(i)(I) to (A)(i)(III), inclusive, of this subdivision, and except grants received pursuant to chapter 173, (II) federal grants received by or on behalf of local or regional boards of education, except those grants for adult education and federal impact aid, and (III) receipts from the operation of child nutrition services and student activities services, (iii) expenditures of funds from private and other sources, and (iv) tuition received by the district for the education of nonresident students, by (B) total current educational expenditures less expenditures for (i) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (ii) health services for nonpublic school children, and (iii) adult education.

(39) “Minimum local funding percentage” means (A) for the fiscal year ending June 30, 2013, twenty per cent, (B) for the fiscal year ending June 30, 2014, twenty-one per cent, (C) for the fiscal year ending June 30, 2015, twenty-two per cent, (D) for the fiscal year ending June 30, 2016, twenty-three per cent, and (E) for the fiscal year ending June 30, 2017, twenty-four per cent.

(40) “Number of children eligible for free or reduced price meals or free milk” means the number of pupils of the town enrolled in public schools at the expense of the town on October first or the full school day immediately preceding such date, in families that meet the income eligibility guidelines established by the federal Department of Agriculture for free or reduced price meals or free milk under the National School Lunch Program, established pursuant to P.L. 79-396.

(41) “Equalized net grand list per capita” means the equalized net grand list of a town divided by the population of such town.

(42) “Equalized net grand list adjustment factor” means the ratio of the town’s equalized net grant list per capita to one and one-half times the town equalized net grand list per capita of the town with the median equalized net grand list per capita.

(43) “Median household income adjustment factor” means the ratio of the median household income of the town to one and one-half times the median household income of the town with the median household income when all towns are ranked according to median household income.

(44) “Wealth adjustment factor” means the sum of a town’s equalized net grand list adjustment factor multiplied by ninety one-hundredths per cent and a town’s median household income adjustment factor multiplied by ten one-hundredths per cent.

(45) “Net current expenditures per resident student” means, in any school year, the net current expenditures, as defined in section 10-261, for such school year divided by the number of resident students in the town for such school year.

(P.A. 88-358, S. 1, 9; P.A. 89-124, S. 2–4, 13; 89-355, S. 7–9, 20; P.A. 90-225, S. 4–6, 10; June Sp. Sess. P.A. 91-7, S. 10, 22; P.A. 92-262, S. 24, 25, 42; May Sp. Sess. P.A. 92-14, S. 3, 11; P.A. 93-145, S. 1, 6; 93-262, S. 1, 87; 93-353, S. 48, 52; P.A. 95-226, S. 1, 30; P.A. 96-161, S. 7, 13; 96-244, S. 23, 24, 63; P.A. 97-290, S. 24, 29; 97-318, S. 1, 12; June 18 Sp. Sess. P.A. 97-2, S. 13, 165; P.A. 98-168, S. 14, 26; 98-252, S. 18, 80; P.A. 99-217, S. 1–4, 8; 99-289, S. 8, 11; P.A. 00-187, S. 13, 75; 00-220, S. 14, 43; P.A. 01-173, S. 22, 67; June Sp. Sess. P.A. 01-1, S. 1–3, 54; P.A. 03-76, S. 21, 22; 03-278, S. 115; June 30 Sp. Sess. P.A. 03-6, S. 22, 24; P.A. 05-13, S. 2, 3; 05-245, S. 29; P.A. 07-241, S. 1; June Sp. Sess. P.A. 07-3, S. 61; June Sp. Sess. P.A. 07-5, S. 48; Sept. Sp. Sess. P.A. 09-6, S. 26; P.A. 11-48, S. 202; 11-179, S. 6, 7; June 12 Sp. Sess. P.A. 12-1, S. 287; P.A. 13-207, S. 3; 13-247, S. 152; P.A. 14-217, S. 110, 111; P.A. 15-99, S. 2; June Sp. Sess. P.A. 15-5, S. 328.)

History: P.A. 89-124 redefined “regional bonus” to add a provision that the regional bonus is for towns which are members of regional school districts, to provide that the bonus equals $25 for each student enrolled in the regional school district on October first or the immediately preceding full school day rather than for each resident student and made a technical change, redefined “regular program expenditures” to substitute “capital building expenditures” for “buildings” in Subpara. (B)(iii), transferred Subpara. (C)(i) re tuition received on account of nonresident students to new Subpara. (E) and renumbered the subparagraph, in new Subpara. (C)(i) excepted grants received pursuant to Sec. 10-257f and chapter 173 and added new Subpara. (D) re expenditures of funds from private and other sources, and in Subdiv. (18) added a definition of “regular program expenditures per need student” for towns which are members of certain regional school districts and for such school districts; P.A. 89-355 redefined “education enhancement aid” by substituting 4.5% for 5% as the amount to be added to base aid for the fiscal year ending June 30, 1990, in Subpara. (A) and by substituting 4.5% for 5% as the amount to be added to the previous year’s education enhancement aid for the fiscal year ending June 30, 1991, and each fiscal year thereafter in Subpara. (B), redefined “minimum aid” by substituting one-half of 1% for 1% as the amount to be added to base aid for the fiscal year ending June 30, 1990, in Subpara. (A) and by substituting 0.5% for 1% as the amount to be added to the previous year’s minimum aid for the fiscal year ending June 30, 1991, and each fiscal year thereafter in Subpara. (B), and redefined “state guaranteed wealth level” by substituting 1.8335 for two as the number to be multiplied by the town wealth of the town with the median wealth; P.A. 90-225 in Subdiv. (5) redefined “education enhancement aid” to be for towns which rank seventeen to one hundred sixty-nine in wealth rather than for towns which in a certain fiscal year did not receive certain educational equalization grants and for the fiscal years after the fiscal year ending June 30, 1990, added that education enhancement aid can be the previous year’s minimum aid, if applicable, and reduced the additional percentage from 4.5% to 4%; Subdiv. (13) redefined “minimum aid” to be for towns which rank one to sixteen in wealth rather than for towns which in a certain fiscal year did not receive certain educational equalization grants and for the fiscal years after June 30, 1990, added that minimum aid means the previous year’s minimum aid or education enhancement aid rather than the previous year’s minimum aid plus one-half of 1% and in Subdiv. (22) redefined “state guaranteed wealth level” to be 1.6651 times the town wealth of the town with the median wealth for the fiscal year ending June 30, 1991, and thereafter; June Sp. Sess. P.A. 91-7 amended Subdivs. (5) and (13) to substitute “the fiscal year ending June 30, 1992” for “each fiscal year thereafter” and amended Subdiv. (17) to remove a reference to welfare services for nonpublic school children; P.A. 92-262 amended Subdiv. (22) to add 1992 in Subpara. (B) and to add Subpara. (C) pertaining to fiscal year 1993 and ensuing years and added Subdivs. (28) and (29) defining “equalized mill rate” and “grand levy”; May Sp. Sess. P.A. 92-14 amended Subdiv. (29) to add “net taxable”; (Revisor’s note: In 1993 an obsolete reference in Subdiv. (14) to repealed Sec. 17-107 was replaced editorially by the Revisors with reference to Sec. 17-106); P.A. 93-145 amended Subdiv. (7)(D) to include the fiscal years ending June 30, 1994, and June 30, 1995, and Subdiv. (7)(E) to replace the fiscal year ending June 30, 1994, with the fiscal year ending June 30, 1996, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-353 amended Subdivs. (11) and (12) defining “mastery percentage” and “mastery test data of record” to remove a reference to Sec. 10-14n(c), effective July 1, 1993; P.A. 95-226 revised the definitions of “adjusted equalized net grand list”, “base aid ratio”, “foundation”, “grant mastery percentage”, “mastery improvement bonus”, “mastery percentage”, “regular program expenditures”, “resident students”, “state guaranteed wealth level”, “total need students” and “town wealth”, added the definitions of “income adjustment factor”, “median household income”, “supplemental aid factor”, “percentage of children eligible under the aid to families with dependent children program”, “number of children age five to seventeen, inclusive”, “supplemental aid ratio”, “population”, “base revenue”, “density”, “density aid ratio” and “mastery goal improvement count”, deleted definitions, made technical changes and renumbered, effective July 1, 1995; P.A. 96-161 redefined “resident students” to change the basis for decreases and increases to correspond to the requirements of Sec. 10-16 and to rewrite the provision concerning the counting of students attending summer sessions, effective June 3, 1996; P.A. 96-244 amended Subdiv. (20) to make technical changes, deleting references to Secs. 10-257b to 10-257d, inclusive, and 10-257f, repealed elsewhere in the act, and amended Subdiv. (29) to substitute “enrollment” for “resident student counts”, effective July 1, 1996 (Revisor’s note: P.A. 96-244 omitted the closing sentence of Subdiv. (20) re inclusion of Gilbert School expenses as part of public school expenses of the town of Winchester. Since the provision was not enclosed within brackets the omission has been treated as a clerical error and the provision, as enacted by section 1 of public act 95-226, preserved); P.A. 97-290 amended Subdiv. (22) to add provision concerning pupils participating in the program established pursuant to Sec. 10-266aa, effective July 1, 1997; P.A. 97-318 amended Subdiv. (9) to add June 30, 1998, and June 30, 1999, made a technical change in Subdiv. (13) and deleted former Subdiv. (23) defining “resident students in regular programs”, renumbering the remaining Subdivs., effective July 1, 1997; June 18 Sp. Sess. P.A. 97-2 replaced references to “aid to families with dependent children” with “temporary family assistance”, effective July 1, 1997; P.A. 98-168 amended the definition of “foundation” in Subpara. (E) of Subdiv. (9)(E) to increase the amount to $5,775, effective July 1, 1998; P.A. 98-252 made technical changes in Subdivs. (5) and (11), effective July 1, 1998; P.A. 99-217 amended Subdiv. (2) to substitute “six one-hundredths” for “zero”, amended Subdiv. (9) to add provisions pertaining to the fiscal years ending June 30, 2000, and June 30, 2001, and to make technical changes, amended Subdiv. (17) to add reference to the predecessor federal program to the temporary family assistance program, and amended Subdiv. (25) to add provision in Subpara. (B)(ii) and to make the existing language in Subpara. (B)(i) apply to school years commencing prior to July 1, 1998, effective July 1, 1999; P.A. 99-289 amended Subdiv. (22) to remove an obsolete reference, effective July 1, 1999; P.A. 00-187 amended Subdiv. (19) to increase the amount from $25 to $100, effective July 1, 2000; P.A. 00-220 amended Subdiv. (22) to make a technical change, effective July 1, 2000; P.A. 01-173 amended Subdiv. (22) to make a technical change, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subdiv. (9)(G) to apply the amount through the fiscal year ending June 30, 2003, amended Subdiv. (28) to add exception for the fiscal year ending June 30, 2003, and added Subdiv. (32) defining “target aid”, effective July 1, 2001 (Revisor’s note: In Subdiv. (28), the word “of” was added editorially by the Revisors after “subdivision (6)” and before “subsection (a)” for clarity and proper form); P.A. 03-76 made technical changes in Subdivs. (16) and (20), effective June 3, 2003; P.A. 03-278 made a technical change in Subdiv. (22), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (9)(G) to apply amount through the fiscal year ending June 30, 2005, and amended Subdiv. (28) by adding provision re town’s entitlement for the fiscal year ending June 30, 2004, effective August 20, 2003; P.A. 05-13 made technical changes in Subdivs. (15), (16) and (31), effective May 4, 2005; P.A. 05-245 amended Subdiv. (9)(G) to apply amount through the fiscal year ending June 30, 2007, effective July 1, 2005; P.A. 07-241 redefined “mastery percentage” in Subdiv. (15) to eliminate reference to examination year and redefined “mastery test data of record” in Subdiv. (16) to limit existing language to examinations administered prior to 2005-2006 school year, designate existing language as Subpara. (A) and add Subpara. (B) re examinations administered in 2005-2006 school year and each school year thereafter, effective July 1, 2007; June Sp. Sess. P.A. 07-3 amended Subdiv. (2) to redefine “base aid ratio” to be no less than nine one-hundredths, except for towns ranked one to twenty when ranked in descending order based on ratio of children below poverty to number of children age five to seventeen, amended Subdiv. (9) to define “foundation” for the fiscal years ending June 30, 2008, to June 30, 2012, in Subpara. (H), amended Subdiv. (24) to redefine “state guaranteed wealth level” for the fiscal year ending June 30, 2008, and each fiscal year thereafter, in Subpara. (E), amended Subdiv. (25) to redefine “total need students” to provide exception for fiscal year commencing July 1, 2008, in Subpara. (A), to terminate provision in Subpara. (B)(ii) with school year ending June 30, 2006, to provide that provisions in Subparas. (C) and (D) apply to school years commencing July 1, 1995, to July 1, 2006, and to add Subparas. (E) and (F) to apply to school years commencing on and after July 1, 2007, added Subdiv. (33) to define “fully funded grant”, added Subdiv. (34) to define “number of children below the level of poverty”, added Subdiv. (35) to define “current program expenditures”, added Subdiv. (36) to define “current program expenditures per resident student”, added Subdiv. (37) to define “base aid” and made technical changes, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subdiv. (35) to change references to regular program expenditures to current program expenditures and amended Subdiv. (36) to eliminate proviso re towns which are members of kindergarten to grade twelve, inclusive, regional school districts, effective October 6, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subdiv. (25)(A) by deleting exception re one-quarter reduction applicable for fiscal year 2009, effective October 5, 2009; P.A. 11-48 amended Subdiv. (9)(H) by replacing “2012” with “2013”, effective July 1, 2011; P.A. 11-179 amended Subdiv. (20)(B)(iii) and Subdiv. (35)(B)(i) by deleting proviso re debt service, effective July 13, 2011; June 12 Sp. Sess. P.A. 12-1 added Subdiv. (38) re definition of “local funding percentage” and Subdiv. (39) re definition of “minimum local funding percentage”, effective July 1, 2012; P.A. 13-207 redefined “mastery percentage” in Subdiv. (15) by adding reference to “mastery examination” and revising internal references and redefined “mastery test data of record” in Subdiv. (16) by deleting existing Subpara. (A), deleting existing Subpara. (B) designator and amending same by replacing provision re examinations administered in the 2005-2006 school year with provision re for the school year commencing July 1, 2013, and each school year thereafter, adding reference to “mastery examination” and revising internal references, effective July 1, 2013; P.A. 13-247 added “of the general statutes, revision of 1958, revised to January 1, 2013,” in Subdivs. (2), (28) and (37), amended Subdiv. (2) by designating existing provisions as Subpara. (A) and amending same to apply to fiscal years 2008 to 2013 and by adding Subpara. (B) re base aid ratio to be one minus the town’s wealth adjustment factor, except a town’s aid ratio shall not be less than ten one-hundredths for alliance district towns and two one-hundredths for nonalliance district towns, amended Subdiv. (9) by adding Subpara. (I) re $11,525 for fiscal year ending June 30, 2014, and each fiscal year thereafter, amended Subdiv. (20) by deleting former Subpara. (B)(ii) re pupil transportation and redesignating existing Subparas. (B)(iii) to (B)(v) as Subparas. (B)(ii) to (B)(iv), amended Subdiv. (25) by making provisions of Subparas. (E) and (F) applicable to school years commencing July 1, 2007, to July 1, 2012, and adding Subpara. (G) re 30 per cent of number of children eligible for free or reduced price meals or free milk, amended Subdiv. (37) by replacing “2007” with “2013”, added Subdiv. (40) re definition of “number of children eligible for free or reduced price meals or free milk”, added Subdiv. (41) re definition of “equalized net grand list per capita”, added Subdiv. (42) re definition of “equalized net grand list adjustment factor”, added Subdiv. (43) re definition of “median household income adjustment factor” and added Subdiv. (44) re definition of “wealth adjustment factor”, effective July 1, 2013 (Revisor’s note: In Subdiv. (20)(C)(i), a reference to Subpara. “(B)(v)” was changed editorially by the Revisors to Subpara. “(B)(iv)” to conform with changes made by P.A. 13-247); P.A. 14-217 amended Subdiv. (20) to redefine “regular program expenditures” by adding new Subpara. (B)(ii) re pupil transportation and redesignating existing Subparas. (B)(ii) to (B)(iv) as Subparas. (B)(iii) to (B)(v), and amended Subdiv. (43) to redefine “median household income adjustment factor” by adding “when all towns are ranked according to median household income”, effective June 13, 2014; P.A. 15-99 added Subdiv. (45) re definition of “net current expenditures per resident student”, effective July 1, 2015; June Sp. Sess. P.A. 15-5 redefined “mastery test data of record” in Subdiv. (16) by deleting “on the December thirty-first” and “for an adjustment of the mastery test data from such examination”, replacing “November” with “August” and making a technical change, effective July 1, 2015.



Section 10-262g - Base aid.

Section 10-262g is repealed, effective July 1, 1998.

(P.A. 88-358, S. 5, 9; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-262h - Equalization aid grants.

(a) Obsolete.

(b) Obsolete.

(c) (1) For the fiscal years ending June 30, 2016, and June 30, 2017, each town shall receive an equalization aid grant in an amount equal to the sum of any amounts paid to such town pursuant to subsection (c) and subdivision (1) of subsection (d) of section 10-66ee, and the amount provided for in subdivision (2) of this subsection.

(2) Equalization aid grant amounts.

Town

Grant for Fiscal Year
2016

Grant for Fiscal Year
2017

Andover

2,380,614

2,380,599

Ansonia

16,641,477

16,641,477

Ashford

3,933,350

3,933,350

Avon

1,233,415

1,233,415

Barkhamsted

1,678,323

1,678,295

Beacon Falls

4,155,524

4,155,471

Berlin

6,381,659

6,381,544

Bethany

2,063,112

2,063,088

Bethel

8,316,869

8,316,768

Bethlehem

1,319,337

1,319,337

Bloomfield

6,319,698

6,319,698

Bolton

3,052,646

3,052,630

Bozrah

1,255,401

1,255,387

Branford

2,119,926

2,426,993

Bridgeport

182,266,724

182,266,724

Bridgewater

137,292

137,292

Bristol

45,705,925

45,705,925

Brookfield

1,564,515

1,564,493

Brooklyn

7,110,490

7,110,430

Burlington

4,439,634

4,439,537

Canaan

209,258

209,258

Canterbury

4,754,383

4,754,383

Canton

3,488,569

3,488,492

Chaplin

1,893,763

1,893,763

Cheshire

9,664,954

9,664,625

Chester

691,462

691,432

Clinton

6,502,667

6,502,667

Colchester

13,772,585

13,772,530

Colebrook

508,008

508,008

Columbia

2,589,653

2,589,623

Cornwall

85,322

85,322

Coventry

8,942,234

8,942,206

Cromwell

4,663,336

4,754,798

Danbury

30,705,677

31,698,975

Darien

1,616,006

1,616,006

Deep River

1,727,412

1,727,394

Derby

8,001,514

8,001,514

Durham

3,993,506

3,993,506

East Granby

1,435,957

1,481,760

East Haddam

3,791,594

3,791,563

East Hampton

7,715,347

7,715,291

East Hartford

49,563,484

49,563,484

East Haven

20,004,233

20,004,233

East Lyme

7,138,163

7,138,163

East Windsor

5,810,543

5,810,543

Eastford

1,116,844

1,116,844

Easton

593,868

593,868

Ellington

9,822,206

9,822,009

Enfield

29,196,275

29,195,835

Essex

389,697

389,697

Fairfield

3,590,008

3,590,008

Farmington

1,611,013

1,611,013

Franklin

948,235

948,235

Glastonbury

6,773,356

6,921,094

Goshen

218,188

218,188

Granby

5,603,808

5,603,665

Greenwich

3,418,642

3,418,642

Griswold

10,977,669

10,977,557

Groton

25,625,179

25,625,179

Guilford

3,058,981

3,058,981

Haddam

1,925,611

2,034,708

Hamden

27,131,137

27,131,137

Hampton

1,339,928

1,339,928

Hartford

201,777,130

201,777,130

Hartland

1,358,660

1,358,660

Harwinton

2,779,898

2,779,876

Hebron

7,021,279

7,021,219

Kent

167,342

167,342

Killingly

15,871,254

15,871,254

Killingworth

2,245,206

2,245,206

Lebanon

5,524,550

5,524,550

Ledyard

12,217,314

12,217,227

Lisbon

3,927,193

3,927,193

Litchfield

1,525,262

1,525,242

Lyme

145,556

145,556

Madison

1,576,061

1,576,061

Manchester

34,864,748

34,864,748

Mansfield

10,187,542

10,187,506

Marlborough

3,234,990

3,234,918

Meriden

60,812,457

60,812,457

Middlebury

814,636

914,010

Middlefield

2,153,551

2,153,527

Middletown

19,861,550

19,861,550

Milford

11,381,824

11,381,824

Monroe

6,616,696

6,616,669

Montville

12,858,302

12,858,140

Morris

657,975

657,975

Naugatuck

30,831,003

30,831,003

New Britain

86,678,662

86,678,662

New Canaan

1,495,604

1,495,604

New Fairfield

4,492,869

4,492,822

New Hartford

3,197,865

3,197,830

New Haven

155,328,620

155,328,620

New London

26,058,803

26,058,803

New Milford

12,170,243

12,170,141

Newington

13,226,771

13,226,394

Newtown

4,760,009

5,105,657

Norfolk

381,414

381,414

North Branford

8,270,161

8,270,110

North Canaan

2,091,790

2,091,790

North Haven

3,677,315

4,023,706

North Stonington

2,906,538

2,906,538

Norwalk

11,551,095

11,551,095

Norwich

36,577,969

36,577,969

Old Lyme

605,586

605,586

Old Saybrook

652,677

652,677

Orange

1,350,098

1,623,431

Oxford

4,677,464

4,677,464

Plainfield

15,642,779

15,642,685

Plainville

10,507,328

10,507,145

Plymouth

9,952,004

9,951,918

Pomfret

3,136,587

3,136,587

Portland

4,440,331

4,440,226

Preston

3,079,403

3,079,401

Prospect

5,425,749

5,425,694

Putnam

8,498,260

8,498,260

Redding

687,733

687,733

Ridgefield

2,063,814

2,063,814

Rocky Hill

3,946,076

4,396,918

Roxbury

158,114

158,114

Salem

3,114,216

3,114,216

Salisbury

187,266

187,266

Scotland

1,450,663

1,450,663

Seymour

10,179,589

10,179,389

Sharon

145,798

145,798

Shelton

5,706,910

6,199,810

Sherman

244,327

244,327

Simsbury

5,954,768

6,264,852

Somers

6,068,653

6,068,546

South Windsor

13,159,658

13,159,496

Southbury

3,034,452

3,606,189

Southington

20,621,655

20,621,165

Sprague

2,661,506

2,661,473

Stafford

9,981,310

9,981,252

Stamford

10,885,284

11,109,306

Sterling

3,257,690

3,257,637

Stonington

2,079,926

2,079,926

Stratford

21,821,740

21,820,886

Suffield

6,345,468

6,345,284

Thomaston

5,740,782

5,740,750

Thompson

7,682,218

7,682,218

Tolland

10,929,052

10,928,981

Torrington

24,780,972

24,780,540

Trumbull

3,481,940

3,703,712

Union

243,880

243,877

Vernon

19,650,126

19,650,126

Voluntown

2,550,166

2,550,166

Wallingford

21,866,589

21,866,413

Warren

99,777

99,777

Washington

240,147

240,147

Waterbury

134,528,710

134,528,710

Waterford

1,485,842

1,485,842

Watertown

12,035,017

12,034,849

West Hartford

19,872,200

21,469,839

West Haven

45,996,566

45,996,566

Westbrook

427,677

427,677

Weston

948,564

948,564

Westport

1,988,255

1,988,255

Wethersfield

9,022,122

9,548,677

Willington

3,718,418

3,718,418

Wilton

1,557,195

1,557,195

Winchester

8,187,980

8,187,980

Windham

26,816,024

26,816,024

Windsor

12,476,044

12,476,044

Windsor Locks

5,274,785

5,274,785

Wolcott

13,696,541

13,696,541

Woodbridge

732,889

732,889

Woodbury

1,106,713

1,347,989

Woodstock

5,473,998

5,473,975

(P.A. 88-358, S. 2, 9; June Sp. Sess. P.A. 91-7, S. 11, 22; P.A. 92-262, S. 26, 42; P.A. 93-1, S. 1, 3; P.A. 95-226, S. 2, 30; P.A. 96-178, S. 2, 18; P.A. 97-318, S. 2, 12; P.A. 98-168, S. 15, 26; P.A. 99-217, S. 5, 8; June Sp. Sess. P.A. 01-1, S. 4, 54; May 9 Sp. Sess. P.A. 02-7, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 23; P.A. 04-254, S. 2; P.A. 05-2, S. 1; 05-245, S. 32; P.A. 06-135, S. 19; June Sp. Sess. P.A. 07-3, S. 62; June Sp. Sess. P.A. 07-5, S. 53; P.A. 08-170, S. 2; June Sp. Sess. P.A. 09-3, S. 72; P.A. 10-151, S. 2; P.A. 11-6, S. 37; P.A. 12-116, S. 59, 60; June 12 Sp. Sess. P.A. 12-2, S. 25, 26; P.A. 13-247, S. 153; P.A. 14-47, S. 18; P.A. 15-244, S. 33.)

History: June Sp. Sess. P.A. 91-7 amended Subsec. (a)(3) to change the formula, amended Subsec. (a)(4) to require that no town receive a grant smaller than the grant it received in the previous fiscal year and limited the applicability of Subsec. (b) to the fiscal years ending in June 1990 and 1991; P.A. 92-262 amended Subsec. (a)(4) to change the formula for fiscal year 1992-1993 and added Subdiv. (5) re fiscal year 1993-1994 and thereafter; P.A. 93-1 amended Subsec. (a)(4) to clarify that the exception for distressed municipalities applies to towns which received payments during the fiscal year ending June 30, 1992, effective January 28, 1993; P.A. 95-226 amended Subsec. (a) to limit Subdiv. (5) to the years ending June 30, 1994, and June 30, 1995, and added Subdivs. (6) and (7) concerning grants for the fiscal years ending June 30, 1996, and June 30, 1997, effective July 1, 1995; P.A. 96-178 amended Subsec. (a)(6) to add a further reduction of .02% or 0.56% for towns depending upon their rank when all towns are ranked in descending order according to town wealth, effective July 1, 1996; P.A. 97-318 amended Subsec. (a)(6) to add provisions concerning the fiscal years ending June 30, 1998, and June 30, 1999, and made technical changes, effective July 1, 1997; P.A. 98-168 amended Subsec. (a)(6) to increase the amount of the maximum percentage increase from 2% to 5% and substituted the product of 5% for 2% in the formula for determining such percentage, decreased the amount of the maximum percentage reduction for the fiscal years ending June 30, 1997 to June 30, 1999, inclusive, from 9% to 5% and substituted the product of 5% for 9% in the formula for determining such percentage, effective July 1, 1998; P.A. 99-217 amended Subsec. (a)(6) to extend the applicability of the formula to each fiscal year commencing after June 30, 1996, to add cap for the percentage increase for the fiscal years ending June 30, 2000, to June 30, 2003, and to specify that no such adjustment be made for the fiscal year ending June 30, 2004, or any fiscal year thereafter, to provide that for the fiscal year ending June 30, 2000, and each fiscal year thereafter, no town’s grant shall be less than the grant it received for the prior fiscal year, to provide that the density supplement for the fiscal year ending June 30, 2000, and each fiscal year thereafter, shall not be less than the density supplement for the prior fiscal year, to extend the provisions limiting reductions in grants to priority school districts, to add provision requiring grants to priority school districts to at least maintain the amount of aid per student that was received under the grant for the prior fiscal year and to add provision limiting reductions in grants to transitional school districts, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a)(6) to designate portions of existing provisions as Subparas. (A) to (L), to use the term target aid in place of language in former Subparas. (A) to (C) that was identical to the definition of target aid, to substitute “capped” for “adjusted”, to add Subpara. (M) re fiscal year ending June 30, 2002, and Subpara. (N) re fiscal year ending June 30, 2003, and to make technical changes, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a)(6) by adding new Subpara. (O) re hold harmless provision for the fiscal year ending June 30, 2003, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(6) to extend cap in Subparas. (B) and (C), to end density supplement in Subpara. (G), to end hold harmless provision for priority school districts in Subpara. (J) and to add Subparas. (P) and (Q) re grant calculations for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-254 amended Subsec. (a)(6) by removing the cap in Subparas. (B) and (C), by restoring the density supplement in Subpara. (G) and by amending Subpara. (Q) re grants for the fiscal year ending June 30, 2005, by providing that no town shall receive a grant less than 60% of any grant previously received, each town shall receive a grant at least equal to the previous year plus a percentage increase, grants associated with priority school districts shall be at least $370 per student and no town shall receive less than it did for the fiscal year ending June 30, 2004, increased by 0.07%, except that Winchester shall receive at least its fixed entitlement for the fiscal year ending June 30, 2003, effective July 1, 2004; P.A. 05-2 amended Subsec. (a)(6)(Q)(iv) to change percentage increase in grant from 0.07% to 0.7%, effective March 22, 2005; P.A. 05-245 amended Subsec. (a)(6) by adding Subpara. (R) re grant amount for fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(6) by providing in Subpara. (R), for the fiscal year ending June 30, 2007, that no town shall receive less than 60% of its target aid and by adding Subpara. (S) requiring that, for the fiscal year ending June 30, 2008, and each fiscal year thereafter, each town shall be held harmless and shall receive at least 60% of its target aid, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(6) to provide that provision in Subpara. (G) applies to fiscal years prior to fiscal year ending June 30, 2008, revise Subpara. (S) to terminate provision with fiscal year ending June 30, 2008, and replace former hold-harmless provision with language providing grant in amount that is the sum of town’s base aid and 17.31% of difference between town’s fully funded grant and its base aid, except that no town shall receive less than it did for fiscal year ending June 30, 2007, increased by 4.4%, and add Subpara. (T) to provide grant for fiscal year ending June 30, 2009, in amount that is the sum of town’s base aid and 23.3% of the difference between town’s fully funded grant and its base aid, except that no town shall receive less than it did for fiscal year ending June 30, 2008, increased by 4.4%, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(6)(S)(ii) to add language re adjustment of per cent for all towns, effective October 6, 2007; P.A. 08-170 amended Subsec. (a)(6)(T)(ii) to change 23.3% to 22.02% and to provide that percentage shall be adjusted for all towns so that no town receives a grant in an amount less than in fiscal year ending June 30, 2008, effective July 1, 2008; June Sp. Sess. P.A. 09-3 added Subsec. (c) specifying equalization grants for fiscal years 2010 and 2011, effective September 9, 2009; P.A. 10-151 amended Subsec. (c)(3) by replacing “pursuant to this subsection” with “for the fiscal year ending June 30, 2009”, effective June 8, 2010; P.A. 11-6 added Subsec. (d) specifying equalization grants for fiscal years ending June 20, 2012, and June 30, 2013, effective July 1, 2011; P.A. 12-116 amended Subsec. (a)(6) by adding “the sum of any amounts paid to the town pursuant to subdivision (1) of subsection (d) and subsection (l) of section 10-66ee” and adding “of target aid” re capped amount and amended Subsec. (d) by making existing provision applicable to fiscal year 2012 and adding provision re equalization aid grant amount for fiscal year 2013 in Subdiv. (1) and changing fiscal year 2013 grant amounts for certain towns in Subdiv. (2), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (a)(6) and (d)(1) by deleting references to “subsection (l)” of Sec. 10-66ee, effective July 1, 2012; P.A. 13-247 replaced former provisions with new Subsec. (a) re equalization aid grant for fiscal year 2014 and new Subsec. (b) re equalization aid grant for fiscal year 2015, effective July 1, 2013; P.A. 14-47 replaced former Subsecs. (a) and (b) re calculations for determining grants with new Subsecs. (a) and (b) re grant amounts for fiscal years ending June 30, 2014, and June 30, 2015, effective May 29, 2014; P.A. 15-244 added Subsec. (c) re grant amounts for fiscal years ending June 30, 2016, and June 30, 2017, effective July 1, 2015.



Section 10-262i - Equalization aid grant payments. Expenditures for educational purposes only. Prohibition against supplanting local funding. Penalty.

(a) For the fiscal year ending June 30, 1990, and for each fiscal year thereafter, each town shall be paid a grant equal to the amount the town is entitled to receive under the provisions of section 10-262h. Such grant, excluding any amounts paid to a town pursuant to subdivision (1) of subsection (c) and subdivision (1) of subsection (d) of section 10-66ee, shall be calculated using the data of record as of the December first prior to the fiscal year such grant is to be paid, adjusted for the difference between the final entitlement for the prior fiscal year and the preliminary entitlement for such fiscal year as calculated using the data of record as of the December first prior to the fiscal year when such grant was paid.

(b) (1) Except as provided in subdivisions (2) and (3) of this subsection, the amount due each town pursuant to the provisions of subsection (a) of this section shall be paid by the Comptroller, upon certification of the Commissioner of Education, to the treasurer of each town entitled to such aid in installments during the fiscal year as follows: Twenty-five per cent of the grant in October, twenty-five per cent of the grant in January and the balance of the grant in April. The balance of the grant due towns under the provisions of this subsection shall be paid in March rather than April to any town which has not adopted the uniform fiscal year and which would not otherwise receive such final payment within the fiscal year of such town.

(2) Any amount due to a town pursuant to subdivision (1) of subsection (c) and subdivision (1) of subsection (d) of section 10-66ee shall be paid by the Comptroller, upon certification of the Commissioner of Education, to the treasurer of each town entitled to such amount pursuant to the schedule established in section 10-66ee.

(3) For the fiscal years ending June 30, 2015, and June 30, 2016, the amount due to the town of Winchester pursuant to the provisions of subsection (a) of this section shall be paid by the Comptroller, upon certification of the Commissioner of Education, to the treasurer of the town of Winchester in installments during said fiscal years as follows: Fifty per cent of the grant in October, twenty-five per cent of the grant in January and twenty-five per cent of the grant in April.

(c) All aid distributed to a town pursuant to the provisions of this section and section 10-262u shall be expended for educational purposes only and shall be expended upon the authorization of the local or regional board of education and in accordance with the provisions of section 10-262u. For the fiscal year ending June 30, 1999, and each fiscal year thereafter, if a town receives an increase in funds pursuant to this section over the amount it received for the prior fiscal year, such increase shall not be used to supplant local funding for educational purposes. The budgeted appropriation for education in any town receiving an increase in funds pursuant to this section shall be not less than the amount appropriated for education for the prior year plus such increase in funds.

(d) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount paid to a town pursuant to subsection (a) of this section minus the amount paid to such town under said subsection for the prior fiscal year shall be the aid increase for such town for such fiscal year.

(e) Upon a determination by the State Board of Education that a town or kindergarten to grade twelve, inclusive, regional school district failed in any fiscal year to meet the requirements pursuant to subsection (c) or (d) of this section, the town or kindergarten to grade twelve, inclusive, regional school district shall forfeit an amount equal to two times the amount of the shortfall. The amount so forfeited shall be withheld by the Department of Education from the grant payable to the town in the second fiscal year immediately following such failure by deducting such amount from the town’s equalization aid grant payment pursuant to this section, except that in the case of a kindergarten to grade twelve, inclusive, regional school district, the amount so forfeited shall be withheld by the Department of Education from the grants payable pursuant to this section to the towns which are members of such regional school district. The amounts deducted from such grants to each member town shall be proportional to the number of resident students in each member town. Notwithstanding the provisions of this subsection, the State Board of Education may waive such forfeiture upon agreement with the town or kindergarten to grade twelve, inclusive, regional school district that the town or kindergarten to grade twelve, inclusive, regional school district shall increase its budgeted appropriation for education during the fiscal year in which the forfeiture would occur by an amount not less than the amount of said forfeiture or for other good cause shown. Any additional funds budgeted pursuant to such an agreement shall not be included in a district’s budgeted appropriation for education for the purpose of establishing any future minimum budget requirement.

(P.A. 88-358, S. 3, 9; P.A. 89-124, S. 5, 13; P.A. 98-168, S. 16, 26; P.A. 05-245, S. 31; P.A. 06-13, S. 6; June Sp. Sess. P.A. 07-3, S. 63; June Sp. Sess. P.A. 07-5, S. 52; P.A. 08-170, S. 1, 13; Sept. Sp. Sess. P.A. 09-6, S. 30; P.A. 10-151, S. 1; P.A. 11-28, S. 9; 11-48, S. 190; 11-234, S. 1; P.A. 12-116, S. 61, 62; June 12 Sp. Sess. P.A. 12-1, S. 288; June 12 Sp. Sess. P.A. 12-2, S. 27; P.A. 13-247, S. 154; P.A. 14-217, S. 113, 250; P.A. 15-99, S. 3.)

History: P.A. 89-124 in Subsec. (b) provided that the balance be paid in March rather than April for towns which have not adopted the uniform fiscal year and which would not otherwise receive such payment within their fiscal year; P.A. 98-168 amended Subsec. (c) to add prohibition against using an increase to supplant local funding, effective July 1, 1998; P.A. 05-245 amended Subsec. (c) by adding language re appropriation not less than the amount for previous year plus increase in funds and added Subsec. (d) re penalty, effective July 1, 2005; P.A. 06-13 made a technical change in Subsec. (b), effective May 2, 2006; June Sp. Sess. P.A. 07-3 added new Subsec. (d) re minimum budget requirement, added Subsec. (e) re failure to make adequately yearly progress and deferral of increase in aid, redesignated existing Subsec. (d) as Subsec. (f) and added reference therein to Subsec. (d), effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to add language re notwithstanding any provision of the general statutes, charter, special act or home rule ordinance, effective October 6, 2007; P.A. 08-170 amended Subsec. (e) to add provisions re member towns of regional school districts for fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2008, and further amended Subsec. (e) to redesignate existing provisions as new Subdivs. (1), (2) and (5), to provide in new Subdiv. (1) for exception to Subdivs. (2), (3) and (4), to redesignate Subdivs. (1)(A) to (1)(D) as Subdivs. (1)(A)(i) to (1)(A)(iv), to change percentage from 50 to 30 in Subdiv. (1)(A)(iii) and from 15 to 50 in Subdiv. (1)(A)(iv), to redesignate Subdivs. (2)(A) to (2)(D) as Subdivs. (1)(B)(i) to (1)(B)(iv), to change percentage from 50 to 30 in Subdiv. (1)(B)(iii) and from 15 to 50 in Subdiv. (1)(B)(iv), to redesignate Subdivs. (3)(A) to (3)(D) as Subdivs. (1)(C)(i) to (1)(C)(iv), to change percentage from 50 to 30 in Subdiv. (1)(C)(iii) and from 15 to 50 in Subdiv. (1)(C)(iv), to make provisions of new Subdiv. (2), re school districts in third year or more of being identified as in need of improvement, applicable for fiscal year ending June 30, 2009, to add new Subdiv. (3) re school districts in third year or more of being identified as in need of improvement for fiscal year ending June 30, 2010, to add new Subdiv. (4) re member towns of regional school districts and to delete from new Subdiv. (5) similar provisions re such towns for fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 added new Subsec. (d) re requirement for the budgeted appropriation for education for fiscal years 2010 and 2011, redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g) and made conforming changes therein and amended redesignated Subsec. (g) by replacing references re expenditure with references to budgeted appropriation for education, effective October 5, 2009; P.A. 10-151 amended Subsec. (d) by adding exception re reduction of budgeted appropriation for education for fiscal year ending June 30, 2010, due to decrease in number of resident students in district during school year commencing July 1, 2009, effective June 8, 2010; P.A. 11-28 made technical changes in Subsec. (f), effective June 3, 2011; P.A. 11-48 repositioned former Subsec. (d) as Subsec. (e), redesignated existing Subsec. (e) as Subsec. (d), added new Subsec. (f) re requirement for the budgeted appropriation for education for fiscal years ending June 30, 2012, and June 30, 2013, redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h) and made conforming changes, effective July 1, 2011; P.A. 11-234 amended Subsec. (f) by designating existing language as Subpara. (A) and adding Subpara. (B) re reduction in number of resident students in district that does not maintain a high school in Subdivs. (1) and (2), repositioning provisions re prohibition against reducing budgeted appropriation for education if school district failed to make adequate yearly progress in mathematics or reading or satisfied certain requirements of federal law in fiscal years 2012 or 2013 from Subdivs. (1) and (2) to new Subdiv. (4), adding definition re “poverty rate” in Subdiv. (4) and making conforming changes, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by adding provision re exclusion of amounts paid pursuant to Sec. 10-66ee(c)(1), (d)(1) and (l), amended Subsec. (b) by designating existing provisions as Subdiv. (1), adding Subdiv. (2) re amounts due to a town pursuant to Sec. 10-66ee(c)(1), (d)(1) and (l) to be paid by Comptroller to treasurer of each town and making a conforming change, amended Subsec. (f) by deleting proviso re reduction not to exceed one-half of one per cent of budgeted appropriation for education for fiscal year 2011 in Subdiv. (1), and adding “a town may reduce its budgeted appropriation for education for the fiscal year ending June 30, 2013, by one of the following:”, making conforming changes and adding Subpara. (C) re reduction of budgeted appropriation for new and documentable savings in Subdiv. (2), and amended Subsec. (g)(1) by adding “for the fiscal year ending June 30, 2008, to June 30, 2012, inclusive”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (f) by adding Subdiv. (5) re minimum budget requirement for alliance districts and making conforming changes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (a) and (b)(2) by deleting references to “subsection (l)” of Sec. 10-66ee, effective July 1, 2012; P.A. 13-247 deleted former Subsecs. (d) to (g), added new Subsec. (d) re minimum budget requirement and exceptions for fiscal years 2014 and 2015, added new Subsec. (e) re calculation of aid increase and redesignated existing Subsec. (h) as Subsec. (f) and amended same to make a conforming change, effective July 1, 2013; P.A. 14-217 amended Subsec. (c) by adding references to Sec. 10-262u, effective June 13, 2014, and amended Subsec. (b) by adding Subdiv. (3) re amount due to Winchester for fiscal years ending June 30, 2015, and June 30, 2016, and making a conforming change, effective July 1, 2014; P.A. 15-99 deleted former Subsec. (d) re minimum budget requirement, redesignated existing Subsecs. (e) and (f) as Subsecs. (d) and (e) and made conforming changes, effective July 1, 2015.



Section 10-262j - Minimum budget requirement.

(a) Except as otherwise provided under the provisions of subsections (c) to (e), inclusive, of this section, for the fiscal year ending June 30, 2016, the budgeted appropriation for education shall be not less than the budgeted appropriation for education for the fiscal year ending June 30, 2015, plus any aid increase described in subsection (d) of section 10-262i, except that a town may reduce its budgeted appropriation for education for the fiscal year ending June 30, 2016, by one or more of the following:

(1) Any district with (A) a resident student population in which the number of students who are eligible for free or reduced price lunches pursuant to federal law and regulations is equal to or greater than twenty per cent, and (B) a resident student count for October 1, 2014, using the data of record as of January 31, 2015, that is lower than such district’s resident student count for October 1, 2013, using the data of record as of January 31, 2015, may reduce such district’s budgeted appropriation for education by the difference in the number of resident students for such years multiplied by fifty per cent of the net current expenditures per resident student of such district, provided such reduction shall not exceed one and one-half per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2015, except that the Commissioner of Education may, following a review of a town’s proposed reductions to its budgeted appropriation for education, permit a town to reduce its budgeted appropriation for education in an amount greater than one and one-half per cent if the board of education for such town has approved, by vote at a meeting duly called, such proposed reductions;

(2) Any district with (A) a resident student population in which the number of students who are eligible for free or reduced price lunches pursuant to federal law and regulations is less than twenty per cent, and (B) a resident student count for October 1, 2014, using the data of record as of January 31, 2015, that is lower than such district’s resident student count for October 1, 2013, using the data of record as of January 31, 2015, may reduce such district’s budgeted appropriation for education by the difference in the number of resident students for such years multiplied by fifty per cent of the net current expenditures per resident student of such district, provided such reduction shall not exceed three per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2015, except that the Commissioner of Education may, following a review of a town’s proposed reductions to its budgeted appropriation for education, permit a town to reduce its budgeted appropriation for education in an amount greater than three per cent if the board of education for such town has approved, by vote at a meeting duly called, such proposed reductions;

(3) Any district (A) that does not maintain a high school and pays tuition to another school district pursuant to section 10-33 for resident students to attend high school in another district, and (B) in which the number of resident students attending high school for such district for October 1, 2014, using the data of record as of January 31, 2015, is lower than such district’s number of resident students attending high school for October 1, 2013, using the data of record as of January 31, 2015, may reduce such district’s budgeted appropriation for education by the difference in the number of resident students attending high school for such years multiplied by the amount of tuition paid per student pursuant to section 10-33; or

(4) Any district that realizes new and documentable savings through increased district efficiencies approved by the Commissioner of Education or through regional collaboration or cooperative arrangements pursuant to section 10-158a may reduce such district’s budgeted appropriation for education in an amount equal to half of the amount of savings experienced as a result of such district efficiencies, regional collaboration or cooperative arrangement, provided such reduction shall not exceed one-half of one per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2015.

(b) Except as otherwise provided under the provisions of subsections (c) to (e), inclusive, of this section, for the fiscal year ending June 30, 2017, the budgeted appropriation for education shall be not less than the budgeted appropriation for education for the fiscal year ending June 30, 2016, plus any aid increase received pursuant to subsection (d) of section 10-262i, except that a town may reduce its budgeted appropriation for education for the fiscal year ending June 30, 2017, by one or more of the following:

(1) Any district with (A) a resident student population in which the number of students who are eligible for free or reduced price lunches pursuant to federal law and regulations is equal to or greater than twenty per cent, and (B) a resident student count for October 1, 2015, using the data of record as of January 31, 2016, that is lower than such district’s resident student count for October 1, 2014, using the data of record as of January 31, 2016, may reduce such district’s budgeted appropriation for education by the difference in the number of resident students for such years multiplied by fifty per cent of the net current expenditures per resident student of such district, provided such reduction shall not exceed one and one-half per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2016, except that the Commissioner of Education may, following a review of a town’s proposed reductions to its budgeted appropriation for education, permit a town to reduce its budgeted appropriation for education in an amount greater than one and one-half per cent if the board of education for such town has approved, by vote at a meeting duly called, such proposed reductions;

(2) Any district with (A) a resident student population in which the number of students who are eligible for free or reduced price lunches pursuant to federal law and regulations is less than twenty per cent, and (B) a resident student count for October 1, 2015, using the data of record as of January 31, 2016, that is lower than such district’s resident student count for October 1, 2014, using the data of record as of January 31, 2016, may reduce such district’s budgeted appropriation for education by the difference in the number of resident students for such years multiplied by fifty per cent of the net current expenditures per resident student, as defined in subdivision (45) of section 10-262f, of such district, provided such reduction shall not exceed three per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2016, except that the Commissioner of Education may, following a review of a town’s proposed reductions to its budgeted appropriation for education, permit a town to reduce its budgeted appropriation for education in an amount greater than three per cent if the board of education for such town has approved, by vote at a meeting duly called, such proposed reductions;

(3) Any district (A) that does not maintain a high school and pays tuition to another school district pursuant to section 10-33 for resident students to attend high school in another district, and (B) in which the number of resident students attending high school for such district for October 1, 2015, using the data of record as of January 31, 2016, is lower than such district’s number of resident students attending high school for October 1, 2014, using the data of record as of January 31, 2016, may reduce such district’s budgeted appropriation for education by the difference in the number of resident students attending high school for such years multiplied by the amount of tuition paid per student pursuant to section 10-33; or

(4) Any district that realizes new and documentable savings through increased district efficiencies approved by the Commissioner of Education or through regional collaboration or cooperative arrangements pursuant to section 10-158a may reduce such district’s budgeted appropriation for education in an amount equal to half of the amount of savings experienced as a result of such district efficiencies, regional collaboration or cooperative arrangement, provided such reduction shall not exceed one-half of one per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2015.

(c) For the fiscal years ending June 30, 2016, and June 30, 2017, the Commissioner of Education may permit a town to reduce its budgeted appropriation for education in an amount determined by the commissioner if the school district in such town has permanently ceased operations and closed one or more schools in the school district due to declining enrollment at such closed school or schools in the fiscal years ending June 30, 2013, to June 30, 2016, inclusive.

(d) For the fiscal years ending June 30, 2016, and June 30, 2017, a town currently designated as an alliance district, as defined in section 10-262u, or formerly designated as an alliance district shall not reduce its budgeted appropriation for education pursuant to this section.

(e) For the fiscal years ending June 30, 2016, and June 30, 2017, the provisions of this section shall not apply to any district that is in the top ten per cent of school districts based on the district performance index, as defined in section 10-262u.

(f) For the fiscal years ending June 30, 2016, and June 30, 2017, the provisions of this section shall not apply to the member towns of a regional school district during the first full fiscal year following the establishment of the regional school district, provided the budgeted appropriation for education for member towns of such regional school district for each subsequent fiscal year shall be determined in accordance with this section.

(P.A. 88-358, S. 4, 9; P.A. 89-124, S. 6, 13; P.A. 92-262, S. 27, 42; P.A. 93-145, S. 2, 3, 6; P.A. 94-245, S. 35, 46; P.A. 95-226, S. 3, 4, 7, 30; P.A. 97-318, S. 4, 12; P.A. 99-217, S. 6, 8; P.A. 00-187, S. 14, 21, 75; P.A. 01-173, S. 62, 67; P.A. 03-76, S. 23; June 30 Sp. Sess. P.A. 03-6, S. 25; P.A. 05-245, S. 30; P.A. 06-135, S. 5; June Sp. Sess. P.A. 07-3, S. 64; P.A. 15-99, S. 1; 15-215, S. 19; June Sp. Sess. P.A. 15-5, S. 511.)

*Note: Section 7 of public act 99-217 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 89-124 in Subsec. (e) added forfeiture provisions and a minimum expenditure requirement for kindergarten to grade twelve, inclusive, regional school districts and added new Subsec. (g) re definition of “total need students” for purposes of the section; P.A. 92-262 amended Subsecs. (a), (c) and (f) to add fiscal year 1993, added Subsec. (b)(4), and amended Subsec. (d) to substitute 1994 for 1993; P.A. 93-145 added Subsec. (b)(5) re the amount of aid for the fiscal year ending June 30, 1994, and each fiscal year thereafter and amended Subsec. (d) to make the existing Subsec. Subdiv. (1), limited the applicability of said Subdiv. to the fiscal year ending June 30, 1994, added the “greater of the” existing requirement or the sum of the items described in Subparas. (A) and (B) and added the exception language, and added Subdiv. (2) concerning program expenditures for the fiscal year ending June 30, 1995, and for each fiscal year thereafter, effective July 1, 1993; P.A. 94-245 amended Subsec. (e) to add provision that any additional funds expended pursuant to an agreement between the State Board of Education and a kindergarten to grade twelve, inclusive, regional school district shall not be included in a district’s expenditures for the purpose of establishing any future minimum expenditure requirement, effective June 2, 1994; P.A. 95-226 added Subsec. (b)(6) and (7) re the fiscal years ending June 30, 1996, and June 30, 1997, amended Subsec. (d) to limit Subdiv. (2) to the fiscal year ending June 30, 1995, and added Subdiv. (3) concerning the fiscal years ending June 30, 1996, and June 30, 1997, and added Subsec. (f)(2) re fiscal years ending June 30, 1996, and June 30, 1997, and made technical changes, effective July 1, 1995; P.A. 97-318 amended Subsecs. (b) and (d) to add provisions re the fiscal year ending June 30, 1998, and the fiscal year ending June 30, 1999, respectively, effective July 1, 1997; P.A. 99-217 added Subsec. (d)(6) and (7) re expenditures for the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; P.A. 00-187 added Subsec. (b)(10) re fiscal year ending June 30, 2000, and each fiscal year thereafter and amended Subsec. (d)(7)(C) to add the clause “if the resident student count for October 1999, is less than the resident student count for October 1998”, effective July 1, 2000; P.A. 01-173 added Subsec. (d)(8) and (9) re fiscal years ending June 30, 2002, and June 30, 2003, respectively, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (e), effective June 3, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (d)(10) and (11) re fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 added Subsec. (d)(12) re minimum expenditure for the fiscal year ending June 30, 2006, effective July 1, 2005; P.A. 06-135 added Subsec. (d)(13) re minimum expenditure for the fiscal year ending June 30, 2007, effective July 1, 2006; June Sp. Sess. P.A. 07-3 deleted former Subsec. (e) re forfeitures, redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f) and made technical changes, effective July 1, 2007; P.A. 15-99 replaced former provisions re minimum expenditure requirements with new Subsecs. (a) to (e) re minimum budget requirement, effective July 1, 2015; P.A. 15-215 added Subsec. (f) re provisions of section not applicable to member towns of a regional school district during first full fiscal year following establishment of regional school district, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (d) by adding “currently” and making provisions applicable to a town formerly designated as an alliance district, effective July 1, 2015.



Section 10-262k - Grants for compensatory education programs.

Notwithstanding any provision of the general statutes, the board of education which has jurisdiction over the schools in any town (1) with a total population, as defined in subdivision (7) of subsection (a) of section 10-261, greater than twenty thousand, and (2) in which the grant mastery percentage, as defined in subdivision (12) of section 10-262f, is greater than twenty per cent may annually apply to the Commissioner of Education, on such forms as the commissioner may prescribe, to receive not more than two per cent of the town's grant entitlement pursuant to section 10-262h for the subsequent fiscal year for compensatory education programs. At the time of application, the board of education shall notify the board of finance in each town or city having a board of finance, the board of selectmen in each town having no board of finance or otherwise the authority making appropriations for the school district of the application. Upon submission of a timely application to the commissioner, the commissioner shall deduct such amount from the payment made to the town in October of such subsequent fiscal year pursuant to section 10-262i, and the board of education shall receive a grant in such amount.

(P.A. 90-225, S. 8, 10; P.A. 92-262, S. 28, 42; P.A. 96-244, S. 55, 63; P.A. 97-318, S. 3, 12; P.A. 03-174, S. 7.)

History: P.A. 92-262 deleted provision exempting payments from provisions of repealed Sec. 10-14o; P.A. 96-244 decreased the population level for eligibility from greater than 26,000 to greater than 20,000 and made the initial year for applications under the new criteria “1997”, effective July 1, 1996; P.A. 97-318 made a technical change, effective July 1, 1997; P.A. 03-174 made technical changes, effective July 1, 2003.

Cited. 228 C. 699.



Section 10-262l - Grants for improvement in student achievement.

(a) Each local and regional board of education, within available appropriations, shall be eligible to receive a state grant of funds as a reward for demonstrating improvement in district-wide student achievement on the mastery examinations, under subsection (b) of section 10-14n. Each local and regional board of education shall receive a proportional share of the amount appropriated for purposes of this section based upon the improvement in its mastery goal improvement count, as defined in subdivision (31) of section 10-262f. The minimum grant for each eligible town shall be five hundred dollars. Each local and regional board of education shall expend grant funds pursuant to this section on behalf of its schools in a manner consistent with each school's relative contribution to the level of mastery goal achievement within the district.

(b) Each town which receives funds pursuant to this section shall make such funds available to its local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled.

(P.A. 95-226, S. 6, 30; P.A. 97-318, S. 5, 12; P.A. 05-13, S. 4; P.A. 13-207, S. 9.)

History: P.A. 95-226 effective July 1, 1995; P.A. 97-318 made a technical change, effective July 1, 1997; P.A. 05-13 made a technical change in Subsec. (a), effective May 4, 2005; P.A. 13-207 amended Subsec. (a) by replacing “state-wide mastery examinations under subdivisions (1) and (2) of subsection (a) of section 10-14n” with “mastery examinations, under subsection (b) of section 10-14n”, effective July 1, 2013.



Section 10-262m - Grants for high level of foster care placements in a school district.

For the fiscal year ending June 30, 1999, and each fiscal year thereafter, each school district in which two per cent or more of the average daily membership, as defined in section 10-261, of the school district are children age five to eighteen, inclusive, in foster care placements or certified relative foster care placements in such school district on October first of the fiscal year, as determined by the Department of Children and Families shall receive a grant, within available appropriations, from the Department of Education in an amount equal to one hundred thousand dollars. Such grant shall be in addition to funds received by such school district pursuant to subsection (b) of section 10-76g.

(P.A. 98-168, S. 10, 26; June Sp. Sess. P.A. 99-1, S. 10, 51.)

History: P.A. 98-168 effective July 1, 1998; June Sp. Sess. P.A. 99-1 required foster care placement grants to be within available appropriations, effective July 1, 1999.



Section 10-262n - Grants to improve the use of technology in schools.

(a) The Department of Education shall administer, within available appropriations, a program to assist local and regional school districts to improve the use of information technology in their schools. Under the program, the department shall provide grants to local and regional boards of education and may provide other forms of assistance such as the provision of purchasing under state-wide contracts with the Department of Information Technology. Grant funds may be used for: (1) Wiring and wireless connectivity, (2) the purchase or leasing of computers, and (3) interactive software and the purchase and installation of software filters.

(b) Local and regional boards of education shall apply to the department for grants at such time and in such manner as the Commissioner of Education prescribes. In order to be eligible for a grant, a local or regional board of education shall: (1) Have a technology plan that was developed or updated during the three-year period preceding the date of application for grant funds and, once the Commission for Educational Technology develops the long-range plan required pursuant to subdivision (5) of subsection (c) of section 4d-80, the local technology plan shall be consistent with such long-range plan, (2) provide that each school and superintendent's office be able to communicate with the Department of Education using the Internet, (3) present evidence that it has applied or will apply for a grant from the federal Universal Service Fund, and (4) submit a plan for the expenditure of grant funds in accordance with subsection (c) of this section.

(c) The plan for the expenditure of grant funds shall: (1) Establish clear goals and a strategy for using telecommunications and information technology to improve education, (2) include a professional development strategy to ensure that teachers know how to use the new technologies to improve education, (3) include an assessment of the telecommunication services, hardware, software and other services that will be needed to improve education, (4) provide for a sufficient budget to acquire and maintain the hardware, software, professional development and other services that will be needed to implement the strategy for improved education, (5) include an evaluation process that enables the school to monitor progress towards the specified goals and make adjustments in response to new developments and opportunities as they arise. The plan developed pursuant to this subsection shall be submitted to the department with the grant application.

(d) (1) Each school district shall be eligible to receive a minimum grant under the program as follows: (A) Each school district in towns ranked from one to one hundred thirteen, inclusive, when all towns are ranked in ascending order from one to one hundred sixty-nine based on town wealth, as defined in subdivision (26) of section 10-262f, shall be eligible to receive a minimum grant in the amount of thirty thousand dollars, and (B) each school district in towns ranked from one hundred fourteen to one hundred sixty-nine, inclusive, when all towns are ranked in ascending order from one to one hundred sixty-nine based on town wealth, as defined in subdivision (26) of section 10-262f, shall be eligible to receive a minimum grant under the program in the amount of fifteen thousand dollars. Such minimum grant may be increased for certain school districts pursuant to subdivision (4) of this subsection. (2) The department shall use (A) one hundred thousand dollars of the amount appropriated for purposes of this section for the technical high schools for wiring and other technology initiatives at such schools, and (B) fifty thousand dollars of the amount appropriated for purposes of this section for technology grants to state charter schools. The amount of the grant each state charter school receives shall be based on the number of students enrolled in the school. (3) The department may retain up to one per cent of the amount appropriated for purposes of this section for coordination, program evaluation and administration. (4) Any remaining appropriated funds shall be used to increase the grants to (A) priority school districts pursuant to section 10-266p, (B) transitional school districts pursuant to section 10-263c, and (C) school districts in towns ranked from one to eighty-five, inclusive, when all towns are ranked in ascending order from one to one hundred sixty-nine based on town wealth, as defined in section 10-262f. Each such school district shall receive an amount based on the ratio of the number of resident students, as defined in said section 10-262f, in such school district to the total number of resident students in all such school districts.

(e) Each school district that participates in an interdistrict magnet school or in an endowed academy shall provide funds from the grant it receives pursuant to this section to such interdistrict magnet school or endowed academy in an amount equal to the per student amount of such grant multiplied by the number of students from such district enrolled in the interdistrict magnet school or endowed academy.

(f) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(g) No funds received pursuant to this section shall be used to supplant federal, state or local funding to the local or regional board of education for technology.

(h) Expenditure reports shall be filed with the Department of Education as requested by the commissioner. School districts shall refund (1) any unexpended amounts at the close of the program for which the grant was awarded, and (2) any amounts not expended in accordance with the approved grant application.

(P.A. 00-187, S. 41, 75; June Sp. Sess. P.A. 00-1, S. 18, 46; June Sp. Sess. P.A. 01-1, S. 44, 54; P.A. 03-174, S. 10; P.A. 04-57, S. 1; P.A. 12-116, S. 87.)

History: P.A. 00-187 effective July 1, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (d)(4)(C) to make a technical change and replace towns ranked in “descending” order with towns ranked in “ascending” order, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (d)(1) to remove provision for minimum grant of $10,000 and to substitute formula in Subparas. (A) and (B) for determining amount of the minimum grant, effective July 1, 2001; P.A. 03-174 amended Subsec. (b)(1) by substituting a three-year period preceding the date of application for a two-year period, effective July 1, 2003; P.A. 04-57 amended Subsec. (a)(1) by adding reference to wireless connectivity, effective July 1, 2004; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (d)(2), effective July 1, 2012.



Section 10-262o - Grant program for teacher technology training programs.

The Department of Education shall establish, within available appropriations, a competitive grant program to fund innovative teacher training programs on the integration of technology into the public school curriculum in order to improve student learning.

(P.A. 00-187, S. 43, 75; P.A. 14-65, S. 3.)

History: P.A. 00-187 effective July 1, 2000; P.A. 14-65 deleted provision re standards developed pursuant to Sec. 4d-85, effective July 1, 2014.



Section 10-262p - Computer technology competency standards for students. Report on the status of educational technology in the public schools.

(a) The State Board of Education shall adopt grade kindergarten to grade twelve, inclusive, computer technology competency standards for students by July 1, 2001. Information on the standards shall be included in the report required pursuant to subsection (b) of this section.

(b) On or before July 1, 2001, and biennially thereafter, the Commissioner of Education shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the status of educational technology in the public schools. The report shall include information on the level of funding needed to assure that the technology needs in the areas of infrastructure improvements, educator professional development, curriculum development and student competency development are met.

(P.A. 00-187, S. 44, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-262q - Centralized web-based site for educators.

The Department of Education shall develop and maintain, within available appropriations, a centralized web-based site for use by educators in posting and sharing suggested grade-specific or topic-specific lesson plans, curriculum resources and technology resource opportunities, as well as best practices on the use of technology in instruction.

(P.A. 00-187, S. 46, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-262r - Computer-assisted writing, instruction and testing. Pilot program.

Section 10-262r is repealed, effective April 1, 2009.

(P.A. 05-245, S. 39; P.A. 06-196, S. 65; P.A. 08-170, S. 16; P.A. 09-2, S. 27.)



Section 10-262s - Authority of Commissioner of Education to transfer funds appropriated for Sheff settlement to certain grant programs.

The Commissioner of Education may, to assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, transfer funds appropriated for the Sheff settlement to the following: (1) Grants for interdistrict cooperative programs pursuant to section 10-74d, (2) grants for state charter schools pursuant to section 10-66ee, (3) grants for the interdistrict public school attendance program pursuant to section 10-266aa, (4) grants for interdistrict magnet schools pursuant to section 10-264l, and (5) to technical high schools for programming.

(P.A. 11-48, S. 195; P.A. 14-217, S. 96; June Sp. Sess. P.A. 15-5, S. 316.)

History: P.A. 11-48 effective June 13, 2011; P.A. 14-217 added “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 added “as extended”, effective July 1, 2015.



Section 10-262t - Grants to support plans that implement cost-saving strategies.

The Commissioner of Education may provide, within available appropriations, grants for technical assistance and regional cooperation to support any local or regional board of education that develops a plan to implement significant cost-saving strategies while simultaneously maintaining or improving the quality of education in the district.

(P.A. 12-116, S. 11; P.A. 13-31, S. 22.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change, effective May 28, 2013.



Section 10-262u - Alliance districts.

(a) As used in this section and section 10-262i:

(1) “Alliance district” means a school district that is in a town that is among the towns with the lowest accountability index scores.

(2) “Accountability index” has the same meaning as provided in section 10-223e.

(3) “Mastery test data of record” has the same meaning as provided in section 10-262f.

(4) “Educational reform district” means a school district that is in a town that is among the ten lowest accountability index scores when all towns are ranked highest to lowest in accountability index scores.

(b) For the fiscal year ending June 30, 2013, the Commissioner of Education shall designate thirty school districts as alliance districts. Any school district designated as an alliance district shall be so designated for a period of five years. On or before June 30, 2016, the Department of Education shall determine if there are any additional alliance districts.

(c) (1) (A) For the fiscal year ending June 30, 2013, the Comptroller shall withhold from a town designated as an alliance district any increase in funds received over the amount the town received for the prior fiscal year pursuant to section 10-262h. The Comptroller shall transfer such funds to the Commissioner of Education. (B) For the fiscal years ending June 30, 2014, to June 30, 2017, inclusive, the Comptroller shall withhold from a town designated as an alliance district any increase in funds received over the amount the town received for the fiscal year ending June 30, 2012, pursuant to subsection (a) of section 10-262i. The Comptroller shall transfer such funds to the Commissioner of Education.

(2) Upon receipt of an application pursuant to subsection (d) of this section, the Commissioner of Education may pay such funds to the town designated as an alliance district and such town shall pay all such funds to the local or regional board of education for such town on the condition that such funds shall be expended in accordance with the plan described in subsection (d) of this section, the provisions of subsection (c) of section 10-262i, and any guidelines developed by the State Board of Education for such funds. Such funds shall be used to improve student achievement in such alliance district and to offset any other local education costs approved by the commissioner.

(d) The local or regional board of education for a town designated as an alliance district may apply to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, to receive any increase in funds received over the amount the town received for the prior fiscal year pursuant to subsection (a) of section 10-262i. Applications pursuant to this subsection shall include objectives and performance targets and a plan that may include, but not be limited to, the following: (1) A tiered system of interventions for the schools under the jurisdiction of such board based on the needs of such schools, (2) ways to strengthen the foundational programs in reading, through the intensive reading instruction program pursuant to section 10-14u, to ensure reading mastery in kindergarten to grade three, inclusive, with a focus on standards and instruction, proper use of data, intervention strategies, current information for teachers, parental engagement, and teacher professional development, (3) additional learning time, including extended school day or school year programming administered by school personnel or external partners, (4) a talent strategy that includes, but is not limited to, teacher and school leader recruitment and assignment, career ladder policies that draw upon guidelines for a model teacher evaluation program adopted by the State Board of Education, pursuant to section 10-151b, and adopted by each local or regional board of education. Such talent strategy may include provisions that demonstrate increased ability to attract, retain, promote and bolster the performance of staff in accordance with performance evaluation findings and, in the case of new personnel, other indicators of effectiveness, (5) training for school leaders and other staff on new teacher evaluation models, (6) provisions for the cooperation and coordination with early childhood education providers to ensure alignment with district expectations for student entry into kindergarten, including funding for an existing local Head Start program, (7) provisions for the cooperation and coordination with other governmental and community programs to ensure that students receive adequate support and wraparound services, including community school models, (8) provisions for implementing and furthering state-wide education standards adopted by the State Board of Education and all activities and initiatives associated with such standards, (9) strategies for attracting and recruiting minority teachers and administrators, (10) provisions for the enhancement of bilingual education programs, pursuant to section 10-17f, or other language acquisition services to English language learners, including, but not limited to, participation in the English language learner pilot program, established pursuant to section 10-17n, and (11) any additional categories or goals as determined by the commissioner. Such plan shall demonstrate collaboration with key stakeholders, as identified by the commissioner, with the goal of achieving efficiencies and the alignment of intent and practice of current programs with conditional programs identified in this subsection. The commissioner may (A) require changes in any plan submitted by a local or regional board of education before the commissioner approves an application under this subsection, and (B) permit a local or regional board of education, as part of such plan, to use a portion of any funds received under this section for the purposes of paying tuition charged to such board pursuant to subdivision (1) of subsection (k) of section 10-264l or subsection (b) of section 10-264o.

(e) The State Board of Education may develop guidelines and criteria for the administration of such funds under this section.

(f) The commissioner may withhold such funds if the local or regional board of education fails to comply with the provisions of this section. The commissioner may renew such funding if the local or regional board of education provides evidence that the school district of such board is achieving the objectives and performance targets approved by the commissioner stated in the plan submitted under this section.

(g) Any local or regional board of education receiving funding under this section shall submit an annual expenditure report to the commissioner on such form and in such manner as requested by the commissioner. The commissioner shall determine if (1) the local or regional board of education shall repay any funds not expended in accordance with the approved application, or (2) such funding should be reduced in a subsequent fiscal year up to an amount equal to the amount that the commissioner determines is out of compliance with the provisions of this subsection.

(h) Any balance remaining for each local or regional board of education at the end of any fiscal year shall be carried forward for such local or regional board of education for the next fiscal year.

(P.A. 12-116, S. 34; June 12 Sp. Sess. P.A. 12-2, S. 22; P.A. 13-31, S. 23; 13-245, S. 18; 13-247, S. 155; P.A. 14-217, S. 114; P.A. 15-108, S. 8; June Sp. Sess. P.A. 15-5, S. 296, 327.)

History: P.A. 12-116 effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c)(2) by replacing “award” with “pay”, adding “town designated as an alliance district and such town shall pay such funds to the” and replacing “an alliance district” with “such town”, effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (g), effective May 28, 2013; P.A. 13-245 amended Subsec. (d)(2) by adding reference to the intensive reading instruction program, effective July 1, 2013; P.A. 13-247 amended Subsec. (c)(1) by designating existing provisions as Subpara. (A) and amending same by deleting “and each fiscal year thereafter” and adding Subpara. (B) re withholding from town any increase of funds over amount received for fiscal year 2012 during fiscal years 2014 and 2015, and amended Subsec. (d) by replacing “section 10-262h” with “subsection (a) of section 10-262i”, adding new Subdiv. (8) re implementing and furthering state-wide education standards adopted by State Board of Education and redesignating existing Subdiv. (8) as Subdiv. (9), effective July 1, 2013; P.A. 14-217 amended Subsec. (c)(2) by adding “all” to provision re town to pay funds to board of education and adding reference to Sec. 10-262i(c) to provision re same, and amended Subsec. (d) by designating existing provision re required changes to plan before commissioner approves application as Subpara. (A) and adding Subpara. (B) re use of funds to pay tuition, effective June 13, 2014; P.A. 15-108 amended Subsec. (d) by adding new Subdiv. (9) re strategies for attracting and recruiting minority teachers and administrators and redesignating existing Subdiv. (9) as Subdiv. (10), effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by redefining “alliance district” in Subdiv. (1), deleting former Subdivs. (2) to (6) re definitions of “district performance index”, “district subject performance index for mathematics”, “district subject performance index for reading”, “district subject performance index for writing” and “district subject performance index for science”, adding new Subdivs. (2) and (3) re definitions of “accountability index” and “mastery test data of record”, and redesignating existing Subdiv. (7) as new Subdiv. (4) and amending same by redefining “educational reform district”, and amended Subsec. (c)(1)(B) by extending applicability of provisions to fiscal year ending June 30, 2017, and amended Subsec. (d) by adding new Subdiv. (10) re bilingual education programs and English language learners and redesignating existing Subdiv. (10) as Subdiv. (11), effective July 1, 2015.



Section 10-263 - Withholding of payments; adjustments for underpayments and overpayments of grants.

(a) The State Board of Education may withhold from the total sum which is paid from the State Treasury an amount which it determines to be equitable from any town or school district which it finds pursuant to section 10-4b to have failed to maintain its schools according to law.

(b) Unless otherwise provided by law, if the Commissioner of Education determines, based upon a final report of actual revenue and expenditures of a school district, that there has been an underpayment or overpayment in a grant made by the State Board of Education, the commissioner shall calculate the amount of the underpayment or overpayment and shall adjust the amount of the grant payment for either of the two fiscal years next following the fiscal year in which such underpayment or overpayment was made. The amount of the adjustment shall be equal to the amount of the underpayment or overpayment.

(1949 Rev., S. 1579; June, 1955, S. 974d; 1967, P.A. 166, S. 4; 1969, P.A. 531, S. 2; P.A. 78-218, S. 186; P.A. 79-128, S. 8, 36; P.A. 87-398, S. 1, 2.)

History: 1967 act changed deadline for application from August fifteenth to August first; 1969 act deleted provision re deductions of amounts by which towns fail to maintain minimum program; P.A. 78-218 deleted reference to applications made by supervising agents and substituted “local or regional board of education” for “town or school district”; P.A. 79-128 deleted provisions re applications and scheduled payments, leaving only provision for withholding certain funds from payments to boards who fail to maintain schools according to law; P.A. 87-398 added new Subsec. (b) to provide for adjustments for underpayments and overpayments of grants and designated prior provisions as Subsec. (a).

See Sec. 10-227 re forfeit of part of grant payment as penalty for violations of procedure in making returns of receipts, expenditures, etc. to Department of Education.

Cited. 187 C. 187; 195 C. 24; 228 C. 699.



Section 10-263a and 10-263b - Payment to towns not on uniform fiscal year. Amounts in average daily membership payable to the Department of Correction.

Sections 10-263a and 10-263b are repealed.

(P.A. 75-1, S. 1, 2; 75-481, S. 1, 2; P.A. 77-81, S. 1, 2; P.A. 79-128, S. 35, 36; 79-631, S. 94, 95, 111; P.A. 89-124, S. 12, 13.)



Section 10-263c - Transitional school district grant program.

(a) The State Board of Education, within available appropriations, shall administer a transitional school district grant program in accordance with this section. Subject to the provisions of subsection (b) of section 10-263d, each school district that does not receive a grant pursuant to section 10-266p or section 10-276a and is in a town which ranks one to twenty-one, inclusive, when towns are ranked in accordance with subdivision (2) or (3) of subsection (a) of said section 10-266p shall be eligible for a transitional school district grant of two hundred fifty thousand dollars. The local board of education for such school district shall apply for such grant at such time and in such manner as the Commissioner of Education prescribes.

(b) A transitional school district grant shall be payable to the local board of education for the school district. The local board shall use the funds for any of the following: (1) The creation or expansion of programs or activities related to dropout prevention, (2) alternative and transitional programs for students having difficulty succeeding in traditional educational programs, (3) academic enrichment, tutorial and recreation programs or activities in school buildings during nonschool hours and during the summer, (4) development or expansion of extended-day kindergarten programs, (5) development or expansion of early reading intervention programs, including summer and after-school programs, (6) enhancement of the use of technology to support instruction or improve parent and teacher communication, (7) initiatives to strengthen parent involvement in the education of children, and parent and other community involvement in school and school district programs, activities and educational policies, which may be in accordance with the provisions of section 10-4g, or (8) for purposes of obtaining accreditation for elementary and middle schools from the New England Association of Schools and Colleges. Each such board of education shall use at least twenty per cent of its grant for early reading intervention programs. Each such board of education shall use its grant to supplement existing programs or create new programs. If the State Board of Education finds that any such grant is being used for other purposes or is being used to decrease the local share of support for schools, it may require repayment of such grant to the state.

(c) Each transitional school district grant shall be awarded on an annual basis. Funding in subsequent years shall be based on funds available, annual application and program evaluation.

(P.A. 98-168, S. 17, 26; P.A. 99-224, S. 6, 9; June Sp. Sess. P.A. 01-1, S. 43, 54.)

History: P.A. 98-168 effective July 1, 1998; P.A. 99-224 amended Subsec. (a) to stipulate that eligibility for grants is subject to the provisions of Sec. 10-263d(b), to specify that school districts that receive grants pursuant to Sec. 10-276a are not eligible for grants pursuant to this section, and to make technical changes, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to add “within available appropriations”, effective July 1, 2001.



Section 10-263d - Transitional school district phase-out grants. Reduced grants for first year of eligibility for transitional school district grants.

(a) Commencing with the fiscal year ending June 30, 2002, if a school district that received a transitional school district grant pursuant to section 10-263c for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a transitional school district phase-out grant for each of the three fiscal years following the fiscal year such school district received its final transitional school district grant. The amount of such phase-out grants shall be determined in accordance with this subsection. (1) For the first fiscal year following the fiscal year the town received its final transitional school district grant, in an amount equal to seventy-five per cent of such final grant. (2) For the second fiscal year following the fiscal year the town received its final transitional school district grant, in an amount equal to fifty per cent of such final grant. (3) For the third fiscal year following the fiscal year the town received its final transitional school district grant, in an amount equal to twenty-five per cent of such final grant.

(b) Commencing with the fiscal year ending June 30, 2002, if a school district that did not receive a grant pursuant to section 10-276a for the prior fiscal year and was not eligible to receive a transitional school district grant pursuant to section 10-263c for the prior fiscal year becomes eligible to receive such a transitional school district grant, the amount of the grant such town receives for the first year of such eligibility shall be reduced by fifty per cent.

(P.A. 99-224, S. 7, 9.)

History: P.A. 99-224 effective July 1, 1999.



Section 10-263e - Safe learning grant program.

(a) The Department of Education shall establish, within available appropriations, a competitive safe learning grant program to assist school districts in (1) developing a school environment where children learn in safety without fear of physical or verbal harm or intimidation, (2) activities that encourage respect for each student, (3) decreasing early youth aggression, (4) establishing student conflict and intervention policies and strategies, (5) eliminating bullying behaviors among students, (6) extending safe school environment programs to extracurricular activities, (7) after school programs, and (8) the development of crisis and violence prevention policies and strategies which make school environments safe. Each local and regional board of education may apply for a grant at such time and in such manner as the Commissioner of Education prescribes.

(b) The department may accept private donations for purposes of the program provided such donations shall in no way limit the scope of program grants pursuant to this section.

(c) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year for similar programs.

(June Sp. Sess. P.A. 01-1, S. 32, 54; P.A. 03-76, S. 33.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003.



Section 10-264 - Temporary additional payment.

Obsolete.

(1957, P.A. 642, S. 1.)



Section 10-264a to 10-264d - Promotion of educational quality and diversity: Definitions. Local assessment. Regional plans. Withholding of funds.

Sections 10-264a to 10-264d, inclusive, are repealed, effective July 1, 1998.

(P.A. 93-263, S. 1–4, 14; P.A. 95-226, S. 19, 30; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-264e - Grant applications.

For the fiscal year ending June 30, 1996, and each fiscal year thereafter, at such time and in such manner as the commissioner prescribes, local and regional boards of education, individually or cooperatively, pursuant to section 10-158a, or through a regional educational service center may apply to the commissioner for competitive grants pursuant to sections 10-264h, 10-264i and 10-264l.

(P.A. 93-263, S. 5, 14; P.A. 95-226, S. 21, 30; P.A. 98-252, S. 19, 80.)

History: P.A. 93-263 effective June 28, 1993; P.A. 95-226 deleted former Subsec. (b) re role of the General Assembly in the awarding of grants, removed Subsec. (a) designator, deleted reference to grants pursuant to Sec. 10-264f, added a reference to grants pursuant to Sec. 10-264l and made technical changes, effective July 1, 1995; P.A. 98-252 made a technical change, effective July 1, 1998.



Section 10-264f - Grants for single districts or one or more schools within a district.

(a) For the fiscal year ending June 30, 1996, and each fiscal year thereafter, a local or regional board of education, may, in accordance with this section, apply to the commissioner, pursuant to section 10-264e, for a grant for the school district or one or more schools within the school district. Such grants shall be limited to school districts or schools in which the average mastery percentage, as defined in subdivision (3) of section 10-262f, is equal to or exceeds fifteen per cent and shall be based on a local plan to improve the quality of school performance and student outcomes. Applicants for such grants may also request technical assistance and waivers of specific state statutory and regulatory mandates which may be granted by the commissioner for good cause.

(b) The commissioner may approve, in accordance with section 10-264e, programs pursuant to this section if the commissioner finds the program is likely to increase student performance as measured by mastery examination results, pursuant to section 10-14n, or enhance student awareness of diversity. Programs which may be eligible for grants pursuant to this section include, but are not limited to, early childhood education and extended-day kindergarten, parent involvement in the education of children and in the schools, reduction in class size, tutoring and mentoring of students, after-school academic programs, lengthening the instructional school day and lengthening the instructional school year.

(P.A. 93-263, S. 7, 14; P.A. 13-207, S. 17.)

History: P.A. 93-263 effective June 28, 1993; P.A. 13-207 amended Subsec. (b) by replacing “state-wide mastery examination” with “mastery examination”, adding reference to Sec. 10-14n and making a technical change, effective July 1, 2013.



Section 10-264g - Grants for two or more districts.

Section 10-264g is repealed, effective July 1, 1995.

(P.A. 93-263, S. 8, 14; P.A. 95-226, S. 28, 30.)



Section 10-264h - Grants for capital expenditures for interdistrict magnet school facilities.

(a) For the fiscal year ending June 30, 2012, and each fiscal year thereafter, a local or regional board of education, a regional educational service center, a cooperative arrangement pursuant to section 10-158a, or any of the following entities that operate an interdistrict magnet school that assists the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education: (1) The Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (2) the Board of Trustees of the Connecticut State University System on behalf of a state university, (3) the Board of Trustees for The University of Connecticut on behalf of the university, (4) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, and (5) any other third-party not-for-profit corporation approved by the Commissioner of Education, may be eligible for reimbursement, except as otherwise provided for, up to eighty per cent of the eligible cost of any capital expenditure for the purchase, construction, extension, replacement, leasing or major alteration of interdistrict magnet school facilities, including any expenditure for the purchase of equipment, in accordance with this section. To be eligible for reimbursement under this section a magnet school construction project shall meet the requirements for a school building project established in chapter 173, except that the Commissioner of Administrative Services, in consultation with the Commissioner of Education, may waive any requirement in said chapter for good cause. On and after July 1, 2011, the Commissioner of Administrative Services shall approve only applications for reimbursement under this section that the Commissioner of Education finds will reduce racial, ethnic and economic isolation. Applications for reimbursement under this section for the construction of new interdistrict magnet schools shall not be accepted until the Commissioner of Education develops a comprehensive state-wide interdistrict magnet school plan, in accordance with the provisions of subdivision (1) of subsection (b) of section 10-264l, unless the Commissioner of Education determines that such construction will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended.

(b) Subject to the provisions of subsection (a) of this section, the applicant shall receive current payments of scheduled estimated eligible project costs for the facility, provided (1) the applicant files an application for a school building project, in accordance with section 10-283, by the date prescribed by the Commissioner of Education, (2) final plans and specifications for the project are approved pursuant to sections 10-291 and 10-292, and (3) such district submits to the Commissioner of Education, in such form as the commissioner prescribes, and the commissioner approves a plan for the operation of the facility which includes, but need not be limited to: A description of the educational programs to be offered, the completion date for the project, an estimated budget for the operation of the facility, written commitments for participation from the districts that will participate in the school and an analysis of the effect of the program on the reduction of racial, ethnic and economic isolation. The Commissioner of Education shall notify the Commissioner of Administrative Services and the secretary of the State Bond Commission when the provisions of subdivisions (1) and (3) of this subsection have been met. Upon application to the Commissioner of Education, compliance with the provisions of subdivisions (1) and (3) of this subsection and after authorization by the General Assembly pursuant to section 10-283, the applicant shall be eligible to receive progress payments in accordance with the provisions of section 10-287i.

(c) (1) If the school building ceases to be used as an interdistrict magnet school facility and the grant was provided for the purchase or construction of the facility, the Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall determine whether (A) title to the building and any legal interest in appurtenant land shall revert to the state, or (B) the school district shall reimburse the state an amount equal to the difference between the amount received pursuant to this section and the amount the district would have been eligible to receive based on the percentage determined pursuant to section 10-285a, multiplied by the estimated eligible project costs.

(2) If the school building ceases to be used as an interdistrict magnet school facility and the grant was provided for the extension or major alteration of the facility, the school district shall reimburse the state the amount determined in accordance with subparagraph (B) of subdivision (1) of this subsection. A school district receiving a request for reimbursement pursuant to this subdivision shall reimburse the state not later than the close of the fiscal year following the year in which the request is made. If the school district fails to so reimburse the state, the Department of Administrative Services may request the Department of Education to withhold such amount from the total sum which is paid from the State Treasury to such school district or the town in which it is located or, in the case of a regional school district, the towns which comprise the school district. If the amount paid from the State Treasury is less than the amount due, the Department of Administrative Services shall collect such amount from the school district.

(d) The Commissioner of Administrative Services shall provide for a final audit of all project expenditures pursuant to this section and may require repayment of any ineligible expenditures, except that the Commissioner of Administrative Services may waive any audit deficiencies found during a final audit of all project expenditures pursuant to this section if the Commissioner of Administrative Services determines that granting such waiver is in the best interest of the state.

(P.A. 93-263, S. 9, 14; May Sp. Sess. P.A. 94-2, S. 177, 203; P.A. 95-226, S. 22, 30; P.A. 97-265, S. 84, 98; 97-290, S. 15, 29; P.A. 98-252, S. 20, 63, 80; 98-259, S. 2, 17; May 9 Sp. Sess. P.A. 02-5, S. 7; May 9 Sp. Sess. P.A. 02-6, S. 2; P.A. 07-249, S. 21; P.A. 08-169, S. 27; Sept. Sp. Sess. P.A. 09-6, S. 2; P.A. 11-51, S. 125; 11-61, S. 129; P.A. 12-120, S. 6; P.A. 13-31, S. 24; 13-247, S. 217; P.A. 14-65, S. 4; 14-217, S. 93; June Sp. Sess. P.A. 15-5, S. 312.)

History: P.A. 93-263 effective June 28, 1993; May Sp. Sess. P.A. 94-2 amended Subsec. (a) to substitute current payments of scheduled estimated eligible project costs for a lump sum payment equal to the highest percentage rate determined pursuant to Sec. 10-285a multiplied by estimated eligible project costs and provided for a grant in an amount equal to 5% of the amount authorized and allocated for the project upon compliance with the provisions of Subdivs. (1) and (3), amended Subsec. (b) to provide for reimbursement to the state of the difference between the amount received pursuant to this section and the amount the school district would have been eligible to receive based on the percentage determined pursuant to Sec. 10-285a multiplied by the estimated eligible project costs if within three years after completion of the project children from at least two or more school districts are not participating in the school and to provide, in such a case, if the school district does not reimburse the state, title to the building shall revert to the state, inserted a new Subsec. (c) on a final audit and relettered Subsec. (c) as Subsec. (d), effective June 21, 1994; P.A. 95-226 divided Subsec. (a) into Subsecs. (a) and (b) and relettered the remaining Subsecs., in Subsec. (a) specified that the cost be “reasonable”, added the requirement concerning chapter 173 and made technical changes, in Subsec. (b) added the requirement for the plan to include an estimated budget for the operation of the facility, specified that the project be authorized by the General Assembly and made technical changes, deleted former Subsec. (d) re reversion and added similar provision to Subsec. (c), and in Subsec. (c) replaced provision requiring the school district to reimburse the state if within three years of completion of the project students from two or more school districts are not participating in the school with provision allowing the commissioner to decide between reversion and reimbursement if the school building ceases to be used for the purpose for which the grant was provided, effective July 1, 1995; P.A. 97-265 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 97-290 amended Subsec. (a) to add provisions re cooperative arrangements for the purposes of an interdistrict magnet school and the limitation on the approval of applications on and after July 1, 1997, to applications that the commissioner finds will reduce racial, ethnic and economic isolation, and amended Subsec. (b) to add the requirement for the plan to include an analysis of the effect of the program on the reduction of racial, ethnic and economic isolation, effective July 1, 1997; P.A. 98-252 and P.A. 98-259 both amended Subsec. (b) to replace a grant in the amount of 5% of the amount authorized for the project with progress payments in accordance with Sec. 10-287i, effective July 1, 1998, and P.A. 98-252 further amended Subsec. (c) to designate existing provisions as Subdiv. (1) and limit applicability to grants for purchase or construction of a facility and to add new Subdiv. (2) re grants for extension or major alteration of a facility, effective June 8, 1998; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) by making existing provisions re full reimbursement applicable until June 30, 2002, and by adding provisions re 95% reimbursement for the fiscal year ending June 30, 2003, and fiscal years thereafter, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-6 amended Subsec. (a) by delaying change from full reimbursement to 95% reimbursement until the fiscal year ending June 30, 2004, and fiscal years thereafter, effective July 1, 2002; P.A. 07-249 amended Subsec. (a) to designate existing language as Subdiv. (1) and add Subdiv. (2) re Connecticut Science Center, Inc., effective July 10, 2007; P.A. 08-169 amended Subsec. (a)(1) to designate existing language re fiscal year ending June 30, 2004, as Subpara. (A) and to add Subpara. (B) re fiscal year ending June 30, 2008, and each fiscal year thereafter, and additional entities that operate magnet schools, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a)(1) by adding provision re ceasing acceptance of applications for reimbursement for construction of new interdistrict magnet schools until commissioner develops comprehensive state-wide interdistrict magnet school plan, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by deleting former Subdiv. (2) re Connecticut Science Center, Inc., removing Subdiv. (1) and Subpara. (A) and (B) designators, replacing language re each fiscal year thereafter with “until the fiscal year ending June 30, 2011”, repositioning provision re reimbursement up to 95%, adding provision re reimbursement up to 80%, replacing “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education,” re waiver of requirement for good cause, replacing “1997” with “2011” and “commissioner” with “Commissioner of Construction Services” re approval of applications, replacing “he” with “the Commissioner of Education” re finding reimbursement will reduce racial, ethnic and economic isolation, deleting language re on and after July 1, 2009, and replacing “commissioner” with “Commissioner of Education” re construction of new magnet schools, amended Subsec. (b) by replacing “commissioner” with “Commissioner of Education” and adding Commissioner of Construction Services re notification of when provisions of Subdivs. (1) and (3) have been met, amended Subsec. (c) by replacing “commissioner” with “Commissioner of Construction Services, in consultation with the Commissioner of Education” in Subdiv. (1), and replacing Department of Education with Department of Construction Services and adding “request the Department of Education to” re school district fails to reimburse the state and replacing “department” with “Department of Construction Services” re referral of matter to Department of Administrative Services for collection in Subdiv. (2), amended Subsec. (d) by replacing “commissioner” with “Commissioner of Construction Services”, and made conforming and technical changes, effective July 1, 2011; P.A. 11-61 made a technical change in Subsec. (a) and amended Subsec. (d) by adding provision re audit deficiencies waiver, effective July 1, 2011; P.A. 12-120 amended Subsec. (a) by replacing “For the fiscal year ending June 30, 1996, until the fiscal year ending June 30, 2003” with “For the fiscal year ending June 30, 2012, and each fiscal year thereafter”, replacing provision re full reimbursement of eligible costs with provision re reimbursement of up to 80% of eligible costs and making technical and conforming changes, effective June 15, 2012; P.A. 13-31 made technical changes in Subsec. (a), effective May 28, 2013; P.A. 13-247 replaced references to “Commissioner of Construction Services” and “Department of Construction Services” with references to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, and amended Subsec. (c) to make a conforming change, effective July 1, 2013; P.A. 14-65 made technical changes in Subsec. (a), effective July 1, 2014; P.A. 14-217 amended Subsec. (a) by adding “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “as extended” re 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., effective July 1, 2015.



Section 10-264i - Transportation grants for interdistrict magnet school programs.

(a)(1)(A) A local or regional board of education, (B) a regional educational service center, (C) the Board of Trustees of the Community-Technical Colleges on behalf of Quinebaug Valley Community College and Three Rivers Community College, (D) a cooperative arrangement pursuant to section 10-158a, or (E) to assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, (i) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (ii) the Board of Trustees of the Connecticut State University System on behalf of a state university, (iii) the Board of Trustees for The University of Connecticut on behalf of the university, (iv) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, and (v) any other third-party not-for-profit corporation approved by the commissioner which transports a child to an interdistrict magnet school program, as defined in section 10-264l, in a town other than the town in which the child resides shall be eligible pursuant to section 10-264e to receive a grant for the cost of transporting such child in accordance with this section.

(2) Except as provided in subdivisions (3) and (4) of this subsection, the amount of such grant shall not exceed an amount equal to the number of such children transported multiplied by one thousand three hundred dollars.

(3) For districts assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner, (i) for the fiscal year ending June 30, 2010, the amount of such grant shall not exceed an amount equal to the number of such children transported multiplied by one thousand four hundred dollars, and (ii) for the fiscal years ending June 30, 2011, to June 30, 2017, inclusive, the amount of such grant shall not exceed an amount equal to the number of such children transported multiplied by two thousand dollars.

(4) In addition to the grants otherwise provided pursuant to this section, the Commissioner of Education may provide supplemental transportation grants to regional educational service centers for the purposes of transportation to interdistrict magnet schools. Any such grant shall be provided within available appropriations and after the commissioner has reviewed and approved the total interdistrict magnet school transportation budget for a regional educational service center, including all revenue and expenditure estimates. For the fiscal year ending June 30, 2010, in addition to the grants otherwise provided pursuant to this section, the Commissioner of Education, with the approval of the Secretary of the Office of Policy and Management, may provide supplemental transportation grants to the Hartford school district and the Capitol Region Education Council for the purposes of transportation of students who are not residents of Hartford to interdistrict magnet schools operated by the Capitol Region Education Council or the Hartford school district. For the fiscal year ending June 30, 2012, in addition to the grants otherwise provided pursuant to this section, the Commissioner of Education may provide supplemental transportation grants to regional educational service centers for the purposes of transportation to interdistrict magnet schools that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. Any such grant shall be provided within available appropriations and upon a comprehensive financial review of all transportation activities as prescribed by the commissioner. The commissioner may require the regional educational service center to provide an independent financial review, by an auditor selected by the Commissioner of Education, the costs of which may be paid from funds that are part of the supplemental transportation grant. Any such grant shall be paid as follows: Up to fifty per cent of the grant on or before June 30, 2012, and the balance on or before September 1, 2012, upon completion of the comprehensive financial review. For the fiscal years ending June 30, 2013, to June 30, 2015, inclusive, in addition to the grants otherwise provided pursuant to this section, the Commissioner of Education may provide supplemental transportation to interdistrict magnet schools that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. and for transportation provided by EASTCONN to interdistrict magnet schools. Any such grant shall be provided within available appropriations and upon a comprehensive financial review, by an auditor selected by the Commissioner of Education, the costs of such review may be paid from funds that are part of the supplemental transportation grant. Any such grant shall be paid as follows: For the fiscal year ending June 30, 2013, up to fifty per cent of the grant on or before June 30, 2013, and the balance on or before September 1, 2013, upon completion of the comprehensive financial review; for the fiscal year ending June 30, 2014, up to fifty per cent of the grant on or before June 30, 2014, and the balance on or before September 1, 2014, upon completion of the comprehensive financial review; and for the fiscal year ending June 30, 2015, up to fifty per cent of the grant on or before June 30, 2015, and the balance on or before September 1, 2015, upon completion of the comprehensive financial review.

(5) The Department of Education shall provide such grants within available appropriations. Nothing in this subsection shall be construed to prevent a local or regional board of education, regional educational service center or cooperative arrangement from receiving reimbursement under section 10-266m for reasonable transportation expenses for which such board, service center or cooperative arrangement is not reimbursed pursuant to this section.

(b) Grants under this section shall be contingent on documented costs of providing such transportation. Eligible entities identified in subdivision (1) of subsection (a) of this section shall submit applications for grants under this section to the Commissioner of Education in such form and at such times as he prescribes. Grants pursuant to this section shall be paid as follows: In October one-half of the estimated eligible transportation costs and the balance of such costs in May.

(c) Each eligible entity identified in subdivision (1) of subsection (a) of this section participating in the grant program shall prepare a financial statement of expenditures which shall be submitted to the Department of Education on or before September first of the fiscal year immediately following each fiscal year in which the school district, regional educational service center or cooperative arrangement participates in the grant program. Based on such statement, any underpayment or overpayment may be calculated and adjusted by the Department of Education in the grant for any subsequent year.

(P.A. 93-263, S. 10, 14; P.A. 95-226, S. 23, 30; P.A. 98-168, S. 21, 26; 98-252, S. 21, 80; 98-259, S. 3, 17; P.A. 03-76, S. 24; P.A. 04-213, S. 21; P.A. 06-135, S. 12; P.A. 08-170, S. 8; Sept. Sp. Sess. P.A. 09-6, S. 25; P.A. 10-151, S. 3; 10-179, S. 58; P.A. 11-28, S. 10; 11-48, S. 196, 210; P.A. 12-120, S. 24; June 12 Sp. Sess. P.A. 12-1, S. 282; P.A. 13-31, S. 25; 13-247, S. 169; P.A. 14-65, S. 5; 14-217, S. 92; June Sp. Sess. P.A. 15-5, S. 310, 311.)

History: P.A. 93-263 effective June 28, 1993; P.A. 95-226 amended Subsec. (a) to apply provisions to regional educational service centers, to add reference to Sec. 10-264l, to specify that the funding for the grants be from the amount appropriated pursuant to Sec. 10-74d, to set a 5% limit, to add clarification concerning reimbursement under Sec. 10-266m and to make technical changes, effective July 1, 1995; P.A. 98-168 amended Subsec. (a) to set the cap for the grant, to delete provision for grants to be paid from the amount appropriated pursuant to Sec. 10-74d and to substitute provision for payment within available appropriations, and added new Subsec. (d) re retention of up to 1% by Department of Education, effective July 1, 1998; P.A. 98-252 and 98-259 both made cooperative arrangements eligible for grants and made identical technical changes, effective July 1, 1998; P.A. 03-76 made a technical change in Subsec. (c), effective June 3, 2003; P.A. 04-213 amended Subsec. (a) by allowing the Board of Trustees of the Community-Technical Colleges on behalf of Manchester Community College to be eligible for grants and by making a technical change, effective June 3, 2004; P.A. 06-135 amended Subsec. (a) by increasing grant from $1,200 to $1,300, effective July 1, 2006; P.A. 08-170 amended Subsec. (a) to add Subdiv. designators (1) to (4), substitute Quinebaug Valley Community College for Manchester Community College and add Subdiv. (5) re stipulation re Sheff v. O’Neill and deleted Subsec. (d) re administrative set-aside, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a) by dividing existing provisions into new Subdivs. (1), (2) and (5), redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E) and existing Subparas. (A) to (E) as clauses (i) to (v), adding language in redesignated Subdiv. (2) re exception, adding new Subdiv. (3) re transportation grants for fiscal years 2010 and 2011 and adding new Subdiv. (4) re supplemental transportation grants, and amended Subsecs. (b) and (c) by replacing provision re enumerated entities with provision re eligible entities identified in Subsec. (a)(1), effective October 5, 2009; P.A. 10-151 amended Subsec. (a)(4) by replacing “year” with “years” and adding “and June 30, 2010,”, effective June 8, 2010; P.A. 10-179 amended Subsec. (a)(4) by providing supplemental transportation grants to Hartford school district and Capitol Region Education Council for fiscal year ending June 30, 2010, effective May 7, 2010; P.A. 11-28 made a technical change in Subsec. (a)(4) effective June 3, 2011; P.A. 11-48 amended Subsec. (a)(3) by extending calculation of maximum grant amount by number of children transported times $2,000 dollars through fiscal year ending June 30, 2013, effective July 1, 2011, and amended Subsec. (a)(4) by adding provisions re supplemental transportation grants for the fiscal year ending June 30, 2011, effective June 13, 2011; P.A. 12-120 amended Subsec. (a)(1)(C) by adding “and Three Rivers Community College”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(4) by replacing “2011” with “2012” re provision of supplemental grants, adding provision re independent financial review to be conducted by an auditor selected by commissioner and replacing “seventy-five” with “fifty” and “2011” with “2012” re payment of grant, effective July 1, 2012; P.A. 13-31 made technical changes in Subsec. (a)(1), effective May 28, 2013; P.A. 13-247 amended Subsec. (a) by replacing “2013” with “2015” in Subdiv. (3) and by replacing “For the fiscal years ending June 30, 2009, and June 30, 2010, in” with “In” and adding provisions re supplemental transportation grants for the fiscal year ending June 30, 2013, and comprehensive financial review in Subdiv. (4), effective June 19, 2013; P.A. 14-65 made technical changes in Subsec. (a)(1), effective July 1, 2014; P.A. 14-217 amended Subsec. (a)(1), (3) and (4) by adding “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.,” and amended Subsec. (a)(4) by making existing provision re supplemental transportation for fiscal year ending June 30, 2013, applicable through fiscal year ending June 30, 2015, making existing provision re grant payment applicable to fiscal year ending June 30, 2013, and adding provision re grant payments applicable to fiscal years ending June 30, 2014, and June 30, 2015, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “as extended” in Subdivs. (1)(E) and (3) and extending applicability to fiscal year ending June 30, 2017, in Subdiv. (3)(ii), effective July 1, 2015.



Section 10-264j - No time or regional restrictions on development and implementation of interdistrict programs.

Nothing in subsection (a) of section 10-74d or in sections 10-264e to 10-264i, inclusive, shall be deemed to prohibit one or more local or regional boards of education from developing and implementing interdistrict programs at any time.

(P.A. 93-263, S. 11, 14; P.A. 98-252, S. 22, 80.)

History: P.A. 93-263 effective June 28, 1993; P.A. 98-252 made technical changes, effective July 1, 1998.



Section 10-264k - Regions.

Section 10-264k is repealed, effective July 1, 1998.

(P.A. 93-263, S. 12, 14; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-264l - Grants for the operation of interdistrict magnet school programs. Transportation. Enrollment of students; notice. Special education. Financial audits. Tuition.

(a) The Department of Education shall, within available appropriations, establish a grant program (1) to assist (A) local and regional boards of education, (B) regional educational service centers, (C) the Board of Trustees of the Community-Technical Colleges on behalf of Quinebaug Valley Community College and Three Rivers Community College, and (D) cooperative arrangements pursuant to section 10-158a, and (2) in assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, to assist (A) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (B) the Board of Trustees of the Connecticut State University System on behalf of a state university, (C) the Board of Trustees of The University of Connecticut on behalf of the university, (D) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, and (E) any other third-party not-for-profit corporation approved by the commissioner with the operation of interdistrict magnet school programs. All interdistrict magnet schools shall be operated in conformance with the same laws and regulations applicable to public schools. For the purposes of this section “an interdistrict magnet school program” means a program which (i) supports racial, ethnic and economic diversity, (ii) offers a special and high quality curriculum, and (iii) requires students who are enrolled to attend at least half-time. An interdistrict magnet school program does not include a regional agricultural science and technology school, a technical high school or a regional special education center. On and after July 1, 2000, the governing authority for each interdistrict magnet school program that is in operation prior to July 1, 2005, shall restrict the number of students that may enroll in the program from a participating district to eighty per cent of the total enrollment of the program. The governing authority for each interdistrict magnet school program that begins operations on or after July 1, 2005, shall restrict the number of students that may enroll in the program from a participating district to seventy-five per cent of the total enrollment of the program, and maintain such a school enrollment that at least twenty-five per cent but not more than seventy-five per cent of the students enrolled are pupils of racial minorities, as defined in section 10-226a. The governing authority of an interdistrict magnet school that the commissioner determines will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, shall restrict the number of students that may enroll in the program from a participating district in accordance with the provisions of this subsection, provided such enrollment is in accordance with the reduced-isolation setting standards of such 2013 stipulation and order.

(b) (1) Applications for interdistrict magnet school program operating grants awarded pursuant to this section shall be submitted annually to the Commissioner of Education at such time and in such manner as the commissioner prescribes, except that on and after July 1, 2009, applications for such operating grants for new interdistrict magnet schools, other than those that the commissioner determines will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, shall not be accepted until the commissioner develops a comprehensive state-wide interdistrict magnet school plan. The commissioner shall submit such comprehensive state-wide interdistrict magnet school plan on or before October 1, 2016, to the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations.

(2) In determining whether an application shall be approved and funds awarded pursuant to this section, the commissioner shall consider, but such consideration shall not be limited to: (A) Whether the program offered by the school is likely to increase student achievement; (B) whether the program is likely to reduce racial, ethnic and economic isolation; (C) the percentage of the student enrollment in the program from each participating district; and (D) the proposed operating budget and the sources of funding for the interdistrict magnet school. For a magnet school not operated by a local or regional board of education, the commissioner shall only approve a proposed operating budget that, on a per pupil basis, does not exceed the maximum allowable threshold established in accordance with this subdivision. The maximum allowable threshold shall be an amount equal to one hundred twenty per cent of the state average of the quotient obtained by dividing net current expenditures, as defined in section 10-261, by average daily membership, as defined in said section, for the fiscal year two years prior to the fiscal year for which the operating grant is requested. The Department of Education shall establish the maximum allowable threshold no later than December fifteenth of the fiscal year prior to the fiscal year for which the operating grant is requested. If requested by an applicant that is not a local or regional board of education, the commissioner may approve a proposed operating budget that exceeds the maximum allowable threshold if the commissioner determines that there are extraordinary programmatic needs. In the case of an interdistrict magnet school that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner, the commissioner shall also consider whether the school is meeting the reduced-isolation setting standards set forth in such 2013 stipulation and order. If such school has not met the reduced-isolation setting standards prescribed in such 2013 stipulation and order, it shall not be entitled to receive a grant pursuant to this section unless the commissioner finds that it is appropriate to award a grant for an additional year or years for purposes of compliance with such 2013 stipulation and order. If requested by the commissioner, the applicant shall meet with the commissioner or the commissioner’s designee to discuss the budget and sources of funding.

(3) Except as provided in this section, section 116 of public act 14-217* and the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, the commissioner shall not award a grant to (A) a program that is in operation prior to July 1, 2005, if more than eighty per cent of its total enrollment is from one school district, except that the commissioner may award a grant for good cause, for any one year, on behalf of an otherwise eligible magnet school program, if more than eighty per cent of the total enrollment is from one district, and (B) a program that begins operations on or after July 1, 2005, if more than seventy-five per cent of its total enrollment is from one school district or if less than twenty-five or more than seventy-five per cent of the students enrolled are pupils of racial minorities, as defined in section 10-226a, except that the commissioner may award a grant for good cause, for one year, on behalf of an otherwise eligible interdistrict magnet school program, if more than seventy-five per cent of the total enrollment is from one district or less than twenty-five or more than seventy-five per cent of the students enrolled are pupils of racial minorities. The commissioner may not award grants pursuant to the exceptions described in subparagraphs (A) and (B) of this subdivision for an additional consecutive year or years, except as provided for in section 116 of public act 14-217*, the 2008 stipulation for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner.

(c) (1) The maximum amount each interdistrict magnet school program, except those described in subparagraphs (A) to (G), inclusive, of subdivision (3) of this subsection, shall be eligible to receive per enrolled student who is not a resident of the town operating the magnet school shall be (A) six thousand sixteen dollars for the fiscal year ending June 30, 2008, (B) six thousand seven hundred thirty dollars for the fiscal years ending June 30, 2009, to June 30, 2012, inclusive, and (C) seven thousand eighty-five dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter. The per pupil grant for each enrolled student who is a resident of the town operating the magnet school program shall be three thousand dollars for the fiscal year ending June 30, 2008, and each fiscal year thereafter.

(2) For the fiscal year ending June 30, 2003, and each fiscal year thereafter, the commissioner may, within available appropriations, provide supplemental grants for the purposes of enhancing educational programs in such interdistrict magnet schools, as the commissioner determines. Such grants shall be made after the commissioner has conducted a comprehensive financial review and approved the total operating budget for such schools, including all revenue and expenditure estimates.

(3) (A) Except as otherwise provided in subparagraphs (C) to (G), inclusive, of this subdivision, each interdistrict magnet school operated by a regional educational service center that enrolls less than fifty-five per cent of the school’s students from a single town shall receive a per pupil grant in the amount of (i) six thousand two hundred fifty dollars for the fiscal year ending June 30, 2006, (ii) six thousand five hundred dollars for the fiscal year ending June 30, 2007, (iii) seven thousand sixty dollars for the fiscal year ending June 30, 2008, (iv) seven thousand six hundred twenty dollars for the fiscal years ending June 30, 2009, to June 30, 2012, inclusive, and (v) seven thousand nine hundred dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter.

(B) Except as otherwise provided in subparagraphs (C) to (G), inclusive, of this subdivision, each interdistrict magnet school operated by a regional educational service center that enrolls at least fifty-five per cent of the school’s students from a single town shall receive a per pupil grant for each enrolled student who is not a resident of the district that enrolls at least fifty-five per cent of the school’s students in the amount of (i) six thousand sixteen dollars for the fiscal year ending June 30, 2008, (ii) six thousand seven hundred thirty dollars for the fiscal years ending June 30, 2009, to June 30, 2012, inclusive, and (iii) seven thousand eighty-five dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter. The per pupil grant for each enrolled student who is a resident of the district that enrolls at least fifty-five per cent of the school’s students shall be three thousand dollars.

(C) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, each interdistrict magnet school operated by a regional educational service center that began operations for the school year commencing July 1, 2001, and that for the school year commencing July 1, 2008, enrolled at least fifty-five per cent, but no more than eighty per cent of the school’s students from a single town shall receive a per pupil grant (i) for each enrolled student who is a resident of the district that enrolls at least fifty-five per cent, but no more than eighty per cent of the school’s students, up to an amount equal to the total number of such enrolled students as of October 1, 2013, using the data of record, in the amount of eight thousand one hundred eighty dollars, (ii) for each enrolled student who is a resident of the district that enrolls at least fifty-five per cent, but not more than eighty per cent of the school’s students, in an amount greater than the total number of such enrolled students as of October 1, 2013, using the data of record, in the amount of three thousand dollars, (iii) for each enrolled student who is not a resident of the district that enrolls at least fifty-five per cent, but no more than eighty per cent of the school’s students, up to an amount equal to the total number of such enrolled students as of October 1, 2013, using the data of record, in the amount of eight thousand one hundred eighty dollars, and (iv) for each enrolled student who is not a resident of the district that enrolls at least fifty-five per cent, but not more than eighty per cent of the school’s students, in an amount greater than the total number of such enrolled students as of October 1, 2013, using the data of record, in the amount of seven thousand eighty-five dollars.

(D) (i) Except as otherwise provided in subparagraph (D)(ii) of this subparagraph, each interdistrict magnet school operated by (I) a regional educational service center, (II) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (III) the Board of Trustees of the Connecticut State University System on behalf of a state university, (IV) the Board of Trustees for The University of Connecticut on behalf of the university, (V) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, except as otherwise provided in subparagraph (E) of this subdivision, (VI) cooperative arrangements pursuant to section 10-158a, (VII) any other third-party not-for-profit corporation approved by the commissioner, and (VIII) the Hartford school district for the operation of Great Path Academy on behalf of Manchester Community College, that enrolls less than sixty per cent of its students from Hartford pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, shall receive a per pupil grant in the amount of nine thousand six hundred ninety-five dollars for the fiscal year ending June 30, 2010, and ten thousand four hundred forty-three dollars for the fiscal years ending June 30, 2011, to June 30, 2017, inclusive.

(ii) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, any interdistrict magnet school described in subparagraph (D)(i) of this subparagraph that enrolls less than fifty per cent of its incoming students from Hartford shall receive a per pupil grant in the amount of seven thousand nine hundred dollars for one-half of the total number of non-Hartford students enrolled in the school over fifty per cent of the total school enrollment and shall receive a per pupil grant in the amount of ten thousand four hundred forty-three dollars for the remainder of the total school enrollment.

(E) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, each interdistrict magnet school operated by the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, that (i) began operations for the school year commencing July 1, 2014, (ii) enrolls less than sixty per cent of its students from Hartford pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, and (iii) enrolls students at least half-time, shall be eligible to receive a per pupil grant (I) equal to sixty-five per cent of the grant amount determined pursuant to subparagraph (D) of this subdivision for each student who is enrolled at such school for at least two semesters in each school year, and (II) equal to thirty-two and one-half per cent of the grant amount determined pursuant to subparagraph (D) of this subdivision for each student who is enrolled at such school for one semester in each school year.

(F) Each interdistrict magnet school operated by a local or regional board of education, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., shall receive a per pupil grant for each enrolled student who is not a resident of the district in the amount of (i) twelve thousand dollars for the fiscal year ending June 30, 2010, and (ii) thirteen thousand fifty-four dollars for the fiscal years ending June 30, 2011, to June 30, 2017, inclusive.

(G) In addition to the grants described in subparagraph (E) of this subdivision, for the fiscal year ending June 30, 2010, the commissioner may, subject to the approval of the Secretary of the Office of Policy and Management and the Finance Advisory Committee, established pursuant to section 4-93, provide supplemental grants to the Hartford school district of up to one thousand fifty-four dollars for each student enrolled at an interdistrict magnet school operated by the Hartford school district who is not a resident of such district.

(H) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, the half-day Greater Hartford Academy of the Arts interdistrict magnet school operated by the Capital Region Education Council shall be eligible to receive a per pupil grant equal to sixty-five per cent of the per pupil grant specified in subparagraph (A) of this subdivision.

(I) For the fiscal years ending June 30, 2016, to June 30, 2018, inclusive, the half-day Greater Hartford Academy of Mathematics and Science interdistrict magnet school operated by the Capitol Region Education Council shall be eligible to receive a per pupil grant equal to six thousand seven hundred eighty-seven dollars for (i) students enrolled in grades ten to twelve, inclusive, for the fiscal year ending June 30, 2016, (ii) students enrolled in grades eleven and twelve for the fiscal year ending June 30, 2017, and (iii) students enrolled in grade twelve for the fiscal year ending June 30, 2018. For the fiscal year ending June 30, 2016, and each fiscal year thereafter, the half-day Greater Hartford Academy of Mathematics and Science interdistrict magnet school shall not be eligible for any additional grants pursuant to subsection (c) of this section.

(4) The amounts of the grants determined pursuant to this subsection shall be proportionately adjusted, if necessary, within available appropriations, and in no case shall any grant pursuant to this section exceed the reasonable operating budget of the interdistrict magnet school program, less revenues from other sources. For the fiscal years ending June 30, 2015, to June 30, 2017, inclusive, the department may limit payment to an interdistrict magnet school operator to an amount equal to the grant that such magnet school operator was eligible to receive based on the enrollment level of the interdistrict magnet school program on October 1, 2013. Approval of funding for enrollment above such enrollment level shall be prioritized by the department as follows: (A) Increases in enrollment in an interdistrict magnet school program that is adding planned new grade levels for the school years commencing July 1, 2015, and July 1, 2016; (B) increases in enrollment in an interdistrict magnet school program that added planned new grade levels for the school year commencing July 1, 2014, and was funded during the fiscal year ending June 30, 2015; (C) increases in enrollment in an interdistrict magnet school program that is moving into a permanent facility for the school years commencing July 1, 2014, to July 1, 2016, inclusive; (D) increases in enrollment in an interdistrict magnet school program to ensure compliance with subsection (a) of this section; and (E) new enrollments for a new interdistrict magnet school program commencing operations on or after July 1, 2014, pursuant to the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended. Any interdistrict magnet school program operating less than full-time, but at least half-time, shall be eligible to receive a grant equal to sixty-five per cent of the grant amount determined pursuant to this subsection.

(5) Within available appropriations, the commissioner may make grants to the following entities that operate an interdistrict magnet school that assists the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner and that provide academic support programs and summer school educational programs approved by the commissioner to students participating in such interdistrict magnet school program: (A) Regional educational service centers, (B) local and regional boards of education, (C) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (D) the Board of Trustees of the Connecticut State University System on behalf of a state university, (E) the Board of Trustees for The University of Connecticut on behalf of the university, (F) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, (G) cooperative arrangements pursuant to section 10-158a, and (H) any other third-party not-for-profit corporation approved by the commissioner.

(6) Within available appropriations, the Commissioner of Education may make grants, in an amount not to exceed seventy-five thousand dollars, for start-up costs associated with the development of new interdistrict magnet school programs that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner, to the following entities that develop such a program: (A) Regional educational service centers, (B) local and regional boards of education, (C) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (D) the Board of Trustees of the Connecticut State University System on behalf of a state university, (E) the Board of Trustees for The University of Connecticut on behalf of the university, (F) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, (G) cooperative arrangements pursuant to section 10-158a, and (H) any other third-party not-for-profit corporation approved by the commissioner.

(d) (1) Grants made pursuant to this section, except those made pursuant to subdivision (6) of subsection (c) of this section and subdivision (2) of this subsection, shall be paid as follows: Seventy per cent not later than September first and the balance not later than May first of each fiscal year. The May first payment shall be adjusted to reflect actual interdistrict magnet school program enrollment as of the preceding October first using the data of record as of the intervening March first, if the actual level of enrollment is lower than the projected enrollment stated in the approved grant application. The May first payment shall be further adjusted for the difference between the total grant received by the magnet school operator in the prior fiscal year and the revised total grant amount calculated for the prior fiscal year in cases where the aggregate financial audit submitted by the interdistrict magnet school operator pursuant to subdivision (1) of subsection (n) of this section indicates an overpayment by the department.

(2) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, grants made pursuant to subparagraph (E) of subdivision (3) of subsection (c) of this section shall be paid as follows: Fifty per cent of the amount not later than September first based on estimated student enrollment for the first semester on September first, and another fifty per cent not later than May first of each fiscal year based on actual student enrollment for the second semester on February first. The May first payment shall be adjusted to reflect actual interdistrict magnet school program enrollment for those students who have been enrolled at such school for at least two semesters of the school year, using the data of record, and actual student enrollment for those students who have been enrolled at such school for only one semester, using data of record. The May first payment shall be further adjusted for the difference between the total grant received by the magnet school operator in the prior fiscal year and the revised total grant amount calculated for the prior fiscal year where the financial audit submitted by the interdistrict magnet school operator pursuant to subdivision (1) of subsection (n) of this section indicates an overpayment by the department.

(e) The Department of Education may retain up to one-half of one per cent of the amount appropriated, in an amount not to exceed five hundred thousand dollars, for purposes of this section for program evaluation and administration.

(f) Each local or regional school district in which an interdistrict magnet school is located shall provide the same kind of transportation to its children enrolled in such interdistrict magnet school as it provides to its children enrolled in other public schools in such local or regional school district. The parent or guardian of a child denied the transportation services required to be provided pursuant to this subsection may appeal such denial in the manner provided in sections 10-186 and 10-187.

(g) On or before October fifteenth of each year, the Commissioner of Education shall determine if interdistrict magnet school enrollment is below the number of students for which funds were appropriated. If the commissioner determines that the enrollment is below such number, the additional funds shall not lapse but shall be used by the commissioner for grants for interdistrict cooperative programs pursuant to section 10-74d.

(h) In the case of a student identified as requiring special education, the school district in which the student resides shall: (1) Hold the planning and placement team meeting for such student and shall invite representatives from the interdistrict magnet school to participate in such meeting; and (2) pay the interdistrict magnet school an amount equal to the difference between the reasonable cost of educating such student and the sum of the amount received by the interdistrict magnet school for such student pursuant to subsection (c) of this section and amounts received from other state, federal, local or private sources calculated on a per pupil basis. Such school district shall be eligible for reimbursement pursuant to section 10-76g. If a student requiring special education attends an interdistrict magnet school on a full-time basis, such interdistrict magnet school shall be responsible for ensuring that such student receives the services mandated by the student’s individualized education program whether such services are provided by the interdistrict magnet school or by the school district in which the student resides.

(i) Nothing in this section shall be construed to prohibit the enrollment of nonpublic school students in an interdistrict magnet school program that operates less than full-time, provided (1) such students constitute no more than five per cent of the full-time equivalent enrollment in such magnet school program, and (2) such students are not counted for purposes of determining the amount of grants pursuant to this section and section 10-264i.

(j) After accommodating students from participating districts in accordance with an approved enrollment agreement, an interdistrict magnet school operator that has unused student capacity may enroll directly into its program any interested student. A student from a district that is not participating in an interdistrict magnet school or the interdistrict student attendance program pursuant to section 10-266aa to an extent determined by the Commissioner of Education shall be given preference. The local or regional board of education otherwise responsible for educating such student shall contribute funds to support the operation of the interdistrict magnet school in an amount equal to the per student tuition, if any, charged to participating districts.

(k) (1) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, any tuition charged to a local or regional board of education by a regional educational service center operating an interdistrict magnet school or any tuition charged by the Hartford school district operating the Great Path Academy on behalf of Manchester Community College for any student enrolled in kindergarten to grade twelve, inclusive, in such interdistrict magnet school shall be in an amount equal to the difference between (A) the average per pupil expenditure of the magnet school for the prior fiscal year, and (B) the amount of any per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources calculated on a per pupil basis. If any such board of education fails to pay such tuition, the commissioner may withhold from such board’s town or towns a sum payable under section 10-262i in an amount not to exceed the amount of the unpaid tuition to the magnet school and pay such money to the fiscal agent for the magnet school as a supplementary grant for the operation of the interdistrict magnet school program. In no case shall the sum of such tuitions exceed the difference between (i) the total expenditures of the magnet school for the prior fiscal year, and (ii) the total per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources. The commissioner may conduct a comprehensive financial review of the operating budget of a magnet school to verify such tuition rate.

(2) (A) For the fiscal years ending June 30, 2013, and June 30, 2014, a regional educational service center operating an interdistrict magnet school offering a preschool program that is not located in the Sheff region may charge tuition to the Department of Education for a child enrolled in such preschool program in an amount not to exceed an amount equal to the difference between (i) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (ii) the amount of any per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive financial review of the operating budget of any such magnet school charging such tuition to verify such tuition rate. For purposes of this subdivision, “Sheff region” means the school districts for the towns of Avon, Bloomfield, Canton, East Granby, East Hartford, East Windsor, Ellington, Farmington, Glastonbury, Granby, Hartford, Manchester, Newington, Rocky Hill, Simsbury, South Windsor, Suffield, Vernon, West Hartford, Wethersfield, Windsor and Windsor Locks.

(B) For the fiscal year ending June 30, 2015, a regional educational service center operating an interdistrict magnet school offering a preschool program that is not located in the Sheff region may charge tuition to the parent or guardian of a child enrolled in such preschool program in an amount that is in accordance with the sliding tuition scale adopted by the State Board of Education pursuant to section 10-264p. The Department of Education shall be financially responsible for any unpaid portion of the tuition not charged to such parent or guardian under such sliding tuition scale. Such tuition shall not exceed an amount equal to the difference between (i) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (ii) the amount of any per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive financial review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(C) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, a regional educational service center operating an interdistrict magnet school offering a preschool program that is not located in the Sheff region shall charge tuition to the parent or guardian of a child enrolled in such preschool program in an amount up to four thousand fifty-three dollars, except such regional educational service center shall not charge tuition to such parent or guardian with a family income at or below seventy-five per cent of the state median income. The Department of Education shall, within available appropriations, be financially responsible for any unpaid tuition charged to such parent or guardian with a family income at or below seventy-five per cent of the state median income. The commissioner may conduct a comprehensive financial review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(l) A participating district shall provide opportunities for its students to attend an interdistrict magnet school in a number that is at least equal to the number specified in any written agreement with an interdistrict magnet school operator or in a number that is at least equal to the average number of students that the participating district enrolled in such magnet school during the previous three school years.

(m) (1) On or before May 15, 2010, and annually thereafter, each interdistrict magnet school operator shall provide written notification to any school district that is otherwise responsible for educating a student who resides in such school district and will be enrolled in an interdistrict magnet school under the operator’s control for the following school year. Such notification shall include the number of any such students, by grade, who will be enrolled in an interdistrict magnet school under the control of such operator, the name of the school in which such student has been placed and the amount of tuition to be charged to the local or regional board of education for such student. Such notification shall represent an estimate of the number of students expected to attend such interdistrict magnet schools in the following school year, but shall not be deemed to limit the number of students who may enroll in such interdistrict magnet schools for such year.

(2) Not later than two weeks following an enrollment lottery for an interdistrict magnet school conducted by a magnet school operator, the parent or guardian of a student (A) who will enroll in such interdistrict magnet school in the following school year, or (B) whose name has been placed on a waiting list for enrollment in such interdistrict magnet school for the following school year, shall provide written notification of such prospective enrollment or waiting list placement to the school district in which such student resides and is otherwise responsible for educating such student.

(n) (1) Each interdistrict magnet school operator shall annually file with the Commissioner of Education, at such time and in such manner as the commissioner prescribes, (A) a financial audit for each interdistrict magnet school operated by such operator, and (B) an aggregate financial audit for all of the interdistrict magnet schools operated by such operator.

(2) Annually, the commissioner shall randomly select one interdistrict magnet school operated by a regional educational service center to be subject to a comprehensive financial audit conducted by an auditor selected by the commissioner. The regional educational service center shall be responsible for all costs associated with the audit conducted pursuant to the provisions of this subdivision.

(o) For the school years commencing July 1, 2009, to July 1, 2016, inclusive, any local or regional board of education operating an interdistrict magnet school pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, shall not charge tuition for any student enrolled in a preschool program or in kindergarten to grade twelve, inclusive, in an interdistrict magnet school operated by such school district, except the Hartford school district may charge tuition for any student enrolled in the Great Path Academy.

(p) For the fiscal years ending June 30, 2016, and June 30, 2017, if the East Hartford school district has greater than seven per cent of its resident students, as defined in section 10-262f, enrolled in an interdistrict magnet school program, then the board of education for the town of East Hartford shall not be financially responsible for four thousand four hundred dollars of the portion of the per student tuition charged for each such student in excess of such seven per cent. The Department of Education shall, within available appropriations, be financially responsible for such excess per student tuition. Notwithstanding the provisions of this subsection, for the fiscal years ending June 30, 2016, and June 30, 2017, the amount of the grants payable to the board of education for the town of East Hartford in accordance with this subsection shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this subsection.

(P.A. 95-226, S. 17, 30; P.A. 97-290, S. 16, 29; P.A. 98-168, S. 22, 26; 98-252, S. 23, 80; 98-259, S. 4, 17; P.A. 99-289, S. 9, 11; P.A. 00-48, S. 9, 12; P.A. 01-173, S. 65, 67; May 9 Sp. Sess. P.A. 02-7, S. 106; P.A. 03-76, S. 36; P.A. 04-213, S. 22; 04-257, S. 12; P.A. 05-2, S. 3; 05-245, S. 25, 36; June Sp. Sess. P.A. 05-3, S. 77, 79; P.A. 06-135, S. 3; June Sp. Sess. P.A. 07-3, S. 40, 42; June Sp. Sess. P.A. 07-5, S. 45; P.A. 08-152, S. 11; 08-153, S. 2; 08-170, S. 7, 17; P.A. 09-45, S. 4; June 19 Sp. Sess. P.A. 09-1, S. 24; Sept. Sp. Sess. P.A. 09-6, S. 22; P.A. 10-179, S. 18; P.A. 11-6, S. 54; 11-48, S. 183, 184; 11-179, S. 8, 9; P.A. 12-116, S. 63, 87; 12-120, S. 5, 18–20, 23; Dec. Sp. Sess. P.A. 12-1, S. 11, 12; P.A. 13-31, S. 26; 13-122, S. 1, 2; 13-247, S. 124, 166, 167; P.A. 14-65, S. 6, 7; 14-217, S. 89; P.A. 15-63, S. 3; 15-143, S. 2; 15-177, S. 1; 15-215, S. 9; June Sp. Sess. P.A. 15-5, S. 307.)

*Note: Section 116 of public act 14-217 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 95-226 effective July 1, 1995; P.A. 97-290 amended Subsec. (a) to add provision restricting the number of students that may enroll in the program from a participating district to 80% of the total enrollment of the program and to make a technical change, and amended Subsec. (b) to require consideration of the percentage of the student enrollment in the program from each participating district, to add the prohibition against awarding a grant to a program if more than 80% of the total enrollment is from one school district with a one-year exception for good cause, and to make technical changes, effective July 1, 1997; P.A. 98-168 amended Subsec. (a) to delete provision for program to be established with funds appropriated for purposes of Sec. 10-74d and to substitute provision for program to be established within available appropriations, and added new Subsec. (e) re retention of up to 1% by the Department of Education, effective July 1, 1998; P.A. 98-252 and 98-259 both made cooperative arrangements eligible for grants and P.A. 98-252 also made technical changes, effective July 1, 1998; P.A. 99-289 amended Subsec. (a) to make the grants noncompetitive, amended Subsec. (c) to increase the percentage of the grant that programs operating less than full-time are eligible to receive from 50% to 65%, and added Subsec. (f) re transportation and Subsec. (g) re determination of level of enrollment, effective July 1, 1999; P.A. 00-48 added Subsec. (h) re special education students, effective July 1, 2000; P.A. 01-173 added Subsec. (i) re enrollment of nonpublic school students in programs operating less than full-time, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by changing requirements for enrollment percentages for schools beginning operations on or after July 1, 2005, added Subsec. (b)(4) re proposed operating budgets and by adding language re enrollment restrictions for programs beginning operations on or after July 1, 2005, and amended Subsec. (c) by redesignating existing provisions as Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re supplemental grants, effective August 15, 2002; P.A. 03-76 made a technical change in Subsec. (c)(1), effective June 3, 2003; P.A. 04-213 amended Subsec. (a) by allowing the Board of Trustees of the Community-Technical Colleges on behalf of Manchester Community College to be eligible for grants and by adding provision re operation in conformance with laws applicable to public schools, effective June 3, 2004; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 05-2 amended Subsec. (c)(2) to apply provisions to fiscal year ending June 30, 2005, and to delete reference to fiscal years ending June 30, 2003, and June 30, 2004, effective March 22, 2005; P.A. 05-245 amended Subsec. (c)(2) by making proportional reduction in grants applicable to fiscal year ending June 30, 2003, and each fiscal year thereafter, effective June 30, 2005, and amended Subsec. (c) by adding exception in Subdiv. (1) for programs described in Subdiv. (3)(A) and by adding Subdiv. (3) re programs described by enrollment percentages from a single town, deleted former Subsec. (e) re retention of funds for program evaluation and administration and redesignated existing Subsecs. (f) to (i) as Subsecs. (e) to (h), effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (c)(2) by including summer school programs and reinstated Subsec. (e) re amount retained for program evaluation and administration, reducing amount department may retain from 1% to one-half of 1%, and redesignated existing Subsecs. (e) to (h) as Subsecs. (f) to (i), effective July 1, 2005; P.A. 06-135 amended Subsec. (c)(2) by deleting reference to summer school programs and added Subdiv. (4) re grants to regional educational service centers that provide summer school educational programs, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (c) to make technical changes, to provide in Subdiv. (1) that host magnet school program with participating district that enrolls more than 55% of its students in the magnet school shall receive a grant that is $6,016 for fiscal year ending June 30, 2008, $6,730 for fiscal year ending June 30, 2009, $7,440 for fiscal year ending June 30, 2010, and $8,158 for the fiscal year ending June 30, 2011, and for residents of the host town a per pupil grant of $3,000 for fiscal year ending June 30, 2008, and thereafter, to provide in Subdiv. (3)(A) that magnet schools operated by regional educational service center that enroll less than 55% of its students from a single town shall receive a per pupil grant that is $7,060 for fiscal year ending June 30, 2008, $7,620 for the fiscal year ending June 30, 2009, $8,180 for fiscal year ending June 30, 2010, and $8,741 for fiscal year ending June 30, 2011, to add new Subdiv. (3)(B) re per pupil grants for magnet schools operated by regional educational service center that enrolls at least 55% of its students from a single town, to redesignate existing Subdiv. (3)(B) as Subdiv.(3)(C) and add Subsecs. (j) and (k) re unused student capacity and re financial audits of interdistrict magnet schools operated by regional educational service centers, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c) to remove restriction on formula for districts with enrollment greater than 55% in Subdiv. (1), to redesignate existing Subdiv. (4) as Subdiv. (5) and to add new Subdiv. (4) re proportional adjustment of grants, effective October 6, 2007; P.A. 08-152 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology”, effective July 1, 2008; P.A. 08-153 deleted Subsec. (c)(3)(C) re case where regional educational service center enrolls at least 55% of students from a single town, effective June 12, 2008; P.A. 08-170 amended Subsec. (a) to add Subdiv. designators (1)(A), (B) and (C), to substitute Quinebaug Valley Community College for Manchester Community College, to add Subdiv. (2) re stipulation re Sheff v. O’Neill, to redesignate existing Subdivs. (1), (2) and (3) as clauses (i), (ii) and (iii), to change “vocational agriculture” to “agricultural science and technology” and to delete former Subpara. designators (A) and (B), amended Subsecs. (b) and (c) to add provisions re stipulation re Sheff v. O’Neill, amended Subsec. (d) to add exception re Subsec. (c)(6) and amended Subsec. (j) to designate existing language as Subdivs. (1) and (2), to add language re interdistrict student attendance program to Subdiv. (1), to replace existing tuition formula for fiscal year ending June 30, 2009, in Subdiv. (2) with tuition formula that limits tuition to amount that is at least 75% of difference between per pupil expenditure of prior fiscal year and state subsidy and other revenue and provides for 10% cap on any increase and to add Subdiv. (3) re provision of opportunities, effective July 1, 2008; P.A. 09-45 made a technical change in Subsec. (a), effective May 20, 2009; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (j) by adding Subdiv. (4) re notification to school district of student enrollment at interdistrict magnet school, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b) by designating existing provision re submission of applications for interdistrict magnet school operating grants as Subdiv. (1) and amending same by adding provision re development and submission of a comprehensive state-wide interdistrict magnet school plan, designating existing provisions re considerations for application approval, desegregation standards and meeting with commissioner as Subdiv. (2) and amending same by redesignating existing Subdivs. (1) to (4) as Subparas. (A) to (D) and adding provision re maximum allowable threshold for proposed operating budget by a magnet school not operated by a local or regional board of education and designating existing provision re requirements for enrollment of students from one school district and of racial minorities as Subdiv. (3), amended Subsec. (c)(1) by replacing “and (B)” with “to (F), inclusive,”, deleting former Subparas. (C) and (D), inserting “to June 30, 2011, inclusive” and making conforming changes, amended Subsec. (c)(2) by replacing “reviewed” with “conducted a comprehensive financial review”, amended Subsec. (c)(3)(A) and (B) by replacing “Each” with “Except as otherwise provided in subparagraphs (C) to (F), inclusive, of this subdivision, each”, deleting provision re regional educational service center enrolling less than 60% of its students from Hartford, deleting existing clauses re fiscal years 2010 and 2011 and inserting “and each fiscal year thereafter”, amended Subsec. (c)(3) by adding Subpara. (C) re grant for interdistrict magnet school that began operations for school year commencing July 1, 1998, and has student enrollment of at least 55% but no more than 75% from a single town, adding Subpara. (D) re grant for interdistrict magnet school that began operations for school year commencing July 1, 2001, and has student enrollment of at least 55% but no more than 80% from a single town, adding Subpara. (E) re grant for interdistrict magnet schools operated by organizations enumerated in clauses (i) to (vii), adding Subpara. (F) re grant for interdistrict magnet schools operated by Hartford school district pursuant to stipulation and order and adding Subpara. (G) re supplemental grants for fiscal year ending June 30, 2010, amended Subsec. (j) by deleting Subdiv. (1) designator, redesignating existing Subdiv. (2) as new Subsec. (k) and amending same by redesignating existing Subparas. (A) and (B) as Subdivs. (1) and (2), deleting prohibition re 10% increase in tuition, adding provision re tuition charged by a regional educational service center operating an interdistrict magnet school, adding provision re cap on sum of tuitions and adding provision re comprehensive financial review of magnet school operating budget, and redesignating existing Subdivs. (3) and (4) as Subsecs. (l) and (m), redesignated existing Subsec. (k) as Subsec. (n) and added Subsec. (o) re prohibition against charging tuition for any student enrolled in interdistrict magnet school operated by Hartford school district for school years commencing July 1, 2009, and July 1, 2010, effective October 5, 2009; P.A. 10-179 amended Subsec. (c)(3)(C) and (D) by limiting per pupil grant for each enrolled student who is a resident of district to fiscal years ending June 30, 2010, and 2011, by changing amount of such grant for fiscal year ending June 30, 2011, and by limiting per pupil grant for each enrolled student who is not a resident of district to fiscal years ending June 30, 2010, and 2011, effective May 7, 2010; P.A. 11-6 amended Subsec. (c)(3)(D) by extending per pupil grant for each enrolled student who is a resident of district to fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 11-48 amended Subsec. (c)(1)(B) by extending nonresident per student grant through fiscal year ending June 30, 2013, and amended Subsec. (c)(3)(E)(II) and (F) by extending per pupil grants for interdistrict magnet schools through fiscal year ending June 30, 2013, and amended Subsec. (o) by extending prohibition against charging tuition for any student enrolled in interdistrict magnet school operated by Hartford school district through school year commencing July 1, 2012, effective July 1, 2011; P.A. 11-179 amended Subsec. (d) by replacing “fifty” with “seventy”, replacing “January” with “May”, adding provision re using data of record as of intervening March first and adding provision re further adjustment to May first payment, effective July 13, 2011, and amended Subsec. (n)(1) by deleting “operated by a regional educational service center”, effective July 1, 2011; P.A. 12-116 amended Subsec. (c) by adding Subpara. (C) re amount for fiscal year 2013 and each fiscal year thereafter in Subdiv. (1), adding clause (v) re amount for fiscal year 2013 and each fiscal year thereafter in Subdiv. (3)(A), adding clause (iii) re amount for fiscal year 2013 and each fiscal year thereafter in Subdiv. (3)(B), deleting former Subdiv. (3)(C) re magnet school operated by regional educational service center, redesignating existing Subdivs. (3)(D) to (3)(G) as Subdivs. (3)(C) to (3)(F), replacing previous grant amounts for prior fiscal years with $8,180 for fiscal year 2013 and each fiscal year thereafter in redesignated Subdiv. (3)(C), and making conforming changes, effective July 1, 2012; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012; P.A. 12-120 amended Subsec. (a)(1)(C) by adding “and Three Rivers Community College”, effective July 1, 2012, and amended Subsec. (c)(3)(E) by adding clause (viii) re Great Path Academy, amended Subsec. (d) by replacing provision re preliminary grant amount for current fiscal year with provision re revised grant amount calculated for prior fiscal year, amended Subsec. (k) by adding provision re tuition charged by Hartford school district operating Great Path Academy on behalf of Manchester Community College and amended Subsec. (o) by adding exception re tuition charged by Hartford school district for students enrolled in Great Path Academy, effective June 15, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsecs. (k) and (o) to add “in a preschool program or in kindergarten to grade twelve, inclusive”, effective December 21, 2012; P.A. 13-31 made technical changes in Subsec. (c)(3)(A) and (B), effective May 28, 2013; P.A. 13-122 amended Subsec. (d) by adding references to magnet school operator, total grant amount and aggregate financial audit re May first payment and amended Subsec. (n) by adding reference to magnet school operator, designating existing provision re financial audit as Subpara. (A) and amending same to apply to each magnet school, adding Subpara. (B) re aggregate financial audit and making a conforming change, effective July 1, 2013; P.A. 13-247 amended Subsec. (c)(3) by replacing “2013” with “2015” in Subpara. (D) and replacing “the Hartford school district” with “a local or regional board of education” and replacing “2013” with “2015” in Subpara. (E), amended Subsec. (k) by deleting provisions re magnet school tuition charged for fiscal years 2009 and 2010, designating existing provision re magnet school tuition charged for fiscal year 2011 and each fiscal year thereafter as Subdiv. (1) and amending same by replacing “2011” with “2014”, deleting “in a preschool program or”, redesignating existing clauses (i) and (ii) as Subparas. (A) and (B) and redesignating existing subclauses (I) and (II) as clauses (i) and (ii), and adding new Subdiv. (2) re tuition charged for preschool programs offered by magnet schools not located in the Sheff region, and amended Subsec. (o) by replacing “2012” with “2014” and replacing “the Hartford school district” with “any local or regional board of education operating an interdistrict magnet school pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William O’Neill, et al.”, effective July 1, 2013; P.A. 14-65 made technical changes in Subsec. (a)(2) and Subsec. (c)(3), (5) and (6), effective July 1, 2014; P.A. 14-217 added “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.,” throughout, amended Subsec. (a) by adding provision re enrollment restriction of participating district students in accordance with reduced-isolation setting standards of 2013 stipulation and order, amended Subsec. (b) by replacing provisions re desegregation standards with provisions re reduced-isolation setting standards in 2013 stipulation and order in Subdiv. (2), and adding references to P.A. 11-48, S. 197 and the 2013 stipulation and order for Sheff v. O’Neill, designating existing provisions as Subparas. (A) and (B) and replacing “such an exception for a second consecutive year” with “the exceptions described in subparagraphs (A) and (B) of this subdivision for an additional consecutive year or years” in Subdiv. (3), substantially revised Subsec. (c)(3), including adding new Subpara. (C)(2) and (4) re grant for each enrolled resident and nonresident student greater than the total number of such students as of October 1, 2013, and adding new Subpara. (E) re per pupil grant for certain trimester students, amended Subsec. (c)(4) by adding provisions re limitation of grant payment to magnet school operator based on enrollment level as of October 1, 2013, and re prioritization for approval of funding above such enrollment level, amended Subsec. (d) by designating existing provisions re payment of grants as Subdiv. (1) and adding Subdiv. (2) re payment schedule for grants made under Subsec. (c)(3)(E), amended Subsec. (e) to add “in an amount not to exceed five hundred thousand dollars”, and made technical and conforming changes, effective July 1, 2014; P.A. 15-63 amended Subsec. (c)(3)(E) to replace references to college or university with references to institution of higher education, effective June 19, 2015; P.A. 15-143 made technical changes in Subsec. (c)(3)(C), effective June 30, 2015; P.A. 15-177 amended Subsec. (b)(1) by replacing “January 1, 2011” with “October 1, 2016”, effective July 1, 2015; P.A. 15-215 amended Subsec. (m) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re parental notification of prospective enrollment or waiting list placement, effective July 1, 2015; June Sp. Sess. P.A. 15-5 added “as extended” re 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. throughout, amended Subsec. (b) by adding reference to appropriations committee in Subdiv. (1) and replacing references to section 197 of public act 11-48 with references to section 116 of public act 14-217 in Subdiv. (3), amended Subsec. (c)(3)(D) by designating existing provisions as new clause (i) and amending same by adding “Except as otherwise provided in subparagraph (D)(ii) of this subparagraph, each”, redesignating existing clauses (i) to (viii) as subclauses (I) to (VIII), deleting former subclause designators (I) and (II) and replacing “2015” with “2017” and by adding new clause (ii) re grants for schools that enroll less than 50% of incoming students from Hartford, amended Subsec. (c)(3)(E) by replacing “Each” with “For the fiscal year ending June 30, 2015, and each fiscal year thereafter, each”, replacing “on a trimester basis” with “at least half-time”, deleting provision re grant of $10,443 for each student enrolled for at least two of three trimesters for fiscal year ending June 30, 2015, adding subclause (I) re grant of 65% for each student enrolled for at least two semesters and adding subclause (II) re grant of 32.5% for each student enrolled for one semester, amended Subsec. (c)(3)(F) by replacing “2015” with “2017”, amended Subsec. (c)(3) by adding Subpara. (H) re grant for half-day Greater Hartford Academy of the Arts and adding Subpara. (I) re grant for half-day Greater Hartford Academy of Mathematics and Science, amended Subsec. (c)(4) by making provision re limitation of payment applicable to fiscal years ending June 30, 2015, to June 30, 2017, making provisions of Subpara. (A) applicable to school years commencing July 1, 2015, and July 1, 2016, adding new Subpara. (B) re increases in enrollment in school program that added planned new grade levels for school year commencing July 1, 2014, and was funded during fiscal year ending June 30, 2015, redesignating existing Subpara. (B) as new Subpara. (C) and amending same by making provisions applicable to school years commencing July 1, 2014, to July 1, 2016, and redesignating existing Subparas. (C) and (D) as Subparas. (D) and (E), amended Subsec. (d)(2) by replacing “2015” with “2016” and replacing provision re schedule of grant payments in 30% amounts with provision re schedule of grant payments in 50% amounts, adding “based on actual student enrollment for the second semester on February first”, replacing “of three trimesters” with “semesters” and adding provision re actual student enrollment for students enrolled for only one semester, amended Subsec. (k)(2) by deleting “and each fiscal year thereafter” in Subpara. (B) and adding Subpara. (C) re tuition charged to parent or guardian, amended Subsec. (o) by replacing “2014” with “2016”, added Subsec. (p) re portion of per student tuition that East Hartford is not responsible for, and made technical and conforming changes, effective July 1, 2015.



Section 10-264m - Creation of additional interdistrict magnet school programs with special emphasis on information technology curriculum.

The Department of Education shall encourage the creation of additional interdistrict magnet school programs with special emphasis on information technology curriculum.

(P.A. 01-193, S. 8, 9.)

History: P.A. 01-193 effective July 1, 2001.



Section 10-264n - Collaborative planning for the establishment of additional interdistrict magnet schools in the Sheff region.

The Commissioner of Education shall consult with (1) the Board of Trustees for Community-Technical Colleges, (2) the Board of Trustees of the Connecticut State University System, (3) the boards of trustees for higher education institutions licensed and accredited by the Board of Regents for Higher Education or Office of Higher Education, or (4) the Board of Trustees for The University of Connecticut and may consult with any not-for-profit corporation approved by the Commissioner of Education to initiate collaborative planning for establishing additional interdistrict magnet schools in the Sheff region, as defined in subsection (q) of section 10-266aa.

(June Sp. Sess. P.A. 07-5, S. 72; P.A. 12-156, S. 59; June 12 Sp. Sess. P.A. 12-2, S. 120; P.A. 13-118, S. 15.)

History: June Sp. Sess. P.A. 07-5 effective October 6, 2007; P.A. 12-156 replaced “any regional community-technical college” with “the Board of Trustees for Community-Technical Colleges”, replaced reference to Board of Higher Education with reference to State Board of Education re accreditation and added Subdiv. designators (1) to (4), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subdiv. (3) to add reference to Board of Regents for Higher Education re accreditation, effective July 1, 2012; P.A. 13-118 replaced “State Board of Education” with “Office of Higher Education” in Subdiv. (3), effective July 1, 2013.



Section 10-264o - Tuition payable to interdistrict magnet schools that assist the state in meeting the goals of the stipulations and orders for Sheff v. O’Neill.

(a) Notwithstanding any provision of this chapter, interdistrict magnet schools that begin operations on or after July 1, 2008, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, may operate without district participation agreements and enroll students from any district through a lottery designated by the commissioner.

(b) For the fiscal year ending June 30, 2013, and each fiscal year thereafter, any tuition charged to a local or regional board of education by a regional educational service center operating an interdistrict magnet school assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, for any student enrolled in kindergarten to grade twelve, inclusive, in such interdistrict magnet school shall be in an amount equal to the difference between (1) the average per pupil expenditure of the magnet school for the prior fiscal year, and (2) the amount of any per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources calculated on a per pupil basis. If any such board of education fails to pay such tuition, the commissioner may withhold from such board’s town or towns a sum payable under section 10-262i in an amount not to exceed the amount of the unpaid tuition to the magnet school and pay such money to the fiscal agent for the magnet school as a supplementary grant for the operation of the interdistrict magnet school program. In no case shall the sum of such tuitions exceed the difference between (A) the total expenditures of the magnet school for the prior fiscal year, and (B) the total per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources. The commissioner may conduct a comprehensive review of the operating budget of a magnet school to verify such tuition rate.

(c) (1) For the fiscal year ending June 30, 2013, a regional educational service center operating an interdistrict magnet school assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, and offering a preschool program shall not charge tuition for a child enrolled in such preschool program.

(2) For the fiscal year ending June 30, 2014, a regional educational service center operating an interdistrict magnet school assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, and offering a preschool program may charge tuition to the Department of Education for a child enrolled in such preschool program in an amount not to exceed an amount equal to the difference between (A) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (B) the amount of any per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(3) For the fiscal year ending June 30, 2015, a regional educational service center operating an interdistrict magnet school assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, and offering a preschool program may charge tuition to the parent or guardian of a child enrolled in such preschool program in an amount that is in accordance with the sliding tuition scale adopted by the State Board of Education pursuant to section 10-264p. The Department of Education shall be financially responsible for any unpaid portion of the tuition not charged to such parent or guardian under such sliding tuition scale. Such tuition shall not exceed an amount equal to the difference between (A) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (B) the amount of any per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(4) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, a regional educational service center operating an interdistrict magnet school assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, and offering a preschool program shall charge tuition to the parent or guardian of a child enrolled in such preschool program in an amount up to four thousand fifty-three dollars, except such regional educational service center shall not charge tuition to such parent or guardian with a family income at or below seventy-five per cent of the state median income. The Department of Education shall, within available appropriations, be financially responsible for any unpaid tuition charged to such parent or guardian with a family income at or below seventy-five per cent of the state median income. The commissioner may conduct a comprehensive financial review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(P.A. 08-170, S. 14; Sept. Sp. Sess. P.A. 09-6, S. 24; P.A. 11-136, S. 13; Dec. Sp. Sess. P.A. 12-1, S. 13; P.A. 13-247, S. 125; P.A. 14-217, S. 94; June Sp. Sess. P.A. 15-5, S. 314.)

History: P.A. 08-170 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 deleted former Subsec. (b) and made a conforming change, deleted “but prior to July 1, 2009,” from provision re when interdistrict magnet schools begin operations, added language re lottery designated by commissioner to provision re enrollment of students from any district, made existing provision re tuition charged applicable to fiscal year 2009, and added provisions re tuition charged applicable to fiscal year 2010, fiscal year 2011 and each fiscal year thereafter, re sum of tuitions and re comprehensive review of operating budget by commissioner, effective October 5, 2009; P.A. 11-136 replaced “subsection (c) of this section” with “subsection (c) of section 10-264l” re calculation of per pupil state subsidy, effective July 8, 2011; Dec. Sp. Sess. P.A. 12-1 added “in a preschool program or in kindergarten to grade twelve, inclusive”, effective December 21, 2012; P.A. 13-247 deleted provisions re magnet school tuition charged for fiscal years ending June 30, 2009, and June 30, 2010, designated existing provisions as Subsecs. (a) and (b), amended Subsec. (b) by replacing “2011” with “2013”, deleting “in a preschool program or”, redesignating existing Subparas. (A) and (B) as Subdivs. (1) and (2), redesignating existing clauses (i) and (ii) as Subparas. (A) and (B) and making a conforming change, and added Subsec. (c) re preschool program tuition, effective July 1, 2013; P.A. 14-217 added “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.” throughout and, in Subsecs. (b) and (c), replaced “that began operations on or after July 1, 2008, pursuant to” with “assisting the state in meeting the goals of”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 added “as extended” re 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. throughout and amended Subsec. (c) by deleting “and each fiscal year thereafter” in Subdiv. (3) and adding Subdiv. (4) re tuition charged to parent or guardian, effective July 1, 2015.



Section 10-264p - Sliding tuition scale for preschool programs offered at certain magnet schools.

For the fiscal year ending June 30, 2015, the Department of Education, in consultation with the Department of Social Services, shall develop a sliding tuition scale based on family income to be used in the calculation of the amount that a regional educational service center operating an interdistrict magnet school offering a preschool program may charge for tuition to the parent or guardian of a child enrolled in such preschool program pursuant to section 10-264l or 10-264o.

(P.A. 13-247, S. 123; June Sp. Sess. P.A. 15-5, S. 321.)

History: P.A. 13-247 effective June 19, 2013; June Sp. Sess. P.A. 15-5 deleted “and each fiscal year thereafter”, effective July 1, 2015.



Section 10-264q - Eligibility of certain magnet schools not in compliance with racial minority enrollment requirements to continue to receive operating grants.

Notwithstanding subdivision (3) of subsection (b) of section 10-264l, an interdistrict magnet school program that (1) does not assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, and (2) is not in compliance with the enrollment requirements for students of racial minorities, pursuant to section 10-264l, following the submission of student information data of such interdistrict magnet school program to the state-wide public school information system, pursuant to section 10-10a, on or before October 1, 2015, shall remain eligible for an interdistrict magnet school operating grant pursuant to section 10-264l, if such interdistrict magnet school program submits a compliance plan to the Commissioner of Education and the commissioner approves such plan.

(June Sp. Sess. P.A. 15-5, S. 322.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 10-265 - Payments.

Section 10-265 is repealed.

(1957, P.A. 642, S. 2; 1959, P.A. 143, S. 2; 645; 1961, P.A. 42; 1963, P.A. 3; P.A. 74-145, S. 1, 2.)



Section 10-265a - Definitions.

For purposes of this section and sections 10-265b to 10-265d, inclusive:

(a) “Vocational education equipment” means personal property with an estimated useful life of five or more years and an initial purchase price of five hundred dollars or more for use in (1) vocational, technical or technological education; (2) business office education; (3) health occupations education; (4) marketing education; (5) consumer and occupational home economics education; and (6) cooperative work education. “Vocational education equipment” may include rebuilt and reconditioned machines.

(b) “Net purchase price of vocational education equipment” means, commencing with the grant applications submitted during the fiscal year ending June 30, 1986, and for each fiscal year thereafter, the documented cost of all eligible equipment, reimbursable under this section and section 10-265b, including installation and freight charges, but excluding finance and leasing charges or interest costs incurred for such purchase. The cost of any vocational education equipment included in a grant pursuant to section 10-286 shall not be included in the net purchase price of vocational education equipment. For a local or regional board of education with an average daily membership, as defined in subsection (a) of section 10-261, of less than five thousand for the fiscal year three years prior to the fiscal year in which payment is to be made pursuant to section 10-265c, the net purchase price of vocational education equipment in any one fiscal year shall not exceed one hundred thousand dollars. For a local or regional board of education with an average daily membership, as defined in section 10-261, equal to or greater than five thousand, a regional educational service center or school districts entering into cooperative arrangements, the net purchase price of vocational education equipment in any one fiscal year shall not exceed one hundred fifty thousand dollars.

(P.A. 82-369, S. 19, 28; P.A. 83-501, S. 7, 12; P.A. 85-170, S. 1, 4; P.A. 86-416, S. 1, 4; P.A. 87-499, S. 16, 34; P.A. 93-376, S. 3, 13; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: P.A. 83-501 amended Subsec. (c) to clarify limitations for eligible expenditures adding provision that average daily membership count will be that for the fiscal year three years prior to the grant year and authorizing school districts which have entered into cooperative arrangements to participate in grant program; P.A. 85-170 deleted definitions of “eligible costs of vocational education equipment” and “eligible expenditures”, added definition of “net purchase price of vocational education equipment” and increased maximum reimbursable amount for some smaller school districts and districts entering into cooperative arrangements; P.A. 86-416 deleted the applicability of this section to Sec. 10-265c(b) and substituted “educational” for “education” in the term “regional educational service center”; P.A. 87-499 in Subsec. (b) provided that beginning with applications submitted during the fiscal year ending June 30, 1986, the cost not be limited to that to be paid from funds from local tax sources and made a technical change; P.A. 93-376 redefined “vocational education equipment” to substitute “personal property” for “an item of equipment”, to decrease the purchase price from $1,000 to $500 and to substitute a new list of fields for the use of the property and redefined “net purchase price of vocational education equipment” to exclude leasing charges and to make technical changes, effective July 1, 1993; P.A. 98-252 repealed section, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265b - State grants for vocational education equipment.

Commencing with grant applications submitted during the fiscal year ending June 30, 1994, and for each fiscal year thereafter, in which funds are available pursuant to section 10-265d, the Commissioner of Education shall have the authority to receive, review and approve or disapprove applications for state grants to local or regional boards of education, regional educational service centers or school districts entering into cooperative arrangements for the purchase of vocational education equipment as defined in section 10-265a. Applications shall be submitted to the Commissioner of Education annually at such time and on such forms as the commissioner prescribes. The Commissioner of Education shall annually review and approve or disapprove each application and notify the applicant of the approval or disapproval of each application and, if the application is approved, of the amount of the estimated grant pursuant to section 10-265c. The commissioner shall authorize grant payments based upon such approved grant application from the local or regional board of education, regional educational service center or the board of education designated as the fiscal agent for school districts entering into cooperative arrangements. Only funds derived from local sources and the state grant paid to the applicant pursuant to this section shall be used in determining the final amount of each vocational education equipment grant. Each recipient of a grant pursuant to said section 10-265c shall submit a report of expenditures to the Commissioner of Education at such time and in such manner as the commissioner prescribes. The commissioner shall calculate any overpayment of the grant paid and the recipient shall return any such portion of a grant within sixty days after receipt of a written notice by the commissioner of such overpayment. In no event shall an adjustment result in a recipient being entitled to a grant greater than that already paid.

(P.A. 82-369, S. 20, 28; P.A. 83-501, S. 8, 12; P.A. 85-170, S. 2, 4; P.A. 87-499, S. 17, 34; P.A. 88-136, S. 14, 37; P.A. 93-376, S. 4, 13; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: P.A. 83-501 authorized school districts entering into cooperative arrangements pursuant to Sec. 10-158a to participate in the grant program; P.A. 85-170 entirely replaced prior provisions with new provisions authorizing the commissioner and not the board to receive and approve grant applications, permitting payment of grants prior to payment of the purchase price by the receiving board and providing for adjustment of grant amounts based upon documentation required to be filed by the grant recipient; P.A. 87-499 eliminated the requirement that the commissioner receive a copy of the executed purchase agreement in order to authorize grant payments, added that the state grant paid pursuant the section be used in determining the final grant amount and substituted “local sources” for “local tax sources”; P.A. 88-136 deleted obsolete provision re grant applications received during the fiscal year ending June 30, 1985; P.A. 93-376 substituted “1994” for “1986”, changed the provisions concerning the documentation of expenditures and overpayments, and made technical changes, effective July 1, 1993; P.A. 98-252 repealed section, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265c - Distribution of funds. Grant application; limitations.

Within the limits of the bond authorization, a local or regional board of education, regional educational service center or school districts entering into cooperative arrangements eligible to receive a grant pursuant to section 10-265b, shall receive not less than forty nor more than eighty per cent of the net purchase price of vocational education equipment except as otherwise provided in this section. For a local or regional board of education such percentage shall be determined pursuant to section 10-285a. For a regional educational service center or school districts entering into cooperative arrangements, such percentage shall be determined by its respective ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each member town by such town's percentile ranking, as determined in subsection (a) of section 10-285a; (2) adding together the figures for each town determined under subdivision (1) of this section; and (3) dividing the total computed under subdivision (2) of this section by the total population of all member towns. The ranking of each regional educational service center or school district entering into cooperative arrangements shall be rounded to the next higher whole number and such center or school district shall receive the same reimbursement percentage as would a town with the same rank. Such percentage shall be increased by ten per cent whenever a regional educational service center or two or more local or regional boards of education purchase equipment pursuant to a cooperative arrangement for the purpose of providing a program of vocational education. For purposes of approving grant applications, school districts will be ranked, from highest to lowest, based on each member town's adjusted equalized net grand list per capita, as defined in section 10-261. Regional school districts, regional educational service centers and school districts entering into cooperative arrangements will be assigned a rank through a population weighted average of member towns' adjusted equalized net grand list per capita rank. Grant applications shall be approved based on wealth rank beginning with the lowest wealth-ranked applicant. Applications approved pursuant to this section shall not exceed the bond authorization. Commencing with applications submitted for a grant for the fiscal year ending June 30, 1984, and annually thereafter, no school district shall be eligible to receive a grant under this section more than once every three years.

(P.A. 82-369, S. 21, 28; P.A. 83-501, S. 9, 12; P.A. 84-388, S. 1, 3; P.A. 85-170, S. 3, 4; 85-558, S. 9, 17; P.A. 86-333, S. 13, 32; 86-416, S. 2, 4; P.A. 87-405, S. 11, 26; P.A. 93-376, S. 5, 13; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: P.A. 83-501 required ranking of towns based on adjusted equalized net grand list per capita and awarding of grants to be based on wealth beginning with the lowest ranked applicant and provided that no school district shall be eligible to receive a grant more than once every three years; P.A. 84-388 added new Subsec. (d) re cooperative arrangements between boards of education, regional educational service centers and opportunities industrialization centers for the purchase of computer hardware; P.A. 85-170 made technical changes to reflect changes in Secs. 10-265a and 10-265b and deleted bid information requirement and provisions concerning the entering into of agreements, contained in Subsecs. (b) and (c); P.A. 85-558 extended program under Subsec. (d) to fiscal year ending June 30, 1986 and included computer systems rather than only hardware; P.A. 86-333 amended Subsec. (a) to clarify the determination of wealth ranking and reimbursement percentages; P.A. 86-416 in Subsec. (a) substituted “subsection” for “section” re eligibility to receive grants and in Subsec. (b) substituted “commissioner” for “state board”, included installation and freight charges in grants for computer systems, deleted the requirements that information be filed re bidding and type and cost of the equipment and added the requirement that a copy of the purchase agreement and order be filed; substituted “ninety working days after payment” for “a reasonable period of time after receipt”; deleted the requirement that proof of receipt of the equipment be filed, and specified that certain sections not apply to the subsection; P.A. 87-405 amended Subsec. (b) to remove the limitation of the program to the fiscal year ending June 30, 1986; P.A. 93-376 deleted former Subsec. (b) concerning cooperative arrangements with opportunities industrialization centers for the purchase of computer systems, effective July 1, 1993; P.A. 98-252 repealed section, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265d - Bond authorization.

(a) For purposes of making grants pursuant to section 10-265c, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding fourteen million eight hundred twenty thousand dollars, provided one million dollars of said authorization shall be effective July 1, 1994. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding twenty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(b) For purposes of making grants pursuant to subsection (b) of section 10-265c, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding three hundred thousand dollars. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding five years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(P.A. 82-369, S. 22, 28; June Sp. Sess. P.A. 83-33, S. 3, 17; P.A. 84-388, S. 2, 3; 84-443, S. 8, 20; P.A. 85-558, S. 10, 17; P.A. 86-396, S. 15, 25; P.A. 87-405, S. 12, 26; P.A. 88-343, S. 7, 32; P.A. 90-297, S. 4, 24; June Sp. Sess. P.A. 91-4, S. 10, 25; May Sp. Sess. P.A. 92-7, S. 9, 36; June Sp. Sess. P.A. 93-1, S. 9, 45; June 5 Sp. Sess. P.A. 97-1, S. 9, 20; P.A. 98-252, S. 79, 80; 98-259, S. 5, 17; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: June Sp. Sess. P.A. 83-33 increased bond authorization from $1,000,000 to $2,000,000 and made technical correction; P.A. 84-388 added new Subsec. (b) re issuance of bonds for grants for purchase of computer hardware pursuant to agreements entered into by boards of education, regional educational service centers and opportunities industrialization centers; P.A. 84-443 increased authorization limit to $3,000,000; P.A. 85-558 increased maximum bond authorization under Subsec. (a) to $4,000,000 and under Subsec. (b) to $200,000; P.A. 86-396 increased bond authorization to $5,000,000; P.A. 87-405 amended Subsec. (a) to increase the bond authorization to $7,000,000 and amended Subsec. (b) to increase the bond authorization from $200,000 to $300,000; P.A. 88-343 amended Subsec. (a) to increase the bond authorization from to $9,000,000; P.A. 90-297 increased the bond authorization from to $10,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $12,000,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization to $13,000,000; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization to $15,000,000, effective July 1, 1993, provided $1,000,000 of said authorization shall be effective July 1, 1994; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to decrease bond authorization to $14,900,000, effective July 31, 1997; P.A. 98-252 repealed section, effective July 1, 1998; P.A. 98-259 amended Subsec. (a) to decrease authorization from $14,900,000 to $14,820,000, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265e - Definitions.

As used in sections 10-265e to 10-265i inclusive, and subsection (h) of section 10-285a:

(1) “Priority school district” means a school district described in section 10-266p; and

(2) “Priority school” means a school in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches pursuant to federal law and regulations, excluding such a school located in a priority school district.

(P.A. 98-243, S. 3, 25.)

History: P.A. 98-243 effective July 1, 1998.



Section 10-265f - Early reading success grant program.

(a) The Commissioner of Education shall establish, within available appropriations, an early reading success grant program to assist local and regional boards of education for priority school districts and school districts in which priority elementary schools are located in: (1) Establishing full-day kindergarten programs; (2) reducing class size in grades kindergarten to three, inclusive, to not more than eighteen students; and (3) establishing intensive early intervention reading programs, including after-school and summer programs, for students identified as being at risk of failing to learn to read by the end of first grade and students in grades one to three, inclusive, who are reading below grade level. Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district’s designation as a priority school district or as a school district in which a priority elementary school is located for the initial year of application. In order to receive a grant, an eligible board of education shall submit a plan for the expenditure of grant funds, in accordance with this section, to the Department of Education, at such time and in such manner as the commissioner prescribes. An eligible school district may receive a grant for one or more purposes pursuant to subdivisions (1) to (3), inclusive, of this subsection, provided at least fifty per cent of any grant funds received by such school district are used for programs pursuant to subdivision (3) of this subsection. If the commissioner determines the school district is addressing the issue of early reading intervention sufficiently, the commissioner may allow the school district to set aside a smaller percentage of the funds received pursuant to this section for such programs.

(b) (1) In the case of proposals for full-day kindergarten programs, the plan shall include: (A) Information on the number of full-day kindergarten classes that will be offered initially and the number of children to be enrolled in such classes; (B) how the board anticipates expanding the number of full-day kindergarten programs in future school years; (C) the number of additional teachers needed and any additional equipment needed for purposes of such programs; (D) a description of any proposed school building project that is related to the need for additional space for full-day kindergarten programs, including an analysis of the different options available to meet such need, such as relocatable classrooms, the division of existing classrooms, an addition to a building or new construction; (E) information on the curriculum for the full-day kindergarten program pursuant to subdivision (2) of this subsection; (F) information on coordination between the full-day kindergarten program and school readiness programs for the purpose of providing (i) information concerning transition from preschool to kindergarten, including the child’s preschool records, and (ii) before and after school child care for children attending the full-day kindergarten program; and (G) any additional information the commissioner deems relevant.

(2) A full-day kindergarten program that receives funding pursuant to this subsection shall: (A) Include language development and appropriate reading readiness experiences; (B) provide for the assessment of a student’s progress; (C) include a professional development component in the teaching of reading and reading readiness and assessment of reading competency for kindergarten teachers; (D) provide for parental involvement; and (E) refer eligible children who do not have health insurance to the HUSKY Health program.

(c) (1) In the case of proposals for the reduction of class size in grades kindergarten to three, inclusive, to not more than eighteen students the plan shall include: (A) A time frame for achieving such reduction in class size; (B) information on the class size in such grades at each school at the time of application for the grant and the number of classes to be reduced in size with grant funds; (C) the number of additional teachers needed and any additional equipment needed; (D) a description of any proposed school building project related to the need for additional space for smaller classes, including an analysis of the different options available to meet such need such as relocatable classrooms, the division of existing classrooms, an addition to a building or new construction; (E) an estimate of the costs associated with implementation of the plan; and (F) any additional information the commissioner deems relevant.

(2) If a school district accepts funds pursuant to this subsection, such school district shall limit the class size of classes in which core curriculum is taught in grades kindergarten to three, inclusive, in accordance with its plan to eighteen or less students, provided students who enroll after October first in any school year are not included for purposes of such count.

(d) In the case of proposals for intensive early intervention reading programs including after-school and summer programs, the plan shall: (1) Incorporate the competencies required for early reading success, critical indicators for teacher intervention and the components of a high quality early reading success curriculum in accordance with the findings of the Early Reading Success Panel delineated in section 10-221l; (2) provide for a period of time each day of individualized or small group instruction for each student; (3) provide for monitoring of programs and students and follow-up in subsequent grades, documentation of continuous classroom observation of students’ reading behaviors and establishment of performance indicators aligned with the mastery examinations, under section 10-14n, measures of efficacy of programs developed by the department pursuant to subsection (i) of this section, the findings of the Early Reading Success Panel pursuant to section 10-221j; (4) include a professional development component for teachers in grades kindergarten to three, inclusive, that emphasizes the teaching of reading and reading readiness and assessment of reading competency based on the findings of the Early Reading Success Panel pursuant to section 10-221j; (5) provide for on-site teacher training and coaching in the implementation of research-based reading instruction delineated in section 10-221l; (6) provide for parental involvement and ensure that parents have access to information on strategies that may be used at home to improve prereading or reading skills; (7) provide for data collection and program evaluation; and (8) include any additional information the commissioner deems relevant. Each school district that receives grant funds under this section shall annually report to the Department of Education on the district’s progress toward reducing the achievement gap in reading, including data on student progress in reading and how such data have been used to guide professional development and the coaching process.

(e) (1) The model programs established pursuant to section 10-265j shall be funded from the amount appropriated for purposes of this section. The department shall use ninety per cent of the remaining funds appropriated for purposes of this section for grants to priority school districts. Priority school districts shall receive grants based on their proportional share of the sum of the products obtained by multiplying the number of enrolled kindergarten students in each priority school district for the year prior to the year the grant is to be paid, by the ratio of the average percentage of free and reduced price meals for all severe need schools in such district to the minimum percentage requirement for severe need school eligibility. (2) The department shall use nine per cent of such remaining funds for competitive grants to school districts in which a priority elementary school is located. In awarding grants to school districts in which priority elementary schools are located, the department shall consider the town wealth, as defined in subdivision (26) of section 10-262f, of the town in which the school district is located, or in the case of regional school districts, the towns which comprise the regional school district. Grants received by school districts in which priority elementary schools are located shall not exceed one hundred thousand dollars and shall be used for the appropriate purpose at the priority elementary school. (3) The department may retain up to one per cent of such remaining funds for coordination, program evaluation and administration.

(f) No funds received pursuant to this section shall be used to supplant federal, state or local funding to the local or regional boards of education for programs for grades kindergarten to three, inclusive.

(g) Expenditure reports shall be filed with the department as requested by the commissioner. School districts shall refund (1) any unexpended amounts at the close of the program for which the grant is awarded, and (2) any amounts not expended in accordance with the approved grant application.

(h) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2008, and June 30, 2009, the amount available for the competitive grant program pursuant to this section shall be one million eight hundred fifty thousand dollars and the maximum administrative amount shall not be more than three hundred fifty-three thousand six hundred forty-six dollars.

(i) (1) The Department of Education shall develop measures of efficacy of the early reading intervention programs employed by grant recipients under this section and the department shall list programs that are efficacious and make such list available to grant recipients. Not later than January 1, 2008, the department shall report the measures of efficacy and the list of efficacious programs to the Governor and the General Assembly, in accordance with the provisions of section 11-4a.

(2) For the fiscal year ending June 30, 2008, and each fiscal year thereafter, using the measures developed pursuant to subdivision (1) of this subsection, the Department of Education shall determine the efficacy of the early reading intervention program employed by each grant recipient pursuant to this section. If any grant recipient is determined to be employing a program that is not shown to be effective, the department shall require the grant recipient to employ a program listed as efficacious by the department pursuant to the provisions of subdivision (1) of this subsection.

(P.A. 98-243, S. 4, 25; June Sp. Sess. P.A. 01-1, S. 21, 54; P.A. 03-76, S. 47; June 30 Sp. Sess. P.A. 03-6, S. 31; P.A. 05-245, S. 49; P.A. 06-135, S. 17, 28; June Sp. Sess. P.A. 07-3, S. 43, 44, 47; June Sp. Sess. P.A. 07-5, S. 51; June 12 Sp. Sess. P.A. 12-2, S. 103; P.A. 13-207, S. 18; P.A. 15-69, S. 3.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 01-1 in Subsec. (b) designated a portion of existing Subdiv. (1)(F) as Subpara. (F)(ii), adding Subpara. (F)(i) re transition information and in Subdiv. (2) added Subpara. (E) re HUSKY referral, and in Subsec. (d) renumbered existing Subdivs. (1) to (6) as Subdivs. (2) to (7), adding new Subdiv. (1) re incorporation of competencies and adding references to the findings of the Early Reading Success Panel in Subdivs. (3) and (4), effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (d), effective June 3, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (h) re appropriations for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 amended Subsec. (h) by extending applicable amounts through the fiscal year ending June 30, 2007, effective July 1, 2005; P.A. 06-135 amended Subsec. (d) by adding new Subdiv. (5) re on-site teacher training, by redesignating existing Subdivs. (5), (6) and (7) as Subdivs. (6), (7) and (8) and by adding language re annual reporting requirement, effective July 1, 2007, and amended Subsec. (h) by increasing maximum administrative amount from $203,646 to $353,646, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (d)(3) to add “programs” and language re measures of efficacy of programs, amended Subsec. (e) to change pilot programs to model programs and added Subsec. (i) re measures of efficacy of intervention programs, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (h) to increase amount of the competitive grant program to $1,850,000 for the fiscal years ending June 30, 2008, and June 30, 2009, effective October 6, 2007; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d)(3) to delete reference to other methodologies established pursuant to Sec. 10-221i, effective July 1, 2012; P.A. 13-207 amended Subsec. (d) by replacing “state-wide mastery examinations under chapter 163c” with “mastery examinations, under section 10-14n”, effective July 1, 2013; P.A. 15-69 amended Subsec. (b)(2)(E) to replace “HUSKY program” with “HUSKY Health program”, effective June 19, 2015.



Section 10-265g - Summer reading programs required for priority school districts. Evaluation of student reading level. Individual reading plan.

(a) Each local and regional board of education for a priority school district shall offer a summer reading program, as described in subsection (d) of section 10-265f, to children enrolled in kindergarten in the schools under its jurisdiction who are determined by their school to be substantially deficient in reading based on measures established by the State Board of Education.

(b) For the school year commencing July 1, 2011, and each school year thereafter, each local and regional board of education for a priority school district shall require the schools under its jurisdiction to assess the reading level of students enrolled in (1) kindergarten at the end of the school year, and (2) grades one to three, inclusive, at the beginning, middle and end of the school year. A student shall be determined to be substantially deficient in reading based on measures established by the State Board of Education. Each school shall provide instruction for such students that incorporates the competencies required for early reading success and effective reading instruction as delineated in section 10-221l. If a student is determined to be substantially deficient in reading based on the beginning, middle or end of the school year assessment, the school shall notify the parents or guardian of the student of such result and the school shall develop and implement an individual reading plan for such student.

(c) The individual reading plan shall include assessment results, applicable federal requirements and additional instruction, within available appropriations, such as tutoring, an after school, school vacation, or weekend program or a summer reading program as described in subsection (d) of section 10-265f. Individual reading plans pursuant to this section shall be (1) reviewed and revised as appropriate after each assessment or state-wide examination, as appropriate, (2) monitored by school literacy teams that shall consist of, but not be limited to, teachers, school reading specialists, internal or external reading consultants, the school principal and the provider of the additional instruction, and (3) given to the parent or guardian of the student, in accordance with the provisions concerning notice to parents or legal guardians pursuant to section 10-15b, and include specific recommendations for reading strategies that the parent or guardian can use at home. For purposes of providing additional instruction, boards of education for priority school districts shall give preference first to elementary schools and then to middle schools, with the highest number of students who are substantially deficient in reading.

(d) Educational and instructional decisions for students with individual reading plans from kindergarten, first, second or third grade shall be based on documented progress in achieving the goals of the individual reading plan or demonstrated reading proficiency. If a decision is made to promote a student who is substantially deficient in reading from kindergarten, first, second or third grade, the school principal shall provide written justification for such promotion to the superintendent of schools.

(e) An individual reading plan that incorporates the competencies required for early reading success and explicit reading instruction as delineated in section 10-221l shall be maintained for a student who is substantially deficient in reading until the student achieves grade level proficiency, as determined by a reading assessment pursuant to subsection (b) of this section or a mastery examination, pursuant to section 10-14n.

(f) Subject to the provisions of this subsection and within available appropriations, each local and regional board of education for a priority school district shall require for the school year commencing July 1, 2011, and each school year thereafter, students in kindergarten to grade three, inclusive, who, based on an end-of-the-year assessment pursuant to subsection (b) of this section, are determined to be substantially deficient in reading, to attend school the summer following such evaluation. The superintendent of schools may exempt an individual student from such requirement, upon the recommendation of the school principal, based on the student's progress with the student's individual reading plan. If a student does not receive such an exemption, has been offered the opportunity to attend a summer school program and fails to attend summer school, the local or regional board of education shall not promote the student to the next grade.

(g) The superintendent of schools shall report to the Commissioner of Education the information such superintendent receives pursuant to subsection (d) of this section regarding the number of students who are substantially deficient in reading and are promoted from kindergarten, first, second or third grade to the next grade. The State Board of Education shall prepare and publish a report containing such information.

(P.A. 98-243, S. 5, 25; P.A. 99-288, S. 5, 6; June Sp. Sess. P.A. 01-1, S. 22, 54; P.A. 06-135, S. 14; P.A. 11-85, S. 4; P.A. 13-207, S. 10.)

History: P.A. 98-243 effective July 1, 1998; P.A. 99-288 made a technical change in Subsec. (a), amended Subsec. (b) to substitute substantially deficient in reading for “reading below grade level” and deleted requirement to include information in the strategic school profile on the number of students promoted from third to fourth grade who are reading below grade level and added Subsec. (c) re report on number of students promoted from third to fourth grade who are substantially deficient in reading, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to add requirements for reading program and personal reading plan to incorporate the competencies delineated in Sec. 10-221l, effective July 1, 2001; P.A. 06-135 amended Subsec. (b) by requiring, for each school year commencing on or after July 1, 2006, that evaluation be performed at the middle or end of the school year and that plans be implemented, by designating existing language describing the plan as new Subsec. (c) and amending same to expand description, replace transition class with after school, school vacation or weekend instruction and include a plan evaluation process, by designating existing language re promotion as new Subsec. (d) and amending same by changing the grade levels to grades first through third, and by designating existing language re maintenance of the plan as Subsec. (e) and amending same by keying proficiency to mastery examinations, added new Subsec. (f) re students determined to be deficient in reading and redesignated existing Subsec. (c) as Subsec. (g) and amended same to change the grade levels to grades first through third and make conforming changes, effective June 6, 2006; P.A. 11-85 replaced “evaluate” and “evaluation” with “assess” and “assessment”, replaced “personal reading plan” with “individual reading plan”, amended Subsec. (a) by replacing provision re teacher determination for enrollment in summer reading program with provision re school determination based on State Board of Education measures, amended Subsec. (b) by changing commencement date of program from July 1, 2006, to July 1, 2011, adding Subdiv. (1) re assessment of kindergarten students at end of school year, designating existing language re assessment of students in grades 1 to 3 as Subdiv. (2), replacing “a reading program” with “instruction”, adding provisions re assessment to occur at beginning of school year and making conforming changes, amended Subsec. (c) by including assessment results and applicable federal requirements in individual reading plans, adding provision re school literacy teams in Subdiv. (2) and adding “specific” re recommendations for reading strategies, amended Subsec. (d) by replacing “Promotion of” with “Educational and instructional decisions for” and adding “kindergarten”, amended Subsec. (e) by replacing “effective” with “explicit” re reading instruction, deleting “a satisfactory” re standard for grade level proficiency and adding reference to Subsec. (b), amended Subsec. (f) by changing commencement of requirement that students attend summer school from the 2006-2007 school year to school year commencing July 1, 2011, and expanding such requirement to include kindergarten, and amended Subsec. (g) by adding “kindergarten” re students promoted to next grade, effective July 1, 2011; P.A. 13-207 amended Subsec. (e) by replacing “state-wide mastery examination” with “mastery examination” and making a technical change, effective July 1, 2013.



Section 10-265h - Grants to assist alliance districts in paying for general improvements to school buildings.

(a) The Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall establish, within available bond authorizations, a grant program to assist alliance districts, as defined in section 10-262u, in paying for general improvements to school buildings. For purposes of this section “general improvements to school buildings” means work that (1) is generally not eligible for reimbursement pursuant to chapter 173, and (2) is to (A) replace windows, doors, boilers and other heating and ventilation system components, internal communications and technology systems, lockers, floors, cafeteria equipment and ceilings, including the installation of new drop ceilings, (B) upgrade restrooms including the replacement of fixtures and related water supplies and drainage, (C) upgrade and replace lighting, including energy efficient upgrades to lighting systems and controls to increase efficiency, and reduce consumption levels and cost, (D) upgrade entryways, driveways, parking areas, play areas and athletic fields, (E) upgrade equipment, (F) repair roofs, including the installation of energy efficient fixtures and systems and environmental enhancements, or (G) install or upgrade security equipment that is consistent with the school safety infrastructure standards, developed by the School Safety Infrastructure Council pursuant to section 10-292r, including, but not limited to, video surveillance devices and fencing, provided “general improvements to school buildings” may include work not specified in this subdivision if the alliance district provides justification for such work acceptable to the Commissioner of Administrative Services, but shall not include routine maintenance such as painting, cleaning, equipment repair or other minor repairs or work done at the administrative facilities of a board of education.

(b) Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district’s designation as an alliance district in the initial year of designation as an alliance district. Grant awards shall be made annually contingent upon the filing of an application and a satisfactory annual evaluation. Priority shall be given to an alliance district that includes a life-cycle stewardship plan with such alliance district’s application. The life-cycle stewardship plan shall describe the investments and other efforts that have been and will be made by the alliance district to extend the life cycle of its facilities and equipment. Alliance districts shall apply for grants pursuant to this section at such time and in such manner as the commissioner prescribes. Grant awards made to an alliance district that is one of the alliance districts with the five largest populations, based on the 2010 federal census, shall be in an amount equal to or greater than two million dollars.

(c) No funds received by an alliance district pursuant to this section shall be used to supplant local matching requirements for federal or state funding otherwise received by such alliance district for improvements to school buildings.

(d) Each alliance district that receives funds pursuant to this section shall file expenditure reports with the Department of Administrative Services as requested by the Commissioner of Administrative Services. Each alliance district shall refund (1) any unexpended amounts at the close of the project for which the grants are awarded and (2) any amounts not expended in accordance with the approved grant application.

(e) General improvements for which grants are awarded in any year shall be completed by the end of the succeeding fiscal year.

(P.A. 98-243, S. 8, 25; June Sp. Sess. P.A. 98-1, S. 116, 121; P.A. 00-220, S. 15, 43; June Sp. Sess. P.A. 15-1, S. 59.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (c) to specify that grants be based on formula in Sec. 10-265f, effective July 1, 1998; P.A. 00-220 amended Subsec. (a) to add video surveillance devices in Subdiv. (2)(D), effective July 1, 2000; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to require Commissioner of Administrative Services, in consultation with Commissioner of Education, to establish grant program to assist alliance districts, rather than priority school districts, and to redefine “general improvements to school buildings” eligible for grants, amended Subsec. (b) to add provisions re priority for alliance district that includes a life-cycle stewardship plan within application and re grants to alliance districts with 5 largest populations to be equal to or greater than $2,000,000, amended Subsec. (c) to delete reference to formula in Sec. 10-265f(e)(1) and provide that grants not be used to supplant local matching requirements for federal or state funding, and made technical and conforming changes, effective July 1, 2015.



Section 10-265i - Grants for priority school districts for the purchase of library books.

(a) The Commissioner of Education shall establish, within available appropriations, a grant program for priority school districts to purchase library books to promote better reading skills. For purposes of this section “library books” means books that are in school libraries and media centers for student use and are either for reference purposes or to be circulated.

(b) Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district's designation in the initial year of application as a priority school district.

(c) School districts shall apply for grants pursuant to this section at such times and in such manner as the commissioner prescribes.

(d) Priority school districts shall receive grants based on the formula established in subdivision (1) of subsection (e) of section 10-265f. The Department of Education may retain up to one per cent of the amount of funds appropriated for purposes of this section for coordination, program evaluation and administration.

(e) No funds received by a school district pursuant to this section shall be used to supplant federal, state or local funding received by such town for the purchase of library books.

(P.A. 98-243, S. 9, 25; June Sp. Sess. P.A. 98-1, S. 117, 121.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (d) to specify that grants be based on formula in Sec. 10-265f, effective July 1, 1998.



Section 10-265j - Model early childhood learning programs.

The Commissioner of Education shall establish two model early childhood learning programs associated with institutions of higher education. Each program may include a laboratory school and a model day care program that serves sixty children ages three to five. Eligibility shall be determined for a five-year period. Grant awards shall be made annually during the five-year eligibility period, contingent upon available funding and a satisfactory annual evaluation. The Department of Education shall issue a request for proposals for the programs. The commissioner shall provide grants in the amount of one hundred thousand dollars each for purposes of such programs. The grants shall be provided from the amount appropriated for purposes of section 10-265f.

(P.A. 98-243, S. 22, 25; June Sp. Sess. P.A. 07-3, S. 46.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 07-3 changed pilot programs to model programs, required programs to be associated with institutions of higher education rather than to be in priority school districts and provided that eligibility be for a five-year period with annual grants contingent upon available funding and evaluation, effective July 1, 2007.



Section 10-265k - Longitudinal study of educational progress of children participating in early reading success grant programs. Report.

(a) The Commissioner of Education shall conduct, within available appropriations, a longitudinal study that examines the educational progress of children both during and following participation in early reading success grant programs pursuant to section 10-265f.

(b) The Commissioner of Education shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the longitudinal study by January 1, 2002.

(P.A. 98-243, S. 23, 25; June Sp. Sess. P.A. 01-1, S. 23, 54.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to change the reporting date deadline by one year to January 1, 2002, effective July 1, 2001.



Section 10-265l - Requirements for additional instruction for poor performing students in priority school districts; exemption. Summer school required; exemption.

(a) For the school year commencing July 1, 2006, and each school year thereafter, each local and regional board of education for a priority school district pursuant to section 10-266p shall, within available appropriations, require the schools under its jurisdiction to develop and implement a personal reading plan, as described in section 10-265g, for each student in grades three to five, inclusive, who fails to meet the state-wide standard for remedial assistance on the reading component of the mastery examination, under section 10-14n, unless the school principal determines that such additional instruction is not necessary based on the recommendations of the student's teacher.

(b) Subject to the provisions of this subsection, each local and regional board of education for a priority school district may require, within available appropriations, (1) for the 2005-2006 school year, students in the fourth and sixth grades in schools under its jurisdiction who fail to make progress with the additional instruction provided in their personal reading plans to attend school during the summer following the school year in which the student fails to make such progress, and (2) for the 2006-2007 school year, and each school year thereafter, students in the schools under its jurisdiction who fail in fourth, fifth or sixth grade to make progress with the additional instruction provided in their personal reading plans to attend school the summer following the school year in which they failed to make such progress. The superintendent of schools may exempt an individual student from such requirement, upon the recommendation of the school principal. If a student does not receive such an exemption, has been offered the opportunity to attend a summer school program and fails to attend summer school, the local or regional board of education shall not promote the student to the next grade.

(P.A. 99-288, S. 3, 6; P.A. 01-173, S. 23, 67; P.A. 03-174, S. 9; P.A. 06-135, S. 15; P.A. 13-207, S. 11.)

History: P.A. 99-288 effective July 1, 1999; P.A. 01-173 specified failure to meet the remedial standard on the “reading component” of the fourth grade mastery examination as the trigger for additional instruction in Subsec. (a) and for summer school in Subsec. (b) and made a technical change in Subsec. (b), effective July 1, 2001; P.A. 03-174 amended Subsec. (b)(2) by adding “within available appropriations”, effective July 1, 2003; P.A. 06-135 amended Subsec. (a) by requiring, for the 2006-2007 school year and each school year thereafter, that the district implement personal reading plans, by expanding the grade levels to include third and fifth grades and by replacing summer school requirement with provision re additional instruction when necessary, amended Subsec. (b) by requiring, for the 2005-2006 school year, that the district require students in grades four and six with a personal reading plan who fail to make progress to attend summer school, and by requiring, for the 2006-2007 and each school year thereafter, that students in grade levels four through six be subject to the same requirement, effective June 6, 2006; P.A. 13-207 amended Subsec. (a) by replacing reference to reading component of the third, fourth or fifth grade mastery examination with provisions re students in grades three to five, inclusive, and reading component of the mastery examination and by making technical changes, effective July 1, 2013.



Section 10-265m - Grants for summer school and weekend school programs in priority school districts.

(a) For the fiscal year ending June 30, 2001, and each fiscal year thereafter, the Commissioner of Education shall award grants, within available appropriations, to local and regional boards of education for priority school districts pursuant to section 10-266p for summer school programs required pursuant to sections 10-265g and 10-265l and weekend school programs. Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district's designation as a priority school district for the initial year of application. In order to receive a grant, an eligible board of education shall submit a plan for the expenditure of grant funds to the Department of Education, at such time and in such manner as the commissioner prescribes.

(b) The plan shall include: (1) Criteria for student participation in the program, including provision for priority to students who are determined to be substantially deficient in reading, (2) criteria for teacher selection that emphasize the skills needed for teaching the summer program and criteria for establishment of the curriculum for the summer program, and (3) a system for reporting, by school and grade, on the number of students who attend the program, for assessing the performance of such students in the program and for tracking their performance during the school year. In deciding where to establish a summer school program, eligible boards of education shall give preference to elementary and middle schools with the highest number of students who are substantially deficient in reading.

(c) Each priority school district shall receive a grant based on the ratio of the number of resident students, as defined in subdivision (22) of section 10-262f, in the district to the total number of resident students in all priority school districts.

(d) Commencing with the fiscal year ending June 30, 2014, if a school district that received a grant pursuant to subsection (a) of this section for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a summer school program and weekend school program phase-out grant for each of the three fiscal years following the fiscal year such school district received its summer school program and weekend school program grant. The amount of such phase-out grants shall be determined as follows: (1) Seventy-five per cent of the amount of the final summer school program and weekend school program grant for the first fiscal year following the fiscal year that such school district received such final grant, (2) fifty per cent of the amount of such final grant for the second fiscal year following the fiscal year that such school district received such final grant, and (3) twenty-five per cent of the amount of such final grant for the third fiscal year following the fiscal year that such school district received such final grant.

(e) No funds received pursuant to this section shall be used to supplant federal, state or local funding to the local or regional board of education for summer school or weekend school programs.

(f) Expenditure reports shall be filed with the department as requested by the commissioner. Local or regional boards of education shall refund (1) any unexpended amounts at the close of the program for which the grant is awarded, and (2) any amounts not expended in accordance with an approved grant application.

(P.A. 99-288, S. 4, 6; P.A. 00-187, S. 3, 75; P.A. 01-173, S. 24, 67; P.A. 06-135, S. 16; P.A. 12-116, S. 65.)

History: P.A. 99-288 effective July 1, 1999; P.A. 00-187 relettered Subsecs. (b) to (d) as Subsecs. (c) to (e) and added new Subsec. (b) re plans for the expenditure of grant funds, effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to delete repetitive language, effective July 1, 2001; P.A. 06-135 amended Subsec. (a) by adding reference to Sec. 10-265g, effective June 6, 2006; P.A. 12-116 added new Subsec. (d) re phase-out grants and redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), effective July 1, 2012.



Section 10-265n - Even start family literacy program.

The Office of Early Childhood shall administer, within available appropriations, an even start family literacy program, in accordance with the William F. Goodling Even Start Family Literacy Program under the No Child Left Behind Act, P.L. 107-111, to provide grants to establish new or expand existing local family literacy programs that provide literacy services for children and the parents or guardians of such children.

(P.A. 12-120, S. 12; P.A. 15-227, S. 22.)

History: P.A. 12-120 effective June 15, 2012; P.A. 15-227 replaced “Department of Education” with “Office of Early Childhood”, effective July 7, 2015.



Section 10-265o - Municipal aid for new educators grant program.

For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the Department of Education shall establish the municipal aid for new educators grant program. On or before March first of each year, the program shall, within available appropriations, provide grants of up to two hundred thousand dollars to the local or regional board of education for an alliance district, as defined in section 10-262u, for the purpose of extending offers of employment to students who are enrolled in a teacher preparation program offered by a public or private institution of higher education, are graduating seniors and are academically in the top ten per cent of their graduating class.

(P.A. 12-116, S. 10; P.A. 13-31, S. 27; P.A. 15-108, S. 7.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change, effective May 28, 2013; P.A. 15-108 replaced “educational reform” with “alliance” and deleted cap of up to five students and requirement that students be enrolled in an institution of higher education in the state, effective July 1, 2015.



Section 10-265p - Wraparound services grant program.

The Commissioner of Education shall, within available appropriations, establish a wraparound services grant program that awards grants to educational reform districts, as defined in section 10-262u, for social-emotional behavioral supports, family involvement and support, student engagement, physical health and wellness, and social work and case management. The local or regional board of education for an educational reform district may apply to the commissioner for a grant under this section at such time and in such manner as the commissioner prescribes.

(June 12 Sp. Sess. P.A. 12-1, S. 232.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10-265q - Educational reform district science grant program.

The Commissioner of Education shall, within available appropriations, establish an educational reform district science grant program that awards grants to educational reform districts, as defined in section 10-262u, for the purpose of improving student academic performance in science, reading and numeracy in kindergarten to grade eight, inclusive. The local or regional board of education for an educational reform district may apply to the commissioner for a grant under this section at such time and in such manner as the commissioner prescribes. In awarding such grants, the commissioner shall give priority to (1) applicant programs that partner with schools that have a record of low academic performance in science, and (2) applicant after-school elementary science programs that have a record of improving student academic performance in science.

(June 12 Sp. Sess. P.A. 12-1, S. 234.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10-266 to 10-266i - Reimbursement for education of pupils residing on state property or reservation land held in trust by the state for an Indian tribe; exemption. State grants for special programs for educationally deprived children. Amount of aid; redistribution of funds. Application for and payment of grant. Review and audit of grant payments. State assistance in developing programs. State aid for occupational training programs. Redistribution of funds. Application for and payment of grants. Review and audit of payments. Statement of expenditures. Review and evaluation of programs for disadvantaged children.

Sections 10-266 to 10-266i, inclusive, are repealed.

(June, 1949, S. 975d; 1957, P.A. 579, S. 1; 1963, P.A. 620; February, 1965, P.A. 361, S. 4–7, 9; 523, S. 1–6; 1967, P.A. 35, S. 1–3; 506; 1969, P.A. 780, S. 5; 1971, P.A. 52; 841, S. 1, 2; June, 1971, P.A. 1, S. 1; 1972, P.A. 101, S. 1; P.A. 73-315; 73-606, S. 1, 2; P.A. 74-267, S. 1, 2; P.A. 75-479, S. 23–25; 75-567, S. 76, 80; P.A. 76-378, S. 1–3; P.A. 78-218, S. 187, 188; 78-311, S. 1, 3; P.A. 79-408, S. 3, 5; P.A. 80-40, S. 1, 2; P.A. 81-387, S. 1–3; 81-432, S. 4, 11; P.A. 84-255, S. 12, 21; P.A. 85-291, S. 1, 2; P.A. 88-136, S. 36, 37; P.A. 89-355, S. 10, 20; 89-368, S. 27; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-266aa - State-wide interdistrict public school attendance program.

(a) As used in this section:

(1) “Receiving district” means any school district that accepts students under the program established pursuant to this section;

(2) “Sending district” means any school district that sends students it would otherwise be legally responsible for educating to another school district under the program; and

(3) “Minority students” means students who are “pupils of racial minorities”, as defined in section 10-226a.

(b) There is established, within available appropriations, an interdistrict public school attendance program. The purpose of the program shall be to: (1) Improve academic achievement; (2) reduce racial, ethnic and economic isolation or preserve racial and ethnic balance; and (3) provide a choice of educational programs. The Department of Education shall provide oversight for the program, including the setting of reasonable limits for the transportation of students participating in the program, and may provide for the incremental expansion of the program for the school year commencing in 2000 for each town required to participate in the program pursuant to subsection (c) of this section.

(c) The program shall be phased in as provided in this subsection. (1) For the school year commencing in 1998, and for each school year thereafter, the program shall be in operation in the Hartford, New Haven and Bridgeport regions. The Hartford program shall operate as a continuation of the program described in section 10-266j. Students who reside in Hartford, New Haven or Bridgeport may attend school in another school district in the region and students who reside in such other school districts may attend school in Hartford, New Haven or Bridgeport, provided, beginning with the 2001-2002 school year, the proportion of students who are not minority students to the total number of students leaving Hartford, Bridgeport or New Haven to participate in the program shall not be greater than the proportion of students who were not minority students in the prior school year to the total number of students enrolled in Hartford, Bridgeport or New Haven in the prior school year. The regional educational service center operating the program shall make program participation decisions in accordance with the requirements of this subdivision. (2) For the school year commencing in 2000, and for each school year thereafter, the program shall be in operation in New London, provided beginning with the 2001-2002 school year, the proportion of students who are not minority students to the total number of students leaving New London to participate in the program shall not be greater than the proportion of students who were not minority students in the prior year to the total number of students enrolled in New London in the prior school year. The regional educational service center operating the program shall make program participation decisions in accordance with this subdivision. (3) The Department of Education may provide, within available appropriations, grants for the fiscal year ending June 30, 2003, to the remaining regional educational service centers to assist school districts in planning for a voluntary program of student enrollment in every priority school district, pursuant to section 10-266p, which is interested in participating in accordance with this subdivision. For the school year commencing in 2003, and for each school year thereafter, the voluntary enrollment program may be in operation in every priority school district in the state. Students from other school districts in the area of a priority school district, as determined by the regional educational service center pursuant to subsection (d) of this section, may attend school in the priority school district, provided such students bring racial, ethnic and economic diversity to the priority school district and do not increase the racial, ethnic and economic isolation in the priority school district.

(d) School districts which received students from New London under the program during the 2000-2001 school year shall allow such students to attend school in the district until they graduate from high school. The attendance of such students in such program shall not be supported by grants pursuant to subsections (f) and (g) of this section but shall be supported, in the same amounts as provided for in said subsections, by interdistrict cooperative grants pursuant to section 10-74d to the regional educational service centers operating such programs.

(e) Once the program is in operation in the region served by a regional educational service center pursuant to subsection (c) of this section, the Department of Education shall provide an annual grant to such regional educational service center to assist school districts in its area in administering the program and to provide staff to assist students participating in the program to make the transition to a new school and to act as a liaison between the parents of such students and the new school district. Each regional educational service center shall determine which school districts in its area are located close enough to a priority school district to make participation in the program feasible in terms of student transportation pursuant to subsection (f) of this section, provided any student participating in the program prior to July 1, 1999, shall be allowed to continue to attend the same school such student attended prior to said date in the receiving district until the student completes the highest grade in such school. Not later than April fifteenth of each school year, each regional educational service center shall report to the Department of Education the number of spaces available for the following school year for out-of-district students under the program. If there are more students who seek to attend school in a receiving district than there are spaces available, the regional educational service center shall assist the school district in determining attendance by the use of a lottery or lotteries designed to preserve or increase racial, ethnic and economic diversity, except that the regional educational service center shall give preference to siblings and to students who would otherwise attend a school that has lost its accreditation by the New England Association of Schools and Colleges or has been identified as in need of improvement pursuant to the No Child Left Behind Act, P.L. 107-110. The admission policies shall be consistent with section 10-15c and this section. No receiving district shall recruit students under the program for athletic or extracurricular purposes. Each receiving district shall allow out-of-district students it accepts to attend school in the district until they graduate from high school.

(f) The Department of Education shall provide grants to regional educational service centers or local or regional boards of education for the reasonable cost of transportation for students participating in the program. For the fiscal years ending June 30, 2015, to June 30, 2017, inclusive, the department shall provide such grants within available appropriations, provided the state-wide average of such grants does not exceed an amount equal to three thousand two hundred fifty dollars for each student transported, except that the Commissioner of Education may grant to regional educational service centers or local or regional boards of education additional sums from funds remaining in the appropriation for such transportation services if needed to offset transportation costs that exceed such maximum amount. The regional educational service centers shall provide reasonable transportation services to high school students who wish to participate in supervised extracurricular activities. For purposes of this section, the number of students transported shall be determined on October first of each fiscal year.

(g) (1) Except as provided in subdivision (2) of this subsection, the Department of Education shall provide, within available appropriations, an annual grant to the local or regional board of education for each receiving district in an amount not to exceed two thousand five hundred dollars for each out-of-district student who attends school in the receiving district under the program.

(2) For the fiscal year ending June 30, 2013, and each fiscal year thereafter, the department shall provide, within available appropriations, an annual grant to the local or regional board of education for each receiving district if one of the following conditions are met as follows: (A) Three thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is less than two per cent of the total student population of such receiving district, (B) four thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is greater than or equal to two per cent but less than three per cent of the total student population of such receiving district, (C) six thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is greater than or equal to three per cent but less than four per cent of the total student population of such receiving district, (D) six thousand dollars for each out-of-district student who attends school in the receiving district under the program if the Commissioner of Education determines that the receiving district has an enrollment of greater than four thousand students and has increased the number of students in the program by at least fifty per cent from the previous fiscal year, or (E) eight thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is greater than or equal to four per cent of the total student population of such receiving district.

(3) Each town which receives funds pursuant to this subsection shall make such funds available to its local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled.

(h) Notwithstanding any provision of this chapter, each sending district and each receiving district shall divide the number of children participating in the program who reside in such district or attend school in such district by two for purposes of the counts for subdivision (22) of section 10-262f and subdivision (2) of subsection (a) of section 10-261.

(i) In the case of an out-of-district student who requires special education and related services, the sending district shall pay the receiving district an amount equal to the difference between the reasonable cost of providing such special education and related services to such student and the amount received by the receiving district pursuant to subsection (g) of this section and in the case of students participating pursuant to subsection (d) of this section, the per pupil amount received pursuant to section 10-74d. The sending district shall be eligible for reimbursement pursuant to section 10-76g.

(j) Nothing in this section shall prohibit school districts from charging tuition to other school districts that do not have a high school pursuant to section 10-33.

(k) On or before March first of each year, the Commissioner of Education shall determine if the enrollment in the program pursuant to subsection (c) of this section for the fiscal year is below the number of students for which funds were appropriated. If the commissioner determines that the enrollment is below such number, the additional funds shall not lapse but shall be used by the commissioner in accordance with this subsection.

(1) Any amount up to five hundred thousand dollars of such nonlapsing funds shall be used for supplemental grants to receiving districts on a pro rata basis for each out-of-district student in the program pursuant to subsection (c) of this section who attends the same school in the receiving district as at least nine other such out-of-district students, not to exceed one thousand dollars per student.

(2) Any amount of such nonlapsing funds equal to or greater than five hundred thousand dollars, but less than one million dollars, shall be used for supplemental grants, in an amount determined by the commissioner, on a pro rata basis to receiving districts that report to the commissioner on or before March first of the current school year that the number of out-of-district students enrolled in such receiving district is greater than the number of out-of-district students enrolled in such receiving district from the previous school year.

(3) Any remaining nonlapsing funds shall be used by the commissioner to increase enrollment in the interdistrict public school attendance program described in this section.

(l) For purposes of the state-wide mastery examinations under section 10-14n, students participating in the program established pursuant to this section shall be considered residents of the school district in which they attend school.

(m) Within available appropriations, the commissioner may make grants to regional education service centers which provide summer school educational programs approved by the commissioner to students participating in the program.

(n) The Commissioner of Education may provide grants for children in the Hartford program described in this section to participate in preschool and all day kindergarten programs. In addition to the subsidy provided to the receiving district for educational services, such grants may be used for the provision of before and after-school care and remedial services for the preschool and kindergarten students participating in the program.

(o) Within available appropriations, the commissioner may make grants for academic student support for programs pursuant to this section that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner.

(P.A. 97-290, S. 3, 29; P.A. 98-168, S. 23, 26; 98-252, S. 34, 80; P.A. 99-5, S. 1, 2; 99-289, S. 1, 11; P.A. 00-187, S. 15–17, 75; 00-220, S. 19, 43; June Sp. Sess. P.A. 01-1, S. 29, 54; P.A. 03-76, S. 48; 03-168, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 18; P.A. 04-26, S. 6; June Sp. Sess. P.A. 05-3, S. 78; June Sp. Sess. P.A. 07-3, S. 9, 10; June Sp. Sess. P.A. 07-5, S. 49, 71; P.A. 08-170, S. 6; P.A. 11-48, S. 188; P.A. 12-116, S. 12; P.A. 13-108, S. 2; 13-247, S. 168; P.A. 14-217, S. 98; June Sp. Sess. P.A. 15-5, S. 255, 318.)

History: P.A. 97-290 effective July 1, 1997; P.A. 98-168 amended Subsec. (b)(3) to specify that the program is for students enrolled in the public schools, and provided for oversight by the Department of Education, amended Subsec. (c) to require the Hartford program to operate as a continuation of the program described in Sec. 10-266j, amended Subsec. (d) to allow school districts to transfer students in the program to a different school if the district is changing school attendance areas on a district-wide basis, amended Subsec. (e) to increase grant amount from $1,000 to $1,200 and to limit requirement for after-school transportation to high school students participating in supervised extracurricular activities, and amended Subsec. (g) to delete provision re not counting children for purposes of any other count under Secs. 10-262f and 10-261, effective July 1, 1998; P.A. 98-252 amended Subsec. (f) to specify that the grant is provided to the board of education and to add provision re funds to be made available to the board of education in supplement to other funds to which the board is entitled, effective July 1, 1998; P.A. 99-5 amended Subsec. (e) to delete provision that transportation grants be within available appropriations and to add provision that for the fiscal year ending June 30, 2000, and each fiscal year thereafter, such grants shall be within available appropriations, effective April 9, 1999; P.A. 99-289 amended Subsec. (b) to include the setting of reasonable transportation limits, amended Subsec. (c) to extend the time for planning grants to include the fiscal year ending June 30, 2000, and to make the provision of such grants permissive, to renumber Subdiv. (3) as Subdiv. (4) and to add new Subdiv. (3) re program operation in New Britain, New London, Waterbury and Windham, to change the date in Subdiv. (4) from the school year commencing in 1999 to school year commencing in 2000, and to substitute program operation in every priority school district for operation in every school district, amended Subsec. (d) to increase the amount of the grant from $100,000 to $175,000, to provide for staff to assist participating students and act as a liaison, to require the regional educational service centers to determine feasible distances for student transportation provided students participating in the program prior to July 1, 1999, are allowed to continue to attend the same school until they complete the highest grade in the school, to make the meetings with school districts annual, to require the reports on spaces to be made by March thirty-first and to require the regional educational service centers to provide a count to the department by April fifteenth, and to substitute provision allowing students to attend school in the district until they graduate from high school for provision allowing them to complete the highest grade in the school they are attending under the program, relettered Subsec. (e) as Subsec. (f), added new Subsec. (e) re records, amended Subsec. (f) to add “state-wide average” and to increase the amount from $1,200 to $2,000, relettered Subsecs. (f), (g), (h) and (i) as Subsecs. (g), (h), (i) and (j) and added Subsec. (k) re determination on level of enrollment, effective July 1, 1999; P.A. 00-187 amended Subsec. (b) to give the department authority for the incremental expansion of the program, amended former Subsec. (f), redesignated as Subsec. (e) pursuant to P.A. 00-220, to increase the limit for the state-wide average from $2,000 to $2,100 and added Subsec. (l), redesignated as Subsec. (k) pursuant to P.A. 00-220, re state-wide mastery examinations, effective July 1, 2000; P.A. 00-220 deleted former Subsec. (e) re transfer of records and relettered Subsecs. (f) to (k) as (e) to (j), in new Subsec. (e) added provision concerning the determination of the number of students transported on September first of each fiscal year, and made technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-1 in Subsec. (a) defined “minority students”, in Subsec. (b) removed “state-wide” from description of the program, in Subsec. (c) deleted existing Subdiv. (1) to remove obsolete language, renumbered part of existing Subdiv. (2) as Subdiv. (1) and part as Subdiv. (3), added requirement in Subdiv. (1) re the proportion of students who are not minority students, added new Subdiv. (2) re New London program, made existing Subdiv. (4) part of Subdiv. (3), in Subdiv. (3) changed the applicable fiscal year to the fiscal year ending June 30, 2003, made the program in other priority school districts voluntary and based participation in the voluntary program on bringing racial, ethnic and economic diversity to the priority school district, redesignated existing Subsecs. (d) to (k) as Subsecs. (e) to (l), added new Subsec. (d) re school districts receiving students from New London, in Subsec. (e) deleted reference to $175,000 annual grant to a regional educational service center and specified that admission policies shall be consistent with provisions of section, in Subsec. (i) added limitation for amount in case of students participating pursuant to Subsec. (d) and in Subsec. (k) specified that determination of enrollment is the program pursuant to Subsec. (c), effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003; P.A. 03-168 amended Subsec. (e) by making a technical change and adding provision re the No Child Left Behind Act, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (f) by changing “June 30, 2000,” to “June 30, 2003,” and adding provision giving commissioner discretion to grant additional money to offset transportation costs, effective August 20, 2003; P.A. 04-26 made technical changes in Subsec. (e), effective April 28, 2004; June Sp. Sess. P.A. 05-3 added Subsec. (m) re summer school educational programs, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (f) to increase maximum grant from $2,100 to $3,250 per pupil, amended Subsec. (g) to increase per pupil grant from $2,000 to $2,500 and amended Subsec. (k) to increase maximum amount that may be used for supplemental grants from $350,000 to $500,000, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Sec. 41 of June Sp. Sess. P.A. 05-6, added editorially by the Revisors as Subsec. (n), to make permanent the grant supporting all day kindergarten for the Hartford program, and added Subsecs. (o) re grants for kindergarten and preschool programs, (p) re grants for academic student support and (q) defining “Sheff region”, effective October 6, 2007; P.A. 08-170 amended Subsec. (n) to add preschool programs, deleted former Subsec. (o) re grants for kindergarten and preschool programs in the Sheff region, redesignated existing Subsec. (p) as Subsec. (o) and replaced provision therein re Sheff region with language re stipulation re Sheff v. O’Neill and deleted former Subsec. (q) re definition of “Sheff region”, effective July 1, 2008; P.A. 11-48 amended Subsec. (b)(3) by deleting “for students enrolled in the public schools”, amended Subsec. (g) by designating existing provisions as Subdivs. (1) and (3), adding Subdiv. (2) re per pupil grant to receiving districts for each out-of-district student and making a conforming change in Subdiv. (1), amended Subsec. (k) by replacing “October fifteenth” with “March first”, replacing former Subdiv. (2) re remaining nonlapsing funds to be used for interdistrict cooperative grants with new Subdiv. (2) re nonlapsing funds in amounts from $500,000 up to $1,000,000 to be used for supplemental grants and adding Subdiv. (3) re remaining nonlapsing funds to be used to increase enrollment in interdistrict public school attendance program, effective July 1, 2011; P.A. 12-116 amended Subsec. (g)(2) by replacing reference to fiscal year 2012 with reference to fiscal year 2013, replacing “in an amount equal to (A) three” with “if one of the following conditions are met as follows: (A) Three” and adding Subpara. (D) re $6,000 grant for each out-of-district student if receiving district has greater than 4,000 students and has increased number of students in program by at least 50%, effective July 1, 2012; P.A. 13-108 amended Subsec. (e) by replacing provision re annual meeting with provision re reporting requirement re number of available spaces for out-of-district students, effective July 1, 2013; P.A. 13-247 amended Subsec. (g)(2) by adding “but less than four per cent” in Subpara. (C), replacing “on October 1, 2012” with “from the previous fiscal year” in Subpara. (D), and adding new Subpara. (E) re $8,000 for each out-of-district student if the number of such out-of-district students is greater than or equal to 4 per cent of the total student population, effective July 1, 2013; P.A. 14-217 amended Subsec. (o) by adding “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (f) by replacing “year” with “years”, “2003, and each fiscal year thereafter” with “2015, to June 30, 2017, inclusive” and “September” with “October”, and adding “or local or regional boards of education”, and amended Subsec. (o) by adding “as extended” re 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., effective July 1, 2015.



Section 10-266bb - Grants for interdistrict resident summer programs and distance learning and other technologies.

Local and regional boards of education and regional educational service centers shall be eligible to receive grants pursuant to section 10-74d for interdistrict cooperative programs (1) to establish full-time resident summer programs at colleges and universities to provide academically challenging courses for students from different backgrounds and communities, and (2) for distance learning and other technologies.

(P.A. 97-290, S. 13, 29.)

History: P.A. 97-290 effective July 1, 1997.



Section 10-266cc - Lighthouse schools.

For the fiscal years ending June 30, 1999, June 30, 2000, and June 30, 2001, and each fiscal year thereafter, the Department of Education shall award, within available appropriations, competitive grants to the Hartford, New Haven and Bridgeport school districts to assist in the development of curricula and the training of staff for lighthouse schools. Grants for such purpose shall not exceed one hundred thousand dollars for any individual school in any year and may be renewed for two additional years in such lesser amounts as the department determines are reasonable for purposes of implementing the lighthouse school program at a school. For purposes of this section and section 10-285a, a “lighthouse school” is an existing public school or a public school planned prior to July 1, 1997, in a priority school district that (1) has a specialized curriculum, and (2) is designed to promote intradistrict and interdistrict public school choice.

(P.A. 97-290, S. 18, 29; P.A. 99-289, S. 10, 11; P.A. 00-187, S. 18, 75.)

History: P.A. 97-290 effective July 1, 1997; P.A. 99-289 extended the time for the awarding of the competitive grants to include the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; P.A. 00-187 added cap and renewal provisions for grants, made the program permanent and removed obsolete language, effective July 1, 2000.



Section 10-266dd - Sheff Lighthouse Schools.

(a) For purposes of this section, “Sheff Lighthouse School” has the same meaning as “Lighthouse Schools”, as defined in the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended.

(b) For the fiscal years ending June 30, 2015, to June 30, 2018, inclusive, the Department of Education shall award, within available appropriations, an annual grant, in an amount of seven hundred fifty thousand dollars, to the Hartford school district to assist in the development of curricula and the training of staff for the conversion of a neighborhood school to a Sheff Lighthouse School.

(c) Any school identified for conversion to a Sheff Lighthouse School shall be so identified through a collaborative process that has been approved by the Hartford board of education and the Commissioner of Education.

(d) For the school year commencing July 1, 2014, and each school year thereafter, any student who is not a resident of the Hartford school district may apply for enrollment in a Sheff Lighthouse School. Any such student enrolled in a Sheff Lighthouse School shall be so enrolled as a participant in the interdistrict public school attendance program pursuant to section 10-266aa.

(P.A. 14-217, S. 91; June Sp. Sess. P.A. 15-5, S. 309.)

History: P.A. 14-217 effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding “as extended”, effective July 1, 2015.



Section 10-266ee - Dr. Joseph S. Renzulli Gifted and Talented Academy. Grant.

(a) For the fiscal year ending June 30, 2015, the Department of Education shall award, within available appropriations, a grant in an amount not to exceed two hundred fifty thousand dollars to the Hartford school district for program development and expansion of the Dr. Joseph S. Renzulli Gifted and Talented Academy to assist the state in meeting the goals of the 2013 stipulation for Milo Sheff, et al. v. William A. O’Neill, et al. Application for such grant funds awarded pursuant to this section shall be submitted to the Commissioner of Education at such time and in such manner as the commissioner prescribes.

(b) For the school year commencing July 1, 2014, any student who is not a resident of the Hartford school district may apply for enrollment in the Dr. Joseph S. Renzulli Gifted and Talented Academy, provided such student is eligible for enrollment under the school’s admissions policies. Any such student enrolled in the Dr. Joseph S. Renzulli Gifted and Talented Academy shall be so enrolled as a participant in the interdistrict public school attendance program pursuant to section 10-266aa.

(c) Grants awarded under this section shall supplement other grant awards to which the Dr. Joseph S. Renzulli Gifted and Talented Academy is entitled and shall not reduce such academy’s eligibility for any other grant that such academy may be entitled to receive.

(P.A. 14-217, S. 90; June Sp. Sess. P.A. 15-5, S. 308.)

History: P.A. 14-217 effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by deleting “and each fiscal year thereafter” and “annually” and amended Subsec. (b) by deleting “and each school year thereafter”, effective July 1, 2015.



Section 10-266j - Intercommunity programs for disadvantaged children.

(a) For the purposes of this section: “Intercommunity programs for disadvantaged children” means educational programs or services designed to improve or accelerate the education of children whose educational achievement has been or is being restricted by economic, social or environmental disadvantages. “Receiving district” means the school district which accepts pupils from another school district in accordance with an agreement between it and one or more boards of education to provide an educational program for participating children which has been approved by the State Board of Education. “Sending district” means the school district responsible by law for the education of the children participating in such a program.

(b) Any local or regional board of education may make a binding written agreement with any other such board or group of such boards to implement intercommunity programs for children under this section. Such written agreement shall include mutually acceptable terms concerning, but not limited to, the tuition per child which shall be paid by the sending district to the receiving district.

(c) On and after July 1, 1998, the program established pursuant to this section for children residing in the Hartford school district shall operate in accordance with the provisions of section 10-266aa.

(1967, P.A. 611, S. 1–4; P.A. 78-218, S. 189; P.A. 79-128, S. 9, 36; P.A. 84-224, S. 1, 2; June Sp. Sess. P.A. 91-7, S. 6, 22; P.A. 95-226, S. 25, 30; P.A. 96-178, S. 3, 18; P.A. 97-247, S. 17, 27; 97-290, S. 5, 29; 97-318, S. 9, 12; June 18 Sp. Sess. P.A. 97-11, S. 54, 65; P.A. 98-168, S. 25, 26.)

History: P.A. 78-218 substituted “local” for “town” board of education in Subsec. (b) and deleted “town” with reference to school districts in Subsec. (c); P.A. 79-128 amended Subsec. (c) to delete reference to grants pursuant to Sec. 10-262 and to replace reference to lowest grant provided in said Sec. with reference to additional amount equaling $250 per pupil; P.A. 84-224 defined “intercommunity programs”, deleting reference to “special educational programs”, repealed definition of “economically disadvantaged children”, increased the grant award from $250 to $300 and repealed Subsec. (d) which had stated that provisions of Secs. 10-266c to 10-266e, apply to programs, grants and payments under section; June Sp. Sess. P.A. 91-7 amended Subsec. (c) to allow sending districts to receive grants pursuant to Sec. 10-74d; P.A. 95-226 amended Subsec. (c)(1) to increase the amount from $300 to $700 and (c)(2) to specify that funding be from the amount appropriated pursuant to Sec. 10-74d, and to change the amount from “one-half” of the cost to the “reasonable” cost, and added Subsec. (c)(3) re how to treat the number of children participating for purposes of certain counts and (c)(4) setting a cap on the total amount of the grants, effective July 1, 1995; P.A. 96-178 added Subsec. (d) re grants to receiving districts of $468 per participating child, effective July 1, 1996; P.A. 97-247 amended Subsec. (d) to provide that the local or regional board of education for the receiving district receive the grant and to require towns receiving funds to make such funds available to the local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled, effective July 1, 1997; P.A. 97-290 amended Subsec. (d) to add provisions for the fiscal year ending June 30, 1999, and fiscal years thereafter, effective July 1, 1997; P.A. 97-318 amended Subsec. (c)(1) to decrease the amount from $700 to $350 and amended Subsec. (c)(4) to decrease the amount from $900,000 to $700,000, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (c) to delete changes enacted by P.A. 97-318, effective July 1, 1997; P.A. 98-168 added new Subsec. (c) re Hartford program and deleted former Subsecs. (c) and (d) re grants, effective July 1, 1998.

Cited. 187 C. 187; 195 C. 24.

Extension of agreement made by Milford board of education with New Haven board of education pursuant to section is within administrative discretion of Milford school board and Milford board of aldermen was enjoined from holding an advisory referendum on extension as this would be an unlawful expenditure of city funds. 28 CS 207. Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.



Section 10-266k and 10-266l - State grants for special educational programs and other municipal purposes. Agreements between private schools and urban school districts for education of disadvantaged children in public schools.

Sections 10-266k and 10-266l are repealed.

(1969, P.A. 792, S. 1–4; 1972, P.A. 199, S. 1; P.A. 78-185, S. 2, 3; 78-218, S. 190; P.A. 86-333, S. 31, 32.)



Section 10-266m - Transportation grants.

(a) A local or regional board of education providing transportation in accordance with the provisions of sections 10-54, 10-66ee, 10-97, 10-158a, 10-273a, 10-277 and 10-281 shall be reimbursed for a percentage of such transportation costs as follows:

(1) The percentage of pupil transportation costs reimbursed to a local board of education shall be determined by (A) ranking each town in the state in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; (B) based upon such ranking, and notwithstanding the provisions of section 2-32a, (i) except as otherwise provided in this subparagraph, a percentage of zero shall be assigned to towns ranked from one to thirteen and a percentage of not less than zero nor more than sixty shall be determined for the towns ranked from fourteen to one hundred sixty-nine on a continuous scale, except that any such percentage shall be increased by twenty percentage points in accordance with section 10-97, where applicable, and (ii) for the fiscal year ending June 30, 1997, and for each fiscal year thereafter, a percentage of zero shall be assigned to towns ranked from one to seventeen and a percentage of not less than zero nor more than sixty shall be determined for the towns ranked from eighteen to one hundred sixty-nine on a continuous scale.

(2) The percentage of pupil transportation costs reimbursed to a regional board of education shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures determined under subparagraph (A) of this subdivision, and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank, provided such percentage shall be increased in the case of a secondary regional school district by an additional five percentage points and, in the case of any other regional school district by an additional ten percentage points.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, for the fiscal year ending June 30, 1997, and for each fiscal year thereafter, no local or regional board of education shall receive a grant of less than one thousand dollars.

(4) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2017, inclusive, the amount of transportation grants payable to local or regional boards of education shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(5) Notwithstanding the provisions of this section, the Commissioner of Education may provide grants, within available appropriations, in an amount not to exceed two thousand dollars per pupil, to local and regional boards of education and regional educational service centers that transport (A) out-of-district students to technical high schools located in Hartford, or (B) Hartford students attending a technical high school or a regional agricultural science and technology education center outside of the district, to assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the commissioner, for the costs associated with such transportation.

(6) For the fiscal year ending June 30, 2012, in addition to the reimbursements and grants payable under subdivisions (1) to (5), inclusive, of this subsection, the Commissioner of Education shall provide a grant when (A) two or more boards of education enter into a cooperative agreement in accordance with section 10-158a to transport students to schools operated by the boards of education during the fiscal year ending June 30, 2011, and (B) such cooperative arrangement results in a savings, as determined by the commissioner, over the transportation costs incurred by the boards of education during the fiscal year ending June 30, 2010. This grant, which shall be returned to the municipalities in which the participating boards of education are located in accordance with the terms of the written cooperative arrangement, shall be equal to half of the difference in the amount the boards of education would have been reimbursed in the fiscal year ending June 30, 2012, for pupil transportation costs but for the savings realized in the fiscal year ending June 30, 2011, pursuant to the cooperative arrangement.

(b) A cooperative arrangement established pursuant to section 10-158a which provides transportation in accordance with said section shall be reimbursed for a percentage of such transportation costs in accordance with its ranking pursuant to this subsection. The ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the cooperative arrangement by such town’s ranking as determined pursuant to subsection (a) of this section, (2) adding such products, and (3) dividing such sum by the total population of all towns in the cooperative arrangement. The ranking of each cooperative arrangement shall be rounded to the next higher whole number and each cooperative arrangement shall receive the same reimbursement percentage as a town with the same rank.

(P.A. 79-128, S. 23, 36; June Sp. Sess. P.A. 83-4, S. 6, 8; P.A. 85-476, S. 3, 6; P.A. 86-71, S. 2, 11; P.A. 89-355, S. 11, 20; P.A. 92-262, S. 29, 42; P.A. 93-133, S. 2, 3; P.A. 96-178, S. 4, 18; P.A. 97-247, S. 18, 27; 97-290, S. 27, 29; June 30 Sp. Sess. P.A. 03-6, S. 9; P.A. 05-245, S. 17; June Sp. Sess. P.A. 07-3, S. 4; P.A. 08-170, S. 12; Sept. Sp. Sess. P.A. 09-6, S. 23; P.A. 10-167, S. 2; P.A. 11-48, S. 182; 11-136, S. 20; P.A. 14-217, S. 97, 108; June Sp. Sess. P.A. 15-5, S. 252, 317.)

History: June Sp. Sess. P.A. 83-4 amended Subsec. (b) clarifying that total population figures, as defined in Sec. 10-261, are to be used to determine percentage of costs to be reimbursed; P.A. 85-476 amended section to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next higher whole number and to provide for reimbursement at same percentage as for a town with the same rank; P.A. 86-71 in Subsec. (a) provided for increasing the percentage in accordance with Sec. 10-97 and in Subsec. (b) substituted percentage points for per cent re increases for regional school districts; P.A. 89-355 in Subsec. (a) changed the reimbursement percentage sliding scale of 20% to 70% to 10% to 60%; P.A. 92-262 amended Subsec. (a) to add reference to Sec. 2-32a and to substitute zero for ten; P.A. 93-133 replaced alphabetic Subdiv. indicators with numerics and numeric Subpara. indicators with alphabetics, amended Subdiv. (1)(B) to add the two categories of towns based on their ranking and to assign a percentage of zero for the towns ranked from one to thirteen and to limit the existing percentage of not less than zero nor more than 60% to towns ranked from fourteen to one hundred sixty-nine and made technical changes in Subdivs. (1) and (2), effective July 1, 1993; P.A. 96-178 amended Subdiv. (1) to make the existing Subpara. (B) into (i), adding (ii) re assignment of percentage for the fiscal year ending June 30, 1997, and each fiscal year thereafter, and added Subdiv. (3) requiring minimum grant of $1,000 for each local or regional board of education, effective July 1, 1996; P.A. 97-247 designated the existing section as Subsec. (a), adding reference to Sec. 10-158a and making a technical change, and added Subsec. (b) re cooperative arrangements, effective July 1, 1997; P.A. 97-290 added reference to Sec. 10-66ee, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by adding Subdiv. (4) re proportional reduction of grants for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 amended Subsec. (a)(4) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(4) to extend proportional reduction of grants through fiscal year ending June 30, 2009, effective July 1, 2007; P.A. 08-170 amended Subsec. (a) to add Subdiv. (5) re grants that assist in meeting goals of stipulation re Sheff v. O’Neill, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 made a technical change in Subsec. (a)(1), amended Subsec. (a)(4) to extend proportional reduction of grants through fiscal year ending June 30, 2011, and amended Subsec. (a)(5) to add Subpara. (A) re transportation of out-of-district students to technical high schools located in Hartford and to designate as Subpara. (B) provision re Hartford students attending technical high school or regional agricultural science and technology education center outside of district, effective October 5, 2009; P.A. 10-167 added Subsec. (a)(6) re additional grant available for fiscal year ending June 30, 2012, when 2 or more boards of education enter into cooperative agreements to transport students and realize savings, effective June 7, 2010; P.A. 11-48 amended Subsec. (a)(4) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-136 amended Subsec. (a) by replacing “this section” with “this subsection” in Subdivs. (2) and (3), effective July 8, 2011; P.A. 14-217 amended Subsec. (a)(4) by replacing reference to June 30, 2013, with reference to June 30, 2015, effective June 13, 2014, and amended Subsec. (a)(5) by adding “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to extend proportional reduction of grants through fiscal year ending June 30, 2017, in Subdiv. (4) and to add “as extended” re 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. in Subdiv. (5), effective July 1, 2015.



Section 10-266n and 10-266o - Phase-in of transportation grants. Hold-harmless for transportation grants.

Sections 10-266n and 10-266o are repealed.

(P.A. 79-128, S. 24, 25, 36; P.A. 80-483, S. 45, 186; P.A. 82-91, S. 4, 38; 82-301, S. 4, 5; P.A. 86-71, S. 10, 11.)



Section 10-266p - Priority school district grant program.

(a) The State Board of Education shall administer a priority school district grant program to assist certain school districts to improve student achievement and enhance educational opportunities. The grant program shall include the priority school district portions of the grant programs established pursuant to sections 10-265f, 10-265m and 10-266t. The grant program and its component parts shall be for school districts in (1) the eight towns in the state with the largest population, based on the most recent federal decennial census, (2) towns which rank for the first fiscal year of each biennium from one to eleven when all towns are ranked in descending order from one to one hundred sixty-nine based on the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, plus the mastery count of the town, as defined in subdivision (13) of section 10-262f, and (3) towns which rank for the first fiscal year of each biennium one to eleven when all towns are ranked in descending order from one to one hundred sixty-nine based on the ratio of the number of children under the temporary family assistance program as so defined to the resident students of such town, as defined in subdivision (22) of section 10-262f, plus the grant mastery percentage of the town, as defined in subdivision (12) of section 10-262f. The State Board of Education shall utilize the categorical grant program established under this section and sections 10-266q and 10-266r and other educational resources of the state to work cooperatively with such school districts during any school year to improve their educational programs or early reading intervention programs. The component parts of the grant shall be allocated according to the provisions of sections 10-265f, 10-265m and 10-266t. Subject to the provisions of subsection (c) of section 10-276a, the State Board of Education shall allocate one million dollars to each of the eight towns described in subdivision (1) of this subsection and five hundred thousand dollars to each of the towns described in subdivisions (2) and (3) of this subsection, except the towns described in subdivision (1) of this subsection shall not receive any additional allocation if they are also described in subdivision (2) or (3) of this subsection.

(b) Notwithstanding the provisions of subsection (a) of this section, any town which received a grant pursuant to this section for the fiscal year ending June 30, 1999, and which does not qualify for a grant pursuant to subsection (a) of this section for the fiscal year ending June 30, 2000, shall receive grants for the fiscal years ending June 30, 2000, June 30, 2001, and June 30, 2002, in amounts determined in accordance with this subsection. (1) For the fiscal year ending June 30, 2000, in an amount equal to the difference between (A) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (B) an amount equal to twenty-five per cent of the difference between (i) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (ii) the amount of the grants received by transitional school districts pursuant to section 10-263c. (2) For the fiscal year ending June 30, 2001, in an amount equal to the difference between (A) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (B) an amount equal to fifty per cent of the difference between (i) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (ii) the amount of the grants received by transitional school districts pursuant to section 10-263c. (3) For the fiscal year ending June 30, 2002, in an amount equal to the difference between (A) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (B) an amount equal to seventy-five per cent of the difference between (i) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (ii) the amount of the grants received by transitional school districts pursuant to section 10-263c.

(c) In addition to the amount allocated pursuant to subsection (a) of this section, for the fiscal year ending June 30, 1997, and each fiscal year thereafter, the State Board of Education shall allocate (1) seven hundred fifty thousand dollars to each town which ranks from one to three, inclusive, in population pursuant to subdivision (1) of said subsection (a) and three hundred thirty-four thousand dollars to each town which ranks from four to eight, inclusive, in population pursuant to said subdivision and (2) one hundred eighty thousand dollars to each of the towns described in subdivisions (2) and (3) of said subsection (a), except that the towns described in subdivision (1) of said subsection (a) shall not receive any additional allocation pursuant to subdivision (2) of this subsection if they are also described in subdivision (2) or (3) of said subsection (a).

(d) In addition to the amounts allocated pursuant to subsections (a) and (c) of this section, the State Board of Education shall allocate a share, in the same proportion as the total amount allocated pursuant to said subsections, of two million five hundred thousand dollars for the fiscal year ending June 30, 1998, and three million dollars for the fiscal year ending June 30, 1999, and each fiscal year thereafter, to each of the towns receiving a grant pursuant to this section.

(e) In addition to the amounts allocated pursuant to subsections (a), (c) and (d) of this section, for the fiscal year ending June 30, 2005, and each fiscal year thereafter, the State Board of Education shall allocate (1) one million five hundred thousand dollars to the town which ranks one in population pursuant to subdivision (1) of said subsection (a), (2) one million dollars to each town which ranks from two to four, inclusive, in population pursuant to said subdivision (1), (3) six hundred thousand dollars to the town which ranks five in population pursuant to said subdivision (1), (4) five hundred thousand dollars to each town which ranks from six to eight, inclusive, in population pursuant to said subdivision (1), and (5) two hundred fifty thousand dollars to each of the towns described in subdivisions (2) and (3) of said subsection (a), except that the towns described in subdivision (1) of said subsection (a) shall not receive any additional allocation pursuant to subdivision (5) of this subsection if they are also described in subdivision (2) or (3) of said subsection (a).

(f) In addition to the amounts allocated in subsection (a), and subsections (c) to (e), inclusive, of this section, for the fiscal year ending June 30, 2006, the State Board of Education shall allocate two million thirty-nine thousand six hundred eighty-six dollars to the towns that rank one to three, inclusive, in population pursuant to subdivision (1) of said subsection (a), and for the fiscal years ending June 30, 2007, to June 30, 2015, the State Board of Education shall allocate two million six hundred ten thousand seven hundred ninety-eight dollars to the towns that rank one to three, inclusive, in population pursuant to subdivision (1) of said subsection (a).

(g) In addition to the amounts allocated in subsection (a) and subsections (c) to (f), inclusive, of this section, for the fiscal year ending June 30, 2012, the State Board of Education shall allocate three million two hundred sixteen thousand nine hundred eight dollars as follows: Each priority school district shall receive an allocation based on the ratio of the amount it is eligible to receive pursuant to subsection (a) and subsections (c) to (f), inclusive, of this section to the total amount all priority school districts are eligible to receive pursuant to said subsection (a) and said subsections (c) to (f), inclusive. For the fiscal year ending June 30, 2014, the State Board of Education shall allocate two million nine hundred twenty-five thousand four hundred eighty-one dollars as follows: Each priority school district shall receive an allocation based on the ratio of the amount it is eligible to receive pursuant to subsection (a) of this section and subsections (c) to (f), inclusive, of this section to the total amount all priority school districts are eligible to receive pursuant to subsection (a) of this section and subsections (c) to (f), inclusive, of this section. For the fiscal year ending June 30, 2015, the State Board of Education shall allocate two million eight hundred eighty-two thousand three hundred sixty-eight dollars as follows: Each priority school district shall receive an allocation based on the ratio of the amount it is eligible to receive pursuant to subsection (a) of this section and subsections (c) to (f), inclusive, of this section to the total amount all priority school districts are eligible to receive pursuant to subsection (a) of this section and subsections (c) to (f), inclusive, of this section. For the fiscal year ending June 30, 2014, a priority school district may carry forward any unexpended funds allocated after May 1, 2014, pursuant to this subsection, into the fiscal year ending June 30, 2015.

(h) Notwithstanding the provisions of this section, for the fiscal year ending June 30, 2008, and for each fiscal year thereafter, no town receiving a grant pursuant to this section shall receive a grant that is in an amount that is less than one hundred fifty dollars per pupil. For the purposes of this subsection, the amount of the grant on a per pupil basis shall be determined by dividing the total amount that a town receives for a grant under this section by the number of resident students, as defined in subdivision (22) of section 10-262f, of the local or regional school district for which the town receives a grant under this section.

(i) In addition to the amounts allocated in subsection (a) and subsections (c) to (h), inclusive, of this section, for the fiscal year ending June 30, 2008, and each fiscal year thereafter, the State Board of Education shall allocate two million twenty thousand dollars to the town ranked sixth when all towns are ranked from highest to lowest in population, based on the most recent federal decennial census, except that for the fiscal year ending June 30, 2015, the State Board of Education shall allocate two million two hundred thousand seventy dollars to said town.

(j) Notwithstanding the provisions of this section, for the fiscal year ending June 30, 2016, and each fiscal year thereafter, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this section for such year.

(P.A. 84-265, S. 1, 4; P.A. 87-499, S. 18, 34; P.A. 92-262, S. 30, 42; P.A. 93-145, S. 4, 6; P.A. 93-263, S. 13, 14; P.A. 94-245, S. 3, 46; P.A. 95-226, S. 24, 29, 30; P.A. 96-178, S. 5, 18; P.A. 97-318, S. 6, 12; June 18 Sp. Sess. P.A. 97-2, S. 14, 165; P.A. 99-224, S. 1–3, 9; June Sp. Sess. P. A. 01-1, S. 33, 54; P.A. 03-76, S. 35; 03-278, S. 116; P.A. 04-254, S. 4; P.A. 05-245, S. 27; P.A. 06-135, S. 27; June Sp. Sess. P.A. 07-3, S. 7; June Sp. Sess. P.A. 07-5, S. 47; P.A. 08-170, S. 3; Sept. Sp. Sess. P.A. 09-6, S. 35; P.A. 11-6, S. 57; 11-48, S. 201; P.A. 13-247, S. 171; P.A. 14-39, S. 11; 14-217, S. 109; June Sp. Sess. P.A. 15-5, S. 306, 335.)

History: P.A. 87-499 made the program permanent rather than a three-year pilot; P.A. 92-262 changed the eligibility criteria for the program, reduced the number of towns able to participate and changed the provisions pertaining to the allocation of funds; P.A. 93-145 amended Subdivs. (2) and (3) to include towns ranked to eleven instead of ten, changed the allocation for the towns described in Subdiv. (1) to grants of $1,000,000 each from 80% “of the amount appropriated for purposes of the program for grants in equal amounts” and for the towns described in Subdivs. (2) and (3) to grants of $500,000 each from 20% “of the amount so appropriated for grants in equal amounts” and made a technical change, effective July 1, 1993; P.A. 93-263 repealed section, effective July 1, 1995; P.A. 94-245 added Subsec. (b) re grants for the fiscal year ending June 30, 1995, effective June 2, 1994; P.A. 95-226 amended Subsec. (a) to require the rankings to be for the first fiscal year of each biennium, added Subsec. (b)(2) re grants for the fiscal years ending June 30, 1996, and June 30, 1997, and repealed P.A. 93-263, S. 13 which had repealed the section, effective July 1, 1995; P.A. 96-178 amended Subsec. (a) to allow the grants to be used to provide early childhood education or early reading intervention programs and added Subsec. (c) re further allocation for fiscal years commencing after July 1, 1996, and a requirement that an amount at least equal to 25% of the amount received pursuant to Subsec. (c) be used for early childhood education or reading intervention programs, effective July 1, 1996; P.A. 97-318 amended Subsec. (c) by deleting requirement to use at least 25% of funds for early childhood education or reading intervention programs, and added Subsec. (d) re additional funds, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to replace “aid to families with dependent children” with “temporary family assistance”, effective July 1, 1997; P.A. 99-224 amended Subsec. (a) to stipulate that the allocation of the $1,000,000 to each of the eight towns described in Subdiv. (1) is subject to the provisions of Sec. 10-276a(c), amended Subsec. (b) to replace obsolete phase-out provisions for school districts that no longer qualify for grants pursuant to Subsec. (a) with a new phase-out formula for the fiscal years ending June 30, 2000, to June 30, 2002, inclusive, and amended Subsec. (d) to add provision for the allocation of shares in the $3,000,000 to continue for “each fiscal year thereafter”, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to specify that the grant program includes the priority school district portions of the grant programs established pursuant to Secs. 10-16p, 10-265f, 10-265m and 10-266t, to specify that the component parts of the grant be allocated in accordance with said Secs. and to make technical changes, effective July 1, 2001; P.A. 03-76, effective June 3, 2003, and P.A. 03-278, effective July 9, 2003, made technical changes in Subsec. (a); P.A. 04-254 added Subsec. (e) re additional grant allocations beginning with the fiscal year ending June 30, 2005, effective July 1, 2004; P.A. 05-245 added Subsec. (f) re allocations for the fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; P.A. 06-135 added Subsec. (g) re allocations for fiscal year ending June 30, 2007, and each fiscal year thereafter, effective July 1, 2006; June Sp. Sess. P.A. 07-3 added Subsecs. (h) and (i) re minimum per pupil grant and re town ranked the sixth largest in population, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (f) to extend allocation of $2,610,798 through the fiscal year ending June 30, 2009, and amended Subsec. (g) to increase amount of allocation to $4,750,990, effective October 6, 2007; P.A. 08-170 amended Subsec. (g) to reduce funding for fiscal year ending June 30, 2009, and fiscal years thereafter, from $4,750,990 to $4,160,122, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (f) by replacing “June 30, 2008, and June 30, 2009” with “to June 30, 2011” and amended Subsec. (g) by replacing “four million one hundred sixty thousand one hundred twenty-two” with “three million seven hundred forty thousand five hundred seventy-three”, effective October 5, 2009; P.A. 11-6 amended Subsec. (g) by reducing funding for fiscal year ending June 30, 2012, from $3,740,573 to $3,216,908 and adding funding for fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-48 amended Subsec. (f) by replacing “2011” with “2013”, effective July 1, 2011; P.A. 13-247 amended Subsec. (i) by increasing allocation from $650,000 to $2,020,000, effective July 1, 2013; P.A. 14-39 amended Subsec. (a) by deleting references to Sec. 10-16p and to early childhood education, effective July 1, 2014; P.A. 14-217 amended Subsec. (f) by replacing reference to June 30, 2013, with reference to June 30, 2015, and amended Subsec. (g) by deleting “and each fiscal year thereafter”, replacing reference to June 30, 2013, with reference to June 30, 2014, changing allocation amount therefor from $2,929,364 to $2,925,481, adding provision re allocation for fiscal year ending June 30, 2015 and adding provision re carry forward of unexpended funds into fiscal year ending June 30, 2015, effective June 13, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (i) by adding exception re allocation of $2,200,070 for fiscal year ending June 30, 2015, and added Subsec. (j) re proportional reduction of grants for fiscal year ending June 30, 2016, and each fiscal year thereafter, effective July 1, 2015.



Section 10-266q - Application for grant. Utilization of funds.

(a) On or before September fifteenth of each fiscal year in which payment is to be made, the State Board of Education shall authorize grant awards. Grant awards shall be authorized only after proposals for such grants have been submitted to the commissioner by the school districts described in section 10-266p, at such time and in such manner as the commissioner shall prescribe, and after the commissioner and each such school district have reached agreement regarding how such grant shall be utilized. Each proposal shall be based on a three-year project plan and include, but not be limited to, an explanation of project goals, objectives, evaluation strategies and budget which shall identify local funding and other resource contributions for the three-year period provided proposals shall give priority to the development or expansion of extended-day kindergarten programs.

(b) A priority school district grant shall be payable to the local board of education for the school districts described in section 10-266p, which shall use the funds for any of the following: (1) The creation or expansion of programs or activities related to dropout prevention, (2) alternative and transitional programs for students having difficulty succeeding in traditional educational programs, (3) academic enrichment, tutorial and recreation programs or activities in school buildings during nonschool hours and during the summer, (4) development or expansion of extended-day kindergarten programs, (5) development or expansion of early reading intervention programs, including summer and after-school programs, (6) enhancement of the use of technology to support instruction or improve parent and teacher communication, (7) initiatives to strengthen parent involvement in the education of children, and parent and other community involvement in school and school district programs, activities and educational policies, which may be in accordance with the provisions of section 10-4g, or (8) for purposes of obtaining accreditation for elementary and middle schools from the New England Association of Schools and Colleges. Each such board of education shall use at least twenty per cent of its grant for early reading intervention programs. Each such board of education shall use its grant to supplement existing programs or create new programs. If the State Board of Education finds that any such grant is being used for other purposes or is being used to decrease the local share of support for schools, it may require repayment of such grant to the state.

(c) Each priority school district grant shall be awarded by the State Board of Education on an annual basis. Funding in subsequent years shall be based on funds available, annual application and program evaluation.

(P.A. 84-265, S. 2, 4; P.A. 87-499, S. 19, 34; P.A. 89-355, S. 12, 20; P.A. 92-262, S. 31, 42; P.A. 93-145, S. 5, 6; 93-263, S. 13, 14; P.A. 94-245, S. 1, 46; P.A. 95-226, S. 29, 30; 95-259, S. 19, 32; P.A. 96-178, S. 6, 18; P.A. 97-290, S. 22, 29; 97-318, S. 7, 12.)

History: P.A. 87-499 deleted the exceptions for the first year of the program in Subsecs. (a) to (c), inclusive, deleted provision re grant renewal in Subsec. (e), in Subsec. (f) added that set-aside be used for evaluation services and made technical changes; P.A. 89-355 in Subsec. (d) added that the funds may be used for activities related to dropout prevention and that the funds shall be used to strengthen parent and community involvement in education and added new Subsec. (g) re grants for certain dropout prevention programs; P.A. 92-262 removed provisions pertaining to designation as a priority school district and allocation of funds, including funds for administration, formerly found in Subsecs. (a), (f) and (g), relettering remaining Subsecs. accordingly; P.A. 93-145 provided for the use of funds for any of the programs described in Subdivs. (1) to (3), inclusive, and removed the requirement that a district have programs described in each Subdiv., effective July 1, 1993; P.A. 93-263 repealed section, effective July 1, 1995; P.A. 94-245 amended Subsec. (b) to add Subdiv. (2) to allow the use of funds for academic enrichment, tutorial and recreation programs or activities in school buildings during nonschool hours and to renumber the remaining Subdivs., effective June 2, 1994; P.A. 95-226 repealed P.A. 93-263, S. 13 which had repealed the section, effective July 1, 1995; P.A. 95-259 amended Subsec. (b) to make a technical change, effective July 6, 1995; P.A. 96-178 amended Subsec. (b) to insert new Subdiv. (4) re development or expansion of early childhood education or early reading intervention programs and designated existing Subdiv. (4) as Subdiv. (5), effective July 1, 1996; P.A. 97-290 and P.A. 97-318 both amended Subsec. (b) to insert new provisions re alternative and transitional programs as Subdiv. (2), renumbering existing Subdivs., to add summer programs in Subdiv. (3), to include summer and after-school programs in Subdiv. (5), to add new Subdiv. (6) re enhancement of the use of technology and to add Subdiv. (8) re accreditation, effective July 1, 1997.

Cited. 195 C. 24; 228 C. 699.



Section 10-266r - Evaluation of program. Financial statement of expenditures.

(a) The State Board of Education shall prepare an evaluation of the priority school district grant program not later than December 15, 1990, and triennially thereafter.

(b) Each school district participating in the project shall prepare an annual project evaluation, which shall include a description of program activities and documentation of program improvement and student achievement. Each such evaluation shall be submitted to the commissioner on or before August fifteenth of the fiscal year following each fiscal year in which the school district participated in the priority school district program.

(c) Within sixty days after the close of the school year, each local board of education which received a priority school district grant shall file with the commissioner a financial statement of expenditures in such form as the commissioner shall prescribe. The State Board of Education shall periodically review grant payments made pursuant to this section in order to determine that such state funds received are being used for the purposes specified in the application. On or before December thirty-first of the fiscal year following the fiscal year in which payment was received, each local board which received a priority school district grant shall file with the commissioner a financial audit in such form as prescribed by the commissioner.

(P.A. 84-265, S. 3, 4; P.A. 87-499, S. 20, 34; P.A. 91-401, S. 15, 20; P.A. 92-170, S. 12, 13, 26; 92-262, S. 32, 33, 42; P.A. 93-263, S. 13, 14; P.A. 95-226, S. 29, 30.)

History: P.A. 87-499 in Subsec. (a) inserted “December 15, 1990, and triennially thereafter” for February 15, 1987, and deleted the reference to the program as a “pilot”; P.A. 91-401 repealed requirement in Subsec. (c) that state board of education periodically audit grant payments, effective July 1, 1993; P.A. 92-170 amended Subsec. (a) to remove a requirement that the evaluation be submitted to the general assembly; P.A. 92-262 removed references to regional boards of education; P.A. 93-263 repealed section, effective July 1, 1995; P.A. 95-226 repealed P.A. 93-263, S. 13 which had repealed the section, effective July 1, 1995.

Cited. 195 C. 24; 228 C. 699.



Section 10-266s - Interdistrict leadership grant program.

Section 10-266s is repealed, effective July 1, 1998.

(P.A. 88-252, S. 2, 6; P.A. 90-339, S. 3, 6; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-266t - Grants for extended school building hours for academic enrichment and support and recreation programs.

(a) The Commissioner of Education shall award grants annually, in accordance with this section and section 10-266u, to local and regional boards of education identified as priority school districts pursuant to section 10-266p. In addition, for the fiscal years ending June 30, 2000, and June 30, 2001, the commissioner shall provide a grant to any local or regional board of education in a town which does not qualify for a grant pursuant to subsection (a) of section 10-266p for said fiscal years but does qualify for a grant pursuant to subsection (b) of said section for said fiscal years. The grants shall provide funds for extended school building hours for public schools in such districts for academic enrichment and support, and recreation programs for students in the districts. Such programs may be conducted in buildings other than public school buildings, provided the board of education is able to demonstrate to the commissioner that the facility in which the program will be run can adequately support the academic goals of the program and a plan is in place to provide adequate academic instruction.

(b) The Commissioner of Education shall provide a grant estimate annually to each priority school district. The estimated grant shall be calculated as follows: Each district's average daily membership, as defined in subdivision (2) of section 10-261, divided by the total of all priority school districts' average daily membership, multiplied by the amount appropriated for the grant program minus the amounts specified in subsections (a) and (b) of section 10-266u.

(c) (1) Annually, each such district shall file a grant application with the Commissioner of Education, in such form and at such time as he prescribes. The application shall identify the local distribution of funds by school and operator, with program specification, hours and days of operation.

(2) Each such district shall solicit applications for individual school programs, on a competitive basis, from town and nonprofit agencies, prioritize the applications and select applications for funding within the total grant amount allocated to the district. District decisions to fund individual school programs shall be based on specified criteria including: (A) Total hours of operation, (B) number of students served, (C) total student hours of service, (D) total program cost, (E) estimate of volunteer hours, or other sources of support, (F) community involvement, commitment and support, (G) nonduplication of existing services, (H) needs of the student body of the school, (I) unique qualities of the proposal, and (J) responsiveness to the requirements of this section and section 10-266u. Each district shall submit to the commissioner all proposals received as part of its grant application and documentation of the review and ranking process for such proposals.

(3) Grants to individual school programs shall be limited to a range of twenty to eighty thousand dollars per school, based on school enrollment.

(d) Each district, shall: (1) Demonstrate, in its grant application, that a district-wide and school building needs assessment was conducted, including an inventory of existing academic enrichment and support, and recreational opportunities available during nonschool hours both within and outside of school buildings; (2) ensure equal program access for all students and necessary accommodations and support for students with disabilities; (3) provide a summer component, unless it is able to document that sufficient summer opportunity already exists; (4) include in its application a schedule and total number of hours that it determines to be reasonable and sufficient for individual school programs; (5) support no less than ten per cent of the cost of the total district-wide extended school building hours program and provide documentation of local dollars or in-kind contributions, or both; and (6) contract for the direct operation of the program, unless it is able to document that no providers are interested or able to provide a cost efficient program.

(e) All programs funded pursuant to this section shall: (1) Offer both academic enrichment and support and recreation experiences, (2) be open to all resident students in the district, (3) be designed to ensure communication with the child's teacher and ties to the regular school curriculum, (4) be clearly articulated with structured and specified experiences for children but able to accommodate the irregular participation of any one child, (5) provide for community involvement, (6) investigate the use of the National Service Corps, (7) coordinate operations and activities with existing programs and the agencies which operate such programs, (8) provide for parent involvement in program planning and the use of parents as advisers and volunteers, and (9) provide for business involvement or sponsorship. Programs within a district may vary in terms of times of operation and nature of the program. All programs which operate in a public school shall have access to existing special facilities and equipment in the public school and shall have the written endorsement of the school principal and superintendent of schools for the school district.

(f) Grant funds may be used to hire personnel to provide for the instruction and supervision of children and for necessary support costs such as food, program supplies, equipment and materials, direct cost of building maintenance, personnel supervision and transportation but shall not be used for indirect costs.

(g) The Commissioner of Education may negotiate the contents of a district's grant application or refuse to authorize a grant if he finds the proposal costs are not reasonable or necessary or the selection of specific local building programs over others was not justified by the process and the data.

(h) Notwithstanding subsections (d) and (e) of this section, a school district may charge fees for participation in after-school academic enrichment, support or recreational programs, provided the fees are calculated on a sliding scale based on ability to pay and no fee exceeds seventy-five per cent of the average cost of participation. No school district may exclude a student from participation in such after-school academic enrichment, support and recreational programs due to inability to pay a fee.

(i) Commencing with the fiscal year ending June 30, 2014, if a school district that received a grant pursuant to subsection (a) of this section for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a phase-out grant for each of the three fiscal years following the fiscal year such school district received a grant under this section. The amount of such phase-out grants shall be determined as follows: (1) Seventy-five per cent of the amount of the final grant under this section for the first fiscal year following the fiscal year that such school district received such final grant, (2) fifty per cent of the amount of such final grant for the second fiscal year following the fiscal year that such school district received such final grant, and (3) twenty-five per cent of the amount of such final grant for the third fiscal year following the fiscal year that such school district received such final grant.

(May Sp. Sess. P.A. 94-6, S. 2, 28; P.A. 96-178, S. 7, 18; P.A. 99-224, S. 5, 9; P.A. 00-220, S. 16, 23, 43; P.A. 03-174, S. 14; P.A. 04-26, S. 5; P.A. 12-116, S. 66.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 96-178 amended Subsec. (a) to add provision for a grant for the fiscal year ending June 30, 1996, for towns which do not qualify for a grant pursuant to Sec. 10-266p(a) but do qualify for a grant pursuant to Sec. 10-266p(b), effective May 31, 1996; P.A. 99-224 amended Subsec. (a) to provide for the payment of grants for the fiscal years ending June 30, 2000, and June 30, 2001, to school district that do not qualify for a grant pursuant to Sec. 10-266p(a) but do qualify for a grant pursuant to Sec. 10-266p(b), and removed obsolete language, effective July 1, 1999; P.A. 00-220 amended Subsec. (a) to add provision re location of programs in buildings other than public school buildings and amended Subsec. (e) to make technical changes, effective July 1, 2000; P.A. 03-174 added Subsec. (h) re fees for participation in after-school programs, effective July 1, 2003; P.A 04-26 made a technical change in Subsec. (h), effective April 28, 2004; P.A. 12-116 made a technical change in Subsec. (c)(2) and added Subsec. (i) re phase-out grants, effective July 1, 2012.



Section 10-266u - Retention of funds by the department. Grant to supplement existing programs. Reports. Audits.

(a) The Department of Education shall retain up to two and one-half per cent of the amount appropriated for purposes of section 10-266t for state-wide technical assistance, program monitoring and evaluation, and administration.

(b) Each grant pursuant to section 10-266t shall be awarded on an annual basis. Funding in subsequent years shall be based on available appropriations, compliance with this section and section 10-266t and program evaluations.

(c) Each school district which receives a grant pursuant to section 10-266t shall use the grant to supplement existing programs. If the Commissioner of Education finds that any grant is being used for other purposes, or to decrease the local share of support for schools or to supplant a previous source of funds, he may require repayment of such grant to the state.

(d) Each such district shall prepare an annual program report which describes and documents program operation, student participation and other indicators of success and shall submit the report to the Commissioner of Education in such form and at such time as he prescribes.

(e) Within sixty days after the close of the school year, each such district shall file with the Commissioner of Education a financial statement of expenditures, in such form as the commissioner prescribes. On or before December thirty-first of the fiscal year following the grant year, each district shall file, as part of the local government single audit process, an appropriate financial audit of the grant funds.

(f) On or before December first annually, the Commissioner of Education shall file, in accordance with the provisions of section 11-4a, an evaluation report of the program established pursuant to section 10-266t with the Governor, the General Assembly and the Office of Policy and Management.

(May Sp. Sess. P.A. 94-6, S. 3, 28; P.A. 96-251, S. 5; P.A. 00-220, S. 18, 43; P.A. 03-76, S. 25.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 96-251 amended Subsec. (f) by requiring that on and after October 1, 1996, the report be submitted to the Governor, Office of Policy and Management and education committee and, upon request, to members of the General Assembly and adding provision re report summaries; P.A. 00-220 amended Subsec. (f) to remove provisions re submission of a summary of the report to individual members of the General Assembly, effective July 1, 2000; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003.



Section 10-266w - School breakfast grant program.

(a) For each fiscal year, each local and regional board of education having at least one school building designated as a severe need school shall be eligible to receive a grant to assist in providing school breakfasts to all students in each eligible severe need school, provided any local or regional board having at least one school building so designated shall participate in the federal school breakfast program, pursuant to the Healthy, Hunger-Free Kids Act of 2010, P.L. 111-296, on behalf of all severe need schools in the district with grades eight or under in which at least eighty per cent of the lunches served are served to students who are eligible for free or reduced price lunches pursuant to said federal law and regulations. For purposes of this section, “severe need school” means a school in which (1) the school is participating, or is about to participate, in a breakfast program, and (2) twenty per cent or more of the lunches served to students at the school in the fiscal year two years prior to the grant year were served free or at a reduced price.

(b) Grants under this section shall be contingent on documented direct costs of a school breakfast program which exceed the federal aid and cash income received by a school breakfast program. Eligible boards of education shall submit applications, on behalf of each of their severe need schools, for grants under this section to the Commissioner of Education. Applications shall be submitted in such form and at such times as the commissioner shall prescribe.

(c) Within the limits of available funds, the amount to which each eligible local or regional board of education is entitled for each fiscal year under this section shall be the sum of (1) three thousand dollars for each severe need school in the school district which provides a school breakfast program prorated per one hundred eighty days of the school year; and (2) ten cents per breakfast served in each severe need school. If the amount due eligible boards of education exceeds the amount of funds available, the grants calculated under subdivision (2) of this subsection shall be reduced proportionately. In each fiscal year, grants calculated under subdivision (1) of this subsection shall be paid in October, and grants calculated under subdivision (2) of this subsection shall be paid in equal installments in January and May. Based on verification of the data used to calculate such grants, any underpayment or overpayment may be calculated and adjusted by the Department of Education in any subsequent year's grant.

(d) Each local and regional board of education participating in the grant program shall prepare a financial statement of expenditures that shall be submitted to the department annually, at such time and in such manner as the Commissioner of Education prescribes. If the commissioner finds that any school breakfast grant recipient uses such grant for purposes that are not in conformity with the purposes of this section, the commissioner shall require repayment of the grant to the state.

(May Sp. Sess. P.A. 86-1, S. 33, 58; P.A. 88-360, S. 26, 27, 63; P.A. 90-325, S. 10, 32; June Sp. Sess. P.A. 91-7, S. 12, 22; P.A. 93-84, S. 1, 2; P.A. 03-76, S. 26; P.A. 11-48, S. 198; 11-136, S. 12.)

History: P.A. 88-360 in Subsec. (a) substituted “each eligible severe need school” for “those schools with the greatest need” and in Subsec. (c) provided that the entitlement amount be within the limits of available funds rather than within the limits of the annual appropriation, deleted the $3,300 per school cap in Subdiv. (2), and provided that grants be paid in October rather than September; P.A. 90-325 in Subsec. (a) made the program ongoing rather than have the fiscal year ending June 20, 1991, be its final year; June Sp. Sess. P.A. 91-7 amended Subsec. (a) to require boards which have one school so designated to participate if they have the specified per cent of students receiving free or reduced price lunches, amended Subsec. (c)(1) to add the phrase on prorating and deleted obsolete language in Subsec. (d); P.A. 93-84 amended Subsec. (a) to change basis for requiring breakfast program from 80% of the “students in such school” being eligible for lunch program to 80% of lunches served are served to students who are eligible students, effective July 1, 1993; P.A. 03-76 made a technical change in Subsec. (c), effective June 3, 2003; P.A. 11-48 amended Subsec. (a) by deleting reference to federal law definition, adding citation to Healthy, Hunger-Free Kids Act of 2010, defining “severe need school” and making a conforming change, effective July 1, 2011; P.A. 11-136 amended Subsec. (d) by replacing “on or before September first of the fiscal year immediately following each fiscal year in which the school district participates in the grant program” with “annually, at such time and in such manner as the Commissioner of Education prescribes”, replacing “may” with “shall” re repayment of grant for nonconforming use and making technical changes, effective July 1, 2011.

Cited. 228 C. 699.



Section 10-266x - Development of innovative programs for educational improvement.

(a) Within the limits of available appropriations, the Commissioner of Education shall establish a program to encourage local and regional boards of education to develop innovative programs for educational improvement. Local and regional boards of education may file an application to participate in the program in such form and at such time as the commissioner requires. Each application shall include a plan developed by the local or regional board of education, in consultation with the teachers employed in the school or school system for which such application is being made. Proposed plans shall provide for an evaluation process to measure academic progress and school improvement resulting from participation in the program. For purposes of the program, the commissioner may waive requirements under chapters 163, 168, 170 to 173, inclusive, and chapter 164, except for the provisions relating to special education required under federal law, and regulations adopted pursuant to said chapters, provided each application identifies (A) the specific statutes or regulations from which a waiver is requested, if any, and (B) the manner in which each waiver is expected to assist in achieving specified educational benefits. Local and regional boards of education may cooperate with businesses and nonprofit organizations in developing and implementing such plans and may receive and expend private funds for purposes of this section.

(b) The Commissioner of Education may set aside up to ten per cent of the funds appropriated for purposes of this section to provide, on a competitive basis, minigrants to teachers in public schools for the development or use of innovative curricula, teaching aids or teaching methods. The amount of a minigrant shall not exceed five hundred dollars. The Department of Education may contract with a regional educational service center for purposes of this subsection.

(c) The commissioner shall, annually, report, in accordance with the provisions of section 11-4a, on the program to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(P.A. 91-285, S. 1, 3; P.A. 92-262, S. 6, 42; P.A. 95-182, S. 9, 11; P.A. 98-252, S. 24, 80.)

History: P.A. 92-262 increased the number of programs from three to six, added provision for increasing the number of programs in a particular type of community, added references to chapters 163, 170, 171, this chapter and chapter 173, and extended by one year the time frames for reports to the General Assembly; P.A. 95-182 made demonstration program a permanent program, deleted limitations on the number and location of schools which could operate programs, changed the way the plan is to be developed and the content of the plan, revised the list of requirements which the commissioner may waive and made technical changes, effective July 1, 1995; P.A. 98-252 added new Subsec. (b) re minigrants and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 1998.

Cited. 228 C. 699.



Section 10-266y - Competitive grant program for certain high school projects.

The Department of Education shall establish, within available appropriations, a competitive grant program for high school projects that involve one or more of the following topics: Computers, engineering, mathematics, physics, science or technical construction. Local and regional boards of education may apply, on behalf of a high school under their jurisdiction, for a grant pursuant to this section at such time and in such manner as the Commissioner of Education prescribes.

(P.A. 00-193, S. 1, 3.)

History: P.A. 00-193 effective July 1, 2000.



Section 10-267 to 10-273 - State aid for purchase of nonprint learning materials, media equipment and books. “Average annual receipts from taxation” defined. Statement by town treasurer. Transportation grants for elementary school and kindergarten pupils, generally.

Sections 10-267 to 10-273, inclusive, are repealed.

(1949 Rev., S. 1563–1567; 1949, S. 967d; 1951, S. 968d; 1957, P.A. 519, S. 1; 1959, P.A. 196, S. 1; 1961, P.A. 525, S. 2; 549; 1967, P.A. 21, S. 1; 523; P.A. 73-388; P.A. 76-434, S. 5, 12; P.A. 77-614, S. 139, 610; P.A. 78-218, S. 211.)



Section 10-273a - Reimbursement for transportation to and from elementary and secondary schools.

Any town transporting children to and from any public elementary school, including kindergartens, or to and from any public secondary school within said town shall be reimbursed for the cost of such pupil transportation annually in accordance with the provisions of sections 10-97 and 10-266m.

(1961, P.A. 525, S. 1, 3; 1963, P.A. 291; February, 1965, P.A. 361, S. 11; P.A. 78-272, S. 2, 6; P.A. 79-128, S. 28, 36; P.A. 86-71, S. 7, 11.)

History: 1963 act added provision that grades kindergarten through eight are considered elementary without exception; 1965 act specified applicability to public elementary schools, included public secondary schools and deleted amendment enacted in 1963; P.A. 78-272 changed limit on transportation costs from $20 to $30 per pupil annually; P.A. 79-128 replaced basis for transportation reimbursement at rate of 50% of cost not exceeding $30 per pupil with provision for reimbursement in accordance with Secs. 10-266m and 10-266n; P.A. 86-71 deleted the reference to Sec. 10-266n which was repealed and added the reference to Sec. 10-97.

Cited. 172 C. 615; 187 C. 187; 195 C. 24; 228 C. 699.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.



Section 10-273b to 10-276 - Reimbursement for sidewalk construction. Definition of “high school” for purpose of transportation grants. Statement by town treasurer. Certificate by Tax Commissioner for high school transportation grant.

Sections 10-273b to 10-276, inclusive, are repealed.

(1949 Rev., S. 1568–1570; 1969, P.A. 672, S. 2; P.A. 74-288, S. 1, 3; P.A. 75-479, S. 24, 25; 75-567, S. 76, 80.)



Section 10-276a - Priority school district phase-out grants. Reduced grants for first year of eligibility for priority school district grants.

(a) Commencing with the fiscal year ending June 30, 2002, if a school district that received a priority school district grant pursuant to subsection (a) of section 10-266p for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a priority school district phase-out grant for each of the three fiscal years following the fiscal year such school district received its final priority school district grant. The amount of such phase-out grants shall be determined in accordance with subsection (b) of this section.

(b) (1) For the first fiscal year following the fiscal year such school district received its final priority school district grant, in an amount equal to the difference between (A) the amount of such final grant, and (B) an amount equal to twenty-five per cent of the difference between (i) the amount of such final grant, and (ii) the greater of two hundred fifty thousand dollars or the amount of the grants received by transitional school districts pursuant to section 10-263c. (2) For the second fiscal year following the fiscal year such school district received its final priority school district grant, in an amount equal to the difference between (A) the amount of such final grant, and (B) an amount equal to fifty per cent of the difference between (i) the amount of such final grant, and (ii) the greater of two hundred fifty thousand dollars or the amount of the grants received by transitional school districts pursuant to section 10-263c. (3) For the third fiscal year following the fiscal year such school district received its final priority school district grant, in an amount equal to the difference between (A) the amount of such final grant, and (B) an amount equal to seventy-five per cent of the difference between (i) the amount of such final grant, and (ii) the greater of two hundred fifty thousand dollars or the amount of the grants received by transitional school districts pursuant to section 10-263c.

(c) Commencing with the fiscal year ending June 30, 2004, if a school district that was not eligible to receive a priority school district grant pursuant to subsection (a) of said section 10-266p, for the prior fiscal year becomes eligible to receive such a grant, the amount of the grant such town receives pursuant to said section for the first year of such eligibility shall be reduced by fifty per cent.

(P.A. 99-224, S. 4, 9; June Sp. Sess. P.A. 01-1, S. 42, 54.)

History: P.A. 99-224 effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to add “the greater of two hundred fifty thousand dollars or” in Subdivs. (1)(B)(ii), (2)(B)(ii) and (3)(B)(ii) and amended Subsec. (c) to change June 30, 2002, to June 30, 2004, effective July 1, 2001.



Section 10-276b - Diverse learning environment for state-funded interdistrict programs.

The Department of Education shall ensure that all interdistrict educational programs and activities receiving state funding are conducted in a manner that promotes a diverse learning environment. It may establish reasonable enrollment priorities to encourage such programs and activities to have racially, ethnically and economically diverse student populations.

(P.A. 00-220, S. 34, 43.)

History: P.A. 00-220 effective July 1, 2000.



Section 10-277 - Reimbursement for transportation of high school pupils from towns or regional school districts not maintaining high schools. Transportation to nonpublic schools.

(a) For the purposes of this section, “high school” means any public high school or public junior high school approved by the State Board of Education.

(b) Any town or regional school district which does not maintain a high school shall pay the reasonable and necessary cost of transportation of any pupil under twenty-one years of age who resides with such pupil's parents or guardian in such school district and who, with the written consent of the board of education, attends any high school approved by the State Board of Education. The town or regional board of education may, upon request, enter into a written agreement with the parents of any high school pupil permitting such pupil to attend an approved public high school other than that to which transportation is furnished by the school district and each may pay such costs of transportation as may be agreed upon. Such necessary and reasonable cost of transportation shall be paid by the town treasurer or the regional school district treasurer upon order of the superintendent of schools, as authorized by the board of education. The board of education may also, at its discretion, provide additional transportation for any pupil attending such high school to and from the point of embarkation in the town in which the pupil resides. Annually, on or before September first, the superintendent of schools of each school district so transporting pupils to high school shall certify under oath to the State Board of Education the names of the towns to which such pupils were transported together with the total cost to the town of such transportation. Upon application to the State Board of Education, any town or regional school district which so provides transportation for high school pupils enrolled in a school not maintained by such district pursuant to this section shall, annually, be reimbursed by the state for such transportation in accordance with the provisions of sections 10-97 and 10-266m.

(c) Any town or regional school district which is transporting students to a high school, shall have the authority, at its discretion, to furnish similar transportation to nonpublic high schools or junior high schools located within the same town to which the town or regional school district is transporting students in accordance with subsection (b) of this section, or to nonpublic high schools or junior high schools located in a town adjacent to the transporting town or regional school district, or to a town adjacent to the town in which is located the public high school or junior high school to which the students are transported. If such town or regional school district does provide such transportation, it shall be reimbursed in the same manner and amounts as provided in subsection (b) of this section.

(d) Any town or regional school district which provides transportation services pursuant to the provisions of this section may suspend such services in accordance with the provisions of section 10-233c.

(1949 Rev., S. 1571; 1949, S. 969d; 1961, P.A. 63, S. 2; 1963, P.A. 492; 1967, P.A. 190, S. 2; 1969, P.A. 672, S. 1; 1971, P.A. 851, S. 1; P.A. 78-218, S. 191; 78-272, S. 3, 6; P.A. 79-128, S. 29, 36; P.A. 83-119, S. 5, 8; P.A. 84-255, S. 14, 21; P.A. 86-71, S. 8, 11; P.A. 93-353, S. 26, 52.)

History: 1961 act substituted superintendent of schools for chairman of the board of education as the officer to order payment and certify to the same; 1963 act allowed agreements between parents and board re student's attendance at schools where transportation not furnished and payment of transportation costs involved and required that the board of education authorize the superintendent of schools order for payment; 1967 act changed report deadline from July first to August first and required report to include number of pupils transported rather then “total average daily membership” of pupils transported; 1969 act inserted Subsec. (a), containing definition of “high school”, made former provisions Subsec. (b), excepted towns which are part of regional high school districts from provisions, specified that costs be paid for any pupil under 21 years of age, required payment to towns which provide transportation to schools in other towns rather than to towns where high school not maintained having annual tax receipts of $60,000 or less and deleted provisions re 40% payments after six months of school year; 1971 act made changes necessary to apply provisions to town or regional school districts and added Subsec. (c) re transportation to private schools; P.A. 78-218 substituted “such pupil's” for “his” in Subsec. (b); P.A. 78-272 changed maximum payment in Subsec. (b) from one-half of cost but not more than an average of $35 per pupil to one-half the cost or an average of $35 per pupil, whichever is greater; P.A. 79-128 replaced previous provision for reimbursement maximum with provision for reimbursement in accordance with Secs. 10-266m and 10-266n; P.A. 83-119 added Subsec. (d) re suspension of transportation services; P.A. 84-255 amended Subsec. (b) changing filing date for certification of the names and number of students being transported from August to September; P.A. 86-71 deleted the reference in Subsec. (b) to Sec. 10-266n which was repealed and added the reference to Sec. 10-97; P.A. 93-353 amended Subsec. (b) to change the information required to be certified under oath from the names of the high schools and the number of pupils transported to each school to the towns to which the pupils were transported, effective July 1, 1993.

Cited. 172 C. 615; 181 C. 544; 187 C. 187; 195 C. 24; 228 C. 699.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.



Section 10-278 to 10-280 - Reimbursements: Classification for; fixed in amount received for school year ended June 30, 1938.

Sections 10-278 to 10-280, inclusive, are repealed.

(1949 Rev., S. 1572–1574; 1969, P.A. 672, S. 2.)



Section 10-280a - Transportation for pupils in nonprofit private schools outside school district.

Any local or regional board of education may provide transportation to a student attending an elementary or secondary nonpublic school, not conducted for profit and approved by the State Board of Education, outside the school district wherein such student resides with a parent or guardian, provided such elementary or secondary nonpublic school is located within the state of Connecticut. Any local or regional board of education which provides transportation services pursuant to this section may suspend such services in accordance with the provisions of section 10-233c.

(P.A. 78-278, S. 1, 3; P.A. 79-128, S. 30, 36; P.A. 83-119, S. 6, 8; P.A. 86-71, S. 9, 11; P.A. 89-355, S. 13, 20.)

History: P.A. 79-128 changed basis of reimbursement, replacing payment of half of cost not exceeding $35 per pupil, with provision for payment in accordance with Secs. 10-266m and 10-266n and providing for proportionate reimbursement if funds allocated are insufficient to cover all claims for reimbursement; P.A. 83-119 allowed board to suspend transportation services in accordance with Sec. 10-233c; P.A. 86-71 deleted the reference to Sec. 10-266n which was repealed and added the reference to Sec. 10-97; P.A. 89-355 deleted the provisions concerning state reimbursement to boards of education for providing transportation pursuant to the section.

Cited. 187 C. 187; 195 C. 24; 228 C. 699.



Section 10-280b - Policy for parental notification re age range of nonpublic school students riding the same school bus.

The supervisory agent for each nonpublic school that receives transportation services provided by the local or regional board of education in which such nonpublic school is located shall develop and implement a policy for notifying parents or guardians of students when there may be an age range of ten years or more among students who ride the same school bus.

(P.A. 12-132, S. 48.)

History: P.A. 12-132 effective July 1, 2012.



Section 10-281 - Transportation for pupils in nonprofit private schools within school district.

(a) Any municipality or school district shall provide, for its children enrolled in any grade, from kindergarten to twelve, inclusive, attending nonpublic nonprofit schools therein, the same kind of transportation services provided for its children in such grades attending public schools when a majority of the children attending such a nonpublic school are residents of the state of Connecticut. Such determination shall be based on the ratio of pupils who are residents to all pupils enrolled in each such school on October first or the full school day immediately preceding such date, during the school year next preceding that in which the transportation services are to be provided. For purposes of this section, residency means continuous and permanent physical presence within the state, except that temporary absences for short periods of time shall not affect the establishment of residency. In no case shall a municipality or school district be required to expend for transportation to any nonpublic school, in any one school year, a per pupil transportation expenditure greater than an amount double the local per pupil expenditure for public school transportation during the last completed school year. In the event that such per pupil expenditure for transportation to a nonprofit nonpublic school may exceed double the local per pupil expenditure, the municipality or school district may allocate its share of said transportation on a per pupil, per school basis and may pay, at its option, its share of said transportation directly to the provider of the transportation services on a monthly basis over the period such service is provided or provide such service for a period of time which constitutes less than the entire school year. Any such municipality or school district providing transportation services under this section may suspend such services in accordance with the provisions of section 10-233c. Any such municipality or school district providing transportation under this section shall be reimbursed only for the cost of such transportation as is required by this section upon the same basis and in the same manner as such municipality or school district is reimbursed for transporting children attending its public schools. The parent or guardian of any student who is denied the kind of transportation services required to be provided by this section may seek a remedy in the same manner as is provided for parents of public school children in section 10-186 and section 10-187.

(b) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2017, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this section.

(1957, P.A. 547, S. 1, 2; 1971, P.A. 653, S. 1, 2; 871, S. 80; P.A. 74-257, S. 1, 3; P.A. 75-479, S. 9, 25; P.A. 76-85; P.A. 78-218, S. 192; P.A. 83-119, S. 7, 8; 83-252, S. 1, 2; P.A. 85-249, S. 2, 3; P.A. 93-353, S. 27, 52; June 30 Sp. Sess. P.A. 03-6, S. 203; P.A. 04-26, S. 7; P.A. 05-245, S. 15; June Sp. Sess. P.A. 07-3, S. 2; Sept. Sp. Sess. P.A. 09-6, S. 41; P.A. 11-48, S. 175; P.A. 13-247, S. 157; June Sp. Sess. P.A. 15-5, S. 246.)

History: 1971 acts made town’s provision of transportation to nonprofit private schools mandatory when majority of students come from that town, rather than optional, allowed reimbursement for cost, deleted obsolete reference to decision to be rendered under Subsec. (b) and deleted Subsec. (b) itself; P.A. 74-257 required provision of transportation to nonprofit private schools when majority of students come from Connecticut rather than from the municipality; P.A. 75-479 limited amount required to be spent for private school transportation to double the amount spent per pupil locally; P.A. 76-85 added provision for redress of grievance re denial of transportation; P.A. 78-218 substituted “municipality” for “town, city or borough”; P.A. 83-119 allowed board to suspend transportation services in accordance with Sec. 10-233c; P.A. 83-252 established procedure for determining when a majority of students attending nonpublic schools are from the state and allowed costs in excess of the maximum expenditure required to be allocated on a per pupil, per school basis and payment of such excess costs to be made directly to the provider of transportation services or to be made for less than the entire school year; P.A. 85-249 amended section to specify that transportation services are to be provided for private nonprofit school children in grades kindergarten to twelve and to add definition of residency; P.A. 93-353 changed the method for determining whether the majority of the students attending a school are residents of the state and removed the requirement to base such determination on enrollment on May first as well as October first, effective July 1, 1993; June 30 Sp. Sess. P.A. 03-6 designated existing provision as Subsec. (a) and added Subsec. (b) re proportional reductions in grants for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-26 made a technical change in Subsec. (b), effective April 28, 2004; P.A. 05-245 amended Subsec. (b) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2017, effective July 1, 2015.






Chapter 172a - Reimbursement Grants for Parental Equivalent Instruction Costs (Repealed)

Section 10-281a to 10-281gg - Reimbursement grants for parental equivalent instruction costs.

Sections 10-281a to 10-281gg, inclusive, are repealed.

(1969, P.A. 791, S. 1–27; 1971, P.A. 870, S. 20, 131; 1972, P.A. 104, S. 1 –13; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 211.)






Chapter 173 - Public School Building Projects

Section 10-282 - Definitions.

As used in this chapter, section 10-65 and section 10-76e:

(1) “Elementary school building” means any public school building designed to house any combination of grades below grade seven or children requiring special education who are described in subdivision (2) of subsection (b) of section 10-76d;

(2) “Secondary school building” means any public school building designed to house any combination of grades seven through twelve or any regional agricultural science and technology education center established under the provisions of part IV of chapter 164, and may also include any separate combination of grades five and six or grade six with grades seven and eight in a program approved by the State Board of Education when the use of special facilities generally associated with secondary schools is an essential part of the program for all grades included in such school;

(3) “School building project”, except as used in section 10-289, means (A) the construction, purchase, extension, replacement, renovation or major alteration of a building to be used for public school purposes, including the equipping and furnishing of any such construction, purchase, extension, replacement, renovation or major alteration, the improvement of land therefor, or the improvement of the site of an existing building for public school purposes, but shall not include the cost of a site, except as provided in subsection (b) of section 10-286d; (B) the construction and equipping and furnishing of any such construction of any building which the towns of Norwich, Winchester and Woodstock may provide by lease or otherwise for use by the Norwich Free Academy, Gilbert School and Woodstock Academy, respectively, in furnishing education for public school pupils under the provisions of section 10-34; and (C) the addition to, renovation of and equipping and furnishing of any such addition to or renovation of any building which may be leased, upon the approval of the Commissioner of Education or the Commissioner of Administrative Services, to any local or regional board of education for a term of twenty years or more for use by such local or regional board in furnishing education of public school pupils;

(4) “Extension” of an existing school building means the addition to an existing building or remaining portion of an existing building damaged by fire, flood or other natural catastrophe, or the erection of a new structure or group of structures on the same site which, together with the existing building, is designed to house pupils in an educational program under the supervision of one school principal;

(5) “Replacement” of a school building means the erection of a new structure on the same or another site to replace a school building totally destroyed by fire, flood or other natural catastrophe or one to be abandoned for school use upon completion of its replacement;

(6) “Major alteration” means a capital improvement of an existing building, the total project costs of which exceed ten thousand dollars except for projects approved pursuant to subsection (a) of section 10-65, for public school purposes resulting in improved educational conditions;

(7) “Code violation” means the correction of any condition in an existing building for public school purposes, the total project costs of which exceed ten thousand dollars, and which condition is in violation of the requirements of the State Building, Fire Safety or Public Health Codes, state or federal Occupational, Safety and Health Administration Codes, federal or state accessibility requirements or regulations of the federal Environmental Protection Agency or the state Department of Energy and Environmental Protection, state Department of Public Health regulations for radon or federal standards for lead contamination in school drinking water;

(8) “Completed school building project” means a school building project declared complete by the applicant board of education as of the date shown on the final application for grant payment purposes as submitted by said board to the Commissioner of Administrative Services or an agent of the commissioner;

(9) “Date of beginning of construction” means the date on which the general construction contract or the first phase thereof, purchase agreement or leasing agreement is signed by the authorized agent of the town or regional school district;

(10) “Standards” means architectural, engineering and education space specifications and standards for facility eligibility;

(11) “Application” or “grant application” means formal notification of intention to apply for a state grant-in-aid for a particular school building project;

(12) “Net eligible costs” means eligible project costs adjusted for the state standard education space specifications;

(13) “Regional educational service center” means a body corporate and politic established pursuant to the provisions of part IVa of chapter 164;

(14) “Regional educational service center administrative or service facility” means a building designed for administrative offices or residential facilities, operated by a regional educational service center;

(15) “Agricultural science and technology education” includes vocational aquaculture and marine-related employment;

(16) “Bonds or municipal bonds”, except as used in section 10-289, means (A) any bond, note, certificate or other evidence of indebtedness, and (B) any energy conservation lease purchase agreement;

(17) “Energy conservation lease purchase agreement” means any lease purchase agreement, installment sale agreement or other similar agreement providing for periodic payments by a town or regional school district which (A) has as its purpose the financing of a school building project concerning energy conservation, (B) separately states the principal and interest components of the periodic payments to be made under the agreement, and (C) provides that the town or regional school district acquire title to the school building project upon payment of the total amount outstanding under the agreement;

(18) “Renovation” means a school building project to totally refurbish an existing building (A) which results in the renovated facility taking on a useful life comparable to that of a new facility and which will cost less than building a new facility as determined by the Department of Administrative Services, provided the school district may submit a feasibility study and cost analysis of the project prepared by an independent licensed architect to the department prior to final plan approval, (B) which was not renovated in accordance with this subdivision during the twenty-year period ending on the date of application, and (C) of which not less than seventy-five per cent of the facility to be renovated is at least thirty years old;

(19) “Certified school indoor air quality emergency” means the existence of a building condition determined by the Department of Public Health to present a substantial and imminent adverse health risk that requires remediation in an amount greater than one hundred thousand dollars;

(20) “Turn-key purchase” means the purchase of a facility that a party has agreed to construct or renovate and deliver as fully completed in accordance with an agreement between that party and a purchasing school district.

(November, 1949, 1953, S. 978d; 1957, P.A. 13, S. 65; 593, S. 1; 1959, P.A. 321, S. 1; February, 1965, P.A. 340, S. 2; 416, S. 1; 1967, P.A. 588, S. 1; 1969, P.A. 582, S. 1, 751, S. 7; P.A. 73-358, S. 1; P.A. 74-344, S. 1, 3; P.A. 76-418, S. 1, 18; P.A. 77-377; 77-614, S. 302, 610; P.A. 84-460, S. 5, 16; P.A. 85-599, S. 1, 6; P.A. 86-333, S. 14, 32; P.A. 87-499, S. 21, 34; P.A. 88-360, S. 28–30, 63; P.A. 89-387, S. 37, 41; P.A. 90-114, S. 2, 3; 90-256, S. 1, 9; P.A. 93-353, S. 6, 52; 93-378, S. 1, 4; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-270, S. 2, 11; P.A. 97-265, S. 75, 98; P.A. 99-239, S. 15, 32; P.A. 00-220, S. 20, 43; P.A. 01-173, S. 25, 67; P.A. 03-220, S. 3; P.A. 06-158, S. 4; P.A. 07-249, S. 2; P.A. 08-152, S. 12, 13; 08-170, S. 29, 30; P.A. 11-51, S. 115; 11-80, S. 1; P.A. 12-120, S. 15; P.A. 13-247, S. 200; P.A. 14-90, S. 5.)

History: 1959 act added regional vocational agriculture center to definition of secondary school building; 1965 acts defined “date of beginning of construction” and redefined “secondary school building” to include separate combinations of grades five and six or grades six, seven and eight; 1967 act redefined “elementary school building” as one which houses grades below the seventh rather than the ninth and defined “extension” and “major alteration”; 1969 acts redefined “school building project” to include specific mention of Norwich Free Academy, Gilbert School and Woodstock Academy, included “purchasing” and “improvement of an existing building for public school purposes” in definition of “school building project” and added reference to purchase agreements in definition of “date of beginning of construction”; P.A. 73-358 redefined “school building project” to include “replacement” of buildings and to specify improvements “of the site” of an existing building, redefined “extension” to include additions to remaining portions of buildings damaged by natural catastrophe, redefined “major alteration” to specify purposes “resulting in improved educational, safety or health conditions” and to raise cost from $2,500 to $5,000, redefined “date of beginning of construction” to include date the first phase of contract signed and defined “replacement”; P.A. 74-344 included leasing in definition of “school building project” and leasing agreements in definition of “date of beginning of construction”; P.A. 76-418 increased cost to $10,000 in definition of “major alteration” and defined “standards” and “application”; P.A. 77-377 included in “school building project” additions, renovations, etc. re buildings leased for at least 50 years; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 84-460 inserted Subsec. indicators, amended definition of “major alteration” to except projects “approved pursuant to subsection (a) of section 10-65”, i.e. projects for vocational agriculture centers, added definitions for “code violation” and “net eligible costs”, and added reference to Secs. 10-65 and 10-76e; P.A. 85-599 added definitions of “regional educational service center” and “regional educational service center administrative or service facility”; P.A. 86-333 substituted 20 for 50 years in Subsec. (c)(3); P.A. 87-499 redefined “code violation” in Subsec. (g) to expand the number of codes and regulations applicable; P.A. 88-360 deleted “leasing” of a building in Subsec. (c)(1) and added Subsec. (c)(4) re the leasing of a facility by a regional educational service center, in Subsec. (h) substituted “applicant” for “state” board of education and “submitted by said board to” for “designated by” the commissioner of education and amended Subsec. (m) to provide that a regional educational service center means a body corporate and politic established pursuant to the provisions of part IVa of chapter 164; P.A. 89-387 added new Subsec. (o) defining term “vocational agriculture”; P.A. 90-114 in Subsec. (g) added violations of regulations re radon and standards for lead in drinking water to definition of “code violation”; P.A. 90-256 in Subsec. (a) redefined “elementary school building” to include public school buildings to house certain children requiring special education; P.A. 93-353 amended Subsec. (c) to specify that the equipping and furnishing be related to the construction, purchase, extension, replacement or major alteration of a building, effective July 1, 1993; P.A. 93-378 added new Subsecs. (p) defining “bonds or municipal bonds” and (q) defining “energy conservation lease purchase agreement”, respectively, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-270 replaced lowercase alphabetic Subdiv. indicators and numeric Subpara. indicators in Subdiv. (3), with numeric and uppercase alphabetic indicators, respectively, added the definition of “renovation”, redefined “school building project” to include renovation and made technical changes, effective July 1, 1996 (Revisor's note: The numeric Subpara. indicators in Subdivs. (16) and (17) were changed editorially by the Revisors to uppercase alphabetic indicators for consistency with Subdiv. (3) and customary statutory usage); P.A. 97-265 redefined “school building project” to delete leases of facility by a regional educational service center, effective July 1, 1997; P.A. 99-239 redefined “school building project” to add the exception for site costs provided in Sec. 10-286d(b), effective June 28, 1999; P.A. 00-220 amended Subdiv. (18) to redefine “renovation”, effective July 1, 2000; P.A. 01-173 amended Subdiv. (3)(C) to require leasing approval by the Commissioner of Education rather than the State Board of Education, effective July 1, 2001; P.A. 03-220 added Subdiv. (19) defining “certified school indoor air quality emergency”, effective July 1, 2003; P.A. 06-158 added Subdiv. (20) defining “turn-key purchase”, effective July 1, 2006; P.A. 07-249 amended Subdiv. (18) defining “renovation” to designate existing provisions as Subpara. (A) and add Subparas. (B) and (C) restricting renovations to buildings not renovated during previous 20-year period and projects for which not less than 75% of facility is at least 30 years old, effective July 1, 2007; P.A. 08-152 and 08-170 amended Subdivs. (2) and (15) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 11-51 amended Subdiv. (8) by replacing “Commissioner of Education” with “Commissioner of Construction Services” and making a technical change, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subdiv. (7), effective July 1, 2011; P.A. 12-120 amended Subdiv. (18)(A) by replacing “department” with “Department of Construction Services”, effective June 15, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, in Subdivs. (8) and (18), effective July 1, 2013; P.A. 14-90 amended Subdiv. (3) to redefine “school building project” by adding “or the Commissioner of Administrative Services” in Subpara. (C), effective July 1, 2014.

A school building site is not within the definition of a “school building project” under section, and Sec. 10-291 is not applicable to its acquisition. 168 C. 135. Cited. 181 C. 544; 220 C. 556.



Section 10-283 - Applications for grants for school building projects.

(a)(1) Each town or regional school district shall be eligible to apply for and accept grants for a school building project as provided in this chapter. Any town desiring a grant for a public school building project may, by vote of its legislative body, authorize the board of education of such town to apply to the Commissioner of Administrative Services and to accept or reject such grant for the town. Any regional school board may vote to authorize the supervising agent of the regional school district to apply to the Commissioner of Administrative Services for and to accept or reject such grant for the district. Applications for such grants under this chapter shall be made by the superintendent of schools of such town or regional school district on the form provided and in the manner prescribed by the Commissioner of Administrative Services. The application form shall require the superintendent of schools to affirm that the school district considered the maximization of natural light, the use and feasibility of wireless connectivity technology and, on and after July 1, 2014, the school safety infrastructure criteria, developed by the School Safety Infrastructure Council, pursuant to section 10-292r, in projects for new construction and alteration or renovation of a school building. The Commissioner of Administrative Services shall review each grant application for a school building project for compliance with educational requirements and on the basis of categories for building projects established by the Commissioner of Administrative Services in accordance with this section. The Commissioner of Education shall evaluate, if appropriate, whether the project will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended. The Commissioner of Administrative Services shall consult with the Commissioner of Education in reviewing grant applications submitted for purposes of subsection (a) of section 10-65 or section 10-76e on the basis of the educational needs of the applicant. The Commissioner of Administrative Services shall review each grant application for a school building project for compliance with standards for school building projects pursuant to regulations, adopted in accordance with section 10-287c, and, on and after July 1, 2014, the school safety infrastructure criteria, developed by the School Safety Infrastructure Council pursuant to section 10-292r. Notwithstanding the provisions of this chapter, the Board of Trustees of the Community-Technical Colleges on behalf of Quinebaug Valley Community College and Three Rivers Community College and the following entities that will operate an interdistrict magnet school that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, as determined by the Commissioner of Education, may apply for and shall be eligible to receive grants for school building projects pursuant to section 10-264h for such a school: (A) The Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (B) the Board of Trustees of the Connecticut State University System on behalf of a state university, (C) the Board of Trustees for The University of Connecticut on behalf of the university, (D) the board of governors for an independent institution of higher education, as defined in subsection (a) of section 10a-173, or the equivalent of such a board, on behalf of the independent institution of higher education, (E) cooperative arrangements pursuant to section 10-158a, and (F) any other third-party not-for-profit corporation approved by the Commissioner of Education.

(2) The Commissioner of Education shall assign each school building project to a category on the basis of whether such project is primarily required to: (A) Create new facilities or alter existing facilities to provide for mandatory instructional programs pursuant to this chapter, for physical education facilities in compliance with Title IX of the Elementary and Secondary Education Act of 1972 where such programs or such compliance cannot be provided within existing facilities or for the correction of code violations which cannot be reasonably addressed within existing program space; (B) create new facilities or alter existing facilities to enhance mandatory instructional programs pursuant to this chapter or provide comparable facilities among schools to all students at the same grade level or levels within the school district unless such project is otherwise explicitly included in another category pursuant to this section; and (C) create new facilities or alter existing facilities to provide supportive services, provided in no event shall such supportive services include swimming pools, auditoriums, outdoor athletic facilities, tennis courts, elementary school playgrounds, site improvement or garages or storage, parking or general recreation areas. All applications submitted prior to July first shall be reviewed promptly by the Commissioner of Administrative Services. The Commissioner of Administrative Services shall estimate the amount of the grant for which such project is eligible, in accordance with the provisions of section 10-285a, provided an application for a school building project determined by the Commissioner of Education to be a project that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, shall have until September first to submit an application for such a project and may have until December first of the same year to secure and report all local and state approvals required to complete the grant application. The Commissioner of Administrative Services shall annually prepare a listing of all such eligible school building projects listed by category together with the amount of the estimated grants for such projects and shall submit the same to the Governor, the Secretary of the Office of Policy and Management and the General Assembly on or before the fifteenth day of December, except as provided in section 10-283a, with a request for authorization to enter into grant commitments. On or before December thirty-first annually, the Secretary of the Office of Policy and Management shall submit comments and recommendations regarding each eligible project on such listing of eligible school building projects to the school construction committee, established pursuant to section 10-283a. Each such listing submitted after December 15, 2005, until December 15, 2010, inclusive, shall include a separate schedule of authorized projects which have changed in scope or cost to a degree determined by the Commissioner of Education once, and a separate schedule of authorized projects which have changed in scope or cost to a degree determined by said commissioner twice. Any such listing submitted after December 15, 2010, until December 15, 2011, inclusive, shall include a separate schedule of authorized projects which have changed in scope or cost to a degree determined by the Commissioner of Administrative Services once, and a separate schedule of authorized projects which have changed in scope or cost to a degree determined by said commissioner twice. For the period beginning July 1, 2011, and ending December 31, 2013, each such listing shall include a report on the review conducted by the Commissioner of Education of the enrollment projections for each such eligible project. On and after January 1, 2014, each such listing shall include a report on the review conducted by the Commissioner of Administrative Services of the enrollment projections for each such eligible project. For the period beginning July 1, 2006, and ending June 30, 2012, no project, other than a project for a technical high school, may appear on the separate schedule of authorized projects which have changed in cost more than twice. On and after July 1, 2012, no project, other than a project for a technical high school, may appear on the separate schedule of authorized projects which have changed in cost more than once, except the Commissioner of Administrative Services may allow a project to appear on such separate schedule of authorized projects a second time if the town or regional school district for such project can demonstrate that exigent circumstances require such project to appear a second time on such separate schedule of authorized projects. Notwithstanding any provision of this chapter, no projects which have changed in scope or cost to the degree determined by the Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall be eligible for reimbursement under this chapter unless it appears on such list. The percentage determined pursuant to section 10-285a at the time a school building project on such schedule was originally authorized shall be used for purposes of the grant for such project. On and after July 1, 2006, a project that was not previously authorized as an interdistrict magnet school shall not receive a higher percentage for reimbursement than that determined pursuant to section 10-285a at the time a school building project on such schedule was originally authorized. The General Assembly shall annually authorize the Commissioner of Administrative Services to enter into grant commitments on behalf of the state in accordance with the commissioner’s categorized listing for such projects as the General Assembly shall determine. The Commissioner of Administrative Services may not enter into any such grant commitments except pursuant to such legislative authorization. Any regional school district which assumes the responsibility for completion of a public school building project shall be eligible for a grant pursuant to subdivision (5) or (6), as the case may be, of subsection (a) of section 10-286 when such project is completed and accepted by such regional school district.

(3) (A) All final calculations completed by the Department of Administrative Services for school building projects shall include a computation of the state grant for the school building project amortized on a straight line basis over a twenty-year period for school building projects with costs equal to or greater than two million dollars and over a ten-year period for school building projects with costs less than two million dollars. Any town or regional school district which abandons, sells, leases, demolishes or otherwise redirects the use of such a school building project to other than a public school use during such amortization period shall refund to the state the unamortized balance of the state grant remaining as of the date the abandonment, sale, lease, demolition or redirection occurs. The amortization period for a project shall begin on the date the project was accepted as complete by the local or regional board of education. A town or regional school district required to make a refund to the state pursuant to this subdivision may request forgiveness of such refund if the building is redirected for public use. The Department of Administrative Services shall include as an addendum to the annual school construction priority list all those towns requesting forgiveness. General Assembly approval of the priority list containing such request shall constitute approval of such request. This subdivision shall not apply to projects to correct safety, health and other code violations or to remedy certified school indoor air quality emergencies approved pursuant to subsection (b) of this section or projects subject to the provisions of section 10-285c.

(B) Any moneys refunded to the state pursuant to subparagraph (A) of this subdivision shall be deposited in the state’s tax-exempt proceeds fund and used not later than sixty days after repayment to pay debt service on, including redemption, defeasance or purchase of, outstanding bonds of the state the interest on which is not included in gross income pursuant to Section 103 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) Notwithstanding the application date requirements of this section, the Commissioner of Administrative Services, in consultation with the Commissioner of Education, may approve applications for grants to assist school building projects to remedy damage from fire and catastrophe, to correct safety, health and other code violations, to replace roofs, to remedy a certified school indoor air quality emergency, or to purchase and install portable classroom buildings at any time within the limit of available grant authorization and make payments thereon within the limit of appropriated funds, provided portable classroom building projects shall not create a new facility or cause an existing facility to be modified so that the portable buildings comprise a substantial percentage of the total facility area, as determined by the commissioner.

(c) No school building project shall be added to the list prepared by the Commissioner of Administrative Services pursuant to subsection (a) of this section after such list is submitted to the committee of the General Assembly appointed pursuant to section 10-283a unless (1) the project is for a school placed on probation by the New England Association of Schools and Colleges and the project is necessary to preserve accreditation, (2) the project is necessary to replace a school building for which a state agency issued a written notice of its intent to take the school property for public purpose, (3) it is a school building project determined by the Commissioner of Education to be a project that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as extended. The provisions of this subsection shall not apply to projects previously authorized by the General Assembly that require special legislation to correct procedural deficiencies.

(d) No school building project shall be added to the list prepared by the Commissioner of Administrative Services pursuant to subsection (a) of this section, unless the applicant, prior to submitting an application, has (1) secured funding authorization for the local share of the project costs and such authorization has become effective pursuant to the general statutes and local ordinance or charter, or (2) scheduled and prepared a referendum, if required, the results of which shall be submitted on or before the fifteenth day of November in the year of application. The reimbursement percentage for a project covered by this subsection shall reflect the rates in effect during the fiscal year in which such local funding authorization is secured.

(November, 1949, 1951, 1953, S. 980d; 1957, P.A. 256, S. 1; 593, S. 2; 1969, P.A. 493, S. 1; 698, S. 24; P.A. 76-418, S. 2, 18; P.A. 80-317, S. 1, 3; P.A. 81-195, S. 1, 3; P.A. 84-460, S. 6, 16; P.A. 85-307, S. 1, 2; 85-377, S. 7, 13; P.A. 87-419, S. 1, 3; P.A. 89-237, S. 4, 11; P.A. 90-256, S. 2, 9; P.A. 96-270, S. 3, 11; P.A. 97-265, S. 76, 98; P.A. 98-243, S. 21, 25; 98-249, S. 63, 67; P.A. 99-239, S. 16, 32; P.A. 00-220, S. 21, 32, 43; P.A. 01-173, S. 26, 63, 67; May 9 Sp. Sess. P.A. 02-2, S. 34; May 9 Sp. Sess. P.A. 02-5, S. 8; May 9 Sp. Sess. P.A. 02-6, S. 1; P.A. 03-76, S. 27; 03-220, S. 4; P.A. 04-57, S. 2; 04-213, S. 23; P.A. 06-158, S. 9; P.A. 07-249, S. 5; P.A. 08-169, S. 26; P.A. 09-45, S. 6; P.A. 11-51, S. 116; 11-61, S. 93; P.A. 12-116, S. 87; 12-120, S. 22; P.A. 13-3, S. 82; 13-247, S. 200; P.A. 14-90, S. 6, 7; 14-217, S. 99; P.A. 15-63, S. 2; June Sp. Sess. P.A. 15-3, S. 4, 6; June Sp. Sess. P.A. 15-5, S. 319, 320.)

History: 1969 acts deleted selectmen as agency for applying for and receiving grants from state board of education, allowed authorization of supervising agent and superintendent of schools to apply for grants and added provision re grants to regional school districts which assume responsibility for completion of building project; P.A. 76-418 added provisions re priorities for building projects and grants in accordance with priorities and allowed deductions of value received for abandonment, sale, lease, demolition or redirection of use of buildings when application made within 5 years of abandonment, sale, lease, etc.; P.A. 80-317 deleted phrase “not eligible for assistance under section 10-287a” which had limited applicability of priorities, deletion made applicability more general, deleted exception to application date requirements for projects to remedy fire and catastrophe damage and safety and health violations and added Subsec. (b) containing exception for projects to remedy fire damage, etc.; P.A. 81-195 excluded grant to alter existing facilities or sites in order to provide, expand or enhance instructional programs or supportive services from consideration as a grant to be calculated by deducting amount of state assistance previously granted in connection with the facility or site from the total cost of the building project for which a grant is currently sought in Subsec. (a); P.A. 84-460 amended Subsec. (a) re annual review of grant applications submitted for vocational agriculture centers and regional special education facilities and inclusion of such projects on the priority listing without rank and amended Subsec. (b) deleting provisions re projects for vocational agriculture centers and regional special education facilities; P.A. 85-307, in conjunction with P.A. 85-377, deleted provision requiring deduction of total amount of state assistance from total cost of project and added provision requiring deduction of grant amounts paid or due on facility from the net eligible cost of the project; P.A. 85-377 also transferred certain responsibilities of state board of education to commissioner of education; P.A. 87-419 amended Subsec. (b) to provide for the approval of grant applications for the leasing of facilities by regional educational service centers at any time; P.A. 89-237 in Subsec. (a) deleted the school tax rate as a factor on which priorities for building projects are to be based; P.A. 90-256 in Subsec. (a) provided that school building projects not be listed by priority within categories but only by category, added a description of the categories and made technical changes; P.A. 96-270 added the requirement that each listing of eligible projects submitted after December 1995, include a separate schedule of authorized projects which have changed in scope or cost to a degree determined by the commissioner and specified that the percentage determined at the time the project on such schedule was originally authorized be used for purposes of the grant for the project, effective July 1, 1996; P.A. 97-265 deleted provision in Subsec. (a) for the issuance of regulations and made technical changes, effective July 1, 1997; P.A. 98-243 amended Subsec. (a) to designate existing provisions as Subdivs. (1) and (2), to delete provisions re certain deductions in the amount of a grant for construction of new school or purchase or lease of a facility if the grant application is submitted within 5 years of the abandonment, sale, lease, demolition or redirection of use of a school facility and to add new Subdiv. (3) re amortization of grants over 10 or 20-year period and refunds to the state of unamortized balance if school is abandoned, sold, leased or demolished or if redirection occurs during the amortization period, effective July 1, 1998; P.A. 98-249 added new Subsec. (c) re prohibition against adding to the list, effective June 8, 1998; P.A. 99-239 amended Subsec. (c) to add exception for the state taking of school property, effective June 28, 1999; P.A. 00-220 amended Subsec. (a)(3)(A) to make a technical change and amended Subsec. (b) to add roof replacements, effective July 1, 2000; P.A. 01-173 amended Subsec. (a)(1) to add requirement for consideration of the maximization of natural light and amended Subsec. (b) to add portable classroom building projects, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-2 amended Subsec. (c) to designate existing provisions as Subdivs. (1) and (2), and to add new Subdiv. (3) re projects in a town operating under state governance for the fiscal year ending June 30, 2002, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-5 added new Subsecs. (d) and (e) re local funding authorization and a $1,000,000,000 cap on grant commitments, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-6 amended Subsec. (d) to delete language re prior local funding authorization for applications filed before July 1, 2002, effective August 15, 2002; P.A. 03-76 made a technical change in Subsec. (a)(3)(A), effective June 3, 2003; P.A. 03-220 amended Subsec. (b) by adding provision re remediation of certified school indoor air quality emergency, effective July 1, 2003; P.A. 04-57 amended Subsec. (a)(1) by adding provision re use and feasibility of wireless connectivity technology, effective July 1, 2004; P.A. 04-213 amended Subsec. (a)(1) by allowing the Board of Trustees of the Community-Technical Colleges on behalf of Manchester Community College to be eligible for grants, effective June 3, 2004; P.A. 06-158 amended Subsec. (a)(2) by requiring projects which change in scope or cost to a degree determined by the commissioner to appear on separate list to be eligible for reimbursement, by requiring that on and after July 1, 2006, no project may appear on such list more than twice, and by prohibiting a higher reimbursement rate for a project reclassified as an interdistrict magnet school if such project was not so initially authorized and amended Subsec. (a)(3) by making subdivision inapplicable to projects to correct safety, health and other code violations, or indoor air quality emergencies in Subpara. (A) and by making technical changes in Subpara. (B), effective July 1, 2006; P.A. 07-249 amended Subsec. (a)(2) to provide exception for projects for regional vocational-technical schools to prohibition against projects appearing more than twice on a schedule of projects that have changed in cost, effective July 1, 2007; P.A. 08-169 amended Subsec. (a) to substitute reference to Quinebaug Valley Community College for Manchester Community College and to add provisions re stipulation re Sheff v. O’Neill and amended Subsec. (c) to add Subdiv. (4) re stipulation re Sheff v. O’Neill, effective July 1, 2008; P.A. 09-45 made a technical change in Subsec. (a)(2), effective May 20, 2009; P.A. 11-51 amended Subsec. (a)(1) by adding “in consultation with the Commissioner of Construction Services” re form and manner of application, limiting review of grant applications by Commissioner of Education to compliance with educational requirements and evaluation whether project will assist in meeting goals of stipulation re Sheff v. O’Neill, adding provision requiring Commissioner of Education to forward application and category to Commissioner of Construction Services not later than August thirty-first, adding provision requiring Commissioner of Construction Services to review applications based on standards established in regulation and making conforming and technical changes, amended Subsec. (a)(2) by requiring Commissioner of Education to assign each project to a category, adding provision re Commissioner of Education to review applications submitted prior to July first and Commissioner of Construction Services to estimate amount of grant, replacing Commissioner of Education with Commissioner of Construction Services re annual preparation of listing of eligible projects, adding Secretary of Office of Policy and Management re who shall receive list of eligible projects, repositioning provision re separate schedule of authorized projects which have changed in scope or cost, establishing dates for when listing shall include a separate schedule of authorized projects which have changed in scope or cost once and twice with exception re exigent circumstances, adding provision re Secretary of Office of Policy and Management to submit comments and recommendations on each project on list to school construction committee, adding provision re each listing to include report on review by Commissioner of Education of enrollment projections for each project, adding provision re no projects which have changed in scope or cost may be eligible for reimbursement unless it appears on list, and replacing Commissioner of Education with Commissioner of Construction Services re authorization to enter into grant commitments, amended Subsec. (a)(3) by replacing Department of Education with Department of Construction Services re final calculations for school building projects and re inclusion of addendum to priority list and making conforming changes, amended Subsec. (b) by replacing “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education”, amended Subsec. (c) by replacing Commissioner of Education with Commissioner of Construction Services re prohibition on adding project to the list, deleting former Subdiv. (3) and redesignating existing Subdiv. (4) as Subdiv. (3), and deleted former Subsec. (e) re lists submitted in 2003 and 2004 not to exceed $1,000,000,000 in grant commitments, effective July 1, 2011; P.A. 11-61 amended Subsec. (a)(1) by deleting “Commissioner of Education, in consultation with the” re form and manner of application and deleting “After reviewing each such application,” re Commissioner of Education to forward application and assigned category to Commissioner of Construction Services and amended Subsec. (a)(2) by replacing “prior to forwarding” with “who shall forward”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (a)(2), effective July 1, 2012; P.A. 12-120 amended Subsec. (a)(1) by adding “and Three Rivers Community College”, effective July 1, 2012; P.A. 13-3 amended Subsec. (a)(1) by adding provisions re school safety infrastructure standards and making conforming changes in provision re review of grant application by Commissioner of Construction Services, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-90 amended Subsec. (a) by replacing references to Commissioner of Education in provisions re applying for grants with references to Commissioner of Administrative Services, replacing reference to State Board of Education in provision re categories for building projects with reference to Commissioner of Administrative Services, adding provision requiring Commissioner of Administrative Services to consult with Commissioner of Education in reviewing grant applications and deleting provision requiring annual review of grant applications in Subdiv. (1), by adding provision re listings on and after January 1, 2014, in Subdiv. (2) and by making technical and conforming changes, and amended Subsec. (d) by adding “or the Commissioner of Administrative Services”, effective July 1, 2014; P.A. 14-217 added “as extended, or the goals of the 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.” in Subsec. (a)(1) and (2) and Subsec. (c), effective July 1, 2014; P.A. 15-63 amended Subsec. (a)(1) by replacing references to college or university with references to institution of higher education, effective June 19, 2015; June Sp. Sess. P.A. 15-3 amended Subsec. (a)(1) by replacing “standards” with “criteria”, and amended Subsec. (d) by designating existing provision re secured funding authorization for local share of project costs as Subdiv. (1) and amending same by adding provision re such authorization has become effective, adding Subdiv. (2) re scheduling and preparing referendum and submitting results on or before November 15, and making technical and conforming changes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsecs. (a) and (c) by adding “as extended” re 2013 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., effective July 1, 2015.



Section 10-283a - Committee from General Assembly to review listing of eligible projects.

The listing of eligible school building projects submitted pursuant to section 10-283 shall be reviewed by a committee consisting of the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budget of state agencies, finance, revenue and bonding and education. The listing of eligible projects by category shall be submitted to said committee prior to December fifteenth annually to determine if said listing is in compliance with the categories described in subsection (a) of section 10-283, and standards established in regulations adopted pursuant to section 10-287c. The committee may modify the listing. Such modified listing shall be in compliance with such standards and categories. On or after January first annually, and prior to February first annually, the committee shall submit the approved or modified listing of projects to the Governor and the General Assembly.

(P.A. 76-418, S. 3, 18; P.A. 78-123, S. 1, 3; P.A. 84-460, S. 7, 16; P.A. 85-377, S. 8, 13; P.A. 90-256, S. 3, 9; P.A. 96-244, S. 25, 63; P.A. 11-51, S. 117; May Sp. Sess. P.A. 16-3, S. 62.)

History: P.A. 78-123 deleted references to specific years, thus making provisions applicable to actions taken each year; P.A. 84-460 deleted provisions exempting regulations from the provisions of chapter 54; P.A. 85-377 substituted commissioner of education for board of education in provision re arbitrary or unreasonable actions taken in establishment of priority listing; P.A. 90-256 provided that school building projects not be listed by priority within categories but only by category; P.A. 96-244 deleted provision re regulations concerning standards and categories of school building projects, effective July 1, 1996; P.A. 11-51 replaced “and existing standards established by the State Board of Education pursuant to said regulations” with “and standards established in regulations adopted pursuant to section 10-287c”, deleted provision re finding that Commissioner of Education acted in arbitrary and unreasonable manner in establishing listing, made a technical change and replaced “Prior” with “On or after January first annually, and prior” re submission of approved or modified listing, effective July 1, 2011; May Sp. Sess. P.A. 16-3 replaced provision re appointment of members with provision re committee to consist of chairpersons and ranking members of appropriations, finance and education committees, effective July 1, 2016.



Section 10-283b - School building projects for the technical high schools.

(a) On and after July 1, 2011, the Commissioner of Administrative Services shall include school building projects for the technical high schools on the list developed pursuant to section 10-283. The adoption of the list by the General Assembly and authorization by the State Bond Commission of the issuance of bonds pursuant to section 10-287d shall fund the full cost of the projects. On or after July 1, 2011, the Commissioner of Administrative Services, in consultation with the Commissioner of Education, may approve applications for grants to assist school building projects for the technical high school system to remedy damage from fire and catastrophe, to correct safety, health and other code violations, to replace roofs, to remedy a certified school indoor air quality emergency, or to purchase and install portable classroom buildings at any time within the limit of available grant authorization and to make payments on such a project within the limit of appropriated funds, provided portable classroom building projects do not create a new facility or cause an existing facility to be modified so that the portable buildings comprise a substantial percentage of the total facility area, as determined by the Commissioner of Administrative Services. Such projects shall be subject to the requirements of chapters 59 and 60.

(b) The Department of Administrative Services shall ensure that an architect and a construction manager or construction administrator hired to work on a project pursuant to subsection (a) of this section are not related persons as defined in subdivision (18) of subsection (a) of section 12-218b.

(P.A. 99-281, S. 2, 6; P.A. 06-158, S. 6; P.A. 07-249, S. 6; P.A. 11-51, S. 118; P.A. 12-116, S. 86; P.A. 13-247, S. 200.)

History: P.A. 99-281 effective July 1, 1999; P.A. 06-158 designated existing language as Subsec. (a) and added Subsec. (b) re architect and construction manager or administrator, effective July 1, 2006; P.A. 07-249 amended Subsec. (a) to provide that on or after July 1, 2007, commissioner may approve grant applications for certain emergency situations and remedial projects, effective July 1, 2007; P.A. 11-51 amended Subsec. (a) by replacing “1999” with “2011” and “Commissioner of Education” with “Commissioner of Construction Services” re inclusion of vocational-technical schools on list, deleting provision re projects reviewed by Department of Public Works, replacing “2007” with “2011” and “commissioner” with “Commissioner of Construction Services, in consultation with the Commissioner of Education” re approval of applications for certain types of projects, deleting provision re transfer of project funds to Department of Public Works and making a conforming change, and amended Subsec. (b) by replacing “Department of Public Works” with “Department of Construction Services”, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-283c - Consolidated school construction grant application for multiple projects in a distressed municipality.

Notwithstanding any provision of this chapter or the regulations adopted under this chapter, a local board of education in a town that is a distressed municipality, as defined in section 32-9p, with a population greater than ninety thousand shall be eligible to submit a consolidated school construction grant application for multiple school projects and be eligible to receive a single grant equal to the state share of total project costs. Based on a determination by the Office of Policy and Management that any such municipality is unable to reasonably issue debt to finance the local share of such costs, discretionary federal block grant funds may be deemed to have financed the local share of total project costs without regard to any zone restrictions that may limit the actual expenditure of such funds to specific schools. Notwithstanding the provisions of subdivision (18) of section 10-282, projects whose eligibility is provided for under this section may be considered renovations for purposes of receiving state grants.

(May 9 Sp. Sess. P.A. 02-2, S. 35.)

History: May 9 Sp. Sess. P.A. 02-2 effective July 1, 2002.



Section 10-283d - Federal funds as part of local share for projects in a priority school district.

Notwithstanding any provision of this chapter or any regulations adopted under this chapter, if the town, whose school district is the priority school district pursuant to section 10-266p with the largest student enrollment as of October 2003, uses federal funds received by the town to finance school construction projects pursuant to this chapter, such funds shall be deemed to be part or all of the town's local share for such projects.

(P.A. 04-251, S. 1.)

History: P.A. 04-251 effective July 1, 2004.



Section 10-284 - Approval or disapproval of applications by Commissioner of Administrative Services.

(a) The Commissioner of Administrative Services shall have authority to receive and review applications for state grants under this chapter, and to approve any such application, or to disapprove any such application if (1) it does not comply with the requirements of the State Fire Marshal or the Department of Public Health, (2) it is not accompanied by a life-cycle cost analysis approved by the Commissioner of Administrative Services pursuant to section 16a-38, (3) it does not comply with the provisions of sections 10-290d and 10-291, (4) it does not meet (A) the standards or requirements established in regulations adopted in accordance with section 10-287c, or (B) school building categorization requirements described in section 10-283, (5) the estimated construction cost exceeds the per square foot cost for schools established in regulations adopted by the Commissioner of Administrative Services for the county in which the project is proposed to be located, (6) on and after July 1, 2014, the application does not comply with the school safety infrastructure criteria developed by the School Safety Infrastructure Council, pursuant to section 10-292r, except the Commissioner of Administrative Services may waive any of the provisions of the school safety infrastructure criteria if the commissioner determines that the application demonstrates that the applicant has made a good faith effort to address such criteria and that compliance with such criteria would be infeasible, unreasonable or excessively expensive, or (7) the Commissioner of Education determines that the proposed educational specifications for or theme of the project for which the applicant requests a state grant duplicates a program offered by a technical high school or an interdistrict magnet school in the same region.

(b) The Commissioner of Administrative Services may also disapprove a grant application if the town or regional school district has not begun construction, as defined in section 10-282, not later than two years after the effective date of the act of the General Assembly authorizing the Commissioner of Education or the Commissioner of Administrative Services to enter into grant commitments for a project as provided in sections 10-283 and 10-283a. The Commissioner of Administrative Services shall cancel any grant commitment for a project for which the General Assembly authorized such grant commitment prior to July 1, 2010, if the town or regional school district has not begun construction, as defined in section 10-282, by April 30, 2015, and such town or regional school district may make a new application for a grant in accordance with section 10-283.

(c) When any such application is approved, the Commissioner of Administrative Services shall certify to the Comptroller the amount of the grant for which the town or regional school district is eligible under this chapter and the amount and time of the payment thereunder. Upon receipt of such certification, the Comptroller is authorized and directed to draw his order on the Treasurer in such amount and at such time as certified by the Commissioner of Administrative Services.

(November, 1949, 1953, S. 981d; 1957, P.A. 593, S. 3; 1959, P.A. 321, S. 2; 611, S. 5; 1967, P.A. 638, S. 3; P.A. 73-165; P.A. 76-418, S. 4, 18; P.A. 77-597, S. 2; 77-614, S. 73, 323, 587, 610; P.A. 78-331, S. 6, 58; P.A. 79-56; P.A. 82-22, S. 1, 4; P.A. 84-460, S. 8, 16; P.A. 85-377, S. 9, 13; P.A. 86-75, S. 1, 2; P.A. 87-496, S. 48, 110; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; Sept. Sp. Sess. P.A. 09-6, S. 4; P.A. 11-51, S. 119; P.A. 12-116, S. 87; P.A. 13-3, S. 81; 13-247, S. 200; P.A. 14-90, S. 3, 8; June Sp. Sess. P.A. 15-3, S. 7.)

History: 1959 acts limited approval of applications for vocational agriculture centers to two in one year and to an amount totaling not more than $300,000, unless approved by governor and allowed disapproval of applications not in compliance re filing of plans and specifications; 1967 act increased amount of grants which require governor’s approval to $400,000 and made technical changes re amount and time of payments; P.A. 73-165 revised provisions re vocational agriculture centers, deleting limitation on number of centers to be approved and reducing amount of grants allowed without governor’s approval to $300,000, allowed grants for occupational training centers not exceeding $100,000 total, specified “fiscal” year and substituted “commitments” for “applications”; P.A. 76-418 allowed disapproval of applications which do not meet standards or priorities set by state board, deleted phrase which would allow exceptions to limits imposed by provisions with governor’s approval and limited approval of grants for cooperative regional special education facilities to amounts totaling $2,000,000; P.A. 77-597 allowed disapproval of applications not accompanied by life-cycle cost analysis; P.A. 77-614 substituted commissioner of administrative services for public works commissioner and, effective January 1, 1979, substituted department of health services for state department of health; P.A. 78-331 made technical changes; P.A. 79-56 prohibited approval of grants for more than $600,000, rather than $300,000, for vocational agriculture centers; P.A. 82-22 deleted provision prohibiting approval of commitments exceeding $100,000 for regional or local centers for occupational training serving programs under Sec. 10-266f, that section having been previously repealed; P.A. 84-460 amended Subdiv. (4) deleting provision re limitation on total amount of grants to be approved for vocational agriculture centers and regional special education facilities and added new Subdiv. (5) re town having failed to begin construction on the project; P.A. 85-377 substituted references to commissioner of education for references to state board of education; P.A. 86-75 reorganized the section and added provisions for disapproval where grant commitment authorized prior to June 14, 1984, and construction not begun by July 1, 1987; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sept. Sp. Sess. P.A. 09-6 added Subsec. (a)(5) re duplicate educational specifications or theme of projects at proposed vocational-technical schools or interdistrict magnet schools in same region, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by limiting authority of Commissioner of Education to receipt and review of applications, adding provision re Commissioner of Construction Services’ authority to review and approve or disapprove applications, replacing Commissioner of Public Works with Commissioner of Construction Services in Subdiv. (2), designating existing language in Subdiv. (4) as Subparas. (A) and (B) and amending same by adding language re requirements established in regulations in Subpara. (A) and replacing language re priorities established by State Board of Education with language re categorization requirements in Subpara. (B), redesignating existing Subdiv. (5) as Subdiv. (6), adding new Subdiv. (5) re estimated construction cost exceeds per square foot cost and making conforming changes, amended Subsec. (b) by replacing Commissioner of Education with Commissioner of Construction Services re disapproving an application, deleting former Subpara. (A) re grant commitment authorized prior to June 14, 1984, and Subpara. (B) designator, adding Commissioner of Construction Services re authority to enter into grant commitments for a project, adding provision authorizing Commissioner of Construction Services to cancel any grant commitment for a project authorized prior to July 1, 2010, if project has not begun construction by April 30, 2015, deleting former Subdiv. (2) re notice of pending disapproval and making conforming and technical changes, and amended Subsec. (c) by replacing “said commissioner” with “the Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012; P.A. 13-3 amended Subsec. (a) by redesignating existing Subdiv. (6) as Subdiv. (7) and adding new Subdiv. (6) re school safety infrastructure standards, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 14-90 amended Subsec. (a) by replacing “Commissioner of Education” with “Commissioner of Administrative Services” in provision re authority to receive and review applications, making a conforming change and, in Subdiv. (6), adding provision re waiver of school safety infrastructure standards, effective July 1, 2014; June Sp. Sess. P.A. 15-3 amended Subsec. (a)(6) by replacing “standards” with “criteria”, effective July 1, 2015.



Section 10-285 - Acceptance or rejection of allotment.

Section 10-285 is repealed.

(November, 1949, 1951, 1953, S. 982d; 1957, P.A. 593, S. 4; P.A. 73-77.)



Section 10-285a - Percentage determination for school building project grants.

(a) The percentage of school building project grant money a local board of education may be eligible to receive, under the provisions of section 10-286, shall be assigned by the Commissioner of Administrative Services in accordance with the percentage calculated by the Commissioner of Education as follows: (1) For grants approved pursuant to subsection (b) of section 10-283 for which application is made on and after July 1, 1991, and before July 1, 2011, (A) each town shall be ranked in descending order from one to one hundred sixty-nine according to such town's adjusted equalized net grand list per capita, as defined in section 10-261; and (B) based upon such ranking, a percentage of not less than twenty nor more than eighty shall be determined for each town on a continuous scale; and (2) for grants approved pursuant to subsection (b) of section 10-283 for which application is made on and after July 1, 2011, (A) each town shall be ranked in descending order from one to one hundred sixty-nine according to such town's adjusted equalized net grand list per capita, as defined in section 10-261, and (B) based upon such ranking, (i) a percentage of not less than ten nor more than seventy shall be determined for new construction or replacement of a school building for each town on a continuous scale, and (ii) a percentage of not less than twenty nor more than eighty shall be determined for renovations, extensions, code violations, roof replacements and major alterations of an existing school building and the new construction or replacement of a school building when a town or regional school district can demonstrate that a new construction or replacement is less expensive than a renovation, extension or major alteration of an existing school building for each town on a continuous scale.

(b) (1) Except as otherwise provided in subdivision (2) of this subsection, the percentage of school building project grant money a regional board of education may be eligible to receive under the provisions of section 10-286 shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town's ranking, as determined in subsection (a) of this section, (B) adding together the figures determined under subparagraph (A) of this subdivision, and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank plus ten per cent, except that no such percentage shall exceed eighty-five per cent.

(2) Any board of education of a regional school district established or expanded on or after July 1, 2016, that submits an application for a school building project (A) not later than ten years after the establishment or expansion of such regional school district, and (B) that is related to such establishment or expansion, may be eligible to receive a percentage of school building project grant money, under the provisions of section 10-286, as follows: The reimbursement percentage of the town in such regional school district with the greatest reimbursement percentage, as determined in subsection (a) of this section, plus ten per cent.

(c) The percentage of school building project grant money a regional educational service center may be eligible to receive shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the population of each member town in the regional educational service center by such town's ranking, as determined in subsection (a) of this section; (2) adding together the figures for each town determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same reimbursement percentage as would a town with the same rank.

(d) The percentage of school building project grant money a cooperative arrangement pursuant to section 10-158a, may be eligible to receive shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the cooperative arrangement by such town's ranking, as determined in subsection (a) of this section, (2) adding the products determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns in the cooperative arrangement. The ranking of each cooperative arrangement shall be rounded to the next higher whole number and each such cooperative arrangement shall receive the same reimbursement percentage as would a town with the same rank plus ten percentage points.

(e) If an elementary school building project for a new building or for the expansion of an existing building includes space for a school readiness program, the percentage determined pursuant to this section shall be increased by five percentage points, but shall not exceed one hundred per cent, for the portion of the building used primarily for such purpose. Recipient districts shall maintain full-day preschool enrollment for at least ten years.

(f) The percentage determined pursuant to this section for a school building project grant for the expansion, alteration or renovation of an existing public school building to convert such building for use as a lighthouse school, as defined in section 10-266cc, shall be increased by ten percentage points.

(g) The percentage determined pursuant to this section for a school building project grant shall be increased by the percentage of the total projected enrollment of the school attributable to the number of spaces made available for out-of-district students participating in the program established pursuant to section 10-266aa, provided the maximum increase shall not exceed ten percentage points.

(h) Subject to the provisions of section 10-285d, if an elementary school building project for a school in a priority school district or for a priority school is necessary in order to offer a full-day kindergarten program or a full-day preschool program or to reduce class size pursuant to section 10-265f, the percentage determined pursuant to this section shall be increased by ten percentage points for the portion of the building used primarily for such full-day kindergarten program, full-day preschool program or such reduced size classes. Recipient districts that receive an increase pursuant to this subsection in support of a full-day preschool program, shall maintain full-day preschool enrollment for at least ten years.

(i) For all projects authorized on or after July 1, 2007, all attorneys' fees and court costs related to litigation shall be eligible for state school construction grant assistance only if the grant applicant is the prevailing party in any such litigation.

(P.A. 78-352, S. 1; June Sp. Sess. P.A. 83-4, S. 7, 8; P.A. 85-476, S. 4, 6; 85-599, S. 2, 6; P.A. 86-403, S. 20, 132; P.A. 89-355, S. 1, 20; P.A. 96-244, S. 26, 63; 96-270, S. 4, 11; P.A. 97-259, S. 22, 41; 97-290, S. 19, 29; P.A. 98-243, S. 6, 25; P.A. 99-289, S. 3, 11; P.A. 01-173, S. 50, 67; June Sp. Sess. P.A. 01-1, S. 24, 54; P.A. 03-76, S. 49; P.A. 05-245, S. 6, 7; P.A. 07-242, S. 11; 07-249, S. 3, 33; P.A. 11-51, S. 120; P.A. 14-90, S. 9; May Sp. Sess. P.A. 16-4, S. 323.)

History: June Sp. Sess. P.A. 83-4 amended Subsec. (b) to clarify that total population figures, as defined in Sec. 10-261, are to be used in calculation of the percentage; P.A. 85-476 amended section to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next nearest higher whole number, to provide for reimbursement at same percentage as for a town with the same rank and, in conjunction with P.A. 85-599 to add Subsec. (c) re calculation of percentage for regional educational service centers; P.A. 86-403 made technical changes in Subsecs. (b) and (c); P.A. 89-355 in Subsec. (a) changed the reimbursement percentage sliding scale of 40% to 80% to 30% to 80% for projects authorized during the fiscal year ending June 30, 1991, and thereafter and for certain grants for which application is made on and after July 1, 1991; P.A. 96-244 amended Subsec. (b) to add Subparas. (A) and (B) allowing for increased reimbursement percentages for certain projects, effective July 1, 1996; P.A. 96-270 added Subsec. (d) re cooperative arrangements, effective July 1, 1996; P.A. 97-259 added Subsec. (e) re space for a school readiness program, effective July 1, 1997; P.A. 97-290 added Subsecs. (f) and (g) re lighthouse schools and spaces for out-of-district students participating in the program established pursuant to Sec. 10-266aa, effective July 1, 1997; P.A. 98-243 added new Subsec. (h) re projects related to full-day kindergarten or reduction in class size, effective July 1, 1998; P.A. 99-289 amended Subsec. (g) to make technical changes to clarify the method for determining the percentage increase, effective July 1, 1999; P.A. 01-173 amended Subsec. (b) to provide a 10% increase and delete provisions re 5% increase to secondary regional school districts, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (h) to increase percentage points from 5% to 10%, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (b), effective June 3, 2003; P.A. 05-245 amended Subsec. (e) by adding requirement for maintaining full-day preschool enrollment for at least 10 years and amended Subsec. (h) by adding language re full-day preschool program, effective July 1, 2005; P.A. 07-242 added Subsec. (i) re increase for adherence to provisions of Sec. 16a-38k; P.A. 07-249 deleted Subsec. (i) added by P.A. 07-242, effective October 1, 2007, and added new Subsec. (i) re attorneys' fees and court costs, effective July 1, 2007; P.A. 11-51 amended Subsec. (a) by adding “by the Commissioner of Education”, replacing former Subdivs. (1) and (2) with provision, redesignated as Subdiv. (1), re percentage of not less than 20 nor more than 80 for grants approved on and after July 1, 1991, and before July 1, 2011, and adding new Subdiv. (2) re percentages for applications made on and after July 1, 2011, effective July 1, 2011; P.A. 14-90 amended Subsec. (a) by replacing “determined” with “assigned by the Commissioner of Administrative Services in accordance with the percentage calculated”, effective July 1, 2014; May Sp. Sess. P.A. 16-4 amended Subsec. (b) by designating existing provisions re percentage of school building project grant money as Subdiv. (1) and amending same to add reference to exception in Subdiv. (2) and redesignate existing Subdivs. (1) to (3) as Subparas. (A) to (C), adding new Subdiv. (2) re reimbursement percentage for regional school district established or expanded on or after July 1, 2016, and making a conforming change, effective July 1, 2016.



Section 10-285b - School building project grants to incorporated or endowed high schools and academies.

(a)(1) Any incorporated or endowed high school or academy approved by the State Board of Education, pursuant to section 10-34, may apply and be eligible subsequently to be considered for school construction grant commitments from the state pursuant to this chapter.

(2) Applications pursuant to this subsection shall be filed at such time and on such forms as the Department of Administrative Services prescribes. The Commissioners of Education and Administrative Services shall approve such applications pursuant to the provisions of section 10-284.

(3) In the case of a school building project, as defined in subparagraph (A) of subdivision (3) of section 10-282, the amount of the grant approved by the Commissioner of Administrative Services shall be computed pursuant to the provisions of section 10-286, and the eligible percentage shall be computed pursuant to the provisions of subsection (b) of this section. The calculation of the grant pursuant to this section shall be made in accordance with the state standard space specifications in effect at the time of final grant calculation.

(b) The percentage of school building project grant money each incorporated or endowed high school or academy may be eligible to receive under the provisions of subsection (a) of this section shall be determined by its ranking. The ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town which at the time of application for such school construction grant commitment has designated such school as the high school for such town for a period of not less than five years from the date of such application, by such town's percentile ranking, as determined in subsection (a) of section 10-285a, (2) adding together the figures for each town determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns which designate the school as their high school under subdivision (1) of this subsection. The ranking determined pursuant to this subsection shall be rounded to the next higher whole number. Such high school or academy shall receive the reimbursement percentage of a town with the same rank increased by five per cent, except that the reimbursement percentage of such high school or academy shall not exceed eighty-five per cent.

(c) In order for an incorporated or endowed high school or academy to be eligible for a grant commitment pursuant to this section such high school or academy shall (1) provide educational services to the town or towns designating it as the high school for such town or towns for a period of not less than ten years after completion of grant payments under this section, and (2) provide that at least half of the governing board which exercises final educational, financial and legal responsibility for the high school or academy, exclusive of the chairman of such board, be representatives of the board or boards of education designating the high school or academy as the high school for each such board's town.

(P.A. 86-294, S. 1, 3; P.A. 87-461, S. 6, 7; P.A. 89-387, S. 27, 41; P.A. 90-256, S. 6, 9; P.A. 96-244, S. 27, 63; 96-270, S. 5, 11; P.A. 97-265, S. 77, 98; P.A. 98-252, S. 25, 80; P.A. 11-51, S. 121; P.A. 12-120, S. 1; P.A. 13-247, S. 218.)

History: P.A. 87-461 added “of the eligible project cost” in Subsec. (b); P.A. 89-387 in Subsec. (b) added a definition of “eligible project costs” for purposes of calculating grants pursuant to the subsection; P.A. 90-256 in Subsec. (a) added Subdiv. (2) re eligibility of incorporated or endowed high schools and academies for grant commitments and inserted Subdiv. (1) and (3) designations, in Subsec. (b) amended definition of “eligible project costs” by substituting any approved incorporated or endowed high school or academy for “Woodstock Academy”, added Subsec. (c)(2) re reimbursement percentages for incorporated or endowed high schools and academies and made technical changes and added Subsec. (d)(2) re conditions for eligibility for grant commitments and made technical changes; P.A. 96-244 made technical changes, deleting reference to Sec. 10-36, repealed elsewhere in the act, effective July 1, 1996; P.A. 96-270 amended Subsec. (b) to make technical changes, effective July 1, 1996; P.A. 97-265 removed provision re grant payment of interest costs and made technical changes in Subsec. (b), effective July 1, 1997; P.A. 98-252 amended Subsec. (b) to remove language that repeated provisions of Sec. 10-286 and to make technical changes, and amended Subsec. (c) to provide for a 5% increase with a cap of 85%, effective July 1, 1998; P.A. 11-51 deleted former Subsec. (a) re Woodstock Academy, redesignated existing Subsec. (b) as Subsec. (a) and replaced “said commissioner” with “the Commissioner of Construction Services” therein, deleted former Subsec. (c)(1) re Woodstock Academy, redesignated existing Subsec. (c)(2) as Subsec. (b) and redesignated existing Subparas. (A) to (C) as Subdivs. (1) to (3) therein, deleted former Subsec. (d)(1) re Woodstock Academy, redesignated existing Subsec. (d)(2) as Subsec. (c) and redesignated existing Subparas. (A) and (B) as Subdivs. (1) and (2) therein, and made technical and conforming changes, effective July 1, 2011; P.A. 12-120 amended Subsec. (a) by adding Subdivs. (1) and (2) re eligibility and applications for school construction grants and redesignating existing provisions as Subdiv. (3), effective June 15, 2012; P.A. 13-247 amended Subsec. (a) to replace “Commissioner of Construction Services” with “Commissioner of Administrative Services” and replace “Department of Construction Services” with “Department of Administrative Services”, effective July 1, 2013.

See Secs. 10-289d to 10-289g, inclusive, re loans and bond issues for private academy school building projects.



Section 10-285c - Title reversion to the state.

For school building projects approved by the General Assembly after July 1, 1993, if state reimbursement pursuant to the provisions of this chapter or any special act, for the acquisition, purchase or construction of a building was for ninety-five or more per cent of the eligible costs of such acquisition, purchase or construction and such building ceases to be used for the purpose for which the grant was provided within twenty years of the date of approval by the General Assembly of the project, title to the building shall revert to the state unless the Commissioner of Education decides otherwise for good cause.

(P.A. 93-353, S. 35, 52; P.A. 94-245, S. 32, 46; P.A. 08-169, S. 3.)

History: P.A. 93-353 effective July 1, 1993; P.A. 94-245 made a technical change, effective June 2, 1994; P.A. 08-169 changed “one hundred per cent” to “ninety-five or more per cent”, effective July 1, 2008.



Section 10-285d - Projects related to full-day kindergarten programs or reduction in class size.

In order to be eligible for the percentage increase pursuant to subsection (h) of section 10-285a: (1) The project shall be (A) included in a plan developed pursuant to section 10-265f, and (B) for a particular full-day kindergarten class or reduced-sized class funded pursuant to section 10-265f; (2) the local or regional board of education shall present evidence to the Department of Administrative Services that the project is the best option for solving the need for additional space and is cost-efficient; and (3) the project shall meet the requirements established in this chapter.

(P.A. 98-243, S. 7, 25; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 98-243 effective July 1, 1998; pursuant to P.A. 11-51, “Department of Education” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2013.



Section 10-285e - Reimbursement for lease costs. Renovation project requirements.

(a) The Department of Administrative Services shall include reimbursement for reasonable lease costs that are determined by the Commissioner of Administrative Services to be required as part of a school building project grant under this chapter.

(b) The Department of Administrative Services shall require renovation projects under this chapter to meet the same state and federal codes and regulations as are required for alteration projects.

(P.A. 99-239, S. 14, 32; P.A. 11-51, S. 122; 11-61, S. 94; P.A. 13-247, S. 200.)

History: P.A. 99-239 effective June 28, 1999; P.A. 11-51 amended Subsec. (a) by replacing “Commissioner of Education” with “Commissioner of Construction Services” and amended Subsec. (b) by replacing “State Board of Education” with “Department of Construction Services”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by replacing “State Board of Education” with “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” and “Commissioner of Construction Services” were changed editorially by the Revisors to “Department of Administrative Services” and “Commissioner of Administrative Services”, respectively, effective July 1, 2013.



Section 10-285f - Design-build projects: Pilot program.

(a) Notwithstanding any provision of this chapter or any regulation adopted by the State Board of Education pursuant to this chapter, the State Board of Education may establish a pilot program for a period of five years that authorizes up to two school construction projects per year using a design-build contract and with the approval of the State Board of Education a town or regional school district may enter into a design-build contract for new school construction or renovation and shall be eligible to be considered for a grant commitment and progress payments from the state provided each design phase shall be reviewed and approved for compliance with all applicable codes by local authorities having jurisdiction over such codes. The provisions of section 10-287 relative to bidding all orders and contracts for school building construction shall not apply to any such project.

(b) Notwithstanding any provision of this chapter or any regulation adopted by the State Board of Education pursuant to this chapter, a town or regional school district choosing to use the design-build option pursuant to subsection (a) of this section shall attend a meeting with Department of Education staff prior to executing a design-build contract. The department shall provide the town or regional school district with all of its code checklists and review materials which the town or regional school district shall use as a basis for obtaining plan approval by local officials having jurisdiction over such matters or other qualified code reviewers. It shall be the sole responsibility of the town or regional school district to ensure compliance with all applicable codes.

(c) The State Board of Education shall report in accordance with the provisions of section 11-4a to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance on or before January 15, 2008, on the efficiency and efficacy of using the design-build approach to school construction projects.

(May 9 Sp. Sess. P.A. 02-2, S. 12; P.A. 06-158, S. 11.)

History: May 9 Sp. Sess. P.A. 02-2 effective July 1, 2002; P.A. 06-158 amended Subsecs. (a) and (c) to extend program through 2008 and to expand program to include renovation projects, effective June 6, 2006.



Section 10-285g - Acoustical standards. Waiver.

(a) Except as provided in subsection (b) of this section, for any school building project authorized by the General Assembly on or after July 1, 2005, classrooms or libraries shall be constructed or altered in accordance with American National Standard: Acoustical Performance Criteria, Design Requirements and Guidelines for Schools, ANSI S12. 60-2002. The provisions of this section shall not apply to classrooms or libraries where adequate acoustical modifications cannot be made without compromising health and safety, or the educational purpose or function of a specific classroom or library.

(b) A local or regional board of education may apply to the Commissioner of Administrative Services for a waiver from the standard required in subsection (a) of this section for any relocatable classroom that will be used by the same school for a period of less than thirty-six months and the commissioner shall grant such waiver provided the application includes evidence that the board, with notice to parents, students and teachers, held a public hearing on the effects that required acoustical standards for classrooms may have on a student's ability to learn.

(June Sp. Sess. P.A. 05-6, S. 20; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005; pursuant to P.A. 11-51, “Commissioner of Education” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2013.



Section 10-285h - Projects for charter schools: Pilot program.

(a) For the fiscal year ending June 30, 2006, there shall be established a pilot program for the development of a school building facility to be used for a state charter school. The Commissioner of Education may receive applications for the purchase and renovation of a building to be used as a state charter school facility. The amount of the grant shall be equal to the net eligible expenditures multiplied by the school construction reimbursement rate for the town in which the facility will be located. Enrollment projections identified in the application may exceed current charter school enrollment limitations, if approved by the commissioner. The provisions of this chapter concerning school construction projects and regulations adopted by the State Board of Education, in accordance with this chapter, shall apply to the project, except as provided by this section.

(b) Eligible applicants shall be successful state charter school governing boards that have operated a charter school for at least five years and have had the charter of the school renewed by the State Board of Education. The application shall include information concerning the charter school that describes: (1) Academic success, including test results on mastery examinations pursuant to section 10-14n, (2) attendance records of students, (3) student success in completing the program of studies offered by the school, (4) parental involvement in the operation and decisions of the governing board, and (5) other such information as is required by the Commissioner of Education. The application shall be submitted in such form, manner and time as determined by the commissioner.

(c) The Commissioner of Education may select one application for state grant assistance. The commissioner shall notify the school construction committee pursuant to section 10-283a of the commissioner's selection and the proposed funding for such state charter school project. The school construction committee shall consider the application in conjunction with the committee's review of the listing of eligible projects developed in accordance with section 10-283. If the school construction committee approves the request for funding, the committee shall include such grant request as a separately-listed item on a special supplementary schedule for such pilot charter school project on the listing of eligible projects developed in accordance with section 10-283.

(d) If a state charter school that received a grant pursuant to this section ceases to be used as a state charter school facility, the Commissioner of Education shall determine whether title to the building and any legal interest in appurtenant land shall revert to the state.

(June Sp. Sess. P.A. 05-6, S. 39.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005.



Section 10-286 - Computation of school building project grants.

(a) The amount of the grant approved by the Commissioner of Administrative Services under the provisions of this chapter for any completed school building project shall be computed as follows:

(1) For the fiscal year ending June 30, 2012, and each fiscal year thereafter, in the case of a new school plant, an extension of an existing school building or projects involving the major alteration of any existing building to be used for school purposes, the eligible percentage, as determined in section 10-285a, of the result of multiplying together the number representing the highest projected enrollment, based on data acceptable to the Commissioner of Administrative Services, for such building during the eight-year period from the date a local or regional board of education files a notification of a proposed school building project with the Department of Administrative Services, the number of gross square feet per pupil determined by the Commissioner of Administrative Services to be adequate for the kind of educational program or programs intended, and the eligible cost of such project, divided by the gross square feet of such building, or the eligible percentage, as determined in section 10-285a, of the eligible cost of such project, whichever is less;

(2) In the case of projects involving the purchase of an existing building to be used for school purposes, the eligible percentage, as determined in section 10-285a, of the eligible cost as determined by the Commissioner of Administrative Services, provided any project involving the purchase and renovation of an existing facility, may be exempt from the standard space specifications, and otherwise ineligible repairs and replacements may be considered eligible for reimbursement as part of such a project, if information is provided acceptable to the Commissioner of Administrative Services documenting the need for such work and the cost savings to the state and the school district of such purchase and renovation project in comparison to alternative construction options;

(3) If any school building project described in subdivisions (1) and (2) of this subsection includes the construction, extension or major alteration of outdoor athletic facilities, tennis courts or a natatorium, gymnasium or auditorium, the grant for the construction of such outdoor athletic facilities, tennis courts and natatorium shall be limited to one-half of the eligible percentage for subdivisions (1) and (2) of the net eligible cost of construction thereof; the grant for the construction of an area of spectator seating in a gymnasium shall be one-half of the eligible percentage for subdivisions (1) and (2) of the net eligible cost of construction thereof; and the grant for the construction of the seating area in an auditorium shall be limited to one-half of the eligible percentage for subdivisions (1) and (2) of the net eligible cost of construction of the portion of such area that seats one-half of the projected enrollment of the building, as defined in subdivision (1) of this subsection, which it serves;

(4) In the case of a regional agricultural science and technology education center or the purchase of equipment pursuant to subsection (a) of section 10-65 or a regional special education facility pursuant to section 10-76e, an amount equal to eighty per cent of the eligible cost of such project, as determined by the Commissioner of Administrative Services;

(5) In the case of a public school administrative or service facility, one-half of the eligible percentage for subdivisions (1) and (2) of this subsection of the eligible project cost as determined by the Commissioner of Administrative Services, or in the case of a regional educational service center administrative or service facility, the eligible percentage, as determined pursuant to subsection (c) of section 10-285a, of the eligible project cost as determined by the commissioner;

(6) In the case of the total replacement of a roof or the total replacement of a portion of a roof which has existed for at least twenty years, or in the case of the total replacement of a roof or the total replacement of a portion of a roof which has existed for fewer than twenty years when it is determined by a registered architect or registered engineer that such roof was improperly designed or improperly constructed and the town is prohibited from recovery of damages or has no other recourse at law or in equity, the eligible percentage for subdivisions (1) and (2) of this subsection, of the eligible cost as determined by the Commissioner of Administrative Services. In the case of the total replacement of a roof or the total replacement of a portion of a roof which has existed for fewer than twenty years (A) when it is determined by a registered architect or registered engineer that such roof was improperly designed or improperly constructed and the town has recourse at law or in equity and recovers less than such eligible cost, the eligible percentage for subdivisions (1) and (2) of this subsection of the difference between such recovery and such eligible cost, and (B) when the roof is at least fifteen years old but less than twenty years old and it cannot be determined by a registered architect or registered engineer that such roof was improperly designed or improperly constructed, the eligible percentage for subdivisions (1) and (2) of this subsection of the eligible project costs provided such costs are multiplied by the ratio of the age of the roof to twenty years. For purposes of this subparagraph, the age of the roof shall be determined in whole years to the nearest year based on the time between the completed installation of the old roof and the date of the grant application for the school construction project for the new roof;

(7) In the case of projects to correct code violations, the eligible percentage, as determined in section 10-285a, of the eligible cost as determined by the Commissioner of Administrative Services;

(8) In the case of a renovation project, the eligible percentage as determined in subsection (b) of section 10-285a, multiplied by the eligible costs as determined by the Commissioner of Administrative Services, provided the project may be exempt from the standard space specifications, and otherwise ineligible repairs and replacements may be considered eligible for reimbursement as part of such a project, if information is provided acceptable to the Commissioner of Administrative Services documenting the need for such work and the cost savings to the state and the school district of such renovation project in comparison to alternative construction options;

(9) In the case of projects approved to remedy certified school indoor air quality emergencies, the eligible percentage, as determined in section 10-285a, of the eligible cost as determined by the Commissioner of Administrative Services;

(10) In the case of a project involving a turn-key purchase for a facility to be used for school purposes, the eligible percentage, as determined in section 10-285a, of the net eligible cost as determined by the Commissioner of Administrative Services, except that for any project involving such a purchase for which an application is made on or after July 1, 2011, (A) final plans for all construction work included in the turn-key purchase agreement shall be approved by the Commissioner of Administrative Services in accordance with section 10-292, and (B) such project may be exempt from the standard space specifications, and otherwise ineligible repairs and replacements may be considered eligible for reimbursement as part of such project, if information acceptable to the Commissioner of Administrative Services documents the need for such work and that such a purchase will cost less than constructing the facility in a different manner and will result in a facility taking on a useful life comparable to that of a new facility.

(b) (1) In the case of all grants computed under this section for a project which constitutes a replacement, extension or major alteration of a damaged or destroyed facility, no grant may be paid if a local or regional board of education has failed to insure its facilities and capital equipment in accordance with the provisions of section 10-220. The amount of financial loss due to any damage or destruction to any such facility, as determined by ascertaining the replacement value of such damage or destruction, shall be deducted from project cost estimates prior to computation of the grant.

(2) In the case of any grants computed under this section for a school building project authorized pursuant to section 10-283 after July 1, 1979, any federal funds or other state funds received for such school building project shall be deducted from project costs prior to computation of the grant.

(3) The calculation of grants pursuant to this section shall be made in accordance with the state standard space specifications in effect at the time of the final grant calculation, except that on and after July 1, 2005, in the case of a school district with an enrollment of less than one hundred fifty students in grades kindergarten to grade eight, inclusive, state standard space specifications shall not apply in the calculation of grants pursuant to this section and the Commissioner of Administrative Services, in consultation with the Commissioner of Education, may modify the standard space specifications for a project in such district.

(c) In the computation of grants pursuant to this section for any school building project authorized by the General Assembly pursuant to section 10-283 (1) after January 1, 1993, any maximum square footage per pupil limit established pursuant to this chapter or any regulation adopted by the State Board of Education or the Department of Administrative Services pursuant to this chapter shall be increased by twenty-five per cent for a building constructed prior to 1950; (2) after January 1, 2004, any maximum square footage per pupil limit established pursuant to this chapter or any regulation adopted by the Department of Administrative Services pursuant to this chapter shall be increased by up to one per cent to accommodate a heating, ventilation or air conditioning system, if needed; (3) for the period from July 1, 2006, to June 30, 2009, inclusive, for projects with total authorized project costs greater than ten million dollars, if total construction change orders or other change directives otherwise eligible for grant assistance under this chapter exceed five per cent of the authorized total project cost, only fifty per cent of the amount of such change order or other change directives in excess of five per cent shall be eligible for grant assistance; and (4) after July 1, 2009, for projects with total authorized project costs greater than ten million dollars, if total construction change orders or other change directives otherwise eligible for grant assistance exceed five per cent of the total authorized project cost, such change order or other change directives in excess of five per cent shall be ineligible for grant assistance.

(d) For any school building project receiving state grant assistance under this chapter, all change orders or other change directives issued for such project (1) on or after July 1, 2008, until June 30, 2011, shall be submitted, not later than six months after the date of such issuance, to the Commissioner of Education, and (2) on or after July 1, 2011, shall be submitted, not later than six months after the date of such issuance, to the Commissioner of Administrative Services, in a manner prescribed by the Commissioner of Administrative Services. Only change orders or other change directives submitted to the Commissioner of Education or Commissioner of Administrative Services, as applicable, in accordance with this subsection shall be eligible for state grant assistance.

(November, 1949, 1953, S. 983d; 1957, P.A. 593, S. 5; March, 1958, P.A. 7, S. 1; 1959, P.A. 321, S. 3; February, 1965, P.A. 361, S. 12; 1967, P.A. 588, S. 2; 1969, P.A. 751, S. 8; P.A. 74-344, S. 2, 3; P.A. 75-298, S. 1, 2; P.A. 76-418, S. 5, 18; P.A. 78-218, S. 193; 78-352, S. 2; P.A. 79-322, S. 1, 2; P.A. 84-3, S. 1, 3; 84-460, S. 9, 16; P.A. 85-358, S. 20, 21; 85-476, S. 5, 6; 85-599, S. 3, 6; P.A. 86-245, S. 1, 2; P.A. 87-305, S. 1, 3; 87-419, S. 2, 3; 87-499, S. 22, 34; P.A. 88-360, S. 31, 63; P.A. 89-355, S. 2, 20; P.A. 91-303, S. 20, 22; P.A. 93-190, S. 1, 2; P.A. 96-244, S. 28, 29, 63; 96-270, S. 6, 7, 11; P.A. 97-265, S. 78, 98; P.A. 00-220, S. 33, 43; P.A. 01-173, S. 27, 67; P.A. 03-76, S. 28; 03-220, S. 5, 8; June Sp. Sess. P.A. 05-6, S. 21; P.A. 06-158, S. 8; P.A. 08-152, S. 14; 08-169, S. 2; 08-170, S. 31; Sept. Sp. Sess. P.A. 09-6, S. 3; P.A. 11-51, S. 123; P.A. 12-120, S. 16; P.A. 13-247, S. 200; P.A. 14-90, S. 10, 11.)

History: 1959 act added Subdiv. (g); 1965 act increased dollar amounts in Subdiv. (a) from $500 to $700, in Subdiv. (b) from $700 to $1,100, in Subdiv. (c) from $500 to $700 for elementary pupils and from $700 to $1,100 for secondary pupils and increased percentage in Subdiv. (f) from 15% to 25%; 1967 act increased amounts in Subdiv. (a) to $900 plus $200 per pupil station provided by specialized facilities, in Subdiv. (b) to $1,400, in Subdiv. (c) to $900 for each elementary pupil plus $200 for each elementary pupil station provided by specialized facilities and to $1,400 for each secondary pupil, in Subdiv. (d) from one-third to one-half the cost, replaced former Subdiv. (e) re extensions (now included in Subdiv. (d) with allowance for 70% of cost of building project in secondary school regional district, re placed former Subdiv. (f) re 25% increase in all grants to regional districts with allowance for 80% of cost in building project for regional school district with grades K-12, added exception in Subdiv. (g), and added Subdiv. (h) re occupational training centers; 1969 act included in Subdiv. (d) projects involving site improvements or purchase of existing building and added Subdiv. (i) re administrative and service facilities; P.A. 74-344 made Subdiv. (a) applicable to any new school plant and rewrote provisions, deleted Subdivs. (b) to (d), relettering remaining subdivs. accordingly and added new Subdiv. (h) re leases involving former private schools; P.A. 75-298 substituted “fifty per cent” for “one-half” and “gross” for “average” in Subdiv. (a) and changed applicable dates and changed computation method in Subdivs. (c) and (d); P.A. 76-418 added provisions re athletic facilities, tennis courts, natatoria, etc. in Subdiv. (e) and provisions re deduction of appraised value of damaged and destroyed facilities and re applicability of limitations on construction of athletic facilities, etc.; P.A. 78-218 deleted Subsec. (f) re occupational training centers; P.A. 78-352 changed percentages in Subdivs. (a) and (b) to “not less than forty nor more eighty per cent”, in Subdivs. (c) and (d) to “the percentage as determined in Subsec. (b) of Sec. 10-285a, plus an additional five per cent, but in no case in excess of eighty-five per cent” except with regard to athletic facilities, etc. which all became eligible for grants of “one-half of the eligible percentage for subsections (a) to (d), inclusive”; P.A. 79-322 included in Subdiv. (a) extensions or major alterations of existing buildings and allowed deduction of federal funds received from project cost estimates; P.A. 84-3 clarified that the number of pupils to be counted when computing the grant was to be the number of pupils representing the highest projected enrollment during the 5-year period from the date a school board files a notification of a proposed school building project rather than the number of pupils the plant was designed to accommodate, but provided that the reimbursement for any project on which construction or payments had been started or final grant calculation had been made after June 30, 1975, but prior to July 31, 1983, was to be based on data representing the number of pupils the plant was designed to accommodate; P.A. 84-460 divided section into Subsecs. replacing existing alphabetic Subdiv. indicators with numeric indicators; changed the time period for calculating the highest projected enrollment from 5 to 8 years, in renumbered Subsec. (a)(5) and (6) added provision re regional special education facility and provision re eligible percentage, added new Subsec. (a)(7) and (8) re grant calculation for total or partial replacement of a roof and re grant calculation for projects to correct code violations and (a)(10) re grant calculation for a regional educational service center; in Subsec. (b), inserted Subdiv. indicators and added provision in Subdiv. (1) re nonpayment of grant for failure to insure facilities and capital equipment; P.A. 85-358 added Subsec. (b)(4) re school construction projects authorized during the fiscal year ending June 30, 1985, and thereafter; P.A. 85-476, in conjunction with P.A. 85-599, deleted Subsec. (a)(10) re calculation of percentage for regional educational service centers; P.A. 85-599 also amended Subsec. (a)(6) to add provision re regional educational service center administrative or service facilities, specified applicability of Subdiv. (8) to FY 1983-1984 and thereafter and deleted provision in Subdiv. (9) which limited its applicability to projects involving lease of existing building which had been used as a private school; P.A. 86-245 added Subpara. designations in Subsec. (a)(1) and the reimbursement formula for projects for which estimated grant payments were begun prior to July 31, 1983; P.A. 87-305 in Subsec. (a)(7) reduced, from 25 to 20 years, the age of a roof for which a grant is available without a finding of improper design or construction, provided for the total replacement of a portion of such a roof and for a grant for a roof which has existed for fewer than 20 years when the town recovers less than the eligible cost and made technical changes; P.A. 87-419 replaced provisions re lease of existing buildings by towns or regional school districts based on appraised value in Subsec. (a)(9) with provisions re lease of facilities by regional educational service centers; P.A. 87-499 amended Subsec. (a)(6) to substitute “commissioner” for “state board” and “eligible project cost” for “net eligible project cost”; P.A. 88-360 in Subsec. (a) substituted “commissioner” for “state board” of education and in Subdiv. (5) provided an alternate calculation for projects solely for the purchase of equipment for a regional vocational agriculture center; P.A. 89-355 in Subsec. (a) substituted the “eligible percentage” for “not less than forty nor more than eighty per cent” and made technical changes; P.A. 91-303 in Subsec. (a)(9) changed requirements for applications filed on and after July 1, 1991, added provisions concerning the local fire marshal, eligible costs, payment schedule and underpayments and overpayments and removed requirement for inspection by the department of education; P.A. 93-190 added Subsec. (c) re computation of grants for projects authorized after January 1, 1993, for buildings constructed prior to 1950, effective July 1, 1993; P.A. 96-244 amended Subsec. (a) to remove Subdivs. (3) and (4) containing provisions dealing with regional school districts which are covered by Sec. 10-285a, renumbering remaining Subdivs. as necessary, to make technical changes, and in Subdiv. (4) to apply to purchase of equipment and amended Subsec. (b)(2) to add “state funds” and to substitute “costs” for “cost estimates”, effective July 1, 1996; P.A. 96-270 added Subsec. (a)(10), codified as Subdiv. (9) due to other amendments to this section, re renovation projects for which an application is made on or after July 1, 1995, and amended Subsec. (a)(2) to add provision concerning exemption from space specifications and eligibility for reimbursement of otherwise ineligible repairs and replacements for projects for which an application is made on or after July 1, 1995, effective July 1, 1996; P.A. 97-265 deleted Subsec. (a)(8) re leasing of facility by a regional educational service center and redesignated former Subdiv. (9) as Subdiv. (8), effective July 1, 1997; P.A. 00-220 amended Subsec. (a)(6) to make existing provision re improper design or improper construction Subpara. (A) and to add Subpara. (B) re treatment of certain roofs at least 15 years old but less than 20 years old, effective July 1, 2000; P.A. 01-173 amended Subsec. (c) to add exception for applications to the department by June 30, 2002, for use of increased percentage for a building constructed prior to July 1, 1951, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (a)(1), effective June 3, 2003; P.A. 03-220 added Subsec. (a)(9) re remediation of certified school indoor air quality emergencies and added Subsec. (d) re square footage per pupil increase for accommodation of heating, ventilation or air conditioning system, effective July 1, 2003; June Sp. Sess. P.A. 05-6 amended Subsec. (b)(4) by adding exception to state standard space specifications for districts enrolling fewer than 150 students in grades kindergarten to eight, effective July 1, 2005; P.A. 06-158 added Subsec. (a)(10) re turn-key purchases, amended Subsec. (c) by designating existing language re buildings constructed prior to 1950 as Subdiv. (1) and by removing exception for buildings constructed prior to July 1, 1951, redesignated existing Subsec. (d) as Subsec. (c)(2), making a conforming change therein, and added Subsec. (c)(3) re change orders, effective July 1, 2006; P.A. 08-152 and 08-170 amended Subsec. (a)(4) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 08-169 added Subsec. (d) re change orders or other change directives, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (c) to add Subdiv. (4) re change orders or other change directives after July 1, 2009, and make conforming changes, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by replacing Commissioner of Education with Commissioner of Construction Services re approval of grant amount, amended Subsec. (a)(1) by replacing “1984” with “2012”, replacing Department of Education with Department of Construction Services re filing notification of proposed school building project and deleting former Subparas. (A) to (D), amended Subsec. (a)(2) by replacing Commissioner of Education with Commissioner of Construction Services and deleting provision re application made on or after July 1, 1995, amended Subsec. (a)(4) to (6) by replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(7) by deleting provision re fiscal year ending June 30, 1984, and each fiscal year thereafter and replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(8) by deleting provision re application made on or after July 1, 1995, and replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(9) by replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(10) by replacing Commissioner of Education with Commissioner of Construction Services and “2006” with “2011”, amended Subsec. (b) by deleting former Subdiv. (3) re limitation on grants, redesignating existing Subdiv. (4) as Subdiv. (3) and amending same by deleting language re projects authorized during fiscal year ending June 30, 1985, and projects authorized thereafter and replacing “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education”, amended Subsec. (c) by replacing State Board of Education with Department of Construction Services, and amended Subsec. (d) by replacing Commissioner of Education with Commissioner of Construction Services re manner of change order submission, replacing “commissioner” with “Commissioner of Education or Commissioner of Construction Services, as applicable,” re submitted change orders eligible for grant assistance, designating existing language re change orders submitted to Commissioner of Education as Subdiv. (1) and adding “until June 30, 2011,” therein, and adding Subdiv. (2) re change orders submitted to Commissioner of Construction Services on or after July 1, 2011, effective July 1, 2011; P.A. 12-120 amended Subsec. (a)(4) by adding “eighty per cent of” re eligible cost, effective June 15, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-90 amended Subsec. (a)(1) by replacing references to Commissioner of Education with references to Commissioner of Administrative Services, and amended Subsec. (c)(1) by adding “or the Department of Administrative Services”, effective July 1, 2014.

See Sec. 10-42 re computation of expenses of temporary regional school study committee.

See Sec. 10-285a re grants for school building projects.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.



Section 10-286a - Grants for occupational training facilities.

Section 10-286a is repealed.

(February, 1965, P.A. 361, S. 8; 1967, P.A. 588, S. 6; P.A. 82-22, S. 3, 4.)



Section 10-286b - Adjustment of grants approved prior to July 1, 1967. Formula for regional school districts.

Section 10-286b is repealed, effective July 1, 1996.

(1967, P.A. 588, S. 3; 1969, P.A. 617, S. 1; P.A. 78-218, S. 194; P.A. 96-244, S. 62, 63.)



Section 10-286c - Establishment of criteria for building grants.

Section 10-286c is repealed.

(1967, P.A. 588, S. 5; 1969, P.A. 698, S. 27.)



Section 10-286d - Site-acquisition grant.

(a) Any grant for a completed school building project approved by the Commissioner of Administrative Services under the provisions of sections 10-282 and 10-286 shall include an amount equal to the percentage determined in section 10-285a of the site-acquisition costs related to such project which are determined to be eligible by the Commissioner of Administrative Services, provided the site of such project was approved by the Commissioner of Administrative Services and by the local board of education in such school district prior to the date of beginning of construction. Such site-acquisition grant shall be in addition to the amount granted pursuant to section 10-286. In the case of new school building projects the date of site acquisition shall have no bearing on approval of a site-acquisition grant.

(b) For purposes of determining the amount of grants pursuant to subsection (a) of this section for a priority school district under section 10-266p, the Department of Administrative Services shall allow the reasonable cost, as determined by the commissioner, of acquiring property adjacent to an existing school site as an eligible cost if the acreage of the existing school site is less than half of the number of the acres permitted under regulations adopted by the State Board of Education pursuant to this chapter.

(c) For projects authorized, and sites selected for school use, on and after July 1, 2007, remediation costs of the site and site improvements eligible for grant assistance under this chapter shall not exceed twenty-five per cent of the appraised value of the site with improvements unless the purchase price is such that the sum of the purchase price plus remediation costs of the site and site improvements does not exceed one hundred twenty-five per cent of the appraised value of the site and improvements.

(1967, P.A. 588, S. 4; P.A. 76-418, S. 6, 18; P.A. 78-352, S. 3; P.A. 82-22, S. 2, 4; P.A. 84-460, S. 10, 16; P.A. 87-499, S. 24, 34; P.A. 88-360, S. 32, 63; June Sp. Sess. P.A. 91-5, S. 37, 49; P.A. 99-239, S. 18, 32; P.A. 07-249, S. 4; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 76-418 required approval of state board of education as well as of local board of education for sites; P.A. 78-352 deleted reference to projects approved “after July 1, 1967”, making provisions generally applicable and allowed payment of site acquisition costs in amount equal to “percentage determined in section 10-285a” rather than one-half of cost; P.A. 82-22 removed reference to Sec. 10-286a, repealed by the same act; P.A. 84-460 deleted reference to Sec. 10-286c and substituted “eligible” for “necessary” re costs related to the project; P.A. 87-499 provided that the project site be approved by the commissioner rather than the state board of education; P.A. 88-360 substituted “commissioner” for “state board” of education; June Sp. Sess. P.A. 91-5 removed language which limited the site acquisition grant to additions to the site which are required by the project in the case of the extension of an existing school building or major alteration; P.A. 99-239 designated the existing section as Subsec. (a) and added Subsec. (b) re acquisition of property adjacent to an existing school site in a priority school district, effective June 28, 1999; P.A. 07-249 added Subsec. (c) re remediation costs and site improvements for projects authorized on and after July 1, 2007, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-286e - Audits.

(a) If the Department of Administrative Services does not complete an audit of a school building project during the five-year period from the date the school district files a notice of project completion with the department, the department shall conduct a limited scope audit of such project. The limited scope audit shall review (1) the total amount of expenditures reported, (2) any off-site improvements, (3) adherence to authorized space specifications, (4) interest costs on temporary notes and bonds, and (5) any other matter the Commissioner of Administrative Services deems appropriate.

(b) The department shall not make any adjustment to a school construction grant based on the result of an audit finding that a change order was not publicly bid.

(c) Notwithstanding the provisions of this section, the Commissioner of Administrative Services may waive any audit deficiencies found during an audit of a school building project conducted pursuant to this section if the commissioner determines that granting such waiver is in the best interest of the state.

(P.A. 00-220, S. 22, 43; P.A. 11-51, S. 90; 11-61, S. 128; P.A. 13-247, S. 200.)

History: P.A. 00-220 effective July 1, 2000; P.A. 11-61 amended Subsec. (a) by replacing Department and Commissioner of Education with Department and Commissioner of Construction Services and added Subsec. (c) re audit deficiencies waiver, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-286f - Professional or consulting fees. No increase due to increased prices for construction materials.

Any professional or consulting fee that is calculated as a proportion of total project costs for any school building project for which state assistance is provided in accordance with the provisions of this chapter shall not be increased as a result of increased prices for construction materials.

(June Sp. Sess. P.A. 05-6, S. 19.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005.



Section 10-286g - Waiver of audit deficiencies.

Notwithstanding the provisions of this chapter, the Commissioner of Administrative Services may waive any audit deficiencies found during an audit of a school building project conducted pursuant to this chapter if the Commissioner of Administrative Services determines that granting such waiver is in the best interest of the state.

(P.A. 11-61, S. 130; P.A. 13-247, S. 200.)

History: P.A. 11-61 effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 10-286h - School building project grants for diversity schools.

(a)(1) The Department of Administrative Services, in consultation with the Department of Education, shall provide a school building project grant in accordance with the provisions of this chapter for a diversity school for any local or regional board of education that has one or more schools under the jurisdiction of such board where the proportion of pupils of racial minorities in all grades of the school is greater than twenty-five per cent of the proportion of pupils of racial minorities in the public schools in all of the same grades of the school district in which said school is situated taken together, and (2) such board has demonstrated evidence of a good-faith effort to correct the existing disparity in the proportion of pupils of racial minorities in the district, as determined by the Commissioner of Education. Such diversity school shall be open to resident students of the school district for the purpose of correcting the existing disparity in the proportion of pupils of racial minorities in the district not later than five years after the opening of the diversity school. For purposes of this section, “pupils of racial minorities” means those whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(b) An eligible local or regional board of education shall apply to the Commissioner of Administrative Services, in accordance with the provisions of this chapter, for a school building project grant pursuant to this section. Such application shall include (1) evidence that the local or regional board of education is developing policies to make residents of the district aware that enrollment in the diversity school is open to all eligible resident students, and (2) a plan for correcting the existing disparity in the proportion of pupils of racial minorities in the district. The Commissioner of Administrative Services shall approve only applications for reimbursement under this section that the Commissioner of Education finds will assist eligible local and regional boards of education in correcting the existing disparity in the proportion of pupils of racial minorities in the district.

(c) Eligible local or regional boards of education, for purposes of a diversity school, shall be eligible for reimbursement of eighty per cent of the reasonable cost of any capital expenditure for the purchase, construction, extension, replacement, leasing or major alteration of diversity school facilities, including any expenditure for the purchase of equipment, in accordance with this section. To be eligible for reimbursement under this section, a diversity school construction project shall meet the requirements for a school building project established in this chapter, except that the Commissioner of Administrative Services may waive any requirement in this chapter for good cause.

(P.A. 11-57, S. 100; P.A. 12-179, S. 12; P.A. 13-247, S. 200.)

History: P.A. 11-57 effective June 30, 2011; P.A. 12-179 amended Subsec. (b) by designating existing provision re evidence that board of education is developing policies to make residents aware of diversity school enrollment as Subdiv. (1) and adding Subdiv. (2) re plan for correcting disparity in proportion of pupils of racial minorities in the district, and deleted former Subsec. (d) re programmatic audit and repayment of cost of capital expenditures, effective June 15, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-287 - Installment payments of school building project grants. Construction contracts subject to bid. Withholding of state grant payments; conditions. Submission of final grant application.

(a) A grant for a school building project under this chapter to meet project costs not eligible for state financial assistance under section 10-287a shall be paid in installments, the number and time of payment of which shall correspond to the number and time of principal installment payments on municipal bonds, including principal payments to retire temporary notes renewed for the third and subsequent years pursuant to section 7-378a or 7-378e, issued for the purpose of financing such costs and shall be equal to the state's share of project costs per principal installment on municipal bonds or notes, except in cases where the project has been fully paid for, in which case the number of installments shall be five or, in the case of a regional agricultural science and technology education center or a cooperative regional special educational facility, shall be one; provided final payment shall not be made prior to an audit conducted by the State Board of Education for each project for which a final calculation was not made prior to July 31, 1983. Grants under twenty-five thousand dollars shall be paid in one lump sum. The Commissioner of Administrative Services shall certify to the State Comptroller, upon completion of the issuance of bonds or such renewal of temporary notes to finance each school building project, the dates and amounts of grant payments to be made pursuant to this chapter and the State Comptroller shall draw an order on the State Treasurer upon such certification to pay the amounts so certified when due. All site acquisition and project cost grant payments shall be made at least ten days prior to the principal payment on bonds or temporary notes related thereto or short-term financing issued to finance such site acquisition or project. Annual grant installments paid pursuant to this section on principal installment payments to retire temporary notes renewed pursuant to section 7-378a or 7-378e shall be based each year on the amount required to be retired pursuant to said sections, as adjusted for any ineligible project costs, and shall be paid only if at the time such temporary notes are renewed the rate of interest applicable to such notes is less than the rate of interest that would be applicable with respect to twenty-year bonds if issued at the time of such renewal. The determination related to such rates of interest pursuant to this subsection may be reviewed and shall be subject to approval by the Commissioner of Administrative Services prior to renewal of such notes. In the event that a school building project is not completed at the time bonds or temporary notes related thereto are issued to finance the project, the certification of the grant payments made pursuant to this section by the Commissioner of Administrative Services may be based on estimates, provided upon completion of such project and notification of final acceptance to the state, the Commissioner of Administrative Services shall adjust and recertify the dates and amounts of subsequent grant payments based on the state's share of final eligible costs.

(b) (1) All orders and contracts for school building construction receiving state assistance under this chapter, except as provided in subdivision (2) of this subsection, shall be awarded to the lowest responsible qualified bidder only after a public invitation to bid, which shall be advertised in a newspaper having circulation in the town in which construction is to take place, except for (A) school building projects for which the town or regional school district is using a state contract pursuant to subsection (d) of section 10-292, and (B) change orders, those contracts or orders costing less than ten thousand dollars and those of an emergency nature, as determined by the Commissioner of Administrative Services, in which cases the contractor or vendor may be selected by negotiation, provided no local fiscal regulations, ordinances or charter provisions conflict.

(2) All orders and contracts for architectural or construction management services shall be awarded from a pool of not more than the four most responsible qualified proposers after a public selection process. Such process shall, at a minimum, involve requests for qualifications, followed by requests for proposals, including fees, from the proposers meeting the qualifications criteria of the request for qualifications process. Public advertisements shall be required in a newspaper having circulation in the town in which construction is to take place, except for school building projects for which the town or regional school district is using a state contract pursuant to subsection (d) of section 10-292. Following the qualification process, the awarding authority shall evaluate the proposals to determine the four most responsible qualified proposers using those criteria previously listed in the requests for qualifications and requests for proposals for selecting architectural or construction management services specific to the project or school district. Such evaluation criteria shall include due consideration of the proposer's pricing for the project, experience with work of similar size and scope as required for the order or contract, organizational and team structure for the order or contract, past performance data, including, but not limited to, adherence to project schedules and project budgets and the number of change orders for projects, the approach to the work required for the contract and documented contract oversight capabilities, and may include criteria specific to the project. Final selection by the awarding authority is limited to the pool of the four most responsible qualified proposers and shall include consideration of all criteria included within the request for proposals. As used in this subdivision, “most responsible qualified proposer” means the proposer who is qualified by the awarding authority when considering price and the factors necessary for faithful performance of the work based on the criteria and scope of work included in the request for proposals.

(c) If the commissioner determines that a building project has not met the approved conditions of the original application, the State Board of Education may withhold subsequent state grant payments for said project until appropriate action, as determined by the commissioner, is taken to cause the building project to be in compliance with the approved conditions or may require repayment of all state grant payments for said project when such appropriate action is not undertaken within a reasonable time.

(d) Each town or regional school district shall submit a final grant application to the Department of Administrative Services within one year from the date of completion and acceptance of the building project by the town or regional school district. If a town or regional school district fails to submit a final grant application within said period of time, the commissioner may withhold ten per cent of the state reimbursement for such project.

(November, 1949, 1951, 1953, S. 985d; 1957, P.A. 593, S. 6; 1959, P.A. 321, S. 4; 1963, P.A. 317; February, 1965, P.A. 361, S. 13; 1969, P.A. 751, S. 1; 1971, P.A. 695, S. 1; P.A. 73-215, S. 1, 2; P.A. 76-418, S. 7, 18; P.A. 82-253, S. 1, 4; P.A. 84-460, S. 11, 16; P.A. 88-360, S. 33, 34, 63; June Sp. Sess. P.A. 91-5, S. 38, 49; P.A. 94-245, S. 7, 46; P.A. 95-259, S. 20, 32; P.A. 97-265, S. 79, 98; P.A. 98-249, S. 65, 67; P.A. 03-76, S. 29; P.A. 07-249, S. 25; P.A. 08-152, S. 15; 08-169, S. 17; 08-170, S. 32; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: 1959 act added provision re regional vocational agriculture center; 1963 act provided grants under $10,000 be paid in lump sum rather than 5 annual installments; 1965 act changed number of installments from 20 to the same number as for municipal bonds issued for project's construction; 1969 act specified that provisions apply to grants “for projects not receiving state financial assistance under section 10-287b;” 1971 act changed applicability of provisions to grants “not eligible for state financial assistance under section 10-287a”; P.A. 73-215 provided exception to requirement for bids for contracts of less than $10,000 and those of an emergency nature; P.A. 76-418 clarified exceptions to provision making installments equal in number to installments on municipal bonds by excepting cases where number of installments on municipal bonds is less than 5 and by including cases involving cooperative regional special education facilities in provision re vocational agriculture centers and changed amount of grants to be paid in lump sum from $10,000 to $25,000; P.A. 82-253 added provisions concerning the number of grant installment payments so that the total would be equal to the number of installment payments on the municipal bonds, as previously provided, however the amendment in this act included in such payments on municipal bonds, payments to retire temporary notes under certain conditions, effective July 1, 1982, and applicable to installment payments made on or after that date to retire temporary notes renewed for the third and subsequent years pursuant to Sec. 7-378a or 7-378e; P.A. 84-460 amended Subsec. (a) re payment of the state's share of project costs per installment on municipal bonds or notes, added provision re final payment conditioned on audit of any project for which a final calculation was not made prior to July 31, 1983, added new Subsec. (c) re withholding of state grant payments and added new Subsec. (d) re submission of a final grant application; P.A. 88-360 in Subsec. (a) deleted designations for Subdivs. (1) and (2) and added that the determination related to such rates of interest “may be reviewed” by the commissioner of education and in Subsec. (b) substituted “commissioner” for “state board” of education; June Sp. Sess. P.A. 91-5 amended Subsec. (a) to remove an exception which provided for five installments in cases where the number of installment payments on municipal bonds is less than 5; P.A. 94-245 amended Subsec. (d) to remove forfeiture provision for failure to submit a final grant application within the required time frame and to substitute provision permitting the commissioner to withhold 10% of the state reimbursement for such project, effective June 2, 1994; P.A. 95-259 amended Subsec. (b) to add the exception for change orders, effective July 6, 1995; P.A. 97-265 amended Subsec. (a) to specify that installments are for principal, to provide for certification to the State Comptroller of the dates and amounts of grant payments, to require payments to be made at least ten days prior to the principal payment on bonds or other financing, to allow for certification to be based on estimates if the project is not completed at the time bonds or temporary notes are issued to finance the project and to require adjustment and recertification based on the state's share of final eligible costs, effective July 1, 1997; P.A. 98-249 amended Subsec. (b) to add provision re use of a state contract, effective June 8, 1998; P.A. 03-76 made a technical change in Subsec. (d), effective June 3, 2003; P.A. 07-249 amended Subsec. (b) to include orders and contracts for architectural or construction management services, effective July 1, 2007; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 08-169 amended Subsec. (b) to redesignate existing provisions as Subdiv. (1) and redesignate Subdivs. (1) and (2) therein as Subparas. (A) and (B), to add exception re Subdiv. (2) and delete language re architectural or construction management services from provisions re lowest responsible qualified bidder in Subdiv. (1), and to add Subdiv. (2) re most responsible qualified proposers for architectural and construction management services, effective July 1, 2008; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-287a - Lump sum payments. Advance payment of grants. Overpayment.

A grant under this chapter to meet project costs not permanently financed prior to July 1, 1969, shall be payable in one lump sum forthwith after the completion of such projects and a determination by the Commissioner of Education of the amount of such grant, but only if the application for review of preliminary plans and specifications on Form 2A for such project was submitted prior to October 1, 1975, in the case of towns and prior to October 15, 1975, in the case of regional school districts. The Commissioner of Education is authorized on behalf of the state, subject to the approval of the State Bond Commission, to make a commitment for such grant at any time prior to the completion of such project and to make advances thereon at such times and in such amounts as it shall deem advisable, provided the aggregate of such advances shall at no time exceed the estimated amount of such grant as determined by the Commissioner of Education. If the aggregate of such advances exceeds the amount of such grant as finally determined by the Commissioner of Education, the town or regional school district receiving such advances shall promptly repay to the state the amount of such overpayment.

(1969, P.A. 751, S. 2; 1971, P.A. 695, S. 2; P.A. 76-418, S. 8, 18; P.A. 88-360, S. 35, 63.)

History: 1971 act made provisions applicable to grants “to meet the project costs not permanently financed prior to July 1, 1969,” rather than to grants “for project receiving state financial assistance under section 10-287b” as previously and simplified language; P.A. 76-418 qualified provision requiring payment in lump sum, limiting its applicability to cases in which preliminary plans and specifications were submitted as set forth in section; P.A. 88-360 substituted “commissioner” for “state board” of education.



Section 10-287b - Loans for school building projects. Terms of bonds and notes evidencing such loans.

Section 10-287b is repealed.

(1969, P.A. 751, S. 3; 1971, P.A. 695, S. 9.)



Section 10-287c - Regulations.

(a) The State Board of Education is authorized to prescribe such rules and regulations as may be necessary to implement the provisions of this chapter, provided any rules or regulations to implement the provisions of sections 10-283, 10-287, 10-287a, 10-292d and subsection (d) of section 10-292m shall be prescribed in consultation with the Secretary of the Office of Policy and Management. Whenever the Commissioner of Education has made a commitment for a grant on or before June 30, 2011, prior to the completion of a project as provided in section 10-287a, and said commissioner has made advances thereon as provided in said section, any such regulations prescribed in accordance with this section which were in effect at the time of such commitment and advances shall be applicable to any additional commitment and subsequent advances with respect to such project.

(b) Not later than June 30, 2013, the Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall adopt regulations in accordance with the provisions of chapter 54 in order to implement the provisions of this chapter. Such regulations shall apply to any project for which a grant application is filed with the Department of Education on or after July 1, 2013.

(1969, P.A. 751, S. 4; 1971, P.A. 695, S. 3; P.A. 76-351, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 84-460, S. 12, 16; P.A. 88-360, S. 36, 63; P.A. 97-265, S. 80, 98; P.A. 11-51, S. 124; P.A. 13-247, S. 200.)

History: 1971 act required consultation with commissioner of finance and control re rules and regulations and substituted reference to Sec. 10-287g for reference to repealed Sec. 10-287b; P.A. 76-351 added provision re applicability of rules and regulations in effect at time of commitment in cases involving advance payments and subsequent additional commitments; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 84-460 added provisions re adoption of regulations and required that regulations to implement the provisions of Secs. 10-287, 10-287a and 10-287g be prescribed in consultation with the secretary of the office of policy and management; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 97-265 added provision for regulations to implement Secs. 10-283, 10-292d and 10-292m(b) and deleted provision concerning regulations for Sec. 10-287g, effective July 1, 1997; P.A. 11-51 designated existing provisions as Subsec. (a) and added “on or before June 30, 2011” re whenever Commissioner of Education has made a grant commitment, deleted “rules or” and made a technical change therein, and added Subsec. (b) re Commissioner of Construction Services to adopt regulations, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2013.



Section 10-287d - Bond issue for school building project grants.

For the purposes of funding (1) grants to projects that have received approval of the Department of Administrative Services pursuant to sections 10-287 and 10-287a, subsection (a) of section 10-65 and section 10-76e, (2) grants to assist school building projects to remedy safety and health violations and damage from fire and catastrophe, and (3) technical high school projects pursuant to section 10-283b, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding eleven billion two hundred sixteen million one hundred sixty thousand dollars, provided five hundred sixty million dollars of said authorization shall be effective July 1, 2016. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(1969, P.A. 751, S. 5; 1971, P.A. 25, S. 1; 695, S. 4; June, 1971, P.A. 4, S. 4; 1972, P.A. 225, S. 3; P.A. 73-286, S. 4, 5; P.A. 76-418, S. 17, 18; P.A. 79-591, S. 1, 2; P.A. 80-317, S. 2, 3; S.A. 80-41, S. 61, 68; P.A. 84-443, S. 9, 20; P.A. 87-405, S. 14, 26; P.A. 88-343, S. 8, 32; P.A. 89-1, S. 1, 2; 89-331, S. 11, 30; P.A. 90-297, S. 5, 24; June Sp. Sess. P.A. 91-4, S. 11, 25; May Sp. Sess. 92-7, S. 10, 36; June Sp. Sess. P.A. 93-1, S. 10, 45; P.A. 95-272, S. 8, 29; P.A. 97-265, S. 81, 98; P.A. 98-259, S. 7, 17; P.A. 99-4, S. 1, 3; 99-241, S. 7, 66; 99-281, S. 3, 6; P.A. 00-167, S. 60, 69; June Sp. Sess. P.A. 01-7, S. 4, 28; May 9 Sp. Sess. P.A. 02-5, S. 9; Sept. 8 Sp. Sess. P.A. 03-2, S. 20; May Sp. Sess. P.A. 04-1, S. 6; June Sp. Sess. P.A. 05-5, S. 5; June Sp. Sess. P.A. 07-7, S. 47; P.A. 08-169, S. 30; June Sp. Sess. P.A. 09-3, S. 127; Sept. Sp. Sess. P.A. 09-2, S. 3; P.A. 11-57, S. 65; P.A. 12-116, S. 87; P.A. 13-239, S. 58; 13-247, S. 200; June Sp. Sess. P.A. 15-1, S. 60.)

History: 1971 acts changed bond limit from $160,000,000 to $241,755,000, deleted reference to Sec. 10-287 and to repealed Sec. 10-287b and further increased limit to $316,755,000 in June session; 1972 act included references to Sec. 10-65(a) and to Sec. 10-76e and increased bond limit to $393,880,000; P.A. 73-286 increased limit to $413,880,000; P.A. 76-418 included in provisions authorization for grants to remedy safety and health violations and damage from fire and catastrophe, required appropriation of amounts necessary to make punctual payments in contracts between state and bondholders and increased limit to $504,000,000; P.A. 79-591 increased limit to $509,000,000; P.A. 80-317 specified authorization for grants for projects whose final plans and specifications were approved before January 1, 1980, pursuant to sections enumerated; S.A. 80-41 increased limit to $514,000,000; P.A. 84-443 decreased authorization limit to $511,000,000; P.A. 87-405 decreased the bond authorization to $510,000,000; P.A. 88-343 removed the January 1, 1980 ending date and increased the bond authorization to $548,000,000; P.A. 89-1 authorized the state treasurer to issue bonds for the purposes of grants for projects approved pursuant to Sec. 10-287; P.A. 89-331 increased the bond authorization to $586,000,000; P.A. 90-297 increased the bond authorization from to $659,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $807,000,000; May Sp. Sess. P.A. 92-7 increased the bond authorization to $919,000,000; June Sp. Sess. P.A. 93-1 increased bond authorization to $1,186,100,000, effective July 1, 1993, provided $138,000,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 increased authorization amount to $1,446,100,000, effective July 1, 1995, provided $130,000,000 shall be effective July 1, 1996; P.A. 97-265 increased the cap for bonding and the amount of authorization that shall be effective July 1, 1998, effective July 1, 1997; P.A. 98-259, effective July 1, 1998, increased authorization from $1,699,560,000 to $1,749,560,000 provided $184,810,000 of said authorization is effective July 1, 1998; P.A. 99-4 increased authorization to $1,801,560,000, effective April 9, 1999; P.A. 99-241 increased authorization from to $2,511,360,000, effective July 1, 1999, provided $339,000,000 is effective July 1, 2000; P.A. 99-281 designated existing provisions as Subdivs. (1) and (2) and added Subdiv. (3) re regional vocational-technical school projects, effective July 1, 1999; P.A. 00-167 increased the aggregate bond authorization from $2,511,360,000 to $2,565,360,000, effective July 1, 2000, of which $393,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 increased authorization $3,158,360,000 provided $450,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 decreased the aggregate bond authorization to $3,108,360,000, effective July 1, 2002, of which $20,000,000 is effective July 1, 2003; Sept. 8 Sp. Sess. P.A. 03-2 increased the aggregate bond authorization from to $3,546,360,000, effective September 10, 2003, of which $458,000,000 is effective July 1, 2003; May Sp. Sess. P.A. 04-1 increased the aggregate authorization to $4,171,860,000 and provided that $625,500,000 of said authorization is effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 increased the aggregate authorization to $5,401,860,000, of which $650,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 increased aggregate authorization from $5,401,860,000 to $6,711,860,000, of which $603,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 08-169 increased aggregate authorization from $6,711,860,000 to $6,731,860,000, of which $623,000,000 is effective July 1, 2008, effective July 1, 2008; June Sp. Sess. P.A. 09-3 increased aggregate authorization from $6,731,860,000 to $6,920,210,000 and deleted provision re $623,000,000 of authorization to be effective July 1, 2008, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-2 increased aggregate authorization from $6,920,210,000 to $8,038,960,000, of which $630,400,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 changed “State Board of Education” to “Department of Construction Services” and increased aggregate authorization from $8,038,960,000 to $9,145,960,000, of which $584,000,000 is effective July 1, 2012, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012; P.A. 13-239 changed “Department of Construction Services” to “Department of Administrative Services” and increased aggregate authorization from $9,145,960,000 to $10,126,160,000, of which $469,900,000 is effective July 1, 2014, effective July 1, 2013; June Sp. Sess. P.A. 15-1 increased aggregate authorization from $10,126,160,000 to $11,216,160,000, of which $560,000,000 is effective July 1, 2016, effective July 1, 2015.



Section 10-287e - School Building Construction Fund.

All moneys received by the state in payment of the principal of and the interest on bonds purchased and held by the state under the provisions of section 10-287b of the 1969 supplement to the general statutes, together with all net earnings on the temporary investment thereof, shall comprise a fund to be designated “School Building Construction Fund” and the moneys in said fund shall be used to pay the principal of and the interest on bonds issued by the State Treasurer under sections 10-287d and 10-292k, and of notes, to the extent not paid by renewal notes, issued in anticipation of the receipt of the proceeds of such bonds.

(1969, P.A. 751, S. 6; 1971, P.A. 695, S. 5; P.A. 97-265, S. 82, 98.)

History: 1971 act substituted “bonds purchased and held by the state under the provisions of section 10-287b ...” for “bonds issued by a town, consolidated town and city or regional school district” under the provisions of said section; P.A. 97-265 added reference to Sec. 10-292k, effective July 1, 1997.



Section 10-287f - Renewal of temporary notes outstanding.

Any town or regional school district which has temporary notes outstanding in anticipation of the receipt of the proceeds from the sale of bonds authorized for construction of school building projects eligible for a grant under section 10-287a may renew such notes from time to time without regard to the provisions of sections 7-378 and 10-56 and any other sections of the general statutes, public act or special act or charter which limit the time for renewing temporary notes issued in anticipation of the receipt of the proceeds of bond issues, provided that (i) no such notes may be renewed to mature more than six months after the final grant payment under section 10-287a or July 1, 1971, whichever is later and (ii) all grant payments received by the town or district shall be applied promptly toward project costs or toward repayment of such temporary notes as the same shall become due and payable.

(June, 1969, P.A. 1, S. 65; 1971, P.A. 695, S. 6.)

History: 1971 act substituted “a grant under section 10-287a” for “state financial assistance under sections 10-287a and 10-287b”, deleted reference to provisions of Sec. 7-264 but included reference to Sec. 10-56 as not limiting note renewal and added proviso in Subdivs. (i) and (ii).



Section 10-287g and 10-287h - Interest subsidy on bonds issued after July 1, 1971. Site acquisition, dates and amounts of project cost and interest grant payments.

Sections 10-287g and 10-287h are repealed, effective July 1, 1997.

(1971, P.A. 695, S. 8; P.A. 76-418, S. 9, 10, 18; P.A. 78-218, S. 195, 196; 78-316, S. 2, 4; P.A. 82-253, S. 2, 4; P.A. 88-360, S. 37, 38, 63; 88-364, S. 117, 123; June 18 Sp. Sess. P.A. 97-11, S. 64, 65.)



Section 10-287i - Progress payments of state share of eligible project costs.

A grant under this chapter for any school building project authorized by the General Assembly on or after July 1, 1996, or for any project for which application is made pursuant to subsection (b) of section 10-283, on or after July 1, 1997, shall be paid as follows: Applicants shall request progress payments for the state share of eligible project costs calculated pursuant to sections 10-65, 10-76e and 10-286, at such time and in such manner as the Commissioner of Administrative Services shall prescribe provided no payments shall commence until the applicant has filed a notice of authorization of funding for the local share of project costs, and provided further no payments other than those for architectural planning and site acquisition shall be made prior to approval of the final architectural plans pursuant to section 10-292. The Department of Administrative Services shall withhold five per cent of a grant pending completion of an audit pursuant to section 10-287 provided, if the department is unable to complete the required audit within six months of the date a request for final payment is filed, the applicant may have an independent audit performed and include the cost of such audit in the eligible project costs.

(June 18 Sp. Sess. P.A. 97-11, S. 45, 65; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-287j - Bond issue for funding interest subsidy grants.

Notwithstanding the purposes set forth in section 10-287d, the State Treasurer is hereby authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, which have been previously authorized by the State Bond Commission pursuant to the provisions of said section 10-287d, in an aggregate principal amount of eighteen million nine hundred eighty-five thousand dollars for the purpose of funding interest subsidy grants, as such term is defined in section 10-292c. Such bonds shall be issued on or before July 1, 1999, and may be issued in one or more series. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances, such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(P.A. 98-259, S. 6, 17.)

History: P.A. 98-259 effective July 1, 1998.



Section 10-288 - Grants and loans to towns unable to complete projects.

Any town or regional school district having a school building project which it is unable to finance, after estimating any grant available to it under section 10-286, may, by vote of its legislative body or by vote of the regional board of education, direct the selectmen or the chairman of the board of education of such town or regional school district to apply to the State Board of Education for a hardship grant or loan for such purpose. The board shall, in determining the town's or district's ability to finance such a school building project, consider among other factors for such town or for the towns comprising such district the valuation of real property within such town or district as reflected in a grand list adjusted on the basis of true market value, tax-supported bonded indebtedness, the tax rate, expenditures for school building projects since July 1, 1945, school building needs as determined by the local board or boards of education for the present biennium and for such future period as the state board deems appropriate, and planned and urgently needed capital improvements which will affect the debt burden or tax rate of the town or towns. If the state board finds that (1) the town or district is financially unable to complete such project and (2) the standard of education in such town or district will deteriorate unless a hardship grant or loan is received for such project, the state board may, with the approval of a committee consisting of the Governor, the Attorney General, the Comptroller and the Secretary of the Office of Policy and Management, make a hardship grant or loan to such town or district in such amount and on such terms as it considers necessary and proper, and may in its discretion pay such grant or loan in one sum or in installments. In case of a hardship grant or loan to a regional school district, said state board may allocate the amount thereof which shall be credited to each town's proportionate share of the project or of the district's indebtedness and current expenditures as determined under the provisions of section 10-51.

(November, 1949, 1953, S. 986d; 1957, P.A. 261; 593, S. 7; P.A. 73-527; P.A. 77-614, S. 19, 610.)

History: P.A. 73-527 included references to hardship loans; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control.

Cited. 28 CS 207.



Section 10-288a - Replacement or relocation of secondary school associated with center.

When the secondary school with which an approved agricultural science and technology education center has been associated is to be replaced or relocated within a town or regional school district, the Commissioner of Education may require the relocation of the equipment and program in a building approximately equal to that serving as a center for agricultural science and technology education. Such new facilities shall be included in or adjacent to the high school which is to serve the needs of the agricultural science and technology education pupils and shall conform to requirements of the Commissioner of Education with respect to location, design and construction. Said town or regional school district may receive a grant for the construction of such replaced or relocated agricultural science and technology education center as provided in subsection (e) of section 10-286 for a secondary regional school district or subsection (f) of section 10-286, whichever may be appropriate. Upon final approval by the Commissioner of Education of the replacement or relocation of such agricultural science and technology education center the town or regional school district may use the facilities which had previously served as such center for such purposes as it determines advisable.

(1967, P.A. 638, S. 4; 1971, P.A. 365, S. 1; P.A. 88-360, S. 39, 63; P.A. 08-152, S. 16; 08-170, S. 33.)

History: 1971 act based determination of grants for construction of replaced or relocated vocational agriculture centers on provisions in Sec. 10-286(e) or (f), whichever is appropriate, rather than on the cost of the center or $200,000, whichever is less, minus the grant received for construction of original center; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008.



Section 10-289 - Issuance of bonds for school building project.

As used in this section, “school building project” means (1) the construction, purchase, extension, furnishing, equipping or major alteration of a building to be used for public school purposes, including the acquisition and improvement of land therefor, with the improvements thereon, if any, and (2) the construction, furnishing and equipping of any building which the towns of Norwich, Winchester and Woodstock may provide by lease or otherwise for use by the Norwich Free Academy, Gilbert School and Woodstock Academy, respectively, in furnishing education for public school pupils under the provisions of section 10-34. Any municipality upon approval by a vote of the members present at a regular or special meeting of its legislative body, shall have the power, without further authority from the General Assembly, to issue its bonds, or temporary notes related thereto, which shall be obligatory upon the inhabitants thereof, for the purpose of financing in whole or in part any school building project. School bonds, or temporary notes related thereto, authorized pursuant to this section or section 10-56, shall bear interest at such rate or rates as shall be determined in accordance with the provisions of resolutions authorizing such bonds or notes.

(November, 1949, 1953, June, 1955, S. 988d; 1957, P.A. 13, S. 66; 593, S. 8; 1971, P.A. 695, S. 7; P.A. 74-114, S. 1, 2; P.A. 76-418, S. 11, 18; P.A. 78-218, S. 197; P.A. 82-253, S. 3, 4.)

History: 1971 act included purchase of buildings in definition of “school building project” and included consolidated towns and cities and consolidated towns and boroughs in bonding authorization; P.A. 74-114 included in definition provisions re Norwich Free Academy, Gilbert School and Woodstock Academy; P.A. 76-418 added provision re interest on bonds; P.A. 78-218 substituted “municipality” for “town, consolidated town and city and consolidated town and borough”; P.A. 82-253 added references to temporary notes to be in conformance with provisions in Sec. 10-287 under which grant installment payments are related to payments on municipal bonds, including payments to retire temporary notes under certain conditions, effective July 1, 1982, and applicable to installment payments made on or after that date to retire temporary notes renewed for the third and subsequent years pursuant to Sec. 7-378a or 7-378e.

Acquisition of a school building site is not subject to Sec. 10-291 and is not within definition of a school building project. 168 C. 135. Cited. 220 C. 556.



Section 10-289a - Short-term financing for school building projects.

Notwithstanding any other provision of the general statutes, in the case of any school building project for which the total cost is less than one million dollars, the state shall not require permanent local financing prior to the payment of a grant for a school building project under this chapter. In any such case, the school district may pay off its debt on any such project over a period not to exceed four years if the school district promptly applies all project grant payments toward project costs or toward payment of temporary notes as the same become due and payable and provides for the payment of such notes in equal annual installments commencing no later than one year from the date of issue.

(P.A. 85-589, S. 1, 3; June Sp. Sess. P.A. 91-5, S. 36, 49; P.A. 97-265, S. 83, 98.)

History: June Sp. Sess. P.A. 91-5 substituted $1,000,000 for $500,000 as limit on projects which do not require permanent local financing as condition of grant payment; P.A. 97-265 deleted provision for state payment of interest and made a technical change, effective July 1, 1997.



Section 10-289d - Definitions.

For purposes of this section and sections 10-289e to 10-289g, inclusive:

(1) “Qualifying municipality” means a city, town or consolidated city and town which does not maintain a public high school and whose board of education has designated a private academy as the high school for such municipality for a period of not less than five years.

(2) “Private academy” means an incorporated or endowed high school or academy which is approved by the State Board of Education for public high school purposes pursuant to section 10-34 and which has been or is eligible to apply for a school construction grant commitment from the state pursuant to this chapter.

(3) “School building project” means a school building project as defined in subdivision (3) of section 10-282.

(4) “Bonds or notes” means any bonds or notes or any temporary notes issued in anticipation of the receipt of the proceeds of such bonds or notes.

(P.A. 87-461, S. 1, 7; 87-499, S. 27, 34; P.A. 90-256, S. 7, 9; P.A. 96-270, S. 8, 11.)

History: P.A. 87-499 amended the definition of “private academy” in Subdiv. (2) to substitute “has been or is eligible to” for “may” apply for a grant commitment; P.A. 90-256 in Subdiv. (2) substituted “an incorporated or endowed high school or academy” for “private academy” in the definition of “private academy”; P.A. 96-270 made a technical change in Subdiv. (3), effective July 1, 1996.



Section 10-289e - Private academy project proposal, public hearing, referendum vote.

Any private academy may propose to undertake a school building project to be financed by a loan of the proceeds of bonds or notes of a qualifying municipality and to have such bonds or notes guaranteed by one or more qualifying municipalities as provided in sections 10-289d to 10-289g, inclusive. Any such proposal shall describe generally the school building project, the maximum amount of the loan, the maximum amount of any bonds or notes to be issued, the name of the qualifying municipality which will issue such bonds or notes and the name of each qualifying municipality which will guarantee the payment of such bonds or notes. The private academy shall submit any such proposal to the board of selectmen of each qualifying municipality named in the proposal which has a board of selectmen or to the town council in each qualifying municipality named in the proposal which has a town council. The board of selectmen or town council to which such a proposal is submitted may, and upon the recommendation of the board of education of such qualifying municipality shall, hold a public hearing and a referendum vote on such proposal. The referendum shall be held no later than ninety days after the private academy submits such a proposal to a qualifying municipality. A copy of the proposal shall be filed in the office of the town clerk of each qualifying municipality named in the proposal and shall be made available for public inspection during the period beginning at least five days prior to the public hearing and ending on the day of such referendum. Notice of the public hearing shall be posted and published in a newspaper which has a substantial circulation in the qualifying municipality at least five days prior to such public hearing. Notice of the referendum and the question to be proposed shall be posted and published in a newspaper which has a substantial circulation in the qualifying municipality at least thirty days prior to such referendum. The referendum shall be held between the hours of six a.m. and eight p.m. The vote shall be taken and the results of the vote canvassed and declared in the same manner as is provided for an election of officers of a town, except that any person entitled to vote under section 7-6 may vote. If, in each qualifying municipality named in the proposal, the majority of those persons voting vote in favor of the proposal, the proposal shall be approved.

(P.A. 87-461, S. 2, 7; 87-499, S. 28, 34.)

History: P.A. 87-499 deleted the provision that absentee voting not be permitted in the referendum.



Section 10-289f - Loans. Bond issues. Guaranties.

(a) Any qualifying municipality which has a private academy within its boundaries may, in accordance with the provisions of sections 10-289d to 10-289g, inclusive, and if approved at a referendum in the manner provided in said sections, (1) make loans to the private academy to pay the costs of a school building project and (2) issue its bonds or notes to finance such loans.

(b) Any qualifying municipality may, in accordance with the provisions of sections 10-289d to 10-289g, inclusive, and if approved at referendum in the manner provided in said sections, guarantee the payment of principal and any redemption premiums of an interest on any bonds or notes issued pursuant to said sections.

(c) All loans authorized by said sections 10-289d to 10-289g, inclusive, shall be secured or unsecured, be evidenced by a note of the private academy, and be in such amounts, bear such date or dates, mature at such time or times, and may be subject to prepayment and may contain such other terms and conditions as are contained in a loan agreement between the qualifying municipality and the private academy. The board of selectmen of a qualifying municipality which has a board of selectmen or the town council in a qualifying municipality which has a town council may approve such loan agreement on behalf of such municipality.

(d) All bonds or notes issued pursuant to said sections 10-289d to 10-289g, inclusive, shall be subject to the provisions of chapter 109 except as otherwise provided in said sections. Notwithstanding the provisions of any general statute, special act or charter, bonds or notes issued pursuant to said sections shall be special obligations of the issuing municipality payable solely from the revenues, property and funds pledged to the payment thereof and shall be issued pursuant to a trust indenture between the issuing municipality and a bank or trust company. The board of selectmen or town council of the issuing municipality may approve the terms and provisions of such bonds or notes and of such trust indenture including, but not limited to, amounts, dates, maturities, rates of interest, and redemption provisions of such bonds or notes, the revenues, property or funds pledged to secure the payment thereof, the establishment of reserves and other funds and any other provisions as are customary in trust indentures securing bonds and debentures of corporations including, but not limited to, provisions for protecting or enforcing the rights and remedies of the holders of such bonds or notes or to restrict the individual rights of action of such holders. Such bonds or notes shall be secured by the note of the private academy, the loan repayment obligations and other covenants and provisions of the private academy under its loan agreement with the issuing municipality, the assignment of any security or property pledged by the private academy to secure repayment of its loan, any guaranty agreements of any qualifying municipality and any grant payments to which the trustee for the bonds or notes may be entitled to receive pursuant to section 10-289g. Any pledge made by the issuing municipality shall be valid and binding from the time the pledge is made. The revenues, property or funds so pledged and thereafter received by the issuing municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the issuing municipality, irrespective of whether such parties have notice thereof. Neither the trust indenture nor any other instrument by which a pledge is created need be recorded or filed.

(e) Bonds and notes issued pursuant to sections 10-289d to 10-289g, inclusive, shall be special obligations of the issuing municipality and shall not be payable from nor charged upon any funds other than the revenues, property or funds pledged to the payment thereof, nor shall the issuing municipality be subject to any liability thereon except to the extent of such pledged revenues, property and funds. No holder or holders of any bonds or notes shall have the right to compel any exercise of the taxing power of the issuing municipality to pay any bonds or notes or the interest thereon, nor to enforce payment thereon against any property of the issuing municipality except the revenues, property or funds pledged under the trust indenture. The bonds or notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the issuing municipality, except the revenues, property or funds pledged under the trust indenture. The substance of such limitation shall be plainly stated on the face of each bond or note.

(f) A qualifying municipality may contract with the holders of any of the bonds or notes issued pursuant to sections 10-289d to 10-289g, inclusive, as to the custody, collection, securing, investment and payment of any moneys of such a municipality derived in furtherance of the purposes of said sections and of any moneys held in a trust or otherwise for the payment of such bonds or notes, and carry out such contract. Moneys held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes and deposits of such moneys may be secured in the same manner as moneys of such a municipality. All banks and trust companies may give such security for such deposits. All moneys, securities and property received by such a municipality in trust for security of the bonds or notes issued pursuant to sections 10-289d to 10-289g, inclusive, shall be kept separate from other funds and accounts of the municipality and shall be used for the purposes of said sections and for no other purpose. All accounts of such a municipality established in furtherance of the purposes of said sections shall be audited annually by an independent certified public accountant.

(g) The bonds or notes of a municipality issued pursuant to sections 10-289d to 10-289g, inclusive, are (1) securities in which all public officers and bodies of the state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons whatsoever who are or may be authorized to invest in bonds or in other obligations of the state may properly and legally invest funds, including capital, in their control or belonging to them and (2) securities which may be deposited with and shall be received by all public officers and bodies of the state and all municipalities for any purpose for which the deposit of bonds or other obligations of the state is or may be authorized.

(h) It is determined that the powers conferred on municipalities by sections 10-289d to 10-289g, inclusive, are in all respect for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security and that the purposes of said sections are public purposes and that municipalities will be performing an essential governmental function in the exercise of the powers conferred upon them by said sections. In consideration of the acceptance of any payment for bonds or notes issued by a municipality pursuant to sections 10-289d to 10-289g, inclusive, the state covenants with the purchasers and all subsequent holders and transferees of such bonds or notes that such bonds or notes and the income therefrom shall at all times be free from taxation, except for estate and gift taxes and taxes on transfers. Issuing municipalities are authorized to include this covenant of the state in any agreement with the holder of such bonds or notes.

(i) The state pledges to and agrees with the holders of any bonds or notes that the state will not limit or alter the rights vested in a qualifying municipality to fulfill the terms of any agreements made with such holders, including agreements in any loan agreements, trust indentures or guaranty agreements, or in any way impair the rights and remedies of such holders until such bonds or notes, issued pursuant to sections 10-289d to 10-289g, inclusive, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. A qualifying municipality may include this pledge and agreement of the state in any agreement with the holders of such bonds or notes.

(j) All guaranties authorized by sections 10-289d to 10-289g, inclusive, shall be in such amounts, shall bear such date or dates and may contain such other terms and conditions as are contained in a guaranty agreement between the qualifying municipality and the indenture trustee for the bonds or notes issued pursuant to said sections. The board of selectmen or town council of the qualifying municipality may approve such guaranty agreement on behalf of such municipality. Each such guaranty shall constitute a general obligation of such qualifying municipality. If more than one qualifying municipality has entered into any such guaranty, each such municipality may, in the guaranty agreement, limit its obligation to an amount proportionate to the ratio of the number of students eligible for high school education from such municipality to the total number of students eligible for high school education from all municipalities which have entered such guaranties. Such guaranty obligations shall be reduced by the amount of moneys or securities held by the trustee for the bonds or notes in any fund for payment of such bonds or notes, including any grant payments received by the trustee pursuant to section 10-289g.

(k) No bonds or notes issued pursuant to sections 10-289d to 10-289g, inclusive, nor any guaranty of such bonds or notes shall be subject to any statutory limitation on the indebtedness of any qualifying municipality nor be included in computing the aggregate indebtedness and borrowing capacity of any qualifying municipality.

(l) The validity of any bonds or notes or of any guaranty authorized by sections 10-289d to 10-289g, inclusive, may be contested only if an action, suit or proceeding contesting such validity is commenced within sixty days after the date of any referendum approval thereof.

(P.A. 87-461, S. 3, 7.)



Section 10-289g - Defaults in payment. Withholding of state aid.

The loan obligation of the private academy and the bonds or notes issued to finance such loan shall be secured by all school construction grants committed by the state to the private academy for the school building project. In the event of any default by the private academy under its loan agreement, the qualifying municipalities shall have the right to set off any tuition payments to the private academy to the extent of all loan payments due by the private academy under its loan agreement during each twelve-month period following such default and make such tuition payments directly to the trustee for the bonds or notes. Whenever it is established that a qualifying municipality or private academy has defaulted in the payment of the principal or redemption premium or interest on its bonds or notes or on any payment obligation due under any loan agreement authorized by sections 10-289d to 10-289g, inclusive, or any other event of default under any such loan agreement or guaranty agreement or the trust indenture for the bonds or notes occurs, the payment of state aid and assistance to such qualifying municipality or private academy pursuant to any statute in existence at the time the default is established shall be withheld by the state. If the trustee, on behalf of a holder or owner of any such bond or note or of such qualifying municipality or private academy, files with the State Comptroller a verified statement describing such default, the Comptroller may investigate the circumstances of the alleged default, prepare and file in his office a certificate setting forth his finding with respect to the default and serve a copy of such finding, by registered or certified mail, upon the treasurer or chief fiscal officer of each such qualifying municipality and the private academy and the indenture trustee. Upon the filing of such a verified statement in the office of the Comptroller, the Comptroller shall deduct and withhold from all succeeding payments of state aid or assistance otherwise due each such qualifying municipality or private academy such amounts as are necessary to pay the principal and redemption premium of and interest on such bonds and notes of such a qualifying municipality until such time as the indenture trustee files a verified statement with the Comptroller that all defaults have been cured. Payments of state aid or assistance so deducted and withheld shall be forwarded promptly by the Comptroller and the Treasurer to the paying agent or agents for the bonds and notes for the sole purpose of payment of principal and redemption premium of and interest on such bonds or notes. The Comptroller shall promptly notify the treasurer or the chief fiscal officer of each such qualifying municipality and the private academy of any payment or payments made to any paying agent or paying agents pursuant to this section. The state of Connecticut hereby covenants with the purchasers, holders and owners from time to time of bonds and notes issued by a qualifying municipality for school purposes that it will not repeal the provisions of this section or amend or modify the same so as to limit or impair the rights and remedies granted by this section, provided nothing in this section shall be deemed or construed as requiring the state to continue the payment of state aid or assistance to any qualifying municipality or private academy or as limiting or prohibiting the state from repealing or amending any law relating to state aid or assistance, the manner and time of payment or apportionment thereof or the amount thereof.

(P.A. 87-461, S. 4, 7.)



Section 10-289h - Central kitchen facility projects.

Notwithstanding any provision of this chapter, a local or regional board of education may design and construct a central kitchen facility to provide food services to its public schools and shall be eligible for a school construction grant at the rate of reimbursement pursuant to subsection (a) of section 10-285a. Such project may also include costs for alterations, expansions or creation of existing or new kitchen facilities in its schools to accommodate the new method of centralized food service preparation. Such projects shall not be subject to the standard space specification requirements for school construction projects, but shall be of reasonable size and scope as approved by the Commissioner of Administrative Services.

(P.A. 01-173, S. 29, 67; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 01-173 effective July 1, 2001; pursuant to P.A. 11-51, “Commissioner of Education” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 10-290 - Advisory school planning service.

Section 10-290 is repealed.

(1953, S. 989d; 1957, P.A. 593, S. 9; 1959, P.A. 611, S. 6.)



Section 10-290a - Advisory services re school plant planning.

The Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall provide advisory services to local officials and agencies on long range school plant planning and educational specifications and review the sketches and preliminary plans and outline specifications for any school building project and the educational program which it is designed to house and advise boards of education and school building committees regarding the suitability of such plans on the basis of educational effectiveness, sound construction and reasonable economy of cost, including energy economy and efficiency.

(1959, P.A. 611, S. 1; 1969, P.A. 434, S. 1; P.A. 76-418, S. 12, 18; P.A. 77-597, S. 3; 77-614, S. 73, 610; P.A. 84-460, S. 13, 16; P.A. 85-613, S. 23, 154; P.A. 88-360, S. 40, 63; P.A. 11-51, S. 126; P.A. 13-247, S. 200.)

History: 1969 act included in duties of school construction economy service the provision of advisory services for long-range school plant planning and educational specifications and limited duty re plans and specifications to preliminary plans and specifications, deleting reference to final plans and specifications; P.A. 76-418 allowed board to employ engineers and to use expertise of public works department; P.A. 77-597 included advice concerning energy economy and efficiency and allowed board to hire accountants; P.A. 77-614 substituted department of administrative services for department of public works; P.A. 84-460 deleted provisions re school construction economy service and provisions re “employment of necessary staff, including architects, engineers and accountants...”; P.A. 85-613 made technical changes; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 11-51 replaced “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 10-290b - Publication and distribution of information.

The Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall arrange for the collection, publication and distribution of information on procedures for school building committees, building methods and materials suitable for school construction and on relevant educational methods, requirements and materials, and shall furnish such information to towns or regional school districts planning school construction. The Commissioner of Administrative Services, through the school construction economy service, shall from time to time inform local officials and agencies involved in school construction of the services available under sections 10-290a to 10-290d, inclusive.

(1959, P.A. 611, S. 2; P.A. 84-460, S. 14, 16; P.A. 88-360, S. 41, 63; P.A. 11-51, S. 127; P.A. 13-247, S. 200.)

History: P.A. 84-460 deleted reference to school construction economy service; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 11-51 replaced “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education” and replaced “Said commissioner” with “The Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 10-290c - Advisory committee.

Section 10-290c is repealed.

(1959, P.A. 611, S. 3; P.A. 76-418, S. 13, 18; P.A. 77-614, S. 609, 610.)



Section 10-290d - Conveyance of air space over schools.

Any municipality, with the approval of the Commissioner of Administrative Services, may convey any type of interest in air space over land used for school purposes to a private developer for residential or commercial uses or to a quasi-municipal or public nonmunicipal corporation. Said conveyance shall be made upon the recommendation of the chief executive officer with the approval of the legislative body of the municipality.

(1959, P.A. 611, S. 4; February, 1965, P.A. 340, S. 1; 1969, P.A. 705; P.A. 76-418, S. 14, 18; P.A. 84-460, S. 15, 16; P.A. 88-360, S. 42, 63; P.A. 90-256, S. 4, 9; P.A. 14-90, S. 12.)

History: 1965 act required that plans and specifications are to be submitted “at such time and in such manner as the state board of education may specify”; 1969 act added provisions re use of commercial or residential structures for school purposes and incorporated as Subsec. (b) provisions re conveyance of air space over land used for school purposes to private developer or quasi-municipal or public nonmunicipal corporation; P.A. 76-418 permitted state board to disapprove state assistance for projects which fail to meet construction standards, replacing provision which required board to “state in detail wherein it believes there has been a departure from such standards”; P.A. 84-460 deleted reference to school construction economy service and deleted provisions re standards of construction to “include the use of commercial or residential structures for school purposes”; P.A. 88-360 substituted “commissioner” for “state board” of education and made a technical change; P.A. 90-256 deleted Subsec. (a) re the establishment of standards of construction and review by the commissioner of education of preliminary plans and specifications; P.A. 14-90 replaced reference to Commissioner of Education with reference to Commissioner of Administrative Services, effective July 1, 2014.



Section 10-290e - Services agreements. Requirements. Prohibitions.

(a) Any town or regional school district that enters into a services agreement with a consultant to render independent architectural services for a project receiving state assistance pursuant to this chapter may, where necessary or desired, provide the consultant with instructions, guidance and directions in connection with the consultant's performance of such services. The consultant shall provide all labor, materials, supplies, tools, equipment and other facilities and necessary appurtenances or property for or incidental to such services requested by the town or regional school district to complete the school building project. As part of the services agreement, the consultant shall agree to perform such services as an independent contractor and in a good and workmanlike manner, consistent with: (1) Instructions, guidance and directions provided by the town or regional school district to the consultant; (2) the terms and conditions of the services agreement; (3) the highest prevailing applicable professional or industry standards; (4) sound architectural practices; and (5) any applicable laws, rules, regulations, ordinances, codes, orders and permits of all federal, state and local governmental bodies, agencies, authorities and courts having jurisdiction. Such services agreement shall not limit the liability of the consultant for errors and omissions related to the performance of the services.

(b) The consultant shall not use, publish, distribute, sell or divulge any information obtained from any town or regional school district through a services agreement for the consultant's own purposes or for the benefit of any person, firm, corporation or other entity without the prior, written consent of the town or regional school district that contracted for the services. Any reports or other work product prepared by the consultant while performing services under the services agreement shall be owned solely and exclusively by the town or regional school district that contracted for such services and the Department of Administrative Services and cannot be used by the consultant for any purpose beyond the scope of the services agreement without the prior written consent of the town or regional school district. Any information designated by the town or regional school district in accordance with applicable law as confidential shall not be disclosed to any third parties without the prior written consent of the town or regional school district that contracted for such services.

(c) For the purposes of subsections (a) and (b) of this section, “services agreement” means a written agreement between a consultant and a town or regional school district for the provision of independent architectural services for the purpose of a school building project for which the town or district is receiving state assistance pursuant to this chapter.

(d) Any town or regional school district that fails to adhere to the provisions of this section for a project for which the town or district receives state assistance pursuant to this chapter shall be assessed a ten per cent reduction in the amount of its grant approved pursuant to this chapter upon completion of an audit pursuant to section 10-287.

(P.A. 06-158, S. 10; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 06-158 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Education” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (b), effective July 1, 2013.



Section 10-290f - Standard school construction contracts. Guidance for projects.

(a) The Department of Administrative Services shall develop a series of standard school construction contracts that, upon completion of such series of contracts, towns and regional boards of education may use when contracting for any school building project receiving state assistance pursuant to this chapter. In the development of such contracts, the department shall ensure such contracts adhere to the provisions of section 10-290e, and any other standards as determined by the department. The town or regional board of education may modify the contract to meet their needs for the project, provided the contract conforms with the provisions of section 10-290e.

(b) The Department of Administrative Services shall provide leadership and guidance to recipients of grants pursuant to this chapter concerning the efficient and effective means for constructing and renovating school buildings. Such leadership and guidance shall include: (1) Identification and publication of exemplary plans and specifications for new school buildings and other school projects; (2) publication of pamphlets and materials describing the school construction process; (3) information about economical, safe and efficient buildings; (4) incorporation of technology in building designs to promote student learning; and (5) information about the proper maintenance of buildings.

(c) The Department of Administrative Services may use the services of the State Education Resource Center, established pursuant to section 10-357a, to carry out the provisions of this section.

(d) The Department of Administrative Services may use up to one hundred thousand dollars of the proceeds of the bonds issued pursuant to section 10-287d to carry out the provisions of this section.

(P.A. 06-158, S. 12; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-212, S. 18.)

History: P.A. 06-158 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Education” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2013; P.A. 14-212 amended Subsec. (c) by replacing “state education resource center pursuant to section 10-4q” with “State Education Resource Center, established pursuant to section 10-357a,”, effective June 13, 2014.



Section 10-291 - Approval of plans and site. Expense limit.

(a) No school building project for which state assistance is sought shall be undertaken except according to a plan and on a site approved by the Department of Administrative Services, the town or regional board of education and by the building committee of such town or district. No such school building project shall be undertaken at an expense exceeding the sum which the town or regional district may appropriate for the project. In the case of a school building project financed in whole or in part by an energy conservation lease purchase agreement, the expense of the project shall not exceed the sum which the town or regional school district approved for the project. A copy of final plans and specifications for each phase of site development and construction of all school building projects and for each phase thereof including site development shall be filed with the Commissioner of Administrative Services subject to the provisions of section 10-292 before the start of such phase of development or construction shall be begun. In the case of a school building project which is a new construction, extension or replacement of a building to be used for public school purposes, the town or regional board of education and the building committee of such town or district, prior to the approval of the architectural plans pursuant to the provisions of section 10-292, shall provide for a Phase I environmental site assessment in accordance with the American Society for Testing and Materials Standard #1527, Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process, or similar subsequent standards. The costs of performing such Phase I environmental site assessment shall be considered eligible costs of such school construction project. A town or regional school district may commence a phase of development or construction before completion of final plans and specifications for the whole project provided a copy of the latest preliminary plan and cost estimate for such project which has been approved by the town or regional board of education and by the building committee shall be submitted with the final plans and specifications for such phase. Any board of education which, prior to the approval of a grant commitment by the General Assembly, commences any portion of a school construction project or causes any such project to be let out for bid, shall not be eligible for a school construction grant until a grant commitment is so approved.

(b) The Department of Administrative Services shall not approve a school building project plan or site, as applicable, if:

(1) The site is in an area of moderate or high radon potential, as indicated in the Department of Energy and Environmental Protection's Radon Potential Map, or similar subsequent publications, except where the school building project plan incorporates construction techniques to mitigate radon levels in the air of the facility;

(2) The plans incorporate new roof construction or total replacement of an existing roof and do not provide for the following: (A) A minimum roof pitch that conforms with the requirements of the State Building Code, (B) a minimum twenty-year unlimited manufacturer's guarantee for water tightness covering material and workmanship on the entire roofing system, (C) the inclusion of vapor retarders, insulation, bitumen, felts, membranes, flashings, metals, decks and any other feature required by the roof design, and (D) that all manufacturer's materials to be used in the roofing system are specified to meet the latest standards for individual components of the roofing systems of the American Society for Testing and Materials;

(3) In the case of a major alteration, renovation or extension of a building to be used for public school purposes, the plans do not incorporate the guidelines set forth in the Sheet Metal and Air Conditioning Contractors National Association's publication entitled “Indoor Air Quality Guidelines for Occupied Buildings Under Construction” or similar subsequent publications;

(4) In the case of a new construction, extension, renovation or replacement, the plans do not provide that the building maintenance staff responsible for such facility are trained in or are receiving training in, or that the applicant plans to provide training in, the appropriate areas of plant operations including, but not limited to, heating, ventilation and air conditioning systems pursuant to section 10-231e, with specific training relative to indoor air quality; or

(5) In the case of a project for new construction, extension, major alteration, renovation or replacement involving a school entrance for inclusion on any listing submitted to the General Assembly in accordance with section 10-283 on or after July 1, 2008, the plans do not provide for a security infrastructure for such entrance.

(1949 Rev., S. 1496; 1953, S. 990d; 1957, P.A. 593, S. 10; 1967, P.A. 294, S. 1; P.A. 73-358, S. 2; P.A. 76-418, S. 15, 18; P.A. 85-589, S. 2, 3; P.A. 88-360, S. 43, 63; P.A. 91-220, S. 5, 8; P.A. 93-378, S. 2, 4; P.A. 03-76, S. 30; 03-220, S. 6; P.A. 04-26, S. 8; 04-168, S. 1; P.A. 07-208, S. 1; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; 13-256, S. 18.)

History: 1967 act specified that site must be approved as well as plan; P.A. 73-358 required filing of plans and specifications “for each phase of site development and construction” before each phase begins and allowed commencement of phase before final plans complete for whole project if final phase plans and latest preliminary plan and cost estimates have been submitted; P.A. 76-418 made provisions applicable to projects for which state assistance sought, included reference to districts, forbade letting project out for bid until grant commitment approved and allowed commencement of phase before approval of grant commitment under same conditions as previously applied; P.A. 85-589 amended section to allow towns which commence projects or let projects out for bid to remain eligible for project grants effective July 1, 1985, and transferred site approval power from state board of education to department of education; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 91-220 required that filing of plans and specifications be pursuant to Sec. 10-292; P.A. 93-378 added provision regarding project financed by energy conservation lease purchase agreement, effective July 1, 1993; P.A. 03-76 made a technical change, effective June 3, 2003; P.A. 03-220 designated existing provisions as Subsec. (a) and amended same by making a technical change and adding provisions re environmental site assessment, and added Subsec. (b) re grounds for rejection of a plan or site, effective July 1, 2003; P.A. 04-26 made technical changes in Subsec. (b)(4), effective April 28, 2004; P.A. 04-168 amended Subsec. (b)(2)(A) by adding provisions permitting a reduction in minimum roof pitch, effective June 1, 2004; P.A. 07-208 added Subsec. (b)(5) re school entrances, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(1), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 13-256 amended Subsec. (b)(2)(A) to replace requirement that plans provide a minimum roof pitch of one-half inch per foot or, under certain circumstances, one-quarter inch per foot with requirement that plans provide a minimum roof pitch that conforms with requirements of the State Building Code, effective July 11, 2013.

Prior approval by town board of education and town building committee not applicable to acquisition of a school building site. 168 C. 135.



Section 10-291a - Code compliance improvements not required in certain situations.

Notwithstanding the provisions of this chapter, in the case of a school building project to expand an existing school building, the Commissioner of Administrative Services shall not require code compliance improvements to the existing part of the building not affected by the project as a condition of reimbursement for the project under this chapter.

(P.A. 96-270, S. 10, 11; P.A. 11-51, S. 128; P.A. 13-247, S. 200.)

History: P.A. 96-270 effective July 1, 1996; P.A. 11-51 replaced “State Board of Education” with “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 10-292 - Review of final plans by Commissioner of Administrative Services. Exceptions; role of local officials.

(a) Upon receipt by the Commissioner of Administrative Services of the final plans for any phase of a school building project as provided in section 10-291, said commissioner shall promptly review such plans and check them to the extent appropriate for the phase of development or construction for which final plans have been submitted to determine whether they conform with the requirements of the Fire Safety Code, the Department of Public Health, the life-cycle cost analysis approved by the Commissioner of Administrative Services, the State Building Code and the state and federal standards for design and construction of public buildings to meet the needs of disabled persons, and if acceptable a final written approval of such phase shall be sent to the town or regional board of education and the school building committee. No phase of a school building project, subject to the provisions of subsection (c) or (d) of this section, shall go out for bidding purposes prior to such written approval.

(b) Notwithstanding the provisions of subsection (a) of this section, a town or regional school district may submit final plans and specifications for oil tank replacement, roof replacement, asbestos abatement, code violation, energy conservation, network wiring projects or projects for which state assistance is not sought, to the local officials having jurisdiction over such matters for review and written approval. The total costs for an asbestos abatement, code violation, energy conservation, or network wiring project eligible for review and approval under this subsection shall not exceed one million dollars. Except for projects for which state assistance is not sought and projects for which the town or regional school district is using a state contract pursuant to subsection (d) of this section, no school building project described in this subsection shall go out for bidding purposes prior to the receipt and acceptance by the Department of Administrative Services of such written approval.

(c) On and after October 1, 1991, if the Commissioner of Administrative Services does not complete his or her review pursuant to subsection (a) of this section, not later than thirty days after the date of receipt of final plans for a school building project, a town or regional school district may submit such final plans to local officials having jurisdiction over such matters for review and written approval. In such case, the school district shall notify the commissioner of such action and no such school building project shall go out for bidding purposes prior to the receipt by the commissioner of such written approval, except for projects for which the town or regional school district is using a state contract pursuant to subsection (d) of this section. Local building officials and fire marshals may engage the services of a code consultant for purposes of the review pursuant to this subsection, provided the cost of such consultant shall be paid by the school district.

(d) If the Department of Administrative Services makes a state contract available for use by towns or regional school districts, a town or regional school district may use such contract, provided the actual estimate for the school building project under the state contract is not given until receipt by the town or regional school district of approval of the plan pursuant to this section.

(1953, S. 991d; 1957, P.A. 593, S. 11; 1969, P.A. 413; P.A. 73-358, S. 3; P.A. 76-418, S. 16, 18; P.A. 77-597, S. 4; 77-614, S. 73, 323, 587, 610; P.A. 87-496, S. 49, 110; P.A. 88-360, S. 44, 63; P.A. 90-256, S. 5, 9; P.A. 91-220, S. 6, 8; P.A. 93-381, S. 9, 39; P.A. 94-245, S. 5, 46; P.A. 95-257, S. 12, 21, 58; P.A. 96-244, S. 30, 63; P.A. 98-249, S. 66, 67; P.A. 01-173, S. 28, 67; P.A. 03-76, S. 31; P.A. 11-8, S. 33; 11-51, S. 90, 129, 130; P.A. 13-247, S. 219.)

History: 1969 act required that plans be checked for compliance with standards for design and construction of public buildings to meet needs of disabled persons; P.A. 73-358 included reference to regional boards of education and required checking plans “to the extent appropriate for the phase ... for which final plans have been submitted” for conformity; P.A. 76-418 required written approval of phases checked and forbade bids before such written approval obtained, deleting previous provision for report which carried no authority to prevent bids or continuance of project; P.A. 77-597 required check for conformity with life-cycle cost analysis requirements; P.A. 77-614 substituted commissioner of administrative services for commissioner of public works and, effective January 1, 1979, substituted department of health services for state department of health; P.A. 87-496 substituted public works for administrative services commissioner; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 90-256 added Subsec. (b) re submission of final plans and specifications for certain projects to local officials; P.A. 91-220 in Subsec. (a) added references to state building code and federal standards and made technical changes, in Subsec. (b) increased the limitation from $100,000 to $1,000,000 and added Subsec. (c) re review procedures; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-245 amended Subsec. (b) to add energy conservation projects, effective June 2, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-244 amended Subsec. (a) to replace “State Fire Code” with “State Fire Safety Code”, effective July 1, 1996; P.A. 98-249 amended Subsec. (a) to add reference to new Subsec. (d), amended Subsecs. (b) and (c) to add exceptions for use of state contracts and added new Subsec. (d) re use of state contracts, effective June 8, 1998; P.A. 01-173 amended Subsec. (b) to include network wiring, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (b), effective June 3, 2003; P.A. 11-8 made a technical change in Subsec. (a), effective May 24, 2011; P.A. 11-51 amended Subsec. (a) by replacing “Commissioner of Public Works” with “Commissioner of Construction Services”, and amended Subsec. (d) by replacing “Department of Public Works” with “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by replacing “Commissioner of Construction Services” with “Commissioner of Administrative Services”, amended Subsec. (c) by making technical changes and amended Subsec. (d) by deleting reference to “Department of Construction Services”, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2013.

See chapter 541 part III re safety requirements for public buildings.



Section 10-292a and 10-292b - Abatement of asbestos hazards; inspections; regulations. Asbestos abatement plans; reports by school districts.

Sections 10-292a and 10-292b are repealed.

(P.A. 85-541, S. 1, 2, 4; P.A. 86-65, S. 1, 2; P.A. 91-260, S. 2.)



Section 10-292c - Definitions.

As used in sections 10-292c to 10-292n, inclusive:

(1) “Bonds or municipal bonds” means (A) any bond, note, certificate or other evidence of indebtedness, and (B) any energy conservation lease purchase agreement.

(2) “Energy conservation lease purchase agreement” means an energy conservation lease purchase agreement, as defined in subdivision (17) of section 10-282.

(3) “Interest subsidy grants” means the grant payments by the state to pay the interest cost on bonds, or on temporary notes renewed in accordance with section 7-378a or 7-378e into the third or any subsequent year of such renewal following the date of issuance of the original notes, issued by a town, regional school district or regional educational service center to finance a school building project.

(4) “Regional educational service center” means a body corporate and politic established pursuant to the provisions of part IVa of chapter 164.

(5) “School building project” means school building project, as defined in subdivision (3) of section 10-282.

(P.A. 97-265, S. 85, 98; P.A. 98-252, S. 33, 80.)

History: P.A. 97-265 effective July 1, 1997; P.A. 98-252 made a technical change, effective July 1, 1998.



Section 10-292d - Interest subsidy grants.

(a) For school building projects authorized by the General Assembly prior to July 1, 1996, and for projects pursuant to subsection (b) of section 10-283 for which application was made prior to July 1, 1997, each town and regional school district shall be eligible to apply for and accept interest subsidy grants, as provided in sections 10-292c to 10-292n, inclusive. Any town desiring an interest subsidy grant may, by vote of its legislative body, authorize the board of education of such town to apply to the Commissioner of Education and to accept or reject such grants for the town. Any regional school board may vote to authorize the supervising agent of the regional school district to apply to the Commissioner of Education for and to accept or reject such grants for the district. Applications for such grants under sections 10-292c to 10-292n, inclusive, shall be made by the superintendent of schools of such town or regional school district on the form provided and in the manner prescribed by the Commissioner of Education. Grant applications under sections 10-292c to 10-292n, inclusive, shall be received, reviewed and approved or disapproved by the Commissioner of Education. All applications submitted prior to the first day of July in any year shall be reviewed promptly by the commissioner and the amount of the grant shall be estimated. The commissioner shall annually prepare a listing of all such eligible grants under sections 10-292c to 10-292n, inclusive, together with the amount of the estimated grants therefor and shall submit the same to the Governor and the General Assembly on or before the fifteenth day of December, except as provided in section 10-292e, with a request for authorization to enter into grant commitments. The General Assembly shall annually authorize the commissioner to enter into grant commitments on behalf of the state in accordance with the commissioner's listing for such grants as the General Assembly shall determine. The commissioner shall not enter into any such grant commitments except pursuant to such legislative authorization.

(b) Notwithstanding the application date requirements of this section, the Commissioner of Education may approve applications for interest subsidy grants in connection with school building projects to remedy damage from fire and catastrophe or to correct safety, health and other code violations at any time within the limit of available grant authorization and make payments thereon within the limit of appropriated funds.

(P.A. 97-265, S. 86, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292e - Committee from General Assembly to review listing of eligible interest subsidy grants.

A committee to review the listing of eligible grants submitted pursuant to sections 10-292c to 10-292n, inclusive, shall be appointed annually on or before July first. Such committee may be the same committee that is appointed pursuant to section 10-283a. The listing of eligible grants shall be submitted to said committee prior to December fifteenth annually to determine if said listing is in compliance with section 10-292d. The committee may modify the listing if it finds that the Commissioner of Education acted in an arbitrary or unreasonable manner in establishing the listing. Prior to February first annually, the committee shall submit the approved or modified listing of grants to the Governor and the General Assembly.

(P.A. 97-265, S. 87, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292f - Approval or disapproval of interest subsidy applications by Commissioner of Education.

(a) The Commissioner of Education is authorized to receive, review and approve applications for state grants under sections 10-292c to 10-292n, inclusive, or to disapprove any such application if it does not meet the standards or school building priorities established by the State Board of Education.

(b) When any such application is approved, said commissioner shall certify to the State Comptroller the amount of the grant for which the town, regional school district or regional educational service center is eligible under sections 10-292c to 10-292n, inclusive, and the amount and time of the payment thereunder. Upon receipt of such certification, the State Comptroller is authorized and directed to draw his order on the State Treasurer in such amount and at such time as certified by said commissioner.

(P.A. 97-265, S. 88, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292g - Percentage determination for interest subsidy grants.

(a) The percentage of interest subsidy grant money a local board of education may be eligible to receive under the provisions of section 10-292i shall be determined as follows: (1) Each town shall be ranked in descending order from one to one hundred sixty-nine according to such town's adjusted equalized net grand list per capita, as defined in section 10-261; (2) based upon such ranking, a percentage of not less than twenty nor more than eighty shall be determined for each town on a continuous scale.

(b) The percentage of interest subsidy grant money a regional board of education may be eligible to receive under the provisions of section 10-292i shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the district by such town's ranking, as determined in subsection (a) of this section, (2) adding together the figures determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank. In the case of an interest subsidy grant (A) for a secondary regional school district, such reimbursement percentage shall be increased by five per cent and (B) for a regional school district accommodating pupils in kindergarten to grade twelve, inclusive, such reimbursement percentage shall be increased by ten per cent, except that no such percentage shall exceed eighty-five per cent.

(c) The percentage of interest subsidy grant money a regional educational service center may be eligible to receive shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the population of each member town in the regional educational service center by such town's ranking, as determined in subsection (a) of this section, (2) adding together the figures for each town determined under subdivision (1) of this subsection and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same reimbursement percentage as would a town with the same rank.

(P.A. 97-265, S. 89, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292h - Interest subsidy grants to incorporated or endowed high schools and academies.

(a) For school building projects authorized by the General Assembly prior to July 1, 1996, and for projects pursuant to subsection (b) of section 10-283 for which application was made prior to July 1, 1997, any incorporated or endowed high school or academy approved by the State Board of Education pursuant to section 10-34 may apply and be eligible subsequently to be considered for interest subsidy grant commitments from the state pursuant to sections 10-292c to 10-292n, inclusive. Applications pursuant to this subsection shall be filed at such time and on such forms as the Department of Education prescribes. The Commissioner of Education shall approve such applications pursuant to the provisions of section 10-292f deemed applicable by the Department of Education.

(b) The amount of any interest subsidy grant approved by said commissioner under this section shall be computed pursuant to the provisions of section 10-292i. Grant payments shall be made in accordance with sections 10-292c to 10-292n, inclusive, as deemed applicable by the Department of Education.

(c) The percentage of interest subsidy grant money each incorporated or endowed high school or academy may be eligible to receive under the provisions of subsection (b) of this section shall be determined by its ranking. The ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town which, at the time of application for such grant commitment, has designated such school as the high school for such town for a period of not less than five years from the date of such application, by such town's percentile ranking, as determined in subsection (a) of section 10-292g, (2) adding together the figures for each town determined under subdivision (1) of this subsection and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns which designate the school as their high school under subdivision (1) of this subsection. The ranking determined pursuant to this subdivision shall be rounded to the next higher whole number. Such high school or academy shall receive the same reimbursement percentage as would a town with the same rank.

(d) In order for an incorporated or endowed high school or academy to be eligible for an interest subsidy grant commitment pursuant to this section, such high school or academy shall (1) provide educational services to the town or towns designating it as the high school for such town or towns for a period of not less than ten years after completion of the interest subsidy grant payments under this section and (2) provide that at least half of the governing board which exercises final educational, financial and legal responsibility for the high school or academy, exclusive of the chairman of such board, be representatives of the board or boards of education designating the high school or academy as the high school for each such board's town.

(P.A. 97-265, S. 90, 98; P.A. 03-76, S. 32.)

History: P.A. 97-265 effective July 1, 1997; P.A. 03-76 made technical changes in Subsecs. (a) and (b), effective June 3, 2003.



Section 10-292i - Computation of interest subsidy grants.

(a) The amount of the interest subsidy grant approved by the Commissioner of Education under the provisions of sections 10-292c to 10-292n, inclusive, shall be the eligible percentage, as determined in section 10-292g, times the eligible interest costs, provided such interest subsidy grant amount and percentage may be adjusted by the Commissioner of Education to the same extent that the grant for the school building project financed by the bonds of the town, regional school district or regional educational service center to which such interest subsidy grant relates is adjusted pursuant to section 10-286.

(b) In the case of any grants computed under this section, any federal funds or other state funds received for such costs covered by the grant shall be deducted from cost estimates prior to computation of the grant.

(P.A. 97-265, S. 91, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292j - Installment payment of interest subsidy grants. Withholding of state grant payments.

(a) An interest subsidy grant approved under sections 10-292c to 10-292n, inclusive, shall be paid in installments, the number and time of payment of which shall correspond to the number and time of interest installment payments on municipal bonds, including payments to retire temporary notes renewed for the third and subsequent years pursuant to section 7-378a or 7-378e issued for the purpose of financing the school building project to which such interest subsidy grant relates and shall be equal to the state's share of interest costs per interest installment on municipal bonds or notes, provided final payment shall not be made prior to an audit conducted by the State Board of Education. Annual interest subsidy grant installments paid pursuant to this section on interest installment payments to retire temporary notes renewed pursuant to said section 7-378a or 7-378e shall be paid only if at the time such temporary notes are renewed, the rate of interest applicable to such notes is less than the rate of interest that would be applicable with respect to twenty-year bonds if issued at the time of such renewal. The determination related to such rates of interest pursuant to this subsection may be reviewed and shall be subject to approval by the Commissioner of Education prior to renewal of such notes.

(b) If the commissioner determines that a school building project has not met the approved conditions of the original application, the State Board of Education may withhold subsequent state interest subsidy grant payments related to said school building project until appropriate action, as determined by the commissioner, is taken to cause the school building project to be in compliance with the approved conditions or may require repayment of all state interest subsidy grant payments for said school building project when such appropriate action is not undertaken within a reasonable time.

(P.A. 97-265, S. 92, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292k - Bond issue for interest subsidy grants.

For purposes of funding interest subsidy grants, except for interest subsidy grants made pursuant to subsection (b) of section 10-292m, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding three hundred sixty-six million eight hundred thousand dollars, provided two million one hundred thousand dollars of said authorization shall be effective July 1, 2016. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances, such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(P.A. 97-265, S. 93, 98; P.A. 99-4, S. 2, 3; 99-241, S. 8, 66; P.A. 00-167, S. 61, 69; June Sp. Sess. P.A. 01-7, S. 17, 28; May 9 Sp. Sess. P.A. 02-5, S. 10; Sept. 8 Sp. Sess. P.A. 03-2, S. 21; May Sp. Sess. P.A. 04-1, S. 7; June Sp. Sess. P.A. 05-5, S. 6; June Sp. Sess. P.A. 07-7, S. 48; June Sp. Sess. P.A. 09-3, S. 128; Sept. Sp. Sess. P.A. 09-2, S. 4; P.A. 11-57, S. 66; P.A. 13-239, S. 59; June Sp. Sess. P.A. 15-1, S. 61.)

History: P.A. 97-265 effective July 1, 1997; P.A. 99-4 increased authorization from $113,100,000 to $121,100,000, effective April 9, 1999; P.A. 99-241 increased authorization to $188,100,000, effective July 1, 1999, provided $61,000,000 is effective July 1, 2000; P.A. 00-167 decreased the aggregate bond authorization to $144,100,000, effective July 1, 2000, of which $17,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 decreased the authorization to $121,100,000, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 increased the aggregate bond authorization to $171,100,000, effective July 1, 2002, of which $50,000,000 is effective July 1, 2002; Sept. 8 Sp. Sess. P.A. 03-2 increased the aggregate bond authorization from to $198,100,000, effective September 10, 2003, of which $27,000,000 is effective July 1, 2003; May Sp. Sess. P.A. 04-1 increased the aggregate authorization to $231,100,000 and provided that $33,000,000 of said authorization is effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 increased the aggregate authorization to $281,100,000, of which $25,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 increased aggregate authorization from $281,100,000 to $311,900,000, of which $16,400,000 is effective July 1, 2008, effective November 2, 2007; June Sp. Sess. P.A. 09-3 increased aggregate authorization from $311,900,000 to $314,500,000 and deleted provision re $16,400,000 of authorization to be effective July 1, 2008, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-2 increased aggregate authorization from $314,500,000 to $334,700,000, of which $11,200,000 is effective July 1, 2010, effective September 25, 2009 (Revisor’s note: The word “interest” in the first occurrence of the phrase “interest subsidy grants” was inadvertently omitted from the 2009 acts and was restored editorially by the Revisors for accuracy, and the word “thereon” was inadvertently inserted after the phrase “accrued interest” in the 2009 acts and was deleted editorially by the Revisors for accuracy); P.A. 11-57 increased aggregate authorization from $334,700,000 to $356,400,000, of which $8,300,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 increased aggregate authorization from $356,400,000 to $361,700,000, of which $4,300,000 is effective July 1, 2014, effective July 1, 2013; June Sp. Sess. P.A. 15-1 increased aggregate authorization from $361,700,000 to $366,800,000, of which $2,100,000 is effective July 1, 2016, effective July 1, 2015.



Section 10-292l - Certification of dates and amounts of interest subsidy grant payments.

Any grant commitment entered into by the Commissioner of Education on or prior to July 1, 1997, which includes a commitment to pay the interest cost on bonds or temporary notes renewed in accordance with section 7-378a or 7-378e into the third or any subsequent year of such renewal following the date of issuance of the original notes, issued by a town or regional school district to finance the state share of the cost of a school building project as determined by the Commissioner of Education, and if not paid prior to July 1, 1997, shall be considered to have been properly made pursuant to, and is subject to, sections 10-292c to 10-292n, inclusive. On or after July 1, 1997, each town and regional school district shall submit a separate application to the Commissioner of Education for interest subsidy grants described in sections 10-292c to 10-292n, inclusive. The Commissioner of Education shall certify to the State Comptroller, upon completion of the issuance of bonds or such renewal of temporary notes, the dates and amount of interest subsidy grant payments to be made pursuant to sections 10-292c to 10-292n, inclusive, and the State Comptroller is authorized and directed to draw an order on the State Treasurer upon such certification to pay the amounts so certified when due. The State Treasurer shall make such interest subsidy grant payments at least ten days prior to the interest payment dates on bonds or temporary notes related thereto. In the event that a school building project is not completed at the time bonds or temporary notes related thereto or short-term financing are issued to finance the project, the certification of the interest subsidy grant amounts by the Commissioner of Education may be based on estimates, provided, upon completion of such project and notification of final acceptance to the state, the Commissioner of Education shall adjust and recertify the dates and amounts of subsequent interest subsidy grant payments based on the state's share of final eligible costs.

(P.A. 97-265, S. 94, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292m - Short-term financing and interest subsidy grants. Availability of interest subsidy grants for the local share of the cost of school building projects; amount of grant.

(a) Notwithstanding any other provision of the general statutes, in the case of any school building project for which the total cost is less than one million dollars, the state shall not require permanent local financing prior to the payment of an interest subsidy grant under sections 10-292c to 10-292n, inclusive. In any such case, the school district may pay off its debt on any such project over a period not to exceed four years if the school district promptly applies all interest subsidy grant payments toward interest costs on such debt as the same becomes due and payable and provides for the payment of such debt in equal annual installments commencing no later than one year from the date of issue. The interest subsidy grant percentage on such debt of the district shall be the same as if permanent financing had been used.

(b) Interest subsidy grants shall be available for bonds issued after July 1, 1971, for the local share of the cost of a school building project eligible for assistance under section 10-287a. The State Comptroller is authorized and directed to draw an order on the State Treasurer upon certification of the Commissioner of Education to pay any regional school district, town, consolidated town and city, and consolidated town and borough an interest subsidy grant on such bonds issued after July 1, 1971, for the local share of the cost of such school building project but not in excess of the amount certified as such share by the Commissioner of Education for such project. The local share of the cost of such project shall be the total cost of such project, as determined by the Commissioner of Education to be eligible for assistance under section 10-287a, less the total grant payments made by the state. Such interest subsidy shall be the difference between four per cent per annum and the lower of six per cent per annum or the net interest cost on such bonds. Such payments may be made on a reimbursement basis in the event the bonds were issued prior to the date of certification from the commissioner to the State Comptroller in accordance with sections 10-292c to 10-292n, inclusive.

(P.A. 97-265, S. 95, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292n - Default by municipality or private academy.

The loan obligation of a private academy and the bonds or notes issued to finance such loan pursuant to sections 10-289d to 10-289g, inclusive, shall be secured by all interest subsidy grants committed by the state to the private academy in connection with such financing. Whenever it is established that a qualifying municipality or private academy has defaulted in the payment of the principal or redemption premium or interest on its bonds or notes or on any payment obligation due under any loan agreement authorized by said sections 10-289d to 10-289g, inclusive, or any other event of default under any such loan agreement or guaranty agreement or the trust indenture for the bonds or notes occurs, the payment of interest subsidy grants to such qualifying municipality or private academy pursuant to any provision of the general statutes in effect at the time the default is established shall be withheld by the state. If the trustee, on behalf of a holder or owner of any such bond or note or such qualifying municipality or private academy, files with the State Comptroller a verified statement describing such default, the State Comptroller may investigate the circumstances of the alleged default, prepare and file in his office a certificate setting forth his finding with respect to the default and serve a copy of such finding, by registered or certified mail, upon the State Treasurer or chief fiscal officer of each such qualifying municipality and the private academy and the indenture trustee. Upon the filing of such a verified statement in the office of the State Comptroller, the State Comptroller shall deduct and withhold from all succeeding interest subsidy grant payments otherwise due each such qualifying municipality or private academy such amounts as are necessary to pay the interest on such bonds and notes of such a qualifying municipality until such time as the indenture trustee files a verified statement with the State Comptroller that all defaults have been cured. Payments of interest subsidy grants so deducted and withheld shall be forwarded promptly by the State Comptroller and the State Treasurer to the paying agent or agents for the bonds and notes for the sole purpose of payment of interest on such bonds or notes. The State Comptroller shall promptly notify the State Treasurer or the chief fiscal officer of each such qualifying municipality and the private academy of any payment or payments made to any paying agent or paying agents pursuant to this section. The state of Connecticut hereby covenants with the purchasers, holders and owners, from time to time, of bonds and notes issued by a qualifying municipality for school purposes that it will not limit or impair the rights and remedies granted by this section, provided nothing in this section shall be construed as requiring the state to continue the payment of state aid or assistance to any qualifying municipality or private academy or as limiting or prohibiting the state from repealing or amending any law relating to state aid or assistance, the manner and time of payment or apportionment thereof or the amount thereof.

(P.A. 97-265, S. 96, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292o - Leasing of facilities by regional educational service centers; grants.

Section 10-292o is repealed, effective October 5, 2009.

(P.A. 97-265, S. 97, 98; June 30 Sp. Sess. P.A. 03-6, S. 11; P.A. 04-26, S. 9; P.A. 05-245, S. 43; P.A. 06-13, S. 7; June Sp. Sess. P.A. 07-3, S. 6; Sept. Sp. Sess. P.A. 09-6, S. 61.)



Section 10-292p - School-based health clinic. Entrance requirement.

Section 10-292p is repealed, effective July 8, 2009.

(P.A. 07-185, S. 33; P.A. 08-184, S. 35; P.A. 09-232, S. 105.)



Section 10-292q - School Building Projects Advisory Council.

(a) There is established a School Building Projects Advisory Council. The council shall consist of: (1) The Secretary of the Office of Policy and Management, or the secretary’s designee, (2) the Commissioner of Administrative Services, or the commissioner’s designee, (3) the Commissioner of Education, or the commissioner’s designee, and (4) five members appointed by the Governor, one of whom shall be a person with experience in school building project matters, one of whom shall be a person with experience in architecture, one of whom shall be a person with experience in engineering, one of whom shall be a person with experience in school safety, and one of whom shall be a person with experience with the administration of the State Building Code. The chairperson of the council shall be the Commissioner of Administrative Services, or the commissioner’s designee. A person employed by the Department of Administrative Services who is responsible for school building projects shall serve as the administrative staff of the council. The council shall meet at least quarterly to discuss matters relating to school building projects.

(b) The School Building Projects Advisory Council shall (1) develop model blueprints for new school building projects that are in accordance with industry standards for school buildings and the school safety infrastructure criteria, developed pursuant to section 10-292r, (2) conduct studies, research and analyses, and (3) make recommendations for improvements to the school building projects processes to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, education and finance, revenue and bonding.

(P.A. 11-51, S. 132; P.A. 13-3, S. 83; 13-247, S. 200; P.A. 14-90, S. 13; 14-217, S. 56; June Sp. Sess. P.A. 15-3, S. 8.)

History: P.A. 11-51 effective July 1, 2011; P.A. 13-3 amended Subsec. (b)(1) by adding requirement that model blueprints be in accordance with industry standards for school buildings and the school safety infrastructure standards, effective April 4, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, in Subsec. (a), effective July 1, 2013; P.A. 14-90 amended Subsec. (a) by adding new Subdiv. (3) re Commissioner of Education or commissioner’s designee and redesignating existing Subdiv. (3) as Subdiv. (4), effective June 6, 2014; P.A. 14-217 amended Subsec. (a)(3) by replacing “three” with “five” and adding provision re person with experience in school safety and person with experience with administration of State Building Code to be members appointed by the Governor, effective June 13, 2014; June Sp. Sess. P.A. 15-3 amended Subsec. (b)(1) by replacing “standards” with “criteria”, effective July 1, 2015.



Section 10-292r - School Safety Infrastructure Council. School safety infrastructure criteria.

(a) There is established a School Safety Infrastructure Council. The council shall consist of: (1) The Commissioner of Administrative Services, or the commissioner’s designee; (2) the Commissioner of Emergency Services and Public Protection, or the commissioner’s designee; (3) the Commissioner of Education, or the commissioner’s designee; (4) one appointed by the president pro tempore of the Senate, who shall be a person with expertise in building security, preferably school building security; (5) one appointed by the speaker of the House of Representatives, who shall be a licensed professional engineer who is a structural engineer; (6) one appointed by the majority leader of the Senate, who shall be a public school administrator certified by the State Board of Education; (7) one appointed by the majority leader of the House of Representatives, who shall be a firefighter, emergency medical technician or a paramedic; (8) one appointed by the minority leader of the Senate, who shall be a school resource officer; (9) one appointed by the minority leader of the House of Representatives, who shall be a public school teacher certified by the State Board of Education; and (10) two appointed by the Governor, one of whom shall be a licensed building official and one of whom shall be a licensed architect. The Commissioner of Administrative Services shall serve as the chairperson of the council. The administrative staff of the Department of Administrative Services shall serve as staff for the council and assist with all ministerial duties.

(b) The School Safety Infrastructure Council shall develop school safety infrastructure criteria for school building projects awarded grants pursuant to this chapter and the school security infrastructure competitive grant program, pursuant to section 84 of public act 13-3*. Such school safety infrastructure criteria shall conform to industry standards for school building safety infrastructure and shall address areas including, but not be limited to, (1) entryways to school buildings and classrooms, such as, reinforcement of entryways, ballistic glass, solid core doors, double door access, computer-controlled electronic locks, remote locks on all entrance and exits and buzzer systems, (2) the use of cameras throughout the school building and at all entrances and exits, including the use of closed-circuit television monitoring, (3) penetration resistant vestibules, and (4) other security infrastructure improvements and devices as they become industry standards. The council shall meet at least annually to review and update, if necessary, the school safety infrastructure criteria and make such criteria available to local and regional boards of education.

(c) Not later than January 1, 2014, and annually thereafter, the School Safety Infrastructure Council shall submit the school safety infrastructure criteria to the Commissioners of Emergency Services and Public Protection and Education, the School Building Projects Advisory Council, established pursuant to section 10-292q, and the joint standing committees of the General Assembly having cognizance of matters relating to public safety and education, in accordance with the provisions of section 11-4a.

(P.A. 13-3, S. 80; 13-247, S. 200; P.A. 14-90, S. 2; June Sp. Sess. P.A. 15-3, S. 5.)

*Note: Section 84 of public act 13-3 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-3 effective April 4, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-90 amended Subsec. (a) by adding Subdiv. (10) re Governor’s appointee who shall be a licensed building official, effective June 6, 2014; June Sp. Sess. P.A. 15-3 replaced “standards” with “criteria” throughout, amended Subsec. (a) by adding additional appointment re licensed architect in Subdiv. (10) and amended Subsec. (b) by replacing “under” with “awarded grants pursuant to” and “include” with “address areas including” and deleting “projects receiving reimbursement as part of” and “standards regarding”, effective July 1, 2015.



Section 10-292s - School building project safety assessment.

The Commissioner of Administrative Services may require any town or regional board of education applying for a grant for a school building project, pursuant to this chapter, to conduct a safety assessment of the school building project to measure compliance with the school safety infrastructure criteria, established pursuant to section 10-292r. Such town or regional board of education shall use an assessment tool designated by the commissioner or an alternative assessment tool that provides a comparable safety and security assessment of the project, as determined by the commissioner.

(P.A. 14-90, S. 4; June Sp. Sess. P.A. 15-3, S. 9.)

History: P.A. 14-90 effective July 1, 2014; June Sp. Sess. P.A. 15-3 replaced “standards” with “criteria”, effective July 1, 2015.



Section 10-292t - Standard checklist for school building projects.

(a) Not later than October 1, 2015, the Department of Administrative Services shall develop a standard checklist for construction projects of school buildings. Such checklist shall include, but need not be limited to, testing for polychlorinated biphenyls and asbestos.

(b) On and after October 1, 2015, the Department of Administrative Services shall conduct an assessment of any construction project of a school building receiving state funding for compliance with the standard checklist developed pursuant to subsection (a) of this section.

(June Sp. Sess. P.A. 15-3, S. 2.)

History: June Sp. Sess. P.A. 15-3 effective July 1, 2015.



Section 10-292u - School building project clearinghouse.

(a) The Department of Administrative Services shall establish a school building project clearinghouse for the collection and distribution of school building project designs, plans and specifications. Such clearinghouse shall consist of a publicly accessible database for the collection and storage of relevant publications and school building project designs, plans and specifications that have been approved by the department pursuant to this chapter.

(b) Any architect or professional engineer who is registered or licensed to practice such person’s profession in accordance with the applicable provisions of the general statutes may submit school building project designs, plans and specifications for posting in the school building project clearinghouse. The licensed architect of record or professional engineer of record shall retain ownership and liability for any such design, plan or specifications submitted to the school building project clearinghouse.

(June Sp. Sess. P.A. 15-3, S. 3.)

History: June Sp. Sess. P.A. 15-3 effective July 1, 2015.






Chapter 174 - Education of the Blind

Section 10-293 - Board of Education and Services for the Blind; advisor to Department of Rehabilitation Services. Membership.

(a) There is established a Board of Education and Services for the Blind that shall serve as an advisor to the Department of Rehabilitation Services in fulfilling its responsibilities in providing services to the blind and visually impaired in the state.

(b) (1) The Board of Education and Services for the Blind shall consist of members appointed as follows: Six appointed by the Governor, one appointed by the president pro tempore of the Senate, one appointed by the speaker of the House of Representatives, one appointed by the majority leader of the Senate, one appointed by the minority leader of the Senate, one appointed by the majority leader of the House of Representatives and one appointed by the minority leader of the House of Representatives and all shall be residents of the state. The Commissioner of Social Services shall be a member, ex officio. One of the members appointed by the Governor shall be the parent of a child who receives services provided by the board, and not less than two of the members appointed by the Governor shall be blind persons.

(2) Three members appointed by the Governor shall serve a term of four years. Three members appointed by the Governor shall serve a term of two years. The three members appointed by the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate shall serve a term of four years. The three members appointed by the speaker of the House of Representatives, the majority leader of the House of Representatives, and the minority leader of the House of Representatives shall serve a term of two years. Thereafter, all members shall be appointed for a term of four years, commencing on January fourth of the year of the appointment.

(3) One of the members appointed by the Governor shall be designated by the Governor as the chairperson of the board. The board shall meet annually in the month of September and may meet at any other time upon the call of its chairperson; and the chairperson shall call a meeting at the request of two or more members. Any appointed member who fails to attend three consecutive meetings or fifty per cent of all meetings held during any calendar year shall be deemed to have resigned. A majority of the members in office shall constitute a quorum. The appointing authority may, for reasonable cause, remove any appointed member and appoint another person to fill the vacancy for the unexpired portion of the term. Any vacancy in the Board of Education and Services for the Blind shall be filled by the appointing authority for the unexpired portion of the term.

(1949 Rev., S. 1608; 1957, P.A. 249; September, 1957, P.A. 13, S. 7; 1961, P.A. 539, S. 2; 1963, P.A. 386, S. 1; 1967, P.A. 582, S. 1; P.A. 74-150, S. 1; P.A. 77-614, S. 536, 610; P.A. 84-361, S. 1, 7; P.A. 88-156, S. 6; P.A. 93-262, S. 1, 87; P.A. 04-90, S. 1; P.A. 05-156, S. 3; P.A. 06-124, S. 1; P.A. 11-44, S. 7; June 12 Sp. Sess. P.A. 12-1, S. 39.)

History: 1961 act allowed governor to appoint staff member in his place and changed secretary of board to executive secretary; 1963 act changed name of board and made executive secretary its director; 1967 act changed membership requirements for board by adding an additional member who shall be a blind person for a total of eight members, two of whom shall be blind; P.A. 74-150 deleted requirement that one member be a woman; P.A. 77-614 removed governor and chief justice of supreme court as members, installed commissioner of human resources as member, decreased number of members to seven and added Subsec. (b) placing board within human resources department for administrative purposes, effective January 1, 1979; P.A. 84-361 amended Subsec. (a) by adding provisions re attendance requirements for retaining membership and re members needed for quorum; P.A. 88-156 deleted language re four-year term of office; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 04-90 amended Subsec. (a) to require that one member be the parent of a child who receives services provided by the board and not less than two members be blind persons and to make conforming and technical changes; P.A. 05-156 amended Subsec. (a) to specify that a board member appointed by the Governor shall be designated as board chairperson, substitute “chairperson” for “director” re calling of board meetings and delete provision re board adopting rules for its own action and regulations for determining persons who receive benefits; P.A. 06-124 amended Subsec. (a) by specifying that board is to serve as the central policy making authority in providing services to the blind and visually impaired in the state and by adding that the terms of the current board members shall expire on January 3, 2007, added new Subsec. (b) re composition of the board on and after January 4, 2007, added Subsec. (c) re duties of and report from the board, and redesignated existing Subsec. (b) as Subsec. (d), effective June 2, 2006; P.A. 11-44 amended Subsec. (a) by replacing provision designating board as policy making authority with provision requiring board to serve as advisor to Bureau of Rehabilitative Services and deleting provision re board membership, amended Subsec. (b)(1) by deleting “On and after January 4, 2007”, amended Subsec. (b)(3) by adding provision requiring chairperson to call a meeting at the request of more than 2 members, deleted former Subsec. (c) re duties of board, and deleted former Subsec. (d) re board within Department of Social Services for administrative purposes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-294 - Executive director. Qualifications. Compensation. Rules and regulations.

Section 10-294 is repealed, effective July 1, 2011.

(1949 Rev., S. 1609; 1961, P.A. 539, S. 3; 1963, P.A. 386, S. 2; 77-614, S. 537, 610; P.A. 03-217, S. 1; P.A. 05-156, S. 4; P.A. 11-44, S. 178.)



Section 10-294a - Legal blindness. Impaired vision. Defined.

For the purposes of this chapter:

(a) A person is legally blind if such person's central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if such person's visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees;

(b) A person has impaired vision if such person's central visual acuity does not exceed 20/70 in the better eye with correcting lenses.

(1961, P.A. 539, S. 1; 1969, P.A. 767, S. 1; P.A. 75-231, S. 1, 6; P.A. 78-218, S. 200; P.A. 05-156, S. 5.)

History: 1969 act defined what is meant by impaired vision; P.A. 75-231 defined what is meant by products made or manufactured by the blind; P.A. 78-218 added feminine personal pronouns; P.A. 05-156 amended Subsec. (a) to replace “blind” with “legally blind”, made technical changes in Subsecs. (a) and (b) for the purpose of gender neutrality and deleted former Subsec. (c) re definition of products made or services provided by blind persons.



Section 10-294b - Braille Literacy Advisory Council.

Section 10-294b is repealed, effective October 1, 2005.

(P.A. 00-127, S. 1, 4; P.A. 05-156, S. 11.)



Section 10-295 - Specialized vision-related instruction, educational programs, goods and services. Expense of services. Teachers and educational resources; funding. Adult home instruction. Adaptive equipment.

(a) All residents of this state, regardless of age, who, because of blindness or impaired vision, require specialized vision-related educational programs, goods and services, on the signed recommendation of the Commissioner of Rehabilitation Services, shall be entitled to receive such instruction, programs, goods and services for such length of time as is deemed expedient by said commissioner. Upon the petition of any parent or guardian of a blind child or a child with impaired vision, a local board of education may provide such instruction within the town or it may provide for such instruction by agreement with other towns as provided in subsection (d) of section 10-76d. All educational privileges prescribed in part V of chapter 164, not inconsistent with the provisions of this chapter, shall apply to the pupils covered by this subsection.

(b) The Commissioner of Rehabilitation Services shall expend funds for the services made available pursuant to subsection (a) of this section from the educational aid for blind and visually handicapped children account in accordance with the provisions of this subsection. The Commissioner of Rehabilitation Services may adopt, in accordance with the provisions of chapter 54, such regulations as the commissioner deems necessary to carry out the purpose and intent of this subsection.

(1) The Commissioner of Rehabilitation Services shall provide, upon written request from any interested school district, the services of teachers of the visually impaired, based on the levels established in the individualized education or service plan. The Commissioner of Rehabilitation Services shall also make available resources, including, but not limited to, the Braille and large print library, to all teachers of public and nonpublic school children. The commissioner may also provide vision-related professional development and training to all school districts and cover the actual cost for paraprofessionals from school districts to participate in agency-sponsored Braille training programs. The commissioner shall utilize education consultant positions, funded by moneys appropriated from the General Fund, to supplement new staffing that will be made available through the educational aid for the blind and visually handicapped children account, which shall be governed by formal written policies established by the commissioner.

(2) The Commissioner of Rehabilitation Services shall use funds appropriated to said account, first to provide specialized books, materials, equipment, supplies, adaptive technology services and devices, specialist examinations and aids, preschool programs and vision-related independent living services, excluding primary educational placement, for eligible children without regard to a per child statutory maximum.

(3) The Commissioner of Rehabilitation Services may, within available appropriations, employ certified teachers of the visually impaired in sufficient numbers to meet the requests for services received from school districts. In responding to such requests, the commissioner shall utilize a formula for determining the number of teachers needed to serve the school districts, crediting six points for each Braille-learning child and one point for each other child, with one full-time certified teacher of the visually impaired assigned for every twenty-five points credited. The commissioner shall exercise due diligence to employ the needed number of certified teachers of the visually impaired, but shall not be liable for lack of resources. Funds appropriated to said account may also be utilized to employ additional staff in numbers sufficient to provide compensatory skills evaluations and training to blind and visually impaired children and special assistants to the blind and other support staff necessary to ensure the efficient operation of service delivery. Not later than October first of each year, the Commissioner of Rehabilitation Services shall determine the number of teachers needed based on the formula provided in this subdivision. Based on such determination, the Commissioner of Rehabilitation Services shall estimate the funding needed to pay such teachers’ salaries and related expenses.

(4) In any fiscal year, when funds appropriated to cover the combined costs associated with providing the services set forth in subdivisions (2) and (3) of this subsection are projected to be insufficient, the Commissioner of Rehabilitation Services may collect revenue from all school districts that have requested such services on a per student pro rata basis, in the sums necessary to cover the projected portion of these services for which there are insufficient appropriations.

(c) The Commissioner of Rehabilitation Services may provide for the instruction of the adult blind in their homes, expending annually for this purpose such sums as the General Assembly may appropriate.

(d) The Commissioner of Rehabilitation Services may expend up to ten thousand dollars per fiscal year per person twenty-one years of age or over who is both blind or visually impaired and deaf for the purpose of providing services through specialized public and private entities from which such person can benefit. The commissioner may determine the criteria by which a person is eligible to receive specialized services and may adopt regulations necessary to carry out the provisions of this subsection.

(e) The Commissioner of Rehabilitation Services may, within available appropriations, purchase adaptive equipment for persons receiving services pursuant to this chapter.

(1949 Rev., S. 1610; 1949, 1953, 1955, S. 1002d; March, 1958, P.A. 17, S. 1; 1959, P.A. 582; 591; 1961, P.A. 539, S. 4; 1963, P.A. 386, S. 3; 577; February, 1965, P.A. 289, S. 1, 2; 574, S. 12; 1967, P.A. 462, S. 1, 2; 1969, P.A. 159, S. 1, 2; 580, S. 1, 2; 767, S. 2; 1971, P.A. 567, S. 1; 1972, P.A. 212, S. 1; P.A. 73-469, S. 1, 2; P.A. 74-260, S. 1, 2; P.A. 78-211, S. 1, 2; 78-218, S. 201; P.A. 79-525, S. 1; P.A. 81-378, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 138, 165; P.A. 98-252, S. 26, 80; P.A. 03-219, S. 1; P.A. 04-16, S. 1; P.A. 05-156, S. 6; P.A. 08-133, S. 1; P.A. 11-44, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 40; P.A. 13-234, S. 70; June Sp. Sess. P.A. 15-5, S. 369.)

History: 1959 acts required that child and either parent or guardian have resided in state for three years immediately preceding application for aid and increased maximum payment by the state; 1961 act further increased maximum payment, increased the maximum additional sum payable, added the provision for blind children with other severe physical handicaps or mental retardation or emotionally maladjusted children, reduced the residence requirement from three years to one year and added Subsec. (c); 1963 acts increased the state’s maximum payment and changed the name of the board; 1965 acts increased maximum payment for instruction in Subsec. (a) from $2,100 to $2,700 per year and increased maximum payment in Subsec. (b) from $4,500 to 5,000 per year and substituted Sec. 10-75g for reference to repealed Sec. 10-81 in Subsec. (a); 1967 act increased maximum payment in Subsec. (a) to $2,900 and in Subsec. (b) to $5,500; 1969 acts amended Subsec. (a) to require recommendation of director rather than affirmative vote of three board members for special instruction, to require director to submit names of those recommended to the board, to substitute Sec. 10-76d for Sec. 10-75g, to increase maximum payment for instruction to $3,400, to increase clothing payments from $60 to $100, to add provisions re reimbursement for transportation costs and to extend provisions to those with impaired vision, amended Subsec. (b) to require bona fide residency for eligibility rather than three years’ residency, to increase maximum payment to $6,000 and to extend provisions to those with impaired vision; 1971 act made provisions applicable to persons regardless of age, increased maximum payment in Subsec. (a) to $4,000 and in Subsec. (b) to $7,000; 1972 act increased maximum payment in Subsec. (a) to $4,800 and in Subsec. (b) to $8,400; P.A. 73-469 increased payment in Subsec. (a) to $5,400; P.A. 74-260 increased payment in Subsec. (a) to $6,400 and in Subsec. (b) to $9,400; P.A. 78-211 increased maximum payment in Subsec. (b) to $12,000; P.A. 78-218 included regional boards of education in transportation reimbursement provisions in Subsec. (a) and removed masculine personal pronouns in Subsec. (b); P.A. 79-525 added Subsec. (d) re expenditures for persons 21 or older who are both blind or visually impaired and deaf; P.A. 81-378 raised maximum expenditure per year per child from $12,000 to $14,000 in Subsec. (b); June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by requiring a local or regional board of education to request reimbursement by the first of June for expenses incurred during the preceding first of July through the thirty-first of December and by the first of December for expenses incurred during the preceding first of January through the thirtieth of June, amended Subsec. (b) by decreasing the amount of funds the board may expend for sending certain children to specialized facilities from $14,000 to $11,000, and added Subsec. (e) allowing the board to purchase adaptive equipment and specifying the cost limits of such purchases, effective July 1, 1997; P.A. 98-252 amended Subsec. (a) to substitute referral by a local or regional board of education for referral by the State Board of Education for purposes of providing instruction to children with vision greater than as defined in Sec. 10-294a, effective July 1, 1998; P.A. 03-219 amended Subsec. (a) by substituting “specialized vision-related educational programs, goods and services” for “special educational programs”, making conforming change, and deleting provisions re submission of names by director to the board, “educable” child, $6,400 per person instructional spending limit, $100 per person clothing allowance, $300 per person transportation allowance, and services to a child with vision greater than as defined in Sec. 10-294a, amended Subsec. (b) by deleting provisions re $11,000 per fiscal year per child instructional spending limit for children with multiple handicaps, adding provision re $6,400 per fiscal year per child instructional spending limit and adding Subdivs. (1) to (6) re educational resources and teachers provided by the Board of Education and Services for the Blind to school districts, establishment of formula to determine the number of teachers needed to serve a district, and establishment of pro rata formula for distribution of funds from educational aid for blind and visually handicapped children account, effective July 9, 2003; P.A. 04-16 made technical changes; P.A. 05-156 amended Subsec. (b)(1) to provide that agency may cover actual cost for paraprofessionals to participate in agency-sponsored Braille training programs, amended Subsec. (b)(3) to authorize use of account funds to employ rehabilitation teachers, rehabilitation technologists and orientation and mobility teachers, amended Subsec. (b)(5) to add requirement that costs of retaining teacher for the visually impaired are reimbursable provided such teacher has participated in not less than five hours of professional development training on vision impairment or blindness during school year, amended Subsec. (b)(6) to provide for distribution of funds contingent on school district submitting an annual progress report for each eligible child, amended Subsec. (d) by substituting “providing services through specialized public and private entities” for “sending such person to a specialized public or private facility within the state” and making conforming changes and amended Subsec. (e) to delete provision re maximum cost that board could expend for purchase of adaptive equipment; P.A. 08-133 amended Subsec. (b)(3) to permit 5% of funds appropriated to account to be used to employ special assistants to the blind and other support staff, effective July 1, 2008; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” or “director of the Bureau of Rehabilitative Services” and made technical and conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” and “director” with “Commissioner of Rehabilitation Services” and “commissioner”, respectively, effective July 1, 2012; P.A. 13-234 amended Subsec. (b) by deleting provision re fiscal year maximum payment of $6,400, deleting former Subdivs. (5) and (6) re remaining funds in educational services account to be returned to school districts and making technical changes, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(3) by replacing “rehabilitation teachers, rehabilitation technologists and orientation and mobility teachers” with “additional staff”, deleting provision re up to 5 per cent of appropriation may be utilized to employ special assistants, and deleting “benefits” re commissioner’s estimate of funding, effective July 1, 2015.



Section 10-295a - Appropriation.

Section 10-295a is repealed.

(1969, P.A. 767, S. 3; P.A. 78-218, S. 211.)



Section 10-296 - Contracts with public or private entities.

The Commissioner of Rehabilitation Services may, within available appropriations, contract with public or private entities, individuals or private enterprises for the instruction of the blind.

(1949 Rev., S. 1612; 1961, P.A. 539, S. 5; 1963, P.A. 386, S. 4; 1969, P.A. 159, S. 3; P.A. 05-156, S. 7; P.A. 11-44, S. 9; June 12 Sp. Sess. P.A. 12-1, S. 41.)

History: 1961 act changed the technical language of the statute, changed the upper age limit from 16 to 18 years, added requirement that application be made by the executive secretary of the board, added requirement that an initial investigation be made and changed the substance of the court order; 1963 act changed executive secretary to director; 1969 act substituted director for board; P.A. 05-156 substituted “available appropriations” for “the expenditure therefor provided in section 10-295” and “entities” for “institutions” and deleted language re director's authority to compel attendance of blind child at institutions having facilities for the instruction of the blind; P.A. 11-44 added reference to director of the Bureau of Rehabilitative Services, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 10-297 - Employment and aid.

The Commissioner of Rehabilitation Services is authorized to aid in securing employment for legally blind persons. Said commissioner may aid legally blind persons in such way as said commissioner deems expedient, expending for such purpose such sum as the General Assembly appropriates.

(1949 Rev., S. 1613; June, 1955, S. 1003d; 1961, P.A. 539, S. 6; 1969, P.A. 159, S. 4; P.A. 78-218, S. 202; P.A. 11-44, S. 10; June 12 Sp. Sess. P.A. 12-1, S. 42; P.A. 13-7, S. 1; 13-208, S. 74.)

History: 1961 act changed maximum expenditure from monthly to annual basis and clarified that additional payment was in discretion of board; 1969 act substituted director for board; P.A. 78-218 replaced personal pronoun “he” with “said director”; P.A. 11-44 added reference to director of the Bureau of Rehabilitative Services and made a technical change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” and “director” with “Commissioner of Rehabilitation Services” and “commissioner”, respectively, effective July 1, 2012; P.A. 13-7 changed from “partially blind” to “legally blind” the category of persons who may receive employment aid and eliminated per person maximum expenditure of $960 per fiscal year, effective July 1, 2013; P.A. 13-208 made a technical change.



Section 10-297a - Grants to Connecticut Radio Information Service, Inc.

The Commissioner of Rehabilitation Services may make grants, within available appropriations, to the Connecticut Radio Information Service, Inc., for the purchase of receivers and for costs related to the operation of said service.

(P.A. 85-419, S. 1, 2; P.A. 11-44, S. 11; June 12 Sp. Sess. P.A. 12-1, S. 43.)

History: P.A. 11-44 replaced “executive director of the Board of Education and Services for the Blind” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 10-298 - Powers and duties of the Department of Rehabilitation Services re services for persons who are blind or visually impaired.

(a) The Commissioner of Rehabilitation Services shall prepare and maintain a register of the blind in this state which shall describe their condition, cause of blindness and capacity for education and rehabilitative training. The commissioner may register cases of persons whose eyesight is seriously defective and who are liable to become visually disabled or blind, and may take such measures in cooperation with other authorities as the commissioner deems advisable for the prevention of blindness or conservation of eyesight and, in appropriate cases, for the education of children and for the vocational guidance of adults having seriously defective sight but who are not blind. The commissioner shall establish criteria for low vision care and maintain a list of ophthalmologists and optometrists that are exclusively authorized to receive agency funds through established and existing state fee schedules for the delivery of specifically defined low vision services that increase the capacity of eligible recipients of such services to maximize the use of their remaining vision.

(b) The Commissioner of Rehabilitation Services may accept and receive any bequest or gift of money or personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property made to the Commissioner of Rehabilitation Services, and may hold and use such money or property for the purposes, if any, specified in connection with such bequest, devise or gift.

(c) The Commissioner of Rehabilitation Services shall provide the Department of Motor Vehicles with the names of all individuals sixteen years of age or older who, on or after October 1, 2005, have been determined to be blind by a physician, an advanced practice registered nurse or an optometrist, as provided in section 10-305. The Commissioner of Rehabilitation Services shall provide simultaneous written notification to any individual whose name is being transmitted by the Commissioner of Rehabilitation Services to the Department of Motor Vehicles. The Commissioner of Rehabilitation Services shall update the list of names provided to the Department of Motor Vehicles on a quarterly basis. The list shall also contain the address and date of birth for each individual reported, as shown on the records of the Department of Rehabilitation Services. The Department of Motor Vehicles shall maintain such list on a confidential basis, in accordance with the provisions of section 14-46d. The Commissioner of Rehabilitation Services shall enter into a memorandum of understanding with the Commissioner of Motor Vehicles to effectuate the purposes of this subsection.

(1949 Rev., S. 1611; September, 1957, P.A. 11, S. 13; 1961, P.A. 539, S. 7; 1963, P.A. 386, S. 5; P.A. 77-147; P.A. 83-307, S. 1, 2; P.A. 84-546, S. 27, 173; P.A. 89-12, S. 1, 3; P.A. 05-156, S. 1; P.A. 06-130, S. 7; P.A. 11-44, S. 12; June 12 Sp. Sess. P.A. 12-1, S. 44; P.A. 13-7, S. 2; P.A. 14-188, S. 10; 14-217, S. 161; P.A. 16-39, S. 73.)

History: 1961 act changed inspection requirement from once every three months to annually, made preparation of register compulsory and clarified right to aid those with defective eyesight but not blind; 1963 act changed the name of the board; P.A. 77-147 added Subsec. (b) re acceptance of bequest or gift of real or personal property; P.A. 83-307 inserted new Subsec. (b) to require Connecticut Institute for the Blind to submit proposed operating budget for Oak Hill School to board of education and services for the blind, relettering former Subsec. (b) as Subsec. (c); P.A. 84-546 made technical change in Subsec. (a), substituting “activities” for “doings”; P.A. 89-12 deleted provision re the power of the board of education and services for the blind to visit, inspect and report on the Connecticut Institute for the Blind in Subsec. (a), deleted former Subsec. (b) re annual submission of proposed operating budget for Oak Hill School and relettered the remaining Subsec. accordingly; P.A. 05-156 amended Subsec. (a) to require agency to establish criteria for low vision care and maintain a list of ophthalmologists and optometrists that are to deliver services to persons with low vision, and to substitute “rehabilitative” for “industrial” and “disabled” for “handicapped” and added new Subsec. (c) re board's duty to provide Department of Motor Vehicles with the names of persons 16 years of age or older who have been determined to be blind; P.A. 06-130 amended Subsec. (c) to require the board to include addresses and dates of birth for each person reported to Department of Motor Vehicles and to require department to maintain the confidentiality of the list, effective June 2, 2006; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “director of the Bureau of Rehabilitative Services”, adding provision specifying that bureau report re services provided to persons who are legally blind or visually impaired and making technical and conforming changes, amended Subsecs. (b) and (c) by replacing “board” with “director of the Bureau of Rehabilitative Services” or “Bureau of Rehabilitative Services” and making conforming changes, and amended Subsec. (c) by replacing “department” with “Department of Motor Vehicles”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and made conforming changes, effective July 1, 2012; P.A. 13-7 amended Subsec. (a) to remove requirement that Commissioner of Rehabilitation Services submit annual report to governor and make a technical change and amended Subsec. (c) to change “Department of Rehabilitation Services” to “Commissioner of Rehabilitation Services” and change “Department of Motor Vehicles” to “Commissioner of Motor Vehicles”, effective July 1, 2013; P.A. 14-188 amended Subsec. (b) to add references to money, effective June 12, 2014; P.A. 14-217 made identical changes as P.A. 14-188, effective June 13, 2014; P.A. 16-39 amended Subsec. (c) by adding reference to advanced practice registered nurse and making a technical change.

See Sec. 17b-650a re submittal of annual electronic report by Commissioner of Rehabilitation Services.



Section 10-298a to 10-298d - Workshops and employment assistance for the blind; statements to be filed. Preference to be given to products and services. Commissioner of Administrative Services to regulate purchase of products and services of blind or handicapped persons. Violations.

Sections 10-298a to 10-298d, inclusive, are repealed, effective October 1, 2016.

(P.A. 75-231, S. 2–6; P.A. 77-405, S. 3–5; 77-614, S. 120, 135, 610; P.A. 78-218, S. 203; P.A. 05-156, S. 8, 9; P.A. 11-44, S. 13–15; June 12 Sp. Sess. P.A. 12-1, S. 45–47; P.A. 16-118, S. 7.)



Section 10-299 - Power of Connecticut Institute for Blind to receive bequests; tax exemption. Review of proposed operating budget of Oak Hill School.

(a) The Connecticut Institute for the Blind is empowered to receive, hold, invest or employ, as it deems for the best interests of said institute, all property which comes to it by gift, bequest or devise or which it acquires in any manner; but the General Assembly may, at any time, limit the amount of property to be so held or acquired. All property of said institute shall be exempt from taxation.

(b) For the fiscal year ending June 30, 1990, and each fiscal year thereafter, the Connecticut Institute for the Blind shall submit by July first, its proposed operating budget for the Oak Hill School for the next succeeding fiscal year to the Office of Policy and Management. A copy of the proposed budget shall also be submitted to the joint standing committee of the General Assembly having cognizance of appropriations and matters relating to the budgets of state agencies. The proposed operating budget shall include a statement indicating whether the institute will request an increase in state support for the Oak Hill School.

(1949 Rev., S. 1614; P.A. 89-12, S. 2, 3.)

History: P.A. 89-12 added a new Subsec. (b) concerning the review of the proposed operating budget of Oak Hill School.



Section 10-300 and 10-300a - Exemption from license fees. Labeling of goods made by blind persons.

Sections 10-300 and 10-300a are repealed, effective October 1, 2016.

(1949 Rev., S. 1615; 1961, P.A. 539, S. 8; P.A. 75-520, S. 1, 2; P.A. 11-44, S. 16, 17; June 12 Sp. Sess. P.A. 12-1, S. 48, 49; P.A. 16-118, S. 7.)



Section 10-301 and 10-302 - Instruction in useful occupation; trade implements. Aid for adults.

Sections 10-301 and 10-302 are repealed.

(1949 Rev., S. 1616, 1617; 1961, P.A. 539, S. 12.)



Section 10-303 - Food service facilities and vending stands in public buildings controlled by Department of Rehabilitation Services. Permissible uses of vending machine income.

(a) The authority in charge of any building or property owned, operated or leased by the state or any municipality therein shall grant to the Department of Rehabilitation Services a permit to operate in such building or on such property a food service facility, a vending machine or a stand for the vending of newspapers, periodicals, confections, tobacco products, food and such other articles as such authority approves when, in the opinion of such authority, such facility, machine or stand is desirable in such location. Any person operating such a stand in any such location on October 1, 1945, shall be permitted to continue such operation, but upon such person's ceasing such operation such authority shall grant a permit for continued operation to the Department of Rehabilitation Services. The department may establish a training facility at any such location.

(b) Pursuant to the Randolph-Sheppard Vending Stand Act, 49 Stat. 1559 (1936), 20 USC 107, as amended from time to time, the Department of Rehabilitation Services is authorized to maintain a nonlapsing account and to accrue interest thereon for federal vending machine income which, in accordance with federal regulations, shall be used for the payment of fringe benefits to the vending facility operators by the Department of Rehabilitation Services.

(c) The Department of Rehabilitation Services may maintain a nonlapsing account and accrue interest thereon for state and local vending machine income which shall be used for the payment of fringe benefits, training and support to vending facilities operators, to provide entrepreneurial and independent-living training and equipment to children who are blind or visually impaired and adults who are blind and for other vocational rehabilitation programs and services for adults who are blind.

(d) The Department of Rehabilitation Services may disburse state and local vending machine income to student or client activity funds, as defined in section 4-52.

(1949 Rev., S. 1618; 1959, P.A. 264, S. 1; 615, S. 20; 1963, P.A. 386, S. 6; P.A. 75-549; P.A. 78-218, S. 204; P.A. 80-59; June 18 Sp. Sess. P.A. 97-2, S. 163, 165; P.A. 98-252, S. 27, 80; June Sp. Sess. P.A. 01-9, S. 35, 131; June 30 Sp. Sess. P.A. 03-3, S. 64; P.A. 11-44, S. 18; June 12 Sp. Sess. P.A. 12-1, S. 50.)

History: 1959 acts deleted reference to county buildings and property and extended section's application to food service machines and vending machines; 1963 act changed the name of the board; P.A. 75-549 clarified “state or municipal” building by replacing phrase with “building or property owned, operated or leased by the state or any municipality therein”; P.A. 78-218 substituted “such person's” for “his”; P.A. 80-59 added Subsec. (b) re savings account for nonstate vending machine income; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by adding provision allowing the board to establish a training facility at any location where the board operates a food service, vending machine, newsstand, etc., effective July 1, 1997; P.A. 98-252 made a technical change in Subsec. (a), effective July 1, 1998; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to provide for a nonlapsing account rather than a savings account and allow for the accrual of interest in such account for federal vending machine income, rather than nonstate income, added Subsec. (c) to allow the Board of Education and Services for the Blind to maintain a nonlapsing account for the payment of fringe benefits, training and support to vending facilities operators and provide entrepreneurial and independent-living training and equipment for blind or visually impaired children or blind adults, and added Subsec. (d) to authorize the board to disburse state and local vending machine income to student or client activity funds, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to authorize use of funds maintained in nonlapsing account for “other vocational rehabilitation programs and services for adults who are blind”, effective August 20, 2003; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a conforming change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-304 - Sales and service account.

Section 10-304 is repealed, effective October 1, 2016.

(1949 Rev., S. 1619; 1949, 1953, S. 1004d; 1963, P.A. 386, S. 7; 1969, P.A. 572, S. 1; P.A. 78-323, S. 1, 3; P.A. 82-107; P.A. 86-312, S. 3, 21; P.A. 11-44, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 51; P.A. 16-118, S. 7.)



Section 10-305 - Reports of blind persons.

Each physician, advanced practice registered nurse and optometrist shall report in writing to the Department of Rehabilitation Services within thirty days each blind person coming under his or her private or institutional care within this state. The report of such blind person shall include the name, address, Social Security number, date of birth, date of diagnosis of blindness and degree of vision. Such reports shall not be open to public inspection.

(1955, S. 1005d; 1961, P.A. 539, S. 9; 1963, P.A. 386, S. 8; P.A. 78-218, S. 205; June 18 Sp. Sess. P.A. 97-2, S. 139, 165; P.A. 11-44, S. 20; June 12 Sp. Sess. P.A. 12-1, S. 52; P.A. 16-39, S. 8.)

History: 1961 act deleted provision defining “blind person”; 1963 act changed name of board; P.A. 78-218 included feminine personal pronoun; June 18 Sp. Sess. P.A. 97-2 added requirement that report of each blind person in the care of a physician or optometrist include a social security number, date of birth and date of diagnosis of blindness, effective July 1, 1997; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 16-39 added reference to advanced practice registered nurse.



Section 10-306 - Vocational rehabilitation program.

The Department of Rehabilitation Services may maintain a vocational rehabilitation program as authorized under the Federal Rehabilitation Act of 1973, 29 USC 791 et seq., for the purpose of providing and coordinating the full scope of necessary services to assist legally blind recipients of services from the department to prepare for, enter into and maintain employment consistent with the purposes of said act.

(1949 Rev., S. 1620; 1961, P.A. 539, S. 10; 1963, P.A. 386, S. 9; P.A. 78-218, S. 206; P.A. 05-156, S. 10; P.A. 11-44, S. 21; June 12 Sp. Sess. P.A. 12-1, S. 53.)

History: 1961 act deleted limitation on length of hospital care in definition of physical restoration; 1963 act changed name of board; P.A. 78-218 included feminine personal pronouns and substituted “such person” for “him”; P.A. 05-156 replaced former provisions re board's vocational rehabilitative services program, including definitions of “vocational rehabilitation”, “rehabilitation training” and “physical restoration”, with provision authorizing board to maintain a vocational rehabilitation program that assists legally blind recipients of services from the board prepare for, enter into and maintain employment; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a conforming change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-307 - Federal funds.

The Department of Rehabilitation Services is empowered to receive any federal funds made available to this state under which vocational rehabilitation is provided for a person whose visual acuity has been impaired and to expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds.

(1949 Rev., S. 1621; 1963, P.A. 386, S. 10; P.A. 11-44, S. 22; June 12 Sp. Sess. P.A. 12-1, S. 54.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-308 - Cooperation with federal government.

The Department of Rehabilitation Services may cooperate, pursuant to agreements, with the federal government in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation, and is authorized to adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such agreements or plans for vocational rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of such federal statutes.

(1949 Rev., S. 1622; 1963, P.A. 386, S. 11; P.A. 11-44, S. 23; June 12 Sp. Sess. P.A. 12-1, S. 55.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-308a - Selection for receipt of rehabilitation services. Regulations.

The Department of Rehabilitation Services shall adopt regulations, in accordance with chapter 54, to determine the order to be followed in selecting those eligible persons to whom vocational rehabilitation services will be provided, in accordance with federal regulations.

(June 18 Sp. Sess. P.A. 97-2, S. 141, 165; P.A. 11-44, S. 24; June 12 Sp. Sess. P.A. 12-1, S. 56.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-309 - Placement; regulations.

The Department of Rehabilitation Services may place in remunerative occupations persons whose capacity to earn a living has been lost or impaired by lessened visual acuity and who, in the opinion of the Commissioner of Rehabilitation Services, are susceptible of placement, and may make such regulations as are necessary for the administration of the provisions of this section and sections 10-306 to 10-308a, inclusive.

(1949 Rev., S. 1623; 1963, P.A. 386, S. 12; P.A. 11-44, S. 25; June 12 Sp. Sess. P.A. 12-1, S. 57; P.A. 16-118, S. 5.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and replaced “board” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012; P.A. 16-118 replaced “10-310” with “10-308a” and made a technical change.



Section 10-310 - Limitation of expenditures.

Section 10-310 is repealed, effective October 1, 2016.

(1949 Rev., S. 1624; 1963, P.A. 386, S. 13; P.A. 11-44, S. 26; June 12 Sp. Sess. P.A. 12-1, S. 58; P.A. 16-118, S. 7.)



Section 10-311 - Statement to be filed.

Section 10-311 is repealed, effective October 1, 2005.

(1949 Rev., S. 1625; 1963, P.A. 386, S. 14; P.A. 05-156, S. 11.)



Section 10-311a - Records confidential.

The case records of the Department of Rehabilitation Services maintained for the purposes of this chapter shall be confidential and the names and addresses of recipients of assistance under this chapter shall not be published or used for purposes not directly connected with the administration of this chapter, except as necessary to carry out the provisions of sections 10-298 and 17b-6.

(1961 P.A. 539, S. 11; 1963, P.A. 386, S. 15; June 18 Sp. Sess. P.A. 97-2, S. 140, 165; P.A. 05-156, S. 2; P.A. 06-196, S. 66; P.A. 11-44, S. 27; June 12 Sp. Sess. P.A. 12-1, S. 59.)

History: 1963 act changed name of board; June 18 Sp. Sess. P.A. 97-2 added provision allowing case records to be used to carry out the provisions of Sec. 17b-6, effective July 1, 1997; P.A. 05-156 added reference to Sec. 10-298; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.






Chapter 175 - Education of the Deaf

Section 10-312 to 10-316 - Mystic Oral School; trustees. Duties of superintendent. Supervision by State Board of Education. Mystic Educational Center: Admission of state residents as pupils; programs of study. Mystic Oral School; payments to local or regional boards of education for fiscal year ending June 30, 1981. Transfer of pupils. Admission of pupils; support, care and education. Admission of nonresidents at Mystic Educational Center.

Sections 10-312 to 10-316, inclusive, are repealed.

(1949 Rev., S. 1626–1629; 1953, S. 1006d; June, 1955, S. 1007d; September, 1957, P.A. 11, S. 13; 1959, P.A. 524, S. 1–7; February, 1965, P.A. 101, S. 1; 1967, P.A. 114, S. 2–4; P.A. 73-112, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 78-218, S. 207–209; P.A. 79-159, S. 2, 3; P.A. 80-230, S. 1–5; P.A. 81-472, S. 12, 159; P.A. 82-135, S. 2, 3.)



Section 10-316a - Consultant on hearing-impaired and deaf children.

The State Board of Education shall be empowered to appoint a consultant qualified in the education of hearing-impaired and deaf children and said board shall fix and pay such consultant's compensation.

(1969, P.A. 774, S. 1, 2; P.A. 75-567, S. 63, 80; P.A. 78-218, S. 210.)

History: P.A. 75-567 deleted obsolete Subsec. (b) re appropriations for biennium ending June 30, 1971; P.A. 78-218 substituted “such consultant's” for personal pronoun “his”.






Chapter 176 - New England Higher Education Compact (See Chapter 185a)

Section 10-317 to 10-320 - Transferred

Transferred to Chapter 185a, Secs. 10a-61 to 10a-64, inclusive.



Section 10-320a - Withdrawal from Compact. Governor to give notice.

Section 10-320a is repealed.

(P.A. 80-361, S. 1, 4; P.A. 82-373, S. 3, 4.)






Chapter 177 - Connecticut Historical Commission (See Chapter 184b)

Section 10-320b to 10-320h - Transferred

Transferred to Chapter 184b, Secs. 10-409 to 10-415, inclusive.



Section 10-320i - (Formerly Sec. 10-321g). Director, appointment, duties and powers.

Section 10-320i is repealed, effective August 20, 2003.

(1967, P.A. 231; P.A. 75-371, S. 8, 10; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-320j - Transferred

Transferred to Chapter 184b, Sec. 10-416.



Section 10-321 to 10-321g - Transferred

Transferred to Secs. 10-320b to 10-320i, inclusive.






Chapter 177a - American Revolution Bicentennial Commission (Repealed)

Section 10-321h to 10-321p - American Revolution Bicentennial Commission.

Sections 10-321h to 10-321p, inclusive, are repealed.

(1971, P.A. 620, S. 1–9; P.A. 74-93, S. 1, 2; P.A. 75-302, S. 1–5; P.A. 77-614, S. 306, 610; P.A. 84-256, S. 16, 17; 84-546, S. 171, 173.)






Chapter 177b - State Historic Preservation Board

Section 10-321q - State Historic Preservation Board. Municipal boards.

(a) There is established a State Historic Preservation Board, which board shall serve as and have the powers, duties and responsibilities of the board established pursuant to 36 CFR S. 61.4 (1978). Said board shall consist of ten members. The members shall be appointed by the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978), and shall serve for a term of one year from July first of each year.

(b) The legislative body of each municipality may appoint a municipal preservation board, which shall consist of not less than five nor more than nine members. The members of such municipal board shall serve from the date of their original appointment until the next succeeding June thirtieth, and shall thereafter be appointed for a term of one year from July first of each year.

(c) The State Historic Preservation Officer shall notify the municipal preservation board or, if there is no board, the chief executive officer of the municipality, at least sixty days prior to the scheduled consideration by the State Historic Preservation Board of the nomination of property in such municipality to the National Register of Historic Places. The notification shall be accompanied by all information on the nomination that is provided to the members of the State Historic Preservation Board for their consideration, which information shall be available for public inspection. The municipal board may hold a public hearing in the municipality on the nomination of any parcel of real property at least fifteen days prior to the scheduled meeting of the State Historic Preservation Board on such matter and may make recommendations to the State Historic Preservation Board on the nomination of districts containing two or more parcels of real property located in such municipality. Notice of the time, place and subject matter of the hearing shall be published at least once in a newspaper of general circulation in the municipality not more than fifteen nor less than seven days prior to such hearing. A copy of the notice shall be sent to the State Historic Preservation Officer at least ten days prior to such hearing. The State Historic Preservation Officer or his designee shall attend the hearing to testify on such nomination and to explain the consequences of listing in the National Register of Historic Places. In preparing its recommendation on the nomination, the municipal board shall consider whether the properties being proposed for nomination meet the criteria for listing in the National Register of Historic Places, as set forth in 36 CFR S. 60.6 (1978), and may consider such other matters as it deems appropriate. The municipal board shall submit its recommendation, if any, with the reasons for the recommendation, to the state board not later than seven days prior to the scheduled consideration of the nomination by the State Historic Preservation Board. The State Historic Preservation Board shall consider the recommendations of a municipal board, if any, before acting on a nomination if such written recommendation is received by the State Historic Preservation Officer not later than seven days prior to the scheduled consideration of the nomination by the State Historic Preservation Board. Failure of the municipal board to present such recommendation shall not prevent the State Historic Preservation Board from acting on any nomination.

(P.A. 79-607, S. 13, 22; P.A. 80-246.)

History: P.A. 80-246 divided section into subsections, deleted references to permanent members, moved reference to members appointed by legislative body in Subsec. (a) to Subsec. (b) but deleted specific provisions limiting their duties and powers and added Subsec. (c) detailing procedure for placing property on National Register of Historic Places.






Chapter 177c - United States Constitution Bicentennial Commission (Repealed)

Section 10-321w to 10-321cc - Commission established; membership. Duties and powers. Planning and implementation of activities; guiding principles. Meetings; public hearings; assistance from private and governmental entities. Records and reports. Director and staff. Appropriations and contributions.

Sections 10-321w to 10-321cc, inclusive, are repealed, effective April 3, 1996.

(P.A. 86-331, S. 1–7, 9; P.A. 87-214, S. 2, 3; P.A. 88-248, S. 1; P.A. 96-180, S. 165, 166; 96-251, S. 6.)






Chapter 178 - State System of Higher Education (See Chapters 185 and 185b)

Section 10-322 - Definitions.

Section 10-322 is repealed.

(February, 1965, P.A. 330, S. 1; 1967, P.A. 751, S. 7; P.A. 73-656, S. 2, 6; P.A. 77-573, S. 27, 30.)



Section 10-322a - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-1.



Section 10-323 - Appointment of commission.

Section 10-323 is repealed.

(February, 1965, P.A. 330, S. 2; 624, S. 1; 1967, P.A. 751, S. 8; 1971, P.A. 315; P.A. 74-148, S. 1, 2; P.A. 77-573, S. 27, 30.)



Section 10-323a - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-2.



Section 10-323b - Faculty advisory council.

Section 10-323b is repealed.

(P.A. 77-573, S. 3, 30; P.A. 82-218, S. 45, 46.)



Section 10-323c - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-5.



Section 10-323d - Report for the organization of higher education structure.

Section 10-323d is repealed.

(P.A. 77-573, S. 5, 30; P.A. 78-38; P.A. 80-160, S. 1, 2.)



Section 10-323e - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-6.



Section 10-323f - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-8.



Section 10-323g - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-13.



Section 10-324 to 10-324d - Duties of commission. Policies and goals. Training of educational personnel. Postsecondary education commission for receipt of federal funds. Report on need for new or expanded institutions. Office of veterans affairs for education.

Sections 10-324 to 10-324d, inclusive, are repealed.

(February, 1965, P.A. 330, S. 3, 40; 1967, P.A. 751, S. 9; 1969, P.A. 363; 530, S. 1; 1972, P.A. 194; 260; P.A. 73-281, S. 4, 7; 73-427, S. 1, 2; 73-440; 73-656, S. 3, 6; P.A. 74-274, S. 1, 3; P.A. 75-191; 75-636, S. 1; P.A. 77-573, S. 27, 30.)



Section 10-324e - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-15.



Section 10-324f - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-12.



Section 10-324g - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-14.



Section 10-324h and 10-324i - Transferred

Transferred to Chapter 185, Secs. 10a-17 and 10a-18, respectively.



Section 10-325 to 10-325b - Staff. Advisory committees. Regulations. Contracts. Transfer of funds and personnel. Retirement status of transferred personnel.

Sections 10-325 to 10-325b, inclusive, are repealed.

(February, 1965, P.A. 330, S. 7, 8, 44; 1967, P.A. 786, S. 2; 1969, P.A. 530, S. 2; P.A. 75-425, S. 37, 57; P.A. 77-573, S. 27, 30.)



Section 10-325c - Transferred

Transferred to Chapter 185b, Part V, Sec. 10a-149.



Section 10-326 - Operation of state institutions of higher education. Board for State Academic Awards.

Section 10-326 is repealed.

(February, 1965, P.A. 330, S. 4; 1967, P.A. 751, S. 10; 1969, P.A. 414, S. 2; P.A. 73-656, S. 4, 6; P.A. 75-100, S. 1; P.A. 77-573, S. 27, 30.)



Section 10-326a to 10-326e - Transferred

Transferred to Chapter 185b, Part V, Secs. 10a-144 to 10a-148, inclusive.



Section 10-326f and 10-326g - Contracts with independent colleges for use of programs, facilities and services. Contracts with the New England Board of Higher Education for programs in health fields.

Sections 10-326f and 10-326g are repealed.

(1972, P.A. 140, S. 1–3; P.A. 73-311; P.A. 74-219, S. 1, 3; P.A. 76-288, S. 1, 3; 76-410, S. 2, 4; P.A. 77-160, S. 1; 77-406, S. 1, 2; 77-573, S. 27, 30.)



Section 10-326h - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-22.



Section 10-326i and 10-326j - Transferred

Transferred to Chapter 185a, Secs. 10a-65 and 10a-66, respectively.



Section 10-327 - Disputes between governing boards.

Section 10-327 is repealed.

(February, 1965, P.A. 330, S. 5; P.A. 77-573, S. 27, 30.)



Section 10-327a - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-19.



Section 10-327b to 10-327d - Transferred

Transferred to Chapter 185b, Part V, Secs. 10a-150 to 10a-152, inclusive.



Section 10-327e - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-20.



Section 10-328 to 10-328b - Budget preparation and transfer of funds. Receipt of gifts. Receipt and disposition of gifts of lands, money or other property. Use of library facilities at state higher education institutions.

Sections 10-328 to 10-328b, inclusive, are repealed.

(February, 1965, P.A. 330, S. 6; 1967, P.A. 751, S. 11; 1971, P.A. 465, S. 1; 502, S. 2; 1972, P.A. 294, S. 7; P.A. 73-10; 73-56; P.A. 75-425, S. 35, 36, 57; P.A. 77-573, S. 27, 30; 77-614, S. 73, 610.)



Section 10-328c and 10-328d - Transferred

Transferred to Chapter 185, Part V, Secs. 10a-52 and 10a-53, respectively.



Section 10-328e - Transferred

Transferred to Chapter 185, Part I, Sec. 10a-21.



Section 10-329 and 10-329a - Receipt and expenditure of federal funds. Jurisdiction over professional staffs of higher education units.

Sections 10-329 and 10-329a are repealed.

(February, 1965, P.A. 330, S. 18; 1969, P.A. 530, S. 7; P.A. 73-262; P.A. 77-573, S. 27, 30; 77-614, S. 67, 610.)



Section 10-329b to 10-329i - Transferred

Transferred to Chapter 185, Part II, Secs. 10a-26 to 10a-33, inclusive.



Section 10-330 - Transferred

Transferred to Chapter 185, Part III, Sec. 10a-34.



Section 10-330a - Transferred

Transferred to Chapter 185b, Part IV, Sec. 10a-143.



Section 10-331 - Transferred

Transferred to Chapter 185, Part III, Sec. 10a-35.



Section 10-331a and 10-331b - Transferred

Transferred to Chapter 185, Part IV, Secs. 10a-36 and 10a-37, respectively.



Section 10-331c - Contracting for additional student space in independent colleges.

Section 10-331c is repealed.

(1969, P.A. 627, S. 3, 4; 1972, S.A. 53, S. 23.)



Section 10-331d to 10-331h - Transferred

Transferred to Chapter 185, Part IV, Secs. 10a-38 to 10a-42, inclusive.



Section 10-332 - Transferred

Transferred to Chapter 185, Part V, Sec. 10a-43.



Section 10-333 - (Formerly Sec. 10-14a). Scholarship aid for teachers of children requiring special education.

Section 10-333 is repealed.

(1961, P.A. 497; February, 1965, P.A. 294, S. 1; 330, S. 20; 1967, P.A. 379, S. 1; P.A. 77-530, S. 10, 11; 77-573, S. 24, 30.)



Section 10-334 - Transferred

Transferred to Chapter 185, Part V, Sec. 10a-44.



Section 10-334a - Appointment of Connecticut Commission on Aid to Higher Education. Employees. Powers.

Section 10-334a is repealed.

(1967, P.A. 585, S. 1; 1971, P.A. 595; P.A. 73-281, S. 6, 7.)



Section 10-334b to 10-334h - Transferred

Transferred to Chapter 185, Part V, Secs. 10a-45 to 10a-51, inclusive.






Chapter 179 - Connecticut Health and Educational Facilities Authority (See Chapter 187)

Section 10-335 to 10-357 - Transferred

Transferred to Chapter 187, Secs. 10a-176 to 10a-198, inclusive.






Chapter 179a - State Education Resource Center

Section 10-357a - State Education Resource Center. Established. Board of directors. Executive director.

(a) There is hereby established and created a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created to be a public educational authority acting on behalf of the state of Connecticut, to be known as the State Education Resource Center. The center shall not be construed to be a department, institution or agency of the state.

(b) (1) The powers of the center shall be vested in and exercised by a board of directors, which shall consist of the following members: (A) Four appointed by the Governor, with the advice and consent of both houses of the General Assembly; (B) two appointed by the State Board of Education, with the advice and consent of both houses of the General Assembly; (C) one appointed by the president pro tempore of the Senate; (D) one appointed by the majority leader of the Senate; (E) one appointed by the minority leader of the Senate; (F) one appointed by the speaker of the House of Representatives; (G) one appointed by the majority leader of the House of Representatives; (H) one appointed by the minority leader of the House of Representatives; and (I) the Commissioner of Education, or the commissioner's designee. Each member appointed by the Governor or the State Board of Education shall serve at the pleasure of the Governor but not longer than the term of office of the Governor or until the member's successor is appointed and qualified, whichever term is longer. Each member appointed by a member of the General Assembly shall serve in accordance with the provisions of section 4-1a. Any appointed member who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. Each appointing authority shall make his or her initial appointment to the board not later than August 15, 2014. The first meeting of the board shall take place not later than September 15, 2014.

(2) The Governor shall appoint the chairperson of the board from among the members of such board with the advice and consent of both houses of the General Assembly. Such chairperson shall serve at the pleasure of the Governor.

(3) The chairperson shall, with the approval of the members of the board of directors, appoint an executive director of the center who shall be an employee of the center and paid a salary prescribed by the board. The executive director shall supervise the administrative affairs and technical activities of the center in accordance with the directives of the board.

(c) A majority of the appointed members of the board shall constitute a quorum for the transaction of any business or the exercise of any power of the State Education Resource Center. For the transaction of any business or the exercise of any power of the center, and except as otherwise provided in this section and sections 10-357b to 10-357d, inclusive, the center may act by a majority of the members present at any meeting at which a quorum is in attendance.

(d) Members shall receive no compensation for their services but shall be entitled to reimbursement for such members' actual and necessary expenses incurred during the performance of such members' official duties. Members may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state regarding official ethics or conflict of interest. It shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the board of directors of the center, provided such trustee, director, partner, officer or individual shall comply with all applicable provisions of chapter 10.

(P.A. 14-212, S. 1.)

History: P.A. 14-212 effective June 13, 2014.



Section 10-357b - Duties, powers and restrictions.

(a) The purposes of the State Education Resource Center, established pursuant to section 10-357a, shall be to assist the State Board of Education in the provision of programs and activities that will promote educational equity and excellence. Such activities shall be limited to: Training, technical assistance and professional development for local and regional boards of education, school leaders, teachers, families and community partners in the form of seminars, publications, site visits, on-line content and other appropriate means; maintaining a state education resource center library; publication of technical materials; research and evaluation; writing, managing, administering and coordinating grants for the purposes described in this subsection; and any other related activities directly related to the purposes described in this subsection. The center may support programs and activities concerning early childhood education, in collaboration with the Office of Early Childhood, improving school and district academic performance, and closing academic achievement gaps between socio-economic subgroups, and other related programs and activities. For such purposes the center is authorized and empowered to:

(1) Have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal and alter the same at pleasure;

(3) Maintain an office at such place or places as it may designate;

(4) Sue and be sued in its own name and plead and be impleaded;

(5) (A) Employ such assistants, agents and other employees as may be necessary or desirable who shall not be employees, as defined in subsection (b) of section 5-270; (B) establish all necessary or appropriate personnel practices and policies, including those relating to hiring, promotion, compensation, retirement and collective bargaining, which need not be in accordance with chapter 68, and the center shall not be an employer as defined in subsection (a) of section 5-270; and (C) engage consultants, attorneys and appraisers as may be necessary or desirable to carry out its purposes in accordance with this section and sections 10-357a, 10-357c and 10-357d;

(6) Receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this section and sections 10-357a, 10-357c and 10-357d, subject to such conditions upon which such grants and contributions may be made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with this section and sections 10-357a, 10-357c and 10-357d;

(7) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this section and sections 10-357a, 10-357c and 10-357d, including contracts and agreements for such professional services as the center deems necessary, including, but not limited to, those services provided by financial consultants, underwriters and technical specialists;

(8) Acquire, lease, purchase, own, manage, hold and dispose of personal property, and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes;

(9) Invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to carrying out the purposes of this section and sections 10-357a, 10-357c and 10-357d, provided such transactions shall be subject to approval, review or regulation by any state agency pursuant to title 4b or any other provision of the general statutes;

(10) Procure insurance against any liability or loss in connection with its property and other assets, in such amounts and from such insurers as it deems desirable and to procure insurance for employees;

(11) Account for and audit funds of the center and funds of any recipients of funds from the center;

(12) Hold patents, copyrights, trademarks, marketing rights, licenses, or any other evidences of protection or exclusivity as to any products as defined in this section and sections 10-357a, 10-357c and 10-357d, issued under the laws of the United States or any state or any nation;

(13) Establish advisory committees to assist in accomplishing its duties under this section and sections 10-357a, 10-357c and 10-357d, which may include one or more members of the board of directors and persons other than members; and

(14) Do all acts and things necessary or convenient to carry out the purposes of this section and sections 10-357a, 10-357c and 10-357d, and the powers expressly granted by this section and sections 10-357a, 10-357c and 10-357d.

(b) The State Education Resource Center shall establish a Connecticut School Reform Resource Center either within the State Education Resource Center or by contract through a regional educational service center, established pursuant to section 10-66a. The Connecticut School Reform Resource Center shall operate year-round and shall focus on serving the needs of all public schools. The Connecticut School Reform Resource Center shall (1) publish and distribute reports on the most effective practices for improving student achievement by successful schools; (2) provide a program of professional development activities for (A) school leaders, including curriculum coordinators, principals, superintendents and board of education members, and (B) teachers to educate students that includes research-based child development and reading instruction tools and practices; (3) provide information on successful models for evaluating student performance and managing student data; (4) develop strategies for assisting such students who are in danger of failing; (5) develop culturally relevant methods for educating students whose primary language is not English; and (6) provide other programs and materials to assist in the improvement of public schools.

(c) The State Education Resource Center shall be subject to (1) rules, regulations and restrictions on purchasing, procurement, personal service agreements and the disposition of assets generally applicable to Connecticut state agencies, including those contained in titles 4, 4a and 4b and section 4e-19, and (2) audit by the Auditors of Public Accounts under section 2-90.

(P.A. 14-212, S. 2; P.A. 15-143, S. 1.)

History: P.A. 14-212 effective June 13, 2014; P.A. 15-143 made a technical change in Subsec. (c), effective June 30, 2015.



Section 10-357c - Written procedures.

The members of the board of directors of the State Education Resource Center, established pursuant to section 10-357a, shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the center, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of an amount to be determined by the board; and (4) contracting for financial, legal, consulting and other professional services, including a requirement that the center solicit proposals at least once every three years for each such service which it uses.

(P.A. 14-212, S. 3.)

History: P.A. 14-212 effective June 13, 2014.



Section 10-357d - Submission of yearly budget, projected revenue statement and financial audit.

For the fiscal year ending June 30, 2015, and each fiscal year thereafter, the State Education Resource Center shall annually submit a yearly budget, projected revenue statement and financial audit to the State Board of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 14-212, S. 4.)

History: P.A. 14-212 effective June 13, 2014.



Section 10-357e - Allocation of funds to State Education Resource Center.

The Commissioner of Education may allocate funds to allow the State Education Resource Center, established pursuant to section 10-357a, to provide professional development services, technical assistance and evaluation activities, policy analysis and other forms of assistance to local and regional boards of education, the Department of Education, state and local charter schools, as defined in section 10-66aa, the technical high school system, established pursuant to section 10-95, providers of school readiness programs, as defined in section 10-16p, and other educational entities and providers. The State Education Resource Center shall expend such funds in accordance with procedures and conditions prescribed by the commissioner.

(P.A. 14-212, S. 10.)

History: P.A. 14-212 effective June 13, 2014.



Section 10-357f - Transfer of functions, powers, duties, personnel and obligations re State Education Resource Center.

On and after June 13, 2014, the State Education Resource Center, established pursuant to section 10-357a, shall assume all responsibilities of the State Education Resource Center, as described in section 10-4q of the 2014 supplement to the general statutes, revision of 1958, revised to January 1, 2013, pursuant to any provision of the general statutes. The transfer of functions, powers, duties, personnel and obligations, including, but not limited to, contract obligations, the continuance of orders and regulations, the effect upon pending actions and proceedings, the completion of unfinished business, and the transfer of records and property between the State Education Resource Center, as described in section 10-4q of the 2014 supplement to the general statutes, revision of 1958, revised to January 1, 2013, as said State Education Resource Center existed immediately prior to June 13, 2014, and the State Education Resource Center, established pursuant to section 10-357a, shall be governed by the provisions of sections 4-38d, 4-38e and 4-39.

(P.A. 14-212, S. 11.)

History: P.A. 14-212 effective June 13, 2014.



Section 10-357g - Calendar re special education learning and training opportunities.

(a) The State Education Resource Center, established pursuant to section 10-357a, shall accept notices of events submitted to the center by special education advocacy groups, local and regional boards of education, regional education service centers and other providers of special education services for the purpose of maintaining a calendar of learning and training opportunities for the public regarding the provision of special education programs and services, except the center may exclude any notice of an event that the center determines is not a legitimate learning or training opportunity for the public. Such calendar may be made available on the center’s Internet web site.

(b) The Connecticut Parent Advocacy Center may reproduce and share the calendar described in subsection (a) of this section.

(c) The Department of Education shall post a link to the calendar described in subsection (a) of this section in a conspicuous location on the department’s Internet web site.

(June Sp. Sess. P.A. 15-5, S. 273.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.






Chapter 180 - Connecticut Student Loan Foundation (See Chapter 187a)

Section 10-358 to 10-364 - Transferred

Transferred to Chapter 187a, Secs. 10a-201 to 10a-207, inclusive.



Section 10-364a to 10-364e - Definitions. Loans for vocational training. Interest on loans. Terms and conditions of loans. Application of other statutes.

Sections 10-364a to 10-364e, inclusive, are repealed.

(1967, P.A. 624, S. 1–5; 1969, P.A. 660, S. 9.)



Section 10-365 to 10-368e - Transferred

Transferred to Chapter 187a, Secs. 10a-208 to 10a-216, inclusive.






Chapter 181 - State Commission on the Arts (See Chapter 184b)

Section 10-369 - Appointment of commission. Terms. Vacancies. Compensation.

Section 10-369 is repealed, effective August 20, 2003.

(February, 1965, P.A. 579, S. 1, 2; P.A. 77-614, S. 307, 610; P.A. 84-256, S. 6, 17; P.A. 85-300, S. 1, 3; P.A. 87-214, S. 1, 3; P.A. 93-353, S. 40, 52; P.A. 94-245, S. 16, 46; P.A. 95-226, S. 10, 30; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-370 to 10-370b - Transferred

Transferred to Chapter 184b, Secs. 10-400 to 10-402, inclusive.



Section 10-371, 10-372 and 10-372a - Office; staff; unclassified personnel, artists, director. Reports. Regulations.

Sections 10-371, 10-372 and 10-372a are repealed, effective August 20, 2003.

(February, 1965, P.A. 579, S. 4, 5; P.A. 75-187, S. 1, 2; P.A. 77-614, S. 73, 610; P.A. 78-187, S. 7, 10; P.A. 84-256, S. 7, 17; P.A. 87-496, S. 50, 110; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-373 - Transferred

Transferred to Chapter 184b, Sec. 10-403.



Section 10-373a to 10-373j - Connecticut Foundation for the Arts.

Sections 10-373a to 10-373j, inclusive, are repealed.

(P.A. 73-575, S. 1–4, 6–10, 12, 15; 73-616, S. 1; P.A. 74-338, S. 23, 94; P.A. 77-614, S. 73, 610; P.A. 78-187, S. 9, 10; 78-236, S. 16, 20.)



Section 10-373k - Transferred

Transferred to Chapter 184b, Sec. 10-404.



Section 10-373l - Termination of corporation.

Section 10-373l is repealed.

(P.A. 73-575, S. 11, 15; P.A. 78-187, S. 9, 10.)



Section 10-373m - Transfer of Connecticut Foundation for the Arts to the State Commission on the Arts.

Section 10-373m is repealed, effective August 20, 2003.

(P.A. 78-187, S. 3–6, 10; P.A. 79-631, S. 29, 111; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-373n to 10-373q - Transferred

Transferred to Chapter 184b, Secs. 10-405 to 10-408, inclusive.



Section 10-373r - Termination of accounts.

Section 10-373r is repealed, effective July 1, 1993.

(P.A. 88-355, S. 5, 8; P.A. 93-353, S. 51, 52.)






Chapter 181a - Connecticut Humanities Grants

Section 10-373aa - Grant program for local humanities institutions.

There is established a grant program to provide grants and support services for local institutions in the humanities, including, but not limited to libraries, museums and historical and cultural societies and associations. The program shall be administered by the Connecticut Humanities Council. Grants shall be made yearly and shall be payable on a matching basis. Each grant under this section shall be matched equally by the local institution through in-kind contribution, monetary contribution, or any combination of an in-kind or monetary contribution. In the case of grants in the amount of five thousand dollars or more but less than twenty-five thousand dollars, at least twenty-five per cent of the matching contribution by the local institution shall be from private sources. In the case of grants in the amount of twenty-five thousand dollars or more, fifty per cent of the matching contribution by the local institution shall be from private sources. The council shall report to the joint standing committees of the General Assembly having cognizance of appropriations and local humanities institutions in December of each year concerning the grants, services and programs supported under this section and their purposes.

(P.A. 85-490, S. 1, 3; P.A. 98-252, S. 45, 80.)

History: P.A. 98-252 added provision of support services, changed the match provisions, established different requirements based on the amount of the grant, removed a $25,000 cap on the amount of grants and made technical changes, effective July 1, 1998.



Section 10-373bb - Cultural heritage development account. Grant program. Report.

There is established an account to be known as the “cultural heritage development account” which shall be a separate nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account. The moneys in said account shall be allocated to a grant program administered by the Connecticut Humanities Council, to provide funds for local institutions in the humanities, including but not limited to, libraries, museums and historical and cultural societies and associations. No such grant for technical assistance shall exceed ten thousand dollars, no such grant for planning or professional development shall exceed twenty-five thousand dollars, and no such grant for implementation shall exceed one hundred fifty thousand dollars. Each grant under this section shall be matched equally by the local institution, through an in-kind contribution, monetary contribution, or any combination of an in-kind or monetary contribution. In the case of an implementation grant in the amount of five thousand dollars or more, but less than twenty-five thousand dollars, at least twenty-five per cent of the matching contribution by the local institution shall be from private sources. In the case of an implementation grant in the amount of twenty-five thousand dollars or more, at least fifty per cent of the matching contribution by the local institution shall be from private sources. The council shall report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the Department of Economic and Community Development in December of each year concerning the grants made under the program and their purposes.

(P.A. 95-347, S. 2, 6; P.A. 96-154, S. 1, 2.)

History: P.A. 95-347 effective July 1, 1995; P.A. 96-154 repealed requirement that moneys in cultural heritage development account be allocated to grant program established under Sec. 10-373aa and established provisions for a grant program for such moneys, effective May 31, 1996.






Chapter 182 - Compact for Education

Section 10-374 - Compact for Education.

The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION

ARTICLE I

Purpose and Policy.

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nation-wide basis at the State and local levels.

2. Provide a forum for the discussion, development, crystalization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the Nation, so that the executive and legislative branches of State Government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of State and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and State initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and States.

C. The party States recognize that each of them has an interest in the quality and quantity of education furnished in each of the other States, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the Nation, and because the products and services contributing to the health, welfare and economic advancement of each State are supplied in significant part by persons educated in other States.

ARTICLE II

State Defined.

As used in this Compact, “State” means a State, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

The Commission.

A. The Education Commission of the States, hereinafter called “the Commission,” is hereby established. The Commission shall consist of seven members representing each party State. One of such members shall be the Governor; two shall be members of the State legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the Governor unless the laws of the State otherwise provide. If the laws of a State prevent legislators from serving on the Commission, six members shall be appointed and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. In addition to any other principles or requirements which a State may establish for the appointment and service of its members of the Commission, the guiding principle for the composition of the membership on the Commission from each party State shall be that the members representing such State shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the State Government, higher education, the State education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the Governor, having responsibility for one or more programs of public education. In addition to the members of the Commission representing the party States, there may be not to exceed ten nonvoting commissioners selected by the leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the Commission shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the Commissioners are present. The Commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the Executive Director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III (j).

C. The Commission shall have a seal.

D. The Commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vice chairman and a treasurer. The Commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate shall be bonded in such amount as the Commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party States, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel. The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

F. The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

I. The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.

J. The Commission annually shall make to the Governor and legislature of each party State a report covering the activities of the Commission for the preceding year. The Commission may make such additional reports as it may deem desirable.

ARTICLE IV

Powers.

In addition to authority conferred on the Commission by other provisions of the compact, the Commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this Article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

Cooperation With Federal Government.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the Commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to Federal law, and may be drawn from any one or more branches of the Federal Government, but no such representative shall have a vote on the Commission.

B. The Commission may provide information and make recommendations to any executive or legislative agency or officer of the Federal Government concerning the common educational policies of the States, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

Committees.

A. To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the Commission, shall be constituted and function as provided in the bylaws of the Commission. One-fourth of the voting membership of the steering committee shall consist of Governors, one-fourth shall consist of Legislators, and the remainder shall consist of other members of the Commission. A Federal representative on the Commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the Commission shall be elected as follows: Sixteen for one year and sixteen for two years. The chairman, vice chairman, and treasurer of the Commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The Commission may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the States concerned, be established to consider any matter of special concern to two or more of the party States.

C. The Commission may establish such additional committees as its bylaws may provide.

ARTICLE VII

Finance.

A. The Commission shall advise the Governor or designated officer or officers of each party State of its budget and estimated expenditures for such period as may be required by the laws of that party State. Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States.

B. The total amount of appropriation requests under any budget shall be apportioned among the party States. In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party States.

C. The Commission shall not pledge the credit of any party States. The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III (g) of this compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it pursuant to Article III (g) thereof, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

D. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

E. The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

F. Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VIII

Eligible Parties; Entry Into and Withdrawal.

A. This compact shall have as eligible parties all States, Territories, and Possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term “Governor,” as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any State or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his State a party only until December 31, 1967. During any period when a State is participating in this compact through gubernatorial action, the Governor shall appoint those persons who, in addition to himself, shall serve as the members of the Commission from his State, and shall provide to the Commission an equitable share of the financial support of the Commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967, in accordance with paragraph C of this Article, any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

ARTICLE IX

Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any Government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any Government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating therein, the compact shall remain in full force and effect as to the State affected as to all severable matters. Adopted by thirty-six states, Puerto Rico and the Virgin Islands.

(1967, P.A. 56, S. 1.)



Section 10-375 - Legislative members of the Education Commission of the States.

The legislative members of the Education Commission of the States representing this state shall be appointed as follows: Two members of the Senate, one of whom shall be appointed by the president pro tempore of the Senate and one of whom shall be appointed by the minority leader of the Senate, and two members of the House of Representatives, one of whom shall be appointed by the speaker of the House of Representatives and one of whom shall be appointed by the minority leader of the House of Representatives.

(1967, P.A. 56, S. 2; P.A. 93-353, S. 39.)

History: P.A. 93-353 deleted language establishing a Connecticut Education Council composed of the members of the Education Commission of the States representing this state and expanded the legislative membership of the Commission representing this state by adding representatives appointed by the minority leaders.



Section 10-376 - Bylaws of commission filed.

Pursuant to Article III(i) of the Compact, the commission shall file a copy of its bylaws and any amendment thereto with the Commissioner of Education.

(1967, P.A. 56, S. 3; P.A. 77-614, S. 302, 610.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979.






Chapter 183 - State Museum of Connecticut History (Repealed)

Section 10-377 to 10-379 - State Museum of Connecticut History.

Sections 10-377 to 10-379, inclusive, are repealed.

(P.A. 74-347, S. 1–5, 7; P.A. 75-593; P.A. 80-483, S. 49, 186; P.A. 84-256, S. 16, 17.)






Chapter 184 - Cultural Commissions (Repealed)

Section 10-380 - American and Francophone Cultural Commission.

Section 10-380 is repealed.

(P.A. 74-225, S. 1–5; P.A. 77-614, S. 609, 610.)






Chapter 184a - Native American Cultures. Policy Concerning Archaeological Investigations

Section 10-381 - Definitions.

As used in sections 10-382 to 10-391, inclusive:

(1) “Native American” means people who occupied Connecticut prior to European settlement and their historic descendants, Indians as defined by section 47-63, who are residents of this state and all members of other tribes recognized by the United States or by Canada or its Provinces who are residents of this state;

(2) “Archaeological site” means a location where there exists material evidence that is not less than fifty years old of the past life and culture of human beings in the state;

(3) “Archaeological artifact” means material evidence that is not less than fifty years old of past life and culture in the state that is found in connection with an archaeological site;

(4) “Archaeological investigation” means any subsurface tests or excavation or other activity resulting in the disturbance or removal of artifacts or data from an archaeological site;

(5) “Sacred site” or “sacred land” means any space, including an archaeological site, of ritual or traditional significance in the culture and religion of Native Americans that is listed or eligible for listing on the National Register of Historic Places (16 USC 470a, as amended) or the state register of historic places defined in section 10-410, including, but not limited to, marked and unmarked human burials, burial areas and cemeteries, monumental geological or natural features with sacred meaning or a meaning central to a group's oral traditions; sites of ceremonial structures, including sweat lodges; rock art sites, and sites of great historical significance to a tribe native to this state;

(6) “Sacred object” means any archaeological artifact or other object associated with a sacred site;

(7) “State lands” mean lands owned, leased, or administered by the state or in the custody or control of any state agency, department or instrumentality of the state.

(P.A. 89-368, S. 1.)



Section 10-382 - Native American Heritage Advisory Council.

There is established a Native American Heritage Advisory Council to evaluate and make recommendations on the Native American heritage to the State Archaeologist and the Department of Economic and Community Development. Such council shall consist of the following members: One representing each of the following Indian tribes, appointed by the tribe: The Schaghticoke, the Paucatuck Eastern Pequot, the Mashantucket Pequot, the Mohegan and the Golden Hill Paugussett; one representing the Indian Affairs Council, appointed by the chairperson of the council; one representing the Commissioner of Energy and Environmental Protection, appointed by said commissioner; one representing the Archaeological Society of Connecticut, appointed by the president pro tempore of the Senate; and three who are knowledgeable in Native American history, traditions and archaeology, one appointed by the speaker of the House of Representatives, one appointed by the minority leader of the House of Representatives and one appointed by the minority leader of the Senate.

(P.A. 89-368, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 148; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Connecticut Historical Commission with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 10-383 - Museum of Natural History designated as repository for artifacts found during archaeological investigation of state land.

(a) The State Museum of Natural History shall be the state repository for all artifacts found and data gathered during archaeological investigations on state lands.

(b) On or before July 1, l990, the Board of Directors of the State Museum of Natural History shall establish a collections policy which shall include procedures for (1) acquisition of material and the acceptance of gifts appropriate to the public trust, (2) the preservation, care and display of sacred objects, and the use of sacred objects for religious and ceremonial purposes and (3) loans and transfers of sacred objects and other materials, including archaeological artifacts, to Native American museums or other institutions.

(P.A. 89-368, S. 5.)



Section 10-384 - Designation of site as state archaeological preserve.

The Department of Economic and Community Development, with the concurrence of the State Archaeologist, may examine sites and lands to determine if such sites or lands are of state or national archaeological importance and meet all the requirements for listing on the National Register (16 USC 470a) or the state register of historic places defined in section 10-410. Upon determination that any site or land investigated is of state or national archaeological importance, the department may declare such site or land to be a state archaeological preserve, provided (1) each property owner of any private site or land proposed for designation has been informed of the implications of the designation and consented in writing to such designation, (2) the state agency with custody or control of any public land has been notified in writing of the proposed designation, and (3) written recommendations on the proposal have been sent to the department by the State Archaeologist and, if there is evidence of Native American activity, the Native American Heritage Advisory Council established pursuant to section 10-382. The department shall cause notice of such designation to be filed on the land records in the town where such preserve is located.

(P.A. 89-368, S. 6; June 30 Sp. Sess. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 149.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.



Section 10-385 - Regulations.

(a) The Department of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 for the establishment, care, use and management of sites or lands designated as state archaeological preserves pursuant to section 10-384.

(b) On and after the effective date of designation of sites or lands as a state archaeological preserve, no person may conduct any archaeological investigation, initiate construction or demolition activities or undertake any other activity which would endanger the archaeological integrity or sacred importance of such preserve without complying with the provisions of section 10-386 except if the commission declares an emergency.

(P.A. 89-368, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 150.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-386 - Permit for archaeological investigation on state lands. Regulations.

(a) No person may conduct an archaeological investigation on state lands or on a state archaeological preserve without a permit from the Department of Economic and Community Development. Any such permit shall be issued with the concurrence of the State Archaeologist. The applicant shall submit an application on such form as the department may prescribe and with such information as the department, after consultation with the State Archaeologist and the advisory council established pursuant to section 10-382, deems necessary, including, but not limited to, the time, scope, location and specific purpose of the proposed research. The applicant shall submit (1) evidence satisfactory to the department of qualifications to perform the excavation, including evidence of experience, training and knowledge; (2) an excavation plan for the site satisfactory to the department which includes provisions on the method of excavation; and (3) a written statement that upon completion of the excavation the applicant shall submit a report of the investigation which shall include a description of archaeological artifacts discovered and relevant maps, documents, drawings and photographs. No permit shall be issued for an investigation that would disturb a known Native American cemetery, burial site or other sacred site without the review of the advisory council established pursuant to section 10-382. Failure to comply with the terms of a permit issued under this section shall be grounds to deny a subsequent permit.

(b) The department shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for the issuance of permits required under this section. Such regulations shall be developed with the concurrence of the State Archaeologist.

(c) Notwithstanding the provisions of this section, the department, in consultation with the State Archaeologist, may authorize an archaeological investigation without a permit if time for investigation is limited.

(d) The applicant shall pay the cost of reburial of any human skeletal remains discovered in accordance with the terms and conditions of a permit issued under this section.

(P.A. 89-368, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 151.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.



Section 10-387 - Review by state agencies of policies and practices for consistency with archaeological preservation.

Each state department, institution and agency shall review, in consultation with the Department of Economic and Community Development, their policies and practices for consistency with the preservation and study of the state's archaeological sites and sacred lands and sites. Such review shall include preparation of an evaluation document which specifies projects and programs requiring detailed consultation to identify and protect archaeological sites and sacred lands and sites. Any project submitted to the department for review under the provisions of sections 22a-1a to 22a-1f, inclusive, is exempt from the provisions of this section.

(P.A. 89-368, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 152.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.



Section 10-388 - Human burials.

(a) Any person who knows or reasonably believes that any human burials or human skeletal remains are being or about to be disturbed, destroyed, defaced, removed or exposed shall immediately notify the Chief Medical Examiner and State Archaeologist of such fact. If human burials or human skeletal remains are encountered during construction or agricultural, archaeological or other activity that might alter, destroy or otherwise impair the integrity of such burials or remains, the activity shall cease and not resume unless authorized by the Chief Medical Examiner and the State Archaeologist provided such authorization shall be made within five days of completion of the investigation of the Chief Medical Examiner pursuant to subsection (b) of this section.

(b) After notification under subsection (a) of this section, the Chief Medical Examiner shall determine if the remains represent a human death required to be investigated under section 19a-406. After completion of his investigation, if the Chief Medical Examiner determines that the remains may be the remains of a Native American or were found in the subsurface and buried for more than fifty years, the Chief Medical Examiner shall notify the State Archaeologist of such fact. The State Archaeologist, upon such notification, shall in consultation with the Department of Economic and Community Development, the Native American Heritage Advisory Council, established under section 10-382, the Commissioner of Energy and Environmental Protection, and the landowner determine, within seventy-two hours, if the site where such remains were discovered can be preserved in situ and protected by a preservation restriction as defined in section 47-42a.

(c) If in situ preservation is not prudent and feasible or not agreed to by the landowner, the State Archaeologist, upon consultation with the landowner and, if appropriate, the Native American Heritage Advisory Council, the Department of Economic and Community Development, and the Commissioner of Energy and Environmental Protection shall, if feasible, provide for removal and reburial of the remains at another location or for additional archaeological investigations and scientific analysis prior to reburial. Any excavation and recovery of remains by the State Archaeologist shall be completed not more than five business days after notification by the Chief Medical Examiner under this section unless the landowner consents to additional days.

(d) Human skeletal remains discovered during archaeological investigation shall be excavated under the supervision of the State Archaeologist, pursuant to a written agreement between the State Archaeologist and the holder of the permit specifying the excavation, methods to be used and data to be collected. Due care shall be exercised during excavation, subsequent transport and storage of skeletal remains to insure that the sacred meanings of the remains for Native Americans are respected and protected.

(e) The provisions of this section shall not be construed to require the owner of private lands on which human skeletal remains are found to pay the costs of excavation, removal analysis or reburial of such remains.

(P.A. 89-368, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 153; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsecs. (b) and (c) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (c), effective July 1, 2011.



Section 10-389 - Regulations establishing procedures for storage, analysis and reburial of human skeletal remains.

(a) Notwithstanding the provisions of sections 7-67 and 7-69, the State Archaeologist, in consultation with the Department of Economic and Community Development, the Native American Heritage Advisory Council established under section 10-382, the Commissioner of Energy and Environmental Protection and the archaeological community, shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for the storage, analysis and reburial of human skeletal remains discovered during an archaeological investigation.

(b) The Commissioner of Energy and Environmental Protection shall designate state lands for use as sites for the reburial of Native American human skeletal remains. Such sites shall be deemed sacred lands and designated as state archaeological preserves in accordance with section 10-384.

(c) Any such human remains discovered on and after October 1, 1989, shall be reburied. The State Archaeologist, the Native American Heritage Advisory Council and the Commissioner of Energy and Environmental Protection shall jointly determine the contents and organization of each reburial ceremony for Native Americans.

(P.A. 89-368, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 154; 11-80, S. 1.)

History: (Revisor's note: In 1995 the word “Heritage” was inserted editorially by the Revisors in Subsec. (c) after the words “Native American” for accuracy of reference); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 10-390 - Penalty.

(a) No person shall excavate, damage or otherwise alter or deface any archaeological or sacred site on state lands or within a state archaeological preserve unless such activity is in accordance with the terms and conditions of a permit issued under section 10-386 or in the case of an emergency.

(b) No person shall sell, exchange, transport, receive or offer to sell, any archaeological artifact or human remains collected, excavated or otherwise removed from state lands or a state archaeological preserve in violation of subsection (a) of this section.

(c) No person shall engage in any activity that will desecrate, disturb or alter any Native American burial, sacred site or cemetery, including any associated objects, unless the activity is engaged in pursuant to a permit issued under section 10-386 or under the direction of the State Archaeologist.

(d) Any person who violates any provision of this section shall be guilty of a class D felony, except that such person may be fined not more than five thousand dollars or twice the value of the site or artifact that was the subject of the violation, whichever is greater.

(e) Any person who violates any provision of this section shall be liable to the state for the reasonable costs and expenses of the state in restoring the site and any associated sacred objects or archaeological artifacts.

(P.A. 89-368, S. 12; P.A. 13-258, S. 41.)

History: P.A. 13-258 amended Subsec. (d) to add provision re violation being a class D felony and delete provision re imprisonment of not more than 5 years.



Section 10-391 - Inventory of Native American burial sites and cemeteries.

On or before January 1, 1991, the Department of Economic and Community Development, in consultation with the State Archaeologist, the Native American Heritage Advisory Council established under section 10-382 and the Commissioner of Energy and Environmental Protection, shall develop procedures to inventory Native American burial sites and cemeteries. Such procedures shall provide for the availability of the inventory to state agencies, departments and institutions.

(P.A. 89-368, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 155; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 184b - Department of Economic and Community Development: Culture and Tourism

Section 10-392 - Department of Economic and Community Development culture and tourism duties. Successor department.

(a) The General Assembly finds and declares that culture, history, the arts and the digital media and motion picture and tourism industries contribute significant value to the vitality, quality of life and economic health of Connecticut. The Connecticut Trust for Historic Preservation shall operate in conjunction with the Department of Economic and Community Development for purposes of joint strategic planning, annual reporting on appropriations and fiscal reporting. The department shall enhance and promote culture, history, the arts and the tourism and digital media and motion picture industries in Connecticut.

(b) The department shall:

(1) Market and promote Connecticut as a destination for leisure and business travelers through the development and implementation of a strategic state-wide marketing plan and provision of visitor services to enhance the economic impact of the tourism industry;

(2) Promote the arts;

(3) Recognize, protect, preserve and promote historic resources;

(4) Interpret and present Connecticut's history and culture;

(5) Promote Connecticut as a location in which to produce digital media and motion pictures and to establish and conduct business related to the digital media and motion picture industries to enhance these industries' economic impact in the state;

(6) Establish a uniform financial reporting system and forms to be used by each regional tourism district, established under section 10-397, in the preparation of the annual budget submitted to the General Assembly;

(7) Integrate funding and programs whenever possible; and

(8) On or before January 1, 2012, and biennially thereafter, develop and submit to the Governor and the General Assembly, in accordance with section 11-4a, a strategic plan to implement subdivisions (1) to (5), inclusive, of this subsection.

(c) The Department of Economic and Community Development shall be a successor agency to the Connecticut Commission on Culture and Tourism, State Commission on the Arts, the Connecticut Historical Commission, the Office of Tourism, the Connecticut Tourism Council, the Connecticut Film, Video and Media Commission and the Connecticut Film, Video and Media Office in accordance with the provisions of sections 4-38d and 4-39.

(June 30 Sp. Sess. P.A. 03-6, S. 210; P.A. 04-20, S. 3; 04-205, S. 2, 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-172, S. 1; P.A. 11-48, S. 98; June 12 Sp. Sess. P.A. 12-1, S. 99; P.A. 13-299, S. 31.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-20 made technical changes in Subsecs. (d) and (e), effective April 16, 2004; P.A. 04-205, effective June 3, 2004, made technical changes and with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 06-172 replaced references to film industry with references to digital media and motion picture industries in Subsec. (a) and replaced “conduct filming” with “produce digital media and motion pictures” and replaced “film and video industries” with “digital media and motion picture industries” in Subsec. (b)(5); P.A. 11-48 replaced references to Commission on Culture and Tourism with references to Department of Economic and Community Development, deleted former Subsec. (b)(6) re submitting budget expenditure estimates and recommended adjustments, redesignated existing Subsec. (b)(7), (8) and (9) as Subsec. (b)(6), (7) and (8) and amended Subsec. (d) to make Department of Economic and Community Development the successor agency to Commission on Culture and Tourism, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by deleting reference to Connecticut Humanities Council, deleted former Subsec. (c) re proposals by Connecticut Humanities Council and redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), effective June 15, 2012; P.A. 13-299 deleted former Subsec. (d) re substitution of terms and deleted former Subsec. (e) re codification of section by Legislative Commissioners' Office, effective July 1, 2013.



Section 10-393 - Culture and Tourism Advisory Committee. Members. Terms and duties.

(a) There shall be a Culture and Tourism Advisory Committee which shall consist of twenty-eight voting members and nonvoting ex-officio members. Such ex-officio members shall be the executive directors of the Connecticut Trust for Historic Preservation and the Connecticut Humanities Council, the State Poet Laureate, the State Historian and the State Archaeologist. The State Poet Laureate, the State Historian and the State Archaeologist shall serve as members without being appointed and without receiving compensation for such service. The remaining twenty-three members shall be appointed as follows:

(1) The Governor shall appoint seven members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from within the state; (B) three members shall be individuals with knowledge of or experience or interest in history or humanities; (C) one member shall be an individual with knowledge of or experience or interest in the arts; and (D) two members shall be selected at large.

(2) The speaker of the House of Representatives shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the western regional tourism district, established under section 10-397; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; and (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(3) The president pro tempore of the Senate shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the central regional tourism district, established under section 10-397; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; and (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(4) The majority leader of the House of Representatives shall appoint two members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the central regional tourism district, established under section 10-397; and (B) one member shall be an individual with knowledge of or experience or interest in the arts.

(5) The majority leader of the Senate shall appoint two members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the eastern regional tourism district; and (B) one member shall be an individual with knowledge of or experience or interest in the arts.

(6) The minority leader of the House of Representatives shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from within the state; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; and (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(7) The minority leader of the Senate shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the western regional tourism district, established under section 10-397; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(b) Each member shall serve a term that is coterminous with such member's appointing authority.

(c) The voting members shall elect annually: A member from among the voting members to serve as chairperson of the advisory committee and one member as vice-chairperson. Members shall receive no compensation for the performance of their duties, but may be reimbursed for their necessary expenses incurred in the performance of their duties. The advisory committee shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of the Commissioner of Economic and Community Development.

(d) Thirteen voting members of the board shall constitute a quorum and the affirmative vote of a majority of the voting members present at a meeting of the advisory committee shall be sufficient for any action taken by the advisory committee. Any recommendations by the advisory committee may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution.

(e) The Commissioner of Economic and Community Development shall provide administrative assistance to the advisory committee. The commissioner shall have the authority to: Establish rules for the internal operation of the advisory committee; contract for facilities, services and programs to implement the purposes of the commission established by law; and enter into agreements for funding from private sources, including corporate donations and other commercial sponsorships. The commissioner is authorized to do all things necessary to apply for, qualify for and accept any funds made available under any federal act for the purposes established under section 10-392. All funds received under this subsection shall be deposited into the culture and tourism account within the department, established under section 10-395. The commissioner may enter into contracts with the federal government concerning the use of such funds.

(June 30 Sp. Sess. P.A. 03-6, S. 211; P.A. 04-20, S. 4; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-172, S. 2; P.A. 07-217, S. 47; 07-220, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 13, 60; P.A. 11-48, S. 99.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-20 made a technical change in Subsec. (a)(7), effective April 16, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 06-172 amended Subsec. (a) to increase the number of members from 29 to 35 and to provide that the new members have experience relating directly to the production of digital media or motion pictures; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007; P.A. 07-220 amended Subsec. (a) to delete having an interest in tourism as requirement for each of the commissioners and to provide that their knowledge and experience shall be in the tourism industry and amended Subsec. (b) to delete prohibition against members of boards of directors of regional tourism districts serving as commissioner, effective July 5, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to change number of voting commissioners and nonvoting ex-officio members from 35 to 28, make conforming changes and delete provisions re appointment of commissioners with experience relating directly to production of digital media or motion pictures, effective October 5, 2009, and to change references to southwestern and northwestern tourism districts to western regional tourism district, change references to central and south central tourism districts to central regional tourism district, and change reference to eastern tourism district to eastern regional tourism district, effective January 1, 2010; P.A. 11-48 amended Subsec. (a) by replacing Connecticut Commission on Culture and Tourism with Culture and Tourism Advisory Committee and changing commissioners to members, amended Subsec. (b) by changing commissioner to member, amended Subsec. (c) by eliminating provision re executive director, changing commissioner to member, changing commission to advisory committee, deleting provision re commissioners to elect others as officers, deleting provision re meeting upon request of majority of commissioners and deleting provision re establishment of bylaws, amended Subsec. (d) by changing commissioner to member, changing commission to advisory committee, deleting provision re vacancies not affecting quorums and changing “action taken” to “recommendations” and amended Subsec. (e) by changing commissioner to member, changing commission to advisory committee, changing executive director of commission to Commissioner of Economic and Community Development, deleting provision re administering laws under jurisdiction of commission and changing Connecticut Commission on Culture and Tourism account to culture and tourism account within department, effective July 1, 2011.



Section 10-394 - Preparation of annual budgets for regional tourism districts. Administrative costs.

(a) On or before June first of each year, each regional tourism district established under section 10-397 shall prepare a proposed budget for the next succeeding fiscal year beginning July first to carry out its statutory duties. After approval by said tourism district's board of directors, and no later than June first of each year, the tourism district shall submit the proposed budget to the Commissioner of Economic and Community Development for review, comments and recommendations by the department concerning the proposed expenditures. On and after December 31, 2011, and annually thereafter, the Department of Economic and Community Development shall review, in consultation with the tourism district, the proposed budget no later than June thirtieth, and approve or disapprove the budget. If the department disapproves any annual budget, the department shall adopt an interim budget and such interim budget shall take effect at the commencement of the fiscal year and shall remain in effect until the tourism district submits and the department approves a modified budget. The tourism district shall, on or before March 15, 2012, and annually thereafter, submit a copy of the budget to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, finance, revenue and bonding and commerce and the Office of Policy and Management, including an explanation detailing the proposed expenditures for the tourism district for the succeeding fiscal year. No funds shall be expended on or after July 1, 2011, by the tourism district without prior approval of the budget or adoption of an interim budget by the Department of Economic and Community Development.

(b) On and after December 31, 2010, each regional tourism district shall ensure that no more than twenty per cent of the total annual grant amount received by the district is used for administrative costs. The Commissioner of Economic and Community Development shall develop guidelines concerning administrative costs for tourism districts.

(June 30 Sp. Sess. P.A. 03-6, S. 212; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; Sept. Sp. Sess. P.A. 09-7, S. 51; P.A. 11-48, S. 100.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) by adding “On and after December 31, 2010, and annually thereafter” re requirement for commission to review budget, changing date for each district to submit budget to the legislature from September 15 to March 15 and adding “on or after December 31, 2010,” re requirement for expending funds, and amended Subsec. (b) to add “on and after December 31, 2010,” and change “received by it pursuant to section 10-398” to “received by the district”, effective January 1, 2010; P.A. 11-48 amended Subsec. (a) by changing “executive director of the Commission on Culture and Tourism” to “Commissioner of Economic and Community Development” and “commission” to “department”, changing date for review of proposed budgets from on and after December 31, 2010, to on and after December 31, 2011, changing date for submitting copy of budget from on or before March 15, 2011, to on or before March 15, 2012, changing date after which no funds shall be expended from on or after December 31, 2010, to on or after July 1, 2011, and changing “Commission on Culture and Tourism” to “Department of Economic and Community Development” and amended Subsec. (b) by changing “executive director, with the approval of the commissioners” to “Commissioner of Economic and Community Development”, effective July 1, 2011.



Section 10-395 - Culture and tourism account.

There is established an account within the General Fund to be known as the “culture and tourism account”. The account shall contain all moneys required by law to be deposited in the account.

(June 30 Sp. Sess. P.A. 03-6, S. 213; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 156.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “culture and tourism” and deleted “, including moneys received pursuant to section 10-398”, effective July 1, 2011.



Section 10-395a - State-wide tourism marketing account.

There is established an account within the General Fund to be known as the “state-wide tourism marketing account”. The account may contain all moneys required by law to be deposited in the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding. The moneys in said account shall be allocated for implementation of the state-wide marketing plan.

(P.A. 06-187, S. 73.)

History: P.A. 06-187 effective July 1, 2006.



Section 10-396 - Duties of department re tourism.

With respect to tourism activities, the Department of Economic and Community Development shall:

(1) Develop, annually update and implement a strategic marketing plan for the national and international promotion of Connecticut as a tourism destination;

(2) Develop a Connecticut strategic plan for new tourism products and attractions;

(3) Provide marketing and other assistance to the tourism industry;

(4) Ensure cooperation among the regional tourism districts;

(5) Within available appropriations, maintain, operate and manage the visitor welcome centers in the state;

(6) Develop and administer a program of challenge grants to encourage innovation and job development, provide incentives for coordinated activity consistent with the strategic marketing plan and stimulate the development of private funds for tourism promotion; and

(7) Subject to available funds, assist municipalities to accommodate tourist attractions within such municipalities or within neighboring or adjoining municipalities.

(June 30 Sp. Sess. P.A. 03-6, S. 214; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 101; May Sp. Sess. P.A. 16-3, S. 84.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subdiv. (5) to add “Within available appropriations” and make a conforming change, effective July 1, 2016.



Section 10-397 - Regional tourism districts. Established. Boards of directors. Accounting and reporting requirements. Solicitation and receipt of funds.

(a) There are established three regional tourism districts, each of which shall promote and market districts as regional leisure and business traveler destinations to stimulate economic growth. The districts shall be as follows:

(1) The eastern regional district, which shall consist of Ashford, Bozrah, Brooklyn, Canterbury, Chaplin, Colchester, Columbia, Coventry, East Lyme, Eastford, Franklin, Griswold, Groton, Hampton, Killingly, Lebanon, Ledyard, Lisbon, Lyme, Mansfield, Montville, New London, North Stonington, Norwich, Old Lyme, Plainfield, Pomfret, Preston, Putnam, Salem, Scotland, Sprague, Sterling, Stonington, Thompson, Union, Voluntown, Waterford, Willington, Windham and Woodstock;

(2) The central regional district, which shall consist of Andover, Avon, Berlin, Bethany, Bloomfield, Bolton, Branford, Canton, Cheshire, Chester, Clinton, Cromwell, Deep River, Durham, East Granby, East Haddam, East Hampton, East Hartford, East Haven, East Windsor, Ellington, Enfield, Essex, Farmington, Glastonbury, Granby, Guilford, Haddam, Hamden, Hartford, Hebron, Killingworth, Madison, Manchester, Marlborough, Meriden, Middlefield, Middletown, Milford, New Britain, New Haven, Newington, North Branford, North Haven, Old Saybrook, Orange, Plainville, Portland, Rocky Hill, Simsbury, Somers, South Windsor, Southington, Stafford, Suffield, Tolland, Vernon, Wallingford, West Hartford, West Haven, Westbrook, Wethersfield, Windsor, Windsor Locks and Woodbridge; and

(3) The western regional district, which shall consist of Ansonia, Barkhamsted, Beacon Falls, Bethel, Bethlehem, Bridgeport, Bridgewater, Bristol, Brookfield, Burlington, Canaan, Colebrook, Cornwall, Danbury, Darien, Derby, Easton, Fairfield, Goshen, Greenwich, Hartland, Harwinton, Kent, Litchfield, Middlebury, Monroe, Morris, Naugatuck, New Fairfield, New Hartford, New Milford, New Canaan, Newtown, Norfolk, North Canaan, Norwalk, Oxford, Plymouth, Prospect, Redding, Ridgefield, Roxbury, Salisbury, Seymour, Sharon, Shelton, Sherman, Southbury, Stamford, Stratford, Thomaston, Torrington, Trumbull, Warren, Washington, Waterbury, Watertown, Weston, Westport, Wilton, Winchester, Wolcott and Woodbury.

(b) Each regional tourism district shall be overseen by a board of directors consisting of one representative from each municipality within the district, appointed by the legislative body of the municipality and, where the legislative body is a town meeting, by the board of selectmen. Any such member of a board of directors shall serve for a term of three years. In addition, the board of directors may appoint up to twenty-one persons representing tourism interests within the district to serve on the board. No board member shall be deemed a state employee for serving on said board. All appointments to the board of directors shall be reported to the Commissioner of Economic and Community Development.

(c) The provisions of the Freedom of Information Act, as defined in section 1-200, shall apply to each regional tourism district.

(d) Each tourism district shall adopt a charter and bylaws governing its operation.

(e) Each regional tourism district shall (1) comply with uniform standards for accounting and reporting expenditures that are established by the Department of Economic and Community Development in accordance with section 10-392 and are based on industry accounting standards developed by the International Association of Convention and Visitor Bureaus or other national organizations related to tourism, and (2) on or before January first of each year, submit to the department, the Office of Policy and Management and the Office of Fiscal Analysis an independent audit in accordance with the provisions of sections 4-230 to 4-236, inclusive.

(f) Each regional tourism district shall solicit and may accept private funds for the promotion of tourism within its towns and cities and shall coordinate its activities with any private nonprofit tourist association within the district and within this state, that promotes tourism industry businesses in this state, in order to foster cooperation in the promotion of such businesses. Any funds received by a regional tourism district may be deposited in the account established in section 10-395 or in an account established by such tourism district to receive such funds.

(g) The central regional district office shall be located within the department.

(h) The commissioner shall, within available appropriations, distribute tourism funding evenly among the three tourism districts.

(June 30 Sp. Sess. P.A. 03-6, S. 215; P.A. 04-20, S. 5; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; Sept. Sp. Sess. P.A. 09-7, S. 12; P.A. 10-32, S. 30; P.A. 11-48, S. 102.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-20 made technical changes, effective April 16, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to reduce number of tourism districts from 5 to 3 by combining south central region towns into central regional district and combining northwestern and southwestern region towns into new western regional district, amended Subsec. (d) to replace former provisions with provisions re central and western regional tourism districts charter, bylaws and initial meeting, and added Subsec. (g) re central regional district office, effective January 1, 2010; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 11-48 amended Subsec. (b) by requiring that all appointments be reported to Commissioner of Economic and Community Development rather than executive director of the Connecticut Commission on Culture and Tourism, amended Subsec. (d) by replacing requirement re assisting central and western districts to establish committee to draft charter and bylaws with requirement that each district adopt charter and bylaws governing its operation, amended Subsec. (e) by replacing references to commission with references to department, amended Subsec. (g) by requiring central regional district office be located within department rather than within Hartford offices of commission and added Subsec. (h) re even distribution of tourism funding, effective July 1, 2011.



Section 10-397a - Assets and liabilities of former tourism districts.

(a) As used in this section:

(1) “Department” means the Department of Economic and Community Development;

(2) “Commissioner” means the Commissioner of Economic and Community Development;

(3) “Former tourism district” means the tourism districts, as defined in section 32-302 of the general statutes, revision of 1958, revised to January 1, 2003; and

(4) “Regional tourism district” means one of the three regional tourism districts created by section 10-397.

(b) Any former tourism district having a cash surplus, after accounting for all liabilities, may distribute such surplus to the regional tourism district or districts serving the towns formerly served by such district. Any distribution shall be divided among the new district or districts in accordance with the following schedule:

Former District

New District(s)

Northeastern

Eastern (100%)

Southeastern

Eastern (100%)

North Central

Central (100%)

Greater Hartford

Central (95%)

Western (5%)

Central Connecticut

Central (100%)

Connecticut Valley

Central (100%)

Greater New Haven

Central (67%)

Western (33%)

Litchfield Hills

Western (100%)

Housatonic Valley

Western (100%)

Greater Waterbury

Western (100%)

Greater Fairfield

Western (100%)

(c) Any former tourism district may, with the approval of the commissioner, transfer noncash assets, including fixed assets and leases, to a regional tourism district or districts serving the towns formerly served by such district.

(d) Any regional tourism district may, by vote of its board of directors and with the approval of the department, assume the liabilities of a former tourism district that served all or part of the area served by the new district. No such assumption shall be approved unless (1) the regional district's approved budget makes provision for the costs arising from the assumption of liability; and (2) the department finds that the proposed assumption of liability is fair and equitable.

(P.A. 04-205, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 14; P.A. 11-48, S. 103.)

History: P.A. 04-205 effective June 3, 2004 (Revisor's note: The statutory reference contained in Subsec. (a)(4) was changed editorially by the Revisors to “section 10-397” for accuracy); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to change references re tourism districts from Southwestern and Northwestern to Western and South Central to Central, effective January 1, 2010; P.A. 11-48 amended Subsec. (a)(1) by changing defined term from “commission” to “department”, amended Subsec. (a)(2) by changing defined term from “executive director” to “commissioner”, amended Subsec. (a)(4) by redefining “regional tourism district” as one of 3, rather than 5, districts created by Sec. 10-397, amended Subsec. (c) by replacing “executive director” with “commissioner” and amended Subsec. (d) by replacing “commission” with “department”, effective July 1, 2011.

Regional tourism districts do not constitute legal successors to local tourism districts. 312 C. 374.



Section 10-397b - Termination of former tourism district operations.

Any tourism district in existence on July 1, 2003, that terminates operations prior to January 1, 2004, may file a single audit report for the period from July 1, 2002, until the termination of such district's operations. Such audit shall in all other respects comply with the provisions of chapter 55b.

(P.A. 04-205, S. 4.)

History: P.A. 04-205 effective June 3, 2004.



Section 10-398 - Preparation of budgets for regional tourism districts for fiscal year ending June 30, 2004.

Section 10-398 is repealed, effective July 1, 2011.

(June 30 Sp. Sess. P.A. 03-6, S. 217; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 303.)



Section 10-399 - (Formerly Secs. 32-306 and 32-307). Visitor welcome centers.

(a) As used in this section: “Visitor welcome center” means the welcome centers, visitor centers and tourist information centers located in West Willington, Greenwich, Danbury, Darien, North Stonington and Westbrook, which have been established to distribute information to persons traveling in the state for the purpose of influencing such persons' level of satisfaction with the state and expenditures in the state and their planning for present and future trips to the state.

(b) Within available appropriations, the following measures shall be implemented to enhance the operation of visitor welcome centers:

(1) Each center shall make available space for listing events and promoting attractions, by invitation to the Connecticut tourism industry, including tourism districts, chambers of commerce and any other tourism entities involved in Connecticut tourism promotion;

(2) The Department of Economic and Community Development, in consultation with the Department of Transportation, shall develop plans for (A) consistent signage for the visitor welcome centers, and (B) highway signage regulations for privately operated centers;

(3) The Department of Transportation and the Department of Economic and Community Development shall establish an “Adopt A Visitor Welcome Center” program, under which local civic organizations may provide maintenance, gardening, including wildflowers, and complimentary refreshments or any other type of service at a visitor welcome center to enhance the operation of the center;

(4) The Department of Economic and Community Development shall place a full-time year-round supervisor and a part-time assistant supervisor at the Danbury, Darien, North Stonington and West Willington centers. The responsibilities of each supervisor shall include, but not be limited to: (A) Maintaining a sufficient inventory of up-to-date brochures for dissemination to visitors, (B) scheduling staff so as to assure coverage at all times, (C) training staff, (D) compiling and maintaining statistics on center usage, (E) serving as liaison between the department, the Department of Transportation, the tourism district in which the center is located and businesses in such district, (F) maintaining quality tourism services, (G) rotating displays, (H) evaluating staff, (I) problem-solving, and (J) computing travel reimbursements for volunteer staff;

(5) Subject to available funds, the Department of Economic and Community Development shall place a seasonal full-time supervisor and a seasonal part-time assistant supervisor at the Greenwich and Westbrook centers. The department shall discontinue staffing at the Middletown, Plainfield and Wallingford centers, and shall, in conjunction with the tourism industry, seek contract workers to provide tourism services at the Westbrook center when not staffed by the state;

(6) Subject to available funds, the Department of Economic and Community Development, in conjunction with the tourism industry, shall develop and implement initial staff training and conduct periodic training of full-time and part-time supervisors.

(P.A. 94-155, S. 1, 2, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-238, S. 7; June 30 Sp. Sess. P.A. 03-1, S. 111; June 30 Sp. Sess. P.A. 03-6, S. 218, 219; P.A. 04-20, S. 7; 04-205, S. 5–7; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 104; 11-61, S. 157; 11-233, S. 16; May Sp. Sess. P.A. 16-3, S. 85.)

History: (Revisor's note: In 2005 Secs. 32-306 and 32-307 were combined editorially by the Revisors as Subsecs. (a) and (b), respectively, of this section.)

Former Sec. 32-306:

P.A. 94-155 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 30 Sp. Sess. P.A. 03-6 deleted definition of “Office of Tourism” and made technical changes, effective August 20, 2003; P.A. 04-20 made a technical change, effective April 16, 2004; P.A. 04-205 deleted references to former visitor welcome centers at Middletown, Southington, Wallingford, Windsor Locks, Plainfield and Bradley International Airport, effective June 3, 2004; Sec. 32-306 transferred to Sec. 10-399(a) in 2005.

Former Sec. 32-307:

P.A. 94-155 effective July 1, 1994; (Revisor's note: In 1997 a reference in Subdiv. (11) to “Tourism Fund” was replaced editorially by the Revisors with “tourism account” for consistency with Sec. 32-303); P.A. 97-238 amended Subdiv. (6) to delete a requirement that the Office of Tourism provide funding to the Department of Transportation for housekeeping services at the Westbrook visitor welcome center; June 30 Sp. Sess. P.A. 03-1 amended Subdiv. (11) to redirect revenue under that subdivision to the General Fund, effective August 16, 2003; June 30 Sp. Sess. P.A. 03-6 deleted former Subdivs. (1), (2), (4), (6) and (12), redesignated existing Subdivs. (3), (5), (7) to (11), (13) and (14) as new Subdivs. (1) to (9), substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for Office of Tourism in Subdivs. (2) to (6), and (9), amended Subdiv. (4) to change centers at which commission must place supervisors and assistant supervisors and amended Subdiv. (7) to expand use of electronic information system and to designate General Fund instead of tourism account as recipient of revenue generated from proposal process, effective August 20, 2003; P.A. 04-205 deleted references to former visitor welcome centers at Middletown, Southington, Wallingford and Windsor Locks in Subdiv. (5) and deleted former Subdivs. (7) to (9) re electronic information system, lodging reservation services and dedicated highway radio station, respectively, effective June 3, 2004, and, effective on that date, with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 32-307 transferred to Sec. 10-399(b) in 2005.

Present section:

P.A. 11-48 replaced “Commission on Culture and Tourism” and “commission” with “Department of Economic and Community Development” and “department”, effective July 1, 2011; P.A. 11-61 amended Subsec. (b)(4) by removing West Willington from list of centers, effective July 1, 2011; P.A. 11-233 amended Subsec. (b)(4) by restoring West Willington to list of centers, effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsec. (b) to add “Within available appropriations” and make a conforming change, effective July 1, 2016.



Section 10-400 - (Formerly Sec. 10-370). Duties and powers of department re arts activities.

With respect to arts activities, the Department of Economic and Community Development shall encourage, within the state or in association with other states, or both, participation in, and promotion, development, acceptance and appreciation of, artistic and cultural activities that shall include, but are not limited to, music, theater, dance, painting, sculpture, architecture, literature, films and allied arts and crafts and to this end shall have the following powers: (1) To join or contract with consultants, private patrons, individual artists and ensembles and with institutions, local sponsoring organizations and professional organizations; (2) to enter into contracts to provide grants, loans or advances to individuals, organizations, or institutions, public or private, that are engaged in or plan to engage in artistic and cultural programs or activities within the state, or that are engaged in or plan to engage in the promotion, development, or encouragement of artistic and cultural programs or activities within the state; (3) to accept, hold and administer, on behalf of the department, in accordance with the provisions of sections 4-28, 4-31, 4-31a and 4b-22, real property, personal property, securities, other choses in action and moneys, or any interest therein, and income therefrom, either absolutely or in trust, for any purpose of the department. The department may acquire or receive such property or money for its purposes by the acceptance of state or federal or public or private loans, contributions, gifts, grants, donations, bequests or devises, and the department shall deposit or credit the same in the culture and tourism account established under section 10-395; (4) to establish a nonprofit foundation for the purpose of raising funds from private sources to encourage, within the state or in association with other states, or both, participation in, and promotion, development, acceptance and appreciation of, artistic and cultural activities that shall include, but are not limited to, music, theater, dance, painting, sculpture, architecture, literature, films, heritage, historic preservation, humanities and allied arts and crafts. All funds received by the foundation shall be held in the manner prescribed by sections 4-37e to 4-37j, inclusive; and (5) to perform such other acts as may be necessary or appropriate to carry out the objectives and purposes of the department. The General Assembly declares that all activities undertaken in carrying out the policies set forth in this chapter shall be directed toward encouraging and assisting, rather than in any way limiting, the freedom of artistic expression that is essential for the well-being of the arts. Said department shall maintain a survey of public and private facilities engaged within the state in artistic and cultural activities and determine the needs of the citizens of this state and the methods by which existing resources may be utilized, or new resources developed, to fulfill these needs. The department shall maintain a register of Connecticut artists. The name, town of residence and artistic medium of any such artist residing in Connecticut shall be entered in the register by the department upon the artist's request.

(February, 1965, P.A. 579, S. 3; 1967, P.A. 155, S. 1; P.A. 74-210, S. 1; P.A. 78-187, S. 2, 10; P.A. 85-267; P.A. 99-91; P.A. 00-66, S. 28; June 30 Sp. Sess. 03-6, S. 220; P.A. 04-20, S. 2; 04-205, S. 5, 8; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 105.)

History: 1967 act allowed commission to contract with individuals, ensembles, and local sponsoring organizations in addition to private patrons, institutions and professional organizations; P.A. 74-210 allowed commission to promote arts through association with other states and to contract with consultants; P.A. 78-187 expanded powers re contracts, administration of assets and other actions in new Subdivs. (2) to (4); P.A. 85-267 added provisions re commission's duty to maintain a register of Connecticut artists; P.A. 99-91 added new Subdiv. (4) giving commission power to establish nonprofit foundation and renumbered former Subdiv. (4) as Subdiv. (5); P.A. 00-66 made technical changes; June 30 Sp. Sess. P.A. 03-6 amended section to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, to add provision re arts activities and to designate Connecticut Commission on Arts, Tourism, Culture, History and Film Fund instead of General Fund, as recipient of money or property acquired or received by commission, effective August 20, 2003; P.A. 04-20 made technical changes, effective April 16, 2004; P.A. 04-205 added “heritage”, “historic preservation”, and “humanities” to the list of cultural matters that the commission is empowered to promote, effective June 3, 2004, and, effective on that date, with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-370 transferred to Sec. 10-400 in 2005; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, replaced “commission” with “department” and replaced “Connecticut Commission on Culture and Tourism account” with “culture and tourism account”, effective July 1, 2011.



Section 10-401 - (Formerly Sec. 10-370a). Department to establish special incentive grant program for artistic and cultural programs and activities.

The Department of Economic and Community Development shall establish and administer a special incentive grant program to provide financial assistance for artistic and cultural programs and activities pursuant to subdivision (2) of section 10-400. No state funds appropriated to the department for the purposes of said program shall be disbursed unless one-third of the amount of such financial assistance consists of nonfederal funds raised and received by said department.

(P.A. 80-355, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 221; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 106.)

History: June 30 Sp. Sess. P.A. 03-6 substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-370a transferred to Sec. 10-401 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” and “commission” to “Department of Economic and Community Development” and “department”, effective July 1, 2011.



Section 10-402 - (Formerly Sec. 10-370b). State art collection.

(a) For purposes of this section the following terms have the following meanings:

(1) “Work of art” means any work of visual art, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art or mixed media;

(2) “Connecticut artists” means artists born in Connecticut, artists who have worked in or received a portion of their training in Connecticut, or artists living in Connecticut at the time of the purchase of their works of art.

(b) The Department of Economic and Community Development may establish and administer a state art collection.

(c) The Department of Economic and Community Development shall establish policies and procedures with respect to the activities of the art collection and perform every other matter and thing requisite to the proper management, maintenance, support and control of the Connecticut art collection.

(d) The art collection shall be representative of various media, diverse styles and periods of Connecticut artists and shall be representative of Connecticut's ethnic, racial and cultural groups.

(e) The Department of Economic and Community Development may apply for and receive aid or grants from individuals, private artists, state sources, private foundations, local arts organizations and the federal government for the state art collection.

(P.A. 83-180; June 30 Sp. Sess. P.A. 03-6, S. 222; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 107.)

History: June 30 Sp. Sess. P.A. 03-6 amended Subsecs. (b), (c) and (e) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-370b transferred to Sec. 10-402 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” to “Department of Economic and Community Development” in Subsecs. (b), (c) and (e), effective July 1, 2011.



Section 10-403 - (Formerly Sec. 10-373). Receipt of federal, state and private moneys and property.

The Department of Economic and Community Development is designated as the state agency for the reception and disbursement of federal, state and private moneys or other property made available on or after July 1, 1965, for the purpose of fostering the arts within the authority of the department, in accordance with the standard state fiscal procedures.

(February, 1965, P.A. 579, S. 6; 1967, P.A. 155, S. 2; P.A. 74-210, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 223; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 108.)

History: 1967 act included reference to “state moneys” and “other property”; P.A. 74-210 replaced general reference to purposes within jurisdiction of commission with “purpose of fostering the arts”; June 30 Sp. Sess. P.A. 03-6 substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-373 transferred to Sec. 10-403 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” and “commission” to “Department of Economic and Community Development” and “department”, effective July 1, 2011.



Section 10-404 - (Formerly Sec. 10-373k). Minor not disqualified for loan.

Any person otherwise qualifying for a loan or grant made by the Department of Economic and Community Development pursuant to this chapter shall not be disqualified by reason of being under the age of eighteen years and for the purpose of applying for, receiving and repaying such a loan, or entering into a contract concerning such loan or grant, any such person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges and obligations of a person of full age, with respect thereto.

(P.A. 73-575, S. 5, 15; P.A. 78-187, S. 8, 10; June 30 Sp. Sess. P.A. 03-6, S. 224; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 109.)

History: P.A. 78-187 substituted “commission on the arts” for “corporation”; June 30 Sp. Sess. P.A. 03-6 substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-373k transferred to Sec. 10-404 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” to “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-405 - (Formerly Sec. 10-373n). Definitions: Arts organizations.

For purposes of this section and sections 10-406 to 10-408, inclusive:

(1) “Arts organization” means a nonprofit organization in the state which is exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as from time to time amended, the primary purpose of which is to create, perform, present or otherwise promote the visual, performing or literary arts in the state, but shall not mean an organization, the primary purpose of which is instructional, or an organization, the primary purpose of which is to receive contributions for and provide funding to arts organizations;

(2) “Department” means the Department of Economic and Community Development;

(3) “Connecticut Arts Council” means the council established pursuant to section 10-408a;

(4) “Contribution” means cash, negotiable securities or other gifts of similar liquidity;

(5) “Donor” means a private organization, the primary purpose of which is to receive contributions for and provide funding to arts organizations, a private foundation or private corporation, partnership, single proprietorship or association or person making a contribution to an arts organization;

(6) “Fiscal year” means a period of twelve calendar months as determined by the arts organization's bylaws.

(P.A. 88-355, S. 1, 8; P.A. 89-237, S. 5, 11; P.A. 93-353, S. 44, 52; P.A. 94-245, S. 19, 46; June 30 Sp. Sess. P.A. 03-6, S. 225; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 110; P.A. 13-247, S. 246.)

History: P.A. 89-237 redefined “donor” in Subdiv. (4) to provide that the organization be a private organization; P.A. 93-353 made a technical change, effective July 1, 1993; P.A. 94-245 redefined “fiscal year” to be “as determined by the arts organization's bylaws”, rather than 12 months “ending June thirtieth of any year”, effective June 2, 1994; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (2) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-373n transferred to Sec. 10-405 in 2005; P.A. 11-48 changed defined term in Subdiv. (2) from “commission” to “department”, effective July 1, 2011; P.A. 13-247 added new Subdiv. (3) defining “Connecticut Arts Council” and redesignated existing Subdivs. (3), (4) and (5) as Subdivs. (4), (5) and (6).



Section 10-406 - (Formerly Sec. 10-373o). Connecticut Arts Endowment Fund.

There is created a “Connecticut Arts Endowment Fund”. The proceeds of any bonds issued for the purposes of sections 10-405 to 10-408, inclusive, shall be deposited in said fund. The State Treasurer shall invest the proceeds of the fund and the investment earnings shall be credited to and become part of the fund. Annually, on or before September first, the Treasurer shall notify the department and the Connecticut Arts Council of the total increase in the market value of the fund and the total amount of investment earnings of the fund for the prior fiscal year. The greater of the amount of (1) the total increase in the market value of the fund, not to exceed five per cent of the market value of the fund, or (2) the total amount of investment earnings of the fund shall be available to the department for payments pursuant to sections 10-407 and 10-408. Any balance remaining in the fund at the end of each fiscal year shall be carried forward in the fund for the succeeding fiscal year.

(P.A. 88-355, S. 2, 8; P.A. 93-353, S. 41, 52; 93-435, S. 22, 95; P.A. 11-48, S. 111; P.A. 13-247, S. 247; May Sp. Sess. P.A. 16-3, S. 34.)

History: P.A. 93-353 substituted reference to Sec. 10-373q for reference to Sec. 10-373r and added provision requiring the treasurer to notify the commission of the total amount of investment earnings of the fund for the prior fiscal year and specifying that such amount be available for payments, effective July 1, 1993; P.A. 93-435 duplicated section reference change made in P.A. 93-353, effective June 28, 1993; Sec. 10-373o transferred to Sec. 10-406 in 2005; P.A. 11-48 changed “commission” to “department”, effective July 1, 2011; P.A. 13-247 added provision requiring Connecticut Arts Council to be notified of investment earnings; May Sp. Sess. P.A. 16-3 added provisions re Treasurer to notify department and Connecticut Arts Council of increase in market value of fund and amount available to department for payments, effective July 1, 2016.



Section 10-407 - (Formerly Sec. 10-373p). Matching grants: Eligibility criteria, amounts.

(a) To be eligible for a matching grant for a fiscal year pursuant to this section and section 10-408, total donor contributions for the fiscal year for which such amount is calculated shall be not less than fifteen thousand dollars.

(b) For the portion of total donor contributions for the fiscal year which is equal to fifteen thousand dollars or more but does not exceed the total donor contributions for the prior fiscal year, there shall be a match of twenty-five per cent of such amount, provided no match pursuant to this subsection shall exceed two hundred fifty thousand dollars.

(c) For the portion of total donor contributions for the fiscal year which exceeds the total donor contributions for the prior fiscal year, there shall be a match of one hundred per cent of such amount, provided no match pursuant to this subsection shall exceed one million dollars.

(d) If in any fiscal year the total amount of matching grants to be paid pursuant to the provisions of this section and section 10-408, exceed the amount available for payments to arts organizations pursuant to section 10-406, all such matching grants shall be reduced on a pro rata basis, provided the department shall not issue any grant in an amount less than five hundred dollars.

(P.A. 88-355, S. 4, 8; P.A. 89-237, S. 6, 11; P.A. 93-353, S. 42, 52; P.A. 94-245, S. 17, 46; May Sp. Sess. P.A. 16-3, S. 33.)

History: P.A. 89-237 in Subsec. (b) changed the match for the portion of contributions equal to contributions for the prior fiscal year to a match of the portion of contributions equal to $25,000 or more but not exceeding the contributions for the prior fiscal year and in Subsec. (c) reduced the match for the portion of contributions which exceed contributions for the prior fiscal year from two to 100% and provided no such match exceed $1,000,000; P.A. 93-353 changed the terminology from commitment to grant and amended Subsec. (e) to substitute exceed the “investment earnings of” for exceed the “balance in” and made technical changes, effective July 1, 1993; P.A. 94-245 deleted Subsec. (d) concerning donor contributions to endowments for arts organizations and relettered the remaining Subsec., effective June 2, 1994; Sec. 10-373p transferred to Sec. 10-407 in 2005; May Sp. Sess. P.A. 16-3 amended Subsecs. (a) and (b) to replace $25,000 with $15,000 and amended Subsec. (d) to delete reference to investment earnings of Arts Endowment Fund and add provision re department not to issue any grant in amount less than $500, effective July 1, 2016.



Section 10-408 - (Formerly Sec. 10-373q). Applications for matching commitments.

Annually, on or before December fifteenth, an arts organization may apply to the department for a state matching grant, provided the organization includes in its application a copy of its Internal Revenue Service return of organization exempt from income tax form, or any replacement form adopted by the Internal Revenue Service, showing the total amount of contributions received from donors for the arts organization's two most recently completed fiscal years. On or before the January fifteenth next following, the Connecticut Arts Council shall notify the department of an amount equal to the total matching grants as calculated pursuant to section 10-407 and the department shall certify such amount to the Treasurer. Thereafter, the Treasurer shall make available such amount to the department and the department shall, on or before April fifteenth, pay to each arts organization a grant as calculated pursuant to said section 10-407.

(P.A. 88-355, S. 3, 8; P.A. 89-237, S. 7, 11; P.A. 93-353, S. 43, 52; P.A. 94-245, S. 18, 46; P.A. 11-48, S. 112; P.A. 13-247, S. 248.)

History: P.A. 89-237 in Subsec. (b) substituted October fifteenth for July fifteenth as the date on or before which certain arts organizations file statements of contributions for the prior fiscal year and substituted December fifteenth for October first as the date on or before which the commission certifies the amounts calculated pursuant to Sec. 10-373p to the treasurer; P.A. 93-353 replaced previous procedures for applications with new procedures, effective July 1, 1993; P.A. 94-245 changed application date from October to December fifteenth, substituted “copy of its Internal Revenue Service return of organization exempt from income tax form” for “statement, attested to by a certified public accountant” and substituted total amount of contributions for the two most recently completed fiscal years for such amount for the prior fiscal year and deleted requirement to specify the total amount, if any, of the contributions which were for an endowment for the arts organization, effective June 2, 1994; Sec. 10-373q transferred to Sec. 10-408 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011; P.A. 13-247 added provision requiring Connecticut Arts Council to notify department of amount of matching grants and made a conforming change.



Section 10-408a - Connecticut Arts Council. Members. Terms and duties.

(a) There is established a Connecticut Arts Council within the Department of Economic and Community Development to foster and support the arts. The council shall consist of thirteen members as follows:

(1) Five appointed by the Governor for a term of four years, one of whom shall be the head of a state-wide arts organization;

(2) One appointed by the speaker of the House of Representatives for a term of three years;

(3) One appointed by the president pro tempore of the Senate for a term of three years;

(4) One appointed by the majority leader of the House of Representatives for a term of three years;

(5) One appointed by the majority leader of the Senate for a term of three years;

(6) One appointed by the minority leader of the House of Representatives for a term of three years;

(7) One appointed by the minority leader of the Senate for a term of three years;

(8) The Commissioner of Economic and Community Development, who shall be an ex-officio, voting member; and

(9) An employee of the Department of Economic and Community Development responsible for arts and culture, who shall be designated by the Commissioner of Economic and Community Development and be an ex-officio, nonvoting member.

All initial appointments to the council pursuant to this subsection shall be made not later than October 1, 2013. No member shall serve for more than two consecutive full terms. The Governor shall biennially designate one member of the council to serve as the chairperson of the council. Any appointed member who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the council held during any calendar year shall be deemed to have resigned from the council. Any vacancy occurring on the council shall be filled by the appointing authority for the balance of the unexpired term. Any member appointed by the Governor may be removed as provided by section 4-12.

(b) The chairperson shall call the first meeting of the council not later than October 31, 2013. The council shall meet not less than quarterly thereafter and at such other times as the chairperson deems necessary.

(c) Seven voting members of the council shall constitute a quorum for the transaction of any business or the exercise of any power of the council. For the transaction of any business or the exercise of any power of the council, and except as otherwise provided in this section, the council may act by a majority of the members present at any meeting at which a quorum is in attendance.

(d) No member of the council shall receive compensation for such member's services, except that each member shall be entitled to reimbursement for actual and necessary expenses incurred during the performance of such member's official duties.

(P.A. 13-247, S. 244.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-408b - Connecticut Arts Council Foundation. Powers and duties.

(a) In accordance with subdivision (4) of section 10-400, the Connecticut Arts Council is authorized to establish and manage a nonprofit foundation, the Connecticut Arts Council Foundation and shall serve as the board of directors of such foundation.

(b) The Connecticut Arts Council Foundation established pursuant to subsection (a) of this section may, subject to the direction, regulation and authorization or ratification by the board of directors:

(1) Receive, solicit, contract for and collect, and hold in separate custody for purposes herein expressed or implied, endowments, donations, compensation and reimbursement, in the form of money paid or promised, services, materials, equipment or any other things tangible or intangible that may be acceptable to the foundation;

(2) Disburse funds acquired by the foundation from any source, for (A) purposes of fostering the creation, preservation and expansion of the arts in the state, (B) the dissemination of information related to such activities, and (C) other purposes approved by the board and consistent with sections 10-400 to 10-402, inclusive;

(3) Apply for and receive assistance from any source, including grants of money and services from national and state bodies and foundations, provided the foundation shall cooperate with and make efforts to avoid competing directly with other arts organizations in the state when applying for such assistance; and

(4) Execute contracts for the purpose of carrying out the provisions of sections 10-400 to 10-402, inclusive.

(c) The Connecticut Arts Council Foundation shall comply with the requirements of section 4-37f. All property and rights of every character, tangible and intangible, placed in the custody of the foundation in accordance with said section shall be held by the foundation in trust for the uses specified herein and in section 10-400. The entire beneficial ownership thereof shall vest in the Department of Economic and Community Development and the board of directors shall exercise complete control thereof.

(P.A. 13-247, S. 245.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-409 - (Formerly Sec. 10-320b). Historic Preservation Council. Appointment of members, duties and powers. Disclosure to public of location of archaeological sites. Development of model ballot for local historic districts.

(a) With respect to historical preservation, there is established within the Department of Economic and Community Development a Historic Preservation Council. The Historic Preservation Council shall consist of twelve members to be appointed by the Governor. On or before January fifth in the even-numbered years, the Governor shall appoint six members for terms of four years each to replace those whose terms expire. One of such members shall be the State Historian and one shall be the State Archaeologist. Members shall be appointed in accordance with the provisions of section 4-9a. No member shall serve for more than two consecutive full terms. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. The Governor shall biennially designate one member of the council to be chairperson. The Governor shall fill any vacancy for any unexpired portion of the term and may remove any member as provided by section 4-12. No compensation shall be received by the members of the council but they shall be reimbursed for their necessary expenses. The Department of Economic and Community Development may, with the advice of the Historic Preservation Council, (1) study and investigate historic structures and landmarks in this state and encourage and recommend the development, preservation and marking of such historic structures and landmarks found to have educational, recreational and historical significance; (2) prepare, adopt and maintain standards for a state register of historic places; (3) update and keep current the state historic preservation plan; (4) administer the National Register of Historic Places Program; (5) assist owners of historic structures in seeking federal or other aid for historic preservation and related purposes; (6) recommend to the General Assembly the placing and maintaining of suitable markers, memorials or monuments or other edifices to designate historic structures and landmarks found to have historical significance; (7) make recommendations to the General Assembly regarding the development and preservation of historic structures and landmarks owned by the state; (8) maintain a program of historical, architectural, and archaeological research and development including surveys, excavation, scientific recording, interpretation and publication of the historical, architectural, archaeological and cultural resources of the state; (9) cooperate with promotional, patriotic, educational and research groups and associations, with local, state and national historical societies, associations and commissions, with agencies of the state and its political subdivisions and with the federal government, in promoting and publicizing the historical heritage of Connecticut; (10) formulate standards and criteria to guide the several municipalities in the evaluation, delineation and establishment of historic districts; (11) cooperate with the State Building Inspector, the Codes and Standards Committee and other building officials and render advisory opinions and prepare documentation regarding the application of the State Building Code to historic structures and landmarks if requested by owners of historic structures and landmarks, the State Building Inspector, the Codes and Standards Committee or other building officials; (12) review planned state and federal actions to determine their impact on historic structures and landmarks; (13) operate the Henry Whitfield House of Guilford, otherwise known as the Old Stone House, as a state historical museum and, in its discretion, charge a fee for admission to said museum and account for and deposit the same as provided in section 4-32; (14) provide technical and financial assistance to carry out the purposes of this section and sections 10-410 to 10-416, inclusive; (15) adopt regulations in accordance with the provisions of chapter 54 for the preservation of sacred sites and archaeological sites; and (16) inventory state lands to identify sacred sites and archaeological sites. The department shall study the feasibility of establishing a state museum of Connecticut history at an appropriate existing facility. The Historic Preservation Council shall (A) review and approve or disapprove requests by owners of historic properties on which the department holds preservation easements to perform rehabilitation work on sacred sites and archaeological sites; (B) request the assistance of the Attorney General to prevent the unreasonable destruction of historic properties pursuant to the provisions of section 22a-19a; and (C) place and maintain suitable markers, memorials or monuments to designate sites or places found to have historic significance. The council shall meet monthly. The Connecticut Trust for Historic Preservation may provide technical assistance to the council.

(b) Notwithstanding the provisions of this section or section 1-210, the Department of Economic and Community Development may withhold from disclosure to the public information relating to the location of archaeological sites under consideration for listing by the department or those listed on the National Register of Historic Places or the state register of historic places whenever the department determines that disclosure of specific information would create a risk of destruction or harm to such sites. The provisions of this subsection shall not apply to any such site unless the person who reported or discovered such site has submitted a written statement to the department requesting that no disclosure be made. Upon receipt of such statement, the department may withhold such information from disclosure until the July first next succeeding such receipt. Such person may request that a period of nondisclosure be extended by submitting such statements prior to July first of any year.

(c) The Historic Preservation Council of the Department of Economic and Community Development shall develop a model ballot form to be mailed by clerks of municipalities on the question of creation of historic districts or districts as provided for in section 7-147a to 7-147k, inclusive.

(1955, S. 1892d; November, 1955, S. N177; February, 1965, P.A. 221, S. 1; 1971, P.A. 872, S. 202; 1972, P.A. 129, S. 1; P.A. 73-599, S. 34; P.A. 75-316, S. 19; 75-371, S. 1, 10; P.A. 77-614, S. 284, 305, 610; P.A. 79-607, S. 12; P.A. 81-286, S. 1, 2; P.A. 82-432, S. 16, 19; P.A. 84-256, S. 3, 17; P.A. 89-368, S. 3; P.A. 91-135, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; May 9 Sp. Sess. P.A. 02-7, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 226; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 113.)

History: 1965 act included in commission's powers, the power to formulate standards and criteria for evaluation, delineation and establishment of historic districts; 1971 act revised appointment date to be generally applicable rather to apply to first appointments and substituted department of environmental protection for state park and forest commission; 1972 act gave commission power to operate Henry Whitfield House as state historical museum; P.A. 73-599 substituted commissioner of commerce for Connecticut development commission; P.A. 75-316 substituted state library board for state library committee; P.A. 75-371 substituted “historic structures and landmarks” for “historical sites and places” throughout section and included powers re standards for Register of Historic Places, state historic preservation plan, National Register of Historic Places Program, assisting owners of historic structures to obtain preservation aid, program of historical, architectural and archaeological research and development, application of state building code, review of planned actions' impact on historic structures and landmarks and technical and financial assistance to carry out purposes of chapter; P.A. 77-614 substituted department of economic development for department of commerce and placed commission within education department for administrative purposes, effective January 1, 1979; P.A. 79-607 included cooperation specifically with state building inspector and state building code standards committee in Subdiv. (12); P.A. 81-286 added Subsec. (d) empowering Historical Commission to withhold from public disclosure information re archaeological sites; P.A. 82-432 charged references from state building code standards committee to codes and standards committee; P.A. 84-256 amended section to provide for appointments in accordance with Sec. 4-9a, limitations on member's terms and attendance requirements and feasibility study re museum of Connecticut history; P.A. 89-368 eliminated obsolete provision in Subsec. (a) re termination of membership on July 1, 1987, and added Subsec. (b)(16) and (17) authorizing regulations for the preservation of sacred sites and archaeological sites and authorizing an inventory of sacred sites and archaeological sites on state lands; P.A. 91-135 added Subsec. (e) regarding development of model ballot form for vote on creation of a local historic district; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; Sec. 10-321 transferred to Sec. 10-320b in 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (c) by placing the Connecticut Historical Commission within the State Library, rather than the Department of Education, for administrative purposes only, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 replaced former Subsec. (a) re membership of Connecticut Historical Commission with new provisions re Historic Preservation Council, redesignated existing Subsec. (b) as new Subsec. (a) and, within said Subsec., established membership requirements and duties of Connecticut Commission on Arts, Tourism, Culture, History and Film with advice of council, eliminated requirement that commission cooperate with Department of Economic and Community Development by providing data, facts and findings, established requirement that council review requests to perform rehabilitation work on properties on which commission holds preservation easements, permitted Connecticut Trust for Historic Preservation to provide technical assistance to council and made technical and conforming changes, deleted former Subsec. (c) re commission within State Library for administrative purposes only, and redesignated existing Subsecs. (d) and (e) as new Subsecs. (b) and (c) and made conforming and technical changes therein, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320b transferred to Sec. 10-409 in 2005; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.

See Sec. 4b-64 re notice of intent to dispose of, demolish or transfer state-owned structures more than fifty years old.

See Sec. 10-384 re designation of site as state archaeological preserve.



Section 10-410 - (Formerly Sec. 10-320c). Definitions: Historic assets.

For the purposes of sections 10-409 to 10-415, inclusive, “department” means the Department of Economic and Community Development; “municipality” shall include any town, city or borough; “private organization” means a nonprofit organization which has the power to acquire, relocate, restore and maintain historic structures and landmarks in the state of Connecticut; “historic district” means an area in a municipality established under section 7-147a or by special act; “historic structures and landmarks” means any building, structure, object or site that is significant in American history, architecture, archaeology and culture or property used in connection therewith including sacred sites and archaeological sites; “historic preservation” means research, protection, restoration, stabilization and adaptive use of buildings, structures, objects, districts, areas and sites significant in the history, architecture, archaeology or culture of this state, its municipalities or the nation; and “state register of historic places” means the department's itemized list locating and classifying historic structures and landmarks throughout the state, as discovered in the commission's field survey of 1966-1967 and as subsequently augmented.

(1967, P.A. 521, S. 1; P.A. 75-371, S. 2, 10; P.A. 89-368, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 227; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 114.)

History: P.A. 75-371 defined “historic preservation” and substituted “state register of historic places” for “inventory”; P.A. 89-368 applied definition of “historic structures and landmarks” to include sacred sites and archaeological sites; Sec. 10-321a transferred to Sec. 10-320c in 2001; June 30 Sp. Sess. P.A. 03-6 amended section to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission and to make technical changes, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320c transferred to Sec. 10-410 in 2005; P.A. 11-48 replaced definition of “commission” with definition of “department” and replaced “commission's” with “department's” re itemized list of historic structures and landmarks, effective July 1, 2011.



Section 10-411 - (Formerly Sec. 10-320d). State grants-in-aid for restoration of historic structures and landmarks.

(a) Any municipality or private organization may acquire, relocate, restore, preserve and maintain historic structures and landmarks and may receive funds from the state and federal governments for such purposes. Grants-in-aid may be made to owners of historic structures or landmarks in an amount not to exceed fifty per cent of the nonfederal share of the total cost of such acquisition, relocation, historic preservation and restoration. Grants-in-aid shall be made through an assistance agreement signed by the owner. Subsequent to the execution of any such assistance agreement, advances of funds may be made by the department to the owner of such an historic structure or landmark.

(b) Before executing any such assistance agreement under sections 10-410 to 10-415, inclusive, the department shall require that (1) the owner has developed a comprehensive historic preservation plan, approved by the department, together with specific work plans and specifications; (2) the owner provides payment and performance bonds to assure the completion of the preservation work in an authentic manner satisfactory to the department; (3) the owner has filed with the department a declaration of covenant guaranteeing the preservation of the historical or architectural qualities of the property in perpetuity or for a period approved by the department; (4) the owner receiving funds for the purposes of said sections plans to and can demonstrate an ability to maintain and operate properly the historic structure or landmark for an indefinite period of time and that such owner will open it to the public at reasonable times, free of charge or subject to a reasonable charge as approved by the department; (5) the owner maintains sufficient casualty and liability insurance to render the state harmless in any action arising from the acquisition, relocation, restoration or operation of properties under said sections; and (6) if such historic structure or landmark lies within the boundaries of any historic district, the proposed acquisition, relocation, preservation and restoration has been approved by the local historic district department. Prior to the issuance of payment to the owner or any such assistance agreement, the owner shall file with the town clerk in the municipality in which the property is located, the declaration of covenant referenced in subdivision (3) of this subsection. Such assistance agreement may require that if the owner receiving funds under said sections fails to operate or maintain properly the historic structure or landmark, title to such property may be acquired by the department upon payment to such municipality or private organization of a sum equal to the amount provided by such municipality or private organization in accordance with such assistance agreement.

(c) Federal grants-in-aid shall be administered by the department in accordance with all federal requirements.

(d) The department shall adopt regulations pursuant to chapter 54 for its guidance before making such grants-in-aid or advances. Such regulations shall, among other things, require that the department determine that the historic structure or landmark to be acquired, relocated or restored is an authentic historic structure or landmark as identified in the state register of historic places.

(1967, P.A. 521, S. 2–4; P.A. 75-371, S. 3, 10; P.A. 76-163, S. 1, 2; P.A. 11-48, S. 115.)

History: P.A. 75-371 amended Subsecs. (a) and (b) to include preservation grants and to substitute “owner(s)” for references to “bodies”, “municipality or private organization” and “officers empowered to act ...”, deleted requirement that title be in name of municipality, agency or private organization in Subsec. (a), required that owner develop comprehensive historic preservation plan, provide payment and performance bonds and file covenant with town clerk in Subsec. (b) and amended Subsec. (c) to replace “rules” with “regulations pursuant to chapter 54” and “inventory ...” with “state register of historic places”; P.A. 76-163 inserted new Subsec. (c) requiring that federal grants be administered according to federal requirements and relettered former Subsec. (c) as Subsec. (d); Sec. 10-321b transferred to Sec. 10-320d in 2001; Sec. 10-320d transferred to Sec. 10-411 in 2005; P.A. 11-48 replaced “commission” with “department” and amended Subsec. (b) by replacing provision re filing declaration of covenant with town clerk with provision re filing declaration of covenant with department in Subdiv. (3) and by adding provision re owner to file declaration of covenant with town clerk prior to issuance of payment, effective July 1, 2011.



Section 10-412 - (Formerly Sec. 10-320e). Plaques and markers. Freedom Trail.

(a) The department may provide an appropriate plaque or marker at a cost, to be determined by the department, to the recipient for attachment to an historic structure or landmark identifying it as a Connecticut historical landmark within the criteria adopted by the department and as identified through the state register of historic places, if the owner agrees to display such plaque or marker in a manner satisfactory to the department. Any such plaque or marker may be repossessed by the department if the historic structure or landmark is not maintained in a manner satisfactory to the department.

(b) The Department of Economic and Community Development, in consultation with the Amistad Committee, Inc., New Haven, shall establish a Freedom Trail and a program to recognize, document and mark sites in this state that are associated with the history and movement towards freedom of its African-American citizens, the Underground Railroad and the abolition of slavery. The department and the Amistad Committee, Incorporated, of New Haven shall designate and mark the sites of the Freedom Trail. The Amistad Committee, Inc., of New Haven shall be responsible for the coordination and organization of the “September Freedom Trail Month”. The department shall establish a program to publicize the existence of the Freedom Trail and shall publish a brochure which indicates the location and history of the sites.

(1967, P.A. 521, S. 5; P.A. 75-371, S. 4, 10; P.A. 84-256, S. 4, 17; P.A. 95-250, S. 1; 95-334, S. 1, 13; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 228; P.A. 04-25, S. 1; 04-205, S. 5, 9; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 116.)

History: P.A. 75-371 substituted “state register of historic places” for “its inventory” and made specific reference to official designation as “Connecticut historical landmark”; P.A. 84-256 amended section to permit charge for providing plaques or markers; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; (Revisor's note: In 1997 existing provisions were designated by the Revisors as Subsec. (a) and Sec. 1 of P.A. 95-334, effective July 1, 1995, requiring commission to establish Freedom Trail, was added editorially and designated Subsec. (b)); Sec. 10-321c transferred to Sec. 10-320e in 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission, to change “underground railroad and related sites” to “related to minority history” and to change “Department of Economic and Community Development” to “Commission”, effective August 20, 2003; P.A. 04-25 amended Subsec. (b) to replace “conjunction” with “consultation”, change description of the Freedom Trail from sites relating to minority history to sites associated with the history and movement towards freedom of African-American citizens, the Underground Railroad and the abolition of slavery and to add provisions re the designation and marking of Freedom Trail Sites and re the coordination and organization of “September Freedom Trail Month”, effective April 28, 2004; P.A. 04-205 amended Subsec. (b) to replace provision re marking sites related to minority history with provision re program to recognize, document and mark sites re history of African-American citizens, the Underground Railroad and the abolition of slavery, and to add provision re the designation and marking of Freedom Trail sites, effective June 3, 2004, and, effective on that date, with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320e transferred to Sec. 10-412 in 2005; P.A. 11-48 replaced “commission” with “department” and replaced “Connecticut Commission on Culture and Tourism, established under section 10-392” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-413 - (Formerly Sec. 10-320f). Acquisition of historic structures and landmarks by department. Leases. Fees. Gift shops.

The department may, using such funds as may be appropriated to it or available from any other source, acquire by gift, grant, bequest, devise, lease, purchase or otherwise historic structures or landmarks, including such adjacent land as may be necessary for the comfort and safety of the visiting public, which the department determines to be of national or state historical importance and to be of such concern to the public at large that they should be held forever in good condition for visitation by the public and for the protection of the heritages of the people of this state and nation. The department may restore, maintain and operate, or may lease to private organizations or municipalities for the purpose of restoring, maintaining and operating, such properties in such a condition as to render them suitable for public visitation and to inform the public of the historic event or circumstance connected therewith. The department may charge reasonable visitation or special event fees, and operate or contract for the operation of gift shops at such properties and use funds received to help defray the cost of maintenance and operation of such properties and to replenish stock. The department may cooperate with the Department of Energy and Environmental Protection and any other appropriate municipal, state or federal agency or private organization in carrying out functions under this section and may enter into agreements for such purposes.

(1967, P.A. 521, S. 6; P.A. 75-371, S. 5, 10; P.A. 95-192, S. 2; P.A. 00-168, S. 18, 27; P.A. 11-48, S. 117; 11-80, S. 1.)

History: P.A. 75-371 substituted department of environmental protection for state park and forest commission and provided in greater detail for commission's power to acquire historic structures or landmarks including adjacent land; P.A. 95-192 added provisions for special event fees and the operation of gift shops; P.A. 00-168 authorized commission to lease acquired properties to private organizations and municipalities, effective May 26, 2000; Sec. 10-321d transferred to Sec. 10-320f in 2001; Sec. 10-320f transferred to Sec. 10-413 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 10-414 - (Formerly Sec. 10-320g). Placement of markers and monuments by department.

The department may place and maintain suitable markers, memorials or monuments to designate sites or places found to have historic significance.

(1967, P.A. 521, S. 7; P.A. 75-371, S. 6, 10; P.A. 84-256, S. 5, 17; P.A. 11-48, S. 118.)

History: P.A. 75-371 included in information to be on marker towns' subsequent history as well as circumstances of their founding; P.A. 84-256 deleted requirement that commission provide markers re founding and history to each town; Sec. 10-321e transferred to Sec. 10-320g in 2001; Sec. 10-320g transferred to Sec. 10-414 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011.



Section 10-415 - (Formerly Sec. 10-320h). Federal contracts and assistance. Gifts, devises and bequests.

(a) In making any grants-in-aid or providing any plaques or markers or making any direct expenditures for purposes of acquisition, relocation, restoration, maintenance or operation under sections 10-410 to 10-414, inclusive, and this section, the department shall utilize any programs of the federal government in concert with its actions so as to reduce the amount of state or local expenditures hereunder. The state, acting through the department, and any municipality may receive from the federal government any financial or technical assistance which may be available to it for the purpose of acquisition, historic preservation or operation of historic structures or landmarks and may also receive from any source gifts, devises, bequests or legacies.

(b) The department may enter into and carry out contracts with the federal government or any agency thereof under which said government or agency grants financial or other assistance to the department to further the purposes of sections 10-409 to 10-416, inclusive. The department may agree to and comply with any reasonable conditions not inconsistent with state law which are imposed on such grants. The department may further enter into and carry out contracts with municipalities or their agencies and with any private party to disburse federal funds to further the purpose of sections 10-409 to 10-416, inclusive.

(1967, P.A. 521, S. 8; P.A. 75-371, S. 7, 9, 10; P.A. 76-435, S. 45, 46, 82; June 30 Sp. Sess. P.A. 03-6, S. 229; P.A. 11-48, S. 119.)

History: P.A. 75-371 deleted reference to federal assistance for relocation, restoration and maintenance of structures or landmarks and added Subsec. (b) re contracts with federal government; P.A. 76-435 made technical changes; Sec. 10-321f transferred to Sec. 10-320h in 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to replace “this chapter” with “sections 10-320b to 10-320j, inclusive”, effective August 20, 2003; Sec. 10-320h transferred to Sec. 10-415 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011.



Section 10-416 - (Formerly Sec. 10-320j). Tax credits for rehabilitation of historic homes.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Department” means the Department of Economic and Community Development;

(2) “Historic home” means a building that: (A) Will contain one-to-four dwelling units of which at least one unit will be occupied as the principal residence of the owner for not less than five years following the completion of rehabilitation work, and (B) is (i) listed individually on the National or State Register of Historic Places, or (ii) located in a district listed on the National or State Register of Historic Places, and has been certified by the department as contributing to the historic character of such district;

(3) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Economic and Community Development in accordance with regulations adopted pursuant to section 8-79a or 8-84;

(4) “Owner” means (A) any taxpayer filing a state of Connecticut tax return who possesses title to an historic home, or prospective title to an historic home in the form of a purchase agreement or option to purchase, or (B) a nonprofit corporation that possesses such title or prospective title;

(5) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of an historic home, but excludes: (A) The owner's personal labor, (B) the cost of site improvements, unless to provide building access to persons with disabilities, (C) the cost of a new addition, except as may be required to comply with any provision of the State Building Code or the Fire Safety Code, (D) any cost associated with the rehabilitation of an outbuilding, unless such building contributes to the historical significance of the historic home, and (E) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(6) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of an historic home in sufficient detail to enable the department to evaluate compliance with the standards developed under the provisions of subsections (b), (c) and (m) of this section; and

(7) “Occupancy period” means a period of five years during which one or more owners occupy an historic home as such owner's or owners' primary residence. The occupancy period begins on the date the tax credit voucher is issued by the Department of Economic and Community Development.

(b) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating historic homes or taxpayers making contributions to qualified rehabilitation expenditures. For income years commencing on or after January 1, 2000, any owner shall be eligible for a tax credit voucher in an amount equal to thirty per cent of the qualified rehabilitation expenditures.

(c) The department shall develop standards for the approval of rehabilitation of historic homes for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of an historic home will preserve the historic character of the building.

(d) Prior to beginning any rehabilitation work on an historic home, the owner shall submit a rehabilitation plan to the department for a determination of whether such rehabilitation work meets the standards developed under the provisions of subsections (b), (c) and (m) of this section and shall also submit to the department an estimate of the qualified rehabilitation expenditures.

(e) If the department certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b), (c) and (m) of this section, the department shall reserve for the benefit of the owner an allocation for a tax credit equivalent to thirty per cent of the projected qualified rehabilitation expenditures.

(f) Following the completion of rehabilitation of an historic home, the owner shall notify the department that such rehabilitation has been completed. The owner shall provide the department with documentation of work performed on the historic home and shall certify the cost incurred in rehabilitating the home. The department shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the department shall issue a tax credit voucher to either the owner rehabilitating the historic home or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of (1) the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (e) of this section, or (2) thirty per cent of the actual qualified rehabilitation expenditures. In order to obtain a credit against any state tax due that is specified in subsections (i) to (l), inclusive, of this section, the holder of the tax credit voucher shall file the voucher with the holder's state tax return.

(g) Before the department issues a tax credit voucher, the owner shall deliver a signed statement to the department which provides that: (1) The owner shall occupy the historic home as the owner's primary residence during the occupancy period, or (2) the owner shall convey the historic home to a new owner who will occupy it as the new owner's primary residence during the occupancy period, or (3) an encumbrance shall be recorded, in favor of the local, state or federal government or other funding source, that will require the owner or the owner's successors to occupy the historic home as the primary residence of the owner or the owner's successors for a period equal to or longer than the occupancy period. A copy of any such encumbrance shall be attached to the signed statement.

(h) The owner of an historic home shall not be eligible for a tax credit voucher under subsections (b), (c) and (m) of this section, unless the owner incurs qualified rehabilitation expenditures exceeding fifteen thousand dollars.

(i) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (d) to (h), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. The Department of Economic and Community Development shall provide a copy of the voucher to the Commissioner of Revenue Services upon the request of said commissioner.

(j) A credit allowed under this section shall not exceed thirty thousand dollars per dwelling unit for an historic home, except that such credit shall not exceed fifty thousand dollars per such dwelling unit for an owner that is a nonprofit corporation.

(k) The tax credit granted under subsection (i) of this section shall be taken in the same tax year in which the tax credit voucher is issued. Any unused portion of such credit may be carried forward to any or all of the four income years following the year in which the tax credit voucher is issued.

(l) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (b) to (d), inclusive, of this section shall not exceed three million dollars in any one fiscal year. On and after July 1, 2015, seventy per cent of the tax credits reserved pursuant to this section shall be for owners rehabilitating historic homes that are located in a regional center as designated in the state plan of conservation and development adopted by the General Assembly pursuant to section 16a-30 or taxpayers making contributions to qualified rehabilitation expenditures on historic homes that are located in a regional center as designated in the state plan of conservation and development adopted by the General Assembly pursuant to section 16a-30.

(m) The Department of Economic and Community Development may, in consultation with the Commissioner of Revenue Services, adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 99-173, S. 34–37, 65; June 30 Sp. Sess. P.A. 03-6, S. 230; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-159, S. 2; P.A. 11-8, S. 30; 11-48, S. 120; P.A. 13-266, S. 1; P.A. 14-217, S. 139.)

History: P.A. 99-173 effective June 23, 1999, and applicable to tax years beginning on or after January 1, 2000 (Revisor's note: In codifying sections 34 to 37, inclusive, of P.A. 99-173 as a single section, the Revisors codified all internal references accordingly and treated a reference to “this act” in Sec. 35(a) of the act as though the reference had been to “sections 34 to 37, inclusive, of this act”); June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320j transferred to Sec. 10-416 in 2005; P.A. 06-159 amended Subsec. (j) to require commission to submit voucher rather than taxpayer, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006; P.A. 11-8 made a technical change in Subsec. (a)(6), effective May 24, 2011; P.A. 11-48 replaced definition of “commission” with definition of “officer” in Subsec. (a)(1), changed authority for adoption of regulations from mandatory to permissive in Subsec. (d) and replaced “commission” with “Department of Economic and Community Development”, “officer” or “department”, effective July 1, 2011; P.A. 13-266 amended Subsec. (a) to replace definition of “officer” with definition of “department” in Subdiv. (1), delete targeted area requirement in Subdiv. (2), delete former Subdiv. (5) re definition of “targeted area” and redesignate existing Subdivs. (6), (7) and (8) as Subdivs. (5), (6) and (7), reduced minimum expenditure to qualify for a tax credit voucher from $25,000 to $15,000 in Subsec. (h), increased maximum credit to $50,000 for a nonprofit corporation in Subsec. (j), and replaced “officer” with “department” and made conforming and technical changes, effective July 1, 2015, and applicable to income years commencing on or after January 1, 2015; P.A. 14-217 amended Subsec. (l) to add provision requiring 70 per cent of tax credits be reserved for owners rehabilitating historic homes that are located in a regional center, effective July 1, 2015.



Section 10-416a - Tax credits for rehabilitation of certified historic structures. No tax credit reserved on or after July 1, 2014.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Officer” means the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978);

(2) “Certified historic structure” means an historic commercial, industrial, institutional, former municipal, state or federal government property, cultural building, or residential property of more than four units that: (A) Is listed individually on the National or State Register of Historic Places, or (B) is located in a district listed on the National or State Register of Historic Places, and has been certified by the officer as contributing to the historic character of such district;

(3) “Certified rehabilitation” means any rehabilitation of a certified historic structure for residential use consistent with the historic character of such property or the district in which the property is located as determined by regulations adopted by the Department of Economic and Community Development;

(4) “Owner” means any person, firm, limited liability company, nonprofit or for-profit corporation or other business entity which possesses title to an historic structure and undertakes the rehabilitation of such structure;

(5) “Placed in service” means that substantial rehabilitation work has been completed which would allow for issuance of a certificate of occupancy for the entire building or, in projects completed in phases, for individual residential units that are an identifiable portion of the building;

(6) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of a certified historic structure for residential use, excluding: (A) The owner's personal labor, (B) the cost of a new addition, except as required to comply with any provision of the State Building Code or the Fire Safety Code, and (C) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(7) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of a certified historic structure in sufficient detail for evaluation by compliance with the standards developed under the provisions of subsections (b) to (d), inclusive, of this section; and

(8) “Substantial rehabilitation” or “substantially rehabilitate” means the qualified rehabilitation expenditures of a certified historic structure that exceed twenty-five per cent of the assessed value of such structure.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating certified historic structures.

(2) The credit authorized by this section shall be available in the tax year in which the substantially rehabilitated certified historic structure is placed in service. In the case of projects completed in phases, the tax credit shall be prorated to the substantially rehabilitated identifiable portion of the building placed in service. If the tax credit is more than the amount owed by the taxpayer for the year in which the substantially rehabilitated certified historic structure is placed in service, the amount that is more than the taxpayer's tax liability may be carried forward and credited against the taxes imposed for the succeeding five years or until the full credit is used, whichever occurs first.

(3) Any credits allowed under this section that are provided to multiple owners of certified historic structures shall be passed through to persons designated as partners, members or owners, pro rata or pursuant to an agreement among such persons designated as partners, members or owners documenting an alternative distribution method without regard to other tax or economic attributes of such entity. Any owner entitled to a credit under this section may assign, transfer or convey the credits, in whole or in part, by sale or otherwise to any individual or entity and such transferee shall be entitled to offset the tax imposed under chapter 207, 208, 209, 210, 211 or 212 as if such transferee had incurred the qualified rehabilitation expenditure.

(c) The officer shall develop standards for the approval of rehabilitation of certified historic structures for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of a certified historic structure will preserve the historic character of the building.

(d) The Department of Economic and Community Development may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section. Such regulations shall include provisions for filing of applications, rating criteria and for timely approval by the department.

(e) Prior to beginning any rehabilitation work on a certified historic structure, the owner shall submit (1) a rehabilitation plan to the officer for a determination of whether or not such rehabilitation work meets the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, and (2) an estimate of the qualified rehabilitation expenditures. The provisions of this subsection shall not disqualify applications for tax credits for certified historic structures for which rehabilitation commenced but were not placed in service before July 1, 2006.

(f) If the officer certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, the Department of Economic and Community Development shall reserve for the benefit of the owner an allocation for a tax credit equivalent to twenty-five per cent of the projected qualified rehabilitation expenditures, not exceeding two million seven hundred thousand dollars.

(g) Following the completion of rehabilitation of a certified historic structure, the owner shall notify the officer that such rehabilitation has been completed. The owner shall provide the officer with documentation of work performed on the certified historic structure and shall submit certification of the costs incurred in rehabilitating the certified historic structure. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher to the owner rehabilitating the certified historic structure or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (f) of this section or twenty-five per cent of the actual qualified rehabilitation expenditures not exceeding two million seven hundred thousand dollars. In order to obtain a credit against any state tax due that is specified in subsections (h) to (j), inclusive, of this section, the holder of the tax credit voucher shall file the voucher with the holder's state tax return.

(h) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (e) to (i), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. Such taxpayer shall submit the voucher and the corresponding tax return to the Department of Revenue Services.

(i) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (b) to (d), inclusive, of this section shall not exceed fifteen million dollars in any one fiscal year.

(j) The Department of Economic and Community Development may charge an application fee in an amount not to exceed ten thousand dollars to cover the cost of administering the program established pursuant to this section.

(k) Notwithstanding subsection (f) of this section, no tax credit shall be reserved under this section on or after July 1, 2014.

(P.A. 06-186, S. 82; P.A. 07-217, S. 48; P.A. 11-8, S. 31; 11-48, S. 121; P.A. 14-217, S. 167.)

History: P.A. 06-186 effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 07-217 made a technical change in Subsec. (g), effective July 12, 2007; P.A. 11-8 made a technical change in Subsec. (a)(6), effective May 24, 2011; P.A. 11-48 replaced definition of “commission” with definition of “officer” in Subsec. (a)(1), redefined “certified historic structure” in Subsec. (a)(2), changed authority for adoption of regulations from mandatory to permissive in Subsec. (d) and replaced “commission” with “Department of Economic and Community Development”, “officer” or “department”, effective July 1, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 14-217 added Subsec. (k) re discontinuation of tax credit reservations, effective July 1, 2014.



Section 10-416b - Tax credits for rehabilitation of certified historic structures for mixed-use or affordable housing. No tax credit reserved on or after July 1, 2014.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Officer” means the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978);

(2) “Certified historic structure” means an historic commercial, industrial, former municipal, state or federal government property, cultural building, institutional or mixed residential and nonresidential property that: (A) Is listed individually on the National or State Register of Historic Places, or (B) is located in a district listed on the National or State Register of Historic Places, and has been certified by the officer as contributing to the historic character of such district;

(3) “Certified rehabilitation” means any rehabilitation of a certified historic structure for mixed residential and nonresidential uses or nonresidential use consistent with the historic character of such property or the district in which the property is located as determined by regulations adopted by the Department of Economic and Community Development;

(4) “Owner” means any person, firm, limited liability company, nonprofit or for-profit corporation or other business entity or municipality which possesses title to an historic structure and undertakes the rehabilitation of such structure;

(5) “Placed in service” means that substantial rehabilitation work has been completed which would allow for issuance of a certificate of occupancy for the entire building or, in projects completed in phases, for an identifiable portion of the building;

(6) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of a certified historic structure for mixed residential and nonresidential uses or nonresidential uses, excluding: (A) The owner's personal labor, (B) the cost of a new addition, except as required to comply with any provision of the State Building Code or the Fire Safety Code, and (C) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(7) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of a certified historic structure in sufficient detail for evaluation by compliance with the standards developed under the provisions of subsections (b) to (d), inclusive, of this section; and

(8) “Substantial rehabilitation” or “substantially rehabilitate” means the qualified rehabilitation expenditures of a certified historic structure that exceed twenty-five per cent of the assessed value of such structure.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating certified historic structures.

(2) The credit authorized by this section shall be available in the tax year in which the substantially rehabilitated certified historic structure is placed in service. In the case of projects completed in phases, the tax credit shall be prorated to the substantially rehabilitated identifiable portion of the building placed in service. If the tax credit is more than the amount owed by the taxpayer for the year in which the substantially rehabilitated certified historic structure is placed in service, the amount that is more than the taxpayer's tax liability may be carried forward and credited against the taxes imposed for the succeeding five years or until the full credit is used, whichever occurs first.

(3) In the case of projects completed in phases, the Department of Economic and Community Development may issue vouchers for the substantially rehabilitated identifiable portion of the building placed in service.

(4) Any credits allowed under this section that are provided to multiple owners of certified historic structures shall be passed through to persons designated as partners, members or owners, pro rata or pursuant to an agreement among such persons designated as partners, members or owners documenting an alternative distribution method without regard to other tax or economic attributes of such entity. Any owner entitled to a credit under this section may assign, transfer or convey the credits, in whole or in part, by sale or otherwise to any individual or entity and such transferee shall be entitled to offset the tax imposed under chapter 207, 208, 209, 210, 211 or 212 as if such transferee had incurred the qualified rehabilitation expenditure.

(c) The officer shall develop standards for the approval of rehabilitation of certified historic structures for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of a certified historic structure will preserve the historic character of the building.

(d) The Department of Economic and Community Development may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section. Such regulations shall include provisions for the filing of applications, rating criteria and for timely approval by the department.

(e) Prior to beginning any rehabilitation work on a certified historic structure, the owner shall submit to the officer (1) (A) a rehabilitation plan for a determination of whether or not such rehabilitation work meets the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, and (B) if such rehabilitation work is planned to be undertaken in phases, a complete description of each such phase, with anticipated schedules for completion, (2) an estimate of the qualified rehabilitation expenditures, and (3) for projects pursuant to subdivision (2) of subsection (f) of this section, (A) the number of units of affordable housing, as defined in section 8-39a, to be created, (B) the proposed rents or sale prices of such units, and (C) the median income for the municipality where the project is located. For projects pursuant to subdivision (2) of subsection (f) of this section, the owner shall submit a copy of data required under subdivision (3) of this subsection to the Department of Housing.

(f) If the officer certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, the Department of Economic and Community Development shall reserve for the benefit of the owner an allocation for a tax credit equivalent to (1) twenty-five per cent of the projected qualified rehabilitation expenditures, or (2) for rehabilitation plans submitted pursuant to subsection (e) of this section on or after June 14, 2007, thirty per cent of the projected qualified rehabilitation expenditures if (A) at least twenty per cent of the units are rental units and qualify as affordable housing, as defined in section 8-39a, or (B) at least ten per cent of the units are individual homeownership units and qualify as affordable housing, as defined in section 8-39a. No tax credit shall be allocated for the purposes of this subdivision unless an applicant has received a certificate from the Department of Housing pursuant to section 8-37lll confirming that the project complies with affordable housing requirements under section 8-39a.

(g) (1) The owner shall notify the officer that a phase of the rehabilitation has been completed at such time as an identifiable portion of a certified historic structure has been placed in service. Such portion shall not be required to include residential uses, provided the rehabilitation plan submitted pursuant to subsection (e) of this section describes the residential uses that will be part of the rehabilitation, and includes a schedule for completion of such residential uses. The owner shall provide the officer with documentation of work performed on such portion of such structure and shall submit certification of the costs incurred in such rehabilitation. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher as provided in subsection (h) of this section.

(2) If the residential portion of the mixed residential and nonresidential uses described in the rehabilitation plan is not completed within the schedule outlined in such plan, the owner shall recapture one hundred per cent of the amount of the credit for which a voucher was issued pursuant to this section on the tax return required to be filed for the income year immediately succeeding the income year during which such residential portion has not been completed. The Department of Economic and Community Development, in its discretion, may provide an extension of time for completion of such residential portion, but in no event shall such extension be more than three years.

(h) Following the completion of rehabilitation of a certified historic structure in its entirety or in phases to an identifiable portion of the building, the owner shall notify the officer that such rehabilitation has been completed. The owner shall provide the officer with documentation of work performed on the certified historic structure and shall submit certification of the costs incurred in rehabilitating the certified historic structure. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher to the owner rehabilitating the certified historic structure or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (f) of this section or (1) twenty-five per cent of the actual qualified rehabilitation expenditures, or (2) for projects including affordable housing pursuant to subdivision (2) of subsection (f) of this section, thirty per cent of the actual qualified rehabilitation expenditures. In order to obtain a credit against any state tax due that is specified in subsection (i) of this section, the holder of the tax credit voucher shall file the voucher with the holder's state tax return.

(i) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (e) to (j), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. Such taxpayer shall submit the voucher and the corresponding tax return to the Department of Revenue Services.

(j) The Department of Economic and Community Development may charge an application fee in an amount not to exceed ten thousand dollars to cover the cost of administering the program established pursuant to this section.

(k) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (a) to (j), inclusive, of this section shall not exceed fifty million dollars for the fiscal three-year period beginning July 1, 2008, and ending June 30, 2011, inclusive, and each fiscal three-year period thereafter. No project may receive tax credits in an amount exceeding ten per cent of such aggregate amount.

(l) On or before October 1, 2009, and annually thereafter, the Department of Economic and Community Development shall report the total amount of historic preservation tax credits and affordable housing tax credits reserved for the previous fiscal year under subsections (a) to (j), inclusive, of this section, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and to finance, revenue and bonding. Each such report shall include the following information for each project for which tax credit has been reserved: (1) The total project costs, (2) the value of the tax credit reservation for the purpose of historic preservation, (3) a statement whether the reservation is for mixed-use and if so, the proportion of the project that is not residential, and (4) the number of residential units to be created, and, for affordable housing reservations, the value of the reservation and percentage of residential units that will qualify as affordable housing, as defined in section 8-39a.

(m) (1) If the total amount of such tax credits reserved in the first fiscal year of a fiscal three-year period is more than sixty-five per cent of the aggregate amount of tax credits reserved under subsections (a) to (j), inclusive, of this section, then no additional reservation shall be allowed for the second fiscal year of such fiscal three-year period unless the joint standing committees of the General Assembly having cognizance of matters relating to commerce and to finance, revenue and bonding each vote separately to authorize continuance of tax credit reservations under the program.

(2) If the total amount of such credits reserved in the second year of a fiscal three-year period exceeds ninety per cent of the aggregate amount of tax credits reserved under subsections (a) to (j), inclusive, of this section, then no additional reservation shall be allowed for the third fiscal year of such fiscal three-year period unless the joint standing committees of the General Assembly having cognizance of matters relating to commerce and to finance, revenue and bonding each vote separately to authorize the continuance of tax credit reservations under the program.

(3) Any tax credit reservations issued before a suspension of additional tax credit reservations under subdivisions (1) and (2) of this subsection shall remain in place.

(n) Notwithstanding subsection (f) of this section, no tax credit shall be reserved under this section on or after July 1, 2014.

(P.A. 07-250, S. 19–21; P.A. 10-188, S. 15; P.A. 11-8, S. 32; 11-48, S. 122; P.A. 13-234, S. 35; P.A. 14-217, S. 168.)

History: P.A. 07-250, effective June 14, 2007, and Subsecs. (a) to (j) applicable to income years commencing on or after January 1, 2008; P.A. 10-188 amended Subsec. (a)(5) to redefine “placed in service” by removing reference to individual residential units, amended Subsec. (b) by adding new Subdiv. (3) re vouchers for projects completed in phases and redesignating existing Subdiv. (3) as Subdiv. (4), amended Subsec. (e)(1) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re work undertaken in phases, added new Subsec. (g) re process for vouchers issued for projects completed in phases, redesignated existing Subsecs. (g) to (l) as Subsecs. (h) to (m) and made conforming changes, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-8 made a technical change in Subsec. (a)(6), effective May 24, 2011; P.A. 11-48 replaced definition of “commission” with definition of “officer” and redefined “certified historic structure”, “certified rehabilitation”, “owner” and “qualified rehabilitation expenditures” in Subsec. (a), deleted “regardless of whether such portion contains residential uses” in Subsec. (b)(3), changed authority for adoption of regulations from mandatory to permissive in Subsec. (d), deleted provision re submission of copy of data to department in Subsec. (e), replaced “submitted to the commission” with “received” re certificate and replaced reference to Subsecs. (l) and (m) with reference to Sec. 8-37lll in Subsec. (f), added provision re completion of rehabilitation in its entirety or in phases in Subsec. (h), and replaced “Commission on Culture and Tourism” and “commission” with “Department of Economic and Community Development”, “officer” or “department”, effective July 1, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 13-234 amended Subsec. (e) by adding requirement that owner submit copy of required data to Department of Housing and amended Subsec. (f) by substituting “Department of Housing” for “Department of Economic and Community Development”, effective July 1, 2013; P.A. 14-217 added Subsec. (n) re discontinuation of tax credit reservations, effective July 1, 2014.



Section 10-416c - Tax credits for rehabilitation of certified historic structures.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Officer” means the State Historic Preservation Officer designated pursuant to 36 CFR 61.2;

(2) “Certified historic structure” means any property that: (A) Is listed individually on the National or State Register of Historic Places, or (B) is located in a district listed on the National or State Register of Historic Places and has been certified by the officer as contributing to the historic character of such district;

(3) “Certified rehabilitation” means any rehabilitation of a certified historic structure for (A) residential use of five units or more, (B) mixed residential and nonresidential uses, or (C) nonresidential use consistent with the historic character of such property or the district in which such property is located, as determined by regulations adopted by the Department of Economic and Community Development;

(4) “Owner” means any person, firm, limited liability company, nonprofit or for-profit corporation or other business entity or municipality that possesses title to an historic structure and that undertakes the rehabilitation of such structure;

(5) “Placed in service” means the completion of substantial rehabilitation work that would allow for occupancy of the entire building or an identifiable portion of the building;

(6) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of a certified historic structure, excluding: (A) The owner's personal labor, (B) the cost of a new addition, except as required to comply with any provision of the State Building Code or the Fire Safety Code, and (C) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(7) “Rehabilitation plan” means any narrative, construction plans and specifications for the proposed rehabilitation of a certified historic structure in sufficient detail for evaluation of compliance with the Secretary of the Interior's Standards for Rehabilitation, as established in 36 CFR 67;

(8) “Substantial rehabilitation” or “substantially rehabilitate” means the qualified rehabilitation expenditures of a certified historic structure that exceed twenty-five per cent of the assessed value of such structure;

(9) “Affordable housing” has the same meaning as provided in section 8-39a; and

(10) “Project” means an undertaking involving rehabilitation work to a certified historic structure and any attached or adjacent new construction, associated demolition or improvements on the site that may affect the historic character or significance of the certified historic structure.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating certified historic structures.

(2) The credit authorized by this section shall be available in the tax year in which the substantially rehabilitated certified historic structure is placed in service. In the case of projects completed in phases, the tax credit shall be prorated to the substantially rehabilitated identifiable portion of the building placed in service. If the tax credit is more than the amount owed by the taxpayer for the year in which the substantially rehabilitated certified historic structure is placed in service, the amount that is more than the taxpayer's tax liability may be carried forward and credited against the taxes imposed for the succeeding five years or until the full credit is used, whichever occurs first.

(3) In the case of projects completed in phases, the Department of Economic and Community Development may issue vouchers for the substantially rehabilitated identifiable portion of the building placed in service.

(4) If a credit is allowed under this section for rehabilitation of a certified historic structure with multiple owners, such credit shall be passed through to such owners, or persons designated as partners or members of such owners, pro rata or pursuant to an agreement among such owners, or persons designated as partners or members of such owners, documenting an alternative distribution method without regard to other tax or economic attributes of such owners.

(5) Any owner entitled to a credit under this section may sell, assign, or otherwise transfer such credit, in whole or in part, to one or more persons, as defined in section 12-1, provided any credit, after issuance, may be sold, assigned or otherwise transferred, in whole or in part, not more than three times. Such person shall be entitled to offset the tax imposed under chapter 207, 208, 209, 210, 211 or 212 as if such transferee had incurred the qualified rehabilitation expenditure.

(6) If a credit under this section is sold, assigned or otherwise transferred, whether by the owner or any subsequent transferee, the transferor and transferee shall jointly submit written notification of such transfer to the Department of Economic and Community Development not later than thirty days after such transfer. The notification after each transfer shall include the credit voucher number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee, and any other information required by the department. Failure to comply with this subsection shall result in a disallowance of the tax credit until there is full compliance on the part of the transferor and the transferee, and for a second or third transfer, on the part of all subsequent transferors and transferees.

(7) The Department of Economic and Community Development shall provide a list to the Commissioner of Revenue Services, on an annual basis, detailing the credits that have been approved for the most recent fiscal year and all sales, assignments and transfers thereof that were made under this section for said year.

(c) The Department of Economic and Community Development may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section. Such regulations shall include provisions for: (1) The filing of applications, (2) the rating criteria for evaluating applications, and (3) the timely approval of applications by the department.

(d) For the purpose of seeking a tax credit pursuant to subsection (b) of this section, prior to beginning any rehabilitation work on a certified historic structure, the owner shall submit to the officer (1) (A) a rehabilitation plan for a determination of whether such rehabilitation work meets the Secretary of the Interior's Standards for Rehabilitation, as established in 36 CFR 67, and (B) if such rehabilitation work is planned to be undertaken in phases, a complete description of each such phase, with anticipated schedules for completion; (2) an estimate of the qualified rehabilitation expenditures; and (3) for projects pursuant to subdivision (2) of subsection (e) of this section, (A) the number of units of affordable housing to be created, (B) the proposed rents or sale prices of such units, and (C) the median income for the municipality where the project is located. For projects under subdivision (2) of subsection (e) of this section, the owner shall submit a copy of data required under subdivision (3) of this subsection to the Department of Housing.

(e) If the officer certifies that the rehabilitation plan conforms to the Secretary of the Interior's Standards for Rehabilitation, as established in 36 CFR 67, the Department of Economic and Community Development shall reserve for the benefit of the owner an allocation for a tax credit equivalent to (1) twenty-five per cent of the projected qualified rehabilitation expenditures, or (2) thirty per cent of the projected qualified rehabilitation expenditures if (A) at least twenty per cent of the units are rental units and qualify as affordable housing, or (B) at least ten per cent of the units are individual homeownership units and qualify as affordable housing. No tax credit shall be allocated for the purposes of subdivision (2) of this subsection unless an applicant received a certificate from the Commissioner of Housing pursuant to section 8-37lll confirming that the project complies with the definition of affordable housing under section 8-39a.

(f) Following the completion of rehabilitation of a certified historic structure in its entirety or in phases to an identifiable portion of the building, any owner who seeks a tax credit pursuant to subsection (b) of this section shall notify the officer that such rehabilitation is complete. Such owner shall provide the officer with documentation of work performed on the certified historic structure and shall submit certification of the costs incurred in rehabilitating the certified historic structure. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher to such owner or to the taxpayer named by such owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (e) of this section or (1) twenty-five per cent of the actual qualified rehabilitation expenditures, or (2) for projects including affordable housing pursuant to subdivision (2) of subsection (e) of this section, thirty per cent of the actual qualified rehabilitation expenditures. In order to obtain a credit against any state tax due that is specified in subsection (g) of this section, the holder of the tax credit voucher shall file the voucher with the holder's state tax return.

(g) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued in accordance with subsections (b) to (i), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. Such taxpayer shall submit the voucher and the corresponding tax return to the Department of Revenue Services.

(h) The Department of Economic and Community Development may charge any owner seeking a tax credit pursuant to subsection (b) of this section an application fee in an amount not to exceed ten thousand dollars to cover the cost of administering the program established pursuant to this section.

(i) The aggregate amount of all tax credits that may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans pursuant to subsections (b) to (h), inclusive, of this section shall not exceed thirty-one million seven hundred thousand dollars in any fiscal year. No project may receive tax credits in an amount exceeding four million five hundred thousand dollars.

(j) On or before October 1, 2015, and annually thereafter, the Department of Economic and Community Development shall report, in accordance with section 11-4a, the total amount of tax credits reserved for the previous fiscal year pursuant to subsections (b) to (i), inclusive, of this section, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and finance, revenue and bonding. Each such report shall include the following information for each project for which a tax credit has been reserved: (1) The total project costs, (2) the value of the tax credit reservation pursuant to subdivision (1) of subsection (e) of this section, (3) a statement whether the reservation is for mixed-use and if so, the proportion of the project that is not residential, and (4) the number of residential units to be created, and, for reservations pursuant to subdivision (2) of subsection (e) of this section, the value of the reservation and percentage of residential units that will qualify as affordable housing.

(P.A. 14-217, S. 165.)

History: P.A. 14-217 effective July 1, 2014, and applicable to income years commencing on or after January 1, 2014.



Section 10-417 - (Formerly Sec. 32-86a). Commission powers and duties re digital media and motion picture activities.

Section 10-417 is repealed, effective September 9, 2009.

(P.A. 94-137, S. 2, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 231; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-172, S. 3; P.A. 07-217, S. 49; June Sp. Sess. P.A. 09-3, S. 512.)



Section 10-418 - Requests by state agencies for proposals for digital media or motion picture activity.

Section 10-418 is repealed, effective September 9, 2009.

(P.A. 06-172, S. 5; June Sp. Sess. P.A. 09-3, S. 512.)



Section 10-425 - Sports Advisory Board. Membership. Annual report.

(a) The Commissioner of Economic and Community Development shall establish a Sports Advisory Board within the department that shall advise the commissioner on the most effective ways to utilize state resources to promote, attract and market in-state professional and amateur sports and sporting events. Said board shall also advise the commissioner on ways to coordinate the use of state-owned facilities in order to enhance sports-related tourism in the state and develop methods for the dissemination of information concerning in-state professional and amateur sports and sporting events to residents of the state and the northeast.

(b) Said advisory board shall consist of one member from each of the following entities: (1) The University of Connecticut's Athletic Department; (2) the Connecticut State University System's Athletic Department; (3) the XL Center; (4) Northland AEG; (5) the Traveler's Championship Golf Tournament; (6) the Pilot Pen Tennis Tournament; (7) the Special Olympics; (8) the Mohegan Sun Arena; (9) Foxwoods Resort Casino; (10) Lime Rock Park Race Track; (11) the Arena at Harbor Yard; (12) New Britain Stadium; (13) the Connecticut Marine Trades Association; (14) the Office of Policy and Management; (15) the Culture and Tourism Advisory Committee; (16) the Capital Region Development Authority; (17) the Nutmeg State Games; (18) the Connecticut Interscholastic Athletic Conference; (19) Fairfield University; (20) Quinnipiac University; (21) Sacred Heart University; (22) any other entity involved in sports or sporting events that the commissioner deems appropriate; (23) the Connecticut State Golf Association; and (24) Dodd Stadium.

(c) The first meeting of the Sports Advisory Board shall convene not later than November 15, 2008, and the advisory board shall meet not less than once per calendar quarter thereafter. The advisory board shall provide any recommendations of the advisory board to the commissioner not later than thirty days after any such meeting.

(d) The members of the advisory board may select a chairperson from among its membership who shall be responsible for the scheduling and conducting of any such meeting.

(e) The Department of Economic and Community Development shall provide staff support to the board.

(f) Not later than thirty days prior to each regular session of the General Assembly, the Commissioner of Economic and Community Development shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to commerce that includes information on the status of the Sports Advisory Board's activities, the implementation of any recommendations of said advisory board and any legislative proposals related to such recommendations.

(P.A. 08-89, S. 1; P.A. 11-48, S. 157; P.A. 12-147, S. 7.)

History: P.A. 08-89 effective May 27, 2008; P.A. 11-48 replaced “executive director of the Connecticut Commission on Culture and Tourism” with “Commissioner of Economic and Community Development”, replaced “commission” with “department”, replaced “executive director” with “commissioner”, replaced “Department of Economic and Community Development” with “Culture and Tourism Advisory Committee”, replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and made a technical change, effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subsec. (b)(16), effective June 15, 2012.






Chapter 184c - Office of Early Childhood

Section 10-500 - Office of Early Childhood. Commissioner. Responsibilities. Successor department.

(a) There is established an Office of Early Childhood. The office shall be under the direction of the Commissioner of Early Childhood, whose appointment shall be made by the Governor. Such appointment shall be in accordance with the provisions of sections 4-5 to 4-8, inclusive. The commissioner shall be responsible for implementing the policies and directives of the office. The commissioner shall have the authority to designate any employee as his or her agent to exercise all or part of the authority, powers and duties of the commissioner in his or her absence. Said office shall be within the Department of Education for administrative purposes only.

(b) The office shall be responsible for:

(1) The delivery of services to young children and their families to ensure optimal health, safety and learning for each young child;

(2) Developing and implementing the early childhood information system, in accordance with the provisions of section 10-501;

(3) Developing and reporting on the early childhood accountability plan, in accordance with the provisions of section 10-503;

(4) Implementing a communications strategy for outreach to families, service providers and policymakers;

(5) Not later than September 1, 2014, beginning a state-wide longitudinal evaluation of the school readiness program examining the educational progress of children from prekindergarten programs to grade four, inclusive;

(6) Developing, coordinating and supporting public and private partnerships to aid early childhood initiatives;

(7) Developing a state-wide developmentally appropriate kindergarten entrance inventory that measures a child’s level of preparedness for kindergarten, but shall not be used as a measurement tool for program accountability;

(8) Creating a unified set of reporting requirements for the purpose of collecting the data elements necessary to perform quality assessments and longitudinal analysis;

(9) Comparing and analyzing data collected pursuant to reporting requirements created under subdivision (8) of this subsection with the data collected in the state-wide public school information system, pursuant to section 10-10a, for population-level analysis of children and families;

(10) Continually monitoring and evaluating all early care and education and child development programs and services, focusing on program outcomes in satisfying the health, safety, developmental and educational needs of all children, while retaining distinct separation between quality improvement services and child day care licensing services;

(11) Coordinating home visitation services across programs for young children;

(12) Providing information and technical assistance to persons seeking early care and education and child development programs and services;

(13) Assisting state agencies and municipalities in obtaining available federal funding for early care and education and child development programs and services;

(14) Providing technical assistance to providers of early care and education programs and services to obtain licensing and improve program quality;

(15) Establishing a quality rating and improvement system developed by the office that covers home-based, center-based and school-based early child care and learning;

(16) Maintaining an accreditation facilitation initiative to assist early childhood care and education program and service providers in achieving national standards and program improvement;

(17) Consulting with the Early Childhood Cabinet, established pursuant to section 10-16z, and the Head Start advisory committee, established pursuant to section 10-16n;

(18) Ensuring a coordinated and comprehensive state-wide system of professional development for providers and staff of early care and education and child development programs and services;

(19) Providing families with opportunities for choice in services including quality child care and community-based family-centered services;

(20) Integrating early childhood care and education and special education services;

(21) Promoting universal access to early childhood care and education;

(22) Ensuring nonduplication of monitoring and evaluation;

(23) Performing any other activities that will assist in the provision of early care and education and child development programs and services;

(24) Developing early learning and development standards to be used by early care and education providers; and

(25) Developing and implementing a performance-based evaluation system to evaluate licensed child care centers, in accordance with the provisions of section 17b-749f.

(c) The Office of Early Childhood may enter into memoranda of agreement with and accept donations from nonprofit and philanthropic organizations to accomplish the purposes of this section.

(d) The Office of Early Childhood shall constitute a successor department, in accordance with the provisions of sections 4-38d, 4-38e and 4-39, to (1) the Department of Education with respect to sections 8-210, 10-16n, 10-16p to 10-16r, inclusive, 10-16u, 10-16w, 10-16aa, 17b-749a, 17b-749c and 17b-749g to 17b-749i, inclusive; (2) the Department of Social Services (A) with respect to sections 17b-12, 17b-705a, 17b-730, 17b-733 to 17b-736, inclusive, 17b-738, 17b-749, 17b-749d to 17b-749f, inclusive, 17b-749j, 17b-749k, 17b-750 to 17b-751a, inclusive, and 17b-751d, and (B) for the purpose of administering the child care development block grant pursuant to the Child Care and Development Block Grant Act of 1990; and (3) the Department of Public Health (A) with respect to sections 10a-194c, 12-634, 17a-28, 17a-101 and 19a-80f, (B) for the purpose of regulating child care services pursuant to sections 19a-77, 19a-79, 19a-80, 19a-82 and 19a-84 to 19a-87e, inclusive, (C) for the purpose of the conduct of regulation of youth camps, pursuant to sections 19a-420 to 19a-434, inclusive, and (D) for the purpose of administering the Maternal, Infant, and Early Childhood Home Visiting Program authorized under the Patient Protection and Affordable Care Act of 2010, P.L. 111-148.

(P.A. 14-39, S. 4; P.A. 15-73, S. 5; 15-143, S. 12; 15-227, S. 24–26.)

History: P.A. 14-39 effective May 28, 2014 (Revisor’s note: In Subsec. (d)(1), a reference to repealed Sec. 10-16s was replaced editorially by the Revisors with a reference to Sec. 10-16r for accuracy); P.A. 15-73 amended Subsec.(d)(2)(A) to delete reference to Sec. 17b-739, effective July 1, 2015; P.A. 15-143 made a technical change in Subsec. (a), effective June 30, 2015; P.A. 15-227 amended Subsec. (b)(7) by deleting “and implementing” and replacing “assessment tool” with “entrance inventory” and amended Subsec. (d) by deleting reference to Sec. 17b-751e, effective July 1, 2015; pursuant to P.A. 15-227, “child day care centers” and “child day care services” were changed editorially by the Revisors to “child care centers” and “child care services”, respectively, in Subsecs. (b)(25) and (d), effective July 1, 2015.



Section 10-500a - Authority of office re licensing matters.

The Commissioner of Early Childhood may enter into stipulations, agreements, memoranda of understanding, interim consent orders or consent orders relating to licensing matters under chapters 368a and 368r with:

(1) Any person, group of persons, association, organization, corporation, institution or agency, public or private, (A) maintaining (i) a licensed child care center or group child care home, pursuant to section 19a-80, or (ii) a licensed family child care home, pursuant to section 19a-87b, or (B) applying for a license for (i) a child care center or group home, pursuant to section 19a-80, or (ii) a family child care home, pursuant to section 19a-87b;

(2) Any person who (A) establishes, conducts or maintains a licensed youth camp, pursuant to section 19a-421, or (B) is applying for a license for a youth camp, pursuant to section 19a-421;

(3) Any person acting or seeking to act as an assistant or substitute staff member in a family child care home, pursuant to subsection (b) of section 19a-87b;

(4) Any person or entity who is the subject of an investigation or disciplinary action pursuant to section 19a-80f, 19a-84, 19a-87a, 19a-87e, 19a-423 or 19a-429 while holding a license issued by the Office of Early Childhood; or

(5) Any party in a contested case in which the office is a party.

(P.A. 16-100, S. 7.)

History: P.A. 16-100 effective June 2, 2016.



Section 10-501 - Early childhood information system.

(a) The Office of Early Childhood shall develop and implement an early childhood information system. Such early childhood information system shall facilitate and encourage the sharing of data between and among early childhood service providers by tracking (1) the health, safety and school readiness of all young children receiving early care and education services from (A) any local or regional board of education, including children enrolled in a preschool program under the Connecticut Smart Start competitive grant program, pursuant to section 10-506, (B) any school readiness program, as defined in section 10-16p, or (C) any program receiving public funding, in a manner similar to the system described in section 10-10a, (2) the characteristics of the existing and potential workforce serving such children, (3) the characteristics of such programs serving such children, and (4) data collected from the preschool experience survey, described in section 10-515.

(b) Any local or regional board of education, school readiness program, or any child care center as described in subdivision (1) of subsection (a) of section 19a-77, and licensed by the Department of Public Health or the Office of Early Childhood, shall ensure that all children and all staff in a school under the jurisdiction of such board, program or center are entered into the early childhood information system.

(P.A. 14-39, S. 7; 14-41, S. 2; P.A. 15-134, S. 7; 15-143, S. 13; 15-227, S. 25.)

History: P.A. 14-39 effective May 28, 2014; P.A. 14-41 amended Subsec. (a)(1)(A) by adding provision re children enrolled in a preschool program under Connecticut Smart Start competitive grant program, effective May 28, 2014; P.A. 15-134 amended Subsec. (a)(4) by deleting “if any”, effective July 1, 2015; P.A. 15-143 made a technical change in Subsec. (a)(1)(B), effective June 30, 2015; pursuant to P.A. 15-227, “child day care center” was changed editorially by the Revisors to “child care center” in Subsec. (b), effective July 1, 2015.



Section 10-502 - (Formerly Sec. 10-16bb). Collaboration with local and regional early childhood councils.

The Office of Early Childhood shall collaborate with and may, within available appropriations, provide funding to local and regional early childhood councils for the implementation of early care and education and child development programs at the local level. Such early childhood councils shall: (1) Develop and implement a comprehensive plan for an early childhood system for the community served by such early childhood council, (2) develop policy and program planning, (3) encourage community participation by emphasizing substantial parental involvement, (4) collect, analyze and evaluate data with a focus on program and service outcomes, (5) allocate resources, and (6) perform any other functions that will assist in the provision of early childhood programs and services. Such early childhood councils may enter into memoranda of agreement with the local or regional school readiness council, described in section 10-16r, of the town or region served by such early childhood council to perform the duties and functions of a school readiness council, in accordance with the provisions of section 10-16r, or if no such local or regional school readiness council exists for the town or region of such early childhood council, perform the duties and functions of a school readiness council, in accordance with the provisions of section 10-16r.

(P.A. 11-181, S. 2; P.A. 12-116, S. 3; P.A. 14-39, S. 6; P.A. 15-134, S. 3.)

History: P.A. 11-181 effective July 1, 2011; P.A. 12-116 amended Subsec. (b)(10) by replacing “create, implement and maintain a” with “incorporate the” and adding “developed by the Department of Education”, effective July 1, 2012; P.A. 14-39 deleted former Subsecs. (a), (b) and (d) re coordinated system of early care and education and child development, system functions and memoranda of agreement with and acceptance of donations from nonprofit and philanthropic organizations, deleted Subsec. (c) designator, replaced “The coordinated system of early care and education and child development” with “The Office of Early Childhood”, replaced “to implement the coordinated system of” with “in the implementation of”, added “programs” re child development and made a technical change, effective May 28, 2014; Sec. 10-16bb transferred to Sec. 10-502 in 2015; P.A. 15-134 added “and may, within available appropriations, provide funding to” and made a technical change, effective July 1, 2015.



Section 10-503 - Early childhood accountability plan. Report cards. Report.

(a) Not later than December 31, 2015, the Office of Early Childhood shall develop, in consultation with the Early Childhood Cabinet, established pursuant to section 10-16z, an early childhood accountability plan. Such plan shall (1) identify and define appropriate population indicators and program and system performance measures of the health, safety and readiness of children to enter kindergarten, and early school success of children, and shall identify any new or improved data required for such purposes; and (2) include aggregate information on the characteristics of children and programs tracked by the early childhood information system, developed pursuant to section 10-501, including, but not limited to, family income, whether the families of such children receive assistance through temporary assistance for needy families, pursuant to section 17b-112, or a similar program, and the communities in which such children reside using a performance measurement accountability framework.

(b) Not later than July 1, 2015, and annually thereafter, the office shall develop report cards containing the indicators and performance measures identified in the early childhood accountability plan.

(c) Not later than January 15, 2016, the Office of Early Childhood shall (1) submit the early childhood accountability plan, and (2) annually report on the results of such plan and report cards to the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations, in accordance with the provisions of section 11-4a.

(P.A. 14-39, S. 8.)

History: P.A. 14-39 effective May 28, 2014.



Section 10-504 - Child care development block grant administered by the Office of Early Childhood.

The Office of Early Childhood is designated as the state agency for the administration of the child care development block grant pursuant to the Child Care and Development Block Grant Act of 1990.

(P.A. 14-39, S. 20.)

History: P.A. 14-39 effective July 1, 2014.



Section 10-505 - Grant program for costs associated with classroom start-up and new spaces in certain school readiness programs.

(a) For purposes of this section:

(1) “Eligible town” means a town in which a priority school, as defined in section 10-16p, is located or a town ranked one to fifty when all towns are ranked in ascending order according to town wealth, as defined in subdivision (26) of section 10-262f, whose school district is not a priority school district pursuant to section 10-266p;

(2) “Eligible regional school readiness council” means a regional school readiness council, pursuant to subsection (c) of section 10-16r, for a region in which a priority school is located;

(3) “Eligible children” means children (A) three and four years of age and children five years of age who are not eligible to enroll in school pursuant to section 10-15c, or who are eligible to enroll in school and will attend a school readiness program pursuant to section 10-16t, and (B) who reside (i) in an area served by a priority school or a former priority school, as described in subdivision (2) of subsection (d) of section 10-16p, (ii) in a town ranked one to fifty when all towns are ranked in ascending order according to town wealth, as defined in subdivision (26) of section 10-262f, whose school district is not a priority school district pursuant to section 10-266p, (iii) in a town formerly a town described in clause (ii) of this subparagraph, as provided for in subdivision (2) of subsection (d) of section 10-16p, or (iv) in a town designated as an alliance district, as defined in section 10-262u, whose school district is not a priority school district pursuant to section 10-266p;

(4) “School readiness program” has the same meaning as provided in section 10-16p;

(5) “Priority school” has the same meaning as provided in section 10-16p;

(6) “Accredited” has the same meaning as provided in section 10-16p; and

(7) “Seeking accreditation” has the same meaning as provided in section 10-16p.

(b) The Commissioner of Early Childhood shall establish a grant program for eligible towns and eligible regional school readiness councils for (1) start-up of school readiness classrooms, and (2) providing spaces to all eligible children in accredited school readiness programs and school readiness programs seeking accreditation. An eligible town or eligible regional school readiness council may apply for such grant to the commissioner, at such time and in such manner as the commissioner prescribes.

(P.A. 14-39, S. 85.)

History: P.A. 14-39 effective July 1, 2014.



Section 10-506 - Connecticut Smart Start competitive grant program.

(a) For the fiscal years ending June 30, 2015, to June 30, 2024, inclusive, the Office of Early Childhood, in consultation with the Department of Education, shall design and administer the Connecticut Smart Start competitive grant program to provide grants to local and regional boards of education for capital and operating expenses related to establishing or expanding a preschool program under the jurisdiction of the board of education for the town. A local or regional board of education may submit an application to the office, in accordance with the provisions of subsection (b) of this section, and may receive (1) a grant for capital expenses in an amount not to exceed seventy-five thousand dollars per classroom for costs related to the renovation of an existing public school to accommodate the establishment or expansion of a preschool program, and (2) an annual grant for operating expenses (A) in an amount not to exceed five thousand dollars per child served by such grant, or (B) in an amount not to exceed seventy-five thousand dollars for each preschool classroom, provided no town shall receive a total annual grant for operating expenses greater than three hundred thousand dollars. Each local or regional board of education that establishes or expands a preschool program under this section shall be eligible to receive an annual grant for operating expenses for a period of five years, provided such preschool program meets standards established by the Commissioner of Early Childhood. Such local or regional board of education may submit an application for renewal of such grant to the office.

(b) On and after July 1, 2014, local and regional boards of education, individually or cooperatively, pursuant to section 10-158a, may apply, at such time and in such manner as the commissioner prescribes, to the office for a capital grant and an operating grant for the purposes described in subsection (a) of this section. To be eligible to receive such grants under this section, an applicant board of education shall (1) demonstrate that it has a need for establishing or expanding a preschool program using information requested by the commissioner on a form prescribed by the commissioner, such as data collected from the preschool experience survey, described in section 10-515, (2) submit a plan for the expenditure of grant funds received under this section that outlines how such board of education will use such funds to establish or expand a preschool program, including, but not limited to, the amount that such board will contribute to the operation of such preschool program and how such board of education will provide access to preschool for children who would not otherwise be able to enroll in a preschool program, and (3) submit a letter of support for establishing or expanding a preschool program by the local or regional school readiness council, described in section 10-16r, if any, for the school district. The commissioner shall give priority to boards of education (A) that demonstrate the greatest need for the establishment or expansion of a preschool program, and (B) whose plan allocates at least sixty per cent of the spaces in such preschool program to children who are members of families that are at or below seventy-five per cent of the state median income, or fifty per cent of the spaces in such preschool program to children who are eligible for free and reduced price lunches. The commissioner, in reviewing applications submitted under this subsection, shall also take into consideration (i) whether an applicant board of education (I) currently offers a full-day kindergarten program, (II) will be cooperating and coordinating with other governmental and community programs to provide services during periods when the preschool program is not in session, or (III) will collaborate with other boards of education, as part of a cooperative arrangement pursuant to section 10-158a, to offer a regional preschool program, and (ii) current community capacity for preschool programs and current opportunities for preschool for children in the community.

(c) A preschool program created or expanded under this section shall (1) contain a classroom with an individual who holds certification pursuant to section 10-145b with an endorsement in early childhood education or early childhood special education and is an employee of the board of education providing a preschool program under this section, (2) maintain a classroom size and teacher-child ratio that is in compliance with standards established by the National Association for the Education of Young Children, (3) obtain accreditation, as described in section 10-16p, not later than three years after the creation or expansion of the preschool program, and (4) be located in a public school or in a space maintained by an early care and education and child development program provider, pursuant to an agreement between a board of education and such early care and education and child development program provider.

(d) Each local or regional board of education receiving a grant under this section shall submit an annual report, on a form and in a manner prescribed by the commissioner, to the Office of Early Childhood regarding the status and operation of the preschool program.

(e) A local or regional board of education receiving grant funds under this section may implement a sliding fee scale for the cost of services provided to children enrolled in such preschool program.

(P.A. 14-41, S. 1; P.A. 15-227, S. 12.)

History: P.A. 14-41 effective July 1, 2014; P.A. 15-227 amended Subsec. (a) by replacing “reimburse” with “provide grants to”, effective July 1, 2015.



Section 10-507 - Smart start competitive capital grant account. Smart start competitive operating grant account.

(a) There is established an account to be known as the “smart start competitive capital grant account” which shall be a capital projects fund. The account shall contain the amounts authorized by the State Bond Commission in accordance with section 10-508 and any other moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Office of Early Childhood for the purposes of the Smart Start competitive grant program established pursuant to section 10-506.

(b) There is established an account to be known as the “smart start competitive operating grant account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain moneys required by law to be deposited in the account, in accordance with the provisions of subdivision (4) of subsection (c) of section 4-28e. Moneys in the account shall be expended by the Office of Early Childhood for the purposes of the Smart Start competitive grant program established pursuant to section 10-506.

(P.A. 14-98, S. 24; P.A. 15-227, S. 11.)

History: P.A. 14-98 effective May 22, 2014; P.A. 15-227 designated existing provisions as Subsec. (a) and amended same by replacing “smart start competitive grant account” with “smart start competitive capital grant account”, replacing “separate, nonlapsing account within the General Fund” with “capital projects fund”, replacing “by subsection (a) of section 10-501” with “pursuant to” and deleting reference to section 3 of public act 14-41, and added Subsec. (b) re smart start competitive operating grant account, effective July 7, 2015.



Section 10-508 - Bond authorization for the Smart Start competitive grant program.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred million dollars, provided ten million dollars of said authorization shall be effective July 1, 2015, ten million dollars of said authorization shall be effective July 1, 2016, ten million dollars of said authorization shall be effective July 1, 2017, ten million dollars of said authorization shall be effective July 1, 2018, ten million dollars of said authorization shall be effective July 1, 2019, ten million dollars of said authorization shall be effective July 1, 2020, ten million dollars of said authorization shall be effective July 1, 2021, ten million dollars of said authorization shall be effective July 1, 2022, and ten million dollars of said authorization shall be effective July 1, 2023.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Early Childhood for the purpose of the Smart Start competitive grant program established pursuant to subsection (a) of section 10-501, section 10-506 and section 3 of public act 14-41*.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 14-98, S. 25; May Sp. Sess. P.A. 16-4, S. 242.)

*Note: Section 3 of public act 14-41 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 14-98 effective July 1, 2014; May Sp. Sess. P.A. 16-4 amended Subsec. (a) by decreasing aggregate authorization from $105,000,000 to $100,000,000, effective July 1, 2016.



Section 10-515 - Preschool experience survey.

On or before March 1, 2015, the Commissioner of Early Childhood, in consultation with the Department of Education, shall develop a preschool experience survey that shall be included in kindergarten registration materials provided by local and regional boards of education to parents or guardians of children enrolling in kindergarten pursuant to section 10-184. The board shall use such survey to collect information regarding (1) whether the child enrolling in kindergarten has participated in a preschool program, and (2) (A) if such child has participated in a preschool program, the nature, length and setting of such preschool program, or (B) if the child has not participated in a preschool program, the reasons why such child did not participate in a preschool program, including, but not limited to, financial difficulty, lack of transportation, parental choice regarding enrollment, limitations related to the hours of operation of available preschool programs and any other barriers to participation in a preschool program. A local or regional board of education shall not require any parent or guardian of such child to complete such survey as a condition of such child’s enrollment in kindergarten.

(P.A. 14-39, S. 86; P.A. 15-134, S. 6.)

History: P.A. 14-39 effective May 28, 2014; P.A. 15-134 replaced “may” with “shall” re development of survey, effective July 1, 2015.



Section 10-516 - Competitive grants for alliance school districts.

The Office of Early Childhood, in collaboration with the State Department of Education, may offer from funds which may originate from public, private, federal or philanthropic sources, a competitive grant for up to three alliance school districts to develop and implement a strategy to promote the social and emotional well-being and health of preschool children from age three to children in third grade, with a focus on instructional tools and family engagement. Up to five per cent of the grant funds provided under this section for any fiscal year may be used to pay for administrative costs.

(P.A. 14-172, S. 4.)

History: P.A. 14-172 effective July 1, 2014.



Section 10-520 - Trend analysis of certain bachelor’s degree programs in early childhood education or child development.

(a) As used in this section, “bachelor’s degree program in early childhood education or child development” means a bachelor’s degree with a concentration in early childhood education, including, but not limited to, a bachelor’s degree in early childhood education, child study, child development or human growth and development.

(b) On and after July 1, 2015, the Office of Early Childhood shall, during a review and assessment pursuant to subdivision (4) of subsection (b) of section 10-16p, collect data relating to bachelor’s degree programs in early childhood education or childhood development that have not been approved by the Board of Regents for Higher Education or the Office of Higher Education and the Office of Early Childhood from institutions of higher education that are regionally accredited. The office shall, at least quarterly, use such data to conduct a trend analysis of such bachelor’s degree programs for the purpose of determining (1) whether such bachelor’s degree programs align with the teacher preparation standards of the National Association for the Education of Young Children, and (2) which courses and concentrations offered as part of such bachelor’s degree programs align with such teacher preparation standards.

(c) During a review and assessment pursuant to subdivision (4) of subsection (b) of section 10-16p, the office shall (1) review the results of the trend analysis conducted pursuant to subsection (b) of this section for the purpose of determining whether the degree of an individual with a bachelor’s degree in early childhood education or child development or a bachelor’s degree and twelve credits or more in early childhood education or child development, other than those bachelor’s degrees specified in subparagraphs (B) and (C) of subdivision (2) of subsection (b) of section 10-16p, has a sufficient concentration in early childhood education so as to satisfy the requirements set forth in said subparagraphs (B) and (C), and (2) consider an individual to have met the requirements set forth in said subparagraphs (B) and (C) if the degree of such individual is from a bachelor’s degree program in early childhood education or child development that is aligned with the teacher preparation standards of the National Association for the Education of Young Children as determined by such trend analysis.

(d) The office shall make the results of the trend analysis conducted pursuant to subsection (b) of this section available on its Internet web site.

(P.A. 15-134, S. 1.)

History: P.A. 15-134 effective July 1, 2015.



Section 10-520a - Report re staff qualifications requirement compliance.

Not later than July first, annually, the Office of Early Childhood shall submit a report regarding the status of school readiness program providers’ compliance with the staff qualifications requirement, described in subsection (b) of section 10-16p, to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 15-134, S. 5.)

History: P.A. 15-134 effective July 1, 2015.









Title 10a - State System of Higher Education

Chapter 185 - Administration of State System

Section 10a-1 - (Formerly Sec. 10-322a). State system of higher education; definitions.

There shall be a state system of public higher education to consist of (1) The University of Connecticut and all campuses thereof, and (2) the Connecticut State Colleges and Universities, which include (A) the state universities, which shall be known collectively as the Connecticut State University System, (B) the regional community-technical colleges, which shall be known collectively as the regional community-technical college system, and (C) Charter Oak State College. “Constituent units” as used in the general statutes means those units in subdivisions (1) and (2) of this section.

(P.A. 77-573, S. 1, 30; P.A. 82-218, S. 1, 46; P.A. 89-260, S. 8, 41; P.A. 91-256, S. 45, 69; P.A. 92-126, S. 19, 48; P.A. 94-245, S. 12, 46; P.A. 11-48, S. 285; 11-70, S. 3; P.A. 14-117, S. 2; P.A. 16-15, S. 5.)

History: P.A. 82-218 reorganized state system of higher education, designating state colleges as Connecticut State University and including department of higher education within state system of higher education, effective March 1, 1983; Sec. 10-322a transferred to Sec. 10a-1 in 1983; P.A. 89-260 substituted “regional technical colleges” for “state technical colleges” and the combined regional technical colleges into one constituent unit; P.A. 91-256 made a technical change; P.A. 92-126 replaced references to community colleges and technical colleges with reference to community-technical colleges; P.A. 94-245 made a technical change, effective June 2, 1994; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-70 replaced “branches” with “campuses” in Subdiv. (1); P.A. 14-117 changed “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014; P.A. 16-15 amended Subdiv. (2) to add reference to Connecticut State Colleges and Universities, add Subpara. (A) designator in provision re Connecticut State University System and amend same to replace “state colleges” with “state universities”, redesignated Subdiv. (3) as Subpara. (B) and amended same to add “which shall be known collectively as the regional community-technical college system, and”, redesignated Subdiv. (4) re Charter Oak State College as Subpara. (C), deleted former Subdiv. (5) re staff of Board of Regents for Higher Education and made a conforming change, effective July 1, 2016.



Section 10a-1a - Board of Regents for Higher Education.

(a) There shall be a Board of Regents for Higher Education who shall serve as the governing body for the regional community-technical college system, the Connecticut State University System and Charter Oak State College. The board shall consist of twenty-one members who shall be distinguished leaders of the community in Connecticut. The board shall reflect the state’s geographic, racial and ethnic diversity. The voting members shall not be employed by or be a member of a board of trustees for any independent institution of higher education in this state or the Board of Trustees for The University of Connecticut nor shall they be public officials or state employees, as such terms are defined in section 1-79, during their term of membership on the Board of Regents for Higher Education. The Governor shall appoint nine members to the board as follows: Three members for a term of two years; three members for a term of four years; and three members for a term of six years. Thereafter, the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of six years from the first day of July in the year of his or her appointment. Four members of the board shall be appointed as follows: One appointment by the president pro tempore of the Senate, who shall be an alumnus of the regional community-technical college system, for a term of four years; one appointment by the minority leader of the Senate, who shall be a specialist in the education of children in grades kindergarten to twelve, inclusive, for a term of three years; one appointment by the speaker of the House of Representatives, who shall be an alumnus of the Connecticut State University System, for a term of four years; and one appointment by the minority leader of the House of Representatives, who shall be an alumnus of Charter Oak State College, for a term of three years. Thereafter, such members of the General Assembly shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The chairperson and vice-chairperson of the student advisory committee created under section 10a-3 shall serve as members of the board. The chairperson and vice-chairperson of the faculty advisory committee created under section 10a-3a shall serve as ex-officio, nonvoting members of the board for a term of two years and, in their respective roles as chairperson and vice-chairperson, may be invited to any executive session, as defined in section 1-200, of the board by the chairperson of the board. The Commissioners of Education, Economic and Community Development and Public Health and the Labor Commissioner shall serve as ex-officio, nonvoting members of the board.

(b) The initial members of the Board of Regents for Higher Education may begin service immediately upon appointment without regard to section 4-19, but shall not serve past the sixth Wednesday of the next regular session of the General Assembly unless qualified in the manner provided in said section. Thereafter, all appointments shall be made with the advice and consent of the General Assembly, in the manner provided in section 4-19. Any vacancy in the Board of Regents for Higher Education shall be filled in the manner provided in section 4-19.

(c) The Governor shall appoint the chairperson of the board, who shall serve for a term of three years. The board shall elect from its members a vice-chairperson and such other officers as it deems necessary. Vacancies among any officers shall be filled within thirty days following the occurrence of such vacancy in the same manner as the original selection. Said board shall establish policies and adopt bylaws to govern its procedures and shall appoint such committees and advisory boards as may be convenient or necessary in the transaction of its business.

(P.A. 11-48, S. 211; 11-61, S. 106, 136; P.A. 13-62, S. 1; P.A. 14-208, S. 1; P.A. 15-228, S. 1; June Sp. Sess. P.A. 15-5, S. 490.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 amended Subsec. (a) to switch specialty of appointment by minority leader of the Senate with specialty of appointment by speaker of the House of Representatives and amended Subsec. (c) to replace requirement that board establish bylaws with requirement that board establish policies and adopt bylaws, effective July 1, 2011; P.A. 13-62 amended Subsec. (a) to add the chairperson of the faculty advisory committee as an ex-officio, nonvoting member of the board; P.A. 14-208 amended Subsec. (a) to replace “nineteen” with “twenty-one” re board members, add vice-chairperson of faculty advisory committee as an ex-officio, nonvoting member of the board and make technical changes, effective July 1, 2014; P.A. 15-228 amended Subsec. (a) to permit chairperson and vice-chairperson of the faculty advisory committee to be invited to executive session, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing “employed by or be elected officials of any public agency, as defined in subdivision (1) of section 1-200” with “public officials or state employees, as such terms are defined in section 1-79”, effective June 30, 2015.



Section 10a-1b - President of the Board of Regents for Higher Education. Staff. Vice-presidents.

(a) The Board of Regents for Higher Education shall appoint a president who shall serve at the pleasure of the board. The president of the Board of Regents for Higher Education shall (1) have the authority to implement the policies, directives and rules of the board and any additional responsibilities as the board may prescribe, (2) implement the goals identified in section 10a-11c and recommendations made pursuant to section 10a-11b, (3) build interdependent support among the Connecticut State University System, the regional community-technical college system and Charter Oak State College, (4) balance central authority with institutional differentiation, autonomy and creativity, and (5) facilitate cooperation and synergy among the Connecticut State University System, the regional community-technical college system and Charter Oak State College. Said president may designate an alternate to serve as a member of any commission, foundation or committee upon which the general statutes require said president to serve. Such designee may vote on behalf of said president. There shall be an executive staff responsible for the operation of the Board of Regents for Higher Education. The executive staff shall be under the direction of the president of the Board of Regents for Higher Education, who shall be the chief executive officer of the Board of Regents for Higher Education.

(b) The president may employ staff as is deemed necessary, including, but not limited to, temporary assistants and consultants. The board shall establish terms and conditions of employment of its president and staff, prescribe their duties and fix the compensation of its president and professional and technical personnel.

(c) Upon recommendation of the president, the Board of Regents for Higher Education shall appoint two vice-presidents. One vice-president shall represent the Connecticut State University System and the other vice-president shall represent the regional community-technical college system. Each vice-president shall perform such duties and responsibilities as the board and president shall prescribe, so that each said constituent unit fulfills its mission. Such duties shall include, but not be limited to, oversight of academic programs, student support services and institutional support.

(P.A. 11-48, S. 212; 11-61, S. 137; P.A. 13-4, S. 1; P.A. 14-117, S. 1; P.A. 15-75, S. 2.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 amended Subsec. (c) to replace appointment of “two vice presidents” with appointment of vice-president for each constituent unit with duties including oversight of academic programs, student support services and institutional support, effective July 1, 2011; P.A. 13-4 amended Subsec. (a) to change appointing authority for president from the Governor to the Board of Regents for Higher Education, to give the president authority to implement rules of the board, and to eliminate the president’s authority to administer, coordinate and supervise the activities of the board, amended Subsec. (b) to give the board authority to establish the terms and conditions of its president’s employment, including compensation, and amended Subsec. (c) to make a technical change, effective April 22, 2013; P.A. 14-117 amended Subsec. (c) to replace provision re appointment of vice-president for each constituent unit with provision re appointment of two vice-presidents, one to represent the Connecticut State University System and the other to represent the regional community-technical college system, and to make a technical change, effective July 1, 2014; P.A. 15-75 amended Subsec. (a)(2) by adding reference to Sec. 10a-11c, effective July 1, 2015.



Section 10a-1c - Plan for maintaining distinct missions of Connecticut State University System, regional community-technical college system and Charter Oak State College. Report.

The Board of Regents for Higher Education shall develop and implement, not later than December 1, 2011, a plan for maintaining the distinct missions of the Connecticut State University System, the regional community-technical college system and Charter Oak State College and report on such plan to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations in accordance with the provisions of section 11-4a not later than January 1, 2012, and annually thereafter.

(P.A. 11-48, S. 230.)

History: P.A. 11-48 effective July 1, 2011.



Section 10a-1d - Office of Higher Education. Executive director.

(a) There is established an Office of Higher Education. The Office of Higher Education shall administer the programs set forth in sections 10-19g, 10-155d, 10a-10a, 10a-11, 10a-11a, 10a-17d, 10a-34 to 10a-34f, inclusive, 10a-35, 10a-166, 10a-168a, 10a-169a, 10a-169b and 10a-173. The Office of Higher Education shall be responsible for approving any action taken pursuant to sections 10a-34 to 10a-34f, inclusive.

(b) The Governor shall appoint an executive director of the Office of Higher Education in accordance with the provisions of sections 4-5 to 4-8, inclusive. The executive director shall have the responsibility for implementing the policies and directives of the office and shall have additional responsibilities as the board may prescribe.

(P.A. 11-48, S. 244; 11-61, S. 114; P.A. 12-156, S. 56; P.A. 13-118, S. 16; 13-247, S. 174.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 deleted references to Secs. 10a-48 and 10a-48a, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 13-118 amended Subsec. (a) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to delete provision re Office of Higher Education to be within Board of Regents for Higher Education for administrative purposes only, to delete references to Secs. 10a-36 to 10a-42g, 10a-164a and 10a-170 and to add references to Secs. 10a-169a, 10a-169b and 10a-173, effective July 1, 2013.



Section 10a-1e - Board of Regents for Higher Education and president of the Board of Regents for Higher Education substituted for former board, department and commissioner.

Section 10a-1e is repealed, effective July 1, 2013.

(P.A. 11-48, S. 285; P.A. 12-156, S. 57; P.A. 13-240, S. 6; 13-247, S. 175; 13-299, S. 95.)



Section 10a-1f - Office of Higher Education substituted for Office of Financial and Academic Affairs for Higher Education.

(a) Wherever the term “Office of Financial and Academic Affairs for Higher Education” is used or referred to in the following sections of the general statutes, the term “Office of Higher Education” shall be substituted in lieu thereof: 10-155d, 10a-1d, 10a-10a, 10a-11, 10a-11a, 10a-22d, 10a-22r, 10a-22s, 10a-22u, 10a-34, 10a-34a, 10a-34c, 10a-34d, 10a-34e, 10a-34f, 10a-35, 10a-48a, 10a-104 and 10a-168a.

(b) Wherever the term “Office of Financial and Academic Affairs for Higher Education” is used or referred to in any public or special act of 2012, the term “Office of Higher Education” shall be substituted in lieu thereof.

(P.A. 12-156, S. 56; P.A. 13-247, S. 176.)

History: P.A. 12-156 effective June 15, 2012; P.A. 13-247 amended Subsec. (a) to delete references to Secs. 10a-163a, 10a-164a, 10a-169 and 10a-170, effective July 1, 2013 (Revisor's note: In Subsec. (a), references to Secs. 10a-38, 10a-39, 10a-40, 10a-42 and 10a-42g, repealed effective July 1, 2013, by P.A. 13-247, S. 389, were deleted editorially by the Revisors for clarity).



Section 10a-2 - (Formerly Sec. 10-323a). Board of Governors of Higher Education; appointment; selection of chairperson.

Section 10a-2 is repealed, effective July 1, 2011.

(P.A. 77-573, S. 2, 30; 77-614, S. 302, 587, 610; P.A. 78-189; 78-303, S. 85, 136; P.A. 79-414; P.A. 82-218, S. 2, 46; 82-391, S. 3, 6; P.A. 84-241, S. 2, 5; P.A. 91-405, S. 2; P.A. 97-47, S. 47; P.A. 08-116, S. 1; P.A. 11-48, S. 304.)



Section 10a-3 - Student advisory committee to Board of Regents for Higher Education. Membership. Duties.

(a) There shall be a student advisory committee to the Board of Regents for Higher Education to assist the board in performing its statutory functions. The committee shall consist of the following student members: One member from each of the institutions within the jurisdiction of the Connecticut State University System, one member from each of the regional community-technical colleges and one member from Charter Oak State College. For the term commencing on July 1, 2015, the members from six of the regional community-technical colleges and two of the institutions within the jurisdiction of the Connecticut State University System, as selected by the student members whose terms expire on or before June 30, 2015, shall serve a term of one year. For the term commencing on July 1, 2016, and every term thereafter, the members from such selected colleges and institutions shall serve a term of two years. All remaining members shall serve a term of two years. If any member ceases to be a matriculating student in good standing, either as a full-time or part-time undergraduate or graduate student at the institution within the constituent unit system that elected such student, the membership of such student shall terminate. If the membership of any such student member terminates, the student government organization of the institution of higher education that elected such member shall, not later than thirty days after the membership terminates and in such a manner as the council determines, elect a student member who shall serve for the remainder of the term.

(b) The members of the committee and alternates for such members shall be elected by the student government organization of the institution of higher education they are to represent. The alternate members of the committee may serve in the absence of the regularly elected member.

(c) The committee shall, on a rotating basis among its members and by a consensus vote of all its members, elect its own chairperson and vice-chairperson, one of whom shall be a member from the Connecticut State University System or Charter Oak State College and the other of whom shall be a member from the regional community-technical colleges, and such other officers as it deems necessary, to serve for a term of one year. The committee shall be deemed to be a public agency within the scope of the Freedom of Information Act, as defined in section 1-200, and shall keep such records as may be appropriate.

(d) The committee, established pursuant to subsection (a) of this section, shall meet at least biannually with the Board of Regents for Higher Education. Agendas shall be prepared for such meetings and shall be distributed by the board prior thereto and shall consist of matters recommended for inclusion by the chairperson of the Board of Regents for Higher Education and the committee. Such meetings shall be chaired by the chairperson of the Board of Regents for Higher Education and the committee members shall have the right to participate in all discussions and deliberations, but shall not have the right to vote at such meetings.

(P.A. 82-218, S. 3, 46; P.A. 83-587, S. 15, 96; P.A. 84-241, S. 2, 5; P.A. 89-260, S. 9, 41; P.A. 91-256, S. 46, 69; P.A. 92-126, S. 20, 48; P.A. 97-47, S. 30; P.A. 99-285, S. 5, 12; P.A. 11-48, S. 213; P.A. 15-248, S. 1.)

History: P.A. 82-218 effective March 1, 1983; P.A. 83-587 made a technical amendment to Subsec. (a), substituting “Connecticut State University” for “state colleges”; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-260 in Subsec. (a) provided that for the constituent unit of the state system of higher education under the jurisdiction of the board of trustees of the community-technical colleges there shall be two members where the other constituent units each have one member; P.A. 91-256 made technical change in Subsec. (a); P.A. 92-126 changed the descriptions of the members representing technical or technological education; P.A. 97-47 amended Subsec. (c) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 99-285 amended Subsec. (a)(3) to specify that the faculty members be from the faculty senate, effective July 1, 1999; P.A. 11-48 replaced advisory committee to the Board of Governors of Higher Education with student advisory committee to the Board of Regents for Higher Education and replaced former provisions with provisions re membership and duties of student advisory committee, effective July 1, 2011; P.A. 15-248 amended Subsec. (a) to add provisions re staggered terms of student members and amended Subsec. (c) to permit chairperson and vice-chairperson to be a member representing Charter Oak State College and to change officers’ terms from two years to one year, effective July 1, 2015.



Section 10a-3a - Faculty advisory committee to Board of Regents for Higher Education. Membership. Duties.

(a) There shall be a faculty advisory committee to the Board of Regents for Higher Education to assist the board in performing its statutory functions. The committee shall consist of the following members: Three teaching faculty members and one administrative faculty member who provides direct student services from the Connecticut State University System, three teaching faculty members and one administrative faculty member who provides direct student services from the regional community-technical college system and one teaching faculty member and one administrative faculty member who provides direct student services from Charter Oak State College. Such members shall serve a term of two years. If the membership of any such faculty member terminates, the constituent unit that elected such member shall, not later than thirty days after the membership terminates and in such manner as the council determines, elect a faculty member who shall serve for the remainder of the term.

(b) Not later than October 1, 2013, the members of the committee and alternates for such members shall be elected pursuant to a uniform, fair and open system-wide election by the faculty governance body of each of the constituent units they are to represent and, in the case of Charter Oak State College, by a majority vote of the Academic Council at Charter Oak State College. The alternate members of the committee may serve in the absence of the regularly elected member. Nothing in this section shall be construed to require a labor union representing faculty members to participate in any election held pursuant to this subsection.

(c) The committee shall, on a rotating basis among its members, elect its own chairperson and vice-chairperson, one of whom shall be a member from the Connecticut State University System and the other of whom shall be a member from the regional community-technical colleges, and such other officers as it deems necessary, to serve for a term of two years. The committee shall be deemed to be a public agency within the scope of the Freedom of Information Act, as defined in section 1-200, and shall keep such records as may be appropriate.

(d) The committee, established pursuant to subsection (a) of this section, shall meet at least biannually with the Board of Regents for Higher Education. Agendas shall be prepared for such meetings and shall be distributed by the board prior thereto and shall consist of matters recommended for inclusion by the chairperson of the Board of Regents for Higher Education and the committee. Such meetings shall be chaired by the chairperson of the Board of Regents for Higher Education and the committee members shall have the right to participate in all discussions and deliberations, but shall not have the right to vote at such meetings.

(e) Beginning on January 1, 2012, and annually thereafter, the faculty advisory committee shall report to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations, in accordance with the provisions of section 11-4a, regarding the performance of its statutory functions and its biannual meetings with the Board of Regents for Higher Education.

(P.A. 11-48, S. 214; P.A. 12-7, S. 1.)

History: P.A. 11-48 effective July 1, 2011; P.A. 12-7 amended Subsec. (a) to specify that committee shall consist of 3 teaching faculty members and 1 administrative faculty member who provides direct student services from the Connecticut State University System and the regional community-technical college system and 1 teaching faculty member and 1 such administrative faculty member from Charter Oak State College, and amended Subsec. (b) to require uniform, fair and open system-wide election not later than October 1, 2013, substitute “governance body of” for “senates representing”, add provision re majority vote of the Academic Council at Charter Oak State College and provide that nothing in section shall be construed to require a labor union representing faculty members to participate in election, effective July 1, 2012.



Section 10a-4 to 10a-4b and 10a-5 - Executive committee of the advisory committee. Priority Higher Education Facility Project Review Committee. Review of implementation of priority higher education facility project procedures. Appointment of commissioner; Department of Higher Education, employment of personnel.

Sections 10a-4 to 10a-4b, inclusive, and 10a-5 are repealed, effective July 1, 2011.

(P.A. 77-573, S. 4, 30; P.A. 82-218, S. 4, 5, 46; P.A. 84-241, S. 2, 5; P.A. 87-256, S. 1; P.A. 88-136, S. 15, 16, 37; P.A. 91-230, S. 3, 6, 17; P.A. 93-201, S. 7, 24; P.A. 11-48, S. 304; 11-51, S. 90.)



Section 10a-6 - Duties of the Board of Regents for Higher Education. Policy goals. Access to information.

(a) The Board of Regents for Higher Education shall: (1) Establish policies and guidelines for the Connecticut State University System, the regional community-technical college system and Charter Oak State College; (2) develop a master plan for higher education and postsecondary education at the Connecticut State University System, the regional community-technical college system and Charter Oak State College consistent with the goals identified in section 10a-11c; (3) establish tuition and student fee policies for the Connecticut State University System, the regional community-technical college system and Charter Oak State College; (4) monitor and evaluate the effectiveness and viability of the state universities, the regional community-technical colleges and Charter Oak State College in accordance with criteria established by the board; (5) merge or close institutions within the Connecticut State University System, the regional community-technical college system and Charter Oak State College in accordance with criteria established by the board, provided (A) such recommended merger or closing shall require a two-thirds vote of the board, and (B) notice of such recommended merger or closing shall be sent to the committee having cognizance over matters relating to education and to the General Assembly; (6) review and approve mission statements for the Connecticut State University System, the regional community-technical college system and Charter Oak State College and role and scope statements for the individual institutions and campuses of such constituent units; (7) review and approve any recommendations for the establishment of new academic programs submitted to the board by the state universities within the Connecticut State University System, the regional community-technical colleges and Charter Oak State College, and, in consultation with the affected constituent units, provide for the initiation, consolidation or termination of academic programs; (8) develop criteria to ensure acceptable quality in (A) programs at the Connecticut State University System, the regional community-technical college system and Charter Oak State College, and (B) institutions within the Connecticut State University System and the regional community-technical college system and enforce standards through licensing and accreditation; (9) prepare and present to the Governor and General Assembly, in accordance with section 10a-8, consolidated operating and capital expenditure budgets for the Connecticut State University System, the regional community-technical college system and Charter Oak State College developed in accordance with the provisions of said section 10a-8; (10) review and make recommendations on plans received from the Connecticut State University System, the regional community-technical college system and Charter Oak State College to implement the goals identified in section 10a-11c; (11) appoint advisory committees with representatives from public and independent institutions of higher education to study methods and proposals for coordinating efforts of the public institutions of higher education under its jurisdiction with The University of Connecticut and the independent institutions of higher education to implement the goals identified in section 10a-11c; (12) evaluate (A) means of implementing the goals identified in section 10a-11c, and (B) any recommendations made by the Planning Commission for Higher Education in implementing the strategic master plan pursuant to section 10a-11b through alternative and nontraditional approaches such as external degrees and credit by examination; (13) coordinate programs and services among the Connecticut State University System, the regional community-technical college system and Charter Oak State College; (14) assess opportunities for collaboration with The University of Connecticut and the independent institutions of higher education to implement the goals identified in section 10a-11c; (15) make or enter into contracts, leases or other agreements in connection with its responsibilities under this part, provided all acquisitions of real estate by lease or otherwise shall be subject to the provisions of section 4b-23; (16) be responsible for the care and maintenance of permanent records of institutions of higher education dissolved after September 1, 1969; (17) prepare and present to the Governor and General Assembly legislative proposals affecting the Connecticut State University System, the regional community-technical college system and Charter Oak State College; (18) develop and maintain a central higher education information system and establish definitions and data requirements for the Connecticut State University System, the regional community-technical college system and Charter Oak State College; (19) report all new programs and program changes at the Connecticut State University System, the regional community-technical college system and Charter Oak State College to the Office of Higher Education; and (20) undertake such studies and other activities as will best serve the higher educational interests of the Connecticut State University System, the regional community-technical college system and Charter Oak State College.

(b) Within the limits of authorized expenditures, the policies of the state system of higher education shall be consistent with (1) the following goals: (A) To ensure that no qualified person be denied the opportunity for higher education on the basis of age, sex, gender identity or expression, ethnic background or social, physical or economic condition, (B) to protect academic freedom, (C) to provide opportunities for education and training related to the economic, cultural and educational development of the state, (D) to assure the fullest possible use of available resources in public and private institutions of higher education, (E) to maintain standards of quality ensuring a position of national leadership for state institutions of higher education, (F) to apply the resources of higher education to the problems of society, and (G) to foster flexibility in the policies and institutions of higher education to enable the system to respond to changes in the economy, society, technology and student interests; and (2) the goals for higher education in the state identified in section 10a-11c. Said board shall review recent studies of the need for higher education services, with special attention to those completed pursuant to legislative action, and to meet such needs shall initiate additional programs or services through one or more of the constituent units.

(c) Repealed by P.A. 83-533, S. 53, 54.

(d) The board of regents shall request and receive, or be provided electronic access to, data, reports and other information from the public institutions of higher education under its jurisdiction that are necessary for the board to carry out its responsibilities pursuant to this section.

(P.A. 77-573, S. 6, 30; P.A. 79-418; P.A. 82-218, S. 6, 46; P.A. 83-533, S. 53, 54; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 1, 16; 91-230, S. 10, 17; 91-256, S. 10, 69; P.A. 92-126, S. 5, 48; 92-154, S. 9, 23; P.A. 99-285, S. 3, 12; P.A. 04-257, S. 13; P.A. 11-48, S. 285; 11-55, S. 10; 11-70, S. 4; P.A. 12-129, S. 7; P.A. 13-118, S. 4; 13-247, S. 184; P.A. 14-117, S. 3; P.A. 15-75, S. 3.)

History: P.A. 79-418 amended Subsec. (d) to make provisions applicable to eligible employees regardless of employment date, provisions previously applicable to eligible employees “employed on or after October 1, 1975”; P.A. 82-218 repealed authority of board of higher education in Subsec. (a) and delineated powers and duties of board of governors and repealed Subsec. (c) which contained elements of a master plan for higher education, reflecting reorganization of state system of higher education, effective March 1, 1983; Sec. 10-323e transferred to Sec. 10a-6 in 1983; P.A. 83-533 repealed former Subsec. (c) which had permitted board to authorize participation in an alternate retirement program by unclassified employees of state system of higher education and higher education department staff; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 91-174 amended Subsec. (a) by adding the language in Subdivs. (15) and (18) pertaining to independent institutions; P.A. 91-230 deleted Subsec. (a)(11) re responsibility for reviewing and approving capital expenditure requests from the constituent units before submission to the state bond commission, renumbered remaining Subdivs. and in newly renumbered Subdiv. (11) changed “approve” to “make recommendations on”; P.A. 91-256 in Subsec. (a)(12) changed “approve” to “make recommendations on”; P.A. 92-126 and P.A. 92-154 both amended Subsec. (a)(6) to remove the authority of the general assembly to accept or reject a recommended merger or closing; P.A. 99-285 added Subsec. (d) re electronic access, effective July 1, 1999; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-55 amended Subsec. (b)(1) to prohibit discrimination on basis of gender identity or expression; P.A. 11-70 replaced “branches” with “campuses” in Subsec. (a)(7) (Revisor’s note: In Subsec. (a)(10), a reference to repealed Sec. 10a-9 was deleted editorially by the Revisors); P.A. 12-129 amended Subsec. (a) by limiting authority of Board of Regents for Higher Education to merge or close institutions in Subdiv. (6) and to review and approve mission statements in Subdiv. (7) to the Connecticut State University System, the regional community-technical college system and the Board for State Academic Awards, effective July 1, 2012; P.A. 13-118 amended Subsec. (a) to replace “constituent unit boards of trustees” with “state colleges within the Connecticut State University System, the regional community-technical colleges and the Board for State Academic Awards” in Subdiv. (8), add new Subdiv. (19) re reporting all new programs and program changes to the Office of Higher Education and redesignate existing Subdiv. (19) as Subdiv. (20), effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to delete former Subdiv. (4) re establishing state-wide student financial aid policies and redesignate existing Subdivs. (5) to (19) as Subdivs. (4) to (18), effective July 1, 2013; P.A. 14-117 amended Subsec. (a) to change “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014; P.A. 15-75 amended Subsec. (a) by deleting references to state-wide policies and public higher education, adding references to the Connecticut State University System, the regional community-technical college system and Charter Oak State College, adding provisions re goals identified in Sec. 10a-11c and deleting provision in Subdiv. (7) re notification of proposed termination of academic program, amended Subsec. (b) by designating existing provisions re goals as new Subdiv. (1) and adding new Subdiv. (2) re goals identified in Sec. 10a-11c, amended Subsec. (d) by replacing “constituent units of the state system of higher education that is” with “public institutions of higher education under its jurisdiction that are”, and made conforming and technical changes, effective July 1, 2015.



Section 10a-6a - Higher Education Coordinating Council. Duties.

(a) There is established a Higher Education Coordinating Council composed of: The vice-president for each constituent unit appointed pursuant to subsection (c) of section 10a-1b, the Secretary of the Office of Policy and Management, the Commissioner of Education, the president of The University of Connecticut, the chief academic officer of The University of Connecticut, the chairperson of the Board of Trustees for The University of Connecticut, the chairperson of the Board of Regents for Higher Education and the president of the Connecticut State Colleges and Universities. The Secretary of the Office of Policy and Management shall call an annual meeting of the council.

(b) The council shall (1) identify, examine and implement savings in administrative functions carried out by the higher education system, including, but not limited to, methods to simplify and reduce duplication in the administrative functions of each constituent unit, and (2) develop accountability measures for each constituent unit and each public institution of higher education in accordance with section 10a-6b.

(P.A. 92-126, S. 4, 48; P.A. 99-285, S. 1, 12; P.A. 11-48, S. 228; 11-61, S. 107; P.A. 13-240, S. 1; P.A. 16-15, S. 22.)

History: P.A. 99-285 amended Subsec. (a) to add the Secretary of the Office of Policy and Management, amended Subsec. (b) to designate the existing Subsec. as Subdiv. (1), to add the provision in Subdiv. (1) re duplication in administrative functions, to add Subdiv. (2) re accountability measures, and to delete Subsec. (c) re plan and report on creation of college of technology, effective July 1, 1999; P.A. 11-48 amended Subsec. (a) to remove references to chairmen of boards of trustees and Commissioner of Higher Education, add reference to president of Board of Regents for Higher Education and require Secretary of the Office of Policy and Management to call annual meetings, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) to replace reference to chief executive officers with reference to vice-presidents appointed pursuant to Sec. 10a-1b(c) and add references to president of The University of Connecticut, chairperson of the Board of Trustees for The University of Connecticut, and chairperson of the Board of Regents for Higher Education, effective July 1, 2011; P.A. 13-240 amended Subsec. (a) to add “the chief academic officer of The University of Connecticut”, effective July 1, 2013; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-6b - Accountability measures. Reports.

(a) In developing the accountability measures pursuant to subsection (b) of section 10a-6a, the Higher Education Coordinating Council shall consider (1) the goals adopted by the Planning Commission for Higher Education and identified in section 10a-11c, and (2) any other factor that it deems relevant. All measures shall be made available for inspection and separated out by constituent unit, institution of higher education, campus and program.

(b) The Board of Regents for Higher Education and each constituent unit of the state system of higher education shall use such accountability measures in assessing the progress of each public institution of higher education toward meeting such goals.

(c) The council shall work with the Labor Department to (1) produce periodic reports, capable of being sorted by student age, on the employment status, job retention and earnings of students enrolled in academic and noncredit vocational courses and programs, both prior to enrollment and after completion of such courses and programs, who leave the constituent units upon graduation or otherwise, and (2) develop an annual affordability index for public higher education that is based on state-wide median family income.

(d) The council shall submit the accountability measures to the Board of Regents for Higher Education and the Board of Trustees of The University of Connecticut for review and approval. Once the measures are approved, each constituent unit, under the jurisdiction of the Board of Regents for Higher Education, shall provide to said board and The University of Connecticut shall provide to the Board of Trustees of The University of Connecticut the data that is necessary for purposes of applying the measures.

(e) Each public institution of higher education, under the jurisdiction of the Board of Regents for Higher Education, shall submit an accountability report to the president of said board annually, by December first. The president shall compile the reports and shall submit, in accordance with section 11-4a, a consolidated accountability report for the state system of higher education to the joint standing committee of the General Assembly having cognizance of matters relating to higher education annually, by February first. The report shall contain accountability measures for each constituent unit and public institution of higher education pursuant to subsections (a) and (b) of this section. The report shall include updated baseline and peer comparison data, performance improvement targets for each measure, and other information as determined by the president.

(f) The University of Connecticut shall submit, in accordance with the provisions of section 11-4a, an accountability report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education annually, by February first. The report shall contain accountability measures for the university pursuant to subsections (a) and (b) of this section. The report shall include updated baseline and peer comparison data, performance improvement targets for each measure, and other information as determined by the president of The University of Connecticut.

(P.A. 99-285, S. 2, 12; P.A. 00-220, S. 24, 25, 38, 43; P.A. 01-173, S. 52, 67; P.A. 04-257, S. 14; P.A. 11-48, S. 229; P.A. 14-225, S. 7; P.A. 15-75, S. 5.)

History: P.A. 99-285 effective July 1, 1999; P.A. 00-220 made technical changes in Subsecs. (a) and (d) and added Subsecs. (e) and (f) re report prototype and accountability reports, respectively, effective July 1, 2000; P.A. 01-173 added Subsec. (g) re annual reports, effective July 1, 2001; P.A. 04-257 made a technical change in Subsecs. (a), (f) and (g), effective June 14, 2004; P.A. 11-48 amended Subsec. (a) to replace “Department of Higher Education” with “Board of Regents for Higher Education” and reference to constituent unit with reference to public institution of higher education, amended Subsec. (b) to add provisions re completions, allocation of resources and transfer patterns, remove reference to Sec. 10a-3 and require measures to be made available for inspection and separated out by constituent unit, institution, campus and program, added new Subsec. (c) re reports on student employment and earnings and development of annual affordability index, redesignated existing Subsec. (c) as Subsec. (d) and amended same to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and replace “department” with “board”, deleted former Subsecs. (d) to (f), and redesignated existing Subsec. (g) as Subsec. (e) and amended same to replace “constituent unit” with “public institution of higher education” and “Commissioner of Higher Education” with “president of the Board of Regents for Higher Education” and to change date by which accountability report is due from January first to November first and date by which consolidated accountability report is due from February first to December first, effective July 1, 2011; P.A. 14-225 amended Subsec. (b) by inserting Subdiv. designators, adding provisions re council to consider age of graduates, noncredit vocational course and program and goals adopted by the Planning Commission for Higher Education, and making technical changes, and amended Subsec. (c)(1) to add provisions re reports to be capable of being sorted by student age and to include information on employment status, job retention and earnings for students prior to enrollment in and after completion of academic and noncredit vocational courses and programs, effective July 1, 2014; P.A. 15-75 deleted former Subsec. (a) re goals, redesignated existing Subsec. (b) as new Subsec. (a) and amended same by replacing reference to Subsec. (a) with reference to Sec. 10a-6a(b), deleting former Subdivs. (1) to (12), redesignating existing Subdivs. (13) and (14) as new Subdivs. (1) and (2) and adding reference to goals identified in Sec. 10a-11c in redesignated Subdiv. (1), added new Subsec. (b) re use of accountability measures by constituent units, amended Subsec. (d) to add reference to Board of Trustees of The University of Connecticut and add provision re data provided to Board of Regents and Board of Trustees, amended Subsec. (e) to delete references to state system of higher education and replace “November” with “December” and “December” with “February”, added Subsec. (f) re The University of Connecticut to submit accountability report, and made conforming changes, effective July 1, 2015.



Section 10a-6c - Parameters for noncredit vocational courses and programs.

Not later than January 1, 2015, the Board of Regents for Higher Education shall establish consistent parameters for noncredit vocational courses and programs to be recognized by each of the constituent units of the state system of public higher education, as described in section 10a-1.

(P.A. 14-225, S. 6.)

History: P.A. 14-225 effective July 1, 2014.



Section 10a-7 - Applicability of chapter 54 to the Board of Regents for Higher Education.

(a) The provisions of chapter 54 shall be applicable to the Board of Regents for Higher Education, subject to the provisions of subsection (b) of this section.

(b) Policies, guidelines and criteria established by the board pursuant to section 10a-6 shall not be deemed to be regulations as defined in section 4-166, provided they are promulgated after reasonable opportunity has been provided for interested persons to present their views and, provided further, that such policies, guidelines and criteria remain subject to section 4-175.

(P.A. 82-218, S. 35, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 82-218 effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-8 - (Formerly Sec. 10-323f). Budget preparation. Development of program or formula-based budgeting system. Allocation of appropriations. Allotment reductions. Transfer of funds.

(a) The provisions of sections 4-77 and 4-78 shall not apply to the constituent units of the state system of higher education, and for the purposes of said sections only, the Board of Regents for Higher Education shall be deemed the budgeted agency for the Connecticut State University System, the regional community-technical college system and Charter Oak State College. The Board of Regents for Higher Education shall develop a formula or program-based budgeting system to be used by each institution in preparing operating budgets. The Board of Regents for Higher Education shall prepare a single budget request itemized by the Connecticut State University System, the regional community-technical college system and Charter Oak State College using the formula or program-based budgeting system and shall submit such budget request displaying all operating funds to the Secretary of the Office of Policy and Management in accordance with sections 4-77 and 4-78, subject to procedures developed by the Board of Regents for Higher Education and approved by said secretary. The budget request shall set forth, in the form prescribed by the Board of Regents for Higher Education, a proposed expenditure plan which shall include: (1) The total amount requested for such appropriation account; (2) the amount to be appropriated from the General Fund; and (3) the amount to be paid from the tuition revenues of the regional community-technical college system and the Connecticut State University System. After review and comment by the Board of Regents for Higher Education, the proposed expenditure plans shall be incorporated into the single public higher education budget request including recommendations, if any, by said board. Any tuition increase proposed by the regional community-technical college system and the Connecticut State University System for the fiscal year to which the budget request relates shall be included in the single public higher education budget request submitted by the Board of Regents for Higher Education for such fiscal year, provided if the General Assembly does not appropriate the amount requested by any such system, such system may increase tuition and fees by an amount greater than that included in the budget request in response to which the appropriation was made. The General Assembly shall make appropriations directly to the constituent units. Allotment reductions made pursuant to the provisions of subsections (b) and (c) of section 4-85 shall be applied by the Board of Regents for Higher Education among the appropriations to the constituent units without regard to the limitations on reductions provided in said section, except that said limitations shall apply to the total of the amounts appropriated. The Board of Regents for Higher Education shall apply such reductions after consultation with the Secretary of the Office of Policy and Management. Any reductions of more than five per cent of the appropriations of any constituent units shall be submitted to the appropriations committee which shall, within thirty days, approve or reject such reduction.

(b) The boards of trustees of each of the constituent units may transfer to or from any specific appropriation of such constituent unit a sum or sums totaling up to fifty thousand dollars or ten per cent of any such specific appropriation, whichever is less, in any fiscal year without the consent of the Finance Advisory Committee. Any such transfer shall be reported to the Finance Advisory Committee within thirty days of such transfer and such report shall be a record of said committee.

(P.A. 77-573, S. 7, 30; P.A. 80-213; P.A. 81-468, S. 3, 11; P.A. 82-218, S. 27, 46; P.A. 83-380, S. 1, 2; P.A. 84-241, S. 2, 5; 84-365, S. 5, 12; P.A. 89-260, S. 10, 41; P.A. 91-256, S. 11, 69; P.A. 92-126, S. 21, 48; P.A. 95-230, S. 26, 45; P.A. 96-244, S. 44, 63; P.A. 10-32, S. 31; P.A. 11-48, S. 215; 11-70, S. 5; P.A. 12-156, S. 11; P.A. 14-117, S. 4.)

History: P.A. 80-213 amended Subsec. (c) to make $10,000, rather than $5,000 the key amount in provisions re transferred funds; P.A. 81-468 required submission of budget request to secretary of the office of policy and management, replacing obsolete reference to director of the budget and added provision detailing contents of expenditure plan and budget request; P.A. 82-218 reorganized state system of higher education, replacing board of higher education with board of governors and adding provisions in Subsec. (b) re budget request and appropriations procedures, effective March 1, 1983; Sec. 10-323f transferred to Sec. 10a-8 in 1983; P.A. 83-380 amended Subsec. (c) to increase amounts allowed to be transferred to or from any specific appropriation of a constituent unit from $10,000 to $50,000 or 10% of any such specific appropriation, whichever is less; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 84-365 deleted Subsec. (a) re preparation of single public higher education budget for the fiscal year commencing July 1, 1984, and amended new Subsec. (a), formerly (b), to require the boards of trustees of the regional community colleges, the state technical colleges, Connecticut State University and The University of Connecticut to prepare a proposed expenditure plan to be incorporated into the single public higher education budget request, relettering remaining Subsecs. as necessary; P.A. 89-260 in Subsec. (a) substituted the board of trustees of the community-technical colleges for the boards of trustees of the regional community colleges and the state technical colleges and substituted “regional technical colleges” for “state technical colleges”; P.A. 91-256 deleted requirement that the expenditure plans be approved by the board of governors and substituted provision for comment and recommendations by the board and made technical changes; P.A. 92-126 replaced references to community colleges and technical colleges with reference to community-technical colleges; P.A. 95-230 amended Subsec. (a) to add proviso if appropriation by the General Assembly is not the amount requested, the board of trustees may increase tuition and fees by a greater amount than that included in the budget request, effective June 7, 1995; P.A. 96-244 amended Subsec. (a) to apply to all boards of trustees the provision concerning the authority to increase tuition and fees when the General Assembly does not appropriate the amount requested by the board and made a technical change, effective June 6, 1996; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 11-48 amended Subsec. (a) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education”, remove references to The University of Connecticut, make conforming changes and increase from 10 days to 30 days the deadline by which appropriations committee shall act on a reduction of more than 5% of the appropriations of any constituent unit, effective July 1, 2011; P.A. 11-70 made technical changes in Subsec. (a); P.A. 12-156 amended Subsec. (a) by replacing “colleges” with “college system”, and replacing “board of trustees” with “system”, effective June 15, 2012; P.A. 14-117 amended Subsec. (a) to change “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014.



Section 10a-8a - Academic Library Accountability Committee.

Section 10a-8a is repealed, effective July 1, 2011.

(P.A. 92-120, S. 2, 3; P.A. 11-48, S. 304.)



Section 10a-8b - Higher Education State Matching Grant Fund.

There is established a Higher Education State Matching Grant Fund to be administered by the Office of Higher Education. Moneys required to be appropriated by the state for purposes of the state match of endowment fund eligible gifts under subdivision (2) of subsection (a) of section 10a-143a, subdivision (2) of subsection (a) of section 10a-77a, subdivision (2) of subsection (a) of section 10a-99a and subdivision (2) of subsection (b) of section 10a-109i shall be deposited in the fund. The fund shall be held separate and apart from all other funds and accounts of the state and the board. The Office of Higher Education shall transfer, in accordance with said subdivisions, from the fund amounts each fiscal year for deposit in the endowment funds established for the benefit of each constituent unit pursuant to subdivision (1) of subsection (a) of section 10a-143a, subdivision (1) of subsection (a) of section 10a-77a, subdivision (1) of subsection (a) of section 10a-99a and subdivision (1) of subsection (b) of section 10a-109i. The amount transferred shall be certified based on agreed upon procedures developed by an independent certified accountant or, upon request, the Auditors of Public Accounts to determine compliance with this section. Such procedures shall be mutually agreed upon by each constituent unit and the Office of Higher Education prior to commencement of the certification. State matching funds shall be maintained in such manner that such funds and any earnings derived from such funds may be accounted for fully.

(P.A. 97-293, S. 1, 26; P.A. 98-252, S. 48, 80; P.A. 99-285, S. 4, 12; P.A. 11-48, S. 285; P.A. 12-156, S. 12.)

History: P.A. 97-293 effective July 1, 1997; P.A. 98-252 added requirement for the amount transferred to be certified based on agreed upon procedures, effective July 1, 1998; P.A. 99-285 added the requirement that the matching funds be maintained in such manner that such funds and earnings derived from such funds may be accounted for fully, effective July 1, 1999; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-8c - Matching grant: Restrictions on appropriations. Exception.

(a) Except as provided in subsection (b) of this section, notwithstanding the provisions of sections 10a-77a, 10a-99a, 10a-109c, 10a-109i and 10a-143a, no funds shall be appropriated to the Office of Higher Education for grants pursuant to subdivision (2) of subsection (a) of section 10a-77a, subdivision (2) of subsection (a) of section 10a-99a, subdivision (2) of subsection (b) of section 10a-109i and subdivision (2) of subsection (a) of section 10a-143a: (1) Until such time as the amount in the Budget Reserve Fund, established in section 4-30a, equals ten per cent of the net General Fund appropriations for the fiscal year in progress, (2) the amount of the grants appropriated shall be reduced proportionately if the amount available is less than the amount required for such grants, and (3) the amount of funds available to be appropriated during any fiscal year for such grants shall not exceed twenty-five million dollars.

(b) Endowment fund eligible gifts that meet the criteria set forth in subdivision (2) of subsection (a) of section 10a-77a, subdivision (2) of subsection (a) of section 10a-99a, subdivision (2) of subsection (b) of section 10a-109i and subdivision (2) of subsection (a) of section 10a-143a made by donors during the period from January 1, 2005, to June 30, 2005, shall be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. The board shall transfer the amount of the match to the endowment funds of the constituent units in accordance with section 10a-8b.

(June Sp. Sess. P.A. 05-3, S. 68; P.A. 06-135, S. 11; P.A. 11-48, S. 285; P.A. 12-156, S. 13.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 06-135 designated existing language as Subsec. (a), making a conforming change therein, and added Subsec. (b) re exception to restrictions, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-9 and 10a-9a - Development of planning, budgeting and management information system. Task force to develop higher education management information and student information system.

Sections 10a-9 and 10a-9a are repealed, effective July 1, 2011.

(P.A. 82-218, S. 28, 46; P.A. 84-241, S. 2, 5; P.A. 91-230, S. 11, 17; P.A. 92-126, S. 6, 48; P.A. 11-48, S. 304.)



Section 10a-9b - Use of CORE-CT system by constituent units.

(a) The constituent units of the state system of higher education, as defined in section 10a-1, shall use best efforts to work with the Secretary of the Office of Policy and Management, the Department of Administrative Services and the Comptroller to fully utilize the CORE-CT system in carrying out accounting processes and financial reporting that meet constitutional needs and providing for budgetary and financial reporting needs.

(b) The constituent units of the state system of higher education, as defined in section 10a-1, shall use best efforts to work with the Secretary of the Office of Policy and Management, the Department of Administrative Services and the Comptroller to fully utilize the CORE-CT system to provide for human resources and payroll reporting and to initiate the process of determining consistent classification and compensation for employees not represented by an employee organization, as defined in section 5-270.

(P.A. 11-48, S. 22.)

History: P.A. 11-48 effective July 1, 2011.



Section 10a-10 - Office of Educational Opportunity.

The Office of Higher Education shall establish an Office of Educational Opportunity in the Office of Higher Education, within the limits of funds appropriated for such purpose. The Office of Educational Opportunity shall assist the Office of Higher Education in state-wide efforts to increase enrollment, retention and graduation of disadvantaged students.

(P.A. 82-218, S. 42, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 14; P.A. 13-261, S. 4.)

History: P.A. 82-218 effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and deleted requirement that office help ensure faculties, administrators and other staff are representative of diversity of total state population, effective June 15, 2012; P.A. 13-261 changed “office” to “Office of Educational Opportunity” and “board” to “Office of Higher Education”, effective July 11, 2013.



Section 10a-10a - Alternate route to certification for bilingual education teachers and teachers of English as a second language.

The Office of Higher Education shall develop, within available appropriations, an alternate route to certification for persons seeking certification as bilingual education teachers and teachers of English as a second language.

(P.A. 99-211, S. 5, 10; P.A. 11-48, S. 256; P.A. 12-156, S. 56.)

History: P.A. 99-211 effective July 1, 1999; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-11 - Strategic plan to ensure racial and ethnic diversity. Report. Minority advancement program.

(a) The Office of Higher Education shall, in consultation with the institutions of the state system of higher education and the constituent unit boards of trustees, develop a strategic plan, consistent with the affirmative action plan submitted to the Commission on Human Rights and Opportunities in accordance with section 46a-68, to ensure that students, faculty, administrators and staff at each institution are representative of the racial and ethnic diversity of the total population of the state. For each institution, there shall be an approved plan which shall include goals, programs and timetables for achieving those goals, and a procedure to monitor annually the results of these programs and a procedure to take corrective action if necessary. The Office of Higher Education shall also develop policies to guide equal employment opportunity officers and programs in all constituent units and at each institution of public higher education.

(b) The Office of Higher Education shall report annually to the Governor and General Assembly on the activities undertaken by the office in accordance with subsection (a) of this section. The report shall include institutional goals and plans for attaining such goals, as well as changes in enrollment and employment at the state's institutions of public higher education. If it is determined that an institution has failed to achieve the goals set out pursuant to this section, such institution shall develop a plan of corrective procedures to ensure that such goals are achieved, subject to the approval of the Office of Higher Education. The Office of Higher Education may establish a minority advancement program to reward and support efforts by institutions within the state system of higher education towards meeting the goals established in the strategic plan developed pursuant to subsection (a) of this section.

(P.A. 82-218, S. 43, 46; P.A. 84-241, S. 2, 5; P.A. 86-385, S. 1, 3; P.A. 11-48, S. 257; 11-51, S. 74; P.A. 12-156, S. 56.)

History: P.A. 82-218 effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 86-385 amended Subsec. (b) to authorize establishment of minority advancement program; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to add reference to Sec. 46a-68 and to change “affirmative action officers” to “equal employment opportunity officers”, effective June 30, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-11a - Connecticut collegiate awareness and preparation program.

(a) As part of the minority advancement program, the Office of Higher Education shall establish a Connecticut collegiate awareness and preparation program to develop linkages with public school systems targeted by the office for the purpose of providing motivation and skills development for middle school or high school underachievers.

(b) Funding for said program shall be on a competitive basis open to all Connecticut institutions of higher education. The Office of Higher Education shall issue a request for proposals to all Connecticut higher educational institutions. A panel shall review applications on the basis of an evaluation format developed by said office. Payment will be made under contractual agreements between the office and the grant recipients.

(P.A. 86-385, S. 2, 3; P.A. 87-336, S. 2, 3; P.A. 11-48, S. 258; P.A. 12-156, S. 56.)

History: P.A. 87-336 substituted “collegiate” for “college” in Subsec. (a); P.A. 11-48 amended Subsec. (a) to change “Board of Governors of Higher Education” and “board of governors” to “Office of Financial and Academic Affairs for Higher Education” and “office”, and amended Subsec. (b) to change “Department of Higher Education” and “department” to “Office of Financial and Academic Affairs for Higher Education” and “office”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-11b - Strategic master plan for higher education in the state. Planning Commission for Higher Education established. Duties. Goals. Benchmarks. Reports. Working groups.

(a) There is established a Planning Commission for Higher Education to develop and ensure the implementation of a strategic master plan for higher education in Connecticut.

(1) The commission shall consist of the following voting members: (A) Two members appointed by the speaker of the House of Representatives, who shall have experience as former administrators or faculty members in independent institutions of higher education in this state; (B) two members appointed by the president pro tempore of the Senate, one of whom shall be a former administrator or faculty member of a regional community-technical college and one of whom shall be a former administrator or faculty member of The University of Connecticut; (C) two members appointed by the majority leader of the House of Representatives, one of whom shall be a former administrator or faculty member of a state university in the Connecticut State University System and one of whom shall be a former administrator or faculty member of Charter Oak State College; (D) two members appointed by the majority leader of the Senate, one of whom shall have experience in the field of arts and culture and one of whom shall have experience in the field of health care; (E) two members appointed by the minority leader of the House of Representatives who shall have knowledge and expertise in science and technology; (F) two members appointed by the minority leader of the Senate who shall represent state-wide business organizations; and (G) five members appointed by the Governor, one of whom shall represent a nonprofit education foundation, one of whom shall have experience in university research and its commercial application and one of whom shall have experience in the field of education from prekindergarten to grade twelve, inclusive. The commission membership shall reflect the state’s geographic, racial and ethnic diversity.

(2) The following persons shall serve as ex-officio nonvoting members on the commission: (A) The president of the Board of Regents for Higher Education, the Commissioner of Education, the Commissioner of Economic and Community Development and the Labor Commissioner, or their designees; (B) the chairpersons of the boards of trustees and the chief executive officers of each constituent unit of the state system of higher education, or their designees; (C) the chairperson of the board and president of the Connecticut Conference of Independent Colleges, or their designees; (D) the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to higher education and employment advancement; and (E) the Secretary of the Office of Policy and Management, or the secretary’s designee.

(3) The commission shall elect a chairperson at its first meeting. Any vacancies shall be filled by the appointing authority. The term of each appointed member of the commission shall be three years from the date of appointment. The commission members shall serve without compensation except for necessary expenses incurred in the performance of their duties. The commission may seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section. The commission may, within available appropriations, retain consultants to assist in carrying out its duties. The commission may receive funds from any public or private sources to carry out its activities.

(b) In accordance with subdivision (2) of subsection (a) of section 10a-6, the commission shall develop and ensure the implementation of a strategic master plan that:

(1) Examines the impact of demographic, workforce and education trends on higher education in the state;

(2) (A) Establishes numerical goals for 2015 and 2020 to increase the number of people earning a bachelor’s degree, associate degree or certificate, increases the number of people successfully completing coursework at the community college level and the number of people entering the state’s workforce and eliminates the postsecondary achievement gap between minority students and the general student population, and (B) includes specific strategies for meeting such goals, as well as strategies for meeting the goals pursuant to subdivision (2) of subsection (a) of section 10a-6;

(3) Examines and recommends changes to funding policies, practices and accountability in order to (A) align policies and practices with the goals set forth in subsection (b) of section 10a-6, including an evaluation of the use of strategic and performance-based incentive funding; (B) determine how the constituent units shall annually report to the General Assembly and the public in a transparent and thorough manner regarding each constituent unit’s expenditures, staffing and state support, including the state appropriation, personnel expenses, personnel fringe benefits, capital improvement bonds and financial aid to students; and (C) improve coordination of appropriation, tuition and financial aid and seek ways to maximize funding through federal and private grants; and

(4) Recommends ways in which each constituent unit of the state system of higher education and independent institution of higher education in the state can, in a manner consistent with such institution’s mission, expand such institution’s role in advancing the state’s economic growth.

(c) In developing the strategic master plan, the commission shall review the plans pursuant to sections 10a-6 and 10a-11. In addition, the commission may consider the following: (1) Establishing incentives for institutional performance and productivity; (2) increasing financial aid incentive programs, especially in workforce shortage areas and for minority students; (3) implementing mandatory college preparatory curricula in high schools and aligning such curricula with curricula in institutions of higher education; (4) seeking partnerships with the business community and public institutions of higher education to serve the needs of workforce retraining that may include bridge programs in which businesses work directly with higher education institutions to move students into identified workforce shortage areas; (5) establishing collaborative partnerships between public high schools and institutions of higher education; (6) implementing programs in high school to assist high school students seeking a college track or alternative pathways for post-secondary education, such as vocational and technical opportunities; (7) developing policies to promote and measure retention and graduation rates of students, including graduation rates for students who have transferred among two or more constituent units or public institutions of higher education; (8) addressing the educational needs of minority students and nontraditional students, including, but not limited to, part-time students, incumbent workers, adult learners, former inmates and immigrants, in order to increase enrollment and retention in institutions of higher education; and (9) addressing the affordability of tuition at institutions of higher education and the issue of increased student indebtedness.

(d) Not later than June 1, 2014, the commission shall submit a preliminary report on the development of the strategic master plan and, not later than September 1, 2014, the commission shall submit the strategic master plan, including specific goals and benchmarks for the years ending 2020 and 2025, together with any recommendations for appropriate legislation and funding to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to higher education and employment advancement, education, commerce, labor and appropriations, in accordance with the provisions of section 11-4a.

(e) Not later than January 1, 2016, and annually thereafter, the commission shall submit a report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to higher education and employment advancement, education, commerce, labor and appropriations, in accordance with section 11-4a, on the implementation of the plan and progress made toward achieving the goals specified in the plan. The commission may periodically suggest changes to the goals as necessary.

(f) Not later than January 1, 2016, for purposes of implementing the strategic master plan pursuant to subsection (b) of this section, the commission, in collaboration with the Office of Policy and Management, shall establish working groups and consult with any existing working groups, commissions or task forces that may investigate and offer guidance on specific objectives identified by the commission or the office, including, but not limited to, outcomes-based financing and workforce development, the examination of which by the commission are essential to achieving the goals specified in the plan.

(June Sp. Sess. P.A. 07-3, S. 41; P.A. 08-116, S. 2; P.A. 11-48, S. 90, 285; 11-70, S. 11; June 12 Sp. Sess. P.A. 12-2, S. 54; P.A. 13-240, S. 11; 13-261, S. 8; P.A. 14-65, S. 13; P.A. 15-75, S. 6.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 08-116 made technical changes in Subsecs. (a)(1)(C), (a)(2)(A) and (d)(6), effective May 27, 2008; P.A. 11-48 amended Subsec. (a)(2) by deleting former Subpara. (D) re director of the Office of Workforce Competitiveness and redesignating existing Subparas. (E) and (F) as Subparas. (D) and (E), effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “president of the Board of Regents for Higher Education” and “Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 11-70 amended Subsec. (a) to replace “Blue Ribbon Commission” with “Planning Commission for Higher Education” and require commission to ensure implementation of strategic master plan, amended Subsec. (b) to add reference to Sec. 10a-6(a)(2), delete language re overall goals for higher education, incorporate existing Subsec. (c)(1), (4) and (5) as Subdivs. (1), (3) and (4) and add new Subdiv. (2) and provisions in Subdiv. (3) to require establishment of numerical goals for 2015 and 2020 and examination and recommendation of changes re funding policies, practices and accountability, deleted former Subsec. (c)(2), (3) and (6), redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), amended Subsec. (c) to remove reference to New England 2020 report and require commission to consider developing policies to promote and measure graduation rates for students who have transferred among two or more constituent units or public institutions of higher education, amended Subsec. (d) to require submission of preliminary report on development of strategic master plan not later than January 1, 2012, and submission of plan not later than October 1, 2012, and to make technical changes, amended Subsec. (e) to require annual submission of report to Governor beginning on October 1, 2014, and to joint standing committees beginning on January 1, 2014, and to permit commission to periodically suggest changes to goals as necessary, and deleted former Subsec. (g) re termination of commission, effective July 8, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b)(2)(A); P.A. 13-240 amended Subsec. (d) to change “January 1, 2012” to “June 1, 2014”, “October 1, 2012” to “September 1, 2014”, “2015” to “2020” and “2020” to “2025” and amended Subsec. (e) to change “2014” to “2016”, effective July 1, 2013; P.A. 13-261 amended Subsec. (a)(1)(G) to change number of Governor’s appointments from 4 to 5, effective July 1, 2013; P.A. 14-65 amended Subsec. (e) by changing date for report to Governor and General Assembly from October 1 to January 1, deleting requirement that Board of Regents for Higher Education prepare the report and making a conforming change, effective July 1, 2014; P.A. 15-75 added Subsec. (f) re working groups, effective July 1, 2015.



Section 10a-11c - Goals and policies of higher education in the state.

(a) The policies of higher education in the state shall be consistent with the following goals adopted from the recommendations of the Planning Commission for Higher Education in the strategic master plan for higher education developed pursuant to section 10a-11b:

(1) Increase the education levels of the adult population of the state, on or before January 1, 2025, to a target of not less than forty per cent of adults having earned a bachelor degree and not less than thirty per cent of adults having earned an associate degree or sub-baccalaureate certificate for purposes of ensuring the state has a workforce with the skills necessary for achieving and sustaining a competitive economy by measures including, but not limited to (A) reducing socioeconomic disparities, (B) reducing the achievement gap between whites and minorities, as defined in section 10-155l, (C) improving the lives of residents living in the most urbanized areas of the cities of the state, and (D) ensuring that the quality of postsecondary education is improved;

(2) Develop a globally competitive workforce and economy in the state by cultivating an environment that attracts and retains a highly educated, diverse population by (A) aligning postsecondary degree attainment with the workforce needs of employers in the state, (B) contributing to the expansion and diversification of the state’s economy through research and innovation, (C) establishing partnerships between institutions of higher education and business, civic and cultural leaders in the state, and (D) increasing the number of students engaged in community service, internships and other workplace-based learning experiences; and

(3) Ensure that higher education is affordable for the residents of the state by (A) narrowing the gap between the cost of attendance at an institution of higher education and family income, (B) reducing, on or before January 1, 2025, the average student loan to the national average, and (C) increasing, on or before January 1, 2025, by five per cent the number of recent high school graduates in the state who enroll in institutions of higher education in the state.

(b) For purposes of this section, “sub-baccalaureate certificate” means a postsecondary award earned on a for-credit basis and conferred upon successful completion of a formal postsecondary program below the baccalaureate level.

(P.A. 15-75, S. 1.)

History: P.A. 15-75 effective July 1, 2015.



Section 10a-11d - Report on teacher candidate demographics.

On and after July 1, 2015, within available appropriations, the Office of Higher Education shall annually submit a report on teacher candidate demographics in teacher preparation programs leading to professional certification offered at institutions of higher education in the state to the State Board of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include, but not be limited to, teacher candidate enrollment by subgroups, such as race, ethnicity and gender, with respect to the recruitment, preparation and retention of quality minority teachers, as defined in section 10-155l.

(P.A. 15-108, S. 6.)

History: P.A. 15-108 effective July 1, 2015.



Section 10a-12 - (Formerly Sec. 10-324f). Office of Veterans Affairs for Higher Education.

There shall be an Office of Veterans Affairs for Higher Education within the Office of Higher Education. The Office of Veterans Affairs for Higher Education shall assist veterans seeking a postsecondary education by providing administrative services for veteran affairs programs, including but not limited to: (1) Promoting a comprehensive state-wide outreach program which coordinates existing funds and programs, (2) collecting and disseminating information on the availability of public and private funds for educational programs for veterans, (3) advising and counseling organizations and institutions applying for funds to aid veterans in their pursuit of higher education, and (4) acting as a clearinghouse for such other information as may be helpful to veterans seeking a postsecondary education.

(P.A. 77-573, S. 9, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285; P.A. 12-156, S. 15.)

History: P.A. 82-218 reorganized state system of higher education, here used as authority for replacing board of higher education with department of higher education, effective March 1, 1983; Sec. 10-324f transferred to Sec. 10a-12 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and made a technical change, effective June 15, 2012.



Section 10a-12a - Technical Education Coordinating Council.

Section 10a-12a is repealed, effective July 1, 2011.

(P.A. 89-260, S. 16, 41; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-252, S. 72, 80; P.A. 05-191, S. 11; P.A. 06-196, S. 67; P.A. 11-48, S. 304.)



Section 10a-12b - Award for excellence in science and technology.

Section 10a-12b is repealed, effective July 1, 2013.

(P.A. 91-51; P.A. 11-48, S. 285; P.A. 12-156, S. 16; P.A. 13-247, S. 389.)



Section 10a-13 - (Formerly Sec. 10-323g). Receipt of funds by board and office.

The Board of Regents for Higher Education and the Office of Higher Education may receive any federal funds made available to the board and the office, respectively, for postsecondary educational purposes and may receive funds from private sources for the support of said board's and said office's activities.

(P.A. 79-169, S. 1, 2; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 17.)

History: P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-323g transferred to Sec. 10a-13 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added references to Office of Higher Education, effective June 15, 2012.



Section 10a-14 - (Formerly Sec. 10-324g). Postsecondary Education Commission for receipt of federal funds.

The Board of Regents for Higher Education and the Office of Higher Education shall be designated the State Postsecondary Education Commission to plan postsecondary education and to receive and administer federal funds.

(P.A. 77-573, S. 10, 30; P.A. 82-218, S. 38, 46; P.A. 88-136, S. 17, 37; P.A. 11-48, S. 285; P.A. 12-156, S. 18.)

History: P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-324g transferred to Sec. 10a-14 in 1983; P.A. 88-136 deleted reference to “Section 1202(a) of Public Law 92-318, Education Amendments of 1972”; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added reference to Office of Higher Education, effective June 15, 2012.



Section 10a-15 - (Formerly Sec. 10-324e). Tuition and fee schedules.

Section 10a-15 is repealed, effective July 1, 2011.

(P.A. 77-573, S. 8, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 3, 16; P.A. 92-126, S. 34, 48; P.A. 11-48, S. 304.)



Section 10a-16 - Adoption of regulations re granting of tuition waiver.

The Board of Regents for Higher Education shall adopt regulations in accordance with the provisions of chapter 54 for determining financial need for tuition waivers granted pursuant to subsection (f) of section 10a-77, subsection (f) of section 10a-99 and subsection (g) of section 10a-105. Such regulations shall prohibit the designation of graduate students as graduate assistants solely to provide tuition and fee waivers.

(P.A. 82-218, S. 37, 46; 82-463, S. 5, 7; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 4, 16; 91-303, S. 5, 22; P.A. 92-126, S. 35, 48; P.A. 09-159, S. 7; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education, cited in P.A. 82-463, with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 91-174 prohibited designation of graduate assistants solely to provide tuition and fee waivers; P.A. 91-303 made a technical change; P.A. 92-126 removed a reference to repealed Sec. 10a-83; P.A. 09-159 made conforming changes to internal references, effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-17 - (Formerly Sec. 10-324h). Program research and development. Training of educational personnel.

The Board of Regents for Higher Education shall (a) be responsible for obtaining information on new programs and methods of education that are being developed in the public schools and colleges of the state and nation, keeping such records current and publicizing information concerning these programs; and (b) encourage and aid in the development of new and improved programs and methods of education in order to recruit, prepare and train or retrain personnel needed in such programs.

(P.A. 77-573, S. 15, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education with department of higher education for purposes of this section pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-324h transferred to Sec. 10a-17 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-17a - Institute for effective teachers.

Section 10a-17a is repealed.

(May Sp. Sess. P.A. 86-1, S. 46, 58; P.A. 91-208, S. 10, 11.)



Section 10a-17b and 10a-17c - Help and Opportunity to Pursue Education (HOPE) program. Acceptance of funds for HOPE program.

Sections 10a-17b and 10a-17c are repealed, effective July 1, 2011.

(May Sp. Sess. P.A. 94-6, S. 18, 19, 28; P.A. 11-48, S. 304.)



Section 10a-17d - Provision of tutors for eligible students.

The Office of Higher Education may, within the limits of available appropriations, federal funds available under the National Service Act and any other funds available, assist in providing tutors for eligible students. Such tutors may be members of the National Service Corps, as designated by the Office of Higher Education, or students at a public or independent institution of higher education in Connecticut. Any student assigned as a tutor pursuant to this section shall receive academic credit pursuant to section 10a-149b.

(May Sp. Sess. P.A. 94-6, S. 20, 28; P.A. 11-48, S. 259; 11-61, S. 112; P.A. 12-156, S. 19.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 11-48 replaced “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; P.A. 11-61 replaced “Office of Financial and Academic Affairs for Higher Education” with “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and deleted references to Secs. 10a-17b and 10a-17c, effective June 15, 2012.



Section 10a-18 - (Formerly Sec. 10-324i). Programs to be offered on effects of drugs and alcohol.

On and after September 1, 1974, all state institutions of higher education shall offer a program of information concerning drugs, as defined in subdivision (17) of section 21a-240, and alcohol and instruction in the use and the relationships of such drugs and alcohol to health and personality development, and in procedures for discouraging their abuse, which programs shall be coordinated with those developed under section 10-19.

(P.A. 78-218, S. 21; P.A. 87-499, S. 23, 34.)

History: Sec. 10-324i transferred to Sec. 10a-18 in 1983 pursuant to reorganization of higher education system; P.A. 87-499 eliminated requirement that a person pass an examination in drugs and alcohol in order to receive a certificate to teach or supervise.



Section 10a-19, 10a-19a and 10a-19b - Disputes between governing boards. Advisory Council on Student Transfer and Articulation. Articulation agreement plans; reports.

Sections 10a-19, 10a-19a and 10a-19b are repealed, effective July 1, 2011.

(P.A. 77-573, S. 19, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 13, 16; P.A. 95-148, S. 1, 2; P.A. 01-165, S. 1, 3; P.A. 03-278, S. 25; P.A. 04-257, S. 15; P.A. 11-48, S. 304.)



Section 10a-19c - Nursing incentive program.

(a) There is established a Connecticut nursing incentive program administered by the Board of Regents for Higher Education.

(b) The board shall provide financial assistance to up to four regional community-technical colleges that enter into partnerships with hospitals, as defined in section 19a-490, or other health care institutions, as defined in said section 19a-490, in order to secure nonstate funding to increase the number of faculty members at such regional community-technical colleges that are qualified to teach or train students to become registered nurses.

(c) A regional community-technical college seeking such assistance shall submit to the Board of Regents for Higher Education its nursing faculty expansion plan, together with a commitment agreement signed by its hospital or health care institution partner or partners and information on the amount of nonstate funding secured by the partnership. Assistance provided by the board to a regional community-technical college (1) may be provided for up to two years in accordance with this subsection, and (2) shall not exceed (A) seventy-five thousand dollars per year, or (B) the annual amount of nonstate funding secured by the partnership, whichever is less. In determining whether to provide assistance pursuant to this section for a second year, the board shall consider the success of the nursing faculty expansion plan, as measured by factors including, but not limited to, the number of persons teaching or providing training to nursing students pursuant to the nursing faculty expansion program and the number of students graduating from nursing programs.

(d) For the fiscal years ending June 30, 2005, and June 30, 2006, the Board of Regents for Higher Education may use up to two per cent of the funds appropriated for purposes of this section for program administration.

(P.A. 04-253, S. 1; P.A. 11-48, S. 285.)

History: P.A. 04-253 effective June 14, 2004; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-19d - Training for early childhood education teachers. Definition of training requirements and competencies for persons involved in early childhood education.

(a) The president of the Connecticut State Colleges and Universities shall, within available appropriations, expand the capacity of programs for training early childhood education teachers through the development of accelerated, alternate route programs to initial teacher certification with an endorsement in early childhood education.

(b) The president of the Connecticut State Colleges and Universities, in consultation with the Labor Department's Office of Workforce Competitiveness, the Department of Education, the Department of Social Services, Charter Oak State College, early childhood education faculty at two and four-year public and independent institutions of higher education, early childhood education professional associations, early childhood education advocates and practitioners, and persons knowledgeable in the area of career development and programs in early childhood care and education, shall define the preservice and minimum training requirements and competencies for persons involved in early childhood education, from birth to five years of age, including requirements for individual levels of early childhood credentialing and licensing.

(P.A. 06-154, S. 1; P.A. 11-48, S. 91, 285; P.A. 16-15, S. 24.)

History: P.A. 06-154 effective July 1, 2006; P.A. 11-48 amended Subsec. (b) by adding “Labor Department's”, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 16-15 replaced “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-19e - “Engineering Connecticut” loan reimbursement grant program.

(a) There is established an “Engineering Connecticut” loan reimbursement grant program, administered by the Board of Regents for Higher Education, for persons who have graduated from institutions of higher education with undergraduate or graduate degrees in engineering.

(b) Within available appropriations, the program shall provide student loan reimbursement grants for persons who (1) attended any institution of higher education, (2) have been awarded an undergraduate or graduate degree in engineering, and (3) are newly employed in Connecticut on or after January 1, 2006, as engineers.

(c) Persons who qualify under subsection (b) of this section shall be reimbursed on an annual basis for qualifying student loan payments in amounts as determined by the president of the Connecticut State Colleges and Universities. A person qualifying under subsection (b) of this section shall only be reimbursed for loan payments made while such person is employed in the state as an engineer. The Board of Regents for Higher Education shall develop eligibility requirements for recipients of such reimbursements. Such requirements may include income guidelines. Persons may apply for grants to the Board of Regents for Higher Education at such time and in such manner as the president of the Connecticut State Colleges and Universities prescribes.

(d) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(e) The Board of Regents for Higher Education may use up to two per cent of the funds appropriated for purposes of this section for program administration, promotion and recruitment activities.

(P.A. 06-83, S. 15; P.A. 11-48, S. 285; P.A. 16-15, S. 25.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 16-15 amended Subsec. (c) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-19f - “You Belong” loan reimbursement grant program.

(a) There is established a “You Belong” loan reimbursement grant program, administered by the Board of Regents for Higher Education, for graduates of doctoral programs who are employed in Connecticut in economically valuable fields.

(b) Within available appropriations, the program shall provide student loan reimbursement grants for persons who (1) have been awarded a doctoral degree from any institution of higher education, and (2) are newly employed in Connecticut in an economically valuable field, as determined by the Department of Economic and Community Development, on or after January 1, 2006, by a company or an institution of higher education that has registered with or otherwise been qualified under the program by the Department of Economic and Community Development.

(c) Persons who qualify under subsection (b) of this section shall receive reimbursement grants on an annual basis for qualifying student loan payments in amounts as determined by the president of the Connecticut State Colleges and Universities. A person qualifying under subsection (b) of this section shall only be reimbursed for loan payments made while such person is employed in Connecticut by a qualifying company or in research at an institution of higher education in an economically valuable field. The Board of Regents for Higher Education shall develop eligibility requirements for recipients of such reimbursement grants in consultation with the Department of Economic and Community Development. Such requirements may include income guidelines. Persons may apply for grants to the Board of Regents for Higher Education at such time and in such manner as the president of the Connecticut State Colleges and Universities prescribes.

(d) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(e) The Board of Regents for Higher Education may use up to two per cent of the funds appropriated for purposes of this section for program administration, promotion and recruitment activities.

(P.A. 06-83, S. 16; P.A. 11-48, S. 285; P.A. 16-15, S. 26.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 16-15 amended Subsec. (c) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-19g - Kirklyn M. Kerr grant program.

The program established by The University of Connecticut to provide grants to assist residents of this state to pursue degrees in veterinary medicine shall be known as the Kirklyn M. Kerr grant program.

(P.A. 09-159, S. 3; P.A. 11-48, S. 285; June 12 Sp. Sess. P.A. 12-1, S. 220.)

History: P.A. 09-159 effective July 1, 2009; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “the Board of Regents for Higher Education” with “The University of Connecticut”, effective July 1, 2012.



Section 10a-19h - Establishment and administration of Kirklyn M. Kerr program.

(a) For the purposes of this section, “veterinary student” means an in-state resident enrolled in an accredited veterinary graduate school.

(b) The president of The University of Connecticut shall establish and administer the Kirklyn M. Kerr program to support the veterinary medicine education of not more than five veterinary students per cohort. Each cohort may be funded for a four-year period.

(P.A. 10-3, S. 33; 10-179, S. 16; P.A. 11-48, S. 285; 11-70, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 221.)

History: P.A. 10-3 effective April 14, 2010; P.A. 10-179 amended Subsec. (a) to change “provide grants to” to “support the veterinary medicine education of” and require written commitment to work in state for 5 years or agreement to repay cost of veterinary medicine education in order to participate in program, amended Subsec. (c) to replace provisions re practicing at a later date and grant repayment with provision re commissioner to determine manner of repayment of state support, deleted Subsec. (d) re manner of repayment and made conforming changes throughout, effective May 7, 2010; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-70 added new Subsec. (a) defining “veterinary student”, redesignated existing Subsec. (a) as Subsec. (b) and amended same to delete requirements re participation in program, repayment of state support and definition of “veterinary student” and deleted former Subsecs. (b) and (c) re support, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by replacing “the Board of Regents for Higher Education” with “The University of Connecticut”, effective July 1, 2012.



Section 10a-19i - Connecticut green technology, life science and health information technology loan reimbursement program.

(a) As used in subsections (a) to (e), inclusive, of this section:

(1) “Green technology” means technology that (A) promotes clean energy, renewable energy or energy efficiency, (B) reduces greenhouse gases or carbon emissions, or (C) involves the invention, design and application of chemical products and processes to eliminate the use and generation of hazardous substances;

(2) “Life science” means the study of genes, cells, tissues and chemical and physical structures of living organisms and biomedical engineering and the manufacture of medical devices; and

(3) “Health information technology” means the creation, execution or implementation of electronic data systems that record or transmit medical or health information.

(b) There is established a Connecticut green technology, life science and health information technology loan reimbursement program to be administered by the Board of Regents for Higher Education.

(c) A Connecticut resident who graduated on or after May 1, 2010, from an institution of higher education in this state with a bachelor's degree in a field relating to green technology, life science or health information technology and who has been employed in this state for at least two years after graduation by a business in the field of green technology, life science or health information technology and whose federal adjusted gross income for the year prior to the initial reimbursement year does not exceed one hundred fifty thousand dollars shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year or five per cent of the amount of such loans per year, whichever is less, for up to four years.

(d) A Connecticut resident who graduated on or after May 1, 2010, from an institution of higher education in this state with an associate degree relating to green technology, life science or health information technology and who has been employed in this state for at least two years after graduation by a business in the field of green technology, life science or health information technology and whose federal adjusted gross income for the year prior to the initial reimbursement year does not exceed one hundred fifty thousand dollars shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year or five per cent of the amount of such loans per year, whichever is less, for up to two years.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section, the total combined dollar value of loan reimbursements available under this and any other provision of the general statutes shall not exceed five thousand dollars per recipient of an associate degree and ten thousand dollars per recipient of a bachelor's degree.

(f) The Board of Regents for Higher Education may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of subsections (a) to (e), inclusive, of this section.

(P.A. 10-75, S. 1, 3; P.A. 11-48, S. 285; 11-140, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 55.)

History: P.A. 10-75 effective May 6, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-140 amended Subsec. (a) to delete former Subdiv. (2) re definition of “job relating to green technology”, redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3) and add biomedical engineering and manufacture of medical devices to definition of “life science”, amended Subsecs. (c) and (d) to change eligibility requirements from a job relating to green technology to being employed by a business in the field of green technology and from an expected family contribution on the Free Application for Federal Student Aid of $35,000 or less to a federal adjusted gross income for the prior year of $150,000 or less, deleted former Subsec. (e) re grants for training certificates, and redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f), effective July 8, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsecs. (c) and (e).



Section 10a-19j - English language learner educator incentive program.

(a) There is established an English language learner educator incentive program to be administered by the Office of Higher Education.

(b) Within available appropriations, such program shall provide a grant to any student who (1) is in the last two years of a teacher preparation program leading to professional certification at any four-year institution of higher education in this state, and (2) will pursue an endorsement in bilingual education or teaching English to speakers of other languages. No student shall receive a grant under such program for more than two years. Maximum grants shall not exceed five thousand dollars per year.

(c) A student who receives a grant under subsection (b) of this section and who teaches in a public school in this state under such bilingual education or teaching English to speakers of other languages endorsement upon graduation from the teacher education program shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year for up to four years of teaching service.

(P.A. 12-156, S. 56; June 12 Sp. Sess. P.A. 12-1, S. 222; P.A. 14-21, S. 1.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 14-21 amended Subsec. (a) by changing “loan reimbursement program” to “incentive program” and deleting “within available appropriations”, deleted former Subsecs. (b), (c) and (d), and added new Subsec. (b) re grants for students and new Subsec. (c) re reimbursement of educational loans, effective July 1, 2014.



Section 10a-20 - (Formerly Sec. 10-327e). Jurisdiction over professional staffs of the state system of higher education.

Notwithstanding the provisions of any general statute or special act to the contrary, the selection, appointment, assignment of duties, amount of compensation, sick leave, vacation, leaves of absence, termination of service, rank and status of the individual members of the respective professional staffs of the system of higher education shall be under the sole jurisdiction of the respective boards of trustees within available funds. Each constituent board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff.

(P.A. 77-573, S. 14, 30; 77-614, S. 67, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-218, S. 41, 46; P.A. 83-587, S. 16, 96; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 18, 37; P.A. 89-260, S. 11, 41; P.A. 91-256, S. 47, 69; P.A. 11-48, S. 280.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of administrative services for personnel policy board; P.A. 82-218 reorganized system of higher education adding provisions re development of personnel guidelines for the central office staffs, effective March 1, 1983; Sec. 10-327e transferred to Sec. 10a-20 in 1983; P.A. 83-587 substituted “Connecticut State University” for “state colleges”; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 88-136 deleted obsolete requirement that the board of governors submit personnel guidelines to the general assembly no later than January 15, 1984; P.A. 89-260 substituted the board of trustees of the community-technical colleges for the boards of trustees of the regional community colleges and state technical colleges; P.A. 91-256 made a technical change; P.A. 11-48 deleted provisions re development of personnel guidelines and establishment of compensation and classification schedules, effective July 1, 2011.

Annotation to former section 10-327e:

Cited. 175 C. 586.



Section 10a-20a - Endowed Chair Investment Fund.

(a) The Office of Higher Education may establish and administer a fund to be known as the Endowed Chair Investment Fund. Within the limits of funds available, the office may deposit state funds for an endowed chair approved under subsection (c) of this section to an account within said fund in an amount not less than five hundred thousand dollars.

(b) State funds deposited by the office to the Endowed Chair Investment Fund shall be invested by the State Treasurer.

(c) The Board of Trustees of The University of Connecticut and the Board of Trustees of the Connecticut State University System may apply for the establishment of an endowed chair to be supported by a grant of not less than five hundred thousand and not more than one million dollars from the Endowed Chair Investment Fund and a matching nonstate contribution. Applications for endowed chairs shall be accepted on October first and April first in each year in which funds are available. To apply for the state grant, the board of trustees shall notify the office that it has raised a matching nonstate contribution and that it is eligible for a grant of state funds to establish an endowed chair in a specific academic discipline. The board of trustees shall submit for the office's review and approval evidence that the chair will be established in a center of excellence, as defined in subsection (b) of section 10a-25h.

(d) Following approval of state funding for an endowed chair by the office, the board of trustees of the institution at which the chair is established shall select candidates to fill the endowed chair and shall develop a budget for expenditures associated with the chair.

(e) Interest income earned under subsection (b) of this section shall be deposited to the Endowed Chair Investment Fund and, following establishment of an endowed chair under subsection (c) of this section shall be allocated, upon request, to The University of Connecticut or to the Connecticut State University System, as appropriate, to support the endowed chair. Nonstate matching contributions shall be held by a duly established foundation of The University of Connecticut or the Connecticut State University System and the interest on such contributions shall be used to support the endowed chair.

(f) The boards of trustees shall submit annual reports to the office concerning endowed chair expenditures.

(P.A. 85-565, S. 1, 3; P.A. 88-38, S. 1, 2; P.A. 91-256, S. 48, 69; P.A. 94-245, S. 6, 46; P.A. 97-293, S. 15, 26; P.A. 00-187, S. 24, 75; P.A. 11-48, S. 285; P.A. 12-156, S. 20.)

History: P.A. 88-38 deleted requirement in Subsec. (b) that funds be invested through the short term investment fund; P.A. 91-256 made technical changes; P.A. 94-245 amended Subsec. (e) to allow for allocation of interest income “upon request” rather than “annually”; P.A. 97-293 amended Subsec. (a) to substitute “funds available” for “appropriations” and amended Subsec. (c) to change “a grant of five hundred thousand” to “a grant of not less than five hundred thousand and not more than seven hundred fifty thousand”, effective July 8, 1997; P.A. 00-187 increased the maximum amount in Subsec. (c) from $750,000 to $1,000,000, effective July 1, 2000; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced references to Board of Regents for Higher Education with references to Office of Higher Education, effective June 15, 2012.



Section 10a-21 - (Formerly Sec. 10-328e). Collective bargaining.

Nothing contained in this part shall affect the various bargaining units established pursuant to section 5-275.

(P.A. 77-573, S. 26, 30.)

History: Sec. 10-328e transferred to Sec. 10a-21 in 1983 pursuant to reorganization of higher education system.



Section 10a-22 - (Formerly Sec. 10-326h). Contracts with public institutions, independent institutions and licensed postsecondary proprietary schools re cooperative arrangements, cooperative academic programs and planning and evaluation processes.

(a) In order to secure for the citizens of Connecticut the additional advantages which would accrue from more efficient use of the educational resources of the state, the Board of Regents for Higher Education and the Office of Higher Education are authorized to enter into contracts involving two or more of the public institutions or any combination of public institutions, independent institutions and licensed postsecondary proprietary schools, with participation involving at least two of these sectors, one of which shall be a public institution. Such contracts shall encourage and promote (1) cooperative arrangements for the joint use of facilities, programs and services, (2) development of cooperative academic programs to meet changing societal needs, and (3) improved planning and evaluation processes related to institutional or programmatic consolidations, retrenchment or phase-out. The board and the office may allocate funds appropriated for the purposes of this section to a participating independent institution, public institution, or licensed postsecondary proprietary school. Participating institutions or schools shall be required to contribute a total amount equal to at least twenty-five per cent of the amount of the contract award, provided the participating institutions shall identify the nature and amount of said contribution requirement in the proposal submitted for consideration in accordance with the provisions of this section. Contracting for activities supported by this section shall be for a period of one year. In special circumstances, activities may be eligible for a second year of support if the applicants can demonstrate the feasibility for continuation of the activity from other funding sources beyond the second year.

(b) For the purposes of this section: (1) A program is defined as a course of study leading to certification, licensure, certificate, or degree at all postsecondary levels; (2) a facility is defined as a building or an area within a building, a group of buildings, a special area, or specialized items of equipment used for educational purposes; (3) a service is defined as a formal activity designed to explore scientific, technological or humanistic problems, to find solutions to contemporary societal problems or to provide selected public service or student service activities; (4) an independent institution is a college or university located in this state which is not included in the Connecticut system of public higher education and whose primary function is other than the preparation of students for religious vocation; and (5) a licensed postsecondary proprietary school is an educational institution so licensed by the Office of Higher Education.

(c) The Board of Regents for Higher Education and Office of Higher Education shall provide continuing evaluation of the effectiveness of such contracts and shall submit on or before February first, annual reports and recommendations to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education. In administering this section, the Board of Regents for Higher Education and Office of Higher Education shall develop and use fiscal procedures designed to insure accountability of public funds.

(P.A. 77-573, S. 17, 30; P.A. 81-212, S. 1, 2; P.A. 82-218, S. 37, 46; 82-314, S. 57, 63; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 21.)

History: P.A. 81-212 restated provisions re cooperative arrangements between postsecondary institutions and added provisions limiting duration of contracts and requiring participating institutions to contribute at least 25% of the contract award; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-314 changed official name of education committee; Sec. 10-326h transferred to Sec. 10a-22 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (a) and (c), effective July 1, 2011; P.A. 12-156 added references to Office of Higher Education in Subsecs. (a) and (c) and replaced “State Board of Education” with “Office of Higher Education” in Subsec. (b)(5), effective June 15, 2012.



Section 10a-22a - (Formerly Sec. 10-7a). Private occupational schools. Definitions.

As used in sections 10a-22a to 10a-22y, inclusive:

(1) “Private occupational school” means a postsecondary career school operated by a person, board, association, partnership, corporation, limited liability company or other entity offering instruction in any form or manner in any trade, industrial, commercial, service, professional or other occupation for any remuneration, consideration, reward or promise of whatever nature, including, but not limited to, a hospital-based occupational school, or any program, school or entity offering postsecondary instruction in barbering or hairdressing, except “private occupational school” shall not include (A) instruction offered under public supervision and control; (B) instruction conducted by a firm or organization solely for the training of its own employees or members; or (C) instruction offered by a school authorized by the General Assembly to confer degrees;

(2) “Additional classroom site” means a facility that (A) is geographically located close to the school or branch that oversees the site, such that students must utilize services provided at such school or branch, (B) conducts permanent or temporary educational activities, and (C) offers courses or full programs of study;

(3) “Branch” means a subdivision of a school (A) located at a different facility and geographical site from the school, except for a site that is an additional classroom site as determined by the executive director, or the executive director's designee, and (B) that (i) offers one or more complete programs leading to a diploma or certificate; (ii) operates under the school's certificate of operation; (iii) meets the same conditions of authorization as the school; and (iv) exercises administrative control and is responsible for its own academic affairs;

(4) “Executive director” means the executive director of the Office of Higher Education; and

(5) “Postsecondary career school” means an institution authorized to operate educational programs beyond secondary education.

(P.A. 79-380, S. 1; P.A. 83-501, S. 1, 12; P.A. 93-294, S. 1, 17; P.A. 95-79, S. 19, 189; P.A. 06-150, S. 1; P.A. 11-48, S. 232; P.A. 12-156, S. 22; P.A. 16-44, S. 1; 16-155, S. 1.)

History: P.A. 83-501 clarified definition of “private occupational school” to mean a “person, board, association, partnership, corporation or other entity” rather than a “school” offering instruction; P.A. 93-294 made technical changes, effective July 1, 1993; Sec. 10-7a transferred to Sec. 10a-22a in 1995; P.A. 95-79 redefined “private occupational school” to include limited liability companies, effective May 31, 1995 (Revisor's note: The Revisors editorially placed quotation marks around the term “private occupational school” in the exception); P.A. 06-150 redefined “private occupational school” to include “professional or other” occupation, made conforming and technical changes and defined “additional classroom site”, “Board of Governors”, “branch” and “commissioner” (Revisor's note: In 2009, a reference to “Board of Governors for Higher Education” in Subdiv. (3) was changed editorially by the Revisors to “Board of Governors of Higher Education” for accuracy); P.A. 11-48 amended Subdiv. (3) to replace definition of “Board of Governors” with definition of “board”, amended Subdiv. (4) to replace “commissioner” with “executive director” and amended Subdiv. (5) to replace definition of “commissioner” with definition of “executive director”, effective July 1, 2011; P.A. 12-156 added reference to Secs. 10a-22p to 10a-22y, deleted former Subdiv. (3) re definition of “board”, redesignated existing Subdivs. (4) and (5) as Subdivs. (3) and (4) and redefined “executive director” in redesignated Subdiv. (4), effective June 15, 2012; P.A. 16-44 redefined “private occupational school” in Subdiv. (1), effective July 1, 2016; P.A. 16-155 redefined “private occupational school” in Subdiv. (1) and added Subdiv. (5) defining “postsecondary career school”, effective July 1, 2016.



Section 10a-22b - (Formerly Sec. 10-7b). Certificate of authorization as private occupational school. Application. Evaluation. Hospital-based occupational school.

(a) No person, board, association, partnership, corporation, limited liability company or other entity shall offer instruction in any form or manner in any trade or in any industrial, commercial, service, professional or other occupation unless such person, board, association, partnership, corporation, limited liability company or other entity first receives from the executive director a certificate authorizing the occupational instruction to be offered.

(b) Except for initial authorizations, the executive director shall accept institutional accreditation by an accrediting agency recognized by the United States Department of Education, in satisfaction of the requirements of this section and section 10a-22d, including the evaluation and attendance requirement, unless the executive director finds reasonable cause not to rely upon such accreditation. Except for initial authorizations, the executive director may accept programmatic accreditation in satisfaction of the requirements of this section and section 10a-22d with regard to instruction offered by a hospital pursuant to subsection (h) of this section unless the executive director finds reasonable cause not to rely upon such accreditation.

(c) Each person, board, association, partnership, corporation, limited liability company or other entity which seeks to offer occupational instruction shall submit to the executive director, or the executive director's designee, in such manner as the executive director, or the executive director's designee, prescribes, an application for a certificate of authorization which includes, but need not be limited to, (1) the proposed name of the school; (2) ownership and organization of the school including the names and addresses of all principals, officers, members and directors; (3) names and addresses of all stockholders of the school, except for applicants which are listed on a national securities exchange; (4) addresses of any building or premises on which the school will be located; (5) description of the occupational instruction to be offered; (6) the proposed student enrollment agreement, which includes for each program of occupational instruction offered a description, in plain language, of any requirements for employment in such occupation or barriers to such employment pursuant to state law or regulations; (7) the proposed school catalog, which includes for each program of occupational instruction offered a description of any requirements for employment in such occupation or barriers to such employment pursuant to state law or regulations; (8) financial statements detailing the financial condition of the school pursuant to subsection (d) of this section and subsection (g) of section 10a-22d prepared by management and reviewed or audited, or, for a nonaccredited school offering instruction in barbering or hairdressing and annually enrolling fewer than ten students, compiled, by an independent licensed certified public accountant or independent licensed public accountant; and (9) an agent for service of process. Each application for initial authorization shall be accompanied by a nonrefundable application fee made payable to the private occupational school student protection account in the amount of two thousand dollars for the private occupational school and two hundred dollars for each branch of a private occupational school in this state.

(d) Each person, board, association, partnership, corporation, limited liability company or other entity seeking to offer occupational instruction shall have a net worth consisting of sufficient liquid assets or produce other evidence of fiscal soundness to demonstrate the ability of the proposed private occupational school to operate, achieve all of its objectives and meet all of its obligations, including those concerning staff and students, during the period of time for which the authorization is sought.

(e) Upon receipt of a complete application pursuant to subsection (c) of this section, the executive director shall cause to be conducted an evaluation of the applicant school. Not later than sixty days (1) after receipt of a complete application for initial authorization, or (2) prior to expiration of the authorization of a private occupational school applying to renew its certificate of authorization pursuant to section 10a-22d, the executive director, or the executive director's designee, shall appoint an evaluation team, pursuant to subsection (f) of this section, to conduct such evaluation of the applicant school. Not later than one hundred twenty days following the completed appointment of the evaluation team, the executive director shall notify the applicant school of authorization or nonauthorization. The executive director may consult with the Labor Department and may request the advice of any other state agency which may be of assistance in making a determination. In the event of nonauthorization, the executive director shall set forth the reasons therefor in writing and the applicant school may request in writing a hearing before the executive director. Such hearing shall be held in accordance with the provisions of chapter 54.

(f) For purposes of an evaluation of an applicant school, the executive director, or the executive director's designee, shall appoint an evaluation team which shall include (1) at least two members representing the Office of Higher Education, and (2) at least one member for each of the areas of occupational instruction for which authorization is sought who shall be experienced in such occupation. The applicant school shall have the right to challenge any proposed member of the evaluation team for good cause shown. A written challenge shall be filed with the executive director within ten business days following the appointment of such evaluation team. In the event of a challenge, a decision shall be made thereon by the executive director within ten business days from the date such challenge is filed, and if the challenge is upheld the executive director shall appoint a replacement. Employees of the state or any political subdivision of the state may be members of evaluation teams. The executive director, or the executive director's designee, shall not appoint any person to an evaluation team unless the executive director, or such designee, has received from such person a statement that the person has no interest which is in conflict with the proper discharge of the duties of evaluation team members as described in this section. The statement shall be on a form prescribed by the executive director and shall be signed under penalty of false statement. Except for any member of the evaluation team who is a state employee, members may be compensated for their service at the discretion of the executive director and shall be reimbursed for actual expenses, which expenses shall be charged to and paid by the applicant school.

(g) The evaluation team appointed pursuant to subsection (f) of this section shall: (1) Conduct an on-site inspection; (2) submit a written report outlining any evidence of noncompliance; (3) give the school thirty days from the date of the report to provide evidence of compliance; and (4) submit to the executive director a written report recommending authorization or nonauthorization not later than one hundred twenty days after the on-site inspection. The evaluation team shall determine whether (A) the quality and content of each course or program of instruction, including, but not limited to, residential, on-line, home study and correspondence, training or study shall reasonably and adequately achieve the stated objective for which such course or program is offered; (B) the school has adequate space, equipment, instructional materials and personnel for the instruction offered; (C) the qualifications of directors, administrators, supervisors and instructors shall reasonably and adequately assure that students receive education consistent with the stated objectives for which a course or program is offered; (D) students and other interested persons shall be provided with a catalog or similar publication describing the courses and programs offered, course and program objectives, length of courses and programs, schedule of tuition, fees and all other charges and expenses necessary for completion of the course or program, and termination, withdrawal and refund policies; (E) upon satisfactory completion of the course or program, each student shall be provided appropriate educational credentials by the school; (F) adequate records shall be maintained by the school to show attendance and grades, or other indicators of student progress, and standards shall be enforced relating to attendance and student performance; (G) the applicant school shall be financially sound and capable of fulfilling its commitments to students; (H) any student housing owned, leased, rented or otherwise maintained by the applicant school shall be safe and adequate; and (I) the school and any branch of the school in this state has a director located at the school or branch who is responsible for daily oversight of the school's or branch's operations. The evaluation team may also indicate in its report such recommendations as may improve the operation of the applicant school.

(h) Any hospital offering postsecondary career instruction in any form or manner in any trade, industrial, commercial, service, professional or other occupation for any remuneration, consideration, reward or promise, except to hospital employees, members of the medical staff and training for contracted workers, shall obtain a certificate of authorization from the executive director for the occupational instruction offered. Each hospital-based occupational school submitting an application for initial authorization shall pay an application fee of two hundred dollars made payable to the private occupational school student protection account. The executive director shall develop a process for prioritizing the authorization of hospital-based occupational schools based on size and scope of occupational instruction offered. Such schools shall be in compliance with this section when required pursuant to the executive director's process, or by 2012, whichever is earlier.

(i) Any program, school or other entity offering postsecondary career instruction in any form or manner in barbering or hairdressing for any remuneration, consideration, reward or promise shall obtain a certificate of authorization from the executive director of the Office of Higher Education for the occupational instruction offered. Each program, school or entity approved on or before July 1, 2013, by the Connecticut Examining Board for Barbers, Hairdressers and Cosmeticians pursuant to chapter 368 or 387 that submits an application for initial authorization shall pay an application fee of five hundred dollars made payable to the private occupational school student protection account. The executive director of the Office of Higher Education shall develop a process for prioritizing the authorization of such barber and hairdressing programs, schools and entities. Such programs, schools and entities shall be in compliance with this section on or before July 1, 2015, or when required pursuant to the executive director's process, whichever is earlier. No person, board, association, partnership corporation, limited liability company or other entity shall establish a new program, school or other entity that offers instruction in any form or manner in barbering or hairdressing on or after July 1, 2013, unless such person, board, association, partnership, corporation, limited liability company or other entity first receives from the executive director of the Office of Higher Education a certificate authorizing the barbering or hairdressing occupational instruction to be offered in accordance with the provisions of this section.

(P.A. 79-380, S. 2; P.A. 83-501, S. 2, 12; P.A. 88-360, S. 1, 63; P.A. 89-251, S. 66, 203; P.A. 90-198, S. 1, 5; P.A. 93-294, S. 2, 17; P.A. 97-138; May 9 Sp. Sess. P.A. 02-7, S. 14; P.A. 06-150, S. 2; P.A. 07-164, S. 2; 07-166, S. 4, 5; P.A. 08-116, S. 8; P.A. 09-99, S. 1; P.A. 11-48, S. 233, 234; P.A. 12-156, S. 23; P.A. 13-208, S. 64; P.A. 16-155, S. 2.)

History: P.A. 83-501 amended Subsec. (b)(8) to provide that financial statement is to be prepared by management of the school and reviewed or audited by a licensed certified public accountant rather than prepared by accountant and attested to by management of school and made slight changes in wording throughout section; P.A. 88-360 in Subsec. (d) increased the number of days the state board of education has to make a decision on a challenge from 14 to 45; P.A. 89-251 increased the application fee from $250 to $500; P.A. 90-198 in Subsec. (d) allowed a designee of the commissioner to appoint an evaluation team, added to the team an additional member representing the state board of education, removed the member who is a private occupational school administrator and the right of the applicant school to reject certain members, substituted 10 business days for 14 days as the time within which a challenge shall be filed, substituted the commissioner of education for the state board of education as the person to make decisions on challenges, decreased the number of days to make a decision on a challenge from 45 days to 10 business days, allowed employees of the state or political subdivisions to be members of teams and required members of teams to provide statements of no conflict of interest; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and technical changes, effective July 1, 1993; Sec. 10-7b transferred to Sec. 10a-22b in 1995; P.A. 97-138 amended Subsec. (a) to add provision concerning the acceptance of institutional accreditations by accrediting agencies recognized by the U.S. Department of Education in satisfaction of the requirements of this section and Sec. 10a-22d, except for initial authorizations; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by adding reference to attendance requirement, effective August 15, 2002; P.A. 06-150 amended Subsec. (a) to include limited liability companies as entities required to receive certificate of authority, change “occupational” instruction to instruction “in any form or manner in any trade, or in any industrial, commercial, service, professional or other occupation” and designate part of subsection as new Subsec. (b), redesignated existing Subsec. (b) as Subsec. (c) and amended subsection to require application for certification to include names and addresses of members of school, financial statements to be prepared by independent licensed certified public accountant or independent licensed public accountant and designation of agent for service of process and to increase application fee from $500 to $2,000, payable to private occupational school student protection account, redesignated existing Subsec. (c) as Subsec. (d) and amended subsection to change time period for notification of authorization or nonauthorization from “within ninety” to “not later than one hundred twenty” days, redesignated existing Subsec. (d) as Subsec. (e), redesignated existing Subsec. (e) as Subsec. (f) and amended subsection to add new Subdivs. (1) to (4) re requirements of evaluation team, redesignate existing Subdivs. (1) to (8) as Subparas. (A) to (H), include “residential, on-line, home study and correspondence” in Subpara. (A) and change “cancellation” to “termination, withdrawal” in Subpara. (D), and added “commissioner's designee” and made conforming and technical changes throughout section; P.A. 07-164 amended Subsec. (c) to require application for certificate of authorization to include in student enrollment agreement and school catalog a description of requirements for and barriers to employment for each program of occupational instruction and to make a technical change; P.A. 07-166 made technical changes in Subsecs. (a) and (f), effective June 19, 2007; P.A. 08-116 added Subsec. (g) re certificate of authorization application requirements for hospital-based occupational schools, effective July 1, 2008; P.A. 09-99 amended Subsec. (c) by adding references to Subsec. (d) and Sec. 10a-22d(g) in Subdiv. (8) and adding provision re application fee of $200 for each branch in Subdiv. (9), added new Subsec. (d) re applicants' fiscal soundness, redesignated existing Subsecs. (d) to (g) as Subsecs. (e) to (h), amended redesignated Subsec. (e) by replacing “Board of Governors” with “commissioner” re hearing request, amended redesignated Subsec. (g) by adding Subpara. (I) requiring director to be located at school and any branch, and made conforming and technical changes, effective July 1, 2009; P.A. 11-48 amended Subsec. (f) to replace references to Commissioner of Higher Education with references to executive director and “Board of Governors” with “institutions of public higher education” and amended Subsec. (h) to replace references to Commissioner of Higher Education with references to executive director, effective July 1, 2011 (Revisor's note: In Subsecs. (a), (b), (c), (e) and (g), “commissioner” and “commissioner's” were changed editorially by the Revisors to “executive director” and “executive director's”, respectively, to conform with changes made by P.A. 11-48, S. 232); P.A. 12-156 amended Subsec. (f)(1) by replacing “institutions of public higher education” with “Office of Higher Education”, effective June 15, 2012; P.A. 13-208 added Subsec. (i) re instruction in barbering or hairdressing, effective July 1, 2013; P.A. 16-155 amended Subsec. (b) by adding provision re acceptance of programmatic accreditation for instruction offered by a hospital, amended Subsec. (c) by adding provision re nonaccredited school offering instruction in barbering or hairdressing, amended Subsec. (e) by adding provision re appointment of evaluation team and making technical changes, amended Subsec. (f) by adding provision re compensation of members of evaluation team, amended Subsec. (g) by replacing “sixty” with “thirty” and amended Subsecs. (h) and (i) by replacing “instruction” with “postsecondary career instruction”, effective July 1, 2016.

See Sec. 10a-22y re hospital-based occupational school authorization period, renewal fee and protection account payments.



Section 10a-22c - (Formerly Sec. 10-7c). When certificate to operate shall not be authorized or may be denied. Requirements for issuance of certificate. Seizure of letter of credit. Notice of decision.

(a) No certificate to operate a private occupational school shall be authorized by the executive director, or the executive director's designee, if (1) any principal, officer, member or director of the applicant school has acted in a similar capacity for a private occupational school which has had its authorization revoked pursuant to section 10a-22f; (2) the applicant school does not have a net worth consisting of sufficient liquid assets or other evidence of fiscal soundness to operate for the period of time for which authorization is sought; (3) the applicant school or any of its agents engages in advertising, sales, collection, credit or other practices which are false, deceptive, misleading or unfair; (4) the applicant school has any policy which discourages or prohibits the filing of inquiries or complaints regarding the school's operation with the executive director; (5) the applicant school fails to satisfactorily meet the criteria set forth in subsection (g) of section 10a-22b; (6) a private occupational school that has previously closed fails to follow the procedures for school closure under section 10a-22m; or (7) the applicant school does not have a director located at the school and at each of its branches in this state.

(b) The executive director may deny a certificate of authorization if the person who owns or intends to operate a private occupational school has been convicted in this state, or any other state, of larceny in violation of section 53a-122 or 53a-123; identity theft in violation of section 53a-129b or 53a-129c; forgery in violation of section 53a-138 or 53a-139; or has a criminal record in this state, or any other state, that the executive director reasonably believes renders the person unsuitable to own and operate a private occupational school. A refusal of a certificate of authorization under this subsection shall be made in accordance with the provisions of sections 46a-79 to 46a-81, inclusive.

(c) No certificate to operate a private occupational school shall be issued by the executive director pursuant to section 10a-22d until such private occupational school seeking authorization files with the executive director certificates indicating that the buildings and premises for such school meet all applicable state and local fire and zoning requirements. Such certificates shall be attested to by the fire marshal and zoning enforcement officer within the municipality in which such school is located.

(d) No certificate to operate a new private occupational school shall be issued by the executive director pursuant to section 10a-22d until such private occupational school seeking authorization files with the executive director an irrevocable letter of credit issued by a bank with its main office or branch located within this state in the penal amount of forty thousand dollars guaranteeing the payments required of the school to the private occupational school student protection account in accordance with the provisions of section 10a-22u. The letter of credit shall be payable to the private occupational school student protection account in the event that such school fails to make payments to the account as provided in subsection (a) of section 10a-22u or in the event the state takes action to reimburse the account for a tuition refund paid to a student pursuant to the provisions of section 10a-22v, provided the amount of the letter of credit to be paid into the private occupational school student protection account shall not exceed the amounts owed to the account. In the event a private occupational school fails to close in accordance with the provisions of section 10a-22m, the executive director may seize the letter of credit, which shall be made payable to the private occupational school protection account. The letter of credit required by this subsection shall be released twelve years after the date of initial approval, provided evidence of fiscal soundness has been verified.

(e) The executive director shall notify the applicant private occupational school, by certified mail, return receipt requested of the decision to grant or deny a certificate of authorization not later than sixty days after receiving the written report of the evaluation team appointed pursuant to subsection (f) of section 10a-22b.

(P.A. 79-380, S. 3; P.A. 83-150, S. 1, 4; 83-194, S. 1, 2; 83-501, S. 3, 12; P.A. 93-294, S. 3, 17; P.A. 05-60, S. 1; P.A. 06-150, S. 3; P.A. 09-99, S. 2; P.A. 12-156, S. 24; P.A. 16-155, S. 6.)

History: P.A. 83-194 added Subsec. (c) requiring new private occupational schools to file an irrevocable letter of credit in the penal amount of $10,000 (Revisor's note: The name “Default Assurance Fund” was changed editorially by the Revisors to “Private Occupational School Student Protection Fund” by authority of P.A. 83-150); P.A. 83-501 amended Subsec. (a) adding provision that authorization to operate will be withheld if school has any policy which discourages or prohibits the filing of inquiries or complaints regarding the school's operation; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and amended Subsec. (c) to change the provision for the excusing of the letter of credit based on five years from the date of the letter of credit to five years from the date of initial approval and to remove obsolete language, effective July 1, 1993; Sec. 10-7c transferred to Sec. 10a-22c in 1995; (Revisor's note: In 1997 references in Subsec. (c) to the “Private Occupational School Student Protection Fund” were replaced editorially by the Revisors with “private occupational school protection account” to conform section with Sec. 10a-22u); P.A. 05-60 amended Subsec. (c) to raise penal amount from $10,000 to $20,000 and to increase the dollar amount and time period required to excuse the letter of credit from $10,000 to $20,000 and from five to eight years, respectively, effective July 1, 2005; P.A. 06-150 amended Subsec. (a) to include “member” in Subdiv. (1) and to add Subdivs. (5) and (6) re criteria for denial of certificate of authorization, added new Subsec. (b) re criteria for denial of certificate of authority based on criminal record, redesignated existing Subsec. (b) as Subsec. (c), redesignated existing Subsec. (c) as Subsec. (d) and amended subsection to eliminate provision re release of letter of credit upon payment by school of $20,000 into private occupational school student protection account and to require verification of evidence of fiscal soundness prior to release, added Subsec. (e) re notification of decision to grant or deny certificate of authority and made conforming and technical changes throughout section; P.A. 09-99 amended Subsec. (a) by adding Subdiv. (7) re director located at school and each branch, amended Subsec. (d) by requiring letter of credit to be issued by an in-state bank, increasing amount of the letter of credit from $20,000 to $40,000 and extending from 8 to 12 the number of years after which the letter of credit is released, and made conforming changes, effective July 1, 2009; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012; P.A. 16-155 amended Subsec. (d) by adding provision re seizure of letter of credit when school fails to close in accordance with statutory provisions, effective July 1, 2016.



Section 10a-22d - (Formerly Sec. 10-7d). Authorization: Conditions for renewal, fees, probation, extension.

(a) After the initial year of approval and for the next three years of operation as a private occupational school, renewal of the certificate of authorization shall be required annually.

(b) Following the fourth year of continuous authorization, a renewal of the certificate of authorization, if granted, shall be for a period not to exceed five years and may be subject to an evaluation pursuant to subsections (f) and (g) of section 10a-22b, provided no private occupational school shall operate for more than five additional years from the date of any renewal without the completion of an evaluation pursuant to subsections (f) and (g) of section 10a-22b.

(c) Renewal of the certificate of authorization shall be granted only upon (1) payment of a nonrefundable renewal fee to the Office of Higher Education in the amount of two hundred dollars for the private occupational school and two hundred dollars for each branch of a private occupational school, (2) submission of any reports or audits, as prescribed by the executive director or the executive director's designee, concerning the fiscal condition of the private occupational school or its continuing eligibility to participate in federal student financial aid programs, (3) the filing with the executive director of a complete application for a renewed certificate of authorization not less than one hundred twenty days prior to the termination date of the most recent certificate of authorization, and (4) a determination that the private occupational school meets all the conditions of its recent authorization, including, but not limited to, at the discretion of the executive director, evidence that such school is current on its rent or mortgage obligations, and the filing of documentation with the executive director that the private occupational school has a passing financial ratio score as required by 34 CFR 668, as amended from time to time.

(d) If the executive director, or the executive director's designee, determines, at any time during a school's authorization period, that such school is out of compliance with the conditions of authorization under sections 10a-22a to 10a-22o, inclusive, and any applicable regulations of Connecticut state agencies, the school may be placed on probation for a period not to exceed one year. If, after the period of one year of probationary status, the school remains out of compliance with the conditions of authorization, the executive director may revoke such school's certificate of authorization to operate as a private occupational school pursuant to section 10a-22f. During the school's period of probation, the school shall post its probationary certificate of authorization in public view. The Office of Higher Education may publish the school's probationary certificate of authorization status.

(e) Notwithstanding the provisions of sections 10a-22a to 10a-22o, inclusive, the executive director may authorize the extension of the most recent certificate of authorization for a period not to exceed sixty days for good cause shown, provided such extension shall not change the date of the original certificate's issuance or the date for each renewal.

(f) After the first year of authorization, each private occupational school shall pay a nonrefundable annual fee to the private occupational school student protection account in the amount of two hundred dollars for the private occupational school and two hundred dollars for each branch of a private occupational school. The annual fee shall be due and payable for each year after the first year of authorization that the private occupational school and any branch of a private occupational school is authorized by the executive director to offer occupational instruction. Such annual fee shall be in addition to any renewal fee assessed under this section.

(g) Each private occupational school shall keep financial records in conformity with generally accepted accounting principles. An annual financial statement detailing the financial status of the school shall be prepared by school management and reviewed or audited, or, for a nonaccredited school offering instruction in barbering or hairdressing and annually enrolling fewer than ten students, compiled, by a licensed certified public accountant or licensed public accountant in accordance with standards established by the American Institute of Certified Public Accountants. A copy of such financial statement shall be filed with the executive director on or before the last day of the fourth month following the end of the school's fiscal year, except in the case of a nationally accredited school recognized by the United States Department of Education, in which case such financial statement shall be due on or before the last day of the sixth month following the end of the school's fiscal year. Only audited financial statements shall be accepted from a nationally accredited school. Upon a nonaccredited school's written request, the executive director may authorize, for good cause shown, a filing extension for a period not to exceed sixty days. No filing extensions shall be granted to a nationally accredited school.

(P.A. 79-380, S. 4; P.A. 83-501, S. 4, 12; P.A. 86-48, S. 1, 5 P.A. 88-360, S. 2, 63; P.A. 91-295, S. 2, 7; P.A. 93-294, S. 4, 17; P.A. 06-150, S. 4; P.A. 09-99, S. 3; P.A. 11-48, S. 235; P.A. 12-156, S. 56; P.A. 16-155, S. 3, 4.)

History: P.A. 83-501 replaced former section which provided that after initial authorization, renewal was required every three years with provision that would require annual authorization for a period of three years after which renewal will be for a period of three years; P.A. 86-48 added Subsec. (a) and Subdiv. (1) designations and requirement for payment of additional fees for extension or branch schools in Subsec. (a), added Subsec. (a)(2) re time limit for filing of an application for a renewal certificate and added Subsec. (b) re extension of certificate; P.A. 88-360 amended Subsec. (b) to provide that an extension shall not change the date of the original certificate's issuance or the date for each renewal; P.A. 91-295 in Subsec. (a) deleted requirement for an evaluation at the time of each renewal and added provision that no school operate for more than three additional years from the date of any renewal without an evaluation; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, amended Subsec. (a) to provide for a five-year renewal instead of a three-year renewal, to add Subdiv. (2) re federal reports and audits and renumbered the existing Subdiv. (2) as Subdiv. (3) and added the exception clause on probationary authorization, effective July 1, 1993; Sec. 10-7d transferred to Sec. 10a-22d in 1995; P.A. 06-150 amended Subsec. (a) to provide for annual renewal of authorization after initial year of operation and next three years and to designate parts of subsection as new Subsecs. (b) and (c), amended said Subsec. (c) to increase annual fee from $100 to $200, require additional fee of $200 for each branch school, require submission of all reports or audits re fiscal condition of school, delete provisions re failure to renew authorization and issuance of probationary authorization and add Subdiv. (4) re criteria for renewal of authorization, added Subsec. (d) re probation and revocation of certificate of authorization, redesignated existing Subsec. (b) as Subsec. (e) and made conforming and technical changes throughout section; P.A. 09-99 amended Subsec. (a) by inserting “renewal of the certificate of”, made conforming changes in Subsec. (b), amended Subsec. (c) by rephrasing provisions re payment of fees for renewal of certificate of authorization in Subdiv. (1), inserting “as prescribed by the commissioner or the commissioner's designee” in Subdiv. (2) and requiring school to have passing financial ratio score, and added Subsec. (f) re payment of annual fee to student protection account and Subsec. (g) re maintenance of financial records, effective July 1, 2009; P.A. 11-48 amended Subsecs. (c) and (d) to replace references to Board of Governors of Higher Education and Department of Higher Education with references to Office of Financial and Academic Affairs for Higher Education and references to Commissioner of Higher Education with references to executive director, effective July 1, 2011 (Revisor's note: In Subsecs. (e), (f) and (g), “commissioner” was changed editorially by the Revisors to “executive director” to conform with changes made by P.A. 11-48, S. 232); pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (c) and (d), effective June 15, 2012; P.A. 16-155 amended Subsec. (c) by adding provision re evidence that school is current on rent or mortgage obligations and making technical changes, and amended Subsec. (g) by adding provision re nonaccredited school offering instruction in barbering or hairdressing and annually enrolling fewer than 10 students to file a compiled financial statement, effective July 1, 2016.



Section 10a-22e - (Formerly Sec. 10-7f). Revision of conditions of authorization.

(a) During any period of authorization by the executive director to operate as a private occupational school pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, such private occupational school may request revision of the conditions of its authorization. Such school shall make such request to the executive director, in the manner and on such forms prescribed by the executive director sixty days prior to the proposed implementation date of any intended revision. Such revision shall include, but not be limited to, changes in (1) courses or programs; (2) ownership of the school; (3) name of the school; (4) location of the school's main campus; or (5) location of any of the school's additional classroom sites or branch campuses. A private occupational school requesting revision of the conditions of its authorization based on a change in ownership of the school shall submit an application and letter of credit pursuant to sections 10a-22b and 10a-22c, accompanied by a nonrefundable change of ownership fee made payable to the private occupational school student protection account under section 10a-22u in the amount of two thousand dollars for the private occupational school and two hundred dollars for each branch of a private occupational school in this state.

(b) The executive director, or the executive director's designee, may, not later than thirty days after receipt of a request to revise the conditions of authorization, issue an order prohibiting any such change if it would constitute a material or substantial deviation from the conditions of authorization.

(c) If the executive director, or the executive director's designee, fails to take action upon a request for revision by the thirtieth day following the proposed implementation date of the intended revision, such request shall be deemed approved, and the private occupational school's certificate of authorization shall be so revised for the same period as its current authorization.

(P.A. 79-380, S. 6; P.A. 83-501, S. 5, 12; P.A. 93-294, S. 5, 17; P.A. 06-150, S. 5; P.A. 09-99, S. 4; P.A. 12-156, S. 25.)

History: P.A. 83-501 added provision requiring 30 days notice prior to any revision in conditions of authorization, including notification of changes in courses or programs, ownership of school, name of school or location of school; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7f transferred to Sec. 10a-22e in 1995; P.A. 06-150 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to make conforming changes, to permit schools to request revision of conditions of authorization 60 days prior to implementation date of proposed revision instead of 30 days prior to intended revision, to permit change in location of school's main campus in Subdiv. (4), and to add Subdiv. (5) to permit change in location of additional classroom sites or branches, amended Subsec. (b) to permit commissioner or designee to issue order prohibiting change not later than 30 days after receipt of request for revision and delete language re appeal of order to Board of Governors, and added Subsec. (c) re approval of request for revision if commissioner or designee fails to act by thirtieth day; P.A. 09-99 amended Subsec. (a) by adding requirements for requesting revision of conditions of authorization based on change in school ownership, effective July 1, 2009; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22f - (Formerly Sec. 10-7g). Revocation of certificate of authorization.

(a) A certificate of authorization issued to a private occupational school pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, may be revoked by the executive director if such school (1) ceases to meet the conditions of its authorization; (2) commits a material or substantial violation of sections 10a-22a to 10a-22o, inclusive, or sections 10a-22u to 10a-22w, inclusive, or the regulations prescribed thereunder; (3) makes a false statement about a material fact in application for authorization or renewal; or (4) fails to make a required payment to the private occupational school student protection account pursuant to section 10a-22u.

(b) The executive director, or the executive director's designee, shall serve written notice, by certified mail, return receipt requested upon a private occupational school indicating that revocation of the school's authorization is under consideration and the executive director shall set forth the reasons such revocation is being considered. Not later than forty-five days after mailing such written notice, the executive director, or the executive director's designee, shall hold a compliance conference with the private occupational school.

(c) If, after the compliance conference, the executive director determines that revocation of the certificate of authorization is appropriate, the executive director shall issue an order and serve written notice by certified mail, return receipt requested upon the private occupational school, which notice shall include, but not be limited to, the date of the revocation.

(d) A private occupational school aggrieved by the order of the executive director revoking its certificate of authorization pursuant to subsection (c) of this section shall, not later than fifteen days after such order is mailed, request in writing a hearing before the executive director. Such hearing shall be held in accordance with the provisions of chapter 54.

(P.A. 79-380, S. 7; P.A. 84-176, S. 1, 5; P.A. 86-48, S. 2, 5; P.A. 87-434, S. 2, 5; P.A. 93-294, S. 6, 17; P.A. 96-180, S. 15, 166; 96-244, S. 31, 63; P.A. 06-150, S. 6; P.A. 09-99, S. 5; P.A. 12-156, S. 26.)

History: P.A. 84-176 amended Subsec. (b) to clarify that a school aggrieved by a decision may request a hearing within 14 administrative days after “receipt of written notice” of the completion of an administrative review; P.A. 86-48 amended Subsec. (b) to add time limit for giving of written notice of the determination of the administrative review and to substitute the word “days” for “administrative days” (Revisor's note: References in Subsec. (a) to repealed Sec. 10-7e were deleted editorially by the Revisors); P.A. 87-434 specified when the review is to begin and be completed and extended the amount of time to give written notice of the conclusions of the review; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and made technical changes, effective July 1, 1993; Sec. 10-7g transferred to Sec. 10a-22f in 1995; P.A. 96-180 amended Subsec. (a) by substituting “student protection account” for “default assurance fund”, effective June 3, 1996; P.A. 96-244 also amended Subsec. (a) by replacing “default assurance fund” with “private occupational school student protection account”, effective July 1, 1996; P.A. 06-150 amended Subsec. (a) to make technical changes and, in Subdiv. (3), include false statement in application for renewal as basis for revocation of certification of authorization, amended Subsec. (b) to insert “or the commissioner's designee”, require notice of consideration of revocation to be given by certified mail, return receipt requested, delete provisions re administrative review of consideration of revocation and add provision requiring commissioner or commissioner's designee to hold compliance conference with school, added Subsec. (c) re order by commissioner of revocation of authorization and added Subsec. (d) permitting appeal by aggrieved school to Board of Governors; P.A. 09-99 amended Subsec. (d) by replacing “Board of Governors” with “commissioner”; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22g - (Formerly Sec. 10-7h). Additional classroom sites and branch schools.

(a) A private occupational school which is authorized by the executive director pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, may request authorization to establish and operate additional classroom sites or branch schools for the purpose of offering the occupational instruction authorized by the executive director, provided the additional classroom site or branch school complies with the provisions of subsection (b) of this section. Such school shall make such request for authorization to operate an additional classroom site or branch school, in the manner and on such forms as prescribed by the executive director, at least sixty days prior to the proposed establishment of such additional classroom site or branch school.

(b) The buildings and premises for such additional classroom site or branch school shall meet all applicable state and local fire and zoning requirements, and certificates attesting the same signed by the local fire marshal and zoning enforcement officer shall be filed with the executive director prior to offering such occupational instruction. The additional classroom site or branch school shall be in compliance with the relevant requirements set forth in subsection (g) of section 10a-22b.

(c) The executive director, or the executive director's designee, not later than thirty days after the proposed date for establishment of a branch school, may issue an order prohibiting any such establishment of a branch school if it would constitute a material or substantial deviation from the conditions of authorization or if the private occupational school fails to meet the requirements set forth in subsection (b) of this section.

(d) If the executive director, or the executive director's designee, fails to take action upon the request for revision by the thirtieth day after the proposed date for establishment of such additional classroom site or branch school, such request shall be deemed approved.

(P.A. 79-380, S. 8; P.A. 83-501, S. 6, 12; P.A. 91-295, S. 3, 7; P.A. 93-294, S. 7, 17; P.A. 06-150, S. 7; P.A. 09-99, S. 6; P.A. 12-156, S. 27; P.A. 16-155, S. 5.)

History: P.A. 83-501 amended Subsec. (a) requiring evaluation of branch or extension school pursuant to Subsec. (e) of Sec. 10-7b and requiring payment of $50 nonrefundable fee; P.A. 91-295 in Subsec. (a) increased the fee from $50 to $100; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and made technical changes, effective July 1, 1993; Sec. 10-7h transferred to Sec. 10a-22g in 1995; P.A. 06-150 amended Subsec. (a) to permit schools to request authorization to establish and operate additional classroom sites, require that additional classroom sites and branch schools comply with provisions of Subsec. (b), require request for authorization to be made at least 30 days prior to proposed establishment of additional classroom site or branch school and designate part of subsection as new Subsec. (b), amended said Subsec. (b) to make provisions applicable to additional classroom site and branch school, delete provisions requiring that notice of extension or branch operation and course or program of instruction offered be filed with commissioner, increase amount of annual fee from $100 to $200 to be paid into the private occupational school student protection account, redesignated existing Subsec. (b) as Subsec. (c) and amended subsection to permit commissioner or commissioner's designee to issue order prohibiting establishment of branch school not later than 30 days after proposed date for establishment of branch school and to add failure of school to meet requirements of Subsec. (b) as reason for issuing order, added Subsec. (d) re approval of request upon failure of commissioner or commissioner's designee to act on request by thirtieth day after proposed date for establishment of additional classroom site or branch school, and made technical and conforming changes throughout section; P.A. 09-99 amended Subsec. (b) by making a conforming change and deleting requirement re fee paid annually to student protection account, effective July 1, 2009; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012; P.A. 16-155 amended Subsec. (a) by replacing “thirty” with “sixty” in provision re request for authorization to operate additional classroom site or branch school, effective July 1, 2016.



Section 10a-22h - (Formerly Sec. 10-7i). Representatives of private occupational schools.

(a) No representative of a private occupational school not authorized pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, shall visit the residence of any prospective student, solicit enrollments, sell occupational instruction in any form or manner, make representations or give counsel to prospective students without first obtaining a permit from the executive director. Such permit shall not be represented to constitute approval of the school itself. Any contract entered into in violation of this section shall not be enforceable by such school.

(b) Any person seeking to represent an out-of-state private occupational school not authorized pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, shall file an application with the Office of Higher Education on forms prescribed by the executive director. Upon issuance of a permit, such representative shall pay a nonrefundable fee of five hundred dollars into the private occupational student protection account. The permit shall be valid for a period of one year from date of issuance.

(P.A. 79-380, S. 9; P.A. 91-295, S. 4, 7; P.A. 93-294, S. 8, 17; P.A. 06-150, S. 8; P.A. 11-48, S. 236; P.A. 12-156, S. 28.)

History: P.A. 91-295 in Subsec. (b) increased the fee from $25 to $50; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7i transferred to Sec. 10a-22h in 1995; P.A. 06-150 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b) to require representatives of out-of-state schools not authorized under applicable statutes to file application with Department of Higher Education and to pay nonrefundable fee of $500 into private occupational student protection account; P.A. 11-48 amended Subsec. (b) to replace “Department of Higher Education” with “Office of Financial and Student Affairs for Higher Education” and “commissioner” with “executive director”, effective July 1, 2011 (Revisor's note: In Subsec. (a), “commissioner” was changed editorially by the Revisors to “executive director” to conform with changes made by P.A. 11-48, S. 232); P.A. 12-156 amended Subsec. (b) by replacing “Office of Financial and Student Affairs for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-22i - (Formerly Sec. 10-7j). Administrative penalty.

(a) The executive director may assess any person, board, partnership, association, corporation, limited liability company or other entity which violates any provision of sections 10a-22a to 10a-22o, inclusive, sections 10a-22u to 10a-22w, inclusive, or regulations adopted pursuant to section 10a-22k an administrative penalty in an amount not to exceed five hundred dollars for each day of such violation.

(b) The executive director shall serve written notice upon a private occupational school when the assessment of such an administrative penalty is under consideration. The notice shall set forth the reasons for the assessment of the penalty. Not later than forty-five days after mailing such notice to the private occupational school, the executive director, or the executive director's designee, shall hold a compliance conference with the private occupational school.

(c) If, after the compliance conference, the executive director determines that imposition of an administrative penalty is appropriate, the executive director shall issue an order and serve written notice by certified mail, return receipt requested upon the private occupational school.

(d) A private occupational school aggrieved by the order of the executive director imposing an administrative penalty pursuant to subsection (c) of this section shall, not later than fifteen days after such order is mailed, request in writing a hearing before the executive director. Such hearing shall be held in accordance with the provisions of chapter 54.

(P.A. 79-380, S. 10; P.A. 84-176, S. 2, 5; P.A. 86-48, S. 3, 5; P.A. 90-198, S. 2, 5; P.A. 93-294, S. 9, 17; P.A. 06-150, S. 9; P.A. 09-99, S. 7; 09-116, S. 1; P.A. 12-156, S. 29.)

History: P.A. 84-176 amended section inserting references to Secs. 10-7f to 10-7l, inclusive, and clarifying that the penalty to be assessed is an administrative penalty; P.A. 86-48 added Subsec. (a) designation and substituted “commissioner” for “state board” in Subsec. (a) and added Subsec. (b) re procedures for assessing the penalty and for appeal; P.A. 90-198 in Subsec. (b) increased the number of days for completion of an administrative review from 21 to 45; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7j transferred to Sec. 10a-22i in 1995; P.A. 06-150 amended Subsec. (a) to make conforming changes and include limited liability companies as entities subject to administrative penalty, amended Subsec. (b) to insert “an administrative”, delete provisions re process for administrative review and hearing and add provision requiring compliance conference not later than 45 days after mailing of notice of consideration of administrative penalty, added Subsec. (c) re imposition of administrative penalty after compliance conference and added Subsec. (d) permitting aggrieved school to request hearing before Board of Governors; P.A. 09-99 amended Subsec. (d) by replacing “Board of Governors” with “commissioner”; P.A. 09-116 amended Subsec. (a) by permitting assessment of administrative penalty for violation of regulations adopted pursuant to Sec. 10a-22k; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22j - (Formerly Sec. 10-7k). Court orders to prevent violations.

The executive director, through the Attorney General, may seek an order from the Superior Court to prevent any violation of sections 10a-22a to 10a-22o, inclusive, or sections 10a-22u to 10a-22w, inclusive.

(P.A. 79-380, S. 11; P.A. 93-294, S. 10, 17; P.A. 06-150, S. 10; P.A. 12-156, S. 30.)

History: P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7k transferred to Sec. 10a-22j in 1995; P.A. 06-150 authorized Commissioner of Higher Education, rather than Board of Governors, to prevent violation of specified sections by seeking order from Superior Court through the Attorney General, made technical and conforming changes and deleted provision re injunction in accordance with chapter 916; P.A. 12-156 replaced “commissioner” with “executive director”, effective June 15, 2012.



Section 10a-22k - (Formerly Sec. 10-7l). Regulations.

The Office of Higher Education shall adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive.

(P.A. 79-380, S. 12; P.A. 93-294, S. 11, 17; P.A. 06-150, S. 11; P.A. 11-48, S. 237; P.A. 12-156, S. 31.)

History: P.A. 93-294 made changes necessitated by the transfer of authority for the authorization from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7l transferred to Sec. 10a-22k in 1995; P.A. 06-150 made technical and conforming changes; P.A. 11-48 replaced “Board of Governors” with “board”, effective July 1, 2011; P.A. 12-156 replaced “board” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-22l - Operation without certificate of authorization. Penalty. Investigation.

(a) Any private occupational school operating without a certificate of authorization required under section 10a-22b or operating an additional classroom site or branch school in violation of section 10a-22g shall be fined not more than five hundred dollars for each day of unauthorized operation, to be paid into the private occupational student protection account.

(b) The executive director, or the executive director's designee, may conduct an investigation and, through the Attorney General, maintain an action in the name of the state against any person to restrain or prevent the establishment or operation of an institution that does not have a certificate of authorization.

(P.A. 06-150, S. 12; P.A. 12-156, S. 32.)

History: P.A. 12-156 amended Subsec. (b) by replacing references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22m - School closure. Revocation of certificate of authorization. Seizure of letter of credit. Issuance of certificate of completion.

(a) A private occupational school shall notify the executive director, in writing, at least sixty days prior to closure of such school. The private occupational school shall provide evidence prior to closing that: (1) All course work is or will be completed by current students at the school; (2) there are no refunds due any students; (3) all student records will be maintained as prescribed in section 10a-22n; (4) final payment has been made to the private occupational school student protection account; (5) a designation of service form has been filed with the executive director; and (6) the certificate of authorization has been returned to the executive director.

(b) Any private occupational school that fails to meet the requirements outlined in subsection (a) of this section shall be fined not more than five hundred dollars per day for each day of noncompliance and, pursuant to subdivision (6) of subsection (a) of section 10a-22c, shall be ineligible to be issued a certificate of authorization upon application to operate a private occupational school. Funds collected pursuant to this subsection shall be placed in the private occupational student protection account established pursuant to section 10a-22u.

(c) If the executive director revokes a private occupational school's certificate of authorization, such school shall comply with the requirements of subsection (a) of this section. Failure to comply shall result in further penalties at the discretion of the executive director.

(d) In the event a private occupational school fails to meet the requirements set forth in subsection (a) of this section and closes prior to graduating all current students, the executive director may seize the letter of credit filed by the private occupational school pursuant to subsection (d) of section 10a-22c, and such letter of credit shall be made payable to the private occupational school student protection account. The executive director may expend funds from the private occupational school student protection account up to the amount necessary to facilitate a teach-out of any remaining students up to and including the issuance of a certificate of completion pursuant to subsection (e) of this section. For purposes of this subsection and subsection (e) of this section, (1) “teach-out” means the completion of instruction of a course or program of study in which a student was enrolled, provided the teach-out includes instruction of the entire program of study when a course is a part of such program of study, and (2) “certificate of completion” means the credential, documented in writing, that is issued to a student who completes a course or program of study offered by a private occupational school.

(e) In the event of a private occupational school closure that fails to meet the requirements set forth in subsection (a) of this section, the executive director may issue a certificate of completion to each student that, in the executive director's determination, has successfully completed the student's course or program of study in which the student was enrolled at the private occupational school.

(P.A. 06-150, S. 14; P.A. 12-156, S. 33; P.A. 16-155, S. 7.)

History: P.A. 12-156 replaced “commissioner” with “executive director”, effective June 15, 2012; P.A. 16-155 added Subsec. (d) re seizure of letter of credit and Subsec. (e) re issuance of certificate of completion, effective July 1, 2016.



Section 10a-22n - Maintenance of school records.

(a) A private occupational school shall maintain, preserve and protect, in a manner approved by the executive director, or the executive director's designee, all school records including, but not limited to: (1) Student or academic transcripts; (2) attendance records or other indicators of student progress; (3) copies of individual enrollment agreements or contracts; (4) evidence of tuition payments; and (5) any other documentation as prescribed by the executive director.

(b) The executive director, or the executive director's designee, may at any time during regular business or school hours, with or without notice, visit a private occupational school. During such visitation, the executive director, or the executive director's designee, may request an officer or director of the school to produce, and shall be provided with immediate access to, such records or information as are required to verify that the school continues to meet the conditions of authorization.

(c) If a school ceases to operate as a private occupational school, it shall keep the executive director advised in writing as to the location and availability of student records or shall file all such records with the executive director.

(P.A. 06-150, S. 15; P.A. 11-48, S. 238.)

History: P.A. 11-48 amended Subsec. (a) to replace “Commissioner of Higher Education” with “executive director”, “commissioner” with “executive director” and “commissioner's” with “executive director's”, effective July 1, 2011 (Revisor's note: In Subsecs. (b) and (c), “commissioner” and “commissioner's” were changed editorially by the Revisors to “executive director” and “executive director's”, respectively, to conform with changes made by P.A. 11-48, S. 232).



Section 10a-22o - Enforcement of orders issued by executive director. Investigations by executive director.

(a) The executive director, through the Attorney General, may petition the superior court for the judicial district of Hartford for the enforcement of any order issued by the executive director, and for other appropriate relief. The court may issue such orders as are appropriate to aid in enforcement.

(b) The executive director, or the executive director's designee, may conduct any necessary review, inspection or investigation regarding applications for certificates of authorization or possible violations of sections 10a-22a to 10a-22o, inclusive, or of any applicable regulations of Connecticut state agencies. In connection with any investigation, the executive director or the executive director's designee, may administer oaths, issue subpoenas, compel testimony and order the production of any record or document. If any person refuses to appear, testify or produce any record or document when so ordered, the executive director may seek relief pursuant to subsection (a) of this section.

(P.A. 06-150, S. 13, 16; P.A. 09-99, S. 8; P.A. 12-156, S. 34.)

History: P.A. 09-99 amended Subsec. (a) by deleting “Board of Governors”; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22q - (Formerly Sec. 10-7r). Private occupational school student benefit account.

After each annual determination of the balance of the private occupational school student protection account required by section 10a-22w, if the balance of the account is more than two million five hundred thousand dollars, the State Treasurer shall transfer to a separate, nonlapsing account within the General Fund, to be known as the private occupational school student benefit account, three-fourths of the annually accrued interest of said student protection account.

(P.A. 85-607, S. 1; P.A. 86-312, S. 14, 21; P.A. 87-434, S. 4, 5; P.A. 90-198, S. 3, 5; May 9 Sp. Sess. P.A. 02-1, S. 127.)

History: P.A. 86-312 changed student benefit “fund” from a special fund to a separate nonlapsing “account” within the general fund; P.A. 87-434 provided that the treasurer transfer funds out of protection fund if the balance in the fund is more than 5% of the annual net tuition income rather than $1,000,000 or more and that no transfers shall cause the balance of the fund to fall below 5% of the annual net tuition income rather than $1,000,000; P.A. 90-198 provided that the treasurer transfer funds out of the protection fund if the balance in the fund is more than 6% of the annual net tuition income rather than 5% and that no transfers shall cause the balance of the fund to fall below 6% of the annual net tuition income rather than 5%; Sec. 10-7r transferred to Sec. 10a-22q in 1995 (Revisor's note: In 1995 the word “School” was added editorially by the Revisors after “Private Occupational” for consistency with Sec. 10a-22u which creates the fund and in 1997 references to “Private Occupational School Student Protection Fund” were replaced editorially by the Revisors with “private occupational school student protection account” to conform section with Sec. 10a-22u); May 9 Sp. Sess. P.A. 02-1 added a provision requiring transfer of a portion of the interest in the protection account if the balance in said account exceeds $2,500,000 and deleted former provisions re maintenance of a balance in the protection account equal to 6% of annual net tuition income, effective July 1, 2002.

See Sec. 10a-22u re private occupational school student protection account.



Section 10a-22r - (Formerly Sec. 10-7s). Administration of private occupational school student benefit account. Advisory committee established.

There is established an advisory committee to the executive director consisting of seven members appointed by the executive director, including a representative of the private occupational schools, a representative from the Office of Higher Education and five members chosen from business or industry, state legislators, private occupational school alumni and the general public. Three of the members first appointed to the committee shall be appointed for a term of three years and four of the members first appointed shall be appointed for a term of two years. Thereafter, all members shall be appointed for a term of two years. The executive director shall administer the private occupational school student benefit account with the advice of the advisory committee and may assess the account for all direct expenses incurred in the implementation of this section. The account shall be used to award financial aid grants for the benefit of private occupational school students. The grants shall be paid to the private occupational school designated by the grant recipient to be applied against the tuition expenses of such recipient. If the balance of the student protection account is five per cent or less of the annual net tuition income of the schools which make payments to the account pursuant to section 10a-22u, any unallocated funds in the student benefit account shall be transferred to the student protection account.

(P.A. 85-607, S. 2; P.A. 86-48, S. 4, 5; 86-312, S. 15, 21; 86-333, S. 24, 32; P.A. 87-434, S. 3, 5; P.A. 93-294, S. 12, 17; P.A. 11-48, S. 239; P.A. 12-156, S. 56.)

History: P.A. 86-48 deleted provision authorizing the use of the fund to procure an indemnity or insurance policy; P.A. 86-312 replaced references to student benefit “fund” with references to student benefit “account”; P.A. 86-333 specified length of terms of members of the committee; P.A. 87-434 allowed the commissioner to assess the fund for all direct expenses incurred in the implementation of the section; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and made a technical change, effective July 1, 1993; Sec. 10-7s transferred to Sec. 10a-22r in 1995; (Revisor's note: In 1997 references to “fund” were replaced editorially by the Revisors with references to “account” to conform section with Secs. 10-22q and 10-22u, respectively); P.A. 11-48 replaced “Commissioner of Higher Education” with “executive director” and “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-22s - (Formerly Sec. 10-7t). Duties of executive director of the Office of Higher Education re financial aid grants.

The executive director, with the advice of the advisory committee, shall establish the criteria for awarding financial aid grants. Applications for grants shall be submitted on such forms and in such manner as the executive director, with the advice of the advisory committee, shall prescribe. The executive director shall establish policies, with the advice of the advisory committee, for the return of any portion of a financial aid grant, representing tuition of a student, which would otherwise be refundable.

(P.A. 85-607, S. 3; P.A. 88-136, S. 1, 37; P.A. 93-294, S. 13, 17; P.A. 11-48, S. 240.)

History: P.A. 88-136 deleted obsolete provisions re report on policies and practices of private occupational schools due February 15, 1986; P.A. 93-294 made a change necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7t transferred to Sec. 10a-22s in 1995; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director”, effective July 1, 2011.



Section 10a-22t - (Formerly Sec. 10-7u). Payment of grants by Treasurer.

The Treasurer shall pay financial aid grants, approved and ordered to be paid by the executive director with the advice of the advisory committee, from the student benefit account.

(P.A. 85-607, S. 4; P.A. 86-312, S. 16, 21; P.A. 12-156, S. 35.)

History: P.A. 86-312 replaced reference to student benefit “fund” with reference to student benefit “account”; Sec. 10-7u transferred to Sec. 10a-22t in 1995; P.A. 12-156 replaced “commissioner” with “executive director”, effective June 15, 2012.



Section 10a-22u - (Formerly Sec. 10-14i). Establishment of private occupational school student protection account. Treatment of overpayments and underpayments.

(a) There shall be an account to be known as the private occupational school student protection account within the General Fund. Each private occupational school authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, shall pay to the State Treasurer an amount equal to four-tenths of one per cent of the tuition received by such school per calendar quarter exclusive of any refunds paid, except that correspondence and home study schools authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, shall contribute to said account only for Connecticut residents enrolled in such schools. Payments shall be made by January thirtieth, April thirtieth, July thirtieth and October thirtieth in each year for tuition received during the three months next preceding the month of payment. In addition to amounts received based on tuition, the account shall also contain any amount required to be deposited into the account pursuant to sections 10a-22a to 10a-22o, inclusive. Said account shall be used for the purposes of section 10a-22v. Any interest, income and dividends derived from the investment of the account shall be credited to the account. All direct expenses for the maintenance of the account may be charged to the account upon the order of the State Comptroller. The executive director may assess the account for all direct expenses incurred in the implementation of the purposes of this section which are in excess of the normal expenditures of the Office of Higher Education.

(b) Payments required pursuant to subsection (a) of this section shall be a condition of doing business in the state and failure to make any such payment within thirty days following the date on which it is due shall result in the loss of authorization under section 10a-22f. Such authorization shall not be issued or renewed if there exists a failure to make any such payment in excess of thirty days following the date on which it is due.

(c) If an audit conducted by the Office of Higher Education determines that a school has paid into the private occupational school student protection account an amount less than was required, the school shall pay such amount plus a penalty of ten per cent of the amount required to the State Treasurer within thirty days of receipt of notice from the executive director or his designee of the amount of the underpayment and penalty.

(d) If an audit conducted by the Office of Higher Education determines that a school has paid into the private occupational school student protection account an amount more than was required, subsequent payment or payments by the school shall be appropriately credited until such credited payment or payments equal the amount of the overpayment.

(P.A. 77-440, S. 1; P.A. 78-158, S. 1, 4; P.A. 79-380, S. 13; P.A. 83-150, S. 1, 4; P.A. 84-176, S. 3, 5; P.A. 93-294, S. 14, 17; P.A. 94-95, S. 8; P.A. 95-226, S. 20, 30; P.A. 97-285, S. 1, 2; P.A. 99-192, S. 1, 2; May 9 Sp. Sess. P.A. 02-1, S. 128; P.A. 06-150, S. 17; P.A. 09-99, S. 9; P.A. 11-48, S. 241; P.A. 12-156, S. 56; June Sp. Sess. P.A. 15-5, S. 430.)

History: P.A. 78-158 required payment to treasurer of one-half of 1%, rather than 1%, of tuition received, rather than of tuition paid by newly enrolled students, excepted refunds and made special provision for payments relative to correspondence and home study schools, revised payment schedule slightly and allowed state board to assess fund for expenses incurred in implementation of section which exceed normal expenses for accounting, auditing and clerical services in Subsec. (a); P.A. 79-380 replaced references to repealed Sec. 10-8 with references to Secs. 10-7a to 10-7l and substituted “authorized” and “authorization” for “licensed” and “licensure”; P.A. 83-150 changed name from “Proprietary School Default Assurance Fund” to “Private Occupational School Student Protection Fund”, deleted obsolete reference to payments made in 1978 and authorized commissioner of education and department of education rather than state board of education to administer fund; P.A. 84-176 added Subsecs. (c) and (d) re treatment of overpayments and underpayments to the fund; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, added Subsec. (a)(2) re the fiscal years ending June 30, 1994 and June 30, 1995, and made technical changes, effective July 1, 1993; Sec. 10-14i transferred to Sec. 10a-22u in 1995; P.A. 94-95 changed name of fund from “Private Occupational School Student Protection Fund” to “private occupational school student protection account”; P.A. 95-226 extended Subdiv. (2) to the fiscal years ending June 30, 1996, and June 30, 1997, increased the limit for personnel and administrative services from $100,000 to $118,000 and made a technical change, effective July 1, 1995; (Revisor’s note: In 1997 references in Subsecs. (c) and (d) to “Private Occupational School Student Protection Fund” were changed editorially by the Revisors to “private occupational school student protection account” to conform said Subsecs. with Subsec. (a) as amended by P.A. 94-95); P.A. 97-285 amended Subdiv. (2) of Subsec. (a)(2) to substitute the fiscal years ending in 1998 and 1999 for the fiscal years ending in 1996 and 1997, to increase the amount from $118,000 to $150,000, to set the limit of the annual interest accrual and to specify that the amount transferred be used for positions and responsibilities relating to Secs. 10a-22a to 10a-22k, inclusive, effective July 1, 1997; P.A. 99-192 amended Subsec. (a)(2) to change the dates to the fiscal years ending June 30, 2000, and June 30, 2001, and to increase the amount from $150,000 to $170,000, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to add a provision that no additional school assessments shall be made if the resources of the protection account exceed $2,500,000, effective July 1, 2002; P.A. 06-150 amended Subsec. (a) to change internal section references; P.A. 09-99 amended Subsec. (a) by requiring that student protection account contain amounts deposited pursuant to Secs. 10a-22a to 10a-22o, effective July 1, 2009; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director” and replaced “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by changing “one-half” to “four-tenths”, deleting “for accounting, auditing and clerical services”, deleting former Subdiv. (2) re assessment of account for fiscal years ending June 30, 2000, and June 30, 2001, and making a conforming change, effective July 1, 2015.



Section 10a-22v - (Formerly Sec. 10-14j). Application for refund of tuition.

Any student enrolled in a private occupational school authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, who is unable to complete a course or unit of instruction at such school because of the insolvency or cessation of operation of the school and who has paid tuition for such course or unit of instruction, may make application to the executive director for a refund of tuition from the account established pursuant to section 10a-22u to the extent that such account exists or has reached the level necessary to pay outstanding approved claims, except that in the case of distance learning and correspondence schools authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, only Connecticut residents enrolled in such schools may be eligible for such refund. Upon such application, the executive director shall determine whether the applicant is unable to complete a course or unit of instruction because of the insolvency or cessation of operation of the school to which tuition has been paid. The executive director may summon by subpoena any person, records or documents pertinent to the making of a determination regarding insolvency or cessation of operation. For the purpose of making any tuition refund pursuant to this section, a school shall be deemed to have ceased operation whenever it has failed to complete a course or unit of instruction for which the student has paid a tuition fee and, as a result, the school's authorization has been revoked pursuant to section 10a-22f. If the executive director finds that the applicant is entitled to a refund of tuition because of the insolvency or cessation of operation of the school, the executive director shall determine the amount of an appropriate refund which shall be equal to or a portion of the tuition paid for the uncompleted course or unit of instruction. Thereafter the executive director shall direct the State Treasurer to pay, per order of the Comptroller, the refund to the applicant or persons, agencies or organizations indicated by the applicant who have paid tuition on the student's behalf. If the student is a minor, payment shall be made to the student's parent, parents or legal guardian. In no event shall a refund be made from the student protection account for any financial aid provided to or on behalf of any student in accordance with the provisions of Title IV, Part B of the Higher Education Act of 1965, as amended from time to time. Each recipient of a tuition refund made in accordance with the provisions of this section shall assign all rights to the state of any action against the school or its owner or owners for tuition amounts reimbursed pursuant to this section. Upon such assignment, the state may take appropriate action against the school or its owner or owners in order to reimburse the student protection account for any expenses or claims that are paid from the account and to reimburse the state for the reasonable and necessary expenses in undertaking such action. Any student who falsifies information on an application for tuition reimbursement shall lose his or her right to any refund from the account.

(P.A. 77-440, S. 2; P.A. 78-158, S. 2, 4; P.A. 79-380, S. 14; P.A. 82-406, S. 1; P.A. 83-150, S. 2, 4; P.A. 93-294, S. 15, 17; P.A. 06-150, S. 18; P.A. 07-164, S. 1; P.A. 09-99, S. 10; P.A. 11-48, S. 242; P.A. 16-24, S. 2.)

History: P.A. 78-158 allowed refunds to extent fund “has reached the level necessary to pay outstanding approved claims”, made special reference to procedure when correspondence and home study schools are involved, deleted reference to proportionate share of fund when money not sufficient to pay all claims in full, deleted provision for refund to be paid other school at applicant's request and allowed payment to “persons, agencies or organizations ...” who have paid tuition on the student's behalf or to parent(s) or guardian(s) if student is a minor; P.A. 79-380 replaced references to repealed Sec. 10-8 with references to Secs. 10-7a to 10-7l and substituted “authorized” for “licensed”; P.A. 82-406 granted board of education subpoena power for purpose of making a determination regarding insolvency; P.A. 83-150 defined “ceased operation” for purposes of making a tuition refund, authorized commissioner rather than state board to make refund determinations, and made provision for assignment of rights to state in any action against school for tuition reimbursed; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-14j transferred to Sec. 10a-22v in 1995; (Revisor's note: In 1997 references to “Student Protection Fund” and “fund” were replaced editorially by the Revisors with references to “student protection account” and “account” to conform section with Sec. 10a-22u); P.A. 06-150 changed internal section references; P.A. 07-164 added provision re student who falsifies information on application for tuition reimbursement shall lose right to refund from student protection account; P.A. 09-99 made a technical change and excluded refund for financial aid provided in accordance with Title IV, Part B of the Higher Education Act of 1965, effective July 1, 2009; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director”, effective July 1, 2011; P.A. 16-24 added “distance learning and” and deleted “and home study”, effective July 1, 2016.



Section 10a-22w - (Formerly Sec. 10-14k). Treasurer to determine balance of account.

On or before June thirtieth of each year the State Treasurer shall determine the balance of the account established pursuant to section 10a-22u.

(P.A. 77-440, S. 3; P.A. 78-158, S. 3, 4; P.A. 79-380, S. 15; P.A. 83-150, S. 3, 4; P.A. 84-176, S. 4, 5; P.A. 87-434, S. 1, 5; P.A. 90-198, S. 4, 5; May 9 Sp. Sess. P.A. 02-1, S. 129; P.A. 16-24, S. 3.)

History: P.A. 78-158 replaced provisions concerning reductions of payments based on millions of dollars in fund with provisions for cessation of payments when fund is at or above $1,000,000 until such time as balance falls below $1,000,000 mark, for resumption of payments when necessary and for initial payments by newly-licensed schools; P.A. 79-380 changed dates relating to initial payment schedule; P.A. 83-150 deleted reference to repealed Sec. 10-8; P.A. 84-176 clarified language re payments into the fund to maintain the balance at $1,000,000; P.A. 87-434 substituted October 1, 1987, for October 1, 1977, changed the balance in the fund at which payments cease for certain schools from $1,000,000 or more to “more than five per cent ...” and the balance below which payments are to resume from $1,000,000 to “four per cent ...” and made technical changes accordingly; P.A. 90-198 changed the balance in the fund at which payments cease for certain schools from 5% of the annual net tuition income to 6% and the balance below which payments are to resume from 4% of the annual net tuition income to 5% and made technical changes accordingly; Sec. 10-14k transferred to Sec. 10a-22w in 1995; (Revisor's note: In 1997 references to “fund” were replaced editorially by the Revisors with references to “account” to conform section with Sec. 10a-22u); May 9 Sp. Sess. P.A. 02-1 added provision that if the balance of the account is more than $2,500,000, further payments to the account shall cease until it falls below 5% of such annual net tuition income and deleted former provision which provided for such cessation if the balance in the account was more than 6% of the annual net tuition income of schools, effective July 1, 2002; P.A. 16-24 deleted provisions re State Treasurer to cease payments to account based on balance of account, effective July 1, 2016.

See Sec. 10a-22q et seq. re private occupational school student benefit account and the transfer of annually accrued interest from the private occupational school student protection account to the benefit account.



Section 10a-22x - (Formerly Sec. 10-14l). Regulations.

The Office of Higher Education shall adopt such regulations as are necessary to carry out the purposes of this chapter.

(P.A. 77-440, S. 4; P.A. 93-294, S. 16, 17; P.A. 11-48, S. 243; P.A. 12-156, S. 36.)

History: P.A. 93-294 made a change necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-14l transferred to Sec. 10a-22x in 1995; P.A. 11-48 replaced “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; P.A. 12-156 replaced “State Board of Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-22y - Hospital-based occupational schools: Authorization period. Renewal fee. Annual fee. Payment into private occupational school student protection account.

Notwithstanding the provisions of section 10a-22d, the authorization period for each hospital-based occupational school described in subsection (h) of section 10a-22b shall be three years. Each hospital-based occupational school shall pay a fee of two hundred dollars for renewal of its certificate of authorization. Each hospital-based occupational school shall pay an annual fee of two hundred dollars for each year after the first year of authorization that the hospital-based occupational school is authorized by the commissioner to offer occupational instruction. The renewal fee and the annual fee shall be payable to the private occupational school student protection account. Each hospital-based occupational school shall pay one-half of one per cent of its net tuition revenue received by such school per calendar quarter into the private occupational school student protection account, in accordance with section 10a-22u.

(P.A. 08-116, S. 9; P.A. 09-99, S. 11.)

History: P.A. 08-116 effective July 1, 2008; P.A. 09-99 required payment of $200 annual fee and made conforming changes, effective July 1, 2009.



Section 10a-22z - Butler Business School and Sawyer School certificates of completion.

The Office of Higher Education is authorized to issue certificates of completion to every student who has been determined by said office to have successfully completed such student's course of study at the Butler Business School located in the city of Bridgeport or the Sawyer School located in the town of Hamden and the city of Hartford.

(P.A. 13-1, S. 1.)

History: P.A. 13-1 effective March 8, 2013.



Section 10a-23 and 10a-24 - Transfer of functions, powers and duties. Meaning of term “Board of Higher Education”.

Sections 10a-23 and 10a-24 are repealed, effective June 15, 2012.

(P.A. 82-218, S. 36, 37, 46; P.A. 83-105, S. 1; 83-587, S. 17, 96; P.A. 84-241, S. 2, 5; P.A. 93-353, S. 23, 52; P.A. 95-212, S. 6, 7; P.A. 11-48, S. 285; P.A. 12-156, S. 63.)



Section 10a-25 - Use of term “Department of Higher Education”.

Section 10a-25 is repealed.

(P.A. 82-218, S. 38, 46; P.A. 88-136, S. 36, 37.)



Section 10a-25a - Declaration of policy.

It is hereby found and determined that it is in the best interest of the state to encourage, promote, develop and assist the growth or establishment of high technology products and programs which are necessary to provide and maintain employment and tax revenues and that financial assistance to encourage, promote, develop and assist high technology products, techniques, processes and programs, including higher educational and vocational education programs is an important function of the state. It is a matter of legislative determination that state financial assistance in the high technology area is necessary to increase employment and public revenues and therefore the provisions of sections 10a-25b to 10a-25g, inclusive, are in the public interest and for the public benefit and good.

(P.A. 83-492, S. 1, 11.)

See Sec. 32-41b re high technology projects and programs.



Section 10a-25b - Issuance of bonds; use of bond proceeds.

(a) The State Bond Commission may authorize the issuance of bonds of the state in one or more series in accordance with the provisions of sections 10a-25a to 10a-25g, inclusive, but not in excess of the aggregate amount of twenty-two million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent hereinafter stated, shall be used to encourage, promote, develop and assist high technology products and programs within Connecticut by infusion of financial assistance in situations when such financial aid would not otherwise reasonably be available from other sources as hereinafter stated: (1) For the State Board of Education: High technology equipment for programs in the technical high schools, not exceeding two million dollars; (2) for Connecticut Innovations, Incorporated: (A) Matching funds for cooperative high technology research and development projects and programs, not exceeding nine million dollars; (B) financial aid, as defined in subdivision (4) of section 32-34, to public institutions of higher education for high technology projects and programs, not exceeding eleven million five hundred thousand dollars.

(P.A. 83-492, S. 2, 11; P.A. 86-396, S. 16, 25; P.A. 87-405, S. 13, 26; P.A. 88-343, S. 9, 32; P.A. 89-331, S. 12, 30; P.A. 90-297, S. 6, 24; June Sp. Sess. P.A. 91-4, S. 12, 25; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 10, 20; P.A. 12-116, S. 87.)

History: P.A. 86-396 amended Subsec. (a) to increase bond authorization from $5,500,000 to $10,500,000 and amended Subsec. (b)(2) to increase Subpara. (A) from $1,000,000 to $3,000,000 and to increase Subpara. (B) from $2,500,000 to $5,500,000 P.A. 87-405 amended Subsec. (a) to increase the bond authorization from $10,500,000 to $14,500,00 and amended Subsec. (b)(2) to increase Subpara. (A) from $3,000,000 to $5,000,000 and to increase Subpara. (B) from $5,500,000 to $7,500,000; P.A. 88-343 amended Subsec. (a) to increase the bond authorization from $14,500,000 to $18,500,000 and amended Subsec. (b)(2) to increase Subpara. (A) from $5,000,000 to $7,000,000 and to increase Subpara. (B) from $7,500,000 to $9,500,000; P.A. 89-331 increased the bond authorization from $18,500,000 to $20,500,000, increasing funds for high technology projects and programs by $2,000,000; P.A. 90-297 amended Subsec. (a) to increase the bond authorization from $20,500,000 to $22,500,000 and amended Subsec. (b)(2) to increase Subpara. (A) from $8,000,000 to $9,000,000 and to increase Subpara. (B) from $10,500,000 to $11,500,000; June Sp. Sess. P.A. 91-4 changed “the department of higher education” in Subsec. (b)(2) to “the department of economic development”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (b)(2) to replace reference to Department of Economic and Community Development with Connecticut Innovations Inc. and to change Subpara. (b)(2)(B) from grants to financial aid as defined in Sec. 32-34(4), effective July 31, 1997; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 10a-25c - Bond authorization.

(a) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 10a-25a to 10a-25g, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section and from time to time renewed. Such bonds shall mature at such time or times not exceeding ten years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(b) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in it discretion, may require.

(P.A. 83-492, S. 3, 11; P.A. 84-546, S. 28, 173.)

History: P.A. 84-546 made technical changes in Subsec. (a).



Section 10a-25d - “State moneys” defined; use of federal, private or other moneys for projects.

For the purposes of sections 10a-25a to 10a-25g, inclusive, “state moneys” means the proceeds of the sale of bonds authorized pursuant to said sections or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed as provided in subsection (b) of section 10a-25c for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to said subsection (b) of section 10a-25c, shall include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available hereunder for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, the amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project. Any other federal, private or other moneys then available or thereafter to be made available for costs in connection with such project upon receipt shall, in conformity with applicable federal and state law, be used by the Treasurer to meet principal of outstanding bonds issued pursuant to sections 10a-25a to 10a-25g, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet principal of such temporary notes or whenever principal of any such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued and the aggregate amount of bonds which may be authorized pursuant to section 10a-25b shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(P.A. 83-492, S. 4, 11; P.A. 84-546, S. 29, 173.)

History: P.A. 84-546 made technical changes to section.



Section 10a-25e - Use of bond proceeds.

Any balance of proceeds of the sale of said bonds authorized for any project described in subsection (b) of section 10a-25b in excess of the cost of such project may be used to complete any other project described in said section if the State Bond Commission shall so determine and direct. Any balance of proceeds of the sale of said bonds in excess of the costs of all the projects described in subsection (b) of section 10a-25b shall be deemed appropriated and shall be used for the purposes of retiring such portion of the indebtedness on said bonds as may be retired by the amount of such balance.

(P.A. 83-492, S. 5, 11.)



Section 10a-25f - General obligation bonds.

Said bonds issued pursuant to sections 10a-25a to 10a-25g, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 83-492, S. 6, 11.)



Section 10a-25g - Grants to develop high technology projects and programs.

Through Connecticut Innovations, Incorporated the state may provide financial aid, as defined in subdivision (4) of section 32-34, for the development of high technology projects and programs in accordance with the provisions of subdivision (2) of subsection (b) of section 10a-25b. Such funding shall be made in accordance with written procedures adopted by Connecticut Innovations, Incorporated in accordance with the provisions of section 1-121. Until June 30, 1996, Connecticut Innovations, Incorporated may use not more than three per cent of the total amount of any annual bond allocation for high technology projects and programs described in section 10a-25b or this section, for the administration and evaluation of such projects and programs.

(P.A. 83-492, S. 7, 11; P.A. 84-241, S. 2, 5; P.A. 88-360, S. 46, 63; June Sp. Sess. P.A. 91-4, S. 13, 25; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 11, 20.)

History: P.A. 84-241 added “of higher education” to board of governors' title; P.A. 88-360 provided that the department of higher education may use not more than 3% of the total amount of any annual bond allocation for the projects and programs for administration and evaluation; June Sp. Sess. P.A. 91-4 changed “the department of higher education” to “the department of economic development” and deleted a reference to the “board of governors of higher education”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 5 Sp. Sess. P.A. 97-1 replaced reference to Department of Economic and Community Development with Connecticut Innovations, Inc., state financial assistance in the form of grants with financial aid as defined in Sec. 32-34(4), regulations with written procedures and made conforming and technical changes, effective July 31, 1997; (Revisor's note: In 2001 a reference to section “10a-25g” was replaced editorially by the Revisors with the words “this section” to conform section with customary statutory usage).

See Secs. 32-41t, 32-41u re cooperative high technology research and development program involving corporations and institutions of higher learning.



Section 10a-25h - Higher education centers of excellence.

(a) In order to develop and further encourage excellence in public higher education, the boards of trustees of the constituent units of the state system of higher education, not including Charter Oak State College, are hereby authorized to establish and administer centers to be known as Connecticut higher education centers of excellence. Appropriations to these centers shall be used for the development or enhancement of essential support for academic, research, or public service centers of excellence which have gained or may gain regional and national prominence or for libraries or equipment for present enhancement to existing programs deemed to have potential for excellence with such enhancement.

(b) For the purposes of this section, a center of excellence is defined as a distinctive or potentially distinctive instructional, research or public service program at an institution of a constituent unit of the state system of higher education.

(c) Priority of funding for centers of excellence shall be for those programs which receive matching support, in the form of in-kind or actual funds, from business, industry or federal government sources.

(P.A. 84-368, S. 1, 5; P.A. 86-283, S. 1; P.A. 14-117, S. 9.)

History: Editorial substitution of the word “of” for the word “for” in board of governors' title was made to conform with provisions of P.A. 84-241, S. 2; P.A. 86-283 substituted the boards of trustees of the constituent units for the board of governors of higher education and substituted centers of excellence for fund for excellence in Subsec. (a); P.A. 14-117 amended Subsec. (a) to change “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014.



Section 10a-25i - Appropriation. Solicitation of private funds; disbursement.

(a) Annual appropriations not to exceed in total one per cent of the total General Fund appropriation for the preceding year for the constituent units of the state system of higher education shall be made to said constituent units to support centers of excellence recommended for funding pursuant to section 10a-25j. The amount of funds going to any one constituent unit annually shall not exceed one per cent of the General Fund appropriation for such unit in the preceding year.

(b) The constituent units of the state system of higher education, not including Charter Oak State College, are authorized to solicit, receive and maintain funds from private sources to be used for the centers of excellence.

(P.A. 84-368, S. 2, 5; P.A. 86-283, S. 2; P.A. 14-117, S. 5.)

History: Editorial addition of the phrase “of higher education” in references to board of governors was made to conform with provisions of P.A. 84-241, S. 2; P.A. 86-283 substituted “annual appropriations” for “an annual appropriation”, inserted “in total”, and provided that appropriations be made to the constituent units to support centers of excellence rather than to the department of higher education for the fund for excellence in Subsec. (a), and in Subsec. (b) substituted the constituent units for the board of governors and “centers of” for “fund for” excellence and deleted provisions re allocation of private funds; P.A. 14-117 amended Subsec. (b) to change “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014.



Section 10a-25j - Identification of centers of excellence; evaluation of program.

The Board of Regents for Higher Education shall, in consultation with representatives of the board of trustees of the constituent units, including faculty, develop guidelines for identifying centers of excellence. Initial proposals for funding centers of excellence shall originate within the constituent units, from faculty, staff or administration. The proposals shall be reviewed and approved by the board of trustees of the constituent unit to ensure that they conform to institutional priorities. The Board of Regents for Higher Education shall select a committee, including faculty and staff representatives from constituent units, to review proposals and make recommendations to the board. The Board of Regents for Higher Education shall: (1) Consider and select proposals; (2) request as part of its consolidated budget, pursuant to section 10a-6, appropriations to support centers of excellence recommended for funding pursuant to this section; and (3) provide for the evaluation of the effectiveness of the centers of excellence in meeting the goals established in subsection (a) of section 10a-25h.

(P.A. 84-368, S. 3, 5; P.A. 86-283, S. 3; P.A. 11-48, S. 285.)

History: Editorial addition of the phrase “of higher education” in references to board of governors was made to conform with provisions of P.A. 84-241, S. 2; P.A. 86-283 substituted the requirement that the board of governors of higher education contract with the constituent units with the requirement that it request appropriations to support centers of excellence and substituted “centers of” for “fund for” excellence; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-25n to 10a-25p - High technology doctoral fellowship program. Eligibility for fellowships. Regulations.

Sections 10a-25n to 10a-25p, inclusive, are repealed, effective July 1, 2013.

(P.A. 87-408, S. 1–3, 5; P.A. 88-360, S. 57, 63; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10a-26 - (Formerly Sec. 10-329b). Status of students for purposes of tuition charges.

(a) For the purposes of this section, sections 10a-77, 10a-99 and 10a-105, and this part: (1) A “full-time student” means a student who has been registered and who has been accepted for matriculation at a constituent unit of the state system of higher education in a course of study leading to an associate, bachelor or advanced degree or whose course of instruction or credit hour load indicates pursuit toward a degree; (2) “tuition” means a direct charge for institutional programs, which is clearly delineated from any other fees.

(b) In order to defray part of the cost of the higher education institutional programs at the constituent units of the state system of higher education, tuition shall be charged as provided in said sections 10a-77, 10a-99 and 10a-105 for each full-time student or shall be prorated in the case of a student carrying less than seventy-five per cent of the credit hours defined as a full-time load by the institution. Any person enrolled in and paying extension fees for a course in an educational extension program or a summer session shall not be charged tuition for such course.

(c) Fees charged for educational extension programs and for summer school sessions under sections 10a-77, 10a-99 and 10a-105 shall not be deemed to be tuition within the meaning of this section.

(1969, P.A. 812, S. 7–11; June, 1971, P.A. 5, S. 126; P.A. 73-474, S. 8, 9; P.A. 74-120; P.A. 81-468, S. 1, 11; P.A. 82-373, S. 2, 4; P.A. 84-365, S. 1, 12; P.A. 91-256, S. 12, 69; P.A. 92-126, S. 36, 48.)

History: 1971 act amended Subsec. (a) to extend applicability to Secs. 10-38h, 10-108c, 10-116 and 10-119a, to redefine “out-of-state student” in terms of legal address at time of application rather than at time of acceptance or registration and to clarify effect of established status of student, amended Subsec. (b) to substitute “tuition ... as provided in sections 10-38h, 10-108c, 10-116 and 10-119a” for specific sum of $150 per semester, to delete references to “out-of-state” students and to replace “exempt from the payment of tuition under this section” with “charged the same tuition as is payable by a resident of this state”, amended Subsec. (c) to change beginning date for tuition charge from fall semester of 1970-71 college year to semester beginning in January, 1972, and to delete reference to tuition being in addition to fees or differential rates charged during 1969-70 college year and deleted Subsec. (e) re refunds of tuition; P.A. 73-474 amended Subsec. (a) to delete definitions of “constituent unit of the state system of higher education” and “out-of-state student” and to delete provision re status enacted in 1971; P.A. 74-120 amended Subsec. (b) to exempt persons paying extension fees from tuition charge; P.A. 81-468 established tuition funds for The University of Connecticut and The University of Connecticut Health Center, which funds are exempt from requirement that funds received for tuition be deposited to resources of general fund, effective July 1, 1981, and replaced reference to “instructional programs” with reference to “institutional programs”; P.A. 82-373 deleted provision in Subsec. (b) setting tuition for residents of other New England states at rate paid by Connecticut residents under New England Board of Higher Education Compact; Sec. 10-329b transferred to Sec. 10a-26 in 1983; P.A. 84-365 amended Subsecs. (a) and (b) deleting provision re deposit of amounts charged for tuition in general fund; P.A. 91-256 deleted obsolete Subsec. (c) relettered Subsec. (d) as Subsec. (c) and made technical changes; P.A. 92-126 removed references to repealed Sec. 10a-83.



Section 10a-27 - (Formerly Sec. 10-329c). Statement of policy.

It is the intent of the legislature that the constituent units in the state system of higher education shall apply uniform rules, as provided in this part, in determining whether students shall be classified as in-state or out-of-state students for tuition purposes.

(P.A. 73-474, S. 1, 9.)

History: Sec. 10-329c transferred to Sec. 10a-27 in 1983 pursuant to reorganization of higher education system.



Section 10a-28 - (Formerly Sec. 10-329d). Definitions.

For the purposes of this part:

(1) “Institution” means a constituent unit in the state system of higher education;

(2) “Residence” or “reside” denotes continuous and permanent physical presence within this state, provided temporary absence for short periods of time shall not affect the establishment of a residence;

(3) “Domicile” denotes a person's true, fixed and permanent home and place of habitation. It is the place where he intends to remain, and to which he expects to return when he leaves without intending to establish a new domicile elsewhere;

(4) “Emancipated person” means a person who has attained the age of eighteen years, and whose parents have entirely surrendered the right to the care, custody and earnings of such person and who no longer are under any legal obligation to support or maintain such person. If any of the aforesaid tests are not met, such person shall be deemed an “unemancipated person”;

(5) “Parent” means a person's father; or if he has no father, his mother; or if one parent has custody of an unemancipated person, the parent having custody; or if there is a guardian or legal custodian of an unemancipated person, then such guardian or legal custodian, provided there are no circumstances indicating that such guardianship or custodianship was created primarily for the purpose of conferring the status of an in-state student on such unemancipated person;

(6) Attendance at a school or schools in this state shall be deemed “continuous” if the person claiming continuous attendance has been enrolled at a school or schools in this state as a full-time student, as such term is defined in section 10a-26.

(P.A. 73-474, S. 2, 9.)

History: Sec. 10-329d transferred to Sec. 10a-28 in 1983 pursuant to reorganization of higher education system.



Section 10a-29 - (Formerly Sec. 10-329e). Determination of student status.

The following shall determine the status of a student:

(1) Every person having his domicile in this state shall be entitled to classification as an in-state student for tuition purposes. Except as otherwise provided in this part, no person having his domicile outside of this state shall be eligible for classification as an in-state student for tuition purposes;

(2) The domicile of an unemancipated person is that of his parent;

(3) Upon moving to this state, an emancipated person employed full-time who provides evidence of domicile may apply for in-state classification for such person’s spouse and unemancipated children after six consecutive months of residency and, provided such person is not himself or herself in this state primarily as a full-time student, such person’s spouse and unemancipated children may at once be so classified, and may continue to be so classified as long as such person continues such person’s domicile in this state;

(4) Any unemancipated person who remains in this state when such person’s parent, having theretofore been domiciled in this state, removes from this state, shall be entitled to classification as an in-state student until attainment of the degree for which such person is currently enrolled, as long as such person’s attendance at a school or schools in this state shall be continuous;

(5) The spouse of any person who is classified or is eligible for classification as an in-state student shall likewise be entitled to classification as an in-state student;

(6) A member of the armed forces who is stationed in this state pursuant to military orders shall be entitled to classification as an in-state student;

(7) An unemancipated person whose parent is a member of the armed forces and stationed in this state pursuant to military orders shall be entitled to classification as an in-state student. The student, while in continuous attendance toward the degree for which he is currently enrolled, shall not lose his residence when his parent is thereafter transferred on military orders;

(8) A student that is from another state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico shall be classified as an in-state student, if such student (A) attended for three years and graduated from a high school in this state, and (B) was sponsored, housed and supported during attendance at such school by a program, such as the “A Better Chance” program, established as a nonprofit organization that raises charitable funds on the local level for the purpose of giving students who are minority students, from single parent homes or live in poverty, an opportunity to attend school in a different environment. For purposes of this subdivision, “minority student” means a student whose racial ancestry is defined as other than white by the Bureau of Census of the United States Department of Commerce; and

(9) In accordance with 8 USC 1621(d), a person, other than a nonimmigrant alien as described in 8 USC 1101(a)(15)(A) to 8 USC 1101(a)(15)(S), inclusive, and 8 USC 1101(a)(15)(V), shall be entitled to classification as an in-state student for tuition purposes, (A) if such person (i) resides in this state, (ii) attended any educational institution in this state and completed at least two years of high school level education in this state, (iii) graduated from a high school in this state, or the equivalent thereof, and (iv) is registered as an entering student, or is enrolled at a public institution of higher education in this state, and (B) if such person is without legal immigration status, such person files an affidavit with such institution of higher education stating that he or she has filed an application to legalize his or her immigration status, or will file such an application as soon as he or she is eligible to do so.

(P.A. 73-474, S. 3, 9; P.A. 05-110, S. 1; P.A. 06-135, S. 6; 06-196, S. 68; P.A. 11-43, S. 1; P.A. 15-82, S. 1.)

History: Sec. 10-329e transferred to Sec. 10a-29 in 1983 pursuant to reorganization of higher education system; P.A. 05-110 added new Subdiv. (6) re member of armed forces stationed in this state and redesignated existing Subdiv. (6) as Subdiv. (7), effective July 1, 2005; P.A. 06-135 added Subdiv. (8) re “A Better Chance” program students, effective July 1, 2006; P.A. 06-196 made technical changes in Subdivs. (3) and (4), effective June 7, 2006; P.A. 11-43 added Subdiv. (9) re status of persons, including those without legal immigration status, who reside in this state, attended any educational institution and completed at least 4 years of high school in this state, graduated from a high school in this state and are registered at or enrolled in a public institution of higher education in this state, effective July 1, 2011; P.A. 15-82 amended Subdiv. (9) to replace reference to 8 USC 1101(a)(15) with reference to 8 USC 1101(a)(15)(A) to 8 USC 1101(a)(15)(S), inclusive, and 8 USC 1101(a)(15)(V) and to change high school requirement from 4 years to 2 years, effective July 1, 2015.



Section 10a-30 - (Formerly Sec. 10-329f). Presumptions.

Unless the contrary appears to the satisfaction of the registering authority of the institution at which a student is registering, it shall be presumed that:

(1) The establishment of a new domicile in this state by an emancipated person has not occurred until he has resided in this state for a period of not less than one year;

(2) No emancipated person shall be deemed to have gained residence while attending any educational institution in this state as a full-time student, as such status is defined by the governing board of such institution, in the absence of a clear demonstration that he has established domicile in the state;

(3) Once established, a domicile is not lost by mere absence unaccompanied by intention to establish a new domicile;

(4) The domicile of any emancipated person receiving regular financial assistance from his parent, or whose parent's income was taken into account by any private or governmental agency furnishing financial educational assistance to such person, including scholarships, loans or otherwise, is that of his parent. Notwithstanding the definition of “parent” contained in subsection (5) of section 10a-28, if such person's parents have separate domiciles, his domicile shall be that of the parent furnishing him the greater financial assistance, or of the parent having the larger income if neither furnishes such assistance; and

(5) A person does not gain or lose in-state status by reason of his presence in any state or country while a member of the armed forces of the United States; provided a member of the armed forces may obtain in-state status for himself and his dependents by establishing his domicile in this state.

(P.A. 73-474, S. 4, 9; P.A. 88-136, S. 19, 37; P.A. 91-174, S. 5, 16.)

History: Sec. 10-329f transferred to Sec. 10a-30 in 1983 pursuant to reorganization of higher education system; P.A. 88-136 deleted the presumption re the domicile of a married woman and renumbered Subdivs. (5) and (6) as (4) and (5); P.A. 91-174 in Subdiv. (1) substituted one year for six months' residency.



Section 10a-31 - (Formerly Sec. 10-329g). Guidelines.

The Board of Regents for Higher Education shall adopt guidelines by July 1, 1973, applicable to all the constituent units in the state system of higher education that will insure uniform criteria to aid the institutions in determining the tuition status of any student.

(P.A. 73-474, S. 5, 9; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; Sec. 10-329g transferred to Sec. 10a-31 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-32 - (Formerly Sec. 10-329h). Authority of institutions.

Unless otherwise restricted or prohibited by law, an institution or its governing board may establish quotas, standards for admission, standards for readmission, or other terms and requirements governing persons who are not in-state students for purposes of higher education and nothing contained in this part shall be construed as prohibiting or limiting that right.

(P.A. 73-474, S. 6, 9.)

History: Sec. 10-329h transferred to Sec. 10a-32 in 1983 pursuant to reorganization of higher education system.



Section 10a-33 - (Formerly Sec. 10-329i). Agreements with foreign states.

The Board of Regents for Higher Education, The University of Connecticut and the Office of Higher Education may enter into agreements with appropriate agencies and institutions of higher education in other states and foreign countries providing for the reciprocal exchange of students in higher educational institutions in this state and such other states or countries. Such agreements may include provisions for waiver or reduction of nonresident tuition for designated categories of students and may include contractual payments to such other state or country, subject to the availability of appropriations. Such agreements shall have as their purpose the mutual improvement of educational advantages for residents of this state and such other states or countries with whom agreements may be made.

(P.A. 73-474, S. 7, 9; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-587, S. 18, 96; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 37; P.A. 13-240, S. 3.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-329i transferred to Sec. 10a-33 in 1983; P.A. 83-587 substituted board of governors for board of higher education; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added “and Office of Higher Education”, effective June 15, 2012; P.A. 13-240 added reference to The University of Connecticut and made a technical change, effective July 1, 2013.



Section 10a-34 - (Formerly Sec. 10-330). Licensure or accreditation of programs of higher learning or institutions of higher education. Authority to confer degrees. Review of requests and applications. Appeal of denials.

(a) For the purposes of this section, (1) “program of higher learning” means any course of instruction for which it is stated or implied that college or university-level credit may be given or may be received by transfer; (2) “degree” means any letters or words, diploma, certificate or other symbol or document which signifies satisfactory completion of the requirements of a program of higher learning; (3) “institution of higher education” means any person, school, board, association, limited liability company or corporation which is licensed or accredited to offer one or more programs of higher learning leading to one or more degrees; (4) “license” means the authorization by the Office of Higher Education to operate a program of higher learning or institution of higher education for a specified initial period; (5) “accreditation” means the authorization by said office to continue operating a program of higher learning or institution of higher education for subsequent periods, and in such periods to confer specified degrees; (6) “program modification” means (A) a change in a program of higher learning that does not clearly qualify as a new program of higher learning or a nonsubstantive change, including, but not limited to, a new program of higher learning consisting primarily of course work for a previously approved program of higher learning, (B) an approved program of higher learning to be offered at an off-campus location, (C) a change in the title of a degree, or (D) a change in the title of a program of higher learning; and (7) “nonsubstantive change” means (A) a new undergraduate certificate program, within an existing program of higher learning, of not more than thirty semester credit hours that falls under an approved program of higher learning, (B) a new baccalaureate minor of not more than eighteen semester credit hours, (C) a new undergraduate option or certificate program of not more than fifteen semester credit hours, or (D) a new graduate option or certificate program of not more than twelve semester credit hours.

(b) The Office of Higher Education shall establish regulations, in accordance with chapter 54, concerning the requirements for licensure and accreditation, such regulations to concern administration, finance, faculty, curricula, library, student admission and graduation, plant and equipment, records, catalogs, program announcements and any other criteria pertinent thereto, as well as the periods for which licensure and accreditation may be granted, and the costs and procedures of evaluations as provided in subsections (c), (d) and (i) of this section. Said office shall establish academic review commissions to hear each appeal of a denial by said office of an application by an institution of higher education for licensure or accreditation of a program of higher learning or institution of higher education. For each individual appeal, the executive director of said office, or the executive director's designee, shall select a commission that is comprised of four higher education representatives and five business and industry representatives chosen from a panel of thirty-five members, who shall be appointed as follows: (1) The Governor shall appoint five members; (2) the speaker of the House of Representatives shall appoint five members; (3) the president pro tempore of the Senate shall appoint five members; (4) the majority leader of the House of Representatives shall appoint five members; (5) the majority leader of the Senate shall appoint five members; (6) the minority leader of the House of Representatives shall appoint five members; and (7) the minority leader of the Senate shall appoint five members. The executive director of said office, or the executive director's designee, shall ensure that each commission contains at least one member appointed by each of the appointing authorities. Each appointing authority shall select both higher education representatives and business and industry representatives, but not more than three from either category of representatives.

(c) No person, school, board, association or corporation shall confer any degree unless authorized by act of the General Assembly. No application for authority to confer any such degree shall be approved by the General Assembly or any committee thereof, nor shall any such authority be included in any charter of incorporation until such application has been evaluated and approved by the Office of Higher Education in accordance with regulations established by the Office of Higher Education.

(d) The Office of Higher Education shall review all requests and applications for program modifications, nonsubstantive changes, licensure and accreditation. The office shall review each application in consideration of the academic standards set forth in the regulations for licensure and accreditation adopted by said office in accordance with the provisions of subsection (b) of this section. Notwithstanding the provisions of section 10a-34e, any application that is determined by the office to be for (1) a program modification that meets all such academic standards, (2) a nonsubstantive change, (3) licensure, or (4) accreditation shall be deemed approved, and the office shall notify the institution of such approval, not later than forty-five days from the date the office receives such application without requiring any further action from the applicant.

(e) If the executive director of the Office of Higher Education, or the executive director's designee, determines that further review of an application is needed due at least in part to the applicant offering instruction in a new program of higher learning or new degree level, then the executive director or the executive director's designee shall conduct a focused or on-site review. Such applicant shall have an opportunity to state any objection regarding any individual selected to review an application on behalf of the executive director. For purposes of this subsection, “focused review” means a review by an out-of-state curriculum expert; and “on-site review” means a full team evaluation by the office at the institution of higher education.

(f) The executive director of the Office of Higher Education, or the executive director's designee, may require a focused or on-site review of any program application in a health-related field where a license in Connecticut is required to practice in such field.

(g) Any application for licensure of a new institution in this state shall be subject to an on-site review upon a determination by the Office of Higher Education that the application is complete and shall be reviewed at the institutional level for each program as described in subsection (b) of this section. Such process shall be completed not later than nine months from the date said office receives the application.

(h) If the Office of Higher Education denies an application for licensure or accreditation of a program or institution of higher education, the applicant may appeal the denial not later than ten days from the date of denial. The academic review commission shall review the appeal and make a decision on such appeal not later than thirty days from the date the applicant submits the appeal to said office.

(i) No person, school, board, association or corporation shall operate a program of higher learning or an institution of higher education unless it has been licensed or accredited by the Office of Higher Education, nor shall it confer any degree unless it has been accredited in accordance with this section. The office shall accept regional accreditation, in satisfaction of the requirements of this subsection unless the office finds cause not to rely upon such accreditation. If any institution of higher education provides evidence of programmatic accreditation, the office may consider such accreditation in satisfaction of the requirements of this subsection and deem the program at issue in the application for accreditation to be accredited in accordance with this section. National accreditation for Connecticut institutions of higher education accredited prior to July 1, 2013, shall be accepted as being in satisfaction of the requirements of this subsection unless the office finds cause not to rely on such national accreditation.

(j) No person, school, board, association or corporation shall use in any way the term “junior college” or “college” or “university” or use any other name, title, literature, catalogs, pamphlets or descriptive matter tending to designate that it is an institution of higher education, or that it may grant academic or professional degrees, unless the institution possesses a license from, or has been accredited by, the office, nor shall it offer any program of higher learning without approval of the Office of Higher Education.

(k) Accreditation of any program or institution or authority to award degrees granted in accordance with law prior to July 1, 1965, shall continue in effect.

(l) Notwithstanding the provisions of subsections (b) to (j), inclusive, of this section and subject to the authority of the State Board of Education to regulate teacher education programs, new programs of higher learning and program modifications proposed by an independent institution of higher education, as defined in section 10a-173, shall not be subject to approval by the Office of Higher Education, until July 1, 2018, provided (1) the institution maintains eligibility to participate in financial aid programs governed by Title IV, Part B of the Higher Education Act of 1965, as amended from time to time, (2) the United States Department of Education has not determined that the institution has a financial responsibility score that is less than 1.5 for the most recent fiscal year for which the data necessary for determining the score is available, and (3) the institution has been located in the state and accredited as a degree-granting institution in good standing for ten years or more by a regional accrediting association recognized by the Secretary of the United States Department of Education and maintains such accreditation status. All institutions that are exempt from program approval by the Office of Higher Education under this subsection shall annually file with said office not later than July first, annually, (A) a list and brief description of any new programs of higher learning introduced by the institution in the preceding academic year and any existing programs of higher learning discontinued by the institution in the preceding academic year, (B) the institution's current program approval process, and (C) the institution's financial responsibility composite score, as determined by the United States Department of Education, for the most recent fiscal year for which the data necessary for determining the score is available.

(February, 1965, P.A. 330, S. 13; 1967, P.A. 751, S. 12; 1969, P.A. 344; P.A. 73-408; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 92-126, S. 10, 48; P.A. 95-79, S. 20, 189; P.A. 07-90, S. 1; P.A. 11-48, S. 245; P.A. 12-156, S. 56; P.A. 13-118, S. 1; 13-247, S. 187; 13-261, S. 12; P.A. 16-36, S. 1.)

History: 1967 act amended Subsec. (d) to allow commission to accept regional or national accreditation; Sec. 10-6 transferred to Sec. 10-330 in 1969; 1969 act prohibited operation of program or institution of higher learning “unless it is operated on a nonprofit basis ...” in Subsec. (d); P.A. 73-408 deleted requirement that programs and institutions be operated on nonprofit basis; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-330 transferred to Sec. 10a-34 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 92-126 amended Subsec. (d) to require the board to accept national accreditation, where appropriate, unless the board finds cause not to rely upon such accreditation; P.A. 95-79 redefined “institution of higher learning” to include a limited liability company, effective May 31, 1995; P.A. 07-90 made a technical change in Subsec. (b), deleted former Subsec. (g) re fine for violation and redesignated existing Subsec. (h) as Subsec. (g), effective January 1, 2008; P.A. 11-48 amended Subsec. (a) to replace “Board of Governors of Higher Education” with “State Board of Education”, amended Subsec. (b) to replace “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs”, amended Subsec. (c) to replace “Board of Governors of Higher Education” with “State Board of Education” and “the Office of Financial and Academic Affairs for Higher Education”, and amended Subsecs. (d) and (e) to replace “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (b) and (c), effective June 15, 2012; P.A. 13-118 amended Subsec. (a) to add Subdiv. (1) to (5) designators, replace references to State Board of Education with references to Office of Higher Education in Subdivs. (4) and (5), make technical changes in Subdivs. (3) and (5), and add Subdivs. (6) and (7) re definitions of “program modification” and “nonsubstantive change”, amended Subsec. (b) to replace provision re advisory council for accreditation with provisions re academic review commissions and make technical changes, amended Subsec. (c) to replace “State Board of Education” with “Office of Higher Education”, added new Subsec. (d) re review of all requests and applications for program modifications, nonsubstantive changes, licensure and accreditation, added new Subsec. (e) re further review of an application, added new Subsec. (f) re focused or on-site review of any program application in a health-related field, added new Subsec. (g) re on-site review of application for licensure of a new institution, added new Subsec. (h) re denial of an application for licensure or accreditation, redesignated existing Subsec. (d) as Subsec. (i) and amended same to replace references to State Board of Education with references to Office of Higher Education, authorize Office of Higher Education to consider evidence of programmatic accreditation and accept national accreditation and make technical changes, redesignated existing Subsec. (e) as Subsec. (j) and amended same to replace references to State Board of Education with references to Office of Higher Education and make technical changes, redesignated existing Subsec. (f) as Subsec. (k), and deleted former Subsec. (g) re temporary licensure, effective July 1, 2013; P.A. 13-247 amended Subsec. (b) to change “twenty-five” to “thirty-five” re members, effective July 1, 2013; P.A. 13-261 amended Subsec. (b) to add new Subdivs. (2) and (3) re appointments for the speaker of the House of Representatives and the president pro tempore of the Senate, redesignate existing Subdivs. (2) to (5) as Subdivs. (4) to (7) and make a technical change, effective July 1, 2013; P.A. 16-36 added Subsec. (l) re new programs of higher learning and program modifications by independent institutions of higher education not subject to approval until July 1, 2018, effective July 1, 2016.

Annotation to former section 10-330:

Former statute: “Grandfather” clause held unconstitutional. 151 C. 631.



Section 10a-34a - Conferment of degrees without authority. Penalty.

(a) The executive director of the Office of Higher Education may assess any person, school, board, association or corporation which violates any provision of section 10a-34 or 10a-35 an administrative penalty in an amount not to exceed five hundred dollars for each day of such violation.

(b) (1) The executive director of the Office of Higher Education shall serve written notice upon the person, school, board, association or corporation when the assessment of such an administrative penalty is under consideration. The notice shall set forth the reasons for the assessment of the penalty.

(2) Not later than forty-five days after the executive director or the executive director's designee mails notice pursuant to subdivision (1) of this subsection to such person, school, board, association or corporation, the executive director or the executive director's designee shall hold a compliance conference with such person, school, board, association or corporation.

(c) If, after the compliance conference pursuant to subsection (b) of this section, the executive director determines that imposition of the administrative penalty is appropriate, the executive director shall issue an order and serve written notice by certified mail, return receipt requested upon the person, school, board, association or corporation.

(d) The person, school, board, association or corporation aggrieved by the order of the executive director imposing an administrative penalty pursuant to subsection (c) of this section shall, not later than fifteen days after such order is mailed, request, in writing, a hearing before the Office of Higher Education. Such hearing shall be held in accordance with the provisions of chapter 54.

(P.A. 07-90, S. 2; P.A. 11-48, S. 246; P.A. 12-156, S. 56; P.A. 13-118, S. 2.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director of the Office of Financial and Academic Affairs for Higher Education” and “executive director”, and, in Subsec. (d), replaced “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (a) and (b), effective June 15, 2012; P.A. 13-118 amended Subsec. (d) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10a-34b - Injunctive relief.

The executive director, through the Attorney General, may seek an order from the superior court to prevent any violation of sections 10a-34 and 10a-35 through the use of an injunction in accordance with the provisions of chapter 916.

(P.A. 07-90, S. 3; P.A. 11-48, S. 247.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education” with “executive director”, effective July 1, 2011.



Section 10a-34c - Investigative power.

The executive director of the Office of Higher Education may conduct an investigation and, through the Attorney General, maintain an action in the name of the state against any person, school, board, association or corporation to restrain or prevent the establishment or operation of an institution that is not licensed, accredited or authorized to award degrees by the Office of Higher Education pursuant to the provisions of section 10a-34.

(P.A. 07-90, S. 4; P.A. 11-48, S. 248; P.A. 12-156, S. 56; P.A. 13-118, S. 3.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education, or the commissioner's designee” with “executive director of the Office of Financial and Academic Affairs for Higher Education” and “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 13-118 replaced “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10a-34d - Petitioning of court for enforcement of order.

The Office of Higher Education, through the Attorney General, may petition the superior court for the judicial district of Hartford for the enforcement of any order issued by the office or the executive director, and for other appropriate relief. The court may issue such orders as are appropriate to aid in enforcement.

(P.A. 07-90, S. 5; P.A. 11-48, S. 249; P.A. 12-156, S. 56.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Board of Governors of Higher Education or the Commissioner of Higher Education” with “Office of Financial and Academic Affairs for Higher Education” and replaced “commissioner” with “executive director”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-34e - Review, inspection or investigation of applications for licensure or accreditation or violations.

The Office of Higher Education may conduct any necessary review, inspection or investigation regarding applications for licensure or accreditation or possible violations of this section and sections 10a-34 to 10a-34d, inclusive, or of any applicable regulations of Connecticut state agencies. In connection with any investigation, the executive director or the executive director's designee, may administer oaths, issue subpoenas, compel testimony and order the production of any record or document. If any person refuses to appear, testify or produce any record or document when so ordered, the executive director may seek relief pursuant to section 10a-34d.

(P.A. 07-90, S. 6; P.A. 11-48, S. 250; P.A. 12-156, S. 56.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education, or the commissioner's designee,” with “Office of Financial and Academic Affairs for Higher Education” and replaced “commissioner” with “executive director”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-34f - Regulations.

The Office of Higher Education shall adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 10a-34a to 10a-34e, inclusive.

(P.A. 07-90, S. 7; P.A. 11-48, S. 251; P.A. 12-156, S. 56.)

History: P.A. 07-90 effective July 1, 2007; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-35 - (Formerly Sec. 10-331). Grant of authority prior to July 1, 1935. Degree void, when.

No person, school, board, association or corporation which, prior to July 1, 1935, was granted authority to confer any standard academic, professional or graduate degree and which did not, prior to July 1, 1935, exercise such authority shall confer any such degree until it is determined by the Office of Higher Education that its organization and equipment are such that it is fully competent to meet the degree standards set and maintained by similar institutions. Any degree granted in violation of the provisions of this section shall be null and void. Any person, school, board, association or corporation which violates any provision of this section shall be fined not more than one thousand dollars.

(1949 Rev. S. 1342; 1951, S. 881d; February, 1965, P.A. 330, S. 14; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 252; P.A. 12-156, S. 56; P.A. 13-118, S. 17.)

History: Sec. 10-7 transferred to Sec. 10-331 in 1969; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331 transferred to Sec. 10a-35 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education and approved by the State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 13-118 eliminated requirement re approval by State Board of Education, effective July 1, 2013.



Section 10a-35a - Authority over establishment of new academic programs.

(a) Notwithstanding sections 10a-34 to 10a-35, inclusive, the Board of Regents for Higher Education shall have the authority, in accordance with the provisions of said sections and the standards set forth in any regulations promulgated thereunder, to (1) review and approve recommendations for the establishment of new academic programs for the universities within the Connecticut State University System, the regional community-technical colleges and Charter Oak State College, and (2) report all new programs and program changes to the Office of Higher Education.

(b) Notwithstanding sections 10a-34 to 10a-35, inclusive, the Board of Trustees for The University of Connecticut shall (1) have the authority, in accordance with the provisions of said sections and the standards set forth in any regulations promulgated thereunder, to review and approve recommendations for the establishment of new academic programs at the university, and (2) report all new programs and program changes to the Office of Higher Education.

(P.A. 11-48, S. 253; 11-61, S. 108; P.A. 13-118, S. 6; P.A. 14-91, S. 1; 14-117, S. 6.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 added “in this state” re public institutions of higher education, effective July 1, 2011; P.A. 13-118 designated existing provisions as Subsec. (a) and amended same to replace reference to public institutions of higher education with “the state colleges within the Connecticut State University System, the regional community-technical colleges and the Board for State Academic Awards” and make technical changes and added Subsec. (b) re authority of the Board of Trustees for The University of Connecticut to review and approve new academic programs and report new programs and program changes, effective July 1, 2013; P.A. 14-91 amended Subsec. (a) to delete former Subdivs. (1) to (3) re authority over academic degrees, add provision re standards set forth in regulations and add new Subdivs. (1) and (2) re authority over establishment of new academic programs, and amended Subsec. (b)(1) to add provision re review and approval in accordance with cited sections and standards set forth in regulations and add “at the university”, effective July 1, 2014; P.A. 14-117 amended Subsec. (a) to change “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014 (Revisor's note: In Subsec. (a), a reference to “the Board for State Academic Awards” added by P.A. 14-91 was changed editorially by the Revisors to “Charter Oak State College” to conform with changes made by P.A. 14-117).



Section 10a-42b to 10a-42f - Contracting with independent colleges for programs. Definitions. Requirements to be met prior to contracting. Duties of Board of Governors of Higher Education re contracting program. Contract students not to be counted for purpose of calculating independent colleges grant.

Sections 10a-42b to 10a-42f, inclusive, are repealed.

(P.A. 83-288, S. 1–5; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 16, 17; P.A. 90-147, S. 18, 20.)



Section 10a-42g - Amount for need-based undergraduate student financial aid.

Section 10a-42g is repealed, effective July 1, 2013.

(P.A. 87-450, S. 2, 17; P.A. 94-180, S. 4, 17; P.A. 11-48, S. 265; P.A. 12-156, S. 56; P.A. 13-247, S. 389.)



Section 10a-42h - Confidential student data or records provided to local or regional board of education or state department or agency by independent institution of higher education.

When any independent institution of higher education provides, upon request, student data or records containing information that is confidential under federal or state law to a local or regional board of education or any department or agency of the state, including, but not limited to, the Board of Regents for Higher Education, The University of Connecticut, the Office of Higher Education and the Labor Department, in accordance with such federal or state law and pursuant to the terms of a written agreement with such board, department or agency, such independent institution of higher education shall not be held liable for any breach of confidentiality, use, retention, or destruction of such student data or records that results from the actions or omissions of such board, department, or agency or of any person providing access to such student data or records obtained by such board, department or agency. For purposes of this section, confidential student data or records includes, but is not limited to, personally identifiable information, as defined in the regulations implementing the Family Educational Rights and Privacy Act of 1974, 20 USC 1232g, as from time to time amended, at 34 CFR 99.3.

(P.A. 13-118, S. 23.)

History: P.A. 13-118 effective July 1, 2013.



Section 10a-43 - (Formerly Sec. 10-332). Postsecondary education certificate.

Section 10a-43 is repealed, effective July 1, 2013.

(February, 1965, P.A. 330, S. 12; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10a-44 - (Formerly Sec. 10-334). Granting of funds to United Student Aid Funds, Inc.

Section 10a-44 is repealed.

(February, 1965, P.A. 361, S. 15; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 39, 46; P.A. 83-587, S. 19, 96; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 36, 37.)



Section 10a-44a - Availability of price and revision information re college textbooks.

Each publisher of college textbooks shall make available to a prospective purchaser of the publisher's products who is a member of the faculty of an institution of higher education (1) the price at which the publisher would make the products available to the store on the campus of such institution that would offer such products to students, and (2) the history of revisions for such products, if any. For purposes of this section, “products” means all versions of a textbook or set of textbooks, except custom textbooks or special editions of textbooks, available in the subject area for which a prospective purchaser is teaching a course, including supplemental items, both when sold together with, or separately from, a textbook.

(P.A. 06-103, S. 1; P.A. 07-166, S. 6; P.A. 08-116, S. 3.)

History: P.A. 06-103 effective July 1, 2006; P.A. 07-166 made a technical change, effective June 19, 2007; P.A. 08-116 made a technical change, effective May 27, 2008.



Section 10a-44b - Credit card marketing to students enrolled at a public institution of higher education. Board of Regents to adopt policies.

(a) For purposes of this section, “marketing” means any activity attended and facilitated by an agent or employee of a credit card issuer when such activity is designed to offer a credit card to students enrolled at a public institution of higher education in this state, but does not include (1) activities that are open to the general public or accessible by populations that include the general public, such as advertisements in posters, newspapers, magazines, television, radio or Internet or other similar activities; or (2) activities or merchandising conducted within the physical boundaries of a financial services business located on or within a campus of a public institution of higher education.

(b) On or before January 1, 2010, the Board of Regents for Higher Education shall adopt policies regulating the marketing practices of credit card issuers on the campuses of public institutions of higher education. Such policies shall (1) require credit card issuers to register with the public institution of higher education before conducting any marketing activities on the campus of the institution; (2) require such registered issuers, at least once each year in which the issuers are engaged in marketing credit cards on the campus of the institution, to appear in person at a location that is open to all students of the institution for the purpose of providing educational information and answering questions, and require the institution to advertise such appearance; (3) prohibit credit card issuers from marketing to undergraduate students during the orientation and class registration periods; (4) require credit card issuers that engage in marketing practices at public institutions of higher education to distribute credit card management education materials along with any marketing materials; (5) prohibit public institutions of higher education from disclosing identifying information of undergraduate students at such institutions to credit card issuers unless such institutions have provided such students with notice of and the opportunity to opt out of such disclosure in accordance with the regulations adopted by the United States Department of Education pursuant to the Family Educational Records and Privacy Act, 20 USC 1232g, as amended from time to time; (6) prohibit employees of such public institutions of higher education from marketing credit cards to students; (7) restrict the time and place in which credit card marketing may occur; and (8) prohibit the use of gifts and incentives in such marketing at intercollegiate athletic events.

(P.A. 09-167, S. 1; P.A. 11-48, S. 285.)

History: P.A. 09-167 effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 10a-45 - (Formerly Sec. 10-334b). Receipt and expenditure of federal funds.

The Board of Regents for Higher Education and the Office of Higher Education may serve as the agency of the state with respect to any federal program under any Act of Congress or administrative ruling pursuant thereto pertaining to higher education, and, in such capacity, may apply for, accept and expend funds allocated or payable to the state for state, local and other expenditures, may establish and administer or supervise the administration of any state-wide plan which is now or may hereafter be required as a condition for receipt of federal funds and may take such other action as may be reasonable and necessary to fulfill the purposes of the federal requirements.

(1967, P.A. 585, S. 2; P.A. 73-281, S. 1, 7; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 39.)

History: P.A. 73-281 specified “commission” as commission for higher education; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334b transferred to Sec. 10a-45 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added “and the Office of Higher Education”, effective June 15, 2012.



Section 10a-46 - (Formerly Sec. 10-334c). Governor may assign certain programs to other agencies.

Notwithstanding the power granted to said Board of Regents for Higher Education or Office of Higher Education by section 10a-45, the Governor may, if in his judgment it is more appropriate for a particular federal program or programs pertaining to higher education to be administered by an agency other than said board or office, designate any commissioner, officer or agency of the state, or any group or committee of commissioners or officers of the state, to serve as the sole agency of the state in performing the functions enumerated in the preceding section, and any such agency so designated by the Governor may perform said functions.

(1967, P.A. 585, S. 3; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 60.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334c transferred to Sec. 10a-46 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added references to Office of Higher Education, effective June 15, 2012.



Section 10a-47 - (Formerly Sec. 10-334d). Excepted federal programs.

Sections 10a-45 to 10a-48, inclusive, shall not be interpreted to apply to any federal program under which funds are payable by grant, contract or otherwise to any specific institution of higher education and where the federal legislation, or administrative ruling pursuant thereto, authorizing or appropriating funds for such program does not require administrative action by the state as a condition to the determination to pay or the payment of such funds.

(1967, P.A. 585, S. 4; P.A. 73-281, S. 2, 7; P.A. 85-613, S. 97, 154; P.A. 13-240, S. 8.)

History: P.A. 73-281 extended applicability to include Secs. 10-324 and 10-324f and deleted reference to repealed Sec. 10-334a; Sec. 10-334d transferred to Sec. 10a-47 in 1983 pursuant to reorganization of higher education system; P.A. 85-613 made technical change, deleting reference to Sec. 10-324(c); P.A. 13-240 removed reference to Secs. 10a-48a, 10-48b and 10a-49, effective July 1, 2013.



Section 10a-48 - (Formerly Sec. 10-334e). Community service programs. Connecticut Campus Compact for Student Community Service.

(a) The Office of Higher Education shall, in addition to its other powers and duties and in consultation with the Connecticut Campus Compact for Student Community Service established pursuant to subsection (c) of this section, provide for a comprehensive, coordinated and state-wide system of college and university community service programs designed to assist in the identification and solution of community problems in urban, suburban and rural areas, and, as a part thereof, shall (1) identify problems, matters or areas relevant to the interests and welfare of the citizens of the state which it deems should be made the subject of community service programs, (2) support community service programs regarding such problems, matters or areas through any public or private institution of higher education in the state, through any combination of such institutions, and through any joint, collective, regional, representative or other organization established by such institutions or by professional staff members designated by such institutions, (3) provide an information service about community service programs in institutions of higher education in the state, (4) publish such documents as will, in its judgment, further its activities, and (5) in consultation with institutions of higher education in the state, develop a plan to improve the integration of student community service programs with academic course offerings and submit the plan to the joint standing committee of the General Assembly having cognizance of matters relating to education not later than June 30, 1991.

(b) The office may expend its appropriations and receipts received for the purpose of initiating and supporting community service programs by means of contracts, grants or other arrangements which it deems effective and appropriate, provided nothing in this section or section 10a-48a shall prevent the Office of Higher Education from accepting volunteer services or receiving and expending federal or private funds for purposes of this section and section 10a-48a.

(c) There is established a Connecticut Campus Compact for Student Community Service to review opportunities and initiatives for, and develop plans to encourage and support, student community service programs at institutions of higher education in the state or which involve cooperation and coordination among such institutions. The compact shall be composed of the chief executive officer or president of each public and independent institution of higher education in the state and the executive director of the Office of Higher Education, or their designees. On or before October 1, 1989, and at least annually thereafter, the executive director of the Office of Higher Education shall convene the members of the compact.

(1967, P.A. 585, S. 6, 7; P.A. 73-281, S. 3, 7; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 89-40, S. 1, 2; P.A. 90-339, S. 1, 6; P.A. 91-208, S. 3, 11; P.A. 96-88, S. 4, 9; P.A. 11-48, S. 285; P.A. 12-156, S. 40.)

History: P.A. 73-281 substituted commission for higher education for Connecticut commission on aid to higher education in Subsec. (a) and substituted “received for the purpose of initiating and supporting” for “to initiate and support”; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334e transferred to Sec. 10a-48 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 89-40 added new Subsec. (c) establishing a campus compact for student community service and provided in Subsec. (a) that the board of governors of higher education consult with the compact in providing a state-wide system of community service programs; P.A. 90-339 added Subsec. (a)(5) re plan to improve integration of student community service programs with academic course offerings; P.A. 91-208 in Subsec. (b) added provision for acceptance of volunteer services and for receiving and expending federal and private funds; P.A. 96-88 deleted provision in Subsec. (a)(4) that publication of documents by board shall not be subject to provisions of repealed Sec. 4a-68, effective July 1, 1996; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, and “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced references to Board of Regents for Higher Education with references to Office of Higher Education and replaced references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012.



Section 10a-48a - Student community service fellowship program.

There is established within the Office of Higher Education a student community service fellowship program to develop community service leadership and activities for students at institutions of higher education in the state. For each fiscal year in which funds are appropriated the program shall provide a fellowship or fellowships. Fellowships shall be awarded for one academic year, except that fellowships to undergraduate students shall be awarded on a semester basis. Fellowship recipients shall work throughout the state to develop and coordinate programs in which students provide community service, train students who are providing or are interested in providing community service, be responsible for publicizing opportunities for students to provide community service, work with faculty and administrators at institutions of higher education in the state to promote student community service and assist in the implementation of the provisions of section 10a-48. To be eligible for a fellowship pursuant to this subsection, an applicant's residence shall be as defined in section 10a-28.

(P.A. 88-252, S. 1, 6; P.A. 90-339, S. 2, 6; P.A. 91-208, S. 4, 11; P.A. 11-48, S. 254; P.A. 12-156, S. 56; P.A. 13-247, S. 177.)

History: P.A. 90-339 deleted Subsec. (b) and (c) designations and added new Subsec. (b) re coordinator for student community service; P.A. 91-208 in Subsec. (a) removed provision limiting fellowships to “two” language specifying that one fellowship be for an undergraduate or recent graduate of an institution of higher education in the state and one fellowship be for a faculty member or administrator of such an institution; P.A. 11-48 amended Subsec. (a) to replace “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsec. (a), effective June 15, 2012; P.A. 13-247 deleted former Subsec. (b) re coordinator for student community service and deleted Subsec. (a) designator, effective July 1, 2013.



Section 10a-48b - Grants for participation in the federal National and Community Service Trust Program.

The Office of Higher Education may, within the limits of available appropriations, provide grants on a competitive basis to public and nonprofit service entities seeking to participate in the federal National and Community Service Trust Program pursuant to 42 USC 12501 et seq., in order to assist such service entities in meeting federal matching fund requirements for service placements, provided no grant shall exceed one-half of the federally unreimbursed cost to the service entity for providing such placements. Applications for grants pursuant to this section shall be made at such time and in such manner as the executive director of the Office of Higher Education prescribes.

(P.A. 94-107, S. 1, 2; P.A. 11-48, S. 285; P.A. 12-156, S. 41.)

History: P.A. 94-107 effective July 1, 1994; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 replaced reference to Board of Regents for Higher Education with reference to Office of Higher Education and replaced reference to president of Board of Regents for Higher Education with reference to executive director of Office of Higher Education, effective June 15, 2012.



Section 10a-49 - (Formerly Sec. 10-334f). Advisory committee on federal matters.

Section 10a-49 is repealed, effective July 1, 2013.

(P.A. 73-281, S. 5, 7; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10a-50 - (Formerly Sec. 10-334g). Absence of students due to religious beliefs.

No person shall be expelled from or refused admission as a student to an institution of higher education for the reason that he is unable, because the tenets of his religion forbid secular activity on a particular day or days or at a particular time of day, to attend classes or to participate in any examination, study or work requirements on such particular day or days or at such time of day. Any student in an institution of higher education who is unable, because of such reason, to attend classes on a particular day or days or at a particular time of day shall be excused from any examination or any study or work assignments on such particular day or days or at such particular time of day. It shall be the responsibility of the faculty and of the administrative officials of each institution of higher education to make available to each student who is absent from school because of such reason an equivalent opportunity to make up any examination, study or work requirements which he has missed because of such absence on any particular day or days or at any particular time of day. No special fees of any kind shall be charged to the student for making available to such student such equivalent opportunity. No adverse or prejudicial effects shall result to any student because of his availing himself of the provisions of this section. For the purposes of this section, “institution of higher education” means any of the schools comprising the state system of higher education, as defined in section 10a-1.

(P.A. 75-367, S. 1; P.A. 14-122, S. 85.)

History: Sec. 10-334g transferred to Sec. 10a-50 in 1983 pursuant to reorganization of higher education system; P.A. 14-122 made a technical change.



Section 10a-51 - (Formerly Sec. 10-334h). Child care centers.

(a) The board of trustees of any constituent unit of the state system of higher education may allocate funds from its General Fund appropriation for any expenses incurred in connection with the operation of a child care center utilized in the instructional program of such constituent unit.

(b) The board of trustees of any such constituent unit may authorize the charging of a fee or schedule of fees to any person using any child care center operated by such constituent unit.

(P.A. 75-444; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 92-126, S. 37, 48; P.A. 11-48, S. 285; P.A. 13-240, S. 4.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334h transferred to Sec. 10a-51 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 92-126 removed a reference in Subsec. (b) to repealed Sec. 10a-83; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 13-240 amended Subsec. (b) to delete provisions re approval by Board of Regents for Higher Education and deposit of fees in auxiliary services fund, effective July 1, 2013.



Section 10a-52 - (Formerly Sec. 10-328c). Use of the term “Commission for Higher Education”.

Section 10a-52 is repealed, effective July 1, 1993.

(P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-105, S. 2; P.A. 84-241, S. 3, 5; P.A. 85-613, S. 24, 154; P.A. 93-353, S. 51, 52.)



Section 10a-53 - (Formerly Sec. 10-328d). Transfer of functions.

Section 10a-53 is repealed, effective June 15, 2012.

(P.A. 77-573, S. 25, 30; P.A. 82-218, S. 37, 46; P.A. 85-613, S. 119, 154; P.A. 12-156, S. 63.)



Section 10a-54 - Learning disabilities program.

The Board of Regents for Higher Education shall establish, within available appropriations, a program at appropriate institutions within the state system of higher education, as determined by the Board of Regents for Higher Education to increase accessibility and provide support services for students with disabilities, including identifiable learning disabilities, as defined in subdivision (13) of section 10-76a, who attend or plan to attend such institutions. The board shall encourage and within available funds provide grants to support the coordination of efforts to improve accessibility, programs and services for students with disabilities throughout public higher education and between public and independent institutions of higher education in the state.

(P.A. 86-297, S. 1, 2; P.A. 92-126, S. 44, 48; P.A. 96-146, S. 11, 12; P.A. 98-168, S. 9, 26; P.A. 11-48, S. 285.)

History: P.A. 92-126 added language concerning accessibility for disabled students and removed a list of requirements for the program; P.A. 96-146 made a technical change, effective July 1, 1996; P.A. 98-168 made a technical change, effective July 1, 1998; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-55 - Campus crime and security: Definitions.

For purposes of this section and sections 10a-55a to 10a-55c, inclusive, and section 5 of public act 90-259*:

(1) “Institution of higher education” means a constituent unit of the state system of higher education, as defined in section 10a-1, or an independent institution of higher education, as defined in subsection (a) of section 10a-173.

(2) “Housing” means all residence halls and sorority and fraternity residences owned or under the control of an institution of higher education.

(3) “Employee” means a person who is employed by an institution of higher education and is not a student at such institution.

(P.A. 90-259, S. 1, 6; P.A. 14-65, S. 8.)

*Note: Section 5 of public act 90-259 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 14-65 redefined “institution of higher education” in Subdiv. (1), effective July 1, 2014.



Section 10a-55a - Uniform campus crime reports. Emergency response plans.

(a) On or before October 1, 1991, and annually thereafter, each institution of higher education shall prepare in such manner as the president of the Connecticut State Colleges and Universities shall prescribe a uniform campus crime report concerning crimes committed in the immediately preceding calendar year within the geographical limits of the property owned or under the control of such institution. Such report shall be in accordance with the uniform crime reporting system pursuant to section 29-1c, provided such report is limited to those offenses included in part I of the most recently published edition of the Uniform Crime Reports for the United States as authorized by the Federal Bureau of Investigation and the United States Department of Justice, sexual assault under sections 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b and 53a-73a, stalking under sections 53a-181c, 53a-181d and 53a-181e and family violence as designated under section 46b-38h. The state police, local police departments and special police forces established pursuant to section 10a-156b shall cooperate with institutions of higher education in preparing such reports. Institutions with more than one campus shall prepare such reports for each campus.

(b) Each annual report prepared pursuant to subsection (a) of this section shall include (1) the number of full-time equivalent students, (2) the number of full-time equivalent employees, (3) the number of students and employees residing in campus housing, and (4) for each category of offense, the number of incidents reported and the crime rate. The crime rate shall be equal to the number of incidents reported divided by the total number of full-time equivalent students and employees.

(c) On or before October 1, 2007, each institution of higher education and private occupational school, as defined in section 10a-22a, shall have an emergency response plan. On or before October 1, 2007, and annually thereafter, each institution of higher education and private occupational school shall submit a copy of its emergency response plan to (1) the Commissioner of Emergency Services and Public Protection, and (2) local first responders. Such plan shall be developed in consultation with such first responders and shall include a strategy for notifying students and employees of the institution or school and visitors to such institution or school of emergency information.

(d) Each institution of higher education shall notify, in writing, each person who submits an application for admission to the institution, each new employee at the time of employment and all students and employees annually at the beginning of each academic year of the availability of the report prepared pursuant to subsection (a) of this section and shall, upon request, provide the most recent report to any such applicant, employee or student.

(P.A. 90-259, S. 2; P.A. 92-83, S. 1; P.A. 07-208, S. 3; P.A. 11-48, S. 285; 11-51, S. 154; P.A. 14-11, S. 1; P.A. 16-15, S. 27.)

History: P.A. 92-83 added sexual assault offenses to those required to be reported; P.A. 07-208 added new Subsec. (c) re emergency response plans and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2007; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 11-51 amended Subsec. (c)(1) by replacing “Commissioners of Public Safety and Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 14-11 amended Subsec. (a) by changing the annual reporting deadline from September 1 to October 1 and adding stalking and family violence to the list of reportable crimes, effective July 1, 2014; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-55b - Administrators not to interfere with filing of complaints concerning certain crimes.

No administrator of an institution of higher education shall interfere with the right of a student or employee of such institution to file a complaint with the state police, local police department or special police force established pursuant to section 10a-156b concerning crimes committed within the geographical limits of the property owned or under the control of such institution.

(P.A. 90-259, S. 3, 6.)



Section 10a-55c - Information concerning security policies and procedures.

(a) Each institution of higher education shall maintain information concerning current security policies and procedures which shall include, but need not be limited to, the following:

(1) The identification of the administrative office responsible for security on the campus;

(2) A description of authority of any special police force established pursuant to section 10a-156b, or security personnel, including their relationship with state and local police authorities;

(3) Procedures for students, employees and other persons to report crimes, incidents of sexual harassment, or emergencies occurring on campus and policies concerning the institution's response to such reports, including procedures for informing victims of the outcome of any campus investigation or disciplinary proceeding resulting from the victim's complaint;

(4) A statement of policy regarding the possession, use and sale of alcoholic beverages and controlled substances, as defined in subdivision (9) of section 21a-240;

(5) A statement of policy regarding the possession and use of weapons on campus;

(6) A statement of policy regarding sexual harassment; and

(7) For each institution of higher education which maintains housing, policies concerning the identification and admission of visitors, other than campus employees and students, to such housing and the type and frequency of programs designed to inform residents of such housing concerning housing security and enforcement procedures.

(b) Each institution of higher education shall notify, in writing, each person who submits an application for admission to such institution and each new employee at the time of employment of the availability of the information described in subsection (a) of this section and upon request shall provide such information to any such applicant or new employee. Annually at the beginning of each academic year, each institution shall provide such information to all students and employees. Institutions with more than one campus shall provide such information for each campus.

(c) For purposes of this section “sexual harassment” means with respect to an individual enrolled at an institution of higher education, any unwelcome sexual advances or requests for sexual favors or any conduct of a sexual nature by an agent or employee of an institution of higher education when (1) submission to such conduct is made either explicitly or implicitly a term or condition of an individual's academic success, (2) submission to or rejection of such conduct by an individual is used as the basis for educational decisions affecting such individual, or (3) such conduct has the purpose or effect of substantially interfering with an individual's academic performance or creating an intimidating or hostile educational environment.

(P.A. 90-259, S. 4, 6; P.A. 92-83, S. 2, 3.)

History: P.A. 92-83 amended Subsec. (a) to add sexual harassment in Subdiv. (3) and to require procedures for informing victims of the outcome of investigations or disciplinary proceedings, and to insert new Subdiv. (6) requiring policy re sexual harassment, renumbering former Subdiv. (6) accordingly, and added Subsec. (c) defining “sexual harassment”.



Section 10a-55d - Definitions.

For purposes of sections 10a-55e to 10a-55h, inclusive, 10a-80c and 31-3oo:

(1) “Green technology” means technology that (A) promotes clean energy, renewable energy or energy efficiency, (B) reduces greenhouse gases or carbon emissions, or (C) involves the invention, design and application of chemical products and processes to eliminate the use and generation of hazardous substances; and

(2) “Green jobs” means jobs in which green technology is employed and may include the occupation codes identified as green jobs by the United States Bureau of Labor Statistics and any codes identified as green jobs by the Labor Department and the Department of Economic and Community Development.

(P.A. 10-156, S. 7.)



Section 10a-55e - Sharing of equipment for students in green jobs program or course of study re green jobs.

Each technical high school and public institution of higher education shall develop, in such manner as the Commissioner of Education and president of the Connecticut State Colleges and Universities prescribe, agreements to share equipment required for students participating in green jobs certificate or degree programs or enrolled in a course of study concerning green jobs, including, but not limited to, solar photovoltaic installation.

(P.A. 10-156, S. 3; P.A. 12-116, S. 87; 12-156, S. 42; P.A. 16-15, S. 28.)

History: Pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012; P.A. 12-156 replaced reference to Commissioner of Higher Education with reference to president of Board of Regents for Higher Education, effective June 15, 2012; P.A. 16-15 replaced “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-55f - Development of career ladders and lattices in green technology industry.

Public institutions of higher education, in consultation with the regional work force development boards, shall support any efforts to develop career ladders and lattices in the green technology industry, particularly for those workers who gained entry into such fields as a result of funds made available pursuant to the American Recovery and Reinvestment Act of 2009.

(P.A. 10-156, S. 4.)



Section 10a-55g - Publication of list of green jobs courses and certificate and degree programs.

The Board of Regents for Higher Education, in consultation with the Department of Education, shall annually prepare and publish on the Board of Regents for Higher Education's web site a list of every green jobs course and green jobs certificate and degree program offered by technical high schools and public institutions of higher education and an inventory of green jobs related equipment used by such schools and institutions of higher education.

(P.A. 10-156, S. 5; P.A. 11-48, S. 285; P.A. 12-116, S. 87.)

History: Pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10a-55h - Collaborative efforts of public institutions of higher education re green technology industry.

Staff of the Center for Clean Energy Engineering at The University of Connecticut and the Institute of Sustainable Energy at Eastern Connecticut State University shall meet at least quarterly to discuss possible ways to collaborate on green technology and green jobs initiatives. Staff of other public institutions of higher education and centers affiliated with such institutions of higher education that focus on clean or sustainable energy and that are located within the same geographic regions shall meet to develop collaborative efforts with regard to the green technology industry.

(P.A. 10-156, S. 6.)



Section 10a-55i - Higher Education Consolidation Committee.

(a) There is established a Higher Education Consolidation Committee which shall be convened by the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to higher education or such chairpersons' designee, who shall be a member of such joint standing committee. The membership of the Higher Education Consolidation Committee shall consist of the higher education subcommittee on appropriations and the chairpersons, vice chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations. The Higher Education Consolidation Committee shall establish a meeting and public hearing schedule for purposes of receiving updates from (1) the Board of Regents for Higher Education on the progress of the consolidation of the state system of higher education pursuant to this section, section 4-9c, subsection (g) of section 5-160, section 5-199d, subsection (a) of section 7-323k, subsection (a) of section 7-608, subsection (a) of section 10-9, section 10-155d, subdivision (14) of section 10-183b, sections 10a-1a to 10a-1d, inclusive, 10a-3 and 10a-3a, subsection (a) of section 10a-6a, sections 10a-6b, 10a-8, 10a-10a to 10a-11a, inclusive, 10a-17d and 10a-22a, subsections (f) and (h) of section 10a-22b, subsections (c) and (d) of section 10a-22d, sections 10a-22h and 10a-22k, subsection (a) of section 10a-22n, sections 10a-22r, 10a-22s, 10a-22u, 10a-22v, 10a-22x and 10a-34 to 10a-35a, inclusive, subsection (a) of section 10a-48a, sections 10a-71 and 10a-72, subsections (c) and (f) of section 10a-77, section 10a-88, subsection (a) of section 10a-89, subsection (c) of section 10a-99 and sections 10a-102, 10a-104, 10a-105, 10a-109e, 10a-143 and 10a-168a, and (2) the Board of Regents for Higher Education and The University of Connecticut on the program approval process for the constituent units. The Higher Education Consolidation Committee shall convene its first meeting on or before September 15, 2011, and meet not less than once every two months.

(b) The Office of Higher Education shall enter into a memorandum of understanding with the Office of Legislative Management providing that up to one hundred thousand dollars appropriated to said Office of Higher Education shall be used by the Higher Education Consolidation Committee to hire a consultant to assist said committee in fulfilling its duties.

(P.A. 11-48, S. 231; P.A. 12-156, S. 43; P.A. 13-247, S. 178, 186; 13-261, S. 11; 13-299, S. 8.)

History: P.A. 11-48 effective July 1, 2011; P.A. 12-156 amended Subsec. (b) to replace reference to Office of Financial and Academic Affairs for Higher Education with reference to Office of Higher Education and make a technical change, effective June 15, 2012; P.A. 13-247 amended Subsec. (a) to delete references to Secs. 10a-37(e), 10a-38 to 10a-40, 10a-42, 10a-42g, 10a-163a, 10a-164a and 10a-170, and to move Subdiv. (1) designator and require report from the Board of Regents for Higher Education and The University of Connecticut on the program approval process, effective July 1, 2013; P.A. 13-261 amended Subsec. (a) to add Subdiv. (2) re program approval process and add Subdiv. (1) designator, effective July 1, 2013; P.A. 13-299 amended Subsec. (a) to make a technical change and delete references to Secs. 4d-90(a) and 10a-55i, effective July 1, 2013.



Section 10a-55j - Tracking of state-assigned student identifiers.

Each public institution of higher education and each independent institution of higher education that receives state funding shall track the state-assigned student identifiers, that are assigned by the Department of Education to public school students, of all in-state students of such institution until such students graduate from or terminate enrollment at such institution.

(P.A. 11-48, 285; 11-70, S. 14; P.A. 13-122, S. 4; 13-240, S. 2.)

History: P.A. 11-70 effective August 31, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-122 replaced requirement that Board of Regents for Higher Education be responsible for tracking state-assigned student identifiers with requirement that public and independent institutions of higher education track such identifiers, deleted reference to unique identifiers and made technical and conforming changes, effective July 1, 2013; P.A. 13-240 deleted reference to Board of Regents for Higher Education and made a technical change, effective July 1, 2013.



Section 10a-55k - Disclosure to student athletes recruited by institutions of higher education.

(a) For purposes of this section:

(1) “Athletic program” means any intercollegiate athletic program of an institution of higher education in this state that recruits student athletes by soliciting them to apply to, enroll in or attend such institution for purposes of participating in intercollegiate sporting programs, events, contests or exhibitions at such institution.

(2) “NCAA” means the National Collegiate Athletic Association or its successor.

(3) “Student athlete” means an individual who attends an elementary, middle or secondary school program of education or an institution of higher education and participates in any interscholastic athletic program in this state, whether or not such individual receives scholarship funds for such individual's athletic participation.

(b) Commencing January 1, 2012, an institution of higher education that offers athletic scholarships shall provide a hyperlink entitled “Student Athletes' Right to Know” on the front page of its official athletic Internet web site, which shall be linked to a web page containing all of the following information:

(1) Athletic scholarship information, including, but not limited to:

(A) The most recent cost of attendance expenses as published by the institution of higher education's financial aid office for the academic year and for the summer school session.

(B) The sum of expenses identified in subparagraph (A) of this subdivision that are prohibited from inclusion in a full grant-in-aid athletic scholarship pursuant to the NCAA's rules and regulations.

(C) The policy of the institution of higher education's athletic program regarding whether student athletes will receive athletic scholarships for summer school sessions, and, if so, whether such scholarships are proportional to athletic scholarships received during the regular academic year.

(D) The full grant-in-aid athletic scholarship payment received by all student athletes who live on campus during the academic year and off campus during summer school session.

(E) The following information relating to NCAA scholarship rules: (i) A verbal commitment is not binding on either the student athlete or the institution; (ii) the National Letter of Intent is a binding agreement between a prospective student athlete and an institution of higher education in which the institution agrees to provide a prospective student athlete, who is admitted to the institution and is eligible for financial aid under NCAA rules, athletics aid for one academic year in exchange for the prospective student athlete's agreement to attend the institution for one academic year; (iii) the National Letter of Intent must be accompanied by an institutional financial aid agreement; and (iv) if the prospective student athlete signs the National Letter of Intent but does not enroll at that institution for a full academic year, such student athlete may be subject to specific penalties, including loss of a season of eligibility and a mandatory residence requirement.

(F) The policy of the institution of higher education regarding whether or not such institution may choose to sign more recruited student athletes than it has available athletic scholarships and the consequences to the athletic scholarship opportunities of recruited and current student athletes in such situations.

(2) Athletic scholarship renewal information, including, but not limited to:

(A) The NCAA's policy regarding scholarship duration.

(B) The policy of the institution of higher education's athletic program concerning the renewal or nonrenewal of an athletic scholarship, including circumstances in which a student athlete in good standing suffers a temporary or permanent sports-related injury, there is a change in coaching, or a student athlete's athletic performance is deemed to be below expectations.

(3) Athletically related medical expenses information, including, but not limited to:

(A) The NCAA's policy regarding whether athletic programs are mandated to pay for athletically related medical expenses.

(B) The policy of the institution of higher education's athletic program regarding whether such program will pay for a student athlete's athletically related medical expenses, including deductibles, copayments and coinsurance, or any such medical expenses that exceed any maximum insurance coverage limits.

(C) The policy of the institution of higher education's athletic program regarding who is required to pay for any required athletically related insurance premiums for student athletes who do not have insurance coverage.

(D) The duration of time the institution of higher education's athletic program will continue to pay for athletically related medical expenses after a student athlete's athletic eligibility expires.

(E) Whether or not an athletic program's medical policy covers expenses associated with attaining a second medical opinion for an athletically related injury from a physician who is not associated with the athletic program, and whether the athletic program provides coverage for services provided by such a physician.

(4) Athletic release information, including, but not limited to:

(A) The NCAA's policy regarding whether an athletic program may refuse to grant an athletic release to a student athlete who wishes to transfer to another institution of higher education.

(B) The policy of the postsecondary educational institution's athletic program regarding whether it may refuse to grant an athletic release for a student athlete who wishes to transfer to another institution of higher education.

(c) Commencing January 1, 2012, an institution of higher education that provides, by any delivery method, written material regarding its athletic program to a student athlete shall include in such materials a direct link to such institution's Internet web page, where the student athlete shall have access to the “Student Athletes' Right to Know” hyperlink and all of the information regarding the institution's athletic scholarship program as provided in subsection (b) of this section.

(P.A. 11-92, S. 1.)

History: P.A. 11-92 effective July 1, 2011.



Section 10a-55l - Automatic external defibrillator requirements for institutions of higher education athletic departments.

(a) Not later than January 1, 2013, the athletic department of each institution of higher education shall develop and implement a policy consistent with this section concerning the availability and use of an automatic external defibrillator during intercollegiate sport practice, training and competition.

(b) Each athletic department of an institution of higher education shall (1) (A) provide and maintain in a central location that is not more than one-quarter mile from the premises used by the athletic department at least one automatic external defibrillator, as defined in section 19a-175, and (B) make such central location known and accessible to employees and student-athletes of such institution of higher education during all hours of intercollegiate sport practice, training and competition, (2) ensure that at least one licensed athletic trainer or other person who is trained in cardiopulmonary resuscitation and the use of an automatic external defibrillator in accordance with the standards set forth by the American Red Cross or American Heart Association is on the premises used by the athletic department during all hours of intercollegiate sport practice, training and competition, (3) maintain and test the automatic external defibrillator in accordance with the manufacturer's guidelines, and (4) promptly notify a local emergency medical services provider after each use of such automatic external defibrillator. As used in this section, “the premises used by the athletic department” means those premises that are used for intercollegiate sport practice, training or competition and may include, but need not be limited to, an athletic building or room, gymnasium, athletic field or stadium; and “intercollegiate sport” means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

(P.A. 12-197, S. 16.)



Section 10a-55m - Sexual assault, stalking and intimate partner violence policies. Affirmative consent. Prevention and awareness programming and campaigns. Anonymous reporting and disclosure. Notification of victim's rights and options. Report.

(a) For purposes of this section and sections 10a-55n to 10a-55q, inclusive:

(1) “Affirmative consent” means an active, clear and voluntary agreement by a person to engage in sexual activity with another person;

(2) “Awareness programming” means institutional action designed to inform the campus community of the affirmative consent standard used pursuant to subdivision (1) of subsection (b) of this section, and communicate the prevalence of sexual assaults, stalking and intimate partner violence, including the nature and number of cases of sexual assault, stalking and intimate partner violence reported at or disclosed to each institution of higher education in the preceding three calendar years, including, but not limited to, poster and flyer campaigns, electronic communications, films, guest speakers, symposia, conferences, seminars or panel discussions;

(3) “Bystander intervention” means the act of challenging the social norms that support, condone or permit sexual assault, stalking and intimate partner violence;

(4) “Institution of higher education” means an institution of higher education, as defined in section 10a-55, and a for-profit institution of higher education licensed to operate in this state, but shall not include Charter Oak State College for purposes of subsections (c) and (f) of this section and sections 10a-55n to 10a-55p, inclusive;

(5) “Intimate partner violence” means any physical or sexual harm against an individual by a current or former spouse of or person in a dating relationship with such individual that results from any action by such spouse or such person that may be classified as a sexual assault under section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, stalking under section 53a-181c, 53a-181d or 53a-181e, or family violence as designated under section 46b-38h;

(6) “Primary prevention programming” means institutional action and strategies intended to prevent sexual assault, stalking and intimate partner violence before it occurs by means of changing social norms and other approaches, including, but not limited to, poster and flyer campaigns, electronic communications, films, guest speakers, symposia, conferences, seminars or panel discussions;

(7) “Sexual assault” means a sexual assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a;

(8) “Stalking” means stalking under section 53a-181c, 53a-181d or 53a-181e; and

(9) “Uniform campus crime report” means a campus crime report prepared by an institution of higher education pursuant to section 10a-55a.

(b) Each institution of higher education shall adopt and disclose in such institution's annual uniform campus crime report one or more policies regarding sexual assault, stalking and intimate partner violence. Such policy or policies shall include provisions for:

(1) Informing students and employees that, in the context of an alleged violation of the policy or policies regarding sexual assault and intimate partner violence, (A) affirmative consent is the standard used in determining whether consent to engage in sexual activity was given by all persons who engaged in the sexual activity, (B) affirmative consent may be revoked at any time during the sexual activity by any person engaged in the sexual activity, (C) it is the responsibility of each person to ensure that he or she has the affirmative consent of all persons engaged in the sexual activity to engage in the sexual activity and that the affirmative consent is sustained throughout the sexual activity, (D) it shall not be a valid excuse to an alleged lack of affirmative consent that the student or employee responding to the alleged violation believed that the student or employee reporting or disclosing the alleged violation consented to the sexual activity (i) because the responding student or employee was intoxicated or reckless or failed to take reasonable steps to ascertain whether the student or employee reporting or disclosing the alleged violation affirmatively consented, or (ii) if the responding student or employee knew or should have known that the student or employee reporting or disclosing the alleged violation was unable to consent because such student or employee was unconscious, asleep, unable to communicate due to a mental or physical condition, or incapacitated due to the influence of drugs, alcohol or medication, and (E) the existence of a past or current dating or sexual relationship between the student or employee reporting or disclosing the alleged violation and the responding student or employee, in and of itself, shall not be determinative of a finding of affirmative consent;

(2) Detailing the procedures that students and employees of the institution who report or disclose being the victim of sexual assault, stalking or intimate partner violence may follow after the commission of such assault, stalking or violence, regardless of where such incidences occurred, including persons or agencies to contact and information regarding the importance of preserving physical evidence of such assault, stalking or violence;

(3) Providing students and employees of the institution who report or disclose being the victim of sexual assault, stalking or intimate partner violence both concise, written contact information for and, if requested, professional assistance in accessing and utilizing campus, local advocacy, counseling, health and mental health services, and concise information, written in plain language, concerning the rights of such students and employees to (A) notify law enforcement of such assault, stalking or violence and receive assistance from campus authorities in making any such notification, and (B) obtain a protective order, apply for a temporary restraining order or seek enforcement of an existing protective or restraining order, including, but not limited to, orders issued pursuant to section 46b-15, 46b-38c, 53a-40e, 54-1k, 54-82q or 54-82r, against the perpetrator of such assault, stalking or violence;

(4) Notifying such students and employees of any reasonably available options for and available assistance from such institution in changing academic, living, campus transportation or working situations in response to such assault, stalking or violence;

(5) Honoring any lawful protective or temporary restraining orders, including, but not limited to, orders issued pursuant to section 46b-15, 46b-38c, 53a-40e, 54-1k, 54-82q or 54-82r;

(6) Disclosing a summary of such institution's student investigation and disciplinary procedures, including clear statements advising that (A) a student or employee who reports or discloses being a victim of such assault, stalking or violence shall have the opportunity to request that an investigation begin promptly, (B) the investigation and any disciplinary proceedings shall be conducted by an official trained annually in issues relating to sexual assault, stalking and intimate partner violence and shall use the preponderance of the evidence standard in making a determination concerning the alleged assault, stalking or violence, (C) both the student or employee who reports or discloses the alleged assault, stalking or violence and the student responding to such report or disclosure (i) are entitled to be accompanied to any meeting or proceeding relating to the allegation of such assault, stalking or violence by an advisor or support person of their choice, provided the involvement of such advisor or support person does not result in the postponement or delay of such meeting as scheduled, and (ii) shall have the opportunity to present evidence and witnesses on their behalf during any disciplinary proceeding, (D) both the student or employee reporting or disclosing the alleged assault stalking or violence and such responding student are entitled to be informed in writing of the results of any disciplinary proceeding not later than one business day after the conclusion of such proceeding, (E) the institution of higher education shall not disclose the identity of any party to an investigation or disciplinary proceeding, except as necessary to carry out the investigation or disciplinary proceeding or as permitted under state or federal law, and (F) a standard of affirmative consent is used in determining whether consent to engage in sexual activity was given by all persons who engaged in the sexual activity;

(7) Disclosing a summary of such institution's employee investigation and disciplinary procedures, including clear statements advising that a standard of affirmative consent is used in determining whether consent to engage in sexual activity was given by all persons who engaged in the sexual activity; and

(8) Disclosing the range of sanctions that may be imposed following the implementation of such institution's student and employee disciplinary procedures in response to such assault, stalking or violence.

(c) Each institution of higher education shall provide (1) annual sexual assault, stalking and intimate partner violence primary prevention and awareness programming for all students and employees that includes an explanation of the definition of affirmative consent in sexual relationships, information concerning the reporting of incidences of such assaults, stalking and violence and strategies for bystander intervention and risk reduction; and (2) ongoing sexual assault, stalking and intimate partner violence prevention and awareness campaigns.

(d) Each institution of higher education may provide the option for any student or employee of such institution who is the victim of a sexual assault, stalking or intimate partner violence to report or disclose such assault, stalking or violence to such institution anonymously. Each such institution shall notify any such student or employee of the institution's obligations under state or federal law, if any, to (1) investigate or address such assault, stalking or violence and (2) assess whether the report triggers the need for a timely warning or emergency notification, as described in 34 CFR 668.46(e), which obligations, in limited circumstances, may result in the learning of such victim's identity.

(e) Each institution of higher education shall provide concise notification, written in plain language, to each student and employee of such institution who reports or discloses having been the victim of sexual assault, stalking or intimate partner violence, immediately upon receiving a report or disclosure of such assault, stalking or violence, of such student's or employee's rights and options under such institution's policy or policies regarding sexual assault, stalking and intimate partner violence adopted in accordance with subsection (b) of this section.

(f) Not later than October 1, 2015, and annually thereafter, each institution of higher education shall report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education, in accordance with the provisions of section 11-4a, concerning, for the immediately preceding calendar year, (1) a copy of its most recent policies regarding sexual assault, stalking and intimate partner violence adopted in accordance with subsection (b) of this section, or any revisions thereto, (2) a copy of its most recent concise written notification of the rights and options of a student or employee who reports or discloses an alleged violation of its sexual assault, stalking and intimate partner violence policy or policies required pursuant to subsection (e) of this section, (3) the number and type of sexual assault, stalking and intimate partner violence prevention, awareness and risk reduction programs at the institution, (4) the type of sexual assault, stalking and intimate partner violence prevention and awareness campaigns held by the institution, (5) the number of incidences of sexual assault, stalking and intimate partner violence reported or disclosed to such institution, (6) the number of confidential or anonymous reports or disclosures to the institution of sexual assault, stalking and intimate partner violence, (7) the number of disciplinary cases at the institution related to sexual assault, stalking and intimate partner violence, and (8) the final outcome of all disciplinary cases at the institution related to sexual assault, stalking and intimate partner violence, including, but not limited to, the outcome of any appeals of such final outcome, to the extent reporting on such outcomes does not conflict with federal law.

(g) Nothing in this section shall be interpreted to prohibit Charter Oak State College from providing, either in person or electronically, optional sexual assault, stalking and intimate partner violence prevention and awareness programming for all students and employees of said college.

(h) Nothing in this section shall be interpreted as requiring an institution of higher education to adopt, verbatim, the definition of “affirmative consent” set forth in subsection (a) of this section, provided the institution of higher education, in the exercise of its sole authority to adopt a definition of “affirmative consent”, uses a definition of “affirmative consent” that has the same meaning as or a meaning that is substantially similar to the definition set forth in subsection (a) of this section.

(P.A. 12-78, S. 1; P.A. 14-11, S. 2; 14-217, S. 163, 164; P.A. 16-106, S. 1.)

History: P.A. 12-78 effective July 1, 2012; P.A. 14-11 amended Subsec. (a) by adding new Subdiv. (2) defining “bystander intervention” and Subdiv. (7) defining “stalking”, redesignating existing Subdivs. (2) to (6) as Subdivs. (3) to (5) and (8) and redefining “awareness programming”, “institution of higher education”, “intimate partner violence”, and “primary prevention programming” therein, amended Subsec. (b) by adding stalking to crimes for which policies are required, requiring policies to address employees of the institution and incidences that occur off-campus, requiring annual training for official conducting disciplinary proceedings, and making technical changes, amended Subsec. (c) by requiring that institutions provide annual programming regardless of budgetary resources and that such programming include stalking, and added Subsec. (d) re anonymous reporting or disclosing, Subsec. (e) re notification of victim's rights and options and Subsec. (f) re institutions reporting to the General Assembly, effective July 1, 2014; P.A. 14-217 redefined “institution of higher education” in Subsec. (a)(3) and added Subsec. (g) re Charter Oak State College providing optional prevention and awareness programming, effective July 1, 2014; P.A. 16-106 amended Subsec. (a) by adding new Subdiv. (1) defining “affirmative consent”, redesignating existing Subdiv. (1) re awareness programming as Subdiv. (2) and amending same to redefine “awareness programming”, and redesignating existing Subdivs. (2) to (8) as Subdivs. (3) to (9), amended Subsec. (b) re adoption and disclosure of sexual assault policies by adding new Subdiv. (1) re informing students and employees re affirmative consent, redesignating existing Subdivs. (1) to (4) as Subdivs. (2) to (5), redesignating existing Subdiv. (5) re summary of institution's student disciplinary procedures as Subdiv. (6) and amending same by replacing references to “victim” with references to “student or employee who reports or discloses being a victim”, replacing “accused” with “student responding to such report or disclosure”, adding references to investigation and adding Subpara. (F) re affirmative consent, redesignating existing Subdiv. (6) re summary of institution's employee disciplinary procedures as Subdiv. (7) and amending same to add provisions re affirmative consent, and redesignating existing Subdiv. (7) re range of sanctions as Subdiv. (8), amended Subsec. (e) by adding “reports or discloses having”, added Subsec. (h) re adoption of definition of “affirmative consent”, and made technical and conforming changes, effective July 1, 2016.



Section 10a-55n - Campus resource team.

(a) Not later than January 1, 2015, each institution of higher education shall establish a campus resource team responsible for and with representatives from each of its campuses. The campus resource team shall consist of individuals selected by the president of each institution of higher education, including, but not limited to, (1) the institution's Title IX coordinator and chief student affairs officer, or their designees, (2) not less than one member from its (A) administration, (B) counseling services office, (C) health services office, (D) women's center, (E) special police force, campus police force or campus safety personnel, (F) faculty, (G) senior and mid-level staff, (H) student body, (I) residential life office, and (J) judicial hearing board, provided such entities exist on campus, and (3) any other individuals designated by the president.

(b) Not later than January 1, 2015, the president of each institution of higher education shall invite at least one individual from each of the following to serve on its campus resource team: (1) A community-based sexual assault crisis service center; (2) a community-based domestic violence agency; and (3) the criminal justice system within the judicial district in which such institution of higher education is located, including, but not limited to, members of the state police and local police department and prosecutors employed by the Division of Criminal Justice.

(c) Each institution of higher education shall ensure that every member of the campus resource team is educated in (1) the awareness and prevention of sexual assault, stalking and intimate partner violence, and communicating with and providing assistance to any student or employee of the institution who is the victim of such assault, stalking or violence; (2) the sexual assault, stalking and intimate partner violence policies of such college or institution; (3) the provisions of Title IX of the Elementary and Secondary Education Act of 1972, 20 USC 1681 et seq., and the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act, 20 USC 1092(f); (4) victim-centered response and the role of community-based sexual assault victim advocates; (5) the role and functions of each member on such campus resource team for the purpose of ensuring a coordinated response to reported incidences of sexual assault, stalking and intimate partner violence, as such terms are defined in section 10a-55m; and (6) communicating sensitively and compassionately with the victims of such assault, stalking or violence, including, but not limited to, an awareness of responding to victims with diverse cultural backgrounds, and providing services to or assisting in locating services for such victims. For purposes of this subsection, “victim-centered response” means a systematic focus on the needs and concerns of a victim of sexual assault, stalking or intimate partner violence that (A) ensures the compassionate and sensitive delivery of services in a nonjudgmental manner, (B) ensures an understanding of how trauma affects victim behavior, (C) maintains victim safety, privacy and, where possible, confidentiality, and (D) recognizes that victims are not responsible for the assault, stalking or violence committed against them.

(d) Not later than July 1, 2015, the campus resource team shall review the sexual assault, stalking and intimate partner violence policies adopted by its institution of higher education in accordance with section 10a-55m and recommend to such institution protocols in accordance with such policies for providing support and services to any student or employee who reports being the victim of sexual assault, stalking or intimate partner violence. Such team shall meet not less than once per semester to review such protocols and ensure that they are updated as necessary.

(P.A. 14-11, S. 3.)

History: P.A. 14-11 effective July 1, 2014.



Section 10a-55o - Memorandum of understanding with community-based sexual assault crisis service center and domestic violence agency.

Not later than January 1, 2015, each institution of higher education shall enter into and maintain a memorandum of understanding with at least one community-based sexual assault crisis service center and at least one community-based domestic violence agency for purposes of (1) ensuring that any student or employee of such institution who reports or discloses being the victim of sexual assault, stalking or intimate partner violence can access free and confidential counseling and advocacy services, either on or off campus, and (2) establishing a partnership with such service center and agency, including, but not limited to, (A) involvement of the institution’s campus resource team, and (B) trainings between the institution and such service center and agency to ensure the understanding of each other’s role in responding to reports and disclosures of sexual assault, stalking and intimate partner violence against students and employees of the institution and the institution’s protocols for providing support and services to such students and employees, developed pursuant to section 10a-55m.

(P.A. 14-11, S. 4; P.A. 15-63, S. 4.)

History: P.A. 14-11 effective July 1, 2014; P.A. 15-63 made a technical change, effective June 19, 2015.



Section 10a-55p - Education of Title IX coordinator and special police force or campus safety personnel in awareness and prevention of sexual assault, stalking and intimate partner violence and in trauma-informed response.

(a) Each institution of higher education shall ensure that its Title IX coordinator and members of its special police force, campus police force or campus safety personnel employed by such institution of higher education are educated in the awareness and prevention of sexual assault, stalking and intimate partner violence, and in trauma-informed response.

(b) For purposes of this section, “trauma-informed response” means a response involving an understanding of the complexities of sexual assault, stalking and intimate partner violence through training centered on the neurobiological impact of trauma, the influence of societal myths and stereotypes surrounding the causes and impact of trauma, understanding the behavior of perpetrators and conducting an effective investigation on behalf of victims who have suffered trauma.

(P.A. 14-11, S. 5.)

History: P.A. 14-11 effective July 1, 2014.



Section 10a-55q - Training of first responders in awareness and prevention of sexual assault, stalking and intimate partner violence and in trauma-informed response.

(a) Members of state and local police departments who act as first responders to any reports of sexual assault, stalking or intimate partner violence at an institution of higher education shall receive training in the awareness and prevention of sexual assault, stalking and intimate partner violence and in trauma-informed response.

(b) For purposes of this section, “trauma-informed response” means a response involving an understanding of the complexities of sexual assault, stalking and intimate partner violence through training centered on the neurobiological impact of trauma, the influence of societal myths and stereotypes surrounding the causes and impact of trauma, understanding the behavior of perpetrators and conducting an effective investigation on behalf of victims who have suffered trauma.

(P.A. 14-11, S. 6.)

History: P.A. 14-11 effective July 1, 2014.



Section 10a-55u - Uniform financial aid information to be provided to prospective students.

Each institution of higher education, as defined in section 10a-55, and for-profit institution of higher education licensed to operate in this state shall provide uniform financial aid information to every prospective student who has been accepted for admission to such institution. Each institution shall provide such information prior to such institution's enrollment deadline for purposes of providing each student with sufficient time to make an informed decision about enrollment. Each institution shall use the financial aid shopping sheet developed by the Consumer Financial Protection Bureau and the United States Department of Education pursuant to the Higher Education Opportunity Act, P.L. 110-315, to provide such information.

(P.A. 13-95, S. 1.)

History: P.A. 13-95 effective July 1, 2014; this section was originally published as Sec. 10a-55n in the 2014 Supplement to the General Statutes.



Section 10a-55v - Go Back to Get Ahead program.

(a) There is established a Go Back to Get Ahead program, administered by the Board of Regents for Higher Education, for the purpose of encouraging individuals who previously enrolled in an associate's or bachelor's degree program, but left such program prior to its completion or who received an associate's degree and seek to advance their educational attainment, to return to an institution of higher education to earn a degree.

(b) Subject to the guidelines established by the Board of Regents for Higher Education, the Go Back to Get Ahead program shall provide, within available resources, an incentive of up to three free three-credit courses necessary for the completion of an associate's or bachelor's degree to any resident of this state who previously enrolled in an associate's or bachelor's degree program at any public or independent institution of higher education, who either (1) left such program prior to completing it, or (2) received an associate's degree and seeks to enroll in a bachelor's degree program, and who has not attended any institution of higher education for at least eighteen months as of June 30, 2014. Said program shall be limited to individuals who enroll, not later than September 30, 2016, in an associate's or bachelor's degree program at a state college within the Connecticut State University System, a regional community-technical college or Charter Oak State College.

(P.A. 14-217, S. 176.)

History: P.A. 14-217 effective July 1, 2014.



Section 10a-57 - Higher education trends. Report.

The executive director of the Office of Higher Education shall report on or before March 1, 2013, and annually thereafter, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations and the budgets of state agencies on state, regional and national trends regarding Connecticut higher education, including, but not limited to, expenditures, funding, enrollment, faculty and staff positions, cost sharing and student financial aid. The Office of Higher Education shall collect such data and information as it deems necessary for the development of such annual report.

(P.A. 12-10, S. 1; 12-156, S. 56.)

History: P.A. 12-10 effective July 1, 2012; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-57a - Certificate programs: Definitions.

As used in this section, sections 10a-57b, 10a-57c and 10a-57e and section 3 of public act 16-44*:

(1) “Institution of higher education” has the same meaning as provided in section 10a-34;

(2) “Private occupational school” has the same meaning as provided in section 10a-22a; and

(3) “Student cohort” means a group of students who enroll at the same period of time in the same certificate program.

(P.A. 16-44, S. 2.)

*Note: Section 3 of public act 16-44 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 16-44 effective July 1, 2016.



Section 10a-57b - Certificate programs: Submission, collection and compilation of data.

(a) Each institution of higher education and private occupational school in the state shall submit data for the prior academic year to the Office of Higher Education, in a uniform format prescribed by said office, regarding its for-credit sub-baccalaureate programs and the types of for-credit certificates it offers not later than January 1, 2018, and annually thereafter, and regarding its noncredit sub-baccalaureate certificate programs and the types of noncredit certificates it offers not later than January 1, 2019, and annually thereafter. Such data shall include, but need not be limited to, the following for each sub-baccalaureate certificate program:

(1) Name and subject matter area of such program;

(2) Total enrollment in such program;

(3) Any entry-level requirements for enrollment in such program;

(4) Number and type of certificates awarded by such program;

(5) Tuition and fees charged for completion of such program in the time period prescribed by such program;

(6) Estimated range of costs relating to the purchase of books and supplies, unless such costs are included as part of the tuition and fees of such institution or school for such program;

(7) Median loan debt incurred by students who complete such program, to the extent such information has been reported to the financial aid office of the institution of higher education or private occupational school offering such program, separately by Title IV loans and other education debt, including private and institutional loans;

(8) Basic demographic information, to the extent available, of the students enrolled in such program, including, but not limited to, gender, age, race and ethnicity;

(9) Percentage of students in each student cohort who completed such program in the time period prescribed by such program;

(10) Whether there is a clear pathway from successful completion of such program to enrollment in a related associate degree program;

(11) Whether such program leads to a credential recognized by the industry for which such program prepares a student;

(12) Whether a student may combine the certificate awarded upon successful completion of such program with any other certificate awarded upon the successful completion of another sub-baccalaureate certificate program in order to achieve a heightened level of qualification for a particular trade or occupation;

(13) Average length of time to complete such program;

(14) Employment rates, to the extent available, for students who have completed such program at six months after completion of such program;

(15) Student cohort pass rate, to the extent available, for national certification programs; and

(16) Student cohort licensure rate, to the extent available, for positions requiring the certificate and state licensure.

(b) The Office of Higher Education shall collect for each sub-baccalaureate certificate program offered by an institution of higher education or private occupational school in the state (1) the average starting salary for entry-level positions requiring the certificate, and (2) the average salary for jobs requiring the certificate, based on available Labor Department statistics, for each for-credit program, not later than January 1, 2018, and annually thereafter, and for each noncredit program, not later than January 1, 2019, and annually thereafter.

(c) Not later than January 1, 2020, and annually thereafter, the Office of Higher Education shall compile the data submitted pursuant to subsection (a) of this section and collected pursuant to subsection (b) of this section for purposes of comparing the sub-baccalaureate certificate programs offered by the institutions of higher education and private occupational schools and determining (1) which programs are similar to other programs, (2) student interest in each program and similar programs, and (3) the necessity of offering each program. Not later than July 1, 2020, and annually thereafter, said office shall make such data available on its Internet web site for the purpose of enabling a student or prospective student to make an informed decision about whether to enroll in a sub-baccalaureate certificate program and, if so, which program is the best fit for such student.

(P.A. 16-44, S. 4.)

History: P.A. 16-44 effective July 1, 2016.



Section 10a-57c - Certificate programs: One-page fact sheet.

Not later than July 1, 2019, and annually thereafter, the Office of Higher Education shall develop and post on its Internet web site a one-page fact sheet for each sub-baccalaureate certificate program offered by each institution of higher education and private occupational school in the state. Such fact sheet shall contain data submitted and collected pursuant to section 10a-57b, including, but not limited to, tuition, fees, costs of books and supplies, graduation and, to the extent available, job placement rates and average student debt. Not later than seven days after the office posts the fact sheet on its Internet web site, and annually thereafter, each institution of higher education and private occupational school shall make such fact sheet available to its current and prospective students by means, including, but not limited to, posting such fact sheet on its Internet web site.

(P.A. 16-44, S. 5.)

History: P.A. 16-44 effective July 1, 2016.



Section 10a-57d - Certificate programs: Uniform naming convention. Tuition review. Report.

(a) The Board of Regents for Higher Education, under the direction of its chief academic officer, shall establish a working group comprised of deans of continuing education programs, or their designees, at the regional community-technical colleges to review all of the noncredit sub-baccalaureate certificate programs offered by each regional community-technical college for purposes of designing a uniform naming convention for such programs. Not later than January 1, 2019, the working group shall design the uniform naming convention to enable students to distinguish between noncredit certificate programs with similar yet varied requirements within the same field of study. Any programs that vary shall be uniformly designated with indications of different, enhanced or more demanding requirements.

(b) Not later than February 1, 2019, and periodically thereafter as prescribed by the Board of Regents for Higher Education, the working group shall review the tuition of uniformly named noncredit sub-baccalaureate certificate programs leading to the same qualifications to determine if any cost variations in the tuition and fees for such program are reasonable.

(c) Not later than March 1, 2019, the president of the Board of Regents for Higher Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to higher education regarding the uniform naming convention designed pursuant to subsection (a) of this section and the determination made from the tuition review required under subsection (b) of this section.

(P.A. 16-44, S. 6.)

History: P.A. 16-44 effective July 1, 2016.



Section 10a-57e - Certificate programs: Student data review.

Not later than July 1, 2019, the Office of Higher Education shall develop a program to annually review not less than a sample of student data from all for-credit and noncredit sub-baccalaureate certificate programs offered by the institutions of higher education and the private occupational schools. Said office shall not disclose any personally identifiable information of any student obtained as a result of performing the annual review.

(P.A. 16-44, S. 7.)

History: P.A. 16-44 effective July 1, 2016.



Section 10a-57f - Participation in the nation-wide state authorization reciprocity agreement. Application process. Authority of Attorney General.

(a) Not later than January 1, 2017, the Office of Higher Education shall enter into a multistate or regional reciprocity agreement for purposes of enabling the state and Connecticut institutions of higher education to participate in a nation-wide state authorization reciprocity agreement (1) establishing uniform standards for distance learning programs across states, and (2) eliminating the need for a state participating in the state authorization reciprocity agreement to assess the quality of a distance learning program offered by an out-of-state institution of higher education through the participating state's authorization, licensing and accreditation process. Notwithstanding the provisions of part III of this chapter and upon the Office of Higher Education entering into the multistate or regional reciprocity agreement, an out-of-state institution of higher education that participates in the state authorization reciprocity agreement may operate a distance learning program in the state in accordance with the uniform standards.

(b) Any Connecticut institution of higher education that seeks to participate in the nation-wide state authorization reciprocity agreement under subsection (a) of this section shall submit an application with the Office of Higher Education on a form prescribed by the office. The office shall approve or reject the institution's application in accordance with the terms of such agreement. Authorization by the office to participate in such agreement shall be valid for a period of one year and may be renewed by the office for additional one-year periods. The office shall establish a schedule of application and renewal fees for all Connecticut institutions of higher education that participate in such agreement. The fee schedule shall be graduated based on the number of full-time equivalent students at each Connecticut institution of higher education.

(c) Nothing in subsection (a) of this section shall be construed to affect the authority of the Attorney General to enforce the provisions of chapter 735a or Title X of the Dodd-Frank Wall Street Reform and Consumer Protection Act, P.L. 111-203, as amended from time to time.

(P.A. 16-120, S. 1.)

History: P.A. 16-120 effective July 1, 2016.






Chapter 185a - New England Higher Education Compact

Section 10a-61 - (Formerly Sec. 10-317). Authorization. Compact.

The Governor, on behalf of this state, is authorized to enter into a compact, substantially in the following form, with any one or more of the states of Maine, Massachusetts, New Hampshire, Rhode Island and Vermont, to be effective upon the filing of a copy of such compact in the office of the Secretary of the State.

NEW ENGLAND HIGHER EDUCATION COMPACT

ARTICLE I

The purposes of the New England Higher Education Compact shall be to provide greater educational opportunities and services through the establishment and maintenance of a coordinated educational program for the persons residing in the several states of New England parties to this compact, with the aim of furthering higher education in the fields of medicine, dentistry, veterinary medicine, public health and in professional, technical, scientific, literary and other fields.

ARTICLE II

There is hereby created and established a New England Board of Higher Education hereinafter known as the board, which shall be an agency of each state party to the compact. The board shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the concurrent act or acts of the compacting states. The board shall consist of eight resident members from each compacting state, at least two of whom shall be members of the legislature, chosen in the manner and for the terms provided by law of the several states parties to this compact.

ARTICLE III

This compact shall become operative immediately as to those states executing it whenever any two or more of the states of Maine, Vermont, New Hampshire, Massachusetts, Rhode Island and Connecticut have executed it in the form which is in accordance with the laws of the respective compacting states.

ARTICLE IV

The board shall annually elect from its members a chairman and vice-chairman and shall appoint and at its pleasure remove or discharge said officers. It may appoint and employ an executive secretary and may employ such stenographic, clerical, technical or legal personnel as shall be necessary, and at its pleasure remove or discharge such personnel. It shall adopt a seal which may be necessary for the conduct of its business. It may maintain an office or offices within the territory of the compacting states and may meet at any time or place. Meetings shall be held at least once each year. A majority of the members shall constitute a quorum for the transaction of business, but no action of the board imposing any obligation on any compacting state shall be binding unless a majority of the members from such compacting state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of education affecting only certain of the compacting states, the board may vote to authorize special meetings of the board members of such states. The board shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each compacting state, setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the compacting states which may be necessary to carry out the intent and purpose of this compact. The board shall not pledge the credit of any compacting state without the consent of the legislature thereof given pursuant to the constitutional processes of said state. The board may meet any of its obligations in whole or in part with funds available to it under Article VII of this compact; provided, that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article VII hereof, the board shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the compacting states adequate to meet the same. Each compacting state reserves the right to provide hereafter by law for the examination and audit of the accounts of the board. The board shall appoint a treasurer and assistant treasurer who may be empowered to perform any and all duties of the treasurer. Fiscal disbursements of the board shall be valid only when authorized by any two persons from among those authorized by the board to execute this authority, and when substantiated by vouchers signed and countersigned by any two members from among those authorized by the board to execute this authority. The executive secretary shall be custodian of the records of the board with authority to attest to and certify such records or copies thereof.

ARTICLE V

The board shall have the power to: (1) Collect, correlate, and evaluate data in the fields of its interest under this compact; to publish reports, bulletins and other documents making available the results of its research; and, in its discretion, to charge fees for said reports, bulletins and documents; (2) enter into such contractual agreements or arrangements with any of the compacting states or agencies thereof and with educational institutions and agencies as may be required in the judgment of the board to provide adequate services and facilities in educational fields covered by this compact; provided, that it shall be the policy of the board in the negotiation of its agreements to serve increased numbers of students from the compacting states through arrangements with then existing institutions, whenever in the judgment of the board adequate service can be so secured in the New England region. Each of the compacting states shall contribute funds to carry out the contracts of the board on the basis of the number of students from such state for whom the board may contract. Contributions shall be at the rate determined by the board in each education field. Except in those instances where the board by specific action allocates funds available to it under Article VII hereof, the board's authority to enter into such contracts shall be only upon appropriation of funds by the compacting states. Any contract entered into shall be in accordance with rules and regulations promulgated by the board and in accordance with the laws of the compacting states.

ARTICLE VI

Each state agrees that, when authorized by the legislature pursuant to the constitutional processes, it will from time to time make available to the board such funds as may be required for the expenses of the board as authorized under the terms of this compact. The contribution of each state for this purpose shall be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States of America, unless the board shall adopt another basis in making its recommendation for appropriation to the compacting states.

ARTICLE VII

The board for the purposes of this compact is hereby empowered to receive grants, devises, gifts and bequests which the board may agree to accept and administer. The board shall administer property held in accordance with special trusts, grants and bequests, and shall also administer grants and devises of land and gifts or bequests of personal property made to the board for special uses, and shall execute said trusts, investing the proceeds thereof in notes or bonds secured by sufficient mortgages or other securities.

ARTICLE VIII

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby; provided, that if this compact is held to be contrary to the constitution of any compacting state the compact shall remain in full force and effect as to all other compacting states.

ARTICLE IX

This compact shall continue in force and remain binding upon a compacting state until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until two years after notice thereof has been sent by the governor of the state desiring to withdraw to the governors of all other states then parties to the compact. Such withdrawal shall not relieve the withdrawing state from its obligations accruing hereunder prior to the effective date of withdrawal. Any state so withdrawing, unless reinstated, shall cease to have any claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of the compact. Thereafter, the withdrawing state may be reinstated by application after appropriate legislation is enacted by such state, upon approval by a majority vote of the board.

ARTICLE X

If any compacting state shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights and privileges and benefits conferred by this compact or agreement hereunder shall be suspended from the effective date of such default as fixed by the board. Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state by affirmative vote of three-fourths of the other member states. Any such defaulting state may be reinstated by (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and approval by a majority vote of the board.

(June, 1955, S. 1949d; 1969, P.A. 448, S. 1, 2.)

History: 1969 act amended Article II to increase number of board members from three to eight from each state and to require that at least two be legislators and amended Article IV to require meeting at least once a year rather than twice, to provide for appointment of assistant treasurer and to state that fiscal disbursements are valid only when signed by two persons authorized by board to exercise the authority and only when substantiated by vouchers similarly signed rather than when signed by executive secretary and treasurer as previously; Sec. 10-317 transferred to Sec. 10a-61 in 1983 pursuant to reorganization of higher education system.



Section 10a-62 - (Formerly Sec. 10-318). Appointment and terms of board members.

The Governor, with the advice and consent of the General Assembly, shall designate or appoint two members, residents of the state, and the president pro tempore of the Senate shall appoint one member of the Senate and two residents of the state and the speaker of the House of Representatives shall appoint one member of the House of Representatives and two residents of the state, provided the speaker shall appoint two members in 1969 and one member in 1970 who shall represent the state as members of the New England Board of Higher Education. The two persons appointed by the Governor shall be appointed for a term of six years from October twenty-fourth in the year of their appointment, except that in 1969 the Governor shall appoint one member for a term of six years from October 24, 1969. Persons first appointed by the president pro tempore and the speaker shall serve until February 1, 1971, and persons appointed as their successors shall serve for terms of two years each commencing as of the first day of February in the year of their appointment. Vacancies shall be filled for the remainder of unexpired terms in the same manner as original appointments are made.

(June, 1955, S. 1951d; 1969, P.A. 448, S. 3.)

History: 1969 act decreased number of members appointed by governor from three to two, provided that president pro tempore of senate and speaker of the house appoint remaining members and revised provisions concerning terms of office; Sec. 10-318 transferred to Sec. 10a-62 in 1983 pursuant to reorganization of higher education system.



Section 10a-63 - (Formerly Sec. 10-319). Compensation of members.

Each member designated or appointed by the Governor who, while such member, holds no salaried state office, shall be paid by the state as compensation the sum of twenty dollars for each day's service performed in connection with his duties as such member, but not more than five hundred dollars in any fiscal year. All members shall be entitled to their actual expenses incurred in the performance of their duties as such.

(June, 1955, S. 1952d.)

History: Sec. 10-319 transferred to Sec. 10a-63 in 1983 pursuant to reorganization of higher education system.



Section 10a-64 - (Formerly Sec. 10-320). Report.

The board on the part of the state shall obtain accurate accounts of all the board's receipts and disbursements and shall report to the Governor and the legislature of the state biennially on or before the tenth day of December in each even-numbered year setting forth in detail the transactions of the board for the two years preceding December first of that year, and shall make recommendations for any legislative action deemed by it to be necessary or desirable to carry out the intent and purposes of the New England Higher Education Compact among the states joining therein.

(June, 1955, S. 1953d.)

History: Sec. 10-320 transferred to Sec. 10a-64 in 1983 pursuant to reorganization of higher education system.



Section 10a-65 - (Formerly Sec. 10-326i). Contracts with New England Board of Higher Education.

The Board of Regents for Higher Education shall investigate the program offerings in graduate and professional studies and in specialized health fields at colleges which are members of the New England Board of Higher Education and may contract, within the limits of appropriated funds, with said board for the acceptance of Connecticut residents at those colleges offering such programs as are not available in this state.

(P.A. 77-573, S. 18, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-326i transferred to Sec. 10a-65 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-66 - (Formerly Sec. 10-326j). List of recommended programs provided to General Assembly.

The Board of Regents for Higher Education shall annually provide the General Assembly with a list of programs for which it recommends contracting pursuant to section 10a-65 together with a report on all programs for which interstate contracting is conducted by the New England Board of Higher Education.

(P.A. 77-160, S. 2; 77-573, S. 24, 30; P.A. 79-631, S. 7, 111; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 79-631 substituted “section 10-326i” for “this section”; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-326j transferred to Sec. 10a-66 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-67 - New England Regional Student Program; tuition for nonresident students.

Notwithstanding any provisions of the general statutes to the contrary, the Boards of Trustees of the Community-Technical Colleges, the Connecticut State University System and The University of Connecticut shall fix fees for tuition for nonresident students who are enrolled in institutions under the jurisdiction of said boards through the New England Regional Student Program of not less than the tuition rate charged of resident students enrolled in similar programs plus fifty per cent of that rate, such revenue to be deposited to the revenues of the tuition funds of the respective constituent units.

(P.A. 82-218, S. 39, 46; 82-373, S. 1, 4; P.A. 84-365, S. 10, 12; P.A. 89-260, S. 12, 41; P.A. 90-147, S. 3, 20; P.A. 91-256, S. 51, 69.)

History: P.A. 82-218 authorized substitution of “Connecticut State University” for “state colleges” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-365 required that revenues be deposited in tuition funds of constituent units rather than in the general fund or the tuition revenue special fund as was previously the case; P.A. 89-260 substituted the board of trustees of the community-technical colleges for the boards of trustees of the state technical colleges and regional community colleges; P.A. 90-147 increased the tuition rate surcharge for nonresident students from 25% of the tuition rate charged to resident students to 50%; P.A. 91-256 made a technical change.






Chapter 185b - Constituent Units

Section 10a-71 - (Formerly Sec. 10-38b). Board of Trustees for Community-Technical Colleges.

(a) Beginning on January 1, 2012, the Board of Regents for Higher Education shall serve as the Board of Trustees for Community-Technical Colleges. The Board of Trustees for Community-Technical Colleges that is in office on June 30, 2011, shall remain in office until December 31, 2011, to provide assistance in transitioning duties and responsibilities to the Board of Regents for Higher Education during the period of July 1, 2011, to December 31, 2011. For the transition period of July 1, 2011, to December 31, 2011, any action of the Board of Trustees shall not be final until ratified by the Board of Regents for Higher Education. Until December 31, 2011, there shall be a Board of Trustees for Community-Technical Colleges consisting, except as otherwise provided in this section, of twenty-four persons, twenty-two to be appointed by the Governor, who shall reflect the state's geographic, racial and ethnic diversity, one of whom shall be a regional community college or regional community-technical college alumnus and one of whom shall be a regional technical college or regional community-technical college alumnus and two to be elected by the students enrolled at the institutions under the jurisdiction of said board. Except as otherwise provided, members appointed by the Governor shall serve for terms of six years each from July first in the year of their appointment. On or before August 15, 1989, the Governor shall appoint one member who shall be a regional technical or community-technical college alumnus for a term which shall expire on June 30, 1995, to replace the regional community college alumnus whose term expires June 30, 1989, and eight members who shall have expertise and experience in business, labor, industry or the technical occupations, three for terms which shall expire on June 30, 1991, three for terms which shall expire on June 30, 1993, and two for terms which shall expire June 30, 1995. Thereafter the Governor shall appoint members of said board to succeed those appointees whose terms expire, except that (1) with respect to the members of such board of trustees who were members of the Board of Trustees of the Regional Community Colleges prior to July 1, 1989, the Governor shall appoint two members to replace the four members whose terms expire on June 30, 1991, and shall appoint four members, one of whom shall be a regional community or community-technical college alumnus, to replace the five members whose terms expire on June 30, 1993, and (2) with respect to the members of the board appointed on or after July 1, 1989, and on or before August 15, 1989, the Governor shall appoint one member to replace the three members whose terms expire on June 30, 1991, and shall appoint two members to replace the three members whose terms expire on June 30, 1993. On and after July 1, 1993, the board shall at all times include at least six members who have expertise and experience in business, labor or industry. On and after July 1, 1999, the board shall at all times include at least one member from each county in which a community-technical college is located. On and after July 1, 2010, the board shall at all times include at least two members who have, through education or experience, an understanding of relevant accounting principles and practices and financial statements.

(b) On or before November 1, 1975, the students enrolled at the institutions under the jurisdiction of said board shall, in such manner as said board shall determine, elect two members of said board, each of whom shall be enrolled for at least six credits at an institution under the jurisdiction of said board at the time of his election. One such member shall be elected for a term of one year from November 1, 1975, and one for a term of two years from said date. On or before November first, and annually thereafter, such students shall, in such manner as the board shall determine, elect one member of said board, who shall be so enrolled at any such institution at the time of his election and who shall serve for a term of two years from November first in the year of his election, except that the term of the regional community college student whose term expires on October 31, 1989, shall expire on July 1, 1989, and the student member of the Board of Trustees of the State Technical Colleges prior to July 1, 1989, whose term was to expire on October 31, 1989, shall, on July 1, 1989, be a member of the Board of Trustees of the Community-Technical Colleges until October 31, 1989. The regional community college student whose term expires on October 31, 1990, shall continue as a member of said board until said date. On and after July 1, 1989, the student members of said board shall be elected as follows: (1) (A) On or before November 1, 1989, and until July 1, 1993, students enrolled at the regional technical colleges shall, in such manner as the board shall determine, elect one member of said board, who shall be enrolled for at least six credits at a regional technical college at the time of his election and who shall serve for a term of two years from November first in the year of his election, and (B) on or before November 1, 1990, students enrolled at the regional community colleges shall, in such manner as the board of trustees shall determine, elect one member of said board who shall be enrolled for at least six credits at a regional community college at the time of his election and who shall serve for a term of two years from November first in the year of his election. (2) On and after July 1, 1993, the student members of the board shall be elected as follows: (A) On or before November 1, 1993, and biennially thereafter, students enrolled in the institutions under the jurisdiction of the board shall, in such manner as the board shall determine, elect one member of the board, who shall be enrolled for at least six credits in a technical program at such an institution and who shall serve for a term of two years from November first in the year of his election, and (B) on or before November 1, 1994, and biennially thereafter, students enrolled in the institutions under the jurisdiction of the board shall, in such manner as the board shall determine, elect one member of the board, who shall be enrolled for at least six credits in a nontechnical program at such an institution and who shall serve for a term of two years from November first in the year of his election.

(c) The Governor shall, pursuant to section 4-9a, appoint the chairperson of the board. The board shall, biennially, elect from its members such other officers as it deems necessary. The Governor shall fill any vacancies in the appointed membership of said board by appointment for the balance of the unexpired term. Any vacancies in the elected membership of said board shall be filled by special election for the balance of the unexpired term. The members of said board shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses in the course of their duties.

(February, 1965, P.A. 330, S. 21; P.A. 75-262, S. 1; 75-504, S. 1, 5; P.A. 82-218, S. 7, 46; P.A. 83-222, S. 1, 2; P.A. 89-260, S. 13, 41; P.A. 92-126, S. 1, 48; P.A. 93-201, S. 23, 24; P.A. 95-259, S. 23, 32; P.A. 06-34, S. 1; P.A. 11-48, S. 216.)

History: P.A. 75-262 increased membership of board from 12 to 14 in order to accommodate student members authorized by provisions of the act, deleted obsolete provisions for first appointments applicable when board was established and clarified procedure for filling vacancies by distinguishing between members appointed by governor and elected student members; P.A. 75-504 increased membership to 16, two to be community college alumni appointed by the governor, and included provisions regarding their appointment and terms; P.A. 82-218 reorganized higher education system, amending section to require that board members reflect state's geographic, racial and ethnic diversity, to replace prior appointment provisions and to require governor to appoint chairman where previously board elected its own chairman, effective March 1, 1983; Sec. 10-38b transferred to Sec. 10a-71 in 1983; P.A. 83-222 made part-time students eligible for election as members of the board; P.A. 89-260 added Subsec. designations, in Subsec. (a) substituted “there shall be” for “there shall continue to be” and “board of trustees of community-technical colleges” for “board of trustees of regional community colleges,” increased the membership of the board from 16 to 24 with the number of members decreasing in 1991 and 1993, shortened the term of the regional community college alumnus which was to expire on June 30, 1991, and provided that certain members have expertise and experience in business, labor, industry or the technical occupations, in Subsec. (b) shortened the term of the regional community college student which was to expire on October 31, 1989, made one of the student members of the board of trustees of the state technical colleges a member of the board and amended procedures for the election of student members to the board and made technical changes; P.A. 92-126 amended Subsec. (a) to include community-technical college alumni and to remove obsolete language; P.A. 93-201 amended Subsec. (b) to make Subdiv. (1) and (2) Subparas. (A) and (B) of Subdiv. (1) and to add Subdiv. (2) on the election of student members on and after July 1, 1993, effective July 1, 1993; P.A. 95-259 amended Subsec. (a) to add provision requiring that on and after July 1, 1999, the board include at least one member from each county in which a community-technical college is located, effective July 6, 1995; P.A. 06-34 amended Subsec. (a) by requiring, on and after July 1, 2010, that at least two members have an understanding of accounting and financial statements, effective July 1, 2006; P.A. 11-48 amended Subsec. (a) to replace Board of Trustees for Community-Technical Colleges with Board of Regents for Higher Education serving as board of trustees beginning on January 1, 2012, and create a transition period through December 31, 2011, during which the Board of Trustees for Community-Technical Colleges shall remain in office, effective July 1, 2011.



Section 10a-72 - (Formerly Sec. 10-38c). Duties of board of trustees.

(a) Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, said board of trustees shall administer the regional community-technical colleges and plan for the expansion and development of the institutions within its jurisdiction. The Commissioner of Administrative Services on request of the board of trustees shall, in accordance with section 4b-30, negotiate and execute leases on such physical facilities as the board of trustees may deem necessary for proper operation of such institutions, and said board of trustees may expend capital funds therefor, if such leasing is required during the planning and construction phases of institutions within its jurisdiction for which such capital funds were authorized. The board of trustees may appoint and remove the chief executive officer of each institution within its jurisdiction. The board of trustees may employ the faculty and other personnel needed to operate and maintain the institutions within its jurisdiction. Within the limitation of appropriations, the board of trustees shall fix the compensation of such personnel, establish terms and conditions of employment and prescribe their duties and qualifications. Said board of trustees shall determine who constitutes its professional staff and establish compensation and classification schedules for its professional staff. Said board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff. The board shall establish a division of technical and technological education. The board of trustees shall confer such certificates and degrees as are appropriate to the curricula of community-technical colleges. The board of trustees shall prepare plans for the development of a regional community-technical college and submit the same to the Commissioner of Administrative Services and request said commissioner to select the site for such college. Within the limits of the bonding authority therefor, the Commissioner of Administrative Services, subject to the provisions of section 4b-23, may acquire such site and construct such buildings as are consistent with the plan of development.

(b) Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, the board of trustees shall:

(1) Make rules for the governance of the regional community-technical colleges, determine the general policies of said colleges, including those concerning the admission of students, and direct the expenditure of said colleges' funds within the amounts available;

(2) Develop mission statements for the regional community-technical colleges: The mission statement for the regional community-technical colleges shall include, but need not be limited to the following elements: (A) The educational needs of and constituencies served by said colleges; (B) the degrees offered by said colleges, and (C) the role and scope of each institution within the community-technical college system, which shall include each institution's particular strengths and specialties;

(3) Establish policies for the regional community-technical colleges;

(4) Establish policies which protect academic freedom and the content of courses and degree programs;

(5) Establish new academic programs;

(6) Make institutional mergers or closures;

(7) Coordinate the programs and services of the institutions under its jurisdiction;

(8) Promote fund-raising by the institutions under its jurisdiction in order to assist such institutions, provided the board shall not directly engage in fund-raising except for purposes of providing funding for (A) scholarships or other direct student financial aid and (B) programs, services or activities at one or more of the institutions within its jurisdiction and report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education by January 1, 1994, and biennially thereafter, on all such fund-raising; and

(9) Charge the direct costs for a building project under its jurisdiction to the bond fund account for such project; provided, (A) such costs are charged in accordance with a procedure approved by the Treasurer and (B) nothing in this subdivision shall permit the charging of working capital costs, as defined in the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or costs originally paid from sources other than the bond fund account.

(c) The board of trustees may request authority from the Treasurer to issue payment for claims against said colleges, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents, or trustees, or any payment the source of which includes the proceeds of a state bond issue.

(February, 1965, P.A. 330, S. 22; 1967, P.A. 751, S. 1; 1969, P.A. 530, S. 8; 592, S. 1; P.A. 73-214, S. 2; P.A. 75-425, S. 24, 57; P.A. 77-573, S. 24, 30; 77-614, S. 67, 73, 610; P.A. 78-331, S. 44, 58; P.A. 82-218, S. 8, 46; P.A. 83-576, S. 2, 5; P.A. 84-87, S. 3, 7; 84-241, S. 2, 5; P.A. 87-496, S. 51, 110; P.A. 89-260, S. 14, 41; P.A. 90-260, S. 1, 6; P.A. 91-174, S. 6, 16; 91-230, S. 12, 17; 91-256, S. 14, 69; P.A. 92-126, S. 2, 48; P.A. 93-201, S. 11, 24; 93-293, S. 6, 11; P.A. 94-180, S. 11, 17; P.A. 96-190, S. 7, 8; P.A. 11-48, S. 217; 11-51, S. 102; P.A. 13-247, S. 220.)

History: 1967 act expanded board's powers to include planning for expansion and development of community colleges and leasing of facilities subject to commission for higher education approval, to include appointment of executive secretary and executive staff and hiring of faculty, to include conferring of certificates and degrees and to include site selection and building construction for new colleges; 1969 acts deleted five-year limit on leases, allowed expenditure of capital funds for leases during planning and construction of facilities and included provisions concerning professional staff of board; P.A. 73-214 made commissioner of public works responsible for executing leases rather than the board itself; P.A. 75-425 made public works commissioner responsible for site acquisition and building construction rather than the board itself; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of administrative services for personnel policy board and public works commissioner; P.A. 78-331 specified board of trustees to avoid confusion which might arise since section also contains references to the board of higher education; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors and adding provisions re duties of boards of trustees under state-wide policy and guidelines and re budget requests, effective March 1, 1983; Sec. 10-38c transferred to Sec. 10a-72 in 1983; P.A. 83-576 added provision prohibiting denial of access to armed forces representatives; P.A. 84-87 repealed language in Subsec. (a) prohibiting board from denying military recruiters the opportunity to recruit on campus; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 89-260 in Subsec. (a) provided that the board of trustees of the community-technical colleges administer the regional technical colleges, appoint and remove assistant secretaries for regional community and regional technical colleges who shall serve at the pleasure of the board and not appoint or reappoint members of the executive staff for terms longer than one year, provided that the executive secretary serve at the pleasure of the board, added new Subsec. (b) designation and in the Subsec. provided for the development of a mission statement and a strategic plan for the regional technical colleges, relettered Subsec. (b) as Subsec. (c), in Subsec. (c) provided that the board of trustees submit budget requests for the division of regional community colleges and the division of regional technical colleges to the board of governors of higher education and made technical changes; P.A. 90-260 added Subsec. (b)(9) re review and approval of actions of higher education administrative councils; P.A. 91-174 added Subsec. (b)(10) re fund-raising; P.A. 91-230 in Subsec. (a) removed the requirement for the board of governors to approve expansion and development plans and substituted provision for the board to review and make recommendations on the plans; P.A. 91-256 in Subsec. (c) added provision for the requesting of authority to issue payment for claims against the colleges; P.A. 92-126 changed references to community colleges and technical colleges to community-technical colleges, removed positions of assistant secretary for regional community colleges and assistant secretary for regional technical colleges, added the division of technical and technological education, removed language concerning the mission statement of technical colleges and made the mission statement of community colleges apply to community-technical colleges, removed Subdiv. concerning requirement for a strategic plan for the technical colleges and eliminated the divisions of regional community colleges and regional technical colleges; P.A. 93-201 amended Subsec. (b)(9) to require report and added Subdiv. (10) re charging the bond fund account for direct costs of a building project, effective July 1, 1993; P.A. 93-293 deleted Subsec. (b)(8) relating to a repealed section and renumbered Subdiv. (9), effective July 1, 1993; P.A. 94-180 amended Subsec. (b)(8) to add the prohibition against direct fund-raising by the board except for the purposes described in Subparas. (A) and (B), effective July 1, 1994; P.A. 96-190 changed the title of the executive secretary to chancellor, effective July 1, 1996; P.A. 11-48 replaced references to Board of Governors of Higher Education with references to Board of Regents for Higher Education, removed provisions re chancellor, executive staff, Commissioner of Higher Education and approvals by Board of Governors of Higher Education, and made conforming changes, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” re leases, to change “Commissioner of Public Works” to “Commissioners of Administrative Services and Construction Services” re submission of plans and to change “Commissioner of Public Works” to “Commissioner of Administrative Services” re acquisition of site and to “Commissioner of Construction Services” re construction, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to delete references to Commissioner of Construction Services, effective July 1, 2013.



Section 10a-72a - Disposition of surplus library material and library fines at regional community-technical colleges.

(a) Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the Board of Trustees for the Community-Technical Colleges is authorized to sell, trade, or otherwise dispose of any unwanted, duplicate, out-of-date or irrelevant materials within the regional community-technical college libraries under the jurisdiction of the board, provided the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources and, as such funds, shall be held in the manner prescribed by section 4-31a for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials.

(b) Fines collected by any regional community-technical college library under the jurisdiction of the board shall be deposited in the institutional operating account of such college.

(P.A. 83-450, S. 1, 5; P.A. 85-282, S. 1, 5; P.A. 89-260, S. 20, 41; P.A. 91-256, S. 15, 69; P.A. 92-126, S. 22, 48.)

History: P.A. 85-282 added Subsec. (b) re deposit of library fines in auxiliary services fund; P.A. 89-260 in Subsec. (a) substituted the “board of trustees for the community-technical colleges” for “board of trustees of the regional community colleges” and specified that the section apply to the regional community college libraries; P.A. 91-256 made technical changes in Subsec. (b); P.A. 92-126 changed the references to “community college” to “community-technical college”.



Section 10a-72b - Strategic planning committee.

Section 10a-72b is repealed.

(P.A. 89-260, S. 15, 41; P.A. 92-126, S. 47, 48.)



Section 10a-72c - Advisory council on technical and technological education.

There is established a council to advise the Board of Trustees of the Community-Technical Colleges in the performance of its statutory functions relating to technical and technological education. The council shall consist of: (1) The Commissioner of Economic and Community Development and the Labor Commissioner, (2) one technical or technological education faculty member from each of the community-technical colleges appointed by the chief executive officer of each such institution, (3) one technical or technological education student from each of the community-technical colleges elected by the student body of each such institution.

(P.A. 92-126, S. 3, 48; P.A. 93-435, S. 2, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-435 made a technical change, effective June 28, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; (Revisor's note: In 1997 a reference to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage).



Section 10a-72d - Articulation agreements with technical high schools. Credit for apprenticeship training programs.

The Board of Trustees for the Community-Technical Colleges shall establish procedures for (1) the development of articulation agreements between the regional community-technical colleges and the technical high schools in order to ensure a successful transition to higher education for students attending the technical high schools and (2) the awarding of appropriate college credit for persons enrolled in and registered under the terms of a qualified apprenticeship training program, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n.

(P.A. 98-252, S. 71, 80; P.A. 12-116, S. 87.)

History: P.A. 98-252 effective July 1, 1998; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10a-72e - Articulation agreements for nursing programs.

(a) Not later than July 1, 2002, the Boards of Trustees for the Connecticut Community-Technical Colleges, the Connecticut State University System, The University of Connecticut, Charter Oak State College, the Bridgeport Hospital School of Nursing and Connecticut's Independent Colleges shall develop a plan to ensure that there are articulation agreements for their nursing programs to assist nurses in advancing their education and nursing credentials.

(b) Not later than July 1, 2004, such boards of trustees shall implement the plan developed pursuant to subsection (a) of this section.

(P.A. 01-165, S. 2, 3.)

History: P.A. 01-165 effective July 6, 2001.



Section 10a-72f - Establishment of pilot programs re student household and family expenses.

Within available appropriations, the Board of Trustees for Community-Technical Colleges may establish up to three pilot programs to provide for student household and family expenses of students with dependents while such students are attending a community-technical college. Participation in the pilot program shall be limited to students who are eligible for a federal Pell grant.

(P.A. 05-244, S. 3.)

History: P.A. 05-244 effective July 8, 2005.



Section 10a-72g - Use of federal funds to establish nursing program.

The Board of Trustees for Community-Technical Colleges shall take all feasible steps to maximize available federal funds in order to establish a nursing program at Northwestern Connecticut Community College.

(P.A. 09-130, S. 1.)

History: P.A. 09-130 effective July 1, 2009.



Section 10a-72h - Oversight board and pilot program re technical high school courses for college credit.

(a) On or before September 1, 2009, the Board of Trustees of the Community-Technical Colleges shall appoint and convene an oversight board for the purposes of carrying out the provisions of subsection (b) of this section. Such board shall include: (1) A representative of the faculty of Norwalk Community College; (2) a representative of the faculty of the J. M. Wright Technical High School; (3) four representatives from trade vocations; (4) two representatives of the business community; and (5) a representative of a chamber of commerce. The president of Norwalk Community College shall serve as the oversight board's chairperson.

(b) On or before January 1, 2010, the oversight board established pursuant to subsection (a) of this section, in consultation with the Board of Trustees of the Community-Technical Colleges and the Commissioner of Education, shall establish, within existing budgetary resources and staffing levels, a pilot program to operate during the school year commencing July 1, 2010, and each school year thereafter, to allow students to complete courses at the J. M. Wright Technical High School for college credit at Norwalk Community College. Such program shall coordinate courses between the J. M. Wright Technical High School and Norwalk Community College and provide students with access to vocational employment or postsecondary education.

(c) On or before June 30, 2011, and annually thereafter, the Board of Trustees of the Community-Technical Colleges and the Commissioner of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education and employment advancement on the curriculum offered as part of the pilot program and the number of students who have earned course credit under the program established in subsection (b) of this section.

(June 19 Sp. Sess. P.A. 09-1, S. 23.)

History: June 19 Sp. Sess. P.A. 09-1 effective June 22, 2009.



Section 10a-72i - Educational and training program for unemployed state residents.

(a) The Board of Trustees of the Community-Technical Colleges shall develop a program to meet the educational and training needs of unemployed state residents by providing access to short-term, noncredit programs of study that lead to the acquisition of job-related skills and workforce credentials.

(b) The board of trustees shall establish an advisory committee to identify workforce needs, education and training requirements, support services and partnerships in fields with available or growing employment opportunities and in priority regions enduring high levels of unemployment. The advisory committee shall include representatives from the Labor Department, the Workforce Investment Boards, the Department of Economic and Community Development, the Connecticut Center for Advanced Technology, the Connecticut Business and Industry Association and labor organizations. The advisory committee shall examine the use of individual educational training accounts to assist these individuals, recommend eligibility requirements for participants, including, but not limited to, verification of unemployment and demonstration of financial need, and consider establishing pilot programs, the number and participants of which shall be determined by available funding resources. The advisory committee shall submit its recommendations to the board of trustees on or before November 1, 2010.

(c) The board of trustees shall examine the costs associated with program delivery and modification for existing programs or the development of new noncredit programs focused on high-need, high-growth fields along with support for student tuition, fees, books, materials and academics.

(d) The community-technical colleges shall leverage state funding dedicated to this initiative in applications for federal funding included in the Student Aid and Fiscal Responsibility Act, the United States Department of Education's college access challenge grant program and other available grants for educational and career training programs to sustain and expand the individual educational training grants program throughout the system of community colleges.

(P.A. 10-75, S. 4.)

History: P.A. 10-75 effective July 1, 2010.



Section 10a-73 - (Formerly Sec. 10-38d). Regional councils for regional community-technical colleges.

The Board of Trustees of the Community-Technical Colleges, upon the recommendation of the chief executive officers of the regional community-technical colleges, shall appoint for each regional community-technical college a regional council, representative of the geographical area served. Each such council shall advise the board and the chief executive officer of each regional community-technical college with respect to appropriate educational programs to meet the needs of the communities in the region which it represents.

(February, 1965, P.A. 330, S. 23; 1967, P.A. 751, S. 2; P.A. 89-260, S. 21, 41; P.A. 92-126, S. 23, 48.)

History: 1967 act made board of trustees, rather than commission for higher education, responsible for appointment of regional councils, required consideration of recommendations from boards of education in area in making appointments and made councils responsible for advising board of appropriate educational programs to meet community needs rather than advising “in budget preparation and the development of policies for the effective operation of the institution”; Sec. 10-38d transferred to Sec. 10a-73 in 1983 pursuant to reorganization of higher education system; P.A. 89-260 made the appointment of regional councils mandatory, provided that the appointment be made by “the board of trustees of the community-technical colleges, upon the recommendation of the chief executive officers of the regional community colleges”, rather than by “the board of trustees of the regional community colleges”, deleted the provision that in making the appointments due consideration be given to certain boards of education, required the councils to advise the board and the chief executive officer of each regional community college and made a technical change; P.A. 92-126 changed the references to “community college” to “community-technical college”.



Section 10a-74 - (Formerly Sec. 10-38e). Acquisition of postsecondary schools and community colleges.

The Board of Regents for Higher Education, on the request of the governing authority of any postsecondary school or community college, may accept jurisdiction thereof and responsibility therefor within the limits of appropriations. All property and property rights of such schools and colleges shall be vested in the state and all debts, obligations and liabilities incurred in connection therewith prior to the date on which the Board of Regents for Higher Education accepts jurisdiction and control shall be assumed by the state. Unless otherwise provided by the trust instrument, the State Treasurer shall succeed to the administration of any trust created for the benefit of any such school or college and shall administer the same in accordance with the terms of the trust.

(February, 1965, P.A. 330, S. 24; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-38e transferred to Sec. 10a-74 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-75 and 10a-76 - (Formerly Secs. 10-38f and 10-38g). Regional Community College Auxiliary Services Fund; borrowing from General Fund. Regional Community College Educational Extension Fund.

Sections 10a-75 and 10a-76 are repealed.

(February, 1965, P.A. 330, S. 26, 27; 1969, P.A. 451, S. 1, 2; 1972, P.A. 92, S. 1; P.A. 73-443, S. 1, 2; P.A. 75-582, S. 1, 2; P.A. 77-614, S. 19, 73, 610; P.A. 81-442, S. 1, 2, 9; P.A. 82-218, S. 9, 10, 46; 82-314, S. 18, 19, 63; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 3, 4; P.A. 87-496, S. 52, 53, 110; 87-529, S. 6, 7; P.A. 88-136, S. 25, 26, 37; P.A. 89-260, S. 22, 23, 41; P.A. 91-256, S. 68, 69.)



Section 10a-77 - (Formerly Sec. 10-38h). Regional community-technical colleges: Tuition, fees and refunds. Operating fund. Operating accounts. Waivers. Reimbursement of fund. Course reenrollment for student members of the armed forces called to active duty.

(a) Subject to the provisions of section 10a-26, the Board of Trustees of the Community-Technical Colleges shall fix fees for tuition at the regional community-technical colleges and shall fix fees for such other purposes as the board deems necessary at the regional community-technical colleges, and may make refunds to the same.

(b) The Board of Trustees of the Community-Technical Colleges shall establish and administer a fund to be known as the Regional Community-Technical Colleges Operating Fund. Appropriations from general revenues of the state and, upon request by the board and with an annual review and approval by the Secretary of the Office of Policy and Management, the amount of the appropriations for fringe benefits and workers' compensation applicable to the community-technical colleges pursuant to subsection (a) of section 4-73, shall be transferred from the Comptroller, and all tuition revenue received by the regional community-technical colleges in accordance with the provisions of subsection (a) of this section shall be deposited in said fund. Income from student fees or related charges; the proceeds of auxiliary activities and business enterprises, gifts and donations; federal funds and grants for purposes other than research, and all receipts derived from the conduct by the colleges of their education extension programs and summer school sessions shall be credited to said fund but shall be allocated to the central office and institutional operating accounts which shall be established and maintained for the central office and each community-technical college. If the Secretary of the Office of Policy and Management disapproves such transfer, the secretary may require the amount of the appropriation for operating expenses to be used for personal services and fringe benefits to be excluded from said fund. The State Treasurer shall review and approve the transfer prior to such request by the board of trustees. The board shall establish an equitable policy for allocation of appropriations from general revenues of the state, fringe benefits transferred from the Comptroller and tuition revenue deposited in the Regional Community-Technical Colleges Operating Fund. At the beginning of each quarter of the fiscal year, the board shall allocate and transfer, in accordance with said policy, moneys for expenditure in such institutional operating accounts, exclusive of amounts retained for central office operations and reasonable reserves for future distribution. All costs of waiving or remitting tuition pursuant to subsection (f) of this section shall be charged to the Regional Community-Technical Colleges Operating Fund. Repairs, alterations or additions to facilities supported by operating funds and costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of community-technical colleges.

(c) Commencing December 1, 1984, and thereafter not later than sixty days after the close of each quarter, the board of trustees shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of the Regional Community-Technical Colleges Operating Fund.

(d) Said board of trustees shall waive the payment of tuition at any of the regional community-technical colleges (1) for any dependent child of a person whom the armed forces of the United States has declared to be missing in action or to have been a prisoner of war while serving in such armed forces after January 1, 1960, which child has been accepted for admission to such institution and is a resident of Connecticut at the time such child is accepted for admission to such institution, (2) subject to the provisions of subsection (e) of this section, for any veteran who performed service in time of war, as defined in subsection (a) of section 27-103, except that for purposes of this subsection, “service in time of war” shall not include time spent in attendance at a military service academy, who has been accepted for admission to such institution and is domiciled in this state at the time such veteran is accepted for admission to such institution, (3) for any resident of Connecticut sixty-two years of age or older, provided, at the end of the regular registration period, there are enrolled in the course a sufficient number of students other than those persons eligible for waivers pursuant to this subdivision to offer the course in which such person intends to enroll and there is space available in such course after accommodating all such students, (4) for any student attending the Connecticut State Police Academy who is enrolled in a law enforcement program at said academy offered in coordination with a regional community-technical college which accredits courses taken in such program, (5) for any active member of the Connecticut Army or Air National Guard who (A) has been certified by the Adjutant General or such Adjutant General's designee as a member in good standing of the guard, and (B) is enrolled or accepted for admission to such institution on a full-time or part-time basis in an undergraduate degree-granting program, (6) for any dependent child of a (A) police officer, as defined in section 7-294a, or supernumerary or auxiliary police officer, (B) firefighter, as defined in section 7-323j, or member of a volunteer fire company, (C) municipal employee, or (D) state employee, as defined in section 5-154, killed in the line of duty, (7) for any resident of the state who is a dependent child or surviving spouse of a specified terrorist victim who was a resident of this state, (8) for any dependent child of a resident of the state who was killed in a multivehicle crash at or near the intersection of Routes 44 and 10 and Nod Road in Avon on July 29, 2005, and (9) for any resident of the state who is a dependent child or surviving spouse of a person who was killed in action while performing active military duty with the armed forces of the United States on or after September 11, 2001, and who was a resident of this state. If any person who receives a tuition waiver in accordance with the provisions of this subsection also receives educational reimbursement from an employer, such waiver shall be reduced by the amount of such educational reimbursement. Veterans described in subdivision (2) of this subsection and members of the National Guard described in subdivision (5) of this subsection shall be given the same status as students not receiving tuition waivers in registering for courses at regional community-technical colleges. Notwithstanding the provisions of section 10a-30, as used in this subsection, “domiciled in this state” includes domicile for less than one year.

(e) (1) If any veteran described in subsection (d) of this section has applied for federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008, the board of trustees shall waive the payment of tuition at any of the regional community-technical colleges for such veteran in accordance with subdivision (2) of this subsection. If any such veteran certifies to said board that such veteran's application for such federal educational assistance has been denied or withdrawn, said board of trustees shall waive the payment of tuition in accordance with subsection (d) of this section.

(2) (A) For purposes of this subdivision, “veteran tuition benefit” means the portion of federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008 to be paid to a regional community-technical college on behalf of a veteran that represents payment for tuition. Such portion shall be calculated by multiplying (i) the total amount of such federal educational assistance to be paid to a regional community-technical college on behalf of such veteran by (ii) an amount obtained by dividing (I) the actual tuition charged by such college to such veteran by (II) the sum of the actual tuition and fees charged by such college to such veteran.

(B) Said board of trustees shall waive the payment of tuition in excess of the veteran tuition benefit at any of the regional community-technical colleges for such veteran.

(f) Said board shall set aside from its anticipated regional community-technical college tuition revenue, an amount not less than that required by said board's tuition policy. Such funds shall be used to provide tuition waivers, tuition remissions, grants for educational expenses and student employment for residents enrolled in regional community-technical colleges as full or part-time matriculated students in a degree-granting program, or enrolled in a precollege remedial program, who demonstrate substantial financial need. Said board may also set aside from its anticipated tuition revenue an additional amount equal to one per cent of said tuition revenue for financial assistance for students who would not otherwise be eligible for financial assistance but who do have a financial need as determined by the college in accordance with this subsection. In determining such financial need, the college shall exclude the value of equity in the principal residence of the student's parents or legal guardians, or in the student's principal residence if the student is not considered to be a dependent of his parents or legal guardians and shall assess the earnings of a dependent student at the rate of thirty percent.

(g) The Regional Community-Technical Colleges Operating Fund shall be reimbursed for the amount by which the tuition waivers granted under subsection (d) of this section exceed five per cent of tuition revenue through an annual state appropriation. The board of trustees shall request such an appropriation and said appropriation shall be based upon an estimate of tuition revenue loss using tuition rates in effect for the fiscal year in which such appropriation will apply.

(h) Said board of trustees shall allow any student who is a member of the armed forces called to active duty during any semester to enroll in any course for which such student had remitted tuition but which was not completed due to active duty status. Such course reenrollment shall be offered to any qualifying student for a period not exceeding four years after the date of release from active duty without additional tuition, student fee or related charge, except if such student has been fully reimbursed for the tuition, fees and charges for the course that was not completed.

(February, 1965, P.A. 330, S. 28; 1969, P.A. 530, S. 3; June, 1971, P.A. 5, S. 125; P.A. 73-542, S. 1; P.A. 74-266, S. 1, 5; 74-282, S. 1; P.A. 75-484, S. 1, 5; P.A. 76-181, S. 1, 5; 76-313, S. 2, 3; P.A. 77-573, S. 24, 30; P.A. 78-175, S. 1, 5; 78-331, S. 45, 58; P.A. 81-157, S. 1, 14; 81-252, S. 1, 5; 81-468, S. 8, 11; P.A. 82-218, S. 37, 46; 82-463, S. 1, 7; P.A. 83-457, S. 1, 6; P.A. 84-241, S. 2, 5; 84-365, S. 2, 12; 84-438, S. 1, 5; P.A. 85-553, S. 1, 5; P.A. 86-325, S. 1, 5; P.A. 87-450, S. 7, 17; P.A. 88-136, S. 20. 37; P.A. 89-260, S. 24, 41; 89-380, S. 2, 7; P.A. 90-147, S. 4, 5, 20; P.A. 91-174, S. 7, 16; 91-208, S. 5, 11; 91-256, S. 16, 69; 91-303, S. 6, 22; 91-407, S. 29, 42; June Sp. Sess. P.A. 91-7, S. 16, 22; P.A. 92-126, S. 24, 48; P.A. 93-293, S. 3, 7, 11; P.A. 96-244, S. 59, 63; P.A. 97-247, S. 19, 27; P.A. 00-204, S. 10, 13; P.A. 01-173, S. 31, 67; P.A. 02-126, S. 6; P.A. 03-19, S. 22; 03-33, S. 1; 03-69, S. 1; 03-278, S. 128; P.A. 04-27, S. 1; June Sp. Sess. P.A. 05-3, S. 16; P.A. 06-141, S. 3; P.A. 08-71, S. 1; P.A. 09-159, S. 4; P.A. 10-66, S. 1; P.A. 11-48, S. 218, 219; P.A. 13-137, S. 1.)

History: 1969 act allowed board to set fees other than tuition and made all fees subject to approval of commission for higher education; 1971 act set tuition fees at $200 or less for state residents and at $850 or more for nonresidents and deleted provision for remission of fees for deserving students; P.A. 73-542 added Subsecs. (b) and (c) concerning waiver of fees for veterans and for dependents of missing-in-action persons or former prisoners of war; P.A. 74-266 made former Subsec. (c) provisions a subdivision of Subsec. (b); P.A. 74-282 amended Subsec. (b) to waive fees for persons 62 or older under certain conditions; P.A. 75-484 added Subsec. (c) re waiver of fees for those in financial need; P.A. 76-181 amended Subsec. (a) to change residents' fees to not less than $250 and nonresidents' fees to not less than $950 with the increase to be included in appropriations for community colleges for educational purposes and amended Subsec. (c) to raise from 1% to 10% the number of enrolled students whose fees may be waived; P.A. 76-313 amended Subsec. (b) to include waiver of fees for students attending the state police academy; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-175 substituted veteran “having served in time of war” for “Vietnam era” veteran in Subsec. (b); P.A. 78-331 clarified board with “of trustees” in Subsecs. (b) and (c) to avoid possible confusion with board of higher education; P.A. 81-157 required that student be “matriculated student” for waiver of fees to apply in Subsec. (c) and rewrote provision limiting waivers to change limit basis from certain number of students, i.e. 10%, to amount of tuition payable by 10% of full-time students; P.A. 81-252 amended Subsec. (b) to authorize waiver of tuition for eligible members of the Connecticut army or air national guard and to provide for reduction of waiver when eligible person receives educational reimbursement from employer; P.A. 81-468 amended Subsec. (a) increasing tuition fees from $250 to $300 for residents and from $950 to $1,140 for nonresidents; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; P.A. 82-463 amended Subsec. (c) to restrict waivers to “resident” students enrolled on a full-time or part-time basis in a degree-granting program or in a precollege remedial program, and to include part-time students in calculation of total waiver amount; Sec. 10-38h transferred to Sec. 10a-77 in 1983; P.A. 83-457 amended Subsec. (c) to repeal provision that tuition waived or remitted shall not exceed 10% of tuition revenue payable by number of full-time and part-time resident students matriculated in degree-granting programs and enrolled in precollege remedial programs at the regional community colleges for the current academic year, and substituted provision that tuition waived or remitted shall not exceed 10% of tuition revenue due during the preceding year, including revenue lost due to tuition waivers and remissions, adjusted for tuition changes, or the appropriation to the regional community colleges for the current fiscal year for tuition waiver or remittance, whichever is less, and added provision that only the funds in the scholarship aid tuition refund account may be used for the purposes of this section; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 84-365 inserted new Subsecs. (b) and (c) establishing a tuition fund for the regional community colleges, relettering the remaining Subsecs. accordingly, and deleting provisions in Subsec. (a) which required inclusion in community colleges appropriation of tuition above stated amounts and in Subsec. (e) (formerly (c)) which limited tuition waivers and remittances to the amount appropriated for the purpose; P.A. 84-438 amended Subsec. (b) authorizing tuition waivers for veterans who served in Grenada or Lebanon; P.A. 85-553 inserted new Subsec. (e) which required board to set aside from its anticipated tuition fund revenue an amount not less than that required by the board of governors' tuition policy to provide funds for tuition waivers and remissions, grants for educational expenses and student employment, replacing former provisions re waiver or remittance of tuition; P.A. 86-325 in Subsec. (b) increased 2% of the expenditure level to 102% and added Subsec. (f) to provide for reimbursement of the tuition fund for waivers; P.A. 87-450 in Subsec. (b) provided that the expenditure authority may be increased by the amount the fund income exceeds the authority rather than by the amount the income exceeds the authority up to 2% and eliminated the transfer of fund income for student financial aid; P.A. 88-136 deleted obsolete provision in Subsec. (b) re tuition revenue received for the 1984-1985 academic year; P.A. 89-260 substituted “board of trustees of the community-technical colleges” for “board of trustees of the regional community colleges” and specified that the section applies to tuition and students at the regional community colleges; P.A. 89-380 in Subsec. (b) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments” for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority, in Subsec. (d) amended Subdiv. (3) to provide that tuition waivers for persons 62 years of age or older be only on a space available basis and deleted provision that they be granted for any such person who is enrolled in a degree-granting program and made a technical change and in Subsec. (f) provided for reimbursement for the amount by which tuition waivers exceed 5% rather than 2.5% of the fund; P.A. 90-147 in Subsec. (b) expanded the authority of the board of trustees to increase expenditures from the tuition fund beyond the governor's recommended expenditure authority and in Subsec. (d) required that a person 62 years of age or older be a resident of the state to be eligible for a tuition waiver; P.A. 91-174 in Subsec. (a) deleted requirement for approval by the board of governors of higher education; P.A. 91-208 in Subsec. (e) added provision concerning the set aside of 1% of tuition revenue for financial assistance and specifying how financial need is to be determined; P.A. 91-256 removed provision for a tuition fund and established an operating fund, in Subsec. (a) deleted requirement for fees to be approved by the board of governors of higher education and made technical changes throughout section; P.A. 91-303 in Subsec. (d)(1) removed requirement of residency at the time of entering the armed forces and substituted requirement that the child be a resident of the state at the time of acceptance to the institution, in Subsec. (d)(2) added dates of the actions in Grenada and Lebanon, added reference to Panama and removed requirement that the veteran be a resident at the time he entered the armed forces or be a resident while serving and in Subsec. (d)(3) added requirement that a sufficient number of students other than those eligible for a waiver be enrolled to offer the course; P.A. 91-407 amended Subsec. (b) to add exception re appropriation for personal services; June Sp. Sess. 91-7 amended Subsec. (b) to provide for the deposit of federal funds and grants for purposes other than research in the fund; P.A. 92-126 changed the references to “community college” to “community-technical college”, removed language specifying the tuition in Subsec. (a) and added requirement in Subsec. (b) that appropriations for the community-technical colleges and the higher education center in the central Naugatuck Valley region be deposited in the fund; P.A. 93-293 amended Subsec. (b) to delete a reference to the higher education center in the central Naugatuck Valley region and added Subsec. (d)(6) re dependent child of a police officer or firefighter killed in the line of duty, effective July 1, 1993; P.A. 96-244 amended Subsec. (d) to provide that veterans and members of the National Guard have the same status as students not receiving tuition waivers in registering for courses, effective June 6, 1996; P.A. 97-247 amended Subsec. (d) to make a technical change, effective July 1, 1997; P.A. 00-204 amended Subsec. (d) to designate existing provisions of Subdiv. (6) as Subparas. (A) and (B) and to add Subparas. (C) and (D) re municipal employee and state employee, respectively, and to make technical changes, effective June 1, 2000; P.A. 01-173 amended Subsec. (d)(6) to include a dependent child of a supernumerary police officer or auxiliary police officer or of a member of a volunteer fire company, effective July 1, 2001; P.A. 02-126 added Subsec. (d)(7) requiring tuition waiver for any state resident who is a dependent child or surviving spouse of a specified terrorist victim who was a state resident, effective June 7, 2002; P.A. 03-19 made a technical change in Subsec. (d)(6)(A), effective May 12, 2003; P.A. 03-33 added Subsec. (g) re course reenrollment for students who are members of the armed forces called to active duty during any semester; P.A. 03-69 amended Subsec. (b) to revise provisions re deposit in the operating fund of the amount of appropriations for operating expenses to be used for personal services and fringe benefits and to add provisions re deposit in the operating fund of the amount of appropriations for workers' compensation, re review and approval by the Secretary of the Office of Policy and Management and by the State Treasurer and re transfer from the Comptroller, effective July 1, 2003; P.A. 03-278 changed effective date of P.A. 03-33, S. 1 from October 1, 2003, to May 12, 2003; P.A. 04-27 made a technical change in Subsec. (g), effective April 28, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (d)(2) by replacing language re residency with language re domicile, amended Subsec. (d)(5) by replacing language re residency in Subpara. (A) with language re the Adjutant General in existing Subpara. (B) and redesignating existing Subpara. (C) as new Subpara. (B) and amended Subsec. (d)(7) by adding language describing “domiciled in this state”, effective July 1, 2005; P.A. 06-141 amended Subsec. (d) by adding Subdiv. (8) re dependents of victims of multivehicle crash in Avon, effective June 6, 2006; P.A. 08-71 amended Subsec. (d) by adding Subdiv. (9) re tuition waiver applicable to resident of state who is dependent child or surviving spouse of armed forces member killed in action on or after September 11, 2001, effective July 1, 2008; P.A. 09-159 made technical changes in Subsecs. (b) and (c), amended Subsec. (d)(2) by providing that tuition waivers for veterans be subject to provisions of Subsec. (e), added new Subsec. (e) re tuition waivers for veterans who have applied for federal educational assistance under Post-9/11 Veterans Educational Assistance Act of 2008 and redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), effective July 1, 2009; P.A. 10-66 amended Subsec. (d)(2) by replacing “having served” with “who performed service”, deleting provisions re service in invasions of Grenada and Panama and peace-keeping mission in Lebanon, and redefining “service in time of war” to exclude time spent in attendance at a military service academy, effective May 18, 2010; P.A. 11-48 amended Subsec. (c) to remove provisions re Board of Governors of Higher Education and amended Subsec. (f) to remove reference to tuition policy of Board of Governors of Higher Education, effective July 1, 2011; P.A. 13-137 amended Subsec. (c) to add “the Office of Higher Education”, effective July 1, 2013.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.

See Sec. 10a-104b for definition of “specified terrorist victim”.



Section 10a-77a - Endowment Fund for the Community-Technical College System.

(a)(1) The Board of Trustees of the Community-Technical Colleges shall establish a permanent Endowment Fund for the Community-Technical College System to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, the net earnings on the principal of which are dedicated and made available to a regional community-technical college or the community-technical college system as a whole, for endowed professorships, scholarships and programmatic enhancements. The fund shall be administered by the board of trustees, or by a nonprofit entity entrusted for such purpose and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and board of trustees so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from taxation under such code and shall, in any event, be held in a trust fund separate and apart from all other funds and accounts of the state and the community-technical college system. There shall be deposited into the fund: (A) Endowment fund state grants; and (B) interest or other income earned on the investment of moneys in the endowment fund pending transfer of the principal of the fund for the purposes identified in this subdivision. Endowment fund eligible gifts made on behalf of a regional community-technical college or the system as a whole shall be deposited in a permanent endowment fund created for each regional community-technical college and the system as a whole in the appropriate foundation established pursuant to sections 4-37e and 4-37f. A portion of the endowment fund state grant and a portion of earnings on such grant, including capital appreciation, shall be transferred, annually, within thirty days of the receipt of the endowment fund state grant by the permanent Endowment Fund for the Community-Technical College System, to such a regional community-technical college endowment fund based on the ratio of the total amount of such gifts made to such regional community-technical college to the total amount of all such gifts made to all the regional community-technical colleges and the system as a whole, provided the provisions of section 4-37f are satisfied.

(2) (A) For each of the fiscal years ending June 30, 2000, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Community-Technical College System a grant in an amount equal to half of the total amount of endowment fund eligible gifts received by or for the benefit of the community-technical college system as a whole and each regional community-technical college for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Community-Technical College System a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided in this subdivision, received by or for the benefit of the community-technical college system as a whole and each regional community-technical college for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received through the commitment.

(C) In any such fiscal year in which the total of the eligible gifts received by the community-technical colleges exceeds the endowment fund state grant maximum commitment for such fiscal year the amount in excess of such endowment fund state grant maximum commitment shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the board of trustees pursuant to this subdivision may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant commitment for such fiscal year.

(3) The Board of Trustees of the Community-Technical Colleges shall adopt, by October 1, 1997, guidelines with respect to (A) the solicitation of endowment fund eligible gifts from private donors, and (B) governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f, to a community-technical college or its employees for reimbursement of expenditures or payment of expenditures on behalf of a community-technical college or its employees. Private donations shall not be construed to include proceeds of municipal grants.

(b) For the purposes of this section: (1) “Endowment fund eligible gift” means a gift to or for the benefit of a regional community-technical college or the community-technical college system as a whole of cash or assets which may be reduced to cash or which has a value that is ascertainable by such regional community-technical college or the community-technical college system as a whole which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift the regional community-technical college or community-technical college system as a whole may and does deposit or permit to be deposited in the endowment funds. (2) “Endowment fund state grant” means moneys that are transferred by the Office of Higher Education from the fund established pursuant to section 10a-8b to the endowment fund established pursuant to this section in an aggregate amount not exceeding the endowment fund state grant maximum commitment. (3) “Endowment fund state grant maximum commitment” means an amount not exceeding two million dollars for the fiscal year ending June 30, 2000, two and one-half million dollars for the fiscal year ending June 30, 2001, three million dollars for the fiscal year ending June 30, 2002, three and one-half million dollars for the fiscal year ending June 30, 2003, and five million dollars for each of the fiscal years ending June 30, 2004, to June 30, 2014, inclusive.

(c) Notwithstanding the endowment fund state grant maximum commitment levels for each fiscal year pursuant to subsection (b) of this section, the total of the endowment fund state grant maximum commitments for the fiscal years ending June 30, 2000, to June 30, 2014, inclusive, shall not exceed thirty-nine million five hundred thousand dollars.

(P.A. 97-293, S. 3, 26; P.A. 98-252, S. 50, 80; P.A. 99-285, S. 7, 12; P.A. 01-141, S. 1–3, 16; 01-195, S. 76, 181; June Sp. Sess. P.A. 05-3, S. 64; P.A. 06-135, S. 7; P.A. 11-48, S. 285; P.A. 12-156, S. 44.)

History: P.A. 97-293 effective July 1, 1997 (Revisor's note: In Subsec. (b) the word “whose” in the phrase “... or the community-technical college system as a whose of cash or assets ...” was changed editorially by the Revisors to “whole” for accuracy); P.A. 98-252 amended Subsec. (a)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 99-285 amended Subsec. (a)(1) to add option for administration of fund by nonprofit entity, to specify that endowment funds be in the appropriate foundation established pursuant to Secs. 4-37e and 4-37f, to specify the transfer of capital appreciation, to require transfer within 30 days of receipt of endowment fund state grant and made technical changes, effective July 1, 1999; P.A. 01-141 amended Subsec. (a)(2) to extend the program to the fiscal year ending June 30, 2014, amended Subsec. (b)(3) to remove $4,000,000 limit for the fiscal year ending June 30, 2004, and $4,500,000 limit for the fiscal year ending June 30, 2005, and to apply $5,000,000 limit to each of the fiscal years ending June 30, 2004, to June 30, 2014, inclusive, and added Subsec. (c) re $39,500,000 cap, effective July 1, 2001; P.A. 01-195 made a technical change in Subsec. (a)(2), effective July 11, 2001; June Sp. Sess. P.A. 05-3 amended Subsec. (a)(2) by designating existing language re match in an amount equal to half as new Subpara. (A) and amending same to provide for match terminating with the fiscal year ending June 30, 2006, and redesignating existing Subparas. (A) to (C) as clauses (i) to (iii), by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as new Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(2)(B) by adding provisions re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 amended Subsecs. (a) and (b) by replacing “Board of Regents for Higher Education” with “Office of Higher Education” and replacing references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-78 - (Formerly Sec. 10-38i). Establishment of regional colleges.

(a) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the southeastern area of Connecticut as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(b) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the New Britain-Bristol area as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(c) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the northeastern Connecticut area as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(d) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the northern Connecticut area comprising the towns of East Granby, East Windsor, Ellington, Enfield, Somers, Stafford, Suffield and Windsor Locks as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(e) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the lower Naugatuck Valley area comprising the towns of Ansonia, Derby, Shelton, Seymour, Oxford, Beacon Falls and Naugatuck as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(f) Repealed by P.A. 78-331, S. 3, 58.

(g) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the greater Waterbury area as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(1969, P.A. 812, S. 1–5, 12; P.A. 77-573, S. 24, 30; P.A. 78-331, S. 3, 58; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 92-126, S. 25, 48; P.A. 93-293, S. 1, 11; P.A. 11-48, S. 285.)

History: P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-331 repealed Subsec. (f) regarding appropriations for biennium ending June 30, 1971; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-38i transferred to Sec. 10a-78 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 92-126 changed references to “community college” to “community-technical college” and deleted obsolete provisions re initial dates of operation; P.A. 93-293 added Subsec. (g) concerning a college to serve the greater Waterbury area, effective July 1, 1993; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-79 - (Formerly Sec. 10-38k). Campus traffic and parking regulations at regional community-technical colleges.

The Board of Trustees of the Community-Technical Colleges shall appoint a committee at each regional community-technical college to establish traffic and parking regulations for passenger vehicles at such college. Such traffic committee, subject to the approval of said board and of the Office of the State Traffic Administration, may: (1) Prohibit, limit or restrict the parking of passenger vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway subject to the care, custody and control of said board of trustees; (6) order signs to be erected and maintained designating such prohibitions or restrictions; and (7) impose a fine upon any person who fails to comply with any such prohibition or restriction. All fines so imposed at each regional community-technical college, less an amount not to exceed the cost of enforcing traffic and parking regulations, shall be deposited in the institutional operating account of such college for scholarships and library services or acquisitions. The Board of Trustees of the Community-Technical Colleges shall establish at each regional community-technical college a committee which shall hear appeals of penalties assessed for parking or traffic violations. The membership of both the committee to establish traffic and parking regulations and the committee to hear traffic violation appeals shall include student and faculty representation.

(P.A. 73-151, S. 2; P.A. 89-260, S. 25, 41; P.A. 91-256, S. 17, 69; June Sp. Sess. P.A. 91-7, S. 13, 22; P.A. 92-126, S. 26, 48; P.A. 11-256, S. 2; P.A. 12-132, S. 3.)

History: Sec. 10-38k transferred to Sec. 10a-79 in 1983 pursuant to reorganization of higher education system; P.A. 89-260 substituted “board of trustees of the community-technical colleges” for “board of trustees of the regional community colleges” and “regional community college” for “campus” and specified that the scholarship account is that of the regional community colleges; P.A. 91-256 deleted provision requiring that fines not exceed $25 and that the money be placed in a scholarship account, added provision that funds be deposited in institutional operating accounts, provided for the use of fines to offset the cost of enforcing traffic and parking regulations and required the fines to be used for library services and acquisitions; June Sp. Sess. 91-7 provided for the use of funds for scholarships; P.A. 92-126 changed references to “community college” to “community-technical college”; P.A. 11-256 added authority to install stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 200 C. 290.



Section 10a-80 - (Formerly Sec. 10-38l). Community service programs at regional community-technical colleges.

(a) The primary responsibilities of the regional community-technical colleges shall be (1) to provide programs of occupational, vocational, technical and technological and career education designed to provide training for immediate employment, job retraining or upgrading of skills to meet individual, community and state manpower needs; (2) to provide programs of general study including, but not limited to, remediation, general and adult education and continuing education designed to meet individual student goals; (3) to provide programs of study for college transfer representing the first two years of baccalaureate education; (4) to provide community service programs as defined in subsection (b) of this section; and (5) to provide student support services including, but not limited to, admissions, counseling, testing, placement, individualized instruction and efforts to serve students with special needs.

(b) As used in this section, “community service programs” means educational, cultural, recreational and community directed services which a community-technical college may provide in addition to its regular academic program. Such community service programs may include, but shall not be limited to, (1) activities designed to enrich the intellectual, cultural and social life of the community, (2) educational services designed to promote the development of skills for the effective use of leisure time, (3) activities and programs designed to assist in the identification and solution of community problems and (4) utilization of college facilities and services by community groups to the extent such usage does not conflict with the regular schedule of the college.

(P.A. 75-100, S. 2; P.A. 92-126, S. 27, 48.)

History: Sec. 10-38l transferred to Sec. 10a-80 in 1983 pursuant to reorganization of higher education system; P.A. 92-126 changed references to “community college” to “community-technical college” and added in Subsec. (a) a reference to technical and technological education.



Section 10a-80a - Manufacturing technology centers.

The Board of Trustees of the Community-Technical Colleges may, within available appropriations, develop manufacturing technology centers on three community-technical college campuses in geographically diverse locations.

(May 9 Sp. Sess. P.A. 02-7, S. 13.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 10a-80b - Policy re use of financial aid to purchase textbooks.

The Board of Trustees of the Community-Technical Colleges shall develop a policy that (1) provides for the disbursement of financial aid to students who have met all federal, state and institutional requirements for financial aid by the first day of the academic term, or (2) permits students to use financial aid that has not yet been disbursed at stores on the campuses of the colleges under the board's jurisdiction to purchase during the first week of the academic term required textbooks for courses taught at the colleges.

(P.A. 06-103, S. 2.)

History: P.A. 06-103 effective July 1, 2006.



Section 10a-80c - Uniform naming of green jobs certificate and degree programs.

The Board of Trustees of the Community-Technical Colleges shall require that green jobs certificate and degree programs offered by each of the community-technical colleges be uniformly named.

(P.A. 10-156, S. 1.)

See Sec. 10a-55d re definitions.



Section 10a-80d - Waiver of membership in Connecticut retirement plan by adjunct faculty.

An adjunct faculty member of a regional community-technical college or Charter Oak State College shall be permitted to irrevocably waive membership in a Connecticut retirement plan not later than sixty days after commencing employment with such regional community-technical college or Charter Oak State College. Once the adjunct faculty member waives membership in a Connecticut retirement plan, such faculty member is no longer eligible to elect to participate in a Connecticut retirement plan in any subsequent part-time employment with the regional community-technical college system, Charter Oak State College, the Board of Regents for Higher Education or any other constituent unit, as defined in section 10a-1.

(P.A. 12-52, S. 1; P.A. 13-126, S. 1; P.A. 14-117, S. 7.)

History: P.A. 12-52 effective July 1, 2012; P.A. 13-126 added references to Charter Oak State College and Board for State Academic Awards, effective July 1, 2013; P.A. 14-117 changed “the Board for State Academic Awards” to “Charter Oak State College”, effective July 1, 2014.



Section 10a-80e - Immunity for donation of tangible property to a regional community-technical college.

Any person, as defined in section 1-79, who donates tangible property to a regional community-technical college shall be immune from civil liability for damage or injury occurring on or after October 1, 2013, resulting from any act, error or omission by such person with respect to such donated tangible property, unless such damage or injury was caused by the reckless, wilful or wanton misconduct of such person.

(P.A. 13-261, S. 9.)



Section 10a-81 - (Formerly Sec. 10-108a). Board of Trustees for State Technical Colleges. Duties.

Section 10a-81 is repealed.

(1967, P.A. 751, S. 4; 1969, P.A. 414, S. 1; 530, S. 9; 592, S. 2; 1971, P.A. 42; P.A. 73-214, S. 3; P.A. 74-196, S. 1, 2; 74-338, S. 86, 94; P.A. 75-262, S. 2; 75-425, S. 25, 57; 75-504, S. 2, 5; P.A. 77-573, S. 24, 30; 77-614, S. 67, 73, 610; P.A. 78-331, S. 46, 58; P.A. 82-218, S. 11, 40, 46; P.A. 83-576, S. 3, 5; P.A. 84-87, S. 5, 7; 84-241, S. 2, 5; 84-255, S. 15, 21; P.A. 87-496, S. 54, 110; P.A. 89-260, S. 40, 41.)



Section 10a-81a to 10a-84 - Disposition of surplus library material and library fines at regional technical colleges. Regional councils for regional technical colleges. Regional technical colleges: Tuition, fees and refunds; operating accounts; waivers; reimbursement of fund. Campus traffic and parking regulations at regional technical colleges.

Sections 10a-81a to 10a-84, inclusive, are repealed.

(1967, P.A. 751, S. 5; 1969, P.A. 530, S. 6; June, 1971, P.A. 5, S. 124; P.A. 73-151, S. 3; 73-542, S. 2; P.A. 74-266, S. 2, 5; 74-282, S. 2; P.A. 75-484, S. 2, 5; P.A. 76-181, S. 2, 5; P.A. 77-573, S. 24, 30; P.A. 78-175, S. 2, 5; P.A. 81-252, S. 2, 5; 81-468, S. 9, 11; P.A. 82-218, S. 37, 46; 82-463, S. 2, 7; P.A. 83-450, S. 2, 5; 83-457, S. 2, 6; P.A. 84-241, S. 2, 5; 84-365, S. 3, 12; 84-438, S. 2, 5; P.A. 85-282, S. 2, 5; 85-553, S. 2, 5; P.A. 86-325, S. 2, 5; P.A. 87-450, S. 8, 17; P.A. 88-136, S. 21, 37; P.A. 89-260, S. 26–29, 41; 89-380, S. 3, 7; P.A. 90-147, S. 6, 7, 20; P.A. 91-174, S. 8, 16; 91-208, S. 6, 11; 91-256, S. 18–20, 69; 91-303, S. 7, 22; 91-407, S. 30, 42; June Sp. Sess. P.A. 91-7, S. 14, 17, 22; P.A. 92-126, S. 47, 48.)



Section 10a-85 and 10a-86 - (Formerly Secs. 10-108e and 10-108f). Regional Technical College Auxiliary Services Fund; borrowing from General Fund. Regional Technical College Educational Extension Fund.

Sections 10a-85 and 10a-86 are repealed.

(P.A. 75-604, S. 1–3; P.A. 77-614, S. 73, 610; P.A. 80-299, S. 1, 2; P.A. 81-442, S. 3, 4, 9; P.A. 82-218, S. 12, 13, 46; 82-314, S. 20, 21, 63; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 5, 6; P.A. 87-496, S. 55, 56, 110; 87-529, S. 8, 9; P.A. 88-136, S. 27, 28, 37; P.A. 89-260, S. 30, 31, 41; P.A. 91-256, S. 68, 69.)



Section 10a-86a - Transfer provisions.

Section 10a-86a is repealed.

(P.A. 89-260, S. 17, 41; P.A. 92-126, S. 47, 48.)



Section 10a-87 - (Formerly Sec. 10-109). Connecticut State University; maintenance; degrees.

The Board of Trustees of the Connecticut State University System shall maintain: Western Connecticut State University, Southern Connecticut State University, Eastern Connecticut State University and Central Connecticut State University. The board of trustees shall offer curricula which shall prepare persons who have successfully completed the same to teach in the schools of the state at any of said institutions as the board shall deem appropriate and, in addition, programs of study in academic and career fields, provided the board of trustees shall submit to the Board of Regents for Higher Education for review and approval recommendations for program terminations at any of said institutions in accordance with the provisions of subdivision (7) of subsection (a) of section 10a-6. The board of trustees shall establish policies which protect academic freedom and the content of course and degree programs, provided such policies shall be consistent with state-wide policy and guidelines established by the Board of Regents for Higher Education. Each of said institutions shall confer such degrees in education and in academic and career fields as are appropriate to the curricula of said institution and as are usually conferred by the institutions; honorary degrees may be conferred by said institutions upon approval of each honorary degree recipient by the Board of Trustees of the Connecticut State University System.

(1949 Rev., S. 1412, 1420; 1959, P.A. 411, S. 6; February, 1965, P.A. 330, S. 31; 1967, P.A. 142, S. 1; 296, S. 1; P.A. 82-218, S. 14, 46; 82-391, S. 1, 2, 6; P.A. 83-576, S. 1, 5; P.A. 84-87, S. 4, 7; 84-241, S. 2, 5; P.A. 89-237, S. 8, 11; P.A. 91-256, S. 52, 69; P.A. 12-156, S. 45; P.A. 13-247, S. 185.)

History: 1959 act changed names of schools from teachers college to state college and authorized conferring of degrees in academic fields; 1965 act substituted board of trustees of the state colleges for state board of education and made technical language changes to simplify and clarify provisions; 1967 acts renamed Danbury State College as Western Connecticut State College and Willimantic State College as Eastern Connecticut State College; P.A. 82-218 and P.A. 82-391 reorganized state system of higher education, granting state colleges university status, designating them as the Connecticut State University and adding provisions requiring that program terminations be reviewed and approved by board of governors, effective March 1, 1983; Sec. 10-109 transferred to Sec. 10a-87 in 1983; P.A. 83-576 added provisions permitting awarding of honorary degrees and prohibiting denial of access to armed forces representatives; P.A. 84-87 repealed language prohibiting board from denying military recruiters the opportunity to recruit on campus; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 89-237 added career fields as programs of study offered by the board of trustees and as degrees which may be conferred; P.A. 91-256 made technical changes; P.A. 12-156 replaced “Board of Governors of Higher Education” with “Board of Regents for Higher Education”, effective June 15, 2012; P.A. 13-247 changed “subdivision (8)” to “subdivision (7)” re reference to Sec. 10a-6(a), effective July 1, 2013.

Cited. 2 CA 196.



Section 10a-88 - (Formerly Sec. 10-109a). Board of Trustees for the Connecticut State University System.

Beginning on January 1, 2012, the Board of Regents for Higher Education shall serve as the Board of Trustees for the Connecticut State University System. The Board of Trustees for the Connecticut State University System that is in office on June 30, 2011, shall remain in office until December 31, 2011, to provide assistance in transitioning duties and responsibilities to the Board of Regents for Higher Education during the period of July 1, 2011, to December 31, 2011, any action of the Board of Trustees shall not be final until ratified by the Board of Regents for Higher Education. Until December 31, 2011, there shall be a Board of Trustees for the Connecticut State University System consisting of eighteen members, fourteen to be appointed by the Governor, who shall reflect the state's geographic, racial and ethnic diversity; two of whom shall be state college or Connecticut State University System alumni; and four students, one from each state university elected by the students enrolled at such state university. On or before July 1, 1983, the Governor shall appoint members to the board as follows: Five members, one of whom shall be a state college or Connecticut State University System alumnus, for a term of two years from said date; five members, one of whom shall be a state college or Connecticut State University System alumnus, for a term of four years from said date, and four members for a term of six years from said date. Thereafter the Governor shall appoint members of said board to succeed those appointees whose terms expire, such members to serve for terms of six years each from July first in the year of their appointment, provided two of the members appointed for terms commencing July 1, 1995, and their successors shall be state college or Connecticut State University System alumni, one of the members appointed for a term commencing July 1, 1997, and his or her successors shall be such alumni and two of the members appointed for terms commencing July 1, 1999, and their successors shall be such alumni. On and after July 1, 1999, the board shall at all times include at least one member from each county in which a state university is located. (1) On or before November 1, 1975, the students enrolled at the institutions under the jurisdiction of the board shall, in such manner as the board determines, elect two members of the board, each of whom shall be enrolled as a full-time student at an institution under the jurisdiction of the board at the time of his or her election. One such member shall be elected for a term of one year from November 1, 1975, and one for a term of two years from said date. On or before November 1, 1976, until July 1, 1997, such students shall, in such manner as the board determines, elect one member of the board, who shall be so enrolled at any such institution at the time of his or her election and who shall serve for a term of two years from November first in the year of his or her election, except that the term of the member due to expire on October 31, 1998, shall expire on October 31, 1997. (2) On and after July 1, 1997, until June 30, 2007, the student members of the board shall be elected as follows: (A) (i) On or before November 1, 1997, the students enrolled at Central Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of one year from said November first, and (ii) on or before November 1, 1998, and biennially thereafter, the students enrolled at Central Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of two years from November first in the year of his or her election; (B) (i) on or before November 1, 1997, the students enrolled at Eastern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of one year from said November first, and (ii) on or before November 1, 1998, and biennially thereafter, the students enrolled at Eastern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at the time of his or her election and who shall serve for a term of two years from the November first in the year of his or her election; (C) on or before November 1, 1997, and biennially thereafter, the students enrolled at Southern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such university at the time of his or her election and who shall serve for a term of two years from the November first in the year of his or her election; and (D) on or before November 1, 1997, and biennially thereafter, the students at Western Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of two years from the November first in the year of his or her election. Notwithstanding the provisions of this subsection, the term of any student member elected pursuant to this subdivision during calendar year 2005 or 2006, shall terminate June thirtieth of the year in which such term is due to expire. (3) On and after July 1, 2007, the student members of the board shall be elected as follows: (A) On or before July 1, 2008, and biennially thereafter, the students enrolled at Central Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from July first in the year of his or her election; (B) on or before July 1, 2008, and biennially thereafter, the students enrolled at Eastern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from the July first in the year of his or her election; (C) on or before July 1, 2007, and biennially thereafter, the students enrolled at Southern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from the July first in the year of his or her election; and (D) on or before July 1, 2007, and biennially thereafter, the students at Western Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from the July first in the year of his or her election. If any student member of the board elected on or after November 1, 2001, ceases to be a matriculating student in good standing, either as a full-time undergraduate student or as a full-time or part-time graduate student, at the state university from which such student member was elected, the membership of such student shall terminate. If, on and after July 1, 2007, the membership of any such student member terminates, the students enrolled at the state university such student member represented shall, not later than thirty days after the membership terminates and in such manner as the board determines, elect a student member of the board who shall serve for the remainder of the term. The Governor shall, pursuant to section 4-9a, appoint the chairperson of the board. The board shall, biennially, elect from its members such other officers as it deems necessary. The Governor shall fill any vacancy in the appointed membership of the board by appointment for the balance of the unexpired term. Any vacancies in the elected membership of said board shall be filled by special election for the balance of the unexpired term. The members of said board shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses in the course of their duties.

(February, 1965, P.A. 330, S. 29; P.A. 75-262, S. 3; 75-504, S. 3, 5; P.A. 82-218, S. 15, 39, 46; P.A. 83-587, S. 21, 96; P.A. 91-256, S. 53, 69; P.A. 94-97, S. 1, 4; P.A. 95-259, S. 22, 32; P.A. 97-247, S. 24, 27; P.A. 01-141, S. 5, 16; P.A. 07-19, S. 2; P.A. 11-48, S. 220.)

History: P.A. 75-262 increased number of members from 12 to 14 including two students, deleted provision for first appointments after creation of board and added provisions re election of student members, their terms and vacancy-filling procedure; P.A. 75-504 increased number of members to 16, including two state college alumni, and added provisions for their appointment; P.A. 82-218 reorganized higher education system, amending section to require that trustees reflect state's diversity, to replace prior appointment provisions, to require that governor, rather than trustees, select chairman and to replace “state colleges” with “Connecticut State University,” effective March 1, 1983; Sec. 10-109a transferred to Sec. 10a-88 in 1983; P.A. 83-587 added specific reference to Connecticut State University; P.A. 91-256 made technical changes; P.A. 94-97 added provision requiring that alumni be appointed to terms commencing July 1, 1995, July 1, 1997 and July 1, 1999, effective May 25, 1994; P.A. 95-259 added provision requiring that on and after July 1, 1999, the board include at least one member from each county in which a state university is located, effective July 6, 1995; P.A. 97-247 increased the student representation on the board from two to four, specified that one student be from each state university, inserted Subdiv., Subpara. and subclause designators and made technical changes, effective July 1, 1997; P.A. 01-141 added provision re termination of the term of a student member of the board who ceases to be a matriculating student in good standing and made technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 07-19 amended Subdiv. (2) to terminate method for determining term of student member under that Subdiv. on June 30, 2007, and add language re students elected in 2005 or 2006, added Subdiv. (3) re student member terms on and after July 1, 2007, and added language re termination of membership due to enrollment status change and replacement of member, effective May 7, 2007; P.A. 11-48 replaced Board of Trustees for the Connecticut State University System with Board of Regents for Higher Education serving as board of trustees beginning on January 1, 2012, and created a transition period through December 31, 2011, during which the Board of Trustees for the Connecticut State University System shall remain in office, effective July 1, 2011.

Annotation to former section 10-109a:

Cited. 178 C. 579; decision overruled to the extent it maintains that sovereign immunity invariably bars suits against state for prospective injunctive relief of alleged constitutional violations unless such suits also request declaratory relief, see 184 C. 339.



Section 10a-89 - (Formerly Sec. 10-109b). Duties of the Board of Trustees for the Connecticut State University System.

(a) Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, the board of trustees shall provide for the administration of the Connecticut State University System, plan for the expansion and development of the institutions within its jurisdiction, and submit such plans to the Commissioner of Administrative Services for review and recommendations. The Commissioner of Administrative Services upon request of the board of trustees shall, in accordance with section 4b-30, negotiate and execute leases on such physical facilities as the board of trustees may deem necessary for proper operation of such institutions, and the board of trustees may, with the permission of the Commissioner of Administrative Services and the State Properties Review Board, expend capital funds therefor if such leasing is required during the planning and construction phases of institutions within its jurisdiction for which such capital funds were authorized. Subject to such policies as may be established by the board of trustees, the chief executive officer of each institution within the jurisdiction of the board may make buildings and other facilities under its control available to nonprofit and other organizations or to individuals for temporary uses not inconsistent with the educational purpose of the institution. The board of trustees may appoint or remove the chief executive officer of each institution within its jurisdiction, and with respect to its own operation the board of trustees may appoint and remove executive staff. The board of trustees may employ faculty and other personnel needed to maintain and operate the institutions within its jurisdiction. Within the limitation of appropriations, the board of trustees shall fix the compensation of such personnel, establish terms and conditions of employment and prescribe their duties and qualifications. The board of trustees shall determine who constitutes its professional staff and establish compensation and classification schedules for its professional staff. The board of trustees shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff. The board of trustees may appoint one or more physicians for the Connecticut State University System and shall provide such physicians with suitable facilities for the performance of such duties as it prescribes. Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, the board of trustees shall: (1) Make rules for the government of the Connecticut State University System and shall determine the general policies of the university system, including those concerning the admission of students and the expenditure of the funds of institutions under its jurisdiction within the amounts available; (2) develop the mission statement for the university system which shall include, but not be limited to the following elements: (A) The educational needs of and constituencies served by the institutions within its jurisdiction; (B) the degrees offered by such institutions; and (C) the role and scope of each institution within the university system, which shall include each institution's particular strengths and specialties; (3) establish policies for the university system and for the individual institutions under its jurisdiction; (4) make institutional mergers or closures; (5) coordinate the programs and services of the institutions under its jurisdiction; (6) be authorized to enter into agreements, consistent with the provisions of section 5-141d, to save harmless and indemnify sponsors of research grants to institutions under its jurisdiction, provided such an agreement is required to receive the grant and limits liability to damages or injury resulting from acts or omissions related to such research by employees of such institutions; (7) promote fund-raising by the institutions under its jurisdiction in order to assist such institutions and report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education by January 1, 1994, and biennially thereafter, on all such fund-raising; and (8) charge the direct costs for a building project under its jurisdiction to the bond fund account for such project, provided (A) such costs are charged in accordance with a procedure approved by the Treasurer; and (B) nothing in this subdivision shall permit the charging of working capital, as defined in the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or costs originally paid from sources other than the bond fund account.

(b) The board of trustees shall: (1) Review and approve institutional budget requests and prepare and submit to the Board of Governors of Higher Education, in accordance with the provisions of section 10a-8, the budget request for the Connecticut State University System; and (2) propose facility planning and capital expenditure budget priorities for the institutions under its jurisdiction. The board may request authority from the Treasurer to issue payment for claims against the state university system, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents, or trustees, or any payment the source of which includes the proceeds of a state bond issue.

(February, 1965, P.A. 330, S. 30; 1967, P.A. 751, S. 6; 1969, P.A. 530, S. 10; 592, S. 3; P.A. 73-214, S. 4; P.A. 75-425, S. 26, 57; P.A. 77-573, S. 24, 30; 77-614, S. 67, 73, 610; P.A. 78-331, S. 47, 58; P.A. 81-275, S. 1; P.A. 82-218, S. 16, 39, 46; P.A. 83-587, S. 22, 96; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 57, 110; P.A. 91-174, S. 9, 16; 91-230, S. 13, 17; 91-256, S. 21, 69; 91-349, S. 2, 8; P.A. 93-201, S. 12, 24; P.A. 94-180, S. 12, 17; 94-245, S. 27, 46; P.A. 97-293, S. 16, 26; P.A. 07-19, S. 1; P.A. 11-48, S. 221; 11-51, S. 44.)

History: 1967 act gave additional powers to board, including planning expansion and development, leasing power, power to employ executive secretary, executive staff and faculty and powers to select and acquire sites and construct buildings subject to approval of commission for higher education; 1969 acts removed five-year limit on leases, added provisions concerning professional staff and allowed board to use capital funds for leases during planning and construction phases of institutions; P.A. 73-214 transferred leasing power to commissioner of public works, although board retained power to decide when lease necessary and whether capital funds should be used; P.A. 75-425 required approval of expansion and development plans by public works commissioner and state properties review board, required permission of public works commissioner and properties review board for expenditure of capital funds and transferred site selection and acquisition and building construction powers to public works commissioner; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of administrative services for personnel policy board and public works commissioner; P.A. 78-331 specified board of trustees to avoid confusion with board of higher education; P.A. 81-275 permitted board to make buildings and facilities available to certain organizations or individuals for temporary uses consistent with the colleges' educational purposes; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, and renaming state colleges as Connecticut State University, adding provisions concerning trustees' duties re state-wide policy and guidelines and re budget requests, effective March 1, 1983; Sec. 10-109b transferred to Sec. 10a-89 in 1983; P.A. 83-587 replaced references to state college system with references to Connecticut State University; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 91-174 in Subsec. (a) added new Subdiv. concerning fund-raising; P.A. 91-230 in Subsec. (a) removed requirement for the board of governors to approve expansion and development plans and substituted provision for the board to review and make recommendations on the plans; P.A. 91-256 made technical changes and in Subsec. (b) added provision for the board to request authority to issue payment for claims against the state university system; P.A. 91-349 added new Subdiv. in Subsec. (a) concerning research grants; P.A. 93-201 amended Subsec. (a) to delete authority for the development of plans for a new state university and to make technical changes, amended Subdiv. (8) of said Subsec. to require report and added Subdiv. (9) re charging the bond fund account for the direct costs of a building project, effective July 1, 1993; P.A. 94-180 amended Subdiv. (8) of Subsec. (a) to add the prohibition against direct fund-raising by the board except for the purposes described in Subparas. (A) and (B), effective July 1, 1994; P.A. 94-245 substituted “provide for the administration” for “administer” and changed the holder of the authority for making buildings and other facilities available to nonprofit and other organizations or individuals from the board to the chief executive officer of each institution subject to such policies as may be established by the board, effective June 2, 1994; P.A. 97-293 amended Subsec. (a) to remove a requirement for approval of plans by the Commissioner of Public Works and the State Properties Review Board and to substitute submission of plans to the Commissioner of Public Works for review and recommendations, effective July 1, 1997; P.A. 07-19 amended Subsec. (a) to redesignate executive secretary as chancellor and make technical changes, effective May 7, 2007; P.A. 11-48 amended Subsec. (a) to replace references to Board of Governors of Higher Education with references to Board of Regents for Higher Education, remove provisions re chancellor, executive staff, Commissioner of Higher Education and approvals by the Board of Governors of Higher Education, and make conforming changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.

Annotation to former section 10-109b:

Cited. 178 C. 579; decision overruled to the extent it maintains that sovereign immunity invariably bars suits against state for prospective injunctive relief of alleged constitutional violations unless such suits also request declaratory relief, see 184 C. 339.

Annotation to present section:

Cited. 190 C. 39.



Section 10a-89a - Disposition of surplus library material and library fines.

(a) Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the Board of Trustees of the Connecticut State University System is authorized to sell, trade, or otherwise dispose of any unwanted, duplicate, out-of-date or irrelevant materials within the libraries under the jurisdiction of the board, provided the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources and, as such funds, shall be held in the manner prescribed by section 4-31a for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials.

(b) Fines collected by any state university library under the jurisdiction of the board shall be deposited in the institutional operating account of such university.

(P.A. 83-450, S. 3, 5; P.A. 85-282, S. 3, 5; P.A. 91-256, S. 22, 69.)

History: P.A. 85-282 added Subsec. (b) re deposit of library fines in auxiliary services fund; P.A. 91-256 changed auxiliary services fund to institutional operating account.



Section 10a-89b - Authority for board of trustees to borrow money from the Connecticut Health and Educational Facilities Authority.

(a) The Board of Trustees for the Connecticut State University System is authorized to borrow money from the Connecticut Health and Educational Facilities Authority for any project for which the authority is authorized to make loans pursuant to chapter 187 and to refinance any such borrowing, and in connection therewith the Board of Trustees for the Connecticut State University System is authorized to enter into any loan or other agreement and to make such covenants, representations and indemnities as the board of trustees deems necessary or desirable to obtain such loans from the authority or to facilitate the issue of bonds by the authority to finance such loans, including agreements with providers of letters of credit, insurance or other credit facilities for such financings. Any such agreement, covenant, representation and indemnification shall be a full faith and credit obligation of the Connecticut State University System. The Board of Trustees of the Connecticut State University System may secure such obligations by a pledge of the revenues to be derived from the operation or use of a project or projects, from tuition payments, from student fees, from dormitory or dining hall income or from other general revenues. Any pledge made by the Connecticut State University System pursuant to this section and sections 10a-186a and 10a-187 shall be valid and binding from the time when the pledge is made. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Connecticut State University System, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code to the contrary, no instrument by which such a pledge is created need be recorded or filed. Any revenues or other receipts, funds, moneys or income so pledged and thereafter received by the Connecticut State University System shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens, including without limitation the lien of any person who, in the ordinary course of business, furnishes services or materials to the Connecticut State University System.

(b) The obligations of the Connecticut State University System and any pledge entered into by the Connecticut State University System pursuant to this section and sections 10a-186a and 10a-187 shall be binding upon any successor body or entity and no dissolution or termination of the Connecticut State University System shall take effect unless adequate provision is made for the payment and fulfillment of any obligations entered into by the Connecticut State University System pursuant to this section and said sections 10a-186a and 10a-187.

(c) Notwithstanding the provisions of any general or special act which may require that any revenue from the operation of facilities of the Connecticut State University System or any revenue of all state universities from student fees and dormitory and dining hall income or any other revenue of the Connecticut State University System be paid to the State Treasurer for the payment of debt service on any bonds issued by the state, any revenues pledged by the board of trustees pursuant to this section and said sections 10a-186a and 10a-187 shall be applied first to the extent necessary to fulfill the obligations for which such revenues are pledged, and only thereafter to the State Treasurer.

(d) The Connecticut Health and Educational Facilities Authority shall not borrow any money or issue any bonds or notes which are secured by a pledge of any revenues of the Connecticut State University System, until and unless such borrowing or issuance has been approved by the Secretary of the Office of Policy and Management or his deputy. In granting such approval the secretary shall consider the adequacy of revenues available to the Connecticut State University System to pay (1) debt service on all the borrowings, bonds or notes issued by the Connecticut Health and Educational Facilities Authority for which revenues of the Connecticut State University System are pledged and (2) debt service on all the bonds issued by the state for which revenues of the Connecticut State University System are to be paid to the State Treasurer.

(e) The state covenants with the authority and with the purchasers and all other subsequent owners and transferees of obligations issued by the authority for the benefit of the Connecticut State University System pursuant to this section and said sections 10a-186a and 10a-187, in consideration of the financing by the authority and the acceptance of and payment for the securities of the authority, until all obligations of the Connecticut State University System and all costs and expenses in connection with any action or proceeding in connection therewith, are fully met and discharged, unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the Connecticut State University System with the authority or for the benefit of such other parties, that the state (1) will not create or cause to be created any lien or charge on the assets or revenues pledged to secure such obligations of the Connecticut State University System, prior to or on parity with a lien or pledge created thereon pursuant to this section and sections 10a-186a and 10a-187; (2) will not in any way impair the rights, exemptions or remedies of the authority or the owners of such bonds of the authority; and (3) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the Connecticut State University System to take such action as may be necessary to fulfill the terms of its obligations in connection with its borrowing from the authority; provided that nothing herein shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter this section and sections 10a-186a and 10a-187 if and when adequate provision shall be made by law for the protection of the authority and the holders of any outstanding securities of the authority, pursuant to the agreement of the Connecticut State University System with the authority and pursuant to the indenture or other instrument under which the bonds of the authority are issued. The Connecticut State University System is authorized to include this covenant of the state, as a contract of the state, in any such agreement with the authority and in any credit facility or reimbursement agreement with respect to the obligations of the Connecticut State University System or the obligations of the authority issued for the benefit of the Connecticut State University System.

(f) The Superior Court shall have jurisdiction to enter judgment against the Connecticut State University System found upon any express agreement between the Connecticut State University System and the authority, any trustee or underwriter for the authority's bonds, or any bond insurer or other credit facility provider. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the Connecticut State University System. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-270, S. 3, 11; P.A. 08-16, S. 1.)

History: P.A. 95-270, S. 3 effective June 22, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts effective September 1, 1998.); P.A. 08-16 amended Subsec. (c) by adding “system” after “Connecticut State University”, effective July 1, 2008.



Section 10a-89c - Financing of the design, construction or renovation of residential and other auxiliary service facilities.

(a) If the General Assembly for each fiscal year following the fiscal year ending June 30, 1998, to the fiscal year ending June 30, 2008, inclusive, does not appropriate from the General Fund for the specific purpose of debt service on self-liquidating general obligation bonds of the state or obligations of the Board of Trustees for the Connecticut State University System financed through the Connecticut Health and Educational Facilities Authority for residential and other auxiliary service facilities, excluding any appropriation for such debt service to be paid from revenues from student fees and dormitory and dining hall income to be paid by the Board of Trustees for the Connecticut State University System to the State Treasurer for the payment of such self-liquidating general obligation bonds of the state, (1) the amount of five million dollars, or (2) an amount equal to half the sum of revenue from student fees received by all the state universities within the Connecticut State University System from the uniform assessment of all full-time students enrolled at any time at any of the state universities within the Connecticut State University System, except for charges for tuition or dormitory or dining charges or student activity fee or other fee charged by an individual state university, commonly called the university fee, for the calendar year ending the preceding December thirty-first, as certified by the chairperson of the board of trustees by February fifteenth to the Secretary of the Office of Policy and Management, whichever amount is less, the State Bond Commission may, in accordance with the provisions of this section, from time to time authorize the issuance of general obligation bonds of the state in one or more series in principal amounts not exceeding five million dollars in any such fiscal year, to finance the design, construction or renovation of residential and other auxiliary service facilities at state universities within the Connecticut State University System, and in any event not exceeding the amount which the General Assembly failed to appropriate for debt service for that fiscal year in the manner provided in this section. For purposes of this section the term “residential and other auxiliary facilities” (A) means any residential facilities, student centers, dining facilities and other auxiliary service facilities at state universities within the Connecticut State University System, and (B) includes, but is not limited to, low rise dormitory code compliance renovations at Central Connecticut State University; code compliance at Central Connecticut State University, Eastern Connecticut State University, Southern Connecticut State University and Western Connecticut State University; student center addition and renovations at Central Connecticut State University; student center addition and renovations at Eastern Connecticut State University; construction of a new student center at Southern Connecticut State University; Burr Hall residence hall renovations at Eastern Connecticut State University; improvements to Connecticut Hall at Southern Connecticut State University; and Shafer Hall residence conversion at Eastern Connecticut State University.

(b) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all state bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such state bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such state bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such state bonds. Such state bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same becomes due, and accordingly and as part of the contract of the state with the holders of such state bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) None of said state bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion, may require. Each such request for an authorization of state bonds shall state an amount equal to half the sum of revenue from student fees received by all of the state universities within the Connecticut State University System for the calendar year ending prior to the last fiscal year, as certified by the chairperson of the board of trustees, and the amount of all state appropriations for debt service on self-liquidating general obligation bonds of the state or obligations of the Connecticut State University System financed through the Connecticut Health and Educational Facilities Authority for the prior fiscal year, as described in subsection (a) of this section.

(P.A. 97-293, S. 4, 26.)

History: P.A. 97-293 effective July 1, 1997.



Section 10a-89d - Planning for capital improvements.

Section 10a-89d is repealed, effective July 1, 2001.

(P.A. 97-293, S. 10, 26; P.A. 01-141, S. 15, 16.)



Section 10a-89e - Purchasing.

The Board of Trustees for the Connecticut State University System shall: (1) Consolidate the purchasing process for the system at the central office; (2) expedite the purchasing process by adjusting policies and utilizing enabling technologies; and (3) redesign and train central purchasing personnel to focus on customer service, vendor management activities and the establishment of system contracts.

(P.A. 98-252, S. 61, 80.)

History: P.A. 98-252 effective July 1, 1998.



Section 10a-89f - Policy re use of financial aid to purchase textbooks.

The Board of Trustees of the Connecticut State University System shall develop a policy that (1) provides for the disbursement of financial aid to students who have met all federal, state and institutional requirements for financial aid by the first day of the academic term, or (2) permits students to use financial aid that has not yet been disbursed at stores on the campuses of the universities under the board's jurisdiction to purchase during the first week of the academic term required textbooks for courses taught at the universities.

(P.A. 06-103, S. 3.)

History: P.A. 06-103 effective July 1, 2006.



Section 10a-89g - Voluntary plan for awarding credit hours to beginning teachers. Submission of plan.

(a) The Chancellor of the Connecticut State University System shall, after consultation with the Department of Education, the Department of Higher Education, the appropriate bargaining unit for the faculty of the Connecticut State University System and other stakeholders, develop a voluntary plan for beginning teachers participating in the Teacher Education and Mentoring Program to receive credit hours from one of the Connecticut state universities toward a master's degree upon successful completion of all five instructional modules, described in section 10-145o. The plan shall include: (1) A process for awarding the credits; (2) costs associated with the administration of the program; and (3) potential sources of funding.

(b) The Chancellor shall submit the plan on or before February 1, 2011, to the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education and employment advancement. The plan shall take effect on July 1, 2011.

(Sept. Sp. Sess. P.A. 09-6, S. 38; P.A. 10-71, S. 6.)

History: Sept. Sp. Sess. P.A. 09-6 effective October 5, 2009; P.A. 10-71 made a technical change in Subsec. (a), effective May 18, 2010.



Section 10a-90 - (Formerly Sec. 10-109c). *(See end of section for amended version and effective date.) Lease of land to private developers for dormitory construction and deed, transfer or lease of land to the State of Connecticut Health and Educational Facilities Authority for dormitories or student housing.

The Board of Trustees for the Connecticut State University System, with the approval of the Governor and the Secretary of the Office of Policy and Management, may lease state-owned land under its care, custody or control to private developers for construction of dormitory buildings, provided such developers agree to lease such buildings to such board of trustees with an option to purchase and provided further that any such agreement to lease is subject to the provisions of section 4b-23, prior to the making of the original lease by the board of trustees. The plans for such buildings shall be subject to approval of such board, the Commissioner of Administrative Services and the State Properties Review Board and such leases shall be for the periods and upon such terms and conditions as the Commissioner of Administrative Services determines, and such buildings, while privately owned, shall be subject to taxation by the town in which they are located. The Board of Trustees for the Connecticut State University System may also deed, transfer or lease state-owned land under its care, custody or control to the State of Connecticut Health and Educational Facilities Authority for financing or refinancing the planning, development, acquisition and construction and equipping of dormitory buildings and student housing facilities and to lease or sublease such dormitory buildings or student housing facilities and authorize the execution of financing leases of land, interests therein, buildings and fixtures in order to secure obligations to repay any loan from the State of Connecticut Health and Educational Facilities Authority from the proceeds of bonds issued thereby pursuant to the provisions of chapter 187 made by the authority to finance or refinance the planning, development, acquisition and construction of dormitory buildings. Any such financing lease shall not be subject to the provisions of section 4b-23 and the plans for such dormitories shall be subject only to the approval of the board. Such financing leases shall be for such periods and upon such terms and conditions that the board shall determine. Any state property so leased shall not be subject to local assessment and taxation and such state property shall be included as property of the Connecticut State University System for the purpose of computing a grant in lieu of taxes pursuant to section 12-19a.

(1969, P.A. 564; P.A. 75-425, S. 29, 57; P.A. 77-573, S. 24, 30; 77-614, S. 19, 73, 610; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 58, 110; P.A. 91-256, S. 23, 69; P.A. 92-261, S. 13, 17; P.A. 08-16, S. 2; P.A. 11-51, S. 103; P.A. 13-247, S. 200.)

*Note: On and after July 1, 2016, this section, as amended by section 196 of public act 15-244, is to read as follows:

“Sec. 10a-90. (Formerly Sec. 10-109c). Lease of land to private developers for dormitory construction and deed, transfer or lease of land to the State of Connecticut Health and Educational Facilities Authority for dormitories or student housing. The Board of Trustees for the Connecticut State University System, with the approval of the Governor and the Secretary of the Office of Policy and Management, may lease state-owned land under its care, custody or control to private developers for construction of dormitory buildings, provided such developers agree to lease such buildings to such board of trustees with an option to purchase and provided further that any such agreement to lease is subject to the provisions of section 4b-23, prior to the making of the original lease by the board of trustees. The plans for such buildings shall be subject to approval of such board, the Commissioner of Administrative Services and the State Properties Review Board and such leases shall be for the periods and upon such terms and conditions as the Commissioner of Administrative Services determines, and such buildings, while privately owned, shall be subject to taxation by the town in which they are located. The Board of Trustees for the Connecticut State University System may also deed, transfer or lease state-owned land under its care, custody or control to the State of Connecticut Health and Educational Facilities Authority for financing or refinancing the planning, development, acquisition and construction and equipping of dormitory buildings and student housing facilities and to lease or sublease such dormitory buildings or student housing facilities and authorize the execution of financing leases of land, interests therein, buildings and fixtures in order to secure obligations to repay any loan from the State of Connecticut Health and Educational Facilities Authority from the proceeds of bonds issued thereby pursuant to the provisions of chapter 187 made by the authority to finance or refinance the planning, development, acquisition and construction of dormitory buildings. Any such financing lease shall not be subject to the provisions of section 4b-23 and the plans for such dormitories shall be subject only to the approval of the board. Such financing leases shall be for such periods and upon such terms and conditions that the board shall determine. Any state property so leased shall not be subject to local assessment and taxation and such state property shall be included as property of the Connecticut State University System for the purpose of computing a grant in lieu of taxes pursuant to section 12-18b.”

(1969, P.A. 564; P.A. 75-425, S. 29, 57; P.A. 77-573, S. 24, 30; 77-614, S. 19, 73, 610; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 58, 110; P.A. 91-256, S. 23, 69; P.A. 92-261, S. 13, 17; P.A. 08-16, S. 2; P.A. 11-51, S. 103; P.A. 13-247, S. 200; P.A. 15-244, S. 196.)

History: P.A. 75-425 made agreements to lease subject to Sec. 4-26b, before original lease made, made building plans subject to approval of public works commissioner and properties review board as well as of the board and transferred determination of lease terms to public works commissioner from board; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of administrative services for personnel policy board and public works commissioner; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors and renaming state colleges as Connecticut State University, effective March 1, 1983; Sec. 10-109c transferred to Sec. 10a-90 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 91-256 deleted requirement for approval by the board of governors of leasing and made a technical change; P.A. 92-261 provided for the deed, transfer or lease of land to the State of Connecticut Health and Educational Facilities Authority; (Revisor’s note: In 1993 the erroneous reference to “section 46-23”, which resulted from a clerical error, was corrected editorially to read “section 4b-23”); P.A. 08-16 amended Subsec. (c) by adding “system” after “Connecticut State University”, effective July 1, 2008; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Construction Services” re plans for buildings and changed “Commissioner of Public Works” to “Commissioner of Administrative Services” re terms of leases, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 15-244 replaced reference to Sec. 12-19a with reference to Sec. 12-18b, effective July 1, 2016.



Section 10a-91 - *(See end of section for amended version of subsection (b) and effective date.) Lease of land to private developers for rental housing and commercial establishments. Taxation.

(a) The Board of Trustees of the Connecticut State University System, with the approval of the Governor, the Commissioner of Administrative Services and the State Properties Review Board, may lease land or buildings under its care, custody or control to private developers for rental housing and commercial establishments. Such leases shall be for periods and upon such terms and conditions, including, but not limited to, provision for adequate liability insurance to be maintained by the lessee for the benefit of the state and rental terms, as may be determined by the Commissioner of Administrative Services and, in the case of a lease of land, may provide for the construction of buildings thereon to be used for rental housing and commercial establishments, the plans of which shall be subject to the approval of the board of trustees, the Commissioner of Administrative Services and the State Properties Review Board. Said board of trustees may provide for water, heat and waste disposal services on a cost-reimbursement basis to such leased premises. Said board may designate the kinds of concessions for supplying goods, commodities, services and facilities to be permitted on such land and may select the permittees, or said board may delegate such functions to the private developers with which it contracts pursuant to this section.

*(b) Any land so leased to a private developer for rental housing or commercial establishments and the buildings and appurtenances thereon shall be subject to local assessment and taxation annually in the name of the lessee, assignee or sublessee, whichever has immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day of such town next following the date of leasing. Such land shall not be included as property of the Connecticut State University System for the purpose of computing a grant in lieu of taxes pursuant to section 12-19a.

(P.A. 82-218, S. 37, 39, 46; 82-342, S. 1, 3; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 59, 110; P.A. 91-256, S. 24, 69; P.A. 11-51, S. 104; P.A. 13-247, S. 200.)

*Note: On and after July 1, 2016, subsection (b) of this section, as amended by section 197 of public act 15-244, is to read as follows:

“(b) Any land so leased to a private developer for rental housing or commercial establishments and the buildings and appurtenances thereon shall be subject to local assessment and taxation annually in the name of the lessee, assignee or sublessee, whichever has immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day of such town next following the date of leasing. Such land shall not be included as property of the Connecticut State University System for the purpose of computing a grant in lieu of taxes pursuant to section 12-18b.”

(P.A. 82-218, S. 37, 39, 46; 82-342, S. 1, 3; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 59, 110; P.A. 91-256, S. 24, 69; P.A. 11-51, S. 104; P.A. 13-247, S. 200; P.A. 15-244, S. 197.)

History: P.A. 82-218 authorized substitution of “Connecticut State University” for “state colleges” and “board of governors” for “board of higher education” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); P.A. 91-256 deleted requirement for approval by the board of governors of leasing and made technical changes; P.A. 11-51 amended Subsec. (a) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” re leasing and rental terms, and to change “Commissioner of Public Works” to “Commissioner of Construction Services” re approval of plans, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013; P.A. 15-244 amended Subsec. (b) by replacing reference to Sec. 12-19a with reference to Sec. 12-18b, effective July 1, 2016.



Section 10a-91a - Short title: The Board of Regents for Higher Education Infrastructure Act.

Sections 10a-91a to 10a-91h, inclusive, are known and may be cited as “The Board of Regents for Higher Education Infrastructure Act”.

(June Sp. Sess. P.A. 07-7, S. 101; P.A. 14-98, S. 50.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 14-98 replaced “The Connecticut State University System Infrastructure Act” with “The Board of Regents for Higher Education Infrastructure Act”, effective July 1, 2014.



Section 10a-91b - Legislative finding of purpose of The Board of Regents for Higher Education Infrastructure Act.

The purpose of The Board of Regents for Higher Education Infrastructure Act is to enhance the intellectual capacity of the state by providing the infrastructure needed to prepare this state's present and future workforce, to contribute to the increased competitiveness of this state's businesses and to have a positive impact on economic development within this state, through a special capital improvement program established for the regional community-technical colleges, the Connecticut State University System and Charter Oak State College that assures a state commitment to support the financing of the acquisition, construction, reconstruction, improvement and equipping of facilities, structures and related systems for the benefit of this state and the regional community-technical colleges, the Connecticut State University System and Charter Oak State College, all to the public benefit and good, and the exercise of the powers, to the extent and manner provided in The Board of Regents for Higher Education Infrastructure Act, is declared to be for a public purpose and to be the exercise of an essential government function. Sections 10a-91c to 10a-91h, inclusive, being necessary for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes thereof.

(June Sp. Sess. P.A. 07-7, S. 102; P.A. 14-98, S. 51.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 14-98 replaced “The Connecticut State University System Infrastructure Act” with “The Board of Regents for Higher Education Infrastructure Act” and added references to the regional community-technical colleges and Charter Oak State College, effective July 1, 2014.



Section 10a-91c - Definitions.

As used in this section and sections 10a-91d to 10a-91h, inclusive, unless the context otherwise indicates, the following terms have the following meanings:

(1) “Board of regents” means the Board of Regents for Higher Education.

(2) “Cost”, as applied to a project or any portion of a project, includes, but is not limited to: The purchase price or acquisition cost of any such project; the cost of planning, designing, constructing, building, altering, enlarging, reconstructing, renovating, improving, equipping and remodeling; the cost of all labor, materials, building systems, machinery and equipment; the cost of all lands, structures, real or personal property, rights, easements and franchises acquired; the cost of all utility extensions, access roads, site developments, financing charges, premiums for insurance; the cost of working capital related to a project, including the cost of Department of Administrative Services administrative functions provided for in subsection (d) of section 10a-91d; the cost of plans and specifications, surveys and estimates of cost and of revenues; the cost of accountants, audits, engineering, feasibility studies, legal and other professional consulting or technical services; the cost of all other expenses necessary or incident to determining the feasibility or practicability of such construction; and administrative and operating expenses and such other expenses as may be necessary or incidental to the financing authorized by sections 10a-91c to 10a-91h, inclusive. “Cost” does not include the cost of administrative functions provided by the system pursuant to sections 10a-91a to 10a-91h, inclusive.

(3) “CSCU 2020” means the projects at the Connecticut State Colleges and Universities and system-wide that are identified in the facilities and academic plans necessary to modernize, rehabilitate, renew, expand and otherwise stabilize the physical plant and technology infrastructure of the system so as to provide a concentrated, accelerated and cooperative effort for the benefit of the educational and economic development needs of this state and the system in an efficient, cost effective and timely manner and to assure that the system continues to compete successfully for students, faculty and staff.

(4) “CSCU 2020 Fund” means the fund created under section 10a-91d which shall be a general obligation bond fund held and administered by the Treasurer separate and apart from all other general obligation bond funds and accounts of this state and into which the proceeds of the bonds authorized by section 10a-91e shall be deposited.

(5) “Facilities and academic plans” means the long-term capital improvement plans approved by the board of regents biennially and updated from time to time.

(6) “Project” means (A) any structure designed for use as an academic building, administrative facility, library, classroom building, faculty facility, office facility, athletic or recreation facility, health care or wellness facility, laboratory facility, auditorium, public safety facility, parking facility, residence hall or other housing facility, dining facility, student center, maintenance, storage or utility facility or other building or structure essential, necessary or useful for the operation of a university and the system; (B) any multipurpose structure designed to combine two or more of the functions performed by the types of structures enumerated in this definition, including, without limitation, improvements, reconstruction, replacements, additions and equipment acquired in connection with a project or in connection with the operation of any facilities of the system; (C) all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures included in this definition; and (D) landscaping, site preparation, furniture, machinery, equipment and other similar items essential, necessary or useful for the operation of a particular facility or structure in the manner for which its use is intended, but does not include items that are customarily under applicable accounting principles considered as a current operating charge, unless the category and maximum amount thereof is specifically included by a determination of the board of regents in order to preserve the excludability of the interest on the bonds issued therefor from federal taxation under the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States as from time to time amended. “Project” includes any residential and other auxiliary facility, as defined in subsection (a) of section 10a-89c, and any state facility used for the programs of the system.

(7) “System” means the regional community-technical colleges, the Connecticut State University System, Charter Oak State College and constituent units of the state system of higher education, established pursuant to sections 10a-71 to 10a-101, inclusive, and sections 10a-143 to 10a-143b, inclusive.

(8) “Treasurer” means the State Treasurer or the Deputy State Treasurer appointed pursuant to section 3-12.

(June Sp. Sess. P.A. 07-7, S. 103; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-98, S. 52; P.A. 16-15, S. 29.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subdiv. (3), effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subdiv. (3), effective July 1, 2013; P.A. 14-98 deleted former Subdivs. (1), (2) and (10) re definitions of “act”, “board of trustees” and “university”, added new Subdiv. (1) defining “board of regents”, redesignated existing Subdivs. (3) to (9) as Subdivs. (2) to (8), redefined “CSUS 2020” as “CSCU 2020” in redesignated Subdiv. (3), redefined “facilities plan” as “facilities and academic plans” in redesignated Subdiv. (5), redefined “system” in redesignated Subdiv. (7) and made technical and conforming changes, effective July 1, 2014; P.A. 16-15 amended Subdiv. (3) by replacing “Connecticut state colleges and universities system” with “Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-91d - CSCU 2020 infrastructure improvement program.

(a) It is hereby determined and found to be in the best interest of this state and the system to establish CSCU 2020 as the efficient and cost-effective course to achieve the objective of renewing, modernizing, enhancing, expanding, acquiring and maintaining the infrastructure of the system, the particular project or projects, each being hereby approved as a project of CSCU 2020, and the presently estimated cost thereof being as follows:

(b) The plan of funding CSCU 2020 shall be from the proceeds of general obligation bonds of the state in an amount authorized pursuant to subsection (a) of section 10a-91e. The proceeds of the general obligation bonds issued pursuant to section 10a-91e shall be deposited into the CSCU 2020 Fund.

(c) With respect to CSCU 2020 and within the authorized funding amount, the board of regents may, from time to time, and shall, whenever appropriate or necessary, revise, delete or add a particular project or projects, provided:

(1) A formal approving vote of the board of regents shall be needed for (A) a revision that deviates from the estimated costs of projects pursuant to subsection (a) of this section in an amount that is less than (i) ten per cent of such costs for a project with an estimated cost of one million dollars or lower, or (ii) five per cent of such costs for a project with an estimated cost of more than one million dollars, provided such change in the costs does not include changes in the costs of materials, (B) a deletion, or (C) an addition dictated by a change in system planning as determined by the board of regents or otherwise necessary because of reasons beyond the control of the system;

(2) Any revision shall be subject only to such formal approval of the board of regents as long as the board of regents finds and determines that such revision is consistent with the intent or purpose of the original project; and

(3) (A) A revision that deviates from the estimated costs of projects pursuant to subsection (a) of this section in an amount that is equal to or greater than (i) ten per cent of such costs for a project with an estimated cost of one million dollars or lower, or (ii) five per cent of such costs for a project with an estimated cost of more than one million dollars, provided such change in the costs does not include changes in the costs of materials, (B) an addition, or (C) a deletion, shall be conditioned not only upon such formal approval of the board of regents but also upon a request by the board of regents for, and enactment of, a subsequent public or special act approving (i) such addition or deletion, if such addition is to add a project not outlined in subsection (a) of this section or the deletion is the deletion of a project outlined in subsection (a) of this section, or (ii) such revision, except if such revision is due to the use of funds remaining from a completed project, then such revision shall be conditioned only upon such formal approval of the board of regents.

(4) Subject to the limitations in the authorized funding amount, the board of regents may determine the sequencing and timing of such project or projects, revise estimates of cost and reallocate from any amounts estimated in subsection (a) of this section, for one or more projects to one or more other projects then constituting a component of CSCU 2020 as long as, at the time of such reallocation, it has found that any such project to which a reallocation is made has been revised or added in accordance with this section and such project from which a reallocation is made either has been so revised or added and can be completed within the amounts remaining allocated to it, or has been so deleted. The board of regents' actions under this section shall be included in reports to the Governor and the General Assembly under section 10a-91f. If the board of regents requests a revision, addition or deletion pursuant to subdivision (3) of this subsection, the board of regents shall submit such request to the Governor at the same time that the request is submitted to the General Assembly.

(d) (1) In accordance with the provisions of chapters 59 and 60, the Commissioner of Administrative Services shall be responsible for the duties specified in said provisions, and, on a quarterly basis, the commissioner shall provide the system with information needed for compliance with sections 10a-91a to 10a-91h, inclusive, including, but not limited to, costs, timeliness of completion of projects and any issues that have developed in implementation of any project under the commissioner's jurisdiction.

(2) Not later than January 1, 2009, and annually thereafter, the Commissioner of Administrative Services shall, in accordance with section 11-4a, report to the Governor and the General Assembly on any (A) construction management services costs, (B) administrative services costs, and (C) costs of fees associated with CSCU 2020.

(e) The Commissioner of Administrative Services and the system shall enter into and maintain a memorandum of understanding that shall provide for the assignment of personnel from the Department of Administrative Services to ensure that buildings or projects that are part of the CSCU 2020 program are designed and constructed in compliance with the Fire Safety Code and the State Building Code with respect to buildings or building projects that (1) are part of CSCU 2020, as authorized by sections 10a-91a to 10a-91h, inclusive, (2) do not meet the threshold limits, as defined in section 29-276b, and (3) construction of which is initiated during the period of time in which the memorandum is in effect.

(f) Not later than July 1, 2015, and biannually thereafter, the Board of Regents for Higher Education shall, in accordance with section 11-4a, report to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and finance on how the Board of Regents for Higher Education disbursed to and divided among each state university and each regional community-technical college the proceeds of the general obligation bonds issued pursuant to subsection (a) of section 10a-91e for each of the projects listed under the Board of Regents for Higher Education in subsection (a) of this section.

(June Sp. Sess. P.A. 07-7, S. 104; P.A. 10-44, S. 28; P.A. 11-48, S. 281; 11-51, S. 90; 11-57, S. 67; P.A. 13-247, S. 200; P.A. 14-98, S. 53; May Sp. Sess. P.A. 16-4, S. 243.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 10-44 amended Subsec. (a) by decreasing Phase I authorization for land and property acquisition from $9,250,190 to $4,250,190, and increasing Phase I authorization for telecommunications infrastructure upgrade from $5,000,000 to $10,000,000, effective July 1, 2010; P.A. 11-48 amended Subsecs. (d) and (e) to remove references to chancellor of the Connecticut State University System, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Commissioner of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services”, and “Department of Public Safety” and “Department of Public Works” were changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; P.A. 11-57 amended Subsec. (a) to decrease Phase I authorization for Southern Connecticut State University for Code Compliance/Infrastructure Improvements from $21,860,500 to $16,955,915 and New Academic Laboratory Building/Parking Garage from $20,426,000 to $8,944,000, and to add Phase I authorization for Southern Connecticut State University for Additions and Renovations to Buley Library in the amount of $16,386,585, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 14-98 replaced “CSUS 2020” with “CSCU 2020” and “board of trustees” with “board of regents” throughout, amended Subsec. (a) by changing Phase III ending date from 2018 to 2019, at Central Connecticut State University deleting authorization for Code Compliance/Infrastructure Improvements, decreasing Phase I authorization for New Classroom Office Building from $33,978,000 to $29,478,000, deleting authorization for East Campus Infrastructure Development, adding authorization to renovate Barnard Hall, deleting authorization for Burritt Library Expansion, adding authorization for New Engineering Building, adding “addition and equipment” and increasing authorization for Burritt Library Renovation from $11,387,000 to $16,500,000, and adding authorization to renovate Kaiser Hall and Annex, at Eastern Connecticut State University deleting Phases I and III authorization for Code Compliance/Infrastructure Improvements, decreasing authorization for Outdoor Track - Phase II from $1,816,000 to $1,506,396 and decreasing authorization for New Warehouse from $2,269,000 to $1,894,868, at Southern Connecticut State University deleting Phase III authorization for Code Compliance/Infrastructure Improvements, at Western Connecticut State University deleting Phase III authorization for Code Compliance/Infrastructure Improvements, replacing “State University System” with “Board of Regents for Higher Education”, adding Smart Classroom Technology and Technology Upgrades and increasing Phase III authorization from $31,844,000 to $61,844,000, deleting authorization for land and property acquisition, and adding Deferred Maintenance/Code Compliance Infrastructure Improvements, Strategic Master Plan, Student and Financial Information Technology Systems and Advanced Manufacturing Center at Asnuntuck Community College, amended Subsec. (c) by adding Subdiv. (3)(C)(ii) re revision due to use of funds remaining from completed project, deleted former Subsec. (f) re approval from Department of Administrative Services for purchases or acquisitions and added new Subsec. (f) re reporting requirements, and made technical changes, effective July 1, 2014; May Sp. Sess. P.A. 16-4 amended Subsec. (a) by, at Eastern Connecticut State University, adding “/Communications Building” to Goddard Hall Renovation design/construction, adding Phase III authorization therefor, and deleting Phase III authorization for Sports Center Addition and Renovation design, at Southern Connecticut State University, adding Phase III authorization for Code Compliance/Infrastructure Improvements, adding authorization for New School of Business Building design/construction, increasing Phase III authorization for Health and Human Services Building from $60,412,000 to $76,507,344, and deleting Phase III authorization for Fine Arts Instructional Center, at Western Connecticut State University, adding Phase III authorization for Code Compliance/Infrastructure Improvements, deleting Phase III authorization for Berkshire Hall Renovations design, adding Phase III authorization for University Police Department Building construction, and deleting Phase III authorization for Midtown Campus Mini-Chiller Plant, effective July 1, 2016.



Section 10a-91e - Terms of financing for the CSCU 2020 program.

(a) The State Bond Commission shall approve the CSCU 2020 program and authorize the issuance of bonds of the state in principal amounts not exceeding in the aggregate one billion fifty-three million five hundred thousand dollars. The amount provided for the issuance and sale of bonds in accordance with this section shall be capped in each fiscal year in the following amounts, provided, to the extent the board of regents does not provide for the issuance of all or a portion of such amount in a fiscal year, or the Governor disapproves the request for issuance of all or a portion of the amount of the bonds as provided in subsection (d) of this section, any amount not provided for or disapproved, as the case may be, shall be carried forward and added to the capped amount for a subsequent fiscal year, but not later than the fiscal year ending June 30, 2019, and provided further, the costs of issuance and capitalized interest, if any, may be added to the capped amount in each fiscal year, and each of the authorized amounts shall be effective on July first of the fiscal year indicated as follows:

Fiscal Year Ending June 30

Amount

2009

95,000,000

2010

0

2011

95,000,000

2012

95,000,000

2013

95,000,000

2014

95,000,000

2015

175,000,000

2016

118,500,000

2017

95,000,000

2018

95,000,000

2019

95,000,000

Total

$1,053,500,000

(b) The State Bond Commission shall approve a memorandum of understanding between the board of regents and the state, acting by and through the Secretary of the Office of Policy and Management and the Treasurer, providing for the issuance of said bonds for the purposes of sections 10a-91a to 10a-91h, inclusive, including provisions regarding the extent to which federal, private or other moneys then available or thereafter to be made available for costs should be added to the proceeds of the bonds authorized pursuant to sections 10a-91a to 10a-91h, inclusive, for such project or projects. The memorandum of understanding shall be deemed to satisfy the provisions of section 3-20 and the exercise of any right or power granted thereby which is not inconsistent with the provisions of sections 10a-91a to 10a-91h, inclusive. The memorandum of understanding dated July 8, 2008, and approved by the State Bond Commission on August 8, 2008, shall be deemed to incorporate the amendments to sections 10a-91a to 10a-91h, inclusive, enacted in sections 50 to 57, inclusive, of public act 14-98.

(c) All bonds issued pursuant to sections 10a-91a to 10a-91h, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) (1) On or before the first day of March in each year, the board of regents shall submit to the Governor, the Treasurer and the Secretary of the Office of Policy and Management, the most recently approved facilities and academic plans and the amount of bonds required for the CSCU 2020 program for the fiscal year beginning on July first of that year. The Governor may, not later than thirty days after such submission, approve or disapprove all or a portion of such amount of bonding submitted by the board of regents by notifying the board of regents, in writing, of such decision and the reasons for it. If the Governor does not act within such thirty-day period, the issuance of bonds for the CSCU 2020 program for the fiscal year beginning on July first of that year is deemed approved.

(2) In the event the capped amount of authorized bonds is increased by the General Assembly for the fiscal year beginning on July first for which the issuance of such bonds has already been approved by the Governor or deemed approved pursuant to subdivision (1) of this subsection, the board of regents shall submit to the Governor, the Treasurer and the Secretary of the Office of Policy and Management, not later than thirty days after the effective date of such increase, an addendum to the most recently approved facilities and academic plans and the amount of additional bonds required for the CSCU 2020 program for the fiscal year beginning on July first of that year. The Governor may, not later than thirty days after such submission, approve or disapprove all or a portion of such additional amount of bonding submitted by the board of regents by notifying the board of regents in writing, of such decision and the reasons for such decision. If the Governor does not act within such thirty-day period, the issuance of additional bonds for the CSCU 2020 program for the fiscal year beginning on July first of that year is deemed approved.

(3) Subject to the amount of limitations of such capping provisions in subsection (a) of this section and following the approval or deemed approval of the request to issue bonds as provided in subdivision (1) of this subsection, the principal amount of the bonds authorized under this section shall be deemed to be an appropriation and allocation of such amount, and such approval of such request shall be deemed the allotment by the Governor of such capital outlays within the meaning of section 4-85.

(June Sp. Sess. P.A. 07-7, S. 105; P.A. 14-98, S. 54; June Sp. Sess. P.A. 15-1, S. 62.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 14-98 replaced “CSUS 2020 program” with “CSCU 2020 program” and “board of trustees” with “board of regents” throughout, amended Subsec. (a) by increasing aggregate authorization from $950,000,000 to $1,053,500,000, ending carry-forward of capped amounts at fiscal year ending June 30, 2019, decreasing fiscal year 2010 authorization from $95,000,000 to $0, increasing fiscal year 2015 authorization from $95,000,000 to $175,000,000, increasing fiscal year 2016 authorization from $95,000,000 to $118,500,000 and adding fiscal year 2019 authorization, amended Subsec. (d) by replacing “facilities plan” with “facilities and academic plans”, adding new Subdiv. (2) re approval for increased authorization, and redesignating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2014; June Sp. Sess. P.A. 15-1 amended Subsec. (b) to add provision re memorandum of understanding dated July 8, 2008, and approved by State Bond Commission on August 8, 2008, to be deemed to incorporate the amendments to Secs. 10a-91a to 10a-91h enacted in Secs. 50 to 57 of P.A. 14-98, effective June 30, 2015.



Section 10a-91f - Report on status and progress of CSCU 2020.

(a) Not later than January 1, 2015, and semiannually thereafter, the system shall, in accordance with the provisions of section 11-4a, report to the Governor and the General Assembly on the status and progress of CSCU 2020. Each report shall include, but not be limited to: (1) Information on the number of projects authorized and approved hereunder including, relative to such projects, project costs, timeliness of completion and any problems which have developed in implementation, and a schedule of projects remaining and their expected costs; and (2) the amount of money raised from private sources for the capital and endowment programs. For purposes of preparing each report, upon request of the board of regents, the Treasurer shall promptly provide information concerning bonds authorized, approved and issued under sections 10a-91a to 10a-91h, inclusive.

(b) Commencing January 1, 2010, the first semiannual report in each year submitted in accordance with subsection (a) of this section shall include such information as requested by the bonding subcommittee of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, including, but not limited to: (1) The use of bond funds in the current fiscal year, (2) projected use of bond funds for the next succeeding fiscal year, and (3) any updated master plans impacting the balance of the projects. In the event that said bonding subcommittee determines that there has been a significant change in the economic circumstances of the state sufficient to warrant recommendations for modification of the program, the subcommittee may make recommendations for appropriate action to said committee.

(June Sp. Sess. P.A. 07-7, S. 106; P.A. 14-98, S. 55.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 14-98 amended Subsec. (a) by changing initial reporting date from January 1, 2010, to January 1, 2015, and replacing “CSUS 2020” with “CSCU 2020” and “board of trustees” with “board of regents”, effective July 1, 2014.



Section 10a-91g - CSCU 2020 performance review report.

On January 1, 2014, and January 1, 2019, the system shall, in accordance with the provisions of section 11-4a, submit to the Governor and to the General Assembly, a five-year CSCU 2020 performance review report detailing for each project undertaken to date under the program the progress made and the actual expenditures compared to original estimated costs. Not later than sixty calendar days after receipt of said report, the Governor and the General Assembly shall consider the report and determine whether there has been insufficient progress in implementation of CSCU 2020 or whether there have been significant cost increases over original estimates as a result of actions taken by the system. If so, the Governor or the General Assembly may make recommendations for appropriate action to the system and for action by the General Assembly.

(June Sp. Sess. P.A. 07-7, S. 107; P.A. 08-116, S. 5; P.A. 14-98, S. 56.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 08-116 made a technical change, effective May 27, 2008; P.A. 14-98 replaced “CSUS 2020” with “CSCU 2020”, effective July 1, 2014.



Section 10a-91h - Audit of projects. Submission of results to Governor and General Assembly.

The board of regents shall select and appoint independent auditors, as defined in subdivision (7) of section 4-230, to annually conduct an audit of any project of CSCU 2020. Such audit shall review invoices, expenditures, cost allocations and other appropriate documentation in order to reconcile project costs and verify conformance with project budgets, cost allocation agreements and applicable contracts, and shall be submitted to the Governor and the General Assembly in accordance with section 11-4a. The board of regents shall ensure that the auditors have unfettered access to any documentation the auditors need to review any such project. The auditors appointed pursuant to this section may serve in such capacity for five consecutive years and shall not be reappointed at the expiration of such period. Any such auditor appointed pursuant to this section shall not perform any nonaudit services for the system during such period.

(June Sp. Sess. P.A. 07-7, S. 108; P.A. 14-98, S. 57.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 14-98 replaced “board of trustees” with “board of regents” and “CSUS 2020, as defined in subdivision (4) of section 10a-91c” with “CSCU 2020”, effective July 1, 2014.



Section 10a-92 - (Formerly Sec. 10-109d). Campus traffic and parking regulations.

The Board of Trustees of the Connecticut State University System shall appoint a committee at each campus to establish traffic and parking regulations for passenger vehicles on such campus. Such traffic committee, subject to the approval of said board and of the Office of the State Traffic Administration, may: (1) Prohibit, limit or restrict the parking of passenger vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway subject to the care, custody and control of said board of trustees; (6) order signs to be erected and maintained designating such prohibitions or restrictions; and (7) impose a fine upon any person who fails to comply with any such prohibition or restriction. Violation of any provision of this section shall be an infraction. All fines so imposed at each state university, less an amount not to exceed the cost of enforcing traffic and parking regulations, shall be deposited in the institutional operating account of such state university for scholarships and library services or acquisitions. The Board of Trustees of the Connecticut State University System shall establish at each campus a committee which shall hear appeals of penalties assessed for parking or traffic violations. The membership of both the committee to establish traffic and parking regulations and the committee to hear traffic violation appeals shall include student and faculty representation.

(P.A. 73-151, S. 1; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 25, 69; June Sp. Sess. P.A. 91-7, S. 15, 22; P.A. 94-245, S. 36, 46; P.A. 06-133, S. 4; P.A. 11-256, S. 8; P.A. 12-132, S. 4.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-109d transferred to Sec. 10a-92 in 1983; P.A. 91-256 deleted provision requiring that fines not exceed $25 and that the money be placed in a scholarship account, added provision that funds be deposited in institutional operating accounts, provided for the use of fines to offset the cost of enforcing traffic and parking regulations, required the fines to be used for library services and acquisitions and made a technical change; June Sp. Sess. P.A. 91-7 provided for the use of funds for scholarships; P.A. 94-245 made violation of any provision of the section an infraction, effective June 2, 1994; P.A. 06-133 added installing stop signs to list of authorized activities of traffic committees, effective June 6, 2006; P.A. 11-256 inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 10a-93 - (Formerly Sec. 10-110). Expenditure of funds. Teachers. Practice schools.

Section 10a-93 is repealed.

(1949 Rev., S. 1413; September, 1957, P.A. 11, S. 13; 1959, P.A. 411, S. 7; February, 1965, P.A. 330, S. 32; P.A. 82-218, S. 39, 46; P.A. 84-546, S. 30, 173; P.A. 88-136, S. 36, 37.)



Section 10a-94 - (Formerly Sec. 10-113). Summer sessions.

The Board of Trustees of the Connecticut State University System shall maintain, as a part of its extension programs, summer sessions at such place or places as may be practicable and may fix the tuition fees to be charged.

(1949 Rev., S. 1416; February, 1965, P.A. 330, S. 35; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 54, 69.)

History: 1965 act substituted board of trustees of the state colleges for state board of education and “programs” for “program”; P.A. 82-218 reorganized system of higher education, renaming state colleges as Connecticut State University, effective March 1, 1983; Sec. 10-113 transferred to Sec. 10a-94 in 1983; P.A. 91-256 made a technical change.



Section 10a-95 and 10a-96 - (Formerly Secs. 10-114 and 10-115). Connecticut State University Auxiliary Services Fund. Connecticut State University Educational Extension Fund.

Sections 10a-95 and 10a-96 are repealed.

(1949 Rev., S. 1417, 1418; 1951, S. 935d, 936d; 1957, P.A. 302, S. 1; 303, S. 1; 1959, P.A. 411, S. 10, 11; February, 1965, P.A. 330, S. 36, 37; 1969, P.A. 451, S. 3, 4; P.A. 75-582, S. 3, 4; P.A. 77-614, S. 73, 610; P.A. 81-275, S. 2; 81-442, S. 5, 6, 9; 81-472, S. 122, 159; P.A. 82-218, S. 17, 18, 39, 46; 82-314, S. 22, 23, 63; P.A. 83-587, S. 20, 23, 96; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 1, 2; P.A. 87-496, S. 60, 61, 110; 87-529, S. 10, 11; P.A. 88-136, S. 29, 30, 37; P.A. 91-256, S. 68, 69.)



Section 10a-97 - (Formerly Sec. 10-115a). Nicholas Copernicus Center. Interchange between colleges and universities.

A resource center, to be known as the Nicholas Copernicus Center, is hereby established at Central Connecticut State University, for the primary purpose of teaching and encouraging the study of the Polish language, arts, history, culture, anthropology, and any other subjects that any visiting professor assigned to the resource center shall deem necessary to study. The resource center and its faculty shall also be responsible for encouraging the interchange between colleges and universities in the United States and Poland.

(P.A. 73-618, S. 1, 2; P.A. 82-391, S. 4, 6.)

History: P.A. 82-391 designated Central Connecticut State College as Central Connecticut State University pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115a transferred to Sec. 10a-97 in 1983.



Section 10a-98 - (Formerly Sec. 10-115b). Research foundation. Definitions.

As used in this section and sections 10a-98a to 10a-98g, inclusive, “board” means the Board of Trustees of the Connecticut State University System; “foundation” means the research foundation established in accordance with section 10a-98a; “employee” means any member of the faculty or staff of the Connecticut State University System or the foundation, or any other employee thereof; “invention” means any invention or discovery and shall be divided into the following categories: A. Any invention conceived by one employee solely, or by employees jointly; B. any invention conceived by one or more employees jointly with one or more other persons; C. any invention conceived by one or more persons not employees.

(P.A. 79-202, S. 1; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 55, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115b transferred to Sec. 10a-98 in 1983; P.A. 91-256 made a technical change.



Section 10a-98a - (Formerly Sec. 10-115c). Establishment and management of foundation.

The board is authorized to establish and manage the foundation as provided herein. The foundation may, subject to direction, regulation and authorization or ratification by the board: (1) Receive, solicit, contract for and collect, and hold in separate custody for purposes herein expressed or implied, endowments, donations, compensation and reimbursement, in the form of money paid or promised, services, materials, equipment or any other things tangible or intangible that may be acceptable to the foundation; (2) disburse funds acquired by the foundation from any source, for purposes of instruction, research, invention, discovery, development or engineering, for the dissemination of information related to such activities, and for other purposes approved by the board and consistent with sections 10a-98 to 10a-98g, inclusive; (3) file and prosecute patent applications and obtain patents, relating to inventions or discoveries which the Connecticut State University System may be justly entitled to own or control, wholly or partly, under circumstances hereinafter defined; and receive and hold in separate custody, assignments, grants, licenses and other rights in respect to such inventions, discoveries, patent applications and patents; (4) make assignments, grants, licenses or other disposal, equitably in the public interest, of any rights owned, acquired or controlled by the foundation, in or to inventions, discoveries, patent applications and patents; and to charge therefor and collect, and to incorporate in funds in the custody of the foundation, reasonable compensation in such form and measure as the board authorizes or ratifies; and (5) execute contracts with employees or others for the purpose of carrying out the provisions of sections 10a-98 to 10a-98g, inclusive. All property and rights of every character, tangible and intangible, placed in the custody of the foundation in accordance with said sections shall be held by the foundation in trust for the uses of the Connecticut State University System. The entire beneficial ownership thereof shall vest in said university and the board shall exercise complete control thereof.

(P.A. 79-202, S. 2; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 56, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115c transferred to Sec. 10a-98a in 1983; P.A. 91-256 made a technical change.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.



Section 10a-98b - (Formerly Sec. 10-115d). Ownership of inventions.

The Connecticut State University System shall be entitled to own, or to participate in the ownership of, and to place in the custody of the foundation to the extent of such ownership, any invention, on the following conditions: (a) The university shall be entitled to own the entire right, title and interest in and to any invention in category A, in any instance in which such invention is conceived in the course of performance of customary or assigned duties of the employee inventor or inventors, or in which the invention emerges from any research, development or other program of the university, or is conceived or developed wholly or partly at the expense of the university, or with the aid of its equipment, facilities or personnel. In each such instance, the employee inventor shall be deemed to be obligated, by reason of his employment by the university, to disclose his invention fully and promptly to an authorized executive of the university; to assign to the university the entire right, title and interest in and to each invention in category A; to execute instruments of assignment to that effect; to execute such proper patent applications on such invention as may be requested by an authorized executive of the university, and to give all reasonable aid in the prosecution of such patent applications and the procurement of patents thereon; (b) the university shall have the rights defined in subsection (a) of this section with respect to inventions in category B, to the extent to which an employee has or employees have disposable interests therein; and to the same extent the employee or employees shall be obligated as defined in said subsection (a); (c) the university shall have no right to inventions in category C, except as may be otherwise provided in contracts, express or implied, between the university or the foundation and those entitled to the control of inventions in category C.

(P.A. 79-202, S. 3; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 57, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system; Sec. 10-115d transferred to Sec. 10a-98b in 1983; P.A. 91-256 made a technical change.



Section 10a-98c - (Formerly Sec. 10-115e). Employees to share in proceeds.

Each employee who conceives any invention and discharges his obligations to the Connecticut State University System as hereinbefore provided shall be entitled to share in any net proceeds that may be derived from the assignment, grant, license or other disposal of such invention. The amount of such net proceeds shall be computed by, or with the approval of, the board, with reasonable promptness after collection thereof, and after deducting from gross proceeds such costs and expenses as may be reasonably allocated to the particular invention or discovery. A minimum of twenty per cent of the amount of such net proceeds shall be paid to an employee who solely conceived or made the invention, and shall be paid in shares to two or more employees who jointly made the invention in such respective proportions as the board may determine. The board in its discretion may increase the amount by which any employee or employees may participate in such net proceeds.

(P.A. 79-202, S. 4; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 58, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115e transferred to Sec. 10a-98c in 1983; P.A. 91-256 made a technical change.



Section 10a-98d - (Formerly Sec. 10-115f). Disagreements; procedure.

Disagreements as to the allocation of any invention to one of said categories, or as to the obligations of any employee or due performance thereof, or as to participation of any employee in net proceeds, or as to rights or obligations with reference to inventions in any category, shall be disposed of as follows: (a) By voluntary arbitration of all relevant issues, if the disagreeing parties approve and agree to be bound by the decision upon such arbitration; (b) by compulsory arbitration if that is provided for in any applicable contract between the disagreeing parties; (c) by recourse to courts of appropriate jurisdiction within the state if arbitration cannot be resorted to under either subsection (a) or (b) of this section.

(P.A. 79-202, S. 5.)

History: Sec. 10-115f transferred to Sec. 10a-98d in 1983 pursuant to reorganization of higher education system.



Section 10a-98e - (Formerly Sec. 10-115g). Regulations for arbitration.

The board is authorized to establish and regulate, equitably in the public interest, such measures as the board deems necessary for the purposes of such arbitration, and to make contracts for compulsory arbitration, in the name of the Connecticut State University System or of the foundation.

(P.A. 79-202, S. 6; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 59, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115g transferred to Sec. 10a-98e in 1983; P.A. 91-256 made a technical change.



Section 10a-98f - (Formerly Sec. 10-115h). Enforcement of regulations.

The board is authorized to make and enforce regulations to govern the operations of the Connecticut State University System and the foundation in accordance with the provisions of sections 10a-98 to 10a-98g, inclusive.

(P.A. 79-202, S. 7; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 60, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system; Sec. 10-115h transferred to Sec. 10a-98f in 1983; P.A. 91-256 made a technical change.



Section 10a-98g - (Formerly Sec. 10-115i). Rights as to products of authorship.

The provisions of sections 10a-98 to 10a-98g, inclusive, shall not entitle the Connecticut State University System or the foundation to claim any literary, artistic, musical or other product of authorship covered by actual or potential copyright under the laws of the United States; but the university and the foundation shall each be authorized to make and enforce any contract, express or implied, which they may make with reference to any such subject matter.

(P.A. 79-202, S. 8; P.A. 80-483, S. 39, 186; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 61, 69.)

History: P.A. 80-483 substituted “they” for “it”; P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115i transferred to Sec. 10a-98g in 1983; P.A. 91-256 made a technical change.



Section 10a-99 - (Formerly Sec. 10-116). Tuition, fees and refunds. Operating fund. Operating accounts. Waivers. Reimbursement of fund. Course reenrollment for student members of the armed forces called to active duty.

(a) Subject to the provisions of section 10a-26, the Board of Trustees of the Connecticut State University System shall fix fees for tuition and shall fix fees for such other purposes as the board deems necessary at the university, and may make refunds of the same.

(b) The Board of Trustees of the Connecticut State University System shall establish and administer a fund to be known as the Connecticut State University System Operating Fund. Appropriations from general revenues of the state and upon request by the Connecticut State University System and with the annual review and approval by the Secretary of the Office of Policy and Management, the amount of the appropriations for fringe benefits pursuant to subsection (a) of section 4-73, shall be transferred from the State Comptroller and all tuition revenue received by the Connecticut State University System in accordance with the provisions of subsection (a) of this section shall be deposited in said fund. Income from student fees or related charges, the proceeds of auxiliary activities and business enterprises, gifts and donations, federal funds and grants, subject to the provisions of sections 10a-98 to 10a-98g, inclusive, and all receipts derived from the conduct by a state university of its education extension program and its summer school session shall be credited to said fund but shall be allocated to the central office and institutional operating accounts which shall be established and maintained for the central office and each state university. Any such gifts and donations, federal funds and grants for purposes of research shall be allocated to separate accounts within such central office and institutional operating accounts. If the Secretary of the Office of Policy and Management disapproves such transfer, he may require the amount of the appropriation for operating expenses to be used for personal services and fringe benefits to be excluded from said fund. The State Treasurer shall review and approve the transfer prior to such request by the university. The board of trustees shall establish an equitable policy for allocation of appropriations from general revenues of the state, fringe benefits transferred from the State Comptroller and tuition revenue deposited in the Connecticut State University System Operating Fund. At the beginning of each quarter of the fiscal year, the board shall allocate and transfer, in accordance with said policy, moneys for expenditure in such institutional operating accounts, exclusive of amounts retained for central office operations and reasonable reserves for future distribution. All costs of waiving or remitting tuition pursuant to subsection (f) of this section shall be charged to the Connecticut State University System Operating Fund. Repairs, alterations or additions to facilities supported by the Connecticut State University System Operating Fund and costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of the Connecticut State University System.

(c) Commencing December 1, 1984, and thereafter not later than sixty days after the close of each quarter, the board of trustees shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of the Connecticut State University System Operating Fund.

(d) Said board shall waive the payment of tuition fees at the Connecticut State University System (1) for any dependent child of a person whom the armed forces of the United States has declared to be missing in action or to have been a prisoner of war while serving in such armed forces after January 1, 1960, which child has been accepted for admission to such institution and is a resident of Connecticut at the time such child is accepted for admission to such institution, (2) subject to the provisions of subsection (e) of this section, for any veteran who performed service in time of war, as defined in subsection (a) of section 27-103, except that for purposes of this subsection, “service in time of war” shall not include time spent in attendance at a military service academy, who has been accepted for admission to such institution and is domiciled in this state at the time such veteran is accepted for admission to such institution, (3) for any resident of Connecticut sixty-two years of age or older who has been accepted for admission to such institution, provided (A) such person is enrolled in a degree-granting program, or (B) at the end of the regular registration period, there are enrolled in the course a sufficient number of students other than those persons eligible for waivers pursuant to this subdivision to offer the course in which such person intends to enroll and there is space available in such course after accommodating all such students, (4) for any student attending the Connecticut Police Academy who is enrolled in a law enforcement program at said academy offered in coordination with the university which accredits courses taken in such program, (5) for any active member of the Connecticut Army or Air National Guard who (A) has been certified by the Adjutant General or such Adjutant General's designee as a member in good standing of the guard, and (B) is enrolled or accepted for admission to such institution on a full-time or part-time basis in an undergraduate or graduate degree-granting program, (6) for any dependent child of a (A) police officer, as defined in section 7-294a, or supernumerary or auxiliary police officer, (B) firefighter, as defined in section 7-323j, or member of a volunteer fire company, (C) municipal employee, or (D) state employee, as defined in section 5-154, killed in the line of duty, (7) for any resident of this state who is a dependent child or surviving spouse of a specified terrorist victim who was a resident of the state, (8) for any dependent child of a resident of the state who was killed in a multivehicle crash at or near the intersection of Routes 44 and 10 and Nod Road in Avon on July 29, 2005, and (9) for any resident of the state who is a dependent child or surviving spouse of a person who was killed in action while performing active military duty with the armed forces of the United States on or after September 11, 2001, and who was a resident of this state. If any person who receives a tuition waiver in accordance with the provisions of this subsection also receives educational reimbursement from an employer, such waiver shall be reduced by the amount of such educational reimbursement. Veterans described in subdivision (2) of this subsection and members of the National Guard described in subdivision (5) of this subsection shall be given the same status as students not receiving tuition waivers in registering for courses at Connecticut state universities. Notwithstanding the provisions of section 10a-30, as used in this subsection, “domiciled in this state” includes domicile for less than one year.

(e) (1) If any veteran described in subsection (d) of this section has applied for federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008, the board of trustees shall waive the payment of tuition at the Connecticut State University System for such veteran in accordance with subdivision (2) of this subsection. If any such veteran certifies to said board that such veteran's application for such federal educational assistance has been denied or withdrawn, said board of trustees shall waive the payment of tuition in accordance with subsection (d) of this section.

(2) (A) For purposes of this subdivision, “veteran tuition benefit” means the portion of federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008 to be paid to the Connecticut State University System on behalf of a veteran that represents payment for tuition. Such portion shall be calculated by multiplying (i) the total amount of such federal educational assistance to be paid to the Connecticut State University System on behalf of such veteran by (ii) an amount obtained by dividing (I) the actual tuition charged by the Connecticut State University System to such veteran by (II) the sum of the actual tuition and fees charged by the Connecticut State University System to such veteran.

(B) Said board of trustees shall waive the payment of tuition in excess of the veteran tuition benefit at the Connecticut State University System for such veteran.

(f) Said board shall set aside from its anticipated tuition revenue, an amount not less than that required by the board of governors' tuition policy established under subdivision (3) of subsection (a) of section 10a-6. Such funds shall be used to provide tuition waivers, tuition remissions, grants for educational expenses and student employment for any undergraduate or graduate student who is enrolled as a full or part-time matriculated student in a degree-granting program, or enrolled in a precollege remedial program, and who demonstrates substantial financial need. Said board may also set aside from its anticipated tuition revenue an additional amount equal to one per cent of said tuition revenue for financial assistance for students who would not otherwise be eligible for financial assistance but who do have a financial need as determined by the university in accordance with this subsection. In determining such financial need, the university shall exclude the value of equity in the principal residence of the student's parents or legal guardians, or in the student's principal residence if the student is not considered to be a dependent of his parents or legal guardians and shall assess the earnings of a dependent student at the rate of thirty per cent.

(g) The Connecticut State University System Operating Fund shall be reimbursed for the amount by which the tuition waivers granted under subsection (d) of this section exceed two and one-half per cent of tuition revenue through an annual state appropriation. The board of trustees shall request such an appropriation and said appropriation shall be based upon an estimate of tuition revenue loss using tuition rates in effect for the fiscal year in which such appropriation will apply.

(h) Said board of trustees shall allow any student who is a member of the armed forces called to active duty during any semester to enroll in any course for which such student had remitted tuition but which was not completed due to active duty status. Such course reenrollment shall be offered to any qualifying student for a period not exceeding four years after the date of release from active duty without additional tuition, student fee or related charge, except if such student has been fully reimbursed for the tuition, fees and charges for the course that was not completed.

(1949 Rev., S. 1419; 1955, S. 937d; 1959, P.A. 411, S. 12; February, 1965, P.A. 330, S. 38; 372, S. 1; 1969, P.A. 530, S. 4; June, 1971, P.A. 5, S. 123, 127; P.A. 73-542, S. 3; P.A. 74-266, S. 3, 5; 74-282, S. 3; P.A. 75-484, S. 3, 5; P.A. 76-181, S. 3, 5; 76-313, S. 1, 3; P.A. 77-241; 77-573, S. 24, 30; P.A. 78-175, S. 3, 5; P.A. 81-252, S. 3, 5; 81-468, S. 10, 11; P.A. 82-218, S. 37, 39, 46; 82-463, S. 3, 7; P.A. 83-457, S. 3, 6; P.A. 84-241, S. 2, 5; 84-365, S. 4, 12; 84-438, S. 3, 5; P.A. 85-553, S. 3, 5; P.A. 86-325, S. 3, 5; P.A. 87-450, S. 9, 17; P.A. 88-136, S. 22, 37; P.A. 89-380, S. 4, 7; P.A. 90-147, S. 8, 9, 20; P.A. 91-174, S. 10, 16; 91-208, S. 7, 11; 91-256, S. 26, 69; 91-303, S. 8, 22; 91-407, S. 31, 42; June Sp. Sess. P.A. 91-7, S. 18, 22; P.A. 92-154, S. 10, 23; P.A. 93-293, S. 8, 11; P.A. 96-244, S. 32, 60, 63; P.A. 97-247, S. 20, 27; 97-293, S. 17, 26; P.A. 00-204, S. 11, 13; P.A. 01-173, S. 32, 67; P.A. 02-126, S. 5; P.A. 03-19, S. 23; 03-33, S. 2; 03-278, S. 128; June 30 Sp. Sess. P.A. 03-6, S. 200; P.A. 04-27, S. 2; June Sp. Sess. P.A. 05-3, S. 17; P.A. 06-141, S. 2; P.A. 08-57, S. 2; 08-71, S. 2; P.A. 09-159, S. 5; P.A. 10-66, S. 2; P.A. 11-48, S. 222; P.A. 13-137, S. 2.)

History: 1959 act changed teachers colleges to state colleges and confined remission of fees to students preparing to teach; 1965 acts substituted board of trustees of the state colleges for state board of education, deleted phrase “under such regulations as it prescribes” in fee provision, deleted phrase restricting fee remission to students who are preparing to teach and added Subsec. (b) allowing waiver of fees for persons 62 or older; 1969 act allowed fees other than tuition to be charged and made fees subject to approval of commission for higher education; 1971 act made fees subject to provisions of Sec. 10-329b, set tuition fees at rate of at least $300 for residents and $850 for nonresidents and deleted provision allowing remission of fees for students of exceptional promise; P.A. 73-542 added Subsecs. (b) and (c) re waiver of fees for children of persons missing-in-action and former prisoners of war and for Vietnam era veterans; P.A. 74-266 deleted Subsec. (c) and incorporated its provisions into Subsec. (b) as Subdiv. (2); P.A. 74-282 allowed waiver of fees for persons 62 or older, incorporated as Subdiv. (3) in Subsec. (b), restoring previous provision enacted in 1965 but inadvertently dropped in 1971 act; P.A. 75-484 added Subsec. (c) allowing waiver of fees for those demonstrating substantial financial need; P.A. 76-181 increased minimum fee for residents to $390 and for nonresidents to $1,030, provided that funds generated by the increase be appropriated to state colleges for educational purposes and increased percentage of students whose fees may be waived in Subsec. (c) from 1% to 10%; P.A. 76-313 allowed waiver of fees for students attending Connecticut state police academy in Subsec. (b); P.A. 77-241 substituted Connecticut police academy for Connecticut state police academy; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-175 substituted “veteran having served in time of war” for “Vietnam era veteran” in Subsec. (b); P.A. 81-252 amended Subsec. (b) to authorize waiver of tuition for eligible members of the Connecticut army or air national guard and to provide for reduction in waiver if eligible person receives educational reimbursement from employer; P.A. 81-468 amended Subsec. (a) increasing tuition fees from $390 to $440 for residents; P.A. 82-218 reorganized higher education system, amending Subsec. (a) to redesignate state colleges as the Connecticut State University and to replace board of higher education with board of governors, effective March 1, 1983; P.A. 82-463 amended Subsec. (c) to restrict waivers to full or part-time resident students and nonresident graduate students enrolled in degree-granting or precollege remedial programs and to include part-time students in calculation of total amount waived; Sec. 10-116 transferred to Sec. 10a-99 in 1983; P.A. 83-457 amended Subsec. (c) to repeal provision that tuition waived or remitted shall not exceed 10% of tuition revenue payable by number of full-time and part-time resident and nonresident students matriculated in a degree-granting program and enrolled in precollege remedial programs at the Connecticut State University for the current academic year, and substituted provision that tuition waived or remitted shall not exceed 10% of tuition revenue due during the preceding year, including revenue lost due to tuition waivers and remissions, adjusted for tuition changes or the appropriation to the Connecticut State University for the current fiscal year for tuition waiver or remittance, whichever is less, and added provision that only the funds in the scholarship aid tuition refund account may be used for the purposes of this section; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 84-365 inserted new Subsecs. (b) and (c) establishing tuition fund for Connecticut State University, relettering subsequent sections accordingly, and deleting provisions in Subsec. (a) which required inclusion in Connecticut State University appropriation of tuition above stated amounts and in Subsec. (e), formerly (c), which limited tuition waivers and remittances to the amount appropriated for the purpose; P.A. 84-438 amended Subsec. (b) authorizing tuition waivers for veterans of Grenada and Lebanon; P.A. 85-553 inserted new Subsec. (e) which required board to set aside from its anticipated tuition fund revenue an amount not less than that required by the board of governors' tuition policy to provide funds for tuition waivers and remissions, grants for educational expenses and student employment, replacing previous provisions re waiver or remittance of tuition; P.A. 86-325 in Subsec. (b) increased 2% of the expenditure level to 102% and added Subsec. (f) to provide for reimbursement of the tuition fund for waivers; P.A. 87-450 in Subsec. (b) provided that the expenditure authority may be increased by the amount the fund income exceeds the authority rather than by the amount the income exceeds the authority up to 2% and eliminated the transfer of fund income for student financial aid; P.A. 88-136 deleted obsolete provision in Subsec. (b) re tuition revenue received for the 1984-1985 academic year; P.A. 89-380 in Subsec. (b) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments”, for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority; P.A. 90-147 in Subsec. (b) expanded the authority of the board of trustees to increase expenditures from the tuition fund beyond the governor's recommended expenditure authority and in Subsec. (d) required that a person 62 years of age or older be a resident of the state to be eligible for a tuition waiver; P.A. 91-174 in Subsec. (a) deleted requirement for approval by the board of governors of higher education; P.A. 91-208 in Subsec. (e) added provision concerning the set aside of 1% of tuition revenue for financial assistance and specifying how financial need is to be determined; P.A. 91-256 removed provision for a tuition fund and established an operating fund, in Subsec. (a) deleted requirement for fees to be approved by the board of governors of higher education and made technical changes; P.A. 91-303 in Subsec. (d)(1) removed requirement of residency at the time of entering the armed forces and substituted requirement that the child be a resident of the state at the time of acceptance to the institution, in Subsec. (d)(2) added dates of the actions in Grenada and Lebanon, added reference to Panama and removed requirement that the veteran be a resident at the time he entered the armed forces or be a resident while serving and in Subsec. (d)(3) added requirement that a sufficient number of students other than those eligible for a waiver be enrolled to offer the course; P.A. 91-407 amended Subsec. (b) to add exception re appropriation for personal services; June Sp. Sess. P.A. 91-7 amended Subsec. (b) to provide for the deposit of federal funds and grants for purposes other than research in the fund; P.A. 92-154 amended Subsec. (a) to remove language specifying the amount of tuition and added Subsec. (g) concerning health insurance coverage for graduate assistants; P.A. 93-293 added Subsec. (d)(6) re dependent child of a police officer or firefighter killed in the line of duty, effective July 1, 1993; P.A. 96-244 amended Subsec. (b) to add provision concerning separate accounts for research funds, effective July 1, 1996, and amended Subsec. (d) to provide that veterans and members of the National Guard have the same status as students not receiving tuition waivers in registering for courses, effective June 6, 1996; P.A. 97-247 amended Subsec. (d) to make a technical change, effective July 1, 1997; P.A. 97-293 amended Subsec. (b) to add provisions relating to the deposit in the operating fund of the amount of appropriations for operating expenses to be used for personal services and fringe benefits, effective July 1, 1997; P.A. 00-204 amended Subsec. (d) to designate existing provisions of Subdiv. (6) as Subparas. (A) and (B) and to add Subparas. (C) and (D) re municipal employee and state employee, respectively, and to make technical changes, effective June 1, 2000; P.A. 01-173 amended Subsec. (d)(6) to include a dependent child of a supernumerary or auxiliary police officer or of a member of a volunteer fire company, effective July 1, 2001; P.A. 02-126 added Subsec. (d)(7) requiring tuition waiver for any state resident who is a dependent child or surviving spouse of a specified terrorist victim who was a state resident, effective June 7, 2002; P.A. 03-19 made technical changes in Subsec. (d)(3) and (6), effective May 12, 2003; P.A. 03-33 added Subsec. (h) re course reenrollment for students who are members of the armed forces called to active duty during any semester; P.A. 03-278 changed effective date of P.A. 03-33, S. 2 from October 1, 2003, to May 12, 2003; June 30 Sp. Sess. P.A. 03-6 deleted Subsec. (g) re health insurance coverage for graduate assistants, effective August 20, 2003 (Revisor's note: New Subsec. (h), added by P.A. 03-33, was redesignated as Subsec. (g) by the Revisors upon deletion of former Subsec. (g) by this act); P.A. 04-27 made a technical change in Subsec. (g), effective April 28, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (d)(2) by replacing language re residency with language re domicile, amended Subsec. (d)(5) by replacing language re residency in Subpara. (A) with language re Adjutant General in existing Subpara. (B) and redesignating existing Subpara. (C) as new Subpara. (B) and amended Subsec. (d)(7) by adding language describing “domiciled in this state”, effective July 1, 2005; P.A. 06-141 added Subsec. (d)(8) re dependents of victims of multivehicle crash in Avon, effective June 6, 2006; P.A. 08-57 amended Subsec. (d)(5)(B) by waiving tuition fees for active members of the Connecticut National Guard for graduate programs, effective July 1, 2008; P.A. 08-71 amended Subsec. (d) by adding Subdiv. (9) re tuition waiver applicable to resident of state who is dependent child or surviving spouse of armed forces member killed in action on or after September 11, 2001, effective July 1, 2008; P.A. 09-159 made technical changes in Subsecs. (b) and (c), amended Subsec. (d)(2) by providing that tuition waivers for veterans be subject to provisions of Subsec. (e), added new Subsec. (e) re tuition waivers for veterans who have applied for federal educational assistance under Post-9/11 Veterans Educational Assistance Act of 2008 and redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), effective July 1, 2009; P.A. 10-66 amended Subsec. (d)(2) by replacing “having served” with “who performed service”, deleting provisions re service in invasions of Grenada and Panama and peace-keeping mission in Lebanon, and redefining “service in time of war” to exclude time spent in attendance at a military service academy, effective May 18, 2010; P.A. 11-48 amended Subsec. (c) to remove provisions re Board of Governors of Higher Education, effective July 1, 2011; P.A. 13-137 amended Subsec. (c) to add “the Office of Higher Education”, effective July 1, 2013.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.

See Sec. 10a-104b for definition of “specified terrorist victim”.



Section 10a-99a - Endowment Fund for the Connecticut State University System.

(a)(1) The Board of Trustees of the Connecticut State University System shall establish a permanent Endowment Fund for the Connecticut State University System to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, the net earnings on the principal of which are dedicated and made available to a state university or the Connecticut State University System as a whole, for endowed professorships, scholarships and programmatic enhancements. The fund shall be administered by the board of trustees, or by a nonprofit entity entrusted for such purpose and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and university so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from federal taxation under such code and shall, in any event, be held in a trust fund separate and apart from all other funds and accounts of the state and university. There shall be deposited into the fund: (A) Endowment fund state grants; and (B) interest or other earnings from the investment of moneys in the endowment fund pending transfer of the principal of the fund for the purposes identified in this subdivision. Endowment fund eligible gifts made on behalf of a state university or the system as a whole shall be deposited in a permanent endowment fund created for each such state university and the system as a whole in the appropriate foundation established pursuant to sections 4-37e and 4-37f. A portion of the endowment fund state grant and a portion of earnings on such grant, including capital appreciation, shall be transferred, annually, within thirty days of the receipt of the endowment fund state grant by the permanent Endowment Fund for the Connecticut State University System, to such a state university endowment fund based on the ratio of the total amount of such gifts made to such state university to the total amount of all such gifts made to all the state universities and the system as a whole, provided the provisions of section 4-37f are satisfied.

(2) (A) For each of the fiscal years ending June 30, 2000, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Connecticut State University System a grant in an amount equal to half of the total amount of endowment fund eligible gifts received by or for the benefit of the Connecticut State University System as a whole and each state university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Connecticut State University System a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided for in this subdivision, received by or for the benefit of the Connecticut State University System as a whole and each state university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received.

(C) In any such fiscal year in which the total of the eligible gifts received by the Connecticut State University System as a whole and each state university exceed the endowment fund state grant maximum commitment for such fiscal year the amount in excess of such endowment fund state grant maximum commitment shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the board of trustees pursuant to this subdivision may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant maximum commitment for such fiscal year.

(3) The Board of Trustees of the Connecticut State University System shall adopt, by October 1, 1997, guidelines with respect to (A) the solicitation of endowment fund eligible gifts from private donors, and (B) governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f, to a state university or its employees for reimbursement of expenditures or payment of expenditures on behalf of a state university or its employees. Private donations shall not be construed to include proceeds of federal grants but may include proceeds of municipal grants.

(b) For the purposes of this section: (1) “Endowment fund eligible gift” means a gift to or for the benefit of any of the state universities of the Connecticut State University System or the system as a whole of cash or assets which may be reduced to cash or which has the value that is ascertainable by the state universities or the system as a whole and which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift, the universities or the system as a whole may and does deposit or permit to be deposited in the endowment funds. (2) “Endowment fund state grant” means moneys transferred by the Office of Higher Education from the fund established pursuant to section 10a-8b to the endowment fund established pursuant to this section in an aggregate amount not exceeding the endowment fund state grant maximum commitment. (3) “Endowment fund state grant maximum commitment” means an amount not exceeding two and one-half million dollars in the fiscal year ending June 30, 2000, five million dollars for each of the fiscal years ending June 30, 2001, and June 30, 2002, and seven million five hundred thousand dollars for each of the fiscal years ending June 30, 2003, to June 30, 2014, inclusive.

(P.A. 97-293, S. 5, 26; P.A. 98-252, S. 51, 60, 80; 98-255, S. 5, 24; P.A. 99-285, S. 8, 12; P.A. 01-141, S. 6–8, 16; 01-173, S. 33, 67; June Sp. Sess. P.A. 05-3, S. 67; P.A. 06-135, S. 8; P.A. 11-48, S. 285; P.A. 12-156, S. 46.)

History: P.A. 97-293 effective July 1, 1997; P.A. 98-252 and P.A. 98-255 both amended Subsec. (a)(1) to delete requirement that the trust fund be with a bank or trust company and to make a technical change and P.A. 98-252 also amended Subsec. (a)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 99-285 amended Subsec. (a)(1) to add provision for the transfer of capital appreciation, to require transfer within 30 days of receipt of endowment fund state grant and made technical changes, effective July 1, 1999; P.A. 01-141 amended Subsec. (a)(2) to extend the program to the fiscal year ending June 30, 2014, amended Subsec. (b)(3) to remove $5,000,000 limit for the fiscal years ending June 30, 2008, and June 30, 2009, and to apply $7,500,000 limit for each of the fiscal years ending June 30, 2003, to June 30, 2014, inclusive, and added Subsec. (c) re $60,000,000 cap, effective July 1, 2001; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; June Sp. Sess. P.A. 05-3 amended Subsec. (a)(2) by designating existing language re match in an amount equal to half as new Subpara. (A) and amending same to provide for match terminating with the fiscal year ending June 30, 2006, and redesignating existing Subparas. (A) to (C) as clauses (i) to (iii), by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as new Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(2)(B) by adding provisions re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and replaced references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-100 - (Formerly Sec. 10-116a). State colleges defined.

Section 10a-100 is repealed.

(1959, P.A. 411, S. 15; P.A. 82-83, S. 2, 3; P.A. 83-587, S. 92, 96.)



Section 10a-101 - Use of term “state colleges”.

Whenever the term “state colleges” appears in sections 3-27a, 4-31a, 5-177, 5-275, 10-109a to 10-109d, inclusive, 10-110, 10-113, 10-114, 10-115, 10-115b, 10-115c, 10-115d, 10-115e, 10-115g, 10-115h, 10-115i, 10-116, 10-149, 10-155, 10-325c, 10-326b, 10-334 and 31-3c, it shall be deemed to mean the “Connecticut State University” System.

(P.A. 82-218, S. 39, 46; P.A. 91-256, S. 62, 69.)

History: P.A. 82-218 effective March 1, 1983; P.A. 91-256 made a technical change.



Section 10a-102 - (Formerly Sec. 10-117). Object of The University. Enrollment. Degrees.

The University of Connecticut shall remain an institution for the education of youths whose parents are citizens of this state. The leading object of said university shall be, without excluding scientific and classical studies, and including military tactics, to teach such branches of learning as are related to agriculture and the mechanic arts, in such manner as the General Assembly prescribes, in order to promote the liberal and practical education of the industrial classes in accordance with the provisions of an Act of Congress, approved July 2, 1862, entitled “An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts”, and also in accordance with an Act of Congress, approved August 30, 1890, entitled “An Act to apply a portion of the proceeds of the public lands to the more complete endowment and support of the colleges for the benefit of agriculture and the mechanic arts established under the provisions of an Act of Congress, approved July 2, 1862”. The number of students who are to reside in university dormitories shall be determined by the board of trustees, preference in enrollment in the university being given to qualified students taking the full agricultural course. Said university is authorized to confer the academic and professional degrees appropriate to the courses prescribed by its board of trustees. The board shall establish policies which protect academic freedom and the content of course and degree programs.

(1949 Rev., S. 3271, 3272; P.A. 82-218, S. 19, 46; P.A. 84-241, S. 2, 5; P.A. 06-196, S. 69; P.A. 11-48, S. 223.)

History: P.A. 82-218 reorganized higher education system, amending section to require board of trustees to establish policies to protect academic freedom and content of course and degree programs, effective March 1, 1983; Sec. 10-117 transferred to Sec. 10a-102 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-48 deleted reference to state-wide policy and guidelines established by Board of Governors of Higher Education, effective July 1, 2011.



Section 10a-103 - (Formerly Sec. 10-118). Appointment of trustees.

There shall continue to be a Board of Trustees for The University of Connecticut to consist of twenty-one persons, twelve to be appointed by the Governor, who shall reflect the state's geographic, racial and ethnic diversity; two to be elected by the university alumni; two to be elected by the students enrolled at the institutions under the jurisdiction of said board; and five members ex officio. On or before July 1, 1983, the Governor shall appoint members to the board as follows: Four members for a term of two years from said date; four members for a term of four years from said date; and four members for a term of six years from said date. Thereafter, the Governor shall appoint trustees of said university to succeed those appointees whose terms expire, and each trustee so appointed shall hold office for a period of six years from the first day of July in the year of his or her appointment, provided two of the trustees appointed for terms commencing July 1, 1995, and their successors shall be alumni of the university, one of the trustees appointed for a term commencing July 1, 1997, and his or her successors shall be such alumni and one of the members appointed for a term commencing July 1, 1999, and his or her successors shall be such alumni. The Commissioner of Agriculture, the Commissioner of Education, the Commissioner of Economic and Community Development and the chairperson of The University of Connecticut Health Center Board of Directors shall be, ex officio, members of the board of trustees. The Governor shall be, ex officio, president of said board. The graduates of all of the schools and colleges of said university shall, prior to September first in the odd-numbered years, elect one trustee, who shall be a graduate of the institution and who shall hold office for four years from the first day of September succeeding his or her election. Not less than two or more than four nominations for each such election shall be made by the alumni association of said university, provided no person who has served as an alumni trustee for the two full consecutive terms immediately prior to the term for which such election is to be held shall be nominated for any such election. Such election shall be conducted by mail prior to September first under the supervision of a canvassing board consisting of three members, one appointed by the board of trustees, one by the board of directors of the alumni association of the university and one by the president of the university. No ballot in such election shall be opened until the date by which ballots must be returned to the canvassing board. In such election, all graduates shall be entitled to vote by signed ballots which have been circulated to them by mail and which shall be returned by mail. Vacancies occurring by death or resignation of either of such alumni trustees shall be filled for the unexpired portion of the term by special election, if such unexpired term is for more than eighteen months. When the unexpired term is eighteen months or less, such vacancy shall be filled by appointment by the board of directors of said alumni association. On or before November 1, 1975, the students of The University of Connecticut shall, in such manner as the board of trustees of said university shall determine, elect two trustees, each of whom shall be enrolled as a full-time student of said university at the time of his or her election. One such member shall be elected for a term of one year from November 1, 1975, and one for a term of two years from said date. Prior to July first, annually, such students shall, in accordance with this section and in such manner as the board shall determine, elect one member of said board, who shall be so enrolled at said university at the time of his or her election and who shall serve for a term of two years from July first in the year of his or her election. The student member elected to fill the term expiring on June 30, 2003, and such elected member's successors, shall be enrolled as a full-time undergraduate student at a school or college of the university and shall be elected by the undergraduate students of the schools and colleges of the university. The student member elected to fill the term expiring on June 30, 2004, and such elected member's successors, shall be enrolled as a full-time student in the School of Law, the School of Medicine, the School of Dentistry, the School of Social Work, or as a graduate student of a school or college of the university, and shall be elected by the students of the School of Law, the School of Medicine, the School of Dentistry, the School of Social Work and the graduate students of the schools and colleges of the university. Any student member elected after July 1, 2013, shall be enrolled as a full-time student at the time of his or her election and for the duration of his or her term of service. Any vacancies in the elected membership of said board shall, except as otherwise provided in this section, be filled by special election for the balance of the unexpired term.

(1949 Rev., S. 3273; 1967, P.A. 777; P.A. 73-43; P.A. 75-262, S. 4; 75-504, S. 4, 5; P.A. 77-614, S. 302, 610; P.A. 82-218, S. 20, 46; P.A. 88-64; P.A. 92-154, S. 2, 23; P.A. 94-97, S. 2, 4; 94-245, S. 26, 46; P.A. 01-141, S. 10, 16; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-255, S. 1; P.A. 06-196, S. 70; P.A. 13-128, S. 1.)

History: 1967 act required that at least two but not more than four nominations be made by alumni association, provided for election by mail before July first rather than election at university during commencement week, changed membership of canvassing board to specify that one alumni association member is chosen association's board of directors and to replace member to be chosen by other two alumni members of canvassing board with member to be chosen by university president, prohibited opening of ballots until last return date and distinguished between filling vacancies for unexpired terms of more than 18 months and those of 18 months or less; P.A. 73-43 substituted commissioner of agriculture for commissioner of agriculture and natural resources, deleted requirement that electors must be graduates “of two years' standing” and deleted requirement that trustee elected by graduates must be graduate “of at least ten years' standing”; P.A. 75-262 added provisions concerning student trustees; P.A. 75-504 changed trustees appointed by governor from two to four as provided in section; P.A. 77-614 substituted commissioner of education for secretary of the state board of education; P.A. 82-218 reorganized higher education system, amending section to increase number of trustees from 4 to 19, to require that trustees reflect state's diversity and to replace previous appointment provisions, effective March 1, 1983; Sec. 10-118 transferred to Sec. 10a-103 in 1983; P.A. 88-64 provided that no person who has served as an alumni trustee for the two full consecutive terms prior to the term for which such election is to be held shall be nominated for any such election; P.A. 92-154 changed beginning of term for trustee elected by alumni from July to September; P.A. 94-97 added provision requiring that alumni be appointed to terms commencing July 1, 1995, July 1, 1997 and July 1, 1999, effective May 25, 1994; P.A. 94-245 changed the time frame for the election of student members from “On or before November” to “Prior to July” first and changed the start of the student members' terms from November first to July first, effective June 2, 1994; P.A. 01-141 provided for one student member of the board to be an undergraduate student and one student member of the board to be a graduate student and made technical changes for purposes of gender neutrality, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-255 added the Commissioner of Economic and Community Development and the chairperson of The University of Connecticut Health Center Board of Directors as ex-officio board members and made conforming changes, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 13-128 required any student member elected after July 1, 2013, to be enrolled as a full-time student at the time of election and for the duration of such student's term of service, and made technical changes, effective July 1, 2013.

Annotation to former section 10-118:

Cited. 165 C. 507.



Section 10a-104 - (Formerly Sec. 10-119). Duties of the Board of Trustees of The University of Connecticut.

(a) The Board of Trustees of The University of Connecticut shall: (1) Make rules for the government of the university and shall determine the general policies of the university, including those concerning the admission of students and the establishment of schools, colleges, divisions and departments, which policies shall be consistent with the goals identified in section 10a-11c, and shall direct the expenditure of the university’s funds within the amounts available; (2) develop the mission statement for The University of Connecticut, and all campuses thereof, that shall be consistent with such goals and include, but not be limited to, the following elements: (A) The educational needs of and constituencies served by said university and campuses; (B) the degrees offered by said university; and (C) the role and scope of each institution and campus within the university system, which shall include each institution’s and campus’ particular strengths and specialties; (3) establish policies for the university system and for the individual institutions and campuses under its jurisdiction; (4) review and approve recommendations for the establishment of new academic programs; (5) report all new programs and program changes to the Office of Higher Education; (6) make recommendations, when appropriate, regarding institutional or campus mergers or closures; (7) coordinate the programs and services of the institutions and campuses under its jurisdiction; (8) be authorized to enter into agreements, consistent with the provisions of section 5-141d, to save harmless and indemnify sponsors of research grants to The University of Connecticut, provided such an agreement is required to receive the grant and limits liability to damages or injury resulting from acts or omissions related to such research by employees of the university; (9) promote fund-raising to assist the university and report to the executive director of the Office of Higher Education and the joint standing committee of the General Assembly having cognizance of matters relating to education by January 1, 1994, and biennially thereafter, on such fund-raising; (10) charge the direct costs for a building project under its jurisdiction to the bond fund account for such project, provided (A) such costs are charged in accordance with a procedure approved by the Treasurer and (B) nothing in this subdivision shall permit the charging of working capital costs, as defined in the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or costs originally paid from sources other than the bond fund account; (11) exercise the powers delegated to it pursuant to section 10a-109d; and (12) establish by October 1, 1997, policies governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f to the university or its employees for reimbursement of expenditures or payment of expenditures on behalf of the university or its employees.

(b) The board of trustees shall: (1) Review and approve institutional budget requests and prepare and submit to the Secretary of the Office of Policy and Management the budget request for the university and all campuses thereof; (2) propose facility planning and capital expenditure budget priorities for the institutions under its jurisdiction; (3) fulfill requirements concerning the auditing and review of projects of UCONN 2000 in accordance with sections 10a-109z to 10a-109bb, inclusive; (4) establish the construction assurance office in accordance with section 10a-109cc; and (5) exercise the powers delegated to it in section 10a-109d. The board may request authority from the Treasurer to issue payment for claims against the university, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents, or trustees, or any payment the source of which includes the proceeds of a state bond issue.

(c) The board of trustees may create a board of directors for the governance of The University of Connecticut Health Center and may delegate such duties and authority as it deems necessary and appropriate to said board of directors. The board of directors shall include members of the board of trustees designated by the chairperson of the board of trustees and such other persons as the board of trustees deems appropriate.

(1949 Rev., S. 3274; P.A. 82-218, S. 21, 46; P.A. 83-576, S. 4, 5; P.A. 84-87, S. 6, 7; 84-241, S. 2, 5; P.A. 91-174, S. 11, 16; 91-256, S. 27, 69; 91-349, S. 3, 8; P.A. 93-201, S. 13, 24; P.A. 95-230, S. 27, 45; P.A. 97-293, S. 9, 26; P.A. 01-173, S. 35, 67; P.A. 06-134, S. 5; P.A. 11-48, S. 224; 11-70, S. 6; P.A. 12-129, S. 5; 12-156, S. 56; P.A. 13-118, S. 5; P.A. 15-75, S. 4.)

History: P.A. 82-218 reorganized higher education system, amending section to add provisions concerning trustee’s duties re development of mission statements, policies and programs and re budget requests, effective March 1, 1983; Sec. 10-119 transferred to Sec. 10a-104 in 1983; P.A. 83-576 added provision prohibiting denial of access to armed forces representatives; P.A. 84-87 repealed language in Subsec. (a) prohibiting board from denying military recruiters the opportunity to recruit on campus; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 91-174 added Subsec. (a)(7), codified as (a)(8), re fund-raising; P.A. 91-256 in Subsec. (b) added provision for the board to request authority to issue payment for claims against the university; P.A. 91-349 added Subsec. (a)(7) re research grants; P.A. 93-201 amended Subsec. (a)(8) to require report and added Subdiv. (9) re charging of the bond fund account for the direct costs of a building project, effective July 1, 1993; P.A. 95-230 added Subsec. (a)(10) and Subsec. (b)(3) re additional powers under UConn 2000, effective June 7, 1995; P.A. 97-293 added Subsec. (a)(11) re acceptance of gifts made by a foundation, effective July 1, 1997; P.A. 01-173 added Subsec. (c) re creation of a board of directors for The University of Connecticut Health Center, effective July 1, 2001; P.A. 06-134 amended Subsec. (b) by redesignating existing Subdiv. (3) as Subdiv. (5) and by adding new Subdivs. (3) re auditing requirements and (4) re the construction assurance office, effective July 1, 2006; P.A. 11-48 amended Subsec. (a) to remove reference to state-wide policy and guidelines established by Board of Governors of Higher Education, replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and replace “Commissioner of Higher Education” with “executive director of the Office of Financial and Academic Affairs for Higher Education” and amended Subsec. (b) to replace “Board of Governors of Higher Education” and reference to Sec. 10a-8 with “Secretary of the Office of Policy and Management”, effective July 1, 2011; P.A. 11-70 replaced branches with campuses in Subsecs. (a) and (b); P.A. 12-129 amended Subsec. (a) by eliminating requirements that board of trustees submit university’s mission statement and make recommendations re mergers or closures to Board of Regents for Higher Education, effective July 1, 2012; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsec. (a)(8), effective June 15, 2012; P.A. 13-118 amended Subsec. (a) to authorize the board of trustees to review and approve recommendations for new academic programs in Subdiv. (4), add new Subdiv. (5) re reporting of new programs and program changes and redesignate existing Subdivs. (5) to (11) as Subdivs. (6) to (12), effective July 1, 2013; P.A. 15-75 amended Subsec. (a) by adding reference to goals identified in Sec. 10a-11c in Subdiv. (1) and making conforming and technical changes in Subdiv. (2), effective July 1, 2015.



Section 10a-104a - Disposition of surplus library material and library fines.

(a) Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the Board of Trustees of The University of Connecticut is authorized to sell, trade, or otherwise dispose of any unwanted, duplicate, out-of-date or irrelevant materials within the libraries under the jurisdiction of the board, provided the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources and, as such funds, shall be held in the manner prescribed by section 4-31a for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials.

(b) Fines collected by any of the libraries under the jurisdiction of the board shall be deposited in The University of Connecticut Operating Fund or The University of Connecticut Health Center Operating Fund, as appropriate.

(P.A. 83-450, S. 4, 5; P.A. 85-282, S. 4, 5; P.A. 91-256, S. 28, 69.)

History: P.A. 85-282 added Subsec. (b) re deposit of library fines in auxiliary services fund; P.A. 91-256 in Subsec. (b) changed references to auxiliary services fund to operating fund.



Section 10a-104b - “Specified terrorist victim” defined.

For purposes of subsection (e) of section 10a-105, subsection (d) of section 10a-99, subsection (d) of section 10a-77 and section 12-724, “specified terrorist victim” means any individual who died as a result of wounds or injury incurred as a result of the terrorist attacks against the United States on September 11, 2001, or who died as a result of an attack involving anthrax occurring on or after September 11, 2001, and before January 1, 2002. “Specified terrorist victim” does not mean or include any individual identified by the Attorney General of the United States to have been a participant or conspirator in any such attack or a representative of such an individual.

(P.A. 02-126, S. 1.)

History: P.A. 02-126 effective June 7, 2002.



Section 10a-104c - Program to facilitate recruitment of eminent faculty and research staffs.

(a) The Board of Trustees of The University of Connecticut shall develop a program to facilitate the recruitment of eminent faculty and their research staffs to the university. Such program shall support economic development in the state and promote core competency areas by accelerating the pace of applied research and development. Such program shall supplement the compensation of such faculty and related costs of personnel and materials needed to secure such faculty for the university. Eligibility shall be limited to scientists who have demonstrated excellence in their field of research and have an interest in working collaboratively with other scientists at the university and an interest in commercialization of their research.

(b) No funds shall be expended under this section until the president of The University of Connecticut certifies to the Secretary of the Office of Policy and Management that the university or the university's foundation established pursuant to sections 4-37e and 4-37f has received written commitments for financial support from industry or other sources of not less than two million dollars for purposes identified in subsection (a) of this section.

(P.A. 06-83, S. 1; June Sp. Sess. P.A. 07-5, S. 63.)

History: P.A. 06-83 effective July 1, 2006; June Sp. Sess. P.A. 07-5 amended Subsec. (b) re expenditure of funds to require president to receive commitments of support of not less than $2,000,000, rather than “matching funds” from industry or other sources, effective October 6, 2007.



Section 10a-105 - (Formerly Sec. 10-119a). Tuition, fees and refunds. Operating funds. Special External Gift Fund. Endowment fund. Waivers. Reimbursement to The University of Connecticut Operating Fund. Health care coverage for graduate assistants, postdoctoral trainees, graduate fellows and graduate student interns. Course enrollment for student members of the armed forces called to active duty.

(a) Subject to the provisions of sections 10a-8 and 10a-26, the Board of Trustees of The University of Connecticut shall fix fees for tuition and shall fix fees for such other purposes as the board deems necessary at The University of Connecticut, and may make refunds of the same.

(b) The Board of Trustees of The University of Connecticut shall establish and administer a fund to be known as The University of Connecticut Operating Fund, and in addition, may establish a Special External Gift Fund, and an endowment fund, as defined in section 10a-109c, and such other funds as may be established pursuant to subdivision (13) of subsection (a) of section 10a-109d. Appropriations from general revenues of the state and, upon request by the university and with an annual review and approval by the Secretary of the Office of Policy and Management, the amount of the appropriations for fringe benefits and workers’ compensation applicable to the university pursuant to subsection (a) of section 4-73, shall be transferred from the Comptroller, and all tuition revenue received by the university in accordance with the provisions of subsection (a) of this section, income from student fees or related charges, the proceeds of auxiliary activities and business enterprises, gifts and donations, federal funds and grants for purposes other than research and all receipts derived from the conduct by The University of Connecticut of its education extension program and its summer school session, except funds received by The University of Connecticut Health Center, shall be deposited in said operating fund. If the Secretary of the Office of Policy and Management disapproves such transfer, he may require the amount of the appropriation for operating expenses to be used for personal services and fringe benefits to be excluded from said fund. The State Treasurer shall review and approve the transfer prior to such request by the university. All costs of waiving or remitting tuition pursuant to subsection (g) of this section, except the cost of waiving or remitting tuition for students enrolled in the schools of medicine or dental medicine, shall be charged to said fund. Repairs, alterations or additions to facilities supported by said fund costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of The University of Connecticut.

(c) The Board of Trustees of The University of Connecticut shall establish and administer a fund to be known as The University of Connecticut Health Center Operating Fund. Appropriations from general revenues of the state except the amount of the appropriation for operating expenses to be used for personal services and the appropriations for fringe benefits pursuant to subsection (a) of section 4-73, all tuition revenue received by the health center in accordance with the provisions of subsection (a) of this section, income from student fees or related charges, proceeds from auxiliary and business enterprises, gifts and donations, federal funds and grants for purposes other than research and other income relative to these activities shall be deposited in said fund. All costs of waiving or remitting tuition pursuant to subsection (g) of this section for students enrolled in the schools of medicine or dental medicine shall be charged to said fund. Repairs, alterations or additions to facilities supported by said fund costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of The University of Connecticut Health Center.

(d) Commencing December 1, 1981, and thereafter not later than sixty days after the close of each quarter, the board of trustees shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of The University of Connecticut Operating Fund and The University of Connecticut Health Center Operating Fund containing such relevant information as the Office of Policy and Management may require in the form prescribed by the board of regents in accordance with subsection (a) of section 10a-8.

(e) Said board of trustees shall waive the payment of tuition fees at The University of Connecticut (1) for any dependent child of a person whom the armed forces of the United States has declared to be missing in action or to have been a prisoner of war while serving in such armed forces after January 1, 1960, which child has been accepted for admission to The University of Connecticut and is a resident of Connecticut at the time such child is accepted for admission to said institution, (2) subject to the provisions of subsection (f) of this section, for any veteran who performed service in time of war, as defined in subsection (a) of section 27-103, except that for purposes of this subsection, “service in time of war” shall not include time spent in attendance at a military service academy, who has been accepted for admission to said institution and is domiciled in this state at the time such veteran is accepted for admission to said institution, (3) for any resident of Connecticut sixty-two years of age or older who has been accepted for admission to said institution, provided (A) such person is enrolled in a degree-granting program, or (B) at the end of the regular registration period, there are enrolled in the course a sufficient number of students other than those persons eligible for waivers pursuant to this subdivision to offer the course in which such person intends to enroll and there is space available in such course after accommodating all such students, (4) for any active member of the Connecticut Army or Air National Guard who (A) has been certified by the Adjutant General or such Adjutant General’s designee as a member in good standing of the guard, and (B) is enrolled or accepted for admission to said institution on a full-time or part-time basis in an undergraduate or graduate degree-granting program, (5) for any dependent child of a (A) police officer, as defined in section 7-294a, or supernumerary or auxiliary police officer, (B) firefighter, as defined in section 7-323j, or member of a volunteer fire company, (C) municipal employee, or (D) state employee, as defined in section 5-154, killed in the line of duty, (6) for any resident of the state who is the dependent child or surviving spouse of a specified terrorist victim who was a resident of the state, (7) for any dependent child of a resident of the state who was killed in a multivehicle crash at or near the intersection of Routes 44 and 10 and Nod Road in Avon on July 29, 2005, and (8) for any resident of the state who is a dependent child or surviving spouse of a person who was killed in action while performing active military duty with the armed forces of the United States on or after September 11, 2001, and who was a resident of this state. If any person who receives a tuition waiver in accordance with the provisions of this subsection also receives educational reimbursement from an employer, such waiver shall be reduced by the amount of such educational reimbursement. Veterans described in subdivision (2) of this subsection and members of the National Guard described in subdivision (4) of this subsection shall be given the same status as students not receiving tuition waivers in registering for courses at The University of Connecticut. Notwithstanding the provisions of section 10a-30, as used in this subsection, “domiciled in this state” includes domicile for less than one year.

(f) (1) If any veteran described in subsection (e) of this section has applied for federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008, the board of trustees shall waive the payment of tuition at The University of Connecticut for such veteran in accordance with subdivision (2) of this subsection. If any such veteran certifies to said board that such veteran’s application for such federal educational assistance has been denied or withdrawn, said board of trustees shall waive the payment of tuition in accordance with subsection (d) of this section.

(2) (A) For purposes of this subdivision, “veteran tuition benefit” means the portion of federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008 to be paid to The University of Connecticut on behalf of a veteran that represents payment for tuition. Such portion shall be calculated by multiplying (i) the total amount of such federal educational assistance to be paid to The University of Connecticut on behalf of such veteran by (ii) an amount obtained by dividing (I) the actual tuition charged by The University of Connecticut to such veteran by (II) the sum of the actual tuition and fees charged by The University of Connecticut to such veteran.

(B) Said board of trustees shall waive the payment of tuition in excess of the veteran tuition benefit at The University of Connecticut for such veteran.

(g) Said board of trustees shall set aside from its anticipated tuition revenue, an amount not less than that required by the board of governors’ tuition policy established under subdivision (3) of subsection (a) of section 10a-6. Such funds shall be used to provide tuition waivers, tuition remissions, grants for educational expenses and student employment for any undergraduate, graduate or professional student who is enrolled as a full or part-time matriculated student in a degree-granting program, or enrolled in a precollege remedial program, and who demonstrates substantial financial need. Said board may also set aside from its anticipated tuition revenue an additional amount equal to one per cent of said tuition revenue for financial assistance for students who would not otherwise be eligible for financial assistance but who do have a financial need as determined by the university in accordance with this subsection. In determining such financial need, the university shall exclude the value of equity in the principal residence of the student’s parents or legal guardians, or in the student’s principal residence if the student is not considered to be a dependent of his parents or legal guardians and shall assess the earnings of a dependent student at the rate of thirty per cent.

(h) The University of Connecticut Operating Fund shall be reimbursed for the amount by which tuition waivers granted under subsection (e) of this section exceed two and one-half per cent of tuition revenue through an annual state appropriation. The board of trustees shall request such an appropriation and said appropriation shall be based upon an estimate of tuition revenue loss using tuition rates in effect for the fiscal year in which such appropriation will apply.

(i) Said board of trustees shall grant remission or waiver of tuition for graduate assistants at the university. Assistantship payments to graduate assistants shall not be considered salaries and wages under the provisions of section 3-119, and shall be paid according to a schedule prescribed by the university and approved by the State Comptroller.

(j) Said board of trustees may provide health care coverage for graduate assistants, postdoctoral trainees, graduate fellows and graduate student interns identified in subdivision (6) of section 3-123aaa by enrolling such individuals in a partnership plan as defined in section 3-123aaa. All premiums and expenses resulting from the participation of such individuals in the partnership plan shall be paid by the university. No such premiums or expenses shall be charged to the General Fund.

(k) Said board of trustees shall allow any student who is a member of the armed forces called to active duty during any semester to enroll in any course for which such student had remitted tuition but which was not completed due to active duty status. Such course reenrollment shall be offered to any qualifying student for a period not exceeding four years after the date of release from active duty without additional tuition, student fee or related charge, except if such student has been fully reimbursed for the tuition, fees and charges for the course that was not completed.

(1969, P.A. 530, S. 5; June, 1971, P.A. 5, S. 122; P.A. 73-542, S. 4; P.A. 74-266, S. 4, 5; 74-282, S. 4; P.A. 75-484, S. 4, 5; P.A. 76-181, S. 4, 5; P.A. 77-528, S. 1, 3; 77-573, S. 24, 30; P.A. 78-175, S. 4, 5; 78-331, S. 48, 49, 58; P.A. 81-252, S. 4, 5; 81-468, S. 2, 11; P.A. 82-91, S. 36, 38; 82-218, S. 37, 46; 82-314, S. 24, 63; 82-463, S. 4, 6, 7; P.A. 83-457, S. 4, 6; P.A. 84-241, S. 2, 5; 84-365, S. 7, 12; 84-438, S. 4, 5; P.A. 85-553, S. 4, 5; P.A. 86-325, S. 4, 5; P.A. 87-450, S. 10, 11, 17; P.A. 89-380, S. 5–7; P.A. 90-147, S. 10–12, 20; P.A. 91-174, S. 12, 16; 91-208, S. 8, 11; 91-256, S. 29, 69; 91-303, S. 9, 22; 91-407, S. 28, 42; June Sp. Sess. 91-7, S. 19, 22; P.A. 92-154, S. 11, 23; P.A. 93-293, S. 9, 11; P.A. 95-230, S. 28, 45; P.A. 96-237, S. 2, 3; 96-244, S. 61, 63; P.A. 97-247, S. 1, 21, 27; P.A. 00-204, S. 12, 13; P.A. 01-173, S. 36, 67; P.A. 02-126, S. 4; P.A. 03-19, S. 24; 03-33, S. 3; 03-278, S. 128; June 30 Sp. Sess. P.A. 03-6, S. 201; P.A. 04-27, S. 3; June Sp. Sess. P.A. 05-3, S. 18; P.A. 06-141, S. 1; P.A. 08-57, S. 3; 08-71, S. 3; P.A. 09-159, S. 6; P.A. 10-66, S. 3; P.A. 11-48, S. 225; P.A. 12-129, S. 6; P.A. 13-137, S. 3; June Sp. Sess. P.A. 15-5, S. 417.)

History: 1971 act made provisions subject to Sec. 10-329b and set minimum tuition fees for residents at $350 and for nonresidents at $850; P.A. 73-542 added Subsecs. (b) and (c) re waiver of fees for children of persons missing-in-action and former prisoners of war and for Vietnam era veterans; P.A. 74-266 deleted Subsec. (c) and incorporated its provisions in Subsec. (b) as Subdiv. (2); P.A. 74-282 allowed waiver of fees for persons 62 or older, incorporated as Subsec. (b)(3); P.A. 75-484 added new Subsec. (c) re waiver of fees for students demonstrating substantial financial need; P.A. 76-181 substantially changed fee scale in Subsec. (a) by creating separate fee rates for schools of law, medicine and dental medicine and increasing regular program fees for residents to $540 minimum and for nonresidents to $1,230 minimum, established levels of fees which are to be appropriated to the university and the law, medicine and dentistry schools for educational purposes and changed percentage of students who may have fees waived in Subsec. (c) from 1% to 10%; P.A. 77-528 added Subsec. (d) waiving tuition for graduate assistants; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-175 substituted “veteran having served in time of war” for “Vietnam era veteran” in Subsec. (b); P.A. 78-331 specified board of trustees in Subsecs. (b) and (c) to avoid confusion with board of higher education; P.A. 81-252 amended Subsec. (b) to authorize waiver of tuition for eligible members of the Connecticut army or air national guard, and to provide for reduction in waiver if eligible person receives educational reimbursement from employer; P.A. 81-468 established tuition funds for The University of Connecticut and the University of Connecticut Health Center; P.A. 82-91 amended Subsec. (a) to require board of trustees, for fiscal year 82-83, to increase nonresident tuition fees, except for medical and dental students, in order to collect $1,837,680 and amended Subsec. (b) to provide that additional tuition revenue deposited in tuition fund attributable to nonresident tuition fee increases pursuant to Subsec. (a) may be expended in addition to amounts recommended by governor pursuant to Sec. 4-72; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, effective March 1, 1983; P.A. 82-314 changed name of appropriations committee; P.A. 82-463 clarified Subsecs. (a) and (b), adding language re implementation of tuition schedule in Subsec. (a) and amended Subsec. (f) to specify certain types of students whose tuition may be waived where previously fees could be waived for any person accepted for admission and having financial need and to include part-time students in calculation of total amount waived; Sec. 10-119a transferred to Sec. 10a-105 in 1983; P.A. 83-457 amended Subsec. (f) to repeal provision that tuition waived or remitted shall not exceed 10% of tuition revenue payable by number of full-time or part-time resident and nonresident students matriculated in degree-granting programs and enrolled in precollege remedial programs at The University of Connecticut for the current academic year, and substituted provision that tuition waived or remitted shall not exceed 10% of tuition revenue due during the preceding year, including revenue lost due to tuition waivers and remissions, adjusted for tuition changes; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-365 amended Subsec. (b) deleting provision re expenditure of $1,837,680 in addition to the amount recommended for expenditure by the governor pursuant to Sec. 4-72 and amended Subsecs. (b) and (c) to provide that the board of trustees may increase the expenditure authority up to 2%; P.A. 84-438 amended Subsec. (e) authorizing tuition waivers for veterans of Grenada and Lebanon; P.A. 85-553 inserted new Subsec. (f) which required board to set aside from its anticipated tuition fund revenue an amount not less than that required by the board of governors’ tuition policy to provide funds for tuition waivers and remissions, grants for educational expenses and student employment, replacing prior provisions re waiver or remittance of tuition; P.A. 86-325 in Subsec. (b) increased 2% of the expenditure level to 102%, inserted new Subsec. (g) to provide for reimbursement of the tuition fund for waivers, relettering former Subsec. (g) as (h); P.A. 87-450 in Subsecs. (b) and (c) provided that the expenditure authority may be increased by the amount the fund income exceeds the authority rather than by the amount the income exceeds the authority up to 2% and eliminated the transfer of fund income for student financial aid; P.A. 89-380 in Subsec. (b) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments” for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority for The University of Connecticut tuition fund in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority and in Subsec. (c) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments” for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority for The University of Connecticut Health Center tuition fund in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority; P.A. 90-147 in Subsec. (b) expanded the authority of the board of trustees to increase expenditures from The University of Connecticut tuition fund beyond the governor’s recommended expenditure authority, in Subsec. (c) expanded the authority of the board of trustees to increase expenditures from the health center tuition fund beyond the governor’s recommended expenditure authority and in Subsec. (e) required that a person 62 years of age or older be a resident of the state to be eligible for a tuition waiver; P.A. 91-174 in Subsec. (a) deleted a requirement for approval by the board of governors of higher education; P.A. 91-208 in Subsec. (f) added provision concerning the set aside of 1% of tuition revenue for financial assistance and specifying how financial need is to be determined; P.A. 91-256 removed provisions for tuition funds and established operating funds at the university and at the health center, in Subsec. (a) deleted requirement for fees to be approved by the board of governors of higher education and made technical changes; P.A. 91-303 in Subsec. (e)(1) removed requirement of residency at the time of entering the armed forces and substituted requirement that the child be a resident of the state at the time of acceptance to the institution, in Subsec. (e)(2) added dates of the actions in Grenada and Lebanon, added reference to Panama and removed requirement that the veteran be a resident at the time he entered the armed forces or be a resident while serving and in Subsec. (e)(3) added requirement that a sufficient number of students other than those eligible for a waiver be enrolled to offer the course; P.A. 91-407 amended Subsecs. (b) and (c) to add exceptions re appropriation for personal services and further amended Subsec. (c) to delete provision requiring that proceeds of auxiliary and business enterprises, gifts and donations be maintained in accordance with federal tax code; June Sp. Sess. 91-7 amended Subsecs. (b) and (c) to provide for the deposit of federal funds and grants for purposes other than research in the funds and deleted language in Subsec. (c) specifying that proceeds of auxiliary and business enterprises, gifts and donations be maintained in accordance with the applicable provisions of the federal tax code; P.A. 92-154 amended Subsec. (a) to remove language specifying the amount of tuition and added Subsec. (h) concerning health insurance coverage for graduate assistants; P.A. 93-293 added Subsec. (e)(5) re dependent child of a police officer or firefighter killed in the line of duty, effective July 1, 1993; P.A. 95-230 amended Subsec. (b) to permit establishment of Special External Gift Fund and Endowment Fund and made technical changes, effective June 7, 1995; P.A. 96-237 amended Subsec. (b) to expand appropriations to be deposited in operating fund to include operating expenses to be used for personal services, to require, upon request by the university and with annual review by the Secretary of the Office of Policy and Management, appropriations for fringe benefits and workers’ compensation to be transferred from the Comptroller to the fund, to authorize the secretary to require appropriations for operating expenses to be used for personal services and fringe benefits to be excluded from the fund and to provide that the Treasurer shall review and approve the transfer prior to such request by the university, effective July 1, 1996; P.A. 96-244 amended Subsec. (d) to provide that veterans and members of the National Guard have the same status as students not receiving tuition waivers in registering for courses, effective June 6, 1996; P.A. 97-247 amended Subsec. (e) to make a technical change and amended Subsec. (h) to prohibit the consideration of graduate assistantship payments as salaries and wages under Sec. 3-119 and to require payments to be made according to a schedule prescribed by the university and approved by the State Comptroller, effective July 1, 1997; P.A. 00-204 amended Subsec. (e) to designate existing provisions of Subdiv. (5) as Subparas. (A) and (B) and to add Subparas. (C) and (D) re municipal employee and state employee, respectively, and to make technical changes, effective June 1, 2000; P.A. 01-173 amended Subsec. (e)(5) to add a dependent child of a supernumerary or auxiliary police officer or of a member of a volunteer fire company, effective July 1, 2001; P.A. 02-126 added Subsec. (e)(6) requiring tuition waiver for any state resident who is the dependent child or surviving spouse of a specified terrorist victim who was a state resident, effective June 7, 2002; P.A. 03-19 made technical changes in Subsec. (e), effective May 12, 2003; P.A. 03-33 added Subsec. (i) re course reenrollment for students who are members of the armed forces called to active duty during any semester; P.A. 03-278 changed effective date of P.A. 03-33, S. 3 from October 1, 2003, to May 12, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (h) by deleting provisions re health insurance coverage for graduate assistants, effective August 20, 2003; P.A. 04-27 made a technical change in Subsec. (i), effective April 28, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (e)(2) by replacing language re residency with language re domicile, amended Subsec. (e)(4) by replacing language re residency in Subpara. (A) with language re the Adjutant General in existing Subpara. (B) and redesignating existing Subpara. (C) as new Subpara. (B) and amended Subsec. (e)(6) by adding language describing “domiciled in this state”, effective July 1, 2005; P.A. 06-141 added Subsec. (e)(7) re dependents of victims of multivehicle crash in Avon, effective June 6, 2006; P.A. 08-57 amended Subsec. (e)(4)(B) by waiving tuition fees for active members of the Connecticut National Guard for graduate programs, effective July 1, 2008; P.A. 08-71 amended Subsec. (e) by adding Subdiv. (8) re tuition waiver applicable to resident of state who is dependent child or surviving spouse of armed forces member killed in action on or after September 11, 2001, effective July 1, 2008; P.A. 09-159 made technical changes in Subsecs. (b), (c) and (d), amended Subsec. (e)(2) by providing that tuition waivers for veterans be subject to provisions of Subsec. (f), added new Subsec. (f) re tuition waivers for veterans who have applied for federal educational assistance under Post-9/11 Veterans Educational Assistance Act of 2008 and redesignated existing Subsecs. (f) to (i) as Subsecs. (g) to (j), effective July 1, 2009; P.A. 10-66 amended Subsec. (e)(2) by replacing “having served” with “who performed service”, deleting provisions re service in invasions of Grenada and Panama and peace-keeping mission in Lebanon, and redefining “service in time of war” to exclude time spent in attendance at a military service academy, effective May 18, 2010; P.A. 11-48 amended Subsec. (d) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” re report on actual expenditures and with “Office of Policy and Management” re relevant information required in such report, and to add provision re form prescribed by board of regents in accordance with Sec. 10a-8(a), effective July 1, 2011; P.A. 12-129 amended Subsec. (d) by eliminating requirement that board of trustees submit report through Board of Regents for Higher Education, effective July 1, 2012; P.A. 13-137 amended Subsec. (d) to add “the Office of Higher Education”, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsecs. (g) and (i) to add “of trustees”, added new Subsec. (j) re health care coverage and redesignated existing Subsec. (j) as Subsec. (k), effective July 1, 2015.



Section 10a-105a - Policy re use of financial aid to purchase textbooks.

The Board of Trustees for The University of Connecticut shall develop a policy that (1) provides for the disbursement of financial aid to students who have met all federal, state and institutional requirements for financial aid by the first day of the academic term, or (2) permits students to use financial aid that has not yet been disbursed at stores on the campuses of the university under the board's jurisdiction to purchase during the first week of the academic term required textbooks for courses taught at the university.

(P.A. 06-103, S. 4.)

History: P.A. 06-103 effective July 1, 2006.



Section 10a-106 and 10a-107 - Submission of expenditure plan for tuition funds. Review of tuition funds.

Sections 10a-106 and 10a-107 are repealed.

(P.A. 81-468, S. 5, 6, 11; P.A. 82-218, S. 37, 46; 82-314, S. 25, 26, 63; P.A. 84-365, S. 11, 12.)



Section 10a-108 - (Formerly Sec. 10-120). President. Employment of other personnel; compensation.

The board of trustees shall appoint a president of the university. Said president shall be the chief executive and administrative officer of the university and of the board of trustees. Said president shall carry out the policies and enforce the rules adopted by the board of trustees and shall have the authority necessary therefor. The board of trustees may employ the faculty and other personnel needed to operate and maintain the institutions under its jurisdiction. Within the limitation of appropriations, the board of trustees shall fix the compensation of such personnel, establish terms and conditions of employment and prescribe their duties and qualifications. Said board shall determine who constitutes its professional staff and establish compensation and classification schedules for its professional staff. The board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff.

(1949 Rev., S. 3275; P.A. 82-218, S. 22, 46.)

History: P.A. 82-218 reorganized system of higher education, amending section to add provisions re employment and compensation of faculty and personnel, effective March 1, 1983; Sec. 10-120 transferred to Sec. 10a-108 in 1983.



Section 10a-108a - Approval of travel requests.

Section 10a-108a is repealed.

(P.A. 84-446, S. 1, 2; P.A. 87-458, S. 16, 18; P.A. 90-201, S. 10, 11.)



Section 10a-109 - (Formerly Sec. 10-123). Scholarships.

Section 10a-109 is repealed.

(1949 Rev., S. 3287; P.A. 88-136, S. 36, 37.)



Section 10a-109a - Short title: University of Connecticut 2000 Act.

Sections 10a-109a to 10a-109y, inclusive, are known and may be cited as “The University of Connecticut 2000 Act”.

(P.A. 95-230, S. 1, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109aa - Review of audit reports.

The Board of Trustees for The University of Connecticut shall annually review reports of audits of any project of UConn 2000, as defined in subdivision (25) of section 10a-109c, pursuant to sections 2-90 and 10a-109z. Such review shall be initially conducted by the board without the presence of university staff members.

(P.A. 06-134, S. 2.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109b - Purposes of The University of Connecticut 2000 Act and Next Generation Connecticut.

(a) The purpose of The University of Connecticut 2000 Act is to promote the welfare and prosperity of the people of the state and the continuation and improvement of their educational opportunities by approving a special capital improvement program for The University of Connecticut and enabling The University of Connecticut to borrow money and enter into financing transactions in its own name, on behalf of the state, to expand the authority of The University of Connecticut to construct projects and to assure a state commitment to support the financing of the acquisition, construction, reconstruction, improvement and equipping of facilities, structures and related systems for the benefit of the educational and economic development needs of the state and The University of Connecticut, all to the public benefit and good, and the exercise of the powers, to the extent and manner provided in The University of Connecticut 2000 Act, is declared to be for a public purpose and to be the exercise of an essential governmental function.

(b) The purposes of sections 10a-109gg to 10a-109mm, inclusive, and the provisions of sections 10a-109c to 10a-109e, inclusive, 10a-109g, 10a-109n and 32-41s relating to The University of Connecticut Health Center and John Dempsey Hospital are to advance health care, education and economic development in the state by (1) encouraging collaboration, innovation, job creation and new investment by The University of Connecticut, various hospitals and other institutions involved in the health and bioscience industries of the state; (2) enabling (A) the construction of a new bed tower at John Dempsey Hospital, and (B) the renovation of academic, clinical and research space and the construction of a new ambulatory care center at The University of Connecticut Health Center to enhance the academic, clinical and research missions of The University of Connecticut School of Medicine and School of Dental Medicine; (3) facilitating the assumption of operational control of the neonatal intensive care unit located at John Dempsey Hospital by Connecticut Children's Medical Center resulting in a regional children's health care system and an increased adult medical surgical bed capacity for John Dempsey Hospital; (4) supporting the development of (A) a comprehensive cancer center to expand clinical trials and advance patient care at multiple sites in the Hartford region, (B) a state-of-the-art simulation and conference center to be located on the campus of Hartford Hospital that will be used to educate and train health care professionals utilizing new technologies and simulated care settings, (C) a primary care institute located on the campus of Saint Francis Hospital and Medical Center, the Connecticut Institute for Primary Care Innovation, that is intended to increase the number of primary care providers in the state by engaging in research and training to facilitate the effective delivery of primary care, (D) a health disparities institute sponsored by The University of Connecticut that will enhance research and the delivery of care to the minority and medically underserved populations of the state, (E) a Permanent Regional Phase One Clinical Trials Unit to be located at The Hospital of Central Connecticut, (F) a cancer treatment center to be located in its entirety within the city of New Britain, and (G) patient room renovations at Bristol Hospital; and (5) fostering growth in the bioscience sector of the state's economy by extending the same benefits afforded to businesses located in an enterprise zone to businesses that are engaged in bioscience and located in the city of Hartford or certain areas in the town of Farmington, the city of New Britain and the city of Bristol.

(c) The purposes of the construction, renovations, infrastructure and equipment related to Next Generation Connecticut are to: (1) Develop preeminence in The University of Connecticut's research and innovation programs, (2) hire and support outstanding faculty, (3) train and educate graduates to meet the future workforce needs of Connecticut, and (4) initiate collaborative partnerships that lead to scientific and technological breakthroughs. For purposes of this section and section 10a-109oo, “Next Generation Connecticut” means UConn 2000, as modified by this section and subdivision (10) of subsection (a) of section 10a-109d, subsection (a) of section 10a-109e, subdivision (1) of subsection (a) of section 10a-109g, subsection (a) of section 10a-109n, sections 10a-109x, 10a-109nn and 10a-109oo and section 9 of public act 13-233*.

(P.A. 95-230, S. 2, 45; P.A. 10-104, S. 1; P.A. 11-75, S. 1; P.A. 13-233, S. 1.)

*Note: Section 9 of public act 13-233 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 95-230 effective June 7, 1995; P.A. 10-104 designated existing provisions as Subsec. (a) and added Subsec. (b) re purposes of Secs. 10a-109gg to 10a-109mm and provisions of Secs. 10a-109c to 10a-109e, 10a-109g, 10a-109n and 32-41s, effective June 3, 2010; P.A. 11-75 amended Subsec. (b)(2) to add construction of a new ambulatory care center and amended Subsec. (b)(4) to delete former Subparas. (E) and (F) re institute for clinical and translational science and re Connecticut Institute for Nursing Excellence and to redesignate existing Subparas. (G) to (I) as Subparas. (E) to (G), effective July 8, 2011; P.A. 13-233 added Subsec. (c) re Next Generation Connecticut, effective July 1, 2013.



Section 10a-109bb - Construction management oversight committee. Duties.

(a) There is established a construction management oversight committee consisting of (1) four members appointed jointly by the Governor, the speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate, and (2) three members appointed by the Board of Trustees for The University of Connecticut, who shall be members of said board. The board of trustees shall replace any such committee member appointed by said board if such committee member's term on the board expires or otherwise ends. The members appointed pursuant to subdivision (1) of this subsection shall have expertise in the fields of construction management, architectural design or construction project management. The chairperson of the committee shall be designated by the board of trustees. All appointments of the initial committee shall be made no later than July 20, 2006. Appointments shall be for four consecutive years, except that two of the initial appointments pursuant to subdivision (1) of this subsection shall be for three consecutive years. Upon expiration of the initial members' terms and every four years thereafter, new members shall be appointed in accordance with the procedures for appointment set forth in this section. A majority of the members of the committee shall constitute a quorum for the conduct of business. The committee shall act by a majority vote of the members. The committee shall maintain a record of its proceedings in such form as it determines, provided such record indicates attendance and all votes cast by each member.

(b) The construction management oversight committee established pursuant to subsection (a) of this section shall review and approve the policies and procedures developed by The University of Connecticut to undertake any project of UConn 2000, as defined in subdivision (25) of section 10a-109c, concerning the selection of design professionals and contractors, as defined in subdivision (27) of section 10a-109c, contract compliance, building and fire code compliance, deferred maintenance, as defined in subdivision (29) of section 10a-109c, and an annual budget for such maintenance prepared pursuant to section 10a-109dd, project and program budgets and schedules and the authorization and review of contract changes. The committee shall prepare, biennially, a summary of construction performance of UConn 2000 based on reports submitted at least quarterly by the construction assurance office established pursuant to section 10a-109cc, and shall, upon the completion of each named project pursuant to section 10a-109e, conduct a review of the university's management of such project for its conformance with the applicable policies and procedures governing construction undertaken pursuant to section 10a-109n. Such review of completed projects shall incorporate information, including, but not limited to, that which is derived from reviews of the reports submitted at least quarterly by the construction assurance office, in accordance with section 10a-109cc.

(c) The construction management oversight committee established pursuant to subsection (a) of this section shall, upon completion of each assessment, summary and review conducted pursuant to this section, submit such assessment, summary and review to the Board of Trustees for The University of Connecticut. The board shall initially review each such assessment, summary and review without the presence of university staff members.

(P.A. 06-134, S. 3; P.A. 07-166, S. 9.)

History: P.A. 06-134 effective July 1, 2006; P.A. 07-166 made technical changes, effective June 19, 2007.



Section 10a-109c - Definitions.

As used in sections 10a-109a to 10a-109y, inclusive, 10a-109gg to 10a-109mm, inclusive, and 32-41s, unless the context otherwise indicates, the following terms have the following meanings:

(1) “Act” means The University of Connecticut 2000 Act.

(2) “Assured revenues” means revenues other than project revenues, to be received from fees, tuition, rentals, charges, gifts, investments, endowments and from grants, subsidies, contracts, leases or other agreements made by or with the federal government, the state or any political subdivision, agency or instrumentality of the federal government or the state, or others, including the state debt service commitment, the minimum state operating provision and special eligible gifts.

(3) “Board of trustees” means the Board of Trustees of The University of Connecticut.

(4) “Cost”, as applied to a project or any portion of the project, includes, but is not limited to: The purchase price or acquisition cost of any such project; the cost of planning, designing, constructing, building, alteration, enlargement, reconstruction, renovation, improvement, equipping and remodeling; the cost of all labor, materials, building systems, machinery and equipment; the cost of all lands, structures, real or personal property, rights, easements and franchises acquired; the cost of all utility extensions, access roads, site development, financing charges, premiums for insurance, interest prior to and during construction and for six months thereafter; the cost of working capital related to the project; the cost of plans and specifications, surveys and estimates of cost and of revenues; the cost of accountants, audits, engineering, feasibility studies, legal and other professional consulting or technical services; the cost of reserves for payment of future debt service related to the financing transaction proceedings and for future repairs, renewals, replacements, additions and improvements; the cost of all other expenses necessary or incident to determining the feasibility or practicability of such construction; and administrative and operating expenses and such other expenses as may be necessary or incident to the financing authorized.

(5) “Endowment fund” means the fund described in subsection (b) of section 10a-109i.

(6) “Endowment fund eligible gift” means a gift to or for the benefit of the university of cash or assets which may be reduced to cash or which has a value that is ascertainable by the university which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift the university may and does deposit or permit to be deposited in the endowment fund.

(7) “Endowment fund state grant” means moneys transferred by the Board of Regents for Higher Education from the fund established pursuant to section 10a-8b for deposit into the endowment fund pursuant to subdivision (2) of subsection (b) of section 10a-109i in an aggregate amount not exceeding the endowment fund state grant maximum commitment.

(8) “Endowment fund state grant maximum commitment” means an amount not exceeding ten million dollars for the fiscal year ending June 30, 1999, seven million five hundred thousand dollars for each of the fiscal years ending June 30, 2000, June 30, 2002, June 30, 2003, June 30, 2004, and June 30, 2005, five million dollars for the fiscal year ending June 30, 2001, ten million dollars for the fiscal years ending June 30, 2006, and June 30, 2007, and fifteen million dollars for the fiscal years ending June 30, 2008, to June 30, 2014, inclusive.

(9) “Finance committee” means the budget and finance committee of the board of trustees.

(10) “Financing documents” means any securities, loan agreements, credit agreements, financing leases, lease-purchase agreements, trust agreements, indentures, resolutions, security agreements, pledge agreements or other contracts, agreements or documents executed and delivered by the university in connection with a financing transaction proceeding.

(11) “Financing transaction proceedings” means the proceedings of the university authorizing the issuance of securities under sections 10a-109a to 10a-109y, inclusive, the provisions of any indenture of trust or resolution securing securities, which provisions are incorporated into such proceedings, the provisions of any financing or other documents or agreements which are incorporated into such proceedings, and a certificate of determination executed and filed by the Treasurer in accordance with subsection (e) or (f) of section 10a-109g.

(12) “Governor” means the Governor of the state.

(13) “Holder” or “owner” when used with reference to securities means any person or party who is the registered owner of any outstanding security.

(14) “State debt service commitment” means, with respect to securities issued as general obligations of the university pursuant to subsection (c) of section 10a-109g for UConn 2000, an annual amount, commencing in the state fiscal year ending June 30, 1996, and any fiscal year thereafter for any special debt service requirements when due and payable.

(15) “Minimum state operating provision” means the commitment of the state to appropriate, annually, an amount for the university for operations after receiving a request from the university therefor and consideration of other amounts available to the university for its operations which amount so appropriated shall be consistent with the university continuing to operate in furtherance and pursuant to the provisions of section 2 of article eighth of the Constitution of the state and applicable law as an institution dedicated to the excellence in higher education, including the operation of the components of UConn 2000 at Storrs and elsewhere in the state pursuant to section 10a-109e; provided, nothing in sections 10a-109a to 10a-109y, inclusive, shall be construed to preclude the state from appropriating a lower or higher amount than the amount appropriated in the previous fiscal year as long as the appropriation act provides and determines that the university can continue to operate as an institution dedicated to excellence in higher education and such amount so appropriated shall then constitute the minimum state operating provision.

(16) “Project” means any structure designed for use as a dormitory or other housing facility, dining facility, student union, academic building, administrative facility, library, classroom building, research facility, faculty facility, office facility, athletic facility, health care facility, laboratory, maintenance, storage or utility facility or other building or structure essential, necessary or useful for instruction in a program of education provided by the university; or any multipurpose structure designed to combine two or more of the functions performed by the types of structures enumerated in this subsection, including, without limitation, improvements, reconstruction, replacements, additions and equipment acquired in connection with a project or in connection with operation of any facilities of the university existing on June 7, 1995. “Project” includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures mentioned in this subsection. “Project” also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include items that are customarily under applicable accounting principles considered as a current operating charge, unless the category and maximum amount thereof is specifically included by a determination of the board of trustees in the financing transaction proceedings and by percentage or otherwise as may be limited pursuant to such proceedings in order to preserve the excludability of the interest on the securities issued therefor from federal taxation under the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States as from time to time amended.

(17) “Project revenues” means revenues received from projects existing on June 7, 1995, from projects under construction or from projects the acquisition, construction or accomplishment of which the university has entered into a binding commitment, anticipated by the board of trustees to produce annual revenues in an amount not less than the anticipated annual cost of operation, maintenance and repair of such project, and annual debt service payments on any financing transaction proceedings for the project during the term of any such proceedings effected under sections 10a-109a to 10a-109y, inclusive, for the project, as determined by the board of trustees.

(18) “Securities” means any bonds, notes or other evidences of indebtedness or borrowing of the university issued pursuant to sections 10a-109a to 10a-109y, inclusive.

(19) “Special debt service requirements” means, for any period, and with respect to securities, subject to the financing transaction proceedings authorizing the issuance of the securities, the sum of (A) the principal on serial bonds or sinking fund installment on term bonds and interest accruing and coming due during such period, (B) the amounts, if any, required, with respect to interest rate fluctuations on variable rate debt, or with respect to securities not secured by the state debt service commitment during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein in accordance with the proceedings authorizing the issuance of securities, (C) annual expenses of issuance and administration with respect to securities, (D) the amounts, if any, becoming due and payable under a reimbursement agreement or similar agreement entered into pursuant to authority granted under the proceedings authorizing the issuance of securities, (E) net amounts owing under interest rate agreements authorized and effective under section 10a-109j, (F) arbitrage rebate requirements pursuant to subsection (b) of section 10a-109q on securities secured by the state debt service commitment, and (G) any other annual costs or expenses necessary or proper to be paid in connection with the securities, including, without limitation, the annual cost of any credit facility, including but not limited to a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement approved in the financing transaction proceedings.

(20) “Special eligible gift” means a gift to or for the benefit of the university of cash or assets which may be reduced to cash by the university which the donor has specifically designated as a donation for use by the university in furtherance of UConn 2000 or which explicitly or implicitly by the terms of the gift the university may use for UConn 2000 and which the university determines to so use for such purpose pursuant to subsection (a) of section 10a-109i.

(21) “Special External Gift Fund” means the fund established pursuant to subsection (a) of section 10a-109i.

(22) “State” means the state of Connecticut.

(23) “State Bond Commission” means the commission established and existing pursuant to subsection (c) of section 3-20, as the same may from time to time be amended, or any successor to said commission.

(24) “Treasurer” means the Treasurer of the state or his deputy appointed pursuant to section 3-12.

(25) “UConn 2000 infrastructure improvement program” or “UConn 2000” means the projects identified or referenced in section 10a-109e, as same may be modified from time to time in accordance with said section 10a-109e and, in bundle, constitutes the special capital improvement program proposed by the university, approved by the state and identified in said section 10a-109e as necessary at this time to modernize, rehabilitate, renew, expand and otherwise stabilize the physical plant of the university so as to provide the Connecticut community with confidence that a concentrated, accelerated and cooperative effort is being made for the benefit of the educational and economic development needs of the state and university and in an efficient, cost effective and timely manner and to assure that the university can continue to properly and proudly compete successfully for students, faculty, staff and external grant support.

(26) “University” means The University of Connecticut, a constituent unit of the state system of public higher education, including The University of Connecticut Health Center.

(27) “Contractor” means any person, firm, corporation or other legal entity (A) seeking prequalification to bid on a contract or seeking the award of a contract, or (B) prequalified to bid on a contract or that has been awarded a contract, in accordance with subsection (c) of section 10a-109n.

(28) “Total cost basis contract” means a design-build contract or a construction manager at-risk project delivery contract between The University of Connecticut and a contractor to accomplish multiple elements of a project, including, but not limited to, site acquisition, architectural design, preconstruction activities, project management and construction.

(29) “Deferred maintenance” means repair of an infrastructure or structure, that was not maintained, repaired or replaced in the usual course of maintenance and repair.

(30) “NICU transfer” means the transfer of the licensure and control of forty neonatal intensive care unit beds located at John Dempsey Hospital to Connecticut Children's Medical Center resulting in (A) no decrease in John Dempsey Hospital's total licensed bed capacity, and (B) an increase in Connecticut Children's Medical Center's total licensed bed capacity by forty.

(31) “Secretary” means the Secretary of the Office of Policy and Management.

(32) “UConn health network initiatives” means the initiatives to develop a simulation and conference center on the Hartford Hospital campus, a primary care institute on the Saint Francis Hospital and Medical Center campus, a comprehensive cancer center, The University of Connecticut-sponsored health disparities institute, a Permanent Regional Phase One Clinical Trials Unit at The Hospital of Central Connecticut, a cancer treatment center in the city of New Britain, and patient room renovations at Bristol Hospital, described in section 10a-109b.

(33) “The University of Connecticut Health Center new construction and renovation” means the planning, design, development, financing, construction, renovation, furnishing, equipping and completion of clinical, academic and research space within John Dempsey Hospital and The University of Connecticut Health Center, including, but not limited to, construction of a new bed tower for John Dempsey Hospital, resulting in an increase in its total licensed bed capacity from the current two hundred twenty-four beds to a number not to exceed two hundred thirty-four beds, including newborn bassinettes.

(P.A. 95-230, S. 3, 45; P.A. 97-293, S. 7, 26; P.A. 01-141, S. 11, 16; P.A. 06-134, S. 6; 06-196, S. 71; P.A. 07-166, S. 7, 8; June Sp. Sess. P.A. 07-3, S. 56; P.A. 10-104, S. 2; P.A. 11-48, S. 226; 11-75, S. 2; P.A. 13-177, S. 2.)

History: P.A. 95-230 effective June 7, 1995; P.A. 97-293 amended Subdivs. (6) and (20) to add gifts for the benefit of the university, amended Subdiv. (7) to substitute transferred by the Department of Higher Education pursuant to Sec. 10a-8b for “appropriated or financed by the state” and to change the cap provision, inserted the definition of “endowment fund state grant maximum commitment” as Subdiv. (8) and renumbered existing Subdivs. (8) to (25) as (9) to (26), respectively and made technical changes, effective July 1, 1997; (Revisor's note: In 1999 a reference in Subdiv. (13) to Sec. “10-109g” was changed editorially by the Revisors to Sec. “10a-109g” to correct a clerical error); P.A. 01-141 amended Subdiv. (8) to increase the limit for the fiscal years ending June 30, 2006, and June 30, 2007, from $5,000,000 to $10,000,000 and to provide a limit of $15,000,000 for each of the fiscal years ending June 30, 2008, to June 30, 2014, inclusive, effective July 1, 2001; P.A. 06-134 added Subdivs. (27) to (29), inclusive, defining “contractor”, “total cost basis contract” and “deferred maintenance”, effective July 1, 2006; P.A. 06-196 made technical changes in Subdiv. (15), effective June 7, 2006; P.A. 07-166 amended Subdiv. (28) to delete “as defined in subdivision (27) of this section” and make a technical change and made a technical change in Subdiv. (29), effective June 19, 2007; June Sp. Sess. P.A. 07-3 amended Subdiv. (29) to eliminate exception for repairs to correct code violations for certain projects of UConn 2000 from definition of “deferred maintenance”, effective June 26, 2007; P.A. 10-104 added reference to Secs. 10a-109gg to 10a-109mm and 32-41s re use of terms, redefined “state debt service commitment” in Subdiv. (14) and added Subdivs. (30) to (33) defining “NICU transfer”, “Secretary”, “UConn health network initiatives” and “The University of Connecticut Health Center new construction and renovation”, effective June 3, 2010; P.A. 11-48 amended Subdiv. (7) to replace “Department of Higher Education” with “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-75 amended Subdiv. (32) to delete references to institute for clinical and translational science and Connecticut Institute for Nursing Excellence, effective July 8, 2011; P.A. 13-177 amended Subdiv. (28) to redefine “total cost basis contract” by adding “design-build contract”, effective July 1, 2013.



Section 10a-109cc - Construction assurance office.

Not later than August 1, 2006, the Board of Trustees for The University of Connecticut shall establish the construction assurance office. Positions in the office shall be paid positions. The office shall be led by a full-time director who shall be responsible for reviews of construction performance of UConn 2000, as defined in subdivision (25) of section 10a-109c, and shall report at least quarterly to the construction management oversight committee in accordance with section 10a-109bb and to the president of The University of Connecticut.

(P.A. 06-134, S. 4.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109d - Powers of the university for UConn 2000.

(a) In order for the university to construct and issue securities for UConn 2000 and to otherwise carry out its responsibilities and requirements under sections 10a-109a to 10a-109y, inclusive, the university shall have the following powers, which powers shall be independent of and in addition to any other powers of the university under state law:

(1) To have perpetual succession as a body politic and corporate and an instrumentality and agency of the state pursuant to section 10a-109v;

(2) To adopt and have an official seal and alter it at pleasure;

(3) To contract and be contracted with, sue, be indemnified, insure its assets, activities or actions or be a self-insurer and institute, prosecute, maintain and defend any action or proceeding in any court or before any agency or tribunal of competent jurisdiction;

(4) To indemnify and be sued, solely pursuant to subsection (a) of section 10a-109o;

(5) To retain by contract or employ architects, accountants, engineers, legal and securities counsel in accordance with the provisions of subparagraph (F) of subdivision (4) of subsection (e) of section 10a-109n, and other professional and technical consultants and advisers; provided the university shall continue to be subject to audit, including its operations under sections 10a-109a to 10a-109y, inclusive, pursuant to section 2-90, and provided further, financial advisers, underwriters, counsel, trustee, if any, and other financial consultants retained in connection with the offering and sale of securities shall be selected in consultation with the university, in the same manner as for state general obligation bonds;

(6) To plan, design, acquire, construct, build, enlarge, alter, reconstruct, renovate, improve, equip, own, operate, maintain, dispose of and demolish any project or projects, or any combination of projects, including without limitation any contract in furtherance of UConn 2000, notwithstanding the provisions of subsections (b) and (c) of section 10a-105 or any other provisions of the general statutes regarding the powers of the university to undertake capital projects and purchase personal property;

(7) To acquire by purchase, contract, lease, long-term lease or gift, and hold or dispose of, real or personal property or rights or interests in any such property and to hold, sell, assign, lease, rent, encumber, other than by mortgage, or otherwise dispose of any real or personal property, or any interest therein, owned by the university or in its control, custody or possession in accordance with section 10a-109n;

(8) To receive and accept grants, subsidies or loans of money from the federal government or a federal agency or instrumentality, the state or others, upon such terms and conditions as may be imposed, and to pledge the proceeds of grants, subsidies or loans of money received or to be received from the federal government or any federal agency or instrumentality, the state or others, pursuant to agreements entered into between the university and the federal government or any federal agency or instrumentality, the state or others, provided (A) such property shall be deemed property of the state for purposes of sections 4a-19 and 4a-20 and (B) the university may insure its property independent of the state;

(9) Notwithstanding the provisions of section 10a-150, to receive and accept aid or contributions, from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of sections 10a-109a to 10a-109y, inclusive, subject to the conditions upon which such aid or contributions may be made, including, but not limited to, gifts or grants from any department or agency of the United States or the state for any purpose consistent with said sections;

(10) To borrow money and issue securities to finance the acquisition, construction, reconstruction, improvement or equipping of any one project, or more than one, or any combination of projects, or to refund securities issued after June 7, 1995, or to refund any such refunding securities or for any one, or more than one, or all of those purposes, or any combination of those purposes, and to provide for the security and payment of those securities and for the rights of the holders of them, except that the amount of any such borrowing, the special debt service requirements for which are secured by the state debt service commitment, exclusive of the amount of borrowing to refund securities, or to fund issuance costs or necessary reserves, may not exceed the aggregate principal amount of (A) for the fiscal years ending June 30, 1996, to June 30, 2005, inclusive, one billion thirty million dollars, (B) for the fiscal years ending June 30, 2006, to June 30, 2024, inclusive, three billion two hundred seventy million nine hundred thousand dollars, and (C) such additional amount or amounts: (i) Required from time to time to fund any special capital reserve fund or other debt service reserve fund in accordance with the financing transaction proceedings, and (ii) to pay or provide for the costs of issuance and capitalized interest, if any; the aggregate amounts of subparagraphs (A), (B) and (C) of this subdivision are established as the authorized funding amount, and no borrowing within the authorized funding amount for a project or projects may be effected unless the project or projects are included in accordance with subsection (a) of section 10a-109e;

(11) To make, enter into, execute, deliver and amend any and all contracts, including, but not limited to, total cost basis contracts, agreements, leases, instruments and documents and perform all acts and do all things necessary or convenient to plan, design, acquire, construct, build, enlarge, alter, reconstruct, renovate, improve, equip, finance, maintain and operate projects and to carry out the powers granted by sections 10a-109a to 10a-109y, inclusive, or reasonably implied from those powers;

(12) Notwithstanding any provision of the general statutes to the contrary, including without limitation subsection (a) of section 10a-105, to fix and collect fees, tuition, charges, rentals and other charges for enrollment and attendance at the university and for the use of projects or any part thereof, provided that no tuition or student fee revenue shall be used for repairs performed solely to correct code violations that were applicable at the time of project completion and were for named projects pursuant to section 10a-109e completed prior to January 1, 2007; to provide for the promulgation of such reasonable and proper policies and procedures as may be necessary to assure the maximum use of the facilities of any projects at all times; and

(13) Notwithstanding the provisions of subsection (b) of section 10a-105, to provide for or confirm the establishment of various funds and accounts respecting university operations, bond proceeds and special debt service requirements for securities issued, renewal and replacement and insurance, special capital reserve and operating reserve, special external gifts, pending receipts, assured revenues, project revenues to the extent not otherwise pledged and securing outstanding general obligation bonds of the state or other revenues and other funds or accounts as may be more particularly required under this subdivision and the indentures of trust or resolutions authorizing securities and to provide, subject to section 10a-109q and the provisions of such indentures or resolutions for the following to be deposited therein, as follows:

(A) All proceeds received from the sale of all securities;

(B) All fees, tuition, rentals and other charges from students, faculty, staff members and others using or being served by, or having the right to use or the right to be served by the university or any project;

(C) All fees for student activities, student services and all other fees, tuition and charges collected from students matriculated, registered or otherwise enrolled at and attending the university, pledged under the terms of financing transaction proceedings;

(D) All rentals from any facility or building leased to the federal government or any other third party;

(E) Federal and state grants, gifts, state appropriations and special external gift funds;

(F) All other assured revenues; and

(G) Project revenues.

(b) Any and all powers granted to the university in subdivision (a) of this section may be exercised by majority vote of the board of trustees which, except as specifically required under sections 10a-109e and 10a-109f, by majority vote of the board of trustees, subject to retaining overall control, responsibility and supervision, may be delegated to the finance committee or any officer, official or trustee of the finance committee or other authorized officer or employee of the university.

(P.A. 95-230, S. 4, 45; May 9 Sp. Sess. P.A. 02-3, S. 1; P.A. 06-134, S. 7; June Sp. Sess. P.A. 07-3, S. 55; June Sp. Sess. P.A. 07-7, S. 58; P.A. 10-104, S. 3; P.A. 11-75, S. 3; P.A. 12-156, S. 47; P.A. 13-233, S. 4; P.A. 14-65, S. 9.)

History: P.A. 95-230 effective June 7, 1995; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a)(10) to delete former bond authorization amount and provide for bond authorizations in the amount of $1,030,000,000 for the fiscal years ending June 30, 1996, to June 30, 2005, and in the amount of $1,250,000,000 for the fiscal years ending June 30, 2006, to June 30, 2015, effective July 1, 2002; P.A. 06-134 amended Subsec. (a)(11) by including total cost basis contracts, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(12) to add proviso that tuition or student fee revenue shall not be used for repairs to correct code violations for certain projects, effective June 26, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a)(10) to extend the time period in Subpara. (B) from June 30, 2015, to June 30, 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a)(10)(B) by increasing cap on amount of borrowing by university to $1,457,000,000 and changing final fiscal year for such borrowing from fiscal year ending June 30, 2016, to fiscal year ending June 30, 2018, effective June 3, 2010; P.A. 11-75 amended Subsec. (a)(10)(B) to increase cap on amount of borrowing by university from $1,457,000,000 to $1,719,900,000, effective July 8, 2011; P.A. 12-156 amended Subsec. (a)(6) by deleting reference to Sec. 10a-9, effective June 15, 2012; P.A. 13-233 amended Subsec. (a)(10)(B) by extending final fiscal year for borrowing from 2018 to 2024, and by increasing cap from $1,719,900,000 to $3,270,900,000, effective July 1, 2013; P.A. 14-65 amended Subsec. (a)(9) by deleting reference to Secs. 10a-150a to 10a-150d re disclosure of gifts from foreign sources, effective July 1, 2014.



Section 10a-109dd - Deferred maintenance needs.

The university, as defined in subdivision (26) of section 10a-109c, shall conduct reviews of deferred maintenance needs at the university and annually submit to the construction management oversight committee established pursuant to section 10a-109bb, an annual budget concerning deferred maintenance, as defined in subdivision (29) of section 10a-109c.

(P.A. 06-134, S. 9.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109e - UConn 2000 infrastructure improvement program.

(a) The university may administer, manage, schedule, finance, further design and construct UConn 2000, to operate and maintain the components thereof in a prudent and economical manner and to reserve for and make renewals and replacements thereof when appropriate, it being hereby determined and found to be in the best interest of the state and the university to provide this independent authority to the university along with providing assured revenues therefor as the efficient and cost effective course to achieve the objective of avoiding further decline in the physical infrastructure of the university and to renew, modernize, enhance and maintain such infrastructure, the particular project or projects, each being hereby approved as a project of UConn 2000, and the presently estimated cost thereof being as follows:

UConn 2000 Project

Phase I
Fiscal Years
1996-1999

Phase II
Fiscal Years
2000-2005

Phase III
Fiscal Years
2005-2024

Academic and Research
Facilities

450,000,000

Agricultural Biotechnology
Facility

9,400,000

Agricultural Biotechnology
Facility Completion

10,000,000

Alumni Quadrant
Renovations

14,338,000

Arjona and Monteith
(new classroom buildings)

66,100,000

Avery Point Campus
Undergraduate and
Library Building

35,000,000

Avery Point Marine
Science Research Center –
Phase I

34,000,000

Avery Point Marine
Science Research Center –
Phase II

16,682,000

Avery Point Renovation

5,600,000

15,000,000

Babbidge Library

0

Balancing Contingency

5,506,834

Beach Hall Renovations

10,000,000

Benton State Art Museum
Addition

1,400,000

3,000,000

Biobehavioral Complex
Replacement

4,000,000

Bishop Renovation

8,000,000

Budds Building
Renovation

2,805,000

Business School
Renovation

4,803,000

Chemistry Building

53,700,000

Commissary Warehouse

1,000,000

Deferred Maintenance/
Code/ADA Renovation
Lump Sum

39,332,000

805,000,000

Deferred Maintenance &
Renovation Lump Sum
Balance

104,668,000

East Campus North
Renovations

11,820,000

Engineering Building
(with Environmental
Research Institute)

36,700,000

Equine Center

1,000,000

Equipment, Library
Collections &
Telecommunications

60,500,000

470,000,000

Equipment, Library
Collections &
Telecommunications
Completion

182,118,146

Family Studies (DRM)
Renovation

6,500,000

Farm Buildings Repairs/
Replacement

6,000,000

Fine Arts Phase II

20,000,000

Floriculture Greenhouse

3,000,000

Gant Building Renovations

34,000,000

Gant Plaza Deck

0

Gentry Completion

10,000,000

Gentry Renovation

9,299,000

Grad Dorm Renovations

7,548,000

Gulley Hall Renovation

1,416,000

Hartford Relocation
Acquisition/Renovation

56,762,020

70,000,000

Hartford Relocation Design

1,500,000

Hartford Relocation
Feasibility Study

500,000

Heating Plant Upgrade

10,000,000

Hilltop Dormitory New

30,000,000

Hilltop Dormitory
Renovations

3,141,000

Ice Rink Enclosure

2,616,000

Incubator Facilities

10,000,000

International House
Conversion

800,000

Intramural, Recreational
and Intercollegiate
Facilities

31,000,000

Jorgensen Renovation

7,200,000

Koons Hall Renovation/
Addition

7,000,000

Lakeside Renovation

3,800,000

Law School Renovations/
Improvements

15,000,000

Library Storage Facility

5,000,000

Litchfield Agricultural
Center – Phase I

1,000,000

Litchfield Agricultural
Center – Phase II

700,000

Manchester Hall
Renovation

6,000,000

Mansfield Apartments
Renovation

2,612,000

Mansfield Training School
Improvements

27,614,000

29,000,000

Natural History Museum
Completion

4,900,000

North Campus Renovation

2,654,000

North Campus Renovation
Completion

21,049,000

North Hillside Road
Completion

11,500,000

North Superblock Site
and Utilities

8,000,000

Northwest Quadrant
Renovation

2,001,000

Northwest Quadrant
Renovation

15,874,000

Observatory

1,000,000

Old Central Warehouse

18,000,000

Parking Garage #3

78,000,000

Parking Garage – North

10,000,000

Parking Garage – South

15,000,000

Pedestrian Spinepath

2,556,000

Pedestrian Walkways

3,233,000

Psychology Building
Renovation/Addition

20,000,000

Residential Life Facilities

162,000,000

Roadways

10,000,000

School of Business

20,000,000

School of Pharmacy/
Biology

3,856,000

School of Pharmacy/
Biology Completion

61,058,000

Shippee/Buckley
Renovations

6,156,000

Social Science K Building

20,964,000

South Campus Complex

13,127,000

Stamford Campus
Improvements/Housing

13,000,000

Stamford Downtown
Relocation – Phase I

45,659,000

Stamford Downtown
Relocation – Phase II

17,392,000

Storrs Hall Addition

4,300,000

Student Health Services

12,000,000

Student Union Addition

23,000,000

Support Facility
(Architectural and
Engineering Services)

2,000,000

Technology Quadrant –
Phase IA

38,000,000

Technology Quadrant –
Phase IB

16,611,000

Technology Quadrant –
Phase II

72,000,000

Technology Quadrant –
Phase III

15,000,000

Torrey Life Science
Renovation

17,000,000

Torrey Renovation
Completion and Biology
Expansion

42,000,000

Torrington Campus
Improvements

1,000,000

Towers Renovation

17,794,000

UConn Products Store

1,000,000

Undergraduate Education
Center

650,000

Undergraduate Education
Center

7,450,000

Underground Steam &
Water Upgrade

3,500,000

Underground Steam &
Water Upgrade
Completion

9,000,000

University Programs
Building – Phase I

8,750,000

University Programs
Building – Phase II
Visitors Center

300,000

Waring Building
Conversion

7,888,000

Waterbury Downtown
Campus

3,000,000

Waterbury Property
Purchase

325,000

West Campus Renovations

14,897,000

West Hartford Campus
Renovations/
Improvements

25,000,000

White Building Renovation

2,430,000

Wilbur Cross Building
Renovation

3,645,000

Young Building
Renovation/Addition

17,000,000

HEALTH CENTER

CLAC Renovation
Biosafety Level 3 Lab

14,000,000

Deferred Maintenance/
Code/ADA Renovation
Sum – Health Center

61,000,000

Dental School Renovation

5,000,000

Equipment, Library
Collections and
Telecommunications –
Health Center

75,000,000

Library/Student Computer
Center Renovation

5,000,000

Main Building Renovation

125,000,000

Medical School Academic
Building Renovation

9,000,000

Parking Garage – Health
Center

8,400,000

Research Tower

60,000,000

Support Building
Addition/Renovation

4,000,000

The University of
Connecticut
Health Center
New Construction and
Renovation

394,900,000

Planning and Design Costs

25,000,000

Total – Storrs and Regional
Campus Project List

2,583,000,000

Total – Health Center
Project List

786,300,000

TOTAL

382,000,000

868,000,000

3,369,300,000

(b) The plan of funding UConn 2000 shall be the proceeds of general obligation bonds of the state in an amount authorized before June 7, 1995, and the proceeds of securities subject to the authorized funding amount established in subdivision (10) of subsection (a) of section 10a-109d and the proceeds of the Special External Gift Fund becoming available to the university pursuant to section 10a-109i.

(c) The amount of the state debt service commitment in each fiscal year shall be pledged by the university for the punctual payment of special debt service requirements as the same arise and shall become due and payable. As part of the contract of the state with the holders of the securities secured by the state debt service commitment and pursuant to section 10a-109u, appropriation of all amounts of the state debt service commitment is hereby made out of the resources of the General Fund and the Treasurer shall pay such amount in each fiscal year, to the paying agent on the securities secured by the state debt service commitment or otherwise as the Treasurer shall provide. The university shall be entitled to rely on the amount of the state debt service commitment and minimum state operating provision as and for assured revenues in any financing transaction proceeding, provided, to the extent any such proceeding includes reliance on such state debt service commitment and such minimum state operating provision, the university commits to a rate covenant and covenants, in substance, with the state and the holders of its securities to the effect that as long as any securities thereunder are outstanding that it has established and will charge, collect and increase, from time to time, and in time tuition fees and charges for its educational services, its auxiliary enterprises, including dormitory housing, food services and sale of textbooks and use of the physical university plant and for all other services and goods provided by the university, the amount of which, together with other assured revenues or other revenues otherwise available to the university including proceeds available from the Special External Gift Fund shall in each of its fiscal years be sufficient to pay when due, the special debt service requirements on outstanding securities and to permit the university to operate and maintain itself as an institution dedicated to excellence in higher education and to operate and maintain the physical university plant in sound operating condition and to otherwise permit the performance of all covenants included in the financing documents.

(d) With respect to UConn 2000 and within the authorized funding amount, the university may, from time to time, and shall whenever appropriate or necessary, revise, delete and add a particular project or projects, provided (1) a formal approving vote of its board of trustees shall be needed for a material revision, deletion or addition dictated by a change in university planning as determined by its board of trustees or otherwise necessary because of reasons beyond the control of the university, (2) any material revision shall be subject only to such formal approval of the board of trustees as long as the board finds and determines that such revision is consistent with the intent or purpose of the original project, (3) a material addition or deletion shall be conditioned not only upon such formal approval of the board of trustees but also upon a request by the board of trustees for, and enactment of, a subsequent public or special act approving such addition or deletion, if such addition is to add a project not outlined in subsection (a) of this section or the deletion is the deletion of a project outlined in subsection (a) of this section, and (4) no revision, addition or deletion shall reduce the amount of any state debt service commitment. Further, with respect to UConn 2000 and subject to the limitations in the authorized funding amount, the university may determine the sequencing and timing of such project or projects, revise estimates of cost and reallocate from any amounts estimated in subdivision (a) of this section, for one or more projects to one or more other projects then constituting a component of UConn 2000 as long as, at the time of such reallocation, it has found that any such project to which a reallocation is made has been revised or added in accordance with this section and such project from which a reallocation is made either has been so revised or added and can be completed within the amounts remaining allocated to it, or has been so deleted. University actions under this section shall be included in reports to the General Assembly under section 10a-109y.

(e) Until such time as the State Bond Commission allocates the bonds authorized pursuant to section 10a-109gg for the UConn health network initiatives, the university shall not expend any funds authorized by subdivision (10) of subsection (a) of section 10a-109d, subsection (a) of this section or subdivision (1) of subsection (a) of section 10a-109g for The University of Connecticut Health Center new construction and renovation, except for twenty-five million dollars for planning and design costs.

(f) The University of Connecticut Health Center shall (1) contribute not less than sixty-nine million dollars of funds from operations, special eligible gifts or other sources toward The University of Connecticut Health Center new construction and renovation, and (2) provide for construction of a new ambulatory care center through debt or equity financing obtained from one or more private developers who contract with the university to construct such new ambulatory care center.

(g) Notwithstanding the provisions of subsection (d) of this section, within the authorized funding amount, the university may revise, delete or add a particular project or projects to finance implementation of an electronic medical records system at The University of Connecticut Health Center, provided a formal approving vote of its board of trustees shall be needed. University actions under this subsection shall be included in reports to the General Assembly at the time and in the manner set forth in subsection (c) of section 10a-109x.

(P.A. 95-230, S. 5, 45; P.A. 96-244, S. 39, 63; May 9 Sp. Sess. P.A. 02-3, S. 2; P.A. 06-196, S. 72; P.A. 07-108, S. 5; June Sp. Sess. P.A. 07-7, S. 59; P.A. 10-104, S. 4, 5; P.A. 11-75, S. 4; P.A. 13-233, S. 5; June Sp. Sess. P.A. 15-1, S. 231.)

History: P.A. 95-230 effective June 7, 1995; P.A. 96-244 amended Subsec. (a) to change the estimated cost of the Business School renovation from $48,030,000 to $4,803,000, effective July 1, 1996; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a) to revise the list of projects and amounts in Phase II and to add the project list and amounts for Phase III, effective July 1, 2002; P.A. 06-196 made technical changes in Subsecs. (c) and (d), effective June 7, 2006; P.A. 07-108 amended Subsec. (a) to revise list of projects and amounts in Phase III, effective July 1, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a) to extend the end year for Phase III from 2015 to 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a) by adding $207,000,000 for The University of Connecticut Health Center new construction and renovation to estimated cost of Phase III, reallocating $25,000,000 in Phase III from estimated cost of main building renovation to new estimated planning and design costs for The University of Connecticut Health Center and extending Phase III to fiscal year 2018, and added Subsec. (e) re plan for funding The University of Connecticut Health Center new construction and renovation and Subsec. (f) re expenditure of funds contingent upon availability of federal, private or other nonstate money and allocation of bonds, with exception of $25,000,000 authorized for planning and design costs, effective June 3, 2010; P.A. 11-75 amended Subsec. (a) to increase estimated cost in Phase III of main building renovation from $50,000,000 to $125,000,000 and of The University of Connecticut Health Center new construction and renovation from $207,000,000 to $394,900,000 and to add such increases to project list total and total amounts, deleted former Subsec. (e) re plan of funding, redesignated existing Subsec. (f) as Subsec. (e) and made conforming and technical changes therein, and added new Subsec. (f) to require The University of Connecticut Health Center to contribute not less than $69,000,000 of funds toward new construction and renovation and provide for construction of new ambulatory care center through private debt or equity financing, effective July 8, 2011; P.A. 13-233 amended Subsec. (a) to extend end year for Phase III from 2018 to 2024, and, in Phase III, to add $450,000,000 for academic and research facilities, to add $15,000,000 for Avery Point renovation, to increase from $215,000,000 to $805,000,000 the amount for deferred maintenance/Code/ADA renovation lump sum, to increase from $200,000,000 to $470,000,000 the amount for equipment, library collections & telecommunications, to add $70,000,000 for Hartford relocation acquisition/renovation, to increase from $15,000,000 to $78,000,000 the amount for parking garage #3, to increase from $90,000,000 to $162,000,000 the amount for residential life facilities, to increase from $3,000,000 to $13,000,000 the amount for Stamford campus improvements and add housing at Stamford campus to list, to increase from $50,000,000 to $61,000,000 the amount for deferred maintenance/Code/ADA renovation sum-Health Center, to increase Storrs and Regional campus project list total from $1,043,000,000 to $2,583,000,000, to increase Health Center project list total from $775,300,000 to $786,300,000, and to increase total from $1,818,300,000 to $3,369,300,000, effective July 1, 2013; June Sp. Sess. P.A. 15-1 added Subsec. (g) re implementation of an electronic medical records system at The University of Connecticut Health Center, effective July 1, 2015.



Section 10a-109ee - Expenditure of deferred maintenance funds.

The university, as defined in subdivision (26) of section 10a-109c, shall provide that all funds allocated to UConn 2000, as defined in subdivision (25) of section 10a-109c, for the purpose of deferred maintenance, as defined in subdivision (29) of section 10a-109c, shall be expended for such purpose.

(P.A. 06-134, S. 13.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109f - Financing transactions. Submission of resolutions to the Governor.

(a) The university may, when directed by vote of its board of trustees, borrow money and enter into financing transactions proceedings in anticipation of assured revenues, project revenues or other funding sources in the name of the university, on behalf of the state, and issue securities in connection with such proceedings, as follows: (1) To finance the cost of UConn 2000 or any one project thereof, or more than one, or any combination of projects thereof; (2) to refund securities issued pursuant to sections 10a-109a to 10a-109y, inclusive; and (3) to refund any such refunding borrowings. All securities issued in connection with assured revenues, project revenues, or other funding sources financing transaction proceedings entered into pursuant to this section shall be authorized by a resolution approved by not less than a majority vote of its board of trustees. Nothing in this subsection shall increase the annual or aggregate cap on the amount of securities the special debt service requirements of which are secured by the state debt service commitment pursuant to section 10a-109g.

(b) The board of trustees shall submit each resolution for the issuance of securities approved pursuant to subsection (a) of this section, to the Governor accompanied by a summary report of the estimated total completion costs of projects that will not be completed within the issuance which is the subject of the resolution. The Governor may, not later than thirty days after such submission, disapprove such resolution by notifying the board in writing of his disapproval and the reasons for it. If the Governor does not act within such thirty-day period, the resolution is deemed approved.

(P.A. 95-230, S. 6, 45; May 9 Sp. Sess. P.A. 02-3, S. 3; P.A. 14-98, S. 29.)

History: P.A. 95-230 effective June 7, 1995; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a) to delete former Subdiv. (2) authorizing certain deficit financing and to redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3), effective July 1, 2002; P.A. 14-98 amended Subsec. (a) to delete “and subject to the limitations in the authorized funding amount”, to add references to “other funding sources” and to add provision re nothing in subsection to increase the annual or aggregate cap pursuant to Sec. 10a-109g, effective May 22, 2014.



Section 10a-109ff - Temporary assignment of personnel to Department of Administrative Services.

The Commissioner of Administrative Services and the president of The University of Connecticut shall enter into and maintain a memorandum of understanding that shall provide for the temporary assignment of personnel from The University of Connecticut at Storrs Division of Public Safety to the Department of Administrative Services for the purpose of ensuring compliance with the Fire Safety Code and the State Building Code with respect to buildings or building projects that (1) are part of UConn 2000, as defined in subdivision (25) of section 10a-109c, (2) do not meet threshold limits, as defined in section 29-276b, and (3) are initiated during the period of time in which the memorandum is in effect.

(P.A. 06-134, S. 12; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 06-134 effective July 1, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10a-109g - Terms of financing transactions.

(a)(1) The university is authorized to provide by resolution, at one time or from time to time, for the issuance and sale of securities, in its own name on behalf of the state, pursuant to section 10a-109f. The board of trustees of the university is hereby authorized by such resolution to delegate to its finance committee such matters as it may determine appropriate other than the authorization and maximum amount of the securities to be issued, the nature of the obligation of the securities as established pursuant to subsection (c) of this section and the projects for which the proceeds are to be used. The finance committee may act on such matters unless and until the board of trustees elects to reassume the same. The amount of securities the special debt service requirements of which are secured by the state debt service commitment that the board of trustees is authorized to provide for the issuance and sale in accordance with this subsection shall be capped in each fiscal year in the following amounts, provided, to the extent the board of trustees does not provide for the issuance of all or a portion of such amount in a fiscal year, all or such portion, as the case may be, may be carried forward to any succeeding fiscal year and provided further, the actual amount for funding, paying or providing for the items described in subparagraph (C) of subdivision (10) of subsection (a) of section 10a-109d may be added to the capped amount in each fiscal year:

Fiscal Year

Amount

1996

$112,542,000

1997

112,001,000

1998

93,146,000

1999

64,311,000

2000

130,000,000

2001

100,000,000

2002

100,000,000

2003

100,000,000

2004

100,000,000

2005

100,000,000

2006

79,000,000

2007

89,000,000

2008

115,000,000

2009

140,000,000

2010

0

2011

138,800,000

2012

157,200,000

2013

143,000,000

2014

204,400,000

2015

315,500,000

2016

312,100,000

2017

240,400,000

2018

295,500,000

2019

251,000,000

2020

269,000,000

2021

191,500,000

2022

144,000,000

2023

112,000,000

2024

73,500,000

(2) Subject to amount limitations of such capping provisions in subdivision (1) of this subsection and following approval of such resolution as provided in subsection (b) of section 10a-109f, the principal amount of the securities authorized therein for such project or projects shall be deemed to be an appropriation and allocation of such amount for such project or projects, respectively, and such approval by the Governor of such resolution shall be deemed the allotment by the Governor of such capital outlays within the meaning of section 4-85 and the university (A) may award a contract or contracts and incur an obligation or obligations with respect to each such project or projects authorized pursuant to and within the amount authorized in such resolution, notwithstanding that such contract or obligation may at any particular time exceed the amount of the proceeds from the sale of securities theretofore received by the university, and (B) may issue and sell securities respecting such contracts or obligations referred to in subparagraph (A) only at such time or times as shall be needed to have the proceeds thereof available to pay requisitions expected thereunder within the year following issuance of such securities and to provide for costs of UConn 2000 of not more than twenty per cent in excess and regardless of such anticipated cash expenditure requirements but subject to section 10a-109q, provided the amount needed for funding, paying or providing for the items described in subparagraph (B) of subdivision (10) of subsection (a) of section 10a-109d may be added to the amount of securities so issued.

(b) After issuance, all securities of the university shall be conclusively presumed to be fully and duly authorized and issued under the laws of the state, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the university.

(c) Securities issued by the university may be issued under an indenture of trust or bond resolution, shall be general obligations of the university, for which its full faith and credit shall be pledged, payable out of any revenues or other assets, receipts, funds or moneys of the university and may be additionally secured by a pledge of revenues to be derived from the operation of a project, by assured revenues and by other assets other than a mortgage, subject only to any agreements with the holders of particular securities pledging any particular assets, revenues, receipts, funds or moneys, unless the university shall otherwise expressly provide by the indenture or resolution that such securities shall be special obligations of the university payable solely from any revenues or other assets, including project revenues, such assured revenues that may be restricted by the terms of receipt thereof to a particular project or projects to be financed by such special obligations subject only to any agreements with the holders of particular securities pledging any particular assets, revenues, receipts, funds or moneys. The form of the master resolution or indenture for securities, the special debt service requirements for which, are secured by the state debt service commitment and containing the state covenant pursuant to section 10a-109u shall be approved by the State Bond Commission prior to the first issue of such securities and any substantive amendment thereof shall also be approved by the State Bond Commission. At such time as the master resolution or indenture is submitted to the State Bond Commission the university shall file with the State Bond Commission the list of projects to be financed by securities secured by the state debt service commitment for the second phase of UConn 2000. The form of the master resolution or indenture for securities for the third phase of UConn 2000, the special debt requirements for which are secured by the state debt service commitment and containing the state covenant pursuant to section 10a-109u, shall be approved by the State Bond Commission prior to the first issue of such securities and any substantive amendment thereof shall also be approved by the State Bond Commission. At such time as the master resolution or indenture for the third phase of UConn 2000 is submitted to the State Bond Commission, the university shall file with the State Bond Commission the list of projects to be financed by securities secured by the state debt service commitment for the third phase of UConn 2000.

(d) The resolution or indenture pursuant to which securities are issued shall provide for the dates of the securities, the maturity dates, which in the case of securities issued to finance equipment and collections, shall not exceed five years and, in the case of securities issued for any other purpose shall not exceed thirty years from their dated dates, the special debt service requirements and dates thereof, the rate or rates of interest or the manner of varying or determining such rate or rates, the cash flow requirements to cover the cost of UConn 2000 or components thereof to be funded from the proceeds of such securities, and by whom, on behalf of the university, such securities shall be delivered, signed or countersigned, and by whom, on behalf of the university, disbursements and investments may be made and all other particulars thereof and may contain for the benefit of holders, from time to time and as a contract therewith, any agreements and the provisions deemed necessary or appropriate by the university in connection with the issuance of such securities and may provide for the terms and security thereof, including, without limitation, (1) terms and pledges respecting assured revenues or project revenues and respecting the fixing and collection of other revenues of the university or from any project covered by such resolution or indenture provisions, if any; (2) provisions respecting custody of the proceeds from the sale of such securities; (3) provisions for the investment and reinvestment of proceeds of the securities until used to pay costs of a project and for the disposition of any excess proceeds of the securities or investment earnings thereon; (4) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and, subject to the approval of the State Treasurer under section 10a-109j, agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (5) provisions for the collection, custody, investment, reinvestment and use of revenues or other receipts, funds or moneys pledged therefor; (6) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the university in such amounts as the university may establish and the requirements, investments and application thereof; (7) covenants for the establishment of pledged revenue coverage requirements for such securities; (8) covenants for the establishment of maintenance and insurance requirements with respect to a project or projects; (9) provision for the issuance of additional securities on a parity with securities theretofore issued, including establishment of coverage requirements with respect thereto; (10) the terms to be incorporated in any loan of the proceeds of such securities, and in any lease of a project or projects; (11) the creation and maintenance of special funds from the revenues of a project or projects; (12) the rights and remedies available to the holder or holders of securities in the event of default, the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the university may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any securities and limiting or abrogating the right of the holders of any securities of the university to appoint a trustee under sections 10a-109a to 10a-109y, inclusive, or limiting the rights, powers and duties of such trustee; (13) provision for a trust indenture by and between the university and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any revenues, assets or income from assets to which or in which the university has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any securities and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of securities of the university and may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the university, persons and collective holders of securities of the university and the trustee; (14) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any securities of the university or to maintain the federal or state tax exemption thereon, or which, in the discretion of the university, will tend to make any securities to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated above; (15) and any other matters of like or different character, which in any way affect the security or protection of the securities of the university, all as the university shall deem advisable and not in conflict with the provisions of sections 10a-109a to 10a-109y, inclusive.

(e) Securities issued under authority of sections 10a-109a to 10a-109y, inclusive, shall be sold by the Treasurer of the state, on behalf of the university, subject in all respects to the indenture of trust or bond resolution approved by the university respecting the securities to be sold, at public or private sale at such price, whether par, premium or discount, and at such time or times, subject in each fiscal year to the cash flow requirements of the university to cover the cost of UConn 2000, as may be determined in the best interest of the state and university by the Treasurer and evidenced by his execution of a certificate of determination to be filed with the university and the secretary of the State Bond Commission upon completion of the sale pursuant to subsection (f) of this section. All costs of issuance in connection with the authorization, sale and issuance of the securities, including interest during construction of any projects being financed with the proceeds thereof, costs and expenses of financial advisers, underwriters, counsel, initial trustee, interest rate protection, credit enhancement, liquidity, letter of credit, and ratings, if any, shall be paid from the proceeds and accrued interest of the securities unless the university determines to pay any of such costs and expenses out of other funds available to it.

(f) The Treasurer shall set the terms and provisions of the sale of any securities, receive bids or proposals, award and sell any securities, and take all other action appropriate or necessary in connection therewith including rejecting any bid or proposal not meeting the sale requirements, in conjunction with the board of trustees of the university which is hereby authorized by a majority vote to delegate such matters to its finance committee or to any officer, official or trustee serving on such finance committee.

(g) The proceeds of the securities of any issue shall be used solely for the purpose or purposes identified in the master indenture, and shall be disbursed in such manner and under such restrictions, if any, as the university may provide in the resolution authorizing the issuance of such securities or in the indenture or resolution securing the same. The resolution providing for the issuance of securities, and any indenture or resolution securing such securities, may contain such limitations upon the issuance of additional securities as the university may deem proper, and such additional securities shall be issued under such restrictions and limitations as may be prescribed by such indenture or resolution, provided, no such resolution or indenture shall include a covenant committing the university to the issuance of additional securities secured by a pledge of the state debt service commitment. The university may provide for the replacement of any securities which become mutilated, or are destroyed, stolen or lost. Securities may be issued under sections 10a-109a to 10a-109y, inclusive, without obtaining the consent of any department, division, commission, board, bureau, or agency of the state and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by sections 10a-109a to 10a-109y, inclusive.

(h) Money borrowed and securities issued and delivered by the university shall not constitute a debt or liability of the state or of any municipality or any political subdivision of the state, but shall be payable solely from the resources of the university described in and pursuant to the indenture of trust or resolution under which they are issued, and all such securities shall contain on their face a statement to that effect. The borrowing of money and the issuance of securities by the university shall not directly or indirectly or contingently obligate the state or any municipality or political subdivision to levy or to pledge any form of taxation and such securities shall not constitute an indebtedness of the state within the meaning of any constitutional or statutory debt limitation or restriction and accordingly, shall not be subject to any statutory limitation on the indebtedness of the state and such securities, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation, except that the amount of securities in each fiscal year in which the General Assembly has authorized the board of trustees to provide for the issuance and sale of securities pursuant to subsection (a) of this section for purposes of section 3-21, but subject to the exclusions or deductions provided in said section 3-21, shall be deemed to be indebtedness of the state until deemed paid or retired. For any years for which there is not an estimate of net tax revenues, the Wharton Econometric Forecasting Associates projection of consumer price index growth shall be applied to the most recently adopted state revenue estimate and shall be deemed to satisfy the provisions of subsection (d) of said section 3-21.

(i) In connection with the issuance of securities, the university may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of securities, to the extent provided in the resolution of the university authorizing the issuance thereof, and (3) any other moneys which may be made available to the university for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this subsection, except as provided in this subsection, shall be used solely for the payment of the principal of special obligation securities of the university secured by such special capital reserve fund as the same become due, the purchase of such special obligation securities of the university, the payment of interest on such special obligation securities of the university or the payment of any redemption premium required to be paid when such special obligation securities are redeemed prior to maturity; provided the university may provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund installment in the succeeding calendar year on the special obligation securities of the university then outstanding and secured by such special capital reserve fund or such lesser amount specified by the university in its resolution authorizing the issuance of any such special obligation securities, such amount being referred to in this subsection as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such special obligation securities of the university secured by such special capital reserve becoming due and for the payment of which other moneys of the university are not available. The university may provide that it shall not issue special obligation securities at any time if the required minimum capital reserve on the special obligation securities outstanding and the special obligation securities then to be issued and secured by a special capital reserve fund will exceed the amount of such special capital reserve fund at the time of issuance, unless the university, at the time of the issuance of such special obligation securities, shall deposit in such special capital reserve fund from the proceeds of the special obligation securities so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairperson of the board of trustees to the Secretary of the Office of Policy and Management and Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the university for deposit therein. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at amortized costs. Nothing contained in this section or section 10a-105 shall preclude the university from establishing and creating other debt service reserve funds in connection with the issuance of securities of the university. Subject to any agreement or agreements with holders of outstanding special obligation securities of the university, any amount or amounts allotted and paid to the university by the state pursuant to this section shall be repaid to the state from moneys of the university at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all special obligation securities of the university theretofore issued on the date or dates such amount or amounts are allotted and paid to the university or thereafter issued, together with interest on such special obligation securities, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. A special capital reserve fund shall not be created, established or applicable or available pursuant to this subsection unless the board of trustees of the university is of the opinion and determines its self-sufficiency in that (A) project revenues or assured revenues, other than those to be derived from the state debt service commitment and the minimum state operating provision, and as a result of the implementation of its rate covenant, are estimated and expected, assuming continued compliance by the state and the university with the provisions of sections 10a-109a to 10a-109y, inclusive, be sufficient (i) to pay the applicable special debt service requirements on special obligation securities, (ii) to establish, increase and maintain any reserves deemed by the university to be advisable to secure the payment of the special debt service requirements on such special obligation securities and to maintain its renewal and replacement fund and (iii) to operate and maintain in a prudent and economical manner the physical infrastructure of the university and (B) the university has recently reviewed and resolved that it is in compliance with its rate covenant referred to in section 10a-109e. Prior to the issuance of special obligation securities, the security for which is to be enhanced by such a special capital reserve fund, the aforementioned self-sufficiency finding by the university shall be submitted to and confirmed as not unreasonable or arbitrary in the certificate of determination referred to in subsection (e) of this section by the Treasurer of the state. In addition, a special capital reserve fund shall be used only if such use improves or is essential to the rating of the securities or provides interest savings as determined by the Treasurer of the state. The provisions of this subsection respecting the creation, establishment and enhancement of a special capital reserve fund shall not be available or applicable to any general obligation securities issued by the university pursuant to sections 10a-109a to 10a-109y, inclusive.

(P.A. 95-230, S. 7, 45; P.A. 96-180, S. 134, 166; P.A. 98-124, S. 6, 12; May 9 Sp. Sess. P.A. 02-3, S. 4–6; P.A. 06-196, S. 73; June Sp. Sess. P.A. 07-7, S. 54; P.A. 10-104, S. 6; P.A. 11-75, S. 5; P.A. 13-233, S. 6; P.A. 14-5, S. 1; May Sp. Sess. P.A. 16-4, S. 246.)

History: P.A. 95-230 effective June 7, 1995 (Revisor's note: In Subsec. (g), the phrase “securities which become mutilated or be destroyed, stolen or lost” was replaced editorially by the Revisors with “securities which become mutilated, or are destroyed, stolen or lost” for grammatical accuracy); P.A. 96-180 made a technical change in Subsec. (a)(1), effective June 3, 1996; P.A. 98-124 modified Subdiv. (4) to include agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a)(1) to revise the amount authorized for fiscal year 2005, to provide for authorized amounts for fiscal years 2006 to 2015 and to make a technical change, amended Subsec. (c) to add provisions re approval of the master resolution or indenture by the State Bond Commission and amended Subsec. (g) to provide for use of the proceeds of any bond issues for purposes identified in the master indenture, effective July 1, 2002; P.A. 06-196 made technical changes in Subsec. (g), effective June 7, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a)(1) to revise amounts authorized for fiscal years 2008 to 2015, and to include authorization of $90,900,000 for fiscal year 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a)(1) by authorizing securities in capped amounts of $116,000,000 in fiscal year 2017 and $91,000,000 in fiscal year 2018, reducing authorized capped amount of securities in fiscal year 2010 to $0, reducing authorized capped amount of securities in fiscal year 2011 to $138,800,000 and increasing authorized capped amounts of securities to $157,200,000 in fiscal year 2012, $143,000,000 in fiscal year 2013, $140,000,000 in fiscal year 2014, $128,500,000 in fiscal year 2015 and $119,500,000 in fiscal year 2016, effective June 3, 2010; P.A. 11-75 amended Subsec. (a)(1) to remove reference to repealed Sec. 10a-109ll and increase authorized capped amounts of securities from $140,000,000 to $198,000,000 in fiscal year 2014, from $128,500,000 to $208,500,000 in fiscal year 2015, from $119,500,000 to $199,500,000 in fiscal year 2016, and from $116,000,000 to $160,900,000 in fiscal year 2017, effective July 8, 2011; P.A. 13-233 amended Subsec. (a)(1) by increasing authorized amount in fiscal year 2014 from $198,000,000 to $204,400,000, in fiscal year 2015 from $208,500,000 to $315,500,000, in fiscal year 2016 from $199,500,000 to $312,100,000, in fiscal year 2017 from $160,900,000 to $266,400,000, and in fiscal year 2018 from $91,000,000 to $269,500,000, and by adding authorized amounts for fiscal years 2019 to 2024, effective July 1, 2013; P.A. 14-5 amended Subsec. (g) by deleting prohibition against the university leasing, financing or lease-financing land or buildings outside the Storrs campus through any other state agency or quasi-public agency in certain situations, effective May 8, 2014; May Sp. Sess. P.A. 16-4 amended Subsec. (a)(1) by reducing capped amount of securities in fiscal year 2017 from $266,400,000 to $240,400,000 and increasing capped amount of securities in fiscal year 2018 from $269,500,000 to $295,500,000, effective July 1, 2016.



Section 10a-109gg - Issuance of bonds for UConn health network initiatives.

(a) The State Bond Commission shall have power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding twenty-two million dollars.

(b) The proceeds of the sale of the bond issuance described in subsection (a) of this section shall be used by the Office of Policy and Management, in consultation with the chairperson of the Board of Trustees of the university, for the purpose of the UConn health network initiatives in the following manner: (1) Five million dollars of such proceeds shall be used by Hartford Hospital to develop a simulation and conference center on the Hartford Hospital campus to be run exclusively by Hartford Hospital, (2) five million dollars of such proceeds shall be used to fulfill the initiative for a primary care institute on the Saint Francis Hospital and Medical Center campus, (3) five million dollars of such proceeds shall be used to fulfill the initiatives for a comprehensive cancer center and The University of Connecticut-sponsored health disparities institute; (4) five million dollars of such proceeds shall be used to fulfill the initiatives for the planning, design, land acquisition, development and construction of (A) a cancer treatment center to be constructed by, or in partnership with, The Hospital of Central Connecticut, provided such cancer treatment center is located entirely within the legal boundaries of the city of New Britain, (B) renovations and upgrades to the oncology unit at The Hospital of Central Connecticut, and (C) if certificate of need approval is received pursuant to the provisions of subsection (b) of section 10a-109ii, a Permanent Regional Phase One Clinical Trials Unit located at The Hospital of Central Connecticut in New Britain; and (5) two million dollars of such proceeds shall be used to fulfill the initiatives for patient room renovations at Bristol Hospital. In the event that the cancer treatment center authorized pursuant to subdivision (4) of this subsection is built in whole or in part outside the legal boundaries of the city of New Britain, The Hospital of Central Connecticut shall repay the entire amount of the proceeds used to fulfill the initiatives for the planning, design, development and construction of such center.

(c) The provisions of section 3-20 or the exercise of any right or power granted pursuant to said section that are not inconsistent with the provisions of sections 10a-109b to 10a-109e, inclusive, 10a-109g, 10a-109n, 10a-109gg to 10a-109mm, inclusive, and 32-41s are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to subsections (a) and (b) of this section. Temporary notes issued in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of the bonds described in subsections (a) and (b) of this section shall be authorized, except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization that (1) has been signed by the secretary or by or on behalf of the university, and (2) contains such other terms and conditions as the commission, in its discretion, may require.

(P.A. 10-104, S. 8; 10-179, S. 81; P.A. 11-75, S. 6.)

History: P.A. 10-104 effective June 3, 2010; P.A. 10-179 amended Subsec. (b) by providing that from proceeds of sale of bond issuance, $5,000,000 shall be used by Hartford Hospital to develop simulation and conference center to be run exclusively by Hartford Hospital, $5,000,000 shall be used for primary care institute, and $10,000,000 shall be used for institute for clinical and translational science, and by making conforming changes effective May 7, 2010; P.A. 11-75 amended Subsec. (a) to decrease aggregate amount from $30,000,000 to $22,000,000, amended Subsec. (b)(3) to delete provisions re institute for clinical and translational science and $5,000,000 of proceeds to be used to fulfill initiatives for such institute, deleted former Subsec. (b)(4) re Connecticut Institute for Nursing Excellence, redesignated existing Subsec. (b)(5) and (6) as Subsec. (b)(4) and (5), deleted former Subsec. (d)(2) re $100,000,000 of federal, private or nonstate money and redesignated existing Subsec. (d)(3) as Subsec. (d)(2), effective July 8, 2011.



Section 10a-109h - Security for indebtedness; indenture.

(a) Any pledge made by the university pursuant to section 10a-109g is and shall be deemed a statutory lien. Such lien shall be valid and binding from the time when the pledge is made. The lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the university, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code to the contrary, neither sections 10a-109a to 10a-109y, inclusive, the indenture or resolution, nor any other instrument by which a pledge is created need be recorded. Any revenues or other receipts, funds, moneys, personal property of fixtures so pledged and thereafter received by the university shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens, including without limitation the liens of persons who, in the ordinary course of business, furnish services or materials in respect of such assets.

(b) All expenses incurred in carrying out the indenture, any financing document or resolution may be treated as a part of operating expenses of the university unless otherwise paid as part of the special debt service requirements in accordance with the financing transaction proceedings.

(c) Whether or not any securities issued pursuant to sections 10a-109a to 10a-109y, inclusive, are of the form and character to qualify as negotiable instruments under the terms of title 42a, the securities are hereby made negotiable instruments within the meaning of and for all purposes of said title 42a, subject only to the provisions of the securities.

(P.A. 95-230, S. 8, 45; P.A. 01-132, S. 153; May Sp. Sess. P.A. 04-2, S. 57.)

History: P.A. 95-230 effective June 7, 1995; P.A. 01-132 amended Subsec. (a) to replace provision that any pledge made by the university “is and shall be deemed a statutory lien as provided in subsection (2) of section 42a-9-102” with provision that such pledge “is and shall be deemed a statutory lien and, except as expressly provided in this section, is governed by article 9 of title 42a”; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to delete provision making pledges under section subject to article 9 of the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10a-109hh - Bonds issued for UConn health network initiatives to be general obligations.

The bonds issued pursuant to section 10a-109gg shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 10-104, S. 9.)

History: P.A. 10-104 effective June 3, 2010.



Section 10a-109i - Special External Gift Fund. Endowment Fund for The University of Connecticut. Endowment fund state grant.

(a)(1) There is hereby created a Special External Gift Fund to encourage special eligible gifts from the private sector, to be used by the university in furtherance of UConn 2000 pursuant to sections 10a-109a to 10a-109y, inclusive. The fund shall be administered by the board of trustees, or by the finance committee if so delegated by the board of trustees. Notwithstanding the provisions of subsection (b) of section 10a-105 or any other provision of the general statutes, there shall be deposited into the fund: (A) Special eligible external gift fund moneys in an amount equal to the special eligible gifts, and (B) interest or other income earned on the investment of moneys in the Special External Gift Fund pending transfer or use of such moneys pursuant to sections 10a-109a to 10a-109y, inclusive.

(2) Moneys in the Special External Gift Fund may be used to pay costs in connection with any UConn 2000 project or projects and may be added to state or other moneys available or becoming available for any such project; any moneys in the Special External Gift Fund not used to pay costs in connection with any such project or projects may be used to meet special debt service requirements on outstanding securities or for purchase or redemption and cancellation of such securities or by payment thereof at maturity.

(3) The board of trustees shall adopt guidelines with respect to the solicitation of special eligible gifts from private donors. The adoption of such guidelines shall not constitute regulation making as defined in and prescribed by chapter 54.

(b) (1) A permanent Endowment Fund for The University of Connecticut shall be confirmed, established or created to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, which shall be deposited in the university or in a foundation operating pursuant to sections 4-37e and 4-37f consistent with the deposit of endowment fund eligible gifts, and the net earnings on the principal of which are to be dedicated and made available to the university for endowed professorships, scholarships and programmatic enhancements. The fund shall be administered by the board of trustees, or by a nonprofit entity entrusted for such purpose and created or to be created and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and university so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from federal taxation under such code and shall, in any event, be held in a trust fund with a bank or trust company separate and apart from all other funds and accounts of the state and university. There shall be deposited into the fund: (A) Endowment fund eligible gifts, (B) endowment fund state grants and (C) interest or other income earned on the investment of moneys in the endowment fund pending application or transfer or use of earnings on the principal thereof for the purposes identified in this subdivision (1) of subsection (b) of this section.

(2) (A) For each of the fiscal years ending June 30, 1999, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the endowment fund for the university a grant in an amount equal to half of the total amount of endowment fund eligible gifts, except as provided in this subparagraph, received by the university or for the benefit of the university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. For the fiscal years ending June 30, 1999, and June 30, 2000, the Office of Higher Education shall deposit in the endowment fund for the university grants in total amounts which shall not exceed the endowment fund state grant, as defined in subdivision (7) of section 10a-109c of the general statutes, revision of 1958, revised to January 1, 1997, and which shall be equal to the amounts certified by the chairperson of the board of trustees for each such fiscal year of endowment fund eligible gifts received by the university or for the benefit of the university and for which written commitments were made prior to July 1, 1997. For the fiscal year ending June 30, 1999, the funds required to be deposited in the endowment fund pursuant to this subparagraph shall be appropriated to the university for such purpose and not appropriated to the fund established pursuant to section 10a-8b.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the endowment fund for the university a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided in this subdivision, received by the university or for the benefit of the university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received through the commitment.

(C) In any such fiscal year in which the eligible gifts received by the university exceed the endowment fund state grant maximum commitment for such fiscal year, the amount in excess of such endowment fund state grant maximum commitment for such fiscal year shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year, from the fiscal year ending June 30, 1999, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment for such fiscal year. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the board of trustees pursuant to this subparagraph may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant maximum commitment for such fiscal year.

(3) Moneys in the endowment fund shall be invested pursuant to subdivision (1) of subsection (b) of section 10a-109i in such obligations as are eligible for investment of pension funds by the Treasurer provided any deposit in a bank or money market or other banking or money market arrangement, such as repurchase agreement, shall be fully secured unless otherwise insured by a federal corporation and the net earnings of the endowment fund shall be used solely for the purposes for which the fund has been established. There shall be no commingling of the investments of the endowment fund with any other fund or account of the state or the university.

(4) The board of trustees shall adopt guidelines with respect to the solicitation of endowment fund eligible gifts from private donors. Private donations shall not be construed to include proceeds of federal grants but may include proceeds of municipal grants.

(P.A. 95-230, S. 9, 45; P.A. 97-293, S. 8, 26; P.A. 98-252, S. 28, 52, 80; 98-259, S. 8, 17; P.A. 01-141, S. 12, 16; June Sp. Sess. P.A. 05-3, S. 65; P.A. 06-135, S. 9; P.A. 11-48, S. 285; P.A. 12-156, S. 48; P.A. 13-261, S. 5.)

History: P.A. 95-230 effective June 7, 1995; P.A. 97-293 amended Subsec. (b)(2)(A) to add provisions re deposit of funds by the Department of Higher Education, to delete provisions concerning state appropriations and bonding, to change the match from 100% to 50% of the total amount of eligible gifts except as provided in the Subpara. for fiscal years ending June 30, 1999, and June 30, 2000, to add subclauses (ii) and (iii), to substitute cap of the Endowment Fund state grant maximum commitment for specific dollar amounts and to make technical changes, effective July 1, 1997; P.A. 98-252 amended Subsec. (b)(1) to provide for the deposit in the university or a foundation operating pursuant to Secs. 4-37e and 4-37f and to make a technical change and amended Subsec. (b)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 98-259 amended Subsec. (b)(2) to delete Subparas. (B) to (D), effective July 1, 1998; P.A. 01-141 amended Subsec. (b)(2) to extend the program to the fiscal year ending June 30, 2014, effective July 1, 2001; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(2) by designating existing language re match in an amount equal to half as Subpara. (A) and amended same to provide for match terminating with the fiscal year ending June 30, 2006, by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (b)(2)(B) by adding provision re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 amended Subsec. (b)(2) by replacing “Board of Regents for Higher Education” with “Office of Higher Education” and replacing references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012; P.A. 13-261 amended Subsec. (b)(2)(C) to make technical changes, effective July 11, 2013.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-109ii - NICU transfer and increase in bed capacity of John Dempsey Hospital. Discontinuation of NICU transport services.

(a) Not later than June 30, 2011, Connecticut Children's Medical Center and John Dempsey Hospital shall (1) jointly notify the Secretary of the Office of Policy and Management regarding their agreement to proceed with the NICU transfer and increase in bed capacity of John Dempsey Hospital, or (2) notify the secretary, either jointly or individually, that Connecticut Children's Medical Center, John Dempsey Hospital, or both, have abandoned their plans to proceed with the NICU transfer and increase in bed capacity of John Dempsey Hospital. For purposes of this section, the NICU transfer and increase in bed capacity of John Dempsey Hospital shall be treated as one project and shall not be separated for purposes of the certificate of need approval process without the filing of a new certificate of need application pursuant to chapter 368z and subsection (b) of this section.

(b) Notwithstanding any provision of the general statutes, the process for certificate of need approval governed by chapter 368z, to the extent applicable, shall be expedited for the NICU transfer, The University of Connecticut Health Center new construction and renovation and any of the UConn health network initiatives as follows: No extensions of the ninety-day time period within which the Office of Health Care Access division within the Department of Public Health has to issue a decision to grant, deny or modify the request for a certificate of need following the receipt of a complete certificate of need application shall be made to any of the applicants or said office, or any successor office, department or agency.

(c) State employees who provide services in the neonatal intensive care unit shall continue to negotiate wages, hours and other conditions of employment through such employees' respective bargaining agents, in accordance with chapter 68, pursuant to any agreement entered into by John Dempsey Hospital or The University of Connecticut Health Center Finance Corporation.

(d) The NICU transfer shall not result in any change in the licensure or ownership of the transport service currently operated by John Dempsey Hospital. Employees providing transport services on behalf of John Dempsey Hospital shall continue to negotiate wages, hours and other conditions of employment through such employees' respective bargaining agents, in accordance with chapter 68, pursuant to any agreement entered into between John Dempsey Hospital or The University of Connecticut Health Center Finance Corporation.

(e) Nothing in this section shall be construed to preclude The University of Connecticut Health Center or a constituent unit, including John Dempsey Hospital, from discontinuing NICU transport services if such services are provided by another qualified transport service.

(P.A. 10-104, S. 10; P.A. 11-75, S. 7; P.A. 13-234, S. 146.)

History: P.A. 10-104 effective June 3, 2010; P.A. 11-75 amended Subsec. (a) to extend deadline for notification of agreement re NICU transfer and increase in bed capacity of John Dempsey Hospital from December 31, 2010, to June 30, 2011, effective July 8, 2011; P.A. 13-234 added Subsec. (e) re discontinuation of NICU transport services by The University of Connecticut Health Center or a constituent unit.



Section 10a-109j - Interest rate agreements.

The university may enter into any investment or program of investment or contract which the university by resolution of its board of trustees adopting a statement of policy to moderate interest rate fluctuations determines to be necessary or appropriate to place the securities or investments of the university, on the interest rate, currency, cash flow, or other basis identified therein, including, but not limited to, contracts commonly known as interest rate swap agreements or currency swap agreements; provided, however, that any determination by the university to exercise such power to moderate interest rate fluctuations or enter into any investment or program of investment or contract respecting interest rates, currency, cash flow or other similar agreement, including, but not limited to, interest rate or currency swap agreements, shall not be effective until and unless the Treasurer of the state or his deputy appointed pursuant to section 3-12 has approved such agreement or agreements. The approval of the State Treasurer or his deputy shall be based on documentation provided by the university that it has sufficient assured revenues or project revenues, as applicable to meet the financial obligation associated with such agreements.

(P.A. 95-230, S. 10, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109jj - Connecticut Institute for Primary Care Innovation.

The Connecticut Institute for Primary Care Innovation is a collaborative enterprise between The University of Connecticut School of Medicine and Saint Francis Hospital and Medical Center that will focus on research and training relevant to primary care and will not engage in or manage the delivery of health care services. The institute shall, at all times, operate in accordance with the requirements and policies of The University of Connecticut School of Medicine and the requirements of the Liaison Committee on Medical Education and the Accreditation Council for Graduate Medical Education. The University of Connecticut School of Medicine and Saint Francis Hospital and Medical Center shall enter into an affiliation agreement that shall provide that the institute shall not be constrained by the Ethical and Religious Directives for Catholic Health Care Services with regard to research and training pertaining to primary health care or any report or recommendation generated from such research. The institute shall disclose any research findings or results concerning medically accepted best practices.

(P.A. 10-104, S. 11.)

History: P.A. 10-104 effective June 3, 2010.



Section 10a-109k - Trust funds.

(a) All money received by the university pursuant to the authority of sections 10a-109a to 10a-109y, inclusive, except endowment fund state grants that match endowment fund eligible gifts received on or after January 1, 1996, shall be construed, with the approval of the Treasurer, to be state funds held by the State Treasurer or, within the meaning of section 3-13c, trust funds and shall be held and applied solely as provided in said section 10a-109i or in the indenture of trust or resolution of the board of trustees authorizing the financing document. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which any money shall be paid shall act as trustee of that money and shall hold and apply the money for that purpose, subject to section 10a-109i or such regulations as the resolution or indenture may provide.

(b) Interest earnings on the proceeds of any securities secured by a state debt service commitment, including any accrued interest remaining after all costs of issuance have been paid, shall be credited to the General Fund.

(P.A. 95-230, S. 11, 45; P.A. 98-252, S. 29, 80.)

History: P.A. 95-230 effective June 7, 1995; P.A. 98-252 added the exception for certain endowment funds state grants for purposes of construing money received by the university as state funds, effective July 1, 1998.



Section 10a-109kk and 10a-109ll - Connecticut Institute for Nursing Excellence. Contribution of federal, private or other nonstate money; notification.

Sections 10a-109kk and 10a-109ll are repealed, effective July 8, 2011.

(P.A. 10-104, S. 12, 14; P.A. 11-75, S. 9.)



Section 10a-109l - Remedies.

Any holder of securities, and the trustee under any resolution or indenture, except to the extent the rights given may be restricted by the resolution authorizing the issuance of securities or an indenture or applicable financing document, may, by action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted under sections 10a-109a to 10a-109y, inclusive, or under the resolution, financing documents or indenture, including the appointment of a receiver of pledged amounts or a project, and may enforce and compel the performance of any duty required by said sections 10a-109a to 10a-109y, inclusive, or by the resolution, financing document or indenture to be performed by any officer mentioned in said sections 10a-109a to 10a-109y, inclusive, or by the university, including the collecting of assured revenues, project revenues, rates, fees and charges. Any such suit, action or proceeding shall be brought for the benefit of all the holders of securities.

(P.A. 95-230, S. 12, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109m - Refunding indebtedness.

Pursuant to sections 10a-109f and 10a-109g, the university may enter into financing documents and issue securities for the purpose of refinancing securities, including the payment of any redemption premium on the securities or any interest accrued or to accrue to the date of redemption of those obligations, and if deemed advisable by the university for the additional purpose of construction or enabling the construction of improvements, extensions, enlargements or additions of the project or projects in connection with which the securities to be refunded have been issued. The university may also borrow and issue securities for the combined purpose of refunding any securities then outstanding or if authorized by law, refunding general obligation debt of the state, including the payment of any redemption premiums on the securities or general obligation debts of the state, and any interest accrued or to accrue to the date of redemption of those obligations, and paying all or any part of the cost of acquiring or constructing or enabling the acquisition or construction of any additional project or projects or part of a project, or any improvements, extensions, enlargements or additions of any project or projects. The incurring of indebtedness for refunding purposes and the issuance of securities in connection with the indebtedness, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the university with respect to the indebtedness are governed by sections 10a-109a to 10a-109y, inclusive, insofar as the same may be applicable. In the event the university refunds general obligation debt of the state not previously issued to finance any project or projects, the Treasurer of the state is authorized to discharge the university from an amount of its obligations to reimburse the state for debt service on general obligation debt of the state issued to finance any project or projects that is equivalent to the general obligation debt of the state actually being refunded by the issuance of bonds under sections 10a-109a to 10a-109y, inclusive. Equivalent amounts must be determined on the basis of the discounted present value of all such obligations. Any refunding of securities secured by the state debt service commitment shall be conditioned upon a certification of the Treasurer that the refunding is reasonably expected as of the date of the certification to achieve, as a result of the sale of such refunding securities and the investment and application of the proceeds of such sale, net debt service savings.

(P.A. 95-230, S. 13, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109mm - UConn health network initiatives and The University of Connecticut Health Center new construction and renovation. Report.

Not later than January 1, 2011, and biennially thereafter until completion of the UConn health network initiatives and The University of Connecticut Health Center new construction and renovation, The University of Connecticut shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education, public health, finance, revenue and bonding, and appropriations on the progress of the UConn health network initiatives and The University of Connecticut Health Center new construction and renovation.

(P.A. 10-104, S. 15.)

History: P.A. 10-104 effective June 3, 2010.



Section 10a-109n - Construction by the university of capital improvements.

(a) For the period from July 1, 2001, to June 30, 2024, or until completion of the UConn 2000 infrastructure improvement program, whichever is later, the university shall have charge and supervision of the design, planning, acquisition, remodeling, alteration, repair, enlargement or demolition of any real asset or any other project on its campuses.

(b) (1) The university shall cause to be prepared, proposed construction standards for all projects. The proposed standards shall, subject to applicable law, include, among other things, provisions relating to the quality and type of materials to be used, provisions for safety, fire protection, health and sanitation, provisions for the installation of fixtures, furnishings, equipment, machinery and apparatus, and construction features.

(2) Pursuant to such construction standards in effect at such time, the university shall cause to be prepared, within the costs available therefor, the detailed plans and specifications for each project. The university may from time to time modify, or authorize modifications to, such detailed plans and specifications, provided the plans and specifications as so modified shall comply with the construction standards, if any, adopted pursuant to sections 10a-109a to 10a-109y, inclusive, and in effect at the time of the modifications, and the provisions of section 10a-109e are complied with.

(3) The university shall identify the scope of work and hire, and contract with persons with the necessary experience and capability to perform such scope of work.

(4) The university may contract with a design professional for the design of any project, with a general contractor for the construction of any project; and with one or more prime trade contractors with respect to such construction work if the university determines that to do so will be in the public interest of the state.

(c) (1) Any construction contract to which the university is a party may include a provision that the design professional who designed the project, or an architect or professional engineer or construction manager retained or employed specifically for the purpose of supervision, may supervise the work to be performed through to completion and ensure that the materials furnished and the work performed are in accordance with the drawings, plans, specifications and contracts therefor.

(2) (A) Except as provided in subparagraph (B) of this subdivision, any total cost basis contract or other contract for the construction of a university project which is estimated to cost more than five hundred thousand dollars, shall be publicly let by the university. The university shall give notice to contractors interested in prequalifying to submit a project proposal or bid, by advertising, at least once, in one or more newspapers having general circulation in the state and by posting the advertisement on the university web site. The notice to prequalify shall contain the requirement that contractors be prequalified pursuant to section 4a-100, a statement of the time and place where the responses shall be received and such additional information as the university deems appropriate. Upon receipt of such responses, the university shall select each contractor who has been prequalified pursuant to section 4a-100 and has shown itself able to post surety bonds required by such contract and has demonstrated that it possesses the financial, managerial and technical ability and the integrity necessary and without conflict of interest for faithful and efficient performance of the work provided for therein. The university shall evaluate whether each such contractor is responsible and qualified based on its experience with projects similar to that for which the bid or proposal is to be submitted and based on objective written criteria included in the application to request prequalification with respect to such contract. The university shall also consider whether a contractor, and any subcontractor on the contractor's previous projects, has been in compliance with the provisions of part III of chapter 557 and chapter 558 during the previous five calendar years.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, the board of trustees may approve a total cost basis contract or other contract for the construction of a university project which is estimated to cost more than five hundred thousand dollars that has not been publicly let pursuant to the provisions of said subparagraph (A), provided the board deems the contract to address an emergency.

(3) The university shall thereafter give notice to those so prequalified by the university pursuant to subdivision (2) of this section of the time and place where the public letting shall occur and shall include in such notice such information of the work required as appropriate. Each bid or proposal shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid or proposal. The university shall not award any construction contract, including, but not limited to, any total cost basis contract, after public letting, except to the responsible qualified contractor, submitting the lowest bid or proposal in compliance with the bid or proposal requirements of the solicitation document. The university may, however, waive any informality in a bid or proposal, and may either reject all bids or proposals and again advertise for bids or proposals or interview at least three responsible qualified contractors and negotiate and enter into with any one of such contractors that construction contract which is both fair and reasonable to the university.

(4) The notice to each contractor prequalified to submit a proposal or bid and the construction contract, including each total cost basis contract, awarded by the university shall contain such other terms and conditions, and such provisions for penalties as the university may deem appropriate.

(5) No payments shall be made by the university on account of any contract for the project awarded by or for the university until the bills or estimates presented for such payment shall have been duly certified to be correct by the university. No payments shall be made from any other fund on account of any contract for any project awarded by or for the university until the bills or estimates presented for such payment shall have been duly certified to be correct by the university.

(6) Provision shall be made in each contract to the effect that payment is limited to the amount provided therein and that no liability of the university or state shall and may be incurred beyond such amount.

(7) The university shall require, for the protection of the state and the university, such deposits, bonds and security in connection with the submission of bids or proposals, the award of construction contracts and the performance of work as the university shall determine to be appropriate and in the public interest of the state.

(8) Any contract awarded by the university shall be a contract with the state acting through the university.

(9) The university shall not enter into a construction manager at-risk project delivery contract that does not provide for a maximum guaranteed price for the cost of construction which shall be determined not later than the time of the receipt and approval by the university of the trade contractor bids. Each construction manager at-risk shall invite bids and give notice of opportunities to bid on project elements, by advertising, at least once, in one or more newspapers having general circulation in the state and by posting the advertisement on the Internet. Each bid shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid. The construction manager at-risk shall, after consultation with and approval by the university, award any related contracts for project elements to the responsible qualified contractor, who shall be prequalified pursuant to section 4a-100, submitting the lowest bid in compliance with the bid requirements, provided (A) the construction manager at-risk shall not be eligible to submit a bid for any such project element, and (B) construction shall not begin prior to the determination of the maximum guaranteed price, except for the project elements of site preparation and demolition that have been previously put out to bid and awarded.

(10) If the university designates a project as suitable for a design-build contract, the university may enter into a single contract with a design-builder recommended by a selection panel and selected by the university. The university shall give notice of such project and specifications for such project by posting such notice on the Internet. The university shall establish a selection panel for each project to score the qualifications and past performance of each design-builder who submits a competitive proposal to the university for such project. The selection panel shall score the qualifications and past performance of each design-builder using a predetermined scoring method developed by the university and provided to each design-builder in advance of such design-builder's development of the competitive proposal. The selection panel's scoring method may be unique to each project, but shall consist of combining the score of each design-builder's qualifications and past performance and evaluating the technical merit of the competitive proposal and each design-builder's projected project cost. The design-build contract shall (A) include, but not be limited to, such project elements as permitting, engineering, design, construction and, if applicable, site acquisition, and (B) be based on the competitive proposal submitted by the design-builder that is selected by the university. No design-build contract for which the total cost is estimated to be more than five hundred thousand dollars may be awarded to a design-builder who is not prequalified for the project in accordance with section 4a-100. Such design-build contracts shall state the responsibilities of the design-builder to deliver a completed and acceptable project on a date certain and the maximum costs of the project and, if applicable, as a separate item, the cost of any site acquisition. The university shall determine all other requirements and conditions for such competitive proposals, selection of a design-builder and other awards and shall have sole responsibility for all other aspects of such design-build contracts.

(d) For the purposes of part III of chapter 557, a project undertaken by the university shall be deemed to be a state public works project and consist of public buildings.

(e) (1) Notwithstanding any provision of the general statutes, any license, permit, and approval required or permitted to be issued and any administrative action required or permitted to be taken pursuant to the general statutes in connection with any project by the university shall be issued or taken upon application to the particular commissioner or commissioners having jurisdiction over such license, permit, approval or other administrative action or such other state official as such commissioner shall designate. As used in this section, the term commissioner shall mean commissioners if more than one commissioner has jurisdiction over the subject matter and their designee, if any. No agency, commission, council, committee, panel or other body whatsoever other than such commissioner shall have jurisdiction over or cognizance of any licenses, permits, approvals or administrative actions concerning any project and no notice of any tentative determination or any final determination regarding any such license, permit, approval or administrative action and no notice of any such license, permit, approval or administrative action shall be required except as expressly provided pursuant to this subsection. For purposes of sections 10a-109a to 10a-109y, inclusive, a capital project is a state facility and accordingly, no ordinance, law or regulation promulgated by or any authority granted to any municipality or any other political subdivision of the state shall apply to a capital project. The State Properties Review Board shall have jurisdiction over any project in the same manner as provided in chapter 60 for a priority higher education facility project. Such commissioner may issue licenses and permits, give such approval and take such administrative action as shall be necessary or desirable.

(2) All applications, supporting documentation and other records submitted to the commissioner and pertaining to any application for any license, permit, approval or other administrative action, together with all records of the proceedings of the commissioner relating to any license, permit, approval or administrative action shall be a public record and shall be made, maintained and disclosed in accordance with the Freedom of Information Act, as defined in section 1-200.

(3) All applications for licenses, permits, approvals and other administrative action required by any applicable provision of the general statutes shall be submitted to the commissioner as provided in subdivision (1) of this subsection.

(4) (A) Any hearing regarding all or any part of any project, provided for by this section, shall be conducted by the particular commissioner having jurisdiction over the applicable license, permit, approval or other administrative action. Legal notice of such hearing shall be published in a newspaper having general circulation in an area which includes the municipality in which the particular part of such project is proposed to be built or is being built not more than ten nor less than five days in advance of such hearing.

(B) In rendering any decision in connection with any project, the commissioner shall weigh all competent material and substantial evidence presented by the applicant and the public in accordance with the applicable statute. The commissioner shall issue written findings and determinations upon which its decision is based. Such findings and determinations shall consist of evidence presented including such matters as the commissioner deems appropriate, provided such matters, to the extent applicable to the particular permit, shall include the nature of any major adverse health and environmental impact of any project. The commissioner may reverse or modify any order or action at any time on the commissioner's own motion. The procedure for such reversal or modification shall be the same as the procedure for the original proceeding.

(C) Any administrative action taken by any commissioner in connection with any project may be appealed by an aggrieved party to the superior court for the judicial district of New Britain in accordance with the provisions of section 4-183, except as otherwise provided in sections 10a-109a to 10a-109y, inclusive. Such appeal shall be brought within ten days of the date of mailing to the parties to the proceeding of a notice of such order, decision or action by certified mail, return receipt requested, and the appellant shall serve a copy of the appeal on each party listed in the final decision at the address shown in such decision. Failure to make such service within such ten days on parties other then the commissioner who rendered the final decision may not, in the discretion of the court, deprive the court of jurisdiction over such appeal. Within ten days after the service of such appeal, or within such further time as may be allowed by the court, the commissioner which rendered such decision shall cause any portion of the record that had not been transcribed to be transcribed and shall cause either the original or a certified copy of the entire record of the proceeding appealed from to be transmitted to the reviewing court. Such record shall include the commissioner's findings of fact and conclusions of law, separately stated. If more than one commissioner has jurisdiction over the matter, such commissioners shall issue joint findings of fact and conclusions of law. Such appeal shall state the reasons upon which it is predicated and, notwithstanding any provisions of the general statutes to the contrary, shall not stay the development of any project. The commissioner which rendered such decision shall appear as the respondent. Such appeals to the superior court shall each be privileged matters and shall be heard as soon after the return date as practicable. A court shall render its decision not later than twenty-one days after the date that the entire record, with the transcript, is filed with the court by the commissioner who rendered the decision.

(D) The court shall not substitute its judgment for that of the commissioner as to the weight of the evidence presented on a question of fact. The court shall affirm the decision of the commissioner unless the court finds that substantial rights of the party appealing such decision have been materially prejudiced because the findings, inferences, conclusions or decisions of the commissioner are: (i) In violation of constitutional or statutory provisions, (ii) in excess of the statutory authority of the commissioner, (iii) made upon unlawful procedure, (iv) affected by an error of law, (v) clearly erroneous in view of the reliable, probative and substantial evidence on the whole record, or (vi) arbitrary, capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(E) If the court finds material prejudice, it may sustain the appeal. Upon sustaining an appeal, the court may render a judgment which modifies the decision of the commissioner, orders particular action of the commissioner or orders the commissioner to take such action as may be necessary to effect a particular action and the commissioner may issue a permit consistent with such judgment. Notwithstanding the foregoing, an applicant may file an amended application and the commissioner may, pursuant to the procedures set forth in sections 10a-109a to 10a-109y, inclusive, consider an amended application for an order, permit or other administrative action following court action.

(F) Notwithstanding the provisions of section 3-125, in consultation with the Attorney General, the university is authorized and may use the legal services of any private attorney, in connection with the construction, operation and maintenance of any project. The board of trustees shall determine the effective and efficient method or methods of legal services to accomplish the construction, operation and maintenance of all projects, taking into account the capacity, cost and expense of private counsel for such services and the capacity and direct and indirect cost and expense of and identified by the Attorney General for such services.

(f) On or before December thirty-first and June thirtieth of each year, the university shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall include the following information: (1) The names and addresses of contractors and subcontractors performing repair, addition, alteration and new construction on the university's campuses in the previous six calendar months, (2) the extent to which such contractors and subcontractors have been in compliance with the provisions of part III of chapter 557 and the provisions of chapter 558, and (3) any actions taken by the university to cooperate with the Labor Department in the enforcement of said provisions.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-230, S. 14, 45; P.A. 97-47, S. 31; P.A. 99-215, S. 24, 29; May 9 Sp. Sess. P.A. 02-3, S. 7; P.A. 06-134, S. 8, 20; June Sp. Sess. P.A. 07-7, S. 60; P.A. 10-104, S. 7; P.A. 13-177, S. 1; 13-233, S. 7.)

History: P.A. 95-230 effective June 7, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998); P.A. 97-47 amended Subsec. (e)(2) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (e)(4)(C), effective June 29, 1999; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a) to delete provision requiring filing with the Commissioner of Public Works for capital improvement projects and, notwithstanding the provisions of chapters 59 and 60, to vest in the university the authority re such projects, amended Subsec. (c)(2) to provide for consideration of bidders' compliance with certain provisions of chapters 557 and 558, amended Subsec. (e) to make a technical change in Subdiv. (1) and to delete provisions for a master process for certain approvals necessary for capital improvements in Subdiv. (3) and added Subsec. (f) re report to the General Assembly, effective July 1, 2002; P.A. 06-134 amended Subsec. (a) to eliminate language notwithstanding the provisions of chapter 59 or 60, effective January 1, 2007, and amended Subsec. (c) by adding language in Subdivs. (2), (3) (4) and (7) re total cost basis contract, monetary threshold requiring project to be publicly let, exception for emergencies and notification to prequalify through advertisement, by replacing “bidder” with “contractor” and adding “proposal” to language re bid throughout said Subdivs. and by adding Subdiv. (9) re construction manager at-risk project delivery contracts, effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) to extend the end date from June 30, 2015, to June 30, 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a) by extending period during which university has charge and supervision to June 30, 2018, or until completion of UConn 2000 program and made a technical change, effective June 3, 2010; P.A. 13-177 amended Subsec. (c) to add provision re inviting bids and giving notice of opportunities to bid by posting advertisement on the Internet in Subdiv. (9) and add Subdiv. (10) re design-build contracts, effective July 1, 2013; P.A. 13-233 amended Subsec. (a) to extend period during which university has charge and supervision from June 30, 2018, to June 30, 2024, effective July 1, 2013.



Section 10a-109nn - Assessment of progress in meeting purposes of Next Generation Connecticut.

Not later than December 31, 2019, and five years thereafter, the university shall conduct an assessment of the university's progress in meeting the purposes set forth in subsection (c) of section 10a-109b. The university shall select peers from nationally ranked research universities to conduct such assessment. The selected peers shall seek input from the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education prior to the completion of such assessment.

(P.A. 13-233, S. 2.)

History: P.A. 13-233 effective July 1, 2013.



Section 10a-109o - Jurisdiction of Superior Court. Performance of governmental function.

(a) The Superior Court shall have jurisdiction to enter judgment against the university founded upon any express contract, including any indemnification provision thereof, between the university and the purchasers and subsequent owners and transferees of securities issued or contracted to be issued by the university, or between the university and any other parties to any financing documents entered into, pursuant to sections 10a-109a to 10a-109y, inclusive. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatever on the part of the university against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the university. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(b) The carrying out by the university of the powers and duties conferred upon it by sections 10a-109a to 10a-109y, inclusive, shall be deemed to be the performance of an essential governmental function. Sections 10a-109a to 10a-109y, inclusive, shall in no way limit or restrict the power and authority of the state to borrow money for the benefit of the university.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-230, S. 15, 45.)

History: P.A. 95-230 effective June 7, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998).



Section 10a-109oo - Plan for Next Generation Connecticut investments.

The University of Connecticut shall develop a comprehensive plan to guide Next Generation Connecticut investments. The university shall develop such plan in consultation with: (1) An industry advisory board selected by the university that shall be representative of the state's science, technology, engineering and math-related industries and shall include, but not be limited to, chief science officers or chief technology officers from such industries; (2) an independent research and development advisory firm selected by the university; (3) university academic leaders; (4) federal and private funding agencies; and (5) research and innovation benchmarks identified by the university and an analysis of the university's progress in meeting such benchmarks in comparison to nationally ranked research universities. Such plan shall identify strategic growth areas for the research, innovation, workforce and economic development needs of Connecticut. The industry advisory board, independent research and development advisory firm and university academic leaders shall seek input from the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education prior to the completion of the plan. The Board of Trustees of The University of Connecticut shall review and approve such plan not later than July 1, 2014.

(P.A. 13-233, S. 3.)

History: P.A. 13-233 effective July 1, 2013.



Section 10a-109p - Liberal construction.

Sections 10a-109a to 10a-109y, inclusive, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

(P.A. 95-230, S. 16, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109q - Tax exemption; investment of proceeds.

(a) Securities, their transfer and the income therefrom, including revenues derived from the sale thereof shall at all times be free from taxation except for estate and gift taxes imposed by the state or any political subdivision thereof but the interest on such securities shall be included in the computation of any excise or franchise tax.

(b) Provision may be made in the financing documents or in the financing transaction proceedings for the establishment of a rebate fund and the monitoring thereof and for the execution of a tax regulatory agreement and covenants with respect thereof in order for the interest on the securities to be and to continue to be excludable from gross income for federal income tax purposes pursuant to the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the extent permitted and provided for by such code. The State Treasurer may establish such requirements for compliance with said internal revenue code on securities secured by the state debt service commitment.

(c) Pending the use and application of any proceeds from the sale of any securities issued pursuant to sections 10a-109a to 10a-109y, inclusive, such proceeds may be deposited or invested in obligations permitted for state general obligation bonds pursuant to subsection (f) of section 3-20 and subject to the more particular provisions of the financing transaction proceedings.

(P.A. 95-230, S. 17, 45.)

History: P.A. 95-230 effective June 7, 1995



Section 10a-109r - Securities as legal investment.

The securities of the university shall be legal investments in which all public officers and public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, board of trustees and other fiduciaries, and all other persons whatsoever who are now or may be authorized to invest in securities of the state, may properly and legally invest funds, including capital, in their control, or belonging to them. Those securities are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision and all municipalities and public corporations for any purpose for which the deposit of securities of the state is now or may be authorized by law.

(P.A. 95-230, S. 18, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109s - Applicability of indemnification and immunity statutes.

The provisions of sections 4-165 and 5-141d shall apply to any employee or official of the university or other state agency who is discharging his duties or acting within the scope of his employment in furtherance of the UConn 2000 infrastructure improvement program, as defined in subdivision (25) of section 10a-109c.

(P.A. 95-230, S. 19, 45; P.A. 97-293, S. 23, 26.)

History: P.A. 95-230 effective June 7, 1995; P.A. 97-293 made a technical change, effective July 1, 1997.



Section 10a-109t - Validity of securities.

Securities bearing duly authorized signatures of officers or officials holding office on the date of signing shall be valid and binding obligations, notwithstanding that before the delivery of and payment for the obligation any or all persons whose signatures appear on the securities shall have ceased to be such officers or officials. The validity of securities shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed with the proceeds of securities.

(P.A. 95-230, S. 20, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109u - Covenants.

The state covenants with the purchasers and all other subsequent owners and transferees of securities issued by the university, in consideration of the acceptance of and payment for the securities, until the securities, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of the owners, are fully met and discharged or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the university with or for the benefit of such owners, that the state: (1) Will not create or cause to be created any lien or charge on the assets or revenues pledged to secure such securities, other than a lien or pledge created thereon pursuant to sections 10a-109a to 10a-109y, inclusive; (2) will not in any way impair the rights, exemptions or remedies of the owners; and (3) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the university to take such action as may be necessary to fulfill the terms of the resolution authorizing the issuance of the securities; provided nothing in sections 10a-109a to 10a-109y, inclusive, shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter said sections if and when adequate provision shall be made by law for the protection of the holders of outstanding securities, pursuant to the resolution or indenture under which the securities are issued. The university is authorized to include this covenant of the state, as a contract of the state, in any agreement with the owners of any securities, in any credit facility or reimbursement agreement with respect to the securities and in any agreement authorized by sections 10a-109a to 10a-109y, inclusive.

(P.A. 95-230, S. 21, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109v - Perpetual succession.

The university shall have perpetual succession as a body politic and corporate and an instrumentality and agency of the state. Such succession shall continue until the existence of the university is terminated by law, but no such law shall take effect as long as the university shall have securities and contracts outstanding unless adequate provision by law is made for the discharge of the obligations of the university to the holders of such securities and for the protection of those entering into contracts with the university. Upon termination or dissolution of the university pursuant to law, all of its rights and properties shall pass to and be vested in its successor entity and if there is no successor entity, in the state.

(P.A. 95-230, S. 22, 45; P.A. 06-196, S. 74.)

History: P.A. 95-230 effective June 7, 1995; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10a-109w - Authorization for relocation of West Hartford campus. Campus projects under UConn 2000.

(a) Prior to any authorization pursuant to section 10a-109f to implement the relocation of The University of Connecticut, West Hartford campus to a location in the city of Hartford or to any other location, the board of trustees of the university shall authorize such relocation by a resolution approved by a majority vote of the board. Such resolution shall be in addition to any decision of the board pursuant to said section 10a-109f. No funds shall be authorized for such relocation until the board has approved the resolution, except that the board may expend funds for the Hartford relocation feasibility study prior to the approval of the resolution. The feasibility study required pursuant to this section shall include consideration, in consultation with officials of the town of West Hartford, of alternative uses for facilities and land of the West Hartford campus, provided such uses do not include correctional facilities, juvenile detention facilities, state agency residential facilities or community residential facilities of any kind. If the board authorizes the relocation of the West Hartford campus, the university, in concurrence with officials of the state and the town of West Hartford, shall make recommendations to the Office of Policy and Management for alternative uses for the facilities and land of the existing West Hartford campus.

(b) With regard to any authorization by the board of trustees of the university, pursuant to said section 10a-109f, to issue securities for a campus project or to initiate or expand academic programs at any campus of the university under the UConn 2000 infrastructure improvement program, the board shall find and determine that the university has considered (1) whether there are opportunities to coordinate programs and services between the university and other state public and independent institutions of higher education and (2) whether there are opportunities to share programs and facilities with other public and independent institutions of higher education in conjunction with the projects being considered by the university. The findings and determinations of the board shall be included in the reports required pursuant to sections 10a-109x and 10a-109y.

(P.A. 95-230, S. 23, 45; 95-270, S. 10, 11; P.A. 11-70, S. 7.)

History: P.A. 95-230 effective June 7, 1995; P.A. 95-270 added feasibility study requirements, required concurrence, instead of consultation with state and town officials and added land to the considerations for alternative uses for the campus, effective June 22, 1995; P.A. 11-70 replaced “branch” and “branch campus” with “campus”.



Section 10a-109x - Reports to General Assembly on the status and progress of UConn 2000 and Next Generation Connecticut.

(a) Not later than October 1, 1995, and semiannually thereafter, the university shall report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Education, to finance, revenue and bonding, and to appropriations and the budgets of state agencies on the status and progress of UConn 2000. Each report shall include, but not be limited to: (1) Information on the number of projects and securities authorized, approved and issued hereunder including, relative to such projects, project costs, timeliness of completion and any problems which have developed in implementation, and a schedule of projects remaining and their expected costs; (2) the amount of revenue available from all sources for such remaining projects and expected receipts for such remaining projects for the succeeding four quarters; (3) the amount of money raised from private sources for the capital and endowment programs and the progress made in the development and implementation of the fund-raising program; and (4) any cooperative activities with other public and independent institutions of higher education commenced in the preceding six months. Each such report shall, for the preceding six-month period, (A) specify the moneys credited to such fund on account of, or derived from, each source of state and federal revenue, (B) specify the amount of investment earnings from the fund, (C) specify the moneys from such fund applied and expended for (i) the payment of debt service requirements, (ii) the payment of the principal of and interest on securities issued hereunder and general obligation bonds of the state issued for university capital improvement purposes, and (iii) each budgeted account under the annual budget appropriation made to the university.

(b) Commencing January 1, 2000, the first semiannual report in each year submitted in accordance with subsection (a) of this section shall include such information as requested by the bonding subcommittee of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education including but not limited to: (1) The use of bond funds in the current fiscal year, (2) projected use of bond funds for the next succeeding fiscal year, (3) an updated master plan for the balance of the project, and (4) the use of Connecticut-owned businesses, including businesses owned by women and minorities. In the event that said bonding subcommittee determines that there has been a significant change in the economic circumstances of the state sufficient to warrant recommendations for modification of the program, the subcommittee may make recommendations for appropriate action to said committee.

(c) Not later than January 1, 2016, and annually thereafter, the university shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education on its progress toward achieving the goals set forth in the plan developed pursuant to section 10a-109oo. The report shall include a summary of the research and economic development activities of the university, including, but not limited to, (1) research proposals, research awards and research expenditures; (2) student applications, student enrollment and degrees awarded at the bachelor's, master's and doctoral levels; (3) industry partnerships including joint projects, consortium projects and incubator support; (4) a summary of university and joint university-industry intellectual property activities, including the number of disclosures, patents, licenses, new businesses and entrepreneurial activities established with university technologies; and (5) identification of research and innovation benchmarks and an analysis of the university's progress in meeting such benchmarks in comparison to nationally ranked research universities.

(P.A. 95-230, S. 24, 45; P.A. 99-241, S. 9, 66; May 9 Sp. Sess. P.A. 02-3, S. 8; P.A. 13-233, S. 8.)

History: P.A. 95-230 effective June 7, 1995; P.A. 99-241 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring additional information in reports commencing January 1, 2000, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-3 made a technical change in Subsec. (a) and amended Subsec. (b) to make a technical change and to provide for a recommendation of the bonding subcommittee in case of certain changes, effective July 1, 2002; P.A. 13-233 added Subsec. (c) re report on plan developed pursuant to Sec. 10a-109oo, effective July 1, 2013.



Section 10a-109y - Performance review report to General Assembly.

On January 15, 2006, and January 15, 2011, the university shall submit to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding, a five-year UConn 2000 performance review report detailing for each project undertaken to date under the program the progress made and the actual expenditures compared to original estimated costs. In addition, the report shall include a summary of programs, services and facilities which the university coordinates with other public and independent institutions of higher education. Not later than sixty calendar days after receipt of said report, such joint committees shall consider the report and determine whether there has been insufficient progress in implementation of UConn 2000 or whether there has been significant cost increases over original estimates as a result of actions taken by the university. If so, the committees may make recommendations for appropriate action to the university and to the General Assembly.

(P.A. 95-230, S. 25, 45; May 9 Sp. Sess. P.A. 02-3, S. 9.)

History: P.A. 95-230 effective June 7, 1995; May 9 Sp. Sess. P.A. 02-3 provided for a five-year performance review report in 2006 and 2011, effective July 1, 2002.



Section 10a-109z - Audit of projects.

The Board of Trustees for The University of Connecticut shall select and appoint independent auditors, as defined in subdivision (7) of section 4-230, to annually conduct an audit of any project of UConn 2000, as defined in subdivision (25) of section 10a-109c. Such audit shall review invoices, expenditures, cost allocations and other appropriate documentation in order to reconcile project costs and verify conformance with project budgets, cost allocation agreements and applicable contracts. The Board of Trustees for The University of Connecticut shall ensure that the auditors have unfettered access to any documentation the auditors need to review any such project. The auditors appointed pursuant to this section may serve in such capacity for five consecutive years and shall not be reappointed at the expiration of such period. Any such auditor appointed pursuant to this section shall not perform any nonaudit services for the university during such period. The auditors shall report annually to the General Assembly on their findings from the audits conducted pursuant to this section.

(P.A. 06-134, S. 1; P.A. 07-166, S. 13.)

History: P.A. 06-134 effective July 1, 2006; P.A. 07-166 changed requirement that auditors review all invoices, expenditures, cost allocations and other appropriate documentation of any project of UConn 2000 to permit review of a sample of invoices, expenditures, cost allocations and other appropriate documentation, and added requirement that auditors report annually to the General Assembly on their findings from audits conducted, effective July 1, 2007.



Section 10a-110 - (Formerly Sec. 10-124). Research foundation. Definitions.

As used in sections 10a-110a to 10a-110g, inclusive, “university” means The University of Connecticut; “board” means the board of trustees of the university; “foundation” means the research foundation established in accordance with section 10a-110a; “employee” means any member of the faculty or staff of the university or the foundation, or any other employee thereof; “invention” means any invention or discovery and shall be divided into the following categories: A. Any invention conceived by one employee solely, or by employees jointly; B. any invention conceived by one or more employees jointly with one or more other persons; C. any invention conceived by one or more persons not employees.

(1949 Rev., S. 3278.)

History: Sec. 10-124 transferred to Sec. 10a-110 in 1983 pursuant to reorganization of higher education system.



Section 10a-110a - (Formerly Sec. 10-125). Establishment and management of foundation.

The board is authorized to establish and manage the foundation as provided herein. The foundation may, subject to direction, regulation and authorization or ratification by the board: (1) Receive, solicit, contract for and collect, and hold in separate custody for purposes herein expressed or implied, endowments, donations, compensation and reimbursement, in the form of money paid or promised, services, materials, equipment or any other things tangible or intangible that may be acceptable to the foundation; (2) disburse funds acquired by the foundation from any source, for purposes of instruction, research, invention, discovery, development or engineering, for the dissemination of information related to such activities, and for other purposes approved by the board and consistent with sections 10a-110 to 10a-110g, inclusive; (3) file and prosecute patent applications and obtain patents, relating to inventions or discoveries which the university may be justly entitled to own or control, wholly or partly, under circumstances hereinafter defined; and receive and hold in separate custody, assignments, grants, licenses and other rights in respect to such inventions, discoveries, patent applications and patents; (4) make assignments, grants, licenses or other disposal, equitably in the public interest, of any rights owned, acquired or controlled by the foundation, in or to inventions, discoveries, patent applications and patents; and to charge therefor and collect, and to incorporate in funds in the custody of the foundation, reasonable compensation in such form and measure as the board authorizes or ratifies; and (5) execute contracts with employees or others for the purpose of carrying out the provisions of sections 10a-110 to 10a-110g, inclusive. All property and rights of every character, tangible and intangible, placed in the custody of the foundation in accordance with said sections shall be held by the foundation in trust for the uses of the university. The entire beneficial ownership thereof shall vest in the university and the board shall exercise complete control thereof.

(1949 Rev., S. 3279.)

History: Sec. 10-125 transferred to Sec. 10a-110a in 1983 pursuant to reorganization of higher education system.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.



Section 10a-110b - (Formerly Sec. 10-126). Ownership of inventions.

The university shall own, or participate in the ownership of, and shall be entitled to place in the custody of the foundation to the extent of such ownership, any invention as follows:

(1) In any instance in which any invention in category A is conceived in the course of performance of customary or assigned duties of the employee inventor or inventors, or in which the invention emerges from any research, development or other program of the university, or is conceived or developed wholly or partly at the expense of the university, or with the aid of its equipment, facilities or personnel, the entire right, title and interest in and to such invention shall automatically vest in the university. In each such instance, the employee inventor shall be obligated, by reason of his or her employment by the university, to disclose his or her invention fully and promptly to an authorized executive of the university; to execute instruments of assignment; and to execute such proper patent applications on such invention as may be requested by an authorized executive of the university, and to give all reasonable aid in the prosecution of such patent applications and the procurement of patents thereon;

(2) With respect to inventions in category B, to the extent to which an employee has or employees have disposable interests therein, all such interests shall automatically vest in the university and, by reason of such employee's or employees' employment by the university, such employee or employees shall be obligated to take the same actions required by subdivision (1) of this section with respect to inventions in category A; and

(3) The university shall have no right to inventions in category C, except as may be otherwise provided in contracts, express or implied, between the university or the foundation and those entitled to the control of inventions in category C.

(1949 Rev., S. 3280; P.A. 12-129, S. 4.)

History: Sec. 10-126 transferred to Sec. 10a-110b in 1983 pursuant to reorganization of higher education system; P.A. 12-129 reorganized section into introductory provision and Subdivs. (1) to (3), required automatic vesting in the university of the entire right, title and interest in and to inventions in categories A and B, and made technical changes, effective July 1, 2012.



Section 10a-110c - (Formerly Sec. 10-127). Employees to share in proceeds.

Each employee who conceives any invention and discharges his obligations to the university as hereinbefore provided shall be entitled to share in any net proceeds that may be derived from the assignment, grant, license or other disposal of such invention. The amount of such net proceeds shall be computed by, or with the approval of, the board, with reasonable promptness after collection thereof, and after deducting from gross proceeds such costs and expenses as may be reasonably allocated to the particular invention or discovery. A minimum of twenty per cent of the amount of such net proceeds shall be paid to an employee who solely conceived or made the invention, and shall be paid in shares to two or more employees who jointly made the invention in such respective proportions as the board may determine. The board in its discretion may increase the amount by which any employee or employees may participate in such net proceeds.

(1949 Rev., S. 3281.)

History: Sec. 10-127 transferred to Sec. 10a-110c in 1983 pursuant to reorganization of higher education system.



Section 10a-110d - (Formerly Sec. 10-128). Disagreements; procedure.

Disagreements as to the allocation of any invention to one of said categories, or as to the obligations of any employee or due performance thereof, or as to participation of any employee in net proceeds, or as to rights or obligations with reference to inventions in any category, shall be disposed of as follows: (a) By voluntary arbitration of all relevant issues, if the disagreeing parties approve and agree to be bound by the decision upon such arbitration; (b) by compulsory arbitration if that is provided for in any applicable contract between the disagreeing parties; (c) by recourse to courts of appropriate jurisdiction within the state if arbitration cannot be resorted to under either subsection (a) or (b) of this section.

(1949 Rev., S. 3282.)

History: Sec. 10-128 transferred to Sec. 10a-110d in 1983 pursuant to reorganization of higher education system.



Section 10a-110e - (Formerly Sec. 10-129). Regulations for arbitration.

The board is authorized to establish and regulate, equitably in the public interest, such measures as the board deems necessary for the purposes of such arbitration, and to make contracts for compulsory arbitration, in the name of the university or of the foundation.

(1949 Rev., S. 3283.)

History: Sec. 10-129 transferred to Sec. 10a-110e in 1983 pursuant to reorganization of higher education system.



Section 10a-110f - (Formerly Sec. 10-130). Enforcement of regulations.

The board is authorized to make and enforce regulations to govern the operations of the university and the foundation in accordance with the provisions of sections 10a-110 to 10a-110g, inclusive.

(1949 Rev., S. 3284.)

History: Sec. 10-130 transferred to Sec. 10a-110f in 1983 pursuant to reorganization of higher education system.



Section 10a-110g - (Formerly Sec. 10-131). Rights as to products of authorship.

The provisions of sections 10a-110 to 10a-110g, inclusive, shall not entitle the university or the foundation to claim any literary, artistic, musical or other product of authorship covered by actual or potential copyright under the laws of the United States; but the university and the foundation shall each be authorized to make and enforce any contract, express or implied, which it may make with reference to any such subject matter.

(1949 Rev., S. 3285.)

History: Sec. 10-131 transferred to Sec. 10a-110g in 1983 pursuant to reorganization of higher education system.



Section 10a-110m - The University of Connecticut technology park. Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred sixty-nine million five hundred thousand dollars, provided one hundred fifty-four million five hundred thousand dollars of said authorization shall be effective July 1, 2012.

(b) (1) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by The University of Connecticut for the purpose of the development of a technology park and related buildings at the university, including planning, design, construction and improvements, land acquisition, purchase of equipment, on-site and off-site utilities and infrastructure improvements.

(2) Notwithstanding any provision of the general statutes, the university shall have the charge and supervision of all aspects of the project authorized under this section, as provided in section 10a-109n. Such charge and supervision shall extend to any off-campus improvements undertaken as part of said project. The university shall work in consultation with the town of Mansfield regarding any on-site or off-site utilities that are financed pursuant to this section.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 11-57, S. 92; P.A. 14-98, S. 30.)

History: P.A. 11-57 effective July 1, 2011; P.A. 14-98 amended Subsec. (a) to decrease aggregate authorization from $172,500,000 to $169,500,000, effective July 1, 2014.



Section 10a-111 - (Formerly Sec. 10-132). State Ornithologist.

Said trustees shall appoint a member of the faculty of said university as a State Ornithologist, who shall hold office during the pleasure of the board and shall serve without compensation. He shall investigate the food supply of the birds of this state and determine, so far as possible, the effect of birds upon insects or other sources of damage to fruits and vegetation, experiment with a view to discovering the best methods for the protection of fruits and crops from birds, insects or other sources of destruction thereof, act in an advisory capacity as to legislation concerning such matters and issue such reports and bulletins as he thinks expedient.

(1949 Rev., S. 3286.)

History: Sec. 10-132 transferred to Sec. 10a-111 in 1983 pursuant to reorganization of higher education system.

See Sec. 22-8 re duties of Commissioner of Agriculture with regard to avian ecology.



Section 10a-111a - (Formerly Sec. 11-1d). State Historian.

(a) The Board of Trustees of The University of Connecticut, shall appoint an appropriate history scholar to serve as State Historian, who shall serve at the pleasure of the board of trustees.

(b) The State Historian shall: (1) Be a member of the Culture and Tourism Advisory Committee, established pursuant to section 10-393, (2) edit or supervise the editing and publication of the public records of the state, (3) provide information and advice to members of the government at all levels, (4) assist the State Board of Education in efforts to promote the teaching of history in schools and teacher preparation programs, (5) respond to requests for advice from historical societies, (6) respond to requests for information on the state's history, (7) make public appearances and addresses on the state's history, (8) prepare bibliographies and other research aids relating to the history of the state, and (9) promote by appropriate informative and educational programs the celebration or commemoration of significant historical events.

(P.A. 84-14, S. 11, 14; P.A. 01-173, S. 42, 67; June 30 Sp. Sess. P.A. 03-6, S. 210(e), 237; P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 158.)

History: P.A. 01-173 designated existing provisions as Subsec. (a) and clarified that the State Historian serves at the pleasure of the board of trustees, and added Subsec. (b) re duties, effective July 1, 2001; Sec. 11-1d transferred to Sec. 10a-111a in 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 amended Subsec. (b)(1) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film established pursuant to Sec. 10-392 for Connecticut Historical Commission established pursuant to Sec. 10-320b, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism, established pursuant to section 10-392” with “Culture and Tourism Advisory Committee, established pursuant to section 10-393”, effective July 1, 2011.



Section 10a-112 - (Formerly Sec. 10-132a). State Archaeologist. Duties.

(a) Until such time as a State Archaeologist is appointed pursuant to subsection (b) of this section, the trustees of The University of Connecticut shall designate a member of the faculty of said university to serve as State Archaeologist, who shall serve without additional compensation. He shall conduct research in the ethnohistory of the Indians of this region and of their archaeology, and shall cooperate with agencies of this state and of the federal government and with private individuals and corporations in an effort to protect and preserve archaeological remains which are threatened with destruction or loss by the construction of dams or highways or otherwise.

(b) The Board of Directors of the State Museum of Natural History shall appoint a State Archaeologist and staff for the Office of Archaeology established pursuant to section 10a-112a. The State Archaeologist shall have the following powers and duties: (1) To supervise the care and study of the archaeological collection of the State Museum of Natural History; (2) to coordinate (A) the archaeological salvage of properties threatened with destruction, (B) public and private archaeological research and the encouragement of the highest possible standards in archaeological investigations, and (C) the preservation of native American and other human osteological remains and cemeteries with the Department of Economic and Community Development, the Office of the Chief Medical Examiner, the Indian Affairs Council and other state agencies; (3) to conduct research on the state's prehistory and history and disseminate the results of such research through publications and other means; (4) to educate the public about the significance and fragility of archaeological resources; (5) to respond to inquiries about the state's archaeological resources; and (6) to maintain comprehensive site files and maps.

(1963, P.A. 304; P.A. 87-466, S. 1; P.A. 03-278, S. 26; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 159.)

History: Sec. 10-132a transferred to Sec. 10a-112 in 1983 pursuant to reorganization of higher education system; P.A. 87-466 added Subsec. (b) which specified the duties of the state archaeologist and designated museum of natural history board of directors as appointing authority on and after October 1, 1987; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced Connecticut Historical Commission with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b)(2)(C) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10a-112a - State Museum of Natural History, Office of Archaeology.

The museum of natural history at The University of Connecticut shall be the State Museum of Natural History. The museum shall (1) acquire, collect, preserve, research and interpret living, extinct and fossil organisms, anthropological and archaeological specimens, rocks and minerals, with preference to those native to this state; (2) preserve related scientific equipment, instruments and data; and (3) prepare public exhibits at the museum and educational exhibits and programs that may be used by colleges, universities, schools, libraries, institutions, appropriate state agencies or other public organizations. There shall be an Office of Archaeology at the museum. The museum shall be within The University of Connecticut.

(P.A. 85-563, S. 1, 4; P.A. 87-466, S. 2; P.A. 89-271, S. 1, 2.)

History: P.A. 87-466 required establishment of an office of archaeology; P.A. 89-271 replaced provision establishing museum as an independent entity within The University of Connecticut for administrative purposes only with provision establishing museum within The University of Connecticut.

See Sec. 10-383 re designation of museum as repository for artifacts found and data gathered during archaeological investigations on state lands.



Section 10a-112b - Board of Directors of the State Museum of Natural History.

(a) The Board of Directors of the State Museum of Natural History shall consist of the following: The Commissioners of Education, Energy and Environmental Protection, Economic and Community Development and Agriculture, or their designees, and not more than eleven members appointed by the president of The University of Connecticut, of which seven shall be professors, at least one from each of the following fields: Anthropology or archaeology, geology, vertebrate biology, invertebrate biology, botany, systematic biology and any other field the president deems appropriate. The terms of one-third of the initial appointments shall expire one year after the date of such appointment; the terms of one-third shall expire two years after the date of such appointment and the terms of one-third shall expire three years after the date of such appointment. The president shall appoint members to succeed members whose terms expire. Such members shall serve for a term of three years. Members shall be eligible for reappointment.

(b) The board shall annually elect a chairman and other officers.

(P.A. 85-563, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e), 210(e); P.A. 04-20, S. 3; 04-189, S. 1; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 160; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the State Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003, and replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism (Revisor's note: The word “State” was added editorially by the Revisors re “State Museum of Natural History” for consistency); P.A. 11-48 amended Subsec. (a) to replace director of the Connecticut Commission on Culture and Tourism with Commissioner of Economic and Community Development as a board member, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 10-383 re establishment of collections policy.



Section 10a-112c - Duties of board of directors. Director.

The board of directors shall be responsible for the planning and establishment of the State Museum of Natural History and shall recommend a director who shall be appointed by the president of The University of Connecticut.

(P.A. 85-563, S. 3, 4.)



Section 10a-112g - State Museum of Art. Advisory committee.

(a) The William Benton Museum of Art, The University of Connecticut shall be the State Museum of Art. The museum shall collect, preserve and research works of art and prepare public exhibits at the museum and educational exhibits and programs that may be used by colleges, universities, schools, libraries, institutions, appropriate state agencies or other public organizations.

(b) The Board of Trustees of The University of Connecticut may establish an advisory committee to advise the president of The University of Connecticut with respect to the policies, collections, programs, activities and operations of the State Museum of Art.

(P.A. 87-188, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 161, 285; P.A. 13-299, S. 7.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee” and replace “said commission” with “the Commissioner of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to replace provisions re establishment of advisory committee, membership and election of chairperson with provision authorizing Board of Trustees of The University of Connecticut to establish advisory committee, effective July 1, 2013.



Section 10a-112m - State Museum of Puppetry.

The Ballard Institute and Museum of Puppetry at The University of Connecticut shall be designated the State Museum of Puppetry. Said museum shall collect, preserve and research works of puppetry and puppet theater and prepare public exhibits at the museum and educational exhibits and programs that may be used by institutions of higher education, public and nonpublic schools, libraries, appropriate state agencies or other public institutions.

(P.A. 03-237, S. 1.)



Section 10a-113 - (Formerly Sec. 10-133). Encouragement of sheep industry.

Said trustees may supervise and establish such distribution of demonstration flocks of sheep throughout the state and conduct such experiments and investigations as seem to them most conducive to the encouragement of the sheep industry throughout the state.

(1949 Rev., S. 3288; 1959, P.A. 300, S. 1.)

History: 1959 act made this section discretionary rather than mandatory and deleted provision for expenditures from the dog license funds for this purpose; Sec. 10-133 transferred to Sec. 10a-113 in 1983 pursuant to reorganization of higher education system.



Section 10a-114 - (Formerly Sec. 10-134). Loans for construction of housing for students and financing by the State of Connecticut Health and Educational Facilities Authority for dormitories.

The Board of Trustees of The University of Connecticut is authorized to accept, on behalf of said university, the use of money, without interest charges, for the construction, upon lands owned by said university, of houses which shall serve as living quarters for student groups, such houses to be under the administrative control of said trustees. Said trustees shall enter into an agreement providing for amortization, without interest, of the principal of each such loan through payment from rents and the terms of each such agreement shall be subject to approval by the Attorney General. Any construction of housing, however, shall be subject to the provisions of section 4b-23. Notwithstanding the provisions of this section, said trustees are authorized to approve the execution of loan agreements with the State of Connecticut Health and Educational Facilities Authority in connection with the issuance of bonds by said authority pursuant to the provisions of chapter 187 to finance dormitories for students on such terms and conditions as said board shall determine are necessary or appropriate to effect said financing.

(1949 Rev., S. 3289; P.A. 75-425, S. 30, 57; P.A. 92-261, S. 14, 17.)

History: P.A. 75-425 made housing construction subject to provisions of Sec. 4-26b; Sec. 10-134 transferred to Sec. 10a-114 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 provided for the financing of dormitories by the State of Connecticut Health and Educational Facilities Authority.



Section 10a-114a - Loans for projects for The University of Connecticut Health Center.

(a) The University of Connecticut may, when authorized by the board of trustees, borrow money from the Connecticut Health and Educational Facilities Authority for any project for The University of Connecticut Health Center for which the authority would be authorized to make loans to a participating health care institution pursuant to chapter 187 and to refinance any such borrowing, and in connection with such borrowing, The University of Connecticut is authorized to enter into any loan or other agreement and to make such covenants, representations and indemnities as the board of trustees deems necessary or desirable to obtain such loans from the authority or to facilitate the issue of bonds by the authority to finance such loans, including agreements with providers of letters of credit, insurance or other credit facilities for such financings. Any such agreement, covenant, representation and indemnification shall be a full faith and credit obligation of The University of Connecticut. The University of Connecticut may secure such obligations by a pledge of the revenues to be derived from the operation or use of a clinical services project or projects, from rates, amounts, rents, fees, charges and other income and receipts from clinical services or from other general revenues of The University of Connecticut Health Center, provided any such pledge shall not violate any covenant of the state under section 10a-109u. Bonds of the authority issued pursuant to this section to finance a clinical services project for The University of Connecticut Health Center shall be deemed to have been issued to finance a project at a participating health care institution for purposes of chapter 187 and shall be eligible for the benefit of a special capital reserve fund created and established pursuant to subsection (a) of section 10a-186a.

(b) Any pledge made by The University of Connecticut pursuant to this section is and shall be deemed a statutory lien. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against The University of Connecticut, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, no instrument by which such a pledge is created need be recorded or filed. Any revenues or other receipts, funds, moneys or income so pledged and thereafter received by The University of Connecticut Health Center shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens, including without limitation the lien of any person who, in the ordinary course of business, furnishes services or materials to The University of Connecticut.

(c) Notwithstanding the provisions of any general statute or public or special act which may require that any revenue from the operation of facilities of The University of Connecticut Health Center or any other revenue of The University of Connecticut Health Center be paid to the State Treasurer for the payment of debt service on any bonds issued by the state for The University of Connecticut Health Center, any revenues pledged by the board of trustees pursuant to this section shall be applied first to the extent necessary to fulfill the obligations for which such revenues are pledged, and only thereafter to the State Treasurer.

(d) The Connecticut Health and Educational Facilities Authority shall not borrow any money or issue any bonds or notes which are secured by a pledge of any revenues of The University of Connecticut Health Center, unless such borrowing or issuance has been approved by the State Treasurer and the Secretary of the Office of Policy and Management or their deputies. In granting such approval the State Treasurer and the secretary shall consider the adequacy of revenues available to The University of Connecticut Health Center to pay (1) debt service on all the borrowings, bonds or notes issued by the Connecticut Health and Educational Facilities Authority for which revenues of The University of Connecticut Health Center are pledged, (2) debt service on all the bonds issued by the state for which revenues of The University of Connecticut Health Center are to be paid to the State Treasurer, and (3) debt service on any other borrowings for which the revenues of The University of Connecticut Health Center have been pledged.

(e) The state covenants with the authority and with the purchasers and all other subsequent owners and transferees of obligations issued by the authority for the benefit of The University of Connecticut Health Center pursuant to this section, in consideration of the financing by the authority and the acceptance of and payment for the securities of the authority, until all obligations of The University of Connecticut and all costs and expenses in connection with any action or proceeding in connection therewith, are fully met and discharged, unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of The University of Connecticut with the authority or for the benefit of such other parties, that the state will not (1) create or cause to be created any lien or charge on the assets or revenues pledged to secure such obligations of The University of Connecticut, prior to or on parity with a lien or pledge created thereon pursuant to this section; (2) in any way impair the rights, exemptions or remedies of the authority or the owners of such bonds of the authority; and (3) limit, modify, rescind, repeal or otherwise alter the rights or obligations of The University of Connecticut to take such action as may be necessary to fulfill the terms of its obligations in connection with its borrowing from the authority; provided nothing in this section precludes the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter this section if and when adequate provision is made by law for the protection of the authority and the holders of any outstanding securities of the authority, pursuant to the agreement of The University of Connecticut with the authority and pursuant to the indenture or other instrument under which the bonds of the authority are issued pursuant to this section. The University of Connecticut is authorized to include this covenant of the state, as a contract of the state, in any such agreement with the authority and in any credit facility or reimbursement agreement with respect to the obligations of The University of Connecticut or the obligations of the authority issued for the benefit of The University of Connecticut Health Center.

(f) The Superior Court shall have jurisdiction to enter judgment against The University of Connecticut found upon any express contract, including any indemnification provisions thereof, between The University of Connecticut and the authority, any trustee or underwriter for the authority's bonds issued pursuant to this section, or any bond insurer or other credit facility provider. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this subsection includes any set-off, claim or demand whatever on the part of The University of Connecticut against any plaintiff commencing or joining an action under this subsection. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to The University of Connecticut. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(g) For purposes of this section, “clinical services” means clinical and patient services and programs, both in-patient and ambulatory, and including, but not limited to, university physicians' clinical operations, offered by The University of Connecticut Health Center, including, but not limited to, services at the John Dempsey Hospital, the faculty physician practice or at clinics or other facilities operated by The University of Connecticut Health Center elsewhere in the state, exclusive of educational and research functions; and “clinical services project” means a project to be used principally to provide or support clinical services.

(h) The powers granted pursuant to this section to The University of Connecticut shall be in addition to the powers granted by The University of Connecticut 2000 Act pursuant to sections 10a-109a to 10a-109y, inclusive.

(P.A. 05-255, S. 2; P.A. 06-196, S. 75.)

History: P.A. 05-255 effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.



Section 10a-115 - (Formerly Sec. 10-135). Agricultural College Fund.

The Agricultural College Fund of the state, constituted by virtue of a grant to the state under an Act of the Congress of the United States, approved July 2, 1862, which grant was accepted upon the terms, conditions and restrictions contained in said Act of Congress, as evidenced by an act of the General Assembly passed at a special session December, 1862, shall remain in the custody of the State Treasurer. Said Treasurer shall pay to The University of Connecticut the net income earned by said fund. Said net income shall be computed by deducting from the gross income of said fund all expenses incurred for the conservation and physical maintenance of the assets held in said fund.

(1949 Rev., S. 3290.)

History: Sec. 10-135 transferred to Sec. 10a-115 in 1983 pursuant to reorganization of higher education system.

See part II of chapter 32 re Agricultural College Fund.



Section 10a-116 - (Formerly Sec. 10-136). Money received under Act of Congress of August 30, 1890.

The State Treasurer is directed to pay to the treasurer of The University of Connecticut all moneys received by virtue of an Act of Congress for the endowment and support of colleges for the benefit of agriculture and the mechanic arts, approved August 30, 1890, the provisions of which act were accepted by this state by an act approved June 11, 1903. The trustees of said university shall annually make and distribute the reports called for by said Act of Congress.

(1949 Rev., S. 3291.)

History: Sec. 10-136 transferred to Sec. 10a-116 in 1983 pursuant to reorganization of higher education system.



Section 10a-117 and 10a-118 - (Formerly Secs. 10-137 and 10-138). The University of Connecticut Auxiliary Services Fund. The University of Connecticut Educational Extension Fund.

Sections 10a-117 and 10a-118 are repealed.

(1949 Rev., S. 3292, 3293; 1957, P.A. 423, S. 1; 495, S. 1; P.A. 75-582, S. 5, 6; P.A. 77-614, S. 73, 610; P.A. 78-57; P.A. 81-275, S. 3; 81-442, S. 7–9; P.A. 82-218, S. 23, 24, 46; 82-314, S. 27, 28, 63; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 7, 8; P.A. 87-496, S. 62, 63, 110; 87-529, S. 12, 13; P.A. 88-136, S. 31, 32, 37; P.A. 91-256, S. 68, 69.)



Section 10a-119 - (Formerly Sec. 10-139). Trust funds for course in agriculture.

The Board of Trustees of The University of Connecticut is authorized to enter into any agreement for the acceptance and disbursement of trust funds for the establishment of a two-year course in agriculture. Said board is authorized to accept money and income from such trusts for the construction and maintenance of buildings and for scholarships and instruction in said course.

(1949 Rev., S. 3295.)

History: Sec. 10-139 transferred to Sec. 10a-119 in 1983 pursuant to reorganization of higher education system.



Section 10a-119a - Sea Grant Marine Advisory Service; grants.

The Board of Trustees of The University of Connecticut is authorized to make grants, within available appropriations, to the Sea Grant Marine Advisory Service. The grants shall be used: (1) To provide technical education to the Connecticut marine industry including fin fisherman, shell fishermen, lobstermen, marine operators, the marine recreational industry, town commissions and other citizens of Connecticut; (2) to coordinate marine advisory service educational programs with marine advisory services in other states; and (3) to encourage the development of the marine industry.

(P.A. 84-269, S. 1, 3.)



Section 10a-119e - Water and land resource management education and training programs.

The College of Agriculture and Natural Resources of The University of Connecticut, through the cooperative extension service, may, in consultation and cooperation with the Department of Energy and Environmental Protection, design and implement comprehensive education and training programs concerning water and land resource management.

(P.A. 87-493, S. 3, 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 10a-120 - (Formerly Sec. 10-140). Instruction and degrees in pharmacy.

The University of Connecticut is authorized to offer instruction in pharmacy as a part of the university's program and to grant suitable degrees. All assets transferred to it and all moneys received in connection with the program of instruction in pharmacy are made available to the trustees of said university for such instruction.

(1949 Rev., S. 3297.)

History: Sec. 10-140 transferred to Sec. 10a-120 in 1983 pursuant to reorganization of higher education system.



Section 10a-121 - (Formerly Sec. 10-140a). Connecticut Transportation Institute.

The University of Connecticut with the cooperation of the Department of Transportation shall plan and develop a program for the establishment of a Connecticut Transportation Institute for education and training in transportation technology. Consideration shall be given to locating the institute in the southeastern campus of The University of Connecticut at Avery Point, Groton. The program shall include, but not be limited to, the following areas: (1) A description of undergraduate and graduate courses for transportation technology; (2) a budget projection for the first five years of operation, including personnel services, other expenses and equipment; (3) a description of a program for continuing education in transportation technology with emphasis on community involvement; and (4) recommendations for the encouragement of participation by other New England states with a view to establishing the institute as a New England Regional Transportation Institute. The Institute shall be operational for the fall semester of 1975.

(P.A. 74-323, S. 1; P.A. 11-70, S. 8.)

History: Sec. 10-140a transferred to Sec. 10a-121 in 1983 pursuant to reorganization of higher education system; P.A. 11-70 replaced “branch” with “campus”.



Section 10a-122 - (Formerly Sec. 10-141). Instruction in physical therapy.

The Board of Trustees of The University of Connecticut is authorized to offer instruction in physical therapy as a part of the university program and to grant suitable degrees. All assets transferred to The University of Connecticut and all moneys received by The University of Connecticut from the New Haven School of Physical Therapy, Incorporated, made available through the termination of the New Haven School of Physical Therapy, Incorporated, are made available to the trustees of said university for such instruction. The Board of Trustees of The University of Connecticut is authorized to accept any funds made available by any branch of the federal government for such instruction.

(1951, S. 1777d.)

History: Sec. 10-141 transferred to Sec. 10a-122 in 1983 pursuant to reorganization of higher education system.



Section 10a-123 - (Formerly Sec. 10-141a). Center for Real Estate and Urban Economic Studies.

(a) There is established at The University of Connecticut within the school of business administration a Center for Real Estate and Urban Economic Studies.

(b) The purposes, objectives and duties of said center shall be as follows: (1) To conduct studies in real estate and urban economics and to publish and disseminate the findings and results of such studies; (2) to assist the teaching program in real estate offered by The University of Connecticut; (3) to supply material to the Connecticut Real Estate Commission for the preparation by it of examinations for real estate salespersons and brokers, if requested to do so by the commission; (4) to develop and from time to time revise and update materials for use in the extension courses in real estate offered by The University of Connecticut; (5) to assist the Connecticut Real Estate Commission in developing standards for the accreditation of technical high schools and other teaching agencies giving courses in the field of real estate and standards for the approval of courses in the field of real estate, as and when requested to do so by the commission.

(c) A report of the activities and accomplishments of the center shall be published annually.

(February, 1965, P.A. 621, S. 1, 3, 5; P.A. 96-200, S. 28; P.A. 12-116, S. 87.)

History: Sec. 10-141a transferred to Sec. 10a-123 in 1983 pursuant to reorganization of higher education system; P.A. 96-200 substituted “salespersons” for “salesmen” in Subsec. (b); pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 10a-124 - (Formerly Sec. 10-141b). Advisory committee.

Section 10a-124 is repealed, effective July 1, 2013.

(February, 1965, P.A. 621, S. 2; P.A. 13-299, S. 95.)



Section 10a-125 - (Formerly Sec. 10-141c). Support of program by license fees. Publications. Receipt of gifts.

From each fee received by the Connecticut Real Estate Commission for the issuance or renewal of licenses to real estate brokers for any period subsequent to September 30, 1965, and to salesmen for any period subsequent to September 30, 1971, there shall be paid over by the State Treasurer to The University of Connecticut for the support, maintenance and use of the Center for Real Estate and Urban Economic Studies an amount equal to eight and three-quarters per cent of each broker's license fee and each salesmen's license fee, which amounts shall be irrevocably dedicated to the support, maintenance and use of said center. Said center is authorized, within the limits of the funds received by it, to publish and disseminate its studies and findings and to make a charge therefor and is authorized to receive gifts and grants from foundations, individuals and other sources.

(February, 1965, P.A. 621, S. 4; June, 1971, P.A. 8, S. 93; P.A. 73-118; P.A. 85-454.)

History: 1971 act included real estate salesmen's licenses under provisions of section and replaced deduction of 25% of each fee for purposes of real estate and urban economics study center with deduction of $17.50 from brokers' fees and $5.00 from salesmen's fees; P.A. 73-118 changed initial date for payments from salesmen's fees from September 30, 1965, to September 30, 1971, and reduced amount of payments to $8.75 from brokers' fees and to $2.50 from salesmen's fees; Sec. 10-141c transferred to Sec. 10a-125 in 1983 pursuant to reorganization of higher education system; P.A. 85-454 provided that the center would receive 8.75% of each license fee, rather than $8.75 from each broker's license fee and $2.50 from each salesmen's license fee.



Section 10a-125a - Center for Entrepreneurship.

The University of Connecticut shall establish a Center for Entrepreneurship. The purpose of the center shall be to train the next generation of entrepreneurs in an experiential manner that would assist businesses in the state today. This center shall (1) develop an entrepreneurial program that trains faculty and student inventors in commercialization and business issues and that generates business opportunities; (2) expand the accelerator program of the school of business to provide innovation services to technology-based companies using a proven model of faculty and students working with companies on real time solutions to the company's business problems; and (3) establish an intellectual property law clinic, in conjunction with the law school.

(P.A. 06-83, S. 2; May Sp. Sess. P.A. 16-3, S. 19.)

History: P.A. 06-83 effective July 1, 2006; May Sp. Sess. P.A. 16-3 deleted provision re accelerator program and law clinic located with Connecticut Center for Advanced Technology, effective July 1, 2016.



Section 10a-125b - Program to assist small and medium businesses that develop innovations in manufacturing technologies.

(a) For the purposes of this section, “small business” means a business located in Connecticut with fifty employees or less, and “medium business” means a business located in Connecticut with fifty-one to one hundred employees.

(b) The University of Connecticut at Storrs, or any campus thereof, in concert with the Connecticut Center for Advanced Technology, shall establish a program to assist small and medium businesses that develop innovations in advanced manufacturing technologies. The university and the center shall collaborate with small and medium businesses participating in such program. Such program may include, but not be limited to, use of the university's or said center's facilities or equipment or access to university faculty, staff or students or staff of the center. The university and the center shall establish eligibility criteria for such program that shall include, but need not be limited to, minimum levels of contributions required from participating businesses.

(c) For the fiscal year ending June 30, 2013, The University of Connecticut shall provide two hundred fifty thousand dollars of any appropriation for the program established in this section to the Connecticut Center for Advanced Technology.

(June 12 Sp. Sess. P.A. 12-1, S. 146.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10a-126 - (Formerly Sec. 10-141d). Operation of McCook Hospital.

The Board of Trustees of The University of Connecticut is authorized to operate and control McCook Hospital in accordance with terms of an agreement to be made between the university and the city of Hartford. As used in this section and section 5-268d, McCook Hospital includes the following: (a) McCook Hospital building, (b) Jones Home Infirmary, (c) Jones Home psychiatric in and outpatient facilities, (d) staff house, (e) laundry, (f) outpatient building, (g) space for outpatient facilities to be constructed in the Burgdorf Health Center.

(1967, P.A. 424, S. 1.)

History; Sec. 10-141d transferred to Sec. 10a-126 in 1983 pursuant to reorganization of higher education system.



Section 10a-127 - (Formerly Sec. 10-141e). Operation of hospital facilities. Uncas-on-Thames Hospital Fund.

(a) The Board of Trustees of The University of Connecticut is authorized to establish and administer a fund, to be known as the Hospital Fund, for the operation of hospital facilities, clinics and programs, including, on and after July 1, 1995, the facilities, clinics and programs of the Uncas-on-Thames Hospital. Revenues received from and in connection with such operations, including moneys received from federal, state, municipal and private sources, shall be deposited in the State Treasury to the credit of said fund. The resources of the fund are to be used to pay the direct expenses of operation and maintenance of such facilities and programs and to purchase equipment or otherwise improve facilities. Such payments shall be made by the State Treasurer on warrants issued by the State Comptroller, upon the order of authorized officers of the university. To provide working capital for the fund, moneys may be transferred from The University of Connecticut Health Center Operating Fund established under the provisions of section 10a-105, and not more than five hundred thousand dollars may be transferred from the resources of the General Fund upon the recommendation of the Governor and the approval of the Finance Advisory Committee.

(b) For the period beginning on July 1, 1989, and ending on June 30, 1995, the Board of Trustees of The University of Connecticut is authorized to establish and administer a fund, to be known as the Uncas-on-Thames Hospital Fund, for the operation of the Uncas-on-Thames Hospital facilities, clinics and programs. All balance sheet accounts, including assets, liabilities and fund balance, of the Uncas-on-Thames Hospital Fund on June 30, 1995, shall be transferred to the Hospital Fund on July 1, 1995, for the operation of the Uncas-on-Thames Hospital facilities, clinics and programs. Revenues received on and after July 1, 1995, from and in connection with such balance sheet accounts, including moneys received from federal, state, municipal and private sources, shall be deposited in the State Treasury to the credit of the Hospital Fund for purposes of maintaining operations at the Uncas-on-Thames campus. The sum of four hundred thousand dollars of the Uncas-on-Thames Hospital Fund balance shall be reserved within the Hospital Fund for renovations in conjunction with the possible replacement of equipment at the Uncas-on-Thames Phelps Clinic. If a sum of less than four hundred thousand dollars is required for such renovations, the difference between the amount required for such renovations and four hundred thousand dollars shall be transferred to the General Fund at such time as such renovations have been completed, or a determination has been made that no renovations are necessary.

(c) For the period beginning on July 1, 1989, and ending on June 30, 1995, any revenue received by the state which is attributable to services provided by Uncas-on-Thames Hospital on and after July 1, 1989, and prior to July 1, 1995, shall be credited to the Uncas-on-Thames Hospital Fund.

(1967, P.A. 424, S. 6; P.A. 85-424, S. 1, 3; P.A. 89-268, S. 1, 2, 4; P.A. 91-256, S. 30, 69; P.A. 93-80, S. 43, 67; P.A. 96-158, S. 1, 3; P.A. 97-247, S. 22, 27.)

History: Sec. 10-141e transferred to Sec. 10a-127 in 1983 pursuant to reorganization of higher education system; P.A. 85-424 added Subsec. (b) re disposition of revenue attributable to the operation of Uncas-on-Thames Hospital; P.A. 89-268 amended Subsec. (a) to provide that the fund not be for the operation of the Uncas-on-Thames Hospital and made a technical change, inserted new Subsec. (b) establishing the Uncas-on-Thames Hospital Fund, relettered Subsec. (b) as Subsec. (c) and provided that certain revenues be credited to the Uncas-on-Thames Hospital Fund rather than the general fund in former Subsec. (b) now (c), and Sec. 2 of the act was designated editorially by the Revisors as a new Subsec. (d) re an evaluation of the fund, to be submitted to the general assembly; P.A. 91-256 changed a reference to the auxiliary services fund to the operating fund and made a technical change; P.A. 93-80 amended Subsec. (b) to extend ending date for administration of hospital fund from June 30, 1993, to June 30, 1995, and to make corresponding changes in dates re reversion of any hospital fund balance to general fund and use of such balance, Subsec. (c) to extend ending date for crediting of revenues to hospital fund from June 30, 1993, to June 30, 1995, and Subsec. (d) to delete reference to evaluation submitted by January 6, 1993, and require evaluation to be submitted by January 4, 1995, effective July 1, 1993; P.A. 96-158 amended Subsec. (a) to provide that Hospital Fund shall be used for operation of hospital facilities, clinics and programs of Uncas-on-Thames Hospital on and after July 1, 1995, and amended Subsec. (b) to delete provision that balance in Uncas-on-Thames Hospital Fund on June 30, 1995, shall revert to the General Fund and be credited to The University of Connecticut for the fiscal year ending June 30, 1996, for the operation of Uncas-on-Thames Hospital and to substitute provision that balance in Uncas-on-Thames Hospital Fund on June 30, 1995, shall be transferred to the Hospital Fund on July 1, 1995, for the operation of Uncas-on-Thames Hospital, and earmarked $400,000 of such balance for possible renovations at the Uncas-on-Thames Phelps Clinic, effective May 31, 1996; P.A. 97-247 deleted obsolete Subsec. (d) re Uncas-on-Thames Hospital Fund, effective July 1, 1997.



Section 10a-128 - (Formerly Sec. 10-141f). John Dempsey Hospital and The University of Connecticut Health Center accounts receivable as expendable assets.

(a) The University of Connecticut may record as assets, and spend not more than ninety per cent of, the book value of accounts receivable that are estimated as collectible at the John Dempsey Hospital and for its clinical programs at The University of Connecticut Health Center in Farmington. A report of book value shall be made by the university to the State Comptroller each quarter and verified by the Auditors of Public Accounts as requested by the State Comptroller. The State Comptroller shall record the value on the books of the state and approve expenditures against said value.

(b) The University of Connecticut may record as assets, and spend not more than seventy per cent of, the book value of accounts receivable that are estimated as collectible at The University of Connecticut Health Center for its university physicians' clinical operations, provided no expenditures against said value shall be approved by the Comptroller unless and until the balance of funds held in the health center fund established under subsection (c) of section 10a-105 is zero or less than zero. The health center shall defray the cost to the state of any such expenditures by paying, at least quarterly, to the State Treasurer the state's cost of funds at an average rate of interest equivalent to the rate or rates of interest payable on the state's outstanding short term borrowings or, if there are no outstanding borrowings, the rate of interest for thirty-day state obligations of comparable security and quality as determined by the State Treasurer, or as determined by the State Treasurer based upon at least two quotations from dealers thereof. Any interest payments received by the State Treasurer from the health center pursuant to this subsection which have not been applied to pay debt service on the state's short term borrowings, if any, by the end of any fiscal year, shall be treated as revenue to the General Fund. A report of book value shall be made by the university to the State Comptroller each quarter and verified by the Auditors of Public Accounts as requested by the State Comptroller. The State Comptroller shall record the value on the books of the state and approve expenditures against said value.

(1969, P.A. 458, S. 1; P.A. 74-178, S. 1, 2; P.A. 86-190, S. 1, 2; P.A. 89-268, S. 3, 4; P.A. 91-178, S. 1, 2; 91-406, S. 23, 29; P.A. 12-129, S. 3.)

History: P.A. 74-178 amended Subsec. (a) to include book value of accounts receivable at Burgdorf Health Center and at the Farmington Health Center, as well as at McCook Hospital provided that only accounts deemed collectible by independent auditors may be recorded as assets and to require that financial accounts at Farmington Health Center be kept separately; Sec. 10-141f transferred to Sec. 10a-128 in 1983 pursuant to reorganization of higher education system; P.A. 86-190 amended Subsec. (a) to delete reference to McCook Hospital and Burgdorf Health Center and substitute reference to John Dempsey Hospital, to require quarterly rather than monthly reports to comptroller, and to delete requirement that financial accounts of clinical activities at health center in Farmington be kept separately from those at McCook Hospital and Burgdorf Health Center and repealed Subsec. (b) which provided that comptroller shall reimburse The University of Connecticut auxiliary services fund for advances made prior to July 8, 1969, to provide working capital at McCook Hospital, and that reimbursement shall be in an amount of $800,000 and shall be made as provided in Subsec. (a); P.A. 89-268 added Subsec. (a) designation and new Subsec. (b) re percentage of accounts receivable at Uncas-on-Thames Hospital as expendable assets; P.A. 91-178 added Subsec. (c) re recording of as assets and spending of certain health center accounts receivable; P.A. 91-406 added “or less than zero” after “zero” in the phrase, “established under subsection (c) of section 10a-105 is zero” in Subsec. (c); (Revisor's note: In 1995 the words “University of Connecticut” were inserted editorially by the Revisors in Subsec. (a) for consistency with other statutory references); P.A. 12-129 deleted former Subsec. (b) re accounts receivable at Uncas-on-Thames Hospital, redesignated existing Subsec. (c) as Subsec. (b) and amended Subsec. (a) and redesignated Subsec. (b) by eliminating requirements that accounts receivable be estimated by independent auditors and requiring reports of book value to be verified by Auditors of Public Accounts as requested by State Comptroller, effective July 1, 2012.

See chapter 187c re John Dempsey Hospital Finance Corporation.



Section 10a-129 - (Formerly Sec. 10-141g). Health Center Auxiliary Services Fund.

Section 10a-129 is repealed.

(1969, P.A. 208; P.A. 75-425, S. 46, 57; P.A. 82-218, S. 25, 46; P.A. 84-241, S. 2, 5; P.A. 91-256, S. 68, 69.)



Section 10a-130 - (Formerly Sec. 10-141h). The University of Connecticut Health Center Research Fund.

The University of Connecticut is authorized to establish and manage a fund to be known as The University of Connecticut Health Center Research Fund. The fund may be used, subject to direction, regulation and authorization by the board of trustees: (1) For deposit of the proceeds of grants and endowments, or other things tangible or intangible that may be acceptable to the fund; (2) for disbursements for operations or projects on the order of duly authorized officers of the health center; provided, however, that acquisitions of real estate shall be subject to the provisions of section 4b-23.

(1969, P.A. 207; P.A. 75-425, S. 47, 57.)

History: P.A. 75-425 made acquisition of real estate subject to Sec. 4-26; Sec. 10-141h transferred to Sec. 10a-130 in 1983 pursuant to reorganization of higher education system.

See chapter 187c re John Dempsey Hospital Finance Corporation.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.



Section 10a-131 - (Formerly Sec. 10-141i). Hospital of The University of Connecticut Health Center authorized to join Capital Area Health Consortium.

The Board of Trustees of The University of Connecticut is authorized to contract with the Capital Area Health Consortium for the hospital of The University of Connecticut Health Center to become a member of said consortium. Said board may enter into such long term contracts and other agreements as will further the purposes of the consortium as contained in said consortium's certificate of incorporation.

(P.A. 74-111, S. 1, 2.)

History: Sec. 10-141i transferred to Sec. 10a-131 in 1983 pursuant to reorganization of higher education system.

See chapter 187c re John Dempsey Hospital Finance Corporation.



Section 10a-132 - (Formerly Sec. 10-141k). The University of Connecticut Health Center to include Poison Information Center. Hospitals to report treatments of accidental poisonings.

(a) The University of Connecticut Health Center, at Farmington, shall include a Poison Information Center for the collection, exchange and dissemination of information needed to minimize damage from potentially toxic substances. Said Poison Information Center shall: (1) Establish and maintain a file on the general composition of substances which, if ingested, inhaled or applied topically to any part of the body, would cause concern for possible toxic reactions; (2) establish and maintain a file on potentially toxic substances, including physiological effects of the toxic substance, the symptoms and signs of toxic reactions and specific antidotes, if any; (3) establish and maintain a file or library of reference material on toxicology; (4) operate twenty-four hours each day, every day of the year to provide such information upon request; and (5) disseminate information contained in subdivisions (1) and (2) to hospitals in the state which establish regional information centers through duplicate index sets and periodic bulletins. Information in the indexes and reference material shall be provided on request according to policy established by said Poison Information Center and, if the requested information is not available in said center or in regional centers, appropriate steps shall be taken by said center to locate the information desired. Said Poison Information Center shall utilize its resources and information to reduce the incidence of accidental poisonings in the state. Said Poison Information Center may develop forms and methods for collecting additional information and require such reports as may be necessary for the discharge of the responsibilities of said center.

(b) Each hospital in the state shall report to the Poison Information Center each incident of accidental poisoning treated by such hospital. Said reports shall be submitted to the center not later than sixty days from the date of treatment on forms prescribed and provided by the Commissioner of Public Health and shall contain such information as the center requires.

(1957, P.A. 583, S. 1, 2; P.A. 76-376, S. 1, 3; P.A. 84-336, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-376 deleted provisions giving health department and commissioner responsibilities for poison information center and required year-round, twenty-four-hour operation; Sec. 19-23 was transferred to Sec. 10-141k in 1977; Sec. 10-141k transferred to Sec. 10a-132 in 1983 pursuant to reorganization of higher education system; P.A. 84-336 added Subsec. (b) requiring a hospital to report each incident of accidental poisoning treated by it to the poison information center; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993 (Revisor's note: In codifying public act 93-381, the words “The health center of The University of Connecticut” in Subsec. (a) were changed editorially by the Revisors to “The University of Connecticut Health Center” for consistency with other statutory references and in 1995 the Revisors editorially substituted the numeric indicators (1), (2), (3) (4) and (5) for (a), (b), (c), (d) and (e) in Subsec. (a) for consistency with statutory usage); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See chapter 187c re John Dempsey Hospital Finance Corporation.



Section 10a-132a - Endowed chair in infectious diseases.

The Board of Regents for Higher Education shall establish at The University of Connecticut Health Center an endowed chair in infectious diseases in accordance with the provisions of subsections (a), (b), (d), (e) and (f) of section 10a-20a. The purpose of this endowed chair will be to support a senior faculty member in the school of medicine who will direct programs in teaching, research and patient care in the area of infectious diseases. This chair will provide support for an investigator or investigators who will coordinate research activities into the microbiologic, immunologic and clinical aspects of infectious diseases, including acquired immune deficiency syndrome, at The University of Connecticut Health Center and its affiliated institutions. The investigators will provide a link between ongoing basic science research in infectious diseases and the clinical application of the new knowledge that is being generated. This position will be a focal point for infectious disease research in Connecticut.

(P.A. 87-527, S. 1, 7; P.A. 89-334, S. 1, 3; P.A. 11-48, S. 285.)

History: P.A. 89-334 deleted former Subsec. (a) which established an endowed chair in law and medicine in The University of Connecticut Health Center and School of Law; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-132b - Transferred

Transferred to Chapter 368a, Sec. 19a-56a.



Section 10a-132c - Study of alternative methods for the surveillance of birth defects in Connecticut. Advisory committee.

Section 10a-132c is repealed, effective July 1, 1997.

(P.A. 88-286, S. 2, 4; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. 97-8, S. 87, 88.)



Section 10a-132d - Transferred

Transferred to Chapter 368a, Sec. 19a-56b.



Section 10a-132e - Outreach and education program concerning utilization of prescription drugs. Funding.

(a) The University of Connecticut Health Center shall, in consultation with the Yale University School of Medicine, develop, implement and promote an evidence-based outreach and education program concerning the therapeutic and cost-effective utilization of prescription drugs for the benefit of licensed physicians, pharmacists and other health care professionals authorized to prescribe and dispense prescription drugs. In developing such program, The University of Connecticut Health Center shall consider whether such program may be developed in coordination with, or as a part of, the Connecticut Area Health Education Center.

(b) The program established pursuant to subsection (a) of this section shall: (1) Arrange for licensed physicians, pharmacists and nurses to conduct in person educational visits with prescribing practitioners, utilizing evidence-based materials, borrowing methods from behavioral science and educational theory and, when appropriate, utilizing pharmaceutical industry data and outreach techniques; (2) inform prescribing practitioners about drug marketing that is designed to prevent competition to brand name drugs from generic or other therapeutically equivalent pharmaceutical alternatives or other evidence-based treatment options; and (3) provide outreach and education to licensed physicians and other health care practitioners who are participating providers in state-funded health care programs, including, but not limited to, Medicaid, the HUSKY Health program, the Department of Correction inmate health services program and the state employees’ health insurance plan.

(c) The University of Connecticut Health Center shall, to the extent feasible, utilize or incorporate into the program other independent educational resources or models that are proven to be effective in disseminating high quality, evidenced-based, cost-effective information to prescribing practitioners regarding the effectiveness and safety of prescription drugs. Such other resources or models that The University of Connecticut Health Center reviews shall include: (1) The Pennsylvania PACE Independent Drug Information Service affiliated with the Harvard Medical School; (2) the Vermont Academic Detailing Program sponsored by the University of Vermont College of Medicine Office of Primary Care; and (3) the Drug Effectiveness Review project conducted by the Oregon Health and Science University Evidence-based Practice Center.

(d) The University of Connecticut Health Center shall seek federal funds for the administration of the program. In addition, The University of Connecticut Health Center may seek funding from nongovernmental health access foundations for the program. The University of Connecticut Health Center shall not be required to develop, implement and promote the program described in this section, if federal, state and private funds in the aggregate are insufficient to pay for the initial and ongoing expenses of such program.

(P.A. 09-232, S. 91; P.A. 11-44, S. 124; P.A. 13-234, S. 90; P.A. 15-69, S. 4.)

History: P.A. 09-232 effective July 1, 2011; P.A. 11-44 amended Subsec. (b) by deleting “the state-administered general assistance program”, effective July 1, 2011; P.A. 13-234 amended Subsec. (b)(3) to delete references to Charter Oak Health Plan and ConnPACE program, effective January 1, 2014; P.A. 15-69 amended Subsec. (b) to change “HUSKY Plan, Parts A and B” to “HUSKY Health program”, effective June 19, 2015.



Section 10a-133 - (Formerly Sec. 10-141l). State aid for family practice residency programs. Regulations.

Upon application to The University of Connecticut Health Center, any licensed community hospital in the state may receive annually from the state a grant for the improvement and expansion of existing family practice residency programs in such licensed community hospital.

(P.A. 75-433, S. 1, 2; P.A. 76-434, S. 6, 12.)

History: P.A. 76-434 substituted University of Connecticut Health Center for state department of health, deleted references to university hospitals and deleted provision giving commissioner of health authority to make regulations; Sec. 19-30c transferred to Sec. 10-141l in 1979; Sec. 10-141l transferred to Sec. 10a-133 in 1983 pursuant to reorganization of higher education system.

See chapter 187c re John Dempsey Hospital Finance Corporation.



Section 10a-134 and 10a-135 - Pilot program concerning purchases by the health center. Pilot program concerning leasing procedures of the health center.

Sections 10a-134 and 10a-135 are repealed.

(P.A. 81-374, S. 2–4; P.A. 82-314, S. 29, 30, 63; P.A. 87-496, S. 64, 110; P.A. 88-136, S. 36, 37.)



Section 10a-136 - (Formerly Sec. 10-142). Buildings for religious activities.

The trustees of The University of Connecticut are authorized to convey land of the university for the purpose of providing sites for buildings to house religious activities for students attending the university. Such religious buildings shall be constructed by, and under the auspices of, religious organizations. Said university is authorized under conditions imposed by the board of trustees to permit such buildings to connect to the water and heat and waste disposal systems of said university, such water and waste disposal connections to be removed when facilities for such services have been provided by the town.

(1949 Rev., S. 3296.)

History: Sec. 10-142 transferred to Sec. 10a-136 in 1983 pursuant to reorganization of higher education system.



Section 10a-137 - (Formerly Sec. 10-142a). Use by public agencies of swimming pool at Avery Point campus.

The Board of Trustees of The University of Connecticut may contract with public agencies for the use of the swimming pool at the university campus at Avery Point, provided such contract shall include provision for compensation to the university for all expenses incurred in connection with such use.

(1969, P.A. 238, S. 1; P.A. 11-70, S. 9.)

History: Sec. 10-142a transferred to Sec. 10a-137 in 1983 pursuant to reorganization of higher education system; P.A. 11-70 replaced “branch” with “campus”.



Section 10a-138 - (Formerly Sec. 10-143). Water and waste disposal service.

The University of Connecticut is authorized to furnish, for compensation, running water and sewage, garbage and waste disposal service for any property owned or occupied by it or in which it has an interest by reason of a possibility of reverter or of a restriction on alienation in its favor.

(1949 Rev., S. 3294; 1967, P.A. 656, S. 5.)

History: 1967 act substituted “on” for “or” in phrase “restriction on alienation in its favor”; Sec. 10-143 transferred to Sec. 10a-138 in 1983 pursuant to reorganization of higher education system.



Section 10a-139 - (Formerly Sec. 10-144). Traffic regulations on grounds of The University of Connecticut and The University of Connecticut Health Center. Disposition of fines.

(a) The trustees of The University of Connecticut, subject to the approval of the Office of the State Traffic Administration, may: (1) Prohibit, limit or restrict the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds controlled by The University of Connecticut; and (6) erect and maintain signs designating such prohibitions or restrictions. Any person who fails to comply with any such prohibition or restriction shall be fined. Violation of any provision of this subsection shall be an infraction.

(b) All fines imposed upon students attending the university, less an amount not to exceed the cost of enforcing traffic and parking regulations, shall be deposited to the scholarship account of the university operating fund or an account of said fund for the purpose of library services or acquisitions, except that all fines imposed upon students attending The University of Connecticut Health Center, at Farmington, shall be deposited in a scholarship account within The University of Connecticut Health Center Operating Fund established pursuant to section 10a-105, or an account of said fund for the purpose of library services or acquisitions.

(c) All other fines imposed at The University of Connecticut Health Center, at Farmington, shall be deposited in The University of Connecticut Health Center Operating Fund for use by said health center.

(d) All parking fines imposed upon persons other than students attending the university collected by the university pursuant to this section prior to July 1, 2001, shall be remitted to the town of Mansfield and a share of such fines as determined under an agreement between the university and the town shall be returned to the university. On and after July 1, 2001, all parking fines imposed pursuant to this section shall be deposited in the University of Connecticut Operating Fund.

(1949 Rev., S. 3298; 1957, P.A. 387, S. 1; 1969, P.A. 589; P.A. 79-350, S. 1; P.A. 82-223, S. 3; P.A. 83-577, S. 9; P.A. 86-333, S. 30, 32; P.A. 91-256, S. 31, 69; P.A. 98-252, S. 46, 80; P.A. 11-256, S. 3; P.A. 12-132, S. 5.)

History: 1969 act increased fine in Subsec. (a) from $10 to $25, deleted from Subsec. (b) specific fine for parking violations by students and provision that disciplinary action be in lieu of proceeding in Subsec. (a), leaving only provision that student fines be deposited in scholarship account, and added Subsecs. (c) to (e) re remission of fines to towns; P.A. 79-350 amended Subsecs. (b) and (c) to provide exception for fines imposed at Farmington Health Center; P.A. 82-223 amended Subsec. (a) by providing that violation of the Subsec. constituted an infraction, amended Subsec. (c) by deleting the provision that all other fines belong to the town in which the violation occurred, deleted Subsec. (d) as obsolete and redesignated Subsec. (e) as Subsec. (d) and clarified that parking fines imposed upon nonstudents are remitted to Mansfield; Sec. 10-144 transferred to Sec. 10a-139 in 1983 pursuant to reorganization of higher education system; P.A. 83-577 amended Subsec. (a) to increase the fine from not more than $25 to $35; P.A. 86-333 specified that fine shall not be “not more than” $35 in Subsec. (a); P.A. 91-256 deleted provision that fines not exceed $35, specified fines be deposited in the operating funds, deleting references to auxiliary services fund and language on library services and acquisitions and made technical changes; (Revisor's note: In 1993 the words “the health center of the university,” were changed editorially by the Revisors in Subsecs. (b) and (c) to “The University of Connecticut Health Center,” for consistency with other statutory references); P.A. 98-252 amended Subsec. (d) to allow the university to receive a share of the fines collected prior to July 1, 2001 and to require that fines collected after said date be deposited in the university operating fund rather than remitted to the town of Mansfield, effective July 1, 1998; P.A. 11-256 amended Subsec. (a) to add authority to install stop signs, insert numeric Subdiv. designators and make technical changes; P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Annotation to former section 10-144:

Cited. 30 CS 524.



Section 10a-140 and 10a-141 - (Formerly Secs. 10-144a and 10-144b). Lease of land to private developers for rental housing and commercial establishments; taxation. Lease of state-owned land by the university.

Sections 10a-140 and 10a-141 are repealed, effective July 1, 1997.

(1967, P.A. 575, S. 1, 2; 1969, P.A. 564; P.A. 75-425, S. 31, 32, 57; P.A. 77-573, S. 24, 30; 77-614, S. 19, 73, 610; P.A. 82-218, S. 37, 46; 82-342, S. 2, 3; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 65, 66, 110; P.A. 91-256, S. 32, 69; P.A. 92-261, S. 15, 17; P.A. 95-230, S. 29, 45; P.A. 97-247, S. 26, 27.)



Section 10a-142 - Transferred

Transferred to Sec. 10a-156b.



Section 10a-142f - Litchfield County Center for Higher Education.

Section 10a-142f is repealed.

(P.A. 85-555, S. 1, 3; P.A. 86-259, S. 1, 2; P.A. 91-303, S. 21, 22.)



Section 10a-143 - (Formerly Sec. 10-330a). New methods of awarding degrees and credits. Charter Oak State College. Operating fund. Reports.

(a) The Board of Regents for Higher Education, in concert with the state's institutions of higher education, shall study, develop and coordinate the implementation of new methods of awarding undergraduate degrees and college credits including but not limited to: (1) External degrees awarded on the basis of acceptable performance in an educational field whether or not the necessary education was obtained by the candidate at an institution of higher education, and (2) examinations and methods other than classroom instruction for determining qualifications. On or before July 1, 1993, each constituent unit of the state system of higher education shall establish procedures to award college credits pursuant to this subsection and subsection (e) of this section.

(b) The Board of Regents for Higher Education shall promulgate regulations to authorize accredited institutions of higher education to award degrees by such new procedures.

(c) Charter Oak State College shall be an independent constituent unit of the state system of higher education with authority to grant undergraduate and graduate credits and degrees on the basis of (1) examinations, (2) courses offered by Charter Oak State College, and (3) other forms of evaluation and validation of learning including transfer of credit. Said college is authorized to use the term “Charter Oak State College” on diplomas and other documents and utterances to affirm the status of the college as a degree-granting institution of higher education. It shall be the responsibility of the college to serve the interest of all Connecticut residents by providing open access to academic credentials which are based on a consensus of professional judgment. The purpose of such credentials shall be to identify and give recognition to higher learning acquired by individuals through independent study, work experience and programs of noncollegiate educational activity.

(d) (1) The Board of Regents for Higher Education shall develop and implement programs at Charter Oak State College to improve opportunities in higher education through alternative modes of service, including, but not limited to, guidance and information services, registration and validation services, examination and degree-granting services, technological delivery systems, and projects of research and development. The board may appoint a chief academic and administrative officer and a professional academic staff of Charter Oak State College. The board may appoint and remove executive staff responsible for the operation of Charter Oak State College. The board may determine the size of the academic staff and the duties, terms, and conditions of employment of said director and staff. The board shall establish through appointments on an adjunct basis a faculty of consulting examiners at Charter Oak State College to make recommendations as to requirements and standards of the college's programs and to make recommendations for the award of academic undergraduate and graduate credits and degrees. Persons serving as members of the faculty of consulting examiners shall have appropriate professional qualifications as determined by the board and may hold professional appointments in active status at accredited institutions of postsecondary or higher learning. Within the limit of appropriations, the board shall fix the compensation of persons serving with adjunct appointment as members of the faculty of consulting examiners. The board shall confer such undergraduate and graduate certificates and degrees as are appropriate to programs of postsecondary and higher learning at Charter Oak State College and in accordance with the recommendations of the board's faculty of consulting examiners on the basis of (A) examinations, (B) courses offered by Charter Oak State College, and (C) other forms of validation and evaluation of learning, including transfer of credit. The board shall assist public institutions of higher education in establishing and implementing procedures to award college credits pursuant to subsection (a) of this section.

(2) The Board of Regents for Higher Education shall develop a mission statement for Charter Oak State College which shall include, but not be limited to, the following elements: (A) The educational needs of, and constituencies served by said college; (B) the degrees offered by said college; and (C) the role and scope of the programs offered by said college.

(e) The board shall fix fees for examinations and for such other purposes as the board deems necessary on behalf of Charter Oak State College and may make refunds and other disposition of same as provided by law or regulation. The board may make contracts, leases or other agreements in connection with its responsibilities.

(f) The Board of Regents for Higher Education shall establish and administer a fund to be known as the Board of Regents for Higher Education for Charter Oak State College Operating Fund, which shall be a separate account within the General Fund. The operating fund shall be used for the expenses of Charter Oak State College, including personnel expenses and equipment, and for the support of college activities pursuant to this section, including validation and evaluation of learning, guidance and public information services, projects of research and development for the improvement of learning materials and the technology of delivery systems, and for the purchase of such services, materials and equipment as are required for use in connection with said activities. Appropriations from general revenues of the state, all fees and proceeds of the board's activities on behalf of Charter Oak State College, including grants and donations, not required by statute or regulation to be deposited to the credit of the General Fund, shall be credited to and become a part of the resources of said operating fund. Any balance of receipts above expenditures shall remain in said operating fund. Not later than sixty days after the close of each quarter, the Board of Regents for Higher Education shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of the Board of Regents for Higher Education for Charter Oak State College Operating Fund.

(g) The Board of Regents for Higher Education shall promote fund-raising to assist Charter Oak State College's programs pursuant to this section and shall report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education by January 1, 1994, and biennially thereafter, on such fund-raising.

(1971, P.A. 537, S. 1–3; P.A. 73-656, S. 1, 6; P.A. 75-442, S. 1, 2; P.A. 77-573, S. 24, 30; 77-581, S. 1, 2; P.A. 79-631, S. 8, 111; P.A. 80-8, S. 1, 2; P.A. 81-472, S. 102, 159; P.A. 82-218, S. 26, 46; P.A. 84-241, S. 2, 5; 84-256, S. 8, 17; P.A. 85-418, S. 1, 2; P.A. 86-312, S. 4, 21; P.A. 88-117, S. 1, 5; P.A. 89-380, S. 1, 7; P.A. 91-174, S. 14, 16; 91-230, S. 15, 17; 91-256, S. 34, 69; P.A. 92-154, S. 13, 14, 23; P.A. 93-201, S. 14, 24; P.A. 95-259, S. 24, 32; P.A. 96-244, S. 45, 63; P.A. 09-159, S. 1, 2; P.A. 11-48, S. 227; P.A. 13-137, S. 4; P.A. 14-117, S. 10.)

History: P.A. 73-656 deleted Subsec. (a)(3) re relative cost of new program compared with traditional program, replaced former Subsec. (c) re constituent units' provision of assistance to commission with new Subsec. (c) re administrative and clerical services provided by commission, replaced former Subsec. (d) re report to governor and general assembly with new Subsec. (d) re board for state academic awards and added Subsecs. (e) to (g) re duties of academic awards board and advisory council; P.A. 75-442 amended Subsec. (c) to make clear that administrative and clerical staff to be provided specifically for academic awards board rather than for “state-wide and regional programs ...” and amended Subsec. (d) to clarify that academic awards board is within commission for higher education; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-581 replaced former Subsec. (c) with new Subsec. (c) generally stating awards board's powers, removed from Subsec. (d) statement that board continued and placed within commission, i.e. board of higher education, amended Subsec. (d) to remove provisions requiring commission's (board of higher education's) approval for actions of academic awards board, to replace executive secretary and executive staff with executive director and professional academic staff and to specify that examiners be “consulting” examiners and added Subsec. (h) re educational services fund; P.A. 79-631 replaced reference to repealed Sec. 10-324 with reference to Sec. 10-323e(a)(10); P.A. 80-8 amended Subsec. (c) to allow board to use term “college” to affirm its degree-granting authority; P.A. 81-472 made technical changes; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, revising appointment provisions of Subsec. (b), adding provisions re development of mission statement in Subsec. (e), requiring that contracts exceeding $1,000 be approved by board of governors in Subsec. (g) and specifying that authority to continue educational services fund is subject to board of governors' guidelines in Subsec. (h), effective March 1, 1983; Sec. 10-330a transferred to Sec. 10a-143 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 84-256 increased board membership from five to seven, adding one member elected by students and an alumnus of Charter Oak College and established meeting and attendance requirements; P.A. 85-418 amended Subsec. (h) by adding provision requiring that enrollment fee revenues be deposited in the general fund; P.A. 86-312 amended Subsec. (h) to change educational services “fund” to a separate “account” within the general fund; P.A. 88-117 deleted the provision in Subsec. (g) that agreements in excess of $1,000 be subject to the approval of the board of governors; P.A. 89-380 amended Subsec. (h) to provide that the revenue from enrollment fees be credited to the educational services account rather than deposited to the credit of the general fund; P.A. 91-174 in Subsec. (a) added requirement for procedures to be developed by July 1, 1993, in Subsec. (e)(1) added provision requiring board to assist institutions in establishing and implementing procedures, in Subsec. (g) deleted provision requiring board of governors approval of fees and added Subsec. (i) re fund-raising; P.A. 91-230 made a technical change in Subsec. (f); P.A. 91-256 reiterated change to Subsec. (g) made by P.A. 91-174; P.A. 92-154 amended Subsecs. (c) and (d) to add “state” to the name of Charter Oak College and amended Subsec. (h) to eliminate the educational services account and to establish the operating fund; P.A. 93-201 amended Subsec. (i) to require report, effective July 1, 1993; P.A. 95-259 amended Subsec. (d) to reduce the number of the Governor's appointments from seven to six and to add a member elected by the students enrolled in Charter Oak State College, effective July 6, 1995; P.A. 96-244 amended Subsec. (d) to increase the membership from seven to nine by requiring the Governor to appoint two additional members, on or before July 1, 1996, effective June 6, 1996; P.A. 09-159 amended Subsec. (c) by allowing Board for State Academic Awards to grant graduate degrees and to grant credits and degrees on basis of courses offered by Charter Oak State College and amended Subsec. (e)(1) by adding provisions re faculty of consulting examiners to make recommendations for award of academic undergraduate and graduate credits and degrees and re board to confer undergraduate and graduate certificates and degrees on basis of courses offered by Charter Oak State College, effective July 1, 2009; P.A. 11-48 amended Subsecs. (a) and (b) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education”, amended Subsec. (d) to replace Board for State Academic Awards with Board of Regents for Higher Education serving as Board for State Academic Awards beginning on January 1, 2012, and create a transition period through December 31, 2011, during which the Board for State Academic Awards shall remain in office, amended Subsec. (e) to permit board to appoint and remove executive staff, remove provisions re Board of Governors of Higher Education and make conforming changes, deleted former Subsec. (f) re advisory council, redesignated existing Subsecs. (g) to (i) as Subsecs. (f) to (h) and amended Subsec. (h) to delete “Commissioner of Higher Education” and make a technical change, effective July 1, 2011; P.A. 13-137 amended Subsec. (g) to add provision requiring Board of Regents for Higher Education to submit a report on actual expenditures, effective July 1, 2013; P.A. 14-117 deleted former Subsec. (d) re the Board for State Academic Awards, redesignated existing Subsecs. (e) to (h) as Subsecs. (d) to (g) and replaced references to the Board for State Academic Awards with references to Charter Oak State College and the Board of Regents for Higher Education in Subsec. (c) and redesignated Subsecs. (d) to (g), effective July 1, 2014.



Section 10a-143a - Endowment Fund for Charter Oak State College.

(a)(1) The Board of Regents for Higher Education shall establish a permanent Endowment Fund for Charter Oak State College to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, the net earnings on the principal of which are dedicated and made available to Charter Oak State College for scholarships and programmatic enhancements. The fund shall be administered by the Board of Regents for Higher Education or by a nonprofit entity entrusted for such purpose and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and college so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from federal taxation under such code and shall, in any event, be held in a trust fund separate and apart from all other funds and accounts of the state and the Board of Regents for Higher Education. There shall be deposited into the fund: (A) Endowment fund eligible gifts; (B) endowment fund state grants; and (C) interest or other earnings from the investment of moneys in the endowment fund pending transfer or use of earnings on the principal of the fund for the purposes identified in this subdivision.

(2) (A) For each of the fiscal years ending June 30, 2000, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for Charter Oak State College a grant in an amount equal to half of the total amount of endowment fund eligible gifts received by or for the benefit of Charter Oak State College for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the Board of Regents for Higher Education by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for Charter Oak State College a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided in this subdivision, received by or for the benefit of Charter Oak State College for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the Board of Regents for Higher Education by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received through the commitment.

(C) In any such fiscal year in which the total of the eligible gifts received by Charter Oak State College exceeds the endowment fund state grant maximum commitment for such fiscal year the amount in excess of such endowment fund state grant maximum commitment shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the Board of Regents for Higher Education pursuant to this subdivision may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant maximum commitment for such fiscal year.

(3) The Board of Regents for Higher Education shall adopt, by October 1, 1997, guidelines with respect to (A) the solicitation of endowment fund eligible gifts from private donors, and (B) governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f, to Charter Oak State College or its employees for reimbursement of expenditures or payment of expenditures on behalf of Charter Oak State College or its employees. Private donations shall not be construed to include proceeds of municipal grants.

(b) For the purposes of this section: (1) “Endowment fund eligible gift” means a gift to or for the benefit of Charter Oak State College of cash or assets which may be reduced to cash or which has a value that is ascertainable by such college which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift Charter Oak State College may and does deposit or permit to be deposited in the endowment fund. (2) “Endowment fund state grant” means moneys that are transferred by the Office of Higher Education from the fund established pursuant to section 10a-8b to the endowment fund established pursuant to this section in an aggregate amount not exceeding the endowment fund state grant maximum commitment. (3) “Endowment fund state grant maximum commitment” means an amount not exceeding one hundred thousand dollars for each fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive.

(c) Notwithstanding the endowment fund state grant maximum commitment level provided for each fiscal year pursuant to subsection (b) of this section, the total of the endowment fund state grant maximum commitments for the fiscal years ending June 30, 2000, to June 30, 2014, inclusive, shall not exceed nine hundred thousand dollars.

(P.A. 97-293, S. 2, 26; P.A. 98-252, S. 30, 49, 80; P.A. 01-141, S. 13, 16; June Sp. Sess. P.A. 05-3, S. 66; P.A. 06-135, S. 10; P.A. 12-156, S. 49; P.A. 14-117, S. 11.)

History: P.A. 97-293 effective July 1, 1997; P.A. 98-252 amended Subsec. (a)(1) to add provision for the fund to be administered by a nonprofit entity and to make technical changes and amended Subsec. (a)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 01-141 extended the program to the fiscal year ending June 30, 2014, in Subsec. (a)(2), applied the limit in Subsec. (b)(3) to the extension and added Subsec. (c) re $900,000 cap, effective July 1, 2001 (Revisor's note: In Subsec. (b)(1), “endowment funds” was changed editorially by the Revisors to “endowment fund” for consistency); June Sp. Sess. P.A. 05-3 amended Subsec. (a)(2) by designating existing language re match in an amount equal to half as new Subpara. (A) and amended same to provide for match terminating with the fiscal year ending June 30, 2006, and by redesignating Subparas. (A) to (C) as clauses (i) to (iii), by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as new Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(2)(B) by adding provisions re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; P.A. 12-156 replaced “Department of Higher Education” with “Office of Higher Education” and replaced “Commissioner of Higher Education” with “executive director of the Office of Higher Education”, effective June 15, 2012; P.A. 14-117 amended Subsec. (a) by replacing references to Board for State Academic Awards with references to Board of Regents for Higher Education, effective July 1, 2014.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-143b - Technology training programs.

The Board of Regents for Higher Education shall establish, on behalf of Charter Oak State College and within available appropriations, innovative on-line teacher and higher education faculty training programs on the integration of technology into the public school curriculum and courses at public institutions of higher education in order to improve student learning.

(P.A. 00-187, S. 40, 75; P.A. 14-65, S. 10; 14-117, S. 12.)

History: P.A. 00-187 effective July 1, 2000; P.A. 14-65 deleted provision re training program for public school teachers be consistent with standards developed pursuant to Sec. 4d-85, effective July 1, 2014; P.A. 14-117 replaced reference to Board for State Academic Awards with reference to Board of Regents for Higher Education on behalf of Charter Oak State College, effective July 1, 2014.



Section 10a-144 - (Formerly Sec. 10-326a). Central Naugatuck Valley Region Higher Education Center.

(a) There is established a higher education center for the central Naugatuck Valley region. The regional community-technical college established for the greater Waterbury area pursuant to subsection (g) of section 10a-78, shall be located at such center. The University of Connecticut shall have access to classrooms, faculty office space and concurrent and cooperative use of common student facilities including, but not limited to, library and athletic fields, at such center. The Board of Trustees for the Regional Community-Technical Colleges and the Board of Trustees for The University of Connecticut shall jointly develop, in conjunction with the president of the Connecticut State Colleges and Universities, or his designee, an annual joint use plan for such center. On or before September 1, 1993, and annually thereafter, the president of the Connecticut State Colleges and Universities shall call and convene an initial meeting for the development of such plan.

(b) On or before April 1, 1994, and annually thereafter, the Board of Trustees for the Regional Community-Technical Colleges and the Board of Trustees for The University of Connecticut shall jointly report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the joint use plan developed pursuant to subsection (a) of this section.

(1969, P.A. 726, S. 1, 2, 7; P.A. 74-115, S. 1, 2; P.A. 75-425, S. 33, 57; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 29, 46; P.A. 84-241, S. 2, 5; P.A. 93-293, S. 2, 11; P.A. 11-48, S. 285; P.A. 16-15, S. 30.)

History: P.A. 74-115 substituted “plant” for “plan” and deleted commission's authority to receive appropriations for transfer to boards in Subsec. (a); P.A. 75-425 added phrase “Subject to the provisions of Sec. 4-26b” and deleted commission's authority to “arrange for ... constructing ... of the physical plant” in Subsec. (a); P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors and replacing language authorizing establishment of higher education center with language authorizing its continuance, effective March 1, 1983; Sec. 10-326a transferred to Sec. 10a-144 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 93-293 replaced existing language with Subsec. (a) re establishment of the higher education center and Subsec. (b) re report, effective July 1, 1993; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 16-15 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-145 to 10a-148 - (Formerly Secs. 10-326b to 10-326e). Responsibility of participating units. Designation of a board of trustees to receive, expend and administer funds for a higher education center. Administrative councils. Advisory committees.

Sections 10a-145 to 10a-148, inclusive, are repealed, effective July 1, 1993.

(1969, P.A. 726, S. 3–6; P.A. 75-425, S. 34, 57; P.A. 77-573, S. 24, 30; P.A. 80-483, S. 46, 186; P.A. 82-218, S. 30– 33, 39, 46; P.A. 84-241, S. 2, 5; P.A. 88-12, S. 1, 2; P.A. 89-260, S. 32, 41; P.A. 90-260, S. 2–6; P.A. 91-230, S. 16, 17; P.A. 93-293, S. 10, 11.)



Section 10a-149 - (Formerly Sec. 10-325c). Operation of state institutions of higher education.

(a) In addition to other powers granted in the general statutes, authority and responsibility for the operation of the state’s public institutions of higher education shall be vested in (1) the Board of Trustees of The University of Connecticut which shall have exclusive responsibility for programs leading to research doctoral, doctor of medicine, doctor of dental medicine and juris doctor degrees, (2) the Board of Trustees of the Connecticut State University System which shall have special responsibility for the preparation of personnel for the public schools of the state including master’s degree programs, education doctoral degree programs, including an education doctoral degree program in nursing education, and other graduate study in education, and authority for providing (A) liberal arts and career programs at the bachelors, masters and sixth year level, and (B) professional doctoral degree programs, except programs leading to research doctoral, doctor of medicine, doctor of dental medicine and juris doctor degrees, (3) the Board of Trustees of the Community-Technical Colleges which shall have responsibility for providing programs, as enumerated in section 10a-80, leading, where appropriate, to an associate degree or occupational certificate and programs leading to the degree of associate in applied science and such other appropriate degrees or certificates as are approved by the Board of Regents for Higher Education and for such terminal vocational retraining and continuing education programs leading to occupational certificates as are appropriate, and (4) the Board of Regents for Higher Education which shall have responsibility for the award of external degrees and credits earned at Charter Oak State College by examination and by other forms of validation and by evaluation of learning, including transfer of credit, provided the authority of the Boards of Trustees of The University of Connecticut, the Connecticut State University System and the Community-Technical Colleges to award degrees of the respective institutions shall not be affected.

(b) In approving programs provided under subparagraph (B) of subdivision (2) of subsection (a) of this section, the Board of Trustees for the Connecticut State University System shall consider (1) the effect a proposed professional doctoral degree program would have on the budget of the state university seeking to offer such program, (2) whether expertise in the subject matter of such program currently exists at the state university, (3) the current and projected accreditation standards governing such program, and (4) the current and projected professional standards in the occupational field for which students would qualify for employment upon graduation from such program.

(P.A. 77-573, S. 16, 30; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 89-260, S. 33, 41; P.A. 91-256, S. 63, 69; P.A. 05-4, S. 1; P.A. 10-8, S. 1; P.A. 11-48, S. 285; P.A. 14-117, S. 13; P.A. 15-37, S. 1.)

History: P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors and redesignating state colleges as the Connecticut State University, effective March 1, 1983; Sec. 10-325c transferred to Sec. 10a-149 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-260 made the board of trustees of the community-technical colleges responsible for the programs formerly the responsibility of the boards of trustees of the regional community colleges and of the state technical colleges by combining Subdivs. (3) and (4) and renumbering Subdiv. (5) as Subdiv. (4), substituted “board of trustees of the community-technical colleges” for the board of trustees of regional community colleges and of the state technical colleges and made a technical change; P.A. 91-256 made technical changes; P.A. 05-4 amended Subdivs. (1) and (2) to permit the Connecticut State University system to offer education doctoral degree programs and made a technical change, effective July 1, 2005; P.A. 10-8 amended Subdiv. (2) by adding provision re education doctoral degree program in nursing education, effective May 5, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 14-117 changed “Board for State Academic Awards” to “Board of Regents for Higher Education” and added reference to Charter Oak State College, effective July 1, 2014; P.A. 15-37 designated existing provisions as Subsec. (a) and amended same by replacing “doctoral degrees” with “research doctoral, doctor of medicine, doctor of dental medicine and juris doctor degrees” and deleting provision re postbaccalaureate professional degrees with the exception of education doctoral degrees in Subdiv. (1), adding provision re professional doctoral degree programs in Subdiv. (2), and making technical changes, and added Subsec. (b) re factors to be considered by the Board of Trustees for the Connecticut State University System in approving professional doctoral degree programs, effective July 1, 2015.



Section 10a-149a - Military recruiters; access to directory information and on-campus recruiting.

Section 10a-149a is repealed, effective October 30, 1997.

(P.A. 84-87, S. 2, 7; Oct. 19 Sp. Sess. P.A. 97-2, S. 2, 3.)



Section 10a-149b - Independent study programs for the tutoring of disadvantaged seventh and eighth graders.

At each public institution of higher education, independent study programs that award credit shall include opportunities for students enrolled in such institutions to tutor seventh and eighth-grade students, particularly students in school districts that have a significant number of students requiring remedial assistance as demonstrated by the results of the most recent mastery examination for students in grade six, administered pursuant to section 10-14n.

(P.A. 93-45, S. 1, 2; P.A. 13-207, S. 12.)

History: P.A. 93-45 effective May 5, 1993; P.A. 13-207 replaced “on the most recent sixth grade mastery examination” with “by the results of the most recent mastery examination for students in grade six,” and made a technical change, effective July 1, 2013.



Section 10a-149c - Military recruiting on campus.

(a) Each constituent unit of the state system of higher education shall provide access to directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services to the extent necessary under federal law to prevent the loss of federal funds to such constituent unit or to the State of Connecticut. The disclosure of information pursuant to this subsection shall otherwise be subject to the provisions of the Freedom of Information Act, as defined in section 1-200.

(b) Any independent institution of higher education which receives state funds may provide access to directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services to the extent necessary under federal law to prevent the loss of federal funds to such institution or to the State of Connecticut.

(Oct. 29 Sp. Sess. P.A. 97-2, S. 1, 3.)

History: October 29 Sp. Sess. P.A. 97-2 effective October 30, 1997.



Section 10a-149d - College credit for military training. Guidelines and policies.

(a) An institution of higher education shall award college credit for military occupational specialty training to a member of the armed forces or the National Guard or a veteran who enrolls at such institution and has experience in a military occupation recognized by such institution as substituting for or meeting the requirements of a particular course of study. For the purposes of this section, “veteran” means any person who was discharged or released under conditions other than dishonorable from active service in the armed forces and “armed forces” has the same meaning as provided in section 27-103.

(b) Not later than July 1, 2016, the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut, in consultation with the institutions of higher education in the state, shall develop and adopt guidelines on awarding college credit for a student's military training, coursework and education. Such guidelines shall include course equivalency recommendations adopted by the American Council on Education or by other institutions or organizations deemed reputable by the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut. Until the adoption of such guidelines, any institution of higher education that awards college credit for such training, coursework and education shall use course equivalency recommendations adopted by the American Council on Education, a portfolio assessment process when appropriate or the institution's transfer and articulation policies when assigning college credit to a military occupation. Upon adoption of such guidelines, the governing body of each institution of higher education in the state shall develop and implement policies governing the awarding of college credit for a student's military training, coursework and education.

(P.A. 14-131, S. 11.)

History: P.A. 14-131 effective July 1, 2014.



Section 10a-150 - (Formerly Sec. 10-327b). Receipt and disposition of gifts of lands, money or other property.

The boards of trustees of each of the constituent units of the state system of higher education are empowered to accept, on behalf of the state, any gifts of lands, money or other property donated to the institutions under their control. Said boards shall direct the application, distribution or disbursement of such lands, money or other donated property, or the income therefrom, for any purpose connected with said institutions under their respective control, consistent with the conditions, if any, upon which the gift was created. The State Treasurer shall be advised of the receipt of any such gift of money and where practicable shall hold on behalf of the respective boards of trustees, any such gift of money or income therefrom. The approval of the Commissioner of Administrative Services and the State Properties Review Board under section 4b-23 where acquisitions of real estate are involved shall be required.

(P.A. 77-573, S. 11, 30; 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-597, S. 5, 6; P.A. 87-496, S. 67, 110; P.A. 11-48, S. 285; 11-51, S. 44; P.A. 13-240, S. 9.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of administrative services for public works commissioner; Sec. 10-327b transferred to Sec. 10a-150 in 1983 pursuant to reorganization of higher education system; P.A. 85-597 added requirement that commissioner be notified of gifts which are subject to reporting requirements of Sec. 10a-150c; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 13-240 deleted requirement that president of the Board of Regents for Higher Education be advised of any gift subject to the provisions of Sec. 10a-150b, effective July 1, 2013.



Section 10a-150a to 10a-150d - Grants from foreign sources; definitions. Disclosure required. Content of disclosure statement. Disclosure statement to be a public record.

Sections 10a-150a to 10a-150d, inclusive, are repealed, effective July 1, 2013.

(P.A. 85-597, S. 1–4, 6; P.A. 11-48, S. 285; P.A. 12-156, S. 50; P.A. 13-240, S. 12.)



Section 10a-150e - Offering for adoption of cat or dog used for conducting research or testing.

(a) For purposes of this section, “animal adoption or animal rescue organization” means any collaboration of individuals or any nonprofit organization that is exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time that has, as part of such collaboration’s or organization’s purposes, the sale or placement of animals that were removed from animal shelters, municipal dog pounds or an individual’s home.

(b) Each constituent unit of the state system of higher education, each public institution of higher education and each independent institution of higher education shall offer for adoption by an animal adoption or animal rescue organization any cat or dog that such constituent unit or institution of higher education possesses for the purpose of conducting research or testing provided such offer occurs after the completion of any such research or testing, such research or testing does not require the destruction of such cat or dog and such animal is no longer needed by such constituent unit or institution of higher education. Any constituent unit of higher education or institution of higher education that is required to offer a cat or dog for adoption pursuant to this section may enter into an agreement with an animal adoption or animal rescue organization for the purpose of complying with the provisions of this section.

(P.A. 15-201, S. 1.)



Section 10a-151 - (Formerly Sec. 10-327c). Use of library facilities at state higher education institutions.

(a) Any student enrolled as a full or part-time student at any of the constituent units of the state system of higher education shall be permitted to use the library facilities and services of any other institution in said system.

(b) The Board of Regents for Higher Education shall promulgate such regulations as are necessary to implement the provisions of this section.

(P.A. 77-573, S. 12, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285.)

History: P.A. 82-218, which reorganized higher education system, here used as authority for replacing board of higher education with department of higher education, effective March 1, 1983; Sec. 10-327c transferred to Sec. 10a-151 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 10a-151a - Purchase of equipment for research, library media and library books by constituent units.

(a) Notwithstanding the provisions of any general statute or regulation to the contrary, the Boards of Trustees for the Community-Technical Colleges, the Connecticut State University System and The University of Connecticut shall annually designate from the funds available to each board for equipment an amount to be spent by each institution under its jurisdiction for the purchase of equipment used for research purposes, library media and library books for each such fiscal year.

(b) Within the limitations of funds designated pursuant to subsection (a) of this section by each board of trustees for the purchase of equipment used for research purposes, library media and library books, the expenditure of such funds and the purposes therefor shall be in the sole jurisdiction of the chief executive officer of each institution, subject to the policies of the board of trustees and shall not be subject to the approval of any other state agency, but shall be subject to auditing procedures required pursuant to section 2-90, provided the purchase of equipment used for research purposes and library media shall be made from the most competitive source. Such officer shall report annually to the board of trustees of his respective institution on the expenditure of funds.

(P.A. 84-274, S. 1, 2; P.A. 89-260, S. 34, 41; P.A. 90-201, S. 4, 11; P.A. 91-256, S. 64, 69.)

History: P.A. 89-260 substituted “board of trustees for the community-technical colleges” for the boards of trustees for the regional-community and state technical colleges in Subsec. (a); P.A. 90-201 added equipment used for research purposes to the items which may be purchased pursuant to the section; P.A. 91-256 made a technical change in Subsec. (a).



Section 10a-151b - Purchase of equipment, supplies and contractual services by constituent units and their institutions.

(a) Notwithstanding the provisions of chapter 58, and sections 4-98, 4a-4, 4a-5, 4a-6, 4d-2, and 4d-5 to the contrary, a chief executive officer may purchase equipment, supplies and contractual services, execute personal service agreements, as defined in section 4-212, or lease personal property compatible, where relevant, with standards for computer architecture established by the Department of Administrative Services, without the approval of the Comptroller, the Secretary of the Office of Policy and Management or the Commissioner of Administrative Services, provided the chief executive officer consults with the commissioner and such purchases are made in accordance with this section and in accordance with policies which are (1) adopted by the board of trustees of the constituent unit after reasonable opportunity for interested persons to present their views, and (2) subject to section 4-175. For purposes of this section, “chief executive officer” means the chief executive officer of a constituent unit of the state system of higher education or the chief executive officer of an institution within the jurisdiction of such a constituent unit. The provisions of sections 4-212 to 4-219, inclusive, and section 9 of public act 93-336* shall not apply to personal service agreements executed pursuant to this section.

(b) Purchases made pursuant to this section shall be based, when possible, on competitive bids or competitive negotiation. Such chief executive officer shall solicit competitive bids or proposals by sending notice to prospective suppliers and by posting notice on a public bulletin board in such officer's office. Such notice shall contain a notice of state contract requirements pursuant to section 4a-60. Each bid or proposal shall be kept sealed until opened publicly at the time stated in the notice soliciting such bid or proposal. Sealed bids or proposals shall include bids or proposals sealed within an envelope or maintained within a safe and secure electronic environment until such time as they are publicly opened. If the amount of the expenditure is estimated to exceed fifty thousand dollars, not later than five calendar days before the final date of submitting competitive bids or proposals, competitive bids or proposals shall be solicited by public notice posted on the Internet. All purchases fifty thousand dollars or less in amount shall be made in the open market, but shall, when possible, be based on at least three competitive quotations. If desired by the constituent unit, competitive quotations may include quotations submitted to the constituent unit within a safe and secure electronic environment. The constituent unit shall not refuse to consider a bid, proposal or quotation because it is not submitted electronically.

(c) Notwithstanding the provisions of subsection (b) of this section, competitive bidding or competitive negotiation is not required in the case of (1) minor purchases of ten thousand dollars or less in amount, (2) purchases made pursuant to subsection (k) of this section, (3) emergency purchases, or (4) agricultural purchases of dairy products, poultry, farm-raised seafood, beef, pork, lamb, eggs, fruits, vegetables or other farm products in an amount of fifty thousand dollars or less. Whenever an emergency exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against, or because of unusual trade or market conditions, the chief executive officer may, if it is for the best interest of the state, make purchases without competitive bidding. A statement of all emergency purchases made under the provisions of this subsection shall be set forth in the annual report of the chief executive officer. The chief executive officer, when making an agricultural purchase in accordance with subdivision (4) of this subsection, shall give preference to dairy products, poultry, farm-raised seafood, beef, pork, lamb, eggs, fruits, vegetables or other farm products grown or produced in this state when such products, poultry, farm-raised seafood, beef, pork, lamb, eggs, fruits or vegetables are comparable in cost to other dairy products, poultry, eggs, fruits or vegetables being considered for purchase by the chief executive officer that have not been grown or produced in this state.

(d) Nothing in this section shall exempt a constituent unit or chief executive officer from complying with the provisions of sections 4a-60 and 4a-61.

(e) No person, firm or corporation disqualified pursuant to section 4a-52a, or by the Commissioner of Administrative Services pursuant to section 4a-63 from bidding on contracts with the Department of Administrative Services may bid pursuant to this section.

(f) A chief executive officer who enters into a contract under this section that fails to meet the requirements of this section shall be personally liable for the costs of such contract and such contract shall be void and of no effect. Any amount paid under such contract may be recovered from such chief executive officer by the state in a civil action.

(g) Nothing in this section shall be construed to prevent a chief executive officer from participating in a contract for the purchase of equipment, supplies or services with the Department of Administrative Services pursuant to chapter 58.

(h) Nothing in this section shall be construed to prevent a constituent unit from entering into a corporate sponsorship agreement which contains provisions for the barter of goods and services, provided such agreement is entered into in accordance with policies and procedures governing such agreements adopted pursuant to subsection (a) of this section.

(i) For the period from July 1, 2002, to June 30, 2006, inclusive, any funds or revenues collected from ticket sales by the contractor hired by Western Connecticut State University to operate and manage its O'Neill Center, shall not be deemed to be state funds for the purposes of sections 4-32 and 4-33 and may be deposited in the contractor's account for a period of time not to exceed forty days, during which time the contractor shall pay all expenses related to the event for which the tickets were sold and make an accounting of the portion of the funds to be remitted to the university, and then remit such funds to the university pursuant to the terms of the contract. Upon receipt of such funds, the university shall deposit such funds in accordance with the provisions of sections 4-32 and 4-33.

(j) Notwithstanding the provisions of subsections (a) and (b) of this section, a chief executive officer may not extend a contract with a value of fifty thousand dollars or more per year to perform janitorial, building maintenance, security or food and beverage services unless: (1) Such contract is in effect on May 1, 2005; (2) such extension is for a period of one year from the date such contract would otherwise expire; and (3) any such extension includes any applicable increase in the standard wage and the payroll burden to administer the standard wage, as established by the Labor Department.

(k) The chief executive officer of a constituent unit may purchase, or make expenditures related to the development of, any technology, product or process for the purpose of testing such technology, product or process in the operation of the constituent unit on a trial basis, if (1) such technology, product or process (A) is part of or related to a research program at the constituent unit, (B) has the potential, as determined by the chief executive officer, to provide economic benefit to the state, (C) will not adversely affect the safety of any individual, and (D) has potential for commercialization, and (2) the chief executive officer has received a recommendation to test such technology, product or process from a constituent unit committee whose membership includes the chief purchasing official, the chief academic officer and the chief economic development officer for the constituent unit, or their designees.

(l) The chief executive officer of a constituent unit that purchases or makes expenditures related to the development of any technology, product or process for the purpose of testing such technology, product or process in the operation of the constituent unit on a trial basis, pursuant to subsection (k) of this section, shall, not later than January first of the year following such purchase or expenditure, submit a report, on the number of times such constituent unit tested such technology, product or process during the last twelve months, or if such tests are not complete, will test such technology, product or process in the next twelve months, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and commerce, in accordance with section 11-4a.

(m) The chief executive officer of a constituent unit may join with a federal agency, another state government, political subdivision of this state or private or nonprofit organization in a cooperative purchasing plan when the best interests of the state would be served by such plan.

(n) The state, through the chief executive officer of a constituent unit, may purchase equipment, supplies, materials and services from a person who has a contract to sell such property or services to another state government, political subdivision of this state, nonprofit organization or private or public purchasing consortium, in accordance with the terms and conditions of such contract.

(P.A. 90-201, S. 3, 11; P.A. 91-256, S. 35, 69; P.A. 92-154, S. 16, 23; P.A. 93-201, S. 8, 24; P.A. 96-244, S. 33, 34, 63; June 18 Sp. Sess. P.A. 97-9, S. 22, 50; P.A. 99-285, S. 11, 12; P.A. 00-66, S. 29; P.A. 02-140, S. 1, 2; P.A. 05-287, S. 24; P.A. 11-51, S. 87; P.A. 12-97, S. 1; 12-129, S. 1; P.A. 13-177, S. 3; P.A. 14-106, S. 1.)

*Note: Section 9 of public act 93-336 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 91-256 in Subsec. (a) added references to Secs. 4a-4, 4a-5 and 4a-6 and the executive director of the office of information and technology, deleted language limiting the types of purchases allowed and the circumstances under which purchases may be made, added language concerning the lease of personal property and made technical changes, in Subsec. (b) changed $10,000 to $25,000, in Subsec. (c) changed $600 to $2,000 and added Subsec. (g) re contracts between chief executive officer and administrative services department; P.A. 92-154 amended Subsec. (a) to add the reference to Sec. 4-98 and to require comptroller's approval of certain expenditures; P.A. 93-201 amended Subsec. (a) to add the provisions relating to personal service agreements, effective July 1, 1993; P.A. 96-244 added reference to Sec. 16a-118 in Subsec. (a) and added Subsec. (h) re corporate sponsorship agreements and the barter of goods and services, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (a) by substituting “Department of Information Technology” for “Office of Information and Technology” and “Chief Information Officer” for “executive director of the Office of Information and Technology” and adding proviso that chief executive officer consults with Chief Information Officer, effective July 1, 1997; P.A. 99-285 amended Subsec. (b) to add competitive negotiations and to add proposals, to increase the amount of expenditure that requires specified public notice from $25,000 to $50,000 and to make a corresponding change for the provision concerning purchases on the open market, and to change the type of notice required from “not fewer than three daily newspapers” to two or more publications, at least one of which is a major daily newspaper and to require posting on the Internet and amended Subsec. (c) to add competitive negotiation and to increase the amount for minor purchases from $2,000 or less to $10,000 or less, effective July 1, 1999; P.A. 00-66 made a technical change and deleted reference to repealed Sec. 4-210 in Subsec. (a); P.A. 02-140 amended Subsec. (b) by adding provisions re sealed bids within an envelope or secure electronic environment and re electronic submissions and added Subsec. (i) re funds and revenues from O'Neill Center, effective July 1, 2002; P.A. 05-287 added Subsec. (j) re extension of contracts with a value of $50,000 or more per year for janitorial, building maintenance, security or food and beverage services, effective July 13, 2005; P.A. 11-51 amended Subsec. (a) to change “Department of Information Technology” to “Department of Administrative Services” and “Chief Information Officer” to “commissioner” and to add reference to Secretary of the Office of Policy and Management re approval of purchases, effective July 1, 2011; P.A. 12-97 amended Subsec. (c) to make technical changes and add reference to purchases made pursuant to Subsec. (k) and added Subsecs. (k) and (l) re purchases of technology, product or process for testing on a trial basis, effective July 1, 2012; P.A. 12-129 amended Subsec. (b) by eliminating requirement that public notice be inserted in 2 or more publications and making technical changes, effective July 1, 2012; P.A. 13-177 amended Subsec. (c) to add Subdiv. (4) re agricultural purchases and to add provision re preference requirements for such purchases, effective July 1, 2013; P.A. 14-106 made technical changes in Subsecs. (c), (f) and (h) and added Subsec. (m) re cooperative purchasing plan and Subsec. (n) re purchase from person with contract to sell to another state government, political subdivision of this state, nonprofit organization or private or public purchasing consortium, effective July 1, 2014.



Section 10a-151c - Approval of travel requests and the payment of travel expenses.

Notwithstanding any provision of the general statutes to the contrary, the chief executive officer of each institution within the jurisdiction of a constituent unit of the state system of higher education shall have the authority to approve travel requests and the payment of travel expenses incurred by employees of their institutions, in accordance with rates and policies approved by the board of trustees of the constituent unit, provided such rates and policies (1) are approved after reasonable opportunity has been provided for interested persons to present their views and (2) are subject to section 4-175. Travel expenses paid pursuant to this subsection shall be paid upon the order of the Comptroller.

(P.A. 90-201, S. 6, 11; P.A. 91-256, S. 36, 69.)

History: P.A. 91-256 deleted Subsec. (b) concerning payment from general fund appropriations upon order of the comptroller, made Subsec. (a) the section and deleted provision limiting the section to requests and expenses of faculty and professional employees.



Section 10a-151d - Report concerning expenditures.

On or before January 1, 2015, and annually thereafter, the board of trustees of each constituent unit of the state system of higher education shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies concerning expenditures pursuant to section 4a-52a, 10a-151b and 10a-151c during the preceding fiscal year.

(P.A. 90-201, S. 7(a),(b), 11; P.A. 14-202, S. 6.)

History: Subsec. (c) of section 7 of P.A. 90-201 was codified as Subsec. (b) of Sec. 10-21e; P.A. 14-202 deleted Subsec. (a) designator, changed report date from “1991” to “2015”, added reference to submission of report in accordance with Sec. 11-4a and deleted former Subsec. (b) re report of Department of Administrative Services concerning purchasing requests, effective June 12, 2014.



Section 10a-151e - Course book contracts.

On and after July 1, 1999, each constituent unit of the state system of higher education and each public institution of higher education that negotiates a contract with a vendor for the provision of course books for purchase by students shall ensure that such contract: (1) Includes a provision requiring the vendor to post its policies concerning the return of used books and the exchange rate for books used the previous semester that are in good condition, and (2) does not prevent student organizations from holding used book exchange programs.

(P.A. 99-285, S. 6, 12; P.A. 04-257, S. 16.)

History: P.A. 99-285 effective July 1, 1999; P.A. 04-257 made a technical change, effective June 14, 2004.



Section 10a-152 - (Formerly Sec. 10-327d). Receipt and expenditure of federal funds.

The boards of trustees of each constituent unit, subject to the provisions of the general statutes, may receive any federal funds made available to this state for postsecondary educational purposes and expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds. Said boards may allocate and use any appropriate or special fund to meet the matching requirements of any federal act making funds available to the state for postsecondary educational purposes.

(P.A. 77-573, S. 13, 30.)

History: Sec. 10-327d transferred to Sec. 10a-152 in 1983 pursuant to reorganization of higher education system.



Section 10a-153 - Remodeling, alteration, repair or enlargement projects, set-aside requirements.

The constituent units of the state system of higher education shall comply with the provisions of section 4a-60g when undertaking remodeling, alteration, repair or enlargement projects pursuant to the provisions of sections 4b-51, 4b-52, 4b-55 and 4b-91.

(P.A. 87-529, S. 14; P.A. 04-257, S. 17.)

History: P.A. 04-257 made a technical change, effective June 14, 2004.



Section 10a-154 - Policies re service by tenured faculty members beyond mandatory retirement age.

Section 10a-154 is repealed.

(P.A. 87-484, S. 9, 10; P.A. 89-147, S. 2, 3.)



Section 10a-154a - Performance and evaluation records of faculty and professional staff members not public records.

Any record maintained or kept on file by a board of trustees of a constituent unit of the state system of higher education which is a record of the performance and evaluation of a faculty or professional staff member of such constituent unit shall not be deemed to be a public record and shall not be subject to disclosure under the provisions of section 1-210, unless such faculty or professional staff member consents in writing to the release of his records by the board of trustees of the constituent unit. Such consent shall be required for each request for a release of such records.

(P.A. 89-229, S. 1, 4.)

Reports relating to the resolution of a formal grievance alleging misconduct against a state university faculty member do not constitute a “record of the performance and evaluation” of a faculty member and do not fall within exemption from disclosure contained in section; interpretation of section should parallel narrow interpretation of Sec. 10-151c. 319 C. 748.



Section 10a-154b - Establishment of positions and the filling of vacancies.

Notwithstanding the provisions of sections 5-214 and 5-215 or any other provision of the general statutes or special act to the contrary, the chief executive officer of a constituent unit of the state system of higher education and the chief executive officer of an institution within the jurisdiction of a constituent unit of the state system of higher education may establish positions and approve the filling of all position vacancies of such constituent unit or institution within the limits of available funds and in accordance with policies approved by the board of trustees of the constituent unit.

(P.A. 91-256, S. 37, 69; P.A. 92-126, S. 43, 48; 92-154, S. 8, 23.)

History: P.A. 92-126 and P.A. 92-154 both added the reference to special act provisions.



Section 10a-154c - Increase of full-time faculty, plan.

Not later than December 31, 2005, and biennially thereafter, the Board of Trustees of the Community-Technical Colleges, the Board of Trustees of The University of Connecticut and the Board of Trustees of the Connecticut State University System shall each develop a plan to increase the number of full-time faculty teaching at the colleges and universities under the boards' jurisdiction. Not later than December 31, 2005, and biennially thereafter, each board of trustees shall report the plans in accordance with the provisions of section 11-4a to the committee of the General Assembly having cognizance of matters relating to higher education and employment advancement.

(P.A. 05-255, S. 3.)

History: P.A. 05-255 effective July 13, 2005.



Section 10a-155 - Required immunizations for college students.

(a) Each institution of higher education shall require each full-time or matriculating student born after December 31, 1956, to provide proof of adequate immunization against measles, rubella and on and after August 1, 2010, to provide proof of adequate immunization against mumps and varicella as recommended by the national Advisory Committee for Immunization Practices before permitting such student to enroll in such institution. Any such student who (1) presents a certificate from a physician or an advanced practice registered nurse stating that in the opinion of such physician or advanced practice registered nurse such immunization is medically contraindicated, (2) provides a statement that such immunization would be contrary to his religious beliefs, (3) presents a certificate from a physician, an advanced practice registered nurse or the director of health in the student's present or previous town of residence, stating that the student has had a confirmed case of such disease, (4) is enrolled exclusively in a program for which students do not congregate on campus for classes or to participate in institutional-sponsored events, such as students enrolled in distance learning programs for individualized home study or programs conducted entirely through electronic media in a setting without other students present, or (5) graduated from a public or nonpublic high school in this state in 1999 or later and was not exempt from the measles, rubella and on and after August 1, 2010, the mumps vaccination requirement pursuant to subdivision (2) or (3) of subsection (a) of section 10-204a shall be exempt from the appropriate provisions of this section.

(b) Each institution of higher education shall keep uniform records of the immunizations and immunization status of each student, based on the certificate of immunization or other evidence acceptable pursuant to subsection (a) of this section. The record shall be part of the student's permanent record. By November first of each year, the chief administrative officer of each institution of higher education shall cause to be submitted to the Commissioner of Public Health, on a form provided by the commissioner, a summary report of the immunization status of all students enrolling in such institution.

(P.A. 89-90, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-252, S. 31, 80; P.A. 03-13, S. 1; P.A. 08-184, S. 44; P.A. 12-197, S. 23.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-252 added Subsec. (a)(4) re exemption for students enrolled in certain types of programs, effective July 1, 1998; P.A. 03-13 added Subsec. (a)(5) re graduation from high school in this state in 1999 or later and not exempt pursuant to Sec. 10-204a (a)(2) or (3), effective July 1, 2003; P.A. 08-184 amended Subsec. (a) by requiring proof of adequate immunization against mumps and varicella on and after August 1, 2010, and, in Subdiv. (5), by adding “and on and after August 1, 2010, the mumps” re exemptions from certain vaccination requirements; P.A. 12-197 amended Subsec. (a)(1) and (3) by adding provisions allowing certification by an advanced practice registered nurse.



Section 10a-155a - Presence in institution of a student who has not been immunized.

When a public health official has reason to believe that the continued presence in an institution of higher education of a student who has not been immunized against measles or rubella presents a clear danger to the health of others, the public health official shall notify the chief administrative officer of such institution. Such chief administrative officer shall cause the student to be excluded from the institution, or confined in an infirmary or other medical facility at the institution, until the student presents to such chief administrative officer a certificate from a physician or an advanced practice registered nurse stating that, in the opinion of such physician or advanced practice registered nurse, the presence in the institution of the student does not present a clear danger to the health of others.

(P.A. 89-90, S. 2, 3; P.A. 12-197, S. 24.)

History: P.A. 12-197 added provision allowing certification by an advanced practice registered nurse.



Section 10a-155b - Meningitis vaccination for residents of on-campus housing. Meningitis information and records.

(a) For students who first enroll in the 2014-2015 school year, and first enroll in each school year thereafter, each public or private college or university in this state shall require that each student who resides in on-campus housing be vaccinated against meningitis and submit evidence of having received a meningococcal conjugate vaccine not more than five years before enrollment as a condition of such residence. The provisions of this subsection shall not apply to any such student who (1) presents a certificate from a physician, an advanced practice registered nurse or a physician assistant stating that, in the opinion of such physician, advanced practice registered nurse or physician assistant, such vaccination is medically contraindicated because of the physical condition of such student, or (2) presents a statement that such vaccination would be contrary to the religious beliefs of such student.

(b) For the 2002-2003 school year, and each school year thereafter, each public or private college or university in this state shall (1) provide information about meningitis to all prospective students prior to their matriculation and include with that information notice of the availability and benefits of a meningitis vaccine, and (2) develop procedures for receiving and keeping a record of student vaccination status.

(P.A. 01-93; P.A. 12-197, S. 25; P.A. 14-231, S. 39.)

History: P.A. 12-197 amended Subsec. (a)(1) by adding provision allowing certification by an advanced practice registered nurse; P.A. 14-231 amended Subsec. (a) by replacing reference to 2002-2003 school year with reference to students who first enroll in the 2014-2015 school year, adding provision re submission of evidence of having received vaccine not more than 5 years before enrollment, adding references to physician assistant and making technical changes, effective January 1, 2015.



Section 10a-155c - Hepatitis B information.

For the school year commencing in 2005, and each school year thereafter, each public or independent institution of higher education shall provide (1) information about hepatitis B and the risks of contracting hepatitis B by college-age individuals, to all matriculated students, and (2) notice of the availability and benefits of a hepatitis B vaccine.

(P.A. 04-221, S. 20.)



Section 10a-156 - Institutional assessments.

Section 10a-156 is repealed, effective July 1, 2000.

(P.A. 91-154, S. 1, 2; P.A. 92-126, S. 32, 48; 92-154, S. 15, 23; P.A. 93-201, S. 15, 24; P.A. 00-220, S. 42, 43.)



Section 10a-156a - Security protocol plan. Threat assessment team.

(a) Not later than October 1, 2013, each constituent unit of the state system of higher education and each independent institution of higher education, as defined in subsection (a) of section 10a-173, shall submit an up-to-date security protocol plan to the Department of Emergency Services and Public Protection. Such plan shall identify procedures specifically designed to heighten awareness by all faculty and staff regarding potentially at-risk students and other individuals on campus through effective educational strategies. Such procedures shall be designed to educate faculty and staff on how to recognize and respond to students and such other individuals who may be at risk of harm to themselves or others. Not later than July 1, 2015, and biennially thereafter, each constituent unit and independent institution of higher education shall review the security protocol plan with each of its chiefs of police or heads of campus security to determine whether such plan adequately addresses campus security concerns or requires revisions. In the event that revisions are required, the constituent unit or independent institution of higher education making revisions shall submit a revised security protocol plan to the Department of Emergency Services and Public Protection not later than August first of the year in which revisions are deemed necessary.

(b) Not later than January 1, 2014, each constituent unit and independent institution of higher education shall establish a trained threat assessment team for each of its campuses. The threat assessment team shall consist of individuals selected by the president of each state college, regional community-technical college or independent institution of higher education in consultation with its chief of police or head of campus security and may include not less than one member of its special police force or campus security personnel, administration, faculty and senior and mid-level staff. The chief of police or head of campus security at each state college, regional community-technical college and independent institution of higher education shall be responsible for ensuring that every member of the threat assessment team (1) is capable of executing the security protocol plan developed in accordance with subsection (a) of this section, and (2) receives comprehensive training in identifying potentially at-risk students, other potentially at-risk individuals on campus and any other potential threats to campus safety.

(P.A. 08-157, S. 1; P.A. 13-3, S. 92; 13-220, S. 22; P.A. 14-65, S. 11.)

History: P.A. 08-157 effective July 1, 2008; P.A. 13-3 designated existing provisions as Subsec. (a) and amended same by requiring submission of an up-to-date security protocol plan to the Department of Emergency Services and Public Protection by October 1, 2013, requiring biennial review of such plan with each constituent unit's and independent institution of higher education's chief of police or head of campus security and making technical changes, and added Subsec. (b) requiring establishment of a trained threat assessment team on each campus of each constituent unit and independent institution of higher education, effective April 4, 2013; P.A. 13-220 made a technical change in Subsec. (b), effective June 18, 2013; P.A. 14-65 made a technical change in Subsec. (a), effective July 1, 2014.



Section 10a-156b - (Formerly Sec. 10a-142). Special police forces.

(a) There are established special police forces for The University of Connecticut at Storrs and its several campuses, including, but not limited to, The University of Connecticut Health Center in Farmington, and for Central Connecticut State University in New Britain, Southern Connecticut State University in New Haven, Eastern Connecticut State University in Willimantic and Western Connecticut State University in Danbury. Subject to the approval of the Board of Regents for Higher Education, there are established special police forces for Asnuntuck Community College in Enfield, Capital Community College in Hartford, Gateway Community College in New Haven, Housatonic Community College in Bridgeport, Manchester Community College in Manchester, Middlesex Community College in Middletown, Naugatuck Valley Community College in Waterbury, Northwestern Connecticut Community College in Winsted, Norwalk Community College in Norwalk, Quinebaug Valley Community College in Danielson, Three Rivers Community College in Norwich, and Tunxis Community College in Farmington. The members of each special police force shall have the same duties, responsibilities and authority under sections 7-281, 14-8, 54-1f and 54-33a and title 53a as members of a duly organized local police department. The jurisdiction of said special police forces shall extend to the geographical limits of the property owned or under the control of the above institutions, and to property occupied by The University of Connecticut in the town of Mansfield, except as provided in subsection (b) of section 7-277a.

(b) Members of the special police forces shall continue to be state employees and shall be subject to the provisions of chapter 67, and parts II and III of this chapter. The provisions of part V of chapter 104 and section 7-433c shall not apply to such members.

(c) Notwithstanding the provisions of subsection (b) of this section, positions in the special police forces for The University of Connecticut at Storrs and its several campuses and The University of Connecticut Health Center in Farmington shall be unclassified in state service and shall not be subject to the provisions of section 5-206, section 5-208 and subsection (b) of section 5-200a. The positions held by such special police forces shall be within the bargaining unit that represents protective services employees and shall not be severed.

(d) The president of The University of Connecticut shall establish classifications for the special police forces positions for The University of Connecticut at Storrs and its several campuses, including The University of Connecticut Health Center in Farmington, using objective job-related criteria, including, but not limited to: (1) Knowledge and skill required to carry out the duties of each position, (2) mental and physical effort required to carry out the duties of each position, and (3) the level of accountability assigned to each position. The president shall establish and administer all necessary examinations for such special police forces.

(e) The special police force for any institution listed in subsection (a) of this section shall have access to, and use of, the Connecticut on-line law enforcement communications teleprocessing system without charge.

(f) The chief executive officer of any institution listed in subsection (a) of this section which maintains a special police force may enter into an agreement with one or more of said other institutions which maintain a special police force to furnish or receive police assistance under the same conditions and terms specified in subsection (a) of section 7-277a.

(g) The state shall protect and save harmless any member of the special police force for any institution listed in subsection (a) of this section from financial loss and expense, including reasonable legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of the alleged deprivation by such member of any person's civil rights, which deprivation was not wanton, reckless or malicious, provided such member, at the time of such acts resulting in such alleged deprivation, was acting in the discharge of such member's duties or within the scope of such member's employment or under the direction of a superior officer.

(h) Reasonable legal fees and costs incurred as a result of the retention, by any member of the special police force for any institution listed in subsection (a) of this section, of an attorney to represent such member's interests in any action referred to in subsection (g) of this section shall be borne by the state in those cases in which (1) such member is ultimately found not to have acted in a wanton, reckless or malicious manner, or (2) no punitive damages are ultimately assessed against such member.

(1972, P.A. 119, S. 1; P.A. 76-178, S. 1, 2; P.A. 79-350, S. 2; P.A. 82-391, S. 5, 6; P.A. 83-466, S. 2; P.A. 84-255, S. 16, 21; P.A. 89-376, S. 1; P.A. 91-256, S. 33, 69; P.A. 92-154, S. 12, 23; P.A. 96-66; P.A. 11-70, S. 10; P.A. 13-3, S. 93; 13-195, S. 1; 13-247, S. 63; P.A. 14-217, S. 221; P.A. 16-154, S. 1.)

History: P.A. 76-178 extended provisions to include Central, Southern, Eastern and Western Connecticut State Colleges and included reference to Ch. 164, Part VII in Subsec. (b); P.A. 79-350 included University of Connecticut Health Center at Farmington in Subsec. (a); P.A. 82-391 revised college names to reflect change to university status pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-144c transferred to Sec. 10a-142 in 1983; P.A. 83-466 added exception re Subsec. (b) of Sec. 7-277a; P.A. 84-255 amended Subsec. (a) clarifying that the police force covers the branches of The University of Connecticut; P.A. 89-376 added Subsec. (c), allowing special police force to have free use of COLLECT system; P.A. 91-256 in Subsec. (a) extended the jurisdiction to property occupied by The University of Connecticut in the town of Mansfield and added Subsec. (d) concerning the purchase of public safety and emergency vehicles and equipment; P.A. 92-154 deleted Subsec. (d) concerning the purchase of public safety and emergency vehicles and equipment; P.A. 96-66 made technical changes in Subsecs. (a), (b) and (c) and added Subsec. (d) allowing mutual aid agreements among institutions for police assistance; (Revisor's note: In 2003 a reference in Subsec. (b) to “chapter 185b” was changed editorially by the Revisors to “this chapter”); P.A. 11-70 replaced “branches” with “campuses” in Subsec. (a); P.A. 13-3 amended Subsec. (b) to add exception re Subsec. (e) and added Subsec. (e) re determination of preliminary requirements for members and timeline for filling vacancies, effective April 4, 2013; P.A. 13-195 added Subsec. (e) re state to protect and save members harmless and added Subsec. (f) re legal fees and costs, effective July 1, 2013; P.A. 13-247 amended Subsec. (b) to delete exception re Subsec. (e) and deleted former Subsec. (e) re preliminary requirements for members and timeline for filling vacancies, effective July 1, 2013; Sec. 10a-142 transferred to Sec. 10a-156b in 2014; P.A. 14-217 made technical changes in Subsecs. (a) and (b), added new Subsec. (c) re unclassified positions for The University of Connecticut and The University of Connecticut Health Center, added new Subsec. (d) re president of The University of Connecticut establishing classifications for positions, and redesignated existing Subsecs. (c) to (f) as Subsecs. (e) to (h) and made technical changes in same, effective June 13, 2014; P.A. 16-154 amended Subsec. (a) by adding provision re establishment of special police forces for regional community-technical colleges and making a technical change, effective July 1, 2016.



Section 10a-156c - Certification of armed security personnel.

Any armed security personnel of any public institution of higher education or armed member of a special police force established under section 10a-156b shall be certified under the provision of sections 7-294a to 7-294e, inclusive.

(P.A. 13-3, S. 95.)

History: P.A. 13-3 effective April 4, 2013.



Section 10a-157 - General education core of courses.

(a) Not later than July 1, 2013, the regional community-technical college system and the Connecticut State University System shall develop and implement a general education core of courses for which not fewer than thirty academic credits shall be offered by each such constituent unit as part of its liberal arts and sciences programs and any other degree program designated as a transfer program. A student who graduates from any such liberal arts and sciences program or transfer program or transfers from such program to another of such constituent units or to another institution within the same constituent unit shall transfer any credits earned while enrolled in such program toward the general education core curriculum requirements of the constituent unit to which such student transfers.

(b) Teaching faculty from the regional community-technical college system and the Connecticut State University System, elected pursuant to a uniform, system-wide election by the faculty senates representing each of such constituent units, shall be included in the development and implementation of the general education core of courses.

(P.A. 12-31, S. 1.)

History: P.A. 12-31 effective July 1, 2012.



Section 10a-157a - Embedded remedial support.

(a) For purposes of sections 10a-157a to 10a-157c, inclusive: (1) “Connecticut's P-20 Council” means the state-wide council of educators, business leaders and civic officials formed by Executive Order Number 2A by Governor M. Jodi Rell in 2009 to build stronger ties among educators and policymakers at all levels of education in this state, from preschool to graduate school; and (2) “public institution of higher education” means those constituent units identified in subdivisions (2) and (3) of section 10a-1.

(b) Not later than the start of the fall semester of 2014 for the Connecticut State University System and not later than the start of the fall semester of 2015 for the regional community-technical colleges, and for each semester thereafter, if a public institution of higher education determines, by use of multiple commonly accepted measures of skill level, that a student is likely to succeed in college level work with supplemental support, the public institution of higher education shall offer such student remedial support that is embedded with the corresponding entry level course in a college level program. Such embedded support shall be offered during the same semester as and in conjunction with the entry level course for purposes of providing the student with supplemental support in the entry level course.

(c) Not later than the start of the fall semester of 2015 and for each semester thereafter, if a public institution of higher education determines, by use of multiple commonly accepted measures of skill level, that a student is below the skill level required for success in college level work with supplemental support, the public institution of higher education shall offer such student one intensive semester of remedial support that (1) is designed to provide such student with the knowledge and skills necessary to be placed in an entry level course in a college level program, and (2) such student may repeat subject to the public institution of higher education's course repeat policy provided that such policy shall not prohibit a minimum of one repeat attempt.

(d) Not later than the start of the fall semester of 2015 and for each semester thereafter, if a public institution of higher education determines, by use of multiple commonly accepted measures of skill level, that a student is below the skill level required for success in an intensive semester of remedial support, the public institution of higher education shall offer such student the opportunity to participate in a transitional college readiness program before the start of the next semester. Such student shall complete such transitional college readiness program prior to receiving embedded remedial support, as provided in subsection (b) of this section or intensive remedial support, as provided in subsection (c) of this section. The Board of Regents for Higher Education, in consultation with Connecticut's P-20 Council and the faculty advisory committee to the Board of Regents for Higher Education, shall develop options for a transitional college readiness program.

(e) Not later than the start of the fall semester of 2014 for the Connecticut State University System and not later than the start of the fall semester of 2015 for the regional community-technical colleges, and for each semester thereafter, each public institution of higher education shall offer only remedial support, including remedial courses, that is authorized pursuant to subsections (b), (c) and (d) of this section.

(f) In accordance with subsection (d) of this section and subsection (a) of section 10-69, the Board of Regents for Higher Education may enter into a memorandum of understanding with the State Department of Education for the purpose of delivering a transitional college readiness program that will enable adults to enroll directly in a program of higher learning, as defined in section 10a-34, at an institution of higher education upon completion of such program.

(g) Not later than the start of the fall semester of 2014, the Board of Regents for Higher Education, in consultation with Connecticut's P-20 Council, shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to higher education regarding (1) its recommendations concerning the successful transition of adults returning to or first enrolling in a higher education program at a public institution of higher education after spending time in the workforce, and (2) the application of the provisions of sections 10a-157a to 10a-157c, inclusive, to each higher education program for hearing impaired or deaf students offered by a public institution of higher education.

(P.A. 12-40, S. 1; P.A. 14-217, S. 209.)

History: P.A. 12-40 effective July 1, 2012; P.A. 14-217 amended Subsec. (b) to extend implementation of embedded remedial support requirements to the fall semester of 2015 for regional community-technical colleges, added new Subsec. (c) re intensive semester of remedial support, redesignated existing Subsec. (c) as Subsec. (d) and amended same to change “2014” to “2015”, “college level work” to “an intensive semester of remedial support” and “intensive” to “transitional” and to add reference to intensive remedial support, redesignated existing Subsec. (d) as Subsec. (e) and amended same to add provision re extension of implementation deadline for regional community-technical colleges to fall semester of 2015, delete provision re remedial support not embedded with entry level course and add references to embedded remedial support, intensive semester of remedial support and transitional college readiness program, added Subsec. (f) re memorandum of understanding and redesignated existing Subsec. (e) as Subsec. (g), effective July 1, 2014.



Section 10a-157b - Curricular alignment with public schools.

Not later than the start of the fall semester of 2016 and for each semester thereafter, each public high school and public institution of higher education shall complete curricular alignment to enable the successful completion of the high school mathematics and language arts curricula, as described in Connecticut's Common Core State Standards adopted by the State Board of Education, to be the indicator of readiness for college level work. A public institution of higher education may use available evaluation instruments to assess adults, who are returning to or first enrolling in a higher education program at a public institution of higher education after spending time in the workforce, for readiness for college level work.

(P.A. 12-40, S. 2.)

History: P.A. 12-40 effective July 1, 2012.



Section 10a-157c - Early assessment of potential for college readiness.

Not later than the start of the school year commencing July 1, 2014, and for each school year thereafter, the Board of Regents for Higher Education, in consultation with Connecticut's P-20 Council, as defined in subsection (a) of section 10a-157a, shall ensure that each public institution of higher education works with the Department of Education and the local and regional school districts to (1) use available evaluation methods for early assessment of the potential for college readiness of each student enrolled in the eighth and tenth grades in a public school, and (2) share the results of such assessment with such student, such student's parents or legal guardian and the public school in which such student is enrolled.

(P.A. 12-40, S. 3.)

History: P.A. 12-40 effective July 1, 2012.



Section 10a-158 - Comparison of administrator salaries and ratio of administrators to students and faculty. Report.

(a) For purposes of this section, “administrator” means a full-time employee who is, as of November first in the year preceding the year in which the report required under subsection (d) of this section is due, in a position on the payroll that qualifies as a management occupation classification in accordance with the standard occupational classification system of the Bureau of Labor Statistics of the United States Department of Labor.

(b) Not later than January 1, 2014, and biennially thereafter, the Board of Regents for Higher Education shall compare (1) the salaries of the administrators at each public institution of higher education within the Connecticut State University System and the regional-community technical college system with the salaries of administrators with similar responsibilities at peer public institutions of higher education in the United States, (2) the ratio of administrators to students and of administrators to faculty at each public institution of higher education within the Connecticut State University System and the regional-community technical college system with the ratio of administrators to students and of administrators to faculty at peer public institutions of higher education in the United States, and (3) the salaries of the administrators in the central office of the Board of Regents for Higher Education with the salaries of administrators with similar responsibilities in the central office of similar state university systems in the United States.

(c) Not later than January 1, 2014, and biennially thereafter, the Board of Trustees for The University of Connecticut shall compare (1) the salaries of administrators at The University of Connecticut with the salaries of administrators with similar responsibilities at peer public institutions of higher education in the United States, and (2) the ratio of administrators to students and of administrators to faculty at The University of Connecticut with the ratio of administrators to students and of administrators to faculty at peer public institutions of higher education in the United States.

(d) Upon completion of the biennial comparisons made pursuant to subsections (b) and (c) of this section, the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut shall report, in accordance with the provisions of section 11-4a, on such comparisons to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations.

(P.A. 13-143, S. 1.)

History: P.A. 13-143 effective July 1, 2013.






Chapter 186 - State Financial Assistance

Section 10a-161 - (Formerly Sec. 10-116l). Duties of Office of Higher Education re student financial assistance.

The Office of Higher Education shall: (1) Establish state-wide policy pertaining to student financial assistance; (2) establish procedure by regulation, for the award of financial assistance under sections 10a-167 and 10a-173; (3) review and approve applications for financial assistance under sections 10a-168 and 10a-173; (4) receive and review records of all financial assistance granted pursuant to section 10a-167; (5) increase the availability of the state financial assistance programs to all segments of the state population, with significant attention to those with special needs; and (6) assist financial aid officers at institutions of higher education and secondary school guidance counselors in becoming better informed about matters concerning student financial assistance affairs.

(P.A. 77-530, S. 2, 11; 77-573, S. 24, 30; P.A. 78-331, S. 27, 58; P.A. 81-157, S. 2, 14; 81-408, S. 2, 3; P.A. 82-218, S. 37, 46; 82-472, S. 152, 183; P.A. 84-241, S. 2, 5; P.A. 87-256, S. 2; 87-450, S. 12, 17; P.A. 88-136, S. 33, 37; P.A. 11-48, S. 285; P.A. 13-247, S. 180.)

History: P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-331 made technical change in Subsec. (c)(1), substituting “and” for “or”; P.A. 81-157 deleted Subsecs. (a) and (b) re appointment of chairman and committees and re board of higher education's duties concerning financial assistance programs and transferred duties formerly held by state student financial assistance commission under former Subsec. (c) to board of higher education, adding policy-making power and provisions re appointment of five-member advisory committee; P.A. 81-408 clarified board's policy-making powers by listing specific statute sections in Subdiv. (1); P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, effective March 1, 1983; P.A. 82-472 made no change; Sec. 10-116l transferred to Sec. 10a-161 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 87-256 added two Connecticut students to the advisory committee, one from a public institution and one from an independent institution; P.A. 87-450 deleted references to Secs. 10a-164 and 10a-165 which were repealed elsewhere in the act; P.A. 88-136 deleted references to Sec. 10a-162 which was repealed by the same act; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-247 replaced reference to Board of Regents for Higher Education with reference to Office of Higher Education, deleted references to Secs. 10a-163 and 10a-167 to 10a-169, added references to Sec. 10a-173 and deleted provisions re advisory committee on student financial assistance matters, effective July 1, 2013.



Section 10a-161a - Report on trends in attendance cost and student financial aid.

The president of the Connecticut State Colleges and Universities and the Office of Higher Education shall report, biennially, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to higher education on state, northeast regional and national trends in (1) the cost of attendance at public and independent institutions of higher education and private occupational schools, and (2) the availability and utilization of all forms of student financial aid for academic and noncredit vocational courses and programs relative to economic conditions and personal income.

(P.A. 94-180, S. 9, 17; P.A. 11-48, S. 285; P.A. 12-156, S. 51; P.A. 14-225, S. 8; P.A. 16-15, S. 31.)

History: P.A. 94-180 effective July 1, 1994; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added “and the Office of Higher Education”, and made a technical change, effective June 15, 2012; P.A. 14-225 added provision re academic and noncredit vocational courses and programs in Subdiv. (2) and made a technical change; P.A. 16-15 replaced “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 10a-161b - Student Financial Aid Information Council.

Section 10a-161b is repealed, effective July 1, 2013.

(P.A. 94-180, S. 10, 17; P.A. 11-48, S. 285; P.A. 13-240, S. 12; 13-299, S. 95.)



Section 10a-161c - Report on institutional financial aid to undergraduate students.

Not later than November 1, 2015, and annually thereafter, The University of Connecticut and the Board of Regents for Higher Education shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to higher education describing how institutional financial aid was awarded to its undergraduate students during the previous academic year. Such report shall include, but need not be limited to, a separate description for in-state and out-of-state students of the aggregate amount of institutional (1) financial aid funding available, (2) need-based financial aid awarded, and (3) merit-based financial aid awarded.

(P.A. 15-231, S. 1.)

History: P.A. 15-231 effective July 1, 2015.



Section 10a-162 - (Formerly Sec. 10-116m). State scholarship program. Eligibility for awards after July 1, 1982; termination of program.

Section 10a-162 is repealed.

(P.A. 77-530, S. 3, 11; 77-573, S. 24, 30; P.A. 78-331, S. 28, 58; P.A. 81-157, S. 3, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 36, 37.)



Section 10a-162a - State scholarship program for nursing education and program for the forgiveness of loans provided by the state for nursing education.

The Board of Regents for Higher Education, in consultation with the State Board of Examiners for Nursing and the Commissioner of Public Health, shall administer a scholarship program for nursing education within the state and shall establish a program for the forgiveness of loans provided by the state to residents for nursing education within the state. The loans shall be forgiven if the resident remains in the nursing field in Connecticut for five years. For purposes of this section, “nursing education” includes any program of study and courses taken to enter or to advance in the profession or to upgrade knowledge and skills. The board of regents, in consultation with the State Board of Examiners for Nursing and the Commissioner of Public Health, shall adopt regulations in accordance with the provisions of chapter 54 to establish procedures to administer the scholarship program for nursing education and the program for the forgiveness of loans provided by the state to residents for nursing education.

(P.A. 88-207, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-48, S. 285.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-164 - (Formerly Sec. 10-116o). State supplemental grant program.

Section 10a-164 is repealed.

(P.A. 77-530, S. 5, 11; 77-573, S. 24, 30; P.A. 81-157, S. 6, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 15, 17.)



Section 10a-164a - Connecticut aid to public college students grant program.

Section 10a-164a is repealed, effective July 1, 2013.

(P.A. 87-450, S. 1, 17; P.A. 88-252, S. 3, 6; P.A. 89-260, S. 35, 41; P.A. 90-147, S. 13, 20; P.A. 91-208, S. 9, 11; P.A. 92-126, S. 28, 48; P.A. 94-180, S. 5, 17; May 9 Sp. Sess. P.A. 02-7, S. 8; P.A. 08-55, S. 1; P.A. 09-159, S. 8; P.A. 11-48, S. 267; P.A. 12-156, S. 56; P.A. 13-247, S. 389.)



Section 10a-165 - (Formerly Sec. 10-116p). Work-study programs.

Section 10a-165 is repealed.

(P.A. 77-530, S. 6, 11; P.A. 81-157, S. 7, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 15, 17.)



Section 10a-166 - (Formerly Sec. 10-116q). Education grant to child of deceased or disabled veteran or missing in action member of armed forces.

(a) Any child between the ages of sixteen and twenty-three, inclusive, of any person who served in the armed forces in time of war, as defined in subsection (a) of section 27-103, and who was killed in action or who died as a result of accident or illness sustained while performing active military duty with the armed forces of the United States or who has been rated totally and permanently disabled by the Veterans' Administration of the United States, or who is missing in action in Vietnam, if such person was a resident of this state at the time of his induction or reenlistment, shall receive, upon application to and approval of such application therefor by the Board of Regents for Higher Education, state aid for tuition, matriculation fees, board, room rent, books and supplies for such child attending any of the following-named institutions approved by said board: An educational or training institution of college grade or any other institution of higher learning or commercial training, a state college, a technical high school or technical institute or any accredited military preparatory school if such beneficiary is preparing to enter the United States Military Academy at West Point, the United States Naval Academy at Annapolis, the United States Coast Guard Academy at New London or the United States Air Force Academy at Colorado Springs. The application submitted to the Board of Regents for Higher Education shall include an affidavit signed by the applicant which states that the applicant has not applied for and will not apply for or receive state aid from another state which is similar to that provided for in this section. Such grant may be used for the matriculation fees of any such beneficiary at any of said United States government academies. Such aid shall be based on need and shall not exceed four hundred dollars per year for each beneficiary and shall be paid to such institution on vouchers approved by the Board of Regents for Higher Education.

(b) To be eligible for a grant under this section, a child of a person missing in action in Vietnam must apply for such aid while his or her serviceman parent is still missing in action. Once the application of such child has been approved, the return of the parent of such child shall not result in the termination of such aid.

(P.A. 77-530, S. 7, 11; 77-573, S. 24, 30; P.A. 81-157, S. 8, 14; 81-273, S. 1, 2; P.A. 82-218, S. 37, 46; P.A. 83-392, S. 1, 2; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-116, S. 87.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 81-157 transferred administration of grant program from student financial assistance commission to board of higher education; P.A. 81-273 amended Subsec. (a) to require the grant be based on need; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; Sec. 10-116q transferred to Sec. 10a-166 in 1983; P.A. 83-392 amended Subsec. (a) to expand eligibility for grant to children of veteran who was a resident of this state at time of reenlistment and to require submission of affidavit which states that applicant has not applied for and will not apply for or receive similar aid from another state; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012.



Section 10a-167 - (Formerly Sec. 10-116r). Scholarships for Vietnam era veterans.

A scholarship fund shall be established for Vietnam era veterans, as defined in subsection (a) of section 27-103, who have been accepted for admission on a full-time basis in a degree-granting program at any independent, nontheological college in the state, provided such veteran is a resident of the state at the time of his acceptance, as defined in sections 10a-28, 10a-29 and 10a-30. The board shall adopt, by regulation, guidelines for qualifying for scholarship funds, taking into consideration the special needs of such veterans, such as marital status, parental responsibilities and sources of support.

(P.A. 77-530, S. 8, 11; P.A. 81-157, S. 9, 14; P.A. 82-218, S. 37, 46.)

History: P.A. 81-157 transferred administration of scholarship program from student financial assistance commission to board of higher education and clarified residency requirement; P.A. 82-218 made no change in language of section; Sec. 10-116r transferred to Sec. 10a-167 pursuant to reorganization of higher education system.



Section 10a-168 - (Formerly Sec. 10-116s). Scholarship aid for teachers of children requiring special education.

If the Office of Higher Education determines that no approved program of teacher education within the state is available for the preparation of teachers of children requiring special education as defined in part V of chapter 164, said office may provide scholarship aid for such undergraduate and graduate students as it may designate to attend approved programs in institutions in other states. The office may determine the amount of such scholarship aid in each case. In order to be eligible for such scholarship aid, any applicant shall agree to teach children requiring special education in Connecticut for at least three years.

(P.A. 77-530, S. 9, 11; 77-573, S. 24, 30; P.A. 81-157, S. 10, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 13, 17; P.A. 88-136, S. 34, 37; P.A. 11-48, S. 285; P.A. 13-247, S. 181.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 81-157 transferred administration of any program awarding scholarship aid to teachers of children requiring special education from student financial assistance commission to board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-116s transferred to Sec. 10a-168 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 87-450 deleted reference to Sec. 10a-164 which was repealed by the same act; P.A. 88-136 deleted a reference to Sec. 10a-162 which was repealed by the same act; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-247 replaced references to Board of Regents for Higher Education with references to Office of Higher Education and deleted provision re limitations of Sec. 10a-169, effective July 1, 2013.



Section 10a-168a - Minority teacher incentive program.

(a) There is established a Connecticut minority teacher incentive program administered by the Office of Higher Education.

(b) Within available appropriations, the program shall provide grants to minority students (1) in teacher education programs for their junior or senior year, or both such years, at any four-year institution of higher education, (2) completing the requirements of such a teacher education program as a graduate student, provided such student received a grant pursuant to this section for one year at the undergraduate level, or (3) enrolled in the alternate route to certification program administered through the Office of Higher Education. No student shall receive a grant under the program for more than two years. Maximum grants shall not exceed five thousand dollars per year. The office shall ensure that at least ten per cent of the grant recipients are minority students who transfer from a Connecticut regional community-technical college.

(c) A minority student who received grants under subsection (b) of this section, and who teaches in a Connecticut public school upon graduation, shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year for up to four years of teaching service.

(d) Notwithstanding the provisions of subsections (b) and (c) of this section, the combined dollar value of grants and loan reimbursements shall not exceed twenty thousand dollars per student.

(P.A. 98-168, S. 13, 26; 98-252, S. 65, 80; P.A. 00-220, S. 37, 43; P.A. 01-173, S. 37, 67; June Sp. Sess. P.A. 01-1, S. 8, 54; P.A. 11-48, S. 268; 11-61, S. 109; P.A. 12-156, S. 56.)

History: P.A. 98-168 effective July 1, 1998; P.A. 98-252 removed the limitation on the program to students in “public” institutions of higher education, effective June 8, 1998; P.A. 00-220 amended Subsec. (b) to remove a cap on the number of students who may receive grants, effective July 1, 2000; P.A. 01-173 amended Subsec. (e) to extend the use of funds to the fiscal years ending June 30, 2001, and June 30, 2002, and to reduce percentage from 5% to 2%, effective July 6, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to designate portions of existing provisions as Subdivs. (1) and (3), to add Subdiv. (2) re graduate students and to make technical changes, effective July 1, 2001; P.A. 11-48 amended Subsecs. (a), (b) and (e) to replace “Department of Higher Education” and “department” with “Office of Financial and Academic Affairs for Higher Education” and “office”, effective July 1, 2011; P.A. 11-61 deleted former Subsec. (e) re use of up to 2% of appropriated funds for program administration, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (a) and (b), effective June 15, 2012.



Section 10a-169 - Capitol scholarship grant program.

Section 10a-169 is repealed, effective July 1, 2013.

(P.A. 81-157, S. 4, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 14, 17; P.A. 98-252, S. 55, 80; P.A. 05-245, S. 42; P.A. 06-196, S. 76; P.A. 11-48, S. 208, 285; P.A. 12-128, S. 1; P.A. 13-247, S. 389.)



Section 10a-169a - Information technology scholarship pilot program.

(a) There is established a Connecticut information technology scholarship pilot program administered by the Board of Regents for Higher Education.

(b) Within available appropriations, the program shall provide grants for students entering or enrolling in an information technology related degree or certification program at any public or independent institution of higher education in this state. The scholarship shall not exceed three thousand dollars per student per year. The scholarship shall not exceed the combined costs of tuition and fees of an institution at which a recipient is or will be enrolled. The Board of Regents for Higher Education shall develop eligibility requirements for recipients. Such requirements may include income guidelines. Students shall be eligible for such scholarships for each year they are enrolled in an information technology related degree or certification program for a total of not more than four years per student. Students may apply for such scholarships to the Board of Regents for Higher Education at such time and in such manner as the president of the Connecticut State Colleges and Universities prescribes.

(c) The Board of Regents for Higher Education may accept donations for such scholarship program.

(d) The recipients of scholarships pursuant to this section for the fiscal year ending June 30, 2001, shall constitute a cohort and scholarships for succeeding years shall only be available to members of such cohort.

(e) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(f) For the fiscal year ending June 30, 2001, the Board of Regents for Higher Education may use up to five per cent of the funds appropriated for purposes of this section for program administration, promotion, recruitment and retention activities.

(P.A. 00-187, S. 30, 75; P.A. 01-173, S. 38, 67; P.A. 11-48, S. 285; P.A. 16-15, S. 32.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 16-15 amended Subsec. (b) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.

See Secs. 32-8a, 32-8b re duties of Commissioner of Economic and Community Development with respect to this program and cooperative internship program for students majoring in information technology fields.



Section 10a-169b - Information technology loan reimbursement pilot program.

(a) There is established an information technology loan reimbursement pilot program administered by the Board of Regents for Higher Education.

(b) Within available appropriations, the program shall provide a student loan reimbursement grant for persons who meet the eligibility requirements for the information technology scholarship program pursuant to section 10a-169a, and (1) attended an institution of higher education in this state, (2) majored in an information technology related field, and (3) are newly employed on or after January 1, 2001, by a company in this state in an information technology related position.

(c) Persons who qualify under subsection (b) of this section and meet any additional requirements established by the Board of Regents for Higher Education pursuant to this subsection shall be reimbursed on an annual basis for qualifying student loans. Such reimbursement shall not exceed two thousand five hundred dollars for each year of employment and for no more than a total of two years per person. A person qualifying under subsection (b) of this section shall only be reimbursed if such person is employed by a qualifying company at the time of application for loan reimbursement pursuant to this section. The Board of Regents for Higher Education may develop additional eligibility requirements for recipients. Such requirements may include income guidelines. Persons may apply for grants to the Board of Regents for Higher Education at such time and in such manner as the president of the Connecticut State Colleges and Universities prescribes.

(d) The recipients of reimbursements pursuant to this section for the fiscal year ending June 30, 2002, shall constitute a cohort and reimbursements for succeeding years shall only be available for members of such cohort.

(e) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(f) For the fiscal year ending June 30, 2001, the Board of Regents for Higher Education may use up to five per cent of the funds appropriated for purposes of this section for program administration, promotion and recruitment activities.

(P.A. 00-187, S. 31, 75; P.A. 01-173, S. 39, 67; June Sp. Sess. P.A. 01-1, S. 40, 54; P.A. 11-48, S. 285; P.A. 16-15, S. 33.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to apply the eligibility requirements for the information technology scholarship program pursuant to Sec. 10a-169a to the loan program, to require attendance at an institution “in this state”, to change the employment requirement by allowing employment for a company in this state in an information technology related position rather than an electronic commerce or information technology intensive company, and amended Subsec. (c) to require persons to meet any additional requirements established by the department, to eliminate limitation on reimbursement to an amount equal to the loan payments made by the person for the previous taxable year and apply only the existing cap of $2,500, to require the person to be employed by a qualifying company at the time of application, to change “shall develop eligibility requirements” to “may develop additional eligibility requirements” and to make technical changes, effective July 1, 2001; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 16-15 amended Subsec. (c) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.

See Secs. 32-8a, 32-8b re duties of Commissioner of Economic and Community Development with respect to this program and cooperative internship program for students majoring in information technology fields.



Section 10a-170 to 10a-170m - Administrative support for capitol scholarship grant program. High technology graduate assistantship program. Eligibility requirements for high technology graduate assistantships. Award of high technology assistantships, renewal, limitations, amounts. Selection of high technology assistantship recipients; regulations. Academic scholarship loan program. Eligibility requirements for high school students. Eligibility requirements for persons other than high school students. Selection of academic scholarship loan recipients, maintenance of eligibility; distribution of loan awards. Loan repayment; loan forgiveness provisions. Interest charge on loan; legal capacity of minors. Loan deferments; loan forgiveness upon death or disability of loan recipient. Servicing and administering of loans. Adoption of regulations.

Sections 10a-170 to 10a-170m, inclusive, are repealed, effective July 1, 2013.

(P.A. 81-157, S. 11, 14; P.A. 82-218, S. 37, 46; June Sp. Sess. P.A. 83-6, S. 1–4, 6; P.A. 84-241, S. 2, 5; P.A. 84-513, S. 1–10; P.A. 85-479, S. 2, 3, 6; May Sp. Sess. P.A. 86-1, S. 42–44, 58; P.A. 87-416, S. 11, 24; P.A. 88-136, S. 35, 37; P.A. 90-147, S. 15, 20; P.A. 92-262, S. 35, 42; P.A. 93-201, S. 17–21, 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 00-220, S. 26, 43; P.A. 03-170, S. 3; P.A. 09-159, S. 9; P.A. 11-48, S. 269, 285; P.A. 12-156, S. 56; P.A. 13-240, S. 10, 12; 13-247, S. 389.)



Section 10a-170r to 10a-170v - Academic scholarship graduate student loan program; eligibility requirements. Selection of academic scholarship graduate student loan recipients, maintenance of eligibility; amount of loan awards. Loan repayment; loan forgiveness provisions; interest charges; loan deferments. Servicing and administering of loans. Academic Scholarship Graduate Student Loan Program Fund.

Sections 10a-170r to 10a-170v, inclusive, are repealed, effective July 1, 2013.

(May Sp. Sess. P.A. 86-1, S. 35–39, 58; P.A. 92-262, S. 36, 42; P.A. 94-245, S. 14, 46; P.A. 11-48, S. 285; P.A. 13-247, S. 389.)



Section 10a-170w - Gear up for Connecticut futures account.

(a) The Board of Regents for Higher Education may establish and administer an account to be known as the gear up for Connecticut futures account. The account shall be a separate and nonlapsing account within the General Fund. The account shall be used for scholarships pursuant to the federal GEAR UP program, 20 USC 1070a-21 et seq. The board may deposit state funds appropriated as a state match to the federally funded GEAR UP grant in the account.

(b) The Treasurer may invest in accordance with section 3-31a any moneys in the account not needed for current disbursement for scholarships. The interest derived from such investment shall be credited to the account.

(P.A. 02-88, S. 1; P.A. 11-48, S. 285.)

History: P.A. 02-88 effective July 1, 2002; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-171 - Transfer of functions.

The transfer of functions, powers, duties, obligations, including but not limited to contract obligations, the continuance of orders and regulations, the effect upon pending actions and proceedings, the completion of unfinished business and the transfer of records and property between the state Student Financial Assistance Commission as it existed prior to July 1, 1981, and the Board of Regents for Higher Education established pursuant to section 10a-1a shall be governed by the provisions of subsections (a) to (d), inclusive, and subsection (f) of section 4-38d.

(P.A. 81-157, S. 12, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 82-218, which reorganized system of higher education, used as authority for replacing board of higher education with board of governors, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors' title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-172 - Information re students receiving financial aid from certain grants. Report.

Section 10a-172 is repealed, effective July 1, 2013.

(P.A. 12-94, S. 1; 12-156, S. 56; P.A. 13-247, S. 389.)



Section 10a-173 - Roberta B. Willis Scholarship program.

(a) For the purposes of this section:

(1) “Family contribution” means the expected family contribution for educational costs as computed from the student's Free Application for Federal Student Aid;

(2) “Full-time or part-time undergraduate student” means a student who is enrolled at an institution of higher education in a course of study leading to such student's first associate or bachelor's degree and who is carrying, for a full-time student, twelve or more semester credit hours, or, for a part-time student, between six and eleven semester credit hours at such institution of higher education;

(3) “Independent institution of higher education” means a nonprofit institution established in this state (A) that has degree-granting authority in this state; (B) that has its main campus located in this state; (C) that is not included in the Connecticut system of public higher education; and (D) whose primary function is not the preparation of students for religious vocation;

(4) “Public institution of higher education” means the constituent units of the state system of higher education identified in subdivisions (1) to (4), inclusive, of section 10a-1;

(5) “Eligible educational costs” means the tuition and required fees for an individual student that are published by each institution of higher education participating in the grant program established under this section, plus a fixed amount for required books and educational supplies as determined by the Office of Higher Education.

(b) The state, acting through the Office of Higher Education, shall establish the Governor's Scholarship program to annually make need-based financial aid available for eligible educational costs for Connecticut residents enrolled at Connecticut's public and independent institutions of higher education as full-time or part-time undergraduate students beginning with new or transfer students in the fiscal year ending June 30, 2014. On and after July 1, 2016, said program shall be known as the “Roberta B. Willis Scholarship program”. Any award made to a student in the fiscal year ending June 30, 2013, under the capitol scholarship grant program, established under section 10a-169 of the general statutes, revision of 1958, revised to January 1, 2013, the Connecticut aid to public college students grant program, established under section 10a-164a of the general statutes, revision of 1958, revised to January 1, 2013, Connecticut aid to Charter Oak, established under subsection (c) of section 10a-164a of the general statutes, revision of 1958, revised to January 1, 2013, or the Connecticut independent college student grant program, established under section 10a-36 of the general statutes, revision of 1958, revised to January 1, 2013, shall be offered under the Roberta B. Willis Scholarship program and be renewable for the life of the original award, provided such student meets and continues to meet the need and academic standards established for purposes of the program under which such student received the original award.

(c) Within available appropriations, the Roberta B. Willis Scholarship program shall include a need and merit-based grant, a need-based grant and a Charter Oak grant. The need and merit-based grant shall be funded at not less than twenty per cent but not more than thirty per cent of available appropriations. The need-based grant shall be funded at up to eighty per cent of available appropriations. The Charter Oak grant shall be not less than one hundred thousand dollars of available appropriations. There shall be an administrative allowance based on one-quarter of one per cent of the available appropriations, but not less than one hundred thousand dollars. In addition to the amount of the annual appropriation allocated to the regional community-technical colleges under subsection (e) of this section, and to regional community-technical college students under subsection (d) of this section, not less than two and one-half per cent of the annual appropriation shall be allocated to the regional community-technical colleges to be used for financial aid purposes.

(d) The Roberta B. Willis Scholarship need and merit-based grant shall be available to any Connecticut resident who is a full-time or part-time undergraduate student at any public or independent institution of higher education. The Office of Higher Education shall determine eligibility by financial need based on family contribution and eligibility by merit based on either previous high school academic achievement or performance on standardized academic aptitude tests. The Office of Higher Education shall make awards according to a sliding scale, annually determined by said office, up to a maximum family contribution and based on available appropriations and eligible students. The Roberta B. Willis Scholarship need and merit-based grant shall be awarded in a higher amount than the need-based grant awarded pursuant to subsection (e) of this section. Recipients of the need and merit-based grant shall not be eligible to receive an additional need-based award. The order of institutions of higher education provided by a student on the student's Free Application for Federal Student Aid shall not affect the student's eligibility for an award under this subsection. The accepting institution of higher education shall disburse sums awarded under the need and merit-based grant for payment of the student's eligible educational costs.

(e) The Roberta B. Willis Scholarship need-based grant shall be available to any Connecticut resident who is a full-time or part-time undergraduate student at any public or independent institution of higher education. The amount of the annual appropriation to be allocated to each institution of higher education shall be determined by its actual full-time equivalent enrollment of undergraduate students who are Connecticut residents with a family contribution during the fall semester of the fiscal year two years prior to the grant year of an amount not greater than two hundred per cent of the maximum family contribution eligible for a federal Pell grant award for the academic year one year prior to the grant year. Not later than July first, annually, each institution of higher education shall report such enrollment data to the Office of Higher Education. Not later than October first, annually, the Office of Higher Education shall (1) publish such enrollment data on its Internet web site, and (2) notify each institution of higher education of the proportion of the annual appropriation that such institution of higher education will receive the following fiscal year and publish the proportions for each institution of higher education on its Internet web site. Participating institutions of higher education shall make awards (A) to eligible full-time students in an amount up to four thousand five hundred dollars, and (B) to eligible part-time students in an amount that is prorated according to the number of credits each student will earn for completing the course or courses in which such student is enrolled, such that a student enrolled in a course or courses earning (i) at least nine but less than twelve credits is eligible for up to seventy-five per cent of the maximum award, and (ii) at least six but less than nine credits is eligible for up to fifty per cent of the maximum award. Each participating institution of higher education shall expend all of the moneys received under the Roberta B. Willis Scholarship program as direct financial assistance only for eligible educational costs.

(f) Participating institutions of higher education shall annually provide the Office of Higher Education with data and reports on all Connecticut students who applied for financial aid, including, but not limited to, students receiving a Roberta B. Willis Scholarship grant, in a form and at a time determined by said office. If an institution of higher education fails to submit information to the Office of Higher Education as directed, such institution shall be prohibited from participating in the scholarship program in the fiscal year following the fiscal year in which such institution failed to submit such information. Each participating institution of higher education shall maintain, for a period of not less than three years, records substantiating the reported number of Connecticut students and documentation utilized by the institution of higher education in determining eligibility of the student grant recipients. Such records shall be subject to audit or review. Funds not obligated by an institution of higher education shall be returned by May first in the fiscal year the grant was made to the Office of Higher Education for reallocation. Financial aid provided to Connecticut residents under this program shall be designated as a grant from the Roberta B. Willis Scholarship program.

(g) The Roberta B. Willis Scholarship Charter Oak grant shall be available to any full-time or part-time undergraduate student enrolled in Charter Oak State College. The Office of Higher Education shall allocate any appropriation to Charter Oak State College to be used to provide grants for eligible educational costs to residents of this state who demonstrate substantial financial need and who are matriculated in a degree program at Charter Oak State College. Individual awards shall not exceed a student's calculated eligible educational costs. Financial aid provided to Connecticut residents under this program shall be designated as a grant from the Roberta B. Willis Scholarship program.

(h) In administering the Roberta B. Willis Scholarship program, the Office of Higher Education shall develop and utilize fiscal procedures designed to ensure accountability of the public funds expended. Such procedures shall include provisions for compliance reviews that shall be conducted by the Office of Higher Education on any institution of higher education that participates in the program. Commencing with the fiscal year ending June 30, 2015, and biennially thereafter, each such institution of higher education shall submit the results of an audit done by an independent certified public accountant for each year of participation in the program. Any institution of higher education determined by the Office of Higher Education not to be in substantial compliance with the provisions of the Roberta B. Willis Scholarship program shall be ineligible to receive funds under the program for the fiscal year following the fiscal year in which the institution of higher education was determined not to be in substantial compliance. Funding shall be restored when the Office of Higher Education determines that the institution of higher education has returned to substantial compliance.

(P.A. 13-247, S. 182; P.A. 16-15, S. 1; 16-179, S. 1.)

History: P.A. 13-247 effective July 1, 2013; P.A. 16-15 amended Subsecs. (a)(2) and (h) by replacing “bachelor” with “bachelor's”, effective May 6, 2016; P.A. 16-179 renamed “Governor's Scholarship program” as “Roberta B. Willis Scholarship program”, amended Subsec. (c) by deleting reference to performance incentive pool, adding provision re need and merit-based grant funded at not more than 30 per cent of available appropriations, deleting provision re minimum allocation of annual appropriation to independent institutions of higher education for fiscal years ending June 30, 2014, and June 30, 2015, and adding provision re additional allocation to regional community-technical colleges, amended Subsec. (d) by adding provision re order of institutions provided by student on Free Application for Federal Student Aid not affecting eligibility for award, amended Subsec. (e) by deleting provisions re eligibility based on family contribution, adding provisions re determination of annual appropriation amount allocated to each institution based on enrollment of certain undergraduate students with family contribution, adding provisions re report and publishing of enrollment data and notice and publishing of proportion of annual appropriation each institution will receive, deleting provision re participating institutions making awards and adding provision re same, and deleting provision re expending moneys based on sliding scale and maximum award amounts determined by Office of Higher Education, amended Subsec. (f) by adding “or review” and replacing “February fifteenth” with “May first”, deleted former Subsec. (h) re incentive pool, redesignated existing Subsec. (i) re administering program as Subsec. (h) and amended same by replacing “audits” with “reviews”, and made technical and conforming changes, effective July 1, 2016.






Chapter 187 - Connecticut Health and Educational Facilities Authority

Section 10a-176 - (Formerly Sec. 10-335). Declaration of policy.

It is declared that, for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youths be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions for higher education within the state be provided with appropriate additional means to assist such youths in achieving the required levels of learning and development of their intellectual and mental capacities; that it is essential that health care institutions within the state be provided with appropriate additional means to expand, enlarge and establish health care, hospital and other related facilities; that it is essential that nursing homes be provided with the means to care for persons in need of assistance and that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable institutions for higher education in the state, health care institutions and qualified nonprofit organizations to provide and finance the facilities, structures and equipment which are needed to accomplish the purposes of this chapter, all to the public benefit and good, to the extent and manner provided herein.

(February, 1965, P.A. 170, S. 1; 1967, P.A. 368, S. 1; P.A. 79-568, S. 1, 11; P.A. 82-16, S. 1, 19; P.A. 87-487, S. 1, 7; P.A. 92-261, S. 1, 17; P.A. 06-196, S. 77.)

History: 1967 act included provision re hospitals; P.A. 79-568 added provision re aid to finance facilities and included aid for equipment; P.A. 82-16 changed “hospitals” to “health care institutions”; Sec. 10-335 transferred to Sec. 10a-176 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted reference to qualified nonprofit organizations; P.A. 92-261 included the reference to nursing home care for persons needing assistance; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10a-177 - (Formerly Sec. 10-336). Short title.

This chapter may be referred to and cited as the “State of Connecticut Health and Educational Facilities Authority Act”.

(February, 1965, P.A. 170, S. 2; 1967, P.A. 368, S. 2.)

History: 1967 changed act name to include health as well as educational facilities; Sec. 10-336 transferred to Sec. 10a-177 in 1983 pursuant to reorganization of higher education system.



Section 10a-178 - (Formerly Sec. 10-337). Definitions.

As used in this chapter, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:

(a) “Authority” means the State of Connecticut Health and Educational Facilities Authority created by section 10a-179 or any board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers conferred upon the authority by this chapter shall be given by law;

(b) “Project”, in the case of a participating institution for higher education, means a structure suitable for use as a dormitory or other housing facility, including housing for staff members, employees or students at such institution of higher education, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, and maintenance, storage or utility facility and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education, also including equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended or for the operation of a participating institution for higher education, or any combination thereof, but shall not include such items as books, fuel, supplies or other items the purchase of which is customarily deemed to result in a current operating charge; in the case of a participating health care institution, means a structure suitable for use as a hospital, clinic, or other health care facility, laboratory, laundry, residence facility, including housing for nurses, interns, staff members, employees or students at such health care institution and their immediate families and for physically or mentally handicapped persons, administration building, research facility, and maintenance, storage or utility facility and other structures or facilities related thereto or required or useful for the operation of the project, including parking and other facilities or structures essential or convenient for the orderly operation of such project, also including equipment and machinery and other similar items necessary or convenient for the operation of the project in the manner for which its use is intended or for the operation of a participating health care institution, or any combination thereof, but shall not include such items as fuel, supplies or other items the purchase of which is customarily deemed to result in a current operating charge; in the case of a participating qualified nonprofit organization, means a structure or facility owned in its entirety by, or suitable for use in accordance with the charitable or nonprofit status of the qualified nonprofit organization, also including equipment and machinery and other similar items necessary or convenient for the operation of the project in the manner for which its use is intended or for the operation of a participating qualified nonprofit corporation; and, in the case of a participating nursing home, means a structure or facility suitable for use as a nursing home, residential care home, rest home, health care facility for the handicapped, mental health facility or independent living facility subject to the licensing requirements of chapter 368v and appurtenant facilities, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended or for the operation of a participating nursing home;

(c) “Cost” as applied to a project or any portion thereof financed under the provisions of this chapter embraces all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction, provisions for working capital, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation;

(d) “Bonds” means bonds of the authority issued under the provisions of this chapter, including refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of the authority or the full faith and credit of a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or a participating qualified nonprofit organization or any other lawfully pledged security of a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or a participating qualified nonprofit organization;

(e) “Institution for higher education” means (1) an educational institution situated within this state which by virtue of law or charter is a nonprofit educational institution empowered to provide a program of education beyond the high school level; or (2) a public educational institution, which, shall be any constituent unit, as defined in section 10a-1;

(f) “Participating institution for higher education” means an institution for higher education which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of a project or shall undertake the refunding or refinancing of obligations or of a mortgage, or advances made or given for the costs of a project, as provided in and permitted by this chapter;

(g) “Health care institution” means (1) any nonprofit, state-aided hospital or other health care institution, including The University of Connecticut Health Center, which is entitled, under the laws of the state, to receive assistance from the state by means of a grant made pursuant to a budgetary appropriation made by the General Assembly, (2) any other hospital or other health care institution which is licensed, or any nonprofit, nonstock corporation which shall receive financing or shall undertake to construct or acquire a project which is or will be eligible to be licensed, as an institution under the provisions of sections 19a-490 to 19a-503, inclusive, or any nonprofit, nonstock, nonsectarian facility which is exempt from taxation under the provisions of section 12-81 or 38a-188 and which is a health care center under the provisions of sections 38a-175 to 38a-191, inclusive, or (3) any nonprofit corporation wholly owned by two or more hospitals or other health care institutions which operates for and on behalf of such hospitals or other health care institutions a project, as defined in subsection (b) of this section, or is a nursing home;

(h) “Nursing home” means any institution which is or will be eligible to be licensed as an institution under sections 19a-490 to 19a-503, inclusive, or a facility which (1) provides chronic and convalescent nursing care, (2) is a rest home with nursing facilities, (3) provides health care facilities for the handicapped, (4) is a home for elderly persons or physically handicapped or mentally handicapped persons or (5) is a continuing care facility registered with the Department of Social Services, pursuant to chapter 319f;

(i) “Participating nursing home” means a nursing home which, pursuant to the provisions of this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage, loans or advances made or given for the costs of a project as provided in and permitted by this chapter;

(j) “Participating health care institution” means a health care institution which, pursuant to the provisions of this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage, loan or advances made or given for the cost of a project as provided in and permitted by this chapter;

(k) “Participating corporation” means any nonprofit corporation created by a participating health care institution or a participating institution for higher education, or by one or more of them in combination, and to which there has been or will be transferred all right, title and interest in a project for the sole purpose of operating such project on behalf of such participating institution or institutions for the life of the bonds issued to finance such project, provided upon retirement of all of such bonds, all right, title and interest in the project shall revert to and vest in the participating institution for higher education or the participating health care institution or jointly in both such institutions;

(l) “Federally guaranteed security” means any security, investment or evidence of indebtedness which is either directly or indirectly insured or guaranteed, in whole or in part, as to the payment of principal and interest, by the United States of America or any agency or instrumentality thereof;

(m) “Federally insured mortgage loan” means any loan secured by a mortgage from any participating institution for higher education or participating health care institution or participating nursing home which is either directly or indirectly insured or guaranteed, in whole or in part, as to the repayment of principal and interest, by the United States of America or any agency or instrumentality thereof, or by any commitment by the United States of America or any agency or instrumentality thereof to so insure or guarantee;

(n) “Qualified nonprofit organization” means any private, nonprofit organization qualified under Section 501(c)(3) of the Internal Revenue Code of 1986, as the same may be amended from time to time, other than a health care institution, nursing home or institution for higher education;

(o) “Participating qualified nonprofit organization” means a qualified nonprofit organization which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of a project or shall undertake the refunding or refinancing of obligations, or of a mortgage, loan or advances made or given to it to finance, in anticipation of permanent financing or donation from an outside source, the cost of a project, as provided in and permitted by this chapter;

(p) “Connecticut Higher Education Supplemental Loan Authority” means the Connecticut Higher Education Supplemental Loan Authority established as a subsidiary of the authority with powers granted pursuant to chapter 187b;

(q) “Connecticut Student Loan Foundation” means the Connecticut Student Loan Foundation established pursuant to chapter 187a that is a subsidiary of the authority as provided in section 10a-203a, and that is deemed a quasi-public agency for purposes of chapter 12.

(February, 1965, P.A. 170, S. 3; 1967, P.A. 368, S. 3; 1969, P.A. 586, S. 1; 1971, P.A. 104; 773; P.A. 75-64; P.A. 77-569, S. 1; P.A. 79-62, S. 1, 4; 79-568, S. 2, 3, 11; 79-610, S. 26; P.A. 80-483, S. 47, 186; P.A. 82-16, S. 2–6, 19; P.A. 87-487, S. 2, 7; P.A. 92-261, S. 2, 17; P.A. 93-262, S. 1, 87; P.A. 95-230, S. 30, 45; P.A. 97-112, S. 2; May Sp. Sess. P.A. 04-1, S. 25; P.A. 05-255, S. 4; P.A. 06-196, S. 225; P.A. 11-70, S. 12; P.A. 12-149, S. 1, 2; P.A. 14-217, S. 38.)

History: 1967 act redefined “authority”, “project” and “bonds” to reflect inclusion of hospitals, included replacements and renovations under Subsec. (c), allowed securing of bonds by full faith and credit of the authority in Subsec. (d) and added Subsecs. (g) and (h) defining “hospital” and “participating hospital”; 1969 act included hospitals for mental illness in Subsec. (g); 1971 acts included nonprofit corporations wholly owned by two or more hospitals which operate projects on their behalf and nonprofit, nonstock, nonsectarian facilities which provide chronic and convalescent nursing care or which are rest homes with nursing facilities or homes for the elderly in Subsec. (g); P.A. 75-64 included nonprofit, nonstock corporations “which shall receive financing or shall undertake to construct or acquire a project which is or will be eligible to be licensed” in Subsec. (g); P.A. 77-569 included nonprofit, nonstock, nonsectarian facilities which provide health care for the handicapped in Subsec. (g); P.A. 79-62 added Subsecs. (i) and (j), (codified as (j) and (k)), defining “federally guaranteed security” and “federally insured mortgage loan”; P.A. 79-568 included equipment costing more than $100,000 to purchase or lease with estimated useful life of eight years or more in definition of “project” and added Subsec. (i) defining “participating corporation”; P.A. 79-610 substituted Secs. 19-576 to 19-586 for Sec. 17-227 in Subsec. (g); P.A. 80-483 made technical changes; P.A. 82-16 changed “hospital” to “health care institution” where applicable and changed definition of “hospital” as necessary to be applicable as definition of “health care institution”, including any hospital or health care center; Sec. 10-337 transferred to Sec. 10a-178 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 amended definition of “project” to include housing for staff members, employees or students at institutions of higher education, to decrease minimum price or rental value of equipment from $100,000 to $25,000 and the minimum useful life from eight years to four years and to include structures, facilities, equipment and machinery for participating qualified nonprofit organizations, and added definition of “qualified nonprofit organization” and “participating qualified nonprofit organization”; P.A. 92-261 added definitions of “nursing home” and “participating nursing home” and amended various definitions to include the specific references to nursing homes and amended the definition of “institution for higher education” to clarify the definition of a public educational institution; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 95-230 redefined “institution for higher education” to delete reference to The University of Connecticut, effective June 7, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; May Sp. Sess. P.A. 04-1 amended Subsec. (b) to delete certain limitations in the definition of “project” re purchase of equipment, to include purchase of machinery or similar items, and to include participating nursing homes, effective June 8, 2004; P.A. 05-255 amended Subsec. (g) to include The University of Connecticut Health Center in definition of “health care institution”, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (g), effective June 7, 2006; P.A. 11-70 amended Subsec. (d) to redefine “bonds”, effective July 8, 2011; P.A. 12-149 amended Subdiv. (e) to redefine “institution for higher education” and added Subdiv. (p) defining “Connecticut Higher Education Supplemental Loan Authority”, effective July 1, 2012; P.A. 14-217 added Subsec. (q) defining “Connecticut Student Loan Foundation”, effective July 1, 2014.



Section 10a-179 - (Formerly Sec. 10-338). State of Connecticut Health and Educational Facilities Authority. Executive director. Board of directors. Formation of subsidiaries authorized.

(a) There is created a body politic and corporate to be known as the “State of Connecticut Health and Educational Facilities Authority”. Said authority is constituted a public instrumentality and political subdivision of the state and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public and governmental function. Notwithstanding the provisions of the general statutes or any public or special act, the board of directors of said authority shall consist of ten members, two of whom shall be the Secretary of the Office of Policy and Management and the State Treasurer, ex officio, and eight of whom shall be residents of the state appointed by the Governor, not more than four of such appointed members to be members of the same political party. Three of the appointed members shall be current or retired trustees, directors, officers or employees of institutions for higher education, two of the appointed members shall be current or retired trustees, directors, officers or employees of health care institutions and one of such appointed members shall be a person having a favorable reputation for skill, knowledge and experience in state and municipal finance, either as a member of the financial business industry or as an officer or employee of an insurance company or bank whose duties relate to the purchase of state and municipal securities as an investment and to the management and control of a state and municipal securities portfolio. On or before the first day of July, annually, the Governor shall appoint a member or members to succeed those whose terms expire, each for a term of five years and until a successor is appointed and has qualified. The Governor shall fill any vacancy for the unexpired term. A member of the board shall be eligible for reappointment. Any member of the board may be removed by the Governor for misfeasance, malfeasance or wilful neglect of duty. Each member of the board shall take and subscribe the oath or affirmation required by article XI, section 1, of the State Constitution prior to assuming such office. A record of each such oath shall be filed in the office of the Secretary of the State. Each ex-officio member may designate a deputy or any member of such member's staff to represent him or her as a member at meetings of the board with full power to act and vote in his or her behalf.

(b) The chairperson of the board shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly. The board shall annually elect one of its members as vice chairman, and shall also appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board.

(c) The executive director shall supervise the administrative affairs and technical activities of the authority in accordance with the directives of the board. The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(d) (1) The powers of the authority shall be vested in and exercised by a board of directors. Five members of the board shall constitute a quorum at any meeting of the board. No vacancy in the membership of the board shall impair the right of such members to exercise all the rights and perform all the duties of the board. Any action taken by the board under the provisions of this chapter may be authorized by resolution approved by a majority of the members present at any regular or special meeting, which resolution shall take effect immediately or by a resolution circularized or sent to each member of the board, which shall take effect at such time as a majority of the members shall have signed an assent to such resolution. Resolutions of the board need not be published or posted. (2) The board may delegate by resolution to three or more of its members such powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(e) Each member of the board shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director and the other officers of the authority shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairman of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(f) The members of the board shall receive no compensation for the performance of their duties hereunder but each such member shall be paid his necessary expenses incurred while engaged in the performance of such duties.

(g) Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a trustee, director, officer or employee of an institution for higher education or a health care institution, or for any person having a financial interest in such an institution, to serve as a member of the board of directors of the authority; provided such trustee, director, officer, employee or person shall abstain from deliberation, action and vote by the board under this chapter in specific respect to the institution for higher education or the health care institution of which such member is a trustee, director, officer or employee or in which such member has a financial interest.

(h) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority's staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(i) The authority shall not be construed to be a department, institution, or agency of the state.

(j) The authority shall continue as long as it shall have bonds or other obligations outstanding and until its existence is terminated by law. Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(k) (1) The authority may form one or more subsidiaries to carry out the public purposes of the authority and may transfer to any such subsidiary any moneys and real or personal property of any kind or nature. Any such subsidiary may be organized as a stock or nonstock corporation or a limited liability company. Each such subsidiary shall have and may exercise such powers of the authority as are set forth in the resolution of the authority prescribing the purposes for which such subsidiary is formed and such other powers provided to it by law. Each such subsidiary shall be deemed a quasi-public agency for purposes of chapter 12 and shall have all the privileges, immunities, tax exemptions and other exemptions of the authority, including the privileges, immunities, tax exemptions and other exemptions provided under the general statutes for special capital reserve funds. Each such subsidiary shall be subject to suit provided its liability shall be limited solely to the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority. Each such subsidiary is authorized to assume or take title to property subject to any existing lien, encumbrance or mortgage and to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, for the purpose of refinancing, rehabilitating or improving its assets, provided each such borrowing or mortgage shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes and other obligations to the extent permitted under this chapter to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by pledge of revenues, notes and other assets and which shall be payable solely from the assets, revenues and other resources of the subsidiary. The authority shall have the power to assign to a subsidiary any rights, moneys or other assets it has under any governmental program including the nursing home loan program.

(2) Each such subsidiary shall act through its board of directors at least one-half of which shall be members of the board of directors of the authority, or their designees or officers or employees of the authority. A resolution of the authority shall prescribe the purposes for which each such subsidiary is formed.

(3) The provisions of section 1-125, subsection (e) of section 10a-185 and this subsection shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of any such subsidiary as provided in said section 1-125. The subsidiary shall and the authority may provide for the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(4) The authority or such subsidiary may take, such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said internal revenue code.

(5) The authority may make loans to each such subsidiary, following standard authority procedures, from its assets and the proceeds of its bonds, notes and other obligations, provided the source and security for the repayment of such loans is derived from the assets, revenues and resources of the subsidiary.

(February, 1965, P.A. 170, S. 4; 1967, P.A. 368, S. 4; 1969, P.A. 586, S. 2; P.A. 77-614, S. 19, 610; P.A. 82-16, S. 7– 10, 19; P.A. 87-487, S. 3, 7; P.A. 88-225, S. 10, 14; 88-266, S. 19, 46; P.A. 89-29, S. 1, 2; P.A. 90-118; June 18 Sp. Sess. P.A. 97-11, S. 42, 65; May Sp. Sess. P.A. 04-1, S. 26; June Sp. Sess. P.A. 07-5, S. 27; P.A. 12-149, S. 4; P.A. 16-185, S. 6.)

History: 1967 act changed authority name to reflect inclusion of health facilities, increased number of members from seven to nine, increased number to be appointed by governor from six to eight with maximum of four, rather than three, from same political party, required two members to be trustees, directors, officers or employees of hospitals, revised appointment schedule and allowed finance and control commissioner to designate deputy to act for him in Subsec. (a), increased number required for quorum from four to five in Subsec. (d), amended Subsec. (e) to allow issuance of blanket bond and deleted phrase requiring surety bonds before issuance of revenue bonds and amended Subsec. (g) to include members representing hospitals and deleted prohibition on members entering in discussion of issues respecting the institutions of which they are trustees, directors, etc.; 1969 act amended Subsec. (d) to include provisions for circularized resolutions and to allow delegation of powers and duties to one or more members or to executive director; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 82-16 changed “hospital” to “health care institutions” where applicable and made surety bond requirements applicable to executive director of the authority applicable to “other officers of the authority” as well; Sec. 10-338 transferred to Sec. 10a-179 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted the phrase “Notwithstanding the provisions of the general statutes or any public or special act” before the description of the authority membership and provided that members should take and subscribe the oath or affirmation prior to assuming office, rather than before entering upon his duties; P.A. 88-225 amended Subsec. (g) by applying provisions to persons “having a financial interest” in higher education or health care institutions; P.A. 88-266 amended Subsec. (a) by specifying authority is a political subdivision of the state and performs a governmental function, adding reference to the board of directors and repealing provision allowing secretary of office of policy and management to designate deputy or staff member to represent him at authority meetings, amended Subsec. (b) to require chairperson of board to be appointed by governor, with advice and consent of general assembly, instead of being elected by the authority, amended Subsec. (c) to require executive director to supervise administrative affairs and technical activities of the authority, amended Subsec. (d) to make board of directors the governing body of the authority and authorized board to delegate powers and duties to three or more of its members, at least one of whom shall not be a state employee, instead of one or more of its members or its executive director or other officers, substituted “board” for “authority” in Subsecs. (a) to (g), inclusive, inserted “board of directors of the” in Subsec. (g) and added Subsecs. (h), (i) and (j), re adoption of written procedures by the board, how the authority is construed, and existence and termination of the authority; P.A. 89-29 amended Subsec. (a) to authorize the secretary to appoint a designee; P.A. 90-118 added the state treasurer to the board of directors; June 18 Sp. Sess. P.A. 97-11 added Subsec. (k) re subsidiaries, effective July 1, 1997; May Sp. Sess. P.A. 04-1 amended Subsec. (k)(1) to specify that subsidiaries formed under section are to carry out the public purposes of the authority, to add provisions re organization and powers of such subsidiaries and to deem each subsidiary a quasi-public agency, effective June 8, 2004; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to add “current or retired” re certain appointed members, effective October 6, 2007; P.A. 12-149 amended Subsec. (k)(1) by removing prohibition re borrowing by a subsidiary of the authority without approval of the authority and making a technical change, effective July 1, 2012; P.A. 16-185 amended Subsec. (a) to replace “partner, officer or employee of an investment banking firm which originates and purchases state and municipal securities” with “member of the financial business industry” and to make technical changes, effective June 7, 2016.

Cited. 230 C. 24.



Section 10a-179a - Connecticut Higher Education Supplemental Loan Authority as subsidiary of Connecticut Health and Educational Facilities Authority.

(a) The Connecticut Higher Education Supplemental Loan Authority is constituted as a subsidiary of the Connecticut Health and Educational Facilities Authority. The Connecticut Higher Education Supplemental Loan Authority shall be deemed a quasi-public agency for purposes of chapter 12 and for the purpose of assisting borrowers, as defined in section 10a-223, and Connecticut institutions for higher education, as defined in said section 10a-223, in the financing and refinancing of the cost of higher education. The Connecticut Higher Education Supplemental Loan Authority shall have all the privileges, immunities, tax exemptions and other exemptions of the Connecticut Health and Educational Facilities Authority and may exercise the powers granted pursuant to chapter 187b, which shall be deemed and held to be the performance of an essential public and government function. The Connecticut Higher Education Supplemental Loan Authority shall be subject to suit and liability solely from the assets, revenues and resources of the Connecticut Higher Education Supplemental Loan Authority and without recourse to the general funds, revenues, resources or any other assets of the Connecticut Health and Educational Facilities Authority. The Connecticut Higher Education Supplemental Loan Authority is authorized, for the purposes set forth in chapter 187b, to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, provided each such borrowing or mortgage shall be a special obligation of the Connecticut Higher Education Supplemental Loan Authority, which obligation may be in the form of bonds, bond anticipation notes or other obligations which evidence an indebtedness to the extent permitted under chapter 187b to fund, refinance and refund such borrowing and provide for the rights of holders of such bonds, bond anticipation notes or other obligation, and to secure such bonds, bond anticipation notes or other obligation by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of the Connecticut Higher Education Supplemental Loan Authority. The Connecticut Higher Education Supplemental Loan Authority shall have the purposes which shall be consistent with chapter 187b.

(b) The Connecticut Higher Education Supplemental Loan Authority shall be governed by a board of directors consisting of the following nine members: (1) The State Treasurer, or the Treasurer’s designee, who shall serve as an ex-officio voting member; (2) the Secretary of the Office of Policy and Management, or the secretary’s designee, who shall serve as an ex-officio voting member; (3) the president of the Board of Regents for Higher Education, or the president’s designee, who shall serve as an ex-officio voting member; (4) the chairperson of the board of directors of the Connecticut Health and Educational Facilities Authority; (5) the executive director of the Connecticut Health and Educational Facilities Authority; (6) two residents of the state, each of whom is an active or retired trustee, director, officer or employee of a Connecticut institution for higher education, appointed by the board of directors of the Connecticut Health and Educational Facilities Authority; (7) a resident of this state with a favorable reputation for skill, knowledge and experience in the higher education loan field, appointed by the board of directors of the Connecticut Health and Educational Facilities Authority; and (8) a resident of this state with a favorable reputation for skill, knowledge and experience in either the higher education loan field or in state and municipal finance, appointed by the board of directors of the Connecticut Health and Educational Facilities Authority. Of the four appointed members, not more than two may be members of the same political party. One appointed member shall serve until the earlier of July 1, 2017, or, if such person was a member of the Connecticut Higher Education Supplemental Loan Authority board on June 30, 2012, the date on which such member’s then current term was originally scheduled to end. One appointed member shall serve until the earlier of July 1, 2018, or, if such person was a member of the Connecticut Higher Education Supplemental Loan Authority board on June 30, 2012, the date on which such member’s then current term was originally scheduled to end. Except as provided in this subsection and notwithstanding the original date of expiration of the term of any person who is an appointed member of the Connecticut Higher Education Supplemental Loan Authority board on June 30, 2012, the term of all such persons shall expire on July 1, 2012. The Connecticut Health and Educational Facilities Authority board shall appoint a member or members each for a term of six years or until his or her successor is appointed and has qualified to succeed the members whose terms expire. Said authority board shall fill any vacancy for the unexpired term. A member of the Connecticut Higher Education Supplemental Loan Authority board shall be eligible for reappointment. Any member of the Connecticut Higher Education Supplemental Loan Authority board may be removed by the appointing authority for misfeasance, malfeasance or wilful neglect of duty. Each member of the Connecticut Higher Education Supplemental Loan Authority board before entering upon his or her duties shall take and subscribe the oath or affirmation required by section 1 of article eleventh of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State.

(c) The chairperson of the board of the directors of the Connecticut Health and Educational Facilities Authority shall serve as chairperson of the Connecticut Higher Education Supplemental Loan Authority board. The Connecticut Higher Education Supplemental Loan Authority board shall annually elect one of its members as vice-chairman. The Connecticut Higher Education Supplemental Loan Authority board may appoint an executive director, who shall be an employee of the Connecticut Health and Educational Facilities Authority and who shall serve at the pleasure of the Connecticut Higher Education Supplemental Loan Authority board.

(d) To the extent necessary or appropriate to assure that the interest on any of its bonds, notes or other obligations are or continue to be excluded from the gross income of the recipients for federal income tax purposes, the Connecticut Health and Educational Facilities Authority or the Connecticut Higher Education Supplemental Loan Authority shall take such actions to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if necessary, to qualify and maintain such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(e) The provisions of section 1-125, subsection (e) of section 10a-185 and this subsection shall apply to any officer, director, designee or employee appointed as a member, director or officer of the Connecticut Higher Education Supplemental Loan Authority. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of the Connecticut Higher Education Supplemental Loan Authority as provided in said section 1-125. The subsidiary shall and the Connecticut Health and Educational Facilities Authority may provide for the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(f) The Connecticut Health and Educational Facilities Authority or the Connecticut Higher Education Supplemental Loan Authority may take such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(P.A. 12-149, S. 3; P.A. 15-200, S. 4.)

History: P.A. 12-149 effective July 1, 2012; P.A. 15-200 amended Subsec. (b) to revise the membership criteria for two members of the board of directors and make technical changes, effective July 1, 2015.



Section 10a-180 - (Formerly Sec. 10-339). Powers of authority.

The purpose of the authority shall be to assist institutions for higher education, health care institutions, nursing homes, child care or child development facilities, and qualified nonprofit organizations in the construction, financing and refinancing of projects or in any other manner provided in this chapter, and for this purpose the authority is authorized and empowered:

(a) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office at such place or places as it may designate;

(d) To sue and be sued in its own name, and plead and be impleaded;

(e) To determine the location and character of any project to be financed under the provisions of this chapter, and to construct, reconstruct, renovate, replace, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or a participating qualified nonprofit organization as its agent to determine the location and character of a project undertaken by such participating institution for higher education, by such participating health care institution, by such participating corporation, by such participating nursing home or by such participating qualified nonprofit organization under the provisions of this chapter and as the agent of the authority, to construct, reconstruct, renovate, replace, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, and, as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project;

(f) To issue bonds, bond anticipation notes and other obligations of the authority for any of its corporate purposes, and to fund or refund the same, all as provided in this chapter;

(g) Generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof;

(h) To establish rules and regulations for the use of a project or any portion thereof and to designate a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or qualified nonprofit organization as its agent to establish rules and regulations for the use of a project undertaken by such participating institution for higher education, by such participating health care institution, by such participating corporation or by such participating nursing home or by such participating qualified nonprofit organization;

(i) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their qualifications, duties and compensation;

(j) To receive and accept from any public agency insurance, loans or grants for or in aid of the construction of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made;

(k) To mortgage any project and the site thereof for the benefit of the holders of bonds issued to finance such project;

(l) To make loans to any participating institution for higher education, to any participating health care institution, to any participating corporation, to any participating nursing home and to any participating qualified nonprofit organization for the cost of a project in accordance with an agreement between the authority and such participating institution for higher education, such participating health care institution, such participating corporation, such participating nursing home or such participating qualified nonprofit organization and to utilize the services of an agent in making such loans or to agree to purchase federally guaranteed securities from any third parties making such loans; provided no such loan shall exceed the total cost of the project as determined by the participating institution for higher education, the participating health care institution, the participating corporation, the participating nursing home or the participating qualified nonprofit organization, and approved by the authority;

(m) To make loans to a participating institution for higher education, to a participating health care institution, to a participating corporation, to a participating nursing home or to a participating qualified nonprofit organization, to refinance or refund outstanding obligations or mortgages on the project, or advances issued for the cost of a project, made or given by such participating institution for higher education, such participating health care institution, such participating corporation, such participating nursing home or such participating qualified nonprofit organization, to utilize the services of an agent in making such loans or to agree to purchase federally guaranteed securities from any third parties making such loans and to create a security interest in revenues to be pledged to the authority;

(n) To charge to and equitably apportion among participating institutions for higher education, participating health care institutions, participating corporations, participating nursing homes and participating qualified nonprofit organizations its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter;

(o) To acquire and to agree to acquire any federally guaranteed security and to pledge or otherwise use any such federally guaranteed security in such manner as the authority deems in its best interest to secure or otherwise provide a source of repayment on any of its bonds or notes or to agree to make a loan to any participating institution for higher education, participating health care institution, participating corporation, participating nursing home or participating qualified nonprofit organization for the purpose of acquiring and entering into commitments to acquire any federally guaranteed security; provided that any agreement entered into pursuant to this subdivision may contain such provisions as are deemed necessary or desirable by the authority for the security or protection of the authority or the holders of its bonds or notes; provided further that the authority, prior to making any such acquisition, commitment or loan, shall agree with any such participating institution for higher education, participating health care institution, participating corporation, participating nursing home or participating qualified nonprofit organization or any other appropriate institution or corporation to require that the proceeds derived from the acquisition of any such federally guaranteed security will be used for the purpose of financing or refinancing any project for such participating institution for higher education, participating health care institution, participating corporation, participating nursing home or participating qualified nonprofit organization;

(p) To do all things necessary or convenient to carry out the purposes of this chapter. In carrying out the purposes of this chapter, the authority may undertake a project for two or more participating institutions for higher education jointly, two or more participating health care institutions jointly, two or more participating corporations jointly, two or more participating nursing homes jointly or two or more participating qualified nonprofit organizations jointly, or for any combination thereof of participating institutions for higher education, participating health care institutions, participating corporations, participating nursing homes or participating qualified nonprofit organizations, and, thereupon, all other provisions of this chapter shall apply to and for the benefit of the authority and such joint participants;

(q) To make loans to any participating health care institution, to any participating institution for higher education, to any participating corporation, or to any participating qualified nonprofit organization which is organized, controlled or supervised by a health care institution or an institution of higher education to finance or refinance the cost of a project to be used to provide housing and auxiliary facilities for staff members, employees or students of any such health care institution or institution of higher education and their immediate families, for physically or mentally handicapped persons or for any one or more of the above purposes;

(r) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under its enabling legislation, including contracts and agreements for such professional services as financial consultants, bond counsel, underwriters, technical specialists, as the board of directors shall deem necessary;

(s) To invest any funds not needed for immediate use or disbursement, including reserve funds, in obligations issued or guaranteed by the United States of America or the state of Connecticut, including the state's Short-Term or Long-Term Investment Fund, and in other securities or obligations which are legal investments for banks in this state, or in investment agreements with financial institutions whose short-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States or in securities or obligations which are legal investments for savings banks in this state, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of securities in the market place, provided that the authority shall not enter into any such agreement with any securities dealer or bank acting as a securities dealer unless such dealer or bank is included in the list of primary dealers, effective at the time of such agreement, as prepared by the Federal Reserve Bank of New York, provided the investment of escrowed proceeds of refunding bonds shall be governed by section 10a-192, and further provided nothing in this subsection shall limit the investment of reserve funds of the authority, or of any moneys held in trust or otherwise for the payment of bonds or notes of the authority, pursuant to section 10a-190a;

(t) To adopt regular procedures for exercising its power under its enabling legislation not in conflict with existing statutes;

(u) To make grants or provide other forms of financial assistance to any institution for higher education, to any health care institution, to any nursing home, to any child care or child development facility and to any qualified nonprofit organization in such amounts, for such purposes and subject to such eligibility and other requirements as are established pursuant to written procedures adopted by the board of directors pursuant to subsection (h) of section 10a-179;

(v) (1) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations of the authority, or acquisition or carrying of any investment or program of investment, to enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow or other basis desired by the authority, including, without limitations, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or, contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. Such contracts or arrangements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions thereof respecting outstanding obligations. (2) Bonds, notes and other obligations issued by the authority may be payable in accordance with their terms, in whole or in part, in currency other than lawful money of the United States of America, provided the authority enters into a currency swap or similar agreement for payments in lawful money of the United States of America, which covers the entire amount of the debt service payment obligation of the authority with respect to the bonds, notes or other obligations payable in other currency, and further provided if the term of that agreement is less than the term of the bonds, notes or other obligations, the authority shall include a best efforts covenant to enter into additional agreements as may be necessary to cover the entire amount of the debt service payment obligation. (3) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subdivision (1) of this subsection, the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(w) To make grants or provide other forms of financial assistance to any institution of higher education, to any health care institution, to any nursing home, to any child care or child development facility and to any qualified nonprofit organization in such amounts, for energy efficient construction or renovation projects or renewable energy construction or renovation projects subject to such eligibility and other requirements the board of directors establishes pursuant to written procedures adopted by the board pursuant to subsection (h) of section 10a-179;

(x) To provide and be compensated for such services to or on behalf of the Connecticut Higher Education Supplemental Loan Authority as are appropriate for the operation and management of said authority, including, without limitation, to provide to said authority and to be reimbursed for costs associated with such space, equipment, supplies and employees as are necessary and appropriate for the operations of said authority;

(y) To provide and be compensated for such services to or on behalf of the Connecticut Student Loan Foundation as are appropriate for the operation and management of said foundation, including, without limitation, to provide to said foundation and to be reimbursed for costs associated with such space, equipment, supplies and employees as are necessary and appropriate for the operations of said foundation.

(February, 1965, P.A. 170, S. 5; 1967, P.A. 368, S. 5; P.A. 79-62, S. 2, 4; 79-568, S. 4, 11; P.A. 82-16, S. 11, 19; P.A. 87-487, S. 4, 7; P.A. 88-266, S. 20, 21, 46; P.A. 92-261, S. 3, 17; P.A. 93-102, S. 2; P.A. 97-259, S. 23, 41; P.A. 03-84, S. 10; 03-278, S. 27; May Sp. Sess. P.A. 04-1, S. 27; P.A. 07-242, S. 74; P.A. 12-149, S. 5; P.A. 14-217, S. 40.)

History: 1967 act included hospitals in provisions, included projects of renovation or replacement and allowed projects for two or more participating institutions jointly; P.A. 79-62 included provisions concerning federally guaranteed securities; P.A. 79-568 included references to participating corporations; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-339 transferred to Sec. 10a-180 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted references to qualified nonprofit organizations and participating qualified nonprofit organizations, added Subsec. (q) concerning loans for certain types of housing and made various technical changes; P.A. 88-266 inserted reference to establishment of qualifications and duties in Subsec. (i) and added Subsecs. (r), (s) and (t), re authority and power to make and enter into contracts, invest funds, and adopt regular procedures; P.A. 92-261 included references to nursing homes and qualified nonprofit organizations, amended Subsec. (s) to include investment agreements with certain financial institutions and made certain technical changes; P.A. 93-102 amended Subsec. (s) to allow the authority to invest in the state's long-term investment fund; P.A. 97-259 included assisting child care or child development facilities in authority's duties, effective July 1, 1997; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (s), effective June 3, 2003; P.A. 03-278 made a technical change in Subsec. (s), effective July 9, 2003; May Sp. Sess. P.A. 04-1 specified that the purpose of the authority is to assist institutions in any manner provided in chapter, amended Subsec. (s) to allow investment in specific securities and certain investments in banks and to add provisions re investment of escrowed proceeds of refunding bonds, and reserve or trust funds of the authority, added Subsec. (u) re grants to various institutions and added Subsec. (v) re interest rate swap agreements and similar contracts, effective June 8, 2004; P.A. 07-242 added new Subsec. (w) re grants and other forms of financial assistance for certain energy efficient and renewable energy construction or renovation projects; P.A. 12-149 added Subsec. (x) re services to or on behalf of Connecticut Higher Education Supplemental Loan Authority, effective July 1, 2012; P.A. 14-217 added Subsec. (y) re services provided to or on behalf of the Connecticut Student Loan Foundation, effective July 1, 2014.



Section 10a-181 - (Formerly Sec. 10-340). Payment of expenses.

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this chapter.

(February, 1965, P.A. 170, S. 6.)

History: Sec. 10-340 transferred to Sec. 10a-181 in 1983 pursuant to reorganization of higher education system.

See Sec. 10a-180(n) re authority's power to charge and apportion expenses incurred by it.



Section 10a-182 - (Formerly Sec. 10-341). Acquisition of property by authority.

The authority is authorized and empowered, directly or by and through a participating institution for higher education, a participating health care institution, a participating corporation or a participating nursing home or a participating qualified nonprofit organization, as its agent, to acquire by purchase or by gift or devise such lands, structures, property, real or personal, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within or without the state as it may deem necessary or convenient for the construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the authority or in the name of a participating institution for higher education, a participating health care institution, a participating corporation, or a participating nursing home or participating qualified nonprofit organization as its agent.

(February, 1965, P.A. 170, S. 7; 1967, P.A. 368, S. 6; P.A. 79-568, S. 5, 11; P.A. 82-16, S. 12, 19; P.A. 92-261, S. 4, 17.)

History: 1967 act included participating hospitals and removed restriction that purchases be “solely from funds provided under the authority of this chapter”; P.A. 79-568 included participating corporations; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-341 transferred to Sec. 10a-182 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 included the references to nursing homes and qualified nonprofit organizations.



Section 10a-183 - (Formerly Sec. 10-342). Conveyance of title to participating institutions.

When the principal of and interest on bonds of the authority issued to finance the cost of a particular project or projects for a participating institution for higher education, for a participating health care institution, for a participating corporation, for a participating nursing home or for a participating qualified nonprofit organization, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions thereof, the authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey title to such project or projects to such participating institution for higher education, such participating health care institution, such participating corporation, or such participating nursing home or such participating qualified nonprofit organization, free and clear of all liens and encumbrances, all to the extent that title to such project or projects shall not, at the time, then be vested in such participating institution for higher education, such participating health care institution, such participating corporation, or such participating nursing home or such participating qualified nonprofit organization.

(February, 1965, P.A. 170, S. 8; 1967, P.A. 368, S. 7; P.A. 79-568, S. 6, 11; P.A. 82-16, S. 13, 19; P.A. 87-487, S. 5, 7; P.A. 92-261, S. 5, 17.)

History: 1967 act included participating hospitals and deleted “revenue” as term describing bonds; P.A. 79-568 included participating corporations; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-342 transferred to Sec. 10a-183 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted references to participating qualified nonprofit organizations; P.A. 92-261 included the references to nursing homes.



Section 10a-184 - (Formerly Sec. 10-343). Notes of authority.

The authority is authorized from time to time to issue its negotiable notes for any corporate purpose and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable from the revenues of the authority or other moneys available therefor and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

(February, 1965, P.A. 170, S. 9; 1967, P.A. 368, S. 8.)

History: 1967 act deleted “revenue” as descriptive of bonds and allowed payment of notes through unpledged moneys as well as by revenues of authority; Sec. 10-343 transferred to Sec. 10a-184 in 1983 pursuant to reorganization of higher education system.



Section 10a-185 - (Formerly Sec. 10-344). Bonds.

(a) The authority is authorized from time to time to issue its negotiable bonds for any corporate purpose. In anticipation of the sale of such bonds the authority may issue negotiable bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b) Except as may otherwise be expressly provided by the authority, every issue of its bonds, notes or other obligations shall be general obligations of the authority payable from any revenues or moneys of the authority available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular revenues or moneys and subject to any agreements with any participating institution for higher education, any participating health care institution or any participating corporation. Notwithstanding that such bonds, notes or other obligations may be payable from a special fund, they shall be and be deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds, notes or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the board of directors of the authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. The power to fix the date of sale of bonds, to receive bids or proposals, to award and sell bonds, and to take all other necessary action to sell and deliver bonds may be delegated to the chairman or vice-chairman of the board or the executive director or other officers of the authority by resolution of the board. The exercise of such delegated powers may be made subject to the approval of a majority of the members of the board which approval may be given in the manner provided in the bylaws of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (1) Pledging the full faith and credit of the authority, the full faith and credit of a participating institution for higher education, a participating health care institution, a participating corporation or of a participating nursing home, all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, any federally guaranteed security and moneys received therefrom purchased with bond proceeds or any other property, revenues, funds or legally available moneys to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds, and the regulation and disposition thereof; (4) limitations on the right of the authority or its agent to restrict and regulate the use of the project; (5) the purpose and limitations to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, including as authorized purposes, all costs and expenses necessary or incidental to the issuance of bonds, to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any federally insured mortgage note, and pledging such proceeds to secure the payment of the bonds or any issue of the bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; and (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(e) Neither the members of the board of directors of the authority nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The authority shall have power out of any funds available therefor to purchase its bonds, notes or other obligations. The authority may hold, pledge, cancel or resell such bonds, notes or other obligations, subject to and in accordance with agreements with bondholders.

(g) The authority is further authorized and empowered to issue bonds, notes or other obligations under this section the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the same extent and in the same manner that interest on bills, notes, bonds or other obligations of the United States is includable in the gross income of the holder or holders thereof under any such internal revenue code, and to issue bonds, notes or other obligations under this section that may be eligible for tax credits or exemptions or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations. Any such bonds, notes or other obligations may be issued only upon a finding by the authority that such issuance is necessary, is in the public interest, and is in furtherance of the purposes and powers of the authority. The state hereby consents to such inclusion only for the bonds, notes or other obligations of the authority so authorized.

(February, 1965, P.A. 170, S. 10; 1967, P.A. 368, S. 9; 1969, P.A. 586, S. 3; P.A. 79-62, S. 3, 4; 79-568, S. 7, 8, 11; P.A. 82-16, S. 14–16, 19; P.A. 88-266, S. 22, 23, 46; P.A. 92-261, S. 6, 17; May Sp. Sess. P.A. 04-1, S. 28, 29; May Sp. Sess. P.A. 04-2, S. 53; P.A. 05-288, S. 50; P.A. 11-70, S. 13.)

History: 1967 act deleted “revenues” with reference to bonds throughout section, amended Subsec. (a) to delete provision setting maturity limit on notes at five years from date of issuance and to allow payment with moneys other than revenues, amended Subsec. (b) to clarify that bonds, notes, etc. are general obligations of the authority, amended Subsec. (c) to delete 6% limit on interest and amended Subsec. (d) to specify that full faith and credit of authority and participating institution pledged to secure bonds; 1969 act amended Subsec. (c) to allow delegation of bonding powers to chairman, vice chairman or executive director; P.A. 79-62 amended Subsec. (d) to include provisions re federally guaranteed securities and federally guaranteed mortgage notes; P.A. 79-568 amended Subsecs. (b) and (d) to include participating corporations; P.A. 82-16 changed “hospital” to “health care institution” and amended power of chairman, vice chairman and executive officer of authority to make decisions re sale of authority bonds to include “other officers of the authority”; Sec. 10-344 transferred to Sec. 10a-185 in 1983 pursuant to reorganization of higher education system; P.A. 88-266 amended Subsec. (c) by substituting references to board of directors for references to the authority and inserted reference to the board of directors in Subsec. (e); P.A. 92-261 amended Subsec. (d) to include the reference to nursing homes; May Sp. Sess. P.A. 04-1 amended Subsecs. (e) and (f) to specify that notes or other obligations of the authority are covered by those subsections and added new Subsec. (g) re issuance of taxable bonds, effective June 8, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (d) to add “property”, “revenue” and “funds” to the list of assets of a project which may be pledged to secure payment of bonds under section, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date; P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005; P.A. 11-70 amended Subsec. (g) to permit authority to issue bonds, notes or other obligations that may be eligible for tax credits or exemptions or payments from federal government or any other desired federal income tax treatment, effective July 8, 2011.

See Secs. 10a-192, 10a-193, 10a-195, 10a-196 re authority's power to issue refunding bonds.



Section 10a-186 - (Formerly Sec. 10-345). Trust agreement to secure bonds.

In the discretion of the authority any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds or other instrument of the authority may secure such bonds by a pledge or assignment of any revenues to be received, any contract or proceeds of any contract, or any other property, revenues, moneys or funds available to the authority for such purpose. Any pledge made by the authority pursuant to this section shall be valid and binding from the time when the pledge is made. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, no instrument by which such pledge is created need be recorded or filed. Any revenues or other receipts, funds, moneys, income, contracts or property so pledged and thereafter received by the authority shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens. Such trust agreement or other instrument may mortgage, assign or convey any real property to secure such bonds. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(February, 1965, P.A. 170, S. 11; 1967, P.A. 368, S. 10; May Sp. Sess. P.A. 04-2, S. 54.)

History: 1967 act deleted “revenue” as descriptive of bonds; Sec. 10-345 transferred to Sec. 10a-186 in 1983 pursuant to reorganization of higher education system; May Sp. Sess. P.A. 04-2 included other instruments of the authority as potentially being covered by a trust agreement under section, authorized the pledge or assignment of contracts, other property, revenue, moneys or funds available to the authority, and added provisions governing pledges, liens, recording of instruments and the mortgaging or conveying of real property to secure bonds under section, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, in existence on October 1, 2003, or created after that date.



Section 10a-186a - Special capital reserve funds related to nursing homes, residential, food service and auxiliary service facilities and student centers and related buildings and improvements.

(a) In connection with the issuance of bonds to finance a project at a participating nursing home or to refund bonds previously issued by the authority to finance a project at a participating nursing home, or in connection with the issuance of bonds to effect a refinancing or other restructuring with respect to one or more participating nursing homes as permitted by subsection (b) of this section, to finance dormitories, residential facilities, student centers, food service facilities and other auxiliary service facilities and related buildings and improvements at a public educational institution, to finance The University of Connecticut Health Center clinical services projects, as defined in subsection (g) of section 10a-114a, or to finance up to one hundred million dollars, in the aggregate, for equipment, including installation and any necessary building renovations or alterations for the installation and operation of such equipment, for participating health care institutions at the discretion of the Secretary of the Office of Policy and Management and the Treasurer, the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of the sale of notes or bonds for a project, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of and interest, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity, including in any such case by way of reimbursement of a provider of bond insurance or of a credit or liquidity facility that has paid such amounts; provided the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of the authority then outstanding or the maximum amount permitted to be deposited in such fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to permit the interest on such bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman or vice-chairman of the authority to the Secretary of the Office of Policy and Management and the Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at market. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the authority is of the opinion and determines that the revenues from the project shall be sufficient (A) to pay the principal of and interest on the bonds issued to finance the project, (B) to establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (C) to pay the cost of maintaining the project in good repair and keeping it properly insured, and (D) to pay such other costs of the project as may be required.

(b) Notwithstanding the provisions of subsection (a) of this section, after June 4, 1998, no bonds secured by such a special capital reserve fund shall be issued by the authority to finance a project at a participating nursing home, or to refund, refinance or otherwise restructure bonds issued to finance a project at a participating nursing home, except for bonds that meet the following requirements: (1) Such bonds, which may be bonds issued on a pooled or obligated group basis with respect to more than one participating nursing home, must, at least in part, refund, refinance or otherwise restructure bonds which are already secured by a special capital reserve fund pursuant to this section; (2) the state must be released from any obligation to restore any special capital reserve fund for the bonds being refunded, refinanced or otherwise restructured; and (3) the authority and the State Treasurer and the Secretary of the Office of Policy and Management must approve such bonds and must determine that the aggregate liability of the state with respect to such bonds will be less than the aggregate liability of the state with respect to the bonds being refunded, refinanced or otherwise restructured and that such refunding, refinancing or restructuring is in the best interest of the state. Any approval and determination by the authority, the State Treasurer and the secretary under subdivision (3) of this subsection shall be in lieu of (A) the otherwise required opinion of sufficiency by the authority set forth in subsection (a) of this section, and (B) the approval of the State Treasurer and the documentation of the authority otherwise required under subsection (a) of section 1-124, and may provide for the waiver or modification of such other requirements of subsection (a) of this section as the authority, the State Treasurer and the secretary determine to be necessary or appropriate in order to effectuate such refunding, refinancing or restructuring, subject to all applicable tax covenants of the authority and the state.

(P.A. 92-261, S. 8, 17; P.A. 95-270, S. 4, 11; P.A. 98-167, S. 5, 6; P.A. 04-167, S. 1; May Sp. Sess. P.A. 04-1, S. 17; P.A. 05-255, S. 5; P.A. 06-196, S. 78; P.A. 12-149, S. 8.)

History: P.A. 95-270 deleted reference to facilities for provision of student housing and added residential facilities, student centers, food service facilities and auxiliary service facilities and related buildings and improvements and made technical changes, effective June 22, 1995; P.A. 98-167 designated existing section as Subsec. (a), and expanded use of special capital reserve funds to include refunding of bonds previously issued by the authority to finance a project at a participating nursing home and added Subsec. (b) restricting issuance of bonds, effective June 4, 1998; P.A. 04-167 amended Subsec. (a) to add provisions allowing use of a capital reserve fund for refinancing or restructuring of certain nursing homes and provisions re use of the fund for reimbursement of providers of bond insurance and amended Subsec. (b) to add provisions re the refinancing or restructuring of participating nursing homes, to add provisions re bonds issued for such purpose on a pooled or obligated group basis, to require a determination that the issuance of bonds for such purpose is in the best interests of the state and to allow for waiver of certain requirements of section, effective June 1, 2004; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to authorize creation of a special capital reserve fund in connection with financing of equipment purchases at certain institutions at the discretion of the Secretary of the Office of Policy and Management and the Treasurer and to make a technical change, effective July 1, 2004; P.A. 05-255 amended Subsec. (a) to permit the financing of The University of Connecticut Health Center clinical services projects, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 12-149 amended Subsec. (a) by making a technical change, effective July 1, 2012.



Section 10a-186b - Nursing home debt service assistance program established. Definitions. Powers of State Treasurer and authority.

(a) As used in this section, section 10a-186c and subsection (k) of section 10a-179, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:

(1) “Amount available for debt service” means, for any accounting period, the net revenues available for debt service for such period reduced by the qualified expenditures for such period;

(2) “Authority” means the State of Connecticut Health and Educational Facilities Authority as defined in section 10a-178;

(3) “Bonds” means revenue bonds of the authority issued to finance a project at a participating nursing home, as defined in section 10a-178 which are secured by a special capital reserve fund;

(4) “Bond documents” means all documents related to an issue of bonds including, but not limited to, the trust indenture, the loan agreement, the bonds, the mortgage and any other documents included in the closing transcript;

(5) “Deficiency” as used in connection with any bonds, means the total of the following: (A) For any completed accounting period, the difference between the amount available for debt service for such period and the payment required to be made to the subject special capital reserve fund during such period so that the subject special capital reserve fund is in compliance with the applicable bond documents; (B) the projected amount necessary, after taking into account the estimated amount available for debt service, to avoid a draw on the special capital reserve funds or such higher amount as provided in the bond documents for the period selected by the authority so that the state has no obligation to make payments to such special capital reserve fund; and (C) such additional amounts as the authority may deem advisable to prevent the state from being obligated to make any payment to the applicable special capital reserve fund;

(6) “Deficiency loan” means a loan made by the authority to a qualified nursing home to fund all or a portion of the deficiency. The principal amount of the deficiency loan shall not exceed the deficiency for the qualified nursing home receiving the deficiency loan. All other terms and conditions of the deficiency loan including the rate of interest, if any, shall be set by the authority as it deems appropriate;

(7) “Net revenues available for debt service” means, for any accounting period, the excess of operating and nonoperating revenues of the qualified nursing home, including the proceeds of business interruption insurance over the operating and nonoperating expenses of the qualified nursing home for such period. For the purposes of this subdivision such revenues and expenses shall exclude any depreciation, amortization and current interest expense, as determined in accordance with generally accepted accounting principles, using either accrual or cash basis accounting, subject, to such adjustment for extraordinary, nonrecurrent, capital and other expenditures as the authority deems appropriate to determine actual funds available for debt service;

(8) “Qualified expenditures” means all expenditures of any kind and type of a qualified nursing home, including capital expenditures and repayment of debt, which are necessary or advisable for the continued operation of a qualified nursing home in compliance with all applicable laws;

(9) “Qualified nursing home” means a nursing home financed by bonds issued by the authority and secured by a special capital reserve fund pursuant to applicable bond documents;

(10) “Special capital reserve funds” means the funds authorized under section 10a-186a and as incorporated in the bond documents;

(11) “Subject special capital reserve fund” means the special capital reserve fund to which a specific qualified nursing home is required to make payments under applicable bond documents.

(b) There is established, within the office of the State Treasurer, a program to be known as the “nursing home debt service assistance program”. The State Treasurer may, upon request of the Connecticut Health and Educational Facilities Authority advance funds to the authority from amounts appropriated from the General Fund for debt service or appropriated for said program, for a deficiency loan or payment of debt service on nursing home bonds issued by the authority and secured by a special capital reserve fund. The State Treasurer shall not advance funds unless there has been delivered to the State Treasurer in connection with such advance, a certificate of the executive director of the authority or any officer of the authority certifying: (1) That the board of directors of the authority has authorized the deficiency loan to be funded and made all findings required by public act 97-11 of the June 18 special session*; (2) the principal amount of the deficiency loan; (3) the requested amount of the advance from the nursing home debt service assistance program; and (4) the amount of all previous advances made in respect of such deficiency loan. Upon receipt of such certificate, to the extent funds are available, the State Treasurer is authorized to make the appropriate payment to the authority for the purpose of funding the deficiency loan.

(c) The authority is authorized from time to time to extend deficiency loans to qualified nursing homes. Deficiency loans may be advanced in one or more installments and multiple deficiency loans may be extended to the same qualified nursing home. The terms and conditions of each deficiency loan shall be set forth in the authorizing resolution of the board of directors of the authority provided the board may delegate the power to set such terms and conditions to the executive director and any managing director of the authority. Prior to approving a deficiency loan, the board of directors of the authority shall reasonably determine, based upon the projections and other information presented to it that (1) there is a deficiency, and (2) any principal amount of the deficiency loan does not exceed the amount of the deficiency. All proceeds of a deficiency loan shall be made by the authority directly to the trustee of the bonds.

(d) The authority shall have all powers, right and authority granted to it by this chapter or otherwise to administer and enforce any deficiency loan including the right to waive defaults and payments, extend maturities and release collateral. Subject to the approval of the State Treasurer, the authority is specifically empowered in its discretion, to forgive up to one-half of the principal amount of a deficiency loan if it finds that the financial condition of the qualified nursing home has substantially improved and the risk that the state will be required to make payments to restore the subject special capital reserve fund has been substantially reduced. All repayments made on deficiency loans shall be paid by the authority to the State Treasurer for deposit in the General Fund.

(June 18 Sp. Sess. P.A. 97-11, S. 39–41, 65; P.A. 98-167, S. 2, 3, 6.)

*Note: Public act 97-11 of the June 18 special session is entitled “An Act Concerning Computerized Information Sharing, the Mashantucket Pequot and Mohegan Fund, Early Retirement, School Construction, State Buildings, Nursing Homes, Executive and Legislative Councils, Commissions and Task Forces, Appropriations for the Fiscal Years Ending June 30, 1997, 1998 and 1999, Spring and Well Water Collection, Project Concern, Notice Requirements for Psychiatric Admissions, the Tax on Net Direct Subscriber Charges of Health Care Centers, Elimination of Certain Wage Inequities, Sheriffs' Fees and Expenses of the Connecticut Siting Council”. (See Reference Table captioned “Public Acts of June 18, 1997” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997; P.A. 98-167 amended Subsec. (a)(8) to delete requirement that a qualified nursing home must be outside of bankruptcy, amended Subsec. (a)(9) to provide that a qualified nursing home means a nursing home financed by bonds issued by the authority and secured by a special capital reserve fund, rather than a nursing home required to make payments to a special capital reserve fund, and amended Subsec. (b) to change name of program from “nursing home loan program” to “nursing home debt service assistance program” to expand funds available for advancement by the State Treasurer to include amounts appropriated from the General Fund for debt service, to expand use of funds to include payment of debt service on nursing home bonds issued by the authority and secured by a special capital reserve fund and to authorize State Treasurer to advance funds upon delivery of a certificate of the executive director or any officer of the authority, rather than a certificate of the executive director and any officer of the authority, effective June 4, 1998 (Revisor's note: In Subsec. (a) the Revisors changed the punctuation by inserting a colon before the first definition and semicolons following definitions (1) to (10), inclusive).



Section 10a-186c - State Treasurer may advance funds re qualified nursing homes.

In the event that a qualified nursing home, as defined in section 10a-186b, is disposed of as the result of a receivership, bankruptcy or insolvency, or upon determination by the State Treasurer that the state's liability for debt service has been reduced through sale of a qualified nursing home, or in order to otherwise avoid a draw on the special capital reserve fund for any bonds issued by the authority for such qualified nursing home, the State Treasurer may advance funds to the authority from amounts appropriated for the nursing home debt service assistance program, or from other General Fund debt service appropriations, for any principal and interest payments on bonds not retired from the proceeds of the sale of the home or which remain outstanding for any other reason. The State Treasurer shall not advance funds unless there has been delivered to the State Treasurer in connection with such advance, a certificate of the executive director of the authority or any officer of the authority certifying: (1) That the board of directors of the authority has determined that a draw on the special capital reserve fund would occur in the absence of the advance; (2) the requested amount of the advance required; and (3) the amount of all previous advances made relative to the bond issue.

(P.A. 98-167, S. 4, 60.)

History: P.A. 98-167 effective June 4, 1998.



Section 10a-187 - (Formerly Sec. 10-346). Payment of bonds.

Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the full faith and credit of the state or of any such political subdivision other than the authority, but shall be payable solely from the funds herein provided therefor. All such bonds shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereon except from revenues of the project or the portion thereof for which they are issued and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment except as provided in subsection (d) of section 10a-185 and section 10a-186a. Nothing contained in this section shall prevent nor be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating institution for higher education, the full faith and credit of a participating health care institution, the full faith and credit of a participating corporation, the full faith and credit of a participating nursing home or the full faith and credit of a participating qualified nonprofit organization to the payment of bonds or issue of bonds authorized pursuant to this chapter.

(February, 1965, P.A. 170, S. 12; 1967, P.A. 368, S. 11; P.A. 79-568, S. 9, 11; P.A. 80-483, S. 48, 186; P.A. 82-16, S. 17, 19; P.A. 92-261, S. 11, 17; P.A. 95-270, S. 5, 11.)

History: 1967 act deleted “revenue” as descriptive of bonds, clarified responsibility of authority for bonds and specifically allowed authority to pledge its full faith and credit and full faith and credit of participating institution to payment of bonds; P.A. 79-568 allowed authority to pledge full faith and credit of participating corporation; P.A. 80-483 made technical changes; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-346 transferred to Sec. 10a-187 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 added exception re Sec. 10a-185(d) and reference to nursing homes and qualified nonprofit organizations; P.A. 95-270 added reference to Sec. 10a-186a, effective June 22, 1995.



Section 10a-187a - Pledge by state as to limitation or alteration of rights vested in authority.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under this chapter and with those parties who may enter into contracts with the authority or its successor agency pursuant to the provisions of this chapter that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(P.A. 92-261, S. 9, 17.)



Section 10a-188 - (Formerly Sec. 10-347). Rents and charges.

The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues or moneys available therefor, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding bonds of the authority issued in respect of such project as the same shall become due and payable and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds of the authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Notwithstanding any provision of the Connecticut Uniform Commercial Code, neither the resolution nor any trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds issued to finance projects at a particular institution for higher education, a particular health care institution or a particular participating corporation without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at an institution for higher education, a health care institution or a participating corporation and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds.

(February, 1965, P.A. 170, S. 13; 1967, P.A. 368, S. 12; P.A. 79-568, S. 10, 11; P.A. 82-16, S. 18, 19.)

History: 1967 act deleted “revenue” as descriptive of bonds and included hospitals; P.A. 79-568 included participating corporations; P.A. 82-16 amended provision re filing of any resolution, agreement or lease creating pledge of revenues from project for payment of principal and interest on bonds by providing that the existing procedure of filing only in the records of the authority is adequate notwithstanding the Connecticut Uniform Commercial Code and changed “hospital” to “health care institution”; Sec. 10-347 transferred to Sec. 10a-188 in 1983 pursuant to reorganization of higher education system.



Section 10a-189 - (Formerly Sec. 10-348). Use of bond proceeds and revenues.

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(February, 1965, P.A. 170, S. 14.)

History: Sec. 10-348 transferred to Sec. 10a-189 in 1983 pursuant to reorganization of higher education system.



Section 10a-190 - (Formerly Sec. 10-349). Enforcement of rights and duties.

Any holder of bonds, bond anticipation notes, other notes or other obligations issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(February, 1965, P.A. 170, S. 15; 1967, P.A. 368, S. 13.)

History: 1967 act deleted “revenue” as descriptive of bonds and added bond anticipation notes, other notes and other obligations issued under chapter; Sec. 10-349 transferred to Sec. 10a-190 in 1983 pursuant to reorganization of higher education system.



Section 10a-190a - Contracts with bondholders regarding funds of the authority.

The authority shall have power to contract with the holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any reserve funds of the authority, or of any moneys held in trust or otherwise for the payment of bonds or notes, and to carry out such contracts. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited as trustee thereof shall hold, invest, reinvest and apply the same for the purposes thereof, subject to such provisions as this chapter and the resolution authorizing the issue of the bonds or notes or the trust agreement securing such bonds or notes may provide.

(P.A. 92-261, S. 10, 17; May Sp. Sess. P.A. 04-1, S. 30.)

History: May Sp. Sess. P.A. 04-1 specified that an officer with whom funds are deposited may invest or reinvest such funds, effective June 8, 2004.



Section 10a-191 - (Formerly Sec. 10-350). Tax exemption.

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agent under the provisions of this chapter or upon the income therefrom, and any bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state.

(February, 1965, P.A. 170, S. 16.)

History: Sec. 10-350 transferred to Sec. 10a-191 in 1983 pursuant to reorganization of higher education system.



Section 10a-192 - (Formerly Sec. 10-351). Refunding bonds.

(a) The authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(b) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(c) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of, or obligations unconditionally guaranteed by, the United States of America and certificates of deposit or time deposits secured by direct obligations of, or obligations unconditionally guaranteed by, the United States of America, or obligations of a state, a territory, or a possession of the United States of America, or any political subdivision of any of the foregoing, or of the District of Columbia, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States of America which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested as the provisions of this chapter and the resolution authorizing the issuance of such bonds or the trust agreement securing such bonds may provide. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

(e) All such bonds shall be subject to the provisions of this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(February, 1965, P.A. 170, S. 17; 1967, P.A. 368, S. 14; P.A. 92-261, S. 7, 17; May Sp. Sess. P.A. 04-1, S. 31.)

History: 1967 act deleted “revenue” as descriptive of bonds and deleted references to “direct” obligations of U.S., replacing these with “obligations of, or guaranteed by” the U.S.; Sec. 10-351 transferred to Sec. 10a-192 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 expanded investment options under Subsecs. (c) and (d); May Sp. Sess. P.A. 04-1 amended Subsec. (d) to replace provisions re how proceeds of bonds may be invested with provision authorizing investment of bonds as provided in chapter and the resolution authorizing issuance, effective June 8, 2004.



Section 10a-193 - (Formerly Sec. 10-352). Bonds declared legal investments.

Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(February, 1965, P.A. 170, S. 18; 1967, P.A. 321; 368, S. 15.)

History: 1967 acts allowed investments by state banks, savings banks and savings and loan associations and specified “national” banking associations; Sec. 10-352 transferred to Sec. 10a-193 in 1983 pursuant to reorganization of higher education system.



Section 10a-194 - (Formerly Sec. 10-353). Report to Governor by authority.

Within the first ninety days of each fiscal year of the authority, the authority shall make a report to the Governor of its activities for the preceding fiscal year. Each such report shall set forth a complete operating and financial statement covering its operations during such year. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof shall be paid by the authority from funds available to it pursuant to this chapter.

(February, 1965, P.A. 170, S. 19; 1969, P.A. 586, S. 4.)

History: 1969 act substituted “fiscal” for “calendar” year; Sec. 10-353 transferred to Sec. 10a-194 in 1983 pursuant to reorganization of higher education system.



Section 10a-194a - Report to Commissioner of Social Services by authority regarding nursing homes.

The authority shall report the terms and conditions of all financings and refinancings of nursing homes to the Commissioner of Social Services who shall make rate adjustments in accordance with the provisions of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(P.A. 92-261, S. 16, 17; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 43.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.



Section 10a-194b - Withholding of certain funds of nursing homes which are in default. Notification of other agencies.

On and after the time a participating nursing home is required pursuant to the terms of its agreement with the authority to fund the working capital fund reserve account at the working capital requirement and the renewal and replacement fund at the renewal and replacement requirement, if the combined balance of the working capital fund reserve account and the renewal and replacement fund for a participating nursing home is equal to or less than ninety days of debt service, or when a participating nursing home is in default under its agreement with the authority or when the authority has reasonable grounds to predict that the entity is likely to become in default on any obligations to the authority occasioned by the failure of a nursing home to make any payment to the authority or the trustee for the bonds or notes of the authority, the authority shall send a notice in writing to the Commissioner of Social Services stating that one of the conditions stated in this section has occurred. Upon receipt of such notice from the authority the commissioner shall withhold the amount of any funds in the state's custody that are due or payable to such participating nursing home that are deemed as the allowance for property costs until the authority certifies the nursing home is no longer in default or satisfactory arrangements to secure payment in full and in a timely fashion of all such obligations of the participating nursing home under the agreement have been made. Funds subject to withholding under this section shall include, but are not limited to, federal and state grants, contracts, allocation or appropriations and shall not exceed the portion of the fair rent or capital depreciation plus interest expense receivable by the participating nursing home from the department. If the authority subsequently notifies the commissioner in writing that the participating nursing home is unable to cure its default under the agreement with the authority or arrangements satisfactory to the authority to secure payment in full and in a timely fashion have not been made after a reasonable period of negotiations, the commissioner shall make available to the authority any funds withheld by the commissioner from the participating nursing home under this section. The authority shall apply such funds to the payments required to be made to the authority or trustee by the participating nursing home to satisfy its obligations to the authority under its agreement with the authority or to satisfy the obligations of the authority with respect to any bonds issued by the authority for the benefit of such participating nursing home or required by the terms of any other law or contract to be paid to the authority or trustees for the benefit of holders or owners of bonds issued on behalf of the participating nursing home upon default of the participating nursing home. Concurrent with any notice from the authority to the commissioner under this section, the authority shall give notice to any other agency, department or authority of the state that exercises regulatory, supervisory or statutory control over the operations of the participating nursing home. Upon notification, such agency, department or authority shall immediately undertake reviews to determine what action, if any, that agency, department or authority should undertake to assure the continued prudent operation of such participating nursing home or provision of services to the people served by such participating nursing home.

(P.A. 92-261, S. 12, 17; P.A. 93-102, S. 1; 93-262, S. 1, 87; 93-435, S. 59, 95.)

History: P.A. 93-102 amended section to clarify provisions re default of a participating nursing home; P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993.



Section 10a-194c - Connecticut Child Care Facilities Program.

(a) The Connecticut Health and Educational Facilities Authority shall establish a program to finance low interest loans for child care and child development centers, family resource centers and Head Start programs that shall be known as the Connecticut Child Care Facilities Program. Loans shall be made for the purpose of new construction or renovation of existing centers or complying with federal, state and local child care requirements, including health and safety standards. For purposes of this section, “child development center” means a building used by a nonprofit school readiness program, as defined in section 10-16p, and “child care center” means a nonprofit facility that is licensed by the Office of Early Childhood as a child care center or a group child care home, both as defined in section 19a-77.

(b) The authority may issue bonds pursuant to section 10a-185 for the purpose of funding loans to child care and child development centers for the purposes provided in subsection (a) of this section, including for two or more child care or child development centers jointly, which bonds may be secured, in whole or in part, by a pledge of revenues to be derived from the operation or use of a child care or child development center, including third party payments made on behalf of children served by any such center to the extent permitted by law. In carrying out the purposes of this section, the authority shall have and may exercise the powers provided in section 10a-180.

(P.A. 97-259, S. 12, 41; May Sp. Sess. P.A. 04-1, S. 32; P.A. 14-39, S. 61; P.A. 15-227, S. 25.)

History: P.A. 97-259 effective July 1, 1997; May Sp. Sess. P.A. 04-1 designated existing provisions as Subsec. (a) and added Subsec. (b) re bonding for loans to child care and child development centers, effective June 8, 2004; P.A. 14-39 amended Subsec. (a) by replacing “Department of Public Health” with “Office of Early Childhood”, effective July 1, 2014; pursuant to P.A. 15-227, “child day care center” and “group day care home” were changed editorially by the Revisors to “child care center” and “group child care home”, respectively, in Subsec. (a), effective July 1, 2015.



Section 10a-194d - Subsidiary.

(a) The Connecticut Health and Educational Facilities Authority may establish a subsidiary which shall be deemed a quasi-public agency for purposes of chapter 12, for the purpose of improving access to high-quality child care in the state by coordinating expertise in finance, government, architecture, construction and child care, and may transfer to such subsidiary any moneys, real or personal property, of any child care or child development center financed by the authority and acquired as a result of a foreclosure or otherwise. Such subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of the authority. Such subsidiary shall be subject to suit and liability solely from the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority. Such subsidiary is authorized to assume or take title to any real property, including a child care or child development center, subject to any existing mortgage and to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, for the purpose of developing, acquiring, constructing, refinancing, rehabilitating or improving its assets, provided each such borrowing or mortgage, unless otherwise provided by the board or the subsidiary, shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes or other obligations which evidence an indebtedness to the extent permitted under this chapter to fund, refinance and refund the same and provide for the rights of holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of the subsidiary and in no event shall such bonds be secured by a special capital reserve fund of any kind which is in any way contributed to by the state. The subsidiary shall have the purposes as provided by resolution of the authority's board of directors, which purposes shall be consistent with this chapter. No further action is required for the establishment of the subsidiary, except the adoption of a resolution for the subsidiary.

(b) The board of directors of the subsidiary shall be the board of directors of the authority.

(c) To the extent necessary or appropriate to assure that the interest on any of its bonds, notes or other obligations are or continue to be excluded from the gross income of the recipients for federal income tax purposes, the authority or subsidiary shall take such actions to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if necessary, to qualify and maintain such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(P.A. 97-259, S. 13, 41.)

History: P.A. 97-259 effective July 1, 1997.



Section 10a-194e - Affordable pharmaceutical drug program. Federally qualified health centers loan program established. Report. Loan program end date. Procedures.

Section 10a-194e is repealed, effective July 1, 2005.

(P.A. 03-166, S. 1; P.A. 05-272, S. 45.)



Section 10a-194f - Captive Insurance Demonstration Program Grant Fund.

(a) The Connecticut Health and Educational Facilities Authority shall allocate from its reserves an amount not to exceed one million five hundred thousand dollars in the aggregate for a period not to exceed three years to establish a Captive Insurance Demonstration Program Grant Fund. The fund shall be used to provide grants to nonprofit hospitals that establish a captive insurer or expand coverage offered by an existing captive insurer in order to provide medical malpractice indemnity or insurance to physicians and surgeons who enjoy privileges at the hospitals. The fund may cover legal, actuarial, consulting and other costs associated with providing such indemnity or insurance. Any amount in the fund that is not expended at the end of the three-year period shall revert to the authority's reserves.

(b) Grants shall be awarded based on the size and financial resources of the hospitals. Grants shall not exceed seven hundred fifty thousand dollars per captive insurer and shall not be used to establish or expand more than two captive insurers. No hospital shall be eligible for a grant under this section unless it agrees to provide the authority, on a periodic basis as determined by the authority but not less than annually, information on the captive insurer's performance including, but not limited to, premiums charged, captive insurer operating costs, claims experience, the estimated savings over methods of insurance used by the hospital prior to the creation of the captive insurer, and other information required by the authority.

(c) Not later than February 1, 2005, and annually thereafter until February 1, 2008, the authority shall complete a report that includes an analysis of the information submitted to the authority by hospitals that receive a grant pursuant to this section. The report shall be made available to the public and the authority shall annually submit the report to the General Assembly in accordance with section 11-4a.

(May Sp. Sess. P.A. 04-1, S. 22.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004.



Section 10a-194g - Financing of costs of digitizing patient records.

The Connecticut Health and Educational Facilities Authority shall establish, within available resources, a program to allow nonprofit hospitals to access leases in order to finance costs associated with the digitization of patient records if such costs are exempt from taxation pursuant to the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. Such leases may be made available to hospitals on an individual or group basis.

(May Sp. Sess. P.A. 04-1, S. 23.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004.



Section 10a-194h - Loans to nonprofit organizations for preschool projects.

(a) For the purposes of the program described in this section, municipalities, local boards of education with the approval of the municipal legislative body, regional school districts and regional educational service centers shall be deemed to be “participating qualified nonprofit organizations”. For the purposes of this section, “preschool project” means the acquisition, construction, improvement, extension, furnishing or equipping of a structure or facility suitable for use for, required or useful for nonprofit educational programs for three-year-old or four-year-old children, including, but not limited to, school readiness and Head Start programs, or the acquisition of fixtures, equipment or machinery for such a structure or facility; “bonds” means any bonds, including refunding bonds, notes, temporary notes, interim certificates, debentures or other obligations of indebtedness; and “municipality” means a town, city, consolidated town or city or consolidated town and borough.

(b) The Connecticut Health and Educational Facilities Authority may issue bonds pursuant to section 10a-185 for the purpose of funding loans to a participating qualified nonprofit organization for preschool projects, including for two or more preschool projects jointly, which bonds may be secured, in whole or in part, by a pledge of revenues to be derived from the operation or use of a preschool project, including fees, charges, tuition or other revenues or third party payments made on behalf of children served by such preschool project to the extent permitted by law. In carrying out the purposes of this section, the authority shall have and may exercise the powers provided in section 10a-180.

(c) Participating qualified nonprofit organizations may borrow money from the Connecticut Health and Educational Facilities Authority for any preschool project for which the authority is authorized to make loans pursuant to this section. In connection with such borrowing, participating qualified nonprofit organizations may enter into any loan or other agreement and make such covenants, representations and indemnities as such participating qualified nonprofit organization deems necessary or desirable to obtain such loans from the authority or to facilitate the issue of bonds by the authority to finance such loans, including agreements with providers of letters of credit, insurance or other credit facilities for such financings. The Department of Education, in consultation with the Department of Social Services and the Connecticut Health and Educational Facilities Authority, shall establish priorities for financing facilities based on need and quality determinants.

(d) Any bonds issued pursuant to this section shall not constitute indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality, or of the municipality or member municipality if the borrower is a local board of education or regional school district. Bonds issued pursuant to this section shall be special obligations of the municipality and shall not be payable from nor charged upon any funds other than revenues pledged to the payment thereof, nor shall the municipality be subject to any liability thereon except to the extent of any pledged revenues. No holder or holders of any bonds shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or the interest thereon, or to enforce payment thereon against any property of the municipality except property encumbered under the provisions and for the purposes of this section. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality except property encumbered under the provisions and for the purposes of this section.

(e) The authority shall adopt procedures to carry out the purposes of this section.

(May Sp. Sess. P.A. 04-1, S. 24; P.A. 05-245, S. 5.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004; P.A. 05-245 amended Subsec. (c) by adding language re priorities for financing facilities, effective July 1, 2005.



Section 10a-194i - Loans to nursing homes for installation of automatic fire extinguishing systems.

(a) The Connecticut Health and Educational Facilities Authority shall develop a loan program for the purpose of providing financial assistance to owners of chronic and convalescent nursing homes or rest homes with nursing supervision licensed pursuant to chapter 368v for costs incurred in installing automatic fire extinguishing systems, including smoke detectors and warning equipment, approved by the State Fire Marshal and required by subsection (f) of section 29-315.

(b) There is established, within the Connecticut Health and Educational Facilities Authority, a revolving loan account for the purpose of the loan program authorized by this section. The revolving loan account shall contain any moneys provided or required by law to be deposited in the account. The authority may accept contributions from any source, public or private, for deposit in the account for purposes of the loan program.

(c) Loans made pursuant to this section shall have such terms and conditions, and shall be subject to such eligibility, loan approval, credit and other underwriting requirements and criteria as are determined by the authority to be reasonable in light of the objectives of the loan program.

(d) On or before October 1, 2006, and annually thereafter so long as the loan program remains active, the authority shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to public health, public safety and security and housing a report, in accordance with section 11-4a, setting forth the following information: (1) A list of the loans made under the program and a general description of the terms and conditions of such loans and the repayment history; (2) an assessment of the impact of such loans on compliance with the requirements of subsection (f) of section 29-315; (3) the need for additional funding for the loan program authorized by this section; and (4) such other information as the authority deems relevant to evaluating the success of the loan program in meeting its objectives.

(e) In connection with the making and administration of loans pursuant to this section, the authority shall have and may exercise such powers as are necessary or appropriate to carry out the purposes of this section, including the same powers expressly granted to the authority in section 10a-180 with respect to other loans.

(f) No loan may be made pursuant to this section after June 30, 2008, and any moneys then remaining in, or thereafter received to the credit of, the account established in subsection (b) of this section may be withdrawn by the authority from such account and used for other purposes of the authority, subject to specific restrictions governing any contribution to such account pursuant to subsection (b) of this section.

(g) The authority shall adopt written procedures, in accordance with section 1-121, to carry out the provisions of this section.

(P.A. 05-187, S. 3.)

History: P.A. 05-187 effective July 1, 2005.



Section 10a-194j - Credit Union League of Connecticut Student Loan Program. Definitions. Allocation from reserves to guarantee qualifying student loans.

(a) As used in this section:

(1) “Credit Union League of Connecticut Student Loan Program” or “program” means a program operated by the Credit Union League of Connecticut that offers low interest rate loans to students who experience difficulty obtaining financing for post-secondary education because of more restrictive underwriting criteria, reduced access to home equity loans or decreased market value of homes;

(2) “Eligible student” means (A) any student enrolled in an accredited institution of higher education in this state, or (B) any resident of this state enrolled in an accredited institution of higher education;

(3) “Participating credit union” means any credit union in this state participating in the program; and

(4) “Qualifying student loan” means a loan to an eligible student that is (A) originated by a participating credit union; (B) subject to the participating credit union's underwriting standards applicable to student loans; (C) subject to an interest rate not exceeding six per cent per annum for loans with a one-year deferral of commencement of payment of interest or subject to an interest rate not exceeding five and three-quarters per cent per annum for loans without any deferral of commencement of payment of interest; and (D) disbursed on or before December 31, 2009, or disbursed at a later date if approved by action of the board of directors of the authority.

(b) The Connecticut Health and Educational Facilities Authority shall allocate from its reserves an amount not to exceed three million five hundred thousand dollars in the aggregate for purposes of guaranteeing qualifying student loans under the Credit Union League of Connecticut Student Loan Program. The funds so allocated shall be held by the authority in a separate account to be known as the “Credit Union League Student Loan Program protection account” and such funds shall revert to the authority's general reserves at such time as the funds are no longer needed to be held for the program. Said account shall be used to provide a first loss guarantee to participating credit unions not to exceed twenty per cent of the outstanding principal amount of qualifying student loans originated by such credit unions. The amount of any individual loan guaranteed by the authority shall not exceed twenty per cent of the original principal balance thereof.

(P.A. 09-110, S. 1.)

History: P.A. 09-110 effective June 5, 2009.



Section 10a-195 - (Formerly Sec. 10-354). Pledge by state to bondholders and contractors.

The state of Connecticut does hereby pledge to and agree with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority. The authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.

(February, 1965, P.A. 170, S. 20.)

History: Sec. 10-354 transferred to Sec. 10a-195 in 1983 pursuant to reorganization of higher education system.



Section 10a-196 - (Formerly Sec. 10-355). Chapter supplemental to other laws. Power of authority not subject to supervision or regulation.

Sections 10a-176 to 10a-195, inclusive, shall be deemed to provide a complete, additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws; provided the issuance of bonds and refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds including, particularly, title 42a; and provided in the construction and acquisition of a project pursuant hereto the authority need not comply with the requirements of chapter 50. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, board, body, bureau, official or agency thereof or of the state.

(February, 1965, P.A. 170, S. 21; 1967, P.A. 368, S. 16.)

History: 1967 act deleted “revenue” as descriptive of bonds and added proviso re noncompliance with chapter 50; Sec. 10-355 transferred to Sec. 10a-196 in 1983 pursuant to reorganization of higher education system.



Section 10a-197 - (Formerly Sec. 10-356). Liberal construction.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

(February, 1965, P.A. 170, S. 22.)

History: Sec. 10-356 transferred to Sec. 10a-197 in 1983 pursuant to reorganization of higher education system.



Section 10a-198 - (Formerly Sec. 10-357). Chapter controlling over inconsistent law.

To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.

(February, 1965, P.A. 170, S. 23.)

History: Sec. 10-357 transferred to Sec. 10a-198 in 1983 pursuant to reorganization of higher education system.






Chapter 187a - Connecticut Student Loan Foundation

Section 10a-201 - (Formerly Sec. 10-358). Purpose of corporation.

There is hereby created a nonprofit corporation which shall be known as the Connecticut Student Loan Foundation, and shall be a subsidiary of the Connecticut Health and Educational Facilities Authority. The purpose of said corporation shall be to improve educational opportunity and promote repayment of loans. Improving educational opportunity shall include, but not be limited to, the following: (1) Guaranteeing loans for persons to assist them in meeting the expenses of education, including alternative loans and loans that are governed by Title IV, Part B of the Higher Education Act of 1965, as from time to time amended; (2) lending funds or acquiring loans made to persons to assist them in meeting the expenses of education, including alternative loans and loans that are governed by Title IV, Part B of the Higher Education Act of 1965, as from time to time amended; and (3) providing appropriate services incident to the administration of programs which are established to improve educational opportunities, all in accordance with the provisions of this chapter. Said corporation shall be exempt from all requirements of chapter 602.

(February, 1965, P.A. 491, S. 1; 1967, P.A. 3, S. 1; 1969, P.A. 660, S. 1; P.A. 79-416, S. 1, 4; P.A. 80-226, S. 1; P.A. 84-390, S. 1, 4; P.A. 87-306, S. 1; P.A. 94-180, S. 14, 17; 94-245, S. 38, 46; P.A. 96-256, S. 182, 209; P.A. 04-225, S. 1; P.A. 07-109, S. 1; P.A. 14-217, S. 41.)

History: 1967 act substituted Student Loan Foundation for Foundation for Financial Assistance to Higher Education and exempted Foundation from requirements of chapter 600; 1969 act deleted “higher” in description of educational opportunities, substituted “eligible institutions” for “colleges” and “postsecondary” for “higher” education; P.A. 79-416 included under provisions nonresidents who attend or plan to attend eligible institutions in the state; P.A. 80-226 required Foundation to provide services incident to administration and repayment of loans; Sec. 10-358 transferred to Sec. 10a-201 in 1983 pursuant to reorganization of higher education system; P.A. 84-390 simplified language of requirements for loan eligibility and extended eligibility to those who receive loans from an eligible lender transacting business in this state; P.A. 87-306 inserted Subdiv. and Subpara. designations and provided that improving educational opportunity includes guaranteeing loans to residents attending or planning to attend out-of-state institutions, lending funds to assist persons in meeting the expenses of postsecondary education, and providing services to administer the programs to improve educational opportunities, rather than services for loan administration and repayment, provided that an eligible lender need not be one who transacts business in the state and made technical changes; P.A. 94-180 expanded the purpose of the corporation to include the promotion of repayment of loans, effective July 1, 1994; P.A. 94-245 amended Subdiv. (3) to add acquiring loans, effective June 2, 1994; P.A. 96-256 replaced reference to Ch. 600 with Ch. 602, effective January 1, 1997; P.A. 04-225 deleted former Subdiv. (1) re guaranteeing loans to persons who are attending or plan to attend eligible institutions in or outside the state or who receive loans made by an eligible lender, redesignated existing Subdivs. (2), (3) and (4) as new Subdivs. (1), (2) and (3), and eliminated reference to “postsecondary” in said Subdivs. (1) and (2), effective July 1, 2004; P.A. 07-109 amended Subdivs. (1) and (2) to add provisions re alternative loans, effective July 1, 2007; P.A. 14-217 added provision re corporation to be a subsidiary of the Connecticut Health and Educational Facilities Authority, effective July 1, 2014.



Section 10a-202 - (Formerly Sec. 10-359). Definitions.

As used in this chapter, the following terms shall have the following meanings:

(1) “Corporation” means the Connecticut Student Loan Foundation that is a subsidiary of the Connecticut Health and Educational Facilities Authority as provided in section 10a-203a;

(2) “Board” means the board of directors of the Connecticut Student Loan Foundation, as provided in section 10a-203a;

(3) “Connecticut Health and Educational Facilities Authority” means the authority established pursuant to section 10a-179;

(4) “Eligible institution” means “eligible institution”, as defined in Title IV, Part B of the Higher Education Act of 1965;

(5) “An institution of higher education” means “institution of higher education”, as defined in Title IV, Part B of the Higher Education Act of 1965;

(6) “Title IV, Part B of the Higher Education Act of 1965” means the applicable provisions of Title IV, Part B of the Higher Education Act of 1965, as amended, and the regulations promulgated thereunder and as the same may from time to time be amended;

(7) “Eligible lender” means “eligible lender”, as defined in Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 2; 1967, P.A. 3, S. 2; 1969, P.A. 660, S. 2; P.A. 84-390, S. 2, 4; P.A. 85-613, S. 25, 154; P.A. 87-306, S. 2; P.A. 05-184, S. 1; P.A. 14-217, S. 42.)

History: 1967 act substituted Student Loan Foundation for Foundation for Financial Assistance to Higher Education; 1969 act replaced definition of “college” in Subsec. (c) with definition of “eligible institution” and added Subsecs. (d) and (e) defining “institution of higher education” and “vocational school”; Sec. 10-359 transferred to Sec. 10a-202 in 1983 pursuant to 1983 reorganization of higher education; P.A. 84-390 added Subsec. (f) defining “eligible lender or lender”; P.A. 85-613 made technical changes; P.A. 87-306 redefined “eligible institution”, “institution of higher education” and “eligible lender” in Subsecs. (c), (d) and (f) to give them the same definitions as in the Higher Education Act of 1965 and substituted a definition for “Title IV, Part B of the Higher Education Act of 1965” for the definition of “vocational school” in Subsec. (e); P.A. 05-184 amended Subsec. (f) to make federal definition of “eligible lender” apply only where applicable, effective July 1, 2005; P.A. 14-217 redesignated existing Subdivs. (a) and (b) as Subdivs. (1) and (2), redefined “corporation” in Subdiv. (1) as a subsidiary of the Connecticut Health and Educational Facilities Authority, added reference to Sec. 10a-203a in Subdiv. (2), added new Subdiv. (3) re definition of “Connecticut Health and Educational Facilities Authority” and redesignated existing Subdivs. (c) to (f) as Subdivs. (4) to (7), effective July 1, 2014.



Section 10a-203 - (Formerly Sec. 10-360). Board of directors.

Section 10a-203 is repealed, effective July 1, 2014.

(February, 1965, P.A. 491, S. 3; 1967, P.A. 3, S. 3, 4; 1969, P.A. 660, S. 3; P.A. 73-180, S. 1, 2, 4; P.A. 74-157, S. 1– 3; P.A. 77-573, S. 24, 30; P.A. 83-587, S. 24, 96; P.A. 84-381, S. 1, 12; P.A. 85-302, S. 1, 3; 85-492, S. 1, 2; P.A. 87-74, S. 1, 2; 87-306, S. 3; P.A. 92-126, S. 45, 48; P.A. 93-201, S. 1, 24; P.A. 00-220, S. 27, 43; P.A. 01-173, S. 40, 67; P.A. 05-184, S. 2; P.A. 06-196, S. 79; P.A. 07-109, S. 6; P.A. 08-116, S. 6; 08-149, S. 1; P.A. 11-48, S. 285; P.A. 14-217, S. 259.)



Section 10a-203a - Corporation as subsidiary of Connecticut Health and Educational Facilities Authority. Board of directors.

(a) The Connecticut Student Loan Foundation is constituted as a subsidiary of the Connecticut Health and Educational Facilities Authority. The Connecticut Student Loan Foundation shall have all the privileges, immunities, tax exemptions and other exemptions of the Connecticut Health and Educational Facilities Authority and may exercise the powers granted pursuant to this chapter, which shall be deemed and held to be the performance of an essential public and government function. The Connecticut Student Loan Foundation shall be subject to suit and liability solely from the assets, revenues and resources of the Connecticut Student Loan Foundation and without recourse to the general funds, revenues, resources or any other assets of the Connecticut Health and Educational Facilities Authority or any other subsidiary of the Connecticut Health and Educational Facilities Authority.

(b) (1) On and after July 1, 2014, the board of directors of the Connecticut Higher Education Supplemental Loan Authority, appointed in accordance with section 10a-179a, shall also serve as the board of directors for the Connecticut Student Loan Foundation. Any member of the Connecticut Student Loan Foundation board may be removed by the board of directors of the Connecticut Health and Educational Facilities Authority for misfeasance, malfeasance or neglect of duty. Each member of the Connecticut Student Loan Foundation board, before entering upon his or her duties, shall take and subscribe the oath or affirmation required by section 1 of article eleventh of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State.

(2) The chairperson of the board of directors of the Connecticut Higher Education Supplemental Loan Authority shall serve as the chairperson of the Connecticut Student Loan Foundation board of directors. The Connecticut Student Loan Foundation board shall annually elect one of its members as vice-chairperson. The Connecticut Student Loan Foundation board may appoint an executive director, who shall be an employee of the Connecticut Health and Educational Facilities Authority or of the Connecticut Higher Education Supplemental Loan Authority, and who shall serve at the pleasure of the Connecticut Student Loan Foundation board. The executive director shall supervise the administrative affairs and technical activities of the Connecticut Student Loan Foundation in accordance with the directives of the board. The executive director shall keep a record of all proceedings and shall be custodian of all books, documents and papers filed with the Connecticut Student Loan Foundation and of its minute book and its official seal.

(3) Directors shall receive no compensation for their services, but shall be reimbursed for expenses actually and necessarily incurred by them in the performance of their duties under this section.

(4) The board of directors shall adopt bylaws for the Connecticut Student Loan Foundation and provide for the holding of regular and special meetings. A majority of the directors shall constitute a quorum for the transaction of any business and, unless a greater number is required by the bylaws of the Connecticut Student Loan Foundation, the act of a majority of the directors present at any meeting shall be deemed the act of the board.

(5) The board of directors may elect an executive committee of not fewer than five members who, in intervals between meetings of the board, may transact such business of the Connecticut Student Loan Foundation as the board may from time to time authorize.

(c) The provisions of section 1-125, subsection (e) of section 10a-185 and this subsection shall apply to any officer, director, designee or employee of the Connecticut Higher Education Supplemental Loan Authority or of the Connecticut Health and Educational Facilities Authority appointed as a member, director or officer of the Connecticut Student Loan Foundation and to an employee of the Connecticut Health and Educational Facilities Authority who is an authorized officer of the authority. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of the Connecticut Student Loan Foundation as provided in said section 1-125. The Connecticut Student Loan Foundation shall and the Connecticut Health and Educational Facilities Authority may provide for the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(d) The Connecticut Health and Educational Facilities Authority or the Connecticut Student Loan Foundation may take such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(P.A. 14-217, S. 39.)

History: P.A. 14-217 effective July 1, 2014.



Section 10a-204 - (Formerly Sec. 10-361). Powers of board.

The board of directors shall have the following powers:

(1) To lend money or guarantee the loan of money, and to acquire and sell loans, upon such terms and conditions as the board may prescribe, within the limitations contained in this chapter and in Title IV, Part B of the Higher Education Act of 1965, where applicable, to assist persons in meeting the expenses of education; provided no such person shall receive any loan or loans in excess of such amounts as the board may authorize or amounts which are in conformance with Title IV, Part B of the Higher Education Act of 1965, where applicable. The board may procure a policy or policies of group life insurance to insure the repayment of loans made or guaranteed by the corporation in the event of the death of an individual to whom a loan is made or guaranteed hereunder. The board may charge any person receiving a loan under the provisions of this subsection an amount deemed reasonable by the board but in no event shall such amount exceed the amount provided by the provisions of Title IV, Part B of the Higher Education Act of 1965, where applicable.

(2) To take, hold and administer, on behalf of the corporation and for any of its purposes, real property, personal property and moneys, or any interest therein, and the income therefrom, either absolutely or in trust, for any purpose of the corporation. The board of directors may acquire property or moneys for such purpose by purchase or lease and by the acceptance of gifts, grants, bequests, devises or loans; provided no obligation of the corporation shall be a debt of the state, and the corporation shall have no power to make its debts payable out of any moneys except those of the corporation.

(3) To enter into contracts with institutions of higher education, eligible lenders, nonprofit organizations or other legal entities providing for the origination, administration, servicing, custody, collection and guarantee of loans, investment agreements, agreements in connection with credit facilities, interest rate exchange agreements and such other contracts and agreements including, but not limited to, such contracts and agreements with financial consultants, underwriters, counsel and technical specialists and other professionals as the board of directors shall deem necessary or desirable to the performance of its duties and the execution of its powers under this section.

(4) To sue and be sued in the name of the corporation. Process in any action or proceeding may be served upon the Secretary of the State, as agent for the corporation, in the manner provided by subsection (b) of section 33-663.

(5) To create and operate the affairs of the corporation through a subsidiary or division, the dominant purpose of which shall be to carry out one or more of the purposes and provisions of this chapter.

(6) To adopt rules and regulations, not inconsistent with Title IV, Part B of the Higher Education Act of 1965, where applicable, governing the qualifications, including financial need, and application for and the granting, administration and terms of loans, financed, serviced, made or guaranteed by the corporation, and governing any other matters relating to the activities of the corporation.

(7) To issue bonds, notes or other obligations of the corporation, the interest on which, if so designated by resolution of the corporation, shall be includable in the gross income of the holder or holders thereof for federal and state income tax purposes, to fund and refund the same, to provide for the rights of the holders thereof and to secure the same, or to cause a subsidiary to exercise such powers, all in accordance with section 10a-217.

(8) To perform such other acts as may be necessary or appropriate to carry out effectively the objects and purposes of the corporation, as specified in this chapter or in Title IV, Part B of the Higher Education Act of 1965, where applicable.

(9) To distribute excess corporation funds to the Connecticut Health and Educational Facilities Authority or any subsidiary of said authority for the purpose of such recipient's provision of financial assistance to qualified students attending institutions of higher education, including, without limitation, loans, scholarships or grants and financial literacy education.

(February, 1965, P.A. 491, S. 4; 1967, P.A. 3, S. 5, 6; 1969, P.A. 660, S. 4, 5; P.A. 79-416, S. 2, 4; P.A. 81-10, S. 1, 2; P.A. 84-381, S. 2, 12; 84-390, S. 3, 4; P.A. 85-613, S. 26, 154; P.A. 87-306, S. 4; P.A. 94-180, S. 15, 17; 94-245, S. 39, 46; P.A. 96-271, S. 156, 254; P.A. 01-102, S. 1, 2, 7; P.A. 05-184, S. 3; P.A. 07-109, S. 2, 3; P.A. 14-217, S. 43.)

History: 1967 act substituted “at any one time have a total loan balance outstanding” for “receive a total” in Subsec. (a) and substituted “terms” for “repayment” and made technical grammatical change for clarity in Subsec. (e); 1969 act substituted “eligible institutions” for “colleges” in Subsec. (a), clarified loan limit to include “other amounts ... in conformance with applicable federal laws and regulations”, and added provision allowing charge of one-half of 1% per year on loans to be segregated and used for administration of chapter and amended Subsec. (b) re state guarantee of loans when appropriations are insufficient to repay loans under Sec. 10-363(c); P.A. 79-416 amended Subsec. (a) to allow loans to nonresidents who attend or plan to attend eligible institutions; P.A. 81-10 required Connecticut Student Loan Foundation to develop programs consistent with applicable federal law and regulations, increased maximum loan to an individual for any school year from $1,500 to $2,500, raised limit of total outstanding balance from $7,500 to $12,500 per person and increased interest per annum from one-half of 1% to 1% in Subsec. (a); Sec. 10-361 transferred to Sec. 10a-204 in 1983 pursuant to reorganization of higher education system; P.A. 84-381 amended Subsec. (e) adding provisions re adoption of a policy to make loan checks copayable to the borrower and institution and re procedures for any refund which the borrower may be eligible to receive; P.A. 84-390 simplified language of requirements for loan eligibility and extended eligibility to those who receive loans from an eligible lender who transacts business in this state; P.A. 85-613 made technical changes; P.A. 87-306 amended Subsec. (a) to give the board the power to lend money, to delete the specific loan and loan balance limits, to delete provisions re part-time students, to delete the provision that 1% of the loan may be used for administration and substituted that it be an amount deemed reasonable by the board; amended Subsec. (c) to include the power to enter into contracts with eligible lenders and other legal entities and provide that the contracts may provide for loan servicing; added new Subsec. (e) re power to create a subsidiary and renumbered the remaining Subsecs.; deleted provisions in new Subsec. (f) re issuance of loan checks copayable to the borrower and the institution and substituted the Higher Education Act, where applicable for “law”; in Subsec. (g) added the Higher Education Act; and made technical changes; P.A. 94-180 replaced alphabetic with numeric Subdiv. indicators and amended Subdiv. (5) to remove requirement that the state treasurer certify that the Internal Revenue Service has determined that the corporation is not eligible for tax-exempt status before the board can create and operate the corporation through a subsidiary or division, effective July 1, 1994; P.A. 94-245 amended Subsec. (a) to add authority to acquire and sell loans, amended Subsec. (c) to expand the authority to enter into contracts and agreements with additional persons and for additional purposes, inserted new Subsec. (g) concerning the issuance of bonds, notes or other obligations and relettered the former Subsec. as (h), effective June 2, 1994; P.A. 96-271 amended Subdiv. (4) to replace reference to Sec. 33-297 with Sec. 33-663, effective January 1, 1997; P.A. 01-102 amended Subdiv. (1) to add reference to loans upon such terms and conditions as “any rating agency or underwriter” may prescribe and to make technical changes and amended Subdiv. (8) to make a technical change, effective June 6, 2001; P.A. 05-184 amended Subdiv. (1) by removing language re rating agency or underwriter, amended Subdiv. (2) by removing exception re insufficient state appropriations, amended Subdiv. (3) by changing the institutions with which the board may contract with to include those providing for the custody of loans and substituting those providing interest rate exchange agreements for those providing agreements to modify interest fluctuation and amended Subdiv. (6) by adding loans that are financed or serviced by the corporation, effective July 1, 2005; P.A. 07-109 made a technical change in Subdiv. (5) and amended Subdiv. (7) to add language re designation by resolution and re exercise of powers by subsidiary, effective July 1, 2007; P.A. 14-217 added Subdiv. (9) re distribution of excess funds to the Connecticut Health and Educational Facilities Authority, effective July 1, 2014.



Section 10a-204a - Establishment of loan or award program to utilize excess foundation funds.

Section 10a-204a is repealed, effective July 1, 2005.

(P.A. 84-381, S. 3, 12; P.A. 05-184, S. 9.)



Section 10a-204b - Issuance of bonds.

(a) The Connecticut Student Loan Foundation, a nonprofit corporation is authorized from time to time to issue, or to cause a subsidiary created pursuant to subdivision (5) of section 10a-204 to issue, bonds, notes or other obligations in such principal amounts as in the opinion of the corporation shall be necessary to provide sufficient funds for carrying out the purposes set forth in subdivisions (2) and (3) of section 10a-201 including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes or other obligations issued by it, or by such a subsidiary, whether the bonds, notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, notes or other obligations and all other expenditures of the corporation, or of such subsidiary, incident to and necessary or convenient to carry out the purposes set forth in subdivisions (2) and (3) of section 10a-201.

(b) (1) Except as may be otherwise expressly provided by this section or by any resolution adopted by the corporation authorizing the issuance of bonds, notes or other obligations every issue of bonds, notes or other obligations shall be general obligations of the corporation payable out of any moneys or revenues of the corporation subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues, or any specific pool of loans acquired by, the corporation. Any such bonds, notes or other obligations may be additionally secured by a pledge of any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge or assignment of any moneys, income or revenues of the corporation or payable to the corporation from any source.

(2) Except as may be otherwise expressly provided by this section or by any resolution adopted by a subsidiary created pursuant to subdivision (5) of section 10a-204 authorizing the issuance of bonds, notes or other obligations, every issue of bonds, notes or other obligations shall be general obligations of the subsidiary payable out of any moneys or revenues of the subsidiary subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues, or any specific pool of loans acquired by the subsidiary. Any such bonds, notes or other obligations may be additionally secured by a pledge of any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge or assignment of any moneys, income or revenues of the subsidiary or payable to the subsidiary from any source.

(c) Notwithstanding any provision of the general statutes, any bonds, notes or other obligations issued by the corporation or by a subsidiary created pursuant to subdivision (5) of section 10a-204 pursuant to this section shall be fully negotiable within the meaning and for all purposes of title 42a, whether or not the form and character so qualify under the terms thereof, subject only to the provisions of the authorizing resolution. Any such bonds are hereby made securities in which public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, savings and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them, and are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(d) Bonds, notes or other obligations of the corporation shall be authorized by resolution of the corporation. Bonds, notes and other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 shall be authorized by resolution of the subsidiary. Such bonds, notes and other obligations may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal of any such note, not exceeding five years from the date of the original issue of such notes, and, in the case of bonds, not exceeding forty years from the date of the original issue of such bonds bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as the applicable authorizing resolution or resolutions may provide. Any such resolution may delegate to the president of the issuer, acting solely or in combination with any one or more directors, the power to determine any details of the bonds, notes or other obligations authorized by the resolution and to award such bonds, notes or other obligations to purchasers.

(e) Bonds, notes or other obligations of the corporation may be sold at public or private sale at such price or prices as the corporation shall determine. Bonds, notes or other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 may be sold at public or private sale at such price or prices as the subsidiary shall determine.

(f) Bonds, notes or other obligations of the corporation may be refunded and renewed from time to time as may be determined by resolution of the corporation and bonds, notes or other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 may be refunded and renewed from time to time as may be determined by resolution of the subsidiary, provided any such refunding or renewal shall be in conformity with any rights of the holders of the affected bonds, notes or other obligations.

(g) Bonds, notes or other obligations of the corporation issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision of the state other than the corporation or a pledge of the faith and credit of the state or of any such political subdivision, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21 but shall be payable solely from the funds provided for under this section. Bonds, notes or other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision of the state or a pledge of the faith and credit of the state or of any such political subdivision and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21 but shall be payable solely from the funds provided for under this section. All such bonds, notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision of the state shall be obligated to pay the same, that such bonds, notes or other obligations and the interest on such bonds, notes or other obligations shall be payable by the issuer solely from revenues or other funds of the issuer pledged therefor and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision of the state is pledged to the payment of the principal of or the interest on such bonds, notes or other obligations.

(h) Any resolution or resolutions authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in this section and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (1) The pledging and assignment of all or any part of the moneys received by or payable to the issuer, (A) in payment of loans and interest thereon, (B) as guarantee or insurance payments with respect to loans and interest thereon, or (C) otherwise with respect to loans and interest thereon and other moneys received by or payable to the issuer, to secure the payment of any bonds, notes or other obligations or any issues thereof and the interest thereon; (2) the pledging and assignment of all or any part of the assets of the issuer including, but not limited to, loans and the rights to receive payments pursuant to and enforce contracts with respect to loans and interest thereon, to secure the payment of principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the use and disposition of the gross income from, and the payments of principal received by or payable to the issuer on, loans held by or on behalf of the issuer; (4) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (5) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issues thereof and the interest thereon; (6) limitations on the issuance of additional bonds, notes or other obligations, the terms upon which additional bonds, notes or other obligations may be issued and secured and the refunding or purchase of outstanding bonds, notes or other obligations of the issuer; (7) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations of the issuer may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys to be expended by the issuer for operating, administrative or other expenses of the issuer; (9) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the issuer may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations and limiting or abrogating the right of the holders of any bonds, notes or other obligations of the issuer to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (10) a trust agreement by and between the issuer and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the issuer has any rights or interests, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations of the issuer and not otherwise in violation of law, which agreement may provide for the restriction of the rights and remedies of any individual holder of bonds, notes or other obligations of the issuer and which agreement may contain any further provisions which are reasonable and proper to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the issuer, of individual and collective holders of bonds, notes and other obligations of the issuer and the trustee and may further provide that all expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the issuer; (11) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the issuer, or which, in the discretion of the issuer, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (12) the satisfaction of federal requirements; and (13) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(i) Any pledge made by the corporation or by any subsidiary created pursuant to subdivision (5) of section 10a-204 of income, revenues or other property to secure bonds, notes or other obligations of the corporation or to secure bonds, notes or other obligations of such a subsidiary shall be valid and binding from the time the pledge is made. The income, revenue or other property so pledged and thereafter received by or on behalf of the corporation or of the subsidiary, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation or against the subsidiary, as applicable, irrespective of whether such parties have notice thereof. Any such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the corporation or to the subsidiary, as applicable. Notwithstanding any provision of the general statutes, neither possession nor the filing of any financing or continuation statement or other instrument shall be necessary with respect to any such income, revenues or other property to establish or evidence the lien of any such pledge with respect thereto. Neither this section, nor any resolution authorizing bonds, notes or other obligations, nor any trust agreement nor any other instrument by which such a pledge is created need be recorded. Any pledge or lien described by this subsection shall be conclusively deemed to be a pledge or lien described by subdivision (14) of subsection (d) of section 42a-9-109, notwithstanding that the corporation is not, and that any such subsidiary shall not be, either a political subdivision or an agency of the state.

(j) The corporation or any subsidiary created pursuant to subdivision (5) of section 10a-204 is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any loans, or on any bonds, notes or other obligations issued by the corporation or by the subsidiary, as applicable, pursuant to the provisions of this section and, notwithstanding any other provisions of this chapter, to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee or with respect to the origination, servicing, collection and administration of loans, except to the extent that such action would in any way impair or interfere with the ability of the corporation or of the subsidiary, as applicable, to perform and fulfill the terms of any agreement made with the holders of its bonds, notes or other obligations of the corporation or subsidiary.

(k) None of the members of the board of directors of the corporation, or the members of the board of directors of the subsidiary created pursuant to subdivision (5) of section 10a-204 or any person executing bonds, notes or other obligations issued pursuant to this section shall be liable personally on such bonds, notes or other obligations by reason of the issuance thereof. Any resolution authorizing the issuance of bonds, notes or other obligations may provide for the indemnification by the issuer of the members of the board of directors of the corporation or the members of the board of directors of such a subsidiary and of any such person executing such bonds, notes or other obligations with respect to such bonds, notes or other obligations and the issuance thereof.

(l) The corporation and any subsidiary created pursuant to subdivision (5) of section 10a-204 shall have power to purchase, hold and resell bonds, notes or other obligations of the corporation or of any such subsidiary out of any funds available therefor. The issuer of such bonds, notes or other obligations may hold, cancel or resell such bonds, notes or other obligations subject to and in accordance with agreements with holders of its bonds, notes and other obligations.

(m) All moneys received by or on behalf of the corporation or by or on behalf of a subsidiary created pursuant to subdivision (5) of section 10a-204, as applicable, pursuant to or subject to the pledge of any resolution or trust agreement authorized by this section, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in such resolution or trust agreement. Subject to the provisions of any resolution authorizing the issuance of bonds, notes or other obligations, any such moneys may be invested in the Connecticut Short-Term Investment Fund and in such other investments and investment agreements as may be approved by resolution of the issuer. The issuer shall fund borrower fee reductions, interest rate reductions, rebates, loan forgiveness or other borrower benefits allowable under the programs authorized by this chapter in an aggregate annual amount at least equal to the net reduction in program financing cost achieved by the issuer in each year through the issuance of private activity bonds, as defined in section 32-140, taking into account any federal loan program terms and any federal loan program or tax requirements resulting from such financing. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, notes or other obligations issued under the provisions of this section or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, notes or other obligations, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this section or by such resolution or trust agreement to be performed by the issuer or by any officer, employee or agent of the issuer, including the appointment of a receiver to administer any loans or other pledged assets and revenues.

(o) The corporation and any subsidiary created pursuant to subdivision (5) of section 10a-204 is authorized and empowered, from time to time, to issue bonds, notes or other obligations the interest on which, if so designated by resolution of the issuer, shall be includable in the gross income of the holder or holders of such bonds, notes or other obligations under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holder or holders thereof under said Internal Revenue Code; the state hereby consents to such inclusion only for the bonds, notes and other obligations of the corporation or such a subsidiary, as applicable, authorized by this section.

(p) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations, or acquisition or carrying of any investment or program of investment, the corporation or any subsidiary created pursuant to subdivision (5) of section 10a-204 may enter into any contract with any financial institution having a rating of at least “A”, or into any contract secured by security so rated, which the issuer determines to be necessary or appropriate to place the obligation or investment of the issuer, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate cash flow or other basis desired by the issuer.

(q) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subsection (p) of this section, the corporation or any subsidiary created pursuant to subdivision (5) of section 10a-204 may enter into credit enhancement or liquidity agreements, with payment, interest rate, security, default, remedy and other terms and conditions as the issuer determines.

(r) The state covenants with the purchasers and all other subsequent owners and transferees of bonds, notes or other obligations issued by the corporation or by any subsidiary created pursuant to subdivision (5) of section 10a-204 pursuant to this section, in consideration of the acceptance of and payment for the bonds, notes or other obligations, until the bonds, notes or other obligations, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of the owners, are fully met and discharged or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the issuer with or for the benefit of such owners, that the state: (1) Will not create or cause to be created any lien or charge on the assets or revenues pledged to secure such bonds, notes or other obligations, other than a lien or pledge created thereon pursuant to this section; (2) will not in any way impair the rights, exemptions or remedies of the owners; and (3) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the issuer to take such action as may be necessary to fulfill the terms of the resolution authorizing the issuance of the bonds, notes or other obligations; provided nothing in this section shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter this chapter if and when adequate provision shall be made by law for the protection of the holders of outstanding bonds, notes or other obligations, pursuant to the resolution under which the bonds, notes or other obligations are issued. The state further covenants with the purchasers and all subsequent owners and transferees of bonds, notes or other obligations issued by the corporation or by such a subsidiary pursuant to this section, in consideration of the acceptance of and payment for the bonds, notes or other obligations that, notwithstanding any provision of title 12, the bonds, notes or other obligations shall be free at all times from taxes levied by any municipality or political subdivision or special district having taxing powers of the state, and the principal and interest of any bonds, notes or other obligations issued under the provisions of this section, the transfer of such bonds, notes or other obligations and the income from such bonds, notes or other obligations, including any profit on the sale or transfer of such bonds, notes or other obligations, shall at all times be exempt from any taxation by the state or under its authority, except for estate or succession taxes. The issuer is authorized to include covenants of the state provided for in this subsection, as a contract of the state, in any agreement with the owners of any bonds, notes or other obligations, in any credit facility or reimbursement agreement with respect to the bonds, notes or other obligations and in any agreement authorized by subsection (p) or (q) of this section.

(s) The provisions of this section shall be deemed to provide a complete, additional and alternative method for the actions and the things authorized thereby and shall be regarded as supplemental and additional to powers granted by other laws; the issuance of bonds, notes or other obligations under the provisions of this section need not comply with the requirements of any law applicable to the issuance of bonds, notes or other obligations. This section, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to affect its purpose. None of the powers granted to the corporation or to any subsidiary created pursuant to subdivision (5) of section 10a-204 under the provisions of this section shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the state, and the exercise thereof shall not cause the corporation or any such subsidiary to be construed to be an agency within the scope of chapter 54 or a department, institution or agency of the state.

(t) Notwithstanding the provisions of subsections (a) to (s), inclusive, of this section, any subsidiary created by a corporation pursuant to subdivision (5) of section 10a-204 may issue bonds, notes or other obligations to refund corporation bonds if approved by resolution of the subsidiary, and the corporation may issue bonds, notes or other obligations to refund subsidiary bonds, if approved by resolution of the corporation. No bond, note or other obligation issued by any such subsidiary shall constitute a debt or liability of the corporation, except as may be designated by resolution of the corporation, or of any other subsidiary created pursuant to subdivision (5) of section 10a-204 except as may be designated by resolution of such other subsidiary. No bond, note or other obligation of the corporation shall constitute a debt or liability of a subsidiary, except as may be designated by resolution of such subsidiary. Any subsidiary created for the purpose of financing student loans originated pursuant to Title IV, Part B of the Higher Education Act of 1965, as from time to time amended, through the issuance of bonds, notes or other obligations that bear interest that may be excludable from the gross income of the holder or holders of such bonds, notes or other obligations under the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be conclusively deemed to have been organized at the request of the state for purposes of Section 150(d)(2) of said Internal Revenue Code.

(u) Notwithstanding the provisions of this section, no subsidiary created pursuant to subdivision (5) of section 10a-204, other than a nonprofit subsidiary, shall be authorized to issue bonds, notes or other obligations pursuant to this section, provided this subsection shall not be deemed to preclude the incurrence of debt, other than through the public issuance of bonds, notes or obligations, by a for-profit subsidiary to provide sufficient funds for carrying out the provisions of subdivision (3) of section 10a-201.

(P.A. 94-245, S. 40, 46; P.A. 01-102, S. 3, 4, 7; May Sp. Sess. P.A. 04-2, S. 65; P.A. 05-184, S. 4; P.A. 06-196, S. 80; P.A. 07-109, S. 4.)

History: P.A. 94-245 effective June 2, 1994, (Revisor's note: The references in Subsec. (a) to “Title 4 Part B of the Higher Education Act of 1965” were changed editorially by the Revisors to “Title IV, Part B....” for consistency with other statutory references); P.A. 01-102 amended Subsec. (a) to remove language specifying that board's authority relates to loans originating “pursuant to Title IV, Part B of the Higher Education Act of 1965, 20 USC 1071 et seq.” and amended Subsec. (r) to make technical changes, effective June 6, 2001; May Sp. Sess. P.A. 04-2 amended Subsec. (i) to specify that pledges made by the corporation governed by subsection are those to secure bonds, notes or other obligations of the corporation, added provision re priority of liens and provided that pledge or lien described by subsection shall be conclusively deemed a pledge or lien described by Sec. 42a-9-109(d)(14), effective May 12, 2004, and applicable to any pledge, lien or security interest of the corporation in existence on October 1, 2003, or created after that date; P.A. 05-184 amended Subsec. (a) by substituting references to Subsecs. (3) and (4) with references to Subdivs. (2) and (3) of Sec. 10a-201, amended Subsec. (b) by eliminating language re the limitation in the subsection and by adding references to assignment and payable to the corporation, made technical changes in Subsecs. (c), (g), (o), (p), (q), (r) and (s), amended Subsec. (d) by increasing from 30 to 40 years the period from the original issue of the bonds, amended Subsec. (h) by redesignating existing clauses (i) to (xiii) as Subdivs. (1) to (13) and by permitting resolutions to contain provisions concerning moneys payable to the corporation and the assignment of assets of the corporation, amended Subsec. (m) by including moneys received on behalf of the corporation or subject to the pledge of resolution or trust agreement, amended Subsec. (p) by replacing a rating of at least AA with a rating of at least A, and amended Subsec. (r) by redesignating existing clauses (i) to (iii) as Subdivs. (1) to (3), effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 07-109 amended Subsecs. (a), (e), (o) and (s) to add language re subsidiary, amended Subsec. (b) to make technical changes, designate existing language as Subdiv. (1) and add Subdiv. (2) re subsidiary, amended Subsecs. (c), (d), (f), (g) and (i) to (l) to make technical changes and add language re subsidiary, amended Subsec. (h) to replace “corporation” with “issuer” and make technical changes, amended Subsec. (m) to add language re subsidiary and re borrower benefits, amended Subsec. (n) to replace “corporation” with “issuer” and add language re pledged assets and revenues, amended Subsecs. (p) and (q) to replace “corporation” with “issuer” and add language re subsidiary, amended Subsec. (r) to make technical changes, replace “corporation” with “issuer”, and add language re subsidiary and re subsequent owners and transferees, added Subsec. (t) re issuance and character of bonds, notes or other obligations and added Subsec. (u) limiting or prohibiting certain subsidiaries from issuing bonds, notes or other obligations, effective July 1, 2007.



Section 10a-205 - (Formerly Sec. 10-362). Maximum interest on loans. Maintenance of funds.

(a) Any loan made or guaranteed by the corporation shall bear simple interest at a rate not in excess of the rate provided in Title IV, Part B of the Higher Education Act of 1965, where applicable. Loans not governed by Title IV, Part B of said act shall bear simple interest at a rate that is in compliance with state or federal consumer lending laws, where appropriate. Such loans may bear an interest rate that is in accordance with the rate that may be charged by an institution of higher education that offers loans pursuant to subdivision (8) of section 37-9.

(b) In the case of loans made by the corporation, the rate of simple interest charged to the borrower and the term of the loan shall be at the discretion of the board but shall not exceed the rate or term provided by the provisions of Title IV, Part B of the Higher Education Act of 1965, where applicable. Loans not governed by Title IV, Part B of said act shall bear simple interest at a rate and shall have a term that is in compliance with state or federal consumer lending laws, where appropriate. Such loans may bear an interest rate that is in accordance with the rate that may be charged by an institution of higher education that offers loans pursuant to subdivision (8) of section 37-9.

(c) The corporation shall at all times maintain its funds in accordance with the requirements set forth in Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 5; 1967, P.A. 3, S. 7, 8, 9; 1969, P.A. 660, S. 6; P.A. 87-306, S. 5; P.A. 90-129, S. 1, 4; P.A. 05-184, S. 5.)

History: 1967 act amended Subsec. (b) to increase maximum interest from 3% to 6%, amended Subsec. (c) to delete provisions re payment by corporation of one-half of interest and additional interest determined by board on behalf of the borrower, and amended Subsec. (d) to clarify what funds constitute guarantee reserve fund; 1969 act amended Subsecs. (a) to (c) to increase interest rate limit from 6% to 7% or to higher rate if necessary to conform with federal laws or regulations; Sec. 10-362 transferred to Sec. 10a-205 in 1983 pursuant to reorganization of higher education system; P.A. 87-306 provided that the rate of simple interest in Subsecs. (a) and (b) and the term of the loan in Subsec. (b) not be in excess of the rate or term provided in the Higher Education Act of 1965, where applicable; deleted Subsec. (c) re when the borrower shall pay the interest accruing on a loan guaranteed by the corporation and renumbered the remaining Subsec. accordingly; P.A. 90-129 changed the name of the guarantee reserve fund to the restricted fund; P.A. 05-184 added language re loans not governed by Title IV, Part B of the Higher Education Act of 1965, in Subsecs. (a) and (b) and replaced former provisions of Subsec. (c) re restricted fund with requirement that funds be maintained in accordance with Title IV, Part B of the Higher Education Act of 1965, where applicable, effective July 1, 2005.



Section 10a-206 - (Formerly Sec. 10-363). Repayment of loans.

(a) The terms and conditions of any loan made or guaranteed by the corporation in accordance with the provisions of Title IV, Part B of the Higher Education Act of 1965 shall be governed by the provisions of Title IV, Part B of the Higher Education Act of 1965. The terms and conditions of any other loan made, guaranteed or serviced by the corporation shall be determined by the board in a manner consistent with the provisions of this chapter.

(b) Notwithstanding anything to the contrary provided in this section, the corporation may make or guarantee a loan under terms and conditions with respect to repayment which are more lenient or more restrictive as to the borrower than those prescribed by this section if the board determines that such action on its part conforms to Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 6; 1967, P.A. 3, S. 10; 1969, P.A. 660, S. 7; P.A. 73-180, S. 3, 4; P.A. 79-416, S. 3, 4; 79-430, S. 1, 2; P.A. 81-13, S. 1, 2; P.A. 87-306, S. 6; P.A. 01-102, S. 5, 7; P.A. 05-184, S. 6; P.A. 06-196, S. 81.)

History: 1967 act amended Subsec. (a) to change initial date for commencement of repayment when program terminated from three to nine months after termination, to replace requirement that person who becomes nonresident begin repayment after three months with provision that repayment commences at same time as if residency were retained and revised repayment schedule and amounts of loans involved, amended Subsec. (b) to prohibit denial of $1,000 loan in cases of demonstrated need, and amended Subsec. (d) to specify that regulations made by corporation itself determine assumption of part of debt by corporation and made subsection specifically applicable to borrowers qualifying for interest benefits under Federal Higher Education Act of l965; 1969 act replaced provisions in Subsec. (a) detailing repayment schedules ranging from 4 to 10 years based on amount of loan with more general statement and required minimum yearly payments of at least $360 or the balance due, deleted former Subsec. (b) re uses to which loans required to be put, relettering remaining subsections accordingly, deleted special provisions re medical students and persons on active duty in armed forces (formerly in former Subsec. (c)) and deleted provisions limiting 10% repayment by corporations of tuition and academic fees and provisions allowing 20% repayment (formerly in former Subsec. (d)); P.A. 73-180 clarified applicability of criteria re federal interest benefits in Subsec. (c); P.A. 79-416 limited 10% repayments in Subsec. (c) to borrowers who are residents at the time of application; P.A. 79-430 changed Subsec. (c) so that 10% repayment made to borrower at close of repayment period rather than to lending institution, effective with respect to loans applied for for academic periods on or after July 1, 1979; P.A. 81-13 amended Subsec. (b) authorizing the Connecticut Student Loan Foundation to modify terms of repayment for loans, if such modifications conform with applicable federal laws and regulations; Sec. 10-363 transferred to Sec. 10a-206 in 1983 pursuant to reorganization of higher education system; P.A. 87-306 amended Subsec. (a) to replace the specific requirements for the terms and conditions of loans with a reference to the provisions of the Higher Education Act of 1965 for loans made or guaranteed in accordance with that act and with terms and conditions determined by the board for loans made, guaranteed or serviced by the corporation; P.A. 01-102 amended Subsec. (b) to replace general reference to federal laws and regulations with specific reference to the Higher Education Act of 1965 and to eliminate provision allowing more lenient or restrictive terms or conditions if the board determines that the action is justified by special circumstances and is consistent with the general objectives of the corporation, effective June 6, 2001; P.A. 05-184 deleted former Subsec. (c) re loan forgiveness for an obsolete loan program for which loans were applied for before July 1, 1979, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 10a-206a - Borrower in default on loan to have amount in default applied as reduction of any amount payable by the state to such borrower. Certain exceptions.

Upon notification to the Comptroller by the Connecticut Student Loan Foundation that any borrower under this chapter is in default on one or more installments of a loan made or guaranteed by the corporation under this chapter, including any interest related thereto, the Comptroller shall withhold any order upon the Treasurer for payment of any amount payable by the state to such borrower, unless the amount so payable is reduced by the amount of such indebtedness, provided any such amount payable by the state shall not be so reduced if (1) such amount payable is a payment of salary or wages, or any payment in lieu of or in addition to such salary or wages, to a state employee, (2) such taxes, penalties and interest have been fixed by the Commissioner of Revenue Services pursuant to a request within the time allowed under title 12 to correct the amount thereof, or (3) such taxes, penalties and interest have been determined by said commissioner to be due and such determination is the subject of an appeal pending before any court in this state. The Comptroller shall promptly notify the corporation of any payment reduced under the provisions of this section and shall promptly forward the amount of said reduction to the Connecticut Student Loan Foundation.

(P.A. 85-423, S. 2, 3; P.A. 86-403, S. 21, 132; P.A. 96-180, S. 16, 166; P.A. 00-220, S. 28, 43.)

History: P.A. 86-403 made technical changes; P.A. 96-180 made a technical change in Subdiv. (2) to specifically name Commissioner of Revenue Services, effective June 3, 1996; P.A. 00-220 added requirement for the Comptroller to promptly forward the amount of any payment reduction to the Connecticut Student Loan Foundation, effective July 1, 2000.



Section 10a-207 - (Formerly Sec. 10-364). Disability of minority not to disqualify for loan.

Any person otherwise qualifying for a loan made or guaranteed by the corporation shall not be disqualified by reason of his being under the age of eighteen years and for the purpose of applying for, receiving and repaying such a loan any such person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges and obligations of a person of full age, with respect thereto.

(February, 1965, P.A. 491, S. 7; 1967, P.A. 3, S. 11; 1972, P.A. 127, S. 11.)

History: 1967 act simplified language for clarity; 1972 act changed age of majority from 21 to 18; Sec. 10-364 transferred to Sec. 10a-207 in 1983 pursuant to reorganization of higher education system.



Section 10a-208 - (Formerly Sec. 10-365). Contributions to corporation.

Notwithstanding the provisions of any general statute or special act or the provisions of any certificate of incorporation, charter or other articles of organization, all domestic corporations or associations organized for the purpose of carrying on business in this state and any person are hereby authorized to make contributions to the Connecticut Student Loan Foundation and such contributions shall be allowed as deductions in computing the net taxable income of any such person, corporation or association for purposes of any income or franchise tax imposed by the state.

(February, 1965, P.A. 491, S. 8; 1967, P.A. 3, S. 12.)

History: 1967 act substituted Connecticut Student Loan Foundation for Connecticut Foundation for Assistance to Higher Education; Sec. 10-365 transferred to Sec. 10a-208 in 1983 pursuant to reorganization of higher education system.



Section 10a-209 - (Formerly Sec. 10-366). Tax exemption.

The property, income, obligations and activities of the Connecticut Student Loan Foundation shall be exempt from all taxes and assessments by the state or any political subdivision thereof.

(February, 1965, P.A. 491, S. 9; 1967, P.A. 3, S. 13.)

History: 1967 act substituted Connecticut Student Loan Foundation for Connecticut Foundation for Assistance to Higher Education; Sec. 10-366 transferred to Sec. 10a-209 in 1983 pursuant to reorganization of higher education system.



Section 10a-210 - (Formerly Sec. 10-367). Annual report; content. Review of operating budget.

(a) The corporation shall make an annual report, on or before December thirty-first for the fiscal year ending September thirtieth, of its condition to the Governor, as provided in section 4-60, to the Board of Regents for Higher Education and to the General Assembly. The report shall include, in addition to the corporation's financial statement, a copy of the report that the corporation submits annually to the United States Department of Education.

(b) The board shall review, at least once during each calendar quarter, the actual operating budget of the corporation to ensure that revenues and expenditures are remaining within annual budget projections.

(February, 1965, P.A. 491, S. 10; 1969, P.A. 660, S. 8; P.A. 77-124; 77-573, S. 24, 30; P.A. 83-587, S. 25, 96; P.A. 84-381, S. 4, 12; P.A. 85-302, S. 2, 3; P.A. 00-220, S. 29, 43; P.A. 05-184, S. 7; P.A. 11-48, S. 285.)

History: 1969 act changed report deadline from July first to September first; P.A. 77-124 deleted provision making corporation subject to banking commissioner, although not deemed a banking organization; P.A. 77-573 replaced commission for higher education with board of higher education; Sec. 10-367 transferred to Sec. 10a-210 in 1983 pursuant to reorganization of higher education system; P.A. 83-587 replaced board of higher education with board of governors in Subsec. (a); P.A. 84-381 amended Subsec. (a) to require that annual report include a statement of the financial condition and a description of the organization and to delete requirement that reports be made to general assembly only in odd-numbered years, added new Subsec. (b) re review of operating budget, added new Subsec. (c) re review of default rates and relettered former Subsec. (b) as Subsec. (d); P.A. 85-302 deleted former Subsec. (c) authorizing removal of lenders from loan guaranty eligibility list for excessive default rates, relettering former Subsec. (d) accordingly; P.A. 00-220 amended Subsec. (a) to change the date for the annual report, effective July 1, 2000; P.A. 05-184 amended Subsec. (a) by substituting requirement re including as part of the annual report a copy of the report submitted to the United States Department of Education for requirement re including a description of the organization, amended Subsec. (b) by adding reference to revenues and deleted former Subsec. (c) re administration of loans made before July 1, 1965, effective July 1, 2005; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-211 - (Formerly Sec. 10-368). Termination of corporation.

The corporation and its corporate existence shall continue until terminated by law upon a finding that there no longer exists any need for such a corporation; provided no such law shall take effect as long as the corporation shall have bonds, notes or other obligations outstanding. For the purpose of this section, any appropriation or advance made to the corporation by the state, which has not been repaid, shall not be deemed to be an outstanding obligation of the corporation. Upon the dissolution of the corporation or the cessation of its activities, all the assets, property and moneys of such corporation shall be paid over, upon dissolution, to the respective undergraduate scholarship funds of higher educational institutions located in Connecticut, gifts to which are deductible or exempt from income, estate and succession taxation as more specifically described in Sections 170(c)(2), 501(c)(3) and 2055(a)(2) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and section 12-347, in such proportions as a majority of the board shall in its absolute discretion determine.

(February, 1965, P.A. 491, S. 11; P.A. 89-211, S. 18; P.A. 05-184, S. 8; P.A. 06-196, S. 82.)

History: Sec. 10-368 transferred to Sec. 10a-211 in 1983 pursuant to reorganization of higher education system; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 05-211 added references to bonds and to assets and eliminated provision requiring that upon dissolution all assets, property and moneys shall be vested in the General Fund, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10a-212 - (Formerly Sec. 10-368a). False statement or misrepresentation. Financial information.

(a) Any person who, by means of an intentionally false statement or misrepresentation, obtains, or attempts to obtain, or aids or abets any person to obtain, any loan or guaranty thereof under the provisions of this chapter, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(b) The corporation may require such financial information as it deems necessary to substantiate the information contained in the application for assistance under this chapter. No provision of the general statutes shall be construed as prohibiting the disclosure, to the corporation or to a lender of any student loan guaranteed by the corporation, of the names or addresses of students or former students who received such loans.

(1967, P.A. 3, S. 14; P.A. 80-481.)

History: P.A. 80-481 divided section into subsections and added provision re disclosure of names or addresses of former recipients of loans; Sec. 10-368a transferred to Sec. 10a-212 in 1983 pursuant to reorganization of higher education system.



Section 10a-213 to 10a-215 - (Formerly Secs. 10-368b to 10-368d). Unrestricted and restricted funds. Bond issue. General obligation bonds.

Sections 10a-213 to 10a-215, inclusive, are repealed, effective July 1, 2005.

(1967, P.A. 3, S. 15–17; P.A. 75-423, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 78-236, S. 5, 20; S.A. 79-95, S. 106, 109; S.A. 80-41, S. 62, 68; P.A. 90-129, S. 2–4; P.A. 94-245, S. 15, 46; P.A. 05-184, S. 9.)



Section 10a-216 - (Formerly Sec. 10-368e). Student Loan Foundation to succeed to rights and duties.

The Connecticut Student Loan Foundation shall succeed to all the powers, rights, duties and obligations pertaining, on March 31, 1967, to the Connecticut Foundation for Financial Assistance to Higher Education.

(1967, P.A. 3, S. 18.)

History: Sec. 10-368e transferred to Sec. 10a-216 in 1983 pursuant to reorganization of higher education system.






Chapter 187b - Connecticut Higher Education Supplemental Loan Authority

Section 10a-221 - Declaration of policy.

It is declared that, for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youths be given the fullest opportunity to learn and to develop their intellectual capacity and skills. It is recognized that costs connected with collegiate education are increasingly burdensome and that it is essential that students attending institutions for higher education, and parents and others responsible for paying the costs thereof, be provided with lower cost financial assistance in order to help such students to achieve higher levels of learning and development of their intellectual capacity and skills. It is also recognized that Connecticut institutions for higher education should be provided with appropriate additional means to assist qualified students financially to achieve the required levels of learning and development of their intellectual capacity and skills. It is the purpose of this chapter and policy of the state to provide a measure of financial assistance to students in or from the state, their parents and others responsible for the costs of their education and an alternative method to enable Connecticut institutions for higher education to assist qualified students to attend such institutions, all to the public benefit and good, to the extent and manner provided herein.

(P.A. 82-313, S. 1, 28; P.A. 87-295, S. 1, 8; P.A. 06-196, S. 83.)

History: P.A. 87-295 provided that it is essential that students attending all institutions for higher education, rather than only institutions in the state be provided with lower cost financial assistance, added that the purpose of the chapter be to provide financial assistance to students from, as well as in, the state and made technical changes; P.A. 06-196 made technical changes effective June 7, 2006.



Section 10a-222 - Short title.

This chapter may be referred to and cited as the “Connecticut Higher Education Supplemental Loan Authority Act”.

(P.A. 82-313, S. 2, 28.)



Section 10a-223 - Definitions.

In this chapter, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:

(1) “Authority” means the Connecticut Higher Education Supplemental Loan Authority constituted as a subsidiary of the Connecticut Health and Educational Facilities Authority as provided in section 10a-179a;

(2) “Authorized officer” means an employee of the Connecticut Health and Educational Facilities Authority or of the authority who is authorized by the board of directors of the authority to execute and deliver documents and papers and to act in the name of and on behalf of the authority;

(3) “Authority loans” means education loans by the authority, or loans by the authority from the proceeds of bonds for the purpose of funding education loans;

(4) “Board” means the board of directors of the authority;

(5) “Bonds” or “revenue bonds” means revenue bonds or notes of the authority issued under the provisions of this chapter, including revenue refunding bonds or notes;

(6) “Bond resolution” means the resolution or resolutions of the authority and the trust agreement, if any, authorizing the issuance of and providing for the terms and conditions applicable to bonds;

(7) “Borrower” means (A) an individual who has an outstanding loan from the authority, (B) an individual who attends a Connecticut institution for higher education or currently resides in the state, and has received or agreed to pay an education loan, or (C) any parent who has received or agreed to pay an education loan on behalf of an individual who attends a Connecticut institution for higher education or currently resides in the state;

(8) “Connecticut Health and Educational Facilities Authority” means the quasi-public authority established pursuant to section 10a-179;

(9) “Connecticut institution for higher education” means an institution for higher education within the state;

(10) “Default insurance” means insurance insuring education loans, authority loans or bonds against default;

(11) “Default reserve fund” means a fund established pursuant to a bond resolution for the purpose of securing education loans, authority loans or bonds;

(12) “Education loan” means a loan which is made to a student in or from the state or a parent of such student to finance attendance at an institution for higher education or to a borrower to refinance one or more eligible loans;

(13) “Loan funding deposit” means moneys or other property deposited by a Connecticut institution for higher education with the authority, a guarantor or a trustee for the purpose of (A) providing security for bonds, (B) funding a default reserve fund, (C) acquiring default insurance, or (D) defraying costs of the authority, such moneys or properties to be in such amounts as deemed necessary by the authority or guarantor as a condition for such institution’s participation in the authority’s programs;

(14) “Institution for higher education” means a degree-granting educational institution within the United States authorized by applicable law to provide a program of education beyond the high school level and (A) described in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and exempt from taxation under Section 501(a) of said code with respect to a trade or business carried on by such institution which is not an unrelated trade or business, determined by applying Section 513(a) of said code to such organization or a foundation established for its benefit, or (B) exempt from taxation under said code as a governmental unit;

(15) “Participating institution for higher education” means a Connecticut institution for higher education which, pursuant to the provisions of this chapter, undertakes the financing directly or indirectly of education loans as provided in this chapter;

(16) “Parent” means any parent, legal guardian or sponsor of a student at an institution for higher education;

(17) “Education loan series portfolio” means all education loans made by the authority or by or on behalf of a specific participating institution for higher education which are funded from the proceeds of a related specific bond issue of the authority;

(18) “Education assistance program” means a program to assist in financing the costs of education through education loans or education grants, or both;

(19) “Education grant” means a grant, scholarship, fellowship or other nonrepayable assistance awarded by the authority to a student currently residing in the state to finance the attendance of the student at a Connecticut institution for higher education, or a grant, scholarship, fellowship or other nonrepayable assistance awarded by or on behalf of a Connecticut institution for higher education from the proceeds of funds provided by the authority to a student from the state to finance the student’s attendance at such institution; and

(20) “Eligible loan” means any loan that is in repayment that was (A) made by the authority, or (B) made to a borrower by any other private or governmental lender to finance attendance at an institution for higher education.

(P.A. 82-313, S. 3, 28; P.A. 87-295, S. 2, 8; P.A. 89-211, S. 19; P.A. 91-210, S. 1, 5; P.A. 93-96, S. 1; P.A. 12-149, S. 6; P.A. 13-261, S. 6; P.A. 15-200, S. 1.)

History: P.A. 87-295 included “education loans by the authority” in the definition of “authority loans”; added new Subsec. (f) defining “Connecticut institution for higher education” and renumbered the remaining Subsecs.; redefined “education loan” to include loans made by the authority; redefined “institution for higher education” to mean an institution in the United States rather than one in the state; redefined “participating institution for higher education” to mean a Connecticut institution; redefined “education loan series portfolio” to include loans made by the authority; and made technical changes; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-210 amended Subsec. (k) to reflect changes in the definitions in the Internal Revenue Code of 1986; P.A. 93-96 made a technical amendment to Subsec. (k), defining “institution for higher education”; P.A. 12-149 redesignated Subdiv. (a) as Subdiv. (1) and amended same to redefine “authority”, added Subdiv. (2) defining “authorized officer”, redesignated Subdiv. (b) as Subdiv. (3), added Subdiv. (4) defining “board”, redesignated Subdivs. (c) to (e) as Subdivs. (5) to (7), added Subdiv. (8) defining “Connecticut Health and Educational Facilities Authority” and redesignated Subdivs. (f) to (n) as Subdivs. (9) to (17), effective July 1, 2012; P.A. 13-261 amended Subdiv. (1) to make a technical change, effective July 11, 2013; P.A. 15-200 redefined “borrower” in Subdiv. (7), redefined “education loan” in Subdiv. (12), added Subdiv. (18) defining “education assistance program”, added Subdiv. (19) defining “education grant” and added Subdiv. (20) defining “eligible loan”, effective July 1, 2015.



Section 10a-224 - Executive director and board of directors of authority. Continuation of authority. Liability and indemnification.

(a) The executive director of the Connecticut Higher Education Supplemental Loan Authority shall supervise the administrative affairs and technical activities of the authority in accordance with the directives of the board. The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director or another authorized officer may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(b) (1) Five members of the board shall constitute a quorum. The affirmative vote of five of the members of the board shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum of members to exercise all the rights and perform all the duties of the board. Any action taken by the board under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. (2) The board of directors may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(c) Before the issuance of any bonds or notes under the provisions of this chapter, the chairman and vice-chairman of the board of directors, the executive director and any other member of the board authorized by resolution of the board to handle funds or sign checks of the authority and any other authorized officer shall execute a surety bond in the penal sum of fifty thousand dollars, or in lieu thereof the chairman shall obtain a blanket position bond covering the executive director and every member of the board and other employee or authorized officer of the authority in the penal sum of fifty thousand dollars. Each such bond shall be conditioned upon the faithful performance of the duties of the principal or the members, executive director and other authorized officers or employees, as the case may be, shall be executed by a surety company authorized to transact business in the state as surety, and shall be filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(d) The members of the board shall receive no compensation for the performance of their duties hereunder but each such member shall be paid the necessary expenses incurred by such member while engaged in the performance of such duties.

(e) (1) No member of the board or officer, agent or employee of the authority shall, directly or indirectly, have any financial interest in any participating institution for higher education or in any corporation, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity contracting with the authority. Any individual who violates the provisions of this subsection shall be fined not less than fifty dollars or more than one thousand dollars or imprisoned not more than thirty days, or both.

(2) Notwithstanding the provisions of subdivision (1) of this subsection or the provisions of any other law, it shall not be or constitute a conflict of interest or violation of the provisions of said subdivision or the provisions of any other law for a trustee, director, officer or employee of a participating institution of higher education or for a person having the required favorable reputation for skill, knowledge and experience in state and municipal finance or for a person having the required favorable reputation for skill, knowledge and experience in the higher education loan finance field to serve as a member of the board; provided, in each case to which the provisions of this subdivision are applicable, such trustee, director, officer or employee of such participating institution of higher education abstains from discussion, deliberation, action and vote by the board in specific respect to any undertaking pursuant to this chapter in which such participating institution of higher education has a direct interest separate from the interests of all of the participating institutions generally, or such person having the required favorable reputation for skill, knowledge and experience in state and municipal finance abstains from discussion, deliberation, action and vote by the board in specific respect to any sale, purchase or ownership of bonds of the authority in which the investment banking firm or insurance company or bank of which such person is a partner, officer or employee has or may have a current or future interest, or such person having the required favorable reputation for skill, knowledge and experience in the higher education loan finance field abstains from discussion, deliberation, action and vote by the board in specific respect to any action of the authority in which any partnership, firm, joint venture, sole proprietorship or corporation of which such person is an owner, venturer, participant, partner, officer or employee has or may have a current or future interest.

(f) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority's staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(g) The authority shall continue as long as it shall have bonds or other obligations outstanding and until its existence is terminated by law. Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(h) The provisions of section 1-125, subsection (f) of section 10a-230 and this subsection shall apply to any officer, director or employee of the Connecticut Health and Educational Facilities Authority appointed as a director of the authority and to any employee of the Connecticut Health and Educational Facilities Authority who is an authorized officer of the authority. Any such person shall not be personally liable for the debts, obligations or liabilities of the authority as provided in said section 1-125. The authority shall, and the Connecticut Health and Educational Facilities Authority may, provide for the indemnification to protect, save harmless and indemnify such officer, director or employee of the Connecticut Health and Educational Facilities Authority as provided by said section 1-125.

(P.A. 82-313, S. 4, 28; P.A. 87-295, S. 3, 8; P.A. 88-266, S. 24, 46; May Sp. Sess. P.A. 04-2, S. 59; P.A. 07-108, S. 1; P.A. 11-48, S. 285; P.A. 12-80, S. 160; 12-149, S. 7.)

History: P.A. 87-295 in Subsec. (a) added the commissioner of higher education as a member of the authority and provided that he may designate a deputy or staff member to represent him, in Subsec. (d) increased the number of members required for a quorum from four to five, inserted “Connecticut” before institutions for higher education, expanded the provisions of Subsec. (g)(1), and made technical changes; P.A. 88-266 amended Subsec. (a) by specifying that authority is a political subdivision of the state and performs a governmental function and requiring powers of the authority to be vested in and exercised by a board of directors, amended Subsec. (b) to require chairperson of board to be appointed by governor with advice and consent of general assembly, amended Subsec. (c) to require executive director to supervise administrative affairs and technical activities of the authority, designated existing provisions of Subsec. (d) as Subdiv. (1) and added Subdiv. (2) re delegation of board powers and duties, amended references to board and authority in Subsecs. (a) to (g), inclusive, and added Subsec. (h) requiring board to adopt written procedures and Subsec. (i) re existence and termination of the authority. May Sp. Sess. P.A. 04-2 amended Subsec. (a) to add provision re appointment of “active or retired” trustees, directors, officers or employees of institutions for higher education to the board of directors, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date; P.A. 07-108 amended Subsec. (a) to delete restriction against more than one appointed member from a constituent unit, effective July 1, 2007; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 12-80 amended Subsec. (g)(1) to rephrase penalty provision and replace maximum term of imprisonment of “one month” with “thirty days”; P.A. 12-149 deleted former Subsecs. (a) and (b) re creation of the authority and appointment of chairperson, executive director and assistant executive director and election of members of board of directors, redesignated existing Subsec. (c) as Subsec. (a) and amended same by making a technical change and replacing “assistant executive director or other person” with “another authorized officer”, redesignated existing Subsecs. (d) and (e) as Subsecs. (b) and (c), amended redesignated Subsec. (c) to add references to authorized officers, redesignated existing Subsecs. (f) and (g) as Subsecs. (d) and (e), amended redesignated Subsec. (e)(2) to make a technical change, redesignated existing Subsecs. (h) and (i) as Subsecs. (f) and (g) and added new Subsec. (h) re application of provisions of Sec. 1-125, Sec. 10a-230(f) and Subsec. to any officer, director or employee of the authority appointed as a director and to any employee of the authority who is an authorized officer, effective July 1, 2012.

Cited. 230 C. 24.



Section 10a-225 - Powers of authority. Use of authority loans and grants. Reduction of principal and interest owed by participating institutions. Master promissory notes.

(a) The purpose of the authority shall be to assist borrowers and Connecticut institutions for higher education in the financing and refinancing of the costs of education and for this purpose the authority is authorized and empowered:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at pleasure.

(3) To maintain an office at such place or places in the state as it may designate.

(4) To sue and be sued in its own name, plead and be impleaded.

(5) To establish criteria and guidelines for education assistance programs. Such criteria and guidelines shall include such eligibility standards for students and borrowers as the authority shall determine are necessary or desirable in order to effectuate the purposes of this chapter, including the following: (A) Each student and borrower shall satisfy such financial qualifications as the authority shall establish to effectuate the purposes of this chapter, and (B) each student and borrower shall submit to the student’s institution for higher education or to the authority, as the authority may determine, such information as may be required by the authority.

(6) To establish specific criteria governing (A) the eligibility of Connecticut institutions for higher education to participate in its programs, (B) the making of authority loans, education grants and education loans, (C) provisions for default, (D) the establishment of default reserve funds, (E) the purchase of default insurance, (F) the provision by such institutions of prudent debt service reserves, (G) the furnishing by Connecticut institutions for higher education and others of such additional guarantees of the education loans, authority loans or the bonds as the authority shall determine, and (H) any procedures for allocating authority loans and education grants among Connecticut institutions for higher education eligible for the programs of the authority in order to effectuate the purpose of this chapter. All such criteria shall be established to assure the marketability of the bonds and the adequacy of the security for the bonds. The criteria governing the eligibility of Connecticut institutions for higher education shall include limitations upon the principal amounts and the terms of education loans, the amounts and terms of education grants and qualifications and characteristics of borrowers and grant recipients.

(7) To establish guidelines, criteria and procedures not in conflict with existing statutes with respect to authority loans, education grants, education loans and education loan series portfolios. Such guidelines, criteria and procedures shall not be construed as regulations within the scope of chapter 54.

(8) To receive and accept from any source loans, contributions or grants, including money, property, labor, and other things of value from any source for or in aid of an authority education assistance program or any portion thereof and, when desirable, to use such funds, property or labor only for the purposes for which it was loaned, contributed or granted.

(9) To contract with guarantors, financial institutions or other qualified loan origination and servicing organizations, which shall assist in prequalifying borrowers for education loans and which shall service and administer each education loan. The authority may require that each borrower be charged a fee to defray the costs of origination, servicing and administration of education loans. The amount and method of collection of such fee shall be determined by the authority. Participating institutions for higher education may perform any of the acts described in this subdivision, or contract for their performance by others, if these acts are authorized by the authority.

(10) To contract with a guarantor to provide security for the payment of education loans through the issuance of insurance against default or to provide a guarantee of payment covering all or a portion of any education loan made by or on behalf of the authority or by or on behalf of a participating institution for higher education from the proceeds of an authority loan.

(11) To employ attorneys, accountants, consultants, financial experts, loan processors, banks, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation.

(12) To make authority loans, including loans on which interest may accrue and periodically be added to the principal of such loan and be subject to additional interest, and to require that the proceeds be used in accordance with guidelines established by the authority for making education loans and paying costs and fees in connection therewith.

(13) To charge and equitably apportion among participating institutions for higher education its administrative costs and expenses incurred in the exercise of the powers and duties granted by this chapter.

(14) To borrow working capital funds and other funds as may be necessary for start-up and continuing operations, as long as such funds are borrowed in the name of the authority only. Such borrowings shall be limited obligations of the character described in section 10a-232 and shall be payable solely from revenues of the authority or the proceeds of bonds pledged for that purpose.

(15) Notwithstanding any other provisions of this chapter, to commingle and pledge as security for a series or issue of bonds, only with the consent of all of the Connecticut institutions for higher education which are participating in such series or issue: (A) The education loan series portfolios and some or all future education loan series portfolios of the authority or of such institutions for higher education, and (B) the loan funding deposits of such institutions, provided education loan series portfolios and other security and moneys set aside in any fund or funds pledged for any series of bonds or issue of bonds shall be held for the sole benefit of such series or issues separate and apart from education loan series portfolios and other security and moneys pledged for any other series or issue of bonds of the authority. Bonds may be issued in series under one or more resolutions or trust agreements in the discretion of the authority.

(16) To examine records and financial reports of institutions for higher education, and to examine records and financial reports of any person, organization or institution retained under subdivision (9), (10) or (11) of this subsection.

(17) To do all things necessary or convenient to carry out the purposes of this chapter. In carrying out the purposes of this chapter, the authority may issue bonds, the proceeds of which are used to make authority loans. In the event all or a portion of such proceeds are loaned to one or more participating institutions for higher education or to any combination of participating institutions for higher education, all other provisions of this chapter shall apply to and for the benefit of the authority and the participants in such joint project or projects. Any such joint participation requires the express approval of all participants.

(18) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including contracts and agreements for such professional services as the board of directors shall deem necessary, including, but not limited to, financial consultants, bond counsel, underwriters and technical specialists and investment agreements, as provided in section 10a-238.

(b) The authority shall require that authority loans be (1) used solely for the purpose of education loans, and (2) in an amount not to exceed the total cost of attendance, or, in the case of an education loan made to refinance an eligible loan, in an amount not to exceed the outstanding aggregate principal amount of such eligible loan, less other forms of student assistance, as defined by the authority. In determining “other forms of student assistance” the authority may consider (A) grants received under any federal or state grant programs, (B) loan proceeds received under any federal or other state loan program, (C) scholarship, grants or other nonrepayable assistance received from government agencies, educational institutions or organizations, including, but not limited to, the authority, and (D) expected family contributions. The authority shall require that each borrower under an education loan shall use the proceeds solely for educational purposes and purposes reasonably related thereto, or for the refinancing of an eligible loan.

(c) Whenever refunding bonds are issued to refund bonds the proceeds of which were used to make authority loans, the authority may reduce the amounts of principal or interest, or both, it is owed by the participating institution for higher education which had received authority loans from the proceeds of the refunded bonds. Such institutions may, or in accordance with guidelines established by the authority shall, use any reduced amount to reduce the amount of interest being paid on education loans which the institution has made pursuant to the authority loans from the proceeds of the refunded bonds.

(d) (1) The authority may develop and require the use of a master promissory note for education loans. Each master promissory note shall allow borrowers to receive, in addition to initial education loans, additional education loans for the same or subsequent periods of enrollment. Each master promissory note shall include a provision stating that the note shall be governed by and construed pursuant to the laws of the state of Connecticut.

(2) Notwithstanding any provision of the general statutes or any regulation adopted pursuant to said statutes, each education loan made under a master promissory note pursuant to this subsection may be sold or assigned independently of any other education loan made under the same master promissory note and each such loan shall be separately enforceable on the basis of an original or copy of the master promissory note in accordance with the terms of the master promissory note.

(3) Notwithstanding any provision of the general statutes, each such master promissory note shall be fully negotiable within the meaning and for all purposes of title 42a, regardless of whether the form and character of such master promissory note qualifies under the terms of the provisions of title 42a.

(4) The authority may pledge all or any part of its interest in any such master promissory note or the education loan evidenced by such note as security for any issue of bonds or notes or any other obligations. Such pledge shall be valid and binding from the time when the pledge is made; the interest so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority or any participating institution for higher education, irrespective of whether such parties have notice of the lien. Such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the authority. Notwithstanding the provisions of title 42a, neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge or security interest is created or by which the authority’s interest in such master promissory notes is assigned need be filed in any public records in order to perfect the security interest or lien thereof as against third parties. Any outright sale by the authority of any education loan evidenced by such a master promissory note shall be effective and perfected automatically upon attachment as defined in title 42a.

(P.A. 82-313, S. 5, 28; P.A. 87-295, S. 4, 8; P.A. 88-266, S. 25, 46; P.A. 93-96, S. 4; P.A. 94-180, S. 16, 17; P.A. 07-108, S. 2; P.A. 15-200, S. 2.)

History: P.A. 87-295 made the section conform with the definitions in Sec. 10a-223 as amended by P.A. 87-295 and made technical changes; P.A. 88-266 amended Subsec. (a) by requiring that guidelines, procedures, etc., not conflict with existing statutes in Subdiv. (7), specifying receipt of money, property, labor, and other things of value from any source is permitted in Subdiv. (8) and adding Subdiv. (18) re authorization and power to make and enter into contracts; P.A. 93-96 amended Subdiv. (18) to allow authority to enter into investment agreements; P.A. 94-180 amended Subsec. (a)(12) to specify that the loans include loans on which interest may accrue and periodically be added to the principal of the loan and be subject to additional interest, effective July 1, 1994; P.A. 07-108 added Subsec. (d) re master promissory notes, effective July 1, 2007; P.A. 15-200 amended Subsec. (a)(5) by replacing “loan financing” with “assistance” and making technical changes to reflect revisions to definition of borrower, amended Subsec. (a)(6) and (7) by adding references to education grants and making technical changes, amended Subsec. (a)(8) by replacing “loan financing” with “assistance” and amended Subsec. (b) by adding provisions permitting the authority to refinance eligible loans and making technical changes, effective July 1, 2015.



Section 10a-226 - Payment of expenses.

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligations shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this chapter.

(P.A. 82-313, S. 6, 28.)



Section 10a-227 - Acquisition of property by authority.

The authority is authorized and empowered to establish specific guidelines relating to the deposits of certain moneys, endowments or properties by Connecticut institutions for higher education which would provide security for education loan funding programs, authority loans, education loans or for bonds and to establish guidelines relating to guarantees of or contracts to purchase education loans or bonds by such institutions or by financial institutions or others. A default reserve fund may be established for each series or issue of bonds. In this regard, the authority is empowered to receive such moneys, endowments, properties and guarantees as it deems appropriate and, if necessary, to take title in the name of the authority or in the name of a participating institution for higher education or a trustee.

(P.A. 82-313, S. 7, 28; P.A. 87-295, S. 5, 8.)

History: P.A. 87-295 inserted “Connecticut” before “institutions for higher education”.



Section 10a-228 - Conveyance of title to participating institutions.

When the principal of, interest on and premium, if any, due in connection with bonds of the authority issued to finance the cost of an education loan financing program or programs, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the bond resolution authorizing the same have been satisfied and the security interest or lien created by such bond resolution has been released in accordance with the provisions thereof, the authority shall promptly execute such deeds and conveyances as are necessary and required to convey any remaining moneys, properties and other assets comprising loan funding deposits to the participating institutions for higher education which furnished the same in proportion to the amounts furnished by the respective participating institutions for higher education.

(P.A. 82-313, S. 8, 28.)



Section 10a-229 - Notes of authority.

The authority may from time to time issue negotiable notes for any corporate purpose and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the authority or any issue thereof, and the authority may include in any notes, any terms, covenants or conditions which it is authorized to include in any bonds. Such resolution or resolutions may delegate to the executive director, assistant executive director, or any member of the board of directors of the authority or any combination of them, the power to determine any of the details of the notes and to award such notes to a purchaser or purchasers. All such notes shall be payable solely from the revenues of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

(P.A. 82-313, S. 9, 28; P.A. 88-266, S. 26, 46.)

History: P.A. 88-266 added reference to board of directors.



Section 10a-230 - Bonds.

(a) The authority may from time to time issue revenue bonds for any corporate purpose and all such revenue bonds, notes, bond anticipation notes or other obligations of the authority issued pursuant to this chapter shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals of such notes shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b) The revenue bonds and notes of every issue shall be payable solely out of the revenues of the authority pertaining to the program relating to such bonds or notes including principal and interest on authority loans and education loans, and any other revenues derived from or in connection with any other authority loans and education loans, payments by participating institutions for higher education, banks, guarantors, insurance companies or others pursuant to letters of credit or purchase agreements, investment earnings from funds or accounts maintained pursuant to the bond resolution, insurance proceeds, loan funding deposits, proceeds of sales of education loans, proceeds of refunding bonds and fees, charges and other revenues, funds and other assets of the authority but subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues and subject to any agreements with any participating institution for higher education.

(c) The revenue bonds or notes may be issued as serial bonds or notes or as term bonds or notes, or the authority, in its discretion, may issue bonds or notes of both types. The revenue bonds or notes shall be authorized by resolution of the members of the board of directors of the authority and shall bear such date or dates, mature at such time or times, not exceeding the year following the last year in which the final payments in an education loan series portfolio are due, or thirty years from the date of issuance, whichever is sooner, from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form either coupon or registered, carry such registration or conversion privileges, be executed with manual or facsimile signatures in such manner, be payable in lawful money of the United States at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. Such resolution or resolutions may delegate to the executive director, assistant executive director or any member of the board of directors of the authority, or any combination of them, the power to determine any of the matters set forth in this section and the power to award the bonds to a purchaser or purchasers at public sale or to negotiate a sale to a purchaser or purchasers. The revenue bonds or notes may be sold for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues, funds or other assets of the authority, including, but not limited to, the authority loans and education loans to secure such bonds or notes; (2) pledging all or any part of the revenues paid to the authority by any guarantor or insurance company; (3) pledging any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, or any federally guaranteed security and moneys received or receivable therefrom whether such security is acquired by the authority or a participating institution for higher education to secure the payment of the revenue bonds or notes or of any particular issue of revenue bonds or notes, subject to such agreements with bondholders or noteholders as may then exist; (4) the fees and other amounts to be charged, and the sums to be raised in each year thereby, and the use, investment and disposition of such sums; (5) the establishment and setting aside of reserves or sinking funds, the setting aside of loan funding deposits, capitalized interest accounts, and cost of issuance accounts, and the regulation and disposition thereof; (6) limitations on the use of the education loans; (7) limitations on the purpose to which the proceeds of the sale of any issue of revenue bonds or notes then or thereafter to be issued may be applied, including as authorized purposes, all costs and expenses necessary or incidental to the issuance of bonds, to the acquisition of or commitment to acquire any federally guaranteed security and pledging such proceeds to secure the payment of the revenue bonds, notes or any issue of the revenue bonds or notes; (8) limitations on the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured and the terms on which additional bonds or notes rank on a parity with, or are subordinate or superior to, other bonds or notes; (9) the refunding of outstanding bonds or notes; (10) the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given; (11) limitations on the amount of moneys derived from the educational program to be expended for operating, administrative or other expenses of the authority; (12) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of default; (13) the duties, obligations and liabilities of any trustee or paying agent; (14) providing for guarantees, pledges of endowments, letters of credit, property or other security for the benefit of the holders of such bonds or notes; and (15) any other matters relating to the bonds or notes which the authority deems desirable.

(e) Subject to the approval of the State Treasurer or the Treasurer’s deputy appointed pursuant to section 3-12, required under subsection (b) of section 1-124, in connection with, or incidental to:

(1) The issuance or carrying of bonds, notes or other obligations of the authority, or the acquisition or carrying of any investment or program of investment, the authority may enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, cash flow or other basis desired by the authority, including, without limitation, contracts commonly known as interest rate swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, rate, spread or similar exposure or contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. Such contracts or agreements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions of the agreement respecting outstanding obligations. In entering into any such contract or agreement, the authority shall give due consideration to the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes of the authority or any other criteria as the authority may deem appropriate, provided the unsecured long-term obligations of the counter party are rated the same or higher than the underlying rating of the authority on the applicable bonds or notes by at least one nationally recognized rating agency. For purposes of this subsection, counter party includes any party providing an unconditional guaranty of the obligations of the counter party under such contract or agreement; and

(2) The issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subdivision (1) of this subsection, the authority may enter into credit enhancement or liquidity agreements, or other necessary or appropriate agreements, with payment, interest rate, security, default, remedy and other terms and conditions as the authority determines, and the authority may pledge all of any part of the collateral that secures the applicable bonds or notes, to the authority’s payment obligations under any contract or agreement entered into pursuant to this subsection. Such pledge shall be valid and binding from the time when the pledge is made; the interest so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority or any participating institution of higher education, irrespective of whether such parties have notice thereof. Such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the authority. Notwithstanding the provisions of title 42a, neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge or security interest is created or by which the authority’s interest in such collateral is assigned need be filed in any public records in order to perfect the security interest or lien thereof as against third parties. The authority’s obligations under any contract or agreement entered into pursuant to this subsection may be enforced as provided in section 10a-235.

(f) Neither the members of the board of directors of the authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(g) The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds or notes subject to and in accordance with the agreements with bondholders.

(h) The authority is authorized and empowered to issue bonds, notes or other obligations under this section, the interest on which may be includable in the gross income of the holder or holders of such bonds, notes or obligations under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the same extent and in the same manner that interest on bills, notes, bonds or other obligations of the United States is includable in the gross income of the holder or holders of such bonds, notes or obligations under any such internal revenue code, and to issue bonds, notes or other obligations under this section that may be eligible for tax credits or exemptions or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations. Any such bonds, notes or other obligations may be issued only upon a finding by the authority that such issuance is necessary, is in the public interest, and is in furtherance of the purposes and powers of the authority. The state hereby consents to such inclusion only for the bonds, notes or other obligations of the authority so authorized.

(P.A. 82-313, S. 10, 28; P.A. 88-266, S. 27, 28, 46; May Sp. Sess. P.A. 04-2, S. 60, 61; P.A. 07-108, S. 3; P.A. 08-116, S. 7; P.A. 15-200, S. 3.)

History: P.A. 88-266 inserted references to “board of directors” in Subsecs. (c) and (e); May Sp. Sess. P.A. 04-2 amended Subsec. (b) to allow revenue bonds under section to be payable from revenues from other authority loans and education loans and other funds or assets of the authority and amended Subsec. (d) to authorize the pledging of funds, moneys receivable and other assets of the authority to secure bonds under section, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date; P.A. 07-108 made a technical change in Subsec. (a), added new Subsec. (e) to allow authority to enter into arrangements to manage interest rate and cash flow fluctuations in connection with issuing, carrying, or securing its bonds or notes and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g), effective July 1, 2007; P.A. 08-116 made a technical change in Subsec. (d)(8), effective May 27, 2008; P.A. 15-200 added Subsec. (h) re issuance of bonds, notes or other obligations the interest on which may be includable in gross income and that may be eligible for tax credits, effective July 1, 2015.



Section 10a-231 - Trust agreement to secure bonds or notes.

In the discretion of the authority any revenue bonds or notes issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds or notes may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged. Such trust agreement or resolution providing for the issuance of such revenue bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as may be reasonable and proper and not in violation of law, including particularly provisions specifically authorized by this chapter to be included in any resolution or resolutions of the authority authorizing revenue bonds or notes thereof. Any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or notes or of revenues or other moneys may furnish such indemnity bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders or noteholders and of the trustee or trustees, and may restrict the individual right of action by bondholders or noteholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders and noteholders. All expenses incurred in carrying out the provisions of such trust agreement or resolutions may be treated as a part of the cost of the education loan program.

(P.A. 82-313, S. 11, 28.)



Section 10a-232 - Payment of bonds or notes. Creation of special capital reserve funds.

(a) Revenue bonds or notes issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the full faith and credit of the state or of any such political subdivision, but shall be payable solely from the revenues and funds herein provided therefor. All such revenue bonds or notes shall contain on the face thereof a statement to the effect that: (1) The state of Connecticut shall not be obligated to pay the same or the interest thereon and (2) the authority shall not be obligated to pay the same or the interest thereon except from revenues of the education loan program or programs or the portion thereof for which they are issued, and that neither the full faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds or notes.

(b) Notwithstanding the foregoing, (1) the constituent units of the state system of higher education may participate in one or more education loan programs with the authority and may incur indebtedness pursuant to authority loans, and (2) the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (A) any moneys appropriated and made available by the state for the purposes of such funds, (B) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (C) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of interest on such bonds of the authority or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund installment in any succeeding calendar year on the bonds of the authority then outstanding and secured by such special capital reserve fund, or such lesser amount specified by the authority in its resolution authorizing the issuance of any such bonds, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds at any time if the required minimum capital reserve on outstanding bonds secured by a special capital reserve fund and the bonds then to be issued and secured by a special capital reserve fund will exceed the amount of such special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. The authority may, as part of the contract of the authority with the owners of such bonds, provide that on or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman of the authority to the Secretary of the Office of Policy and Management and the Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at amortized cost. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority. Subject to any agreement or agreements with owners of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the owners thereof, are fully met and discharged. Notwithstanding any other provisions contained in this chapter, the aggregate amount of bonds outstanding at any time secured by such special capital reserve funds authorized to be created and established by this section shall not exceed three hundred million dollars and no such bonds shall be issued to pay program costs unless the authority is of the opinion and determines that the revenues to be derived from the program shall be sufficient (1) to pay the principal of and interest on the bonds issued to finance the program, (2) to establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (3) to pay the cost of maintaining and servicing the program and keeping it properly insured, and (4) to pay such other costs of the program as may be required.

(P.A. 82-313, S. 12, 28; P.A. 85-401; P.A. 89-274; P.A. 90-317, S. 6, 8; P.A. 91-210, S. 2, 5; P.A. 93-96, S. 2; June 5 Sp. Sess.; P.A. 97-1, S. 12, 20; P.A. 08-117, S. 2.)

History: P.A. 85-401 divided section into Subsecs. and added provision permitting the authority to establish “special capital reserve funds”; P.A. 89-274 amended Subsec. (b) to increase the maximum aggregate amount of bonds secured by special capital reserve funds from $15,500,000 to $35,000,000; P.A. 90-317 amended Subsec. (b) to allow the authority to reduce the required minimum capital reserve by a resolution authorizing the issuance of bonds; P.A. 91-210 amended Subsec. (b) to increase the level of bonds secured by the special capital reserve funds to $60,000,000; P.A. 93-96 amended Subsec. (b) to increase the maximum aggregate amount of bonds secured by special capital reserve funds to $110,000,000; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (b) to increase amount that can be secured by the special capital reserve fund to $170,000,000, effective July 31, 1997; P.A. 08-117 amended Subsec. (b) to make technical changes and increase amount that can be secured by special capital reserve funds from $170,000,000 to $300,000,000, effective July 1, 2008.



Section 10a-233 - Fees.

The authority shall fix, revise, charge and collect fees and is empowered to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Each agreement entered into by the authority with a participating institution or institutions for higher education shall provide that the fees and other amounts payable by said institution or institutions with respect to any program or programs of the authority shall be sufficient at all times, (1) to pay its or their share of the administrative costs and expenses of such program, (2) to pay the principal of, the premium, if any, and the interest on outstanding bonds or notes of the authority issued with respect to such program to the extent that other revenues of the authority pledged for the payment of the bonds or notes are insufficient to pay the bonds or notes as they become due and payable, (3) to create and maintain reserves which may but need not be required or provided for in the bond resolution relating to such bonds or notes of the authority, and (4) to establish and maintain whatever education loan servicing, control, or audit procedures are deemed to be necessary to the operations of the authority. The authority may pledge all or any part of the revenues, funds, contracts or other assets of the authority, as described in subsections (b) and (d) of section 10a-230, as security for any issue of bonds or notes. Such pledge shall be valid and binding from the time when the pledge is made; the revenues, funds, contracts or other assets so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority or any participating institution for higher education, irrespective of whether such parties have notice thereof. Such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the authority. Notwithstanding any provisions of the Uniform Commercial Code, neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge or security interest is created or by which the authority's interest in revenues, funds, contracts or other assets is assigned need be filed in any public records in order to perfect the security interest or lien thereof as against third parties. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or notes or of such trust agreement. Except as may otherwise be provided in such resolution, or such trust agreement, such sinking or other similar fund shall be a fund for all such revenue bonds or notes issued to finance an educational program or programs at one or more participating institutions for higher education, without distinction or priority of one over another; provided, the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular educational program or programs at a participating institution or institutions for higher education and for the revenue bonds or notes issued to finance a particular education program or programs and may, additionally, permit and provide for the issuance of revenue bonds or notes having a subordinate lien in respect of the security herein authorized to other revenue bonds or notes of the authority and, in such case, the authority may create separate or other similar funds in respect of such subordinate lien bonds or notes.

(P.A. 82-313, S. 13, 28; P.A. 01-132, S. 154; May Sp. Sess. P.A. 04-2, S. 62.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-104(d) with Sec. 42a-9-109(d)(14); May Sp. Sess. P.A. 04-2 authorized the pledging of all or any part of revenues, funds, contracts or other assets of the authority to secure its bonds and made changes re priority of liens and applicability of the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, in existence on October 1, 2003, or created after that date.



Section 10a-234 - Use of bond proceeds and revenues.

All moneys received under the provisions of this chapter, whether as proceeds from the sale of bonds or notes or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds or notes of any issue or the trust agreement securing such bonds or notes may provide.

(P.A. 82-313, S. 14, 28.)



Section 10a-235 - Enforcement of rights and duties.

Any holder of revenue bonds, notes, bond anticipation notes, other notes or other obligations of the authority issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds or other obligations, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or any officer, employee or agent of the authority, including the appointment of a receiver to administer and operate the education loan program or programs, the revenues of which are pledged to the payment of principal of, premium, if any, and interest on such bonds or notes, with full power to pay, and to provide for payment of, principal of, premiums, if any, and interest on such bonds or notes, and with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers, excluding any power to pledge additional revenues of the authority to the payment of such principal, premium and interest.

(P.A. 82-313, S. 15, 28.)



Section 10a-236 - Tax exemption.

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of the state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as operation of an educational program and assistance to students to secure a better education by the authority or its agent shall constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments, including mortgage recording taxes, upon or with respect to any property acquired or used by the authority or its agent under the provisions of this chapter or upon the income therefrom. Any bonds issued under the provisions of this chapter, their transfer and income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state, but the interest on such bonds shall be included in the computation of any excise or franchise tax.

(P.A. 82-313, S. 16, 28; P.A. 95-2, S. 17, 37.)

History: P.A. 95-2 required interest on bonds to be included in the computation of excise or franchise tax, where previously interest was specifically excluded, effective March 8, 1995.



Section 10a-237 - Refunding bonds.

(a) The authority is hereby authorized to provide for the issuance of revenue bonds or notes of the authority for the purposes of refunding any revenue bonds or notes of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds or notes, and, if deemed advisable by the authority, for the additional purpose of making additional authority loans.

(b) The proceeds of any such revenue bonds or notes issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(c) Any such escrowed proceeds pending such use may be invested and reinvested in direct obligations of, or unconditionally guaranteed by, the United States, or in certificates of deposit or time deposits secured by direct obligations of, or unconditionally guaranteed by, the United States or in obligations of a state, territory or possession of the United States, or any political subdivision of any such state, territory or possession, or of the District of Columbia, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States or which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such revenue bonds or notes issued for the additional purpose of making additional authority loans may be invested and reinvested in direct obligations of, or unconditionally guaranteed by, the United States, and certificates of deposit or time deposits secured by direct obligations of, or unconditionally guaranteed by, the United States, or obligations of a state, territory or possession of the United States, or any political subdivision of any such state, territory or possession, or of the District of Columbia, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States or which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost and any other investment described in section 10a-238. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

(e) All such revenue bonds or notes shall be subject to the provisions of this chapter in the same manner and to the same extent as other revenue bonds issued pursuant to this chapter.

(P.A. 82-313, S. 17, 28; P.A. 93-96, S. 5; May Sp. Sess. P.A. 04-2, S. 63.)

History: P.A. 93-96 amended Subsecs. (c) and (d) to allow the authority to invest in certain obligations unconditionally guaranteed by a state, territory or the United States; May Sp. Sess. P.A. 04-2 amended Subsec. (d) to authorize investment of bond proceeds in investments described in Sec. 10a-238, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10a-238 - Investment of funds.

Except as otherwise provided in subsection (c) of section 10a-237, the authority may invest any funds in (1) direct obligations of the United States or the state of Connecticut, (2) obligations as to which the timely payment of principal and interest is fully guaranteed by the United States or the state of Connecticut, and Connecticut's Short-Term Investment Fund, (3) obligations of the United States Export-Import Bank, Farmers Home Administration, Federal Financing Bank, Federal Housing Administration, General Services Administration, United States Maritime Administration, United States Department of Housing and Urban Development, Farm Credit System, Resolution Funding Corporation, federal intermediate credit banks, federal banks for cooperatives, federal land bank, federal home loan banks, Federal National Mortgage Association, Government National Mortgage Association and the Student Loan Marketing Association, (4) certificates of deposit or time deposits constituting direct obligations of any bank in the state, provided that investments may be made only in those certificates of deposit or time deposits in banks which are insured by the Federal Deposit Insurance Corporation if then in existence, (5) withdrawable capital accounts or deposits of federal chartered savings and loan associations which are insured by the Federal Savings and Loan Insurance Corporation, (6) other obligations which are legal investments for savings banks in the state, (7) investment agreements with financial institutions whose long-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner or whose short-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States, and (8) securities or obligations which are legal investments for savings banks in Connecticut, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of securities in the market place, provided the authority shall not enter into any such agreement with any securities dealer or bank acting as a securities dealer unless such dealer or bank is included in the list of primary dealers, as prepared by the Federal Reserve Bank of New York, effective at the time of the agreement. Any such securities may be purchased at the offering or market price thereof at the time of such purchase. All such securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds shall be required for expenditure or be redeemable is final and conclusive.

(P.A. 82-313, S. 18, 28; P.A. 88-266, S. 29, 46; P.A. 93-96, S. 3; P.A. 03-84, S. 11; May Sp. Sess. P.A. 04-2, S. 64.)

History: P.A. 88-266 inserted references to obligations of state in Subdivs. (1) and (2) and added Subdiv. (6) re investment “in other obligations which are legal investments for savings banks in the state”; P.A. 93-96 amended Subdiv. (2) to allow investment in Connecticut's Short-Term Investment Fund and added Subdivs. (7) and (8); P.A. 03-84 changed “commissioner of banking” to “Banking Commissioner” in Subdiv. (7) and made a technical change, effective June 3, 2003; May Sp. Sess. P.A. 04-2 replaced “including” with “and” in Subdiv. (2), added institutions to the list of those in whose obligations the authority may invest in Subdiv. (3) and qualified the type of investment agreements with financial institutions in whose obligations the authority may invest in Subdiv. (7), effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10a-239 - Bonds declared legal investments.

Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public offices and public bodies of the state and its political subdivisions, all insurance companies, trust companies, savings banks, cooperative banks, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with or received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(P.A. 82-313, S. 19, 28.)



Section 10a-240 - Report of authority.

The authority shall keep an accurate account of all its activities and of all its receipts and expenditures and shall, annually, in the month of December, make a report thereof to its board of directors, to the Governor, to the state Auditors of Public Accounts and to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding. The report shall be in a form prescribed by the members, with the written approval of said auditors. The report shall include: (1) Summaries of all applications by borrowers for education loan financing assistance presented to the authority during such fiscal year; (2) summaries of all education loan programs which have received any form of financial assistance from the authority during such year; (3) the nature and amount of all such assistance; (4) a report concerning the financial condition of the various education loan series portfolios; (5) a statement of the number of students assisted by education loans who attended Connecticut institutions for higher education and the number of such students who attended institutions for higher education outside of the state and the amount loaned for each category of students, and (6) projected activities of the authority for the next fiscal year, including projections of the total amount of financial assistance anticipated and the amount of revenue bonds or notes or other evidences of indebtedness that will be necessary to provide the projected levels of assistance during the next fiscal year. The members or said auditors may investigate the affairs of the authority, may severally examine the properties and records of the authority, and may prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by the authority.

(P.A. 82-313, S. 20, 28; P.A. 87-295, S. 6, 8; P.A. 88-266, S. 30, 46.)

History: P.A. 87-295 substituted “December” for “January”, provided that the report be made to the joint standing committees of the general assembly having cognizance of matters relating to education and finance, revenue and bonding, in Subdiv. (1) substituted “borrowers” for “institutions for higher education”, added new Subdiv. (5) re students attending in-state and out-of-state institutions, renumbered old Subdiv. (5) as new Subdiv. (6) and made technical changes; P.A. 88-266 substituted “board of directors” for “members”.



Section 10a-241 - Institutions of higher education authorized to take necessary action. Rate of interest.

(a) Notwithstanding any other provision of law, any participating institution for higher education shall have the power to borrow money from the authority, make education loans and take all other actions and do such things as are necessary or convenient to consummate the transactions contemplated under this chapter.

(b) Notwithstanding the provisions of sections 37-4 and 37-6, it shall be lawful: (1) For the authority to establish, charge, contract for and receive any amount or rate of interest or compensation with respect to authority loans or education loans; (2) to make authority loans or education loans at a rate of interest which may, during the life of such loans, be varied or revised upon such terms or conditions as may be established by the authority; and (3) for any Connecticut institution for higher education to charge, contract for and receive any amount or rate of interest or compensation, including amounts or rates of interest which may be varied or revised upon such terms or conditions as may be established by the institution, with respect to education loans.

(P.A. 82-313, S. 21, 28; P.A. 87-295, S. 7, 8.)

History: P.A. 87-295 in Subdiv. (3) of Subsec. (b) substituted “Connecticut institution for” for “institution of”.



Section 10a-242 - Employee benefits.

The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal Social Security Act.

(P.A. 82-313, S. 22, 28.)



Section 10a-243 - Chapter supplemental to other laws. Power of authority not subject to supervision or regulation.

The provisions of this chapter shall be deemed to provide a complete, additional and alternative method for the actions of the things authorized thereby and shall be regarded as supplemental and additional to powers granted by other laws; the issuance of revenue bonds or notes and revenue refunding bonds or notes under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds or notes. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purpose. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the state. The authority shall not be construed to be an agency within the scope of chapter 54 or a department, institution or agency of the state.

(P.A. 82-313, S. 23, 28; P.A. 88-266, S. 31, 46.)

History: P.A. 88-266 provided that the authority shall not be construed to be a department, institution or agency of the state.



Section 10a-244 - Chapter independent of Connecticut Student Loan Foundation.

This chapter shall be independent of the authority of the Connecticut Student Loan Foundation established by chapter 187a.

(P.A. 82-313, S. 24, 28.)



Section 10a-245 - Advisory committee.

The authority shall appoint an advisory committee to consist of not more than fifteen persons who shall meet with the members of the board of directors of the authority and with staff at least once each calendar year in accordance with guidelines established by the authority. The members of the advisory council may include representatives of the various interests served by the authority such as students, faculty and administrators of both public and private secondary schools, state and local education officials, parents, bankers, insurance companies and investment bankers and other citizens interested in the financing of higher education in the state.

(P.A. 82-313, S. 25, 28; P.A. 88-266, S. 32, 46.)

History: P.A. 88-266 inserted reference to board of directors.



Section 10a-246 - Obligations of borrower.

The obligations of a borrower with respect to an education loan under the provisions of this chapter shall not be subject to a discharge in bankruptcy except as provided in the Bankruptcy Code.

(P.A. 82-313, S. 26, 28.)






Chapter 187c - The University of Connecticut Health Center Finance Corporation

Section 10a-250 - Short title: University of Connecticut Health Center Finance Corporation Act.

Sections 10a-250 to 10a-263, inclusive, shall be known and may be cited as the “University of Connecticut Health Center Finance Corporation Act”.

(P.A. 87-458, S. 1, 18; P.A. 92-154, S. 18, 23.)

History: P.A. 92-154 changed the name from the “John Dempsey Hospital Finance Corporation Act” to the “University of Connecticut Health Center Finance Corporation Act”.



Section 10a-251 - Declaration of policy.

It is hereby found and determined that the John Dempsey Hospital of The University of Connecticut Health Center is a vital resource of The University of Connecticut and the state and is essential as a clinical resource for the teaching and research programs of the schools of medicine and dental medicine of The University of Connecticut and as a provider of comprehensive health care and treatment within the state and the region. It is further found and determined that the financial and procedural restrictions that are applicable to the John Dempsey Hospital impedes it from providing hospital services at as low a cost as other hospitals in the state, and that it is imperative that the John Dempsey Hospital be permitted to operate efficiently and effectively to provide health care services. It is hereby declared to be a public purpose for the benefit of the people of the state of Connecticut to promote maximum flexibility for the John Dempsey Hospital to continue to serve effectively as the teaching hospital of The University of Connecticut and to provide lower cost health care through the creation of The University of Connecticut Health Center Finance Corporation and through the exercise by such corporation of the functions, powers and duties as hereinafter provided and that the exercise by such corporation of the functions, powers and duties hereinafter provided constitutes the performance of an essential public and governmental function. It is further declared that the John Dempsey Hospital and The University of Connecticut Health Center are ably served by their staffs and that sections 10a-250 to 10a-263, inclusive, shall not be construed as altering the integrity of present state employees' collective bargaining units.

(P.A. 87-458, S. 2, 18; P.A. 92-154, S. 19, 23; P.A. 03-278, S. 117.)

History: P.A. 92-154 added references to the Uncas-on-Thames Hospital and made technical changes; P.A. 03-278 deleted references to the Uncas-on-Thames Hospital and made technical changes, effective July 9, 2003.



Section 10a-252 - Definitions.

As used in sections 10a-250 to 10a-263, inclusive, the following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(1) “Corporation” means The University of Connecticut Health Center Finance Corporation as created under section 10a-253;

(2) “Hospital” means the John Dempsey Hospital and the clinical operations of the schools of medicine and dental medicine of The University of Connecticut;

(3) “Hospital facilities” includes, but is not limited to: (A) All necessary, useful or appropriate supplies, materials, equipment, machines, devices, vehicles, computers, computer programs, furnishings, facilities, or systems or any other personal property suitable and intended for, or incidental or ancillary to, use by or in the operation of the hospital or in connection with any joint venture or shared service agreement authorized pursuant to sections 10a-250 to 10a-263, inclusive, and (B) from time to time, upon initial directive of the Board of Trustees of The University of Connecticut pursuant to subsection (b) of section 10a-104, such structures suitable for use by the hospital including, but not limited to, laboratories, laundries, nurses', doctors' or interns' residences, administration buildings, facilities for research directly involved with hospital care, maintenance, storage or utility facilities and parking lots and garages, including the acquisition of land or rights in land required for any of such structures. Subject to the approval set forth in section 10a-257, “hospital facilities” includes all of the foregoing used by or in the operation of outpatient practices related to the hospital, or in the practices of medical, dental or other health professionals related to the hospital;

(4) “Joint venture” means a cooperative contractual arrangement between the corporation and one or more other parties including, but not limited to, hospitals, physicians, dentists, medical and dental clinics, health maintenance organizations, insurance companies, venture capital firms, banks and governmental agencies. The subject matter of such contractual arrangement shall include, but not be limited to, primary care clinics, imaging-diagnostic centers, reference libraries and medical office buildings, provided the corporation shall not enter into a joint venture the activity of which is being furnished or operated by the hospital on July 1, 1987, and the result of which would reduce or eliminate the number of state employees required at the hospital for such activity;

(5) “Person” means any individual, firm, partnership, association, limited liability company or corporation, public or private, organized or existing under the laws of the state or any other state, including federal corporations;

(6) “Project costs” means the total of the reasonable or necessary costs incurred for hospital facilities including, but not limited to, the following: Studies and surveys; plans, specifications, architectural and engineering services; legal organization, marketing or other special services; equipment design; electrical and air conditioning requirements; acquisition, demolition, construction, equipping and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair or remodeling of existing buildings; and financing costs, interest and carrying charges during construction;

(7) “Shared service agreement” means a contractual arrangement between the corporation and one or more other parties including, but not limited to, hospitals, physicians, dentists, medical and dental clinics, health maintenance organizations and insurance companies, in which the contracting parties allocate among themselves the proportionate benefit to be received by each such party of a service or facility being provided and the proportionate obligations assumed by each such party for its share of such a service or facility. The subject matter of such a service or facility shall include, but not be limited to, imaging-diagnostic centers, primary care clinics and medical office buildings, provided that the corporation shall not enter into a shared service agreement the activity of which is being furnished or operated by the hospital on July 1, 1987, and the result of which would reduce or eliminate the number of state employees required at the hospital for such activity;

(8) “State” means the state of Connecticut.

(P.A. 87-458, S. 3, 18; P.A. 92-154, S. 20, 23; P.A. 93-201, S. 22, 24; P.A. 95-79, S. 21, 189; P.A. 03-278, S. 118.)

History: P.A. 92-154 redefined “corporation” to reflect the changed name of the finance corporation from John Dempsey Hospital to University of Connecticut Health Center and redefined “hospital” to include Uncas-on-Thames Hospital; P.A. 93-201 amended Subdiv. (2) defining “hospital” to specify clinical operations of the schools of medicine and dental medicine, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 03-278 deleted reference to the Uncas-on-Thames Hospital in Subdiv. (2), effective July 9, 2003.



Section 10a-253 - University of Connecticut Health Center Finance Corporation. Board of directors. Executive director.

(a) There is created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential public function, The University of Connecticut Health Center Finance Corporation which may exercise the functions, powers and duties set forth in sections 10a-250 to 10a-263, inclusive, to carry out the purposes set forth in said sections, which are public purposes for which public funds may be expended. Nothing contained herein shall diminish or impair the rights of employees of the John Dempsey Hospital or The University of Connecticut Health Center as established under the general statutes including, but not limited to, chapters 66 to 68, inclusive.

(b) The corporation shall be administered by a board of directors consisting of five members as follows: The president of The University of Connecticut, the executive vice president for health affairs of said university and the Secretary of the Office of Policy and Management, each serving ex-officio, and the chairman of the board of trustees of said university if the Governor has appointed such chairman and if the Governor has not appointed such chairman, a person appointed by the Governor from among the Governor's appointees on the board of trustees of said university, and the trustee of said university who is chairman of The University of Connecticut Health Center board of directors, established pursuant to subsection (c) of section 10a-104, if the Governor has appointed such trustee and if the Governor has not appointed such trustee, a person appointed by the Governor from among the Governor's appointees on the board of trustees of said university. The terms of the directors who are members of the board of trustees of said university shall be concurrent with their term on said board of trustees. Each director may designate a deputy or any member of the staff of such director to represent the director at meetings of the corporation with full powers to act and vote on behalf of such director. The Governor shall appoint a director to be chairman of the board of directors of the corporation. Directors shall receive no compensation but may be reimbursed for necessary expenses incurred in the performance of their duties under sections 10a-250 to 10a-263, inclusive. Any director may be removed by the Governor for misfeasance, malfeasance or wilful neglect of duty. Each director of the corporation before entering upon his duties shall take and subscribe the oath or affirmation required by section 1 of article eleventh of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. Meetings of the corporation shall be held at such times as shall be specified in the bylaws adopted by the corporation and at such other time or times as the chairman deems necessary. Within the first ninety days of each fiscal year, the corporation shall report on its operations for the preceding fiscal year to the Board of Trustees of The University of Connecticut. The report shall include a summary of the activities of the corporation, a statement of operations and, if necessary, recommendations for legislation to promote the purposes of the corporation. The accounts of the corporation shall be subject to audit by the state Auditors of Public Accounts. The corporation shall have certified public accountants audit its books and accounts at least once each fiscal year. The powers of the corporation shall be vested in and exercised by not less than three of the members of the corporation. Such number of members shall constitute a quorum. The affirmative vote of a majority of the members present at a meeting of the corporation shall be necessary for any action taken by the corporation. No vacancy of one or two members of the corporation shall impair the right to exercise all the rights and perform all the duties of the corporation. Any action taken by the corporation under the provisions of sections 10a-250 to 10a-263, inclusive, may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. The corporation may delegate to one or more of its members, or its officers, agents and employees, including employees of The University of Connecticut, such of its powers and duties as it may deem proper. The board of directors shall select one of its members to serve as president of the corporation and to act as its chief executive officer.

(c) The board of directors of the corporation shall appoint an executive director who shall not be a member of the corporation, who shall serve at the pleasure of the corporation and who shall receive such compensation as shall be fixed by the corporation. The executive director shall be a state employee, including an employee of the John Dempsey Hospital, and may receive such additional compensation as may be authorized by the Board of Trustees of The University of Connecticut and the board of directors of the corporation. The executive director shall be the chief administrative officer of the corporation and shall direct and supervise administrative affairs and technical activities in accordance with the directives of the corporation under the supervision of the president of the corporation. The executive director shall attend all meetings of the corporation, keep a record of the proceedings of the corporation and shall maintain and be custodian of all books, documents and papers filed with the corporation and of the minute book or journal of the corporation and of its official seal. The executive director may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under the official seal of the corporation to the effect that such copies are true copies. All persons dealing with the corporation may rely upon such certificates. The executive director shall perform such other duties as may be directed by the corporation in carrying out the purposes of sections 10a-250 to 10a-263, inclusive.

(d) Each director of the board of directors of the corporation shall execute a surety bond in the penal sum of fifty thousand dollars, or, in lieu thereof, the chairman of the corporation shall execute a blanket position bond covering each member and the executive director and the employees of the corporation. Each surety bond or blanket position bond shall be conditioned upon the faithful performance of the duties of the office or offices covered, executed by a surety company authorized to transact business in the state as surety and approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the corporation.

(e) The corporation shall be subject to any restrictions on purchasing sources set forth in The University of Connecticut laws and bylaws as such laws and bylaws may be amended from time to time. Members of the corporation shall be subject to part I of chapter 10 provided it shall not constitute a conflict of interest for a trustee, director, partner, officer, stockholder, proprietor, counsel or employee of any person to serve as a member of the corporation, provided such trustee, director, partner, officer, stockholder, proprietor, counsel or employee files with the corporation a record of his capacity with such person and abstains and absents himself from any deliberation, action and vote by the corporation in specific respect to such person.

(f) The corporation shall continue as long as it has contracts outstanding and until its existence is terminated by law. Upon the termination of the corporation, all of its rights and properties shall pass to and be vested in the hospital as long as the hospital is part of The University of Connecticut and if not, in The University of Connecticut as long as the university is a part of the state and if not, in the state.

(g) Neither members of the corporation nor any person executing the contracts of the corporation shall be liable personally on the contracts of the corporation or be subject to any personal liability or accountability by reason of the execution or performance of such contracts.

(h) Directors, officers and employees of the corporation shall be deemed to be employees of the state for purposes of chapter 53 and section 5-141d.

(i) All financial, credit and proprietary information submitted by any person to the corporation in connection with any joint venture or shared service agreement shall be exempt from the provisions of subsection (a) of section 1-210.

(P.A. 87-458, S. 4, 18; P.A. 92-154, S. 21–23; P.A. 03-278, S. 119; P.A. 06-196, S. 84.)

History: P.A. 92-154 amended Subsec. (a) to change the name of the finance corporation from John Dempsey Hospital to The University of Connecticut Health Center, and added reference to the Uncas-on-Thames Hospital in Subsecs. (a) and (c); P.A. 03-278 deleted reference to the Uncas-on-Thames Hospital in Subsecs. (a) and (c) and replaced “vice president” with “executive vice president” and “the health affairs committee of said board of trustees” with “The University of Connecticut Health Center board of directors, established pursuant to subsection (c) of section 10a-104” in Subsec. (b), effective July 9, 2003; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006.

Cited. 230 C. 24.



Section 10a-254 - Powers of corporation.

Notwithstanding any other provision of the general statutes, to accomplish the purposes of sections 10a-250 to 10a-263, inclusive, the corporation have the power to:

(1) Adopt, alter, amend or repeal bylaws or rules or regulations and establish policies and procedures for the conduct of its business. In carrying out the provisions of this subdivision the corporation shall not be subject to chapter 54;

(2) Maintain at no expense to the corporation an office and related support facilities at The University of Connecticut Health Center, which shall provide such space and facilities;

(3) Sue and be sued in its own name and plead and be impleaded. Service of process in any action shall be made by service upon the executive director of the corporation either in hand or by leaving a copy of the process at the office of the corporation with some person having charge of such office. Nothing in this subdivision shall be construed to permit an attachment or garnishment against any of the funds or assets of the corporation prior to final judgment;

(4) Adopt an official seal and alter the same at pleasure;

(5) Purchase, receive by gift or otherwise, lease, sublease, exchange or otherwise acquire, and construct, reconstruct, improve, maintain, equip and furnish one or more hospital facilities and dispose of such facilities by sale, lease, or sublease, provided that any sale or disposal of land or the structures thereon shall be subject to the approval of the Board of Trustees of The University of Connecticut;

(6) Make and enter into contracts, leases, joint ventures, shared service agreements, and all other agreements and instruments which may be necessary or incidental to the exercise of its powers and the fulfillment of its corporate purposes;

(7) Employ or retain accountants, attorneys and architectural, engineering, financial and other consultants on a project basis, and fix their compensation, and such other employees and agents as the corporation shall deem necessary or desirable to assist it in carrying out the purposes of sections 10a-250 to 10a-263, inclusive, provided that any employee of the corporation, other than employees retained on a project basis, shall be deemed to be an employee of the state for purposes of the general statutes including, but not limited to, chapters 66 to 68, inclusive, and shall be assigned to the appropriate existing collective bargaining unit and classification of the hospital or The University of Connecticut Health Center, as applicable, except as provided in subsection (c) of section 10a-253;

(8) Accept gifts, grants or loans of funds, property or services from any source, public or private including, but not limited to, the hospital, for the accomplishment of the corporation's purposes, and comply, subject to the provisions of sections 10a-250 to 10a-263, inclusive, with the terms and conditions of such gifts, grants or loans. The hospital may, upon approval by the Board of Trustees of The University of Connecticut, give, grant or loan funds, property or services to the corporation for corporate purposes;

(9) Establish and manage segregated accounts to effectuate the corporation's purposes;

(10) Procure insurance, or obtain indemnification, against any loss in connection with the assets of the corporation or the hospital or any liability in connection with the activities of the corporation or the hospital, the hospital's officers, agents, employees, physicians with hospital privileges and persons otherwise carrying out the purposes of the hospital;

(11) Invest any funds not needed for immediate use or disbursement, in accordance with the provisions of sections 10a-250 to 10a-263, inclusive;

(12) Indemnify and be indemnified;

(13) (A) Exercise and perform all or part of its purposes, powers, duties, functions or activities through one or more wholly-owned subsidiary corporations subject to limitations provided in this subdivision. The board of directors of the corporation by resolution may direct any of the directors, officers or employees of the corporation to organize any such subsidiary corporation as a public instrumentality by executing and filing with the Secretary of the State a certificate of incorporation, which may be amended from time to time by filing with the Secretary of the State, and which shall set forth the name of such subsidiary corporation, its duration, the location of its principal offices and any or all of the powers and purposes of such corporation, provided that each subsidiary shall have a board of directors and at least one-half of the members of each such board of directors of each subsidiary shall be members of the board of directors of the corporation or directors appointed by the Governor. (B) Each such subsidiary corporation and any of its properties, functions and activities shall have all of the privileges, immunities, tax exemptions and other exemptions of the corporation and of the corporation's properties, functions and activities, except that no such subsidiary corporation shall form subsidiary corporations. Each such subsidiary corporation shall be subject to suit in the manner in which the corporation is subject to suit;

(14) Capitalize or make loans to any subsidiary of the corporation, to effectuate the purposes of sections 10a-250 to 10a-263, inclusive, on such terms and conditions as the corporation deems reasonable; and

(15) Do, or delegate, any and all things necessary or convenient to carry out the purposes and to exercise the powers given and granted in sections 10a-250 to 10a-263, inclusive, except that, in no event shall the corporation or any subsidiary of the corporation have the power to operate the hospital or to provide direct hospital services for patient treatment or care at the hospital or at the site of The University of Connecticut Health Center or to retain employees to exercise such power.

(P.A. 87-458, S. 5, 18.)



Section 10a-255 - Joint ventures. Shared service agreements. Contracts.

(a) To accomplish the purposes of sections 10a-250 to 10a-263, inclusive, the corporation may enter into joint ventures or shared service agreements to procure hospital facilities and to contract for services necessary or useful in connection with the procurement of hospital facilities. The corporation shall establish and adopt specific policies, rules and procedures on purchasing and contracting. Such policies, rules and procedures shall be approved by a two-thirds vote of its full board of directors. The corporation shall conduct its contracting and purchasing operations in accordance with such policies, rules and procedures. Notwithstanding any other provision of law to the contrary, the corporation may enter into joint ventures or shared service agreements and may procure hospital facilities and contract for any services necessary or useful in connection with such procurement either (1) pursuant to a process of open or competitive bidding, provided that (A) the corporation may determine the format, contents and scope of any joint venture or shared service agreement or any procurement of hospital facilities, and services in connection with such procurement, the conditions under which bidding shall take place and the schedule and stipulations for contract award, and (B) the corporation may select the contractor deemed to have submitted the most favorable bid, price and other factors considered, when, in the judgment of the corporation, such award is in the best interests of the hospital, or (2) if the corporation, in its discretion, determines that, due to the nature of the joint venture or shared service agreement or hospital facilities to be contracted for or procured, open or public bidding is either impracticable or not in the best interests of the hospital, through negotiation with such person or persons as the corporation may determine. The terms and conditions of joint ventures or shared service agreements or contracts for hospital facilities shall be determined by the corporation, as shall the fees or other compensation to be paid to such persons under such joint venture, shared service agreement or contract, provided any contract for construction by the corporation or a subsidiary of a hospital facility shall be subject to the provisions of section 31-53 and any joint venture agreement or shared service agreement of the corporation shall contain a neutrality clause signed by all parties to such joint venture agreement or shared service agreement prohibiting employer interference by such parties in union organizing and education campaigns, prohibiting discrimination in hiring based on past union activity and prohibiting harassment of employees engaged in labor organizing, all in compliance with section 31-104 and section 31-105. The joint venture, shared service agreement or contracts entered into by the corporation shall not be subject to the approval of any state department, office or agency other than as provided in this section. Copies of all contracts of the corporation shall be maintained by the corporation at its offices as public records, subject to the exemption provided in subsection (i) of section 10a-253. Nothing in this subsection shall be deemed to restrict the discretion of the corporation to utilize its own staff and workforce for the performance of any of its assigned responsibilities and functions whenever, in the discretion of the corporation, it becomes necessary, convenient or desirable to do so.

(b) Subject to the restrictions of subdivision (15) of section 10a-254 the corporation may contract with the hospital to provide services for the hospital through joint ventures or shared service agreements or to provide hospital facilities for the hospital, to provide insurance for the hospital as provided in section 10a-256 and to contract for claims management services, or to otherwise make hospital facilities or services provided by joint ventures or shared service agreements available for the hospital. For the hospital to enter into any contract for such services or hospital facilities or insurance or claims management services with the corporation, to pay any reasonable fees and charges established by the corporation for such services or hospital facilities or to pledge payment from any moneys made available by the state to the hospital including, but not limited to, resources of the hospital fund established and administered pursuant to sections 10a-127 and 10a-128, other funds of the state and proceeds of financings by the state for the payment of such fees and charges, it shall have the authorization of the Board of Trustees of The University of Connecticut. Such authorization shall be given by adoption of a resolution at a regularly or specially noticed meeting of said board of trustees. Any fees and charges so established shall be deemed to be direct expenses of the hospital for which the resources of the hospital fund may be used pursuant to section 10a-127 and the State Treasurer is authorized to make payments of such fees and charges upon warrants issued by the State Comptroller, upon the order of authorized officers of The University of Connecticut, pursuant to such a resolution. The provisions of section 4a-57 and any provision of law relating to contract approval other than sections 10a-250 to 10a-263, inclusive, shall not apply to such contracts between the hospital and the corporation. Any such contract or contracts shall be upon such terms and conditions as the corporation and the hospital shall determine to be reasonable including, but not limited to, the reimbursement of all costs of planning, financing, acquisition, construction, operation and maintenance, and any claims arising therefrom. All payments of fees and charges required under any contract or agreement entered into pursuant to the provisions of this section are considered expenditures for public purposes by the state. Any contract between the hospital and the corporation that provides for the procurement by the corporation of hospital facilities or services as authorized by sections 10a-250 to 10a-263, inclusive, shall provide that the hospital shall be required to pay, through service, lease, rental or installment sale payments for such hospital facilities or services, all project costs of such hospital facilities or services at such times and in such amounts as determined by the corporation and the hospital. Any such contract between the hospital and the corporation may contain provisions as to: (1) Pledging or assigning any part of moneys and revenues, including reimbursement allowances, derived by the hospital or the corporation, to secure payments required by such contract; (2) setting aside reserves and creating special funds and the disposition thereof; (3) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the hospital or the corporation and providing for the rights and remedies of the hospital and the corporation in the event of such default; (4) any other matters which may be deemed necessary or desirable by the corporation to properly carry out its corporate purposes.

(P.A. 87-458, S. 6, 18.)



Section 10a-256 - Hospital Insurance Fund. Exemption from certain provisions of chapter 368z.

(a) There is created, as a separate trust fund of the corporation, a Hospital Insurance Fund to be held by the State Treasurer. To this fund shall be charged all payments required to satisfy claims against the hospital and the corporation arising from health care services including (1) claims against the hospital's officers, agents, employees, physicians enjoying privileges at the hospital or at the school of medicine or dental medicine or persons otherwise implementing the purposes of the hospital, (2) all direct expenses and payments for the protection of the interests of the hospital or the state in connection with protection against any of the foregoing, including the payment of insurance premiums and the settlement of claims, and (3) all operating expenses of the corporation, including the cost of professional services, which are attributable to the administration or maintenance of the fund. To the fund shall be credited all receipts of the corporation from contracts for insurance with the hospital or the state as provided under subsection (b) of section 10a-255 and such other moneys of the corporation as the corporation deems necessary or desirable and which are available for the fund. Moneys in the fund that are not needed to satisfy claims or meet the expenses and payments and obligations of the corporation may be invested in the manner provided by section 3-31a, and all income from such investments shall become part of the Hospital Insurance Fund.

(b) In lieu of the procedures set forth in section 4a-20, the corporation shall procure or provide insurance coverage for the hospital against the liabilities described in subsection (a) of this section. The corporation shall procure such insurance coverages including coverage of related legal expenses which the corporation determines is necessary or desirable for the operations of the hospital. The corporation may cause sufficient amounts to be available in the Hospital Insurance Fund to self-insure against the liabilities which are charges against the Hospital Insurance Fund.

(c) The corporation shall designate the agent or agents of record and shall select the companies from whom insurance coverage shall be purchased. The corporation shall have full authority to negotiate all elements of insurance premiums, including the agent's commission. Any refund, dividend or other payment from any insurance company in connection with insurance for the hospital shall be deposited in the Hospital Insurance Fund. The corporation shall establish specifications for each contract of insurance and shall request bids for each such contract through the agent of record. Each such contract shall be for a specified period of time. The corporation shall purchase such insurance policies, develop and administer a self-insurance program, or any combination thereof, as will provide the insurance coverages or combinations thereof determined in accordance with subsection (b) of this section.

(d) The amount of money necessary to fund the amount that has been determined to be necessary to protect the hospital for the purposes for which the Hospital Insurance Fund was created, as determined and approved by the Board of Trustees of The University of Connecticut, shall be transferred to the Hospital Insurance Fund from the revolving fund of the hospital. Such determination shall not be subject to other review and shall be legally conclusive for purposes of this section.

(e) If from time to time in the opinion of the corporation the addition of money to the fund is required to meet the obligations of the Hospital Insurance Fund as provided in sections 10a-250 to 10a-263, inclusive, the hospital shall upon written direction from the corporation provide sufficient funds to maintain the Hospital Insurance Fund at a level deemed necessary, that is exclusively determined and approved by the Board of Trustees of The University of Connecticut.

(f) The corporation may purchase such risk management, actuarial or other professional services as may be required to carry out the purposes of this section.

(g) The corporation and its subsidiaries shall be exempt from the provisions of chapter 368z, except those relating to certificates of need applications and capital expenditures, to the same extent as the hospital.

(P.A. 87-458, S. 7, 18; Sept. Sp. Sess. P.A. 09-3, S. 60.)

History: Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by changing “actuarially determined” to “determined” and amended Subsec. (e) by replacing provisions requiring that fund be operated and maintained on “an actuarially sound basis” with provision requiring that fund be maintained “at a level deemed necessary, that is exclusively determined and approved by the Board of Trustees of The University of Connecticut”, effective October 6, 2009.



Section 10a-257 - Implementation plans.

The corporation shall develop a plan for implementing the purposes of sections 10a-250 to 10a-263, inclusive, with respect to hospital facilities used by or in the operation of outpatient practices related to the hospital or in the practices of medical, dental or related health professionals related to the hospital. The hospital shall provide funds to the corporation for the development of such a plan. The corporation shall submit its plan or any revised plan to the Secretary of the Office of Policy and Management for approval. The Secretary of the Office of Policy and Management may review and evaluate any plan or revised plan submitted by the corporation pursuant to this section and, if in the sole determination of the secretary such plan or revised plan is consistent with the purposes of said sections, which determination shall not be subject to other review and shall be legally conclusive for purposes of this section, may approve any such plan or revised plan. Upon receipt by the corporation of written approval of such a plan but in no event prior to December 1, 1988, the powers and purposes of the corporation may be implemented in accordance with such plan pursuant to a contract with the hospital in accordance with the provisions of section 10a-255.

(P.A. 87-458, S. 8, 18.)



Section 10a-258 - Uncollectible accounts receivable.

The corporation shall establish rules and criteria for determining whether any of the hospital's accounts receivable shall be treated as uncollectible and, notwithstanding any other law, rule or regulation to the contrary, the corporation shall determine in accordance with such rules and criteria which of the accounts receivable of the hospital shall be so treated. Upon notification in writing by the corporation to the hospital that an account receivable shall be treated as uncollectible, the determination of uncollectibility shall be conclusive and the hospital shall not be required to pursue further collection procedures.

(P.A. 87-458, S. 9, 18.)



Section 10a-259 - Tax exemption.

The exercise of the powers granted by sections 10a-250 to 10a-263, inclusive, shall constitute the performance of an essential governmental function and the corporation shall not be required to pay any taxes or assessments upon or in respect of hospital facilities, or any property or moneys of the corporation, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the corporation be required to pay state taxes of any kind. The corporation, its projects, property and moneys shall at all times be free from taxation of every kind by the state and by the municipalities and all other political subdivisions or special districts having taxing powers of the state.

(P.A. 87-459, S. 10, 18.)



Section 10a-260 - Pledge by state to contractors.

The state does hereby pledge to and agree with those parties who may enter into contracts with the corporation or any successor pursuant to the provisions of sections 10a-250 to 10a-263, inclusive, that it will not limit or alter the rights hereby vested in the corporation until such contracts are fully performed on the part of the corporation, provided nothing contained in said sections shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of those entering into such contracts with the corporation. The corporation may include this pledge and undertaking for the state in such contract.

(P.A. 87-458, S. 11, 18.)



Section 10a-261 - Approval of travel requests.

The provisions of section 10a-151c shall not apply to the corporation and the hospital. The corporation may approve travel requests of the employees of the hospital and of professionals enjoying hospital privileges for travel in their professional capacity for the hospital. The hospital shall pay all amounts authorized to be reimbursed pursuant to this section.

(P.A. 87-458, S. 12, 18; P.A. 90-325, S. 18, 32.)

History: P.A. 90-325 deleted the reference to repealed Sec. 10a-108a, concerning the approval of travel requests of certain faculty and professional employees of The University of Connecticut and The University of Connecticut Health Center, and substituted a reference to “section 12 of public act 90-252” (Revisor's note: Because there is no such section 12 and the reference should have been to “section 6 of public act 90-201” which was codified as Sec. 10a-151c, the correction was made editorially by the Revisors to reflect known legislative intent).



Section 10a-262 - Interpretation of powers.

The powers enumerated in sections 10a-250 to 10a-263, inclusive, shall be interpreted broadly to effectuate the purposes of said sections and shall not be construed as a limitation of powers.

(P.A. 87-458, S. 13, 18.)



Section 10a-263 - Inconsistent law.

To the extent that the provisions of sections 10a-250 to 10a-262, inclusive, are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of said sections shall be deemed controlling.

(P.A. 87-458, S. 14, 18.)









Title 11 - Libraries and Museums

Chapter 188 - State Library

Section 11-1 - Appointment and duties of board.

(a) The State Library Board shall consist of the Chief Justice of the Supreme Court or his designee, the Chief Court Administrator or his designee, the Commissioner of Education or his designee and five electors to be appointed by the Governor for terms of five years from July first in the year of their appointment. The terms of all members appointed prior to July 1, 1987, shall terminate on June 30, 1987. Commencing on July 1, 1987, appointments to the board shall be made as follows: Five members shall be appointed by the Governor, one of whom shall be an experienced librarian, one of whom shall be an experienced archivist and one of whom shall be an experienced museum professional; and one member each shall be appointed by the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives and the minority leader of the House. The term of each member of the board commencing on or after July 1, 1987, shall be coterminous with the term of the appointing authority. The appointing authority shall fill any vacancy in the office of an appointed member for the unexpired portion of the term.

(b) The board may elect annually a chairman from its members to serve a term of one year from his election or until his successor is elected. The chairman shall represent the board in certifying such actions as the board may approve. The board shall provide for the supervision of the State Library by a State Librarian who shall serve as the chief administrative officer of the board and shall have administrative authority over the State Library and responsibility for its supervision.

(c) The board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary or upon the request of a majority of members in office. A majority of the members in office, but not less than four, shall constitute a quorum. Any appointed member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(d) The State Library Board shall appoint the State Librarian. Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the board is authorized to sell, trade or otherwise dispose of any unwanted duplicate, out-of-date or irrelevant materials within the collections of the State Library, provided that the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources. The State Library Board is authorized to establish a nonprofit foundation for the purpose of raising funds from private sources to enhance the collections and programs of the library and the Raymond E. Baldwin Museum of Connecticut History and Heritage. All funds from private sources shall be held in the manner prescribed by sections 4-37e to 4-37j, inclusive, for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials. The board shall engage in planning for state-wide library service, other than for school libraries, and for the establishment of a research center to facilitate the most effective use of materials in public, university, professional and industrial libraries and may take such action as is necessary to secure maximum state participation in federal aid for public libraries, for scholarships for students of library science and for cooperative library projects. The board may, by regulation, establish standards for principal public libraries and procedures for naming such libraries and periodically review the same. To carry out its duties under the general statutes, the board may make contracts, subject to the approval of the Attorney General and to any appropriations made for such purpose or the availability of other public or private funds.

(e) The State Library Board shall be within the Department of Education for administrative purposes only.

(f) (1) The State Library Board shall appoint an advisory council for library planning and development. The council shall assist the board with the development of state and federal library plans, advise the board on state policies and activities for library development, cooperation among different types of libraries and use of automated communication systems to support cooperative information services and assist the board in evaluating the usefulness of such activities to residents of the state.

(2) The council shall consist of the following persons: Three public library representatives, one of whom shall be from a tax-supported public library serving a population of less than ten thousand, one of whom shall be from such a library serving a population of ten thousand or more and less than one hundred thousand and one of whom shall be from such a library serving a population of one hundred thousand or more; one representative of a cooperating library service unit; one representative of libraries which participate in shared automated library systems; one representative of the Connecticut Library Association; one special library representative; one representative from the academic library community; one representative from the school library community; one representative of institution libraries; one representative of a library serving the handicapped; one representative from the Department of Education; one representative from the Board of Regents for Higher Education; and six users of libraries represented on the council. The State Librarian shall represent the board and shall be an ex-officio, nonvoting member. The council shall designate one of its members to serve as a liaison to the board.

(3) Except for members of the council who represent state agencies, nine of the members first appointed shall serve for a term of one year, eight of such members shall serve for a term of two years and thereafter members shall serve for a term of two years. The State Library Board shall determine which of the members first appointed shall serve for a term of one year and which of such members shall serve for a term of two years. Members may serve up to two consecutive terms. After serving such terms, a member may be reappointed after a minimum of one year without service on the council. The members of the council shall receive no compensation for their services but may be reimbursed for any necessary expenses incurred in the performance of their duties.

(4) To achieve its purposes, the council may form task forces to address specific library issues. The task forces shall include representatives from the library community and users of libraries who possess expertise in the subject areas addressed by the task forces.

(1949 Rev., S. 1630; February, 1965, P.A. 133, S. 1; 490, S. 1; 1967, P.A. 590, S. 1; 891; 1969, P.A. 245, S. 1; P.A. 75-316, S. 1; 75-559; P.A. 76-436, S. 473, 681; P.A. 77-614, S. 302, 308, 610; P.A. 79-610, S. 44; P.A. 84-109, S. 2; 84-255, S. 17, 21; 84-414, S. 1, 14; P.A. 86-109, S. 1; P.A. 87-428, S. 1, 3; P.A. 88-216, S. 3, 7; P.A. 99-116, S. 1, 2; P.A. 07-227, S. 1; P.A. 11-48, S. 285; P.A. 14-207, S. 3.)

History: 1965 acts required appointment of state historian, changed committee membership from four gubernatorial appointees plus governor to five gubernatorial appointees plus chief justice and secretary of state board of education, included provisions re appointment, terms, filling of vacancies, etc., deleted reference to appointment of assistant state librarian, and required committee to plan for state-wide library services, establishment of research center and securing federal aid; 1967 acts added powers to recommend library standards and to make contracts and included chief court administrator as committee member; 1969 act made former provisions Subsecs. (a) and (c), inserted (b) re chairman and administrative officer and added provisions re obtaining federal aid for library science scholarships and cooperative library projects and re procedures for naming libraries; P.A. 75-316 substituted state library board for committee and added provisions re interagency library planning committee; P.A. 75-559 amended Subsec. (c) to include provisions governing board's disposal of unwanted duplicate, out-of-date or irrelevant materials; P.A. 76-436 substituted chief administrative judge for chief court administrator, effective July 1, 1978 (not enacted); P.A. 77-614 substituted commissioner of education for secretary of the state board of education and added Subsec. (d) placing library board within education department for administrative purposes, effective January 1, 1979; P.A. 79-610 amended Subsec. (a) to allow chief justice and chief court administrator to be represented on board by designee; P.A. 84-109 would have amended Subsec. (c) to replace the provision that the board shall “have charge” of the state library and supreme court building and grounds with the provision that the board “and the chief justice of the supreme court shall exercise overall policy direction” of such building and grounds and made technical changes, however primary amendment in Subsec. (c) did not take effect, P.A. 84-414 having precedence; P.A. 84-255 added provision to Subsec. (a) permitting the commissioner of education to appoint a designee to the board; P.A. 84-414 amended Subsec. (a) terminating all appointments to the board as of July 1, 1987, the new members to be appointed by the governor and the leadership of the general assembly, added a new Subsec. (c) re meeting requirements, quorums at meetings and vacancies on the board, relettered former Subsec. (c) as Subsec. (d) and deleted provisions re state library board having charge of the state library and supreme court building and appointing a state historian, relettered former Subsec. (d) as Subsec. (e) and added a new Subsec. (f) re biennial report to the general assembly; P.A. 86-109 replaced provision empowering board to designate state librarian as administrative officer with authority to sign contracts with provision designating state librarian as chief administrative officer of board and expanding his powers accordingly; P.A. 87-428 in Subsec. (a) changed the termination date of the terms of the members appointed prior to July 1, 1987, from June 30, 1987, to July 1, 1987, and added an experienced museum professional to the board and in Subsec. (d) authorized the board to establish a nonprofit foundation to raise funds from private sources; P.A. 88-216 deleted the interagency library planning committee in Subsec. (d) and added Subsec. (g) re an advisory council for library planning and development; P.A. 99-116 required funds from private sources to be held in manner prescribed by Secs. 4-37e to 4-37j, inclusive, instead of Sec. 4-31a, effective July 1, 1999; P.A. 07-227 deleted former Subsec. (f) re report, redesignated existing Subsec. (g) as Subsec. (f) and amended Subdiv. (3) therein to remove language limiting members of board to one reappointment and to add language allowing members to serve up to two consecutive terms and to be reappointed after one year without service on council, effective July 1, 2007; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (f)(2), effective July 1, 2011; P.A. 14-207 amended Subsec. (a) by deleting provision re Chief Justice may designate any judge of the Supreme Court to serve in his place, effective July 1, 2014.

See Sec. 4-38f for definition of “administrative purposes only”.

See Sec. 4b-11 re State Library Board's responsibility for building and grounds of State Library and Supreme Court.



Section 11-1a - Programs of state-wide library service.

(a) The State Library Board may institute and conduct programs of state-wide library service which may include, but need not be limited to, (1) a cataloging and processing service to be available to libraries, (2) the creation and maintenance of current and retrospective union catalogs of books, union lists of serials and similar cooperative listings of library materials, (3) a program of coordinated acquisitions, storage and deposit of library materials, (4) the support and encouragement of the transfer, as loans or copies, of library materials between libraries and to nonresident library patrons, (5) the provision of suitable high-speed communications facilities, (6) the creation and maintenance of bibliographic and regional reference centers, (7) the provision of traveling collections of library materials and of book examination centers, (8) the provision of a publicity and public relations service for libraries, and (9) the creation and maintenance of a state-wide platform for the distribution of electronic books to public library patrons.

(b) The State Library Board shall create and maintain one or more library research centers which shall utilize any appropriate sources of information, both within and outside of the state, to meet the needs of those making inquiries.

(c) The State Library Board shall maintain the state's principal law library which shall be located in the State Library and Supreme Court Building. The State Library Board shall distribute state documents, statutes and public acts to the law libraries established pursuant to section 11-10b.

(d) The State Library Board shall create and maintain a library service for the blind and other persons with disabilities, as provided for in 2 USC Sections 135a, 135a-1 and 135b.

(1969, P.A. 245, S. 2; P.A. 73-645, S. 3, 5; P.A. 75-316, S. 2; P.A. 76-368, S. 3, 9; P.A. 80-217, S. 1, 2; 80-340, S. 1, 2; June Sp. Sess. P.A. 83-7, S. 2, 3; P.A. 89-167, S. 4; P.A. 90-234, S. 1, 8; P.A. 95-234, S. 2, 3; P.A. 01-173, S. 41, 67; P.A. 14-82, S. 1.)

History: P.A. 73-645 deleted reference to creation and maintenance of library research centers in former provisions and added new Subsec. (b) re library research centers, changing alphabetic Subdiv. indicators to numeric indicators in former provisions, now designated Subsec. (a); P.A. 75-316 changed state library committee to state library board; P.A. 76-368 added Subsecs. (c) to (e) re law libraries, cooperation with judicial department and maintenance of books and various expenditures; P.A. 80-217 changed hours of operation in Subsec. (c) from all day Monday to Saturday plus two evenings to all day Monday to Friday; P.A. 80-340 amended Subsec. (b) to delete provision for state-wide toll-free telephone access to research centers; June Sp. Sess. P.A. 83-7 amended Subsec. (c) by deleting a provision re hours of operation of the tier I libraries in Bridgeport and New Haven, said provision being added to Sec. 11-19a, and amended Subsec. (e) to reflect establishment of tier II libraries at New London and Danbury pursuant to Sec. 11-19a by deleting the authorization for the state library board to expend funds to maintain books in New London and Danbury provided it determines that staffing is not necessary at the tier II library in Norwich and deleting proviso that library facilities and staff are maintained at Danbury and New London without additional expense to the state; P.A. 89-167 added Subsec. (f) re the creation of a library service for the blind and other persons with disabilities; P.A. 90-234 deleted provisions detailing authority of state library board over system of law libraries formerly found in Subsecs. (c), (d) and (e), relettering former Subsec. (e) as (d), and revised Subsec. (c) to require the state library board to maintain the state's principal law library located in the state library and the supreme court building and to distribute state documents, statutes and public acts to law libraries; P.A. 95-234 added new Subsec. (e) re the Connecticut Library Network, effective July 1, 1995; P.A. 01-173 deleted Subsec. (e) re Connecticut Library Network, effective July 1, 2001; P.A. 14-82 amended Subsec. (a) to add Subdiv. (9) re state-wide platform for distribution of electronic books to public library patrons, effective July 1, 2014.

See Sec. 11-19a re system of law libraries.

See Sec. 11-23a re library service centers in Middlesex and Windham-Tolland areas.

See Sec. 11-23b re library service centers for public libraries and public schools.



Section 11-1b - Regulations re state-wide library service.

The State Library Board shall promulgate regulations to implement the provisions of sections 11-1a, 11-24b and 11-31a.

(P.A. 73-645, S. 4, 5; P.A. 75-316, S. 3.)

History: P.A. 75-316 substituted state library board for state library committee.



Section 11-1c - Official state archives. Appointment of State Archivist.

The State Library Board shall create and maintain the official state archives. The State Librarian shall, subject to the provisions of chapter 67, appoint an assistant, who shall be the State Archivist.

(P.A. 84-414, S. 9, 14.)



Section 11-1d - Transferred

Transferred to Chapter 185b, Part III, Sec. 10a-111a.



Section 11-2 - Powers and duties of State Librarian.

The State Library shall maintain programs for library development and reader services. The State Librarian shall be the administrative officer of the State Library and shall administer, coordinate and supervise the library. In order to carry out the duties of the State Librarian required by law, the State Librarian may enter into contracts, subject to the approval of the Attorney General and within any available appropriations or other funds available from the public or private sector. The State Librarian shall have the authority to sign contracts approved by the State Library Board in accordance with the policies established by the State Library Board. The State Librarian may appoint members of the staff of the State Library. Members of the staff of the State Library employed in positions requiring graduation from a library school shall be members of the unclassified service. The State Librarian may purchase books and other library resources for the State Library. The State Librarian is authorized and directed to distribute electronic copies of the files of each act favorably reported by any committee of the General Assembly to each high school and university in the state, upon request.

(1949 Rev., S. 1632; February, 1965, P.A. 490, S. 2; P.A. 75-316, S. 4; P.A. 80-36, S. 1, 2; P.A. 82-306, S. 1; P.A. 84-109, S. 3; 84-414, S. 2, 14; P.A. 86-109, S. 2; P.A. 88-216, S. 1, 7; P.A. 91-104, S. 1, 3; P.A. 95-220, S. 3, 6; P.A. 07-227, S. 2; P.A. 11-150, S. 11.)

History: 1965 act added provisions re divisions of reader services and of library development, designated associate librarians as members of unclassified service and required that committee, rather than state librarian, report to general assembly; P.A. 75-316 substituted state library board for state library committee; P.A. 80-36 made appointment of associate state librarians as division heads optional rather than mandatory by replacing “shall” with “may”; P.A. 82-306 eliminated requirement that state librarian locate and identify graves of veterans buried within the state; P.A. 84-109 replaced provision that the state librarian “shall have charge under the state library board” of the state library and supreme court building and grounds with provision that the state librarian “shall have administrative responsibility, in accordance with policies and procedures established by the state library board and the chief justice of the supreme court” for such building and grounds; P.A. 84-414 deleted provisions re separate divisions of reader services and of library services, deleted provisions re appointment of associate state librarians as the administrative head of said divisions and deleted provision re biennial report to the general assembly; P.A. 86-109 added provisions designating state librarian as administrative officer of library and authorizing librarian to sign contracts approved by library board; P.A. 88-216 provided for the appointment of a deputy state librarian and made technical changes; P.A. 91-104 deleted references to associate state librarians and a deputy state librarian; P.A. 95-220 removed reference to administrative responsibility of State Librarian for State Library and Supreme Court building and grounds, effective July 1, 1995; P.A. 07-227 added language permitting State Librarian to enter into contracts with approval of Attorney General and removed requirement of board approvals for staff appointments and purchase of books and materials by State Librarian, effective July 1, 2007; P.A. 11-150 added requirement that copies of files distributed be electronic and deleted reference to files being printed, effective July 1, 2011.

See Sec. 7-35ee re State Librarian's duties under Uniform Real Property Electronic Recording Act.

See Sec. 11-23 re State Librarian's duty to advise and assist public libraries.



Section 11-2a - Receipt of federal funds.

The State Librarian is empowered, subject to the provisions of the general statutes, to receive any federal funds made available to the state for purposes of programs under his jurisdiction and to expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds.

(1972, P.A. 139.)



Section 11-2b - Connecticut Parent Technology Academy.

The State Library, in consultation with the Commission for Educational Technology, within available appropriations, shall contract, through a request for proposal process, for the development of a Connecticut Parent Technology Academy. The academy shall be host network for the development of increased opportunities for parents of elementary, middle and secondary school students to learn about and demonstrate their knowledge of information technologies. The academy shall: (1) Identify existing programs and best practices for the delivery of information technology training for parents, (2) coordinate the development of curriculum models to be used to train parents in the use of information technologies, and (3) seek business, philanthropic, community and educational partners to expand training locations and learning options for parents. The Commission for Educational Technology shall work in collaboration with the academy to negotiate vendor discounts for computer purchases and upgrades and low interest bank loans for such purchases for parents who successfully complete an information technology training program.

(P.A. 00-187, S. 45, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 11-3 - Transfer of books to college libraries.

The State Librarian is authorized, from time to time, under the direction of the State Library Board, to transfer for an indefinite period, to the libraries of any university or college in the state, any duplicates or other books or pamphlets not in current use.

(1949 Rev., S. 1631; P.A. 75-316, S. 5; P.A. 84-414, S. 3, 14.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 84-414 deleted specific reference to Yale University.



Section 11-4 - Preservation of official documents in State Library.

Section 11-4 is repealed.

(1949 Rev., S. 1633; 1959, P.A. 152, S. 24; P.A. 84-414, S. 13, 14.)



Section 11-4a - Submission of reports to the General Assembly and State Librarian.

Each commission, task force or committee appointed by the Governor or the General Assembly, or both, and required to report its findings and recommendations, and each state agency which submits a report to the General Assembly or any committee of the General Assembly, shall submit its report electronically to the clerks of the Senate and the House of Representatives and the Office of Legislative Research, and shall file one copy with the State Librarian.

(1959, P.A. 419; P.A. 87-64; P.A. 11-150, S. 12; 11-214, S. 1; P.A. 15-18, S. 9.)

History: P.A. 87-64 deleted reference to “temporary” commissions, extended reporting and filing requirements to task forces and state agencies which report to the general assembly or a committee of the general assembly, and required one copy of report to be filed with office of legislative research; P.A. 11-150 required that reports be submitted electronically to the clerks and Office of Legislative Research and that one copy be filed with State Librarian, effective July 1, 2011; P.A. 11-214 provided that any report pursuant to Sec. 17b-179(n) may be in electronic form; P.A. 15-18 deleted reference to reports submitted pursuant to Sec. 17b-179(n), effective June 5, 2015.



Section 11-4b - Transferred

Transferred to Chapter 189, Sec. 11-19e.



Section 11-4c - Preservation of official documents in State Library.

Any official of the state or of any town, or any other official, may turn over to the State Librarian, with his consent, for permanent preservation in the State Library, any official books, records, documents, original papers or files, not in current use in his office, taking a receipt therefor which shall be recorded. Such official may, in like manner, turn over to the State Librarian, with his consent, for use of the state, any printed books, records, documents or reports not in current use in his office. The State Librarian, upon the request of any person entitled thereto, shall furnish a certified copy of any official state or municipal books, records, documents, original papers, land, or probate records in his custody, and such certified copy shall be entitled to the same weight as evidence as though certified by the authority by whom such record, document or paper was deposited with said librarian.

(P.A. 84-414, S. 10, 14.)



Section 11-4d - State Librarian to establish standards for preservation and authentication of electronic documents.

Not later than January 1, 2012, the State Librarian shall, in consultation with the Secretary of the Office of Policy and Management, the Commissioner of Administrative Services, the executive director of the Joint Committee on Legislative Management and the Chief Court Administrator of the Judicial Branch, establish standards and guidelines for the preservation and authentication of electronic documents.

(P.A. 11-150, S. 28.)

History: P.A. 11-150 effective July 8, 2011 (Revisor's note: “Chief Information Officer of the Department of Information Technology” was deleted editorially by the Revisors to conform with changes made by P.A. 11-51, S. 76).



Section 11-5 - Preservation and reproduction of land and probate records.

Section 11-5 is repealed.

(1949 Rev., S. 1634; P.A. 84-414, S. 13, 14.)



Section 11-6 - War records collection.

The State Library shall maintain a collection of war records, which shall include classifications and indexes of all available material relating to Connecticut participation, public or private, in the First and Second World Wars. The collection shall be as complete and comprehensive as possible and cover not only the activities of the state, its subdivisions and agencies, but also of Connecticut agencies of the federal government, of organizations of private persons and of those individuals who were direct participants in said wars, whether as soldiers, sailors, aviators or otherwise.

(1949 Rev., S. 1635; P.A. 75-316, S. 6; P.A. 84-414, S. 4, 14.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 84-414 repealed language establishing a department of war records and substituted language re maintenance of a war records collection by the state library.



Section 11-6a - Raymond E. Baldwin Museum of Connecticut History and Heritage. Advisory committee. Director.

(a) The State Library Board shall establish and operate the Raymond E. Baldwin Museum of Connecticut History and Heritage to acquire, preserve, and exhibit collections and artifacts that interpret the state's culture and heritage and to provide public programs and activities.

(b) There is established an advisory committee to advise the State Library Board with respect to the policies, collections, programs, activities and operations of the Raymond E. Baldwin Museum of Connecticut History and Heritage. The advisory committee shall consist of eight members as follows: The executive director of the Culture and Tourism Advisory Committee; the executive director of the Connecticut Historical Society; the State Historian; and five persons appointed by the Governor, three of whom shall be experienced museum professionals.

(c) The State Librarian shall, subject to the provisions of chapter 67, appoint an assistant who shall be the director of the Raymond E. Baldwin Museum of Connecticut History and Heritage. The director shall be a qualified and experienced museum professional.

(P.A. 86-324; P.A. 87-428, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 162.)

History: P.A. 87-428 named the museum the Raymond E. Baldwin Museum of Connecticut History and Heritage, inserted new Subsec. (b) establishing an advisory committee and inserted new Subsec. (c) providing for the appointment of the museum director and designated Subsec. (a) accordingly; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee”, effective July 1, 2011.



Section 11-7 - Purchase of copies of town records.

Section 11-7 is repealed.

(1949 Rev., S. 1636; P.A. 84-414, S. 13, 14.)



Section 11-8 - Records management program. Public Records Administrator.

(a) Under the direction of the State Library Board, the State Librarian shall be responsible for developing and directing a records management program for the books, records, papers and documents of all state agencies within the executive department, and the books, records, papers and documents of the several towns, cities, boroughs, districts and other political subdivisions of the state, pursuant to the provisions of section 11-8a. The State Librarian shall also supervise the operation of state records centers; provide photoduplication and microfilming service and document repair and restoration service for state and local records; approve security storage facilities, within or without the state, or establish and operate such facilities within the state, for the safe storage of original public records or security copies thereof; and carry out a program for the identification and preservation of essential records of the state and of its political subdivisions. The State Librarian shall, with the approval of the State Library Board, and in accordance with the provisions of chapter 54, adopt regulations for the creation and preservation of the records of the several towns, cities, boroughs and districts of the state. Such regulations shall establish the physical characteristics required for papers, inks, typewriter ribbons, carbon papers, loose-leaf binders, photographic films or other supplies and materials, including photographic or other processes for recording documents, used in the creation of public records; and the design, construction and degree of fire resistance required for safes, cabinets, vaults and file rooms in which public records are housed. The State Librarian shall ascertain from time to time whether the provisions of the general statutes and of such regulations relating to the recording, filing, indexing, maintenance and disposition of such records are being carried out. The State Librarian may order any person having the care and custody of such records to comply with such statutes or with such regulations. The State Librarian shall send a copy of such order to the chief administrative officer of the town, city, borough or district to which the records relate. The order shall specify the time within which the order shall be complied with. In setting such time for compliance, the State Librarian shall take into consideration the availability of facilities or equipment or the need for the construction or purchase thereof. The State Librarian may cause the enforcement of any such order by application to the Superior Court, or to any judge thereof if said court is not then sitting, to issue an appropriate decree or process, which application shall be brought and the proceedings thereon conducted by the Attorney General.

(b) The State Librarian shall, subject to the provisions of chapter 67, appoint an assistant who shall be the Public Records Administrator. All powers, functions and duties assigned to the Examiner of Public Records are hereby transferred to the Public Records Administrator.

(1949 Rev., S. 1637; 1967, P.A. 495, S. 3; P.A. 73-544, S. 21; P.A. 77-614, S. 121, 610; P.A. 80-338, S. 4; P.A. 84-414, S. 5, 14; P.A. 89-167, S. 1; P.A. 12-66, S. 19.)

History: 1967 act substituted public records administrator for examiner of public records, made administrator head of newly-created department of archives and records administration, deleted requirement that committee approve the appointment and replaced former provisions re duties with detailed enumeration of duties; P.A. 73-544 substituted civil preparedness for civil defense; P.A. 77-614 substituted commissioner of administrative services for records management committee; P.A. 80-338 clarified that records management program be carried out for state agencies “within the executive department”, substituted state librarian for commissioner of administrative services, deleted provision re cooperation with civil preparedness advisory council, deleted references to standards and substituted “chapter 54” for “chapter 48”; P.A. 84-414 deleted provisions re department of archives and records administration, inserted Subsec. (a) with provisions directing the state librarian to develop a records management program for the books, records, papers and documents of all state agencies and the several towns, cities, boroughs, districts and other political subdivisions of the state and inserted a new Subsec. (b) re appointment of a public records administrator; P.A. 89-167 amended Subsec. (a) by deleting the requirement that the state librarian obtain the approval of the commissioner of administrative services re the records management program; P.A. 12-66 amended Subsec. (a) to delete references to probate districts and make technical changes.

See Secs. 1-9 to 1-12, inclusive, re standards for ink, paper, binders etc. used for public records.

See Sec. 7-109 re destruction of documents.

Cited. 216 C. 253; 223 C. 731.



Section 11-8a - Retention, destruction and transfer of documents. Centralized microcopying services.

(a) The State Librarian shall, in the performance of the State Librarian's duties pursuant to section 11-8, consult with the Attorney General and the chief executive officers of the Connecticut Town Clerks Association and the Municipal Finance Officers Association of Connecticut, or their duly appointed representatives.

(b) The State Librarian may require each such state agency, or each political subdivision of the state, to inventory all books, records, papers and documents under its jurisdiction and to submit to the State Librarian for approval retention schedules for all such books, records, papers and documents, or the State Librarian may undertake such inventories and establish such retention schedules, based on the administrative need of retaining such books, records, papers and documents within agency offices or in suitable records centers. Each agency head, and each local official concerned, shall notify the State Librarian of any changes in the administrative requirements for the retention of any book, record, paper or document subsequent to the approval of retention schedules by the State Librarian.

(c) If the Public Records Administrator and the State Archivist determine that certain books, records, papers and documents which have no further administrative, fiscal or legal usefulness are of historical value to the state, the State Librarian shall direct that they be transferred to the State Library. If the State Librarian determines that such books, records, papers and documents are of no administrative, fiscal, or legal value, and the Public Records Administrator and State Archivist determine that they are of no historical value to the state, the State Librarian shall approve their disposal, whereupon the head of the state agency or political subdivision shall dispose of them as directed by the State Librarian.

(d) The State Librarian may establish and carry out a program of inventorying, repairing and microcopying for the security of those records of political subdivisions of the state which he determines to have permanent value; and he may provide safe storage for the security of such microcopies of such records.

(e) The State Library Board may transfer any of the books, records, documents, papers, files and reports turned over to the State Librarian pursuant to the provisions of this section and section 11-4c. The State Library Board shall have sole authority to authorize any such transfers. The State Library Board shall adopt regulations pursuant to chapter 54 to carry out the provisions of this subsection.

(f) Each state agency shall cooperate with the State Librarian to carry out the provisions of this section and shall designate an agency employee to serve as the records management liaison officer for this purpose.

(P.A. 80-338, S. 1; P.A. 81-472, S. 13, 159; P.A. 84-119, S. 1, 3; 84-414, S. 6, 14; P.A. 88-216, S. 2, 7; P.A. 89-167, S. 2; P.A. 12-66, S. 20; P.A. 14-122, S. 13.)

History: P.A. 81-472 made technical change; P.A. 84-119 included participation of state archivist in determination re transfer of documents to state library and destruction of certain public records; P.A. 84-414 deleted provisions re records management program and reiterated amendments made by P.A. 84-119; P.A. 88-216 restructured the section, added Subsec. designations and provided for the transfer of documents by the state library board; P.A. 89-167 added Subsec. (f) concerning designation of a records management liaison officer; P.A. 12-66 amended Subsec. (a) to delete “the Probate Court Administrator and” and amended Subsec. (b) to delete “including each probate district” and make technical changes; P.A. 14-122 made technical changes in Subsec. (a).

See Sec. 7-109 re destruction of documents by municipal officials, boards or commissioners.

Cited. 223 C. 731.

Subsec. (c):

Destruction of public records is an illegal subject of bargaining. 216 C. 253.



Section 11-8b - Transfer or disposal of public records. State Library Board to adopt regulations.

All public records, as defined in section 11-8 or section 11-8a, or other such records, created by public offices, are the property of the agency concerned and shall not be removed, destroyed, mutilated, transferred or otherwise damaged or disposed of, in whole or in part, except as provided by law or under the rules and regulations adopted by the State Library Board pursuant to the provisions of chapter 54. Such public records shall be delivered by outgoing officials and employees to their successors and shall not be otherwise removed, transferred, or destroyed unlawfully.

(P.A. 84-119, S. 2, 3.)

Cited. 216 C. 253.



Section 11-8c - Recovery of public records by State Librarian.

Upon complaint of the State Librarian, the Attorney General shall replevy any public records which have been unlawfully transferred or removed in violation of sections 1-18, 1-210, 7-109, 11-8 and 11-8a. Such public records shall be returned to the office of origin and safeguards shall be established to prevent further recurrence of unlawful transfer or removal.

(P.A. 84-251.)

Cited. 216 C. 253.



Section 11-8i - Historic documents preservation account.

There is established, within the General Fund, a separate and nonlapsing account to be known as the “historic documents preservation account”. The account shall contain any moneys required by law to be deposited in the account. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward for the fiscal year next succeeding. The moneys in said account shall be used for the purposes of sections 11-8j to 11-8l, inclusive.

(P.A. 00-146, S. 2, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8j - Preservation and management of historic documents: Definitions.

As used in sections 11-8i to 11-8l, inclusive, “preservation and management of historic documents” means activities that include, but are not limited to, the following: (1) The restoration and conservation of land records, land record indexes, maps or other records; (2) the microfilming of land records, land record indexes, maps or other records; (3) the use of information technology to facilitate the performance of duties integral to the maintenance and tracking of historic documents; (4) providing public access to an electronic indexing system that combines the grantor index and the grantee index of a town's land records; (5) the assessment or upgrading of records retention facilities; (6) disaster recovery; and (7) the training of personnel to perform duties integral to the maintenance and tracking of historic documents.

(P.A. 00-146, S. 3, 8; P.A. 07-252, S. 55.)

History: P.A. 00-146 effective July 1, 2000; P.A. 07-252 redefined “preservation and management of historic documents” to include providing public access to electronic indexing system that combines grantor and grantee indices of town's land records in new Subdiv. (4) and to redesignate existing Subdivs. (4) to (6) as Subdivs. (5) to (7), effective July 1, 2007.



Section 11-8k - Historic documents preservation grants to municipalities. Allocation of moneys in historic documents preservation account.

(a) The Public Records Administrator shall make grants to municipalities from the historic documents preservation account, established under section 11-8i, for the preservation and management of historic documents.

(b) If the Public Records Administrator finds that any grant awarded pursuant to this section is being used for other purposes or to supplant a previous source of funds, the Public Records Administrator may require repayment.

(c) The Public Records Administrator shall allocate moneys in the historic documents preservation account, established under section 11-8i, for (1) the preservation and management of historic documents maintained by the State Library, and (2) the expenses of administering the historic documents preservation grant program, established under section 11-8l. The total amount of such allocated moneys in any fiscal year shall be thirty per cent of the moneys deposited in such historic documents preservation account in such year. On or before September 1, 2001, and annually thereafter, the State Library shall submit a report describing the activities performed with the allocated moneys for the preceding fiscal year to the joint standing committee of the General Assembly having cognizance of matters relating to government administration.

(P.A. 00-146, S. 4, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8l - Historic documents preservation grant program. Regulations.

(a) The Public Records Administrator shall establish and administer a historic documents preservation grant program to help municipalities to enhance or improve the preservation and management of historic documents. Each application shall include a description of the purpose, objective and budget of the activities to be funded by the grant. The chief executive officer of a municipality applying for a grant under this section may designate the town clerk of that municipality as the agent to make such application.

(b) The Public Records Administrator shall establish, by regulations adopted in accordance with chapter 54, relative priorities for the approval of grants under this section. Such priorities may take into account the differing needs of municipalities, the need for consistency and equity in the distribution of grant awards and the extent to which particular projects may advance the purposes of this section. The Public Records Administrator may establish further criteria for the approval of grants under this section. Not later than February 1, 2001, the Public Records Administrator shall develop and disseminate a pamphlet that describes the evaluation process for grant applications under this section. In awarding grants under this section, the Public Records Administrator shall consult with the State Archivist and any other person the Public Records Administrator deems necessary.

(c) The Public Records Administrator shall authorize grant awards under this section on or before July thirty-first and December thirty-first of each fiscal year in which payment of a grant is to be made.

(d) The Public Records Administrator shall allocate seventy per cent of the moneys in the historic documents preservation account in any fiscal year to fund applications submitted under this section.

(P.A. 00-146, S. 5, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8m - Municipal reports to Public Records Administrator. Annual report of Public Records Administrator to legislative committee.

(a) Each municipality that receives a grant from the historic documents preservation account established under section 11-8i shall submit a report to the Public Records Administrator, in such form as the Public Records Administrator prescribes, not later than September first of the fiscal year following the year such grant was received. Such report shall contain a description of activities paid for with financial assistance under the grant. The chief executive officer of a municipality that receives a grant from the historic documents preservation account may designate the town clerk of that municipality as the agent to make such report.

(b) On or before January 1, 2002, and annually thereafter, the Public Records Administrator shall submit a report on grants made under sections 11-8j to 11-8l, inclusive, for the preceding fiscal year to the joint standing committee of the General Assembly having cognizance of matters relating to government administration. Each such report shall include: (1) A description of the grants made under sections 11-8j to 11-8l, inclusive, including the amount, purposes and the municipalities to which they were made; (2) a summary of the activities for which the State Library used the moneys allocated to it under section 11-8k; and (3) any findings or recommendations concerning the operation and effectiveness of the grant program.

(P.A. 00-146, S. 6, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8n - Regulations.

(a) The State Librarian shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 11-8j to 11-8m, inclusive.

(b) The State Librarian shall establish a committee to advise such State Librarian on the development and implementation of regulations under this section. The State Librarian shall designate the members of the committee who shall include representatives of small, medium and large municipalities and municipalities in all geographic regions of the state.

(P.A. 00-146, S. 7, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-9 - Appropriations to the Connecticut Historical Society.

The Connecticut Historical Society shall fund its operations through federal, state and private funds, to the extent that they are available. The Comptroller is authorized to draw his order upon the Treasurer in equal quarterly installments in favor of the treasurer of the society in such sums as may be appropriated for programs and purposes of the society which are intended for the use and benefit of the public.

(1949 Rev., S. 1676; P.A. 85-222.)

History: P.A. 85-222 entirely replaced provisions of section deleting specific purposes for which appropriations to the society may be made and adding reference to programs and purposes of the society which are intended for the use and benefit of the public.

Cited. 216 C. 253.



Section 11-9a - Appointment and duties of Cooperating Library Service Unit Review Board.

Section 11-9a is repealed.

(P.A. 75-363; P.A. 82-314, S. 59, 63; 82-360, S. 3, 4.)



Section 11-9b - Definitions.

As used in this section and sections 11-9c and 11-9d:

(a) “State publications” means all publications printed or otherwise produced in tangible form, and all publications produced in electronic or other intangible form, by or under the direction of the state or any officer thereof, or any other agency supported wholly or in part by state funds;

(b) “Publication” means any document issued by a state agency that is available to the public, regardless of format or purpose, including legislatively mandated reports, with the exception of routine correspondence;

(c) “State agency” means every state office, officer, department, division, bureau, board and commission, permanent or temporary in nature, whether legislative, executive or judicial, and any subdivisions of each, including state-supported institutions of higher education;

(d) “Depository library” means the designated library for collecting, maintaining and making available to the general public Connecticut state agency publications.

(P.A. 77-561, S. 1; P.A. 84-92, S. 1, 3; P.A. 07-227, S. 3.)

History: P.A. 84-92 amended Subsec. (a) deleting language which defined “state publications” as publications “purchased for distribution by a state agency” and substituting “published by or under the direction of the state or any officer thereof”; P.A. 07-227 redefined “state publications” to delete requirement that publications be published and add language re tangible form, electronic or intangible form in Subdiv. (a) and amended Subdiv. (b) to replace definition of “printed” with definition of “publication” and to include legislatively mandated reports as publication, effective July 1, 2007.

Cited. 216 C. 253.



Section 11-9c - Tangible and intangible state publications and depository library system.

The State Library shall administer and provide access to the public, on a permanent basis, to a collection of tangible state publications, and to a digital archive of intangible state publications, and a depository library system. The State Library shall: (1) Establish and administer, with the approval of the State Library Board, such rules and regulations as may be deemed necessary to carry out the provisions of sections 11-9b to 11-9d, inclusive; (2) develop and maintain standards for depository libraries, including ascertaining their geographical distribution, with the approval of the State Library Board; (3) enter into depository contracts with libraries that meet the standards for eligibility established by the State Library; (4) annually advise designated staff in each agency, required by section 11-9d, of the number of copies of tangible publications needed for distribution; (5) receive from state agencies on or about publication date the specified number of copies of each publication; (6) receive on or about publication date, copies of, or notice of existence, availability and location of intangible publications; (7) retain sufficient copies in the Connecticut State Library for preservation, reference and interlibrary loan purposes; (8) distribute copies of tangible publications to depository libraries within the state in accordance with the terms of their depository contracts and to libraries outside the state in accordance with any agreements entered into for the exchange of state publications; (9) publish annually the official list of state publications; and (10) make available a permanent public archive of intangible state publications.

(P.A. 77-561, S. 2; P.A. 84-92, S. 2, 3; P.A. 07-227, S. 4.)

History: P.A. 84-92 deleted requirement that state library publish a monthly list of state publications and substituted a periodic, but at least quarterly publication schedule; P.A. 07-227 replaced language re Connecticut state publications collection with language re collection of tangible state publications and digital archive of intangible state publications, redesignated existing Subdiv. (6) as Subdiv. (7), added new Subdiv. (6) re intangible publications, deleted former Subdiv. (7) re distribution of copies, amended Subdiv. (9) to replace quarterly list with annual list of state publications, added Subdiv. (10) re intangible state publications and added references to tangible publications throughout, effective July 1, 2007.

Cited. 216 C. 253.



Section 11-9d - Duties of state agencies re tangible and intangible publications. Designation of staff.

(a) Designated staff in each state agency shall be responsible for making the publications of that agency known to the State Library. Each state agency shall notify the State Library of the identity of such designated staff not later than thirty days after October 1, 1977, and upon any change of personnel. Said staff shall supply the State Library annually or upon request with a complete list of the agency's current publications.

(b) Every state agency shall, upon publication, deposit a sufficient number of copies of each of its tangible publications with the State Library to meet the needs of the depository library system.

(c) Every state agency shall, upon publication, supply the State Library with, or notify the State Library of the existence, availability and location of its intangible publications.

(P.A. 77-561, S. 3; P.A. 07-227, S. 5.)

History: P.A. 07-227 made technical changes in Subsec. (a), added reference to tangible publications in Subsec. (b) and added Subsec. (c) re intangible publications, effective July 1, 2007.

Cited. 216 C. 253.






Chapter 188a - Cooperating Library Service Unit Program

Section 11-9e - “Cooperating library service unit” defined. Budget recommendations.

(a) For purposes of this section and section 11-1, a “cooperating library service unit” means an organization of different types of libraries situated in a stipulated area of the state whose purpose is to improve library service through coordinated planning, resource sharing, and the development of programs too costly or impractical for a single library to maintain.

(b) The State Library Board shall include in its budget recommendations to the Governor and General Assembly such amounts as are required in the estimation of the board of the operation of the cooperating library service units to provide services pursuant to subsection (a) of this section.

(P.A. 82-360, S. 1, 4; P.A. 88-216, S. 4, 7.)

History: P.A. 88-216 in Subsec. (a) removed reference to Sec. 11-9f repealed by the same act and added reference to Sec. 11-1.



Section 11-9f - Appointment and duties of Cooperating Library Service Unit Review Board.

Section 11-9f is repealed.

(P.A. 82-360, S. 2, 4; P.A. 88-216, S. 6, 7.)






Chapter 189 - Law Libraries

Section 11-10 - Transferred

Transferred to Sec. 11-19b.



Section 11-10a - Retirement of librarians.

Upon certification by the bar library committee, any librarian of a law library existing under the provisions of section 11-19b may retire after thirty years of service, and shall thereafter receive an annual pension equal to two per cent of his average annual salary for each year of such service based on the five highest paid years of service, payable in monthly installments; provided any such librarian having less than thirty years' service on October 1, 1960, shall not be granted such a pension but shall be eligible for membership in the state employees retirement system, subject to such terms and conditions as to service credit and contributions to the retirement fund as the State Employees' Retirement Commission determines. This section shall not apply to any librarian who is a member of the municipal employees' retirement system or who is receiving a pension under the provisions of any special act.

(1959, P.A. 427; P.A. 73-471, S. 2, 5.)

History: P.A. 73-471 substituted “law library existing under the provisions of section 11-10” for “county law library” (“11-19b” substituted for “11-10” when section transferred).



Section 11-10b - Policies for establishment and maintenance of law library system.

The Supreme Court shall adopt policies for the establishment and maintenance of a system of law libraries within the state.

(P.A. 73-471, S. 3, 5; P.A. 75-316, S. 8; 75-479, S. 24, 25; 75-567, S. 76, 80; P.A. 76-368, S. 5, 9; P.A. 84-414, S. 7, 14; P.A. 90-234, S. 2, 8.)

History: P.A. 75-316 substituted “state library board” for “state library committee”; P.A. 75-479 repealed section but P.A. 75-567 removed section from list of sections to be repealed; P.A. 76-368 deleted provisions re receipt of appropriations by bar library committees, budget requests and annual reports submitted by said committees, requests for advice, service etc. and provision protecting law libraries from diminishment of annual payments; P.A. 84-414 inserted new Subsec. (a) re adoption of standards for services within each law library tier and designated former section provisions as Subsec. (b); P.A. 90-234 deleted requirement that the state library board adopt regulations and budget recommendations concerning the state system of law libraries and substituted provision requiring the supreme court to adopt policies for establishment and maintenance of system of law libraries.



Section 11-11 to 11-19 - New Haven, New London, Fairfield, Middlesex, Hartford, Litchfield, Windham and Tolland County law libraries. Payments to law libraries. Treasurer's bond.

Sections 11-11 to 11-19, inclusive, are repealed.

(1949 Rev., S. 1647–1655; 1949, 1951, 1953, 1955, S. 1013d, 1015d; 1949, S. 1017d, 1019d; 1951, S. 1014d, 1016d, 1018d; 1957, P.A. 6, S. 1; 7; 317; 335; 346; 1959, P.A. 152, S. 26–34; 167; 305, S. 1; 399; 402; 406; 1961, P.A. 554; 1963, P.A. 621; 1967, P.A. 644, S. 1, 2; 1969, P.A. 745, S. 1; 1972, S.A. 53, S. 14; P.A. 73-471, S. 4, 5; P.A. 75-530, S. 33, 35.)



Section 11-19a - System of law libraries.

There shall be a system of law libraries within the state, under the supervision of the Office of the Chief Court Administrator.

(P.A. 76-368, S. 1, 9; June Sp. Sess. P.A. 83-7, S. 1, 3; P.A. 84-414, S. 8, 14; P.A. 90-234, S. 3, 8.)

History: June Sp. Sess. P.A. 83-7 amended Subsec. (a) to elevate Stamford from a Tier II to a Tier I library and to provide Tier II libraries in New London and Danbury, and added Subsec. (c) re hours of operation of Tier I libraries, which was formerly part of Sec. 11-1a; P.A. 84-414 amended Subsec. (a) removing Hartford from the Tier I libraries and amended Subsec. (b) designating the law library in Hartford as the state's principal law library; P.A. 90-234 deleted provisions detailing authority of the state library board over the state system of law libraries and substituted provision that the law library system shall be under the supervision of the chief court administrator.



Section 11-19b - (Formerly Sec. 11-10). Law library use and regulation.

Each such library shall be for the use of the courts and citizens of the state, subject to such conditions as may be prescribed by the Office of the Chief Court Administrator.

(1949 Rev., S. 1646; 1959, P.A. 152, S. 25; P.A. 73-471, S. 1, 5; P.A. 75-316, S. 7; P.A. 76-368, S. 4, 9; 76-436, S. 474, 681; P.A. 77-452, S. 2, 72; P.A. 90-234, S. 4, 8.)

History: 1959 act placed ownership of libraries in state rather than in counties; P.A. 73-471 made technical changes and required approval of regulations by chief justice of supreme court, chief court administrator and chief judges of superior and common pleas courts and required them to advise state library committee of their actions; P.A. 75-316 substituted state library board for state library committee; P.A. 76-368 deleted provisions concerning management of libraries by law library associations composed of attorneys in county and required establishment of regulations by state library board with advice of law library advisory committee rather than by associations with approval of various officers of court; P.A. 76-436 required approval of regulations by chief administrative judge rather than chief court administrator and by two superior court judges appointed by chief justice rather than chief judges of superior and common pleas courts, effective July 1, 1978, but provisions were not enacted because provisions of P.A. 76-368 took precedence as clarified in P.A. 77-452; Sec. 11-10 transferred to Sec. 11-19b in 1977; P.A. 90-234 deleted reference to the regulations of the state library board re use of the state system of law libraries and substituted provision that use of the law library system shall be subject to conditions prescribed by the chief court administrator.

See Sec. 11-19e re furnishing of legislative materials to law libraries.

See Sec. 51-215 re furnishing of Supreme Court case records and briefs to law libraries.



Section 11-19c - Law Library Advisory Committee.

Section 11-19c is repealed.

(P.A. 76-368, S. 2, 9; P.A. 77-452, S. 1, 72; P.A. 90-234, S. 7, 8.)



Section 11-19d - Long term leases of law books to bar associations.

The State Library Board shall, upon request of any local bar association, enter into a long-term agreement with such association for the leasing of books within the area in which such association is located, which prior to July 1, 1976, were in law libraries belonging to the state and which the state no longer maintains. Such lease shall be for one dollar per year.

(P.A. 77-270.)



Section 11-19e - (Formerly Sec. 11-4b). Furnishing of legislative materials to law libraries.

The State Library shall send, upon request, to each law library established pursuant to section 11-10b, an electronic copy of each of the following legislative materials as they become available: Bills; bulletins; list of bills; calendars; journals; file copies; engrossed copies; the legislative record index; and microfiche copies of the House proceedings, the Senate proceedings, and the joint standing committee public hearings for each legislative session, along with all appropriate indexing.

(1963, P.A. 264; P.A. 90-234, S. 5, 8; P.A. 11-150, S. 13.)

History: Sec. 11-4b transferred to Sec. 11-19e in 1987; P.A. 90-234 amended section to provide that the state library shall mail legislative materials to each law library upon request and added list of bills and microfiche copies of house and senate proceedings, committee hearings and appropriate indexing to the list of legislative materials; P.A. 11-150 required State Library to send electronic copy of legislative materials to each law library and deleted reference to photo offset copies of bills, effective July 1, 2011.






Chapter 190 - Public Libraries

Section 11-20 - Establishment. Gifts. Pensions.

Any town, city, borough, fire district or incorporated school district may, by ordinance, establish a public library and may expend such sums of money as may be necessary to purchase land for a suitable site and to provide and maintain such suitable rooms or buildings as may be necessary for such library or for any library which is the property of any corporation without capital stock or for any public library established in such municipality, provided the use of such library shall be free to its inhabitants under such regulations as its trustees prescribe. Any such municipality may receive, hold and manage any devise, bequest or gift for the establishment, increase or maintenance of any such library within its limits and may retire with a pension or other reward any employee of any such library.

(1949 Rev., S. 1657; 1957, P.A. 13, S. 67; P.A. 07-227, S. 21.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.

See Sec. 7-403 re deposit of funds in custodian account.

See Sec. 11-32 re power of city councils to establish and maintain public libraries.

Devise to city, with discretionary power as to its application, sustained, although at the time of testator's death there was no public library. 60 C. 32.



Section 11-21 - Board of trustees.

In the absence of any other provision therefor, the management of the public library in any municipality, fire district or incorporated school district which has established such library under the provisions of section 11-20 shall be vested in a board of trustees, consisting of a number divisible by three to be elected in the manner provided in section 9-207. Such board may make bylaws for its government and shall have exclusive right to expend all money appropriated by such municipality for any such library.

(1949 Rev., S. 1659; 1953, 1955, S. 689d; P.A. 79-363, S. 31, 38; P.A. 07-227, S. 6.)

History: P.A. 79-363 deleted reference to repealed Sec. 9-208; P.A. 07-227 replaced board of directors with board of trustees, effective July 1, 2007.



Section 11-22 - Expenses.

The officer designated by the trustees of any such library shall draw his order on the treasurer of any such municipality for such sums as may be necessary to pay the expense of such library, but such sums shall not exceed in the aggregate the amount appropriated by any such municipality for such library.

(1949 Rev., S. 1658; P.A. 07-227, S. 7.)

History: P.A. 07-227 deleted reference to directors and language re deposit of books by town clerk, effective July 1, 2007.



Section 11-23 - State Librarian to advise and assist libraries.

The State Librarian, with the approval of the State Library Board, shall give to communities advice and assistance in the organization, establishment and administration of free public libraries, shall extend to the free public libraries, and to the library director of any public library, aid in cataloging books and in library management.

(1949 Rev., S. 1660; 1949, S. 1021d; February, 1965, P.A. 490, S. 3; P.A. 75-316, S. 9; P.A. 07-227, S. 8.)

History: 1965 act transferred duties of board of education under provisions of section to state librarian with approval of state library committee, deleted references to school libraries and deleted provision re inspection of libraries and suggestion of improvements; P.A. 75-316 substituted state library board for state library committee; P.A. 07-227 replaced librarian of any public library with library director, made technical changes and deleted language re State Librarian's authorization to purchase and arrange books to be loaned by libraries and to give assistance to libraries in correctional and charitable institutions of the state, effective July 1, 2007.



Section 11-23a - Library service center in Middlesex and Windham-Tolland areas.

The State Library Board shall maintain a library service center in the Middlesex County area and in the Windham-Tolland County area, to serve the public libraries and public schools in each of said areas.

(1959, P.A. 581, S. 1; February, 1965, P.A. 490, S. 6; P.A. 75-316, S. 10; P.A. 07-227, S. 9.)

History: 1965 act substituted state library committee for state board of education and added new service center for Middlesex county area; P.A. 75-316 substituted state library board for state library committee; P.A. 07-227 deleted language allowing boards of directors and boards of education that desire supplementary services to designate representative to serve on advisory board of governors, effective July 1, 2007.

See Sec. 11-23b re library service centers for public libraries and public schools.



Section 11-23b - (Formerly Sec. 10-28). Library service centers for public libraries and public schools.

The State Library Board may establish and maintain library service centers to provide supplementary books and related library materials and services to public libraries and to public schools.

(February, 1965, P.A. 490, S. 5; P.A. 75-316, S. 11.)

History: Sec. 10-28 transferred to Sec. 11-23b in 1969; P.A. 75-316 substituted state library board for state library committee.

See Sec. 11-1a re programs of state-wide library service.



Section 11-23c - Communications grant program for schools and public libraries.

There is established a grant program jointly administered by the Department of Education and the State Library to provide grants on a competitive process to schools and principal public libraries with priority given to those schools and libraries located in communities the residents of which have an average per capita income below the state average per capita income. The grant application shall include, without limitation, how the grant would be used to provide (1) public universal access to the Internet, (2) links for the transmission of information to schools, libraries and municipal government, (3) training and education in telecommunications and information technologies, and (4) effective application of information to economic, social and cultural problems and issues.

(P.A. 95-234, S. 1, 3.)

History: P.A. 95-234 effective July 1, 1995.



Section 11-24 - Payments to free public libraries.

Section 11-24 is repealed.

(1949 Rev., S. 1662; 1949, 1955, S. 1023d; 1957, P.A. 126, S. 1; 1959, P.A. 450, S. 1; February, 1965, P.A. 490, S. 7; 1967, P.A. 590, S. 5.)



Section 11-24a - Definitions. Principal public library. Nonprincipal public library.

(a) As used in sections 11-24b, 11-24c and 11-31a:

(1) “Board” means the State Library Board.

(2) “Public library” means a library that serves its residents through its outlet or outlets without charging a borrower's card fee and which receives its financial support in whole or in part from local tax funds.

(3) “Principal public library” means the public library which has been so designated by the local municipal governing board.

(4) “Local funds” means moneys received by a public library from any source, public or private, excluding state or federal grants.

(5) “General library purposes” means all functions of a public library, including the purchase of land or the construction, alteration or remodeling of buildings.

(b) A municipality may have more than one public library, but may designate only one library as its principal public library. A principal public library may be designated for more than one town if it meets conditions established and approved by the State Library Board. In any town or municipality where there are multiple libraries, there shall be a separate board or governing body and a different library director and staff for each public library. Each public library shall be a separate library facility and there shall be a separate town appropriation to each public library.

(c) Any public library not designated as a principal public library shall be a “nonprincipal public library”. A nonprincipal public library in a municipality may be eligible to receive a state grant, construction cost grant, emergency repair grant or Connecticard grant provided it meets the following conditions: There is a separate board of trustees or governing body for each such nonprincipal public library; there is a different library director and staff for each such library; there is a separate library facility; and there is a separate town appropriation to each such library.

(1967, P.A. 590, S. 2; P.A. 75-316, S. 12; P.A. 83-364, S. 1, 2; P.A. 96-180, S. 17, 166; P.A. 13-239, S. 61.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 83-364 made former provisions Subsec. (a), replacing former alphabetic Subdiv. indicators with numeric indicators, redefined “public library” as a library which does not charge a borrower's card fee and which receives financial support wholly or partially from local tax funds, restated definition of “principal public library”, redefined “general library purposes” to include land purchase and building construction, alteration or remodeling which had previously been expressly excluded, deleted definition of “base period operational funds” and added Subsecs. (b) and (c) clarifying designation of principal public library and establishing criteria for receipt of grant by “nonprincipal public library”; P.A. 96-180 made a technical grammatical change in Subsec. (c), effective June 3, 1996; P.A. 13-239 amended Subsec. (c) to include emergency repair grants as eligible for funding, effective July 1, 2013.



Section 11-24b - State grants to principal public libraries; incentive grants.

(a) Each principal public library, as defined in section 11-24a, shall be eligible to receive a state grant in accordance with the provisions of subsections (b), (c) and (d) of this section provided the following requirements are met:

(1) An annual statistical report which includes certification that the grant, when received, shall be used for library purposes is filed with the State Library Board in such manner as the board may require. The report shall include information concerning local library governance, hours of service, type of facilities, library policies, resources, programs and services available, measurement of levels of services provided, personnel and fiscal information concerning library receipts and expenditures;

(2) Documents certifying the legal establishment of the principal public library in accordance with the provisions of section 11-20 are filed with the board;

(3) The library is a participating library in the Connecticard program established pursuant to section 11-31b;

(4) Except for the fiscal years ending June 30, 2010, to June 30, 2015, inclusive, the principal public library shall not have had the amount of its annual tax levy or appropriation reduced to an amount which is less than the average amount levied or appropriated for the library for the three fiscal years immediately preceding the year of the grant, except that if the expenditures of the library in any one year in such three-year period are unusually high as compared with expenditures in the other two years, the library may request an exception to this requirement and the board, upon review of the expenditures for that year, may grant an exception;

(5) State grant funds shall be expended within two years of the date of receipt of such funds. If the funds are not expended in that period, the library shall submit a plan to the State Librarian for the expenditure of any unspent balance;

(6) Principal public libraries shall not charge individuals residing in the town in which the library is located or the town in which the contract library is located for borrowing and lending library materials, accessing information, advice and assistance and programs and services which promote literacy; and

(7) Principal public libraries shall provide equal access to library service for all individuals and shall not discriminate upon the basis of age, race, sex, gender identity or expression, religion, national origin, handicap or place of residency in the town in which the library is located or the town in which the contract library is located.

(b) Within the limits of amounts appropriated, the amount each principal public library shall be eligible to receive annually as a state grant shall be determined by the State Library Board as follows:

(1) Principal public libraries, as defined in section 11-24a, shall receive a base grant of one thousand two hundred dollars for each fiscal year.

(2) Of the amount appropriated for purposes of this section less the amount distributed as base grants, sixty per cent shall be set aside and paid to principal public libraries pursuant to subsection (c) of this section.

(3) Of the amount appropriated for purposes of this section less the amount distributed as base grants, forty per cent shall be set aside and paid to principal public libraries pursuant to subsection (d) of this section.

(c) The principal public library for each town shall be eligible to receive an equalization grant in an amount determined as follows:

(1) The adjusted equalized net grand list per capita, as defined in subsection (a) of section 10-261, for all towns in the state shall be ranked from highest to lowest.

(2) The adjusted equalized net grand list per capita, as ranked for all towns in the state from highest to lowest shall be divided into the following four classes: Class A, towns ranked from one to forty-two, inclusive; class B, towns ranked from forty-three to eighty-four, inclusive; class C, towns ranked from eighty-five to one hundred twenty-six, inclusive; and, class D, towns ranked from one hundred twenty-seven to one hundred sixty-nine, inclusive. Funds available for purposes of this subsection pursuant to subdivision (2) of subsection (b) of this section shall be distributed among the four classes so that principal public libraries for class B, C, and D towns, respectively, shall receive two times, three times and four times as much on a per capita basis as principal public libraries for class A towns.

(3) Grants to the principal public library for each town shall be determined as follows: Said funds available for purposes of this subsection shall be multiplied by the per cent of funds for each class to determine an appropriation per class; the appropriation per class shall be divided by the total population per class to determine an amount per capita; the grant for the principal public library for each town shall be the town's total population multiplied by the amount per capita. For purposes of this subdivision, “total population” of a town means that enumerated in the most recent federal decennial census of population.

(d) The principal public library for each town shall be eligible to receive an incentive grant in an amount to be determined as follows:

(1) The State Library Board shall, in such manner as prescribed by the board, determine for each fiscal year, a state-wide average for per capita library expenditures and each town's individual per capita library expenditure based on the annual statistical report filed in accordance with subsection (a) of this section.

(2) The per capita library expenditure of each town shall be ranked from highest to lowest and the ranked expenditures shall be divided into the following classes: Class A, towns which meet or exceed the state-wide average for per capita library expenditures; class B, towns which meet seventy-five to ninety-nine per cent, inclusive, of the state-wide average; class C, towns which meet fifty to seventy-four per cent, inclusive, of the state-wide average; and, class D, towns which fall below fifty per cent of the state-wide average. Funds available for purposes of this subsection pursuant to subdivision (3) of subsection (b) of this section shall be distributed among the four classes so that principal public libraries for class A and B towns, respectively, shall receive three times and two times as much on a per capita basis as principal public libraries for class C towns.

(3) Grants to the principal public library for each town shall be determined as follows: Said funds available for purposes of this subsection shall be multiplied by the per cent of funds per class to determine an appropriation per class; the appropriation per class shall be divided by the total population per class to determine an amount per capita; the grant for the principal public library for each town shall be the town's total population multiplied by the amount per capita. For purposes of this subdivision, “total population” of a town means that enumerated in the most recent federal decennial census of population.

(e) Application for grants under this section shall be made to the State Library Board in such form and at such time as the board designates. The grant may be used for general library purposes and no portion of the grant money shall revert to the general fund of the town or towns normally served by such library.

(f) The Secretary of the Office of Policy and Management shall make available, upon the request of the State Library Board, such information as is needed by the board to determine grant payments in accordance with the provisions of subsections (c) and (d) of this section.

(g) The State Library Board shall report triennially to the joint standing committee of the General Assembly having cognizance of matters relating to education on the impact of the state grants distributed pursuant to this section.

(h) The State Library Board shall, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of this section.

(1967, P.A. 590, S. 3, 4; 1969, P.A. 579, S. 1; P.A. 73-572; 73-645, S. 2; P.A. 75-316, S. 13; P.A. 77-614, S. 323, 610; P.A. 83-587, S. 88, 96; P.A. 84-398, S. 1, 2; P.A. 85-578, S. 2, 5; P.A. 92-120, S. 1, 3; P.A. 07-227, S. 10; Sept. Sp. Sess. P.A. 09-6, S. 52; P.A. 11-48, S. 209; 11-55, S. 11; P.A. 13-247, S. 231.)

History: 1969 act removed Subsec. indicators, substituted “1969” for “1967” as commencement year for payments, increased payments from $500 to $1,000 for public libraries and from $600 to $1,200 for principal public libraries, deleted provisions prohibiting reduction of payments in 1967 to level less than that of 1966, requiring equal division of funds between two years of biennium, and provided formula for matching funds from state based on local expenditures within limits provided; P.A. 73-572 added provision re modification of census figures by vital statistics kept by health department in determining which towns meet population requirements of Subdiv. (3); P.A. 73-645 added Subsec. (b) re grants to state-wide service libraries for services provided to nonresidents of town in which located; P.A. 75-316 substituted state library board for state library committee; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 83-587 made a technical amendment, removing Subsec. (b) re aid for net services rendered to nonresidents; P.A. 84-398 deleted previous provisions and established a new state grant program which includes phase-out of the base grants to principal and nonprincipal public libraries, equalization grants and incentive grants; P.A. 85-578 amended Subsecs. (b) to (d), inclusive, to specify that grants are to be paid to “principal” public libraries rather than to public libraries or to towns and deleted provision in Subsec. (b) which had required that funds not distributed for grants to “nonprincipal public libraries” be distributed to public libraries pursuant to Subsecs. (c) and (d); P.A. 92-120 amended Subsec. (a) to add the method of computing grants on and after July 1, 1995; P.A. 07-227 required grantees to be principal public libraries, amended Subsec. (a)(6) to replace language re access to library materials without charge with language re borrowing and lending materials, accessing information and advice, assistance, programs and services to promote literacy, amended Subsec. (b)(1) to eliminate phase-out of base grant, amended Subsecs. (c)(3) and (d)(3) to provide that total population be determined based on most recent census instead of 1980 census, amended Subsec. (e) to provide that grant may be used for general library purposes and shall not revert to town's general fund and made technical changes throughout, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a)(4) to add exception applicable to fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (a)(4) to extend exception through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-55 amended Subsec. (a)(7) to prohibit discrimination on basis of gender identity or expression; P.A. 13-247 amended Subsec. (a)(4) to extend exception through fiscal year ending June 30, 2015, effective June 19, 2013.



Section 11-24c - Construction cost grants. Emergency repair grants.

(a) The State Library Board shall make construction grants to public libraries established pursuant to this chapter. The board shall: (1) Establish criteria for the purpose of developing a priority listing of all construction projects, and (2) prior to September 1, 2007, grant an amount equal to one-third of the total construction cost, not to exceed five hundred thousand dollars for each approved project within the limits of the available funding for such projects. In the event that the available funding is insufficient to fund projects as provided above, projects remaining on the priority list shall be included in the priority listing for the next fiscal year. Each application for such grant shall be filed on or before September first, annually, on forms to be prescribed by said board.

(b) For applications submitted on or after September 1, 2007, and prior to July 1, 2013, the board shall grant an amount equal to one-third the total construction cost, not to exceed one million dollars, for each approved project within the limits of the available funding for such projects. For applications submitted on or after July 1, 2013, the board shall grant an amount up to one-half of the total construction cost, not to exceed one million dollars, for each approved project within the limits of the available funding for such projects.

(c) The State Library Board shall make emergency repair grants to public libraries established pursuant to this chapter for emergency repairs to buildings and equipment, as approved by the board. The board may grant an amount up to one-half of the emergency repair cost, not exceeding one hundred thousand dollars for each approved emergency repair project within the limits of the available funding for such project.

(P.A. 74-290, S. 1, 2; P.A. 75-316, S. 14; P.A. 80-400, S. 1, 2; P.A. 85-173, S. 1, 2; P.A. 96-178, S. 1, 18; June Sp. Sess. P.A. 07-7, S. 55; P.A. 13-239, S. 60.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 80-400 replaced former provisions re construction grants with new provisions which essentially raised limit from one-fourth to one-third of cost up to $200,000 rather than $100,000 and introduced provisions re priorities; P.A. 85-173 increased maximum grant amount from $200,000 to $350,000; P.A. 96-178 increased the cap for grants to $500,000, effective July 1, 1996; June Sp. Sess. P.A. 07-7 changed grant amount for applications submitted on or after September 1, 2007, to one-third of the total construction cost, but not to exceed $1,000,000, effective November 2, 2007; P.A. 13-239 designated existing provisions re board requirements re construction grants as Subsec. (a) and amended same to add “prior to September 1, 2007,” in Subdiv. (2) and replace references to appropriation with references to available funding, designated existing provisions re applications submitted on or after September 1, 2007, as Subsec. (b) and amended same to add “and prior to July 1, 2013”, replace “available appropriation” with “available funding” and add provision re applications submitted on or after July 1, 2013, and added Subsec. (c) re emergency repair grants, effective July 1, 2013.



Section 11-24d - Grants for library automation.

The state, through the State Library Board, may provide financial assistance in the form of grants to support the application of automation to the state's libraries. Grants shall be made to assist in the payment of expenses associated with: The purchase of necessary capital equipment and entrance fees to join the centralized automated library systems; changing library records from a manual system to an automated system accessible to users of other libraries in the state; enlarging existing library data bases to accommodate increased library participation and technological innovations; providing connections to centralized automated library data bases; procurement of terminals and software for libraries to access shared bibliographic and source data bases; expansion of electronic mail service among the state's libraries; and establishment of communication systems to support cooperative information services for the public. The grants shall be made in accordance with regulations adopted by the State Library Board in accordance with the provisions of chapter 54.

(P.A. 85-537, S. 1, 2; P.A. 88-216, S. 5, 7; P.A. 89-198.)

History: P.A. 88-216 deleted obsolete provision re how grants to be made during the fiscal year ending June 30, 1986, deleted provisions re a library aid information network council and made technical changes; P.A. 89-198 removed the restriction that required grants to be made only to publicly supported libraries.



Section 11-25 - Reports by libraries. Confidentiality of records.

(a) The libraries established under the provisions of this chapter, and any free public library receiving a state appropriation, shall annually make a report to the State Library Board.

(b) (1) Notwithstanding section 1-210, records maintained by libraries that can be used to identify any library user, or link any user to a library transaction, regardless of format, shall be kept confidential, except that the records may be disclosed to officers, employees and agents of the library, as necessary for operation of the library.

(2) Information contained in such records shall not be released to any third party, except (A) pursuant to a court order, or (B) with the written permission of the library user whose personal information is contained in the records.

(3) For purposes of this subsection, “library” includes any library regularly open to the public, whether public or private, maintained by any industrial, commercial or other group or association, or by any governmental agency, but does not include libraries maintained by schools and institutions of higher education.

(4) No provision of this subsection shall be construed to prevent a library from publishing or making available to the public statistical reports regarding library registration and use of library materials, if such reports do not contain personally identifying information.

(1949 Rev., S. 1663; February, 1965, P.A. 490, S. 8; P.A. 75-316, S. 15; P.A. 81-431, S. 4; P.A. 07-227, S. 20.)

History: 1965 act substituted state library committee for state board of education; P.A. 75-316 substituted state library board for state library committee; P.A. 81-431 added Subsec. (b) concerning confidentiality of library circulation records; P.A. 07-227 replaced former Subsec. (b) re confidentiality of personally identifying information with new Subsec. (b) re confidentiality of records that can be used to identify library user or link user with library transaction and release of records, effective July 1, 2007.



Section 11-26 - Librarians' certificates.

Section 11-26 is repealed, effective July 1, 2007.

(1949 Rev., S. 1664; February, 1965, P.A. 490, S. 9; P.A. 75-316, S. 16; P.A. 07-227, S. 24.)



Section 11-27 - Library fund.

All moneys collected or received in payment for library service contracted for and rendered shall be placed in the treasury of the town, city, borough, fire district or school district for which such service was rendered, to the credit of its library fund. The moneys in such fund shall be kept separate from other moneys and shall be withdrawn only by authorized officials, upon authenticated vouchers of the trustees of the public library which provides such service.

(1949 Rev., S. 1668; P.A. 07-227, S. 11.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.



Section 11-28 - Merger of library facilities.

The trustees of two or more public libraries may, with the approval of the towns in which such libraries are situated, contract for the merger, in whole or in part, of the facilities of such libraries.

(1949 Rev., S. 1666; P.A. 07-227, S. 12.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.



Section 11-29 - Transfer of employees.

Members of the regular staff of any free public library may be transferred to one of its contract libraries, either on a temporary or a permanent basis, without affecting their status on the library payroll or their right to promotion, because of any town ordinance or regulation as to residence. The trustees of any free public library may employ any person in a branch established in another town than that in which such library is located, without complying with any civil service or residence ordinance of either of such towns; but no such employee shall be transferred to a library within either of such towns which has civil service or residence ordinances.

(1949 Rev., S. 1667; P.A. 07-227, S. 13.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.



Section 11-30 - Contracts for library service.

Any state agency, municipality, taxing district or public or private library may contract with any other state agency, municipality, taxing district or public or private library to provide or secure such library services as may be agreed upon, which services may include, but need not be limited to, (1) the lending of books and related library materials, (2) the establishment of branch libraries, depositories or bookmobile service and (3) cooperative purchasing and processing of books, recordings, films and related library materials.

(1949 Rev., S. 1665; 1953, S. 1024d; 1957, P.A. 121, S. 1; 1959, P.A. 489, S. 1.)

History: 1959 act allowed private libraries to contract for services.



Section 11-31 - Regional library service.

Any town, city, borough, fire district or school district may raise money by taxation and make appropriations for defraying the expense of contract or regional library service, and shall be subject to the duties and entitled to the benefits prescribed by this chapter relating to free public libraries in towns or other municipalities.

(1949 Rev., S. 1669.)



Section 11-31a - Definitions.

As used in section 11-31b:

(a) “Connecticard” means a cooperative program among public libraries in Connecticut which allows a resident of any town in the state who holds a valid borrower card issued by his home library to use that card to borrow materials from any public library in the state that is participating in the program;

(b) “Connecticard transaction” means each lending of a recognized unit of library material by a participating library to a person who is a resident of any Connecticut town except the town in which the library is located or any towns for which the library has been designated the principal public library and who has presented a valid Connecticard borrower card at the library making the loan;

(c) “Net plus transaction” means the library services, based on the number of items loaned, rendered to nonresidents of towns normally served by libraries offering state-wide services in excess of the library service rendered to residents of such towns by other libraries;

(d) “Participating library” means a library which has signed a letter of agreement on file with the State Library;

(e) “Resident” means that a person is principally domiciled in a town. A borrower who holds dual residency or who owns property in more than one town is considered a resident only in the town where he is principally domiciled. In all other towns, that borrower shall be a nonresident.

(P.A. 73-645, S. 1, 5; P.A. 82-304, S. 1, 4.)

History: P.A. 82-304 repealed text concerning state-wide library services and substituted definitions for the Connecticard program.



Section 11-31b - Connecticard program; state aid for services rendered to nonresidents.

Any public library which is a participating library in Connecticard and any library which was a participating library in Connecticard prior to July 1, 1983, may claim and be entitled to receive state aid for services rendered to nonresidents, provided such library files with the State Library Board a record of the number of items loaned to nonresidents of the town or towns which it normally serves not later than seven days after March first and September first of each year. Such reports shall be certified as accurate by the library filing with the State Library Board. On the order of the board, the Comptroller shall pay to each participating library an amount which shall be determined as follows: The State Library Board shall divide by two the total amount of funds appropriated for the Connecticard program. One-half of such amount shall be used for all Connecticard transactions and the remaining half shall be used for net plus transactions. The grant may be used for general library purposes and no portion of the grant money shall revert to the general fund of the town or towns normally served by such library.

(P.A. 82-304, S. 2, 4; P.A. 84-255, S. 18, 21.)

History: P.A. 84-255 applied provisions specifically to “public” libraries and extended eligibility to any libraries which participated in Connecticard program prior to July 1, 1983.



Section 11-31c - State Library Board to adopt regulations.

The State Library Board shall, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of section 11-31b.

(P.A. 82-304, S. 3, 4.)



Section 11-32 - Legislative body of municipality may establish or operate a public library.

The legislative body of any municipality may establish or operate a public library and reading room, together with such kindred apartments and facilities as the legislative body approves; and may levy a tax annually on all taxable property of the municipality for the establishment or operation of a public library. Such tax shall be levied and collected as other taxes, and shall be known as the “library fund”. Such library and reading room shall be free to the use of the inhabitants of the city, subject to such reasonable rules and regulations as the board of trustees may adopt in order to render the use of the library and reading room of the greatest benefit. Such board may exclude from the use of such library and reading room any person who wilfully violates such rules, and may extend its privileges to persons residing in this state outside the city upon such terms and conditions as it may prescribe.

(1949 Rev., S. 1670; P.A. 73-261, S. 1, 2; P.A. 82-305; P.A. 07-227, S. 22; P.A. 10-108, S. 33.)

History: P.A. 73-261 increased tax limit from one and one-half to two mills on the dollar; P.A. 82-305 deleted provision which had limited tax levied for public library needs to a maximum of two mills on the dollar; P.A. 07-227 replaced board of directors with board of trustees, effective July 1, 2007; P.A. 10-108 replaced references to “city council” and “council” with “legislative body”, replaced references to “city” with “municipality”, replaced “and maintain” with “or operate” and added provision re tax for establishment or operation of a public library, effective June 1, 2010.

See Sec. 11-20 re power of towns, cities, boroughs, fire districts and incorporated school districts to establish public libraries.



Section 11-33 - Powers and duties of trustees in municipalities. Gifts.

When the legislative body of any municipality has decided to establish a public library and reading room, the chief elected official of such municipality shall, with the approval of the legislative body, appoint a board of nine trustees. Not more than one member of the legislative body shall be a member of such board. The trustees shall, immediately after their appointment, meet and organize by the election of one of their number as president and by the election of such other officers as they deem necessary. They shall make and adopt bylaws, rules and regulations for the government of the library and reading room and shall have exclusive control of the expenditure of all moneys collected to the credit of the library fund, and of the construction of any library building, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased, given or set apart for that purpose; provided all moneys collected and received for such purpose shall be placed in the treasury of such municipality, to the credit of its library fund, and shall be kept separate from other moneys of the municipality and shall be drawn upon by the proper officers of the municipality, upon duly authenticated vouchers of the trustees. Such board may purchase, lease or accept grounds, and erect, lease or occupy an appropriate building or buildings, for the use of such library, appoint a library director and all necessary assistants and fix their compensation. Any person desiring to make a gift for the benefit of such library may vest the title to such donation in the board of trustees to be held and controlled according to the terms of the gift of such property; and such board shall be special trustee thereof.

(1949 Rev., S. 1671; P.A. 07-227, S. 14; P.A. 10-108, S. 34; P.A. 11-28, S. 16.)

History: P.A. 07-227 replaced board of directors with board of trustees and librarian with library director, effective July 1, 2007; P.A. 10-108 replaced “any city council” with “the legislative body of any municipality”, deleted “and maintain”, replaced “mayor” with “chief elected official”, replaced references to “city” with “municipality” and replaced references to “city council” and “council” with “legislative body”, effective June 1, 2010; P.A. 11-28 made a technical change, effective June 3, 2011.



Section 11-34 - Report by trustees.

The board of trustees shall make, on or before the second Monday of June, an annual report to the city council for the year ending the first of June, stating the various sums of money received from the library fund and other sources and how such moneys have been expended; the number of books and periodicals on hand; the number added, by purchase, gift or otherwise, during the year; the number lost or missing; the number of visitors attending; the number of books loaned and the general character of such books, and such other statistics, information and suggestions as it deems of general interest. All such portions of such report as relate to the receipt and expenditure of money, as well as the number of books on hand, books lost or missing and books purchased, shall be verified by affidavit.

(1949 Rev., S. 1672; P.A. 07-227, S. 15.)

History: P.A. 07-227 replaced board of directors with board of trustees, effective July 1, 2007.



Section 11-35 - Penalties for injuries.

The city council of such city may pass ordinances imposing suitable penalties for damaging the grounds or other property of such library and for damaging or failing to return any book belonging to such library. Each library director or board of trustees, having charge or control of such library or property, shall post in one or more conspicuous places connected therewith a printed copy of this section.

(1949 Rev., S. 1673; P.A. 07-227, S. 23.)

History: P.A. 07-227 replaced board of directors with board of trustees and librarian with library director, effective July 1, 2007.



Section 11-36 - Municipality tax.

When fifty electors of any municipality present a petition to the clerk of such municipality, asking that an annual tax be levied for the establishment or operation of a free public library and reading room in such municipality, and specify in their petition a rate of taxation, not to exceed three mills on the dollar, such clerk shall, in the next legal notice of the regular municipal election in such municipality, give notice that at such election the question of an annual tax for the establishment or operation of a library is to be voted upon in the manner prescribed in section 9-369. The designation of such question on the voting tabulator ballot shall be “Shall a .... mill tax be levied to establish a free public library and reading room?” or “Shall a .... mill tax be levied to operate a free public library and reading room?”. Such notice and such designation of the question on the voting tabulator ballot shall specify the rate of taxation mentioned in such petition. If, upon the official determination of the result of such vote, it appears that a majority of all the votes upon such question are in approval of such question, the tax specified in such notice shall be levied and collected in the same manner as other general taxes of such municipality and shall be known as the “library fund”. All moneys collected and received by the levy of such tax shall be placed in the treasury of such municipality, to the credit of its library fund, and shall be kept separate from other moneys of the municipality and shall be drawn upon by the proper officers of the municipality, upon duly authenticated vouchers of the library's trustees. Such tax may afterwards be lessened or increased within the three-mill limit, or made to cease, in case the electors of any such municipality so determine by a majority vote at any regular municipal election held therein, in the manner hereinbefore prescribed for voting upon such question. When a free public library and reading room is established pursuant to this section, the corporate authorities of such municipality may exercise the same powers relative to such free public library and reading room as are conferred upon the corporate authorities of municipalities pursuant to section 11-33.

(1949 Rev., S. 1674; 1953, S. 1026d; P.A. 86-170, S. 10, 13; P.A. 10-108, S. 35; P.A. 11-20, S. 1; 11-28, S. 17.)

History: P.A. 86-170 required that designation on ballot label be in form of question; P.A. 10-108 replaced references to “town or borough” with “municipality”, replaced references to “maintenance” with references to “or operation” or “establishment or operation”, added ballot label question re operation of free public library and reading room, added provision re deposit of moneys collected and received by tax into library fund, and reworded provision re powers of corporate authorities of municipality re free library and reading room, effective June 1, 2010; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011; P.A. 11-28 made a technical change, effective June 3, 2011.



Section 11-37 - Trustees' compensation.

No trustee of any free public library and reading room, established under the provisions of this chapter in any town, city, borough, school district or fire district, shall receive any compensation for any services rendered as such trustee.

(1949 Rev., S. 1675; P.A. 07-227, S. 16.)

History: P.A. 07-227 replaced director with trustee, effective July 1, 2007.






Chapter 191 - Interstate Library Compact

Section 11-38 - Compact.

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

ARTICLE I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II. Definitions

As used in this compact:

(a) “Public library agency” means any unit or agency of local or state government operating or having power to operate a library.

(b) “Private library agency” means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) “Library agreement” means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV. Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in article VI of this compact for interstate library agreements.

ARTICLE VI. Library Agreements

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with article VII of this compact.

ARTICLE VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to an approval by the attorneys general.

ARTICLE VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX. Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI. Entry into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two (2) states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six (6) months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the state affected as to all severable matters.

(1967, P.A. 278, S. 1.)



Section 11-39 - Municipal participation.

No town, city, borough or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to article III, subdivision (c-7) of the compact, or pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such towns, cities, boroughs or political subdivisions relating to or governing capital outlays and the pledging of credit.

(1967, P.A. 278, S. 2.)



Section 11-40 - State library agency defined.

As used in the compact, “state library agency”, with reference to this state, means the Connecticut State Library, or an agency approved by the State Librarian.

(1967, P.A. 278, S. 3.)



Section 11-41 - State aid for interstate library districts.

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to interstate library districts hereinafter to be created, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.

(1967, P.A. 278, S. 4.)



Section 11-42 - Compact administrator.

The Connecticut State Librarian shall be the compact administrator pursuant to article X of the compact.

(1967, P.A. 278, S. 5; P.A. 91-104, S. 2, 3.)

History: P.A. 91-104 deleted reference to associate state librarian serving as deputy compact administrator.



Section 11-43 - Notices on withdrawal.

In the event of withdrawal from the compact the State Librarian shall send and receive any notices required by article XI (b) of the compact.

(1967, P.A. 278, S. 6.)






Chapter 194 - Museums

Section 11-80 - Definitions.

As used in this section and sections 11-81 to 11-89, inclusive:

(1) “Museum” means any nonprofit or public institution that is organized for educational, scientific, historic or aesthetic purposes, and which owns, borrows, cares for, studies, archives or exhibits property. Museums may include, but not be limited to, historical societies, parks, historic sites and monuments, archives and libraries;

(2) “Property” means any tangible object in the possession of and under a museum's care that has intrinsic educational, scientific, historical, artistic, aesthetic or cultural value;

(3) “Loan” means a deposit with a museum that (A) title to the property is not transferred to the museum, (B) the loan agreement for such deposit does not include a provision that the museum acquire title at some time after such deposit is made, or (C) the loan agreement for such deposit includes an option for the museum to acquire title at some time after such deposit is made;

(4) “Lender” means a person whose name appears on the records of a museum as the person legally entitled to, or claiming to be legally entitled to, property held by the museum or, if such person is deceased, the legal heirs of such person.

(P.A. 12-171, S. 1.)



Section 11-81 - When property on loan deemed donated to museum. Termination of loan of property. Notice of change in ownership information. Notice of laws governing property loaned to museums.

(a) Any property on loan to a museum that is subject to a loan agreement shall be deemed to be donated to the museum if (1) no claim of ownership is made or action filed to recover such property by the owner after termination or expiration of the loan, and (2) the museum has given notice, in accordance with the provisions of section 11-84, and no claim of ownership is made or action to recover such property is filed on or before sixty days after the publication of the second notice.

(b) A museum may terminate a loan of property for any property that was loaned to the museum for an indefinite term if the property has been in the possession of the museum for at least five years. Any property on loan to a museum and whose loan agreement indicates that such property is on permanent loan to the museum shall be considered loaned for an indefinite term for purposes of this subsection. The property for any loan of property that has been terminated pursuant to this subsection shall be deemed donated to the museum.

(c) A museum may terminate a loan of property for any property that was loaned to the museum for a specified term after the expiration of such specified term, provided the museum provides notice of such termination in accordance with the provisions of section 11-84. The property for any loan of property that has been terminated pursuant to this subsection shall be deemed donated to the museum.

(d) The owner of property loaned to a museum shall provide such museum with written notice of (1) any change of the address of such owner, (2) the designated agent of such owner, (3) the address of such designated agent, and (4) the name and address of any new owner of such property if there is a change in the ownership of such property loaned to the museum.

(e) A museum accepting a loan of property shall provide the owner of such property a written copy of the provisions of sections 11-80 to 11-89, inclusive.

(P.A. 12-171, S. 2.)



Section 11-82 - Abandoned property.

Any property in the possession of a museum that is not subject to a loan agreement shall be deemed to be abandoned if (1) such property is unclaimed and has been in the possession of the museum as unclaimed property for at least five years, and (2) the museum has given notice, in accordance with the provisions of section 11-84, and no claim of ownership is made or action to recover such property is filed on or before sixty days after the publication of the second notice. Any abandoned property in the possession of a museum shall become the property of such museum.

(P.A. 12-171, S. 3.)



Section 11-83 - Maintenance of records of property in possession of museum.

Each museum shall maintain a record, in accordance with the regulations adopted by the State Librarian pursuant to section 11-89, of all property on loan to the museum, including the name and address of the lender, if known, and the dates that such property is to be on loan to the museum and a copy of the loan agreement for such property. The museum shall provide a copy of such record and the loan agreement to the lender of property at the time that such lender makes the loan of property to the museum. If a museum is notified of a change in ownership of any property on loan to the museum, the museum shall create a new record for such property and update the existing loan agreement and shall provide a written copy of such new record and such updated loan agreement to the new owner of such property. If a museum becomes the owner of any property on loan to the museum, the museum shall maintain a record of such ownership in accordance with the regulations adopted by the State Librarian pursuant to section 11-89.

(P.A. 12-171, S. 4.)



Section 11-84 - Notice that property on loan to museum may be deemed donated or abandoned.

(a) Prior to a museum (1) accepting donated property pursuant to section 11-81, or (2) taking ownership of abandoned property pursuant to section 11-82, the museum shall make a reasonable good faith effort to find the address of the lender and provide notice that the museum may become the owner of such property. Such notice shall be sent by certified mail, return receipt requested, to the address of the lender on record with the museum.

(b) If the museum does not have an address on record for the lender of the property, or the museum does not receive written proof of receipt of the mailed notice after thirty days after the date such notice was mailed, the museum shall publish a notice, at least once each week for two consecutive weeks, in a newspaper of general circulation in the town in which the museum is located and the town of the lender on record with the museum, if available. Such published notice shall contain: (1) A brief and general description of the unclaimed property, (2) the name and address of the lender on record with the museum, (3) a request that all persons who may have any knowledge of the whereabouts of the lender provide written notice to the museum, and (4) a statement that if no claim of ownership is made or action to recover such property is filed on or before sixty days after publication of the second notice, the property shall be deemed donated or abandoned and shall become the property of the museum.

(c) For purposes of this section, if the loan of property was made to a branch of a museum, the museum shall be considered to be located in the town in which such branch is located. Otherwise the museum is located in the town in which it has its principal place of business.

(P.A. 12-171, S. 5.)



Section 11-85 - Claim of ownership. Title to donated or abandoned property to vest in museum. Acquisition of title.

(a) If a museum receives a written claim of ownership for any property for which notice of donation or abandonment was made, pursuant to section 11-84, from the lender, or the designated agent of the lender, the museum shall return such property to the lender or carry out the disposition of such property as the lender requests not later than sixty days after receipt of such written claim of ownership. The lender shall advise the museum in writing as to the disposition of such property or how such property is to be returned to the lender. Any costs incurred as a result of returning such property or the disposition of such property shall be the responsibility of the lender unless the lender and the museum have mutually agreed to alternate arrangements.

(b) If a museum receives a written claim of ownership for any property for which notice of donation or abandonment was made, pursuant to section 11-84, from a person other than the lender on record with the museum, the museum shall, not later than sixty days after receipt of such written claim of ownership, determine if such ownership claim is valid. A claimant shall submit proof of ownership to the museum with such written claim of ownership. If more than one person submits a written claim of ownership, the museum may delay its determination of ownership until the competing claims are resolved by agreement or legal action. If the museum determines that such written claim of ownership is valid or if the competing claims are resolved by agreement or judicial action, the museum shall return the property to the claimant submitting the valid claim of ownership or dispose of the property as such valid claimant requests. Any costs incurred as a result of returning such property or the disposition of such property shall be the responsibility of the valid claimant unless such valid claimant and the museum have mutually agreed to alternate arrangements.

(c) If no written claim of ownership is presented to the museum on or before sixty days after the publication of the second notice, such property shall be deemed donated or abandoned and title to the property shall vest in the museum. If a valid claim of ownership for such property is made after title to such property has vested in the museum under this subsection and the museum holds title to such property, then the museum shall return such property to the owner of such property and the title of such property shall revert back to such owner.

(d) Any person who purchases or otherwise acquires property from a museum that obtained such property by donation or abandonment pursuant to this section and sections 11-81 and 11-82 shall acquire good title to such property.

(P.A. 12-171, S. 6.)



Section 11-86 - Conservation and protective measures applied to property on loan. Liens. Immunity from liability.

(a) A museum may apply conservation or protective measures to any property on loan to the museum without the permission of the lender or formal notice to the lender, unless the written loan agreement for such property provides otherwise, if (1) action is required to (A) protect such property or other property in the possession of the museum, or (B) protect the health and safety of the public or museum staff because such property is a hazard, and (2) (A) the museum is unable to contact the lender at the address on record for the lender within three days before the time the museum determines action is necessary, or (B) the lender does not (i) respond or agree to the conservation or protective measures recommended by the museum, and (ii) terminate the loan and take possession of such property on or before the third day that the museum contacts such lender.

(b) If a museum applies conservation or protective measures to any property on loan to the museum under this section, or with the agreement of the lender, unless the written loan agreement for such property provides otherwise, the museum shall acquire a lien on such property in an amount equal to the costs incurred by the museum for such conservation or protective measures taken.

(c) The museum shall not be liable for injury to or loss of any property that was on loan to the museum and for which conservation or protective measures were taken under this section, if the museum (1) had a reasonable belief at the time the conservation or protective measures were taken that such measures were necessary to protect such property or other property in the possession of the museum, or that such property was a hazard to the health and safety of the public or museum staff, and (2) exercised reasonable care in the choice and application of such conservation and protective measures.

(P.A. 12-171, S. 7.)



Section 11-87 - Applicability to property in the possession of a museum pursuant to the Native American Graves Protection and Repatriation Act.

The provisions of sections 11-80 to 11-89, inclusive, shall not apply to any property in the possession of a museum pursuant to the Native American Graves Protection and Repatriation Act, P.L. 101-601.

(P.A. 12-171, S. 8.)



Section 11-88 - Rights and obligations of lenders, claimants and museums identified in loan agreements. Other means of establishing or perfecting title to property available to museums.

(a) Nothing in sections 11-80 to 11-89, inclusive, shall be construed to abrogate the rights and obligations of a lender, claimant or museum identified in a written loan agreement.

(b) The provisions of sections 11-80 to 11-89, inclusive, shall not preclude a museum from availing itself of any other means of establishing or perfecting title to property in the possession of the museum.

(P.A. 12-171, S. 9.)



Section 11-89 - Regulations.

The State Librarian shall adopt regulations, in accordance with the provisions of chapter 54, to (1) prescribe the form of written notification to persons loaning property pursuant to section 11-81, and (2) establish the procedures for recording and maintaining records of property on loan to a museum pursuant to section 11-83.

(P.A. 12-171, S. 10; P.A. 13-31, S. 28.)

History: P.A. 13-31 made a technical change, effective May 28, 2013.









Title 12 - Taxation

Chapter 201 - State and Local Revenue Services. Department of Revenue Services

Section 12-1 - Definitions.

The following words, as used in this title and in all other statutes relating to the assessment and collection of taxes, except when otherwise indicated by the context, shall be defined as follows: “Commissioner” or “Commissioner of Revenue Services” means the Commissioner of Revenue Services or his authorized agent; “company” means any person, partnership, association, company, limited liability company or corporation, except an incorporated municipality; “person” means any individual, partnership, company, limited liability company, public or private corporation, society, association, trustee, executor, administrator or other fiduciary or custodian.

(1949 Rev., S. 1678; P.A. 77-614, S. 139, 610; P.A. 95-79, S. 22, 189; P.A. 97-243, S. 1, 67.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 95-79 redefined “company” and “person” to include limited liability companies, effective May 31, 1995; P.A. 97-243 added provision that any reference to commissioner or Commissioner of Revenue Services in title 12 and certain other tax statutes includes his authorized agent, effective June 24, 1997.

See Secs. 12-1c and 12-1d re transfer of certain functions, powers and duties under this chapter and chapters 203, 204 and 204a to the Secretary of the Office of Policy and Management.

Cited. 29 CA 97.



Section 12-1a - Department of Revenue Services. Commissioner. Successor department to state Tax Department.

(a) There shall be a Department of Revenue Services. The department shall be under the direction of the Commissioner of Revenue Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7, 4-8, with the powers and duties therein prescribed.

(b) The Department of Revenue Services shall constitute a successor department to the state Tax Department in accordance with the provisions of section 4-38d and section 4-39.

(P.A. 77-614, S. 138, 610.)



Section 12-1b - Terms “Tax Commissioner”, “state Tax Commissioner”, “Tax Department”, and “state Tax Department” deemed to mean Commissioner or Department of Revenue Services. Excepted chapters.

(a) Whenever the term “Tax Commissioner” or “state Tax Commissioner” occurs or is referred to in the general statutes, except in chapters 111 and 112, it shall be deemed to mean or refer to the Commissioner of Revenue Services.

(b) Whenever the term “Tax Department” or “state Tax Department” occurs or is referred to in the general statutes, except in chapters 111 and 112, it shall be deemed to mean or refer to the Department of Revenue Services.

(P.A. 77-614, S. 139, 610.)

Cited. 184 C. 102.



Section 12-1c - Transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.

(a) In accordance with the provisions of section 4-38d, all functions, powers and duties of the Commissioner of Revenue Services under this chapter which are related to (1) municipal finance, (2) assessment or taxation of property and (3) state grants to municipalities are transferred to the Secretary of the Office of Policy and Management, and wherever the words “Commissioner of Revenue Services” or “commissioner” are used in said chapter in relation to any such functions, powers or duties, the words “Secretary of the Office of Policy and Management” or “secretary”, whichever is appropriate, are substituted in lieu thereof.

(b) The Office of Policy and Management shall constitute a successor department to the Department of Revenue Services, in accordance with the provisions of sections 4-38d and 4-39, with respect to all functions, powers and duties of the Department of Revenue Services under this chapter which are related to (1) municipal finance, (2) assessment or taxation of property and (3) state grants to municipalities.

(P.A. 79-610, S. 2, 47.)

History: (Revisor's note: In 2003 references in Subsecs. (a) and (b) to “chapter 201” and “said chapter 201”, respectively, were changed editorially by the Revisors to “this chapter”).

See chapter 50 re Office of Policy and Management.

Cited. 204 C. 336.



Section 12-1d - Transfer of certain functions, powers and duties re property tax assessment under chapter 203, local levy and collection of taxes under chapter 204 and relief for elderly homeowners and renters under chapter 204a to the Secretary of the Office of Policy and Management.

(a) In accordance with the provisions of section 4-38d, all functions, powers and duties of the Commissioner of Revenue Services under chapters 203, 204 and 204a are transferred to the Secretary of the Office of Policy and Management, and wherever the words “Commissioner of Revenue Services” or “commissioner” are used in said chapters, the words “Secretary of the Office of Policy and Management” or “secretary”, whichever is appropriate, are substituted in lieu thereof.

(b) The Office of Policy and Management shall constitute a successor department to the Department of Revenue Services, in accordance with the provisions of sections 4-38d and 4-39, with respect to all functions, powers and duties of the Department of Revenue Services under said chapters 203, 204 and 204a.

(P.A. 79-610, S. 3, 47.)

See chapter 50 re Office of Policy and Management.

See chapter 203 re property tax assessment.

See chapter 204 re local levy and collection of taxes.

See chapter 204a re property tax relief for elderly homeowners and renters and persons with permanent total disability.



Section 12-2 - Appointment, powers and duties of Commissioner of Revenue Services. Administrative pronouncements. Contracts for the collection of municipal taxes.

(a)(1) The Governor shall, in the manner and for the term provided by sections 4-5 to 4-8, inclusive, appoint a Commissioner of Revenue Services and the Governor shall fill any vacancy occurring during such term as provided by said sections. The commissioner shall, before entering upon the duties of his office, take the oath by law provided for executive and judicial officers and, in the performance of his duties, he shall have power to administer oaths.

(2) The commissioner may prescribe regulations, to be adopted in accordance with chapter 54, and make rulings, not inconsistent with law, to carry into effect the provisions of this title, which regulations or rulings, when reasonably designed to carry out the intents and purposes of this title, shall be prima facie evidence of its proper interpretation. Each regulation shall be assigned a section number corresponding to the section of the general statutes (A) pursuant to which such regulation is authorized or required or (B) with respect to which such regulation pertains for purposes of implementation, procedural details or supplementary interpretation, provided whenever such section number corresponds to a section which does not include the authorization or requirement for such regulation, a reference to the section providing such authorization or requirement shall be included in the text of the regulation.

(3) The commissioner shall publish for distribution all regulations prescribed hereunder and such rulings as appear in the discretion of the commissioner to be of general interest.

(4) The commissioner may require any person who is or appears to be affected by the provisions of any tax law of this state to furnish to the Department of Revenue Services the Social Security account number or numbers issued to such person by the Secretary of Health and Human Services, or the employer identification number or numbers issued to such person by the Secretary of the Treasury, or both numbers.

(5) No interest, penalty or addition to tax shall be imposed on any tax or installment of estimated tax required to be paid to the Department of Revenue Services with respect to any tax or installment of estimated tax not paid when required to the extent that the Commissioner of Revenue Services determines that, by reason of casualty or disaster, the imposition of such interest, penalty or addition to tax would be against equity and good conscience. The provisions of this subdivision shall not be construed as authorizing suit against the state where the Commissioner of Revenue Services does not determine that the imposition of interest, penalty or addition to tax would be against equity and good conscience and shall not be construed as a waiver of sovereign immunity.

(b) Notwithstanding any provision of the general statutes to the contrary, the commissioner may issue administrative pronouncements providing his interpretation of the tax laws. Such pronouncements shall not have the force and effect of regulations and shall carry a notice stating that the administrative pronouncements do not have the force and effect of law, provided taxpayers shall be entitled to rely on such pronouncements. For the purpose of this subsection “administrative pronouncement” means a statement by the Commissioner of Revenue Services which provides his interpretation of the tax laws and which is published and made available to the public. The commissioner shall, with respect to any provision of the general statutes which authorizes the issuance of rules, file with the legislative regulation review committee, within six months after the issuance of such rules, regulations which implement the provisions of such rules.

(c) The commissioner is authorized to negotiate and contract with the governing authority of any Connecticut municipality for the purpose of arranging for the collection by the commissioner of any taxes for general or special purposes levied by such municipality, of any fines, penalties, costs or fees payable to such municipality for the violation of any lawful regulation or ordinance in furtherance of any general powers as enumerated in section 7-148, or of any charge payable to such municipality for connection with or for the use of a waterworks or sewerage system, provided such taxes, fines, penalties, costs or fees, or charges are (1) unpaid and a period in excess of thirty days has elapsed following the date on which they were due and (2) not the subject of a timely filed administrative appeal or of a timely filed appeal pending before any court of competent jurisdiction. The agreement shall include a fee to be paid by such municipality to said commissioner in an amount that covers fully the cost of collection of such taxes, fines, penalties, costs or fees, or charges by said commissioner. The commissioner shall transmit to the municipality all such taxes, fines, penalties, costs or fees, or charges so collected on behalf of such municipality on or before the date specified in such agreement, less the agreed upon collection fee. Where such an agreement exists, the commissioner may collect, on behalf of such municipality, such taxes, fines, penalties, costs or fees, or charges, and all interest, penalties, fees and other charges added thereto by law, under the provisions of section 12-35 as if such taxes, fines, penalties, costs or fees, or charges due such municipality were “tax due the state”, as such term is defined in said section 12-35, and as if such term expressly included taxes, fines, penalties, costs or fees, or charges due to such municipality.

(1949 Rev., S. 1680; 1949, S. 1028d; 1967, P.A. 867; 1969, P.A. 297; P.A. 77-614, S. 139, 610; P.A. 84-422, S. 1, 2; P.A. 90-36; P.A. 93-361, S. 1; P.A. 95-283, S. 31, 68; P.A. 96-114, S. 1, 4; 96-221, S. 13, 25; P.A. 97-309, S. 15, 23; 97-322, S. 7, 9; P.A. 10-32, S. 32; June Sp. Sess. P.A. 15-5, S. 122.)

History: 1967 act ordered commissioner to require that assessors comply with statutes governing assessment of real and personal property; 1969 act substituted “community correctional center” for “jail”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-422 amended provisions concerning powers of the commissioner by allowing adoption of regulations and rulings to carry into effect any provisions of this title and to require any person affected by the tax laws of the state to furnish such person’s social security account number issued by the Secretary of Health and Human Services; P.A. 90-36 added provisions concerning the numbering of regulations; P.A. 93-361 made existing section Subsec. (a) and added a new Subsec. (b) re administrative pronouncements; P.A. 95-283 amended Subsec. (a) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-114 amended Subsec. (a) by deleting provisions re commissioner’s authority re assessors and tax collection, those powers being transferred to the Secretary of the Office of Policy and Management, effective May 24, 1996; P.A. 96-221 amended Subsec. (a) to divide existing Subsec. into Subdivs. and added new Subdiv. (5) re prohibition of penalties, interest or surcharge in cases of casualty or disaster as determined by commissioner, effective June 4, 1996; P.A. 97-309 added new Subsec. (c) re authorization for commissioner to negotiate and contract with a municipality for the collection of municipal taxes, effective October 1, 1999; P.A. 97-322 changed effective date of Sec. 15 of public act 97-309 from October 1, 1999, to July 1, 1997, effective July 1, 1997; P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to delete requirement that commissioner publish notice of intent to adopt and submit regulations to legislative regulation review committee after issuance of administrative pronouncement, effective June 30, 2015.



Section 12-2a - Municipal assessment section within Office of Policy and Management. Board of assessment advisors.

Section 12-2a is repealed.

(P.A. 74-275, S. 1; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 84-488, S. 1, 2; P.A. 91-343, S. 9, 11.)



Section 12-2b - Duties of Secretary of Office of Policy and Management re municipal assessment.

The Secretary of the Office of Policy and Management shall: (1) In consultation with the Commissioner of Agriculture, develop schedules of unit prices for property classified under sections 12-107a to 12-107e, inclusive, update such schedules by October 1, 1990, and every five years thereafter, and make such data, studies and schedules available to municipalities and the public; (2) develop regulations setting forth standards and tests for: Certifying revaluation companies and their employees, which regulations shall ensure that a revaluation company is competent in appraising and valuing property, certifying revaluation companies and their employees, requiring that a certified employee supervise all valuations performed by a revaluation company for municipalities, maintaining lists of certified revaluation companies and upon request, advising municipalities in drafting contracts with revaluation companies, and conducting investigations and withdrawing the certification of any revaluation company or employee found not to be conforming to such regulations. The regulations shall provide for the imposition of a fee payable to a testing service designated by the secretary to administer certification examinations; and (3) by himself, or by an agent whom he may appoint, inquire if all property taxes which are due and collectible by each town or city not consolidated with a town, are in fact collected and paid to the treasurer thereof in the manner prescribed by law, and if accounts and records of the tax collectors and treasurers of such entities are adequate and properly kept. The secretary may hold meetings, conferences or schools for assessors, tax collectors or municipal finance officers.

(P.A. 74-275, S. 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 83-407; P.A. 90-266, S. 5, 6; P.A. 91-343, S. 4, 11; P.A. 93-161, S. 1, 2; P.A. 94-201, S. 3, 7; P.A. 95-307, S. 2, 14; P.A. 96-114, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 83-407 provided that the board should develop regulations rather than just standards; P.A. 90-266 amended Subdiv. (6) concerning schedules of unit prices for property classified under Secs. 12-107a to 12-107e, inclusive, by requiring the board to update such schedules by October 1, 1990, and every five years thereafter; P.A. 91-343 substituted “secretary of the office of policy and management” for “board of assessment advisors”, repealed requirements in former Subdivs. (4) and (5) to provide advice and technical assistance to municipal assessors in valuation, appraisal and assessment practices, procedures and administration and to assist municipal assessors by preparing manuals, studies and bulletins, renumbered Subdivs. and made technical changes; P.A. 93-161 required that regulations provide for imposition of fee payable to designated testing service, effective June 23, 1993; P.A. 94-201 amended Subdiv. (5) to provide for consultation with the commissioner of agriculture, effective July 1, 1994; P.A. 95-307 repealed requirements in former Subdivs. (1) to (5), inclusive, re uniformity, recommendations, and guidelines in municipal assessment and the provisions assistance to municipal assessors and renumbered remaining Subdivs., effective July 6, 1995; P.A. 96-114 added Subdiv. (3) re secretary's authority re inquiries concerning property and meetings, conferences or schools for assessors, tax collectors or municipal finance officers, effective May 24, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.

Cited. 184 C. 326; 240 C. 422.



Section 12-2c - Certification of revaluation companies.

As used in this section, “revaluation company” means any person, firm, association, corporation, limited liability company or other entity, other than a municipal assessor or assistant assessor, which performs property valuations for a municipality for assessment purposes. On and after June 25, 1991, no revaluation company shall perform any valuation for a municipality for assessment purposes unless such company is certified by the Secretary of the Office of Policy and Management. Such certification shall be renewed every five years.

(P.A. 74-275, S. 3; P.A. 91-343, S. 5, 11; P.A. 95-79, S. 23, 189; P.A. 14-122, S. 86.)

History: P.A. 91-343 substituted “secretary of the office of policy and management” for “board of assessment advisors” as authority empowered to certify revaluation companies; P.A. 95-79 redefined “revaluation company” to include a limited liability company, effective May 31, 1995; P.A. 14-122 made a technical change.

Application of statute to board of tax review and its employees discussed. 184 C. 326. Cited. 195 C. 48.



Section 12-2d - Compromises.

The Commissioner of Revenue Services or his authorized agent may compromise any controversy arising from the application or enforcement of any general statute over which said commissioner has authority. An offer of compromise may be made or entertained if it is based upon doubt as to the taxpayer's liability for the amount in controversy, or doubt as to the collectibility of such amount.

(P.A. 96-221, S. 11, 25.)

History: P.A. 96-221 effective June 4, 1996.



Section 12-2e - Closing agreements.

(a) The Commissioner of Revenue Services may enter into an agreement, in writing, with any person relating to the liability of such person, or of the person or estate for whom such person acts, in respect of any tax payable to said commissioner for any taxable period.

(b) Such agreement shall be final and conclusive and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact, (1) the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer, employee or agent of the state of Connecticut, and (2) in any suit, action or proceeding, such agreement, or any determination, assessment, collection, payment abatement, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded.

(P.A. 96-221, S. 12, 25.)

History: P.A. 96-221 effective June 4, 1996.



Section 12-2f - Service of notice by the commissioner.

Unless otherwise required by the general statutes, service of any notice provided by the Commissioner of Revenue Services may be made by first class mail and shall not require certified or registered mail. Any such notice to a person shall be addressed to such person's address as it appears in the records of the commissioner and service of such notice shall be complete at the time of deposit in the United States Post Office or mail box by the commissioner or the authorized agent of the commissioner.

(P.A. 99-121, S. 26, 28.)

History: P.A. 99-121 effective June 3, 1999.



Section 12-2g - Sales tax rebate for eligible individuals.

Section 12-2g is repealed, effective October 1, 2002.

(P.A. 99-173, S. 3, 4, 65; S.A. 02-12, S. 1.)



Section 12-3 - Appointment and duties of Deputy Commissioner of Revenue Services.

The Commissioner of Revenue Services shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and who shall perform the duties of the commissioner in case of his sickness or absence and such other duties as may be prescribed. A certificate of such appointment shall be placed on file in the office of the Secretary, who shall give notice to the Treasurer of such appointment.

(1949 Rev., S. 1683; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-3a - Penalty Review Committee. Waiver of penalties; appeals.

(a) There is created a Penalty Review Committee which shall consist of the State Comptroller or an employee of the office of the State Comptroller designated by said Comptroller, the Secretary of the Office of Policy and Management or an employee of the Office of Policy and Management designated by said secretary and the Commissioner of Revenue Services or an employee of the Department of Revenue Services designated by said commissioner. Said committee shall meet monthly or as often as necessary to approve any waiver of penalty in excess of one thousand dollars which the Commissioner of Revenue Services is authorized to waive in accordance with this title, or which the Commissioner of Consumer Protection is authorized to waive in accordance with chapter 226. A majority vote of the committee shall be required for approval of such waiver.

(b) An itemized statement of all waivers approved under this section shall be available to the public for inspection by any person.

(c) The Penalty Review Committee created pursuant to subsection (a) of this section shall adopt regulations in accordance with chapter 54 establishing guidelines for the waiver of any penalty in excess of one thousand dollars.

(d) Any person aggrieved by the action of the Penalty Review Committee may, within one month after notice of such action is delivered or mailed to such person, appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the members of said committee to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable. If the appeal is without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 74-175, S. 1, 2; P.A. 77-603, S. 10, 125; 77-614, S. 19, 139, 610; P.A. 82-163, S. 5, 6; P.A. 87-84, S. 3, 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-2; P.A. 95-132, S. 1, 5; 95-220, S. 4–6; P.A. 96-221, S. 16, 25; P.A. 97-243, S. 2, 67; P.A. 99-215, S. 24, 29; P.A. 11-51, S. 182; P.A. 13-150, S. 1.)

History: P.A. 77-603 amended Subsec. (c) to require that appeals be taken in accordance with Sec. 4-183 except that venue is in county or judicial district where town of residence located rather than set forth in Sec. 12-554; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted commissioner of revenue services for tax commissioner; P.A. 82-163 amended Subsec. (a) to allow the executive director of the division of special revenue to waive penalties; P.A. 87-84 added a new Subsec. (c) requiring tax review committee to adopt regulations establishing guidelines for waiver of any penalty in excess of $100 and designated former Subsec. (c) as Subsec. (d); P.A. 94-2 amended Subsec. (a) by increasing the amount of the penalty which the committee may waive from $100 to $500; P.A. 95-132 changed the name from the Tax Review Committee to the Penalty Review Committee, amended Subsec. (c) to increase the amount of penalty subject to guidelines for waiver from $100 to $500, and amended Subsec. (d) to provide those appealing a decision of the committee to the Superior Court a trial de novo rather than limiting those appellants to an appeal on the record, effective June 7, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1995, effective September 1, 1998); P.A. 96-221 amended Subsec. (b) to delete inclusion in published report under Sec. 4-60 and to require that statements be available for public inspection, effective July 1, 1996; P.A. 97-243 amended Subsec. (a) to clarify that each member of the committee may designate an employee to serve on the committee in his place, effective July 1, 1997; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011; P.A. 13-150 increased threshold for committee approval of waiver from $500 to $1,000 and made a technical change, effective July 1, 2013.

Cited. 187 C. 581.

Cited. 44 CS 297.



Section 12-3b - Abatement Review Committee.

(a) There is created an Abatement Review Committee which shall consist of (1) the State Comptroller or an employee of the office of the State Comptroller designated by said Comptroller, (2) the Secretary of the Office of Policy and Management or an employee of the Office of Policy and Management designated by said secretary, (3) the Commissioner of Consumer Protection or an employee of the Department of Consumer Protection designated by said commissioner, and (4) the Commissioner of Revenue Services or an employee of the Department of Revenue Services designated by said commissioner. Said committee shall meet monthly or as often as necessary to approve any abatement, in whole or in part, of tax, including any penalty or interest payable in connection therewith, which the Commissioner of Revenue Services or the Commissioner of Consumer Protection is authorized to abate pursuant to any provision of the general statutes. A majority vote of the committee shall be required for approval of such abatement.

(b) An itemized statement of all abatements approved under this section shall be available to the public for inspection by any person.

(c) The Abatement Review Committee, established pursuant to subsection (a) of this section, may adopt regulations, in accordance with chapter 54, establishing guidelines for the abatement of any tax.

(P.A. 96-221, S. 17, 25; P.A. 97-243, S. 3, 67; P.A. 11-51, S. 185.)

History: P.A. 96-221 effective July 1, 1996; P.A. 97-243 clarified that each member of the committee may designate an employee to serve on the committee in his place, effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to add Commissioner of Consumer Protection or an employee of Department of Consumer Protection designated by said commissioner, replace “executive director of the Division of Special Revenue” with “Commissioner of Consumer Protection” and make technical changes, effective July 1, 2011.



Section 12-3c - Criminal history records checks.

The Commissioner of Revenue Services shall, subject to the provisions of section 31-51i, require each applicant for a position of employment with, and each employee applying for transfer to, the Department of Revenue Services, to (1) state in writing whether such applicant or employee has ever been convicted of a crime or whether criminal charges are pending against such applicant or employee at the time of application for employment or transfer and, if so, to identify the charges and court in which such charges are pending, and (2) be fingerprinted and submit to state and national criminal history records checks. The criminal history records checks required by this section shall be conducted in accordance with section 29-17a.

(P.A. 14-155, S. 1.)

History: P.A. 14-155 effective June 11, 2014.



Section 12-3f - Small and Medium-Sized Business Users Committee.

Section 12-3f is repealed, effective June 7, 2010.

(P.A. 93-382, S. 44, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 10-188, S. 17.)



Section 12-4 - Proceedings against delinquent tax officers.

If the Secretary of the Office of Policy and Management ascertains that the assessors or board of assessment appeals or any official charged with any of the duties imposed on assessors or boards of assessment appeals, or the tax collector, treasurer or any official authorized to fix a rate of tax in any town, city or borough or other taxing district, fails to discharge his or its administrative duty according to law, said secretary may in writing call such failure to the attention of each such board or member thereof or official failing to perform its or his duties. If such board or official fails to comply thereafter with the law with respect to which attention has been so called in writing, the secretary may apply to the superior court in the judicial district wherein such board or official has jurisdiction or, in case the Superior Court is not in session, to a judge thereof, setting forth such failure, and the judge or court, as the case may be, upon ascertaining the facts stated in such application to be true, shall issue an order in the nature of a mandamus requiring compliance with the provisions of the statute particularly mentioned in such application, and shall render judgment against any official, board or person who has so failed, with costs, as in mandamus proceedings. Any person who fails to comply with any order so issued shall be in contempt and said court or such judge may punish him therefor as in mandamus proceedings. Any person claiming to be aggrieved by any order issued by authority of the provisions of section 12-2 and of this section shall have the same right of appeal to the Appellate Court as in mandamus cases.

(1949 Rev., S. 1681; P.A. 78-280, S. 2, 127; P.A. 79-610, S. 2, 47; June Sp. Sess. P.A. 83-29, S. 23, 82; P.A. 95-283, S. 32, 68.)

History: By virtue of P.A. 77-614 “commissioner” referred to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.

History discussed; section not meant to trench upon the functions of state's attorneys to invoke mandamus to compel public officers to perform their duties; when question is one of public right and object is to procure enforcement of public duty, the relator need not show he has any legal or special interest in the results. 150 C. 444.



Section 12-5 - Fees for witnesses and service of subpoenas.

All fees of witnesses, or for the service of subpoena or capias issued by the commissioner or by a judge of the Superior Court upon the application of said commissioner, shall be paid by him and allowed as part of his incidental expenses.

(1949 Rev., S. 1684; September, 1957, P.A. 11, S. 7.)

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-6 - Audit of municipal accounts upon application of state's attorney.

The state's attorney of any judicial district may make application to the Secretary of the Office of Policy and Management showing that he has reason to believe that one or more of the officials, agents or employees of a municipality or any subdivision thereof situated within such judicial district has falsified any books of account or record, or has appropriated any moneys to his own use or to the use of others who are not entitled to the same, or has drawn any order on the treasurer or custodian of the funds of such municipality, or any subdivision thereof, with intent to defraud such municipality, or such subdivision, and thereupon the secretary shall cause an audit to be made of the records of such municipality. Upon completion of any such audit, the secretary shall transmit to such state's attorney a certified copy of his report showing the results thereof. The cost of such audit shall be borne equally by such municipality and the state. The custodian of any books of account or record who hinders or refuses to deliver the same upon demand of the secretary, or of any agent or employee of said secretary thereunto duly authorized, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 1682; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 127; P.A. 79-610, S. 2, 47; P.A. 12-80, S. 119.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 12-80 changed penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-7 - Reports concerning assessments and collections.

The Secretary of the Office of Policy and Management shall, in addition to any other reports required by law to be made by him, annually collate and prepare, from the reports provided for in section 12-9 and such other information as he obtains, statistics concerning the assessment and collection of taxes during the preceding year; and he shall, annually, cause to be printed so much of the report herein provided for as will show the methods and manner of the assessment and collection of taxes, and the amount of such taxes levied and collected in the several towns, cities and boroughs. He may also publish such other reports as will give information to the public regarding taxation.

(1949 Rev., S. 1684; September, 1957, P.A. 11, S. 7; P.A. 79-610, S. 2, 47.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-7a - Commissioner to prepare and maintain a list of delinquent state taxes.

(a)(1) The annual report prepared by the Commissioner of Revenue Services for submission to the Governor and publication as provided in section 4-60 shall not be required to include the name of any person liable for payment of any tax which is unpaid. The commissioner shall prepare and maintain a list related to each type of tax levied by the state, containing the name and address of any person or corporation liable for payment of any such tax and the amount thereof, including any applicable interest or penalties, which tax, as of the end of the fiscal year with respect to which such report is prepared, is unpaid and a period in excess of ninety days has elapsed following the date on which such tax was due, exclusive of any tax determined to be uncollectible in accordance with section 12-37, any tax on which an appeal is pending and any tax which has been abated by said commissioner as provided in section 12-39. Such lists shall be available to the public for inspection by any person.

(2) The commissioner shall, prior to eliminating any person or corporation from the list prepared and maintained as provided in subdivision (1) of this subsection, indicate on such list whether such person or corporation is being eliminated from such list due to (A) payment in full of the tax, including applicable interest or penalties, (B) a negotiated settlement of the amount of tax due, or (C) a determination by the commissioner that such tax is uncollectible.

(b) The commissioner shall annually prepare, from the list prepared pursuant to subsection (a) of this section, a list of taxpayers who are delinquent in the payment of the corporation business tax under chapter 208. The list shall be arranged in sequential order by the taxpayer identification number assigned by the commissioner and shall be provided to the Secretary of the Office of Policy and Management not later than July fifteenth annually, commencing July 15, 1998.

(c) The commissioner may make available for public inspection a list of those persons who have applied to the commissioner for a license, permit or certificate and whose application has been denied, and those persons who were issued a license, permit or certificate by the commissioner and whose license, permit or certificate has been revoked, suspended or not renewed by the commissioner. The list shall be arranged by tax type and may include the date on which an application was denied or the date on which the license, permit or certificate was revoked, suspended or not renewed, and may include the reason for each such action.

(P.A. 79-168, S. 1, 2; P.A. 86-53, S. 1, 2; P.A. 88-297, S. 13; P.A. 97-193, S. 3, 5; P.A. 14-155, S. 13.)

History: P.A. 86-53 removed the requirement that the annual report of the commissioner include a list of delinquencies and required the commissioner to maintain separate lists of delinquencies and to make them available for inspection by the public; P.A. 88-297 deleted reference to annual report as “a public document”; P.A. 97-193 designated existing section as Subsec. (a) and added a new Subsec. (b) re list of delinquent corporation business taxpayers for the Office of Policy and Management, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 14-155 amended Subsec. (a) by designating existing provisions re annual report and list as Subdiv. (1) and adding Subdiv. (2) re reason for elimination from list, and added Subsec. (c) re list of persons whose application for license, permit or certificate has been denied or whose license, permit or certificate has been revoked, suspended or not renewed, effective July 1, 2014.

Cited. 184 C. 102.



Section 12-7b - Reports of certain tax data by the commissioner to the Office of Fiscal Analysis. Tax expenditure report by the Office of Fiscal Analysis.

(a) The Commissioner of Revenue Services shall, annually on or before the thirty-first day of December, submit to the legislative Office of Fiscal Analysis a report concerning certain state tax data, applicable with respect to the state fiscal year ending on the thirtieth day of June immediately preceding, as follows:

(1) Sales and use tax data, including (A) gross receipts subject to sales tax, stated separately in relation to sales of (i) any tangible personal property, (ii) the leasing or rental of tangible personal property, and (iii) the rendering of any services subject to said tax, (B) total revenue loss related to each of the separate provisions for exemption under chapter 219, and (C) total amount of tax collected with respect to each of the industrial classifications included in the Standard Industrial Classification Code in current use for purposes of certain statistical data by the Commissioner of Revenue Services;

(2) Corporation business tax data, including (A) total net income and total net income apportioned to Connecticut for the most current income years with respect to which final data is available at the time of each such report, (B) amount of depreciation not allowed as a deduction in determining net income for purposes of said tax, (C) operating loss carry-overs, (D) credits and refunds, separately stated, for overpayments of taxes due in prior years and to be applicable to the most current income years with respect to which final data is available at the time of each such report, (E) number of accounts and total corporation tax attributable to determination in accordance with (i) net income tax base, and (ii) the minimum tax base provisions under section 12-219, and (F) total corporation tax attributable to each of the industrial classifications included in the Standard Industrial Classification Code in current use for purposes of certain statistical data by the Commissioner of Revenue Services;

(3) Estate and gift tax data, including total taxes collected and the number of taxpayers, separately stated with respect to the estate tax and the gift tax;

(4) Personal income tax data, including (A) all components of and adjustments to federal gross income, federal adjusted gross income and federal taxable income, separately stated, of Connecticut taxpayers, sorted into ten-thousand-dollar increments of federal adjusted gross income up to and including one hundred thousand dollars, into twenty-five-thousand-dollar increments of federal adjusted gross income from over one hundred thousand dollars up to and including two hundred thousand dollars and into one increment over two hundred thousand dollars of federal adjusted gross income, as derived from federal income tax returns, and (B) all components of and adjustments to Connecticut adjusted gross income and Connecticut taxable income, separately stated, of Connecticut taxpayers, sorted into ten-thousand-dollar increments of Connecticut adjusted gross income up to and including one hundred thousand dollars, into twenty-five-thousand-dollar increments of Connecticut adjusted gross income from over one hundred thousand dollars up to and including two hundred thousand dollars and into one increment over two hundred thousand dollars of Connecticut adjusted gross income, as derived from state personal income tax returns;

(5) Admissions and dues tax data, including the number of taxpayers and the total amount of tax collected, stated separately with respect to each of the taxes imposed under chapter 225;

(6) Real estate conveyance tax data, including (A) the number of taxable transfers and the total amount of revenue, and (B) the amount of revenue attributable to categories of purchase price for such transfers of real estate, as follows: (i) Under thirty thousand dollars, (ii) brackets of ten thousand dollars each from thirty thousand dollars up to two hundred thousand dollars, and (iii) two hundred thousand dollars and over; and

(7) Data applicable to any state tax not included in subdivisions (1) to (6), inclusive, of this subsection, including totals applicable to each such tax for (A) number of taxpayers, (B) payments in accordance with applicable penalty provisions for delinquency, and (C) taxes collected which became due in the preceding fiscal year.

(b) In addition to the tax data to be included in the annual report submitted by the Commissioner of Revenue Services in accordance with subsection (a) of this section, such report shall include data related to state taxes as follows: (1) The portion of sales and use tax receipts attributable to (A) sales of goods, (B) sales of services, (C) leases and (D) the use tax and (2) data showing annual corporation business tax liability in relation to certain characteristics of corporation business taxpayers. Such information concerning corporation business tax returns shall include data related to (A) schedules A, B, C, D and H and payments, refunds and assessments from such returns, to the extent that such information is included in such returns and (B) all corporations included on any list, for any income year commencing in 1989 and thereafter, which the department shall compile by beginning with the largest corporation business taxpayer for such year and continually adding the next largest taxpayer for such year until forty per cent of the total liability for said tax in such year is represented. Any data reported in accordance with this subsection shall be reported to the Office of Fiscal Analysis on compatible magnetic media, as determined by said office in consultation with the commissioner.

(c) The Commissioner of Revenue Services shall include in the annual report prepared in accordance with subsections (a) and (b) of this section any data that would be useful in assessing the impact of a change in any state tax base resulting in an increase or decrease equal to ten per cent of the tax from such tax base or ten million dollars, whichever amount is less.

(d) The Commissioner of Revenue Services shall submit to the legislative Office of Fiscal Analysis a monthly report concerning the sales and use taxes, including (1) gross receipts subject to sales tax, stated separately in respect to each category of sales, from sales of any tangible personal property, the leasing or rental of tangible personal property and the rendering of any services subject to said tax, (2) total consideration for purchases subject to the use tax, stated separately for each category, in respect to any tangible personal property, the leasing or rental of tangible personal property and the rendering of any services, (3) total amount of deductions related to each of the separate provisions for exemption under chapter 219 and (4) total amount of tax collected with respect to each of the industrial classifications included in the Standard Industrial Classification Code in current use for purposes of certain statistical data by the Commissioner of Revenue Services, provided the data required in this subdivision may, at the discretion of said commissioner be submitted, in lieu of the monthly submission as otherwise required in this section, within thirty days following the end of each calendar quarter commencing with the calendar quarter ending June 30, 1992.

(e) On or before February 1, 2016, and biennially thereafter, the legislative Office of Fiscal Analysis shall, within available appropriations, prepare and submit a tax expenditure report to the joint standing committee of the General Assembly having cognizance of all matters relating to finance, revenue and bonding. For the purposes of this subsection, “tax expenditure” means a tax exemption, exclusion, deduction or credit created under the general statutes or a public act and resulting in less tax revenue to the state or municipalities than they would otherwise receive. Each such report shall provide the following information for each tax expenditure: (1) A description of the tax expenditure; (2) the year in which the tax expenditure was enacted, the purpose for its enactment and a summary of any amendments to the tax expenditure since its enactment; (3) the estimated state and municipal fiscal impact of the tax expenditure during each fiscal year of the then current biennium, and an estimate of the revenue that would result from repeal of the tax expenditure; and (4) an estimate of the number of taxpayers receiving benefit from the tax expenditure. Upon receipt of each tax expenditure report the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding shall meet to receive and analyze the report.

(f) (1) The Office of Fiscal Analysis shall not make known in any manner any information obtained from any such report or inventory, or any information obtained pursuant to subdivision (2) of this subsection which would allow the identification of any taxpayer or of the amount or source of income, profits, losses, expenditures or any particulars thereof set forth or disclosed in any return, statement or report required to be filed with or submitted to the commissioner which is discernible from such report or inventory, or from such information obtained pursuant to subdivision (2) of this subsection, except as provided in this subsection. The Office of Fiscal Analysis may disclose such information to other state officers and employees when required in the course of duty. No such officer or employee shall make known any such information to any other person except as provided in this subsection. Any person who violates any provision of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(2) (A) For purposes of revenue estimating and forecasting only, the Office of Fiscal Analysis may disclose information to any person under a contractual obligation to provide services for purposes of revenue estimating and forecasting to said office, but only to the extent necessary in connection with the providing of such services for purposes of revenue estimating and forecasting. No such person under a contractual obligation to provide such services to said office shall make known any such information to any other person, except as provided in this subsection.

(B) For purposes of revenue estimating and forecasting only, the Office of Fiscal Analysis may request, and the Commissioner of Revenue Services shall provide, for each type of tax levied by the state, all available return information, as defined in subdivision (2) of subsection (h) of section 12-15, pertaining to such type of tax levied by the state, to said office, provided names, addresses, account and registration numbers, and, to the extent in excess of four digits, Standard Industrial Classification Manual codes and North American Industrial Classification System United States Manual codes shall first have been redacted from such return information by said commissioner.

(P.A. 85-469, S. 1, 6; P.A. 89-328, S. 1, 6; P.A. 91-119; May Sp. Sess. P.A. 92-17, S. 9, 59; P.A. 93-284, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 52, 85; P.A. 95-160, S. 64, 69; P.A. 96-197, S. 1, 11; P.A. 06-159, S. 3; 06-194, S. 7; P.A. 10-32, S. 156; 10-188, S. 4; P.A. 14-81, S. 2.)

History: P.A. 89-328 amended Subsec. (a) by providing that the annual report be submitted to the office of fiscal analysis and added Subsec. (b) requiring that the report include certain additional data concerning sales and use taxes and the corporation business tax; P.A. 91-119 amended Subsec. (b) to change the number and character of corporation business tax returns required to be tracked and to require reporting on magnetic media; May Sp. Sess. P.A. 92-17 amended Subsec. (a) to delete references to dividends, interest income and capital gains tax data and to insert references to personal income tax data, and added Subsec. (d), concerning the monthly report on the sales and use taxes, and Subsec. (e), concerning the tax expenditure inventory, relettering the previous Subsec. (d) as Subsec. (f); P.A. 93-284 deleted existing Subsec. (e) and replaced it with new language providing that form and content of tax expenditure report required be developed by the office of fiscal analysis, effective June 29, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (e) changed submittal date of the report from February 15, 1994, to January 15, 1995, and required the joint standing committee having cognizance over matters relating to finance, revenue and bonding to receive and analyze the report, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-197 amended Subsec. (a) to change “additional” to “minimum” and made technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 06-159 amended Subsec. (a) by deleting reference to S corporation filings, replacing provisions re succession and transfer tax with provisions re estate and gift tax and making technical changes, effective July 1, 2006; P.A. 06-194 amended Subsec. (f) by designating existing provisions as Subdiv. (1), amending same by adding provisions re information obtained pursuant to Subdiv. (2) or Subsec. (d) and adding Subdiv. (2) re disclosure of information for purposes of revenue estimating and forecasting, effective July 1, 2006; P.A. 10-32 made technical changes in Subsec. (f)(1), effective May 10, 2010; P.A. 10-188 made a technical change in Subsec. (f)(1), effective June 7, 2010; P.A. 14-81 amended Subsec. (e) to change “January 1, 1995” to “February 1, 2016”.



Section 12-7c - Reports on the overall incidence of certain taxes.

(a) The Commissioner of Revenue Services shall, on or before February 15, 2017, and biennially thereafter, submit to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and post on said department’s Internet web site a report on the overall incidence of the income tax, sales and excise taxes, the corporation business tax and property tax. The report shall present information on the distribution of the tax burden as follows:

(1) For individuals:

(A) Income classes, including income distribution expressed for every ten percentage points; and

(B) Other appropriate taxpayer characteristics, as determined by said commissioner.

(2) For businesses:

(A) Business size as established by gross receipts;

(B) Legal organization; and

(C) Industry by NAICS code.

(b) The Commissioner of Revenue Services may enter into a contract with any public or private entity for the purpose of preparing the report required pursuant to subsection (a) of this section.

(P.A. 13-247, S. 330; June Sp. Sess. P.A. 15-5, S. 123.)

History: P.A. 13-247 effective July 1, 2013; June Sp. Sess. P.A. 15-5 changed deadline for incidence report from December 31, 2014, and biennially thereafter, to February 15, 2017, and biennially thereafter, effective June 30, 2015.



Section 12-8 - Recording and deposit of funds.

All funds received by the commissioner shall promptly be recorded with the Comptroller and deposited with the State Treasurer. The commissioner shall make daily deposits with the State Treasurer.

(1949 Rev., S. 1685.)

See Sec. 4-32 re state revenue accounting requirements.



Section 12-9 - Local officials to file statements concerning taxes. Penalty.

The Secretary of the Office of Policy and Management shall annually cause to be prepared by the tax collector complete statements relating to the mill rate and tax levy during the preceding year, such statements to be made upon printed blanks to be prepared and furnished by the secretary to all such officers at least thirty days before the date prescribed by the secretary for the filing of such statements. Any person who neglects to file a true and correct report in the office of the secretary at the time and in the form required by him or which, in making and filing such report, includes therein any wilful misstatement, shall forfeit one hundred dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54.

(1949 Rev., S. 1686; P.A. 79-610, S. 2, 47; P.A. 87-115, S. 1, 8; P.A. 97-244, S. 7, 13.)

History: Because of effect of P.A. 77-614 “commissioner” referred to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 87-115 increased the forfeiture by any municipal official who fails to file the annual report as required, or includes a wilful misstatement, from $15 to $100 and provided for waiver of forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to annual reports to be submitted for the assessment list of 1987 and each assessment list thereafter; P.A. 97-244 required tax collector to prepare statements instead of officers and made technical changes, effective July 1, 1997.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-10 to 12-14 - Quadrennial return of municipal debt, receipts and expenditures. Secretary to furnish blanks and publish returns. Quadrennial return of real estate exempt from taxation. Annual return by town treasurers of amount of taxes received in previous three years; commissioner to make return, when. Officials of municipal subdivisions to furnish tax information.

Sections 12-10 to 12-14, inclusive, are repealed.

(1949 Rev., S. 1687–1692; 1949, 1955, S. 1029d; 1959, P.A. 152, S. 88, 89; 1967, P.A. 21, S. 2; 1969, P.A. 371; P.A. 73-479, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 81-304; P.A. 89-207, S. 2, 3.)



Section 12-15 - Limitations on inspection or disclosure of tax returns or return information available to the commissioner.

(a) No officer or employee, including any former officer or former employee, of the state or of any other person who has or had access to returns or return information in accordance with subdivision (12) of subsection (b) of this section shall disclose or inspect any return or return information, except as provided in this section.

(b) The commissioner may disclose (1) returns or return information to (A) an authorized representative of another state agency or office, upon written request by the head of such agency or office, when required in the course of duty or when there is reasonable cause to believe that any state law is being violated, or (B) an authorized representative of an agency or office of the United States, upon written request by the head of such agency or office, when required in the course of duty or when there is reasonable cause to believe that any federal law is being violated, provided no such agency or office shall disclose such returns or return information, other than in a judicial or administrative proceeding to which such agency or office is a party pertaining to the enforcement of state or federal law, as the case may be, in a form which can be associated with, or otherwise identify, directly or indirectly, a particular taxpayer except that the names and addresses of jurors or potential jurors and the fact that the names were derived from the list of taxpayers pursuant to chapter 884 may be disclosed by the Judicial Branch; (2) returns or return information to the Auditors of Public Accounts, when required in the course of duty under chapter 23; (3) returns or return information to tax officers of another state or of a Canadian province or of a political subdivision of such other state or province or of the District of Columbia or to any officer of the United States Treasury Department or the United States Department of Health and Human Services, authorized for such purpose in accordance with an agreement between this state and such other state, province, political subdivision, the District of Columbia or department, respectively, when required in the administration of taxes imposed under the laws of such other state, province, political subdivision, the District of Columbia or the United States, respectively, and when a reciprocal arrangement exists; (4) returns or return information in any action, case or proceeding in any court of competent jurisdiction, when the commissioner or any other state department or agency is a party, and when such information is directly involved in such action, case or proceeding; (5) returns or return information to a taxpayer or its authorized representative, upon written request for a return filed by or return information on such taxpayer; (6) returns or return information to a successor, receiver, trustee, executor, administrator, assignee, guardian or guarantor of a taxpayer, when such person establishes, to the satisfaction of the commissioner, that such person has a material interest which will be affected by information contained in such returns or return information; (7) information to the assessor or an authorized representative of the chief executive officer of a Connecticut municipality, when the information disclosed is limited to (A) a list of real or personal property that is or may be subject to property taxes in such municipality, or (B) a list containing the name of each person who is issued any license, permit or certificate which is required, under the provisions of this title, to be conspicuously displayed and whose address is in such municipality; (8) real estate conveyance tax return information or controlling interest transfer tax return information to the town clerk or an authorized representative of the chief executive officer of a Connecticut municipality to which the information relates; (9) estate tax returns and estate tax return information to the Probate Court Administrator or to the court of probate for the district within which a decedent resided at the date of the decedent's death, or within which the commissioner contends that a decedent resided at the date of the decedent's death or, if a decedent died a nonresident of this state, in the court of probate for the district within which real estate or tangible personal property of the decedent is situated, or within which the commissioner contends that real estate or tangible personal property of the decedent is situated; (10) returns or return information to the (A) Secretary of the Office of Policy and Management for purposes of subsection (b) of section 12-7a, and (B) Office of Fiscal Analysis for purposes of, and subject to the provisions of, subdivision (2) of subsection (f) of section 12-7b; (11) return information to the Jury Administrator, when the information disclosed is limited to the names, addresses, federal Social Security numbers and dates of birth, if available, of residents of this state, as defined in subdivision (1) of subsection (a) of section 12-701; (12) pursuant to regulations adopted by the commissioner, returns or return information to any person to the extent necessary in connection with the processing, storage, transmission or reproduction of such returns or return information, and the programming, maintenance, repair, testing or procurement of equipment, or the providing of other services, for purposes of tax administration; (13) without written request and unless the commissioner determines that disclosure would identify a confidential informant or seriously impair a civil or criminal tax investigation, returns and return information which may constitute evidence of a violation of any civil or criminal law of this state or the United States to the extent necessary to apprise the head of such agency or office charged with the responsibility of enforcing such law, in which event the head of such agency or office may disclose such return information to officers and employees of such agency or office to the extent necessary to enforce such law; (14) names and addresses of operators, as defined in section 12-407, to tourism districts, as defined in section 10-397; (15) names of each licensed dealer, as defined in section 12-285, and the location of the premises covered by the dealer's license; (16) to a tobacco product manufacturer that places funds into escrow pursuant to the provisions of subsection (a) of section 4-28i, return information of a distributor licensed under the provisions of chapter 214 or chapter 214a, provided the information disclosed is limited to information relating to such manufacturer's sales to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, of cigarettes, as defined in section 4-28h, and further provided there is reasonable cause to believe that such manufacturer is not in compliance with section 4-28i; (17) returns, which shall not include a copy of the return filed with the commissioner, or return information for purposes of section 12-217z; (18) returns or return information to the State Elections Enforcement Commission, upon written request by said commission, when necessary to investigate suspected violations of state election laws; and (19) returns or return information for purposes of, and subject to the conditions of, subsection (e) of section 5-240.

(c) Any federal returns or return information made available to the commissioner in accordance with a written agreement between the commissioner and the Internal Revenue Service concerning exchange of information for tax administration purposes, shall not be open to inspection by or disclosed to any individual or disclosed in any manner other than as permitted under the provisions of Section 6103 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(d) (1) The commissioner may, upon request, verify whether or not any license, permit or certificate required under the provisions of this title to be conspicuously displayed has been issued by the commissioner to any particular person.

(2) The commissioner may make public the names and municipality of residence or postal district of persons entitled to tax refunds for purposes of notifying them when the commissioner, after reasonable effort and lapse of time, has been unable to locate such persons.

(e) The commissioner may refuse to open to inspection or disclose to any person any returns or return information made available to the commissioner by any tax officer of another state, a Canadian province or political subdivision of such other state or province or of the District of Columbia or by any officer of the United States Treasury Department or the United States Department of Health and Human Services in accordance with a written agreement between this state and such other state, province, political subdivision, the District of Columbia or department, respectively, which agreement provides that the disclosure of such returns or return information by the commissioner is prohibited. In addition, he may refuse to open to inspection or disclosure to any state or United States agency or office described in subdivision (1) of subsection (b) of this section, returns or return information unless such agency or office shall have: (1) Established and maintained, to the satisfaction of the commissioner, a permanent system of standardized records with respect to any request, the reason for such request, and the date of such request made by or of it and any disclosure or inspection of returns or return information made by or to it; (2) established and maintained, to the satisfaction of the commissioner, a secure area or place in which such returns or return information shall be stored; (3) restricted, to the satisfaction of the commissioner, access to the returns or return information only to persons whose duties or responsibilities require access and to whom disclosure may be made under this section or by whom inspection may be made under this section; (4) provided such other safeguards which the commissioner prescribes as necessary or appropriate to protect the confidentiality of the returns or return information; (5) furnished a report to the commissioner, at such time and containing such information as the commissioner may prescribe, which describes the procedures established and utilized by such agency or office for ensuring the confidentiality of returns and return information required by this subsection; and (6) upon completion of use of such returns or return information, returned to the commissioner such returns or return information, along with any copies made therefrom, or makes such returns or return information undisclosable in such manner as the commissioner may prescribe and furnishes a written report to the commissioner identifying the returns or return information that were made undisclosable.

(f) Returns and return information shall, without written request, be open to inspection by or disclosure to: (1) Officers and employees of the Department of Revenue Services whose official duties require such inspection or disclosure for tax administration purposes; (2) officers or employees of an agency or office in accordance with subdivision (1) or (13) of subsection (b) of this section whose official duties require such inspection; and (3) officers or employees of any person in accordance with subdivision (12) of subsection (b) of this section, whose duties require such inspection or disclosure.

(g) Any person who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(h) For purposes of this section:

(1) “Return” means any tax or information return, declaration of estimated tax, claim for refund, license application, permit application, registration application or other application required by, or provided for or permitted under, the provisions of this or any other title which is filed with the commissioner by, on behalf of, or with respect to any person, and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return so filed.

(2) “Return information” means a taxpayer's identity, the nature, source, or amount of the taxpayer's income, payments, receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability, tax collected or withheld, tax underreportings, tax overreportings, or tax payments, whether the taxpayer's return was, is being, or will be examined or subjected to other investigation or processing, or any other data received by, recorded by, prepared by, furnished to, or collected by the commissioner with respect to a return or with respect to the determination of the existence, or possible existence, of liability of any person for any tax, penalty, interest, fine, forfeiture, or other imposition, or offense. “Return information” does not include data in a form which cannot be associated with, or otherwise identify, directly or indirectly, a particular taxpayer. Nothing in the preceding sentence, or in any other provision of law, shall be construed to require the disclosure of standards used or to be used for the selection of returns for examination, or data used or to be used for determining such standards or the disclosure of the identity of a confidential informant, whether or not a civil or criminal tax investigation has been undertaken or completed.

(3) “Disclosure” means the making known to any person, in any manner whatever, a return or return information.

(4) “Inspection” means any examination of a return or return information.

(5) “Tax administration” means the administration, management, conduct, direction and supervision of the execution and application of the tax laws of this state, and the development and formulation of tax policy relating to existing or proposed tax laws of this state, and includes assessment, collection, enforcement, litigation, publication and statistical gathering functions under such laws.

(1949 Rev., S. 1693; 1969, P.A. 538, S. 1; P.A. 77-382, S. 1, 2; P.A. 82-67, S. 1; P.A. 83-433, S. 1, 2; P.A. 84-479, S. 1, 2; P.A. 89-211, S. 20; P.A. 90-93; P.A. 91-102, S. 1, 2; P.A. 95-23; P.A. 97-165, S. 6, 16; 97-193, S. 4, 5; 97-200, S. 1; 97-243, S. 4, 67; P.A. 98-244, S. 1, 35; P.A. 99-121, S. 1, 28; P.A. 00-174, S. 51, 83; 00-196, S. 2; P.A. 01-2, S. 2, 4; June Sp. Sess. P.A. 01-6, S. 23, 85; June 30 Sp. Sess. P.A. 03-6, S. 238; P.A. 04-218, S. 12; P.A. 05-235, S. 12; 05-251, S. 65; June Sp. Sess. P.A. 05-3, S. 5, 36; P.A. 06-159, S. 4; P.A. 13-150, S. 2.)

History: 1969 act revised list of persons having access to data to include other officers and departments in the performance of official duties, removing limitation to officers and departments involved in assessing or collecting taxes, and included officers of U.S. treasury department and officers of other states in connection with federal taxes or other states' taxes; P.A. 77-382 added Subsec. (b) re disclosure of information re federal returns provided to commissioner; effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 82-67 combined in Sec. 12-15 references to limitations on disclosure of information obtained in examining records or returns of taxpayers in the course of duty, which limitations were previously included in Secs. 12-240, 12-426, 12-444 and 12-520, and which are deleted therefrom in P.A. 82-67; P.A. 83-433 inserted provision in Subsec. (a) allowing the commissioner or commissioner's attorney or agent to photocopy or microfilm certain tax information as necessary for administrative purposes; P.A. 84-479 amended Subsec. (a) so as to enable the commissioner to photocopy or microfilm tax records whenever necessary in the administration of state taxes, without limitation related to the specific purposes for disclosure as allowed under this section; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-93 amended Subsec. (a) so as to provide with respect to each type of disclosure allowed that it applies to returns or return information, or to returns only, as in the case of disclosure to a successor, receiver, trustee, etc., added Subsec. (c) allowing disclosure as necessary for certain verification by the commissioner, in the processing of returns or return information or for purposes of tax administration and added Subsec. (d) defining “return”, “return information” and “disclosure”; P.A. 91-102 added Subsec. (a)(7) and (8) re information to municipal assessors and re information to town clerks, and added Subsec. (c)(3) re nondisclosure of certain information from other jurisdictions; P.A. 95-23 added prohibition on disclosure of confidential taxpayer information by former state employees and current and former employees of private contractors having access to returns and return information and required secure storage of information and return to the department; P.A. 97-165 added Subsec. (a)(9) re estate tax return and return information to the probate court and probate court administrator, effective July 1, 1997; P.A. 97-193 added Subsec. (a)(10) re return and return information to the Secretary of the Office of Policy and Management, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-200 amended Subsec. (a)(1) by specifying that names and addresses of jurors or potential jurors and fact that names were derived from list of taxpayers may be disclosed to judicial branch, and by adding Subdiv. (11) re return information disclosed to jury administrator of residents of state; P.A. 97-243 amended Subsec. (a) to allow disclosure to an authorized representative of a state agency and the chief executive officer of a municipality instead of the assessor or the town clerk, added Subsec. (c)(4) allowing the commissioner to voluntarily disclose information to another state agency or agency of the federal government when it is believed that a state or federal law is broken, and amended definition of “return” in Subsec. (e)(1), effective July 1, 1997; P.A. 98-244 reorganized section and added provisions re authorized representative of a municipality and of an agency or office of the United States, effective June 8, 1998; P.A. 99-121 amended Subsec. (b) to allow the department to disclose tax return information to a successor that has a material interest which is affected by the information contained in the return, effective June 3, 1999; P.A. 00-174 amended Subsec. (a) by making a technical change and added Subsec. (b)(14) re information which may be provided to tourism districts and making a technical change, effective May 26, 2000; P.A. 00-196 made a technical change in Subsec. (a); P.A. 01-2 added Subsec. (b)(15) re disclosure of names and locations of cigarette dealers, effective March 30, 2001; June Sp. Sess. P.A. 01-6 amended Subsec. (d) to designate existing provisions as Subdiv. (1), making a technical change for purposes of gender neutrality therein, and to add new Subdiv. (2) re publication of information about persons entitled to tax refunds, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 made a technical change in Subsec. (b)(7) and changed section reference for tourism districts in Subsec. (b)(14), effective August 20, 2003; P.A. 04-218 added Subsec. (b)(16) re disclosure of return information of certain tobacco distributors, effective June 8, 2004; P.A. 05-235 added new Subdiv. In Subsec. (b), designated as (18), re disclosure of returns or return information to State Elections Enforcement Commission when necessary to investigate suspected violations of state election laws, effective July 1, 2005; P.A. 05-251 added Subsec. (b)(17) re disclosure of returns or return information for purposes of Sec. 12-217z, effective June 30, 2005, and applicable to income years commencing January 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(17) to provide that a copy of the return filed with commissioner shall not be included, and changed effective date of P.A. 05-251, S. 65 to July 1, 2005, effective June 30, 2005; P.A. 06-159 amended Subsec. (b)(10) by designating provision re disclosure to secretary as Subpara. (A) and adding Subpara. (B) re disclosure to Office of Fiscal Analysis for certain purposes, effective July 1, 2006; P.A. 13-150 amended Subsec. (b) by adding Subdiv. (19) re disclosure of returns or return information for purposes of Sec. 5-240(e), effective June 25, 2013.

See Sec. 12-458 re reports required of fuel distributors.

Statute not applicable to case; list of sales tax delinquents is not a document required to be filed; rather it is a list prepared by the department, not the taxpayer. 184 C. 102.



Section 12-16 - Procedure against judge of probate for failure to furnish copies.

The judge of any court of probate who fails to deliver or to cause to be delivered to the commissioner any certified copy or other document within the time required by statute for the delivery of the same, on application of the commissioner to the superior court of the judicial district wherein such judge of probate resides, or to any judge of the Superior Court when the same is not in session in such judicial district, showing such failure, may be required by such court or such judge to deliver the same within such time as is designated by such court or such judge. On receipt of such application, the court or judge, as the case may be, shall designate a time when and place where a hearing thereon will be had, and shall cite the judge of probate named in such application to appear at the time and place so designated to show cause why he has failed to cause such copy or document to be delivered to the commissioner.

(1949 Rev., S. 1694; P.A. 78-280, S. 2, 127.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-17 - Inquiries concerning records of probate court.

At such hearing inquiry may be made concerning all estates in which original or ancillary administration has been taken out in such court of probate, in respect to the following: The number of administrations applied for; the date of each such application; the name and address of each executor, administrator and trustee appointed by such court; the date of filing of the inventory and appraisal of each estate; the appraised value of each such estate; the reason for such failure to furnish any document or information referred to in section 12-16, and the failure of such judge to send to said commissioner any other information required by statute to be so furnished relating to the assessment and collection of any tax due the state.

(1949 Rev., S. 1695.)



Section 12-18 - Superior court may order compliance with statute.

Upon finding the allegations of such application to be true, or that such judge of probate has been delinquent with respect to the filing of any record or document relating to any estate required by law to be filed with the Commissioner of Revenue Services, such superior court or judge may issue an order in the nature of a peremptory mandamus requiring such judge of probate to comply with the provisions of the statutes in relation thereto, which provisions shall be particularly mentioned in such order, and shall render judgment against such judge of probate, with costs as in mandamus proceedings. Any judge of probate who fails to comply with any order issued by the authority of the provisions of this section shall be in contempt, and the court or judge issuing the same may punish him therefor as in mandamus proceedings. Any person aggrieved by any order issued on such application shall have the same right to review by the Supreme Court as in case of mandamus proceedings.

(1949 Rev., S. 1696; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-18a - Grants to towns for property tax relief based on population.

In October of each year, the Comptroller shall pay to the one hundred sixty-nine towns of the state, from any funds appropriated for such purpose, a grant for property tax relief, distributed on the basis of the ratio of the population of each town to the population of the state. For the purposes of this section, “population” means the number of persons residing in each town according to the most recent federal decennial census, with patients and inmates of state hospitals, institutions of correction, and other state institutions excluded.

(P.A. 78-212, S. 1, 2; P.A. 81-284, S. 2, 3.)

History: P.A. 81-284 replaced requirement that the comptroller distribute $6,000,000 to towns for property tax relief each October with provision that any such payments would be made from any funds appropriated for such purpose.

See Sec. 8-159a re state grants for urban problems.



Section 12-18b - (Note: This section is effective July 1, 2016.) Grants in lieu of taxes on state-owned property, land held in trust by the state for an Indian tribe, municipally owned airports and real property of private colleges, general hospitals, chronic disease hospitals and certain urgent care facilities.

(a) For purposes of this section:

(1) “College and hospital property” means all real property described in subsection (a) of section 12-20a;

(2) “District” means any district, as defined in section 7-324;

(3) “Qualified college and hospital property” means college and hospital property described in subparagraph (B) of subdivision (2) of subsection (b) of this section;

(4) “Qualified state, municipal or tribal property” means state, municipal or tribal property described in subparagraphs (A) to (G), inclusive, of subdivision (1) of subsection (b) of this section;

(5) “Municipality” means any town, city, borough, consolidated town and city and consolidated town and borough;

(6) “Select college and hospital property” means college and hospital property described in subparagraph (A) of subdivision (2) of subsection (b) of this section;

(7) “Select payment in lieu of taxes account” means the account established pursuant to section 12-18c;

(8) “Select state property” means state property described in subparagraph (H) of subdivision (1) of subsection (b) of this section;

(9) “State, municipal or tribal property” means all real property described in subsection (a) of section 12-19a;

(10) “Tier one districts or municipalities” means the ten districts or municipalities with the highest percentage of tax exempt property on the list of municipalities prepared by the Secretary of the Office of Policy and Management pursuant to subsection (c) of this section and having a mill rate of twenty-five mills or more;

(11) “Tier two districts or municipalities” means the next twenty-five districts or municipalities after tier one districts or municipalities with the highest percentage of tax exempt property on the list of municipalities prepared by the Secretary of the Office of Policy and Management pursuant to subsection (c) of this section and having a mill rate of twenty-five mills or more;

(12) “Tier three districts or municipalities” means all districts and municipalities not included in tier one districts or municipalities or tier two districts or municipalities;

(13) “Tier one municipalities” means the ten municipalities with the highest percentage of tax exempt property on the list of municipalities prepared by the Secretary of the Office of Policy and Management pursuant to subsection (c) of this section and having a mill rate of twenty-five mills or more;

(14) “Tier two municipalities” means the next twenty-five municipalities after tier one municipalities with the highest percentage of tax exempt property on the list of municipalities prepared by the Secretary of the Office of Policy and Management pursuant to subsection (c) of this section and having a mill rate of twenty-five mills or more; and

(15) “Tier three municipalities” means all municipalities not included in tier one municipalities or tier two municipalities.

(b) Notwithstanding the provisions of sections 12-19a and 12-20a, all funds appropriated for state grants in lieu of taxes shall be payable to municipalities and districts pursuant to the provisions of this section. On or before January first, annually, the Secretary of the Office of Policy and Management shall determine the amount due, as a state grant in lieu of taxes, to each municipality and district in this state wherein college and hospital property is located and to each municipality in this state wherein state, municipal or tribal property, except that which was acquired and used for highways and bridges, but not excepting property acquired and used for highway administration or maintenance purposes, is located.

(1) The grant payable to any municipality for state, municipal or tribal property under the provisions of this section in the fiscal year ending June 30, 2017, and each fiscal year thereafter shall be equal to the total of:

(A) One hundred per cent of the property taxes that would have been paid with respect to any facility designated by the Commissioner of Correction, on or before August first of each year, to be a correctional facility administered under the auspices of the Department of Correction or a juvenile detention center under direction of the Department of Children and Families that was used for incarcerative purposes during the preceding fiscal year. If a list containing the name and location of such designated facilities and information concerning their use for purposes of incarceration during the preceding fiscal year is not available from the Secretary of the State on August first of any year, the Commissioner of Correction shall, on said date, certify to the Secretary of the Office of Policy and Management a list containing such information;

(B) One hundred per cent of the property taxes that would have been paid with respect to that portion of the John Dempsey Hospital located at The University of Connecticut Health Center in Farmington that is used as a permanent medical ward for prisoners under the custody of the Department of Correction. Nothing in this section shall be construed as designating any portion of The University of Connecticut Health Center John Dempsey Hospital as a correctional facility;

(C) One hundred per cent of the property taxes that would have been paid on any land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation on or after June 8, 1999;

(D) Subject to the provisions of subsection (c) of section 12-19a, sixty-five per cent of the property taxes that would have been paid with respect to the buildings and grounds comprising Connecticut Valley Hospital in Middletown;

(E) With respect to any municipality in which more than fifty per cent of the property is state-owned real property, one hundred per cent of the property taxes that would have been paid with respect to such state-owned property;

(F) Forty-five per cent of the property taxes that would have been paid with respect to all municipally owned airports; except for the exemption applicable to such property, on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grant is payable. The grant provided pursuant to this section for any municipally owned airport shall be paid to any municipality in which the airport is located, except that the grant applicable to Sikorsky Airport shall be paid one-half to the town of Stratford and one-half to the city of Bridgeport;

(G) Forty-five per cent of the property taxes that would have been paid with respect to any land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation prior to June 8, 1999, or taken into trust by the federal government for the Mohegan Tribe of Indians of Connecticut, provided the real property subject to this subparagraph shall be the land only, and shall not include the assessed value of any structures, buildings or other improvements on such land; and

(H) Forty-five per cent of the property taxes that would have been paid with respect to all other state-owned real property.

(2) (A) The grant payable to any municipality or district for college and hospital property under the provisions of this section in the fiscal year ending June 30, 2017, and each fiscal year thereafter shall be equal to the total of seventy-seven per cent of the property taxes that, except for any exemption applicable to any institution of higher education or general hospital facility under the provisions of section 12-81, would have been paid with respect to college and hospital property on the assessment list in such municipality or district for the assessment date two years prior to the commencement of the state fiscal year in which such grant is payable; and

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, the grant payable to any municipality or district with respect to a campus of the United States Department of Veterans Affairs Connecticut Healthcare Systems shall be one hundred per cent.

(c) The Secretary of the Office of Policy and Management shall list municipalities, boroughs and districts based on the percentage of real property on the 2012 grand list of each municipality that is exempt from property tax under any provision of the general statutes other than that property described in subparagraph (A) of subdivision (1) of subsection (b) of this section. Boroughs and districts shall have the same ranking as the town, city, consolidated town and city or consolidated town and borough in which such borough or district is located.

(d) For the fiscal year ending June 30, 2017, in the event that the total of grants payable to each municipality and district in accordance with the provisions of subsection (b) of this section exceeds the amount appropriated for the purposes of said subsection (b) for said fiscal year: (1) The amount of the grant payable to each municipality for state, municipal or tribal property and to each municipality or district for college and hospital property shall be reduced proportionately, provided the percentage of the property taxes payable to a municipality or district with respect to such property shall not be lower than the percentage paid to the municipality or district for such property for the fiscal year ending June 30, 2015; and (2) certain municipalities and districts shall receive an additional payment in lieu of taxes grant payable from the select payment in lieu of taxes account. The total amount of the grant payment is as follows:

Municipality/District

Grant Amount

Ansonia

20,543

Bridgeport

3,236,058

Chaplin

11,177

Danbury

620,540

Deep River

1,961

Derby

138,841

East Granby

9,904

East Hartford

214,997

Hamden

620,903

Hartford

12,422,113

Killingly

46,615

Ledyard

3,012

Litchfield

13,907

Mansfield

2,630,447

Meriden

259,564

Middletown

727,324

Montville

26,217

New Britain

2,085,537

New Haven

15,246,372

New London

1,356,780

Newington

176,884

North Canaan

4,393

Norwich

259,862

Plainfield

16,116

Simsbury

21,671

Stafford

43,057

Stamford

552,292

Suffield

53,767

Wallingford

61,586

Waterbury

3,284,145

West Hartford

211,483

West Haven

339,563

Windham

1,248,096

Windsor

9,660

Windsor Locks

32,533

Borough of Danielson (Killingly)

2,232

Borough of Litchfield

143

Middletown: South Fire District

1,172

Plainfield - Plainfield Fire District

309

West Haven First Center (D1)

1,187

West Haven: Allingtown FD (D3)

53,053

West Haven: West Shore FD (D2)

35,065

(e) (1) For the fiscal year ending June 30, 2018, and each fiscal year thereafter, in the event that the total of grants payable to each municipality and district in accordance with the provisions of subsection (b) of this section exceeds the amount appropriated for the purposes of said subsection (b) for said fiscal years:

(A) The amount of the grant payable to each municipality for qualified state, municipal or tribal property and to each municipality or district for qualified college and hospital property shall be reduced proportionately, provided the percentage of the property taxes payable to a municipality or district with respect to such property shall not be lower than the percentage paid to the municipality or district for such property for the fiscal year ending June 30, 2015;

(B) The amount of the grant payable to each municipality or district for select college and hospital property shall be reduced as follows: (i) Tier one districts or municipalities shall each receive a grant in lieu of taxes equal to forty-two per cent of the property taxes that would have been paid to such municipality or district on select college and hospital property; (ii) tier two districts or municipalities shall each receive a grant in lieu of taxes equal to thirty-seven per cent of the property taxes that would have been paid to such municipality or district on select college and hospital property; and (iii) tier three districts or municipalities shall each receive a grant in lieu of taxes equal to thirty-two per cent of the property taxes that would have been paid to such municipality or district on select college and hospital property. Grants in excess of thirty-two per cent of the property taxes that would have been paid to tier one districts or municipalities and to tier two districts or municipalities on select college and hospital property shall be payable from the select payment in lieu of taxes account; and

(C) The amount of the grant payable to each municipality for select state property shall be reduced as follows: (i) Tier one municipalities shall each receive a grant in lieu of taxes equal to thirty-two per cent of the property taxes that would have been paid to such municipality for select state property; (ii) tier two municipalities shall each receive a grant in lieu of taxes equal to twenty-eight per cent of the property taxes that would have been paid to such municipality for select state property; and (iii) tier three municipalities shall each receive a grant in lieu of taxes equal to twenty-four per cent of the property taxes that would have been paid to such municipality for select state property. Grants in excess of twenty-four per cent of the property taxes that would have been paid to tier one municipalities and to tier two municipalities on select state property shall be payable from the select payment in lieu of taxes account.

(2) In the event that the total of grants payable to each municipality and district in accordance with the provisions of subsection (b) of this section and subdivision (1) of this subsection exceeds the amount appropriated for the purposes of said subsection and the amount available in the select payment in lieu of taxes account in any fiscal year, the amount of the grant payable to each municipality for state, municipal or tribal property and to each municipality or district for college and hospital property shall be reduced proportionately, provided (A) the grant payable to tier one districts or municipalities for select college and hospital property shall be ten percentage points more than the grant payable to tier three districts or municipalities for such property, (B) the grant payable to tier two districts or municipalities for select college and hospital property shall be five percentage points more than the grant payable to tier three districts or municipalities for such property, (C) the grant payable to tier one municipalities for select state property shall be eight percentage points more than the grant payable to tier three municipalities for such property, and (D) the grant payable to tier two municipalities for select state property shall be four percentage points more than the grant payable to tier three municipalities for such property. Grants to tier one municipalities or districts and grants to tier two municipalities or districts in excess of grants paid to tier three municipalities or districts that would have been paid on select college and hospital property shall be payable from the select payment in lieu of taxes account. Grants to tier one municipalities and grants to tier two municipalities in excess of grants paid to tier three municipalities that would have been paid on select state property shall be payable from the select payment in lieu of taxes account.

(f) Notwithstanding the provisions of subsections (a) to (d), inclusive, of this section, for any municipality receiving payments under section 15-120ss, property located in such municipality at Bradley International Airport shall not be included in the calculation of any state grant in lieu of taxes pursuant to this section.

(g) For purposes of this section, any real property which is owned by the John Dempsey Hospital Finance Corporation established pursuant to the provisions of sections 10a-250 to 10a-263, inclusive, or by one or more subsidiary corporations established pursuant to subdivision (13) of section 10a-254 and which is free from taxation pursuant to the provisions of section 10a-259 shall be deemed to be state-owned real property.

(h) The Office of Policy and Management shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, on or before July 1, 2017, and on or before July first annually thereafter until July 1, 2020, with regard to the grants distributed in accordance with this section, and shall include in such reports any recommendations for changes in the grants.

(P.A. 15-244, S. 183.)

History: P.A. 15-244 effective July 1, 2016.



Section 12-18c - (Note: This section is effective July 1, 2016.) Select payment in lieu of taxes account. Distribution of funds.

There is established an account to be known as the “select payment in lieu of taxes account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Office of Policy and Management for the purposes of making select grants to municipalities and districts for payments in lieu of taxes as provided for in subsection (d) of this section, subparagraphs (B) and (C) of subdivision (1) of subsection (e) of section 12-18b, and subdivision (2) of subsection (e) of section 12-18b.

(P.A. 15-244, S. 184.)

History: P.A. 15-244 effective July 1, 2016.



Section 12-18d - Transfers from the General Fund to the Municipal Revenue Sharing Fund.

During the fiscal year ending June 30, 2017, an amount equal to the appropriation from the Municipal Revenue Sharing Fund to the Office of Policy and Management shall be transferred from the General Fund to the Municipal Revenue Sharing Fund and shall be distributed by said office, during each such fiscal year, in accordance with the provisions of sections 4-66l, 4-66p and 12-18b.

(May Sp. Sess. P.A. 16-2, S. 46; May Sp. Sess. P.A. 16-3, S. 188.)

History: May Sp. Sess. P.A. 16-2 effective July 1, 2016; May Sp. Sess. P.A. 16-3 deleted “and each fiscal year thereafter,” and added references to Secs. 4-66l, 4-66p and 12-18b, effective July 1, 2016.



Section 12-19 - Grants in lieu of taxes on state-owned property; land taken for flood control.

Section 12-19 is repealed.

(1949 Rev., S. 1697; 1955, S. 1030d, November, 1955, S. N123; 1957, P.A. 523, S. 1; 1959, P.A. 568; 1961, P.A. 499; February, 1965, P.A. 457, S. 1; 1967, P.A. 750, S. 3; 1969, P.A. 766, S. 4.)



Section 12-19a - Grants in lieu of taxes on state-owned real property, reservation land held in trust by the state for an Indian tribe, municipally owned airports and land taken into trust by the federal government for the Mashantucket Pequot Tribal Nation and the Mohegan Tribe of Indians of Connecticut. Exclusion of property located at Bradley International Airport.

(a) Until the fiscal year commencing July 1, 2016, on or before January first, annually, the Secretary of the Office of Policy and Management shall determine the amount due, as a state grant in lieu of taxes, to each town in this state wherein state-owned real property, reservation land held in trust by the state for an Indian tribe or a municipally owned airport, except that which was acquired and used for highways and bridges, but not excepting property acquired and used for highway administration or maintenance purposes, is located. The grant payable to any town under the provisions of this section in the state fiscal year commencing July 1, 1999, and each fiscal year thereafter, shall be equal to the total of (1) (A) one hundred per cent of the property taxes which would have been paid with respect to any facility designated by the Commissioner of Correction, on or before August first of each year, to be a correctional facility administered under the auspices of the Department of Correction or a juvenile detention center under direction of the Department of Children and Families that was used for incarcerative purposes during the preceding fiscal year. If a list containing the name and location of such designated facilities and information concerning their use for purposes of incarceration during the preceding fiscal year is not available from the Secretary of the State on the first day of August of any year, said commissioner shall, on said first day of August, certify to the Secretary of the Office of Policy and Management a list containing such information, (B) one hundred per cent of the property taxes which would have been paid with respect to that portion of the John Dempsey Hospital located at The University of Connecticut Health Center in Farmington that is used as a permanent medical ward for prisoners under the custody of the Department of Correction. Nothing in this section shall be construed as designating any portion of The University of Connecticut Health Center John Dempsey Hospital as a correctional facility, and (C) in the state fiscal year commencing July 1, 2001, and each fiscal year thereafter, one hundred per cent of the property taxes which would have been paid on any land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation on or after June 8, 1999, (2) subject to the provisions of subsection (c) of this section, sixty-five per cent of the property taxes which would have been paid with respect to the buildings and grounds comprising Connecticut Valley Hospital in Middletown. Such grant shall commence with the fiscal year beginning July 1, 2000, and continuing each year thereafter, (3) notwithstanding the provisions of subsections (b) and (c) of this section, with respect to any town in which more than fifty per cent of the property is state-owned real property, one hundred per cent of the property taxes which would have been paid with respect to such state-owned property. Such grant shall commence with the fiscal year beginning July 1, 1997, and continuing each year thereafter, (4) subject to the provisions of subsection (c) of this section, forty-five per cent of the property taxes which would have been paid with respect to all other state-owned real property, (5) forty-five per cent of the property taxes which would have been paid with respect to all municipally owned airports; except for the exemption applicable to such property, on the assessment list in such town for the assessment date two years prior to the commencement of the state fiscal year in which such grant is payable. The grant provided pursuant to this section for any municipally owned airport shall be paid to any municipality in which the airport is located, except that the grant applicable to Sikorsky Airport shall be paid half to the town of Stratford and half to the city of Bridgeport, and (6) forty-five per cent of the property taxes which would have been paid with respect to any land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation prior to June 8, 1999, or taken into trust by the federal government for the Mohegan Tribe of Indians of Connecticut, provided (A) the real property subject to this subdivision shall be the land only, and shall not include the assessed value of any structures, buildings or other improvements on such land, and (B) said forty-five per cent grant shall be phased in as follows: (i) In the fiscal year commencing July 1, 2012, an amount equal to ten per cent of said forty-five per cent grant, (ii) in the fiscal year commencing July 1, 2013, thirty-five per cent of said forty-five per cent grant, (iii) in the fiscal year commencing July 1, 2014, sixty per cent of said forty-five per cent grant, (iv) in the fiscal year commencing July 1, 2015, eighty-five per cent of said forty-five per cent grant, and (v) in the fiscal year commencing July 1, 2016, one hundred per cent of said forty-five per cent grant.

(b) For the fiscal year ending June 30, 2000, and in each fiscal year thereafter, the amount of the grant payable to each municipality in accordance with this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount appropriated for the purposes of this section with respect to such year except that, for the fiscal years commencing July 1, 2012, July 1, 2013, July 1, 2014, and July 1, 2015, the amount of the grant payable in accordance with subdivision (6) of subsection (a) of this section shall not be reduced.

(c) As used in this section “total tax levied” means the total real property tax levy in such town for the fiscal year preceding the fiscal year in which a grant in lieu of taxes under this section is made, reduced by the Secretary of the Office of Policy and Management in an amount equal to all reimbursements certified as payable to such town by the secretary for real property exemptions and credits on the taxable grand list or rate bill of such town for the assessment year that corresponds to that for which the assessed valuation of the state-owned land and buildings has been provided. For purposes of this section and section 12-19b, any real property which is owned by the John Dempsey Hospital Finance Corporation established pursuant to the provisions of sections 10a-250 to 10a-263, inclusive, or by one or more subsidiary corporations established pursuant to subdivision (13) of section 10a-254 and which is free from taxation pursuant to the provisions of subdivision (13) of section 10a-259 shall be deemed to be state-owned real property. As used in this section and section 12-19b, “town” includes borough.

(d) In the fiscal year ending June 30, 1991, and in each fiscal year thereafter, the portion of the grant payable to any town as determined in accordance with subdivisions (2) and (4) of subsection (a) of this section, shall not be greater than the following percentage of total tax levied by such town on real property in the preceding calendar year as follows: (1) In the fiscal year ending June 30, 1991, ten per cent, (2) in the fiscal year ending June 30, 1992, twelve per cent, (3) in the fiscal year ending June 30, 1993, fourteen per cent, (4) in the fiscal year ending June 30, 1994, twenty-seven per cent, (5) in the fiscal year ending June 30, 1995, thirty-five per cent, (6) in the fiscal year ending June 30, 1996, forty-two per cent, (7) in the fiscal year ending June 30, 1997, forty-nine per cent, (8) in the fiscal year ending June 30, 1998, fifty-six per cent, (9) in the fiscal year ending June 30, 1999, sixty-three per cent, (10) in the fiscal year ending June 30, 2000, seventy per cent, (11) in the fiscal year ending June 30, 2001, seventy-seven per cent, (12) in the fiscal year ending June 30, 2002, eighty-four per cent, (13) in the fiscal year ending June 30, 2003, ninety-two per cent, and (14) in the fiscal year ending June 30, 2004, and in each fiscal year thereafter, one hundred per cent.

(e) Notwithstanding the provisions of this section in effect prior to January 1, 1997, any grant in lieu of taxes on state-owned real property made to any town in excess of seven and one-half per cent of the total tax levied on real property by such town is validated.

(f) Notwithstanding the provisions of subsections (a) to (e), inclusive, of this section, for any town receiving payments under section 15-120ss, property located in such town at Bradley International Airport shall not be included in the calculation of any state grant in lieu of taxes for state-owned real property and no state grant in lieu of taxes for such property located at Bradley International Airport shall be paid in the fiscal year commencing July 1, 2014, and each fiscal year thereafter.

(1969, P.A. 766, S. 1; 1971, P.A. 737; P.A. 77-498, S. 1, 2; 77-614, S. 139, 610; P.A. 78-256, S. 1, 4; P.A. 79-610, S. 2, 47; P.A. 87-399, S. 1, 4; 87-458, S. 17; P.A. 88-292, S. 1, 4; P.A. 89-368, S. 24; P.A. 90-148, S. 32, 34; 90-230, S. 16, 101; June Sp. Sess. P.A. 91-14, S. 3, 30; P.A. 92-224, S. 1, 2; May Sp. Sess. P.A. 92-15, S. 1, 2, 20; P.A. 93-388, S. 8, 12; P.A. 95-257, S. 9, 58; 95-307, S. 3, 14; P.A. 97-261, S. 1, 3; 97-282, S. 2, 6; June 18 Sp. Sess. P.A. 97-11, S. 27, 65; P.A. 98-217, S. 1, 4; June Sp. Sess. P.A. 99-1, S. 11, 51; P.A. 00-112, S. 3, 5; 00-192, S. 22, 102; June Sp. Sess. P.A. 00-1, S. 12, 46; June 12 Sp. Sess. P.A. 12-1, S. 98; P.A. 13-277, S. 60; P.A. 14-47, S. 22; P.A. 15-244, S. 185.)

History: 1971 act included property acquired and used for highway administration or maintenance purposes in state-owned property for consideration in determining grants to towns; P.A. 77-498 deleted provision limiting grants to maximum of $600,000; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-256 deleted provision for pro rata reductions in grants so as not to exceed appropriations; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 87-399 repealed the grant formula based on the ratio of the total tax levied by each town on real property to the total tax levied on real property by all towns in the state, multiplied by assessed value of state-owned real property in the town, multiplied by the town’s mill rate, multiplied by ten, and substituted a grant to towns equal to 20% of property taxes which would have been paid with respect to state-owned real property on the assessment list in such town, except for the exemption applicable to such property; changed date for determination of amount due each town from August first to September first; increased minimum grant from $2,000 to $4,000; changed base year for hold harmless provision from calendar year 1968 to fiscal year ending June 30, 1987; eliminated special hold harmless provision for Mansfield; limited maximum amount of grant to any town to 7.5% of total tax levied by such town on real property in the preceding calendar year, and added definition of total tax levied, effective June 26, 1987, and applicable to grants payable in fiscal year commencing July 1, 1987, and thereafter; P.A. 87-458 provided that certain property owned by the John Dempsey Finance Corporation be deemed state-owned real property; P.A. 88-292 changed the annual date by which secretary of the office of policy and management shall determine the amount of grant to each town from September first to January first next following, increased the grant with respect to the amount related to any correctional institution from 20% of property taxes that would have been paid without the exemption to 100% of such taxes and amended the minimum grant provision under Subsec. (b) to provide for payment of not less than $4,000, irrespective of the value of the property; P.A. 89-368 amended Subsec. (a) to authorize grants for reservation land held in trust by the state for Indians; P.A. 90-148 added Subsec. (c) providing higher maximum amounts of grant for towns to which the maximum 7.5% of total tax levied on real property in the preceding calendar year is applicable, with said maximum percentage of total tax levied increasing by increments from 7.5% to a maximum of 15% in fiscal years ending in 1991 to 1994, inclusive; P.A. 90-230 corrected an omission from public act 88-292 in Subsec. (b); June Sp. Sess. P.A. 91-14 amended Subsec. (b) to eliminate hold-harmless provisions which had assured minimum grant of $4,000; P.A. 92-224 effective July 1, 1993, amended Subsec. (a) to remove the requirement that a correction facility be used for at least six months to qualify for increased funding and amended Subsec. (c) to state that the Subsec. applies only to the portion of the grant payable under Subsec. (a)(2) and Subsec. (a) to provide that such change would be applicable to the state fiscal year commencing July 1, 1992; May Sp. Sess. P.A. 92-15 amended Subsec. (a) to provide for proportionate reduction of grant for fiscal year ending June 30, 1993, if amount payable exceeds amount appropriated, and added Subsec. (d) re payment from Bradley enterprise fund, effective July 1, 1992, to June 30, 1993; and, effective July 1, 1993, further amended Subsec. (a) to make technical change in reference to state fiscal year; P.A. 93-388 amended Subsec. (c) to increase maximum percentage of total tax levied by increments from 15% to 100% commencing with fiscal year ending June 30, 1994, and ending with fiscal year ending June 30, 2004, and each fiscal year thereafter, effective July 1, 1993; P.A. 95-257 inserted new Subsec. (a)(2) re Connecticut Valley Hospital, renumbering former Subdiv. (2) as (3), effective July 1, 1995; P.A. 95-307 amended Subdiv. (b) to revise the definition of “total tax levied” to eliminate reduction of exemptions and to substitute reduction in the amount of reimbursements, effective July 6, 1995; P.A. 97-261 amended Subsec. (a) to include municipally owned airports and to provide for payment of grants, effective July 1, 1997; P.A. 97-282 clarified that grant limits in Subsec. (c) are to be used with respect to program rather than the percentage cited in Subsec. (b), redefined “total tax levied” in Subsec. (b), clarified language in Subsec. (d) re Bradley International Airport and added new Subsec. (e) to validate grants in excess of 7.5% of a town’s real property levy, effective June 26, 1997; June 18 Sp. Sess. P.A. 97-11 added new Subsec. (a)(3) re towns in which more than 50% of property is state-owned real property and redesignated existing Subdiv. (3) as Subdiv. (4), effective July 1, 1997; P.A. 98-217 amended Subsec. (a) to delete reference to Sec. 1-1(w), to require an annual list of such facilities and to clarify that the portion of John Dempsey Hospital used for prisoners is eligible under the section, effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to provide a grant in the fiscal year commencing July 1, 2001, and each fiscal year thereafter of 100% of the taxes which would have been paid on land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Tribal Nation on or after June 8, 1999, to increase the grant payable with respect to certain state-owned real property and all municipally owned airports from 20% to 45% of the property taxes which would have been paid with respect to such property and airports, except for the exemption applicable to such property, and to provide that the proportionate reduction of grants in the event the total of such grants exceeds the appropriation for such purpose shall be not only for the fiscal year ending June 30, 1993, but for the fiscal year ending June 30, 2000, and each fiscal year thereafter, effective July 1, 1999, and amended Subsec. (d) to provide that the payment from the Enterprise Fund shall be at the rate of 20% of the property taxes which would have been paid to certain towns for real property located at Bradley Airport, effective July 1, 1999; P.A. 00-112 amended Subsec. (a) to make a technical change, effective May 26, 2000; P.A. 00-192 amended Subsec. (a) to make a technical change and increase grant re Connecticut Valley Hospital from 40% to 65% commencing with the fiscal year beginning July 1, 2000, effective May 26, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (b) to include borough within definition of town, effective June 21, 2000, and applicable to grants in lieu of taxes otherwise due for assessment years commencing on and after October 1, 2000; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding Subdiv. (6) re land taken into trust for Mashantucket Pequot Tribal Nation and Mohegan Tribe of Indians, redesignated provision in Subsec. (a) re proportional reduction of grants as new Subsec. (b) and amended same by adding exception for payments made under Subsec. (a)(6) and redesignated existing Subsecs. (b) to (e) as Subsecs. (c) to (f), effective July 1, 2012; P.A. 13-277 deleted former Subsec. (e) re payments from Bradley International Airport Enterprise Fund for portion of state grant in lieu of taxes payable to towns for real property at Bradley International Airport and redesignated existing Subsec. (f) as Subsec. (e), effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012; P.A. 14-47 added Subsec. (f) re exclusion of property located at Bradley International Airport from calculation of state grant in lieu of taxes for state-owned real property, effective July 1, 2014; P.A. 15-244 amended Subsec. (a) by replacing “On” with “Until the fiscal year commencing July 1, 2016, on”, effective July 1, 2015.



Section 12-19b - *(See end of section for amended version and effective date.) Valuation of land and buildings for grants under section 12-19a. Revaluation. Appeals.

(a) Not later than April first in any assessment year, any town or borough to which a grant is payable under the provisions of section 12-19a shall provide the Secretary of the Office of Policy and Management with the assessed valuation of the real property eligible therefor as of the first day of October immediately preceding, adjusted in accordance with any gradual increase in or deferment of assessed values of real property implemented in accordance with section 12-62c, which is required for computation of such grant. Any town which neglects to transmit to the secretary the assessed valuation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary may on or before the first day of August of the state fiscal year in which such grant is payable, reevaluate any such property when, in the secretary’s judgment, the valuation is inaccurate and shall notify such town of such reevaluation by certified or registered mail. Any town or borough aggrieved by the action of the secretary under the provisions of this section may, not later than ten business days following receipt of such notice, appeal to the secretary for a hearing concerning such reevaluation. Such appeal shall be in writing and shall include a statement as to the reasons for such appeal. The secretary shall, not later than ten business days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of a denial, a statement as to the reasons for such denial. Such notification shall be sent by certified or registered mail. If any town or borough is aggrieved by the action of the secretary following such hearing or in denying any such hearing, the town or borough may not later than ten business days after receiving such notice, appeal to the superior court for the judicial district wherein such town is located. Any such appeal shall be privileged.

(b) Notwithstanding the provisions of section 12-19a or subsection (a) of this section, there shall be an amount due the municipality of Voluntown, on or before the thirtieth day of September, annually, with respect to any state-owned forest, of an additional sixty thousand dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(1969, P.A. 766, S. 2; P.A. 76-436, S. 298, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 2, 47; P.A. 81-305; P.A. 85-371, S. 1, 10; P.A. 87-115, S. 3, 8; 87-399, S. 2, 4; P.A. 88-230, S. 1, 12; 88-292, S. 2, 4; P.A. 90-98, S. 1, 2; 90-230, S. 17, 101; P.A. 91-79, S. 1, 4; P.A. 93-142, S. 4, 7, 8; 93-434, S. 2, 20; P.A. 95-220, S. 4–6; 95-283, S. 12, 68; P.A. 96-112, S. 1; 96-261, S. 3, 4; P.A. 97-261, S. 2, 3; P.A. 98-217, S. 2, 4; June Sp. Sess. P.A. 01-6, S. 58, 85; P.A. 06-148, S. 6; 06-187, S. 1.)

*Note: On and after July 1, 2016, this section, as amended by section 187 of public act 15-244, is to read as follows:

“Sec. 12-19b. Valuation of land and buildings for grants under section 12-18b or 12-19a. Revaluation. Appeals. (a) Not later than April first in any assessment year, any town or borough to which a grant is payable under the provisions of section 12-18b or 12-19a shall provide the Secretary of the Office of Policy and Management with the assessed valuation of the real property eligible therefor as of the first day of October immediately preceding, adjusted in accordance with any gradual increase in or deferment of assessed values of real property implemented in accordance with section 12-62c, which is required for computation of such grant. Any town which neglects to transmit to the secretary the assessed valuation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary may on or before the first day of August of the state fiscal year in which such grant is payable, reevaluate any such property when, in the secretary’s judgment, the valuation is inaccurate and shall notify such town of such reevaluation by certified or registered mail. Any town or borough aggrieved by the action of the secretary under the provisions of this section may, not later than ten business days following receipt of such notice, appeal to the secretary for a hearing concerning such reevaluation. Such appeal shall be in writing and shall include a statement as to the reasons for such appeal. The secretary shall, not later than ten business days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of a denial, a statement as to the reasons for such denial. Such notification shall be sent by certified or registered mail. If any town or borough is aggrieved by the action of the secretary following such hearing or in denying any such hearing, the town or borough may not later than ten business days after receiving such notice, appeal to the superior court for the judicial district wherein such town is located. Any such appeal shall be privileged.

(b) Notwithstanding the provisions of section 12-18b or subsection (a) of this section, there shall be an amount due the municipality of Voluntown, on or before the thirtieth day of September, annually, with respect to any state-owned forest, of an additional sixty thousand dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.”

(1969, P.A. 766, S. 2; P.A. 76-436, S. 298, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 2, 47; P.A. 81-305; P.A. 85-371, S. 1, 10; P.A. 87-115, S. 3, 8; 87-399, S. 2, 4; P.A. 88-230, S. 1, 12; 88-292, S. 2, 4; P.A. 90-98, S. 1, 2; 90-230, S. 17, 101; P.A. 91-79, S. 1, 4; P.A. 93-142, S. 4, 7, 8; 93-434, S. 2, 20; P.A. 95-220, S. 4–6; 95-283, S. 12, 68; P.A. 96-112, S. 1; 96-261, S. 3, 4; P.A. 97-261, S. 2, 3; P.A. 98-217, S. 2, 4; June Sp. Sess. P.A. 01-6, S. 58, 85; P.A. 06-148, S. 6; 06-187, S. 1; P.A. 15-244, S. 187.)

History: P.A. 76-436 substituted superior court for court of common pleas and included judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 81-305 changed annual date from March first to January first for towns to submit assessed valuation of state-owned land and buildings for purposes of state grants in lieu of taxes on state-owned real property; P.A. 85-371 extended final date for review by the secretary to the January first following deadline for receipt of statements, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after that date; P.A. 87-115 added the provision for forfeiture by any town which neglects to transmit the assessed valuation as required and provided for waiver of such forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to assessed valuations to be submitted on January 1, 1988, and thereafter; P.A. 87-399 changed valuation date from January first to April first, and changed reevaluation date from January first next succeeding valuation date to July fifteenth in the year following valuation date, effective June 26, 1987, and applicable to grants payable in the fiscal year commencing July 1, 1987, and thereafter; P.A. 88-292 provided clarification that the assessed value of state-owned real property is determined as of October first immediately preceding the date for submission and established September first of the year in which the grant is payable as the date by which the secretary of the office of policy and management must have completed any reevaluation of such property; P.A. 90-230 corrected an omission; P.A. 91-79 provided for the recognition of any gradual increase in assessed value related to a phase-in of a revaluation, effective April 26, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 93-434 provided that assessed valuation be adjusted in accordance with any deferment and inserted reference to Sec. 12-62a(e), effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 95-283 changed location of appeal from the judicial district in which the town is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-112 would have changed deadline for secretary to reevaluate property, from September first to August first, and added provisions authorizing aggrieved town to appeal to secretary before appealing to Superior Court, but failed to take effect because it amended the version of the section amended by P.A. 95-283 which was repealed in its entirety by P.A. 96-261; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 97-261 added municipally owned airports, effective July 1, 1997; P.A. 98-217 changed deadline by which the Office of Policy and Management must notify municipalities of adjustments and added process by which municipalities appeal decisions prior to filing a Superior Court appeal, effective July 1, 1998; June Sp. Sess. P.A. 01-6 provided for notification by certified or registered mail, applied section to boroughs, provided that appeals of the secretary’s decision shall be taken not later than ten business days after receiving notice of the decision and made technical changes, effective July 1, 2001; P.A. 06-148 made a technical change, effective June 6, 2006; P.A. 06-187 designated existing provisions as Subsec. (a) and added Subsec. (b) re annual payment to Voluntown with respect to any state-owned forest, effective July 1, 2006; P.A. 15-244 amended Subsec. (a) by adding reference to grants payable under Sec. 12-18b and amended Subsec. (b) by replacing reference to Sec. 12-19a with reference to Sec. 12-18b, effective July 1, 2016.



Section 12-19c - *(See end of section for amended version and effective date.) Certification and payment to each town or borough.

The Secretary of the Office of Policy and Management shall, not later than September fifteenth, certify to the Comptroller the amount due each town or borough under the provisions of section 12-19a, or under any recomputation occurring prior to said September fifteenth which may be effected as the result of the provisions of section 12-19b, and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following September fifteenth and the Treasurer shall pay the amount thereof to such town on or before the thirtieth day of September following. If any recomputation is effected as the result of the provisions of section 12-19b on or after the August first following the date on which the town has provided the assessed valuation in question, any adjustments to the amount due to any town for the period for which such adjustments were made shall be made in the next payment the Treasurer shall make to such town pursuant to this section.

(1969, P.A. 766, S. 3; P.A. 79-610, S. 2, 47; P.A. 85-371, S. 2, 10; P.A. 87-399, S. 3, 4; P.A. 88-292, S. 3, 4; June Sp. Sess. P.A. 91-14, S. 4, 30; June Sp. Sess. P.A. 01-6, S. 59, 85; P.A. 05-287, S. 20.)

*Note: On and after July 1, 2016, this section, as amended by section 188 of public act 15-244, is to read as follows:

“Sec. 12-19c. Certification and payment to each town or borough. The Secretary of the Office of Policy and Management shall, not later than September fifteenth, certify to the Comptroller the amount due each town or borough under the provisions of section 12-18b, or under any recomputation occurring prior to said September fifteenth which may be effected as the result of the provisions of section 12-19b, and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following September fifteenth and the Treasurer shall pay the amount thereof to such town on or before the thirtieth day of September following. If any recomputation is effected as the result of the provisions of section 12-19b on or after the August first following the date on which the town has provided the assessed valuation in question, any adjustments to the amount due to any town for the period for which such adjustments were made shall be made in the next payment the Treasurer shall make to such town pursuant to this section.”

(1969, P.A. 766, S. 3; P.A. 79-610, S. 2, 47; P.A. 85-371, S. 2, 10; P.A. 87-399, S. 3, 4; P.A. 88-292, S. 3, 4; June Sp. Sess. P.A. 91-14, S. 4, 30; June Sp. Sess. P.A. 01-6, S. 59, 85; P.A. 05-287, S. 20; P.A. 15-244, S. 188.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner, effective July 1, 1980; P.A. 85-371 inserted provisions concerning adjustments in amount due to towns resulting from a recomputation, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after said date; P.A. 87-399 changed date re recomputation effect from July first to August first; changed date for order by comptroller from August fifteenth to September fifteenth, and changed date for payment by treasurer from September first to September thirtieth, effective June 26, 1987, and applicable to grants payable in fiscal years commencing July 1, 1987, and thereafter; P.A. 88-292 allowed certification annually of grant payable to any town under any recomputation occurring prior to September first in lieu of August first as previously required; June Sp. Sess. P.A. 91-14 provided certification shall be made not later than September first; June Sp. Sess. P.A. 01-6 applied section to boroughs, changed the date that a recomputation under Sec. 12-19b requires adjustments in the next payment from September to August first following the date the town provides the assessed valuation and made a technical change for purposes of gender neutrality, effective July 1, 2001; P.A. 05-287 replaced references to the first of September with references to the fifteenth of September and changed the deadline for the Comptroller to draw an order on the Treasurer from on or before the fifteenth day of September following to on or before the fifth business day following September fifteenth, effective July 13, 2005; P.A. 15-244 replaced reference to Sec. 12-19a with reference to Sec. 12-18b, effective July 1, 2016.



Section 12-19d and 12-19e - Appropriation. Grants in lieu of taxes to fire district of Warehouse Point.

Sections 12-19d and 12-19e are repealed.

(1969, P.A. 766, S. 5; 1971, P.A. 614, S. 1; P.A. 77-614, S. 139, 521, 610; P.A. 78-256, S. 2, 4; P.A. 79-610, S. 2, 47; P.A. 91-406, S. 2, 29; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 12-19f - Allocation of payments in lieu of taxes for Torrington courthouse.

After completion of the courthouse which is to be constructed after May 12, 2004, in the town of Torrington and commencing with the payment in lieu of taxes made under section 12-19a for such courthouse to the town of Torrington for the grand list year the courthouse was completed, such payment shall be divided between the towns of Torrington and Litchfield as follows:

(1) For the first year such payments are made until and including the seventh such year, fifty-five per cent of such payment shall be made to the town of Torrington and forty-five per cent of such payment shall be made to the town of Litchfield; and

(2) For the eighth such year until and including the fourteenth such year, sixty-five per cent of such payment shall be made to the town of Torrington and thirty-five per cent of such payment shall be made to the town of Litchfield.

(May Sp. Sess. P.A. 04-2, S. 31.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 12-20 - Grant in lieu of taxes on property in Madison.

Section 12-20 is repealed.

(1949 Rev., S. 1698; 1949, S. 1031d; 1961, P.A. 496; 1969, P.A. 766, S. 4; 768, S. 66.)



Section 12-20a - Grants in lieu of taxes on real property of private colleges, general hospitals, chronic disease hospitals and certain urgent care facilities.

(a) Until the fiscal year commencing July 1, 2016, on or before January first, annually, the Secretary of the Office of Policy and Management shall determine the amount due to each municipality in the state, in accordance with this section, as a state grant in lieu of taxes with respect to real property owned by any private nonprofit institution of higher learning or any nonprofit general hospital facility or freestanding chronic disease hospital or an urgent care facility that operates for at least twelve hours a day and that had been the location of a nonprofit general hospital for at least a portion of calendar year 1996 to receive payments in lieu of taxes for such property, exclusive of any such facility operated by the federal government, except a campus of the United States Department of Veterans Affairs Connecticut Healthcare Systems, or the state of Connecticut or any subdivision thereof. As used in this section, “private nonprofit institution of higher learning” means any such institution, as defined in subsection (a) of section 10a-34, or any independent institution of higher education, as defined in subsection (a) of section 10a-173, that is engaged primarily in education beyond the high school level, and offers courses of instruction for which college or university-level credit may be given or may be received by transfer, the property of which is exempt from property tax under any of the subdivisions of section 12-81; “nonprofit general hospital facility” means any such facility that is used primarily for the purpose of general medical care and treatment, exclusive of any hospital facility used primarily for the care and treatment of special types of disease or physical or mental conditions; and “freestanding chronic disease hospital” means a facility that provides for the care and treatment of chronic diseases, excluding any such facility having an ownership affiliation with and operated in the same location as a chronic and convalescent nursing home.

(b) The grant payable to any municipality under the provisions of this section in the state fiscal year commencing July 1, 1999, and in each fiscal year thereafter, shall be equal to seventy-seven per cent of the property taxes which, except for any exemption applicable to any such institution of higher education or general hospital facility under the provisions of section 12-81, would have been paid with respect to such exempt real property on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grant is payable. The amount of the grant payable to each municipality in any year in accordance with this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount appropriated for the purposes of this section with respect to such year.

(c) Notwithstanding the provisions of subsection (b) of this section, the amount of the grant payable to any municipality under the provisions of this section with respect to a campus of the United States Department of Veterans Affairs Connecticut Healthcare Systems shall be as follows: (1) For the fiscal year ending June 30, 2007, twenty per cent of the amount payable in accordance with said subsection (b); (2) for the fiscal year ending June 30, 2008, forty per cent of such amount; (3) for the fiscal year ending June 30, 2009, sixty per cent of such amount; (4) for the fiscal year ending June 30, 2010, eighty per cent of such amount; (5) for the fiscal year ending June 30, 2011, and each fiscal year thereafter, one hundred per cent of such amount.

(d) As used in this section and section 12-20b, the word “municipality” means any town, consolidated town and city, consolidated town and borough, borough, district, as defined in section 7-324, and any city not consolidated with a town.

(P.A. 78-213, S. 1, 3; 78-303, S. 85, 136; P.A. 79-610, S. 2, 47; P.A. 87-418, S. 1, 3; P.A. 88-43, S. 1, 3; P.A. 90-148, S. 3, 34; June Sp. Sess. P.A. 91-14, S. 5, 30; P.A. 93-388, S. 9, 12; P.A. 94-175, S. 31, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; May Sp. Sess. P.A. 94-6, S. 15, 28; P.A. 95-160, S. 64, 69; P.A. 98-250, S. 32, 39; June Sp. Sess. P.A. 99-1, S. 12, 51; June Sp. Sess. P.A. 99-2, S. 34, 72; June Sp. Sess. P.A. 01-6, S. 60, 85; June Sp. Sess. P.A. 01-9, S. 113, 131; May Sp. Sess. P.A. 04-2, S. 48; P.A. 14-65, S. 12; P.A. 15-244, S. 186.)

History: P.A. 78-303 allowed change from tax commissioner to commissioner of revenue services called for in P.A. 77-614; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 87-418 changed date for determination of amount due each municipality from December first to September first, and increased amount of grant to municipality from 25% of property taxes which, except for applicable exemption, would have been paid with respect to exempt real property on assessment list in such municipality for assessment date preceding fiscal year in which grant is payable to 40% of property taxes which, except for applicable exemption, would have been paid with respect to exempt real property on assessment list in such municipality for assessment date two years prior to fiscal year in which grant is payable; P.A. 88-43 changed the annual date for determination of the amount due each municipality as a grant in lieu of taxes on real property of private colleges and general hospitals from the first day of September to the first day of January next following, effective April 13, 1988, and applicable to the assessment year in any municipality commencing October 1, 1988, and each assessment year thereafter; P.A. 90-148 increased the amount of the grant to eligible municipalities from 40% to 50% of the property taxes otherwise payable with respect to such real property; June Sp. Sess. P.A. 91-14 increased the amount of the grant to eligible municipalities from 50% to 60% of the property taxes otherwise payable with respect to such real property; P.A. 93-388 added free-standing chronic disease hospitals to tax-exempt real property with respect to which state grant in lieu of taxes is payable to municipality, effective July 1, 1993; P.A. 94-175 made technical change in the definition of “municipality”, effective July 1, 1994; May Sp. Sess. P.A. 94-4 changed effective date of P.A. 94-175, S. 31 from June 2, 1994, to January 1, 1995, effective June 9, 1994; May Sp. Sess. P.A. 94-6 added the definition of “free standing chronic disease hospital”, effective June 21, 1994, and applicable to the grant-in-lieu of taxes made in the fiscal year commencing July 1, 1993, and each fiscal year thereafter; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-250 added to list of eligible institutions urgent care facilities operating under specified conditions, effective July 1, 1998; June Sp. Sess. P.A. 99-1 increased grant payment from 60% to 77%, effective July 1, 1999; June Sp. Sess. P.A. 99-2 replaced “within the previous two years” with “for at least a portion of calendar year 1996” re location of hospital, effective July 1, 1999; June Sp. Sess. P.A. 01-6 designated existing provisions as Subdivs. (1) to (3), specified that grant in lieu of taxes provided for under section is for real property exempt under Sec. 12-81 and which is owned by the specified entities, deleted definition of “private nonprofit institution of higher education”, defined “institution of higher education”, changed “nonprofit general hospital facility” to “general hospital facility” and made technical changes, effective July 1, 2001; June Sp. Sess. P.A. 01-9 redesignated Subdivs. (1) to (3) as Subsecs. (a) to (c) and repealed substantive provisions enacted by June Sp. Sess. P.A. 01-6, effective July 1, 2001; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to make technical changes, to include a campus of the U.S. Department of Veterans Affairs among property for which payment is made under section and to further define “private nonprofit institution of higher learning”, added new Subsec. (c) re a campus of the U.S. Department of Veterans Affairs and redesignated existing Subsec. (c) as Subsec. (d), effective October 1, 2004, and applicable to assessment years commencing on or after that date; P.A. 14-65 made technical changes in Subsec. (a), effective July 1, 2014; P.A. 15-244 amended Subsec. (a) by replacing “On” with “Until the fiscal year commencing July 1, 2016, on” and making a technical change, effective July 1, 2015.



Section 12-20b - *(See end of section for amended version and effective date.) Valuation of property of private colleges and general hospitals for purposes of state grants in lieu of taxes. Revaluation. Appeals. Connecticut Hospice in Branford. United States Coast Guard Academy in New London.

(a) Not later than April first in each year, any municipality to which a grant is payable under the provisions of section 12-20a shall provide the Secretary of the Office of Policy and Management with the assessed valuation of the tax-exempt real property as of the immediately preceding October first, adjusted in accordance with any gradual increase in or deferment of assessed values of real property implemented in accordance with section 12-62c, which is required for computation of such grant. Any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the assessed valuation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary may, on or before the first day of August of the state fiscal year in which such grant is payable, reevaluate any such property when, in his judgment, the valuation is inaccurate and shall notify such municipality of such reevaluation. Any municipality aggrieved by the action of said secretary under the provisions of this section may, not later than ten business days following receipt of such notice, appeal to the secretary for a hearing concerning such reevaluation, provided such appeal shall be in writing and shall include a statement as to the reasons for such appeal. The secretary shall, not later than ten business days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of a denial, a statement as to the reasons for such denial. If any municipality is aggrieved by the action of the secretary following such hearing or in denying any such hearing, the municipality may not later than two weeks after such notice, appeal to the superior court for the judicial district in which the municipality is located. Any such appeal shall be privileged. Said secretary shall certify to the Comptroller the amount due each municipality under the provisions of section 12-20a, or under any recomputation occurring prior to September fifteenth which may be effected as the result of the provisions of this section, and the Comptroller shall draw his order on the Treasurer on or before the fifth business day following September fifteenth and the Treasurer shall pay the amount thereof to such municipality on or before the thirtieth day of September following. If any recomputation is effected as the result of the provisions of this section on or after the January first following the date on which the municipality has provided the assessed valuation in question, any adjustments to the amount due to any municipality for the period for which such adjustments were made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section.

(b) Notwithstanding the provisions of section 12-20a or subsection (a) of this section, the amount due the municipality of Branford, on or before the thirtieth day of September, annually, with respect to the Connecticut Hospice, in Branford, shall be one hundred thousand dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(c) Notwithstanding the provisions of section 12-20a or subsection (a) of this section, the amount due the city of New London, on or before the thirtieth day of September, annually, with respect to the United States Coast Guard Academy in New London, shall be one million dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(P.A. 78-213, S. 2, 3; 78-303, S. 85, 136; P.A. 79-610, S. 2, 47; P.A. 81-472, S. 97, 159; P.A. 84-272, S. 1, 2; P.A. 85-371, S. 3, 10; P.A. 87-115, S. 4, 8; 87-418, S. 2, 3; P.A. 88-43, S. 2, 3; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-79, S. 2, 4; P.A. 93-142, S. 4, 7, 8; 93-434, S. 3, 20; P.A. 95-220, S. 4–6; 95-283, S. 13, 68; P.A. 96-112, S. 2; 96-261, S. 3, 4; P.A. 98-217, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 187; P.A. 05-287, S. 18; June Sp. Sess. P.A. 05-3, S. 32; P.A. 06-148, S. 7; 06-187, S. 2.)

*Note: On and after July 1, 2016, this section, as amended by section 189 of public act 15-244, is to read as follows:

“Sec. 12-20b. Valuation of property of private colleges and general hospitals for purposes of state grants in lieu of taxes. Revaluation. Appeals. Connecticut Hospice in Branford. United States Coast Guard Academy in New London. (a) Not later than April first in each year, any municipality to which a grant is payable under the provisions of section 12-18b or 12-20a shall provide the Secretary of the Office of Policy and Management with the assessed valuation of the tax-exempt real property as of the immediately preceding October first, adjusted in accordance with any gradual increase in or deferment of assessed values of real property implemented in accordance with section 12-62c, which is required for computation of such grant. Any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the assessed valuation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary may, on or before the first day of August of the state fiscal year in which such grant is payable, reevaluate any such property when, in his or her judgment, the valuation is inaccurate and shall notify such municipality of such reevaluation. Any municipality aggrieved by the action of said secretary under the provisions of this section may, not later than ten business days following receipt of such notice, appeal to the secretary for a hearing concerning such reevaluation, provided such appeal shall be in writing and shall include a statement as to the reasons for such appeal. The secretary shall, not later than ten business days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of a denial, a statement as to the reasons for such denial. If any municipality is aggrieved by the action of the secretary following such hearing or in denying any such hearing, the municipality may not later than two weeks after such notice, appeal to the superior court for the judicial district in which the municipality is located. Any such appeal shall be privileged. Said secretary shall certify to the Comptroller the amount due each municipality under the provisions of section 12-18b or under any recomputation occurring prior to September fifteenth which may be effected as the result of the provisions of this section, and the Comptroller shall draw his or her order on the Treasurer on or before the fifth business day following September fifteenth and the Treasurer shall pay the amount thereof to such municipality on or before the thirtieth day of September following. If any recomputation is effected as the result of the provisions of this section on or after the January first following the date on which the municipality has provided the assessed valuation in question, any adjustments to the amount due to any municipality for the period for which such adjustments were made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section.

(b) Notwithstanding the provisions of section 12-18b or subsection (a) of this section, the amount due the municipality of Branford, on or before the thirtieth day of September, annually, with respect to the Connecticut Hospice, in Branford, shall be one hundred thousand dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(c) Notwithstanding the provisions of section 12-18b or subsection (a) of this section, the amount due the city of New London, on or before the thirtieth day of September, annually, with respect to the United States Coast Guard Academy in New London, shall be one million dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.”

(P.A. 78-213, S. 2, 3; 78-303, S. 85, 136; P.A. 79-610, S. 2, 47; P.A. 81-472, S. 97, 159; P.A. 84-272, S. 1, 2; P.A. 85-371, S. 3, 10; P.A. 87-115, S. 4, 8; 87-418, S. 2, 3; P.A. 88-43, S. 2, 3; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-79, S. 2, 4; P.A. 93-142, S. 4, 7, 8; 93-434, S. 3, 20; P.A. 95-220, S. 4–6; 95-283, S. 13, 68; P.A. 96-112, S. 2; 96-261, S. 3, 4; P.A. 98-217, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 187; P.A. 05-287, S. 18; June Sp. Sess. P.A. 05-3, S. 32; P.A. 06-148, S. 7; 06-187, S. 2; P.A. 15-244, S. 189.)

History: P.A. 78-303 allowed change from tax commissioner to commissioner of revenue services called for in P.A. 77-614; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 81-472 replaced obsolete reference to county with reference to judicial district; P.A. 84-272 changed from July first to August first, the date by which a municipality must provide the assessed valuation of tax-exempt real property required for computation of the state grant; P.A. 85-371 extended final date for review by the secretary to August first following deadline for receipt of statements and added provisions concerning adjustments in amount due to towns resulting from a recomputation, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after said date; P.A. 87-115 added the provision for forfeiture by any municipality which neglects to transmit the assessed valuation as required and provided for waiver of such forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to assessed valuations to be submitted on August 1, 1988, and thereafter; P.A. 87-418 changed valuation date from August first to January first; changed reevaluation date from August first next succeeding valuation date to September first next following; changed date re recomputation effect from November first to September first; changed date for order by comptroller from December fifteenth to September fifteenth, and changed date for payment by treasurer from December thirty-first to September thirtieth; P.A. 88-43 changed the annual date, from January first to April first next following, when a municipality shall provide the assessed valuation, as of October first immediately preceding, as required for computation of the grant in lieu of taxes on real property of private colleges and general hospitals, effective April 13, 1988, and applicable to the assessment year in any municipality commencing October 1, 1988, and each assessment year thereafter; P.A. 91-79 provided for the recognition of any gradual increase in assessed value related to a phase-in of a revaluation, effective April 26, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 93-434 provided that assessed valuation be adjusted in accordance with any deferment and inserted reference to Sec. 12-62a(e), effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 95-283 changed location of appeal from the judicial district in which the municipality is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-112 would have changed deadline for secretary to reevaluate property from September first to August first and added provisions authorizing aggrieved municipality to appeal to secretary before appealing to Superior Court, but failed to take effect because it amended the version of the section amended by P.A. 95-283 which was repealed in its entirety by P.A. 96-261; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 98-217 changed deadline by which the Office of Policy and Management must notify municipalities of adjustments and added process by which municipalities appeal decisions prior to filing a Superior Court appeal, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 designated existing provisions as Subsec. (a) and added Subsec. (b) re Connecticut Hospice in Branford, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 05-287 amended Subsec. (a) to make technical changes, replace reference to September first with reference to September fifteenth and replace “fifteenth day of September following” with “fifth business day following September fifteenth”, effective July 13, 2005; June Sp. Sess. P.A. 05-3 added Subsec. (c) re the United States Coast Guard Academy in New London, effective July 1, 2005; P.A. 06-148 made a technical change in Subsec. (a), effective June 6, 2006; P.A. 06-187 amended Subsec. (c) to change amount of annual payment to New London with respect to the United States Coast Guard Academy from $500,000 to $1,000,000, effective July 1, 2006; P.A. 15-244 amended Subsec. (a) by adding reference to grants payable under Sec. 12-18b, making technical changes and replacing reference to Sec. 12-20a re certification to the Comptroller with reference to Sec. 12-18b, and amended Subsecs. (b) and (c) by replacing references to Sec. 12-20a with references to Sec. 12-18b, effective July 1, 2016.



Section 12-20c - Municipal option to share payments in lieu of taxes with special services district.

Any municipality may provide to a special services district within such municipality a portion of any payment from the state in lieu of property tax revenues which would have been received except for a tax credit, tax exemption or tax abatement authorized under chapter 203 or 204 if such payment is attributable to property within such district.

(P.A. 00-229, S. 2, 7.)

History: P.A. 00-229 effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998.



Section 12-21 to 12-24a - Grants in lieu of taxes on property in Waterford and East Lyme; on airport property in Windsor Locks, Suffield and Hartford; on property in Chester; on Highway Department property in Wethersfield; on state pier property in New London; on property in Fire District of Warehouse Point, Voluntown; on Labor Department property in Wethersfield; on property in Preston; on state property in North Canaan; on receiving home in East Windsor; on airport property in East Granby; on state property in Sharon; on property in Kent and on property of the School Fund and the Agricultural College Fund. State reimbursement in lieu of taxes on manufacturer's inventories.

Sections 12-21, 12-22 to 12-22b, inclusive, 12-23 to 12-23k, inclusive, 12-24 and 12-24a are repealed.

(1949 Rev., 1600–1701; 1951, S.A. 218, S. 5; 1951, S. 1033d; 1953, S. 1032d; 1957, P.A. 397, S. 1; S.A. 577; 1959, P.A. 535, S. 1; 537, S. 1; 539; 566, S. 2; 570, S. 2; 648, S. 1, 2; 1961, P.A. 449; 450–454; 462; 463; 1963, P.A. 627; 630; 631; 643; February, 1965, P.A. 20; 129, S. 1; 134, S. 1; 138, S. 1; 461, S. 4; 1967, P.A. 538; 540, S. 1; 541; 542; 602, S. 1; 650, S. 1; 745, S. 1; 750, S. 1, 2; 776; 813; 1969, P.A. 630, S. 1; 766, S. 4; 768, S. 66; 1971, P.A. 525, S. 1; 643, S. 1; P.A. 73-352, S. 1, 2; P.A. 74-74, S. 1, 2; 74-167, S. 1, 5; P.A. 75-494, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 81-373, S. 1, 3; P.A. 84-491, S. 1, 3; P.A. 87-584, S. 17, 18.)



Section 12-24c to 12-24e - State reimbursement in lieu of taxes on wholesale and retail business inventory; state grants in lieu of inventory taxes prorated. State grants for unrestricted use of municipality.

Sections 12-24c to 12-24e are repealed.

(1969, P.A. 657, S. 1, 3; P.A. 73-658, S. 1, 2; P.A. 74-167, S. 2, 3, 5; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 81-373, S. 2, 3; P.A. 84-491, S. 2, 3; P.A. 87-584, S. 7, 17, 18; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 12-25 - Confirmation of amount of unpaid taxes.

The Secretary of the Office of Policy and Management, upon examination of the accounts, books and other records of any tax collector, shall have authority to request confirmation of the amount of unpaid taxes, from any person whose taxes are shown, by such books, to be unpaid.

(1949 Rev., S. 1702; P.A. 79-610, S. 2, 47.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner, effective July 1, 1980.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-26 - Equalization and adjustment of grand list.

Section 12-26 is repealed, effective May 24, 1996.

(1949 Rev., S. 1703; 1957, P.A. 673, S. 3; P.A. 79-610, S. 2, 47; P.A. 96-114, S. 3, 4.)



Section 12-27 - Abstract book and lists.

Except as otherwise provided by law, the Secretary of the Office of Policy and Management shall approve for all towns and cities the form of printed abstract book to be used by the assessing officials of such municipalities, provided no form of printed abstract shall be approved which does not provide for the inclusion of data concerning real and personal property assessments and exemptions related thereto in a manner which would allow the secretary to comply with the provisions of section 12-120a.

(1949 Rev., S. 1704; P.A. 79-610, S. 2, 47; P.A. 93-434, S. 4, 20.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner, effective July 1, 1980; P.A. 93-434 provided that the secretary approve rather than prescribe the form and inserted requirement that the form be sufficient to comply with Sec. 12-120a, effective June 30, 1993.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.

See Sec. 12-131 re special forms for assessment lists, abstract books and rate bills.

Lists defective as to part of property only. 23 C. 148. List “same as last year” considered. 76 C. 169. List need not state value. Id., 172. Listing property of wife in name of husband under former law. Id., 697.



Section 12-28 and 12-29 - Procedure to collect overdue taxes from transportation and utility companies. Returns of transportation and utility companies.

Sections 12-28 and 12-29 are repealed.

(1949 Rev., 1706, 1707; 1961, P.A. 604, S. 32, 33; 1972, P.A. 294, S. 8, 9; P.A. 78-280, S. 6, 127; P.A. 85-562, S. 5.)



Section 12-30 - Penalty for failure to file return within time allowed in relation to an extension of time for filing.

If the Commissioner of Revenue Services determines that any statute or regulation he is charged with enforcing is being adversely affected he may impose a penalty of fifty dollars in case of a failure to file any return or report which is required by law or regulation to be filed with the commissioner on or before the date prescribed therefor, which failure is determined with regard to any extension of time for filing. The commissioner may, upon application, if it is proven to his satisfaction that such failure is due to reasonable cause and is not due to negligence or intentional disregard of any provision of law or regulation, waive all or any part of such penalty. No taxpayer shall be subject to such penalty in relation to any tax period for which he is subject to a penalty for late payment of a tax or to an additional amount being added to the tax imposed based on a failure to file. If the commissioner does not, upon application, waive all or any part of such penalty, any person aggrieved by such action of the commissioner may, not later than one month after notice of such action is mailed or delivered to such person, appeal therefrom to the superior court for the judicial district of Hartford. The appeal shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable. If the appeal is without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949, Rev., S. 1709; 1961, P.A. 604, S. 34; 1972, P.A. 294, S. 10; P.A. 88-230, S. 10, 12; P.A. 88-314, S. 1, 54; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-243, S. 5, 67.)

History: 1961 act amended chapter references to include new provisions in same act; 1972 act included reference to chapter 212a; P.A. 88-314 deleted the penalty imposed on the officer or agent of any railroad or utility company for failure to file an annual return within the time designated and substituted in lieu thereof, a penalty of $50 imposed on any taxpayer for failure to file a return or report within the time allowed in relation to any extension of time which has been granted, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-243 made imposition of penalty permissive instead of mandatory and made applicable to regulations, and added provisions re appeal, effective July 1, 1997 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1997 regular and special sessions of the General Assembly, effective September 1, 1998).

See Sec. 12-268d re penalty assessed against certain public service companies and utilities for failure to pay taxes when due.



Section 12-30a - Imposition of interest. Determination of basis. Regulations.

(a)(1) Whenever the provisions of section 12-35, 12-204, 12-205, 12-206, 12-225, 12-226, 12-229, 12-235, 12-242d, 12-263c, 12-263d, 12-263m, 12-268d, 12-268h, 12-293a, 12-309, 12-330d, 12-330i, 12-376, 12-376a, 12-376b, 12-392, 12-414, 12-415, 12-416, 12-419, 12-419a, 12-439, 12-440, 12-458, 12-458d, 12-486a, 12-488, 12-547, 12-548, 12-590, 12-594, 12-638c, 12-638d, 12-646a, 12-647, 12-655, 12-667, 12-722, 12-723, 12-728, 12-731, 12-735, 22a-132, 22a-232, 22a-237c, 38a-277 or 51-81b require interest to be paid to the Commissioner of Revenue Services at the rate of one per cent per month or fraction thereof or one per cent for each month or fraction thereof, the Commissioner of Revenue Services may adopt regulations in accordance with the provisions of chapter 54 that require interest to be paid to said commissioner at the equivalent daily rate in lieu of such monthly rate.

(2) If such regulations are adopted, such regulations shall provide that (A) if notice and demand is made by said commissioner for payment of any amount to said commissioner, and if such amount is paid within ten days after the date of such notice and demand, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice and demand and (B) such regulations are applicable to interest required to be paid to the Commissioner of Revenue Services on taxes due and owing on or after the date specified in such regulations, whether or not such taxes first became due before said date.

(b) (1) Whenever the provisions of section 12-208, 12-268l, 12-312, 12-376, 12-392, 12-422, 12-448, 12-463, 12-489, 12-554, 12-638i, 12-730 or 12-732 require interest to be paid by the Commissioner of Revenue Services at the rate of two-thirds of one per cent per month or fraction thereof or two-thirds of one per cent for each month or fraction thereof, the Commissioner of Revenue Services may adopt regulations in accordance with the provisions of chapter 54 that require interest to be paid by said commissioner at the equivalent daily rate in lieu of such monthly rate.

(2) If such regulations are adopted, they shall provide that (A) interest shall be allowed and paid, in the case of a refund, from the date of the overpayment to a date, to be determined by the commissioner, preceding the date of the refund check by not more than thirty days and, in the case of a credit, from the date of the overpayment to the due date of the amount against which the credit is taken, and (B) such regulations shall be applicable to interest required to be paid by the Commissioner of Revenue Services on amounts due and owing on or after the date specified in such regulations, whether or not such amounts first became due before said date.

(P.A. 97-243, S. 50, 67.)

History: P.A. 97-243 effective June 24, 1997.



Section 12-30b - Limit on interest to be paid on certain tax overpayments.

Notwithstanding any provision of any chapter of this title authorizing the Superior Court to grant such relief as may be equitable and, if tax has been paid prior to the granting of such relief, to order the Treasurer to pay interest on the amount of such relief, the equitable powers of the Superior Court shall not include: (1) The power to order the Treasurer to pay interest on the amount of such relief, if the provisions of the chapter pursuant to which the appeal was taken to the Superior Court do not authorize the Commissioner of Revenue Services to pay interest on tax overpayments under said chapter, or (2) the power to order the Treasurer to pay interest in an amount exceeding the amount of interest that the Commissioner of Revenue Services would be authorized to pay, if the provisions of the chapter pursuant to which the appeal was taken to the Superior Court authorize the Commissioner of Revenue Services to pay interest on tax overpayments under said chapter.

(P.A. 03-225, S. 20.)

History: P.A. 03-225 effective July 9, 2003.



Section 12-30c - Penalty imposed on promoters of abusive tax shelters.

A penalty is hereby imposed on every person who engages in activities described in Section 6700(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and who is subject to the fifty per cent penalty imposed thereunder, whether or not such penalty has been imposed, where such activities affect tax returns required to be filed with the Commissioner of Revenue Services. The amount of the penalty imposed hereunder shall be equal to fifty per cent of the gross income derived from, or to be derived from, such activities by such person.

(P.A. 05-116, S. 1.)

History: P.A. 05-116 effective June 24, 2005, and applicable to any open tax period.

See Secs. 12-233 and 12-728 for penalties on corporate and personal taxpayers for use of abusive tax shelters.



Section 12-31 - Examination of books and personnel of railroad and utility companies.

Section 12-31 is repealed.

(1949, Rev., S. 1708; 1961, P.A. 604, S. 35; 1972, P.A. 294, S. 11; P.A. 85-562, S. 5.)



Section 12-32 - Suits not barred by neglect of commissioner.

No action commenced by the state against any person or corporation for the recovery of any sum in the nature of a tax, or for the recovery of the penalty for nonpayment thereof, shall be barred or defeated by reason of the omission or failure of the commissioner to perform the duties required of him.

(1949 Rev., S. 1710.)

Corporation itself is real debtor for unpaid taxes. 68 C. 311. Such a tax is valid, though nonresidents own stock and result is payment of higher tax paid by them than by resident stockholders. 185 U.S. 364.

Cited. 2 CA 303.



Section 12-33 - Appeals from action of Commissioner of Revenue Services.

Any town or company aggrieved by the action of the commissioner may, within one month from the time of such action, make application in the nature of an appeal therefrom to the superior court of the judicial district in which such applicant is located, which shall be accompanied by a citation to said commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and in the same manner, as is required in case of a summons in a civil action and shall be served upon the commissioner. The authority issuing the citation shall take from the applicant a bond or recognizance to the state of Connecticut, with surety, except that in case of an application by a town no surety shall be required, to prosecute the application to effect and to comply with the orders and decrees of the court in the premises. Such applications shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court, and the pendency of such application shall, subject to the order of the court thereupon, suspend action upon the tax against the applicant, but shall not suspend proceedings in collecting other taxes. Said court may grant such relief as may be equitable and, if the application is without probable cause, may tax double or triple costs, as the case demands; and, upon all such applications which are denied, costs may be taxed against the applicant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1711; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

Cited. 113 C. 17; Id., 663; 117 C. 199; 215 C. 292. Legislature intended for Sec. 12-597, rather than this section, to govern an appeal from decision of Commissioner of Revenue Services concerning a request for a refund of the petroleum tax because Sec. 12-597 more specifically applies and this section does not contain any language indicating that it applies notwithstanding any other provision of law. 301 C. 268.



Section 12-33a - Court waiver of interest on certain taxes due and unpaid prohibited.

The court shall not waive statutory interest on any amount of tax for which any person is liable pursuant to the provisions of chapter 207, 208, 209, 210, 211, 211b, 212, 212a, 214, 214a, 216, 217, 218a, 219, 220, 221, 222, 223, 224, 225, 227, 228b or 229 or section 12-263b or 22a-256j and which is not paid within the time specified by law.

(P.A. 89-343, S. 1, 17; June Sp. Sess. P.A. 91-3, S. 96, 168; P.A. 93-74, S. 1, 67; P.A. 94-175, S. 27, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; May 25 Sp. Sess. P.A. 94-1, S. 15, 130; Nov. Sp. Sess. P.A. 94-3, S. 11, 72; P.A. 95-160, S. 64, 69.)

History: P.A. 89-343, S. 1 effective June 9, 1989, and applicable to appeals taken to the superior court on and after that date; June Sp. Sess. P.A. 91-3 added references to chapters 214a, 228b and 229, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-74 added reference to Sec. 22a-256j, effective July 1, 1993 (Revisor's note: Reference to Sec. 46 of P.A. 93-74 was deleted by the Revisors to reflect its repeal in P.A. 93-324); P.A. 94-175 added references to Secs. 12-263b and 22a-256j, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; May 25 Sp. Sess. P.A. 94-1 made technical change, eliminating obsolete reference to chapter 210a, effective July 1, 1994; Nov. Sp. Sess. P.A. 94-3 added reference to chapter 211b, effective December 6, 1994.

Cited. 43 CA 744.

Cited. 44 CS 297.



Section 12-34 - Taking of acknowledgments by employees of Department of Revenue Services.

Examiners or other employees of the Department of Revenue Services are authorized to take acknowledgments of affidavits on any report filed with the department for the collection of any state tax.

(1949 Rev., S. 1712; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted department of revenue services for tax department, effective January 1, 1979.



Section 12-34a - Agreements with foreign taxing jurisdictions to furnish information. Withholding from salary of amounts due as income tax.

Section 12-34a is repealed.

(1961, P.A. 264, S. 1–6; June, 1971, P.A. 5, S. 104.)



Section 12-34b - Agreements with foreign taxing jurisdictions to furnish information. Withholding from salary of amounts due as income tax.

Section 12-34b is repealed, effective June 18, 2003.

(June, 1971, P.A. 8, S. 36; P.A. 77-614, S. 139, 610; P.A. 03-107, S. 11.)



Section 12-34c - Enabling the Commissioner of Revenue Services to enter into agreements with other states for purposes of reciprocal enforcement of tax laws of participating states.

(a) The Commissioner of Revenue Services may enter into agreements with other states providing for reciprocal enforcement of the tax laws of the states entering into such reciprocal arrangements. As used herein, “state” shall include the District of Columbia. The provisions of such reciprocal arrangements may include, but are not limited to, the following: (1) Each participating state may require any business within such state to collect or withhold those taxes for which a person becomes liable in another state in the arrangement as a result of a transaction or employment with such business in the participating state, provided such taxes are required to be collected or withheld under such circumstances in the other state; (2) each participating state may, with regard to any business within such state, administer, enforce, audit, assess and collect, on behalf of any other state participating in the agreement, the taxes which are imposed on such business under the laws of such other participating state; (3) the appropriate official of each participating state may bring suit to collect the taxes which are imposed under the laws of such state in the courts of any other participating state; (4) each participating state shall bear the costs which are incurred by it under such reciprocal agreements, and (5) the participating states shall decide upon commencement and termination of such reciprocal agreements.

(b) For purposes of making payment of any taxes which are collected by the Commissioner of Revenue Services on behalf of any other participating state under reciprocal agreements as described in subsection (a) of this section, the Comptroller, upon certification by the commissioner, is authorized to draw on the Treasurer in the amount of such payment and the Treasurer shall pay the amount thereof from the fund to which such taxes are credited.

(P.A. 88-223, S. 1, 2.)



Section 12-34d - State Tax Review Commission reports.

Section 12-34d is repealed, effective June 7, 2010.

(June Sp. Sess. P.A. 91-3, S. 154, 168; P.A. 93-74, S. 53, 67; P.A. 10-188, S. 17.)



Section 12-34e - Collection of tax owed to other state or the District of Columbia. Certification. Notice. Protest. Agreements with other states.

(a) For purposes of this section:

(1) “Taxpayer” means any person identified by a claimant state under this section as owing taxes to such claimant state;

(2) “Claimant state” means any other state or the District of Columbia that allows the commissioner, in cases where a taxpayer owes taxes to this state, to certify that such tax is owed and to request the tax officer of such other state or such district to collect such taxes owed to this state and provides for the payment of such collected amount to this state;

(3) “Taxes” means any amount of tax imposed under the laws of the claimant state, including additions to tax for penalties and interest, which is finally due and payable to the claimant state by a taxpayer, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed, and which is legally enforceable under the laws of the claimant state against the taxpayer, whether or not there is an outstanding judgment for such sum;

(4) “Tax officer” means a unit or official of a claimant state, or the duly authorized agent of such unit or official, charged with the imposition, assessment or collection of taxes of that state; and

(5) “Commissioner” means the Commissioner of Revenue Services.

(b) (1) Upon the request and certification of the tax officer of a claimant state to the commissioner that a taxpayer owes taxes to such claimant state, the commissioner may, through the exercise of the commissioner's power and authority under section 12-35, collect such taxes in the same manner that the commissioner would collect such taxes if they were due and payable to this state, and shall pay over such collected amount to the claimant state in accordance with the provisions of this section. The commissioner shall not collect such taxes unless the laws of the claimant state (A) allow the commissioner, in cases where a taxpayer owes taxes to this state, to certify that such tax is owed and to request the tax officer of the claimant state to collect such taxes owed to this state, and (B) provide for the payment of such collected amount to this state.

(2) Such certification shall include (A) the full name and address of the taxpayer; (B) the taxpayer's Social Security number or federal employer identification number; (C) the amount of the tax for the taxable period sought to be collected, including a detailed statement for each taxable period showing tax, interest and penalty; (D) a statement whether the taxpayer filed a tax return with the claimant state for such tax, and, if so, whether such tax return was filed under protest; and (E) a statement that any administrative or judicial remedies, or both, have been exhausted or have lapsed and that the amount of taxes is legally enforceable under the laws of such state against the taxpayer.

(3) Upon receipt by the commissioner of the required certification, he or she shall notify the taxpayer by first-class mail to the taxpayer's last-known address that he or she has received a request from the claimant state to collect taxes from the taxpayer, that the taxpayer has the right to protest the collection of such taxes by the commissioner for the claimant state, that failure to file a protest in accordance with subdivision (4) of this subsection shall constitute a waiver of any demand against this state on account of the collection of such taxes and that the amount, upon collection, will be paid over to the claimant state. The notice shall include a copy of the certification by the tax officer of such claimant state. Sixty days after the date on which it is mailed, a notice under this subdivision shall be final except only for such amounts as to which the taxpayer has filed, as provided in subdivision (4) of this subsection, a written protest with the commissioner.

(4) Any taxpayer notified in accordance with subdivision (3) of this subsection may, on or before the sixtieth day after the mailing of such notice by the commissioner, protest the collection of all or a portion of such taxes by filing with the commissioner a written protest in which the taxpayer shall set forth the grounds on which the protest is based. If a timely protest is filed, the commissioner shall refrain from collecting such taxes and shall send a copy of the protest to the claimant state for determination of the protest on its merits in accordance with the laws of such state. In the case of a taxpayer that did not file a tax return for the tax for the taxable period sought to be collected and where the amount of taxes owed to the claimant state is based on an assessment made against the taxpayer by the tax officer of the claimant state, and where the taxpayer has filed a timely protest under this subdivision, the commissioner shall require the claimant state to certify that the assessment was contested before and adjudicated by an administrative or judicial tribunal of competent jurisdiction in the claimant state. If the commissioner is satisfied that the taxpayer's written protest is based on a bona fide contention that the claimant state did not have jurisdiction to tax the taxpayer, the commissioner shall require the claimant state to certify that the assessment was contested before and adjudicated by a judicial tribunal of competent jurisdiction in the claimant state. If the claimant state fails, on or before the forty-fifth day after the sending of the copy of the protest by the commissioner to such claimant state, to certify to the commissioner that the claimant state has reviewed the stated grounds on which the protest is based, and to renew the certification described in subdivision (2) of this subsection, the commissioner shall not collect such taxes. If such certifications are made within such time period, and if the commissioner is satisfied that such certifications are true, accurate and complete, the commissioner shall collect such tax.

(c) The commissioner may enter into agreements with the tax officers of claimant states relating to: (1) Procedures and methods to be employed by a claimant state with respect to the operation of this section, (2) safeguards against the disclosure or inappropriate use of any information that identifies, directly or indirectly, a particular taxpayer obtained or maintained pursuant to this section, and (3) a minimum threshold for the amount of taxes owed by a taxpayer to a claimant state that would trigger the operation of this section.

(P.A. 04-201, S. 1.)

History: P.A. 04-201 effective July 1, 2004.

See Sec. 12-35c re Attorney General's authority to bring suit in other states to recover taxes due this state or its political subdivisions and reciprocity granted to other states.






Chapter 202 - Collection of State Taxes

Section 12-35 - Duties of state collection agencies.

(a) Wherever used in this chapter, unless otherwise provided, “state collection agency” includes the Treasurer, the Commissioner of Revenue Services and any other state official, board or commission authorized by law to collect taxes payable to the state and any duly appointed deputy of any such official, board or commission; “tax” includes not only the principal of any tax but also all interest, penalties, fees and other charges added thereto by law; and “serving officer” includes any state marshal, constable or employee of such state collection agency designated for such purpose by a state collection agency and any person so designated by the Labor Commissioner. Upon the failure of any person to pay any tax, except any tax under chapter 216, due the state within thirty days from its due date, the state collection agency charged by law with its collection shall add thereto such penalty or interest or both as are prescribed by law, provided, if any statutory penalty is not specified, there may be added a penalty in the amount of ten per cent of the whole or such part of the principal of the tax as is unpaid or fifty dollars, whichever amount is greater, and provided, if any statutory interest is not specified, there shall be added interest at the rate of one per cent of the whole or such part of the principal of the tax as is unpaid for each month or fraction thereof, from the due date of such tax to the date of payment. Upon the failure of any person to pay any tax, except any tax under chapter 216, due within thirty days of its due date, the state collection agency charged by law with the collection of such tax may make out and sign a warrant directed to any serving officer for distraint upon any property of such person found within the state, whether real or personal. An itemized bill shall be attached thereto, certified by the state collection agency issuing such warrant as a true statement of the amount due from such person. Such warrant shall have the same force and effect as an execution issued pursuant to chapter 906. Such warrant may be levied on any real property or tangible or intangible personal property of such person, and sale made pursuant to such warrant in the same manner and with the same force and effect as a levy of sale pursuant to an execution. In addition thereto, if such warrant has been issued by the Commissioner of Revenue Services, his deputy, the Labor Commissioner, the executive director of the Employment Security Division or any person in the Employment Security Division in a position equivalent to or higher than the position presently held by a revenue examiner four, said serving officer shall be authorized to place a keeper in any place of business and it shall be such keeper's duty to secure the income of such business for the state and, when it is in the best interest of the state, to force cessation of such business operation. In addition, the Attorney General may collect any such tax by civil action. Each serving officer so receiving a warrant shall make a return with respect to such warrant to the appropriate collection agency within a period of ten days following receipt of such warrant. Each serving officer shall collect from such person, in addition to the amount shown on such warrant, his fees and charges, which shall be twice those authorized by statute for serving officers, provided the minimum charge shall be five dollars and money collected pursuant to such warrant shall be first applied to the amount of any fees and charges of the serving officer. In the case of an employee of the state acting as a serving officer the fees and charges collected by such employee shall inure to the benefit of the state. For the purposes of this section, “keeper” means a person who has been given authority by an officer authorized to serve a tax warrant to act in the state's interest to secure the income of a business for the state and, when it is in the best interest of the state, to force the cessation of such business's operation, upon the failure of such business to pay taxes owed to the state.

(b) (1) Any such warrant on any intangible personal property of any person may be served by mailing a certified copy of such warrant by certified mail, return receipt requested, to any third person in possession of, or obligated with respect to, receivables, bank accounts, evidences of debt, securities, salaries, wages, commissions, compensation or other intangible personal property subject to such warrant, ordering such third person to forthwith deliver such property or pay the amount due or payable to the state collection agency which has made out such warrant, provided such warrant may be issued only after the state collection agency making out such warrant has notified the person owning such property, in writing, of its intention to issue such warrant. The notice of intent shall be: (A) Given in person; (B) left at the dwelling or usual place of business of such person; or (C) sent by certified mail, return receipt requested, to such person's last known address, not less than thirty days before the day the warrant is to be issued.

(2) Any such warrant on any intangible personal property of any person may be served by electronic mail or facsimile machine on any third person in possession of, or obligated with respect to, receivables, bank accounts, evidences of debt, securities, salaries, wages, commissions, compensation or other intangible personal property subject to such warrant, ordering such third person to forthwith deliver such property or pay the amount due or payable to the state collection agency which has made out such warrant provided such warrant may be issued only after the state collection agency making out such warrant has notified the person owning such property, in writing, of its intention to issue such warrant. The notice of intent shall be: (A) Given in person; (B) left at the dwelling or usual place of business of such person; or (C) sent by certified mail, return receipt requested, to such person's last-known address, not less than thirty days before the day the warrant is to be issued.

(1949 Rev., S. 1713; 1969, P.A. 388, S. 1; P.A. 74-214, S. 1, 2; P.A. 75-613, S. 1, 4; P.A. 76-367, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 1, 31; P.A. 81-64, S. 1, 23; 81-411, S. 9, 42; P.A. 82-72, S. 2, 3; P.A. 87-86; P.A. 89-157, S. 3, 4; June Sp. Sess. P.A. 91-14, S. 6, 30; P.A. 93-144, S. 1; P.A. 95-26, S. 50, 52; P.A. 00-99, S. 39, 154; 00-174, S. 52, 83.)

History: 1969 act provided that interest be not less than 0.75% per month except as per chapter 216 on overdue taxes; P.A. 74-214 included in definition of “serving officer” employees of state collection agency, deleted references to marshals, substituted “any property of the taxpayer within the state, whether real or personal” for “the goods, realty or body of such person”, required bond for serving officers other than tax department employees, added provision re deposit of returns by serving officers and deleted ten-day deadline for making return; P.A. 75-613 deleted reference to civil action by attorney general for collection, replaced former provisions re warrants and service with new provisions and required fees and charges collected by state employee to inure to state's benefit; P.A. 76-367 increased interest per month on overdue taxes to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest to 1.25% per month for taxes becoming due on or after July 1, 1980, but not later than June 30, 1981, and returned interest to 1% thereafter; P.A. 81-64 amended the penalty provision related to taxes not paid when due to provide for a minimum penalty of $50, effective July 1, 1981; P.A. 81-411 provided for continuance of interest on delinquent taxes at 1.25% per month, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 82-72 added provision that money collected under warrant shall be first applied to fees and charges of serving officer and inserted technical clarification re provisions not applicable to succession and transfer taxes; P.A. 87-86 specifically made the serving officer's authority to place a keeper in a place of business applicable to warrants issued by the labor commissioner or the executive director of the employment security division and defined “keeper”; P.A. 89-157 included “designees of commissioner of labor” in the definition of “serving officer”; June Sp. Sess. P.A. 91-14 added Subsec. (b) concerning service of warrants by mail; P.A. 93-144 amended Subsec. (a) to permit the issuance of tax warrants and placement of keepers in businesses by individuals in the employment security division at or above the level of a revenue examiner four; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date (Revisor's note: A reference in Subsec. (a) to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage); P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 00-174 amended Subsec. (b) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1), (2) and (3) as Subparas. (A), (B) and (C), and adding new Subdiv. (2) re service of warrants by electronic means, effective May 26, 2000.

Cited. 164 C. 497; 183 C. 117.



Section 12-35a - Lien on personal property as security related to delinquent state taxes.

(a) Definitions. Whenever used in this section, unless the context otherwise requires: (1) “Goods” means goods, as defined in subdivision (44) of subsection (a) of section 42a-9-102; (2) “proceeds” means proceeds, as defined in subdivision (64) of subsection (a) of section 42a-9-102; (3) “debtor” means the taxpayer; (4) “secured party” means the state of Connecticut; (5) “collateral” means property which is the subject of the tax lien; (6) “obligations” means amount of tax and accrued penalties and interest claimed to be due the state in relation to the tax lien; (7) “person” means any individual, trust, partnership, association, company, limited liability company or corporation; (8) “purchase money security interest” means purchase money security interest, as defined in section 42a-9-103a; (9) “commercial transactions financing agreement” means an agreement entered into by a person in the course of his trade or business to make loans to the taxpayer, part or all of the security for repayment of any such loan being inventory acquired by the taxpayer in the ordinary course of trade or business; (10) “qualified property” when used with respect to a commercial transactions financing agreement, means inventory; (11) “obligatory disbursement agreement” means an agreement, entered into by a person in the course of trade or business, to make disbursements but such an agreement shall be considered within this term only to the extent of disbursements which are required to be made by reason of the intervention of the rights of a person other than the taxpayer; (12) “qualified property” when used with respect to obligatory disbursement agreement, means property subject to the lien imposed in accordance with this section, at the time of tax lien filing and, to the extent that the acquisition is directly traceable to the disbursements under an obligatory disbursement agreement, property acquired by the taxpayer after the time of tax lien filing; (13) “inventory” means inventory, as defined in subdivision (48) of subsection (a) of section 42a-9-102; (14) “lien creditor” means lien creditor, as defined in subdivision (52) of subsection (a) of section 42a-9-102; (15) “account” means account, as defined in subdivision (2) of subsection (a) of section 42a-9-102; (16) “chattel paper” means chattel paper, as defined in subdivision (11) of subsection (a) of section 42a-9-102; (17) “commercial tort claim” means commercial tort claim, as defined in subdivision (13) of subsection (a) of section 42a-9-102; (18) “deposit account” means deposit account, as defined in subdivision (29) of subsection (a) of section 42a-9-102; (19) “document” means document, as defined in subdivision (30) of subsection (a) of section 42a-9-102; (20) “general intangible” means general intangible, as defined in subdivision (42) of subsection (a) of section 42a-9-102; (21) “instrument” means instrument, as defined in subdivision (47) of subsection (a) of section 42a-9-102; (22) “investment property” means investment property, as defined in subdivision (49) of subsection (a) of section 42a-9-102; (23) “filing office” means filing office, as defined in subdivision (37) of subsection (a) of section 42a-9-102; and (24) “state” means state, as defined in subdivision (77) of subsection (a) of section 42a-9-102, except that “the state” or “this state” means the state of Connecticut.

(b) Perfection of state's lien on goods of taxpayer. Upon failure of any person to pay any tax, except taxes under chapter 216, due the state within thirty days from its due date, or if before the due date of any tax, except taxes under chapter 216, the Commissioner of Revenue Services believes that the collection of such tax will be jeopardized by delay, the state shall have a lien, upon perfection as hereinafter provided, upon the goods, accounts, chattel paper, instruments, documents, investment property, deposit accounts, commercial tort claims and general intangibles situated in this state and owned by the taxpayer upon the date of perfection, or upon the goods, accounts, chattel paper, instruments, documents, investment property, deposit accounts, commercial tort claims and general intangibles thereafter acquired by the taxpayer. Such lien shall attach and become perfected at the time when notice of such lien is filed pursuant to the filing provisions of part 5 of article 9 of title 42a, except that the signature of the taxpayer against whose property the lien is claimed shall not be required on said notice of lien and, in each case, the lien shall be filed as if the debtor were located in this state. Nothing in this section shall be construed as prohibiting the commissioner from filing both a notice of lien as if the debtor were located in this state and a notice of lien with the filing office of a state other than this state, if the commissioner determines that it would be beneficial to this state to do so. Except as hereinafter provided, upon perfection, such lien shall have priority over all subsequently perfected liens and security interests.

(c) Information required in notice of lien. Each such notice of lien shall contain such information as will identify (1) the owner of the property upon which the lien is claimed, (2) the residence or business address of such owner, (3) the specific property claimed to be subject to such lien, (4) the location of such property, (5) the type of tax, (6) the amount of tax and accrued penalties and interest claimed to be due the state in relation to the lien and (7) the tax period or periods for which such lien is claimed.

(d) State lien effective for ten years. The lien shall be effective for a period of ten years from the date of filing unless discharged as hereinafter provided.

(e) Rights and remedies of the state as secured party. A notice of tax lien having been filed, the state shall have the rights and remedies of a secured party, as provided in sections 42a-9-601 to 42a-9-628, inclusive, and the taxpayer against whom said lien has been filed shall have the rights and remedies of a debtor, as provided in said sections. In proceeding to enforce such lien, the state shall observe the procedures applicable to a secured party under sections 42a-9-601 to 42a-9-628, inclusive.

(f) Security interests or property not subject to tax lien. Even though notice of tax lien has been filed, such lien shall not be valid with respect to: (1) A security interest which came into existence after tax lien filing but which (A) is in qualified property covered by the terms of a written agreement entered into before tax lien filing and constituting a commercial transactions financing agreement or an obligatory disbursement agreement and (B) is protected under the laws of this state against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation; (2) a security interest which came into existence after tax lien filing by reason of disbursements made before the forty-sixth day after the date of tax lien filing, or before the person making such disbursements had actual notice or knowledge of tax lien filing, whichever is earlier, but only if such security interest (A) is in property subject at the time of tax lien filing, to the lien imposed by this section and covered by the terms of a written agreement entered into before tax lien filing and (B) is protected under the laws of this state against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation; (3) tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller's trade or business, unless at the time of such purchase such purchaser intends such purchase to, or knows such purchase will, hinder, evade, or defeat the collection of any tax; or (4) a purchase money security interest, if said purchase money security interest would be prior to a conflicting security interest in the same collateral under section 42a-9-324.

(g) Discharge of state tax lien. When the amount of tax, penalty or interest with respect to which a lien has been created under this section has been satisfied, the Commissioner of Revenue Services, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be filed with the Uniform Commercial Code Division of the office of the Secretary of the State in the same manner as termination statements are filed under section 42a-9-513.

(P.A. 82-72, S. 1, 3; P.A. 95-79, S. 24, 189; P.A. 01-132, S. 155; P.A. 03-107, S. 1; P.A. 11-108, S. 26.)

History: P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995; P.A. 01-132 amended Subsec. (a) to replace Sec. 42a-9-105(1)(h) with Sec. 42a-9-102(a)(44) as the statutory reference for the definition of “goods”, replace Sec. 42a-9-306(1) with Sec. 42a-9-102(a)(64) as the statutory reference for the definition of “proceeds”, replace Sec. 42a-9-107 with Sec. 42a-9-103a as the statutory reference for the definition of “purchase money security interest”, replace Sec. 42a-9-109(4) with Sec. 42a-9-102(a)(48) as the statutory reference for the definition of “inventory” and replace Sec. 42a-9-301(3) with Sec. 42a-9-102(a)(52) as the statutory reference for the definition of “lien creditor”, amended Subsec. (b) to replace reference to “part 4” with “part 5” of article 9 of title 42a and add provision that “in each case, the lien shall be filed as if the debtor were located in this state”, amended Subsec. (e) to replace references to Secs. 42a-9-501 to 42a-9-507, inclusive, with Secs. 42a-9-601 to 42a-9-628, inclusive, amended Subsec. (f) to replace reference to Sec. 42a-9-312 with Sec. 42a-9-324 and amended Subsec. (g) to replace reference to Sec. 42a-9-404 with Sec. 42a-9-513; P.A. 03-107 amended Subsec. (a) to make technical changes and define “account”, “chattel paper”, “commercial tort claim”, “deposit account”, “document”, “general intangible”, “instrument”, “investment property”, “filing office”, and “state”, and amended Subsec. (b) to make a technical change, to provide for liens against accounts, chattel paper, instruments, documents, investment property, deposit accounts, commercial tort claims and general intangibles, and to add provision re filing of both a notice of lien as if debtor were located in this state and a notice of lien in another state, effective July 1, 2003; P.A. 11-108 amended Subsec. (a)(24) to replace Sec. 42a-9-102(a)(76) with Sec. 42a-9-102(a)(77) as the statutory reference for the definition of “state”, effective July 1, 2013.

See Sec. 12-829 re withholding of delinquent taxes, penalties and interest from lottery winnings.



Section 12-35b - Definitions for sections concerning state liens on real property related to tax delinquency. Use of electronic signature by commissioner.

(a) For the purposes of sections 12-204, 12-212, 12-235, 12-268h, 12-309, 12-330i, 12-366, 12-398, 12-420, 12-441, 12-475, 12-488, 12-555a, 12-594, 12-638j, 12-655 and 12-734:

(1) “Bona fide purchaser” means a person who takes a conveyance of real estate in good faith from the holder of legal title, and pays valuable consideration, without actual, implied, or constructive notice of any tax delinquency.

(2) “Qualified encumbrancer” means a person who places a burden, charge or lien on real estate, in good faith, without actual, implied, or constructive notice of any tax delinquency.

(3) “Commissioner” means the Commissioner of Revenue Services or his or her authorized agent.

(b) For purposes of the sections enumerated in subsection (a) of this section, the commissioner may use an electronic signature, as defined in section 1-267, on any certificate of lien or certificate discharging such lien. No town clerk shall refuse to record any such certificate because the commissioner has used an electronic signature thereon.

(c) All certificates of lien or certificates discharging a lien using an electronic signature of the commissioner and filed with a town clerk by the commissioner before June 9, 2006, when otherwise valid, are validated and effective as of the date originally filed with such town clerk.

(P.A. 82-172, S. 1, 14; P.A. 85-501, S. 1; P.A. 87-124, S. 16, 18; P.A. 90-29; June Sp. Sess. P.A. 91-3, S. 97, 168; P.A. 93-74, S. 2, 67; 93-332, S. 24, 42; P.A. 94-175, S. 28, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; Nov. Sp. Sess. P.A. 94-3, S. 12, 72; P.A. 95-160, S. 64, 69; P.A. 06-194, S. 9.)

History: P.A. 85-501 added Secs. 12-235, 12-268h, 12-405d, 12-420, 12-512 and 12-594 to the list of sections to which the definitions apply; P.A. 87-124 removed reference to Sec. 12-253, which it repealed, effective January 1, 1988, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and thereafter; P.A. 90-29 added Subdiv. (c) defining “commissioner”; June Sp. Sess. P.A. 91-3 added references to Secs. 12-330i, 12-638j and 12-735, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-74 added reference to Sec. 22a-256j, effective July 1, 1993 (Revisor's note: Reference to Sec. 46 of P.A. 93-74 was deleted by the Revisors to reflect its repeal in P.A. 93-324); P.A. 93-332 added reference to Sec. 12-366, effective July 1, 1993; P.A. 94-175 added references to Secs. 12-263b and 22a-256j, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; Nov. Sp. Sess. P.A. 94-3 added reference to section 12-263m, effective December 6, 1994; P.A. 06-194 designated existing provisions as Subsec. (a) and amended same by revising list of sections subject to definitions, redesignating definitions as numbered subdivs. and making a technical change, and added Subsecs. (b) and (c) re commissioner's use of electronic signature and validation of liens and lien discharges filed prior to June 9, 2006, effective June 9, 2006.



Section 12-35c - Collection in courts of other states of taxes due Connecticut or its political subdivisions. Enforcement in this state of tax liabilities to other states extending like comity to Connecticut.

At the request of the Commissioner of Revenue Services, the Attorney General may bring suit in the name of this state in the appropriate court of any other state to collect any tax legally due this state; and any political subdivision of this state or the appropriate officer thereof, acting in its behalf, may bring suit in the appropriate court of any other state to collect any tax legally due to such political subdivision. The courts shall recognize and enforce liabilities for taxes similar to the taxes imposed by this state and lawfully imposed by any other state, or political subdivision thereof, which extends a like comity to this state, and the duly authorized officer of any other state or political subdivision thereof, may sue for the collection of such taxes in the courts of this state. A certificate by the Secretary of the State of such other state that the officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority. A certificate by the Commissioner of Revenue Services that the tax of such other state or political subdivision thereof is similar to a tax imposed by this state shall be prima facie evidence of such similarity. For the purposes of this section, the words “tax” and “taxes” shall include interest and penalties due under any taxing statute, and liability for such interest or penalties, or both, due under a taxing statute of another state or political subdivision thereof shall be recognized and enforced by the courts of this state to the same extent that the laws of such other state permit the enforcement in its courts of liability for such interest or penalties, or both, due under the tax laws of this state or any political subdivision thereof.

(P.A. 90-148, S. 21, 34.)

See Sec. 12-34e re procedure for collection by Commissioner of Revenue Services of taxes owed to other states.



Section 12-35d and 12-35e - Tax amnesty program related to any state tax unpaid for taxable periods ending on or before March 31, 1990, to be conducted during the period September 1, 1990, to November 30, 1990. Tax amnesty program related to any state tax unpaid for taxable periods ending on or before March 31, 1995, to be conducted during the period from September 1, 1995, to November 30, 1995.

Sections 12-35d and 12-35e are repealed, effective October 1, 2002.

(P.A. 90-148, S. 29, 34; P.A. 95-160, S. 29, 69; P.A. 96-139, S. 12, 13; S.A. 01-12, S. 1.)



Section 12-35f - Offset of tax refunds.

(a) For purposes of this section:

(1) “Taxpayer” means any person identified by a claimant state to the Commissioner of Revenue Services under this section as owing taxes to such claimant state, including, in the case of a refund of any tax imposed upon the income of individuals, the spouse of the taxpayer, where such taxpayer filed a joint return with such spouse;

(2) “Claimant state” means any other state or the District of Columbia which extends a like comity for the collection of taxes owned to this state;

(3) “Taxes” means any amount of tax imposed under the laws of the claimant state, including additions to tax for penalties and interest, which is finally due and payable to the claimant state, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed, and which is legally enforceable under the laws of the claimant state, whether or not there is an outstanding judgment for such sum;

(4) “Refund” means any taxpayer's claim to repayment of an overpayment of a tax determined by this state to be owed to the taxpayer by this state; and

(5) “Tax officer” means a unit or official of a claimant state, or the duly authorized agent of such unit or official, charged with the imposition, assessment or collection of taxes of that state.

(b) (1) Upon the request and certification of the tax officer of a claimant state to the Commissioner of Revenue Services that a taxpayer owes taxes to such claimant state, the commissioner may withhold all or a portion of any refund to which such taxpayer would otherwise be entitled and pay over such withheld amount to the claimant state in accordance with the provisions of this section. The commissioner shall not withhold a refund unless the laws of the claimant state allow the Commissioner of Revenue Services to certify that a taxpayer owes taxes to this state and to request the tax officer of the claimant state to withhold all or a portion of any refund to which such taxpayer would otherwise be entitled, and provide for the payment over of such withheld amount to this state.

(2) Such certification shall include the full name and address of the taxpayer; the taxpayer's Social Security number or federal employer identification number; the amount of taxes owed to such state; and a statement that any administrative or judicial remedies, or both, have been exhausted or have lapsed and that the amount of taxes is legally enforceable under the laws of such state.

(3) Upon receipt by the commissioner of the required certification, the commissioner shall notify the taxpayer, if the taxpayer is otherwise entitled to a tax refund from this state, that the commissioner has received a request from the claimant state to withhold all or a portion of any refund, that the taxpayer has the right to protest the withholding of the refund, that failure to file a protest in accordance with subdivision (4) of this subsection shall constitute a waiver of any demand against this state on account of such withheld amount and that the withheld amount will be paid over to the claimant state. Thirty days after the date on which a notice under this subdivision is mailed, such notice shall be final except only for such amounts as to which the taxpayer has filed, as provided in subdivision (4) of this subsection, a written protest with the Commissioner of Revenue Services.

(4) Any taxpayer notified in accordance with subdivision (3) of this subsection may, on or before the thirtieth day after the mailing of such notice by the Commissioner of Revenue Services, protest the withholding of all or a portion of a refund by filing with the commissioner a written protest in which the taxpayer shall set forth the grounds on which the protest is based. If a timely protest is filed, the commissioner shall impound the claimed amount of the refund, pay to the taxpayer the unclaimed amount, if any, of the refund, send a copy of the protest to the claimant state for determination of the protest on its merits in accordance with the laws of that state, and pay over to the taxpayer the impounded amount if the claimant state shall fail on or before the forty-fifth day after the sending of the copy of the protest by the commissioner to such claimant state to recertify to the commissioner that the claimant state has reviewed the stated grounds on which the protest is based, and to recertify the amount of taxes which is finally due and payable to the claimant state, which is legally enforceable under the laws of the claimant state against the taxpayer, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed.

(5) Where the amount withheld in accordance with this subsection is a refund of any tax imposed upon the income of individuals and in connection with which the taxpayer filed a joint return with his or her spouse, and the spouse is not a taxpayer, the spouse shall have the right to be paid his or her portion of the refund by establishing his or her share of such refund. The amount of such spouse's share of such refund shall be established by recomputing the spouse's share of the joint liability and subtracting that amount from the taxpayer's contribution toward the joint liability, provided the amount of the overpayment refunded to the spouse shall not exceed the amount of the joint overpayment.

(6) Subject to the provisions of subdivisions (3), (4) and (5) of this subsection, the commissioner shall pay over to the claimant state the entire amount withheld or the amount certified, whichever is less; pay any refund in excess of the certified amount to the taxpayer; and, if the amount certified exceeds the amount withheld, withhold amounts from subsequent refunds due to the taxpayer, provided the claimant state agrees to withhold subsequent refunds due to taxpayers certified to the claimant state by the commissioner.

(c) The commissioner may enter into agreements with the tax officers of claimant states relating to procedures and methods to be employed by a claimant state with respect to the operation of this section; safeguards against the disclosure or inappropriate use of any information that identifies, directly or indirectly, a particular taxpayer obtained or maintained pursuant to this subsection; and a minimum amount of taxes owed by a taxpayer to a claimant state, so that, if a taxpayer owes less than such amount to such claimant state, the claimant state will not avail itself of the provisions of this section with respect to that taxpayer.

(d) The collection procedures prescribed by this section shall not be construed as a substitute for any other remedy available by law to the Commissioner of Revenue Services.

(P.A. 98-244, S. 2, 35; P.A. 11-61, S. 54.)

History: P.A. 98-244 effective June 8, 1998; P.A. 11-61 amended Subsec. (b) to remove requirement that certification include detailed statement showing tax, interest and penalty in Subdiv. (2) and to require notification by commissioner if taxpayer is entitled to tax refund from this state, remove requirement that copy of certification by claimant state be included in notice and make technical changes in Subdiv. (3), effective June 21, 2011.



Section 12-35g - Tax amnesty program for unpaid tax for periods ending November 30, 2008.

(a) As used in this section:

(1) “Person” means person, as defined in section 12-1;

(2) “Affected taxable period” means any taxable period ending on or before November 30, 2008, for which (A) a tax return was required by law to be filed with the Commissioner of Revenue Services and for which no return has been previously filed or made by the commissioner on behalf of an affected person, or (B) a tax return was previously filed but not examined by the Department of Revenue Services and on which return the tax was underreported;

(3) “Affected person” means a person owing any tax for an affected taxable period;

(4) “Tax” means any tax imposed by any law of this state and required to be paid to the department, other than the tax imposed under chapter 222 on any licensee, as defined in subdivision (1) of subsection (c) of section 12-486;

(5) “Commissioner” means the Commissioner of Revenue Services; and

(6) “Department” means the Department of Revenue Services.

(b) (1) The commissioner shall establish a tax amnesty program for persons owing any tax for any affected taxable period. The tax amnesty program shall be conducted during the period May 1, 2009, to June 25, 2009, inclusive.

(2) An amnesty application shall be prepared by the commissioner to be filed by an affected person with the department, and shall provide for specification by the affected person of the tax and the affected taxable period for which amnesty is being sought under the tax amnesty program. The commissioner may require certain amnesty applications to be filed electronically, either by computer transmission or other technology specified by the commissioner. The commissioner may require payment of taxes and interest due under the tax amnesty program to be made by means of electronic funds transfer approved by the commissioner.

(3) The tax amnesty program shall provide that, upon the filing of an amnesty application by the affected person during the tax amnesty period, and payment by such person of all taxes and interest due from such person to this state for affected tax periods, amnesty shall be granted to the applicant by the commissioner, and the commissioner shall waive any civil penalties that may be applicable and shall not seek criminal prosecution for any affected person for an affected taxable period for which amnesty has been granted.

(4) An amnesty application, if filed by an affected person and if granted by the commissioner, shall constitute an express and absolute relinquishment by the affected person of all of the affected person's administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made for affected taxable periods, and no payment made by an affected person pursuant to this section for affected taxable periods shall be refunded or credited to such person.

(5) If an affected person who has filed an amnesty application during the tax amnesty period fails to pay all amounts due to this state for affected taxable periods, any amnesty granted pursuant to this section shall be invalid.

(6) No waiver of penalty or reduction of interest pursuant to this section shall entitle any affected person to a refund or credit of any amount previously paid.

(7) In the case of taxes due for an affected taxable period that are paid in full on or before June 25, 2009, interest shall be computed at the rate of three-fourths of one per cent per month or fraction thereof from the date such taxes were originally due to the date of payment or June 25, 2009, whichever is earlier.

(c) Amnesty shall not be granted pursuant to subsection (b) of this section to any affected person who (1) has received notice from the department that an audit examination is being conducted in relation to the affected taxable period for which amnesty is being sought, or (2) is a party to any criminal investigation or to any civil or criminal litigation that is pending on November 25, 2008, in any court of the United States or this state for failure to file or failure to pay, or for fraud in relation to any tax imposed by any law of this state and required to be paid to the department.

(d) Any person who wilfully delivers or discloses to the commissioner or the commissioner's authorized agent any application, list, return, account, statement or other document, known by such person to be fraudulent or false in any material matter, shall be ineligible for the tax amnesty program, and may, in addition to any other penalty provided by law, be fined not more than five thousand dollars or imprisoned not more than five years nor less than one year, or both.

(e) Notwithstanding any provision of law, the commissioner may do all things necessary in order to provide for the timely implementation of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 82; May 9 Sp. Sess. P.A. 02-4, S. 5; Nov. 24 Sp. Sess. P.A. 08-1, S. 8.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (c) to disallow amnesty in cases of closing agreements, offers of compromise or managed audit agreements, effective August 15, 2002; Nov. 24 Sp. Sess. P.A. 08-1 applied program to any taxable period ending on or before November 30, 2008, required that program be conducted from May 1, 2009, to June 25, 2009, redefined “affected taxable period” in Subsec. (a)(2), added provisions in Subsec. (b)(2) re electronic application and payment, amended Subsec. (b)(7) by replacing former Subparas. (A) and (B) with provisions re computation of interest on taxes paid in full on or before June 25, 2009, deleted former Subsec. (c)(3), (4) and (5), added new Subsec. (d) re penalties, redesignated existing Subsec. (d) as Subsec. (e) and made conforming and technical changes, effective November 25, 2008.



Section 12-35h - Credit of taxpayer's account for unpaid taxes collected by certain agents of the state.

When an agreement has been entered into by the state for the Commissioner of Revenue Services with a collection agency or attorney for the purpose of collecting a taxpayer's unpaid taxes and penalties and interest thereon, the account of the taxpayer shall be credited with the amounts of such unpaid taxes, penalties and interest actually collected by the collection agency or attorney before such amounts are reduced by the compensation paid by the commissioner to, or retained by, the collection agency or attorney for collection services provided pursuant to such agreement.

(June 30 Sp. Sess. P.A. 03-6, S. 75.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003.



Section 12-35i - Tax amnesty program for unpaid taxes for periods ending November 30, 2012.

(a) As used in this section:

(1) “Person” means person, as defined in section 12-1;

(2) “Affected taxable period” means any taxable period ending on or before November 30, 2012;

(3) “Affected person” means a person owing any tax for an affected taxable period;

(4) “Tax” means any tax imposed by any law of this state and required to be collected by the department, other than the tax imposed under chapter 222 on any licensee, as defined in subdivision (1) of subsection (c) of section 12-486;

(5) “Commissioner” means the Commissioner of Revenue Services; and

(6) “Department” means the Department of Revenue Services.

(b) (1) The commissioner shall establish a tax amnesty program for persons owing any tax for any affected taxable period. The tax amnesty program shall be conducted during the period from September 16, 2013, to November 15, 2013, inclusive.

(2) An amnesty application shall be prepared by the commissioner that shall provide for specification by the affected person of the tax and the affected taxable period for which amnesty is being sought under the tax amnesty program. The commissioner, at his or her discretion, may require that such amnesty applications be filed electronically.

(3) The tax amnesty program shall provide that, upon the filing of an amnesty application by an affected person and payment by such person of the tax and interest due from such person for an affected taxable period, the commissioner shall not seek to collect any civil penalties that may be applicable and shall not seek criminal prosecution for any affected person for an affected taxable period for which amnesty has been granted. Amnesty shall be granted only to those affected persons who have applied for amnesty during the tax amnesty period and who have paid the tax and interest determined by the commissioner to be due upon filing the amnesty application.

(4) An amnesty application, if filed by an affected person and if granted by the commissioner, shall constitute an express and absolute relinquishment by the affected person of all of the affected person's administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made for an affected taxable period, and no payment made by an affected person pursuant to this section for an affected taxable period shall be refunded or credited to such person. The commissioner shall not consider any request to exercise the authority granted to the commissioner under section 12-39s in connection with any amnesty application granted by the commissioner.

(5) If an affected person who has filed an amnesty application during the tax amnesty program fails to pay all amounts due to this state for an affected taxable period, any amnesty granted pursuant to this section shall be invalid.

(6) No waiver of penalty or reduction of interest granted pursuant to this section shall entitle any affected person to a refund or credit of any amount previously paid.

(7) In the case of tax due for an affected taxable period, interest shall be computed at the rate of one per cent per month or fraction thereof from the date such tax was originally due to the date of payment, except if the tax and interest are paid in full on or before November 15, 2013, the interest shall be equal to one-fourth of the interest that the department's records show to be due and payable as of the date of filing of the amnesty application for an affected taxable period.

(c) Amnesty shall not be granted pursuant to subsection (b) of this section to any affected person who (1) is a party to any criminal investigation or to any criminal litigation that is pending on July 1, 2013, in any court of the United States or this state, (2) is a party to a closing agreement with the commissioner, (3) has made an offer of compromise that has been accepted by the commissioner, or (4) is a party to a managed audit agreement.

(d) Any person owing any tax for an affected taxable period for which a tax return was required by law to be filed with the commissioner and for which no return has been previously filed by such person, and such person fails to file a timely amnesty application under this section with respect to such affected taxable period shall be subject to a penalty equal to twenty-five per cent of the tax owed for such affected taxable period. The amount of such penalty shall not be subject to waiver.

(e) Notwithstanding any provision of the general statutes, the commissioner may do all things necessary to provide for the timely implementation of this section.

(P.A. 13-184, S. 70.)

History: P.A. 13-184 effective July 1, 2013.



Section 12-35j - Facilitation of issuance of tax warrants.

The Commissioner of Revenue Services shall make reasonable efforts to facilitate the issuance of tax warrants on payment settlement entities under the provisions of section 12-35 for payments made by such entities to retailers in Connecticut. For purposes of this section, “payment settlement entities” has the same meaning as provided in Section 6050W of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(May Sp. Sess. P.A. 16-3, S. 182.)

History: May Sp. Sess. P.A. 16-3 effective June 2, 2016.



Section 12-36 - Jeopardy collection of taxes due state.

If, before the due date of any state tax, except a tax imposed under chapter 219 or 229, any state collection agency believes that the collection of such tax will be jeopardized by delay, he shall, subject to the provisions of this section, collect such tax forthwith. He may enforce collection thereof by using the method provided in section 12-35 or by using any other method provided for in the general statutes relating to the enforced collection of taxes. If the amount of such tax has been definitely fixed, the amount so fixed shall be collected. If the amount of such tax has not been definitely fixed, the state collection agency shall collect such amount as, in his opinion, from the facts available to him, is sufficient. If, after the payment of any tax in conformity with the provisions of this section, it is found that the amount so paid is in excess of the amount which would have been paid on the tax due date or after appeal to the courts, the excess so paid shall be returned to the taxpayer upon written application by him to the Comptroller. Such written application shall contain a recital of the facts, shall show the amount of rebate to which the applicant believes he is entitled, shall be approved by the state collection agency and shall be made within the period of one year from the date of the definite determination of such tax. The person against whom jeopardy collection proceedings have been begun may obtain a stay of collection of the whole or any part of the amount of the tax so represented by such proceedings by filing with the state collection agency a bond in such an amount, not exceeding double the amount as to which the stay is desired, and with such surety as the state collection agency deems necessary, conditioned upon the payment of as much of the amount, the collection of which is stayed by the bond, as is found to be due from such person. The amount of the tax which is stayed by the bond shall be paid on notice and demand of the state collection agency at any time after the tax due date. The person subject to jeopardy collection proceedings, under the provisions of this section, who has obtained a stay of collection in whole or in part, may waive such stay at any time in respect to the whole or any part of the amount covered by the bond, and if, as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of the taxpayer, be proportionately reduced.

(1949 Rev., S. 1714; P.A. 96-221, S. 20, 25.)

History: P.A. 96-221 added exception re chapters 219 and 229, effective June 4, 1996.



Section 12-37 - State suspense tax book.

Wherever used in this section, “tax” includes not only the principal of any tax but also includes the principal of any license, permit and fee and also all interest, fees, penalties, forfeitures and other charges which may be added by law to the principal of any such tax, license, permit and fee. Each state collection agency may have a suspense tax book. Any state collection agency may, at any time, deliver to the Treasurer and Comptroller a statement showing: (1) The amount of such uncollectible tax shown on the records of the agency; (2) the date when each such tax became due and payable; (3) the name and address of the person against whom each such tax was levied, and (4) the reason why the agency believes each such tax to be uncollectible. At the end of such statement, the agency head shall certify that to the best of his knowledge and belief each tax shown in such statement has not been paid and is uncollectible. Each tax so designated as uncollectible shall thereupon be transferred by such state collection agency to its suspense tax book, and its records shall be written up accordingly. Each tax so transferred shall not thereafter be included as an asset of the state. The amount of each tax so transferred during the last fiscal year and the name and address of the person against whom each such tax was levied shall be available to the public for inspection by any person. Not less than seven years after delivering such a statement to the Treasurer and the Comptroller, the head of the collection agency may request the Abatement Review Committee, as established by section 12-3b, to approve the abatement of any tax designated on such statement as uncollectible. Nothing herein contained shall be construed as an abatement of any tax so transferred, but any such tax, as it has been increased by interest, penalties, fees, fines, forfeitures and other charges, may be collected by the state collection agency then or subsequently in office.

(1949 Rev., S. 1715; P.A. 77-614, S. 19, 610; P.A. 86-215, S. 1, 2; P.A. 96-221, S. 14, 25.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 86-215 provided for delivery of statements to the attorney general rather than the secretary of the office of policy and management and publication of taxes transferred in the report of the agency rather than that of the secretary of the office of policy and management; P.A. 96-221 replaced Attorney General with Comptroller and Treasurer, replaced publishing requirement with requirement to be available for public inspection, and allowed agency heads, seven years after statements delivered, to ask Abatement Review Committee to approve abatement of any tax on statement, effective July 1, 1996.



Section 12-38 - Interest on taxes, fees and assessments due from municipality to the state.

All taxes, fees and assessments due the state from towns, cities or boroughs shall be liable to interest at nine per cent per annum when payment of the same has been delayed more than thirty days after the time prescribed by law for the payment thereof, provided the minimum amount of interest on any such tax, fee or assessment shall be five dollars.

(1949 Rev., S. 1716.)



Section 12-39 - Abatement of state taxes. Commissioner to prepare and maintain a list of state taxes which have been abated.

(a) When any tax payable to the Commissioner of Revenue Services by any person, as defined in section 12-1, has been found to be uncollectible, said commissioner, upon the approval of the Abatement Review Committee, as established by section 12-3b, may, except as otherwise provided by law, abate, in whole or in part, such tax and any penalty or interest payable in connection therewith to the state by such person. Upon such approval, said commissioner shall certify such abatement to the Treasurer and Comptroller.

(b) The commissioner shall prepare and maintain a list related to each type of tax levied by the state containing the name and address of any person whose tax, and any penalty or interest payable in connection therewith, has been abated, in whole or in part, and the amount thereof. Such lists shall be available to the public for inspection by any person.

(1949 Rev., S. 248; 1961, P.A. 604, S. 36; P.A. 73-675, S. 4, 44; P.A. 75-568, S. 5, 45; P.A. 77-614, S. 140, 610; P.A. 85-356, S. 3, 9; P.A. 95-4, S. 1, 8; P.A. 96-221, S. 15, 25.)

History: 1961 act added subsection (2); P.A. 73-675 substituted transportation fund for highway fund and contingency fund for contingent fund, effective July 1, 1974, in Subsec. (2); P.A. 75-568 deleted transportation fund as source for moneys to supplement insufficient appropriations in Subsec. (2); P.A. 77-614 substituted commissioner of revenue services for commissioner of finance and control and required certification of abatement to comptroller in addition to treasurer in Subsec. (1), effective January 1, 1979; P.A. 85-356 deleted Subsec. (2) which had provided that any refunds of state taxes shall be made upon order of the comptroller and be payable out of funds appropriated for the purpose; P.A. 95-4 permitted commissioner to abate penalties and interest, in addition to tax and added Subsec. (b) to require commissioner to prepare and maintain a list of abated taxes, effective April 13, 1995; P.A. 96-221 amended Subsec. (a) to require approval of Abatement Review Committee and delete advice of Attorney General, effective July 1, 1996.



Section 12-39a - Payment date when last date is a Saturday, Sunday, holiday or date for a permissible delay under the federal Internal Revenue Code.

(a) When the final day prescribed under authority of the general statutes for performing any act which is required or permitted to be performed, by a taxpayer or by the Department of Revenue Services, in connection with any tax payable to the Commissioner of Revenue Services falls on Saturday, Sunday or a legal holiday, as defined in section 1-4, the performance of such act will be considered timely if such act is performed on the next succeeding day which is not a Saturday, Sunday or legal holiday.

(b) For purposes of the timely performance of any act which is required or permitted to be performed, by a taxpayer or by the Department of Revenue Services, in connection with (1) the tax imposed under chapter 229, (2) the tax imposed on individuals who make purchases of services or tangible personal property, the storage, acceptance, consumption or other use of which is subject to the use tax under chapter 219, who have not paid the use tax due to any retailer required to collect the tax, and who make such purchases for personal use or consumption in this state, and not for use or consumption in carrying on a trade, occupation, business or profession, and (3) the tax imposed under chapter 228c, “legal holiday” includes any legal holiday, as defined in Section 7503 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(February, 1965, P.A. 11; P.A. 91-205, S. 1, 2; P.A. 93-74, S. 3, 67; P.A. 95-27, S. 1, 4; P.A. 97-243, S. 6, 67.)

History: P.A. 91-205 added the reference to payment dates being delayed in accordance with provisions of the internal revenue code, effective July 1, 1991, and applicable to payments due on or after said date; P.A. 93-74 redesignated existing section as Subsec. (a) and clarified date upon which final payment of tax is due, and added a new Subsec. (b) defining “legal holiday”, effective May 19, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-27 amended Subsec. (b) to add reference to tax imposed under chapter 228c, effective May 8, 1995, and applicable to gifts made on or after January 1, 1995; P.A. 97-243 amended Subsec. (b) to apply to payment of the use tax, effective July 1, 1997.

See Sec. 12-169 re payment date for local taxes due on Saturday, Sunday or legal holiday.



Section 12-39b - Records of cancellation or revision of tax liability.

The Commissioner of Revenue Services shall maintain the records of statements, reports and returns of taxpayers required to be filed with the commissioner in such a manner as to facilitate the identification of any taxpayer whose tax liability has come under department audit, review, cancellation or revision. Such records shall set forth the reasons for any cancellation or revision and shall include the certification of the commissioner or his designee that such cancellation or revision was made in the best interests of the state.

(P.A. 74-125, S. 1, 2; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-39c - Monthly reports concerning state taxes to committee of General Assembly having cognizance of state revenue.

Section 12-39c is repealed.

(P.A. 80-467, S. 1, 3; May Sp. Sess. P.A. 92-17, S. 58, 59.)



Section 12-39d and 12-39e - Tax returns, related documents and payments concerning state taxes; when deemed to be filed with and received by the state. Filing deadline requirements.

Sections 12-39d and 12-39e are repealed, effective May 19, 1993.

(P.A. 82-172, S. 13, 14; P.A. 85-199; P.A. 88-364, S. 17, 123; P.A. 93-74, S. 66, 67.)



Section 12-39f - Refunds of state taxes. Comptroller authorized to draw on fund to which tax is credited.

For purposes of making payment of any refund as provided in this title on account of any tax, or penalty or interest thereon, paid to the state, the Comptroller, upon certification by the Commissioner of Revenue Services, is authorized to draw on the Treasurer in the amount of such refund and the Treasurer shall pay the amount thereof from the fund to which such tax, penalty or interest is credited.

(P.A. 85-356, S. 1, 9.)



Section 12-39g - State taxes and related penalties due from any taxpayer to be applied as reduction of any amount payable by the state to such taxpayer. Certain exceptions.

(a) Upon notification to the Comptroller by the Commissioner of Revenue Services that any taxes, including penalties and interest related thereto, are (1) due to the state from any person and unpaid and a period in excess of thirty days has elapsed following the date on which such taxes were due and (2) are not the subject of a timely filed administrative appeal to said commissioner or of a timely filed appeal pending before any court of competent jurisdiction, the Comptroller shall withhold any order upon the Treasurer for payment of any amount payable by the state to such person unless the amount so payable is reduced by the amount of such taxes, penalties and interest, provided any such amount payable by the state shall not be so reduced if such amount payable is a payment of salary or wages, or any payment in lieu of or in addition to such salary or wages, to a state employee. The Comptroller shall promptly notify the Commissioner of Revenue Services of any payment reduced under the provisions of this section.

(b) For purposes of subsection (a) of this section, any taxes for general or special purposes levied by a municipality, any taxes imposed under chapter 223 and payable to such municipality, any fines, penalties, costs or fees payable to such municipality for the violation of any lawful regulation or ordinance in furtherance of any general powers as enumerated in section 7-148, or any charge payable to such municipality for connection with or for the use of a waterworks or sewerage system shall be treated as if they were taxes due to the state, where, pursuant to section 12-2, an agreement exists between the commissioner and the governing authority of such municipality providing for the collection by the commissioner, on behalf of such municipality, of such taxes, fines, penalties, costs or fees, or charges, provided such taxes, fines, penalties, costs or fees, or charges are (1) unpaid and a period in excess of thirty days has elapsed following the date on which they were due and (2) not the subject of a timely filed administrative appeal or of a timely filed appeal pending before any court of competent jurisdiction.

(P.A. 85-423, S. 1, 3; P.A. 97-309, S. 16, 23; 97-322, S. 7, 9.)

History: P.A. 97-309 designated existing provisions as Subsec. (a), added requirement that taxes be unpaid for 30 days and not subject of a timely filed administrative or court appeal and added new Subsec. (b) re treatment of municipal taxes as taxes due the state if agreement entered into under Sec. 12-2, effective October 1, 1999; P.A. 97-322 changed effective date of Sec. 16 of public act 97-309 from October 1, 1999, to July 1, 1997, effective July 1, 1997.



Section 12-39h - Application of partial payments toward state tax liability in penalties, interest and tax.

Any instructions by the payor to the contrary notwithstanding, any partial payment against any tax outstanding shall be applied by the Commissioner of Revenue Services first to any penalties unless a waiver of penalty has been requested and approved in accordance with the general statutes, and any amount in excess of such penalty shall be applied first to interest on such tax and then to the tax.

(P.A. 86-52, S. 1, 2.)



Section 12-39i and 12-39j - Taxpayer may request application of payment to tax attributable to specific errors in a return. Annual inventory of estimated loss in state revenue related to each exemption under state taxes.

Sections 12-39i and 12-39j are repealed.

(P.A. 89-11, S. 1, 2; P.A. 90-148, S. 33, 34; May Sp. Sess. P.A. 92-17, S. 58, 59; May Sp. Sess. P.A. 94-4, S. 83; P.A. 95-160, S. 64, 69.)



Section 12-39k - Granting of extensions requested by persons other than the taxpayer.

In any case in which the Commissioner of Revenue Services may grant an extension of the time for filing of any return related to any state tax and in which a taxpayer is unable, by reason of illness, absence or other good cause, to sign a request for an extension, any person standing in close personal or business relationship to the taxpayer may sign the request on his behalf and shall be considered as a duly authorized agent for this purpose, provided the request sets forth the reasons for a signature other than the taxpayer's and the relationship existing between the taxpayer and the signer.

(May Sp. Sess. P.A. 92-17, S. 44, 59.)



Section 12-39l - Tax appeals. Definition. Appointment of judges to hear tax appeals by Chief Court Administrator.

(a) Except as otherwise provided by statute, “tax appeal” means an appeal from an order, decision, determination or disallowance of the Commissioner of Revenue Services; an appeal that may be taken from a decree of a court of probate under subsection (b) of section 12-359, subsection (b) of section 12-367 or under subsection (b) of section 12-395; an appeal from any order, decision, determination or disallowance of the Secretary of the Office of Policy and Management pursuant to sections 12-242gg to 12-242nn, inclusive; and an appeal that may be taken from a decision of the Penalty Review Committee under subsection (d) of section 12-3a.

(b) The Chief Court Administrator shall appoint two judges of the Superior Court to hear tax appeals. If practicable, the judges shall hear the appeals for not less than eighteen months. The appeals may be heard at the judicial district that the Chief Court Administrator deems appropriate.

(c) The Chief Court Administrator shall adopt the policies and procedures necessary to implement the provisions of this section.

(P.A. 93-225, S. 1, 4; P.A. 95-2, S. 18, 37; 95-26, S. 51, 52; 95-132, S. 2, 5; 95-283, S. 11, 68; P.A. 96-261, S. 3, 4; P.A. 97-165, S. 7, 16; P.A. 98-262, S. 1, 22.)

History: P.A. 93-225 effective July 1, 1993; P.A. 95-2 added appeals under Sec. 12-242gg, effective March 8, 1995; P.A. 95-26 added references to Subsec. (b) of Sec. 12-638i, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-132 added appeals from a decision of the Penalty Review Committee to the definition of “tax appeal”, effective June 7, 1995; P.A. 95-283 amended Subsec. (a) to add appeals from decisions of boards of assessment appeals under Sec. 12-117a and from decisions of the Secretary of the Office of Policy and Management under Secs. 12-19b, 12-20b, 12-81g(e), 12-94a, 12-94b, 12-129d(a) and (c), 12-170g, 12-170cc and 32-9s, effective October 1, 1996; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 97-165 amended Subsec. (a) to add reference to Sec. 12-395(b), effective July 1, 1997; P.A. 98-262 amended Subsec. (a) to include all appeals from the Commissioner of Revenue Services unless otherwise provided by statute, effective June 8, 1998.

See Sec. 8-132 re referral of application re statement of compensation to a judge appointed to hear tax appeals.



Section 12-39m - Posting of bond by taxpayer objecting to an assessment. Regulations.

(a) A taxpayer, objecting to the assessment of any tax due the state or interest thereon, may at any time on or before the making of such assessment but prior to the expiration of the later of (1) the time period for contesting such tax, or (2) the entry of an order by the Superior Court upholding such assessment, make a remittance that is designated in writing as a deposit in the nature of a cash bond. Such remittance shall not be deemed to be a concession by the taxpayer of the liability therefor and shall not diminish or abrogate the taxpayer's right to contest the applicability of the tax, interest or penalty, prior to the time otherwise available for contesting the tax or penalty.

(b) Notwithstanding the provisions of section 12-39h, at the time of the application of the cash bond upon the final resolution of the controversy, there shall be applied first to the payment of the tax finally determined to be due so much of the cash bond as is represented by the ratio, determined as of the date of receipt of the cash bond, of the tax assessed over the total of the tax assessed and the interest accrued as of such date, and the balance shall be treated as interest paid on the tax assessed as of such date. Interest on the outstanding balance of the tax due and not deemed satisfied by the cash bond shall be determined as if the cash bond so applied to the payment of tax had been a tax payment as of the date of receipt of the cash bond, such that the deposit stops the further accrual or compounding of interest with respect to the portion of the assessment deemed paid as of such date. The balance of the cash bond, if any, shall be applied to the payment of interest as of the date of receipt of the cash bond, with any excess applied in accordance with said section 12-39h.

(c) A taxpayer having remitted a cash bond in accordance with this section shall not be entitled to the payment of interest with respect to that portion of the tax assessment that is subsequently abated by action of the Commissioner of Revenue Services or a court of competent jurisdiction to the extent the amount of such assessment was represented by such cash bond. A cash bond shall not be subject to a claim for credit or refund as an overpayment.

(d) The taxpayer may request a return of all or part of the cash bond at any time before the expiration of the later of the time period for contesting such tax or the entry of an order by the Superior Court upholding such assessment, unless the Commissioner of Revenue Services determines that collection of the tax would be in jeopardy, in which case the cash bond will not be returned, but will be applied against such assessment. Upon the return of such amounts, the taxpayer shall be treated for all purposes hereunder as if such cash bond had never been paid.

(e) The Commissioner of Revenue Services may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsections (a) to (d), inclusive, of this section.

(May Sp. Sess. P.A. 94-4, S. 42, 43, 85; P.A. 95-160, S. 64, 69; P.A. 98-244, S. 3, 35; P.A. 99-121, S. 2, 28.)

History: May Sp. Sess. P.A. 94-4, S. 42 effective October 1, 1994, and applicable to taxes due and owing on or after October 1, 1994, and S. 43 effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-244 amended Subsecs. (a) and (b) to modify the procedure for payments made in the nature of cash bond to allow application of payment prior to billing, effective June 8, 1998; P.A. 99-121 amended Subsec. (b) to make a technical correction in the interest accrual date, effective June 3, 1999, and applicable to cash bonds remitted on or after June 8, 1998.



Section 12-39n - Taxpayer's Bill of Rights.

There is created a Connecticut Taxpayer's Bill of Rights to guarantee that the rights, privacy, and property of Connecticut taxpayers are adequately safeguarded and protected during tax assessment, collection and enforcement processes administered under the revenue laws of this state. The rights afforded taxpayers to assure that their privacy and property are safeguarded and protected during tax assessment and collection are available only insofar as they are implemented in other parts of the general statutes or rules or regulations of the Department of Revenue Services. The rights so guaranteed Connecticut taxpayers in the general statutes and the departmental rules and regulations are:

(1) The right to available information and prompt, accurate responses to questions and requests for tax assistance.

(2) The right to request assistance from a taxpayer's rights advocate of the department, who shall be responsible for facilitating the resolution of taxpayer complaints and problems not resolved through the normal administrative channels within the department, including any taxpayer complaints regarding unsatisfactory treatment by department employees.

(3) The right to be represented or advised by counsel or other qualified representatives at any time in administrative interactions with the department and the right to have audits, inspection of records and interviews conducted at reasonable times and places.

(4) The right to obtain simple, nontechnical statements which explain the procedures, remedies, and rights available during audit, appeals, and collection proceedings, including, but not limited to, the rights pursuant to this Taxpayer's Bill of Rights and the right to be provided with a narrative description which explains the basis of audit changes, proposed assessments, assessments and denials of refunds; identifies any amount of tax, interest or penalty due; and states the consequences of the taxpayer's failure to comply with the notice.

(5) The right to be informed of impending collection actions which require sale or seizure of property or freezing of assets, except jeopardy assessments, and the right to at least thirty days' notice in which to pay the liability or seek further review.

(6) The right to have all other collection actions attempted before a jeopardy assessment unless delay will endanger collection and, after a jeopardy assessment, the right to have an immediate review of the jeopardy assessment.

(7) The right to seek review, through formal or informal proceedings, of any adverse decisions relating to determinations in the audit or collections process.

(8) The right to have the taxpayer's tax information kept confidential unless otherwise specified by law.

(9) The right to procedures for requesting cancellation, release or modification of liens filed by the department and for requesting that any lien which is filed in error be so noted on the lien cancellation filed by the department, in public notice and in notice to any credit agency at the taxpayer's request.

(10) The right to procedures which assure that the individual employees of the department are not paid, evaluated or promoted on the basis of the amount of assessments or collections from taxpayers.

(11) The right to have the department begin and complete its audits in a timely and expeditious manner after notification of intent to audit.

(May Sp. Sess. P.A. 94-4, S. 67, 85; P.A. 95-160, S. 64, 69.)

History: May Sp. Sess. P.A. 94-4, S. 67 effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.

Section provides no implied private right of action because there is no indication of legislative intent, explicit or implicit, to create such a remedy. 137 CA 340.



Section 12-39o - Issuance or renewal of license when taxes owed or returns outstanding.

(a) For purposes of this section, “license” means (1) any license issued by the commissioner pursuant to the provisions of chapter 214, (2) any license issued by the commissioner pursuant to the provisions of section 12-330b, or (3) a seller's permit issued by the commissioner pursuant to section 12-409.

(b) Prior to issuing or renewing the license of any person, the commissioner may determine whether such person has failed to file any returns required to be filed with the commissioner by such person. If the commissioner determines that such person has failed to file any required returns, the commissioner shall not issue a license to, or renew the license of, such person until such person files all outstanding returns or makes an arrangement satisfactory to the commissioner to file all outstanding returns.

(c) Prior to issuing or renewing the license of any person, the commissioner may determine whether such person owes taxes to this state, which taxes are finally due and payable and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed. If the commissioner determines that such person owes such taxes, the commissioner shall not issue a license to, or renew the license of, such person, until such person pays such taxes, or makes an arrangement satisfactory to the commissioner to pay such taxes.

(P.A. 13-150, S. 5; May Sp. Sess. P.A. 16-3, S. 198.)

History: P.A. 13-150 effective July 1, 2013; May Sp. Sess. P.A. 16-3 added new Subsec. (b) re prohibition on issuance or renewal of license if commissioner determines person has failed to file required returns, and redesignated existing Subsec. (b) re person who owes taxes as Subsec. (c), effective January 1, 2017.



Section 12-39r - Payment of state taxes by credit card, charge card or debit card.

The Commissioner of Revenue Services may allow the payment of taxes, penalties, interest and fees by means of a credit card, charge card or debit card and may charge the taxpayer a service fee for any such payment made by any such card. The fee shall not exceed any charge by the card issuer, including any discount rate. Payments by any such card shall be made at such times and under such conditions as said commissioner may prescribe. The debt incurred through the payment of taxes by means of any such card shall not be considered a tax collectible pursuant to the provisions of sections 12-35a and 12-35b.

(P.A. 93-25, S. 1, 3; P.A. 03-107, S. 2.)

History: P.A. 93-25 effective July 1, 1993; P.A. 03-107 authorized payment by charge card or debit card and made conforming changes, effective June 18, 2003.



Section 12-39s - Cancellation of unpaid portion of erroneously or illegally assessed taxes and credit or refund of erroneously or illegally collected taxes.

(a) The Commissioner of Revenue Services, of his own motion, is authorized, where any tax, penalty or interest has been erroneously or illegally assessed against any person by said commissioner, to cancel the unpaid portion of such tax, penalty or interest.

(b) The Commissioner of Revenue Services, of his own motion, is authorized, if the commissioner determines that any tax, penalty or interest has been paid more than once or has been erroneously or illegally collected or computed, to credit such amount against any amounts then due and payable from such person to said commissioner and to refund, upon order of the Comptroller, the balance, if any, to such person. If such person is required by law to collect such tax or reimbursement for such tax from another person and has collected such tax or reimbursement for such tax from such other person, any amount credited or refunded under this subsection shall be credited or refunded to such other person.

(c) The provisions of this section shall not be construed as authorizing suit against the state by a person against whom any tax, penalty or interest has been erroneously or illegally assessed or from whom any tax, penalty or interest has been erroneously or illegally collected and shall not be construed as a waiver of sovereign immunity.

(d) The record of any cancellation under subsection (a) of this section or of any credit or refund under subsection (b) of this section shall be open to public inspection in accordance with section 1-210.

(P.A. 95-4, S. 2, 8.)

History: P.A. 95-4 effective April 13, 1995.

Intent of section is to give commissioner authority to resolve tax matters in the whole field of taxation and not in one area alone; commissioner, of his own volition, without the need for taxpayer to file a request for refund, may, at any time, order refund of an erroneous or illegal tax; there appears to be nothing in language of Sec. 12-515 or this section which ties these two statutes together for the purpose of incorporating the 3-year statute of limitations of Sec. 12-515 into that of this section. 48 CS 28.



Section 12-39t - Suspension of statute of limitations for filing a claim for refund of taxes.

(a) In the case of any individual who files a claim for refund under any provision of this title, the running of the period specified for filing such a claim for refund shall be suspended during any period of such individual's life that such individual is financially disabled, provided the individual proves the existence of the financial disability as required and in the form and manner prescribed by the Commissioner of Revenue Services. For purposes of this section, an individual is “financially disabled” if such individual is unable to manage such individual's financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve months, except that an individual is not financially disabled during any period that such individual's spouse or any other person is authorized to act on behalf of such individual in financial matters.

(b) In any case under Title 11 of the United States Code, commencing on or after July 1, 2003, the running of any period of time specified in this title for the Commissioner of Revenue Services to make an assessment shall be suspended for the time period during which such case is pending under said Title 11 and for one hundred twenty days thereafter.

(P.A. 99-48, S. 2, 10; P.A. 03-225, S. 1.)

History: P.A. 99-48 effective May 27, 1999; P.A. 03-225 amended Subsec. (b) to extend the time for making an assessment under this section in certain cases, effective July 1, 2003.



Section 12-39u - Offsetting of overpayments and underpayments of taxes.

In making an assessment or in allowing a claim for refund, the commissioner may, in the commissioner's discretion, offset overpayments of a tax for a taxable period or periods against underpayments of the same tax for another taxable period or periods. If the commissioner exercises the commissioner's discretion under this section, the interest on such underpayments and overpayments shall be computed on the basis of one per cent per month or fraction thereof but only to the extent that, for the same period of time, interest is payable and otherwise allowable on equivalent underpayments and overpayments. If interest is not otherwise allowable on overpayments of the tax, interest shall be treated as allowable for purposes of this section on equivalent underpayments and overpayments. Nothing in this section shall be construed to require the payment of interest where overpayments of the tax exceed underpayments of the tax.

(P.A. 99-48, S. 5, 10.)

History: P.A. 99-48 effective January 1, 2000.



Section 12-39z - Rounding of dollar amounts in returns, statements or other documents.

(a) The Commissioner of Revenue Services may require, with respect to any amount required to be shown on a form prescribed for any return, statement or other document required to be filed with the commissioner under authority of any provision of the general statutes, that if such amount of such item is other than a whole-dollar amount, either (1) the fractional part of a dollar shall be disregarded; or (2) the fractional part of a dollar shall be disregarded unless it amounts to one-half dollar or more, in which case the amount, determined without regard to the fractional part of a dollar, shall be increased by one dollar.

(b) The provisions of subsection (a) of this section shall not be applicable to items which are required to be taken into account in making the computations necessary to determine the amount required to be shown on a form, but shall be applicable only to such final amount.

(P.A. 03-107, S. 6.)

History: P.A. 03-107 effective June 18, 2003, and applicable to tax returns first required to be filed with the Commissioner of Revenue Services on or after January 1, 2004.



Section 12-39aa - Tax returns, claims, statements or other documents concerning state taxes. When deemed received.

(a)(1) If any return, claim, statement, or other document required to be filed with or any payment required to be made to the Department of Revenue Services within a prescribed period on or before a prescribed date under authority of any provision of the general statutes is, after such period or such date, delivered by United States mail to the Department of Revenue Services, the date of the United States postmark stamped on the cover in which such return, claim, statement, or other document, or payment, is mailed shall be deemed to be the date of delivery or the date of payment, as the case may be, provided the return, claim, statement, or other document, or payment, was deposited in the mail in the United States in an envelope or other appropriate wrapper, with sufficient postage prepaid properly addressed to the Department of Revenue Services and the postmark was made by the United States Postal Service.

(2) If the postmark is illegible, omitted or purported to be erroneous, the person who is required to file the return, claim, statement, or other document, or to make the payment, shall bear the burden of proving by competent evidence that such return, claim, statement, or other document or payment was deposited in the mail in the United States on or before the due date for filing, or payment.

(3) If the return, claim, statement or other document or payment, is sent by United States registered mail, it shall be deemed to have a postmark date that is the date of registration, and, if sent by United States certified mail, it shall be deemed to have a postmark date that is the date that the sender's receipt is postmarked by the postal employee.

(b) Unless it is otherwise determined by the commissioner to be inadequate for the needs of the state, (1) any reference in subsection (a) of this section to the United States mail shall be treated as including a reference to any delivery service designated by the Secretary of the Treasury of the United States pursuant to Section 7502 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) any reference in subsection (a) of this section to a postmark made by the United States Postal Service shall be treated as including a reference to any date recorded or marked in the manner described in said Section 7502 of said Internal Revenue Code by a designated delivery service, and (3) any equivalent of registered or certified mail designated by the Secretary of the Treasury of the United States pursuant to said Section 7502 of said Internal Revenue Code shall be included within the meaning of registered or certified mail as used in subsection (a) of this section.

(P.A. 93-74, S. 51, 67; P.A. 99-48, S. 1, 10.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 99-48 added Subsec. (b) to provide for the acceptance of postmarks made by non-U.S. postal service carriers where U.S. postmarks are referenced, designated existing provisions as Subsec. (a) and amended Subsec. (a) to make technical and numbering changes, effective May 27, 1999, and applicable to returns, claims, statements or other documents required to be filed with, or payments required to be made to, the Department of Revenue Services on or after October 1, 1999.



Section 12-39bb - Records of department. Reproductions of records.

Records of the Department of Revenue Services may be provided in the form of written documents, reproductions of such documents, films or photoimpressions, or electronically produced tapes, disks or records, or by any other mode or means which the commissioner determines necessary or appropriate. Any reproduction of any return, document or other matter made in accordance with this section shall have the same legal status as the original, and any such reproduction shall, if properly authenticated, be admissible in evidence in any judicial or administrative proceeding as if it were the original, whether or not the original is in existence.

(P.A. 93-74, S. 52, 67.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993.



Section 12-39cc - Data match system with financial institutions.

(a) The Commissioner of Revenue Services shall enter into agreements with financial institutions, as defined in Section 469A(d)(1) of the Social Security Act, as amended from time to time, doing business in this state, to develop and operate a data match system using automated data exchanges to the maximum extent feasible. Notwithstanding the provisions of section 12-15, the commissioner shall provide to each financial institution a list of taxpayers who owe taxes to the state, which taxes are finally due and payable and with respect to which every administrative or judicial remedy, or both, has been exhausted or has lapsed. Such list shall include each taxpayer's address, Social Security number or other taxpayer identification number. Not later than ninety days after receipt of such list from the commissioner, each financial institution shall provide the commissioner with the names of those taxpayers who appear on the commissioner's list who maintain an account with such financial institution, the address and Social Security number or other taxpayer identification number associated with each such account and a statement as to whether the balance of each such account exceeds one thousand dollars. For the purposes of this section, “account” means a demand deposit account, checking or negotiable order of withdrawal account, savings account, time deposit account or money market mutual fund account.

(b) A financial institution shall not be liable to any person for (1) disclosing information to the Commissioner of Revenue Services pursuant to this section, or (2) any other action taken in good faith to comply with the requirements of subsection (a) of this section.

(P.A. 14-155, S. 15.)

History: P.A. 14-155 effective June 11, 2014.






Chapter 203 - Property Tax Assessment

Section 12-40 - Notice requiring declaration of personal property.

The assessors in each town, except as otherwise specially provided by law, shall, on or before the fifteenth day of October annually, post on the signposts therein, if any, or at some other exterior place near the office of the town clerk, or publish in a newspaper published in such town or, if no newspaper is published in such town, then in any newspaper published in the state having a general circulation in such town, a notice requiring all persons therein liable to pay taxes to bring in a declaration of the taxable personal property belonging to them on the first day of October in that year in accordance with section 12-42 and the taxable personal property for which a declaration is required in accordance with section 12-43.

(1949 Rev., S. 1717; P.A. 84-146, S. 6; P.A. 99-189, S. 1, 20.)

History: P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 99-189 replaced list with declaration, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

Personal property in hands of executors, administrators or trustees. 30 C. 402; 38 C. 443. Same in hands of receivers of insolvent corporations. 61 C. 112; 82 C. 411. Obligation to bring in list is personal to each taxpayer. 81 C. 644. Commencement of condemnation proceedings to take property no excuse for failure to file list. 88 C. 76. Cited. 147 C. 308; 210 C. 233; 240 C. 422.



Section 12-40a - Committee for training, examination and certification of assessment personnel. Fees. Certification by Secretary of the Office of Policy and Management.

(a) There shall be a committee for the purpose of establishing a program and procedures for the training, examination and certification of assessment personnel, appointed by the Secretary of the Office of Policy and Management and consisting of seven members, six of whom shall serve without pay and shall be appointed initially as follows: Two members for two-year terms; two members for four-year terms; and two members for six-year terms. No less than one member shall be from a municipality with a population over fifty thousand, and no less than one member shall be from a municipality with a population under five thousand. The seventh member shall be an employee of the Office of Policy and Management, who shall have demonstrated competence in Connecticut assessment practices. The Secretary of the Office of Policy and Management shall thereafter appoint two members every two years for six-year terms. Each member of the committee, other than the representative from the Office of Policy and Management, shall, on and after July 1, 1984, be a person certified pursuant to subsection (b) of this section and shall have demonstrated competence in Connecticut assessment practices. Each member of the committee, other than the representative from the Office of Policy and Management, appointed on or after July 1, 1984, shall be employed by a municipality in the state in a position relating to the assessment of property for the purposes of the property tax. Any member of the committee who ceases to be an employee of the Office of Policy and Management, or to be certified pursuant to subsection (b) of this section, as the case may be, shall cease to be a member of the committee and the secretary shall appoint a replacement to fill the remainder of the term. Said committee shall elect its own chairman and adopt regulations, in accordance with the provisions of chapter 54, for the training, fees and examination of assessment personnel including standards for the certification and recertification of assessors. Such regulations may include requirements for any type of training or experience, or combination thereof, the committee deems appropriate.

(b) Any person may participate in training on assessment practices prescribed by said committee. Upon completion of the requirements provided for in regulations adopted under subsection (a) of this section and successful completion of any examination prescribed by said committee, any person shall be recommended to the Secretary of the Office of Policy and Management as a candidate for certification as a certified Connecticut municipal assessor. The Secretary of the Office of Policy and Management shall certify any qualified candidate recommended by said committee as a certified Connecticut municipal assessor and may rescind such certification for sufficient cause as said secretary may determine. Such certification shall be valid for five years from the date of issuance. Said secretary may certify a candidate who has not completed such training provided such candidate has experience in Connecticut assessment practices to such extent, determined by said secretary, as to make it unnecessary to complete such training; provided, such candidate shall be required to successfully complete any examination prescribed by said committee.

(P.A. 74-255, S. 1–3; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 84-485, S. 1, 2; P.A. 95-283, S. 1, 68; P.A. 96-224, S. 3; P.A. 97-80, S. 1, 2.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 84-485 amended Subsec. (a) to include a member from the office of policy and management, halved population requirements related to member selection, and added certification and employment qualification for other members; P.A. 95-283 amended Subsec. (a) to add requirement for rules and regulations to include standards for certification and recertification of assessors and Subsec. (b) to provide that certification is valid for five years, effective July 6, 1995; P.A. 96-224 amended Subsec. (a) to authorize fees and amended Subsec. (b) to eliminate reference to training “courses”; P.A. 97-80 amended Subsec. (a) to make a technical change and add provision authorizing regulations to include requirements for any type of training or experience and amended Subsec. (b) to require completion of regulation requirements and successful completion of examination for recommendation, effective May 29, 1997.



Section 12-41 - Filing of declaration.

(a) Definitions. “Municipality”, whenever used in this section, includes each town, consolidated town and city, and consolidated town and borough.

(b) Motor vehicles. No person required by law to file an annual declaration of personal property shall include in such declaration motor vehicles that are registered in the office of the state Commissioner of Motor Vehicles. With respect to any vehicle subject to taxation in a town other than the town in which such vehicle is registered, pursuant to section 12-71, information concerning such vehicle may be included in a declaration filed pursuant to this section or section 12-43, or on a report filed pursuant to section 12-57a.

(c) Property included. Confidentiality of commercial and financial information. The annual declaration of the tangible personal property owned by such person on the assessment date, shall include, but is not limited to, the following property: Machinery used in mills and factories, cables, wires, poles, underground mains, conduits, pipes and other fixtures of water, gas, electric and heating companies, leasehold improvements classified as other than real property and furniture and fixtures of stores, offices, hotels, restaurants, taverns, halls, factories and manufacturers. Tangible personal property does not include a sign placed on a property indicating that the property is for sale or lease. Commercial or financial information in any declaration filed under this section shall not be open for public inspection but may be disclosed to municipal officers for tax collection purposes.

(d) Electronic filing. Any person required by law to file an annual declaration of personal property may sign and file such declaration electronically on a form provided by the assessor of a municipality, provided such municipality (1) has the technological ability to accept electronic signatures, and (2) agrees to accept electronic signatures for annual declarations of personal property.

(e) Penalty. (1) Any person who fails to file a declaration of personal property on or before the first day of November, or on or before the extended filing date as granted by the assessor pursuant to section 12-42 shall be subject to a penalty equal to twenty-five per cent of the assessment of such property; (2) any person who files a declaration of personal property in a timely manner, but has omitted property, as defined in section 12-53, shall be subject to a penalty equal to twenty-five per cent of the assessment of such omitted property. The penalty shall be added to the grand list by the assessor of the town in which such property is taxable; and (3) any declaration received by the municipality to which it is due that is in an envelope bearing a postmark, as defined in section 1-2a, showing a date within the allowed filing period shall not be deemed to be delinquent.

(1949 Rev., S. 1719; 1951, S. 1037d; 1957, P.A. 13, S. 68; 1961, P.A. 517, S. 127; February, 1965, P.A. 461, S. 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 83-485, S. 11, 13; P.A. 87-245, S. 1, 10; P.A. 99-189, S. 2, 20; P.A. 04-228, S. 1; P.A. 08-130, S. 2; P.A. 11-69, S. 1; P.A. 13-276, S. 3; May Sp. Sess. P.A. 16-3, S. 203.)

History: 1961 act stated that real estate need not be included in lists in Subsec. (d) and rearranged subsections; 1965 act amended Subsec. (e) to combine elements of two separate provisions re goods on hand of merchants and traders and re goods on hand re manufacturers into one provision for both and to include reference to mechanical business; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 83-485 amended Subsec. (d) by providing that any assessor's office utilizing data processing or computer equipment for such real estate records or information shall be deemed to be in compliance with requirements in Subsec. (d), subject to provisions concerning duplicate records and capability of transfer to printed form, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 87-245 amended Subsec. (f) to increase penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; (Revisor's note: In 1997 the term “state Motor Vehicle Commissioner” in Subsec. (b) was replaced editorially by the Revisors with “Commissioner of Motor Vehicles” for consistency with customary statutory usage); P.A. 99-189 replaced list with declaration, deleted obsolete provisions, added leasehold improvements classified as other than real property, added new Subsec. (d) re 25% penalty and deleted provision requiring Office of Policy and Management approval, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 04-228 amended Subsec. (b) to add provision re vehicle subject to taxation in town other than the one in which it is registered, effective June 8, 2004; P.A. 08-130 amended Subsec. (d) by adding Subdiv. (3) re declaration postmarked within allowed filing period not deemed delinquent, effective June 5, 2008, and applicable to annual declarations due on or after November 1, 2008; P.A. 11-69 made a technical change in Subsec. (b), added new Subsec. (d) re filing annual declaration electronically and redesignated existing Subsec. (d) as Subsec. (e), effective October 1, 2011, and applicable to assessment years commencing on or after that date; P.A. 13-276 amended Subsec. (c) by adding provision re disclosure of commercial or financial information in a declaration to municipal officers for tax collection purposes; May Sp. Sess. P.A. 16-3 amended Subsec. (c) by adding “Tangible personal property does not include a sign placed on a property indicating that the property is for sale or lease”, effective July 1, 2016.

See Sec. 12-169 re payment date for local taxes due on Saturday, Sunday or legal holiday.

See Sec. 14-163 re duty of Motor Vehicles Commissioner to furnish lists of motor vehicle and snowmobile owners to town assessors.

Corporation's motor vehicles properly are assessed, for purposes of personal property taxation, in the town in which corporation maintains its principal place of business, irrespective of where its motor vehicles are actually located; motor vehicles registered in Connecticut are exempt from declaration of taxable personal property required under the general statutory scheme for taxation of personal property. 266 C. 706.



Section 12-42 - Extension for filing declaration. Assessor preparation of declaration when none filed.

The assessors may grant an extension of not more than forty-five days to file the declaration required pursuant to section 12-41 upon determination that there is good cause. If no declaration is filed, the assessors shall fill out a declaration including all property which the assessors have reason to believe is owned by the person for whom such declaration is prepared, liable to taxation, at the percentage of its actual valuation, as determined by the assessors in accordance with the provisions of sections 12-63 and 12-71, from the best information they can obtain, and add thereto twenty-five per cent of such assessment. When the first day of November is a Saturday or Sunday, the declaration may be filed or postmarked on the next business day following.

(1949 Rev., S. 1718; June, 1955, S. 1036d; 1957, P.A. 673, S. 2; P.A. 87-245, S. 2, 10; P.A. 96-224, S. 1; P.A. 99-189, S. 3, 20.)

History: P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 96-224 authorized assessors to grant an extension; P.A. 99-189 changed list to declaration and added timely filing requirement if deadline falls on Saturday or Sunday, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

See Sec. 12-54 re assessors' examination of persons failing to return list of taxable property.

Irregularities in perfecting grand list. 30 C. 394. One giving in list estopped from claiming listed property is not taxable. 30 C. 398; 51 C. 259. Listing of real property against nonresident bankrupt corporation before assignment recorded here, good. 36 C. 283. Assessors having information sufficient to found honest belief may fill out list for negligent taxpayer. 54 C. 436. They may do so without learning of or specifying particular property. Id., 440; 58 C. 269. Under former law, nonresidents not liable to ten per cent addition. 56 C. 351; 89 C. 437. Effect of assessors' action in adding property. Id., 438. Reference to previous list is insufficient description. 103 C. 152. Where assessors make out list, property must be listed in separate parcels; mandamus lies to compel performance of such duty. 104 C. 546, 547. Owner's valuation not required. 108 C. 125. Burden is on property owner to furnish facts. 117 C. 393. Cited. 123 C. 546; 147 C. 262; 212 C. 167; Id., 639; 232 C. 335; 240 C. 192; Id., 422.



Section 12-43 - Property of nonresidents.

Each owner of tangible personal property located in any town for three months or more during the assessment year immediately preceding any assessment day, who is a nonresident of such town, shall file a declaration of such personal property with the assessors of the town in which the same is located on such assessment day, if located in such town for three months or more in such year, otherwise, in the town in which such property is located for the three months or more in such year nearest to such assessment day, under the same provisions as apply to residents, and such personal property shall not be liable to taxation in any other town in this state. The declaration of each nonresident taxpayer shall contain the nonresident's post-office and street address. At least thirty days before the expiration of the time for filing such declaration, the assessors shall mail blank declaration forms to each nonresident, or to such nonresident's attorney or agent having custody of the nonresident's taxable property, or send such forms electronically to such nonresident's electronic mail address or the electronic mail address of such nonresident's attorney or agent, provided such nonresident has requested, in writing, to receive such forms electronically. If the identity or mailing address of a nonresident taxpayer is not discovered until after the expiration of time for filing a declaration, the assessor shall, not later than ten days after determining the identity or mailing address, mail a declaration form to the nonresident taxpayer. Said taxpayer shall file the declaration not later than fifteen days after the date such declaration form is sent. Each nonresident taxpayer who fails to file a declaration in accordance with the provisions of this section shall be subject to the penalty provided in subsection (e) of section 12-41. As used in this section, “nonresident” means a person who does not reside in the town in which such person's tangible personal property is located on the assessment day, or a company, corporation, limited liability company, partnership or any other type of business enterprise that does not have an established place for conducting business in such town on the assessment day.

(1949 Rev., S. 1720; P.A. 75-454, S. 1, 2; P.A. 76-322, S. 20, 27; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 82-458, S. 1, 3; P.A. 99-189, S. 4, 20; P.A. 11-69, S. 2.)

History: P.A. 75-454 deleted requirement that blank forms be mailed at least 15 days before expiration of filing time and inserted requirement that nonresidents file lists within 15 days after receiving blank forms; P.A. 76-322 repealed 1975 amendments, returning statute to pre-1975 status; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 82-458 amended provisions concerning period of time personal property of nonresidents of any town must be located in such town to be subject to tax therein by deleting “more than seven months during the year” and substituting “three months or more during the assessment year immediately preceding any assessment day”, effective June 8, 1982 and applicable in any town with respect to assessment years commencing October 1, 1981, and thereafter; P.A. 99-189 added procedure for discovery and assessment of nonresident property owner and defined nonresident, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 11-69 required declaration forms to be mailed or sent electronically at least 30 days before expiration of time for filing, added language re sending declaration forms electronically, inserted “form” re declaration and replaced reference to Sec. 12-41(d) with reference to Sec. 12-41(e), effective October 1, 2011, and applicable to assessment years commencing on or after that date.

See Sec. 12-71 re personal property subject to tax.

Section is merely directory. 30 C. 402. Personal property of nonresidents as a general rule not taxable. 47 C. 484. Cited. 123 C. 546; 145 C. 375; 147 C. 287. Applicability to nonresident corporations and discussed in relation to Sec. 12-59. 166 C. 405. Cited. 189 C. 690; 212 C. 167; Id., 639; 227 C. 826; 240 C. 192. Corporation's motor vehicles properly are assessed, for purposes of personal property taxation, in town in which the corporation maintains its principal place of business, irrespective of where its motor vehicles are actually located; nothing in section overrides the specific exemption from declaration of personal property provided by Sec. 12-41(b). 266 C. 706.

Cited. 29 CS 125.



Section 12-44 - Municipalities coterminous with or within towns may impose penalty.

Twenty-five per cent of the amount of the valuation of any property taxable by any city, borough, school district, fire district or other municipal association which bases its grand list upon that of the town in which it is situated shall be added to such amount on the assessment list of such municipal association in each case in which twenty-five per cent has been added to such amount by such town for the failure to file a list as prescribed by section 12-42 or 12-43; but such penalty shall not be in addition to that previously imposed in the town assessment.

(1949 Rev., S. 1721; P.A. 87-245, S. 3, 10.)

History: P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987.



Section 12-45 - Return to assessors of personalty in trust.

Each sole trustee residing in this state, having in his hands personal property liable to taxation belonging to the trust estate, shall make return thereof to the assessors of the town where he resides. If such personal property is in the hands of more than one trustee, if they all reside in the same town, they shall cause such return to be made by one of their number in such town; if they do not all reside in the same town, they shall cause such return to be made by one of their number, residing in the town in which the affairs of such trust are managed and administered, to the assessors of such town; but, if none of such trustees resides in such town, they shall designate one of their number who shall make such return to the assessors of the town where he resides. Each guardian or conservator shall make return of the personal estate of the guardian's ward or the conservator's conserved person to the assessors of the town in which such ward or conserved person resides.

(1949 Rev., S. 1722; P.A. 07-116, S. 31.)

History: P.A. 07-116 substituted “the guardian's ward or the conservator's conserved person” for “his ward” and added “or conserved person” re town in which ward resides.

Executor or administrator, during settlement of estate, not a trustee under statute. 38 C. 443. Nor insurance company as to “safety fund” belonging to it subject to trust for certificate holders. 61 C. 89. Section applies to investments in permanent form from which income is sought to be derived. Id., 112, 125. Applied to receivership. 82 C. 411.



Section 12-46 - Penalty for neglect by trustees, guardians or conservators.

If any trustee or trustees, guardian or conservator, whose duty it is to make such return or cause the same to be made, neglects so to do, he or they shall forfeit to the town in which such return should have been made, according to section 12-45, two per cent of the cash value of the property so taxable for each year of such neglect.

(1949 Rev., S. 1723.)



Section 12-47 - Listing of estates of insolvent debtors and decedents.

The estate of any insolvent debtor or deceased person, not distributed or finally disposed of by the Court of Probate and which is required to be set in the list for taxation, may be set in the list in the name of such estate, or of the trustee, administrator or executor thereof, as such, at his option. Such property or any part thereof, when so set in the list, shall be liable for all taxes legally imposed thereon, for one year from the time when they become due.

(1949 Rev., S. 1724.)

Insolvent's estate to be classed with estates of residents though trustee a nonresident. 30 C. 402. Personal property taxable during settlement at domicile of deceased; coming to heir or legatee, where he resides; coming to trustee, where he or cestui que trust resides. 38 C. 443. Tax assessed against an estate, if still unsettled, levied on land more than year after due. 68 C. 293. Applied to ancillary receivership of corporation. 82 C. 411. Cited. 128 C. 554.



Section 12-48 - Tenant for life or years to list property.

When one is entitled to the ultimate enjoyment of real or personal estate liable to taxation, and another is entitled to the use of the same as an estate for life or for a term of years by gift or devise and not by contract, such estate shall be set in the list of the party in the immediate possession or use thereof, except when it is specially provided otherwise. Real estate so held shall be charged with the payment of any tax laid upon it, and the community laying such tax, or the tax collector or other authorized officer thereof, may collect or secure such tax in any manner provided by law for collection or securing of taxes on real estate; provided, upon the failure of the life tenant or person in immediate possession or use of such real estate to pay any tax laid upon it, the person or persons entitled to the ultimate enjoyment of such real estate may pay such tax and shall be subrogated to all the rights and remedies of the community laying the same for the collection or securing of such tax.

(1949 Rev., S. 1725; 1953, S. 1038d.)

Land in possession of tenant by curtesy should be listed in his name while wife's estate is in settlement. 67 C. 272. Provision construed. 74 C. 94. Cited. 109 C. 390. Where manufacturer had right to possession and use of materials, title to which had passed to federal government under terms of procurement contracts, such property was not taxable to plaintiff manufacturer. 156 C. 33.

Cited. 4 CA 633.

Lien on real property in name of life tenant, who acquired from one who acquired by devise, is valid. 9 CS 280. Owner who conveyed property but reserved life estate for herself was liable for taxes; statute must be construed as if there were a comma after the words “an estate for life”. 35 CS 101.



Section 12-49 - Lists to be verified.

The assessors in each town shall require each person giving in a tax list to sign, date and deliver to them a statement upon such list in the following form; and each person giving in a tax list shall sign, date and deliver to the assessors a statement upon such list in said form:

I do hereby declare under penalty of false statement that the foregoing list, according to the best of my knowledge, remembrance and belief, is a true statement of all my property liable to taxation. I also declare under penalty of false statement that I have not conveyed or temporarily disposed of any estate for the purpose of evading the laws relating to the assessment and collection of taxes.

Dated at .... this .... day of ...., 20...

Each person signing and delivering to the assessors a false statement of the foregoing form shall be subject to the penalty provided for false statement. Any assessor failing to comply with the provisions of this section shall be fined not more than fifty dollars for each offense.

(1949 Rev., S. 1726; 1953, 1955, S. 1039d; 1971, P.A. 871, S. 81.)

History: 1971 act substituted “false statement” for “perjury” and “penalty” for “punishment by law”; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

What oath sufficient. 23 C. 148; 41 C. 206. When list made by authorized agent, valuation placed in list is not admissible in evidence as admission of owner unless special authority in agent to give valuation is shown. 106 C. 426. Oath does not embrace owner's valuation; hence false statement of valuation of property is not perjury; nor admissible to affect credibility. 108 C. 125. Cited. 127 C. 597; 240 C. 422.

Cited. 39 CS 142.



Section 12-50 - List may be filed by spouse, attorney or agent.

The list of taxable property required to be filed annually by any taxpayer may be filed by the husband or wife or by an authorized agent or attorney of a taxpayer. Such husband or wife or agent or attorney shall make oath that he is authorized by the taxpayer to file such list and that he has knowledge of all taxable property of his principal subject to taxation in the town or other municipality wherein such list is filed.

(1949 Rev., S. 1727; June, 1955, S. 1040d.)

Cited. 123 C. 546.



Section 12-51 - List may be filed by holder of encumbrance.

The holder of any encumbrance on, or interest in, any real estate which is subject to taxation and the owner of which has failed to give in the list thereof for the purposes of taxation, in the manner and within the time prescribed by this chapter, may, personally or by his authorized agent or attorney, file such list in the name of the record owner, within ten days after the expiration of the time limited to such record owner, and without the amount of the statutory penalty for failure to file such list being added thereto. If such list is filed by such authorized agent or attorney, such agent or attorney shall make oath that he is authorized by his principal to sign, execute and file such list and that he has knowledge of the facts therein set forth.

(1949 Rev., S. 1728; June, 1955, S. 1041d.)



Section 12-52 - Assessor not to accept defective list or neglect to return list. Penalty.

Any assessor who accepts the list of any person, not made and perfected according to law, shall forfeit all compensation for acting as assessor and, for each list so accepted, shall be fined not more than fifty dollars. Any assessor who neglects to hand in a list of his taxable property to the assessors of the town in which he resides shall be fined not more than fifty dollars.

(1949 Rev., S. 1729; June, 1955, S. 1042d.)

Cited. 103 C. 154.



Section 12-53 - Addition of omitted property. Audits. Penalty.

(a) For purposes of this section: (1) “Omitted property” means property for which complete information is not included in the declaration required to be filed by law with respect to either the total number and type of all items subject to taxation or the true original cost and year acquired of all such items, (2) “books”, “papers”, “documents” and “other records” includes, but is not limited to, federal tax forms relating to the acquisition and cost of fixed assets, general ledgers, balance sheets, disbursement ledgers, fixed asset and depreciation schedules, financial statements, invoices, operating expense reports, capital and operating leases, conditional sales agreements and building or leasehold ledgers, and (3) “designee of an assessor” means a Connecticut municipal assessor certified in accordance with subsection (b) of section 12-40a, a certified public accountant, a revaluation company certified in accordance with section 12-2c for the valuation of personal property, or an individual certified as a revaluation company employee in accordance with section 12-2b for the valuation of personal property.

(b) During the period prescribed by law for the completion of their duties the assessor or board of assessors of each town shall add to the declaration of each taxpayer any taxable property which they have reason to believe is owned by such taxpayer and has been omitted from such declaration. The property so added shall be assessed at the percentage of the actual valuation thereof, as determined by the assessor or board of assessors in accordance with the provisions of sections 12-63 and 12-71, from the best information the assessor or board of assessors can obtain, and twenty-five per cent of the assessment of such omitted property shall be added thereto. The assessor or board of assessors shall notify such person, in accordance with section 12-55, of any such increase in the assessed valuation.

(c) (1) The assessor or board of assessors may perform an audit or require a designee of the assessor to perform an audit of any personal property required to be declared pursuant to section 12-40 or section 12-43. The assessor shall give notice in writing to the owner, custodian or other person having knowledge of any such property or the valuation thereof, of the time and place of such audit with respect to such property. Such notice shall be placed in the hands of such person or left at such person's usual place of residence or business or shall be sent to such person by registered or certified mail at the last-known place of residence or business not later than three years following the assessment date for which such declaration was required to be filed. Such notice shall direct the person named therein to appear before the assessor or board of assessors, or before a designee of said assessor, with books of account, papers, documents and other records for examination under oath relative to any such property or the valuation thereof. The methodologies used to determine the value of such property during such audit shall remain consistent with the methodologies requested by the assessor to determine the value of such property for the grand list year to which such audit or audits relate.

(2) All taxable property, discovered during such audit and not declared by the owner as required by law, shall be added to the owner's declaration by such assessor or board of assessors at the percentage of its actual valuation, as determined by the assessor or board of assessors in accordance with the provisions of sections 12-63 and 12-71, and twenty-five per cent of such assessment shall be added thereto. If personal property is discovered during such audit to have been omitted, as defined in subsection (a) of this section, by the taxpayer, the difference between the value originally determined by the assessor and that determined as a result of the audit, shall be added to the taxpayer's declaration by the assessor at the percentage of its actual valuation pursuant to sections 12-63 and 12-71, plus twenty-five per cent of the assessment of such omitted property.

(3) Notwithstanding the provisions of sections 12-57 and 12-129, if any property is discovered during such audit to be listed in error by the owner, it shall be removed from such owner's declaration by the assessor or board of assessors.

(4) No person shall be excused from giving testimony or producing books of account, papers, documents and other records on the ground that such testimony and such production of documents will tend to incriminate such person, but such testimony and such production of documentary evidence shall not be used in any criminal proceeding against such person. Any person who fails to appear at the time and place of such audit as designated in such notice, or, having appeared, refuses to answer any pertinent question or who fails to produce the books, papers or other documents mentioned in such notice, shall be guilty of a class D misdemeanor. All property which the assessor or board of assessors believes should have been declared for taxation and was not declared and concerning which sufficient information cannot be obtained by them at such hearing, or any adjournment thereof, shall be added to the list at such percentage of the actual valuation thereof from the best information obtainable by the assessor or board of assessors and twenty-five per cent shall be added to such assessment.

(d) If the assessor or board of assessors of any town adds property to the declaration of any person or makes out a declaration for any person not filing a declaration or increases or decreases the valuation of any taxable property under the provisions of subsection (c) of this section, they shall, within thirty days of the completion of an audit under said subsection (c), give such person notice in writing by mailing the same, postage prepaid, to such person's last-known address and the same shall be held to be sufficient. Such notice shall include, but not be limited to, an accounting of the additions or deletions segregated by the categories of personal property on the declaration used by personal property owners in said town, a revised copy of the declaration reflecting the changes determined at such audit and information describing the manner in which an appeal may be filed with the board of assessment appeals.

(e) Any person claiming to be aggrieved by the action of the assessor or board of assessors under this section may appeal the doings of the assessor or board of assessors to the board of assessment appeals and the Superior Court as otherwise provided in this chapter, provided such appeal shall be extended in time to the next succeeding board of assessment appeals if the statutory period for the meeting of such board has passed. Any person intending to so appeal to the board of assessment appeals may indicate that taxes paid by such person for any additional assessment added in accordance with this section, during the pendency of such appeal, are paid “under protest” and thereupon such person shall not be liable for any interest on the taxes based upon such additional assessment, provided (1) such person shall have paid not less than seventy-five per cent of the amount of the taxes resulting from such additional assessment within the time specified and (2) the board of assessment appeals reduces the valuation of property or removes items of property from the list of such person so that there is no tax liability related to such additional assessment.

(f) Upon receipt of notice from the assessor or board of assessors of the addition of property to the declaration of any owner, or an increase in the assessment of any property included in such owner's declaration, the tax collector of the town shall, if such notice is received after the normal billing date, not later than thirty days thereafter mail or hand a bill to such owner based upon the addition of property to said owner's declaration or the increase in the assessment of any property that had been included in such owner's declaration added by the assessor or board of assessors. Such tax shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection, except that (1) such tax for the current fiscal year shall be due and payable in an initial or single installment due and payable not sooner than thirty days after the date such bill is mailed or handed to such owner and in any remaining, regular installments as the same are due and payable, and the several installments of the tax so due and payable, shall be equal, and (2) such tax for any prior fiscal year shall be payable not sooner than thirty days after the date such bill is mailed or delivered to such owner and shall include interest from the date or dates such tax for the corresponding grand list would have been due.

(1949 Rev., S. 1730; June, 1955, S. 1043d; 1957, P.A. 673, S. 4, 5; 1963, P.A. 490, S. 8; P.A. 84-477, S. 1, 2; P.A. 86-84, S. 1, 2; P.A. 87-245, S. 4, 10; 87-589, S. 3, 87; P.A. 95-283, S. 33, 68; P.A. 99-189, S. 5, 20; P.A. 00-230, S. 1; P.A. 12-80, S. 57.)

History: 1963 act added reference to Sec. 12-63 in Subsec. (a); P.A. 84-477 changed notice requirement from date prescribed by law for completion of assessors' duties to at least ten days prior to the end of the assessment year, included a provision for the removal of property listed in error and added Subsecs. (d) and (e) re appeal and payment of taxes on property added to list after normal billing date, effective June 8, 1984, and applicable in any town for the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 86-84 amended Subsec. (a) to require notification in the event of an increase in assessed valuation, Subsec. (b) by adding time within which assessor must give notice of any addition to the property tax list of any person and Subsec. (c) requiring notice of the hearing concerning changes by the assessor in the list of any person, added Subsec. (d)(2) requiring that property added to the list of any person be removed by the board of tax review if such person is to avoid liability for interest on additions to the list and amended Subsec. (e) concerning interest applicable to the tax on property added to the list of any person as provided under said Subsec. (e), effective May 6, 1986, and applicable to the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 87-245 amended Subsecs. (a) and (b) to increase penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 87-589 made technical change in Subsec. (b); P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-189 added definitions of “omitted property”, “books, papers, documents and other records” and “designee of an assessor”, replaced authority to conduct hearings with authority for audits, listed who can perform audits, required auditors to use same methodologies as the assessor used for the property being audited, clarified application of penalty after audit, required notification of the taxpayer of audit results detailing all pre and post audit changes and advising the taxpayer of right to appeal and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-230 made technical changes in Subsec. (f); P.A. 12-80 amended Subsec. (c)(4) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

Particularity requisite in describing property added. 43 C. 309. Placing personal property on list by nonresident does not authorize assessors to add other personal property. 47 C. 477. Failure of notice waived by appeal to board of relief. 73 C. 299; 85 C. 7. List made out “same as last year” and completed by assessors considered. 76 C. 171. Applies only to property added by assessors to list; does not apply where valuation of property listed is increased. 103 C. 154. Upon failure of taxpayer to file list of taxable property, assessors are only required to act upon best information available and taxpayer cannot complain of “good faith” error in their judgment. 146 C. 165. Cited. 147 C. 308; 212 C. 639; 240 C. 192; Id., 422; Id., 475; 242 C. 727.

Reduction of value of software loaded on computer not an omission from tax declaration on which a penalty may be imposed. 51 CA 508.

Subsec. (b):

Assessor has authority under section to revalue previously assessed personal property. 240 C. 469.



Section 12-53a - Assessment and taxation of new real estate construction.

(a)(1) Completed new construction of real estate completed after any assessment date shall be liable for the payment of municipal taxes based on the assessed value of such completed new construction from the date the certificate of occupancy is issued or the date on which such new construction is first used for the purpose for which same was constructed, whichever is the earlier, prorated for the assessment year in which the new construction is completed. Said prorated tax shall be computed on the basis of the rate of tax applicable with respect to such property, including the applicable rate of tax in any tax district in which such property is subject to tax following completion of such new construction, on the date such property becomes liable for such prorated tax in accordance with this section.

(2) Partially completed new construction of real estate shall be liable for the payment of municipal taxes based on the assessed value of such partially completed new construction as of October first of the assessment year.

(b) The building inspector issuing the certificate shall, within ten days after issuing the same, notify, in writing, the assessor of the town in which the property is situated.

(c) Not later than ninety days after receipt by the assessor of such notice from the building inspector or from a determination by the assessor that such new construction is being used for the purpose for which same was constructed, the assessor shall determine the increment by which assessment for the completed construction exceeds the assessment on the taxable grand list for the immediately preceding assessment date. He shall prorate such amount from the date of issuance of the certificate of occupancy or the date on which such new construction was first used for the purpose for which same was constructed, as the case may be, to the assessment date immediately following and shall add said increment as so prorated to the taxable grand list for the immediately preceding assessment date and shall within five days notify the record owner as appearing on such grand list and the tax collector of the municipality of such additional assessment. Such notice shall include information describing the manner in which an appeal may be filed with the board of assessment appeals. Notwithstanding the provisions of this subsection, for new construction completed after October first but before February first in any assessment year, the assessor shall, not later than ninety days after completion of the duties of the board of assessment appeals, determine the increment in accordance with this subsection.

(d) Any person claiming to be aggrieved by the action of the assessor hereunder may appeal the doings of the assessor to the board of assessment appeals and the Superior Court as otherwise provided in this chapter; provided such appeal shall be extended in time to the next succeeding board of assessment appeals, if the statutory period for the meeting of such board has passed. Any person, intending to so appeal, may indicate that taxes paid by him upon the prorated increment herein specified during the pendency of such appeal are paid “Under Protest” and thereupon he shall not be liable for any interest on the taxes based upon such prorated increment, provided he shall have paid not less than seventy-five per cent of the amount of such taxes within the time specified.

(e) Upon receipt of such notice from the assessor, the tax collector of the town shall, if such notice is received after the normal billing date, within thirty days thereafter mail or hand a bill to the owner based upon an amount prorated by the assessor. Such tax shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection; provided such tax shall be due and payable in an initial or single installment due and payable not sooner than thirty days after the date such bill is mailed or handed to the owner, and in any remaining, regular installments, as the same are due and payable, and the several installments of a tax so due and payable shall be equal.

(f) Nothing herein shall be deemed to authorize the collection of taxes twice in respect of the land upon which the new construction is located.

(1971, P.A. 788; P.A. 75-467, S. 1, 2; P.A. 76-436, S. 299, 681; P.A. 82-226, S. 1, 2; P.A. 95-283, S. 34, 68; P.A. 96-171, S. 3, 16; 96-224, S. 4; P.A. 12-157, S. 1.)

History: P.A. 75-467 amended Subsec. (a) to detail the calculation of the prorated tax; P.A. 76-436 substituted superior court for court of common pleas in Subsec. (d), effective July 1, 1978; P.A. 82-226 amended Subsec. (c) to increase from 15 days to 90 days the time allowed the assessor from commencement of use of new construction to the date of determination of the increased assessed value, which increase is added to the previous assessment list for purposes of imposing the pro rata tax applicable for the remaining portion of the assessment year after commencement of use; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-171 amended Subsec. (c) to add provision requiring the notice to include information describing the manner in which an appeal may be filed with the board of assessment appeals, effective May 31, 1996; P.A. 96-224 amended Subsec. (c) by adding provision re new construction completed after October first but before February first and amended Subsec. (e) to extend the time for the tax collector to mail a bill from 10 to 30 days (Revisor's note: In Subsec. (c) the references to “October 1” and “February 1” were changed editorially by the Revisors to “October first” and “February first”, respectively, for consistency with customary statutory usage); P.A. 12-157 amended Subsec. (a) by designating existing provision as Subdiv. (1) and adding “based on the assessed value of such completed new construction” therein, and adding Subdiv. (2) re partially completed new construction, effective October 1, 2012, and applicable to assessment years commencing on or after that date.

Cited. 207 C. 250; 226 C. 92. Under 2007 revision, section mandates assessment of “completed” new construction within 90 days, while Sec. 12-55, revised to 2007, permits, but does not require, an interim assessment to equalize the grand list. 309 C. 85.



Section 12-54 - Examination by assessors when declaration not filed.

Each person liable to give in a declaration of such person's taxable tangible personal property and failing to do so may, within sixty days after the expiration of the time fixed by law for filing such declaration, be notified in writing by the assessors or a majority of them to appear before them to be examined under oath as to such person's property liable to taxation and for the purpose of verifying a declaration made out by them under the provisions of section 12-42. Any person who wilfully neglects or refuses to appear before the assessors and make oath as to such person's taxable property within ten days after having been so notified or who, having appeared, refuses to answer shall be fined not more than one thousand dollars. The assessors shall promptly notify the proper prosecuting officers of any violation of any provision of this section. Nothing in this section shall be construed to preclude the assessor from performing an audit of such person's taxable personal property, as provided in section 12-53.

(1949 Rev., S. 1731; June, 1955, S. 1044d; P.A. 99-189, S. 6, 20.)

History: P.A. 99-189 clarified right of assessor to audit property of taxpayers not filing declaration, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-55 - Publication of grand list. Changes in valuation. Notice of assessment increase.

(a) On or before the thirty-first day of January of each year, except as otherwise specifically provided by law, the assessors or board of assessors shall publish the grand list for their respective towns. Each such grand list shall contain the assessed values of all property in the town, reflecting the statutory exemption or exemptions to which each property or property owner is entitled, and including, where applicable, any assessment penalty added in accordance with section 12-41 or 12-57a for the assessment year commencing on the October first immediately preceding. The assessor or board of assessors shall lodge the grand list for public inspection, in the office of the assessor on or before said thirty-first day of January, or on or before the day otherwise specifically provided by law for the completion of such grand list. The town's assessor or board of assessors shall take and subscribe to the oath, pursuant to section 1-25, which shall be certified by the officer administering the same and endorsed upon or attached to such grand list. For the grand list of October 1, 2000, and each grand list thereafter, each assessor or member of a board of assessors who signs the grand list shall be certified in accordance with the provisions of section 12-40a.

(b) Prior to taking and subscribing to the oath upon the grand list, the assessor or board of assessors shall equalize the assessments of property in the town, if necessary, and make any assessment omitted by mistake or required by law. The assessor or board of assessors may increase or decrease the valuation of any property as reflected in the last-preceding grand list, or the valuation as stated in any personal property declaration or report received pursuant to this chapter. In each case of any increase in valuation of a property above the valuation of such property in the last-preceding grand list, or the valuation, if any, stated by the person filing such declaration or report, the assessor or board of assessors shall mail a written notice of assessment increase to the last-known address of the owner of the property the valuation of which has increased. All such notices shall be subject to the provisions of subsection (c) of this section. Notwithstanding the provisions of this section, a notice of increase shall not be required in any year with respect to a registered motor vehicle the valuation of which has increased. In the year of a revaluation, the notice of increase sent in accordance with subsection (f) of section 12-62 shall be in lieu of the notice required by this section.

(c) Each notice of assessment increase sent pursuant to this section shall include: (1) The valuation prior to and after such increase; and (2) information describing the manner in which an appeal may be filed with the board of assessment appeals. If a notice of assessment increase affects the value of personal property and the assessor or board of assessors used a methodology to determine such value that differs from the methodology previously used, such notice shall include a statement concerning such change in methodology, which shall indicate the current methodology and the one that the assessor or assessors used for the valuation prior to such increase. Each such notice shall be mailed not earlier than the assessment date and not later than the tenth calendar day immediately following the date on which the assessor or board of assessors signs and attests to the grand list. If any such assessment increase notice is sent later than the time period prescribed in this subsection, such increase shall become effective on the next succeeding grand list.

(1949 Rev., S. 1734; 1957, P.A. 324; P.A. 79-149, S. 1, 2; P.A. 87-95, S. 1, 2; 87-245, S. 5, 10; P.A. 95-283, S. 2, 68; P.A. 96-171, S. 4, 16; P.A. 97-68, S. 1, 3; 97-254, S. 5, 6; P.A. 99-189, S. 7, 20; P.A. 03-269, S. 1.)

History: P.A. 79-149 made notice of increased assessment mandatory at all times, rather than dependent upon request of person in cases where valuation higher than that stated by person filing, and detailed the contents of the notice, effective May 16, 1979, and applicable to the assessment list in any town for 1979 and any assessment list thereafter; P.A. 87-95 added Subsec. (b) providing that written notice of assessment increases as required in Subsec. (a) shall be mailed to property owners on or before the tenth day following the date on which the grand list abstract is signed and attested to by the assessor and that if such notice of increase is mailed later than required, such increase shall not become effective until the next succeeding grand list, effective May 6, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 amended Subsec. (a) to require assessors who sign grand list of October 1, 2000, and thereafter, to be certified and Subsec. (b) to replace on or before the tenth day with no earlier than the assessment date and no later than the tenth calendar day, effective July 6, 1995; P.A. 96-171 amended Subsec. (a) to add provision requiring the notice to include information describing the manner in which an appeal may be filed with the board of assessment appeals, effective May 31, 1996; P.A. 97-68 amended Subsec. (a) to eliminate the notice under Sec. 12-55 in any year that a notice is sent under Sec. 12-62(f), effective May 27, 1997, and applicable to assessment years commencing on and after October 1, 1997; P.A. 97-254 amended Subsec. (a) to add provision re notice sent in accordance with Sec. 12-62(f) in year of revaluation and deleted “or any improvement thereon” with respect to increase, effective June 27, 1997; P.A. 99-189 amended Subsec. (a) to provide that grand lists be kept in the assessor's office instead of town clerks office and that assessor required to notify taxpayer when methodology changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 03-269 substantially revised section, deleting former Subsecs. (a) and (b) and adding new Subsecs. (a) to (c), inclusive, re publication of grand lists, changes in property valuation and notices of assessment increases, effective July 1, 2003.

See Sec. 12-117 re extension of time for assessors and boards of tax review to complete their duties.

The law must be strictly complied with. 7 C. 550; 67 C. 528. Every article on an assessment list must appear to be legally taxable. 10 C. 127; 14 C. 72; 30 C. 394; 39 C. 176; 43 C. 309; 44 C. 477. Omissions and mistakes can be taken advantage of only by those in whose lists they occur. 15 C. 447; 65 C. 456. Agency of a majority of board of assessors necessary to a valid assessment. 18 C. 189. Assessors liable for altering assessment list after lodgment with town clerk. 28 C. 201. Assessment list is not a record. 30 C. 395. Assessors may consult special committee as to valuations, provided they themselves actually determine value. 83 C. 499. Power of assessors to alter lists under section ceases when they are lodged with town clerk. 102 C. 210. List is not best evidence of existence of assessment, but if admitted without objection it may be given such weight as trial court reasonably thinks it deserves. 107 C. 134. Power of assessors exists to alter assessment during lawful period for performance of duties. 108 C. 258. Requirement that assessors be sworn is mandatory; but exact form of oath is merely directory; a substantial compliance is sufficient. 104 C. 583. Legislature may constitutionally validate abstract where assessors were not sworn. Id., 585. Cited. 117 C. 393. Failure to give notices of increase to individual taxpayers does not invalidate the grand list as a whole. 122 C. 228. Cited. Id., 403; 128 C. 649; 136 C. 32. If portion of parcel of land is sold, such portion becomes separate parcel and subsequent valuation of it is an original valuation; therefore no duty to give written notice to owner. 147 C. 262. Since tax assessments are a matter of public record, they are subject to best evidence rule. 171 C. 372. Cited. 179 C. 111; Id., 712; 201 C. 1; 203 C. 425; 210 C. 233; 232 C. 335; 240 C. 422; 241 C. 382. Section cannot be used by taxpayer to compel an interim revaluation of property. 249 C. 63. Sec. 1-217 applies to motor vehicle grand lists promulgated pursuant to section, and grand lists and their component data are subject to redaction in accordance with Sec. 1-217. 301 C. 323. Under 2007 revision, section permits, but does not require, an interim assessment to equalize the grand list, while Sec. 12-53a, revised to 2007, mandates assessment of “completed” new construction within 90 days. 309 C. 85.

Cited. 3 CA 393. Statute authorizes but does not compel municipal tax assessor to conduct interim revaluations of property to achieve a fair and equal assessment for all taxpayers; thus, assessor may increase real property assessment between decennial revaluations when a sale of property in question demonstrates that the property has greatly increased in value in relation to other properties in the municipality. 70 CA 442.

Does not limit public inspection to completed grand lists. 32 CS 583. Imposes only an affirmative duty to make completed grand lists available for public inspection and is not inconsistent with Secs. 1-19 and 1-20. Id., 590.



Section 12-56 - Assessors may take lists and abstract of previous year.

The assessors, while in session to perfect the lists and make the abstract thereof, may take from the town clerk's office the lists and abstract of the town for the previous year.

(1949 Rev., S. 1732.)



Section 12-57 - Certificates of correction.

(a) When it has been determined by the assessors of a municipality that tangible personal property has been assessed when it should not have been, the assessors shall, not later than three years following the tax due date relative to the property, issue a certificate of correction removing such tangible personal property from the list of the person who was assessed in error, whether such error resulted from information furnished by such person or otherwise. If such tangible personal property was subject to taxation on the same grand list by such municipality in the name of some other person and was not so previously assessed in the name of such other person, the assessor shall add such tangible personal property to the list of such other person and, in such event, the tax shall be levied upon, and collected from, such other person. If such tangible personal property should have been subject to taxation for the same taxing period on the grand list of another municipality in this state, the assessors shall promptly notify, in writing, the assessors of the municipality where the tangible personal property should be properly assessed and taxed, and the assessors of such municipality shall assess such tangible personal property and shall thereupon issue a certificate of correction adding such tangible personal property to the list of the person owning such property, and the tax thereon shall be levied and collected by the tax collector. Each such certificate of correction shall be made in duplicate, one copy of which shall be filed with the tax collector of such municipality and the other kept by the assessors in accordance with a records retention schedule issued by the Public Records Administrator.

(b) When it has been determined by the assessors of a municipality, at any time, that a motor vehicle registered with the Department of Motor Vehicles has been assessed when it should not have been, the assessors shall issue a certificate of correction removing such vehicle from the list of the person who was assessed in error, and, if such vehicle should have been subject to taxation for the same taxing period on the grand list of another municipality in this state, the assessors shall promptly notify, in writing, the assessors of the municipality where the vehicle should be properly assessed and taxed, and the assessors of such municipality shall assess such vehicle and shall thereupon issue a certificate of correction adding such vehicle to the list of the person owning such vehicle, and the tax thereon shall be levied and collected by the tax collector.

(1949 Rev., S. 1733; 1955, S. 1045d; 1961, P.A. 24, S. 1; P.A. 86-153, S. 3, 5; P.A. 99-189, S. 8, 20.)

History: 1961 act extended section's application to all tangible personal property instead of only motor vehicles, extended length of time for issuing a certificate to one year subsequent to date tax was paid and made issuance of a certificate within the time limit mandatory in all situations listed, including any time when property has been mistakenly assessed; P.A. 86-153 amended the provision for removal of personal property from a person's list, in which such property is included in error, by adding the phrase that a certificate of correction shall be issued “whether such error resulted from information furnished by such person or otherwise”; P.A. 99-189 deleted a portion of existing provisions, designated remaining portion as Subsec. (a), required certificate of correction to be issued not later than three years following the tax due date, added provisions re tangible personal property subject to tax on same grand list in the name of another person, and added new Subsec. (b) re certificates of correction for motor vehicles, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

See Sec. 12-126 re abatement or refund of tax on tangible personal property assessed in more than one municipality.

Cited. 195 C. 587; 200 C. 697, 711; 212 C. 639.



Section 12-57a - Leased personal property and name of owner thereof to be included for information purposes in declaration of lessee.

(a) Any personal property subject to a contract of lease, except any motor vehicle registered with the Commissioner of Motor Vehicles, which property is in the possession of the lessee on any assessment day in the municipality in which the lessee resides, shall, for information purposes only, be included in the personal property declaration of the lessee as an individual entry or as part of a list of such leased property in the possession of the lessee on such assessment day. Such entry or declaration may be in the form of an attachment or a separate category of property in such declaration and with respect to each item of such leased property, the lessee shall be required to include the name and address of the owner of such property and the term of the lease applicable thereto. In the event the lessee is not required to submit a personal property declaration in such municipality, any such items of leased personal property shall be recorded in such form as used for purposes of personal property declarations, adding thereto identification of such property as leased personal property and including with respect to each item of such property the name and address of the owner thereof.

(b) Whenever any such lessee of personal property fails to file the information required in this section, it shall be assumed that any such property in the lessee's possession is owned by the lessee, who shall be subject to the penalty as provided in section 12-42 in the same manner as any owner of personal property who fails to file a personal property declaration as required.

(P.A. 86-115, S. 1, 2; P.A. 99-189, S. 9, 20.)

History: P.A. 86-115 effective May 8, 1986, and applicable to the assessment list in any municipality for the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 99-189 changed list to declaration and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-58 - Declaration of property of manufacturers and traders.

The property of any trading, mercantile, manufacturing or mechanical business shall be assessed in the name of the owner or owners on the first day of October or such other assessment date as is specially provided by law in the town where the business is carried on; and the personal property declaration of any such owner or owners shall be given in by the person having charge of such business residing in such town, when the owner or owners do not reside therein. The amount of goods on hand for consumption in any such business, including finished and partly finished goods and raw materials and supplies, so assessed shall be the monthly average quantity of goods or supplies on hand during the year ending on the first day of October if such owner or owners has or have owned such business during the whole of such year or the monthly average quantity of goods on hand during the portion of the year ending on such date as such owner or owners has or have owned such business if such owner or owners has or have owned such business during only a portion or portions of such year, but this rule shall not apply to furniture, fixtures and machinery which are not for sale in the regular course of any such business. Furniture, fixtures and machinery on hand on the assessment date but not for sale in the regular course of business shall be listed for taxation under such of the other provisions of the general statutes and of special acts as are applicable. This section shall apply to the property of all persons, whether residents of this state or not, and to the property of all corporations, whether domestic or foreign. The word “town” as used herein includes a consolidated town and city and a consolidated town and borough.

(1949 Rev., S. 1750; 1953, S. 1049d; February, 1965, P.A. 461, S. 1; P.A. 99-189, S. 10, 20.)

History: 1965 act made October first the assessment date unless specially provided, deleted references to cities and boroughs, clarified provisions for calculation of assessment and defined “town”; P.A. 99-189 changed list to declaration and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

See Sec. 12-24b re repeal of inconsistent special acts.

Business carried on here taxable though owner is nonresident and the goods are liable to taxation in another state; otherwise as to horse and wagon used in the business. 56 C. 351. Quaere, as to limitation upon amount of deduction. 76 C. 673. Scope of words “trading or mercantile business”; lumbering. 82 C. 269. Money in hands of receiver of manufacturing concern not within section. Id., 406. In case of fire district, taxing power is confined to value of goods actually within the district. 92 C. 676. Cited. 145 C. 375. Average amount of goods on hand at end of each month not exclusive method of determining taxable quantity. 146 C. 165. Buying groceries at wholesale for sale to retail grocers who are members of association held to be a trading or mercantile business. 147 C. 287. Property in plaintiff's factory, title to which passed to federal government under provisions of contract of manufacturer, may not be taxed to plaintiff who had nothing except right to its use and possession; statute does not authorize assessment of tax against possessory interests. 156 C. 33.

Where, in action to collect taxes levied under section, defendant asserted tax is unconstitutional, plaintiff is entitled to summary judgment since such a defense could not be properly made in such an action and there was no genuine issue as to any material fact; taxpayer claiming to be aggrieved may seek relief as provided by Sec. 12-118 or 12-119 or may pay the tax, under proper protest, and sue to recover such money as was illegally paid; he may not, in an action to collect the tax, contest the valuation placed on his property. 25 CS 466.



Section 12-59 - Declaration of corporation property. Stockholders exempt.

The whole property in this state of each corporation organized under the law of this state, whose stock is not liable to taxation, and which is not required to pay a direct tax to this state in lieu of other taxes, and whose property is not expressly exempt from taxation, and the whole property in this state of each corporation organized under the law of any other state or country, including each foreign municipal electric utility, shall be set in the grand list and shall be liable to taxation in the same manner as the property of individuals. The stockholders of any corporation, the whole property of which is assessed and taxed in its name, shall be exempt from assessment or taxation for their stock therein. As used in this section, “foreign municipal electric utility” means a town, city, borough or any municipal corporation, department or agency thereof, of a state other than this state, whether or not separately incorporated, which is authorized under the laws of the state in which it is organized or resident to generate and transmit electric energy and which holds property in this state.

(1949 Rev., S. 1751; P.A. 73-442, S. 1; P.A. 82-458, S. 2, 3; P.A. 99-189, S. 11, 20; P.A. 02-103, S. 43.)

History: P.A. 73-442 included foreign municipal electric utility under provisions of section and defined the term; P.A. 82-458 made changes concerning taxation of personal property of a corporation corresponding to those made in relation to such property of an individual in amendments to Sec. 12-43, with personal property to be subject to tax in the town in which it is located on the assessment date if located in such town for three months or more in the year immediately preceding such assessment date, effective June 8, 1982, and applicable in any town with respect to assessment years commencing October 1, 1981, and thereafter; P.A. 99-189 deleted obsolete definition of “permanently located” and language re real estate and clarified reference to grand list, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 02-103 made a technical change.

Formerly, bank stock owned by corporation was not taxable. 3 C. 15. Bank stock owned by savings bank held taxable where latter is located; deposits in savings banks are not stock. 20 C. 111. The capital stock of a bank embraces all its property. 31 C. 106. What exempt under former provision, as property necessary to corporation's “appropriate business”. 35 C. 7; 40 C. 498. A corporation's principal place of business is where its governing power is exercised. Id., 65. Real estate of national banking association not taxable under section; such deposits must be listed here. 74 C. 449. Water mains. 79 C. 70; 85 C. 119. Includes cash of corporation in hands of receiver. 82 C. 409. Applies to bank deposits in New York belonging to a Connecticut corporation and used here for corporate purposes in connection with its local business. 92 C. 321. Application where part of a manufacturing plant is in a fire district. Id., 674. Does not apply to dam or transmission line of hydroelectric company. 101 C. 394, 400. Section does not give state power to tax the property of national banks. 135 C. 191. Average amount of goods kept in custody of mill by out-of-state owner held not “permanently located” in town. 145 C. 375. Merchandise located in warehouse in New Haven for 7 months of the 12 months preceding assessment date, held permanently located there for tax purposes. 147 C. 287. Cited. Id., 308. Discussed in relation to Sec. 12-43; personal property “stationed” in a town for less than 7 months is not taxable under section. 166 C. 405.

Where plaintiff's computer system was located in town for more than 7 of the 12 months preceding the assessment date but was removed from the state before said date and was only partially owned by plaintiff on assessment date, held that jurisdictional basis for assessment has been provided by advantages afforded plaintiff by town during time property was in town and statute is constitutionally unassailable. 26 CS 201. Computer installations within state do not constitute “establishments” within meaning of statute; leasing activities do not constitute “transacting business” in Connecticut. 29 CS 129. Cited. 30 CS 318.



Section 12-60 - Correction of clerical error in assessment.

Any clerical omission or mistake in the assessment of taxes may be corrected according to the fact by the assessors or board of assessment appeals, not later than three years following the tax due date relative to which such omission or mistake occurred, and the tax shall be levied and collected according to such corrected assessment. In the event that the issuance of a certificate of correction results in an increase to the assessment list of any person, written notice of such increase shall be sent to such person's last-known address by the assessor or board of assessment appeals within ten days immediately following the date such correction is made. Such notice shall include, with respect to each assessment list corrected, the assessment prior to and after such increase and the reason for such increase. Any person claiming to be aggrieved by the action of the assessor under this section may appeal the doings of the assessor to the board of assessment appeals as otherwise provided in this chapter, provided such appeal shall be extended in time to the next succeeding board of assessment appeals if the meetings of such board for the grand list have passed. Any person intending to so appeal to the board of assessment appeals may indicate that taxes paid by him for any additional assessment added in accordance with this section, during the pendency of such appeal, are paid “under protest” and thereupon such person shall not be liable for any interest on the taxes based upon such additional assessment, provided (1) such person shall have paid not less than seventy-five per cent of the amount of such taxes within the time specified or (2) the board of assessment appeals reduces valuation or removes items of property from the list of such person so that there is no tax liability related to additional assessment.

(1949 Rev., S. 1735; P.A. 90-101, S. 1; P.A. 95-283, S. 35, 68.)

History: P.A. 90-101 added limitation that any clerical omission or mistake may not be corrected later than three years following the tax due date and related provision re increase in notice of the assessment and procedure for appeal to the board of tax review, including payment under protest during pendency of the appeal; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Limitations on power conferred. 102 C. 210. Clerical omissions or mistakes do not include errors of substance. 136 C. 29. Cited. 179 C. 712; 195 C. 48; Id., 587; 204 C. 336; 240 C. 469; 242 C. 727.

Cited. 33 CA 270.

No time limit for making correction. 4 CS 391.



Section 12-61 - Special assessment forms; approval of secretary.

The assessor or board of assessors of any municipality, having obtained the approval of the Secretary of the Office of Policy and Management, shall have authority to use any special assessment form in lieu of any form prescribed by the secretary. In the event of such approval of any special form, such assessor or board shall not be required to use any general form prescribed by the secretary for which such special form is a substitute. No special form shall be approved by the Secretary of the Office of Policy and Management unless all the information which would be available on the general form is also available thereon. The secretary may, at any time, rescind approval of any special form and the regular form required by law shall be used in such municipality beginning with its next succeeding assessment date, unless in the interim another special form has been approved.

(1949 Rev., S. 1736; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 99-89, S. 1, 10.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 99-89 specified that the special form is in lieu of the form prescribed by the Secretary of the Office of Policy and Management and made technical changes, effective June 3, 1999.



Section 12-62 - Revaluation of real property. Regulations. Treatment of certain Indian lands.

(a) As used in this chapter:

(1) “Assessor” means the person responsible for establishing property assessments for purposes of a town's grand list and includes a board of assessors;

(2) “Field review” means the process by which an assessor, a member of an assessor's staff or person designated by an assessor examines each parcel of real property in its neighborhood setting, compares observable attributes to those listed on such parcel's corresponding property record, makes any necessary corrections based on such observation and verifies that such parcel's attributes are accounted for in the valuation being developed for a revaluation;

(3) “Full inspection” or “fully inspect” means to measure or verify the exterior dimensions of a building or structure and to enter and examine the interior of such building or structure in order to observe and record or verify the characteristics and conditions thereof, provided permission to enter such interior is granted by the property owner or an adult occupant;

(4) “Real property” means all the property described in section 12-64;

(5) “Revaluation” or “revalue” means to establish the present true and actual value of all real property in a town as of a specific assessment date;

(6) “Secretary” means the Secretary of the Office of Policy and Management, or said secretary's designee; and

(7) “Town” means any town, consolidated town and city or consolidated town and borough.

(b) (1) Commencing October 1, 2006, each town shall implement a revaluation not later than the first day of October that follows, by five years, the October first assessment date on which the town's previous revaluation became effective, provided, a town that opted to defer a revaluation, pursuant to section 12-62l, shall implement a revaluation not later than the first day of October that follows, by five years, the October first assessment date on which the town's deferred revaluation became effective. The town shall use assessments derived from each such revaluation for the purpose of levying property taxes for the assessment year in which such revaluation is effective and for each assessment year that follows until the ensuing revaluation becomes effective.

(2) When conducting a revaluation, an assessor shall use generally accepted mass appraisal methods which may include, but need not be limited to, the market sales comparison approach to value, the cost approach to value and the income approach to value. Prior to the completion of each revaluation, the assessor shall conduct a field review. Except in a town that has a single assessor, the members of the board of assessors shall approve, by majority vote, all valuations established for a revaluation.

(3) An assessor, member of an assessor's staff or person designated by an assessor may, at any time, fully inspect any parcel of improved real property in order to ascertain or verify the accuracy of data listed on the assessor's property record for such parcel. Except as provided in subdivision (4) of this subsection, the assessor shall fully inspect each such parcel once in every ten assessment years, provided, if the full inspection of any such parcel occurred in an assessment year preceding that commencing October 1, 1996, the assessor shall fully inspect such parcel not later than the first day of October of 2009, and shall thereafter fully inspect such parcel in accordance with this section. Nothing in this subsection shall require the assessor to fully inspect all of a town's improved real property parcels in the same assessment year and in no case shall an assessor be required to fully inspect any such parcel more than once during every ten assessment years.

(4) An assessor may, at any time during the period in which a full inspection of each improved parcel of real property is required, send a questionnaire to the owner of such parcel to (A) obtain information concerning the property's acquisition, and (B) obtain verification of the accuracy of data listed on the assessor's property record for such parcel. An assessor shall develop and institute a quality assurance program with respect to responses received to such questionnaires. If satisfied with the results of said program concerning such questionnaires, the assessor may fully inspect only those parcels of improved real property for which satisfactory verification of data listed on the assessor's property record has not been obtained and is otherwise unavailable. The full inspection requirement in subdivision (3) of this subsection shall not apply to any parcel of improved real property for which the assessor obtains satisfactory verification of data listed on the assessor's property record.

(c) The following shall be available for public inspection in the assessor's office, in the manner provided for access to public records in subsection (a) of section 1-210, not later than the date written notices of real property valuations are mailed in accordance with subsection (f) of this section: (1) Any criteria, guidelines, price schedules or statement of procedures used in such revaluation by the assessor or by any revaluation company that the assessor designates to perform mass appraisal or field review functions, all of which shall continue to be available for public inspection until the town's next revaluation becomes effective; and (2) a compilation of all real property sales in each neighborhood for the twelve months preceding the date on which each revaluation is effective, the selling prices of which are representative of the fair market values of the properties sold, which compilation shall continue to be available for public inspection for a period of not less than twelve months immediately following a revaluation's effective date. If the assessor changes any property valuation as determined by the revaluation company, the assessor shall document, in writing, the reason for such change and shall append such written explanation to the property card for the real estate parcel whose revaluation was changed. Nothing in this subsection shall be construed to permit the assessor to post a plan or drawing of a dwelling unit of a residential property's interior on the Internet or to otherwise publish such plan or drawing.

(d) (1) The chief executive officer of a town shall notify the Secretary of the Office of Policy and Management that the town is effecting a revaluation by sending a written notice to the secretary not later than thirty days after the date on which such town's assessor signs a grand list that reflects assessments of real property derived from a revaluation. Any town that fails to effect a revaluation for the assessment date required by this section shall be subject to a penalty effective for the fiscal year commencing on the first day of July following such assessment date, and continuing for each successive fiscal year in which the town fails to levy taxes on the basis of such revaluation, provided the secretary shall not impose such penalty with respect to any assessment year in which the provisions of subsection (b) of section 12-117 are applicable. Such penalty shall be the forfeit of the amount otherwise allocable to such town pursuant to section 7-536, and the loss of fifty per cent of the amount of the grant that is payable to such town pursuant to sections 3-55i, 3-55j and 3-55k. Upon imposing said penalty, the secretary shall notify the chief executive officer of the amount of the town's forfeiture for said fiscal year and that the secretary's certification to the State Comptroller for the payments of such grant in said year shall reflect the required reduction.

(2) The secretary may waive such penalty if, in the secretary's opinion, there appears to be reasonable cause for the town not having implemented a revaluation for the required assessment date, provided the chief executive officer of the town submits a written request for such waiver. Reasonable cause shall include: (A) An extraordinary circumstance or an act of God, (B) the failure on the part of any revaluation company to complete its contractual duties in a time and manner allowing for the implementation of such revaluation, and provided the town imposed the sanctions for such failure provided in a contract executed with said company, (C) the assessor's death or incapacitation during the conduct of a revaluation, which results in a delay of its implementation, or (D) an order by the superior court for the judicial district in which the town is located postponing such revaluation, or the potential for such an order with respect to a proceeding brought before said court. The chief executive officer shall submit such written request to the secretary not earlier than thirty business days after the date on which the assessor signs a grand list that does not reflect real property assessments based on values established for such required revaluation, and not later than thirty days preceding the July first commencement date of the fiscal year in which said penalty is applicable. Such request shall include the reason for the failure of the town to comply with the provisions of subsection (b) of this section. The chief executive officer of such town shall promptly provide any additional information regarding such failure that the secretary may require. Not later than sixty days after receiving such request and any such additional information, the secretary shall notify the chief executive officer of the secretary's decision to grant or deny the waiver requested, provided the secretary may delay a decision regarding a waiver related to a potential court order until not later than sixty days after the date such court renders the decision. The secretary shall not grant a penalty waiver under the provisions of this subsection with respect to consecutive years unless the General Assembly approves such action.

(e) When conducting a revaluation, an assessor may designate a revaluation company certified in accordance with section 12-2b to perform property data collection, analysis of such data and any mass appraisal valuation or field review functions, pursuant to a method or methods the assessor approves, and may require such company to prepare and mail the valuation notices required by subsection (f) of this section, provided nothing in this subsection shall relieve any assessor of any other requirement relating to such revaluation imposed by any provisions of the general statutes, any public or special act, the provisions of any municipal charter that are not inconsistent with the requirements of this section, or any regulations adopted pursuant to subsection (g) of this section.

(f) Not earlier than the assessment date that is the effective date of a revaluation and not later than the tenth calendar day immediately following the date on which the grand list for said assessment date is signed, the assessor shall mail a written notice to the last-known address of the owner of each parcel of real property that was revalued. Such notice shall include the valuation of such parcel as of said assessment date and the valuation of such parcel in the last-preceding assessment year, and shall provide information describing the property owner's rights to appeal the valuation established for said assessment date, including the manner in which an appeal may be filed with the board of assessment appeals.

(g) The secretary shall adopt regulations, in accordance with the provisions of chapter 54, which an assessor shall use when conducting a revaluation. Such regulations shall include (1) provisions governing the management of the revaluation process, including, but not limited to, the method of compiling and maintaining property records, documenting the assessment year during which a full inspection of each parcel of improved real property occurs, and the method of determining real property sales data in support of the mass appraisal process, and (2) provisions establishing criteria for measuring the level and uniformity of assessments generated from a revaluation, provided such criteria shall be applicable to different classes of real property with respect to which a sufficient number of property sales exist. Certification of compliance with not less than one of said regulatory provisions shall be required for each revaluation and the assessor shall, not later than the date on which the grand list reflecting assessments of real property derived from a revaluation is signed, certify to the secretary and the chief executive officer, in writing, that the revaluation was conducted in accordance with said regulatory requirement. Any town effecting a revaluation with respect to which an assessor is unable to certify such compliance shall be subject to the penalty provided in subsection (d) of this section. In the event the assessor designates a revaluation company to perform mass appraisal valuation or field review functions with respect to a revaluation, the assessor and the employee of said company responsible for such function or functions shall jointly sign such certification. The assessor shall retain a copy of such certification and any data in support thereof in the assessor's office. The provisions of subsection (c) of this section concerning the public inspection of criteria, guidelines, price schedules or statement of procedures used in a revaluation shall be applicable to such certification and supporting data.

(h) This section shall require the revaluation of real property (1) designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation before June 8, 1999, or (2) taken into trust by the federal government for the Mohegan Tribe of Indians of Connecticut.

(1949 Rev., S. 1737; 1949, 1951, S. 1046d; P.A. 74-253; P.A. 79-28, S. 1, 2; 79-485; P.A. 89-251, S. 190, 203; P.A. 91-296, S. 1, 5; P.A. 92-197, S. 1, 3; 92-221, S. 1, 3; P.A. 93-373; P.A. 95-283, S. 3, 68; P.A. 96-171, S. 5–7, 16; 96-218, S. 1, 5, 6; P.A. 97-68, S. 2, 3; 97-254, S. 1, 6; P.A. 98-242, S. 4, 9; P.A. 99-108, S. 1, 2; 99-189, S. 18, 20; P.A. 00-229, S. 3, 7; P.A. 02-49, S. 1, 2; May Sp. Sess. P.A. 04-2, S. 33; P.A. 06-148, S. 1; P.A. 07-246, S. 8; P.A. 09-196, S. 4; P.A. 13-291, S. 1.)

History: P.A. 74-253 replaced obsolete reference to February 1, 1930, as date for commencement of 10-year revaluations with reference to October 1, 1978, and clarified that first required revaluation after that time be no later than 10 years after last preceding revaluation; P.A. 79-28 replaced “thereafter” with “after each such revaluation” for clarity; P.A. 79-485 added Subsec. (b) requiring that criteria etc. used in revaluation be available for public inspection; P.A. 89-251 added new Subsec. (b) providing that a revaluation of all real estate within 5 years of a revaluation conducted by physical observation, may be conducted by use of a statistical method of adjustment without viewing the real estate, Subsec. (d) providing that any municipality which has not revalued all real estate in the tenth year following the last preceding revaluation, or sooner, shall be required to revalue all real estate not later than October 1, 1991, Subsec. (e) requiring filing of written notice of revaluation with the secretary of the office of policy and management not later than five business days following final action establishing a mill rate for the revalued grand list, and providing that any municipality failing to comply with this section shall forfeit 10% of total state grants-in-aid to such municipality for the fiscal year next following the assessment date on which the required revaluation was not implemented, with an additional provision allowing waiver of such forfeiture by the secretary of the office of policy and management under certain conditions and Subsec. (f) providing that any municipality which has implemented the program of property tax surcharges and credits under Sec. 12-62d shall revalue no later than 5 years following the last preceding revaluation and every 5 years thereafter, allowing revaluation by statistical adjustment in certain cases as provided in Subsec. (b) of this section; P.A. 91-296 provided that the revaluations required by this section would not be required until October 1, 1992, rather than October 1, 1991; P.A. 92-197 provided that the revaluations required by this section would not be required until October 1, 1993, rather than October 1, 1992; P.A. 92-221 added Subsec. (g) regarding designation of revaluation companies and amended Subsec. (c) to conform with its provisions, effective June 1, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 93-373 amended Subsec. (b) authorizing municipalities under certain conditions to annually conduct a revaluation by use of a statistical method; P.A. 95-283 amended Subsec. (a) to provide that commencing October 1, 1996, real estate be revalued every 12 years, instead of 10 years, by physical inspection and by statistical method every 4 years following the physical revaluation, deleted portion of Subsec. (b) re 5 year physical revaluation, deleted Subsec. (f) re towns which implemented a program of property tax surcharges and credits, relettered remaining Subsecs., added new Subsec. (g) re notice of revaluation and right to appeal, and made technical changes effective July 6, 1995; P.A. 96-171 amended Subsec. (a) to authorize “designees” of assessors to perform statistical revaluations, amended Subsec. (c) to require criteria, guidelines, price schedules or statement of procedures to continue to be available for public inspection until the next revaluation becomes effective and replace “October 1, 1979” with “October 1, 1996”, and amended Subsec. (g) to replace “appeal such revaluation” with “appeal the valuation of his property” and require the notice to include information on the manner in which an appeal may be filed with the board of assessment appeals, effective May 31, 1996; P.A. 96-218 provided a schedule for when towns must begin implementing physical and statistical revaluation cycles, added provision allowing assessor to have fulfilled the physical observation requirement if this was done within 4 years of the next scheduled physical revaluation, deleted Subsec. (d) re 10-year cycle and relettered remaining Subsecs. and made conforming and technical changes, and enacted new provision re agreements by contiguous towns which was added editorially by the Revisor as Subsec. (g), effective June 4, 1996; P.A. 97-68 amended Subsec. (f) by adding provision establishing time for mailing of the notice, effective May 27, 1997, and applicable to assessment years commencing on and after October 1, 1997; P.A. 97-254 deleted existing Subsec. (a)(1) and (2) and inserted new provisions effective October 1, 1997, re revaluing of all real estate in accordance with new schedule in new Subsec. (b), deleted existing Subsec. (b), amended Subsec. (f) to add requirement re when written revaluation notices must be sent out and made technical changes, effective June 27, 1997; P.A. 98-242 added new Subsec. (h) to allow one-time election by a town to revalue earlier than the date required by section, effective July 1, 1998; P.A. 99-108, designated Subsec. (i) by the Revisors, prohibited requiring a municipality to revalue prior to year of next revaluation, effective June 3, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1997; P.A. 99-189 amended Subsec. (d) to add provisions re postponement of revaluation for extraordinary circumstances and procedure and agreement with the Office of Policy and Management for waiver and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-229 added Subsec. (j) re revaluation of certain Indian land, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998; P.A. 02-49 amended Subsec. (h)(2) to provide that, starting October 1, 2002, a town performing its revaluation before the time established in Subsec. (b) shall effect its next subsequent revaluation on the assessment date that is 4 years after the applicable date provided in Subsec. (b) instead of performing such revaluation 4 years after its early revaluation date and added Subsec. (k) exempting a municipality from conducting its next scheduled revaluation based on statistical calculations with respect to level of assessment, coefficient of dispersion and price related differential re all properties and properties in specific classes, effective May 9, 2002; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to provide for physical inspection every 10 years and amended Subsec. (b) to delete former schedule for revaluation and to provide for revaluation every 5 years, effective October 1, 2003, and applicable to assessment years commencing on or after that date; P.A. 06-148 entirely replaced existing section with new Subsecs. (a) to (h), inclusive, adding definitions, requiring revaluations every 5 years, providing inspection requirements, requiring certain public documents, requiring notice to the Office of Policy and Management of town revaluation, allowing use of revaluation company, specifying notice provisions, requiring regulations and exempting certain Indian tribe land from revaluation, effective June 6, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 07-246 amended Subsec. (c) to provide that nothing in subsection shall be construed to permit publication or posting on the Internet of a plan or drawing of certain dwelling units; P.A. 09-196 amended Subsec. (c) by requiring assessor to document any changes in property valuation as determined by revaluation company, effective July 8, 2009; P.A. 13-291 amended Subsec. (h) to require revaluation of certain Indian lands, effective July 1, 2013, and applicable to assessment years commencing on or after October 1, 2013.

Failure of at least two assessors to view property in revaluation in 1928 cannot invalidate a proper valuation in 1930. 115 C. 580. Extra compensation to assessors for making revaluation. 116 C. 10. Revaluation not required to be done of all properties in same year; assistance of service company in arriving at valuations does not invalidate if assessors actually made assessments; to invalidate entire grand list, error in method of valuation must produce substantial injustice to taxpayers as a whole. 122 C. 218. Cited. 146 C. 669, 681; 149 C. 452. The duty is mandatory and its performance can be compelled by mandamus; when question is one of public right and object is to procure enforcement of public duty, the relator need not show he has any legal or special interest in the result. 150 C. 439. Cited. 169 C. 663; 170 C. 477, 480; 179 C. 627. Writ of mandamus properly granted under statutes. Id., 712. Because remedy for changing market values is set forth in statute, the use of average ratio approach is not applicable to discrepancies in valuation arising during 10-year period between valuations. 182 C. 619. Cited. 184 C. 326; 195 C. 48; 203 C. 425; 204 C. 336; 210 C. 233; 213 C. 307; 224 C. 110; 226 C. 92; 228 C. 23; Id., 476; 231 C. 731; 232 C. 335; 241 C. 749. Section does not insulate boards of tax review from appeals from over valuation during the years between decennial revaluations. 242 C. 363. Cited. Id., 550. Neither change in a property's use nor decision by a taxpayer to go out of business creates sufficient basis for mandatory interim revaluation of property. 249 C. 63.

Cited. 3 CA 393; 21 CA 275; 38 CA 158; 41 CA 421; judgment reversed, see 242 C. 530; 43 CA 169. Town assessor's duties under statute are mandatory, not discretionary, and failure to make and complete another revaluation by statutorily mandated revaluation date constitutes a disregard of statute's mandate. 85 CA 480.

Assessors under section not required to reassess but rather to revalue for assessment; viewing and revaluing need not be done in the same year. 3 CS 448. Town meetings have no control over valuations or revaluations. 19 CS 218.



Section 12-62a - Uniform assessment date and rate.

(a) Each municipality, as defined in section 7-381, shall establish a uniform assessment date of October first.

(b) Each such municipality shall assess all property for purposes of the local property tax at a uniform rate of seventy per cent of present true and actual value, as determined under section 12-63.

(c) Repealed by P.A. 96-171, S. 15, 16.

(d) Repealed by P.A. 96-171, S. 15, 16.

(e) Repealed by P.A. 06-148, S. 10 and P.A. 06-176, S. 4.

(f) Repealed by P.A. 06-148, S. 10 and P.A. 06-176, S. 4.

(g) Repealed by P.A. 83-465, S. 3, 4.

(P.A. 74-299, S. 1, 3, 4; P.A. 76-338, S. 4, 8; P.A. 78-256, S. 3, 4; 78-339, S. 1, 3; P.A. 79-612, S. 1, 2; P.A. 80-321, S. 1, 3; 80-427, S. 1, 2; P.A. 82-410, S. 2, 4; P.A. 83-465, S. 1, 3, 4; P.A. 84-428, S. 1, 4 P.A. 92-197, S. 2, 3; P.A. 96-171, S. 8, 15, 16; 96-218, S. 2, 6; P.A. 97-254, S. 2, 6; P.A. 06-148, S. 10; 06-176, S. 4.)

History: P.A. 76-338 amended Subsec. (a) to set separate commencement date for assessment of motor vehicles and amended provision concerning municipalities with assessment dates other than October first to allow them to have two assessment dates in years before their conversion to uniform date as well as in the year during which conversion takes place; P.A. 78-256 added Subsec. (c) re deferred increases, codified as Subsec. (e); P.A. 78-339 added Subsecs. (c) and (d) re effect of residential real property percentages on assessment rate; P.A. 79-612 amended Subsec. (e) to delete phrase limiting deferred assessments to cases in which overall rise is 30% or more and to add provisions re assessment of new constructions and added Subsec. (f) re continuance or discontinuance of deferred assessments of 1977 and 1978; P.A. 80-321 amended Subsec. (c) to specifically state that provisions are subject to Subsecs. (d) and (g), amended Subsec. (d) to postpone 70% rate from 1980 to 1984 to add provision governing assessments during the interim and added Subsec. (g) detailing assessments during interim, effective May 17, 1980, and applicable to municipal assessment years commencing October 1, 1980, and thereafter; P.A. 80-427 extended provisions of Subsec. (e) to include assessments up to 1981 and made changes in Subsec. (f) to reflect the broader application of Subsec. (e), effective May 20, 1980, and applicable to assessment years commencing October 1, 1979, to October 1, 1981, inclusive; P.A. 82-410 amended Subsec. (e) to allow municipalities in assessment years commencing in 1982 and 1983 to add increased assessed values of real property, resulting from general revaluation, to the assessment list in equal increments over a period of up to five years including the year of revaluation, which option prior to this amendment was not allowed under said Subsec. (e) after the assessment year commencing October 1, 1981; P.A. 83-465 replaced previously existing Subsec. (d) with new subsection to provide that any municipality which for the 1981 assessment list has assessed property in accordance with the differential rate procedure in Subsec. (c), shall, for the assessment lists in 1982 through 1985 assess residential real property at the rates provided in said Subsec. (d) and all other property at 70% of actual value, and commencing with the 1986 assessment list, assess all property at 70% of actual value, and repealed former Subsec. (g) re 1982 and 1983 assessment lists effective June 14, 1983, and applicable to the assessment year commencing October 1, 1982, and each assessment year thereafter; P.A. 84-428 amended Subsec. (e) to allow municipalities in assessment years commencing in 1984 and 1985 to add increased assessed values of real property, resulting from general revaluation, to the assessment list in equal increments over a period of not more than five years including the year of revaluation, which option without this amendment would not be available to municipalities after the assessment year commencing October 1, 1983, effective June 12, 1984, and applicable in any municipality with a revaluation of real property effective in the assessment year commencing October 1, 1984 or October 1, 1985; P.A. 92-197 amended Subsec. (e) to provide that said Subsec. would be applicable to assessment years of municipalities commencing on or after October 1, 1992, and to delete obsolete reference to revaluation effective “not later than 1985”; P.A. 96-171 repealed Subsecs. (c) and (d) re obsolete provisions authorizing mitigation of effects of revaluation in a municipality in which the assessed value of residential real property constitutes less than 20% of the assessed value of all property on the assessment list in the year immediately preceding revaluation and amended Subsecs. (e) and (f) to authorize a municipality commencing October 1, 1996, to defer an increased assessment from revaluation over a period not to exceed three years following the year of revaluation rather than four years following the year of such revaluation and delete obsolete provisions specifying the assessment years when option of deferment had been available, effective May 31, 1996; P.A. 96-218 made same changes in Subsecs. (e) and (f) as P.A. 96-171, effective June 4, 1996; P.A. 97-254 deleted obsolete assessment year references in Subsecs. (a) and (b) and amended Subsec. (e) to delete requirement that revaluation result in an increase in total assessed value of all real property on list for preceding year, effective June 27, 1997; P.A. 06-148, effective June 6, 2006, and P.A. 06-176, effective June 9, 2006, and applicable to assessment years commencing on or after October 1, 2006, repealed Subsecs. (e) and (f).

Section does not violate equal protection clause of U.S. and Connecticut Constitutions. 179 C. 627. Cited. 200 C. 697; 210 C. 233; 226 C. 92; 228 C. 23; Id., 476; 231 C. 731; 240 C. 192; 241 C. 382; Id., 749; 242 C. 343; Id., 550.

Cited. 4 CA 106; 7 CA 496; 11 CA 566.



Section 12-62b - The Residential Property Tax Revaluation Relief Fund. Amounts to be credited to fund.

Section 12-62b is repealed, effective June 26, 1997.

(July Sp. Sess. P.A. 87-1, S. 4, 9; P.A. 88-321, S. 8, 10; S.A. 88-20, S. 29, 35; P.A. 97-274, S. 6, 7.)



Section 12-62c - Municipal option to phase in assessment increases resulting from revaluation of real property.

(a)(1) A town implementing a revaluation of all real property may phase in a real property assessment increase, or a portion of such increase resulting from such revaluation, by requiring the assessor to gradually increase the assessment or the rate of assessment applicable to such property in the assessment year preceding that in which the revaluation is implemented, in accordance with one of the methods set forth in subsection (b) of this section. The legislative body of the town shall approve the decision to provide for such phase-in, the method by which it is accomplished and its term, provided the number of assessment years over which such gradual increases are reflected shall not exceed five assessment years, including the assessment year for which the revaluation is effective. If a town chooses to phase in a portion of the increase in the assessment of each parcel of real property resulting from said revaluation, said legislative body shall establish a factor, which shall be not less than twenty-five per cent, and shall apply such factor to such increases for all parcels of real property, regardless of property classification. A town choosing to phase in a portion of assessment increase shall multiply such factor by the total assessment increase for each such parcel to determine the amount of such increase that shall not be subject to the phase-in. The assessment increase for each parcel that shall be subject to the gradual increases in amounts or rates of assessment, as provided in subsection (b) of this section, shall be (A) the difference between the result of said multiplication and the total assessment increase for any such parcel, or (B) the result derived when such factor is subtracted from the actual percentage by which the assessment of each such parcel increased as a result of such revaluation, over the assessment of such parcel in the preceding assessment year and said result is multiplied by such parcel's total assessment increase.

(2) The legislative body may approve the discontinuance of a phase-in of real property assessment increases resulting from the implementation of a revaluation, at any time prior to the completion of the phase-in term originally approved, provided such approval shall be made on or before the assessment date that is the commencement of the assessment year in which such discontinuance is effective. In the assessment year following the completion or discontinuance of the phase-in, assessments shall reflect the valuation of real property established for such revaluation, subject to additions for new construction and reductions for demolitions occurring subsequent to the date of revaluation and on or prior to the date of its completion or discontinuance, and the rate of assessment applicable in such year, as required by section 12-62a.

(b) A town shall use one of the following methods to determine the phase-in of real property assessment increases or the phase-in of a portion of such increases resulting from the implementation of a revaluation:

(1) The assessment of each parcel of real property for the assessment year preceding that in which such revaluation is effective shall be subtracted from the assessment of each such parcel in the effective year of said revaluation, and the annual amount of incremental assessment increase for each such parcel shall be the total of such subtraction divided by the number of years of the phase-in term, provided if a town chooses to phase in a portion of the assessment increase for each real property parcel, the amount of such increase that is not subject to the phase-in shall not be reflected in said calculation; or

(2) The ratio of the total assessed value of all taxable real property for the assessment year preceding that in which a revaluation is effective and the total fair market value of such property as determined from records of actual sales in said year, shall be subtracted from the rate of assessment set forth in section 12-62a, and the annual incremental rate of assessment increase applicable to all parcels of real property shall be the result of such subtraction divided by the number of years of the phase-in term. Prior to determining such annual incremental rate of assessment increase, a town that chooses to phase in a portion of the assessment increase for each real property parcel shall multiply the result of said subtraction by the factor established in accordance with subsection (a) of this section, to determine the rate of assessment that shall not be subject to such phase-in; or

(3) The ratio of the total assessed value of all taxable real property in each of the following property classes for the assessment year preceding that in which a revaluation is effective and the total fair market value of such property in each class as determined from records of actual sales in said year, shall be subtracted from the rate of assessment set forth in section 12-62a, and the annual incremental rate of assessment increase applicable to all parcels of real property in each such class shall be the result of such subtraction divided by the number of years of the phase-in term, where such property classes are: (A) Residential property; (B) commercial property, including apartments containing five or more dwelling units, industrial property and public utility property; and (C) vacant land. In the event the assessor determines that there are no records of actual sales of real property in any such property class in said year or that the number of such actual sales is insufficient for purposes of determining a rate of increase under this subdivision, the annual incremental rate of assessment increase determined under subdivision (2) of this subsection shall be used for said property class.

(c) The assessment of any new construction that first becomes subject to taxation pursuant to subdivision (1) of subsection (a) of section 12-53a during an assessment year encompassed within the term of a phase-in shall be determined in the same manner as the assessment of all other comparable real property in said assessment year, such that the total of incremental increases applicable to such other comparable real property are reflected in the assessment of such new construction prior to the proration of such assessment pursuant to section 12-53a.

(d) Not later than thirty business days after the date a town's legislative body votes to phase in real property assessment increases resulting from such revaluation, or votes to discontinue such a phase-in, the chief executive officer of the town shall notify the Secretary of the Office of Policy and Management, in writing, of the action taken. Any chief executive officer failing to submit a notification to said secretary as required by this subsection, shall forfeit one hundred dollars to the state for each such failure.

(July Sp. Sess. P.A. 87-1, S. 6, 9; P.A. 91-79, S. 3, 4; P.A. 95-283, S. 66, 68; P.A. 06-148, S. 2; 06-176, S. 3; 06-196, S. 296–298; P.A. 12-157, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 168; P.A. 13-204, S. 1.)

History: July Sp. Sess. 87-1, S. 6 effective July 24, 1987, and applicable in any municipality to any assessment year commencing in 1987, 1988 or 1989 in which a general revaluation of real property is effective in such municipality; P.A. 91-79 amended Subsec. (a) to make the section applicable to any assessment year commencing on or after October 1, 1987, deleting former October 1, 1989, cutoff date, and amended Subsec. (b) to set criteria for determining if increments are equal, effective April 26, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 95-283 amended Subsecs. (a) and (b) to make technical changes replacing four with three years immediately following the year of revaluation in Subsec. (a) and replacing five with four years including the year of revaluation in Subsec. (b), effective July 6, 1995; P.A. 06-148 revised section to provide for phase-in of assessment increases, implementing a revaluation over not more than five years, and discontinuance of a phase-in, specify methods to be used to determine amount of increase, provide for assessment of new construction under phase-in, require notice to the Office of Policy and Management of votes to allow phase-in or discontinuance of phase-in, and provide for a penalty of $100 for failure to submit the notification, effective June 6, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 06-176 revised section to provide for phase-in of assessment increases or portion of such increases, implementing a revaluation over not more than five years, and discontinuance of a phase-in, specify methods to be used to determine assessment increases or the phase-in of a portion of such increases, assessment of new construction and notice to the Office of Policy and Management of votes to allow phase-in or discontinuance of phase-in, and provide for a penalty of $100 for failure to submit the notification, effective June 9, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 06-196 changed effective date of P.A. 06-176, S. 3 from June 9, 2006, and applicable to assessment years commencing on or after October 1, 2006, to October 1, 2006, and applicable to assessment years commencing on or after October 1, 2005, effective June 7, 2006, and amended Subsecs. (a) and (d) by deleting provisions re board of selectmen, effective October 1, 2006, and applicable to assessment years commencing on or after October 1, 2005; P.A. 12-157 amended Subsec. (c) to add reference to Sec. 12-53a(a)(1), effective October 1, 2012, and applicable to assessment years commencing on or after that date; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) by adding provisions re assessment decreases and references to Subsec. (c), added new Subsec. (c) re determination of phase-in based on assessment decreases, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and amended Subsec. (e) by adding provision re assessment decreases, effective July 1, 2012, and applicable to assessment years commencing October 1, 2012; P.A. 13-204 deleted provisions re authority to phase in assessment decreases, deleted former Subsec. (c) re methods to determine phase-in of assessment decreases and redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d), effective July 1, 2013, and applicable to assessment years commencing on or after October 1, 2013.



Section 12-62d - Residential property tax relief for municipalities with certain effective tax rate following revaluation: State program related to revaluations effective in 1987 and 1988; municipal option program commencing in 1989.

Section 12-62d is repealed, effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2010.

(P.A. 88-321, S. 1, 10; P.A. 89-251, S. 191, 192, 203; P.A. 90-148, S. 14, 34; 90-262, S. 2, 4; June Sp. Sess. P.A. 91-14, S. 7, 30; May Sp. Sess. P.A. 92-17, S. 10, 59; P.A. 94-175, S. 1, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 06-183, S. 3.)



Section 12-62e - Source of funds for state payments under section 12-62d.

Section 12-62e is repealed, effective June 26, 1997.

(P.A. 88-321, S. 2, 10; P.A. 97-274, S. 6, 7.)



Section 12-62f - State grants-in-aid to municipalities for development or modification of computer-assisted mass appraisal systems for use in revaluation.

(a) Secretary to establish state-wide program assisting development of mass appraisal systems. The Secretary of the Office of Policy and Management shall establish a state-wide program of financial assistance to municipalities to improve municipal assessment and tax collection practices. Such financial assistance, within the limits of funds made available for such purpose, shall be in the form of a grant-in-aid to each municipality to develop or modify a state certified computer-assisted mass appraisal system for the purpose of revaluation, as required in section 12-62, the training of municipal personnel in the proper use of such system, the acquisition of software packages, hardware, programming, data conversion or data entry. Whenever used in this section, “municipality” means any town, consolidated town and city or consolidated town and borough.

(b) Standards to be developed for certification of computer-assisted mass appraisal system. The secretary shall develop minimum standards for the certification of a computer-assisted mass appraisal system and adopt regulations, in accordance with the provisions of chapter 54, setting minimum computer-assisted mass appraisal revaluation standards and computerized administrative standards. A municipality, which intends to develop or modify a computer-assisted mass appraisal system as provided in subsection (a) of this section, may apply to the secretary for a grant-in-aid in such form and manner as said secretary shall prescribe. The secretary shall review each such application, and shall approve the municipality's proposed use of the grant-in-aid, provided it has been shown to the secretary's satisfaction that the intended development or modification of a computer-assisted mass appraisal system will (1) meet the minimum computer-assisted mass appraisal revaluation standards and computerized administrative standard requirements as established by the secretary, (2) ensure a more accurate revaluation, and (3) serve to improve both assessment and tax collection practices in the municipality.

(c) Grants-in-aid to municipalities. Determination of amount. Deadline for application. (1) Each municipality whose application for state financial assistance has been approved by the secretary shall receive a grant-in-aid on the basis of its population, as determined by the most recent estimates of the Department of Public Health. The amount of such grant-in-aid to any municipality with revaluation, as required in section 12-62, becoming effective in any of the years 1987 to 1996, inclusive, shall be as follows: (A) Twenty-five thousand dollars to each municipality with a population of less than twenty thousand; (B) thirty-five thousand dollars to each municipality with a population of at least twenty thousand but less than fifty thousand; (C) fifty thousand dollars to each municipality with a population of at least fifty thousand but less than one hundred thousand; and (D) sixty thousand dollars to each municipality with a population of one hundred thousand or more. Each municipality that completed a revaluation which became effective in the years from 1987 to 1996, inclusive, and qualified for the grants-in-aid provided for in this section, shall be eligible for an additional grant-in-aid equal to an amount not to exceed ten per cent of the grant-in-aid limit of the grant for which they originally qualified provided the additional grant-in-aid shall be used for training and for installations and modifications which are acquired and certified to be in compliance with the minimum computer-assisted mass appraisal revaluation standards and computerized administrative standards developed in accordance with subsection (b) of this section.

(2) A municipality that conducted a revaluation as required in section 12-62 without postponement or extension, but not between January 1, 1987, and December 31, 1996, shall be eligible to apply for and receive a grant and an additional grant-in-aid under subdivision (1) of this subsection.

(3) No municipality shall be eligible to receive a grant and an additional grant-in-aid pursuant to this section more than once.

(4) The secretary shall not accept or approve any application for a grant-in-aid pursuant to this section after June 30, 2012.

(d) Application for assistance. Upon approval of an application for state financial assistance, the secretary shall certify to the Comptroller the amount due to the municipality. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(e) State assistance to be monitored. The secretary shall periodically monitor a municipality's use of such grant-in-aid, to ensure full compliance with the provisions of this section. Each municipality receiving a grant-in-aid under this section shall for a period of two years following receipt of such grant-in-aid maintain all invoices, purchase orders and other evidence of expenditures related to the grant-in-aid.

(P.A. 88-348, S. 1–3; 88-364, S. 96, 123; P.A. 90-127, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-283, S. 4, 68; P.A. 97-128, S. 1, 2; P.A. 01-187, S. 23, 25; June Sp. Sess. P.A. 01-7, S. 20, 28; P.A. 07-213, S. 12; June 12 Sp. Sess. P.A. 12-1, S. 106; P.A. 13-299, S. 9.)

History: P.A. 88-364 made technical changes in Subsec. (f); P.A. 90-127 amended Subsec. (c) by providing that such grants-in-aid shall be available to certain municipalities with the required revaluation becoming effective in any of the years 1987 to 1992, inclusive, in lieu of 1987 or 1988, as provided prior to this amendment; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-283 amended Subsec. (a) to add the acquisition of software packages and hardware upgrading, Subsec. (b) to require regulations before December 1, 1995, re minimum computer-assisted mass appraisal revaluation standards and administrative standards and to require applicants to meet the standards, Subsec. (c) to change 1992 to 1996 and to provide that any municipality qualifying for a grant-in-aid is eligible for an additional 10% and Subsec. (e) to require municipalities receiving grants-in-aid to maintain invoices, purchase orders and other evidence of expenditures for a two-year period, effective July 6, 1995; P.A. 97-128 amended Subsec. (a) to include programming, data conversion and data entry, effective June 6, 1997; P.A. 01-187, effective July 11, 2001, and June Sp. Sess. P.A. 01-7, effective July 1, 2001, both identically amended Subsec. (c) to designate existing provisions as Subdiv. (1) and add new Subdivs. (2) and (3) re additional grants to certain towns; P.A. 07-213 amended Subsec. (d) to change “fifteen days” to “five business days” and make conforming and technical changes, effective July 10, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by adding Subdiv. (4) re deadline for acceptance or approval of grant applications, effective July 1, 2012; P.A. 13-299 amended Subsec. (b) to delete obsolete dates, delete references to board created in Subsec. (f) and make technical changes and deleted former Subsec. (f) re creation and membership of computer-assisted mass appraisal systems advisory board, effective July 1, 2013.

See Sec. 7-148r re municipal fee for access to computer-assisted mass appraisal system database.



Section 12-62g - Increase in certain veteran's exemptions upon revaluation.

In conjunction with each municipal revaluation of property in accordance with section 12-62, each municipality shall increase (1) the amount of the exemption granted pursuant to subdivisions (19), (20), (21), (22), (23), (24), (25) and (26) of section 12-81, and (2) the amount of the exemption that each municipality may allow pursuant to section 12-81f, for such year and for each subsequent assessment year by multiplying the amount of exemption in each of said subdivisions by a multiplier determined by dividing the net taxable grand list for such year of revaluation by the net taxable grand list of the last year prior to such revaluation.

(P.A. 88-342, S. 3, 4; P.A. 00-229, S. 4, 7; P.A. 02-103, S. 40.)

History: P.A. 88-342, S. 3 effective June 6, 1988, and applicable to assessment years commencing on or after October 1, 1989; (Revisor's note: In 1997 the word “subsections” was replaced editorially by the Revisors with “subdivisions” in reference to Sec. 12-81 to conform section with Sec. 12-81); P.A. 00-229 provided that the net taxable grand list be used to make the calculation required under this section, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998; P.A. 02-103 made technical changes.



Section 12-62h and 12-62i - Stay and phase-in of implementation of revaluation. Performance-based revaluation testing standards.

Sections 12-62h and 12-62i are repealed, effective June 6, 2006.

(May Sp. Sess. P.A. 94-4, S. 51, 85; P.A. 95-160, S. 64, 69; 95-283, S. 6, 8, 68; P.A. 96-218, S. 3, 6; P.A. 97-254, S. 4, 6; P.A. 06-148, S. 10.)



Section 12-62j - Interlocal revaluation agreement grant.

Section 12-62j is repealed, effective July 1, 2001.

(P.A. 96-218, S. 4, 6; P.A. 98-242, S. 3, 9; June Sp. Sess. P.A. 01-9, S. 130, 131.)



Section 12-62k - Revaluation exemption review committee. Membership. Statistical measures. Certification. Penalty.

Section 12-62k is repealed, effective June 6, 2006.

(P.A. 02-49, S. 3; P.A. 03-269, S. 7–9; P.A. 04-257, S. 18; P.A. 06-148, S. 10.)



Section 12-62l - Option to not implement revaluation for 2003, 2004 and 2005 assessment years.

(a) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality required to effect a revaluation of real property under section 12-62 for the 2003, 2004 or 2005 assessment year shall not be required to effect a revaluation prior to the 2006 assessment year provided any decision not to implement a revaluation pursuant to this subsection shall be approved by the legislative body of such town or, in any town where the legislative body is a town meeting, by the board of selectmen. Any required revaluation subsequent to any delayed revaluation effected pursuant to this subsection shall be effected in accordance with the provisions of said section 12-62. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, not to implement a revaluation may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this section.

(b) The assessor or board of assessors of any municipality that elects, pursuant to subsection (a) of this section, not to implement a revaluation of real property for the 2003 assessment year shall prepare a revised grand list for said assessment year, which shall reflect the assessments of real estate according to the grand list in effect for the assessment year commencing October 1, 2002, subject only to transfers of ownership, additions for new construction and reductions for demolitions. Such assessor shall send notice of any increase in the valuation of real estate over the valuation of such real estate as of October 1, 2002, or notice of the valuation of any real estate which is on the grand list to be effective for the October 1, 2003, assessment year but was not on such list in the prior assessment year, to the last-known address of the person whose valuation is so affected, and such person shall have the right to appeal such increase or valuation during the next regular session of the board of assessment appeals at which real estate appeals may be heard.

(May Sp. Sess. P.A. 04-2, S. 32.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2003.



Section 12-62m - *(See end of section for amended version of subsection (a) and effective date.) Reports of assessed valuation of property in towns phasing in revaluation.

*(a) If real property eligible for a grant or for reimbursement of a property tax or a portion thereof under the provisions of sections 12-19a, 12-20b and 12-129p, or any other provision of the general statutes, is located in a town that (1) elected to phase in assessment increases pursuant to section 12-62a of the general statutes, revision of 1958, revised to January 1, 2005, with respect to a revaluation effective on or before October 1, 2005, or (2) elects to phase in assessment increases pursuant to section 12-62c with respect to a revaluation effective on or after October 1, 2006, the assessed valuation of said property as reported to the Secretary of the Office of Policy and Management shall reflect the gradual increase in assessment applicable to comparable taxable real property for the same assessment year.

(b) If the legislative body of a town elects to phase in real property assessment increases with respect to a revaluation effective on or after October 1, 2006, pursuant to section 12-62c, or pursuant to section 12-62a of the general statutes, revision of 1958, revised to January 1, 2005, with respect to a revaluation effective on or before October 1, 2005, the grand list furnished, pursuant to section 7-328, to the clerk of any district, as defined in section 7-324, shall reflect assessments based upon such phase-in for each assessment year during which such phase-in is effective.

(P.A. 06-148, S. 4.)

*Note: On and after July 1, 2016, subsection (a) of this section, as amended by section 205 of public act 15-244, is to read as follows:

“(a) If real property eligible for a grant or for reimbursement of a property tax or a portion thereof under the provisions of section 12-18b, 12-20b or 12-129p, or any other provision of the general statutes, is located in a town that (1) elected to phase in assessment increases pursuant to section 12-62a of the general statutes, revision of 1958, revised to January 1, 2005, with respect to a revaluation effective on or before October 1, 2005, or (2) elects to phase in assessment increases pursuant to section 12-62c with respect to a revaluation effective on or after October 1, 2006, the assessed valuation of said property as reported to the Secretary of the Office of Policy and Management shall reflect the gradual increase in assessment applicable to comparable taxable real property for the same assessment year.”

(P.A. 06-148, S. 4; P.A. 15-244, S. 205.)

History: P.A. 06-148 effective June 6, 2006; P.A. 15-244 amended Subsec. (a) by replacing reference to Sec. 12-19a with reference to Sec. 12-18b and changing “and” to “or” re provisions under which real property is eligible for grant or reimbursement, effective July 1, 2016.



Section 12-62n - Municipal option to adopt assessment rates limiting property tax increases on apartment and residential properties.

(a) For the purposes of this section:

(1) “Apartment property” means a building containing five or more dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel;

(2) “Base year” means the fiscal year immediately preceding the fiscal year in which a municipality levies property taxes on the basis of assessments derived from a revaluation implemented pursuant to section 12-62; and

(3) “Residential property” means a building containing four or fewer dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel.

(b) Notwithstanding any provision of the general statutes or any special act, municipal charter or any home rule ordinance, any municipality in which the provisions of section 12-62d are effective for the assessment year commencing October 1, 2005, may, by ordinance, adopt the property tax system described in this section, provided the assessor of such municipality determines that without implementation of such property tax system, implementation of a revaluation for the assessment year commencing October 1, 2006, would result in an increase of twenty per cent in the share of the total grand levy for all property in the year following the base year, for the property classes composed of apartment property and residential property.

(c) In any municipality that adopts the property tax system under this section, the assessor shall determine a rate of assessment for apartment property and residential property for the assessment year in which a revaluation is effective, that will have the effect of increasing the average property tax as a result of revaluation for the property classes composed of apartment property and residential property, by three and one-half per cent over the property tax for said property classes in the base year. Tax increases on apartment property and residential property provided for in this subsection shall be used to reduce, in the amount derived from such increases, the surcharge under section 12-62d. The assessor shall recalculate the rate of assessment for apartment property and residential property for each of the four assessment years following the assessment year in which the provisions of this section become effective such that the average property tax for the property classes composed of apartment property and residential property increases as a result of said revaluation by three and one-half per cent over the average property tax provided by this subsection for such property classes in each prior fiscal year. Notwithstanding the provisions of subsection (b) of section 12-62a, the assessor shall establish a rate of assessment for all real property other than apartment property and residential property, to effectuate the provisions of this section.

(d) Subject to the apartment and residential property tax relief described in subsection (c) of this section and concurrent with the assessment year in which a municipality adopts and implements the property tax system under this section, such municipality shall begin to phase out proportionately the impact of the property tax surcharge under section 12-62d to the extent necessary to accomplish the purposes of this section. For the assessment year commencing October 1, 2010, such property tax surcharge shall not exceed seven and one-half per cent of the property tax for all property other than apartment property and residential property.

(P.A. 06-183, S. 2.)

History: P.A. 06-183 effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2006.

Nursing homes do not contain dwelling units and therefore do not constitute “apartment property”. 298 C. 191.



Section 12-62o - Municipal option to make annual adjustments in property values.

Section 12-62o is repealed, effective July 1, 2009.

(P.A. 08-185, S. 12; P.A. 09-60, S. 3.)



Section 12-62p - Municipal option to delay revaluation or suspend phase-in of real property assessment increase.

(a)(1) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality required to effect a revaluation of real property under section 12-62 for the 2008, 2009 or 2010 assessment year shall not be required to effect a revaluation prior to the 2011 assessment year, provided any decision not to implement a revaluation pursuant to this subsection is approved by the legislative body of such municipality. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, not to implement a revaluation may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this subsection.

(2) Any required revaluation subsequent to any delayed revaluation effected pursuant to subdivision (1) of this subsection shall be effected in accordance with the provisions of section 12-62. Such subsequent revaluation shall recommence at the point in the schedule required pursuant to section 12-62 that the municipality was following prior to such delay.

(b) (1) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality that is currently in the process of phasing in a real property assessment increase, or a portion of such increase, may suspend such phase-in for a period of time, but not later than the 2011 assessment year, provided any decision to suspend a phase-in pursuant to this subsection is approved by the legislative body of such municipality. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, to suspend a phase-in may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this subsection.

(2) Any required phase-in of a real property assessment increase subsequent to any suspension of such phase-in pursuant to this subsection shall recommence at the point at which such phase-in was suspended, provided any municipality required, pursuant to section 12-62, to implement a revaluation prior to the completion of the phase-in shall implement such revaluation as required.

(c) The assessor or board of assessors of any municipality that elects, pursuant to subsection (a) of this section, not to implement a revaluation of real property for the 2008 assessment year or, pursuant to subsection (b) of this section, to suspend a phase-in of an assessment increase for the 2008 assessment year, shall prepare a revised grand list for said assessment year, which shall reflect the assessments of real estate according to the grand list in effect for the assessment year commencing October 1, 2007, subject only to transfers of ownership, additions for new construction and reductions for demolitions. Such assessor shall send notice of any increase in the valuation of real estate over the valuation of such real estate as of October 1, 2007, or notice of the valuation of any real estate that is on the grand list to be effective for the October 1, 2008, assessment year, but was not on such list in the prior assessment year, to the last-known address of the person whose valuation is so affected, and such person shall have the right to appeal such increase or valuation during the next regular session of the board of assessment appeals at which real estate appeals may be heard.

(P.A. 09-60, S. 1; 09-196, S. 5.)

History: P.A. 09-60 effective July 1, 2009, and applicable to assessment years commencing on or after October 1, 2008; P.A. 09-196 changed effective date of P.A. 09-60, S. 1, from July 1, 2009, and applicable to assessment years commencing on or after October 1, 2008, to May 15, 2009, and applicable to assessment years commencing on or after October 1, 2008, effective July 8, 2009.



Section 12-62q - Regional revaluation program.

(a) Notwithstanding the provisions of subdivision (1) of subsection (b) of section 12-62, any two or more towns may enter into an agreement, as provided in section 7-148cc and sections 7-339a to 7-339l, inclusive, to establish a regional revaluation program. Towns participating in such an agreement shall provide for the revaluation of all parcels of real property encompassed within such towns at the same time and not less than once every five years, or shall annually revalue approximately one-fifth of all such parcels over a five-year period.

(b) Any agreement entered into pursuant to subsection (a) of this section shall: (1) Establish or designate an entity, which may be a regional planning organization, as the coordinating agency for implementation of the regional revaluation program; (2) indicate how a revaluation company certified in accordance with section 12-2b will be hired and overseen by the participating towns or the coordinating agency; (3) include a revaluation schedule that lists any adjustments to the revaluation schedules for participating towns; (4) identify administrative and procedural processes that will be implemented by the participating towns to implement the program; and (5) estimate the projected savings resulting from a regional revaluation program.

(c) (1) Prior to entering into an agreement pursuant to subsection (b) of this section, the participating towns shall submit to the Secretary of the Office of Policy and Management proposed adjustments to the revaluation schedules for the participating towns for the secretary's review and approval. The secretary shall, not later than forty-five days after receipt of such agreement, notify all participating towns of the approval or disapproval of such proposed adjustments. If any such adjustments are disapproved, the secretary shall notify the towns of each reason for each such disapproval and make recommendations for revision.

(2) If participation in a regional revaluation program causes a town to postpone the revaluation required by subdivision (1) of subsection (b) of section 12-62, such postponement shall be expressly approved by the secretary in the approval the secretary provides pursuant to this subsection.

(d) All procedures for conducting a revaluation in accordance with section 12-62 shall be followed by all towns participating in a regional revaluation program.

(e) If any participating town decides to withdraw from a regional revaluation program after the date on which a regional revaluation is implemented, such town shall notify the Secretary of the Office of Policy and Management. Such town shall resume the revaluation schedule required pursuant to subdivision (1) of subsection (b) of section 12-62 with the date of the last regional revaluation as the starting point for implementing future revaluations. If any participating town decides to withdraw from a regional revaluation program prior to the date on which a regional revaluation is implemented, such town shall notify the secretary and shall be required to resume implementation of revaluation in accordance with the provisions of section 12-62.

(P.A. 09-60, S. 2; P.A. 11-99, S. 5.)

History: P.A. 09-60 effective May 15, 2009, and applicable to assessment years commencing on and after October 1, 2009; P.A. 11-99 amended Subsec. (a) to add “and sections 7-339a to 7-339l, inclusive”.



Section 12-62r - Annual adjustments to assessment rates adopted for apartment and residential properties. Referendum.

(a) For the purposes of this section:

(1) “Apartment property” means a building containing four or more dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel;

(2) “Residential property” means (A) a building containing three or fewer dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel, (B) common interest communities, as defined in section 47-202, or (C) condominiums, as defined in section 47-68a, that are used for residential purposes;

(3) “Base year” means the assessment year commencing October 1, 2010;

(4) “Adjusted tax levy” means the total amount of taxes raised by taxation in a fiscal year by a municipality; and

(5) “Owner-occupied residential property” means a dwelling unit in a residential property that is occupied as a primary residence by the owner of the property.

(b) Notwithstanding any provision of the general statutes or any special act, municipal charter or any home rule ordinance, any municipality in which the provisions of section 12-62n were effective for the assessment year commencing October 1, 2010, shall make annual adjustments to the assessment rate charged to apartment and residential property in accordance with the provisions of this section, but in no event shall the assessment rate for any class of property be in excess of seventy per cent.

(c) For the assessment year commencing October 1, 2011, in any municipality that adopts the property tax system under this section, apartment property shall be assessed at a rate of fifty per cent. For assessment years commencing on and after October 1, 2012, the assessor shall determine a rate of assessment for apartment property that will have the effect of phasing in proportionate increases in the rate so that, by the assessment year commencing October 1, 2015, the assessment rate for apartment property shall be seventy per cent.

(d) In any municipality that adopts the property tax system under this section, for the assessment year commencing October 1, 2011, and only for said assessment year, the assessor shall determine a rate of assessment for residential property that will have the effect of increasing the average property tax for residential property as a result of revaluation by three and one-half per cent over the property tax for such property class in the base year, but in no event shall the assessment rate be less than twenty-three per cent. For assessment years commencing on and after October 1, 2011, the assessor shall then calculate an adjustment to the rate of assessment for residential property in accordance with subsection (e) of this section.

(e) Not later than January thirty-first or the completion of the grand list, whichever is later, the assessor shall annually calculate the residential assessment ratio. The assessor shall first adjust the adjusted tax levy for the preceding fiscal year in accordance with any change in the consumer price index for all urban consumers in the northeast region in the preceding fiscal year, as reported generally in February for the year-over-year January index. If, after such adjustment, (1) the adjusted tax levy in the current fiscal year exceeds the adjusted tax levy in the prior fiscal year by more than one hundred per cent of the rate of inflation, as determined in accordance with such consumer price index, the assessor, in his or her calculation of the assessment ratios for the next grand list, shall increase the rate of assessment for residential properties from the prior grand list year by five per cent; (2) the adjusted tax levy in the current fiscal year exceeds the adjusted tax levy in the prior fiscal year by more than fifty per cent, but not more than one hundred per cent, of such rate of inflation, the assessor shall increase such rate of assessment by three and one-half per cent; (3) the adjusted tax levy in the current fiscal year exceeds the adjusted tax levy in the prior fiscal year by not more than fifty per cent of such rate of inflation, the assessor shall increase such rate of assessment by two and one-half per cent; (4) the adjusted tax levy in the current fiscal year is equal to the adjusted tax levy in the prior fiscal year, or is less than one-half per cent less than the adjusted tax levy in the prior fiscal year, the assessor shall increase such rate of assessment by one and one-half per cent; and (5) the adjusted tax levy in the current fiscal year is less than the adjusted tax levy in the prior fiscal year by at least one-half per cent, the assessor shall make no change in such rate of assessment.

(f) For assessment years commencing on and after October 1, 2016, any municipality that adopts the property tax system under this section may, by vote of its legislative body, enact an ordinance to establish a program to encourage homeownership by adjusting the annual assessment rate for nonowner-occupied residential properties so that, while the annual assessment rate for owner-occupied residential properties shall be calculated at all times in accordance with subsection (e) of this section, the annual assessment rate for nonowner-occupied residential properties shall be calculated at a rate that shall keep the annual assessment rate for owner-occupied residential properties lower than that of nonowner-occupied residential properties. Any ordinance enacted pursuant to this subsection may be amended only in a year in which such municipality conducts a revaluation of real property pursuant to section 12-62.

(g) Not later than June fifteenth in any year in which the adjusted tax levy in the current fiscal year increases by more than two and six-tenths per cent over the adjusted tax levy in the prior fiscal year, one per cent of the total number of electors of such municipality may petition in writing for a referendum on the budget establishing such increase. Any such referendum shall be held not more than ten days after receipt of such petition by the town clerk and shall be conducted in accordance with the provisions of chapter 90. Such budget shall not become effective unless a majority of the electors voting in such referendum vote in favor thereof. Only one referendum may be held, and, if the vote is against the budget, such municipality shall so adjust the budget as to limit any increase to be equal to or less than two and six-tenths per cent.

(P.A. 11-212, S. 1; P.A. 14-174, S. 4.)

History: P.A. 11-212 effective July 13, 2011, and applicable to assessment years commencing on or after October 1, 2011; P.A. 14-174 amended Subsec. (a) to redefine “residential property” by adding common interest communities and condominiums in Subdiv. (2) and to add Subdiv. (5) defining “owner-occupied residential property”, amended Subsec. (e) to replace provisions re difference in and adjustment of adjusted tax levy with provisions re method of calculating residential assessment ratio, added new Subsec. (f) re ordinance to establish program to encourage homeownership through lower assessment rates for owner-occupied residential properties, and redesignated existing Subsec. (f) as Subsec. (g).



Section 12-62s - Home ownership incentive blocks.

(a) For purposes of this section:

(1) “Owner-occupied home” means a building containing three or fewer dwelling units, one of which units is occupied as a primary residence by the owner of the building or, with respect to a common interest community, as defined in section 47-202, “owner-occupied home” means a dwelling unit occupied as a primary residence by the owner of the unit, within a common interest community containing three or fewer dwelling units; and

(2) “Eligible renter” means a person leasing and occupying a dwelling unit as a primary residence who graduated from a four-year college, provided such person graduated not earlier than two years prior to the date a lease is signed.

(b) A municipality that has adopted the property tax system under section 12-62r shall institute a program to promote homeownership in certain areas of such municipality. Such program shall be applicable to two designated census blocks that have owner-occupied home rates of fifteen per cent or less, and shall abate property taxes for the owners of owner-occupied homes within such designated census blocks and provide an exemption from personal income taxes for the owners of owner-occupied homes and for eligible renters within such designated census blocks. For purposes of this subsection, “census block” means the smallest geographic unit used by the United States Census Bureau.

(c) A municipality required to proceed under this section shall determine which of the census blocks within such municipality have a number of owner-occupied homes equaling fifteen per cent or less of the dwelling units in such census block, and shall designate two of such census blocks as a homeownership incentive block. The municipality shall abate one hundred per cent of the property taxes on any owner-occupied home within a homeownership incentive block.

(d) The Department of Revenue Services shall exempt each owner of an owner-occupied home and each eligible renter within a homeownership incentive block from the taxes due under chapter 229, other than the liability imposed by section 12-707, provided such owner and eligible renter shall continue to be eligible for the credit under section 12-704e. Such tax exemption shall be available to each eligible renter who occupies a dwelling unit within a homeownership incentive block as a primary residence. The municipality shall provide the department with any information needed by the department to allow such exemption.

(e) The tax abatements and exemptions offered to owners of owner-occupied homes and eligible renters within a homeownership incentive block pursuant to this section shall continue until the number of owner-occupied homes within such block meets or exceeds forty-nine per cent of the dwelling units in such block. Upon reaching such percentage, the municipality shall notify such owners and eligible renters, and the abatement and exemptions allowed pursuant to this section shall phase out over a five-year period. (1) The municipality shall charge the owner of each owner-occupied home within such block twenty per cent of the property tax otherwise owing during the first assessment year commencing after the forty-nine-per-cent goal is reached, and an additional twenty per cent each year thereafter, until the owner is liable for all property tax owed on such owner-occupied home. (2) Owners of an owner-occupied home and eligible renters within such block shall be liable for twenty per cent of the income tax otherwise due, as described in subsection (d) of this section, in the first taxable year commencing after the forty-nine-per-cent goal is reached, and shall be liable for an additional twenty per cent each year thereafter, until such owner and eligible renter is liable for all income taxes owed. The municipality shall provide the department with any information needed by the department to process such phase-out.

(P.A. 14-174, S. 3.)

History: P.A. 14-174 effective July 1, 2015.



Section 12-62t - Municipal option to delay revaluation or suspend phase-in of real property assessment increase for certain assessment years.

(a) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality required to effect a revaluation of real property under section 12-62 for the assessment year commencing October 1, 2013, or October 1, 2014, shall not be required to effect a revaluation prior to the assessment year commencing October 1, 2015, provided any decision not to implement a revaluation pursuant to this subsection is approved by the legislative body of such municipality. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, not to implement a revaluation, may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this subsection. Any municipality that elects, pursuant to this subsection, not to implement a revaluation for the assessment year commencing October 1, 2013, or October 1, 2014, shall implement a revaluation not later than the first day of October five years after the assessment date on which such deferred revaluation becomes effective.

(b) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality that is in the process of phasing in a real property assessment increase or a portion of such increase as of July 1, 2014, may suspend such phase-in for a period of time, but not later than the assessment year commencing October 1, 2015, provided any decision to suspend a phase-in pursuant to this subsection is approved by the legislative body of such municipality. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, to suspend a phase-in may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this subsection.

(c) The assessor or board of assessors of any municipality that elects, pursuant to subsection (a) of this section, not to implement a revaluation of real property for the assessment year commencing October 1, 2013, or October 1, 2014, or, pursuant to subsection (b) of this section, to suspend a phase-in of an assessment increase for the assessment year commencing October 1, 2013, shall prepare a revised grand list for said assessment year, which shall reflect the assessments of real estate according to the grand list in effect for the assessment year commencing October 1, 2012, subject only to transfers of ownership, additions for new construction and reductions for demolitions. Such assessor shall send notice of any increase in the valuation of real estate over the valuation of such real estate as of October 1, 2012, or notice of the valuation of any real estate that is on the grand list to be effective for the October 1, 2013, assessment year, but was not on such list in the prior assessment year, to the last-known address of the person whose valuation is so affected, and such person shall have the right to appeal such increase or valuation during the next regular session of the board of assessment appeals at which real estate appeals may be heard.

(P.A. 14-19, S. 2.)

History: P.A. 14-19 effective May 5, 2014.



Section 12-62u - Optional regional property tax base revenue sharing: Definitions.

The following terms, when used in this section and sections 12-62v to 12-62y, inclusive, have the following meanings, unless the context otherwise requires:

(1) “Administrative auditor” means the person selected pursuant to section 12-62x;

(2) “Average fiscal capacity” means the assessed value of all taxable real property and property eligible for grants pursuant to sections 12-18b, 12-19a and 12-20a in all municipalities within the planning region combined divided by the total population of all municipalities of the region combined;

(3) “Base year” means the assessment year commencing October 1, 2013;

(4) “Commercial and industrial property” means (A) real property used for the sale of goods or services, including, but not limited to, nonresidential living accommodations, dining establishments, motor vehicle services, warehouses and distribution facilities, retail services, banks, office buildings, multipurpose buildings wherein one or more occupations are conducted, commercial condominiums for retail or wholesale use, recreation facilities, entertainment facilities, airports, hotels and motels, and (B) real property used for production and fabrication of durable and nondurable man-made goods from raw materials or compounded parts. Commercial and industrial property includes the lot or land on which a building is situated and accessory improvements located thereon, including, but not limited to, pavement and storage buildings. Commercial and industrial property does not include real property located in an enterprise zone;

(5) “Increase from base year” means the total assessed value of all commercial and industrial property within a municipality for the current year less the total assessed value of all commercial and industrial property within a municipality for the base year;

(6) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(7) “Municipal base value” means the total assessed value of commercial and industrial property within a municipality for the base year;

(8) “Municipal commercial industrial mill rate” means:

Revenue sharing percentage
X increase from base year X regional mill rate

+

Municipal
commercial
industrial
mill rate;

1 — revenue sharing percentage X
increase from base year X municipal mill rate
effective July first of the current year

+

Municipal base value X municipal mill rate
effective July first of the current year

=

Total value

(9) “Municipal contribution to the area-wide tax base” means:

Increase from base year
X revenue sharing percentage

X

Regional
mill rate

=

Municipal
contribution to
the area-wide
tax base;

1000

(10) “Municipal fiscal capacity” means the assessed value of all taxable real property and all property eligible for grants pursuant to sections 12-18b, 12-19a and 12-20a within a municipality divided by the population of such municipality;

(11) “Municipal distribution index” means:

Municipal population

X

Average fiscal capacity

=

Municipal
distribution
index;

Municipal fiscal capacity

(12) “Planning region” means a planning region of the state as defined or redefined by the Secretary of the Office of Policy and Management, or his or her designee, under the provisions of section 16a-4a;

(13) “Population” means the number of persons residing in a municipality according to the most recent federal decennial census, except that, in intervening years between such censuses, “population” means the number of persons according to the most recent estimate made, pursuant to section 19a-2a, by the Department of Public Health, with patients and inmates of state hospitals, institutions of correction, and other state institutions excluded;

(14) “Regional council of governments” means any such council organized under the provisions of sections 4-124i to 4-124p, inclusive;

(15) “Regional mill rate” means the average mill rate of all municipalities within its respective planning region as of January first as calculated by the administrative auditor for such planning region and verified by the Secretary of the Office of Policy and Management;

(16) “Revenue sharing percentage” means 0.2 or less, as determined by the regional council of governments for the planning region within which the municipality is located; and

(17) “Total value” means the total assessed value of commercial and industrial property within a municipality for the current assessment year.

(P.A. 15-244, S. 211.)

History: P.A. 15-244 effective October 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-62v - Optional regional property tax base revenue sharing: Established. Municipal contribution.

There is established an optional regional property tax base revenue sharing system. To establish such revenue sharing system within a planning region the members of its regional council of governments must unanimously vote to participate therein. On and after January 1, 2017, the tax collector of each municipality within a planning region participating in such revenue sharing system shall remit its municipal contribution to the area-wide tax base, not later than February first, annually, to the administrative auditor for the planning region in which such municipality is located. The administrative auditor shall distribute such revenue to each municipality within the planning region pursuant to section 12-62y.

(P.A. 15-244, S. 212.)

History: P.A. 15-244 effective October 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-62w - Optional regional property tax base revenue sharing: Assessment of commercial and industrial property.

Notwithstanding any provision of any general statute, public act or special act, municipalities located within a planning region participating in the regional property tax base revenue sharing system shall use such municipality’s municipal commercial industrial mill rate to determine the amount of taxes imposed on commercial and industrial property within such municipality, unless there is no increase from the base year, in which case the municipal mill rate shall be used.

(P.A. 15-244, S. 213.)

History: P.A. 15-244 effective October 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-62x - Optional regional property tax base revenue sharing: Administrative auditor.

(a) On or before August 1, 2016, and each even-numbered year thereafter, the regional council of governments for each planning region participating in the regional property tax base revenue sharing system shall meet and elect from among their number one member to serve as administrative auditor for a period of two years and until a successor is elected. If a majority is unable to agree upon a person to serve as administrative auditor, the Secretary of the Office of Policy and Management shall appoint one member from among the council’s members. If the administrative auditor ceases to serve as a member within the planning region during the term for which elected or appointed, a successor shall be chosen in the same manner as provided in this subsection for the original selection, to serve for the unexpired term.

(b) The administrative auditor shall utilize the staff and facilities of the planning region. The planning region shall be reimbursed for the marginal expenses incurred by its staff by contribution from each other municipality in the planning region in an amount which bears the same proportion of the total expenses as the population of such municipality bears to the total population of the planning region. The administrative auditor shall annually, on or before February first, certify the amount of total expenses for the preceding calendar year, and the share of each municipality, to the treasurer or other fiscal officer of each municipality within the planning region. Payment shall be made by the treasurer or other fiscal officer of each municipality to the treasurer or other fiscal officer of the planning region on or before the succeeding March first.

(P.A. 15-244, S. 214.)



Section 12-62y - Optional regional property tax base revenue sharing: Revenue distribution.

The administrative auditor of each planning region participating in the regional property tax base revenue sharing system shall distribute the moneys remitted to such auditor pursuant to section 12-62v to each municipality on or before March first, annually, in an amount which bears the same proportion as such municipality’s municipal distribution index bears to the total of all municipal distribution indices within such planning region. The revenue distributed to a municipality under this section shall be used by a municipality in the same manner and for the same purposes as the proceeds from taxes on real property levied by the municipality.

(P.A. 15-244, S. 215.)

History: P.A. 15-244 effective October 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-63 - Rule of valuation. Depreciation schedules.

(a) The present true and actual value of land classified as farm land pursuant to section 12-107c, as forest land pursuant to section 12-107d, as open space land pursuant to section 12-107e, or as maritime heritage land pursuant to section 12-107g shall be based upon its current use without regard to neighborhood land use of a more intensive nature, provided in no event shall the present true and actual value of open space land be less than it would be if such open space land comprised a part of a tract or tracts of land classified as farm land pursuant to section 12-107c. The present true and actual value of all other property shall be deemed by all assessors and boards of assessment appeals to be the fair market value thereof and not its value at a forced or auction sale.

(b) (1) For the purposes of this subsection, (A) “electronic data processing equipment” means computers, printers, peripheral computer equipment, bundled software and any computer-based equipment acting as a computer, as defined in Section 168 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (B) “leased personal property” means tangible personal property which is the subject of a written or oral lease or loan on the assessment date, or any such property which has been so leased or loaned by the then current owner of such property for three or more of the twelve months preceding such assessment date; and (C) “original selling price” means the price at which tangible personal property is most frequently sold in the year that it was manufactured.

(2) Any municipality may, by ordinance, adopt the provisions of this subsection to be applicable for the assessment year commencing October first of the assessment year in which a revaluation of all real property required pursuant to section 12-62 is performed in such municipality, and for each assessment year thereafter. If so adopted, the present true and actual value of tangible personal property, other than motor vehicles, shall be determined in accordance with the provisions of this subsection. If such property is purchased, its true and actual value shall be established in relation to the cost of its acquisition, including transportation and installation, and shall reflect depreciation in accordance with the schedules set forth in subdivisions (3) to (6), inclusive, of this subsection. If such property is developed and produced by the owner of such property for a purpose other than wholesale or retail sale or lease, its true and actual value shall be established in relation to its cost of development, production and installation and shall reflect depreciation in accordance with the schedules provided in subdivisions (3) to (6), inclusive, of this subsection. The provisions of this subsection shall not apply to property owned by a public service company, as defined in section 16-1.

(3) The following schedule of depreciation shall be applicable with respect to electronic data processing equipment:

(A) Group I: Computer and peripheral hardware, including, but not limited to, personal computers, workstations, terminals, storage devices, printers, scanners, computer peripherals and networking equipment:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Seventy per cent

Second year

Forty per cent

Third year

Twenty per cent

Fourth year and thereafter

Ten per cent

(B) Group II: Other hardware, including, but not limited to, mini-frame and main-frame systems with an acquisition cost of more than twenty-five thousand dollars:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety per cent

Second year

Sixty per cent

Third year

Forty per cent

Fourth year

Twenty per cent

Fifth year and thereafter

Ten per cent

(4) The following schedule of depreciation shall be applicable with respect to copiers, facsimile machines, medical testing equipment, and any similar type of equipment that is not specifically defined as electronic data processing equipment, but is considered by the assessor to be technologically advanced:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety-five per cent

Second year

Eighty per cent

Third year

Sixty per cent

Fourth year

Forty per cent

Fifth year and thereafter

Twenty per cent

(5) The following schedule of depreciation shall be applicable with respect to machinery and equipment used in the manufacturing process:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety per cent

Second year

Eighty per cent

Third year

Seventy per cent

Fourth year

Sixty per cent

Fifth year

Fifty per cent

Sixth year

Forty per cent

Seventh year

Thirty per cent

Eighth year and thereafter

Twenty per cent

(6) The following schedule of depreciation shall be applicable with respect to all tangible personal property other than that described in subdivisions (3) to (5), inclusive, of this subsection:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety-five per cent

Second year

Ninety per cent

Third year

Eighty per cent

Fourth year

Seventy per cent

Fifth year

Sixty per cent

Sixth year

Fifty per cent

Seventh year

Forty per cent

Eighth year and thereafter

Thirty per cent

(7) The present true and actual value of leased personal property shall be determined in accordance with the provisions of this subdivision. Such value for any assessment year shall be established in relation to the original selling price for self-manufactured property or acquisition cost for acquired property and shall reflect depreciation in accordance with the schedules provided in subdivisions (3) to (6), inclusive, of this subsection. If the assessor is unable to determine the original selling price of leased personal property, the present true and actual value thereof shall be its current selling price.

(8) With respect to any personal property which is prohibited by law from being sold, the present true and actual value of such property shall be established with respect to such property's original manufactured cost increased by a ratio the numerator of which is the total proceeds from the manufacturer's salable equipment sold and the denominator of which is the total cost of the manufacturer's salable equipment sold. Such value shall then be depreciated in accordance with the appropriate schedule in this subsection.

(9) The schedules of depreciation set forth in subdivisions (3) to (6), inclusive, of this subsection shall not be used with respect to videotapes, horses or other taxable livestock or electric cogenerating equipment.

(10) If the assessor determines that the value of any item of personal property produced by the application of the schedules set forth in this subsection does not accurately reflect the present true and actual value of such item, the assessor shall adjust such value to reflect the present true and actual value of such item.

(11) Nothing in this subsection shall prevent any taxpayer from appealing any assessment made pursuant to this subsection if such assessment does not accurately reflect the present true and actual value of any item of such taxpayer's personal property.

(1949 Rev., S. 1747; 1963, P.A. 490, S. 9; P.A. 96-171, S. 9, 16; P.A. 99-290, S. 1, 2; P.A. 00-230, S. 2; P.A. 02-103, S. 53; P.A. 06-83, S. 11; 06-196, S. 287; P.A. 07-127, S. 2; P.A. 11-61, S. 1.)

History: 1963 act made special provisions for farm, forest and open space land; P.A. 96-171 replaced “boards of tax review” with “boards of assessment appeals”, effective May 31, 1996; P.A. 99-290 added new Subsec. (b) re optional depreciation schedules for personal property and designated existing provisions as Subsec. (a), effective June 15, 1999; P.A. 00-230 made a technical correction in Subsec. (b)(10); P.A. 02-103 made a technical change in Subsec. (b)(3)(A); P.A. 06-83 added Subsec. (c) re depreciation rules for machinery and equipment, effective July 1, 2006; P.A. 06-196 made technical changes in Subsec. (c)(1), effective July 1, 2006; P.A. 07-127 added reference to maritime heritage land in Subsec. (a), effective July 1, 2007; P.A. 11-61 deleted former Subsec. (c) re depreciation rules for machinery and equipment, effective July 1, 2011.

Where assessors adopt rule of valuation conflicting with statute, remedy is by appeal to board of relief. 43 C. 309. If assessors adopt rule of valuation, assessment may be reduced on appeal to conform to such rule. 63 C. 18, 322. No distinction in law between assessed and actual value of real estate. 72 C. 372. Statute does not apply unless there is a market; if no market, then fair value must be otherwise ascertained. 99 C. 336. Cited. 102 C. 210; 105 C. 581. On capitalization of income, see 119 C. 5. Where market value not ascertainable, true and actual valuation must be determined by some other method. 122 C. 230. Property may be found to have market value in the absence of evidence of other sales of like property in open market. 125 C. 172. History of statute; valuation a question of fact for trier; not erroneous to consider reproduction cost and capitalization of income as well as actual sales prices in determining fair market value. 131 C. 575. Methods of determining “true and actual value”. 146 C. 578. Best test for determination of value is ordinarily that of market sales; land residual method discussed; value of real estate must be gauged by conditions prevailing over a period of time. Id., 669. Capitalization of net income method of valuation discussed. Id., 681. Cited. 149 C. 32. Fair market value can be determined from figure fixed by actual sales where there are sales, in ordinary course of business of other properties comparable in kind and location; where property was dam and not readily marketable, proper to resort to other means of ascertaining value as replacement cost minus depreciation. Id., 453. Although present value of all other property is fair market value, value of “farmland” is based on its current use without regard to neighborhood land use, even where plaintiffs had sold adjoining land at neighborhood values. 156 C. 107. Where plaintiffs failed to apply for classification of their farm as farmland under Sec. 12-107c, it was properly valued at its fair market value. Id., 437. Cited. 162 C. 87. Where golf course is classified as open space, it is valued on its current use and not at the highest value of farm land; in valuation of open space at current use, legislative intent is that current use value be less than what its fair market value might be; in determining “current use”, no particular formula is required. 174 C. 10. Cited. Id., 380; Id., 556. Fair market value is price that would probably result from fair negotiations between willing seller and willing buyer. 175 C. 301. Cited. 178 C. 100; Id., 295. Fair market value not determined where the one sale cited was not comparable, value realized from a forced or bid sale. Id., 606. Cited. 203 C. 425; 210 C. 233; 226 C. 407; 228 C. 23; 231 C. 731; 240 C. 192; Id., 422; 241 C. 382.

Cited. 3 CA 53; 4 CA 106; 7 CA 496; 33 CA 270; 38 CA 158; 41 CA 249.

Market value; methods for ascertaining. 1 CS 112. Valuation by owner placed in tax list not bar to reduction by court on appeal from board of relief. 6 CS 203. Cited. Id., 505. No other method legal for assessment if there is a market value. 8 CS 540. Cost of reproduction less depreciation proper if there is no market value. 11 CS 241. If most recent sales in same vicinity are of property held by bank, they are not a fair criterion for market value. 12 CS 47. Extensive discussion of various methods of valuation. 20 CS 476. Price index and inclusion of “factory burden” employed to determine assessment held improper. 25 CS 37.



Section 12-63a - Taxation of mobile manufactured homes and mobile manufactured home parks.

(a) As used in this section, unless the context otherwise requires: “Mobile manufactured home” means a detached residential unit having three-dimensional components which are intrinsically mobile with or without a wheel chassis or a detached residential unit built on or after June 15, 1976, in accordance with federal manufactured home construction and safety standards, and, in either case, containing sleeping accommodations, a flush toilet, tub or shower bath, kitchen facilities and plumbing and electrical connections for attachment to outside systems, and designed for long-term occupancy and to be placed on rigid supports at the site where it is to be occupied as a residence, complete and ready for occupancy, except for minor and incidental unpacking and assembly operations and connection to utilities systems. “Mobile manufactured home park” or “park” means a plot of ground upon which two or more mobile manufactured homes occupied for residential purposes are located.

(b) In determining the value of a mobile manufactured home park for the purpose of real property taxation, assessors shall consider the cost of the original unimproved land and all improvements thereon, including, but not limited to, leveling, drainage, filling, paving of streets and walkways, lighting, installation of water, sewer and electrical systems, facilities for sanitation, laundering and recreation, erection of structures and landscaping.

(c) In determining the value of a mobile manufactured home for the purpose of property taxation, beginning with the assessment year commencing October 1, 1986, each assessor shall assess mobile manufactured homes connected to utilities and used as a residence in the same manner as residential real property, except that in the case of a mobile manufactured home located on leased land the sum of the assessed value of the mobile manufactured home and the assessed value of the land apportionable to the lot on which the mobile manufactured home sits shall not exceed the sum of the assessed value of the mobile manufactured home and the lot if the lot had been owned by the lessee. Any assessor who first assesses any such mobile manufactured home as residential real property on or after October 1, 1986, and which assessment would result in an increase in taxation for said assessment year of over twenty-five per cent shall phase in said increase in assessment over a five-year period, twenty per cent of the increased assessment being phased in on the list of October 1, 1986, and twenty per cent in each of the four assessment years next succeeding the list of October 1, 1986. The assessment for a mobile manufactured home shall be in the name of the owner of the mobile manufactured home and shall not alter in any way the assessment of the ground upon which the mobile manufactured home is situated, except that a mobile manufactured home situated upon land owned by the owner of the mobile manufactured home shall be assessed in the same manner as any dwelling house. In determining the value of a mobile manufactured home which is not used as a residence for the purpose of property taxation, assessors may consult authoritative handbooks listing current common prices of used mobile manufactured homes.

(d) (1) Notwithstanding the provisions of this section or of any other section of the general statutes or any special act to the contrary, a municipality may, by ordinance, elect to assess a mobile manufactured home, on or after October 1, 1986, but not later than the first sale of such mobile manufactured home, in the same manner in which mobile manufactured homes were assessed by such municipality for the assessment year commencing October 1, 1985. On the first assessment date immediately following the first sale of such mobile manufactured home after October 1, 1986, such mobile manufactured home shall be assessed and subject to property tax pursuant to subsection (c) of this section.

(2) As used in subdivision (1) of this subsection, “first sale” means any sale or conveyance by an owner of any mobile manufactured home on or after October 1, 1986, except a sale or conveyance to (A) an owner's spouse; (B) an owner's brother or sister who actually resides in the mobile manufactured home unit being sold or conveyed; or (C) any other person if the owner makes such sale to such other person for the purpose of using the proceeds of such sale to purchase a substitute mobile manufactured home to be located on the leasehold site being occupied by such owner's existing mobile manufactured home. In the case of a sale as defined in subparagraph (C) of this subdivision, the owner's substitute mobile manufactured home subsequently located on the owner's leasehold site shall be assessed in the same manner as his original mobile manufactured home until a first sale. The original mobile manufactured home removed from the owner's leasehold site shall be assessed as provided in subsection (c) of this section, unless the new owner of such original mobile manufactured home can independently qualify to be assessed as such homes were assessed in the assessment year commencing October 1, 1985, under subparagraph (C) of this subdivision. Notwithstanding the provisions of this section, a mobile manufactured home which is treated by a municipality as personal property in accordance with the provisions of this subsection shall continue to be treated as real property pursuant to sections 12-412c and 21-67a.

(1961, P.A. 445, S. 1–4; 1969, P.A. 814, S. 1; June Sp. Sess. P.A. 83-3, S. 1; P.A. 86-310, S. 1, 4; P.A. 87-447, S. 1, 2; 87-589, S. 84, 85, 87; P.A. 92-174, S. 1.)

History: 1969 act deleted “personal” with reference to property taxation in Subsec. (c); June Sp. Sess. P.A. 83-3 changed the terms “mobile home” and “mobile homes” to “mobile manufactured home” and “mobile manufactured homes”; P.A. 86-310 amended Subsec. (a) by substituting the definition of “mobile manufactured home” in lieu of the deleted definition of “mobile home”, amended Subsec. (c) by providing for assessment of mobile manufactured homes under certain conditions in the same manner as residential real property and by adding provisions for phase-in of the amount of increase in assessment and deleted Subsec. (d) providing for a monthly fee in lieu of property tax on mobile homes, effective July 1, 1986, and applicable to the assessment year in any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 87-447 added Subsec. (d) authorizing municipalities to assess mobile manufactured homes as either realty or personal property under certain conditions, effective June 26, 1987, and applicable to the assessment year in each municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 87-589 made technical changes in Subsec. (d) and revised effective date of P.A. 87-447 to apply provisions to assessment year commencing October 1, 1986; P.A. 92-174 amended Subsec. (c) by adding provision re exception for mobile manufactured homes located on leased land.



Section 12-63b - Valuation of rental income real property.

(a) The assessor or board of assessors in any town, at any time, when determining the present true and actual value of real property as provided in section 12-63, which property is used primarily for the purpose of producing rental income, exclusive of such property used solely for residential purposes, containing not more than six dwelling units and in which the owner resides, shall determine such value on the basis of an appraisal which shall include to the extent applicable with respect to such property, consideration of each of the following methods of appraisal: (1) Replacement cost less depreciation, plus the market value of the land, (2) capitalization of net income based on market rent for similar property, and (3) a sales comparison approach based on current bona fide sales of comparable property. The provisions of this section shall not be applicable with respect to any housing assisted by the federal or state government except any such housing for which the federal assistance directly related to rent for each unit in such housing is no less than the difference between the fair market rent for each such unit in the applicable area and the amount of rent payable by the tenant in each such unit, as determined under the federal program providing for such assistance.

(b) For purposes of subdivision (2) of subsection (a) of this section and, generally, in its use as a factor in any appraisal with respect to real property used primarily for the purpose of producing rental income, the term “market rent” means the rental income that such property would most probably command on the open market as indicated by present rentals being paid for comparable space. In determining market rent the assessor shall consider the actual rental income applicable with respect to such real property under the terms of an existing contract of lease at the time of such determination.

(P.A. 77-586, S. 1, 3; P.A. 84-417, S. 1, 2; P.A. 09-196, S. 2.)

History: P.A. 84-417 added Subsec. (b) for purposes of defining the term “market rent”; P.A. 09-196 amended Subsec. (a) by adding “at any time” re determining present true and actual value of real property, deleting provision re properties for which there is insufficient data based on current bona fide sales of comparable property, deleting former Subdiv. (2) re use of gross income multiplier method of appraisal, redesignating existing Subdiv. (3) as Subdiv. (2) and adding new Subdiv. (3) re use of sales comparison approach of appraisal, and made a conforming change in Subsec. (b), effective October 1, 2009, and applicable to assessment years commencing on or after October 1, 2009.

Cited. 220 C. 335; 226 C. 92; 228 C. 23; 231 C. 731; 240 C. 192; 242 C. 363. Assessor may require income and expense reports from property owner only when there are insufficient data re current sales of comparable properties. 292 C. 125.

Cited. 11 CA 566; 33 CA 270; Id., 511; 38 CA 158; Id., 165. Statute requires that court give consideration to the replacement cost approach only to the extent applicable in its determination of value and does not mandate that a particular method must be utilized or otherwise serve to limit court's discretion to choose the method that it believes will result in the fairest approximation of the subject property's value. 77 CA 21.

Subsec. (b):

Court is required to consider both market rent and actual rent when determining fair market value using income capitalization method. 119 CA 600.



Section 12-63c - Submission of income and expense information applicable to rental income real property.

(a) In determining the present true and actual value in any town of real property used primarily for purposes of producing rental income, the assessor, which term whenever used in this section shall include assessor or board of assessors, may require in the conduct of any appraisal of such property pursuant to the capitalization of net income method, as provided in section 12-63b, that the owner of such property annually submit to the assessor not later than the first day of June, on a form provided by the assessor not later than forty-five days before said first day of June, the best available information disclosing the actual rental and rental-related income and operating expenses applicable to such property. Submission of such information may be required whether or not the town is conducting a revaluation of all real property pursuant to section 12-62. Upon determination that there is good cause, the assessor may grant an extension of not more than thirty days to submit such information, if the owner of such property files a request for an extension with the assessor not later than May first.

(b) Any such information related to actual rental and rental-related income and operating expenses and not already a matter of public record that is submitted to the assessor shall not be subject to the provisions of section 1-210.

(c) If upon receipt of information as required under subsection (a) of this section the assessor finds that such information does not appear to reflect actual rental and rental-related income or operating expenses related to the current use of such property, additional verification concerning such information may be requested by the assessor. All information received by the assessor under subsection (a) of this section shall be subject to audit by the assessor or a designee of the assessor. Any person claiming to be aggrieved by the action of the assessor hereunder may appeal the actions of the assessor to the board of assessment appeals and the Superior Court as otherwise provided in this chapter.

(d) Any owner of such real property required to submit information to the assessor in accordance with subsection (a) of this section for any assessment year, who fails to submit such information as required under said subsection (a) or who submits information in incomplete or false form with intent to defraud, shall be subject to a penalty equal to a ten per cent increase in the assessed value of such property for such assessment year. Notwithstanding the provisions of this subsection, an assessor or board of assessment appeals shall waive such penalty if the owner of the real property required to submit the information is not the owner of such property on the assessment date for the grand list to which such penalty is added. Such assessor or board may waive such penalty upon receipt of such information in any town in which the legislative body adopts an ordinance allowing for such a waiver.

(P.A. 84-520, S. 1, 2; P.A. 85-613, S. 27, 154; P.A. 87-94, S. 1, 2; P.A. 95-283, S. 36, 68; P.A. 97-254, S. 3, 6; P.A. 00-215, S. 2, 11; P.A. 09-196, S. 3; P.A. 10-152, S. 2.)

History: P.A. 84-520 effective June 11, 1984, and applicable to the assessment year in any town commencing October 1, 1985, and each assessment year thereafter; P.A. 85-613 made technical changes; P.A. 87-94 amended Subsec. (a) to provide that income and expense information related to rental income real property be submitted to the assessor not later than the first day of June in any assessment year in lieu of the first day of November in such assessment year as provided prior to this amendment, effective April 28, 1987, and applicable to the assessment list of October 1, 1987, in any municipality and each assessment list thereafter; P.A. 95-283 amended Subsec. (c) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 97-254 amended Subsec. (b) to remove three-year limit for request of income and expense data, effective June 27, 1997; P.A. 00-215 amended Subsec. (a) to require that the assessor provide forms under this section, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 2000; P.A. 09-196 amended Subsec. (a) by deleting provision re making information available to assessor, requiring assessor to provide form for submission of information not later than 45 days before June first, authorizing required submission of information whether or not town is conducting revaluation, providing that assessor may grant extension to file information and making a technical change, amended Subsec. (c) by subjecting information received by assessor under Subsec. (a) to audit by assessor or designee, and amended Subsec. (d) by replacing “penalty assessment” with “penalty” and adding provisions allowing assessor or board of assessment appeals to waive a penalty, effective October 1, 2009, and applicable to assessment years commencing on or after October 1, 2009; P.A. 10-152 made technical changes.

Cited. 240 C. 192. Municipal tax assessor, in determining present value of real property used primarily to produce rental income, may compel the filing of income and expense reports by property owner in years in which there is no citywide revaluation or interim revaluation of properties in the same class as owner's property, provided there is insufficient sales data as required under Sec. 12-63b. 292 C. 125.



Section 12-63d - Change in assessed value of real estate. Relationship to sale price.

The assessor in any municipality may not, with respect to any parcel of real property in the assessment list for any assessment year, make a change in the assessed value of such parcel, as compared to the immediately preceding assessment list, solely on the basis of the sale price of such parcel in any sale or transfer of such parcel.

(P.A. 88-321, S. 9, 10.)

Cited. 44 CA 494. Enactment of statute, providing that changes in assessed value may not be made solely on basis of sale price of a parcel, did not in any way limit broad power contained in Sec. 12-55 permitting assessors to conduct interim revaluations. 70 CA 442.



Section 12-63e - Valuation of property on which a polluted or environmentally hazardous condition exists.

(a) Notwithstanding the provisions of this chapter, and except as provided in subsection (b) of this section, when determining the value of any property, except residential property, for purpose of the assessment for property taxes, the assessors of a municipality shall not reduce the value of any property due to any polluted or environmentally hazardous condition existing on such property if such condition was caused by the owner of such property or if a successor in title to such owner acquired such property after any notice of the existence of any such condition was filed on the land records in the town where the property is located. For purposes of this section, an owner shall be deemed to have caused the polluted or environmentally hazardous condition if the Department of Energy and Environmental Protection, the United States Environmental Protection Agency or a court of competent jurisdiction has determined that such owner caused such condition or a portion of it.

(b) If any owner of such property or if any successor in title to such owner who acquired such property after any notice of the existence of any such condition was filed on the land records in the town where the property is located (1) enters into an agreement with the department to voluntarily remediate such property, (2) files such agreement on the land records of the town where such property is located, and (3) has developed an approved remedial action plan for the property, the provisions of subsection (a) of this section shall not apply. In any such cases, the assessors of a municipality may reduce the value of any property due to any polluted or environmentally hazardous condition existing on such property. The assessors of a municipality may also raise the value of any property after remediation is completed to take into account the removal of such pollution or environmentally hazardous condition.

(P.A. 90-270, S. 36, 38; P.A. 07-233, S. 11; P.A. 11-80, S. 1.)

History: P.A. 90-270, S. 36 effective June 8, 1990, and applicable to assessment years of municipalities commencing on or after October 1, 1990; P.A. 07-233 designated existing provisions as Subsec. (a), inserted exception re Subsec. (b) therein and added Subsec. (b) re voluntary remediation, effective July 1, 2007 (Revisor's note: In Subsec. (b), a reference to “polluted of environmentally hazardous condition” was changed editorially by the Revisors to “polluted or environmentally hazardous condition”, for consistency); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Plaintiff could not prevail in its claim that trial court should have reduced value of subject property because of its contamination; although statute contains no reference to actual knowledge of contamination as a ground on which to deny reduction in property value, statute plainly indicates that constructive notice of existence of contamination is sufficient basis on which to deny reduction in property value, and because actual knowledge is superior to constructive notice and plaintiff had actual knowledge of contamination, court would not apply statute rigidly to permit lack of constructive notice from town land records to trump plaintiff's actual knowledge of contamination when it acquired subject property. 98 CA 556.



Section 12-63f - Payment to state of receipts from certain properties subjected to environmental pollution remediation projects.

Section 12-63f is repealed, effective July 13, 2005.

(P.A. 96-250, S. 2, 7; P.A. 99-225, S. 5; P.A. 01-204, S. 25, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 05-285, S. 4.)



Section 12-63g - Assessment of buffers to inland wetlands or watercourses.

Property required as a buffer pursuant to any permit issued by an inland wetlands agency under regulations adopted under section 22a-42a shall be assessed at a value equal to the value of such property if it were an inland wetland or watercourse area.

(P.A. 05-190, S. 1.)

History: P.A. 05-190 effective July 1, 2005.

See Sec. 22a-45 re revaluation of wetlands and watercourses.



Section 12-63h - *(See end of section for amended version of subsection (a) and effective date.) Land value taxation program.

*(a) The Secretary of the Office of Policy and Management shall establish a pilot program in up to three municipalities whereby the selected municipalities shall develop a plan for implementation of land value taxation that (1) classifies real estate included in the taxable grand list as (A) land or land exclusive of buildings, or (B) buildings on land; and (2) establishes a different mill rate for property tax purposes for each class, provided the higher mill rate shall apply to land or land exclusive of buildings. The different mill rates for taxable real estate in each class shall not be applicable to any property for which a grant is payable under section 12-19a or 12-20a.

(b) The secretary shall establish an application procedure and any other criteria for the program and shall send a copy of such application procedure and any other criteria to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development. The secretary shall not select a municipality for the pilot program unless the legislative body of the municipality has approved the application. The secretary shall send a notice of selection for the pilot program to the chief executive officer of the municipality and to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development.

(c) After receipt of the notice of selection provided by the Secretary of the Office of Policy and Management pursuant to subsection (b) of this section, the chief elected official of such municipality shall appoint a committee consisting of (1) a representative of the legislative body of the municipality or where the legislative body is the town meeting, a representative of the board of selectmen; (2) a representative from the business community; (3) a land use attorney; and (4) relevant taxpayers and stakeholders. Such committee shall prepare a plan for implementation of land value taxation. Such plan shall (A) provide a process for implementation of differentiated tax rates; (B) designate geographic areas of the municipality where the differentiated rates shall be applied; and (C) identify legal and administrative issues affecting the implementation of the plan. The chief executive officer, the chief elected official, the assessor and the tax collector of the municipality shall have an opportunity to review and comment on the plan. On or before December 31, 2015, and upon approval of the plan by the legislative body, the plan shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to planning and development, finance, revenue and bonding and commerce. Any municipality that has previously applied for and participated in the pilot program established pursuant to this section shall be ineligible for subsequent selection to participate in the pilot program.

(P.A. 09-236, S. 1; P.A. 13-247, S. 329; P.A. 15-184, S. 7.)

*Note: On and after July 1, 2016, subsection (a) of this section, as amended by section 190 of public act 15-244, is to read as follows:

“(a) The Secretary of the Office of Policy and Management shall establish a pilot program in up to three municipalities whereby the selected municipalities shall develop a plan for implementation of land value taxation that (1) classifies real estate included in the taxable grand list as (A) land or land exclusive of buildings, or (B) buildings on land; and (2) establishes a different mill rate for property tax purposes for each class, provided the higher mill rate shall apply to land or land exclusive of buildings. The different mill rates for taxable real estate in each class shall not be applicable to any property for which a grant is payable under section 12-18b.”

(P.A. 09-236, S. 1; P.A. 13-247, S. 329; P.A. 15-184, S. 7; 15-244, S. 190.)

History: P.A. 09-236 effective July 1, 2009; P.A. 13-247 amended Subsec. (a) by changing “a single municipality” to “up to three municipalities” and making a conforming change, amended Subsec. (b) by deleting provisions re eligibility requirements for program and adding provisions requiring secretary to send copy of application procedure and criteria and notice of selection for pilot program to planning and development committee of General Assembly, and amended Subsec. (c) by substituting “elected official” for “executive officer”, adding new Subdivs. (1) to (3) re membership of committee, designating existing provision re committee membership as Subdiv. (4), requiring committee, rather than executive officer, to prepare plan, adding chief elected official to officials having opportunity to review and comment on plan, changing “2009” to “2014”, adding commerce committee to committees of General Assembly to which plan is to be submitted, and making technical changes; P.A. 15-184 amended Subsec. (c) to change “2014” to “2015” re submission of plan to committees of General Assembly, and add provision re municipality that previously applied for and participated in pilot program to be ineligible for subsequent selection, effective July 2, 2015; P.A. 15-244 amended Subsec. (a) by replacing reference to Sec. 12-19a or 12-20a with reference to Sec. 12-18b, effective July 1, 2016.



Section 12-63i - Pilot program for alternative method of assessment for commercial properties.

(a) The Secretary of the Office of Policy and Management shall establish a pilot program for not more than five municipalities of varying sizes and in different regions of the state to allow for the assessment of a commercial property based on the net profits of the business or businesses occupying such property. Municipalities shall apply to said office in the manner and form directed by the secretary for inclusion in the pilot program.

(b) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, each municipality selected to participate in the pilot program shall, by ordinance, provide for the assessment of commercial properties based upon the net profits from the previous calendar year of the business or businesses occupying each commercial property or, if such commercial property was vacant, on the net profits anticipated by a new business tenant of such commercial property. A participating municipality shall include in the ordinance adopting such assessment method (1) a description of commercial properties that are eligible for such assessment method, (2) a requirement that all parties affected by the use of such assessment method, including the owner or owners of the commercial property, the business or businesses occupying such property and the municipality, agree to the use of such assessment method, (3) a description of how the rate of assessment for such commercial properties will be determined, based upon such net profits or anticipated net profits, (4) provision for an application process, including documentation required from the owner of a commercial property to demonstrate the benefits to the municipality and such commercial property of such assessment method, and (5) provision for the phase-out of such assessment method on individual commercial properties, so such properties may be returned to the assessment method otherwise required by this chapter.

(c) The Secretary of the Office of Policy and Management shall, not later than January 1, 2015, and annually thereafter, report in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, regarding the program established by this section. Such report shall include a description of (1) efforts made by the office to inform municipalities about the program, (2) the application process developed by the office, (3) inquiries and applications received from municipalities regarding participation in the program, and (4) legislative changes that may be considered to improve the program.

(P.A. 14-174, S. 1; May Sp. Sess. P.A. 16-3, S. 31.)

History: P.A. 14-174 effective July 1, 2014, and applicable to assessment years commencing on and after October 1, 2014; May Sp. Sess. P.A. 16-3 amended Subsec. (b) to delete “not more than three” in provision re assessment of commercial properties.



Section 12-63j - Information re program for alternative method of assessment for commercial properties.

The Office of Policy and Management shall provide information about the program established pursuant to section 12-63i, and how a municipality may apply for inclusion in said program, to various state-wide organizations, including, but not limited to, the Connecticut Association of Assessing Officers, the Connecticut Economic Development Association and the Connecticut Tax Collectors Association, Inc.

(P.A. 14-174, S. 2.)

History: P.A. 14-174 effective July 1, 2014.



Section 12-63k - Reduction of assessment for and allocation of tax revenue attributable to improvement to commercial or industrial property in municipality containing an enterprise zone.

(a) As used in this section:

(1) “Average increase in assessed value” means, for the assessment years commencing October 1, 2012, October 1, 2013, and October 1, 2014, the average of the increase in assessed value of commercial and industrial property, and personal property used exclusively for commercial or industrial purposes;

(2) “Base year” means the assessment year commencing October 1, 2014;

(3) “Increase from the base year” means the assessed value of commercial or industrial property for the current assessment year plus the current assessment year assessed value of any personal property acquired after the base year to be used exclusively for commercial or industrial purposes, less the assessed value of the commercial or industrial property for the base year; and

(4) “Improvement to commercial or industrial property” or “improvement” includes, but is not limited to, any personal property acquired after the base year and used exclusively for commercial or industrial purposes.

(b) (1) Notwithstanding any provision of the general statutes or any special act, charter or home rule ordinance, a municipality that contains an enterprise zone designated pursuant to section 32-70 may, by vote of its legislative body, or in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, provide that, for improvements to commercial or industrial property that result in an increase from the base year, (A) the assessment of such improvement shall be reduced as provided in subparagraph (B) of subdivision (2) of this subsection, and (B) the increase in tax revenue attributable to such improvement shall be allocated to reduce the assessments and total tax imposed on commercial and industrial properties located within the municipality as provided in subparagraph (C) of subdivision (2) of this subsection. The reduced assessments and allocations shall continue until the earlier of (i) the assessment year in which the mill rate for the municipality is not more than ten per cent greater than the average regional mill rate calculated pursuant to subdivision (2) of this subsection, or (ii) a date determined by such vote of the legislative body or the board of selectmen.

(2) (A) The tax collector of any municipality that has voted to reduce assessments pursuant to subdivision (1) of this subsection shall annually calculate the average regional mill rate based on the average mill rate of the planning region of the state, as designated under the provisions of section 16a-4a, in which the municipality is located.

(B) With respect to an improvement to commercial or industrial property that results in an increase from the base year of at least ten thousand dollars, the assessor of such municipality shall annually (i) determine the amount of the current assessment year increase in assessed value of the property that exceeds the average increase in assessed value with respect to the property, and (ii) reduce the assessment of the amount determined under clause (i) of this subparagraph to an amount that yields a total tax on such amount equal to the tax that would be imposed at the applicable average regional mill rate.

(C) Each such municipality shall allocate tax revenue attributable to such improvements to reduce the assessments and total tax imposed on each commercial and industrial property located within the municipality, or located within the neighborhood revitalization zone in which the improved property is located, that is not subject to any other form of property tax relief and that has a total assessment of less than fifteen million dollars, except that such municipality may retain the amount equal to the average increase in assessed value on such commercial and industrial properties, and may retain an additional twenty per cent of the current assessment year increase in assessed value that is in excess of the average increase in assessed value.

(c) The assessor of any municipality that has voted to reduce assessments pursuant to subdivision (1) of subsection (b) of this section shall calculate assessed values under this section without regard to any revaluation of real property that takes place on or after the date of such vote.

(Dec. Sp. Sess. P.A. 15-1, S. 34.)

History: Dec. Sp. Sess. P.A. 15-1 effective December 29, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-64 - *(See end of section for amended version of subsection (b) and effective date.) Real estate liable to taxation. Easements in air space. Separate assessment of the interest of a lessee. Conditions under which lessee of state-owned property is subject to tax.

(a) All the following mentioned property, not exempted, shall be set in the list of the town where it is situated and, except as otherwise provided by law, shall be liable to taxation at a uniform percentage of its present true and actual valuation, not exceeding one hundred per cent of such valuation, to be determined by the assessors: Dwelling houses, garages, barns, sheds, stores, shops, mills, buildings used for business, commercial, financial, manufacturing, mercantile and trading purposes, ice houses, warehouses, silos, all other buildings and structures, house lots, all other building lots and improvements thereon and thereto, including improvements that are partially completed or under construction, agricultural lands, shellfish lands, all other lands and improvements thereon and thereto, quarries, mines, ore beds, fisheries, property in fish pounds, machinery and easements to use air space whether or not contiguous to the surface of the ground. An easement to use air space shall be an interest in real estate and may be assessed separately from the surface of the ground below it. Any interest in real estate shall be set by the assessors in the list of the person in whose name the title to such interest stands on the land records. If the interest in real estate consists of an easement to use air space, whether or not contiguous to the surface of the ground, which easement is in the form of a lease for a period of not less than fifty years, which lease is recorded in the land records of the town and provides that the lessee shall pay all taxes, said interest shall be deemed to be a separate parcel and shall be separately assessed in the name of the lessee. If the interest in real estate consists of a lease of land used for residential purposes which allows the lessee to remove any or all of the structures, buildings or other improvements on said land erected or owned by the lessee, which lease is recorded in the land records of the town and provides that the lessee shall pay all taxes with respect to such structures, buildings or other improvements, said interest shall be deemed to be a separate parcel and said structures, buildings or other improvements shall be separately assessed in the name of the lessee, provided such separate assessment shall not alter or limit in any way the enforcement of a lien on such real estate in accordance with chapter 205, for taxes with respect to such real estate including said land, structures, buildings or other improvements. For purposes of determining the applicability of the provisions of this section to any such interest in real estate, “lessee” means any person who is a lessee or sublessee under the terms of the lease agreement in accordance with which such interest in real estate is established.

*(b) Except as provided in subsection (c) of this section, any land, buildings or easement to use air rights belonging to or held in trust for the state, not used for purposes attributable to functions of the state government or any other governmental purpose but leased to a person or organization for use unrelated to any such purpose, exclusive of any such lease with respect to which a binding agreement is in effect on June 25, 1985, shall be separately assessed in the name of the lessee and subject to local taxation annually in the name of the lessee having immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day next following the date of leasing pursuant to section 4b-38. If such property or any portion thereof is leased to any organization which, if the property were owned by or held in trust for such organization, would not be liable for taxes with respect to such property under any of the subdivisions of section 12-81, such organization shall be entitled to exemption from property taxes as the lessee under such lease, provided such property is used exclusively for the purposes of such organization as stated in the applicable subdivision of said section 12-81 and the portion of such property so leased to such exempt organization shall be eligible for a grant in lieu of taxes pursuant to section 12-19a. Whenever the lessee of such property is required to pay property taxes to the town in which such property is situated as provided in this subsection, the assessed valuation of such property subject to the interest of the lessee shall not be included in the annual list of assessed values of state-owned real property in such town as prepared for purposes of state grants in accordance with said section 12-19a and the amount of grant to such town under said section 12-19a shall be determined without consideration of such assessed value.

(c) The provisions of subsection (b) of this section shall not be applicable to (1) any land, building or easement belonging to or held in trust for the state of Connecticut or the Connecticut Airport Authority at Bradley International Airport or any general aviation airport or other airport, as such terms are defined in section 15-120aa, and (2) any restaurant, gasoline station or other service facility or public convenience as may be deemed appropriate by the Commissioner of Transportation for state highway, mass transit, marine or aviation purposes. In the event a lessee of property, belonging to or held in trust for the state or a constituent unit of the state system of higher education, who is subject to taxation pursuant to the provisions of this subsection or pursuant to subsection (g) of section 4b-38 is delinquent in the payment of such tax, a municipal tax collector may enforce the collection of said tax by all legal means available, except for the filing of a lien on such property.

(1949 Rev., S. 1738; 1957, P.A. 673, S. 6; 1961, P.A. 347; 1967, P.A. 829; 1969, P.A. 139, S. 1; P.A. 75-321, S. 1, 2; P.A. 81-58, S. 2, 4; P.A. 85-448, S. 1, 2; P.A. 93-64, S. 1, 2; P.A. 97-282, S. 3, 6; P.A. 03-269, S. 2; P.A. 12-157, S. 3; P.A. 13-277, S. 61; P.A. 14-122, S. 87.)

*Note: On and after July 1, 2016, subsection (b) of this section, as amended by section 191 of public act 15-244, is to read as follows:

“(b) Except as provided in subsection (c) of this section, any land, buildings or easement to use air rights belonging to or held in trust for the state, not used for purposes attributable to functions of the state government or any other governmental purpose but leased to a person or organization for use unrelated to any such purpose, exclusive of any such lease with respect to which a binding agreement is in effect on June 25, 1985, shall be separately assessed in the name of the lessee and subject to local taxation annually in the name of the lessee having immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day next following the date of leasing pursuant to section 4b-38. If such property or any portion thereof is leased to any organization which, if the property were owned by or held in trust for such organization, would not be liable for taxes with respect to such property under any of the subdivisions of section 12-81, such organization shall be entitled to exemption from property taxes as the lessee under such lease, provided such property is used exclusively for the purposes of such organization as stated in the applicable subdivision of section 12-81 and the portion of such property so leased to such exempt organization shall be eligible for a grant in lieu of taxes pursuant to section 12-18b. Whenever the lessee of such property is required to pay property taxes to the town in which such property is situated as provided in this subsection, the assessed valuation of such property subject to the interest of the lessee shall not be included in the annual list of assessed values of state-owned real property in such town as prepared for purposes of state grants in accordance with section 12-18b and the amount of grant to such town under section 12-18b shall be determined without consideration of such assessed value.”

(1949 Rev., S. 1738; 1957, P.A. 673, S. 6; 1961, P.A. 347; 1967, P.A. 829; 1969, P.A. 139, S. 1; P.A. 75-321, S. 1, 2; P.A. 81-58, S. 2, 4; P.A. 85-448, S. 1, 2; P.A. 93-64, S. 1, 2; P.A. 97-282, S. 3, 6; P.A. 03-269, S. 2; P.A. 12-157, S. 3; P.A. 13-277, S. 61; P.A. 14-122, S. 87; P.A. 15-244, S. 191.)

History: 1961 act added “agricultural lands” to list; 1967 act added provisions re assessments of easements to use air space; 1969 act added provision re assessment and taxation of land, buildings and easements within highway rights-of-way leased by state to nonexempt lessees; P.A. 75-321 added provisions re separate assessment of structures and improvements erected by lessee; P.A. 81-58 made provisions of section applicable to a lessee applicable also in the case of a sublessee, effective April 28, 1981, and applicable in any municipality to the assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 85-448 deleted provision in Subsec. (a) re taxation of certain leased land, buildings and easements for air rights within highway rights-of-way on ad valorem basis and added Subsecs. (b) and (c) in which the interest of a lessee of state-owned real property is subject to property tax under certain conditions, effective June 25, 1985, and applicable in any town to the assessment year commencing October 1, 1985, and each assessment year thereafter; P.A. 93-64 specified in Subsec. (a) that structures and improvements to building lots and other lands are liable to taxation, effective May 10, 1993; P.A. 97-282 amended Subsecs. (a) and (b) to provide that property leased to an exempt organization is eligible for grant in lieu of taxes under Sec. 12-19a and to make technical and conforming changes, effective June 26, 1997; P.A. 03-269 amended Subsec. (b) to revise provisions re the property tax liability of certain lessees of property and amended Subsec. (c) to make a technical change, add provisions re enforcement powers of tax collectors and prohibit tax collectors from filing liens on state-owned property leased for nongovernmental purposes, effective July 9, 2003; P.A. 12-157 amended Subsec. (a) to add reference to improvements that are partially completed or under construction, effective October 1, 2012, and applicable to assessment years commencing on or after that date; P.A. 13-277 amended Subsec. (c) to make a technical change and to add provisions re inapplicability of Subsec. (b) to property belonging to or held for Connecticut Airport Authority at Bradley International Airport, general aviation airports or other airports, effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012; P.A. 14-122 made technical changes in Subsec. (a); P.A. 15-244 amended Subsec. (b) by replacing references to Sec. 12-19a with reference to Sec. 12-18b and making technical changes, effective July 1, 2016.



Section 12-64a - Reduction in assessed value of real estate upon removal of damaged buildings. Municipal option to abate tax on personal property located in damaged building.

(a) Whenever a building is so damaged as to require total reconstruction before it may be used for any purpose related to its use prior to such damage and following which, the owner provides for complete demolition of such building with the material from demolition being removed from the parcel of real property on which the building was situated or used as fill on such parcel for purposes of grading, such parcel shall be assessed for purposes of property tax as of the date such demolition, removal and grading are completed, to the satisfaction of the building inspector in the municipality, and such assessment shall reflect a determination of the assessed value of such parcel, exclusive of the value of the building so damaged, demolished and removed. The adjusted assessment shall be applicable with respect to such parcel from the date demolition, removal and grading are completed, as determined by said building inspector, until the first day of October next succeeding and the amount of property tax payable with respect to such parcel for the assessment year in which demolition, removal and grading are completed shall be adjusted accordingly in such manner as determined by the assessor.

(b) Notwithstanding the provisions of subsection (a) of this section, in the case of a building that sustains fire or weather-related damage that requires the building to be totally reconstructed before it may be used for any purpose related to its use prior to the damage, the assessment reduction shall be calculated from the date of such fire or weather event if the owner, within one hundred twenty days of the fire or weather event, provides for complete demolition of such building with the material from demolition being removed from the parcel of real property on which the building was situated and the parcel graded to the satisfaction of the building inspector in the municipality. If the fire or weather event occurs not more than one hundred twenty days before the next assessment date and the owner provides for such complete demolition, removal and grading to the satisfaction of the building inspector after the next assessment date and not more than one hundred twenty days after the fire or weather event, the assessment for the damaged building shall be removed for such next assessment date.

(c) When a municipality reduces an assessment for a building pursuant to subsection (a) or (b) of this section, the municipality may, by vote of its legislative body, or in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate all or a portion of the property tax with respect to personal property that had been located in the building. Such abatement may be allowed if the personal property was damaged as a direct result of a fire or weather event to such an extent that the property cannot be used for any purpose related to its use prior to such fire or weather event. Any abatement provided under this subsection shall be applicable with respect to such personal property from the date of the damage to the following October first.

(P.A. 81-21, S. 1, 2; P.A. 93-231, S. 1, 2; P.A. 00-120, S. 1, 13.)

History: P.A. 81-21 effective April 7, 1981, and applicable in any municipality to assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 93-231 designated existing section as Subsec. (a) and added new Subsec. (b) requiring any municipality to reduce the assessment on a building that must be totally reconstructed due to fire or weather-related damage as of the date the building was damaged, effective June 28, 1993, and applicable to assessment years commencing on and after October 1, 1993; P.A. 00-120 added Subsec. (c) providing a municipal option to abate the tax on personal property damaged by fire or weather event that cannot be used for its original purpose, effective May 26, 2000, and applicable to assessment years commencing October 1, 1998.

Cited. 207 C. 250.



Section 12-65 - Agreements fixing assessments on multifamily housing.

Any municipality acting through its board of selectmen, town council, court of common council or other governing body shall have the power to enter into a written agreement with a taxpayer fixing the assessment of real estate to be used for a housing project consisting of three or more housing units to be constructed or rehabilitated, provided: (a) The real estate to be used for said housing project is in a redevelopment area, community development area or neighborhood strategy area, included (1) in a redevelopment plan approved by a redevelopment agency pursuant to section 8-127, (2) in an urban renewal project authorized by a redevelopment agency pursuant to section 8-141 or (3) in a community development plan approved by the municipality under sections 8-169a to 8-169j, inclusive; (b) the term of such agreement shall not exceed fifteen years from the date of the completion of the housing project or completion of rehabilitation of the housing project or sixteen years from the date of the agreement, whichever is the shorter period; (c) the assessment agreed on for the real estate plus future improvements shall not be less than the assessment as of the last regular assessment date of the real estate without such future improvements. If the municipality claims that the taxpayer is not complying with the terms of such agreement, the municipality may bring an action in the superior court of the judicial district in which the municipality is located to force compliance with such agreement; but a mortgagee may loan its money in reliance on such agreement and nothing herein contained shall be construed to permit the municipality to increase the assessment during the aforesaid period beyond the amount agreed on.

(1949 Rev., S. 1739; 1957, P.A. 163, S. 25; 1963, P.A. 615, S. 1; 1969, P.A. 335; P.A. 78-280, S. 2, 127; P.A. 79-589, S. 1, 2; P.A. 88-280, S. 10.)

History: 1963 act added provision (a), increased the term of the agreement by five years, extended the date for commencement of construction from 1949 to 1969 and deleted provisions re rental rates and preference as tenants for veterans and members of merchant marine; 1969 act extended date for commencement of construction from 1969 to 1971 in Subdiv. (c); P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-589 specified housing projects “consisting of three or more housing units”, included rehabilitation projects, amended Subdiv. (a) to include projects in community development areas or in neighborhood strategy areas and deleted former Subdiv. (c), relettering Subdiv. (d) accordingly; P.A. 88-280 made technical change, substituting reference to Sec. 8-169j for reference to Sec. 8-169n.

Cited. 17 CA 166.



Section 12-65a - Approval by state referee.

Such written agreement shall be filed within ten days from the date of its execution in the superior court for the judicial district in which the municipality executing such agreement is located. The clerk of such court shall forthwith refer such agreement to a state referee for approval as a fair and reasonable agreement. If the referee finds such agreement fair and reasonable he shall certify to the same and the clerk of the superior court for such judicial district shall annex such certificate to such agreement and only at that time shall the agreement be binding upon the parties executing such agreement. If such referee finds said agreement not fair and reasonable, the clerk of the superior court of such judicial district shall forthwith notify the parties and such agreement shall be null and void and of no effect.

(1963, P.A. 615, S. 2; P.A. 80-483, S. 50, 186.)

History: P.A. 80-483 substituted “judicial district” for “county”.

Cited. 17 CA 166.



Section 12-65b - Agreements between municipality and owner or lessee of real property or air space fixing the assessment of such property or air space.

(a) Any municipality may, by affirmative vote of its legislative body, enter into a written agreement with any party owning or proposing to acquire an interest in real property in such municipality, or with any party owning or proposing to acquire an interest in air space in such municipality, or with any party who is the lessee of, or who proposes to be the lessee of, air space in such municipality in such a manner that the air space leased or proposed to be leased shall be assessed to the lessee pursuant to section 12-64, fixing the assessment of the real property or air space which is the subject of the agreement, and all improvements thereon or therein and to be constructed thereon or therein, subject to the provisions of subsection (b) of this section, (1) for a period of not more than seven years, provided the cost of such improvements to be constructed is not less than three million dollars, (2) for a period of not more than two years, provided the cost of such improvements to be constructed is not less than five hundred thousand dollars, (3) to the extent of not more than fifty per cent of such increased assessment, for a period of not more than three years, provided the cost of such improvements to be constructed is not less than ten thousand dollars, or (4) for a period of years specified in an ordinance, for improvements to be constructed on land used or to be used for any retail business in an area designated in such ordinance. For purposes of this section, “improvements to be constructed” includes the rehabilitation of existing structures for retail business use.

(b) The provisions of subsection (a) of this section shall only apply if the improvements are for at least one of the following: (1) Office use; (2) retail use; (3) permanent residential use; (4) transient residential use; (5) manufacturing use; (6) warehouse, storage or distribution use; (7) structured multilevel parking use necessary in connection with a mass transit system; (8) information technology; (9) recreation facilities; (10) transportation facilities; (11) mixed-use development, as defined in section 8-13m; or (12) use by or on behalf of a health system, as defined in section 19a-508c.

(1971, P.A. 471, S. 1, 2; P.A. 73-477; P.A. 75-575, S. 1, 2; P.A. 77-138, S. 1, 3; 77-586, S. 2, 3; P.A. 79-78, S. 1, 2; P.A. 82-414, S. 1, 2; P.A. 85-573, S. 1, 18; P.A. 90-219, S. 13; May Sp. Sess. P.A. 92-15, S. 4, 20; P.A. 94-157, S. 3, 4; P.A. 97-235, S. 1, 4; P.A. 98-207; P.A. 01-125, S. 1; P.A. 03-19, S. 25; P.A. 13-246, S. 1; P.A. 14-174, S. 5; June Sp. Sess. P.A. 15-5, S. 240.)

History: P.A. 73-477 added words “an interest in” with reference to acquisition of real property and air space in Subsec. (a); P.A. 75-575 amended Subsec. (a) to include municipalities with population densities of 4,500 persons or more per square mile and those contracting with U.S. for grants of more than $10,000,000 for redevelopment and urban renewal and amended Subsec. (b) to include improvements for manufacturing use and to change cost minimum from $10,000,000 to $5,000,000; P.A. 77-138 made provisions applicable to any municipality, deleting all restrictions based on population, population density or amount of federal grant and included in Subsec. (b) improvements for warehouse storage or distribution use; P.A. 77-586 reinstated restriction on applicability of provisions, limiting provisions to municipalities with population of at least 35,000; P.A. 79-78 deleted restriction imposed by P.A. 77-586 and changed cost minimum in Subsec. (b) from $5,000,000 to $3,000,000; P.A. 82-414 amended requirements in Subsec. (b) applicable to fixed assessment agreements to permit agreements if at least one, rather than two or more as was previously the case, of the types of improvements is satisfied; and increased list by adding multilevel parking facilities as an improvement, the proposed construction of which would allow such an agreement; P.A. 85-573 provided for agreements for not more than two years on improvements of not less than $500,000, effective July 10, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and thereafter; P.A. 90-219 amended Subsec. (b) to require that improvements for structured multilevel parking use be necessary in connection with a mass transit system; May Sp. Sess. P.A. 92-15 added Subsec. (a)(3) re improvements of not less than $100,000, effective July 1, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 94-157 added Subsec. (a)(4) to (7), inclusive, effective October 1, 1994, and applicable to assessment years commencing on or after that date; P.A. 97-235 added Subsec. (b)(viii) re improvements for information technology, effective June 24, 1997; P.A. 98-207 reorganized and relettered Subsec. (b) and added new Subdivs. (9) and (10) re recreation facilities and transportation facilities; P.A. 01-125 amended Subsec. (a) to reduce the threshold to qualify for abatement from $100,000 to $25,000 and change the amount of the abatement from 50% to not more than 50% in Subdiv. (3) and to delete Subdivs. (4) to (7), inclusive; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; P.A. 13-246 amended Subsec. (a) by changing improvement cost threshold for assessment for period of not more than 3 years from not less than $25,000 to not less than $10,000 and amended Subsec. (b) by adding Subdiv. (11) re mixed-use development; P.A. 14-174 amended Subsec. (a) by adding Subdiv. (4) re fixing the assessment for improvements on land used or to be used for retail business; June Sp. Sess. P.A. 15-5 added Subsec. (b)(12) re use by or on behalf of a health system, effective June 30, 2015.



Section 12-65c - Deferral of increased assessments due to rehabilitation: Definitions.

As used in sections 12-65c to 12-65f, inclusive:

(a) “Rehabilitation area” means any municipality, or a part thereof, that contains one or more properties that are deteriorated, deteriorating, substandard or detrimental to the safety, health, welfare or general economic well-being of the community;

(b) “Rehabilitation” means the improvement or repair of a structure or facilities appurtenant thereto, exclusive of general maintenance or minor repairs.

(P.A. 73-558, S. 1; P.A. 13-246, S. 2.)

History: P.A. 13-246 amended Subdiv. (a) by redefining “rehabilitation area”.

Cited. 17 CA 166.



Section 12-65d - Designation of rehabilitation area. Criteria for deferral of assessment increase.

(a) The legislative body of any municipality may, in accordance with the provisions of sections 12-65c to 12-65f, inclusive, adopt a resolution designating such municipality, or any part thereof, as a rehabilitation area and establishing criteria for eligibility of real property within the area so designated for deferral, as provided in section 12-65e, of any increased assessment attributable to rehabilitation or new construction. Such criteria shall include the initial condition of the property, the extent and nature of improvements compatible with the plan of development of the municipality and subdivision and zoning regulations, if any, and in compliance with such state building and health codes and local housing code requirements, as may apply, and acceptable uses for such property. Such criteria shall be determined with the advice of the local building official and housing code enforcement officer or other authority designated by the municipality to enforce the provisions of sections 19a-355, 47a-14a to 47a-14g, inclusive, 47a-51, 47a-53, 47a-54, 47a-54a, 47a-55, 47a-56, 47a-56a, 47a-56d to 47a-56j, inclusive, and 47a-57 to 47a-61, inclusive.

(b) No such resolution or criteria shall be adopted (1) until after a public hearing, notice of the time, place and purpose of which shall be given by publication in a newspaper having a general circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days prior to the date of such hearing; and (2) following such hearing, in any municipality having a planning commission or combined planning and zoning commission, such proposal has been referred to such commission for a report in accordance with the provisions of section 8-24, and in the event such commission disapproves the proposal, the vote on adoption by the municipality shall be in accordance with the provisions of said section 8-24.

(c) Notice of the adoption of the resolution and criteria shall be published by the legislative body, in a newspaper having a general circulation in the municipality, not later than fifteen days after its adoption. A copy of such resolution and criteria shall be filed in the office of the town clerk of such municipality.

(P.A. 73-558, S. 2; P.A. 74-190, S. 1, 3; P.A. 79-607, S. 20, 22.)

History: P.A. 74-190 substituted “real” for “residential” property in Subsec. (a); P.A. 79-607 included deferrals for new construction.

Cited. 17 CA 166.



Section 12-65e - Agreements to fix assessments during, and defer increases following, rehabilitation or construction. Required provisions.

Any municipality which has adopted a resolution, in accordance with the provisions of section 12-65d, designating such municipality or any part thereof as a rehabilitation area, may, upon application of the owner of any real property located in such area who agrees to rehabilitate such property or construct (1) new multifamily rental housing or cooperative housing on such property, or (2) if such property is a brownfield, as defined in section 32-760, new multifamily rental housing, cooperative housing, common interest communities or mixed-use or commercial structures on such property, enter into an agreement to fix the assessment of the property, during the period of rehabilitation or construction, as of the date of the agreement, but for not longer than seven years, and upon completion of such rehabilitation or construction, to defer any increase in assessment attributable to such rehabilitation or construction for a period not to exceed eleven years, contingent upon the continued use of the property for the purposes specified in the agreement, provided such property meets the criteria established by such municipality in accordance with section 12-65d and provided further such deferral shall be determined as follows: For the first year following completion of such rehabilitation or construction, the entire increase shall be deferred; thereafter a minimum of ten per cent of the increase shall be assessed against the property each year until one hundred per cent of such increase has been so assessed. The agreement shall provide that, in the event of a general revaluation by the municipality in the year in which such rehabilitation or construction is completed resulting in any increase in the assessment on such property, only that portion of the increase resulting from such rehabilitation or construction shall be deferred; and in the event of a general revaluation in any year after the year in which such rehabilitation or construction is completed, such deferred assessment shall be increased or decreased in proportion to the increase or decrease in the total assessment on such property as a result of such general revaluation. Such agreement shall further provide that such rehabilitation or construction shall be completed by a date fixed by the municipality and that the completed rehabilitation or construction shall be subject to inspection and certification by the local building official as being in conformance with the criteria established under section 12-65d and such provisions of the state building and health codes and the local housing code as may apply. Any such tax deferral shall be contingent upon the continued use of the property for those purposes specified in the agreement creating such deferral and such deferral shall cease upon the sale or transfer of the property for any other purpose unless the municipality shall have consented thereto.

(P.A. 73-588, S. 3; P.A. 74-190, S. 2, 3; P.A. 79-607, S. 19, 22; P.A. 11-96, S. 1; P.A. 13-308, S. 11.)

History: P.A. 74-190 specified that deferrals for rehabilitation are contingent upon continued use for purposes specified in agreement and provided that deferral cease upon sale or transfer of property unless consent of municipality obtained, previously deferral ceased without exception; P.A. 79-607 included construction of new multifamily rental housing or cooperative housing; P.A. 11-96 designated provision re new multifamily rental housing or cooperative housing as Subdiv. (1) and added Subdiv. (2) re rehabilitation of property that is a brownfield; P.A. 13-308 replaced reference to Sec. 32-9cc with reference to Sec. 32-760, effective July 1, 2013.

Cited. 17 CA 166.



Section 12-65f - Appeal.

Any person aggrieved by any decision or action, or failure to take action, by a municipality under the provisions of sections 12-65c to 12-65e, inclusive, may appeal within fifteen days of the notice of such decision or action, or in the case of failure to take action, within fifteen days after the expiration of sixty-five days from the date of the submission of the request for action to the legislative body of the municipality, to the superior court for the judicial district in which the municipality lies.

(P.A. 73-558, S. 4; P.A. 76-436, S. 275, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and included judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 17 CA 166.



Section 12-65g - Agreements to fix assessments during, and defer increases following, rehabilitation to accommodate physically disabled persons. Required provisions.

The legislative body of any municipality may, by ordinance, authorize such municipality to enter into a written agreement with an owner of any real property who agrees to improve, rehabilitate or renovate any building thereon to meet the standards of design and construction of the State Building Code to accommodate physically disabled persons, as set forth in article 512 of the State Building Code, or any subsequent corresponding section of the State Building Code, as from time to time amended, to fix the assessment on such property as of the date of the agreement for a period of not longer than five years and to defer any increase in assessment attributable to such improvement, rehabilitation or renovation during such period, provided (1) the agreement shall be approved by the local building official and (2) such improvement, rehabilitation or renovation shall be completed not later than three years from the date of the agreement and, upon completion, shall be subject to inspection and certification by such local building official as being in conformance with the applicable provisions of said code.

(P.A. 75-244; P.A. 94-175, S. 8, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 94-175 made a technical change in the building code reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section.



Section 12-65h - Agreements between municipality and owner or lessee of real property or air space containing a manufacturing facility or a wholesale and retail business fixing the assessment of personal property.

Any municipality may, by affirmative vote of its legislative body, enter into a written agreement with any party owning or proposing to acquire an interest in real property in such municipality, or with any party owning or proposing to acquire an interest in air space in such municipality, or with any party who is the lessee of, or who proposes to be the lessee of, air space in such municipality in such a manner that the air space leased or proposed to be leased shall be assessed to the lessee pursuant to section 12-64, upon which is located or proposed to be located a manufacturing facility, as defined in subdivision (72) of section 12-81, or a wholesale and retail business, as defined in subdivision (54) of section 12-81, fixing the assessment of the personal property located in the facility that is the subject of the agreement, (1) for a period of not more than seven years, provided the increase in the assessed value of such personal property in such facility or wholesale and retail business is not less than three million dollars, (2) for a period of not more than two years, provided the increase in the assessed value of such personal property in such facility or wholesale and retail business is not less than five hundred thousand dollars, or (3) to the extent of not more than fifty per cent of such increased assessment, for a period of not more than three years, provided the increase in the assessed value of such personal property in such facility or wholesale and retail business is not less than twenty-five thousand dollars.

(May Sp. Sess. P.A. 92-15, S. 5, 20; P.A. 01-125, S. 2; P.A. 14-174, S. 6.)

History: May Sp. Sess. P.A. 92-15 effective July 1, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; (Revisor's note: In 1997 a reference to “subsection (72)” of Sec. 12-81 was changed editorially by the Revisors to “subdivision (72)” to conform section with Sec. 12-81); P.A. 01-125 amended Subdiv. (3) to reduce the threshold to qualify for abatement from $100,000 to $25,000 and change the amount of the abatement from 50% to not more than 50%; P.A. 14-174 added provisions re wholesale and retail business and made a technical change.



Section 12-66 - Property of religious, educational or charitable corporations; leasehold interests.

(a) Lands or buildings, the title to which is in the name of any religious, educational or charitable corporation, otherwise exempt from taxation and which have been leased for a term of one hundred years or more by a lease executed with an annual rent reserved, which land and buildings are used for other than religious, educational or charitable purposes, shall, annually, be subject to local assessment and taxation in the name of the lessee, assignee or sublessee of such land on the assessment day of the town wherein situated. Except as provided in this section, all provisions of the law relating to the filing of assessment lists and appeals to the boards of assessment appeals and to the Superior Court shall, mutatis mutandis, apply to each such lessee and all provisions of the law relating to assessors and boards of assessment appeals shall, mutatis mutandis, apply to such property.

(b) Any person who has paid the entire tax due any town for a period of twelve months on any such property may make application in writing to the tax collector of such town for a refund of the whole or such part of such tax as represents, under the terms of the lease, the amount of rent paid to such corporation for such period. Such application shall be made within three years of the due date of the whole or first installment of such tax, shall contain a recital of the facts and shall state the amount of refund requested. The collector shall, after examination of such application, refer the same, with his recommendations thereon, to the selectmen of such town and shall certify to the amount of refund to which such applicant is entitled. Upon receipt of such application and certification, the selectmen shall draw an order upon the treasurer in favor of such applicant for the amount so certified, without interest. Any action so taken by such selectmen shall be a matter of record and the tax collector shall be notified thereof in writing.

(c) This section shall be construed to authorize taxation of leased real estate under such leases.

(1949 Rev., S. 1740; P.A. 76-436, S. 300, 681; P.A. 95-283, S. 37, 68.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 95-283 amended Subsec. (a) to replace board of tax review with board of assessment appeals, effective July 6, 1995.

Purpose of section is to prevent property of charitable organization not used exclusively for charitable purpose from escaping taxation, and to avoid assessment of taxes from being collected twice by municipality. 172 C. 439.



Section 12-66a - Taxation of real and personal property held by or on behalf of health system.

Notwithstanding any provision of this chapter or chapter 201 or 204 or any special act that provides an exemption from taxation of real or personal property held by or on behalf of a health system, as defined in section 19a-508c, the following real and personal property shall be taxable by a municipality in accordance with the provisions of this chapter and chapters 201 and 204: (1) Real property that is acquired by a health system on or after October 1, 2015, that, at the time of such acquisition, is subject to taxation under the provisions of this chapter and chapters 201 and 204, provided such acquiring health system had, for the fiscal year ending September 30, 2013, net patient revenue from facilities located within the state of one billion five hundred million dollars or more, and (2) any personal property incident to the rendering of health care services at the real property described in subdivision (1) of this section. The provisions of this section shall not apply to any real or personal property that is within a campus, as defined in subparagraph (A) of subdivision (2) of subsection (a) of section 19a-508c. All taxes on real and personal property imposed pursuant to this section shall be liabilities of, and paid by, the health system, and shall not be paid by a hospital or other entity affiliated with such health system.

(June Sp. Sess. P.A. 15-5, S. 238.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015, and applicable to assessment years commencing on and after October 1, 2015.



Section 12-66b - Validation of municipal taxation of real or personal property of health system on October 1, 2014, or earlier grand list.

Notwithstanding any provision of the general statutes or any special act, charter or ordinance, all acts and proceedings of the officers and officials of a municipality pertaining to the treatment as taxable or not taxable, as the case may be, by the municipality of any real or personal property held by, or held in trust for, a health system, as defined in section 19a-508c, on its October 1, 2014, grand list or earlier grand list, are validated and the municipality shall continue to treat such real or personal property as taxable or not taxable, as the case may be, in subsequent tax years.

(June Sp. Sess. P.A. 15-5, S. 239.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 12-66c - Taxation of residential real property intended for student learning.

Notwithstanding any provision of this chapter or chapter 201 or 204 or any special act, except subdivision (8) of section 12-81, which provides an exemption from taxation of real or personal property held by or on behalf of a private nonprofit institution of higher learning, as defined in section 12-20a, any residential real property intended for use or used as student housing, except a dormitory, that is held by or on behalf of such entity, shall be taxable by a municipality in accordance with the provisions of this chapter and chapters 201 and 204. For purposes of this subsection: (1) “Residential real property” means any house or building, or portion thereof, which is rented, leased or hired out to be occupied as a home or residence of one or more students, and (2) “dormitory” means a building containing living or sleeping facilities consisting of twenty or more beds intended for use or used as student housing and maintained by a private nonprofit institution of higher learning, as defined in section 12-20a.

(June Sp. Sess. P.A. 15-5, S. 241.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015, and applicable to assessment years commencing on and after October 1, 2015.



Section 12-67 - Taxation of dwelling houses of railroad companies.

Each dwelling house belonging to any railroad company shall be set in the list and taxed in the town where such dwelling house is situated, notwithstanding the fact that the same may be rented to or occupied by an employee of such railroad company; and the amount paid for taxes on any such dwelling house shall be deducted from the sum required by law to be paid by such railroad company for taxes to the state.

(1949 Rev., S. 1741.)



Section 12-68 - Grantee failing to record deed, grantor taxed. Damages.

When, in consequence of the failure of the purchaser of any real estate or any interest therein to place on the land records of the town in which such real estate is situated the deed or other instrument of conveyance by which such estate or interest therein has been conveyed to him and under which he holds the same, such real estate or interest therein has been set for taxation in the list of such purchaser's grantor and any lawful tax has been assessed thereon against such grantor and has been paid by him, a right of action shall accrue to such grantor to recover from such purchaser as damages a sum double the amount of such payment.

(1949 Rev., S. 1742.)

Liens for water charges not within statute. 11 CS 454.



Section 12-69 - Real estate liable for payment of judgment.

Such real estate shall stand charged with and remain liable for the payment of any judgment recovered under the provisions of section 12-68 until such judgment is satisfied; provided such grantor shall have lodged for record with the town clerk of the town in which such real estate is situated a certificate in writing, subscribed and sworn to by such grantor, describing such real estate and giving notice of the conveyance of it by him, the character of the instrument of conveyance, the name of the grantee therein and the date on or about which such conveyance was made and that such real estate stands subject to a lien to secure all judgments recovered or to be recovered under the provisions of said section; which certificate shall be recorded by such town clerk on the land records of such town.

(1949 Rev., S. 1743.)



Section 12-70 - Obligation of purchaser of real estate assuming payment of taxes.

When any person, at the time he acquires equity in real estate, expressly assumes the payment of taxes which are to become payable thereafter, he shall become liable for the payment thereof to the same extent and in the same manner as though such real estate were assessed in his name.

(1949 Rev., S. 1744.)

As to retroactivity, see 133 C. 242. Veteran not entitled to refund under provisions of Sec. 12-81(19). 135 C. 228; 155 C. 339. History and intent discussed. 135 C. 228; 164 C. 178. Purchaser from tax-exempt vendor assumes no liability for period prior to purchase. Id.



Section 12-71 - Personal property subject to tax. Computer software not subject to tax. Determination of situs of motor vehicles and snowmobiles for tax purposes.

(a) All goods, chattels and effects or any interest therein, including any interest in a leasehold improvement classified as other than real property, belonging to any person who is a resident in this state, shall be listed for purposes of property tax in the town where such person resides, subject to the provisions of sections 12-41, 12-43 and 12-59. Any such property belonging to any nonresident shall be listed for purposes of property tax as provided in section 12-43. Motor vehicles and snowmobiles shall be listed for purposes of the property tax in accordance with subsection (f) of this section.

(b) Except as otherwise provided by the general statutes, property subject to this section shall be valued at the same percentage of its then actual valuation as the assessors have determined with respect to the listing of real estate for the same year, except that any antique, rare or special interest motor vehicle, as defined in section 14-1, shall be assessed at a value of not more than five hundred dollars. The owner of such antique, rare or special interest motor vehicle may be required by the assessors to provide reasonable documentation that such motor vehicle is an antique, rare or special interest motor vehicle, provided any motor vehicle for which special number plates have been issued pursuant to section 14-20 shall not be required to provide any such documentation. The provisions of this section shall not include money or property actually invested in merchandise or manufacturing carried on out of this state or machinery or equipment which would be eligible for exemption under subdivision (72) of section 12-81 once installed and which cannot begin or which has not begun manufacturing, processing or fabricating; or which is being used for research and development, including experimental or laboratory research and development, design or engineering directly related to manufacturing or being used for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use or the significant overhauling or rebuilding of other products on a factory basis or being used for measuring or testing or metal finishing or in the production of motion pictures, video and sound recordings.

(c) Upon payment of the property tax assessed with respect to any property referred to in this section, owned by a resident or nonresident of this state, which is currently used or intended for use in relation to construction, building, grading, paving or similar projects, including, but not limited to, motor vehicles, bulldozers, tractors and any trailer-type vehicle, excluding any such equipment weighing less than five hundred pounds, and excluding any motor vehicle subject to registration pursuant to chapter 246 or exempt from such registration by section 14-34, the town in which such equipment is taxed shall issue, at the time of such payment, for display on a conspicuous surface of each such item of equipment for which such tax has been paid, a validation decal or sticker, identifiable as to the year of issue, which will be presumptive evidence that such tax has been paid in the appropriate town of the state.

(d) (1) Personal property subject to taxation under this chapter shall not include computer software, except when the cost thereof is included, without being separately stated, in the cost of computer hardware. “Computer software” shall include any program or routine used to cause a computer to perform a specific task or set of tasks, including without limitation, operational and applicational programs and all documentation related thereto.

(2) The provisions of subdivision (1) of this subsection shall be applicable (A) to the assessment year commencing October 1, 1988, and each assessment year thereafter, and (B) to any assessment of computer software made after September 30, 1988, for any assessment year commencing before October 1, 1988.

(3) Nothing contained in this subsection shall create any implication related to liability for property tax with respect to computer software prior to July 1, 1989.

(4) A certificate of correction in accordance with section 12-57 shall not be issued with respect to any property described in subdivision (1) of this subsection for any assessment year commencing prior to October 1, 1989.

(e) For assessment years commencing on or after October 1, 1992, each municipality shall exempt aircraft, as defined in section 15-34, from the provisions of this chapter.

(f) (1) Property subject to taxation under this chapter shall include each registered and unregistered motor vehicle and snowmobile that, in the normal course of operation, most frequently leaves from and returns to or remains in a town in this state, and any other motor vehicle or snowmobile located in a town in this state, which motor vehicle or snowmobile is not used or is not capable of being used.

(2) Any motor vehicle or snowmobile registered in this state subject to taxation in accordance with the provisions of this subsection shall be set in the list of the town where such vehicle in the normal course of operation most frequently leaves from and returns to or in which it remains. It shall be presumed that any such motor vehicle or snowmobile most frequently leaves from and returns to or remains in the town in which the owner of such vehicle resides, unless a provision of this subsection otherwise expressly provides. As used in this subsection, “the town in which the owner of such vehicle resides” means the town in this state where (A) the owner, if an individual, has established a legal residence consisting of a true, fixed and permanent home to which such individual intends to return after any absence, or (B) the owner, if a company, corporation, limited liability company, partnership, firm or any other type of public or private organization, association or society, has an established site for conducting the purposes for which it was created. In the event such an entity resides in more than one town in this state, it shall be subject to taxation by each such town with respect to any registered or unregistered motor vehicle or snowmobile that most frequently leaves from and returns to or remains in such town.

(3) Any motor vehicle owned by a nonresident of this state shall be set in the list of the town where such vehicle in the normal course of operation most frequently leaves from and returns to or in which it remains. If such vehicle in the normal course of operation most frequently leaves from and returns to or remains in more than one town, it shall be set in the list of the town in which such vehicle is located for the three or more months preceding the assessment day in any year, except that, if such vehicle is located in more than one town for three or more months preceding the assessment day in any year, it shall be set in the list of the town where it is located for the three months or more in such year nearest to such assessment day. In the event a motor vehicle owned by a nonresident is not located in any town for three or more of the months preceding the assessment day in any year, such vehicle shall be set in the list of the town where such vehicle is located on such assessment day.

(4) Notwithstanding any provision of subdivision (2) of this subsection: (A) Any registered motor vehicle that is assigned to an employee of the owner of such vehicle for the exclusive use of such employee and which, in the normal course of operation most frequently leaves from and returns to or remains in such employee's town of residence, shall be set in the list of the town where such employee resides; (B) any registered motor vehicle that is being operated, pursuant to a lease, by a person other than the owner of such vehicle, or such owner's employee, shall be set in the list of the town where the person who is operating such vehicle pursuant to said lease resides; (C) any registered motor vehicle designed or used for recreational purposes, including, but not limited to, a camp trailer, camper or motor home, shall be set in the list of the town such vehicle, in the normal course of its operation for camping, travel or recreational purposes in this state, most frequently leaves from and returns to or the town in which it remains. If such a vehicle is not used in this state in its normal course of operation for camping, travel or recreational purposes, such vehicle shall be set in the list of the town in this state in which the owner of such vehicle resides; and (D) any registered motor vehicle that is used or intended for use for the purposes of construction, building, grading, paving or similar projects, or to facilitate any such project, shall be set in the list of the town in which such project is situated if such vehicle is located in said town for the three or more months preceding the assessment day in any year, provided (i) if such vehicle is located in more than one town in this state for three or more months preceding the assessment day in any year, such vehicle shall be set in the list of the town where it is located for the three months or more in such year nearest to such assessment day, and (ii) if such vehicle is not located in any town for three or more of the months preceding the assessment day in any year, such vehicle shall be set in the list of the town where such vehicle is located on such assessment day.

(5) The owner of a motor vehicle subject to taxation in accordance with the provisions of subdivision (4) of this subsection in a town other than the town in which such owner resides may register such vehicle in the town in which such vehicle is subject to taxation.

(6) Information concerning any vehicle subject to taxation in a town other than the town in which it is registered may be included on any declaration or report filed pursuant to section 12-41, 12-43 or 12-57a. If a motor vehicle or snowmobile is registered in a town in which it is not subject to taxation, pursuant to the provisions of subdivision (4) of this section, the assessor of the town in which such vehicle is subject to taxation shall notify the assessor of the town in which such vehicle is registered of the name and address of the owner of such motor vehicle or snowmobile, the vehicle identification number and the town in which such vehicle is subject to taxation. The assessor of the town in which said vehicle is registered and the assessor of the town in which said vehicle is subject to taxation shall cooperate in administering the provisions of this section concerning the listing of such vehicle for property tax purposes.

(1949 Rev., S. 1745; 1953, S. 1047d; 1957, P.A. 673, S. 7; 1959, P.A. 239, S. 1; 1971, P.A. 668, S. 1; P.A. 73-490; 73-531, S. 1, 2; P.A. 77-432, S. 1, 2; P.A. 79-550, S. 1, 2; P.A. 81-20, S. 1, 2; 81-423, S. 1, 25; P.A. 83-485, S. 1, 13; P.A. 89-251, S. 193, 203; May Sp. Sess. P.A. 92-17, S. 49, 59; P.A. 93-433, S. 8, 26; P.A. 99-189, S. 12, 20; 99-272, S. 3, 7; P.A. 00-230, S. 3; P.A. 04-228, S. 2; P.A. 08-150, S. 56; P.A. 09-187, S. 29.)

History: 1959 act provided for listing of property of nonresident; 1971 act added provisions allowing taxation of vessels either in town of owner's residence or in town where vessel usually operated; P.A. 73-490 divided previous provisions into Subsecs. (a) to (c) and added Subsec. (d) re validation stickers on construction equipment; P.A. 73-531 provided that antique automobiles not be assessed at value of more than $500, effective June 11, 1973, and applicable to the first assessment date thereafter; P.A. 77-432 specifically included trailer-type vehicles in Subsec. (d); P.A. 79-550 removed goods, chattels and effects from exception in Subsec. (a) and added exception for farm machinery in Subsec. (b); effective June 21, 1979, and applicable to town assessment lists for 1979 and any list thereafter; P.A. 81-20 deleted special procedure for valuation of farm machinery, effective April 7, 1981, and applicable in any municipality to assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 81-423 eliminated vessels from personal property subject to property tax, effective July 1, 1981, and applicable to the assessment year commencing October 1, 1981, and thereafter; P.A. 83-485 amended Subsec. (a) for purposes of clarification with respect to provisions applicable to listing of personal property in the town where the owner resides and the listing of such property of a nonresident, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 89-251 added Subsec. (e) providing that for the assessment year commencing October 1, 1988, and thereafter computer software shall not be subject to tax as personal property, and including a definition of computer software; May Sp. Sess. P.A. 92-17 amended Subsec. (b) to set an assessment cap of $500 for aircraft manufactured prior to January 1, 1946, effective June 19, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 93-433 added Subsec. (f) exempting aircraft from the property tax, effective July 1, 1993; P.A. 99-189 added leasehold improvements classified as other than real property, deleted former Subsec. (c) re taxation of personal property in a town having two or more taxing districts, redesignated former Subsecs. (d), (e) and (f) as Subsecs. (c), (d) and (e) and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 99-272 amended Subsec. (b) to exclude construction in progress property which is eligible for exemption under Sec. 12-81(72), effective June 15, 1999, and applicable to assessment years commencing on or after October 1, 1999; P.A. 00-230 made technical changes in Subsec. (b); P.A. 04-228 made conforming and technical changes in Subsecs. (a) and (b) and added Subsec. (f) re criteria for determining the situs of motor vehicles and snowmobiles for property tax purposes, effective June 8, 2004, and applicable to any assessment year; P.A. 08-150 amended Subsec. (b) to replace “motor vehicle for which number plates have been issued under section 14-20” with “antique, rare or special interest motor vehicle, as defined in section 14-1”; P.A. 09-187 amended Subsec. (b) to provide that owner of antique, rare or special interest motor vehicle may be required to provide documentation that vehicle is antique, rare or special interest unless special number plates have been issued pursuant to Sec. 14-20.

Railroad bonds taxable. 33 C. 187. Mortgage note without interest added by board of relief to creditor's list. 39 C. 176. Damages for land taken, assessed before the first day of October but not paid till after that day, not assessable. 41 C. 206. Bonds secured by mortgage on real estate in another state taxable; 42 C. 426; though this may result in larger tax than if mortgaged land lay in this state. 100 U.S. 491. Nonresident's personal property not taxable as a general rule; otherwise if given in by him. 47 C. 477. Lease of real estate not within section. 75 C. 592. As to mortgage debt, see 76 C. 672. Burden on owner to show bonds not taxable under section. 83 C. 497. New York bank deposits owned by local corporation and used here for its corporate purposes in connection with its local business are taxable. 92 C. 319. Bond owned by person in Connecticut, executed by resident of New York, and secured by mortgage upon real estate in New York, is not exempt under section. 106 C. 530. Cited. 135 C. 89. Legislature intended to include all types of tangible and intangible personal property. 137 C. 267. Cited. 141 C. 483; 169 C. 663; 171 C. 74. Amendment to Sec. 12-75 by 1967 P.A. 439 supersede earlier enacted provisions of this section. 174 C. 556. Cited. 210 C. 233. Computer software as intangible personal property not subject to provisions of statute. 212 C. 639. Cited. 240 C. 192.

Cited. 2 CA 303; 13 CA 393; 35 CA 269.

“Then actual valuation” synonymous with fair market value. 6 CS 505. Cited. 15 CS 237; 16 CS 261.

Cited. 5 Conn. Cir. Ct. 195.

Subsec. (a):

Town of a corporation's principal place of business is the statutory equivalent of town of an individual's residence and therefore a corporation must file its declaration with tax assessor of the town of its principal place of business; corporation's motor vehicles properly are assessed, for purposes of personal property taxation, in town in which the corporation maintains its principal place of business, irrespective of where its motor vehicles are actually located. 266 C. 706.

Subsec. (b):

Towns permitted to assess personal property on basis of annual valuation. 210 C. 233.

Nothing in language requiring interim revaluation of all classes of property if one class is revalued. 13 CA 393.



Section 12-71a - List of values of vessels. Use in assessing.

Section 12-71a is repealed, effective June 3, 1999.

(1971, P.A. 668, S. 2, 3; P.A. 73-257, S. 26, 27; P.A. 99-89, S. 9, 10.)



Section 12-71b - Taxation of motor vehicles not registered on the assessment date. Assessment procedure. Tax date due.

(a) Any person who owns a motor vehicle which is not registered with the Commissioner of Motor Vehicles on the first day of October in any assessment year and which is registered subsequent to said first day of October but prior to the first day of August in such assessment year shall be liable for the payment of property tax with respect to such motor vehicle in the town where such motor vehicle is subject to property tax, in an amount as hereinafter provided, on the first day of January immediately subsequent to the end of such assessment year. The property tax payable with respect to such motor vehicle on said first day of January shall be in the amount which would be payable if such motor vehicle had been entered in the taxable list of the town where such motor vehicle is subject to property tax on the first day of October in such assessment year if such registration occurs prior to the first day of November. If such registration occurs on or after the first day of November but prior to the first day of August in such assessment year, such tax shall be a pro rata portion of the amount of tax payable if such motor vehicle had been entered in the taxable list of such town on October first in such assessment year to be determined (1) by a ratio, the numerator of which shall be the number of months from the date of such registration, including the month in which registration occurs, to the first day of October next succeeding and the denominator of which shall be twelve or (2) upon the affirmative vote of the legislative body of the municipality, by a ratio the numerator of which shall be the number of days from the date of such registration, including the day on which the registration occurs, to the first day of October next succeeding and the denominator of which shall be three hundred sixty-five. For purposes of this section the term “assessment year” means the period of twelve full months commencing with October first each year.

(b) Whenever any person who owns a motor vehicle which has been entered in the taxable list of the town where such motor vehicle is subject to property tax in any assessment year and who, subsequent to the first day of October in such assessment year but prior to the first day of August in such assessment year, replaces such motor vehicle with another motor vehicle, hereinafter referred to as the replacement vehicle, which vehicle may be in a different classification for purposes of registration than the motor vehicle replaced, and provided one of the following conditions is applicable with respect to the motor vehicle replaced: (1) The unexpired registration of the motor vehicle replaced is transferred to the replacement vehicle, (2) the motor vehicle replaced was stolen or totally damaged and proof concerning such theft or total damage is submitted to the assessor in such town or (3) the motor vehicle replaced is sold by such person within forty-five days immediately prior to or following the date on which such person acquires the replacement vehicle, such person shall be liable for the payment of property tax with respect to the replacement vehicle in the town in which the motor vehicle replaced is subject to property tax, in an amount as hereinafter provided, on the first day of January immediately subsequent to the end of such assessment year. If the replacement vehicle is replaced by such person with another motor vehicle prior to the first day of August in such assessment year, the replacement vehicle shall be subject to property tax as provided in this subsection and such other motor vehicle replacing the replacement vehicle, or any motor vehicle replacing such other motor vehicle in such assessment year, shall be deemed to be the replacement vehicle for purposes of this subsection and shall be subject to property tax as provided herein. The property tax payable with respect to the replacement vehicle on said first day of January shall be the amount by which (A) is in excess of (B) as follows: (A) The property tax which would be payable if the replacement vehicle had been entered in the taxable list of the town in which the motor vehicle replaced is subject to property tax on the first day of October in such assessment year if such registration occurs prior to the first day of November, however if such registration occurs on or after the first day of November but prior to the first day of August in such assessment year, such tax shall be a pro rata portion of the amount of tax payable if such motor vehicle had been entered in the taxable list of such town on October first in such assessment year to be determined by a ratio, the numerator of which shall be the number of months from the date of such registration, including the month in which registration occurs, to the first day of October next succeeding and the denominator of which shall be twelve, provided if such person, on said first day of October, was entitled to any exemption under section 12-81 which was allowed in the assessment of the motor vehicle replaced, such exemption shall be allowed for purposes of determining the property tax payable with respect to the replacement vehicle as provided herein; (B) the property tax payable by such person with respect to the motor vehicle replaced, provided if the replacement vehicle is registered subsequent to the thirty-first day of October but prior to the first day of August in such assessment year such property tax payable with respect to the motor vehicle replaced shall, for purposes of the computation herein, be deemed to be a pro rata portion of such property tax to be prorated in the same manner as the amount of tax determined under (A) above.

(c) Any person who owns a commercial motor vehicle which has been temporarily registered at any time during any assessment year and which has not during such period been entered in the taxable list of any town in the state for purposes of the property tax and with respect to which no permanent registration has been issued during such period, shall be liable for the payment of property tax with respect to such motor vehicle in the town where such motor vehicle is subject to property tax on the first day of January immediately following the end of such assessment year, in an amount as hereinafter provided. The property tax payable shall be in the amount which would be payable if such motor vehicle had been entered in the taxable list of the town where such motor vehicle is subject to property tax on the first day of October in such assessment year.

(d) Any motor vehicle subject to property tax as provided in this section shall, except as otherwise provided in subsection (b) of this section, be subject to such property tax in the town in which such motor vehicle was last registered in the assessment year ending immediately preceding the day on which such property tax is payable as provided in this section.

(e) Whenever any motor vehicle subject to property tax as provided in this section has been replaced by the owner with another motor vehicle in the assessment year immediately preceding the day on which such property tax is payable, each such motor vehicle shall be subject to property tax as provided in this section.

(f) Upon receipt by the assessor in any town of notice from the Commissioner of Motor Vehicles, in a manner as prescribed by said commissioner, with respect to any motor vehicle subject to property tax in accordance with the provisions of this section and which has not been entered in the taxable grand list of such town, such assessor shall determine the value of such motor vehicle for purposes of property tax assessment and shall add such value to the taxable grand list in such town for the immediately preceding assessment date and the tax thereon shall be levied and collected by the tax collector. Such property tax shall be payable not later than the first day of February following the first day of January on which the owner of such motor vehicle becomes liable for the payment of property tax with respect to such motor vehicle in accordance with the provisions of this section, subject to any determination in accordance with section 12-142 that such tax shall be due and payable in installments. Said owner may appeal the assessment of such motor vehicle, as determined by the assessor in accordance with this subsection, to the board of assessment appeals next succeeding the date on which the tax based on such assessment is payable, and thereafter, to the Superior Court as provided in section 12-117a. If the amount of such tax is reduced upon appeal, the portion thereof which has been paid in excess of the amount determined to be due upon appeal shall be refunded to said owner.

(g) Any motor vehicle which is not registered in this state shall be subject to property tax in this state if such motor vehicle in the normal course of operation most frequently leaves from and returns to or remains in one or more points within this state, and such motor vehicle shall be subject to such property tax in the town within which such motor vehicle in the normal course of operation most frequently leaves from and returns to or remains, provided when the owner of such motor vehicle is a resident in any town in the state, it shall be presumed that such motor vehicle most frequently leaves from and returns to or remains in such town unless evidence, satisfactory to the assessor in such town, is submitted to the contrary.

(P.A. 76-338, S. 1, 8; 76-435, S. 74, 82; P.A. 77-343, S. 1, 5; 77-452, S. 49, 72; 77-570; P.A. 78-348, S. 2, 6; P.A. 79-595, S. 1, 3; P.A. 80-430, S. 1, 3; P.A. 83-485, S. 2, 3, 13; P.A. 95-283, S. 38, 68; P.A. 98-261, S. 5, 6.)

History: P.A. 76-435 amended Subsec. (f) to add provisions concerning appeal; P.A. 77-343 substituted person for references to residents and nonresidents subject to tax, amended section re liability for tax on January first rather than on first day of month when registration expires in cases when car registered after October first but before July first of subsequent year and added in Subdivs. (2) and (3) provisions concerning replacement vehicles in Subsec. (b), effective June 6, 1977, and applicable to any motor vehicle on any town's assessment list as of October 1, 1976, and any motor vehicle registered or in use in this state thereafter; P.A. 77-452 substituted superior court for court of common pleas in Subsec. (f); P.A. 77-570 added proviso in Subsec. (g) re assumption that car usually leaves and returns or remains in town where owner resides; P.A. 78-348 included in provisions under Subsecs. (a) and (b) motor vehicles registered on or before February fifteenth but owned for less than 138 days, made allowance in Subsec. (b) for replacement vehicle having different classification than vehicle replaced and amended Subsec. (f) to substitute February first following January first when owner becomes liable as deadline for payment for the less specific “thirty days following the day on which the owner ... becomes liable”, effective June 1, 1978, and applicable to any motor vehicle on any town's assessment list as of October 1, 1977, and any motor vehicle registered or in use in this state thereafter; P.A. 79-595 substituted references to end of assessment year for references to the first day of July throughout section, replaced provisions re 50% tax rate in Subsecs. (a) and (b) with provisions for pro rata assessments and amended Subsec. (f) to allow for payment in installments, effective January 1, 1980, and applicable to the assessment year commencing October 1, 1980, and each assessment year thereafter except that Subsec. (f) is applicable to any tax due under section on January 1, 1980; P.A. 80-430 replaced “prior to the end of such assessment year” with “prior to the first day of August in such assessment year”, effective May 28, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 83-485 amended Subsec. (b) by deleting the provision that for purposes of determining property tax applicable to a motor vehicle replacing the replacement vehicle such motor vehicle shall be deemed to have been registered on the same date as the replacement vehicle, and accordingly each such motor vehicle shall be subject to tax on a pro rata basis, as provided in said Subsec. (b), for the period during which registered and amended Subsec. (e) by deleting the provision that such other motor vehicle shall be subject to property tax as if registered on the same date as the motor vehicle it replaces, and accordingly each such motor vehicle shall be subject to tax on a pro rata basis, as provided in this section, for the period during which registered, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 95-283 amended Subsec. (f) to replace board of tax review with board of assessment appeals and made technical changes, effective July 6, 1995; P.A. 98-261 added Subdiv. (2) alternative calculation of pro rata portion of tax and numbered existing calculation as Subdiv. (1), effective June 8, 1998.

Cited. 2 CA 303.



Section 12-71c - Pro rata credit for property tax on motor vehicle when sold, totally damaged, stolen or registered in another state; time limit for claim.

(a) Any person who is liable for property tax in any assessment year in respect to a motor vehicle which in such assessment year is (1) sold by such person with ownership thereof transferred to the purchaser, (2) totally damaged, (3) stolen from such person and not recovered or (4) removed from this state and registered in another state by such person who concurrently ceases to be a resident of this state, shall be entitled to a property tax credit in the town in which such person is liable for property tax in respect to such motor vehicle to be applied against any property tax for which such person is liable in such town in the assessment year in which such motor vehicle is sold, damaged, stolen or removed and registered as provided in this section, or in the assessment year next following. Such property tax credit shall be a pro rata portion of the tax payable in respect to such motor vehicle for the assessment year in which it is so sold, damaged, stolen or removed and registered to be determined by a ratio, the numerator of which shall be the number of full months from the date such motor vehicle is so sold, damaged, stolen or removed and registered, to the first day of October next succeeding and the denominator of which shall be twelve, provided (1) such credit shall not be allowed in such assessment year next following if property tax paid in respect to such motor vehicle, for the assessment year in which such motor vehicle is so sold, damaged, stolen or removed and registered, is allowed in reduction of property tax due in respect to another motor vehicle replacing such motor vehicle as provided under subsection (b) of section 12-71b or (2) in the event such credit is allowed in the assessment year in which such motor vehicle is so sold, damaged, stolen or removed and registered, the property tax paid in respect to such motor vehicle for such assessment year shall not be allowed in reduction of property tax due in respect to another motor vehicle replacing such motor vehicle as provided under subsection (b) of section 12-71b.

(b) Any person claiming a property tax credit with respect to a motor vehicle in accordance with subsection (a) of this section for any assessment year shall, not later than the thirty-first day of December immediately following the end of the assessment year which next follows the assessment year in which such motor vehicle is so sold, damaged, stolen or removed and registered, file with the assessor in the town in which such person is entitled to such property tax credit, documentation satisfactory to the assessor concerning the sale, total damage, theft or removal and registration of such motor vehicle. Failure to file such claim and documentation as prescribed herein shall constitute a waiver of the right to such property tax credit.

(P.A. 80-430, S. 2, 3; P.A. 82-459, S. 1, 2; P.A. 83-444, S. 1, 2; P.A. 84-482, S. 1, 2.)

History: P.A. 80-430 effective May 28, 1980, and applicable in any town to the assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 82-459 changed provisions concerning application of the property tax credit allowed when a motor vehicle is sold, totally damaged or stolen, which credit is related to the pro rata portion of the assessment year following the date such motor vehicle is sold, totally damaged or stolen, such changes providing that the credit may be applied against taxes due in the assessment year in which such motor vehicle is sold, totally damaged or stolen; previously such credit could only be applied against property taxes due in the assessment year next following, effective June 8, 1982, and applicable to any property tax credit allowable in assessment years commencing October 1, 1982, and thereafter; P.A. 83-444 allowed the pro rata tax credit, additionally, for the assessment year in which such motor vehicle is removed from this state and registered in another by the owner who concurrently ceases to reside in this state, effective June 27, 1983, and applicable in any town for the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 84-482 added Subsec. (b) re requirement concerning documentation of sale, damage, theft or removal and registration of motor vehicle and established time limit for filing thereof.



Section 12-71d - Schedule of motor vehicle values.

On or before the first day of October each year, the Secretary of the Office of Policy and Management shall recommend a schedule of motor vehicle values which shall be used by assessors in each municipality in determining the assessed value of motor vehicles for purposes of property taxation. For every vehicle not listed in the schedule the determination of the assessed value of any motor vehicle for purposes of the property tax assessment list in any municipality shall continue to be the responsibility of the assessor in such municipality, provided the legislative body of the municipality may, by resolution, approve any change in the assessor's method of valuing motor vehicles. Any appeal from the findings of assessors concerning motor vehicle values shall be made in accordance with provisions related to such appeals under this chapter. Such schedule of values shall include, to the extent that information for such purpose is available, the value for assessment purposes of any motor vehicle currently in use. The value for each motor vehicle as listed shall represent one hundred per cent of the average retail price applicable to such motor vehicle in this state as of the first day of October in such year as determined by said secretary in cooperation with the Connecticut Association of Assessing Officers.

(P.A. 85-386, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 3, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 85-386 effective June 25, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and thereafter; May Sp. Sess. P.A. 94-4 authorized assessors to determine the assessed value of motor vehicles not listed in the schedule and provided the legislative body of the municipality may approve any change in the assessor's method of valuing motor vehicles, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-71e - Motor vehicle mill rate.

Notwithstanding the provisions of any special act, municipal charter or home rule ordinance, for the assessment year commencing October 1, 2015, and each assessment year thereafter, each municipality and district shall tax motor vehicles in accordance with this section. For the assessment year commencing October 1, 2015, the mill rate for motor vehicles shall not exceed 32 mills. For the assessment year commencing October 1, 2016, and each assessment year thereafter, the mill rate for motor vehicles shall not exceed 29.36 mills. Any municipality or district may establish a mill rate for motor vehicles that is different from its mill rate for real property to comply with the provisions of this section. No district or borough may set a motor vehicle mill rate that if combined with the motor vehicle mill rate of the municipality in which such district is located would result in a combined motor vehicle mill rate above 32 mills for the assessment year commencing October 1, 2015, or above 29.36 mills for the assessment year commencing October 1, 2016. For the purposes of this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough and “district” means any district, as defined in section 7-324.

(P.A. 15-244, S. 206.)

History: P.A. 15-244 effective October 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-72 - Assessment of certain classes of vessels.

Section 12-72 is repealed, effective June 3, 1999.

(1949 Rev., S. 1748; P.A. 99-89, S. 9, 10.)



Section 12-73 - Taxation of municipal property used for sewage disposal.

Land used and occupied by any municipality for the purpose of sewage disposal, which land is located in any other town than that in which such municipality is situated, shall be taxable in the town in which such land is located at an amount which would be its fair valuation for agricultural purposes.

(1949 Rev., S. 1752.)



Section 12-74 - Municipal airports located in another town.

All property owned by any town or city, which is located in another town and used for the purposes of an airport, shall be exempt from taxation as long as it continues to be used for such purposes and as long as the town in which it is located has the same privileges as to the use of such airport as are possessed by the municipality owning the same; but, if any such airport is leased to any person, association or private corporation, or is used in such manner as to become a source of profit to the municipality owning the same, the land so occupied and situated in any adjoining town or towns shall thereupon be subject to taxation.

(1949 Rev., S. 1753; P.A. 06-196, S. 85.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.

Condition for exemption based on “use in such manner as to become a source of profit to the municipality” construed to mean that airport is being operated for the purpose of making money. 142 C. 634. Cited. 159 C. 465.

“Privileges as to the use of such airport” refers to use by a town or city of airport for air transportation purposes, “person” connotes an individual human being, and any operating surplus, applied to operation, maintenance or improvement of airport, cannot be deemed “profit” as used in section. 47 CS 594.



Section 12-75 - Assessment of private water company property. Payments by municipal water companies on certain property.

Land and buildings, with their appurtenances, including dams, pipe lines and mains, pumping stations, machinery or other equipment, whether such property is considered real or personal estate, owned or taken by any person, firm or corporation except municipal corporations for the purpose of creating or furnishing a supply of water for domestic use, shall be assessed in the town in which such property is situated to such person, firm or corporation. Such personal property shall be assessed in accordance with section 12-63. Any such municipal corporation shall, with respect to any such property acquired on or after January 1, 1978, which is situated in a town other than that in which such municipal corporation is located, make annual payments to such town equal to the taxes which would otherwise be due, exclusive of any taxes on improvements made on such property subsequent to acquisition by such corporation.

(1949 Rev., S. 1754; 1967, P.A. 439; 1969, P.A. 714; P.A. 78-273, S. 1, 5.)

History: 1967 act defined fair market value of property owned by public service companies as depreciated value listed in annual audit report; 1969 act deleted amendment introduced in 1967 and provided that personal property be assessed in accordance with Sec. 12-63; P.A. 78-273 added provision re payments to towns for property owned by municipal corporations in towns other than town where located, effective June 1, 1978, and applicable to the 1978 assessment list in any town.

Amendments to section by 1967 P.A. 439 supersede earlier enacted general provisions of Secs. 12-64 and 12-71. 174 C. 556. Cited. 178 C. 100.



Section 12-76 - Assessment of water supply land. Payments in lieu of taxes by certain municipal corporations re water supply land in another municipality.

(a) Land owned or taken by any municipal corporation, including any metropolitan district established under provisions of the general statutes or any special act, for the purpose of creating or furnishing a supply of water for its use shall be exempt from taxation when the inhabitants of the town in which such land is situated have the right to use, and use, such water supply upon the same terms as the inhabitants of such municipal corporation; otherwise such land shall be liable to taxation, shall be assessed in the town in which such land is situated to the corporation owning or controlling such water supply, shall be valued at what would be its fair market value were it improved farm land and shall be assessed at the uniform rate required by subsection (b) of section 12-62a, notwithstanding the provisions of section 12-63 or any special act. Any such municipal corporation shall, with respect to any such land acquired on or after January 1, 1978, which is situated in a town other than that in which such municipal corporation is located, make annual payments to such town equal to the taxes which would otherwise be due if such land were assessed in accordance with section 12-63, exclusive of any taxes on improvements made on such land subsequent to acquisition by such corporation.

(b) Notwithstanding the provisions of subsection (a) of this section, any regional water district created by special act after January 1, 1977, which is required by such act to make payments in lieu of taxes to towns in which such district is located, shall not be required to make any such payments, in any manner or amount, other than as specifically provided in accordance with such special act.

(1949 Rev., S. 1755; 1963, P.A. 490, S. 10; P.A. 78-273, S. 2, 5; P.A. 82-452, S. 1, 2; P.A. 90-289, S. 1, 2.)

History: 1963 act changed the technical language of the statute; P.A. 78-273 added provision re payments to towns by municipal corporations owning property in towns other than town where located, effective June 1, 1978, and applicable to the 1978 assessment list in any town; P.A. 82-452 amended Subsec. (a) so that land of any metropolitan district, as currently provided in the case of land owned by any municipal corporation, which is located in a town in which residents do not use the water supply shall be taxed as if it were improved farm land, notwithstanding any other provisions of general statutes or any special act and added Subsec. (b) which provides, with respect to any regional water district created after January 1, 1977 and which is required by special act to make payments in lieu of taxes, that such district shall not be required to make payments re such taxes in any manner other than as provided in said special act; P.A. 90-289 amended Subsec. (a) to insert a reference to the assessment of land at the uniform rate required by Sec. 12-62a(b), effective October 1, 1992, and applicable to assessment years of municipalities commencing on or after that date.

Right to use and actual use of water considered. 84 C. 526. Law upheld and scope defined. 85 C. 123. Land located in another municipality for exclusive use of other owner municipality cannot be classified as “forest” under Sec. 12-107d tax classification. 161 C. 396. Cited. 168 C. 319; 193 C. 342. Repeal by implication by statute of provision of charter discussed. 199 C. 294. Cited. 200 C. 697; 241 C. 382.

“Improved farmland” discussed. 3 CA 53.



Section 12-76a - Taxation of land in which state or United States has easement or other right.

Acquisition by the state or the United States, or any state or federal agency, of any easement or other right in land owned by any person, firm or corporation subject to taxation under section 12-75 or 12-76 shall not affect the valuation of such land for tax purposes if such easement or other right is acquired in connection with a flood control project from which such person, firm or corporation obtains an additional water supply.

(1963, P.A. 324.)



Section 12-77 - Taxation of water power.

When water power, created or reserved in any manner by works wholly located in the same town in which it is appropriated and used, is used by its owner, the whole shall be assessed and set in the list as incidental to the machinery which is operated by it, and not separately as distinct property. When such power or any part thereof is leased from its owner, it shall, to the extent to which it is so leased, be assessed and set in his list at a valuation not exceeding one hundred-sevenths of the net revenue derived therefrom.

(1949 Rev., S. 1756.)

Purpose of statute; meaning of words “used by its owner”. 80 C. 488. A dam and transmission line of a hydroelectric company are taxable where the power plant is. 101 C. 393. Cited. 137 C. 683.

Cited. 6 CS 505.



Section 12-78 - Taxation of water power and works when power is used in another town.

When such power is appropriated and used in any other town than that in which the dam, canal, reservoir or pond creating it is located, the valuation of the land occupied by such dam, canal, reservoir or pond, and the increased flowage occasioned thereby, shall be made and set in the list in the town in which such dam, canal, reservoir or pond is located, to the owner of such power at what would be its fair market value were it improved farm land, and such power shall be assessed and set in the list in the town in which it is so used and appropriated as incidental to the machinery which is operated by it, and not separately as distinct property. The assessors shall, in estimating either the incidental value of such power to the machinery operated by it, or its net rental value, deduct from the amount which would otherwise be assessed against such power the value of the land so occupied.

(1949 Rev., S. 1757; 1963, P.A. 490, S. 11.)

History: 1963 act changed the technical language of the statute.

Applies only within the state; water power created within but used without the state, how taxed. 73 C. 294. Dam located partly in one town, but power plant in another. 76 C. 173. See 80 C. 488. Property not to be taxed under section when provisions of Sec. 12-80 are applicable. 137 C. 680.

Relation to earlier law noted. 6 CS 505.



Section 12-79 - Water power used outside the state.

For the purpose of taxation, water power developed in the state and used outside the state shall be assessed and set in the list of the town in which the dam, canal, reservoir or pond from which it is derived is located.

(1949 Rev., S. 1758.)

Cited. 137 C. 684.



Section 12-80 - Property of utility company to be taxed where located.

Real and tangible personal property owned by any company, including a foreign municipal electric utility as defined in section 12-59, employed in the manufacture, transmission or distribution of gas or electricity or both to be used for light, heat or motive power or in the operation of a system of water works for selling or distributing water or both for domestic or power purposes or for two or more of such purposes shall be set in the list of each town where such property is situated on its assessment day and shall be liable to taxation at such percentage of its fair market value as is determined by the assessors under the provisions of sections 12-64 and 12-71. The provisions of this section shall not affect the provisions of section 12-76. Property subject to taxation under the provisions of this section shall not be subject to taxation under the provisions of sections 12-77, 12-78 and 12-79. Railroad companies subject to taxation under the provisions of chapter 210, and express, telephone and cable companies subject to taxation under the provisions of chapter 211, shall not be subject to the provisions of this section.

(1949 Rev., S. 1759; 1957, P.A. 673, S. 8; P.A. 73-442, S. 2; P.A. 85-304, S. 3, 4; P.A. 14-134, S. 28.)

History: P.A. 73-442 included reference to foreign municipal electric utilities; P.A. 85-304 deleted the reference to railroad car companies as one of the types of companies, which if subject to tax under chapter 211 are not subject to the provisions of this section, consistent with the repeal of the tax on railroad car companies, effective June 5, 1985, and applicable to tax years of car companies commencing on or after January 1, 1985; P.A. 14-134 deleted reference to telegraph companies, effective June 6, 2014.

Section covers a special case carved out of the general terms of Sec. 12-78 and provides that where it is applicable the property shall not be taxed under Sec. 12-78. 137 C. 680. Court applied correct rule of valuation. 139 C. 388. Cited. 149 C. 452. Interment costs of gas line not excluded from fair value determination. 153 C. 334. Cited. 168 C. 319.



Section 12-80a - Personal property used in rendering telecommunications service. Exceptions.

(a) Any (1) taxpayer which, prior to January 1, 1990, was subject to tax under chapter 211 with respect to the rendering of telecommunications service and which, on or after January 1, 1990, is subject to tax under chapter 219 for rendering telecommunications service, and (2) other taxpayer that is subject to tax under chapter 219 for rendering telecommunications service and which has elected in the manner specified in this section to have personal property taxed as provided in this section, shall be required to submit to the Commissioner of Revenue Services and the Secretary of the Office of Policy and Management, not later than the thirtieth day of November of each year during which it is subject to tax under chapter 219, a list of all personal property on a town-by-town basis that is owned by such taxpayer in this state on the first day of October of such year and that is used solely and exclusively for rendering telecommunications service, as defined in said chapter 219, including the location of each item of such property and the fair market value thereof, recognizing depreciation of such property to the maximum extent allowed for purposes of the corporation business tax in this state, as certified by the Commissioner of Revenue Services. Each such taxpayer shall also submit such list to each municipality in which such taxpayer owns property, provided the list submitted to a municipality shall contain only the personal property owned by such taxpayer that is located in, or allocated pursuant to this subsection to, such municipality. If the records of a taxpayer subject to the requirements of this subsection do not contain the data necessary to develop the list as required without undue cost, the taxpayer may, for purposes of requirements under this subsection, petition the Commissioner of Revenue Services for approval of an alternate method of determining the value of the plant used solely and exclusively to render telecommunications services, but not including central office or switching equipment of that taxpayer, located in each town in the state. If the commissioner finds that the alternative method proposed results in a reasonable approximation of the value of the property of the taxpayer located in each town and used solely and exclusively for rendering telecommunications service, the commissioner shall notify the taxpayer that the proposed alternate method is acceptable and the taxpayer shall be permitted to use the alternate method in developing the list required under this subsection.

(b) (1) Not later than the first day of February immediately following the end of such tax year, the Secretary of the Office of Policy and Management shall determine, with respect to such company, a value for personal property equivalent to seventy per cent of the value of personal property included in the list of such property prepared and certified in accordance with subsection (a) of this section. The amount of tax applicable with respect to such personal property of any taxpayer subject to the tax imposed under this section shall be determined by multiplying the value of personal property of such company, as determined under this subsection, by a mill rate of forty-seven mills. Said secretary shall, not later than the first day of March immediately following the end of such tax year, submit a tax bill to each company stating the amount of tax payable to each town in relation to the personal property of such taxpayer located in such town. Such tax shall be due and payable to the town in which such personal property is located not later than the first day of April immediately following. Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall receive a portion of the tax due and payable to such town on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction. The total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(2) The person responsible for the collection of taxes for each town, city or borough owed taxes under this subsection may, at such time as such tax becomes delinquent as provided in sections 12-146 and 12-169, subject such tax to interest at the rate of one and one-half per cent of such tax for each month or fraction thereof which elapses from the time when such tax becomes due and payable until the same is paid.

(c) With respect to tangible personal property included in the list of such property submitted to the Secretary of the Office of Policy and Management as provided in subsection (a) of this section, any taxpayer subject to the tax imposed under this section for any tax year shall not be subject to property tax in any town applicable to such personal property for the assessment year in such town commencing on the first day of October immediately preceding the date on which the tax determined with respect to such property in accordance with this section becomes due and payable.

(d) Any taxpayer that, on or after January 1, 1990, is subject to tax under chapter 219 for rendering telecommunications service but that, prior to January 1, 1990, was not subject to tax under chapter 211 for rendering telecommunications service may elect to have personal property taxed in the manner specified in this section. Such election shall be made in writing and filed with the Secretary of the Office of Policy and Management and a copy thereof shall be filed with the assessor of each town in which personal property affected by such election is located. Except as provided in subsection (g) of this section, such election, once filed with the secretary, shall be irrevocable and shall, if filed on or before the date that is two months prior to the start of the assessment year, be effective for such assessment year and for all succeeding assessment years, otherwise to be effective for the next succeeding assessment year and all succeeding assessment years.

(e) For assessment years commencing on or after October 1, 1997, the provisions of this section, including informational reporting requirements imposed on owners, shall also apply, to the extent provided in section 12-80b, to property that is used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service subject to tax under chapter 219 and that is required, under subsection (a) of section 12-80b, to be taxed as provided in this section.

(f) Any municipality may examine the Office of Policy and Management's or the Department of Revenue Services' audit of a taxpayer's submission pursuant to subsection (a) of this section.

(g) (1) Any election for taxation made under subsection (d) of this section on or before August 1, 2009, by a taxpayer that provides mobile telecommunications service, as defined in section 12-407a, is null and void. For the assessment year commencing October 1, 2010, and for each assessment year thereafter, such taxpayer shall not be subject to taxation for personal property under subsection (b) of this section, but shall be subject to personal property taxation as otherwise provided in this chapter, subject to the provisions of subdivisions (2) and (3) of this subsection. No taxpayer that provides mobile telecommunications service shall be eligible to make an election as provided in subsection (d) of this section after August 1, 2009.

(2) The personal property of any taxpayer whose election for taxation becomes null and void pursuant to this subsection that, on or before the October 1, 2009, grand list, has not been depreciated to the maximum extent allowed for purposes of the corporation business tax in this state, shall be subject to taxation by the town in which it is located as of the assessment year beginning October 1, 2010, under the provisions of this chapter that are applicable to all other taxpayers.

(3) The personal property of any taxpayer whose election for taxation becomes null and void pursuant to this subsection that, on or before the October 1, 2009, grand list, has been depreciated to the maximum extent allowed for purposes of the corporation business tax in this state, shall be subject to taxation for assessment years commencing on and after October 1, 2010, as follows: (A) In the assessment year beginning October 1, 2010, such taxpayer shall file a declaration, as required by section 12-41, in which twenty-five per cent of the total value of such taxpayer's fully depreciated personal property shall be reported for purposes of assessment; (B) in the assessment year beginning October 1, 2011, such taxpayer shall file a declaration as required by section 12-41, in which fifty per cent of the total value of such taxpayer's fully depreciated personal property shall be reported for purposes of assessment; (C) in the assessment year beginning October 1, 2012, such taxpayer shall file a declaration as required by section 12-41, in which seventy-five per cent of the total value of such taxpayer's fully depreciated personal property shall be reported for purposes of assessment; and (D) in the assessment year beginning October 1, 2013, and each assessment year thereafter, such taxpayer shall file a declaration as required by section 12-41, in which one hundred per cent of the total value of such taxpayer's fully depreciated personal property shall be reported for purposes of assessment.

(P.A. 89-251, S. 6, 203; P.A. 90-148, S. 30, 34; P.A. 97-137, S. 1, 4; P.A. 98-262, S. 12, 22; P.A. 06-183, S. 1; P.A. 07-254, S. 1; P.A. 08-130, S. 1; P.A. 10-171, S. 3; P.A. 11-7, S. 2.)

History: P.A. 90-148 amended Subsec. (b) by adding the procedure for determining the distribution of the tax payable to a town when the town contains a city or borough not consolidated with the town; P.A. 97-137 added Subsec. (a)(2) re election by other taxpayers subject to tax under Ch. 219, added requirement for sole and exclusive use for telecommunications services, and added new Subsecs. (d) and (e) re requirements for election and re reporting requirements for dual use property, effective June 13, 1997, and applicable to calendar years commencing on or after January 1, 1998, and to assessment years of municipalities commencing on or after October 1, 1997; P.A. 98-262 amended Subsec. (d) to change reference from Ch. 211 to Ch. 219 and reference from Ch. 219 to Ch. 211, effective June 8, 1998; P.A. 06-183 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re interest on delinquent taxes, effective June 7, 2006, and applicable to assessment years of municipalities commencing on or after October 1, 2006; P.A. 07-254 amended Subsec. (b)(2) by replacing “The tax collector of each town” with “The person responsible for the collection of taxes for each town, city or borough”, effective July 11, 2007, and applicable to assessment years of municipalities commencing on or after October 1, 2006; P.A. 08-130 amended Subsec. (a) to specify that list of personal property required pursuant to Subdiv. (2) be presented on a town-by-town basis and that each taxpayer submit list to each municipality in which taxpayer owns property and added Subsec. (f) authorizing municipality to examine audits of taxpayer's submission pursuant to Subsec. (a), effective July 1, 2008; P.A. 10-171 amended Subsec. (d) by adding exception re Subsec. (g) and added Subsec. (g) re taxation of personal property of taxpayers that provide mobile telecommunications service, effective October 1, 2010, and applicable to assessment years commencing on or after that date; P.A. 11-7 made technical changes in Subsec. (a).



Section 12-80b - Apportionment of property for purposes of section 12-80a.

(a)(1) Each taxpayer described in subsection (a) of section 12-80a that owns tangible personal property used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service or a certified competitive video service subject to tax under said chapter 219, shall have part of such property taxed as provided in said section 12-80a and part of such property exempt from property tax in accordance with section 12-268j.

(2) The portion of such property to be taxed as provided in section 12-80a and the portion exempt under section 12-268j shall be computed, as provided in regulations adopted by the Commissioner of Revenue Services in accordance with the provisions of chapter 54 on the basis of the taxpayer's gross receipts from rendering telecommunications service or a certified competitive video service, as defined in chapter 219, and from rendering community antenna television service, as defined in said chapter 219, or on some other basis permitted under such regulations.

(b) (1) Each taxpayer not described in subsection (a) of section 12-80a that owns tangible personal property used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service or a certified competitive video service subject to tax under said chapter 219 shall have part of such property taxed as provided in this chapter, without regard to said section 12-80a, and part of such property exempt from property tax in accordance with section 12-268j.

(2) The portion of such property to be taxed as provided in this chapter, without regard to section 12-80a and the portion exempt under section 12-268j shall be computed, as provided in regulations adopted by the Commissioner of Revenue Services in accordance with the provisions of chapter 54, on the basis of the taxpayer's gross receipts from rendering telecommunications service, as defined in chapter 219, and from rendering community antenna television service or a certified competitive video service, as defined in said chapter 219, or on some other basis permitted under such regulations.

(c) For purposes of this section, “assessment year” means the assessment year under this chapter.

(d) For purposes of this section, “community antenna television service” shall include service provided by a holder of a certificate of cable franchise authority pursuant to section 16-331p.

(P.A. 97-137, S. 3, 4; P.A. 07-253, S. 28.)

History: P.A. 97-137 effective June 13, 1997, and applicable to calendar years commencing on or after January 1, 1998, and to assessment years of municipalities commencing on or after October 1, 1997; P.A. 07-253 added certified competitive video service in Subsecs. (a) and (b) and added Subsec. (d) defining “community antenna television service”.



Section 12-80c - Payment of personal property tax by mobile telecommunications service provider re property used in rendering telecommunications service.

(a) For purposes of this section, “taxpayer” means any person that provides mobile telecommunications service and is subject to taxation for personal property as provided in subsection (g) of section 12-80a. Each such taxpayer shall pay personal property tax in accordance with the provisions of this section.

(b) Notwithstanding the provisions of section 7-383, for the assessment year commencing October 1, 2010, any municipal tax collector may mail or deliver, in accordance with the provisions of section 12-130, a first installment of a tax bill to a taxpayer prior to July 1, 2011. The amount of such first installment shall be equal to fifty per cent of such taxpayer's total assessment for property subject to taxation pursuant to subsection (g) of section 12-80a, multiplied by the mill rate in effect in such municipality for the fiscal year commencing July 1, 2010. The tax collector shall mail or deliver the second installment of such tax bill on or after July 1, 2011. The second installment shall be equal to fifty per cent of such taxpayer's total assessment for property subject to taxation pursuant to said subsection (g) of section 12-80a, multiplied by the mill rate in effect in such municipality for the fiscal year commencing July 1, 2011. Any installment of a tax bill mailed or delivered pursuant to this subsection shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection.

(c) For assessment years commencing on or after October 1, 2011, such taxpayer shall be subject to tax collection under the provisions of this chapter and chapter 204 that are applicable to all other persons subject to taxation under said chapters.

(P.A. 11-1, S. 1.)

History: P.A. 11-1 effective April 16, 2011.



Section 12-81 - Exemptions.

The following-described property shall be exempt from taxation:

(1) Property of the United States. Property belonging to, or held in trust for, the United States, the taxation of which has not been authorized by Congress;

(2) State property and reservation land. Property belonging to, or held in trust for, this state and reservation land held in trust by the state for an Indian tribe;

(3) County property. Repealed;

(4) Municipal property. Except as otherwise provided by law, property belonging to, or held in trust for, a municipal corporation of this state and used for a public purpose, including real and personal property used for cemetery purposes;

(5) Property held by trustees for public purposes. As long as used by the public for public purposes, property held by trustees named in a will or deed of trust and their successors for this state or its people, one of its counties or its people or one of its municipal corporations or its people;

(6) Property of volunteer fire companies and property devoted to public use. The property of any volunteer fire company used for fire protection or for other public purposes, if such company receives any annual appropriation from the town; and, as long as the owner thereof makes only a nominal charge not in excess of twenty-five dollars annually for its use, property not owned by a Connecticut municipality wherein the same is situated, provided such property is exclusively used by the public in lieu of public property which would otherwise be required, as authorized by any general statute or special act;

(7) Property used for scientific, educational, literary, historical, charitable or open space land preservation purposes. Exception. (A) Subject to the provisions of sections 12-87 and 12-88, the real property of, or held in trust for, a corporation organized exclusively for scientific, educational, literary, historical or charitable purposes or for two or more such purposes and used exclusively for carrying out one or more of such purposes or for the purpose of preserving open space land, as defined in section 12-107b, for any of the uses specified in said section, that is owned by any such corporation, and the personal property of, or held in trust for, any such corporation, provided (i) any officer, member or employee thereof does not receive or at any future time shall not receive any pecuniary profit from the operations thereof, except reasonable compensation for services in effecting one or more of such purposes or as proper beneficiary of its strictly charitable purposes, and (ii) in 1965, and quadrennially thereafter, a statement shall be filed on or before the first day of November with the assessor or board of assessors of any town, consolidated town and city or consolidated town and borough, in which any of its property claimed to be exempt is situated. Such statement shall be filed on a form provided by such assessor or board of assessors. The real property shall be eligible for the exemption regardless of whether it is used by another corporation organized exclusively for scientific, educational, literary, historical or charitable purposes or for two or more such purposes;

(B) On and after July 1, 1967, housing subsidized, in whole or in part, by federal, state or local government and housing for persons or families of low and moderate income shall not constitute a charitable purpose under this section. As used in this subdivision, “housing” shall not include real property used for temporary housing belonging to, or held in trust for, any corporation organized exclusively for charitable purposes and exempt from taxation for federal income tax purposes, the primary use of which property is one or more of the following: (i) An orphanage; (ii) a drug or alcohol treatment or rehabilitation facility; (iii) housing for homeless individuals, mentally or physically handicapped individuals or persons with intellectual disability, or for victims of domestic violence; (iv) housing for ex-offenders or for individuals participating in a program sponsored by the state Department of Correction or Judicial Branch; and (v) short-term housing operated by a charitable organization where the average length of stay is less than six months. The operation of such housing, including the receipt of any rental payments, by such charitable organization shall be deemed to be an exclusively charitable purpose;

(8) College property. The funds and estate which have been or may be granted, provided by the state, or given by any person or persons to the Trustees of the Berkeley Divinity School, the board of trustees of Connecticut College for Women, the Hartford Seminary Foundation, Sheffield Scientific School, Trinity College, Wesleyan University or The President and Fellows of Yale College in New Haven, and by them respectively invested and held for the use of such institutions, with the income thereof; provided none of said corporations shall hold in this state real estate free from taxation affording an annual income of more than six thousand dollars. Such exemption shall not apply to any real estate which said Trustees of the Berkeley Divinity School own, control or hold in trust, and which is situated in the city of Middletown. No other provision of this section concerning exemption of property used for educational purposes shall be construed to affect any provision of this subdivision;

(9) Personal property loaned to tax-exempt educational institutions. Personal property while it is loaned without charge or leased at a nominal charge of one dollar per year to any tax-exempt educational institution above secondary level and used exclusively by such institution for teaching, research or teaching demonstration purposes;

(10) Property belonging to agricultural or horticultural societies. Subject to the provisions of sections 12-87 and 12-88, property belonging to, or held in trust for, an agricultural or horticultural society incorporated by this state which is used in connection with an annual agricultural fair held by a nonprofit incorporated agricultural society of this state or any nonprofit incorporated society of this state carrying on or promoting any branch of agriculture, provided (A) said society shall pay cash premiums at such fair amounting to at least two hundred dollars, (B) said society shall file with the Commissioner of Agriculture on or before the thirtieth of December following said fair a report in such detail as the commissioner may require giving the names of all exhibitors and the amount of premiums, with the objects for which they have been paid, which statement shall be sworn to by the president, secretary or treasurer of the society, (C) any officer, member or employee thereof does not receive or at any future time shall not receive any pecuniary profit from the operations thereof except reasonable compensation for services in the conduct of its affairs, and (D) in 1965, and quadrennially thereafter, a statement shall be filed on or before the first day of November with the assessor or board of assessors of any town, consolidated town and city or consolidated town and borough in which any of its property claimed to be exempt is situated. Such statement shall be filed on a form provided by such assessor or board of assessors. For purposes of this subsection, “fair” means a bona fide agricultural exhibition designed, arranged and operated to promote, encourage and improve agriculture by offering premiums and awards for the best exhibits of two or more by the following branches of agriculture: Crops, livestock, poultry, dairy products and homemaking;

(11) Property held for cemetery use. Subject to the provisions of section 12-88, tangible property owned by, or held in trust for, a religious organization, provided such tangible property is used exclusively for cemetery purposes; donations held in trust by a municipality, an ecclesiastical society or a cemetery association, the income of which is to be used for the care or improvement of its cemetery, or of one or more private burial lots within such cemetery. Subject to the provisions of sections 12-87 and 12-88, any other tangible property used for cemetery purposes shall not be exempt, unless (a) such tangible property is exclusively so used, and (b) no officer, member or employee of the organization owning such property receives or, at any future time, shall receive any pecuniary profit from the cemetery operations thereof except reasonable compensation for services in the conduct of its cemetery affairs, and (c) in 1965, and quadrennially thereafter, a statement on forms prepared by the assessor shall be filed on or before the last day required by law for the filing of assessment returns with the local board of assessors of any town, consolidated town and city or consolidated town and borough, in which any of its property claimed to be exempt is situated;

(12) Personal property of religious organizations devoted to religious or charitable use. Personal property within the state owned by, or held in trust for, a Connecticut religious organization, whether or not incorporated, if the principal or income is used or appropriated for religious or charitable purposes or both;

(13) Houses of religious worship. Subject to the provisions of section 12-88, houses of religious worship, the land on which they stand, their pews, furniture and equipment owned by, or held in trust for the use of, any religious organization;

(14) Property of religious organizations used for certain purposes. Subject to the provisions of section 12-88, real property and its equipment owned by, or held in trust for, any religious organization and exclusively used as a school, a daycare facility, a Connecticut nonprofit camp or recreational facility for religious purposes, a parish house, an orphan asylum, a home for children, a thrift shop, the proceeds of which are used for charitable purposes, a reformatory or an infirmary or for two or more of such purposes;

(15) Houses used by officiating clergymen as dwellings. Subject to the provisions of section 12-88, dwelling houses and the land on which they stand owned by, or held in trust for, any religious organization and actually used by its officiating clergymen;

(16) Hospitals and sanatoriums. Subject to the provisions of section 12-88, all property of, or held in trust for, any Connecticut hospital society or corporation or sanatorium, provided (A) no officer, member or employee thereof receives or, at any future time, shall receive any pecuniary profit from the operations thereof, except reasonable compensation for services in the conduct of its affairs, and (B) in 1967, and quadrennially thereafter, a statement shall be filed by such hospital society, corporation or sanatorium on or before the first day of November with the assessor or board of assessors of any town, consolidated town and city or consolidated town and borough, in which any of its property claimed to be exempt is situated. Such statement shall be filed on a form provided by such assessor or board of assessors;

(17) Blind persons. Subject to the provisions of sections 12-89, 12-90 and 12-92, property to the amount of three thousand dollars belonging to, or held in trust for, any blind person, resident of this state; or, lacking said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount;

(18) Property of veterans’ organizations. (a) Property of bona fide war veterans’ organization. Subject to the provisions of section 12-88, property owned by, or held in trust for, any bona fide war veterans’ organization or any of its local posts, which organization shall be composed in whole or in major part of veterans of the military or naval service or both of the United States in any war, except the Civil War; provided such property shall be actually and exclusively used and occupied by such organization;

(b) Property of the Grand Army of the Republic. Property belonging to the Grand Army of the Republic, or owned by, or held in trust for, any local post thereof, shall continue to be exempt from taxation in accordance with the provisions of subdivision (27);

(19) Veterans. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any resident of this state who (a) is a veteran of the armed forces in service in time of war, (b) any resident of this state who was a citizen of the United States at the time of his enlistment and who was in the military or naval service of a government allied or associated with that of the United States during the Second World War and received an honorable discharge therefrom, (c) any resident of this state who served during the Second World War as a member of any armed force of any government signatory to the United Nations Declaration of January 1, 1942, and participated in armed conflict with an enemy of the United States and who has been a citizen of the United States for at least ten years and presents satisfactory evidence of such service, (d) any resident of this state who served as a member of the crew of a merchant vessel during the Second World War and is qualified with respect to such service as a member of the group known as the “American Merchant Marine in ocean-going service during the period of armed conflict, December 7, 1941, to August 15, 1945”, members of which are deemed to be eligible for certain veterans benefits under a determination in the United States Department of Defense, as recorded in the Federal Register of February 1, 1988, provided such resident has received an armed forces discharge certificate from the Department of Defense on the basis of such service, (e) any member of the armed forces who was in service in time of war and is still in the service and by reason of continuous service has not as yet received a discharge, (f) any person who is retired from the armed forces after thirty years of service because he has reached the age limit prescribed by law or because he suffers from mental or physical disability, or (g) any person who is serving in the armed services in time of war; or lacking said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount. For the purposes of this subdivision, “veteran”, “armed forces” and “service in time of war” have the same meaning as in section 27-103;

(20) Servicemen and veterans having disability ratings. Subject to the provisions hereinafter stated, property not exceeding three thousand dollars in amount shall be exempt from taxation, which property belongs to, or is held in trust for, any resident of this state who has served, or is serving, in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States and (1) has a disability rating by the Veterans’ Administration of the United States amounting to ten per cent or more of total disability, provided such exemption shall be fifteen hundred dollars in any case in which such rating is between ten per cent and twenty-five per cent; two thousand dollars in any case in which such rating is more than twenty-five per cent but not more than fifty per cent; twenty-five hundred dollars in any case in which such rating is more than fifty per cent but not more than seventy-five per cent; and three thousand dollars in any case in which such person has attained sixty-five years of age or such rating is more than seventy-five per cent; or (2) is receiving a pension, annuity or compensation from the United States because of the loss in service of a leg or arm or that which is considered by the rules of the United States Pension Office or the Bureau of War Risk Insurance the equivalent of such loss. If such veteran lacks such amount of property in his or her name, so much of the property belonging to, or held in trust for, his or her spouse, who is domiciled with him or her, as is necessary to equal such amount shall also be so exempt. When any veteran entitled to an exemption under the provisions of this section has died, property belonging to, or held in trust for, his or her surviving spouse, while such spouse remains a widow or widower, or belonging to or held in trust for his or her minor children during their minority, or both, while they are residents of this state, shall be exempt in the same aggregate amount as that to which the disabled veteran was or would have been entitled at the time of his or her death. No individual entitled to exemption under this subdivision and under one or more of subdivisions (19), (22), (23), (25) and (26) of this section shall receive more than one exemption. No individual shall receive any exemption to which he or she is entitled under this subdivision until he or she has complied with section 12-95 and has submitted proof of his or her disability rating, as determined by the Veterans’ Administration of the United States, to the assessor of the town in which the exemption is sought. If there is no change to an individual’s disability rating, such proof shall not be required for any assessment year following that for which the exemption under this subdivision is granted initially. If the Veterans’ Administration of the United States modifies a veteran’s disability rating, such modification shall be deemed a waiver of the right to such exemption until proof of disability rating is submitted to the assessor and the right to such exemption is established as required initially. Any person who has been unable to submit evidence of disability rating in the manner required by this subdivision, or who has failed to submit such evidence as provided in section 12-95, may, when he or she obtains such evidence, make application to the collector of taxes within one year after he or she obtains such proof or within one year after the expiration of the time limited in section 12-95, as the case may be, for abatement in case the tax has not been paid, or for refund in case the whole tax has been paid, of such part or the whole of such tax as represents the service exemption. Such abatement or refund may be granted retroactively to include the assessment day next succeeding the date as of which such person was entitled to such disability rating as determined by the Veterans’ Administration of the United States, but in no case shall any abatement or refund be made for a period greater than three years. The collector shall, after examination of such application, refer the same, with his recommendations thereon, to the board of selectmen of a town or to the corresponding authority of any other municipality, and shall certify to the amount of abatement or refund to which the applicant is entitled. Upon receipt of such application and certification, the selectmen or other duly constituted authority shall, in case the tax has not been paid, issue a certificate of abatement or, in case the whole tax has been paid, draw an order upon the treasurer in favor of such applicant for the amount without interest which represents the service exemption. Any action so taken by such selectmen or other authority shall be a matter of record and the tax collector shall be notified in writing of such action;

(21) Disabled veteran with severe disability. (A) Disabilities. The dwelling house, and the lot whereupon the same is erected, belonging to or held in trust for any person who is a citizen and resident of this state, occupied as such person’s domicile, shall be exempt from local property taxation to the extent of ten thousand dollars of its assessed valuation or, lacking said amount in property in such person’s own name, so much of the property belonging to, or held in trust for, such person’s spouse, who is domiciled with such person, as is necessary to equal said amount, if such person is a veteran who served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States and has been declared by the United States Veterans’ Administration or its successors to have a service-connected disability from paraplegia or osteochondritis resulting in permanent loss of the use of both legs or permanent paralysis of both legs and lower parts of the body; or from hemiplegia and has permanent paralysis of one leg and one arm or either side of the body resulting from injury to the spinal cord, skeletal structure or brain or from disease of the spinal cord not resulting from any form of syphilis; or from total blindness as defined in section 12-92; or from the amputation of both arms, both legs, both hands or both feet, or the combination of a hand and a foot; sustained through enemy action, or resulting from accident occurring or disease contracted in such active service. Nothing in this subdivision shall be construed to include paraplegia or hemiplegia resulting from locomotor ataxia or other forms of syphilis of the central nervous system, or from chronic alcoholism, or to include other forms of disease resulting from the veteran’s own misconduct which may produce signs and symptoms similar to those resulting from paraplegia, osteochondritis or hemiplegia. The loss of the use of one arm or one leg because of service related injuries specified in this subdivision shall qualify a veteran for a property tax exemption in the same manner as hereinabove, provided such exemption shall be for five thousand dollars;

(B) Exemptions hereunder additional to others. Surviving spouse’s rights. The exemption provided for in this subdivision shall be in addition to any other exemption of such person’s real and personal property allowed by law, but no taxpayer shall be allowed more than one exemption under this subdivision. No person shall be entitled to receive any exemption under this subdivision until such person has satisfied the requirements of subdivision (20) of this section. The surviving spouse of any such person who at the time of such person’s death was entitled to and had the exemption provided under this subdivision shall be entitled to the same exemption, (i) while such spouse remains a widow or widower, or (ii) upon the termination of any subsequent marriage of such spouse by dissolution, annulment or death and while a resident of this state, for the time that such person is the legal owner of and actually occupies a dwelling house and premises intended to be exempted hereunder. When the property which is the subject of the claim for exemption provided for in this subdivision is greater than a single family house, the assessor shall aggregate the assessment on the lot and building and allow an exemption of that percentage of the aggregate assessment which the value of the portion of the building occupied by the claimant bears to the value of the entire building;

(C) Municipal option to allow total exemption for residence with respect to which veteran has received assistance for special housing under Title 38 of United States Code. Subject to the approval of the legislative body of the municipality, the dwelling house and the lot whereupon the same is erected, belonging to or held in trust for any citizen and resident of this state, occupied as such person’s domicile shall be fully exempt from local property taxation, if such person is a veteran who served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States and has received financial assistance for specially adapted housing under the provisions of Section 801 of Title 38 of the United States Code and has applied such assistance toward the acquisition or modification of such dwelling house. The same exemption may also be allowed on such housing units owned by the surviving spouse of such veteran (i) while such spouse remains a widow or widower, or (ii) upon the termination of any subsequent marriage of such spouse by dissolution, annulment or death, or by such veteran and spouse while occupying such premises as a residence;

(22) Surviving spouse or minor child of serviceman or veteran. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any surviving spouse while such person remains a widow or widower, or a minor child or both, residing in this state, of one who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States or of any citizen of the United States who served in the military or naval service of a government allied or associated with the United States, as provided by subdivision (19) of this section, and has died either during his or her term of service or after receiving an honorable discharge therefrom, provided such amount shall be three thousand dollars if death was due to service and occurred while on active duty;

(23) Serviceman’s surviving spouse receiving federal benefits. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any surviving spouse, while such spouse remains a widow or widower, resident of this state, of one who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States, which surviving spouse is receiving or has received a pension, annuity or compensation from the United States;

(24) Surviving spouse and minor child of veteran receiving compensation from Veterans’ Administration. The exemption from taxation granted by subdivision (22) of this section, to the amount of three thousand dollars allowable to the widow or widower or minor child or both of a veteran whose death was due to service and occurred on active duty shall be granted to any widow or widower drawing compensation from the Veterans’ Administration, upon verification of such fact by letter from the Veterans’ Administration;

(25) Surviving parent of deceased serviceman or veteran. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, a sole surviving parent, while such parent remains a widow or widower, resident of this state, of one who has left no widow or widower, or whose widow or widower has remarried or died, and who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States as provided by subdivision (19) of this section and has died during his or her term of service or after receiving an honorable discharge therefrom, provided, property belonging to, or held in trust for, such parent of more than one serviceman or servicewoman who has left no widow or widower, or whose widow or widower has remarried or died, and who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States as provided in subdivision (19) of this section and has died during his or her term of service shall be subject to an exemption of one thousand dollars for each such serviceman or servicewoman;

(26) Parents of veterans. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any father or mother, resident of this state, of one who served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States as long as such father or mother receives, or has received, a pension, annuity or compensation from the United States; or if such parent lacks said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount;

(27) Property of Grand Army posts. Property owned by, or held in trust for, a Connecticut Grand Army post, provided the major use of such property shall be as a meeting place for its members or for the members of the Woman’s Relief Corps or both, or provided the income from such property is being entirely devoted to its upkeep and improvement and to the relief of such soldiers of the Civil War or their dependents or both as are receiving or are entitled to receive benefits or pensions from the federal or state government or both;

(28) Property of United States Army instructors. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars, which property belongs to, or is held in trust for, any resident or nonresident of this state who was in the regular Army of the United States on the assessment day and who has been detailed by the Secretary of the Army for duty in this state for the instruction of the Connecticut National Guard. Any person receiving the foregoing exemption shall be entitled to an additional exemption of two thousand dollars on tangible personal property belonging to, or held in trust for, him, which property is necessary or convenient for the use of such person in the performance of his official duties and which property shall consist of military equipment, horses, vehicles and furniture;

(29) Property of American National Red Cross. Subject to the provisions of section 12-88, all real estate and tangible property owned by or held in trust for the American National Red Cross;

(30) Fuel and provisions. Fuel and provisions for the use of any family;

(31) Household furniture. Household furniture, used by or held in storage for and belonging to any family;

(32) Private libraries. Private libraries and books;

(33) Musical instruments. Musical instruments, inclusive of radios and television sets, used by and belonging to any family;

(34) Watches and jewelry. Watches and jewelry used by any individual;

(35) Wearing apparel. All other wearing apparel of every person and family;

(36) Commercial fishing apparatus. Fishing apparatus belonging to any person or company to the value of five hundred dollars, providing such apparatus was purchased for use in the main business of such person or company at the time of purchase;

(37) Mechanic’s tools. Tools of a mechanic, actually used by him in his trade, to the value of five hundred dollars;

(38) Farming tools. Farming tools actually and exclusively used in the business of farming on any farm to the value of five hundred dollars;

(39) Farm produce. Produce of a farm, actually grown, growing or produced, including colts, calves and lambs, while owned and held by the producer or by a cooperative marketing corporation organized under the provisions of chapter 596, when delivered to it by such producer;

(40) Sheep, goats and swine. Sheep, goats and swine owned and kept in this state;

(41) Dairy and beef cattle, oxen, asses and mules. Dairy and beef cattle, oxen, asses and mules, owned and kept in this state;

(42) Poultry. Poultry owned and kept in this state;

(43) Cash. Cash on hand or on deposit;

(44) Nursery products. Produce or products growing in any nursery, and any shrub and any forest, ornamental or fruit trees while growing in a nursery;

(45) Property of units of Connecticut National Guard. The property of any unit of the Connecticut National Guard, while being used for military purposes, or for other public purposes;

(46) Watercraft owned by nonresident. Repealed;

(47) Carriages, wagons and bicycles. Carriages, wagons and bicycles, owned and used by any person but not held for sale or rent in the regular course of business;

(48) Airport improvements. Improvements on or to the landing area of a privately-owned airport, provided the owner shall grant free use of such landing area to the general public for the landing, taking off and taxiing of aircraft and such airport shall have been approved and licensed for use by the Commissioner of Transportation, if a majority of those qualified to vote as provided by section 7-6 in the town wherein such airport is located, voting at a town meeting or general or special election warned for the purpose, so determine. The question of granting such exemption shall be submitted to the voters if a petition containing the names of at least ten per cent of such voters has been presented to the town clerk, who shall determine the sufficiency of such petition;

(49) Nonprofit camps or recreational facilities for charitable purposes. Subject to the provisions of subdivision (7) of this section and section 12-88, real property and its equipment owned by or held in trust for any charitable corporation exclusively used as a nonprofit camp or recreational facility for charitable purposes; provided at least seventy-five per cent of the beneficiaries of its strictly charitable purposes using such property and equipment in each taxable year were bona fide residents of the state at the time of such use. During the month preceding the assessment date of the town or towns where such camp or facilities are located, such charitable corporation shall submit to the assessors of such town or towns a statement under oath in respect to such residence of such beneficiaries using such facilities during the taxable year ending with the month in which such statement is rendered, and, if the number of such beneficiaries so resident in Connecticut did not equal or exceed such seventy-five per cent, such real property and equipment shall not be exempt during the next ensuing taxable year. This subdivision shall not affect the exemption of any such real property or equipment of any such charitable corporation incorporated under the laws of this state granted prior to May 26, 1961, where such property and equipment was actually in use for such recreational purposes prior to said date;

(50) Manufacturers’ inventories. The monthly average quantity of goods of any manufacturing business, comprising raw materials, purchased parts and supplies acquired for consumption during the manufacture of or for incorporation in goods to be manufactured for sale in such business, goods in process of manufacture, and finished goods manufactured in and held for sale in such business, to the extent of forty per cent of their valuation for purposes of assessment in the year 1970, fifty per cent in the year 1971, sixty per cent in the year 1972, seventy per cent in the year 1973, eighty per cent in the year 1974, ninety per cent in the year 1975, and one hundred per cent in the year 1976 and each year thereafter. As used herein the term “manufacturing business” means a business the principal activity of which is the mechanical or chemical transformation of inorganic or organic substances into new products or the assembling of component parts of manufactured products;

(51) Water pollution control structures and equipment. (a) Structures and equipment acquired by purchase or lease after July 1, 1965, for the treatment of industrial waste before the discharge thereof into any waters of the state or into any sewerage system emptying into such waters, the primary purpose of which is the reduction, control or elimination of pollution of such waters, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. For the purpose of this subdivision “industrial waste” means any harmful thermal effect or any liquid, gaseous or solid substance or combination thereof resulting from any process of industry, manufacture, trade or business, or from the development or recovery of any natural resource;

(b) Any owner or lessee of such structures or equipment who wishes to claim the exemption provided under this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file an application for such exemption with the assessor or board of assessors in the town in which such structures or equipment are located, in the form and manner said assessor or assessors shall prescribe, together with such certification by the Commissioner of Energy and Environmental Protection, as required under subparagraph (a) of this subdivision. Failure to file such certification within the time limitation prescribed herein shall constitute a waiver of the right to such exemption for such assessment year. Such certification shall not be required for any assessment year following that for which initial certification is filed, provided if such structures and equipment are altered in any manner, such alteration shall be deemed a waiver of the right to such exemption until such certification, applicable with respect to the altered structures and equipment, is filed and the right to such exemption is established as required initially;

(c) In the event there is a change in the name of the owner or lessee of any structure or equipment for which an exemption is granted pursuant to this subdivision, the new owner or lessee of such structure or equipment shall be required to file a revised application with the assessor or board of assessors on or before the first day of November immediately following the end of the assessment year during which such change occurs, except that for the assessment year commencing October 1, 2005, a revised application may be filed when there has been a change in the name of the owner or lessee of such structure or equipment during any assessment year and the exemption under this subdivision continued to be granted for each assessment year following such change. If such structures or equipment have not been altered in any manner, such new owner or lessee shall be entitled to a continuation of the exemption under this subdivision and shall not be required to obtain or provide a certification of approval from the Commissioner of Energy and Environmental Protection;

(52) Structures and equipment for air pollution control. (a) Structures and equipment acquired by purchase or lease after July 1, 1967, for the primary purpose of reducing, controlling or eliminating air pollution, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. Said commissioner may certify to a portion of structures and equipment so acquired to the extent that such portion shall have as its primary purpose the reduction, control or elimination of air pollution;

(b) Any owner or lessee of such structures or equipment who wishes to claim the exemption provided under this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file an application for such exemption with the assessor or board of assessors in the town in which such structures and equipment are located, in the form and manner said assessor or assessors shall prescribe together with such certification by the Commissioner of Energy and Environmental Protection, as required under subparagraph (a) of this subdivision. Failure to file such certification within the time limitation prescribed herein shall constitute a waiver of the right to such exemption for such assessment year. Such certification shall not be required for any assessment year following that for which initial certification is filed, provided if such structures and equipment are altered in any manner, such alteration shall be deemed a waiver of the right to such exemption until such certification, applicable with respect to the altered structures and equipment, is filed and the right to such exemption is established as required initially;

(c) In the event there is a change in the name of the owner or lessee of any structure or equipment for which an exemption is granted pursuant to this subdivision, the new owner or lessee of such structure or equipment shall be required to file a revised application with the assessor or board of assessors on or before the first day of November immediately following the end of the assessment year during which such change occurs, except that for the assessment year commencing October 1, 2005, a revised application may be filed when there has been a change in the name of the owner or lessee of such structure or equipment during any assessment year and the exemption under this subdivision continued to be granted for each assessment year following such change. If such structures or equipment have not been altered in any manner, such new owner or lessee shall be entitled to a continuation of the exemption under this subdivision and shall not be required to obtain or provide a certification of approval from the Commissioner of Energy and Environmental Protection;

(53) Motor vehicle of member of armed forces. (a) One motor vehicle belonging to, leased to or held in trust for, any member of the United States armed forces, if such motor vehicle is garaged inside or outside the state;

(b) Any person claiming the exemption provided under this subdivision for any assessment year shall, not later than the thirty-first day of December next following the date on which property tax is due in such assessment year, file with the assessor or board of assessors, in the town in which such motor vehicle is registered, written application claiming such exemption on a form approved for such purpose by such assessor or board. Notwithstanding the provisions of this chapter, any person claiming the exemption under this subdivision for a leased motor vehicle shall be entitled to a refund of the tax paid with respect to such vehicle, whether such tax was paid by the lessee or by the lessor pursuant to the terms of the lease. Upon approving such person’s exemption claim, the assessor shall certify the amount of refund to which the applicant is entitled and shall notify the tax collector of such amount. The tax collector shall refer such certification to the board of selectmen in a town or to the corresponding authority in any other municipality. Upon receipt of such certification, the selectmen or such other authority shall draw an order on the Treasurer in favor of such person for the amount of refund so certified. Failure to file such application as prescribed herein with respect to any assessment year shall constitute a waiver of the right to such exemption for such assessment year;

(54) Wholesale and retail business inventory. The monthly average quantity of goods of any wholesale and retail business to the extent of one-twelfth of their valuation for purposes of assessment in the year 1971, two-twelfths in the year 1972, three-twelfths in the year 1973, four-twelfths in the year 1974, five-twelfths in the year 1975, six-twelfths in the year 1976, seven-twelfths in the year 1977, eight-twelfths in the year 1978, nine-twelfths in the year 1979, ten-twelfths in the year 1980, eleven-twelfths in the year 1981 and one hundred per cent in the year 1982 and each year thereafter. As used in this subdivision, “wholesale and retail business” means a business the principal activity of which is making sales of tangible personal property with the object of gain, benefit or advantage, either direct or indirect;

(55) Property of totally disabled persons. Property to the amount of one thousand dollars belonging to, or held in trust for, any resident of this state who (1) is eligible, in accordance with applicable federal regulations, to receive permanent total disability benefits under Social Security, (2) has not been engaged in employment covered by Social Security and accordingly has not qualified for benefits thereunder but who has become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher’s retirement plan, determined by the Secretary of the Office of Policy and Management to contain requirements in respect to qualification for such permanent total disability benefits which are comparable to such requirements under Social Security, or (3) has attained age sixty-five or over and would be eligible in accordance with applicable federal regulations to receive permanent total disability benefits under Social Security or any such federal, state or local government retirement or disability plan as described in subparagraph (2) of this subdivision, except that such resident has attained age sixty-five or over and accordingly is no longer eligible to receive benefits under the disability benefit provisions of Social Security or such other plan because of payments received under retirement provisions thereof; or, lacking said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount. Each assessor shall issue a certificate of correction with respect to the property of a person who would have been eligible, except for the provisions of section 40 of public act 03-6 of the June 30 special session*, to receive the exemption under this subdivision for the assessment year commencing October 1, 2003. Such certificate shall reduce the assessment of such eligible person’s property by the amount of said exemption;

(56) Active solar energy heating or cooling systems. (a) Subject to authorization of the exemption by ordinance in any municipality, any building, the construction of which is commenced on or after October 1, 1976, which is equipped with an active solar energy heating or cooling system, or any building to which a solar energy heating or cooling system is added on or after October 1, 1976, to the extent of the amount by which the assessed valuation of such real property equipped with such solar heating or cooling system exceeds the assessed valuation of such real property equipped with the conventional portion of the heating or cooling system, exclusive of any portion of such system related to solar energy, provided this exemption shall only apply to the first fifteen assessment years following construction of such building or addition of any such system to a building;

(b) As used in this subdivision, “active solar energy heating or cooling system” means equipment which (1) provides for the collection, transfer, storage and use of incident solar energy for water heating, space heating or cooling which absent such solar energy system would require a conventional energy resource, such as petroleum products, natural gas or electricity, (2) employs mechanical means such as fans or pumps to transfer energy, and (3) meets standards established by regulation, in accordance with the provisions of chapter 54, by the Secretary of the Office of Policy and Management;

(c) Any person claiming the exemption provided in this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which such real property is located written application claiming such exemption. Failure to file such application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such solar energy heating or cooling system is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered system, is filed and the right to such exemption is established as required initially;

(57) Class I renewable energy sources, hydropower facilities, solar water or space heating systems, geothermal energy resources and solar thermal or geothermal renewable energy sources. (A)(i) Any Class I renewable energy source, as defined in section 16-1, or hydropower facility described in subdivision (21) of subsection (a) of section 16-1, installed for the generation of electricity for private residential use or on a farm, as defined in subsection (q) of section 1-1, provided such installation occurs on or after October 1, 2007, and further provided such installation is for a single family dwelling, a multifamily dwelling consisting of two to four units or a farm, (ii) any passive or active solar water or space heating system, or (iii) any geothermal energy resource. In the case of clause (ii) or (iii) of this subparagraph, such exemption shall apply only to the amount by which the assessed valuation of the real property equipped with such system or resource exceeds the assessed valuation of such real property equipped with the conventional portion of the system or resource;

(B) For assessment years commencing on and after October 1, 2013, any Class I renewable energy source, as defined in section 16-1, hydropower facility described in subdivision (21) of subsection (a) of section 16-1, or solar thermal or geothermal renewable energy source, installed for generation or displacement of energy, provided (i) such installation occurs on or after January 1, 2010, (ii) such installation is for commercial or industrial purposes, (iii) the nameplate capacity of such source or facility does not exceed the load for the location where such generation or displacement is located, and (iv) such source or facility is located in a distressed municipality, as defined in section 32-9p, with a population between one hundred twenty-five thousand and one hundred thirty-five thousand;

(C) For assessment years commencing on and after October 1, 2013, any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate up to one hundred per cent of property tax for any Class I renewable energy source, as defined in section 16-1, hydropower facility described in subdivision (21) of subsection (a) of section 16-1, or solar thermal or geothermal renewable energy source, installed for generation or displacement of energy, provided (i) such installation occurs between January 1, 2010, and December 31, 2013, (ii) such installation is for commercial or industrial purposes, (iii) the nameplate capacity of such source or facility does not exceed the load for the location where such generation or displacement is located, and (iv) such source or facility is not located in a municipality described in subparagraph (B) of this subdivision;

(D) For assessment years commencing on and after October 1, 2014, any (i) Class I renewable energy source, as defined in section 16-1, (ii) hydropower facility described in subdivision (21) of subsection (a) of section 16-1, or (iii) solar thermal or geothermal renewable energy source, installed for generation or displacement of energy, provided (I) such installation occurs on or after January 1, 2014, (II) is for commercial or industrial purposes, (III) the nameplate capacity of such source or facility does not exceed the load for the location where such generation or displacement is located or the aggregated load of the beneficial accounts for any Class I renewable energy source participating in virtual net metering pursuant to section 16-244u, and (IV) in the case of clause (iii) of this subparagraph, such exemption shall apply only to the amount by which the assessed valuation of the real property equipped with such source exceeds the assessed valuation of such real property equipped with the conventional portion of the source;

(E) Any person claiming the exemption provided in this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which such hydropower facility, Class I renewable energy source, solar thermal or geothermal renewable energy source or passive or active solar water or space heating system or geothermal energy resource is located, a written application claiming such exemption. Failure to file such application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such hydropower facility, Class I renewable energy source, solar thermal or geothermal renewable energy source or passive or active solar water or space heating system or geothermal energy resource is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered source, is filed and the right to such exemption is established as required initially;

(F) For assessment years commencing on and after October 1, 2015, any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year, for not longer than the term of the power purchase agreement, with respect to any Class I renewable energy source, as defined in section 16-1, that is the subject of such power purchase agreement approved by the Public Utilities Regulatory Authority pursuant to section 16a-3f;

(58) Property leased to a charitable, religious or nonprofit organization. Subject to authorization of the exemption by ordinance in any municipality, any real or personal property leased to a charitable, religious or nonprofit organization, exempt from taxation for federal income tax purposes, provided such property is used exclusively for the purposes of such charitable, religious or nonprofit organization and not otherwise exempt under this section;

(59) Manufacturing facility in a distressed municipality, targeted investment community, enterprise zone or airport development zone. Designated manufacturing plant. Service facility. (a) With respect to assessment years commencing on or after October 1, 2012, any manufacturing facility, as defined in section 32-9p, acquired, constructed, substantially renovated or expanded on or after July 1, 1978, in a distressed municipality, as defined in said section, in a targeted investment community, as defined in section 32-222, in an enterprise zone designated pursuant to section 32-70 or in an airport development zone established pursuant to section 32-75d and for which an eligibility certificate has been issued by the Department of Economic and Community Development, and any manufacturing plant designated by the Commissioner of Economic and Community Development under subsection (a) of section 32-75c as follows: To the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the manufacturing facility is completed, except that a manufacturing facility having a North American Industrial Classification Code of 325411 or 325412 and having at least one thousand full-time employees, as defined in subsection (f) of section 32-9j, shall be eligible to have the assessment period extended for five additional years upon approval of the commissioner, in accordance with all applicable regulations, provided such full-time employees have not been relocated from another facility in the state operated by the same eligible applicant;

(b) Any service facility, as defined in section 32-9p, acquired, constructed, substantially renovated or expanded on or after July 1, 1996, and for which an eligibility certificate has been issued by the Department of Economic and Community Development, as follows: (i) In the case of an investment of twenty million dollars or more but not more than thirty-nine million dollars in the service facility, to the extent of forty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; (ii) in the case of an investment of more than thirty-nine million dollars but not more than fifty-nine million dollars in the service facility, to the extent of fifty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; (iii) in the case of an investment of more than fifty-nine million dollars but not more than seventy-nine million dollars in the service facility, to the extent of sixty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; (iv) in the case of an investment of more than seventy-nine million dollars but not more than ninety million dollars in the service facility, to the extent of seventy per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; or (v) in the case of an investment of more than ninety million dollars in the service facility, to the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed, except that any financial institution, as defined in subsection (b) of section 32-236, having at least four thousand qualified employees, as determined in accordance with an agreement pursuant to subsection (b) of section 32-236, shall be eligible to have the assessment period extended for five additional years upon approval of the commissioner, in accordance with all applicable regulations, provided such full-time employees have not been relocated from another facility in the state operated by the same eligible applicant. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in subsection (b) of section 32-236;

(c) The completion date of a manufacturing facility, manufacturing plant or a service facility will be determined by the Department of Economic and Community Development taking into account the issuance of occupancy certificates and such other factors as it deems relevant. In the case of a manufacturing facility, manufacturing plant or a service facility which consists of a constructed, renovated or expanded portion of an existing plant, the assessed valuation of the facility or manufacturing plant is the difference between the assessed valuation of the plant prior to its being improved and the assessed valuation of the plant upon completion of the improvements. In the case of a manufacturing facility, manufacturing plant or a service facility which consists of an acquired portion of an existing plant, the assessed valuation of the facility or manufacturing plant is the assessed valuation of the portion acquired. This exemption shall be applicable during each such assessment year regardless of any change in the ownership or occupancy of the facility or manufacturing plant. If during any such assessment year, however, any facility for which an eligibility certificate has been issued ceases to qualify as a manufacturing facility, manufacturing plant or a service facility, the entitlement to the exemption allowed by this subdivision shall terminate for the assessment year following the date on which the qualification ceases, and there shall not be a pro rata application of the exemption. Any person who desires to claim the exemption provided in this subdivision shall file annually with the assessor or board of assessors in the distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or in a town within an airport development zone established pursuant to section 32-75d in which the manufacturing facility or service facility is located, on or before the first day of November, a written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless (i) an extension of time is allowed pursuant to section 12-81k, and upon payment of the required fee for late filing, or (ii) the person claiming such exemption received a certificate of eligibility on or after October 1, 2009, and is located in a municipality in New Haven County with a population of not less than eighteen thousand five hundred and not more than nineteen thousand five hundred, as enumerated in the 2010 federal decennial census;

(60) Machinery and equipment in a manufacturing facility in a distressed municipality, targeted investment community, enterprise zone or airport development zone. Machinery and equipment in a service facility. (a)(1) Machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed in any manufacturing facility, as defined in section 32-9p, which facility is or has been constructed, or substantially renovated or expanded on or after July 1, 1978, in a distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or in an airport development zone established pursuant to section 32-75d and for which an eligibility certificate has been issued by the Department of Economic and Community Development, concurrently with and directly attributable to such construction, renovation or expansion, (2) machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed, or machinery and equipment existing, in any manufacturing facility, as defined in section 32-9p, which facility is or has been acquired on or after July 1, 1978, in a distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or in an airport development zone established pursuant to section 32-75d and for which an eligibility certificate has been issued by the Department of Economic and Community Development, and (3) machinery and equipment acquired and installed on or after October 1, 1986, in a manufacturing facility that is or has at one time been certified as eligible for the exemption under this subparagraph in accordance with section 32-9r, and which continues to be used for manufacturing purposes, provided such machinery and equipment is installed in conjunction with an expansion program that satisfies the requirements for a manufacturing facility, as defined in section 32-9p, and is contiguous to and represents an increase in square feet of floor space of not less than fifty per cent of the floor space in the certified manufacturing facility, as follows: To the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the manufacturing facility in which it is installed qualifies for an exemption under subdivision (59) of this section, except that a facility having a code classification 2833 or 2834 in the Standard Industrial Code Classification Manual, United States Office of Management and Budget, 1987 edition, wherein at least one thousand new full-time employees, as defined in subsection (f) of section 32-9j, are employed, shall be eligible to have the assessment period under this subdivision extended for five additional years upon approval of the commissioner, provided the commissioner approves an extension of the assessment period under subdivision (59) of this section for said facility;

(b) (1) Machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed in any service facility, as defined in section 32-9p, which facility is or has been constructed, or substantially renovated or expanded on or after July 1, 1996, and for which an eligibility certificate has been issued by the Department of Economic and Community Development, concurrently with and directly attributable to such construction, renovation or expansion, (2) machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed, or machinery and equipment existing, in any service facility, as defined in section 32-9p, which facility is or has been acquired on or after July 1, 1996, and for which an eligibility certificate has been issued by the department, and (3) machinery and equipment acquired and installed on or after July 1, 1996, in a service facility that is or has at one time been certified as eligible for the exemption under this subparagraph in accordance with section 32-9r and which continues to be used for service purposes, provided such machinery and equipment is installed in conjunction with an expansion program that satisfies the requirements for a service facility, as defined in section 32-9p, and is contiguous to and represents an increase in square feet of floor space of not less than fifty per cent of the floor space in the certified service facility, as follows: (i) In the case of an investment of twenty million dollars or more but not more than thirty-nine million dollars in the service facility, to the extent of forty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; (ii) in the case of an investment of more than thirty-nine million dollars but not more than fifty-nine million dollars in the service facility, to the extent of fifty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; (iii) in the case of an investment of more than fifty-nine million dollars but not more than seventy-nine million dollars in the service facility, to the extent of sixty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; (iv) in the case of an investment of more than seventy-nine million dollars but not more than ninety million dollars in the service facility, to the extent of seventy per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; or (v) in the case of an investment of more than ninety million dollars in the service facility, to the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section, except that any financial institution, as defined in section 32-236, having at least four thousand qualified employees, as determined in accordance with an agreement pursuant to subsection (c) of section 32-236, shall be eligible to have the assessment period extended for five additional years upon approval of the commissioner, in accordance with all applicable regulations, provided such full-time employees have not been relocated from another facility in the state operated by the same eligible applicant. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in section 32-236;

(c) This exemption shall terminate for the assessment year next following if the manufacturing facility or service facility in which such machinery and equipment is installed no longer qualifies for an exemption under said subdivision (59), and there shall not be a pro rata application of the exemption of such machinery and equipment in the assessment year of such termination. Any person who desires to claim the exemption provided in this subdivision shall file annually with the assessor or board of assessors in the distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or a town in an airport development zone established pursuant to section 32-75d in which the manufacturing facility or service facility is located, on or before the first day of November, written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k, and upon payment of the required fee for late filing. This exemption shall not apply to rolling stock;

(61) Vessels used primarily for commercial fishing. Any vessel as defined in section 15-127 used primarily for purposes of commercial fishing, provided in the tax year of the owner ending immediately prior to any assessment date with respect to which application is submitted for the exemption provided in this subdivision not less than fifty per cent of the adjusted gross income of such owner, as determined for purposes of the federal income tax, is derived from commercial fishing subject to proof satisfactory to the assessor in the town in which such application is submitted;

(62) Passive solar energy heating or cooling systems and hybrid systems. (a) Subject to authorization of the exemption by ordinance in any municipality, any building, the construction of which is commenced on or after April 20, 1977, which is equipped with a passive or hybrid solar energy heating or cooling system, or any building to which such a system is added on or after April 20, 1977, to the extent of any amount by which the assessed valuation of such real property equipped with such a system exceeds the valuation at which such real property would be assessed if built using conventional construction techniques in lieu of construction related to such a system, as determined by the assessing officer of the municipality, provided this exemption shall only apply to the first fifteen assessment years following construction of such building or addition of any such system to a building. Any portion of a hybrid solar energy heating or cooling system which is allowed an exemption under subdivision (56) of this section shall not be eligible for exemption under this subdivision;

(b) As used in this subdivision, (A) “passive solar energy heating or cooling system” means a system which utilizes the structural elements of a building for the collection of incident solar energy and its storage and distribution for use in water heating or space heating or cooling, which building absent such system would require a conventional energy resource, such as petroleum products, natural gas or electricity, and which system meets standards established by regulation, in accordance with the provisions of chapter 54, by the Secretary of the Office of Policy and Management, and (B) “hybrid system” means a solar energy heating or cooling system which consists of both active and passive elements and which meets the standards established for both;

(c) Any person claiming the exemption provided in this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which such real property is located written application claiming such exemption. Failure to file such application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such passive or hybrid solar energy heating or cooling system is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered system, is filed and the right to such exemption is established as required initially;

(63) Cogeneration systems. (a) Subject to authorization of the exemption by ordinance in any municipality and to the provisions of subparagraph (b) of this subdivision, any cogeneration system installed on or after July 1, 2007. The ordinance shall establish the number of years that a system will be exempt from taxation, except that it may not provide for an exemption beyond the first fifteen assessment years following the installation of a system. The ordinance shall prohibit the exemption from applying to additions to resources recovery facilities operating on October 1, 1994, or to resources recovery facilities constructed on and after that date and may prohibit the exemption from applying to property acquired by eminent domain for the purpose of qualifying for the exemption;

(b) As used in this subdivision, “cogeneration system” means equipment which is designed, operated and installed as a system which produces, in the same process, electricity and exhaust steam, waste steam, heat or other resultant thermal energy which is used for space or water heating or cooling, industrial, commercial, manufacturing or other useful purposes and which meets standards established by regulation, in accordance with the provisions of chapter 54, by the Secretary of the Office of Policy and Management;

(c) Any municipality which adopts an ordinance authorizing an exemption provided by this subdivision may enter into a written agreement with an applicant for the exemption, which may require the applicant to make payments to the municipality in lieu of taxes. The agreement may vary the amount of the payments in lieu of taxes in each assessment year of the agreement, provided the payment in any assessment year is not greater than the taxes which would otherwise be due in the absence of the exemption. Any agreement negotiated under this subdivision shall be submitted to the legislative body of the municipality for its approval or rejection;

(d) Any person claiming the exemption provided in this subdivision for any assessment year and whose application has been approved in accordance with subparagraph (c) of this subdivision shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which the system is located written application claiming the exemption. Failure to file the application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to the exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such cogeneration system is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered system, is filed and the right to such exemption is established as required initially;

(64) Vessels. In the assessment year commencing October 1, 1981, and each assessment year thereafter, any vessel as defined in section 15-127;

(65) Vanpool vehicles. Any vanpool vehicle as defined in section 14-1;

(66) Motor vehicles leased to state agencies. Motor vehicles leased to an agency of this state on or after June 4, 1982;

(67) Beach property belonging to or held in trust for cities. Except as otherwise provided by law, beach property belonging to, or held in trust for, a city within the territorial limits of, but not coterminous with, a town, which property is within the territorial limits of such city and is used for any public purposes of such city;

(68) Livestock totally exempt except that exemption for horses and ponies limited to one thousand dollars in value unless used in farming. Any livestock owned and kept in this state, except that any horse or pony shall be exempt from local property tax up to the assessed value of one thousand dollars, with such exempt value applicable in the case of each such horse or pony, provided any horse or pony used in farming, in the manner required in section 12-91, shall be totally exempt from local property tax as provided in said section 12-91;

(69) Property of Metropolitan Transportation Authority. Property belonging to the Metropolitan Transportation Authority or any of its subsidiaries, provided such property is used for the operation, maintenance, repair or improvement of the New Haven commuter railroad service or the facilities of such service;

(70) Machinery and equipment acquired as part of a technological upgrading of a manufacturing process. (A) New machinery and equipment used directly in the manufacturing of goods or products and acquired through purchase by any business organization or any affiliate of such business organization as part of a technological upgrading of the manufacturing process at a location in a distressed municipality, targeted investment community, as defined in section 32-222, or enterprise zone designated pursuant to section 32-70, and for which an eligibility certificate has been issued by the Department of Economic and Community Development, which business organization (i) is engaged in the manufacturing, processing or assembling of raw materials, parts or manufactured products, (ii) has been in continuous operation in the state for a period not less than five years prior to claiming the exemption provided in this subdivision, (iii) had gross receipts in an amount less than twenty million dollars in the year prior to claiming the exemption provided in this subdivision, including receipts of any affiliates of the business organization, and (iv) has incurred costs in acquiring such machinery and equipment not less than the greater of (I) two hundred thousand dollars, or (II) two hundred per cent of the business organization’s and affiliate’s average expenditure for the acquisition of machinery and equipment used directly in the manufacturing of goods or products at the location in the distressed municipality, targeted investment community or enterprise zone designated pursuant to section 32-70 during the three years prior to claiming the exemption provided in this subdivision, as follows: To the extent of fifty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which such machinery and equipment is acquired;

(B) Any person who desires to claim the exemption provided in this subdivision shall file annually with the assessor or board of assessors in the distressed municipality, targeted investment community or enterprise zone designated pursuant to section 32-70 in which the business organization is located, on or before the first day of November, written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k, and upon payment of the required fee for late filing. No person shall be eligible to receive the exemption provided in this subdivision if such exemption is sought for machinery and equipment located in a manufacturing facility, as defined in subsection (d) of section 32-9p, currently receiving assistance under subdivisions (59) and (60) of this section, and no person shall receive such exemption for eligible machinery or equipment at each location in a distressed municipality, targeted investment community or enterprise zone designated pursuant to section 32-70 more than once in any continuous five-year period;

(C) The state and the municipality and district shall hold a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in any machinery or equipment which is exempt from taxation pursuant to this subdivision, in an amount equal to the tax revenue reimbursed or lost, as the case may be, which shall be subordinate to any purchase money security interest, as defined in section 42a-9-103a. Such security interest shall be enforceable against the taxpayer for a period of five years after the last assessment year in which such exemption was received in any case in which the business organization ceases all business operations or moves its business operations entirely out of this state. Any assessor who has granted an exemption under this subdivision shall provide written notification to the secretary of the cessation of such operations or the move of such operations entirely out of this state. Such notification may be made at any time after the October first of the last assessment year in which such exemption is granted and before the September thirtieth that is five years after the conclusion of said assessment year. Upon receiving such notification and complying with the provisions of section 12-35a, the state shall have a lien upon the machinery or equipment situated in this state and owned by the person that ceased all business operations or moved such operations entirely out of this state. Notwithstanding the provisions of section 12-35a, the total amount of the reimbursement made by the state for the property tax exemptions granted to the person under the provisions of this subdivision, shall be deemed to be the amount of the tax which such person failed to pay. Notwithstanding said section 12-35a, the information required to be included in the notice of lien for said tax shall be as follows: (i) The owner of the property upon which the lien is claimed, (ii) the business address or residence address of such owner, (iii) the specific property claimed to be subject to such lien, (iv) the location of such property at the time it was last made tax-exempt pursuant to this subdivision, (v) the total amount of the reimbursement made by the state for the property tax exemptions granted to such owner under the provisions of this subdivision, and (vi) the tax period or periods for which such lien is claimed. If more than one agency of the state perfects such a notice of lien on the same day, the priority of such liens shall be determined by the time of day such liens were perfected, and if perfected at the same time, the lien for the highest amount shall have priority. In addition to the other remedies provided in this subdivision, the Attorney General, upon request of the secretary, may bring a civil action in a court of competent jurisdiction to recover the amount of tax revenue reimbursed by the state from any person who received an exemption under this subdivision;

(71) Motor vehicles owned by American Indians. Any motor vehicle owned by a member of an indigenous Indian tribe or spouse and garaged on the reservation of the tribe;

(72) Machinery and equipment in manufacturing facilities, including biotechnology and recycling industries, assessed prior to October 1, 2011. (A) Effective for assessment years commencing on or after October 1, 2002, but prior to assessment years commencing on or after October 1, 2011, new machinery and equipment, as defined in this subdivision, acquired after October 1, 1990, and prior to October 1, 2011, and newly-acquired machinery and equipment, as defined in this subdivision, acquired on or after July 1, 1992, and prior to October 1, 2011, by the person claiming exemption under this subdivision, provided this exemption shall only be applicable in the five full assessment years following the assessment year in which such machinery or equipment is acquired, subject to the provisions of subparagraph (B) of this subdivision. Machinery and equipment acquired on or after July 1, 1996, and prior to October 1, 2011, and used in connection with biotechnology shall qualify for the exemption under this subdivision. Machinery and equipment acquired on or after July 1, 2006, and used in connection with recycling shall qualify for the exemption under this subdivision. For the purposes of this subdivision: (i) “Machinery” and “equipment” means tangible personal property which is installed in a manufacturing facility and claimed on the owner’s federal income tax return as either five-year property or seven-year property, as those terms are defined in Section 168(e) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and the predominant use of which is for manufacturing, processing or fabricating; for research and development, including experimental or laboratory research and development, design or engineering directly related to manufacturing; for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use or the significant overhauling or rebuilding of other products on a factory basis; for measuring or testing or for metal finishing; or used in the production of motion pictures, video and sound recordings. “Machinery” means the basic machine itself, including all of its component parts and contrivances such as belts, pulleys, shafts, moving parts, operating structures and all equipment or devices used or required to control, regulate or operate the machinery, including, without limitation, computers and data processing equipment, together with all replacement and repair parts therefor, whether purchased separately or in conjunction with a complete machine, and regardless of whether the machine or component parts thereof are assembled by the taxpayer or another party. “Equipment” means any device separate from machinery but essential to a manufacturing, processing or fabricating process. (ii) “Manufacturing facility” means that portion of a plant, building or other real property improvement used for manufacturing, processing or fabricating, for research and development, including experimental or laboratory research and development, design or engineering directly related to manufacturing, for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use or the significant overhauling or rebuilding of other products on a factory basis, for measuring or testing or for metal finishing. (iii) “Manufacturing” means the activity of converting or conditioning tangible personal property by changing the form, composition, quality or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Changing the quality of property shall include any substantial overhaul of the property that results in a significantly greater service life than such property would have had in the absence of such overhaul or with significantly greater functionality within the original service life of the property, beyond merely restoring the original functionality for the balance of the original service life. (iv) “Fabricating” means to make, build, create, produce or assemble components or tangible personal property work in a new or different manner, but does not include the presorting, sorting, coding, folding, stuffing or delivery of direct or indirect mail distribution services. (v) “Processing” means the physical application of the materials and labor in a manufacturing process necessary to modify or change the characteristics of tangible personal property. (vi) “Measuring or testing” includes both nondestructive and destructive measuring or testing, and the alignment and calibration of machinery, equipment and tools, in the furtherance of the manufacturing, processing or fabricating of tangible personal property. (vii) “Biotechnology” means the application of technologies, including recombinant DNA techniques, biochemistry, molecular and cellular biology, genetics and genetic engineering, biological cell fusion techniques, and new bioprocesses, using living organisms, or parts of organisms, to produce or modify products, to improve plants or animals, to develop microorganisms for specific uses, to identify targets for small molecule pharmaceutical development, or to transform biological systems into useful processes and products. (viii) “Recycling” means the processing of solid waste to reclaim material, as defined in section 22a-260;

(B) Any person who on October first in any year holds title to machinery and equipment for which such person desires to claim the exemption provided in this subdivision shall file with the assessor or board of assessors in the municipality in which the machinery or equipment is located, on or before the first day of November in such year, a list of such machinery or equipment together with written application claiming such exemption. Such application shall include the taxpayer identification number assigned to the claimant by the Commissioner of Revenue Services and the federal employer identification number assigned to the claimant by the Secretary of the Treasury. If title to such equipment is held by a person other than the person claiming the exemption, the claimant shall include on such person’s application information as to the portion of the total acquisition cost incurred by such person, and on or before the first day of November in such year, the person holding title to such machinery and equipment shall file a list of such machinery with the assessor of the municipality in which the manufacturing facility of the claimant is located. Such person shall include on the list information as to the portion of the total acquisition cost incurred by such person. Commercial or financial information in any application or list filed under this section shall not be open for public inspection, provided such information is given in confidence and is not available to the public from any other source. The provisions of this subdivision regarding the filing of lists and information shall not supersede the requirements to file tax lists under sections 12-41, 12-42 and 12-57a. In substantiation of such claim, the claimant and the person holding title to machinery and equipment for which exemption is claimed shall present to the assessor or board of assessors such supporting documentation as the assessor or board of assessors may require, including, but not limited to, invoices, bills of sale, contracts for lease and bills of lading and shall, upon request, present to the the assessor or board of assessors a copy of each applicable federal income tax return and accompanying schedules. In lieu of submitting each applicable federal income tax return and accompanying schedules, a claimant and person holding title to machinery and equipment for which an exemption is claimed may, upon approval of the assessor or board of assessors, submit copies of applicable schedules accompanied by a sworn affidavit stating that such schedules were filed as part of such claimant’s or person’s federal income tax return. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k. If title to exempt machinery is conveyed subsequent to October first in any assessment year, entitlement to such exemption shall terminate for the next assessment year and there shall be no pro rata application of the exemption unless such machinery or equipment continues to be leased by the manufacturer who claimed and was approved for the exemption in the previous assessment year. Machinery or equipment shall not be eligible for exemption upon transfer from a seller to a related business or from a lessor to a lessee except to the extent it would have been eligible for exemption by the seller or the lessor, as the case may be. For the purposes of this subdivision, “related business” means: (i) A corporation, limited liability company, partnership, association or trust controlled by the taxpayer; (ii) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer; (iii) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer; or (iv) a member of the same controlled group as the taxpayer. For purposes of this subdivision, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c);

(C) Any person claiming the exemption provided under this subdivision for machinery or equipment shall not be eligible to claim the exemption provided under subdivision (60) of this section or subdivision (70) of this section for the same machinery or equipment. The state and the municipality and district shall hold a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in any machinery or equipment which is exempt from taxation pursuant to this subdivision, in an amount equal to the tax revenue reimbursed or lost, as the case may be, which shall be subordinate to any purchase money security interest, as defined in section 42a-9-103a. Such security interest shall be enforceable against the claimant for a period of five years after the last assessment year in which such exemption was received in any case in which such person ceases all manufacturing or biotechnology operations or moves such manufacturing or biotechnology operations entirely out of this state. Any assessor who has granted an exemption under this subdivision shall provide written notification to the secretary of the cessation of such operations or the move of such operations entirely out of this state. Such notification may be made at any time after the October first of the last assessment year in which such exemption is granted and before the September thirtieth that is five years after the conclusion of said assessment year. Upon receiving such notification and complying with the provisions of section 12-35a, the state shall have a lien upon the machinery or equipment situated in this state and owned by the person that ceased all business operations or moved such operations entirely out of this state. Notwithstanding the provisions of section 12-35a, the total amount of the reimbursement made by the state for the property tax exemptions granted to the person under the provisions of this subdivision, shall be deemed to be the amount of the tax which such person failed to pay. Notwithstanding said section 12-35a, the information required to be included in the notice of lien for such tax shall be as follows: (i) The owner of the property upon which the lien is claimed, (ii) the business address or residence address of such owner, (iii) the specific property claimed to be subject to such lien, (iv) the location of such property at the time it was last made tax-exempt pursuant to this subdivision, (v) the total amount of the reimbursement made by the state for the property tax exemptions granted to such owner under the provisions of this subdivision, and (vi) the tax period or periods for which such lien is claimed. If more than one agency of the state perfects such a notice of lien on the same day, the priority of such liens shall be determined by the time of day such liens were perfected, and if perfected at the same time, the lien for the highest amount shall have priority. In addition to the other remedies provided in this subdivision, the Attorney General, upon request of the secretary, may bring a civil action in a court of competent jurisdiction to recover the amount of tax revenue reimbursed by the state from any person who received an exemption under this subdivision. The following shall not be eligible for the exemption provided under this subdivision: (I) A public service company, as defined in section 16-1; and (II) any provider, directly or indirectly, of electricity, oil, water or gas;

(D) A claim for property tax exemption under this subdivision may be denied by the assessor or board of assessors of a town, consolidated town and city or consolidated town and borough, with the consent of the chief executive officer thereof, if the claimant is delinquent in a property tax payment to such town, consolidated town and city or consolidated town and borough, pursuant to section 12-146, for property owned by such claimant. Before any such claim is denied, the assessor or board of assessors shall send written notice to the claimant, stating that the claimant may pay the amount of such delinquent tax or enter into an agreement with such town, consolidated town and city or consolidated town and borough for the payment thereof, by the date set forth in such notice, provided, such date shall not be less than thirty days after the date of such notice. Failure on the part of the claimant to pay the amount of the delinquent tax or enter into an agreement to pay the amount thereof by said date shall result in a disallowance of the exemption being claimed;

(73) Temporary devices or structures for seasonal production, storage or protection of plants or plant material. Temporary devices or structures used in the seasonal production, storage or protection of plants or plant material, including, but not limited to, hoop houses, poly houses, high tunnels, overwintering structures and shade houses;

(74) Certain vehicles used to transport freight for hire. (A)(i) For a period not to exceed five assessment years following the assessment year in which it is first registered, any new commercial truck, truck tractor, tractor and semitrailer, and vehicle used in combination therewith, which is used exclusively to transport freight for hire and: Is either subject to the jurisdiction of the United States Department of Transportation pursuant to Chapter 135 of Title 49, United States Code, or any successor thereto, or would otherwise be subject to said jurisdiction except for the fact that the vehicle is used exclusively in intrastate commerce; has a gross vehicle weight rating in excess of twenty-six thousand pounds; and prior to August 1, 1996, was not registered in this state or in any other jurisdiction but was registered in this state on or after said date. (ii) For a period not to exceed five assessment years following the assessment year in which it is first registered, any new commercial truck, truck tractor, tractor and semitrailer, and vehicle used in combination therewith, not eligible under subparagraph (A)(i) of this subdivision, that has a gross vehicle weight rating in excess of fifty-five thousand pounds and was not registered in this state or in any other jurisdiction but was registered in this state on or after August 1, 1999. As used in this subdivision, “gross vehicle weight rating” has the same meaning as provided in section 14-1;

(B) Any person who on October first in any year holds title to or is the registrant of a vehicle for which such person intends to claim the exemption provided in this subdivision shall file with the assessor or board of assessors in the municipality in which the vehicle is subject to property taxation, on or before the first day of November in such year, a written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Such person shall include information as to the make, model, year and vehicle identification number of each such vehicle, and any appurtenances attached thereto, in such application. The person holding title to or the registrant of such vehicle for which exemption is claimed shall furnish the assessor or board of assessors with such supporting documentation as said secretary may require, including, but not limited to, evidence of vehicle use, acquisition cost and registration. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed as provided in section 12-81k. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if the vehicle is modified, such modification shall be deemed a waiver of the right to such exemption until a new application is filed and the right to such exemption is established as required initially. With respect to any vehicle for which the exemption under this subdivision has previously been claimed in a town other than that in which the vehicle is registered on any assessment date, the person shall not be entitled to such exemption until a new application is filed and the right to such exemption is established in said town;

(C) With respect to any vehicle which is not registered on the first day of October in any assessment year and which is registered subsequent to said first day of October but prior to the first day of August in such assessment year, the value of such vehicle for property tax exemption purposes shall be a pro rata portion of the value determined in accordance with subparagraph (D) of this subdivision, to be determined by a ratio, the numerator of which shall be the number of months from the date of such registration, including the month in which registration occurs, to the first day of October next succeeding and the denominator of which shall be twelve. For purposes of this subdivision, “assessment year” means the period of twelve full months commencing with October first each year;

(D) Notwithstanding the provisions of section 12-71d, the assessor or board of assessors shall determine the value for each vehicle with respect to which a claim for exemption under this subdivision is approved, based on the vehicle’s cost of acquisition, including costs related to the modification of such vehicle, adjusted for depreciation;

(75) Certain health care institutions. Any real or personal property which (1) is owned or leased by an entity considered to be a nonprofit organization for purposes of Section 501(c)(3) of the Internal Revenue Service of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (2) is the location of or located at an institution licensed by the state pursuant to chapter 368v and described in subsection (c) of section 19a-490. This subdivision shall not affect (1) the taxability in assessment years commencing on or after October 1, 2000, of any such property that was taxable on the net grand list, as adjusted by the board of assessment appeals, next preceding June 1, 2000, or (2) any time-limited written agreement in existence on June 1, 2000, with any municipality regarding the taxability of any such property;

(76) Machinery and equipment assessed commencing on or after October 1, 2011. Effective for assessment years commencing on or after October 1, 2011, machinery and equipment, including machinery and equipment used in connection with biotechnology. For purposes of this subdivision, “machinery” and “equipment”, and “biotechnology” have the same meanings as provided in subdivision (72) of this section. Any person claiming the exemption provided under this subdivision shall, not later than November first, file a request with the assessor on a form prescribed by such assessor. Such person shall not be eligible to claim the exemption provided under subdivision (60) or (70) of this section for the same machinery and equipment;

(77) Real property of regional council of governments. Real property belonging to, or held in trust for, a regional council of governments established under sections 4-124i to 4-124p, inclusive, provided (A) such property is used to advance the official duties of such council, and (B) the exemption for such property is approved by the municipality in which such property is located.

(1949 Rev., S. 1761, 1766, 1767, 1773, 1774, 1775; 1949, 1951, June, 1955, S. 1061d; 1951, S. 1056d, 1058d; 1951, 1953, June, 1955, S. 1054d; 1953, S. 1057d; 1953, 1955, S. 1053d; 1955, S. 1052d; 1957, P.A. 166; 388; 453; 572; September, 1957, P.A. 16, S. 8; 1959, P.A. 152, S. 99; 239, S. 2; 1961, P.A. 235, S. 1; 245; February, 1965, P.A. 461, S. 3; 465, S. 1; 1967, P.A. 57, S. 27; 425, S. 1, 2; 738; 754, S. 19; 1969, P.A. 630, S. 2; 657, S. 2; 758, S. 13; 768, S. 67; 1971, P.A. 234; 872, S. 31, 144; P.A. 73-435; P.A. 74-123, S. 1, 4; 74-207, S. 1–6; P.A. 75-483, S. 3, 4, 10; 75-500, S. 1, 2; P.A. 76-409, S. 1; P.A. 77-490, S. 1, 2; 77-533, S. 1, 3; 77-614, S. 19, 139, 587, 610; P.A. 78-267, S. 2, 3; 78-296, S. 1–5; 78-303, S. 85, 136; 78-357, S. 8, 16; P.A. 79-82, S. 1, 2; 79-472, S. 1, 2; 79-479; 79-492, S. 2–4; 79-610, S. 3, 47; P.A. 80-406, S. 1; 80-412, S. 1, 2; P.A. 81-333, S. 2, 3; 81-423, S. 18, 25; 81-439, S. 13, 14; P.A. 82-318, S. 2, 3; 82-382, S. 1, 4; 82-449, S. 1, 5; P.A. 83-75, S. 1, 3; 83-485, S. 4–7, 12, 13; 83-568, S. 1, 2; P.A. 84-429, S. 48; 84-533, S. 1–3; P.A. 85-593, S. 1, 2; P.A. 86-153, S. 1, 5; 86-273, S. 1, 2; 86-394, S. 2, 3; P.A. 87-240, S. 2–4; 87-346, S. 1, 2, 4; 87-584, S. 10, 18; P.A. 88-134, S. 1, 3; 88-287, S. 1, 5; 88-342, S. 2, 4; P.A. 89-235, S. 1, 5; 89-368, S. 25, 26, 30; P.A. 90-270, S. 19, 20, 28, 38; P.A. 91-257, S. 1, 2; 91-307, S. 1; P.A. 92-64, S. 1, 3; 92-193, S. 1, 8; P.A. 93-434, S. 5, 6, 20; P.A. 94-157, S. 1, 2, 4; May Sp. Sess. P.A. 94-6, S. 16, 28; P.A. 95-283, S. 9, 68; P.A. 96-180, S. 18, 19, 166; 96-208, S. 1, 2; 96-222, S. 34, 41; 96-239, S. 11, 17; 96-252, S. 6, 8; 96-265, S. 1, 5; P.A. 97-193, S. 1, 5; 97-282, S. 4, 5, 6; P.A. 98-28, S. 45, 117; 98-146, S. 2, 5; June Sp. Sess. P.A. 98-1, S. 98, 121; P.A. 99-272, S. 1, 7; 99-280, S. 1, 2; P.A. 00-120, S. 5, 13; 00-169, S. 23, 36; 00-170, S. 27, 28, 42; 00-215, S. 3–9, 11; 00-229, S. 1, 7; June Sp. Sess. P.A. 00-1, S. 26, 46; P.A. 01-132, S. 156, 157; June Sp. Sess. P.A. 01-6, S. 17, 83, 85; P.A. 02-49, S. 5; 02-143, S. 1, 2; P.A. 03-269, S. 5; 03-270, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 40, 53, 146(e); P.A. 04-72, S. 1, 2; 04-189, S. 1; 04-240, S. 35; May Sp. Sess. P.A. 04-2, S. 76; P.A. 05-109, S. 43, 44; June Sp. Sess. P.A. 05-1, S. 37, 38; P.A. 06-83, S. 9, 10; 06-186, S. 84; P.A. 07-240, S. 2; 07-242, S. 46, 47; 07-254, S. 5–7; 07-255, S. 1, 2; P.A. 08-121, S. 3; 08-174, S. 8; P.A. 09-176, S. 1; 09-226, S. 1; P.A. 10-75, S. 23, 24; 10-98, S. 2, 3; P.A. 11-61, S. 2, 3, 52; 11-80, S. 1; 11-129, S. 5; 11-140, S. 13, 26; Oct. Sp. Sess. P.A. 11-1, S. 41, 42; June 12 Sp. Sess. P.A. 12-2, S. 57; P.A. 13-61, S. 1; 13-214, S. 6; 13-247, S. 287; P.A. 14-94, S. 56, 57; 14-122, S. 88, 89; 14-134, S. 21; 14-183, S. 2; June Sp. Sess. P.A. 15-5, S. 104, 406.)

*Note: Section 40 of public act 03-6 of the June 30 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1959 acts repealed exemptions for county property (county government abolished) and watercraft owned by nonresidents; 1961 acts added Subdivs. (48) and (49); 1965 acts added Subdivs. (50) and (51); 1967 acts replaced former provisions of Subdiv. (51) with wholly new provisions, amended Subdivs. (19) and (21) to include references to the Vietnam era, and added Subdivs. (52) and (53); 1969 acts amended Subdiv. (50) to delete per cent figures for 1967, 1968 and 1969, to decrease by 10% the figures for 1970, 1971, 1972, 1973, 1974 and 1975 and to add “one hundred per cent in the year 1976”, added Subdiv. (54), amended Subdiv. (52) to specify structures or equipment acquired “by lease or purchase”, to substitute clean air commission for air pollution control commission and to allow certification of a portion of structures and equipment acquired, and substituted commissioner of transportation for Connecticut aeronautics commission in Subdiv. (48); 1971 acts deleted reference to (17) in Subdiv. (20) and substituted commissioner of environmental protection for clean air commission in Subdiv. (52); P.A. 73-435 amended Subdiv. (21) to include exemption for loss of use of one arm or one leg because of service-related injury; P.A. 74-123 added Subdiv. (55); P.A. 74-207 amended Subdivs. (20) to (25) to include both widows and widowers; P.A. 75-483 simplified reference to Vietnam era in Subdivs. (19) and (21); P.A. 75-500 excluded subsidized housing for low and moderate income persons or families from consideration as charitable purpose in Subdiv. (7); P.A. 76-409 added Subdiv. (56); P.A. 77-490 clarified Subdiv. (56)(a) by deleting reference to “addition to a building” and inserting “building to which a solar heating or cooling system is added...”, deleted reference to windmills and water wheels in (b), and added Subdiv. (57); P.A. 77-533 added Subdiv. (58); P.A. 77-614 and P.A. 78-303 substituted secretary of the office of policy and management for commissioner of planning and energy policy and, effective January 1, 1979 substituted commissioner of revenue services for tax commissioner; P.A. 78-267 removed requirement that veteran have served in time of war and listed eligible branches of service in Subdiv. (21); P.A. 78-296 removed “Connecticut” in Subdivs. (7), (13), (18) and (49) thus making out-of-state organizations eligible, effective May 31, 1978, and applicable to assessment list in any town for assessment date next following May 31, 1978, and each assessment date thereafter; P.A. 78-357 added Subdivs. (59) and (60); P.A. 79-82 added Subdiv. (61), effective May 3, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 79-472 included in Subdiv. (19) state residents who served in forces of Czechoslovakia or Poland in WWII and included parents of more than one serviceman or woman under certain conditions in Subdiv. (25); P.A. 79-479 added Subdiv. (62); P.A. 79-492 amended Subdivs. (59) and (60) to detail exemptions further; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 80-406 replaced “October 1, 1980” with “April 20, 1977” in Subdiv. (61); P.A. 80-412 amended Subdiv. (55) to replace requirements for federal old-age, survivors and disability insurance with requirements for social security or other permanent total disability payments comparable with social security, effective June 6, 1980, and applicable in any town to the assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 81-333 amended Subdiv. (60) to allow exemption for existing machinery in newly purchased manufacturing facility in distressed municipality: P.A. 81-423 added Subdiv. (64) providing exemption for vessels, effective July 1, 1981, and applicable in any municipality to the assessment year commencing October 1, 1981, and thereafter; P.A. 81-439 added Subdiv. (63), authorizing municipalities to adopt ordinance exempting from property tax solar energy electricity generating systems not eligible for exemption under Subdiv. (57), cogeneration systems or both, effective July 1, 1981; P.A. 82-318 amended Subdiv. (21) to allow municipalities to provide total exemption for the residence of a veteran with respect to which such veteran has received assistance for specially adapted housing under title 38 of United States Code, effective June 9, 1982 and applicable to assessment years in municipalities commencing October 1, 1982, and thereafter; P.A. 82-382 added Subdiv. (66) re motor vehicles leased to state agencies; P.A. 82-449 added Subdiv. (65) re exemption for certain vanpool vehicles, effective July 1, 1982 and applicable to assessment year commencing October 1, 1982, and each assessment year thereafter; P.A. 83-75 amended Subdiv. (19) to allow exemption for service during period beginning June 27, 1950, and ending January 31, 1955, in lieu of the period “between June 27, 1950 and October 27, 1953” as previously provided, effective May 10, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 83-485 amended Subdiv. (14) by adding exemption with respect to real property and equipment owned by any religious organization and exclusively used as a thrift shop, the proceeds of which are used for charitable purposes and amended Subdivs. (51), (52) and (53) by the addition of Subpara. (b) to each of said subdivisions, which subparagraph in Subdivs. (51) and (52) concerns requirements related to certification of the exempt property by the commissioner of environmental protection and in Subdiv. (53) concerns time requirements applicable to claims for the exemption and the result of failure to file such application as prescribed; P.A. 83-485 amended Subdivs. (56) and (57) by providing in Subpara. (c) of each of said subdivisions that application for exemption shall not be required for any assessment year following that for which the initial application is filed unless the exempt property is altered in any manner and amended Subdivs. (62)(d) and (63)(d) to provide that application for exemption shall not be required for any assessment year following that for which the initial application is filed unless the exempt property is altered in any manner, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 83-568 amended Subdivs. (59) and (60) to provide that the exemptions in those Subdivs. terminate for the assessment year following the date that the facility no longer qualifies for the exemption; P.A. 84-429 made technical changes in Subdiv. (65) for statutory consistency; P.A. 84-533 amended Subdivs. (40) and (41) to remove the $50 specific exemption for swine in Subdiv. (41) and include it with sheep and goats in an exemption in Subdiv. (40) which was increased from $200 to $500 and to insert in Subdiv. (41) an exemption for dairy and beef cattle and oxen and added Subdiv. (67) re exemption of city beach property, effective June 4, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 85-593 added Subdiv. (55)(3), clarifying that a person who has attained age 65 or over and because of payments received as retirement benefits, is no longer eligible to receive benefits under the disability benefit provisions of Social Security or any federal, state or local government retirement or disability plan, in accordance with which such person would be eligible under such disability benefit provisions except for having attained age 65 or over, shall be eligible for the exemption provided under said Subdiv. (55), effective July 8, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and each assessment year thereafter; P.A. 86-153 amended Subdivs. (59) and (60) by clarifying filing requirements for the exemption under each of said subdivisions by inserting the provision that any person claiming the exemption shall file “annually” with the assessor “on or before the first day of November”, effective April 28, 1986, and applicable in any municipality for purposes of the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 86-273 amended Subdiv. (21)(b) and (c) to provide for reinstatement of exemption of a surviving spouse after the termination of a subsequent marriage, effective June 4, 1986, and applicable for the assessment year of any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 86-394 amended Subdiv. (19) to eliminate reference to state residents who served in forces of Czechoslovakia or Poland in World War II and included residents who served in forces of any government signatory to United Nations Declaration of January 1, 1942, effective June 9, 1986, and applicable in any municipality to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-240 amended Subdiv. (59) by adding reference to the extension of time that may be allowed for filing the application for exemption as required under said Subdiv. (59), and amended Subdiv. (60) by adding provisions allowing exemption for machinery and equipment acquired and installed on or after October 1, 1986, in a manufacturing facility eligible for exemption under Subdiv. (59), when such machinery and equipment is installed in conjunction with an expansion of such facility contiguous to and representing an increase of not less than 50% of the floor space in the certified manufacturing facility, and adding reference to the extension of time that may be allowed for filing the application for exemption as required under said Subdiv. (60), effective June 1, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-346 amended Subdiv. (40) by allowing complete exemption for sheep, goats and swine in the state, eliminating the maximum amount of exemption previously applicable to assessed value of such livestock, except when totally exempt as a result of being used in farming, Subdiv. (41) by allowing complete exemption for dairy and beef cattle and oxen, eliminating the maximum amount of exemption previously applicable to assessed value of such livestock, except when totally exempt as a result of being used in farming, and by allowing complete exemption for asses and mules and Subdiv. (43) by allowing complete exemption for poultry, eliminating the maximum exemption previously applicable to poultry except when used in farming, and added Subdiv. (68) allowing total exemption for all livestock except that the exemption for horses and ponies shall be limited to $1,000 in assessed value unless used in farming, effective June 10, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-584 amended Subdiv. (54) by deleting reference to Sec. 12-24c and by incorporating a definition of “wholesale and retail business”; P.A. 88-134 added Subdiv. (69) exempting certain property belonging to the metropolitan transportation authority, effective May 6, 1988, and applicable to assessment year commencing October 1, 1988, and thereafter; P.A. 88-287 added Subdiv. (70) re exemption for machinery and equipment used in manufacturing goods or products and acquired as part of a technological upgrading of the manufacturing process, effective June 6, 1988, and applicable to assessment years of municipalities commencing on or after October 1, 1988; P.A. 88-342 added certain members of the merchant marine to Subdiv. (19), effective June 6, 1988, and applicable to assessment years commencing on and after October 1, 1988; P.A. 89-235 amended Subdiv. (60) to require in Subparas. (1) and (2) that machinery and equipment eligible for an exemption represent an addition to the assessment or grand list of the municipality, and to provide in Subpara. (3) that the manufacturing facility is or has at one time been certified for an exemption, effective June 16, 1989, and applicable to assessment years commencing on and after October 1, 1989; P.A. 89-368 amended Subdiv. (2) by exempting reservation land held in trust by the state for Indian tribes and added Subdiv. (71) allowing exemption for motor vehicles owned by member of indigenous Indian tribe or spouse and garaged on the reservation of the tribe; P.A. 90-270 amended Subdivs. (59) and (60) by expanding exemption to facilities, machinery and equipment in municipalities located in a targeted investment community or enterprise zone, amended Subdiv. (70) to expand exemption to new machinery and equipment located in a targeted investment community or enterprise zone and made technical changes and added Subdiv. (72) re exemption for new machinery and equipment in manufacturing facilities, effective January 1, 1991, and applicable to assessment years commencing on or after October 1, 1991; P.A. 91-257 added Subdiv. (73) concerning temporary devices or structures used in the seasonal production, storage or protection of plants or plant material, effective June 19, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 91-307 amended Subdiv. (10) concerning property belonging to agricultural or horticultural societies to revise the requirements for exemption thereunder; P.A. 92-64 amended Subdiv. (39) to remove the requirement that produce be grown in the season next preceding the assessment date to qualify for the exemption, effective May 20, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 92-193 amended Subdiv. (72) by adding provisions allowing exemption for “newly-acquired machinery and equipment, as defined herein, acquired on or after July 1, 1992”, substituting “fabricating” for “assembling of raw materials, parts or manufactured products” and inserting “for measuring or testing or for metal finishing” in definitions of “machinery”, “equipment” and “manufacturing facility”, adding further definitions of “machinery” and “equipment”, deleting definition of “manufacturer” and adding definitions of “manufacturing”, “fabricating”, “processing” and “measuring or testing”, effective July 1, 1992, and applicable to assessment years of municipalities commencing on and after October 1, 1992; P.A. 93-434 amended Subdivs. (56)(c) and (57)(c) by deleting obsolete reference to forms prescribed by the secretary and providing that such forms be approved by the assessor, effective June 30, 1993, and amended Subdiv. (72)(a) by inserting reference to Subpara. (b) and amended Subdiv. (72)(b) by establishing a procedure to claim exemption for leased machinery or equipment, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 94-157 amended Subdiv. (56) by extending end date of construction or addition from 1991 to 2006, adding “active” before “solar energy heating or cooling system”, dividing Subpara. (b) into numbered subparagraphs, adding Subpara. (2) re mechanical means to transfer energy in Subpara. (b), adding reference to chapter 54 in Subpara. (b)(3) and adding provision re building permit in Subpara. (c), amended Subdiv. (57) by extending end date of installation from 1991 to 2006, adding reference to chapter 54 in Subpara. (b) and adding provision re building permit in Subpara. (c), amended Subdiv. (62) by extending end date of construction or addition from 1991 to 2006, deleting Subpara. (b) re regulations to define and set standards for passive and hybrid solar energy heating or cooling systems and adding new Subpara. (b) defining “passive solar energy heating or cooling system” and “hybrid system”, requiring application in manner and form as provided by assessor or board rather than on form prescribed by the office of policy and management in Subpara. (c) and adding provision re building permit in Subpara. (c), and amended Subdiv. (63) by extending end date of installation from 1991 to 2006, making prohibition of applicability in Subpara. (a) mandatory rather than permissive, adding provision re resources recovery facilities in Subpara. (a), adding references to chapter 54 in Subpara. (b), changing “energy which is used for heating, cooling” to “thermal energy which is used for space or water heating or cooling,” in Subpara. (b), requiring application in manner and form as provided by assessor or board rather than on form prescribed by the office of policy and management in Subpara. (d) and adding provision re building permit in Subpara. (d), effective October 1, 1994, and applicable to assessment years commencing on or after that date; May Sp. Sess. P.A. 94-6 amended Subdiv. (72)(c) to exclude public service companies defined in Sec. 16-1, effective June 21, 1994, and applicable for the assessment year commencing October 1, 1993, and each assessment year thereafter; P.A. 95-283 amended Subdiv. (72) to extend exemption period from four years to five years, effective July 6, 1995, and applicable to assessment years of municipalities commencing on or after October 1, 1996; P.A. 96-180 amended Subdivs. (59), (60) and (70) by substituting “Department of Economic and Community Development” for “department”, effective June 3, 1996; P.A. 96-208 amended Subdiv. (72) to require taxpayer identification number and federal employer identification number on application and to add provision allowing denial of exemption if the claimant is delinquent in a property tax payment, effective June 4, 1996, and applicable to assessment years commencing on or after October 1, 1996; P.A. 96-222 amended Subdiv. (60) to provide that exemption shall not apply to rolling stock, effective October 1, 1996, and applicable to assessment years commencing on or after said date; P.A. 96-239 amended Subdivs. (59) and (60) by dividing the Subdivs. into Subparas., adding Subpara. (b) re tax exemption for service facilities and adding references to “service facility” in Subpara. (c) of both, effective July 1, 1996 (Revisor’s note: In Subparas. (b) of both Subdivs. (59) and (60) “department” was replaced editorially by the Revisors with “Department of Economic and Community Development” to mirror technical change enacted in P.A. 96-180); P.A. 96-252 amended Subdiv. (72)(a) by adding provisions re machinery and equipment used in the biotechnology industry, effective July 1, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1996; P.A. 96-265 added Subdiv. (74) re exemption for certain commercial motor vehicles, effective October 1, 1996, and applicable to assessment years commencing on or after said date; P.A. 97-193 added Subdiv. (72)(E) re denial of exemption if applicant delinquent in corporation business tax and to make technical and renumbering changes, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-282 amended Subdiv. (72) to make assessors instead of the Office of Policy and Management responsible for granting extensions, to provide that machinery or equipment that is transferred by sale or lease is only eligible for the exemption only to the extent it would be exempt for the seller or lessor and to make technical changes and amended Subdiv. (74) to require commercial vehicles to be valued on the basis of their acquisition costs and depreciated in accordance with the schedule in Sec. 12-94c, to provide for prorating the value of vehicles that appear on the supplemental motor vehicle list, and to make technical changes, effective June 26, 1997, and applicable to assessment years commencing on or after October 1, 1996 (Revisor’s note: In Subdiv. (72)(A)(vii) the phrase “to development microorganisms” was replaced editorially by the Revisors with “to develop microorganisms” for grammatical accuracy); P.A. 98-28 amended Subdiv. (57) by replacing solar energy electricity generating systems with Class I renewable energy sources and certain hydropower facilities, by deleting October 1, 2006 sunset date in Subpara. (a), by deleting Subpara. (b) and by relettering former Subpara. (c) as (b), effective April 29, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 98-146 amended Subdiv. (59)(a) by applying exemption to properties designated as manufacturing plants under Sec. 32-75c and authorized extension of assessment period for manufacturing facilities with a Standard Industrial Classification Code of 2833, effective July 1, 1998, and applicable to assessment years commencing on or after October 1, 1998; June Sp. Sess. P.A. 98-1 amended Subdiv. (59)(a) by adding reference to Standard Industrial Classification Code 2834 and making a technical change, effective July 1, 1998; P.A. 99-272 amended Subdiv. (21)(C) to allow exemption for modification of dwelling house and made technical changes, effective June 15, 1999, and applicable to assessment years commencing on or after October 1, 1998; P.A. 99-280 amended Subdiv. (74) by requiring the five-year assessment period of a new commercial truck, truck tractor, tractor and semitrailer, and vehicle used in combination therewith, to begin following the assessment year in which such a vehicle was “first registered” in lieu of “purchased” in Subpara. (A)(i), added Subpara. (A)(ii) re vehicles not eligible under Subpara. (A)(i) and made technical changes, effective October 1, 2000, and applicable to assessment years commencing on or after that date; P.A. 00-120 amended Subdiv. (19) to define “veteran”, “service in time of war”, and “armed forces” and to make technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 00-169 amended Subdiv. (74)(A) by making a technical change; P.A. 00-170 amended Subdivs. (59)(b) and (60)(b) to allow certain financial institutions receiving state assistance to extend the assessment period for five years, effective May 26, 2000; P.A. 00-215 amended Subdivs. (7), (10) and (16) to require that the assessor provide the statement form under those Subdivs. and to provide that the statement is due on November first quadrennially, amended Subdivs. (59)(c), (60)(c) and (70) to provide that extensions of deadlines for applications under those Subdivs. be in accordance with Sec. 12-81k and amended Subdiv. (74)(B) to make a technical change and to modify the filing requirements for new commercial vehicles, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 2000 (Revisor’s note: In 2001 the word “if” in the phrase “sworn to by the president, secretary or treasurer if the society” in Subdiv. (10) was changed editorially by the Revisors to “of” to conform provision with P.A. 91-307, thereby correcting a clerical error first published in the 1993 edition of the general statutes); P.A. 00-229 provided an exemption for certain health care institutions, effective June 1, 2000, and applicable to assessment years commencing on or after October 1, 1998 (Revisor’s note: P.A. 00-229 was designated editorially by the Revisors as Subdiv. (75) and the words “... shall be exempt from taxation under chapter 203 of the general statutes,” were deleted editorially by the Revisors since they were no longer needed in the Subdiv. as codified); June Sp. Sess. P.A. 00-1 amended Subdiv. (36) to replace fishing apparatus “actually used in the main business of” with fishing apparatus “belonging to” and to add proviso that such apparatus was purchased for use in the main business of such business or company at the time of purchase, effective June 21, 2000, and applicable to assessment years commencing on or after October 1, 2000; P.A. 01-132 amended Subdivs. (70) and (72) to replace Sec. 42a-9-107 with Sec. 42a-9-103a as the statutory reference for the definition of “purchase money security interest” and to make technical changes; June Sp. Sess. P.A. 01-6 amended Subdiv. (60)(a) to provide for a five-year extension of the assessment period for facilities having code classification 2833 or 2834 in the Standard Industrial Code Classification Manual and employing at least one thousand new full-time employees and amended Subdiv. (72)(B) to provide definitions of “related business” and “control” for purposes of subdivision, to add provisions re determination of stock or interest ownership and to make technical changes for purposes of gender neutrality, effective July 1, 2001 (Revisor’s note: In Subdiv. (75), “This section” was changed editorially by the Revisors to “This subdivision” for clarity and accuracy); P.A. 02-49 amended Subdiv. (11) to require quadrennial statements be filed with the assessor rather than the Secretary of the Office of Policy and Management and to make technical changes, effective May 9, 2002; P.A. 02-143 amended Subdivs. (70) and (72)(C) to add provisions re enforcement of the state’s security interest established under said Subdivs. and to make technical changes, effective July 1, 2002, and applicable with respect to personal property tax exemptions in which the state has a security interest for the assessment year commencing October 1, 2001, and each assessment year thereafter; (Revisor’s note: In 2003 a reference in Subdiv. (59) to “Commissioner of Economic Development” was changed editorially by the Revisors to “Commissioner of Economic and Community Development”); P.A. 03-269 amended Subdiv. (53) to provide exemption for leased vehicles and to delete requirement that vehicle be for passengers, effective October 1, 2003, and applicable to assessment years commencing on or after that date; P.A. 03-270 amended Subdiv. (7) to make a technical change and define “housing” for purposes of that subdivision, effective July 9, 2003, and applicable to assessment years commencing on or after October 1, 2002; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (10) to replace Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004, and amended Subdiv. (55) to suspend the exemption for property of totally disabled persons for the 2003 assessment year and make a technical change, and amended Subdiv. (72)(A) to make Subpara. effective for assessment years commencing on or after October 1, 2002, redefine “fabricating” to exclude presorting, sorting, coding, folding, stuffing or delivery of certain mail services, limit definition of “processing” to manufacturing and make technical changes, both effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 04-72 amended Subdiv. (72)(A)(i) to provide that “machinery” and “equipment” must be claimed on the owner’s federal income tax return, and amended Subdiv. (72)(B) to revise reference to certain other sections requiring lists of property to be filed and to add provisions re reporting of certain information on a claimant’s federal income tax return, effective May 10, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-240 amended Subdiv. (7) by making technical changes and adding provision re operation of housing by charitable organization deemed an exclusively charitable purpose, effective October 1, 2002, and applicable to assessment years commencing on or after that date; May Sp. Sess. P.A. 04-2 amended Subdiv. (55) to restore exemption for the 2003 assessment year and to provide for the issuance of certificates of correction, effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2003; P.A. 05-109 amended Subdivs. (70)(C) and (72)(C) by replacing references to Sec. 42a-1-201(37) with references to Sec. 42a-1-201(b)(35); June Sp. Sess. P.A. 05-1 amended Subdiv. (51) to add “by purchase or lease” in Subpara. (a), to substitute “owner or lessee of such structures or equipment who wishes to claim” for “person claiming”, add application requirement and make technical changes in Subpara. (b), and to add new Subpara. (c) re revised application for a change in the name of the owner or lessee, and amended Subdiv. (52)(b) to make changes identical to those in Subdiv. (51) and add identical provisions as new Subpara. (c), effective July 21, 2005; P.A. 06-83 amended Subdiv. (72)(A) by limiting applicability to assessment years commencing prior to October 1, 2011, effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2006, and added Subdiv. (76) re exemption for new or newly acquired machinery and equipment effective for assessment years commencing on or after October 1, 2011, effective July 1, 2006; P.A. 06-186 amended Subdiv. (72)(A) by allowing machinery and equipment used in recycling to qualify for exemption and adding definition of “recycling”, effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 07-240 amended Subdiv. (57)(a) to include farms, effective October 1, 2007, and applicable to assessment years commencing on or after that date; P.A. 07-242 amended Subdiv. (57)(a) to delete provision re authorization of exemption by ordinance, change installation date from October 1, 1977, to October 1, 2007, and add passive or active solar water or space heating system or geothermal energy resource, amended Subdiv. (57)(b) to add hydropower facility, passive or active solar water heating system or geothermal energy resources and amended Subdiv. (63) to delete provisions re solar energy electricity generating system and change installation date from on or after July 1, 1981, and before October 1, 2006, to on or after July 1, 2007, effective October 1, 2007, and applicable to assessment years commencing on or after that date; P.A. 07-254 amended Subdiv. (7) by adding provision re real property eligible for exemption regardless of whether used by another corporation organized exclusively for scientific, educational, literary, historical or charitable purposes or for two or more such purposes, amended Subdiv. (14) by inserting “a daycare facility,” and amended Subdiv. (58) by inserting “and not otherwise exempt under this section”, effective October 1, 2007, and applicable to assessment years commencing on or after that date; P.A. 07-255 amended Subdivs. (56)(a) and (62)(a) by deleting “and before October 1, 2006”, effective July 1, 2007; P.A. 08-121 amended Subdiv. (53)(a) by adding provision re motor vehicle garaged inside the state, effective July 1, 2008; P.A. 08-174 amended Subdiv. (7) to divide existing provisions into Subparas. (A) and (B) and, in Subpara. (A), add purpose of preserving open space land, effective June 13, 2008, and applicable to assessment years commencing on and after October 1, 2007; P.A. 09-176 amended Subdiv. (20) to replace former provisions re submission of evidence satisfactory to assessors with provisions requiring an individual receiving exemption to submit proof of disability rating to assessor of the town for initial exemption year and when disability rating has been modified by Veterans’ Administration of the United States, effective June 30, 2009; P.A. 09-226 added Subdiv. (77) re real property belonging to or held in trust for regional council of elected officials, regional council of governments or regional planning agency, effective October 1, 2009, and applicable to assessment years commencing on or after October 1, 2009; P.A. 10-75 amended Subdivs. (59)(b) and (60)(b) to replace references to Sec. 12-217u with references to Sec. 32-236, effective May 6, 2010; P.A. 10-98 amended Subdiv. (59)(a) and (c) and Subdiv. (60)(a) and (c) to add provisions re airport development zone established pursuant to Sec. 32-75d, effective October 1, 2011, and applicable to assessment years commencing on or after October 1, 2012; P.A. 11-61 amended Subdiv. (72)(B) to replace references to Secretary of the Office of Policy and Management with “the assessor or board of assessors”, deleted former Subdiv. (72)(E) re role of said secretary in approving claims for exemption, amended Subdiv. (74)(D) to remove reference to repealed Sec. 12-94c and amended Subdiv. (76) to remove references to “new” or “newly-acquired” machinery and equipment, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdivs. (51) and (52), effective July 1, 2011; P.A. 11-129 amended Subdiv. (7)(B) to substitute “persons with intellectual disability” for reference to retarded individuals; P.A. 11-140 amended Subdiv. (59)(a) by replacing references to Standard Industrial Classification Codes with references to North American Industrial Classification Codes, effective July 8, 2011, and applicable to assessment years commencing on or after October 1, 2011, and further amended Subdiv. (59)(a) by adding “With respect to assessment years commencing on or after October 1, 2012,” and amended Subdiv. (59)(b) by replacing references to Sec. 12-217u with references to Sec. 32-236(b), effective October 1, 2011, and applicable to assessment years commencing on or after October 1, 2012 (Revisor’s note: In 2012, references to Sec. 12-217u in Subdiv. (60)(b) were changed editorially by the Revisors to references to Sec. 32-236 to conform with changes made by P.A. 10-75 to the version of Subdiv. (60)(b) in effect prior to October 1, 2011); Oct. Sp. Sess. P.A. 11-1 amended Subdivs. (59)(c) and (60)(c) to change “the town” and “the airport development zone” to “a town” and “an airport development zone”, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subdiv. (7)(B)(iii); P.A. 13-61 amended Subdiv. (57) to add new Subpara. (B) re exemption for Class I renewable energy sources, hydropower facilities or solar thermal or geothermal renewable energy sources installed on or after January 1, 2010, for commercial or industrial purposes and located in a distressed municipality with a population between 125,000 and 135,000, to add Subpara. (C) re exemption at municipal option for Class I renewable energy sources, hydropower facilities or solar thermal or geothermal renewable energy sources installed between January 1, 2010, and December 31, 2013, for commercial or industrial purposes and located in any municipality except a municipality described in Subpara. (B), to add Subpara. (D) re exemption for Class I renewable energy sources, hydropower facilities or solar thermal or geothermal renewable energy sources installed on or after January 1, 2014, for commercial or industrial purposes, to redesignate existing Subpara. (b) as Subpara. (E), and to make technical and conforming changes, effective June 3, 2013, and applicable to assessment years commencing on and after October 1, 2013; P.A. 13-214 amended Subdiv. (7)(B)(iii) to substitute “victims of domestic violence” for “battered or abused women and children”; P.A. 13-247 amended Subdiv. (77) by deleting references to regional council of elected officials and regional planning agency and deleting “or agency,”, effective January 1, 2015; P.A. 14-94 amended Subdiv. (57)(A) by designating existing provisions as clauses (i) to (iii) and adding provision re exemption applicability and amended Subdiv. (57)(D) by designating existing provisions as clauses (i) to (iii), redesignating existing clauses (i) to (iii) as subclauses (I) to (III), amending redesignated subclause (III) by adding provision re aggregate load of beneficial accounts and adding subclause (IV) re amount to which exemption applies, effective June 6, 2014, and applicable to assessment years commencing on and after October 1, 2014; P.A. 14-122 made technical changes in Subdivs. (74) and (76); P.A. 14-134 amended Subdiv. (57) by making technical changes, effective June 6, 2014; P.A. 14-183 amended Subdiv. (76) by adding provision requiring requests for exemption be filed with assessor not later than November 1 on a form prescribed by the assessor, effective October 1, 2014, and applicable to assessment years commencing on and after that date; June Sp. Sess. P.A. 15-5 amended Subdiv. (57) by adding Subpara. (F) re exemption at municipal option for Class I renewable energy source that is the subject of an approved power purchase agreement and amended Subdiv. (59)(c) by designating existing provision re extension of time and payment of late fee as clause (i), adding clause (ii) re exclusion of certain persons from waiver of right to claim an exemption, and making a technical change, effective June 30, 2015.



Section 12-81a - Property subject to tax exemption. Liability of purchaser.

(a) The purchaser, his heirs, successors or assigns, of any property which, on the assessment date prior to such sale, was tax-exempt to any extent in accordance with the provisions of section 12-81 or with respect to which taxes for the current tax year were abated to any extent in accordance with the provisions of chapter 204, shall be liable for the payment of municipal taxes on that portion of such property which was so exempt or with respect to which taxes were so abated, from the date on which the conveyance is placed on the land records of the town in which such property is situated, as provided in subsection (b) of this section, including a prorated share of taxes for the tax year in which the transfer took place. Such liability shall attach to the property as a charge thereon.

(b) Such purchaser shall place the deed or other instrument by which such property was conveyed on the land records of the town in which it is situated within ten days after such instrument is delivered to him and, in addition, shall within the same period notify, in writing, the assessor of the town of the transfer; provided, if the purchaser fails so to record the deed or instrument, such failure shall waive rights of appeal as provided hereinafter and shall subject the purchaser to a ten per cent surtax.

(c) Notwithstanding other provisions of this chapter, not later than fifteen days after receipt by the assessor of such notice of purchase, the assessor shall add such property or the exempt portion thereof, to the taxable grand list of the town in the name of the purchaser at its normal full assessment value, subject to any exemption for which such purchaser may be eligible in accordance with the provisions of section 12-81, prorated from the date of transfer to the next assessment date, and shall not later than five days thereafter notify the purchaser and the tax collector of the town of the assessment so placed upon the property.

(d) The purchaser may appeal the doings of the assessor to the board of assessment appeals and the Superior Court as otherwise provided in this chapter; provided such appeal shall be extended in time to the next succeeding board of assessment appeals, if the statutory period for the meeting of such board has passed.

(e) Upon receipt of such notice from the assessor, the tax collector of the town shall, if such notice is received after the normal billing date, within ten days thereafter mail or hand a bill to the purchaser based upon an amount prorated by the assessor. Such tax shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection; provided such tax shall be due and payable in an initial or single installment due and payable not sooner than thirty days after the date such bill is mailed or handed to the purchaser, and in any remaining, regular installments, as the same are due and payable, and the several installments of a tax so due and payable shall be equal.

(f) The provisions of this section shall not apply to any purchaser the property of which is exempt from taxation.

(1963, P.A. 352; 1967, P.A. 649; 1969, P.A. 382, S. 1, 2; P.A. 75-515, S. 1, 2; P.A. 76-436, S. 301, 681; P.A. 95-283, S. 39, 68.)

History: 1967 act essentially replaced former provisions; 1969 act made technical correction in Subsec. (b) and added Subsec. (f); P.A. 75-515 clarified meaning of tax-exempt in Subsec. (a), included tax abatements and clarified that new exemptions may apply for purchaser in Subsec. (c); P.A. 76-436 substituted superior court for court of common pleas in Subsec. (d) and made technical changes in Subsec. (a), effective July 1, 1978; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995.

“Tax year” means assessment year; section discussed. 164 C. 178.



Section 12-81aa - Municipal option to abate taxes for urban and industrial reinvestment sites.

(a) If the real property of an “eligible industrial site investment project” or an “eligible urban reinvestment project”, each as defined in section 32-9t, which has received written approval from the Commissioner of Economic and Community Development for a credit under section 32-9t, does not otherwise qualify for abatement or exemption of property taxes under any other provision of the general statutes, the municipality in which such project is located may, for a period of five assessment years following the certification of the project under section 32-9t, abate fifty per cent of the portion of the property tax due that is attributable to the increased value of such property as a result of the approved remediation, construction or other development under section 32-9t. The abatement shall cease upon the sale or transfer of the property for any other purpose unless the municipality consents to its continuation. The municipality may also establish a recapture provision in the event of sale, provided such recapture shall not exceed the original amount of taxes abated.

(b) A municipality shall notify the Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management not later than thirty days after granting any abatement of taxes under subsection (a) of this section. Such notice shall provide the owner or purchaser's name, as the case may be, and the address of the property.

(P.A. 00-170, S. 39, 42.)

History: P.A. 00-170 effective July 1, 2000.



Section 12-81b - Establishment by ordinance of effective date for exemption of property acquired by certain institutions.

Any municipality may, by ordinance, provide that the property tax exemption authorized by any of subdivisions (7) to (16), inclusive, (18), (27) and (29) of section 12-81 shall be effective as of the date of acquisition of the property to which the exemption applies and shall, in such ordinance, provide procedure for reimbursement of the tax-exempt organization for any tax paid by it for a period subsequent to said date and for any tax paid by the prior owner for a period subsequent to said date for which such organization reimbursed such owner on the transfer of title to such property.

(1967, P.A. 311; P.A. 08-185, S. 11.)

History: P.A. 08-185 added Sec. 12-81 (18), (27) and (29) to list of property tax exemptions for which municipality may set effective date, effective June 12, 2008, and applicable to assessment years commencing on or after October 1, 2007.

Interpretation of when exemption provided for in statute takes effect with discussion of parameters of exemption. 67 CA 505.



Section 12-81bb - Municipal option to provide property tax credits for affordable housing deed restrictions.

(a) As used in this section:

(1) “Residential property” means a single parcel of property on which is situated a single-family residence or a multi-family building;

(2) “Affordable housing deed restrictions” means deed restrictions filed on the land records of the municipality, containing covenants or restrictions that require such single-family residence or the dwelling units in such multi-family building to be sold or rented only to persons or families whose income is less than or equal to eighty per cent of the area median income or the state median income, whichever is less, and that shall constitute “affordable housing” within the meaning of section 8-39a;

(3) “Long term” means a time period no shorter in duration than the minimum time period for affordability covenants or restrictions in deeds pursuant to subsection (a) of section 8-30g; and

(4) “Binding” means not subject to revocation, either by the owner or a subsequent owner acting unilaterally, or by the owner or a subsequent owner acting jointly with others, until the expiration of the long-term deed restriction time period and enforceable for the duration of the long-term deed restriction time period both by the municipality and by any resident of the municipality.

(b) Any municipality may, by ordinance adopted by its legislative body, provide property tax credits to owners of residential property who place long-term, binding affordable housing deed restrictions on such residential property in accordance with the provisions of this section.

(P.A. 00-206, S. 2; P.A. 02-87, S. 2.)

History: P.A. 02-87 amended definition of “residential property” in Subsec. (a)(1) by deleting “in which the owner is an occupant”.



Section 12-81c - Municipal option to exempt certain motor vehicles.

The legislative body of any municipality may, by ordinance, exempt from personal property taxation (1) any ambulance-type motor vehicle which is used exclusively for the purpose of transporting any medically incapacitated individual, except any such vehicle used to transport any such individual for profit, (2) any property owned by a nonprofit ambulance company, and (3) any motor vehicle owned by a person with disabilities, or owned by the parent or guardian of such person, which vehicle is equipped for purposes of adapting its use to the disability of such person, provided the legislative body of the municipality adopts a definition of such vehicle.

(P.A. 75-607, S. 2; P.A. 94-208; P.A. 98-125, S. 1, 2; P.A. 00-214.)

History: P.A. 94-208 applied exemption to property owned by a nonprofit ambulance company; P.A. 98-125 added Subdiv. (3) re vehicle owned by a person with disabilities which was adapted for use by the disabled person, effective May 27, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1998; P.A. 00-214 amended Subdiv. (3) to allow an exemption for vehicles owned by parents or guardians of persons with disabilities and deleted a provision limiting the kind of equipment which qualifies under that subdivision.



Section 12-81cc - Portability of certain veterans' property tax exemptions.

Any person who has established his or her entitlement to a property tax exemption under subdivisions (19), (20), (22), (23), (24), (25), (26), (28) or (53) of section 12-81 for a particular assessment year shall be issued a certificate as to such entitlement by the tax assessor of the relevant municipality. Such person shall be entitled to such exemption in any municipality in this state for such assessment year provided a copy of such certificate is provided to the tax assessor of any municipality in which such exemption is claimed and further provided such person would otherwise have been eligible for such exemption in such municipality if he or she had filed for such exemption as provided under the general statutes.

(P.A. 04-40, S. 1.)

History: P.A. 04-40 effective October 1, 2004, and applicable to assessment years commencing on or after that date.



Section 12-81d - Notification of tax collector of exempt status of property.

When any town receives by purchase, conveyance, gift or otherwise any property that would be exempt from property taxation under subdivision (4) of section 12-81, the chief executive officer of such town shall notify the tax collector and assessor of such town of the receipt of such property. Upon such notification and effective upon the date of the receipt of such property, the assessor shall declare such property exempt from said taxation and shall not levy any property tax against the town for such property.

(P.A. 77-407; P.A. 13-276, S. 4.)

History: P.A. 13-276 required notification of receipt of tax exempt property to assessor and required assessor to declare property tax exempt upon such notification and effective upon date of receipt of property.



Section 12-81dd - Municipal option to abate real or personal property taxes paid by a nonprofit land conservation organization.

Any municipality may, upon approval by its legislative body, abate the real or personal property taxes due for any portion of a tax year or the interest on delinquent taxes with respect to any tax paid by a nonprofit land conservation organization that was due for a period before the date of acquisition but which was paid subsequent to the date of acquisition.

(P.A. 07-170, S. 1; P.A. 10-32, S. 33.)

History: P.A. 07-170 effective June 29, 2007, and applicable to assessment years commencing on or after October 1, 2007; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 12-81e - Exemption for certain vans used to transport employees to and from work.

Any van owned by (1) an employer in the state, (2) a regional ride-sharing organization in the state recognized by the Commissioner of Transportation, or (3) a dealer providing vans under lease to such employer or such regional ride-sharing organization, which is used for the transportation of employees to and from a place of employment in the state shall be exempt from the assessment for property taxes permitted and required under this chapter.

(P.A. 79-542, S. 2; P.A. 82-449, S. 2, 5.)

History: P.A. 82-449 broadened the exemption to include vans owned by certain ride-sharing organizations and dealers who lease vans to employers or ride-sharing organizations, effective July 1, 1982 and applicable to assessment year commencing October 1, 1982, and each assessment year thereafter.



Section 12-81ee - Terms of stipulated judgment not affected by property tax exemption for certain open space land.

Nothing in subparagraph (A) of subdivision (7) of section 12-81 shall be construed to affect the terms of any stipulated judgment with regard to the imposition of property taxes.

(P.A. 08-174, S. 9.)

History: P.A. 08-174 effective June 13, 2008.



Section 12-81f - Municipal option to provide additional exemption for veterans or spouses eligible for exemption under section 12-81.

(a) Any municipality, upon approval by its legislative body, may provide that any veteran entitled to an exemption from property tax in accordance with subdivision (19) of section 12-81 shall be entitled to an additional exemption, provided such veteran's qualifying income does not exceed (1) the applicable maximum amount as provided under section 12-81l, or (2) an amount established by the municipality, not exceeding the maximum amount under said section 12-81l by more than twenty-five thousand dollars. The exemption provided for under this subsection shall be applied to the assessed value of an eligible veteran's property and, at the option of the municipality, may be an amount up to twenty thousand dollars or an amount up to ten per cent of such assessed value.

(b) Any municipality, upon approval by its legislative body, may provide that any veteran entitled to an exemption from property tax in accordance with subdivision (20) of section 12-81 shall be entitled to an additional exemption, provided such veteran's qualifying income does not exceed (1) the applicable maximum amount as provided under section 12-81l, or (2) an amount established by the municipality, not exceeding the maximum amount under said section 12-81l by more than twenty-five thousand dollars. The exemption provided for under this subsection shall be applied to the assessed value of an eligible veteran's property and shall be an amount not less than three thousand dollars of such assessed value.

(c) Any municipality, upon approval by its legislative body, may provide that any veteran's surviving spouse entitled to an exemption from property tax in accordance with subdivision (22) of section 12-81 shall be entitled to an additional exemption, provided such surviving spouse's qualifying income does not exceed (1) the maximum amount applicable to an unmarried person as provided under section 12-81l, or (2) an amount established by the municipality, not exceeding the maximum amount under said section 12-81l by more than twenty-five thousand dollars. The exemption provided for under this subsection shall be applied to the assessed value of an eligible surviving spouse's property and, at the municipality's option, may be in an amount up to twenty thousand dollars or in an amount up to ten per cent of such assessed value.

(d) Any such veteran or spouse submitting a claim for such additional exemption shall be required to file an application on a form prepared for such purpose by the assessor, not later than the assessment date with respect to which such additional exemption is claimed, provided when an applicant has filed for such exemption and received approval for the first time, such applicant shall be required to file for such exemption biennially thereafter, subject to the provisions of subsection (e) of this section. Each such application shall include a copy of such veteran's or spouse's federal income tax return, or in the event such a return is not filed such evidence related to income as may be required by the assessor, for the tax year of such veteran or spouse ending immediately prior to the assessment date with respect to which such additional exemption is claimed.

(e) Any person who has submitted an application and been approved in any year for the additional exemption under subsection (a), (b) or (c) of this section shall, in the year immediately following approval, be presumed to be qualified for such exemption. During the year immediately following such approval, the assessor shall notify, in writing, each person presumed to be qualified pursuant to this subsection. If any such person has qualifying income in excess of the maximum allowed under said subsection (a), (b) or (c), such person shall notify the assessor on or before the next filing date for such exemption and shall be denied such exemption for the assessment year immediately following and for any subsequent year until such person has reapplied and again qualified for such exemption. Any person who fails to notify the assessor of such disqualification shall make payment to the municipality in the amount of property tax loss related to the exemption improperly taken.

(P.A. 82-318, S. 1, 3; P.A. 83-361, S. 2, 3; P.A. 84-486, S. 1, 2; P.A. 85-432, S. 1, 3; P.A. 87-404, S. 2, 11; P.A. 91-400, S. 1, 5; P.A. 02-137, S. 11; P.A. 03-44, S. 1; P.A. 04-257, S. 19; P.A. 16-191, S. 1.)

History: P.A. 82-318 effective June 9, 1982, and applicable to assessment years in municipalities commencing October 1, 1982, and thereafter; P.A. 83-361 increased the allowable income from $12,000 to $14,000 for a married veteran and from $10,000 to $12,000 for an unmarried veteran and deleted requirement that application be filed not later than 60 days before assessment date with respect to which exemption is claimed, allowing filing not later than such assessment date, effective July 1, 1983, and applicable to the assessment year in any municipality commencing October 1, 1983, and each assessment year thereafter; P.A. 84-486 inserted new Subsec. (b) allowing exemption at municipal option for surviving spouse of veteran, relettering and amending former Subsec. (b) accordingly, effective July 1, 1984, and applicable to the assessment year in any municipality commencing October 1, 1984, and each assessment year thereafter; P.A. 85-432 amended Subsec. (a) to clarify that the exemption from property tax at local option for property of veterans is an exemption of value up to $1,000 and not a reduction in tax to that amount; P.A. 87-404 deleted the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 91-400 amended Subsec. (c) and added Subsec. (d) to provide for biennial reapplication, effective October 1, 1991, and applicable to assessment years of municipalities commencing on or after that date; P.A. 02-137 amended Subsecs. (a) and (b) to increase additional exemption amount from $1,000 to $10,000, effective July 1, 2002; P.A. 03-44 amended Subsecs. (a) and (b) to add provisions re qualifying income amount established by municipality and re municipal option for amount of exemption and make conforming changes, effective July 1, 2003, and applicable to assessment years commencing on or after October 1, 2003; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; P.A. 16-191 amended Subsec. (a) to increase maximum exemption from $10,000 to $20,000, added new Subsec. (b) re additional exemption for veterans entitled to exemption under Sec. 12-81(20), redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e), amended redesignated Subsec. (c) to increase maximum exemption from $10,000 to $20,000, and made conforming changes, effective October 1, 2016, and applicable to assessment years commencing on and after October 1, 2016.



Section 12-81ff - Municipal option to abate property taxes on machinery used in connection with recycling.

(a) For the purposes of this section:

(1) “Municipality” has the same meaning as provided in section 12-129r.

(2) “Recycling” has the same meaning as provided in section 22a-207.

(b) Any municipality may, by ordinance adopted by its legislative body, provide an exemption from property tax for any machinery or equipment used in connection with recycling that is installed on or after October 1, 2013. Any such exemption shall apply only to: (1) The increased value of the commercial or industrial property that is attributable to such machinery or equipment, and (2) the first fifteen assessment years following installation of such machinery or equipment.

(P.A. 13-285, S. 6.)

History: P.A. 13-285 effective October 1, 2013, and applicable to assessment years commencing on or after that date.



Section 12-81g - Additional exemption from property tax for veterans. State reimbursement for related tax loss. Regulations.

(a) Additional exemption commencing 1985 assessment year with maximum income requirements. Effective for the assessment year commencing October 1, 1985, and each assessment year thereafter, any person entitled to an exemption from property tax in accordance with subdivision (19), (20), (21), (22), (23), (24), (25) or (26) of section 12-81, reflecting any increase made pursuant to the provisions of section 12-62g, shall be entitled to an additional exemption from such tax in an amount equal to twice the amount of the exemption provided for such person pursuant to any such subdivision, provided such person's qualifying income does not exceed the applicable maximum amount as provided under section 12-81l, except that if such person has a disability rating of one hundred per cent as determined by the United States Department of Veterans Affairs, the total of such adjusted gross income, individually, if unmarried, or jointly, if married, in the calendar year ending immediately preceding the assessment date with respect to which such additional exemption is allowed, is not more than twenty-one thousand dollars if such person is married or not more than eighteen thousand dollars if such person is not married.

(b) Municipal option for exemption in lieu of exemption in subsection (a). (1) Effective for the assessment year commencing October 1, 2013, and each assessment year thereafter, any municipality may, upon approval by its legislative body or, in any town in which the legislative body is a town meeting, by the board of selectmen, provide that, in lieu of the additional exemption prescribed under subsection (a) of this section, any person entitled to an exemption from property tax in accordance with subdivision (20) of section 12-81, reflecting any increase made pursuant to the provisions of section 12-62g, who has a disability rating of one hundred per cent, as determined by the United States Department of Veterans Affairs, shall be entitled to an additional exemption from such tax in an amount equal to three times the amount of the exemption provided for such person pursuant to subdivision (20) of section 12-81, provided such person's total adjusted gross income as determined for purposes of the federal income tax, plus any other income not included in such adjusted income, excluding veterans' disability payments, individually if unmarried, or jointly with spouse if married, during the calendar year ending immediately preceding the filing of a claim for any such exemption, is not more than twenty-one thousand dollars if such person is married or not more than eighteen thousand dollars if such person is not married.

(2) The provisions of this subsection shall not limit the applicability of the provisions of subsection (a) of this section for persons not eligible for the property tax exemption provided by this subsection.

(c) Forfeit of right to claim exemption. Any claimant who, for purposes of obtaining an exemption under this section, wilfully fails to disclose all matters related thereto or with intent to defraud makes any false statement shall forfeit the right to claim such additional veteran's exemption.

(d) Additional exemption for veterans not eligible under subsection (a). Effective for the assessment year commencing October 1, 1986, and each assessment year thereafter, any person entitled to an exemption from property tax in accordance with subdivision (19), (20), (21), (22), (23), (24), (25) or (26) of section 12-81, reflecting any increase made pursuant to the provisions of section 12-62g, and who is not receiving or is not eligible to receive the additional exemption under subsection (a) or (b) of this section, shall be entitled to an additional exemption from such tax in an amount equal to one-half of the amount of the exemption provided for such person pursuant to any such subdivision.

(e) State reimbursement for tax loss related to subsection (a). The state shall reimburse each town, city, borough, consolidated town and city and consolidated town and borough by the last day of each calendar year in which exemptions were granted to the extent of the revenue loss represented by the additional exemptions provided for in subsections (a) and (b) of this section. The Secretary of the Office of Policy and Management shall review each claim for such revenue loss as provided in section 12-120b. Any claimant aggrieved by the results of the secretary's review shall have the rights of appeal as set forth in section 12-120b. In the fiscal year commencing July 1, 2003, and in each fiscal year thereafter, the amount payable to each municipality in accordance with this section shall be reduced proportionately in the event that the total amount payable to all municipalities exceeds the amount appropriated.

(f) Qualification requirements in a year in which application is not submitted. Any person who has submitted application and been approved in any year for the additional exemption under subsection (a) or (b) of this section shall, in the year immediately following approval, be presumed to be qualified for such exemption. If, in the year immediately following approval, such person has qualifying income in excess of the maximum allowed under subsection (a) or (b) of this section, such person shall notify the tax assessor in the town allowing the additional exemption on or before the next filing date for such exemption and shall be denied such exemption for the assessment year immediately following and for any subsequent year until such person has reapplied and again qualified for such exemption. Any person who fails to notify the tax assessor of such disqualification shall make payment to the town in the amount of property tax loss related to the exemption improperly taken. Not more than thirty days after discovering such person's ineligibility for the exemption, the assessor shall send written notification of such person's identity to the Secretary of the Office of Policy and Management. If any payment was remitted under subsection (e) of this section with respect to a period for which such person was not eligible for the exemption, the amount of the next payment made to the town shall be reduced by the amount of payment made erroneously.

(g) Regulations. The Secretary of the Office of Policy and Management shall adopt regulations, in accordance with the provisions of chapter 54, establishing: (1) A procedure under which a municipality shall determine eligibility for any additional exemptions under subsections (a), (b) and (d) of this section, provided such procedure shall include a provision that when an applicant has filed for either of such exemptions and received approval for the first time, such applicant shall be required to file for such exemption biennially thereafter, subject to the provisions of subsection (f) of this section; (2) the manner in which a municipality shall apply for reimbursement from the state for the revenue loss represented by the additional exemptions provided for in subsections (a) and (b) of this section, which shall provide a penalty for late filing of such application for reimbursement of two hundred fifty dollars, but shall also provide that the secretary may waive such forfeiture in accordance with procedures and standards contained in such regulations; and (3) the manner in which the Office of Policy and Management may audit and make adjustments to applications for reimbursement from municipalities for a period of not more than one year next succeeding the deadline for such application.

(P.A. 85-573, S. 2, 18; P.A. 86-133, S. 1, 2; P.A. 87-115, S. 6, 8; 87-404, S. 3, 6, 11; P.A. 88-120, S. 1, 2; 88-230, S. 1, 12; 88-342, S. 1, 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 14, 68; P.A. 96-261, S. 3, 4; P.A. 99-89, S. 2, 10; June Sp. Sess. P.A. 01-6, S. 47, 85; June 30 Sp. Sess. P.A. 03-6, S. 59; P.A. 13-224, S. 1.)

History: P.A. 86-133 added Subsec. (d)(3) re audit of applications for reimbursement from municipalities; P.A. 87-115 amended Subsec. (d) to require regulations providing a penalty for late filing of the application for reimbursement and providing that the secretary of policy and management may waive such forfeiture in accordance with procedures and standards in the regulations; P.A. 87-404 amended Subsec. (a) by deleting the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter and added Subsec. (e) providing an appeals procedure in the event of denial of application for the additional exemption from property tax for veterans, effective June 26, 1987, and applicable to appeals in any municipality in the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 88-120 provided in Subsec. (d) that a veteran eligible for the additional exemption under Subsec. (a) of this section shall be required to file biennially after initial qualification and added Subsec. (f) concerning notice to the assessor when income exceeds the qualifying maximum in the year immediately following a year in which filing occurs; P.A. 88-342 substituted town, city, borough, consolidated town and city and consolidated town and borough for municipality in Subsec. (c), effective June 6, 1988, and applicable to assessment years commencing on or after October 1, 1987; P.A. 95-283 changed location of appeal from the judicial district in which the application is filed to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 99-89 amended Subsecs. (a) and (b) to add reference to increase made pursuant to Sec. 12-62g and amended Subsec. (f) to add provision re notice by the assessor of discovery of ineligibility of a veteran, effective June 3, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to provide for forfeiture of the additional exemption in case of failure to disclose related matters or false statement, made technical changes in Subsec. (b), (c), and (d), and provide for review by the Secretary of the Office of Policy and Management of claims of loss and a right to appeal such review in Subsec. (c), and deleted former Subsec. (e) re appeal of decision re exemption , redesignating former Subsec. (f) as Subsec. (e), effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to delete provision re reimbursement for revenue loss under Subsec. (b) and to provide for reduction in reimbursement for fiscal years commencing July 1, 2003, and thereafter in the event total amount payable exceeds the amount appropriated, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 13-224 substantially revised section by adding new Subsec. (b) re optional exemption commencing 2013 assessment year, moving provision re fraud from Subsec. (a) to new Subsec. (c), moving provision re regulations from former Subsec. (d) to new Subsec. (g), redesignating existing Subsecs. (b) and (c) as Subsecs. (d) and (e), and making technical changes, effective October 1, 2013, and applicable to assessment years commencing on and after that date.



Section 12-81gg - Municipal option to exempt horses and ponies from property taxation.

Notwithstanding the provisions of subdivision (68) of section 12-81 and section 12-91, any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, exempt from property taxation horses or ponies of any value.

(P.A. 14-33, S. 1.)

History: P.A. 14-33 effective October 1, 2014, and applicable to assessment years commencing on or after that date.



Section 12-81h - Municipal option to allow exemption applicable to assessed value of a motor vehicle specially equipped for disabled veteran eligible for exemption under section 12-81 related to disability.

Any municipality, upon approval by its legislative body, may allow an exemption from property tax to be determined as a uniform percentage of the assessed value of any one motor vehicle owned by any veteran with a condition of disability enabling such veteran to qualify for the exemption from property tax currently allowed under subdivision (20) or subdivision (21) of section 12-81, provided such motor vehicle must be specially equipped for purposes of adapting its use to the disability of such veteran.

(P.A. 85-432, S. 2, 3.)



Section 12-81hh - Municipal option to abate property taxes on personal property of gas company for gas expansion projects.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year, for not more than twenty-five tax years, with respect to personal property of any gas company, as defined in section 16-1, in order to facilitate natural gas expansion projects in such municipality. The gas company shall include the amount of such abatement when calculating the hurdle rate pursuant to section 16-19ww for gas expansion projects within such municipality.

(June Sp. Sess. P.A. 15-5, S. 106.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-81i - Municipal option to provide additional exemption for persons totally disabled and eligible for exemption under section 12-81.

(a) Any municipality, upon approval by its legislative body, may provide that any person entitled to the exemption from property tax applicable to the assessed value of property up to the amount of one thousand dollars, as provided under subdivision (55) of section 12-81, shall be entitled to an additional exemption from such tax in an amount up to one thousand dollars of such assessed value, provided such person's qualifying income does not exceed the applicable maximum amount as provided under section 12-81l.

(b) Any person submitting a claim for the additional exemption as provided under subsection (a) of this section shall be required to file an application, on a form prepared for such purpose by the assessor, not later than the date of the assessment list with respect to which such additional exemption is claimed. Each such application shall include a copy of such person's federal income tax return, or in the event a return is not filed, such evidence related to income as may be required by the assessor for the tax year of such person ending immediately prior to the approval of a claim for such additional exemption.

(P.A. 85-294, S. 1, 2; P.A. 87-404, S. 4, 11.)

History: P.A. 85-294 effective June 4, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and thereafter; P.A. 87-404 amended Subsec. (a) by deleting the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter.

See Sec. 12-94a re state reimbursement for loss of tax revenue from totally disabled persons.



Section 12-81j - Municipal option to provide additional exemption for blind persons eligible for exemption under section 12-81.

(a) Any municipality, upon approval by its legislative body, may provide that any person entitled to the exemption from property tax applicable to the assessed value of property up to the amount of three thousand dollars, as provided under subdivision (17) of section 12-81, shall be entitled to an additional exemption from such tax in an amount up to two thousand dollars of such assessed value, provided such person's qualifying income does not exceed the applicable maximum amount as provided under section 12-81l.

(b) Any person submitting a claim for the additional exemption as provided under subsection (a) of this section shall be required to file an application, on a form prepared for such purpose by the assessor, not later than the date of the assessment list with respect to which such additional exemption is claimed. Each such application shall include a copy of such person's federal income tax return, or in the event a return is not filed, such evidence related to income as may be required by the assessor for the tax year of such person ending immediately prior to the approval of a claim for such additional exemption.

(P.A. 85-165, S. 1, 2; P.A. 87-404, S. 5, 11.)

History: P.A. 85-165 effective May 13, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; P.A. 87-404 amended Subsec. (a) by deleting the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter.

See Sec. 12-92 re filing of proof of blindness.

See Sec. 12-94 re filing for exemption, preparation of list of persons found by the assessors to be entitled to exemption, and furnishing of additional evidence of eligibility.



Section 12-81k - Extension of time to file application for exemption under subdivisions (59), (60), (70), (72), (74) and (76) of section 12-81.

Whenever any person claiming the exemption from property tax under the provisions of subdivisions (59), (60), (70), (72), (74) and (76) of section 12-81 has failed to file a claim with the assessor or board of assessors as required in said subdivisions, the assessor or board of assessors, upon receipt of a request from such person, may allow an extension of time until the fifteenth day of December for the filing of such claim, provided whenever an extension of time is so allowed, such person shall be required to pay a fee for late filing to the municipality in which the property, with respect to which such claim is submitted, is situated, unless such fee is waived by the assessor or board of assessors. Said fee shall be calculated as follows: If the assessed value of the property with respect to which such claim is submitted is one hundred thousand dollars or less, said fee shall be fifty dollars; if the assessed value of the property with respect to which such claim is submitted is greater than one hundred thousand dollars but less than two hundred fifty thousand dollars, said fee shall be one hundred fifty dollars; if the assessed value of the property with respect to which such claim is submitted is equal to or greater than two hundred fifty thousand dollars but less than five hundred thousand dollars, said fee shall be two hundred fifty dollars; if the assessed value of the property with respect to which such claim is submitted is equal to or greater than five hundred thousand dollars, said fee shall be five hundred dollars. If any person is granted an extension of the November first date for filing a tax list in accordance with section 12-42, the date by which he shall be required to claim an exemption under subdivision (59), (60), (70), (72) or (74) of section 12-81 shall be automatically extended to the fifteenth day of December and such person shall not be required to request an extension of the filing date for such claim.

(P.A. 87-240, S. 1, 4; P.A. 88-287, S. 3, 5; 88-364, S. 18, 123; P.A. 90-270, S. 32, 38; P.A. 95-307, S. 4, 14; P.A. 96-265, S. 2, 5; P.A. 97-244, S. 8, 13; P.A. 14-183, S. 3.)

History: P.A. 87-240 effective June 1, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 88-287 added reference to Sec. 12-81(69), effective June 6, 1988, and applicable to assessment years of municipalities commencing on or after October 1, 1988; P.A. 88-364 made technical changes; P.A. 90-270 added provisions re exemptions under Sec. 12-81(72); P.A. 95-307 reduced the time for filing an extension from 60 to 30 days and eliminated obsolete references to the 1986 assessment year, effective July 6, 1995; P.A. 96-265 added reference to Sec. 12-81(74), effective October 1, 1996, and applicable to assessment years commencing on or after said date; P.A. 97-244 transferred authority to grant extensions for property tax exemptions from the Secretary of the Office of Policy and Management to tax assessors, deleted requirement of written requests, provided for extensions until December 15, rather than 30 days after the filing deadline and authorized assessors to waive the filing fee, effective July 1, 1997; P.A. 14-183 added reference to Sec. 12-81(76).



Section 12-81l - Uniform income requirements for exemptions from property tax under sections 12-81f, 12-81g, 12-81i and 12-81j.

Whenever used in sections 12-81f, 12-81g, 12-81i and 12-81j, “qualifying income” means, with respect to any person making application for exemption from property tax as provided under any of said sections, such person's total adjusted gross income as determined for purposes of the federal income tax plus any other income not included in such adjusted gross income, individually if unmarried, or jointly with spouse if married, during the calendar year ending immediately preceding the filing of a claim for any such exemption, but does not include veterans' disability payments. For purposes of determining eligibility for any of such exemptions, such qualifying income may not exceed fourteen thousand dollars, if unmarried, or sixteen thousand dollars, jointly with spouse, if married, provided in no event shall such maximum amounts of qualifying income with respect to any such person be less than the maximum amount of such qualifying income in the case of a married or unmarried person, whichever is applicable, under subsection (b) of section 12-170aa, and in the event that such maximum qualifying income under this section is less than the comparable amount under said subsection (b) of section 12-170aa for any assessment year, such amount under this section shall be made equivalent to that under said subsection (b) of section 12-170aa for purposes of determining eligibility under this section for such assessment year.

(P.A. 87-404, S. 1, 11; P.A. 06-153, S. 1.)

History: P.A. 87-404, S. 1 effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 06-153 redefined “qualifying income” to exclude veterans' disability payments.



Section 12-81m - Municipal option to abate up to fifty per cent of property taxes of dairy farm, fruit orchard, vegetable, nursery, nontraditional or tobacco farm or commercial lobstering business operated on maritime heritage land.

A municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, and by vote of its board of finance, abate up to fifty per cent of the property taxes of any of the following properties provided such property is maintained as a business: (1) Dairy farm, (2) fruit orchard, including a vineyard for the growing of grapes for wine, (3) vegetable farm, (4) nursery farm, (5) any farm which employs nontraditional farming methods, including, but not limited to, hydroponic farming, (6) tobacco farms, or (7) commercial lobstering businesses operated on maritime heritage land, as defined in section 12-107b. Such a municipality may also establish a recapture in the event of sale provided such recapture shall not exceed the original amount of taxes abated and may not go back further than ten years. For purposes of this section, the municipality may include in the abatement for such fruit orchard any building for seasonal residential use by workers in such orchard which is adjacent to the fruit orchard itself, but shall not include any residence of the person receiving such abatement.

(P.A. 90-270, S. 35, 38; May Sp. Sess. P.A. 92-17, S. 42, 59; P.A. 93-254, S. 1, 2; P.A. 94-201, S. 6, 7; P.A. 07-127, S. 13.)

History: P.A. 90-270, S. 35 effective June 8, 1990, and applicable to assessment years of municipalities commencing on or after October 1, 1990; May Sp. Sess. P.A. 92-17 included fruit orchards; P.A. 93-254 included vineyards used for growing wine grapes and permitted municipality to include seasonal residential buildings in the fruit orchard abatement, effective June 23, 1993, and applicable to assessment years of municipalities commencing on or after October 1, 1993; P.A. 94-201 added Subdivs. (3) to (6), inclusive, re vegetable farms, nursery farms, nontraditional farms and tobacco farmers, effective July 1, 1994 (Revisor's note: In Subdiv. (6) the word “farmers” was replaced editorially by the Revisors with “farms” for grammatical correctness and consistency); P.A. 07-127 added Subdiv. (7) re commercial lobstering business operated on maritime heritage land, effective July 1, 2007.



Section 12-81n - Municipal option to provide additional exemption for businesses offering child care services to residents.

Any municipality, upon approval by its legislative body, may provide an exemption from property tax of property subject to taxation under chapter 208 of a business which offers child care services, as described in section 19a-77, to residents of the municipality, provided such business is not regularly engaged in the construction or operation of child care centers, group child care homes or family child care homes. Such exemption shall be in the amount of (1) up to one hundred per cent of the assessed value of the property of the business used in providing child care services; and (2) up to ten per cent of the balance of the assessed value of the property of the business.

(P.A. 90-298, S. 2; P.A. 15-227, S. 25; P.A. 16-163, S. 5.)

History: Pursuant to P.A. 15-227, “child day care services” was changed editorially by the Revisors to “child care services”, effective July 1, 2015; P.A. 16-163 added “as described in section 19a-77”, replaced “child day care facilities” with “child care centers, group child care homes or family child care homes”, and replaced “day care services” with “child care services”, effective June 9, 2016.



Section 12-81o - Municipal option to abate property taxes on certain food manufacturing plants.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year or the interest on delinquent taxes with respect to any food manufacturing plant situated on not less than one hundred acres and served by a regional sewer system whose treatment facility is in an adjacent town.

(P.A. 94-145, S. 2, 4.)

History: P.A. 94-145 effective May 25, 1994, and applicable to assessment years commencing on and after October 1, 1991.



Section 12-81p - Municipal option to abate property taxes on amusement theme parks.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year or the interest on delinquent taxes with respect to any amusement theme park which consists of at least two hundred acres and which has been in operation for not less than one hundred years and has been determined to be historic.

(P.A. 94-145, S. 3, 4.)

History: P.A. 94-145 effective May 25, 1994, and applicable to assessment years commencing on and after October 1, 1988.



Section 12-81q - Municipal option to abate property taxes on infrastructure of certain water companies.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate for a period of up to ten years all or a portion of the property taxes due on and after July 1, 1997, for property owned by an entity that has acquired a water company pursuant to the provisions of section 16-262o. The acquiring entity shall only be entitled to an abatement for those costs incurred by such entity to make improvements on the infrastructure and related property of the acquired water company, when such improvements were ordered by the Public Utilities Regulatory Authority or the Department of Public Health and necessary in order for the entity to provide continuous, adequate water service.

(P.A. 97-275, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 97-275 effective July 1, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 12-81r - Municipal option to abate or forgive taxes or fix assessment on contaminated real property.

(a) Any municipality may (1) enter into an agreement with the owner of any real property to abate the property tax due as of the date of the agreement for a period not to exceed seven years if the property has been subject to a spill, as defined in section 22a-452c, and the owner agrees to conduct any environmental site assessment, demolition and remediation of the spill necessary to redevelop the property. Any such tax abatement shall only be for the period of remediation and redevelopment and shall be contingent upon the continuation and completion of the remediation and redevelopment process with respect to the purposes specified in the agreement. The abatement shall cease upon the sale or transfer of the property for any other purpose unless the municipality consents to its continuation. The municipality may also establish a recapture provision in the event of sale provided such recapture shall not exceed the original amount of taxes abated and may not go back further than the date of the agreement; (2) forgive all or a portion of the principal balance and interest due on delinquent property taxes for the benefit of any prospective purchaser who has obtained an environmental investigation or remediation plan approved by the Commissioner of Energy and Environmental Protection or a licensed environmental professional under section 22a-133w, 22a-133x or 22a-133y and completes such remediation plan for an establishment, as defined in section 22a-134, deemed by the municipality to be abandoned or a brownfield, as defined in section 32-760; or (3) enter into an agreement with the owner of any real property to fix the assessment of the property as of the last assessment date prior to commencement of remediation activities for a period not to exceed seven years, provided the property has been the subject of a remediation approved by the Commissioner of Energy and Environmental Protection or verified by a licensed environmental professional pursuant to section 22a-133w, 22a-133x, 22a-133y or 22a-134.

(b) Any abatement or forgiveness of taxes or fixed assessment or any combination thereof under subsection (a) of this section shall be approved by vote of the board of finance, if applicable, and the legislative body of the municipality, or by vote of the board of finance, if applicable, and the board of selectmen in a municipality where the legislative body is a town meeting and contingent upon any other conditions deemed appropriate by such body.

(c) A municipality shall notify the Commissioner of Energy and Environmental Protection, the Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management not later than thirty days after granting any abatement or forgiveness of taxes or any fixed assessment under subsection (a) of this section. Such notice shall provide the owner's or purchaser's name, as the case may be, and the address of the property.

(P.A. 97-109, S. 1, 2; P.A. 98-253, S. 1; P.A. 05-288, S. 51; P.A. 10-135, S. 3; P.A. 11-80, S. 1; 11-104, S. 2; P.A. 13-308, S. 13.)

History: P.A. 97-109 effective June 6, 1997, and applicable to assessment years commencing on or after October 1, 1997; P.A. 98-253 entirely replaced previous provisions re property tax abatement on environmentally impacted sites with new Subsecs. (a) to (c), inclusive, adding provision in new Subsec. (a) re forgiveness of taxes, and provisions of new Subsec. (c) re notification of state officials; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 10-135 amended Subsec. (a) to include provision re brownfield in Subdiv. (2) and add Subdiv. (3) re fixed assessment and amended Subsecs. (b) and (c) to include provisions re fixed assessment, effective July 1, 2010, and applicable to assessment years commencing on and after October 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 11-104 made a technical change in Subsec. (c), effective July 8, 2011; P.A. 13-308 amended Subsec. (a)(2) by replacing reference to Sec. 32-9kk(a)(1) with reference to Sec. 32-760, effective July 1, 2013.



Section 12-81s - Municipal option to exempt commercial fishing apparatus.

Any municipality, upon approval by its legislative body, may provide an exemption from property tax of commercial fishing apparatus which is subject to taxation under chapter 208, provided the commercial fishing apparatus has a value of more than five hundred dollars.

(P.A. 98-262, S. 18, 22.)

History: P.A. 98-262 effective June 8, 1998, and applicable to assessment years commencing on or after October 1, 1998.



Section 12-81t - Municipal option to abate property taxes on information technology personal property.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year with respect to information technology personal property.

(P.A. 98-242, S. 6, 9.)

History: P.A. 98-242 effective June 8, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1998.



Section 12-81u - Municipal option to abate property taxes on property of certain communications establishments.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year with respect to real or personal property of any communications establishment with a North American Industrial Classification Code of 515111, 515112, 515120, 515210, 517110 or 517410.

(P.A. 98-242, S. 7, 9; P.A. 11-140, S. 14.)

History: P.A. 98-242 effective June 8, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1998; P.A. 11-140 replaced references to Standard Industrial Classification Codes with references to North American Industrial Classification Codes, effective October 1, 2011, and applicable to assessment years commencing on or after that date.



Section 12-81v - Municipal option to abate taxes on property of electric cooperatives.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year with respect to any property of an electric cooperative organized pursuant to chapter 597 that is operating within the boundaries of the municipality.

(P.A. 98-28, S. 76, 117.)

History: P.A. 98-28 effective July 1, 1998.



Section 12-81w - Municipal option to abate or exempt a portion of property taxes of local firefighters and certain emergency and civil preparedness personnel.

The legislative body of any municipality may establish, by ordinance, a program to provide property tax relief for a nonsalaried local emergency management director, any individual who volunteers his or her services as a firefighter, fire police officer, as defined in subsection (a) of section 7-308, emergency medical technician, paramedic, civil preparedness staff, active member of a volunteer canine search and rescue team, as defined in section 5-249, active member of a volunteer underwater search and rescue team, or ambulance driver in the municipality, or any individual who is a retired volunteer firefighter, fire police officer or emergency medical technician and has completed at least twenty-five years of service as a volunteer firefighter, fire police officer or emergency medical technician in the municipality. Such tax relief may provide either (1) an abatement of up to one thousand dollars in property taxes due for any fiscal year, or (2) an exemption applicable to the assessed value of real or personal property up to an amount equal to the quotient of one million dollars divided by the mill rate, in effect at the time of assessment, expressed as a whole number of dollars per one thousand dollars of assessed value. Any ordinance may authorize interlocal agreements for the purpose of providing property tax relief to such volunteers who live in one municipality but volunteer or volunteered their services in another municipality.

(P.A. 99-272, S. 6, 7; P.A. 00-120, S. 10, 13; P.A. 01-187, S. 21, 25; P.A. 04-241, S. 2; P.A. 11-21, S. 3; 11-243, S. 2; P.A. 16-99, S. 1.)

History: P.A. 99-272 effective June 15, 1999, and applicable to assessment years commencing on or after October 1, 1999; P.A. 00-120 made nonsalaried local directors of civil preparedness eligible and authorized municipalities to establish a property tax exemption in lieu of an abatement, effective May 26, 2000, and applicable to assessment years commencing October 1, 1999; P.A. 01-187 provided for tax relief for civil preparedness staff volunteers, effective October 1, 2001, and applicable to assessment years commencing on and after October 1, 2001; P.A. 04-241 provided for tax relief for active members of volunteer canine search and rescue teams; P.A. 11-21 replaced “local director of civil preparedness” with “local emergency management director” and made a technical change; P.A. 11-243 provided for tax relief for fire police officers and active members of volunteer underwater search and rescue teams and made a technical change, effective July 1, 2011; P.A. 16-99 added references to retired volunteer firefighters, fire police officers and emergency medical technicians and made technical and conforming changes, effective July 1, 2016.



Section 12-81x - Municipal option to abate taxes of surviving spouse of police officer, firefighter or emergency medical technician.

The legislative body of any municipality may establish, by ordinance, a program to abate all or a portion of the property taxes due with respect to real property owned and occupied as the principal residence of the surviving spouse of a police officer, firefighter or emergency medical technician who dies while in the performance of such officer's, firefighter's or technician's duties.

(P.A. 00-215, S. 10, 11; P.A. 13-204, S. 2.)

History: P.A. 00-215 effective June 1, 2000; P.A. 13-204 added provisions re surviving spouse of emergency medical technician as eligible for abatement.



Section 12-81y - Municipal option to abate property taxes on school buses.

Any municipality, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, may abate up to one hundred per cent of the property taxes due, for any assessment year commencing on or after October 1, 2001, with respect to a new school bus, as defined in section 14-275.

(P.A. 00-192, S. 50, 102.)

History: P.A. 00-192 effective July 1, 2000.



Section 12-81z - Municipal option to abate taxes on property of nonstock corporation providing citizenship classes.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year with respect to real or personal property of any nonstock corporation which provides classes on United States citizenship, provided no officer, director or member of such corporation receives, in any year for which such abatement is effective, any pecuniary profit or any distribution of profits from the operations of such corporation, except reasonable compensation for expenses or for services in effecting the purposes of such classes.

(P.A. 00-130, S. 1, 2.)

History: P.A. 00-130 effective October 1, 2000, and applicable to assessment years commencing October 1, 2000.



Section 12-82 - Exemptions of veterans of allied services of First World War.

Any person who is a citizen of the United States, was in the military or naval service of a government allied or associated with that of the United States during the First World War, was a resident of the United States at the time of enlistment or enrollment in such service, was a member of such service between April 6, 1917, and July 2, 1921, and received an honorable discharge therefrom, and who has furnished proof of his military or naval service by having had his honorable discharge certificate or a certified copy thereof recorded by the town clerk of the town of which he is a resident shall be entitled to the property exemption provided for in subdivision (19) of section 12-81.

(1949 Rev., S. 1768; 1961, P.A. 342.)

History: 1961 act removed minimum service requirement.

See Sec. 12-90 re limitation on number of exemptions allowed.

Held valid as promotion of public welfare by rewards to those who fought together in a common cause. 135 C. 210.



Section 12-83 and 12-84 - Exemption of disabled veterans over sixty-five. Veterans of Second World War; establishment of right to future exemptions.

Sections 12-83 and 12-84 are repealed, effective May 26, 2000.

(1949 Rev., S. 1772; June, 1955, S. 1062d; P.A. 00-120, S. 12, 13.)



Section 12-85 - Veterans' exemptions, residence and record ownership requirements.

The words “any resident of this state”, when used in any section of the general statutes as applied to the eligibility of veterans or their relatives for tax exemption, mean a resident on the date of assessment of the property concerning which exemption is claimed, and record ownership of the property in question by husband or wife, or other claimant, on the date of assessment shall be held necessary to the exemption of all or any part of the ensuing tax.

(1949, S. 1051d, 1117d.)



Section 12-86 - Termination date of Second World War.

The Second World War, for the purpose of property tax exemptions granted under subdivision (19) of section 12-81, shall be deemed to have been terminated as of twelve o'clock midnight, December 31, 1947. No exemptions shall be granted except to those who were in service on December 31, 1947, or prior thereto.

(1949, S. 1055d.)



Section 12-87 - Additional report. Property, when taxable.

During any year for which a report is not required by subdivisions (7), (10) and (11) of section 12-81, a report shall be filed during the time prescribed by law for the filing of assessment lists next succeeding the acquiring of property not theretofore made exempt by said subdivisions. Property otherwise exempt under any of said subdivisions and this section shall be subject to taxation until the requirements of said subdivisions and of this section have been complied with.

(1949 Rev., S. 1762.)

Cited. 144 C. 206; 169 C. 454.

Cited. 2 CA 152.

Educational societies must file for tax exemption under Sec. 12-81(7). 3 CS 387. Cited. 4 CS 459.



Section 12-87a - Quadrennial property tax exemption statements; extension of time to file.

Whenever any organization claiming exemption from property tax under the provisions of subdivision (7), (10), (11) or (16) of section 12-81 has not filed within the time prescribed, a quadrennial statement concerning such claim for exemption as required in said subdivisions, the assessor or board of assessors of the municipality in which the property is situated, upon receipt of proof of substantial compliance by such organization with the requirements concerning submission of such statement, may allow an extension of time not exceeding sixty days within which such statement may be filed, provided whenever an extension of time is so allowed, such organization shall pay a fee of thirty-five dollars for late-filing to the municipality in which the property with respect to which such statement is submitted is situated.

(P.A. 79-51, S. 1, 2; P.A. 90-271, S. 5, 24; P.A. 98-242, S. 2, 9.)

History: P.A. 90-271 made a technical change; P.A. 98-242 changed requirement that the Office of Policy and Management approve extension requests to require approval by local assessors, effective June 8, 1998.



Section 12-88 - When property otherwise taxable may be completely or partially exempted.

Real property belonging to, or held in trust for, any organization mentioned in subdivision (7), (10), (11), (13), (14), (15), (16) or (18) of section 12-81, which real property is so held for one or more of the purposes stated in the applicable subdivision, and from which real property no rents, profits or income are derived, shall be exempt from taxation though not in actual use therefor by reason of the absence of suitable buildings and improvements thereon, if the construction of such buildings or improvements is in progress. The real property belonging to, or held in trust for, any such organization, not used exclusively for carrying out one or more of such purposes but leased, rented or otherwise used for other purposes, shall not be exempt. If a portion only of any lot or building belonging to, or held in trust for, any such organization is used exclusively for carrying out one or more of such purposes, such lot or building shall be so exempt only to the extent of the portion so used and the remaining portion shall be subject to taxation.

(1949 Rev., S. 1763.)

Cited. 119 C. 57; 125 C. 59. Property used as residence for teachers is used for “other purposes”. 138 C. 347. Cited. 144 C. 206. Burden is on claimant to file report establishing its right to exemption. 158 C. 138. Apartment used exclusively to house medical personnel in close proximity to hospital is tax-exempt despite fact rent is collected from the tenants. 160 C. 370. Cited. 169 C. 454; 172 C. 439. Prior cases misread Sec. 12-81 to require that the property for which tax exemption is sought produce no rent, profits or income, and restriction relating to “rents, profits or income” is only relevant if the property is not being used for charitable or other exempt purpose by reason of the absence of suitable buildings or improvements thereon, if construction of such buildings or improvements is in progress; property taxes may be apportioned based on the physical use of the subject property, but where charitable and noncharitable aspects of nonprofit skilled nursing facility are fully integrated and intertwined, the facility does not qualify for apportionment. 290 C. 695.

Cited. 2 CA 152; 9 CA 448.

Burden on plaintiff to show property used exclusively for one of the purposes specified. 4 CS 459. Monthly payment made by inmate or Department of Correction to halfway house is not rent, but is in furtherance of charitable purpose of providing inmates transition into society. 47 CS 520.



Section 12-88a - Application of property tax to real property acquired by a quasi-public agency but not held or used for purposes of such quasi-public agency.

(a) As used in this section, “quasi-public agency” has the meaning as provided in subdivision (1) of section 1-120.

(b) Notwithstanding any other provision of the general statutes exempting real property owned by a quasi-public agency from municipal property taxation, any real property acquired by a quasi-public agency for future use which is not during an assessment year held or used in furtherance of one or more purposes of such quasi-public agency under any provision of the general statutes or any other public purpose shall be subject to property taxation for such assessment year in the municipality in which such property is located provided each of the following conditions is satisfied: (1) Such property has been owned of record by the quasi-public agency for a period of at least one year prior to and including the assessment date for such assessment year, (2) such property is used during such assessment year for an income producing purpose, (3) such property would be subject to real property taxation under this chapter but for its ownership by the quasi-public agency, and (4) grants or payments in lieu of property taxes are not otherwise being made to the municipality with respect to such property by the quasi-public agency, the state or any other person pursuant to law or any agreement with such municipality.

(P.A. 03-246, S. 1.)

History: P.A. 03-246 effective October 1, 2003, and applicable to assessment years commencing on or after that date.



Section 12-89 - Assessors to determine exemptions.

The board of assessors of each town, consolidated town and city or consolidated town and borough shall inspect the statements filed with it and required by sections 12-81 and 12-87 from scientific, educational, literary, historical, charitable, agricultural and cemetery organizations, shall determine what part, if any, of the property claimed to be exempt by the organization shall be in fact exempt and shall place a valuation upon all such property, if any, as is found to be taxable, provided any property acquired by any tax-exempt organization after the first day of October shall first become exempt on the assessment date next succeeding the date of acquisition. Any organization filing a tax-exempt statement, aggrieved at the action of the assessor or board of assessors, may appeal, within the time prescribed by law for such appeals, to the board of assessment appeals. Any such organization claiming to be aggrieved by the action of the board of assessment appeals may, within two months from the time of such action, make application in the nature of an appeal therefrom to the superior court for the judicial district in which such property is situated.

(1949 Rev., S. 1764; 1961, P.A. 367; P.A. 76-436, S. 302, 681; P.A. 78-280, S. 1, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 40, 68; P.A. 99-215, S. 24, 29; P.A. 00-18, S. 1, 3.)

History: 1961 act provided that property acquired between assessment dates by tax-exempt organization becomes exempt on list next succeeding acquisition; P.A. 76-436 substituted superior court for court of common pleas and included judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 95-283 replaced board of tax review with board of assessment appeals and provided that appeals of board decisions be made to the judicial district of Hartford-New Britain instead of the district in which the town or city is situated, effective July 6, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 00-18 provided that property acquired by a tax-exempt organization after the first day of October shall first become exempt on the assessment date next succeeding the date of acquisition, and provided that appeals from action of board be taken in the judicial district where the property is situated, effective July 1, 2000.

Cited. 135 C. 231. Legislative history of property tax exemption statute. 158 C. 138. Cited. 192 C. 434; 234 C. 169.

Section limited to specific types of Connecticut organizations exempted under Sec. 12-81(7), (10) and (11) and required to file quadrennial statements; others must use other appeal procedures. 32 CS 140.



Section 12-89a - Certain organizations may be required by assessor to submit evidence of exemption from federal income tax.

Any organization claiming exemption from property tax in any municipality in which real or personal property belonging to such organization is situated, which exemption is claimed with respect to all or a portion of such property under the provisions of any of the subdivisions (7), (8), (10), (11), (12), (13), (14), (15), (16), (18), (27), (29), (49) or (58) of section 12-81, may be required upon request, at any time, by the assessor or board of assessors in such municipality to submit evidence of certification from the Internal Revenue Service, effective at the time of such request and in whatever form is then in use under Internal Revenue Service procedure for purposes of such certification, that such organization has been approved for exemption from federal income tax as an exempt organization under Section 501(c) or 501(d) of the Internal Revenue Code.

(P.A. 86-101, S. 1, 2.)

History: P.A. 86-101 effective May 6, 1986, and applicable in any municipality to the assessment year commencing October 1, 1986, and each assessment year thereafter.

Cited. 228 C. 375.



Section 12-90 - Limitation on number of exemptions allowed.

(a) No individual entitled to exemption under two or more of subdivisions (19), (20), (22), (23), (25), (26) and (28) of section 12-81 and under section 12-82 shall receive more than one exemption.

(b) Notwithstanding the provisions of subsection (a) of this section, any individual entitled to the exemption from property tax allowed in accordance with subdivision (22) of said section 12-81 for the surviving spouse of a veteran as defined therein, which individual, except for said provisions of subsection (a) hereof, would also be entitled to the exemption from property tax allowed in accordance with subdivision (19) of said section 12-81 for veterans as defined therein, shall be entitled to receive the amount of exemption allowed under said subdivision (22) as such a surviving spouse and, in addition, the amount of exemption allowed under said subdivision (19) as a veteran qualified for such exemption thereunder.

(1949 Rev., S. 1764; 1969, P.A. 166; P.A. 83-75, S. 2, 3; P.A. 84-546, S. 31, 173.)

History: 1969 act deleted reference to Sec. 12-81(17); P.A. 83-75 added Subsec. (b) allowing the surviving spouse of a veteran, entitled to exemption under Subdiv. (22) as a surviving spouse, to also be entitled to exemption under Subdiv. (19) if qualified as a veteran thereunder, effective May 10, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 84-546 made technical change in Subsec. (a).

Cited. 135 C. 231.



Section 12-91 - Exemption for farm machinery, horses or ponies. Additional optional exemption for farm buildings or buildings used for housing for seasonal employees.

(a) All farm machinery, except motor vehicles, as defined in section 14-1, to the assessed value of one hundred thousand dollars, any horse or pony which is actually and exclusively used in farming, as defined in section 1-1, when owned and kept in this state by, or when held in trust for, any farmer or group of farmers operating as a unit, a partnership or a corporation, a majority of the stock of which corporation is held by members of a family actively engaged in farm operations, shall be exempt from local property taxation; provided each such farmer, whether operating individually or as one of a group, partnership or corporation, shall qualify for such exemption in accordance with the standards set forth in subsection (d) of this section for the assessment year for which such exemption is sought. Only one such exemption shall be allowed to each such farmer, group of farmers, partnership or corporation. Subdivision (38) of section 12-81 shall not apply to any person, group, partnership or corporation receiving the exemption provided for in this subsection.

(b) Any municipality, upon approval by its legislative body, may provide an additional exemption from property tax for such machinery to the extent of an additional assessed value of one hundred thousand dollars. Any such exemption shall be subject to the same limitations as the exemption provided under subsection (a) of this section and the application and qualification process provided in subsection (d) of this section.

(c) Any municipality, upon approval by its legislative body, may provide an exemption from property tax for any building used actually and exclusively in farming, as defined in section 1-1, or for any building used to provide housing for seasonal employees of such farmer. The municipality shall establish the amount of such exemption from the assessed value, provided such amount may not exceed one hundred thousand dollars with respect to each eligible building. Such exemption shall not apply to the residence of such farmer and shall be subject to the application and qualification process provided in subsection (d) of this section.

(d) Annually, on or before the first day of November or the extended filing date granted by the assessor pursuant to section 12-42, each such individual farmer, group of farmers, partnership or corporation shall make written application for the exemption provided for in subsection (a) of this section to the assessor or board of assessors in the town in which such farm is located, including therewith a notarized affidavit certifying that such farmer, individually or as part of a group, partnership or corporation, derived at least fifteen thousand dollars in gross sales from such farming operation, or incurred at least fifteen thousand dollars in expenses related to such farming operation, with respect to the most recently completed taxable year of such farmer prior to the commencement of the assessment year for which such application is made, on forms to be prescribed by the Commissioner of Agriculture. Failure to file such application in said manner and form on or before the first day of November shall be considered a waiver of the right to such exemption for the assessment year. Any person aggrieved by any action of the assessors shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of the assessors or board of assessment appeals.

(September, 1957, P.A. 18; 1959, P.A. 191, S. 1, 2, 3; 1961, P.A. 477; 1963, P.A. 510; 1971, P.A. 358, S. 1; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-393, S. 1, 2; P.A. 85-572, S. 1, 3; P.A. 87-346, S. 3, 4; P.A. 92-64, S. 2, 3; P.A. 94-201, S. 5, 7; P.A. 95-283, S. 41, 68; June Sp. Sess. P.A. 01-6, S. 82, 85; P.A. 03-234, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-228, S. 8; June Sp. Sess. P.A. 05-3, S. 113; P.A. 11-233, S. 4; P.A. 14-33, S. 2.)

History: 1959 act extended section's application to include farm machinery and removed limitation of application to assessment lists of 1957 and 1958; 1961 act extended section's application to include corporations, and added that Sec. 12-81(38), (40) and (42) shall not apply to groups of farmers; 1963 act deleted exception of fur breeders; 1971 act amended Subsec. (a) to include property held in trust; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted Secretary of the Office of Policy and Management for Commissioner of Revenue Services, effective July 1, 1980; P.A. 80-393 changed maximum value exempted from $3,000 to $10,000, effective May 23, 1980, and applicable in any town to the assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 85-572 amended Subsec. (a) to increase the amount of exemption for farm machinery from a value up to $10,000 to a value up to $100,000 and Subsec. (b) by requiring that the farmer claiming the exemption submit a notarized affidavit certifying that the principal means of livelihood of such farmer is derived from such farming operation, effective July 3, 1985, and applicable in any town, city or borough for the assessment year commencing October 1, 1985, and each assessment year thereafter; P.A. 87-346 amended Subsec. (a) to allow complete exemption for any horse or pony used exclusively in farming and provided that Sec. 12-81(38), allowing exemption for farming tools to a value of $500, shall not apply to any person or organization eligible for the exemption under this section for all farm machinery to the value of $100,000, effective June 10, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 92-64 amended section to remove the requirement that the farmer's principal means of livelihood be derived from farming and inserted in lieu thereof monetary standards of $15,000 in sales or expenses, effective May 20, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 94-201 amended Subsec. (b) to change the officer responsible for its administration from the Secretary of Policy and Management to the Commissioner of Agriculture, effective July 1, 1994; P.A. 95-283 amended Subsec. (b) to replace board of tax review with board of assessment appeals, effective July 6, 1995; June Sp. Sess. P.A. 01-6 added new Subsec. (b) re option for a municipality to provide an additional exemption for machinery and redesigned former Subsec. (b) as Subsec. (c), effective July 1, 2001, and applicable to assessment years commencing on or after October 1, 2001; P.A. 03-234 made technical changes in Subsecs. (a) and (b), added new Subsec. (c) re authority for municipalities to exempt farm buildings to the extent of assessed value of $100,000 from property tax and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-228 amended Subsec. (c) by giving municipalities the option to provide an additional exemption for housing for seasonal employees, effective July 11, 2005, and applicable to assessment years commencing on and after October 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 11-233 amended Subsec. (d) by replacing “within thirty days after the assessment date in each town, city or borough” with “on or before the first day of November” re written application for exemption and replacing “within the time limit prescribed” with “on or before the first day of November” re failure to file application, effective July 13, 2011; P.A. 14-33 amended Subsec. (a) by changing exemption for farm machinery from the value of $100,000 to the assessed value of $100,000 and amended Subsec. (d) by adding provision re extended filing date granted by assessor, effective October 1, 2014, and applicable to assessment years commencing on or after that date.

Cited. 156 C. 110.

Where principal means of livelihood of plaintiff and its shareholders was from the loam and gravel business, which court found not to be a farming operation, farm machinery was not exempt. 26 CS 163.



Section 12-92 - Proofs to be filed by blind.

No individual shall receive any exemption to which he is entitled by subdivision (17) of section 12-81 until he or his authorized agent or attorney has given proof satisfactory to the board of assessors that he is blind. No such blind person, not a resident of a town in which he is seeking exemption, shall receive the exemption to which he is entitled by said subdivision (17) until he has complied with the provisions of section 12-94. For the purposes of subdivision (17) of section 12-81 and this section, blindness shall be defined to mean total and permanent loss of sight in both eyes or reduction in vision so that the central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or, if visual acuity is greater than 20/200, it is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

(1949 Rev., S. 1765; 1951, S. 1059d, 1060d; 1961, P.A. 221.)

History: 1961 act redefined blindness.

See Sec. 12-81j re additional exemption for blind persons.

See Sec. 12-127 re abatement or refund of taxes upon proof of exempt status.



Section 12-93 - Veterans' exemptions; proof of claim.

Any person who claims an exemption from taxation under the provisions of section 12-81 or 12-82 by reason of service in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States shall give notice to the town clerk of the town in which he resides that he is entitled to such exemption. Any person who has performed such service may establish his right to such exemption by exhibiting to the town clerk an honorable discharge, or a certified copy thereof, from such service or, in the absence of such discharge or copy, by appearing before the assessors for an examination under oath, supported by two affidavits of disinterested persons, showing that the claimant so served and received an honorable discharge or is serving or, if he is unable to appear by reason of such service, he may establish such right, until such time as he appears personally and exhibits his discharge or copy, by forwarding to the town clerk annually a written statement, signed by the commanding officer of his unit, ship or station or by some other appropriate officer, or where such claimant is currently serving in an active theater of war or hostilities, by the presentation of a notarized statement of a parent, guardian, spouse or legal representative of such claimant, stating that he is personally serving and is unable to appear in person by reason of such service, which statement shall be received before the assessment day of the town wherein the exemption is claimed. The assessors shall report to the town clerk all claims so established. Any person claiming exemption by reason of the service of a relative as a soldier, sailor, marine or member of the Coast Guard or Air Force may establish his right thereto by at least two affidavits of disinterested persons showing the service of such relative, his honorable discharge or death in service, and the relationship of the claimant to him; and the assessors may further require such person to be examined by them under oath concerning such facts. The town clerk of the town where the honorable discharge or certified copy thereof and each affidavit is originally presented for record shall record such discharge or certified copy or affidavits thereof in full and shall list the names of such claimants and such service shall be performed by the town clerk without remuneration therefor. Thereafter if any person entitled to such exemption changes his legal residence, the town clerk in the town of former residence and in which such honorable discharge or certified copy thereof or any such affidavit in respect to such person was originally presented for record shall, upon request and payment of a fee by such person to said town of former residence in an amount determined by the town treasurer as necessary to cover the cost of such procedure, prepare and mail to the town in which such person resides, a copy of the record of such discharge or certified copy thereof or affidavits, or he may establish his right to such exemption in the town in which he resides by exhibiting to the town clerk thereof the original discharge or a certified copy thereof or such affidavits. Said clerk shall take therefrom sufficient data to satisfy the exemption requirements of the general statutes and shall record the same and shall note the town where the original complete recording of discharge papers was made. No board of assessors or board of assessment appeals or other official shall allow any such claim for exemption unless evidence as herein specified has been filed in the office of the town clerk, provided, if any claim for exemption has been allowed by any board of assessors or board of assessment appeals prior to July 1, 1923, the provisions of this section shall not apply to such claim. Each claim granted prior to July 1, 1923, shall be recorded with those presented subsequent thereto, and a list of such names, alphabetically arranged, shall be furnished the assessors by the town clerk.

(1949 Rev., S. 1769; 1949, 1951, 1955, June, 1955, S. 1063d; 1963, P.A. 424, S. 1; 1969, P.A. 201, S. 1; P.A. 80-413, S. 1, 2; P.A. 95-283, S. 42, 68.)

History: 1963 act changed date for filing claim; 1969 act allowed use of notarized statement of parent, guardian, spouse or legal representative in lieu of personal statement signed by commanding officer when claimant is serving in active theater of war or hostilities; P.A. 80-413 added provision re transfer of discharge by town clerk to new town of residence when exempted person moves, effective May 27, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

See Sec. 12-127 re abatement or refund of taxes upon proof of exempt status.

Cited. 135 C. 231.



Section 12-93a - Allowance of veterans' property tax exemptions in relation to a residential dwelling on leased land and certain vehicles.

(a) Any person entitled to an exemption from property tax in accordance with any provision of subdivisions (19) to (26), inclusive, of section 12-81 who is the owner of a residential dwelling on leased land, including any such person who is a sublessee under terms of the lease, shall be entitled to claim such exemption in respect to the assessment of the dwelling for purposes of the property tax, provided (1) the dwelling is such person's principal place of residence, (2) such lease or sublease requires that such person as the lessee or sublessee, whichever is applicable, pay all property taxes related to the dwelling and (3) such lease or sublease is recorded in the land records of the town.

(b) Any person entitled to an exemption from property tax in accordance with the provisions of subdivisions (19) to (26), inclusive, of section 12-81 shall be entitled to claim such exemption with respect to the assessment of a motor vehicle that is leased by such person. Notwithstanding the provisions of this chapter, any person claiming the exemption under this section for a leased motor vehicle shall be entitled to a refund of tax paid with respect to such vehicle whether such tax was paid by the lessee or by the lessor pursuant to the terms of the lease. Such refund shall equal the amount of such person's exemption multiplied by the applicable mill rate. Any such person claiming the exemption for a leased vehicle under this subdivision for any assessment year shall, not later than the thirty-first day of December next following the assessment year during which the tax for such leased vehicle has been paid, file with the assessor or board of assessors, in the town in which such motor vehicle tax has been paid, written application claiming such exemption on a form approved for such purpose by such assessor or board. Upon approving such person's exemption claim, the assessor shall certify the amount of refund to which the applicant is entitled and shall notify the tax collector of such amount. The tax collector shall refer such certification to the board of selectmen in a town or to the corresponding authority in any other municipality. Upon receipt of such certification, the selectmen or such other authority shall draw an order on the Treasurer in favor of such person for the amount of refund so certified. Failure to file such application as prescribed in this subsection with respect to any assessment year shall constitute a waiver of the right to such exemption for such assessment year.

(P.A. 81-58, S. 1, 4; P.A. 03-269, S. 6.)

History: P.A. 81-58 effective April 28, 1981, and applicable in any municipality to the assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 03-269 designated existing provisions as Subsec. (a) and added new Subsec. (b) re leased vehicles, effective October 1, 2003, and applicable to assessment years commencing on or after that date.



Section 12-94 - Exemptions of servicemen, veterans and their relatives, blind and totally disabled persons, where made. List, exemptions.

The exemptions granted in sections 12-81 and 12-82 to soldiers, sailors, marines and members of the Coast Guard and Air Force, and their spouses, widows, widowers, fathers and mothers, and to blind or totally disabled persons and their spouses shall first be made in the town in which the person entitled thereto resides, and any person asking such exemption in any other town shall annually make oath before, or forward his or her affidavit to, the assessors of such town, deposing that such exemptions, except the exemption provided in subdivision (55) of section 12-81, if allowed, will not, together with any other exemptions granted under sections 12-81 and 12-82, exceed the amount of exemption thereby allowed to such person. Such affidavit shall be filed with the assessors within the period the assessors have to complete their duties in the town where the exemption is claimed. The assessors of each town shall annually make a certified list of all persons who are found to be entitled to exemption under the provisions of said sections, which list shall be filed in the town clerk's office, and shall be prima facie evidence that the persons whose names appear thereon and who are not required by law to give annual proof are entitled to such exemption as long as they continue to reside in such town; but such assessors may, at any time, require any such person to appear before them for the purpose of furnishing additional evidence, provided, any person who by reason of such person's disability is unable to so appear may furnish such assessors a statement from such person's attending physician or an advanced practice registered nurse certifying that such person is totally disabled and is unable to make a personal appearance and such other evidence of total disability as such assessors may deem appropriate.

(1949 Rev., S. 1770; 1951, 1953, S. 1064d; 1963, P.A. 424, S. 2; February, 1965, P.A. 17, S. 1; P.A. 74-123, S. 2, 4; 74-207, S. 7; P.A. 06-196, S. 86; P.A. 12-197, S. 26.)

History: 1963 act changed time for filing affidavit; 1965 act required filing of affidavit within period assessors have to complete duties rather than before assessment day as previously; P.A. 74-123 included the totally disabled and made special exceptions for them re amount of exemption allowed and re personal appearance before assessors; P.A. 74-207 included widowers; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 12-197 added provision re certifying statement by an advanced practice registered nurse and made a technical change.

See Sec. 12-81j re additional exemption for blind persons.



Section 12-94a - State reimbursement in lieu of tax revenue from totally disabled persons.

On or before July first, annually, the tax collector of each municipality shall certify to the Secretary of the Office of Policy and Management, on a form furnished by said secretary, the amount of tax revenue which such municipality, except for the provisions of subdivision (55) of section 12-81, would have received, together with such supporting information as said secretary may require, except that for the assessment year commencing October 1, 2003, such certification shall be made to the secretary on or before August 1, 2004. Any municipality which neglects to transmit to said secretary such claim and supporting documentation as required by this section shall forfeit two hundred fifty dollars to the state, provided said secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary shall review each such claim as provided in section 12-120b. Any claimant aggrieved by the results of the secretary's review shall have the rights of appeal as set forth in section 12-120b. The secretary shall, on or before December fifteenth, annually, certify to the Comptroller the amount due each municipality under the provisions of this section, including any modification of such claim made prior to December fifteenth, and the Comptroller shall draw an order on the Treasurer on the fifth business day following and the Treasurer shall pay the amount thereof to such municipality on or before the thirty-first day of December following. If any modification is made as the result of the provisions of this section on or after the December fifteenth following the date on which the tax collector has provided the amount of tax revenue in question, any adjustments to the amount due to any municipality for the period for which such modification was made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section. For the purposes of this section, “municipality” means a town, city, borough, consolidated town and city or consolidated town and borough. The provisions of this section shall not apply to the assessment year commencing on October 1, 2002. In the fiscal year commencing July 1, 2004, and in each fiscal year thereafter, the amount of the grant payable to each municipality in accordance with this section shall be reduced proportionately in the event that the total amount of the grants payable to all municipalities exceeds the amount appropriated.

(P.A. 74-123, S. 3, 4; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 4, 10; P.A. 88-230, S. 1, 12; P.A. 90-73, S. 1, 5; 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; May Sp. Sess. P.A. 94-6, S. 17, 28; P.A. 95-220, S. 4–6; 95-283, S. 15, 68; P.A. 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 48, 85; June 30 Sp. Sess. P.A. 03-6, S. 41; May Sp. Sess. P.A. 04-2, S. 77; P.A. 05-287, S. 13.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 85-371 extended final date for review by secretary from November first following deadline for receipt of claims to July first following said deadline and added provisions re payments of adjustments in amounts due to municipalities resulting from modifications of claims occurring after December first, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after that date; P.A. 90-73 added the provision for municipal forfeiture in the event of failure to submit the required documentation and the related waiver procedure; May Sp. Sess. P.A. 94-6 added the definition of “municipality”, effective June 21, 1994, and applicable to the grant-in-lieu of taxes made in the fiscal year commencing July 1, 1994, and each fiscal year thereafter; P.A. 95-283 changed location of appeal from the judicial district in which the municipality is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6 replaced former provision re administrative review of claims with uniform process provided for in Sec. 12-120b and made technical changes, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 suspended reimbursement for the 2002 and 2003 assessment years, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; May Sp. Sess. P.A. 04-2 specified the time period for the towns' certification for the 2003 assessment year and added provision re pro rata reduction of payments when the total amount due exceeds the amount appropriated, effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2003; P.A. 05-287 replaced references to “December first” with references to “December fifteenth” and changed “or before the fifteenth day of December” to “the fifth business day”, effective July 13, 2005.

See Sec. 12-81i re additional exemption for totally disabled persons.



Section 12-94b and 12-94c - State payment in lieu of taxes for commercial motor vehicles and manufacturing machinery and equipment; applicable until July 1, 2013. Depreciation schedule for revenue loss for certain machinery and equipment to be reimbursed by the state.

Sections 12-94b and 12-94c are repealed, effective July 1, 2011, and applicable to assessment years commencing on or after October 1, 2011.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-270, S. 29, 30, 38; P.A. 92-193, S. 2, 8; P.A. 93-142, S. 4, 7, 8; 93-434, S. 7, 8, 20; P.A. 95-220, S. 4–6; 95-283, S. 16, 68; 95-307, 3, 5, 14; P.A. 96-171, S. 10, 16; 96-261, S. 3, 4; 96-265, S. 3, 5; P.A. 97-244, S. 9, 13; June Sp. Sess. P.A. 01-6, S. 49, 57, 85; June 30 Sp. Sess. P.A. 03-6, S. 184; P.A. 06-83, S. 12; P.A. 07-140, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 15; P.A. 11-61, S. 189.)



Section 12-94d - Payment in lieu of tax revenue from electric generation facilities.

(a) As used in this section:

(1) “Municipality” means each town, city, borough, consolidated town and city and consolidated town and borough and each district, as defined in section 7-324; and

(2) “Next succeeding” means the second such date.

(b) For a period of ten years beginning with the assessment year during which the value of an electric generation facility decreases as a direct result of restructuring of the electric industry, but in no event later than October 1, 2005, the municipality in which the facility is located shall be entitled, in addition to the amount of tax for which the owner of an electric generation facility is liable under this chapter with respect to such facility, to an amount as computed in subsection (c) of this section.

(c) (1) The additional amount shall be a percentage of (A) the difference between the value of an electric generation facility as it would have been assessed were it not for said restructuring taking into account depreciation and the assessed value of such facility, (B) multiplied by the mill rate of the municipality in which the facility is located for the applicable assessment year, (C) minus the amount of any increase in property tax revenues to such municipality as a result of any increase in value of the facility or an additional electric generation facility in the municipality.

(2) The assessor or board of assessors shall calculate the additional amount as follows: (A) For the assessment year during which the value of such facility decreased as a direct result of said restructuring, one hundred per cent of the amount computed under subdivision (1) of this subsection; and (B) for each assessment year thereafter, ten per cent less for each succeeding year until the percentage is zero.

(d) On or before June fifteenth, annually, following the assessment date for which the value of an electric generation facility decreases as a direct result of restructuring of the electric industry, the assessor or board of assessors of a municipality in which such a facility is located shall certify to the Secretary of the Office of Policy and Management, on a form furnished by the secretary, the amount as computed in subsection (c) of this section together with supporting information as the secretary may require. The secretary may reevaluate any such facility when, in the secretary's judgment, the valuation is inaccurate. The secretary shall review each claim and modify the value of any facility included therein when, in the secretary's judgment, the value is inaccurate or the facility did not decrease in value as a direct result of restructuring of the electric industry. Not later than July first next succeeding the assessment date for which the amount was approved by the assessor or assessors, the secretary shall notify the municipality in which the facility is located of the modification, in accordance with the procedure set forth in subsection (e) of this section. The secretary shall, on or before July fifteenth, annually, certify to the Public Utilities Regulatory Authority the amount due the municipality under the provisions of this section, including any modification of such amount made prior to July first, and the authority shall order the payment of such amount by the appropriate electric distribution company to the municipality in which the facility is located according to the following formula: Not later than five business days following the date on which the taxes are paid by the owner of an electric generation facility in July, but in no case prior to July fifteenth, the balance required to equal an amount equal to half of the amount of tax for which the owner of an electric generation facility is liable under this chapter with respect to such facility plus half of the amount calculated in subsection (c) of this section; on or before the thirty-first day of January immediately following, the balance required to equal an amount equal to half of the amount of tax for which the owner of an electric generation facility is liable under this chapter with respect to such facility plus half of the amount calculated in subsection (c) of this section. Following the payment of taxes by the owner of an electric generation facility in July, the town shall certify to the Public Utilities Regulatory Authority the amount paid by such owner of an electric generation facility. The amount paid shall be recovered by the electric distribution company through the systems benefits charge established pursuant to section 16-245l. If any modification is made as the result of the provisions of this section on or after the July fifteenth following the date on which the assessor has provided the amount in question, any adjustments to the amount due to a municipality for the period for which such modification was made shall be made in the next payment the electric distribution company shall make to such municipality pursuant to this section.

(e) If the Secretary of the Office of Policy and Management modifies the amount calculated by the assessor or board of assessors pursuant to subsection (c) of this section, the secretary shall send written notice of such modification to the appropriate municipality. Not later than thirty days after the date the municipality receives such notice, the municipality may make application for a hearing before said secretary, or his designee. Such application shall be in writing and shall set forth the reasons why the amount in question should not be modified. The secretary shall grant or deny such hearing request by written notice to the municipality. If a request for hearing is denied by the secretary such notice shall contain a statement of the reason for said denial. Not later than sixty days after the date on which a hearing is held, said secretary shall send notice of his decision concerning such appeal to the municipality. If the municipality is aggrieved by the secretary's decision concerning the disposition of the municipality's appeal or the secretary's decision not to hold a hearing, such municipality may, not later than thirty days after receiving a notice related thereto from the secretary, make application in the nature of an appeal to the superior court of the judicial district in which the electric generation facility is located. Such application shall be accompanied by a citation to the secretary to appear before said court, and shall be served and returned in the same manner as is required in the case of a summons in a civil action. Said court may grant such relief as may be equitable.

(P.A. 98-28, S. 48, 117; P.A. 00-215, S. 1, 11; P.A. 01-125, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 00-215 amended Subsec. (d) to change the date re payment in lieu of taxes from electric generation facilities as a result of industry restructuring to June fifteenth following the date for which the value of the facility decreases and to make technical changes for purposes of gender neutrality, effective June 1, 2000; P.A. 01-125 amended Subsec. (c)(2)(A) to raise amount from 90% to 100% of amount computed under Subdiv. (1) and amended Subsec. (d) to change notification and certification dates from December to July and to add provisions re payment formula, effective June 20, 2001; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 12-94e - Municipal option to grant certain previously waived exemptions.

Whenever any person claiming the exemption from property tax under the provisions of subdivision (59), (60), (70), (72), (74) or (76) of section 12-81 has failed to file a claim with the assessor or board of assessors as required in said subdivisions and has further failed to apply for an extension of time under section 12-81k, the municipality, upon receipt of a request from such person, may, by vote of its legislative body or, where the legislative body is a town meeting, by a vote of its board of selectmen, grant such exemption according to criteria established by the municipality, including, but not limited to, allowing for any hardship experienced by the person which may account for the failure to claim the exemption or to file for an extension of time and whether the exemption would provide a net benefit to economic development in the municipality. No payment in lieu of tax under this chapter shall be made with regard to any property exempted from tax under this section.

(P.A. 03-269, S. 10; P.A. 14-183, S. 4.)

History: P.A. 03-269 effective July 9, 2003, and applicable to any assessment year; P.A. 14-183 added reference to Sec. 12-81(76) and provision re vote of board of selectmen.



Section 12-94f and 12-94g - Phase-in of one hundred per cent state payment in lieu of taxes for machinery and equipment. Amount of state payment in lieu of taxes on machinery and equipment commencing July 1, 2013.

Sections 12-94f and 12-94g are repealed, effective July 1, 2011, and applicable to assessment years commencing on or after October 1, 2011.

(P.A. 06-83, S. 13, 14; 06-186, S. 85; P.A. 07-140, S. 2, 3; Sept. Sp. Sess. P.A. 09-7, S. 16, 17; P.A. 11-61, S. 189.)



Section 12-95 - Exemption only on submission of evidence.

No individual shall receive any exemption to which he is entitled by any one of subdivisions (19), (20), (22), (23), (25), (26) and (28) of section 12-81 or section 12-82 until he has proved his right to such exemption in accordance with the provisions of sections 12-93 and 12-94, together with such further proof as is necessary under the provisions of any of said sections. Exemptions so proved by residents shall take effect on the next succeeding assessment day, provided individuals entitled to an exemption under the provisions of subdivision (20) of section 12-81 may prove such right at any time before the expiration of the time limited by law for the board of assessment appeals of the town wherein the exemption is claimed to complete its duties and such exemption shall take effect on the assessment day next preceding the date of the proof thereof. For purposes of any tax payable in accordance with the provisions of section 12-71b, any such exemption referred to in this section shall take effect on the first day of January next following the date on which the right to such exemption has been proved.

(1949 Rev., S. 1771; June, 1955, S. 1065d; 1963, P.A. 424, S. 3; P.A. 73-505; P.A. 78-348, S. 4, 6; P.A. 95-283, S. 43, 68.)

History: 1963 act added provision for proof of right by persons entitled to exemptions under Sec. 12-81(20); P.A. 73-505 substituted “12-93” for “12-83”; P.A. 78-348 specified date on which exemptions take effect, applicable to any motor vehicle on any town's assessment list as of October 1, 1977, and any motor vehicle registered or in use in this state thereafter; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Cited. 135 C. 231.



Section 12-95a - Exemption of merchandise in transit in warehouses.

(a) As used in this section, “public commercial storage warehouse” or “public wharf” means any warehouse, dock or port facility operated by any person engaged in the business of storing as a bailee for hire and for profit; a public commercial storage warehouse, dock or port shall be deemed to be operated by a person engaged in the business of storing as bailee for hire and for profit if such person has not fewer than three customers in such business, if he has not received from any one bailor more than seventy per cent of his gross revenue for the preceding fiscal year and if he has not utilized more than seventy per cent of his available space for the storage of merchandise of any one bailor during such preceding fiscal year.

(b) Merchandise shipped into the state and placed in storage, in the name of or for the account of the producer or manufacturer, in the original package, in a public commercial storage warehouse or on a public wharf shall, while so in storage, be considered in transit and not subject to taxation.

(c) Merchandise produced or manufactured in this state, when in a public commercial storage warehouse or on a public wharf in this state in the custody of the operator of such warehouse or wharf, which merchandise is intended for shipment and is shipped directly from such warehouse or wharf to a destination outside this state in the same package or container in which stored in such warehouse or such wharf, while so in storage, shall be considered in transit and exempt from personal property taxation. The operator of such commercial public warehouse or public wharf shall maintain separate records of all goods so stored which are shipped within the state and which are subject to taxes. For the purposes of this section, merchandise shall be deemed to have been shipped directly to a destination outside this state if such merchandise was transferred directly to the custody of a person who was then the operator of a commercial public storage warehouse or public wharf and was shipped directly to a destination outside this state from his custody.

(d) No exemption shall be granted under the provisions of this section for any merchandise stored in a public commercial storage warehouse or public wharf if the owner, purchaser, consignee or consignor of such merchandise is the owner, lessee or operator of such warehouse or wharf or any portion thereof.

(February, 1965, P.A. 603, S. 1–4.)

Plaintiff, who imported lumber and stored it at New Haven terminal until sales of less than cargo shipment units were effected to customers in Connecticut and Massachusetts, was not found to be a “producer” and was not entitled to a claimed exemption under Subsec. (b). 28 CS 140.



Section 12-96 - Exemptions of tree plantations of not less than twenty-five acres. Conversion to forest land classification.

Woodland or land suitable for forest planting not less than twenty-five acres in area and not exceeding in value one hundred dollars per acre exclusive of timber growing thereon may, upon application of the owner, be given special classification as forest land for purposes of taxation. Application for such classification shall be made to the State Forester, accompanied by such description of the land as the State Forester may require and by a sworn statement from the assessors of the town giving the true value of the land alone and the true value of any timber thereon. When the value of the land alone exceeds one hundred dollars per acre, it shall not be classified as forest land. When such application has been made, the State Forester shall examine the land and, if he finds the requirements herein specified have been fulfilled, he shall issue a quadruplicate certificate of classification, the original to be filed in the State Forester's office, one copy in the office of the Secretary of the Office of Policy and Management, one copy in the assessors' office of the town in which the land is located and one copy with the owner, who shall cause it to be entered on the land records of such town. Any owner of land classified under this section may, on or after October 1, 1972, but prior to October 1, 1973, and on or after July 13, 2011, convert to the provisions of section 12-107d without penalty, including, but not limited to, any penalty for the value of any standing timber, provided a sale or donation of such land to a nonprofit land preservation organization or the sale or donation of a permanent conservation easement upon such land precedes such conversion. On and after the last day of the calendar year that represents the fiftieth anniversary of the classification of such owner's land under this section, any owner who elects to continue with such classification shall have an annual tax due that shall not exceed the annual tax due for a similarly situated landowner under the provisions of section 12-107d. Any owner who elects to no longer participate in such classification shall be subject to any applicable penalty as provided in this chapter. Any such owner desiring such conversion shall notify the board of assessors of the town in which the land is located by registered mail. Nothing in this section shall be construed to affect any other agreement between such owner and the town in which the land is located.

(1949 Rev., S. 1780; 1955, S. 1067d; 1963, P.A. 423, S. 1; 1971, P.A. 697, S. 1; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 11-198, S. 1.)

History: 1963 act increased qualification for exemption from five to twenty-five acres and from $50 to $100 per acre in value, provided for filing of the classification certificate in the assessors' rather than the town clerk's office and added requirement of recordation of the certificate by the owner; 1971 act allowed conversion to provisions of Sec. 12-107d without penalty between October 1, 1972, and before October 1, 1973, by notifying assessors of town where land located by registered mail; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 11-198 added provisions re conversion on and after July 13, 2011, authorization of conversion without incurring penalty for the value of standing timber provided a sale or donation of the land to a nonprofit land preservation organization or a permanent conservation easement for the land precedes conversion, establishment of the tax due for owners continuing the classification after fiftieth anniversary of the classification, application of penalty to owner who elects to no longer participate in the classification and treatment of agreements between the owner and the town in which the land is located, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.



Section 12-97 - Taxation of timber land of more than ten years' growth. Conversion to forest land classification.

Land bearing timber of more than ten years' growth, such timber having a taxable value, may be classified as forest land as specified in section 12-96, and shall thereafter be taxed annually at the local rate, but not more than ten mills in any case, upon the true and actual value of the land and timber separately as established by the assessors at the time the classification was made. A revaluation of both land and timber separately shall be made by the assessors fifty years after the date of original classification, such revaluation to be subject to an annual tax at the local rate, but not more than ten mills, for another period of fifty years. At the end of this period, provided such classification has been continuously maintained, such land and timber shall, whenever necessary, be revalued separately by the assessors, and such new valuation shall be taxed annually thereafter at the local rate. Whenever a cutting is made on land classified under this section, except as specified in section 12-100, the material removed shall be subject to a graduated yield tax at the following rates on the value determined as provided in section 12-100: From one to ten years after the land has been classified the tax shall be two per cent of the yield; from eleven to twenty years after the land has been classified the tax shall be three per cent of the yield; from twenty-one to thirty years after the land has been classified the tax shall be four per cent of the yield; from thirty-one to forty years after the land has been classified the tax shall be five per cent of the yield; from forty-one to fifty years after the land has been classified the tax shall be six per cent of the yield; over fifty years after the land has been classified the tax shall be seven per cent of the yield. Any owner of land classified under this section may, on or after October 1, 1972, but prior to October 1, 1973, and on or after July 13, 2011, convert to the provisions of section 12-107d without penalty, including, but not limited to, any penalty for the value of any standing timber, provided a sale or donation of such land to a nonprofit land preservation organization or the sale or donation of a permanent conservation easement upon such land precedes such conversion. On and after the last day of the calendar year that represents the fiftieth anniversary of the classification of such owner's land under this section, any owner who elects to continue with such classification shall have an annual tax due that shall not exceed the annual tax due for a similarly situated landowner under the provisions of section 12-107d. Any owner who elects to no longer participate in such classification shall be subject to any applicable penalty as provided in this chapter. Any such owner desiring such conversion shall notify the board of assessors of the town in which the land is located by registered mail. Nothing in this section shall be construed to affect any other agreement between such owner and the town in which the land is located.

(1949 Rev., S. 1781; 1971, P.A. 697, S. 2; P.A. 11-198, S. 2.)

History: 1971 act allowed conversion to provisions of Sec. 12-107d without penalty between October 1, 1972, and October 1, 1973, by notifying assessors of town where land located by registered mail; P.A. 11-198 added provisions re conversion on and after July 13, 2011, authorization of conversion without incurring penalty for the value of standing timber provided a sale or donation of the land to a nonprofit land preservation organization or a permanent conservation easement for the land precedes conversion, establishment of the tax due for owners continuing the classification after fiftieth anniversary of the classification, application of penalty to owner who elects to no longer participate in the classification and treatment of agreements between the owner and the town in which the land is located, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.



Section 12-98 - Classification of land stocked with trees not more than ten years old. Conversion to forest land classification.

Land fully stocked with forest trees not more than ten years old, except scattered older trees the value of which for timber does not increase the assessed value of the property, land incompletely or partially stocked with forest trees not more than ten years old, when planted with a sufficient number of additional trees to assure a spacing of approximately eight by eight feet over the entire area, and open land planted with forest trees not less than seven hundred to the acre, provided in each case the trees planted shall be ash, chestnut, maple, oak, tulip, white pine, red pine, Scotch pine, European larch or Norway spruce, or any other kinds of trees approved by the State Forester, and provided the State Forester shall approve the manner in which the trees are planted, may be classified as forest land as specified in section 12-96, and shall thereafter be taxed annually at the local rate, but not more than ten mills in any case, on a valuation of the land alone established and reestablished by the assessors of the town as provided in section 12-97. Whenever a cutting has been made, except as specified in section 12-100, a yield tax of ten per cent shall be levied on the value of the material removed, such value to be determined as provided in section 12-100. Whenever a timber crop has been removed, either in one or several cuttings, and the land reforested, either naturally or by planting, such land may be reclassified upon application by the owner, or the existing classification may be continued and tax collected on the established valuation as hereinbefore provided for the balance of the uncompleted valuation period. If the existing classification is continued, a revaluation shall be made at the end of such uncompleted period and taxes thereafter assessed as hereinbefore provided. Any owner of land classified under this section may, on or after October 1, 1972, but prior to October 1, 1973, and on or after July 13, 2011, convert to the provisions of section 12-107d without penalty, including, but not limited to, any penalty for the value of any standing timber, provided a sale or donation of such land to a nonprofit land preservation organization or the sale or donation of a permanent conservation easement upon such land precedes such conversion. On and after the last day of the calendar year that represents the fiftieth anniversary of the classification of such owner's land under this section, any owner who elects to continue with such classification shall have an annual tax due that shall not exceed the annual tax due for a similarly situated landowner under the provisions of section 12-107d. Any owner who elects to no longer participate in such classification shall be subject to any applicable penalty as provided in this chapter. Any such owner desiring such conversion shall notify the board of assessors of the town in which the land is located by registered mail. Nothing in this section shall be construed to affect any other agreement between such owner and the town in which the land is located.

(1949 Rev., S. 1782; 1949, S. 1068d; 1971, P.A. 697, S. 3; P.A. 11-198, S. 3.)

History: 1971 act allowed conversion to provisions of Sec. 12-107d without penalty between October 1, 1972, and October 1, 1973, by notifying assessors of town where land located by registered mail; P.A. 11-198 added provisions re conversion on and after July 13, 2011, authorization of conversion without incurring penalty for the value of standing timber provided a sale or donation of the land to a nonprofit land preservation organization or a permanent conservation easement for the land precedes conversion, establishment of the tax due for owners continuing the classification after fiftieth anniversary of the classification, application of penalty to owner who elects to no longer participate in the classification and treatment of agreements between the owner and the town in which the land is located, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.



Section 12-99 - Grounds for cancellation of classification. Taxation after cancellation.

When any tract has been classified as forest land for purposes of taxation under sections 12-96 to 12-100, inclusive, the classification shall be continued as long as proper forest conditions are maintained thereon except as herein provided. Use of such land for pasture, destruction of the tree growth by fire and failure of the owner to restore forest conditions, removal of tree growth and use of land for other purposes, or any changed condition which, in the opinion of the State Forester, indicates that the requirements of said sections are not being fulfilled, shall be sufficient ground for cancellation of such classification. When requested to do so by the assessors, or whenever he deems it necessary, the State Forester shall examine classified forest land and, if he finds the provisions of said sections are not complied with, he shall forthwith cancel the classification of such land, sending notice of such cancellation to the Secretary of the Office of Policy and Management, the assessor of the town in which the land is located and the owner of such land. Such land shall thereafter be taxed as other land. Whenever a classification has been cancelled, the assessors shall deduct the valuation of both the land and the timber thereon as established at the time of classification from the then value of such land and timber as assessed for future taxation and, on the excess value thus determined, a tax shall be collected at the rate of five mills per annum for the entire number of years that such land has been under classification. This tax shall be in addition to any annual tax or yield tax which has been paid or is collectible. The past value of timber which has been destroyed by natural agencies, or which has been cut and upon which a yield tax has been paid, shall not be considered in fixing the present assessable value.

(1949 Rev., S. 1783; 1963, P.A. 423, S. 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47.)

History: 1963 act provided for notice of cancellation to assessor rather than town clerk; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.



Section 12-100 - Material cut for domestic use exempted from yield tax.

All products of cuttings on classified land shall be taxed with a yield tax as provided in sections 12-97 and 12-98, except material cut for domestic use, which shall be limited to fuel and the construction of fences, buildings or other improvements which tend to develop the property of the owner and increase its taxable value, when such material is used by the owner of such land, or by a tenant with the permission of such owner, upon property belonging to such owner which is taxable in the same town as the timber land from which such material was removed. If such material is sold or otherwise disposed of or transferred to the ownership of other persons, it shall be subject to a yield tax as provided in sections 12-97 and 12-98. Whenever a cutting is made, other than as excepted above, the owner of the land shall file a sworn statement with the assessors and the State Forester of the quantity and stumpage value of all timber cut, before any of it is removed from the land. If the assessors deem the quantity or value to be incorrectly stated, they may themselves determine the quantity cut and stumpage value of the same. If the owner is unwilling to accept their valuation, the matter shall be referred to a special board consisting of the first selectman of the town in which the land is located and the State Forester, and the decision of said board with regard to quantity and value shall be final. Upon the valuation thus determined, a yield tax as provided in sections 12-97 and 12-98 shall be paid by the owner of the land. If it is necessary to remove any products of a cutting before the operation is completed, the owner of the land shall deposit with the tax collector a sufficient sum to cover the estimated yield tax. When the cutting is completed, such tax shall be levied as herein provided and the balance of such deposit, if any, returned. If the products of a cutting have been unlawfully removed, the owner of the land and the owner of the timber shall be jointly liable to the town for the full value of both land and timber.

(1949 Rev., S. 1784; P.A. 00-92, S. 7.)

History: P.A. 00-92 deleted reference to “town clerk” re matters referred to special board matters.



Section 12-101 - Due date and collection of tax.

All taxes levied under the provisions of sections 12-96 to 12-100, inclusive, shall be due and collectible as other town taxes and subject to the same liens and processes of collection. Classified land and timber standing thereon and timber products cut from such land shall be subject to lien for unpaid taxes levied under said sections. Any timber products unlawfully removed from such land, or upon which the full amount of yield tax has not been paid, shall be liable to seizure by the town, wherever found, and, after due notice, may be sold to satisfy such unpaid taxes and the expense of seizure and sale.

(1949 Rev., S. 1785.)



Section 12-102 - Taxing of woodland.

The assessors of any town wherein woodland or land suitable for forest planting is situated, which the owner thereof seeks to have classified under the provisions of section 12-96, shall examine such land and give the owner thereof a sworn statement giving separately the value of the land and the value of the timber thereon. If such owner files written application with the assessors on or before September thirtieth in any year, such statement shall be furnished him on or before the first day of November following. Such land shall be placed in the list for such year at the value so placed upon it by the assessors, provided classification in accordance with the provisions of sections 12-96 to 12-100, inclusive, shall be granted by the State Forester prior to the completion and filing of such list by the assessors.

(1949 Rev., S. 1786.)



Section 12-103 - Appeals.

The owner of such land may appeal to the superior court for the judicial district in which such property is situated, from the valuation of the assessors, both in respect to such land and the timber thereon, within the time and in the manner provided for appeals from the doings of boards of assessment appeals. If the town within which land classified by the State Forester as forest land is situated claims that such land is not intended by the owner thereof in good faith to be used for forestry purposes, such town may appeal from the decision of the State Forester so classifying such land to said court. The owner of such land may also appeal to said court from the decision of the State Forester refusing such classification. Such appeals shall be taken within thirty days after the filing of the certificate of classification in the office of the assessor of such town or the refusal of such classification, as the case may be, and shall be brought by petition in writing with proper citation, signed by competent authority, to the adverse parties, at least twelve days before the return day. Said court shall have the same powers in respect to such appeals as are provided by section 12-117a.

(1949 Rev., S. 1787; 1963, P.A. 423, S. 3; P.A. 76-436, S. 303, 681; P.A. 78-280, S. 1, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 44, 68; P.A. 99-215, S. 24, 29; P.A. 00-18, S. 2, 3.)

History: 1963 act changed reference to filing of certificate in town clerk's office to filing in assessor's office; P.A. 76-436 substituted superior court for court of common pleas and included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 95-283 replaced board of tax review with board of assessment appeals and provided that appeals be taken to the judicial district of Hartford-New Britain instead of the district in which the land is located, effective July 6, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 00-18 provided that owner may appeal to superior court in judicial district where property is situated, effective July 1, 2000.



Section 12-104 to 12-107 - Tree-growth land: Certificate by State Forester; taxation; revocation of certificate; when owner may cut wood.

Sections 12-104 to 12-107, inclusive, are repealed.

(1949 Rev., S. 1788–1791; 1963, P.A. 490, S. 13.)



Section 12-107a - Declaration of policy.

It is hereby declared (1) that it is in the public interest to encourage the preservation of farm land, forest land, open space land and maritime heritage land in order to maintain a readily available source of food and farm products close to the metropolitan areas of the state, to conserve the state's natural resources and to provide for the welfare and happiness of the inhabitants of the state, (2) that it is in the public interest to prevent the forced conversion of farm land, forest land, open space land and maritime heritage land to more intensive uses as the result of economic pressures caused by the assessment thereof for purposes of property taxation at values incompatible with their preservation as such farm land, forest land, open space land and maritime heritage land, and (3) that the necessity in the public interest of the enactment of the provisions of sections 12-107b to 12-107e, inclusive, 12-107g and 12-504f is a matter of legislative determination.

(1963, P.A. 490, S. 1; P.A. 98-157, S. 14(b), 15; P.A. 05-190, S. 2; P.A. 07-127, S. 3.)

History: P.A. 98-157 repealed Sec. 7-131c and specifically mandated deletion of reference to that section in Sec. 12-107a, effective July 1, 1998; P.A. 05-190 added reference to Sec. 12-504f and changed alphabetic designators to numeric designators, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to maritime heritage land and reference to Sec. 12-107g, effective July 1, 2007.

Favorable tax treatment of farm land is intended to prevent its forced conversion to more intensive uses as the result of an assessment based on its market value rather than its current use. 156 C. 107. Cited. Id., 440. Purpose of act is to aid conservation and not merely to aid food production alone. 160 C. 71. Cited. 168 C. 319; Id., 466; 173 C. 328; 174 C. 10; 178 C. 100; 195 C. 368; 199 C. 294; 212 C. 727.

Cited. 3 CA 53.

Loam and gravel business defeats purpose set forth in section and land used for “loam farming” does not qualify as farm land. 26 CS 162. Intention of legislature was to grant special tax treatment privileges for land devoted for agricultural use. 28 CS 97. Cited. 34 CS 52.



Section 12-107b - Definitions.

When used in sections 12-107a to 12-107e, inclusive, and 12-107g:

(1) The term “farm land” means any tract or tracts of land, including woodland and wasteland, constituting a farm unit;

(2) The term “forest land” means any tract or tracts of land aggregating twenty-five acres or more in area bearing tree growth that conforms to the forest stocking, distribution and condition standards established by the State Forester pursuant to subsection (a) of section 12-107d, and consisting of (A) one tract of land of twenty-five or more contiguous acres, which acres may be in contiguous municipalities, (B) two or more tracts of land aggregating twenty-five acres or more in which no single component tract shall consist of less than ten acres, or (C) any tract of land which is contiguous to a tract owned by the same owner and has been classified as forest land pursuant to this section;

(3) The term “open space land” means any area of land, including forest land, land designated as wetland under section 22a-30 and not excluding farm land, the preservation or restriction of the use of which would (A) maintain and enhance the conservation of natural or scenic resources, (B) protect natural streams or water supply, (C) promote conservation of soils, wetlands, beaches or tidal marshes, (D) enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open spaces, (E) enhance public recreation opportunities, (F) preserve historic sites, or (G) promote orderly urban or suburban development;

(4) The word “municipality” means any town, consolidated town and city, or consolidated town and borough;

(5) The term “planning commission” means a planning commission created pursuant to section 8-19;

(6) The term “plan of conservation and development” means a plan of development, including any amendment thereto, prepared or adopted pursuant to section 8-23;

(7) The term “certified forester” means a practitioner certified as a forester pursuant to section 23-65h; and

(8) The term “maritime heritage land” means that portion of waterfront real property owned by a commercial lobster fisherman licensed pursuant to title 26, when such portion of such property is used by such fisherman for commercial lobstering purposes, provided in the tax year of the owner ending immediately prior to any assessment date with respect to which application is submitted pursuant to section 12-107g, not less than fifty per cent of the adjusted gross income of such fisherman, as determined for purposes of the federal income tax, is derived from commercial lobster fishing, subject to proof satisfactory to the assessor in the town in which such application is submitted. “Maritime heritage land” does not include buildings not used exclusively by such fisherman for commercial lobstering purposes.

(1963, P.A. 490, S. 2; 1971, P.A. 415, S. 1; P.A. 76-278, S. 1, 2; P.A. 95-335, S. 17, 26; P.A. 98-157, S. 14(b), 15; P.A. 04-115, S. 2; P.A. 07-127, S. 4.)

History: 1971 act included land designated as wetland under definition of “open space land” in Subsec. (c); P.A. 76-278 redefined “forest land” by clarifying requirement that tract or tracts be at least twenty-five acres and providing exception for land designations made before July 1, 1976; P.A. 95-335 amended Subdiv. (f) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 98-157 repealed Sec. 7-131c and specifically mandated deletion of reference to that section in Sec. 12-107b, effective July 1, 1998; P.A. 04-115 redefined “forest land”, defined “certified forester” and made technical changes, effective July 1, 2004; P.A. 07-127 added reference to Sec. 12-107g and Subdiv. (8) defining “maritime heritage land”, effective July 1, 2007.

See Sec. 12-63 re rule of valuation.

Farm land is any tract of land including woodland and wasteland constituting farm unit and is to be classified if so used without regard to per cent of owner's income derived from it or other considerations. 156 C. 107. Cited. Id., 440. Nursery land is farm land within purview of statute. 160 C. 71, 75. Cited. 168 C. 319. Neither section nor any other legislation pertaining to “open space land” requires that it be left in its natural state; the basic concept is that land be “open” and not that it be entirely unused, undeveloped or unimproved; mere fact of private ownership does not disqualify land from open space classification for such ownership and use are implicit in the entire structure of open space legislation. Id., 466. Cited. 173 C. 328; 174 C. 10; 178 C. 100; 199 C. 294; 212 C. 727.

Cited. 3 CA 53.

Land used for loam and gravel business does not qualify as farm land; wooded area, detached from parcels of land used for farming, not within statutory definition of farm land. 26 CS 162. Cited. 34 CS 52.



Section 12-107c - Classification of land as farm land.

(a) An owner of land may apply for its classification as farm land on any grand list of a municipality by filing a written application for such classification with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date. The assessor shall determine whether such land is farm land and, if such assessor determines that it is farm land, he or she shall classify and include it as such on the grand list. In determining whether such land is farm land, such assessor shall take into account, among other things, the acreage of such land, the portion thereof in actual use for farming or agricultural operations, the productivity of such land, the gross income derived therefrom, the nature and value of the equipment used in connection therewith, and the extent to which the tracts comprising such land are contiguous.

(b) An application for classification of land as farm land shall be made upon a form prescribed by the Commissioner of Agriculture and shall set forth a description of the land, a general description of the use to which it is being put, a statement of the potential liability for tax under the provisions of sections 12-504a to 12-504f, inclusive, and such other information as the assessor may require to aid the assessor in determining whether such land qualifies for such classification.

(c) Failure to file an application for classification of land as farm land within the time limit prescribed in subsection (a) and in the manner and form prescribed in subsection (b) shall be considered a waiver of the right to such classification on such assessment list.

(d) Any person aggrieved by the denial of any application for the classification of land as farm land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(1963, P.A. 490, S. 3; P.A. 73-585, S. 3; P.A. 77-614, S. 139, 610; P.A. 79-513, S. 1, 6; 79-610, S. 3, 47; P.A. 94-201, S. 1, 7; P.A. 95-283, S. 45, 68; P.A. 00-120, S. 2, 13; P.A. 01-195, S. 116, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-190, S. 3.)

History: P.A. 73-585 required that application include statement of potential tax liability under Secs. 12-504a to 12-504e; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-513 allowed filing of application within 90 days after assessment date in years in which revaluations become effective, effective July 1, 1979, and applicable to sale of any land classified for first time as farm, forest or open space land on or after that date; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 94-201 amended Subsec. (b) to change the officer responsible for administration of that Subsec. from the secretary of policy and management to the commissioner of agriculture, effective July 1, 1994; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 00-120 amended Subsec. (a) by substituting grand list for assessment list and making technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-190 amended Subsec. (b) by replacing reference to Sec. 12-504e with reference to Sec. 12-504f, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date.

See Sec. 12-63 re rule of valuation.

When owner applied under section for classification of land as farm land, criteria to be applied is actual use of land and it was reversible error for court to predicate classification on its highest and best use. 156 C. 107. Since plaintiffs had not applied for classification of their land as farm land under section, town assessors correctly valued their farm at its fair market value. Id., 437. Cited. 160 C. 71; 168 C. 319; 173 C. 328; 174 C. 10; 178 C. 100; 199 C. 294; 241 C. 382.

Cited. 3 CA 53.

A wooded area, detached from parcels of land used for farming, not within statutory definition of farm land; land used for loam and gravel business does not qualify as farm land. 26 CS 162. That plaintiff's major income was from a nonfarming operation on one parcel of land did not, ipso facto, deprive two other parcels of their status as farm land. Id., 163. Where plaintiff had brought a timely appeal under Sec. 12-118 which was nonsuited, he is not entitled to rely on Sec. 52-592 to bring a new appeal on the same course of action after the 2-month limitation had run, since the proceeding, involving an appeal under this section, is not the type of action which comes within the saving protection of Sec. 52-592. Id., 168. Capitalization of rentals is best method of assessment under section. 28 CS 97.



Section 12-107d - Regulations re evaluation of land as forest land. Implementation of standards and procedures. Certification requirements. Fees. Notice of termination of forest land classification. Application for classification as forest land. Appeal. Report to State Forester.

(a) Not later than June 1, 2006, the Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, regarding standards for forest stocking, distribution and conditions and procedures for evaluation by a certified forester of land proposed for classification as forest land. Standards and procedures regarding forest stocking, distribution and conditions and procedures for evaluation by a certified forester of land proposed for classification as forest land shall be implemented by the State Forester while the commissioner is in the process of establishing such regulations, provided notice of intent to adopt the regulations is published not later than twenty days after the date of implementation. The standards and procedures implemented by the State Forester shall be valid until June 1, 2006, or until regulations are adopted, whichever date is earlier.

(b) A certified forester may evaluate land proposed for classification as forest land and attest to the qualifications of such land for classification as forest land, provided such certified forester has satisfactorily completed training by and obtained a certificate from the State Forester or his or her designee related to policies and standards for evaluating land proposed for classification as forest land and, in the opinion of the State Forester, the certified forester acts in conformance with such policies and standards.

(c) An owner of land seeking classification of such land as forest land shall employ a certified forester to examine the land to determine if it conforms to forest stocking, distribution and condition standards established by the State Forester pursuant to subsection (a) of this section. If the certified forester determines that such land conforms to such standards, such forester shall issue a report to the owner of the land pursuant to subsection (g) of this section and retain one copy of the report.

(d) Fees charged by a certified forester for services to examine land and determine if said land conforms to the standards of forest stocking, distribution and condition established by the State Forester shall not be contingent upon or otherwise influenced by the classification of the land as forest land or the failure of such land to qualify for said classification.

(e) Upon termination of classification as forest land, the assessor of the municipality in which the land is located shall issue a notice of cancellation and provide a copy of such notice to the owner of the land and to the office of the assessor of any other municipality in which the owner's land is classified as forest land.

(f) An owner of land may apply for its classification as forest land on any grand list of a municipality by filing a written application for such classification accompanied by a copy of the certified forester's report described in subsection (g) of this section with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date and, if the assessor determines that the use of such land as forest land has not changed as of a date at or prior to the assessment date such assessor shall classify such land as forest land and include it as such on the grand list, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date in such year.

(g) A report issued by a certified forester pursuant to subsection (c) of this section shall be on a form prescribed by the State Forester and shall set forth a description of the land, a description of the forest growth upon the land, a description of forest management activities recommended to be undertaken to maintain the land in a state of proper forest condition and such other information as the State Forester may require as measures of forest stocking, distribution and condition and shall include the name, address and certificate number of the certified forester and a signed, sworn statement that the certified forester has determined that the land proposed for classification conforms to the standards of forest stocking, distribution and condition established by the State Forester. An application to an assessor for classification of land as forest land shall be made upon a form prescribed by such assessor and approved by the Commissioner of Energy and Environmental Protection and shall set forth a description of the land and the date of the issuance of the certified forester's report and a statement of the potential liability for tax under the provisions of sections 12-504a to 12-504e, inclusive. The certified forester's report shall be signed and dated by the certified forester not later than October first and shall be attached to and made a part of such application.

(h) Failure to file an application for classification of land as forest land within the time limit prescribed in subsection (f) of this section and in the manner and form prescribed in subsection (g) of this section shall be considered a waiver of the right to such classification on such assessment list.

(i) The municipality within which land proposed for classification as forest land is situated or the owner of such land may appeal to the State Forester for a review of the findings of the certified forester as issued in the certified forester's report. Such appeal shall be filed with the State Forester not later than thirty business days after the issuance of the report and shall be brought by petition in writing. The State Forester shall review the report of the certified forester and any information the certified forester relied upon in developing his or her findings and may gather additional information at his or her discretion. The State Forester shall render the results of his or her review of the certified forester's report not later than sixty calendar days after the appeal was filed.

(j) An owner of land aggrieved by the denial of any application to the assessor of a municipality for classification of land as forest land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(k) During the month of June each year the assessor of a municipality within which land classified as forest land is situated shall report to the State Forester, in a format prescribed by the State Forester, the total number of owners of land classified as farm land, forest land or open space land as of the most recent grand list and a listing of the parcels of land so classified showing the acreage of each parcel, the total acreage of all such parcels, the number of acres of each parcel classified as farm land, forest land or open space land, and the total acreage for all such parcels.

(1963, P.A. 490, S. 4; P.A. 73-585, S. 4; P.A. 74-187, S. 3; P.A. 76-436, S. 304, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-513, S. 2, 6; 79-610, S. 3, 47; P.A. 95-283, S. 46, 68; 95-307, S. 6, 14; P.A. 00-120, S. 3, 13; P.A. 01-195, S. 117, 181; P.A. 04-115, S. 3; P.A. 05-190, S. 4; P.A. 11-80, S. 1; P.A. 14-33, S. 3.)

History: P.A. 73-585 amended Subsec. (d) to require that application include statement of potential tax liability under Secs. 12-504a to 12-504e; P.A. 74-187 deleted provisions concerning examination or reexamination of the land itself in Subsecs. (a) and (b) by state forester; P.A. 76-436 substituted superior court for court of common pleas in Subsec. (f) and included reference to judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-513 amended Subsec. (c) to allow filing within 90 days after assessment date in years in which revaluations become effective, effective July 1, 1979, and applicable to sale of any land classified for first time as farm, forest or open space land on or after that date; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 95-283 amended Subsecs. (f) and (g) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 95-307, in Subsec. (d), transferred authority to approve the form from the Secretary of the Office of Policy and Management to the Commissioner of Environmental Protection, effective July 6, 1995; P.A. 00-120 amended Subsec. (c) by substituting grand list for assessment list and making technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes in Subsecs. (a) to (d), effective July 11, 2001; P.A. 04-115 added new Subsec. (a) re adoption of regulations re standards of forest stocking, distribution and conditions and procedures for evaluation of land by certified forester and implementation of standards and procedures by State Forester, added new Subsec. (b) re certified forester to evaluate land for classification as forest land, and re training and mandated certification of certified foresters, redesignated existing Subsec. (a) as new Subsec. (c) and amended same to require owner of land to employ a certified forester, added new Subsec. (d) prohibiting certified forester contingent fees, deleted former Subsec. (b) re issuance of triplicate certificate, added new Subsec. (e) re municipal assessors to provide notice re termination of forest land classification, redesignated existing Subsec. (c) as new Subsec. (f) and amended provisions therein re copy of certified forester's report and assessor's determination, deleted former Subsec. (d) re application, added new Subsec. (g) re contents of certified forester's report, deleted, redesignated existing Subsec. (e) as new Subsec. (h) and made technical changes therein, added new Subsec. (i) re appeals to the State Forester, deleted former Subsec. (f) re appeals, redesignated existing Subsec. (g) as new Subsec. (j) and added new Subsec. (k) re municipal assessors to report to State Forester, effective July 1, 2004; P.A. 05-190 amended Subsec. (g) to require that application be submitted to the assessor no later than October first, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (g), effective July 1, 2011; P.A. 14-33 amended Subsec. (g) to add provision requiring certified forester's report to be signed and dated by forester not later than October 1 and deleted provision requiring application to be submitted to assessor no later than October 1, effective October 1, 2014, and applicable to assessment years commencing on or after that date.

See Sec. 12-63 re rule of valuation.

See Sec. 12-96 et seq. re forest lands.

Former section cited. 114 C. 724. Meriden reservoir land located in Berlin and used exclusively for Meriden cannot be classified as “forest land” because of exception created by Sec. 12-76; unnecessary for town assessor to appeal forest land designation under statute because burden is on the aggrieved after the assessor's denial. 161 C. 396. When declaration after assessment date by state forester not to affect current assessment classification. 162 C. 562. Cited. 168 C. 319; 173 C. 328; 174 C. 10; 178 C. 100; 226 C. 407; 241 C. 382. Statute does not and need not specifically identify all officials, including town assessor, who may not declassify property as forest land, because it affirmatively provides that state forester is sole government official authorized to designate property as forest land and that property so designated shall be classified as forest land by the town assessor; an assessor may not deny an application to continue forest land classification unless state forester has cancelled the designation. 269 C. 120.

Cited. 3 CA 53.



Section 12-107e - Classification of land as open space land.

(a) The planning commission of any municipality in preparing a plan of conservation and development for such municipality may designate upon such plan areas which it recommends for preservation as areas of open space land, provided such designation is approved by a majority vote of the legislative body of such municipality. Land included in any area so designated upon such plan as finally adopted may be classified as open space land for purposes of property taxation or payments in lieu thereof if there has been no change in the use of such area which has adversely affected its essential character as an area of open space land between the date of the adoption of such plan and the date of such classification.

(b) An owner of land included in any area designated as open space land upon any plan as finally adopted may apply for its classification as open space land on any grand list of a municipality by filing a written application for such classification with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date. The assessor shall determine whether there has been any change in the area designated as an area of open space land upon the plan of development which adversely affects its essential character as an area of open space land and, if the assessor determines that there has been no such change, said assessor shall classify such land as open space land and include it as such on the grand list. An application for classification of land as open space land shall be made upon a form prescribed by the Commissioner of Agriculture and shall set forth a description of the land, a general description of the use to which it is being put, a statement of the potential liability for tax under the provisions of section 12-504a to 12-504f, inclusive, and such other information as the assessor may require to aid in determining whether such land qualifies for such classification.

(c) Failure to file an application for classification of land as open space land within the time limit prescribed in subsection (b) of this section and in the manner and form prescribed in said subsection (b) shall be considered a waiver of the right to such classification on such assessment list.

(d) Any person aggrieved by the denial by an assessor of any application for the classification of land as open space land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(1963, P.A. 490, S. 5; P.A. 73-585, S. 5; 73-616, S. 10; P.A. 77-614, S. 139, 610; P.A. 79-513, S. 3, 6; 79-610, S. 3, 47; P.A. 94-201, S. 2, 7; P.A. 95-283, S. 47, 68; P.A. 00-120, S. 4, 13; P.A. 01-195, S. 118, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-190, S. 5.)

History: P.A. 73-585 amended Subsec. (b) to require that application include statement of potential tax liability under Secs. 12-504a to 12-504e; P.A. 73-616 substituted “(b)” for “(a)” in Subsec. (c) re time limit; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-513 amended Subsec. (a) to require approval of designation as open space land by legislative body of municipality and amended Subsec. (b) to allow application within 90 days after assessment date in years in which revaluation becomes effective, effective July 1, 1979, and applicable to sale of any land classified for first time as farm, forest or open space land on or after that date; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 94-201 amended Subsec. (b) to change the officer responsible for administration of that Subsec. from the secretary of policy and management to the commissioner of agriculture, effective July 1, 1994; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 00-120 amended Subsec. (a) to allow designation of open space land for purposes of payments in lieu of taxes and amended Subsec. (b) by substituting grand list for assessment list and making technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes in Subsec. (b), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-190 amended Subsec. (b) by replacing reference to Sec. 12-504e with reference to Sec. 12-504f and made technical changes in Subsecs. (a) and (c), effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date.

See Sec. 12-63 re rule of valuation.

Cited. 168 C. 319; Id., 466; 173 C. 328; 174 C. 10; 178 C. 100; Id., 295; 241 C. 382. Property designated as open space land requires a majority vote of legislative body before the land is eligible for open space classification for tax assessment purposes; open space designation alone does not create a vested right to open space classification for tax assessment purposes, and such right only exists after a landowner applies for such classification within the statutorily prescribed time. 292 C. 817.

Cited. 3 CA 53; 18 CA 608.

Statute contains sufficient guidelines for planning commission and is not void for vagueness. 34 CS 52.

Subsec. (a):

Three elements are necessary to a successful application to classify land as open space: First, the land must be in an area designated in the town plan as eligible for such classification, second, the applicant must file within the statutorily mandated time period, and third, there may be no change in the use of the land between the date of the town plan's adoption and the date of the classification; land was within an area designated by the plan as proposed open space and, therefore, the land was eligible for open space classification. 302 C. 70.

Mere fact that airport exists on a wetlands and flood hazard plain does not, on its own, entitle applicant to open space classification. 115 CA 438; judgment reversed in part, see 302 C. 70.

Subsec. (d):

Taxpayer is sufficiently aggrieved and entitled to a de novo determination of value when his property is wrongly misclassified under Subsec. and then assessed at an improper valuation, and taxpayer is not further required to establish, pursuant to Sec. 12-117a, that denial of application resulted in an overassessment. 302 C. 70.

Taxpayer who alleges aggrievement by denial of application for open space classification must establish that denial resulted in overassessment of the property. 115 CA 438; judgment reversed, see 302 C. 70.



Section 12-107f - Open space land.

(a) Declaration of policy encouraging preservation by tax-exempt organizations. It is hereby found and declared that it is in the public interest to encourage organizations which are tax-exempt for federal income tax purposes to hold open space land in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, for the benefit of the public in general.

(b) Improvements exempt from state and municipal assessments or taxes. Payment of assessment or taxes by municipality. Any such open space land held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, for the benefit of the public in general, and not held or used for development for any residential, industrial or commercial purpose, by any organization to which a determination letter has been issued by the Internal Revenue Service that contributions to it are deductible under the applicable sections of the Internal Revenue Code as amended, shall not be subject to state or municipal assessments or taxes for either capital or maintenance costs for improvements or betterments capable of serving the land so held, such as water lines, sidewalks, streets and sewers. The amount of such assessments or taxes which would have been charged to such organization shall be paid out of the General Fund of such municipality and shall be financed out of regular municipal taxes.

(c) Exemption application and time limit. Determination by authority. Any owner of land who has received such a determination letter from the Internal Revenue Service may apply for exemption from any state or municipal assessment for improvements or betterments to the authority making such assessment not later than ninety days after such assessment. Said authority shall determine whether the open space land is held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, for the benefit of the public in general, and not held or used for development for any residential, industrial or commercial purpose.

(d) Form of application. An application for exemption from state or municipal assessments for improvements or betterments shall be made upon a form prescribed by the Commissioner of Agriculture and shall set forth the current status of the determination of deductibility under the applicable sections of the Internal Revenue Code, a description of the land, a general description of the current use of such land, and such other information as said authority may require to aid in determining whether such land qualifies for such exemption.

(e) Waiver by failure to file. Failure to file an application for exemption within the time limit prescribed in subsection (c) and in the manner and form prescribed in subsection (d) shall be considered a waiver of the right to such exemption with respect to the current such assessment.

(f) Appeal from denial of application for exemption. Any owner of land aggrieved by the denial of any application for exemption shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by actions of assessors or boards of assessment appeals.

(P.A. 73-583, S. 1–6; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 95-283, S. 48, 68; P.A. 99-89, S. 3, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 95-283 amended Subsec. (f) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-89 amended Subsec. (d) by replacing Secretary of the Office of Policy and Management with Commissioner of Agriculture, effective June 3, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 12-63 re rule of valuation.

Cited. 174 C. 10; 178 C. 100.



Section 12-107g - Classification of land as marine heritage land.

(a) An owner of land may apply for its classification as maritime heritage land, as defined in section 12-107b, on any grand list of a municipality by filing a written application for such classification with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date. The assessor shall determine whether such land is maritime heritage land and, if such assessor determines that it is maritime heritage land, he or she shall classify and include it as such on the grand list.

(b) An application for classification of land as maritime heritage land shall be made upon a form prescribed by the Secretary of the Office of Policy and Management and shall set forth a description of the land, a general description of the use to which it is being put, a statement of the potential liability for tax under the provisions of sections 12-504a to 12-504f, inclusive, and such other information as the assessor may require to aid the assessor in determining whether such land qualifies for such classification.

(c) Failure to file an application for classification of land as maritime heritage land within the time limit prescribed in subsection (a) of this section and in the manner and form prescribed in subsection (b) of this section shall be considered a waiver of the right to such classification on such assessment list.

(d) Any person aggrieved by the denial of any application for the classification of land as maritime heritage land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(P.A. 07-127, S. 1.)

History: P.A. 07-127 effective July 1, 2007.



Section 12-108 - Stored property as property in transit.

Goods, wares and merchandise of a nonresident individual or organization not having an office or place of business in this state, shipped into this state by such nonresident individual or organization and placed in storage in the original package in a public commercial storage warehouse or on a public wharf, shall, while so in storage, be considered in transit and not subject to local property taxation, but no portion of premises, which portion is owned or leased by a consignor or consignee, shall be deemed a public warehouse.

(1953, S. 1069d.)

See Sec. 12-95a re exemption of merchandise in transit in warehouses.



Section 12-109 - Listing and valuation of tax-exempt property.

All property exempted from taxation except public highways, streets and bridges, shall be listed, valued and assessed annually by the assessor of each municipality and such valuation shall be added by the assessor to the grand list in such manner as to be separate from the valuation of property not exempted from taxation.

(1949 Rev., S. 1792; 1957, P.A. 13, S. 69; 1963, P.A. 490, S. 12; P.A. 74-233.)

History: 1963 act added specific reference to farm land, forest land, and open space land; P.A. 74-233 replaced former provisions re valuation of property which is exempt under special act provisions and listing of such property in abstract book with provision that all tax-exempt property, except public highways, streets and bridges be listed, valued and assessed annually and added to grand list in separate category.

Cited. 32 CS 140; 39 CS 142.



Section 12-110 - Sessions of board of assessment appeals.

(a) The board of assessment appeals in each town shall meet at least once in the month of September, annually, provided any meeting in the month of September shall be for the sole purpose of hearing appeals related to the assessment of motor vehicles, and shall give notice of the time and place of such meetings by posting it at least ten days before the first meeting in the office of the town clerk, and publishing it in some newspaper published therein or, if no newspaper is published in such town, in a newspaper having a general circulation in such town. Such meetings shall be held on business days, which may be Saturdays, the last not later than the last business day in the month of September, on or before which date such board shall complete the duties imposed upon it.

(b) The board of assessment appeals in each town shall meet in the month of March to hear appeals related to the assessment of property. Any such meeting shall be held on business days, which may be Saturdays, the last not later than the last business day in the month of March, on or before which date such board shall complete the duties imposed upon it.

(1949 Rev., S. 1793; 1949, 1951, S. 1070d; 1957, P.A. 263, S. 1; P.A. 79-412, S. 1, 3; P.A. 84-146, S. 7; P.A. 95-283, S. 49, 68.)

History: P.A. 79-412 added requirement that September meeting be held to hear appeals concerning motor vehicle assessments, effective June 12, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 95-283 replaced board of tax review with board of assessment appeals effective July 6, 1995, deleted requirement for meeting in February and the requirement for posting notice of meetings on public signposts and added Subsec. (b) re required meeting during the month of March, effective July 6, 1995.

See Sec. 12-117 re time extension for completion of duties of board of tax review.

Failure to announce decision or return abstract till after time limited held not a failure to complete duties. 75 C. 597. Provisions of this and following sections re boards of tax review are mandatory and conditions precedent to valid assessment. 122 C. 403. Cited. 130 C. 702; 136 C. 32; 165 C. 546; 195 C. 48.

Cited. 13 CA 584.



Section 12-111 - Appeals to board of assessment appeals.

(a) Any person, including any lessee of real property whose lease has been recorded as provided in section 47-19 and who is bound under the terms of a lease to pay real property taxes and any person to whom title to such property has been transferred since the assessment date, claiming to be aggrieved by the doings of the assessors of such town may appeal therefrom to the board of assessment appeals. Such appeal shall be filed, in writing, on or before February twentieth. The written appeal shall include, but is not limited to, the property owner's name, name and position of the signer, description of the property which is the subject of the appeal, name and mailing address of the party to be sent all correspondence by the board of assessment appeals, reason for the appeal, appellant's estimate of value, signature of property owner, or duly authorized agent of the property owner, and date of signature. The board shall notify each aggrieved taxpayer who filed a written appeal in the proper form and in a timely manner, no later than March first immediately following the assessment date, of the date, time and place of the appeal hearing. Such notice shall be sent no later than seven calendar days preceding the hearing date except that the board may elect not to conduct an appeal hearing for any commercial, industrial, utility or apartment property with an assessed value greater than one million dollars. The board shall, not later than March first, notify the appellant that the board has elected not to conduct an appeal hearing. An appellant whose appeal will not be heard by the board may appeal directly to the Superior Court pursuant to section 12-117a. The board shall determine all appeals for which the board conducts an appeal hearing and send written notification of the final determination of such appeals to each such person within one week after such determination has been made. Such written notification shall include information describing the property owner's right to appeal the determination of such board. Such board may equalize and adjust the grand list of such town and may increase or decrease the assessment of any taxable property or interest therein and may add an assessment for property omitted by the assessors which should be added thereto; and may add to the grand list the name of any person omitted by the assessors and owning taxable property in such town, placing therein all property liable to taxation which it has reason to believe is owned by such person, at the percentage of its actual valuation, as determined by the assessors in accordance with the provisions of sections 12-64 and 12-71, from the best information that it can obtain, and if such property should have been included in the declaration, as required by section 12-42 or 12-43, it shall add thereto twenty-five per cent of such assessment; but, before proceeding to increase the assessment of any person or to add to the grand list the name of any person so omitted, it shall mail to such person, postage paid, at least one week before making such increase or addition, a written or printed notice addressed to such person at the town in which such person resides, to appear before such board and show cause why such increase or addition should not be made. When the board increases or decreases the gross assessment of any taxable real property or interest therein, the amount of such gross assessment shall be fixed until the assessment year in which the municipality next implements a revaluation of all real property pursuant to section 12-62, unless the assessor increases or decreases the gross assessment of the property to (1) comply with an order of a court of jurisdiction, (2) reflect an addition for new construction, (3) reflect a reduction for damage or demolition, or (4) correct a factual error by issuance of a certificate of correction. Notwithstanding the provisions of this subsection, if, prior to the next revaluation, the assessor increases or decreases a gross assessment established by the board for any other reason, the assessor shall submit a written explanation to the board setting forth the reason for such increase or decrease. The assessor shall also append the written explanation to the property card for the real estate parcel whose gross assessment was increased or decreased.

(b) If an extension is granted to any assessor or board of assessors pursuant to section 12-117, the date by which a taxpayer shall be required to submit a written request for appeal to the board of assessment appeals shall be extended to March twentieth and said board shall conduct hearings regarding such requests during the month of April. The board shall send notification to the taxpayer of the time and date of an appeal hearing at least seven calendar days preceding the hearing date, but no later than the first day of April. If the board elects not to hear an appeal for commercial, industrial, utility or apartment property described in subsection (a) of this section, the board shall notify the taxpayer of such decision no later than the first day of April.

(1949 Rev., S. 1794; 1957, P.A. 673, S. 9; 1963, P.A. 458; February, 1965, P.A. 65, S. 1; 1967, P.A. 50; P.A. 87-245, S. 6, 10; P.A. 95-283, S. 50, 68; P.A. 96-171, S. 11, 16; P.A. 00-120, S. 6, 13; P.A. 01-195, S. 119, 181; P.A. 03-269, S. 3; P.A. 09-196, S. 1.)

History: 1963 act added requirement of written report of decisions on appeals within one week of determination; 1965 act included appeals by lessees who, according to terms of lease, are responsible for payment of property taxes; 1967 act included appeals by persons receiving title since assessment date; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 changed name of board of tax review to board of assessment appeals, required appeals to be filed on or before February twentieth, in writing, added requirements for the written appeal and notification requirements, effective July 6, 1995; P.A. 96-171 required the board to “send written notification of” the final determination of all appeals, rather than “report in writing” such determination, and required the notice to include information describing the property owner's right to appeal the determination of the board, effective May 31, 1996; P.A. 00-120 substituted grand list for assessment list and made technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001; P.A. 03-269 designated existing provisions as Subsec. (a) and added new Subsec. (b) re effect on appeals of extensions of time granted to assessors, effective July 1, 2003; P.A. 09-196 amended Subsec. (a) by increasing the assessed value of property for which the board may elect not to conduct an appeal hearing from $500,000 to $1,000,000, by providing that appellant whose appeal will not be heard by the board may appeal directly to the Superior Court and by adding language re increasing or decreasing the gross assessment of any taxable real property or interest therein.

Requisites of valid notice of intended additions. 14 C. 72; 15 C. 447. Omissions and mistakes in assessments can only be taken advantage of by those in whose lists they occur. 15 C. 447, see also 65 C. 456. May add note, without interest, secured by mortgage. 39 C. 176. Addition without indicating property held legal. 44 C. 477. Nonresident whose personal property is wrongly assessed waives no rights by neglect to apply to board. 47 C. 477, see also 87 C. 234. Board only and not inhabitants in town meeting can review work of assessors. 48 C. 145. Appearance before board waives defect of notice. 75 C. 597; 85 C. 6. Does not supplant remedy of mandamus to compel assessors to properly list property not listed by taxpayer. 104 C. 549. Acquiescence of board in erroneous action of assessors as to listing of property is not a good defense to an action of mandamus to compel assessors to make proper list. 108 C. 258. Cited. 117 C. 393; 123 C. 547; 130 C. 702; 131 C. 275. Remedy for overvaluation of property is appeal to board of tax review. 146 C. 165. Persons aggrieved by denial of application for classification of land as farm land may appeal to board of tax review for reclassification. 156 C. 107. Cited. 158 C. 148; 165 C. 546; 169 C. 454; 179 C. 712; 184 C. 326; 193 C. 342; 196 C. 487; 200 C. 697; 224 C. 110; 226 C. 407; 227 C. 826; 228 C. 23; 240 C. 192; Id., 469; 241 C. 749. Bar to action must at any time use as its initial reference point the assessment date and not the date of decennial reevaluation. 242 C. 363. Cited. Id., 727. Subsequent title holder has no greater rights to challenge prior assessment than were possessed by its immediate assignor or by any prior assignee from the owner of a property at the time of assessment. 249 C. 1.

Cited. 8 CA 209; 21 CA 275; 26 CA 545; 29 CA 97; 42 CA 318; 44 CA 517. Defendant's counterclaim re stipulated agreement with city was improper as defendant should have raised its issues in a statutory action under section. 140 CA 663.

Improper to test amount of assessment in an action to collect unpaid taxes. 4 CS 391. Grounds of appeal from board of relief reviewed. 6 CS 505. Discussed. 32 CS 139. Cited. 39 CS 142; 43 CS 297.

Subsec. (a):

Prior notice required is a mandatory condition precedent to board's decision to increase property tax assessment; if legal notice is not provided, board's decision is illegal within meaning of Sec. 12-119. 109 CA 287. Amendment to Subsec. in P.A. 09-196 re fixed gross assessment amount within revaluation period was clarification of original statutory intent and has retroactive effect. 140 CA 290.



Section 12-112 - Limit of time for appeals.

No appeal from the doings of the assessors in any town shall be heard or entertained by the board of assessment appeals unless referred to it at one of its meetings during the month of September in the case of an appeal related to motor vehicle assessment or unless written appeal is made on or before February twentieth in accordance with the provisions of section 12-111.

(1949 Rev., S. 1795; 1953, S. 1072d; 1957, P.A. 263, S. 2; P.A. 79-412, S. 2, 3; P.A. 90-230, S. 18, 101; P.A. 95-283, S. 51, 68.)

History: P.A. 79-412 included reference to September meeting for motor vehicle assessment appeals, effective June 12, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 90-230 made a technical correction; P.A. 95-283 changed name of board of tax review to board of assessment appeals, deleted the requirement for February meeting and added provision re written appeal by February twentieth in accordance with Sec. 12-111, effective July 6, 1995.

Appearance by attorney, with request that board adjourn to house of ill taxpayer, considered. 90 C. 159. Negligent failure of taxpayer to use accessible means to learn of mistake precludes action to recover taxes paid. 117 C. 394. Cited. 130 C. 702; 158 C. 138; 195 C. 587. Subsequent title holder has no greater rights to challenge prior assessment than were possessed by its immediate assignor or by any prior assignee from the owner of a property at the time of assessment. 249 C. 1.

Cited. 13 CA 584; 29 CA 97.

Provides for speedy determination. 4 CS 391. Cited. 6 CS 505.



Section 12-113 - When board of assessment appeals may reduce assessment.

The board of assessment appeals may reduce the assessment of any person as reflected on the grand list by reducing the valuation, number, quantity or amount of any item of estate therein, or by deleting any item which ought not to be retained in it, provided any such reduction or deletion shall be recorded in the minutes of the meeting of said board. The board of assessment appeals shall not reduce the valuation or assessment of property on the grand list belonging to any person who does not appear at a hearing before the board of assessment appeals, either in person or by such person's attorney or agent, and offer or consent to be sworn before it and answer all questions touching such person's taxable property situated in the town.

(1949 Rev., S. 1796; 1959, P.A. 436; February, 1965, P.A. 18; P.A. 79-17, S. 1, 3; P.A. 95-283, S. 52, 68; P.A. 99-189, S. 13, 20; P.A. 00-120, S. 7, 13.)

History: 1959 act eliminated distinction between residents and nonresidents as to appearing before board; 1965 act added reference to “consent” to be sworn; P.A. 79-17 substituted deletion of item for erasure and specified how reductions and deletions to be marked on list, effective April 3, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 95-283 changed name of board of tax review to board of assessment appeals, effective July 6, 1995; P.A. 99-189 made technical changes and clarified when the board of assessment appeals can reduce the assessment of a taxpayer, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-120 eliminated provision specifying how a reduction or deletion is to be made and specified that a reduction or deletion is to be recorded in the minutes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000.

Adding property to list of one taxpayer not invalidated by fact that it is erased from list of another who did not appear. 75 C. 597. Appeal from refusal of board to take off ten per cent added by assessors upheld though appellant did not appear. 77 C. 108. Purpose of statute; board may adjourn to house of taxpayer who is ill; deputing one member to examine taxpayer. 90 C. 154. Actual appearance in person before board is contemplated. 103 C. 156. Cited. 146 C. 165; 158 C. 146; 240 C. 192.

Cited. 29 CA 97.

Failure of appellant from board of relief to appear and be sworn before board not sufficient to prevent hearing on appeal; may affect relief by court. 2 CS 142.



Section 12-114 - Adjustment of assessment by board of assessment appeals.

The board of assessment appeals may adjust the assessment of personal property belonging to any person, or the valuation, number, quantity or amount of any item of property reflected therein, even if such person has refused or unnecessarily neglected to give in such person's declaration to the assessors as prescribed by law. No such adjustment shall be made until the board receives the information necessary to substantiate such adjustment in accordance with subsection (c) of section 12-53. Any assessment adjusted by such board under the provisions of this section shall be subject to the penalties provided in section 12-41.

(1949 Rev., S. 1798; P.A. 79-17, S. 2, 3; P.A. 95-283, S. 53, 68; P.A. 99-189, S. 14, 20; P.A. 00-120, S. 8, 13; P.A. 01-195, S. 120, 181.)

History: P.A. 79-17 substituted “delete” for “erase”, effective April 3, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-189 made technical changes re “declaration”, allowed board of assessment appeals to adjust the assessment if taxpayer did not file a declaration, required information to substantiate adjustment in accordance with Sec. 12-53(b) and subjected adjusted assessment to penalties provided in Sec. 12-41, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-120 replaced reference to Sec. 12-53(b) with reference to Sec. 12-53(c), effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made a technical change, effective July 11, 2001.

Cited. 76 C. 671. Is mandatory as to a board of tax review. 103 C. 154. Cited. 212 C. 639.



Section 12-115 - Addition to grand list by board of assessment appeals.

The board of assessment appeals in any town or city may, within three months from the date prescribed by law for the completion of its duties, as set forth in section 12-111, add to the grand list of a town any taxable property which has been omitted by the assessor or board of assessors or the board of assessment appeals, which shall reflect for each owner of such property, an assessment at seventy per cent of the present true and actual value of such owner's taxable property from the best information that it can obtain, and if the owner failed to file the declaration as prescribed by law, shall add thereto twenty-five per cent of such assessment. Such board of assessment appeals shall mail to such owner at the last known address of the owner, postage paid, within one week after the completion of such supplemental additions to the grand list, a written or printed notice to appear before such board at a stated time and place and show cause why such property should not be added to such grand list. Any person aggrieved by the action of such board may, within two months from the time of such action, have the same right of appeal to the Superior Court as provided by section 12-117a. The authority designated by section 12-130 shall make and sign a rate bill for such supplemental additions to the grand list and a warrant with respect to such additions which shall be forwarded by the tax collector to such person, and such collector shall have the same powers for the collection of the tax based on such supplemental additions to such list as for the collection of other taxes.

(1949 Rev., S. 1799; 1957, P.A. 673, S. 10; P.A. 76-436, S. 305, 681; P.A. 86-102, S. 1, 2; P.A. 87-245, S. 7, 10; P.A. 95-283, S. 54, 68; P.A. 99-189, S. 15, 20.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 86-102 added provision that a supplemental list of taxable property omitted from the list of the owner thereof, and prepared for such owner by the board of tax review, shall be determined at 70% of present true and actual value and 10% of such value shall be added only if the owner failed to file such list; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 replaced board of tax review with board of assessment appeals and made technical changes, effective July 6, 1995; P.A. 99-189 made technical changes re “declaration” and provided that tax collector forward rate bill for supplemental additions, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

Performance of duty may be compelled by mandamus. 103 C. 614. Board is not agent of town under section; its duties are administrative. 107 C. 700. Assessors cannot defend mandamus on ground board subsequently held property left out of list not taxable. 108 C. 259. Where mandamus brought to compel board to add omitted property, it is defense that board had in exercise of honest discretion held property not taxable. 111 C. 427. Cited. 165 C. 546; 220 C. 335.

Cited. 29 CA 97.



Section 12-116 - Assessment and taxation under special acts.

Wherever under the provisions of any special act relating to the assessment and taxation of real and personal property, such assessment and taxation is based on the actual valuation of such property, such assessment and taxation shall be based on such uniform percentage of such actual valuation as the assessors of the municipality determine.

(1957, P.A. 673, S. 11.)



Section 12-117 - Extension of time for completion of duties of assessors and board of assessment appeals.

(a) The period prescribed by law for the completion of the duties of any assessor, board of assessors or board of assessment appeals may, for due cause shown, be extended by the chief executive officer of the town for a period not exceeding one month, and in the case of the board of assessment appeals in any town in the assessment year in which a revaluation, pursuant to section 12-62, is required to be effective, such period shall be extended by said chief executive officer for a period not exceeding two months. Not later than two weeks after granting an extension as provided under this subsection, the chief executive officer shall send written notice of the extension to the Secretary of the Office of Policy and Management.

(b) If, in the assessment year in which a revaluation is required to be effective, the Secretary of the Office of Policy and Management determines, on the basis of information provided, in writing, by the board of assessment appeals and the chief executive officer, that the number of appeals pending before such board is such as to preclude fair and equitable consideration of such appeals within the extended period of time provided under subsection (a) of this section, the secretary may authorize a postponement of the implementation of said revaluation until the assessment day next ensuing. If the secretary authorizes such postponement, the town shall not be subject to the penalty provisions of subsection (d) of section 12-62. Upon receipt of the secretary's notice of authorization, the assessor shall revise the real property grand list for the assessment year with respect to which such postponement is applicable, to reflect assessments for such property effective in the assessment year immediately preceding. The real property grand list from which such appeals are taken shall then become the real property grand list for the assessment day next ensuing, subject only to transfers of ownership, additions for new construction, reductions for demolitions and such adjustments as are authorized by the board of assessment appeals, unless the assessor revalues all real property for said assessment day in accordance with section 12-62. The secretary shall not grant an authorization to a town, pursuant to this subsection, in consecutive years.

(c) During any assessment year in which the provisions of subsection (b) of this section become applicable, the assessor or board of assessors shall, not later than thirty days after the date on which the Secretary of the Office of Policy and Management authorizes the postponement of revaluation, complete the grand list as required by subsection (b) of this section. An increase notice shall be prepared in the manner prescribed by section 12-55, and mailed, not later than the tenth day after the completion of said grand list, to each owner whose property valuation on said grand list increased above the valuation of such property in the last-preceding assessment year. Notwithstanding the provisions of section 12-112, any owner may appeal such increase to the board of assessment appeals not later than thirty days after the date of such notice. If the assessor or board of assessors fails to comply with the notice requirements in this subsection, any such increase shall not take effect until the next succeeding assessment date.

(1951, S. 1071d; 1967, P.A. 711; P.A. 77-309; 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 88-337, S. 4, 5; P.A. 95-283, S. 55, 68; P.A. 96-1, S. 2, 5; 96-171, S. 12, 16; P.A. 97-280, S. 5, 8; P.A. 98-242, S. 1, 9; P.A. 00-120, S. 9, 13; P.A. 01-195, S. 121, 181; P.A. 03-269, S. 4; P.A. 06-148, S. 3.)

History: 1967 act authorized use of prior list for assessments if appeals too numerous for equitable consideration except for transfers of ownership, additions for new construction and reductions for demolitions; P.A. 77-309 allowed two-month extension for board of tax review in year following revaluation; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 88-337 provided that a town need not revert to the list from which appeals were taken if, in the intervening time period, it has completed a revaluation; P.A. 95-283 divided section into Subsecs. (a) and (b), changed name of board of tax review to board of assessment appeals, added provision to Subsec. (a) re time period for appeal and transmission of abstract if extension is granted, and added new Subsec. (c) re notice provisions for increase of valuation and appeal requirements, effective July 6, 1995; P.A. 96-1 amended Subsec. (a) by allowing taxpayers a time extension for filing appeals if assessor's deadline has been extended, effective March 6, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1995; P.A. 96-171 amended Subsec. (c) to replace provision requiring the notice to be delivered within the time prescribed in Sec. 12-55 with provision requiring the notice to be sent not earlier than the date on which said Secretary grants his authorization and not later than the tenth day following the date on which the assessor completes the list and to add provision that if the increase notice is sent later than the prescribed time period the increase becomes effective on the next succeeding grand list, effective May 31, 1996; P.A. 97-280 added Subsec. (a)(2) re extension if town fails to adopt its budget within statutory time, limit effective June 27, 1997; P.A. 98-242 changed requirement that the Office of Policy and Management approve requests for extensions under Subsec. (a)(1) or (2) to approval by the chief executive officer of the municipality, with written notice to Secretary of the Office of Policy and Management, effective June 8, 1998; P.A. 00-120 amended Subsec. (a) to replace reference to abstract of the assessment list with reference to report of the grand list, and amended Subsecs. (b) and (c) to specify references to grand list, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes for the purposes of gender neutrality in Subsec. (c), effective July 11, 2001; P.A. 03-269 amended Subsec. (a) to delete provisions re extension of date to submit request for appeal, notice of time and date of hearing, notice of decision not to hear appeal and extension of time for completion of duties of assessors or board of assessment appeals in town which fails to adopt budget in time prescribed, and made technical changes in Subsecs. (a) and (b), effective July 1, 2003; P.A. 06-148 amended Subsec. (a) to clarify when extension is available and require chief executive officer to grant such extension, and replaced former Subsecs. (b) and (c) with new Subsecs. (b) and (c) re postponement by Office of Policy and Management of implementation of revaluation and town actions upon grant of such postponement, effective June 6, 2006, and applicable to assessment years commencing on or after October 1, 2006.

The finding of due cause must be largely within the discretion of the trial judge and uncontrolled unless the circumstances show an abuse of discretion. 165 C. 546. Cited. 179 C. 712; 184 C. 326; 195 C. 48.

Trial court did not improperly fail to consider doctrine of assemblage in determining number of usable acres and fair market value of plaintiff's property. 93 CA 120.

Cited. 33 CS 175.



Section 12-117a - Appeals from boards of tax review or boards of assessment appeals.

Any person, including any lessee of real property whose lease has been recorded as provided in section 47-19 and who is bound under the terms of his lease to pay real property taxes, claiming to be aggrieved by the action of the board of tax review or the board of assessment appeals, as the case may be, in any town or city may, within two months from the date of the mailing of notice of such action, make application, in the nature of an appeal therefrom, with respect to the assessment list for the assessment year commencing October 1, 1989, October 1, 1990, October 1, 1991, October 1, 1992, October 1, 1993, October 1, 1994, or October 1, 1995, and with respect to the assessment list for assessment years thereafter, to the superior court for the judicial district in which such town or city is situated, which shall be accompanied by a citation to such town or city to appear before said court. Such citation shall be signed by the same authority and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the applicant a bond or recognizance to such town or city, with surety, to prosecute the application to effect and to comply with and conform to the orders and decrees of the court in the premises. Any such application shall be a preferred case, to be heard, unless good cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. The pendency of such application shall not suspend an action by such town or city to collect not more than seventy-five per cent of the tax so assessed or not more than ninety per cent of such tax with respect to any real property for which the assessed value is five hundred thousand dollars or more, and upon which such appeal is taken. If, during the pendency of such appeal, a new assessment year begins, the applicant may amend his application as to any matter therein, including an appeal for such new year, which is affected by the inception of such new year and such applicant need not appear before the board of tax review or board of assessment appeals, as the case may be, to make such amendment effective. The court shall have power to grant such relief as to justice and equity appertains, upon such terms and in such manner and form as appear equitable, and, if the application appears to have been made without probable cause, may tax double or triple costs, as the case appears to demand; and, upon all such applications, costs may be taxed at the discretion of the court. If the assessment made by the board of tax review or board of assessment appeals, as the case may be, is reduced by said court, the applicant shall be reimbursed by the town or city for any overpayment of taxes, together with interest and any costs awarded by the court, or, at the applicant's option, shall be granted a tax credit for such overpayment, interest and any costs awarded by the court. Upon motion, said court shall, in event of such overpayment, enter judgment in favor of such applicant and against such city or town for the whole amount of such overpayment, less any lien recording fees incurred under sections 7-34a and 12-176, together with interest and any costs awarded by the court. The amount to which the assessment is so reduced shall be the assessed value of such property on the grand lists for succeeding years until the tax assessor finds that the value of the applicant's property has increased or decreased.

(P.A. 88-230, S. 1, 12; P.A. 89-231, S. 4, 5; P.A. 90-98, S. 1, 2; 90-266, S. 4, 6; P.A. 91-221, S. 4, 5; P.A. 92-254, S. 4, 6; P.A. 93-95, S. 4, 5; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 17, 68; P.A. 96-1, S. 3–5; 96-261, S. 1, 3, 4; P.A. 13-276, S. 5.)

History: P.A. 90-266 extended applicability to assessment list for year commencing October 1, 1990, effective June 8, 1990, and applicable to appeals from boards of tax review for assessment years commencing October 1, 1989, and October 1, 1990; P.A. 91-221 extended applicability to assessment list for year commencing October 1, 1991, effective June 10, 1991, and applicable to appeals from boards of tax review for assessment years commencing October 1, 1989, October 1, 1990, and October 1, 1991; P.A. 92-254 extended applicability to assessment list for year commencing October 1, 1992, effective June 3, 1992, and applicable to appeals from boards of tax review for assessment years commencing October 1, 1989, October 1, 1990, October 1, 1991, and October 1, 1992; P.A. 93-95 extended applicability to assessment list for year commencing October 1, 1993, or October 1, 1994, effective June 2, 1993, and applicable to appeals from the board of tax review in any municipality for the assessment years commencing on October first in 1989, 1990, 1991, 1992, 1993 and 1994; P.A. 95-283 changed location of appeal from the judicial district in which the town or city is located to the judicial district of Hartford-New Britain and changed the name of the board of tax review to the board of assessment appeals, effective October 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998). P.A. 96-1 repealed changes made by public act 95-283 and revised wording of previously existing law, effective March 6, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1995; P.A. 96-261 also repealed changes made by P.A. 95-283 and made technical change in previously existing law, effective June 10, 1996; P.A. 13-276 added provision re subtraction of lien recording fees from amount of judgment for overpayment of taxes.

Cited. 226 C. 407; 227 C. 826; 228 C. 23; 229 C. 618; 231 C. 731. To the extent that conditional approvals deprive taxpayers of immediate economic returns from their investment, such conditional approvals raise issues only of valuation, which properly may be addressed only by appeals under section. 232 C. 335. Cited. Id., 392; 236 C. 710; 240 C. 192; Id., 469; Id., 475; 241 C. 382; Id., 749. Bar to action must at any time use as its initial reference point the assessment date and not the date of the decennial revaluation. 242 C. 363. Judgment of Appellate Court in 41 CA 421 reversed. Id., 550. Cited. Id., 727. Subsequent title holder has no greater rights to challenge prior assessment than were possessed by its immediate assignor or by any prior assignee from the owner of a property at the time of assessment. 249 C. 1. Allegations of certain violations of public policy, such as a person's entering into an invalid contract or unauthorized practice of law, do not bar the person from a property tax appeal. 253 C. 255. Trial court rejected plaintiff's appeal of assessment for lack of credible evidence to establish aggrievement, and not because the going concern income capitalization approach to valuation is not permitted or recognized. 308 C. 87. Issue of city's wrongdoing is a proper consideration in property tax appeal pursuant to section; evidence of wrongdoing is not irrelevant as a matter of law as to the issue of an award of interest. 320 C. 332. Plaintiff property owner and taxpayer aggrieved by decision of the board of assessment appeals, but who was not a party to the proceedings before the board, has standing under section to bring an appeal to the trial court. Id., 535.

Cited. 31 CA 115; Id., 793; judgment reversed, see 229 C. 618; 35 CA 269; 38 CA 158; Id., 165; 40 CA 64; 41 CA 249; Id., 421; 42 CA 318; 43 CA 169; 44 CA 494; Id., 517; 46 CA 338. Assessor's method that treated plaintiff's properties as individual lots rather than one merged lot resulted in unfair treatment and a wrongful assessment, and therefore, plaintiff was aggrieved. 61 CA 834. Sec. 22a-45 does not limit property owner's remedy pursuant to this section. 80 CA 630. Plaintiff may not limit parameters of the court's valuation determination by challenging only one portion of the assessment because court determinations under section are de novo and court must arrive at its own conclusions by weighing all the evidence regardless of any alleged judicial admission as to scope of review; defendant town is not required to file a special defense under section; plaintiff who attempted to limit court's review to only one portion of an assessment was not deprived of due process when entire assessment was reviewed because Connecticut law has consistently held that trial court exercises de novo review. 84 CA 473. Statute allows taxpayer to challenge an illegal assessment outside prior statutorily mandated revaluation period and such appeal does not constitute impermissible request for interim revaluation. 85 CA 480. Section creates cause of action for taxpayer aggrieved by excessive and wrongful valuation of property, but there is no private right of action for taxpayer against municipal officials in individual capacities for alleged wrongdoing in tax assessment of property not owned or leased by or directly connected to taxpayer. 119 CA 453. Property owner must serve town with complaint and citation within 2 months of board's notice. 158 CA 565, 576.



Section 12-118 - Appeals from Connecticut Appeals Board for Property Valuation.

Section 12-118 is repealed, effective July 6, 1995.

(1949 Rev., S. 1800; February, 1965, P.A. 65, S. 2; 299; 1967, P.A. 5; 1969, P.A. 318, S. 1; P.A. 74-183, S. 189, 291; P.A. 76-436, S. 165, 681; P.A. 78-280, S. 1, 127; P.A. 79-597, S. 1, 2; P.A. 87-404, S. 9, 11; P.A. 95-283, S. 67, 68.)



Section 12-118a - Validation of pending appeals.

Section 12-118a is repealed, effective October 1, 2002.

(1969, P.A. 318, S. 2; S.A. 02-12, S. 1.)



Section 12-119 - Remedy when property wrongfully assessed.

When it is claimed that a tax has been laid on property not taxable in the town or city in whose tax list such property was set, or that a tax laid on property was computed on an assessment which, under all the circumstances, was manifestly excessive and could not have been arrived at except by disregarding the provisions of the statutes for determining the valuation of such property, the owner thereof or any lessee thereof whose lease has been recorded as provided in section 47-19 and who is bound under the terms of his lease to pay real property taxes, prior to the payment of such tax, may, in addition to the other remedies provided by law, make application for relief to the superior court for the judicial district in which such town or city is situated. Such application may be made within one year from the date as of which the property was last evaluated for purposes of taxation and shall be served and returned in the same manner as is required in the case of a summons in a civil action, and the pendency of such application shall not suspend action upon the tax against the applicant. In all such actions, the Superior Court shall have power to grant such relief upon such terms and in such manner and form as to justice and equity appertains, and costs may be taxed at the discretion of the court. If such assessment is reduced by said court, the applicant shall be reimbursed by the town or city for any overpayment of taxes in accordance with the judgment of said court.

(1949 Rev., S. 1801; February, 1965, P.A. 65, S. 3; P.A. 76-436, S. 306, 681; P.A. 78-280, S. 1, 127; P.A. 81-472, S. 126, 159.)

History: 1965 act allowed applications for relief by lessees who, according to terms of lease, are responsible for property tax payments; P.A. 76-436 substituted superior court for court of common pleas and included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 81-472 made technical changes.

Codifies common law rule; applies to unpaid taxes existing at time of passage even though time to appeal from doings of board had expired. 101 C. 390, 392. Methods of valuation. 122 C. 230. In action against him to collect tax, taxpayer cannot contest valuation; must seek relief under this section or Sec. 12-111 et seq. 123 C. 548. “Laid” means “imposed”. 124 C. 407. Section is for relief against illegal tax; procedure differs from appeal to board of tax review which is designed to act directly on valuations on grand list. 128 C. 649. What constitutes “manifestly excessive”; cannot enjoin assessors from raising assessment in future. Id., 674. Mere fact of overvaluation is not ground for relief under section; it is intended to take place of remedy in equity for illegal overvaluation and precludes resort to equity generally. 130 C. 703. Under section, function of court not limited to determining whether assessors acted illegally, arbitrarily or in abuse of discretion; statute designed to meet situations where there was misfeasance or nonfeasance, or assessment was arbitrary or so excessive or discriminatory as to show disregard for duty. 131 C. 273. Cited. 133 C. 22. “Owner” does not mean only owner on assessment date; possibility that he might become unduly enriched does not preclude right to test validity of assessment. Id., 238. State has no power to tax property of national banks under Sec. 12-59. 135 C. 191. Cited. 142 C. 634; 145 C. 375. Remedy given by section is not alternative to appeal from board of tax review and then from it to court under Sec. 12-118. 146 C. 165. Cited. 147 C. 287. Burden of proof on question whether property acquires tax situs within certain town is on plaintiff. Id., 308. Cited. 165 C. 211. The 1-year limitation on application to the Court of Common Pleas is procedural and may be waived by the town's failing to plead it. 167 C. 509. Cited. 168 C. 514. Judgment of assessor, not his employee, is focus of section; section does not remedy dispute over credibility of conflicting expert testimony. 169 C. 663. Cited. 170 C. 67; Id., 477. Whether or not the taxpayer was required to claim his exemption before the assessor under Sec. 12-89 would have no evidential significance in the proceeding under this statute; burden of proving the exemption is on the taxpayer. 192 C. 434. Cited. 193 C. 342; 195 C. 587; 196 C. 487; 199 C. 294; 200 C. 697; 212 C. 639. Focus of statute is whether the assessment is “illegal”. 220 C. 335. Decision of court requires that a declaratory judgment action predicated on the substantive rights of section be brought within 1 year of the date of assessment. 224 C. 110. Cited. 226 C. 407; 228 C. 23; Id., 375; Id., 476; 232 C. 335; 234 C. 169; 240 C. 422; Id., 475; 241 C. 749. Plaintiff's substantive claims were properly raised under section; court abandoned Cioffoletti rule requiring attacks on legislation to be brought as declaratory judgment actions. 245 C. 551. Subsequent title holder has no greater rights to challenge prior assessment than were possessed by its immediate assignor or by any prior assignee from the owner of a property at the time of assessment. 249 C. 1. Trial court's finding that floating docks and finger piers were fixtures and thus taxable property affirmed; determination re fixtures is a finding of fact and will not be overturned unless clearly erroneous. 253 C. 371. Section does not apply to a claim for reimbursement of property taxes paid by a charitable organization pursuant to Sec. 12-81b and Sec. 18-20 of the Danbury Code. Id., 531. Statute does not authorize a challenge to imposition of a conveyance tax; rather, statute clearly relates to taxes “laid on property”. 260 C. 406. Claims that an assessor has misclassified property and, consequently, overvalued it, comprise a category of appeals frequently pursued under section; trial court's determination that assessor had illegally removed property's open space classification necessarily incorporated implicit finding that resultant assessment was manifestly excessive. 289 C. 723. Plaintiff failed to establish that town assessor's reliance on hypothetical condition in reaching valuation was illegal, and therefore cannot prevail on its claim of misfeasance or malfeasance of assessor's duty resulting in overvaluation of property. 308 C. 87.

Cited. 6 CA 330; 7 CA 496; 15 CA 513; Id., 752; 21 CA 275; 26 CA 545; 35 CA 269; 40 CA 64; 43 CA 169; 44 CA 494; Id., 517. Statute applies to owners of easements including flowage rights. 53 CA 142. Declaratory judgment action predicated on section is subject to section's 1-year statute of limitations. 54 CA 284. Statute allows taxpayer to challenge illegal assessment outside prior statutorily mandated revaluation period and such appeal does not constitute impermissible request for interim revaluation. 85 CA 480. Section creates cause of action for taxpayer aggrieved by excessive and wrongful valuation of property, but there is no private right of action for taxpayer against municipal officials in individual capacities for alleged wrongdoing in tax assessment of property not owned or leased by or directly connected to taxpayer. 119 CA 453. Defendant's counterclaim re stipulated agreement with city was improper as defendant should have sought to enforce its right to an exemption in a statutory action under section. 140 CA 663.

Fair and actual value is not to be found at depression's bottom nor at prosperity's top. 4 CS 69. Superior Court will not inquire into an assessment in an action to collect unpaid taxes. Id., 391. Assessment is the total of all the taxable items and it does not follow that it is “manifestly excessive” because a single item is overvalued. 5 CS 467. Cited. 8 CS 540. Voluntary payment during pendency of application for relief does not preclude right to refund for excess. Id., 295. Relief from assessment not precluded by payment made before application filed. 9 CS 524. Valuation other than “true and actual” is illegal. 11 CS 480. Remedy different than that under Sec. 12-118; it is directed against the collection of an illegal tax. 12 CS 382. Declaratory judgment is one of the other “remedies”. 14 CS 119. Equitable remedy for overvaluation in assessment is precluded. 16 CS 48. Taxpayer claiming to be aggrieved by assessment of tax under Sec. 12-58 may seek relief as provided by this section or Sec. 12-118 or may pay the tax, under proper protest, and sue to recover such money as was illegally paid. He may not, in an action to collect the tax, contest the valuation placed on his property. 25 CS 467. Cited. 32 CS 82. Discussed. Id., 139. Cited. 39 CS 142; 43 CS 297.



Section 12-119a - Waiver of addition to assessments. Municipal option to reduce addition to assessments.

(a) Any municipality may, by ordinance, provide that the assessor or board of assessors, in the case of any amount added to an assessment pursuant to section 12-42, 12-43 or 12-53, or the board of assessment appeals, in the case of any amount added to an assessment pursuant to section 12-111 or 12-115, may waive the addition to any assessment of the twenty-five per cent additional amount. Any such ordinance shall delineate the reasons for which such waiver may be granted and shall provide for the publication of a list of all such waivers granted.

(b) Any municipality may, by ordinance, provide that the additional amount added to any assessment pursuant to section 12-42, 12-43, 12-53, 12-111 or 12-115 shall equal ten per cent of a taxpayer's assessment rather than the twenty-five per cent additional amount as required by said sections. Such ordinance shall specify that a ten per cent addition to any assessment shall be allowed only if (1) a taxpayer filed a personal property declaration within the time period designated in section 12-41, and (2) the declaration as filed included complete and accurate information as to the total number and types of items of property subject to taxation in the taxpayer's name. A taxpayer shall be required to establish to the satisfaction of the assessor, board of assessors or board of assessment appeals, as the case may be, that the conditions set forth in the ordinance have been met.

(P.A. 87-245, S. 9, 10; P.A. 95-283, S. 56, 68; P.A. 99-189, S. 16, 20.)

History: P.A. 87-245 effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-189 designated existing provisions as Subsec. (a), adding reference to Sec. 12-43 therein, and added new Subsec. (b) to allow municipalities by ordinance to establish a 10% penalty instead of the required 25% penalty under certain conditions, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-120 - Assessor or board of assessors to send abstract of assessment lists to Secretary of the Office of Policy and Management.

The assessor or board of assessors of each town, after the assessment lists have been examined and corrected by the board of assessment appeals, shall, on or before the first day of May, annually, transmit to the Secretary of the Office of Policy and Management an abstract of such lists, including the twenty-five per cent added by the assessor, board of assessors or board of assessment appeals, made in accordance with forms which shall be furnished by the secretary, at least thirty days before the date on which they are to be filed. Such form shall be designed to reduce paperwork requirements for the assessor or board of assessors. Prior to such transmittal and the making of such abstract, the assessor or board of assessors shall correct any clerical error which appears upon any such corrected assessment list. Any assessor who or board of assessors which neglects to transmit to the Secretary of the Office of Policy and Management an abstract of assessment lists as required by this section shall forfeit one hundred dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54.

(1949 Rev., S. 1802; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-385, S. 2; P.A. 87-115, S. 2, 8; 87-245, S. 8, 10; P.A. 93-434, S. 9, 20; P.A. 95-283, S. 57, 68; P.A. 96-34, S. 1, 2; P.A. 97-244, S. 10, 13.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 85-385 required assessors, rather than town clerk, to correct clerical errors on assessment list prior to its transmittal and the making of an abstract; P.A. 87-115 increased the forfeiture by any town clerk who fails to file the abstract of assessment lists as required from $15 to $100 and provided for waiver of forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to assessment lists to be submitted on April 1, 1988, and thereafter; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 93-434 amended the time the secretary is required to furnish abstracts from January first to 30 days before the date they are to be filed, effective June 30, 1993; P.A. 95-283 replaced board of tax review with board of assessment appeals and changed the transmittal date for the abstract of the list to the Office of Policy and Management from April to May, effective July 6, 1995; P.A. 96-34 transferred authority to file abstract lists from the town clerk to the assessor or board of assessors, effective May 2, 1996; P.A. 97-244 added provision re designing form to reduce paperwork, effective July 1, 1997.

Failure of town clerk to transmit abstract does not invalidate the lists. 7 C. 556.



Section 12-120a - Annual report from Office of Policy and Management to General Assembly committee on finance, revenue and bonding concerning real and personal property tax data for towns in the state.

The Secretary of the Office of Policy and Management shall, annually, not later than the fifteenth day of March, submit to the chairpersons and ranking members of the joint standing committee of the General Assembly on finance, revenue and bonding, with copies for such other committee members and staff personnel as said chairpersons may designate, a report concerning certain data applicable with respect to real and personal property in each town in the state and such totals of data pertaining to all towns as may be deemed appropriate by said secretary. The submission of such report in 1997, and annually thereafter, shall include a summary of data as described in each of the subsections in this section. Each such report shall include categories of such data for purposes of property subject to taxation and separate categories for property exempt from taxation. Such report shall include state-wide trends covering a five-year period. Such report shall be organized, to the extent possible, in a manner consistent with the outline of information as described in each of the following subdivisions.

(1) Residential, apartment, commercial and public utility real property. For purposes of taxable residential, apartment, commercial, industrial and public utility real property, such report shall include the total number of properties and the total assessed value of such properties.

(2) Vacant land assessed according to use classification. For purposes of taxable vacant land, such report shall include the total number of acres and the total assessed value of such acres. For purposes of taxable land subject to assessment related to certain use value classifications, such report shall include the total number of such acres and the total assessed value of such acres for each of the following classifications related to use: (A) Farm, (B) forest, (C) open space, and (D) maritime heritage.

(3) Land bearing timber. For purposes of taxable land bearing timber and subject to tax at a rate not exceeding ten mills, such report shall include the total number of acres and the assessed value of the land.

(4) Motor vehicles, mobile homes and other taxable personal property. (A) For purposes of taxable registered motor vehicles, such report shall include the total number of motor vehicles and the total assessed value of such motor vehicles for each of the following classifications related to use: (i) Passenger, (ii) commercial, (iii) combination, (iv) farm, and (v) any other classification; (B) for purposes of taxable vehicles which are not registered and mobile manufactured homes, such report shall include the total number of such vehicles and mobile manufactured homes and the total assessed value for each such category; (C) for purposes of all other taxable personal property, such report shall include the total value of each category of such property as contained in the tax list required pursuant to sections 12-42 and 12-43.

(5) Tax-exempt property with no state reimbursement for tax loss to towns. For purposes of exemptions from property tax with respect to which there is no state reimbursement, such report shall include the total number of such exempt properties by the exemption categories and property types deemed appropriate by the secretary, and the total assessed value of such exempt property.

(6) Tax-exempt property with state reimbursement for tax loss. For purposes of exemptions from property tax with respect to which annual reimbursement is provided by the state, such report shall include the total assessed value of such exempt property, by the exemption categories and property types deemed appropriate by the secretary.

(7) Exemption from property tax subject to state reimbursement. For purposes of exemptions from or reductions in property tax for certain individuals, with respect to which state reimbursement is applicable, such report shall include (A) the total number of individuals and the total amounts of each such exemption or reduction in the case of such benefits not subject to income requirements, and (B) in the case of such benefits subject to income requirements, such total number of individuals and total amounts of exemption or reduction the total assessed value of such exempt property, by the exemption categories and property types deemed appropriate by the secretary.

(8) Exemption from property tax for certain individuals with no state reimbursement. For purposes of exemption from property tax for certain individuals, with respect to which there is no state reimbursement, such report shall include the total number of individuals and the total value of each of the following exemptions: (A) Exemptions related to veterans under subdivisions (19) to (26), inclusive, of section 12-81, and (B) exemption for blind persons under subdivision (17) of said section.

(June Sp. Sess. P.A. 83-3, S. 1; P.A. 86-261, S. 1, 2; P.A. 90-94, S. 1, 2; P.A. 93-6, S. 1, 2; P.A. 96-217, S. 1, 5; P.A. 97-244, S. 11, 13; P.A. 07-127, S. 5.)

History: The reference to “mobile homes” in Subsec. (e) was changed to “mobile manufactured homes” in accordance with June Sp. Sess. P.A. 83-3; P.A. 90-94 changed the date for submission of the report from January fifteenth to March fifteenth annually and added the requirement concerning a state-wide summary of trends over a five-year period and amended each subsec. by eliminating requirements that the report information be prepared separately with respect to each town; P.A. 93-6 amended Subsec. (e) by deleting specific property tax categories and replacing them with a general reference to personal property, effective March 31, 1993, and applicable to the report of personal property filed on or after March 1, 1991; P.A. 96-217 required 1997 and subsequent reports to include summary of data described in this section instead of all such data, amended Subsec. (a) by adding apartment and public utility real property and changing data to be reported, amended Subsec. (b) by substituting “vacant land” for “real property belonging to a public utility” and changing the data to be reported, amended Subsec. (c) by requiring report to include “the assessed value of the land”, repealed Subsec. (d) re reporting of penalty for failure to report taxable land, relettered former Subsecs. (e) to (i), inclusive, as (d) to (h), inclusive, respectively, and amended relettered Subsec. (d) by substituting “total assessed value” for “total value” and deleting reporting requirement for aircraft, effective June 4, 1996; P.A. 97-244 amended Subsec. (a) to require report to include number of properties rather than buildings, units or parcels, amended Subsec. (b) to substitute reference to parcels for reference to acres, amended Subsecs. (e), (f) and (j) to require report to refer to exempt properties by exemption category and property types and made technical changes throughout the section, effective July 1, 1997; P.A. 07-127 redesignated Subsecs. (a) to (h) as Subdivs. (1) to (8), made technical changes and added “maritime heritage” in Subdiv. (2)(D), effective July 1, 2007.



Section 12-120b - Uniform administrative review procedures for certain state-reimbursed property tax exemptions and credits.

(a) As used in this section:

(1) “Claimant” means a person, company, limited liability company, firm, association, corporation or other business entity having received approval for financial assistance from a town's assessor or a municipal official;

(2) “Financial assistance” means a property tax exemption, property tax credit or rental rebate for which the state of Connecticut provides direct or indirect reimbursement; and

(3) “Program” means (A) property tax exemptions under section 12-81g or subdivision (55), (59), (60) or (70) of section 12-81, (B) tax relief pursuant to section 12-129d or 12-170aa, and (C) grants under section 12-170d.

(b) A claimant negatively affected by a decision of the Secretary of the Office of Policy and Management with respect to any program may appeal such decision in the manner set forth in subsection (d) of this section. Any notice the secretary issues pursuant to this section shall be sent by first class United States mail to a claimant at the address entered on the application for financial assistance as filed unless, subsequent to the date of said filing, the claimant sends the secretary a written request that any correspondence regarding said financial assistance be sent to another name or address. The date of any notice sent by the secretary pursuant to this section shall be deemed to be the date the notice is delivered to the claimant.

(c) The secretary may review any application for financial assistance submitted by a claimant in conjunction with a program. The secretary may exclude from reimbursement any property included in an application that, in the secretary's judgment, does not qualify for financial assistance or may modify the amount of any financial assistance approved by an assessor or municipal official in the event the secretary finds it to be mathematically incorrect, not supported by the application, not in conformance with law or if the secretary believes that additional information is needed to justify its approval.

(d) (1) If the secretary modifies the amount of financial assistance approved by an assessor or municipal official under a program, or makes a preliminary determination that the claimant who filed written application for such financial assistance is ineligible therefor, the secretary shall send a written notice of preliminary modification or denial to said claimant and shall concurrently forward a copy to the office of the assessor or municipal official who approved said financial assistance. The notice shall include plain language setting forth the reason for the preliminary modification or denial, the name and telephone number of a member of the secretary's staff to whom questions regarding the notice may be addressed, a request for any additional information or documentation that the secretary believes is needed in order to justify the approval of such financial assistance, the manner by which the claimant may request reconsideration of the secretary's preliminary determination and the time frame for doing so. Not later than ninety days after the date an assessor receives a copy of such preliminary notice, the assessor shall determine whether an increase to the taxable grand list of the town is required to be made as a result of such modification or denial, unless, in the interim, the assessor has received written notification from the secretary that a request for a hearing with respect to such financial assistance has been approved pursuant to subparagraph (B) of subdivision (2) of this subsection. If an assessment increase is warranted, the assessor shall promptly issue a certificate of correction adding the value of such property to the taxable grand list for the appropriate assessment year and shall forward a copy thereof to the tax collector, who shall, not later than thirty days following, issue a bill for the amount of the additional tax due as a result of such increase. Such additional tax shall become due and payable not later than thirty days from the date such bill is sent and shall be subject to interest for delinquent taxes as provided in section 12-146. With respect to the preliminary modification or denial of financial assistance for which a hearing is held, the assessor shall not issue a certificate of correction until the assessor receives written notice of the secretary's final determination following such hearing.

(2) (A) Any claimant aggrieved by the secretary's notice of preliminary modification or denial of financial assistance under a program may, not later than thirty business days after receiving said notice, request a reconsideration of the secretary's decision for any factual reason, provided the claimant states the reason for the reconsideration request in writing and concurrently provides any additional information or documentation that the secretary may have requested in the preliminary notice of modification or denial. The secretary may grant an extension of the date by which a claimant's additional information or documentation must be submitted, upon receipt of proof that the claimant has requested such data from another governmental agency or if the secretary determines there is good cause for doing so.

(B) Not later than thirty business days after receiving a claimant's request for reconsideration and any additional information or documentation the claimant has provided, the secretary shall reconsider the preliminary decision to modify or deny said financial assistance and shall send the claimant a written notice of the secretary's determination regarding such reconsideration. If aggrieved by the secretary's notice of determination with respect to the reconsideration of said financial assistance, the claimant may, not later than thirty business days after receiving said notice, make application for a hearing before said secretary, or the secretary's designee. Such application shall be in writing and shall set forth the reason why the financial assistance in question should not be modified or denied. Not later than thirty business days after receiving an application for a hearing, the secretary shall grant or deny such hearing request by written notice to the claimant. If the secretary denies the claimant's request for a hearing, such notice shall state the reason for said denial. If the secretary grants the claimant's request for a hearing, the secretary shall send written notice of the date, time and place of the hearing, which shall be held not later than thirty business days after the date of the secretary's notice granting the claimant a hearing. Such hearing may, at the secretary's discretion, be held in the judicial district in which the claimant or the claimant's property is located. Not later than thirty business days after the date on which a hearing is held, a written notice of the secretary's determination with respect to such hearing shall be sent to the claimant and a copy thereof shall be concurrently sent to the assessor or municipal official who approved the financial assistance in question.

(3) If any claimant is aggrieved by the secretary's determination concerning the hearing regarding the claimant's financial assistance or the secretary's decision not to hold a hearing, such claimant may, not later than thirty business days after receiving the secretary's notice related thereto, appeal to the superior court of the judicial district in which the claimant resides or in which the claimant's property that is the subject of the appeal is located. Such appeal shall be accompanied by a citation to the secretary to appear before said court, and shall be served and returned in the same manner as is required in the case of a summons in a civil action. The pendency of such appeal shall not suspend any action by a municipality to collect property taxes from the applicant on the property that is the subject of the appeal. The authority issuing the citation shall take from the applicant a bond or recognizance to the state of Connecticut, with surety, to prosecute the application in effect and to comply with the orders and decrees of the court in the premises. Such applications shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable and, if the application is without probable cause, may tax double or triple costs, as the case demands; and, upon all applications which are denied, costs may be taxed against the applicant at the discretion of the court, but no costs shall be taxed against the state.

(4) The secretary shall notify each claimant of the final modification or denial of financial assistance as claimed, in accordance with the procedure set forth in this subsection. A copy of the notice of final modification or denial shall be sent concurrently to the assessor or municipal official who approved such financial assistance. With respect to property tax exemptions under section 12-81g or subdivision (55), (59), (60) or (70) of section 12-81, and tax relief pursuant to section 12-129d or 12-170aa, the notice pursuant to this subdivision shall be sent not later than one year after the date claims for financial assistance for each such program are filed with the secretary. For grants under section 12-170d, such notice shall be sent not later than the date by which the secretary certifies the amounts of payment to the Comptroller.

(June Sp. Sess. P.A. 01-6, S. 46, 85; June Sp. Sess. P.A. 01-9, S. 97, 131; May Sp. Sess. P.A. 04-2, S. 78; P.A. 13-234, S. 36; P.A. 14-139, S. 6; 14-217, S. 48.)

History: June Sp. Sess. P.A. 01-6 effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (d) to clarify provisions re preliminary determinations of eligibility, reconsideration of such eligibility and final determinations and to make technical changes, effective July 1, 2001; May Sp. Sess. P.A. 04-2 amended Subsec. (d)(4) to delete provision re date by which secretary is required to certify payment amount to Comptroller and add provisions re notices related to certain property tax exemptions, effective July 1, 2004, and applicable to certifications by the Secretary of the Office of Policy and Management on and after July 1, 2001; P.A. 13-234 amended Subsec. (a)(3) by deleting former Subpara. (C) re rebates and amended Subsec. (d)(4) by deleting provision re program of rebates, effective July 1, 2013, and applicable to assessment years commencing on or after October 1, 2012; P.A. 14-139 amended Subsec. (a)(3) by deleting reference to Sec. 12-81g(72) and (74) and amended Subsec. (d)(4) by deleting provision re notice required for exemptions claimed under Sec. 12-81g(72) and (74), effective June 6, 2014; P.A. 14-217 amended Subsec. (a)(3) to add Subpara. (C) re grants under Sec. 12-170d and amended Subsec. (d)(4) by adding provision re notice for grants under Sec. 12-170d, effective June 13, 2014, and applicable to applications made on or after April 1, 2014.



Section 12-121 - Compensation of assessors and boards of assessment appeals.

The compensation of assessors and boards of assessment appeals, except in such towns as have an incorporated city within their limits, the boundaries of which city are coterminous with the boundaries of such town and wherein the compensation of such assessors and boards of assessment appeals is fixed by a charter provision of such city, may be established by any town at any annual town meeting and, when so established, shall remain the same until altered by the town. If any town neglects to fix such compensation, the selectmen of such town shall fix the amount thereof until established by such meeting.

(1949 Rev., S. 3632; P.A. 79-22; P.A. 95-283, S. 58, 68.)

History: P.A. 79-22 deleted provision that part-time assessors receive at least $2.50 per work day as compensation; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Assessors need not join in an action to recover compensation since each assessor's compensation is individual. 24 C. 408. Cited. 103 C. 424.



Section 12-121a to 12-121d - Personal property exempt from assessment.

Sections 12-121a to 12-121d, inclusive, are repealed.

(P.A. 73-351, S. 1–4; P.A. 74-334, S. 1–5; P.A. 75-213, S. 50, 53.)



Section 12-121e - Reduction in assessment of certain rehabilitated buildings.

The assessor of any municipality that has adopted an ordinance pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148 may reduce the assessment of any building that has been rehabilitated in accordance with the provisions of such ordinance. The assessment shall be adjusted after the building is rehabilitated. The adjusted assessment shall reflect the value of the structure prior to rehabilitation. The adjusted assessment shall be applicable for a period determined in accordance with the provisions of the ordinance.

(P.A. 97-320, S. 5, 11.)

History: P.A. 97-320 effective July 1, 1997.



Section 12-121f - Validations re assessment lists.

(a) An assessment list in any town, city or borough is not invalid as to the taxpayers of the taxing district as a whole because the assessor committed any one or more of the errors or omissions listed in subdivisions (1) to (15), inclusive, of this subsection unless an action contesting the validity of the assessment list is brought within four months after the assessment date and the plaintiff establishes that the assessor's error or omission will produce a substantial injustice to the taxpayers as a whole:

(1) The assessor failed to give the legal notice required by section 12-40 that all persons liable to pay taxes in the taxing district must, when required by law, bring in written or printed lists of the taxable property belonging to them;

(2) The assessor received a list that is either not sworn to or not signed by the person giving that list as required by section 12-49;

(3) The assessor received a list after the deadline specified by section 12-42 but neglected to fill out a list of the property described and add to the assessment the penalty set by section 12-42 for failing to file before the deadline;

(4) The assessor failed to give the notice required by subsection (c) of section 12-53 after adding property to the list of any person or corporation making a sworn list;

(5) The assessor failed to give the notice required by subsection (c) of section 12-53 after making out a list for a person or corporation that was liable to pay taxes and failed to give a required list;

(6) The assessor failed to assess and set house lots separately in lists as land as required by section 12-42;

(7) The assessor failed to sign any assessment list, or did not sign the assessment list of a town, city or borough collectively but signed the assessment list individually for districts in the town, city or borough;

(8) The assessor failed, as required by subsection (a) of section 12-55, to arrange an assessment list in alphabetical order, or to lodge the list in the required office on or before the day designated by law, or at all;

(9) The assessor decreased valuations after the day on which the assessment list was lodged or was required by law to be lodged in the required office, but before the date on which the abstract of such list was transmitted or was required to be transmitted to the Secretary of the Office of Policy and Management;

(10) The assessor failed, as required by section 12-42, to fill out a list for any person or corporation that failed to return a required list;

(11) The assessor incorrectly made an assessment list abstract required by subsection (a) of section 12-55;

(12) The assessor failed to compare, sign, return, date or make oath to an abstract of an assessment list of his or her town, as required by law, or omitted from an abstract any part of the list of any person;

(13) The assessor did not take the oath required by law;

(14) The assessor failed to return to a district clerk an assessment list of the district assessment; or

(15) The assessor omitted from the assessment list the taxable property of any person or corporation liable to pay taxes.

(b) An assessment list in any town, city or borough is not invalid as to the taxpayers of the taxing district as a whole because the board of assessment appeals or a member or members of the board committed any one or more of the errors or omissions listed in subdivisions (1) to (6), inclusive, of this subsection unless an action contesting the validity of the assessment list is brought within four months after the assessment date and the plaintiff establishes that the error or omission will produce a substantial injustice to the taxpayers as a whole:

(1) A member or members of the board of assessment appeals did not take the oath required by law;

(2) The board of assessment appeals failed to give notice of the times and places of the meetings as required by section 12-110;

(3) The board of assessment appeals held its first meeting on some day other than the day provided by section 12-110;

(4) The board of assessment appeals added to the list of any person or corporation any item of taxable property actually owned by the person or corporation without giving the notice required by section 12-111 or 12-115;

(5) The board of assessment appeals increased the list of any person or corporation, or added to the assessment list the name of any person or corporation, without giving such person or corporation the notice required by section 12-111 or 12-115, and the amount of such list is not excessive or unjust; or

(6) Any assessment list or abstract thereof is not signed by a member acting on behalf of the board of assessment appeals after having been examined and corrected by the board of assessment appeals.

(c) A tax laid and imposed in any town, city or borough is not invalid as to the taxpayers of the taxing district as a whole because of any one or more of the errors or omissions listed in subdivisions (1) to (5), inclusive, of this subsection unless an action contesting the validity of the tax is brought within four months after the tax is imposed and the plaintiff establishes that the error or omission will produce a substantial injustice to the taxpayers as a whole:

(1) The abstract of an assessment list was not transmitted to the Secretary of the Office of Policy and Management when required;

(2) The proper authorities voted to levy a tax, but failed to fix the time when such tax should become due, and the tax collector has given notice that the taxes were to become due at a certain time;

(3) A rate bill or a bill for taxes for the collection of any tax was not made under the hands of the proper authority according to law;

(4) The selectmen of any town made their rate bill from an assessment list made and corrected by the assessor and board of assessment appeals and lodged in the town clerk's office and disregarded any illegal alteration in the list made after the list and abstract were completed and lodged in the town clerk's office; or

(5) A mistake, irregularity or omission occurred in any of the steps preparatory to the issuance of a rate bill or bill for taxes for any tax, or in the preparation or issuance of such a rate bill or bill for taxes, or in the warrant for collection thereof, provided such mistake, irregularity or omission is not shown by the taxpayer to have made his or her tax materially greater and that notice of the bill has been given to the taxpayer.

(P.A. 99-238, S. 1, 8; P.A. 00-84, S. 3, 6.)

History: P.A. 99-238 effective July 1, 2000 (Revisor's note: In Subsec. (a), the phrase “subdivisions (1) through (15)” was changed editorially by the Revisors to “subdivisions (1) to (15), inclusive,” for consistency with customary statutory usage); P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000.

Section does not specify who has standing to pursue claim; plaintiffs did not present facts sufficient to support allegation that alleged errors or omissions by assessor or board will produce substantial injustice to taxpayers of town as a whole, which is required to prevail under section. 119 CA 453.






Chapter 203a - The Connecticut Appeals Board for Property Valuation (Repealed)

Section 12-121aa to 12-121cc - State board established to hear appeals from local boards of tax review. Conditions and effects to be considered in appeals to state board. State board to adopt regulations as necessary.

Sections 12-121aa to 12-121cc, inclusive, are repealed, effective July 6, 1995.

(P.A. 87-404, S. 7, 8, 10, 11; P.A. 89-231, S. 1–3, 5; P.A. 90-266, S. 1–3, 6; P.A. 91-221, S. 1–3, 5; P.A. 92-254, S. 1– 3, 6; P.A. 93-95, S. 1–3, 5; P.A. 95-283, S. 67, 68.)






Chapter 204 - Local Levy and Collection of Taxes

Section 12-122 - Selectmen to estimate town's expenses; tax levy to pay current expenses.

The selectmen of each town, in their annual report to be submitted at the annual town meeting, shall include an itemized estimate of the current expenses of the departments of the town for the ensuing year, which estimate shall be altered or approved as the voters determine at such town meeting. Upon completion of the work of the board of assessment appeals and of the final assessment list, the town shall levy a tax on such list, payable not later than forty days prior to the end of the fiscal year for which the tax was levied. No town shall levy a tax which, in addition to the other estimated yearly income of the town, shall be insufficient to pay the estimated expenses of the town for the current year. If the estimated income, including taxes, proves insufficient to pay the current expenses of the town, the selectmen, in their next annual estimate of current expenses, shall include a sum sufficient to pay the deficit in such expenses of the previous year. The provisions of this section shall not apply to towns which have boards or departments of finance.

(1949 Rev., S. 1803; 1957, P.A. 13, S. 70; P.A. 95-283, S. 59, 68.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Towns are required to levy such taxes as are sufficient to pay the estimated expenses of the town for the current year. 14 CS 258.



Section 12-122a - Uniform city-wide mill rate for taxation of motor vehicles.

Any municipality which has more than one taxing district may by a majority vote of its legislative body set a uniform city-wide mill rate for taxation of motor vehicles, except that if the charter of such municipality provides that any mill rate for property tax purposes shall be set by the board of finance of such municipality, such uniform city-wide mill rate may be set by a majority vote of such board of finance. No uniform city-wide mill rate may exceed the amount set forth in section 12-71e.

(P.A. 74-211; P.A. 76-191, S. 1, 2; P.A. 15-244, S. 208.)

History: P.A. 76-191 added exception re setting of mill rate by board of finance; P.A. 15-244 added provision prohibiting city-wide mill rate from exceeding the amount set forth in Sec. 12-71e, effective October 1, 2015, and applicable to assessment years commencing on or after October 1, 2015.



Section 12-123 - Selectmen to make rate bill when town fails to lay sufficient tax.

When any town has failed to lay necessary taxes or to lay a tax which, in addition to the other estimated yearly income of the town, is sufficient to pay the current expenses of such town, its selectmen shall make a rate bill upon its list last completed for the amount necessary, or for an amount sufficient to pay the deficit in such current expenses, and cause the same to be collected as other taxes.

(1949 Rev., S. 1804.)

No statutory right for taxpayer to enjoin collection of taxes that are not abuse of broad discretion conferred on boards of selectmen by section. 217 C. 303.

Cited. 32 CS 237.



Section 12-124 - Abatement of taxes and interest.

The selectmen of towns, the mayor and aldermen of cities, the warden and burgesses of boroughs and the committees of other communities (1) may abate the taxes, or the interest on delinquent taxes, or both, assessed by their respective communities upon such persons as are poor and unable to pay the same or upon railroad companies in bankruptcy reorganization, provided either a standing abatement committee of a community or, if a community has no such committee, the Secretary of the Office of Policy and Management shall approve such abatement, and (2) shall present to each annual meeting of their respective communities a list of all persons whose taxes, or the interest on whose taxes, they have abated in the preceding year.

(1949 Rev., S. 1805; 1967, P.A. 40; P.A. 77-533, S. 2, 3; P.A. 13-276, S. 6.)

History: 1967 act allowed abatement of interest on delinquent taxes; P.A. 77-533 allowed abatement of tax or interest for railroad companies in bankruptcy reorganization in addition to abatements for the poor; P.A. 13-276 added Subdiv. (1) and (2) designators and, in Subdiv. (1), added provision requiring approval of abatement of taxes by standing abatement committee or Secretary of the Office of Policy and Management.

If person against whom taxes assessed comes within statute, taxes may properly be abated after his death in favor of surviving family. 125 C. 623.



Section 12-124a - Municipal option to abate taxes on residence exceeding eight per cent of occupants' income.

(a) Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year with respect to any residential dwelling occupied by the owner or owners and for whom such dwelling is the primary place of residence, to the extent that such property taxes exceed eight per cent or more of the total income from any source, adjusted for self-employed persons to reflect the allowance for expenses in determining adjusted gross income for federal income tax purposes, of such owner or owners and any other person for whom such dwelling is the primary place of residence, for the calendar year immediately preceding the beginning of the tax year for which such taxes are due. Application for such abatement shall be made not later than thirty days preceding the tax due date for such tax year, provided if the amount of such taxes has not been determined on such date, within ten days following determination of the amount of such taxes.

(b) Whenever any municipality has approved abatement of taxes as provided in subsection (a) of this section, the owner or owners shall deliver to the tax collector in such municipality, not later than ten days following the tax due date for such taxes abated, an agreement, on a form executed and acknowledged in the form and manner required for the transfer of an interest in real property, to reimburse such municipality in the amount of the taxes abated, with interest at six per cent per annum or such rate as approved by the legislative body. Such agreement shall contain a legal description of the real property with respect to which such abatement is approved and shall be recorded in the land records of such municipality. Such agreement shall constitute a lien on such real property which shall remain valid until paid. Such lien shall be due and payable in full upon the sale or transfer of such real property or upon the death of the owner, or if owned by more than one person at the time such lien is created, upon the death of the last of such owners surviving. Such lien shall be released by the tax collector in such municipality when the taxes secured thereby have been paid. Liens recorded under the provisions of this subsection shall have the same precedence as tax liens under section 12-172.

(P.A. 78-235, S. 1, 2; P.A. 81-444, S. 1, 2; P.A. 13-276, S. 7.)

History: P.A. 81-444 allowed abatement to the extent that such taxes exceed 8%, rather than 10%, or more of the total income of the occupants of the owner's dwelling, effective July 7, 1981, and applicable in any municipality to assessment year commencing October 1, 1981, and thereafter; P.A. 13-276 amended Subsec. (b) by replacing provision re precedence of mortgage recorded prior to certificate of lien with provision re liens recorded under Subsec. to have same precedence as tax liens.



Section 12-125 - Abatement of taxes of corporations.

If any corporation carrying on business in this state is poor and unable to pay real or personal property taxes or both levied against it by any municipality, if such corporation has applied for a working-capital loan from one or more agencies of the United States and if the amount of taxes due to such municipality constitutes a bar or a handicap to the granting of such loan, application may be made to the selectmen of a town not consolidated with a city or borough, to the common council or mayor and board of aldermen if a city, to the warden and burgesses if a borough and to the governing board of any other municipality, for the abatement in whole or in part of such real estate and personal property taxes. Such application shall be in writing and shall contain a recital of the facts and the reason why the corporation believes that it is necessary for the municipality to abate its taxes in whole or in part. Such municipal authority, after an examination of the facts and after hearing, shall have power to abate in whole or in part real and personal property taxes levied by it against such corporation, provided the Secretary of the Office of Policy and Management, after having obtained the written consent of the Attorney General, shall approve. The name of each such corporation receiving such abatement and the amount of taxes so abated shall be presented to the next regular meeting of such municipality. If any corporation receiving abatement as provided in this section withdraws its application for the loan because of which the abatement was granted or if the corporation for any reason fails to receive the loan for which application was made and in accordance with which the abatement was granted, such abatement shall be rescinded and have no effect.

(1949 Rev., S. 1806; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.



Section 12-125a - Waiver of taxes on certain property held by suppliers of water.

Any municipality may, upon approval by its legislative body, or by the board of selectmen in any town in which the legislative body is a town meeting, waive property taxes and interest related thereto which may be due for any tax year with respect to real or personal property held by any person, firm or corporation for the purpose of creating or furnishing a supply of water for domestic use, exclusive of any such property (1) owned by a municipal corporation or (2) used by any such person, firm or corporation in creating or furnishing such a supply of water for purposes of profit related to such use, with such profit inuring to such person or the owners of such firm or corporation, provided either a standing abatement committee of such municipality or, if such municipality has no standing abatement committee, the Secretary of the Office of Policy and Management shall approve such waiver.

(P.A. 83-563, S. 2; P.A. 13-276, S. 8.)

History: P.A. 13-276 added provision requiring approval of waiver by standing abatement committee or Secretary of the Office of Policy and Management.



Section 12-125b - Exemption or abatement of tax on real property bought from the state by a municipality.

Any municipality that purchases a parcel of land, or a portion thereof owned by the state may enter into an agreement (1) exempting such parcel or portion thereof from any property tax imposed by the municipality, or providing that such parcel or portion thereof is subject to all or any portion of such property tax, and (2) providing for payments in lieu of, or fixing, property taxes with respect to such parcel or portion thereof. Such agreement shall be for such amounts, duration and on such terms as may be approved by the legislative body of such municipality. Any payments in lieu of, or fixing, such taxes, together with interest thereon as provided in any such agreement, shall constitute a lien upon such property, taking precedence over all other liens and encumbrances. Such lien may be foreclosed in the same manner as a lien for property taxes.

(P.A. 06-194, S. 24.)

History: P.A. 06-194 effective July 1, 2006.



Section 12-126 - Abatement or refund of tax on tangible personal property assessed in more than one municipality.

If any tangible personal property is assessed in more than one municipality in any assessment year, upon payment of the tax in the municipality in which such property is subject to property tax for such assessment year in accordance with sections 12-43, 12-59 or 12-71, the tax in the other municipality or municipalities shall be removed from the rate book by means of a certificate of error issued by the assessor or board of assessors. If such tax has been paid to a municipality in which such property is not subject to property tax for such assessment year in accordance with said sections 12-43, 12-59 or 12-71, the amount thereof shall be refunded to the taxpayer upon written application therefor to the tax collector. Such application shall contain a recital of the facts, and the collector shall, after examination thereof, refer the same, with his recommendation thereon, to the board of selectmen in the case of a town or to the corresponding authority in any other municipality, and shall certify to the amount of refund to which the applicant is entitled. Upon receipt of such application and certification, the selectmen or other duly constituted authority shall draw an order upon the treasurer in favor of such applicant for such amount without interest.

(1949 Rev., S. 1807; 1955, S. 1074d; P.A. 83-485, S. 8, 13.)

History: P.A. 83-485 provided that, with respect to personal property which is assessed in more than one municipality, upon payment of tax in the municipality in which such property is subject to tax in accordance with Sec. 12-43, 12-59 or 12-71, the tax in other municipalities shall be removed from the rate book and that, with respect to tax on personal property which has been paid to a municipality in which such property is not subject to tax in accordance with Sec. 12-43, 12-59 or 12-71, the amount thereof shall be refunded, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter.

See Sec. 12-57 re issuance of certificate of correction when property improperly included on list.



Section 12-127 - Abatement or refund on proof of exempt status.

Any person who has been unable to submit evidence of blindness as required by section 12-92 or of other claim for exemption as required by section 12-93 may, when he obtains such evidence satisfactory to the assessors, make application to the collector of taxes, within one year after he obtains such evidence, for abatement in case the tax has not been paid, or for refund in case the whole tax has been paid, of such part or the whole of such tax as represents the exemption. Such abatement or refund may be granted retroactively to include the assessment day next succeeding the date as of which such person was entitled to the exemption, but in no case shall any abatement or refund be made for a period greater than one year.

(June, 1955, S. 1076d.)

Veteran not entitled to refund by virtue of assumption of tax under provisions of Sec. 12-70. 135 C. 228.



Section 12-127a - Abatement of taxes on structures of historical or architectural merit.

(a) Any municipality may by ordinance provide for the abatement in whole or in part of real property taxes on structures of historical or architectural merit. Such municipality shall determine which structures within its locality shall be available for classification as historically or architecturally meritorious, or it may delegate such determination to local private preservation or architectural bodies.

(b) Such tax abatement shall be available to the owners of real property which is so classified if it can be shown to the satisfaction of the municipality that the current level of taxation is a material factor which threatens the continued existence of the structure, necessitating either its demolition or remodeling in a manner which destroys the historical or architectural value. If, after taxes on such structure have been abated under the terms of this section, such structure is demolished or remodeled in a way which destroys its architectural or historical value, the then owner shall pay to the municipality an amount equal to the total amount of taxes which had been abated under the provisions of this section.

(1969, P.A. 711, S. 1–3; P.A. 84-256, S. 9, 17.)

History: P.A. 84-256 deleted Subsec. (c) authorizing state reimbursement for tax abatements granted under this section.



Section 12-128 - Refund of tax erroneously collected from veterans and relatives.

The amount of any tax which has been collected erroneously from any person who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States, or from his relative, as specified in section 12-81, may be recovered from the municipality to which the same has been paid at any time within six years from the date of such payment upon presentation of a claim therefor to the collector of taxes. The collector shall examine such claim and, upon finding the claimant entitled thereto, shall certify to that effect to the selectmen of such town or other proper official of such municipality. Upon receipt of such certification, the selectmen or other proper official shall draw an order upon the treasurer in favor of such claimant for the amount, without interest, to which such claimant is entitled. Any payment for which no timely application is made or granted under this section shall be the property of the municipality.

(1949 Rev., S. 1811; 1951, S. 1077d; P.A. 75-110, S. 1; P.A. 13-276, S. 9.)

History: P.A. 75-110 allowed recovery of erroneously collected tax within six, rather than three, years; P.A. 13-276 added provision re payment for which no timely application is made or granted under section to be property of municipality.



Section 12-129 - Refund of excess payments.

Any person, firm or corporation who pays any property tax in excess of the principal of such tax as entered in the rate book of the tax collector and covered by his warrant therein, or in excess of the legal interest, penalty or fees pertaining to such tax, or who pays a tax from which the payor is by statute exempt and entitled to an abatement, or who, by reason of a clerical error on the part of the assessor or board of assessment appeals, pays a tax in excess of that which should have been assessed against his property, or who is entitled to a refund because of the issuance of a certificate of correction, may make application in writing to the collector of taxes for the refund of such amount. Such application shall be delivered or postmarked by the later of (1) three years from the date such tax was due, (2) such extended deadline as the municipality may, by ordinance, establish, or (3) ninety days after the deletion of any item of tax assessment by a final court order or pursuant to subdivision (3) of subsection (c) of section 12-53 or section 12-113. Such application shall contain a recital of the facts and shall state the amount of the refund requested. The collector shall, after examination of such application, refer the same, with his recommendations thereon, to the board of selectmen in a town or to the corresponding authority in any other municipality, and shall certify to the amount of refund, if any, to which the applicant is entitled. The existence of another tax delinquency or other debt owed by the same person, firm or corporation shall be sufficient grounds for denying the application. Upon receipt of such application and certification, the selectmen or such other authority shall draw an order upon the treasurer in favor of such applicant for the amount of refund so certified. Any action taken by such selectmen or such other authority shall be a matter of record, and the tax collector shall be notified in writing of such action. Upon receipt of notice of such action, the collector shall make in his rate book a notation which will date, describe and identify each such transaction. Each tax collector shall, at the end of each fiscal year, prepare a statement showing the amount of each such refund, to whom made and the reason therefor. Such statement shall be published in the annual report of the municipality or filed in the town clerk's office within sixty days of the end of the fiscal year. Any payment for which no timely application is made or granted under this section shall permanently remain the property of the municipality. Nothing in this section shall be construed to allow a refund based upon an error of judgment by the assessors. Notwithstanding the provisions of this section, the legislative body of a municipality may, by ordinance, authorize the tax collector to retain payments in excess of the amount due provided the amount of the excess payment is less than five dollars.

(1949 Rev., S. 1812; 1957, P.A. 194; 1961, P.A. 102; 484, S. 1; P.A. 75-110, S. 2; P.A. 90-101, S. 2; P.A. 95-283, S. 10, 68; P.A. 99-151, S. 2, 3; P.A. 13-276, S. 10.)

History: 1961 acts added reference to the certificate of correction, and provided for filing of annual statement of refunds in town clerk's office; P.A. 75-110 allowed six years, rather than one year, from date of payment for filing application for refund; P.A. 90-101 required that application for refund of tax paid in excess of the amount due as a result of clerical error must be submitted not later than three years from the tax due date and deleted the provision related to refunds as to which the procedure has, prior to October 1, 1943, been determined by statute; P.A. 95-283 replaced board of tax review with board of assessment appeals and allowed a municipality to retain overpayments of less than $5, effective July 6, 1995; P.A. 99-151 allowed municipalities to adopt ordinances to extend the time to file an application for a refund of excess property tax payments, effective June 23, 1999; P.A. 13-276 required application for refund of payment be delivered or postmarked by later of existing Subdiv. (1) or (2) or new Subdiv. (3) re 90 days after deletion of any item of tax assessment by final order of court or pursuant to cited statutes, added provision re existence of another tax delinquency to be sufficient grounds for denial of application, and added provision re payment for which no timely application is made or granted under section to remain property of municipality.

Cited. 195 C. 587.

Cited. 33 CA 270.



Section 12-129a - Moratorium on tax payment for persons over sixty-five.

Section 12-129a is repealed.

(February, 1965, P.A. 386, S. 3; 1967, P.A. 755, S. 5.)



Section 12-129b - Real property tax relief for certain persons sixty-five years of age or over.

(a) An owner of real property or any tenant for life or for a term of years liable for property taxes under section 12-48 who meets the qualifications stated in this subsection shall be entitled to pay the tax levied on said property, calculated in accordance with the provisions of subsection (b) for the first year his claim for said tax relief is filed and approved in accordance with the provisions of section 12-129c, and he shall be entitled to continue to pay the amount of said tax or such lesser amount as may be levied in any year, without regard to the provisions of this section and section 12-129c, during each subsequent year that he shall meet said qualifications, and the surviving spouse of such owner or tenant, qualified in accordance with the requirements pertaining to a surviving spouse in this subsection, or any owner or tenant possessing a joint interest in said property with such owner at the time of such owner's death and qualified at such time in accordance with the requirements in this subsection, shall be entitled to continue to pay the amount of said tax or such lesser amount as may be levied in any year, without regard to the provisions of this section and section 12-129c, as it becomes due each year following the death of such owner for as long as such surviving spouse or joint owner or joint tenant is qualified in accordance with the requirements in this subsection. After the first year a claim for said tax relief is filed and approved, application for said tax relief shall be filed biennially on a form prepared for such purpose by the Secretary of the Office of Policy and Management. No such owner or tenant may qualify for said tax relief if such claim is filed after May 15, 1980. Any such owner or tenant who is qualified in accordance with this section and who files such claim on or before May 15, 1980, and any such surviving spouse or joint owner or joint tenant surviving upon the death of such owner or tenant, shall be entitled to pay said tax in the amount as provided in this section for so long as such owner or tenant or such surviving spouse or joint owner or joint tenant continues to be so qualified. To qualify for the tax relief provided in this section a taxpayer shall meet all the following requirements: (1) Be sixty-five years of age or over, or his spouse, who is domiciled with him, shall be sixty-five years or over, or be fifty years of age or over and the surviving spouse of a taxpayer who at the time of his death had qualified and was entitled to tax relief under this section and section 12-129c, provided such spouse was domiciled with such taxpayer at the time of his death, and (2) occupy said real property as his home, and (3) either he or his spouse shall have resided within this state for at least one year before filing his claim under this section and section 12-129c, and (4) have had adjusted gross income as determined under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, during the calendar year preceding the filing of his claim in an amount of not more than three thousand dollars if he shall be unmarried, or have adjusted gross income as determined under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, during the calendar year preceding the filing of the claim in an amount of not more than five thousand dollars if he shall be married and domiciled with his spouse or, on or after April 9, 1974, individually, if unmarried, or jointly if married, adjusted gross income and tax-exempt interest as determined under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which is qualifying income, during the calendar year preceding the filing of the claim in an amount of not more than six thousand dollars. Notwithstanding provisions of the Internal Revenue Code under which certain portions of railroad retirement annuities are considered taxable income, for purposes of this subdivision the adjusted gross income of any such taxpayer for any income year commencing on or after January 1, 1984, shall not include any portion of such taxpayer's income from railroad retirement annuities received under the Railroad Retirement Act, exclusive of any such income payable in accordance with the supplemental annuity provisions of said act. Notwithstanding any provision of the Internal Revenue Code under which any portion of income received as a pension from the United States Postal System is considered taxable income, for purposes of this subdivision the adjusted gross income of any such person for any income year commencing on or after January 1, 1996, shall not include any portion of said pension. A person who received pension income in the 1996 calendar year from the United States Postal System and who filed an application under subsection (e) of section 12-170aa prior to May 15, 1997, in lieu of filing an application under section 12-129c, shall be allowed to file an application under said section 12-129c with respect to income received during the 1996 calendar year, provided such application is filed prior to August 1, 1998. Notwithstanding the provisions of this section and subsection (c) of section 12-129b, the assessor of the town in which such person resides shall, upon approving such application, reinstate such person's tax relief benefits under this section, as of the 1996 grand list, and shall notify the tax collector to remove any property tax credit under section 12-170aa that is reflected on such person's rate bill for that assessment year.

(b) The tax on the real property for which the benefits under this section are claimed shall be calculated by multiplying the assessed value, less one thousand dollars, of said property for the year 1966 or for any subsequent year in which the taxpayer first files and has approved a claim under this section and section 12-129c, by the applicable mill rate of that year for the general property tax, exclusive of any special tax levy, except that, if such property is located in more than one town, the tax payable to the town of the taxpayer's voting residence shall be so calculated and the tax payable to the other town or towns in which such property is located shall be calculated by multiplying the assessed value of said property for the year 1968 or for any subsequent year in which a taxpayer first files and has approved a claim under this section and section 12-129c by the applicable mill rate of such general property tax of that year. If title to real property is recorded in the name of the person or the spouse making a claim and qualifying under said sections and any other person or persons, the claimant hereunder shall be entitled to pay the claimant's fractional share of the tax on such property calculated in accordance with the provisions of this section, and such other person or persons shall pay the person's or persons' fractional share of the tax without regard for the provisions of said sections. For the purposes of this section, a “mobile manufactured home”, as defined in section 12-63a, shall be deemed to be real property.

(c) If an owner of real property has qualified and received tax relief under this section and section 12-129c and subsequently has adjusted gross income in excess of the maximum as described in this section, he shall notify the municipal tax assessor on or before the next assessment date and shall be denied tax relief under this section for such assessment year and thereafter. Any person who fails to notify the municipal tax assessor of such disqualification shall be fined not more than five hundred dollars.

(d) If any person with respect to whom a claim for tax relief in accordance with this section and section 12-129c has been approved for any assessment year transfers, assigns, grants or otherwise conveys subsequent to the first day of October, but prior to the first day of August in such assessment year the interest in real property to which such claim for tax relief is related, regardless of whether such transfer, assignment, grant or conveyance is voluntary or involuntary, the amount of such tax relief benefit, determined as the amount by which the tax payable without benefit of this section exceeds the tax payable under the provisions of this section, shall be a pro rata portion of the amount otherwise applicable in such assessment year to be determined by a fraction the numerator of which shall be the number of full months from the first day of October in such assessment year to the date of such conveyance and the denominator of which shall be twelve. If such conveyance occurs in the month of October the grantor shall be disqualified for such tax relief in such assessment year. The grantee shall be required within a period not exceeding ten days immediately following the date of such conveyance to notify the assessor thereof, or in the absence of such notice, upon determination by the assessor that such transfer, assignment, grant or conveyance has occurred, the assessor shall (1) determine the amount of tax relief benefit to which the grantor is entitled for such assessment year with respect to the interest in real property conveyed and notify the tax collector of the reduced amount of such benefit and (2) notify the Secretary of the Office of Policy and Management on or before the October first next following the end of the assessment year in which such conveyance occurs of the reduction in such benefit for purposes of a corresponding adjustment in the amount of state payment to the municipality next following as reimbursement for the revenue loss related to such tax relief. On or after December 1, 1989, any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the adjustment as required by this section shall forfeit two hundred fifty dollars to the state, provided said secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Upon receipt of such notice from the assessor, the tax collector shall, if such notice is received after the tax due date in the municipality, within ten days thereafter mail or hand a bill to the grantee stating the additional amount of tax due as determined by the assessor or assessors. Such tax shall be due and payable and collectible as other property taxes and subject to the same liens and processes of collection, provided such tax shall be due and payable in an initial or single installment not sooner than thirty days after the date such bill is mailed or handed to the grantee and in equal amounts in any remaining, regular installments as the same are due and payable.

(1967, P.A. 755, S. 1; 1969, P.A. 338, S. 1; 673, S. 1; 814, S. 2; 1971, P.A. 632, S. 2; 749; 1972, P.A. 253, S. 1; P.A. 74-55, S. 3, 4, 14; P.A. 76-383, S. 1, 2; P.A. 79-498, S. 1, 4; 79-514, S. 1, 4; 79-630; P.A. 80-139, S. 1, 2; 80-391, S. 1, 6; 80-463, S. 4, 6; P.A. 81-60, S. 1; 81-244, S. 1, 2; P.A. 83-409, S. 1; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-515, S. 6, 7; P.A. 87-586, S. 6, 12; P.A. 89-211, S. 21; P.A. 90-73, S. 2, 5; P.A. 96-180, S. 20, 166; P.A. 98-262, S. 19, 22; P.A. 99-89, S. 4, 10.)

History: 1969 acts added exception in Subsec. (b) re property located in more than one town, amended Subsec. (b) to allow multiplication by subsequent reduced rate, and to classify mobile homes as real property and substituted “adjusted gross income as determined under the Internal Revenue Code of 1954” for gross income from all sources; 1971 acts amended Subsec. (b) to specify that applicable mill rate is rate for general property tax exclusive of special tax levy, included tenants for life or for term of years liable for property taxes under Sec. 12-48 under provisions of section and substituted “taxpayer” for “owner” to reflect tenants' inclusion; 1972 act amended Subsec. (a)(3) to clarify language and added Subsecs. (c) and (d) re tax relief for surviving spouse and re procedure in cases where recipient becomes ineligible because income limit exceeded; P.A. 74-55 amended Subsec. (a) to raise income limit to $6,000 as of April 9, 1974, and amended Subsec. (b) to add provision for calculation of benefits during year in which municipality adopts uniform fiscal year; P.A. 76-383 made payment at reduced rate applicable only to claims filed for the first time and approved before June 1, 1976; P.A. 79-498 amended Subsec. (a) to require surviving spouse to be at least 50 years old for benefits to continue and to have been domiciled with deceased recipient at time of death, deleted Subsec. (c) which had required only that surviving spouse be at least sixty and relettered Subsec. (d) accordingly, effective July 1, 1979, and applicable to assessment years commencing on or after October 1, 1978; P.A. 79-514 changed residency requirement in Subsec. (a) from 5 years to 1 year; P.A. 79-630 added provisions that as of October 1, 1979, reduction in rate is not to include any reduction in rate during years in which revaluation becomes effective; P.A. 80-139 repealed provisions enacted in P.A. 79-630 and extended allowance for reduction in rates to all rather than limiting it to those whose claims were first filed and approved before June 1, 1976, effective May 6, 1980, and applicable to taxes levied in any town on assessment list for 1979 and each assessment list thereafter; P.A. 80-391 deleted reference to Sec. 12-63a and required biennial filing for continued relief, effective May 29, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 80-463 placed May 15, 1980 as cut off for viable applications for tax relief, effective June 6, 1980, and applicable to homeowners for assessment year in any town commencing October 1, 1980, and each assessment year thereafter; P.A. 81-60 added Subsec. (d) concerning a reduction in benefit for the assessment year in which a homeowner's residence is sold; P.A. 81-244 provided statutory authority for continuation of a deceased homeowner's tax freeze benefit for a qualified surviving spouse or a qualified surviving joint owner and deleted provisions whereby once-eligible owner becoming ineligible because income exceeds maximum allowed could apply for and receive relief subsequently; P.A. 83-409 amended Subsec. (d) to specify that conveyance need not be voluntary and to set a date for notification of the conveyance to the secretary of the office of policy and management; June Sp. Sess. P.A. 83-3 changed term “mobile home” in Subsec. (b) to “mobile manufactured home”; P.A. 84-515 amended Subsec. (a) by providing that qualifying income for purposes of eligibility under said Subsec. (a) shall be determined without the inclusion in the taxpayer's adjusted gross income of any portion of such taxpayer's income from railroad retirement annuities received under the Railroad Retirement Act, exclusive of any income under the supplemental annuity provisions of said act; P.A. 87-586 amended Subsec. (d) to provide for a forfeiture to the state by any municipality neglecting to transmit the information required for purposes of the adjustment in the amount of state reimbursement to the municipality as a result of a conveyance of the dwelling with respect to which property tax has been reduced as provided in this section; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-73 amended Subsec. (d) by providing that proration of benefit for the assessment year shall not be applicable in the event of conveyance of the real property to which such benefit is related in August or September of the year and adding provision for waiver of forfeiture related to municipal failure to submit benefit adjustment information as required; P.A. 96-180 made technical changes to conform section's division into subsecs. with customary statutory usage, effective June 3, 1996; P.A. 98-262 amended Subsec. (a) to exclude income received from a United States Postal System pension from adjusted gross income for purposes of Subdiv. (4) and extend filing date, effective June 8, 1998; P.A. 99-89 amended Subsec. (b) by deleting obsolete provision re taxpayers in a municipality changing to a uniform fiscal year and making technical changes, effective June 3, 1999.

See Sec. 12-129p re maximum benefits for any homeowner receiving tax relief under Sec. 12-129b.



Section 12-129c - Application for real property tax relief for certain persons sixty-five years of age or over. Biennial requirements. Penalty for false affidavit or false statement.

(a) No claim shall be accepted under section 12-129b unless the taxpayer or authorized agent of such taxpayer files an application with the assessor of the municipality in which the property is located, in affidavit form as provided by the Secretary of the Office of Policy and Management, during the period from February first to and including May fifteenth of any year in which benefits are first claimed, including such information as is necessary to substantiate said claim in accordance with requirements in such application. A taxpayer may make application to the secretary prior to August fifteenth of the claim year for an extension of the application period. The secretary may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the secretary determines there is good cause for doing so. The taxpayer shall present to the assessor a copy of such taxpayer's federal income tax return and the federal income tax return of such taxpayer's spouse, if filed separately, for such taxpayer's taxable year ending immediately prior to the submission of the taxpayer's application, or if not required to file a federal income tax return, such other evidence of qualifying income in respect to such taxable year as the assessor may require. Each such application, together with the federal income tax return and any other information submitted in relation thereto, shall be examined by the assessor and if the application is approved by the assessor, it shall be forwarded to the secretary on or before July first of the year in which such application is approved, except that in the case of a taxpayer who received a filing date extension from the secretary, such application shall be forwarded to the secretary not later than ten business days after the date it is filed with the assessor. After a taxpayer's claim for the first year has been filed and approved such taxpayer shall be required to file such an application biennially. In respect to such application required after the filing and approval for the first year the tax assessor in each municipality shall notify each such taxpayer concerning application requirements by regular mail not later than February first of the assessment year in which such taxpayer is required to reapply, enclosing a copy of the required application form. Such taxpayer may submit such application to the assessor by mail, provided it is received by the assessor not later than April fifteenth in the assessment year with respect to which such tax relief is claimed. Not later than April thirtieth of such year the assessor shall notify, by mail evidenced by a certificate of mailing, any such taxpayer for whom such application was not received by said April fifteenth concerning application requirements and such taxpayer shall be required not later than May fifteenth to submit such application personally or for reasonable cause, by a person acting on behalf of such taxpayer as approved by the assessor.

(b) Any person knowingly making a false affidavit for the purpose of claiming property tax relief under section 12-129b and this section shall be fined not more than five hundred dollars. Any person who fails to disclose all matters relating thereto or with intent to defraud makes a false statement shall refund to the state or to the municipality, as the case may be, all tax relief improperly taken.

(1967, P.A. 755, S. 2; 1969, P.A. 814, S. 3; 1972, P.A. 253, S. 2; P.A. 73-650, S. 4, 6; P.A. 74-55, S. 5, 14; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-391, S. 2, 6; P.A. 82-322, S. 1, 6; P.A. 83-485, S. 9, 13; P.A. 85-561, S. 1, 8; June Sp. Sess. P.A. 01-6, S. 50, 85; June Sp. Sess. P.A. 01-9, S. 98, 131; P.A. 10-32, S. 34; P.A. 12-197, S. 27; P.A. 16-143, S. 1.)

History: 1969 act required that affidavit be filed within 60 days after assessment date, rather than 14 days before first meeting of board of tax review and required assessor to mail notice of necessity for annual filing at least 10 days before assessment date; 1972 act deleted requirement for 10 days' notice enacted in 1969; P.A. 73-650 placed June 30, 1973, deadline for acceptance of claims; P.A. 74-55 made former provisions Subsecs. (a) and (c), inserted substantially new Subsec. (b) permitting filings within 60 days after April 15, 1974, changed filing period from within 60 days after assessment date to “prior to and including May fifteenth of any year after calendar year 1974 ...” and deleted former provisions re notification of claimant and appeals; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 80-391 amended Subsec. (a) to detail procedure for required biennial filing with applicable deadlines and substituted “taxpayer” for “claimant”, effective May 29, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 82-322 amended Subsec. (a) to require assessors to notify qualified taxpayers concerning reapplication requirements not later than February first, rather than January first, in year in which taxpayer must reapply and amended procedure re income tax information required so that it must be related to tax year of taxpayer ending immediately prior to application date, in lieu of tax year ending immediately prior to beginning of assessment year in which application is submitted, as previously required; P.A. 83-485 amended Subsec. (a) by providing that the taxpayer must file claim “during the period from February first to and including May fifteenth of any year” in lieu of “during the period prior to and including May fifteenth of any year” as previously provided, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 85-561 amended Subsec. (a) so that in cases of illness or incapacitation, evidenced by a physician's certificate, taxpayers may file for an extension of the application period, provided such application is made prior to August fifteenth in the claim year, effective July 5, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to modify procedures for extensions of time for applications for relief and add requirements for such applications, deleted former Subsec. (b) re certain applications in 1974, redesignated former Subsec. (c) as Subsec. (b), and amended newly designated Subsec. (b) to change “exemption from taxation” to “claiming property tax relief”, to eliminate a possible term of imprisonment for making false affidavit and to provide for refund of tax relief improperly taken, effective July 1, 2001; June Sp. Sess. P.A. 01-9 added provision re refund of defrauded tax relief to the state or the municipality, effective July 1, 2001; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 12-197 amended Subsec. (a) by adding provision re certification by an advanced practice registered nurse and making a technical change; P.A. 16-143 amended Subsec. (a) by replacing “March fifteenth” with “April fifteenth”, replacing “April first” with “April thirtieth”, and replacing “certified mail” with “mail evidenced by a certificate of mailing”.



Section 12-129d - State payment in lieu of tax revenue.

(a) On or before January first, annually, the tax collector of each municipality shall certify to the Secretary of the Office of Policy and Management, on a form furnished by the secretary, the amount of tax revenue which such municipality, except for the provisions of section 12-129b, would have received, together with such supporting information as said secretary may require. On or after December 1, 1989, any municipality which neglects to transmit the claim and supporting information as required by this section shall forfeit two hundred fifty dollars to the state, provided said secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary shall review each such claim in accordance with the procedure set forth in section 12-120b. Any claimant aggrieved by the results of the secretary's review shall have the rights of appeal as set forth in section 12-120b.

(b) The Secretary of the Office of Policy and Management shall, on or before September first, annually, certify to the Comptroller the amount due each municipality under the provisions of subsection (a) of this section, including any modification of such claim made prior to September first, and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following September first and the Treasurer shall pay the amount thereof to such municipality on or before the fifteenth day of September following. If any modification is made as the result of the provisions of subsection (a) of this section on or after the August fifteenth following the date on which the tax collector has provided the amount of tax revenue in question, any adjustments to the amount due to any municipality for the period for which such modification was made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section.

(c) The amount of state payment to each municipality as reimbursement for the revenue loss related to the tax relief given to individuals pursuant to 12-129b shall be reduced proportionately in the event that the total amount payable to all municipalities for this program exceeds the amount appropriated.

(1967, P.A. 755, S. 3, 4; P.A. 74-55, S. 7, 14; 74-338, S. 67, 94; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 5, 10; 85-561, S. 2, 8; P.A. 87-586, S. 7, 12; P.A. 88-230, S. 1, 12; P.A. 90-73, S. 3, 5; 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 18, 68; P.A. 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 51, 85; P.A. 05-287, S. 17; May Sp. Sess. P.A. 16-3, S. 81.)

History: P.A. 74-55 set January first deadline for certification to commissioner rather than March first and replaced “12-129b” with “12-129c”; P.A. 74-338 corrected reference, returning it to original “12-129b”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 85-371 extended final date for review by the secretary to the January first following deadline for receipt of claims and inserted provisions concerning modifications resulting in adjustments to amounts due to municipalities, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after that date; P.A. 85-561 added Subsec. (c) providing for a procedure of correction in claim submitted, a procedure of appeal by the taxpayer, a hearing for the taxpayer before the secretary of the office of policy and management and appeal to the superior court if the taxpayer is aggrieved in respect to any action of said secretary, effective July 1, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; P.A. 87-586 amended Subsec. (a) by inserting the forfeiture provision for any municipality which neglects to transmit the information required by this section for purposes of computing the amount of state reimbursement for property tax loss related to the program in Sec. 12-129b; P.A. 90-73 amended Subsec. (a) by adding the provision allowing waiver of the municipal forfeiture for failure to submit information as required for purposes of state reimbursement; P.A. 95-283 amended Subsec. (a) to change location of appeal from the judicial district in which the municipality is located to the judicial district of Hartford-New Britain and Subsec. (c) to change location of appeal from the judicial district in which the applicant resides to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6 deleted former provisions re appeals of decisions of the Secretary of the Office of Policy and Management, including former Subsec. (c), provided for such appeals in accordance with Sec. 12-120b and made technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 05-287 amended Subsec. (b) to change the deadline for the Secretary of the Office of Policy and Management to certify to the Comptroller the amount due each municipality from August fifteenth to September first and to change the deadline for the Comptroller's draw of an order on the Treasurer from on or before the first day of September following to on or before the fifth business day following September first, effective July 13, 2005; May Sp. Sess. P.A. 16-3 added Subsec. (c) re proportionate reduction of state payment, effective July 1, 2016.

See Sec. 12-120b re uniform administrative procedure for appeals related to state-reimbursed property tax exemptions, credits and rebates.



Section 12-129e and 12-129f - Failure to reapply for benefits. Grants to municipalities.

Sections 12-129e and 12-129f are repealed.

(1969, P.A. 814, S. 4, 5; 1972, P.A. 253, S. 3.)



Section 12-129g - Appropriation.

Obsolete.

(1969, P.A. 814, S. 17.)



Section 12-129h and 12-129i - Tax relief for special tax. State reimbursement in lieu of tax.

Sections 12-129h and 12-129i are repealed, effective June 3, 1999.

(1971, P.A. 632, S. 1, 3; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 6, 10; P.A. 99-89, S. 9, 10.)



Section 12-129j to 12-129m - State refunds of property tax payments to certain persons sixty-five or over.

Sections 12-129j to 12-129m, inclusive, are repealed.

(P.A. 73-650, S. 1–3, 5, 6; P.A. 74-55, S. 13, 14.)



Section 12-129n - Optional municipal property tax relief program for certain homeowners age sixty-five or over or permanently and totally disabled.

(a) Any municipality may, by vote of its legislative body on recommendation of its board of finance or equivalent body, provide property tax relief to residents of such municipality, with respect to real property owned and occupied by such residents as their principal residence, or held in trust for and occupied by such residents as their principal residence, who are (1) sixty-five years of age and over, or whose spouses, living with them, are sixty-five years of age or over or sixty years of age or over and the surviving spouse of a taxpayer qualified in such municipality under this section at the time of his or her death or with respect to real property on which such residents or their spouses are liable for taxes under section 12-48, or (2) under age sixty-five and eligible in accordance with applicable federal regulations to receive permanent total disability benefits under Social Security, or have not been engaged in employment covered by Social Security and accordingly have not qualified for benefits thereunder, but have become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher's retirement plan, in which requirements with respect to qualifications for such permanent total disability benefits are comparable to such requirements under Social Security, provided such residents or their spouses under subdivisions (1) or (2) above have been taxpayers of such municipality for one year immediately preceding their receipt of tax benefits under this section, and meet the requirements which may be established by such municipality with respect to maximum income allowable during the calendar year preceding the year in which application is made for the tax relief provided in this section. No such property tax relief, together with any relief received by any such resident under the provisions of sections 12-129b to 12-129d, inclusive, and 12-170aa shall exceed, in the aggregate the total amount of the tax which would, except for said sections 12-129b to 12-129d, inclusive, 12-170aa and this section, be laid against the taxpayer.

(b) Prior to initial approval by the legislative body of such municipality of the plan of property tax relief to be provided pursuant to the provisions of this section, the executive authority of such municipality shall appoint a committee consisting of not less than five resident taxpayers of such municipality, which shall undertake and complete within a period not in excess of sixty days following such appointment, a study and investigation with respect to such property tax relief and, on the basis thereof, prepare a report to be presented to the board of finance or equivalent body of such municipality, which report shall include the following: (1) The fiscal effect of such property tax relief on property tax revenue for such municipality; (2) recommendations with respect to the form and extent of such property tax relief. After the initial approval of such property tax relief by the legislative body of such municipality, such plan may be amended from time to time by vote of its legislative body on recommendation of its board of finance or equivalent body without compliance with the requirements of this subsection applicable to such initial approval.

(c) The total abatement of property tax revenue, based on an estimate in any tax year by the board of finance or equivalent body of such municipality, which may be granted in such tax year by such municipality pursuant to the provisions of this section shall not exceed an amount equal to ten per cent of the total real property tax assessed in such municipality in the preceding tax year.

(d) Any such property tax relief granted to any such resident in accordance with the provisions of this section shall not disqualify such resident with respect to any benefits for which such resident shall be eligible under the provisions of sections 12-129b to 12-129d, inclusive, and 12-170aa, and any such property tax relief provided under this section shall be in addition to any such benefits for which such resident shall be eligible under said sections.

(e) Reimbursement of such municipality under the provisions of sections 12-129b to 12-129d, inclusive, and 12-170aa shall be limited to such amount as the municipality would be entitled to receive for revenues lost because of tax relief provided under the provisions of said sections. The property tax relief provided for in this section may, in any case where title to real property is recorded in the name of the taxpayer or his or her spouse and any other person or persons, be prorated to reflect the fractional share of such taxpayer or spouse or, if such property is a multiple-family dwelling, such relief may be prorated to reflect the fractional portion of such property occupied by the taxpayer.

(f) Any municipality providing property tax relief under this section may establish a lien on such property in the amount of the relief granted, provided if the total amount of such property tax relief with respect to any such taxpayer, when combined with any such tax relief for which such taxpayer may be eligible in accordance with sections 12-129b to 12-129d, inclusive, or 12-170aa, exceeds in the aggregate seventy-five per cent of the property tax for which such taxpayer would be liable but for the benefits under this section and any of the sections mentioned above in this subsection, such municipality shall be required to establish a lien on such property in the amount that such tax relief exceeds seventy-five per cent of such property tax liability, plus interest applicable to the total of such unpaid taxes at a rate to be determined by such municipality. Any such lien shall have a priority in the settlement of such person's estate.

(g) (1) Any municipality establishing a program of property tax relief under this section shall make persons eligible for such relief if they qualify in accordance with age and income pursuant to subsection (a) of this section and are unit owners of a cooperative.

(2) The amount of annual property tax relief in accordance with this subsection to any such person shall be determined in relation to an assumed amount of property tax liability applicable to the assessed value for the dwelling unit which such person owns and occupies, as determined by the assessor in the municipality in which the cooperative is situated. For purposes of this section the assessor shall determine the assumed amount of property tax liability applicable to the assessed value for the dwelling unit of each such person who is otherwise eligible under this subsection, but such determination shall not constitute a tax bill for purposes of property taxation of such cooperative or any individual dwelling unit thereof. Annually, not later than the first day of June, the assessor in such municipality, upon receipt of an application for such relief, shall determine, with respect to the assessment list in such municipality for the assessment year commencing October first immediately preceding, the portion of the assessed value of the entire cooperative, as included in such assessment list, attributable to the dwelling unit occupied by such person. The assumed property tax liability for purposes of determining the amount of the relief shall be the product of such assessed value and the mill rate in such municipality as determined for purposes of property tax imposed on said assessment list for the assessment year commencing October first immediately preceding. The amount of relief to which such person shall be entitled for such assessment year shall be equivalent to the amount of tax reduction for which such person would qualify, considering such assumed property tax liability to be the actual property tax applicable to such person's dwelling unit and such person as liable for the payment of such tax.

(P.A. 73-628; P.A. 74-294, S. 1, 2; P.A. 81-405; P.A. 85-442, S. 2, 3; P.A. 87-91, S. 1, 2; 87-116, S. 1, 2; P.A. 93-120, S. 1, 2; P.A. 99-89, S. 5, 10; 99-189, S. 19, 20; P.A. 07-251, S. 2; P.A. 14-124, S. 1.)

History: P.A. 74-294 made former provisions Subsecs. (a) and (e) and added Subsecs. (b) to (d) and (f) re study committee, limit on total abatement, other benefits for which recipients are eligible and liens on property for which relief granted and added provisions in Subsec. (a) re benefits to surviving spouse and re maximum income allowance established by municipality; P.A. 81-405 reduced the period in Subsec. (a) during which a resident must be a taxpayer in the municipality before being qualified for the program from 3 years to 1 year; P.A. 85-442 amended Subsec. (b) to add provision re amendments to plan subsequent to its “initial” approval; P.A. 87-91 added provisions enabling municipalities to provide the same tax relief benefits to persons who are permanently totally disabled as allowed for certain persons age 65 or over, effective April 29, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 87-116 increased the amount of tax relief which may be allowed for eligible homeowners by any municipality, including any tax relief for which such homeowner is eligible under the state program for such taxpayers, from 75% of the tax otherwise due to the total amount of such tax, and required the municipality to establish a lien in the amount of the total tax relief granted when such tax relief exceeds 75% of the tax for which such taxpayer would otherwise be liable, effective May 11, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 93-120 added Subsec. (g) enabling municipalities to provide the same tax relief benefits to unit owners of cooperatives, effective June 14, 1993, and applicable to assessment years of municipalities commencing October 1, 1993, and each assessment year thereafter; P.A. 99-89 deleted references to repealed Secs. 12-129h and 12-129i and made technical changes, effective June 3, 1999; P.A. 99-189 amended Subsec. (g)(2) by adding provisions re determination of assumed amount of property tax liability, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 07-251 amended Subsec. (f) to reduce amount of lien from the total amount of tax relief to amount that equals amount of tax relief that exceeds 75% of the property tax liability; P.A. 14-124 amended Subsec. (a) by adding provision re property held in trust for and occupied by residents as their principal residence, effective October 1, 2014, and applicable to assessment years commencing on and after that date.



Section 12-129o - Optional property tax relief by a municipality for certain elderly persons when special tax is levied.

(a) Whenever a special tax is levied on real property by any municipality, other than a special tax levied under the provisions of section 7-382, such municipality may by vote of its legislative body provide that any resident of such municipality who is eligible on the assessment date of such special tax for tax relief under section 12-129b with respect to the general property tax to be levied on such real property in the same calendar year, shall be liable only for a prorated amount of such special tax based on the percentage which such resident's tax liability for said general tax in such municipality bears to the amount such tax liability would be if such resident were not eligible for tax relief under said section 12-129b, provided, if title to the real property is recorded in the name of such resident or his spouse making a claim and qualifying hereunder and any other person or persons, the claimant hereunder shall be liable to pay his fractional share of such special tax levy calculated in accordance with the provisions of this section, and such other person or persons shall pay his or their fractional share of the tax without regard to the provisions of this section. If, at the time the special tax is levied, the mill rate of the ensuing general tax has not been established and the tax levied, the special tax shall be levied in full and the proration herein provided for shall be calculated at the time such general tax is levied. Thereupon any such resident entitled to benefits in accordance with this section shall receive an abatement of the excess special tax levied if such tax has not been paid, or a refund of such excess if such tax has been paid.

(b) Section 12-129d shall not be applicable with respect to tax relief provided by any municipality in accordance with the provisions of subsection (a) of this section.

(P.A. 76-348, S. 1, 2; P.A. 99-89, S. 6, 10.)

History: P.A. 99-89 amended Subsec. (b) by deleting reference to repealed Sec. 12-129i, effective June 3, 1999.



Section 12-129p - Maximum benefits for homeowner receiving tax relief under section 12-129b.

(a) Notwithstanding the provisions of sections 12-129b to 12-129d, inclusive, if the amount of tax benefit calculated in accordance with said sections and provided thereunder for any homeowner qualified for the program of tax relief under said sections is equivalent to two thousand dollars or more in the assessment year commencing October 1, 1985, such benefit shall not, in any subsequent assessment year exceed the amount of such benefit to which such homeowner was entitled for said assessment year commencing October 1, 1985, and additionally, if the amount of such tax benefit for any homeowner so qualified is less than two thousand dollars in the assessment year commencing October 1, 1985, the amount of such homeowner's benefit shall not, in any subsequent assessment year, exceed two thousand dollars.

(b) In any municipality which, as of July 6, 1987, has deferred any part of the amount of increased assessed value of real property pursuant to subsection (e) of section 12-62a of the general statutes, revision of 1958, revised to 2005, the maximum benefit to which any homeowner shall be entitled pursuant to subsection (a) of this section shall be the amount to which such homeowner is entitled pursuant to sections 12-129b to 12-129d, inclusive, in the first assessment year in which no deferral of assessed value occurs, and no maximum benefit shall be imposed in any year prior to such first assessment year in which no deferral occurs.

(P.A. 85-612, S. 2, 6; P.A. 87-586, S. 9, 12; P.A. 99-89, S. 7, 10; P.A. 06-148, S. 9.)

History: P.A. 85-612 effective July 12, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and thereafter; P.A. 87-586 increased the maximum tax benefit allowable under the program in Sec. 12-129b so that any homeowner whose tax relief benefit in the assessment year commencing October 1, 1985, was equivalent to $2,000 or more would not in any subsequent year be entitled to any more in benefit and any homeowner whose benefit in said assessment year was less than $2,000 would not in any subsequent year be entitled to any more than $2,000, and added Subsec. (b) providing that the maximum provisions in Subsec. (a) would not be applicable in a municipality in which increased assessed values from revaluation are being added through a phase-in program under Sec. 12-62a and the maximum benefit would be the amount to which any homeowner is entitled in the first year in which there is no deferral of assessment increase, effective July 6, 1987, and applicable to the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 99-89 made technical changes, effective June 3, 1999; P.A. 06-148 amended Subsec. (b) by adding “of the general statutes, revision of 1958, revised to 2005” after “subsection (e) of section 12-62a”, effective June 6, 2006.



Section 12-129q - Grants to property owners in special services districts.

(a) In each tax year any municipality may, by vote of its legislative body, provide a grant to residential property owners in special service districts who are not delinquent in payment of taxes due on such property.

(b) As used in this section, “residential property” means a single parcel of property used for residential purposes and includes a single-family residence and a multiple-dwelling structure containing not more than three units, used by occupants as a place of permanent residence where one of the occupants is the owner.

(P.A. 00-229, S. 5, 7.)

History: P.A. 00-229 effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998.



Section 12-129r - Municipal option to abate taxes on open space in exchange for transfer of development rights to municipality.

(a) As used in this section:

(1) “Municipality” means any city, town, borough, district or association with municipal powers; and

(2) “Open space land” means any area of land, including forest land, the preservation or restriction of the use of which would (A) maintain and enhance the conservation of natural or scenic resources, (B) protect natural streams or water supply, (C) promote conservation of soils, wetlands, beaches or tidal marshes, (D) enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open spaces, (E) preserve historic sites, or (F) promote orderly urban or suburban development.

(b) Any municipality may, by ordinance adopted by its legislative body, establish a program under which property taxes may be abated in exchange for the transfer to the municipality of development rights, conservation easements, rights-of-way or any combination thereof, to open space land. Such ordinance shall include, but not be limited to, provisions for requirements for application for the abatement, which shall include a certified appraisal of the property proposed for abatement both with and without development rights.

(c) The abatement may not exceed the market value of the open space land, may be transferable to any other taxable property in the municipality owned by the applicant and may exist for a period of time to be determined by the legislative body of the municipality.

(P.A. 06-128, S. 1.)

History: P.A. 06-128 effective October 1, 2006, and applicable to assessment years commencing on or after that date.



Section 12-129s - Municipal option to abate taxes on high mileage motor vehicles and hybrid passenger cars.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, provide a property tax exemption with respect to motor vehicles that are exempt from sales and use taxes under subdivision (110) or (115) of section 12-412.

(P.A. 07-242, S. 19.)

History: P.A. 07-242 effective January 1, 2008.



Section 12-129t - Municipal option to abate taxes on visitable housing.

As used in this section, “visitable housing” means one-to-four family residential construction that includes three basic architectural features to allow persons with disabilities to easily visit: (1) Interior doorways that provide a minimum thirty-two inch wide unobstructed opening, (2) an accessible means of egress to a home, as defined in Appendix A to 28 CFR Part 36, and (3) a full or half bathroom on the first floor that is compliant with the provisions of the Americans with Disabilities Act of 1990, as amended, 42 USC 12101. Any municipality may, by ordinance adopted by its legislative body, provide property tax abatements to developers of visitable housing.

(P.A. 10-56, S. 3.)

History: P.A. 10-56 effective October 1, 2010, and applicable to assessment years commencing on or after that date.



Section 12-129u - Municipal option to abate taxes on historic agricultural structures.

(a) As used in this section:

(1) “Municipality” means any town, consolidated town and city, consolidated town and borough, city or borough;

(2) “Historic agricultural structure” means a barn listed on the National Register of Historic Places, 16 USC 470a, as amended from time to time, or on the state register of historic places, as defined in section 10-410, or a stone wall or other structure, including the land necessary for the function of the barn, stone wall or other structure, currently or formerly used for agricultural purposes and at least seventy-five years old, provided such barn, stone wall or other structure (A) provides scenic enjoyment to the general public from a public road, (B) is historically important on a local, regional, state or national level, either independently or as part of an historic district established under section 7-147a or by special act, or (C) has physical or aesthetic features that contribute to the historic or cultural integrity of a property listed on or eligible for listing on the National Register of Historic Places, 16 USC 470a, as amended from time to time, or on the state register of historic places, as defined in section 10-410;

(3) “Preservation easement” means an easement over an historic agricultural structure conveyed to a municipality for a term of up to ten years;

(4) “Easement agreement” means the document conveying the preservation easement;

(5) “Legislative body” means the legislative body of a municipality or, where the legislative body is a town meeting, the board of selectmen or town council; and

(6) “Property tax payment amount” means the amount of property tax due for an historic agricultural structure subject to a preservation easement as established by the legislative body. Such amount shall be fixed for the term of the easement.

(b) The legislative body of any municipality that has, by ordinance, adopted the preservation program described in this section may abate the property taxes due for a term of up to ten years with respect to an historic agricultural structure. Such term shall commence with the calendar year immediately preceding the beginning of the tax year for which such taxes are due. Application for such abatement shall include an offer to grant a preservation easement to the municipality for the term of the abatement. Such application shall be made on a form prescribed by the legislative body and shall contain a certification by the owner that, during the term of any such preservation easement accepted by the legislative body, the owner shall maintain the historic agricultural structure in keeping with its historic integrity and character. If the legislative body approves such application, it shall establish the property tax payment amount for such historic agricultural structure so as to reflect, in the sole discretion of the legislative body, the value of the public benefit received from the preservation easement.

(c) (1) The legislative body shall release a preservation easement upon request of the owner if the legislative body determines that (A) the owner cannot comply with the terms of the easement agreement due to extreme personal hardship, or (B) the historic agricultural structure has been significantly damaged or destroyed by fire, storm or any other unforeseen circumstance not within the control of the owner.

(2) If, during the term of a preservation easement, the legislative body determines that the owner has failed to maintain an historic agricultural structure in accordance with the easement agreement, the legislative body may terminate the easement and levy an early release penalty.

(P.A. 14-101, S. 1.)

History: P.A. 14-101 effective June 6, 2014.



Section 12-130 - *(See end of section for amended version and effective date.) Collectors; rate bills and warrants. Statements of state aid.

(a) When any community, authorized to raise money by taxation, lays a tax, it shall appoint a collector thereof; and the selectmen of towns, and the committees of other communities, except as otherwise specially provided by law, shall make out and sign rate bills containing the proportion which each individual is to pay according to the assessment list; and any judge of the Superior Court or any justice of the peace, on their application or that of their successors in office, shall issue a warrant for the collection of any sums due on such rate bills. Each collector shall mail or hand to each individual from whom taxes are due a bill for the amount of taxes for which such individual is liable. In addition, the collector shall include with such bill, using one of the following methods (1) attachment, (2) enclosure, or (3) printed matter upon the face of the bill, a statement of state aid to municipalities which shall be in the following form:

The (fiscal year) budget for the (city or town) estimates that .... Dollars will be received from the state of Connecticut for various state financed programs. Without this assistance your (fiscal year) property tax would be (herein insert the amount computed in accordance with subsection (b) of this section) mills.

Failure to send out or receive any such bill or statement shall not invalidate the tax. For purposes of this subsection, “mail” includes to send by electronic mail, provided an individual from whom taxes are due consents in writing to receive a bill and statement electronically. Prior to sending any such bill or statement by electronic mail, a community shall provide the public with the appropriate electronic mail address of the community on the community’s Internet web site and shall establish procedures to ensure that any individual who consents to receive a bill or statement electronically (1) receives such bill or statement, and (2) is provided the proper return electronic mail address of the community sending the bill or statement.

(b) The mill rate to be inserted in the statement of state aid to municipalities required by subsection (a) of this section shall be computed on the total estimated revenues required to fund the estimated expenditures of the municipality exclusive of assistance received or anticipated from the state.

(1949 Rev., S. 1813; 1961, P.A. 517, S. 10; 1963, P.A. 471, S. 1; P.A. 74-183, S. 190, 291; P.A. 76-436, S. 166, 681; P.A. 77-452, S. 3, 72; P.A. 78-249, S. 2, 4; P.A. 85-467, S. 1, 2; P.A. 11-185, S. 1; P.A. 13-276, S. 11; P.A. 14-139, S. 4.)

*Note: On and after October 1, 2017, this section, as amended by section 209 of public act 15-244, is to read as follows:

“Sec. 12-130. Collectors; rate bills and warrants. Statements of state aid. (a) When any community, authorized to raise money by taxation, lays a tax, it shall appoint a collector thereof; and the selectmen of towns, and the committees of other communities, except as otherwise specially provided by law, shall make out and sign rate bills containing the proportion which each individual is to pay according to the assessment list; and any judge of the Superior Court or any justice of the peace, on their application or that of their successors in office, shall issue a warrant for the collection of any sums due on such rate bills. Each collector shall mail or hand to each individual from whom taxes are due a bill for the amount of taxes for which such individual is liable. In addition, the collector shall include with such bill, using one of the following methods (1) attachment, (2) enclosure, or (3) printed matter upon the face of the bill, a statement of:

(A) State aid to municipalities which shall be in the following form:

“The (fiscal year) budget for the (city or town) estimates that .... Dollars will be received from the state of Connecticut for various state financed programs. Without this assistance your (fiscal year) property tax would be (herein insert the amount computed in accordance with subsection (b) of this section) mills”; and

(B) State aid reduction to municipalities that overspend, which shall be in the following form:

“The state will reduce grants to your town if local spending increases by more than 2.5 per cent from the previous fiscal year.”

Failure to send out or receive any such bill or statement shall not invalidate the tax. For purposes of this subsection, “mail” includes to send by electronic mail, provided an individual from whom taxes are due consents in writing to receive a bill and statement electronically. Prior to sending any such bill or statement by electronic mail, a community shall provide the public with the appropriate electronic mail address of the community on the community’s Internet web site and shall establish procedures to ensure that any individual who consents to receive a bill or statement electronically (i) receives such bill or statement, and (ii) is provided the proper return electronic mail address of the community sending the bill or statement.

(b) The mill rate to be inserted in the statement of state aid to municipalities required by subsection (a) of this section shall be computed on the total estimated revenues required to fund the estimated expenditures of the municipality exclusive of assistance received or anticipated from the state.”

(1949 Rev., S. 1813; 1961, P.A. 517, S. 10; 1963, P.A. 471, S. 1; P.A. 74-183, S. 190, 291; P.A. 76-436, S. 166, 681; P.A. 77-452, S. 3, 72; P.A. 78-249, S. 2, 4; P.A. 85-467, S. 1, 2; P.A. 11-185, S. 1; P.A. 13-276, S. 11; P.A. 14-139, S. 4; P.A. 15-244, S. 209.)

History: 1961 act authorized circuit court judges rather than justices of the peace to issue warrants; 1963 act revested authority to issue warrants in justices of the peace; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas and deleted reference to justices of the peace, effective July 1, 1978; P.A. 77-452 reinstated reference to justices of the peace; P.A. 78-249 added requirement that tax bill include statement of state aid to municipalities and included form of statement and added Subsec. (b) re computation of mill rate which would exist without state aid; P.A. 85-467 amended the requirement in Subsec. (a), concerning the statement of state aid to be attached to each property tax bill, so that such statement may be attached to, enclosed with or printed upon the face of the bill; P.A. 11-185 amended Subsec. (a) by adding provisions re sending rate bills by electronic mail, effective October 1, 2011, and applicable to assessment years commencing on or after that date; P.A. 13-276 amended Subsec. (a) by eliminating requirement that collectors attach statement of the year and amount of back taxes to tax bill and adding provision re failure to receive tax bill does not invalidate tax; P.A. 14-139 amended Subsec. (b) by making a technical change, effective June 6, 2014; P.A. 15-244 amended Subsec. (a) by designating existing language re statement of state aid to municipalities as Subpara. (A), adding Subpara. (B) re statement of state aid reduction to municipalities that overspend and making technical changes, effective October 1, 2017, and applicable to assessment years commencing on or after October 1, 2017.



Section 12-130a - Training, examination and certification of municipal tax collectors.

(a) There shall be established a committee for the purpose of developing and maintaining a program and procedures for the training, examination and certification of tax collection personnel, appointed by the Secretary of the Office of Policy and Management and consisting of seven members, six of whom shall be voting members who shall serve without pay and shall be appointed initially as follows: Two members for two-year terms; two members for four-year terms; and two members for six-year terms. At least one member shall be from a municipality with a population of more than fifty thousand, and at least one member shall be from a municipality with a population under ten thousand. The Secretary of the Office of Policy and Management shall thereafter appoint two members every two years for six-year terms. The seventh member shall be an employee of the Office of Policy and Management who shall serve as a nonvoting member of the committee. The six voting members of the committee shall have demonstrated competence in tax collection practices in Connecticut. Said committee shall elect its own chairman and recommend standards to said secretary for the training, fees and examination of tax collection personnel, including standards for the certification and recertification of tax collectors. Such recommended standards may include requirements for any type of training or experience, or combination thereof, the committee deems appropriate. The secretary shall review the recommended standards and shall adopt regulations, in accordance with chapter 54, implementing any of such standards the secretary approves.

(b) Any person may participate in training courses on tax collection practices prescribed by said committee and upon completing such training courses and successfully completing any examination prescribed by said committee, shall be recommended to the Secretary of the Office of Policy and Management as a candidate for certification as a certified Connecticut municipal collector. The Secretary of the Office of Policy and Management shall certify any qualified candidate recommended by said committee as a certified Connecticut municipal collector and may revoke, suspend or deny such certification or recertification for sufficient cause as said secretary may determine. Said secretary may certify a candidate who has not completed such training courses provided such candidate has experience in tax collection practices in Connecticut to such extent, as determined by said secretary, to make it unnecessary to complete such training courses, and provided further such candidate shall be required to successfully complete any examination prescribed by said committee. Such certification shall be valid for five years from the date of issuance or until regulations are adopted pursuant to subsection (a) of this section, whichever is later.

(P.A. 79-455, S. 1, 2; 79-610, S. 3, 47; P.A. 88-63; P.A. 96-30, S. 1, 2; P.A. 99-100, S. 1, 2; P.A. 06-88, S. 1.)

History: P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 88-63 made technical changes and substituted 50,000 population for 100,000 population as basis for member's qualification in Subsec. (a); P.A. 96-30 amended Subsec. (a) by adding an employee of the Office of Policy and Management to the committee as a nonvoting member, effective May 2, 1996; P.A. 99-100 amended Subsec. (a) to include standards for certification and recertification of tax collectors and amended Subsec. (b) to make certification valid for five years, effective July 1, 1999; P.A. 06-88 amended Subsec. (a) to remove committee from within the Office of Policy and Management, delete requirement that seventh member be knowledgeable re property tax collection practices, require committee to recommend standards for tax collector certification and transfer authority to adopt regulations from committee to the Secretary of the Office of Policy and Management, and amended Subsec. (b) to expand duties of said secretary re tax collectors to include revocation, suspension or denial of certification or recertification and insert provision re adoption of regulations pursuant to Subsec. (a), effective July 1, 2006.



Section 12-131 - Special forms for assessment lists, abstract books and rate bills.

The term “rate maker” means the person or board authorized to prepare rate bills for any municipality. The board of assessors of any municipality, upon written request by its property tax collector, may prepare tentative forms of individual assessment lists and of abstract books separating personal property from real estate and, in such case, shall prepare tentative rules and regulations for the use of such forms in such municipality. Such tentative forms, rules and regulations shall be submitted to the Secretary of the Office of Policy and Management. If he approves, they shall be used as of the assessment date next succeeding such approval. The rate maker in each such municipality shall prepare tentative forms of rate bills to correspond to such separation on the individual assessment lists and abstract book and shall submit such tentative forms of rate bills to said secretary. If said secretary approves, such forms of rate bills shall be used in such municipality. Said secretary may, at any time, rescind his approval of any form, rule or regulation provided for by this section. In such event, if it is necessary, the rate maker shall prepare a new form, rule or regulation and submit the same to said secretary. Each municipality for which a special form of individual assessment list or of abstract book or both have been approved in accordance with the provisions of this section shall be exempt from the provisions of section 12-27 relating to such forms.

(1949 Rev., S. 1814; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.



Section 12-132 - Form and tax warrant.

Warrants for the collection of taxes may be in the following form:

To A.B., collector of taxes of the (here insert the name of community laying the tax), in the county of ...., greeting: By authority of the state of Connecticut, you are hereby commanded forthwith to collect of each person named in the annexed list his proportion of the same, as therein stated, being a tax laid by (name of community), on the .... day of ...., A.D. 20... And you are to pay the amount of said tax, less abatements, and less taxes the lien for which has been continued by certificate to the treasurer of said (name of the community), on or before the .... day of ...., A.D. 20... And if any person fails to pay his proportion of said tax, upon demand, you are to levy upon his goods and chattels, and dispose of the same as the law directs; and after satisfying said tax and the lawful charges, return the surplus, if any, to him; and if such goods and chattels do not come to your knowledge, you are to levy upon his real estate, and sell enough thereof to pay his tax and the costs of levy, and give to the purchaser a deed thereof.

Dated at .... this .... day of ...., A.D. 20...

A.B.,

Judge of the Superior Court

or Justice of the peace.

(1949 Rev., S. 1815; 1961, P.A. 517, S. 11; 1963, P.A. 471, S. 2; 1971, P.A. 11, S. 1; P.A. 74-183, S. 191, 291; P.A. 76-436, S. 167, 681; P.A. 13-276, S. 12.)

History: 1961 act provided that a judge of the circuit court rather than a justice of the peace shall sign the warrant; 1963 act revested authority in justices of the peace; 1971 act deleted provision allowing imprisonment of tax offender; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 13-276 made a technical change.

The form given need not be strictly pursued. 50 C. 81. Is in the nature of a final execution. 103 C. 260. Cited. 106 C. 230.



Section 12-133 - Taxes of subdivisions of towns.

School district, fire district and highway taxes or taxes of any other subdivision of any town shall be laid either on the assessment list of the town last before completed or on the assessment list next thereafter to be completed, provided, if the list next thereafter to be completed is used, such taxes shall not become due and payable until such list has been completed. Each such tax shall be payable within one year after it has been laid.

(1949 Rev., S. 1816.)

Tax laid in 1850 on assessment list of 1849 held valid. 21 C. 65. Cited. 122 C. 402.



Section 12-134 - Tax account and receipt to bear same number.

Each assessor or rate maker shall assign a number to each tax account, and the collector shall issue a tax receipt containing the same number for such account.

(1949 Rev., S. 1817; P.A. 13-276, S. 13.)

History: P.A. 13-276 changed “town clerk” to “assessor”.

See Sec. 12-150 re penalty for violation of provisions of this section.



Section 12-135 - Execution of tax warrant. Collection by successor of collector.

(a) Any collector of taxes, and any state marshal or constable authorized by such collector, shall, during their respective terms of office, have authority to collect any taxes and any water or sanitation charges due the municipality served by such collector for which a proper warrant and a proper alias tax warrant, in the case of the deputized officer, have been issued. Such alias tax warrant may be executed by any officer above named in any part of the state, and the collector in person may demand and collect taxes or water or sanitation charges in any part of the state on a proper warrant. Any such state marshal or constable so authorized who executes such an alias tax warrant outside of such state marshal's or constable's precinct shall be entitled to collect from the person owing the tax or the water or sanitation charges the fees allowed by law, except that the minimum total fees shall be five dollars and the maximum total fees shall be fifteen dollars for each alias tax warrant so executed. For the purposes of this subsection, “water or sanitation charges” means (1) any rates or charges established pursuant to section 7-239, or (2) any charges imposed by a municipality for the collection and disposal of garbage, trash, rubbish, waste material and ashes.

(b) Upon the expiration of the collector's term of office, such collector shall deliver to his or her immediate successor in office the rate bills not fully collected and such successor shall have authority to collect the taxes due thereon. Any person who fails to deliver such rate bills to such person's immediate successor within ten days from the qualification of such successor shall be fined not more than two hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 1818; P.A. 00-99, S. 40, 154; P.A. 01-195, S. 16, 181; P.A. 07-95, S. 2; P.A. 13-276, S. 14.)

History: P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for the purposes of gender neutrality, effective July 11, 2001; P.A. 07-95 amended Subsec. (a) by adding provisions re collection of water or sanitation charges, designated provisions of Subsec. (a) re delivery of rate bills to successor as new Subsec. (b), redesignated existing Subsec. (b) as Subsec. (c) and made technical changes, effective July 1, 2007; P.A. 13-276 deleted former Subsec. (c) re executor or administrator of deceased collector.

See Sec. 12-162 re alias tax warrants.

Collector paid by salary is bound to deliver over his rate bill to his successor, though the latter had not given bond. 47 C. 340.



Section 12-136 - Bonds of tax collectors. Appointment of new collector.

The collector of taxes of each town, city or borough shall, before the commitment to him of any warrant for the collection of taxes, give a bond, to run for the term of his office, for the faithful discharge of his duties in such sum as is fixed by the selectmen of each town not consolidated with a city or borough, the mayor and aldermen of each city or the warden and burgesses of each borough. Each other collector of taxes shall, before the commitment to him of any warrant for the collection of taxes, give to the municipal district of which he is such collector a bond, with surety, to the acceptance of the committee or other authority signing the rate bill, to run for the term of his office, for the faithful discharge of his duties. The bond of each town tax collector shall be procured from a surety company of good standing approved by the selectmen, and the premium on such bond shall be paid by the town treasurer upon order of the selectmen. If any collector refuses to receive the rate bill or give the bond required by law or to collect and pay the tax within the time limited and delivers up his rate bill, the selectmen or committee of the community may depute some person to collect the sums due on such rate bill, who shall give bond as prescribed in this section.

(1949 Rev., S. 1819; 1957, P.A. 304; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 93-434, S. 10, 20.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 93-434 deleted requirement that the bond be in a form approved by the secretary of the office of policy and management, effective June 30, 1993.

Sureties liable for money received by the collector though there were no legal assessments or tax warrants. 47 C. 77. Collector cannot, on suit for money collected, set off claim for salary for other years. 51 C. 171.

Where newly-elected tax collector was unable to furnish bond and resigned, selectmen could deputize collector under section as the bond of the previous holder of office of tax collector had expired. 22 CS 129.



Section 12-137 - Appointment of acting tax collectors.

When the tax collector of any town, city, borough, fire district or other municipality, by reason of illness or disability, becomes unable to discharge the duties of his office, the selectmen of the town, or a majority of them, or the governing body of any such municipality, may, by a writing signed by them or by the authorized officer of the governing body, as the case may be, appoint some suitable person as acting tax collector, who, upon being sworn and giving a bond satisfactory to the selectmen or such governing body, may thereupon exercise all the duties and perform all the functions of such tax collector until such time as such tax collector is found by such selectmen or such governing body to have become able to discharge the duties of his office or until his successor is elected or appointed and has qualified.

(1949 Rev., S. 1820; P.A. 13-276, S. 15.)

History: P.A. 13-276 added “or appointed” re successor.

Cited. 22 CS 127; 41 CS 267.



Section 12-138 - Collector to report to town clerk and assessor mistakes in assessments.

The collector of town taxes in each town shall report to the town clerk and assessor all property liable to assessment therein which is not assessed, or is assessed to wrong parties, as soon as such fact comes to his knowledge, and the town clerk shall make a proper memorandum thereof, to be kept in his office for the use of the board of assessors of such town.

(1949 Rev., S. 1821; P.A. 13-276, S. 16.)

History: P.A. 13-276 required collector to report to both town clerk and assessor.



Section 12-139 - Collector's books open to public inspection.

The tax books of any collector of any municipality or municipal district shall be, at all reasonable times, open to the inspection of any taxpayer and of any auditor of public accounts of such municipality or district. Any collector, who, after request, refuses to exhibit his tax books as aforesaid, shall forfeit the sum of one hundred dollars to such municipality or district, and such penalty may be recovered by an action on such collector's official bond.

(1949 Rev., S. 1822.)



Section 12-140 - Fees, costs and expenses of tax collectors and tax sales.

The fee of collectors for issuing an alias tax warrant shall be six dollars. All reasonable and necessary costs or expenses for necessary advertising, postage on notices, and reasonable sums paid town clerks or other persons for examining records to ascertain encumbrances upon property sold, for preparing notices at the direction of the tax collector, for drafting collector's deeds, for attorney's fees, for all fees and costs incurred by the municipality in defending any civil action brought as a result of a tax sale or an alias tax warrant or which seeks to enjoin or declare unlawful any tax sale or alias tax warrant, for the services of auctioneers, clerks and other persons retained to assist the collector in conducting the tax sale, for filings in the land records, fees paid to any federal, state or local government entity or agency and for any other fees and expenses incurred or otherwise provided by law shall be paid by the delinquent taxpayer or as provided in section 12-157.

(1949 Rev., S. 3629; 1971, P.A. 301; P.A. 95-228, S. 1, 15; P.A. 13-276, S. 17.)

History: 1971 act increased collectors fee from $2 to $6; P.A. 95-228 added to the amount of fees expenses for postage, notices, the drafting of deeds, attorneys, defense costs and auctioneers, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 13-276 deleted provisions re fees for levy and sale and added provisions re fees and costs for certain civil actions, filings in land records, paid to federal, state or local government entities or agencies or otherwise provided by law, to be paid by delinquent taxpayer.

Both the 2007 and 2013 revision of section provide for recovery of reasonable attorney's fees; award of attorney's fees not preempted by more restrictive standard in 42 USC 1983. 167 CA 120.



Section 12-141 - Collection of taxes: Definitions.

“Municipality”, wherever used in sections 12-142 to 12-170, inclusive, includes each town, consolidated town and city, consolidated town and borough, city, borough, school district, fire district, fire and sewer district, sewer district, lighting district and improvement association and each municipal organization and taxing district not previously mentioned. Except as otherwise indicated in the context, “tax”, wherever used in said sections, includes each property tax and each installment and part thereof due to a municipality, including any interest, penalties, fees and charges, including collection fees of a collection agency, attorney's fees and those fees and charges set forth in section 12-140.

(1949 Rev., S. 1823; P.A. 13-276, S. 18.)

History: P.A. 13-276 replaced reference to Sec. 12-150 with reference to Sec. 12-170 and redefined “tax” to include interest, penalties and certain fees and charges.



Section 12-141a - Payment of municipal taxes by credit card.

Any municipality may allow the payment of taxes, penalties, interest and fees by means of a credit card and may charge the taxpayer a service fee for any such payment made by credit card. The fee shall not exceed any charge by the credit card issuer or service provider, including any discount rate. Payments by credit card shall be made at such times and under such conditions as the municipality may prescribe. The debt incurred through the payment of taxes by means of a credit card shall not be considered a tax collectible pursuant to the provisions of section 12-172.

(P.A. 93-25, S. 2, 3; P.A. 13-276, S. 19.)

History: P.A. 93-25 effective July 1, 1993; P.A. 13-276 limited amount of service fee to that charged by credit card issuer or service provider.



Section 12-142 - Installments; due date.

The legislative body of each municipality, upon approving any budget calling for the laying of a tax on property, shall determine whether such tax shall be due and payable in a single installment or in two semiannual installments or in four quarterly installments and shall, unless otherwise provided by law, designate the date or dates on which such installment or installments shall be due and payable, subject to the provisions of section 7-383, in any municipality in compliance with requirements concerning the uniform fiscal year under chapter 110; provided the last installment of any such tax shall be due and payable not later than forty-five days before the end of the fiscal year in which the first installment thereof is due and payable, and provided any special tax shall be due and payable in a single installment. In case of failure of the legislative body to determine when such tax shall be due and payable or whenever the date on which such tax shall be due and payable has been determined, however, (1) the preparation and mailing of rate bills for such tax is delayed until after the date such tax is due or (2) such tax is not applicable to certain property until after the date such tax is due, such tax shall be due and payable, with respect to all property or property which becomes subject to tax after the date such tax is due, whichever is applicable, not later than thirty days following the date on which rate bills for such tax are mailed or handed to persons liable therefor. Except as otherwise provided by law, the several installments of a tax due in two or four installments shall be equal, but any taxpayer may pay two or more of such installments when the first is due.

(1949 Rev., S. 1824; P.A. 83-579, S. 2, 3.)

History: P.A. 83-579 provided that in the event the legislative body fails to determine when the tax is due, or, if determined and mailing of rate bills is delayed until after the tax due date or such tax is not applicable to certain property until after the tax due date, such tax shall be due not later than 30 days following the date on which rate bills are mailed.

See Sec. 7-383 re due date of tax levy.

See 12-63a(d) re payment of taxes on mobile homes.

This date determines beginning of year during which collector may continue by certificate the lien of taxes on real property. 101 C. 389.



Section 12-143 - Installment payments; priority of personal property taxes.

Section 12-143 is repealed, effective October 1, 2013.

(1949 Rev., S. 1825; P.A. 13-276, S. 43.)



Section 12-144 - Payment of taxes of not more than one hundred dollars.

Any property tax due in any municipality of this state in an amount not in excess of one hundred dollars shall be due and payable in a single payment when so determined by the appropriating body of such municipality.

(1949 Rev., S. 1826; 1959, P.A. 157, S. 1; P.A. 81-9, S. 1, 2.)

History: 1959 act raised amount to be paid in single payment from $20 to $50; P.A. 81-9 provided that tax of $100 or less be paid in single payment when approved by the municipality, where single payment previously required for tax of $50 or less, effective March 31, 1981, and applicable in any municipality to assessment year commencing October 1, 1980, and each assessment year thereafter.



Section 12-144a - Payment of tax on motor vehicles.

Irrespective of the provisions of sections 12-142 and 12-144, the appropriating body of each municipality, upon approving any budget calling for the laying of a tax on property, shall determine whether such tax as it applies to motor vehicles shall be due and payable in a single installment.

(February, 1965, P.A. 43, S. 1; P.A. 76-338, S. 3, 8; P.A. 77-343, S. 2, 5; P.A. 79-595, S. 2, 3.)

History: P.A. 76-338 required tax on motor vehicles to be paid in single installment whereas previously decision was to be made by municipality's appropriating body; P.A. 77-343 returned decision re installments to appropriating body except that tax levied on motor vehicles in accordance with Sec. 12-71b to be due in single installment, effective June 6, 1977, and applicable to any motor vehicle on assessment list of any town as of October 1, 1976, and any motor vehicle registered or in use in this state thereafter; P.A. 79-595 deleted proviso re taxes in accordance with Sec. 12-71b, effective January 1, 1980, and applicable to assessment year commencing October 1, 1980, and each assessment year thereafter and to any tax due under Sec. 12-71b on January 1, 1980.



Section 12-144b - Application of tax payments.

Except as otherwise provided by the general statutes, all payments made to or recovered by the municipality shall be applied (1) first, for any outstanding unsecured taxes, to expenses concerning such unsecured taxes, including attorney’s fees, collection expenses, collector’s fees and other expenses and charges related to all delinquencies owed by the party liable therefor before the interest accrued, then to the principal of such outstanding unsecured taxes, paying the oldest such tax first, and (2) for any outstanding secured taxes, first to expenses concerning such secured taxes, including attorney’s fees, collection expenses, collector’s fees and other expenses and charges related to all delinquencies owed by the party liable therefor before the interest accrued, then to the principal of such outstanding secured taxes, paying the oldest such tax first. If there is litigation pending between the municipality and the party liable for the oldest outstanding tax on such property concerning such oldest outstanding tax, such tax payment shall only be applied to the oldest outstanding tax on such property which is not involved in such litigation, provided this section shall not apply to tax payments tendered by third parties pursuant to contract or by operation of law. The municipality shall follow written instructions from a party liable for taxes on more than one property as to which property or properties a specific payment shall be applied. The municipality shall not be bound by any notation on or accompanying a payment that purports to be payment in full, proposes to waive any rights or powers of the municipality, directs application of the payment in any manner that contradicts any applicable statute or ordinance or is otherwise contrary to law.

(1969, P.A. 98; 1971, P.A. 687; P.A. 13-276, S. 20; P.A. 15-156, S. 1.)

History: 1971 act deleted phrases “obligation of the party liable for the tax” and “obligations of said party” and inserted references to taxes and oldest outstanding taxes on specific properties but excepted from provisions “tax payments rendered by third parties pursuant to contract or by obligation of law”; P.A. 13-276 substantially revised section to change manner in which payments made to or recovered by municipality on specific property are applied; P.A. 15-156 deleted “on any specific property”, deleted “recording fees” in Subdivs. (1) and (2), and added provision re municipality to follow written instructions from party liable for taxes on more than one property as to which property a specific payment shall be applied.



Section 12-144c - Optional waiver of property tax under twenty-five dollars.

Any municipality may waive any property tax due in an amount less than twenty-five dollars by action of its legislative body.

(P.A. 75-489, S. 1, 2; P.A. 01-178, S. 1, 2; P.A. 13-276, S. 21.)

History: P.A. 01-178 increased the amount of property tax that may be waived from $5 to $25 and added provision re waiver before the date the tax is due, effective October 1, 2001, and applicable to assessment years commencing on and after said date; P.A. 13-276 eliminated requirement that property tax waiver occur before the date the tax is due.



Section 12-144d - Motor vehicle property tax due July first.

Section 12-144d is repealed.

(P.A. 76-338, S. 5, 8; P.A. 77-343, S. 4, 5.)



Section 12-145 - Notice to pay taxes. Rate of interest when delinquent. Waiver.

The tax collector of each municipality shall, at least five days next preceding the time when each tax becomes due and payable, give notice of the time and place at which the tax collector will receive such tax by advertising in a newspaper published in such municipality or, if no newspaper is published in such municipality, by advertising in any newspaper of the state having a general circulation in such municipality and by posting such notice on a signpost, a bulletin board or the municipality's Internet web site. The tax collector shall repeat such advertising within one week after such tax has become due and payable and, again, at least five days before such tax becomes delinquent. Each such notice shall give each date on which such tax shall become due and payable and each date on which such tax shall become delinquent, and shall state that, as soon as such tax becomes delinquent, it shall be subject to interest at the rate of one and one-half per cent of such tax for each month or fraction thereof which elapses from the time when such tax becomes due and payable until the same is paid. The tax collector of a municipality may waive the interest on delinquent property taxes if the tax collector and the assessor, jointly, determine that the delinquency is attributable to an error by the tax assessor or tax collector and is not the result of any action or failure on the part of the taxpayer. The tax collector shall notify the taxing authority of the municipality of all waivers granted pursuant to this section.

(1949 Rev., S. 1827; 1969, P.A. 54, S. 1; P.A. 75-296, S. 2, 3; P.A. 80-468, S. 1, 3; P.A. 81-44, S. 1, 3; P.A. 82-141, S. 1, 4; P.A. 84-146, S. 8; P.A. 99-151, S. 1, 3; P.A. 13-276, S. 22.)

History: 1969 act raised interest rate from 0.5% to 0.75%; P.A. 75-296 raised interest rate to 1%; P.A. 80-468 established three levels of interest rate: 1% for maximum liability of $3,000, 1.25% for liability over $3,000 and 1.5% for liability over $3,000 remaining unpaid on second anniversary of assessment list for which tax was levied; P.A. 81-44 established interest on delinquent taxes at 1.25% per month for taxes due on or after July 1, 1981, where previously differential rates applied depending on amount owed; P.A. 82-141 increased rate of interest from 1.25% to 1.5% per month applicable to interest payable on or after July 1, 1982; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 99-151 made a technical change, allowed tax collector to waive the interest on delinquent tax in cases of error by tax collector or assessor and required notification of the taxing authority of the waivers granted, effective June 23, 1999, and applicable to interest due on or after said date; P.A. 13-276 replaced provision re posting of notice on signpost in town within which municipality is situated or at some other exterior place near office of town clerk with provision re posting of notice on a bulletin board or municipality's Internet web site.

Rate of interest on action for debt not applicable to tax. 4 CS 391.



Section 12-146 - Delinquent tax or installment. Interest. Waiver of interest.

Unless the context otherwise requires, wherever used in this section, “tax” includes each property tax and each installment and part thereof due to a municipality as it may have been increased by interest, fees and charges. If any tax due in a single installment or if any installment of any tax due in two or more installments is not paid in full (1) on or before the first day of the month next succeeding the month in which it became due and payable, or if not due and payable on the first day of the month, (2) on or before the same date of the next succeeding month corresponding to that of the month on which it became due and payable, the whole or such part of such installment as is unpaid shall thereupon be delinquent and shall be subject to interest from the due date of such delinquent installment. Except for unpaid real estate taxes the collection of which was, or is, deferred under the provisions of section 12-174, and any predecessor and successor thereto, which unpaid real estate taxes continue to be subject to the provisions of such deferred collection statutes, the delinquent portion of the principal of any tax shall be subject to interest at the rate of eighteen per cent per annum from the time when it became due and payable until the same is paid, subject to a minimum interest charge of two dollars per installment which any municipality, by vote of its legislative body, may elect not to impose, and provided, in any computation of such interest, under any provision of this section, each fractional part of a month in which any portion of the principal of such tax remains unpaid shall be considered to be equivalent to a whole month. Each addition of interest shall become, and shall be collectible as, a part of such tax. Interest shall accrue at said rate until payment of such taxes due notwithstanding the entry of any judgment in favor of the municipality against the taxpayer or the property of the taxpayer. The collector shall apply each partial payment to the wiping out of such interest before making any application thereof to the reduction of such principal. If any tax, at the time of assessment or because of a subsequent division, represents two or more items of property, the collector may receive payment in full of such part of the principal and interest of such tax as represents one or more of such items, even though interest in full on the entire amount of the principal of such tax has not been received up to the date of such payment; in which event, interest on the remaining portion of the principal of any such tax shall be computed, as the case may be, from the due date of such tax if no other payment after delinquency has been made or from the last date of payment of interest in full on the whole amount or unpaid balance of the principal of such delinquent tax if previous payment of interest has been made. Each collector shall keep a separate account of such interest and the time when the same has been received and shall pay over the same to the treasurer of the municipality of the collector as a part of such tax. No tax or installment thereof shall be construed to be delinquent under the provisions of this section if (A) such tax or installment was paid through a municipal electronic payment service within the time allowed by statute for payment of such tax or installment, or (B) the envelope containing the amount due as such tax or installment, as received by the tax collector of the municipality to which such tax is payable, bears a postmark showing a date within the time allowed by statute for the payment of such tax or installment. Any municipality may, by vote of its legislative body, require that any delinquent property taxes shall be paid only in cash or by certified check or money order. Any municipality adopting such requirement may provide that such requirement shall only be applicable to delinquency exceeding a certain period in duration as determined by such municipality. Any municipality shall waive all or a portion of the interest due and payable under this section on a delinquent tax with respect to a taxpayer who has received compensation under chapter 968 as a crime victim.

(1949 Rev., S. 1828; 1969, P.A. 54, S. 2; P.A. 73-494, S. 1, 2; 73-508; P.A. 74-247, S. 1, 2; P.A. 75-296, S. 1, 3; P.A. 80-468, S. 2, 3; P.A. 81-44, S. 2, 3; P.A. 82-141, S. 2, 4; P.A. 83-361, S. 1, 3; P.A. 84-257, S. 1, 2; 84-282, S. 3; P.A. 85-286, S. 1, 2; P.A. 99-128, S. 2; P.A. 00-200, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 58; P.A. 04-126, S. 1; P.A. 13-276, S. 23; P.A. 15-156, S. 2.)

History: 1969 act increased interest rate from 6% to 9%; P.A. 73-494 set minimum interest charge of $2: P.A. 73-508 deleted “tax or” in phrase “tax or installment” and deleted provision that installments following first delinquent installment be considered delinquent and due as of date of first delinquent installment, thus each becomes delinquent if not paid on its own due date; P.A. 74-247 made imposition of $2 minimum interest charge dependent on vote of municipality’s legislative body; P.A. 75-296 changed interest rate from 9% to 12%; P.A. 80-468 established three levels of interest: 12% for maximum liability of $3,000, 15% for liability over $3,000 and 18% for liability over $3,000 remaining unpaid on second anniversary of assessment list for which tax was levied; P.A. 81-44 established interest on delinquent taxes at 15% per annum for taxes due on or after July 1, 1981, replacing differential rates based on amount owed; P.A. 82-141 increased rate of interest from 15% to 18% per annum applicable to interest payable on or after July 1, 1982; P.A. 83-361 provided for (1) clarification that any fractional part of a calendar month is equivalent to a whole month in computing interest applicable to delinquent taxes and (2) deletion of provision allowing partial payments within 31 days to be considered as paid in the calendar month within such period, effective July 1, 1983, and applicable to any determination of interest on delinquent taxes on or after said date; P.A. 84-257 allowed municipalities to require that delinquent motor vehicle property taxes be paid only in cash or by certified check or money order; P.A. 84-282 added provision that interest shall accrue until payment of taxes due notwithstanding the entry of any judgment in favor of municipality against the taxpayer or his property; P.A. 85-286 added Subdiv. (1) for purposes of clarification as to when a tax due and payable on the first day of a month becomes delinquent, effective June 4, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; P.A. 99-128 added provision permitting municipality to waive all or portion of interest due on delinquent tax of taxpayer who has received compensation as a crime victim; P.A. 00-200 made technical changes, deleted provision allowing municipality, by vote of its legislative body, to waive delinquent interest for taxpayer who was a crime victim or the family of a deceased victim and added provision making such waiver mandatory; June 30 Sp. Sess. P.A. 03-6 added provision authorizing municipality to require a delinquent taxpayer pay a fee of $5, effective August 20, 2003; P.A. 04-126 deleted provision re fee to be paid if town had reported delinquency to the Commissioner of Motor Vehicles, effective July 1, 2004; P.A. 13-276 specified that minimum interest charge is “per installment”, eliminated provision re restriction on receipt of partial payment of less than total accrued interest on principal of delinquent tax, eliminated provision re calculation of interest on partial payment and eliminated “applicable with respect to a motor vehicle” re municipality’s ability to require delinquent property taxes to be paid only in cash or by certified check or money order; P.A. 15-156 added Subpara. (A) re tax or installment paid through municipal electronic payment service and designated existing provision re postmarked envelope as Subpara. (B).



Section 12-146a - Withholding or revocation of municipal or district health department license or permit for failure to pay taxes or water, sewer or sanitation charges.

Any municipality, as defined in subsection (a) of section 12-41, or any district health department, formed under chapter 368f, may withhold or revoke any license or permit, issued by such municipality or district health department, to operate a business enterprise if any taxes or water, sewer or sanitation charges levied by a water pollution control authority or such municipality or, in the case of a district department of health, by any constituent municipality of such district, against any property owned by or used in such business enterprise are delinquent and have been so delinquent for a period of not less than one year.

(1971, P.A. 354; P.A. 13-276, S. 24; P.A. 15-156, S. 3.)

History: P.A. 13-276 replaced “personal property used in such business enterprise” with “any property owned by or used in such business enterprise”; P.A. 15-156 added reference to water, sewer or sanitation charges and reference to a water pollution control authority.



Section 12-146b - Withholding of municipal payments for failure to pay property taxes.

Any municipality, as defined in subsection (a) of section 12-41, may withhold any payment, or portion thereof, due to any business enterprise pursuant to any contract entered into on or after October 1, 1991, if any taxes levied by such municipality against any property owned by such business enterprise are delinquent and have been so delinquent for a period of not less than one year, provided no such amount withheld shall exceed the amount of tax, plus penalty and interest, outstanding at the time of withholding.

(P.A. 91-330.)



Section 12-146c and 12-146d - Payments by residents in the armed forces called to active service for military action in Iraq or Afghanistan. Payments by residents who are spouses domiciled with members of the armed forces called to active service for military action in Iraq.

Sections 12-146c and 12-146d are repealed, effective October 1, 2016.

(June 30 Sp. Sess. P.A. 03-6, S. 42; June Sp. Sess. P.A. 05-3, S. 9; P.A. 11-62, S. 2; P.A. 16-191, S. 3.)



Section 12-146e - Payments by residents in the armed forces called to active service who are serving outside the state.

Notwithstanding the provisions of section 12-146, a municipality shall not charge or collect interest on any property tax or any installment or part thereof that is payable by any resident of the state who (1) is a member of the armed forces of the United States or of any state or of any reserve component thereof, (2) has been called to active service in the armed forces of the United States, and (3) (A) is serving outside the state on the final day that payment of such property tax or installment or part thereof is due, or (B) has been residing in the state for less than one year since returning from serving outside the state. Any interest waived pursuant to this section shall be reinstated if the member of the armed forces fails to pay the amount of any such delinquent property tax after residing in the state for at least one year after returning from serving outside the state.

(P.A. 11-62, S. 1; P.A. 16-191, S. 2.)

History: P.A. 11-62 effective October 1, 2011, and applicable to assessment years commencing on or after that date; P.A. 16-191 replaced “may” with “shall”, deleted reference to approval by legislative body and deleted “for a period of one year” in provision re charging or collecting interest on delinquent property taxes, redesignated existing Subdiv. (3) as Subdiv. (3)(A), added Subdiv. (3)(B) re residency in state for less than one year since returning from serving outside state and added provision re interest waived to be reinstated in certain circumstances, effective October 1, 2016, and applicable to assessment years commencing on and after October 1, 2016.



Section 12-147 - Payment and deposit of moneys collected by collector. Treasurer to examine books.

Except as otherwise provided by law, each tax collector shall, on or before the tenth day of each month, pay to the treasurer of the municipality all moneys collected by him previous to the first day of that month in taxes, interest, penalties and lien fees thereon. All moneys collected by the collector or his duly appointed agent in taxes and interest, penalties, fees and charges and lien fees thereon, during the period in which they are held by the collector or his duly appointed agent, shall be deposited at least weekly, as provided in section 7-402, in the name of the municipality for which they were collected. The treasurer of each municipality shall examine monthly the books of the tax collector. If the collector of any municipality retains any of such moneys or fails to pay any of such moneys as required herein, he shall thereupon forfeit all compensation for collecting such moneys and the treasurer shall forthwith inform the selectmen if a town not consolidated with a city or borough, the common council or board of aldermen if a city, the warden and burgesses if a borough or the governing board if any other municipality, in writing, of such retention or neglect, and such authority shall enforce such forfeiture.

(1949 Rev., S. 1829; P.A. 75-389, S. 1, 2; P.A. 93-318, S. 1; P.A. 95-282, S. 7, 11; P.A. 96-244, S. 38, 63; P.A. 97-244, S. 12, 13; P.A. 13-276, S. 25.)

History: P.A. 75-389 changed monthly deadline for payments to treasurer from fifth to tenth day of month; P.A. 93-318 inserted reference to duly appointed agents and provided that fees and charges shall be deposited at least weekly; P.A. 95-282 made technical change, effective July 6, 1995; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 97-244 deleted requirement that tax collectors submit monthly statement to municipal treasurers, effective July 1, 1997; P.A. 13-276 replaced “town designated in section 12-151” with “municipality”, made a conforming change, and eliminated provisions re lists.

See Sec. 12-150 re penalty for violation of provisions of this section.

Neglect to pay over monthly, though violation of duty, did not constitute a defalcation. 112 C. 326.



Section 12-148 - Identification of taxpayers.

(a) Notwithstanding the provisions of any general statute or special act, the tax collector of any municipality may use names and numbers or numbers only to identify the persons from whom moneys are collected each month in accordance with the provisions of section 12-147. Such tax collector may use any tax accounting system which has been approved by the Secretary of the Office of Policy and Management to list such names and numbers or numbers only.

(b) Numbers used under subsection (a) of this section may be Social Security numbers established under the Social Security Act, (42 USC 301 et seq.), as amended from time to time. Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the tax collector shall withhold from disclosure to any person or state or municipal board, commission, department or agency any Social Security number provided to the tax collector under this subsection or under section 14-163.

(c) Commencing February 29, 2000, and the last day of February annually thereafter, any person receiving funds from a mortgagor who is an individual with respect to a mortgage on real property situated in Connecticut which funds are to be held in escrow for payment of property taxes shall file an informational return with the Commissioner of Revenue Services showing such mortgagor's name, address, Social Security number and the amount of property taxes paid by such person receiving funds from such mortgagor during the preceding calendar year.

(1955, S. 1078d; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 93-287, S. 1, 11; P.A. 97-47, S. 18; 97-309, S. 20, 23; 97-322, S. 7, 9; P.A. 98-261, S. 1, 6.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 93-287 designated existing provisions as Subsec. (a) and added Subsec. (b) authorizing use of Social Security numbers, effective June 29, 1993, and applicable to tax years commencing on and after October 1, 1992; P.A. 97-47 amended Subsec. (b) by substituting reference to “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; P.A. 97-309 added new Subsec. (c) re collection of Social Security and federal employer identification numbers by municipal tax collectors, new Subsec. (d) re furnishing information to the Commissioner of Revenue Services with respect to property tax collected and numbers under Subsec. (c) and new Subsec. (e) re disallowance of tax credit for failure to comply with section, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-261 deleted requirement that municipal tax collectors must collect social security and federal employer identification numbers and added requirement to file informational return with respect to a mortgage on real property where funds are held in escrow for payment of property taxes, effective June 8, 1998.



Section 12-149 - Lists of taxpayers to be preserved until settlement with collector.

Section 12-149 is repealed, effective October 1, 2013.

(1949 Rev., S. 1830; P.A. 13-276, S. 43.)



Section 12-150 - Penalty.

Any person who violates any provision of section 12-134, 12-147 or 12-153 shall forfeit to the municipality where such violation occurs the sum of one hundred dollars.

(1949 Rev., S. 1831; P.A. 13-276, S. 26.)

History: P.A. 13-276 eliminated references to Secs. 12-149 and 12-151.



Section 12-151 - Record-receipt books.

Section 12-151 is repealed, effective October 1, 2013.

(1949 Rev., S. 1832; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 13-276, S. 43.)



Section 12-152 - Tax on portion of property assessed as a whole.

The assessors of any town in which property is located, a portion of which has been conveyed since the date of its assessment, shall, upon request of the owner of such portion, place a valuation thereon, and the tax collector shall, upon demand of such owner, compute the amount of the tax due on such portion and accept payment of such amount from such owner, and such portion shall be free from any lien filed against the property of which it was a portion at the time of the assessment and the tax collector shall note the payment of such tax upon the record of any such lien.

(1949 Rev., S. 1833.)



Section 12-153 - Receipts for partial payments in cases of transfer.

Whenever a partial payment is made on any tax account because of the transfer of title of part of any property represented by such account, the collector shall, if requested, indicate on such partial payment receipt the property on which such partial payment applies.

(1949 Rev., S. 1834; P.A. 13-276, S. 27.)

History: P.A. 13-276 eliminated provision re endorsement as required in Sec. 12-151.

See Sec. 12-150 re penalty for violation of provisions of this section.



Section 12-154 - Proceedings against collector for failure to pay taxes collected or to perform duties.

If any collector of taxes fails to pay taxes collected within the time limited by law or by the community imposing such tax, any judge of the Superior Court, on application of the selectmen of the town or the committee of the municipal district imposing such tax, shall grant an execution against the estate of such collector, of the same form and to be levied in the same manner as executions in civil actions. If any collector of taxes fails to perform the duties of his appointment, any judge of the Superior Court, on written application of the selectmen of the town, the mayor and alderman of the city, the warden and burgesses of the borough or the committee of the municipal district which laid the taxes, after due notice and hearing, may remove him from office.

(1949 Rev., S. 1835; 1959, P.A. 28, S. 48; P.A. 74-183, S. 192, 291; P.A. 76-436, S. 168, 681; P.A. 81-410, S. 2; P.A. 13-276, S. 28.)

History: 1959 act placed authority to grant execution in circuit court judge rather than justice of the peace; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 81-410 deleted reference to execution against the body; P.A. 13-276 changed “collect and pay the same” to “pay taxes collected”.

See Sec. 12-168 re indemnification of tax collector in the absence of negligence or wilful misconduct.

Collector in default committed to jail without trial. 65 C. 30. Town, not collector, owns money; presumption that checks accepted by him were cashed. 73 C. 95.



Section 12-155 - Demand and levy for the collection of taxes and water or sanitation charges.

(a) If any person fails to pay any tax, or fails to pay any water or sanitation charges within thirty days after the due date, the collector or the collector’s duly appointed agent shall make personal demand of such person therefor or leave written demand at such person’s usual place of abode or deposit in some post office a written demand for such tax or such water or sanitation charges, postage prepaid, addressed to such person at such person’s last-known place of residence unless, after making reasonable efforts, the assessor is unable to identify the owner or persons responsible. If such person is a corporation, limited partnership or other legal entity, such written demand may be sent to any person upon whom process may be served to initiate a civil action against such corporation, limited partnership or entity.

(b) After demand has been made in the manner provided in subsection (a) of this section, the collector for the municipality, alone or jointly with the collector of any other municipality owed taxes by such person, may (1) levy for any unpaid tax or any unpaid water or sanitation charges on any goods and chattels of such person and post and sell such goods and chattels in the manner provided in case of executions, or (2) enforce by levy and sale any lien or warrant upon real estate for any unpaid tax or levy upon and sell such interest of such person in any real estate as exists at the date of the levy for such tax.

(c) For the purposes of this section, “water or sanitation charges” means (1) any rates or charges established pursuant to section 7-239, or (2) any charges imposed by a municipality for the collection and disposal of garbage, trash, rubbish, waste material and ashes.

(1949 Rev., S. 1836; 1967, P.A. 123, S. 1; P.A. 95-228, S. 2, 15; P.A. 07-95, S. 3; P.A. 13-276, S. 29; P.A. 15-156, S. 4.)

History: 1967 act deleted provision which had allowed imprisonment of tax offenders; P.A. 95-228 added provision authorizing notice to be sent to any person upon whom process may be served in the case of a corporation, limited partnership or other legal entity, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 07-95 divided existing provisions into Subsecs. (a) and (b), added provisions re collection of water or sanitation charges and made technical changes therein and added Subsec. (c) defining “water or sanitation charges”, effective July 1, 2007; P.A. 13-276 amended Subsec. (a) by adding provision re demand for payment of unpaid taxes unless, after making reasonable efforts, the assessor is unable to identify owner or responsible persons, and amended Subsec. (b) by permitting specified actions re unpaid taxes to be made by collector of municipality alone or jointly with collectors of other municipalities owed taxes; P.A. 15-156 amended Subsec. (b)(2) by adding “or warrant”.



Section 12-156 - Sale of equity or particular estate under tax levy.

Section 12-156 is repealed, effective July 6, 1995, and applicable to tax sale notices which are posted, filed or published on or after that date.

(1949 Rev., S. 1837; P.A. 95-228, S. 14, 15.)



Section 12-157 - Method of selling real estate for taxes.

(a) When a collector levies one or more tax warrants on real estate, he or she shall prepare notices thereof, containing the name of the taxpayer, a legal description of the real property or citation to an instrument in the land records, an assessor’s map or another publicly available document identifying the real property’s boundaries, the street address, if such real property has one, the amount of the tax or taxes due, including any interest and charges attributable to the property as of the last day of the month immediately preceding the notice, a statement that additional taxes, interest, fees and other charges authorized by law accruing after the last day of the month immediately preceding the notice are owed in addition to the amount indicated as due and owing in the notice, and the date, time and place of sale. The collector shall post one notice on a bulletin board in or near the collector’s office in the town where such real estate is situated, if any, or at some other exterior place near the office of the town clerk, which is nearest thereto; one shall be filed in the town clerk’s office of such town and such town clerk shall record and index the same as a part of the land records of such town, which recording shall serve as constructive notice equivalent to a lis pendens for all purposes, and one shall be sent by certified mail, return receipt requested, to the taxpayer and each mortgage, lienholder and other encumbrancer of record whose interest is choate and will be affected by the sale. Such posting, filing and mailing shall be done not more than twelve and not less than nine weeks before the time of sale and shall constitute a legal levy of such warrant or warrants upon the real estate referred to in the notice. Such collector shall also publish a similar notice for three weeks, at least once each week, in a newspaper published in such town, or in a newspaper published in the state having a general circulation in such town. The first notice shall be published beginning not more than twelve and not less than nine weeks before the time of sale and the last shall be published not more than four weeks nor less than two weeks before such sale. He shall also send by certified mail, return receipt requested, to the delinquent taxpayer and to each mortgagee, lienholder and other encumbrancer of record whose interest in such property is choate and will be affected by such sale, a similar notice which shall not be required to list information pertaining to properties in which the person to whom the notice is directed has no interest. The notice shall be sent at least twice, the first not more than eight nor less than five weeks before such sale and the last not more than four weeks nor less than two weeks before such sale. The notice shall be addressed to his or her place of residence, if known to the collector, or to his or her estate or the fiduciary thereof if the collector knows him or her to be deceased, or to the address, or the agent of such person, to which such person has requested that tax bills be sent. If there is no address of such person, or if no such agent is given in the records of such town, the notice shall be sent to the place where such person regularly conducts business or other address as the collector believes will give notice of the levy and sale. If a person is a corporation, limited partnership or other legal entity, the notice may be sent to any person upon whom process may be served to initiate a civil action against such corporation, limited partnership or entity or to any other address that the collector believes will give notice of the levy and sale. If no place of residence or business is known and cannot be determined by the tax collector for any owner, taxpayer, mortgagee, lienholder or other encumbrancer whose interest in the property is choate and will be affected by the sale, in lieu of notice by certified mail as provided in this subsection, the notice, together with the list of mortgagees, lienholders, and other encumbrancers of record whose interests in the property are choate and will be affected by such sale, shall be published in a newspaper published in this state, having a general circulation in the town in which such property is located at least twice, the first not more than eight weeks nor less than five weeks before such sale and the last not more than four weeks nor less than two weeks before such sale.

(b) The collector may, for any reason, adjourn such sale from time to time by causing public notice of such adjournment and the time and place of such adjourned sale to be given either by oral announcement or posting of a written notice at the time and place designated for the sale in the notices of such sale. If the adjourned date is set for a date more than three days from the date of the original or rescheduled sale date, the tax collector shall provide a postage prepaid written notice of the new time and place of the sale to the delinquent taxpayer and each mortgagee, lienholder and other encumbrancer of record whose interest is choate and will be affected by the sale.

(c) At the time and place stated in such notices, or, if such sale is adjourned, at the time and place specified at the time of adjournment as aforesaid, such collector (1) may sell at public auction to the highest bidder all of said real property, to pay the taxes with the interest, fees and other charges allowed by law, including, but not limited to, those charges set forth in section 12-140, or (2) may sell all of said real property to his municipality if there has been no bidder or the amount bid is insufficient to pay the amount due.

(d) The collector shall post, at the time and place of the sale, a written notice stating the amount of all taxes, interest, fees and other charges authorized by law with respect to each property to be sold. The tax collector may publish or announce any rules for the orderly conduct of the auction and the making of payment by successful bidders which are not inconsistent with the requirements of law. The tax collector or the municipality may retain the services of auctioneers, clerks and other persons to assist the tax collector in the conduct of the sale and the cost of such persons paid for their services shall be added to the taxes due from the delinquent taxpayer. If more than one property is sold, the tax collector shall apportion all shared costs equally among all the properties.

(e) Within two weeks after such sale, the collector shall execute a deed thereof to the purchaser or to the municipality conducting the sale and shall lodge the same in the office of the town clerk of such town, where it shall remain unrecorded six months from the date of such sale.

(f) Within sixty days after such sale, the collector shall cause to be published in a newspaper having a daily general circulation in the town in which the real property is located, and shall send by certified mail, return receipt requested, to the delinquent taxpayer and each mortgagee, lienholder and other encumbrancer of record whose interest in such property is choate and is affected by such sale, a notice stating the date of the sale, the name and address of the purchaser, the amount the purchaser paid for the property and the date the redemption period will expire. The notice shall include a statement that if redemption does not take place by the date stated and in the manner provided by law, the delinquent taxpayer, and all mortgagees, lienholders and other encumbrancers who have received actual or constructive notice of such sale as provided by law, that their respective titles, mortgages, liens, restraints on alienation and other encumbrances in such property shall be extinguished. After such notice is published, and not later than six months after the date of the sale or within sixty days if the property was abandoned or meets other conditions established by ordinance adopted by the legislative body of the municipality, if the delinquent taxpayer, mortgagee, lienholder or other encumbrancer whose interest in the property will be affected by such sale, pays to the collector, the amount of taxes, interest and charges which were due and owing at the time of the sale together with interest on the total purchase price paid by the purchaser at the rate of eighteen per cent per annum from the date of such sale plus any taxes and debts owed to the municipality that were not recovered by the sale and any additional charges under section 12-140, such deed, executed pursuant to subsection (e) of this section, shall be delivered to the collector by the town clerk for cancellation and the collector shall provide a certificate of satisfaction to the person paying the money who, if not the person whose primary duty it was to pay the tax or taxes, shall have a claim against the person whose primary duty it was to pay such tax or taxes for the amount so paid, and may add the same with the equivalent precedence, rate of interest and priority as the tax paid over other nongovernmental encumbrances but without precedence or priority over any state or municipal tax lien or any tax that was not yet due and payable when notice of the levy was first published to any claim for which he has security upon the property sold, provided the certificate of satisfaction is recorded on the land records but the interests of other persons in the property shall not be affected. Within ten days of receipt of such amounts in redemption of the levied property, the collector shall notify the purchaser by certified mail, return receipt requested, that the property has been redeemed and shall tender such payment, together with the amount held pursuant to subparagraph (A) of subdivision (1) of subsection (i) of this section, if any, to the purchaser. If the purchase money and interest are not paid within such redemption period, the deed shall be recorded and have full effect.

(g) During the redemption period, the purchaser or the municipality shall have a sufficient insurable interest in buildings and improvements upon such property to insure them against fire and other risk of physical loss, and may petition the Superior Court for the appointment of a receiver or for other equitable relief if there shall be imminent danger of damage or destruction thereto or imminent danger of injury to persons or to other property resulting from conditions thereon or on adjoining properties. The purchaser or the municipality shall not be liable to any person, or subjected to forfeiture of their interest, solely by reason of acquisition by the person of the tax deed, for any condition existing or occurrence upon such property or adjoining public sidewalks and streets, or for any failure to act to remedy or investigate any such condition or occurrence during such redemption period. The expenses of any receiver appointed on the application of such purchaser or municipality in excess of any rents or profits paid to the receiver, all taxes and debts owed to the municipality that were not recovered by the sale, and any additional charges under section 12-140 shall be added to the amount of the purchase money and interest required to be paid by any person to the purchaser or municipality for the collector’s deed and paid to the party that incurred such expenses.

(h) Any municipality holding a lien for unpaid taxes on real estate, other than the municipality conducting the sale, may purchase all of such property at a tax sale.

(i) (1) If the sale realizes an amount in excess of the amount needed to pay all delinquent taxes, interest, penalties, fees, and costs, the amount of the excess shall be held in an interest-bearing escrow account separate from all other accounts of the municipality. Any interest earned from such escrow account shall be the property of the municipality. (A) If the property is redeemed prior to the expiration of the redemption period, the amount held in escrow shall, within ten days of the tax collector receiving notice of redemption, be turned over to the purchaser. (B) If the property is not redeemed in the redemption period, the amount held in escrow may be used to pay the delinquent taxes, interest, penalties, fees and costs on the same or any other property of the taxpayer, including personal property and motor vehicles. In the case of subparagraph (B) of this subdivision, the tax collector shall, within ten days of the expiration of the redemption period, pay to the clerk of the court for the judicial district in which the property is located the amount held in escrow remaining after paying the delinquent taxes, interest, fees, penalties and costs owed by the taxpayer to the municipality. The tax collector shall, within five days of the payment, provide notice to the delinquent taxpayer, any mortgagee, lienholder, or other encumbrancer of record whose interest in such property is choate and is affected by the sale, by certified mail, return receipt requested of the name and address of the court to which the moneys were paid, the person’s right to file an application with the court for return of said money, and the amount of money paid to the court.

(2) If the tax collector pays to the court any moneys pursuant to subparagraph (B) of subdivision (1) of this subsection, the delinquent taxpayer, any mortgagee, lienholder or other encumbrancer whose interest in such property is choate and is affected by the sale may, within ninety days of the date the tax collector paid the moneys to the court, file an application with the court for return of the proceeds. Any person may make an application for payment of moneys deposited in court as provided for in this subsection to the superior court for the judicial district in which the property that is the subject of the proceedings referred to is located, or if said court is not in session to any judge thereof, for a determination of the equity of the parties having an interest in such moneys. Notice of such application shall be served in the same manner as to commence a civil action on all persons having an interest of record in such property on the date the collector’s deed is recorded, provided neither the purchaser nor the municipality shall be a party to such action without such purchaser’s or municipality’s consent. The court or judge upon such motion or upon its own motion may appoint a state referee to hear the facts and to make a determination of the equity of the parties in such moneys. Such referee, after providing at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and any parties interested, take such testimonies as such referee deems material and determine the equities of the parties having a record interest in such moneys and immediately report to the court or judge. The report shall contain a detailed statement of findings by the referee, sufficient to enable the court to determine the considerations upon which the referee based his conclusions. The report may be rejected for any irregular or improper conduct in the performance of the duties of such referee. If the report is rejected, the court or judge shall appoint another referee to make such determination and report. If the report is accepted, such determination of the equities shall be conclusive upon all parties given notice of such hearing, subject to appeal to the Appellate Court. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment determining the amount due to each party, the clerk shall send a certified copy of the statement of compensation and of the judgment to the prevailing party or parties, as the case may be, which shall, upon receipt thereof, pay such parties the amount due them as compensation.

(3) If no application is filed with the court, any moneys held by the court shall escheat to the state pursuant to the provisions of part III of chapter 32.

(1949 Rev., S. 1838; P.A. 82-141, S. 3, 4; P.A. 84-146, S. 9; P.A. 95-228, S. 3, 15; P.A. 96-180, S. 21, 166; P.A. 97-139; P.A. 99-283, S. 4, 10; P.A. 02-103, S. 37; P.A. 13-276, S. 30; P.A. 14-139, S. 3; P.A. 15-156, S. 5.)

History: P.A. 82-141 increased rate of interest applicable from date of sale to purchase when real estate previously sold for taxes by a municipality is purchased, as allowed, by the owner or other interested party within a period of one year following date of such sale for taxes, with rate of 15% per annum in effect for any such sale in period July 1, 1981 to June 30, 1982, inclusive, and 18% per annum for such sale occurring on or after July 1, 1982; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 95-228 divided the section into Subsecs., substantially revised existing provisions, and added provisions designated as Subsecs. (d), (f), (g) and (i), effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 96-180 amended Subsec. (b) to make technical grammatical changes, effective June 3, 1996; P.A. 97-139 amended Subsec. (f) by changing the time for redemption from one year to six months or 60 days for property that was abandoned or meets conditions established in a local ordinance and amended Subsec. (i)(1) to authorize escrow amounts to pay costs on other property held by the taxpayer; P.A. 99-283 amended Subsec. (e) by replacing “one year” with “six months”, effective June 29, 1999; P.A. 02-103 made technical changes in Subsecs. (f) and (g); P.A. 13-276 amended Subsec. (a) by permitting citation to other documents re identification of real property’s boundaries, changing street address “upon which taxes are due” to “if such real property has one,”, including “date” with time and place of sale, changing requirement for collector to post notice of warrant on signpost to requirement to post on bulletin board in or near collector’s office, providing that recording of notice shall serve as constructive notice equivalent to lis pendens, deleting “record” and adding “of record” re encumbrancer, providing interest must be choate, eliminating “if any, otherwise,” re newspaper published in town, requiring notice to be sent to estate or fiduciary if known, permitting collector to send notice to any other address collector believes will give notice of levy and sale, and eliminating requirement that notice be published in newspaper of “daily” general circulation, amended Subsec. (b) by deleting “record” and adding “of record” re encumbrancer and providing interest must be choate, amended Subsec. (d) by requiring apportionment of all shared costs where more than one property sold, amended Subsec. (f) by deleting “record” and adding “of record” re encumbrancer, providing interest must be choate, eliminating references to “tenders” or “tendering”, adding provision re taxes and debts owed to the municipality not recovered from sale and additional charges to be added to amounts paid to the collector to satisfy debt, and adding provision permitting person paying amounts owed, if not the person whose primary duty it was to pay tax, to add claim against person with primary duty to pay with equivalent precedence and priority, amended Subsec. (g) by adding provision re taxes and debts owed to the municipality not recovered from sale and additional charges to be added to amounts paid for collector’s deed and to party incurring such expenses and deleting “or tendered”, amended Subsec. (i) by specifying that amount in escrow may be used to pay delinquent amounts on property that was the subject of the sale or on other property of the taxpayer, eliminating requirement that such other property be located in the town, providing interest must be choate and providing that municipality shall not be a party to civil action without its consent, and made technical changes; P.A. 14-139 amended Subsec. (i)(1) by making a technical change, effective June 6, 2014; P.A. 15-156 amended Subsec. (a) by replacing “have been added” with “are owed in addition” and making a technical change, amended Subsec. (f) by adding “restraints on alienation”, “After such notice is published, and”, and “rate of interest” and making a technical change, and amended Subsec. (i) by making a technical change in Subdiv. (1) and adding “neither the purchaser nor” and “such purchaser’s or municipality’s” and making technical changes in Subdiv. (2).



Section 12-158 - Form of collector’s deed. Liability of municipalities for breach of warranty.

(a) The deed given by any collector for real estate sold by him for taxes shall be in substance in the form following:

Know all men by these presents, that, whereas the (here insert the name of the taxing authority) did on the .... day of ...., 20.., lay a tax on its grand list next to be (or last) perfected, a rate bill for which and for a personal tax (if such be the fact), in all respects made out according to law with a warrant thereto attached, was placed in my hands, I being the duly appointed and qualified collector thereof, for collection, which tax became due on the .... day of ...., 20..; and, whereas A.B., upon demand made, neglected and refused to pay the tax set opposite his name in said rate bill, and thereupon, on the .... day of ...., 20.., I levied upon the parcel of real estate hereinafter described for that portion of said tax which was assessed thereon, to wit: $.... and accrued interest (or if the levy was for the whole tax, for the amount of said tax, to wit: $.... and accrued interest) and gave due notice thereof to said taxpayer and to .... as by law provided, which real estate so levied upon is situated in .... and bounded ...., and on the .... day of ...., 20.., no one having previously tendered me said tax with interest and my fees, in pursuance of said levy, and in accordance with the terms of said notice, I sold at public auction the whole of (or the following portion of) said real estate of .... (to wit) to C.D., for the sum of $..... Now, therefore, in consideration of the premises, and of said sum of money, received to my full satisfaction, of said C.D., I hereby bargain and sell unto him the premises last above described, with the appurtenances, to have and to hold the same to him and his heirs forever, subject only to taxes laid by such municipality which were not yet due and payable when I first published notice of levy and sale and any other liens in favor of such municipality, easements, covenants and restrictions in favor of other parcels of land, interests exempt from levy and sale under the Constitution and laws of the United States and such other interests, if any, hereinafter described, to wit ..... And also, I, the said collector, acting in the name of and for (name of municipality), do by these presents bind (name of municipality), forever, to warrant and defend the above granted and bargained premises to the said grantee, his heirs and assigns, against all claims and demands arising from any necessary act omitted or unlawful act done by me in connection with the aforesaid levy or sale which impairs the same. In witness whereof I have hereunto set my hand and seal this .... day of ...., 20...

E. F., (Seal).

Collector as aforesaid.

Signed, sealed, and delivered

in the presence of

(Usual form of acknowledgment).

(b) The liability of any municipality for breach of the warranties contained in a collector’s deed shall be limited to the amount paid to the collector by the grantee and amounts reasonably expended after its recording to improve and operate the property conveyed by the deed to the extent such amounts are not recoverable from the person found to be the true owner of the property.

(1949 Rev., S. 1839; 1961, P.A. 13; P.A. 95-228, S. 4, 15; P.A. 96-180, S. 22, 166; P.A. 13-276, S. 31; P.A. 15-156, S. 6; June Sp. Sess. P.A. 15-5, S. 47.)

History: 1961 act changed form of deed to bind town instead of collector as individual; P.A. 95-228 divided the section into Subsecs., made technical changes in Subsec. (a) and added provisions in newly designated Subsec. (b) re liability of municipalities for breach of warranties contained in a collector’s deed, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 96-180 amended Subsec. (a) to make technical change in deed form, effective June 3, 1996; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 13-276 amended Subsec. (a) to eliminate reference in form to number of mills on the dollar; P.A. 15-156 amended Subsec. (a) by adding “and any other liens in favor of such municipality or the state”; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to delete reference to liens in favor of the state.



Section 12-159 - Collector's deed as evidence. Irregularities.

Any deed, or the certified copy of the record of any deed, purporting to be executed by a tax collector and similar, or in substance similar, to the above, shall be prima facie evidence of a valid title in the grantee to the premises therein purported to be conveyed, encumbered only by the lien of taxes to the municipality which were not yet due and payable on the date notice of levy was first made, easements and similar interests appurtenant to other properties not thereby conveyed, and other interests described therein and of the existence and regularity of all votes and acts necessary to the validity of the tax therein referred to, as the same was assessed, and of the levy and sale therefor, and no tax collector shall be required to make return upon his warrant of his doings thereunder, except that the purchaser may, within ninety days of the recording of the collector's deed, request in writing from the tax collector, an affidavit which complies with the provisions of section 12-167a. The tax collector shall provide such affidavit within thirty days of receipt of such request. The town clerk shall record such affidavit in the land records of such town and shall index the affidavit under the name of the purchaser as grantee. No act done or omitted relative to the assessment or collection of a tax, including everything connected therewith, after the vote of the community laying the same, up to and including the final collection thereof or sale of property therefor, shall in any way affect or impair the validity of such tax as assessed, collected or sought to be collected or the validity of such sale, unless the person seeking to enjoin or contesting the validity of such sale shows that the collector neglected to provide notice pursuant to section 12-157, to such person or to the predecessors of such person in title, and who had a right to notice of such sale, and that the person or they in fact did not know of such sale within six months after it was made, and provided such property was by law liable to be sold to satisfy such tax. The fact that the collector may have charged or received illegal fees upon such sale shall not impair the sale's validity. If the person contesting such fees shows that illegal fees were charged by the collector, the municipality shall refund such illegal fees together with legal interest from the date of their payment in accordance with section 12-129.

(1949 Rev., S. 1840; P.A. 95-228, S. 5, 15; P.A. 99-283, S. 5, 10; P.A. 13-276, S. 32.)

History: P.A. 95-228 added provisions re encumbrances on a title, affidavits on the collector's actions and refunds of illegal fees charged by a collector and made technical changes, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 99-283 replaced “one year” with “six months” and made changes for gender neutrality, effective June 29, 1999; P.A. 13-276 added provision requiring person seeking to enjoin a sale to show neglect of collector to provide notice.

Does not validate sale, where levy made for one tax and land sold for others. 87 C. 146. Cited. 126 C. 212.

Cited. 46 CA 721. Section reflects legislative support for principle that easements appurtenant run with the land and are not extinguished when title is conveyed pursuant to a tax lien foreclosure. 63 CA 164. Section provides plaintiff standing to contest validity of tax sale by showing that notice was not properly provided to his predecessor in title in accordance with Sec. 12-157(a). 138 CA 1.



Section 12-159a - Court orders in actions to contest validity of collector's deed or to enjoin tax sale.

(a) In any action brought to prove the invalidity of a collector's deed or enjoin tax sale proceedings, other than an action based on fraud, the court shall, if the complaining party is successful, order the complaining party to pay to the tax collector or to the person or persons claiming an interest pursuant to such deed, (1) amounts representing taxes, interest and other charges lawfully due from the complaining party at the time of such tax sale with interest from the date of such tax sale at the rate provided in section 12-157, and (2) the reasonable costs of payment of taxes, insurance premiums, repairs, maintenance and demolition of any structures constituting a nuisance, and the fair market value of any capital improvements made to the property by such persons, with interest at the rate provided in section 37-3a computed from the time of such expenditure or improvement.

(b) Any person entitled to payments pursuant to subsection (a) of this section shall, upon the recording of a certificate of judgment lien, be entitled to a lien on such property. The priority of such lien shall be, in the case of the amounts described in subdivision (1) of said subsection (a), prior to all other interests except taxes, and, in the case of the amounts described in subdivision (2) of said subsection (a), such priority as rules of law and principles of equity provide.

(c) Nothing in subsection (a) of this section shall prohibit the court from awarding the complaining party any damages which may be proven. Any damages awarded shall be reduced by the amounts described in said subsection (a).

(P.A. 95-228, S. 7, 15; P.A. 13-276, S. 33.)

History: P.A. 95-228 effective July 6, 1995, and applicable to tax sale notices which are posted, filed or published on and after that date; P.A. 13-276 amended Subsec. (a) by adding “to enjoin tax sale proceedings”.



Section 12-159b - Time for action contesting validity of collector’s deed.

No action alleging the invalidity of a collector’s deed, substantially, in the form provided in section 12-158, on any grounds other than fraud, shall be brought by any person except within one year from the date the collector’s deed was recorded.

(P.A. 95-228, S. 8, 15; P.A. 13-276, S. 34; P.A. 15-156, S. 7.)

History: P.A. 95-228 effective July 6, 1995, and applicable to tax sale notices which are posted, filed or published on and after that date; P.A. 13-276 eliminated “within two years” re the date of sale; P.A. 15-156 deleted “or from the date of the sale, whichever is longer”.



Section 12-160 - Poor debtor's oath.

Section 12-160 is repealed.

(1949 Rev., S. 1841; 1971, P.A. 11, S. 2.)



Section 12-161 - Collection by suit.

All taxes properly assessed shall become a debt due from the person, persons or corporation against whom they are respectively assessed to the town, city, district or community in whose favor they are assessed, and may be, in addition to the other remedies provided by law, recovered by any proper action in the name of the community in whose favor they are assessed.

(1949 Rev., S. 1842.)

Statute gives a simple remedy and dispenses with prolixity in pleading. 58 C. 526; 87 C. 235. Special provision as to collection does not exclude general statutory provisions. 60 C. 117. Action by state against railroad company for taxes warranted by usage if not by section. Id., 334; 70 C. 602. Death of collector for both town and city of Hartford. 66 C. 294. Assessments of benefits not within the law authorizing collection of interest on unpaid taxes. 67 C. 162. Against whom a debt. 74 C. 683. How far a debt: Not barred by general statute of limitations. 85 C. 376. This method is in addition to other methods. 103 C. 261; 106 C. 547. Cited. 121 C. 250. When municipality elects to treat its claim as debt under section, notwithstanding its public nature, there is no impropriety in holding it a “claim” against estate within Sec. 45-205. 123 C. 351. In action to collect tax, taxpayer cannot contest property valuation. Id., 543, 549. Action to recover assessment for benefits, as debt, arises from exercise of taxing power, not out of implied contract; not barred by Sec. 52-576. 131 C. 50. Cited. 136 C. 360; 155 C. 340; 164 C. 178; 165 C. 410; 172 C. 427. Challenge to legality of assessments could not be properly raised in the city's action under section. 196 C. 487. Cited. 200 C. 697; 221 C. 921.

Cited. 6 CA 330; 26 CA 545. Taxes assessed on real property interests become debt due from person who holds title to the interest taxed, regardless of whether that interest is recorded in land records. 104 CA 498.

Fiduciary debt incurred in administration of trust is a personal debt. 3 CS 67. Cited. 4 CS 239. Variance between tax laid and tax alleged in action on debt is immaterial. Id., 391. History; substantial recovery by one remedy does not bar another. 7 CS 16. Cited. 25 CS 465.



Section 12-161a - In proceedings by municipality to collect delinquent taxes on personal property, owner shall pay court costs, appraiser's fees and attorneys' fees incurred.

In the institution of proceedings by any municipality to enforce collection of any delinquent tax on personal property from the owner of such property, through (1) levy and sale with respect to any goods or chattels owned by such person, (2) enforcement of a lien, established and perfected in accordance with sections 12-195a to 12-195g, inclusive, upon any such goods or chattels or (3) any other proceeding in law in the name of the municipality for purposes of enforcing such collection, such person shall be required to pay any court costs, reasonable appraiser's fees or reasonable attorney's fees incurred by such municipality as a result of and directly related to such levy and sale, enforcement of lien or other collection proceedings.

(P.A. 82-56, S. 1, 2.)

Cited. 236 C. 710.



Section 12-162 - Alias tax warrant. Service of warrants upon financial institutions. Request for information.

(a) Any collector of taxes, in the execution of tax warrants, shall have the same authority as state marshals have in executing the duties of their office, and any constable or other officer authorized to serve any civil process may serve a warrant for the collection of any tax assessed or any water or sanitation charges imposed, and the officer shall have the same authority as the collector concerning taxes or water or sanitation charges committed to such officer for collection.

(b) (1) Except as provided in subdivision (2) of this subsection, upon the nonpayment of any property tax or any water or sanitation charges when due, demand having been made therefor as prescribed by law for the collection of such tax or such water or sanitation charges, an alias tax warrant may be issued by the tax collector, which may be in the following form:

“To a state marshal of the County of ...., or any constable of the Town of .... Greeting: By authority of the state of Connecticut you are hereby commanded to collect forthwith from .... of .... the sum of .... dollars, the same being the amount of a tax or water or sanitation charges, with interest or penalty and charges which have accumulated thereon, which tax was levied or which water or sanitation charges were imposed by (insert name of town, city or municipality laying the tax or imposing the water or sanitation charges) upon (insert the real estate, personal property, or both, as the case may be,) of said .... as of the .... day of ..... (In like manner insert the amount of any other property tax or other water or sanitation charges which may have been levied or imposed in any other year, including interest or penalty and charges which have accumulated thereon). In default of payment of said amount you are hereby commanded to levy for said tax or taxes or such water or sanitation charges, including interest, penalty and charges, hereinafter referred to as the amount due on such execution, upon any goods and chattels of such person and dispose of the same as the law directs, notwithstanding the provisions of subsection (j) of section 52-352b, and, after having satisfied the amount due on such execution, return the surplus, if any, to him; or, except as otherwise provided in section 12-162, you are to levy upon the real estate of such person and sell such real property pursuant to section 12-157, to pay the amount due on such execution; or you shall, in accordance with the provisions of section 12-162, make demand upon the main office of any financial institution indebted to such person, subject to the provisions of section 52-367a or 52-367b, as if judgment for the amount due on such execution had been entered, for that portion of any type of deposit to the credit of or property held for such person, not exceeding in total value the amount due on such execution; or you are to garnishee the wages due such person from any employer, in the same manner as if a wage execution therefor had been entered, in accordance with section 52-361a.

Dated at .... this .... day of .... A.D. 20.., Tax Collector.”

(2) Notwithstanding any provision of the general statutes, an alias tax warrant shall not be issued by a tax collector to levy upon the real estate of any person and sell such real estate pursuant to section 12-157 solely for the purpose of collecting any water or sanitation charges.

(c) Any officer serving an alias tax warrant pursuant to this section shall make return to the collector of such officer's actions thereon within ten days of the completion of such service and shall be entitled to collect from such person the fees allowed by law for serving executions issued by any court. Any state marshal or constable, authorized as provided in this section, who executes such warrant and collects any delinquent municipal taxes or water or sanitation charges as a result thereof shall receive, in addition to expenses otherwise allowed, a percentage of the taxes or the water or sanitation charges collected pursuant to such warrant, calculated at the rate applicable for the levy of an execution as provided in section 52-261. The minimum fee for such service shall be thirty dollars. Any officer unable to serve such warrant shall, within sixty days after the date of issuance, return such warrant to the collector and in writing state the reason it was not served.

(d) With regard to warrants served upon financial institutions, a collector of taxes or serving officer shall not serve alias tax warrants relating to one taxpayer on more than one financial institution at a time, including copies thereof, and after service on one financial institution, shall not serve the same alias tax warrants or copies thereof upon another financial institution until receiving confirmation from the preceding financial institution that the taxpayer had no funds at the preceding financial institution available for collection. If the collector of taxes or serving officer does not receive, not later than twenty days after the service of the warrant or service of a request for information pursuant to subsection (e) of this section, a response from the financial institution that was served indicating whether or not the taxpayer has funds at the financial institution available for collection, the collector of taxes or serving officer may assume that the taxpayer has no funds at that financial institution available for collection and may serve another financial institution in accordance with this subsection.

(e) With regard to warrants to be served upon financial institutions, whenever a tax collector expects to serve, or have an officer serve, more than fifteen tax warrants upon a particular financial institution on a given day, prior to such service, the tax collector or serving officer shall serve upon such financial institution a request for information which complies with subsection (f) of this section. No warrant may be served upon a financial institution with respect to a particular taxpayer unless the financial institution, in a recent response to a request for information, has indicated that the financial institution is indebted to such taxpayer. A tax collector or serving officer may, at the collector's or officer's option, serve a request for information pursuant to this subsection even if not required by this subsection. In such a case, the tax collector or serving officer shall comply with the requirements of this section relating to requests for information, and the financial institution shall respond in the same manner as though the request for information is required by this subsection. For purposes of this subsection, a response is considered recent if the warrant is served not later than one hundred eighty days after the date such response is received.

(f) The request for information required by subsection (e) of this section shall be served upon the financial institution in accordance with subsection (g) of this section and shall include (1) the name and last-known address of each taxpayer who is the subject of a warrant desired to be served by the tax collector or serving officer, (2) the address to which the response can be mailed or delivered or a facsimile number to which the response may be transmitted, (3) in the case of a request transmitted via facsimile by a serving officer, the name, address, judicial district, badge number and telephone number of the officer serving the request, and (4) a statement in substantially the following form:

“To (insert name of financial institution): In accordance with Section 12-162 of the General Statutes of the State of Connecticut, you are hereby commanded to report to (insert name of town or serving officer), at the address or facsimile number specified in this request, whether the financial institution is indebted to the taxpayer or taxpayers listed in this request.”

(g) The request for information required by subsection (e) of this section shall be in writing and shall be (1) delivered or mailed, first class postage prepaid, to an office designated and made available by the financial institution pursuant to this subsection, or (2) transmitted by facsimile provided the facsimile message is transmitted to a facsimile number, addressed to the attention of a recipient or department, and designated and made available by the financial institution pursuant to this subsection. A notice received, whether by facsimile or otherwise, after five o'clock p.m., eastern standard time on any day, shall be deemed to have been received by the financial institution on the next business day. Each financial institution with an office in this state shall designate an office, facsimile number and recipient or department for purposes of this subsection and shall make the current designations available to collectors of taxes and serving officers upon request and by mailing or delivering such designations to the State Marshal Commission and the collector of taxes in each municipality in which the financial institution has an office. A financial institution may amend its designations, provided the amended designations are mailed or delivered to the State Marshal Commission and collector of taxes in each municipality in which the financial institution has an office at least fifteen days before becoming effective. If a financial institution fails to make such designations or fails to make such designations available as required by this subsection, the tax collector or serving officer may serve the request for information on any office of the financial institution located in this state.

(h) Upon receipt of a request for information that complies with subsection (f) of this section, the financial institution shall respond to such request by reporting that (1) the financial institution is indebted to one or more of the taxpayers listed on the request and listing the name or names of those taxpayers, or (2) the financial institution is not indebted to any of the taxpayers listed in the request. If the financial institution is unable to make a determination with respect to a particular taxpayer based on the information supplied with the request, the financial institution may respond that additional information will be needed to make a determination with respect to a taxpayer, listing the name of the taxpayer in question, and the financial institution may adjust its response pursuant to subdivision (1) or (2) of this subsection to reflect such fact. The financial institution shall mail, deliver or transmit the response, in the case of a request listing fewer than one hundred taxpayers, not later than five business days following the date the request was received, or in the case of a request listing one hundred or more taxpayers, but not more than two hundred fifty taxpayers, not later than ten business days following the date the request was received. No request for information shall include more than two hundred fifty taxpayers. Once a request for information has been served by or on behalf of a particular town, an additional request for information may not be served upon that same financial institution by or on behalf of that same town unless the financial institution has had an opportunity to respond as provided in this subsection. Unless otherwise required by law, a financial institution that has received a request for information shall not disclose to a taxpayer listed on the request that the financial institution has received a request for information relative to such taxpayer, provided nothing in this section shall prevent the disclosure of information that is publicly known or known to the taxpayer or as otherwise may be necessary to protect the interests of the financial institution.

(i) No financial institution or officer, director or employee of a financial institution, and no serving officer, municipality or officer, employee or agent of a municipality, shall be liable to any person with respect to any act done or omitted in good faith or through the commission of a bona fide error that occurs despite reasonable procedures maintained by the financial institution, serving officer, municipality or officer, employee or agent of a municipality, to prevent such errors in complying with the provisions of this section. For purposes of the response required by subsection (h) of this section, the financial institution may select, with respect to each taxpayer listed on the request, a particular day within the time frame allotted by such subsection, for determining the presence or absence of indebtedness, and the financial institution shall not be responsible for reporting upon the presence or absence of indebtedness on any other day.

(j) For the purposes of this section, “water or sanitation charges” means (1) any rates or charges established pursuant to section 7-239, or (2) any charges imposed by a municipality for the collection and disposal of garbage, trash, rubbish, waste material and ashes.

(1949 Rev., S. 1843; 1963, P.A. 642, S. 8; 1967, P.A. 123, S. 2; 1969, P.A. 331; 472; P.A. 77-459, S. 1, 2; P.A. 82-161, S. 1, 2; P.A. 83-581, S. 29, 40; P.A. 91-350, S. 1; P.A. 95-228, S. 6, 15; P.A. 96-180, S. 23, 166; P.A. 00-99, S. 41, 154; P.A. 01-195, S. 17, 181; P.A. 05-135, S. 2; P.A. 07-95, S. 4; 07-111, S. 1.)

History: 1963 act changed obsolete reference from keeper of jail to state jail administrator; 1967 act deleted reference to imprisonment for nonpayment of taxes; 1969 acts added provision allowing collector to garnishee wages for nonpayment of taxes and required unserved warrants to be returned to collector within 30 days after issuance with explanation for why it was not served; P.A. 77-459 allowed collection of additional 5% or 10% amounts above other expenses in cases where warrant executed by sheriff, deputy sheriff or constable; P.A. 82-161 amended the alias tax warrant form issued by the tax collector so that the serving officer in the manner prescribed and to the extent necessary shall levy for the delinquent taxes by making demand upon any banking institution indebted to the delinquent taxpayer as if judgment had been entered for the amount due; P.A. 83-581 replaced “as if judgment therefor had been entered, in accordance with section 52-361” with “as if a wage execution had been entered, in accordance with section 52-361a”; P.A. 91-350 added phrase “Notwithstanding the provisions of subsection (j) of section 52-252b” and applied 10% figure re allowance for those collecting delinquent taxes in all cases, deleting sliding scale previously in existence, raised minimum fee from $5 to $20 and changed deadline for return of unserved warrants from 30 to 60 days; P.A. 95-228 made technical changes, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 96-180 added reference to Sec. 52-367b in tax warrant form, effective June 3, 1996; P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal, effective December 1, 2000; (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001; P.A. 05-135 divided section into Subsecs. (a), (b) and (c) and amended Subsec. (c) by replacing provisions re receipt by state marshal or constable of amount equal to 10% of taxes collected with provisions re receipt by state marshal or constable of percentage calculated at rate applicable for levy of execution as provided in Sec. 52-261, increasing minimum fee from $20 to $30 and making conforming and technical changes, effective June 24, 2005, and applicable to the execution of tax warrants issued on or after July 2, 2003; P.A. 07-95 added provisions re collection of water or sanitation charges, designated provisions of Subsec. (b) as Subsec. (b)(1) and made technical changes therein, added Subsec. (b)(2) prohibiting issuance of alias tax warrant to levy upon real estate solely for collecting water or sanitation charges and defined “water or sanitation charges”, effective July 1, 2007; P.A. 07-111 amended alias tax warrant form in Subsec. (b) to direct serving officer to make demand upon the main office of any financial institution, in lieu of banking institution, in accordance with Sec. 12-162, and added Subsecs. (d) to (h) re service of warrants and requests for information upon financial institutions, including form and delivery for requests for information and response to such request, and Subsec. (i) to specify that financial institutions and their officers, directors and employees are not liable for errors that occur despite existence of reasonable procedures to prevent errors or for any good faith act or omission in relation to complying with provisions of section.

See Sec. 12-135 re execution of tax warrants.

Under old law, collector may collect under his rate bill after year for which appointed, though another tax laid and collector appointed. 10 C. 146. Liable for levying on property in one town and posting and selling it in another. 11 C. 472. Tax illegally assessed paid under compulsion may be recovered. 24 C. 89; 30 C. 395; 35 C. 563. If inseparable portion of assessment is illegal, the whole is illegal. Id., 573. Mandamus lies against negligent collector, notwithstanding there is a remedy on the bond or by execution. 48 C. 145. Running of interest not suspended by appeal from board of relief. 72 C. 599. Payment of collector by permitting him to deduct amounts from collections. 74 C. 397. Present statute authorizing alias tax warrant constitutional. 106 C. 230. Cited. 112 C. 318. Warrant issued before amount of taxes determined does not justify sale to collect them. 121 C. 250.

No provision within section authorizes use of a tax warrant, issued by tax collector, to protect fixtures and other material of historic value; sovereign immunity cannot be invoked to justify failure of a town to follow procedures prescribed by section for collecting delinquent taxes. 71 CA 438.



Section 12-163 - Jeopardy collection of taxes. Written notice.

(a) If, between the assessment date and the tax due date, any tax collector, after exercising due diligence, determines that the collection of any tax will be jeopardized by delay, he shall, subject to the provisions of this section, collect such tax forthwith. He may enforce collection thereof by using any one or more of the methods provided in sections 12-155, 12-161 and 12-162, or in any other section of the general statutes relating to the enforced collection of taxes. If the amount of such tax has been definitely fixed by the rate maker, the collector shall collect such amount. If the assessment of the property represented by such tax has been fixed by the assessors but the tax rate has not been laid, the collector shall, subject to the provisions of this section, enforce collection of a tax obtained by multiplying the assessment so fixed by the tax rate of the year next preceding. If neither the assessment of the property nor the tax rate has been fixed, the tax collector shall make application to the assessors for a valuation on such property. The assessors shall forthwith assess such property and the assessment placed upon such property by the assessors, together with the tax rate of the year next preceding, shall be used by the collector in determining the amount of tax to be collected. If, after the payment of any tax in conformity with the provisions of this section, it is found that the amount so paid is in excess of the amount which would have been paid on the tax due date or after appeal to the courts, the excess so paid shall be returned to the taxpayer upon written application by him to the treasurer of the municipality. Such written application shall contain a recital of the facts; shall show the amount of rebate to which the applicant believes he is entitled; shall be approved by the tax collector, and shall be made within the period of one year from the date of the definite determination of such tax. The person against whom jeopardy collection proceedings have been begun may obtain a stay of collection of the whole or any part of the amount of the tax so represented by such proceedings by filing with the tax collector a bond in such an amount, not exceeding double the amount as to which the stay is desired, and with such surety as the tax collector deems necessary, conditioned upon the payment of so much of the amount, the collection of which is stayed by the bond, as is found to be due from such person when the grand list has been completed and the tax rate fixed, or as is determined by the board of assessment appeals or a court of competent jurisdiction after appeal to it. The amount of the tax which is stayed by the bond shall be paid on notice and demand of the tax collector, at any time after the tax due date. The person subject to jeopardy collection proceedings, under the provisions of this section, who has obtained a stay of collection in whole or in part, shall have the right to waive such stay at any time in respect to the whole or any part of the amount covered by the bond and if, as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of the taxpayer, be proportionately reduced.

(b) Upon commencing a jeopardy tax collection proceeding, a tax collector shall provide written notice of such collection proceeding to (1) the chief elected official or chief executive officer of the municipality in which the property is located, and (2) the taxpayer subject to such collection proceeding. Such written notice shall contain a detailed explanation supporting the tax collector's determination that the collection of the tax will be jeopardized by delay.

(1949 Rev., S. 1844; P.A. 95-283, S. 60, 68; P.A. 12-26, S. 1.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 12-26 designated existing provisions as Subsec. (a) and amended same by adding provision re tax collector exercising due diligence and added Subsec. (b) re written notice, effective October 1, 2012, and applicable to assessment years commencing on or after that date.

Cited. 39 CS 142.



Section 12-163a - Receivership of rents for the collection of delinquent taxes.

(a) Any municipality may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy for any property for which the owner, agent, lessor or manager is delinquent in the payment of real property taxes. The court or judge shall forthwith issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor, manager, mortgagees, assignees of rent and other parties with an interest in the rents or payments for use and occupancy of the property in a manner most reasonably calculated to give notice to such owner, lessor, manager, mortgagees, assignees of rent and other parties with an interest in the rents or payments for use and occupancy of the property as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question. A hearing shall be had on such order no later than seventy-two hours after its issuance or the first court day thereafter. The sole purpose of such a hearing shall be to determine whether there is an amount due and owing between the owner, agent, lessor or manager and the municipality. The court shall make a determination of any amount due and owing and any amount so determined shall constitute a lien upon the real property of such owner. A certificate of such amount may be recorded in the land records of the town in which such property is located describing the amount of the lien and the name of the party who owes the taxes. When the amount due and owing has been paid, the municipality shall issue a certificate discharging the lien and shall file the certificate in the land records of the town in which such lien was recorded. The receiver appointed by the court shall collect all rents or payments for use and occupancy forthcoming from the occupants of the building in question in place of the owner, agent, lessor or manager. The receiver shall make payments from such rents or payments for use and occupancy, first for taxes due on and after the date of his appointment and then for electric, gas, telephone, water or heating oil supplied on and after such date. The owner, agent, lessor or manager shall be liable for such reasonable fees and costs determined by the court to be due the receiver, which fees and costs may be recovered from the rents or payments for use and occupancy under the control of the receiver, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water service and heating oil deliveries has been made. The owner, agent, lessor or manager shall be liable to the petitioner for reasonable attorney's fees and costs incurred by the petitioner, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water service and heating oil deliveries has been made and after payments of reasonable fees and costs to the receiver. Any moneys remaining thereafter shall be used to pay the delinquent real property taxes and any money remaining thereafter shall be paid to such parties as the court may direct after notice to the parties with an interest in the rent or payment for use and occupancy of the property and after a hearing. The court may order an accounting to be made at such times as it determines to be just, reasonable and necessary.

(b) Any receivership established pursuant to subsection (a) shall be terminated by the court upon its finding that the tax delinquency which was the subject of the original petition has been satisfied.

(c) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(d) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy from any occupant of a building subject to an order appointing a receiver shall be found, after due notice and hearing, to be in contempt of court.

(e) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to real property under court supervision, rent or use and occupancy payments shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(f) If a receiver of rents or payments for use and occupancy is appointed pursuant to section 16-262f prior to the date a receivership is established under this section, rent or use and occupancy payments shall be made pursuant to said section 16-262f and the receivership established pursuant to said section 16-262f shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments provided the receiver appointed under said section 16-262f gives notice of such appointment to the chief executive official of the municipality where the residential dwelling is located.

(P.A. 95-353, S. 1.)

Section authorizes a receiver to use legal processes to collect rent due prior to the date of the receiver's appointment, but does not authorize a receiver to evict a tenant or enter into a lease with a new tenant; the term “all rents” suggests multiple kinds of sources, type or temporal, of rent, thus authorizing a receiver to collect past and presently due rent in place of the owner. 316 C. 851.

The court had authority to appoint a receiver but did not have authority to broaden the scope of the receiver's duties under section; the receiver may collect only those rents that are forthcoming on or after the date of the receiver's appointment, not rents allegedly overdue. 145 CA 438; judgment reversed in part, see 316 C. 851.



Section 12-164 - Tax uncollectible after fifteen years. Interest on improvement liens.

(a) No payment of taxes shall be enforced by any collector or other proper officer against any person, persons or corporation against which they are respectively levied except within fifteen years after the due date of the tax. The provisions of this section shall be retroactive. The fifteen-year limitation shall not apply to improvement liens except those which have been released of record prior to July 18, 1945. Collectors shall compute interest on improvement liens for a period of not more than fifteen years, and at a rate, after July 18, 1945, and retroactively, not exceeding twelve per cent per annum, any provision of any special act to the contrary notwithstanding. The term “improvement lien” as used herein includes municipal liens for repairs and services.

(b) Notwithstanding the provisions of subsection (a) of this section, liens filed under the provisions of section 12-129n shall be valid without any limitation of time.

(1949 Rev., S. 1845; 1969, P.A. 583, S. 1; P.A. 76-322, S. 1, 27; P.A. 99-283, S. 6, 10.)

History: 1969 act increased interest rate from 6% to 9% per year; P.A. 76-322 increased interest rate to 12%; P.A. 99-233 added new Subsec. (b) re time for validity of liens filed under Sec. 12-129n and designated existing provisions as Subsec. (a).



Section 12-165 - Municipal suspense tax book.

Each municipality shall have a suspense tax book. At least once in each year each collector of taxes in each municipality shall deliver to the board of finance or other similar board by whatever name called or, if no such board exists, to the board of selectmen if a town not consolidated with a city or borough, to the common council or board of aldermen if a city, to the warden and burgesses if a borough and to the governing board if any other municipality, a statement giving by rate bill: (1) The name and address of the person against whom each uncollectible tax was levied, and (2) the reason why such collector believes each such tax is uncollectible. At the end of such statement, the tax collector shall certify that, to the best of his knowledge and belief, each tax contained in such statement has not been paid and is uncollectible. A detailed examination shall be made by the authority to which such statement has been given of each tax shown thereon and, after such examination, it shall designate in writing each tax which is believed by it to be uncollectible. Thereupon, each tax so designated as uncollectible shall be transferred by such collector to the suspense tax book. (3) Each tax so transferred shall not thereafter be included as an asset of such municipality. The amount of each tax so transferred during the last fiscal year and the name of the person against whom each such tax was levied shall be published in the next annual report of such municipality or filed in the town clerk's office within sixty days of the end of the fiscal year. (4) Nothing herein contained shall be construed as an abatement of any tax so transferred, but any such tax, as it has been increased by interest or penalty, fees and charges, may be collected by the collector then or subsequently in office. The provisions of section 12-147 shall be applicable to all moneys so collected.

(1949 Rev., S. 1846; 1953, S. 1079d; 1961, P.A. 484, S. 2; P.A. 97-83; P.A. 13-276, S. 35.)

History: 1961 act added alternative of filing in town clerk's office in Subdiv. (5); P.A. 97-83 added provision requiring tax collectors to include in the municipal suspense book unpaid property tax balances remaining after a lien sale. (Revisor's note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 13-276 deleted former Subdiv. (1) re old age assistance tax, redesignated existing Subdivs. (2) and (3) as Subdivs. (1) and (2), replaced “such” with “uncollectible” in redesignated Subdiv. (1), deleted provisions of existing Subdiv. (4) re words placed in rate bill and redesignated remaining provisions of existing Subdiv. (4) and existing Subdiv. (5) as Subdiv. (3), and redesignated existing Subdiv. (6) as Subdiv. (4).



Section 12-166 - Powers and duties of collector.

Unless the context otherwise requires, “tax”, wherever used in this section, includes each property tax and each installment and part thereof due to a municipality, as such tax may have been increased by interest, penalties, fees and charges, including collection fees of a collection agency and attorneys' fees, provided such attorneys' fees shall be limited to those ordered by the court in any court action or proceeding brought by the municipality to recover such tax. Each collector of taxes of each municipality may collect any tax at any time by authority of any present or future legislation providing for the collection of any tax and said collector may photostat the receipted bills of such collected taxes. Each collector of taxes of each municipality shall, within a reasonable period after each unpaid tax, or the first installment thereof in case installment payments have been authorized, has become due and payable, exclusive of each lawful abatement, exclusive of each lawful deduction because of a correction which has been made under the provisions of any legislation providing for corrections of taxes, exclusive of each uncollectible tax which has been lawfully transferred to the suspense tax book under the provisions of section 12-165, exclusive of each uncollectible tax removed under the provisions of section 12-164 and exclusive of each uncollectible tax removed from the rate bills under the provisions of section 12-195, proceed to collect such tax as it has been increased by interest, penalties, fees and charges and shall, when collection has been made, pay the same, together with all interest, penalties, fees and charges, to the treasurer of the municipality served by him.

(1949 Rev., S. 1847; February, 1965, P.A. 16; 1969, P.A. 461; P.A. 93-318, S. 2; P.A. 13-276, S. 36.)

History: 1965 act allowed collectors to photostat receipted bills of collected taxes; 1969 act included attorneys' fees in definition of “tax”; P.A. 93-318 included collection fees of a collection agency in the definition of “tax”; P.A. 13-276 redefined “tax” to specify that attorneys' fees are those ordered by court in action or proceeding brought by the municipality to recover tax.

Municipality entitled to include collection agency's fees when seeking to collect delinquent taxes, without having to establish relationship between amount of such fees and specific services that agency performed regarding the delinquent taxpayer or taxes. 272 C. 489.



Section 12-167 - Reports of tax collectors.

Each tax collector, at the end of each fiscal year of his town, city, borough, district or other municipality, shall forthwith deliver to the board of finance or other similar board by whatever name called or, if no such board exists, to the board of selectmen of a town not consolidated with a city or borough, to the common council or board of aldermen of a city, to the board of burgesses of a borough or to the executive committee of any other district, a certified statement containing: (1) The total amount of unpaid taxes on each rate bill at the beginning of the fiscal year just completed and the total amount of taxes on each rate bill which has become due during such fiscal year; (2) the total amount collected on each rate bill separated in such manner as not only to show the taxes, interest, penalties and lien and other fees collected during such fiscal year but also to show what part thereof has been paid into the municipal treasury and what part is in his possession at the end of such fiscal year; (3) the total amount of uncollected taxes on each rate bill on the last day of the fiscal year just completed; (4) the total amount of taxes lawfully abated during such fiscal year, together with a schedule showing the amount of each such tax abatement, the name of the person against whom such tax so abated was levied and the reason for each such abatement; (5) the total additions to and deductions from each rate bill on account of lawful corrections made during such fiscal year, together with a schedule showing the amount of each such correction, the name of the taxpayer concerned, the reason for the correction and the authority therefor; and (6) the total amount of taxes on each rate bill transferred to the suspense tax book during such fiscal year, and a statement that the total uncollected taxes on each such rate bill on the last day of the fiscal year just completed agree with a detailed listing of uncollected taxes still appearing in each such rate bill. Such statement of the collector shall be printed in the municipal report next published, except that it shall not be necessary to include therein the list of abatements granted on account of veterans’ exemptions and except that the schedule required in subdivision (5) and the statement required in subdivision (6) of this section may, in lieu of inclusion in such report, be filed in the office of the town clerk within sixty days of the end of the fiscal year. The list of such abatements shall be included in the annual audit report.

(1949 Rev., S. 1848; 1953, S. 1080d; 1961, P.A. 484, S. 3; 1971, P.A. 82.)

History: 1961 act added exception regarding filing of statement required in Subdiv. (6) in town clerk's office; 1971 act permitted filing of schedule in Subdiv. (5) in town clerk's office in lieu of inclusion in report.



Section 12-167a - Affidavit concerning facts within personal knowledge of affiant re giving of notice of tax sales. Recording and indexing.

A tax collector or his agent, or a grantee of a tax collector's deed, or the heirs, successors or assigns of such grantee, may execute and swear to an affidavit concerning facts within the personal knowledge of such affiant concerning the means of giving notice to any person affected by a tax sale, to which may be attached (1) copies or facsimiles of notices given under section 12-157, (2) copies of any notice subsequently given to any person to confirm that such person has received written notice of the pendency or occurrence of a sale of real property, and (3) copies of postal receipts reproduced by photographic, xerographic or similar means, which shall contain a legal description of the real property affected thereby and the name, for indexing purposes, of the then current owner or owners of record. Such affidavit may be recorded in the land records of the town in which the real property is situated, and shall be indexed by the town clerk in the name of the record owner or owners stated therein. If so recorded, and if the affiant is deceased or otherwise not available to testify in court, then such affidavit or a certified copy thereof is admissible as prima facie evidence of the facts stated in it, so far as those facts affect title to real estate in any action involving the title to that real estate or any interest in it.

(May Sp. Sess. P.A. 94-4, S. 46, 85; P.A. 95-160, S. 64, 69.)

History: May Sp. Sess. P.A. 94-4, S. 46, effective July 1, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-168 - Tax collector not personally liable in the absence of negligence or wilful misconduct.

Whenever used herein, the “municipality” has the meaning given to it in section 12-141 and “tax moneys” include the receipts from each property tax or assessment, and each installment and part thereof due a municipality, with any interest or other lawful charges incident thereto. The tax collector of any municipality in this state shall not be held personally liable for the loss of any tax moneys collected by him when he has performed all of the duties required of him by statute pertaining to such tax moneys and when such loss is not due to negligence or wilful misconduct on his part. No tax collector shall compromise or release the amount of any tax except as specifically provided by law.

(1949 Rev., S. 1849; P.A. 13-276, S. 37.)

History: P.A. 13-276 added provision re tax collector not to compromise or release amount of tax except as provided by law.

See Sec. 12-154 re proceedings against negligent tax collector.



Section 12-169 - Payment of taxes due on Saturday, Sunday or legal holiday.

When the final day for payment of any tax or any installment thereof occurs on Saturday, Sunday or a legal holiday, payment may be made without interest or penalty on the following business day.

(1949 Rev., S. 1850; February, 1965, P.A. 26; P.A. 13-276, S. 39.)

History: 1965 act included payment on business days following Saturdays which are final days for payment; P.A. 13-276 added “or any installment thereof”.

See Sec. 12-39a re payment date for state taxes when last date is Saturday, Sunday or holiday.



Section 12-169a - Motor vehicle property tax check-off for local scholarship fund.

(a) A municipality, by ordinance adopted by its legislative body, may establish a local scholarship fund to provide financial assistance for postsecondary education for residents of the municipality.

(b) Any municipality which establishes a local scholarship fund pursuant to subsection (a) of this section shall establish a scholarship committee or designate an existing committee in the municipality to select, annually, the scholarship recipients.

(c) A municipality may redesign and designate a place on its municipal motor vehicle property tax bill for taxpayers to check off amounts to donate to the local scholarship fund. The redesign of such tax bill shall be done so as to allow a taxpayer to voluntarily check off and donate an amount of at least one dollar. The donated amount shall not reduce the tax liability but shall be in addition to the amount otherwise due and payable. The redesign of the motor vehicle property tax bill shall be approved by the Office of Policy and Management prior to its use. The municipality may include an insert with its motor vehicle property tax bills which explains the scholarship fund and the check-off provision to the taxpayer. The town treasurer shall deposit all moneys collected as a result of the check-off in the fund and the treasurer may accept donations from other sources for purposes of the fund.

(P.A. 00-222.)



Section 12-169b - Addition of municipal expenses to property taxes for real estate violating health, safety or housing codes.

If a municipality does not file a lien under any provisions of the general statutes to recover costs for the inspection, repair, demolition, removal or other disposition of any real estate in order to secure such real estate or to make it safe and sanitary, pursuant to any provision of the general statutes or municipal building, health, housing or safety codes or regulations, then such municipality may assess the amount of such costs against the real estate upon which such cost was incurred. Upon certification by the municipal agency incurring such cost of the assessment amount due and owing reasonably related to the municipality's actual cost, the tax collector shall add the amount of such assessment to the extent unpaid to the taxes due on such real estate and such amount shall become a part of the taxes to be collected at the same time and shall bear interest at such rates and in such manner as provided for delinquent taxes in accordance with section 12-146. Any amount added to the assessment under this section shall constitute a lien upon the real estate against for which the amount was imposed from the date such amount was due. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien may be enforced in the same manner as property tax liens. Any agency of a municipality that incurs costs that have been assessed against real estate under this section shall maintain a current record of all real estate with respect to which such costs remain unpaid in the office of such municipal agency. Such record shall be available for inspection by the public.

(P.A. 06-185, S. 6.)

See Sec. 7-148ff re special assessment on blighted housing.



Section 12-170 - Penalty for official misconduct.

Each assessor, member of the board of assessment appeals, selectman, committee or collector, who does any unlawful act or omits to do any necessary act connected with the levy, assessment or collection of any tax, shall forfeit fifty dollars to the person aggrieved thereby, to be collected by such person in an action on this statute; and each collector who charges or receives any illegal fees shall, in addition to said sum of fifty dollars, also forfeit double the amount of such illegal fees to the person aggrieved, to be collected as aforesaid.

(1949 Rev., S. 1851; P.A. 95-283, S. 61, 68.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Plaintiff taxpayers could not recover penalty against members of board of assessors whose assessment had been held illegal as they did not prove they were “aggrieved”, i.e. injuriously affected in their property or other legal rights. 5 Conn. Cir. Ct. 193.






Chapter 204a - Property Tax Relief for Elderly Homeowners and Renters and Persons with Permanent Total Disability

Section 12-170a and 12-170b - Real property tax credit for certain persons sixty-five and over. Application for real property tax credit; state reimbursement of municipalities.

Sections 12-170a and 12-170b are repealed.

(P.A. 74-55, S. 1, 2, 14; P.A. 77-614, S. 139, 610; P.A. 78-274, S. 1, 4; P.A. 79-498, S. 2, 4; 79-514, S. 2, 4; 79-610, S. 3, 47; Oct. Sp. Sess. P.A. 79-7, S. 1, 2, 5; P.A. 80-391, S. 3, 4, 6; 80-463, S. 1, 6; 80-483, S. 51, 186; P.A. 81-1, S. 1, 3; 81-58, S. 3, 4; 81-60, S. 2; 81-88, S. 1, 2; 81-132, S. 1, 3; P.A. 82-322, S. 2, 3, 6; P.A. 83-409, S. 2; 83-485, S. 10, 13; P.A. 84-515, S. 1, 2, 7; P.A. 83-371, S. 7, 10; 85-561, S. 3, 7, 8; 85-612, S. 4, 6.)



Section 12-170c - Transferred

Transferred to Sec. 12-170cc.



Section 12-170d - Partial state refund of rent and utility bills paid by certain renters age sixty-five or over or renters under age sixty-five with permanent total disability. Eligibility limitations.

(a) Beginning with the calendar year 1973 and for each calendar year thereafter any renter of real property, or of a mobile manufactured home, as defined in section 12-63a, which such renter occupies as his or her home, who meets the qualifications set forth in this section, shall be entitled to receive in the following year in the form of direct payment from the state, a grant in refund of utility and rent bills actually paid by or for such renter on such real property or mobile manufactured home to the extent set forth in section 12-170e. Such grant by the state shall be made upon receipt by the state of a certificate of grant with a copy of the application therefor attached, as provided in section 12-170f, provided such application shall be made within one year from the close of the calendar year for which the grant is requested. If the rental quarters are occupied by more than one person, it shall be assumed for the purposes of this section and sections 12-170e and 12-170f that each of such persons pays his or her proportionate share of the rental and utility expenses levied thereon and grants shall be calculated on that portion of utility and rent bills paid that are applicable to the person making application for grant under said sections. For purposes of this section and sections 12-170e and 12-170f, a married couple shall constitute one tenant, and a resident of cooperative housing shall be a renter. To qualify for such payment by the state, the renter shall meet qualification requirements in accordance with each of the following subdivisions: (1) (A) At the close of the calendar year for which a grant is claimed be sixty-five years of age or over, or his or her spouse who is residing with such renter shall be sixty-five years of age or over, at the close of such year, or be fifty years of age or over and the surviving spouse of a renter who at the time of his or her death had qualified and was entitled to tax relief under this chapter, provided such spouse was domiciled with such renter at the time of his or her death, or (B) at the close of the calendar year for which a grant is claimed be under age sixty-five and eligible in accordance with applicable federal regulations, to receive permanent total disability benefits under Social Security, or if such renter has not been engaged in employment covered by Social Security and accordingly has not qualified for Social Security benefits but has become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher's retirement plan, determined by the Secretary of the Office of Policy and Management to contain requirements in respect to qualification for such permanent total disability benefits which are comparable to such requirements under Social Security; (2) shall reside within this state and shall have resided within this state for at least one year or such renter's spouse who is domiciled with such renter shall have resided within this state for at least one year and shall reside within this state at the time of filing the claim and shall have resided within this state for the period for which claim is made; (3) shall have taxable and nontaxable income, the total of which shall hereinafter be called “qualifying income”, during the calendar year preceding the filing of such renter's claim in an amount of not more than twenty thousand dollars, jointly with spouse, if married, and not more than sixteen thousand two hundred dollars if unmarried, provided such maximum amounts of qualifying income shall be subject to adjustment in accordance with subdivision (2) of subsection (a) of section 12-170e, and provided the amount of any Medicaid payments made on behalf of the renter or the spouse of the renter shall not constitute income; and (4) shall not have received financial aid or subsidy from federal, state, county or municipal funds, excluding Social Security receipts, emergency energy assistance under any state program, emergency energy assistance under any federal program, emergency energy assistance under any local program, payments received under the federal Supplemental Security Income Program, payments derived from previous employment, veterans and veterans disability benefits and subsidized housing accommodations, during the calendar year for which a grant is claimed, for payment, directly or indirectly, of rent, electricity, gas, water and fuel applicable to the rented residence. Notwithstanding the provisions of subdivision (4) of this subsection, a renter who receives cash assistance from the Department of Social Services in the calendar year prior to that in which such renter files an application for a grant may be entitled to receive such grant provided the amount of the cash assistance received shall be deducted from the amount of such grant and the difference between the amount of the cash assistance and the amount of the grant is equal to or greater than ten dollars. Funds attributable to such reductions shall be transferred annually from the appropriation to the Office of Policy and Management, for tax relief for elderly renters, to the Department of Social Services, to the appropriate accounts, following the issuance of such grants. Notwithstanding the provisions of subsection (b) of section 12-170aa, the owner of a mobile manufactured home may elect to receive benefits under section 12-170e in lieu of benefits under said section 12-170aa.

(b) For purposes of determining qualifying income under subsection (a) of this section with respect to a married renter who submits an application for a grant in accordance with sections 12-170d to 12-170g, inclusive, the Social Security income of the spouse of such renter shall not be included in the qualifying income of such renter, for purposes of determining eligibility for benefits under said sections, if such spouse is a resident of a health care or nursing home facility in this state receiving payment related to such spouse under the Title XIX Medicaid program. An applicant who is legally separated pursuant to the provisions of section 46b-40, as of the thirty-first day of December preceding the date on which such person files an application for a grant in accordance with sections 12-170d to 12-170g, inclusive, may apply as an unmarried person and shall be regarded as such for purposes of determining qualifying income under subsection (a) of this section.

(P.A. 74-55, S. 8, 14; 74-237, S. 1, 2; P.A. 78-274, S. 2, 4; P.A. 79-498, S. 3, 4; 79-514, S. 3, 4; Oct. Sp. Sess. P.A. 79-7, S. 3–5; P.A. 80-463, S. 2, 6; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-515, S. 3, 7; P.A. 85-561, S. 5, 8; P.A. 86-409, S. 2, 4; June 11, Sp. Sess. P.A. 86-1, S. 3, 8; P.A. 87-267, S. 1; 87-586, S. 1, 10, 12; P.A. 88-321, S. 5, 10; P.A. 91-400, S. 2; P.A. 93-129, S. 1, 7; P.A. 95-307, S. 7, 14; P.A. 98-262, S. 16, 22; P.A. 99-134, S. 1, 2; June Sp. Sess. P.A. 01-6, S. 56, 85; June Sp. Sess. P.A. 01-9, S. 100, 131; P.A. 13-234, S. 38; P.A. 14-217, S. 49.)

History: P.A. 74-237 added provisions re mobile homes; P.A. 78-274 excluded payments under federal supplemental security income program from consideration as financial aid or subsidy in Subdiv. (4); P.A. 79-498 changed eligibility age for surviving spouse from 60 to 50, deleted reference to Secs. 12-129b to 12-129d and required spouse to be domiciled with renter at time of death in Subdiv. (1), effective July 1, 1979, and applicable to grants payable on or after that date; P.A. 79-514 changed residency requirement in Subdiv. (2) from 5 years to 1 year; October, 1979, P.A. 79-7 excluded state, federal or local emergency energy assistance from consideration as financial aid or subsidy under Subdiv. (4), effective November 29, 1979, and, after December 31, 1979, applicable to grants payable on or after July 1, 1980; P.A. 80-463 included income other than adjusted gross income in “qualifying income” and increased maximum amounts of income re eligibility in Subdiv. (1), effective June 6, 1980, and applicable to renters re grants allowed in calendar year commencing January 1, 1981, and each calendar year thereafter; June Sp. Sess. P.A. 83-3 changed the term “mobile home” to “mobile manufactured home”; P.A. 84-515 increased the maximum amounts of qualifying income for renters to amounts reflecting the adjustments actually made in such amounts because of inflation for calendar years commencing January 1, 1982, and January 1, 1983, as required under Sec. 12-170e(a)(3), effective June 13, 1984, and applicable to the calendar year 1985 and each calendar year thereafter; P.A. 85-561 added the provision that applicants for benefits under the program for elderly renters must reside in the state at the time of filing claim for benefits and shall have resided in the state for the period for which claim is made, effective July 5, 1985, and applicable to grants for renters paid in the calendar year 1986 and each calendar year thereafter; P.A. 86-409 added provisions to include in the program, in addition to renters age 65 or over, renters under age 65 with permanent total disability, effective June 10, 1986, and applicable to payments to renters in calendar years commencing on or after January 1, 1987; June 11, Sp. Sess. P.A. 86-1 changed the “qualifying income” amounts so as to be in conformity with the correct amounts as stated in Sec. 12-170aa and substituted reference to Sec. 12-170aa for Sec. 12-170a, repealed January 1, 1986, in description of the election available to owners of mobile homes, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes, and applicable to grants for renters in calendar years commencing on or after January 1, 1987, with respect to renters eligible for permanent total disability benefits; P.A. 87-267 amended Subdiv. (3) by adding provision on Medicaid payments; P.A. 87-586 amended the maximum qualifying income requirements in the program for renters by increasing the maximum allowable annual income for married renters from $15,000 to $16,000 and for unmarried renters from $12,500 to $13,300, subject to adjustment to reflect increases in social security income, effective July 6, 1987, and applicable to grants for renters in calendar years commencing on or after January 1, 1987, and further provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 88-321 increased the maximum amounts of qualifying income to $20,000, jointly with spouse, if married, and $16,200 if unmarried, effective May 10, 1988, and applicable to grants for renters in the calendar year 1988 and thereafter; P.A. 91-400 added Subsec. (b) concerning exclusion of social security income of Title XIX aid recipients from the calculation of the spouse's income, effective October 1, 1991, and applicable to assessment years of municipalities commencing on or after that date; P.A. 93-129 amended Subsec. (a) by clarifying the time by which renters must be 65 years of age to qualify for the grant and made technical changes, effective June 14, 1993; P.A. 95-307 amended Subsec. (a) to define “qualifying income” as taxable and nontaxable income, eliminating provisions re total adjusted gross income, effective July 6, 1995; P.A. 98-262 amended Subsec. (b) to allow a person who is legally separated to apply as an unmarried person for purposes of determining qualifying income, effective June 8, 1998; P.A. 99-134 amended Subsec. (a) to provide that, notwithstanding Subdiv. (4), a renter who receives cash assistance from the Department of Social Services in the previous calendar year may receive the grant if the amount of cash assistance is deducted from the amount of such grant and the difference is at least $10, and to provide for the transfer of funds attributable to such reductions, effective January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to delete references to Sec. 12-170g, that section having been repealed in Sec. 84 of the same act, effective July 1, 2001; June Sp. Sess. P.A. 01-9 repealed Sec. 84 of June Sp. Sess. P.A. 01-6 and restored requirement in Subsec. (b) that grant application be in accordance with Sec. 12-170g, effective July 1, 2001; P.A. 13-234 amended Subsec. (a) by substituting “Department of Housing” for “Office of Policy and Management” and added Subsec. (c) re eligibility limitations, effective July 1, 2013, and applicable to applications received on and after April 1, 2013; P.A. 14-217 amended Subsec. (a) to replace “husband and wife” with “married couple” re constituting one tenant, replace “Department of Housing” with “Office of Policy and Management” re annual transfer of funds and make technical changes and deleted former Subsec. (c) re eligibility of individuals who did and did not receive grants for calendar year 2011, effective June 13, 2014, and applicable to applications made on or after April 1, 2014.

See Sec. 12-120b re uniform administrative procedure for appeals related to state-reimbursed property tax exemptions, credits and rebates.

Cited. 206 C. 711.



Section 12-170e - State grants to renters qualified under section 12-170d.

(a)(1) A renter qualifying under section 12-170d shall be entitled to a payment from the state equivalent to the lesser of the maximum amount in the following table or thirty-five per cent of the sum of all charges for rents, electricity, gas, water and fuel actually paid during the preceding calendar year less five per cent of the qualifying income received during the preceding calendar year.

Qualifying Income

Grant

Married

Over

Not Exceeding

Maximum

Minimum

$       0

$ 8,100

$ 900

$ 400

8,100

10,800

700

300

10,800

13,500

500

200

13,500

16,200

250

100

16,200

20,000

150

50

20,000

None

None

Qualifying Income

Grant

Unmarried

Over

Not Exceeding

Maximum

Minimum

$       0

$ 8,100

$ 700

$ 300

8,100

10,800

500

200

10,800

13,500

250

100

13,500

16,200

150

50

16,200

None

None

(2) The amounts of income at each level of qualifying income, as provided in the table in subdivision (1) of this subsection, shall be adjusted annually in a uniform manner to reflect the annual inflation adjustment in Social Security income. Each such adjustment of qualifying income shall be determined to the nearest one hundred dollars and shall be applicable in determining the amount of grant allowed under this subsection with respect to charges for rents, electricity, gas, water and fuel actually paid during the preceding calendar year. Each such adjustment of qualifying income shall be prepared by the Commissioner of Housing in relation to the annual inflation adjustment in Social Security, if any, becoming effective at any time during the twelve-month period immediately preceding the first day of October each year and shall be distributed to the assessors in each municipality not later than the thirty-first day of December next following.

(b) A person who qualifies at the close of any calendar year, who ceased to be a renter during such year, or a person who first became a qualified renter during the calendar year shall apportion his qualifying income on the basis of the number of months that he was a renter and the income so apportioned to the months during which he was a renter shall constitute his qualifying income for purposes of calculating the amount of grant under subdivision (a) of this section provided the maximum grant shall be a fraction of the amount shown in such table, the numerator of which shall be the number of months of the year that he was a renter and the denominator the numeral twelve.

(P.A. 74-55, S. 9, 14; P.A. 80-463, S. 3, 6; P.A. 81-1, S. 2, 3; 81-132, S. 2, 3; P.A. 84-515, S. 4, 7; P.A. 85-612, S. 3, 6; June 11, Sp. Sess. P.A. 86-1, S. 4, 8; P.A. 87-586, S. 2, 10, 12; P.A. 88-321, S. 6, 10; P.A. 13-234, S. 2.)

History: P.A. 80-463 replaced table in Subsec. (a) with new table and added Subsec. (a)(2) and (3), effective June 6, 1980, and applicable to renters re grants allowed in calendar year commencing January 1, 1981, and each calendar year thereafter; P.A. 81-1 clarified amount of grant for a renter qualified and participating on June 5, 1981, effective January 14, 1981, and applicable to grants for renters allowed in calendar year commencing January 1, 1981, and each calendar year thereafter; P.A. 81-132 amended Subsec. (a)(3) to provide for annual adjustment of qualifying income levels to reflect the annual inflation adjustment in social security income in the twelve months preceding October first each year, effective May 19, 1981, and applicable to grants for renters in calendar year commencing January 1, 1982, and thereafter; P.A. 84-515 increased the maximum amount of grant for renters as indicated in the schedule of maximum grants in this section and increased the maximum levels of qualifying income to reflect the annual inflation adjustments effective for the calendar years commencing January 1, 1982, and January 1, 1983, as required under Subsec. (a)(a), effective June 13, 1984, and applicable to the calendar year 1985 and each calendar year thereafter; P.A. 85-612 amended the formula for determining amount of benefit under Subsec. (a) so that the method of computation in which a sum equal to the amount by which 20% of all charges for rents and utilities in preceding year exceeds 5% of qualifying income is changed by increasing 20% to 22% and the alternative method of allowing the maximum grant under the schedule, if less than the amount determined above, is changed by proportional increases in the maximum grant payable at each level of qualifying income in the schedule, and amended Subsec. (a)(2) by eliminating the provision that any renter qualified under the program prior to June 6, 1980, is entitled to a grant not less than such renter would receive, if qualified accordingly, under the provisions in effect on June 5, 1980, effective July 12, 1985, and applicable to payments to renters in calendar years commencing on or after January 1, 1986; June 11, Sp. Sess. P.A. 86-1 added Subsec. (a)(3) providing for a minimum benefit applicable to renters who received a grant in the calendar year commencing January 1, 1985, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes, and applicable to grants for renters in the calendar year commencing January 1, 1986; P.A. 87-586 increased the formula for calculating grants to renters from 22% to 35% of the sum of charges for rents, electricity, gas, water and fuel paid by the renter in the calendar year preceding less 5% of the renter's qualifying income in such preceding year and the amounts of qualifying income allowed at each level of maximum grant in the schedule of maximum qualifying income and corresponding grants, and added a minimum amount of benefit for each level of maximum qualifying income in the schedule, effective July 6, 1987, and applicable to grants for renters in calendar years commencing on or after January 1, 1987, and further provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 88-321 revised the schedule of qualifying income and corresponding amounts of grant to reflect the increase in the maximum qualifying income to $20,000, jointly with spouse, if married, and $16,200 if unmarried, effective May 10, 1988, and applicable to grants for renters in the calendar year 1988 and thereafter; pursuant to P.A. 13-234, reference to Secretary of the Office of Policy and Management was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a)(2), effective June 19, 2013.



Section 12-170f - Applications for grants. Assessors' duties.

(a) Any renter, believing himself or herself to be entitled to a grant under section 12-170d for any calendar year, shall apply for such grant to the assessor of the municipality in which the renter resides or to the duly authorized agent of such assessor or municipality on or after April first and not later than October first of each year with respect to such grant for the calendar year preceding each such year, on a form prescribed and furnished by the Secretary of the Office of Policy and Management to the assessor. A renter may apply to the secretary prior to December fifteenth of the claim year for an extension of the application period. The secretary may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the secretary determines there is good cause for doing so. A renter making such application shall present to such assessor or agent, in substantiation of the renter's application, a copy of the renter's federal income tax return, and if not required to file a federal income tax return, such other evidence of qualifying income, receipts for money received, or cancelled checks, or copies thereof, and any other evidence the assessor or such agent may require. When the assessor or agent is satisfied that the applying renter is entitled to a grant, such assessor or agent shall issue a certificate of grant, in triplicate, in such form as the secretary may prescribe and supply showing the amount of the grant due. The assessor or agent shall forward the original copy and attached application to the secretary not later than the last day of the month following the month in which the renter has made application. Any municipality that neglects to transmit to the secretary the claim and supporting applications as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. A duplicate of such certificate with a copy of the application attached shall be delivered to the renter and the assessor or agent shall keep the third copy of such certificate and a copy of the application. After the secretary's review of each claim, pursuant to section 12-120b, and verification of the amount of the grant, the secretary shall make a determination of any per cent reduction to all claims that will be necessary to keep within available appropriations and, not later than September thirtieth of each year prepare a list of certificates approved for payment, and shall thereafter supplement such list monthly. Such list and any supplements thereto shall be approved for payment by the secretary and shall be forwarded by the secretary to the Comptroller, along with a notice of any necessary per cent reduction in claim amounts, not later than one hundred twenty days after receipt of such applications and certificates of grant from the assessor or agent, and the Comptroller shall draw an order on the Treasurer, not later than fifteen days following, in favor of each person on such list and on supplements to such list in the amount of such person's claim, minus any per cent reduction noticed by the secretary pursuant to this subsection, and the Treasurer shall pay such amount to such person, not later than fifteen days following. If the Secretary of the Office of Policy and Management determines a renter was overpaid for such grant, the amount of any subsequent grant paid to the renter under section 12-170d after such determination shall be reduced by the amount of overpayment until the overpayment has been recouped. Any claimant aggrieved by the results of the secretary's review or determination shall have the rights of appeal as set forth in section 12-120b. Applications filed under this section shall not be open for public inspection. Any person who, for the purpose of obtaining a grant under section 12-170d, wilfully fails to disclose all matters related thereto or with intent to defraud makes false statement shall be fined not more than five hundred dollars.

(b) Any municipality may provide, upon approval by its legislative body, that the duties and responsibilities of the assessor, as required under this section and section 12-170g, shall be transferred to (1) the officer in such municipality having responsibility for the administration of social services, or (2) the coordinator or agent for the elderly in such municipality.

(P.A. 74-55, S. 10, 14; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-391, S. 5, 6; P.A. 82-322, S. 4, 6; P.A. 85-561, S. 6, 8; P.A. 87-586, S. 5, 12; P.A. 88-321, S. 7, 10; P.A. 90-73, S. 4, 5; P.A. 93-129, S. 2, 7; May 25 Sp. Sess. P.A. 94-1, S. 16, 130; P.A. 95-307, S. 8, 14; P.A. 98-262, S. 20, 22; June Sp. Sess. P.A. 01-6, S. 52, 85; June Sp. Sess. P.A. 01-9, S. 99, 131; P.A. 12-69, S. 1; 12-197, S. 28; P.A. 13-234, S. 39; P.A. 14-217, S. 50; May Sp. Sess. P.A. 16-3, S. 82.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 80-391 changed application period dates from between April fifteenth and December thirty-first to between May fifteenth and December thirty-first in 1980 and between May fifteenth and September fifteenth in following years, effective May 29, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 82-322 added Subsec. (b) to enable a municipality to transfer duties of assessor related to applications for grants by renters to the municipal officer responsible for social service administration or the municipal agent for the elderly; P.A. 85-561 provided that in cases of illness or incapacitation, evidenced by a physician's certificate, an applicant for benefits under the program for elderly renters may apply to the secretary of the office of policy and management for an extension of the application period beyond September fifteenth, provided application for such extension is made prior to December fifteenth of the claim year, effective July 5, 1985, and applicable to grants for renters paid in the calendar year 1986 and each calendar year thereafter; P.A. 87-586 inserted the provision for forfeiture by any municipality which fails to transmit the claim and supporting applications as required by this section; P.A. 88-321 amended Subsec. (a) to extend the time in 1988 to file applications for grant related to increases in qualifying income under Sec. 12-170e and added Subsec. (c) to clarify the state payment procedure for purposes of such grants, effective May 10, 1988, and applicable to grants for renters in calendar year 1988 and thereafter; P.A. 90-73 amended Subsec. (a) by deleting the provision concerning application for grants in 1988 related to increases in that year, adding the provision allowing waiver of municipal forfeiture for failure to submit applications for grant as required and extending to 60 days the period after receipt of applications for approval of grants; P.A. 93-129 amended Subsec. (a) to change the time for assessors to forward applications from 30 days after receipt to the last day of the month after the month in which the application was made, effective June 14, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 95-307 amended Subsec. (a) to eliminate requirement that the assessor maintain a permanent record of information regarding the grant, changed the deadline for preparation by the Secretary of the Office of Policy and Management to prepare a list of certificates approved from August thirty-one to September thirtieth and extended the time to file the list with Comptroller from 60 to 90 days after receipt of the applications, effective July 6, 1995; P.A. 98-262 amended Subsec. (a) to allow Secretary of the Office of Policy and Management to grant extensions for good cause, and allowed requests for 1997 claim year until August 1, 1998, effective June 8, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add provision re extension in the case of extenuating circumstance due to illness or incapacitation, to provide for appeal of decisions in accordance with Sec. 12-120b, to provide a penalty for failure to disclose related matters or false statement, to make technical changes and to delete obsolete provisions, amended Subsec. (b) to delete reference to Sec. 12-170g and deleted former Subsec. (c) re period between July 1, 1988, and December 1, 1988, effective July 1, 2001; June Sp. Sess. P.A. 01-9 reinstated language in Subsec. (b) which had been deleted by June Sp. Sess. P.A. 01-6, effective July 1, 2001; P.A. 12-69 amended Subsec. (a) by changing “May fifteenth” to “April first” and changing “September fifteenth” to “October first” re grant application; P.A. 12-197 amended Subsec. (a) by adding provision re certification by an advanced practice registered nurse and making a technical change; P.A. 13-234 amended Subsec. (a) by substituting “Commissioner of Housing” for “Secretary of the Office of Policy and Management”, substituting “commissioner” for “secretary”, changing time for forwarding list to Comptroller from 90 to 120 days after receipt of applications and replacing references to Sec. 12-120b with references to Sec. 12-170ee, effective July 1, 2013; P.A. 14-217 amended Subsec. (a) to replace references to Commissioner of Housing with references to Secretary of the Office of Policy and Management, replace references to Sec. 12-170ee with references to Sec. 12-120b, add provision re renter overpaid for grant, add reference to claimant aggrieved by secretary's determination and make technical changes, effective June 13, 2014, and applicable to applications made on or after April 1, 2014; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by adding provisions re secretary to make determination of per cent reduction to all claims that will be necessary to keep within available appropriations and re notice of same, effective July 1, 2016.



Section 12-170g - Appeals from secretary or assessor.

Any person aggrieved by the action of the assessor or agent in fixing the amount of the grant under section 12-170f, or in disapproving the claim therefor may apply to the Secretary of the Office of Policy and Management in writing, within thirty business days from the date of notice given to such person by the assessor or agent, giving notice of such grievance. The secretary shall promptly consider such notice and may grant or deny the relief requested, provided such decision shall be made not later than thirty business days after the receipt of such notice. If the relief is denied, the applicant shall be notified forthwith, and the applicant may appeal the decision of the secretary in accordance with the provisions of section 12-120b.

(P.A. 74-55, S. 11, 14; P.A. 76-436, S. 479, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 3, 47; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 19, 68; P.A. 96-171, S. 13, 16; 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 84, 85; June Sp. Sess. P.A. 01-9, S. 101, 130, 131; P.A. 13-234, S. 40; P.A. 14-217, S. 51.)

History: P.A. 76-436 substituted superior court for court of common pleas and included reference to judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 95-283 changed location of appeal from the judicial district in which the applicant resides to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-171 would have increased the time period for the secretary to give notice of deficiencies in the certificate from 60 to 90 days with respect to notice to the assessor and from 60 to 120 days with respect to notice to the applicant, deleted the provision that limited the time within which the secretary could correct and fix the amount of the grant and notify the assessor and applicant thereof to the time period specified for giving notice of any deficiencies in the certificate, and maintained venue for appeals in the superior court for the judicial district in which the applicant resides, deleting provisions that would have established venue for such appeals in the superior court for the judicial district of Hartford-New Britain, effective May 31, 1996, but failed to take effect, the version of the section amended having been repealed by P.A. 96-261; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6, Sec. 84 repealed section, effective July 1, 2001; June Sp. Sess. P.A. 01-9 repealed said Sec. 84, also effective July 1, 2001, and amended provisions to remove authority of the Secretary of the Office of Policy and Management to fix the amount of the grant, to require appeal to the secretary within 30 business days from the date of notice and the secretary's decision on the appeal not later than 30 business days after receipt of notice and to provide for appeal of secretary's decision in accordance with Sec. 12-120b, effective July 1, 2001; P.A. 13-234 substituted “Commissioner of Housing” for “Secretary of the Office of Policy and Management” and “commissioner” for “secretary”, and replaced reference to Sec. 12-120b with reference to Sec. 12-170ee, effective July 1, 2013; P.A. 14-217 replaced references to Commissioner of Housing with references to Secretary of the Office of Policy and Management and replaced reference to Sec. 12-170ee with reference to Sec. 12-120b, effective June 13, 2014, and applicable to applications made on or after April 1, 2014.



Section 12-170h - Powers of Secretary of the Office of Policy and Management.

The Secretary of the Office of Policy and Management shall have power to enforce the provisions of this chapter and sections 12-129b to 12-129d, inclusive, and may make all necessary regulations for that purpose and for carrying out, enforcing and preventing violations of all or any of the provisions of said chapter and sections.

(P.A. 74-55, S. 12, 14; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-483, S. 52, 186; P.A. 81-472, S. 14, 159.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services in enforcement provision, effective July 1, 1980, but retained commissioner as authority for extending application period; P.A. 80-483 made technical changes; P.A. 81-472 deleted the reference to time extensions for applications filed in 1974.



Section 12-170i - Tax credit or reimbursement for homeowner eligible under this chapter except that the property was part of an unsettled estate when claim was due.

(a) Notwithstanding the provisions of this chapter any person: (1) Who becomes the owner of any real property by reason of bequest or devise of such real property upon the death of a taxpayer who was eligible for tax relief pursuant to sections 12-129b to 12-129d, inclusive, or this chapter at the time of his death; (2) who occupies such property as his home; (3) who occupied such property as his home at the time of the death of such taxpayer; and (4) who would have been eligible for tax relief under this chapter if such person had been the owner of such property for any year for which a tax was imposed after the death of such taxpayer if the estate of the decedent had been settled as of the date of the determination of eligibility for such tax relief, shall be eligible for tax relief pursuant to subsection (b) of this section.

(b) Any person eligible for tax relief pursuant to this section shall: (1) If the tax has been paid for any year for which the tax was imposed after the death of the preceding taxpayer, be reimbursed by any municipality collecting any such tax in an amount equal to the difference between the amount of tax which would have been paid by such person if such person had been the owner of such property as of the date of the determination of eligibility for tax relief pursuant to this chapter and the amount actually paid; or (2) if such tax has not been paid for any such year, pay a tax equal to the amount which would have been imposed if such person had been the owner of such property as of the date of the determination of eligibility for tax relief pursuant to this chapter.

(c) The determination of eligibility of any person for tax reimbursements or credits pursuant to this section shall be made in accordance with the procedures set forth in this chapter, except any person may apply for such relief at any time within one year of the final settlement of the estate of the deceased taxpayer or one year of July 1, 1985, whichever is later.

(d) The state shall reimburse each municipality by the last day of each calendar year in which tax reimbursements were paid or tax credits were granted pursuant to this section to the extent of the total revenue loss represented by such reimbursements or credits.

(P.A. 84-515, S. 5, 7.)

History: P.A. 84-515 effective June 13, 1984, and applicable to any case in which the death of the taxpayer occurs during the assessment year beginning October 1, 1982, and thereafter.



Section 12-170v - Municipal option to provide real property tax relief to certain elderly homeowners. Eligibility. Calculation of tax. Subsequent conveyance of interest in property.

(a) Any municipality, upon approval of its legislative body may provide that an owner of real property or any tenant for life or for a term of years liable for property taxes under section 12-48 who meets the qualifications stated in this subsection shall be entitled to pay the tax levied on such property, calculated in accordance with the provisions of subsection (b) of this section for the first year the claim for such tax relief is filed and approved in accordance with the provisions of section 12-170w, and such person shall be entitled to continue to pay the amount of such tax or such lesser amount as may be levied in any year, during each subsequent year that such person meets such qualifications, and the surviving spouse of such owner or tenant, qualified in accordance with the requirements pertaining to a surviving spouse in this subsection, or any owner or tenant possessing a joint interest in such property with such owner at the time of such owner's death and qualified at such time in accordance with the requirements in this subsection, shall be entitled to continue to pay the amount of such tax or such lesser amount as may be levied in any year, as it becomes due each year following the death of such owner for as long as such surviving spouse or joint owner or joint tenant is qualified in accordance with the requirements in this subsection. After the first year a claim for such tax relief is filed and approved, application for such tax relief shall be filed biennially on a form prepared for such purpose by the assessor of such municipality. Any such owner or tenant who is qualified in accordance with this section and any such surviving spouse or joint owner or joint tenant surviving upon the death of such owner or tenant, shall be entitled to pay such tax in the amount as provided in this section for so long as such owner or tenant or such surviving spouse or joint owner or joint tenant continues to be so qualified. To qualify for the tax relief provided in this section a taxpayer shall meet all the following requirements: (1) On December thirty-first of the calendar year preceding the year in which a claim is filed, be (A) seventy years of age or over, (B) the spouse of a person, seventy years of age or over, provided such spouse is domiciled with such person, or (C) sixty-two years of age or over and the surviving spouse of a taxpayer who at the time of such taxpayer's death had qualified and was entitled to tax relief under this section, provided such surviving spouse was domiciled with such taxpayer at the time of the taxpayer's death, (2) occupy such real property as his or her home, (3) either spouse shall have resided within this state for at least one year before filing the claim under this section and section 12-170w, (4) the taxable and nontaxable income of such taxpayer, the total of which shall hereinafter be called “qualifying income”, in the tax year of such homeowner ending immediately preceding the date of application for benefits under the program in this section, was not in excess of limits set forth in section 12-170aa, as adjusted annually, evidence of which income shall be submitted to the assessor in the municipality in which application for benefits under this section is filed in such form and manner as the assessor may prescribe. The amount of any Medicaid payments made on behalf of such homeowner or the spouse of such homeowner shall not constitute income. The income of the spouse of such homeowner shall not be included in the qualifying income of such homeowner for purposes of determining eligibility for tax relief under this section, if such spouse is a resident of a health care or nursing home facility in this state, and such facility receives payment related to such spouse under the Title XIX Medicaid program. In addition to the eligibility requirements prescribed in this subsection, any municipality that provides tax relief in accordance with the provisions of this section may impose asset limits as a condition of eligibility for such tax relief.

(b) The tax on the real property for which the benefits under this section are claimed shall be the lower of: The tax due with respect to the homeowner's residence for the assessment year commencing October first of the year immediately preceding the year in which the initial claim for tax relief is made, or the tax due for any subsequent assessment year. If title to real property is recorded in the name of the person or the spouse making a claim and qualifying under this section and any other person or persons, the claimant hereunder shall be entitled to pay the claimant's fractional share of the tax on such property calculated in accordance with the provisions of this section, and such other person or persons shall pay the person's or persons' fractional share of the tax without regard for the provisions of this section. For the purposes of this section, a “mobile manufactured home”, as defined in section 12-63a, shall be deemed to be real property.

(c) If any person with respect to whom a claim for tax relief in accordance with this section and section 12-170w has been approved for any assessment year transfers, assigns, grants or otherwise conveys subsequent to the first day of October, but prior to the first day of August in such assessment year the interest in real property to which such claim for tax relief is related, regardless of whether such transfer, assignment, grant or conveyance is voluntary or involuntary, the amount of such tax relief benefit, determined as the amount by which the tax payable without benefit of this section exceeds the tax payable under the provisions of this section, shall be a pro rata portion of the amount otherwise applicable in such assessment year to be determined by a fraction the numerator of which shall be the number of full months from the first day of October in such assessment year to the date of such conveyance and the denominator of which shall be twelve. If such conveyance occurs in the month of October the grantor shall be disqualified for such tax relief in such assessment year. The grantee shall be required within a period not exceeding ten days immediately following the date of such conveyance to notify the assessor thereof, or in the absence of such notice, upon determination by the assessor that such transfer, assignment, grant or conveyance has occurred, the assessor shall determine the amount of tax relief benefit to which the grantor is entitled for such assessment year with respect to the interest in real property conveyed and notify the tax collector of the reduced amount of such benefit. Upon receipt of such notice from the assessor, the tax collector shall, if such notice is received after the tax due date in the municipality, no later than ten days thereafter mail or hand a bill to the grantee stating the additional amount of tax due as determined by the assessor. Such tax shall be due and payable and collectible as other property taxes and subject to the same liens and processes of collection, provided such tax shall be due and payable in an initial or single installment not sooner than thirty days after the date such bill is mailed or handed to the grantee and in equal amounts in any remaining, regular installments as the same are due and payable.

(P.A. 06-176, S. 1.)

History: P.A. 06-176 effective October 1, 2006, and applicable to assessment years commencing on or after that date.



Section 12-170w - Application for real property tax relief to certain elderly homeowners. Biennial requirements. Penalty for false application or false statement. Lien.

(a) No claim shall be accepted under section 12-170v unless the taxpayer or authorized agent of such taxpayer files an application with the assessor of the municipality in which the property is located, in such form and manner as the assessor may prescribe, during the period from February first to and including May fifteenth of any year in which benefits are first claimed, including such information as is necessary to substantiate such claim in accordance with requirements in such application. A taxpayer may make application to the assessor prior to August fifteenth of the claim year for an extension of the application period. The assessor may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the assessor determines there is good cause for doing so. The taxpayer shall present to the assessor a copy of such taxpayer's federal income tax return and the federal income tax return of such taxpayer's spouse, if filed separately, for such taxpayer's taxable year ending immediately prior to the submission of the taxpayer's application, or if not required to file a federal income tax return, such other evidence of qualifying income in respect to such taxable year as the assessor may require. Each such application, together with the federal income tax return and any other information submitted in relation thereto, shall be examined by the assessor and a determination shall be made as to whether the application is approved. Upon determination by the assessor that the applying homeowner is entitled to tax relief in accordance with the provisions of section 12-170v and this section, the assessor shall notify the homeowner and the municipal tax collector of the approval of such application. The municipal tax collector shall determine the maximum amount of the tax due with respect to such homeowner's residence and thereafter the property tax with respect to such homeowner's residence shall not exceed such amount. After a taxpayer's claim for the first year has been filed and approved such taxpayer shall file such an application biennially. In respect to such application required after the filing and approval for the first year the assessor in each municipality shall notify each such taxpayer concerning application requirements by regular mail not later than February first of the assessment year in which such taxpayer is required to reapply, enclosing a copy of the required application form. Such taxpayer may submit such application to the assessor by mail, provided it is received by the assessor not later than April fifteenth in the assessment year with respect to which such tax relief is claimed. Not later than April thirtieth of such year the assessor shall notify, by mail evidenced by a certificate of mailing, any such taxpayer for whom such application was not received by said April fifteenth concerning application requirements and such taxpayer shall submit not later than May fifteenth such application personally or for reasonable cause, by a person acting on behalf of such taxpayer as approved by the assessor.

(b) Any person knowingly making a false application for the purpose of claiming property tax relief under section 12-170v and this section shall be fined not more than five hundred dollars. Any person who fails to disclose all matters relating thereto or with intent to defraud makes a false statement shall refund to the municipality all tax relief improperly taken.

(c) Any municipality providing property tax relief under section 12-170v and this section may establish a lien on such property in the amount of the total tax relief granted, plus interest applicable to the total of unpaid taxes represented by such tax relief, at a rate to be determined by such municipality. Any such lien shall have a priority in the settlement of such person's estate.

(d) Any such property tax relief granted to any such resident in accordance with the provisions of section 12-170v and this section shall not disqualify such resident with respect to any benefits for which such resident shall be eligible under the provisions of sections 12-129b to 12-129d, inclusive, 12-129n and 12-170aa and any such property tax relief provided under this section shall be in addition to any such benefits for which such resident shall be eligible under sections 12-129b to 12-129d, inclusive, 12-129n and 12-170aa.

(P.A. 06-176, S. 2; P.A. 10-32, S. 35; P.A. 12-197, S. 29; P.A. 16-143, S. 2.)

History: P.A. 06-176 effective October 1, 2006, and applicable to assessment years commencing on or after that date; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010; P.A. 12-197 amended Subsec. (a) by adding provision re certification by an advanced practice registered nurse and making a technical change; P.A. 16-143 amended Subsec. (a) by replacing “March fifteenth” with “April fifteenth”, replacing “April first” with “April thirtieth”, replacing “certified mail” with “mail evidenced by a certificate of mailing”, and making a technical change.



Section 12-170aa - Tax relief for certain elderly or totally disabled homeowners. Reductions in real property taxes.

(a) Revision effective for assessment year commencing October 1, 1985, and thereafter. There is established, for the assessment year commencing October 1, 1985, and each assessment year thereafter, a revised state program of property tax relief for certain elderly homeowners as determined in accordance with subsection (b) of this section, and additionally for the assessment year commencing October 1, 1986, and each assessment year thereafter, the property tax relief benefits of such program are made available to certain homeowners who are permanently and totally disabled as determined in accordance with said subsection (b) of this section.

(b) Eligibility for benefits. Age and income requirements. Determination of income. (1) The program established by this section shall provide for a reduction in property tax, except in the case of benefits payable as a grant under certain circumstances in accordance with provisions in subsection (j) of this section, applicable to the assessed value of certain real property, determined in accordance with subsection (c) of this section, for any owner of real property, or any tenant for life or tenant for a term of years liable for property tax under section 12-48, or any resident of a multiple-dwelling complex under certain contractual conditions as provided in said subsection (j) of this section, who (A) at the close of the preceding calendar year has attained age sixty-five or over, or whose spouse domiciled with such homeowner, has attained age sixty-five or over at the close of the preceding calendar year, or is fifty years of age or over and the surviving spouse of a homeowner who at the time of his death had qualified and was entitled to tax relief under this section, provided such spouse was domiciled with such homeowner at the time of his death or (B) at the close of the preceding calendar year has not attained age sixty-five and is eligible in accordance with applicable federal regulations to receive permanent total disability benefits under Social Security, or has not been engaged in employment covered by Social Security and accordingly has not qualified for benefits thereunder but who has become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher's retirement plan, determined by the Secretary of the Office of Policy and Management to contain requirements in respect to qualification for such permanent total disability benefits which are comparable to such requirements under Social Security; and in addition to qualification under (A) or (B) above, whose taxable and nontaxable income, the total of which shall hereinafter be called “qualifying income”, in the tax year of such homeowner ending immediately preceding the date of application for benefits under the program in this section, was not in excess of sixteen thousand two hundred dollars, if unmarried, or twenty thousand dollars, jointly with spouse if married, subject to adjustments in accordance with subdivision (2) of this subsection, evidence of which income shall be required in the form of a signed affidavit to be submitted to the assessor in the municipality in which application for benefits under this section is filed. The amount of any Medicaid payments made on behalf of such homeowner or the spouse of such homeowner shall not constitute income. The amount of tax reduction provided under this section, determined in accordance with and subject to the variable factors in the schedule of amounts of tax reduction in subsection (c) of this section, shall be allowed only with respect to a residential dwelling owned by such qualified homeowner and used as such homeowner's primary place of residence. If title to real property or a tenancy interest liable for real property taxes is recorded in the name of such qualified homeowner or his spouse making a claim and qualifying under this section and any other person or persons, the claimant hereunder shall be entitled to pay his fractional share of the tax on such property calculated in accordance with the provisions of this section, and such other person or persons shall pay his or their fractional share of the tax without regard for the provisions of this section, unless also qualified hereunder. For the purposes of this section, a “mobile manufactured home”, as defined in section 12-63a, or a dwelling on leased land, including but not limited to a modular home, shall be deemed to be real property and the word “taxes” shall not include special assessments, interest and lien fees.

(2) The amounts of qualifying income as provided in this section shall be adjusted annually in a uniform manner to reflect the annual inflation adjustment in Social Security income, with each such adjustment of qualifying income determined to the nearest one hundred dollars. Each such adjustment of qualifying income shall be prepared by the Secretary of the Office of Policy and Management in relation to the annual inflation adjustment in Social Security, if any, becoming effective at any time during the twelve-month period immediately preceding the first day of October each year and the amount of such adjustment shall be distributed to the assessors in each municipality not later than the thirty-first day of December next following.

(3) For purposes of determining qualifying income under subdivision (1) of this subsection with respect to a married homeowner who submits an application for tax reduction in accordance with this section, the Social Security income of the spouse of such homeowner shall not be included in the qualifying income of such homeowner, for purposes of determining eligibility for benefits under this section, if such spouse is a resident of a health care or nursing home facility in this state receiving payment related to such spouse under the Title XIX Medicaid program. An applicant who is legally separated pursuant to the provisions of section 46b-40, as of the thirty-first day of December preceding the date on which such person files an application for a grant in accordance with subsection (a) of this section, may apply as an unmarried person and shall be regarded as such for purposes of determining qualifying income under said subsection.

(c) Schedule of qualifying income and corresponding tax reductions. The amount of reduction in property tax provided under this section shall, subject to the provisions of subsection (d) of this section, be determined in accordance with the following schedule:

Qualifying Income

Tax Reduction
As Percentage
Of Property Tax

Tax Reduction
For Any Year

Over

Not Exceeding

Married Homeowners

Maximum

Minimum

$ 0

$11,700

50%

$1,250

$400

11,700

15,900

40

1,000

350

15,900

19,700

30

750

250

19,700

23,600

20

500

150

23,600

28,900

10

250

150

28,900

None

Unmarried Homeowners

$ 0

$11,700

40%

$1,000

$350

11,700

15,900

30

750

250

15,900

19,700

20

500

150

19,700

23,600

10

250

150

23,600

None

(d) Maximum amount of tax reduction. Any homeowner qualified for tax reduction in accordance with subsection (b) of this section in an amount to be determined under the schedule of such tax reduction in subsection (c) of this section, shall in no event receive less in tax reduction than the minimum amount of such reduction applicable to the qualifying income of such homeowner according to the schedule in said subsection (c).

(e) Initial claim for tax reductions. Biennial requirements. Penalty. Any claim for tax reduction under this section shall be submitted for approval, on the application form prepared for such purpose by the Secretary of the Office of Policy and Management, in the first year claim for such tax relief is filed and biennially thereafter. The amount of tax reduction approved shall be applied to the real property tax payable by the homeowner for the assessment year in which such application is submitted and approved. If any such homeowner has qualified for tax reduction under this section, the tax reduction determined shall, when possible, be applied and prorated uniformly over the number of installments in which the real property tax is due and payable to the municipality in which he resides. In the case of any homeowner who is eligible for tax reduction under this section as a result of increases in qualifying income, effective with respect to the assessment year commencing October 1, 1987, under the schedule of qualifying income and tax reduction in subsection (c) of this section, exclusive of any such increases related to social security adjustments in accordance with subsection (b) of this section, the total amount of tax reduction to which such homeowner is entitled shall be credited and uniformly prorated against property tax installment payments applicable to such homeowner's residence which become due after such homeowner's application for tax reduction under this section is accepted. In the event that a homeowner has paid in full the amount of property tax applicable to such homeowner's residence, regardless of whether the municipality requires the payment of property taxes in one or more installments, such municipality shall make payment to such homeowner in the amount of the tax reduction allowed. The municipality shall be reimbursed for the amount of such payment in accordance with subsection (g) of this section. In respect to such application required biennially after the filing and approval for the first year, the tax assessor in each municipality shall notify each such homeowner concerning application requirements by regular mail not later than February first, annually enclosing a copy of the required application form. Such homeowner may submit such application to the assessor by mail, provided it is received by the assessor not later than April fifteenth in the assessment year with respect to which such tax reduction is claimed. Not later than April thirtieth of such year the assessor shall notify, by mail evidenced by a certificate of mailing, any such homeowner for whom such application was not received by said April fifteenth concerning application requirements and such homeowner shall be required not later than May fifteenth to submit such application personally or, for reasonable cause, by a person acting on behalf of such taxpayer as approved by the assessor. In the year immediately following any year in which such homeowner has submitted application and qualified for tax reduction in accordance with this section, such homeowner shall be presumed, without filing application therefor, to be qualified for tax reduction in accordance with the schedule in subsection (c) of this section in the same percentage of property tax as allowed in the year immediately preceding. If any homeowner has qualified and received tax reduction under this section and subsequently in any calendar year has qualifying income in excess of the maximum described in this section, such homeowner shall notify the tax assessor on or before the next filing date and shall be denied tax reduction under this section for the assessment year and any subsequent year or until such homeowner has reapplied and again qualified for benefits under this section. Any such person who fails to so notify the tax assessor of his disqualification shall refund all amounts of tax reduction improperly taken and be fined not more than five hundred dollars.

(f) Proof of claim requirements. Any homeowner, believing such homeowner is entitled to tax reduction benefits under this section for any assessment year, shall make application as required in subsection (e) of this section, to the assessor of the municipality in which the homeowner resides, for such tax reduction at any time from February first to and including May fifteenth of the year in which tax reduction is claimed. A homeowner may make application to the secretary prior to August fifteenth of the claim year for an extension of the application period. The secretary may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the secretary determines there is good cause for doing so. Such application for tax reduction benefits shall be submitted on a form prescribed and furnished by the secretary to the assessor. In making application the homeowner shall present to such assessor, in substantiation of such homeowner's application, a copy of such homeowner's federal income tax return, including a copy of the Social Security statement of earnings for such homeowner, and that of such homeowner's spouse, if filed separately, for such homeowner's taxable year ending immediately prior to the submission of such application, or if not required to file a return, such other evidence of qualifying income in respect to such taxable year as may be required by the assessor. When the assessor is satisfied that the applying homeowner is entitled to tax reduction in accordance with this section, such assessor shall issue a certificate of credit, in such form as the secretary may prescribe and supply showing the amount of tax reduction allowed. A duplicate of such certificate shall be delivered to the applicant and the tax collector of the municipality and the assessor shall keep the fourth copy of such certificate and a copy of the application. Any homeowner who, for the purpose of obtaining a tax reduction under this section, wilfully fails to disclose all matters related thereto or with intent to defraud makes false statement shall refund all property tax credits improperly taken and shall be fined not more than five hundred dollars. Applications filed under this section shall not be open for public inspection.

(g) State reimbursement for loss of property tax. On or before July first, annually, each municipality shall submit to the secretary, a claim for the tax reductions approved under this section in relation to the assessment list of October first immediately preceding. On or after December 1, 1987, any municipality which neglects to transmit to the secretary the claim as required by this section shall forfeit two hundred fifty dollars to the state provided the secretary may waive such forfeiture in accordance with procedures and standards established by regulations adopted in accordance with chapter 54. Subject to procedures for review and approval of such data pursuant to section 12-120b, said secretary shall, on or before December fifteenth next following, certify to the Comptroller the amount due each municipality as reimbursement for loss of property tax revenue related to the tax reductions allowed under this section. The Comptroller shall draw an order on the Treasurer on or before the fifth business day following December fifteenth and the Treasurer shall pay the amount due each municipality not later than the thirty-first day of December. Any claimant aggrieved by the results of the secretary's review shall have the rights of appeal as set forth in section 12-120b. The amount of the grant payable to each municipality in any year in accordance with this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount appropriated for the purposes of this section with respect to such year.

(h) Residential dwelling on leased land. Property taxes paid by the owner of the dwelling. Any person who is the owner of a residential dwelling on leased land, including any such person who is a sublessee under terms of the lease agreement applicable to such land, shall be entitled to claim tax relief under the provisions of this section, subject to all requirements therein except as provided in this subdivision, with respect to property taxes paid by such person on the assessed value of such dwelling, provided (1) the dwelling is such person's principal place of residence, (2) such lease or sublease requires that such person as the lessee or sublessee, whichever is applicable, pay all property taxes related to the dwelling and (3) such lease or sublease is recorded in the land records of the town.

(i) Pro rata tax reduction for assessment year in which property is transferred. If any person with respect to whom a claim for tax reduction in accordance with this section has been approved for any assessment year transfers, assigns, grants or otherwise conveys on or after the first day of October but prior to the first day of August in such assessment year the interest in real property to which such claim for tax credit is related, regardless of whether such transfer, assignment, grant or conveyance is voluntary or involuntary, the amount of such tax credit shall be a pro rata portion of the amount otherwise applicable in such assessment year to be determined by a fraction the numerator of which shall be the number of full months from the first day of October in such assessment year to the date of such conveyance and the denominator of which shall be twelve. If such conveyance occurs in the month of October the grantor shall be disqualified for tax credit in such assessment year. The grantee shall be required within a period not exceeding ten days immediately following the date of such conveyance to notify the assessor thereof, or in the absence of such notice, upon determination by the assessor that such transfer, assignment, grant or conveyance has occurred, the assessor shall (1) determine the amount of tax reduction to which the grantor is entitled for such assessment year with respect to the interest in real property conveyed and notify the tax collector of the reduced amount of tax reduction applicable to such interest and (2) notify the Secretary of the Office of Policy and Management on or before the October first immediately following the end of the assessment year in which such conveyance occurs of the reduction in such tax reduction for purposes of a corresponding adjustment in the amount of state payment to the municipality next following as reimbursement for the revenue loss related to such tax reductions. On or after December 1, 1987, any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the claim as required by this section shall forfeit two hundred fifty dollars to the state provided the secretary may waive such forfeiture in accordance with procedures and standards established by regulations adopted in accordance with chapter 54. Upon receipt of such notice from the assessor, the tax collector shall, if such notice is received after the tax due date in the municipality, within ten days thereafter mail or hand a bill to the grantee stating the additional amount of tax due as determined by the assessor. Such tax shall be due and payable and collectible as other property taxes and subject to the same liens and processes of collection, provided such tax shall be due and payable in an initial or single installment not sooner than thirty days after the date such bill is mailed or handed to the grantee and in equal amounts in any remaining, regular installments as the same are due and payable.

(j) Benefits for persons without ownership or leasehold interest in real property who reside in multiple-dwelling complex. (1) Notwithstanding the intent in subsections (a) to (i), inclusive, of this section to provide for benefits in the form of property tax reduction applicable to persons liable for payment of such property tax and qualified in accordance with requirements related to age and income as provided in subsection (b) of this section, a certain annual benefit, determined in amount under the provisions of subsections (c) and (d) of this section but payable in a manner as prescribed in this subsection, shall be provided with respect to any person who (A) is qualified in accordance with said requirements related to age and income as provided in subsection (b) of this section, including provisions concerning such person's spouse, and (B) is a resident of a dwelling unit within a multiple-dwelling complex containing dwelling units for occupancy by certain elderly persons under terms of a contract between such resident and the owner of such complex, in accordance with which contract such resident occupies a certain dwelling unit subject to the express provision that such resident has no legal title, interest or leasehold estate in the real or personal property of such complex, and under the terms of which contract such resident agrees to pay the owner of the complex a fee, as a condition precedent to occupancy and a monthly or other such periodic fee thereafter as a condition of continued occupancy. In no event shall any such resident be qualified for benefits payable in accordance with this subsection if, as determined by the assessor in the municipality in which such complex is situated, such resident's contract with the owner of such complex, or occupancy by such resident (i) confers upon such resident any ownership interest in the dwelling unit occupied or in such complex, or (ii) establishes a contract of lease of any type for the dwelling unit occupied by such resident.

(2) The amount of annual benefit payable in accordance with this subsection to any such resident, qualified as provided in subdivision (1) of this subsection, shall be determined in relation to an assumed amount of property tax liability applicable to the assessed value for the dwelling unit which such resident occupies, as determined by the assessor in the municipality in which such complex is situated. Annually, not later than the first day of June, the assessor in such municipality, upon receipt of an application for such benefit submitted in accordance with this subsection by any such resident, shall determine, with respect to the assessment list in such municipality for the assessment year commencing October first immediately preceding, the portion of the assessed value of the entire complex, as included in such assessment list, attributable to the dwelling unit occupied by such resident. The assumed property tax liability for purposes of this subsection shall be the product of such assessed value and the mill rate in such municipality as determined for purposes of property tax imposed on said assessment list for the assessment year commencing October first immediately preceding. The amount of benefit to which such resident shall be entitled for such assessment year shall be equivalent to the amount of tax reduction for which such resident would qualify, considering such assumed property tax liability to be the actual property tax applicable to such resident's dwelling unit and such resident as liable for the payment of such tax, in accordance with the schedule of qualifying income and tax reduction as provided in subsection (c) of this section, subject to provisions concerning maximum allowable benefit for any assessment year under subsections (c) and (d) of this section. The amount of benefit as determined for such resident in respect to any assessment year shall be payable by the state as a grant to such resident equivalent to the amount of property tax reduction to which such resident would be entitled under subsections (a) to (i), inclusive, of this section if such resident were the owner of such dwelling unit and qualified for tax reduction benefits under said subsections (a) to (i), inclusive.

(3) Any such resident entitled to a grant as provided in subdivision (2) of this subsection shall be required to submit an application for such grant to the assessor in the municipality in which such resident resides at any time from February first to and including the fifteenth day of May in the year in which such grant is claimed, on a form prescribed and furnished for such purpose by the Secretary of the Office of Policy and Management. Any such resident submitting an application for such grant shall be required to present to the assessor, in substantiation of such application, a copy of such resident's federal income tax return, and if not required to file a federal income tax return, such other evidence of qualifying income, receipts for money received or cancelled checks, or copies thereof, and any other evidence the assessor may require. Not later than the first day of July in such year, the assessor shall submit to the Secretary of the Office of Policy and Management (A) a copy of the application prepared by such resident, together with such resident's federal income tax return, if required to file such a return, and any other information submitted in relation thereto, (B) determinations of the assessor concerning the assessed value of the dwelling unit in such complex occupied by such resident, and (C) the amount of such grant approved by the assessor. Said secretary, upon approving such grant, shall certify the amount thereof and not later than the fifteenth day of September immediately following submit approval for payment of such grant to the State Comptroller. Not later than five business days immediately following receipt of such approval for payment, the State Comptroller shall draw his or her order upon the State Treasurer and the Treasurer shall pay the amount of the grant to such resident not later than the first day of October immediately following.

(k) Adjustments. If the Secretary of the Office of Policy and Management makes any adjustments to the grants for tax reductions or assumed amounts of property tax liability claimed under this section subsequent to the Comptroller the payment of said grants in any year, the amount of such adjustment shall be reflected in the next payment the Treasurer shall make to such municipality pursuant to this section.

(June Sp. Sess. P.A. 83-3, S. 1; P.A. 85-612, S. 1, 6; P.A. 86-44, S. 1, 2; 86-409, S. 1, 3, 4; June 11, Sp. Sess. P.A. 86-1, S. 1, 5, 7, 8; P.A. 87-267, S. 2; 87-586, S. 3, 10, 12; P.A. 88-321, S. 3, 4, 10; P.A. 91-400, S. 3, 5; P.A. 93-129, S. 3–5, 7; P.A. 95-307, S. 9, 10, 14; P.A. 98-262, S. 17, 22; June Sp. Sess. P.A. 99-1, S. 45, 51; June Sp. Sess. P.A. 01-6, S. 53, 54, 85; June 30 Sp. Sess. P.A. 03-6, S. 183; May Sp. Sess. P.A. 04-2, S. 79; P.A. 05-287, S. 15, 16; P.A. 06-196, S. 87; P.A. 10-32, S. 36; P.A. 12-197, S. 30; P.A. 16-143, S. 3.)

History: P.A. 85-612 effective July 12, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and thereafter (Revisor's note: The reference to “mobile home” in Subsec. (b)(1) was changed editorially by the Revisors to “mobile manufactured home” in accordance with June Sp. Sess. P.A. 83-3); P.A. 86-44 added Subsec. (j) providing benefits, determined in a manner similar to that applicable in the case of a homeowner, for any resident of a multiple-dwelling complex under contractual conditions as provided in said Subsec. (j), who is neither a homeowner or renter but is qualified for benefits under this section in all other respects, effective April 28, 1986, and applicable in any municipality for the assessment year commencing October 1, 1986, and each assessment year thereafter and to any grant as determined for purposes of this act in relation to the assessment list for any such assessment year; P.A. 86-409 amended Subsec. (b) to include in the program persons under age 65 who have permanent total disability, provided such persons are qualified in all other respects applicable in the case of a homeowner who has attained age 65 or over and added the language in Subsec. (e) establishing a presumption as to the amount of tax reduction for which a homeowner is qualified in the year in which such homeowner is not required to file an application for benefits, effective June 10, 1986, and applicable in any municipality to the assessment year commencing October 1, 1986, and each assessment year thereafter; June 11 Sp. Sess. P.A. 86-1 amended Subsec. (a) to reflect the inclusion for benefits of persons with permanent total disability who are under age 65 but qualified in all other respects and Subsec. (d) to provide that any homeowner included in the plan in the year immediately preceding revision of benefits for the assessment year commencing October 1, 1985, shall receive no less in benefits for said 1985 assessment year than such homeowner would be eligible to receive under provisions in effect immediately preceding said revision, amended Subsec. (e) by adding provisions allowing the extended time for filing applications in the assessment year commencing October 1, 1985, and requiring notification by the assessors of changes in qualification requirements for homeowners who received benefits under the program in the assessment year commencing October 1, 1984, and have not made application in the 1985 assessment year and amended Subsec. (g) by adding the provision that in the event of adjustment in the amount of any property tax credit pursuant to Sec. 12-170c, the state may adjust the corresponding reimbursement to the municipality for the following calendar year to reflect such tax credit adjustment, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes, and applicable to the assessment year commencing October 1, 1986, and each year thereafter with respect to eligibility of homeowners with permanent total disability and applicable to the assessment year commencing October 1, 1985, with respect to minimum benefit provisions in Subsec. (d); P.A. 87-267 amended Subsec. (b) by adding the provision on Medicaid payments; P.A. 87-586 amended Subsec. (b) to increase the maximum amounts of qualifying income from $12,500 to $13,300 for unmarried homeowners and from $15,000 to $16,000 for married homeowners, Subsec. (c) by increasing the levels of qualifying income in the schedule of tax reduction benefits and inserting minimum amounts of benefit at each level of qualifying income, Subsec. (d) by replacing the minimum tax reduction benefit provision with reference to the minimum tax reduction benefit provided in the schedule in Subsec. (c), Subsec. (g) by inserting the forfeiture provision applicable to any municipality failing to submit the claim information as required by said Subsec. (g), and Subsec. (i) by making certain technical changes and including the forfeiture provision for any municipality failing to transmit the claim as required, effective July 6, 1987, and applicable to the assessment year commencing October 1, 1986, and each assessment year thereafter and further provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 88-321 amended Subsecs. (a) to (c), inclusive, by increasing the maximum amount of qualifying income to $16,200 for unmarried homeowners and to $20,000 for married homeowners, Subsec. (e) to provide for special problems in applying tax reduction in the 1987 assessment year, Subsec. (f) to provide an extended period for filing applications related to the 1987 assessment year and Subsec. (g) because of special problems in state reimbursement for revenue loss related to applications filed in the extended filing period, and added special provisions in Subsec. (i) concerning tax reduction in the assessment year when property is conveyed and accordingly, tax reduction and the grant due the municipality are lowered, effective May 10, 1988, and applicable to assessment years commencing on or after October 1, 1987; P.A. 91-400 added Subsec. (b)(3) concerning exclusion of social security income of Title XIX aid recipients from the calculation of their spouse's income, effective October 1, 1991, and applicable to assessment years of municipalities commencing on or after that date; P.A. 93-129 amended Subsec. (b)(1) to specify that the person claiming eligibility shall have attained the age of 65 years at the close of the preceding calendar year, and deleted obsolete Subsec. (g)(2) and (i)(2) and the Subdiv. designation (1) in each case, and added provision authorizing the secretary to waive forfeiture, effective June 14, 1993; P.A. 95-307 amended Subsec. (b)(1) to define “qualifying income” as taxable and nontaxable income, eliminating provisions re total adjusted gross income and amended Subsec. (f) to add provisions re extension of the application period in the case of extenuating circumstances and repealed obsolete provisions concerning the assessment year commencing October 1, 1987, effective July 6, 1995; P.A. 98-262 amended Subsec. (b) to allow a person who is legally separated to apply as an unmarried person for purposes of determining qualifying income, effective June 8, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (c) to adjust amounts of qualifying income and to increase minimum tax reductions, effective June 29, 1999, and applicable to applications made for assessment years commencing on or after October 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (f) to modify procedure for an extension of time to apply for relief, to provide a penalty for failure to disclose matters related to such application or false statement and to make technical changes and amended Subsec. (g) to delete former provisions re adjustments and appeals of decisions of the Secretary of the Office of Policy and Management, to provide for appeal in accordance with Sec. 12-120b and to make technical changes, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (g) to provide for reduction in grant amount under that subsection in the event total of grants exceeds the amount appropriated, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; May Sp. Sess. P.A. 04-2 added Subsec. (k) re adjustments made by the Secretary of the Office of Policy and Management to grants under section, effective July 1, 2004, and applicable to claims for reimbursement filed on or after July 1, 2001; P.A. 05-287 amended Subsec. (g) to replace reference to “December first” with reference to “December fifteenth” and replace reference to “the fifteenth day of December” with reference to “the fifth business day following December fifteenth”, and amended Subsec. (j)(1) and (3) to make technical changes and replaced reference to “the first day of September” with reference to “the fifteenth day of September” and changed the timing of the drawing of the Comptroller's order from not later than 15 days immediately following receipt of such approval to not later than 5 business days immediately following receipt of such approval in Subdiv. (3), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (j)(3), effective June 7, 2006; P.A. 10-32 made technical changes in Subsec. (e), effective May 10, 2010; P.A. 12-197 amended Subsec. (f) by adding provision re certification by an advanced practice registered nurse and making a technical change; P.A. 16-143 amended Subsec. (e) by replacing “March fifteenth” with “April fifteenth”, replacing “April first” with “April thirtieth”, replacing “certified mail” with “mail evidenced by a certificate of mailing”, and making a technical change.

See Sec. 12-120b re uniform administrative procedure for appeals related to state-reimbursed property tax exemptions, credits and rebates.



Section 12-170bb - Annual report concerning tax relief for elderly homeowners and grants to elderly renters. Preparation by the Office of Policy and Management.

(a) On or before March first, annually, the Secretary of the Office of Policy and Management shall submit a report concerning the state programs of tax relief for elderly homeowners and grants to elderly renters to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall be prepared in relation to qualified participants, benefits allowed and state payments to municipalities as reimbursement for property tax loss in the preceding calendar year, including data concerning (1) the total number of qualified participants in each of the state programs for elderly homeowners and the state program for elderly renters, and (2) total benefits allowed in each of such programs. The information as to qualified participants and benefits allowed shall be subdivided to reflect such totals with respect to each of the following categories: (A) Each of the income brackets as included in the schedule of benefits for elderly homeowners and renters, and (B) married and unmarried participants.

(b) In addition to the information described in subsection (a) of this section, such report pertaining to the state programs of tax reduction for elderly homeowners and grants for elderly renters shall include statistics related to distribution of benefits, applicable to the preceding calendar year, as follows:

(1) With respect to each of the brackets of tax reduction benefits in the following schedules, the total number of persons in the state program of tax reduction for homeowners under section 12-170aa who received benefits within the limits of each such bracket, including the number of persons receiving the maximum and the minimum amounts of tax reduction:

Amount of Tax Reduction Allowed

Married Homeowners

Unmarried Homeowners

Over

Not Exceeding

Over

Not Exceeding

$

$  100 (Minimum)

$

$  100 (Minimum)

100

200

100

200

200

300

200

300

300

400

300

400

400

500

400

500

500

600

500

600

600

700

600

700

700

800

700

800

800

900

800

900

900

1,000

900

999

1,000

1,100

1,000 (Maximum)

1,100

1,249

1,250 (Maximum)

(2) With respect to each of the brackets concerning grants to renters in the following schedules, the total number of persons in the state program of grants for elderly renters under sections 12-170d and 12-170e who received benefits within the limits of each such bracket, including the number of persons receiving the maximum and minimum amount of grant:

Amount of State Grant Allowed

Married Renters

Unmarried Renters

Over

Not exceeding

Over

Not Exceeding

$

$ 100 (Minimum)

$

$ 100 (Minimum)

100

200

100

200

200

300

200

300

300

400

300

400

400

500

400

500

500

600

500

600

600

700

600

699

700

800

700 (Maximum)

800

899

900 (Maximum)

(3) With respect to each of the brackets of benefits in the following schedule, the total number of persons in the state tax-freeze program for elderly homeowners under section 12-129b who received benefits in tax reduction within the limits of each such bracket:

Amount of Tax Reduction Benefit Allowed

Over

Not Exceeding

$

$  300

300

600

600

900

900

1,200

1,200

1,500

1,500

(P.A. 85-612, S. 5, 6; P.A. 87-586, S. 4, 12; P.A. 88-5, S. 1, 2; P.A. 13-234, S. 42; P.A. 14-26, S. 4; 14-217, S. 52.)

History: P.A. 87-586 added Subsec. (b) requiring the secretary of the office of policy and management to submit to the committee on finance, revenue and bonding certain information, in addition to that required under Subsec. (a), related to distribution of benefits and to be outlined in accordance with the schedules of benefits in each of the subdivisions in said Subsec. (b); P.A. 88-5 amended Subsec. (a) by substituting March first for February first as the annual deadline for submission of report; (Revisor's note: During the preparation of the 2001 edition of the general statutes some erroneous figures were inadvertently included at the end of the schedule in Subsec. (b)(2) under both “Married Renters” and “Unmarried Renters”. The Revisors have editorially corrected the errors so that said schedule is now correct and reads as enacted in public act 87-586); P.A. 13-234 amended Subsec. (a) by deleting obsolete commencement date, deleting provisions re grants to elderly renters and making technical changes, and amended Subsec. (b) by deleting provision and former Subdiv. (2) re grants to elderly renters and redesignating existing Subdiv. (3) as Subdiv. (2), effective July 1, 2013; P.A. 14-26 amended Subsec. (b) by making technical changes; P.A. 14-217 amended Subsecs. (a) and (b) to add provisions re report to include information concerning grants for elderly renters, added Subsec. (b)(2) re amount of state grant allowed for elderly renters, redesignated existing Subsec. (b)(2) as Subsec. (b)(3), and made technical changes, effective June 13, 2014, and applicable to applications made on or after April 1, 2014.



Section 12-170cc - (Formerly Sec. 12-170c). Appeals from Secretary of the Office of Policy and Management or assessors.

Any person aggrieved by the action of the assessor or assessors in fixing the amount of a credit under subsection (f) of section 12-170aa or in disapproving the claim therefor may appeal to the Secretary of the Office of Policy and Management, in writing, within thirty business days from the date of notice given to such person by the assessor or assessors, giving notice of such grievance. The secretary shall promptly consider such notice and may grant or deny the relief requested, provided such decision shall be made not later than thirty business days after the receipt of such notice. If the relief is denied, the applicant shall be notified forthwith and may appeal the decision of the secretary in accordance with the provisions of section 12-120b.

(P.A. 74-55, S. 6, 14; P.A. 76-436, S. 478, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 8, 10; 85-561, S. 4, 8; June 11, Sp. Sess. P.A. 86-1, S. 2, 8; P.A. 87-586, S. 10, 12; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-129, S. 6, 7; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 20, 68; P.A. 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 84, 85; June Sp. Sess. P.A. 01-9, S. 102, 130, 131.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 85-371 would have extended deadline for review by the secretary from 60 days to one year, but failed to take effect, P.A. 85-561 having taken precedence; P.A. 85-561 increased period in which secretary must notify the assessor and the applicant that a certificate of application is unacceptable from 60 to 90 days following receipt of the application, effective July 5, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; June 11, Sp. Session, P.A. 86-1 inserted references to Sec. 12-170aa in lieu of Secs. 12-170a and 12-170b, repealed January 1, 1986 and the substance of which is included in Sec. 12-170aa, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes; Sec. 12-170c transferred to Sec. 12-170cc in 1987; P.A. 87-586 provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 93-129 increased period in which secretary must notify assessor and the applicant that a certificate of application is unacceptable from 90 days to one year following receipt of the application, effective June 14, 1993; P.A. 95-283 changed location of appeal from the judicial district in which the applicant resides to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6, Sec. 84 repealed section, effective July 1, 2001; June Sp. Sess. P.A. 01-9 repealed said Sec. 84, also effective July 1, 2001, and amended provisions by terminating verification process and duties of the Secretary of the Office of Policy and Management, by revising appeal procedures to make appeal due within 30 business days from the date of notice, to make initial Secretary's decision on appeal due within 30 days after notice and to provide for appeals of Secretary's decision in accordance with Sec. 12-120b, and by making technical changes, effective July 1, 2001.



Section 12-170dd - Inclusion of taxes paid to a fire district in claim for tax reduction.

Notwithstanding the provisions of section 12-170aa, any municipality which included taxes paid to a fire district in the claim for tax reduction required under subsection (g) of said section and submitted to the Office of Policy and Management for the assessment year commencing October 1, 1994, may continue to include taxes paid to a fire district in such claim for assessment years commencing on or after October 1, 1995.

(P.A. 96-261, S. 2, 4.)

History: P.A. 96-261 effective June 10, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1995.






Chapter 205 - Municipal Tax Liens

Section 12-171 - Definitions.

Unless the context otherwise requires, “municipality”, wherever used in sections 12-172 to 12-177, inclusive, has the same meaning as that given it in section 12-141; “town” includes each town, consolidated town and city, and consolidated town and borough; and “tax” includes (1) each property tax and each installment and part thereof due a municipality as it may have been increased by interest, fees and charges, and (2) each obligation to make a payment in lieu of such tax with respect to any real estate, provided such obligation arises under an agreement made by the owner or owners of such real estate, which agreement shall (A) be in writing, (B) be witnessed and acknowledged as required for a conveyance of land, (C) contain a legally sufficient description of such real estate, (D) describe the nature and extent of the obligation to make such payment in lieu of taxes, (E) expressly grant to the municipality the lien described in this chapter on such real estate to secure such obligation as it becomes due and payable, and (F) be recorded in the land records of the municipality in which such real estate is located.

(1949 Rev., S. 1852; P.A. 89-361, S. 1, 4.)

History: P.A. 89-361 redefined “tax” to include Subdiv. (2) concerning payments in lieu of taxes.

Former statute cited. 131 C. 54.



Section 12-172 - Tax liens; precedence; enforcement.

The interest of each person in each item of real estate, which has been legally set in his assessment list, shall be subject to a lien for that part of his taxes laid upon the valuation of such interest, as found in such list when finally completed, as such part may be increased by interest, fees and charges, and a lien for any obligation to make a payment in lieu of any such taxes, as defined in section 12-171. Such lien, unless otherwise specially provided by law, shall exist from the first day of October or other assessment date of the municipality in the year previous to that in which such tax, or the first installment thereof, became due until two years after such tax or first installment thereof became due and, during its existence, shall take precedence of all transfers and encumbrances in any manner affecting such interest in such item, or any part of it. Such lien, during its existence, may be enforced by levy and sale of such real estate if such person has complete title thereto or of his interest in such real estate if he does not have complete title thereto. No sale of real estate for taxes or foreclosure of any lien shall divest the estate sold of any existing lien for other taxes.

(1949 Rev., S. 1853; P.A. 78-332; P.A. 79-342, S. 10; P.A. 89-361, S. 2, 4; P.A. 07-99, S. 1.)

History: P.A. 78-332 included proceeds payable under fire insurance policy if fire loss exceeds $5,000 in lien for taxes; P.A. 79-342 repealed amendment enacted in 1978 act; P.A. 89-361 included liens for payments in lieu of taxes; P.A. 07-99 increased time period of lien from one to two years after tax or first installment became due, effective October 1, 2007, and applicable to liens filed on or after that date.

See Sec. 49-73a et seq. re municipal liens on proceeds of fire insurance.

See Sec. 21-73c re constructive notice of lien.

Tax paid by mortgagee to protect the estate a charge on the land. 14 C. 32. Voluntary payment of tax not recoverable. 24 C. 88; 30 C. 395; 47 C. 294; 51 C. 259; 108 C. 48. Foreclosure, after title has become absolute, is a “transfer”. 46 C. 243. Under former statute, lien was good for all owner's taxes, both on realty and personalty, and took precedence of preexisting mortgage, notwithstanding owner had other property subject to levy. 48 C. 243. Owner of equity of redemption acquires no title, by purchase at tax sale, against mortgagee. Id., 395. Land is not rightly listed or liened in name of agent. 59 C. 423. Lien is independent of demand for, or attempt to collect, the tax. Id., 521; 103 C. 261. Land now subject to lien only for tax on itself. 60 C. 117. Under old law, section simply fixed a time beyond which tax lien shall not have precedence over other liens. 68 C. 294; 87 C. 148. Each piece of property subject to lien only for taxes assessed on it. 74 C. 94; 76 C. 699; 91 C. 336. Cited. 106 C. 547; 112 C. 654. Tax liens are superior to mortgages and in computing deficiency judgment on foreclosure should be deducted from appraised value. 116 C. 334. Cited. 121 C. 249; 135 C. 234. Liens had priority over mortgages, judgment lien and tax liens of the United States. 139 C. 363; 155 C. 340. Cited. 196 C. 355; 210 C. 175.

Cited. 21 CA 275.

Tax liens entirely statutory; water liens not preferred. 4 CS 431. Lien not choate until rate is set. 19 CS 340.



Section 12-173 - Certificate continuing lien. Discharge. Valid notice.

(a) The collector of each municipality, by pursuing the method authorized by either section 12-174 or 12-175, may continue any tax lien existing against any item of real estate to secure the payment of the tax assessed by such municipality thereon or of any obligation to make a payment in lieu of any such tax, as defined in section 12-171, as such tax has been increased by legal interest, fees and charges, by making out and filing, within the time limited by section 12-174 or 12-175, in the office of the town clerk of the town wherein such real estate is situated, a certificate containing the following information: (1) The name of the person against whom such tax appears in the rate bill; (2) a description of such real estate; (3) the principal of such tax due thereon, the amount of which, with interest, if any, and fees and other charges, is secured by such lien; (4) the date or dates when the principal of such tax became due; and (5) a statement giving notice of his intention to file a lien pursuant to sections 12-172 and 49-73a to 49-73i, inclusive, against the proceeds of any policy of insurance providing coverage for loss or damage caused by fire, if a loss or damage has occurred. The town clerk shall record such certificate in the land records. Any tax lien so continued, when the tax has been paid with interest, fees and charges as provided by law, shall be discharged by a certificate of the then collector of taxes. Such certificate of release shall be delivered by such collector to the town clerk, who shall record it in the land records.

(b) A certificate continuing a tax lien under this section, filed in a timely manner, provides valid notice of the continuance of the lien to a subsequent purchaser or encumbrancer if the recorded certificate is sufficient to place a subsequent purchaser or encumbrancer on notice of the existence and extent of that lien, notwithstanding any error, irregularity or omission in that certificate. A certificate that erroneously states the amount due provides valid notice to a subsequent purchaser or encumbrancer up to the amount stated or the amount actually due, whichever is less.

(1949 Rev., S. 1854; P.A. 80-207, S. 5, 7; P.A. 89-361, S. 3, 4; P.A. 99-238, S. 2, 8; P.A. 00-84, S. 3, 6.)

History: P.A. 80-207 added Subdiv. (5) to require that certificate contain statement of intention to file lien against proceeds of insurance covering fire loss or damage; P.A. 89-361 included payments in lieu of taxes; P.A. 99-238 designated existing provisions as Subsec. (a) and added Subsec. (b) re validation of certificate continuing a tax lien if certificate provides sufficient notice notwithstanding any error, irregularity or omission, effective July 1, 2000; P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000.

See Sec. 7-34a re town clerks' fees.

Certificate for tax assessed on building alone not invalid for including land also. 51 C. 259. Certificate must give data showing correct amount of tax itself. 67 C. 528. Must include all land subject to one tax. 74 C. 94. Certificate must not include tax on personal property. 90 C. 312. Power of legislature to cure invalidity in tax lien by retrospective validating act. Id., 315. Cited. 101 C. 389; 103 C. 261; 104 C. 547. Certificate not invalid though written directly into land records by town clerk who subsequently obtained tax collector's signature; tax lien as breach of covenant of warranty. 107 C. 136. Cited. 192 C. 653.

Cited. 11 CA 308.

Cited. 38 CS 722.



Section 12-174 - Deferred collection.

Any person, as owner in whole or in part of, or fiduciary having control of, or interest in, any real estate, may file with the tax collector, at any time within ninety days from the date when the first installment of a tax, or the whole tax in case installments are not authorized, has become due, and within thirty days from the date when the second or any succeeding installment of a tax, all previous installments of which have been paid, has become due, an affidavit showing in detail the existence of unusual financial or other circumstances which justify deferring collection of the tax laid upon such real estate. On receipt of such affidavit, which shall request that the collection of such tax be deferred, the tax collector shall, with the tax collector's recommendations thereon, refer the same to the selectmen if a town not consolidated with a city or borough, to the common council or mayor and board of aldermen if a city, to the warden and burgesses if a borough or to the governing board if any other municipality, for authority to continue the lien securing such tax for a period not exceeding fifteen years. If action granting such authority is taken within sixty days from the receipt thereof, but not otherwise, the tax collector shall make out and file, within the first year after the first installment of the tax, or the whole tax in case installment payments are not authorized, has become due, a certificate containing the information required in section 12-173, and the town clerk shall record such certificate; provided, (1) the tax collector shall notify the owner of such real estate of the intent to file a lien by mail not later than fifteen days prior to the filing of such lien, and (2) if such affidavit is approved with respect to any installment, the succeeding installments, if any, shall become due and payable from the due date of such installment, and such certificate shall be made out and recorded to secure payment of all unpaid installments of such tax. Failure to notify such owner of the intent to file a lien shall not affect the validity of the lien. Each tax, the lien for which has been continued by certificate under the provisions of this section, shall not be subject to interest as provided by section 12-146. Each lien continued by certificate under the provisions of this section shall be subject to foreclosure at any time, but shall be invalid after the expiration of fifteen years from the date of recording the certificate continuing the same, unless an action of foreclosure has been commenced within such time. After the expiration of such period of fifteen years, if such action has not been commenced, the tax collector then in office shall, upon the request of any interested person, discharge such lien of record by filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records.

(1949 Rev., S. 1855; P.A. 85-396, S. 1; P.A. 90-117, S. 1.; P.A. 09-213, S. 1.)

History: P.A. 85-396 extended term of the lien from 10 to 15 years; P.A. 90-117 required the collector to notify the owner of the intent to file a lien not later than 15 days prior to filing and provided that the failure to so notify the owner does not affect the validity of the lien; (Revisor's note: In 1997 the Revisors editorially changed the reference in Subdiv. (1) from “not later that fifteen days ...” to “not later than fifteen days ...”; P.A. 09-213 replaced “the town clerk then in office shall discharge such lien of record by noting on the margin thereof the words ‘Discharged by operation of law’, together with the date and his signature” with “the tax collector then in office shall, upon the request of any interested person, discharge such lien of record by filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records” and made technical changes.



Section 12-175 - Further continuance of lien.

In addition to the method of procuring the continuance of the lien provided in section 12-174, the tax collector of any municipality may continue any tax lien upon any item of real estate by making out a certificate containing the information required by the provisions of section 12-173. Each certificate authorized by the provisions of this section shall be filed in the office of the town clerk of the town in which such real estate is situated not later than two years after the first installment of the tax, or the whole tax in case installment payments are not authorized, has become due, and the town clerk shall record such certificate in the land records of such town, provided the tax collector shall notify the owner of such real estate of the intent to file a lien by mail not later than fifteen days prior to the filing of such lien. Failure to notify such owner shall not affect the validity of the lien. Each such tax, as it may have been increased by interest, fees and charges provided for by law, shall remain a lien upon such real estate from the date of the filing of such certificate; and any tax lien so continued, when the amount due has been paid, may be discharged by a certificate of the then tax collector recorded in such land records; but any tax lien upon private property which has been recorded in the land records of any town for more than fifteen years from the due date of the tax shall be invalid, and such property shall be free from the encumbrance of such lien, unless an action of foreclosure has been commenced during such period of fifteen years and a notice of lis pendens filed for record, and the tax collector shall, if no such notice has been filed, upon the request of any interested person, discharge such lien of record by filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records.

(1949 Rev., S. 1856; P.A. 85-396, S. 2; P.A. 90-117, S. 2; P.A. 97-91; P.A. 09-213, S. 2.)

History: P.A. 85-396 extended term of the lien from 10 to 15 years; P.A. 90-117 required the tax collector to notify the owner of the intent to file a lien not later than 15 days prior to filing and provided that the failure to so notify the owner does not affect the validity of the lien; P.A. 97-91 extended the time for filing lien certificates in the office of the town clerk from 1 year to 2 years and specified that start date for 15-year validity of lien is due date of tax; P.A. 09-213 replaced provision re “town clerk” shall discharge lien of record by “noting on the margin of such record the words, ‘Discharged by operation of law’” with provision re “tax collector” shall discharge lien by “filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records” and made a technical change.

See Sec. 7-34a re town clerks' fees.

Running of statute of limitations tolled by filing of petition in bankruptcy. 210 C. 175.

Cited. 11 CA 308; 22 CA 517.



Section 12-176 - Fees of collectors and town clerks.

The fee of the collector for making out each certificate continuing a lien for any tax, the collection of which has been deferred for a period not exceeding fifteen years, and furnishing the information required to be furnished by the provisions of sections 12-173 and 12-174, shall be two dollars. The fee of the collector for making out each certificate continuing a lien for any tax and furnishing the information required to be furnished by the provisions of sections 12-173 and 12-175 shall be three dollars. The fee of the collector for the preparation of a certificate discharging the lien for any tax subject to the provisions of sections 12-171 to 12-175, inclusive, and the filing of the same with the town clerk for record, shall be one dollar. The fees herein provided for, and the fees of town clerks provided for under section 7-34a for the recording of any of such certificates, in each case shall become a part of the tax and shall be collected from the taxpayer in addition to the amount of the tax and interest due thereon. Each collector and each town clerk, whose compensation is not in lieu of fees, shall, at the end of each three months, render a bill to his municipality for all fees to which he is entitled, under the provisions of this section, for continuing, releasing or recording any lien for any tax the collection of which has been deferred for a period not exceeding fifteen years under the provisions of sections 12-173 and 12-174. Each such bill shall, upon approval by the proper authority, be forthwith paid by such municipality.

(1949 Rev., S. 1857; 1967, P.A. 280; 1971, P.A. 53, S. 1; P.A. 85-396, S. 3.)

History: 1967 act replaced separate references regarding town clerks' recording fees with single provision referring to town clerks' fees under Sec. 7-34a; 1971 act changed collectors' fees for certificates continuing lien re deferred collection from $1.00 to $2.00, for other certificates continuing lien from $2.00 to $3.00 and changed fees for certificates discharging lien from $0.50 to $1.00; P.A. 85-396 extended term of the lien from 10 to 15 years.

See Sec. 7-34a re town clerks' fees.



Section 12-177 - Certificates continuing tax liens; ordinances in certain large municipalities.

Any town having a population of more than one hundred thousand as shown by the last United States census and any municipality coterminous with or within any such town may enact an ordinance, specifying the manner by which certificates continuing tax liens shall, without copying and after binding, be incorporated into the land records of such town, provided, directly after each certificate of continuance of a tax lien, a vacant space shall be left for the release, in due course, of such tax lien. Such ordinance may specify the forms of certificates of continuance and of release of tax liens, the number of such certificates of continuance and of release to appear on each page and the form, method and time of binding of such pages into one or more tax lien books for the land records of such town. Any action so taken may be amended, rescinded or otherwise altered at any time by the enactment of a supplementary ordinance. Each such ordinance shall be a matter of public record and shall not be applicable until thirty days from the date of its enactment. The tax collector or other agency authorized by law of any town or municipality proceeding under this section shall continue tax liens by certificate in the manner and form prescribed by the latest applicable ordinance and shall within the time limited by law, file such certificates with the proper town clerk. The town clerk shall forthwith index such certificates in the index records of his office and shall, if such original certificates are not already bound, bind them into one or more volumes, which shall constitute a part of the land records in his office. While such certificates are being so bound, the reference to any such tax lien in the index records of the office of the town clerk shall constitute a sufficient notice to all parties as to the existence and priority of such lien. Such tax collector or other agency authorized by law shall make out a certificate releasing any such tax lien when the total amount represented by such lien has been paid or otherwise legally disposed of. Each such certificate of release shall be filed with the town clerk, who shall record such release in the space provided therefor directly after the applicable certificate of continuance. All such certificates of release shall be preserved by the town clerk. Except as provided in this section, all provisions of the statutes and of relevant special acts relating to tax liens shall continue to apply to all towns and municipalities.

(1949 Rev., S. 1859; 1957, P.A. 13, S. 71.)



Section 12-178 - Precedence of School Fund or Agricultural College Fund mortgage.

No tax assessed upon property mortgaged to the state of Connecticut to secure a loan from the School Fund or from the Agricultural College Fund shall be a lien upon such property which shall take precedence of any such mortgage.

(1949 Rev., S. 1860.)

Quaere, whether “tax” includes benefits assessed. 81 C. 12, see also 131 C. 53.



Section 12-179 - Discharge of tax liens.

The selectmen of any town, the mayor of any city, the warden of any borough or the chairman of the governing board of any municipal district may discharge any lien filed to secure payment of any tax, a certificate of which has been recorded in the land records, by causing to be recorded in the office of the town clerk a certificate discharging such lien in such land records, if any tax secured by such lien has been duly abated, or if the tax secured by any such lien has been paid and the collector is without authority of law to discharge such lien, or when counsel for any such municipality delivers an opinion in writing showing that he is satisfied that the tax has been paid, though payment has not been credited to the taxpayer, or when such opinion has been delivered by counsel showing that any lien is illegal because the requirements of the statute respecting the same have not been complied with. In each such opinion, the counsel shall state wherein any lien so filed is illegal. Each such discharge shall be signed by a majority of the board of selectmen, the mayor, the warden or the chairman, as the case may be, and shall recite the fact that counsel for the municipality has rendered an opinion respecting such lien in accordance with the provisions of this section. Each opinion showing that any lien is illegal shall be filed with the town clerk of the town wherein such lien is to be so discharged. For recording any such discharge, the town clerk shall receive from the town, city, borough or other municipal district, if his annual compensation is not fixed by law, a fee of fifty cents.

(1949 Rev., S. 1861.)



Section 12-180 - Record of undischarged tax liens.

Section 12-180 is repealed, effective October 1, 2013.

(1949 Rev., S. 1862; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 127; P.A. 13-276, S. 43.)



Section 12-181 - Foreclosure of tax liens.

Whenever used in this section, unless the context otherwise requires, “municipality” has the meaning given thereto in section 12-141. The tax collector of any municipality may bring suit for the foreclosure of tax liens in the name of the municipality by which the tax was laid, and all municipalities having tax liens upon the same piece of real estate may join in one complaint for the foreclosure of the same, in which case the amount of the largest unpaid tax shall determine the jurisdiction of the court. If all municipalities having tax liens upon the same piece of real estate do not join in a foreclosure action, any party to such action may petition the court to cite in any or all of such municipalities as may be omitted, and the court shall order such municipality or municipalities to appear in such action and be joined in one complaint. The court in which action is commenced shall continue to have jurisdiction thereof and may dispose of such action in the same manner as if all the municipalities had commenced action by joining in one complaint. If one or more municipalities having one or more tax liens upon the same piece of property are not joined in one action, each of such municipalities shall have the right to petition the court to be made a party plaintiff to such action and have its claims determined in the same action, in which case the same court shall continue to have jurisdiction of the action and shall have the same rights to dispose of such action as if all municipalities had originally joined in the complaint. The court having jurisdiction under the provisions of this section may limit the time for redemption, order the sale of the real estate, determine the relative amount of the undivided interest of each municipality in real estate obtained by absolute foreclosure if two or more municipalities are parties to one foreclosure action or pass such other decree as it judges to be equitable. If one or more municipalities foreclose one or more tax liens on real estate and acquire absolute title thereto and if any other municipality having one or more tax liens upon such real estate at the time such foreclosure title becomes absolute has not, either as plaintiff or defendant, been made a party thereto, the tax liens of each of such other municipalities shall not be thereby invalidated or jeopardized.

(1949 Rev., S. 1863.)

Effect of foreclosure. 74 C. 683. One paying tax not subrogated to right to foreclose. 75 C. 372. Court may apply partial payments. 76 C. 699. Cited. 128 C. 552; 201 C. 1; 225 C. 211; 236 C. 710. Deficiency judgment provisions of Sec. 49-14 do not apply to tax lien foreclosure actions brought pursuant to this section. 255 C. 379.

Cited. 4 CA 460; 21 CA 275. Although section may preclude invalidation of tax liens, it does not deprive court of subject matter jurisdiction over the cause of action. 61 CA 481.

Cited. 4 CS 391. Statute is a municipal empowerment statute, not a statutory cause of action. 45 CS 435.



Section 12-182 - Summary foreclosure of tax liens.

Whenever used in sections 12-182 to 12-194, inclusive, “municipality” has the meaning given it in section 12-141 and “tax” includes each property tax or assessment and each installment and part thereof due a municipality, with any interest or other lawful charges incident thereto. In addition to other remedies provided by law, the tax collector of any municipality may bring in its name an action in the nature of an action in rem to foreclose a tax lien or liens on real estate the fair market value of which, in his judgment, is less than the total of the amounts due upon the tax liens and other encumbrances upon the property so liened and is not more than one hundred thousand dollars with respect to any one parcel. No judgment shall be rendered in such proceeding for the recovery of a personal judgment against the owner of the property subject to such lien or liens or any person having an interest therein.

(1949 Rev., S. 1864; P.A. 83-173, S. 1; P.A. 97-320, S. 7, 11; P.A. 02-137, S. 8.)

History: P.A. 83-173 increased limit from $5,000 to $20,000; P.A. 97-320 increased fair market value limit to $50,000, effective July 1, 1997; P.A. 02-137 increased fair market value limit to $100,000.

Cited. 201 C. 1; 236 C. 710.

Cited. 21 CA 275.



Section 12-183 - Form of petition for summary foreclosure.

The tax collector may, by his attorney, not more than twice in each calendar year, file in the office of the clerk of the superior court for the judicial district in which the property is situated, a petition in the name of the municipality for the foreclosure of any tax lien or liens on the respective properties so liened, and may include in one petition any number of such properties, each of which shall be numbered serially. Such petition shall be addressed to the court, as above stated, and shall be substantially in the following form: “The .... of ...., acting by its tax collector hereunto subscribing, herewith submits a list of properties located in the .... of .... upon which are liens for unpaid taxes and states that in his judgment the fair market value of each of such properties is not more than one hundred thousand dollars and such value is less than the total amount due upon tax liens and other encumbrances thereon.” A list of the various parcels of property sought to be foreclosed shall follow, containing, as to each parcel, the following information: (a) A description sufficient to identify each parcel affected by any such tax lien. The latest description of such parcel as appears of record shall be considered a sufficient description and, in all cases in which such parcel can be further identified by a known street address, such address shall be included in the description; (b) the name, residence and, if known, the address of the owner or owners of such parcel as they appear on the most recent assessment list of the taxing district wherein such property is located; (c) the principal of such tax due thereon, the amount of which, with interest, if any, and the fees and other charges, is secured by such lien and the date or dates when the principal of such tax becomes due; (d) the name, residence and, if known, the address, of each present record holder of any interest in, or encumbrance on, such liened property and the nature and amount thereof, as disclosed by the land records; (e) the last day of the period during which such property may be redeemed, which shall be the last day of the fourth month after the month in which the list is filed in court. Such petition shall be verified by the oath of the tax collector that the information contained therein is true to the best of his knowledge and belief.

(1949 Rev., S. 1865; P.A. 76-436, S. 307, 681; P.A. 78-280, S. 1, 127; P.A. 83-173, S. 2; P.A. 97-320, S. 8, 11; P.A. 02-137, S. 9.)

History: P.A. 76-436 deleted reference to court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 83-173 increased limit from $5,000 to $20,000 and reduced redemption time from seven to four months; P.A. 97-320 revised form to change maximum value of property from $20,000 to $50,000, effective July 1, 1997; P.A. 02-137 increased fair market value limit to $100,000 and provided that the tax collector may file petitions twice in each calendar year rather than once a year.

Cited. 21 CA 275.



Section 12-184 - Appointment of appraisers.

Upon the filing of any such petition in court, the clerk shall record the date of its receipt thereon and promptly bring the same to the attention of the court, or any judge thereof, who shall, within two weeks from the filing date, appoint two qualified and disinterested appraisers to appraise such real estate being foreclosed and report to said court the fair market value of each liened parcel appearing in such petition. Such appraisers shall file their report in duplicate with the court, or any judge thereof, within thirty days from the date of their appointment, identifying each parcel listed in such petition by its serial number. The court, or any judge thereof, in its or his discretion, may grant a reasonable extension of said thirty-day period only upon due cause being shown. When their report has been returned to and accepted by the court, it, or any judge thereof, shall determine the compensation to be paid to each of them and, if more than one municipality has joined in the proceeding, the part of such compensation each shall pay. The clerk of the court shall certify the amounts of compensation to be paid by each municipality to its treasurer, who shall pay the same. The filing of such petition in the office of the clerk of the court shall constitute the beginning of an action for the foreclosure of the tax lien or liens upon each of the parcels of real estate described.

(1949 Rev., S. 1866.)

Cited. 21 CA 275.



Section 12-185 - Withdrawal of property from scope of proceeding.

If the report of the appraisers shows that the fair market value of any parcel of property listed in such petition is greater than the total of the amounts due upon the tax lien or liens and the recorded principal amounts of all other encumbrances thereon or is more than one hundred thousand dollars, the clerk shall write the word “Withdrawn” opposite the item of property on the list and thereafter such property shall not be within the scope of the proceeding.

(1949 Rev., S. 1867; P.A. 83-173, S. 3; P.A. 97-320, S. 9, 11; P.A. 02-137, S. 10.)

History: P.A. 83-173 increased limit from $5,000 to $20,000; P.A. 97-320 increased lien limit to $50,000, effective July 1, 1997; P.A. 02-137 increased fair market value amount from more than $50,000 to more than $100,000.

Cited. 21 CA 275.



Section 12-186 - Publication and notice.

When the list has been thus marked, the clerk shall immediately give notice in writing to the tax collector of such fact and the tax collector shall, within one week of receipt of such notice, give notice of the pendency of the petition for foreclosure by causing a copy of the petition, with the parcels so marked “Withdrawn” deleted therefrom, to be published at least once in a newspaper having a general circulation in the municipality where the properties listed are located. Such notice shall be preceded by the following statement: “Notice of petition of foreclosure of tax liens by the collector of ..... Under the provisions of section 12-182 an action has been brought and is pending in the superior court for the judicial district of .... to foreclose tax liens upon the properties described below. No personal judgment will be rendered in such proceeding for the payment of such taxes against the owner or any person having an interest in any of such properties. All persons having or claiming an interest in any of them are hereby notified of the pendency of the action. With the exception of any properties withdrawn from said proceeding in accordance with the provisions of sections 12-185 and 12-187, the right, title or interest of any person in any of said properties will be foreclosed unless the amounts due upon the tax lien or liens against the same, with any interest, fees and other charges thereon which have accrued since the bringing of the action, shall be paid before the expiration of the period designated therein for the redemption of such property.” The tax collector shall, on or before the date of publication of the notice, cause a copy of such notice to be filed in the office of the town clerk of the town in which the property is situated and such filing shall have the same force and effect as the filing of a notice of lis pendens in accordance with the provisions of section 52-325 and such notice shall be kept by the town clerk as part of the land records and be indexed in the same manner as a lis pendens as to the property being foreclosed and the names of the owners thereof or of any interest therein or encumbrances thereon as recited in such petition. The tax collector shall also, within such time, post a copy of such notice in some conspicuous place in the office of the town clerk and in his own office and shall cause a notice of the pendency of such action to be sent by registered or certified mail, postage prepaid, to the owner or owners of each of such properties and of any encumbrance thereon or interest therein, as they appear in such petition, directed to the best address of each that he is able to obtain from known and readily available sources, including city directories.

(1949 Rev., S. 1868; 1949, S. 1081d; P.A. 76-435, S. 64, 82; 76-436, S. 308, 681; P.A. 77-452, S. 4, 72; P.A. 78-280, S. 21, 127.)

History: P.A. 76-435 substituted “52-325” for “52-235”; P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; P.A. 77-452 included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 21 CA 275.



Section 12-187 - Filing of a bona fide defense.

The owner or any person having an interest in or encumbrance on any piece of property may, at any time at least three months before the last day of the redemption period, file in the office of the clerk of said court a bona fide defense, verified under oath, in duplicate, to the proceeding in respect to such property, identifying the same by its serial number, and, if the court is satisfied that the defense stated is a bona fide defense, it shall direct the clerk to write opposite the description of the property in the list the word “Withdrawn”, and thereafter such property shall not be within the scope of the proceeding.

(1949 Rev., S. 1869.)

Cited. 21 CA 275.



Section 12-188 - Presumption of validity.

It shall not be necessary for any municipality to plead or prove the various steps, procedures and notices for the assessment and levy of the taxes, assessments or other lawful charges against the properties included in the judgment rendered in the proceeding, but such taxes, assessments or other lawful charges and the corresponding liens thereof shall be presumed to be valid.

(1949 Rev., S. 1870.)

Cited. 21 CA 275.



Section 12-189 - Right of redemption. Title to vest upon failure to redeem. Certificate of redemption.

Any person, including the state or a municipality, other than the one foreclosing, having any title to or interest in any property described in such list, may redeem such parcel by the payment of the amounts due upon tax liens thereon as stated in the list, with the addition of such interest, lien fees and other charges thereon as have accrued since the filing of the petition, before the expiration of the period fixed for redemption. In the event of a failure to redeem the property within the period allowed, the owner of any piece of land not marked “Withdrawn”, as hereinbefore provided, and all parties and their respective heirs, successors, assigns, executors, administrators, guardians, conservators, representatives, trustees and successors in title, including any municipality not joined in the proceeding, having any interest therein shall be barred and forever foreclosed of their rights, title and interest in and to such property. Upon the redemption of any such parcel of property, the person redeeming shall be entitled to a certificate, in triplicate, that it has been redeemed, signed by the tax collector of the municipality to which the taxes are due, describing the property in the same manner in which it is described in the list, and reciting his name, together with the names of any other parties having an interest in such parcel, with the date and the amount of the payment made by him to effect such redemption. Such certificate shall be filed for record with the town clerk and with the clerk of the court and, upon the filing of such certificate with the latter, he shall note such redemption, stating the name of the person redeeming and the amount and date of such payment opposite the description of the property on the list.

(1949 Rev., S. 1871.)

Cited. 21 CA 275.



Section 12-190 - Return of tax collector.

Not less than one week before the last day of redemption the tax collector shall file with the clerk of the court a return under oath with respect to his doings concerning the provisions of publication and notice required by section 12-186.

(1949 Rev., S. 1872.)

Cited. 21 CA 275.



Section 12-191 - Final judgment. Certificate of foreclosure.

Upon the expiration of the period for redemption, the court shall make a final judgment of the foreclosure of the tax lien or liens upon any such properties not withdrawn or redeemed and direct that possession of such property be given to the municipality or municipalities having the lien or liens thereon. Upon the rendition of such judgment, all persons having any right, title or interest in or to such properties shall be forever barred and foreclosed of their rights therein. The tax collector shall, thereupon, sign and file in the office of the town clerk for record a separate certificate of foreclosure as to each of such properties, describing it as it appears as listed in the petition. Such certificate shall be substantially as follows:

“To all whom it may concern: This certifies that a tax lien (or liens) for unpaid taxes due the .... of .... upon property standing upon the land records of the town of .... in the name of .... and described as follows: .... was foreclosed upon petition of said .... of .... filed in the superior court for the judicial district of .... under the provisions of section 12-183 on the .... day of ...., 20.., no person having a right, title or interest in said property having redeemed the same and that title to said property has become absolute in said .... of .....

Dated at .... this .... day of ...., 20...

.... Tax Collector.”

(1949 Rev., S. 1873; P.A. 76-436, S. 309, 681; P.A. 77-452, S. 5, 72; P.A. 78-280, S. 22, 127.)

History: P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; P.A. 77-452 included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 21 CA 275.



Section 12-192 - Joint foreclosure by two or more municipalities. Costs and fees to be shared.

If two or more municipalities have tax liens against any of such properties, they may join in the proceeding. Upon foreclosure in such a case, the court shall decree that each municipality has an undivided interest in such property in proportion to the amount due upon the tax lien or liens it has against it, plus any interest, lien fees and other charges which have accrued upon them since the bringing of the petition. In the event of such joinder, the entry fee, judgment fee and costs of publication shall be shared by the municipalities foreclosing in proportion to the amount of taxes, interest and other charges due each municipality. Any court costs, appraiser's fees or attorney's fees which are recovered in accordance with section 12-193, shall also be shared by the municipalities in proportion to the amount of taxes, interest and other charges due to each such municipality.

(1949 Rev., S. 1874; P.A. 75-73, S. 2.)

History: P.A. 75-73 required sharing of court costs, appraisers fees or attorneys fees recovered by municipalities having tax liens against property.

Cited. 21 CA 275.



Section 12-193 - Costs and fees to be taxed. Reimbursement to taxpayer where error by tax assessor or tax collector.

Court costs, reasonable appraiser's fees, and reasonable attorney's fees incurred by a municipality as a result of any foreclosure action brought pursuant to section 12-181 or 12-182 and directly related thereto shall be taxed in any such proceeding against any person or persons having title to any property so foreclosed and may be collected by the municipality once a foreclosure action has been brought pursuant to section 12-181 or 12-182. A municipality shall reimburse a taxpayer for the costs of state marshal fees or any property seized if the court finds that such costs were incurred because of an error by the tax assessor or tax collector and not as the result of any action or failure on the part of the taxpayer.

(1949 Rev., S. 1875; P.A. 75-73, S. 1; P.A. 84-282, S. 2; P.A. 88-153, S. 1, 2; P.A. 07-50, S. 1.)

History: P.A. 75-73 reversed previous provision which forbade charging costs against persons having title to or interest in property and specifically made provisions applicable to foreclosure actions; P.A. 84-282 specified section is applicable to any foreclosure action brought pursuant to Sec. 12-181 or 12-182; P.A. 88-153 authorized collection of costs associated with foreclosure by the municipality once a foreclosure action has been brought pursuant to Sec. 12-181 or 12-182; P.A. 07-50 added provision re reimbursement to taxpayer if court finds error by the tax assessor or tax collector.

Cited. 201 C. 1; 236 C. 710.

Cited. 21 CA 275.



Section 12-194 - Entry fee.

A single entry fee of twenty-five dollars shall be paid to the clerk of the court by each municipality filing a petition under the provisions of section 12-183.

(1949 Rev., S. 1876; 1969, P.A. 374, S. 1.)

History: 1969 act increased entry fee from $7 to $25 and deleted provision re judgment fee of $10 paid by municipality upon foreclosure judgment.

Cited. 21 CA 275.



Section 12-195 - Removal of taxes and assessments on real estate acquired by a municipality.

When any municipality acquires real estate by foreclosure, including foreclosure by sale or auction, or by deed in lieu of foreclosure, of a tax or an assessment lien or liens thereon, the right to accept which deed is hereby granted to municipalities, the tax collector, upon proper notice of the recording of the certificate of foreclosure of the real estate so acquired or the recording of such deed in lieu of foreclosure, shall enter or cause to be entered in his books against the unpaid tax or assessment account of such real estate, the one of the following notations which the case may require: “Acquired by Foreclosure”, “Acquired by deed in lieu of Foreclosure”, which notation shall be completed by a statement of the day, month and year of the acquisition of such real estate. Immediately after such entry in his books against such unpaid account, the tax collector shall file for record, in the town clerk's office in the town in which such property is located, a release of such lien or liens on such real estate then on record in such office. The acquisition of such real estate by the municipality shall be deemed a cancellation by such municipality of all of its claims against the tax collector for unpaid taxes and assessments, interest or lien fees assessed against such real estate. The real estate so acquired shall be held free of any taxes or assessments levied by the municipality which has acquired it until such real estate is sold. Upon the sale of such acquired real estate by the municipality, the proceeds thereof remaining after payment of the expenses of such sale shall be deposited in the general treasury of the municipality.

(1949 Rev., S. 1877; P.A. 98-35, S. 1, 2.)

History: P.A. 98-35 added foreclosure by sale or auction, effective July 1, 1998.



Section 12-195a - Personal property tax liens: Definitions.

As used in sections 12-195a to 12-195g, inclusive, unless the context requires otherwise:

(a) “Goods” means goods as defined in subdivision (44) of subsection (a) of section 42a-9-102;

(b) “Proceeds” means proceeds as defined in subdivision (64) of subsection (a) of section 42a-9-102;

(c) “Debtor” means taxpayer;

(d) “Secured party” means municipality;

(e) “Collateral” means property which is the subject of the lien;

(f) “Obligations” means amount of tax and accrued interest claimed to be due by the municipality by the lien;

(g) “Default” means the date of filing of notice of a tax lien;

(h) “Person” means any individual, trust, partnership, association, company, limited liability company or corporation;

(i) “Purchase money security interest” means purchase money security interest as defined in section 42a-9-103a.

(1971, P.A. 722, S. 1; P.A. 77-604, S. 44, 84; P.A. 95-79, S. 25, 189; P.A. 01-132, S. 158.)

History: P.A. 77-604 redefined “goods” by substituting Subdiv. “(h)” for Subdiv. (f); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 01-132 replaced Sec. 42a-9-105(1)(h) with Sec. 42a-9-102(a)(44) as the statutory reference for the definition of “goods”, replaced Sec. 42a-9-306(1) with Sec. 42a-9-102(a)(64) as the statutory reference for the definition of “proceeds” and replaced Sec. 42a-9-107 with Sec. 42a-9-103a as the statutory reference for the definition of “purchase money security interest”.



Section 12-195b - Perfection. Priority.

(a) If any personal property tax, other than a tax on a motor vehicle, due any municipality is not paid within the time limited by any local charter or ordinance, or in the event that the municipality, following the assessment date for such tax, has reason to believe that such tax will not be paid when due, the municipality shall have a lien, upon perfection as hereinafter provided, upon the goods situated in this state and owned by the taxpayer upon the date of perfection, or upon the goods thereafter acquired by the taxpayer. Such lien shall attach and become perfected at the time when notice of such lien is filed pursuant to the filing provisions of part 5 of article 9 of title 42a, except that the signature of the taxpayer against whose property the lien is claimed shall not be required on said notice of lien and, in each case, the notice of lien shall be filed as if the debtor were located in this state. Except as hereinafter provided, upon perfection, such lien shall have priority over all subsequently perfected liens and security interests. Such lien shall not attach to or be applicable to proceeds.

(b) On and after July 1, 1999, and except as otherwise provided by law, a notice of lien upon personal property for taxes payable to a municipality shall, once perfected under part 5 of article 9 of title 42a, have priority over all previously perfected liens and security interests and other encumbrances of record under the Connecticut Uniform Commercial Code. If more than one municipality perfects such a notice of lien on the same day, the priority of such liens shall be determined by the time of day such liens were perfected, and if perfected at the same time, the lien for the highest tax amount shall take precedence. As used in this section, “municipality” means any town, consolidated town and city, consolidated town and borough, borough, district, as defined in section 7-324, and any city not consolidated with a town.

(c) The provisions of this section shall not be construed to create any implication related to the priority of a lien perfected on or before June 30, 1999.

(1971, P.A. 722, S. 2; P.A. 99-283, S. 7, 10; P.A. 01-132, S. 159.)

History: P.A. 99-283 designated existing provisions as Subsec. (a) and added new Subsecs. (b) and (c) giving perfected personal property tax liens priority over all previously perfected liens, security interests and other recorded encumbrances, effective July 1, 1999; P.A. 01-132 amended Subsec. (a) to add provision that “in each case, the notice of lien shall be filed as if the debtor were located in this state” and replaced references to “part 4” with “part 5” of article 9 of title 42a in Subsecs. (a) and (b).



Section 12-195c - Notice of lien.

Each such notice of lien shall contain such information as will identify (a) the owner of the property upon which the lien is claimed, (b) the residence or business address of such owner, (c) the specific property claimed to be subject to such lien, (d) the location of such property, (e) the amount of tax and accrued interest claimed due the municipality by said lien, (f) the tax year or years for which such lien is claimed, and (g) the municipality claiming the lien.

(1971, P.A. 722, S. 3.)



Section 12-195d - Effective period of lien. Limitation period.

The lien shall be effective for a period of fifteen years from the date of filing unless discharged as provided in section 12-195g. A notice of tax lien shall not be effective if filed more than two years from the date of assessment for the taxes claimed to be due.

(1971, P.A. 722, S. 4; P.A. 85-396, S. 4.)

History: P.A. 85-396 extended term of the lien from 10 to 15 years.



Section 12-195e - Rights and remedies of municipality and taxpayer.

A municipality which has filed a notice of tax lien and the taxpayer against whom said lien has been filed, shall have the rights and remedies of a secured party and debtor, respectively, as provided for in sections 42a-9-601 to 42a-9-628, inclusive, except that the municipality shall not have the right to propose to retain any property in satisfaction of the obligation as provided in section 42a-9-620. In proceeding to enforce said lien, the municipality shall observe the procedures applicable to a secured party under sections 42a-9-601 to 42a-9-628, inclusive.

(1971, P.A. 722, S. 5; P.A. 01-132, S. 160.)

History: P.A. 01-132 replaced references to Secs. 42a-9-501 to 42a-9-507, inclusive, with Secs. 42a-9-601 to 42a-9-628, inclusive, and replaced reference to Sec. 42a-9-505 with Sec. 42a-9-620.



Section 12-195f - Validity of liens.

Even though notice of a lien has been filed by a municipality, such lien shall not be valid:

(1) With respect to a security interest which came into existence after tax lien filing but which (A) is in qualified property covered by the terms of a written agreement entered into before tax lien filing and constituting (i) a commercial transactions financing agreement, or (ii) an obligatory disbursement agreement, and (B) is protected under the laws of the state of Connecticut against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation. (C) For purposes of this section, (i) the term “commercial transactions financing agreement” means an agreement, entered into by a person in the course of such person's trade or business, to make loans to the taxpayer, part or all of the security for repayment of said loans being inventory acquired by the taxpayer in the ordinary course of such taxpayer's trade or business, but such an agreement shall be treated as coming within the term only to the extent that such loan is made before the forty-sixth day after the date of tax lien filing or before the lender had actual notice or knowledge of such tax lien filing, whichever is earlier. (ii) The term “qualified property”, when used with respect to a commercial transactions financing agreement, means inventory acquired by the taxpayer before the forty-sixth day after the date of tax lien filing. (iii) The term “obligatory disbursement agreement” means an agreement, entered into by a person in the course of such person's trade or business, to make disbursements, but such an agreement shall be treated as coming within the term only to the extent of disbursements which are required to be made by reason of the intervention of the rights of a person other than the taxpayer. (iv) The term “qualified property”, when used with respect to an obligatory disbursement agreement, means property subject to the lien imposed by sections 12-195a to 12-195g, inclusive, at the time of tax lien filing and, to the extent that the acquisition is directly traceable to the disbursements referred to in subparagraph (iii), property acquired by the taxpayer after tax lien filing. (v) The term “inventory” when used in this section means inventory as defined in subdivision (48) of subsection (a) of section 42a-9-102;

(2) With respect to a security interest which came into existence after tax lien filing by reason of disbursements made before the forty-sixth day after the date of tax lien filing, or before the person making such disbursements had actual notice or knowledge of tax lien filing, whichever is earlier, but only if such security interest (A) is in property (i) subject, at the time of tax lien filing, to the lien imposed by sections 12-195a to 12-195g, inclusive, and (ii) covered by the terms of a written agreement entered into before tax lien filing, and (B) is protected under the laws of the state of Connecticut against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation;

(3) With respect to tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller's trade or business, unless at the time of such purchase such purchaser intends such purchase to, or knows such purchase will, hinder, evade, or defeat the collection of any tax under said sections;

(4) With respect to a purchase money security interest, if said purchase money security interest would be prior to a conflicting security interest in the same collateral under sections 42a-9-322 and 42a-9-324.

(1971, P.A. 722, S. 6; P.A. 96-180, S. 24, 166; P.A. 01-132, S. 161.)

History: P.A. 96-180 made technical relettering and renumbering changes to conform Subdivs., Subparas. and clauses with customary statutory usage, effective June 3, 1996; P.A. 01-132 amended Subdiv. (1) to replace Sec. 42a-9-109(4) with Sec. 42a-9-102(a)(48) as the statutory reference for the definition of “inventory” and make technical changes for purposes of gender neutrality and amended Subdiv. (4) to replace reference to Sec. 42a-9-312 with Secs. 42a-9-322 and 42a-9-324.



Section 12-195g - Discharge.

If any lien created under sections 12-195a to 12-195g, inclusive, shall be discharged, then a certificate of discharge shall promptly be filed by the tax collector of the municipality which originally filed the notice of lien, or by the tax collector's successor with the Uniform Commercial Code Division of the office of the Secretary of the State in the same manner as termination statements are filed under section 42a-9-513. The municipal officer who has filed the notice of lien shall file a notice of discharge of the lien in the manner provided in this section if: A. The taxes for which the lien has been filed are fully paid together with all interest due thereon or; B. a cash bond or surety company bond is furnished to the municipality conditioned upon the payment of the amount liened together with interest due thereon within the effective period of the lien as hereinbefore provided or; C. a final judgment shall be rendered in favor of the taxpayer or others claiming an interest in the personal property liened determining that the tax is not owed, or that the lien is not valid. If the judgment shall determine that the tax is partially owed, then the officer who filed the notice of lien or the officer's successor shall within ten days of the rendition of the final judgment of the court file an amended tax lien for the actual amount of tax found to be due by the court, which amended lien shall be effective as to the revised amount of the lien as of the date of the filing of the original notice of tax lien, and said officer or said officer's successor at the time of the filing of the amended tax lien shall also file a discharge of the original tax lien.

(1971, P.A. 722, S. 7; P.A. 01-132, S. 162.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-404 with Sec. 42a-9-513 and made technical changes for purposes of gender neutrality.



Section 12-195h - Assignment of liens. Notice of assignment.

Any municipality, by resolution of its legislative body, as defined in section 1-1, may assign, for consideration, any and all liens filed by the tax collector to secure unpaid taxes on real property as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality's tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection and of preparing and recording the assignment. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property including, but not limited to, foreclosure and a suit on the debt. The assignee, or any subsequent assignee, shall provide written notice of an assignment, not later than thirty days after the date of such assignment, to any holder of a mortgage, on the real property that is the subject of the assignment, provided such holder is of record as of the date of such assignment. Such notice shall include information sufficient to identify (1) the property that is subject to the lien and in which the holder has an interest, (2) the name and addresses of the assignee, and (3) the amount of unpaid taxes, interest and fees being assigned relative to the subject property as of the date of the assignment.

(P.A. 93-434, S. 19, 20; P.A. 13-135, S. 16; 13-276, S. 40.)

History: P.A. 93-434 effective June 30, 1993; P.A. 13-135 added provisions re notice of assignment; P.A. 13-276 added provision re fees and expenses of preparing and recording the assignment and added provision re foreclosure and a suit on the debt.

Change in marital status affecting ownership is not by itself good cause to open foreclosure judgment based on change in circumstances. 52 CA 52.

Assignee succeeds only to the assignor municipality's enforcement right empowered by Sec. 12-181, and not to the municipality's other authorized collection methods. 45 CS 435.






Chapter 206 - School District Tax

Section 12-196 - Taxes levied on what property.

All taxes levied by any school district shall be levied on the real estate situated therein, and the ratable personal property of those persons who belonged to such district at the time of laying such tax, and upon any manufacturing or mechanical business subject to taxation which is located or carried on in such district, not including therein the value of any real estate situated out of the district, and also upon any mercantile business carried on in such district by any person or persons who do not reside in the town in which such school district is situated; and neither the business so taxed nor any real estate in such district shall be taxed in any other district.

(1949 Rev., S. 1878.)

See Sec. 10-240 re town control of schools.

See Sec. 10-245 re formation of school districts.

Real estate in any district taxable there, whatever owner's residence. 4 D. 376; 11 C. 479. Votes imposing school taxes inartificially drawn held valid. 15 C. 331. Rate bill not invalid because it did not show on what list laid. Id., 447. Personal property of deceased person's estate in settlement taxable in district of his domicile at death. 38 C. 443. District may tax to pay old debt. 76 C. 695. See 92 C. 675.



Section 12-197 - Town almshouse property taxable for schoolhouse.

Section 12-197 is repealed, effective October 1, 2002.

(1949 Rev., S. 1879; S.A. 02-12, S. 1.)



Section 12-198 - Real estate partly in district; separate assessment.

When real estate in any district is so entered in the list of the town in common with other real estate situated out of such district that there is no distinct and separate value put by the assessors upon the part lying in such district, one or more of the assessors of the town in which such property is situated shall, on application of such district, value the part lying in such district and return a list of the same to the clerk of such district. Notice of such valuation, and of the meeting of the assessors and selectmen mentioned in section 12-200, shall be given by the district committee in the same way as a notice for district meetings.

(1949 Rev., S. 1880.)

Doings of assessors under section upheld and construed. 15 C. 447; 76 C. 696. Return to district clerk of list and notices of valuations and meetings are essential for valid tax on property partly in district. 122 C. 404.



Section 12-199 - Assessment of real estate omitted from town list or with title changed.

When any real estate in any district liable to taxation has not been put into the town list, one or more of the assessors of the town in which such omission has occurred, on application of such district, shall value such real estate and add such property to the list of the district. When a district lays a tax on the town list last completed, and the title to any real estate appearing on such list has been changed before the time of laying such tax, one or more of the assessors of the town in which such change of property occurred, on application of such district, shall value such real estate in the name of the person owning it at the time of laying such tax and deduct the same from the list of the person in whose name it stood on the town list. The assessors, in performing the duties herein prescribed, shall proceed in the manner prescribed in section 12-198.

(1949 Rev., S. 1881.)

Cited. 122 C. 404.



Section 12-200 - Valuation of property.

At the end of ten days after the return of such list, the assessors and selectmen of the town shall meet in such place as such committee designates in such notice, and shall have the same power in relation to such list that the board of assessment appeals has in relation to the town list; and such valuation shall be the basis of taxation for such property by such district for the year ensuing. Such assessors shall be paid by such district a reasonable compensation for their services.

(1949 Rev., S. 1882; 1953, S. 1082d; P.A. 95-283, S. 62, 68.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Cited. 76 C. 698. Failure of assessors and selectmen to meet is sufficient to invalidate tax predicated on assessment which included land outside district. 122 C. 405.






Chapter 207 - Insurance Companies and Health Care Centers Taxes

Section 12-201 - Definitions.

When used in this chapter, unless the context otherwise requires:

(1) “Commissioner of Revenue Services” or “commissioner” means the Commissioner of Revenue Services;

(2) “Insurance Commissioner” means the state Insurance Commissioner;

(3) “Taxpayer” means any insurance company subject to taxation under this chapter;

(4) “Insurance company” means any corporation, limited liability company, association, partnership or combination of persons doing any kind or form of insurance business other than a fraternal benefit society, including a receiver, trustee or other fiduciary of any insurance company when the context reasonably permits;

(5) “Domestic insurance company” means any insurance company chartered by or organized or constituted within or under the laws of this state;

(6) “Local domestic insurance company” means any domestic insurance company more than fifty per cent of the total gross direct premiums of which are received during the calendar year next preceding for insurance on property or risks located or resident in this state;

(7) “Gross direct premiums” means all receipts of premiums from policyholders and applicants for policies, whether received in the form of money or other valuable consideration, but excluding annuity premiums and considerations and premiums received for reinsurances assumed from other insurance companies;

(8) “Net direct premiums” means gross direct premiums less the following items: (A) Returned premiums, including cancellations, and (B) dividends paid to policyholders on direct business, not including any dividends paid on account of the ownership of stock;

(9) “Direct subscriber charges” means all charges made by a health care center, as defined in section 38a-175, to subscribers, as defined in section 38a-175, by whomever paid;

(10) “Net direct subscriber charges” means direct subscriber charges less returned charges, including cancellations;

(11) “Received” means “received” or “accrued”, construed according to the method of accounting customarily employed by the taxpayers;

(12) “Domestic insurance holding company” means any company engaged principally in the business of holding the stocks of domestic insurance companies, whether or not such holding company is chartered in this state;

(13) “Life insurance department” or “life insurance company” means any department or company engaged in writing policies or annuities the premiums on which are charged wholly or chiefly on the basis of tables purporting to represent the mortality of insured lives or of annuitants;

(14) “State” means any state, territory or district of the United States; and

(15) “Ocean marine insurance” means all insurance written within this state upon hulls, freights or disbursements, or upon goods, wares, merchandise and all other personal property and interests therein, in course of exportation from or importation into any country or transportation coastwise, including transportation by land or water from point of origin to final destination, in respect to any and all risks or perils of navigation, transit or transportation, and while being prepared for and awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto, including war risks and marine builder’s risks.

(1949 Rev., S. 1883; P.A. 73-350, S. 1, 27; P.A. 77-614, S. 139, 163, 610; P.A. 80-482, S. 15, 348; P.A. 90-134, S. 14, 28; P.A. 95-79, S. 26, 189; P.A. 97-243, S. 7, 67; P.A. 15-247, S. 26.)

History: P.A. 73-350 deleted definitions of “gross direct annuity considerations” and “net direct annuity considerations”, included annuity premiums and considerations received for reinsurances in definition of “gross direct premiums” and defined “local domestic insurance company”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, placed insurance commissioner in department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 removed reference to abolished department of business regulation; P.A. 90-134 redefined “gross direct premiums” to specifically exclude premiums received for special health care plans; P.A. 95-79 redefined “insurance company” to include a limited liability company, effective May 31, 1995; P.A. 97-243 added definitions of “direct subscriber charges” and “net direct subscriber charges” and numbered definitions, effective June 24, 1997, and applicable to calendar years commencing on or after January 1, 1997; P.A. 15-247 amended Subdiv. (7) to redefine “gross direct premiums” by deleting reference to premiums received for any special health care plan, effective July 10, 2015.



Section 12-201a - Definitions.

Section 12-201a is repealed, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

(June, 1969, P.A. 1, S. 1; P.A. 89-16, S. 8, 31; P.A. 90-28, S. 5; 90-196, S. 1, 5; P.A. 95-327, S. 9, 10.)



Section 12-202 - Tax on net direct premiums of domestic insurance companies.

Each domestic insurance company shall, annually, pay a tax on the total net direct premiums received by such company during the calendar year next preceding from policies written on property or risks located or resident in this state. The rate of tax on all net direct insurance premiums received on and after January 1, 1995, shall be one and three-quarters per cent. The franchise tax imposed under this section on premium income for the privilege of doing business in the state is in addition to the tax imposed under chapter 208. In the case of any local domestic insurance company the admitted assets of which as of the end of an income year do not exceed ninety-five million dollars, eighty per cent of the tax paid by such company under chapter 208 during such income year reduced by any refunds of taxes paid by such company and granted under said chapter within such income year and eighty per cent of the assessment paid by such company under section 38a-48 during such income year shall be allowed as a credit in the determination of the tax under this chapter payable with respect to total net direct premiums received during such income year, provided that these two credits shall not reduce the tax under this chapter to less than zero, and provided further in the case of a local domestic insurance company which is a member of an insurance holding company system, as defined in section 38a-129, these credits shall apply if the total admitted assets of the local domestic insurance company and its affiliates, as defined in said section, do not exceed two hundred fifty million dollars or, in the alternative, in the case of a local domestic insurance company which is a member of an insurance holding company system, as defined in section 38a-129, these credits shall apply only if total direct written premiums are derived from policies issued or delivered in Connecticut, on risk located in Connecticut and, as of the end of the income year the company and its affiliates have admitted assets minus unpaid losses and loss adjustment expenses that are also discounted for federal and state tax purposes and which for said local domestic insurance company and its affiliates, as defined in said section do not exceed two hundred fifty million dollars.

(1949 Rev., S. 1884; 1953, S. 1083d; 1957, P.A. 115; 1959, P.A. 140, S. 1; 1961, P.A. 604, S. 1; 1972, P.A. 285, S. 9; P.A. 73-350, S. 2, 27; P.A. 74-269, S. 1, 2; P.A. 80-482, S. 341, 348; P.A. 90-28, S. 6; 90-333, S. 4; P.A. 93-74, S. 4, 67; May Sp. Sess. P.A. 94-4, S. 4, 5, 85; P.A. 95-160, S. 64, 69; 95-303, S. 1, 3.)

History: 1959 act imposed tax for years 1961, 1962 and 1963; 1961 act changed the rate payable on net direct life insurance premiums from 1.75% to 2.5%, and increased the rate on other net direct premiums from 2% to 2.75%, deleted obsolete references to taxes payable in past years, and stated that franchise tax is in addition to excise tax imposed under Sec. 12-203 of 1959 Supplement; 1972 act made 2.5% rate applicable to net direct insurance premiums received before July 1, 1973, and established 2% rate on net direct premiums received on and after that date; P.A. 73-350 deleted tax on total net direct annuity considerations, stated that franchise tax is in addition to tax imposed under chapter 208 and added provisions re tax credits for local domestic insurance companies, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 74-269 substituted “paid” for “payable” in tax credit provision, reduced 80% credit by “any refunds of taxes paid by such company and granted under said chapter (208) for such income year” and specified that credit is applicable to tax “payable with respect to total net direct premiums received during such income year”, effective May 29, 1974, and applicable to tax payable on premiums received after December 31, 1972; P.A. 80-482 made credit applicable to companies with assets not exceeding $75,000,000 rather than $50,000,000, included new 80% credit for assessments paid under Sec. 38-53b, limited credits so that tax not reduced to less than zero and limited credits to companies which are members of a holding company system to companies with assets not exceeding $150,000,000 rather than $100,000,000; P.A. 90-28 deleted reference to a tax on investment income imposed under repealed Sec. 12-203; P.A. 90-333 increased the maximum amount of assets with respect to which a company may be allowed the tax credit provided under this section from $75,000,000 to $95,000,000 and in the case of an insurance holding company system such maximum with respect to the affiliated companies is increased from $150,000,000 to $175,000,000; P.A. 93-74 increased the maximum amount of assets with respect to which an affiliated company may be allowed the tax credit provided under this section from $175,000,000 to $200,000,000, effective May 19, 1993, and applicable to taxable years commencing January 1, 1993; May Sp. Sess. P.A. 94-4 increased the maximum amount of assets with respect to which an insurance holding company may be allowed the tax credit provided under section from $200,000,000 to $250,000,000, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1994; and also deleted obsolete provisions and decreased the rate of tax on net direct premiums from 2% to 1.75%, effective January 1, 1995, and applicable to premiums due on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-303 added alternative re application to companies with total direct written premiums derived from policies issued or delivered in Connecticut on risk located in Connecticut having admitted assets minus unpaid losses and loss adjustment expenses which do not exceed $250,000,000, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996.

Cited. 16 CS 134.



Section 12-202a - Tax on net direct subscriber charges of health care centers. Exceptions.

(a) Each health care center, as defined in section 38a-175, that is governed by sections 38a-175 to 38a-192, inclusive, shall pay a tax to the Commissioner of Revenue Services for the calendar year commencing on January 1, 1995, and annually thereafter, at the rate of one and three-quarters per cent of the total net direct subscriber charges received by such health care center during each such calendar year on any new or renewal contract or policy approved by the Insurance Commissioner under section 38a-183. Such payment shall be in addition to any other payment required under section 38a-48.

(b) Notwithstanding the provisions of subsection (a) of this section, the tax shall not apply to:

(1) Any new or renewal contract or policy entered into with the state on or after July 1, 1997, to provide health care coverage to state employees, retirees and their dependents;

(2) Any subscriber charges received from the federal government to provide coverage for Medicare patients;

(3) Any subscriber charges received under a contract or policy entered into with the state to provide health care coverage to Medicaid recipients which charges are attributable to a period on or after January 1, 1998;

(4) Any new or renewal contract or policy entered into with the state on or after April 1, 1998, to provide health care coverage to eligible beneficiaries under the HUSKY Health program, or HUSKY Plus program, each as defined in section 17b-290;

(5) Any new or renewal contract or policy entered into with the state on or after February 1, 2000, to provide health care coverage to retired teachers, spouses or surviving spouses covered by plans offered by the state teachers’ retirement system;

(6) Any new or renewal contract or policy entered into on or after July 1, 2001, to provide health care coverage to employees of a municipality and their dependents under a plan procured pursuant to section 5-259;

(7) Any new or renewal contract or policy entered into on or after July 1, 2001, to provide health care coverage to employees of nonprofit organizations and their dependents under a plan procured pursuant to section 5-259;

(8) Any new or renewal contract or policy entered into on or after July 1, 2003, to provide health care coverage to individuals eligible for a health coverage tax credit and their dependents under a plan procured pursuant to section 5-259;

(9) Any new or renewal contract or policy entered into on or after July 1, 2005, to provide health care coverage to employees of community action agencies and their dependents under a plan procured pursuant to section 5-259; or

(10) Any new or renewal contract or policy entered into on or after July 1, 2005, to provide health care coverage to retired members and their dependents under a plan procured pursuant to section 5-259.

(c) The provisions of this chapter pertaining to the filing of returns, declarations, installment payments, assessments and collection of taxes, penalties, administrative hearings and appeals imposed on domestic insurance companies shall apply with respect to the charge imposed under this section.

(May Sp. Sess. P.A. 94-4, S. 49, 85; P.A. 95-160, S. 64, 69; June 18 Sp. Sess. P.A. 97-11, S. 57, 65; P.A. 98-110, S. 25, 27; P.A. 00-174, S. 78, 83; P.A. 01-30, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 65; P.A. 04-218, S. 14; P.A. 05-238, S. 2; P.A. 10-179, S. 47; June Sp. Sess. P.A. 10-1, S. 34; P.A. 11-25, S. 1; 11-44, S. 123; P.A. 15-69, S. 5.)

History: May Sp. Sess. P.A. 94-4, S. 49, effective January 1, 1995, and applicable to premiums due on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; June 18 Sp. Sess. P.A. 97-11 exempted new or renewal contracts and policies with the state on or after July 1, 1997, to provide health care coverage to state employees, retirees and their dependents, and exempted subscriber charges received from the federal government for Medicare patients, effective July 1, 1997; P.A. 98-110 divided the section into Subsecs. (a) to (c), inclusive, and added new Subdivs. (3) and (4) to Subsec. (b) to exempt state contracts under Sec. 17b-28, Husky Plan contracts and state-administered general assistance, effective May 19, 1998; P.A. 00-174 added Subsec. (b)(6) re an exemption for policies entered into with the state providing coverage to retired teachers and by making technical changes for accuracy of reference, effective May 26, 2000; P.A. 01-30 added Subsec. (b)(7) and (8) to exempt contracts or policies procured under Sec. 5-259 that cover employees of municipalities or nonprofit organizations, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 added Subsec. (b)(9) re new or renewal contracts or policies entered into on or after July 1, 2003, for coverage of health coverage tax credit eligible individuals, effective August 20, 2003; P.A. 04-218 amended Subsec. (a) to specify applicability of section to centers governed by Secs. 38a-175 to 38a-192, inclusive, and to specify that the tax applies to charges approved by the Insurance Commissioner, effective June 8, 2004, and applicable to income years commencing on or after January 1, 2005; P.A. 05-238 made technical changes in Subsec. (b), amended Subsec. (b)(7) to include dependents, added Subsec. (b)(10) and (11) re employees of community action agencies and their dependents and re retired members and their dependents, effective July 1, 2005, and applicable to income years commencing on or after January 1, 2005; P.A. 10-179 amended Subsec. (b)(3) by deleting reference to Medicaid managed care program and amended Subsec. (b)(4) by deleting references to Medicaid and HUSKY Plus programs, effective July 1, 2010; June Sp. Sess. P.A. 10-1 added reference to HUSKY Plus programs in Subsec. (b)(4), effective July 1, 2010; P.A. 11-25 made technical changes in Subsec. (b)(4); P.A. 11-44 amended Subsec. (b) by deleting former Subdiv. (5) re contracts to provide health care coverage to recipients of state-administered general assistance and redesignated existing Subdivs. (6) to (11) as Subdivs. (5) to (10), effective July 1, 2011; P.A. 15-69 amended Subsec. (b)(4) to change “HUSKY Plan, Part A, HUSKY Plan, Part B” to “HUSKY Health program” and “HUSKY Plus programs” to “HUSKY Plus program”, effective June 19, 2015.



Section 12-202b - Tax credit for providers of HUSKY coverage.

(a) For the income year commencing January 1, 2000, there shall be allowed as a credit against the tax imposed by section 12-202a an amount as calculated pursuant to subsection (b) of this section.

(b) The amount of credit allowed shall be equal to fifty-five dollars multiplied by the sum of the number of persons provided health care coverage by the taxpayer under the HUSKY Health program or the HUSKY Plus program, each as defined in section 17b-290, on the first day of each month of the income year for which the credit is taken, divided by twelve.

(c) The credit allowed under this section shall not be taken into account for purposes of the installment payments due under section 12-204c but shall be taken into account in the annual return required under section 12-205.

(d) The amount of credit allowed any taxpayer under this section for any income year may not exceed the amount of tax due from such taxpayer under section 12-202a with respect to such income year.

(P.A. 00-170, S. 19, 42; June Sp. Sess. P.A. 01-6, S. 4, 85; P.A. 02-3, S. 4; P.A. 15-69, S. 6.)

History: P.A. 00-170 effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to designate existing provisions as Subdiv. (1), making conforming and technical changes therein, and to add new Subdiv. (2) re formula for the tax credit for income years commencing on or after January 1, 2001, effective July 1, 2001; P.A. 02-3 amended Subsecs. (a) and (b) to discontinue the credit for income years commencing on or after January 1, 2001, effective February 28, 2002; P.A. 15-69 amended Subsec. (b) to change “HUSKY Plan, Part A, HUSKY Plan, Part B” to “HUSKY Health program” and “HUSKY Plus programs” to “HUSKY Plus program”, effective June 19, 2015.



Section 12-202c - Supplemental payments to providers of HUSKY coverage.

(a) Any company filing the annual return required under section 12-205 for the income year commencing January 1, 2001, that, except for the amendment to section 12-202b made by section 4 of public act 02-3 providing for the repeal of the tax credit with respect to income years commencing on or after January 1, 2001, would have been entitled to take a credit under section 12-202b, shall be entitled for the fiscal year ending June 30, 2002, to a supplemental payment. The amount of the supplemental payment shall be equal to the amount of the credit the company would have received, provided such company, together with the final return, pays the full amount of the tax that is due and provides to the commissioner the computation of the amount of credit that could have been taken.

(b) For the fiscal year ending June 30, 2003, any company that received a payment under subsection (a) of this section shall be entitled to an additional supplemental payment equal to thirty-six dollars and seventy-five cents multiplied by the sum of the number of persons provided health care coverage by the taxpayer under the HUSKY Health program or the HUSKY Plus program, each as defined in section 17b-290, on the first day of each month, January to June, inclusive, of 2002, divided by six.

(P.A. 02-3, S. 5; P.A. 15-69, S. 7.)

History: P.A. 02-3 effective February 28, 2002; P.A. 15-69 amended Subsec. (b) to change “HUSKY Plan, Part A, HUSKY Plan, Part B” to “HUSKY Health program” and “HUSKY Plus programs” to “HUSKY Plus program”, effective June 19, 2015.



Section 12-203 - Tax on receipts of interest and dividends by domestic companies.

Section 12-203 is repealed.

(1949 Rev., S. 1885; 1949, 1951, 1953, S. 1084d; 1957, P.A. 116; 1959, P.A. 139, S. 1; June, 1969, P.A. 1, S. 2; June, 1971, P.A. 5, S. 109; 1972, P.A. 285, S. 10; P.A. 90-28, S. 9.)



Section 12-204 - Assessment and collection of taxes.

(a) The commissioner shall within three years after the due date for the filing of a return or within three years after the date of receipt of such return by him, whichever period expires later, examine it and, in case any error is disclosed by such examination, shall, within thirty days after such disclosure, notify the taxpayer and the State Comptroller thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the examination, or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due it by such examination. The failure of the taxpayer to receive any notice required by this section shall not relieve it of the obligation to pay the tax or any interest or penalties thereon. If, before the expiration of the time prescribed by this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer consent in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon. The commissioner may also in such a case extend the period during which a claim for refund may be made by such taxpayer.

(b) To any taxes which are assessed under this section, there shall be added interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty or interest shall be a lien on the real estate of the taxpayer from the thirty-first day of December next preceding the due date of such tax until such tax is paid. The commissioner may, at any time after such December thirty-first, record such lien in the records of any town in which the real estate of such company is situated, but no such lien shall be enforceable against a bona fide purchaser or qualified encumbrancer of such real estate. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(1949, S. 1085d; June, 1969, P.A. 1, S. 3; P.A. 76-322, S. 22, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 2, 31; P.A. 81-64, S. 2, 23; 81-411, S. 10, 42; P.A. 82-172, S. 2, 14; P.A. 88-314, S. 2, 54; P.A. 90-333, S. 1; P.A. 93-361, S. 2; P.A. 95-26, S. 1, 52.)

History: 1969 act included exceptions re date when taxes due and re payment and required examination of return within three years rather than on or before the next following December thirty-first; P.A. 76-322 increased interest on overdue taxes from three-fourths of 1% to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981, and reduced rate to 1% thereafter; P.A. 81-64 amended the penalty provision related to taxes not paid when due to provide for a minimum penalty of $50; P.A. 81-411 provided for continuance of interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes payable to state which become due on or after that date; P.A. 82-172 added reference to the collection procedure under section 12-35 and description of the foreclosure procedure for the lien on real estate of the taxpayer; P.A. 88-314 provided clarification and changes related to period in which commissioner shall examine returns, penalty to be imposed in the event of a deficiency assessment, agreement between the commissioner and taxpayer as to an extension of time for examination of return or assessment of deficiency and the addition of interest to deficiency assessments including rate thereof and period applied, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 90-333 amended Subsec. (b) by increasing the rate of interest to be added from 1.25% to 1.66% per month; P.A. 93-361 made technical changes in Subsec. (a); P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Cited. 164 C. 497, 504.

Cited. 16 CS 134.



Section 12-204a and 12-204b - Declaration of estimated tax. Installment payments.

Sections 12-204a and 12-204b are repealed, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

(June, 1969, P.A. 1, S. 4, 5; 1972, P.A. 285, S. 13; P.A. 89-16, S. 9, 10, 31; P.A. 95-327, S. 9, 10.)



Section 12-204c - Installment payments. Interest on unpaid installments.

(a) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by a company, there shall be added to the tax under this chapter for the calendar year an amount determined by applying (1) interest at the rate of one per cent per month or portion thereof, (2) to the amount of the underpayment, (3) for the period of the underpayment.

(b) For purposes of subsection (a) of this section, the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. For purposes of subsection (a) of this section, the period of the underpayment shall run from the due date for the installment to whichever of the following dates is the earlier; the first day of the third month following the close of the calendar year, or, with respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subsection, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(c) For purposes of this section, there shall be four required installments for each calendar year. The due date for the first required installment is the fifteenth day of the third month of the calendar year. The due date for the second required installment is the fifteenth day of the sixth month of the calendar year. The due date for the third required installment is the fifteenth day of the ninth month of the calendar year. The due date for the fourth required installment is the fifteenth day of the twelfth month of the calendar year.

(d) (1) The amount of the first required installment shall be thirty per cent of the required annual payment, as defined in subdivision (2) of this subsection. The amount of the second required installment shall be thirty per cent of the required annual payment, as defined in subdivision (2) of this subsection. The amount of the third required installment shall be twenty per cent of the required annual payment, as defined in subdivision (2) of this subsection. The amount of the fourth required installment shall be twenty per cent of the required annual payment, as defined in subdivision (2) of this subsection.

(2) The required annual payment means the lesser of: (A) Ninety per cent of the tax shown on the return for the calendar year or, if no return is filed, ninety per cent of the tax for such year, or (B) one hundred per cent of the tax shown on the return for the preceding calendar year. Subparagraph (B) of this subdivision shall not apply if the company did not file a return for such preceding calendar year showing a liability for tax.

(e) No addition to tax shall be imposed under subsection (a) of this section for any calendar year if the tax shown on the return for such calendar year or, if no return is filed, the tax for such calendar year, is less than one thousand dollars.

(f) The application of this section to calendar years of less than twelve months shall be in accordance with regulations adopted by the commissioner.

(g) At the election of the company, an installment of the estimated tax may be paid prior to the date prescribed for its payment.

(h) Payment of the estimated premium tax, or any installment thereof, shall be considered payment on account of the premium tax imposed under this chapter for the income year.

(June, 1969, P.A. 1, S. 6; P.A. 76-322, S. 23, 27; P.A. 80-307, S. 3, 31; P.A. 81-411, S. 11, 42; P.A. 89-16, S. 11, 31; P.A. 90-333, S. 2; P.A. 95-26, S. 2, 52; 95-327, S. 5, 10; P.A. 96-139, S. 4, 13.)

History: P.A. 76-322 increased interest rate on unpaid installment from three-fourths of 1% to 1%; P.A. 80-307 increased interest rate to 1.25% for taxes due between July 1, 1980, and June 30, 1981, and reduced rate to 1% thereafter; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 89-16 added minimum installment requirements as a percentage of estimated tax and the accuracy requirement related to the estimated tax, and added Subsec. (b) imposing a penalty when the estimated tax is less than the required percentage of actual tax determined as due, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-333 amended Subsec. (a) by increasing the rate of interest to be paid on the part of the installment not paid as required from 1.25% to 1.66% per month; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-327 deleted Subsecs. (a) and (b) and added new Subsecs. (a) to (h) re timing and amounts of installment payments, interest on underpaid installments and provisions re application of section, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 96-139 amended Subsec. (d) to make technical relettering correction in Subdiv. (1) re reference to Subdiv. (2) of this subsection and amended Subdiv. (2) to change 100% to 90% and make technical changes, effective May 29, 1996.



Section 12-204d - Payment and disposition of installments.

The amount of every installment of estimated tax, or payment on account thereof, shall be paid to the commissioner in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services of the state of Connecticut. All funds received by the commissioner under the provisions of sections 12-204, 12-204c to 12-204g, inclusive, 12-212 and 12-212a shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any domestic insurance company or other person for any payment made under the provisions of said sections, upon request.

(June, 1969, P.A. 1, S. 7; P.A. 77-614, S. 139, 610; P.A. 90-28, S. 7; 90-196, S. 2, 5; P.A. 95-327, S. 6, 10.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-28 deleted reference to repealed Sec. 12-203; P.A. 90-196 added Sec. 12-212 to the list of sections with respect to which provisions of this section apply, thus making such provisions applicable in the case of foreign companies as well as domestic companies, effective June 6, 1990, and applicable to income years commencing on or after January 1, 1990; P.A. 95-327 changed reference to Sec. 12-204a to Sec. 12-204c, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.



Section 12-204e - Liability of fiduciary conducting or liquidating business.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any domestic insurance company or of a corporation organized under sections 38a-199 to 38a-209, inclusive, or 38a-214 to 38a-225, inclusive, shall be subject to the provisions of section 12-204c, in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. Payments on account of estimated taxes or charges shall be made by the fiduciary for both that part of the calendar year during which the company exercised its franchise and for that part of the calendar year in which the fiduciary himself was acting.

(June, 1969, P.A. 1, S. 8; P.A. 95-327, S. 7, 10.)

History: P.A. 95-327 replaced the reference to the filing of declarations and the payment of taxes and charges imposed by this chapter with reference to the “provisions of section 12-204c” and made technical changes, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.



Section 12-204f - Overpayment of estimated and final taxes.

(a) If any domestic insurance company has paid as an installment of estimated tax an amount in excess of the amount determined to be the correct amount of such installment, such amount shall be credited against any unpaid installment or against the tax. If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, such company shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(b) If any domestic insurance company has filed its tax return under this chapter for the calendar year on or before the due date of such return or, if an extension of time to file has been requested and granted, on or before the extended due date of such return, any overpayment reported on such return, if the company has elected to credit such overpayment against the company's estimated tax for the succeeding calendar year, shall be treated as if paid on the due date of the first required installment of estimated tax for such succeeding calendar year. Such overpayment shall be credited against the otherwise unpaid required installments in the order in which such installments are required to be paid under section 12-204c.

(June, 1969, P.A. 1, S. 9; P.A. 95-327, S. 8, 10; P.A. 13-232, S. 16.)

History: P.A. 95-327 added authority for commissioner to prescribe regulations re crediting overpayment against estimated tax, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 13-232 designated existing provisions as Subsec. (a) and amended same to delete regulations authority and added Subsec. (b) re treatment of overpayments on tax returns, effective July 1, 2013, and applicable to estimated tax payments for calendar years commencing on and after January 1, 2014.



Section 12-204g - Regulations.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of sections 12-204, 12-204c to 12-204g, inclusive, 12-212, and 12-212a, which regulations or rulings, when reasonably designed to carry out the intent and purpose of said sections, shall be prima facie evidence of its proper interpretation. The commissioner shall, from time to time, publish for distribution all regulations prescribed hereunder, including any of such rulings which appear to him to be of general interest.

(June, 1969, P.A. 1, S. 11; P.A. 77-614, S. 139, 610; P.A. 90-28, S. 8; 90-196, S. 3, 5.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-28 deleted reference to repealed Sec. 12-203; P.A. 90-196 added Sec. 12-212 to the list of sections with respect to which provisions of this section apply, thus making such provisions applicable in the case of foreign companies as well as domestic companies, effective June 6, 1990, and applicable to income years commencing on or after January 1, 1990; (Revisor's note: In 1997 references to Secs. 12-201a, 12-204a and (by inference) 12-204b were deleted editorially by the Revisors and replaced by reference to Sec. 12-204c, since those sections were repealed by P.A. 95-327).



Section 12-205 - Annual return. Extensions.

Each domestic insurance company doing business in this state shall, on or before the first day of March, annually, render to the Commissioner of Revenue Services an annual return, on forms prescribed or furnished by the commissioner and signed by one of the principal officers of such company, stating specifically the name of the company and the location of its principal office, the names and locations of any subsidiary domestic insurance companies or insurance holding companies, the interest, dividends, premiums and other items of gross income received by such company and by each of the departments of such company during the next preceding calendar year, the deductions from such items of gross income as specified in this chapter and such other information as the commissioner may require for the purpose of making any computations required by this chapter and for the enforcement of this chapter. The amount of tax reported to be due on such return shall be due and payable on or before said first day of March. Payments shall be made in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services. The commissioner may, for good cause shown, extend the time for making the return and paying the tax, if a written request is filed with the commissioner together with a tentative return which must be accompanied by a payment of the tax reported to be due thereon on or before said first day of March. Any company to which an extension is granted shall pay, in addition to the tax, interest at the rate of one per cent per month or fraction thereof from the date on which the tax would have been due without the extension until the date of payment.

(1949 Rev., S. 1886; P.A. 77-614, S. 139, 610; P.A. 85-381, S. 1; P.A. 93-361, S. 3; P.A. 97-243, S. 8, 67; P.A. 98-244, S. 4, 35.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-381 made technical changes in language, deleted provision imposing $1,000 fine for failure to make return in timely fashion, and added provision re the date such tax is due and specifying the manner of payment; P.A. 93-361 authorized commissioner to extend the time for making return and imposed interest penalty; P.A. 97-243 reduced rate of interest from 1.66% to 1%, effective June 24, 1997, and applicable to taxes due and owing on or after July 1, 1995; P.A. 98-244 eliminated notarization requirement, effective June 8, 1998, and applicable to calendar years commencing on or after January 1, 1998.



Section 12-206 - Penalties for late filing and wilful submission of fraudulent return or document.

(a) If any company fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of this chapter, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any company has not made its return within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(d) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-204g to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. As used in this subsection, “person” includes any officer or employee of a corporation, or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed.

(e) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (d) and (e) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(f) (1) Any company subject to any tax or charge under this chapter, believing that it has overpaid any tax, other than any estimated tax paid pursuant to section 12-204c, due under the provisions of this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so determined, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the taxpayer. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the company has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner's determination pursuant to subsection (b) of section 12-208.

(1949 Rev., S. 1887; P.A. 76-322, S. 24, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 4, 31; P.A. 81-64, S. 3, 23; 81-411, S. 12, 42; P.A. 88-314, S. 3, 54; P.A. 93-361, S. 4; May Sp. Sess. P.A. 94-4, S. 53, 85; P.A. 95-26, S. 3, 52; 95-160, S. 64, 69; P.A. 97-203, S. 1, 20; 97-243, S. 51, 67; P.A. 13-258, S. 42.)

History: P.A. 76-322 increased interest rate from three-fourths of 1% to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest rate to 1.25% for taxes due between July 1, 1980, and June 30, 1981, and reduced rate to 1% thereafter; P.A. 81-64 amended penalty provision related to taxes not paid when due to provide for a minimum penalty of $50 and added the waiver of penalty provision applicable to other state taxes; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 deleted the entire section concerning fraudulent returns and substituted provisions re penalty and interest to be imposed if tax is not paid within the time specified, procedure when company has not made its return within three months after time specified and penalty in the event of wilful submission of fraudulent return or document, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-361 added Subsec. (f) providing for claims for refund of taxes upon overpayment; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date (Revisor's note: A reference in Subsec. (f) to Sec. 12-204b, repealed by P.A. 95-327, was deleted editorially by the Revisors); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-203 amended Subsec. (d) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 97-243 amended Subsec. (f) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 13-258 amended Subsec. (e) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-207 - Oaths and subpoenas.

The commissioner and any agent of the commissioner duly authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1949 Rev., S. 1888; 1969, P.A. 297; P.A. 78-280, S. 2. 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-208 - Application for administrative hearing and appeal therefrom to Superior Court.

(a) Any company subject to any tax or charge under this chapter that is aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty, interest or charge provided for by this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of such tax, penalty, interest or charge, so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty, interest or charge should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any such person has been due, order a hearing on his own initiative and require such person or any other individual whom he believes to be in possession of relevant information concerning such person to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(b) Any company subject to any tax or charge under this chapter that is aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services made under this chapter may, within one month after service of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety, to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable and, if such tax or charge has been paid prior to the granting of such relief, may order the State Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to such aggrieved person. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1890; 1949, S. 1087d; 1971, P.A. 870, S. 21; P.A. 76-436, S. 310, 681; P.A. 77-614, S. 139, 163, 610; P.A. 78-280, S. 5, 127; P.A. 80-347; 80-482, S. 16, 348; P.A. 82-259, S. 1, 7; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 5, 17; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 1, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 4, 52; 95-220, S. 4–6; P.A. 97-243, S. 9, 67; P.A 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending on that date retain jurisdiction unless cases deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 80-347 and 80-482 deleted requirement that citation be sent to insurance commissioner; P.A. 82-259 amended section so as to specifically provide for application for administrative hearing concerning any tax, penalty, interest or charge by any insurance company, hospital service corporation, medical service corporation or entity maintaining an employee welfare benefit plan; amended the procedure for appeal from decisions of the commissioner to the superior court so as to be in conformity with provisions concerning administrative hearings; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 amended Subsec. (b) to increase the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 amended Subsec. (a) to provide for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 amended Subsec. (b) to lower interest rate from 9% per annum to two-thirds of 1% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-243 clarified that all companies subject to tax or charge are able to appeal an adverse administrative decision to the Superior Court and make a technical change, effective June 24, 1997; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.

“Tax” includes penalties and interest. 164 C. 497.

Taxes paid under protest can be recovered only where statute so provides. 16 CS 134. Cited. 31 CS 134.



Section 12-209 - Tax to be in lieu of certain other taxes.

The taxes imposed by this chapter and chapter 208 shall be in lieu of all other taxes upon the intangible assets of any domestic insurance company, or the income therefrom, and shall be in lieu of all other taxes upon the franchises of domestic companies taxable hereunder; but such companies shall be taxable upon all real and tangible personal property not specifically exempt by law.

(1949 Rev., S. 1891; P.A. 73-350, S. 3, 27.)

History: P.A. 73-350 included reference to taxes under chapter 208, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-210 - Tax on net direct premiums of nonresident and foreign companies.

(a) Each newly licensed insurance company incorporated by or organized under the laws of any other state or foreign government shall pay to the Commissioner of Revenue Services, within forty-five days of the effective date of such company's initial license to transact business in this state, a tax on the net direct premiums received by such company in the next five preceding calendar years from policies written on property or risks located or resident in this state, except ocean marine insurance, at the rate in effect for each such calendar year.

(b) Each insurance company incorporated by or organized under the laws of any other state or foreign government and doing business in this state shall, annually, on and after January 1, 1995, pay to said Commissioner of Revenue Services, in addition to any other taxes imposed on such company or its agents, a tax of one and three-quarters per cent of all net direct premiums received by such company in the calendar year next preceding from policies written on property or risks located or resident in this state, excluding premiums for ocean marine insurance, and, upon ceasing to transact new business in this state, shall continue to pay a tax upon the renewal premiums derived from its business remaining in force in this state at the rate which was applicable when such company ceased to transact new business in this state.

(1949 Rev., S. 1892; 1967, P.A. 486, S. 1; 1972, P.A. 285, S. 11; P.A. 73-350, S. 4, 27; P.A. 76-196, S. 1, 2; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-320, S. 2; May Sp. Sess. P.A. 94-4, S. 6, 85; P.A. 95-160, S. 64, 69.)

History: 1967 act required payment of tax on renewal premiums derived from business remaining in force in state if company ceases to transact new business; 1972 act deleted provision taxing total net direct life insurance premiums at rate of 1.75%, leaving 2% rate applicable to all net direct premiums; P.A. 73-350 deleted reference to net direct annuity considerations, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 76-196 made former provisions Subsec. (b) and inserted new Subsec. (a) re taxes due from insurance companies newly licensed in state but incorporated or organized under laws of another state or foreign country; P.A. 77-614 and P.A. 78-303 placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 79-320 substituted commissioner of revenue services for insurance commissioner and deleted reference to abolished department of business regulation; May Sp. Sess. P.A. 94-4 in Subsec. (b) decreased the rate of tax on net direct premiums from 2% to 1.75%, effective January 1, 1995, and applicable to premiums due on or after said date; P.A. 95-160 revised effective date of May Sp. Ses. P.A. 94-4 but without affecting this section.

Cited. 208 C. 505; 233 C. 243.

Cited. 16 CS 133.



Section 12-210a - Deduction by nonresident companies of benefit payments from group health insurance premiums.

In determining the tax payable under section 12-210 with respect to the calendar year 1976, and each subsequent year, every life insurance company incorporated by or organized under the law of any other state may deduct from the gross amount of premiums received on group policies or contracts providing health insurance benefits the entire amount of benefit payments made under such policies or contracts to residents of this state in such year, provided the state of incorporation of such life insurance company provides a similar deduction to all life insurance companies doing such business whether or not incorporated in said state.

(P.A. 76-346, S. 2, 3.)

History: P.A. 76-346 effective July 1, 1976, and applicable to calendar years commencing on or after January 1, 1976.



Section 12-211 - Reciprocity.

(a) When by the laws of any other state or foreign country any premium or income or other taxes or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions are imposed upon Connecticut insurance companies doing business in such other state or foreign country, or upon the authorized agents thereof, which are in excess of such taxes, fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions directly imposed upon insurance companies, or upon the authorized agents thereof, of such other state or foreign country doing business in Connecticut, as long as such laws continue in force the same obligations, prohibitions and restrictions of whatever kind, computed by the Commissioner of Revenue Services on an aggregate state-wide or foreign-country-wide basis, shall be imposed upon insurance companies and authorized agents thereof of such other state or foreign country doing business in Connecticut.

(b) Any tax obligation imposed by any city, county or other political subdivision of a state or foreign country on Connecticut insurance companies shall be deemed to be imposed by such state or foreign country within the meaning of this section. For the purposes of this section, the domicile of a foreign insurer shall be that state designated by the insurer in writing filed with said commissioner at the time of admission to this state or within six months after July 1, 1973, whichever date is later, and may be any one of the following states: (1) That in which the insurer was first authorized to engage in the insurance business; (2) that in which the principal place of business of such insurer in the United States is located; (3) that in which the largest deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States is held. Any designation so made hereunder shall be irrevocable and, if the insurer makes no such designation at or within the time provided herein, its domicile shall irrevocably be deemed to be that state in which the insurer was first authorized to engage in the insurance business in the United States. The domicile of an insurer formed under the laws of Canada or a province thereof shall be deemed to be that province in which its head office is situated.

(c) The provisions of this section shall not apply to ad valorem taxes on real or personal property, personal income taxes, fees for agents’ licenses, special purpose assessments imposed in connection with particular kinds of insurance including, but not limited to, workers’ compensation assessments and Insurance Guaranty Association Fund assessments, or to premium taxes on special health care plans as defined in sections 38a-564, revision of 1958, revised to January 1, 2013, and 38a-551, except in the case where another state or foreign country imposes upon Connecticut domiciled insurers retaliatory charges for such taxes, fees or assessments.

(1949 Rev., S. 1893; 1959, P.A. 514, S. 1; 1961, P.A. 10, S. 1; 1963, P.A. 467; February, 1965, P.A. 196, S. 3; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-320, S. 3; P.A. 87-557, S. 1, 2; P.A. 90-134, S. 15, 28; P.A. 05-100, S. 1; P.A. 06-196, S. 88; P.A. 15-247, S. 27.)

History: 1959 act made computation on an aggregate state-wide or foreign-country-wide basis mandatory rather than discretionary and specifically applied the tax to the authorized agent of an insurance company; 1961 act made the domicile of an insurance company organized in a country without supervision and regulation similar to that in the United States the state of entry; 1963 act deleted latter provision and added new provision for determining domicile of a foreign insurer; 1965 act included authorized agents of companies for other states or countries in provision re equalization of requirements for doing business, substituted “largest” for “larger” in Subdiv. (3) and exempted fees for agents’ licenses from provisions of section; P.A. 77-614 and P.A. 78-303 placed insurance commissioner within the department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 79-320 substituted commissioner of revenue services for insurance commissioner and deleted reference to abolished department of business regulation; P.A. 87-557 added the provision that reciprocity as provided in this section shall not be applicable to special purpose assessments imposed in connection with particular kinds of insurance, including but not limited to workers’ compensation assessments and insurance guaranty association fund assessments; P.A. 90-134 exempted premium taxes on special health care plans from provisions of section; P.A. 05-100 divided section into Subsecs. (a) to (c) and amended Subsec. (c) to provide an exception to exemptions listed for imposition of retaliatory charges; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 15-247 amended Subsec. (c) to add “revision of 1958, revised to January 1, 2013, and 38a-551,” and make a technical change, effective July 10, 2015.



Section 12-211a - Limit on credits under this chapter. Exceptions.

(a)(1) Notwithstanding any provision of the general statutes, and except as otherwise provided in subdivision (5) of this subsection or in subsection (b) of this section, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for any calendar year shall not exceed seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to such calendar year of the taxpayer prior to the application of such credit or credits.

(2) For the calendar year commencing January 1, 2011, “type one tax credits” means tax credits allowable under section 12-217jj, 12-217kk or 12-217ll; “type two tax credits” means tax credits allowable under section 38a-88a; “type three tax credits” means tax credits that are not type one tax credits or type two tax credits; “thirty per cent threshold” means thirty per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credit; “fifty-five per cent threshold” means fifty-five per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits; and “seventy per cent threshold” means seventy per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits.

(3) For the calendar year commencing January 1, 2012, “type one tax credits” means the tax credit allowable under section 12-217ll; “type two tax credits” means tax credits allowable under section 38a-88a; “type three tax credits” means tax credits that are not type one tax credits or type two tax credits; “thirty per cent threshold” means thirty per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credit; “fifty-five per cent threshold” means fifty-five per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits; and “seventy per cent threshold” means seventy per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits.

(4) For the calendar years commencing January 1, 2013, January 1, 2014, January 1, 2015, and January 1, 2016, “type one tax credits” means the tax credit allowable under sections 12-217jj, 12-217kk and 12-217ll; “type two tax credits” means tax credits allowable under section 38a-88a; “type three tax credits” means tax credits that are not type one tax credits or type two tax credits; “thirty per cent threshold” means thirty per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credit; “fifty-five per cent threshold” means fifty-five per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits; and “seventy per cent threshold” means seventy per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits.

(5) For calendar years commencing on or after January 1, 2011, and prior to January 1, 2017, and subject to the provisions of subdivisions (2), (3) and (4) of this subsection, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter shall not exceed:

(A) If the tax credit or credits being claimed by a taxpayer are type three tax credits only, thirty per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credit or credits.

(B) If the tax credit or credits being claimed by a taxpayer are type one tax credits and type three tax credits, but not type two tax credits, fifty-five per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credit or credits, provided (i) type three tax credits shall be claimed before type one tax credits are claimed, (ii) the type three tax credits being claimed may not exceed the thirty per cent threshold, and (iii) the sum of the type one tax credits and the type three tax credits being claimed may not exceed the fifty-five per cent threshold.

(C) If the tax credit or credits being claimed by a taxpayer are type two tax credits and type three tax credits, but not type one tax credits, seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credit or credits, provided (i) type three tax credits shall be claimed before type two tax credits are claimed, (ii) the type three tax credits being claimed may not exceed the thirty per cent threshold, and (iii) the sum of the type two tax credits and the type three tax credits being claimed may not exceed the seventy per cent threshold.

(D) If the tax credit or credits being claimed by a taxpayer are type one tax credits, type two tax credits and type three tax credits, seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credits, provided (i) type three tax credits shall be claimed before type one tax credits or type two tax credits are claimed, and the type one tax credits shall be claimed before the type two tax credits are claimed, (ii) the type three tax credits being claimed may not exceed the thirty per cent threshold, (iii) the sum of the type one tax credits and the type three tax credits being claimed may not exceed the fifty-five per cent threshold, and (iv) the sum of the type one tax credits, the type two tax credits and the type three tax credits being claimed may not exceed the seventy per cent threshold.

(E) If the tax credit or credits being claimed by a taxpayer are type one tax credits and type two tax credits only, but not type three tax credits, seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credits, provided (i) the type one tax credits shall be claimed before type two tax credits are claimed, (ii) the type one tax credits being claimed may not exceed the fifty-five per cent threshold, and (iii) the sum of the type one tax credits and the type two tax credits being claimed may not exceed the seventy per cent threshold.

(b) (1) For a calendar year commencing on or after January 1, 2011, and prior to January 1, 2013, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such calendar year may exceed the amount specified in subsection (a) of this section only by the amount computed under subparagraph (A) of subdivision (2) of this subsection, provided in no event may the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such calendar year exceed one hundred per cent of the amount of tax due from such taxpayer under this chapter with respect to such calendar year of the taxpayer prior to the application of such credit or credits.

(2) (A) The taxpayer’s average monthly net employee gain for a calendar year shall be multiplied by six thousand dollars.

(B) The taxpayer’s average monthly net employee gain for a calendar year shall be computed as follows: For each month in the calendar year, the taxpayer shall subtract from the number of its employees in this state on the last day of such month the number of its employees in this state on the first day of the calendar year. The taxpayer shall total the differences for the twelve months in the calendar year, and such total, when divided by twelve, shall be the taxpayer’s average monthly net employee gain for the calendar year. For purposes of this computation, only employees who are required to work at least thirty-five hours per week and only employees who were not employed in this state by a related person, as defined in section 12-217ii, within the twelve months prior to the first day of the calendar year may be taken into account in computing the number of employees.

(C) If the taxpayer’s average monthly net employee gain is zero or less than zero, the taxpayer may not exceed the amount specified in subsection (a) of this section.

(June 30 Sp. Sess. P.A. 03-1, S. 86; P.A. 11-6, S. 75; 11-61, S. 48; Oct. Sp. Sess. P.A. 11-1, S. 54; Dec. Sp. Sess. P.A. 12-1, S. 42; P.A. 13-184, S. 72; P.A. 15-244, S. 85.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 11-6 designated existing provisions as Subsec. (a)(1) and amended same to change “income year” to “calendar year”, added Subsec. (a)(2) re two-year 30% cap on credits and added Subsec. (b) re allowable credit for average monthly net employee gain, effective May 4, 2011, and applicable to calendar years commencing on or after January 1, 2011; P.A. 11-61 amended Subsec. (a) by adding new Subdiv. (2) re definitions, re designating existing Subdiv. (2) re tax credit limit as Subdiv. (3)(A) and adding Subdiv. (3)(B) to (E) re amount of allowable tax credits, and amended Subsec. (b)(2)(C) by replacing reference to 30% limit with reference to amount specified in Subsec. (a), effective June 21, 2011, and applicable to calendar years commencing on or after January 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a)(2) by adding Secs. 12-217jj and 12-217kk as type one tax credits, effective October 27, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “For purposes of this subsection” with “For the calendar year ending December 31, 2011” in Subdiv. (2), add new Subdiv. (3) re definitions applicable for the calendar year ending December 31, 2012, redesignate existing Subdiv. (3) as Subdiv. (4) and add “and subject to the provisions of subdivisions (2) and (3) of this subsection” therein, and make a technical change, effective December 21, 2012; P.A. 13-184 amended Subsec. (a) to add new Subdiv. (4) re limits for calendar years 2013 and 2014, redesignate existing Subdiv. (4) as Subdiv. (5), and make technical changes, effective June 18, 2013, and applicable to calendar years commencing on or after January 1, 2013; P.A. 15-244 amended Subsec. (a)(4) to apply limits to calendar years commencing January 1, 2015, and January 1, 2016, and amended Subsec. (a)(5) to apply limits to calendar years commencing prior to January 1, 2017, effective June 30, 2015, and applicable to calendar years commencing on or after January 1, 2015.



Section 12-211b - Order of credits claimed.

(a) Whenever a company subject to tax under the provisions of this chapter is eligible to claim more than one tax credit, the credits shall be claimed for the calendar year in the following order:

(1) Any credit that may be carried backward to a preceding calendar year or years shall first be claimed (A) with any credit carry-back that will expire first being claimed prior to any credit carry-back that will expire later or will not expire at all, and (B) if the credit carry-backs will expire at the same time, in the order in which the company may receive the maximum benefit;

(2) Any credit that may not be carried backward to a preceding calendar year or years and that may not be carried forward to a succeeding calendar year or years shall next be claimed, in the order in which the company may receive the maximum benefit; and

(3) Any credit that may be carried forward to a succeeding calendar year or years shall next be claimed (A) with any credit carry-forward that will expire first being claimed prior to any credit carry-forward that will expire later or will not expire at all, and (B) if the credit carry-forwards will expire at the same time, in the order in which the company may receive the maximum benefit.

(b) In no event shall any credit be claimed more than once.

(P.A. 13-232, S. 7.)

History: P.A. 13-232 effective June 25, 2013, and applicable to calendar years commencing on and after January 1, 2013.



Section 12-211c - Transfer of credit to affiliate.

An insurance company or health care center, as defined in section 38a-175, may transfer any credit allowed against the tax imposed by this chapter to an affiliate, as defined in section 38a-1, of the insurance company or health care center. Such credit may be taken by any such affiliate only against the affiliate's tax liability imposed under this chapter. The Commissioner of Revenue Services shall not allow any credit to an affiliate against such tax liability unless the insurance company or health care center and affiliate have filed such information as may be required on forms provided by the commissioner with respect to any such transfer on or before the due date of the tax return on which such credit would have been taken by the insurance company or health care center if no transfer had been made by such insurance company or health care center.

(P.A. 13-232, S. 17.)

History: P.A. 13-232 effective July 1, 2015, and applicable to calendar years commencing on and after January 1, 2015.



Section 12-212 - Provisions of the tax on domestic companies pertaining to filing returns, collection of taxes and penalties made applicable to foreign companies.

The provisions of this chapter pertaining to the filing of returns or declarations, the assessment and collection of taxes, and the imposition of interest and penalties on domestic insurance companies shall apply with respect to the taxes imposed under sections 12-210 and 12-211 on insurance companies incorporated by or organized under the laws of any other state or foreign government and doing business in this state or, having ceased to transact new business in this state, deriving business from renewal premiums remaining in force in this state.

(1949 Rev., S. 1894; February, 1965, P.A. 441, S. 1; 1967, P.A. 486, S. 2; P.A. 76-322, S. 25, 27; 76-346, S. 1, 3; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-320, S. 4; P.A. 80-307, S. 5, 31; P.A. 81-64, S. 4, 23; 81-411, S. 13, 42; P.A. 82-172, S. 3, 14; P.A. 89-16, S. 12, 31; P.A. 90-196, S. 4, 5; P.A. 90-333, S. 3.)

History: 1965 act divided section into Subsecs., excepted companies governed by Sec. 12-211 from provisions of section, required remission of full amount of tax with submission of return, deleted provision concerning insurance commissioner's determination of tax and payment of tax by April first, included provision re penalty and interest on overdue taxes and deleted previous provision for $1,000 fine; 1967 act included under provisions companies ceasing to transact new business but deriving business from renewal premiums; P.A. 76-322 increased interest rate from three-fourths of 1% to 1%; P.A. 76-346 substituted “an amount equal, together with all prior payments on account ..., to the full amount due”, in payment provision of Subsec. (a), inserted new Subsec. (b) re estimated tax returns and relettered former Subsec. (b) as Subsec. (c); P.A. 77-614 and P.A. 78-303 placed insurance commissioner within department of business regulation and made insurance department a division of the department of business regulation, effective January 1, 1979; P.A. 79-320 substituted commissioner of revenue services for insurance commissioner and deleted reference to abolished department of business regulation and in Subsec. (b) deleted reference to payment due on December 15, 1976; P.A. 80-307 increased interest rate in Subsec. (c) to 1.25% for taxes due between July 1, 1980, and June 30, 1981, and reduced them to 1% thereafter; P.A. 81-64 in Subsec. (c) amended the penalty provision related to taxes not paid when due to provide for a minimum penalty of $50 and added the waiver of penalty provision applicable to other state taxes; P.A. 81-411 continued the interest on delinquent taxes under Subsec. (c) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-172 amended Subsec. (c) by adding provisions re collection of tax, penalty or interest under Sec. 12-35, creation of a lien against real estate of taxpayer and discharge thereof and the foreclosure procedure related to such lien; P.A. 89-16 amended Subsec. (b) to require payments of estimated tax in the third and ninth months of each calendar year, in addition to such payments already required in the sixth and twelfth months of each calendar year, and inserted provisions related to the minimum amount of each such payment, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-196 deleted the entire section and inserted in lieu thereof the statement that provisions of this chapter applicable to domestic companies for purposes of filing returns, collection of taxes and imposition of penalties shall also apply with respect to taxes imposed on companies incorporated in any other state or foreign government, effective June 5, 1990, and applicable to income years commencing on or after January 1, 1990; P.A. 90-333 amended Subsec. (c) by increasing the rate of interest to be added from 1.25% to 1.66% per month, but had no effect, those provisions having been deleted by P.A. 90-196.



Section 12-212a - Annual state charge applicable to hospital and medical service corporations. Such corporations not subject to tax under this chapter.

All corporations organized under sections 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, shall pay to the Commissioner of Revenue Services on or before March first, annually, a charge at the rate of two per cent of the total net direct subscriber charges received by such corporation during the next preceding calendar year, which shall be in addition to any other payment required under section 38a-48. The charge required under this section and any other payment required under said section 38a-48 shall be in compensation for the costs and expenses of regulation by the Insurance Department and all other governmental services. The provisions of this chapter pertaining to the filing of returns, declarations, assessment and collection of taxes, and penalties imposed on domestic insurance companies shall apply with respect to the charge imposed under this section, provided corporations subject to the charge imposed under this section shall not be subject to any tax imposed under this chapter.

(June, 1969, P.A. 1, S. 10; June, 1971, P.A. 5, S. 110; P.A. 77-614, S. 139, 163, 610; P.A. 80-482, S. 17, 345, 348; P.A. 82-259, S. 2, 7; P.A. 90-134, S. 16, 28; P.A. 15-247, S. 28.)

History: 1971 act made provisions generally applicable by deleting references to specific years; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, placed insurance commissioner within department of business regulation and made insurance department a division within said department, effective January 1, 1979; P.A. 80-482 substituted Sec. 38-53b for Sec. 38-51 and reinstated insurance division as independent department, deleting reference to abolished department of business regulation; P.A. 82-259 clarified language concerning provisions of chapter 207 applicable to hospital and medical service corporations; P.A. 90-134 excluded direct subscriber charges for special health care plans from consideration as part of net direct subscriber charges used to calculate rates; P.A. 15-247 deleted reference to net direct subscriber charges received from employers for any special health care plan, effective July 10, 2015.



Section 12-212b and 12-212c - Employee welfare benefit plans; definitions. Imposition of tax.

Sections 12-212b and 12-212c are repealed.

(June, 1971, P.A. 8, S. 29, 30; 1972, P.A. 210, S. 1; P.A. 74-300, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 79-376, S. 17; P.A. 82-259, S. 3, 7; P.A. 86-72, S. 1, 2.)






Chapter 208 - Corporation Business Tax

Section 12-213 - Definitions.

(a) When used in this chapter, unless the context otherwise requires:

(1) “Taxpayer” and “company” mean any corporation, foreign municipal electric utility, as defined in section 12-59, electric distribution company, as defined in section 16-1, electric supplier, as defined in section 16-1, generation entity or affiliate, as defined in section 16-1, joint stock company or association or any fiduciary thereof and any dissolved corporation which continues to conduct business, but does not include a passive investment company or municipal utility, as defined in section 12-265;

(2) “Dissolved corporation” means any company which has terminated its corporate existence by resolution, expiration, decree or forfeiture;

(3) “Commissioner” means the Commissioner of Revenue Services;

(4) “Tax year” means the calendar year in which the tax is payable;

(5) “Income year” means the calendar year upon the basis of which net income is computed under this part, unless a fiscal year other than the calendar year has been established for federal income tax purposes, in which case it means the fiscal year so established or a period of less than twelve months ending as of the date on which liability under this chapter ceases to accrue by reason of dissolution, forfeiture, withdrawal, merger or consolidation;

(6) “Fiscal year” means the income year ending on the last day of any month other than December or an annual period which varies from fifty-two to fifty-three weeks elected by the taxpayer in accordance with the provisions of the Internal Revenue Code;

(7) “Paid” means “paid or accrued” or “paid or incurred”, construed according to the method of accounting upon the basis of which net income is computed under this part;

(8) “Received” means “received” or “accrued”, construed according to the method of accounting upon the basis of which net income is computed under this part;

(9) (A) “Gross income” means gross income, as defined in the Internal Revenue Code, and, in addition, means any interest or exempt interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, received by the taxpayer or losses of other calendar or fiscal years, retroactive to include all calendar or fiscal years beginning after January 1, 1935, incurred by the taxpayer which are excluded from gross income for purposes of assessing the federal corporation net income tax, and in addition, notwithstanding any other provision of law, means interest or exempt interest dividends, as defined in said Section 852(b)(5) of the Internal Revenue Code, accrued on or after the application date, as defined in section 12-242ff, with respect to any obligation issued by or on behalf of the state, its agencies, authorities, commissions and other instrumentalities, or by or on behalf of its political subdivisions and their agencies, authorities, commissions and other instrumentalities;

(B) “Gross income” shall include, to the extent not properly includable in gross income for federal income tax purposes, an amount equal to (i) any distribution from a manufacturing reinvestment account not used in accordance with subdivision (3) of subsection (c) of section 32-9zz to the extent that a contribution to such account was subtracted from gross income pursuant to subparagraph (F) of subdivision (1) of subsection (a) of section 12-217 in computing net income for the current or a preceding income year, and (ii) any return of money from a manufacturing reinvestment account pursuant to subsection (d) of section 32-9zz to the extent that a contribution to such account was subtracted from gross income pursuant to subparagraph (F) of subdivision (1) of subsection (a) of section 12-217 in computing net income for the current or a preceding income year;

(C) “Gross income” shall not include the amount which for federal income tax purposes is treated as a dividend received by a domestic United States corporation from a foreign corporation on account of foreign taxes deemed paid by such domestic corporation, when such domestic corporation elects the foreign tax credit for federal income tax purposes;

(D) “Gross income” shall not include any amount which for federal income tax purposes is treated as a dividend received directly or indirectly by a taxpayer from a passive investment company;

(10) “Net income” means net earnings received during the income year and available for contributors of capital, whether they are creditors or stockholders, computed by subtracting from gross income the deductions allowed by the terms of section 12-217, except that in the case of a domestic insurance company which is a life insurance company, “net income” means life insurance company taxable income (A) increased by any amount or amounts which have been deducted in the computation of gain or loss from operations in respect of (i) the life insurance company’s share of tax-exempt interest, (ii) operations loss carry-backs and capital loss carry-backs, and (iii) operations loss carry-overs and capital loss carry-overs arising in any taxable year commencing prior to January 1, 1973, and (B) reduced by any amount or amounts which have been deducted as operations loss carry-backs or capital loss carry-backs in the computation of gain or loss from operations for any taxable year commencing on or after January 1, 1973, but only to the extent that such amount or amounts would, for federal tax purposes, have been deductible in the taxable year as operations loss carry-overs or capital loss carry-overs if they had not been deducted in a previous taxable year as carry-backs, and provided no expense related to income, the taxation of which by the state of Connecticut is prohibited by the law or Constitution of the United States, as applied, or by the law or Constitution of this state, as applied, shall be deducted under this chapter and provided further no item may, directly or indirectly be excluded or deducted more than once;

(11) “Life insurance company” has the same meaning as it has under the Internal Revenue Code;

(12) “Life insurance company taxable income” has the same meaning as it has under the Internal Revenue Code;

(13) “Life insurance company’s share” has the same meaning as it has under the Internal Revenue Code;

(14) “Operations loss carry-over”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(15) “Operations loss carry-back”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(16) “Capital loss carry-over”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(17) “Capital loss carry-back”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(18) “Gain or loss from operations”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(19) “Fiduciary” means any receiver, liquidator, referee, trustee, assignee or other fiduciary or officer or agent appointed by any court or by any other authority, except the Banking Commissioner acting as receiver or liquidator under the authority of the provisions of sections 36a-210 and 36a-218 to 36a-239, inclusive;

(20) (A) “Carrying on or doing business” means and includes each and every act, power or privilege exercised or enjoyed in this state, as an incident to, or by virtue of, the powers and privileges acquired by the nature of any organization whether the form of existence is corporate, associate, joint stock company or fiduciary, and includes the direct or indirect engaging in, transacting or conducting of activity in this state by an electric supplier, as defined in section 16-1, or generation entity or affiliate, as defined in section 16-1, for the purpose of establishing or maintaining a market for the sale of electricity or of electric generation services, as defined in section 16-1, to end use customers located in this state through the use of the transmission or distribution facilities of an electric distribution company, as defined in section 16-1;

(B) A company that has contracted with a commercial printer for printing and distribution of printed material shall not be deemed to be carrying on or doing business in this state because of (i) the ownership or leasing by that company of tangible or intangible personal property located at the premises of the commercial printer in this state, (ii) the sale by that company of property of any kind produced or processed at and shipped or distributed from the premises of the commercial printer in this state, (iii) the activities of that company’s employees or agents at the premises of the commercial printer in this state, which activities relate to quality control, distribution or printing services performed by the printer, or (iv) the activities of any kind performed by the commercial printer in this state for or on behalf of that company;

(C) A company that participates in a trade show or shows at the convention center, as defined in subdivision (3) of section 32-600, shall not be deemed to be carrying on or doing business in this state, regardless of whether the company has employees or other staff present at such trade shows, provided such company’s activity at such trade shows is limited to displaying goods or promoting services, no sales are made, any orders received are sent outside this state for acceptance or rejection and are filled from outside this state, and provided further that such participation is not more than fourteen days, or part thereof, in the aggregate during the company’s income year for federal income tax purposes;

(21) “Alternative energy system” means design systems, equipment or materials which utilize as their energy source solar, wind, water or biomass energy in providing space heating or cooling, water heating or generation of electricity, but shall not include wood-burning stoves;

(22) “S corporation” means any corporation which is an S corporation for federal income tax purposes and includes any subsidiary of such S corporation that is a qualified subchapter S subsidiary, as defined in Section 1361(b)(3)(B) of the Internal Revenue Code, all of whose assets, liabilities and items of income, deduction and credit are treated under the Internal Revenue Code, and shall be treated under this chapter, as assets, liabilities and such items, as the case may be, of such S corporation;

(23) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent internal revenue code of the United States, as from time to time amended, effective and in force on the last day of the income year;

(24) “Partnership” means a partnership, as defined in the Internal Revenue Code, and includes a limited liability company that is treated as a partnership for federal income tax purposes;

(25) “Partner” means a partner, as defined in the Internal Revenue Code, and includes a member of a limited liability company that is treated as a partnership for federal income tax purposes;

(26) “Investment partnership” means a limited partnership that meets the gross income requirement of Section 851(b)(2) of the Internal Revenue Code, except that income and gains from commodities that are not described in Section 1221(1) of the Internal Revenue Code or from futures, forwards and options with respect to such commodities shall be included in income which qualifies to meet such gross income requirement, provided such commodities are of a kind customarily dealt with in an organized commodity exchange and the transaction is of a kind customarily consummated at such place, as required by Section 864(b)(2)(B)(iii) of the Internal Revenue Code. To the extent that such a partnership has income and gains from commodities that are not described in Section 1221(1) of the Internal Revenue Code or from futures, forwards and options with respect to such commodities, such income and gains must be derived by a partnership which is not a dealer in commodities and is trading for its own account as described in Section 864(b)(2)(B)(ii) of the Internal Revenue Code. The term “investment partnership” does not include a dealer, within the meaning of Section 1236 of the Internal Revenue Code, in stocks or securities;

(27) “Passive investment company” means any corporation which is a related person to a financial service company, as defined in section 12-218b, or to an insurance company, as defined in section 12-218b, and (A) employs not less than five full-time equivalent employees in the state; (B) maintains an office in the state; and (C) confines its activities to the purchase, receipt, maintenance, management and sale of its intangible investments, and the collection and distribution of the income from such investments, including, but not limited to, interest and gains from the sale, transfer or assignment of such investments or from the foreclosure upon or sale, transfer or assignment of the collateral securing such investments. For purposes of this subdivision, “intangible investments” shall be limited to loans secured by real property, as defined in section 12-218b, including a line of credit which is a loan secured by real property and which permits future advances by the passive investment company; the collateral or an interest in the collateral that secured such loans if the sale of such collateral or interest is actively marketed by or on behalf of the passive investment company; and any short-term investment of cash held by the passive investment company which cash is reasonably necessary for the operations of such passive investment company;

(28) (A) “Captive real estate investment trust” means, except as provided in subparagraph (B) of this subdivision, a corporation, a trust or an association (i) that is considered a real estate investment trust for the taxable year under Section 856 of the Internal Revenue Code; (ii) that is not regularly traded on an established securities market; (iii) in which more than fifty per cent of the voting power, beneficial interests or shares are owned or controlled, directly or constructively, by a single entity that is subject to Subchapter C of Chapter 1 of the Internal Revenue Code; and (iv) that is not a qualified real estate investment trust, as defined in subdivision (3) of subsection (a) of section 12-217.

(B) “Captive real estate investment trust” does not include a corporation, a trust or an association, in which more than fifty per cent of the entity’s voting power, beneficial interests or shares are owned by a single entity described in subparagraph (A)(iii) of this subdivision that is owned or controlled, directly or constructively, by (i) a corporation, a trust or an association that is considered a real estate investment trust under Section 856 of the Internal Revenue Code; (ii) a person exempt from taxation under Section 501 of the Internal Revenue Code; (iii) a listed property trust or other foreign real estate investment trust that is organized in a country that has a tax treaty with the United States Treasury Department governing the tax treatment of these trusts; or (iv) a real estate investment trust that is intended to become regularly traded on an established securities market and that satisfies the requirements of Sections 856(a)(5) and 856(a)(6) of the Internal Revenue Code, as determined under Section 856(h) of the Internal Revenue Code.

(C) For purposes of this subdivision, the constructive ownership rules of Section 318 of the Internal Revenue Code, as modified by Section 856(d)(5) of the Internal Revenue Code, apply to the determination of the ownership of stock, assets or net profits of any person;

(29) “Combined group” means the group of all companies that have common ownership and are engaged in a unitary business, where at least one company is subject to tax under this chapter;

(30) “Combined group’s net income” means the amount calculated under subsection (a) of section 12-218e;

(31) “Common ownership” means that more than fifty per cent of the voting control of each member of a combined group is directly or indirectly owned by a common owner or owners, either corporate or noncorporate, whether or not the owner or owners are members of the combined group. Whether voting control is indirectly owned shall be determined in accordance with Section 318 of the Internal Revenue Code;

(32) “Unitary business” means a single economic enterprise that is made up either of separate parts of a single business entity or of a group of business entities under common ownership, which enterprise is sufficiently interdependent, integrated or interrelated through its activities so as to provide mutual benefit and produce a significant sharing or exchange of value among such entities, or a significant flow of value among the separate parts. For purposes of this chapter, (A) any business conducted by a pass-through entity shall be treated as conducted by its members, whether directly held or indirectly held through a series of pass-through entities, to the extent of the member’s distributive share of the pass-through entity’s income, regardless of the percentage of the member’s ownership interest or its distributive or any other share of pass-through entity income, and (B) any business conducted directly or indirectly by one corporation is unitary with that portion of a business conducted by another corporation through its direct or indirect interest in a pass-through entity if there is a mutual benefit and a significant sharing of exchange or flow of value between the two parts of the business and the two corporations are members of the same group of business entities under common ownership;

(33) “Designated taxable member” means, if the combined group has a common parent corporation and that common parent corporation is a taxable member, the common parent corporation and, in all other cases, the taxable member of the combined group that such group selects, in the manner prescribed by section 12-222, as its designated taxable member or, in the discretion of the commissioner or upon the failure of such group to select its designated taxable member in the manner prescribed by section 12-222, the taxable member of the combined group selected by the commissioner as the designated taxable member;

(34) “Group income year” means, if two or more members in the combined group file in the same federal consolidated tax return, the same income year as that used on the federal consolidated tax return and, in all other cases, the income year of the designated taxable member;

(35) “Nontaxable member” means a combined group member that is not a taxable member, but does not include a company that is exempt from the tax imposed by this chapter under subdivision (2) of subsection (a) of section 12-214;

(36) “Taxable member” means a combined group member that is subject to tax pursuant to this chapter;

(37) “Pass-through entity” means a partnership or an S corporation.

(b) As used in sections 12-214, 12-218 and 12-219a:

(1) “Limited partner” means a limited partner of a limited partnership that is treated as a partnership for federal income tax purposes and includes a member of a limited liability company that is treated as a partnership for federal income tax purposes and that is managed by managers, if such member is not a member-manager of such company;

(2) “General partner” means a partner of a general partnership, a general partner of a limited partnership that is treated as a partnership for federal income tax purposes and a partner of a limited liability partnership and includes a member of a limited liability company that is treated as a partnership for federal income tax purposes if such company is managed by managers and such member is a member-manager of such company, or if such company is not managed by managers;

(3) “Member-manager” means a member of a limited liability company that is treated as a partnership for federal income tax purposes, which member is, alone or together with others, vested with the management of the business, property and affairs of the limited liability company;

(4) “Proportionate part” means, with respect to a partner of a partnership, the percentage that the partnership used to determine such partner’s distributive share of the ordinary income or loss of the partnership in an income year;

(5) “Derived from or connected with sources within this state” has the same meaning as it has under chapter 229 and the regulations adopted thereunder;

(6) “Distributive share” means, with respect to a partner of a partnership, such partner’s distributive share of ordinary income or loss as determined for federal income tax purposes in an income year.

(1949 Rev., S. 1896; 1949, 1951, 1953, S. 1088d, 1105d; 1957, P.A. 560, S. 1; 1961, P.A. 376, S. 1; 428, S. 1; 1967, P.A. 741, S. 1; June, 1969, P.A. 1, S. 12; P.A. 73-350, S. 5, 27; 73-442, S. 3; P.A. 77-614, S. 139, 161, 610; P.A. 80-406, S. 3, 5; 80-482, S. 18, 348; 80-483, S. 53, 186; P.A. 82-400, S. 1, 3; P.A. 87-9, S. 2, 3; June Sp. Sess. P.A. 91-3, S. 98, 168; P.A. 95-2, S. 3, 37; P.A. 96-104, S. 1, 4; 96-139, S. 2, 13; 96-180, S. 25, 166; 96-197, S. 2, 11; P.A. 97-295, S. 3, 25; P.A. 98-28, S. 114, 115, 117; 98-110, S. 12, 27; 98-244, S. 5, 35; 98-262, S. 14, 22; P.A. 00-174, S. 21, 83; P.A. 03-84, S. 12; P.A. 05-260, S. 2; P.A. 06-186, S. 70; P.A. 10-188, S. 1; June Sp. Sess. P.A. 10-1, S. 60; June 12 Sp. Sess. P.A. 12-1, S. 195; P.A. 14-60, S. 1–4; 14-69, S. 2; 14-134, S. 46; P.A. 15-244, S. 138; June Sp. Sess. P.A. 15-5, S. 139.)

History: 1961 acts added definition of “dissolved corporation,” last alternative to definition of income year, and reference to state bank and trust companies and national banks in definition of interest paid; 1967 act excluded from consideration as gross income amount which for federal income tax purposes is treated as a dividend received by domestic corporation from foreign corporation on account of foreign taxes paid by domestic corporation when foreign tax credit elected; 1969 act excluded municipal utilities under chapters 212 and 212a from consideration as taxpayer or company; P.A. 73-350 added exception in definition of “net income” and defined terms for purposes of the exception, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 73-442 included foreign municipal electric utilities in definition of “taxpayer” and “company”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and banking commissioner within the department of business regulation for bank commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-406 defined “alternative energy system”; P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 80-483 deleted reference to building and loan associations in definition of “interest paid”; P.A. 82-400 amended the definition of gross income to provide that with respect to a corporation engaged primarily in farming, gross income for purposes of the state corporation business tax does not include net gain from the sale of cattle raised on a farm owned by the corporation in this state, effective June 7, 1982 and applicable to income years of corporations commencing on or after January 1, 1981; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); June Sp. Sess. P.A. 91-3 added the definition of “S corporation”, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 95-2 redefined “gross income” to include exempt interest dividends under Sec. 852(b)(5) of the Internal Revenue Code, effective March 8, 1995; P.A. 96-104 redefined “carrying on or doing business” to add exception re companies contracting with commercial printers and made technical changes, effective July 1, 1996, and applicable to taxable years commencing on or after January 1, 1996; P.A. 96-139 redefined “net income” to specify that no expense related to income which is not taxable shall be deducted and that no item may be excluded or deducted more than once, made technical changes and deleted definition of “interest paid”, effective May 29, 1996; P.A. 96-180 conformed Subdiv. and Subpara. indicators to customary statutory usage, effective June 3, 1996; P.A. 96-197 designated existing section as Subsec. (a), revising Subdiv. and Subpara. indicators to conform with customary statutory usage and adding definitions of “internal revenue code”, “partnership”, “partner” and “investment partnership” and added new Subsec. (b), effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 97-295 amended Subsec. (a)(9)(B) to delete exclusion for sale of homegrown cattle, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-28 amended Subsec. (a)(1) by adding electric distribution companies, electric suppliers and generation entities or affiliates and amended Subsec. (a)(20) by splitting language into Subparas. (A) and (B) and redesignating clauses accordingly, and by adding provision in Subpara. (A) re the direct or indirect engaging in, transacting or conducting of activity for the purpose of the sale of electricity or electric generation services, effective April 29, 1998; P.A. 98-110 added Subsec. (a)(27) defining “passive investment company” and made technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999 (Revisor’s note: In Subsec. (a)(1) the Revisors changed the verb following “Taxpayer” and “company” from “means” to “mean”); P.A. 98-244 amended definition of “S corporation” to include any qualified subchapter S subsidiary in the definition, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-174 made a technical change in Subsec. (a)(20)(A), effective May 26, 2000; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (a)(19), effective June 3, 2003; P.A. 05-260 added Subdiv. (20)(C) re participation in trade shows at the convention center, effective July 13, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 06-186 amended Subsec. (a)(1) by changing citation re definition of municipal utility from “chapter 212 and chapter 212a” to “section 12-265”, effective July 1, 2006; P.A. 10-188 amended Subsec. (a) to add Subdiv. (28) defining “captive real estate investment trust” and to make a technical change in Subdiv. (3), effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(28)(A) to make a technical change, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(9) to redefine “gross income” by adding new Subpara. (B) re manufacturing reinvestment account distribution and redesignating existing Subparas. (B) and (C) as Subparas. (C) and (D), effective June 15, 2012, and applicable to income years commencing on or after January 1, 2011; P.A. 14-60 made technical changes in Subsec. (a)(1), (10), (20)(A) and (28); P.A. 14-69 amended Subsec. (a)(9) to redefine “gross income” by deleting former Subpara. (B)(i) re manufacturing reinvestment account distribution and redesignating existing Subpara. (B)(ii)(I) and (II) as Subpara. (B)(i) and (ii), effective July 1, 2014, and applicable to income years commencing on or after January 1, 2014; P.A. 14-134 amended Subsec. (a)(20)(A) by deleting provision re electric company, effective June 6, 2014; P.A. 15-244 amended Subsec. (a) to make definitions applicable to chapter, rather than part, and add Subdivs. (29) to (37) to define “combined group”, “combined group’s net income”, “common ownership”, “unitary business”, “designated taxable member”, “group income year”, “nontaxable member”, “taxable member” and “pass-through entity”, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 138, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-214 - Imposition of tax. Surcharge.

(a)(1) Every mutual savings bank, savings and loan association and every company engaged in the business of carrying passengers for hire over the highways of this state in common carrier motor vehicles doing business in this state, and every other company carrying on, or having the right to carry on, business in this state, including a dissolved corporation which continues to conduct business, except those companies described in subdivision (2) of this subsection, shall pay, annually, a tax or excise upon its franchise for the privilege of carrying on or doing business, owning or leasing property within the state in a corporate capacity or as an unincorporated association taxable as a corporation for federal income tax purposes or maintaining an office within the state, such tax to be measured by the entire net income as herein defined received by such corporation or association from business transacted within the state during the income year and to be assessed for each income year commencing prior to January 1, 1995, at the rate of eleven and one-half per cent, for income years commencing on or after January 1, 1995, and prior to January 1, 1996, at the rate of eleven and one-quarter per cent, for income years commencing on or after January 1, 1996, and prior to January 1, 1997, at the rate of ten and three-fourths per cent, for income years commencing on or after January 1, 1997, and prior to January 1, 1998, at the rate of ten and one-half per cent, for income years commencing on or after January 1, 1998, and prior to January 1, 1999, at the rate of nine and one-half per cent, for income years commencing on or after January 1, 1999, and prior to January 1, 2000, at the rate of eight and one-half per cent, and for income years commencing on or after January 1, 2000, at the rate of seven and one-half per cent. The exemption of companies described in subparagraphs (G) and (H) of subdivision (2) of this subsection shall not be allowed with respect to any income year of any such company commencing on or after January 1, 1998, and any such company claiming such exemption for any income years commencing on or after January 1, 1985, but prior to January 1, 1998, shall be required to file a corporation business tax return in accordance with section 12-222 for each such income year.

(2) The following companies shall be exempt from the tax imposed under this chapter: (A) Insurance companies incorporated or organized under the laws of any other state or foreign government and for income years commencing on or after January 1, 1999, domestic insurance companies; (B) companies exempt by the federal corporation net income tax law, and any company which qualifies as a domestic international sales corporation (DISC), as defined in Section 992 of the Internal Revenue Code and as to which a valid election under subsection (b) of said Section 992 to be treated as a DISC is effective, but excluding companies, other than any company which so qualifies as, and so elects to be treated as, a DISC, which elect not to be subject to such tax under any provision of said Internal Revenue Code other than said subsection (b) of Section 992; (C) companies subject to gross earnings taxes under chapter 210; (D) companies all of whose properties in this state are operated by companies subject to gross earnings taxes under chapter 210; (E) cooperative housing corporations, as defined for federal income tax purposes; (F) any organization or association of two or more persons established and operated for the exclusive purpose of promoting the success or defeat of any candidate for public office or of any political party or question or constitutional amendment to be voted upon at any state or national election or for any other political purpose; (G) any company which is not owned or controlled, directly or indirectly, by any other company, the gross annual revenues of which in the most recently completed year did not exceed one hundred million dollars and which engaged in the research, design, manufacture, sale or installation of alternative energy systems or motor vehicles powered in whole or in part by electricity, natural gas or solar energy including their parts and components, provided at least seventy-five per cent of the gross annual revenues of such company are derived from such research, design, manufacture, sale or installation; (H) any company which engages in the research, design, manufacture or sale in Connecticut of aero-derived gas turbine systems in advanced industrial applications, which applications are developed after October 1, 1992, which are limited to simple-cycle systems, humid air, steam or water injection, recuperation or intercooling technologies, including their parts and components, to the extent that such company’s net income is directly attributable to such purposes; (I) any non-United States corporation, which shall be any foreign corporation, as defined in Section 7701(a)(5) of the Internal Revenue Code, whose sole activity in this state during the income year consists of the trading in stocks, securities or commodities for such corporation’s own account, as defined in Section 864(b)(2)(A)(ii) of said Internal Revenue Code; and (J) for income years commencing on or after January 1, 2001, S corporations.

(3) (A) A company is carrying on or doing business in this state if it is a general partner of a partnership that does business, owns or leases property or maintains an office in this state. (B) A company is carrying on or doing business in this state if it is a limited partner of a limited partnership, other than an investment partnership, that does business, owns or leases property or maintains an office in this state. (C) A company that is not otherwise carrying on or doing business in this state, either directly or by virtue of being a partner in a partnership described in subparagraph (A) or (B) of this subdivision is not carrying on or doing business in this state solely by virtue of being a limited partner of one or more investment partnerships.

(b) (1) With respect to income years commencing on or after January 1, 1989, and prior to January 1, 1992, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(2) With respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to ten per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(3) With respect to income years commencing on or after January 1, 2003, and prior to January 1, 2004, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(4) With respect to income years commencing on or after January 1, 2004, and prior to January 1, 2005, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to twenty-five per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax, except that any company that pays the minimum tax of two hundred fifty dollars under section 12-219 or 12-223c for such income year shall not be subject to the additional tax imposed by this subdivision. The additional amount of tax determined under this subdivision for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(5) With respect to income years commencing on or after January 1, 2006, and prior to January 1, 2007, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, except when the tax so calculated is equal to two hundred fifty dollars, for each such income year, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(6) (A) With respect to income years commencing on or after January 1, 2009, and prior to January 1, 2012, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, an additional tax in an amount equal to ten per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d.

(7) (A) With respect to income years commencing on or after January 1, 2012, and prior to January 1, 2018, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. With respect to income years commencing on or after January 1, 2012, and prior to January 1, 2016, this exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d. With respect to income years commencing on or after January 1, 2016, and prior to January 1, 2018, this exception shall not apply to taxable members of a combined group that files a combined unitary tax return.

(8) (A) With respect to income years commencing on or after January 1, 2018, and prior to January 1, 2019, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for such income year, except when the tax so calculated is equal to two hundred fifty dollars, an additional tax in an amount equal to ten per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to taxable members of a combined group that files a combined unitary tax return.

(c) Each taxable member of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall calculate such member’s tax under subsection (a) of this section, by multiplying such member’s net income apportioned to this state, as provided in subsection (c) of section 12-218e, by the tax rate set forth in this section.

(1949 Rev., S. 1897; 1951, 1953, June, 1955, S. 1089d; 1957, P.A. 515, S. 1; 649, S. 1; 1959, P.A. 394, S. 1; 510; 1961, P.A. 604, S. 2; February, 1965, P.A. 147; 461, S. 7; 1969, P.A. 674; June, 1969, P.A. 1, S. 13; 1971, P.A. 683, S. 1; June, 1971, P.A. 5, S. 111; 1972, P.A. 271, S. 1; 285, S. 6; P.A. 73-350, S. 6, 27; 73-442, S. 4; P.A. 75-101, S. 1, 2; 75-213, S. 1, 53; P.A. 77-476, S. 1, 3; 77-499, S. 1, 2; P.A. 80-406, S. 4, 5; 80-483, S. 54, 186; P.A. 81-472, S. 15, 159; June Sp. Sess. P.A. 83-1, S. 1, 15; P.A. 85-431, S. 1, 2; 85-474, S. 1, 2; P.A. 88-222, S. 1, 2; P.A. 89-16, S. 1, 31; 89-211, S. 22; 89-251, S. 20, 203; P.A. 90-28, S. 1; June Sp. Sess. P.A. 91-3, S. 99, 168; P.A. 92-152, S. 1; P.A. 93-74, S. 5, 67; 93-199, S. 4, 6; P.A. 94-4, S. 1, 2; May 25 Sp. Sess. P.A. 94-1, S. 45, 130; P.A. 95-160, S. 32, 69; P.A. 96-139, S. 12, 13; 96-197, S. 3, 11; P.A. 98-110, S. 13, 27; 98-244, S. 6, 35; June Sp. Sess. P.A. 98-1, S. 106, 121; P.A. 03-2, S. 32; June 30 Sp. Sess. P.A. 03-1, S. 87; P.A. 05-251, S. 62; P.A. 06-186, S. 66; June Sp. Sess. P.A. 09-3, S. 94; P.A. 11-6, S. 76; P.A. 13-184, S. 73; P.A. 15-244, S. 83, 142; June Sp. Sess. P.A. 15-5, S. 139, 140.)

History: 1959 acts changed technical language of statute, added exclusion in Subsec. (2) for companies which elect not to be subject to such tax, applied 3.75% rate to net income received in each year as opposed to only those years between 1953 and 1958; 1961 act added reference to chapter 212a, changed tax rate to 5% and changed technical language of statute; 1965 acts added Subdiv. (5) excepting nonprofit cooperative ownership housing corporations when residence is restricted to corporation members and corporation ownership is restricted to residents from payment of tax and restricted 5% tax rates to years beginning before January 1, 1966, and increased rates for years thereafter to 5.25%; 1969 acts specified stock and nonstock corporations in Subdiv. (5) and added Subdiv. (6) excepting cooperative housing corporations where there is no taxable income to corporation from payment of tax, added new Subdivs. (4) and (5) detailing companies formerly mentioned by chapter reference only in Subdiv. (3) and renumbering remaining Subdivs. accordingly, specified companies “not subject to the tax imposed by this part” in Subdiv. (6), formerly (4), changed tax rates in Subdiv. (7), formerly (5), to 5.25% for years beginning after January 1, 1971, and, in the case of companies other than telephone companies, made 5.25% rate applicable to years before January 1, 1969, and set rate for period between that date and January 1, 1971, at 8%; 1971 acts deleted proviso that minimum tax shall not be less than minimum tax under Sec. 12-219, substituted “additional” for “minimum” re tax under Sec. 12-219, deleted Subdiv. (5), renumbering following Subdivs. accordingly, and changed references to 1971 to 1973; 1972 acts included DISC companies in Subdiv. (2), changed tax rates in Subdiv. (7) to 8% without exception and deleted provisions concerning tax on telephone companies; P.A. 73-350 rewrote Subdiv. (1) to apply to insurance companies for years before January 1, 1973, and to insurance companies incorporated or organized under laws of other state or foreign company on or after that date, deleted Subdiv. (4) renumbering subsequent Subdivs. accordingly and added proviso that tax rate as of January 1, 1974, applicable to companies subject to tax under provisions of section will be 2%, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 73-442 included foreign municipal electric utilities under provisions of section and specifically excluded such utilities in Subdiv. (2) of exception; P.A. 75-101 added new Subdiv. (7) exempting organizations promoting success or defeat of political candidates, parties, questions, constitutional amendments etc. from payment of tax, effective May 12, 1975, and applicable to income years commencing on or after January 1, 1973; P.A. 75-213 changed 8% rate to 10% for income years beginning on or after January 1, 1975; P.A. 77-476 deleted references to foreign municipal electric utilities; P.A. 77-499 required payment for owning or leasing property in state in corporate capacity or as unincorporated association taxable for federal income tax purposes or for maintaining an office in state; P.A. 80-406 added Subdiv. (8) exempting certain companies engaged in research, design, manufacture, sale or installation of alternative energy systems from payment of tax until July 1, 1985; P.A. 80-483 deleted reference to building and loan associations; P.A. 81-472 made technical changes; June Sp. Sess. P.A. 83-1 increased the rate of tax from 10% to 11.5%, effective July 1, 1983, and applicable to income years of corporations commencing on or after January 1, 1983; P.A. 85-431 added provision allowing for retroactive exemption to date of incorporation for certain nonprofit corporations; P.A. 85-474 provided that exemption under Subdiv. (8) for alternative energy system companies shall not be allowed with respect to any income year commencing on or after January 1, 1988, instead of after July 1, 1985; P.A. 88-222 expanded the corporate tax exemption of Subdiv. (8) to include any company which is not owned or controlled, directly or indirectly, by any other company and extended the exemption until January 1, 1993, effective May 28, 1988, and applicable to income years of corporations commencing on or after January 1, 1988; P.A. 89-16 added Subsec. (b) imposing an additional tax as a percentage of the tax under Subsec. (a), effective March 23, 1989, and applicable to income years of corporations commencing on or after January 1, 1989; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-251 amended Subsec. (b) by increasing the additional tax imposed under Sec. 1 of P.A. 89-16 from 15% to 20% of the tax calculated under Subsec. (a), effective July 1, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-28 made technical changes in the list of corporations in Subsec. (a) not subject to tax; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to provide that the 20% additional tax would be applicable with respect to income years commencing prior to January 1, 1992, and to impose a 10% additional tax applicable with respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 92-152 added new Subsec. (a)(8) exempting corporation engaged in the research, design, manufacture or sale of aero-derived gas turbine systems and extended the exemptions for Subdivs. (7) and (8) until January 1, 1998; P.A. 93-74 added provisions reducing tax rates commencing on and after January 1, 1995, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1995; P.A. 93-199 expanded exemption in Subdiv. (7) to include companies engaged in research, design, manufacture, sale or installation of motor vehicles powered by electricity, natural gas or solar energy, effective July 1, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 94-4 in Subdiv. (5) of Subsec. (a) eliminated provision requiring cooperative housing corporations to have no taxable income, effective April 7, 1994, and applicable for income years commencing on or after January 1, 1990; May Sp. Sess. P.A. 94-1 amended Subsec. (a) to conform section with revisions made in Sec. 5 of P.A. 93-74, effective April 7, 1994; P.A. 95-160 amended Subsec. (a) to decrease tax rate from 11% to 10.75% for the income years commencing on or after January 1, 1996, and prior to January 1, 1997, 9.5% for the income years commencing on or after January 1, 1998, and prior to January 1, 1999, 8.5% for the income years commencing on or after January 1, 1999, and prior to January 1, 2000, and 7.5% for income years commencing on or after January 1, 2000, effective June 1, 1995; P.A. 96-139 amended effective date of P.A. 95-160 to clarify applicability to income years commencing on or after January 1, 1996; P.A. 96-197 amended Subsec. (a) to reorganize provisions and added Subdiv. (3) re general partners of a partnership and made other technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 98-110 amended Subsec. (a)(2) to exempt domestic insurance companies and make technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 98-244 amended Subsec. (a)(2) to exempt S corporations from the minimum tax under Sec. 12-219 for income years commencing on or after January 1, 2001, and to exempt foreign-sourced income of non-United-States corporations from the corporation business tax, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (a)(2) to add commodities, effective June 24, 1998; P.A. 03-2 added Subsec. (b)(3) re surcharge for the 2003 income year, effective February 28, 2003, and applicable to income years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to include in surcharge provided under Subdiv. (3) amounts calculated under Sec. 91 of P.A. 03-1 of the June 30 special session and to add Subdiv. (4) re surcharge for the 2004 income year, effective August 16, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 05-251 amended Subsec. (b) by deleting references to Sec. 91 of June 30 Sp. Sess. P.A. 03-1 in Subdivs. (3) and (4) and by adding Subdivs. (5) and (6) re surcharge for 2006 and 2007 income years, respectively, effective June 30, 2005, and applicable to income years commencing on or after January 1, 2006; P.A. 06-186 deleted former Subsec. (b)(6) re surcharge in income years commencing on or after January 1, 2007, and prior to January 1, 2008, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to add Subdiv. (6) re surcharge for 2009, 2010 and 2011 income years and exemption for companies with gross income less than $100,000,000, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (b) to add Subdiv. (7) re 20% surcharge for 2012 and 2013 income years and exemption for companies with gross income less than $100,000,000, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 13-184 amended Subsec. (b)(7)(A) to extend surcharge to income years prior to January 1, 2016, effective June 18, 2013; P.A. 15-244 amended Subsec. (b)(7)(A) to extend surcharge to January 1, 2018, amended Subsec. (b)(7)(B) to provide that for income years commencing on or after January 1, 2015, and prior to January 1, 2018, exception shall not apply to taxable members of combined group filing a combined unitary tax return, added Subsec. (b)(8)(A) re surcharge for income year commencing on or after January 1, 2018, and added Subsec. (b)(8)(B) re exemption for companies with gross income less than $100,000,000, and added Subsec. (c) re calculation of tax under Subsec. (a) for taxable member of combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 83 and 142, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (b)(7)(B) to provide that exception not apply to companies filing combined return or unitary return with respect to income years commencing prior to January 1, 2016, rather than January 1, 2015, and exception not apply to taxable members of a combined group that files a combined unitary tax return with respect to income years commencing on or after January 1, 2016, rather than January 1, 2015, and amended Subsec. (b)(8)(A) to provide that additional tax apply to income years commencing prior to January 1, 2019, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-214a and 12-215 - Effective date of subsection (7) of section 12-214. Certain gross rentals to be tax-exempt.

Sections 12-214a and 12-215 are repealed.

(1955, S. 1090d; 1957, P.A. 515, S. 2; P.A. 75-101, S. 2; P.A. 82-472, S. 182, 183.)



Section 12-216 - Payment of tax by out-of-state corporations.

The tax imposed by this part upon corporations or associations carrying on or doing business or having the right to carry on or do business in this state, which corporations or associations are organized and exist under and by virtue of the laws of some other state, territory or country or are organized and exist without any specific statutory authority, shall be paid by such corporations or associations for the benefit and protection of the government and laws of this state, it being the purpose of this section to require the payment of a tax by all corporations or associations carrying on or doing business in this state, but not organized under the laws of this state, as an additional recompense for protection of the activities in this state of such corporations or associations.

(1951, S. 1091d; P.A. 73-442, S. 5; P.A. 77-476, S. 2, 3.)

History: P.A. 73-442 defined “foreign municipal electric utility” and included such utilities in corporations organized under the law of any other state or country; P.A. 77-476 deleted amendments enacted in 1973 act.



Section 12-216a - Payment of tax by companies having economic nexus with state. Applicability to companies treated as foreign corporations by the Internal Revenue Code.

(a) Any company that derives income from sources within this state and that has a substantial economic presence within this state, evidenced by a purposeful direction of business toward this state, examined in light of the frequency, quantity and systematic nature of a company’s economic contacts with this state, without regard to physical presence, and to the extent permitted by the Constitution of the United States, shall be liable for the tax imposed under this chapter. Such company shall apportion its net income under the provisions of this chapter.

(b) (1) The provisions of subsection (a) of this section shall not apply to any company that is treated as a foreign corporation under the Internal Revenue Code and has no income effectively connected with a United States trade or business.

(2) To the extent that a company that is treated as a foreign corporation under the Internal Revenue Code has income effectively connected with a United States trade or business, such company’s gross income, notwithstanding any provision of this chapter, shall be its income effectively connected with its United States trade or business. For net income tax apportionment purposes, only property used in, payroll attributable to and receipts effectively connected with such company’s United States trade or business shall be considered for purposes of calculating such company’s apportionment fraction. “Income effectively connected with a United States trade or business” shall be determined in accordance with the provisions of the Internal Revenue Code. The provisions of this subdivision shall not apply to a foreign corporation that is included in a combined group that files a combined unitary tax return.

(June Sp. Sess. P.A. 09-3, S. 90; P.A. 11-61, S. 55; Dec. Sp. Sess. P.A. 15-1, S. 39.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; P.A. 11-61 designated existing provisions as Subsec. (a), replaced “, or” with “and” therein and added Subsec. (b) re applicability to companies treated as foreign corporations by the Internal Revenue Code, effective June 21, 2011, and applicable to income years commencing on or after January 1, 2011; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (b) by adding Subdiv. designators (1) and (2), and by adding reference to Secs. 12-218e to 12-218g and adding provision re exemption for foreign corporation included in combined group that files combined unitary tax return in Subdiv. (2), effective December 29, 2015.



Section 12-217 - Deductions from gross income. Net income and operating loss carry-over of S corporations and combined groups.

(a)(1) In arriving at net income as defined in section 12-213, whether or not the taxpayer is taxable under the federal corporation net income tax, there shall be deducted from gross income, (A) all items deductible under the Internal Revenue Code effective and in force on the last day of the income year except (i) any taxes imposed under the provisions of this chapter which are paid or accrued in the income year and in the income year commencing January 1, 1989, and thereafter, any taxes in any state of the United States or any political subdivision of such state, or the District of Columbia, imposed on or measured by the income or profits of a corporation which are paid or accrued in the income year, (ii) deductions for depreciation, which shall be allowed as provided in subsection (b) of this section, (iii) deductions for qualified domestic production activities income, as provided in Section 199 of the Internal Revenue Code, and (iv) in the case of any captive real estate investment trust, the deduction for dividends paid provided under Section 857(b)(2) of the Internal Revenue Code, and (B) additionally, in the case of a regulated investment company, the sum of (i) the exempt-interest dividends, as defined in the Internal Revenue Code, and (ii) expenses, bond premium, and interest related to tax-exempt income that are disallowed as deductions under the Internal Revenue Code, and (C) in the case of a taxpayer maintaining an international banking facility as defined in the laws of the United States or the regulations of the Board of Governors of the Federal Reserve System, as either may be amended from time to time, the gross income attributable to the international banking facility, provided, no expense or loss attributable to the international banking facility shall be a deduction under any provision of this section, and (D) additionally, in the case of all taxpayers, all dividends as defined in the Internal Revenue Code effective and in force on the last day of the income year not otherwise deducted from gross income, including dividends received from a DISC or former DISC as defined in Section 992 of the Internal Revenue Code and dividends deemed to have been distributed by a DISC or former DISC as provided in Section 995 of said Internal Revenue Code, other than thirty per cent of dividends received from a domestic corporation in which the taxpayer owns less than twenty per cent of the total voting power and value of the stock of such corporation, and (E) additionally, in the case of all taxpayers, the value of any capital gain realized from the sale of any land, or interest in land, to the state, any political subdivision of the state, or to any nonprofit land conservation organization where such land is to be permanently preserved as protected open space or to a water company, as defined in section 25-32a, where such land is to be permanently preserved as protected open space or as Class I or Class II water company land, and (F) in the case of manufacturers, the amount of any contribution to a manufacturing reinvestment account established pursuant to section 32-9zz in the income year that such contribution is made to the extent not deductible for federal income tax purposes.

(2) No deduction shall be allowed for (A) expenses related to dividends which are allowable as a deduction or credit under the Internal Revenue Code and (B) federal taxes on income or profits, losses of other calendar or fiscal years, retroactive to include all calendar or fiscal years beginning after January 1, 1935, interest received from federal, state and local government securities, if any such deductions are allowed by the federal government.

(3) Notwithstanding any provision of this section to the contrary, no dividend received from a real estate investment trust shall be deductible under this section by the recipient unless the dividend is: (A) Deductible under Section 243 of the Internal Revenue Code; (B) received by a qualified dividend recipient from a qualified real estate investment trust and, as of the last day of the period for which such dividend is paid, persons, not including the qualified dividend recipient or any person that is either a related person to, or an employee or director of, the qualified dividend recipient, have outstanding cash capital contributions to the qualified real estate investment trust that, in the aggregate, exceed five per cent of the fair market value of the aggregate real estate assets, valued as of the last day of the period for which such dividend is paid, then held by the qualified real estate investment trust; or (C) received from a captive real estate investment trust that is subject to the tax imposed under this chapter. For purposes of this section, a “related person” is as defined in subdivision (7) of subsection (a) of section 12-217m, “real estate assets” is as defined in Section 856 of the Internal Revenue Code, a “qualified dividend recipient” means a dividend recipient who has invested in a qualified real estate investment trust prior to April 1, 1997, and a “qualified real estate investment trust” means an entity that both was incorporated and had contributed to it a minimum of five hundred million dollars worth of real estate assets prior to April 1, 1997, and that elects to be a real estate investment trust under Section 856 of the Internal Revenue Code prior to April 1, 1998.

(4) Notwithstanding any provision of this section to the contrary, (A) any excess of the deductions provided in this section for any income year commencing on or after January 1, 1973, over the gross income for such year or the amount of such excess apportioned to this state under the provisions of this chapter, shall be an operating loss of such income year and shall be deductible as an operating loss carry-over for operating losses incurred prior to income years commencing January 1, 2000, in each of the five income years following such loss year, and for operating losses incurred in income years commencing on or after January 1, 2000, in each of the twenty income years following such loss year, except that (i) for income years commencing prior to January 1, 2015, the portion of such operating loss which may be deducted as an operating loss carry-over in any income year following such loss year shall be limited to the lesser of (I) any net income greater than zero of such income year following such loss year, or in the case of a company entitled to apportion its net income under the provisions of this chapter, the amount of such net income which is apportioned to this state pursuant thereto, or (II) the excess, if any, of such operating loss over the total of such net income for each of any prior income years following such loss year, such net income of each of such prior income years following such loss year for such purposes being computed without regard to any operating loss carry-over from such loss year allowed under this subparagraph and being regarded as not less than zero, and provided further the operating loss of any income year shall be deducted in any subsequent year, to the extent available for such deduction, before the operating loss of any subsequent income year is deducted, (ii) for income years commencing on or after January 1, 2015, the portion of such operating loss which may be deducted as an operating loss carry-over in any income year following such loss year shall be limited to the lesser of (I) fifty per cent of net income of such income year following such loss year, or in the case of a company entitled to apportion its net income under the provisions of this chapter, fifty per cent of such net income which is apportioned to this state pursuant thereto, or (II) the excess, if any, of such operating loss over the operating loss deductions allowable with respect to such operating loss under this subparagraph for each of any prior income years following such loss year, such net income of each of such prior income years following such loss year for such purposes being computed without regard to any operating loss carry-over from such loss year allowed under this subparagraph and being regarded as not less than zero, and provided further the operating loss of any income year shall be deducted in any subsequent year, to the extent available for such deduction, before the operating loss of any subsequent income year is deducted, and (iii) if a combined group so elects, the combined group shall relinquish fifty per cent of its unused operating losses incurred prior to the income year commencing on or after January 1, 2015, and before January 1, 2016, and may utilize the remaining operating loss carry-over without regard to the limitations prescribed in subparagraph (A)(ii) of this subdivision. The portion of such operating loss carry-over that may be deducted shall be limited to the amount required to reduce a combined group’s tax under this chapter, prior to surtax and prior to the application of credits, to two million five hundred thousand dollars in any income year commencing on or after January 1, 2015. Only after the combined group’s remaining operating loss carry-over for operating losses incurred prior to income years commencing January 1, 2015, has been fully utilized, will the limitations prescribed in subparagraph (A)(ii) of this subdivision apply. The combined group, or any member thereof, shall make such election on its return for the income year beginning on or after January 1, 2015, and before January 1, 2016, by the due date for such return, including any extensions. Only combined groups with unused operating losses in excess of six billion dollars from income years beginning prior to January 1, 2013, may make the election prescribed in this clause, and (B) any net capital loss, as defined in the Internal Revenue Code effective and in force on the last day of the income year, for any income year commencing on or after January 1, 1973, shall be allowed as a capital loss carry-over to reduce, but not below zero, any net capital gain, as so defined, in each of the five following income years, in order of sequence, to the extent not exhausted by the net capital gain of any of the preceding of such five following income years, and (C) any net capital losses allowed and carried forward from prior years to income years beginning on or after January 1, 1973, for federal income tax purposes by companies entitled to a deduction for dividends paid under the Internal Revenue Code other than companies subject to the gross earnings taxes imposed under chapters 211 and 212, shall be allowed as a capital loss carry-over.

(5) This section shall not apply to a life insurance company as defined in the Internal Revenue Code effective and in force on the last day of the income year. For purposes of this section, the unpaid loss reserve adjustment required for nonlife insurance companies under the provisions of Section 832(b)(5) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be applied without making the adjustment in Subparagraph (B) of said Section 832(b)(5).

(b) (1) For purposes of determining net income under this section, the deduction allowed for depreciation shall be determined as provided under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided in making such determination, the provisions of Section 168(k) of said code shall not apply.

(2) (A) For purposes of determining net income under this section for taxable years ending after December 31, 2008, and to the extent any income from the discharge of indebtedness, under Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in said Section 108, as amended by said Section 1231, is not properly includable in gross income for federal income tax purposes for the taxable year, any deferral of the recognition of any such income shall not be allowed.

(B) To the extent that any income from the discharge of indebtedness in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, is properly includable in gross income for federal income tax purposes for the taxable year, any such income shall be deductible in computing net income under this section for a taxable year ending after December 31, 2008, to the extent that the deferral of recognition of such income from such discharge was not allowed pursuant to subparagraph (A) of this subdivision in computing net income for a preceding taxable year.

(c) (1) Notwithstanding the provisions of subsections (a) and (b) of this section, “net income”, in the case of an S corporation, means the percentage of the nonseparately computed income or loss, as defined in Section 1366(a)(2) of the Internal Revenue Code, of such S corporation, without separate state adjustment pursuant to section 12-233 or 12-226a for the compensation of any officer or employee, to which shall be added (A) any taxes imposed under the provisions of this chapter which are paid or accrued in the income year and (B) any taxes in any state of the United States or any political subdivision of such state, or the District of Columbia, imposed on or measured by the income or profits of a corporation which are paid or accrued in the income year as provided in subdivision (2) of this subsection.

(2) For income years commencing prior to January 1, 1997, “net income” means one hundred per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 1997, and prior to January 1, 1998, “net income” means ninety per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 1998, and prior to January 1, 1999, “net income” means seventy-five per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 1999, and prior to January 1, 2000, “net income” means fifty-five per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 2000, and prior to January 1, 2001, “net income” means thirty per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 2001, net income of S corporations as computed under subdivision (1) of this subsection shall not be subject to the tax under this chapter. Any S corporation subject to the tax on net income as provided in this section shall be eligible for any credit against the tax otherwise available to taxpayers under this chapter only to the extent and in the same percentage as net income of such S corporation is subject to taxation under this chapter, except that any S corporation with an income year commencing on or after January 1, 1999, but before December 31, 2000, shall be eligible for the entire credit available under sections 8-395, 12-633, 12-634, 12-635 and 12-635a.

(d) The commissioner may adopt regulations in accordance with chapter 54, relating to mergers or consolidations of corporations providing for the deduction, by the surviving or new corporation provided for in the plan of consolidation, of operating losses that were incurred by a merging or consolidating corporation, respectively, before the merger or consolidation, respectively. Such regulations may follow the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or the regulations thereunder.

(e) Where a combined group is required to file a combined unitary tax return pursuant to section 12-222, the combined group’s net income shall be computed as provided in subsection (a) of section 12-218e.

(f) Where a combined group is required to file a combined unitary tax return pursuant to section 12-222, a taxable member’s net operating loss apportioned to this state shall be deducted and carried over by the taxable member as provided in subsection (d) of section 12-218e.

(1949 Rev., S. 1898; 1949, S. 1093d; 1957, P.A. 560, S. 8; 1961, P.A. 428, S. 2; 1963, P.A. 651, S. 1; 1971, P.A. 461; June, 1971, P.A. 8, S. 28; 1972, P.A. 285, S. 12; P.A. 73-350, S. 8, 27; P.A. 77-16, S. 1, 2; 77-550, S. 1, 2; P.A. 80-483, S. 55, 186; P.A. 81-66, S. 1, 5; 81-245, S. 2, 4; 81-411, S. 1, 42; Nov. Sp. Sess. P.A. 81-7, S. 1, 3; P.A. 85-159, S. 1, 19; 85-469, S. 4, 6; P.A. 89-211, S. 23; 89-251, S. 22, 203; June Sp. Sess. P.A. 91-3, S. 100, 168; P.A. 93-74, S. 6, 67; 93-332, S. 9, 12, 42; 93-435, S. 64, 95; P.A. 96-175, S. 1, 5; 96-197, S. 4, 11; P.A. 97-119, S. 1, 2; 97-283, S. 1, 2; P.A. 99-83, S. 1, 2; 99-173, S. 39, 65; 99-235, S. 5, 7; P.A. 00-170, S. 24, 42; May 9 Sp. Sess. P.A. 02-1, S. 56; June Sp. Sess. P.A. 09-3, S. 95; June 19 Sp. Sess. P.A. 09-2, S. 4; P.A. 10-188, S. 2, 3; P.A. 11-140, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 194; P.A. 15-244, S. 87, 143; June Sp. Sess. P.A. 15-5, S. 139, 482; Dec. Sp. Sess. P.A. 15-1, S. 38.)

History: 1961 act added Subdiv. (2); 1963 act extended exception in Subdiv. (2) to all taxpayers for year 1963 and thereafter; 1971 acts added provisions applicable to taxpayers whose income reported in consolidated return and changed 2.5% rate to 60% for banking institutions beginning in 1971 income year, deleting obsolete reference to January 1, 1962; 1972 act deleted mutual banks and trust companies in Subdiv. (2), included building and loan associations and increased 60% interest by 10% each year beginning in 1973 until 100% level reached; P.A. 73-350 changed 5% rate for other taxpayers to 90% in 1973 and 100% thereafter, added provisions re operating losses and net capital losses, added phrase re taxpayers who file as part of consolidated return with federal government but not with the state and added provision clarifying applicability of provisions to life insurance companies; P.A. 77-16 added provisions specially applicable to regulated investment companies, effective March 29, 1977, and applicable to income years commencing on and after January 1, 1977; P.A. 77-550 added provisions calling for consideration of excess of deductions allocated and apportioned to state under Sec. 12-218 as operating loss; P.A. 80-483 made technical changes; P.A. 81-66 eliminated Connecticut corporation business tax paid in the income year as a deduction from gross income in determining taxable income under said tax, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-245 added a deduction for the gross income attributable to an international banking facility, provided no expense or loss attributable to such facility shall be a deduction, effective upon adoption by the Board of Governors of the Federal Reserve System of amendments to Regulations D and Q pertaining to international banking facilities (adopted June 9, 1981, with an effective date of December 3, 1981); P.A. 81-411 allowed dividends received to be deducted from gross income and provided that net income be apportioned only, eliminating references to allocation, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; Nov. Sp. Sess. P.A. 81-7 amended section to permit deductions for depreciation, adding Subpara. (2) of Subdiv. (1) in previously existing provisions designated as Subsec. (a) and Subsec. (b) detailing such deductions, effective January 27, 1982, and applicable to corporations’ income years commencing on or after January 1, 1981; P.A. 85-159 provided for a depreciation deduction for income years commencing in 1985 of 88% of the amount of the deduction allowed for federal income tax purposes; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-251 amended Subsec. (a) by adding to the list of items deductible from gross income in determining net income under the federal income tax which may not be so deducted for purposes of the Connecticut tax on net income of corporations, the following: Taxes in any state or political subdivision thereof imposed on or measured by the income or profits of a corporation, effective July 1, 1989, and applicable to income years commencing on or after January 1, 1989; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to provide for the nondeductibility of 30% of dividends received from a domestic corporation in which the taxpayer owns less than 20% of the total voting power and value of the stock of such corporation and added Subsec. (c) concerning net income of S corporations, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 93-74 specified that with respect to nonlife insurance companies the unpaid loss reserve adjustment shall not be made, effective May 19, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 93-332 made technical change in language added in Sec. 6 of P.A. 93-74 to specify that with respect to nonlife insurance companies the unpaid loss reserve adjustment shall not be made and amended Subsec. (c) to prohibit any separate state adjustment to the net income of an S corporation with respect to the compensation of any officer or employee, effective June 25, 1993, and applicable to taxable years on or after January 1, 1993; P.A. 93-435 made a technical change in Subsec. (a), effective June 28, 1993; P.A. 96-175 amended Subsec. (c) by adding Subdiv. (2) re phase-out of net income, effective May 31, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 96-197 added Subsec. (d) to permit commissioner to adopt regulations relating to mergers and consolidations, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 97-119 added Subsec. (a)(3) re real estate investment trusts and made technical and renumbering changes, effective June 6, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 97-283 amended Subsec. (c) to make any S corporation subject to tax on net income eligible for credits against tax in the same percentage as net income subject to tax under chapter, effective June 26, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 99-83 amended Subsec. (c) to add exception for S corporations with income year commencing on or after January 1, 1999, but prior to December 31, 2000, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 99-173 amended Subsec. (a) to extend the net operating loss carry forward provision from five to twenty years applicable to losses incurred on or after January 1, 2000, and provide a deduction for gains realized from sale of open space land, effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 99-235 amended Subsec. (a)(1)(E) to replace “watershed” with “water company”, effective June 29, 1999; P.A. 00-170 amended Subsec. (c) to allow S corporations to be eligible for credits under Sec. 8-395 for income years commencing on and after January 1, 1999, but before December 31, 2000, effective May 26, 2000, and applicable to income years commencing on or after January 1, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to delete former Subdivs. (1) and (2) and provide for a depreciation deduction to be determined as provided under the Internal Revenue Code, except that Section 168(k) of said code shall not apply, effective July 1, 2002, and applicable to property placed in service after September 10, 2001, in income years ending after said date; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(1) by adding Subpara. (A)(iii) re qualified domestic production activities income, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; June 19 Sp. Sess. P.A. 09-2 amended Subsec. (b) by designating existing provision as Subdiv. (1) and adding Subdiv. (2) re treatment of income from discharge of indebtedness, effective June 22, 2009, and applicable to taxable years ending after December 31, 2008; P.A. 10-188 amended Subsec. (a)(1) to add Subpara. (A)(iv) re deduction for dividends paid in the case of any captive real estate investment trust, and added Subsec. (a)(3)(C) re dividend received from a captive real estate investment trust, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-140 amended Subsec. (a)(1) to add Subpara. (F) re contribution to manufacturing reinvestment account, effective July 1, 2011, and applicable to income years commencing on or after January 1, 2012 (Revisor’s note: An internal reference in P.A. 11-140, S. 5, to “section 5 of this act” was determined by the Revisors to properly refer to section 4 of said act and was therefore codified in Subsec. (a)(1)(F) as “section 32-9zz”); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(1)(F) by replacing “taxable” with “income” re year and adding “to the extent not deductible for federal income tax purposes”, effective June 15, 2012, and applicable to income years commencing on or after January 1, 2011; P.A. 15-244 amended Subsec. (a)(4)(A) to designate existing provisions re deduction limits as clause (i) for income years commencing prior to January 1, 2015, make technical changes, and add new clause (ii) re operating loss carry-over for income years commencing on or after January 1, 2015, effective June 30, 2015, and added Subsec. (e) re computing combined group’s net income, and Subsec. (f) re deduction and carry-over of taxable member’s net operating loss, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 143, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (a)(4)(A) to add clause (iii) re optional operating loss carry-over limited to 50 per cent of unused operating losses incurred prior to income year commencing on or after January 1, 2015, and before January 1, 2016, for combined groups with unused operating losses in excess of $6 billion from income years beginning prior to January 1, 2013, effective June 30, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a)(4)(A) by replacing references to Sec. 12-218 with references to this chapter and Secs. 12-218e to 12-218g, replacing provision limiting deductible portion of operating loss carry-over to net income greater than zero in income year commencing on or after January 1, 2017, with provision limiting deductible portion of operating loss carry-over to amount required to reduce combined group’s tax under this chapter and Secs. 12-218e to 12-218g, prior to surtax and application of credits, to $2.5 million in income year commencing on or after January 1, 2015, replacing “combined group’s operating loss carry-over” with “combined group’s remaining operating loss carry-over” re operating losses incurred prior to income years commencing January 1, 2015, adding “, or any member thereof,” re combined group election on return for income year beginning on or after January 1, 2015, and before January 1, 2016, replacing “the operating loss carry-over of said combined group, shall be limited to” with “the combined group shall relinquish” and adding provision re utilization of remaining operating loss carry-over in clause (iii), and making technical changes, effective December 29, 2015.



Section 12-217aa - Order of credits.

(a) Except as otherwise provided in section 12-217t, whenever a company is eligible to claim more than one corporation business tax credit, the credits shall be claimed for the income year in the following order: (1) Any credit that may be carried backward to a preceding income year or years shall first be claimed (A) with any credit carry-back that will expire first being claimed before any credit carry-back that will expire later or will not expire at all, and (B) if the credit carry-backs will expire at the same time, in the order in which the company may receive the maximum benefit; (2) any credit that may not be carried backward to a preceding income year or years and that may not be carried forward to a succeeding income year or years shall next be claimed, in the order in which the company may receive the maximum benefit; and (3) any credit that may be carried forward to a succeeding income year or years shall next be claimed (A) with any credit carry-forward that will expire first being claimed before any credit carry-forward that will expire later or will not expire at all, and (B) if the credit carry-forwards will expire at the same time, in the order in which the company may receive the maximum benefit.

(b) In no event shall any credit be claimed more than once.

(P.A. 98-244, S. 10, 35; 98-261, S. 4, 6.)

History: P.A. 98-244 effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 98-261 amended Subsec. (a) to add exception for Sec. 12-217t, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998.



Section 12-217a and 12-217b - Deduction for investment in depreciable property. Tax credit for expenditures for water pollution abatement facilities.

Sections 12-217a and 12-217b are repealed.

(1963, P.A. 4; February, 1965, P.A. 8, S. 1; 1967, P.A. 57, S. 29; 1969, P.A. 291, S. 2; P.A. 82-472, S. 182, 183.)



Section 12-217bb - Tax credit for electric suppliers hiring displaced workers.

Section 12-217bb is repealed, effective July 1, 2013.

(P.A. 98-28, S. 47, 117; P.A. 13-232, S. 18.)



Section 12-217c and 12-217d - Tax credit for expenditures for: Air pollution abatement facilities; industrial waste treatment facilities.

Sections 12-217c and 12-217d are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 15; 1971, P.A. 872, S. 32, 145; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217cc - Tax credit for certain small businesses obtaining financing from federal Small Business Administration.

(a) As used in this section, “small business” means any business entity qualifying as a small business under 13 CFR Part 121 which has gross receipts of not more than five million dollars for the income year in which the credit is first allowed.

(b) In any income year commencing prior to January 1, 2014, there shall be allowed as a credit against the tax imposed by this chapter in any income year an amount equal to the amount paid during such income year by a small business to the federal Small Business Administration as a guaranty fee to obtain guaranteed financing from the federal Small Business Administration, provided the credit shall not reduce the tax in any income year below any minimum tax required under this chapter.

(c) If the amount of the credit allowable under this section exceeds the sum of any taxes paid by the small business after all other credits have first been applied, any such excess amount of the credit allowable under this section may be taken in any of the four succeeding income years.

(P.A. 99-173, S. 42, 65; P.A. 10-75, S. 28.)

History: P.A. 99-173 effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 10-75 amended Subsec. (b) to specify that credit shall be allowed in any income year commencing prior to January 1, 2014, effective July 1, 2010.



Section 12-217dd - Tax credit for donation of land for open space or educational use.

(a) For purposes of this section:

(1) “Donation of open space land” means the value of any land or interest in land conveyed without financial consideration, or the value of any discount of the sale price in any sale of land or interest in land, to the state, a political subdivision of the state, a water company, as defined in section 25-32a, or to any nonprofit land conservation organization where such land is to be permanently preserved as protected open space or used as a public water supply source.

(2) “Donation of land for educational use” means the value of any land or interest in land conveyed without financial consideration, or the value of any discount of the sale price in any sale of land or interest in land, to any town, city or borough, whether consolidated or unconsolidated, or any school district or regional school district for educational use, as defined in section 16-43b.

(b) There shall be allowed a credit for all taxpayers against the tax imposed under this chapter, in an amount equal to fifty per cent of any donation of open space land and fifty per cent of any donation of land for educational use. For purposes of calculating the credit under this section, the amount of donation shall be based on the use value of the donated land and the amount received for such land. For purposes of this subsection, “use value” means the fair market value of land at its highest and best use, as determined by a certified real estate appraiser.

(c) A credit for the donation of open space land that is allowed under this section with respect to any taxable year commencing on or after January 1, 2000, but is not used by a taxpayer, may be carried forward to each of the successive income years until such credit is fully taken, but in no case shall a credit that is not used be carried forward for a period of more than twenty-five years. A credit for the donation of land for educational use that is allowed under this section with respect to any taxable year commencing on or after January 1, 2013, but is not used by a taxpayer, may be carried forward to each of the successive income years until such credit is fully taken, but in no case shall a credit that is not used be carried forward for a period of more than twenty-five years.

(P.A. 99-173, S. 47, 65; P.A. 00-203, S. 6, 8, 11; P.A. 04-200, S. 2; June Sp. Sess. P.A. 09-3, S. 96; P.A. 13-232, S. 8.)

History: P.A. 99-173 effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 00-203 amended Subsec. (b) by defining use value, effective June 7, 2000, and applicable to all open space land donations made on or after income year commencing January 1, 1999, and added Subsec. (c) re tax credit carry forward, effective July 1, 2000; P.A. 04-200 amended Subsec. (a) to add interest in land to definition, to add a water company to the type of recipients permitted, and to add use as a public water supply source as a type of use permitted, amended Subsec. (b) to add “or as a public water supply source” and “and the amount received for such land”, and amended Subsec. (c) to replace “ten” with “fifteen”, effective June 3, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to extend carry-forward period from 15 years to 25 years, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; P.A. 13-232 amended Subsec. (a) by designating existing definition of “donation of open space land” as Subdiv. (1) and adding definition of “donation of land for educational use” as Subdiv. (2), added provisions allowing a credit for donation of land for educational use in Subsecs. (b) and (c), and made technical changes, effective July 1, 2013, and applicable to income years commencing on or after January 1, 2013.



Section 12-217e - Tax credits for certain manufacturing, service and eligible facilities.

(a) There shall be allowed as a credit against the tax imposed by this chapter an amount equal to twenty-five per cent of that portion of such tax which is allocable to any manufacturing facility, provided, for any such facility which is located in an enterprise zone designated pursuant to section 32-70 or in a municipality with an entertainment district designated under section 32-76 or established under section 2 of public act 93-311* and which became eligible as a manufacturing facility after the designation of such zone and for which not less than one hundred fifty full-time employees or thirty per cent of the full-time employment positions directly attributable to the manufacturing facility were, during the last quarter of the income year of the taxpayer, held by employees of the taxpayer who at the time of employment were (1) residents of such zone, or (2) residents of such municipality and eligible for training under the Federal Comprehensive Employment Training Act or any other training program that may replace the Comprehensive Employment Training Act, a credit of fifty per cent shall be allowed. A position is directly attributable to the manufacturing facility if: (A) The work is performed or the base of operations is at the facility; (B) the position did not exist prior to the construction, renovation, expansion or acquisition of the facility; and (C) but for the construction, renovation, expansion or acquisition of the facility, the position would not have existed, provided nothing in this section shall preclude a position from being considered directly attributable to a manufacturing facility if such position formerly existed in an eligible manufacturing facility in the same municipality under section 32-9p. For income years commencing on and after January 1, 2012, the credit under this section for that portion of the tax imposed by this chapter, which is allocable to any manufacturing facility shall be available under the same terms and conditions to that portion of such tax which is allocable to an eligible facility. For purposes of this section, “eligible facility” means any facility described in subparagraph (D) of subdivision (2) of subsection (d) of section 32-9p.

(b) There shall be allowed as a credit against the tax imposed by this chapter an amount equal to the following percentage of that portion of such tax which is allocable to any service facility: (1) Fifteen per cent, if there are three hundred or more but not more than five hundred ninety-nine new employees working at such facility; (2) twenty per cent if there are six hundred or more but not more than eight hundred ninety-nine new employees working at such facility; (3) twenty-five per cent, if there are nine hundred or more but not more than one thousand one hundred ninety-nine new employees working at such facility; (4) thirty per cent if there are one thousand two hundred or more but not more than one thousand four hundred ninety-nine new employees working at such facility; (5) forty per cent, if there are one thousand five hundred or more but not more than one thousand nine hundred ninety-nine new employees working at such facility; or (6) fifty per cent if there are two thousand or more new employees working at such facility. As used in this subsection: (A) “New employee” means a person hired by a taxpayer to fill a position for a new job or a person shifted from an existing location of the taxpayer outside this state to a service facility in this state, provided (i) in no case shall the total number of new employees allowed for purposes of this credit exceed the total increase in the taxpayer's employment in this state, which increase shall be the difference between (I) the number of employees employed by the taxpayer in this state at the time of application to the Commissioner of Revenue Services for such credit plus the number of new employees who would be eligible for inclusion under the credit allowed under this subsection without regard to this calculation, and (II) the highest number of employees employed by the taxpayer in this state in the year preceding the taxpayer's application to the Commissioner of Revenue Services for such credit, and (ii) a person shall be deemed to be a “new employee” only if such person's duties in connection with the operation of the facility are on a regular, full-time or equivalent or full-time and permanent basis; and (B) “new job” means a job that did not exist in the business of a taxpayer in this state prior to the taxpayer's application to the Commissioner of Revenue Services for such credit and that is filled by a new employee, but does not include a job created when an employee is shifted from an existing location of the taxpayer in this state to a service facility.

(c) The portion of such tax which is allocable to such a manufacturing facility, service facility or eligible facility shall be determined by multiplying such tax by a fraction computed as the simple arithmetical mean of the following fractions: First, a fraction the numerator of which is the average monthly net book value in the income year of the manufacturing facility, service facility or eligible facility, and machinery and equipment acquired for and installed in the manufacturing facility, service facility or eligible facility, without deduction on account of any encumbrance thereon, or if rented to the taxpayer, the value of the manufacturing facility, service facility or eligible facility, and machinery and equipment acquired for and installed in the manufacturing facility, service facility or eligible facility, computed by multiplying the gross rents payable by the taxpayer for the manufacturing facility, service facility or eligible facility, and such machinery and equipment during the income year or period by eight, and the denominator of which is the sum of the average monthly net book value of all real property and machinery and equipment held and owned by the taxpayer in the state, without deduction on account of any encumbrance thereon and the value of all real property and machinery and equipment rented to the taxpayer in the state, computed by multiplying the gross rents payable during the income year by eight; and second, a fraction the numerator of which is all wages, salaries and other compensation paid during the income year to employees of the taxpayer whose positions are directly attributable to the manufacturing facility, service facility or eligible facility and the denominator of which is the wages, salaries and other compensation paid during the income year to all employees of the taxpayer in the state. An employee's position is directly so attributable if (1) the employee's service is performed or his base of operations is at the manufacturing facility, service facility or eligible facility, (2) the position did not exist prior to the construction, renovation, expansion or acquisition of the manufacturing facility, service facility or eligible facility, and (3) but for the construction, renovation, expansion or acquisition of the manufacturing facility, service facility or eligible facility the position would not have existed. For the purposes of this subsection, “gross rents” means gross rents as defined in section 12-218.

(d) The credit allowed by this section may be claimed only by the initial occupant or occupants of the manufacturing facility, service facility or eligible facility. The owner of the manufacturing facility, service facility or eligible facility may not claim the credit unless the owner is also an occupant. The credit may first be claimed on the tax return for the taxpayer's income year which begins during the calendar year next succeeding the calendar year in which the taxpayer was issued an eligibility certificate, and may be claimed in each of the following nine income years. If within such period, however, any facility for which an eligibility certificate has been issued ceases to qualify as a manufacturing facility, service facility or eligible facility, or any occupant of a manufacturing facility, service facility or eligible facility ceases to be an occupant, the entitlement to the credit allowed by this section shall terminate in the income year in which the qualification or occupancy ceases, and there shall not be a pro rata application of the credit to such income year.

(e) Any subsequent occupant or occupants of a manufacturing facility, service facility or eligible facility for which an eligibility certificate has been issued may claim the credit allowed by this section in accordance with subsection (c) of this section but only after obtaining a new eligibility certificate with respect to the manufacturing facility, service facility or eligible facility being occupied in the manner provided in section 32-9r.

(f) The Commissioner of Economic and Community Development shall, upon request, provide a copy of the applicable eligibility certificate to the Commissioner of Revenue Services.

(P.A. 78-303, S. 85, 136; 78-357, S. 7, 16; P.A. 81-445, S. 4, 11; P.A. 82-435, S. 3, 8; P.A. 83-381, S. 2; 83-587, S. 26, 96; P.A. 90-270, S. 23, 38; P.A. 93-311, S. 6, 8; P.A. 94-247, S. 5, 8; P.A. 96-239, S. 12, 17; P.A. 97-295, S. 14, 25; P.A. 98-262, S. 14, 22; P.A. 00-174, S. 22, 83; P.A. 06-159, S. 7; P.A. 10-98, S. 4; P.A. 11-78, S. 2.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 78-303 allowed substitution of commissioner of revenue services for tax commissioner in accordance with provisions of P.A. 77-614; P.A. 81-445 included provisions allowing double credit for certain facilities in enterprise zones in Subsec. (a), effective July 1, 1982; P.A. 82-435 amended Subsec. (a) to provide that the 30% determination for employees of facilities in enterprise zones will be made for the last quarter rather than the last day of the year and to provide that CETA eligible residents of the municipality, along with residents of the zone, will count toward the 30%; P.A. 83-381 amended Subsec. (a) concerning the determination of eligibility for credit for facilities in enterprise zones; P.A. 83-587 made technical changes in Subsec. (b); P.A. 90-270 amended Subsec. (a) by making businesses employing more than 150 full-time employees eligible for the tax credit; P.A. 93-311 amended Subsec. (a) to extend eligibility for the tax credit to manufacturing facilities located in entertainment districts, effective July 1, 1993; P.A. 94-247 made facilities located in an entertainment district established pursuant to Sec. 2 of public act 93-311 eligible for the credit, effective June 9, 1994; P.A. 96-239 inserted new Subsec. (b) authorizing tax credit against certain percentages of the tax imposed by Ch. 208 which is allocable to a service facility, relettered former Subsecs. (b) to (e), inclusive, as Subsecs. (c) to (f), inclusive, respectively, and amended relettered Subsecs. (c), (d) and (e) by adding references to “service facility”, effective July 1, 1996; P.A. 97-295 amended Subsec. (d) to reword provision re when credit may first be claimed, effective July 8, 1997, and applicable to tax returns filed for income years of corporations commencing on or after January 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-174 amended Subsec. (a) to add a provision allowing a position to be attributable to a manufacturing facility if it formerly existed in an eligible facility in the same municipality, effective May 26, 2000; P.A. 06-159 amended Subsec. (f) to require Commissioner of Economic and Community Development, rather than taxpayer, to provide copy of certificate, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 10-98 amended Subsec. (a) to add provisions re credit for portion of tax allocable to a manufacturing facility shall be available under same terms and conditions to portion of tax allocable to an eligible facility in income years commencing on and after January 1, 2012, and added references to eligible facility in Subsecs. (c), (d) and (e), effective October 1, 2011, and applicable to income years commencing on or after January 1, 2013; P.A. 11-78 changed effective date of P.A. 10-98, S. 4, from October 1, 2011, and applicable to income years commencing on or after January 1, 2013, to October 1, 2011, and applicable to income years commencing on or after January 1, 2012, effective July 1, 2011.

See Sec. 32-9p for definitions of “manufacturing facility” and “service facility”.



Section 12-217ee - Refund of unused credits under sections 12-217j and 12-217n.

(a) Any taxpayer that (1) is a qualified small business, (2) qualifies for a credit under section 12-217j or section 12-217n, and (3) cannot take such credit in the taxable year in which the credit could otherwise be taken as a result of having no tax liability under this chapter may elect to carry such credit forward under this chapter or may apply to the commissioner as provided in subsection (b) of this section to exchange such credit with the state for a credit refund equal to sixty-five per cent of the value of the credit. Any amount of credit refunded under this section shall be refunded to the taxpayer under the provisions of this chapter, except that such credit refund shall not be subject to the provisions of section 12-227. Payment of the capital base tax under section 12-219 for an income year commencing on or after January 1, 2002, in which year the taxpayer reports no net income, as defined in section 12-213, or payment of the minimum tax of two hundred fifty dollars under section 12-219 or 12-223c for any income year, shall not be considered a tax liability for purposes of this section.

(b) An application for refund of such credit amount shall be made to the Commissioner of Revenue Services, at the same time such taxpayer files its return for the income year on or before the original due date or, if applicable, the extended due date of such year's return, on such forms and containing such information as prescribed by said commissioner. No application for refund of such credit amount may be made after the due date or extended due date, as the case may be, of such return.

(c) If the commissioner determines that the taxpayer qualifies for a credit refund under this section, the commissioner shall notify, no later than one hundred twenty days from receipt of the application for such credit refund, the State Comptroller of the name of the eligible taxpayer, and the State Comptroller shall draw an order on the State Treasurer. The amount of the credit refund shall be limited as follows: (1) In the case of an application for such credit refund filed by the taxpayer for income years beginning during 2000 or 2001 where such credit refund has not been paid as of July 1, 2002, the taxpayer shall be entitled to receive no more than one million dollars during the state's fiscal year in which the initial refund is paid, with any remaining unpaid balance to be paid in two equal installments during the state's next two succeeding fiscal years; and (2) in the case of an application for such credit refund filed by the taxpayer for the income years beginning during 2002 or thereafter, the taxpayer shall be entitled to receive no more than one million five hundred thousand dollars for any one such income year.

(d) The Commissioner of Revenue Services may disallow the credit refund of any credit otherwise allowable for a taxable year under this section if the company claiming the exchange has any amount of taxes due and unpaid to the state including interest, penalties, fees and other charges related thereto for which a period in excess of thirty days has elapsed following the date on which such taxes were due and which are not the subject of a timely filed administrative appeal to the commissioner or of a timely filed appeal pending before any court of competent jurisdiction. Before any such disallowance, the commissioner shall send written notice to the company, stating that it may pay the amount of such delinquent tax or enter into an agreement with the commissioner for the payment thereof, by the date set forth in said notice, provided, such date shall not be less than thirty days after the date of such notice. Failure on the part of the company to pay the amount of the delinquent tax or enter into an agreement to pay the amount thereof by said date shall result in a disallowance of the credit refund being claimed.

(e) For purposes of this section “qualified small business” means a company that (1) has gross income for the previous income year that does not exceed seventy million dollars, and (2) has not, in the determination of the commissioner, met the gross income test through transactions with a related person, as defined in section 12-217w.

(P.A. 99-173, S. 38, 65; June Sp. Sess. P.A. 01-6, S. 11, 85; May 9 Sp. Sess. P.A. 02-1, S. 60; May 9 Sp. Sess. P.A. 02-4, S. 19; P.A. 03-120, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 89; P.A. 04-235, S. 1.)

History: P.A. 99-173 effective June 23, 1999, and applicable to taxable years commencing on or after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add reference to the application for a credit refund under Subsec. (b), to change “cash payment” to “credit refund”, and to provide that amounts refunded under this section are not subject to Sec. 12-227, and amended Subsecs. (b) and (c) to change “payment” and “exchange” to “credit refund”, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to provide for the application for refund on or before the due date of the return, or extended due date of the return, redesignated a portion of existing Subsec. (b) as new Subsec. (c) and added provisions therein re limit on the amount of credit refund and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective July 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a) to provide that payment of the minimum tax shall not be considered a tax liability for purposes of section, effective August 15, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 03-120 amended Subsec. (a) to add provision re effect of tax liability for payment of tax under Sec. 12-219 for the income year commencing January 1, 2002, and make conforming changes, effective June 18, 2003, and applicable to income years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to allow participation in program for certain capital base taxpayers through the 2004 income year, effective August 16, 2003, and applicable to income years commencing on or after January 1, 2002; P.A. 04-235 amended Subsec. (a) to eliminate January 1, 2005, end date for consideration of income years under the exchange program, effective June 8, 2004, and applicable to income years commencing on or after January 1, 2002.

Exchange of tax credits carried forward from previous income years for a refund in subsequent years is not authorized under section. 291 C. 525.



Section 12-217f - Tax credit for employers participating in certain state-approved programs combining high school study and part-time employment.

Section 12-217f is repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 79-474, S. 1, 2; P.A. 97-295, S. 15, 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217ff - Tax credit for donation of land for educational use. No credit allowed on or after January 1, 2013.

(a) For purposes of this section, “donation of land for educational use” means the value of any land or interest in land conveyed without financial consideration, or the value of any discount of the sale price in any sale of land or interest in land, to any municipality or political subdivision of the state for educational use, as defined in section 16-43b.

(b) There shall be allowed a credit for all taxpayers against the tax imposed under section 12-217, in an amount equal to fifty per cent of any donation of land for educational use. For purposes of calculating the credit under this section the amount of donation shall be based on the difference between the use value of the donated land and the amount received for such land. For the purposes of this subsection, “use value” means a fair market value of land at its highest and best use, as determined by a certified real estate appraiser.

(c) A credit that is allowed under this section, with respect to any taxable year commencing on or after January 1, 2004, but is not used by a taxpayer may be carried forward to each of the successive income years until such credit is fully taken. In no case shall a credit that is not used be carried forward for a period of more than fifteen years.

(d) No tax credit shall be allowed under this section with respect to any donation of land for educational use made on or after January 1, 2013.

(P.A. 04-200, S. 4; P.A. 13-232, S. 9.)

History: P.A. 04-200 effective June 3, 2003; P.A. 13-232 added Subsec. (d) re discontinuation of credit on or after January 1, 2013, effective July 1, 2013, and applicable to income years commencing on or after January 1, 2013.

See Sec. 12-217dd re tax credit for donation of land for educational use.



Section 12-217g - Tax credits for apprenticeship training in manufacturing, construction and plastics-related trades.

(a)(1) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to each apprenticeship in the manufacturing trades commenced by such taxpayer in such year under a qualified apprenticeship training program as described in this section, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n, in an amount equal to six dollars per hour multiplied by the total number of hours worked during the income year by apprentices in the first half of a two-year term of apprenticeship and the first three-quarters of a four-year term of apprenticeship, provided the amount of credit allowed for any income year with respect to each such apprenticeship may not exceed seven thousand five hundred dollars or fifty per cent of actual wages paid in such income year to an apprentice in the first half of a two-year term of apprenticeship or in the first three-quarters of a four-year term of apprenticeship, whichever is less.

(2) Effective for income years commencing on and after January 1, 2015, for purposes of this subsection, “taxpayer” includes an affected business entity, as defined in section 12-284b. Any affected business entity allowed a credit under this subsection may sell, assign or otherwise transfer such credit, in whole or in part, to one or more taxpayers to offset any state tax due or otherwise payable by such taxpayers under this chapter, or, with respect to income years commencing on or after January 1, 2016, chapter 212 or 227, provided such credit may be sold, assigned or otherwise transferred, in whole or in part, not more than three times.

(b) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to each apprenticeship in plastics and plastics-related trades commenced by such taxpayer in such year under a qualified apprenticeship training program as described in this section, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n, which apprenticeship exceeds the average number of such apprenticeships begun by such taxpayer during the five income years immediately preceding the income year with respect to which such credit is allowed, in an amount equal to four dollars per hour multiplied by the total number of hours worked during the income year by apprentices in the first half of a two-year term of apprenticeship and the first three-quarters of a four-year term of apprenticeship, provided the amount of credit allowed for any income year with respect to each such apprenticeship may not exceed four thousand eight hundred dollars or fifty per cent of actual wages paid in such income year to an apprentice in the first half of a two-year term of apprenticeship or in the first three-quarters of a four-year term of apprenticeship, whichever is less.

(c) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to wages paid to apprentices in the construction trades by such taxpayer in such year that the apprentice and taxpayer participate in a qualified apprenticeship training program, as described in this section, which (1) is at least four years in duration, (2) is certified in accordance with regulations adopted by the Labor Commissioner, and (3) is registered with the Connecticut State Apprenticeship Council established under section 31-22n. The tax credit shall be (A) in an amount equal to two dollars per hour multiplied by the total number of hours completed by each apprentice toward completion of such program, and (B) awarded upon completion and notification of completion of such program in the income year in which such completion and notification occur, provided the amount of credit allowed for such income year with respect to each such apprentice may not exceed four thousand dollars or fifty per cent of actual wages paid over the first four income years for such apprenticeship, whichever is less.

(d) For purposes of this section, a qualified apprenticeship training program shall require at least four thousand but not more than eight thousand hours of apprenticeship training for certification of such apprenticeship by the Connecticut State Apprenticeship Council. The amount of credit allowed any taxpayer under this section for any income year may not exceed the amount of tax due from such taxpayer under this chapter with respect to such income year.

(P.A. 79-475, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 16, 85; P.A. 95-160, S. 64, 69; 95-284, S. 1, 2; P.A. 97-295, S. 16, 25; P.A. 98-262, S. 14, 22; P.A. 06-174, S. 1; P.A. 13-265, S. 1; P.A. 14-217, S. 251; Dec. Sp. Sess. P.A. 15-1, S. 28.)

History: P.A. 79-475 effective June 12, 1979, and applicable to income years ending on or after January 1, 1979; May Sp. Sess. P.A. 94-4 increased the credit amount from $2.50 per hour to $4.00, increased the time period established for the program and increased the maximum total amount of the credit from $3,000 to $4,800, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1994; P.A. 95-160, revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-284 designated existing provisions as Subsecs. (a) and (c) and added Subsec. (b) re tax credits for apprenticeships in plastics and plastics-related trades, effective July 1, 1995, and applicable to income years of corporations commencing on or after January 1, 1995; P.A. 97-295 amended Subsec. (a) to change machine tool and metal trades to manufacturing trades and deleted provision re average number of apprenticeships in five preceding income years, revised method of calculating amount of credit in Subsecs. (a) and (b), added new Subsec. (c) re construction trades and redesignated existing Subsec. (c) as Subsec. (d), effective July 8, 1997, and applicable to tax returns filed for income years of corporations commencing on or after January 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 06-174 amended Subsec. (c) to delete reference to federal act, require qualified apprenticeship program to be at least four years in duration, limit credit to hours worked toward completion of program, provide for award of credit upon completion and notification of completion of program in income year in which completion and notification occur, provide for limitation of credit to $4,000 or 50% of wages paid over first four years of program and make technical changes, effective July 1, 2006; P.A. 13-265 amended Subsec. (a) to increase credit amount from $4 per hour to $6 per hour and increase the maximum total amount of the credit from $4,800 to $7,500, effective July 1, 2015, and applicable to income years commencing on or after January 1, 2015; P.A. 14-217 amended Subsec. (a) by designating existing provisions re tax credits for apprenticeship in manufacturing trades as Subdiv. (1) and adding Subdiv. (2) re use of credits by affected business entities, effective July 1, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a)(2) by adding provision re use of credit allowed under subsection that is sold, assigned or otherwise transferred to one or more taxpayers, effective January 1, 2016, and applicable to taxable and income years commencing on or after January 1, 2016.



Section 12-217gg - Tax credit for employment expansion project.

(a) As used in this section:

(1) “Approved employment expansion project” means an employment expansion project approved by the commissioner pursuant to subsection (e) of this section.

(2) “Commencement date” means the commencement date of the approved employment expansion project as provided in the certificate of eligibility issued by the commissioner pursuant to subsection (f) of this section.

(3) “Commissioner” means the Commissioner of Economic and Community Development.

(4) “Constituent corporation” means any corporation that holds or has held an interest in the sponsor of an approved employment expansion project (A) as a general partner, limited partner, member or otherwise, and (B) is subject to tax under this chapter either directly or by virtue of holding an interest in such sponsor.

(5) “Employment expansion project” means a project: (A) That will result in the creation of at least four hundred new jobs in this state over a period of not more than five full income years following the income year in which the commencement date occurs; (B) for which the allowance to the constituent corporations of credits under this section will be necessary to attract the project to this state; (C) that will be economically viable and will generate direct and indirect economic benefits to the state; and (D) that is, in the judgment of the commissioner, consistent with the strategic economic development priorities of the state and the municipality or municipalities in which the new jobs are to be created.

(6) “Income year” has the same meaning as provided in subdivision (5) of subsection (a) of section 12-213.

(7) “New employee” means a person hired by a sponsor or a constituent corporation to fill a new job full-time in this state. A new employee does not include a person who was employed in Connecticut by a related person with respect to the sponsor or constituent corporation during the prior twelve months. The aggregate number of new employees at the end of any income year shall be equal to the excess, if any, of the (A) aggregate number of employees employed in this state by the sponsor and constituent corporations at the end of any income year, less (B) the aggregate number of employees employed in this state by the sponsor and constituent corporations on the commencement date.

(8) “New job” means a full-time job that (A) did not exist in this state prior to the commencement date, and (B) is filled by a new employee. “New job” does not include a job created when an employee is shifted from an existing location in this state of the sponsor or any constituent corporation to such job.

(9) “Sponsor” means a partnership, limited partnership, limited liability company or other entity that is treated as a pass-through entity for federal income tax purposes.

(10) “Full-time job” means a job in which an employee is required to work at least thirty-five or more hours per week. A full-time job does not include a temporary or seasonal job.

(11) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer.

(12) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c).

(b) (1) There shall be allowed to each constituent corporation such credits that the constituent corporation otherwise would have been allowed under this chapter had such constituent corporation itself conducted its pro rata share of the business conducted by the sponsor during any relevant income year.

(2) Credits shall be allowable under this section for those income years commencing on or after the commencement date as set forth in a certificate of eligibility issued by the commissioner.

(c) (1) For the purposes of this chapter, each constituent corporation shall be deemed to have itself conducted its pro rata share of the business conducted by the sponsor.

(2) The pro rata share of the business conducted by the sponsor that shall be deemed to have been conducted by each constituent corporation shall be the same percentage as such constituent corporation’s distributive share of the profit or loss of the sponsor for any relevant income year.

(3) The limitation of section 12-217zz shall be applied on the return of each constituent corporation or on the combined unitary tax return filed by two or more constituent corporations.

(d) Any sponsor of an employment expansion project may submit an application for a certificate of eligibility to the commissioner in accordance with the provisions of this section. The application shall contain sufficient information to establish that the project is an employment expansion project, and shall include information concerning (1) the location or locations of the new jobs, (2) the number of new jobs to be created in each of the five full income years following the income year in which the commencement date occurs, (3) the physical infrastructure that might be created, renovated or expanded, (4) feasibility studies or business plans for the project, and (5) such other information the commissioner determines is necessary to demonstrate the financial viability of the employment expansion project. The commissioner may impose a fee for such application as the commissioner deems appropriate.

(e) (1) The commissioner, upon consideration of the application and any additional information that the commissioner requires concerning a proposed employment expansion project, may approve the project if the commissioner finds that the project is an employment expansion project. If the commissioner rejects an application, the commissioner shall specifically identify the defects in the application and specifically explain the reasons for such rejection. The commissioner shall render a decision on an application not later than ninety days after its receipt by the commissioner.

(2) The approval of an employment expansion project by the commissioner may be combined with the exercise of any of the other powers of the commissioner, including, but not limited to, the provision of financial assistance.

(3) The commissioner shall require the applicant to reimburse the commissioner for all or any part of the cost of any activities performed in the exercise of due diligence reviewing an application pursuant to this subsection.

(f) Upon approving an employment expansion project, the commissioner shall issue a certificate of eligibility certifying that the applicant has complied with the provisions of this section. The certificate of eligibility shall set forth the commencement date, as well as any other requirements the commissioner deems appropriate.

(g) Each constituent corporation claiming a credit or credits allowed under this section shall retain a copy of the certificate of eligibility issued under subsection (f) of this section and a copy of the certificate of continuing eligibility issued under subsection (g) of this section for each income year for which a credit is claimed for at least as long as such income year would otherwise be subject to audit.

(h) The credits allowed under this section may be used by constituent corporations joining in a combined unitary tax return under section 12-222.

(i) Any constituent corporation allowed a credit under this section may assign such credit to another constituent corporation, provided such other constituent corporation may claim such credit only with respect to an income year for which the assigning constituent corporation would have been eligible to claim such credit and such other constituent corporation or constituent corporations may not further assign such credit. The assignor and assignee shall jointly submit written notification of such assignment to the commissioner. The notification shall include the credit certificate number, the date of assignment, the amount of such credit assigned, the tax identification numbers for both the assignor and assignee, and any other information required by the commissioner. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on both the part of the assignor and the assignee. The commissioner shall provide a copy of the notification of assignment to the Commissioner of Revenue Services upon request.

(j) (1) The determination of whether the aggregate number of new jobs has been created shall be made as of the end of each of the five full income years following the income year in which the commencement date occurs. Not later than the first day of the fourth month of each year following each of such five income years, the commissioner shall require the sponsor to certify the aggregate number of new jobs created by the end of the preceding income year. Not later than the first day of the seventh month of each year following each of the five income years, the commissioner shall review such certification and, if the aggregate number of new jobs at the end of the preceding income year is at least ninety per cent of the aggregate number of such new jobs set forth in the certificate of eligibility for such income year, shall issue a certificate of continuing eligibility for such preceding income year.

(2) If the aggregate number of new jobs at the end of any such income year is less than ninety per cent of the aggregate number of such new jobs set forth in the certificate of eligibility for such income year, no credits attributable to the activities of the sponsor during such income year shall be allowed to the constituent corporations. The failure to achieve ninety per cent of the aggregate number of new jobs by the end of any applicable income year shall not preclude the allowance to the constituent corporations of credits from any prior or subsequent income year otherwise available under this section.

(P.A. 06-187, S. 19; 06-189, S. 20–22; P.A. 14-122, S. 92; P.A. 15-244, S. 147, 148; June Sp. Sess. P.A. 15-5, S. 139.)

History: P.A. 06-187 effective May 26, 2006, and applicable to projects with a commencement date on or after September 1, 2005; P.A. 06-189 amended Subsec. (a)(8)(A) to change timing requirement re job creation from after sponsor’s application for a certificate to commencement date, amended Subsec. (b)(2) by eliminating five-year limit for credit and allowing credit for income years commencing on or after commencement date and amended Subsec. (i) by requiring submittal of written notification of assignment to the commissioner, effective June 7, 2006, and applicable to projects with a commencement date on or after September 1, 2005; P.A. 14-122 made technical changes in Subsec. (a)(6); P.A. 15-244 amended Subsec. (c)(3) to add “unitary tax” re combined return and amended Subsec. (h) to substitute “unitary” for “corporation business” re combined tax return and make a technical change, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 147 and 148, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-217h - Tax credit for expenditures to establish day care facilities for children of employees.

Section 12-217h is repealed effective January 1, 1990, and applicable to income years of corporations commencing on or after that date.

(P.A. 81-100, S. 1, 2; P.A. 82-469, S. 9, 11; P.A. 83-453, S. 1, 4; P.A. 88-289, S. 1, 4; P.A. 89-364, S. 6, 7.)



Section 12-217hh - Tax credit for hiring displaced worker.

Section 12-217hh is repealed, effective July 1, 2013.

(P.A. 06-186, S. 81; P.A. 13-232, S. 18.)



Section 12-217i - Tax credits for investments in vehicles powered by clean alternative fuels or electricity, for construction of or improvements to alternative fuel filling stations and for converting motor vehicles to utilize alternative fuels.

(a) There shall be allowed a credit for any taxpayer against the tax imposed by this chapter, chapter 209, 210, 211 or 212 in any income year or calendar quarter, as the case may be, commencing prior to January 1, 2008, in an amount equal to ten per cent of the amount of expenditures paid or incurred during such income year or such quarter, as the case may be, for the incremental cost of purchasing a vehicle which is exclusively powered by a clean alternative fuel.

(b) There shall be allowed a credit for any taxpayer against the tax imposed by this chapter in any income year commencing on or after January 1, 1994, and prior to January 1, 2008, in an amount equal to fifty per cent of the amount of expenditures, other than those described in subsection (a) of this section, paid or incurred during such income year directly for (1) the construction of any filling station or improvements to any existing filling station in order to provide compressed natural gas, liquefied petroleum gas or liquefied natural gas; (2) the purchase and installation of conversion equipment incorporated into or used in converting vehicles powered by any other fuel to either exclusive use of clean alternative fuel or dual use of such other fuel and a clean alternative fuel, including, but not limited to, storage cylinders, cylinder brackets, regulated mixers, fill valves, pressure regulators, solenoid valves, fuel gauges, electronic ignitions and alternative fuel delivery lines, if such converted vehicles, after conversion, meet generally accepted standards, including, but not limited to, the standards set by the American Gas Association, the National Fire Protection Association, the American National Standards Institute, the American Society of Testing Materials or the American Society of Mechanical Engineers; or (3) the purchase and installation of equipment incorporated into or used in a compressed natural gas, liquefied petroleum gas or liquefied natural gas filling or electric recharging station for vehicles powered by a clean alternative fuel, including, but not limited to, compressors, storage cylinders, associated framing, tubing and fittings, valves and fuel poles and fuel delivery lines.

(c) If the amount of any credit provided in this section exceeds the amount of tax otherwise payable in the income year or calendar quarter, as the case may be, in which such expenditure was paid or incurred, the balance of any such credit remaining may be taken in any of the three succeeding income years or twelve succeeding calendar quarters, respectively. Any taxpayer allowed such a tax credit against the tax imposed under this chapter or chapter 209, 210, 211 or 212 shall not be allowed such credit under more than one of said chapters. As used in this section, “clean alternative fuel” means compressed natural gas, liquefied petroleum gas, liquefied natural gas or electricity when used as a motor vehicle fuel and “incremental cost” means the difference between the purchase price of a vehicle which is exclusively powered by a clean alternative fuel and the manufacturer's suggested retail price of a comparably equipped vehicle which is not so powered.

(P.A. 91-179, S. 1, 5; P.A. 92-188, S. 1, 4; P.A. 93-199, S. 2, 6; P.A. 95-15, S 1, 3; P.A. 96-183, S. 1, 4; P.A. 97-295, S. 23, 25; P.A. 98-262, S. 14, 22; P.A. 99-173, S. 41, 65; May 9 Sp. Sess. P.A. 02-4, S. 11; P.A. 04-231, S. 5; P.A. 14-122, S. 90.)

History: P.A. 91-179 effective October 1, 1991, and applicable to income years commencing on or after January 1, 1991; P.A. 92-188 amended section to authorize tax credits for investments in vehicles powered by electricity, effective July 1, 1992, and applicable to income years of corporations commencing on or after January 1, 1992; P.A. 93-199 extended credit to any income year commencing prior to January 1, 1998, and added reference to electric recharging stations in Subdiv. (1), effective July 1, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-15 incorporated tax credits for expenditures for construction of or improvements to alternative fuel filling stations, formerly authorized under Sec. 12-217g and for expenditures for converting motor vehicles to utilize alternative fuels formerly authorized under Sec. 12-217r and made technical changes, effective April 13, 1995, and applicable to income years or calendar quarters commencing on or after January 1, 1994; P.A. 96-183 amended Subsec. (b) by adding liquefied petroleum gas and liquefied natural gas to Subdiv. (3) effective May 31, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 97-295 amended Subsec. (a) to extend date from January 1, 1998, to January 1, 2000, and amended Subsec. (b) to extend date from January 1, 1999, to January 1, 2000, effective July 8, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 99-173 amended Subsecs. (a) and (b) to extend the sunset from January 1, 2000, to January 1, 2002, effective June 23, 1999; May 9 Sp. Sess. P.A. 02-4 amended Subsecs. (a) and (b) to extend the credit until January 1, 2004, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 04-231 amended Subsecs. (a) and (b) to extend the sunset dates for the credits from January 1, 2004 to January 1, 2008, effective July 1, 2004, and applicable to income years commencing on or after January 1, 2004; P.A. 14-122 made technical changes in Subsec. (c).



Section 12-217ii - Jobs creation tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Income year” means, with respect to entities subject to the insurance premiums tax under chapter 207, the corporation business tax under this chapter or the utility companies tax under chapter 212, the income year as determined under each of said chapters, as the case may be;

(3) “Taxpayer” means a person subject to tax under chapter 207, this chapter or chapter 212;

(4) “New job” means a full-time job which (A) did not exist in this state prior to a taxpayer's application to the commissioner for an eligibility certificate under this section for a job creation credit, and (B) is filled by a new employee;

(5) “New employee” means a person hired by the taxpayer to fill a new full-time job. A new employee does not include a person who was employed in Connecticut by a related person with respect to the taxpayer during the prior twelve months;

(6) “Full-time job” means a job in which an employee is required to work at least thirty-five or more hours per week. A full-time job does not include a temporary or seasonal job;

(7) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer; and

(8) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c).

(b) (1) There is established a jobs creation tax credit program whereby a taxpayer who creates at least ten new jobs in Connecticut may be allowed a credit against the tax imposed under chapter 207, this chapter or chapter 212, in an amount up to sixty per cent of the income tax deducted and withheld from the wages of new employees and paid over to the state pursuant to chapter 229.

(2) For each new employee, credits may be granted for five successive years.

(3) The credit shall be claimed in the income year in which it is earned. Any credits not used in a tax year shall expire.

(c) Any taxpayer planning to claim a credit under the provisions of this section shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner, and shall contain sufficient information concerning the number of new jobs to be created, feasibility studies or business plans for the increased number of jobs, projected state and local revenue that might derive as a result of the job growth and other information necessary to demonstrate that there will be net benefits to the economy of the municipality and the state. The commissioner shall impose a fee for such application as the commissioner deems appropriate.

(d) The commissioner shall determine whether (1) the taxpayer making the application is eligible for the tax credit, and (2) the proposed job growth (A) is economically viable only with use of the tax credit, (B) would provide a net benefit to economic development and employment opportunities in the state, and (C) conforms to the state plan of conservation and development prepared pursuant to section 16a-24. The commissioner may require the applicant to submit such additional information as may be necessary to evaluate the application.

(e) (1) The commissioner, upon consideration of the application and any additional information the commissioner requires, may approve the credit application, in whole or in part, if the commissioner concludes that the increase in the number of jobs is economically viable only with the use of the tax credit and that the revenue generated due to economic development and employment opportunities created in the state exceeds the credit and any other credits to be taken. If the commissioner disapproves an application, the commissioner shall specifically identify the defects in the application and specifically explain the reasons for the disapproval. The commissioner shall render a decision on an application not later than ninety days after the date of its receipt by the commissioner.

(2) The total amount of credits granted to all taxpayers under this section and sections 12-217nn, 12-217oo and 12-217pp shall not exceed twenty million dollars in any one fiscal year.

(3) (A) A credit under this section may be granted to a taxpayer for not more than five successive income years. No credit under this section shall be granted to a taxpayer more than five income years after the date the commissioner issues an eligibility certificate to the taxpayer under subsection (f) of this section.

(B) The commissioner shall not issue any eligibility certificates under this section on or after January 1, 2012.

(4) The commissioner may combine approval of a credit application with the exercise of any of the commissioner's other powers, including, but not limited to, the provision of other forms of financial assistance.

(f) Upon approving a taxpayer's credit application, the commissioner shall issue a credit allocation notice certifying that the credits will be available to be claimed by the taxpayer if the taxpayer otherwise meets the requirements of this section. No later than thirty days after the close of the taxpayer's income year, the taxpayer shall provide information to the commissioner regarding the number of new jobs created for the year and the income tax deducted and withheld from the wages of such new employees and paid over to the state for such year. The commissioner shall issue an eligibility certificate that includes the taxpayer's name, the number of new jobs created, and the amount of the credit certified for the year. The certificate shall be issued by the commissioner not later than sixty days after the close of the taxpayer's income year or not later than thirty days after the information is provided, whichever comes first.

(g) The commissioner shall, upon request, provide a copy of the eligibility certificate issued under subsection (f) of this section to the Commissioner of Revenue Services.

(h) (1) If (A) the number of new employees on account of which a taxpayer claimed the credit allowed by this section decreases to less than the number for which the commissioner issued an eligibility certificate during any of the four years succeeding the first full income year following the issuance of an eligibility certificate, and (B) those employees are not replaced by other employees who have not been shifted from an existing location of the taxpayer or a related person in this state, the taxpayer shall be required to recapture a percentage of the credit allowed under this section on its tax return, as determined under the provisions of subdivision (2) of this subsection. The commissioner shall provide notice of the required recapture amount to both the taxpayer and the Commissioner of Revenue Services.

(2) If the taxpayer is required under the provisions of subdivision (1) of this subsection to recapture a portion of the credit during (A) the first of such four years, then ninety per cent of the credit allowed shall be recaptured on the tax return required to be filed for such year, (B) the second of such four years, then sixty-five per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (C) the third of such four years, then fifty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (D) the fourth of such four years, then thirty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year.

(P.A. 06-186, S. 80; P.A. 07-250, S. 18; P.A. 10-75, S. 10; P.A. 11-6, S. 130; 11-86, S. 3; Oct. Sp. Sess. P.A. 11-1, S. 20.)

History: P.A. 06-186 effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 07-250 removed requirement re credit available only to taxpayers relocating to state, lowered job creation requirement from 50 to 10 new jobs, increased tax credit allowed from up to 25% to up to 60% of taxes deducted, added requirement that job growth conform to state plan of conservation and development and made conforming and technical changes, effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; P.A. 10-75 amended Subsec. (e)(2) to include Secs. 12-217nn and 12-217oo in cap and to increase cap from $10,000,000 to $11,000,000, effective May 6, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (e)(2) to increase cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; P.A. 11-86 amended Subsec. (e)(2) to delete references to Secs. 12-217nn and 12-217oo and to increase cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (e)(2) to include Sec. 12-217pp in cap, amended Subsec. (e)(3) to add provision re 5-income-year time limit for granting credit after issuance of eligibility certificate and sunset date of January 1, 2012, and made technical changes in Subsecs. (f) and (g), effective October 27, 2011.



Section 12-217j - Tax credit for research and experimental expenditures.

(a) There shall be allowed as a credit against the tax imposed on any corporation under this chapter, with respect to income years of such corporation commencing on or after January 1, 1994, an amount equal to twenty per cent of the amount spent by such corporation directly on research and experimental expenditures, as defined in Section 174 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which are conducted in this state and which exceeds the amount spent by such corporation during the preceding income year of such corporation for such expenditures.

(b) (1) With respect to any income year commencing on or after January 1, 2000, a credit or any portion of a credit that is allowed under this section but that is not used by a taxpayer because the amount of the credit exceeds the tax due and owing by the taxpayer shall be carried forward to each of the successive income years until such credit, or applicable portion of the credit, is fully taken. In no case shall a credit, or any portion of a credit, that is not used by a taxpayer be carried forward for a period of more than fifteen years.

(2) (A) With respect to any income year commencing on or after January 1, 1997, and prior to January 1, 2000, a credit or any portion of a credit that is allowed under this section but that is not used by a biotechnology company because the amount of the credit exceeds the tax due and owing by the taxpayer shall be carried forward to each of the successive income years until such credit, or applicable portion of the credit, is fully taken. In no case shall a credit, or any portion of a credit, that is not used by a biotechnology company be carried forward for a period of more than fifteen years.

(B) For purposes of this subsection, “biotechnology company” means a company engaged in the business of applying technologies, such as recombinant DNA techniques, biochemistry, molecular and cellular biology, genetics and genetic engineering, biological cell fusion techniques, and new bioprocesses, using living organisms, or parts of organisms, to produce or modify products, to improve plants or animals, to develop microorganisms for specific uses, to identify targets for small molecule pharmaceutical development, or to transform biological systems into useful processes and products.

(P.A. 92-193, S. 3, 8; P.A. 93-403, S. 1, 3; P.A. 96-252, S. 7, 8; P.A. 98-110, S. 22, 27; P.A. 03-225, S. 2.)

History: P.A. 92-193 effective July 1, 1992, and applicable to taxable years of corporations commencing on or after January 1, 1993 (Revisor's note: In codifying public act 92-193 the words “an amount” were inserted editorially by the Revisors in Subdiv. (1) after the words “January 1, 1994,” for consistency with Subdiv. (2)); P.A. 93-403 added requirement that research and experimental expenditures be conducted in the state, effective June 29, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 96-252 authorized tax credits which are not used by biotechnology companies to be carried forward and defined “biotechnology company”, effective July 1, 1996, and applicable to income years of corporations commencing on or after January 1, 1997; P.A. 98-110 expanded credit to all taxpayers, effective May 19, 1998, and applicable to income years commencing on or after January 1, 2000; P.A. 03-225 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to delete obsolete references and make technical changes, and amended Subsec. (b) to add provisions re credit for biotechnology companies after January 1, 1997, and make technical changes, effective July 9, 2003.



Section 12-217jj - Film production tax credit. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Revenue Services.

(2) “Department” means the Department of Economic and Community Development.

(3) (A) “Qualified production” means entertainment content created in whole or in part within the state, including motion pictures, except as otherwise provided in this subparagraph; documentaries; long-form, specials, mini-series, series, sound recordings, videos and music videos and interstitials television programming; interactive television; relocated television production; interactive games; videogames; commercials; any format of digital media, including an interactive web site, created for distribution or exhibition to the general public; and any trailer, pilot, video teaser or demo created primarily to stimulate the sale, marketing, promotion or exploitation of future investment in either a product or a qualified production via any means and media in any digital media format, film or videotape, provided such program meets all the underlying criteria of a qualified production. For the state fiscal years ending June 30, 2014, June 30, 2015, June 30, 2016, and June 30, 2017, “qualified production” shall not include a motion picture that has not been designated as a state-certified qualified production prior to July 1, 2013, and no tax credit voucher for such motion picture may be issued during said years, except, for the state fiscal years ending June 30, 2015, June 30, 2016, and June 30, 2017, “qualified production” shall include a motion picture for which twenty-five per cent or more of the principal photography shooting days are in this state at a facility that receives not less than twenty-five million dollars in private investment and opens for business on or after July 1, 2013, and a tax credit voucher may be issued for such motion picture.

(B) “Qualified production” shall not include any ongoing television program created primarily as news, weather or financial market reports; a production featuring current events, other than a relocated television production, sporting events, an awards show or other gala event; a production whose sole purpose is fundraising; a long-form production that primarily markets a product or service; a production used for corporate training or in-house corporate advertising or other similar productions; or any production for which records are required to be maintained under 18 USC 2257 with respect to sexually explicit content.

(4) “Eligible production company” means a corporation, partnership, limited liability company, or other business entity engaged in the business of producing qualified productions on a one-time or ongoing basis, and qualified by the Secretary of the State to engage in business in the state.

(5) “Production expenses or costs” means all expenditures clearly and demonstrably incurred in the state in the preproduction, production or postproduction costs of a qualified production, including:

(A) Expenditures incurred in the state in the form of either compensation or purchases including production work, production equipment not eligible for the infrastructure tax credit provided in section 12-217kk, production software, postproduction work, postproduction equipment, postproduction software, set design, set construction, props, lighting, wardrobe, makeup, makeup accessories, special effects, visual effects, audio effects, film processing, music, sound mixing, editing, location fees, soundstages and any and all other costs or services directly incurred in connection with a state-certified qualified production;

(B) Expenditures for distribution, including preproduction, production or postproduction costs relating to the creation of trailers, marketing videos, commercials, point-of-purchase videos and any and all content created on film or digital media, including the duplication of films, videos, CDs, DVDs and any and all digital files now in existence and those yet to be created for mass consumer consumption; the purchase, by a company in the state, of any and all equipment relating to the duplication or mass market distribution of any content created or produced in the state by any digital media format which is now in use and those formats yet to be created for mass consumer consumption; and

(C) “Production expenses or costs” does not include the following: (i) On and after January 1, 2008, compensation in excess of fifteen million dollars paid to any individual or entity representing an individual, for services provided in the production of a qualified production and on or after January 1, 2010, compensation subject to Connecticut personal income tax in excess of twenty million dollars paid in the aggregate to any individuals or entities representing individuals, for star talent provided in the production of a qualified production; (ii) media buys, promotional events or gifts or public relations associated with the promotion or marketing of any qualified production; (iii) deferred, leveraged or profit participation costs relating to any and all personnel associated with any and all aspects of the production, including, but not limited to, producer fees, director fees, talent fees and writer fees; (iv) costs relating to the transfer of the production tax credits; (v) any amounts paid to persons or businesses as a result of their participation in profits from the exploitation of the qualified production; and (vi) any expenses or costs relating to an independent certification, as required by subsection (g) of this section, or as the department may otherwise require, pertaining to the amount of production expenses or costs set forth by an eligible production company in its application for a production tax credit.

(6) “Sound recording” means a recording of music, poetry or spoken-word performance, but does not include the audio portions of dialogue or words spoken and recorded as part of a motion picture, video, theatrical production, television news coverage or athletic event.

(7) “State-certified qualified production” means a qualified production produced by an eligible production company that (A) is in compliance with regulations adopted pursuant to subsection (k) of this section, (B) is authorized to conduct business in this state, and (C) has been approved by the department as qualifying for a production tax credit under this section.

(8) “Interactive web site” means a web site, the production costs of which (A) exceed five hundred thousand dollars per income year, and (B) is primarily (i) interactive games or end user applications, or (ii) animation, simulation, sound, graphics, story lines or video created or repurposed for distribution over the Internet. An interactive web site does not include a web site primarily used for institutional, private, industrial, retail or wholesale marketing or promotional purposes, or which contains obscene content.

(9) “Post-certification remedy” means the recapture, disallowance, recovery, reduction, repayment, forfeiture, decertification or any other remedy that would have the effect of reducing or otherwise limiting the use of a tax credit provided by this section.

(10) “Compensation” means base salary or wages and does not include bonus pay, stock options, restricted stock units or similar arrangements.

(11) “Relocated television production” means:

(A) An ongoing television program all of the prior seasons of which were filmed outside this state, and may include current events shows, except those referenced in subparagraph (B)(i) of this subdivision.

(B) An eligible production company’s television programming in this state that (i) is not a general news program, sporting event or game broadcast, and (ii) is created at a qualified production facility that has had a minimum investment of twenty-five million dollars made by such eligible production company on or after January 1, 2012, at which facility the eligible production company creates ongoing television programming as defined in subparagraph (A) of this subdivision, and creates at least two hundred new jobs in Connecticut on or after January 1, 2012. For purposes of this subdivision, “new job” means a full-time job, as defined in section 12-217ii, that did not exist in this state prior to January 1, 2012, and is filled by a new employee, and “new employee” includes a person who was employed outside this state by the eligible production company prior to January 1, 2012, but does not include a person who was employed in this state by the eligible production company or a related person, as defined in section 12-217ii, with respect to the eligible production company during the prior twelve months.

(C) A relocated television production may be a state-certified qualified production for not more than ten successive income years, after which period the eligible production company shall be ineligible to resubmit an application for certification.

(b) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for eligible production companies producing a state-certified qualified production in the state.

(1) For income years commencing on or after January 1, 2006, but prior to January 1, 2010, any eligible production company incurring production expenses or costs in excess of fifty thousand dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to thirty per cent of such production expenses or costs.

(2) For income years commencing on or after January 1, 2010, (A) any eligible production company incurring production expenses or costs of not less than one hundred thousand dollars, but not more than five hundred thousand dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to ten per cent of such production expenses or costs, (B) any such company incurring such expenses or costs of more than five hundred thousand dollars, but not more than one million dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to fifteen per cent of such production expenses or costs, and (C) any such company incurring such expenses or costs of more than one million dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to thirty per cent of such production expenses or costs.

(c) No eligible production company incurring an amount of production expenses or costs that qualifies for such credit shall be eligible for such credit unless on or after January 1, 2010, such company conducts (1) not less than fifty per cent of principal photography days within the state, or (2) expends not less than fifty per cent of postproduction costs within the state, or (3) expends not less than one million dollars of postproduction costs within the state.

(d) (1) For income years commencing on or after January 1, 2009, but prior to January 1, 2010, fifty per cent of production expenses or costs shall be counted toward such credit when incurred outside the state and used within the state, and one hundred per cent of such expenses or costs shall be counted toward such credit when incurred within the state and used within the state.

(2) For income years commencing on or after January 1, 2010, no expenses or costs incurred outside the state and used within the state shall be eligible for a credit, and one hundred per cent of such expenses or costs shall be counted toward such credit when incurred within the state and used within the state.

(e) (1) On and after July 1, 2006, and for income years commencing on or after January 1, 2006, any credit allowed pursuant to this section may be sold, assigned or otherwise transferred, in whole or in part, to one or more taxpayers, provided (A) no credit, after issuance, may be sold, assigned or otherwise transferred, in whole or in part, more than three times, (B) in the case of a credit allowed for the income year commencing on or after January 1, 2011, and prior to January 1, 2012, any entity that is not subject to tax under chapter 207 or this chapter may transfer not more than fifty per cent of such credit in any one income year, and (C) in the case of a credit allowed for an income year commencing on or after January 1, 2012, any entity that is not subject to tax under chapter 207 or this chapter may transfer not more than twenty-five per cent of such credit in any one income year.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, any entity that is not subject to tax under this chapter or chapter 207 shall not be subject to the limitations on the transfer of credits provided in subparagraphs (B) and (C) of subdivision (1), provided such entity owns not less than fifty per cent, directly or indirectly, of a business entity subject to tax under section 12-284b.

(3) Notwithstanding the provisions of subdivision (1) of this subsection, any qualified production that is created in whole or in significant part, as determined by the Commissioner of Economic and Community Development, at a qualified production facility shall not be subject to the limitations of subparagraph (B) or (C) of said subdivision (1). For purposes of this subdivision, “qualified production facility” means a facility (A) located in this state, (B) intended for film, television or digital media production, and (C) that has had a minimum investment of three million dollars, or less if the Commissioner of Economic and Community Development determines such facility otherwise qualifies.

(f) On and after July 1, 2006, and for income years commencing on or after January 1, 2006, all or part of any such credit allowed under this subsection shall be claimed against the tax imposed under chapter 207 or this chapter for the income year in which the production expenses or costs were incurred, or in the three immediately succeeding income years. For tax credit vouchers issued on or after July 1, 2015, all or part of any such credit shall be claimed against the tax imposed under chapter 207 or this chapter for the income year in which the production expenses or costs were incurred, or in the five immediately succeeding income years. Any production tax credit allowed under this subsection shall be nonrefundable.

(g) (1) An eligible production company shall apply to the department for a tax credit voucher on an annual basis, but not later than ninety days after the first production expenses or costs are incurred in the production of a qualified production, and shall provide with such application such information as the department may require to determine such company’s eligibility to claim a credit under this section. No production expenses or costs may be listed more than once for purposes of the tax credit voucher pursuant to this section, or pursuant to section 12-217kk or 12-217ll, and if a production expense or cost has been included in a claim for a credit, such production expense or cost may not be included in any subsequent claim for a credit.

(2) Not later than ninety days after the end of the annual period, or after the last production expenses or costs are incurred in the production of a qualified production, an eligible production company shall apply to the department for a production tax credit voucher, and shall provide with such application such information and independent certification as the department may require pertaining to the amount of such company’s production expenses or costs. Such independent certification shall be provided by an audit professional chosen from a list compiled by the department. If the department determines that such company is eligible to be issued a production tax credit voucher, the department shall enter on the voucher the amount of production expenses or costs that has been established to the satisfaction of the department and the amount of such company’s credit under this section. The department shall provide a copy of such voucher to the commissioner, upon request.

(3) The department shall charge a reasonable administrative fee sufficient to cover the department’s costs to analyze applications submitted under this section.

(h) If an eligible production company sells, assigns or otherwise transfers a credit under this section to another taxpayer, the transferor and transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. If such transferee sells, assigns or otherwise transfers a credit under this section to a subsequent transferee, such transferee and such subsequent transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. The notification after each transfer shall include the credit voucher number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee, and any other information required by the department. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on the part of the transferor and the transferee, and for a second or third transfer, on the part of all subsequent transferors and transferees. The department shall provide a copy of the notification of assignment to the commissioner upon request.

(i) Any eligible production company that submits information to the department that it knows to be fraudulent or false shall, in addition to any other penalties provided by law, be liable for a penalty equal to the amount of such company’s credit entered on the production tax credit certificate issued under this section.

(j) No tax credits transferred pursuant to this section shall be subject to a post-certification remedy, and the department and the commissioner shall have no right, except in the case of possible material misrepresentation or fraud, to conduct any further or additional review, examination or audit of the expenditures or costs for which such tax credits were issued. The sole and exclusive remedy of the department and the commissioner shall be to seek collection of the amount of such tax credits from the entity that committed the fraud or misrepresentation.

(k) The department, in consultation with the commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the administration of this section.

(P.A. 06-83, S. 20; 06-186, S. 83; 06-187, S. 79; P.A. 07-236, S. 1; June Sp. Sess. P.A. 07-4, S. 69, 70; June Sp. Sess. P.A. 07-5, S. 13; P.A. 08-142, S. 1; June Sp. Sess. P.A. 09-3, S. 97; Sept. Sp. Sess. P.A. 09-8, S. 1–3; P.A. 10-107, S. 1; June Sp. Sess. P.A. 10-1, S. 61; P.A. 11-6, S. 77; 11-61, S. 37; Oct. Sp. Sess. P.A. 11-1, S. 53; P.A. 13-184, S. 75; 13-247, S. 129; P.A. 15-244, S. 86; June Sp. Sess. P.A. 15-5, S. 431.)

History: P.A. 06-83 effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 06-186 amended Subsec. (a) to redefine “qualified production” by deleting exception and changing reference to obscene material and to redefine “production expenses or costs” by eliminating requirement that they be in cash, requiring intellectual property to be produced primarily in state, requiring expenditures to be incurred within state rather than paid to persons authorized to do business in state, eliminating provision allowing commissioner to determine other production expenses or costs, exempting talent fees and making technical changes, amended Subsec. (b) by replacing former provisions with provisions allowing any eligible production company to receive 30% credit and allowing a three-year carryforward, eliminated former Subsec. (c) re wage tax credit, redesignated existing Subsec. (d) as new Subsec. (c) and made conforming changes therein, eliminated former Subsec. (e) re carryforward period, inserted new Subsec. (d) re procedure upon transfer of credit, and redesignated existing Subsec. (f) as new Subsec. (e) and amended same to require the commission, in consultation with the commissioner, to adopt regulations, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 06-187 amended Subsec. (f) to require the commission, in consultation with the commissioner, to adopt regulations, effective July 1, 2006 (Revisor’s note: In Subsec. (a)(6)(A), a reference to “subsection (f) of this section” was changed editorially by the Revisors to “subsection (e) of this section”, for accuracy); P.A. 07-236 amended Subsec. (a) to redefine “qualified production” and “production expenses or costs” and add definitions of “sound recording”, “interactive web site” and “post-certification remedy”, amended Subsec. (b) to divide existing provisions into Subdivs. (1) to (3) and, in Subdiv. (1), to apply credit to taxes due under chapter 207 and add Subpara. (A) re expenses or costs on and after January 1, 2009, and Subpara. (B) re expenses or costs on and after January 1, 2012, and, in Subdiv. (2), to limit credit transfers to three times, amended Subsec. (c) to add provisions in Subdiv. (1) to prohibit limit on listing expenses or costs on a tax credit voucher more than one once, to add new Subdiv. (2) re requirements for applying for tax credit vouchers, and to redesignate existing Subdiv. (2) as Subdiv. (3), amended Subsec. (d) to add provisions re second or third transfers, added new Subsec (e) re submission of false or fraudulent information and Subsec. (f) re post-certification remedy, redesignated existing Subsec. (e) as Subsec. (g) and made conforming changes throughout, effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (a) by making a technical change in Subdiv. (3)(A) and inserting “in the state” re expenditures incurred in Subdiv. (5), effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007, and amended Subsec. (c) by inserting “and independent certification” in Subdivs. (2) and (3), effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (f) to substitute “commission” for “commissioner” re issuance of tax credit voucher and make technical changes, effective October 6, 2007; P.A. 08-142 amended Subsec. (b) by changing eligibility date in Subdiv. (1) from income years commencing on or after January 1, 2007, to income years commencing on or after January 1, 2006, and amending Subdivs. (2) and (3) to specify that provisions are applicable on and after July 1, 2006, for income years commencing on or after January 1, 2006, effective June 5, 2008; June Sp. Sess. P.A. 09-3 made changes throughout to transfer responsibility for program from Commission on Culture and Tourism to Department of Economic and Community Development, amended Subsec. (a) by deleting infomercials from definition of “qualified production” in Subdiv. (3)(A) and removing compensation in excess of $20,000,000 and costs of independent certification from definition of “production expenses or costs” in Subdiv. (5)(C), amended Subsec. (b)(1) by designating existing provisions re income years on or after January 1, 2006, as new Subpara. (A), amending same to make applicable prior to January 1, 2010, and replacing former Subparas. (A) and (B) with new Subparas. (B) to (D) re spending and in-state work required to qualify for credit, amended Subsec. (c) by deleting former Subdiv. (2) re interim voucher, redesignating existing Subdiv. (3) as Subdiv. (2), amending same to add provision re independent certification provided by audit professional chosen from list, and adding new Subdiv. (3) re administrative fee, amended Subsec. (e) by deleting “wilfully” re submission of information, and amended Subsec. (f) by replacing former provisions with provisions re post-certification remedy, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b) by replacing “not less than five hundred thousand one dollars” with “more than five hundred thousand dollars” in Subdiv. (1)(B)(ii), adding provision re postproduction costs in Subdiv. (1)(C) and inserting “all or part of” re credit in Subdiv. (3), effective October 5, 2009; P.A. 10-107 amended Subsec. (a) by deleting “development” from definition of “production expenses or costs” in Subdiv. (5) and adding Subdiv. (10) defining “compensation”, redesignated existing Subsec. (b)(1) as Subsec. (b) and made technical changes therein, redesignated existing Subsec. (b)(1)(C) as new Subsec. (c) and amended same by changing principal photography days requirement from 50% to 25% and adding “or (C) expends not less than one million dollars of postproduction costs within the state” and redesignated existing Subsecs. (b)(1)(D) to (g) as Subsecs. (d) to (k), effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (c), effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010 (Revisor’s note: In 2011, internal references to “subsection (c) of this section” in Subsec. (a)(5)(C)(vi) and “subsection (g) of this section” in Subsec. (a)(7)(A) were changed editorially by the Revisors to “subsection (g) of this section” and “subsection (k) of this section”, respectively, to reflect changes made by P.A. 10-107); P.A. 11-6 amended Subsec. (c) by increasing from 25% to 50% the required principal photography days within the state, and amended Subsec. (e) by designating existing provisions as Subdiv. (1) and amending same to add Subparas. (B) and (C) re limits on transfer of credits and by adding Subdiv. (2) re exception to transfer limits, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 11-61 amended Subsec. (e) by adding new Subdiv. (2) re exception to limitations on transfer for certain entities, redesignating existing Subdiv. (2) as Subdiv. (3), and specifying in Subdiv. (3)(C) that determination is by the Commissioner of Economic and Community Development, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) by adding references to relocated television production in definition of “qualified production”, and adding Subdiv. (11) defining “relocated television production”, effective October 27, 2011; P.A. 13-184 amended Subsec. (a)(3) by excluding “motion picture” from the definition of “qualified production” for fiscal years ending June 30, 2014, and June 30, 2015, effective July 1, 2013, and applicable to tax credits issued on or after that date; P.A. 13-247 amended Subsec. (a)(3) by excluding “motion picture” from the definition of “qualified production” for fiscal years ending June 30, 2014, and June 30, 2015, and specified that the exclusion applies to motion picture not designated as a state-certified qualified production prior to July 1, 2013, effective July 1, 2013, and applicable to tax credits issued on or after that date; P.A. 15-244 amended Subsec. (a)(3)(A) to extend provisions re motion pictures under definition of “qualified production” to fiscal years ending June 30, 2016, and June 30, 2017, effective June 30, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (f) by adding provision re tax credit vouchers issued on or after July 1, 2015, to be claimed in the income year the production expenses or costs were incurred, or in the five immediately succeeding income years, effective June 30, 2015.



Section 12-217k - Tax credit for employee training.

Section 12-217k is repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 92-193, S. 4, 8; P.A. 93-74, S. 7, 67; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217kk - Tax credit for infrastructure projects in the entertainment industry. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Revenue Services.

(2) “Department” means the Department of Economic and Community Development.

(3) “Infrastructure project” means a capital project to provide basic buildings, facilities or installations needed for the functioning of the digital media and motion picture industry in this state.

(4) “State-certified project” means an infrastructure project undertaken in this state by an entity that (A) is in compliance with regulations adopted pursuant to subsection (e) of this section, (B) is authorized to conduct business in this state, (C) is not in default on a loan made by the state or a loan guaranteed by the state, nor has ever declared bankruptcy under which an obligation of the entity to pay or repay public funds was discharged as a part of such bankruptcy, and (D) has been approved by the department as qualifying for an infrastructure tax credit under this section.

(5) “Post-certification remedy” means the recapture, disallowance, recovery, reduction, repayment, forfeiture, decertification or any other remedy that would have the effect of reducing or otherwise limiting the use of a tax credit provided by this section.

(b) (1) (A) For income years commencing prior to January 1, 2010, there shall be allowed a state-certified project credit against the tax imposed under chapter 207 or this chapter to any taxpayer that invests in a state-certified project. Such credit may be in the following amounts: (i) For state-certified projects costing greater than fifteen thousand dollars and less than one hundred fifty thousand dollars, each taxpayer may be allowed a tax credit of ten per cent of the investment made by such taxpayer; (ii) for state-certified projects costing one hundred fifty thousand dollars or more, but less than one million dollars, each taxpayer may be allowed a tax credit of fifteen per cent of the investment made by such taxpayer; and (iii) for state-certified projects costing one million dollars or more, each taxpayer may be allowed a tax credit of twenty per cent of the investment made by such taxpayer.

(B) For income years commencing on or after January 1, 2010, there shall be allowed a state-certified project credit against the tax imposed under chapter 207 or this chapter to any taxpayer that invests three million dollars or more in a state-certified project in an amount equal to twenty per cent of the investment made by such taxpayer.

(2) Eligible expenditures pursuant to this section shall include the following: All expenditures for a capital project to provide buildings, facilities or installations, whether a capital lease or purchase, together with necessary equipment for a film, video, television, digital production facility or digital animation production facility; project development, including design, professional consulting fees and transaction costs; development, preproduction, production, post-production and distribution equipment and system access; and fixtures and other equipment.

(3) Any credit allowed pursuant to this section may be sold, assigned or otherwise transferred, in whole or in part, to one or more taxpayers, and such taxpayers may sell, assign or otherwise transfer, in whole or in part, such credit.

(4) All or part of any credit allowed pursuant to this section shall be claimed against the tax imposed under chapter 207 or this chapter for the income year in which expenditures were made for the infrastructure project, or in the three immediately succeeding income years.

(5) Any tax credit earned under this section shall be nonrefundable.

(c) (1) An entity undertaking an infrastructure project shall apply to the department for an eligibility certificate not later than ninety days after the first expenses or costs are incurred, and shall provide with such application such information as the department may require to determine such infrastructure project's eligibility as a state-certified project.

(2) Each application for an eligibility certificate shall include: (A) A detailed description of the infrastructure project; (B) a preliminary budget; (C) estimated completion date; and (D) such other information as the department may require. The department may require an independent audit of all project costs and expenditures prior to certification. If the department determines that such project is eligible to be a state-certified project, the department shall indicate the amount of costs or expenditures that has been established to the satisfaction of the department, and issue to such entity a tax credit certification letter for investors indicating the amount of tax credits available under this section. The department shall provide a copy of such letter to the commissioner, upon request.

(3) Prior to the issuance of a state-certified project tax credit voucher to a taxpayer based upon the tax credit certification letter issued pursuant to subdivision (2) of this subdivision, the entity undertaking such infrastructure project shall provide the department with a description of the progress on such project and an estimated completion date. The department may require an independent audit of all project costs and expenditures prior to issuance of such tax credit voucher to a taxpayer. No such tax credit voucher may be issued prior to such time as such state-certified project is shown to be one hundred per cent complete.

(4) The department shall charge a reasonable administrative fee sufficient to cover the department's costs to analyze applications submitted under this section.

(d) If a taxpayer sells, assigns or otherwise transfers a credit under this section to another taxpayer, the transferor and transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. The notification shall include the credit certificate number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee and any other information required by the commissioner. After the initial issuance of a tax credit, such credit may be sold, assigned or otherwise transferred not more than three times. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on both the part of the transferor and the transferee, and all subsequent transferors and transferees. The department shall provide a copy of the notification of assignment to the commissioner upon request.

(e) No tax credits transferred pursuant to this section shall be subject to a post-certification remedy, and the department and the commissioner shall have no right, except in the case of possible material misrepresentation or fraud, to conduct any further or additional review, examination or audit of the expenditures or costs for which such tax credits were issued. The sole and exclusive remedy of the department and the commissioner shall be to seek collection of the amount of such tax credits from the entity that committed the fraud or misrepresentation.

(f) The department, in consultation with the commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the administration of this section.

(P.A. 07-236, S. 2; June Sp. Sess. P.A. 07-5, S. 14; June Sp. Sess. P.A. 09-3, S. 98; P.A. 10-107, S. 2; Oct. Sp. Sess. P.A. 11-1, S. 55; P.A. 13-232, S. 10.)

History: P.A. 07-236 effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to substitute “commission” for “commissioner” re issuance of tax credit voucher and make technical changes, effective October 6, 2007; June Sp. Sess. P.A. 09-3 made changes throughout to transfer responsibility for program from Commission on Culture and Tourism to Department of Economic and Community Development, amended Subsec. (b)(1) by designating existing provisions as Subpara. (A), making conforming changes therein and adding Subpara. (B) re $3,000,000 threshold to qualify for credit on or after January 1, 2010, amended Subsec. (c) by changing completion amount required in Subdiv. (3) from 60% to 100% and adding Subdiv. (4) re administrative fee, and amended Subsec. (e) by replacing former provisions with provisions re post-certification remedy, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; P.A. 10-107 amended Subsec. (b)(2) by replacing “leased or purchased” with “a capital lease or purchase”, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b)(4) to specify that all or part of credit must be claimed in the income year in which expenditures were made, or in the three immediately succeeding income years and to delete provision re amount of allowable credit exceeding sum of taxes due, effective October 27, 2011; P.A. 13-232 amended Subsec. (b)(3) by eliminating requirement that credit be claimed in same year expenditures were made, effective June 25, 2013.



Section 12-217l - Tax credit for expenditures for grants to institutions of higher education for research and development related to technological advancements.

Section 12-217l is repealed, effective July 1, 2013.

(P.A. 92-193, S. 5, 8; P.A. 13-232, S. 18.)



Section 12-217ll - Tax credit for digital animation production companies. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Revenue Services.

(2) “Department” means the Department of Economic and Community Development.

(3) “Digital animation production company” means a corporation, partnership, limited liability company or other business entity engaged exclusively in digital animation production activity on an ongoing basis, and that is qualified by the Secretary of the State to engage in business in the state.

(4) “State-certified digital animation production company” means a digital animation production company that (A) maintains studio facilities located within the state at which digital animation production activities are conducted, (B) employs at least two hundred full-time employees within the state, (C) is in compliance with regulations adopted pursuant to subsection (h) of this section, and (D) has been certified by the department.

(5) “Digital animation production activity” means the creation, development and production of computer-generated animation content for distribution or exhibition to the general public, but not for the production of any material for which records are required to be maintained under 18 USC 2257 with respect to sexually explicit content.

(6) “Full-time employee” means an employee required to work at least thirty-five hours or more per week, and who is not a temporary or seasonal employee.

(7) “Post-certification remedy” means the recapture, disallowance, recovery, reduction, repayment, forfeiture, decertification or any other remedy that would have the effect of reducing or otherwise limiting the use of a tax credit provided by this section.

(8) “Production expenses or costs” means all expenditures clearly and demonstrably incurred in the state in the development, preproduction, production or postproduction costs of a digital animation production activity, including:

(A) Expenditures for optioning or purchase of any intellectual property including, but not limited to, books, scripts, music or trademarks relating to the development or purchase of a script, screenplay or format, to the extent that such expenditures are less than thirty-five per cent of the production expenses or costs incurred by a digital animation production company in any income year. Such expenses or costs shall include all expenditures generally associated with the optioning or purchase of intellectual property, including option money, agent fees and attorney fees relating to the transaction, but shall not include any and all deferrals, deferments, profit participation or recourse or nonrecourse loans which the digital animation production company may negotiate in order to obtain the rights to the intellectual property;

(B) Expenditures incurred in the form of either compensation or purchases including production work, production equipment not eligible for the infrastructure tax credit provided in section 12-217kk, production software, postproduction work, postproduction equipment, postproduction software, set design, set construction, props, lighting, wardrobe, makeup, makeup accessories, special effects, visual effects, audio effects, actors, voice talent, film processing, music, sound mixing, editing, location fees, soundstages, rent, utilities, insurance, administrative support, systems support, all reasonably-related expenses in connection with digital animation production activity, and any and all other costs or services directly incurred in the state in connection with a state-certified digital animation production company;

(C) Expenditures for distribution, including preproduction, production or postproduction costs relating to the creation of trailers, marketing videos, short films, commercials, point-of-purchase videos and any and all content created on film or digital media, including the duplication of films, videos, CDs, DVDs and any and all digital files now in existence and those yet to be created for mass consumer consumption; the purchase, by a company in the state, of any and all equipment relating to the duplication or mass market distribution of any content created or produced in the state by any digital media format which is now in use and those formats yet to be created for mass consumer consumption; and

(D) “Production expenses or costs” does not include the following: (i) Compensation in excess of fifteen million dollars paid to any individual or entity representing an individual, for services provided in a digital animation production activity and, on or after January 1, 2010, compensation subject to Connecticut personal income tax in excess of twenty million dollars paid in the aggregate to any individuals or entities representing individuals, for star talent provided in a digital animation production activity; (ii) media buys, promotional events or gifts or public relations associated with the promotion or marketing of any digital animation production activity; (iii) deferred, leveraged or profit participation costs relating to any and all personnel associated with any and all aspects of the production, including, but not limited to, producer fees, director fees, talent fees and writer fees; (iv) costs relating to the transfer of the digital animation tax credits; (v) any amounts paid to persons or businesses as a result of their participation in profits from the exploitation of the digital animation production activity; and (vi) any expenses or costs relating to an independent certification, as required by subsection (c) of this section, or as the department may otherwise require, pertaining to the amount of production expenses or costs set forth by a state-certified digital animation company in its application for a digital animation tax credit.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for digital animation production companies undertaking digital animation production activity in the state.

(A) For income years commencing on or after January 1, 2007, but prior to January 1, 2010, any state-certified digital animation production company incurring production expenses or costs in excess of fifty thousand dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter, equal to thirty per cent of such production expenses or costs.

(B) For income years commencing on or after January 1, 2010, (i) any state-certified digital animation production company incurring production expenses or costs of not less than one hundred thousand dollars, but not more than five hundred thousand dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to ten per cent of such production expenses or costs, (ii) any such company incurring such expenses or costs of more than five hundred thousand dollars, but not more than one million dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to fifteen per cent of such production expenses or costs, and (iii) any such company incurring such expenses or costs of more than one million dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to thirty per cent of such production expenses or costs.

(2) Any credit allowed pursuant to this section may be sold, assigned or otherwise transferred, in whole or in part, to one or more taxpayers, provided no credit, after issuance, may be sold, assigned or otherwise transferred, in whole or in part, more than three times.

(3) All or part of any credit allowed pursuant to this section shall be claimed against the tax imposed under chapter 207 or this chapter, for the income year in which the production expenses or costs were incurred, or in the three immediately succeeding income years. Any digital animation tax credit allowed under this section shall be nonrefundable.

(4) Any digital animation production company receiving a digital animation tax credit pursuant to this section shall not be eligible to apply for or receive a tax credit pursuant to section 12-217jj.

(c) (1) Not more frequently than twice during the income year of a state-certified digital animation production company, such company may apply to the department for a digital animation tax credit voucher, and shall provide with such application such information and independent certification as the department may require pertaining to the amount of such company's production expenses or costs incurred during the period for which such application is made. Such independent certification shall be provided by an audit professional chosen from a list compiled by the department. If the department determines that the company is eligible to be issued a tax credit voucher, the department shall enter on the voucher the amount of production expenses and costs incurred during the period for which the voucher is issued and the amount of tax credits issued pursuant to such voucher. The department shall provide a copy of such voucher to the commissioner upon request.

(2) The department shall charge a reasonable administrative fee sufficient to cover the department's costs to analyze applications submitted under this section.

(d) If a state-certified digital animation production company sells, assigns or otherwise transfers a credit under this section to another taxpayer, the transferor and transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. If such transferee sells, assigns or otherwise transfers a credit under this section to a subsequent transferee, such transferee and such subsequent transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. The notification after each transfer shall include the credit voucher number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee, and any other information required by the department. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on the part of the transferor and the transferee, and for a second or third transfer, on the part of all subsequent transferors and transferees. The department shall provide a copy of the notification of assignment to the commissioner upon request.

(e) Any state-certified digital animation production company that submits information to the department that it knows to be fraudulent or false shall, in addition to any other penalties provided by law, be liable for a penalty equal to the amount of such company's credit entered on the digital animation tax credit certificate issued under this section.

(f) No tax credits transferred pursuant to this section shall be subject to a post-certification remedy, and the department and the commissioner shall have no right, except in the case of possible material misrepresentation or fraud, to conduct any further or additional review, examination or audit of the expenditures or costs for which such tax credits were issued. The sole and exclusive remedy of the department and the commissioner shall be to seek collection of the amount of such tax credits from the entity that committed the fraud or misrepresentation.

(g) The aggregate amount of all tax credits which may be reserved by the department pursuant to this section shall not exceed fifteen million dollars in any one fiscal year.

(h) The department, in consultation with the commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the administration of this section.

(P.A. 07-236, S. 3; June Sp. Sess. P.A. 07-4, S. 71; June Sp. Sess. P.A. 07-5, S. 15; June Sp. Sess. P.A. 09-3, S. 99; Sept. Sp. Sess. P.A. 09-8, S. 4, 5.)

History: P.A. 07-236 effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (c) by inserting “and independent certification”, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (f) to substitute “commission” for “commissioner” re issuance of tax credit voucher and make technical changes, effective October 6, 2007; June Sp. Sess. P.A. 09-3 made changes throughout to transfer responsibility for program from Commission on Culture and Tourism to Department of Economic and Community Development, amended Subsec. (a) by removing compensation in excess of $200,000,000 and costs of independent certification from definition of “production expenses or costs” in Subdiv. (8)(D), amended Subsec. (b)(1) by designating existing provisions re income years on or after January 1, 2007, as Subpara. (A), amending same to make applicable prior to January 1, 2010, and adding Subpara. (B) re allowable credit depending on amount spent, amended Subsec. (c) by designating existing provisions as Subdiv. (1), amending same to add provision re independent certification provided by audit professional chosen from list and adding Subdiv. (2) re administrative fee, amended Subsec. (e) by deleting “wilfully” re submission of information, and amended Subsec. (f) by replacing former provisions with provisions re post-certification remedy, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b) by replacing “not less than five hundred thousand one dollars” with “more than five hundred thousand dollars” in Subdiv. (1)(B), and by inserting “All or part of any” re credit and replacing “and may be carried forward for” with “or in” in Subdiv. (3), effective October 5, 2009.



Section 12-217m - Tax credit for taxpayers occupying new facilities and creating new jobs.

Section 12-217m is repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 92-250, S. 1, 2; P.A. 95-79, S. 27, 189; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-295, S. 17, 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217mm - Tax credit for green buildings. Regulations.

(a) As used in this section:

(1) “Allowable costs” means the amounts chargeable to a capital account, including, but not limited to: (A) Construction or rehabilitation costs; (B) commissioning costs; (C) architectural and engineering fees allocable to construction or rehabilitation, including energy modeling; (D) site costs, such as temporary electric wiring, scaffolding, demolition costs and fencing and security facilities; and (E) costs of carpeting, partitions, walls and wall coverings, ceilings, lighting, plumbing, electrical wiring, mechanical, heating, cooling and ventilation but “allowable costs” does not include the purchase of land, any remediation costs or the cost of telephone systems or computers;

(2) “Brownfield” has the same meaning as in section 32-760;

(3) “Eligible project” means a real estate development project that is designed to meet or exceed the applicable LEED Green Building Rating System gold certification or other certification determined by the Commissioner of Energy and Environmental Protection to be equivalent, but if a single project has more than one building, “eligible project” means only the building or buildings within such project that is designed to meet or exceed the applicable LEED Green Building Rating System gold certification or other certification determined by the Commissioner of Energy and Environmental Protection to be equivalent;

(4) “Energy Star” means the voluntary labeling program administered by the United States Environmental Protection Agency designed to identify and promote energy-efficient products, equipment and buildings;

(5) “Enterprise zone” means an area in a municipality designated by the Commissioner of Economic and Community Development as an enterprise zone in accordance with the provisions of section 32-70;

(6) “LEED Accredited Professional Program” means the professional accreditation program for architects, engineers and other building professionals as administered by the United States Green Building Council;

(7) “LEED Green Building Rating System” means the Leadership in Energy and Environmental Design green building rating system developed by the United States Green Building Council as of the date that the project is registered with the United States Green Building Council;

(8) “Mixed-use development” means a development consisting of one or more buildings that includes residential use and in which no more than seventy-five per cent of the interior square footage has at least one of the following uses: (A) Commercial use; (B) office use; (C) retail use; or (D) any other nonresidential use that the Secretary of the Office of Policy and Management determines does not pose a public health threat or nuisance to nearby residential areas;

(9) “Secretary” means the Secretary of the Office of Policy and Management; and

(10) “Site improvements” means any construction work on, or improvement to, streets, roads, parking facilities, sidewalks, drainage structures and utilities.

(b) For income years commencing on and after January 1, 2012, there may be allowed a credit for all taxpayers against any tax due under the provisions of this chapter for the construction or renovation of an eligible project that meets the requirements of subsection (c) of this section, and, in the case of a newly constructed building, for which a certificate of occupancy has been issued not earlier than January 1, 2010.

(c) (1) To be eligible for a tax credit under this section a project shall: (A) Not have energy use that exceeds (i) seventy per cent of the energy use permitted by the state building code for new construction, or (ii) eighty per cent of the energy use permitted by the state energy code for renovation or rehabilitation of a building; and (B) use equipment and appliances that meet Energy Star standards, if applicable, including, but not limited to, refrigerators, dishwashers and washing machines.

(2) The credit shall be equivalent to a base credit as follows: (A) For new construction or major renovation of a building but not other site improvements certified by the LEED Green Building Rating System or other system determined by the Commissioner of Energy and Environmental Protection to be equivalent, (i) eight per cent of allowable costs for a gold rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent, and (ii) ten and one-half per cent of allowable costs for a platinum rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent; and (B) for core and shell or commercial interior projects, (i) five per cent of allowable costs for a gold rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent, and (ii) seven per cent of allowable costs for a platinum rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent. There shall be added to the base credit one-half of one per cent of allowable costs for a development project that is (I) a mixed-use development, (II) located in a brownfield or enterprise zone, (III) does not require a sewer extension of more than one-eighth of a mile, or (IV) located within one-quarter of a mile walking distance of publicly available bus transit service or within one-half of a mile walking distance of adequate rail, light rail, streetcar or ferry transit service, provided, if a single project has more than one building, at least one building shall be located within either such distance. Allowable costs shall not exceed two hundred fifty dollars per square foot for new construction or one hundred fifty dollars per square foot for renovation or rehabilitation of a building.

(d) (1) The Secretary of the Office of Policy and Management may issue an initial credit voucher upon determination that the applicant is likely, within a reasonable time, to place in service property qualifying for a credit under this section. Such voucher shall state: (A) The first income year for which the credit may be claimed, (B) the maximum amount of credit allowable, and (C) the expiration date by which such property shall be placed in service. The expiration date may be extended at the discretion of the secretary. Such voucher shall reserve the credit allowable for the applicant named in the application until the expiration date. If the expiration date is extended, the reservation of the tax credit may also be extended at the discretion of the secretary.

(2) The aggregate amount of all tax credits in initial credit vouchers issued by the secretary shall not exceed twenty-five million dollars.

(3) For each income year for which a taxpayer claims a credit under this section, the taxpayer shall obtain an eligibility certificate from an architect or professional engineer licensed to practice in this state and accredited through the LEED Accredited Professional Program or other program determined by the Commissioner of Energy and Environmental Protection to be equivalent. Such certificate shall consist of a certification, under the seal of such architect or engineer, that the building, base building or tenant space with respect to which the credit is claimed, meets or exceeds the applicable LEED Green Building Rating System gold certification, or other certification determined by the Commissioner of Energy and Environmental Protection to be equivalent in effect at the time such certification is made. Such certification shall set forth the specific findings upon which the certification is based and shall state that the architect or engineer is accredited through the LEED Accredited Professional Program or other program determined by the Commissioner of Energy and Environmental Protection to be equivalent.

(4) To obtain the credit, the taxpayer shall file the initial credit voucher described in subdivision (1) of this subsection, the eligibility certificate described in subdivision (3) of this subsection and an application to claim the credit with the Commissioner of Revenue Services. The commissioner shall approve the claim upon determination that the taxpayer has submitted the voucher and certification required under this subdivision. The applicant shall send a copy of all such documents to the secretary.

(e) (1) A taxpayer may claim not more than a total of twenty-five per cent of allowable costs in any income year, and any percentage of tax credit that the taxpayer would otherwise be entitled to in accordance with subsection (c) of this section may be carried forward for a period of not more than five years.

(2) Tax credits are fully assignable and transferable. A project owner, including, but not limited to, a nonprofit or institutional project organization, may transfer a tax credit to a pass-through partner in return for a lump sum cash payment.

(f) Notwithstanding any provision of the general statutes, any subsequent successor in interest to the property that is eligible for a credit in accordance with subsection (c) of this section may claim such credit if the deed transferring the property assigns the subsequent successor such right, unless the deed specifies that the seller shall retain the right to claim such credit. Any subsequent tenant of a building for which a credit was granted to a taxpayer pursuant to this section may claim the credit for the period after the termination of the previous tenancy that such credit would have been allowable to the previous tenant.

(g) The Secretary of the Office of Policy and Management shall establish a uniform application fee, in an amount not to exceed ten thousand dollars, which shall cover all direct costs of administering the tax credit program established pursuant to this section. Said secretary may hire a private consultant or outside firm to administer and review applications for said program.

(h) On or before July 1, 2013, the secretary, in consultation with the Commissioner of Revenue Services, shall prepare and submit to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and finance, revenue and bonding, a written report containing (1) the number of taxpayers applying for the credits provided in this section; (2) the amount of such credits granted; (3) the geographical distribution of such credits granted; and (4) any other information the secretary deems appropriate. A preliminary draft of the report shall be submitted on or before July 1, 2012, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and finance, revenue and bonding. Such reports shall be submitted in accordance with the provisions of section 11-4a.

(i) Not later than January 1, 2011, the secretary, in consultation with the Commissioner of Revenue Services, shall adopt regulations, in accordance with the provisions of chapter 54, as necessary to implement the provisions of this section.

(Sept. Sp. Sess. P.A. 09-8, S. 7; P.A. 11-80, S. 1; P.A. 13-308, S. 12.)

History: Sept. Sp. Sess. P.A. 09-8 effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-308 amended Subsec. (a)(2) by replacing reference to Sec. 32-9cc(g) with reference to Sec. 32-760, effective July 1, 2013.



Section 12-217n - Rolling tax credit for research and development expenses.

(a) There shall be allowed as a credit against the tax imposed by this chapter the amount determined under subsection (c) of this section in respect of the research and development expenses paid or incurred during any income year, subject to the limitations of this section.

(b) For purposes of this section:

(1) “Research and development expenses” means research or experimental expenditures deductible under Section 174 of the Internal Revenue Code of 1986, as in effect on May 28, 1993, determined without regard to Section 280C(c) thereof or any elections made by a taxpayer to amortize such expenses on its federal income tax return that were otherwise deductible, and basic research payments as defined under Section 41 of said Internal Revenue Code to the extent not deducted under said Section 174, provided: (A) Such expenditures and payments are paid or incurred for such research and experimentation and basic research conducted in this state; and (B) such expenditures and payments are not funded, within the meaning of Section 41(d)(4)(H) of said Internal Revenue Code, by any grant, contract, or otherwise by a person or governmental entity other than the taxpayer unless such other person is included in a combined return with the person paying or incurring such expenses;

(2) “Combined return” means a combined unitary tax return under section 12-222;

(3) “Commissioner” means the Commissioner of Economic and Community Development;

(4) “Qualified small business” means a company that (A) has gross income for the previous income year that does not exceed one hundred million dollars, and (B) has not, in the determination of the commissioner, met the gross income test through transactions with a related person, as defined in section 12-217w.

(c) (1) The amount allowed as a credit in any income year shall be the tentative credit calculated under subdivision (2) of this subsection, modified as provided in subsection (e) or (f) of this section, if applicable, except that in the case of a qualified small business the tentative credit allowed for research and development expenses shall be equal to six per cent of such expenses or in the case of any business employing over two thousand five hundred people in the state of Connecticut with annual revenues in excess of three billion dollars and headquartered in an enterprise zone the tentative credit allowed for research and development expenses shall be equal to the greater of (A) the tentative credit calculated under subdivision (2), modified as provided in subsection (e) or (f) of this section, if applicable, or (B) three and one-half per cent of such expense.

(2) Where the research and development expenses paid or incurred in the income year equal: (A) Fifty million dollars or less, the tentative credit allowed shall be an amount equal to one per cent of such expenses; (B) more than fifty million dollars but not more than one hundred million dollars, the tentative credit allowed shall be equal to five hundred thousand dollars plus two per cent of the excess of such expenses over fifty million dollars; (C) more than one hundred million dollars but not more than two hundred million dollars, the tentative credit allowed shall be equal to one million five hundred thousand dollars plus four per cent of the excess of such expenses over one hundred million dollars; and (D) more than two hundred million dollars, the tentative credit allowed shall be equal to five million five hundred thousand dollars plus six per cent of the excess of such expenses over two hundred million dollars.

(d) (1) The credit provided for by this section shall be allowed for any income year commencing on or after January 1, 1993, provided any credits allowed for income years commencing on or after January 1, 1993, and prior to January 1, 1995, may not be taken until income years commencing on or after January 1, 1995, and, for the purposes of subdivision (2) of this subsection, shall be treated as if the credit for each such income year first became allowable in the first income year commencing on or after January 1, 1995.

(2) No more than one-third of the amount of the credit allowable for any income year may be included in the calculation of the amount of the credit that may be taken in that income year.

(3) The total amount of the credit under subdivision (1) of this subsection that may be taken for any income year may not exceed the greater of (A) fifty per cent of the taxpayer’s tax liability or in the case of a combined return, fifty per cent of the combined tax liability, for such income year, determined without regard to any credits allowed under this section, and (B) the lesser of (i) two hundred per cent of the credit otherwise allowed under subsection (c) of this section for such income year, and (ii) ninety per cent of the taxpayer’s tax liability or in the case of a combined return, ninety per cent of the combined liability for such income year, determined without regard to any credits allowed under this section.

(4) Credits that are allowed under this section but that exceed the amount permitted to be taken in an income year by reason of subdivision (1), (2) or (3) of this subsection, shall be carried forward to each of the successive income years until such credits, or applicable portion thereof, are fully taken. No credit permitted under this section shall be taken in any income year until the full amount of all allowable credits carried forward to such year from any prior income year, commencing with the earliest such prior year, that otherwise may be taken under subdivision (2) of this subsection in that income year, have been fully taken.

(e) In addition to the wage base test set forth in subsection (f) of this section, any aerospace company or in the case of a combined return, any combined group including an aerospace company, shall be subject to this subsection for any income year commencing on or after January 1, 1993, and prior to January 1, 1996. For purposes of this subsection, an aerospace company is any taxpayer, whether or not included in a combined return, engaged principally in the aerospace industry whose research and development expenses during each of the income years beginning on or after January 1, 1990, 1991 and 1992, respectively, exceeded two hundred million dollars. No aerospace company, or in the case of a combined return, a combined group including an aerospace company, shall be allowed any credit under this section for any income year to which this subsection applies in which the aggregate transfers by an aerospace company, if any, of historical economic base functions outside of this state, other than to a location outside the United States, since January 1, 1993, through the end of such income year, have materially reduced the historical economic base functions in this state. For purposes of this subsection, the historical economic base functions shall be those economic base functions conducted by an aerospace company, which need not be all economic base functions of the aerospace company, in this state on January 1, 1993, whose continuance in this state, as determined by the commissioner in his discretion, will further the policies set forth in section 32-221. Such historical economic base functions shall be set forth in a binding memorandum of understanding between the commissioner and an aerospace company that may be entered into at any time prior to the expiration of the first income year to which this subsection applies, with sufficient specificity to allow the commissioner and the aerospace company to determine in all income years subject to this subsection whether there has been such a reduction in said historical economic base functions. As a prerequisite to the allowance of any credit otherwise allowable under this section for any income year to which this subsection applies, each aerospace company shall obtain a certificate of eligibility issued by the commissioner to the aerospace company for such income year. The aerospace company shall not later than sixty days after the close of each income year to which this subsection applies certify to the commissioner that there has been no such aggregate material reduction in the historical economic base functions in this state for the income year just completed that otherwise has not been offset as provided below. Within sixty days thereafter, the commissioner shall review the certification and, if the commissioner determines that there has been no such net aggregate material reduction in the historical economic base functions in this state, the commissioner shall issue a certificate of eligibility for said income year. The following shall not constitute a material reduction in the historical economic base functions in this state: (1) A reduction of not more than two per cent of the historical economic base functions; (2) transfer of an historical economic base function to a person in this state; (3) transfer of a historical economic base function outside of the United States; or (4) reductions in historical economic base functions attributable to reductions in volume, productivity improvements or the discontinuance of operations due to obsolescence or the like. Any transfers that may otherwise be counted in determining if a material reduction occurred may be offset to the extent economic base functions listed in, or comparable to those listed in, the memorandum of understanding are increased in this state, transferred into this state, or established in this state. Any such increase, transfer or establishment made during an income year, or subsequent to such income year but prior to the filing of the return for such income year, shall be effective for such income year and all income years thereafter. The commissioner may issue or reissue a certificate of eligibility for the applicable income year following any such offset. The commissioner shall, upon request, provide a copy of the certificate of eligibility and memorandum of understanding to the Commissioner of Revenue Services.

(f) The tentative credit allowable to the taxpayer, or in the case of a combined return, the combined group, that pays or incurs research and development expenses in excess of two hundred million dollars for the income year shall be reduced for any income year in which the workforce reductions, if any, exceed the percentages set forth below. For purposes of this subsection, workforce reductions shall be reductions of the historical Connecticut wage base of the taxpayer, or in the case of a combined return, the combined group, as a result of the transfer outside of this state, other than to a location outside the United States, of work done by employees of the taxpayer, or in the case of a combined return, the combined group. Such reduction in the tentative credit shall be as follows: (1) If the historical Connecticut wage base for the income year is so reduced by not more than two per cent, the tentative credit allowable for the income year shall not be reduced; (2) if the historical Connecticut wage base for the income year is so reduced by more than two per cent but not more than three per cent, the tentative credit allowable for the income year shall be reduced by ten per cent; (3) if the historical Connecticut wage base for the income year is so reduced by more than three per cent but not more than four per cent, the tentative credit allowable for the income year shall be reduced by twenty per cent; (4) if the historical Connecticut wage base for the income year is so reduced by more than four per cent but not more than five per cent, the tentative credit allowable for the income year shall be reduced by forty per cent; (5) if the historical Connecticut wage base for the income year is so reduced by more than five per cent but not more than six per cent, the tentative credit allowable for the income year shall be reduced by seventy per cent; and (6) if the historical Connecticut wage base for the income year is so reduced by more than six per cent, no credit for the income year shall be allowed. The Connecticut wage base for any income year shall be the total wages assigned to Connecticut for such income year under section 12-218 excluding wages paid to the ten most highly-compensated executives of the taxpayer, or in the case of a combined return, the combined group, and any compensation that does not subject the recipient thereof to federal income tax thereon in said income year. The historical Connecticut wage base shall be the Connecticut wage base for the third full income year immediately preceding the current income year; provided the historical Connecticut wage base for the first three income years commencing on or after January 1, 1993, shall be the Connecticut wage base for May 1993, converted to an annual basis. The following shall not constitute a workforce reduction for any income year: (A) A reduction of wages attributable to the transfer of work done by a taxpayer, or in the case of a combined return, by the combined group, in this state to a party in this state; (B) a reduction of wages attributable to the transfer of work done by a taxpayer, or in the case of a combined return, by the combined group, outside the United States; or (C) a reduction in wages attributable to reductions in volume, productivity improvements or the discontinuance of operations due to obsolescence or the like. Solely for purposes of determining whether the allowable credit is to be reduced under this subsection for any income year, the Connecticut wages attributable to any new jobs or jobs moved into this state by the taxpayer, or in the case of a combined return, the combined group, during such income year or subsequent to such income year but prior to the filing of the return for such income year shall be an offset to any workforce reduction of a taxpayer, or in the case of a combined return, the combined group, for said income year. A new job shall be a job that did not exist in the business of a taxpayer, or in the case of a combined return, a member of the combined group, in this state at the end of the income year just completed. Notwithstanding subsection (g) of this section, a taxpayer may elect for any income year to separately compute its allowable tentative credit under this subsection for any one or more business units that had gross revenues for such income year in excess of one hundred million dollars. Any taxpayer subject to this subsection shall not later than sixty days after the close of each income year certify to the commissioner whether or not there has been any workforce reduction for the income year just completed, the amount thereof, and any offsets thereto as provided above. Not later than sixty days thereafter, the commissioner shall review the certification and, if the commissioner determines that there has been no more than a six per cent workforce reduction, net of any such offsets, the commissioner shall issue a certificate of eligibility stating the amount of net workforce reduction so determined for said income year, if any. The commissioner shall not issue a certificate of eligibility for any income year in which the commissioner determines that there has been more than a six per cent net workforce reduction. The commissioner shall, upon request, provide a copy of the certificate of eligibility to the Commissioner of Revenue Services.

(g) Where one or more taxpayers properly included in a combined return pays or incurs research and development expenses, all allowances and limitations under this section shall be made on an aggregate basis for all taxpayers included in such combined return, provided, the credit attributable to a qualified small business may be taken only against the combined tax liability attributable to such qualified small business. The amount of the combined tax for all corporations properly included in a combined corporation business tax return that is attributable to a qualified small business shall be in the same ratio to such combined tax that the net income apportioned to this state of the qualified small business bears to the net income, in the aggregate of all corporations included in such combined return. Solely for the purposes of computing such ratio, any net loss apportioned to this state by a corporation included in such combined return shall be disregarded.

(h) Any taxpayer, or in the case of a combined return, any combined group of taxpayers, that claims a credit under section 12-217j for any income year shall reduce the amount of research and development expenses that otherwise may be taken into account in computing the allowable credit under subsection (c) of this section for such income year by the amount of excess research and experimental expenditures, as computed under said section 12-217j, for which the credit thereunder is given.

(i) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 93-433, S. 1, 26; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-110, S. 23, 27; June Sp. Sess. P.A. 98-1, S. 85, 121; P.A. 99-173, S. 40, 65; June Sp. Sess. P.A. 99-1, S. 28, 51; P.A. 06-159, S. 8; P.A. 13-232, S. 13; P.A. 14-122, S. 91; P.A. 15-244, S. 144; June Sp. Sess. P.A. 15-5, S. 139.)

History: P.A. 93-433 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-110 expanded credit to qualified small businesses and defined the term, effective May 19, 1998, and applicable to income years commencing on or after January 1, 2000; June Sp. Secs. P.A. 98-1 amended Subsec. (b)(4) to change reference to Sec. 12-217m to Sec. 12-217w, effective June 24, 1998; P.A. 99-173 amended Subsec. (c)(1) to increase the credit for companies who employ over 2,500 people in the state, have in excess of $3,000,000,000 in revenue and are located in an enterprise zone, effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; June Sp. Sess. P.A. 99-1 amended Subsec. (c)(1) to change tentative credit for research and development expenses for businesses employing over 2,500 people with annual revenues in excess of $3,000,000,000 and headquartered in an enterprise zone from 3.5% of such expense to the greater of the tentative credit calculated under Subdiv. (2), modified as provided in Subsec. (e) or (f), if applicable, or 3.5% of such expense, effective July 1, 1999; P.A. 06-159 amended Subsecs. (e) and (f) to make technical changes, delete provision re treatment of information as provided in Sec. 32-11a(k) and require commissioner, rather than combined group or taxpayer, to provide copy of certificate of eligibility to Commissioner of Revenue Services, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 13-232 amended Subsec. (h) to delete provision re credit claimed under Sec. 12-217l, effective July 1, 2013; P.A. 14-122 made a technical change in Subsec. (b)(2); P.A. 15-244 redefined “combined return” in Subsec. (b)(2), effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 144, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-217nn - Qualified small business job creation tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Income year” means the income year or taxable year, as determined under this chapter or chapter 207 or 229, as the case may be;

(3) “Qualified small business” means an employer, subject to tax under this chapter or chapter 207 or 229, who employs less than fifty employees in Connecticut on the date of its application under subsection (c) of this section;

(4) “New employee” means a person hired after May 6, 2010, by the qualified small business during its income years commencing on or after January 1, 2010, and prior to January 1, 2013, to fill a new full-time job. A new employee does not include a person who was employed in Connecticut by a related person with respect to the qualified small business during the prior twelve months;

(5) “Full-time job” means a job in which an employee is required to work at least thirty-five or more hours per week for not less than forty-eight weeks in a calendar year. “Full-time job” does not include a temporary or seasonal job;

(6) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the qualified small business, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the qualified small business, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the qualified small business, or (D) a member of the same controlled group as the qualified small business; and

(7) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of Section 267(c) of said Internal Revenue Code.

(b) (1) There is established a qualified small business job creation tax credit program for qualified small businesses whereby a qualified small business that hires a new employee who resides in the state may be allowed a tax credit against the tax imposed under this chapter or chapter 207 or 229, other than the liability imposed by section 12-707.

(2) The tax credit shall be an amount equal to two hundred dollars per month for each new employee hired.

(3) No tax credit shall be allowed for any new employee hired by a qualified small business in any income year commencing on or after January 1, 2013.

(4) No qualified small business may claim a tax credit for any new employee who is an owner, member or partner in the business or who is not employed at the close of the income year of the qualified small business.

(5) The qualified small business shall claim the tax credit for the income year in which the qualified small business hires a new employee and, if eligible, the two immediately succeeding income years. Any tax credit not used in an income year shall expire and shall not be refundable.

(c) To be eligible to claim the tax credit, a qualified small business shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner and shall contain sufficient information as required by the commissioner, including the activities that the qualified small business primarily engages in, the North American Industrial Classification System code of the qualified small business, the current number of employees employed by the qualified small business as of the application date, and the name and position or job title of the new employee hired.

(d) (1) Upon receipt of an application, the commissioner shall render a decision on the application, in writing, not later than thirty days after the date of its receipt by the commissioner. If the commissioner approves the application of the qualified small business, the commissioner shall issue a certification letter indicating that the tax credit will be available to be claimed by the qualified small business if the qualified small business otherwise meets the requirements of this section.

(2) The total amount of tax credits granted under this section and sections 12-217ii, 12-217oo and 12-217pp shall not exceed twenty million dollars in any one fiscal year.

(3) No qualified small business claiming the tax credit under this section with respect to a new employee may claim any credit against any tax under any other provision of the general statutes with respect to the same new employee.

(e) If the qualified small business is an S corporation or an entity treated as a partnership for federal income tax purposes, the tax credit may be claimed by the shareholders or partners of the qualified small business. If the qualified small business is a single member limited liability company that is disregarded as an entity separate from its owner, the tax credit may be claimed by the limited liability company's owner.

(f) For a qualified small business subject to the tax imposed under chapter 229, no credit allowed under this section shall exceed the amount of tax imposed by said chapter. The commissioner shall annually provide to the Commissioner of Revenue Services a list detailing all tax credits that have been approved and all qualified small businesses that have been issued a certification letter under subsection (d) of this section.

(P.A. 10-75, S. 8; P.A. 11-6, S. 131; Oct. Sp. Sess. P.A. 11-1, S. 21.)

History: P.A. 10-75 effective May 6, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (d)(2) by increasing cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (d)(2) to include Sec. 12-217pp in cap, effective October 27, 2011.



Section 12-217o - Tax credit for machinery and equipment expenditures.

There shall be allowed as a credit against the tax imposed on any corporation under this chapter with respect to any taxable year of such corporation commencing on or after January 1, 1997, (1) that has more than two hundred fifty full-time, permanent employees but not more than eight hundred full-time, permanent employees whose wages, salaries or other compensation is paid in this state, as the phrase is used in subsection (b) of section 12-218, an amount equal to five per cent of the amount spent by the corporation on machinery and equipment acquired for and installed in a facility in this state, which amount exceeds the amount spent by such corporation during the preceding income year of the corporation for such expenditures or (2) that has not more than two hundred fifty full-time, permanent employees whose wages, salaries or other compensation is paid in this state, as the phrase is used in subsection (b) of section 12-218, an amount equal to ten per cent of the amount spent by the corporation on machinery and equipment acquired for and installed in a facility in this state, which amount exceeds the amount spent by such corporation during the preceding income year of the corporation for such expenditures. In addition, any amount spent (1) by a corporation whose income year, for federal income tax purposes, commences on the first day of January, February, March, April or May, (2) on machinery and equipment acquired for and installed in a facility in this state, (3) during that portion of its income year in 1995 that expired on May 31, 1995, shall be deemed to have been spent during its income year commencing in 1997 and shall be added to any amount actually spent on machinery and equipment acquired for and installed in a facility in this state during its income year commencing in 1997, provided the credit percentage to which such corporation shall be entitled for its income year commencing in 1997 shall be based on the number of full-time, permanent employees during its income year commencing in 1997.

(P.A. 93-382, S. 42, 69; P.A. 94-3, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 69, 85; P.A. 95-160, S. 33, 64, 69; P.A. 96-139, S. 12, 13; 96-144, S. 4, 5; P.A. 99-121, S. 3, 28; Dec. Sp. Sess. P.A. 15-1, S. 41.)

History: P.A. 93-382 effective July 1, 1993, and applicable to taxable years of corporations commencing on or after July 1, 1995; P.A. 94-3 amended section to require machinery and equipment to be acquired for and installed in a facility in this state, effective April 7, 1994, and applicable to income years commencing on or after January 1, 1995; May Sp. Sess. P.A. 94-4 in Subdiv. (1) increased the maximum number of full time employees from 500 to 800, effective June 9, 1994; P.A. 95-160 added that credit is allowed with respect to any taxable year commencing on or after January 1, 1997, effective June 1, 1995, and applicable to income years commencing on or after January 1, 1995 (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-144 provided for a credit during the 1997 income year for companies that bought and installed machinery during the portion of their 1995 income year expiring on May 31, 1995, effective May 29, 1996; P.A. 99-121 allowed the credit to only apply for employees based in Connecticut, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; Dec. Sp. Sess. P.A. 15-1 replaced references to Sec. 12-218(c) with references to Sec. 12-218(b), effective January 1, 2016.



Section 12-217oo - Vocational rehabilitation job creation tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Employer” means a person engaged in business who has employees and who is subject to tax under this chapter or chapter 207 or 229;

(3) “Income year” means the income year or taxable year, as determined under this chapter or chapter 207 or 229, as the case may be;

(4) “New qualifying employee” means a person who (A) is receiving vocational rehabilitation services from the Department of Rehabilitation Services, and (B) is hired by the employer to fill a new job after May 6, 2010, during the employer's income years commencing on or after January 1, 2010, and prior to January 1, 2012. A new qualifying employee does not include a person receiving vocational rehabilitation services pursuant to subparagraph (A) of this subdivision and who was employed in this state by a related person with respect to the employer during the prior twelve months;

(5) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the employer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the employer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the employer, or (D) a member of the same controlled group as the employer; and

(6) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, other than paragraph (3) of said Section 267(c).

(b) (1) There is established a vocational rehabilitation job creation tax credit program for employers whereby an employer who hires a new qualifying employee who resides in this state and requires such employee to work at least twenty hours or more per week for not less than forty-eight weeks in a calendar year may be allowed a tax credit against the tax imposed under this chapter or chapter 207 or 229, other than the liability imposed by section 12-707.

(2) The tax credit shall be an amount equal to two hundred dollars per month for each new qualifying employee hired.

(3) No employer may claim a tax credit for any new qualifying employee who is an owner, member or partner in the business of the employer or who is not employed at the close of the income year of the employer.

(4) The employer shall claim the tax credit for the income year in which the employer hires a new qualifying employee and, if eligible, the two immediately succeeding income years. Any tax credit not used in an income year shall expire and shall not be refundable.

(c) To be eligible to claim the tax credit, an employer shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner and shall contain sufficient information as required by the commissioner, including the activities that the employer primarily engages in, the North American Industrial Classification System code of the employer and the name and position or job title of the new qualifying employee hired.

(d) (1) Upon receipt of an application, the commissioner shall render a decision on the application, in writing, not later than thirty days after the date of its receipt by the commissioner. If the commissioner approves the application of the employer, the commissioner shall issue a certification letter indicating that the tax credit will be available to be claimed by the employer if the employer otherwise meets the requirements of this section.

(2) The total amount of tax credits granted under this section and sections 12-217ii, 12-217nn and 12-217pp shall not exceed twenty million dollars in any one fiscal year.

(3) No employer claiming the tax credit under this section, with respect to a new qualifying employee, may claim any credit against any tax under any other provision of the general statutes with respect to the same new qualifying employee.

(e) If the employer is an S corporation or an entity treated as a partnership for federal income tax purposes, the tax credit may be claimed by the shareholders or partners of the employer. If the employer is a single member limited liability company that is disregarded as an entity separate from its owner, the tax credit may be claimed by the limited liability company's owner.

(f) For an employer subject to the tax imposed under chapter 229, no credit allowed under this section shall exceed the amount of tax imposed by chapter 229. The commissioner shall annually provide to the Commissioner of Revenue Services a list detailing all tax credits that have been approved and all employers that have been issued a certification letter under subsection (d) of this section.

(g) No tax credit shall be allowed under this section for any new qualifying employee hired by an employer in any income year commencing on or after January 1, 2012.

(P.A. 10-75, S. 9; June Sp. Sess. P.A. 10-1, S. 18; P.A. 11-6, S. 132; 11-44, S. 52; Oct. Sp. Sess. P.A. 11-1, S. 22; June 12 Sp. Sess. P.A. 12-1, S. 60.)

History: P.A. 10-75 effective May 6, 2010, and applicable to income years commencing on or after January 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(4) by redefining “new qualifying employee”, effective June 22, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (d)(2) by increasing cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; P.A. 11-44 amended Subsec.(a)(4) by replacing “Bureau of Rehabilitation Services within the Department of Social Services or from the Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a)(4)(B) to add sunset date of January 1, 2012, amended Subsec. (d)(2) to include Sec. 12-217pp in cap, and added Subsec. (g) re sunset date of January 1, 2012, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(4) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 12-217p - Tax credits for taxpayer providing housing for low and moderate income employees.

Section 12-217p is repealed, effective June 7, 2006.

(P.A. 93-74, S. 50, 67; P.A. 94-175, S. 18, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 97-295, S. 18, 25; P.A. 98-262, S. 2, 14, 22; P.A. 06-159, S. 9; 06-189, S. 23.)



Section 12-217pp - Job expansion tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c);

(3) “Full-time job” means a job in which an employee is required to work at least thirty-five hours per week for not less than forty-eight weeks in a calendar year. “Full-time job” does not include a temporary or seasonal job;

(4) “Income year” means, with respect to entities subject to the insurance premiums tax under chapter 207, the corporation business tax under this chapter, the utility companies tax under chapter 212 or the income tax under chapter 229, the income year as determined under each of said chapters, as the case may be;

(5) “New employee” means a person who resides in this state and is hired by a taxpayer on or after January 1, 2012, and prior to January 1, 2014, to fill a new job. “New employee” does not include a person who was employed in this state by a related person with respect to a taxpayer during the prior twelve months;

(6) “New job” means a job that did not exist in this state prior to a taxpayer's application to the commissioner for certification under this section for a job expansion tax credit, is filled by a new, qualifying or veteran employee, and (A) is a full-time job, or (B) in the case of a qualifying employee under subparagraph (B) of subdivision (7) of this subsection, is a job in which an employee is required to work at least twenty hours per week for not less than forty-eight weeks in a calendar year;

(7) “Qualifying employee” means a new employee who, at the time of hiring by the taxpayer:

(A) (i) Is receiving unemployment compensation, or (ii) has exhausted unemployment compensation benefits and has not had an intervening full-time job; or

(B) Is (i) receiving vocational rehabilitation services from the Department of Rehabilitation Services, (ii) receiving employment services from the Department of Mental Health and Addiction Services, or (iii) participating in employment opportunities and day services, as defined in section 17a-226, operated or funded by the Department of Developmental Services;

(8) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer;

(9) “Taxpayer” means a person that (A) has been in business for at least twelve consecutive months prior to the date of the taxpayer's application to the commissioner for certification under this section for a job expansion tax credit, and (B) is subject to tax under this chapter or chapter 207, 212 or 229; and

(10) “Veteran employee” means a new employee who, at the time of hiring by the taxpayer, is a member of, was honorably discharged from or released under honorable conditions from active service in the armed forces, as defined in section 27-103.

(b) (1) There is established a job expansion tax credit program whereby a taxpayer may be allowed a credit against the tax imposed under this chapter or chapter 207, 212 or 229, other than the liability imposed by section 12-707, for each new, qualifying or veteran employee hired on or after January 1, 2012, and prior to January 1, 2014. For taxpayers that employ not more than fifty employees in full-time jobs in this state on the date of application to the commissioner for certification under this section, the creation of at least one new job in this state shall be required for said tax credit. For taxpayers that employ more than fifty, but not more than one hundred employees in full-time jobs in this state on the date of application to the commissioner for certification under this section, the creation of at least five new jobs in this state shall be required for said tax credit. For taxpayers that employ more than one hundred employees in full-time jobs in this state on the date of application to the commissioner for certification under this section, the creation of at least ten new jobs in this state shall be required for said tax credit.

(2) For the purposes of determining the number of new jobs a taxpayer is required to create in order to claim a credit under this section, the number of employees working in full-time jobs the taxpayer employs in this state on the date of its application to the commissioner for certification under this section shall apply to such taxpayer for the duration of such certification.

(c) The amount of the credit shall be:

(1) Five hundred dollars per month for each new employee; or

(2) Nine hundred dollars per month for each qualifying or veteran employee.

(d) (1) The taxpayer shall claim the credit in the income year in which it is earned and, if eligible, in the two immediately succeeding income years. Any credit not claimed by the taxpayer in an income year shall expire and shall not be refundable.

(2) If the taxpayer is an S corporation or an entity treated as a partnership for federal income tax purposes, the shareholders or partners of such taxpayer may claim the credit. If the taxpayer is a single member limited liability company that is disregarded as an entity separate from its owner, the limited liability company's owner may claim the credit.

(3) No taxpayer shall claim a credit for any new, qualifying or veteran employee who is an owner, member or partner in the business or who is not employed by the taxpayer at the close of the taxpayer's income year.

(4) No taxpayer claiming the credit under this section with respect to a new, qualifying or veteran employee shall claim any credit against any tax under any other provision of the general statutes with respect to the same new, qualifying or veteran employee.

(e) (1) To be eligible to claim the credit, a taxpayer shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner and shall contain sufficient information as required by the commissioner, including, but not limited to, the activities that the taxpayer primarily engages in, the North American Industrial Classification System code of the taxpayer, the current number of employees employed by the taxpayer as of the application date, and if applicable, the name and position or job title of the new, qualifying or veteran employee. The commissioner shall consult with the Labor Commissioner, the Commissioner of Rehabilitation Services, the Commissioner of Veterans Affairs, the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services, as applicable, for any verification the commissioner deems necessary of unemployment compensation or vocational rehabilitation services received by a qualifying employee, or of service in the armed forces of the United States by a veteran employee. The commissioner may impose a fee for such application as the commissioner deems appropriate.

(2) (A) Upon receipt of an application, the commissioner shall render a decision, in writing, on each completed application not later than thirty days after the date of its receipt by the commissioner. If the commissioner approves such application, the commissioner shall issue a certification letter to the taxpayer indicating that the credit will be available to be claimed by the taxpayer if the taxpayer and the new, qualifying or veteran employee otherwise meet the requirements of this section.

(B) On and after January 1, 2014, the commissioner shall render a decision upon such completed applications and, if approved, issue such certification letters, as provided in subparagraph (A) of this subdivision, that pertain to qualifying or veteran employees who meet the requirements of this section, and with respect to whom credits pursuant to this section have previously been granted. The commissioner may, in his or her discretion, render a decision upon applications that pertain to new employees, with respect to whom credits pursuant to this section have previously been granted, when such applications are consistent with the economic development priorities of the state.

(f) (1) The total amount of credits granted under this section and sections 12-217ii, 12-217nn and 12-217oo shall not exceed twenty million dollars in any one fiscal year or forty million dollars over the duration of the job expansion tax credit program, including the two immediately succeeding income years after such credits are granted.

(2) If a taxpayer was issued an eligibility certificate by the commissioner prior to January 1, 2012, to receive a jobs creation tax credit pursuant to section 12-217ii, the provisions of the tax credit program pursuant to said section 12-217ii shall apply to such taxpayer for the duration of the eligibility certificate.

(3) If a taxpayer is issued a certification letter by the commissioner prior to January 1, 2013, to receive a qualified small business job creation tax credit pursuant to section 12-217nn, the provisions of the tax credit program pursuant to said section 12-217nn shall apply to such taxpayer for the duration of such certification.

(4) If a taxpayer was issued a certification letter by the commissioner prior to January 1, 2012, to receive a vocational rehabilitation job creation tax credit pursuant to section 12-217oo, the provisions of the tax credit program pursuant to said section 12-217oo shall apply to such taxpayer for the duration of such certification.

(g) No credit allowed under this section shall exceed the amount of tax imposed on a taxpayer under this chapter or chapter 207, 212 or 229. The commissioner shall annually provide to the Commissioner of Revenue Services a list detailing all credits that have been approved and all taxpayers that have been issued a certification letter under this section.

(h) No credit shall be allowed under this section for any new jobs created on or after January 1, 2014.

(Oct. Sp. Sess. P.A. 11-1, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 61, 62, 198; P.A. 13-123, S. 4; 13-232, S. 11; P.A. 14-60, S. 5; P.A. 16-167, S. 17.)

History: Oct. Sp. Sess. P.A. 11-1 effective January 1, 2012, and applicable to income or taxable years commencing on or after that date; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(7)(B) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and amended Subsec. (e)(1) by replacing “director of the Bureau of Rehabilitative Services” with Commissioner of Rehabilitation Services”, effective July 1, 2012, and further amended Subsec. (a)(7)(B) by designating existing provision as clause (i) and adding clauses (ii) and (iii) re Department of Mental Health and Addiction Services and Department of Developmental Services and further amended Subsec. (e)(1) by adding “Mental Health and Addiction Services or Developmental Services”, effective July 1, 2012, and applicable to income or taxable years commencing on or after January 1, 2012; P.A. 13-123 made technical changes in Subsec. (e)(1), effective June 18, 2013; P.A. 13-232 amended Subsec. (e)(2) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re applications received on and after January 1, 2014, and amended Subsec. (f)(1) by adding provision re $40,000,000 limit over duration of tax credit program, effective July 1, 2013; P.A. 14-60 made technical changes in Subsec. (e)(2)(A); P.A. 16-167 amended Subsec. (e)(1) to replace “Commissioner of Veterans' Affairs” with “Commissioner of Veterans Affairs”, effective July 1, 2016.



Section 12-217q and 12-217r - Tax credit for expenditures for: Construction of or improvements to alternative fuel filling stations; converting motor vehicles to utilize alternative fuels.

Sections 12-217q and 12-217r are repealed, effective April 13, 1995, and applicable to income years or calendar quarters commencing on or after January 1, 1994.

(P.A. 94-170, S. 1, 2, 5; P.A. 95-15, S. 2, 3.)



Section 12-217s - Tax credit for expenditures related to traffic reduction programs.

There shall be allowed as a credit against the tax imposed on any corporation under this chapter which participates in the traffic reduction program established under section 13b-38p and conducted in this state, except corporations employing fewer than one hundred employees, with respect to any taxable year of such corporation commencing on or after January 1, 1997, an amount equal to fifty per cent of the amount spent in this state by such corporation, on or after January 1, 1995, for the direct costs of traffic reduction programs and services related thereto conducted in this state by such corporation in response to the provisions of sections 13b-38o, 13b-38p, 13b-38t, 13b-38v and 13b-38x, not to exceed two hundred fifty dollars annually per employee employed in this state and participating in alternative means of commuting pursuant to traffic reduction programs conducted in this state. The total amount of credits available under the provisions of this section shall not exceed one million five hundred thousand dollars. The Department of Transportation shall adopt regulations in accordance with the provisions of chapter 54 which shall include, but not be limited to, establishing procedures for a corporation to obtain and qualify for the tax credit.

(May Sp. Sess. P.A. 94-4, S. 45, 85; P.A. 95-160, S. 34, 64, 69; 95-325, S. 14, 16; P.A. 96-139, S. 12, 13; 96-223, S. 6, 8; P.A. 00-174, S. 23, 83.)

History: May Sp. Sess. P.A. 94-4, S. 45, effective June 9, 1994, and applicable to income years commencing on or after January 1, 1995; P.A. 95-160 changed on or after January 1, 1995, to January 1, 1997, re taxable years when credit is allowed, effective June 1, 1995, applicable to income years commencing on or after January 1, 1995 (Revisor's note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 95-325 allowed as a credit such amount spent by a corporation “on or after January 1, 1995”, effective July 13, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-223 specified that credit be applicable to any corporation which participates in the traffic reduction program under Sec. 13b-38p, substituted “traffic reduction” for “transportation management” programs and made technical changes, effective July 1, 1996; P.A. 00-174 specified that section applies to programs conducted in this state for employees employed in this state, effective May 26, 2000, and applicable to income years commencing on or after January 1, 2000.



Section 12-217t - Tax credit for personal property taxes paid on electronic data processing equipment.

(a) There shall be allowed as a credit against the tax imposed by chapter 207, this chapter, chapter 208a, 209, 210, 211, or 212 or against the tax imposed pursuant to section 12-202a in an amount determined under the provisions of subsection (b) of this section with respect to the personal property taxes paid during any income year, on electronic data processing equipment. For the purposes of this section “electronic data processing equipment” means computers, printers, peripheral computer equipment, bundled software and any computer-based equipment acting as a computer as defined under Section 168 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and any other such equipment reported as a Code 20 on the Personal Property Declaration as prescribed by the Secretary of the Office of Policy and Management pursuant to section 12-27.

(b) The amount allowed as a credit in any income year shall be the full amount of the tax on such electronic data processing equipment paid pursuant to section 12-71 or 12-80a, and as defined under Section 168 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided no credit shall be allowed for the payment of any interest or penalty on the tax.

(c) The credit provided for by this section shall be allowed for any taxes owed on the grand list of October 1, 1994, and each grand list annually thereafter or included in the list prescribed under section 12-80a for such grand list. Such credits shall first be used by the taxpayer against the corporation business tax under this chapter, if any, and then may be used against any tax paid by the taxpayer under the provisions of chapter 207, 208a, 209, 210, 211 or 212 or the tax imposed upon a health care center under section 12-202a. The amount of credits allowable under this section in any tax year against the taxes imposed by chapter 207, 208, 208a, 209, 210, 211 or 212 or against the tax imposed on health care centers, under the provisions of section 12-202a, shall be allowable only after all other credits allowable against such taxes for such tax year have been applied.

(d) In the case of leased electronic data processing equipment, the lessee, not the lessor, shall be entitled to claim the credit allowed pursuant to this section if the lease by its terms or operation imposes on the lessee the cost of the personal property taxes on such equipment, provided the lessor and lessee may elect, in writing, that the lessor may claim the credit provided by this section. The lessor shall provide a copy of such election to the Commissioner of Revenue Services, upon the request of said commissioner.

(e) In the case of taxpayers filing a combined unitary tax return pursuant to section 12-222, the credit provided by this section shall be allowed on a combined basis, such that the amount of personal property taxes paid by such taxpayers with respect to such equipment may be claimed as a tax credit against the combined unitary tax liability of such taxpayers as determined under this chapter. Credits available to taxpayers which are subject to tax under this chapter but not subject to tax under chapter 207, 208a, 209, 210, 211 or 212 or the tax imposed on health care centers under the provisions of section 12-202a shall be used prior to credits of companies included in such combined unitary tax return which are also subject to tax under said chapter 207, 208a, 209, 210, 211 or 212 or the tax imposed upon health centers pursuant to the provisions of section 12-202a.

(f) If the amount of credit allowable under this section exceeds the sum of (1) the corporation business tax, if any, and (2) any taxes imposed by chapter 207, 208a, 209, 210, 211 or 212 paid by the taxpayer, after all other credits allowable against such taxes have first been applied, then any balance of the credit allowable under this section remaining may be taken in any of the five succeeding income years.

(May Sp. Sess. P.A. 94-4, S. 47, 85; P.A. 95-160, S. 35, 64, 69; P.A. 96-139, S. 12, 13; 96-144, S. 1, 5; P.A. 06-159, S. 10; P.A. 15-244, S. 145; June Sp. Sess. P.A. 15-5, S. 139, 146.)

History: May Sp. Sess. P.A. 94-4, S. 47, effective June 9, 1994, and applicable to property on the grand list as of October 1, 1994; P.A. 95-160 amended Subsec. (a) to allow credit against the tax imposed by chapters 207, 209, 210, 211 or 212 or Sec. 12-202a in income years commencing on or after January 1, 1997, instead of January 1, 1995, and Subsec. (c) to make conforming technical changes, effective June 1, 1995, and applicable to income years commencing on or after January 1, 1995 (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-144 advanced the effective date of credit against chapters 207, 209, 210, 211, 212 and Sec. 12-202a from income years commencing on or after January 1, 1997, to income years commencing on or after January 1, 1995, and added new Subsec. (f) to provide a five-year carry forward of any unused credit, effective May 29, 1996; P.A. 06-159 amended Subsec. (d) to require submittal of copy of election upon request of commissioner, rather than with tax return, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 15-244 amended Subsec. (e) to add “unitary tax” re combined return and “unitary” re combined tax liability and make a technical change, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 145, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (e) to make a technical change, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-217u - Tax credit for financial institutions constructing new facilities and creating new jobs.

(a) For purposes of this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Company” means any corporation, partnership, trust, association, unincorporated organization or similar organization;

(3) “Compensation is paid within this state” if (A) the individual’s service is performed entirely within the state; or (B) the individual’s service is performed both within and without the state, but the service performed without the state is incidental to the individual’s service within the state;

(4) “Control” with respect to a corporation means ownership of stock possessing at least fifty per cent of the total combined voting power of all classes of stock entitled to vote. “Control” with respect to a partnership, association or similar unincorporated organization means ownership of at least fifty per cent of the capital or profits interest in such partnership or association. “Control” with respect to a trust, means ownership of at least fifty per cent of the beneficial interest in the principal or income of such trust. Ownership shall be determined as provided in Section 267(c) of the Internal Revenue Code of 1986, as in effect on October 14, 1994, other than paragraph (3) of such section;

(5) “Financial institution” means any bank, holding company or out-of-state bank, as those terms are defined in section 36a-2, or out-of-state holding company, as that term is defined in section 36a-410, which directly or indirectly establishes an office in Connecticut and is subject to the supervision of or regulation by the Banking Commissioner pursuant to title 36a or by one or more federal banking agencies pursuant to applicable federal law. “Financial institution” also means any establishment described in major group 61 or 62 in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, or in Subsector 522 or 523 in the North American Industrial Classification System, United States Manual, United States Office of Management and Budget, 1997 edition, as engaged primarily in the extending of credit in the form of loans or the underwriting, purchase, sale or brokerage of securities and other financial contracts on their own account or for the account of others, and exchanges, exchange clearinghouses and other services allied with the exchange of securities and commodities or a holding company controlling any such establishment;

(6) “Related person” means a corporation, limited liability company, partnership, trust, association, unincorporated organization or similar organization that is controlled by the financial institution;

(7) “Tax” means the corporation business tax imposed by this chapter.

(b) In any income year commencing prior to January 1, 2014, there shall be allowed a credit against the tax imposed on a financial institution not to exceed fifty per cent of the amount of such tax, provided the aggregate amount of the credit that may be taken under this subsection shall in no event exceed one hundred twenty million dollars over the period for which it is allowed and provided further the total amount of credit allowed in any qualified income year shall not exceed the aggregate amount as determined in accordance with the employment requirements for such year under subsection (c) of this section, reduced by the amount of credit previously allowed, but in no event shall the amount be below zero. The credit shall be allowed in the initial qualified year and in each of the nine consecutive income years thereafter which is a subsequent qualified year.

(c) For purposes of this section, (1) the initial qualified year is the income year with respect to which the financial institution first meets all of the following criteria: (A) It has constructed a new facility in Connecticut of at least nine hundred thousand gross square feet for the purpose of carrying on, directly or indirectly, the business of the financial institution; (B) it has obtained a temporary or permanent certificate of occupancy for such facility; (C) it has employed, during the income year for which the credit is claimed, an average of at least (i) one thousand two hundred qualified employees to claim a thirty per cent tax credit, which shall not exceed seventy-two million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, (ii) one thousand six hundred qualified employees to claim a forty per cent tax credit, which shall not exceed ninety-six million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, and (iii) two thousand qualified employees to claim a fifty per cent tax credit, which shall not exceed one hundred twenty million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed; and (D) it has been issued an initial certificate of eligibility by the commissioner under subsection (g) of this section; and (2) a subsequent qualified year is an income year, following an initial qualified year, with respect to which the financial institution employs an average of at least (A) one thousand two hundred qualified employees to claim a thirty per cent tax credit, which shall not exceed seventy-two million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, (B) one thousand six hundred qualified employees to claim a forty per cent tax credit, which shall not exceed ninety-six million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, and (C) two thousand qualified employees to claim a fifty per cent tax credit, which shall not exceed one hundred twenty million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, and has been issued an annual certificate of eligibility by the commissioner under subsection (g) of this section.

(d) For purposes of this section, (1) a qualified employee is an individual whose compensation is paid within this state and (A) is employed directly by the financial institution or a related person and who works an average of at least thirty-five hours per week for at least eight consecutive weeks for such financial institution or related person, (B) is an independent contractor of the financial institution or of a related person and who works an average of at least thirty-five hours per week for at least eight consecutive weeks for such financial institution or related person, or (C) is an employee or principal of a company other than the financial institution or a related person if (i) such individual works an average of at least thirty-five hours per week for at least eight consecutive weeks providing services to the financial institution or a related person, and (ii) such company derives not less than eighty per cent of its gross revenues from the financial institution, one or more related persons or a combination thereof. A qualified employee shall not include any individual who would have satisfied the criteria of a qualified employee prior to the date that a proposal by the financial institution to create new positions in this state was approved by the commissioner; and (2) notwithstanding the provisions of subdivision (1) of this subsection, an individual is not a qualified employee if (A) the prior employer of such individual was a company other than the financial institution or a related person, (B) compensation was paid in this state to such individual by such employer, (C) the individual was employed for an average of at least thirty-five hours per week and had been employed by such employer for at least eight consecutive weeks, and (D) either (i) the individual is employed directly by the financial institution or a related person in which the prior employer had an ownership interest equal to ten per cent or more of the voting rights of the financial institution or related person at the time such individual became employed by the financial institution or related person, unless the position previously held by such individual with the prior employer has been filled by the prior employer; (ii) the individual is employed directly by the financial institution or a related person which had an ownership interest equal to ten per cent or more of the voting rights of the prior employer at the time such individual became employed by the financial institution or related person, unless the position previously held by such individual with the prior employer has been filled by the prior employer; or (iii) the prior employer of such individual was a company which was acquired directly or indirectly by, or merged or consolidated with, the financial institution or a related person and the individual was employed by that company at the date of such acquisition, merger or consolidation.

(e) For each income year in which the credit is claimed, the average number of qualified employees shall be the sum of (1) the average of the number of qualified employees reported in the quarterly Federal Insurance Contributions Act tax returns of the financial institution or a related person; (2) the average of the number of qualified employees who are included in the quarterly reports described in subsection (g) of this section; and (3) the average of the number of qualified employees reported in the quarterly Federal Insurance Contributions Act tax returns of the company as described in subparagraph (C) of subdivision (1) of subsection (d) of this section. If the number of qualified employees in any income year fails to equal or exceed the number necessary to qualify under subsection (b) or (f) of this section, as the case may be, the financial institution may compute an average which includes the first quarter of the next succeeding income year with the four quarters of the subject income year and, if such new average equals or exceeds the criteria set forth in subsection (c) or (f) of this section, as the case may be, such financial institution shall be deemed to have met the employment criteria necessary to qualify under subsection (b) or (f) of this section, as the case may be. If two otherwise unrelated financial institutions have a related person in common, the employees of such related person may be considered in determining the average number of employees for only one of the financial institutions.

(f) (1) In any income year commencing prior to January 1, 2014, there shall be allowed a credit against the tax imposed on a financial institution for an additional five-year period if the financial institution (A) employs an average of at least three thousand qualified employees in the tenth income year after the initial qualified year and during each subsequent income year for which the credit is claimed; and (B) has been issued a certificate by the commissioner under subsection (g) of this section. The credit allowed under this subsection may be claimed each year for five consecutive income years beginning with the tenth income year after the initial qualified year.

(2) The amount of the credit allowed by this subsection shall equal twenty-five per cent of the tax imposed on a financial institution provided the aggregate amount of the credit that may be taken under this subsection and subsection (b) of this section may not exceed one hundred forty-five million dollars.

(g) Upon application from a financial institution, the commissioner shall issue an initial certificate of eligibility for the credit allowed under subsection (b) of this section after it has been established that the applicant satisfies the new facility construction, certificate of occupancy and relevant employment requirements of this section and, after consultation with the Commissioner of Revenue Services and the Banking Commissioner, that the applicant is a financial institution. If the commissioner determines that all appropriate requirements are met, the commissioner shall issue an annual certificate of eligibility for the credit allowed under subsection (b) or (f) of this section for each income year for which an application for a credit under either of said subsections is made. The commissioner shall require the financial institution to submit quarterly reports of the number of individuals to whom the financial institution or a related person made payments of six hundred dollars or more which must be reported as provided by Section 6041 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, for each income year for which the credit is claimed and to submit such other information as may be necessary to determine whether all appropriate requirements have been met and that the applicant continues to be a financial institution. Such reports shall also include the number of individuals who are principals and who qualify as qualified employees under subparagraph (C) of subdivision (1) of subsection (d) of this section.

(h) The sale, merger, acquisition, bankruptcy or other reorganization by or of a financial institution may not create new eligibility for the credit allowed under subsection (b) or (f) of this section in a succeeding company. Any successor to the financial institution which is a financial institution may qualify under subsection (b) or (f) of this section if either the original financial institution or such successor satisfies the new facility construction and certificate of occupancy requirements and such successor qualifies under subsection (b) or (f) of this section on an annual basis, provided the total credits available to the successor financial institution, when added to all credits taken by the original financial institution, shall not exceed the applicable limits under subsection (b) or (f) of this section, or both, as the case may be.

(i) The commissioner may accept and approve proposals to create new positions as described in subsection (d) of this section. The commissioner shall prescribe the form of such proposals.

(j) The commissioner shall, upon request, provide a copy of the certificate of eligibility to the Commissioner of Revenue Services.

(k) No taxpayer claiming the credit under this section is eligible for the credit allowed under section 12-217w.

(l) (1) In the case of a financial institution included in a combined unitary tax return under section 12-222, a credit allowed under subsection (b) or (f) of this section may be taken against the tax of the combined unitary group. (2) The credit allowed to a financial institution under subsection (b) or (f) of this section may be taken by any corporation which is eligible to elect to file a combined unitary tax return with a group with which the financial institution is eligible to file a combined unitary tax return, provided the aggregate credit taken by all such corporations in any income year shall not exceed the aggregate credit for which such group would have been eligible if it had filed a combined unitary tax return.

(m) The credits allowed under this section shall be claimed prior to any other credits allowed against the corporation business tax.

(n) (1) No taxpayer which has received financial assistance from the state under section 32-236 may claim the credit under subsection (b) of this section. The total amount of credit allowed under subsection (f) of this section to such a taxpayer shall not exceed, in the aggregate, twenty-five million dollars.

(2) Notwithstanding the provisions of subsection (c) of this section, for purposes of any credit allowed under subsection (f) of this section to a taxpayer which has received financial assistance under section 32-236, the initial qualified year shall be the income year in which the Commissioner of Economic and Community Development executes an agreement with such financial institution to provide financial assistance pursuant to section 32-236.

(3) For purposes of determining the number and specification of qualified employees under subsection (d) of this section, and the number and specification of new employees under section 12-217e, with respect to any taxpayer which has received financial assistance under section 32-236, the dates, numbers and specifications shall be the dates, numbers and specifications provided in an agreement executed by the Commissioner of Economic and Community Development with such financial institution to provide financial assistance pursuant to section 32-236. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in this section.

(Oct. Sp. Sess. P.A. 94-1, S. 17, 21; P.A. 95-79, S. 28, 189; 95-129, S. 4, 5; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-295, S. 5, 25; P.A. 98-262, S. 14, 22; P.A. 00-170, S. 26, 42; 00-174, S. 24, 83; P.A. 03-84, S. 13, 14; P.A. 06-159, S. 11; P.A. 10-75, S. 26, 27; P.A. 15-244, S. 146; June Sp. Sess. P.A. 15-5, S. 139.)

History: Oct. Sp. Sess. P.A. 94-1, S. 17 effective January 1, 1995, and applicable to income years of corporations commencing on or after said date; P.A. 95-79 amended Subsec. (a) to redefine “related person” to include a limited liability company, effective May 31, 1995; P.A. 95-129 amended Subsec. (b) by adding proviso re the ceiling and floor of the total credit allowed in any qualified income year, and amended Subsec. (c) by changing the minimum average number of employees from 2,000 to the levels specified in Subdiv. (1)(C)(i), (ii) and (iii) in the initial qualified year and specified in Subsec. (c)(2)(A), (B) and (C) in a subsequent qualified year, effective May 25, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-295 amended Subsec. (k) to change reference from Sec. 12-217m to 12-217w, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-170 added Subsec. (n) re a restriction on credits under this section for recipients of assistance under Sec. 32-236, effective May 26, 2000; P.A. 00-174 amended Subsec. (a)(5) to add references to the North American Industrial Classification System in the definition of “financial institution”, effective May 26, 2000; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsecs. (a)(5) and (g) and made a technical change in Subsec. (g), effective June 3, 2003; P.A. 06-159 amended Subsec. (j) to require commissioner, rather than taxpayer, to provide copy of certificate of eligibility, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 10-75 amended Subsecs. (b) and (f)(1) to specify that credit shall be allowed in any income year commencing prior to January 1, 2014, effective July 1, 2010; P.A. 15-244 amended Subsec. (l) to add “unitary tax” re combined return and “unitary” re combined group and make a technical change, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 146, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-217v - Tax credit for qualifying corporations in enterprise zones.

(a) As used in this section:

(1) “Qualifying corporation” means a corporation which is:

(A) Created on or after January 1, 1997, in an enterprise zone and which either (i) has at least three hundred seventy-five employees, at least forty per cent of whom (I) are residents of the enterprise zone or the municipality in which the enterprise zone is located, and (II) qualify under the Job Training Partnership Act, or (ii) has less than three hundred seventy-five employees, at least one hundred fifty employees of whom (I) are residents of the enterprise zone or the municipality in which the enterprise zone is located, and (II) qualify under the Job Training Partnership Act; or

(B) Created on or after July 1, 2015, in an enterprise zone, and which is primarily engaged in bioscience, clean technology or cybersecurity technology, which either (i) has at least one hundred eighty-eight employees, at least forty per cent of whom (I) are residents of the enterprise zone or the municipality in which the enterprise zone is located, and (II) qualify under the Job Training Partnership Act, or (ii) has less than one hundred eighty-eight employees, at least seventy-five employees of whom (I) are residents of the enterprise zone or the municipality in which the enterprise zone is located, and (II) qualify under the Job Training Partnership Act;

(2) “Bioscience” means (A) the manufacture of pharmaceuticals, medicines, medical equipment, medical devices and analytical laboratory instruments, (B) the operation of medical or diagnostic testing laboratories, or (C) the conducting of pure research and development in life sciences;

(3) “Clean technology” means the production, manufacture, design, research or development of clean energy, green buildings, smart grid, high-efficiency transportation vehicles and alternative fuels, environmental products, environmental remediation and pollution prevention; and

(4) “Cybersecurity technology” means information technology products or goods intended to detect or prevent activity intended to result in unauthorized access to, exfiltration of, manipulation of, or impairment to the integrity, confidentiality or availability of an information technology system or information stored on, or transiting, an information technology system.

(b) There shall be allowed as a credit against the tax imposed under this chapter on any corporation described in subparagraph (A) of subdivision (1) of subsection (a) of this section which is created on or after January 1, 1997, in an enterprise zone, or any corporation described in subparagraph (B) of subdivision (1) of subsection (a) of this section which is created on or after July 1, 2015, in an enterprise zone in an amount equal to (1) one hundred per cent of the tax liability of the corporation under said chapter with respect to the first three taxable years of the corporation, and (2) fifty per cent of the tax liability of the corporation under this chapter with respect to the next seven taxable years of the corporation.

(P.A. 96-239, S. 3, 17; Dec. Sp. Sess. P.A. 15-1, S. 35.)

History: P.A. 96-239 effective July 1, 1996; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a) by redefining “qualifying corporation” and adding definitions of “bioscience”, “clean technology” and “cybersecurity technology”, and made technical and conforming changes, effective December 29, 2015, and applicable to taxable years commencing on or after January 1, 2017.



Section 12-217w - Tax credit for investment in fixed capital.

(a) For purposes of this section, “fixed capital” means tangible personal property which (1) has a class life, in years, of more than four years, as described in Section 168(e) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) is acquired by purchase from a person other than a related person, (3) is not acquired to be leased, and is not leased, to another person or persons during the twelve full months following its acquisition, and (4) will be held and used in this state by a corporation in the ordinary course of the corporation's trade or business in this state for not less than five full years following its acquisition. “Fixed capital” does not include inventory, land, buildings or structures, or mobile transportation property. With respect to a corporation claiming a credit under this section, a “related person” means a corporation, partnership, association or trust controlled by such corporation; an individual, corporation, partnership, association or trust that is in control of such corporation; a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in control of such corporation; or a member of the same controlled group as such corporation. For purposes of this section, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote; with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of such section.

(b) There shall be allowed a credit for any corporation against the tax imposed under this chapter in an amount paid or incurred by such corporation for any new fixed capital investment during the income year in which such fixed capital is acquired as follows: For any income year commencing on or after January 1, 1998, and prior to January 1, 1999, equal to three per cent of such amount paid or incurred by the corporation during such income year; for any income year commencing on or after January 1, 1999, and prior to January 1, 2000, equal to four per cent of such amount paid or incurred by the corporation during such income year; and for any income year commencing on or after January 1, 2000, equal to five per cent of such amount paid or incurred by the corporation during such income year.

(c) The amount of such credit allowed to any corporation under this section shall not exceed the amount of tax due from such corporation under this chapter with respect to such income year.

(d) No corporation claiming the credit under this section with respect to the acquisition of fixed capital, as defined in subsection (a) of this section, may claim a credit against any tax under any other provision of the general statutes with respect to the same acquisition.

(e) Any tax credit not used in the income year during which the acquisition was made may be carried forward for the five immediately succeeding income years until the full credit has been allowed.

(f) If the fixed capital on account of which a corporation has claimed the credit allowed by this section is not held and used in this state in the ordinary course of the corporation's trade or business in this state for three full years following its acquisition as provided in subsection (a) of this section, the corporation shall recapture one hundred per cent of the amount of the credit allowed under this section on its corporation business tax return required to be filed for the income year immediately succeeding the income year during which such three-year period expires. If the fixed capital on account of which a corporation has claimed the credit allowed by this section is not held and used in this state in the ordinary course of the corporation's trade or business in this state for five full years following its acquisition as provided in subsection (a) of this section, the corporation shall recapture fifty per cent of the amount of the credit allowed under this section on its corporation business tax return required to be filed for the income year immediately succeeding the income year during which such five-year period expires. The provisions of this subsection shall not apply if the property that is the subject of the credit under this section is replaced. If any amount of credit required to be recaptured has not been paid to the commissioner on or before the first day of the fourth month next succeeding the end of the income year immediately succeeding the income year during which the three-year or five-year period, as the case may be, expires, such amount shall bear interest at the rate of one per cent per month or fraction thereof from such date to the date of payment.

(P.A. 97-295, S. 1, 25; P.A. 98-262, S. 10, 14, 22.)

History: P.A. 97-295, Sec. 1 effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 amended Subsec. (f) to delete provision re accrual of interest from extended due date and clarified the text regarding recapture, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998, and revised effective date of P.A. 97-295, but without affecting this section.



Section 12-217x - Tax credit for human capital investment.

(a) For purposes of this section, “human capital investment” means the amount paid or incurred by a corporation on (1) job training which occurs in this state for persons who are employed in this state; (2) work education programs in this state including, but not limited to, programs in public high schools and work education-diversified occupations programs in this state; (3) worker training and education for persons who are employed in this state provided by institutions of higher education in this state; (4) donations or capital contributions to institutions of higher education in this state for improvements or advancements of technology, including physical plant improvements; (5) planning, site preparation, construction, renovation or acquisition of facilities in this state for the purpose of establishing a child care center, as described in section 19a-77, in this state to be used primarily by the children of employees who are employed in this state; (6) subsidies to employees who are employed in this state for child care to be provided in this state; and (7) contributions made to the Individual Development Account Reserve Fund, as defined in section 31-51ww.

(b) There shall be allowed a credit for any corporation against the tax imposed under this chapter in an amount spent by such corporation, as a human capital investment as follows: For any income year commencing on or after January 1, 1998, and prior to January 1, 1999, equal to three per cent of such amount paid or incurred by the corporation during such income year; for any income year commencing on or after January 1, 1999, and prior to January 1, 2000, equal to four per cent of such amount paid or incurred by the corporation during such income year; and for any income year commencing on or after January 1, 2000, equal to five per cent of such amount paid or incurred by the corporation during such income year.

(c) The amount of credit allowed to any corporation under this section shall not exceed the amount of tax due from such corporation under this chapter with respect to such income year.

(d) No corporation claiming the credit under this section with respect to a human capital investment as defined in subsection (a) of this section shall claim a credit against any tax under any other provision of the general statutes against any tax with respect to the same investment.

(e) Any tax credit not used in the income year during which the investment was made may be carried forward for the five immediately succeeding income years until the full credit has been allowed.

(P.A. 97-295, S. 2, 25; P.A. 98-262, S. 14, 22; P.A. 00-192, S. 11, 102; P.A. 16-163, S. 29.)

History: P.A. 97-295, Sec. 2 effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-192 added Subsec. (a)(7) re contributions to the Individual Development Account Reserve Fund, effective January 1, 2001, and applicable to income years commencing on or after that date; P.A. 16-163 amended Subsec. (a)(5) by replacing “day care facility” with “child care center, as described in section 19a-77”, effective June 9, 2016.



Section 12-217y - Tax credit for employing persons who are receiving benefits from the temporary family assistance program.

Section 12-217y is repealed, effective June 18, 2013.

(P.A. 97-295, S. 7, 25; P.A. 98-262, S. 14, 22; P.A. 99-203, S. 1, 3; P.A. 00-174, S. 25, 83; P.A. 13-140, S. 22; 13-232, S. 18.)



Section 12-217z - Business Tax Credit and Tax Policy Review Committee.

(a) There is established a Business Tax Credit and Tax Policy Review Committee which shall be comprised of the following members: (1) The chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, or their designees; (2) one member appointed by each of the following: The Governor, the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the House of Representatives and the minority leader of the Senate; and (3) the Commissioners of Revenue Services and Economic and Community Development and the Labor Commissioner, or their designees.

(b) All appointments to the committee shall be made no later than August 15, 2005. Any vacancy shall be filled by the appointing authority.

(c) The chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding shall be the chairpersons of the Business Tax Credit and Tax Policy Review Committee. The Business Tax Credit and Tax Policy Review Committee shall meet not less than twice a year, and at such other times as the chairpersons deem necessary.

(d) The committee shall study and evaluate all the existing credits against the corporation business tax, evaluate changes or modifications made to such tax, and consider further changes in policy regarding the taxation of businesses. The study shall include, but is not limited to, consideration of the following with respect to each credit or policy: (1) Has the credit or policy provided a benefit to the state in terms of (A) measurable economic development, (B) new investments in the state, (C) new jobs or retention of existing jobs, or measurable benefits for the workforce in the state; (2) is there sufficient justification to continue the credit or policy as it currently exists or is it obsolete; (3) could the credit or policy be more efficiently administered as part of a broad-based credit or policy; and (4) does the credit or policy add unnecessary complexity in the application, administration and approval process for the corporation business tax. The committee shall also engage in an analysis of the history, rationale and estimated revenue loss as a result of each tax credit or policy change, and shall recommend revisions necessary to change the tax by eliminating or changing any redundant, obsolete or unnecessary tax credit or any credit or tax policy that is not providing a measurable benefit sufficient to justify any revenue loss to the state.

(e) Upon the request of the chairs of the committee, the Commissioner of Revenue Services shall provide information to the committee concerning (1) exemptions or credits against the corporation business tax, (2) the implementation and operation of legislative changes in tax policy, and (3) other tax-related issues. Such information shall not include the names or addresses of any taxpayers, but may include, for each recipient of a tax credit, or business implementing a change in tax policy, a description of the business activities, the amount of income apportioned to this state and the taxes paid on such income, the exemption or credit taken and the amount of such exemption or credit, and such other information as may be available to the Department of Revenue Services and relevant to the committee's area of inquiry.

(f) The Business Tax Credit and Tax Policy Review Committee shall report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding no later than January 1, 2006, and annually thereafter, in accordance with section 11-4a.

(P.A. 97-295, S. 4, 25; P.A. 98-262, S. 14, 22; P.A. 05-251, S. 64.)

History: P.A. 97-295, Sec. 4 effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 05-251 changed name from Corporation Business Tax Credit Review Committee to Business Tax Credit and Tax Policy Review Committee, amended Subsec. (a) by adding Labor Commissioner, inserted new Subsecs. (b) and (c) re chairpersons and meeting times, redesignated existing Subsec. (b) as Subsec. (d) and amended same to add consideration of tax policy to committee duties, added Subsec. (e) re information from Commissioner of Revenue Services, redesignated existing Subsec. (c) as Subsec. (f) and amended same to require annual reports from the committee, and made conforming changes throughout, effective July 1, 2005.



Section 12-217zz - Limit on credits under this chapter.

(a) Notwithstanding any other provision of law, and except as otherwise provided in subsection (b) of this section, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter shall be as follows:

(1) For any income year commencing on or after January 1, 2002, and prior to January 1, 2015, the amount of tax credit or credits otherwise allowable shall not exceed seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to any such income year of the taxpayer prior to the application of such credit or credits;

(2) For any income year commencing on or after January 1, 2015, the amount of tax credit or credits otherwise allowable shall not exceed fifty and one one-hundredths per cent of the amount of tax due from such taxpayer under this chapter with respect to any such income year of the taxpayer prior to the application of such credit or credits;

(3) Notwithstanding the provisions of subdivision (2) of this subsection, any taxpayer that possesses excess credits may utilize the excess credits as follows:

(A) For income years commencing on or after January 1, 2016, and prior to January 1, 2017, the aggregate amount of tax credits and excess credits allowable shall not exceed fifty-five per cent of the amount of tax due from such taxpayer under this chapter with respect to any such income year of the taxpayer prior to the application of such credit or credits;

(B) For income years commencing on or after January 1, 2017, and prior to January 1, 2018, the aggregate amount of tax credits and excess credits allowable shall not exceed sixty per cent of the amount of tax due from such taxpayer under this chapter with respect to any such income year of the taxpayer prior to the application of such credit or credits;

(C) For income years commencing on or after January 1, 2018, and prior to January 1, 2019, the aggregate amount of tax credits and excess credits allowable shall not exceed sixty-five per cent of the amount of tax due from such taxpayer under this chapter with respect to any such income year of the taxpayer prior to the application of such credit or credits;

(D) For income years commencing on or after January 1, 2019, the aggregate amount of tax credits and excess credits allowable shall not exceed seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to any such income year of the taxpayer prior to the application of such credit or credits;

(4) For purposes of this subsection, “excess credits” means any remaining credits available under section 12-217j, 12-217n or 32-9t after tax credits are utilized in accordance with subdivision (2) of this subsection.

(b) (1) For an income year commencing on or after January 1, 2011, and prior to January 1, 2013, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such income year may exceed the amount specified in subsection (a) of this section only by the amount computed under subparagraph (A) of subdivision (2) of this subsection, provided in no event may the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such income year exceed one hundred per cent of the amount of tax due from such taxpayer under this chapter with respect to such income year of the taxpayer prior to the application of such credit or credits.

(2) (A) The taxpayer’s average monthly net employee gain for an income year shall be multiplied by six thousand dollars.

(B) The taxpayer’s average monthly net employee gain for an income year shall be computed as follows: For each month in the taxpayer’s income year, the taxpayer shall subtract from the number of its employees in this state on the last day of such month the number of its employees in this state on the first day of its income year. The taxpayer shall total the differences for the twelve months in such income year, and such total, when divided by twelve, shall be the taxpayer’s average monthly net employee gain for the income year. For purposes of this computation, only employees who are required to work at least thirty-five hours per week and only employees who were not employed in this state by a related person, as defined in section 12-217ii, within the twelve months prior to the first day of the income year may be taken into account in computing the number of employees.

(C) If the taxpayer’s average monthly net employee gain is zero or less than zero, the taxpayer may not exceed the seventy per cent limit imposed under subsection (a) of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 59; P.A. 11-6, S. 78; P.A. 15-244, S. 88; Dec. Sp. Sess. P.A. 15-1, S. 29.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 11-6 designated existing provisions as Subsec. (a) and amended same to add exception re Subsec. (b) provisions, and added Subsec. (b) re allowable credit for average monthly net employee gain in income years 2011 and 2012, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 15-244 amended Subsec. (a) to designate 70 per cent limit as Subdiv. (1) and amend same to limit to income years commencing on or after January 1, 2002, and prior to January 1, 2015, and add Subdiv. (2) re 50.01 per cent limit for income years commencing on or after January 1, 2015, effective June 30, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a) by adding Subdiv. (3) re use of excess credits by taxpayer possessing excess credits for income years commencing on or after January 1, 2016, January 1, 2017, January 1, 2018, and January 1, 2019, and adding Subdiv. (4) defining “excess credits”, effective December 29, 2015.



Section 12-218 - Apportionment of net income.

(a) Any taxpayer which is taxable both within and without this state shall apportion its net income as provided in this section. For purposes of apportionment of income under this section, a taxpayer is taxable in another state if in such state such taxpayer conducts business and is subject to a net income tax, a franchise tax for the privilege of doing business, or a corporate stock tax, or if such state has jurisdiction to subject such taxpayer to such a tax, regardless of whether such state does, in fact, impose such a tax.

(b) Except as otherwise provided in this chapter, on and after January 1, 2016, the net income of the taxpayer shall be apportioned within and without the state by means of an apportionment fraction. The apportionment fraction shall represent the part of the taxpayer’s gross receipts from sales or other sources during the income year, computed according to the method of accounting used in the computation of its entire net income, which is assignable to the state, and excluding any gross receipts attributable to an international banking facility as defined in section 12-217, but including receipts from sales of tangible property if the property is delivered or shipped to a purchaser within this state, other than a company which qualifies as a Domestic International Sales Corporation (DISC) as defined in Section 992 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and as to which a valid election under Subsection (b) of said Section 992 to be treated as a DISC is effective, regardless of the F.O.B. point or other conditions of the sale, receipts from services performed within the state, rentals and royalties from properties situated within the state, royalties from the use of patents or copyrights within the state, interest managed or controlled within the state, net gains from the sale or other disposition of intangible assets managed or controlled within the state, net gains from the sale or other disposition of tangible assets situated within the state and all other receipts earned within the state.

(c) Any motor bus company which is taxable both within and without this state shall apportion its net income derived from carrying of passengers for hire by means of an apportionment fraction, the numerator of which shall represent the total number of miles operated within this state and the denominator of which shall represent the total number of miles operated everywhere, but income derived by motor bus companies from sources other than the carrying of passengers for hire shall be apportioned as herein otherwise provided.

(d) Any motor carrier which transports property for hire and which is taxable both within and without this state shall apportion its net income derived from carrying of property for hire by means of an apportionment fraction, the numerator of which shall represent the total number of miles operated within this state and the denominator of which shall represent the total number of miles operated everywhere, but income derived by motor carriers from sources other than the carrying of property for hire shall be apportioned as herein otherwise provided.

(e) (1) Each taxpayer that provides management, distribution or administrative services, as defined in this subsection, to or on behalf of a regulated investment company, as defined in Section 851 of the Internal Revenue Code shall apportion its net income derived, directly or indirectly, from providing management, distribution or administrative services to or on behalf of a regulated investment company, including net income received directly or indirectly from trustees, and sponsors or participants of employee benefit plans which have accounts in a regulated investment company, in the manner provided in this subsection. Income derived by such taxpayer from sources other than the providing of management, distribution or administrative services to or on behalf of a regulated investment company shall be apportioned as provided in this chapter.

(2) The numerator of the apportionment fraction shall consist of the sum of the Connecticut receipts, as described in subdivision (3) of this subsection. The denominator of the apportionment fraction shall consist of the total receipts from the sale of management, distribution or administrative services to or on behalf of all the regulated investment companies. For purposes of this subsection, “receipts” means receipts computed according to the method of accounting used by the taxpayer in the computation of net income.

(3) For purposes of this subsection, Connecticut receipts shall be determined by multiplying receipts from the rendering of management, distribution or administrative services to or on behalf of each separate regulated investment company by a fraction (A) the numerator of which shall be the average of (i) the number of shares on the first day of such regulated investment company’s taxable year, for federal income tax purposes, which ends within or at the same time as the taxable year of the taxpayer, that are owned by shareholders of such regulated investment company then domiciled in this state and (ii) the number of shares on the last day of such regulated investment company’s taxable year, for federal income tax purposes, which ends within or at the same time as the taxable year of the taxpayer, that are owned by shareholders of such regulated investment company then domiciled in this state; and (B) the denominator of which shall be the average of the number of shares that are owned by shareholders of such regulated investment company on such dates.

(4) (A) For purposes of this subsection, “management services” includes, but is not limited to, the rendering of investment advice directly or indirectly to a regulated investment company, making determinations as to when sales and purchases of securities are to be made on behalf of the regulated investment company, or the selling or purchasing of securities constituting assets of a regulated investment company, and related activities, but only where such activity or activities are performed (i) pursuant to a contract with the regulated investment company entered into pursuant to 15 USC 80a-15(a), as from time to time amended, (ii) for a person that has entered into such contract with the regulated investment company, or (iii) for a person that is affiliated with a person that has entered into such contract with a regulated investment company.

(B) For purposes of this subsection, “distribution services” includes, but is not limited to, the services of advertising, servicing, marketing or selling shares of a regulated investment company, but, in the case of advertising, servicing or marketing shares, only where such service is performed by a person that is, or, in the case of a closed end company, was, either engaged in the service of selling such shares or affiliated with a person that is engaged in the service of selling such shares. In the case of an open end company, such service of selling shares shall be performed pursuant to a contract entered into pursuant to 15 USC 80a-15(b), as from time to time amended.

(C) For purposes of this subsection, “administrative services” includes, but is not limited to, clerical, fund or shareholder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for a regulated investment company but only if the provider of such service or services during the income year in which such service or services are provided also provides, or is affiliated with a person that provides, management or distribution services to such regulated investment company.

(D) For purposes of this subsection, a person is “affiliated” with another person if each person is a member of the same affiliated group, as defined under Section 1504 of the Internal Revenue Code without regard to subsection (b) of said section.

(E) For purposes of this subsection, the domicile of a shareholder shall be presumed to be such shareholder’s mailing address as shown in the records of the regulated investment company except that for purposes of this subsection, if the shareholder of record is an insurance company which holds the shares of the regulated investment company as depositor for the benefit of a separate account, then the taxpayer may elect to treat as the shareholders the contract owners or policyholders of the contracts or policies supported by such separate account. An election made under this subparagraph shall apply to all shareholders that are insurance companies and shall be irrevocable for, and applicable for, five successive income years. In any year that such an election is applicable, it shall be presumed that the domicile of a shareholder is the mailing address of the contract owner or policyholder as shown in the records of the insurance company.

(f) (1) Each taxpayer that provides securities brokerage services, as defined in this subsection, shall apportion its net income derived, directly or indirectly, from rendering securities brokerage services in the manner provided in this subsection. Income derived by such taxpayer from sources other than the rendering of securities brokerage services shall be apportioned as provided in this chapter.

(2) The numerator of the apportionment fraction shall consist of the brokerage commissions and total margin interest paid on behalf of brokerage accounts owned by the taxpayer’s customers who are domiciled in this state during such taxpayer’s income year, computed according to the method of accounting used in the computation of net income. The denominator of the apportionment fraction shall consist of brokerage commissions and total margin interest paid on behalf of brokerage accounts owned by all of the taxpayer’s customers, wherever domiciled, during such taxpayer’s income year, computed according to the method of accounting used in the computation of net income.

(3) For purposes of this subsection:

(A) “Security brokerage services” means services and activities including all aspects of the purchasing and selling of securities rendered by a broker, as defined in 15 USC 78c(a)(4) and registered under the provisions of 15 USC 78a to 78kk, inclusive, as from time to time amended, to effectuate transactions in securities for the account of others, and a dealer, as defined in 15 USC 78c(a)(5) and registered under the provisions of 15 USC 78a to 78kk, inclusive, as from time to time amended, to buy and sell securities, through a broker or otherwise. Security brokerage services shall not include services rendered by any person buying or selling securities for such person’s own account, either individually or in some fiduciary capacity, but not as part of a regular business carried on by such person.

(B) “Securities” means security, as defined in 15 USC 78c(a)(10), as from time to time amended.

(C) “Brokerage commission” means all compensation received for effecting purchases and sales for the account or on order of others, whether in a principal or agency transaction, and whether charged explicitly or implicitly as a fee, commission, spread, markup or otherwise.

(4) For purposes of this subsection, the domicile of a customer shall be presumed to be such customer’s mailing address as shown in the records of the taxpayer.

(g) (1) Any company that is (A) a limited partner in a partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) not otherwise carrying on or doing business in this state shall pay the tax imposed under section 12-214 solely on its distributive share as a partner of the income or loss of such partnership to the extent such income or loss is derived from or connected with sources within this state, except that, if the commissioner determines that the company and the partnership are, in substance, parts of a unitary business engaged in a single business enterprise or if the company is a member of a combined group that files a combined unitary tax return, the company shall be taxed in accordance with the provisions of subdivision (3) of this subsection and not in accordance with the provisions of this subdivision, provided, in lieu of the payment of tax based solely on its distributive share, such company may elect for any particular income year, on or before the due date or, if applicable the extended due date, of its corporation business tax return for such income year, to apportion its net income within and without the state under the provisions of this chapter.

(2) Any company that is (A) a limited partner (i) in an investment partnership or (ii) in a limited partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) otherwise carrying on or doing business in this state shall apportion its net income, including its distributive share as a partner of such partnership income or loss, within and without the state under the provisions of this chapter, except that the numerator and the denominator of its apportionment fraction shall include its proportionate part, as a partner, of the numerator and the denominator of such partnership’s apportionment fraction. For purposes of this section, such partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment fraction as if it were a company taxable both within and without this state.

(3) Any company that is a general partner in a partnership that does business, owns or leases property or maintains an office within this state shall, whether or not it is otherwise carrying on or doing business in this state, apportion its net income, including its distributive share as a partner of such partnership income or loss, within and without the state under the provisions of this chapter, except that the numerator and the denominator of its apportionment fraction shall include its proportionate part, as a partner, of the numerator and the denominator of such partnership’s apportionment fraction. For purposes of this section, such partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment fraction as if it were a company taxable both within and without this state.

(h) The provisions of this section shall not apply to insurance companies.

(i) (1) Any financial service company as defined in section 12-218b, that has net income derived from credit card activities, as defined in this subsection, shall apportion its net income derived from credit card activities in the manner provided in this subsection. Income derived by such taxpayer from sources other than credit card activities shall be apportioned as provided in this chapter.

(2) The numerator of the apportionment fraction shall consist of the Connecticut receipts, as described in subdivision (3) of this subsection. The denominator of the apportionment fraction shall consist of (A) the total amount of interest and fees or penalties in the nature of interest from credit card receivables, (B) receipts from fees charged to card holders, including, but not limited to, annual fees, irrespective of the billing address of the card holder, (C) net gains from the sale of credit card receivables, irrespective of the billing address of the card holder, and (D) all credit card issuer’s reimbursement fees, irrespective of the billing address of the card holder.

(3) For purposes of this subsection, “Connecticut receipts” shall be determined by adding (A) interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, where the billing address of the card holder is in this state and (B) the product of (i) the sum of net gains from the sale of credit card receivables and all credit card issuer’s reimbursement fees multiplied by (ii) a fraction, the numerator of which shall be interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, where the billing address of the card holder is in this state, and the denominator of which shall be the total amount of interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, irrespective of the billing address of the card holder.

(4) For purposes of this subsection:

(A) “Credit card” means a credit, travel, or entertainment card;

(B) “Receipts” means receipts computed according to the method of accounting used by the taxpayer in the computation of net income;

(C) “Credit card issuer’s reimbursement fee” means the fee that a taxpayer receives from a merchant’s bank because one of the persons to whom the taxpayer or a related person, as defined in section 12-218b, has issued a credit card has charged merchandise or services to the credit card;

(D) “Net income derived from credit card activities” means (i) interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, net gains from the sale of credit card receivables, credit card issuer’s reimbursement fees, and credit card receivables servicing fees received in connection with credit cards issued by the taxpayer or a related person, as defined in section 12-218b, less (ii) expenses related to such income, to the extent deductible under this chapter;

(E) “Billing address” shall be presumed to be the location indicated in the books and records of the taxpayer as the address where any notice, statement or bill relating to a card holder is to be mailed, as of the date of such mailing; and

(F) “Credit card activities” means those activities involving the underwriting and approval of credit card relationships or other business activities generally associated with the conduct of business by an issuer of credit cards from which it derives income.

(5) The Commissioner of Revenue Services may adopt regulations, in accordance with chapter 54, to permit a financial service company that is an owner of a financial asset securitization investment trust, as defined in Section 860H(a) of the Internal Revenue Code, to elect to apportion its share of the net income from credit card activities carried on by such trust, and to provide rules for apportioning such share of net income that are consistent with this subsection.

(j) (1) For income years commencing on or after January 1, 2001, the net income of a taxpayer which is primarily engaged in activities that, in accordance with the North American Industrial Classification System, United States Manual, United States Office of Management and Budget, 1997 edition, would be included in Sector 31, 32 or 33, shall be apportioned within and without the state by means of the apportionment fraction described in subdivision (2) of this subsection provided, in the income year commencing on January 1, 2001, each such taxpayer shall not take such apportionment fraction into account for purposes of installment payments on estimated tax under section 12-242d for calendar quarters ending prior to July 1, 2001, but shall make such payments in accordance with the apportionment fraction applicable to the income year commencing January 1, 2000.

(2) The apportionment fraction of a taxpayer described in subdivision (1) of this subsection shall be the apportionment fraction calculated under subsection (b) of this section.

(3) (A) Any taxpayer which is described in subdivision (1) of this subsection and seventy-five per cent or more of whose total gross receipts, as described in subsection (b) of this section, during the income year are from the sale of tangible personal property directly, or in the case of a subcontractor, indirectly, to the United States government may elect, on or before the due date or, if applicable, the extended due date, of its corporation business tax return for the income year, to apportion its net income within and without the state by means of the apportionment fraction described in subparagraph (B) of this subdivision. The election, if made by the taxpayer, shall be irrevocable for, and applicable for, five successive income years.

(B) The net income of the taxpayer making an election under subdivision (3) of subparagraph (A) of this subsection shall be apportioned within and without the state by means of an apportionment fraction, to be computed as the sum of the property factor, the payroll factor and twice the receipts factor, divided by four. (i) The first of these fractions, the property factor, shall represent that part of the average monthly net book value of the total tangible property held and owned by the taxpayer during the income year which is held within the state, without deduction on account of any encumbrance thereon, and the value of tangible property rented to the taxpayer computed by multiplying the gross rents payable during the income year or period by eight. For the purpose of this section, gross rents shall be the actual sum of money or other consideration payable, directly or indirectly, by the taxpayer or for its benefit for the use or possession of the property, excluding royalties, but including interest, taxes, insurance, repairs or any other amount required to be paid by the terms of a lease or other arrangement and a proportionate part of the cost of any improvement to the real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement, based on the unexpired term of the lease commencing with the date the improvement is completed, provided, where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight, and the value of the building is determined in the same manner as if owned by the taxpayer. (ii) The second fraction, the payroll factor, shall represent the part of the total wages, salaries and other compensation to employees paid by the taxpayer during the income year which was paid in this state, excluding any such wages, salaries or other compensation attributable to the production of gross income of an international banking facility as defined in section 12-217. Compensation is paid in this state if (I) the individual’s service is performed entirely within the state; or (II) the individual’s service is performed both within and without the state, but the service performed without the state is incidental to the individual’s service within the state; or (III) some of the service is performed in the state and the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual’s residence is in this state. (iii) The third fraction, the receipts factor, shall represent the part of the taxpayer’s gross receipts from sales or other sources during the income year, computed according to the method of accounting used in the computation of its entire net income, which is assignable to the state, and excluding any gross receipts attributable to an international banking facility as defined in section 12-217 but including receipts from sales of tangible property if the property is delivered or shipped to a purchaser within this state, other than a company which qualifies as a Domestic International Sales Corporation (DISC) as defined in Section 992 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and as to which a valid election under Subsection (b) of said Section 992 to be treated as a DISC is effective, regardless of the F.O.B. point or other conditions of the sale, receipts from services performed within the state, rentals and royalties from properties situated within the state, royalties from the use of patents or copyrights within the state, interest managed or controlled within the state, net gains from the sale or other disposition of intangible assets managed or controlled within the state, net gains from the sale or other disposition of tangible assets situated within the state and all other receipts earned within the state.

(k) (1) For income years commencing on or after October 1, 2001, any broadcaster which is taxable both within and without this state shall apportion its net income derived from the broadcast of video or audio programming, whether through the public airwaves, by cable, by direct or indirect satellite transmission or by any other means of communication, through an over-the-air television or radio network, through a television or radio station or through a cable network or cable television system and, if such broadcaster is a cable network, all net income derived from activities related to or arising out of the foregoing, including, but not limited to, broadcasting, entertainment, publishing, whether electronically or in print, electronic commerce and licensing of intellectual property created in the pursuit of such activities, by means of the apportionment fraction described in subdivision (3) of this subsection, and any eligible production entity which is taxable both within and without this state shall apportion its net income derived from video or audio programming production services by means of the apportionment fraction described in subdivision (4) of this subsection.

(2) For purposes of this subsection:

(A) “Video or audio programming” means any and all performances, events or productions, including without limitation news, sporting events, plays, stories and other entertainment, literary, commercial, educational or artistic works, telecast or otherwise made available for video or audio exhibition through live transmission or through the use of video tape, disc or any other type of format or medium;

(B) A “subscriber” to a cable television system is an individual residence or other outlet which is the ultimate recipient of the transmission;

(C) “Telecast” or “broadcast” means the transmission of video or audio programming by an electronic or other signal conducted by radiowaves or microwaves, by wires, lines, coaxial cables, wave guides or fiber optics, by satellite transmissions directly or indirectly to viewers or listeners or by any other means of communication;

(D) “Eligible production entity” means a corporation which provides video or audio programming production services and which is affiliated, within the meaning of Sections 1501 to 1504 of the Internal Revenue Code and the regulations promulgated thereunder, with a broadcaster;

(E) “Release” or “in release” means the placing of video or audio programming into service. A video or audio program is placed into service when it is first broadcast to the primary audience for which the program was created. For example, video programming is placed in service when it is first publicly telecast for entertainment, educational, commercial, artistic or other purpose. Each episode of a television or radio series is placed in service when it is first broadcast; and

(F) “Broadcaster” means a corporation that is engaged in the business of broadcasting video or audio programming, whether through the public airwaves, by cable, by direct or indirect satellite transmission or by any other means of communication, through an over-the-air television or radio network, through a television or radio station or through a cable network or cable television system, and that is primarily engaged in activities that, in accordance with the North American Industry Classification System, United States Manual, 1997 edition, are included in industry group 5131 or 5132.

(3) (A) Except as provided in subparagraph (B) of this subdivision with respect to the determination of the apportionment fraction for net income derived from the activities referred to in subdivision (1) of subsection (k) of this section, the numerator of the apportionment fraction for a broadcaster shall consist of the broadcaster’s gross receipts, as described in subsection (b) of this section, which are assignable to the state, as provided in subsection (b) of this section. Except as provided in subparagraph (C) of this subdivision with respect to the determination of the apportionment fraction for the net income derived from the activities referred to in subdivision (1) of subsection (k) of this section, the denominator of the apportionment fraction for a broadcaster shall consist of the broadcaster’s total gross receipts, as described in subsection (b) of this section, whether or not assignable to the state.

(B) The numerator of the apportionment fraction for a broadcaster shall include the gross receipts of the taxpayer from sources within this state determined as follows:

(i) Gross receipts, including without limitation, advertising revenue, affiliate fees and subscriber fees, received by a broadcaster from video or audio programming in release to or by a broadcaster for telecast which is attributed to this state.

(ii) Gross receipts, including without limitation, advertising revenue, received by an over-the-air television or radio network or a television or radio station from video or audio programming in release to or by such network or station for telecast shall be attributed to this state in the same ratio that the audience for such over-the-air network or station located in this state bears to the total audience for such over-the-air network or station inside and outside of the United States. For purposes of this subparagraph, the audience shall be determined either by reference to the books and records of the taxpayer or by reference to the applicable year’s published rating statistics, provided the method used by the taxpayer is consistently used from year to year for such purpose and fairly represents the taxpayer’s activity in the state.

(iii) Gross receipts including, without limitation, advertising revenue, affiliate fees and subscriber fees, received by a cable network or a cable television system from video or audio programming in release to or by such cable network or cable television system for telecast and other receipts that are derived from the activities referred to in subdivision (1) of this subsection shall be attributed to this state in the same ratio that the number of subscribers for such cable network or cable television system located in this state bears to the total of such subscribers of such cable network or cable television system inside and outside of the United States. For purpose of this subparagraph, the number of subscribers of a cable network shall be measured by reference to the number of subscribers of cable television systems that are affiliated with such network and that receive video or audio programming of such network. For purposes of this subparagraph, the number of subscribers of a cable television system shall be determined either by reference to the books and records of the taxpayer or by reference to the applicable year’s published rating statistics located in published surveys, provided the method used by the taxpayer is consistently used from year to year for such purpose and fairly represents the taxpayer’s activities in the state.

(C) The denominator of the apportionment fraction of a broadcaster shall include gross receipts of the broadcaster that are derived from the activities referred to in subdivision (1) of subsection (k) of this section, whether or not assignable to the state.

(4) (A) Except as provided in subparagraph (B) of this subdivision, with respect to the determination of the apportionment fraction for net income derived from video or audio programming production services, the numerator of the apportionment fraction for an eligible production entity shall consist of the eligible production entity’s gross receipts, as described in subsection (b) of this section, which are assignable to the state, as provided in subsection (b) of this section. Except as provided in subparagraph (C) of this subdivision, with respect to the determination of the apportionment fraction for net income derived from video or audio programming production services, the denominator of the apportionment fraction for an eligible production entity shall consist of the eligible production entity’s total gross receipts, as described in subsection (b) of this section, whether or not assignable to the state.

(B) The numerator of the apportionment fraction for an eligible production entity shall include gross receipts of the entity that are derived from video or audio programming production services relating to events which occur within this state.

(C) The denominator of the apportionment fraction for an eligible production entity shall include gross receipts of the entity that are derived from video or audio programming production services relating to events which occur within or without this state.

(l) Each taxable member of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall, if one or more members of such group are taxable without this state, apportion its net income as provided in subsections (b) and (c) of section 12-218e.

(1949 Rev., S. 1899; 1951, 1953, S. 1094d; 1957, P.A. 515, S. 3; 1959, P.A. 147, S. 1; 1961, P.A. 381; 1967, P.A. 586, S. 1; 1969, P.A. 266, S. 1; June, 1969, P.A. 1, S. 14; 1972, P.A. 271, S. 2; P.A. 73-350, S. 9, 27; P.A. 75-501, S. 1, 3; P.A. 77-539, S. 1, 3; P.A. 81-245, S. 3, 4; 81-411, S. 2, 42; P.A. 89-211, S. 24; P.A. 93-403, S. 2, 3; P.A. 96-111, S. 1, 2; 96-197, S. 5, 11; 96-265, S. 4, 5; P.A. 97-243, S. 10, 67; June 18 Sp. Sess. P.A. 97-4, S. 1, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-110, S. 14–18, 27; P.A. 99-121, S. 4, 28; P.A. 00-170, S. 25, 42; P.A. 02-103, S. 44, 45; P.A. 14-122, S. 93; P.A. 15-244, S. 149; June Sp. Sess. P.A. 15-5, S. 139; Dec. Sp. Sess. P.A. 15-1, S. 40.)

History: 1959 act changed technical language, changed proviso in Subdiv. (1) re allocation of dividends and interest to state so that allocation dependent on whether and to what extent business is carried on in state, and changed Subdiv. (2) to apply to goods situated in state at time of, rather than prior to, sale, etc.; 1961 act deleted reference to royalties in Subdiv. (1), added list of specific inclusions in determining the third fraction, and changed technical language; 1967 act amended Subdiv. (3)(b) to substitute “tangible” for “real” property, and to include in third fraction receipts from sales of tangible property if property delivered or shipped to in-state purchaser regardless of f.o.b. point or other conditions of sale rather than if transactions chiefly negotiated and executed in-state; 1969 acts substituted apportionment for allocation in Subdiv. (3) and changed second fraction to consist of wages, etc. “paid in this state” and specified what “paid in this state” means, replacing previous provision re second fraction and in Subdiv. (2) specified applicability to telephone companies taxable under Sec. 12-214 “for income years beginning on and after January 1, 1971”; 1972 act added provisions re allocation of dividends from DISC or former DISC; P.A. 73-350 deleted provisions re telephone companies in Subdiv. (2) and specifically excluded insurance companies from provisions of section, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 75-501 replaced former provisions setting out general applicability re maintenance of office without the state with new provisions re taxpayers taxable in another state, effective July 3, 1975, and applicable to income years ending on or after that date; P.A. 77-539 included in general applicability provision taxpayers conducting business and taxable in another state; P.A. 81-245 amended Subdiv. (3)(a) to exclude from the numerator and the denominator any gross receipts attributable to an international banking facility and amended Subdiv. (3)(b) to exclude from the second apportionment fraction wages, salaries or other compensation attributable to the production of gross income of an international banking facility and to exclude from the third apportionment fraction any gross receipts attributable to an international banking facility, effective upon adoption by the Board of Governors of the Federal Reserve System of amendments to Regulations D and Q pertaining to international banking facilities (adopted June 9, 1981, with an effective date of December 3, 1981); P.A. 81-411 eliminated the procedure for allocation of net income and modified the apportionment formula by increasing the effect of receipts from sales, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-403 divided existing section into Subsecs. and incorporated definition of gross receipts with respect to corporations applying the multiple factor apportionment to corporations using the single factor fraction, effective June 29, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 96-111 inserted new provisions re regulated investment companies and securities brokerage services as Subsecs. (f) and (g), respectively, effective May 24, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 96-197 added new provisions re companies that are limited partners in a partnership as Subsec. (h) (enacted as Subsec. (e)), effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 96-265 inserted new provisions re apportionment of net income of motor carriers which transport property for hire as Subsec. (e), effective June 10, 1996, and applicable to income years commencing on or after January 1, 1996 (Revisor’s note: Subsec. indicators assigned to new provisions were changed editorially by the Revisors to maintain an orderly progression of section concepts and previously existing Subsec. (e) was designated as Subsec. (i) to retain its logical position at the end of the section); P.A. 97-243 amended Subsec. (g)(1) to change reference from “subsection” to “section”, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-4 added Subsec. (j) re apportionment of income derived from credit card activities, effective June 30, 1997, and applicable to income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 98-110 amended Subsec. (f) to remove election option, effective May 19, 1998 and applicable to income years commencing on or after January 1, 2001, and to make technical changes, effective May 19, 1998 and applicable to income years commencing on or after January 1, 1999, and prior to January 1, 2001, amended Subsec. (g) to remove election option, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999, and amended Subsec. (j) to make section applicable to financial service companies with net income derived from credit card activities and to remove the election option and to make technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 2002; P.A. 99-121 amended Subsec. (h) to revise apportionment provisions for investment partnerships and financial services industry, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 00-170 added Subsec. (k) re apportionment of income by certain manufacturing businesses, applicable to income years commencing on or after January 1, 2001, added Subsec. (l) re apportionment of income by certain broadcasting businesses, applicable to income years commencing on or after October 1, 2001, and made a conforming change in Subsec. (c), effective May 26, 2000; P.A. 02-103 made technical changes in Subsecs. (k)(3) and (l)(3)(B)(iii); (Revisor’s note: In 2003 a reference in Subsec. (j)(4)(D) to “chapter 208” was changed editorially by the Revisors to “this chapter”); P.A. 14-122 made a technical change in Subsec. (b); P.A. 15-244 amended Subsec. (h)(1) to extend exception for taxation under Subdiv. (3) to company that the commissioner determines is member of a combined group that files a combined unitary tax return, and added Subsec. (m) re apportionment of net income by taxable member of combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 149, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015; Dec. Sp. Sess. P.A. 15-1 deleted former Subsec. (b) re apportionment of net income of taxpayer derived from business other than manufacture, sale or use of tangible personal or real property, redesignated existing Subsecs. (c) to (m) as Subsecs. (b) to (l), amended redesignated Subsec. (b) by replacing “subsection (k) or (l) of this section” with reference to this chapter and Secs. 12-218e to 12-218g, inclusive, on and after January 1, 2016, and deleting former Subdivs. (1) and (2) re computation of apportionment fraction, amended redesignated Subsec. (j) by deleting provisions re numerator and denominator of apportionment fraction and adding reference to apportionment fraction calculated under Subsec. (b) in Subdiv. (2), and by designating provision re election of apportionment by taxpayer as Subpara. (A) and adding Subpara. (B) re computation of apportionment of net income of taxpayer making election in Subdiv. (3), and made conforming changes, effective January 1, 2016, and applicable to income years commencing on or after January 1, 2016.



Section 12-218a - Apportionment of tax on insurance company.

(a) Except as provided in subsection (b) of this section, any tax imposed on domestic insurance companies by section 12-214 shall be imposed on the base specified for such tax apportioned to this state by multiplying the base by a fraction, the numerator of which shall represent the company's gross direct premiums, as defined in section 12-201, received during the income year for insurance on property or risks located or resident in this state, and the denominator of which shall represent its total gross direct premiums received during the income year from all sources.

(b) If more than fifty per cent of the total gross premiums received during the income year by an insurance company taxable under this chapter consists of reinsurance premiums, any tax imposed by section 12-214 shall be imposed on the specified base apportioned to this state by multiplying such base by a fraction, the numerator of which shall represent the sum of (1) gross direct premiums, as defined in section 12-201, received during the income year for insurance on property or risks located or resident in this state, plus (2) gross reinsurance premiums received during the income year in respect of property or risks located or resident in this state, and the denominator of which shall represent the sum of (A) total gross direct premiums received during the income year from all sources, plus (B) total gross reinsurance premiums received during the income year from all sources. For purposes of this subsection reinsurance premiums received in respect of property or risks located or resident in this state, whether or not otherwise determinable, may, at the election of the company, be determined either on the basis of the proportion which reinsurance premiums received from domestic insurance companies bear to reinsurance premiums received from all sources or, alternatively, on the basis of the proportion which the aggregate amount of gross direct premiums received for insurance on property or risks located or resident in this state by all the companies which ceded reinsurance to the taxpayer in the income year bears to the aggregate amount of gross direct premiums received by said companies from all sources.

(P.A. 73-350, S. 10, 27.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-218b - Apportionment of net income of financial service companies.

(a) For purposes of this section:

(1) “Administrative services” includes, but is not limited to, clerical, fund or investment or account holder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for an investment entity, pension fund or retirement account but only if the provider of such service or services during the income year in which such service or services are provided also provides, or is a related person of a person that provides, management or distribution services to such an investment entity, pension fund or retirement account.

(2) “Billing address” means the location indicated in the books and records of the taxpayer or, as applicable, the investment entity, pension fund or retirement fund on the first day of the taxable year or on such later date in the taxable year when the relationship with the customer or, in the case of an investment entity, pension fund or retirement account, investor or participant began as the address where any notice, statement or bill relating to a customer’s, investor’s or participant’s account is mailed.

(3) “Borrower located in this state” means (A) a borrower that is engaged in a trade or business which maintains its commercial domicile in this state, or (B) a borrower that is not engaged in a trade or business whose billing address is in this state.

(4) “Commercial domicile” means the headquarters of the trade or business, that is, the place from which the trade or business is principally managed and directed.

(5) “Distribution services” means the services of advertising, servicing, marketing or selling interests in an investment entity, pension fund or retirement account, but, in the case of advertising, servicing or marketing interests, only where such service is performed by a person that is, or, in the case of a closed-end company, was, either engaged in the service of selling such interests or a related person of a person that is engaged in the service of selling such interests.

(6) “Financial service company” means:

(A) Any corporation or other business entity registered under the laws of any state as a bank holding company or registered under the federal Bank Holding Company Act of 1956, as amended, or registered as a savings and loan holding company under the federal National Housing Act, as amended;

(B) A national bank organized and existing as a national bank association pursuant to the provisions of the National Bank Act, 12 USC Section 21 et seq.;

(C) A savings association or federal savings bank, as defined in the Federal Deposit Insurance Act, 12 USC 1813(b)(1);

(D) Any bank, banking association, trust company, savings and loan association or thrift institution incorporated or organized under the laws of any state, or any other corporation or other business entity, the deposits or accounts of which are insured under the Federal Deposit Insurance Act or by the Federal Deposit Insurance Corporation;

(E) Any corporation organized under the provisions of 12 USC 611 to 631;

(F) Any foreign bank that has an agency or branch, as defined in 12 USC 3101;

(G) A credit union organized under the laws of any state the loan assets of which exceed fifty million dollars as of the first day of its income year;

(H) A production credit association organized under the federal Farm Credit Act of 1933, all of whose stock held by the Federal Production Credit Corporation has been retired;

(I) Any company whose voting stock is more than fifty per cent owned, directly or indirectly, by any person described in subparagraphs (A) to (H), inclusive, of this subdivision or by an insurance company, other than an insurance company or a company that has more than fifty per cent of its gross income from one or more of the following sources other than from sales to a related person: Manufacturing, construction, mining, transportation and public utilities, retail or wholesale trade, other than the retail or wholesale delivery of the services described in subparagraph (J) of this subdivision, or agriculture, forestry and fishing;

(J) (i) Any company, other than an insurance company or a real estate broker, which derives fifty per cent or more of its gross income from one or more of the following sources or activities: Loans; letters of credit and acceptance of drafts; underwriting, purchase, placement, sale or brokerage of securities, commodities contracts or other financial instruments or contracts on its own account or for the account of others; exchanges, exchange clearinghouses and other services allied with the exchange of securities or commodities contracts; investment advisory or management services; investment banking services, corporate trust and escrow services; securities information processing; securities and financial rating agency services; transfer agent, clearing agent, securities custodial and depository services; securities exchange or quotation services; any of the services described in subsection (e) of section 12-218; any of the services described in subsection (f) of section 12-218; management, distribution or administrative services to or on behalf of an investment entity; management, distribution or administrative services to or on behalf of pension funds or retirement accounts; leasing or acting as an agent, broker or adviser in connection with leasing real and personal property that is the functional equivalent of an extension of credit and that transfers substantially all of the benefits and risks incident to the ownership of property, including any direct financing lease or leverage lease that meets the criteria of Financial Accounting Standards Board Statement No. 13, “Accounting for Leases” or any other lease that is accounted for as a financing by a lessor under generally accepted accounting principles; activities of a Morris plan company; credit card activities; third party insurance administration services, claim administration services, claim adjusting services, premium billing and collection services, or employee benefit plan administration services; insurance underwriting or policy issuance services; actuarial services; trust company services; financial planning services; insurance brokerage services; or risk management services;

(ii) Any company which derives fifty per cent or more of its gross income from an activity in which a person described in subparagraphs (B) to (H), inclusive, of this subdivision is authorized to transact;

(iii) Whether a company is classified as a financial service company for any income year by virtue of this subparagraph shall be determined based upon the sources of such taxpayer’s gross income, other than gross income from nonrecurring, extraordinary transactions, for such income year, except that any taxpayer classified as a financial service company solely by virtue of this subparagraph for any income year shall continue to be classified as a financial service company until the second consecutive year the taxpayer would not otherwise qualify as a financial service company;

(K) (i) Any person described in subparagraph (J) of this subdivision may submit a petition in writing to the commissioner for permission to apportion its income without regard to the provisions of this section not later than sixty days prior to the due date of the return to which the petition applies, determined with regard to any extension of time for filing such return, and said commissioner shall grant or deny such permission before said due date. The commissioner shall grant such permission only in the event that the petitioner has proved, by clear and convincing evidence, that the income-producing activity of the petitioner is not in substantial competition with a financial service company without regard to subparagraph (I) of this subdivision;

(ii) Any person may submit a petition in writing to the commissioner for permission to apportion its income in accordance with the provisions of this section not later than sixty days prior to the due date of the return to which the petition applies, determined with regard to any extension of time for filing such return, and said commissioner shall grant or deny such permission before said due date. The commissioner shall grant such permission only in the event that the petitioner has proved, by clear and convincing evidence, that the income-producing activity is substantially similar to the income-producing activities of a financial service company without regard to subparagraph (I) of this subdivision.

(7) “Gross rents” means the actual sum of money or other consideration payable for the use or possession of property, including, but not be limited to, (A) any amount payable for the use or possession of real property or tangible property whether designated as a fixed sum of money or as a percentage of receipts, profits, or otherwise, (B) any amount payable as additional rent or in lieu of rent, such as interest, taxes, insurance, repairs or any other amount required to be paid by the terms of a lease or other arrangement, and (C) a proportionate part of the cost of any improvement to real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement. The amount to be included in gross rents is the amount of amortization or depreciation allowed in computing the taxable income base for the income year, provided where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight and the value of the building is determined in the same manner as if owned by the taxpayer. “Gross rents” shall not include reasonable amounts payable as separate charges for water and electric service furnished by the lessor, reasonable amounts payable as service charges for janitorial services furnished by the lessor, reasonable amounts payable to storage, provided such amounts are payable for space not designated and not under the control of the taxpayer, and that portion of any rental payment which is applicable to the space subleased from the taxpayer and not used by it.

(8) “Insurance company” means any corporation, limited liability company, association, partnership or combination of persons doing any kind or form of insurance business other than a fraternal benefit society, including a receiver, trustee or other fiduciary of any insurance company when the context reasonably permits.

(9) “Investment entity” means (A) an investment partnership, a real estate investment trust, as defined in Section 856 of the Internal Revenue Code, a real estate mortgage investment conduit, as defined in Section 860D of the Internal Revenue Code, a financial asset securitization investment trust, as defined in Section 860L of the Internal Revenue Code, or a similar investment entity which is exempt from, or is not subject to, federal income tax, or (B) a separate account of an insurance company.

(10) “Loan” means any extension of credit resulting from direct negotiations between the taxpayer and its customer, or the purchase or receipt, in whole or in part, of such extension of credit from another. Loans include participations, syndications, and leases treated as loans for federal income tax purposes. Loans shall not include: (A) Futures or forward contracts; (B) options; (C) notional principal contracts such as swaps; (D) credit card receivables, including purchased credit card relationships; (E) non-interest-bearing balances due from depository institutions; (F) cash items in the process of collection; (G) federal funds sold; (H) securities purchased under agreements to resell; (I) assets held in a trading account; (J) securities; (K) interests in a real estate mortgage investment conduit, as defined in Section 860D of the Internal Revenue Code or other mortgage-backed or asset-backed security; and (L) other similar items.

(11) “Loan secured by real property” means that fifty per cent or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(12) “Management services”, when performed on behalf of an investment entity, pension fund or retirement account, means the rendering of investment advice directly or indirectly to an investment entity, pension fund or retirement account, making determinations as to when sales and purchases of property are to be made on behalf of the investment entity, pension fund or retirement account, or the selling or purchasing of property constituting assets of an investment entity, pension fund or retirement account and related activities, but only where such activity or activities are performed (A) pursuant to a contract with the investment entity, pension fund or retirement account, (B) for a person that has entered into such contract with the investment entity, pension fund or retirement account, or (C) for a person that is a related person of a person that has entered into such contract with an investment entity, pension fund or retirement account.

(13) “Participation” means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

(14) “Pension fund or retirement fund” means any fund, trust, plan, account, annuity or contract referred to in subsection (a) of section 52-321a, or other fund, trust, plan, account, annuity or contract established pursuant to the Internal Revenue Code or any other federal or state statute, including, but not limited to, funds held in an insurance company general or separate account, which is designed to provide pension or retirement benefits.

(15) “Principal base of operations”, with respect to transportation property, means the place of more or less permanent nature from which said property is regularly directed or controlled.

(16) “Real property owned” and “tangible personal property owned” means real and tangible personal property, respectively, (A) on which the taxpayer may claim depreciation for federal income tax purposes, or (B) property to which the taxpayer holds legal title and on which no other person may claim depreciation for federal income tax purposes or could claim depreciation if subject to federal income tax. Real and tangible personal property does not include coin, currency or property acquired in lieu of or pursuant to a foreclosure.

(17) “Regular place of business” means an office at which the taxpayer carries on its business in a regular and systematic manner and which is continuously maintained, occupied and used by employees of the taxpayer.

(18) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer. For purposes of this subdivision, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code other than paragraph (3) of said section.

(19) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States or any foreign country.

(20) “Syndication” means an extension of credit in which two or more persons fund and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount.

(21) “Transportation property” means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, trailers or the like.

(b) (1) Except as otherwise specifically provided, a financial service company whose business activity is taxable within this state, whether or not it is taxable outside this state, shall apportion its net income from business carried on within this state in accordance with this section. The net income of a financial service company shall be apportioned to this state by multiplying such income by the receipts factor. The receipts factor for a financial service company is a fraction, the numerator of which is the receipts of the taxpayer in this state during the income year and the denominator of which is the receipts of the taxpayer within and without this state during the income year. The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator.

(2) Any receipts attributable to an international banking facility, as defined in section 12-217, shall not be included in the numerator or denominator of the receipts factor. In lieu of such exclusion of receipts attributable to an international banking facility, the taxpayer, pursuant to the provisions of subdivision (3) of this subsection, may, on or before the due date or, if applicable, the extended due date, of its corporation business tax return, make an election on its corporation business tax return, to exclude receipts attributable to an international banking facility from the numerator of its receipts factor and to include such receipts in the denominator of its receipts factor.

(3) If the taxpayer makes the election under subdivision (2) of this subsection, the taxpayer may not, in arriving at its net income, deduct the gross income attributable to the international banking facility from its gross income, but expenses or losses attributable to the international banking facility, to the extent deductible under the Internal Revenue Code, may be deducted from its gross income. The election, if made by the taxpayer, shall be irrevocable for, and applicable for, five successive income years.

(c) The numerator of the receipts factor includes receipts from the lease or rental of real property owned by the taxpayer if the property is located within this state and receipts from the sublease of real property if the property is located within this state.

(d) (1) Except as described in subdivision (2) of this subsection, the numerator of the receipts factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located within this state when it is first placed in service by the lessee.

(2) Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the receipts factor to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state’s receipts factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft. If the extent of the use of any transportation property within this state cannot be determined, the property shall be deemed to be used wholly in the state in which the property has its principal base of operations. A motor vehicle shall be deemed to be used wholly in the state in which it is registered.

(e) (1) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this subsection are included in the numerator of the receipts factor if more than fifty per cent of the fair market value of the real property is located within this state. If more than fifty per cent of the fair market value of the real property is not located within any one state, the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this state.

(2) The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and all subsequent substitutions of collateral shall be disregarded.

(f) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower is located in this state.

(g) (1) The numerator of the receipts factor includes net gains from the sale of loans. Net gains from the sale of loans includes income recorded under the coupon stripping rules of Section 1286 of the Internal Revenue Code.

(2) The amount of net gains, but not less than zero, from the sale of loans secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(3) The amount of net gains, but not less than zero, from the sale of loans not secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (f) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(h) (1) The numerator of the receipts factor includes loan servicing fees derived from loans secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(2) The numerator of the receipts factor includes loan servicing fees derived from loans not secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (f) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(3) In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the receipts factor shall include such fees if the borrower is located in this state.

(i) (1) Interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities shall be included in the receipts factor. Investment assets and activities and trading assets and activities include, but are not limited to, investment securities, trading account assets, federal funds, securities purchased and sold under agreements to resell or repurchase, options, futures contracts, forward contracts, notional principal contracts such as swaps, equities, and foreign currency transactions. With respect to the investment and trading assets and activities described in subparagraphs (A) and (B) of this subdivision, the receipts factor shall include the amounts described in said subparagraphs (A) and (B).

(A) The receipts factor shall include the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(B) The receipts factor shall include the amount by which interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends and losses from such assets and activities.

(2) The numerator of the receipts factor includes interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities described in subdivision (1) of this subsection that are attributable to this state.

(A) The amount of interest, dividends, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(B) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (A) of subdivision (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(C) The amount of interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but excluding amounts described in subparagraph (A) or (B) of this subdivision, attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (B) of subdivision (1) of this subsection by a fraction, the numerator of which is the average value of such trading assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(D) For purposes of this subdivision, the average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the income year and the value on the last day of the income year and dividing the sum by two. If averaging on this basis does not properly reflect average value, the commissioner may require averaging on a more frequent basis. The taxpayer may elect to average on a more frequent basis. When averaging on a more frequent basis is required by the commissioner or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the commissioner or the commissioner requires a different method of determining average value.

(3) In lieu of using the method set forth in subdivision (2) of this subsection, the taxpayer may elect, or the commissioner may require in order to fairly represent the business activity of the taxpayer in this state, the use of the method set forth in this subdivision.

(A) The amount of interest, dividends, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(B) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (A) of subdivision (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such funds and securities.

(C) The amount of interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but excluding amounts described in subparagraph (A) or (B) of this subdivision, attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (B) of subdivision (1) of this subsection by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(4) If the taxpayer elects or is required by the commissioner to use the method set forth in subdivision (3) of this subsection, it shall use this method on all subsequent returns unless the taxpayer receives prior permission from the commissioner to use, or the commissioner requires a different method.

(5) The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one regular place of business and one such regular place of business is in this state and one such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(j) (1) The numerator of the receipts factor includes receipts received for management, distribution and administrative services performed on behalf of an investment entity in an amount equal to the product of such receipts for the income year multiplied by a fraction (A) the numerator of which shall be the average of (i) the fair market value of the interests in the investment entity issued and outstanding on the first day of such investment entity’s taxable year for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, that are owned by investors in such investment entity if the billing address of such investors is in this state, and (ii) the fair market value of the interests in the investment entity issued and outstanding on the last day of such investment entity’s taxable year for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, that are owned by investors in such investment entity if the billing address of such investors is in this state; and (B) the denominator of which shall be the average of the fair market value of the interests in the investment entity issued and outstanding that are owned by investors in such investment entity on such dates.

(2) The numerator of the receipts factor includes receipts received for management, distribution and administrative services performed on behalf of a pension fund or retirement account in an amount equal to the product of such receipts for the income year multiplied by a fraction (A) the numerator of which shall be the average of (i) the number of participants with an interest in the pension fund or retirement account on the first day of the pension fund or retirement account taxable year, for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, whose billing address is in this state, and (ii) the number of participants with an interest in the pension fund or retirement account on the last day of the pension fund or retirement account taxable year, for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, whose billing address is in this state; and (B) the denominator of which shall be the total number of participants with an interest in the pension fund or retirement account on such dates. In lieu of using the billing addresses of the participants with an interest in the pension fund or retirement account as provided in this subdivision, the taxpayer may elect to determine receipts in the manner provided for in this subsection based upon the average of the fair market value of funds under management in each income year allocated to the commercial domicile of the sponsor of the pension fund or retirement account and, where there is no sponsor for a particular pension fund or retirement account, the billing address of the participant. The election, if made by the taxpayer, shall be irrevocable for, and applicable for, five successive income years and shall be applicable to all receipts from the rendering of management, distribution or administrative services performed for any pension fund or retirement account.

(3) In the case of a separate account of an insurance company, to the extent that both subdivisions (1) and (2) of this subsection may be applicable, then subdivision (2) shall apply.

(k) This section shall not apply to net income from services or activities described in subsection (e), (f) or (i) of section 12-218, which income shall be apportioned in accordance with said subsection (e), (f) or (i), whether or not the taxpayer is taxable outside this state, or, for income years commencing prior to January 1, 2002, in the case of net income from activities described in said subsection (i) that is earned by a taxpayer that is either not eligible to make the election described in said subsection (i) or does not make the election described in said subsection (i) which income shall be apportioned in accordance with subsection (b) of said section 12-218.

(l) For all other receipts not otherwise sourced by this subsection, the numerator of the receipts factor includes all other receipts if the billing address of the customer is in this state; otherwise the numerator will include all other receipts pursuant to the provisions of section 12-218.

(m) Each financial service company that is a member of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall apportion its net income as provided in subsections (b) and (c) of section 12-218e.

(P.A. 98-110, S. 11, 27; P.A. 99-121, S. 5, 28; June Sp. Sess. P.A. 01-6, S. 24, 85; P.A. 15-244, S. 150; June Sp. Sess. P.A. 15-5, S. 139; Dec. Sp. Sess. P.A. 15-1, S. 42, 43.)

History: P.A. 98-110 effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 99-121 amended Subsec. (a)(12) to limit “management services” to when performed on behalf of an investment entity, pension fund or retirement account, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (a)(6)(K) to add provisions re the submission and grant or denial of written petition for permission to apportion net income, effective July 1, 2001, and applicable to income years commencing on or after January 1, 2001, with respect to petitions filed on or after October 1, 2001; P.A. 15-244 added Subsec. (m) re apportionment of net income by financial service company that is a member of a combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 150, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a)(6)(J)(i) by replacing reference to Sec. 12-218(f) and (g) with reference to Sec. 12-218(e) and (f), respectively, and amended Subsec. (k) by replacing “(f), (g) or (j)” with “(e), (f) or (i)” and replacing references to Subsec. (j) with references to Subsec. (i), effective January 1, 2016.



Section 12-218c - Restrictions on the deductibility of certain intangible expenses and interest expenses with a related member.

(a) As used in this section:

(1) “Affiliated group” has the same meaning as in Section 1504 of the Internal Revenue Code.

(2) “Intangible expenses and costs” includes (A) expenses, losses and costs for, related to, or in connection directly or indirectly with the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property to the extent such amounts are allowed as deductions or costs in determining taxable income before operating loss deduction and special deductions for the taxable year under the Internal Revenue Code; (B) losses related to or incurred in connection directly or indirectly with factoring transactions or discounting transactions; (C) royalty, patent, technical and copyright fees; (D) licensing fees; and (E) other similar expenses and costs.

(3) “Intangible property” means patents, patent applications, trade names, trademarks, service marks, copyrights and similar types of intangible assets.

(4) “Interest expenses and costs” means amounts directly or indirectly allowed as deductions under Section 163 of the Internal Revenue Code for purposes of determining taxable income under the Internal Revenue Code to the extent such expenses and costs are directly or indirectly for, related to, or in connection with the direct or indirect acquisition, maintenance, management, ownership, sale, exchange or disposition of intangible property.

(5) “Related member” means a person that, with respect to the taxpayer during all or any portion of the taxable year, is a related entity, as defined in this subsection, a component member as defined in Section 1563(b) of the Internal Revenue Code, or is a person to or from whom there is attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code.

(6) “Related entity” means (A) a stockholder who is an individual, or a member of the stockholder’s family enumerated in Section 318 of the Internal Revenue Code, if the stockholder and the members of the stockholder’s family own, directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; (B) a stockholder, or a stockholder’s partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder’s partnerships, limited liability companies, estates, trusts and corporations own directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; or (C) a corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the taxpayer owns, directly, indirectly, beneficially or constructively, at least fifty per cent of the value of the corporation’s outstanding stock. The attribution rules on Section 318 of the Internal Revenue Code shall apply for purposes of determining whether the ownership requirements of this subdivision have been met.

(b) For purposes of computing its net income under section 12-217 a corporation shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related members.

(c) (1) The adjustments required in subsection (b) of this section shall not apply if the corporation establishes by clear and convincing evidence that the adjustments are unreasonable, or the corporation and the Commissioner of Revenue Services agree in writing to the application or use of an alternative method of apportionment under section 12-221a. Nothing in this subdivision shall be construed to limit or negate the commissioner’s authority to otherwise enter into agreements and compromises otherwise allowed by law.

(2) The adjustments required in subsection (b) of this section shall not apply to such portion of interest expenses and costs and intangible expenses and costs that the corporation can establish by the preponderance of the evidence meets both of the following: (A) The related member during the same income year directly or indirectly paid, accrued or incurred such portion to a person who is not a related member, and (B) the transaction giving rise to the interest expenses and costs or the intangible expenses and costs between the corporation and the related member did not have as a principal purpose the avoidance of any portion of the tax due under this chapter.

(3) The adjustments required in subsection (b) of this section shall apply except to the extent that increased tax, if any, attributable to such adjustments would have been avoided if both the corporation and the related member had been eligible to make and had timely made the election to file a combined return under subsection (a) of section 12-223a.

(4) The adjustments required in subsection (b) of this section shall not apply if the corporation and the related member are both members of a combined group required to file a combined unitary tax return pursuant to section 12-222.

(d) Nothing in this section shall require a corporation to add to its net income more than once any amount of interest expenses and costs or intangible expenses and costs that the corporation pays, accrues or incurs to a related member described in subsection (b) of this section.

(e) Nothing in this section shall be construed to limit or negate the commissioner’s authority to make adjustments under section 12-221a or 12-226a.

(P.A. 98-110, S. 20, 27; P.A. 15-244, S. 151; June Sp. Sess. P.A. 15-5, S. 139.)

History: P.A. 98-110 effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; (Revisor’s note: In 2003 a reference in Subsec. (c)(2) to “chapter 208” was changed editorially by the Revisors to “this chapter”); P.A. 15-244 added Subsec. (c)(4) re adjustments under Subsec. (b) not to apply if corporation and related members are both members of combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 151, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-218d - Restriction on the deductibility of interest expenses or costs related to certain transactions with related members.

(a) As used in this section:

(1) “Affiliated group” has the same meaning as in Section 1504 of the Internal Revenue Code.

(2) “Interest expenses and costs” means amounts directly or indirectly allowed as deductions under Section 163 of the Internal Revenue Code.

(3) “Related member” means a person that, with respect to the taxpayer during all or any portion of the taxable year, is: (A) A related entity, as defined in this subsection, (B) a component member, as defined in Section 1563(b) of the Internal Revenue Code, (C) a person to or from whom there is attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, other than a statutory business trust of which each beneficiary is not a related entity to the taxpayer, or (D) a person that, notwithstanding its form of organization, bears the same relationship to the taxpayer as a person described in subparagraphs (A) to (C), inclusive, of this subdivision.

(4) “Related entity” means (A) a stockholder who is an individual, or a member of the stockholder’s family enumerated in Section 318 of the Internal Revenue Code, if the stockholder and the members of the stockholder’s family own, directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; (B) a stockholder, or a stockholder’s partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder’s partnerships, limited liability companies, estates, trusts and corporations own directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; or (C) a corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of the Internal Revenue Code, if the taxpayer owns, directly, indirectly, beneficially or constructively, at least fifty per cent of the value of the corporation’s outstanding stock. The attribution rules of the Internal Revenue Code shall apply for purposes of determining whether the ownership requirements of this subdivision have been met.

(b) For purposes of computing its net income under section 12-217, a corporation shall add back otherwise deductible interest expenses and costs directly or indirectly paid, accrued or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related members.

(c) The adjustments required in subsection (b) of this section shall not apply to an otherwise deductible interest expense or cost if the corporation establishes by clear and convincing evidence, as determined by the commissioner, that: (1) A principal purpose of the transaction giving rise to the payment of interest was not to avoid payment of taxes due under this chapter; (2) the interest is paid pursuant to a contract that reflects an arm’s length rate of interest and terms; and (3) either (A) (i) the related member was subject to tax on its net income in this state or another state or possession of the United States or a foreign nation; (ii) a measure of said tax included the interest received from the corporation; and (iii) the rate of tax applied to the interest received by the related member is no less than the statutory rate of tax applied to the corporation under section 12-214, without regard to subsection (b) of section 12-214, minus three percentage points, or (B) the related member is a company subject to tax under chapter 207 or comparable tax under the laws of another state.

(d) The adjustments required in subsection (b) of this section shall not apply in any of the following circumstances:

(1) The corporation establishes by clear and convincing evidence, as determined by the commissioner, that the adjustments are unreasonable.

(2) The corporation and the commissioner agree in writing to the application or use of an alternative method of determining the combined measure of the tax, provided the Commissioner of Revenue Services shall consider approval of such petition only in the event that the petitioners have clearly established to the satisfaction of said commissioner that there are substantial intercorporate business transactions among such included corporations and that the proposed alternative method of determining the combined measure of the tax accurately reflects the activity, business, income or capital of the taxpayers within the state.

(3) The corporation elects, on forms authorized for such purpose by the commissioner, to calculate its tax on a unitary basis including all members of the unitary group, provided there are substantial intercorporate business transactions among such included corporations. Such election to file on a unitary basis shall be irrevocable for and applicable for five successive income years, but shall not be applicable to income years commencing on or after January 1, 2016. Nothing in this subsection shall be construed to limit or negate the commissioner’s authority to otherwise enter into agreements and compromises otherwise allowed by law.

(4) The corporation and the related member are both members of a combined group required to file a combined unitary tax return pursuant to section 12-222.

(e) The adjustments required in subsection (b) of this section shall not apply if interest is paid to a related member located in a country with which the United States has a comprehensive income tax treaty.

(f) (1) Gross income, as defined in section 12-213, shall not include any amount received or accrued from a related member that is added back to the preapportionment income of such related member pursuant to subsection (b) of this section.

(2) The receipts factor determined under section 12-218 or 12-218b shall not include any amount received or accrued from a related member that is added back to the preapportionment income of such related member pursuant to subsection (b) of this section.

(g) Nothing in this section shall require a corporation to add to its net income more than once any amount of interest expenses and costs that the corporation pays, accrues or incurs to a related member described in subsection (b) of this section.

(h) Nothing in this section shall be construed to limit or negate the commissioner’s authority to make adjustments under section 12-221a or 12-226a.

(June 30 Sp. Sess. P.A. 03-6, S. 78; P.A. 15-179, S. 4; 15-244, S. 152; June Sp. Sess. P.A. 15-5, S. 139, 147.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 15-179 made technical changes in Subsec. (d), effective July 2, 2015; P.A. 15-244 amended Subsec. (d) to make technical changes, provide that election under Subdiv. (3) to file on unitary basis shall not be applicable to income years commencing on or after January 1, 2015, and add Subdiv. (4) re corporation and related member that are members of combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 152, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (d)(3) to provide that election not be applicable to income years commencing on or after January 1, 2016, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-218e - Combined group’s net income. Apportionment percentage. Net operating loss. Carryover. Additional tax base. Nexus combined base tax.

(a) For purposes of this chapter, the combined group’s net income shall be the aggregate net income or loss of each taxable member and nontaxable member of the combined group derived from a unitary business, which shall be determined as follows:

(1) For any member incorporated in the United States, included in a consolidated federal corporate income tax return and filing a federal corporate income tax return, the income to be included in calculating the combined group’s net income shall be such member’s gross income, less the deductions provided under section 12-217, as if the member were not consolidated for federal tax purposes.

(2) For any member not included in a consolidated federal corporate income tax return but required to file its own federal corporate income tax return, the income to be included in calculating the combined group’s net income shall be such member’s gross income, less the deductions provided under section 12-217.

(3) For any member not incorporated in the United States, not included in a consolidated federal corporate income tax return and not required to file its own federal corporate income tax return, the income to be included in the combined group’s net income shall be determined from a profit and loss statement that shall be prepared for each foreign branch or corporation in the currency in which the books of account of the branch or corporation are regularly maintained, adjusted to conform it to the accounting principles generally accepted in the United States for the presentation of such statements and further adjusted to take into account any book-tax differences required by federal or Connecticut law. The profit and loss statement of each such member of the combined group and the apportionment factors related thereto, whether United States or foreign, shall be translated into or from the currency in which the parent company maintains its books and records on any reasonable basis consistently applied on a year-to-year or entity-by-entity basis. Income shall be expressed in United States dollars. In lieu of these procedures and subject to the determination of the commissioner that the income to be reported reasonably approximates income as determined under this chapter, income may be determined on any reasonable basis consistently applied on a year-to-year or entity-by-entity basis.

(4) (A) If the unitary business has income from an entity that is treated as a pass-through entity, the combined group’s net income shall include its member’s direct and indirect distributive share of the pass-through entity’s unitary business income.

(B) The distributive share of income received by a limited partner from an investment partnership shall not be considered to be derived from a unitary business unless the general partner of such investment partnership and such limited partner have common ownership. To the extent that the limited partner is otherwise carrying on or doing business in Connecticut, it shall apportion its distributive share of income from an investment partnership in accordance with subdivision (2) of subsection (g) of section 12-218. If the limited partner is not otherwise carrying on or doing business in Connecticut, its distributive share of income from an investment partnership is not subject to tax under this chapter.

(5) All dividends paid by one member to another member of the combined group shall be eliminated from the income of the recipient.

(6) The principles set forth in the Treasury regulations promulgated under Section 1502 of the Internal Revenue Code, including the principles relating to deferrals, eliminations, and exclusions, shall apply to the extent consistent with the Connecticut combined group membership and combined unitary reporting principles. Upon the occurrence of either of the following events, deferred business income resulting from an intercompany transaction among members of a combined group shall be restored to the income of the seller and shall be included in the combined group’s net income as if the seller had earned the income immediately before the event:

(A) The object of a deferred intercompany transaction is: (i) Resold by the buyer to an entity that is not a member of the combined group, (ii) resold by the buyer to an entity that is a member of the combined group for use outside the unitary business in which the buyer and seller are engaged, or (iii) converted by the buyer to a use outside the unitary business in which the buyer and seller are engaged; or

(B) The buyer and seller are no longer members of the same combined group, regardless of whether the members remain unitary.

(7) A charitable expense incurred by a member of a combined group shall, to the extent allowable as a deduction pursuant to Section 170 of the Internal Revenue Code, be subtracted first from the combined group’s net income, subject to the income limitations of said section applied to the entire business income of the group. Any charitable deduction disallowed under the foregoing rule, but allowed as a carryover deduction in a subsequent year, shall be treated as originally incurred in the subsequent year by the same member and the rules of this section shall apply in the subsequent year in determining the allowable deduction for that year.

(8) Gain or loss from the sale or exchange of capital assets, property described by Section 1231(a)(3) of the Internal Revenue Code and property subject to an involuntary conversion shall be removed from the net income of each member of a combined group and shall be included in the combined group’s net income as follows:

(A) For each class of gain or loss, whether short-term capital, long-term capital, Section 1231 of the Internal Revenue Code gain or loss, or gain or loss from involuntary conversions, all members’ business gain and loss for the class shall be combined, without netting among such classes, and each class of net business gain or loss shall be apportioned to each member under subsection (b) of this section; and

(B) Any resulting income or loss apportioned to this state, as long as the loss is not subject to the limitations of Section 1211 of the Internal Revenue Code, of a taxable member produced by the application of subparagraph (A) of this subdivision shall then be applied to all other income or loss of that member apportioned to this state. Any resulting loss of a member apportioned to this state that is subject to the limitations of said Section 1211 shall be carried forward by that member and shall be treated as short-term capital loss apportioned to this state and incurred by that member for the year for which the carryover applies.

(9) Any expense of any member of the combined group that is directly or indirectly attributable to the income of any member of the combined group, which income this state is prohibited from taxing pursuant to the laws or Constitution of the United States, shall be disallowed as a deduction for purposes of determining the combined group’s net income.

(b) A taxable member of a combined group shall determine its apportionment percentage as follows:

(1) Each taxable member shall determine its apportionment percentage based on the otherwise applicable apportionment formula provided in this chapter. In computing its denominators for all factors, the taxable member shall use the combined group’s denominator for that factor. In computing the numerator of its receipts factor, each taxable member shall add to such numerator its share of receipts of nontaxable members assignable to this state, as provided in subdivision (3) of this subsection.

(2) The combined group shall determine its property and payroll factor denominators using the factors from all members, whether or not a member would otherwise apportion its income using such property and payroll factors.

(3) Receipts assignable to this state of each nontaxable member shall be determined based upon the apportionment formula that would be applicable to such member if it were a taxable member and shall be aggregated. Each taxable member of the combined group shall include in the numerator of its receipts factor a portion of the aggregate receipts assignable to this state of nontaxable members based on a ratio, the numerator of which is such taxable member’s receipts assignable to this state, without regard to this subsection, and the denominator of which is the aggregate receipts assignable to this state of all the taxable members of the combined group, without regard to this subsection.

(4) In determining the numerator and denominator of the apportionment factors of taxable members, transactions between or among members of such combined group shall be eliminated.

(5) If any member of a combined group required to file a combined unitary tax return pursuant to section 12-222 is taxable without this state, or is a financial service company, as defined in section 12-218b, each taxable member shall be entitled to apportion its net income in accordance with this section.

(c) To calculate each taxable member’s net income or loss apportioned to this state, each taxable member shall apply its apportionment percentage, as determined pursuant to subsection (b) of this section, to the combined group’s net income.

(d) After calculating its net income or loss apportioned to this state, pursuant to subsection (c) of this section, each taxable member of a combined group required to file a combined unitary tax return pursuant to section 12-222 may deduct a net operating loss from its net income apportioned to this state as follows:

(1) For income years beginning on or after January 1, 2016, if the computation of a combined group’s net income results in a net operating loss, a taxable member of such group may carry over its net loss apportioned to this state, as calculated under subsection (c) of this section, derived from the unitary business in a future income year to the extent that the carryover and deduction is otherwise consistent with subparagraph (A) of subdivision (4) of subsection (a) of section 12-217. Any taxable member that has more than one operating loss carryover shall apply the carryovers in the order that the operating loss was incurred, with the oldest carryover to be deducted first.

(2) Where a taxable member of a combined group has an operating loss carryover derived from a loss incurred by a combined group in an income year beginning on or after January 1, 2016, then the taxable member may share the operating loss carryover with other taxable members of the combined group if such other taxable members were members of the combined group in the income year that the loss was incurred. Any amount of operating loss carryover that is deducted by another taxable member of the combined group shall reduce the amount of operating loss carryover that may be carried over by the taxable member that originally incurred the loss.

(3) Where a taxable member of a combined group has an operating loss carryover derived from a loss incurred in an income year beginning prior to January 1, 2016, or derived from an income year during which the taxable member was not a member of such combined group, the carryover shall remain available to be deducted by that taxable member or other group members that, in the year the loss was incurred, were part of the same combined group as such taxable member under section 12-223a or same unitary group as such taxable member under subsection (d) of section 12-218d of the general statutes, revision of 1958, revised to January 1, 2015. Such carryover shall not be deductible by any other members of the combined group.

(e) Each taxable member shall multiply its income or loss apportioned to this state, as calculated under subsection (c) of this section and as further modified by subsection (d) of this section, by the tax rate set forth in section 12-214.

(f) The additional tax base of taxable and nontaxable members of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall be calculated as follows:

(1) Except as otherwise provided in subdivision (2) of this subsection, members of the combined group shall calculate the combined group’s additional tax base by aggregating their separate additional tax bases under subsection (a) of section 12-219 provided (A) intercorporate stockholdings in the combined group shall be eliminated, (B) no deduction shall be allowed under subparagraph (B)(ii) of subdivision (1) of subsection (a) of section 12-219, for such intercorporate stockholdings, and (C) assets and liabilities attributable to transactions with another member of the combined group, including, but not limited to, a financial service company, as defined in section 12-218b, shall be eliminated. In calculating the combined group’s additional tax base, the separate additional tax bases of nontaxable members shall be included, as if those nontaxable members were taxable members. The amount calculated under this subdivision shall be apportioned to those members pursuant to subdivision (1) of subsection (g) of this section.

(2) Members of the combined group that are financial service companies, as defined in section 12-218b, shall not be included in the calculation of the combined group’s additional tax base set forth in subdivision (1) of this subsection. Financial service companies that are taxable members shall calculate their additional tax liability under subsection (d) of section 12-219.

(g) A taxable member of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall determine its apportionment percentage under section 12-219a as follows:

(1) A taxable member whose separate additional tax base is included in the calculation of the combined group’s additional tax base under subdivision (1) of subsection (f) of this section shall apportion the combined group’s additional tax base using the otherwise applicable apportionment formula provided in section 12-219a. However, the denominator of such apportionment fraction shall be the sum of subdivisions (1) and (2) of subsection (a) of said section 12-219a for all members whose separate additional tax bases are included in the calculation of the combined group’s additional tax base under subdivision (1) of subsection (f) of this section. The numerator of such apportionment fraction shall be the sum of subparagraph (A) of subdivision (1) of subsection (a) of said section 12-219a and subparagraph (A) of subdivision (2) of subsection (a) of said section 12-219a for such taxable member.

(2) Taxable members of the combined group that are financial service companies, as defined in section 12-218b, shall each have an additional tax liability as described in subdivision (2) of subsection (h) of this section.

(h) (1) A taxable member whose separate additional tax base is included in the calculation of the combined group’s additional tax base under subdivision (1) of subsection (f) of this section shall multiply the combined group’s additional tax base, as calculated under subdivision (1) of subsection (f) of this section, by such member’s apportionment fraction determined in subdivision (1) of subsection (g) of this section, by the tax rate set forth in subsection (a) of section 12-219. In no event shall the aggregate tax so calculated for all members of the combined group exceed one million dollars, nor shall a tax credit allowed against the tax imposed by this chapter reduce a taxable member’s tax calculated under this subsection to an amount less than two hundred fifty dollars.

(2) Taxable members of the combined group that are financial service companies, as defined in section 12-218b, shall each have an additional tax liability of two hundred fifty dollars. In no event shall a tax credit allowed against the tax imposed by this chapter reduce a financial service company’s tax calculated under this subsection to an amount less than two hundred fifty dollars.

(3) To the extent that the aggregate amount of tax calculated on each taxable member’s additional tax base exceeds one million dollars, each taxable member will prorate its tax, in proportion to the group’s tax calculated without regard to the one-million-dollar cap, such that the group’s aggregate additional tax equals one million dollars.

(i) If the aggregate amount of tax calculated on each taxable member’s apportioned net income under subsection (e) of this section equals or exceeds the aggregate amount of tax calculated on each taxable member’s apportioned additional tax base under subsection (h) of this section, each taxable member shall be subject to tax on its net income. If the aggregate amount of tax calculated on each taxable member’s apportioned additional tax base under subsection (h) of this section exceeds the aggregate amount of tax calculated on each taxable member’s apportioned net income under subsection (e) of this section, each taxable member shall be subject to tax on its additional tax base.

(j) (1) Each taxable member of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall separately apply the provisions of sections 12-217ee and 12-217zz in determining the amount of tax credit available to such member.

(2) If a taxable member of a combined group earns a tax credit in an income year beginning on or after January 1, 2016, then the taxable member may share the credit with other taxable members of the combined group. Any amount of credit that is utilized by another taxable member of the combined group shall reduce the amount of credit carryover that may be carried over by the taxable member that originally earned the credit. If a taxable member of a combined group has a tax credit carryover derived from an income year beginning on or after January 1, 2016, then the taxable member may share the carryover credit with other taxable members of the combined group, if such other taxable members were members of the combined group in the income year in which the credit was earned.

(3) If a taxable member of a combined group has a tax credit carryover derived from an income year beginning prior to January 1, 2016, or derived from an income year during which the taxable member was not a member of such combined group, the credit carryover shall remain available to be utilized by such taxable member or other group members which, in the year the credit was earned, were part of the same combined group as such taxable member under section 12-223a or the same unitary group as such taxable member under subsection (d) of section 12-218d of the general statutes, revision of 1958, revised to January 1, 2015.

(4) To the extent a taxable member has more than one corporation business tax credit that it may utilize in an income year, whether such credits were earned by said member or are available to said member in accordance with subdivisions (2) and (3) of this subsection, the credits shall be claimed in the same order as provided in section 12-217aa.

(k) (1) In no event shall the tax calculated for a combined group on a combined unitary basis, prior to surtax and application of credits, exceed the nexus combined base tax described in subdivision (2) of this subsection by more than two million five hundred thousand dollars.

(2) (A) The nexus combined base tax equals the tax measured on the sum of the separate net income or loss of each taxable member or the minimum tax base of each taxable member as if such members were not required to file a combined unitary tax return, but only to the extent that such income, loss or minimum tax base of any taxable member is separately apportioned to Connecticut in accordance with the applicable provisions of section 12-218, 12-218b, 12-219a or 12-244. In computing such net income or loss, intercorporate dividends shall be eliminated, and in computing the combined additional tax base, intercorporate stockholdings shall be eliminated.

(B) In computing such net income or loss, any intangible expenses and costs, as defined in section 12-218c, any interest expenses and costs, as defined in section 12-218c, and any income attributable to such intangible expenses and costs or to such interest expenses and costs shall be eliminated, provided the corporation that is required to make adjustments under section 12-218c for such intangible expenses and costs or for such interest expenses and costs, and the related member or members, as defined in section 12-218c, are both taxable members of the combined group. If any such income and any such expenses and costs are eliminated as provided in this subparagraph, the intangible property, as defined in section 12-218c, of the corporation eliminating such income shall not be taken into account in apportioning under the provisions of section 12-219a the tax calculated under subsection (a) of section 12-219 of such corporation.

(C) In computing the apportionment fraction under this subdivision:

(i) Intercompany rents shall not be included in the computation of the value of property rented if the lessor and lessee are both taxable members in the combined unitary tax return; and

(ii) Intercompany business receipts, receipts by a taxable member included in a combined unitary tax return from any other taxable member included in such return, shall not be included.

(P.A. 15-244, S. 139; June Sp. Sess. P.A. 15-5, S. 139, 142, 143; Dec. Sp. Sess. P.A. 15-1, S. 36.)

History: P.A. 15-244 effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 139, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (d) by making Subdivs. (1) and (2) applicable to income years beginning on or after January 1, 2016, and Subdiv. (3) applicable to operating loss carryover derived from loss incurred in income year beginning prior to January 1, 2016, and amended Subsec. (j) by making Subdiv. (2) applicable to tax credit earned in income year beginning on or after January 1, 2016, and to tax credit carryover derived from income year beginning on or after January 1, 2016, and by making Subdiv. (3) applicable to tax credit carryover derived from income year beginning prior to January 1, 2016, and to refer to same unitary group as taxable member under Sec. 12-218d(d), effective January 1, 2016, and applicable to income years commencing on or after that date; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a) by designating existing provision as Subpara. (A) and adding Subpara. (B) re consideration of distributive share of income received by limited partner from investment partnership in Subdiv. (4), and replacing provision re deferral of business income from intercompany transaction among members of same combined group to be similar to deferral under 26 CFR 1.1502-13 with provision re application of principles set forth in Treasury regulations promulgated under Sec. 1502 of Internal Revenue Code in Subdiv. (6), amended Subsec. (b) by adding reference to Secs. 12-218e to 12-218g in Subdiv. (1) and adding reference to financial service company in Subdiv. (5), amended Subsec. (f) by adding Subpara. designators (A) and (B) and adding Subpara. (C) re elimination of assets and liabilities attributable to transactions with another member of combined group in Subdiv. (1), and rewriting provisions re calculation of additional tax liability re financial services companies in Subdiv. (2), amended Subsec. (h) by adding reference to Secs. 12-218e to 12-218g in Subdivs. (1) and (2), and added Subsec. (k) re calculation of and cap on nexus combined base tax, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-218f - Combined group determined on world-wide basis, affiliated group basis or water’s-edge basis. Tax havens.

(a) For purposes of this section, “affiliated group” means an affiliated group as defined in Section 1504 of the Internal Revenue Code, except such affiliated group shall include all domestic corporations that are commonly owned, directly or indirectly, by any member of such affiliated group, without regard to whether the affiliated group includes (1) corporations included in more than one federal consolidated return, (2) corporations engaged in one or more unitary businesses, or (3) corporations that are not engaged in a unitary business with any other member of the affiliated group. Such affiliated group shall also include any member of the combined group, determined on a world-wide basis, incorporated in a tax haven as determined by the commissioner in accordance with subdivision (4) of subsection (b) of this section, unless it is proven to the satisfaction of the commissioner that such member is incorporated in a tax haven for a legitimate business purpose.

(b) The designated taxable member of a combined group may elect to have the combined group determined on a world-wide basis or an affiliated group basis. If no such election is made, the combined group shall be determined on a water’s-edge basis and will include only taxable members and those nontaxable members described in any one or more of the categories set forth in subdivisions (1) to (3), inclusive, of this subsection:

(1) Any member incorporated in the United States, or formed under the laws of the United States, any state, the District of Columbia, or any territory or possession of the United States, excluding such a member if eighty per cent or more of both its property and payroll during the income year are located outside the United States, the District of Columbia, and any territory or possession of the United States;

(2) Any member, wherever incorporated or formed, if twenty per cent or more of both its property and payroll during the income year are located in the United States, the District of Columbia, or any territory or possession of the United States;

(3) Any member that is incorporated in a jurisdiction that is determined by the commissioner to be a tax haven as that term is defined in subdivision (4) of this subsection, unless it is proven to the satisfaction of the commissioner that such member is incorporated in a tax haven for a legitimate business purpose; or

(4) For purposes of subsection (a) of this section and subdivision (3) of this subsection, “tax haven” means a jurisdiction that (A) has laws or practices that prevent effective exchange of information for tax purposes with other governments on taxpayers benefiting from the tax regime; (B) has a tax regime which lacks transparency; (C) facilitates the establishment of foreign-owned entities without the need for a local substantive presence or prohibits these entities from having any commercial impact on the local economy; (D) explicitly or implicitly excludes the jurisdiction’s resident taxpayers from taking advantage of the tax regime benefits or prohibits enterprises that benefit from the regime from operating in the jurisdiction’s domestic market; or (E) has created a tax regime which is favorable for tax avoidance, based upon an overall assessment of relevant factors, including whether the jurisdiction has a significant untaxed offshore financial or services sector relative to its overall economy. “Tax haven” does not include a jurisdiction that has entered into a comprehensive income tax treaty with the United States, which the Secretary of the Treasury has determined is satisfactory for purposes of Section 1(h)(11)(C)(i)(II) of the Internal Revenue Code.

(c) A world-wide election or an affiliated group election is effective only if made on a timely filed, original return for an income year by the designated taxable member of the combined group. Such election is binding for, and applicable to, the income year for which it is made and for the ten immediately succeeding income years.

(d) If the designated taxable member elects to determine the members of a combined group on an affiliated group basis, the taxable members shall take into account the net income or loss and apportionment factors of all of the members of its affiliated group, regardless of whether such members are engaged in a unitary business, that are subject to tax or would be subject to tax under this chapter, if doing business in this state.

(P.A. 15-244, S. 140; June Sp. Sess. P.A. 15-5, S. 139, 144; Dec. Sp. Sess. P.A. 15-1, S. 37.)

History: P.A. 15-244 effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 140, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (a) by adding exception when proven to commissioner that member is incorporated in tax haven for legitimate business purpose, amended Subsec. (b) to add new Subdiv. (3) re member that earns more than 20 per cent of its gross income from intangible property or service-related activities, redesignate existing Subdivs. (3) and (4) as Subdivs. (4) and (5), and amend redesignated Subdiv. (5) to reference Subsec. (a), provide that list of tax havens be published not later than September 30, 2016, and be applicable to income years commencing on or after January 1, 2016, and made conforming changes, effective January 1, 2016, and applicable to income years commencing on or after that date; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (b) by deleting former Subdiv. (3) re member that earns more than 20 per cent of gross income, directly or indirectly, from intangible property or service-related activities, redesignating existing Subdivs. (4) and (5) as Subdivs. (3) and (4), and deleting provisions re publication and applicability of list of jurisdictions the commissioner deems to be tax havens and adding exclusion to definition of “tax haven” in redesignated Subdiv. (4), and made conforming changes in Subsecs. (a) and (b), effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-218g - Net deferred tax liability and assets. Deductions.

(a) For purposes of this section, “net deferred tax liability” means deferred tax liabilities that exceed the deferred tax assets of the combined group, as computed in accordance with generally accepted accounting principles, and “net deferred tax asset” means that deferred tax assets exceed the deferred tax liabilities of the combined group, as computed in accordance with generally accepted accounting principles.

(b) Only publicly traded companies, including affiliated corporations participating in the filing of a publicly traded company’s financial statements prepared in accordance with generally accepted accounting principles, as of January 1, 2016, shall be eligible for this deduction.

(c) If the provisions of sections 12-218e and 12-218f result in an aggregate increase to the members’ net deferred tax liability or an aggregate decrease to the members’ net deferred tax asset, or an aggregate change from a net deferred tax asset to a net deferred tax liability, the combined group shall be entitled to a deduction, as determined in this section.

(d) For the seven-year period beginning with the combined group’s first income year that begins in 2018, a combined group shall be entitled to a deduction from combined group net income equal to one-seventh of the amount necessary to offset the increase in the net deferred tax liability or decrease in the net deferred tax asset, or the aggregate change thereof, from a net deferred tax asset to a net deferred tax liability, as computed in accordance with generally accepted accounting principles, that would result from the imposition of the unitary reporting requirements under sections 12-218e and 12-218f, but for the deduction provided under this section. Such increase in the net deferred tax liability or decrease in the net deferred tax asset or the aggregate change thereof shall be computed based on the change that would result from the imposition of the unitary reporting requirements under sections 12-218e and 12-218f, but for the deduction provided under this section as of January 1, 2016.

(e) The deduction calculated under this section shall not be reduced as a result of any events happening subsequent to such calculation, including, but not limited to, any disposition or abandonment of assets. Such deduction shall be calculated without regard to the federal tax effect and shall not alter the tax basis of any asset. If the deduction under this section is greater than combined group net income, any excess deduction shall be carried forward and applied as a deduction to combined group net income in future income years until fully utilized.

(f) Any combined group intending to claim a deduction under this section shall file a statement with the commissioner on or before July 1, 2017, specifying the total amount of the deduction which the combined group claims. The statement shall be made on such form and in such manner as prescribed by the commissioner and shall contain such information or calculations as the commissioner may specify. No deduction shall be allowed under this section for any income year except to the extent claimed on or before July 1, 2017, in the manner prescribed. Nothing in this subsection shall limit the authority of the commissioner to review or redetermine the proper amount of any deduction claimed, whether on the statement required under this subsection or on a tax return for any income year.

(P.A. 15-244, S. 141; June Sp. Sess. P.A. 15-5, S. 139, 145.)

History: P.A. 15-244 effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 141, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and substituted “combined group” for “unitary group” throughout, amended Subsec. (c) to allow deduction after aggregate change from net deferred tax asset to net deferred tax liability, amended Subsec. (d) to delete reference to change in net income of unitary group, and amended Subsec. (f) to change date re statement filing and deduction allowed from July 1, 2016, to July 1, 2017, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-219 - Additional tax in the amount by which alternative computations exceed tax under section 12-214. Minimum tax. Surcharge.

(a)(1) Each company subject to the provisions of this part shall pay for the privilege of carrying on or doing business within the state, the larger of the tax, if any, imposed by section 12-214 and the tax calculated under this subsection. The tax calculated under this section shall be a tax of three and one-tenth mills per dollar for each income year of the amount derived (A) by adding (i) the average value of the issued and outstanding capital stock, including treasury stock at par or face value, fractional shares, scrip certificates convertible into shares of stock and amounts received on subscriptions to capital stock, computed on the balances at the beginning and end of the taxable year or period, the average value of surplus and undivided profit computed on the balances at the beginning and end of the taxable year or period, and (ii) the average value of all surplus reserves computed on the balances at the beginning and end of the taxable year or period, (B) by subtracting from the sum so calculated (i) the average value of any deficit carried on the balance sheet computed on the balances at the beginning and end of the taxable year or period, and (ii) the average value of any holdings of stock of private corporations including treasury stock shown on the balance sheet computed on the balances at the beginning and end of the taxable year or period, and (C) by apportioning the remainder so derived between this and other states under the provisions of section 12-219a, provided in no event shall the tax so calculated exceed one million dollars or be less than two hundred fifty dollars.

(2) For purposes of this subsection, in the case of a new domestic company, the balances at the beginning of its first fiscal year or period shall be the balances immediately after its organization or immediately after it commences business operations, whichever is earlier; and in the case of a foreign company, the balances at the beginning of its first fiscal year or period in which it becomes liable for the filing of a return in this state shall be the balances as established at the beginning of the fiscal year or period for tax purposes. In the case of a domestic company dissolving or limiting its existence, the balances at the end of the fiscal year or period shall be the balances immediately prior to the final distribution of all its assets; and in the case of a foreign company filing a certificate of withdrawal, the balances at the end of the fiscal year or period shall be the balances immediately prior to the withdrawal of all of its assets. When a taxpayer has carried on or had the right to carry on business within the state for eleven months or less of the income year, the tax calculated under this subsection shall be reduced in proportion to the fractional part of the year during which business was carried on by such taxpayer. The tax calculated under this subsection shall, in no case, be less than two hundred fifty dollars for each income year. The taxpayer shall report the items set forth in this subsection at the amounts at which such items appear upon its books; provided, when, in the opinion of the Commissioner of Revenue Services, the books of the taxpayer do not disclose a reasonable valuation of such items, the commissioner may require any additional information which may be necessary for a reasonable determination of the tax calculated under this subsection and shall, on the basis of the best information available, calculate such tax and notify the taxpayer thereof.

(3) No tax credit allowed against the tax imposed by this chapter shall reduce a company’s tax calculated under this subsection to an amount less than two hundred fifty dollars.

(b) (1) With respect to income years commencing on or after January 1, 1989, and prior to January 1, 1992, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the additional tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(2) With respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to ten per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(3) With respect to income years commencing on or after January 1, 2003, and prior to January 1, 2004, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(4) With respect to income years commencing on or after January 1, 2004, and prior to January 1, 2005, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, be increased by adding thereto an amount equal to twenty-five per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax, except that any company that pays the minimum tax of two hundred fifty dollars under this section or section 12-223c for such income year shall not be subject to such additional tax. The increased amount of tax payable by any company under this subdivision, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(5) With respect to income years commencing on or after January 1, 2006, and prior to January 1, 2007, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(6) (A) With respect to income years commencing on or after January 1, 2009, and prior to January 1, 2012, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to ten per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d.

(7) (A) With respect to income years commencing on or after January 1, 2012, and prior to January 1, 2018, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. With respect to income years commencing on or after January 1, 2012, and prior to January 1, 2016, this exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d. With respect to income years commencing on or after January 1, 2016, and prior to January 1, 2018, this exception shall not apply to taxable members of a combined group that files a combined unitary tax return.

(8) (A) With respect to income years commencing on or after January 1, 2018, and prior to January 1, 2019, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to ten per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to taxable members of a combined group that files a combined unitary tax return.

(c) The tax imposed by this section shall be assessed and collected and be first applicable at the time or times herein provided for the tax measured by net income. This section shall not apply to insurance companies, real estate investment trusts, regulated investment companies, interlocal risk management agencies formed pursuant to chapter 113a or, except as otherwise provided by subsection (d) of this section, financial service companies, as defined in section 12-218b.

(d) Each financial service company, as defined in section 12-218b, shall pay for the privilege of carrying on or doing business within the state, the larger of the tax, if any, imposed by section 12-214 and the tax calculated under this subsection. For each such financial service company, the tax calculated under this subsection shall be two hundred fifty dollars for each income year. No tax credit allowed against the tax imposed by this chapter shall reduce a financial service company’s tax calculated under this subsection to an amount less than two hundred fifty dollars.

(e) The additional tax base of taxable and nontaxable members of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall be calculated as provided in subsection (f) of section 12-218e.

(1949 Rev., S. 1900; 1951, 1953, June, 1955, S. 1096d; 1957, P.A. 560, S. 2; 649, S. 2; 1959, P.A. 394, S. 2; 1961, P.A. 428, S. 3; 604, S. 3; 1963, P.A. 141; February, 1965, P.A. 461, S. 8; June, 1969, P.A. 1, S. 15; 1971, P.A. 683, S. 2; June, 1971, P.A. 5, S. 112; 1972, P.A. 126, S. 1; 285, S. 7; P.A. 73-350, S. 11, 27; P.A. 75-213, S. 2, 53; P.A. 77-614, S. 139, 610; P.A. 78-121, S. 106, 113; P.A. 80-483, S. 56, 186; P.A. 81-66, S. 2, 5; 81-255, S. 22, 37; 81-411, S. 8, 42; Nov. Sp. Sess. P.A. 81-4, S. 30, 32; P.A. 82-325, S. 3, 7; P.A. 84-546, S. 32, 33, 173; P.A. 85-159, S. 2, 19; 85-469, S. 4, 6; P.A. 86-124, S. 1, 2; 86-132; 86-403, S. 131, 132; P.A. 89-16, S. 2, 31; 89-251, S. 21, 203; P.A. 90-174, S. 1, 3; June Sp. Sess. P.A. 91-3, S. 101, 168; P.A. 93-74, S. 8, 59, 67; May Sp. Sess. P.A. 94-4, S. 7, 85; P.A. 95-160, S. 64, 69; P.A. 96-197, S. 6, 11; P.A. 98-110, S. 19, 27; May 9 Sp. Sess. P.A. 02-1, S. 57; P.A. 03-2, S. 34; June 30 Sp. Sess. P.A. 03-1, S. 88; P.A. 05-251, S. 63; P.A. 06-186, S. 67; June Sp. Sess. P.A. 09-3, S. 102; P.A. 11-6, S. 79; P.A. 13-184, S. 74; P.A. 15-244, S. 84, 153; June Sp. Sess. P.A. 15-5, S. 139, 141.)

History: 1959 act applied tax to each income year, added reference to deferred and unrealized profits in Subdiv. (B)(a)(3) and to treasury stock in Subdiv. (B)(b)(2); 1961 acts raised alternative tax rate from 1.9 mills to 2.5 mills, added exception to minimum tax for banking and financial corporations, and changed technical language; 1963 act added exception for small business investment companies; 1965 act set deadline for 2.5 mill rate to years beginning before January 1, 1966, and raised mill rate to two and five-eighths thereafter, set same deadline for $25 minimum tax, raised to $30 thereafter and set same deadline for 2% tax re banking institutions, raised to 2.1% thereafter; 1969 act for two years, January 1, 1969, to January 1, 1971, changed rates above to four mills, $45 and 3.2% respectively; 1971 acts divided section into Subsecs. and made basis for payments, the difference between tax imposed in Sec. 12-214 and tax calculated under Subdivs. (A) and (B) and changed ending dates for temporary increases in rates from 1971 to 1973; 1972 acts included maximum tax for income years beginning on or after January 1, 1972, for “any company, except companies subject to the gross earnings taxes under chapters 211 and 212, which, in arriving at net income ... is entitled to a deduction under section 12-217 for dividends as defined in the federal corporation income tax law” and made temporary increased tax rates the permanent rates; P.A. 73-350 made provisions applicable to years beginning on or after January 1, 1973, increased mill rate from 4 to 4.25 mills and specifically excluded regulated investment companies and real estate investment trusts, deleted par or face value of indebtedness and deferred and unrealized profits from calculation of taxable amount and set maximum and minimum charges of $100,000 and $50, respectively, and changed provisions formerly applicable to companies, “except companies subject to the gross earnings taxes under chapters 211 and 212” applicable to regulated investment companies or real estate investment trusts, set forth process for deriving amount subject to tax and established $50 minimum tax for such companies, increased figures in Subsec. (2)(B) from $45 to $50, changed rate for computation of interest and dividends from 2% to one-eighth of 1% and excluded insurance companies from provisions of section; P.A. 75-213 changed mill rate for companies other than regulated investment companies and real estate investment trusts from 0.25 mill to 0.31 mill and for regulated investment companies and real estate investment trusts from 0.4 to 0.5 mill, effective July 1, 1975, and applicable to income years commencing on or after January 1, 1975; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-121 deleted reference to private banks in Subsec. (1)(A); P.A. 80-483 deleted reference to building and loan associations in Subsec. (1)(A) and (2)(B); P.A. 81-66 raised mill rate in (1)(A) from 0.31 mill to 3.1 mills per dollar and increased minimum tax from $50 to $100, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-255 added the alternative computation of tax under Subdiv. (B) and increased the minimum tax to $250, effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-411 added consideration of a loss for the income year in the alternative tax base under Subdiv. (B), and deleted provisions allowing deductions for contributions to retirement plan in determining salaries and other compensation, effective June 18, 1981, and applicable to income years commencing on or after January 1, 1981; Nov. Sp. Sess. P.A. 81-4 deleted Subsec. (1)(B) re alternative tax (if higher than that in Subdiv. (a)) consisting of 50% of corporation’s net income or loss plus salaries and other compensation paid to elected or appointed corporation officers or to shareholders owning more than 1% of stock at rate of 5%, amending section accordingly, effective January 27, 1982, and applicable to income years commencing on or after January 1, 1983; P.A. 82-325 changed effective date of Nov. Sp. Sess. P.A. 81-4, but without affecting this section; P.A. 84-546 made technical change, substituting “scrip” for “script” in Subsec. (1); P.A. 85-159 reduced minimum tax to $100 for income years of corporations commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 86-124 revised section to conform to the style of the general statutes and amended Subsec. (a)(1)(C) to increase the maximum tax from $100,000 to $500,000, effective May 8, 1986, and applicable to income years of corporations commencing on or after January 1, 1986; P.A. 86-132 deleted provision limiting the types of regulated investment companies or real estate investment trusts to which the provisions concerning those types of companies and trusts applied; P.A. 86-403 changed effective date of P.A. 86-132 from October 1, 1986, to May 23, 1986 and applicable to income years of corporations commencing on or after January 1, 1986; P.A. 89-16 increased the minimum tax from $100 to $250 in Subsecs. (a) and (b), and amended Subsec. (c) to impose an additional tax as a percentage of the tax calculated under Subsec. (a) or Subsec. (b), effective March 23, 1989, and applicable to income years of corporations commencing on or after January 1, 1989; P.A. 89-251 increased the tax imposed under Subsec. (c), as amended by P.A. 89-16, as a percentage of the additional tax calculated under Subsec. (a) or Subsec. (b) from 15% to 20% of the additional tax, effective July 1, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-174 amended Subsec. (a)(2) to provide for a maximum tax under said subdivision of $50,000, effective July 1, 1990, and applicable to income years of corporations commencing on or after January 1, 1991; June Sp. Sess. P.A. 91-3 amended Subsec. (a)(1)(C) to increase the maximum tax from $500,000 to $1,000,000 and Subsec. (c) to provide that the 20% additional tax would be applicable with respect to income years commencing prior to January 1, 1992, and to impose a 10% additional tax applicable with respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 93-74 deleted Subsec. (a)(2) with respect to regulated investment company or real estate investment trusts, renumbering Subdiv. (3) accordingly and amended Subsec. (d) to exclude real estate investment trusts and regulated investment trusts from provisions of section, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (d) exempted interlocal risk management agencies formed pursuant to chapter 113a, effective June 9, 1994, and applicable to income years commencing on or after January 1, 1980; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-197 amended Subsecs. (a) and (b) to clarify that out-of-state businesses carrying on or doing business in the state are subject to the tax on the capital base and made technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 98-110 deleted Subsec. (b) re certain banks, trusts, investment and financing entities, relettered existing Subsecs., excluded financial service companies and made technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; May 9 Sp. Sess. P.A. 02-1 added Subsec. (a)(3) re the effect of tax credits on the minimum tax, amended Subsec. (c) by adding “except as otherwise provided by subsection (d) of this section” and added Subsec. (d) re a minimum tax for financial services companies, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 03-2 added Subsec. (b)(3) re a surcharge for the 2003 income year, effective February 28, 2003, and applicable to income years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to include in surcharge provided under Subdiv. (3) amounts calculated under Sec. 91 of P.A. 03-1 of the June 30 special session and to add Subdiv. (4) re surcharge for the 2004 income year, effective August 16, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 05-251 amended Subsec. (b) by deleting references to Sec. 91 of June 30 Sp. Sess. 03-1 in Subdivs. (3) and (4) and by adding Subdivs. (5) and (7) re surcharge in income years 2006 and 2007, respectively, effective June 30, 2005, and applicable to income years commencing on or after January 1, 2006; P.A. 06-186 amended Subsec. (b) to eliminate former Subdiv. (6) re surcharge in income year commencing on or after January 1, 2007, and prior to January 1, 2008, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding Subdiv. (6) re surcharge of 10% for income years on or after January 1, 2009, and exemption for companies with gross income less than $100,000,000, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (b) to add Subdiv. (7) re 20% surcharge for 2012 and 2013 income years and exemption for companies with gross income less than $100,000,000, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 13-184 amended Subsec. (b)(7) to extend surcharge to income years prior to January 1, 2016, effective June 18, 2013; P.A. 15-244 amended Subsec. (b)(7)(A) to extend surcharge to income years prior to January 1, 2018, amended Subsec. (b)(7)(B) to provide that for income years commencing on or after January 1, 2015, and prior to January 1, 2018, exception shall not apply to taxable members of combined group filing a combined unitary tax return, added Subsec. (b)(8)(A) re surcharge for income year commencing on or after January 1, 2018, added Subsec. (b)(8)(B) re exemption for companies with gross income less than $100,000,000, and added Subsec. (e) re calculation of additional tax base of taxable and nontaxable members of combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 84 and 153, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (b)(7)(B) to provide that exception not apply to companies filing combined return or unitary return with respect to income years commencing prior to January 1, 2016, rather than January 1, 2015, and exception not apply to taxable members of a combined group that files a combined unitary tax return with respect to income years commencing on or after January 1, 2016, rather than January 1, 2015, and amended Subsec. (b)(8)(A) to provide that additional tax apply to income years commencing on or after January 1, 2018, and prior to January 1, 2019, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-219a - Apportionment of tax base in and out of state. Insurance companies excepted.

(a) If a taxpayer is taxable both within and without the state, a tax shall be imposed on the base as provided in section 12-219, apportioned on the following basis: (1) The average monthly value of all investments other than stock of private corporations, and all cash, credits and other intangible assets of the taxpayer shall be divided between (A) those having a tax situs within the state and (B) those having a tax situs without the state; (2) the average monthly net book value of the tangible property held and owned by the taxpayer during the income year shall be divided between (A) that held within the state and (B) that held without the state; the numerator of the allocation fraction shall consist of the sum of subparagraph (A) of subdivision (1) of this subsection and subparagraph (A) of subdivision (2) of this subsection, and the denominator shall consist of the sum of subdivisions (1) and (2) of this subsection; which allocation fraction shall be multiplied by the amount of the unallocated tax base as computed under the terms of said section 12-219 to obtain the tax base for such taxpayer. For the purposes of this section, the intangible assets of a company having its principal place of business within the state shall be deemed to have a tax situs within the state unless it can be clearly established that some or all of such assets are held in connection with business conducted during the income year without the state, and a similar rule shall apply to intangible assets of a company having its principal place of business without the state. Such assets shall be reported by the taxpayer at the valuations at which they appear upon its books, provided the Commissioner of Revenue Services shall exercise the powers with respect to such valuations granted him under the terms of said section 12-219. For the purpose of apportionment of the base as provided in said section 12-219, a taxpayer is taxable in another state if in such state such taxpayer conducts business and is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business or a corporate stock tax, or if such state has jurisdiction to subject such taxpayer to such a tax, regardless of whether such state does, in fact, impose such a tax.

(b) (1) Any company that is (A) a limited partner in a partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) not otherwise carrying on or doing business in this state shall apportion the average value of its partnership interest within and without this state under the provisions of subsection (a) of this section, except that the numerator and the denominator of its apportionment fraction shall be its proportionate part of the partnership’s apportionment factors. For purposes of this section, the partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment factors as if it were a company taxable both within and without this state. However, if the commissioner determines that the company and the partnership are, in substance, parts of a unitary business engaged in a single business enterprise, or, if the company is a member of a combined group that files a combined unitary tax return, the company shall be taxed in accordance with the provisions of subdivision (3) of this subsection and not in accordance with the provisions of this subdivision.

(2) Any company that is (A) a limited partner (i) in an investment partnership or (ii) in a limited partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) otherwise carrying on or doing business in this state shall apportion its additional tax base, including the average value of its partnership interest, within and without the state under the provisions of subsection (a) of this section, except that the numerator and the denominator of its apportionment factors shall include its proportionate part of the numerator and the denominator of the partnership’s apportionment factors. For purposes of this section, the partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment factors, as if it were a company taxable both within and without this state.

(3) Any company that is a general partner in a partnership that does business, owns or leases property or maintains an office within this state shall, whether or not it is otherwise carrying on or doing business in this state, apportion its additional tax base, including the average value of its partnership interest, within and without the state under the provisions of subsection (a) of this section, except that the numerator and the denominator of its apportionment factors shall include its proportionate part of the numerator and the denominator of the partnership’s apportionment factors. For purposes of this section, the partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment factors, as if it were a company taxable both within and without this state.

(c) This section shall not apply to insurance companies.

(d) The additional tax base of taxable and nontaxable members of a combined group required to file a combined unitary tax return pursuant to section 12-222 shall be apportioned as provided in subsection (g) of section 12-218e.

(P.A. 73-350, S. 12, 27; 73-616, S. 53, 67; P.A. 75-501, S. 2, 3; P.A. 77-539, S. 2, 3; 77-614, S. 139, 610; P.A. 96-197, S. 7, 11; P.A. 15-244, S. 154; June Sp. Sess. P.A. 15-5, S. 139, 148.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 73-616 made previous provisions applicable to taxpayer maintaining continuous place of business without the state and provided that entire additional tax base is subject to tax if permanent or continuous place of business not maintained without the state, effective June 1, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 75-501 made provisions applicable to taxpayer who “is taxable both within and without the state” and defined what is meant by the term “taxable in another state”, effective July 3, 1975, and applicable to income years ending on or after that date; P.A. 77-539 included in terms of definition above taxpayers conducting business in another state as well as being subject to taxes; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 96-197 made existing section Subsec. (a) and added new Subsec. (b) re apportionment of net income re companies that are limited partners in a partnership and made technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 15-244 added Subsec. (d) re apportionment of additional tax base of taxable and nontaxable members of combined group required to file combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 154, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (b)(1) to require company that is a member of a combined group that files combined unitary tax return to be taxed under Subsec. (b)(3), effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-219b - Election with respect to apportionment of net income.

(a) With respect to the taxation under this chapter in income years commencing on or after January 1, 1996, of a company’s distributive share as a partner of partnership income or loss in all partnerships in which it is or may become a partner, a company may, on or before the due date, or, if applicable, the extended due date, of its corporation business tax return for its income year beginning during 1996, make an election, on its corporation business tax return for such income year, not to have the provisions of subsection (g) of section 12-218 and subsection (b) of section 12-219a apply. Except as otherwise provided by subsection (b) of this section, the election shall be irrevocable.

(b) If a company makes the election as provided in subsection (a) of this section, such company may revoke such election, on its corporation business tax return and such revocation shall not be effective for any income year beginning before January 1, 2001. The revocation, if any, of such election shall be irrevocable.

(P.A. 96-197, S. 8, 11; Dec. Sp. Sess. P.A 15-1, S. 44.)

History: P.A. 96-197 effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a) by replacing reference to Sec. 12-218(e) with reference to Sec. 12-218(g), effective January 1, 2016.



Section 12-220 to 12-221 - Allocation of minimum tax base. Apportionment of additional tax. Allocation in special cases.

Sections 12-220 to 12-221, inclusive, are repealed.

(1949, Rev., S. 1901, 1902; 1951, 1953, S. 1097d; 1957, P.A. 560, S. 3; 1961, P.A. 356; 1967, P.A. 586, S. 2, 3; 1969, P.A. 258, S. 2; 370, S. 1; 1971, P.A. 683, S. 3; P.A. 73-350, S. 13, 27.)



Section 12-221a - Petition for alternative method of apportionment. Regulations.

(a) If the method of apportionment prescribed in sections 12-218, 12-218a and 12-219a, as administered by the Commissioner of Revenue Services and applied to the business of any company, unfairly attributes to this state an undue proportion of its net income or minimum tax base, such company may petition for an alternate method of apportionment by filing with its return to the commissioner a statement of its objections and of such other proposed method of apportionment as it believes proper and equitable under the circumstances, accompanied by supporting details and proofs. The commissioner, within a reasonable time thereafter, shall notify the company whether the proposed method is accepted as reasonable and equitable and, if so accepted, shall adjust the return and tax accordingly.

(b) With respect to any company subject to the tax imposed under this chapter, the commissioner, at any time within three years after the due date for the filing of such return, or in the case of a completed return filed after such due date, within three years after the date on which such return was received by the commissioner, which return is based on the method of apportionment provided for in said sections 12-218, 12-218a and 12-219a, may change such method if, in his opinion, such method has operated or will operate so as to subject the company to taxation on a lesser portion of its net income or minimum tax base than is equitably attributable to this state and shall thereupon proceed to assess and collect taxes in accordance with such method as so changed by him. On and after January 1, 1995, the commissioner may change such method only in accordance with regulations establishing standards for such action, which the commissioner may adopt in accordance with the provisions of chapter 54.

(c) The provisions of this section shall also apply to a combined group required to file a combined unitary tax return pursuant to section 12-222.

(1969, P.A. 258, S. 1; 1971, P.A. 683, S. 4; P.A. 73-350, S. 14, 27; P.A. 77-614, S. 139, 610; P.A. 81-411, S. 3, 42; May Sp. Sess. P.A. 94-4, S. 8, 85; P.A. 95-160, S. 64, 69; P.A. 96-197, S. 9, 11; P.A. 15-244, S. 155; June Sp. Sess. P.A. 15-5, S. 139.)

History: 1971 act substituted “additional tax base” for “minimum tax base”; P.A. 73-350 substituted reference to Secs. 12-218a and 12-219a for reference to repealed Sec. 12-220a; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-411 deleted reference to allocation, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; May Sp. Sess. P.A. 94-4 divided existing section into Subsecs. (a) and (b) and in Subsec. (b) added provision requiring the adoption of regulations re change in apportionment methods, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-197 amended Subsecs. (a) and (b) re replace “additional” with “minimum” in reference to the tax base, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 15-244 added Subsec. (c) providing that section apply to combined group required to file a combined unitary tax return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 155, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-222 - Annual return. Designated taxable member of combined group. Duties.

(a) Each company subject to the tax imposed under this part shall render to the commissioner an annual return, signed by one of its principal officers, on forms prescribed or furnished by the commissioner, stating specifically the name of the company and the location of its principal office, the state where organized and the date of organization, the names and locations of all subsidiaries, the amount of its paid-up capital and surplus at the end of the income year, the amount of its undivided profits and reserves at the end of such year, the par value of all indebtedness at the end of such year, the items of gross income received during such year, the deductions permitted by law, the interest and rental payments during such year, the dividend payments and changes in capital, surplus and undivided profits during such year, complete balance sheets at the beginning and end of such year or period and such other facts as the commissioner may require for the purpose of making any computation required by this part.

(b) Such return shall be due on or before the first day of the month next succeeding the due date of the company’s corresponding federal income tax return for the income year, determined without regard to any extension of time for filing, or, in the case of any company that is not required to file a federal income tax return for the income year, on or before the first day of the fourth month next succeeding the end of the income year.

(c) The commissioner may grant a reasonable extension of time for filing a return, if the company files a tentative return and application for extension of time in which to file a return, on forms furnished or prescribed by the commissioner, and pays the tax reported to be due on such tentative return on or before the original due date of the return, as provided in subsection (b) of this section. Any additional tax which may be found to be due on the filing of the return as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of the return to the date of actual payment. Notwithstanding the provisions of section 12-229, if the commissioner grants a reasonable extension of time for filing a return, no penalty shall be imposed on account of any failure to pay the amount of tax reported to be due on a return within the time specified under the provisions of this chapter if the excess of the amount of tax shown on the return over the amount of tax paid on or before the original due date of such return is no greater than ten per cent of the amount of tax shown on such return, and any balance due shown on such return is remitted with such return on or before the extended due date of such return.

(d) In any case in which the commissioner believes that it would be advantageous for the computation of the tax as imposed by this part, such state return shall be accompanied by a true copy of the last income tax return, if any, made to the Internal Revenue Service.

(e) The amount of tax reported to be due on such return or tentative return shall be due and payable on or before the original due date of the return, as defined in subsection (b) of this section.

(f) Payment shall be made in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services.

(g) (1) A combined group shall file a combined unitary tax return under this chapter in the form and manner prescribed by the Commissioner of Revenue Services. The designated taxable member of a combined group shall file the combined unitary tax return on behalf of the taxable members of the combined group and shall pay the tax on behalf of such taxable members. A designated taxable member shall not be liable to, and shall be entitled to recover a payment made pursuant to this subdivision from, the taxable member on whose behalf the payment was made.

(2) If a member of a combined group has a different income year than the group income year, such member with a different income year shall report amounts from its return for its income year that ends during the group income year, provided no such reporting of amounts shall be required of such member until its first income year beginning on or after January 1, 2016.

(3) Notwithstanding the provisions of subdivision (1) of this subsection, each taxable member of a combined group is jointly and severally liable for the tax due from any taxable member under this chapter, whether or not such tax has been self-assessed, and for any interest, penalties or additions to tax due from any taxable member under this chapter.

(4) In all cases where a combined group is eligible to select the designated taxable member of the combined group, notice of the selection shall be submitted in written form to the commissioner not later than the due date, or, if an extension of time to file has been requested and granted, not later than the extended due date of the combined unitary tax return for the initial income year that such a return is required. The subsequent selection of another designated taxable member shall be subject to the approval of the commissioner.

(5) For purposes of this chapter, the designated taxable member is authorized to do the following acts on behalf of taxable and nontaxable members of the combined group, including, but not limited to: (A) Signing the combined unitary tax return, including any amendments to such return; (B) applying for extensions of time to file the return; (C) before the expiration of the time prescribed in section 12-233 for the examination of the return or the assessment of tax, consenting to an examination or assessment after such time and prior to the expiration of the period agreed upon; (D) making offers of compromise under section 12-2d; (E) entering into closing agreements under section 12-2e; and (F) receiving a refund or credit of a tax overpayment under this chapter.

(6) For purposes of this chapter, the commissioner may, at the commissioner’s sole discretion: (A) Send any notice to either the designated taxable member or a taxable member or members of the combined group; (B) make any deficiency assessment against either the designated taxable member or a taxable member or members of the combined group; (C) refund or credit any overpayment to either the designated taxable member or a taxable member or members of the combined group; (D) require any payment to be made by electronic funds transfer; and (E) require the combined unitary tax return to be electronically filed.

(1949 Rev., S. 1903; 1955, S. 1098d; 1957, P.A. 560, S. 4; P.A. 77-614, S. 139, 610; P.A. 78-178, S. 1, 2; P.A. 85-381, S. 2; P.A. 87-37; P.A. 90-160, S. 1; P.A. 98-244, S. 7, 35; P.A. 99-121, S. 6, 28; June Sp. Sess. P.A. 01-6, S. 25, 85; P.A. 15-244, S. 156; June Sp. Sess. P.A. 15-5, S. 139, 149.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-178 changed deadline for extension requests from fifteenth day of third month following close of taxable year to ninetieth day following close of taxable year, effective May 17, 1978, and applicable to income years ending after that date; P.A. 85-381 divided section into Subsecs., deleted “fiduciary” in referring to taxpayers subject to tax under part I of the corporation business tax and provided that the return and tax shall be due before the first day of the fourth month next succeeding the end of the taxpayer’s income year and that payment shall be made by cash, check, draft or money order; P.A. 87-37 amended the due date for returns and payment of tax so as to include the last day on which such return or payment is due by substituting “on or before” preceding such date for the word “before” preceding such date; P.A. 90-160 amended Subsec. (a) by deleting the requirement that the annual return for a corporation be rendered under oath and inserted in lieu thereof the requirement that the return be signed by one of the corporation’s principal officers; P.A. 98-244 moved due date of corporation business tax return of an S corporation from the first day of the fourth month following the close of the income year to the fifteenth day of the fourth month following the close of the income year, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 99-121 amended Subsec. (c) to allow a taxpayer who has been granted an extension to avoid a late payment penalty as long as the balance due is 10% or less and is remitted with the corporation business tax return, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsecs. (b) to (e) to coordinate dates under section with corresponding federal returns and make conforming changes to other due dates and extension periods, effective July 1, 2001, and applicable to income years commencing on or after January 1, 2001; P.A. 15-244 added Subsec. (g) re filing of combined unitary tax return by combined group, duties and liabilities of designated taxable member of combined group, and commissioner’s discretion re notice, deficiency assessments, refunds, payment requirements and electronic filings of returns, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 156, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (g)(2) to change member’s reporting date to first income year beginning on or after January 1, 2016, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-223 - Returns of affiliated corporations.

Section 12-223 is repealed.

(1949 Rev., S. 1904; P.A. 73-350, S. 26, 27.)



Section 12-223a - Combined corporation business tax return.

(a) Subject to the provisions of subsection (e) of this section, any taxpayer included in a consolidated return with one or more other corporations for federal income tax purposes may elect to file a combined return under this chapter together with such other companies subject to the tax imposed thereunder as are included in the federal consolidated corporation income tax return and such combined return shall be filed in such form and setting forth such information as the Commissioner of Revenue Services may require. Notice of an election made pursuant to the provisions of this subsection and consent to such election must be submitted in written form to the Commissioner of Revenue Services by each corporation so electing not later than the due date, or if an extension of time to file has been requested and granted, the extended due date of the returns due from the electing corporations for the initial income year for which the election to file a combined return is made. Such election shall be in effect for such initial income year and for each succeeding income years unless and until such election is revoked in accordance with the provisions of subsection (d) of this section.

(b) Subject to the provisions of subsection (e) of this section, any taxpayer, other than a corporation filing a combined return with one or more other corporations under subsection (a) of this section, which owns or controls either directly or indirectly substantially all the capital stock of one or more corporations, or substantially all the capital stock of which is owned or controlled either directly or indirectly by one or more other corporations or by interests which own or control either directly or indirectly substantially all the capital stock of one or more other corporations, may, in the discretion of the Commissioner of Revenue Services, be required or permitted by written approval of the Commissioner of Revenue Services to make a return on a combined basis covering any such other corporations and setting forth such information as the Commissioner of Revenue Services may require, provided no combined return covering any corporation not subject to tax under this chapter shall be required unless the Commissioner of Revenue Services deems such a return necessary, because of intercompany transactions or some agreement, understanding, arrangement or transaction referred to in section 12-226a, in order properly to reflect the tax liability under this part.

(c) (1) (A) In the case of a combined return, the tax shall be measured by the sum of the separate net income or loss of each corporation included or the minimum tax base of the included corporations but only to the extent that said income, loss or minimum tax base of any included corporation is separately apportioned to Connecticut in accordance with the provisions of section 12-218, 12-218b, 12-219a or 12-244, whichever is applicable. In computing said net income or loss, intercorporate dividends shall be eliminated, and in computing the combined additional tax base, intercorporate stockholdings shall be eliminated.

(B) In computing said net income or loss, any intangible expenses and costs, as defined in section 12-218c, any interest expenses and costs, as defined in section 12-218c, and any income attributable to such intangible expenses and costs or to such interest expenses and costs shall be eliminated, provided the corporation that is required to make adjustments under section 12-218c for such intangible expenses and costs or for such interest expenses and costs, and the related member or members, as defined in section 12-218c, are included in such combined return. If any such income and any such expenses and costs are eliminated as provided in this subparagraph, the intangible property, as defined in section 12-218c, of the corporation eliminating such income shall not be taken into account in apportioning under the provisions of section 12-219a the tax calculated under subsection (a) of section 12-219 of such corporation.

(2) If the method of determining the combined measure of such tax in accordance with this subsection for two or more affiliated companies validly electing to file a combined return under the provisions of subsection (a) of this section is deemed by such companies to unfairly attribute an undue proportion of their total income or minimum tax base to this state, said companies may submit a petition in writing to the Commissioner of Revenue Services for approval of an alternate method of determining the combined measure of their tax not later than sixty days prior to the due date of the combined return to which the petition applies, determined with regard to any extension of time for filing such return, and said commissioner shall grant or deny such approval before said due date. In deciding whether or not the companies included in such combined return should be granted approval to employ the alternate method proposed in such petition, the Commissioner of Revenue Services shall consider approval only in the event that the petitioners have clearly established to the satisfaction of said commissioner that all the companies included in such combined return are, in substance, parts of a unitary business engaged in a single business enterprise and further that there are substantial intercorporate business transactions among such included companies.

(3) Upon the filing of a combined return under subsection (a) or (b) of this section, combined returns shall be filed for all succeeding income years or periods for those corporations reporting therein, provided, in the case of corporations filing under subsection (a) of this section, such corporations are included in a federal consolidated corporation income tax return filed for the succeeding income years and, in the case of a corporation filing under subsection (b) of this section, the aforesaid ownership or control continues in full force and effect and is not extended to other corporations, and further, provided no substantial change is made in the nature or locations of the operations of such corporations.

(d) Notwithstanding the provisions of subsections (a) and (c) of this section, any taxpayer which has elected to file a combined return under this chapter as provided in said subsection (a), may subsequently revoke its election to file a combined corporation business tax return and elect to file a separate corporation business tax return under this chapter, although continuing to be included in a federal consolidated corporation income tax return with other companies subject to tax under this chapter, provided such election shall not be effective before the fifth income year immediately following the initial income year in which the corporation elected to file a combined return under this chapter. Notice of an election made pursuant to the provisions of this subsection and consent to such election must be submitted in written form to the Commissioner of Revenue Services by each corporation that had been included in such combined return not later than the due date, or if an extension of time to file has been requested and granted, extended due date of the separate returns due from the electing corporations for the initial income year for which the election to file separate returns is made. The election to file separate returns shall be irrevocable for and applicable for five successive income years.

(e) The provisions of this section shall not apply to income years commencing on or after January 1, 2016.

(P.A. 73-350, S. 19, 27; P.A. 74-304, S. 1, 3; P.A. 77-534, S. 1, 2; 77-607, S. 1, 2; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-411, S. 4, 42; P.A. 96-197, S. 10, 11; P.A. 98-110, S. 21, 27; 98-244, S. 8, 35; P.A. 00-174, S. 26, 83; June Sp. Sess. P.A. 01-6, S. 26, 85; June 30 Sp. Sess. P.A. 03-1, S. 90; June 30 Sp. Sess. P.A. 03-6, S. 81; P.A. 15-244, S. 157; June Sp. Sess. P.A. 15-5, S. 139, 150.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 74-304 substituted “additional tax base” for “minimum base” and clarified provisions re combined returns, effective May 30, 1974, and applicable to income years beginning on or after January 1, 1973; P.A. 77-534 amended Subsec. (1) to add provisions re notice of election to submit combined return, effective June 29, 1977, and applicable to income years ending on or after that date; P.A. 77-607 clarified use of combined net income as basis for tax, added provisions re approval of alternate method of computing tax by tax commissioner and added Subsec. (4) re switching from combined filing to separate filing, effective July 6, 1977, and applicable to income years beginning on or after January 1, 1977; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-411 changed reference to consolidated return to combined return and deleted reference to separate allocation, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 96-197 amended Subdiv. (3) to replace “additional” with “minimum” in reference to the tax base, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 98-110 added provisions re treatment of Sec. 12-218c and made technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 98-244 allowed corporations to revoke combined return status after the fifth income year immediately following the year of the election to file a combined return, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 00-174 amended Subsec. (c)(1) to divide provisions into Subparas. (A) and (B) and to provide for treatment of intangible property for purposes of the tax imposed under Sec. 12-219 for corporations eliminating income, expenses or costs under this section, effective May 26, 2000, and applicable to income years commencing on or after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (c)(2) to provide for due dates of petitions in the case of returns for which there is an extension of time, effective July 1, 2001, and applicable to income years commencing on or after January 1, 2001, with respect to petitions filed on or after October 1, 2001; June 30 Sp. Sess. P.A. 03-1 made technical changes in Subsec. (a), amended Subsec. (c) to provide for calculation of tax in case of combined return, redesignated existing Subsec. (c)(2) as new Subsec. (d) and amended same by making technical changes and adding required finding re accuracy of tax liability, redesignated existing Subsecs. (c)(3) and (d) as Subsecs. (e) and (f), and made technical changes in Subsec. (f), effective August 16, 2003, and applicable to income years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-6 repealed changes made by June 30 Sp. Sess. P.A. 03-1, restoring prior version of section, and added reference to Sec. 12-218b in Subsec. (c)(1)(A), effective August 20, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 15-244 added Subsec. (e) re section not to apply to income years commencing on or after January 1, 2015, and made conforming changes in Subsecs. (a) and (b), effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 157, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (e) to provide that section not apply to income years commencing on or after January 1, 2016, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-223b - Intercompany rents and business receipts.

(a) Intercompany rents shall not be included in the computation of the value of property rented as a property factor in the apportionment fraction if the lessor and lessee are included in a combined return as provided in section 12-223a.

(b) Intercompany business receipts, receipts by a corporation included in a combined return under section 12-223a, from any other corporation included in such return, shall not be included in the computation of the receipts factor of the apportionment fraction.

(P.A. 73-350, S. 21, 22, 27; P.A. 74-304, S. 2, 3; P.A. 81-411, S. 5, 42; P.A. 15-244, S. 158; June Sp. Sess. P.A. 15-5, S. 139.)

History: P.A. 73-350, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 74-304 substituted “included in a combined return” for “taxed on a combined basis”, effective May 30, 1974, and applicable to income years beginning on or after January 1, 1973; P.A. 81-411 made technical change substituting receipts for sales, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 15-244 amended Subsec. (b) to add reference to Sec. 12-223a re combined return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 158, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-223c - Minimum tax in combined return.

Each corporation included in a combined return under section 12-223a shall pay the minimum tax of two hundred fifty dollars prescribed under section 12-219. No tax credit allowed against the tax imposed by this chapter shall reduce an included corporation’s tax calculated under section 12-219 to an amount less than two hundred fifty dollars.

(P.A. 73-350, S. 23, 27; P.A. 81-66, S. 3, 5; 81-255, S. 23, 37; P.A. 85-159, S. 3, 19; 85-469, S. 4, 6; P.A. 89-16, S. 3, 31; May 9 Sp. Sess. P.A. 02-1, S. 58; P.A. 15-244, S. 159; June Sp. Sess. P.A. 15-5, S. 139.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 81-66 increased minimum tax from $50 to $100, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-255 increased minimum tax to $250, effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 85-159 reduced minimum tax to $100, applicable with respect to income years of corporations commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 89-16 increased the minimum tax payable in accordance with this section to $250, effective March 23, 1989, and applicable to income years of corporations commencing on or after January 1, 1989; May 9 Sp. Sess. P.A. 02-1 deleted provision re corporation whose tax is computed and paid on the combined basis and added provision re the effect of tax credits on the minimum tax, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 15-244 added “under section 12-223a” re combined return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 159, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-223d - Assessments against one or more taxpayers in combined return.

In case a combined return is made as provided by section 12-223a, the Commissioner of Revenue Services may assess the entire tax computed on the basis of such return against any one or more of the taxpayers covered by the return, in such proportions as he shall determine, but every such taxpayer shall be liable for the entire tax.

(P.A. 73-350, S. 24, 27; P.A. 77-614, S. 139, 610.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-223e - Readjustment of taxes on revision of combined return.

If revision shall be made of a combined return under section 12-223a for the purpose of the tax of two or more corporations, or of an assessment based upon such a return, the Commissioner of Revenue Services shall have power to readjust the taxes of each taxpayer included in such return, or, if revision is made of a return or an assessment against a taxpayer which might have been included in a combined return when the tax was originally reported or assessed, the Commissioner of Revenue Services shall have power to resettle the tax against such taxpayer and any other taxpayers which might have been included in such report upon a combined basis, and shall adjust the taxes of each such taxpayer accordingly.

(P.A. 73-350, S. 25, 27; P.A. 77-614, S. 139, 610; P.A. 15-244, S. 160; June Sp. Sess. P.A. 15-5, S. 139.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 15-244 added “under section 12-223a” re combined return, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 160, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015.



Section 12-223f - Preference tax due from corporations filing a combined return.

(a) Notwithstanding the provisions of sections 12-223a to 12-223e, inclusive, the tax due in relation to any corporations which have filed a combined return for any income year with other corporations for the tax imposed under this chapter in accordance with section 12-223a shall be determined as follows: (1) The tax which would be due from each such corporation if it were filing separately under this chapter shall be determined, and the total for all corporations included in the combined return shall be added together; (2) the tax which would be jointly due from all corporations included in the combined return in accordance with the provisions of said sections 12-223a to 12-223e, inclusive, shall be determined; and (3) the total determined pursuant to subdivision (2) of this section shall be subtracted from the amount determined pursuant to subdivision (1) of this section. The resulting amount, in an amount not to exceed five hundred thousand dollars, shall be added to the amount determined to be due pursuant to said sections 12-223a to 12-223e, inclusive, and shall be due and payable as a part of the tax imposed pursuant to this chapter.

(b) The provisions of this section shall not apply to income years commencing on or after January 1, 2016.

(P.A. 89-251, S. 23, 203; June 30 Sp. Sess. P.A. 03-6, S. 80; June Sp. Sess. P.A. 09-3, S. 103; Sept. Sp. Sess. P.A. 09-8, S. 39; P.A. 15-244, S. 161; June Sp. Sess. P.A. 15-5, S. 139, 151.)

History: P.A. 89-251, Sec. 23 effective July 1, 1989, and applicable to income years commencing on or after January 1, 1990; June 30 Sp. Sess. P.A. 03-6 increased the potential supplementary tax determined under this section from $25,000 to $250,000, effective August 20, 2003, and applicable to income years commencing on or after January 1, 2003; June Sp. Sess. P.A. 09-3 increased maximum tax from $250,000 to $500,000, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-8 changed effective date provisions of June Sp. Sess. P.A. 09-3, S. 103, from September 9, 2009, to September 9, 2009, and applicable to income years commencing on or after January 1, 2009, effective October 5, 2009; P.A. 15-244 designated existing provisions as Subsec. (a) and added Subsec. (b) re section not to apply to income years commencing on or after January 1, 2015, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 161, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and amended Subsec. (b) to provide that section not apply to income years commencing on or after January 1, 2016, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-224 - Return of fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company shall be subject to the filing of returns in accord with, and to the payment of taxes imposed by, this part in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. The return of a fiduciary who has been appointed during the income year shall include complete information for that part of the income year during which the company exercised its franchise as well as for that part of the income year in which the fiduciary himself was acting and taxes shall be paid by the fiduciary for both parts of such income year.

(1949 Rev., S. 1905.)

See Sec. 12-242f re obligations of fiduciary under part II of this chapter.



Section 12-225 - Supplemental and amended returns. Refund claim.

(a) Any company which, either intentionally or through error, fails to include in its return items of income or invested capital or which claims unlawful deductions therefrom shall make a supplemental return disclosing such facts within three years from the due date of the return and, within thirty days thereafter, shall pay to the commissioner any tax due thereon, with interest upon the amount of such additional tax at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable.

(b) (1) Any company which fails to include in its return items of deductions or includes items of nontaxable income or makes any other error in such return may, within three years from the due date of the return, file with the commissioner an amended return, together with a claim for refund of taxes overpaid as shown by such amended return. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. The commissioner shall, within one hundred eighty days of the receipt of such claim, determine whether such claim is valid and, if so, the commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to such company. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the company which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amount as to which the company has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner. For the purposes of computing any refund due or adjusting net income as a result of the inclusion of income, the taxation of which by the state of Connecticut is prohibited by federal law, including the Constitution of the United States, as applied, no expenses related to such income shall be deducted in computing net income under this chapter.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner's determination pursuant to section 12-237.

(1949 Rev., S. 1906; 1949, S. 1099d; 1959, P.A. 66, S. 1; 1967, P.A. 82; 1969, P.A. 257, S. 1; 388, S. 2; P.A. 76-322, S. 2, 27; P.A. 80-307, S. 6, 31; P.A. 81-411, S. 14, 42; P.A. 84-423, S. 1; P.A. 93-74, S. 60, 67; May Sp. Sess. P.A. 94-4, S. 30, 85; P.A. 95-2, S. 19, 36, 37; P.A. 95-160, S. 64, 69; P.A. 96-139, S. 3, 13; P.A. 97-243, S. 52, 67.)

History: 1959 act changed interest rate; 1967 act added provisions re amended returns; 1969 acts changed time within which commissioner must act on amended return from 30 to 180 days and increased interest on overdue taxes from 0.5% to 0.75% per month; P.A. 76-322 increased interest rate to 1% per month; P.A. 80-307 increased interest temporarily to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 84-423 increased rate of interest applicable to amount of tax due on a supplemental return from 1.25% to 1.66% per month; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date (Revisor's note: In refund provision the words “their claim” were replaced editorially by the Revisors with “its claim” to correct grammatical error); P.A. 95-2, S. 19 divided section into Subsecs. (a) and (b) and amended Subsec. (b) to add provision re expenses related to computing refund due or adjusting net income as a result of inclusion of income, the taxation of which is prohibited by federal law, effective March 8, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-139 made no substantive changes; P.A. 97-243 amended Subsec. (b) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, effective July 1, 1997, and applicable to claims for refund filed on or after said date.

History discussed. 153 C. 111. Cited. 178 C. 243.

Cited. 44 CS 90.



Section 12-226 - Correction of returns; additional tax; refunds.

(a)(1) Any company whose income, profits or earnings are changed, adjusted or corrected for any income year by any official of the United States government, or any agency thereof, in any respect affecting the tax imposed by this part, shall provide notice of such change, adjustment or correction to the commissioner by filing, on or before the date that is ninety days after the final determination of such change, adjustment or correction, or as otherwise required by the commissioner, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous, and thereafter promptly furnish to the commissioner any information, schedules, records, documents or papers relating to such change, adjustment or correction as the commissioner requires. The time for filing such return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that the company is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such return, notify the company of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the company shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such return and related information, the commissioner finds that the company has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit as a deduction or otherwise, for or by reason of such overpayment, the State Treasurer shall pay the company, upon order of the State Comptroller, the amount of such overpayment. If the commissioner determines that the company's claim of overpayment is not valid, either in whole or in part, the commissioner shall mail notice to the company of the proposed disallowance of the claim in whole or in part, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the company has filed a written protest with the commissioner, as provided in subdivision (2) of this subsection.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner's determination pursuant to section 12-237.

(b) (1) Any company filing an amended return with any official of the United States government, or any agency thereof, shall make an amended return to the commissioner on or before the date that is ninety days after the final determination is made on the amended return by such federal official or agency. The commissioner shall treat any such amended return reporting a tax overpayment as filed in processible form, as described in subsection (c) of section 12-227, after proof of such final determination on such amended federal return by such federal official or agency is submitted to the commissioner. The time for filing such amended return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that the company is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such amended return, notify the company of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the company shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such amended return and related information, the commissioner finds that the company has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, the company shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment. If the commissioner determines that the company's claim of overpayment is not valid, either in whole or in part, the commissioner shall mail notice of the proposed disallowance in whole or in part of the claim to the company, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the company has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner's determination pursuant to section 12-237.

(1949 Rev., S. 1907; 1949, 1951, S. 1100d; 1957, P.A. 489, S. 1; 560, S. 5; 1963, P.A. 651, S. 2; February, 1965, P.A. 428; 1969, P.A. 388, S. 3; P.A. 76-322, S. 3, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 7, 31; P.A. 81-411, S. 15, 42; P.A. 84-423, S. 2; P.A. 93-74, S. 61, 67; May Sp. Sess. P.A. 94-4, S. 31, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 53, 67; P.A. 00-174, S. 53, 83; P.A. 02-103, S. 46; P.A. 10-188, S. 5; P.A. 14-60, S. 6.)

History: 1963 act changed technical language, extended time for notifying commissioner of change from 30 to 90 days, and added provisions for amended returns; 1965 act distinguished between income, profits or earnings changed, adjusted or corrected by “any official of the United States government, or any agency thereof” and returns amended by the director of internal revenue; 1969 act increased interest rate from 0.5% to 0.75% per month; P.A. 76-322 increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest rate temporarily to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 84-423 increased rate of interest applicable to the amount of additional tax due on an amended return from 1.25% to 1.66% per month; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 divided existing section into Subsecs. (a) and (b), provided for an administrative hearing with the department before taking an appeal to the Superior Court, established the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 00-174 amended Subsec. (a)(1) to delete requirement that information required to be reported under this section be in the form of an affidavit, to add provisions re filing an amended return and to make technical changes for purposes of gender neutrality, effective July 1, 2000; P.A. 02-103 made technical changes in Subsec. (a)(1); P.A. 10-188 amended Subsec. (b)(1) to change date for filing amended return from 90 days after filing with Director of Internal Revenue to 90 days after final determination on amended return is made by federal official or agency, add provision re treatment of amended return as filed in processible form and make technical changes, effective June 7, 2010, for income years commencing on or after January 1, 2010; P.A. 14-60 made a technical change in Subsec. (b)(1).

Cited. 135 C. 62. Where additional tax is determined to be due as result of changes, adjustments or corrections in corporation's returns to federal collector of internal revenue in accordance with provisions of section, tax commissioner must notify corporation of additional taxes due “within a reasonable time” and 3-year limitation set forth in Sec. 12-233 does not apply; history discussed. 153 C. 103.

Cited. 44 CS 90.



Section 12-226a - Adjustments by the commissioner. Regulations.

If it appears to the Commissioner of Revenue Services that any agreement, understanding or arrangement exists between the taxpayer and any other corporation or any person or firm, whereby the activity, business, income or capital of the taxpayer within the state is improperly or inaccurately reflected, the Commissioner of Revenue Services is authorized and empowered, in his or her discretion, provided such discretion is not arbitrarily, capriciously or unreasonably exercised, and in such manner as he or she may determine, to adjust items of income, deductions and capital, and to eliminate assets in computing any apportionment percentage under this chapter, provided any income directly traceable thereto shall also be excluded from entire net income, so as equitably to determine the tax. Where (1) any taxpayer conducts its activity or business under any agreement, arrangement or understanding in such manner as either directly or indirectly to benefit its members or stockholders, or any of them, or any person or persons directly or indirectly interested in such activity or business, by entering into any transaction at more or less than a fair price which, but for such agreement, arrangement or understanding, might have been paid or received therefor, or (2) any taxpayer, a substantial portion of whose capital stock is owned either directly or indirectly by another corporation, enters into any transaction with such other corporation on such terms as to create an improper loss or to reflect inaccurate net income, the Commissioner of Revenue Services may include in the entire net income of the taxpayer the fair profits, which, but for such agreement, arrangement or understanding, the taxpayer might have derived from such transaction. Not later than January 1, 1995, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, setting forth standards for taking the actions authorized under this section.

(P.A. 73-350, S. 20, 27; P.A. 77-614, S. 139, 610; P.A. 81-411, S. 6, 42; May Sp. Sess. P.A. 94-4, S. 9, 85; P.A. 95-160, S. 64, 69; May 9 Sp. Sess. P.A. 02-1, S. 61.)

History: P.A. 73-350, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective July 1, 1979; P.A. 81-411 deleted reference to allocation, substituting apportionment, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; May Sp. Sess. P.A. 94-4 required commissioner to adopt regulations setting forth standards for making any adjustments to income, deductions or capital, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 added qualification that the commissioner's discretion not be arbitrarily, capriciously or unreasonably exercised and made technical changes, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002.

Cited. 236 C. 156.

Cited. 43 CS 314. Commissioner of Revenue Services does not have unfettered discretionary powers and when the issue is a question of law, no deference is given to commissioner's actions. 47 CS 122.



Section 12-227 - Interest on refunds.

(a) To any refunds granted as a result of overpayment of any tax imposed under this chapter or chapter 209, there shall, except as otherwise provided in subsection (b) or (c) of this section, be added interest at the rate of two-thirds of one per cent for each month and fraction of a month from the date of making such overpayment to a date, to be determined by the Commissioner of Revenue Services, preceding the date of the refund check by not more than thirty days.

(b) (1) Notwithstanding any provision of subsection (a) of this section, in the case of an overpayment of tax reported on a tax return, no interest shall be allowed or paid under this section on such overpayment for any month or fraction thereof before (A) the ninety-first day after the last day prescribed for filing the tax return on which such overpayment was reported, determined without regard to any extension of time for filing, or (B) the ninety-first day after the date such return was filed, whichever is later.

(2) Notwithstanding any provision of subsection (a) of this section, in the case of an overpayment of tax reported on an amended tax return, no interest shall be allowed or paid under this section on such overpayment for any month or fraction thereof before the ninety-first day after the date such amended tax return was filed. For purposes of this subsection, any amended return filed before the last day prescribed for filing the tax return for such year, determined without regard to any extension of time for filing, shall be considered as filed on such last day.

(c) For purposes of this section, a tax return or amended tax return shall not be treated as filed until it is filed in processible form. A tax return or amended tax return is in a processible form if such return is filed on a permitted form, and such return contains the taxpayer's name, address and identifying number and the required signatures, and sufficient required information, whether on the return or on required attachments, to permit the mathematical verification of tax liability shown on the return.

(1953, S. 1104d; 1957, P.A. 489, S. 2; 1959, P.A. 161, S. 1; 1963, P.A. 651, S. 15; P.A. 77-614, S. 139, 610; P.A. 89-343, S. 2, 17; May Sp. Sess. P.A. 94-4, S. 32, 85; P.A. 95-160, S. 64, 69; May 9 Sp. Sess. P.A. 02-1, S. 63.)

History: 1959 act added exception for refunds due on estimated payments with tentative returns; 1963 act added exception for refunds due on payments on account of estimated tax; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 89-343 increased the rate of interest from 0.5% to 0.75% per month or fraction thereof; May Sp. Sess. P.A. 94-4 reduced interest rate from 0.75% to 0.66%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; (Revisor's note: In 1997 a reference to Sec. 12-242c, repealed by P.A. 95-327, was deleted editorially by the Revisors); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 designated existing provisions as Subsec. (a) and amended same to delete exception re refunds due on certain estimated payments, modify time period for which interest is calculated, delete reference to years commencing on or after May 19, 1959, and make technical changes, added Subsec. (b) re limits on interest periods for overpayments of tax reported on returns and added Subsec. (c) re the form of returns, effective July 1, 2002, and applicable to tax returns and amended tax returns filed on or after July 1, 2001, and not allowed and paid before July 1, 2002 (Revisor's note: Sec. 64 of May 9 Sp. Sess. P.A. 02-1 provided as follows: “The intent of subsection (b) of section 12-227 of the general statutes, as amended by this act, is to properly indicate that current law does not authorize the Department of Revenue Services to allow or pay interest on an overpayment that is reported on a late tax return or on an amended return for any month or fraction thereof that is before the date on which such late return or such amended return is filed with the Department of Revenue Services.”).

Cited. 31 CS 134.



Section 12-228 - Refunds to be made from General Fund.

Section 12-228 is repealed.

(1949 Rev., S. 1908; 1959, P.A. 291, S. 1; P.A. 85-356, S. 8, 9.)



Section 12-229 - Failure to pay tax or make return. Penalty. Waiver of penalty authorized.

(a) If any company fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of this part, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever amount is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any company has not made its return within three months after the time specified under the provisions of this part, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect.

(1949 Rev., S. 1909; 1953, S. 1101d; 1957, P.A. 560, S. 6; 1961, P.A. 369; 1967, P.A. 41, S. 1; P.A. 81-64, S. 5, 23; P.A. 88-314, S. 4, 54; P.A. 93-74, S. 62, 67; May Sp. Sess. P.A. 94-4, S. 33, 85; P.A. 95-160, S. 64, 69; P.A. 00-174, S. 54, 83.)

History: 1961 act added reference to affidavit, and made making of return by commissioner discretionary rather than mandatory; 1967 act clarified applicability of provisions; P.A. 77-614 made “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 81-64 made penalty previously applicable to those who failed to pay within three months after time specified in Sec. 12-222 applicable in all cases, reducing per cent from 25% to 10%, deleted previous lesser penalty of $25 applicable to cases involving late filing and added waiver provision applicable to other state taxes; P.A. 88-314 provided technical clarification related to penalties imposed when tax is not paid within the time specified and when the commissioner prepares the return, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 in Subsecs. (a) and (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 00-174 amended Subsec. (a) to delete a reference to affidavit, effective July 1, 2000.

Cited. 135 C. 62; 164 C. 497.



Section 12-230 - Forfeiture of corporate rights for failure to make returns.

Any corporation required to file a return with the commissioner by the provisions of this part which neglects to file the same for two consecutive fiscal years shall be construed to have forfeited its corporate rights and powers, and its existence as a corporation shall be terminated in the manner provided in section 33-890. A certificate of the commissioner lodged in the office of the Secretary of the State showing the delinquency of any such corporation shall be prima facie evidence of such delinquency, and the secretary, in each such case of default, shall proceed in the manner prescribed in said section 33-890, except that, immediately following the lodgment of such certificate by the commissioner, the secretary shall notify such corporation and, if such corporation fails to file any return due the state within sixty days from the date of such notice, the secretary shall record in the records of corporations in his office a certificate signed by him showing that the corporate rights and powers of such corporation have been forfeited by reason of such default. Each such corporation may be reinstated and the property rights thereof and of the creditors and of all persons concerned shall be protected in the manner provided in section 33-892.

(1949 Rev., S. 1910; 1959, P.A. 70, S. 1; P.A. 82-472, S. 33, 183; P.A. 96-271, S. 157, 254.)

History: 1959 act substituted “return” for “report”; P.A. 82-472 substituted reference to Secs. 33-387 and 33-388 for repealed Sec. 33-21; P.A. 96-271 replaced references to Sec. 33-387 with Sec. 33-890 and reference to Sec. 33-388 with Sec. 33-892, effective January 1, 1997.



Section 12-231 - Penalties for wilful violation of requirements related to payment of tax or delivery of documentation.

(a) Any person required under this part to pay any tax, or required under this part or by regulations adopted in accordance with the provisions of section 12-242 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this subsection, person includes any officer or employee of a company under a duty to pay such tax, make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1949 Rev., S. 1911; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-314, S. 5, 54; P.A. 97-203, S. 2, 20; P.A. 00-174, S. 55, 83; P.A. 13-258, S. 43.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-314; P.A. 88-314 substituted new language providing that any person who wilfully fails to pay the tax or file such return when required to do so shall be subject to fine or imprisonment and that any person who wilfully delivers to the commissioner any return or document known to be false shall be subject to fine or imprisonment, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 00-174 amended Subsec. (a) to delete references to affidavit, effective July 1, 2000; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-231a - Formation of insurance company affiliate of holding company to evade tax.

If the commissioner finds in respect of an income year that an insurance company, other than a domestic insurance company, which is an affiliate of an insurance holding company system that includes a domestic insurance company has been formed or availed of for the principal purpose of avoidance or evasion of the tax imposed by this chapter, the commissioner may for purposes of such tax treat such company as if it were a domestic insurance company. The terms “affiliate” and “insurance holding company system” shall have the respective meanings given them in section 38a-129.

(P.A. 73-350, S. 7, 27.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-232 - Authority to take testimony under oath; subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this part shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this part.

(1949 Rev., S. 1912; 1969, P.A. 297; P.A. 78-280, S. 2, 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-233 - Examination of returns by commissioner. Deadlines for mailing deficiency assessments. Penalties for deficiencies. Payment by taxpayer.

(a)(1) The commissioner shall examine the tax return filed under this chapter by a taxpayer and may make such further audit or investigation as the commissioner deems necessary, and if the commissioner determines that there is a deficiency with respect to the payment of any tax due under this chapter, the commissioner shall notify the taxpayer thereof. Except as otherwise provided in this section, the commissioner shall (A) in the case of a return on which an operating loss is not reported, not later than three years after the due date for the filing of such return or not later than three years after the date on which such return was received by the commissioner, whichever period expires later, or (B) in the case of a return on which an operating loss is reported, not later than three years after the due date or the date of receipt by the commissioner, whichever period expires later, of the return on which a carry-over of such loss is fully utilized or deemed fully utilized because such loss is not available for deduction in any subsequent income year, examine it and, in case any error is disclosed by such examination, shall mail a notice of deficiency assessment to the taxpayer. Where, within the sixty-day period ending on the day on which the time prescribed in this section for mailing a notice of deficiency assessment for any income year would otherwise expire, the commissioner receives a written document signed by such taxpayer showing that such taxpayer owes an additional amount of tax for such income year, the commissioner then shall have up to sixty days after the day such written document is received in which to mail a notice of deficiency assessment.

(2) A notice of deficiency assessment may be mailed to the taxpayer at any time in the case of (A) failure to file a return, including any amended return required pursuant to section 12-226, or (B) a deficiency due to fraud or intent to evade the provisions of this chapter or regulations adopted thereunder.

(3) In the case of an omission from gross income of an amount properly includable therein that is in excess of twenty-five per cent of the amount of gross income stated in the return, a notice of deficiency assessment may be mailed to the taxpayer at any time not later than six years after the return was filed. For purposes of this subdivision, there shall not be taken into account any amount that is omitted from gross income stated in the return if such amount is disclosed in the return or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and amount of such item.

(4) In the case of a failure to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code, on the taxpayer's federal income tax return, a notice of deficiency assessment may be mailed to the taxpayer at any time not later than six years after the return required under this chapter for the same income year was filed.

(b) (1) When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this part or regulations adopted thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this part or regulations adopted thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. For audits of returns commencing on or after January 1, 2006, when it appears that any part of the deficiency for which a deficiency assessment is made pursuant to this section is due to failure to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on the taxpayer's federal tax return, there shall be imposed a penalty equal to seventy-five per cent of the amount of such deficiency assessment.

(2) No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period.

(3) Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return to the state.

(c) Not later than thirty days after the mailing of a notice of deficiency assessment, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by such notice, or such taxpayer shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due it by the corrected return. The failure of the taxpayer to receive any timely mailed notice required by this section shall not relieve such taxpayer of the obligation to pay the tax assessed under the terms of this part or any interest or penalties thereon.

(d) When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(e) For purposes of this section, a tax return filed under this chapter before the last day prescribed by law or by any regulation adopted pursuant to this chapter for the filing of such return, determined without regard to any extension of time for filing, shall be deemed to be filed on such last day.

(1949 Rev., S. 1913; 1951, S. 1102d; 1957, P.A. 560, S. 7; P.A. 77-380, S. 1, 2; 77-614, S. 139, 610; P.A. 86-80, S. 1, 2; P.A. 88-314, S. 6, 54; May Sp. Sess. P.A. 94-4, S. 81, 85; P.A. 95-2, S. 20, 37; P.A. 95-160, S. 64, 69; P.A. 05-116, S. 2; 05-260, S. 7; P.A. 06-196, S. 89.)

History: P.A. 77-380 added provision re examination of return by commissioner in cases of returns on which an operating loss is reported and specified “timely mailed” notice, effective June 10, 1977, and applicable to income years ending after that date; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective July 1, 1979; P.A. 86-80 in reference to the period within which the commissioner shall examine a return on which an operating loss is carried-over, added the language that the expiration of such period is determined from the date of the return on which such loss is “fully” utilized or “deemed fully utilized”, effective May 6, 1986 and applicable to income years of corporations commencing on or after January 1, 1986; P.A. 88-314 deleted statement concerning the date when payment of tax is due, which is covered elsewhere in chapter 208, and added language concerning penalties when a deficiency assessment is made, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 made existing section a Subsec. (a) and added provision that commissioner may not make more than one assessment for a tax period and added a new Subsec. (b) re supplemental assessment, effective June 9, 1994; P.A. 95-2 deleted Subsec. (b) and provision in former Subsec. (a) that the commissioner may not make more than one assessment for a tax period, effective March 8, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 05-116 divided existing section into Subsecs. (a) to (d) and made conforming and technical changes throughout, amended Subsec. (a) to allow further audits and provide various deadlines for mailing deficiency notices, amended Subsec. (b) to provide a penalty for failure to disclose a listed transaction, and added Subsec. (e) re timing of filing of return, effective June 24, 2005, and applicable to income years commencing on or after January 1, 2005; P.A. 05-260 amended Subsec. (b)(1) to allow the 75% penalty for failure to disclose listed transaction to apply to returns audited on or after January 1, 2006, effective July 13, 2005; P.A. 06-196 made technical changes in Subsecs. (a)(1) and (2) and (b)(1), effective June 7, 2006.

See Sec. 12-30c re penalty on promoter of abusive tax shelters.

Cited. 124 C. 406; 135 C. 62. Where additional tax is determined to be due in accordance with Sec. 12-226 as result of changes, adjustments or corrections in corporation's returns to federal collector of internal revenue, tax commissioner must notify corporation of the additional taxes due “within a reasonable time” pursuant to said section and 3-year limitation set forth in this section does not apply; history discussed. 153 C. 103.

Cited. 26 CS 373; 44 CS 90.



Section 12-234 - Settlement with Treasurer.

All funds received by the Commissioner of Revenue Services under the provisions of this part shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any taxpayer for any payment upon request.

(1949 Rev., S. 1914; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 4-32 re state revenue accounting.

See Sec. 12-242e re disposition of installment payments under part II of this chapter.



Section 12-235 - Delinquent taxes; interest; collection.

To any taxes which are assessed under section 12-233, there shall be added interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. The amount of any tax, penalty or interest due and unpaid under the provisions of this part may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the income year until discharged by payment, against all real estate of the company within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable.

(1949 Rev., S. 1915; 1959, P.A. 69, S. 1; 1969, P.A. 388, S. 4; P.A. 76-322, S. 4, 27; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 4, 127; P.A. 80-307, S. 8, 31; P.A. 81-411, S. 16, 42; Nov. Sp. Sess. P.A. 81-4, S. 4, 32; P.A. 82-325, S. 3, 7; P.A. 85-501, S. 2; P.A. 88-314, S. 7, 54; P.A. 93-74, S. 9, 67; May Sp. Sess. P.A. 94-4, S. 34, 85; P.A. 95-160, S. 64, 69.)

History: 1959 act decreased interest rate from 0.6% to 0.5% per month; 1969 act increased interest rate to 0.75%; P.A. 76-322 increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 80-307 increased interest rate temporarily to 1.25% for taxes due on and after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes at the rate of 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; Nov. Sp. Sess. P.A. 81-4 raised interest rate from 1.25% to 1.66% per month, effective February 1, 1982 and applicable to taxes payable to the state which first become due on or after that date; P.A. 82-325 revised effective date of Nov. Sp. Sess. P.A. 81-4 but without affecting this section; P.A. 85-501 provided lien shall not be effective against a “qualified” encumbrancer as defined in Sec. 12-35b, deleting reference to purchaser or encumbrancer to whom property is transferred between last day of income year and date on which lien is recorded; P.A. 88-314 made technical changes in reference to the rate of interest added if the tax is not paid when due, conforming with the description used for most state taxes, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-235a - Disallowance of credits if taxes due and unpaid.

The Commissioner of Revenue Services may disallow any credit otherwise allowable for a taxable year against the tax imposed under this chapter if the company claiming the credit has any amount of taxes due and unpaid to the state including interest, penalties, fees and other charges related thereto for which a period in excess of thirty days has elapsed following the date on which such taxes were due and which are not the subject of a timely filed administrative appeal to the commissioner or of a timely filed appeal pending before any court of competent jurisdiction. Before any such disallowance, the commissioner shall send written notice to the company, stating that it may pay the amount of such delinquent tax or enter into an agreement with the commissioner for the payment thereof, by the date set forth in said notice, provided, such date shall not be less than thirty days after the date of such notice. Failure on the part of the company to pay the amount of the delinquent tax or enter into an agreement to pay the amount thereof by said date shall result in a disallowance of the credit being claimed.

(P.A. 97-193, S. 2, 5.)

History: P.A. 97-193 effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998.



Section 12-236 - Hearing by commissioner.

Any taxpayer, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this part, may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1949 Rev., S. 1916; 1967, P.A. 9; P.A. 91-236, S. 2, 25.)

History: 1967 act included references to interest and made technical changes; P.A. 77-614 made “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Application for hearing and reduction of tax evidently applies only to cases where commissioner increases tax by correcting return or imposes penalty. 124 C. 408. Cited. 135 C. 62; 202 C. 412; 203 C. 198; Id., 455; 220 C. 665; 235 C. 865.

Cited. 31 CS 134; 40 CS 77.



Section 12-237 - Appeal.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this part may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of eight per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1917; 1955, S. 1103d; 1971, P.A. 870, S. 22; P.A. 76-436, S. 311, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 6, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; May Sp. Sess. P.A. 94-4, S. 35, 85; P.A. 95-160, S. 64, 69; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless action may be transferred; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; May Sp. Sess. P.A. 94-4 reduced interest rate from 9% to 8%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 122 C. 145. No appeal lies from commissioner's refusal to correct return upon hearing requested and held more than one month after time for payment of tax. 124 C. 403, 409. Cited. 135 C. 63; 178 C. 243; 179 C. 363; 199 C. 346; 202 C. 412; 203 C. 455; 204 C. 137; 213 C. 220; Id., 442; 220 C. 665; 224 C. 426; 228 C. 137; 232 C. 325; 235 C. 865; 236 C. 156; Id., 701; 242 C. 599. Scope of de novo review includes power to consider all factors relevant to determination of additional tax liability and trial court was not confined to a particular legal theory underlying the resistance to deficiency assessments that was asserted at the administrative proceeding. 251 C. 748.

Cited. 17 CA 82. “Service” defined as meaning taxpayer's receipt of notice, since that construction is consistent with fairness and due process, and preserves court's subject matter jurisdiction, but after enactment of Sec. 12-2f, “service” means mailing of notice by first class mail. 73 CA 757.

Cited. 31 CS 134; 41 CS 271; 42 CS 356; 43 CS 91; Id., 314.



Section 12-238 - Abatement of taxes.

Section 12-238 is repealed, effective April 13, 1995.

(1949 Rev., S. 1918; September, 1957, P.A. 13, S. 1; P.A. 77-614, S. 141, 610; P.A. 95-4, S. 7, 8.)



Section 12-239 - Abatement of taxes on motor bus company in receivership.

The Commissioner of Revenue Services, upon the advice of the Attorney General, may abate, in whole or in part, as the interest of the state requires, the taxes and interest thereon due the state from any motor bus company in the hands of a receiver during any year when such company, while in receivership, failed to earn the amount of the tax due the state and its operating expenses as defined in the uniform system of accounts established by the Department of Transportation.

(1957, P.A. 478; P.A. 75-486, S. 26, 69; P.A. 77-614, S. 142, 162, 610; P.A. 79-610, S. 4.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted commissioner of revenue services for commissioner of finance and control, and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 79-610 substituted department of transportation for division of public utility control within the department of business regulation.



Section 12-240 - Publication and disclosure of information.

The Commissioner of Revenue Services shall publish in his annual report data showing the amount of taxes upon net income, the amount of minimum taxes and the amount of penalties assessed under the provisions of this part, with such classifications of taxpayers, incomes and deductions and such other facts as he deems pertinent and valuable. Such published figures shall not disclose the operations of any taxpayer in such manner as to permit the identification of such taxpayer by those unassociated with his business.

(1949 Rev., S. 1919; P.A. 76-436, S. 312, 681; P.A. 77-614, S. 139, 610; P.A. 82-67, S. 2.)

History: P.A. 76-436 deleted reference to courts of common pleas and substituted “violation” for “infraction”, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-67 eliminated references to limitations on disclosure of information obtained in examining records or returns of taxpayers, which limitations are included in Sec. 12-15 as amended by P.A. 82-67.

See Sec. 12-242i re consideration of declaration as return.



Section 12-241 - Tax to be in lieu of other taxes.

The taxes imposed by this part, and in the case of domestic insurance companies by chapter 207, shall be in lieu of all other taxes upon the intangible assets of any company, or upon the intangible assets of an employee's stock bonus, pension or profit-sharing trust established by any company, which trust is exempt from federal income taxation. As to any motor bus company engaged in the business of carrying passengers for hire over the highways of the state in common carrier motor vehicles, the tax imposed by this chapter shall be in lieu of all other taxes upon all common carrier motor buses owned by such company and used exclusively in the business of carrying passengers for hire and upon the franchises of such company, in lieu of fifty per cent of all other taxes on the real property and tangible personal property of a Connecticut motor bus company, other than motor buses, which real and tangible personal property is used directly in the conduct of its motor bus business, and in lieu of all other taxes upon or measured by income derived by such company from such operations, but receipts of any such company from activities other than such operations shall be unaffected by the provisions hereof, and the provisions hereof shall not be construed as exempting any company from taxation on its real estate and personal property other than common carrier motor buses used exclusively in the business of carrying passengers for hire, except as herein provided in the case of a Connecticut motor bus company, or from complying with the provisions of the general statutes relating to fees payable to the Commissioner of Motor Vehicles or for the licensing and registration of motor vehicles.

(1949 Rev., S. 1920; 1957, P.A. 515, S. 4; September, 1957, P.A. 20, S. 1; 1959, P.A. 673, S. 1; P.A. 73-350, S. 18, 27.)

History: 1959 act added provisions re property taxes on Connecticut motor bus companies; P.A. 73-350 made taxes due under chapter 207 in the case of domestic insurance companies in lieu of others on intangible assets, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-241a - Definition.

As used in section 12-241, “Connecticut motor bus company” means any common carrier motor bus company, organized in this state and engaged in the business of carrying passengers for hire, to which a certificate has been issued under the provisions of section 13b-80 and seventy-five per cent of whose gross operating revenue in each calendar year is derived from operations within the state.

(1959, P.A. 673, S. 3, 4; 1961, P.A. 89, S. 1.)

History: 1961 act deleted limitation of relief for bus companies to taxes on assessment lists of 1959 and 1960.



Section 12-242 - Regulations.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of this part, which regulations or rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(1949 Rev., S. 1921; P.A. 77-614, S. 139, 610; P.A. 90-271, S. 6, 24.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-271 made a technical change.

See Sec. 12-242h re regulations with respect to part II of this chapter.



Section 12-242a to 12-242c - Definitions. When declaration of estimated tax required. Installment payment on estimated tax.

Sections 12-242a to 12-242c, inclusive, are repealed, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

(1963, P.A. 651, S. 7–9; P.A. 76-114, S. 8, 9, 21; P.A. 81-255, S. 25, 26, 37; Nov. Sp. Sess. P.A. 81-4, S. 1, 2, 32; P.A. 82-325, S. 3, 7; 82-472, S. 34, 183; P.A. 86-17, S. 2, 3; P.A. 87-89, S. 1, 2; P.A. 89-16, S. 13–15, 31; P.A. 90-148, S. 7, 34; P.A. 95-327, S. 9, 10.)



Section 12-242d - Installment payment on estimated tax. Interest on unpaid installments.

(a) For purposes of this section, there shall be four required installments for each income year. The due date for the first required installment is the fifteenth day of the third month of the income year. The due date for the second required installment is the fifteenth day of the sixth month of the income year. The due date for the third required installment is the fifteenth day of the ninth month of the income year. The due date for the fourth required installment is the fifteenth day of the twelfth month of the income year.

(b) The amount of the first required installment shall be thirty per cent of the required annual payment, as defined in subsection (e) of this section. The amount of the second required installment shall be forty per cent of the required annual payment, as defined in subsection (e) of this section. The amount of the third required installment shall be ten per cent of the required annual payment, as defined in subsection (e) of this section. The amount of the fourth required installment shall be twenty per cent of the required annual payment, as defined in subsection (e) of this section.

(c) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by a company, there shall be added to the tax an amount determined by applying interest (1) at the rate of one per cent per month or fraction thereof, (2) to the amount of the underpayment, (3) for the period of the underpayment.

(d) For purposes of this section, the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. The period of the underpayment shall run from the due date for the installment to whichever of the following dates is earlier: (1) The first day of the fourth month of the next succeeding income year, or (2) with respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subsection, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(e) “Required annual payment” means the lesser of (1) ninety per cent of the tax shown on the return for the income year, or, if no return is filed, ninety per cent of the tax for such year, or (2) if the preceding income year was an income year of twelve months and if the company filed a return for the preceding income year showing a liability for tax, one hundred per cent of the tax shown on the return for the next preceding income year without regard to any credit under this chapter.

(f) (1) In the case of any required installment, if the company establishes that the annualized income installment is less than the amount determined under subsection (b) of this section, the amount of such required installment shall be the annualized income installment. Any reduction in a required installment resulting from the application of this subsection shall be recaptured by increasing the amount of the next required installment by the amount of such reduction and by increasing subsequent required installments to the extent that the reduction has not previously been recaptured under this subdivision.

(2) In the case of any required installment, the annualized income installment is the excess, if any, of (A) an amount equal to the applicable percentage of the tax for the income year computed by placing on an annualized basis its net income for months in the income year ending before the due date for the installment, over (B) the aggregate amount of any prior required installments for the taxable year.

(3) For purposes of this subsection, the applicable percentage for the first required installment is twenty-seven, the applicable percentage for the second required installment is sixty-three, the applicable percentage for the third required installment is seventy-two and the applicable percentage for the fourth required installment is ninety.

(g) The application of this section to income years of less than twelve months shall be in accordance with regulations adopted by the commissioner.

(h) No addition to tax shall be imposed under subsection (c) of this section for any income year if the tax shown on the return for such income year, or, if no return is filed, the tax, is one thousand dollars or less.

(i) For income years commencing on or after January 1, 2003, and prior to January 1, 2005, no addition to tax shall be imposed under subsection (c) of this section to the extent such underpayment was created or increased by section 12-218d.

(j) (1) The provisions of this section shall apply to taxable members of a combined group required to file a combined unitary tax return pursuant to section 12-222.

(2) The designated taxable member of a combined group shall be responsible for paying estimated tax installments, at the times and in the amounts specified in this section, on behalf of the taxable members of the combined group and in the form and manner prescribed by the Commissioner of Revenue Services.

(1963, P.A. 651, S. 10; 1969, P.A. 388, S. 5; P.A. 76-114, S. 10, 21; 76-322, S. 5, 27; P.A. 80-307, S. 9, 31; P.A. 81-255, S. 27, 37; 81-411, S. 17, 42; Nov. Sp. Sess. P.A. 81-4, S. 3, 32; P.A. 82-325, S. 3, 7; P.A. 89-16, S. 16, 31; P.A. 90-148, S. 8, 34; June Sp. Sess. P.A. 91-3, S. 102, 168; P.A. 93-74, S. 10, 67; 93-433, S. 2, 26; May Sp. Sess. P.A. 94-4, S. 10, 36, 85; P.A. 95-160, S. 64, 69; 95-327, S. 2, 10; P.A. 97-163, S. 1, 2; P.A. 98-244, S. 9, 35; P.A. 99-121, S. 7, 28; June 30 Sp. Sess. P.A. 03-6, S. 79; P.A. 15-244, S. 162; June Sp. Sess. P.A. 15-5, S. 139, 152.)

History: 1969 act changed interest rate in Subsec. (a) from 0.5% to 0.75% per month; P.A. 76-114 amended Subsec. (a) (1) to change deadline from fifteenth day of ninth month to fifteenth day of sixth month, to change figures in Subsec. (a)(1)(a) from 28% to 40% reduced by $4,000, rather than $2,800, to change figure in Subsec. (a)(1)(b) from 35% to 50% and to increase interest rate to 1%, effective July 1, 1976, and applicable to income years commencing on or after January 1, 1977; P.A. 76-322 also changed interest rate to 1%; P.A. 80-307 temporarily raised interest rate to 1.25% for installments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-255 provided for interest on installments not paid by a company subject to tax under Sec. 12-219(1)(B), effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after January 1, 1981; Nov. Sp. Sess. P.A. 81-4 and P.A. 82-325 amended Subsec. (a)(1) to require payment of installment equaling the lesser of 50% of tax or 60% of assumed tax, replacing 40% (reduced by $4,000) and 50% figures respectively, amended Subsec. (a)(2) to require payment of installment equaling the lesser of 64% of tax or 80% of assumed tax, replacing 56% (reduced by $5,600) and 70% figures, raised interest from 1.25% to 1.66% and removed provisions specifically applicable to companies subject to taxation under Sec. 12-219(1)(B) which had required payment of installment equaling the lesser of 40% of tax or 50% of assumed tax and had assessed interest at rate of 1% per month, effective January 27, 1982, and applicable to corporations’ income years commencing on or after January 1, 1982; P.A. 89-16 added minimum payment requirements for each of the four installment payments on the estimated tax, and added Subsec. (c) re penalty applicable when any payment is based on an estimated tax which is less than the minimum amount required and Subsec. (d) re definition of assumed tax for purposes of the payment option based on the assumed tax, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-148 amended the reference in Subsec. (a) to the amount of installment in the sixth month of the income year to conform with the increase from 60% to 70% of the tax as provided in Sec. 12-242c, effective January 1, 1991, and applicable to corporation income years commencing on or after that date; June Sp. Sess. P.A. 91-3 deleted former Subsec. (c) concerning imposition of a penalty for failure to pay a minimum installment, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; P.A. 93-433 amended Subsec. (a) to provide that any credit taken pursuant to Sec. 12-217n shall be disregarded in determining the tax due under the income tax, effective July 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (a) provided that any credit under Sec. 12-217t shall only be taken on any filing made in accordance with the provisions of Sec. 12-222, effective June 9, 1994, and also reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-327 deleted Subsecs. (a) to (c) and added new Subsecs. (a) to (g) re timing and amounts of installment payments on estimated taxes, interest on underpayments, defined required annual payment, required credit disregards, and provisions re application of section, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 97-163 amended Subsec. (e) to change the required annual payment to 150% for income year 1997 and 100% for income years 1998 and thereafter, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 98-244 reorganized Subsec. (e) and removed obsolete provision, inserted new Subsec. (f) allowing annualization of estimated tax payments and redesignated former Subsecs. (f) and (g) as (g) and (h), effective June 8, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 99-121 amended Subsec. (f)(2) to remove reference to the minimum tax base for purposes of the annualized income installment, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1998; June 30 Sp. Sess. P.A. 03-6 added Subsec. (i) re underpayments created or increased by Sec. 12-218d, effective August 20, 2003; P.A. 15-244 added Subsec. (j) re applicability of section to taxable members of combined group required to file combined unitary tax return, taxable member’s responsibility to pay estimated tax installments, and annual payment when preceding income year commenced on or after January 1, 2014, but prior to January 1, 2015, effective June 30, 2015, and applicable to income years commencing on or after January 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 162, from June 30, 2015, and applicable to income years commencing on or after January 1, 2015, to January 1, 2016, and applicable to income years commencing on or after that date, effective June 30, 2015, and deleted Subsec. (j)(3) and (4) and made a conforming change, effective January 1, 2016, and applicable to income years commencing on or after that date.



Section 12-242e - Disposition of installments.

The amount of every installment of estimated tax, or payment on account thereof, shall be paid to the commissioner in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services of the state of Connecticut. All funds received by the commissioner under the provisions of this part shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any company or other person for any payment made under the provisions of this part, upon request.

(1963, P.A. 651, S. 11; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 4-32 re state revenue accounting procedures.

See Sec. 12-234 re disposition of funds received under part I of this chapter.



Section 12-242f - Obligations of fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company shall be subject to the payment of taxes imposed by this part in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. A fiduciary who has been appointed during an income year shall make payments on account of estimated taxes both for that part of the income year during which the company exercised its franchise as well as for that part of the income year in which the fiduciary himself was acting.

(1963, P.A. 651, S. 12; P.A. 95-327, S. 4, 10.)

History: P.A. 95-327 made technical changes to delete references to declarations, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

See Sec. 12-224 re returns made by fiduciaries.



Section 12-242g - Overpayments.

(a) If a company has paid as an installment of estimated tax an amount in excess of the amount determined to be the correct amount of such installment, such amount shall be credited against any unpaid installment or against the tax. If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, the company shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(b) If a company has filed its tax return under this chapter for the income year on or before the due date of such return or, if an extension of time to file has been requested and granted, the extended due date of such return, any overpayment reported on such return, if the company has elected to credit such overpayment against the company's estimated tax for the succeeding income year, shall be treated as if paid on the due date of the first required installment of estimated tax for such succeeding income year. Such reported overpayment shall be credited against otherwise unpaid required installments in the order in which such installments are required to be paid under section 12-242d.

(1963, P.A. 651, S. 13(a); P.A. 95-327, S. 3, 10; P.A. 11-61, S. 56.)

History: P.A. 95-327 added authority for commissioner to prescribe regulations re crediting overpayment against estimated tax, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 11-61 designated existing provisions as Subsec. (a) and amended same by removing regulations authority, and added Subsec. (b) re process for carrying overpayment forward, effective October 1, 2011, and applicable to estimated corporation business tax payments for income years commencing on or after January 1, 2012.

Cited. 44 CA 529.



Section 12-242h - Regulations.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of this part, which regulations or rulings, when reasonably designed to carry out the intent and purpose of this part, shall be prima facie evidence of its proper interpretation. The commissioner shall, from time to time, publish for distribution all regulations prescribed hereunder, including any of such rulings which appear to him to be of general interest.

(1963, P.A. 651, S. 13(b); P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 12-242 re regulations with respect to part I of this chapter.



Section 12-242i - Declaration as return.

For all purposes of section 12-240, a declaration shall be deemed to constitute a return.

(1963, P.A. 651, S. 14.)






Chapter 208a - Unrelated Business Income of Nonprofit Corporations Tax

Section 12-242aa - Definitions. Modifications of federal unrelated business taxable income.

(a) As used in this chapter:

(1) “Taxpayer” means any organization which is exempt from taxation in accordance with any of the provisions of Section 501 of the Internal Revenue Code and which, notwithstanding the provisions of said Section 501, is subject to taxation under said code on unrelated business taxable income attributable to a trade or business carried on in this state.

(2) “Unrelated business taxable income” means income as defined and determined in accordance with Section 512 of the Internal Revenue Code and subsection (b) of this section.

(3) “Taxable year” means the calendar year upon the basis of which the taxpayer's unrelated business taxable income is computed, provided, if a fiscal year other than a calendar year has been established for purposes of the Internal Revenue Code, “taxable year” means such fiscal year.

(4) “Unrelated trade or business” means unrelated trade or business as defined in the Internal Revenue Code.

(5) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(6) “Commissioner” means the Commissioner of Revenue Services.

(7) “Organization” means an organization described in Section 511(a)(2)(A) of the Internal Revenue Code or a trust described in Section 511(b)(2) of the Internal Revenue Code.

(b) The unrelated business taxable income of a taxpayer subject to the tax imposed by section 12-242bb shall be such taxpayer's federal unrelated business taxable income, as determined under the Internal Revenue Code for the taxable year, with the following modifications: (1) There shall be added to federal unrelated business taxable income the amount of any tax imposed and paid under section 12-242bb during such taxable year; (2) there shall be subtracted from federal unrelated business taxable income the amount of any refund or credit for overpayment of the tax imposed under section 12-242bb during such taxable year; and (3) there may be subtracted from federal unrelated business taxable income a net operating loss deduction, which shall be the same as the net operating loss deduction allowed under section 12-217, except that (A) any net operating loss included in determining such deduction shall be adjusted to reflect the addition and subtraction from unrelated business taxable income required by subdivisions (1) and (2) of this subsection, (B) such deduction shall not include any net operating loss sustained during any taxable year beginning prior to January 1, 1992, or during any taxable year in which the taxpayer was not subject to the tax imposed by section 12-242bb, and (C) such deduction shall not exceed the deduction for the taxable year allowable under paragraph (6) of subsection (b) of Section 512 of the Internal Revenue Code.

(c) Any terms used in this section and section 12-242bb have the same meaning as when used in a comparable context in the Internal Revenue Code unless a different meaning is clearly required.

(P.A. 92-124, S. 1, 3; P.A. 93-9, S. 1, 3; P.A. 14-122, S. 94, 95.)

History: P.A. 92-124 effective May 19, 1992, and applicable to income years of corporations commencing on or after January 1, 1992; P.A. 93-9 added Subsec. (a)(7) defining “organization”, effective March 24, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 14-122 made technical changes in Subsecs. (a)(3) and (c).



Section 12-242bb - Imposition of tax on unrelated business income of nonprofit corporations. Apportionment. “Tangible personal property” defined.

(a) Each taxpayer, as defined in section 12-242aa, shall pay, annually, a tax for the privilege of carrying on any unrelated trade or business within this state, with such tax to be measured by the unrelated business taxable income of such taxpayer apportioned to Connecticut in accordance with subsection (b) of this section for any taxable year commencing on or after January 1, 1992, and to be imposed on such unrelated business taxable income for each such taxable year in the same manner and at the same rate as the tax imposed under section 12-214. The provisions of sections 12-222, 12-225 to 12-229, inclusive, 12-231, 12-232 to 12-237, inclusive, 12-242 and 12-242c to 12-242i, inclusive, shall apply to the provisions of section 12-242aa, and this section in the same manner and with the same force and effect as if the language of said sections 12-222, 12-225 to 12-229, inclusive, 12-231, 12-232 to 12-237, inclusive, 12-242 and 12-242c to 12-242i, inclusive, had been incorporated in full into and had expressly referred to the tax imposed under said section 12-242aa and this section, except to the extent that any such provision is inconsistent with a provision of section 12-242aa and this section.

(b) The portion of the unrelated business taxable income of a taxpayer to be apportioned within this state shall be determined by multiplying its unrelated business taxable income by an apportionment percentage to be determined by: (1) Ascertaining the percentage which the average value of taxpayer's real and tangible personal property in its unrelated trade or business within the state during the period covered by the taxpayer's return bears to the average value of all the taxpayer's real and tangible personal property wherever situated during such period which is used in its unrelated trade or business; (2) ascertaining the percentage which the receipts of the taxpayer's unrelated trade or business, computed on the cash or accrual basis according to the method of accounting used in the computation of the taxpayer's unrelated business taxable income, arising during such period from (A) sales of tangible personal property by the unrelated trade or business where shipments are made to points within this state, (B) services performed within the state by the unrelated trade or business, (C) rentals from property of the unrelated trade or business situated within the state, and (D) all other receipts earned by the unrelated trade or business within the state, bear to the total amount of the receipts of the unrelated trade or business, similarly computed, arising during such period from all sales of its tangible personal property, services, rentals and all other transactions, whether within or without the state; (3) ascertaining the percentage of the total wages, salaries and other personal service compensation, similarly computed, during such period of employees of the taxpayer's unrelated trade or business within the state, except general executive officers, to the total wages, salaries and other personal service compensation, similarly computed, during such period of all employees of the unrelated trade or business within and without the state, except general executive officers; and (4) adding together the percentages so determined and dividing the result by the number of percentages, provided if the taxpayer does not have a regular place of business outside the state in which its unrelated trade or business is conducted, the business apportionment percentage shall be one hundred per cent.

(c) If it shall appear to the commissioner that the apportionment percentage determined in this section does not properly reflect the activity, business or income of a taxpayer's unrelated trade or business within the state, the commissioner shall be authorized, in his discretion, to adjust it by (1) excluding one or more of the factors therein, (2) including one or more other factors, such as expenses, purchases, contract values, (3) excluding one or more assets in computing such allocation percentage, provided the income therefrom is also excluded in determining unrelated business taxable income or (4) any other similar or different method calculated to effect a fair and proper allocation of the income reasonably attributable to this state.

(d) For purposes of this section, the term “tangible personal property” means corporeal personal property, such as machinery, tools, implements, goods, wares and merchandise, and does not mean money, deposits in banks, shares of stock, bonds, notes, credits or evidences of an interest in property and evidences of debt.

(e) Each taxpayer shall file a tax return with the commissioner, in such form and containing such information as he may prescribe, which return shall be due on the same day such taxpayer's return for federal tax on unrelated business income shall be due without regard to extensions to file. The tax imposed by this section shall be due and payable to the commissioner on or before the date prescribed herein for the filing of the return.

(P.A. 92-124, S. 2, 3; P.A. 93-9, S. 2, 3; P.A. 95-4, S. 3, 8.)

History: P.A. 92-124 effective May 19, 1992, and applicable to income years of corporations commencing on or after January 1, 1992; P.A. 93-9 amended Subsec. (a) clarifying and specifying administrative and appeal procedures relative to the tax and added Subsec. (e) re due date of tax return, effective March 24, 1993, and applicable to taxable years commencing on or after January 1, 1992; P.A. 95-4 made technical changes in Subsec. (a), effective April 13, 1995 (Revisor's note: References to Secs. 12-242a and (by inference) 12-242b were deleted editorially by the Revisors since those sections were repealed by P.A. 95-327).






Chapter 208b - Taxation of Interest on Certain Obligations of the State of Connecticut

Section 12-242ee - Legislative findings.

It is found and declared that the exemption from the corporation business tax of interest on certain Connecticut state and local obligations may preclude the state from including interest on obligations of the United States in gross income for the purposes of the corporation business tax. It is further found and declared that the taking by the exercise of the power of eminent domain of the rights to exclude from gross income interest on certain state and local obligations for corporation business tax purposes and other related rights is a public use or purpose for the general benefit of the state and its citizens and the promotion of the public welfare. It is further found and declared that the laws governing the refund of taxes should be clarified to ensure that any tax refunds based on the exclusion of revenue from gross income are net of related expenses.

(P.A. 95-2, S. 1, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242ff - Definitions.

(a) As used in sections 12-242ee to 12-242yy, inclusive:

(1) “Affected state obligation” means a state obligation from or with respect to which certain rights are taken pursuant to section 12-242gg;

(2) “Secretary” means the Secretary of the Office of Policy and Management or his designee;

(3) “Owner” means any person who had or has a beneficial interest in an affected state obligation at any time on or after the application date. The owner shall be the record owner of the affected state obligation or the person who had or has a beneficial interest in an affected state obligation if the record owner is a nominee or custodian provided, if the record owner holds title solely for the purposes of perfecting a security interest in such obligation, the owner is the person who granted the security interest. Owner shall include a regulated investment company, partnership, grantor trust, unit investment trust or other pass-through entity that had or has a beneficial interest in an affected state obligation. Owner shall not include shareholders, partners, beneficiaries or other persons owning an interest in such entities;

(4) “State obligation” means a bond, note or any other evidence of indebtedness issued by or on behalf of the state, its agencies, authorities, commissions or other instrumentalities, or by or on behalf of any political subdivision of the state, its agencies or instrumentalities; and

(5) “Application date” means the date established pursuant to subsection (b) of this section.

(b) The application date, as used in sections 12-242ee to 12-242yy, inclusive, shall be January 1, 1992. If the provisions of said sections or any portion thereof are found to be unconstitutional by reason of such application date in a final judgment of any court of competent jurisdiction and no appeal is taken from such judgment, then the application date shall be January 1, 1993, or each successive January first until such date no longer causes the provisions of section 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, or any portion thereof to be found to be unconstitutional.

(P.A. 95-2, S. 2, 32, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242gg - Eminent domain; taking of right to claim income exclusion; notice of aggregate condemnation. Waiver of right to claim taking.

(a) On March 8, 1995, the state of Connecticut, through the secretary, takes from all persons who were owners of a state obligation at any time during the period starting with the application date and ending on March 8, 1995, any right, title, claim and interest under statutory or common law, including any right, title, claim or interest based on representations in the offering documents for any state obligation, relating to the exclusion of interest accrued on or after the application date on such obligation from gross income for the purposes of calculating the tax imposed under sections 12-213 to 12-242i, inclusive, for any income year which ends on or after the application date. Title to all rights, titles, claims and interests taken pursuant to this section shall vest in the state on March 8, 1995. The state shall provide just compensation for such takings.

(b) On March 8, 1995, or on the next business day following said date, the secretary shall make an aggregate assessment of special damages and any special benefits of such takings and shall file a notice of aggregate condemnation and assessment of special damages and special benefits with the clerk of the superior court for the judicial district of Hartford. The secretary may amend the notice of aggregate condemnation and assessment of special damages and special benefits from time to time.

(c) Notwithstanding any provision of the general statutes, the taking of a right with respect to an affected state obligation pursuant to this section shall be effective notwithstanding any limit or restriction on the transfer of such right.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 4, 33, 37; 95-220, S. 4–6.)

History: P.A. 95-2 effective March 8, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in 1995 public and special acts, effective September 1, 1998).



Section 12-242hh - Notice of taking. Claim for compensation form.

(a) The secretary shall provide reasonable notice of the takings pursuant to section 12-242gg to all owners of affected state obligations. Such notice may include but is not limited to the mailing of such notice to the owner or holder of such obligations listed on the registration books and notice by publication. Such notice shall provide a summary of the rights taken pursuant to section 12-242gg and the method of securing a claim for compensation form. Failure to receive actual notice shall not operate to extend the period set forth in this section to file a claim for compensation form except as provided in subsection (b) of this section.

(b) Upon request, or on his own initiative, the secretary shall distribute a claim for compensation form to any owner or his representative. Such claim for compensation form shall request any information which the secretary deems relevant in determining compensation for the takings pursuant to section 12-242gg, including proof of ownership of such affected obligations. The secretary may request additional or supplemental information which he deems necessary to the determination of compensation and proof of ownership. Any claim for compensation form shall be signed under oath and filed with the secretary no later than two hundred seventy days after March 8, 1995. If an owner fails to file a claim for compensation form with respect to any right, title, claim or interest of such owner taken pursuant to section 12-242gg on or before two hundred seventy days after March 8, 1995, such owner's right to compensation with respect to affected state obligations of such owner for the takings pursuant to section 12-242gg shall expire, provided the secretary may, for good cause shown, extend this deadline. Any owner aggrieved by a decision of the secretary concerning the extension of the deadline for filing a claim for compensation form may appeal to the superior court for the judicial district of New Britain in the manner in which appeals are taken pursuant to section 12-237.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 5, 37; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-2 effective March 8, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.



Section 12-242ii - Notice of individual condemnation. Statement of acceptance. Deposit of funds. Rejection of compensation form.

(a) After receipt of a completed claim for compensation form and any additional information from the owner or his representative which is deemed to be sufficient by the secretary to calculate the assessment of special damages and special benefits and demonstrate proof of ownership, the secretary shall serve by certified mail, return receipt requested, to the address listed in the claim for compensation form, a notice of individual condemnation and assessment of special damages and special benefits and a statement of acceptance and file a copy of such notice with the clerk of the superior court for the judicial district of New Britain. Such notice shall specify the amount of just compensation for the taking with respect to the affected state obligations set forth in the claim for compensation form, plus interest on such compensation at a rate equal to the guaranteed interest rate on March 8, 1995, on funds in the Short Term Investment Fund, established pursuant to section 3-27a, accruing from March 8, 1995, through and including the date of filing of such notice with the clerk of the court. The statement of acceptance shall indicate the owner's affected state obligations and the amount of compensation contained in the notice of individual condemnation and assessment of special damages and special benefits. The secretary may amend an owner's notice of individual condemnation and assessment of special damages and special benefits and statement of acceptance at any time prior to an owner's acceptance pursuant to section 12-242jj or the entry of final judgment in the owner's condemnation appeal, if any, filed pursuant to section 12-242kk. Upon the filing of the notice of individual condemnation and assessment of special damages and special benefits, the secretary shall cause to be deposited the amount of compensation set forth in such notice, in an account administered by the Treasurer for such purposes. Funds in such account shall be paid to the owner, upon order of the Superior Court to the Comptroller, provided such funds shall lapse into the General Fund upon final adjudication of all condemnation appeals based on claims for compensation forms filed within the two-hundred-seventy-day period pursuant to section 12-242hh.

(b) If the secretary rejects a claim for compensation form, he shall notify the owner by certified mail, return receipt requested, of such rejection and the reasons for such rejection. The owner may submit additional information to the secretary or may, within twenty days of the receipt of the secretary's notice of rejection, apply to the superior court for the judicial district of New Britain to determine the reasonableness of the rejection. Such application shall be brought in the manner in which appeals are taken pursuant to section 12-237.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 6, 37; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-2 effective March 8, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-242jj - Statement of acceptance; rejection of statement of acceptance.

(a) At any time within one hundred eighty days after receipt of the notice of individual condemnation and assessment of special damages and special benefits, the owner may agree that the amount of compensation set forth in the notice is just compensation. If the owner agrees, the owner shall sign the statement of acceptance, under oath, indicating acceptance of such compensation and file such statement with the secretary. The secretary shall review the statement and, if acceptable, sign such statement and file the statement with the clerk of the Superior Court. Upon receipt of such statement, the clerk of the Superior Court shall send a certified copy of the statement to the Comptroller, who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him in the statement of acceptance, provided such amount has not been withdrawn pursuant to section 12-242mm. Upon the filing of such statement with the clerk of the Superior Court by the secretary, any and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in the notice of individual condemnation and assessment of special damages and special benefits shall be extinguished.

(b) If the secretary rejects the statement of acceptance, he shall notify the owner by certified mail, return receipt requested, of such rejection and the reasons for such rejection. The owner may file a statement of acceptance acceptable to the secretary or file a condemnation appeal pursuant to section 12-242kk within thirty days of the receipt of the notice of rejection or one hundred eighty days from the filing of the notice of individual condemnation and assessment of special damages and special benefits, whichever is later.

(P.A. 95-2, S. 7, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242kk - Condemnation appeals; class action; withdrawal of notice.

(a) At any time within one hundred eighty days after receipt of the notice of individual condemnation and assessment of special damages and special benefits by the owner, such owner, claiming to be aggrieved by the amount of compensation set forth in the individual notice filed by the secretary with the court, may make application to the superior court for the judicial district of New Britain for a review of the compensation set forth in such notice. The court may not extend the time period for making application to the court pursuant to this section. Such application shall be made by serving a condemnation appeal consisting of a citation, complaint, notice of individual condemnation and assessment of special damages and special benefits, the claim for compensation form, and an order of notice signed by the clerk of the court upon the secretary within the time limitation prescribed in this section and making return to the superior court for the judicial district of New Britain. A condemnation appeal pursuant to this section shall be brought in the manner in which appeals are taken pursuant to section 12-237.

(b) Upon receipt of a timely filed condemnation appeal, said court shall refer such appeal to the mediation or arbitration program mutually selected by the owner and the secretary. If the owner and the secretary do not agree to a mediation or arbitration program within sixty days after the filing of the condemnation appeal, the court shall issue a scheduling order requiring the owner and the secretary to submit to the court, for its review, mediation and arbitration proposals within a period of time specified by the court. The court, upon a showing of good cause, may extend the sixty-day period. The court shall select any mediation or arbitration program that the court, in its discretion, finds to be best suited to the resolution of the condemnation appeal. In no event may the court order the owner and the secretary to submit to binding arbitration. All mediation or arbitration costs and fees shall be borne equally by the owner and the secretary.

(c) If the mediation or arbitration program results in a final resolution of the condemnation appeal, the court shall confirm such resolution and enter judgment based on such resolution. The clerk of the court shall send a certified copy of the judgment to the secretary and the Comptroller who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him as compensation as specified in such resolution. Such judgment shall not be appealed by the owner or the secretary and shall extinguish any and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in the notice of individual condemnation and assessment of special damages and special benefits.

(d) If the mediation or arbitration program provided for in this section does not result in final resolution of the condemnation appeal within one hundred eighty days from the date such program is first agreed to by the owner and the secretary, or the date such program is ordered by the court, as applicable, then said court shall reassess the secretary's assessment of the special damages and special benefits applicable to such owner. The court, in its discretion, may, for good cause shown, extend the one-hundred-eighty-day period. Said court, upon reasonable notice to the owner and the secretary, shall hear, determine and enter judgment on the condemnation appeal. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment finding the amount due the owner, the clerk shall send a certified copy of the judgment to the secretary and to the Comptroller who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him as compensation. Such judgment shall extinguish any and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in the notice of individual condemnation and assessment of special damages and special benefits.

(e) Any person entitled to bring a condemnation appeal under this section or the secretary may, pursuant to the rules established by the judges of the Superior Court, make a motion for the consolidation of all pending condemnation appeals including those appeals referred to a mediation or arbitration program under this section into a class action. The court, on its own motion, may consolidate all condemnation appeals under this section into a class action.

(f) The secretary may withdraw any notice of individual condemnation and assessment of special damages and special benefits and recover any deposit without penalty or prejudice at any time prior to its acceptance, pursuant to section 12-242jj, by the owner or the entry of a final judgment in a condemnation appeal by a court of competent jurisdiction. The provisions set forth in sections 48-17a and 48-17b shall not be applicable to any proceeding under this section. The secretary shall send notice of withdrawal in the manner prescribed under section 12-242ii for serving of the notice of individual condemnation and assessment of special damages and special benefits and shall seek recovery of any funds withdrawn by the owner pursuant to section 12-242mm.

(g) The provisions of this section shall in no event be construed as providing to any owner a right to a jury trial.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 8, 37; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-2 effective March 8, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec (a), effective June 29, 1999.



Section 12-242ll - Settlement of claim.

The secretary may, with the advice and consent of the Attorney General, settle and compromise any claim arising out of or relating to section 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, with any owner by the payment of money either immediately or over a period of years, the exchange of a comparable bond or security, or otherwise.

(P.A. 95-2, S. 9, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242mm - Withdrawal of assessment deposit.

An owner who is named in a notice of individual condemnation and assessment of special damages and special benefits may apply to the court for the withdrawal of any portion of the sum deposited by the secretary pursuant to section 12-242ii which is allocated to such owner as compensation at any time following the filing of such notice. The owner shall provide a bond to the state, conditioned on the repayment to the state, of so much of such deposit as may be withdrawn by such owner that exceeds the amount of compensation finally determined or accepted. Interest shall not be allowed on the deposit in any judgment for such owner except that interest at the guaranteed interest rate on funds in the Short Term Investment Fund established pursuant to section 3-27a on March 8, 1995, shall accrue from said date to the date of filing with the court of the individual notice of condemnation and assessment of special damages and special benefits. Upon the application of any owner, the court, after determining the equity of the owner in such deposit, may order that the sum so deposited, or any part thereof, be paid forthwith to the owner for or on account of the just compensation to be awarded in such proceeding. If the compensation finally awarded to such owner exceeds the sum so deposited for such owner, the court shall enter judgment against the state for the amount of the deficiency. If the compensation finally awarded to such owner is less than the sum deposited for such owner, the court shall enter judgment against the owner for the amount of such excess and the state may proceed to recover such excess from the deposit, the bond given, or from the owner. If the court awards compensation in excess of the sum deposited for such owner, interest shall accrue at the rate provided in section 37-3c on any excess amount from March 8, 1995, to the date of payment.

(P.A. 95-2, S. 10, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242nn - Failure to return acceptance or file appeal.

If an owner receives a notice of individual condemnation and assessment of special damages and special benefits and fails to: (1) Return a statement of acceptance or (2) file a condemnation appeal pursuant to section 12-242kk, within one hundred eighty days of the filing of notice of individual condemnation and assessment of special damages and special benefits or thirty days from the date of rejection of the statement of acceptance, if applicable, he shall be deemed to have accepted the assessment set forth in such notice and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in such notice shall be extinguished. The secretary shall, within thirty days of the expiration of the one-hundred-eighty-day period or the thirty-day period, whichever is later, file an application with the court to pay such owner the amount due the owner as established in the notice of individual condemnation and assessment of special damages and special benefits. The court shall certify the assessment and send such certification to the Comptroller who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him as established in the notice of individual condemnation and assessment of special damages and special benefits. The owner or the secretary shall not appeal such certification.

(P.A. 95-2, S. 11, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242oo - Exclusive remedy.

Sections 12-242kk to 12-242nn, inclusive, shall be the exclusive remedy for resolving any dispute concerning the sufficiency of compensation for the takings with respect to affected state obligations pursuant to section 12-242gg. In no event shall any owner be awarded costs, including attorney's fees and expert and appraisal fees, for any action taken pursuant to sections 12-242gg to 12-242nn, inclusive.

(P.A. 95-2, S. 12, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242pp - Declaratory judgment.

The Attorney General or any owner may bring an action for declaratory judgment in the superior court for the judicial district of Hartford against the secretary to determine the constitutionality of sections 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, or any portion thereof, provided in any such declaratory judgment action, the court shall have no jurisdiction to hear or determine any claim of the owner regarding the amount of compensation awarded to such owner or that such compensation is not just. Notwithstanding section 52-191, any action brought pursuant to this section shall have precedence over all other civil actions in respect to the order of trial.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 13, 37; 95-220, S. 4–6.)

History: P.A. 95-2 effective March 8, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998).



Section 12-242qq - Reach-back.

The Commissioner of Revenue Services shall adjust the gross income of any taxpayer subject to the corporation business tax for any and all income years ending on or after the application date to include in such gross income interest or exempt interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the extent attributable to interest accrued on affected state obligations on or after the application date, provided nothing herein shall be construed to limit the power of the commissioner to examine and correct returns under the provisions of section 12-233. Each such taxpayer who has previously filed or been required to file an annual corporation business tax return or whose annual corporation business tax return is due within ninety days of March 8, 1995, shall file an original or amended corporation business tax return, as applicable, for each such income year specifically setting forth the amount of interest or exempt interest dividends, as defined in said Section 852(b)(5) of the Internal Revenue Code of 1986, accrued on such affected state obligation on or after the application date during each income year during such period and pay any additional corporation business tax on or before the ninetieth day after March 8, 1995, provided no interest or penalty shall accrue or be assessed if such additional tax is paid on or before such ninetieth day. Provided further, the provisions of section 12-242d shall not apply to any additional tax due pursuant to this section for any income year commencing prior to March 8, 1995.

(P.A. 95-2, S. 14, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242rr - Method of payment of refunds.

(a) Where a state or federal court has made a final determination that a provision of this title, as applied by the Commissioner of Revenue Services, violates the Constitution of Connecticut or the United States or other state or federal law and the determination can be applied to past income years, the commissioner may in his discretion provide refunds of taxes by any one or more of the following methods: (1) Lump sum payment within one year of such final determination; (2) periodic equal installments; or (3) credits for any liability of the taxpayer for the same tax in future income years. Installment payments or credits shall be paid in full no later than five years from the date of the final determination of the commissioner or a court of competent jurisdiction that a refund is owed to the taxpayer. Interest at the statutory rate set forth in section 12-227 shall be added to any outstanding balance of the refund due a taxpayer.

(b) The issuance of such refunds or credits shall constitute complete and final settlement of the claim or claims on which the refund was based.

(c) Notwithstanding the provisions of chapter 54, the Commissioner of Revenue Services may, in any instance in which, in accordance with said chapter 54, he may or is required to adopt regulations, adopt rules and issue rulings in lieu of such regulations for the purposes of this section on a temporary basis, which shall have the force and effect of regulations, until such regulations are adopted and approved.

(P.A. 95-2, S. 15, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242ss - Extension of time to grant refunds in certain cases.

Notwithstanding the provisions of section 12-225, the Commissioner of Revenue Services may grant or deny any pending or future claim for refund of corporation business tax that is based on the assertion that interest received on stock or obligations of the United States should not be included in gross income for the purposes of corporation business tax for any income year within three hundred sixty-five days of the receipt of such claim for refund.

(P.A. 95-2, S. 16, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242tt - Refunds and exclusion of related expenses applicable to pending returns.

Sections 12-225, 12-233 and 12-242rr shall apply to all amended returns, as described in subsection (b) of said section 12-225, irrespective of when such returns were filed, in connection with which a claim for refund is granted or denied or an adjustment to net income is allowed, in whole or in part, on or after March 8, 1995.

(P.A. 95-2, S. 22, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242uu - Bond authorization.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding thirty-three million two hundred sixty thousand dollars.

(b) The proceeds of the sale of said bonds and the interest on such proceeds shall be used for the purposes of acquiring the rights with respect to affected state obligations pursuant to section 12-242gg, including, but not limited to, payment of any compensation and interest for such rights, any refund of corporation business tax and interest based on the assertion that interest received from stock or obligations of the United States should not be included in gross income, and all related administrative expenses as follows: For the Office of Policy and Management: For the Judicial Department, State Treasurer, Attorney General and the Department of Revenue Services not exceeding forty-eight million dollars and the interest on such amount.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion, may require.

(e) For the purposes of this section “state moneys” means the proceeds of the sale of bonds authorized pursuant to this section or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed as provided in subsection (d) of this section for an authorization of bonds shall identify the purpose for which the proceeds of the sale of such bonds are to be used and expended.

(f) Any balance of proceeds of the sale of said bonds and the interest on such proceeds authorized for the purposes of subsection (b) of this section in excess of the aggregate costs of the purposes so authorized shall be deposited in the General Fund.

(g) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any such bonds authorized for the purposes of subsection (b) of this section, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, shall be used for the purposes described in said subsection (b).

(P.A. 95-2, S. 23–29, 37; P.A. 99-241, S. 10, 66; June Sp. Sess. P.A. 05-5, S. 7.)

History: P.A. 95-2 effective March 8, 1995; P.A. 99-241 amended Subsec. (a) to decrease authorization from $48,000,000 to $35,500,000, effective July 1, 1999; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to decrease the aggregate authorization from $35,500,000 to $33,260,000, effective July 1, 2005.



Section 12-242vv - Confidentiality of taxpayer information.

Notwithstanding section 1-210, the secretary, his authorized agent or any other officer or employee of the state shall not disclose any information contained in any claim for compensation form, notice of individual condemnation and assessment of special damages and special benefits, statement of acceptance or any other related documents in any manner which would disclose the owner's identity except when distributing such information in the discharge of their duties pursuant to sections 12-242gg to 12-242nn, inclusive, provided the secretary, his authorized agent or any other officer or employee of the state may disclose such information to the Commissioner of Revenue Services or his authorized agent, upon written request by said commissioner or his authorized agent, when required by said commissioner in the course of duty or when there is reasonable cause to believe that any state law is being violated. All court records containing such information shall be sealed unless the owner files a condemnation appeal pursuant to section 12-242kk or files any other motion, application or complaint with the court concerning the taking of rights pursuant to section 12-242gg.

(P.A. 95-2, S. 30, 37; P.A. 96-139, S. 1, 13.)

History: P.A. 95-2 effective March 8, 1995; P.A. 96-139 added procedure allowing secretary to disclose information to Commissioner of Revenue Services under certain conditions, effective May 29, 1996.



Section 12-242ww - State action against third party; waiver.

Nothing in section 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, shall be construed as a waiver or limitation of such rights as the state has or may have as against third parties.

(P.A. 95-2, S. 31, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242xx - Regulations.

(a) The Secretary of the Office of Policy and Management may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 12-242ee to 12-242pp, inclusive, sections 4-186 and 12-242uu to 12-242yy, inclusive.

(b) Notwithstanding the provisions of chapter 54 or subsection (a) of this section, the secretary may, in any instance in which, in accordance with said chapter 54, he may or is required to adopt regulations, adopt rules and issue rulings in lieu of such regulations for the purposes of said sections on a temporary basis, which shall have the force and effect of regulations, until such regulations are adopted and approved.

(P.A. 95-2, S. 34, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242yy - Authority for assistance through contract or agreement.

The Secretary of the Office of Policy and Management may secure the assistance, through contract or agreement, of any person or state agency, in carrying out his duties under sections 12-242gg to 12-242nn, inclusive, and section 12-242xx.

(P.A. 95-2, S. 35, 37.)

History: P.A. 95-2 effective March 8, 1995.






Chapter 209 - Air Carriers Tax

Section 12-243 - Definitions.

As used in this chapter:

(a) “Air carrier” means any person, firm, partnership, corporation, limited liability company, association, trustee, receiver or assignee which engages in the transportation by air of persons or property for hire and which makes landings or takeoffs or air pickups or deliveries in this state;

(b) “Aircraft arrivals and departures” means scheduled landings and takeoffs in this state of the aircraft of an air carrier, scheduled air pickups and deliveries in this state by the aircraft of an air carrier, and, in the case of nonscheduled operations, shall include all landings and takeoffs, pickups and deliveries;

(c) “Flight equipment” means full equipment of aircraft for flight;

(d) “Originating revenue” within this state means revenue to an air carrier from the transportation of revenue passengers and revenue cargo, exclusive of express and mail, first received by such carrier either as originating or connecting traffic at airports within this state. When it cannot otherwise be determined, the revenue of an air carrier from the transportation of revenue cargo attributable to a particular airport for any period shall be computed by multiplying the pounds of revenue cargo first received by such air carrier at such airport during such period by the average revenue per pound received by such air carrier from the transportation of revenue cargo over its entire system for the same period;

(e) “Revenue tons handled” by an air carrier at an airport means the weight in tons of revenue passengers, at two hundred pounds per passenger, and revenue cargo first received either as originating or connecting traffic or finally discharged by such carrier at such airport.

(1949 Rev., S. 1922; P.A 95-79, S. 29, 189.)

History: P.A. 95-79 redefined “air carrier” to include a limited liability company, effective May 31, 1995.



Section 12-244 - Allocation of tax.

The tax provided for in chapter 208 on the net income or minimum base, as far as air carriers incorporated or doing business in this state are concerned, shall be allocated to this state by use of the arithmetical average of the following three ratios, provided, if it should be found that such ratios should so operate as to subject a taxpayer to taxation on a greater or lesser portion of its business than is reasonably attributable to this state, the provisions of section 12-221a shall apply: (a) The ratio which the aircraft arrivals and departures within this state scheduled by such air carrier during the income year bears to the total aircraft arrivals and departures scheduled by such carrier on its entire system during the same period; provided, in the case of nonscheduled operations, all arrivals and departures shall be substituted for scheduled arrivals and departures; (b) the ratio which the revenue tons handled by such air carrier at airports within this state during the income year bears to the total revenue tons handled by such carrier at all airports on its entire system during the same period; (c) the ratio which such air carrier's originating revenue within this state for the income year bears to the total originating revenue of such carrier from its entire system for the same period.

(1949 Rev., S. 1923; 1949, 1951, S. 1106d; P.A. 73-350, S. 15, 27.)

History: P.A. 73-350 substituted reference to Sec. 12-221a for reference to repealed Sec. 12-221.

See chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.



Section 12-245 - Local taxation of real and personal property.

Real property and personal property, except flight equipment owned or being operated by a public air carrier which air carrier is engaged principally in scheduled or nonscheduled interstate or foreign air transportation for hire under a certificate of public convenience and necessity or other economic authority issued by the civil aeronautics board or its successor, shall be taxed locally in accordance with the applicable laws of this state.

(1949 Rev., S. 1924; 1969, P.A. 521.)

History: 1969 act replaced exception for flight equipment of “all carriers” with exception for flight equipment owned or operated by specific types of public air carriers.

Construed and applied. 166 C. 413.



Section 12-246 - Filing of returns.

Air carriers subject to the provisions of this chapter shall file returns on a calendar year basis unless a fiscal year other than the calendar year has been established for federal income tax purposes, in which event such fiscal year shall be used.

(1949 Rev., S. 1925; 1951, S. 1107d; P.A. 99-121, S. 8, 28.)

History: P.A. 99-121 deleted provision re closing of books by authorization or order of civil aeronautics board and added provision re establishment of fiscal year for federal income tax purposes, effective June 3, 1999, and applicable to income years commencing on or after January 1, 2000.



Section 12-247 - Minimum tax.

The tax imposed shall in no case be less than two hundred fifty dollars for each income year.

(1951, 1953, June, 1955, S. 1108d; 1957, P.A. 80, S. 1; 1959, P.A. 175, S. 1; 564, S. 1; 1961, P.A. 604, S. 4; February, 1965, P.A. 461, S. 9; June, 1969, P.A. 1, S. 16; June, 1971, P.A. 5, S. 113; 1972, P.A. 285, S. 8; P.A. 73-350, S. 16, 27; P.A. 81-66, S. 4, 5; 81-255, S. 24, 37; P.A. 85-159, S. 4, 19; 85-469, S. 4, 6; P.A. 99-121, S. 9, 28.)

History: 1959 acts included contingent reserves and open book accounts in computation of tax basis, and added exclusion for trade accounts payable; 1961 act increased alternate tax rate from 1.9 mills per dollar to 2.5 mills per dollar, and increased the minimum tax from $20 to $25; 1965 act specified that 2.5 mill rate applies through income years beginning before January 1, 1966, and increased rate to two and five-eighths mills thereafter and specified that $25 minimum tax applies through same years and is increased to $30 thereafter; 1969 act set temporary mill rate increase at four mills and temporary increase in minimum tax to $45 for income years beginning on and after January 1, 1969, and before January 1, 1971; 1971 act substituted 1973 for 1971 as closing date of temporary increase; 1972 act made four mill rate and $45 minimum tax permanent; P.A. 73-350 deleted provisions specifically applicable to unincorporated air carriers, leaving provision re reduction of taxes when incorporated air carrier has operated 11 months or less, changed reference to taxes under “this section” to taxes imposed under “this chapter and chapter 208” and raised minimum tax to $50, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 81-66 increased minimum tax from $50 to $100, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-255 increased minimum tax to $250, effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 85-159 reduced minimum tax to $100 for income years of corporations commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 99-121 deleted provisions re reduction of tax in proportion to fractional part of year during which air carrier operated and increased the amount of the minimum tax from $100 to $250, effective June 3, 1999, and applicable to income years commencing on or after January 1, 2000.



Section 12-247a and 12-247b - Credit against tax for expenditures for air pollution abatement. Tax credit for expenditures for industrial waste treatment facilities.

Sections 12-247a and 12-247b are repealed.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 16; 1971, P.A. 872, S. 33; P.A. 73-350, S. 17, 27.)



Section 12-248 - Application of corporation business tax.

So far as the same are consistent with this chapter, the provisions of chapter 208 shall apply to incorporated air carriers.

(1949 Rev., S. 1926; 1951, June, 1955, S. 1110d.)






Chapter 210 - Railroad Companies Tax

Section 12-249 - Tax on gross earnings.

Each corporation operating a railroad, and carrying on business for profit in this state, shall, on or before July first, annually, pay a tax computed upon its gross earnings from all sources from operations in this state; gross earnings being all receipts classified as railway operating revenues by the Interstate Commerce Commission or its successor agency in the classification of accounts prescribed by said commission. No deduction shall be made from such gross earnings for any commission, rebate or other payment, except a refund resulting from an error or overcharge.

(1949 Rev., S. 1927; P.A. 87-124, S. 1, 18; P.A. 96-222, S. 6, 41.)

History: P.A. 87-124 specified that payments be made on or before July first, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996.

See chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.



Section 12-250 - Definitions. Returns.

“Authorized agent or officer”, as used in this chapter, includes any trustee, mortgagee or receiver in possession of or operating any such railroad in the state, and “net railway operating income” means railway operating revenues less railway operating expenses, railway tax accruals and uncollectible railway revenue, including in the computation thereof debits and credits arising from equipment rents and joint facility rents. Each such corporation, on or before the first day of July in each year, shall make a return to the Commissioner of Revenue Services, in such form as the commissioner may prescribe and signed by its treasurer or an authorized agent or officer, specifying: (1) The name of each railroad operated by such corporation during the year ended the thirty-first day of December next preceding; (2) the number of miles of all railroad tracks, including yard tracks, sidings, branches and spurs, which were operated by such corporation at any time during the year ended said thirty-first day of December, and the number of miles within this state of all such railroad tracks, including yard tracks, sidings, branches and spurs so operated; (3) the amount of gross earnings of such corporation from all sources from its operation, and the amount of net railway operating income of such railroad during the year ended said thirty-first day of December, or the portion of such year that such corporation has carried on business in this state; and (4) the assessed value of all real estate in this state assessed in the name of such corporation, or of a corporation all of whose property is operated by it, with a specific list of the same and the amount of taxes paid upon any such real estate in any town, in the year ended said thirty-first day of December.

(1949 Rev., S. 1928; P.A. 75-486, S. 27, 69; P.A. 77-614, S. 139, 162, 610; P.A. 80-482, S. 19, 348; P.A. 87-124, S. 2, 18; P.A. 90-28, S. 2; P.A. 98-244, S. 11, 35.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division of public utility control a separate department and deleted reference to abolished department of business regulation; P.A. 87-124 changed return date from March thirty-first to July first, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 90-28 made a technical change in Subdiv. (3); P.A. 98-244 eliminated notarization requirement, effective June 8, 1998, and applicable to calendar years commencing on or after January 1, 1998.

See Sec. 16-27 re time for filing returns and penalty for failure to meet deadline.

Assessment of benefits not a tax to be deducted; 36 C. 255; nor is compensation paid for street railway as an additional burden. 67 C. 198. What property regarded as used for railway purposes. 40 C. 498. Purposes of tax. 42 C. 103; 48 C. 53. As to leased lines in another state, see 48 C. 44. Tax on railroads running into another state is constitutional. 60 C. 327.



Section 12-251 - Basis. Rate. Deductions.

(a)(1) Such tax shall be based on the amount of gross earnings from all sources from operations in this state as determined by one-half of a railroad's revenues generated by its shipments from all origins in this state and to all destinations in this state or as follows: (A) In case of a corporation operating a railroad which is entirely within the limits of this state, the amount of gross earnings from all sources from operations; (B) in case of a corporation operating a railroad when only part of such railroad lies in this state, such portion of the amount of gross earnings from all sources from operations as is represented by the ratio of the number of miles of tracks, including yard tracks, sidings, branches and spurs, operated in this state during the year ended said thirty-first day of December, to the number of miles of such tracks, including yard tracks, sidings, branches and spurs, operated by it during such year. (2) The net railway operating income for the purpose of computing the rate of tax shall constitute: (A) In the case of a corporation operating a railroad which is entirely within the limits of this state, the entire net railway operating income; (B) in the case of a corporation operating a railroad, only a part of which railroad is in this state, such portion of the net railway operating income as is represented by the ratio of the number of miles of tracks, including yard tracks, sidings, branches and spurs, operated in this state during the year ended said December thirty-first, to the number of miles of such tracks, including yard tracks, sidings, branches and spurs, operated by it during such year.

(b) The rate of tax on gross earnings of railroads shall be fixed as follows: (1) When there is no net railway operating income, or the net railway operating income does not exceed eight per cent of the gross earnings, two per cent of the gross earnings; (2) when the net railway operating income exceeds eight per cent of the gross earnings, but does not exceed ten per cent, two and one quarter per cent; (3) when the net railway operating income exceeds ten per cent of the gross earnings, but does not exceed twelve per cent, two and one-half per cent; (4) when the net railway operating income exceeds twelve per cent of the gross earnings, but does not exceed fourteen per cent, two and three-quarters per cent; (5) when the net railway operating income exceeds fourteen per cent of the gross earnings, but does not exceed sixteen per cent, three per cent; (6) when the net railway operating income exceeds sixteen per cent of the gross earnings, but does not exceed eighteen per cent, three and one-quarter per cent; (7) when the net railway operating income exceeds eighteen per cent of the gross earnings, three and one-half per cent, provided with respect to the tax under subdivisions (1) to (7), inclusive, when there has been filed with the Governor by the Commissioner of Transportation the annual certificate of eligibility for exemption required by section 13b-232 with respect to the year ended said thirty-first day of December, there shall be no tax on gross earnings but a fee of twenty dollars shall be paid to the Commissioner of Revenue Services with the statement required by section 12-250. The amount of taxes paid during the year ended said thirty-first day of December, in any town in this state, on the real estate not used exclusively in the business of such corporation, or of any corporation all of whose property is operated by such corporation, shall be deducted from the amount of the tax upon such gross earnings.

(1949 Rev., S. 1929; 1961, P.A. 11, S. 2; P.A. 75-486, S. 28, 69; P.A. 77-614, S. 139, 162, 610; P.A. 78-291, S. 1, 2, 16; 78-303, S. 85, 136; P.A. 85-518, S. 1; P.A. 94-175, S. 2, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: 1961 act added provision for exemption, by public utilities commission, from taxation under Subdiv. (a); P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 78-291 replaced proviso re $20 fee in lieu of tax on gross earnings with similar provision wherein required certificate of eligibility is filed by commissioner of transportation rather than by division of public utility control as was the case previously, effective January 1, 1979, and applicable with respect to tax imposed by this chapter on gross earnings in the calendar year ending December 31, 1978, and in each calendar year thereafter; P.A. 85-518 specified that gross earnings may be determined by one-half of revenues generated by shipments “from all origins in this state and to all destinations in this state” and applied proviso re payment of $20 fee in lieu of gross earnings tax to all cases where previously it applied only to Subparas. (a) to (c), inclusive; P.A. 94-175 divided section into Subsecs. and Subdivs., effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section.

See Secs. 13b-226 to 13b-233, inclusive, re standards of service required to maintain exemption.



Section 12-252 - Commissioner to determine gross earnings. Assessment of tax.

Section 12-252 is repealed, effective January 1, 1988, and applicable with respect to the tax imposed under this chapter on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

(1949 Rev., S. 1930; P.A. 77-614, S. 139, 610; P.A. 82-62, S. 1; P.A. 85-562, S. 1; P.A. 87-124, S. 17, 18.)



Section 12-252a and 12-252b - Credit against tax for expenditures for air pollution abatement facilities. Tax credit for expenditures for industrial waste treatment facilities.

Sections 12-252a and 12-252b are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 17; 1971, P.A. 872, S. 34, 146; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-253 and 12-254 - Tax, when payable; warrant for collection; state tax lien against real estate and foreclosure procedure. Interest on unpaid installments.

Sections 12-253 and 12-254 are repealed, effective January 1, 1988, and applicable with respect to the tax imposed under this chapter on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

(1949 Rev., S. 1932; 1969, P.A. 388, S. 6; P.A. 76-322, S. 6, 27; P.A. 80-307, S. 10, 31; P.A. 81-411, S. 18, 42; 81-472, S. 16, 159; Nov. Sp. Sess. P.A. 81-4, S. 24, 32; P.A. 82-172, S. 4, 14; P.A. 82-325, S. 3, 7; P.A. 87-124, S. 17, 18.)



Section 12-255 - Tax to be in lieu of certain other taxes.

The tax provided for in this chapter upon the gross earnings of each corporation included in section 12-249 shall be in lieu of all other taxes in this state for the year ended the thirty-first day of December of the year for which such statement is required to be made on its rights, franchises, funded and floating debt and property in this state, and on the property of each corporation, which property is operated in this state by any such corporation so liable to such tax upon gross earnings, but the real estate in this state owned by such corporation, or by a corporation whose property is operated by it, when not used exclusively for railroad purposes, shall be assessed and taxed where it is located.

(1949 Rev., S. 1933; 1961, P.A. 517, S. 118; P.A. 85-562, S. 2; P.A. 87-124, S. 3, 18.)

History: 1961 act deleted exemption of stockholders and bondholders from taxation; P.A. 85-562 added Subsecs. (b), (c) and (d) concerning administration and enforcement of the tax, which administrative and enforcement provisions are similar in most aspects to those applicable with respect to other state taxes; P.A. 87-124 deleted Subsecs. (b) to (d), inclusive, concerning determination of the amount of tax by the commissioner, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

Exemption of shares of stock issued to increase capital stock. 30 C. 290. Exemption of bonds in hands of holders considered. 33 C. 187. Under former law, what property regarded as used for railroad purposes. 40 C. 498.






Chapter 210a - Telecommunications Service Company Tax (Repealed)

Section 12-255a to 12-255t - Telecommunications service company tax.

Sections 12-255a to 12-255t, inclusive, are repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 86-410, S. 1–19, 28; P.A. 88-11; 88-230, S. 1, 12; 88-337, S. 2, 5; P.A. 89-251, S. 10, 203; 89-343, S. 7, 17; P.A. 90-98, S. 1, 2; P.A. 91-82, S. 4, 5.)






Chapter 211 - Community Antenna Television Systems and One-Way Satellite Transmission Businesses Tax

Section 12-256 - Tax on gross earnings of community antenna television systems, one-way satellite transmission businesses and certified competitive video service providers.

(a) For purposes of this section, “quarterly period” means a period of three calendar months commencing on the first day of January, April, July or October and ending on the last day of March, June, September or December, respectively.

(b) Each person operating a community antenna television system under chapter 289 or a certified competitive video service pursuant to sections 16-331e to 16-331o, inclusive, and each person operating a business that provides one-way transmission to subscribers of video programming by satellite, shall pay a quarterly tax upon the gross earnings from (1) the lines, facilities, apparatus and auxiliary equipment in this state used for operating a community antenna television system, or (2) the transmission to subscribers in this state of video programming by satellite or by a certified competitive video service provider, as the case may be. No deduction shall be allowed from such gross earnings for operations related to commissions, rebates or other payments, except such refunds as arise from errors or overcharges. On or before the last day of the month next succeeding each quarterly period, each such person shall render to the commissioner a return on forms prescribed or furnished by the commissioner, signed by the person performing the duties of treasurer or an authorized agent or officer of the system or service operated by such person, which return shall include information regarding the name and location within this state of such system or service and the total amount of gross earnings derived from such operations and such other facts as the commissioner may require for the purpose of making any computation required by this chapter.

(c) For purposes of this chapter, a holder of a certificate of cable franchise authority under section 16-331p, and a community antenna television company issued a certificate of video franchise authority under section 16-331e for any service area in which it was not certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007, shall be treated as a person operating a community antenna television system under chapter 289.

(1949 Rev., S. 1942; 1961, P.A. 604, S. 10; 1963, P.A. 512; February, 1965, P.A. 169, S. 1; P.A. 77-614, S. 139, 610; P.A. 85-304, S. 1, 4; P.A. 86-410, S. 20, 28; P.A. 89-251, S. 4, 203; P.A. 91-82, S. 1, 5; P.A. 03-2, S. 54; June 30 Sp. Sess. P.A. 03-1, S. 92; P.A. 06-159, S. 12; P.A. 07-253, S. 26; June Sp. Sess. P.A. 07-5, S. 7.)

History: 1961 act clarified statutory language and provided for return to be on form prescribed or furnished by the commissioner; 1963 act added deduction for reimbursements made to car companies for losses sustained; 1965 act included community antenna television systems under provisions; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-304 deleted all references to car companies leasing or operating railroad cars upon railroads in the state, repealing the application of tax under chapter 211 to such companies, effective June 5, 1985, and applicable to tax years of car companies commencing on or after January 1, 1985; P.A. 86-410 added the definition of “regulated telecommunications service” and provided that each company rendering regulated telecommunications service for consideration shall pay an annual tax on gross earnings from such service rendered in this state, subscriber line charges as required by the Federal Communications Commission and access charges collected, effective June 4, 1986, and applicable to tax years commencing on or after January 1, 1986; P.A. 89-251 added Subsec. (b) providing that tax under this section shall not apply to telecommunications service rendered on or after January 1, 1990, and Subsec. (c) providing that tax under this section for the tax year ending December 31, 1989, shall be due and payable after July 1, 1989, and on or before April 1, 1990; P.A. 91-82 made certain changes required by the repeal of the telecommunications service company tax and made other minor changes to clarify definitions, effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 03-2 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) re quarterly payment of tax by community television antenna systems, effective February 28, 2003, and applicable to calendar quarters commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to provide for tax on the gross earnings of satellite television businesses, effective September 1, 2003, and applicable to quarterly periods commencing on and after that date; P.A. 06-159 deleted former Subsec. (a) re tax on express business on railroads and telegraph or cable businesses, redesignated existing Subsec. (b) as Subsecs. (a) and (b), and amended same by making a conforming change and deleting provisions re returns and taxes due on April 1, 2003, and for the period September 1, 2003, to January 1, 2004, effective October 1, 2006, and applicable to quarterly periods commencing on and after that date; P.A. 07-253 amended Subsec. (b) to add certified competitive video service providers and added Subsec. (c) re holder of certificate under Sec. 16-331p, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c) to add provision re community antenna television company issued a certificate of video franchise authority for any service area in which it was not certified to provide service on or before October 1, 2007, effective October 6, 2007.

See Sec. 12-268d re returns of transportation and utility companies.

Cited. 134 C. 299.



Section 12-256a and 12-256b - Definitions. Company rendering telecommunications service subject to taxes under sections 12-255b and 12-256; liable for personal property tax related to service under section 12-255b; property tax collected by state and distributed to towns as payment in lieu of taxes.

Sections 12-256a and 12-256b are repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 86-410, S. 22, 23, 28; P.A. 91-82, S. 4, 5.)



Section 12-256c - A portion of total tax payable with respect to telecommunications service rendered to be paid to the state and a portion thereof to be paid to municipalities in which the taxpayer operates.

Section 12-256c is repealed, effective June 26, 1987, and applicable to taxes due April 1, 1988, from companies subject to tax under section 12-256.

(P.A. 86-410, S. 27, 28; P.A. 87-415, S. 12, 13.)



Section 12-256d and 12-256e - Company subject to tax under sections 12-256 and 12-255b for same tax year may pay both taxes annually. One-third of total tax on telecommunications service under sections 12-256 and 12-258 to be distributed to municipalities as property tax relief.

Sections 12-256d and 12-256e are repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 87-415, S. 10, 11, 13; P.A. 88-337, S. 1, 5; P.A. 91-82, S. 4, 5.)



Section 12-256f - Amortization of portion of tax on gross earnings from telecommunications service for 1989 tax year plus entire tax under section 12-256g authorized for rate-making purposes.

Section 12-256f is repealed, effective October 1, 2002.

(P.A. 89-251, S. 8, 203; P.A. 91-82, S. 3, 5; S.A. 02-12, S. 1.)



Section 12-256g - Additional tax for 1989 tax year applicable to companies subject to tax under this chapter for telecommunications service rendered.

Section 12-256g is repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 89-251, S. 195, 203; P.A. 90-230, S. 68, 101; P.A. 91-82, S. 4, 5.)



Section 12-257 - Companies furnishing, leasing or operating railroad cars.

Section 12-257 is repealed.

(1949 Rev., S. 1944; 1961, P.A. 604, S. 11.)



Section 12-258 - Apportionment of gross earnings. Rates of tax.

(a) Each person included in section 12-256 shall be taxed upon the amount of the gross earnings in each quarterly period from the lines, facilities, apparatus and auxiliary equipment operated by it in this state, or from the transmission of video programming by satellite or by a certified competitive video service provider to subscribers in this state, as the case may be, at the rates provided in this section.

(b) Gross earnings for any quarterly period, for the purposes of assessment and taxation, shall be as follows: In the case of a person carrying on the business wholly within the limits of this state, the entire amount of the gross earnings subject to the tax imposed under section 12-256; in the case of a person also carrying on the business outside of this state, a portion of the entire amount of the gross earnings subject to the tax imposed under section 12-256 apportioned to this state as follows: (1) In the case of a person operating a community antenna television system, such portion of the total gross earnings from the lines, facilities, apparatus and auxiliary equipment operated by it as is represented by the total number of miles of lines operated by such person within this state on the first day and on the last day of such quarterly period to the total number of miles of lines operated by such person both within and without the state on said dates; (2) in the case of a person operating a business that provides one-way transmission to subscribers of video programming by satellite, such portion of the total gross earnings from the transmission to subscribers in this state as is represented by the total number of subscribers served by such person within this state on the first day and on the last day of such quarterly period to the total number of subscribers served by such person both within and without the state on said dates; and (3) in the case of a person providing certified competitive video service, such portion of the total gross earnings from the transmission to subscribers in this state as is represented by the total number of subscribers served by such person within this state on the first and the last days of such quarterly period to the average of the total number of subscribers served by such person both within and without the state on said dates.

(c) The rates of tax on the gross earnings as determined in this section shall be as follows: (1) Persons operating a community antenna television system or a certified competitive video service, five per cent of such gross earnings, reduced by any assessments made pursuant to section 16-49 which are attributable to the year in which such tax is assessed; and (2) persons operating a business that provides one-way transmission to subscribers of video programming by satellite, five per cent of such gross earnings.

(1949 Rev., S. 1943; 1961, P.A. 604, S. 12; February, 1965, P.A. 169, S. 2; June, 1971, P.A. 8, S. 22; P.A. 81-255, S. 1, 37; P.A. 85-304, S. 2, 4; P.A. 86-410, S. 21, 28; P.A. 89-251, S. 5, 203; P.A. 91-82, S. 2, 5; June 30 Sp. Sess. P.A. 03-1, S. 93; P.A. 06-159, S. 13; P.A. 07-253, S. 27.)

History: 1961 act added reference to “tax year,” conformed section to new chapter 212a, increased tax rate for telegraph, cable and telephone companies from 3% to 4.5% and for telephone companies from 4% to 6%, and deleted provision for deduction of real estate taxes; 1965 act included references to lines and auxiliary equipment, added provisions concerning community antenna television systems and included such systems in 6% tax rate; 1971 act changed tax rate for telephone companies and community antenna television systems to 8%; P.A. 81-255 increased rate of tax to 9% for telephone companies and community antenna television systems, effective July 1, 1981, and applicable to tax years commencing on or after January 1, 1981; P.A. 85-304 deleted all references to railroad car companies as part of the repeal of the tax imposed under chapter 211 with respect to such companies, effective June 5, 1985, and applicable to tax years of car companies commencing on or after January 1, 1985; P.A. 86-410 substituted “regulated telecommunications service rendered in this state for consideration and any access charges collected by such company” for “telephone exchanges” as the source of gross earnings subject to tax, and eliminated apportionment of gross earnings of telephone companies based on the number of telephonic instruments within and without the state, effective June 4, 1986, and applicable to tax years commencing on or after January 1, 1986; P.A. 89-251 added the provisions that tax shall not be applicable to telecommunications companies on or after January 1, 1990, and that the rate of tax applicable to community antenna television systems shall be reduced from 9% to 5% of gross earnings on or after January 1, 1990; P.A. 91-82 made certain changes required by the repeal of the telecommunications service company tax and made other minor changes to clarify definitions, effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; June 30 Sp. Sess. P.A. 03-1 provided for taxation of earnings of satellite television businesses and added references to “quarterly period”, effective September 1, 2003, and applicable to quarterly periods commencing on and after that date; P.A. 06-159 divided section into Subsecs. (a), (b) and (c), eliminated tax year as basis for gross earnings, deleted provisions re express business on railroads or telegraph or cable business and made conforming changes, effective October 1, 2006, and applicable to quarterly periods commencing on and after that date; P.A. 07-253 amended Subsecs. (a) and (c)(1) to add certified competitive video service and added Subsec. (b)(3) re certified competitive video service, effective July 1, 2007.

See Sec. 12-268a re decrease or increase in apportionments.

Cited. 134 C. 299.



Section 12-258a - Tax credit for expenditures for water pollution abatement facilities.

Section 12-258a is repealed.

(1967, P.A. 57, S. 31; 1969, P.A. 291, S. 2.)



Section 12-258b and 12-258c - Tax credit for expenditures for: Air pollution abatement facilities; industrial waste treatment facilities.

Sections 12-258b and 12-258c are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 18; 1971, P.A. 872, S. 35, 147; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-258d - Tax credit for expenditures to establish day care facilities for children of employees.

Section 12-258d is repealed effective January 1, 1990, and applicable to income years of corporations commencing on or after that date.

(P.A. 81-100, S. 1, 2; P.A. 82-469, S. 9, 11; P.A. 83-453, S. 2, 4; P.A. 88-289, S. 2, 4; P.A. 89-364, S. 6, 7.)



Section 12-259 to 12-263 - Tax computed on gross earnings. Commissioner to determine gross earnings and deductions. Assessment and due date of tax. Tax to be in lieu of all other taxation; exemption of stocks and bonds.

Sections 12-259 to 12-263, inclusive, are repealed.

(1949 Rev., S. 1945–1949; 1961, P.A. 604, S. 13.)






Chapter 211a - Hospitals and Ambulatory Surgical Centers Taxes

Section 12-263a - Definitions.

As used in sections 12-263a to 12-263e, inclusive:

(1) “Hospital” means any health care facility or institution, as defined in section 19a-630, which is licensed as a short-term general hospital by the Department of Public Health but does not include (A) any hospital which, on October 1, 1997, is within the class of hospitals licensed by the department as children's general hospitals, or (B) a short-term acute hospital operated exclusively by the state other than a short-term acute hospital operated by the state as a receiver pursuant to chapter 920;

(2) “Net patient revenue” means the amount of accrued payments earned by a hospital for the provision of inpatient and outpatient services;

(3) “Commissioner” means the Commissioner of Revenue Services;

(4) “Department” means the Department of Revenue Services.

(P.A. 94-9, S. 21, 41; P.A. 95-257, S. 12, 21, 39, 58; P.A. 97-2, S. 2, 8; P.A. 99-173, S. 31, 65; P.A. 00-174, S. 68, 83; P.A. 10-179, S. 95; P.A. 11-6, S. 145; 11-44, S. 102.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 97-2 amended definition of hospital in Subdiv. (1) to exclude children's general hospitals, effective the later of October 1, 1997, or upon the date of federal approval or federal determination that no approval is required pursuant to Sec. 19a-670a (actual effective date was October 1, 1997); P.A. 99-173 amended Subdiv. (1) to exclude short-term acute care hospitals run by the state, effective June 23, 1999, and applicable to calendar quarters commencing on or after July 1, 1999; P.A. 00-174 added Subdiv. (8) defining “patient care services”, effective May 26, 2000, and applicable to all tax periods open on said date; P.A. 10-179 amended Subdivs. (4) and (5) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 11-6 deleted former Subdivs. (2) to (8) and added definitions of “net patient revenue”, “commissioner” and “department” in new Subdivs. (2) to (4), respectively, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; P.A. 11-44 amended Subdiv. (2) by redefining “net patient revenue”, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.

P.A. 00-174, enacted after plaintiff's appeal was filed, clarified former Subdiv. (2) to provide that term “patient care services” included tangible personal property transferred in connection with rendering of such services; legislative history indicated that relevant provisions of act were intended to be clarifying and nonsubstantive, therefore court affirmed applicability of such clarification to pending case determining that tax on hospital's gross earnings applied to charges for tangible personal property used in the course of providing patient care services. 265 C. 511.



Section 12-263b - Tax on net patient revenue. Rate. Exemption. Return. Limit on allowable credits.

(a) For each calendar quarter commencing on or after July 1, 2011, there is hereby imposed a tax on the net patient revenue of each hospital in this state to be paid each calendar quarter. The rate of such tax shall be up to the maximum rate allowed under federal law. The Commissioner of Social Services shall determine the base year on which such tax shall be assessed. The Commissioner of Social Services may, in consultation with the Secretary of the Office of Policy and Management and in accordance with federal law, exempt a hospital from the tax on payment earned for the provision of outpatient services based on financial hardship. Effective July 1, 2012, and for the succeeding fifteen months, the rates of such tax, the base year on which such tax shall be assessed, and the hospitals exempt from the outpatient portion of the tax based on financial hardship shall be the same tax rates, base year and outpatient exemption for hardship in effect on January 1, 2012.

(b) Each hospital shall, on or before the last day of January, April, July and October of each year, render to the Commissioner of Revenue Services a return, on forms prescribed or furnished by the Commissioner of Revenue Services and signed by one of its principal officers, stating specifically the name and location of such hospital, and the amount of its net patient revenue as determined by the Commissioner of Social Services. Payment shall be made with such return. Each hospital shall file such return electronically with the department and make such payment by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether the hospital would otherwise have been required to file such return electronically or to make such payment by electronic funds transfer under the provisions of chapter 228g.

(c) Notwithstanding any other provision of law, for each calendar quarter commencing on or after July 1, 2015, and prior to January 1, 2016, the amount of tax credit or credits otherwise allowable against the taxes imposed under sections 12-263a to 12-263e, inclusive, and 12-263i shall not exceed fifty and one one-hundredths per cent of the amount of tax due under sections 12-263a to 12-263e, inclusive, and 12-263i with respect to such calendar quarter prior to the application of such credit or credits. For each calendar quarter commencing on or after January 1, 2016, and prior to January 1, 2017, the amount of tax credit or credits otherwise allowable against the taxes imposed under sections 12-263a to 12-263e, inclusive, and 12-263i shall not exceed fifty-five per cent of the amount of tax due under sections 12-263a to 12-263e, inclusive, and 12-263i with respect to such calendar quarter prior to the application of such credit or credits. For each calendar quarter commencing on or after January 1, 2017, and prior to January 1, 2018, the amount of tax credit or credits otherwise allowable against the taxes imposed under sections 12-263a to 12-263e, inclusive, and 12-263i shall not exceed sixty per cent of the amount of tax due under sections 12-263a to 12-263e, inclusive, and 12-263i with respect to such calendar quarter prior to the application of such credit or credits. For each calendar quarter commencing on or after January 1, 2018, and prior to January 1, 2019, the amount of tax credit or credits otherwise allowable against the taxes imposed under sections 12-263a to 12-263e, inclusive, and 12-263i shall not exceed sixty-five per cent of the amount of tax due under sections 12-263a to 12-263e, inclusive, and 12-263i with respect to such calendar quarter prior to the application of such credit or credits. For each calendar quarter commencing on or after January 1, 2019, the amount of tax credit or credits otherwise allowable against the taxes imposed under sections 12-263a to 12-263e, inclusive, and 12-263i shall not exceed seventy per cent of the amount of tax due under sections 12-263a to 12-263e, inclusive, and 12-263i with respect to such calendar quarter prior to the application of such credit or credits.

(P.A. 94-9, S. 22, 41; P.A. 96-144, S. 2, 5; P.A. 98-244, S. 12, 35; P.A. 99-173, S. 32, 65; P.A. 00-170, S. 9, 42; P.A. 11-6, S. 146; 11-44, S. 103; 11-61, S. 79; June 12 Sp. Sess. P.A. 12-1, S. 4; P.A. 15-244, S. 89; Dec. Sp. Sess. P.A. 15-1, S. 30.)

History: P.A. 94-9 effective April 1, 1994; P.A. 96-144 reduced tax from 11% to 9.25% on October 1, 1996, to 8.25% on October 1, 1997, to 7.25% on October 1, 1998, and to 6.25% on and after October 1, 1999, effective May 29, 1996; P.A. 98-244 eliminated notarization requirement, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 99-173 reduced rate from 6.25% to 4.5% in Subdiv. (5), effective June 23, 1999, and applicable to calendar quarters commencing on or after October 1, 1999; P.A. 00-170 discontinued to the tax for calendar quarters commencing on or after April 1, 2000, effective May 26, 2000; P.A. 11-6 deleted provisions imposing tax on gross earnings and suspending said tax after April 1, 2000, added Subsec. (a) re tax on net patient revenue, designated existing provisions re timing and form of return as Subsec. (b), changed language therein re gross earnings to language re net patient revenue and added requirement re electronic filing and payment, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; P.A. 11-44 amended Subsec. (a) by replacing tax rate of 4.06% with provision requiring rate to be up to maximum allowed under federal law and adding provisions re base year and exemption from tax, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; P.A. 11-61 amended Subsec. (b) by changing “for the calendar quarter ending the last day of the preceding month” to “as determined by the Commissioner of Social Services” re statement of amount of net patient revenue on return, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision re tax rates, base year and outpatient exemption effective July 1, 2012, and for succeeding 15 months, effective June 15, 2012; P.A. 15-244 added Subsec. (c) re 50.01 per cent limit on allowable credits against tax imposed under chapter, effective July 1, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (c) by adding references to taxes imposed under Secs. 12-263a to 12-263e and 12-263i, adding provisions re caps on allowable tax credits for calendar quarters commencing on or after January 1, 2016, January 1, 2017, January 1, 2018, and January 1, 2019, and making conforming changes, effective December 29, 2015, and applicable to calendar quarters commencing on or after January 1, 2016.



Section 12-263c - Failure to pay tax when due. Penalty. Waiver. Withholding of amounts payable by Department of Social Services.

(a) If any hospital fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of section 12-263b, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any hospital has not made its return within one month after the time specified in section 12-263b, the Commissioner of Revenue Services may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect.

(d) The commissioner shall notify the Commissioner of Social Services of any amount delinquent under sections 12-263a to 12-263e, inclusive, and, upon receipt of such notice, the Commissioner of Social Services shall deduct and withhold such amount from amounts otherwise payable by the Department of Social Services to the delinquent hospital.

(P.A. 94-9, S. 23, 41; P.A. 95-359, S. 11, 19; P.A. 11-6, S. 147.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-359 amended Subsecs. (a) and (b) to change interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after that date; P.A. 11-6 added Subsec. (d) re notice to Commissioner of Social Services of delinquent amounts, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.



Section 12-263d - Examination of records. Penalties related to deficiency assessments. Delegation of authority to Commissioner of Social Services.

(a) The Commissioner of Revenue Services may examine the records of any hospital subject to a tax imposed under the provisions of sections 12-263a to 12-263e, inclusive, as he may deem necessary. If he shall determine therefrom that there is a deficiency with respect to the payment of any such tax due under the provisions of said sections 12-263a to 12-263e, inclusive, he shall assess the deficiency in tax, give notice of such deficiency assessment to the hospital and make demand thereupon for payment. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of said sections 12-263a to 12-263e, inclusive, or regulations adopted thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of sections 12-263a to 12-263e, inclusive, or regulations adopted thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No hospital shall be subject to more than one penalty under this subsection in relation to the same tax period. Within thirty days of the mailing of such notice, the hospital shall pay to the commissioner, in cash, or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax, penalty and interest shown to be due.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later. If no return has been filed as provided under the provisions of section 12-263b, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a hospital has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(c) The commissioner may enter into an agreement with the Commissioner of Social Services delegating to the Commissioner of Social Services the authority to examine the records and returns of any hospital subject to the tax imposed under section 12-263b and to determine whether such tax has been underpaid or overpaid. If such authority is so delegated, examinations of such records and returns by the Commissioner of Social Services and determinations by the Commissioner of Social Services that such tax has been underpaid or overpaid shall have the same effect as similar examinations or determinations made by the Commissioner of Revenue Services.

(P.A. 94-9, S. 24, 41; P.A. 95-359, S. 12, 19; P.A. 11-6, S. 148.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-359 amended Subsec. (a) to reduce interest rate from 1.66 to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after that date; P.A. 11-6 added Subsec. (c) re delegation of authority to Commissioner of Social Services, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.



Section 12-263e - Claims for refunds. Hearings and appeals. State lien against real estate as security for tax.

The provisions of sections 12-550 to 12-554, inclusive, and section 12-555a shall apply to the provisions of sections 12-263a to 12-263e, inclusive, in the same manner and with the same force and effect as if the language of said sections 12-550 to 12-554, inclusive, and said section 12-555a had been incorporated in full into sections 12-263a to 12-263e, inclusive, and had expressly referred to the tax under said sections, except to the extent that any provision is inconsistent with a provision in said sections 12-263a to 12-263e, inclusive.

(P.A. 94-9, S. 25, 41.)

History: P.A. 94-9 effective April 1, 1994.



Section 12-263i - Tax on ambulatory surgical center gross receipts. Exemption. Rate. Return. Penalty. Recording of revenue.

(a) As used in this section:

(1) “Ambulatory surgical center” means an entity included within the definition of said term that is set forth in 42 CFR 416.2 and that is licensed by the Department of Public Health as an outpatient surgical facility, and any other ambulatory surgical center that is Medicare certified;

(2) “Commissioner” means the Commissioner of Revenue Services; and

(3) “Department” means the Department of Revenue Services.

(b) (1) For each calendar quarter commencing on or after October 1, 2015, there is hereby imposed a tax on each ambulatory surgical center in this state to be paid each calendar quarter. The tax imposed by this section shall be at the rate of six per cent of the gross receipts of each ambulatory surgical center, except that such tax shall not be imposed on any amount of such gross receipts that constitutes either (A) the first million dollars of gross receipts of the ambulatory surgical center in the applicable fiscal year, or (B) net patient revenue of a hospital that is subject to the tax imposed under this chapter. Nothing in this section shall prohibit an ambulatory surgical center from seeking remuneration for the tax imposed by this section.

(2) Each ambulatory surgical center shall, on or before January 31, 2016, and thereafter on or before the last day of January, April, July and October of each year, render to the commissioner a return, on forms prescribed or furnished by the commissioner, reporting the name and location of such ambulatory surgical center, the entire amount of gross receipts generated by such ambulatory surgical center during the calendar quarter ending on the last day of the preceding month and such other information as the commissioner deems necessary for the proper administration of this section. The tax imposed under this section shall be due and payable on the due date of such return. Each ambulatory surgical center shall be required to file such return electronically with the department and to make payment of such tax by electronic funds transfer in the manner provided by chapter 228g, regardless of whether such ambulatory surgical center would have otherwise been required to file such return electronically or to make such tax payment by electronic funds transfer under the provisions of chapter 228g.

(c) Whenever the tax imposed under this section is not paid when due, a penalty of ten per cent of the amount due and unpaid or fifty dollars, whichever is greater, shall be imposed and interest at the rate of one per cent per month or fraction thereof shall accrue on such tax from the due date of such tax until the date of payment.

(d) The provisions of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the tax imposed under this section, except to the extent that any provision is inconsistent with a provision in this section.

(e) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, the Comptroller is authorized to record as revenue for each fiscal year the amount of tax imposed under the provisions of this section prior to the end of each fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of each fiscal year.

(P.A. 15-244, S. 172; June Sp. Sess. P.A. 15-5, S. 130.)

History: June Sp. Sess. P.A. 15-5 amended Subsec. (b)(1) to add Subpara. (A) re exemption for first $1,000,000 of gross receipts in fiscal year and Subpara. (B) re exemption for net patient revenue of hospital subject to tax under chapter, and to add provision re nothing in section to prohibit ambulatory surgical center from seeking remuneration for tax imposed under section.






Chapter 211b - Dry Cleaning Tax

Section 12-263m - Dry cleaning gross receipts tax. Registration requirement. Renewal. Penalties. Remediation account. Grants. Procedures. Annual report.

(a) As used in this section: (1) “Eligible dry cleaning establishment” means any place of business engaged in the cleaning of clothing or other fabrics using tetrachlorethylene, Stoddard solvent or other chemicals or any place of business that accepts clothing or other fabrics to be cleaned by another establishment using such chemicals, (2) “gross receipts at retail” means the total amount accruing from dry cleaning services at retail, valued in money, without any deduction for the cost of the materials used, labor or service cost or any other expense, and (3) “eligible applicant” means (A) a business owner or operator of an eligible dry cleaning establishment, or (B) an owner of property that is or that was occupied by an eligible dry cleaning establishment.

(b) (1) There shall be paid to the Commissioner of Revenue Services by each dry cleaning establishment a surcharge of one per cent of its gross receipts at retail for any dry cleaning service performed on or after January 1, 1995. Each dry cleaning establishment shall register with the Commissioner of Revenue Services on forms prescribed by the commissioner. Each dry cleaning establishment that is registered with the commissioner shall renew its registration with the commissioner on October 1, 2015, and annually thereafter, in such manner as the commissioner may prescribe. The commissioner shall send a nonrenewal notice by first class mail to each dry cleaning establishment that fails to renew its registration in accordance with the provisions of this subsection. No dry cleaning establishment may engage in or transact business as a dry cleaning establishment unless it is registered with the commissioner in accordance with the provisions of this subsection.

(2) (A) Any dry cleaning establishment that fails to register with the commissioner in accordance with the provisions of this subsection shall pay a penalty of one thousand dollars, which penalty shall not be subject to waiver.

(B) Any dry cleaning establishment that fails to renew its registration within forty-five days after a nonrenewal notice was sent pursuant to subdivision (1) of this subsection shall pay a penalty of two hundred dollars, which the commissioner may waive in the manner set forth in section 12-3a, when it is proven to the commissioner’s satisfaction that the failure to register was due to reasonable cause and was not intentional or due to neglect. No penalty may be assessed under this subparagraph more than once during any registration period.

(3) Each dry cleaning establishment shall submit a return quarterly to the Commissioner of Revenue Services, applicable with respect to the calendar quarter beginning January 1, 1995, and each calendar quarter thereafter, on or before the last day of the month immediately following the end of each such calendar quarter, on a form prescribed by the commissioner, together with payment of the quarterly surcharge determined and payable in accordance with the provisions of this section. Whenever such surcharge is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and such surcharge shall bear interest at the rate of one per cent per month or fraction thereof until the same is paid. The Commissioner of Revenue Services shall cause copies of a form prescribed for submitting returns as required under this section to be distributed to persons subject to the surcharge. Failure to receive such form shall not be construed to relieve anyone subject to the surcharge under this section from the obligations of submitting a return, together with payment of such surcharge within the time required. The provisions of sections 12-548 to 12-554, inclusive, and sections 12-555a and 12-555b shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and sections 12-555a and 12-555b had been incorporated in full into this section and had expressly referred to the surcharge imposed under this section, except to the extent that any such provision is inconsistent with a provision of this section and except that the term “tax” shall be read as “dry cleaning establishment surcharge”.

(4) Any moneys received by the state pursuant to this section shall be deposited into the account established pursuant to subsection (c) of this section.

(c) There is established an account within the General Fund to be known as the “dry cleaning establishment remediation account”. Said account shall contain any moneys required by law to be deposited in the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The account shall be used by the Department of Economic and Community Development for grants made to owners or operators of eligible dry cleaning establishments or owners of property on which an eligible dry cleaning establishment has been in operation for at least a year prior to the approval of the application or was previously operated for at least a year prior to such approval.

(d) The state, acting through the Commissioner of Economic and Community Development, shall use the dry cleaning establishment remediation account to provide grants to applicants for the purposes of the containment and removal or mitigation of environmental pollution resulting from the discharge, spillage, uncontrolled loss, seepage or filtration of chemical liquids or solid, liquid or gaseous products or hazardous wastes on or at the site of an eligible dry cleaning establishment or for measures undertaken to prevent such pollution which are approved by the Commissioner of Energy and Environmental Protection. In order to qualify for a grant under the provisions of this section an eligible applicant must demonstrate to the satisfaction of the Commissioner of Economic and Community Development that (1) the eligible dry cleaning establishment is using or previously used, tetrachlorethylene or Stoddard solvent or other chemicals for the purpose of cleaning clothes or other fabrics, (2) the eligible dry cleaning establishment has been doing business or did business at the site for a period of at least one year prior to the submission date or approval date of the application for assistance under this section, (3) the eligible dry cleaning establishment or owner of property is not in arrears with regard to any tax levied by the state or any political subdivision of the state and the dry cleaning surcharge imposed by subsection (b) of this section, and (4) the eligible applicant is not in arrears with regard to any tax levied by the state or any political subdivision of the state. Any funds disbursed as a grant under this section shall not be subject to attachment in the satisfaction of any judgment against the recipient of such grant in any civil action.

(e) Notwithstanding the terms of any grant made under this section, an eligible applicant shall bear all the costs of such pollution that are less than ten thousand dollars. The Commissioner of Economic and Community Development may provide a grant of up to three hundred thousand dollars to the eligible applicant where the eligible applicant has provided said commissioner with documentation satisfactory to said commissioner that the services for which payment is sought have been or will be completed. No eligible applicant shall receive more than three hundred thousand dollars per eligible dry cleaning establishment. In addition, the account may be used (1) to provide grants to the Department of Energy and Environmental Protection for expenditures made investigating dry cleaning establishments, (2) to provide potable water whenever necessary, and (3) to conduct environmental site assessments.

(f) Requests for grants shall be made to the Commissioner of Economic and Community Development. Any eligible applicant seeking a grant shall provide documentation supporting the need for the grant.

(g) Any dry cleaning establishment which unlawfully or intentionally discharges or spills any chemical liquids or solid, liquid or gaseous products or hazardous wastes shall not be eligible for a grant from the account.

(h) The Commissioner of Economic and Community Development shall establish procedures for distribution of the grants and shall adopt criteria to carry out the provisions of this section. Such criteria shall specify (1) who may apply for grants; (2) how establishments, whether owned or leased, will be determined to be eligible for grants; (3) the costs for which grants may be made; and (4) a method for ensuring timely payment of funds to grant recipients.

(i) The Commissioner of Economic and Community Development shall include in the report required pursuant to section 32-1m an annual report that shall include information as to the number of applications received, and the number and amounts of grants made, since the inception of the program, the names of the applicants, the time period between submission of an application and the decision to approve or deny the grant, which applications were approved and which applications were denied and the reasons for denial. Such report shall further include a recommendation as to whether the surcharge and the grant program established under this section should continue.

(May Sp. Sess. P.A. 94-4, S. 41, 85; Nov. Sp. Sess. P.A. 94-3, S. 10, 72; P.A. 95-160, S. 64, 69; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-216, S. 2; P.A. 05-176, S. 1; P.A. 06-14, S. 3; 06-61, S. 1; 06-196, S. 226; P.A. 07-171, S. 4; P.A. 08-124, S. 2, 3; Sept. Sp. Sess. P.A. 09-7, S. 34; P.A. 10-86, S. 1; P.A. 11-80, S. 1; P.A. 14-217, S. 47; June Sp. Sess. P.A. 15-5, S. 154.)

History: May Sp. Sess. P.A. 94-4 effective July 1, 1994; Nov. Sp. Sess. P.A. 94-3 amended Subsec. (a) making surcharge applicable to “each” dry cleaning establishment for services performed on or after January 1, 1995, requiring quarterly returns beginning January 1, 1995, and defining “dry cleaning establishment” and “gross receipts at retail”, and amended Subsec. (c) deleting definition of “dry cleaning establishment” and rephrasing the grant qualification criteria, and made other technical changes to the section, effective December 6, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 99-216 added Subsec. (c)(4) re additional criteria for approval of grants and to provide that grant money may not be attached in a civil action, amended Subsec. (g) to replace requirement for regulations regarding procedures for applying for a grant with requirement for the establishment of criteria and to add requirements for such criteria and added new Subsec. (h) re a report to the General Assembly; P.A. 05-176 amended Subsec. (b) to allow for grants to owners of property on which an establishment has been in operation for at least a year prior to the approval of the application and there exists an establishment at the time of release of funds, amended Subsec. (c) to make technical and conforming changes, to amend Subdiv. (2) to change “in this state” to “at the site” and “date of its” to “submission date or approval date of the”, to delete former Subdiv. (3) re inability to obtain financing and to redesignate existing Subdiv. (4) as new Subdiv. (3), amended Subsec. (d) to make conforming changes, to delete provision re $20,000 deductible for certain releases, to allow commissioner to provide a grant to certain applicants of up to $3,000, to change the calendar year limitation from $50,000 to $300,000, and to allow the account to be used to conduct environmental site assessments, amended Subsec. (e) to make a conforming change, and amended Subsec. (h) to require annual reports re the account in accordance with Sec. 11-4a, effective July 1, 2005; P.A. 06-14 made a technical change in Subsecs. (e) and (f); P.A. 06-61 added new Subsec. (a) re definitions, redesignated existing Subsecs. (a) to (h) as Subsecs. (b) to (i), amended Subsec. (b) to delete definitions, amended Subsec. (c) to insert “eligible” prior to “dry cleaning establishments” and to delete language re the existence of a dry cleaning establishment at the time of release of funds, amended Subsec. (d) to insert language re “eligible” dry cleaning establishments and applicants, to make conforming changes, to delete language re maintaining a principal office and place of business at the site, to insert language re the dry cleaning surcharge, and to insert Subdiv. (4) re a demonstration that the eligible applicant is not in arrears, amended Subsec. (e) to insert language re “eligible” dry cleaning establishments and applicants, to make conforming changes, to allow, rather than require, the Commissioner of Economic and Community Development to make a grant, and to replace “per calendar year” with “per eligible dry cleaning establishment”, amended Subsec. (f) to insert “eligible” prior to “applicant”, and amended Subsec. (i) to replace “2000” with “2007” and to replace “11-4a” with “32-1m”, effective May 19, 2006; P.A. 06-196 made technical changes in Subsec. (h), effective June 7, 2006; P.A. 07-171 amended Subsec. (i) by requiring that information be included in annual report required pursuant to Sec. 32-1m; P.A. 08-124 made technical changes in Subsecs. (b) and (h), effective June 2, 2008; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (h) to add Subdiv. (4) re timely payment of funds, effective October 5, 2009; P.A. 10-86 amended Subsec. (a)(3) by redefining “eligible applicant” to include an owner of property that was occupied by an eligible dry cleaning establishment, amended Subsec. (c) to authorize grants to owners of property where an eligible dry cleaning establishment was previously operated for at least a year prior to approval of application, and amended Subsec. (d) to include references to dry cleaning establishments that did business at site for a period of at least a year prior to submission or approval of application, effective June 2, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsecs. (d) and (e), effective July 1, 2011; P.A. 14-217 amended Subsec. (e) to delete provision re allocation to Department of Economic and Community Development for administrative costs and to make a technical change, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to designate existing provisions as Subdivs. (1), (3) and (4), add provisions re renewal of registration, nonrenewal notices and prohibition on transacting business if not registered in Subdiv. (1), add Subdiv. (2) re penalties for failure to register or renew registration, and make technical changes in Subdivs. (1) and (3), effective July 1, 2015.






Chapter 212 - Utility Companies Tax

Section 12-264 - Tax on gross earnings. Registration of gas sellers. Return.

(a) Each (1) municipality, or department or agency thereof, or district manufacturing, selling or distributing gas to be used for light, heat or power, (2) company the principal business of which is manufacturing, selling or distributing gas or steam to be used for light, heat or power, including each foreign municipal electric utility, as defined in section 12-59, and given authority to engage in business in this state pursuant to the provisions of section 16-246c*, and (3) company required to register pursuant to section 16-258a shall pay a quarterly tax upon gross earnings from such operations in this state. Gross earnings from such operations under subdivisions (1) and (2) of this subsection shall include (A) all income classified as operating revenues by the Public Utilities Regulatory Authority in the uniform systems of accounts prescribed by said authority for operations within the taxable quarter and, with respect to each such company, (B) all income classified in said uniform systems of accounts as income from merchandising, jobbing and contract work, (C) income from nonutility operations, (D) revenues from lease of physical property not devoted to utility operation, and (E) receipts from the sale of residuals and other by-products obtained in connection with the production of gas, electricity or steam. Gross earnings from such operations under subdivision (3) of this subsection shall be gross income from the sales of natural gas, provided gross income shall not include income from the sale of natural gas to an existing combined cycle facility comprised of three gas turbines providing electric generation services, as defined in section 16-1, with a total capacity of seven hundred seventy-five megawatts, for use in the production of electricity. Gross earnings of a gas company, as defined in section 16-1, shall not include income earned in a taxable quarter commencing prior to June 30, 2008, from the sale of natural gas or propane as a fuel for a motor vehicle. No deductions shall be allowed from such gross earnings for any commission, rebate or other payment, except a refund resulting from an error or overcharge and those specifically mentioned in section 12-265. Gross earnings of a company as described in subdivision (2) of this subsection shall not include income earned in any taxable quarter commencing on or after July 1, 2000, from the sale of steam.

(b) (1) Each such company and municipality, or department or agency thereof, or district manufacturing, selling or distributing gas to be used for light, heat or power shall, on or before the last day of January, April, July and October of each year, render to the Commissioner of Revenue Services a return on forms prescribed or furnished by the commissioner and signed by its treasurer or the person performing the duties of treasurer, or by an authorized agent or officer, specifying (A) the name and location of such company or municipal utility, (B) the amount of gross earnings from operations for the quarter ending with the last day of the preceding month, (C) the gross earnings from the sale or rental of appliances using water, steam, gas or electricity and the cost of such appliances sold, cost to be interpreted as net invoice price plus transportation costs of such appliances, (D) the gross earnings from all sales for resale of water, steam, gas and electricity, whether or not the purchasers are public service corporations, municipal utilities, located in the state or subject to the tax imposed by this chapter, (E) the number of miles of water or steam pipes, gas mains or electric wires operated by such company or municipal utility within this state on the first day and on the last day of the calendar year immediately preceding, and (F) the number of miles of water or steam pipes, gas mains or electric wires wherever operated by such company or municipal utility on said dates. Gas pipeline and gas transmission companies which do not manufacture or buy gas in this state for resale in this state shall be subject to the provisions of chapter 208 and shall not be subject to the provisions of this chapter and chapter 212a.

(2) No person, firm, corporation or municipality that is chartered or authorized by this state to transmit or sell gas within a franchise area shall transmit gas for any person that sells gas to be used for light, heat or power to an end user or users located in this state, unless such seller has registered with the Department of Revenue Services for purposes of the tax imposed under this chapter. The provisions of this subdivision shall not apply to the transmission of gas for any seller that is a gas company, as defined in section 16-1, municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or a gas pipeline or gas transmission company subject to the provisions of chapter 208.

(3) The Commissioner of Revenue Services may make public the names and addresses of each person that sells gas to be used for light, heat or power to an end user or users located in this state and has registered with the Department of Revenue Services for purposes of the tax imposed under this chapter, and that is not a gas company, as defined in section 16-1, a municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or a gas pipeline or gas transmission company subject to the provisions of chapter 208.

(c) (1) Each electric distribution company, as defined in section 16-1, or municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, providing electric transmission services, as defined in said section 16-1, or electric distribution services, as defined in said section 16-1, shall pay a quarterly tax upon its gross earnings in each calendar quarter at the rate of (A) eight and one-half per cent of its gross earnings from providing electric transmission services or electric distribution services allocable to other than residential service and (B) six and eight-tenths per cent of such gross earnings from providing electric transmission services or electric distribution services allocable to residential service.

(2) For purposes of this subsection, gross earnings from providing electric transmission services or electric distribution services shall include (A) all income classified as income from providing electric transmission services or electric distribution services by the Public Utilities Regulatory Authority in the uniform system of accounts prescribed by said authority, and (B) the competitive transition assessment collected pursuant to section 16-245g, other than any component of such assessment that constitutes transition property as to which an electric distribution company has no right, title or interest pursuant to subsection (a) of section 16-245h, the systems benefits charge collected pursuant to section 16-245l, and the assessments charged under sections 16-245m and 16-245n. Such gross earnings shall not include income from providing electric transmission services or electric distribution services to a company described in subsection (c) of section 12-265.

(3) Each electric distribution company and municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power shall, on or before the last day of January, April, July and October of each year, render to the Commissioner of Revenue Services a return on forms prescribed or furnished by the commissioner and signed by its treasurer, or the person performing the duties of treasurer, or of an authorized agent or officer, with such other information as the Commissioner of Revenue Services deems necessary.

(d) The tax imposed by this chapter is due and payable to the Commissioner of Revenue Services quarterly on or before the last day of the month next succeeding each calendar quarter.

(1949 Rev., S. 1950; 1951, S. 1112d; 1961, P.A. 604, S. 14; 1963, P.A. 2, S. 1; P.A. 73-442, S. 7; P.A. 74-329; P.A. 75-486, S. 29, 69; P.A. 76-114, S. 11, 21; P.A. 77-614, S. 139, 162, 610; P.A. 80-482, S. 20, 348; P.A. 84-458, S. 1, 2; P.A. 94-101, S. 1, 3; May Sp. Sess. P.A. 94-4, S. 12, 85; P.A. 95-114, S. 2, 3, 5; 95-160, S. 64, 69; 95-172, S. 1, 2, 4; 95-359, S. 14, 15, 19; P.A. 96-205, S. 1, 3; P.A. 98-28, S. 54, 117; 98-244, S. 13, 35; P.A. 99-173, S. 43, 44, 65; P.A. 00-174, S. 27, 56, 83; June Sp. Sess. P.A. 01-6, S. 21, 85; May 9 Sp. Sess. P.A. 02-4, S. 9; P.A. 04-180, S. 5, 6; 04-231, S. 4; P.A. 05-288, S. 214; P.A. 06-186, S. 68; P.A. 11-80, S. 1.)

*Note: Section 16-246c was repealed by section 40 of public act 05-1 of the June special session.

History: 1961 act included municipal utilities and steam companies, and changed dates for annual return and for computing mileage of pipes, mains and wires; 1963 act specified gross earnings provision applied to all sales for resale to any public service corporation or municipal utility; P.A. 73-422 included foreign municipal electric utilities and specified “Connecticut” municipalities and districts; P.A. 74-329 made technical changes; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 76-114 revised section so that tax charged on quarterly rather than annual basis, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division of public utility control a separate department and deleted reference to abolished department of business regulation; P.A. 84-458 added exemption for systems of water works which do not fall within the definition of water company in section 16-1, effective June 11, 1984, and applicable with respect to calendar quarters commencing July 1, 1984, and thereafter; P.A. 94-101 divided section into Subsecs. (a) and (b) and further divided Subsec. (a) into Subdivs. and added provision re sale of natural gas as a fuel for a motor vehicle, effective July 1, 1994, and applicable to calendar quarters commencing on or after that date; May Sp. Sess. P.A. 94-4 deleted provision which had exempted certain companies operating water works but which are not water companies as defined in Sec. 16-1 from provisions of this chapter and chapter 212a, effective July 1, 1996, and applicable to calendar quarters commencing on or after said date; P.A. 95-114 divided Subsecs. (a) and (b) into Subdivs., changing former Subdivs. of Subsec. (a) to Subparas., and adding Subdiv. (3) re companies required to register pursuant to Sec. 16-258a and amended Subsec. (b)(4), expanding sales for resale to all purchasers, effective July 1, 1995; P.A. 95-160 changed effective date of May Sp. Sess. P.A. 94-4, S. 12 to July 1, 1997, and applicable to calendar quarters commencing on or after that date; P.A. 95-172 excluded income earned from the sale of propane as a fuel for motor vehicles from gross earnings of a gas company prior to January 1, 2000, effective July 1, 1995, and applicable to calendar quarters on or after that date; P.A. 95-359 amended Subsec. (a) to provide that gross earnings from operations under Subdiv. (3) shall be gross income from sales of natural gas and made technical changes, effective July 13, 1995; P.A. 96-205 amended Subsec. (a) to exempt sales of steam on or after July 1, 2000, effective July 1, 1996; P.A. 98-28 amended Subsec. (a)(2) by deleting reference to companies manufacturing, selling or distributing electricity, added new Subsec. (c) requiring electric distribution companies to pay gross earnings tax and added new Subsec. (d) concerning when tax is due and payable, effective January 1, 2000, and applicable to calendar quarters commencing on or after January 1, 2000; P.A. 98-244 amended Subsec. (b) to eliminate notarization requirement, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 99-173 amended Subsec. (a) to extend sunset from January 1, 2000, to January 1, 2002, effective June 23, 1999; P.A. 00-174 amended Subsec. (b) to designate existing provisions as Subdiv. (1), to add Subdiv. (2) re registration of sellers of gas and to add Subdiv. (3) re publishing of information re sellers of gas, effective July 1, 2000, and applicable to calendar quarters commencing on or after that date, and amended Subsec. (c)(3) to delete requirement that return be under oath and add requirement that return be signed, effective July 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to exclude from gross earnings under section earnings of a gas company from sales of propane or natural gas for use in motor vehicles for taxable quarters commencing prior to June 30, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a) to extend the sunset for the deduction for sales of natural gas or propane as motor vehicle fuel to June 30, 2004, and to make a technical change, effective July 1, 2002; P.A. 04-180 amended Subsec. (a) to add proviso re the exclusion of income from the sale of natural gas to certain combined cycle facilities, effective May 1, 2003, and amended Subsec. (c)(2) to add “other than any component of such assessment that constitutes transition property as to which an electric distribution company has no right, title or interest pursuant to subsection (a) of section 16-245h”, effective June 1, 2004; P.A. 04-231 amended Subsec. (a) to extend the sunset date for exemption re sale of natural gas or propane as motor vehicle fuel from June 30, 2004, to June 30, 2008, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; P.A. 06-186 amended Subsec. (c)(1) and (3) by making municipalities or districts manufacturing, selling or distributing electricity responsible for payment of tax and filing of return, and amended Subsecs. (a)(1) and (b)(1) by making technical changes, effective July 1, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsecs. (a) and (c), effective July 1, 2011.

See chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.

See Secs. 12-268d and 12-268e re failure to pay tax when due, re fraudulent returns and re penalties.

Effect of words “the principal business of which is”. 90 C. 452. “Gross earnings” under former statute. Id; 131 C. 1. Corporation operating a system of dams and gates for conservation of water for benefit of lower riparian stockholders, but not owning the water, is not taxable under section. 92 C. 38. Cited. 106 C. 580; 134 C. 299. History of statute discussed. 150 C. 578. Where plaintiff received 75 per cent of its gross earnings from furnishing steam for heat, this was its principal business and it was subject to the tax imposed by section rather than to the corporate business tax on net income imposed by Sec. 12-214. 151 C. 688. Where public utility water company which also sold produce and nursery stock claimed expenses of its orchard and nursery operations should be deducted from its gross earnings by virtue of a system of accounts prescribed by the public utilities commission, held that statute may not be modified by a regulation of the commission and the company was not entitled to such deduction. 152 C. 674, 675. Amendments to uniform system of accounts after 1945 have no effect on tax base stated in statute; “gross earnings from operations” are all items contemplated by sections 600 through 615 of 1941 uniform system of accounts prescribed for electrical utilities and other receipts which fall under any of listed categories. 161 C. 145. Since “transmission receipts” are not classified as “operating revenues” in the uniform system of accounts, or in any other accounts enumerated in section, they are not taxable under chapter. 169 C. 58. Cited. 202 C. 583.

A combination of various factors, not conclusive individually, determine the “principal” business of a company. 26 CS 277.



Section 12-265 - Rate. Deductions.

(a) As used in this section (1) with regard to electric power, “sales for resale” include (A) sales of electric power capacity, (B) power output from such capacity, and (C) all transmission charges in conjunction with such sales on or after May 17, 1982, (2) “net invoice price” means invoice price less trade discounts, and (3) “municipal utility” means a municipality, or department or agency thereof, or district manufacturing, selling or distributing gas or electricity to be used for light, heat or power.

(b) (1) Each company and municipal utility included in section 12-264, other than an electric distribution company, as defined in section 16-1, included in subsection (c) of section 12-264, and other than a municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, shall be taxed at the rate of five per cent upon the amount of gross earnings in each taxable quarter from operations, except as set forth in subsection (c) or (d) of this section and except that each company and municipal utility manufacturing, selling or distributing gas or electricity to be used for light, heat or power shall be taxed at the rate of four per cent upon the amount of gross earnings in each taxable quarter allocable to residential service, but deduction shall be made of gross earnings (A) from all sales for resale of water, steam, gas and electricity to public service corporations and municipal utilities, whether or not such purchasers are Connecticut public service corporations or Connecticut municipal utilities, and whether or not they are subject to the tax imposed by this chapter, (B) from any federal BTU energy tax included in adjustment clause and base-rate revenues, (C) from sales of appliances using water, steam, gas or electricity by each such company of the net invoice price plus transportation costs of such appliances, (D) of electric distribution and gas companies, as defined in section 16-1, from energy conservation loan programs, (E) from all sales for resale of gas to companies registered pursuant to section 16-258a, and (F) from all sales of natural gas to a user or entity located outside the state.

(2) Gross earnings for any taxable quarter, for the purposes of assessment and taxation, shall be as follows: (A) In the case of a company or municipal utility, other than a municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, carrying on business or operating entirely within this state, the amount of gross earnings from operations; (B) in the case of a company or municipal utility, other than a municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, carrying on business or operations a part of which is outside of this state, (i) such portion of the amount of gross earnings from operations determined under the provisions of section 12-264 as is represented by the ratio of the number of miles of water or steam pipes, gas mains or electric wires operated by such company or municipal utility within this state on the first day and on the last day of the calendar year immediately preceding to the total number of miles of water or steam pipes, gas mains or electric wires operated by such company or municipal utility on said dates; or (ii) in the case of a company required to register pursuant to section 16-258a, such portion of the amount of gross earnings from operations determined under the provisions of section 12-264 as is represented by the ratio of the sales in this state to end users during such quarter to the total sales everywhere to end users during such quarter.

(c) (1) The rate of tax on the sale, furnishing or distribution of electricity or natural gas for use directly by a company engaged in a manufacturing production process, in accordance with the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, classifications 2000 to 3999, inclusive, or Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, shall be four per cent with respect to calendar quarters commencing on or after January 1, 1994, and prior to January 1, 1995, three per cent with respect to calendar quarters commencing on or after January 1, 1995, and prior to January 1, 1996, and two per cent with respect to calendar quarters commencing on or after January 1, 1996, and prior to January 1, 1997. The sale, furnishing or distribution of electricity or natural gas for use by a company as provided in this subsection shall not be subject to the provisions of this chapter with respect to calendar quarters commencing on or after January 1, 1997. Not later than thirty days after May 19, 1993, and thirty days after the effective date of each rate decrease provided for in this section, each electric and gas public service company, as defined in section 16-1, which does not have a proposed rate amendment under section 16-19 pending before the Public Utilities Regulatory Authority at such time, shall request the authority to reopen the proceeding under section 16-19 on the company's most recent rate amendment, solely for the purpose of decreasing the company's rates to reflect the decreases required under this section. The authority shall immediately reopen such proceedings, solely for such purpose.

(2) For purposes of this subsection, the sale, furnishing or distribution of natural gas for use as fuel in the operation of a cogeneration facility providing electricity or steam to a company engaged in a manufacturing production process described in subdivision (1) of this subsection shall be deemed to be a sale, furnishing or distribution of natural gas for use directly by such company in such process where such cogeneration facility is located entirely on the premises owned or controlled by such company, whether or not the cogeneration facility is owned or operated by such company.

(d) The rate of tax on the sale, furnishing or distribution of steam for use by a company, as described in subdivision (2) of subsection (a) of section 12-264, shall be: (1) Four per cent with respect to calendar quarters commencing on or after July 1, 1996, and prior to July 1, 1997; (2) three per cent with respect to calendar quarters commencing on or after July 1, 1997, and prior to July 1, 1998; (3) two per cent with respect to calendar quarters commencing on or after July 1, 1998, and prior to July 1, 1999; and (4) one per cent with respect to calendar quarters commencing on or after July 1, 1999, and prior to July 1, 2000. The sale, furnishing or distribution of steam as provided in this subsection shall not be subject to the provisions of this chapter with respect to calendar quarters commencing on or after July 1, 2000.

(1949 Rev., S. 1951; 1961, P.A. 604, S. 15; 1963, P.A. 2, S. 2; June, 1971, P.A. 8, S. 23; P.A. 76-114, S. 12, 21; P.A. 82-224, S. 1, 2; P.A. 83-529, S. 2; P.A. 85-159, S. 5, 19; 85-469, S. 4, 6; P.A. 93-74, S. 11, 65, 67; 93-332, S. 8, 42; P.A. 95-114, S. 4, 5; 95-359, S. 16, 19; P.A. 96-205, S. 2, 3; P.A. 98-28, S. 55, 117; 98-218, S. 2, 3; P.A. 00-174, S. 28, 83; P.A. 04-180, S. 7; P.A. 06-186, S. 69; P.A. 11-80, S. 1; P.A. 14-134, S. 47.)

History: 1961 act included municipal utilities and steam companies; 1963 act specified gross earnings applied to sale for resale to any public service corporation or municipality; 1971 act increased tax rate from 4% to 5% of gross earnings; P.A. 76-114 substituted “taxable quarter” for tax year and based tax on miles of pipes, mains or wires operated on first and last day of calendar year rather than tax year, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 82-224 provided for deductions from gross earnings of electric and gas companies from energy conservation loan programs, effective July 1, 1982 and applicable to tax years commencing on and after January 1, 1982; P.A. 83-529 inserted Subsec. (a), defining “sales for resale” of electric power, and relettered prior existing provisions of section as Subsec. (b); P.A. 85-159 provided that each gas or electric company and municipal utility would be taxed at the rate of 4% on residential service earnings for calendar quarters commencing on or after October 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 93-74 added a deduction from gross earnings for any federal BTU energy tax in Subsec. (b), effective May 19, 1993, and applicable to taxable years commencing January 1, 1993, and added Subsec. (c) re tax rate for the sale, furnishing or distribution of electricity for use by a company engaged in manufacturing, effective May 19, 1993 and applicable to taxable years commencing on and after January 1, 1994; P.A. 93-332 amended Subsec. (c) to include the sale, furnishing or distribution of natural gas and changed the Standard Industrial Classification from 3000 to 2000, effective June 25, 1993, and applicable to taxable years commencing on and after January 1, 1994; P.A. 95-114 made technical changes, moved definition of “net invoice price” from Subsec. (b) to (a), and amended Subsec. (b)(1) by expanding sales for resale to all purchasers, effective July 1, 1995; P.A. 95-359 amended Subsec. (b) to reverse some of the changes enacted in P.A. 95-114 and to add new Subdiv. (1)(E) re sales for resale of gas to companies registered under Sec. 16-258a and new Subdiv. (2)(B)(ii) re companies required to register under Sec. 16-258a, effective July 13, 1995; P.A. 96-205 added Subsec. (d) re phase-out of the tax on sale of steam, effective July 1, 1996; P.A. 98-28 amended Subsec. (b) by exempting electric distribution companies, effective January 1, 2000, and applicable to calendar quarters commencing on or after January 1, 2000; P.A. 98-218 added Subsec. (b)(1)(F) authorizing deduction of gross earnings from sales of natural gas to users or entities outside the state, effective July 1, 1998; P.A. 00-174 amended Subsec. (c) to cover under this section companies classified under the North American Industrial Classification System, effective May 26, 2000; P.A. 04-180 amended Subsec. (c) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) re the sale of natural gas for use as fuel in the operation of certain cogeneration facilities, effective June 1, 2004; P.A. 06-186 added Subsec. (a)(3) defining “municipal utility” and amended Subsec. (b)(1) and (2) by adding exemption re municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity, effective July 1, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c)(1), effective July 1, 2011; P.A. 14-134 amended Subsec. (b)(1)(D) by replacing “electric and gas companies” with “electric distribution and gas companies”, effective June 6, 2014.

See Sec. 12-268a re decrease or increase of apportionments.

Cited. 131 C. 4; 134 C. 299. History of statute discussed. 150 C. 578. Cited. 161 C. 145.



Section 12-265a - Tax credit for expenditures for water pollution abatement facilities.

Section 12-265a is repealed.

(1967, P.A. 57, S. 32; 1969, P.A. 291, S. 2.)



Section 12-265b and 12-265c - Tax credit for expenditures for: Air pollution abatement facilities; industrial waste treatment facilities.

Sections 12-265b and 12-265c are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 19; 1971, P.A. 872, S. 36, 148; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-265d - Tax credit for expenditures to establish day care facilities for children of employees.

Section 12-265d is repealed effective January 1, 1990, and applicable to income years of corporations commencing on or after that date.

(P.A. 81-100, S. 1, 2; P.A. 82-469, S. 9, 11; P.A. 83-453, S. 3, 4; P.A. 88-289, S. 3, 4; P.A. 89-364, S. 6, 7.)



Section 12-266 to 12-268 - Commissioner to determine gross earnings; assessment of tax. Due date of tax; interest. Tax to be in lieu of other taxes.

Sections 12-266 to 12-268, inclusive, are repealed.

(1949, Rev., S. 1952–1954; 1961, P.A. 604, S. 23, 25, 29.)






Chapter 212a - Public Service Companies Tax

Section 12-268a - Alternate methods of determining portion of business equitably attributable to Connecticut.

If the method of apportionment provided for in section 12-251, section 12-258 or section 12-265 unfairly attributes to this state an undue proportion of its business activity, a company or municipal utility, as defined in section 12-265, may petition for an alternate method of apportionment by filing with its return to the commissioner a statement of its objections and of such proposed other method of apportionment as it believes proper and equitable under the circumstances, accompanied by supporting details and proofs. The commissioner, within a reasonable time thereafter, shall notify the company or municipal utility whether the proposed method is accepted as reasonable and equitable and, if so accepted, shall adjust the return and tax accordingly. With respect to any company included in section 12-249, section 12-256 or section 12-264, or municipal utility, as defined in section 12-265, the commissioner, at any time within three years after the filing by it of a return based on the method of apportionment provided for in section 12-249, section 12-258 or section 12-265, may change such method if, in his opinion, such method has operated or will operate so as to subject the company or municipal utility to taxation on a lesser portion of its business activity than is properly and equitably attributable to this state, and shall thereupon proceed to assess and collect taxes in accordance with such method as so changed by him.

(1961, P.A. 604, S. 16; P.A. 85-562, S. 3; P.A. 87-124, S. 4, 18; P.A. 06-186, S. 71.)

History: P.A. 85-562 added a technical clarification by including direct reference to Secs. 12-258 and 12-265 which describe alternative methods of apportionment for purposes of determining the portion of the company's business equitably attributable to Connecticut; P.A. 87-124 inserted references to sections concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 06-186 added citations to Sec. 12-265 re definition of municipal utility, effective July 1, 2006.

See chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.

Cited. 161 C. 145; 169 C. 58.



Section 12-268b - Return of fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company included in section 12-249, section 12-256 or section 12-264 shall be subject to the filing of returns in accord with, and to the payment of taxes imposed by, this chapter in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. The return of a fiduciary who has been appointed during a taxable period under said sections, or following such period but on or before the last day upon which a return may be filed for such period without penalty, shall include complete information with respect to that part of such period during which the company conducted the business as well as that part of such period in which the fiduciary himself was acting and taxes shall be paid by the fiduciary for both parts of such period.

(1961, P.A. 604, S. 17; P.A. 76-114, S. 13, 21; P.A. 87-124, S. 5, 18.)

History: P.A. 76-114 made changes to reflect switch to quarterly rather than annual taxation, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 87-124 inserted reference to Sec. 12-249 concerning taxation of railroad companies and substituted “period” for “quarter” where appearing, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.



Section 12-268c - Refunds. Interest on refunds.

(a)(1) Any company included in section 12-249, 12-256 or 12-264, or municipal utility, as defined in section 12-265, believing that it has overpaid any taxes due under the provisions of chapter 210, 211 or 212 may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to such company or municipal utility. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the taxpayer filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company or municipal utility may file with the commissioner a written protest against the proposed disallowance in which it shall set forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company or municipal utility has so requested, may grant or deny the company or municipal utility or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company or municipal utility, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the company or municipal utility.

(4) The action of the commissioner on the company or municipal utility's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company or municipal utility unless within such period the company or municipal utility seeks judicial review of the commissioner's determination pursuant to section 12-268l.

(b) (1) To any refunds granted as a result of overpayments of any taxes under chapter 210, 211 or 212, except refunds due because of any intentional overpayment, there shall be added interest at the rate of two-thirds of one per cent for each month or fraction of a month, as provided in subdivisions (2) and (3) of this subsection.

(2) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to (A) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, or (B) the ninety-first day after the date such return was filed, whichever is later.

(3) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(1961, P.A. 604, S. 18; P.A. 77-614, S. 139, 610; P.A. 87-124, S. 6, 18; P.A. 89-343, S. 3, 17; P.A. 93-361, S. 5; P.A. 95-26, S. 5, 52; P.A. 97-243, S. 54, 67; P.A. 06-186, S. 72; P.A. 13-232, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-124 inserted reference to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 89-343 increased the rate of interest from 0.5% to 0.75% per month or fraction thereof; P.A. 93-361 made existing section Subsec. (b) and inserted a new Subsec. (a) providing for claims for refund of taxes upon overpayment; P.A. 95-26 amended Subsec. (b) to lower interest rate from 0.75% to 0.66%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (a) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 06-186 amended Subsec. (a)(1) by adding citation to Sec. 12-265 re definition of municipal utility, effective July 1, 2006; P.A. 13-232 amended Subsec. (b) by designating existing provisions re refunds granted as result of overpayments as new Subdiv. (1) and deleting former Subdivs. (1) and (2) and making a conforming change therein, and adding new Subdivs. (2) and (3) re timing of interest payment, effective July 1, 2013, and applicable to refunds issued on or after that date.

Cited. 31 CS 134.



Section 12-268d - Failure to pay tax when due. Penalty provisions.

(a) If any company included in section 12-249, 12-256, 12-264 or 16-331cc, or municipal utility, as defined in section 12-265, fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of chapter 210, 211, 212 or this chapter or section 16-331cc, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any company or municipal utility has not made its return within one month after the time specified in section 12-249, 12-256, 12-264 or 16-331cc, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(1961, P.A. 604, S. 19; P.A. 76-114, S. 14, 21; P.A. 81-64, S. 6, 23; P.A. 87-124, S. 7, 18; P.A. 88-314, S. 8, 54; May Sp. Sess. P.A. 94-4, S. 54, 85; P.A. 95-26, S. 6, 52; P.A. 95-160, S. 64, 69; P.A. 06-186, S. 73; June Sp. Sess. P.A. 07-5, S. 10.)

History: P.A. 76-114 deleted reference to “annual” return, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 81-64 made penalty previously applicable to those failing to pay within three months applicable in all cases, reducing per cent from 25% to 10%, deleted previous lesser penalty of $25 applicable to those failing to meet deadline and added waiver provision applicable to other state taxes; P.A. 87-124 inserted references to Sec. 12-249 and chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-314 made technical amendments related to the penalty and interest applicable for failure to pay tax when due in accordance with chapter 210, 211, 212 or 212a and clarified applicable penalties and interest for failure to make a return within one month after the time specified in Sec. 12-249, 12-256 or 12-264, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 06-186 amended Subsec. (a) by adding citation to Sec. 12-265 re definition of municipal utility, effective July 1, 2006; June Sp. Sess. P.A. 07-5 amended Subsecs. (a) and (b) to reference Sec. 16-331cc, effective October 6, 2007.



Section 12-268e - Penalties for failure to pay the tax or submit return with intent or wilful delivery of return known to be false.

(a) Any person required under chapter 210, 211 or 212 or this chapter to pay any tax, or required under chapter 210, 211 or 212 or this chapter or by regulations adopted in accordance with the provisions of section 12-268m to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1961, P.A. 604, S. 20; P.A. 78-280, S. 6, 127; P.A. 87-124, S. 8, 18; P.A. 88-230, S. 1, 12; 88-314, S. 9, 54; P.A. 94-175, S. 5, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 97-203, S. 3, 20; P.A. 13-258, S. 44.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 87-124 inserted references to Sec. 12-249 and chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-314; P.A. 88-314 deleted language concerning penalties for submission of a false return with intent to defraud and substituted language providing that wilful failure to pay the tax, make a return or supply records as required by law shall be subject to fine or imprisonment and wilful delivery of a return or other documentation known to be false in any material matter shall be subject to fine or imprisonment, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 94-175 made a technical change in the statutory reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-268f - Examination of books and records to verify return. Authority to take testimony under oath; subpoenas.

(a) The commissioner may examine the books, papers and records of any company or municipal utility in order to verify the accuracy of any return made or, if no return is made by the company or municipal utility, to ascertain and determine the amount required to be paid.

(b) The commissioner and any agent of the commissioner authorized by him to conduct any inquiry, investigation or hearing under chapter 210, 211 or 212 or this chapter may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena as aforesaid shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein such person resides or wherein the business under investigation has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1961, P.A. 604, S. 21; 1969, P.A. 297; P.A. 78-280, S. 2, 127; P.A. 85-562, S. 4; P.A. 87-124, S. 9, 18.)

History: 1969 act replaced “jail” with “community correctional center”; P.A. 78-280 substituted “judicial district” for “county”; P.A. 85-562 inserted Subsec. (a) allowing the commissioner to examine books, papers and records of any company or municipal utility in verification of any return or in determining the amount of tax to be paid, designating prior provisions as Subsec. (b); P.A. 87-124 amended Subsec. (b) to insert references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

See Sec. 52-260 re witness fees.



Section 12-268g - Examination of returns. Penalties related to deficiency assessments.

The commissioner shall, within three years after the due date for the filing of a return, or, in the case of a completed return filed after such due date, within three years after the date on which such return was received by him, examine it and, in case any error is disclosed by such examination, shall, within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of chapter 210, 211 or 212 or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of chapter 210, 211 or 212 or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due it by such corrected return. The failure of the taxpayer to receive any notice required by this section shall not relieve the taxpayer of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(1961, P.A. 604, S. 22; P.A. 77-614, S. 139, 610; P.A. 87-124, S. 10, 18; P.A. 88-314, S. 10, 54.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-124 inserted references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-314 deleted language concerning payment of tax, which is covered elsewhere in chapter 212a and added provisions concerning penalties related to deficiency assessments, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-268h - Delinquent taxes; interest; collection. Receipt and disposition of funds.

(a) To any taxes which are assessed under chapter 210, 211 or 212 or this chapter with respect to gross earnings of any company or municipal utility for any taxable period, there shall be added interest at the rate of one per cent per month or fraction thereof which elapses from the date when the original tax became due and payable. The amount of any tax, penalty or interest due and unpaid by any such company under the provisions of chapter 210, 211 or 212 or this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of such taxable quarter until discharged by payment, against all real estate of the company within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated and such lien shall take precedence over any other encumbrance, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property, provided the amount of any tax, penalty and interest due under chapter 210, shall be a lien, taking precedence over all other encumbrances, against real estate used exclusively for railroad purposes. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which such property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable.

(b) The taxes imposed by chapters 210, 211 and 212 shall be payable to the Commissioner of Revenue Services. All funds received by the Commissioner of Revenue Services under the provisions of said chapters shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any taxpayer for any payment upon request.

(1961, P.A. 604, S. 24; 1969, P.A. 388, S. 7; P.A. 76-114, S. 15, 21; 76-322, S. 7, 27; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 4, 127; P.A. 80-307, S. 11, 31; P.A. 81-411, S. 19, 42; Nov. Sp. Sess. P.A. 81-4, S. 5, 32; P.A. 82-325, S. 3, 7; P.A. 85-501, S. 3; P.A. 87-124, S. 11, 18; P.A. 88-314, S. 11, 54; P.A. 95-26, S. 7, 52.)

History: 1969 act increased interest rate from 0.5% to 0.75% per month; P.A. 76-114 substituted “taxable quarter” for “year” and increased interest rate to 1%, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 76-322 also increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district(s)” for “county(ies)”; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes under Subsec. (a) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; Nov. Sp. Sess. P.A. 81-4 and P.A. 82-325 raised interest rate in Subsec. (a) from 1.25% to 1.66% per month, effective February 1, 1982, and applicable to taxes payable to the state which first become due on or after that date; P.A. 85-501 provided lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers and encumbrancers to whom property was transferred between last day of taxable quarter and date lien is recorded; P.A. 87-124 amended Subsec. (a) to insert references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-314 added technical amendments concerning applicable interest if the tax is not paid when due, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; (Revisor's note: In 2003 a reference in Subsec. (a) to “chapter 210, 211, 212 or 212a” was changed editorially by the Revisors to “chapter 210, 211 or 212 or this chapter”).

See Sec. 4-32 re state revenue accounting procedure.



Section 12-268i - Hearing by commissioner.

Any taxpayer aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by chapter 210, 211 or 212 or this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of such tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1961, P.A. 604, S. 26; P.A. 87-124, S. 12, 18; P.A. 91-236, S. 3, 25.)

History: P.A. 87-124 inserted references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and each calendar year thereafter; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134.



Section 12-268j - Tax to be in lieu of certain other taxes.

(a) The taxation provided for in chapter 211 upon gross earnings in any year shall be in lieu of all taxes with respect to such year on (1) tangible personal property used solely and exclusively in a business so specified by a company included in section 12-256, and (2) for assessment years commencing on October 1, 2007, October 1, 2008, and October 1, 2009, all tangible personal property acquired on or after October 1, 2007, and on or before September 30, 2010, to upgrade an existing telecommunications network, even if the tangible personal property is used solely or in part in the provision of competitive video programming service, in a business so specified by a company included in section 12-256.

(b) The taxation provided for in chapter 211 upon gross earnings in any year shall be in lieu of all taxes with respect to such year on part of the tangible personal property that is used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service or a certified competitive video service subject to tax under chapter 219. The portion of such property in lieu of which taxation is provided for in chapter 211 and which is exempt from property tax is determined as provided in section 12-80b, except as provided in subsection (a) of this section.

(1961, P.A. 604, S. 30; June, 1969, P.A. 1, S. 17; June, 1971, P.A. 8, S. 24; P.A. 86-410, S. 26, 28; P.A. 97-137, S. 2, 4; P.A. 07-253, S. 29.)

History: 1969 act designated former Subdiv. (b) as Subdiv. (a) and former Subdiv. (a) as Subdiv. (b); 1971 act deleted Subdiv. (b) re taxes in lieu of those imposed by chapter 208 for specified businesses; P.A. 86-410 added the statement at the end of the section providing that the exemption from property tax applicable to personal property for companies subject to tax under Sec. 12-256 shall be subject to the provisions of Sec. 12-256b, concerning the procedure to be used in taxing personal property of a company subject to tax under said Sec. 12-256 and at the same time subject to tax under chapter 210a, effective June 4, 1986, and applicable to tax years commencing on or after January 1, 1986; P.A. 97-137 designated existing provisions as Subsec. (a), deleted references to Ch. 212 and Sec. 12-256b, added requirement re sole and exclusive use and added new Subsec. (b) re allocation of dual use property for purposes of Chs. 211 and 219, effective June 13, 1997, and applicable to calendar years commencing on or after January 1, 1998, and to assessment years of municipalities commencing on or after October 1, 1997; P.A. 07-253 amended Subsec. (a) to insert Subdiv. (1) designator and add Subdiv. (2) re upgrading existing telecommunications network and amended Subsec. (b) to add certified competitive video service and exception as provided in Subsec. (a).

Cited. 180 C. 409.



Section 12-268k - Abatement of taxes.

Section 12-268k is repealed, effective April 13, 1995.

(1961, P.A. 604, S. 28; P.A. 77-614, S. 143, 610; P.A. 87-124, S. 13, 18; P.A. 95-4, S. 7, 8.)



Section 12-268l - Appeals.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services made under the provisions of chapter 210, 211 or 212 or this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1961, P.A. 604, S. 27; 1971, P.A. 870, S. 25; P.A. 76-436, S. 313, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 87-124, S. 14, 18; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 8, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 8, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of “Hartford-New Britain” for “Hartford county”; P.A. 87-124 inserted reference to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and each calendar year thereafter; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 31 CS 134.



Section 12-268m - Regulations and forms.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of chapters 210, 211 and 212 and this chapter, which regulations or rulings, when reasonably designed to carry out the intent and purpose of said chapters, shall be prima facie evidence of its proper interpretation. The commissioner shall, from time to time, publish for distribution any regulations prescribed hereunder including any of such rulings which appear to him to be of general interest. The commissioner may prescribe or furnish the form of any return required under said chapters and may require that every such return shall set forth any and all information necessary or desirable in order to determine the amount of any tax payable thereunder.

(1961, P.A. 604, S. 31; P.A. 77-614, S. 139, 610; P.A. 87-124, S. 15, 18.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-124 inserted references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988 and applicable with respect to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and each calendar year thereafter.






Chapter 212b - Electric Generation Tax

Section 12-268s - Electric generation tax.

(a) As used in this section:

(1) “Person” has the same meaning as provided in section 12-1;

(2) “Electric generation services” has the same meaning as provided in section 16-1;

(3) “Electric generation facility” means electric generation facility, as the term is used in section 12-94d;

(4) “Regional bulk power grid” means regional bulk power grid, as determined in consultation with the regional independent system operator, as defined in section 16-1;

(5) “Alternative energy system” has the same meaning as provided in subdivision (21) of subsection (a) of section 12-213;

(6) “Fuel cells” has the same meaning as provided in subdivision (113) of section 12-412;

(7) “Commissioner” means the Commissioner of Revenue Services;

(8) “Department” means the Department of Revenue Services; and

(9) “Person subject to tax” means a person providing electric generation services and uploading electricity generated at such person's electric generation facility in this state to the regional bulk power grid.

(b) (1) For each calendar quarter commencing on or after July 1, 2011, and prior to October 1, 2013, there is hereby imposed a tax on each person subject to tax, which tax shall be the product of one-quarter of one cent, multiplied by the net kilowatt hours of electricity generated by such person at such person's electric generation facility in this state and uploaded to the regional bulk power grid.

(2) Each person subject to tax shall, on or before October 31, 2011, and thereafter on or before the last day of January, April, July and October of each year until October 31, 2013, as prescribed in subdivision (1) of this subsection, render to the commissioner a return, on forms prescribed or furnished by the commissioner, reporting the kilowatt hours of electricity generated by such person at such person's electric generation facility in this state and uploaded to the regional bulk power grid during the calendar quarter ending on the last day of the preceding month and reporting such other information as the commissioner deems necessary for the proper administration of this section. The tax imposed under this section shall be due and payable on the due date of such return. Each person subject to tax shall be required to file such return electronically with the department and to make payment of such tax by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether the person subject to tax would have otherwise been required to file such return electronically or to make such tax payment by electronic funds transfer under the provisions of chapter 228g.

(c) Whenever the tax imposed under this section is not paid when due, a penalty of ten per cent of the amount due and unpaid or fifty dollars, whichever is greater, shall be imposed and interest at the rate of one per cent per month or fraction thereof shall accrue on such tax from the due date of such tax until the date of payment.

(d) The provisions of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the tax imposed under this section, except to the extent that any provision is inconsistent with a provision in this section.

(e) The tax imposed by this section shall not apply to any net kilowatt hours of electricity generated at (1) an electric generation facility in this state exclusively through the use of fuel cells or an alternative energy system, (2) a resources recovery facility, as defined in section 22a-260, or (3) customer-side distributed resources, as defined in subsection (a) of section 16-1.

(f) At the end of the fiscal years ending June 30, 2012, June 30, 2013, and June 30, 2014, the Comptroller is authorized to record as revenue for each fiscal year the amount of tax imposed under the provisions of this section on electricity generated prior to the end of each fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of each fiscal year.

(P.A. 11-6, S. 104; 11-61, S. 45; 11-233, S. 17; P.A. 13-184, S. 76; P.A. 14-94, S. 20; 14-134, S. 22.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-61 amended Subsec. (e) by designating existing language re electric generation facility as Subdiv. (1) and adding Subdiv. (2) re resources recovery facility, effective July 1, 2011; P.A. 11-233 amended Subsec. (e) by adding Subdiv. (3) re customer-side distributed resources, effective July 1, 2011; P.A. 13-184 amended Subsec. (b)(1) to extend tax until October 1, 2013, and made conforming changes in Subsecs. (b)(2) and (f), effective June 18, 2013; P.A. 14-94 amended Subsec. (a)(4) to redefine “regional bulk power grid”, effective June 6, 2014; P.A. 14-134 amended Subsec. (e) by deleting reference to “subdivision (40) of” Sec. 16-1(a), effective June 6, 2014.






Chapter 213 - Unincorporated Business Tax (Repealed)

Section 12-269 to 12-284a - Unincorporated business tax.

Sections 12-269 to 12-284a, inclusive, are repealed.

(1949 Rev., S. 1955–1965, 1968, 1969, 1971; 1953, S. 1113d, 1121d; June 1955, S. 1113d–1115d; 1957, P.A. 512, S. 1; 515, S. 5–7; 1959, P.A. 141, S. 1; 152, S. 99; 1961, P.A. 604, S. 5; February, 1965, P.A. 10; 314; 1967, P.A. 57, S. 30; 754, S. 21; 1969, P.A. 291, S. 1, 2; 388, S. 8; 758, S. 20; June, 1969, P.A. 1, S. 47; 1971, P.A. 872, S. 37, 149; P.A. 76-436, S. 314, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 5, 127; P.A. 81-255, S. 36, 37.)






Chapter 213a - Limited Liability Companies, Limited Liability Partnerships, Limited Partnerships and S Corporations Tax

Section 12-284b - Affected business entity tax. Penalty. Interest. Enforcement.

(a) As used in this section:

(1) “S corporation” means any corporation which is an S corporation for federal income tax purposes and which is either (A) a domestic S corporation, or (B) a foreign S corporation that is required to obtain a certificate of authority from the Secretary of the State before transacting business in this state, whether or not it has obtained such a certificate;

(2) “Limited liability company” means any limited liability company which is, for federal income tax purposes, either treated as a partnership, if it has two or more members, or disregarded as an entity separate from its owner, if it has a single member, and which is either (A) a domestic limited liability company, or (B) a foreign limited liability company that is required to register with the Secretary of the State before transacting business in this state, whether or not it has so registered;

(3) “Limited liability partnership” means any limited liability partnership which is either (A) a domestic limited liability partnership, or (B) a foreign limited liability partnership that is required to file a certificate of authority with the Secretary of the State before transacting business in this state, whether or not it has filed such certificate;

(4) “Limited partnership” means any limited partnership which is either (A) a domestic limited partnership, or (B) a foreign limited partnership that is required under chapter 610 to register with the Secretary of the State before transacting business in this state, whether or not it has so registered;

(5) “Taxable year” means taxable year, for federal income tax purposes;

(6) “Affected business entity” means any S corporation, limited liability company, limited liability partnership or limited partnership;

(7) “Domestic S corporation”, “domestic limited liability company”, “domestic limited liability partnership” or “domestic limited partnership” means any such corporation, company or partnership that is formed under the laws of this state; and

(8) “Foreign S corporation”, “foreign limited liability company”, “foreign limited liability partnership” or “foreign limited partnership” means any such corporation, company or partnership that is not a domestic corporation, company or partnership.

(b) Each limited liability company, limited liability partnership, limited partnership and S corporation shall be liable for the tax imposed by this section for each taxable year or portion thereof that such company, partnership or corporation is an affected business entity. For taxable years commencing prior to January 1, 2013, each affected business entity shall annually, on or before the fifteenth day of the fourth month following the close of its taxable year, pay to the Commissioner of Revenue Services a tax in the amount of two hundred fifty dollars. For taxable years commencing on or after January 1, 2013, each affected business entity shall, on or before the fifteenth day of the fourth month following the close of every other taxable year, pay to the Commissioner of Revenue Services a tax in the amount of two hundred fifty dollars.

(c) Upon failure of any affected business entity to pay the tax due under this section within thirty days of the due date, the provisions of section 12-35 shall apply with respect to the enforcement of this section and the collection of such tax. The warrant therein provided for shall be signed by the commissioner or an authorized agent of the commissioner. The amount of any such tax, penalty and interest shall be a lien, from the thirty-first day of December next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(d) If any affected business entity fails to pay the amount of tax reported to be due on such entity's return within the time specified under the provisions of this section, there shall be imposed a penalty of fifty dollars, which penalty shall be payable to, and recoverable by, the commissioner in the same manner as the tax imposed under this section. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to the commissioner's satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(e) If any tax is not paid when due as provided in this section, there shall be added to the amount of the tax interest at the rate of one per cent per month or fraction thereof from the date the tax became due until it is paid.

(f) If the commissioner is satisfied beyond a reasonable doubt that the failure to file a return or to pay the tax was due to reasonable cause and was not intentional or due to neglect, the commissioner may abate or remit the whole or any part of any penalty under this section.

(g) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this section and had expressly referred to the tax under this section, except to the extent that any such provision is inconsistent with a provision of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 55; May 9 Sp. Sess. P.A. 02-4, S. 1; P.A. 03-2, S. 33; P.A. 06-159, S. 14; Oct. Sp. Sess. P.A. 11-1, S. 23.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a) to include single-member limited liability companies in the definition of “limited liability company” in Subdiv. (2) and to make technical changes, effective August 15, 2002, and applicable to taxable years commencing on or after January 1, 2002; P.A. 03-2 amended Subsec. (b) to add provisions re surcharge for the 2003 taxable year, effective February 28, 2003, and applicable to taxable years commencing on or after January 1, 2003; P.A. 06-159 amended Subsec. (a) to specify both domestic and foreign entities are included in definitions and to add Subdivs. (6), (7) and (8) re definitions of “affected business entity” and domestic and foreign entities, added provisions re affected business entity and removed language re surcharge in Subsec. (b) and replaced provision re various entities with “affected business entity” in Subsecs. (c) and (d), effective June 6, 2006; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b) to change tax from $250 annually to $250 every other year for taxable years commencing on or after January 1, 2013, and to make a conforming change, effective October 27, 2011.






Chapter 214 - Cigarette Taxes

Section 12-285 - Definitions.

(a) When used in this chapter, unless the context otherwise requires:

(1) “Person” means any individual, firm, fiduciary, partnership, corporation, limited liability company, trust or association, however formed;

(2) “Distributor” means (A) any person in this state engaged in the business of manufacturing cigarettes; (B) any person, other than a buying pool, as defined herein, who purchases cigarettes at wholesale from manufacturers or other distributors for sale to licensed dealers, and who maintains an established place of business, including a location used exclusively for such business, which has facilities in which a substantial stock of cigarettes and related merchandise for resale can be kept at all times, and who sells at least seventy-five per cent of such cigarettes to retailers who, at no time, shall own any interest in the business of the distributor as a partner, stockholder or trustee; (C) any person operating five or more retail stores in this state for the sale of cigarettes, or franchising five or more retail stores in this state for the sale of cigarettes who shares in the gross profits generated by such stores and who purchases cigarettes at wholesale for sale to dealers but sells such cigarettes exclusively to retail stores such person is operating or franchising; (D) any person operating and servicing twenty-five or more cigarette vending machines in this state who buys such cigarettes at wholesale and sells them exclusively in such vending machines. If a person qualified as a distributor in accordance with this subparagraph, in addition sells cigarettes other than in vending machines, such person shall be required to be qualified as a distributor in accordance with subparagraph (B) of this subdivision and have an additional distributor's license for purposes of such other sales; (E) any person who imports into this state unstamped cigarettes, at least seventy-five per cent of which are to be sold to others for resale; and (F) any person operating storage facilities for unstamped cigarettes in this state;

(3) “Cigarette vending machine” means a machine used for the purpose of automatically merchandising packaged cigarettes through the insertion of the proper amount of coins therein by the purchaser, but does not mean a restricted cigarette vending machine;

(4) “Restricted cigarette vending machine” means a machine used for the dispensing of packaged cigarettes which automatically deactivates after each individual sale, cannot be left operable after a sale and requires, prior to each individual sale, a face-to-face interaction or display of identification between an employee of the area, facility or business where such machine is located and the purchaser;

(5) “Dealer” means any person other than a distributor who is engaged in this state in the business of selling cigarettes, including any person operating and servicing fewer than twenty-five cigarette vending machines, and any person who is engaged in the business of selling taxed tobacco products, as defined in section 12-330a, at retail;

(6) “Licensed dealer” means a dealer licensed under the provisions of this chapter;

(7) “Stamp” means any stamp authorized to be used under this chapter by the Commissioner of Revenue Services and includes heat-applied decals;

(8) “Sale” or “sell” includes or applies to gifts, exchanges and barter; and

(9) “Buying pool” means and includes any combination, corporation, association, affiliation or group of retail dealers operating jointly in the purchase, sale, exchange or barter of cigarettes, the profits from which accrue directly or indirectly to such retail dealers, provided any person holding a distributor's license issued prior to June 29, 1951, shall be deemed to be a distributor within the terms of this section.

(b) For the purposes of part I and part II only of this chapter:

(1) “Cigarette” means and includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of whether the tobacco is flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material, except where such wrapper is wholly or in the greater part made of tobacco and such roll weighs over three pounds per thousand, provided, if any roll for smoking has a wrapper made of homogenized tobacco or natural leaf tobacco, and the roll is a cigarette size so that it weighs three pounds or less per thousand, such roll is a cigarette and subject to the tax imposed by part I and part II of this chapter; and

(2) “Unstamped cigarette” means any package of cigarettes to which the proper amount of Connecticut cigarette tax stamps have not been affixed.

(1949 Rev., S. 1972; 1949, 1951, S. 1122d; February, 1965, P.A. 627, S. 1; 1967, P.A. 788, S. 1; 1969, P.A. 393, S. 1; P.A. 75-432; P.A. 84-525, S. 1, 8; P.A. 85-600, S. 1, 4; P.A. 95-79, S. 30, 189; P.A. 96-240, S. 1, 10; June Sp. Sess. P.A. 01-6, S. 27, 85; P.A. 03-225, S. 3; P.A. 06-194, S. 10; P.A. 11-37, S. 1.)

History: 1965 act defined “cigarette” for purposes of parts I and II; 1967 act rephrased Subdiv. (2) of definition of “distributor” to refer to place of business which has storage facilities for cigarettes rather than which has on hand at all times a substantial stock of cigarettes, added Subdiv. (5) re importation of unstamped cigarettes and defined “unstamped cigarettes”; 1969 act deleted references to owning vending machines, referring rather to operating and servicing such machines in definitions of “distributor” and “dealer”; P.A. 75-432 added Subdiv. (6) in definition of “distributor” re storage facilities of unstamped cigarettes; P.A. 84-525 amended definition of “distributor” to provide: In Subdiv. (2), that cigarettes are to be sold to licensed dealers and that the distributor shall maintain a place of business used exclusively for the business; in Subdiv. (3), that a distributor may sell cigarettes only to stores operated by him; and in Subdiv. (4), that a person holding a vending machine distributor's license must hold another license if such person sells cigarettes other than in vending machines; P.A. 85-600 redefined “distributor” to establish a new category of distributor, for purposes of licensing requirements, comprised of any person operating five or more retail stores in Connecticut for sale of cigarettes who purchases at wholesale for sale to dealers but sells such cigarettes exclusively to retail stores he is operating; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-240 added the definition of “restricted cigarette vending machine” and excluded such machines from the definition of “cigarette vending machines”, effective June 6, 1996; June Sp. Sess. P.A. 01-6 divided section into Subsecs. (a) and (b), deleted provision re classification as a vending machine dealer in the definition of “dealer”, redefined “stamp” to provide for authorization of Commissioner of Revenue Services, delete provision re impressions made by metering machines and include heat-applied decals, included roll-your-own tobacco in the definition of “cigarette”, added a definition of “roll-your-own tobacco” and made technical and conforming changes, effective January 1, 2002; P.A. 03-225 amended Subsec. (b) to delete Subpara. (B) re roll-your-own tobacco and make a technical change in Subdiv. (1) and to delete Subdiv. (3) re definition of “roll-your-own tobacco”, effective January 1, 2002; P.A. 06-194 amended Subsec. (a)(5) by adding any person engaged in the business of selling taxed tobacco products at retail to definition of “dealer”, effective July 1, 2006; P.A. 11-37 amended Subsec. (a)(2) to redefine “distributor” by adding provision re any person franchising 5 or more retail stores who shares in the gross profits generated by such stores, effective July 1, 2011.



Section 12-285a - Definitions for purposes of sections 12-286a, 12-295a, 12-314a and 53-344(a).

For purposes of sections 12-286a, 12-295a, 12-314a and subsection (a) of section 53-344: (1) “Distributor” includes a manufacturer of tobacco products; (2) “sale” or “sell” means an act done intentionally by any person, whether done as principal, proprietor, agent, servant or employee, of transferring, or offering or attempting to transfer, for consideration, cigarettes or tobacco products, including bartering or exchanging, or offering to barter or exchange, cigarettes or tobacco products; (3) “give” or “giving” means an act done intentionally by any person, whether done as principal, proprietor, agent, servant or employee, of transferring, or offering or attempting to transfer, without consideration, cigarettes or tobacco products; (4) “deliver” or “delivering” means an act done intentionally by any person, whether as principal, proprietor, agent, servant or employee, of transferring, or offering or attempting to transfer, physical possession or control of cigarettes or tobacco products.

(P.A. 96-240, S. 9, 10; P.A. 97-243, S. 11, 67; June Sp. Sess. P.A. 98-1, S. 3, 121.)

History: P.A. 96-240 effective June 6, 1996; P.A. 97-243 added definitions of “sale” or “sell”, “give” or “giving” and “deliver” or “delivering”, effective July 1, 1997; June Sp. Sess. P.A. 98-1 deleted reference to Sec. 12-315a, effective June 24, 1998.



Section 12-285b - Licensure of cigarette manufacturers. Fees.

(a) Every tobacco product manufacturer, as defined in section 4-28h, selling cigarettes to consumers within this state, whether directly or through a distributor, dealer, or similar intermediary or intermediaries, shall secure a cigarette manufacturer's license from the Commissioner of Revenue Services. Such license shall be renewable annually. The annual fee for a cigarette manufacturer's license shall be five thousand two hundred fifty dollars. The commissioner shall not include or retain in the directory of tobacco product manufacturers developed and maintained in accordance with section 4-28m the name or brand families of any tobacco product manufacturer that has failed to secure and retain a cigarette manufacturer's license in accordance with this section.

(b) The commissioner shall not issue or reissue a cigarette manufacturer's license to an applicant if any of the following conditions apply: (1) The applicant is neither (A) a participating manufacturer, as defined in Subsection II(jj) of the Master Settlement Agreement, as defined in section 4-28h, nor (B) in full compliance with section 4-28i; (2) the applicant has imported cigarettes into the United States in violation of 19 USC 1681a; or (3) the applicant has imported or manufactured cigarettes that do not fully comply with the federal Cigarette Labeling and Advertising Act, 15 USC 1331 et seq.

(c) Such license shall be valid for a period beginning with the date of license to the thirtieth day of September next succeeding the date of license unless sooner revoked in the same manner provided in section 12-295 for revocation of the license of a dealer or distributor or unless the person to whom it was issued discontinues business. Upon revocation or discontinuance of business, the holder of the license shall immediately return such license to the commissioner. In the event of mutilation or destruction of such license, a duplicate copy, marked as such, shall be issued by said commissioner upon application accompanied by a fee of fifteen dollars.

(P.A. 03-271, S. 2; P.A. 05-260, S. 1; June Sp. Sess. P.A. 09-3, S. 153.)

History: P.A. 03-271 effective October 1, 2004; P.A. 05-260 amended Subsec. (a) to exclude from directory of tobacco product manufacturers those not licensed, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee for cigarette manufacturer's license from $5,000 to $5,250 and amended Subsec. (c) to increase fee for duplicate copy from $5 to $15.



Section 12-285c - Restrictions on shipping or transporting cigarettes. Penalties.

(a) No person engaged in the business of selling cigarettes shall ship or transport or cause to be shipped or transported any cigarettes to any person in this state except to: (1) A cigarette distributor or dealer; (2) an export warehouse proprietor pursuant to Chapter 52 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or an operator of a customs bonded warehouse pursuant to 19 USC 1311 or 1555; or (3) a person who is an officer, employee or agent of the United States Government, this state or a department, agency, instrumentality or political subdivision of the United States or of this state, when such person is acting in accordance with such person's official duties. Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services shall publish on the Internet web site of the Department of Revenue Services a list of every cigarette distributor or dealer. As used in this subsection, “cigarette distributor or dealer” means a person licensed as a cigarette distributor under section 12-288 or licensed as a dealer under section 12-287 or a person whose name appears on a list of licensed distributors and dealers published by the Commissioner of Revenue Services.

(b) No common or contract carrier shall knowingly transport cigarettes to a residential dwelling or to any person in this state who the common or contract carrier reasonably believes is not a person described in subdivisions (1) to (3), inclusive, of subsection (a) of this section. No person other than a common or contract carrier shall knowingly transport cigarettes to any person in this state who is not a person described in subdivisions (1) to (3), inclusive, of subsection (a) of this section.

(c) When a person engaged in the business of selling cigarettes ships or transports or causes to be shipped or transported any cigarettes to any described person in this state, other than in the cigarette manufacturer's original container or wrapping, the container or wrapping shall be plainly and visibly marked with the word “cigarettes”. Any person engaged in the business of selling cigarettes who ships or causes to be shipped any cigarettes to any described person in this state (1) shall require, as a condition of delivery, that the customer who is receiving the cigarettes shall sign an acknowledgment of receipt and provide proper proof of age, and (2) may not sell such cigarettes to such customer unless such proof of age is provided. For purposes of this subsection, “described person” means a person described in subdivisions (1) to (3), inclusive, of subsection (a) of this section.

(d) Whenever any cigarettes have been or are being shipped or transported in violation of this section, such cigarettes are declared to be contraband goods and the confiscation, search and forfeiture provisions of section 12-305 shall apply.

(e) Any person who violates the provisions of this section shall be guilty of a class A misdemeanor and, for a second or subsequent violation, shall be guilty of a class D felony.

(f) The Commissioner of Revenue Services may impose a civil penalty of not more than five thousand dollars for each violation of this section. For purposes of this subsection, each shipment or transport of cigarettes shall constitute a separate violation. The Attorney General, upon request of the commissioner, may bring an action in the superior court for the judicial district of Hartford to collect such civil penalty and for any injunctive or equitable relief. In any action brought by the Attorney General to enforce the provisions of section 12-285b or this section, the state shall be entitled to recover, when it is the prevailing party, the costs of investigation, expert witness fees, costs of the action, and reasonable attorneys' fees.

(P.A. 03-271, S. 1; P.A. 05-288, S. 52; P.A. 10-32, S. 37.)

History: P.A. 03-271 effective July 1, 2003; P.A. 05-288 made a technical change in Subsec. (f), effective July 13, 2005; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 12-285d - Cigarette rolling machines. Licensure requirements.

(a) Any machine at a retail establishment or commercial premises that enables a person to process, at such establishment or premises, tobacco or any product that is made or derived from tobacco into a roll or tube shall be deemed a cigarette rolling machine.

(b) Every person owning, leasing, possessing, controlling, operating or otherwise using any cigarette rolling machine, as described in subsection (a) of this section, at such person's retail establishment or commercial premises in this state, or permitting or allowing the operation or use at such person's retail establishment or commercial premises in this state of any such cigarette rolling machine, shall be deemed to be a tobacco product manufacturer, as defined in section 4-28h, and shall be required to secure and retain a cigarette manufacturer's license in accordance with section 12-285b.

(c) Any cigarette dealer's license or cigarette distributor's license issued under the provisions of this chapter, and any tobacco products distributor's license issued under the provisions of chapter 214a, to any person described in subsection (b) of this section shall, if such person has not secured and does not retain a cigarette manufacturer's license in accordance with section 12-285b, be subject to suspension or revocation in accordance with sections 12-295 and 12-330e. Any such person's failure to secure and retain a cigarette manufacturer's license, in accordance with section 12-285b, shall also be deemed to be a failure to comply with the provisions of chapter 219, and the seller's permit of any such person shall also be subject to suspension or revocation in accordance with section 12-409.

(d) Any person described in subsection (b) of this section who is issued a cigarette manufacturer's license in accordance with section 12-285b and who intends to distribute in this state the cigarettes such person manufactures, shall be required to obtain a cigarette distributor's license in accordance with the provisions of this chapter. Nothing in this section shall relieve any person who has been issued a license as required by this section from the obligation to comply with all other provisions of law, including, but not limited to, the provisions of this chapter and chapters 47, 214a and 541.

(June 12 Sp. Sess. P.A. 12-1, S. 123.)



Section 12-286 - Dealers and distributors to be licensed. Regulations re licensing vending machines. Refusal to issue license. Penalties.

(a)(1) The commissioner shall, after May 25, 1994, require for an initial application for a distributor's license, in addition to such other information deemed to be necessary, the filing of three affidavits from three recognized manufacturers of cigarettes stating such manufacturers' intent to supply the distributor if the applicant is granted a license. A chain store shall be exempt from filing such affidavits. Any pending application on May 25, 1994, and any person purchasing the business of a licensed distributor shall be exempt from filing such affidavits. For purposes of this subsection, “chain store” means the operator or franchisor of five or more retail establishments.

(2) The commissioner may make public a list of recognized manufacturers of cigarettes.

(b) A separate license shall be required for each class of business if the applicant is engaged in business both as a distributor and dealer. The commissioner shall prescribe the form of application for a distributor's license and for a dealer's license. Each license so issued shall be conspicuously displayed on the premises covered by the license.

(c) The commissioner shall make regulations not inconsistent with the law for the licensing of vending machines.

(d) The commissioner may, in the commissioner's discretion, refuse to issue a license if there is reasonable ground to believe (1) that the applicant has wilfully made any false statement of substance with respect to such application for license, (2) that the applicant has neglected to pay any taxes due to this state, or (3) that the applicant has been convicted of violating any of the cigarette or other tobacco products tax laws of this or any other state or the cigarette tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such applicant is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(e) (1) Any person who knowingly sells, offers for sale or possesses with intent to sell any cigarettes, without a license as provided in this chapter, shall be fined not more than five hundred dollars or imprisoned for not more than three months, or both, for each offense. Each day of such unauthorized operation may be deemed a separate offense. The provisions of this subdivision shall not apply to any person whose dealer's license has expired, provided the period of operation without such license is not more than ninety days after the date of expiration.

(2) Any person who knowingly sells at retail, offers for sale at retail or possesses with intent to sell at retail any taxed tobacco products, as defined in section 12-330a, without a dealer's license as provided in this chapter, shall be fined not more than five hundred dollars or imprisoned for not more than three months, or both, for each offense. Each day of such unauthorized operation may be deemed a separate offense. The provisions of this subdivision shall not apply to any person whose dealer's license has expired, provided the period of operation without such license is not more than ninety days from the date of expiration.

(3) Any person whose dealer's license has expired and who knowingly sells at retail, offers for sale at retail or possesses with intent to sell at retail any cigarettes or taxed tobacco products, as defined in section 12-330a, where such person's period of operation without such license is not more than ninety days from the date of expiration of such license, shall have committed an infraction and shall be fined ninety dollars.

(1949 Rev., S. 1973; 1961, P.A. 517, S. 12; 1967, P.A. 788, S. 2; P.A. 77-614, S. 139, 610; P.A. 84-525, S. 2, 8; P.A. 85-372, S. 2, 4; 85-600, S. 2, 4; P.A. 88-314, S. 12, 54; P.A. 93-15, S. 1, 9; 93-74, S. 12, 67; P.A. 94-80, S. 1, 3; P.A. 00-174, S. 29, 83; P.A. 05-96, S. 1; P.A. 06-194, S. 11; P.A. 11-37, S. 2; 11-61, S. 62.)

History: 1961 act increased dealer's license fee; 1967 act allowed each day of unauthorized operation to be considered a separate offense, allowed commissioner to withhold license for applicants who withhold information or submit false or misleading information etc. and deleted requirement that vending machine operators put name, address and license number on each machine; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-525 increased distributor's license fee from $150 to $1,000 and the dealer's license fee from $10 to $25; P.A. 85-372 expanded the grounds for refusal of a license by the commissioner, which were previously limited to withholding information or submitting false or misleading information; P.A. 85-600 provided for exceptions to the license fee requirement for distributors under which a distributor who sells exclusively to retail stores he is operating pays a lower fee than other distributors as follows: $250 annually if he operates less than fifteen retail stores, $500 annually if he operates fifteen or more retail stores but less than twenty-five and $1,000, if he operates twenty-five or more retail stores; P.A. 88-314 increased the fine and added the provision concerning imprisonment applicable to any person who, without a license as required in this section, knowingly sells or possesses cigarettes with intent to sell, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-15 deleted license fee provisions, deleted provision requiring dealer or distributor to apply for license before doing business, deleted reference to vending machine license applications and made technical changes, effective July 1, 1993; P.A. 93-74 provided that commissioner shall require affidavits from three recognized domestic manufacturers; P.A. 94-80 exempted chain stores and persons purchasing the business of a licensed distributor from the required filing of affidavits, eliminated the requirement that a manufacturer supplying an affidavit be a domestic manufacturer and defined the term “chain store” for purposes of section, effective May 25, 1994; P.A. 00-174 divided existing provisions into Subsecs. (a) to (e), added Subsec. (a)(2) allowing information about manufacturers to be released by the commissioner and made technical changes for purposes of organization and gender neutrality, effective July 1, 2000; P.A. 05-96 amended Subsec. (a)(1) to remove reference to franchisor within the definition of “chain store”, effective July 1, 2005; P.A. 06-194 amended Subsec. (d)(3) by adding violation of other tobacco products tax laws as grounds for refusal to issue license, and amended Subsec. (e) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re penalty for sale, offer or possession of taxed tobacco products without a dealer's license, effective July 1, 2006; P.A. 11-37 amended Subsec. (a)(1) to redefine “chain store” by adding “or franchisor” and deleting “with common ownership and control”, effective July 1, 2011; P.A. 11-61 amended Subsec. (e)(1) and (2) by excepting from the penalties therein any person whose dealer's license expired, added reference to Sec. 12-330a in Subsec. (e)(2) and added Subsec. (e)(3) re penalty for selling by person whose dealer's license expired, effective July 1, 2011.

See Sec. 12-291a re penalty for failure to secure or renew license under Secs. 12-287, 12-288 and 12-291.



Section 12-286a - Notice of restriction on sale of cigarettes and tobacco products. Investigation by Commissioner of Consumer Protection. Penalties.

(a) Each distributor and each dealer, as defined in section 12-285, shall place and maintain in legible condition at each point of sale of cigarettes to consumers, including the front of each vending machine, and each restricted cigarette vending machine a notice which states (1) that the sale, giving or delivering of tobacco products, including cigarettes, to any person under eighteen years of age is prohibited by section 53-344, (2) the purchase or misrepresentation of age by a person under eighteen years of age to purchase cigarettes or tobacco products is prohibited by said section 53-344, and (3) the penalties and fines for violating said section 53-344 and section 12-295a.

(b) Any person who violates subsection (a) of this section shall be fined not more than one hundred dollars.

(c) The Commissioner of Consumer Protection may investigate any alleged violation of the provisions of subsection (a) of this section and, if there appears to be reasonable cause therefor, on reasonable notice to any person accused of any such violation, may make complaint to the prosecuting authority having jurisdiction of any such complaint or may, after notice and a hearing as provided in section 20-321, fine a distributor or dealer who violates said subsection (a) one hundred dollars per violation. Each day a distributor or dealer fails to post a notice in violation of subsection (a) of this section shall be a separate violation.

(P.A. 92-66, S. 3; P.A. 96-240, S. 2, 10; P.A. 07-175, S. 2.)

History: P.A. 96-240 amended Subsec. (a) to include reference to restricted cigarette vending machines and to require notice of penalties for certain violations, effective June 6, 1996; P.A. 07-175 added Subsec. (c) authorizing Commissioner of Consumer Protection to conduct investigations, and impose penalties for violations.



Section 12-287 - Dealer's license.

Each person engaging in, or intending to engage in, the business of selling cigarettes in this state as a dealer, and each person engaging in or intending to engage in, the business of selling taxed tobacco products at retail, shall secure a dealer's license from the Commissioner of Revenue Services before engaging in such business or continuing to engage therein. Subject to the provisions of section 12-286, such license shall be renewable annually. The annual fee for a dealer's license shall be fifty dollars. Such license shall be valid for a period beginning with the date of license to the thirtieth day of September next succeeding the date of license unless sooner revoked as provided in section 12-295, or unless the person to whom it was issued discontinues business, in either of which cases the holder of the license shall immediately return it to the commissioner. In the event of mutilation or destruction of such license, a duplicate copy, marked as such, shall be issued by said commissioner upon application accompanied by a fee of fifteen dollars.

(1949 Rev., S. 1974; 1959, P.A. 620, S. 1; P.A. 75-477, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 84-525, S. 3, 8; P.A. 93-15, S. 2, 9; P.A. 06-194, S. 12; June Sp. Sess. P.A. 09-3, S. 154.)

History: 1959 act increased fees for original and duplicate licenses; P.A. 75-477 required annual renewal of license, previously license was permanently in effect; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-525 increased the fee from $10 to $25; P.A. 93-15 made minor changes re issuance and renewal of a dealer's license, effective July 1, 1993; P.A. 06-194 added requirement that persons in the business of selling taxed tobacco products at retail obtain a dealer's license, effective July 1, 2006; June Sp. Sess. P.A. 09-3 increased fee for dealer's license from $25 to $50 and increased fee for duplicate copy from $5 to $15.

See Sec. 12-291a re penalty for failure to secure or renew license.



Section 12-288 - Distributor's license.

Each person engaging in, or intending to engage in, the business of selling cigarettes in this state as a distributor shall secure a license from the Commissioner of Revenue Services before engaging or continuing to engage in such business. Subject to the provisions of section 12-286, such license shall be renewable annually. The annual fee for a distributor's license shall be one thousand two hundred fifty dollars, provided in the case of a distributor who sells cigarettes as a distributor exclusively to retail stores which such distributor is operating, the fee for such distributor's license shall be: (1) Three hundred fifteen dollars annually if such distributor operates or franchises less than fifteen such retail stores; (2) six hundred twenty-five dollars annually if such distributor operates or franchises fifteen or more but less than twenty-five such retail stores; and (3) one thousand two hundred fifty dollars annually if such distributor operates or franchises twenty-five or more such retail stores. Such license shall be valid for a period beginning with the date of license to the thirtieth day of September next succeeding the date of license unless sooner revoked by the commissioner as provided in section 12-295 or unless the person to whom such license was issued discontinues business, in either of which cases the holder of the license shall immediately return it to the Commissioner of Revenue Services.

(1949 Rev., S. 1975; P.A. 77-614, S. 139, 610; P.A. 93-15, S. 3, 9; June Sp. Sess. P.A. 09-3, S. 155; Sept. Sp. Sess. P.A. 09-8, S. 18; P.A. 11-37, S. 3.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 93-15 added provisions re fee for and requirements of distributor's license, effective July 1, 1993; June Sp. Sess. P.A. 09-3 increased distributor's license fees applicable to distributors who sell exclusively to retail stores which they are operating; Sept. Sp. Sess. P.A. 09-8 increased fee for distributor's license from $1,000 to $1,250, effective October 5, 2009, and applicable to the renewal of a license that expires on or after September 30, 2009; P.A. 11-37 added references to franchises, effective July 1, 2011.

See Sec. 12-291a re penalty for failure to secure or renew license.



Section 12-289 - Vending machines; inspection and approval; identification; sealing on violation. Revocation of license; hearing.

(a) Each cigarette vending machine licensed for use in this state shall be subject to the inspection and approval of the Commissioner of Revenue Services and only the owner of such machine or his authorized representative shall service and maintain such machines in good operating condition and only he shall provide for the replenishing of cigarettes in such machines. No cigarette vending machine shall be approved for use in this state unless it is so constructed, located and serviced that the Connecticut cigarette stamp or impression may be seen and identified on at least one package of each brand of cigarettes sold therein.

(b) Each cigarette vending machine operator shall place and maintain in legible condition on the front of each vending machine operated or controlled by him, his name, address, telephone number and license number and a telephone number which may be called for service or to report misuse of the machine at any hour of the day if different from the number of the operator.

(c) Whenever a cigarette vending machine is not properly identified as required by this section, or whenever any unstamped cigarettes are found in any machine in violation of this chapter, or whenever any cigarette vending machine is placed in a location in violation of section 12-289a, the commissioner or an authorized agent of the commissioner shall seal the machine to prevent sale or removal of any cigarettes from the machine until such time as the violation is corrected in the presence of an authorized agent of the commissioner. Any person other than an authorized agent of the Commissioner of Revenue Services who knowingly removes or otherwise tampers with any seal or seals placed on any vending machine by the commissioner or an authorized agent shall be fined not more than one thousand dollars or imprisoned not more than one year or both. The commissioner may suspend or revoke the license of any cigarette vending machine operator for failure to comply with any of the provisions of this chapter or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such operator to show cause why such license should not be revoked, is mailed or delivered to such operator not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail. The commissioner shall not issue a new license to a former licensee whose license was revoked unless the commissioner is satisfied that such former licensee will comply with the provisions of this chapter or regulations related thereto.

(1949, S. 1123d; 1967, P.A. 788, S. 3; 1969, P.A. 70, S. 1; P.A. 77-614, S. 139, 610; P.A. 84-492, S. 1, 8; P.A. 88-314, S. 13, 54; P.A. 92-66, S. 1.)

History: 1967 act placed previous provisions in Subsecs. (a) and (c), added Subsec. (b) requiring operator's name, address and license number on each machine, amended Subsec. (a) to require that machines be accessible to inspection and approval of commissioner rather than accessible to purchaser and to require that stamp be visible on at least one cigarette pack of each brand and added provisions in Subsec. (c) re sealing machines for violations of requirements; 1969 act required telephone number for service calls to be posted on machine in Subsec. (b); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-492 amended Subsec. (c) to include specific procedures for notice of hearings and concerning the commissioner's discretion relative to issuance of a new license to a former licensee whose license was revoked; P.A. 88-314 amended the provision in Subsec. (c) imposing a fine on any person, other than an agent of the commissioner, who removes or tampers with any seal on a vending machine, to require that such action must occur with knowledge, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 92-66 amended Subsec. (b) to add report for misuse of vending machine and Subsec. (c) to add violation of Sec. 12-289a to grounds for sealing machine.

See Sec. 21a-47 re penalty for violation of section.



Section 12-289a - Vending machines: Placement restrictions. Penalties.

(a) No cigarette vending machine or restricted cigarette vending machine may be placed in an area, facility or business which is frequented primarily by minors. No cigarettes may be dispensed from any machine other than a cigarette vending machine or a restricted cigarette vending machine.

(b) A cigarette vending machine may be placed only in (1) an area, facility or business which is accessible only to adults or (2) an area, facility or business permitted under chapter 545 if the area, facility or business has a separate area accessible only to adults and the machine is placed in such area.

(c) A cigarette vending machine, until July 1, 1998, may be placed in an area, facility or business permitted under chapter 545 which does not have a separate area accessible only to adults provided the machine is not placed in a vestibule, lobby, entryway, exit or restroom and the machine is under the direct supervision, and in the direct line of sight of, an adult employee of the permittee.

(d) A cigarette vending machine, until May 1, 1997, may be placed in an area, facility or business not provided for under subsections (b) and (c) of this section provided the machine is not placed in a vestibule, lobby, entryway, exit or restroom and the machine is under the direct supervision, and in the direct line of sight of, an adult employee.

(e) After May 1, 1997, no cigarette vending machine may be placed in any area, facility or business other than as provided in subsections (b) and (c) of this section.

(f) After July 1, 1998, no cigarette vending machine may be placed in any area, facility or business other than as provided in subsection (b) of this section.

(g) The Commissioner of Revenue Services shall assess any person, dealer or distributor who violates the provisions of this section a civil penalty of two hundred fifty dollars for a first violation and five hundred dollars for a second violation within eighteen months. For a third violation within eighteen months, such penalty shall be five hundred dollars and any such machine shall be immediately removed from such area, facility or business and no such machine may be placed in such area, facility or business for a period of one year following such removal.

(h) Nothing in this section shall be construed as limiting a town or municipality from imposing more restrictive conditions on the use of vending machines for the sale of cigarettes. A municipality shall be responsible for the enforcement of such conditions.

(P.A. 92-66, S. 2; P.A. 96-240, S. 3, 10.)

History: P.A. 96-240 amended Subsec. (a) to add reference to restricted cigarette vending machines and to bar dispensing of cigarettes from any machine other than those defined in this chapter, deleted former Subsec. (b) re placement of cigarette vending machines, relettered former Subsec. (c) as Subsec. (h) and inserted new Subsecs. (b) to (g), inclusive, re placement of machines and penalties for violations, effective June 6, 1996.

Town ordinance prohibiting all cigarette vending machines within town borders is valid and is not preempted by statute since it addresses matter of concurrent state and local concern, does not conflict with statute and is rationally related to protection of community's public health, safety and general welfare. 256 C. 105.



Section 12-290 - Price signs on vending machines.

Section 12-290 is repealed.

(1957, P.A. 582, S. 2; 1959, P.A. 160.)



Section 12-291 - Vending machine dealer's license.

Section 12-291 is repealed, effective July 1, 1993.

(1949, 1955, S. 1124d; P.A. 77-614, S. 139, 610; P.A. 93-15, S. 8, 9.)



Section 12-291a - Penalty for failure to secure or renew license.

Any person who fails to secure or renew a license as provided in section 12-287 or 12-288 shall forfeit as a penalty for each day of operation without such license the sum of five dollars. The commissioner is authorized to waive all or any part of the penalties provided in this section when it is proven to his satisfaction that the failure to secure or renew such license was due to reasonable cause.

(1967, P.A. 788, S. 4; P.A. 93-15, S. 4, 9.)

History: P.A. 93-15 deleted reference to repealed Sec. 12-291 re penalty for failure to secure a vending machine dealer's license, effective July 1, 1993.



Section 12-292 - Advertising sale of untaxed cigarettes.

Any written advertisement in this state for the sale of untaxed cigarettes for use and consumption in this state shall contain the following words in not less than fourteen point reverse type in block form: “These cigarettes are subject to the payment of the Connecticut cigarette use tax and the Connecticut use tax and may be subject to seizure as contraband goods.” In the case of any such advertisement being announced verbally, such announcement shall be immediately followed by the words above enclosed in quotation marks. Any person engaged in the business of selling cigarettes, whether or not issued a license by the commissioner under the provisions of this part, violating the provisions of this section shall be fined five hundred dollars for each offense.

(1949, S. 1125d; P.A. 88-314, S. 14, 54; P.A. 89-251, S. 15, 203; P.A. 03-225, S. 4.)

History: P.A. 88-314 increased the fine to $500 for each violation of the requirement that any advertisement concerning the sale of untaxed cigarettes must contain certain words that the cigarettes are subject to Connecticut cigarette tax, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 89-251 added reference to fact that cigarettes are subject to the state use tax and that this section is applicable whether or not the person selling has been issued a license to sell cigarettes by the state; P.A. 03-225 added provision re type size of advertisement, effective July 1, 2003.



Section 12-293 - Notice to Tax Commissioner of number of vending machines.

Section 12-293 is repealed.

(1949 Rev., S. 1976; 1955, S. 1127d; 1967, P.A. 788, S. 5.)



Section 12-293a - Reporting requirements. Registration fee for vending machines. List of customers.

(a) Each licensed distributor and dealer shall file with the Commissioner of Revenue Services, on or before the twenty-fifth day of each month, a report for the calendar month immediately preceding in such form and containing such information as the commissioner may prescribe. The return shall be accompanied by a payment of the amount of the tax shown to be due thereon. The commissioner by regulation may exempt from the monthly reporting requirements of this section those distributors and dealers who do not acquire unstamped cigarettes and in lieu thereof may require an annual report, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such report are punishable, if, in the commissioner's discretion, the enforcement of this chapter would not be adversely affected.

(b) Each licensed distributor or dealer who owns or operates cigarette vending machines shall file a report with the Commissioner of Revenue Services, at such time and in such form as the commissioner may prescribe.

(c) If any person fails to pay the amount of tax reported due on its report within the time specified under this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. No person shall be subject to a penalty under both this section and subsection (b) of section 12-309. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(d) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(1967, P.A. 788, S. 6; P.A. 77-614, S. 139, 610; P.A. 79-18, S. 1, 2; P.A. 82-172, S. 5, 14; P.A. 84-525, S. 4, 8; P.A. 88-314, S. 15, 54; P.A. 93-15, S. 5, 9; P.A. 95-26, S. 9, 52; P.A. 00-174, S. 57, 83; P.A. 04-201, S. 8; P.A. 05-260, S. 3.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-18 required monthly report from operators of more than five machines, rather than from operators of two or more machines as previously and required semiannual report from operators of five or fewer machines and substituted “period for which a report is filed” for “month” in provision re registration fee for newly acquired machines; P.A. 82-172 added the penalty of $50 for failure to file reports with the commissioner when required, which penalty replaced the previous requirement of $5 for each day any such report is overdue and eliminated provision allowing waiver of penalty by commissioner under certain conditions; P.A. 84-525 included the provision permitting the commissioner to require, by regulation, the annual reporting and monthly updating of a customers list; P.A. 88-314 required with reference to the monthly report to be filed by such distributor and dealer that the report is to be accompanied by the amount of tax due thereon and added provisions related to the penalty and interest for failure to pay the tax within the time specified, including the rate of interest to be added and the period during which interest shall run, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-15 deleted references to a vending machine dealer's license and changed date of report from the tenth day of the month to the twenty-fifth day of the month, effective July 1, 1993; P.A. 95-26 divided section into Subsecs. (a) to (e) and amended Subsec. (d) to lower interest rate from 1.25% to $1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 00-174 amended Subsec. (a) to delete a reference to affidavit, to add provisions re prescribed form and false statements, and to make technical changes for purposes of gender neutrality, effective July 1, 2000; P.A. 04-201 deleted former Subsec. (c) re authorization to adopt regulations and redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d), effective June 3, 2004; P.A. 05-260 amended Subsec. (b) to make report applicable to any licensed distributor or dealer, regardless of number of vending machines owned or operated, and to allow commissioner to prescribe time and form of report, effective July 13, 2005.



Section 12-294 - Transfer of license. Successor tax liability.

(a) If a distributor or dealer removes his or her business from one location to another during the period in which the license is in force, the commissioner shall transfer the license to the new location without an additional fee.

(b) (1) If any distributor liable for any amount due under this chapter sells out his or her business or stock of goods or quits the business, such distributor's successors or assigns shall withhold a sufficient amount of the purchase price to pay the amount due under this chapter from the distributor until the distributor provides to such successor or assignee a receipt from the commissioner showing that such amount has been paid or a certificate stating that no amount is due.

(2) If any such successor or assignee fails to withhold the purchase price as required, such successor or assignee shall be personally liable for the payment of the amount required to be withheld by such successor or assignee to the extent of the purchase price, valued in money.

(c) (1) No later than the sixtieth day after the latest of the dates specified in subdivision (2) of this subsection, the commissioner shall either issue the certificate stating that no amount is due or mail notice of the amount that must be paid as a condition of issuing the certificate. Such notice shall be mailed to such successor or assignee at such successor's or assignee's address as it appears on the records of the commissioner.

(2) For purposes of subdivision (1) of this subsection, the latest of the following dates shall apply: (A) The date the commissioner receives a written request from the successor or assignee for a certificate; (B) the date of the sale of the business or stock of goods; or (C) the date the former owner's records are made available for audit.

(d) Failure of the commissioner to mail the notice referred to in subsection (c) of this section shall release the successor or assignee from any further obligation to withhold the purchase price as provided in subsection (b) of this section. The period within which the obligation of the successor or assignee may be enforced shall commence on the date the person sells out his or her business or stock of goods or quits the business or on the date that the assessment against such person becomes final, whichever event occurs later, and shall end three years after such date.

(e) The certificate provided for in subsection (c) of this section may be issued after the payment of all amounts due under this chapter, according to the records of the department as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the commissioner.

(f) The obligation of the successor or assignee shall be enforced by serving a notice of successor liability on the successor or assignee. The notice shall be served in the manner prescribed under section 12-309 for service of a notice of assessment, not later than three years after the date the commissioner is notified by the successor or assignee of the purchase of the business or stock of goods. The successor or assignee may protest the assessment in the manner provided in section 12-311. Sixty days after the date on which a notice of assessment is mailed, an assessment shall become final except for any amount as to which the successor or assignee has filed a written protest with the commissioner, as provided in section 12-311.

(1949 Rev., S. 1977; P.A. 03-225, S. 5.)

History: P.A. 03-225 designated existing provisions as Subsec. (a), making a technical change therein, and added Subsecs. (b) to (f), inclusive, re successor tax liability, effective July 1, 2003.



Section 12-295 - Suspension or revocation of license. Civil penalty. Issuance of new license after revocation.

(a) The commissioner may suspend or revoke the license of any dealer or distributor for failure to comply with any provision of this chapter or regulations related thereto or for the sale or delivery of tobacco in any form to a minor under eighteen years of age, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such dealer or distributor to show cause why such license should not be revoked, is mailed or delivered to such dealer or distributor not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail.

(b) If the commissioner finds, after a hearing as provided in subsection (a) of this section, that a dealer has violated any provision of sections 12-326a to 12-326h, inclusive, the commissioner shall, for a first violation, suspend such dealer's license for not less than seven days and assess a civil penalty of not less than one thousand dollars and, for a second or subsequent violation within a five-year period, suspend such dealer's license for not less than thirty days and assess a civil penalty of not less than five thousand dollars. The commissioner shall order such dealer to conspicuously post a notice in a public place stating that cigarettes cannot be sold during the period of such suspension and the reason therefor. Any sale of cigarettes by such dealer during the period of such suspension shall be deemed an additional violation of said sections.

(c) If the commissioner finds, after a hearing as provided in subsection (a) of this section, that a distributor has violated any provision of sections 12-326a to 12-326h, inclusive, the commissioner shall (1) for a first violation, suspend such distributor's license for not less than seven days and assess a civil penalty of not more than ten thousand dollars, (2) for a second violation within a five-year period, suspend such distributor's license for not less than thirty days and assess a civil penalty of not more than twenty-five thousand dollars, and (3) for a subsequent violation within a five-year period, revoke such distributor's license and assess a civil penalty of not more than fifty thousand dollars, except that if the violation is of subsection (b) of section 12-326b, the commissioner shall assess an additional civil penalty of one thousand dollars for each carton of cigarettes sold or bought in violation of said subsection. The commissioner shall order such distributor to conspicuously post a notice in a public place stating that cigarettes cannot be sold during the period of such suspension and the reason therefor. Any sale of cigarettes by such distributor during the period of such suspension shall be deemed an additional violation of said sections.

(d) The commissioner shall not issue a new license to a former licensee whose license was revoked unless the commissioner is satisfied that such former licensee will comply with the provisions of this chapter or regulations related thereto.

(1949 Rev., S. 1978; 1967, P.A. 788, S. 7; P.A. 84-492, S. 2, 8; 84-525, S. 7, 8; P.A. 93-368, S. 1; P.A. 94-80, S. 2, 3; P.A. 05-221, S. 1; June Sp. Sess. P.A. 07-5, S. 24.)

History: 1967 act allowed suspension of license in addition to revocation and allowed either action to be taken upon conviction for acquiring, possessing or selling cigarettes illegally; P.A. 84-492 and P.A. 84-525 provided for revocation for failure to comply with regulations, removed the reference to revocation based on conviction of acquiring, possessing or selling cigarettes illegally, set out hearing procedures and included provisions concerning the commissioner's power to not issue a license to a person whose license was previously revoked; P.A. 93-368 designated provisions re suspension or revocation of licenses as Subsec. (a) and amended said Subsec. to authorize the commissioner to suspend or revoke a license for failure to comply with Sec. 53-344(a), inserted new Subsec. (b) re the sanctions and penalties imposed by the commissioner upon a dealer or distributor who has violated any provision of Secs. 12-326a to 12-326h, inclusive, and designated provisions re issuance of a new license to a former licensee as Subsec. (c); P.A. 94-80 amended Subsec. (a) replacing “subsection (a) of section 53-344” with “the sale or delivery of tobacco in any form to a minor under eighteen years of age” to be subject to suspension or revocation of license, effective May 25, 1994; P.A. 05-221 amended Subsec. (b) to limit provisions to sanctions and penalties imposed by the commissioner upon a dealer by deleting references to a distributor, specify the penalty is a “civil” penalty and make technical changes, added new Subsec. (c) re the sanctions and penalties imposed by the commissioner upon a distributor who has violated any provision of Secs. 12-326a to 12-326h, inclusive, and redesignated existing Subsec. (c) as Subsec. (d); June Sp. Sess. P.A. 07-5 amended Subsec. (c) to add additional civil penalty of $1,000 for each carton sold or bought in violation of Sec. 12-326b(b), effective January 1, 2008.



Section 12-295a - Purchase by, or sale or delivery to, minors. Online education program. Civil penalty. Suspension of license. Removal of vending machine. Appeal.

(a) If the Commissioner of Revenue Services finds, after a hearing, that a minor has purchased cigarettes or tobacco products, said commissioner shall assess such minor a civil penalty of not more than one hundred dollars for the first violation and not more than one hundred fifty dollars for any second or subsequent offense within twenty-four months after the first violation.

(b) If said commissioner finds, after a hearing, that any person employed by a dealer or distributor, as defined in section 12-285, has sold, given or delivered cigarettes or tobacco products to a minor other than a minor who is delivering or accepting delivery in his capacity as an employee, said commissioner shall, for the first violation, require such person to successfully complete an online tobacco prevention education program administered by the Department of Mental Health and Addiction Services not later than thirty days after said commissioner's finding. Said commissioner shall assess any person who fails to complete such program a civil penalty of two hundred dollars. Said commissioner shall assess any person employed by a dealer or distributor a civil penalty of two hundred fifty dollars for a second or subsequent violation within twenty-four months after the first violation.

(c) If said commissioner finds, after a hearing, that any dealer or distributor has sold, given or delivered cigarettes or tobacco products to a minor other than a minor who is delivering or accepting delivery in his capacity as an employee, or such dealer or distributor's employee has sold, given or delivered cigarettes or tobacco products to such minor, said commissioner shall require such dealer or distributor, for the first violation, to successfully complete an online tobacco prevention education program administered by the Department of Mental Health and Addiction Services not later than thirty days after said commissioner's finding. Said commissioner shall assess any dealer or distributor who fails to complete such program a civil penalty of three hundred dollars. Said commissioner shall assess any dealer or distributor a civil penalty of seven hundred fifty dollars for a second violation within twenty-four months of the first violation. For a third violation within twenty-four months of the first violation, such dealer or distributor shall be assessed a civil penalty of seven hundred fifty dollars and any license held by such dealer or distributor under this chapter shall be suspended for not less than thirty days.

(d) If said commissioner finds, after a hearing, that any owner of an establishment in which a cigarette vending machine or restricted cigarette vending machine is located has sold, given or delivered cigarettes or tobacco products from any such machine to a minor other than a minor who is delivering or accepting delivery in his capacity as an employee, or has allowed cigarettes or tobacco products to be sold, given or delivered to such minor from any such machine, said commissioner shall require such owner, for the first violation, to successfully complete an online tobacco prevention education program administered by the Department of Mental Health and Addiction Services not later than thirty days after said commissioner's finding. Said commissioner shall assess any owner who fails to complete such program a civil penalty of five hundred dollars. Said commissioner shall assess any owner a civil penalty of seven hundred fifty dollars for a second violation within twenty-four months of the first violation. For a third violation within twenty-four months of the first violation, such owner shall be assessed a civil penalty of seven hundred fifty dollars and any such machine shall be immediately removed from such establishment and no such machine may be placed in such establishment for a period of one year following such removal.

(e) Any person aggrieved by any action of the commissioner pursuant to this section may take any appeal of such action as provided in sections 12-311 and 12-312.

(P.A. 96-240, S. 6, 10; P.A. 07-175, S. 1; P.A. 14-76, S. 2.)

History: P.A. 96-240 effective July 1, 1997; P.A. 07-175 raised amounts of civil penalties in Subsecs. (a) to (d) and made technical changes in Subsec. (d); P.A. 14-76 amended Subsec. (a) by adding provision re offense within 24 months after first violation, substantially amended civil penalty provisions in Subsecs. (b) to (d), including adding provisions re online tobacco prevention education program, and made technical changes.



Section 12-296 - *(See end of section for amended version and effective date.) Imposition of tax.

A tax is imposed on all cigarettes held in this state by any person for sale, said tax to be at the rate of one hundred eighty-two and one-half mills for each cigarette and the payment thereof shall be for the account of the purchaser or consumer of such cigarettes and shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided in this chapter.

(1949 Rev., S. 1979; 1955, S. 1128d; November, 1955, S. N136; 1957, P.A. 582, S. 1; 1961, P.A. 578, S. 12; 604, S. 6; 1963, P.A. 651, S. 3; February, 1965, P.A. 326, S. 1; 1969, P.A. 608, S. 1; June, 1969, P.A. 1, S. 44; June, 1971, P.A. 5, S. 114; 8, S. 25; June Sp. Sess. P.A. 83-1, S. 2, 15; P.A. 89-16, S. 4, 31; June Sp. Sess. P.A. 91-3, S. 131, 168; P.A. 93-74, S. 13, 14, 67; P.A. 02-1, S. 1; P.A. 03-2, S. 29; June Sp. Sess. P.A. 07-1, S. 124; June Sp. Sess. P.A. 09-3, S. 104; P.A. 11-6, S. 80; P.A. 15-244, S. 176.)

*Note: On and after July 1, 2016, this section, as amended by section 179 of public act 15-244, is to read as follows:

“Sec. 12-296. Imposition of tax. A tax is imposed on all cigarettes held in this state by any person for sale, said tax to be at the rate of one hundred ninety-five mills for each cigarette and the payment thereof shall be for the account of the purchaser or consumer of such cigarettes and shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided in this chapter.”

(1949 Rev., S. 1979; 1955, S. 1128d; November, 1955, S. N136; 1957, P.A. 582, S. 1; 1961, P.A. 578, S. 12; 604, S. 6; 1963, P.A. 651, S. 3; February, 1965, P.A. 326, S. 1; 1969, P.A. 608, S. 1; June, 1969, P.A. 1, S. 44; June, 1971, P.A. 5, S. 114; 8, S. 25; June Sp. Sess. P.A. 83-1, S. 2, 15; P.A. 89-16, S. 4, 31; June Sp. Sess. P.A. 91-3, S. 131, 168; P.A. 93-74, S. 13, 14, 67; P.A. 02-1, S. 1; P.A. 03-2, S. 29; June Sp. Sess. P.A. 07-1, S. 124; June Sp. Sess. P.A. 09-3, S. 104; P.A. 11-6, S. 80; P.A. 15-244, S. 176, 179.)

History: 1961 acts increased rate, decreased allocation to soldiers, sailors and marines fund from 1/6 to 1/10 of proceeds, and changed fund’s upper limit to a market value of $30,000,000; 1963 act further increased rate and deleted provision for allocating any of the proceeds to said fund; 1965 act increased tax rate from 3 to 4 mills per cigarette; 1969 acts temporarily increased rate to 7.25 mills per cigarette from July 1, 1969, to June 30, 1971, and further increased temporary rate to 8 mills; 1971 acts extended closing date for higher rate to June 30, 1973, and then permanently increased rate to 10.5; June Sp. Sess. P.A. 83-1 increased the rate of tax to 13 mills for each cigarette; P.A. 89-16 increased the rate of tax to 20 mills for each cigarette, effective March 23, 1989, and applicable to cigarettes held for sale on or after April 1, 1989; June Sp. Sess. P.A. 91-3 increased the rate of tax to 22.5 mills for each cigarette, effective August 22, 1991, and applicable to cigarettes held for sale on or after October 1, 1991; P.A. 93-74, S. 13, increased the rate of tax to 23.5 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1993, and P.A. 93-74, S. 14, increased the rate of tax to 25 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1994; P.A. 02-1 increased the rate of tax to 55.5 mills for each cigarette, effective April 3, 2002; P.A. 03-2 changed rate to 75.5 mills, effective February 28, 2003, and applicable to sales occurring on or after March 15, 2003; June Sp. Sess. P.A. 07-1 increased rate of tax from 75.5 mills to 100 mills for each cigarette, effective July 1, 2007, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 09-3 increased rate of tax from 100 mills to 150 mills for each cigarette, effective September 9, 2009, and applicable to sales occurring on or after October 1, 2009; P.A. 11-6 increased rate of tax from 150 mills to 170 mills for each cigarette, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 15-244 increased rate of tax from 170 to 182.5 mills for each cigarette, effective October 1, 2015, and applicable to sales occurring on or after that date, and further increased rate to 195 mills for each cigarette, effective July 1, 2016, and applicable to sales occurring on or after that date.



Section 12-296a - Additional tax imposed in direct relationship to amount of any reduction in federal tax below a certain level.

In addition to the tax imposed pursuant to section 12-296, if the tax imposed by the federal government on cigarettes manufactured in or imported into the United States ever falls below eight dollars per thousand, generally, on cigarettes weighing not more than three pounds per thousand or sixteen dollars and eighty cents per thousand, generally, on cigarettes weighing more than three pounds per thousand, a tax is imposed on all cigarettes held in the state by any person for sale equal to the difference between: (1) The tax imposed on such cigarettes by the federal government at or prior to the time such cigarettes become subject to taxation in this state; and (2) the tax which would have been imposed on such cigarettes by the federal government if the rate of tax on cigarettes by the federal government at the time a tax was imposed on such cigarettes by the federal government was equal to the rate of tax on such cigarettes by the federal government on July 1, 1985.

(P.A. 85-600, S. 3, 4.)



Section 12-297 - Exemption from tax for cigarettes sold to certain state institutions for patients or inmates.

The tax imposed under the provisions of section 12-296 shall not apply to cigarettes sold to any state institution other than a correctional institution for distribution to patients or inmates, or to cigarettes purchased with revolving funds under the jurisdiction of any state institution other than a correctional institution, when the cigarettes purchased are to be consumed by patients or inmates confined at such institution.

(1949, S. 1126d; P.A. 89-16, S. 28, 31.)

History: P.A. 89-16 provided for exclusion of correctional institutions from state institutions eligible for exemption from cigarette tax on cigarettes for distribution to patients or inmates.

Does not violate due process. 225 C. 528. Cited. 235 C. 865.



Section 12-298 - Commissioner to supply stamps or decals.

The Commissioner of Revenue Services shall secure stamps or heat-applied decals, of such design and denomination as he prescribes, suitable to be affixed to packages of cigarettes as evidence of the payment of the tax imposed by this chapter. He shall sell such stamps or decals (a) to licensed distributors to be affixed to packages of cigarettes to be sold on or after September 1, 1971, at a discount of one per cent from their face value and (b) to licensed dealers at their face value. The commissioner may, in his discretion, permit a licensed distributor or licensed dealer to pay for such stamps or decals within thirty days after the date of purchase, provided a bond or other security satisfactory to the commissioner in an amount not less than the sale price of such stamps or decals shall have been filed with the commissioner conditioned upon payment for such stamps or decals. The bond or other security shall be in full force and effect for a period of three years and one month following the expiration of the license or such other period as the commissioner may determine, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid. He shall keep accurate records of all stamps or decals sold to each distributor and dealer and shall pay over all receipts from the sale of stamps or decals to the State Treasurer daily as herein provided.

(1949 Rev., S. 1980; November, 1955, S. N137; 1961, P.A. 604, S. 7; 1963, P.A. 651, S. 4; February, 1965, P.A. 326, S. 2; 1969, P.A. 608, S. 2; June, 1969, P.A. 1, S. 45; June, 1971, P.A. 5, S. 115; 8, S. 26; P.A. 77-614, S. 139, 610; P.A. 91-231, S. 1; P.A. 93-15, S. 6, 9.)

History: 1961 and 1963 acts reduced discount on sale of stamps; 1965 act substituted “'(Specified) Permit' or ‘Specified Permits’” for “'Beer Permit'”; 1969 acts reduced discount on stamps from 2.7% to 2.25% of face value applicable to cigarettes to be sold before July 1, 1969, and after July 1, 1971, and set interim discount at 1.3% and further changed interim discount to 1.125%; 1971 acts changed closing date for interim rate to July 1, 1973, and later reduced discount permanently to 1% effective with respect to cigarettes to be sold on or after September 1, 1971; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner; P.A. 93-15 authorized use of heat applied decals to evidence payment of cigarette tax and added provision extending bond for a period of three years and one month beyond expiration of license, effective July 1, 1993.



Section 12-299 - Metering machine.

Section 12-299 is repealed, effective June 8, 1998.

(1949 Rev., S. 1981; P.A. 77-614, S. 139, 610; P.A. 91-231, S. 2; P.A. 93-15, S. 7, 9; P.A. 98-262, S. 21, 22.)



Section 12-300 - Resale of stamps restricted. Redemption.

No distributor or dealer shall sell or transfer any stamps issued under the provisions of this chapter, provided the commissioner may, at his discretion, authorize distributors to sell stamps for the purposes of facilitating a tax increase program. The commissioner shall redeem any unused stamps presented by any licensed distributor or licensed dealer at a price equal to the amount paid for such stamps by such dealer or distributor. The commissioner shall, upon proof satisfactory to him and in accordance with regulations promulgated by him, redeem any stamp affixed to any package of cigarettes which has become unfit for use and consumption or unsalable.

(1949 Rev., S. 1982; 1963, P.A. 108.)

History: 1963 act allowed commissioner to authorize distributors to sell stamps to facilitate a tax increase program.



Section 12-301 - Nonresidents may be authorized to affix stamps.

When the Commissioner of Revenue Services finds that the collection of the tax imposed by this chapter would be facilitated thereby, he may, in his discretion, authorize any person resident or located outside this state engaged in the business of manufacturing cigarettes, or any person resident or located outside this state who ships cigarettes into this state for sale to dealers in this state, and who qualifies as a distributor, but need not have a place of business in this state, upon complying with the requirements of the commissioner, to affix, or cause to be affixed, the stamps required by this chapter on behalf of the purchasers of such cigarettes who would otherwise be taxable therefor, and the commissioner may sell such stamps to such person as provided in section 12-298, or authorize the use of a machine by such person as provided in section 12-299. The commissioner shall require a bond or other security of such nonresident person, satisfactory to the commissioner, in an amount not to exceed ten thousand dollars, conditioned upon the payment of the tax and compliance with such other requirements as the commissioner may specify. Such bond shall be issued by a surety company authorized to do business in the state and shall be in full force and effect for a period of three years and one month following the expiration of the bond or such other period as the commissioner may determine, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid. Such nonresident person shall agree to submit his books, accounts and records to examination during reasonable business hours by the commissioner or his authorized agent. Each such nonresident person, other than a foreign corporation which has complied with the provisions of section 33-922, shall, in writing, appoint the Secretary of the State and his successors in office to be his attorney, such appointment to be made, acknowledged and filed in the manner prescribed in said section 33-922. Service upon said attorney shall be sufficient service upon any such nonresident person, whether a foreign corporation which has complied with the provisions of said section 33-922 or not, and may be made by leaving a duly attested copy of the process with the Secretary of the State or at his office. When legal process against any such nonresident person is served upon the Secretary of the State, he shall notify such nonresident person in the manner specified in section 33-929 and shall collect the fee specified therein. Any person complying with the provisions of this section shall thereupon become a licensed distributor within the meaning of this chapter and shall be subject to all provisions of this chapter applicable to licensed distributors, except as otherwise ruled by the commissioner.

(1949 Rev., S. 1983; 1963, P.A. 642, S. 9; P.A. 77-614, S. 139, 610; P.A. 91-231, S. 3; P.A. 96-271, S. 158, 254.)

History: 1963 act corrected obsolete references to the corporation law; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner and increased the effective period of such security to three years and one month, deleting prior provision re acceptance of cash in lieu of bonds; P.A. 96-271 replaced references to Sec. 33-400 with Sec. 33-922 and reference to Sec. 33-411 with Sec. 33-929, effective January 1, 1997.



Section 12-302 - Distributors to affix stamps.

(a) Except as otherwise provided in subsection (b) of this section, each distributor shall affix, or cause to be affixed, at the location for which such distributor's license is issued, in such manner as the commissioner may specify in regulations issued pursuant to this chapter, to each individual package of cigarettes sold or distributed by the distributor, stamps of the proper denomination, as required by section 12-296. Such stamps may be affixed by a distributor at any time before the cigarettes are transferred out of the distributor's possession.

(b) No distributor shall affix, or cause to be affixed, to a package of cigarettes sold or distributed by such distributor, stamps, if the package (1) is not labeled in conformity with the requirements of the federal Cigarette Labeling and Advertising Act, 79 Stat. 282, 15 USC 1331 et seq., or any other federal requirement for the placement of labels, warnings and other information, applicable to packages of cigarettes that are intended to be sold within the United States; (2) bears any label or notice prescribed by the United States Department of Treasury to identify cigarettes intended for export and exempt from tax by the United States pursuant to 26 USC 5704(b), including “For export only”, “U.S. Tax-exempt”, “For use outside U.S.” or similar wording indicating that the manufacturer did not intend that the product be sold within the United States, including any notice or label described in 27 CFR 290.185; (3) has been imported into the United States after January 1, 2000, in violation of 26 USC 5754 or regulations adopted thereunder; (4) in any way violates federal trademark or copyright law or if all federal taxes due have not been paid on the cigarettes; (5) has been modified or altered by a person other than the manufacturer or person specifically authorized by the manufacturer, including modification or alteration by the placement of a sticker or label to cover information, including the wording, labels or warnings described in subdivision (1) or (2) of this subsection, on the package; (6) is of a brand family or of a tobacco product manufacturer not included in the Connecticut Tobacco Directory maintained by the Commissioner of Revenue Services pursuant to section 4-28m; or (7) is of cigarettes not included in the Connecticut Fire Safe Cigarette Directory maintained by the State Fire Marshal pursuant to section 29-420.

(1949 Rev., S. 1984; P.A. 99-109, S. 1, 8; May 9 Sp. Sess. P.A. 02-7, S. 102; P.A. 07-180, S. 7.)

History: P.A. 99-109 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) to prohibit stamping of cigarettes produced and labeled for export only, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to disallow stamping of cigarette packages sold by manufacturers who are in violation of the escrow fund requirements of the interstate tobacco settlement and to authorize the publication of the names of such violators; P.A. 07-180 amended Subsec. (b) to delete former Subdiv. (6) re violation of Sec. 4-28i(a)(2) or 4-28j and add new Subdivs. (6) re brand family or manufacturer not included in Connecticut Tobacco Directory and (7) re cigarettes not included in Connecticut Fire Safe Cigarette Directory, effective July 1, 2008.



Section 12-303 - Dealers to affix stamps.

(a) Except as otherwise provided in subsection (b) of this section, each dealer shall, within twenty-four hours after coming into possession of any cigarettes not bearing proper stamps evidencing payment of the tax imposed by this chapter, and before selling such cigarettes, affix or cause to be affixed, at the location for which such dealer's license is issued, in such manner as the commissioner may specify in regulations issued pursuant to this chapter, to each individual package of cigarettes, stamps of the proper denomination, as required by section 12-296.

(b) No dealer shall affix, or cause to be affixed, to a package of cigarettes sold or distributed by such dealer, stamps, if the package (1) is not labeled in conformity with the requirements of the federal Cigarette Labeling and Advertising Act, 79 Stat. 282, 15 USC 1331 et seq., or any other federal requirement for the placement of labels, warnings and other information, applicable to packages of cigarettes that are intended to be sold within the United States; (2) bears any label or notice prescribed by the United States Department of Treasury to identify cigarettes intended for export and exempt from tax by the United States pursuant to 26 USC 5704(b), including “For export only”, “U.S. Tax-exempt”, “For use outside U.S.” or similar wording indicating that the manufacturer did not intend that the product be sold within the United States, including any notice or label described in 27 CFR 290.185; (3) has been imported into the United States after January 1, 2000, in violation of 26 USC 5754 or regulations adopted thereunder; (4) in any way violates federal trademark or copyright law or if all federal taxes due have not been paid on the cigarettes; (5) has been modified or altered by a person other than the manufacturer or person specifically authorized by the manufacturer, including modification or alteration by the placement of a sticker or label to cover information, including the wording, labels or warnings described in subdivision (1) or (2) of this subsection, on the package; (6) is of a brand family or of a tobacco product manufacturer not included in the Connecticut Tobacco Directory maintained by the Commissioner of Revenue Services pursuant to section 4-28m; or (7) is of cigarettes not included in the Connecticut Fire Safe Cigarette Directory maintained by the State Fire Marshal pursuant to section 29-420.

(1949 Rev., S. 1985; P.A. 99-109, S. 2, 8; May 9 Sp. Sess. P.A. 02-7, S. 103; P.A. 07-180, S. 8.)

History: P.A. 99-109 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) to prohibit stamping of cigarettes produced and labeled for export only, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to disallow stamping of cigarette packages sold by manufacturers who are in violation of the escrow fund requirements of the interstate tobacco settlement and to authorize the publication of the names of such violators; P.A. 07-180 amended Subsec. (b) to delete former Subdiv. (6) re violation of Sec. 4-28i(a)(2) or 4-28j and add new Subdivs. (6) re brand family or manufacturer not included in Connecticut Tobacco Directory and (7) re cigarettes not included in Connecticut Fire Safe Cigarette Directory, effective July 1, 2008.



Section 12-304 - Sale of unstamped cigarettes prohibited. Penalty.

(a)(1) No distributor shall sell, and no other person shall sell, offer for sale, display for sale or possess with intent to sell, any cigarettes (A) which do not bear stamps evidencing the payment of the tax imposed by this chapter, or (B) the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, provided a licensed dealer may keep on hand, at the location for which such dealer's license is issued, unstamped cigarettes, other than cigarettes, the stamping of which is prohibited by subsection (b) of section 12-303, for a period not exceeding twenty-four hours. Any unstamped cigarettes in the possession of a dealer shall be presumed to have been held by such dealer for more than twenty-four hours unless proof is shown to the contrary.

(2) Except as provided in subdivision (3) of this subsection, any person who knowingly violates any provision of subdivision (1) of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(3) Any licensed dealer who knowingly violates any provision of subdivision (1) of this subsection shall have committed an infraction and shall be fined ninety dollars, provided (A) the quantity of unstamped cigarettes in the possession of such dealer does not exceed six hundred cigarettes, and (B) it is such dealer's first violation of the provisions of this subsection.

(b) (1) Any person, whether or not previously convicted of a violation of any provision of this section, who possesses, transports for sale, sells or offers for sale twenty thousand or more cigarettes, (A) subject to the tax imposed by this chapter in any unstamped or unlawfully packaged stamped packages, or (B) the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, and (2) any person, whether or not previously convicted of violation of any provision of this section, who wilfully attempts to evade the taxes imposed by this chapter or the payment thereof on twenty thousand or more cigarettes, shall be guilty of a class D felony.

(1949 Rev., S. 1986; 1967, P.A. 788, S. 8; P.A. 75-275, S. 1, 2; P.A. 88-314, S. 16, 54; P.A. 99-109, S. 3, 8; P.A. 11-61, S. 63; P.A. 13-258, S. 45.)

History: 1967 act imposed minimum fine of $100 for first offense; P.A. 75-275 increased fines for first offense to minimum of $250 and maximum of $1,000 (up from $500) and for subsequent offenses increased minimum fine from $200 to $500 and maximum fine from $2,000 fine to fine and/or one year's imprisonment and added Subsec. (b) re offenses involving 20,000 or more cigarettes; P.A. 88-314 amended the penalty provision for violation of any requirement of this section and added the provision that the violation must occur with knowledge, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 99-109 amended Subsecs. (a) and (b) to add provisions re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303 and to make technical changes, effective July 1, 1999; P.A. 11-61 amended Subsec. (a) by designating existing provisions re sale of unstamped cigarettes as Subdiv. (1) and penalty for violation thereof as Subdiv. (2), adding Subdiv. (3) re penalty for licensed dealer's first violation that does not involve more than 600 cigarettes, and making technical changes, effective July 1, 2011; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.

See Sec. 12-315 re authorization for sales of unstamped cigarettes among licensed distributors.



Section 12-305 - Unstamped cigarettes, vehicles in which transported, subject to confiscation.

All (1) unstamped cigarettes upon which taxes are imposed by this chapter, or which are in the course of transport within this state and are not properly supported by invoice or delivery tickets as required by section 12-306a, and (2) cigarettes, the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, which are in the possession, custody or control of any person for the purpose of being consumed, sold or transported in this state, for the purpose of evading or violating the provisions of this chapter, or with intent to avoid payment of the tax imposed hereunder, and any automobile, truck, conveyance or other vehicle used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property, incident to the use of such purposes, found in the place, building, vehicle or vehicles where such cigarettes are found, are declared to be contraband goods; and any house, building or other premises and any vehicle or other conveyance suspected of containing such contraband goods may be searched under due process of law; and any such contraband goods may be seized by the commissioner, agents or employees of the commissioner, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing in this section shall be construed to require the commissioner to confiscate unstamped cigarettes or property when the commissioner has reason to believe that the owner thereof is not wilfully or intentionally evading the tax imposed by this chapter. Any property seized under the provisions of this chapter may, at the commissioner's discretion and except as otherwise provided by this section, be offered by the commissioner for sale at public auction to the highest bidder after advertisement, as provided in section 12-307, or the commissioner may dispose of such property in a manner which the commissioner deems to be in the best interest of the state. The commissioner shall deliver to the State Treasurer the proceeds of any sale made under the provisions of this section. Before delivering any cigarettes so sold to the purchaser, the commissioner shall require such purchaser to affix to the packages the amount of stamps required by this chapter. The seizure and sale of any cigarettes or other property under the provisions of this section shall not relieve any person from a fine or other penalty for violation of this chapter. Any sale of cigarettes by the commissioner, the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, may only be made to the manufacturer and solely for purpose of export.

(1949 Rev., S. 1987; 1957, P.A. 524, S. 1; 1967, P.A. 788, S. 9; P.A. 99-109, S. 4, 8; P.A. 00-230, S. 4.)

History: 1967 act authorized commissioner to dispose of property in manner he deems will best serve interest of state; Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 99-109 added provisions re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303 and made technical changes, effective July 1, 1999; P.A. 00-230 made a technical change.



Section 12-306 - Invoices or delivery tickets required in transportation of unstamped cigarettes.

Section 12-306 is repealed.

(1957, P.A. 524, S. 2; 1967, P.A. 788, S. 10.)



Section 12-306a - Cigarette transporter to hold invoices or delivery tickets.

Every person who transports cigarettes not bearing Connecticut cigarette stamps upon the public highways, roads or streets of this state shall have in such person's actual possession invoices or delivery tickets for such cigarettes, which shall show the true name and address of the consignor or seller, the true name and address of the consignee or purchaser, and the quantity and brands of the cigarettes so transported. If the cigarettes are consigned to or purchased by any person in Connecticut, such purchaser or consignee shall be authorized by this chapter to possess unstamped cigarettes in this state and the stamping of such cigarettes shall not be prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303. If the invoices or delivery tickets specify that the cigarettes are to be delivered to any person in any other state or jurisdiction such person shall be authorized by the laws of such other state or jurisdiction to receive or possess cigarettes on which the taxes imposed by such other state or jurisdiction have not been paid and the stamping of such cigarettes shall not be prohibited by the laws of such other state or jurisdiction. In the absence of such invoices or delivery tickets, or, if the name or address of the consignee or purchaser is falsified or if the purchaser or consignee is not authorized to possess unstamped cigarettes, the cigarettes so transported shall be deemed contraband and shall be subject to confiscation. Any transporter who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both, and in addition shall be liable for the tax, interest and penalty as provided in this chapter.

(1967, P.A. 788, S. 11; P.A. 88-314, S. 17, 54; P.A. 99-109, S. 5, 8.)

History: P.A. 88-314 amended the fine applicable to any transporter who violates any provision of this section to provide for a fine of not more than $1,000 in lieu of not more than $25 for each carton of cigarettes transported, retaining the imprisonment provision in the penalty without change, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 99-109 added provisions re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303 and made a technical change, effective July 1, 1999.



Section 12-306b - Penalty for wilful failure to submit a required report or pay the tax, or for wilful delivery of a document known to be false.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-313 to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1967, P.A. 788, S. 12; P.A. 88-314, S. 18, 54; P.A. 97-203, S. 4, 20; P.A. 04-201, S. 9; P.A. 13-258, S. 46.)

History: P.A. 88-314 deleted the fine applicable to any false entry on an invoice or record, providing in lieu thereof for a fine or imprisonment applicable to any wilful failure to pay the tax or make a report at the time required or any wilful delivery of a report or other document known to be false in any material matter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 04-201 deleted reference to Sec. 12-293a in Subsec. (a), effective June 3, 2004; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-307 - Procedure on sale after confiscation.

(a) When any property has been seized under the provisions of section 12-305, the commissioner may, at his discretion, after a hearing as provided in this section, advertise such property for sale in a newspaper published or having a circulation in the town in which the seizure took place, at least five days before the sale.

(b) Any person claiming an interest in such property may make written application to the commissioner for a hearing within thirty days after the date of such seizure, stating his interest in the property and his reasons why it should not be forfeited. Upon receipt of such application, the commissioner shall, within thirty days, assign a date for such hearing and give written notice as to the time thereof to any person or persons making such application. At such hearing, the commissioner shall determine whether such cigarettes should be forfeited and written notice of such determination shall be forwarded to each applicant claiming to have an interest in such cigarettes.

(c) Any person aggrieved by any such determination may appeal therefrom to the superior court for the judicial district of New Britain, as provided in section 12-312.

(d) No sale of any property under the provisions of section 12-305 shall be made while an application for a hearing is pending before the commissioner, but the pendency of an appeal under the provisions of section 12-312 shall not prevent the sale unless the appellant posts a satisfactory bond, with surety, in an amount double the estimated value of the property, conditioned upon the successful termination of the appeal.

(e) When any such sale has been consummated, the proceeds thereof shall become the property of the state, provided any person who has an interest in such property shall have the same rights with respect to the proceeds of such sale as such person had in relation to such property prior to sale.

(1949 Rev., S. 1988; 1957, P.A. 524, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-65, S. 1, 3; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-65 divided the section into Subsecs. (a) to (e), added provision in Subsec. (b) re the commissioner's responsibilities when unstamped cigarettes are seized, added provision as Subsec. (c) re appeals to the Superior Court and added provisions as Subsec. (e) establishing a time for a person whose cigarettes are seized to apply for a hearing, effective July 1, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999.



Section 12-308 - Fraudulent stamps.

Any person who fraudulently makes or utters or forges or counterfeits any stamp prescribed by the Commissioner of Revenue Services under the provisions of this chapter, or who causes or procures the same to be done, or who wilfully utters, publishes, passes or renders as true any false, altered, forged or counterfeited stamp, or who knowingly possesses any such false, altered, forged or counterfeited stamp, or who uses more than once any stamp provided for and required by this chapter, for the purpose of evading the tax hereby imposed, or who tampers with or causes to be tampered with any metering machine authorized to be used under the provisions of this chapter, shall be fined not more than five thousand dollars or imprisoned not more than ten years nor less than one year or both.

(1949 Rev., S. 1989; P.A. 77-614, S. 139, 610; P.A. 88-314, S. 19, 54.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 88-314 deleted statement in which a person is deemed guilty of a felony for any fraudulent act related to cigarette tax stamps and substituted in lieu thereof a fine of not more than $5,000 or imprisonment for more than five years or less than one year, or both fine and imprisonment, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-309 - Taxpayers to keep records; commissioner may examine. Assessment of tax deficiency. Penalty and interest for failure to pay tax when due. Lien against real estate for state tax. Foreclosure procedure.

(a) Each distributor and each dealer shall keep complete and accurate records of all cigarettes manufactured, produced, purchased and sold. Such records shall be of such kind and in such form as the Commissioner of Revenue Services may prescribe and shall be safely preserved for three years in such manner as to insure permanency and accessibility for inspection by the commissioner and his authorized agents. The commissioner and his authorized agents may examine the books, papers and records of any distributor or dealer in this state for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of cigarettes in or upon any premises where such cigarettes are possessed, stored or sold for the purpose of determining whether the provisions of this chapter are being obeyed. If, after an examination of the invoices, books and records of a licensed distributor or dealer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the report of any licensed distributor or licensed dealer is incorrect, and that the licensed distributor or licensed dealer has not purchased sufficient stamps to cover his receipts and sales or other disposition of unstamped cigarettes, he shall thereupon assess the deficiency in tax. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. In any case where a licensed distributor or licensed dealer cannot produce evidence of sufficient stamp purchases to cover the receipt of unstamped cigarettes, it shall be presumed that such cigarettes were sold without having the proper stamps affixed. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax with respect to any return shall be made after the expiration of more than three years from the date of the filing of such return or from the original due date of such return, whichever is later. If no return has been filed as provided in this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. If prior to the expiration of the period prescribed in this section for the assessment of additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(1949 Rev., S. 1990; 1967, P.A. 788, S. 13; P.A. 76-322, S. 8, 27; P.A. 77-614, S. 139, 610; P.A. 78-245, S. 1, 2; 78-303, S. 85, 136; P.A. 79-631, S. 43, 111; P.A. 80-307, S. 12, 31; P.A. 81-411, S. 20, 42; P.A. 82-172, S. 6, 14; P.A. 88-314, S. 20, 54; May Sp. Sess. P.A. 94-4, S. 55, 85; P.A. 95-26, S. 10, 52; P.A. 95-160, S. 64, 69.)

History: 1967 act added provisions for actions taken by commissioner when stamps bought are discovered to be insufficient to cover actual sales; P.A. 76-322 increased interest rate from 0.5% to 1% except if there was fraudulent intent where additional penalty interest remained at 0.5%; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-245 increased penalty interest for fraudulent intent to 1% and added Subsec. (b) re three-year limit for assessment of additional tax; P.A. 79-631 made technical changes; P.A. 80-307 temporarily increased interest rates to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes under Subsec. (a) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-172 added provisions in Subsec. (a) re penalty of $50 if greater than 10% of the deficiency, with the 10% penalty continuing to be applicable if greater than $50, re waiver of penalties by the commissioner for failure to file report on time under certain conditions, re collection of tax, penalty or interest under Sec. 12-35, re creation of lien against real estate of taxpayer and discharge thereof and re foreclosure procedure related to such lien; P.A. 88-314 amended Subsec. (a) in respect to the penalty applicable to a determined insufficiency of stamps purchased by a distributor or dealer in the form of a restatement of the penalty when the deficiency is due to negligence and additionally, when the deficiency is due to fraud or intent to evade the tax and amended Subsec. (b) to clarify the applicable procedure when a return has not been filed and the commissioner must make a return according to the best information available, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-309a - Reports from carriers, warehousemen, bailees. Examination of records.

The Commissioner of Revenue Services may, in his discretion, require reports from any common or contract carrier who transports cigarettes to any point or points within this state, and from any bonded warehouseman or bailee who has in his possession any cigarettes, such reports to contain such information concerning shipments of cigarettes as the Commissioner of Revenue Services shall determine to be necessary for the administration of this chapter. All common and contract carriers, bailees and warehousemen shall permit the examination by the Commissioner of Revenue Services or his authorized agent of any records relating to the shipment or receipt of cigarettes.

(February, 1965, P.A. 27, S. 1; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-310 - Oaths and subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1949 Rev., S. 1991; 1969, P.A. 297; P.A. 78-280, S. 2, 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-311 - Hearings by commissioner.

Any person aggrieved by any action under this chapter of the commissioner or his authorized agent for which hearing is not elsewhere provided may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing, the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of information concerning any manufacture, importation or sale of cigarettes which have escaped taxation to appear before him or his authorized agent with any specific books of account, papers or other documents, for examination relative thereto.

(1949 Rev., S. 1992; P.A. 82-62, S. 2; P.A. 91-236, S. 4, 25.)

History: P.A. 82-62 increased from 10 days to 30 days the period within which a taxpayer may apply for administrative hearing following mailing of notice concerning findings of the commissioner; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134.



Section 12-312 - Appeals from decisions of commissioner.

Any person aggrieved because of any decision, order, determination or disallowance of the commissioner under the provisions of this chapter may, within one month after service upon such person of notice of such decision, order, determination or disallowance, appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1993; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 6, 127; P.A. 84-492, S. 3, 8; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 9, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 11, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 84-492 authorized appeals of orders, determinations and disallowances of commissioner and included one-month period for appeals dated from service of notice; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered the interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 31 CS 134.



Section 12-313 - Administration. Regulations. Waiver of filing of reports.

The administration of this chapter is vested in the Commissioner of Revenue Services. All forms necessary and proper for the enforcement of this chapter shall be prescribed and furnished by the commissioner. The commissioner may require any agent, clerk, stenographer or other assistant to execute a bond in such sum as said commissioner determines for the faithful discharge of his duties. The commissioner may prescribe regulations and rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations and rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest. The commissioner may, in his discretion, waive the requirements of filing reports when it appears to his satisfaction that the distributor is not engaged in handling unstamped cigarettes.

(1949 Rev., S. 1994; 1949, S. 1129d; P.A. 77-614, S. 139, 610; P.A. 90-271, S. 7, 24.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-271 made a technical change.



Section 12-314 - Packaging for sale.

(a)(1) The sale of cigarettes other than in an unopened package containing twenty or more cigarettes originating with the manufacturer which bears the health warning required by law is prohibited.

(2) If the Commissioner of Revenue Services finds, after a hearing, that any dealer or distributor has violated the provisions of this subsection, said commissioner may assess such person a civil penalty of fifty dollars for a first offense, two hundred fifty dollars for a second offense and five hundred dollars for a third or subsequent offense. Such penalty may be in addition to any other penalty provided by law, including, but not limited to, the suspension or revocation of the license of such dealer or distributor pursuant to section 12-295. Any person aggrieved by any action of said commissioner pursuant to this subsection may take an appeal of such action as provided in sections 12-311 and 12-312.

(b) The sale of cigarettes, the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, is prohibited.

(1949 Rev., S. 1995; P.A. 96-240, S. 4, 10; P.A. 99-109, S. 6, 8; P.A. 00-56; 00-170, S. 22, 42; June Sp. Sess. P.A. 01-6, S. 44, 85.)

History: P.A. 96-240 added provision prohibiting sale of cigarettes other than in certain packaging and deleted a provision allowing certain sample packages to be given away, effective June 6, 1996; P.A. 99-109 designated existing provisions as Subsec. (a) and added Subsec. (b) re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303, effective July 1, 1999; P.A. 00-56, effective October 1, 2000, and P.A. 00-170, effective July 1, 2000, and applicable to sales occurring on or after that date, both amended Subsec. (a) to require all sales to be in unopened packages of twenty or more cigarettes; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and add new Subdiv. (2) re civil penalty for violation of subsection, effective July 1, 2001.



Section 12-314a - Certain promotional samples authorized.

The Commissioner of Revenue Services may authorize a dealer or distributor to give or deliver any cigarette, as defined in section 12-285, or tobacco product, as defined in section 12-330a, in connection with the promotion or advertisement of such cigarette or tobacco product without receiving monetary consideration from the person receiving the cigarette or tobacco product provided (1) such distribution is on the premises of a licensed dealer as defined in said section 12-285 or at any event or establishment with an area the access to which is limited to adult patrons provided such distribution is restricted to such area, (2) the sample of cigarettes, if applicable, contains no less than two cigarettes, and (3) the taxes on such cigarettes have been previously paid. The licensed dealer or distributor shall be liable for any gift or delivery of cigarettes or tobacco products to minors on his premises by any person conducting a promotion or advertisement of such cigarette or tobacco product in accordance with this section. This section shall not apply to the gift or delivery of a cigarette package in connection with a sale of similar package of cigarettes.

(P.A. 96-240, S. 5, 10.)

History: P.A. 96-240 effective June 6, 1996.



Section 12-314b - Penalty.

Any person who violates the provisions of subdivision (1) of subsection (a) of section 12-314 shall be fined not more than two hundred dollars for the first offense, not more than three hundred dollars for the second offense within twenty-four months of the first offense, and not more than five hundred dollars for the third or subsequent offense within twenty-four months of the first offense.

(P.A. 14-76, S. 3.)



Section 12-315 - Sale of unstamped cigarettes from one licensed distributor to another.

Except as otherwise provided in subsection (b) of section 12-314, no provision of this chapter shall prohibit the sale of unstamped cigarettes by one licensed distributor to another licensed distributor.

(1949 Rev., S. 1996; P.A. 99-109, S. 7, 8.)

History: P.A. 99-109 added “except as otherwise provided” in Sec. 12-314(b), effective July 1, 1999.



Section 12-315a - Report on enforcement efforts.

Section 12-315a is repealed, effective June 7, 2010.

(P.A. 96-240, S. 7, 10; June Sp. Sess. P.A. 98-1, S. 4, 121; P.A. 10-188, S. 17.)



Section 12-316 - *(See end of section for amended version and effective date.) Imposition of tax.

A tax is hereby imposed at the rate of one hundred eighty-two and one-half mills for each cigarette upon the storage or use within this state of any unstamped cigarettes in the possession of any person other than a licensed distributor or dealer, or a carrier for transit from without this state to a licensed distributor or dealer within this state. Any person, including distributors, dealers, carriers, warehousemen and consumers, last having possession of unstamped cigarettes in this state shall be liable for the tax on such cigarettes if such cigarettes are unaccounted for in transit, storage or otherwise, and in such event a presumption shall exist for the purpose of taxation that such cigarettes were used and consumed in Connecticut.

(1949 Rev., S. 1998; November, 1955, S. N141; 1961, P.A. 578, S. 13; 604, S. 8; 1963, P.A. 651, S. 5; February, 1965, P.A. 326, S. 3; 1967, P.A. 788, S. 14; 1969, P.A. 608, S. 3; June, 1969, P.A. 1, S. 46; June, 1971, P.A. 5, S. 116; 8, S. 27; June Sp. Sess. P.A. 83-1, S. 3, 15; P.A. 89-16, S. 5, 31; June Sp. Sess. P.A. 91-3, S. 132, 168; P.A. 93-74, S. 15, 16, 67; P.A. 02-1, S. 2; P.A. 03-2, S. 30; June Sp. Sess. P.A. 07-1, S. 125; June Sp. Sess. P.A. 09-3, S. 105; P.A. 11-6, S. 81; P.A. 15-244, S. 177.)

*Note: On and after July 1, 2016, this section, as amended by section 180 of public act 15-244, is to read as follows:

“Sec. 12-316. Imposition of tax. A tax is hereby imposed at the rate of one hundred ninety-five mills for each cigarette upon the storage or use within this state of any unstamped cigarettes in the possession of any person other than a licensed distributor or dealer, or a carrier for transit from without this state to a licensed distributor or dealer within this state. Any person, including distributors, dealers, carriers, warehousemen and consumers, last having possession of unstamped cigarettes in this state shall be liable for the tax on such cigarettes if such cigarettes are unaccounted for in transit, storage or otherwise, and in such event a presumption shall exist for the purpose of taxation that such cigarettes were used and consumed in Connecticut.”

(1949 Rev., S. 1998; November, 1955, S. N141; 1961, P.A. 578, S. 13; 604, S. 8; 1963, P.A. 651, S. 5; February, 1965, P.A. 326, S. 3; 1967, P.A. 788, S. 14; 1969, P.A. 608, S. 3; June, 1969, P.A. 1, S. 46; June, 1971, P.A. 5, S. 116; 8, S. 27; June Sp. Sess. P.A. 83-1, S. 3, 15; P.A. 89-16, S. 5, 31; June Sp. Sess. P.A. 91-3, S. 132, 168; P.A. 93-74, S. 15, 16, 67; P.A. 02-1, S. 2; P.A. 03-2, S. 30; June Sp. Sess. P.A. 07-1, S. 125; June Sp. Sess. P.A. 09-3, S. 105; P.A. 11-6, S. 81; P.A. 15-244, S. 177, 180.)

History: 1961 acts increased tax rate, reduced fraction of proceeds to be allocated to soldiers, sailors and marines fund, and reduced maximum limit on fund; 1963 act increased tax rate and deleted provision for allocating any fraction of proceeds to said fund; 1965 act increased tax rate from 3 to 4 mills; 1967 act made persons last having possession of unstamped cigarettes in state liable for tax if cigarettes unaccounted for; 1969 acts temporarily raised tax rate to 7.25 mills for period between July 1, 1969, and June 30, 1971, and further increased temporary rate to 8 mills; 1971 acts extended closing date for temporary increase to June 30, 1973, and later increased rate to 10.5 mills permanently; June Sp. Sess. P.A. 83-1 increased the rate of tax to 13 mills for each cigarette; P.A. 89-16 increased the rate of tax to 20 mills for each cigarette, effective March 23, 1989, and applicable to cigarettes held for sale on or after April 1, 1989; June Sp. Sess. P.A. 91-3 increased the rate of tax to 22.5 mills for each cigarette, effective August 22, 1991, and applicable to cigarettes held for sale on or after October 1, 1991; P.A. 93-74, S. 15, increased the rate of tax to 23.5 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1993, and P.A. 93-74, S. 16, increased the rate of tax to 25 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1994; P.A. 02-1 increased the rate of tax to 55.5 mills for each cigarette, effective April 3, 2002; P.A. 03-2 changed rate to 75.5 mills, effective February 28, 2003, and applicable to sales occurring on or after March 15, 2003; June Sp. Sess. P.A. 07-1 increased rate of tax from 75.5 mills to 100 mills for each cigarette, effective July 1, 2007, and applicable to the storage or use of unstamped cigarettes occurring on or after that date; June Sp. Sess. P.A. 09-3 increased rate of tax from 100 mills to 150 mills for each cigarette, effective September 9, 2009, and applicable to sales occurring on or after October 1, 2009; P.A. 11-6 increased rate of tax from 150 mills to 170 mills for each cigarette, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 15-244 increased rate of tax from 170 to 182.5 mills for each cigarette, effective October 1, 2015, and applicable to sales occurring on or after that date, and further increased rate to 195 mills for each cigarette, effective July 1, 2016, and applicable to sales occurring on or after that date.



Section 12-317 - Return to be filed.

Any person having in his possession any cigarettes with respect to the storage or use of which a tax is imposed herein shall, within twenty-four hours after coming into possession of such cigarettes, file a return with the Commissioner of Revenue Services in such form as he may prescribe. The return shall be accompanied by a payment of the amount of the tax shown to be due thereon.

(1949 Rev., S. 1999; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-318 - Seizure for nonpayment of tax.

All cigarettes with respect to the storage or use of which the tax imposed herein is not paid, as herein provided, are declared to be contraband goods and may be seized by the commissioner or his agents or employees, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing herein shall be construed to require the commissioner to confiscate unstamped cigarettes when he has reason to believe that the owner thereof is not wilfully or intentionally evading the tax imposed by this part.

(1949 Rev., S. 2000.)



Section 12-319 - Imported cigarettes on which tax has been paid.

The provisions of this part shall not apply to cigarettes imported into this state on which the tax imposed by section 12-296 has been paid.

(1949 Rev., S. 2001.)



Section 12-320 - Two hundred or fewer cigarettes not taxable.

The provisions of this chapter shall not apply to the use or storage of cigarettes to an amount not exceeding two hundred cigarettes which have been brought into this state on the person or in accompanying baggage.

(1949 Rev., S. 2002; 1967, P.A. 788, S. 15.)

History: 1967 act substituted “chapter” for “part” and excluded cigarettes in baggage from provisions in quantities of up to two hundred cigarettes rather than three packages (60 cigarettes) as previously was the case.



Section 12-321 - Penalty.

Any person who violates the provisions of this part shall be subject to the penalties provided in section 12-304.

(1949 Rev., S. 2003.)



Section 12-322 to 12-326 - Sale and in-state purchase below cost prohibited. “Cost” defined. Discrimination between sales to another distributor and sales to dealer. Bonus or combination with other articles for sale forbidden. Penalty.

Sections 12-322 to 12-326, inclusive, are repealed.

(1949 Rev., S. 2004–2007; 1949, S. 1132d; 1951, S. 1130d, 1131d, 1134d; 1953, S. 1132d; 1955, S. 1131d; 1969, P.A. 372; P.A. 84-525, S. 5, 6, 8; P.A. 90-293, S. 9.)



Section 12-326a - Definitions. Presumptions of costs of doing business.

(a) As used in sections 12-326a to 12-326h, inclusive, (1) “stamping agent” means a licensed distributor other than a buying pool, who purchases cigarettes at wholesale from manufacturers or other distributors for sale to licensed dealers and who maintains an established place of business, including a location used exclusively for such business, which has facilities in which a substantial stock of cigarettes and related merchandise for resale can be kept at all times, and who sells at least seventy-five per cent of such cigarettes to retailers who, at no time, shall own any interest in the business of the distributor as a partner, stockholder or trustee; (2) “subjobber” means a licensed distributor who purchases stamped cigarettes at wholesale for sale to licensed dealers who, at no time, shall own any interest in the business of the distributor as a partner, stockholder or trustee; (3) “chain store” means a licensed distributor (A) operating five or more retail stores with common ownership and control in this state for the sale of cigarettes, or franchising five or more retail stores in this state for the sale of cigarettes who shares in the gross profits generated by such stores and who purchases cigarettes at wholesale either from another distributor or direct from the manufacturer for sale to dealers but sells such cigarettes exclusively in or to retail stores such person is operating or franchising, or (B) operating and servicing twenty-five or more cigarette vending machines in this state who buys such cigarettes at wholesale and sells them exclusively in such vending machines; (4) “cost” means the basic cost of cigarettes plus the cost of doing business; (5) “basic cost of cigarettes” means (A) the lower of (i) the invoice cost of the cigarettes to the distributor or dealer, as the case may be, or (ii) the replacement cost in the quantity last purchased, plus (B) the full face value of any stamps which may be required by this chapter, if not already included in the invoice cost, minus (C) all trade discounts, if any, other than cash discounts; (6) “cost of doing business” means the costs, as computed for federal income tax purposes, that are related to the sale of cigarettes, including but not limited to labor costs, including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, interest, licenses, taxes, insurance, advertising, preopening expenses and any central and regional administrative expenses, expressed as a percentage of the basic cost of cigarettes and applied thereto. In applying such percentage to the basic cost of cigarettes, any fractional part of a cent equal to one-tenth or more of one cent per carton of ten packages of cigarettes shall be rounded to the next higher cent.

(b) In the absence of the filing with the Commissioner of Revenue Services of satisfactory proof of a lesser or higher cost of doing business, such cost shall be presumed to be (1) in the case of a stamping agent who is selling cigarettes to subjobbers and chain stores, (A) seven-eighths of one per cent of the basic cost of cigarettes to such stamping agent plus (B) the cost of cartage to such subjobbers and chain stores, if performed or paid for by such stamping agent, which, absent satisfactory proof to the contrary shall be presumed to be three-fourths of one per cent of the basic cost of cigarettes to such stamping agent; or (2) in the case of a stamping agent who is selling cigarettes to dealers, (A) five and three-fourths per cent of the basic cost of cigarettes to such stamping agent plus (B) the cost of cartage to such dealers, if performed or paid for by such stamping agent, which, absent satisfactory proof to the contrary shall be presumed to be three-fourths of one per cent of the basic cost of cigarettes to such stamping agent; (3) in the case of a subjobber who is selling cigarettes to dealers, (A) four and seven-eighths per cent of the basic cost of cigarettes to the stamping agent plus (B) the cost of cartage to such dealers, if performed or paid for by such subjobber, which, absent satisfactory proof to the contrary shall be presumed to be three-fourths of one per cent of the basic cost of cigarettes to the stamping agent; (4) in the case of a dealer, eight per cent of the sum of (A) the basic cost of cigarettes to the stamping agent plus (B) the cost of doing business by the stamping agent with respect to cigarettes sold to dealers; and (5) in the case of sales at retail by a stamping agent, subjobber or chain store, the cost to the stamping agent, subjobber or chain store, as the case may be, shall be the same as the cost to the dealer.

(P.A. 90-293, S. 1; P.A. 05-96, S. 2; P.A. 11-37, S. 4.)

History: P.A. 05-96 amended Subsec. (a)(3) to remove franchising from the definition of “chain store” and to include requirement of common ownership and control within definition, effective July 1, 2005; P.A. 11-37 amended Subsec. (a)(3) by redefining “chain store” to include licensed distributors franchising 5 or more retail stores who share in gross profits generated by such stores, effective July 1, 2011.



Section 12-326b - Sale or purchase of below cost cigarettes by dealers and distributors prohibited. Unfair trade practice.

(a) No dealer shall, with intent to injure competitors or destroy or substantially lessen competition, sell cigarettes in this state below cost and no dealer shall, with intent to injure competitors or destroy or substantially lessen competition, buy cigarettes in this state below cost.

(b) No distributor shall, with intent to injure competitors or destroy or substantially lessen competition, sell cigarettes in this state below cost and no distributor shall, with intent to injure competitors or destroy or substantially lessen competition, buy cigarettes in this state below cost.

(c) A violation of subsection (b) of this section shall be an unfair or deceptive act or practice pursuant to subsection (a) of section 42-110b.

(P.A. 90-293, S. 2; June Sp. Sess. P.A. 07-5, S. 22.)

History: June Sp. Sess. P.A. 07-5 designated existing provisions as Subsec. (a) and amended same to delete references to distributors, and added Subsec. (b) re distributors and Subsec. (c) re unfair or deceptive acts or practices, effective January 1, 2008.



Section 12-326c - Sales between distributors.

When one distributor sells cigarettes to another distributor which has the same presumptive cost of doing business, the former shall not be required to include the markups provided for in section 12-326a, but the latter distributor, upon resale to a distributor which has a different presumptive cost of doing business or to a dealer, shall be subject to the provisions of said section, provided, in no event, shall any distributor sell cigarettes at less than the basic cost of cigarettes.

(P.A. 90-293, S. 3.)



Section 12-326d - Certain sales below cost permitted.

Any dealer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the lawful price of a competitor who is selling the same article in this state at cost to him as a dealer. Any stamping agent, subjobber or chain store may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the lawful price of a competitor who is rendering the same type of service and is selling the same article at cost to him as prescribed in sections 12-326a to 12-326h, inclusive. The price of cigarettes sold as specified in section 12-326f shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankruptcy sale be considered the price of a competitor within the purview of this section.

(P.A. 90-293, S. 6.)



Section 12-326e - Bonus or combination with other articles for sale forbidden.

The offering or giving of any article of value in connection with the sale of cigarettes by or to a dealer or the offering or the making of any concession of any kind, whether by the giving of coupons or otherwise in connection with any such sale, or the sale or offering for sale of cigarettes in combination with any other commodity, shall be deemed a violation of sections 12-326a to 12-326h, inclusive. The provisions of this section shall not apply to coupons, gratuities, fees, gifts or payments of cash or in property made, given or furnished by manufacturers of cigarettes uniformly and without discrimination to distributors or dealers for the sale, handling, servicing, display or advertising of cigarettes.

(P.A. 90-293, S. 7.)



Section 12-326f - Exemptions.

The provisions of sections 12-326a to 12-326h, inclusive, shall not apply to sales made (1) as an isolated transaction and not in the usual course of business; (2) where cigarettes are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes if such advertising, offer to sell, or sale states the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold; (3) where cigarettes are advertised, offered for sale, or sold as imperfect or damaged, if such advertising, offer to sell or sale states the reason therefor and the quantity of such cigarettes advertised offered for sale, or to be sold; (4) where cigarettes are sold upon the final liquidation of a business; (5) where cigarettes are advertised, offered for sale, or sold by any fiduciary, officer or agent acting under the specific order or direction of any court; or (6) to or at state institutions not exempted under the provisions of section 12-297.

(P.A. 90-293, S. 5.)



Section 12-326g - Penalty.

(a) Any dealer violating any provision of sections 12-326a to 12-326h, inclusive, shall be fined not more than two hundred fifty dollars for the first offense and not more than five hundred dollars for each subsequent offense.

(b) Any distributor violating any provision of sections 12-326a to 12-326h, inclusive, shall be fined not more than one thousand dollars for the first offense, not more than five thousand dollars for the second offense, and not more than ten thousand dollars for each subsequent offense, except that, if the violation is of subsection (b) of section 12-326b, such distributor shall be fined an additional one thousand dollars for each carton of cigarettes sold or bought in violation of said subsection.

(P.A. 90-293, S. 4; P.A. 05-221, S. 2; June Sp. Sess. P.A. 07-5, S. 23.)

History: P.A. 05-221 designated provision re penalty for a dealer violating any provision of Secs. 12-326a to 12-326h, inclusive, as Subsec. (a) and amended same to specify that the fines are the maximum fines rather than the minimum fines and designated provisions re penalty for a stamping agent, subjobber or chain store violating any provision of said sections as Subsec. (b) and amended same to replace “stamping agent, subjobber or chain store” with “distributor”, replace the fine of not less than $500 with a fine of not more than $1,000 for a first offense and replace the fine of not less than $1,000 for each subsequent offense with a fine of not more than $5,000 for a second offense and not more than $10,000 for each subsequent offense; June Sp. Sess. P.A. 07-5 amended Subsec. (b) to provide that distributors be fined an additional $1,000 for each carton sold or bought in violation of Sec. 12-326b(b), effective January 1, 2008.



Section 12-326h - Civil actions.

(a) An action may be maintained in any court of competent jurisdiction to prevent, restrain or enjoin a violation, or imminent threat of a violation of any of the provisions of sections 12-326a to 12-326h, inclusive. Such an action may be instituted by any person injured by any violation or threatened violation of said sections, or by the Attorney General upon the request of the Commissioner of Revenue Services. If in such action a violation or threatened violation of said sections shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the actual damages sustained by such plaintiff.

(b) In the event that no injunctive relief is sought pursuant to subsection (a) of this section, any person injured by a violation of sections 12-326a to 12-326h, inclusive, may maintain an action for damages and costs of suit in any court of competent jurisdiction.

(c) For the purpose of this section, evidence of any advertisement offering to sell or sale of cigarettes by any distributor or dealer at less than cost to him or evidence of any offer of a rebate in price or the giving of a rebate in price or an offer of a concession or the giving of a concession of any kind or nature whatsoever in connection with the sale of cigarettes or the inducing or attempting to induce or the procuring or the attempting to procure the purchase of cigarettes at a price less than cost to the distributor or dealer shall be prima facie evidence of intent and likelihood to injure competition and to destroy or substantially lessen competition.

(P.A. 90-293, S. 8.)



Section 12-327 to 12-330 - Suspension or revocation of licenses. Hearing; appeal. Unfair Sales Practices Act not to apply. Allocation of funds for administration.

Sections 12-327 to 12-330, inclusive, are repealed.

(1949 Rev., S. 2008–2011; 1951, 1953, S. 1133d; 1963, P.A. 90, S. 1–3; 651, S. 6; P.A. 76-248, S. 1–3; P.A. 77-614, S. 139, 610; P.A. 84-492, S. 7. 8; P.A. 86-403, S. 128, 132.)






Chapter 214a - Tobacco Products Tax

Section 12-330a - Definitions.

As used in this chapter:

(1) “Commissioner” means the Commissioner of Revenue Services;

(2) “Tobacco products” means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff tobacco products, cavendish, plug and twist tobacco, fine cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and all other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise or for both chewing and smoking, but shall not include any cigarette, as defined in section 12-285;

(3) “Distributor” means (A) any person in this state engaged in the business of manufacturing tobacco products, (B) any person who purchases untaxed tobacco products at wholesale from manufacturers or other distributors for sale, or (C) any person who imports into this state untaxed tobacco products, at least seventy-five per cent of which are to be sold;

(4) “Unclassified importer” means any person, other than a distributor, who imports, receives or acquires untaxed tobacco products from outside this state for his or her personal use or consumption in this state;

(5) “Sale” or “sell” includes or applies to gifts, exchanges and barter;

(6) “Wholesale sales price” means, in the case of a manufacturer of tobacco products, the price set for such products or, if no price has been set, the wholesale value of such products, and, in the case of a distributor who is not a manufacturer of tobacco products, the price at which the distributor purchased such products, and, in the case of an unclassified importer of tobacco products, the price at which the unclassified importer purchased such products;

(7) “Snuff tobacco products” means only those snuff tobacco products that have imprinted on the packages the designation “snuff” or “snuff flour”, or the federal tax designation “Tax Class M”, or both;

(8) “Untaxed tobacco products” means tobacco products upon which no tax has been paid in accordance with the provisions of this chapter; and

(9) “Taxed tobacco products” means tobacco products upon which tax has been paid in accordance with the provisions of this chapter.

(P.A. 89-251, S. 24, 203; P.A. 90-115, S. 2, 5; P.A. 00-170, S. 36, 42; June Sp. Sess. P.A. 01-6, S. 28, 85; P.A. 03-225, S. 6; P.A. 06-194, S. 13.)

History: P.A. 90-115 amended the definition of “unclassified importer” and added the definition of “wholesale sales price”; P.A. 00-170 deleted snuff and snuff flour from the definition of “tobacco products”, effective July 1, 2000, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 01-6 added Subdiv. designators for each definition, included snuff tobacco products and roll-your-own tobacco in definition of “tobacco products” and added definition of “snuff tobacco products”, effective January 1, 2002; P.A. 03-225 deleted reference to roll-your-own tobacco in Subdiv. (2), effective January 1, 2002; P.A. 06-194 amended Subdiv. (3) to redefine “distributor” to apply to untaxed tobacco products, amended Subdiv. (4) to redefine “unclassified importer” to apply to untaxed tobacco products imported for personal use, added Subdivs. (8) and (9) defining “untaxed tobacco products” and “taxed tobacco products” and made technical changes, effective July 1, 2006.



Section 12-330b - Distributors and unclassified importers to be licensed.

Each distributor or unclassified importer shall obtain a license issued by the commissioner before manufacturing, purchasing, importing, receiving or acquiring any untaxed tobacco products in this state. The commissioner may, in his or her discretion, refuse to issue a license if such commissioner has reasonable ground to believe (1) that the applicant has wilfully made any false statement of substance with respect to such application for license, (2) that the applicant has neglected to pay any taxes due to this state, or (3) that the applicant has been convicted of violating any of the cigarette or other tobacco product tax laws of this or any other state or the cigarette tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such applicant is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81. The fee for a distributor's license shall be two hundred dollars a year. There shall be no fee for an unclassified importer's license. Each distributor's license shall be conspicuously displayed on the premises covered by the license. Notwithstanding the provisions of section 12-15, the commissioner shall publish on the Internet web site of the Department of Revenue Services a list of every distributor licensed under this chapter. The commissioner shall prescribe the form of application for a distributor's license and for an unclassified importer's license.

(P.A. 89-251, S. 25, 203; P.A. 90-115, S. 3, 5; P.A. 06-194, S. 14; June Sp. Sess. P.A. 09-3, S. 156.)

History: P.A. 90-115 eliminated the fee applicable in the case of the license required for an unclassified importer; P.A. 06-194 specified that license is for untaxed tobacco products, required distributor's license to be conspicuously displayed on premises, required commissioner to publish list of licensed distributors and made technical changes, effective July 1, 2006; June Sp. Sess. P.A. 09-3 increased fee for distributor's license from $100 to $200.

See Sec. 12-39o re issuance or renewal of license when taxes are owed.



Section 12-330c - Tax on tobacco products and snuff tobacco products.

(a)(1) A tax is imposed on all untaxed tobacco products held in this state by any person. Except as otherwise provided in subdivision (2) of this subsection with respect to the tax on cigars, or in subdivision (3) of this subsection with respect to the rate of tax on snuff tobacco products, the tax shall be imposed at the rate of fifty per cent of the wholesale sales price of such products.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, in the case of cigars the tax shall not exceed fifty cents per cigar.

(3) The tax shall be imposed on snuff tobacco products, on the net weight as listed by the manufacturer, as follows: One dollar per ounce of snuff and a proportionate tax at the like rate on all fractional parts of an ounce of snuff.

(b) Said tax shall be imposed on the distributor or the unclassified importer at the time the tobacco product is manufactured, purchased, imported, received or acquired in this state.

(c) Said tax shall not be imposed on any tobacco products which (1) are exported from the state, or (2) are not subject to taxation by this state pursuant to any laws of the United States.

(P.A. 89-251, S. 26, 203; P.A. 90-115, S. 4, 5; P.A. 00-174, S. 81, 83; June Sp. Sess. P.A. 01-6, S. 29, 85; P.A. 06-194, S. 15; June Sp. Sess. P.A. 09-3, S. 107; P.A. 11-6, S. 83; 11-61, S. 38.)

History: P.A. 90-115 deleted application of the tax in Subsec. (a) to the wholesale value of the tobacco product if no price has been set; P.A. 00-174 added provisions re a separate tax on snuff tobacco products, effective July 1, 2000; June Sp. Sess. P.A. 01-6 added exception for snuff tobacco products in Subsec. (a)(1), modified provision for taxation of snuff by weight in Subsec. (a)(2) and deleted references to snuff tobacco products in Subsecs. (b) and (c), effective January 1, 2002; P.A. 06-194 amended Subsec. (a)(1) to specify tax is on untaxed tobacco products, effective July 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase tax on tobacco products in Subdiv. (1) from 20% to 27.5% of the wholesale sales price, and to increase tax on snuff tobacco products in Subdiv. (2) from 40 cents to 55 cents per ounce, effective September 9, 2009, and applicable to sales occurring on or after October 1, 2009; P.A. 11-6 amended Subsec. (a)(1) to increase tax on tobacco products from 27.5% to 50% of the wholesale sales price, and amended Subsec. (a)(2) to increase tax on snuff tobacco products from 55 cents to $1.00 per ounce, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 11-61 amended Subsec. (a) by adding new Subdiv. (2) re ceiling on tax for cigars and redesignating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2011, and applicable to sales occurring on or after that date.



Section 12-330d - Monthly returns and payment of tax by distributors and unclassified importers. Exemption from licensing requirements for retailers of taxed tobacco products and unclassified importers.

(a) Except as otherwise provided in subsection (b) of this section, each licensed distributor and each licensed unclassified importer shall file with the commissioner, on or before the twenty-fifth day of each month, a report for the calendar month immediately preceding in such form and containing such information as the commissioner may prescribe. The return shall be accompanied by a payment of the amount of the tax shown to be due thereon. If any person fails to pay the amount of tax reported due on its report within the time specified under this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner's satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) (1) Any person who does not acquire untaxed tobacco products, but acquires taxed tobacco products for sale at retail shall not be licensed as a distributor under this chapter, and shall be required, during the period that such person is a retailer of taxed tobacco products, to apply for and retain a dealer's license under chapter 214. Each such retailer shall maintain records that detail (A) the persons from whom, the quantities in which and the dates on which tobacco products were acquired by such retailer, and (B) any other information deemed necessary by the commissioner.

(2) If, in the commissioner's discretion, the enforcement of this chapter would not be adversely affected, the commissioner, by regulation adopted pursuant to this chapter, may exempt unclassified importers from the licensing requirements of section 12-330b and from the monthly reporting requirements of this section and, in lieu thereof, may require unclassified importers having untaxed tobacco products in their possession, not later than twenty-four hours after coming into possession of such untaxed tobacco products, (A) to file a report with the commissioner in such form as the commissioner prescribes and bearing notice to the effect that false statements made in such report are punishable, and (B) to pay the amount of tax shown to be due thereon.

(P.A. 89-251, S. 27, 203; P.A. 95-26, S. 12, 52; P.A. 00-174, S. 30, 83; P.A. 05-260, S. 4; P.A. 06-194, S. 16.)

History: P.A. 95-26 lowered the interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 00-174 changed the filing date from the tenth to the twenty-fifth day of each month, eliminated a requirement for regulations re report form and information and made technical changes, effective May 26, 2000, and applicable to reports for periods commencing on or after July 1, 2000; P.A. 05-260 designated existing provisions as Subsec. (a) and amended same to add exception for Subsec. (b) and eliminate commissioner's authority to adopt regulations re names and addresses of customers, added Subsec. (b)(1) re annual report and added Subsec. (b)(2) re exemption through regulations of unclassified importers, effective October 1, 2005, and applicable to returns for periods commencing on or after October 1, 2005; P.A. 06-194 amended Subsec. (b)(1) to delete definitions and requirement that distributors make annual reports, to provide that persons retailing taxed tobacco products shall not be licensed as a distributor but shall apply for and retain a dealer's license under chapter 214 and to delete provision re records of sales of tobacco products, effective July 1, 2006.



Section 12-330e - Suspension or revocation of license for failure to comply with this chapter or related regulations.

The commissioner may suspend or revoke the license of any distributor or unclassified importer for failure to comply with any provision of this chapter, or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such distributor or unclassified importer to show cause why such license should not be revoked, is mailed or delivered to such distributor or unclassified importer not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail. The commissioner shall not issue a new license to a former licensee whose license was revoked unless the commissioner is satisfied that such former licensee will comply with the provisions of this chapter or regulations related thereto.

(P.A. 89-251, S. 28, 203; P.A. 98-262, S. 3, 22.)

History: P.A. 98-262 changed the term “distributor” to “importer”, effective June 8, 1998.



Section 12-330f - Penalties for manufacturing, acquiring, selling, possessing with intent to sell or transporting for sale tobacco products on which no tax has been paid.

(a) Any person, other than a licensed distributor or a licensed unclassified importer, who knowingly manufactures, purchases, imports, receives or acquires any tobacco products upon which no tax has been paid in accordance with the provisions of this chapter, shall be fined not more than five hundred dollars or imprisoned for not more than three months, or both, for each offense. Each day of any such unauthorized operation may be deemed a separate offense.

(b) No distributor or unclassified importer shall sell, offer for sale, display for sale or possess with intent to sell, any tobacco products upon which no tax has been paid in accordance with the provisions of this chapter, provided a licensed distributor or unclassified importer may keep on hand, at the location for which his license is issued, tobacco products upon which no such tax has been paid for a period not exceeding forty-one days. Any tobacco products in the possession of a distributor or unclassified importer shall be presumed to have been held by him for more than forty-one days unless proof is shown to the contrary. Any person who knowingly violates any provision of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(c) (1) Any person, whether or not previously convicted of violation of any provision of this section, who transports for sale, sells or offers for sale tobacco products upon which a tax of two thousand five hundred dollars or more would be due under the provisions of this chapter, but upon which no tax has been paid, and (2) any person, whether or not previously convicted of violation of any provision of this section, who wilfully attempts to evade the taxes imposed by this chapter, or the payment thereof on tobacco products upon which a tax of two thousand five hundred dollars or more would be due but upon which no tax has been paid, shall be guilty of a class D felony.

(P.A. 89-251, S. 29, 203; P.A. 13-258, S. 47.)

History: P.A. 13-258 amended Subsec. (c) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 12-330g - Tobacco products on which no tax has been paid. Declared contraband goods when held for purposes in violation of this chapter. Seizure by commissioner or agent.

All tobacco products upon which taxes are imposed by this chapter, but upon which no tax has been paid, which are in the possession, custody or control of any person for the purpose of being consumed, sold or transported in this state for the purpose of evading or violating the provisions of this chapter or with intent to avoid payment of the tax imposed hereunder, and any automobile, truck, conveyance or other vehicle used in the transportation of such tobacco products, and all paraphernalia, equipment or other tangible personal property, incident to the use of such purposes, found in the place, building, vehicle or vehicles where such tobacco products are found, are declared to be contraband goods; and any house, building or other premises and any vehicle or other conveyance suspected of containing such contraband goods may be searched under due process of law; and any such contraband goods may be seized by the commissioner, his agents or employees, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing herein shall be construed to require the commissioner to confiscate any tobacco products or property when he has reason to believe that the owner thereof is not wilfully or intentionally evading the tax imposed by this chapter. Any property seized under the provisions of this chapter may, at his discretion, be offered by the commissioner for sale at public auction to the highest bidder after advertisement, as provided in section 12-330h, or he may dispose of such property in a manner in which he deems to be in the best interest of the state. The commissioner shall deliver to the State Treasurer the proceeds of any sale made under the provisions of this section. The seizure and sale of any tobacco products or other property under the provisions of this section shall not relieve any person from a fine or other penalty for violation of this chapter.

(P.A. 89-251, S. 30, 203; P.A. 91-406, S. 15, 29.)

History: P.A. 91-406 confirmed the numbering of this section as Sec. 12-330g, thereby correcting a typographical error.



Section 12-330h - Property seized as contraband. Procedure for persons claiming an interest in the property.

When any property has been seized under the provisions of section 12-330g, the commissioner may, at his discretion, after a hearing as provided in section 12-330l, advertise such property for sale in a newspaper published or having a circulation in the town in which the seizure took place, at least five days before the sale. Any person claiming an interest in such property may make written application to the commissioner for a hearing, stating his interest in the property and his reasons why the property should not be forfeited. Further proceedings on such application for hearing shall be taken as provided in sections 12-330l and 12-330m. No property may be sold under the provisions of section 12-330g while an application for a hearing is pending before the commissioner, but the pendency of an appeal under the provisions of section 12-330m shall not prevent the sale unless the appellant posts a satisfactory bond, with surety, in an amount double the estimated value of the property, conditioned upon the successful termination of the appeal.

(P.A. 89-251, S. 31, 203; P.A. 15-179, S. 2.)

History: P.A. 15-179 made technical changes, effective July 2, 2015.



Section 12-330i - Deficiency assessment. Penalty provisions. Assessment of tax when no return is filed.

(a) Each distributor and each unclassified importer shall keep complete and accurate records of all tobacco products manufactured, produced, purchased and sold. Such records shall be of such kind and in such form as the commissioner may prescribe and shall be safely preserved for three years in such manner as to ensure permanency and accessibility for inspection by the commissioner and his authorized agents. The commissioner and his authorized agents may examine the books, papers and records of any distributor or unclassified importer in this state for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of tobacco products in or upon any premises where such tobacco products are possessed, stored or sold for the purpose of determining whether the provisions of this chapter are being obeyed. If, after an examination of the invoices, books and records of a licensed distributor or unclassified importer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the report of any licensed distributor or licensed unclassified importer is incorrect, he shall thereupon assess the deficiency in tax. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax with respect to any return shall be made after the expiration of more than three years from the date of the filing of such return or from the original due date of such return, whichever is later. If no return has been filed as provided in this chapter the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. If prior to the expiration of the period prescribed in this section for the assessment of additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(P.A. 89-251, S. 32, 203; May Sp. Sess. P.A. 94-4, S. 56, 85; P.A. 95-26, S. 13, 52; 95-160, S. 64, 69.)

History: May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-330j - Penalty for wilful failure to comply with this chapter or wilful submission of fraudulent document.

(a) Any person required under this chapter to pay any tax or to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, “person” includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(P.A. 89-251, S. 33, 203; P.A. 97-203, S. 5, 20; P.A. 13-258, S. 48.)

History: P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-330k - Hearings ordered by commissioner.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(P.A. 89-251, S. 34, 203.)



Section 12-330l - Application for hearing before commissioner.

Any person aggrieved by any action under this chapter of the commissioner or his authorized agent for which hearing is not elsewhere provided may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing, the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of information concerning any manufacture, importation or sale of tobacco products which have escaped taxation to appear before him or his authorized agent with any specific books of account, papers or other documents, for examination relative thereto.

(P.A. 89-251, S. 35, 203; P.A. 91-236, S. 5, 25.)

History: P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-330m - Appeal.

Any person aggrieved because of any decision, order, determination or disallowance of the commissioner under the provisions of this chapter may, within one month after service upon such person of notice of such decision, order, determination or disallowance, appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of six per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 88-230, S. 1, 12; P.A. 89-251, S. 36, 203; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: (Revisor's note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-330n - Administration. Regulations.

The administration of this chapter is vested in the commissioner. All forms necessary and proper for enforcement shall be prescribed and furnished by the commissioner. The commissioner may require any agent, clerk, stenographer or other assistant to execute a bond in such sum as said commissioner determines for the faithful discharge of his duties. The commissioner may prescribe regulations and rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations and rulings, when reasonably designed to carry out the intent and purpose of this chapter shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(P.A. 89-251, S. 37, 203; P.A. 90-271, S. 8, 24.)

History: P.A. 90-271 made technical change.



Section 12-330o - Records of shipments and receipts of tobacco products required of common and contract carriers, bailees and warehousemen.

The Commissioner of Revenue Services may, in his discretion, require reports from any common or contract carrier who transports tobacco products to any point or points within this state, and from any bonded warehouseman or bailee who has in his possession any tobacco products, such reports to contain such information concerning shipments of tobacco products as the Commissioner of Revenue Services shall determine to be necessary for the administration of this chapter. All common and contract carriers, bailees and warehousemen shall permit the examination by the Commissioner of Revenue Services or his authorized agent of any records relating to the shipment or receipt of tobacco products.

(P.A. 90-115, S. 1, 5.)



Section 12-330p - Overpayments and refunds.

(a) Any person believing that he has overpaid any tax due under the provisions of this chapter may file, in writing, a claim for refund with the Commissioner of Revenue Services within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of such overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so determined the commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the claimant. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed a written protest with the commissioner as provided in subsection (b) of this section.

(b) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If the protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(c) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(d) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-330m.

(P.A. 98-262, S. 4, 22.)

History: P.A. 98-262 effective June 8, 1998.






Chapter 215 - Amusement Places Tax (Repealed)

Section 12-331 to 12-339b - Amusement places tax.

Sections 12-331 to 12-339b, inclusive, are repealed.

(1949 Rev., S. 2012–2019; 1949, S. 1135d, 1136d; 1957, P.A. 163, S. 26; 1959, P.A. 231; 1969, P.A. 467, S. 1; June, 1969, P.A. 1, S. 47; 1971, P.A. 870, S. 26; P.A. 76-436, S. 315, 681; P.A. 77-614, S. 139, 486, 610; P.A. 78-280, S. 5, 127; P.A. 82-472, S. 182, 183.)






Chapter 216 - Succession and Transfer Taxes

Section 12-340 - Tax on transfers of property.

A tax is imposed, under the conditions and subject to the exemptions and limitations hereinafter prescribed, upon transfers, in trust or otherwise, of the following property or any interest therein or income therefrom: (a) When the transfer is from a resident of this state; (1) real property situated in this state; (2) tangible personal property, except such as has an actual situs without this state; (3) all intangible personal property; (b) when the transfer is from a nonresident of this state; (1) real property situated in this state; (2) tangible personal property which has an actual situs in this state. No tax shall be imposed or collected when the amount due is less than ten dollars.

(1949 Rev., S. 2020; 1955, S. 1137d; P.A. 86-10, S. 2, 3.)

History: P.A. 86-10 increased minimum level at which tax is imposed from $1 to $10, effective July 1, 1986, and applicable to estates of persons dying on or after that date.

Taxation of personal property on resident located in another state considered and upheld. 76 C. 617; 77 C. 644, 657. Transfer of intangibles taxable by state of decedent's domicile regardless of taxability in another state; transfer of tangible personal property having situs in another state not constitutionally taxable by state of domicile. 105 C. 192, 217; 277 U.S. 1. Transfer of intangibles in New York to New York trustee by Connecticut resident temporarily in New York, taxable by this state. 114 C. 221. What constitutes “business situs” of intangible property; domicile at death determines right to tax and taxability of transfer in trust not affected by settlor's residence outside state at time trust created; “nonresident” refers to one who is such at time of death. 122 C. 107, 113, 123, 124. Cited. 140 C. 491; 142 C. 144. Benefits coming to decedent's spouse from noncontributory, unfunded retirement plan subject to change by employer, held taxable. 145 C. 497. Cited. 146 C. 184; 147 C. 406. Where person domiciled in Massachusetts transferred, by irrevocable trust, stocks, bonds and securities located in Massachusetts to Massachusetts trustees, retaining the rights to receive income for life and to add to the corpus, and then moved to Connecticut, where she resided until her death, succession tax imposed on transfer under Sec. 12-341(d) is proper. 152 C. 332. Cited. 173 C. 232; 177 C. 476.

Cited. 17 CS 70.



Section 12-341 - Taxable transfers by persons dying on and after July 1, 1959, and prior to July 1, 1963.

The transfers enumerated in section 12-340 shall be taxable if made: (a) By will; (b) by statutes relating to descent and distribution of property upon the death of the owner; (c) in contemplation of the death of the transferor, and any transfer of property, either by a direct conveyance or by conveyances through a third party, made and completed within one year next prior to the date of death of the transferor, shall, unless shown to the contrary, be construed prima facie to have been made in contemplation of death; (d) by gift or grant intended to take effect in possession or enjoyment at or after the death of the transferor. Such a transfer as last mentioned shall include, among other things, a transfer under which the decedent retained for his life, or for any period not ascertainable without reference to his death, or for a period of such duration as to evidence an intention that he should retain for his life (1) the possession or enjoyment of, or the right to the income from, the property, or (2) the right, either alone or in conjunction with any person or persons, to designate the person or persons who shall possess or enjoy the property or the income therefrom, but shall not include property transferred by the decedent in which he retained, whether by operation of law or otherwise, the possibility, hereinafter referred to as a “reversionary interest”, that the property would return to the decedent or his estate or would be subject to a power of disposition by him, unless the value of such reversionary interest immediately before the death of the decedent exceeded five per cent of the value of the property transferred. The value of a taxable reversionary interest immediately before the death of the decedent shall be determined, without regard to the fact of the decedent's death, by usual methods of valuation, including the use of tables of mortality and actuarial principles, allowing credit for the value of all intervening estates, under regulations prescribed by the Commissioner of Revenue Services; (e) in payment of a claim against the estate of a deceased person arising from a contract made by him and payable by its terms at or after his death, but a claim created by an antenuptial agreement made payable by will shall be considered as creating a debt against the estate and shall not constitute a taxable transfer. If any transfer specified in subdivisions (c), (d) and (e) of this section is made for a valuable consideration, so much thereof as is the equivalent in money value of the money value of the consideration received by the transferor shall not be taxable, but the remaining portion shall be taxable. If it becomes necessary or appropriate in ascertaining such value to use mortality tables, the American Men's Ultimate Mortality tables at four per cent compound interest shall be used, so far as applicable.

(1949 Rev., S. 2021; 1959, P.A. 250, S. 1; P.A. 77-614, S. 139, 610.)

History: 1959 act excluded certain reversionary interests; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

Annotations to former statute:

Gift which did not create joint tenancy, nevertheless taxable as gift to take effect in possession and enjoyment at death of donor. 111 C. 165. Cited. Id., 176. Irrevocable transfer to trustee to pay income to transferor during life, with directions that on his death corpus be paid to designated beneficiaries, taxable within Subdiv. (d); tax to be computed on value at death. 114 C. 207, 213, 225; 287 U.S. 509. See 122 C. 115. Gift by warranty deed to children, reserving life use in grantor, taxable within Subdiv. (d). 114 C. 207. Cited. 115 C. 147. Revocable transfer in trust to pay income to settlor's spouse for life and upon spouse's death to settlor, and upon death of survivor to transfer principal to settlor's executors, held within Subdiv. (d); same where remainder is to spouse's appointees by will or in default of appointment to designated persons; life estates not taxable. 118 C. 233, 245, 247. See 122 C. 116. Tax applies to transfers wherein death of transferor is a factor in devolution of use and enjoyment of property. 122 C. 107, 117. Taxability of transfer providing for possibility of reverter. Id., 117–122. Transfer in trust to pay income to settlor's wife for life, with remainders to named beneficiaries, wherein settlor retained power of revocation exercisable to revest corpus in him if wife died or became incompetent during his lifetime, held taxable under Subdiv. (d). 125 C. 456. Whether a transfer is in contemplation of death is question of fact in individual case; thought of death must be impelling cause of transfer. Id., 680, 683, 685. Only consideration having monetary value and actually received by transferor may be deducted; mere promise not sufficient. 127 C. 48. Cited. 128 C. 558. Cases relating to transfers to take effect in possession or enjoyment at death reviewed; inter vivos trust taxable where settlor reserved power to amend otherwise than to revest in him. 129 C. 176. Joint bank accounts taxable under Subdiv. (d) when decedent contributed all funds, retained books and withdrew interest. 131 C. 345. If donees came into possession and enjoyment at creation of accounts, section applies; if they were to succeed to possession and enjoyment at donor's death, accounts taxable under Subdiv. (d). Id., 347. Life insurance purchased in combination with annuity held taxable. 132 C. 5. Cited. 282 U.S. 607. Transfer held subject to succession tax as one intended to take effect in possession or enjoyment at or after the death of the settlor. 134 C. 456. U.S. defense savings bonds held taxable even though survivor had no knowledge of treasury regulations. 136 C. 33. Some act of decedent as transferor, with intent to retain property, is essential to render transfer taxable. Id., 503. Cited. 140 C. 491; 141 C. 257. Intent is to reach the shifting of the economic benefits that may occur by reason of the death of the settlor even though the shifting follows necessarily from a prior transfer of title. 142 C. 144. Benefits coming to decedent's spouse from noncontributory, unfunded retirement plan subject to change by employer, held transfer to take effect at or after death. 145 C. 497.

Element of “interest to take effect in possession or enjoyment after death”. 9 CS 196. Cited. 10 CS 541. “Grant” includes transfer for valuable consideration. 15 CS 24. Trust to take effect at death of survivor or transferor is an “interest to take effect in possession...on death”. Id., 135. Joint and survivor savings account created five years before death of B, when about to undergo surgery, and who did not thereafter retain possession and control of passbooks, held to have been created in contemplation of death. 16 CS 241. Cited. 17 CS 70.

Annotations to present section:

Cited. 32 CS 227; 38 CS 54.

Subdiv. (c):

Cited. 175 C. 8.

The question whether a transfer is made in contemplation of death is one of fact and each such transfer must be individually examined; hence tax commissioner's appeal from decree of the probate court holding two transfers nontaxable did not involve all the transfers. 28 CS 210.

Subdiv. (d):

Nine years before his death, settlor assigned to charity all interests he might have in properties of trusts, held that on death of settlor such interests not within Subdiv.; taxability determined by state of affairs at time of death of decedent. 146 C. 184. Cited. 149 C. 334. Statute is intended to reach the shifting of economic benefits which may occur by reason of death of transferor, though the shifting follows necessarily from a prior transfer of title inter vivos. 151 C. 39. Consideration for contractual restriction of competition payable annually to decedent held a testamentary transfer and taxable as such. 152 C. 282. Succession tax on transfers made according to Subdiv. is imposed on privilege of succeeding to right of possession or enjoyment of property from a former owner at his death, even though the shifting of enjoyment follows from a prior transfer of title inter vivos, or as a result of a contractual obligation. Id., 336. Where a trust is involved, intangibles are treated as being owned by a settlor at death and as having their situs, for purposes of the succession tax, in the state of the settlor's domicile. Id., 336, 337. In order for a transfer to be subject to the succession tax under Subdiv., there must be a causal relationship between the settlor's intent and the taking effect in possession or enjoyment; the taking effect must be caused by an intentional act of the transferor, not by an independent act of someone else. Id., 667.



Section 12-341a - Effective date.

Section 12-341 shall apply to the estates of persons dying on and after July 1, 1959, but all estates not within the provisions of section 12-341 shall be subject to the succession tax or inheritance tax laws applicable to them prior to July 1, 1959, and such laws are continued in force for that purpose.

(1959, P.A. 250, S. 2.)

Cited. 173 C. 232.



Section 12-341b - Taxable transfers by persons dying on and after July 1, 1963.

The transfers enumerated in section 12-340 shall be taxable if made: (a) By will; (b) by statutes relating to descent and distribution of property upon the death of the owner; (c) in contemplation of the death of the transferor, and any transfer of property, either by a direct conveyance or by conveyances through a third party, made and completed within three years next prior to the date of death of the transferor, shall, unless shown to the contrary, be construed prima facie to have been made in contemplation of death, except that no such transfer made more than three years prior to death shall be treated as having been made in contemplation of death; (d) by gift or grant intended to take effect in possession or enjoyment at or after the death of the transferor. Such a transfer as last mentioned shall include, among other things, a transfer under which the decedent retained for his life, or for any period not ascertainable without reference to his death, or for a period of such duration as to evidence an intention that he should retain for his life (1) the possession or enjoyment of, or the right to the income from, the property, or (2) the right, either alone or in conjunction with any person or persons, to designate the person or persons who shall possess or enjoy the property or the income therefrom, but shall not include property transferred by the decedent in which he retained, whether by operation of law or otherwise, the possibility, hereinafter referred to as a “reversionary interest”, that the property would return to the decedent or his estate or would be subject to a power of disposition by him, unless the value of such reversionary interest immediately before the death of the decedent exceeded five per cent of the value of the property transferred. The value of a taxable reversionary interest immediately before the death of the decedent shall be determined, without regard to the fact of the decedent's death, by usual methods of valuation, including the use of tables of mortality and actuarial principles, allowing credit for the value of all intervening estates, under regulations prescribed by the Commissioner of Revenue Services; (e) in payment of a claim against the estate of a deceased person arising from a contract made by him and payable by its terms at or after his death, but a claim created by an antenuptial agreement made payable by will shall be considered as creating a debt against the estate and shall not constitute a taxable transfer. If any transfer specified in subdivisions (c), (d) and (e) of this section is made for a valuable consideration, so much thereof as is the equivalent in money value of the money value of the consideration received by the transferor shall not be taxable, but the remaining portion shall be taxable. If it becomes necessary or appropriate in ascertaining such value to use mortality tables, the American Men's Ultimate Mortality tables at four per cent compound interest shall be used, so far as applicable.

(1963, P.A. 593, S. 1; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

Cited. 220 C. 77.

Cited. 1 CA 160; 10 CA 95.

Cited. 38 CS 54.

Subdiv. (d):

When valuable consideration has been received by transferor of trust taxable under Subdiv., offset provision of section applies regardless of source of the consideration. 158 C. 325. Whether joint bank accounts are fractionally taxable under Sec. 12-343 or taxable in their entirety under Subdiv. shall be determined by the transferor's intent, as evidenced by the total factual situation. 175 C. 8. Statute applies where transferor's death is a factor in the devolution of use or enjoyment of the property. 177 C. 476.



Section 12-341c - Effective date.

Section 12-341b shall take effect July 1, 1963, and shall apply to the estates of persons dying on and after that date but all estates not within the provisions of section 12-341b shall be subject to the succession tax or inheritance tax laws applicable to them prior to July 1, 1963, and such laws are continued in force for that purpose.

(1963, P.A. 593, S. 2; P.A. 85-613, S. 28, 154.)

History: P.A. 85-613 made technical changes.

Cited. 173 C. 232.



Section 12-342 - Life, accident and war risk insurance.

The provisions of sections 12-341 and 12-341b shall not apply to the proceeds of any policy of life or accident insurance payable to a named beneficiary or beneficiaries, including such proceeds payable to a trustee or trustees under an inter vivos or testamentary trust or the proceeds of any insurance policy of a decedent payable at his death to his estate, the executors of his will or the administrators of his estate. The proceeds of any insurance policy issued by the United States and generally known as war risk insurance, United States government life insurance or national service life insurance shall not be taxable within the provisions of this chapter.

(1949 Rev., S. 2023; 1949, S. 1139d; 1957, P.A. 163, S. 27; 1963, P.A. 514; 1969, P.A. 784, S. 1.)

History: 1963 act included proceeds payable under trust; 1969 act revised section so that proceeds of insurance policy payable at death to estate, executors or administrators no longer subject to taxes.

Life insurance purchased in combination with annuity contract held taxable under Sec. 12-341(d). 132 C. 5. Annuity is not within exception. 140 C. 491; 145 C. 497. Cited. 210 C. 277.

Where accident insurance policy named no beneficiary, proceeds taxable to the estate. 17 CS 71. Meaning and application of “proceeds” discussed. 38 CS 54.



Section 12-343 - Jointly-owned property.

Whenever property is held in the joint names of two or more persons and the survivor or survivors of them, the right of the survivor or survivors to the immediate ownership or possession and enjoyment of such property shall be a taxable transfer and the tax shall be computed as though a fractional part of the property, determined by dividing the fair market value of the entire property by the number of persons in whose joint names it was held, belonged absolutely to the deceased person and had been bequeathed or devised by him to the survivor or survivors by will; provided, in addition to any exemption granted under the provisions of this chapter, the provisions of this section shall not render subject to a succession tax joint checking or savings accounts in banks or savings banks, savings and loan associations or credit unions, or United States war or savings bonds, payable to either or to the survivor, if the aggregate thereof is less than five thousand dollars, but a fractional share of any excess over five thousand dollars shall be taxable. The provisions of this section shall not be construed to prevent the taxability, in whole or in part, under the provisions of subsection (c) or (d) of section 12-341 or 12-341b of any property held in the joint names of two or more persons and the survivor of them, including any joint checking or savings account in any bank, savings bank, savings and loan association or credit union, or United States war or savings bonds. The limitations imposed by section 12-340 shall apply to any tax imposed under the provisions of this section.

(1949 Rev., S. 2022; 1949, 1955, S. 1138d; P.A. 78-121, S. 5, 113.)

History: P.A. 78-121 deleted words “building or” in phrase “building or savings and loan association”.

See Sec. 12-363 re certification by probate court freeing jointly held property from succession tax.

Cited. 111 C. 176; 115 C. 147. Statute upheld; the $5,000 should be subtracted before the division by the number of joint owners. 128 C. 557, 560. If donees came into possession and enjoyment at creation of accounts, section applies; if they were to succeed to possession and enjoyment at donor's death, accounts taxable under Sec. 12-341. 131 C. 347. U.S. defense savings bonds held taxable even though survivor had no knowledge of treasury regulations. 136 C. 33. Cited. 149 C. 334. Whether joint bank accounts are fractionally taxable under section or taxable in their entirety under Sec. 12-341b(d) shall be determined by the transferor's intent, as evidenced by the total factual situation. 175 C. 8. Cited. 240 C. 343.

Cited. 16 CS 241; 32 CS 227.



Section 12-344 - Rates.

(a) The tax imposed under the provisions of this chapter shall be at the following rates: Class AA, subject to the provisions of subsection (b) of this section with respect to the net taxable estate passing to the surviving spouse of any transferor whose death occurs on or after July 1, 1986, the net taxable estate of any transferor passing to any husband or wife, in excess of three hundred thousand dollars in value to and including four hundred thousand dollars, five per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, six per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, seven per cent thereof; and on the amount in excess of one million dollars, eight per cent thereof: Class A, subject to the provisions of subsection (c) of this section with respect to the net taxable estate passing to any such class A beneficiary of any transferor whose death occurs on or after January 1, 1997, the net taxable estate of any transferor passing to any parent, grandparent, adoptive parent and any natural or adopted descendant, in excess of fifty thousand dollars in value to and including one hundred fifty thousand dollars, shall be three per cent thereof; on the amount in excess of one hundred fifty thousand dollars to and including two hundred fifty thousand dollars, four per cent thereof; on the amount in excess of two hundred fifty thousand dollars to and including four hundred thousand dollars, five per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, six per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, seven per cent thereof; and on the amount in excess of one million dollars, eight per cent thereof: Class B, subject to the provisions of subsection (d) of this section with respect to the net taxable estate passing to any such class B beneficiary of any transferor whose death occurs on or after January 1, 1999, the net taxable estate of any transferor passing to the husband or wife or widower or widow who has not remarried of any natural or adopted child of such transferor, to any stepchild, brother or sister of the full or half blood or adopted brother or sister and to any natural or adopted descendant of such brother or sister, in excess of six thousand dollars shall be subject to a tax of four per cent to and including twenty-five thousand dollars; the tax on the amount passing to relatives of this class in excess of twenty-five thousand dollars to and including one hundred fifty thousand dollars shall be five per cent thereof; on the amount in excess of one hundred fifty thousand dollars to and including two hundred fifty thousand dollars, six per cent thereof; on the amount in excess of two hundred fifty thousand dollars to and including four hundred thousand dollars, seven per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, eight per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, nine per cent thereof; and on the amount in excess of one million dollars, ten per cent thereof: Class C, subject to the provisions of subsection (e) of this section with respect to the net taxable estate passing to any such class C beneficiary of a transferor whose death occurs on or after January 1, 2001, the net taxable estate of any transferor passing to any person, corporation or association, not included in either Class AA, Class A or Class B, in excess of one thousand dollars, and not otherwise exempt, shall be subject to a tax of eight per cent to and including twenty-five thousand dollars; the tax on the amount passing to beneficiaries in this class, in excess of twenty-five thousand dollars to and including one hundred fifty thousand dollars, shall be nine per cent thereof; on the amount in excess of one hundred fifty thousand dollars to and including two hundred fifty thousand dollars, ten per cent thereof; on the amount in excess of two hundred fifty thousand dollars to and including four hundred thousand dollars, eleven per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, twelve per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, thirteen per cent thereof; and on the amount in excess of one million dollars, fourteen per cent thereof. Only one exemption as provided in this section for each class shall apply to the net estate passing to all beneficiaries or distributees in such class. The value of all taxable transfers to a beneficiary or distributee shall be aggregated for the purpose of computing the tax and exemptions.

(b) The tax under this section applicable to the net taxable estate of any transferor passing to the surviving spouse of such transferor shall, with respect to the estate of any transferor whose death occurs on or after July 1, 1986, be imposed as follows: (1) If the death of the transferor occurs on or after July 1, 1986, but prior to July 1, 1987, the net taxable estate passing to the surviving spouse of such transferor shall be subject to tax at the rate of (A) three per cent on the amount in excess of three hundred thousand dollars in value to and including four hundred thousand dollars, (B) four per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (C) five per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (D) six per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after July 1, 1987, but prior to July 1, 1988, the net taxable estate passing to the surviving spouse of such transferor shall be subject to tax at the rate of (A) one and one-half per cent on the amount in excess of three hundred thousand dollars in value to and including four hundred thousand dollars, (B) two per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (C) two and one-half per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (D) three per cent on the amount in excess of one million dollars in value, and (3) if the death of the transferor occurs on or after July 1, 1988, the net taxable estate passing to the surviving spouse of such transferor shall not be subject to tax under this chapter.

(c) The tax under this section, applicable to the net taxable estate of any transferor, whose death occurs on or after January 1, 1997, passing to a class A beneficiary shall be imposed as follows: (1) If the death of the transferor occurs on or after January 1, 1997, but prior to January 1, 1998, at the rate of (A) five per cent on the amount in excess of two hundred fifty thousand dollars in value to and including four hundred thousand dollars, (B) six per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (C) seven per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (D) eight per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after January 1, 1998, but prior to January 1, 1999, at the rate of (A) six per cent on the amount in excess of five hundred thousand dollars in value to and including six hundred thousand dollars, (B) seven per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (C) eight per cent on the amount in excess of one million dollars in value, (3) if the death of the transferor occurs on or after January 1, 1999, but prior to January 1, 2000, at the rate of (A) seven per cent on the amount in excess of eight hundred thousand dollars in value to and including one million dollars and (B) eight per cent on the amount in excess of one million dollars in value, (4) if the death of the transferor occurs on or after January 1, 2000, but prior to January 1, 2001, at the rate of eight per cent on the amount in excess of two million dollars in value and (5) if the death of the transferor occurs on or after January 1, 2001, the net taxable estate passing to a class A beneficiary shall not be subject to tax under this chapter.

(d) The tax under this section applicable to the net taxable estate of any transferor, whose death occurs on or after January 1, 1999, passing to a class B beneficiary shall be imposed as follows: (1) If the death of the transferor occurs on or after January 1, 1999, but prior to January 1, 2000, at the rate of (A) six per cent on the amount in excess of two hundred thousand dollars in value to and including two hundred fifty thousand dollars, (B) seven per cent on the amount in excess of two hundred fifty thousand dollars in value to and including four hundred thousand dollars, (C) eight per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (D) nine per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (E) ten per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after January 1, 2000, but prior to January 1, 2001, at the rate of (A) eight per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (B) nine per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (C) ten per cent on the amount in excess of one million dollars in value, (3) if the death of the transferor occurs on or after January 1, 2001, but prior to January 1, 2005, at the rate of (A) nine per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (B) ten per cent on the amount in excess of one million dollars in value, (4) if the death of the transferor occurs on or after January 1, 2005, the net taxable estate passing to a class B beneficiary shall not be subject to tax under this chapter.

(e) The tax under this section applicable to the net taxable estate of any transferor, whose death occurs on or after January 1, 2001, passing to a class C beneficiary shall be imposed as follows: (1) If the death of the transferor occurs on or after January 1, 2001, but prior to January 1, 2005, at the rate of (A) ten per cent on the amount in excess of two hundred thousand dollars in value to and including two hundred fifty thousand dollars, (B) eleven per cent on the amount in excess of two hundred fifty thousand dollars in value to and including four hundred thousand dollars, (C) twelve per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (D) thirteen per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (E) fourteen per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after January 1, 2005, the net taxable estate passing to a class C beneficiary shall not be subject to tax under this chapter.

(1949 Rev., S. 2026; 1949, S. 1143d; 1957, P.A. 555, S. 1, 2; 1959, P.A. 571, S. 1; 1963, P.A. 603; 642, S. 10; P.A. 73-309, S. 1, 2; P.A. 78-371, S. 2, 6; P.A. 85-159, S. 6, 19; 85-469, S. 4, 6; P.A. 86-397, S. 6, 10; P.A. 95-256, S. 1; Nov. 15 Sp. Sess. P.A. 01-1, S. 1, 2; June 30 Sp. Sess. P.A. 03-1, S. 94; P.A. 05-251, S. 66; June Sp. Sess. P.A. 05-3, S. 50.)

History: 1959 act included widower or widow of child who has not remarried in Class B; 1963 acts clarified status of adopted children and their descendants and changed Class A tax rate on amounts over $150,000 to and including $250,000 from 5% to 4%; P.A. 73-309 included estates passing to brother or sister of adopted brother or sister, applicable to estates of all persons dying on or after July 1, 1973 (estates of persons dying before that date are subject to succession tax laws previously applicable and continued in force for that purpose); P.A. 78-371 changed lower amount in Class AA 3% tax rate from $50,000 to $100,000, changed lower amount in Class A 2% tax rate from $10,000 to $20,000 and changed lower amount in Class C tax rate from $500 to $1,000, effective July 1, 1978, and applicable to estate of any person dying on or after that date (estates of persons dying before that date are subject to succession and transfer tax laws previously applicable); P.A. 85-159 increased the minimum value of the net taxable estate subject to taxation under Class AA to $300,000 and under Class A to $50,000 for the estate of any person dying on or after July 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 86-397 added Subsec. (b) reducing the rates of tax applicable to the net taxable estate of any transferor passing to the surviving spouse of such transferor in the following manner: The first reduction, in the amount of approximately one-third of applicable rates preceding reduction, is effective with respect to such estates of transferors whose death occurs on or after July 1, 1986, the second reduction, in the amount of approximately one-half of applicable rates preceding reduction, is effective with respect to such estates of transferors whose death occurs on or after July 1, 1987, and the tax is eliminated with respect to such estates of transferors whose death occurs on or after July 1, 1988, effective June 11, 1986, and applicable to the estate of any transferor whose death occurs on or after July 1, 1986; P.A. 95-256 added new Subsecs. (c), (d) and (e) to increase the exemption amount and phase out tax over a five-year period for class A, B and C beneficiaries, respectively, and made technical changes to Subsec. (a); Nov. 15 Sp. Sess. P.A. 01-1 amended Subsecs. (d) and (e) to delay by one year the phase-out of tax after January 1, 2002, for class B and class C beneficiaries and to make technical changes, effective November 20, 2001; June 30 Sp. Sess. P.A. 03-1 amended Subsecs. (d) and (e) to delay the phaseout of tax under those subsections by two years, effective August 16, 2003, and applicable to transfers from estates of decedents who die on or after March 1, 2003; P.A. 05-251 amended Subsecs. (d) and (e) to remove the tax on Class B and Class C beneficiaries, effective June 30, 2005, and applicable to estates of decedents dying after January 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-251 so as to apply to estates of decedents dying “on” January 1, 2005, as well as to those of decedents dying “after” that date, effective June 30, 2005.

“Adopted child” as included in class A means legally adopted child. 147 C. 134. History of statute discussed; under former statute, class B held to include the widow of a son. Id., 178. Computation should be on basis of disposition by will rather than the distribution made under a compromise agreement entered into by the beneficiaries. Id., 406. Rate of succession tax depends not only on value of property which passes on death but on identity of inheritors of that property. 173 C. 232. For purposes of computation of succession tax, “step” relationship survives divorce of the natural parent from the stepparent and also the death of the natural parent. 184 C. 380. Cited. 210 C. 277; 215 C. 633.

Cited. 10 CA 95.

Cited. 25 CS 249; 44 CS 421.



Section 12-344a - Additional amount added to tax.

(a) To the tax imposed by the provisions of this chapter, there shall be added an amount equal to thirty per cent of the tax so imposed and computed under said provisions. Said added amount so computed shall, upon its addition as aforesaid, constitute a part of the tax imposed and to be computed and assessed, become due and be paid, collected and enforced as provided in this chapter.

(b) With respect to the estate of any person whose death occurs on or after July 1, 1983, there shall be added to the tax imposed by the provisions of this chapter, including the amount of tax added in accordance with subsection (a) of this section, and subject to the provisions of subsection (c) of this section, an amount determined as ten per cent of the tax so imposed and computed under said provisions. The additional amount of tax determined in accordance with this subsection shall constitute a part of the tax imposed by the provisions of this chapter and shall be computed and assessed, become due and be paid, collected and enforced as provided in this chapter. The estate of any person whose death occurs prior to July 1, 1983, shall be subject to the provisions of this chapter applicable to such estate at the time of such person's death.

(c) The additional amount of tax imposed in accordance with subsection (b) of this section shall not be applicable with respect to any real property in the estate of the decedent passing to any natural or adopted descendant of the decedent, which real property is classified as farm land in accordance with section 12-107c at the time of the decedent's death.

(1961, P.A. 332; June Sp. Sess. P.A. 83-1, S. 4, 15.)

History: June Sp. Sess. P.A. 83-1 added Subsec. (b) providing that with respect to a decedent whose death occurs on or after July 1, 1983, an additional amount of tax shall be added to the tax otherwise payable under chapter 216, to be determined as 10% of such tax and added Subsec. (c) providing that the additional tax imposed under Subsec. (b) shall not be applicable with respect to real property classified as farmland passing to any natural or adopted descendant.

Cited. 215 C. 633.



Section 12-344b - Applicable rates.

The provisions of section 12-344 shall apply to the estates of all persons dying on or after July 1, 1973. The estates of persons dying prior to said date shall be subject to the succession tax laws applicable to them prior to said date and such laws are continued in force for that purpose.

(P.A. 73-309, S. 2.)

Cited. 173 C. 232; 215 C. 633.



Section 12-345 - Revocable trusts.

A transfer of property by deed of trust wherein the settlor reserved to himself, or to himself and others not beneficiaries, powers of revocation, alteration or amendment, upon the exercise of which the property might revest in him, shall, upon the death of the settlor, be taxable to the extent of the value of the property subject to such powers and with respect to which such powers remained unexercised. The word “property”, as used in this section, shall not include the proceeds of any policy of life, accident or health insurance, payable to a named beneficiary or beneficiaries, or the executors of the will or the administrators of the estate of the insured, nor the proceeds of any policy of war risk insurance, United States government life insurance or national service life insurance.

(1949 Rev., S. 2024; September, 1957, P.A. 11, S. 49; 1969, P.A. 784, S. 2.)

History: 1969 act excluded from consideration as property proceeds of policy payable to executors or administrators, reversing previous provision.

Cited. 122 C. 122. Purpose of section to clarify the law, not to bring within scope of statutes transfers not otherwise taxable. 129 C. 185.



Section 12-345a - Taxation of property transferred by exercise or nonexercise of a power of appointment.

Section 12-345a is repealed, effective May 24, 1972, and retroactive to January 1, 1972. All estates of persons dying before January 1, 1972, shall be subject to the succession tax laws applicable to them prior to January 1, 1972, and such laws are continued in force for that purpose.

(1969, P.A. 796, S. 1, 2; 1972, P.A. 290, S. 5.)

Application to donee's exercise or nonexercise of a power of appointment re a marital deduction trust; nonvesting of property in decedent does not prevent taxation; application is not invalid for retroactivity; history of provision. 166 C. 581. Statute reaches transfer of economic benefits to appointee upon exercise of power of appointment by donee and to taker in default by omission of its exercise notwithstanding prior taxation in donee's estate. 173 C. 232.

Cited. 32 CS 231.



Section 12-345b - Taxation of property transferred by exercise or nonexercise of power of appointment: Definitions.

As used in sections 12-345b to 12-345f, inclusive, the term “general power of appointment” means a power, whether created before or after May 24, 1972, which is exercisable in favor of the decedent, his estate, his creditors or the creditors of his estate, except that (a) a power to consume, invade or appropriate property for the benefit of the decedent which is limited by an ascertainable standard relating to the health, education, support or maintenance of the decedent shall not be deemed a general power of appointment; (b) a power of appointment created on or before October 21, 1942, which is exercisable by the decedent only in conjunction with another person shall not be deemed a general power of appointment; and (c) in the case of a power of appointment created after October 21, 1942, which is exercisable by the decedent only in conjunction with another person: (1) If the power is not exercisable by the decedent except in conjunction with the creator of the power, such power shall not be deemed a general power of appointment; (2) if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject to the power, which is adverse to exercise of the power in favor of the decedent, such power shall not be deemed a general power of appointment. For the purposes of this section a person who, after the death of the decedent, may be possessed of a power of appointment, with respect to the property subject to the decedent's power, which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent's power; and (3) if, after the application of subdivisions (1) and (2), the power is a general power of appointment and is exercisable in favor of such other person, such power shall be deemed a general power of appointment only with respect to a fractional part of the property subject to such power, such part to be determined by dividing the value of such property by the number of such persons, including the decedent, in favor of whom such power is exercisable. For purposes of subdivisions (2) and (3), a power shall be deemed to be exercisable in favor of a person if it is exercisable in favor of such person, his estate, his creditors or the creditors of his estate.

(1972, P.A. 290, S. 4; P.A. 75-437, S. 1, 5.)

History: 1972 act effective May 24, 1972, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 75-437 extended definition to apply to Sec. 12-345f, made former Subdiv. (b) applicable to powers of appointment created after October 21, 1942, redesignating it as Subdiv. (c), and inserted new Subdiv. (b) re powers of appointment created on or before October 21, 1942, effective, effective June 26, 1975, and retroactive to January 1, 1972.

Cited. 173 C. 232.

Cited. 10 CA 95.

Cited. 32 CS 231.



Section 12-345c - Taxable transfer made, when.

For purposes of the tax imposed by this chapter, a decedent shall be deemed to have made a taxable transfer of any property with respect to which (a) a general power of appointment created on or before October 21, 1942, is exercised by the decedent (1) by will, or (2) by a disposition which is of such nature that if it were a transfer of property owned by the decedent, such property would be taxable under the provisions of subsection (c) or (d) of section 12-341b; but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof. If a general power of appointment created on or before October 21, 1942, has been partially released so that it is no longer a general power of appointment, the exercise of such power shall not be deemed to be the exercise of a general power of appointment if such partial release occurred before November 1, 1951, or if the donee of such power was under a legal disability to release such power and such partial release occurred not later than six months after the termination of such legal disability; or (b) the decedent has at the time of his death a general power of appointment, created after October 21, 1942, irrespective of whether he has exercised such power of appointment, or with respect to which the decedent has at any time exercised or released such a general power of appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent, such property would be taxable under the provisions of subsection (c) or (d) of section 12-341b. A disclaimer or renunciation of a general power of appointment shall not be deemed a release of such power. For purposes of this section the power of appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise, whether or not on or before the date of the decedent's death notice has been given or the power has been exercised; or (c) the decedent (1) by will, or (2) by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be taxable under the provisions of subsection (c) or (d) of section 12-341b, exercises a power of appointment created after October 21, 1942, by creating another power of appointment which can be validly exercised so as to postpone the vesting of any estate or interest in such property, or suspend the absolute ownership or power of alienation of such property, for a period ascertainable without regard to the date of the creation of the first power.

(1972, P.A. 290, S. 1; P.A. 75-437, S. 2, 5; P.A. 76-435, S. 3, 82.)

History: 1972 act effective May 24, 1971, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 75-437 revised section to distinguish between powers of appointment created on or before October 21, 1942 and those created after that date, effective June 26, 1975, and retroactive to January 1, 1972; P.A. 76-435 made technical changes.

Cited. 173 C. 232; 220 C. 77.



Section 12-345d - Lapse of power.

The lapse of a general power of appointment created after October 21, 1942, during the life of the individual possessing the power shall be considered a release of such power. The preceding sentence shall apply with respect to the lapse of powers during any calendar year only to the extent that the property, which could have been appointed by exercise of such lapsed powers, exceeded in value, at the time of such lapse, the greater of the following amounts: (a) Five thousand dollars or (b) five per cent of the aggregate value, at the time of such lapse, of the assets out of which, or the proceeds of which, the exercise of the lapsed powers could have been satisfied.

(1972, P.A. 290, S. 2; P.A. 75-437, S. 3, 5.)

History: 1972 act effective May 24, 1972, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 75-437 specified applicability of provisions to powers of appointment created after October 21, 1942, effective June 26, 1975, and retroactive to January 1, 1972.



Section 12-345e - Tax liability for transfer of property subject to general power of appointment.

Nothing contained in sections 12-345b to 12-345e, inclusive, shall be deemed to relieve from taxation, under this chapter, in the estate of the donor of a general power of appointment, the transfer of the property subject to such power. For purposes of computing the rate of taxation under this chapter in the estate of the donor, the property transferred subject to such power shall be deemed to pass to the donee of the power, and the donee of the power shall be deemed to take such property. The provisions of section 12-340 shall apply with respect to any tax imposed by this section.

(1972, P.A. 290, S. 3; P.A. 74-46.)

History: 1972 act effective May 24, 1972, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 74-46 added provision clarifying transfer of property from donor to donee.

Statute imposes tax liability on transfer of property which is subject to general power of appointment; the 1974 amendment to section mandated that appointive property be deemed to have passed entirely to donee at his donor's death. 173 C. 232.

Cited. 10 CA 95.



Section 12-345f - Power created on or before October 21, 1942.

For purposes of sections 12-345b to 12-345d, inclusive, a power of appointment created by a will executed on or before October 21, 1942, shall be considered a power created on or before such date if the person executing such will dies before July 1, 1949, without having republished such will, by codicil or otherwise, after October 21, 1942.

(P.A. 75-437, S. 4, 5.)

History: P.A. 75-437 effective June 26, 1975, and retroactive to January 1, 1972.



Section 12-346 - Transfers to executors and trustees in lieu of commissions.

If property is transferred to executors or trustees in lieu of their commissions or allowances for services rendered in connection with the settlement of the estate, the excess in value of the property so transferred, above the amount of commissions or allowances which would be payable in the absence of such transfer, shall be taxable.

(1949 Rev., S. 2025.)



Section 12-347 - Exemptions.

(a) There shall be exempt from the tax imposed by this chapter all transfers to or for the use of the United States, any state or territory, or any political subdivision thereof, the District of Columbia, any public institution for exclusively public purposes, any corporation or institution located within this state which receives money appropriations made by the General Assembly, or any corporation, institution, society, association or trust, incorporated or organized under the laws of this state or of any state whose laws provide a similar exemption of transfers to any similar Connecticut corporation, institution, society, association or trust, formed for charitable, educational, literary, scientific, historical or religious purposes, provided the property transferred is to be used exclusively for one or more of such purposes; but no such transfer shall be exempt if, at the time such transfer occurred, any officer, member, shareholder or employee of such corporation, institution, society, association or trust is receiving or previously received any pecuniary profit from the operation thereof, except reasonable compensation for services in effecting one or more of such purposes or as proper beneficiaries of a strictly charitable purpose, or if the organization of any such corporation, institution, society, association or trust for any of the foregoing avowed purposes is a guise or pretense for directly or indirectly making for it, or for any of its officers, members, shareholders or employees, any other pecuniary profit, or if it is not in good faith organized or conducted for one or more of such purposes; and any transfer to any person, association or corporation in trust for the care of any cemetery lot.

(b) All transfers to or for the use of any corporation, institution, society, association or trust which would be exempt under the provisions of subsection (a) if such corporation, institution, society, association or trust had been incorporated or organized at the date of the transferor's death, shall be likewise exempt if satisfactory evidence of the incorporation or organization thereof is submitted to the commissioner prior to the time of the filing by the fiduciary of the return as provided in section 12-359. If such satisfactory evidence is not presented at such time, the transfer shall not be exempt; but, if such satisfactory evidence is presented to the commissioner within five years after the date of the transferor's death, the commissioner shall recompute the tax, treating such transfers as exempt, and shall, with the written approval of the Attorney General, present the matter to the Comptroller for a refund.

(c) In addition to exemptions from the tax imposed by this chapter as provided in subsections (a) and (b) of this section, exemption from said tax shall be allowed with respect to any transfer of open space land, as defined in section 12-107b provided (1) the grantor in the instrument of conveyance restricts the perpetual use of such property to that of open space land or (2) the grantee submits to the probate court in which the decedent's estate or trust is pending, a document executed by the grantee with the same formality as that of a deed, whereby the grantee and the heirs, successors and assigns of such grantee agree to restrict perpetually the use of such property to that of open space, which document shall be recorded in the land records of the town in which such property is located. The provisions of this subsection shall be applicable to the estate of any person whose death occurs on or after July 1, 1984. The estate of any person whose death occurs prior to July 1, 1984, shall be subject to the provisions of this chapter in effect at the time of such person's death.

(d) In addition to exemptions from the tax imposed by this chapter, as provided for in subsections (a), (b) and (c) of this section, exemption from said tax shall be allowed with respect to any transfer by gift that was not included in the total amount of gifts made during a calendar year pursuant to subsection (b) of Section 2503 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(1949 Rev., S. 2027; P.A. 84-366, S. 1, 2; P.A. 93-261, S. 2, 4; P.A. 99-173, S. 51, 65.)

History: P.A. 84-366 added Subsec. (c) providing exemption from tax under this chapter for any transfer of land restricted perpetually to use as open space in the conveyance by the grantor or in a document executed by the grantee; P.A. 93-261 added a new Subsec. (d) to exempt any transfer by gift that was not included in the total amount of gifts made during a calendar year pursuant to Section 2503 of the Internal Revenue Code, effective July 1, 1993, and applicable to persons dying on or after July 1, 1993; P.A. 99-173 amended Subsec. (c) to delete requirement that land donated be classified as open space land for inheritance and succession tax purposes, effective June 23, 1999, and applicable to transfers made on or after July 1, 1999.

Validity of former classification upheld. 76 C. 235. For decisions construing corporate exemptions under former act, see 92 C. 101; 95 C. 53. Eligibility of educational institution for exemption; provision distinguished from Sec. 12-81(7). 115 C. 127. Legislature may withdraw exemption any time before final distribution of estate. Id., 149. Cited. 123 C. 560. Gift to foreign charity exempt only if it would be wholly exempt under laws of other state if made to Connecticut charity; gifts to Boy Scouts and Girl Scouts, incorporated under federal and D.C. laws respectively, held exempt. 127 C. 441. Cited. 129 C. 274; 141 C. 257. Statute is constitutional and must be strictly construed; no exemption allowed any charity unless it completely satisfies statutory requirements. Id., 266. Cited. 147 C. 178. Exemption does not apply if a charitable organization takes under terms of a compromise agreement rather than by will itself. Id., 406. Cited. 168 C. 447; 209 C. 429.

Legislature intended exemption from succession tax to be limited to public institutions and charitable organizations located in the United States. 1 CA 22. Cited. 4 CA 249.

Specific appropriation not condition precedent to right of refund. 9 CS 422. Cited. 44 CS 421.

Subsec. (a):

Cited. 217 C. 457.

Finding of a charitable corporation exempt from succession tax under statute discussed. 41 CS 469.



Section 12-348 - Declaration by officer of corporation or other entity claiming exemption.

The Commissioner of Revenue services may require, from any corporation, institution, society, association or trust claiming exemption from the succession tax upon any transfer to it pursuant to the provisions of section 12-347 or claiming a refund under the provisions of said section 12-347, a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, by its president or chief executive officer to the effect that no officer, member, shareholder or employee thereof is receiving or has previously received any pecuniary profit from the operation thereof except reasonable compensation for services in effecting one or more of the purposes for which it is formed or as a proper beneficiary of a strictly charitable purpose.

(1949 Rev., S. 2028; P.A. 77-614, S. 139, 610; P.A. 00-174, S. 58, 83.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 00-174 deleted a reference to an affidavit under oath and added provisions re declaration, effective July 1, 2000.



Section 12-349 - Gross taxable estate.

(a) All property in estate valued at fair market value, except farm land under certain conditions allowing valuation according to use. (1) The gross estate for the purpose of the tax imposed by the provisions of this chapter shall be the total of the fair market value of all the property transferred subject to tax under the provisions of part I, except that the value of any real property in the gross estate classified as farm land in accordance with section 12-107c at the time of the decedent's death shall be determined for purposes of said tax in accordance with the provisions applicable to farm land in section 12-63, provided (A) such farm land is transferred to any of the beneficiaries or distributees included in the list of beneficiaries or distributees in classes AA, A and B as provided in section 12-344, (B) such farm land was owned by the decedent or any of the beneficiaries or distributees in classes AA, A and B as provided in section 12-344 for an aggregate of no less than five years during the eight years immediately preceding the decedent's death, and (C) the decedent or any such beneficiary or distributee shall have engaged in active and substantial participation in farming or agricultural operations directly related to such farm land, as determined by the assessor, for an aggregate of no less than five years during the eight years immediately preceding the decedent's death.

(2) Where real property classified at the time of the decedent's death as farm land in accordance with section 12-107c is owned by a partnership, corporation or trust engaged in farming or agricultural operations, and, at the time of the decedent's death, (A) the sole partners, shareholders or beneficiaries, as the case may be, of such partnership, corporation or trust are the decedent and any persons who would be classified as transferees under class AA, A or B as provided in section 12-344, whether or not such persons are in fact beneficiaries or distributees of the decedent, and (B) all of the decedent's interest in such partnership, corporation or trust passes to transferees under class AA, A or B as provided in section 12-344, the interest of the decedent and of such beneficiaries and distributees in such partnership, corporation or trust shall be treated in the same manner for purposes of this chapter as if the interest of the decedent and such beneficiaries and distributees was in real property in the gross estate classified as farm land in accordance with section 12-107c.

(b) Exclusion from estate for value of payments to beneficiary after decedent's death under retirement or profit-sharing plan, except portion of payments attributable to contributions by decedent. There shall be excluded from the gross estate the value of an annuity or other payment receivable after the death of the decedent by any beneficiary, other than the decedent's estate, under an employees' trust or plan, or under a contract purchased by an employees' trust or plan, forming part of a pension, stock bonus or profit-sharing plan, or under a retirement annuity contract purchased by an employer pursuant to a plan, provided at the time of decedent's separation from employment, by death or otherwise, or at the time of termination of the plan, if earlier, payments to or in respect of such trust, plan or annuity were exempt from federal income taxation under the United States Internal Revenue Code. If such amounts payable after the death of the decedent under a plan above described are attributable to any extent to payments or contributions made by the decedent, no exclusion shall be allowed for that part of the value of such amounts in the proportion that the total payments or contributions made by the decedent bears to the total payments or contributions made. For purposes of the preceding sentence, contributions or payments made by the decedent's employer or former employer shall not be considered to be contributed by the decedent, if made to or in respect to a trust, plan or annuity exempt from federal income taxation under the United States Internal Revenue Code.

(c) Exclusion from estate for value of payments receivable after decedent's death under Social Security, Railroad Retirement and certain survivor benefits for retired servicemen. There shall be excluded from the gross taxable estate the value of any payments receivable after the death of the decedent by other persons under the provisions of the Federal Social Security Act and the Railroad Retirement Act of 1937, as the same have been and may be amended from time to time, and with respect to persons dying on or after June 8, 1978, the value of any annuity payments receivable by an eligible survivor, upon the death of a retired serviceman, under the “Retired Serviceman's Family Protection Plan” or the “Survivor Benefit Plan” for retired servicemen as provided in Chapter 73 of Title 10 of the United States Code, irrespective of whether such annuity payments are attributable to any extent to payments or contributions made by the decedent.

(d) Exclusion from gross estate for value of payments receivable after decedent's death under self-employed pension plan established in accordance with Internal Revenue Code requirements. There shall be excluded from the gross taxable estate the value of any payments receivable after the death of the decedent by any beneficiary, other than the decedent's estate, under a pension plan for self-employed individuals as may be established pursuant to Section 401(c) of the Internal Revenue Code and regulations related thereto, and with respect to which payments to the credit of such plan were exempt from federal income tax.

(e) Imposition of tax when farm land in gross estate, valued on basis of farm use for purposes of gross taxable estate, is sold or converted to other use within ten years after decedent's death. (1) If, within ten years immediately following the death of the decedent, real property in the gross estate of the decedent, classified as farm land in accordance with section 12-107c and the value of which, for purposes of the tax imposed under this chapter, was determined in accordance with provisions applicable to farm land in section 12-63 as provided in subsection (a) of this section, is transferred to anyone other than a beneficiary or distributee in class AA, A or B as provided in section 12-344 or is no longer classified as farm land in accordance with section 12-107c, such beneficiary or distributee shall be liable for a tax applicable to such transfer or change in classification. Said tax shall be in an amount equal to the difference between the amount of tax paid under this chapter with respect to such farm land and the amount of tax which would have been paid if such farm land had been assessed at fair market value for purposes of determining the amount of tax under this chapter, and accordingly, the succession tax return of the decedent shall include, in such manner as required by the Commissioner of Revenue Services for purposes of this section, a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, as to the fair market value of such farm land, based on its highest and best use value, as of the date of death of the decedent. Said tax shall be paid to the Commissioner of Revenue Services within sixty days following the date of such transfer or change in classification, and if not so paid shall bear interest at the rate of twelve per cent per annum, commencing at the expiration of such sixty days, until paid. The Commissioner of Revenue Services may, for cause shown, on written application of the beneficiary or distributee, filed with said commissioner at or before the expiration of such sixty days, extend the time for payment of said tax or any part thereof.

(2) Said tax imposed under the provisions of subdivision (1) of this subsection shall be a lien in favor of the state of Connecticut upon such real property so valued as farm land for purposes of determining the gross estate of the decedent as provided in subsection (a) of this section and, following the death of the decedent, transferred or changed in respect to use, resulting in a change in the classification of such property as farm land so as to be subject to said tax, from the date on which such transfer or change in classification becomes effective until (A) the expiration of ten years immediately following the death of the decedent, if there has been no such transfer or change in classification during said period of ten years or (B) in the event of such a transfer or change in classification resulting in the imposition of tax as provided in said subdivision (1), payment of any tax due in accordance with this subdivision plus interest and costs that may accrue in addition thereto, provided such lien shall not be valid as against any lienor, mortgagee, judgment creditor or bona fide purchaser, when they have no notice, unless and until notice of such lien is filed or recorded in the town clerk's office or place where mortgages, liens and conveyances of such property are required by statute to be filed or recorded.

(3) Where real property classified at the time of the decedent's death as farm land in accordance with section 12-107c is owned by a partnership, corporation or trust engaged in farming or agricultural operations, and, at the time of the decedent's death, the sole partners, shareholders or beneficiaries, as the case may be, of such partnership, corporation or trust, are the decedent and any persons who would be classified as transferees under class AA, A or B as provided in section 12-344, whether or not such persons are in fact beneficiaries or distributees of the decedent, any transfer of an interest in such partnership, corporation or trust to anyone other than a beneficiary or distributee in class AA, A or B as provided in section 12-344 shall be treated in the same manner for purposes of this chapter as a transfer of real property in the gross estate classified as farm land in accordance with section 12-107c to anyone other than a beneficiary or distributee in class AA, A or B as provided in section 12-344. Any change in the use of such farm land, by such partnership, corporation or trust, so that it is no longer classified as farm land in accordance with section 12-107c shall be treated in the same manner for purposes of this chapter as a change in the use of real property in the gross estate classified as farm land in accordance with section 12-107c, by the decedent's beneficiaries or distributees in class AA, A or B as provided in section 12-344, so that it is no longer so classified.

(1949 Rev., S. 2029; 1961, P.A. 511, S. 1; February, 1965, P.A. 312, S. 1; 1972, P.A. 265, S. 8; P.A. 78-267, S. 1, 3; 78-303, S. 85, 136; 78-371, S. 1, 6; P.A. 87-459, S. 1, 2; P.A. 98-244, S. 14, 35; P.A. 00-174, S. 59, 83.)

History: 1961 act added provisions regarding exclusion of certain annuities from gross estate; 1965 act excluded value of payments receivable after decedent's death by other persons under Social Security Act or Railroad Retirement Act of 1937, as amended, applicable to estates of persons dying on or after July 1, 1975 (all estates not within provisions of section are subject to succession or inheritance tax laws applicable before that date and continued in effect for that purpose); 1972 act deleted inclusion, in case of resident transferor, of “all gains made ... in reducing to possession choses in action, including notes and mortgages but not including corporate or governmental stock or bonds nor including income accruing after death”, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 78-267 excluded, on or after June 8, 1978, value of annuity payments receivable by eligible survivor under retired servicemen plans listed; P.A. 78-303 allowed substitution of commissioner of revenue services for tax commissioner pursuant to provisions of P.A. 77-614; P.A. 78-371 included provisions for determining tax on farm land and added Subsecs. (b) and (c) re transfer or reclassification of farm land, effective July 1, 1978, and applicable to estate of any person dying on or after that date (all estates of persons dying before July 1, 1978, are subject to succession and transfer tax laws applicable before that date); P.A. 87-459 added Subsec. (d) providing for exclusion from gross estate for the value of any payments receivable after decedent's death under a self-employed pension plan established in accordance with Internal Revenue Code requirements and combined Subsecs. (b) and (c) into a new Subsec. (e), effective June 30, 1987, and applicable to the estate of any decedent whose death occurs on or after July 1, 1987; P.A. 98-244 added Subsecs. (a)(2) and (e)(3) re property owned by a partnership, corporation or trust engaged in farming and made technical changes, effective June 8, 1998, and applicable to estates of persons dying on or after June 20, 1996; P.A. 00-174 amended Subsec. (e)(1) to delete a reference to sworn statement and add provisions re declaration, effective July 1, 2000.

All taxable transfers, including ante mortem transfers, should be combined in determining gross taxable estate. 122 C. 126. Computation should be based on value of estate at date of death, not date of distribution. 126 C. 138. Cited. 141 C. 257.

An individual retirement account does not qualify for exclusion under statute as a “retirement annuity contract purchased by the employer” although established solely from proceeds of an employer funded pension fund. 38 CS 86.



Section 12-349a - Effective date.

Section 12-349 shall take effect July 1, 1961, and shall apply to the estates of persons dying on and after that date but all estates not within the provisions of section 12-349 shall be subject to the succession tax or inheritance tax laws applicable to them prior to July 1, 1961, and such laws are continued in force for that purpose.

(1961, P.A. 511, S. 2.)



Section 12-350 - Net estate of resident transferors; deductions.

In the case of the estate of a resident transferor, the net estate for the purposes of the tax imposed by the provisions of this chapter shall be ascertained by deducting from the gross taxable estate the following items: (a) Debts of the transferor which constitute lawful claims against his estate; (b) unpaid taxes, (1) on real property within this state which were a lien at the date of the transferor's death, (2) on personal property of the transferor which constituted a personal obligation or were a lien at the date of death, (3) on the income of the transferor accrued to the date of death; (c) any tax on untaxed property assessed by this state against the estate of the transferor; (d) special assessments which, at the date of death, were a lien on the real property of the transferor situated within this state; (e) funeral expenses and all amounts actually expended or to be expended for a headstone or monument or the care of any cemetery lot; (f) reasonable compensation of executors and administrators and reasonable attorney's fees; (g) a reasonable allowance made during the settlement of the estate for the support of the widow, widower, dependent minor children, including legally adopted children, of the transferor, or dependent children incapable of self-support because mentally or physically defective receiving support mainly from the transferor at the time of his death; but no such deduction shall be made for any such allowance beyond the expiration of twelve months after the date of the transferor's death; (h) the amount at the date of the transferor's death of all unpaid mortgages upon real or personal property situated within this state, which mortgages were not deducted in the appraisal of the property mortgaged; (i) reasonable expenses of administration, including those relating to property transferred other than by will or laws relating to intestate estates, except as provided in section 12-351; (j) in the case of a transfer other than by will, liens subject to which the transfer is made, unpaid expenses of administering a trust prior to death, which trust is taxable under the provisions of this chapter, and expenses of terminating such trust if it terminates on the death of the transferor; (k) any amount exempted pursuant to subsection (b) of section 12-344. The foregoing deductions shall be allowed in the case of property transferred by will and by laws relating to intestate estates, provided they reduce the gross taxable estate. In the case of property transferred other than by will or by laws relating to intestate estates, such deductions shall be allowed (1) only to the extent that such property is includable in the decedent's gross taxable estate under the provisions of this chapter, and (2) only to the extent that the transferee has actually paid the deductible items and either the transferee was legally obligated to pay such items or the assets subject to probate are insufficient to pay such items.

(1949 Rev., S. 2030; 1949, S. 1140d; 1969, P.A. 243, S. 1; 524, S. 1; 1971, P.A. 863, S. 1; 1972, P.A. 265, S. 1; P.A. 83-520, S. 10, 13; P.A. 88-310, S. 1, 2.)

History: 1969 acts made deductions applicable to joint bank accounts and provided exceptions relating to joint bank accounts, specified that deductions allowed only if they reduce gross taxable estate, substituted “a reasonable allowance” for “any allowance” in Subdiv. (h), specified “reasonable” expenses in Subdiv. (j) and included as deduction for transfers other than by will or laws governing intestate estates and joint bank account a deduction for expenses set forth relating to trusts, effective July 1, 1969, and applicable to estates of persons dying on or after that date (all estates of persons dying before July 1, 1969, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1971 act included as deductions for transfers other than by will, laws governing intestate estates and joint bank accounts, deductions for probate fees, appraisers' fees, and expenses relating to administrator if one appointed, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act deleted Subdiv. (b) re losses incurred up to time of filing return “in the reduction to possession of choses in action, including notes and mortgages, but not including corporate or governmental stocks or bonds nor including income accrued after death”, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 83-520 included expenses relating to property transferred other than by will or laws of intestacy as reasonable expenses of administration under Subsec. (i), permitted deduction, in the case of transfer other than by will, of liens subject to which transfer is made, unpaid expenses of administration of taxable trust prior to death and expenses of terminating such trust if it terminates on death of transferor, deleted former provisions re extent to which deductions shall be allowed and substituted provision that such deductions shall be allowed to the extent that the transferee has actually paid deductible items and either the transferee was legally obligated to pay or assets subject to probate are insufficient to pay, and made technical changes, effective July 7, 1983, and applicable to estates of decedents dying on or after such date; P.A. 88-310 added Subdiv. (k) deducting from gross taxable estate amounts exempted pursuant to Subsec. (b) of Sec. 12-344.

Federal estate tax is not to be deducted in determining the net taxable estate. 141 C. 257. Cited. 209 C. 429; 215 C. 633.

Expenses of last illness and funeral are not deductible from the nonprobate portion of an estate, in this case a joint bank account, except as they may constitute liens thereon or debts which it is judicially established are chargeable thereto; such liens or debts are not created by Sec. 36-3a. 25 CS 250. Cited. 40 CS 484; 44 CS 263; Id., 421.

Subdiv. (a):

When an insurance company makes a loan to its insured against a policy on his life, the transaction does not create a true debt; but where the insured borrows from a bank on his own note and pledges his insurance as collateral security, a debt is created. 142 C. 529.

Subdiv. (h):

“Reduce the gross taxable estate” not intended to restrict the number of deductions allowable for state succession tax purposes. 210 C. 277.



Section 12-351 - Administration expenses not deductible.

The following expenses of administration shall not be allowable deductions: (a) The federal estate tax and succession, inheritance, estate or transfer taxes paid or payable to other states, territories, the District of Columbia, foreign countries or governmental subdivisions thereof; (b) expenses of care, maintenance or repair of real estate and buildings accrued subsequent to the death of the transferor; (c) interest on obligations of the transferor or of the estate, which interest accrued subsequent to the death of the transferor; (d) property taxes, except the tax on untaxed property assessed by the state against the estate, assessed as of a date subsequent to the death of the transferor; (e) income taxes accrued subsequent to the death of the transferor; (f) expenses incurred and taxes assessed upon and in connection with real estate and tangible personal property situated outside this state; (g) all other charges and expenses of administration properly allocable against income.

(1949 Rev., S. 2031; 1949, S. 1141d.)

Federal estate tax not to be exempted in computing the tax. 141 C. 257.

Cited. 27 CS 270; 44 CS 421.



Section 12-352 - Net estate of nonresident transferor; deductions.

In the case of the estate of a nonresident transferor, when property is transferred by will or intestate laws, the net estate for the purpose of the tax imposed by the provisions of this chapter shall be ascertained by deducting from the gross taxable estate the following items: (a) Fees of the Connecticut Probate Court; (b) advertising expenses incidental to administration in this state; (c) the reasonable compensation of appraisers of real estate or tangible personal property situated within this state; (d) expenses incurred in connection with procuring the fiduciary's bond filed in the Connecticut Probate Court; (e) commissions paid in connection with the sale of real estate or tangible personal property situated within this state; (f) reasonable compensation of executors and administrators, qualifying as such in the Connecticut Probate Court, and reasonable fees for Connecticut attorneys; (g) the amount at the date of the transferor's death of all unpaid mortgages upon real or tangible personal property situated within this state, which mortgages were not deducted in the appraisal of the property mortgaged; (h) unpaid taxes upon real or tangible personal property situated within this state which were a lien at the date of the transferor's death; (i) any tax on untaxed property assessed by this state against the estate of the transferor; (j) special assessments which, at the date of death, were a lien on real property of the transferor situated within this state; (k) any amount exempted pursuant to subsection (b) of section 12-344. In case the domiciliary estate is insolvent, there shall be allowed as a deduction, in addition to the foregoing items, the amount by which the total of the lawful claims against and administration expenses of the estate, exclusive of Connecticut deductible items set forth above, exceeds the total value of property wherever situated subject to such claims and expenses, exclusive of the gross estate situated in this state. The foregoing deductions shall be allowed in the case of property transferred by will and by laws relating to intestate estates, provided they reduce the gross taxable estate. In the case of property transferred other than by will or by laws relating to intestate estates, such deductions shall be allowed (1) only to the extent that such property is includable in the decedent's gross taxable estate under the provisions of this chapter, and (2) only to the extent that the transferee has actually paid the deductible items and either the transferee was legally obligated to pay such items or the assets subject to probate are insufficient to pay such items.

(1949 Rev., S. 2032; 1949, S. 1142d; 1971, P.A. 863, S. 2; P.A. 86-81, S. 1, 2; P.A. 90-230, S. 80, 101.)

History: 1971 act rephrased Subdiv. (c) to clarify that appraisers of real estate and tangible personal property intended, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 86-81 provided for the allowance of deductions under this section for nonresident transferors in the same manner as for resident transferors, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 90-230 added Subdiv. (k) re “any amount exempted pursuant to subsection (b) of section 12-344”.

Cited. 44 CS 263.



Section 12-353 - Life estates; annuities.

The value of each future, contingent or limited estate, income interest or annuity for life or lives in being shall, so far as possible, be determined by the rule, method and standard of mortality and of value set forth in the Commissioners' 1980 Standard Ordinary Mortality Table with interest at six per cent per annum. The value of the interest remaining after such limited estate shall be determined by deducting the computed value of the limited estate from the value of the entire property in which such interest exists.

(1949 Rev., S. 2033; P.A. 83-520, S. 11, 13.)

History: P.A. 83-520 changed standard and value to that set forth in the commissioners' 1980 Standard Ordinary Mortality Table, with interest at the rate of 6% per annum, effective July 7, 1983, and applicable to estates of decedents dying on or after such date.

Statute applies to life estate passing by will, even though life tenant dies before computation of tax. 108 C. 715, 719. Cited. 118 C. 242.



Section 12-354 - Estate which may be divested.

When an estate or interest may be divested by the act or omission of the transferee, it shall be taxed as if there were no possibility of divesting.

(1949 Rev., S. 2034.)

Cited. 152 C. 282.



Section 12-355 - Compounding of tax. Contingent remainders.

(a) If it is impossible to compute the present value of any of the property transferred, or of any interest therein, or if the tax cannot be determined because of a contingency as to who will take, the Commissioner of Revenue Services may enter into an agreement with the fiduciary to compound the tax upon such terms as may be deemed equitable, and the payment of any amount agreed upon shall be in full satisfaction for the tax imposed by this chapter, and such amount shall be payable out of the property transferred. The fiduciary is authorized to enter into such agreements on behalf of the estate or trust without the formal authorization of the Probate Court provided by section 45a-151.

(b) If such an agreement cannot be reached within thirty days after the mailing by the Commissioner of Revenue Services to the fiduciary of an offer to compromise the tax, said commissioner shall, if the return filed under the provisions of section 12-359 is correctly made out, make a computation of the tax, based upon the whole net taxable estate, upon the assumption that the contingencies will so resolve themselves as to lead to the highest tax possible under the provisions of this chapter, and the executor, trustee and transferee shall be liable for such tax as in other cases. Copies of such computation shall be filed, and further proceedings taken in connection therewith, in accordance with the provisions of section 12-367. If, after such first computation and upon the determination of any of the contingencies, any part of the estate so passes as to lead to a lower tax, and if the fiduciary, within two years of such determination, notifies the Commissioner of Revenue Services thereof, the Commissioner of Revenue Services shall forthwith recompute the whole tax in the same manner as would have been done originally had the outcome of the contingencies in question been known. Copies of such recomputation shall be filed, and further proceedings taken in connection therewith, in accordance with the provisions of section 12-367. Upon the final determination of the amount of tax due on the recomputation the commissioner shall certify to the Comptroller that a refund is due in an amount equal to the difference between the tax paid at the highest rate and the tax actually due as shown by the recomputation. Before certifying to the Comptroller that a refund is due, the commissioner shall determine whether any additional estate tax is due under section 12-391 on account of such recomputation, and, if the commissioner so determines, the commissioner shall reduce, but not below zero, the amount of the refund otherwise due by the amount of such additional estate tax. Such refund, as so reduced, shall bear interest at the rate of five per cent compounded annually from the date of payment of the original tax to the date of the determination of the contingencies and shall be paid by the Treasurer, on the order of the Comptroller, to the trustee or other proper fiduciary, who shall distribute it ratably among the several beneficiaries equitably entitled to it. This subsection shall not be construed to prevent more than one refund in one estate if the circumstances warrant.

(1949 Rev., S. 2035; June, 1955, S. 1146d; 1967, P.A. 22; 1971, P.A. 863, S. 3; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 13, 31; P.A. 81-411, S. 21, 42; P.A. 97-165, S. 14, 16; 97-203, S. 15, 20.)

History: 1967 act amended Subsec. (b) to change interest rate on refund from 2% to 4%; 1971 act deleted references to court of common pleas' approval of recomputation and certification of amount due to tax commissioner, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily increased interest on refund to 5% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued the 5% rate of interest applicable to refunds under subsection (b) with respect to taxes becoming due on or after July 1, 1980; P.A. 97-165 amended Subsec. (b) to provide that in the case of a refund the commissioner must first verify that no additional estate tax is due prior to issuing a refund and if due the refund is offset, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 97-203 amended Subsec. (a) to delete requirement of Attorney General approval, effective July 1, 1997.

Former statute construed. 127 C. 636. Cited. 145 C. 497. Applied to a marital deduction trust, with a general power of appointment over the residue. 166 C. 581. Cited. 173 C. 232.

Cited. 10 CA 95.



Section 12-356 - Determination of value of contingent interest by Insurance Commissioner.

The Insurance Commissioner shall, whenever possible, without fee, on the application of the commissioner, determine the value of any interest transferred, including a remainder interest, which is limited, contingent, dependent or determinable upon the life or lives of persons in being, or a term for years, upon the facts submitted with such application and with interest for purposes of such determination at the rate of six per cent per annum; and shall certify the valuation in duplicate to the commissioner, and such certificate shall be competent evidence that the valuation as so determined is correct.

(1949 Rev., S. 2036; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 21, 348; P.A. 83-520, S. 12, 13.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 83-520, effective July 7, 1983, and applicable to estates of decedents dying on or after said date, added the words “or a term of years” and required the insurance commissioner to include interest at the rate of 6% per annum in the determination of the value of any transferred interest.



Section 12-357 - Supervision by commissioner.

The commissioner shall have full supervision of the enforcement of this chapter and may call upon the other administrative departments of the state government for such information and assistance as he may deem necessary to the performance of his duties. He may compel the attendance of witnesses and the production of evidence by subpoena, administer oaths and take testimony in relation to any matter under this chapter. Witnesses shall receive the same fees as are paid to witnesses subpoenaed to attend in courts of record.

(1949 Rev., S. 2037.)

See Sec. 52-260 re witness fees.



Section 12-358 - Reports by clerks of probate courts. Certified copies of wills and papers.

Clerks of probate courts shall report monthly to the Commissioner of Revenue Services all letters testamentary or of administration granted upon estates of decedents in such courts on forms provided by him for that purpose and containing such information as he may require. They shall also furnish to the commissioner, without charge, a certified copy of every will admitted to probate when they forward the return provided for in section 12-359 for the estate to which such will pertains and, on his written request, such certified copies of any papers on file in such courts pertaining to any decedent's estate as he may deem necessary to the performance of his duties.

(1949 Rev., S. 2039; 1971, P.A. 863, S. 4; 1972, P.A. 265, S. 2; P.A. 77-614, S. 139, 610; June 18 Sp. Sess. P.A. 97-3, S. 1, 8.)

History: 1971 act required probate court clerks to supply commissioner with certified copies of papers pertaining to decedent's estate upon written request; 1972 act required clerks to furnish monthly, without charge, certified copies of all wills admitted to probate, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; June 18 Sp. Sess. P.A. 97-3 changed report requirement from monthly to when the return provided for in Sec. 12-359 for the estate to which the will pertains is forwarded, effective January 1, 1998.



Section 12-359 - Reports of representatives of transferors.

(a) Succession tax returns and amendments thereto. Except as herein provided, within six months after the death of the transferor the administrator, executor, administrator for tax purposes, administrator c.t.a. or administrator d.b.n. or administrator d.b.n., c.t.a. or, if there is no such fiduciary, any transferee of property, the transfer of which may be taxable under the provisions of section 12-341, 12-341b, 12-342, 12-343, 12-345 or sections 12-345b to 12-345e, inclusive, shall file with the court of probate for the district within which the transferor resided at the date of his or her death or, if the transferor died a nonresident of this state, with the court of probate for the district within which the real estate or tangible personal property is situated, a return, in duplicate, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made therein are punishable and containing all items necessary to the correct computation and assessment of the tax. Such return shall include among other things: (1) A copy of the written instrument evidencing any transfer which may be taxable under the provisions of subsection (c) or (d) of section 12-341 or 12-341b or of section 12-342, 12-343, 12-345 or sections 12-345b to 12-345e, inclusive, or, if there is no written evidence, a written statement fully disclosing the circumstances under which the transfer was made; provided, in the case of a transfer evidenced by an insurance, annuity, pension plan, profit-sharing plan or other similar contract with an insurance company, in lieu of such copy of the written instrument, a summary thereof may be so filed; (2) an appraisal by the fiduciary or transferee, at its fair market value on the date of decedent's death, of each item of property, the transfer of which may be taxable under the provisions of section 12-341, 12-341b, 12-342, 12-343, 12-345 or sections 12-345b to 12-345e, inclusive; (3) a statement as to whether, or to what extent, the reported transfers are conceded taxable; (4) all items claimed as deductions under the provisions of section 12-350 or 12-352, with an explanation of the circumstances under which each deduction is allowable; (5) a statement containing the name and relationship to the transferor of each individual, corporation, institution, society, association or trust benefiting by reason of any succession or transfer of property as set forth in sections 12-340 to 12-343, inclusive, sections 12-345 and 12-345b to 12-345e, inclusive, and the value of the estate passing to each such beneficiary; (6) such other information as the Commissioner of Revenue Services may deem necessary for the correct computation and assessment of the tax and the proper administration thereof. The fiduciary or transferee may correct any item on the succession tax return by filing with the probate court an amendment thereto in duplicate, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made therein are punishable and containing such changes in the return as the fiduciary desires to make, but no such amendment shall be permitted which would change the reported value of any property or withdraw a concession of taxability after a hearing has been held thereon pursuant to the provisions of subsection (b) of this section and no such amendment shall be permitted after the computation of the tax has become final. The probate court shall, within ten days of the filing of such return or an amendment thereto, forward a certified copy thereof to the Commissioner of Revenue Services.

(b) Hearing on objections of Commissioner of Revenue Services. Within one hundred twenty days after the receipt of such return, or any amendment thereto, the Commissioner of Revenue Services shall file with the fiduciary or transferee and with such court of probate a statement in writing setting forth in detail such objections as he may have to the valuations or concessions of taxability appearing thereon. Unless such fiduciary or transferee concedes the correctness of the Commissioner of Revenue Services' opinion or the Commissioner of Revenue Services withdraws his objection, the Commissioner of Revenue Services, fiduciary or transferee may file in the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, in the court of probate for the district within which the real estate or tangible personal property is situated, an application for a hearing upon those items set out in such return as to which the Commissioner of Revenue Services objects. Such court shall assign a time and place for a hearing upon the Commissioner of Revenue Services' objections to the return or amendment thereto and shall cause a copy of the order of hearing to be sent to the Commissioner of Revenue Services, such fiduciary or transferee and all other parties in interest at least fifteen days before the time of such hearing. The commissioner or any other party in interest may appear before such court at such hearing and be heard concerning the objections of the Commissioner of Revenue Services. If there is no appearance on behalf of the commissioner and it appears to the court that his position with respect to any matter in dispute ought not to be sustained, such hearing shall be adjourned for not less than ten days and notice of the time and place of such adjourned hearing shall be given to the commissioner, who may appear and be heard thereon. At such hearing, or adjournment thereof, the court shall hear such objections and determine the fair market value of any property, the reported value of which has been objected to, and the taxability of any transfer objected to and shall enter upon its records a decree determining the fair market value of property the value of which has been objected to and the taxability of any transfer which has been objected to. The decree of such court shall be conclusive upon the state and all other parties in interest unless an appeal is taken as provided for appeals from other decrees and orders of such court. A copy of such decree shall be forwarded forthwith to the commissioner and to the fiduciary or transferee by the judge or clerk of such court. The value of the gross taxable estate as set forth in the tax return or any amendment thereof, or as altered by written agreement between the Commissioner of Revenue Services and such fiduciary or transferee or as set by the probate court upon a hearing under this subsection or under subsection (b) of section 12-367 shall be the basis for computing the succession tax.

(c) Extension of filing time. For cause shown, the Commissioner of Revenue Services may, on the written application of the fiduciary or transferee filed with said commissioner within six months after the death of the transferor, extend the time for filing such return. Such application shall set forth the extension desired and the reasons therefor and a copy thereof shall be filed in the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, in the court of probate for the district within which the real estate or tangible personal property is situated. Unless, not later than sixty days after his receipt of such application, the Commissioner of Revenue Services files in the court of probate, a copy of his order denying or modifying the extension requested, the extension requested shall be deemed granted. If the extension request is denied or modified, the fiduciary may not later than thirty days of the receipt of such order from the Commissioner of Revenue Services, file in such court of probate an application for an extension of time to file the return setting forth the extension desired and the reasons therefor. The court of probate shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after the filing thereof and shall cause a copy of the order of hearing to be sent to the commissioner and to the fiduciary or transferee at least ten days before the time of such hearing. The commissioner or any party in interest may appear before such court at such hearing and be heard concerning the requested extension. For cause shown, the court of probate may, after hearing on such application, extend the time for filing such return. Such court, after such hearing, shall forthwith send to the Commissioner of Revenue Services and the fiduciary or transferee a copy of any order extending or denying extension of the time for filing such return. Further extensions may be granted by the Commissioner of Revenue Services or probate court if the foregoing provisions are complied with and if written application for such further extension is filed before the expiration of the preceding extension. Failure on the part of any fiduciary to file such return within the time herein prescribed therefor shall be sufficient cause for the summary removal of such fiduciary upon the application of the Commissioner of Revenue Services or any interested person.

(d) Transferee defined. As used in this chapter the word transferee shall include, but not be limited to, a donee and a beneficiary under a will, trust or power of appointment or under the laws of this state relating to descent and distribution.

(e) Applicability. The provisions of this section shall not apply to estates of decedents dying on or after January 1, 2005.

(1949 Rev., S. 2040; 1953, S. 1147d; 1967, P.A. 558, S. 48; 1969, P.A. 676; 1971, P.A. 863, S. 5; June, 1971, P.A. 5, S. 118; 1972, P.A. 265, S. 3–5; P.A. 74-338, S. 40, 94; P.A. 77-614, S. 139, 610; P.A. 78-195, S. 1, 4; P.A. 90-148, S. 15, 34; P.A. 95-298, S. 2, 3; P.A. 00-174, S. 60, 83; June Sp. Sess. P.A. 05-3, S. 51.)

History: 1967 act made technical changes re appraisers in Subsec. (b); 1969 act allowed appraisal by donee, transferee or surviving joint tenant or person designated by them if no administration granted because transferor died without leaving property which could pass by will or laws of state; 1971 acts essentially rewrote and greatly expanded provisions of section, required filing of return with probate court within nine months, rather than one year, of death, inserted new Subsec. (b) re hearing on tax commissioner's objections, placed provisions re extensions for filing returns in Subsec. (c), added Subsec. (d) defining “transferee” and deleted former Subsec. (b), effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act added reference to fiduciary in Subsec. (b), clarified provisions of Subsec. (c) by requiring notice of commissioner's action to fiduciary or transferee, by setting time for filing in court if commissioner fails to act and stating who may appear before court and by requiring that notice of court's decision go to fiduciary or transferee, and amended Subsec. (d) to replace “section” with “chapter”, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 74-338 replaced reference to repealed Sec. 12-345a with reference to Secs. 12-345b to 12-345e; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-195 amended Subsec. (a) to include provisions for correction of return by fiduciary or transferee, amended Subsec. (b) to change hearing procedure to allow for adjournment and amended Subsec. (c) replacing former provision for 30-day period for commissioner to act and 15-day period for filing with court with provision that unless commissioner modifies or denies extension request within 60 days it is deemed granted and allowing fiduciary 30 days to file with court upon such denial or modification; P.A. 90-148 amended Subsec. (a) to require filing with the court of probate within six months after death of transferor in lieu of nine months and Subsec. (c) to require filing with the commissioner for extension within six months after death of transferor in lieu of nine months, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 95-298 deleted requirement that the commissioner acknowledge receipt of tax return to the Probate Court and the fiduciary of the estate, effective July 6, 1995, and applicable to estates of persons dying on or after July 1, 1995; P.A. 00-174 amended Subsec. (a) to delete requirement that returns be sworn to, to add provisions re form and false statements and to make a technical change, effective July 1, 2000; June Sp. Sess. P.A. 05-3 added Subsec. (e) re applicability of section, effective June 30, 2005, and applicable to estates of decedents dying on or after January 1, 2005.

Cited. 114 C. 225; 122 C. 111; 126 C. 143; 128 C. 558; 145 C. 497; 182 C. 40; 215 C. 633.

Cited. 1 CA 529.

Cited. 25 CS 249; 44 CS 263.



Section 12-360 to 12-362 - U.S. money, bonds and bank accounts: Reports as to ante mortem transfers dispensed with; inventory and appraisal not required. Waiver of returns, reports, inventories and appraisals.

Sections 12-360 to 12-362, inclusive, are repealed, effective January 1, 1972, and applicable to estates of persons dying on and after that date. All estates of persons dying before January 1, 1972, shall be subject to the succession tax or inheritance tax laws applicable to them prior to January 1, 1972, and such laws are continued in force for that purpose.

(1949, S. 1151d–1153d; 1971, P.A. 863, S. 14.)



Section 12-363 - Jointly-owned real property; certificate of tax payment.

When any person owning an interest in real property in joint tenancy with another or others with the right of survivorship dies, one of the survivors or the personal representative of the deceased joint tenant shall cause to be recorded in the land records in the town in which such real property is situated a certificate of the probate court having jurisdiction of the estate of such deceased joint tenant, which certificate shall refer to the instrument by which the joint tenancy was created, the name and date of death of the deceased joint tenant and a statement that no succession tax is due in connection with the interest of the deceased joint tenant or that such succession tax has been fully paid, or that the Commissioner of Revenue Services has released such real property from the operation of any lien for succession taxes in accordance with the provisions of section 12-364, as the case may be. Such certificate so recorded in such land records shall be conclusive evidence that such real property is free from any claim for succession tax due the state in respect to the interest of the deceased joint tenant in such real property.

(1949 Rev., S. 2041; 1949, 1953, S. 1148d; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-364 - Certificate of release of lien. Regulations.

Any person shall, if the Commissioner of Revenue Services finds, upon evidence satisfactory to him, that a joint tenant of real property situated in this state has died and that the payment of any succession tax with respect to the interest of such deceased joint tenant in such real property is adequately assured, or that no succession tax will become due therefrom, be entitled to a certificate of release of lien reciting that the Commissioner of Revenue Services has released such real property from the operation of any lien for succession taxes with respect to the interest of such deceased joint tenant in such real property which shall be conclusive proof that such real property has been released from the operation of such lien. Such certificate of release of lien may be recorded in the office of the town clerk of the town in which such real property is situated. A finding by the commissioner that the payment of such tax is adequately assured shall be based upon the receipt by the commissioner of a bond or other security for an amount and with surety satisfactory to him, conditioned upon the full payment of all succession taxes with respect to the gross taxable estate of such deceased joint tenant or upon the payment to the commissioner of an amount satisfactory to him on account of such tax or upon the finding by the commissioner that an executor or administrator of the estate of such deceased joint tenant has been duly appointed in this state and that the official bond of such administrator or executor, or, if such administrator or executor is a corporation, its financial responsibility, furnishes adequate protection for the payment of all succession taxes. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, that prescribe the circumstances under which a judge of the probate court having jurisdiction of such estate is permitted to issue a certificate of release of lien, based on a finding by said judge that payment of any succession tax with respect to the interest of a deceased joint tenant in real property is adequately assured or that no succession tax will become due from such property. The provisions of this section shall not apply to estates of decedents dying on or after January 1, 2005.

(1953, S. 1149d; 1959, P.A. 327; P.A. 77-614, S. 139, 610; P.A. 90-30, S. 1, 3; P.A. 91-231, S. 4; June 18 Sp. Sess. P.A. 97-3, S. 2, 8; June Sp. Sess. P.A. 05-3, S. 52.)

History: 1959 act provided for situation where no succession tax will become due; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-30 eliminated required payment of a fee to be entitled to a certificate of release of lien for succession tax; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner; June 18 Sp. Sess. P.A. 97-3 replaced provision re filing of certificate in probate court with provision re recording of certificate in the office of the town clerk and authorized the commissioner to adopt regulations re circumstances under which probate judge may release tax lien in taxable estates and made technical changes, effective January 1, 1998; June Sp. Sess. P.A. 05-3 added provision that section is not applicable to estates of decedents dying on or after January 1, 2005, effective June 30, 2005.



Section 12-365 - Administration on taxable transfer.

(a) If no person applies for administration within thirty days after the death of any transferor, the commissioner may apply to the court of probate for the district within which the transferor died a resident or, if the transferor was not a resident of this state, to the court of probate for the district wherein the real estate and tangible personal property owned by the transferor is situated, for the appointment of an administrator and, after notice and hearing, such court may appoint an administrator.

(b) If no administration has been granted upon the estate of the transferor because of the fact that the transferor died without leaving property which could pass by his will or by the laws of this state relating to descent and distribution, the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, the court of probate for the district within which the real estate or tangible personal property is situated, may, upon its own motion or upon the written application of the Commissioner of Revenue Services, the transferee or any party in interest appoint an administrator for the purpose of determining and collecting the tax due under the provisions of this chapter. Such fiduciary shall have the same duties and powers relating to the filing of a return and relating to the collection and payment of any such tax as if such property had belonged to the transferor at the date of his death.

(1949 Rev., S. 2042; 1971, P.A. 863, S. 6; P.A. 77-614, S. 139, 610.)

History: 1971 act added Subsec. (b) re appointment of administrator in cases where transferor died without leaving property which could pass by will or laws of state, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-366 - Lien for taxes. Regulations.

The tax herein imposed shall be a lien in favor of the state of Connecticut upon the real property so passing from the due date until paid, with the interest and costs that may accrue in addition thereto; provided such lien shall not be valid as against any lienor, mortgagee, judgment creditor or bona fide purchaser provided they have no notice, unless and until notice of such lien is filed or recorded in the town clerk's office or place where mortgages, liens and conveyances of such property are required by statute to be filed or recorded. The lien upon any real property transferred, or a portion thereof, may be discharged by the payment of such amount as tax thereon as the Commissioner of Revenue Services may specify or by the giving to the commissioner of a bond for such amount; or the commissioner, upon application by the fiduciary, may make an order transferring such lien to other real property of the estate or of the transferee, which order of transfer shall be recorded as above. Any person shall be entitled to a certificate that the tax upon the transfer of any real property has been paid, and such certificate may be recorded in the office of the town clerk of the town within which such real property is situated, and it shall be conclusive proof that the tax on the transfer of such real property has been paid and such lien discharged. The commissioner may adopt regulations in accordance with the provisions of chapter 54 that prescribe the circumstances under which a judge of the probate court having jurisdiction of an estate is permitted to discharge a lien by the payment of such amount as tax on such real property as the judge may specify. The provisions of this section shall not apply to estates of decedents dying on or after January 1, 2005.

(1949 Rev., S. 2043; 1963, P.A. 440; 1967, P.A. 534; P.A. 75-502, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 90-30, S. 2, 3; June 18 Sp. Sess. P.A. 97-3, S. 3, 8; June Sp. Sess. P.A. 05-3, S. 53.)

History: 1963 act required commissioner to furnish corporation with certificate that no tax lien attaches to intangible personal property if requested to do so; 1967 act included in proviso re validity of lien reference to “lienor”, deleted “purchaser” and replaced “bona fide purchaser” with “purchaser for value” and deleted provision that tax lien has no priority over rights created or acquired for value or over municipal lien; P.A. 75-502 replaced “purchaser for value” with “bona fide purchaser” and stated that liens not valid against lienors, mortgagees, etc. “provided they have no notice”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-30 deleted required payment of a fee to be entitled to a certificate of release of lien for succession tax on real property; June 18 Sp. Sess. P.A. 97-3 authorized the commissioner to adopt regulations to prescribe circumstances under which a probate judge may discharge a lien and deleted requirement for certificate of no lien, effective January 1, 1998; June Sp. Sess. P.A. 05-3 added provision that section is not applicable to estates of decedents dying on or after January 1, 2005, effective June 30, 2005.



Section 12-367 - Computation and assessment of tax; objections thereto. Refund of overpayment. When amendment to return not required.

(a) The tax imposed by the provisions of this chapter shall be computed and assessed by the Commissioner of Revenue Services. If the Commissioner of Revenue Services has not filed an objection to the valuations or concessions of taxability appearing on the return as provided in section 12-359, he shall, within one hundred twenty days of his receipt of the return required by the provisions of said section 12-359, if such return is correctly made out, or if he has filed such objection, within sixty days of his withdrawal of such objection or within sixty days of a final determination by the Probate Court of such objection, prepare a computation of the tax and, if the tax due is found to be ten dollars or more, file a copy thereof with the Court of Probate and mail a copy to the fiduciary or transferee, as the case may be.

(b) Within sixty days after the mailing of the computation by the Commissioner of Revenue Services, the fiduciary or transferee or any other party in interest may make written application to the Probate Court for a hearing upon the determination of the tax or the computation thereof. Such application shall set forth in detail the objection to the determination or computation of the tax and a copy of same shall be mailed to the commissioner at the time of filing. The Probate Court shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after receipt thereof and shall cause a copy of the order of hearing to be sent to the Commissioner of Revenue Services and to the fiduciary or transferee and to all other parties in interest at least ten days before the time of such hearing. The commissioner or any person interested may appear before such court at such hearing and be heard on any matter involved in the determination of the tax or the computation thereof, including, if no hearing has been held previously under the provisions of subsection (b) of section 12-359, any matter which could have been heard at such a hearing. If there is no appearance on behalf of the commissioner and it appears to the court that such computation ought to be modified, such hearing shall be adjourned for not less than ten days and notice of the time and place of such adjourned hearing and of any proposed change in such computation shall be given to the commissioner, who may appear and be heard thereon. At such hearing, or adjournment thereof, the court shall determine all matters properly before it, including the amount of such tax and shall enter upon its records a decree for such amount. A copy of the decree of the Probate Court shall be forwarded forthwith to the commissioner and the fiduciary or transferee by the judge or clerk of such court. Subject only to the provisions of subsection (d) of this section, the computation of the tax by the Commissioner of Revenue Services shall be conclusive upon the state and all persons interested unless a hearing is held thereon as herein provided, in which case the decree of the Probate Court shall be conclusive upon the state and all persons interested unless an appeal is taken as provided for appeals from other decrees and orders of such court.

(c) If the fiduciary or transferee fails to file the return required by the provisions of section 12-359 within the time prescribed therefor, the Commissioner of Revenue Services may assess and compute the tax upon the best information obtainable, and file a copy of such computation with the Probate Court and mail a copy thereof to the fiduciary or transferee, as the case may be. Further proceedings upon such computation shall be taken in accordance with the provisions of subsection (b) of this section and section 12-359.

(d) The Commissioner of Revenue Services may authorize a refund of an overpayment of such tax made because (1) property was incorrectly included in the gross taxable estate because of a mistake or error or (2) an item in an amount exceeding five hundred dollars which would have been allowed as a deduction, in the determination of net estate for purposes of the tax imposed under this chapter, is discovered after the tax computation in accordance with this section has been made and the appeal period provided for in chapter 796 has run, if a claim for refund is filed with the Commissioner of Revenue Services and the Probate Court by the fiduciary or a transferee who has paid the tax within two years after the computation or the decree provided for in subsection (b) of this section determining the amount of the tax in which the overpayment is included or within two years of the date of the computation rendered by the Commissioner of Revenue Services pursuant to a compromise agreement as provided for in section 12-355, determining the tax in which the overpayment is included. Within ninety days of his receipt of such claim for refund the Commissioner of Revenue Services shall file with the Court of Probate and mail to the fiduciary or transferee a revised computation of the tax or a notice of the rejection of the claim for refund. Further proceedings upon such revised computation or rejection shall be taken in accordance with the provisions of subsection (b) of this section. If upon a recomputation of the tax a refund is found due by the Commissioner of Revenue Services or by the Probate Court upon a hearing as hereinbefore provided, the Commissioner of Revenue Services shall certify to the Comptroller that a refund is due in an amount equal to the difference between the tax paid and the tax actually due as shown by the recomputation, including any interest that may be payable as provided by section 12-376. Such refund shall be paid by the Treasurer, on the order of the Comptroller, to the fiduciary or transferee who shall distribute it ratably among the several beneficiaries equitably entitled to it.

(e) In any case in which property of the decedent is discovered after the tax computation has been made and the appeal period provided for in sections 45a-186 to 45a-193, inclusive, has run, the fiduciary shall not be required to file an amendment to its tax return or to pay any additional tax that would be attributable to such after-discovered assets unless such additional tax equals or exceeds one hundred dollars.

(1949 Rev., S. 2044; 1955, S. 1150d; February, 1965, P.A. 410, S. 1; 1971, P.A. 863, S. 7; 1972, P.A. 265, S. 6.; P.A. 77-614, S. 139, 610; P.A. 78-167, S. 6, 7; 78-195, S. 2, 4; P.A. 85-356, S. 6, 9; P.A. 86-10, S. 1, 3; 86-116, S. 1, 3; P.A. 88-295, S. 1, 2; P.A. 99-121, S. 10, 28.)

History: 1965 act added Subsec. (d) re refunds of overpayments and qualified conclusiveness of decrees in Subsec. (b) with reference to Subsec. (d); 1971 act deleted provision re review and decree of court in Subsec. (a), moved provision re computation of tax into Subsec. (a) amending time allowed for preparation dependent upon objection to return, made Subsec. (b) contain provisions concerning court hearing on computation to be applied for within 60 days of commissioner's computation, deleted former provisions re hearing adjournment if commissioner not present, distinguished between conclusiveness of decrees of commissioner and court and made technical changes, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act made no substantive changes; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-167 added Subsec. (e) re discovery of property valued at $500 or less after computation and time for appeal past; P.A. 78-195 restored provisions re adjourned hearings; P.A. 85-356 amended Subsec. (d) by increasing from 60 to 90 days, the period following claim for refund within which the commissioner must file with the court of probate a revised computation of tax or rejection of the claim for refund and providing for the addition of interest to the amount of refund, at the rate of 0.75% for each month or fraction thereof elapsing between the ninetieth day following receipt of claim for refund and the date of notice by the commissioner that such refund is due, effective July 1, 1985, and applicable to estates of persons dying on or after that date; P.A. 86-10 increased minimum tax for filing by the commission with the probate court from $1 to $10, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 86-116 amended Subsec. (d) to provide that interest would be payable in accordance with Sec. 12-376, deleting prior provision, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 88-295 amended Subsec. (d) by allowing refund of overpayment when an amount, exceeding $500, which would have been allowed as a deduction in determining net taxable estate under succession tax is discovered after the time limit for probate appeals has run, effective July 1, 1988, and applicable to the estate of any person whose death occurs on or after July 1, 1988; P.A. 99-121 amended Subsec. (e) to modify reporting requirement from when property valued at more than $500 to when additional tax equals or exceeds $100, effective July 1, 1999.

Cited. 124 C. 82; 128 C. 560; 145 C. 497. Computation should be on basis of disposition by will rather than distribution made under a compromise agreement entered into by beneficiaries. 147 C. 406. Cited. 182 C. 40; 215 C. 633.

Cited. 1 CA 529.

No authority, legal or equitable, granted Probate Court to grant supplemental tax proceeding to consider after-discovered expenses after decree and expiration of appeal period. 22 CS 81. Cited. 31 CS 134. Estate tax refund may be made by tax commissioner when property was incorrectly included because of error but not where value of property was incorrect. 32 CS 275. Cited. 38 CS 54; 44 CS 263; Id., 421.



Section 12-368 - Waiver of hearing on computation of tax.

Section 12-368 is repealed, effective January 1, 1972, and applicable to estates of persons dying on and after that date. All estates of persons dying before January 1, 1972, shall be subject to the succession tax or inheritance tax laws applicable to them prior to January 1, 1972, and such laws are continued in force for that purpose.

(1949 Rev., S. 1154d; 1971, P.A. 863, S. 14.)



Section 12-369 - Action for quieting title to property.

Actions may be brought against the state by any interested person for the purpose of quieting the title to any property against the lien or claim for lien of any tax under this chapter or for the purpose of having it determined whether any property is subject to any lien for or chargeable with such tax or for the purpose of foreclosing any lien or mortgage upon such property or for enforcing any rights in such property. No such action, except such foreclosure, shall be maintained if any proceedings are pending in any court in this state wherein the liability of such property for taxation under this chapter may be determined. All parties interested in such property and in the taxability thereof shall be made parties to such an action, and any interested party who refuses to join as plaintiff may be made a defendant. Process directed to the state in such actions shall be served upon the state by leaving a true and attested copy of the writ, summons and complaint with the commissioner or at his office with any of the employees in said office and such service shall be sufficient service upon the state. Actions under this section affecting real property shall be commenced in the appropriate court of the judicial district in which such real property or any part thereof is situated. All other actions hereunder shall be brought in the appropriate court of the judicial district in which the estate of the transferor is being or was administered.

(1949 Rev., S. 2045; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 12-370 - Forms. Reciprocal exchange of information.

The commissioner shall have power to prescribe such forms as may be necessary under this chapter. He may exchange information with the authorities of other states, territories, the federal government, the District of Columbia and foreign countries and governmental subdivisions thereof, under reciprocal arrangements.

(1949 Rev., S. 2046; September, 1957, P.A. 13, S. 5.)



Section 12-371 - Estates of nonresident decedents; cooperation with other states.

“Death taxes”, as used in this section, shall include inheritance, succession, transfer or estate taxes or any taxes levied against the estate of a decedent upon the occasion of his death. When the Commissioner of Revenue Services is notified by a probate court of the issuance of original letters testamentary or of administration in the case of the estate of a decedent not domiciled in this state, he shall immediately notify the proper taxing authorities of the state in which such decedent was domiciled of the filing of a petition therefor and of the nature and value of the decedent's property, so far as such information has come into the hands of said commissioner. No executor of the will or administrator of the estate of such a decedent to whom original letters have been issued shall be entitled to a final account or discharge unless he has filed with the probate court proof that all death taxes, together with interest or penalties thereon, due the state of domicile of such decedent, or any political subdivision thereof, have been paid or secured, or a consent by the proper taxing authorities of the state of domicile to such final accounting or discharge. The Commissioner of Revenue Services shall cooperate with the domiciliary taxing authorities and furnish them with such information as may be requested with respect to any such estate. The official or body of the domiciliary state charged with the administration of the statutes relating to death taxes shall be deemed a party interested in such estate to the extent that he or it may petition for an accounting therein if the death taxes, with interest and penalties, due such domiciliary state, or a political subdivision thereof, are not paid or secured and, upon such petition, the probate court may decree such accounting and may decree the remission to a fiduciary appointed by the domiciliary probate court of so much of the personal property of such estate as is necessary to insure the payment to the state of domicile, or political subdivision thereof, of the amount of death taxes, interest and penalties due such state or political subdivision. The provisions of this section shall apply to the estate of a decedent not domiciled in this state only if the laws of the state of his domicile contain a provision whereby this state is given reasonable assurance of the collection of its death taxes, interest and penalties from the estates of decedents who died domiciled in this state in cases in which such estates are being administered by the probate court of such other state by virtue of original letters testamentary or of administration, or if the state in which such decedent was domiciled does not grant letters testamentary or of administration in the case of estates of nonresidents until after letters have been issued by the state of domicile. The provisions of this section shall be liberally construed in order to insure that the state of domicile of a decedent shall receive any death taxes, with interest and penalties thereon, due it from such decedent's estate. For the purpose of this section “state” shall include any territory of the United States, the District of Columbia and the Dominion of Canada or any province thereof.

(1949 Rev., S. 2047; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-372 - Authority to compromise or arbitrate dispute as to decedent's domicile.

When the Commissioner of Revenue Services claims that a decedent was domiciled in this state at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the Commissioner of Revenue Services may make a written agreement with the other taxing authorities and with the executor or administrator (1) to compromise the controversy or (2) to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators to be selected by the parties to the agreement. The executor or administrator is authorized to make any such agreement. As used in this section and in sections 12-373 and 12-374, “state” means any state or territory or any possession of the United States or the District of Columbia.

(1949 Rev., S. 2048; P.A. 77-614, S. 139, 610; P.A. 97-203, S. 16, 20.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 97-203 deleted requirement for Attorney General approval, effective July 1, 1997.



Section 12-373 - Agreement of compromise to fix amount of tax.

An agreement of compromise made pursuant to section 12-372 shall fix the amount to be accepted in full satisfaction of the tax imposed by this chapter, including any interest to the date of filing the agreement, and shall likewise fix the amount to be accepted by the other state or states in full satisfaction of the death taxes thereof. The amount fixed in such agreement shall finally determine the amount of the tax imposed by this chapter without regard to any other provision of the laws of this state. If a tax would have been imposed upon the transfer of the decedent's estate under the provisions of chapter 217 if he had died domiciled in this state, such agreement shall also fix the amount to be accepted in full satisfaction of the tax imposed by said chapter, including any interest to the date of filing the agreement, and the Commissioner of Revenue Services shall determine and assess the tax imposed by said chapter at the amount fixed in such agreement and such determination and assessment shall finally determine the amount of the tax imposed by said chapter, without regard to any other provision of the laws of this state.

(1949 Rev., S. 2049; 1949, S. 1155d; 1971, P.A. 863, S. 8; P.A. 77-614, S. 139, 610.)

History: 1971 act deleted requirement for decree after agreement filed in probate court of district where commissioner claims decedent resided at time of death, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-374 - Determination of domicile by arbitration.

A board of arbitration selected pursuant to an agreement of arbitration made under section 12-372 shall hold hearings at such times and places as it may determine, upon reasonable notice to the parties to the agreement, all of whom shall be entitled to be heard, to present evidence and to examine and cross-examine witnesses. The board may administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers and documents, and issue commissions to take testimony. Subpoenas may be issued by any member of the board. In case of failure to obey a subpoena, any judge of the Superior Court, upon application by the board, may make an order requiring compliance with the subpoena, and the court may punish for failure to obey the order as for contempt. The board shall determine the domicile of the decedent at the time of his death. This determination shall be final for purposes of imposing and collecting death taxes, but for no other purpose. Except in respect of the issuance of subpoenas, all questions arising in the course of the proceeding shall be determined by majority vote of the board. The Commissioner of Revenue Services, the board or the executor or administrator shall file the determination of the board as to domicile, the record of the board's proceedings, and the agreement, or a duplicate, made pursuant to section 12-372, with the authority having jurisdiction to determine the death taxes in the state determined to be the domicile and shall file copies of all such documents with the authorities that would have been empowered to determine the death taxes in each of the other states involved. In any case where it is determined by the board that the decedent died domiciled in this state, interest and penalties, if otherwise imposed by law, for nonpayment of death taxes shall not be charged for the period between the date of the agreement and the date of the filing of the determination of the board as to domicile. Nothing contained herein shall prevent at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to section 12-372, fixing the amounts to be accepted by this and any other state involved in full satisfaction of death taxes. The compensation and expenses of the members of the board may be agreed upon among such members and the executor or administrator and, if they cannot agree, shall be fixed by the probate court of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed shall be deemed an administration expense and shall be payable by the executor or administrator.

(1949 Rev., S. 2050; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-375 - Tax due at death.

The tax imposed by this chapter shall be due at the death of the transferor.

(1949 Rev., S. 2051.)

Amount of tax not affected by decrease in value of estate between date of death and date of distribution. 126 C. 144. Cited. 136 C. 141.



Section 12-376 - Payment. Interest. Extensions.

Each tax imposed by the provisions of this chapter, which is not paid to the Commissioner of Revenue Services within six months after the date of the death of the transferor or within six months of any moneys received as a result of a settlement, award or judgment from any action pending on the date of the death of the transferor, shall bear interest at the rate of one per cent per month or fraction thereof, commencing at the expiration of such six months, until paid; but the Commissioner of Revenue Services may, for cause shown, on the written application of the fiduciary or transferee filed with said commissioner at or before the expiration of such six months, extend the time for the payment of such tax or any part thereof. Such application shall set forth the extension desired and the reasons therefor and a copy thereof shall be filed in the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, in the court of probate for the district within which the real estate or tangible personal property is situated. Unless, not later than sixty days after his receipt of such application, the commissioner files in the court of probate a copy of his order denying or modifying the extension requested, the extension requested shall be deemed granted. If the extension request is denied or modified, the fiduciary may not later than thirty days after the receipt of such order from the commissioner, file in such probate court an application for an extension of time to pay the tax setting forth the extension desired and the reasons therefor. The court of probate shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after the filing thereof, and shall cause copies of such order for hearing to be sent to the commissioner and to the fiduciary or transferee at least ten days before such hearing. For cause shown, the court of probate may, after hearing on such application, extend the time for the payment of such tax or any part thereof for a period not to exceed thirty days after receipt by the fiduciary or transferee of a copy of the first computation of the succession tax from the Commissioner of Revenue Services. The commissioner or any other party in interest may appear before such court at such hearing and be heard concerning the requested extension. Such court, after such hearing, shall forthwith send to the commissioner and to the fiduciary or transferee a copy of any order relating to such application. Further extensions may be granted by the Commissioner of Revenue Services or the court if the foregoing provisions have been complied with and if written application for such further extensions is filed before the expiration of the preceding extension. If one or more extensions have been granted, the tax shall bear interest at the rate of one per cent per month or fraction thereof, commencing with the expiration of six months after the death of the transferor, until paid. Except as provided by the provisions of a will, such tax shall be paid from property passing to the donee, beneficiary or distributee unless such recipient pays to the fiduciary or transferee the amount thereof. Each donee, beneficiary or distributee of the same class shall pay such percentage of the tax on property passing to such class as his share is of such property. The tax to be allocated against a tenant for life or limited term or an annuitant or remainderman shall be such percentage of the whole tax on property passing to persons of the same class as the value of his interest as determined under the provisions of section 12-353 is of the net taxable estate passing to such class and shall be paid out of the principal fund in which any such temporary interest or remainder exists. Whenever there is an overpayment of the tax imposed by this chapter, exclusive of any such overpayment in relation to a computation of tax in accordance with subsection (b) of section 12-355, the Commissioner of Revenue Services shall return to the fiduciary or transferee the overpayment which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, said interest commencing from the expiration of six months after the death of the transferor or date of payment, whichever is later.

(1949 Rev., S. 2052; 1967, P.A. 167; 1971, P.A. 863, S. 9; June, 1971, P.A. 5, S. 119, 130; 1972, P.A. 265, S. 7; P.A. 77-614, S. 139, 610; P.A. 78-195, S. 3, 4; 78-303, S. 85, 136; 78-371, S. 3, 6; P.A. 80-307, S. 14, 31; P.A. 81-411, S. 22, 42; P.A. 86-116, S. 2, 3; P.A. 90-148, S. 16, 34; 90-303, S. 1, 2; P.A. 93-261, S. 3, 4; P.A. 95-26, S. 14, 52.)

History: 1967 act added provision re extension of time for payment of balance due on succession tax; 1971 acts made commissioner rather than probate court initially responsible for setting extension but provided for court to act if tax commissioner does not act on request for extension, changed fourteen-month period for payment to nine-month period and increased interest rate from 4% to 6%, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act required commissioner to file copy of order granting extension with court and to mail copy to fiduciary or transferee, allowed court to set 30-day extension for payment starting with receipt of copy of first computation of tax, and required copies of court orders to be sent to fiduciary or transferee as well as to commissioner, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-195 changed time within which commissioner must act on extension request from 30 to 60 days and time for filing with court from 15 days after expiration of 30-day period to 30 days after 60-day period, provided that unless commissioner denies or modifies request it is deemed approved and added Subsec. (b) re postmark as date of payment; P.A. 78-371 increased 9% interest rate to 12% and 6% rate to 9% and required payment of 6% interest on refunded overpayments; P.A. 80-307 temporarily increased 12% rate to 15%, 9% rate to 11.25% and 6% to 7.5% for taxes due on or after July 1, 1980, but not later than June 30, 1981, and excluded from interest on refunds, overpayments re computation of tax under Subsec. (b) of Sec. 12-355; P.A. 81-411 continued interest on taxes not paid when due at the rates provided under P.A. 80-307 for taxes becoming due on or after July 1, 1980; P.A. 86-116 changed rate of interest from 7.5% per annum to 0.75% per month, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 90-148 amended Subsec. (a) by reducing the period for payment of tax from nine to six months with a corresponding change related to addition of interest and filing for extension and by providing for interest at 15% per annum during extensions in lieu of 11.25%, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 90-303 amended Subsec. (a) by providing that the amount of overpayment returned shall bear interest at 9% per annum, commencing from the expiration of six months after the death of the transferor or the date of overpayment, whichever is later, with such change replacing the provision deleted which added interest at 0.75% per month elapsing between the ninetieth day following receipt of claim for refund and the date of notice by the commissioner that a refund is due, effective June 12, 1990, and applicable to the estate of any person whose death occurs on or after July 1, 1990; P.A. 93-261 amended Subsec. (a) to require payment of interest when tax not paid within six months of any moneys received as a result of a settlement, award or judgment from any action pending on the date of the death of the transferor, effective July 1, 1993, and applicable to persons dying on or after October 1, 1993; P.A. 95-26 deleted Subsec. (b) re postmark as of date of payment and lowered interest rate from 15% per annum to 1% per month on extensions and from 9% per annum to 0.66% per month on overpayments, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

As to what provision in a will is sufficient to relieve particular bequests from tax, see 89 C. 193. Tax should be computed on total amount of estate passing to each class, and divided proportionately among beneficiaries of each class. 93 C. 648. Direction to executor in will to pay succession taxes held sufficient to free legacies from burden. 116 C. 448. Cited. 118 C. 242. To shift burden of tax from inter vivos transfers, will must clearly express such intention. 122 C. 127. Direction that all taxes which become due on or in respect to estate be paid from residuary estate is not sufficient to shift burden of succession tax on inter vivos transfer to residuary estate. 124 C. 78. Former statutes cited. 127 C. 640. Cited. 136 C. 141. Succession taxes are payable by the recipients of the property with respect to which the tax is assessed. 142 C. 685. In absence of clear direction that proration statutes should not apply to death taxes attributable to nontestamentary property, statutes are applicable and burden of taxes fell on recipients of that property and not on estate. 149 C. 335. In case of doubt as to meaning, the tax burden will be left where the law places it. 165 C. 376.

Provision directing that all taxes be paid “without apportionment or contribution” is sufficient to overcome statutory presumption of proration; however, such language will only be applied to property clearly contemplated by decedent to be within the estate. 60 CA 665.

Cited. 27 CS 268.



Section 12-376a - Waiver of interest on tax on certain transfers.

Whenever any transfer of property is reported and a tax paid thereon under the provisions of this chapter more than six months after the date of death of the transferor, and it appears that such transfer could not have been known, or in good faith was not known, at the time of the death of the transferor, or at the time any other estate of such transferor was probated, the running of interest at one per cent per month or fraction thereof on such transfer, as provided by section 12-376, may be waived by the Commissioner of Revenue Services upon a finding that such transfer could not have been known, or in good faith was not known, within six months of the date of death of the transferor. Upon such waiver by the commissioner interest at three-fourths per cent per month or fraction thereof shall run on the amount of tax payable on such transfer for a period from six months after the date of death of the transferor until the date of payment of such tax to the commissioner.

(February, 1965, P.A. 440; 1971, P.A. 863, S. 10; June, 1971, P.A. 5, S. 120, 130; P.A. 77-614, S. 139, 610; P.A. 78-371, S. 4, 6; P.A. 80-307, S. 15, 31; P.A. 81-411, S. 23, 42; P.A. 90-148, S. 17, 34; P.A. 95-26, S. 15, 52.)

History: 1971 acts substituted 9-month for 14-month period and deleted requirement for approval of waiver of interest by attorney general, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-371 increased 9% interest rate to 12% and 6% rate to 9%, effective July 1, 1978, and applicable to estates of persons dying on or after that date (all estates of persons dying before July 1, 1978, shall be subject to succession and transfer tax laws applicable before that date); P.A. 80-307 temporarily increased 12% rate to 15% and 9% rate to 11.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on taxes not paid when due at the rates provided under P.A. 80-307 with respect to taxes becoming due on or after July 1, 1980; P.A. 90-148 changed references to the period after the death of the transferor for payment of tax and the period after which interest shall run on the tax by reducing said periods from 9 months to 6 months, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 95-26 lowered interest rate from 15% per annum to 1% per month with reference to Sec. 12-376 and from 11.25% per annum to 0.75% per month upon waiver, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Cited. 152 C. 338.



Section 12-376b - Optional payment in installments up to ten years when interest in closely held business exceeds thirty-five per cent of gross estate.

(a) Whenever the value of an interest in a closely held business, as defined in subsection (b) of this section, included in the gross estate of any decedent exceeds an amount determined as thirty-five per cent of the value of such gross estate, the fiduciary of such estate may elect to pay all or part of the tax imposed under this chapter in equal annual installments but not in excess of ten such installments. The maximum amount of tax which may be paid in such installments shall be an amount which bears the same ratio to the tax imposed under this chapter with respect to such decedent's estate as the value of such interest in a closely held business bears to the total value of such gross estate. The amount of tax paid in such installments shall bear interest in relation to the unpaid portion of such tax from the expiration of six months after the death of the decedent until such tax is paid at the rate of one per cent per month or fraction thereof. If the fiduciary of such estate elects to pay such tax or any portion thereof in accordance with this section, notice of such election shall be filed in writing with the Commissioner of Revenue Services not later than six months after the date of death of the decedent. The first such installment payment, including interest, shall be due not later than sixty days immediately following determination by said commissioner of the amount of tax applicable to such estate under this chapter. If such interest in a closely held business is transferred from such estate or if the fiduciary fails to make the first installment payment, including interest, or if the fiduciary fails to make any subsequent installment payment, including interest, within twelve months immediately following such preceding payment, such estate shall cease to be eligible for the payment procedure allowed in accordance with this section. Whenever the tax imposed under this chapter is paid in installments as provided in this section, the fiduciary of the estate shall deposit with the Commissioner of Revenue Services a surety bond, or such other form of security deemed acceptable by said commissioner, in an amount equivalent to the tax to be paid in such installments.

(b) For purposes of this section “closely held business” means (1) a trade or business carried on as a sole proprietorship, (2) a trade or business carried on as a partnership, provided (A) twenty per cent or more of the total capital interest in such partnership is included in determining the gross estate of the decedent or (B) such partnership had fifteen or fewer partners at the time of the decedent's death, or (3) a trade or business carried on as a corporation, provided (A) twenty per cent or more in value of the voting stock of such corporation is included in determining the gross estate of the decedent or (B) such corporation had fifteen or fewer shareholders.

(c) The provisions of this section shall be applicable to the estate of any person whose death occurs on or after July 1, 1985. The estate of any person whose death occurs prior to July 1, 1985, shall be subject to the provisions of this chapter in effect at the time of such person's death.

(P.A. 83-289, S. 1, 2; P.A. 85-530, S. 1, 2; P.A. 90-148, S. 18, 34; P.A. 95-26, S. 16, 52.)

History: P.A. 85-530 increased the maximum number of installment payments allowed from three to ten and provided that such installments shall bear interest at a rate equivalent to that applicable for purposes of underpayment of federal income tax on the tax due date immediately preceding the date of determination of interest for purposes of installments payable under this section; P.A. 90-148 amended Subsec. (a) by reducing the period after the death of the decedent following which installments shall bear interest and during which notice must be filed of election to pay in installments, from nine to six months in both cases, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 95-26 amended Subsec. (a) to lower interest rate from the established federal rate for underpayment to 1% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-376c - Extension of time for payment when estate consists primarily of works of art of the decedent.

(a) Whenever the net taxable estate of any decedent, hereinafter referred to as the transferor, as determined for purposes of the succession tax under this chapter, consists primarily of works of art, as defined in subsection (b) of this section, produced by the transferor, the actual market value of which in the determination of the Commissioner of Revenue Services may not be ascertainable within the period of extension for payment of said tax as granted by said commissioner in accordance with section 12-376, said commissioner, upon request from the fiduciary of such estate or the transferee of such works of art, may grant an extension of time to allow the sale of such works of art determined to be necessary for payment of taxes due under this chapter. Such extension may be in addition to any allowed in accordance with said section 12-376, but the total of such extensions for purposes of this section may not exceed five years in the aggregate. Any such extension of time for payment in accordance with this section shall subject the amount of succession tax applicable with respect to such estate to interest as provided in said section 12-376, from the expiration of six months after the death of the transferor until the expiration of such extension or extensions. The net taxable estate of any decedent shall be deemed to consist primarily of such works of art when the estimated value of such works of art in the estate, according to a determination approved by said commissioner, constitutes more than fifty per cent of the total estimated value of the net taxable estate.

(b) “Works of art” for purposes of this section means tangible personal property produced through the conscious use of certain skills, taste and creative imagination and generally considered to represent a form of artistic expression, including but not limited to sculpture, painting, drawings, photography, prints, tapestries, weavings, film videotape, folk arts and crafts, graphic design, pottery, architectural sketches and any other such personal property considered to be art.

(c) The provisions of this section shall be applicable to the estate of any person whose death occurs on or after July 1, 1984. The estate of any person whose death occurs prior to July 1, 1984, shall be subject to the provisions of this chapter in effect at the time of such person's death.

(P.A. 84-324, S. 1, 2; P.A. 90-148, S. 19, 34.)

History: P.A. 90-148 amended Subsec. (a) by reducing the period after which payment of tax shall be subject to interest from nine to six months after the death of the transferor, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date.



Section 12-376d - Tax credit for the value of a work of art accepted by the state from the estate of a deceased artist whose net taxable estate is subject to tax under this chapter.

(a) There shall be allowed a credit against any tax due under this chapter with respect to the estate of any decedent who produced a work of art, as defined in this section, which the beneficiaries and the fiduciary of such decedent's estate agree to transfer to the state of Connecticut if the state accepts such work, for use as an object of visual, artistic and educational display, in exchange for a credit against the succession tax applicable to the net taxable estate of such decedent. Such tax credit shall be in an amount equivalent to the fair market value of such work of art, as determined in accordance with subsection (c) of this section, provided (1) the advisory panel established under subsection (b) of this section, for purposes of certain determinations related to any such tax credit, certifies that, in the opinion of a majority of its members, such work of art should be appraised in accordance with subsection (c) of this section and subsequently certifies that, in the opinion of a majority of its members, such work of art should be accepted by the state in exchange for such tax credit as provided in this section, and (2) the maximum total amount of all such tax credits which may be allowed in any single fiscal year, commencing July 1, 1987, and thereafter, whether there is one such credit in such year or more than one, shall be two hundred thousand dollars. If the fair market value of any such work of art so accepted by the state is less than the total amount of tax due with respect to the estate, tax credit shall be allowed in reduction of the amount of the total tax due. If such fair market value is in excess of the total tax due, and the fiduciary and beneficiaries of the estate approve the transfer of such work of art to the state for purposes of such tax credit, such fair market value shall be applied in payment of the entire amount of tax due and the excess of such fair market value over the amount of tax due shall, in effect, be a gift to the state. For purposes of this section a “work of art” means any work of visual art, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art, and as the term “work of art” is used in this section it may include a single work of any such art or more than one item of such work.

(b) There shall be appointed, as part of the Department of Economic and Community Development, an advisory panel to consider the proposed acceptance of any such work of art. The advisory panel shall prepare a written statement as to acceptance or rejection of any such work of art for the purposes of this section. In each instance, said panel shall consist of eleven members, including the chairperson of the Culture and Tourism Advisory Committee and two generally acknowledged experts as to the particular type of visual art work under consideration, as determined by said chairperson, with such appointments to be made by said chairperson and approved by the Culture and Tourism Advisory Committee. In addition, said advisory panel shall include eight members of the General Assembly, with two of such members appointed by the president pro tempore of the Senate, one of such members appointed by the majority leader of the Senate, one of such members appointed by the minority leader of the Senate, two of such members appointed by the speaker of the House of Representatives, one of such members appointed by the majority leader of the House of Representatives and one of such members appointed by the minority leader of the House of Representatives.

(c) The advisory panel appointed as provided in subsection (b) of this section shall contract with two professional appraisers possessing experience related to the type of appraisal necessary for purposes of the work of art proposed for acceptance. Each appraiser so employed shall conduct an independent appraisal of such work of art and submit findings as to the fair market value thereof to the advisory panel. Members of the advisory panel shall receive no compensation for their service as such but shall be reimbursed for their necessary expenses incurred in the performance of their duties.

(d) If the advisory panel approves the acceptance of a work of art for purposes of such tax credit, the Commissioner of Economic and Community Development shall submit notification in writing of such approval to the Commissioner of Revenue Services, including all relevant documentation concerning such approval and the amount of tax credit to be allowed. The Department of Economic and Community Development is authorized by this section to accept such work of art on behalf of the state and make whatever arrangements may be necessary with other agencies of the state for the care and display of such work of art.

(P.A. 87-491, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 163.)

History: P.A. 87-491 effective July 1, 1987, and applicable to the estate of any artist in Connecticut whose death occurs on or after January 1, 1987; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” in Subsecs. (b) and (d), replaced “executive director of the Connecticut Commission on Culture and Tourism” with “chairperson of the Culture and Tourism Advisory Committee”, replaced “executive director” with “chairperson” and replaced “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee” in Subsec. (b), and replaced “executive director of the Connecticut Commission on Culture and Tourism” with “Commissioner of Economic and Community Development” in Subsec. (d), effective July 1, 2011.



Section 12-377 - Temporary payments.

Temporary payments of taxes may be made at any time after the due date and before the tax is determined. The temporary payment of an amount satisfactory to the commissioner shall stop the running of the interest as provided in section 12-376.

(1949 Rev., S. 2053.)



Section 12-378 - Opinion of no tax due by probate court. Receipts and certificates.

(a) In each case in which the judge of the probate court having jurisdiction of the estate of a deceased person believes that the estate is not subject to tax under this chapter, such judge shall send a written opinion to the Commissioner of Revenue Services, with the copy of the tax return provided for in section 12-359, setting forth the judge's reasons for such opinion. Thirty days after the date on which such opinion is filed, the opinion shall be conclusive evidence that all real property included in the gross taxable estate is free from any claim for tax due the state under this chapter in respect to the interest of such deceased person in such real property, and that no tax is due from the estate, unless, (1) on or before the thirtieth day after the filing of such opinion, the commissioner has filed an objection to such opinion or (2) the appraised value or the extent of taxability of any item is increased or property is discovered after such opinion and the tax attributable to such item or to such after-discovered property equals or exceeds one hundred dollars. The probate court may, at any time, correct an error or mistake in the opinion. If said judge has filed an opinion that no tax is due from an estate and the Commissioner of Revenue Services has not filed an objection to such opinion on or before the thirtieth day after the filing of such opinion, said judge shall issue a certificate reciting that no tax under this chapter is due from the estate, which shall be conclusive proof that any lien on such property under section 12-366 or section 12-364 is discharged. Such certificate may be recorded in the office of the town clerk of the town in which the real property is situated.

(b) The Commissioner of Revenue Services shall issue receipts in duplicate for all taxes paid or, if no tax is found due, a certificate that no tax is due, but shall not be required to issue a certificate that no tax is due whenever a judge of the probate court having jurisdiction of the estate of a deceased person issues an opinion as provided in subsection (a) of this section, and the commissioner has not filed an objection to such opinion. A copy of the final receipt or of such certificate, if any, that the commissioner is required to provide under this subsection, with the amount of the gross taxable estate shown thereon, shall be filed with the probate court and sent to the fiduciary or transferee and no representative of an estate shall be entitled to a final accounting unless such final receipt or such certificate, if any, that said commissioner is required to provide under this subsection, has been filed with the probate court. Such final receipt filed with the probate court shall be conclusive evidence that all real property included in the gross taxable estate is free from any claim for tax due the state under this chapter in respect to the interest of such deceased person in such real property.

(1949 Rev., S. 2054; 1971, P.A. 863, S. 11; P.A. 77-614, S. 139, 610; June 18 Sp. Sess. P.A. 97-3, S. 4, 8; P.A. 99-121, S. 11, 28.)

History: 1971 act effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession and transfer tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; June 18 Sp. Sess. P.A. 97-3 added new Subsec. (a) re determination by probate court that no tax is due, designated existing section as Subsec. (b), provided that no certificate is required to be issued when probate court issues an opinion and no objection is filed and made technical changes, effective January 1, 1998; P.A. 99-121 amended Subsec. (a) to modify reporting requirement from when property valued at more than $1,000 to when additional tax equals or exceeds $100 and to reduce the time the commissioner has to object to a no-tax opinion from 60 days to 30 days, effective July 1, 1999.

Cited. 152 C. 338.



Section 12-379 - Computation and payment by fiduciary.

Notwithstanding the provisions of section 12-378, an executor or administrator, after filing the return required by section 12-359, together with a proposed computation of the tax payable, and paying the amount of such tax so computed, and after the probate court has approved the final account of such fiduciary, which account shall include a reasonable reserve for additional succession taxes that may be payable, is authorized to distribute, in accordance with the orders of such probate court, such portion of the estate as to which the Commissioner of Revenue Services does not file an objection in such probate court within thirty days after written notice from such fiduciary of the approval of such final account.

(1955, S. 1156d; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-380 - Commissioner may compromise tax.

In any case in which the computation of the tax has been extended or postponed, the commissioner may effect such settlement of the tax as may be for the best interests of the state, and payment of any sum agreed to by him with such approval shall be a satisfaction of such tax, and a certificate thereof signed by the commissioner shall be recorded in the records of the probate court in this state having jurisdiction of the decedent's estate.

(1949 Rev., S. 2055; P.A. 97-203, S. 17, 20.)

History: P.A. 97-203 deleted requirement for Attorney General approval, effective July 1, 1997.



Section 12-381 - Enforcement against personal property.

In case of any taxable transfer when no administration has been taken out, the Attorney General may sue any donee, beneficiary or transferee, other than a bona fide purchaser, in the superior court of any judicial district to enjoin the transfer of any personal property included in such taxable transfer, pending the determination of the tax by the Probate Court, and, after such determination, the Commissioner of Revenue Services may sue for the collection of such tax and may attach such personal property. Nothing herein shall be construed to diminish the rights and duties of the Commissioner of Revenue Services relating to the collection of taxes due the state.

(1949 Rev., S. 2056; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 127.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-382 - Transfers prohibited prior to commissioner's written consent. Exception in case of certain payments to a beneficiary under retirement plans or contracts and transfers to a surviving spouse.

Section 12-382 is repealed, effective July 1, 2001.

(1949 Rev., S. 2057; 1955, S. 1157d; P.A. 77-614, S. 139, 610; P.A. 78-121, S. 6, 113; P.A. 85-481, S. 1, 2; P.A. 90-148, S. 20, 34; P.A. 95-298, S. 1, 3; June 18 Sp. Sess. P.A. 97-3, S. 5, 8; June Sp. Sess. P.A. 01-6, S. 84, 85; June Sp. Sess. P.A. 01-9, S. 130, 131.)



Section 12-383 - Penalty for false return or affidavit.

Any person who makes a false return or affidavit, in connection with any proceeding instituted in accordance with the provisions of this chapter, with intent to deceive, shall be imprisoned not more than one year.

(1949 Rev., S. 2058.)



Section 12-384 - Liability of representatives of estates and transferees.

Administrators, executors and trustees of estates and transferees shall be personally liable for the tax imposed by this chapter and for any interest thereon, except that no administrator, executor or trustee shall be liable for a greater sum than the value of the property actually received by him, and transferees shall be liable only for the tax and interest on property transferred to them.

(1949 Rev., S. 2059.)

Cited. 116 C. 450; 152 C. 338.



Section 12-385 - Enforcement by sale of property.

In the absence of a provision in the will charging the tax imposed by the provisions of this chapter to the residuary estate or to some particular fund, an executor, administrator or trustee receiving property, the transfer of which is subject to the tax imposed by this chapter, shall not deliver such property to the transferees without retaining a sufficient portion thereof to pay the tax or, in the case of a specific legacy, without collecting the tax from the transferees. The executor of a will or the administrator of an estate shall collect the tax due upon the transfer of all property which belonged to the transferor and the taxes due upon transfers of property made by the transferor during his lifetime. If any transferee personally liable therefor neglects, upon demand, to pay the tax upon a specific legacy, or upon the transfer of property of a transferor, or upon the transfer of property during the transferor's lifetime, or if any such tax is payable out of the property transferred, the executor or administrator is authorized, upon such notice as the Probate Court may direct, to sell such portion of such property as may be necessary and to deduct the tax from the proceeds of such sale, accounting to the transferee for the balance, if any, in lieu of the property.

(1949 Rev., S. 2060.)

Cited. 116 C. 450. Executor primarily liable, has right of reimbursement from beneficiaries of inter vivos trusts. 122 C. 126, 128; 124 C. 79. Succession taxes are payable by the recipients of the property with respect to which the tax is assessed. 142 C. 685; 152 C. 338.



Section 12-386 - Legacy charged on real property.

If a legacy subject to the tax imposed by this chapter is charged upon or payable out of real property, the heirs or devisees to whom the real property is transferred, before paying such legacy, shall deduct the tax thereon and pay it to the representatives of the estate and, upon failure of the heirs or devisees to deduct and pay such tax, it may be enforced against the real property out of which the legacy was payable in the manner prescribed by section 12-385 and shall be a lien upon such real property.

(1949 Rev., S. 2061.)



Section 12-387 - Abatement.

Section 12-387 is repealed, effective April 13, 1995.

(1949, S. 1158d; P.A. 77-614, S. 145, 610; P.A. 95-4, S. 7, 8.)



Section 12-387a - Out-of-state action to collect succession tax; local tax.

At the request of the Commissioner of Revenue Services, the Attorney General of this state may bring suit, in the name of this state or in the name of the Commissioner of Revenue Services, in the appropriate court of any other state to collect any tax imposed by this chapter and legally due this state; and any political subdivision of this state or the appropriate officer thereof, acting in its behalf, may bring suit in the appropriate court of any other state to collect any tax legally due to such political subdivision.

(1972, P.A. 266, S. 1; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-387b - Reciprocity.

The courts shall recognize and enforce liabilities for taxes similar to the taxes imposed by this state in this chapter and lawfully imposed by any other state, or political subdivision thereof, which extends a like comity to this state, and the duly authorized officer of any other state, or political subdivision thereof, may sue for the collection of such taxes in the courts of this state. A certificate by the Secretary of State of such other state that the officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority. A certificate by the Commissioner of Revenue Services that such tax of such other state or political subdivision thereof is similar to the tax imposed by this state in this chapter shall be prima facie evidence of such similarity.

(1972, P.A. 266, S. 2; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-387c - “Tax” to include interest and penalties.

For the purposes of sections 12-387a and 12-387b, the words “tax” and “taxes” shall include interest and penalties due under any taxing statute, and liability for such interest or penalties, or both, due under a similar statute of another state, or political subdivision thereof, shall be recognized and enforced by the courts of this state to the same extent that the laws of such other state permit the enforcement in its courts of liability for such interest or penalties or both, due under the tax laws of this state or any political subdivision thereof.

(1972, P.A. 266, S. 3.)



Section 12-388 - Certain refunds to estates subject to additional succession tax.

The transfer to the legatees, devisees or beneficiaries of the will of, or to the heirs of, any transferor, resident of this state at the time of death, of any refund received by the executor or administrator from the United States or from any state or territory on account of any estate, inheritance, succession or transfer tax or tax upon income accrued before the death of the decedent, which tax was deducted by the executor or administrator and by the commissioner in determining the net estate subject to the succession tax of this state, shall be subject to an additional succession tax if the value of such refund exceeds five hundred dollars. The amount of such refund shall be set forth upon a supplemental return by the executor or administrator, copies of which shall be filed with the commissioner and with the Probate Court, respectively, not more than two weeks after the receipt of such refund by the executor or administrator; and a succession tax shall be computed thereon by the commissioner, without interest if such supplemental return is filed within the period limited. The commissioner, within two weeks of his receipt of such return, if such return is found to be correct, shall file copies of the computation of the succession tax thereon with the Court of Probate and with the executor or administrator, respectively, and further proceedings relating to such tax shall be taken in accordance with the provisions of this chapter. Such additional tax shall be computed beginning with the highest rate to which such legatees, devisees or heirs were subject in the original computation of the succession tax and without exemption unless such legatees or devisees are corporations or other institutions, associations or trusts which were exempted from tax in the original computation thereof.

(1949 Rev., S. 2062; 1971, P.A. 863, S. 12; P.A. 78-167, S. 5, 7.)

History: 1971 act deleted phrase “as approved by the probate court in its decree fixing the original tax” modifying “the highest rate to which such legatees, devisees or heirs were subject in the original computation of the succession tax”, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 78-167 specified that refunds from taxes received from U.S. or any state are subject to additional succession tax if refund exceeds $500.

Cited. 22 CS 81.



Section 12-389 - Appointment of attorneys to represent the Commissioner of Revenue Services.

(a) The commissioner shall appoint a First Assistant Commissioner of Revenue Services, who shall be an attorney at law, and shall be the attorney in charge of succession and transfer taxes and shall have authority to act as attorney for the commissioner in all matters relating thereto.

(b) The Attorney General may delegate to the Commissioner of Revenue Services the authority to appoint an attorney to represent the commissioner in matters relating to certain appeals to the Superior Court from an order, decision or determination or disallowance of the Commissioner of Revenue Services. The Attorney General may enter into a memorandum of understanding with the Commissioner of Revenue Services which shall list the types of appeals which are the subject of such delegation.

(1949 Rev., S. 2063; P.A. 77-614, S. 139, 610; P.A. 03-225, S. 19.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 03-225 designated existing provisions as Subsec. (a) and added Subsec. (b) re appointment of attorney to represent Commissioner of Revenue Services in certain appeals, effective July 9, 2003.



Section 12-390 - Applicability of this chapter. Continuance in force of former statutes.

The provisions of this chapter shall apply to all taxable transfers, except as specified below, if the death of the transferor occurred on or after January 15, 1959, provided (a) if the transferor died on or after January 15, 1959, having made, prior to said date, an irrevocable transfer taxable under the provisions of the general statutes relating to succession and transfer taxes in force at the date of such transfer, then such provisions shall be continued in force, and the value of such transfer, calculated as of the date of the transferor's death, shall be included in his gross taxable estate; (b) if the transferor died prior to said January 15, 1959, having made any transfers whether by will, by intestacy or otherwise, and whether revocable or irrevocable, taxable under former provisions of the general statutes relating to succession and transfer taxes, such provisions shall be continued in force for that purpose.

(1949 Rev., S. 2064.)

In case of irrevocable trust deed, law at date of execution and delivery governs. 97 C. 408. Constitutional to apply statute in force at settlor's death to inter vivos trust made before statute passed, if rights did not vest under trust. 118 C. 233, 243. Adjustment of tax burden on beneficiaries of estate of testator dying in 1921 to be determined on basis of law then in effect. 127 C. 638.






Chapter 216a - Generation-Skipping Transfer Tax

Section 12-390a - Definitions.

The terms “generation-skipping transfer”, “taxable distribution”, and “taxable termination” have the same meaning as defined in Chapter 13 of Subtitle B of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 97-165, S. 12(a), 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997 (Revisor's note: Section 12 of public act 97-165 included Subsecs. (a) and (b). The Revisors codified Subsec. (a) as this section and Subsec. (b) as Sec. 12-390e).



Section 12-390b - Generation-skipping transfer tax.

(a) A tax is hereby imposed upon every generation-skipping transfer, where the original transferor is a resident of this state at the date of the original transfer. The amount of the tax shall be the amount of the federal credit allowable for generation-skipping transfer tax paid to any state under the provisions of the federal internal revenue code in force at the date of such generation-skipping transfer in respect to any property included in the generation-skipping transfer. If any such property is real or tangible personal property located outside this state and is subject to generation-skipping transfer taxes by any state or states other than the state of Connecticut for which such federal credit is allowable, the amount of tax due under this section shall be reduced by the lesser of (1) the amount of any such taxes paid to such other state or states and allowed as a credit against the federal generation-skipping transfer tax; or (2) an amount computed by multiplying such federal credit by a fraction, (A) the numerator of which is the value of all transferred real and tangible personal property which is subject to generation-skipping transfer taxes and over which such other state or states have jurisdiction for generation-skipping transfer tax purposes to the same extent to which this state would exert jurisdiction for generation-skipping transfer tax purposes under this chapter with respect to the residents of such other state or states and (B) the denominator of which is the value of all transferred property which is subject to generation-skipping transfer taxes, wherever located.

(b) A tax is hereby imposed upon every generation-skipping transfer, where the original transferor is not a resident of this state at the date of the original transfer but where the generation-skipping transfer includes real or tangible personal property located in this state. The amount of the tax shall be computed by multiplying (1) the federal credit allowable for generation-skipping transfer tax paid to any state or states under the provisions of the federal internal revenue code in force at the date of such generation-skipping transfer in respect to any property included in the generation-skipping transfer by (2) a fraction, (A) the numerator of which is the value of all transferred real and tangible personal property which is subject to generation-skipping transfer taxes, which is located in this state and over which this state has jurisdiction for generation-skipping transfer tax purposes and (B) the denominator of which is the value of all transferred property which is subject to generation-skipping transfer taxes, wherever located.

(c) For purposes of subsections (a) and (b) of this section, property shall have the same value that it has for federal generation-skipping transfer tax purposes.

(P.A. 97-165, S. 10, 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997.



Section 12-390c - Payment. Penalties. Interest. Extension.

(a)(1) The tax imposed by section 12-390b shall be due, become payable, and shall be paid, without assessment, notice or demand, to the Commissioner of Revenue Services upon a taxable distribution or taxable termination as determined under applicable provisions of the federal generation-skipping transfer tax. The person liable for payment of the federal generation-skipping transfer tax shall be liable for the tax imposed by this section. Such tax shall be paid to the Commissioner of Revenue Services on or before the last day allowed for filing a return, determined without regard to any extension of time for filing the return. If the amount of tax reported to be due on the return is not paid on or before such date, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(2) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for payment. The commissioner may require the filing of a tentative return and the payment of the tax reported to be due in connection with such extension. Any additional tax which may be found to be due on the filing of a return as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(3) Whenever there is an overpayment of the tax imposed by section 12-390b, the Commissioner of Revenue Services shall return to the person who was liable for the tax, the overpayment which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, said interest commencing from the due date of the tax or the date of payment, whichever is later.

(b) (1) The tax imposed by this chapter shall be reported on a tax return that shall be made and filed with the Commissioner of Revenue Services on or before the last day prescribed for filing the federal return. The person who is required to file a return reporting a generation-skipping transfer under the federal Internal Revenue Code and the regulations thereunder shall file the return with the Commissioner of Revenue Services. For purposes of this section, the requirements for filing a return shall be satisfied by filing a duplicate copy of the federal return, with a schedule detailing the value and location of all transferred real and tangible personal property which is subject to generation-skipping transfer taxes attached thereto.

(2) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for filing the return.

(3) If the person required to make and file the tax return under this chapter fails to file the return within the time prescribed, the commissioner may assess and compute the tax upon the best information obtainable. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) No person shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(P.A. 97-165, S. 11, 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997.



Section 12-390d - Additional assessment. Refund.

If the amount of federal generation-skipping transfer tax reported on a federal generation-skipping transfer tax return is changed or corrected by the United States Internal Revenue Service or other competent authority, the person required to make and file the generation-skipping transfer tax return under this chapter shall provide notice of such change or correction to the commissioner by filing, on or before the date that is ninety days after the final determination of such change or correction, or as otherwise required by the commissioner, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous, and thereafter promptly furnish to the commissioner any information, schedules, records, documents or papers relating to such change or correction as the commissioner requires. The time for filing such return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that such person is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such return, notify such person of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, such person shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such return and related information, the commissioner finds that such person has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, such person shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(P.A. 97-165, S. 13, 16; P.A. 00-174, S. 61, 83.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997; P.A. 00-174 added reference to other competent authority, deleted requirement for an affidavit for certain information required to be submitted, added provisions re filing of amended return and made technical changes for purposes of gender neutrality, effective July 1, 2000.



Section 12-390e - Administrative provisions. Hearings and appeals.

The provisions of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections 12-548, 12-550 to 12-554, inclusive, and 12-555a had been incorporated in full into this chapter and had expressly referred to the tax imposed under this chapter, except to the extent that any such provision is inconsistent with a provision of this chapter.

(P.A. 97-165, S. 12(b), 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997 (Revisor's note: Section 12 of public act 97-165 included Subsecs. (a) and (b). The Revisors codified Subsec. (a) as Sec. 12-390a and Subsec. (b) as this section).






Chapter 217 - Estate Tax

Section 12-391 - Transfer of resident and nonresident estates. Definitions. Rate of tax. Determination of domicile. Limit on tax payable.

(a) With respect to estates of decedents who die prior to January 1, 2005, and except as otherwise provided in section 59 of public act 03-1 of the June 30 special session*, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be the amount of the federal credit allowable for estate, inheritance, legacy and succession taxes paid to any state or the District of Columbia under the provisions of the federal internal revenue code in force at the date of such decedent’s death in respect to any property owned by such decedent or subject to such taxes as part of or in connection with the estate of such decedent. If real or tangible personal property of such decedent is located outside of this state and is subject to estate, inheritance, legacy, or succession taxes by any state or states, other than the state of Connecticut, or by the District of Columbia for which such federal credit is allowable, the amount of tax due under this section shall be reduced by the lesser of: (1) The amount of any such taxes paid to such other state or states or said district and allowed as a credit against the federal estate tax; or (2) an amount computed by multiplying such federal credit by a fraction, (A) the numerator of which is the value of that part of the decedent’s gross estate over which such other state or states or said district have jurisdiction for estate tax purposes to the same extent to which this state would assert jurisdiction for estate tax purposes under this chapter with respect to the residents of such other state or states or said district, and (B) the denominator of which is the value of the decedent’s gross estate. Property of a resident estate over which this state has jurisdiction for estate tax purposes includes real property situated in this state, tangible personal property having an actual situs in this state, and intangible personal property owned by the decedent, regardless of where it is located. The amount of any estate tax imposed under this subsection shall also be reduced, but not below zero, by the amount of any tax that is imposed under chapter 216 and that is actually paid to this state.

(b) With respect to the estates of decedents who die prior to January 1, 2005, and except as otherwise provided in section 59 of public act 03-1 of the June 30 special session*, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state, the amount of which shall be computed by multiplying (1) the federal credit allowable for estate, inheritance, legacy, and succession taxes paid to any state or states or the District of Columbia under the provisions of the federal internal revenue code in force at the date of such decedent’s death in respect to any property owned by such decedent or subject to such taxes as a part of or in connection with the estate of such decedent by (2) a fraction, (A) the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes and (B) the denominator of which is the value of the decedent’s gross estate. Property of a nonresident estate over which this state has jurisdiction for estate tax purposes includes real property situated in this state and tangible personal property having an actual situs in this state. The amount of any estate tax imposed under this subsection shall also be reduced, but not below zero, by the amount of any tax that is imposed under chapter 216 and that is actually paid to this state.

(c) For purposes of this section:

(1) (A) “Connecticut taxable estate” means, with respect to the estates of decedents dying on or after January 1, 2005, but prior to January 1, 2010, (i) the gross estate less allowable deductions, as determined under Chapter 11 of the Internal Revenue Code, plus (ii) the aggregate amount of all Connecticut taxable gifts, as defined in section 12-643, made by the decedent for all calendar years beginning on or after January 1, 2005, but prior to January 1, 2010. The deduction for state death taxes paid under Section 2058 of said code shall be disregarded.

(B) “Connecticut taxable estate” means, with respect to the estates of decedents dying on or after January 1, 2010, but prior to January 1, 2015, (i) the gross estate less allowable deductions, as determined under Chapter 11 of the Internal Revenue Code, plus (ii) the aggregate amount of all Connecticut taxable gifts, as defined in section 12-643, made by the decedent for all calendar years beginning on or after January 1, 2005. The deduction for state death taxes paid under Section 2058 of said code shall be disregarded.

(C) “Connecticut taxable estate” means, with respect to the estates of decedents dying on or after January 1, 2015, (i) the gross estate less allowable deductions, as determined under Chapter 11 of the Internal Revenue Code, plus (ii) the aggregate amount of all Connecticut taxable gifts, as defined in section 12-643, made by the decedent for all calendar years beginning on or after January 1, 2005, other than Connecticut taxable gifts that are includable in the gross estate for federal estate tax purposes of the decedent, plus (iii) the amount of any tax paid to this state pursuant to section 12-642 by the decedent or the decedent’s estate on any gift made by the decedent or the decedent’s spouse during the three-year period preceding the date of the decedent’s death. The deduction for state death taxes paid under Section 2058 of the Internal Revenue Code shall be disregarded.

(2) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, except in the event of repeal of the federal estate tax, then all references to the Internal Revenue Code in this section shall mean the Internal Revenue Code as in force on the day prior to the effective date of such repeal.

(3) “Gross estate” means the gross estate, for federal estate tax purposes.

(d) (1) (A) With respect to the estates of decedents who die on or after January 1, 2005, but prior to January 1, 2010, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be determined using the schedule in subsection (g) of this section. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642 for Connecticut taxable gifts made on or after January 1, 2005, but prior to January 1, 2010.

(B) With respect to the estates of decedents who die on or after January 1, 2010, but prior to January 1, 2015, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be determined using the schedule in subsection (g) of this section. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642 for Connecticut taxable gifts made on or after January 1, 2005, provided such credit shall not exceed the amount of tax imposed by this section.

(C) With respect to the estates of decedents who die on or after January 1, 2015, but prior to January 1, 2016, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be determined using the schedule in subsection (g) of this section. A credit shall be allowed against such tax for (i) any taxes paid to this state pursuant to section 12-642 by the decedent or the decedent’s estate for Connecticut taxable gifts made on or after January 1, 2005, and (ii) any taxes paid by the decedent’s spouse to this state pursuant to section 12-642 for Connecticut taxable gifts made by the decedent on or after January 1, 2005, that are includable in the gross estate of the decedent, provided such credit shall not exceed the amount of tax imposed by this section.

(D) With respect to the estates of decedents who die on or after January 1, 2016, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be determined using the schedule in subsection (g) of this section. A credit shall be allowed against such tax for (i) any taxes paid to this state pursuant to section 12-642 by the decedent or the decedent’s estate for Connecticut taxable gifts made on or after January 1, 2005, and (ii) any taxes paid by the decedent’s spouse to this state pursuant to section 12-642 for Connecticut taxable gifts made by the decedent on or after January 1, 2005, that are includable in the gross estate of the decedent, provided such credit shall not exceed the amount of tax imposed by this section. In no event shall the amount of tax payable under this section exceed twenty million dollars. Such twenty-million-dollar limit shall be reduced by the amount of (I) any taxes paid to this state pursuant to section 12-642 by the decedent or the decedent’s estate for Connecticut taxable gifts made on or after January 1, 2016, and (II) any taxes paid by the decedent’s spouse to this state pursuant to section 12-642 for Connecticut taxable gifts made by the decedent on or after January 1, 2016, that are includable in the gross estate of the decedent, but in no event shall the amount be reduced below zero.

(2) If real or tangible personal property of such decedent is located outside of this state, the amount of tax due under this section shall be reduced by an amount computed by multiplying the tax otherwise due pursuant to subdivision (1) of this subsection, without regard to the credit allowed for any taxes paid to this state pursuant to section 12-642, by a fraction, (A) the numerator of which is the value of that part of the decedent’s gross estate attributable to real or tangible personal property located outside of the state, and (B) the denominator of which is the value of the decedent’s gross estate.

(3) For a resident estate, the state shall have the power to levy the estate tax upon real property situated in this state, tangible personal property having an actual situs in this state and intangible personal property included in the gross estate of the decedent, regardless of where it is located. The state is permitted to calculate the estate tax and levy said tax to the fullest extent permitted by the Constitution of the United States.

(e) (1) (A) With respect to the estates of decedents who die on or after January 1, 2005, but prior to January 1, 2010, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state. The amount of such tax shall be computed by multiplying (i) the amount of tax determined using the schedule in subsection (g) of this section by (ii) a fraction, the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes, and the denominator of which is the value of the decedent’s gross estate. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642, for Connecticut taxable gifts made on or after January 1, 2005, but prior to January 1, 2010.

(B) With respect to the estates of decedents who die on or after January 1, 2010, but prior to January 1, 2016, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state. The amount of such tax shall be computed by multiplying (i) the amount of tax determined using the schedule in subsection (g) of this section by (ii) a fraction, the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes, and the denominator of which is the value of the decedent’s gross estate. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642, for Connecticut taxable gifts made on or after January 1, 2005, provided such credit shall not exceed the amount of tax imposed by this section.

(C) With respect to the estates of decedents who die on or after January 1, 2016, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state. The amount of such tax shall be computed by multiplying (i) the amount of tax determined using the schedule in subsection (g) of this section by (ii) a fraction, the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes, and the denominator of which is the value of the decedent’s gross estate. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642 for Connecticut taxable gifts made on or after January 1, 2005, provided such credit shall not exceed the amount of tax imposed by this section. In no event shall the amount of tax payable under this section exceed twenty million dollars. Such twenty-million-dollar limit shall be reduced by the amount of (I) any taxes paid to this state pursuant to section 12-642 by the decedent or the decedent’s estate for Connecticut taxable gifts made on or after January 1, 2016, and (II) any taxes paid by the decedent’s spouse to this state pursuant to section 12-642 for Connecticut taxable gifts made by the decedent on or after January 1, 2016, that are includable in the gross estate of the decedent, but in no event shall the amount be reduced below zero.

(2) For a nonresident estate, the state shall have the power to levy the estate tax upon all real property situated in this state and tangible personal property having an actual situs in this state. The state is permitted to calculate the estate tax and levy said tax to the fullest extent permitted by the Constitution of the United States.

(f) (1) For purposes of the tax imposed under this section, the value of the Connecticut taxable estate shall be determined taking into account all of the deductions available under the Internal Revenue Code of 1986, specifically including, but not limited to, the deduction available under Section 2056(b)(7) of said code for a qualifying income interest for life in a surviving spouse.

(2) An election under said Section 2056(b)(7) may be made for state estate tax purposes regardless of whether any such election is made for federal estate tax purposes. The value of the gross estate shall include the value of any property in which the decedent had a qualifying income interest for life for which an election was made under this subsection.

(g) (1) With respect to the estates of decedents dying on or after January 1, 2005, but prior to January 1, 2010, the tax based on the Connecticut taxable estate shall be as provided in the following schedule:

Amount of Connecticut
Taxable Estate

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

but not over $2,100,000

5.085% of the excess over $0

Over $2,100,000

$106,800 plus 8% of the excess

but not over $2,600,000

over $2,100,000

Over $2,600,000

$146,800 plus 8.8% of the excess

but not over $3,100,000

over $2,600,000

Over $3,100,000

$190,800 plus 9.6% of the excess

but not over $3,600,000

over $3,100,000

Over $3,600,000

$238,800 plus 10.4% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$290,800 plus 11.2% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$402,800 plus 12% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$522,800 plus 12.8% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$650,800 plus 13.6% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$786,800 plus 14.4% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$930,800 plus 15.2% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$1,082,800 plus 16% of the excess

over $10,100,000

(2) With respect to the estates of decedents dying on or after January 1, 2010, but prior to January 1, 2011, the tax based on the Connecticut taxable estate shall be as provided in the following schedule:

Amount of Connecticut
Taxable Estate

Rate of Tax

Not over $3,500,000

None

Over $3,500,000

7.2% of the excess

but not over $3,600,000

over $3,500,000

Over $3,600,000

$7,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$46,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$130,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$220,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$316,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$418,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$526,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$640,200 plus 12% of the excess

over $10,100,000

(3) With respect to the estates of decedents dying on or after January 1, 2011, the tax based on the Connecticut taxable estate shall be as provided in the following schedule:

Amount of Connecticut
Taxable Estate

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

7.2% of the excess

but not over $3,600,000

over $2,000,000

Over $3,600,000

$115,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$154,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$238,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$328,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$424,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$526,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$634,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$748,200 plus 12% of the excess

over $10,100,000

(h) (1) For the purposes of this chapter, each decedent shall be presumed to have died a resident of this state. The burden of proof in an estate tax proceeding shall be upon any decedent’s estate claiming exemption by reason of the decedent’s alleged nonresidency.

(2) Any person required to make and file a tax return under this chapter, believing that the decedent died a nonresident of this state, may file a request for determination of domicile in writing with the Commissioner of Revenue Services, stating the specific grounds upon which the request is founded provided (A) such person has filed such return, (B) at least two hundred seventy days, but no more than three years, has elapsed since the due date of such return or, if an application for extension of time to file such return has been granted, the extended due date of such return, (C) such person has not been notified, in writing, by said commissioner that a written agreement of compromise with the taxing authorities of another jurisdiction, under section 12-395a, is being negotiated, and (D) the commissioner has not previously determined whether the decedent died a resident of this state. Not later than one hundred eighty days following receipt of such request for determination, the commissioner shall determine whether such decedent died a resident or a nonresident of this state. If the commissioner commences negotiations over a written agreement of compromise with the taxing authorities of another jurisdiction after a request for determination of domicile is filed, the one-hundred-eighty-day period shall be tolled for the duration of such negotiations. When, before the expiration of such one-hundred-eighty-day period, both the commissioner and the person required to make and file a tax return under this chapter have consented in writing to the making of such determination after such time, the determination may be made at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner shall mail notice of his proposed determination to the person required to make and file a tax return under this chapter. Such notice shall set forth briefly the commissioner’s findings of fact and the basis of such proposed determination. Sixty days after the date on which it is mailed, a notice of proposed determination shall constitute a final determination unless the person required to make and file a tax return under this chapter has filed, as provided in subdivision (3) of this subsection, a written protest with the Commissioner of Revenue Services.

(3) On or before the sixtieth day after mailing of the proposed determination, the person required to make and file a tax return under this chapter may file with the commissioner a written protest against the proposed determination in which such person shall set forth the grounds on which the protest is based. If such a protest is filed, the commissioner shall reconsider the proposed determination and, if the person required to make and file a tax return under this chapter has so requested, may grant or deny such person or the authorized representatives of such person an oral hearing.

(4) Notice of the commissioner’s determination shall be mailed to the person required to make and file a tax return under this chapter and such notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided adversely to such person.

(5) The action of the commissioner on a written protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the person required to make and file a tax return under this chapter unless within such period such person seeks review of the commissioner’s determination pursuant to subsection (b) of section 12-395.

(6) Nothing in this subsection shall be construed to relieve any person filing a request for determination of domicile of the obligation to pay the correct amount of tax on or before the due date of the tax.

(1949 Rev., S. 2065; 1961, P.A. 163, S. 1.; P.A. 97-165, S. 1, 16; P.A. 05-251, S. 69; June Sp. Sess. P.A. 05-3, S. 54; June Sp. Sess. P.A. 09-3, S. 116; Sept. Sp. Sess. P.A. 09-8, S. 8; P.A. 11-6, S. 84; P.A. 13-247, S. 120; P.A. 14-155, S. 11, 12; P.A. 15-244, S. 174.)

*Note: Section 59 of public act 03-1 of the June 30 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1961 act makes subtrahend for computing estate tax federal credit allowed rather than 80% of estate tax payable to United States; P.A. 97-165 designated existing section as Subsec. (a), deleted existing computation and added new computation, added new Subsec. (b) re application of tax to nonresidents, added new Subsec. (c) re definition of gross estate and added new Subsec. (d) re procedure for determination of domicile, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 05-251 amended Subsecs. (a) and (b) by adding provision re estates of decedents who die prior to January 1, 2005, deleted former Subsec. (c) defining “gross estate” and replaced it with new Subsec. (c) re definitions, new Subsec. (d) re tax on residents, Subsec. (e) re tax on nonresidents, Subsec. (f) re federal deductions, and Subsec. (g) re rate structure, and redesignated existing Subsec. (d) as Subsec. (h), effective June 30, 2005, and applicable to estates of decedents who die on or after January 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsecs. (a) and (b) to include references to Sec. 59 of June 30 Sp. Sess. P.A. 03-1, effective June 30, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (g) by designating existing provisions as Subdiv. (1), amending same to make applicable prior to January 1, 2010, and adding Subdiv. (2) re new tax rates, effective January 1, 2010, and applicable to estates of decedents who die on or after that date; Sept. Sp. Sess. P.A. 09-8 amended Subsecs. (c) to (e) by adding Subpara. (B) in each, reflecting change in estate tax rates applicable on or after January 1, 2010, and making conforming and technical changes, effective October 5, 2009, and applicable to estates of decedents dying on or after January 1, 2010; P.A. 11-6 amended Subsec. (g) by adding Subdiv. (3) re new tax rates, effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 13-247 amended Subsecs. (d) and (e) to revise provisions re calculation of taxes, and to add provisions re estate tax calculated and levied to fullest extent permitted by the U.S. Constitution, effective June 19, 2013, and applicable to estates of decedents dying on or after January 1, 2013 (Revisor’s note: See P.A. 14-155, S. 12, re effective date of and intent of amendments made by P.A. 13-247, S. 120); P.A. 14-155 amended Subsec. (c) by adding Subdiv. (1)(C) defining “Connecticut taxable estate” re estates of decedents dying on or after January 1, 2015, amended Subsec. (d) by adding Subdiv. (1)(C) re tax due and credits allowed for decedents who die on or after January 1, 2015, and made technical and conforming changes, effective June 11, 2014; P.A. 15-244 amended Subsecs. (d)(1)(C) and (e)(1)(B) to make provisions applicable to decedents who die prior to January 1, 2016, and added Subsecs. (d)(1)(D) and (e)(1)(C) re tax due and credits allowed for decedents who die on or after January 1, 2016, and re tax payable under section not to exceed $20,000,000, effective June 30, 2015, and applicable to estates of decedents dying on or after January 1, 2016.



Section 12-392 - Payment of tax. Penalties for late filing. Extension of time. Interest on overpayment. Method of filing. Notice to court of probate.

(a)(1) For the estates of decedents dying prior to July 1, 2009, the tax imposed by this chapter shall become due at the date of the taxable transfer and shall become payable, and shall be paid, without assessment, notice or demand, to the Commissioner of Revenue Services at the expiration of nine months from the date of death, and for the estates of decedents dying on or after July 1, 2009, the tax imposed by this chapter shall become due at the date of the taxable transfer and shall become payable and shall be paid, without assessment, notice or demand, to the commissioner at the expiration of six months from the date of death. Executors, administrators, trustees, grantees, donees, beneficiaries and surviving joint owners shall be liable for the tax and for any interest or penalty thereon until it is paid, except that no executor, administrator, trustee, grantee, donee, beneficiary or surviving joint owner shall be liable for a greater sum than the value of the property actually received by him or her. If the amount of tax reported to be due on the return is not paid, for the estates of decedents dying prior to July 1, 2009, within such nine months, or for the estates of decedents dying on or after July 1, 2009, within such six months, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner's satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(2) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for payment. The commissioner may require the filing of a tentative return and the payment of the tax reported to be due thereon in connection with such extension. Any additional tax which may be found to be due on the filing of a return as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(3) (A) Whenever there is an overpayment of the tax imposed by this chapter, the Commissioner of Revenue Services shall return to the fiduciary or transferee the overpayment which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, such interest commencing, for the estates of decedents dying prior to July 1, 2009, from the expiration of nine months after the death of the transferor or date of payment, whichever is later, or, for the estates of decedents dying on or after July 1, 2009, from the expiration of six months after the death of the transferor or date of payment, whichever is later, as provided in subparagraphs (B) and (C) of this subdivision.

(B) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subdivision on such overpayment for any month or fraction thereof prior to (i) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, determined without regard to any extension of time for filing, or (ii) the ninety-first day after the date such return was filed, whichever is later.

(C) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subdivision on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(b) (1) The tax imposed by this chapter shall be reported on a tax return which shall be filed on or before the date fixed for paying the tax, determined without regard to any extension of time for paying the tax. The commissioner shall design a form of return and forms for such additional statements or schedules as the commissioner may require to be filed. Such forms shall provide for the setting forth of such facts as the commissioner deems necessary for the proper enforcement of this chapter. The commissioner shall cause a supply of such forms to be printed and shall furnish appropriate blank forms to each taxpayer upon application or otherwise as the commissioner deems necessary. Failure to receive a form shall not relieve any person from the obligation to file a return under the provisions of this chapter. In any case in which the commissioner believes that it would be advantageous to him or her in the administration of the tax imposed by this chapter, the commissioner may require that a true copy of the federal estate tax return made to the Internal Revenue Service be provided.

(2) Any tax return or other document, including any amended tax return under section 12-398, that is required to be filed under this chapter shall be filed, and shall be treated as filed, only if filed with both the Commissioner of Revenue Services and the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, in the court of probate for the district within which real estate or tangible personal property of the decedent is situated. The return shall contain a statement, to be signed under penalty of false statement by the person who is required to make and file the return under this chapter, that the return has been filed with both the Commissioner of Revenue Services and the appropriate court of probate.

(3) (A) A tax return shall be filed, in the case of every decedent who died prior to January 1, 2005, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state, whenever the personal representative of the estate is required by the laws of the United States to file a federal estate tax return.

(B) A tax return shall be filed, in the case of every decedent who dies on or after January 1, 2005, but prior to January 1, 2010, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state. If the decedent's Connecticut taxable estate is over two million dollars, such tax return shall be filed with the Commissioner of Revenue Services and a copy of such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated. If the decedent's Connecticut taxable estate is two million dollars or less, such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated, and no such return shall be filed with the Commissioner of Revenue Services. The judge of probate for the district in which such return is filed shall review each such return and shall issue a written opinion to the estate representative in each case in which the judge determines that the estate is not subject to tax under this chapter.

(C) A tax return shall be filed, in the case of every decedent who dies on or after January 1, 2010, but prior to January 1, 2011, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state. If the decedent's Connecticut taxable estate is over three million five hundred thousand dollars, such tax return shall be filed with the Commissioner of Revenue Services and a copy of such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated. If the decedent's Connecticut taxable estate is three million five hundred thousand dollars or less, such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated, and no such return shall be filed with the Commissioner of Revenue Services. The judge of probate for the district in which such return is filed shall review each such return and shall issue a written opinion to the estate representative in each case in which the judge determines that the estate is not subject to tax under this chapter.

(D) A tax return shall be filed, in the case of every decedent who dies on or after January 1, 2011, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state. If the decedent's Connecticut taxable estate is over two million dollars, such tax return shall be filed with the Commissioner of Revenue Services and a copy of such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated. If the decedent's Connecticut taxable estate is two million dollars or less, such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated, and no such return shall be filed with the Commissioner of Revenue Services. The judge of probate for the district in which such return is filed shall review each such return and shall issue a written opinion to the estate representative in each case in which the judge determines that the estate is not subject to tax under this chapter.

(E) The duly authorized executor or administrator shall file the return. If there is more than one executor or administrator, the return shall be made jointly by all. If there is no executor or administrator appointed, qualified and acting, each person in actual or constructive possession of any property of the decedent is constituted an executor for purposes of the tax and shall make and file a return. If in any case the executor is unable to make a complete return as to any part of the gross estate, the executor shall provide all the information available to him or her with respect to such property, including a full description, and the name of every person holding a legal or beneficial interest in the property. If the executor is unable to make a return as to any property, each person holding a legal or equitable interest in such property shall, upon notice from the commissioner, make a return as to that part of the gross estate.

(F) On or before the last day of the month next succeeding each calendar quarter, and commencing with the calendar quarter ending September 30, 2005, each court of probate shall file with the commissioner a report for the calendar quarter in such form as the commissioner may prescribe. The report shall pertain to returns filed with the court of probate during the calendar quarter.

(4) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for filing the return.

(5) If any person required to make and file the tax return under this chapter fails to file the return within the time prescribed, the commissioner may assess and compute the tax upon the best information obtainable. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax until the date of payment.

(6) The commissioner shall provide notice of any (A) deficiency assessment with respect to the payment of any tax under this chapter, (B) assessment with respect to any failure to make and file a return under this chapter by a person required to file, and (C) tax return or other document, including any amended tax return under section 12-398 that is required to be filed under this chapter to the court of probate for the district within which the commissioner contends that the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, to the court of probate for the district within which the commissioner contends that real estate or tangible personal property of the decedent is situated.

(c) No person shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(1949 Rev., S. 2066; June, 1971, P.A. 5, S. 121; P.A. 77-614, S. 139, 610; P.A. 78-371, S. 5, 6; P.A. 80-307, S. 16, 31; P.A. 81-411, S. 24, 42; P.A. 95-26, S. 17, 52; P.A. 97-165, S. 2, 16; P.A. 05-251, S. 70; June Sp. Sess. P.A. 05-3, S. 55; P.A. 06-159, S. 15, 16; 06-194, S. 17; June Sp. Sess. P.A. 09-3, S. 117; Sept. Sp. Sess. P.A. 09-8, S. 9, 10; P.A. 11-6, S. 85; P.A. 13-232, S. 2; 13-247, S. 14.)

History: 1971 act changed deadline for payment from 18 to 9 months from date of death, effective July 1, 1971, and applicable to estates of persons dying on or after that date (estates of persons dying before July 1, 1971, are subject to estate tax laws applicable before that date); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-371 increased interest rate on overdue tax from 9% to 12% per year and added provisions re refund of overpayment and interest to be paid on overpayment, effective July 1, 1978, and applicable to estates of persons dying on or after that date (estates of persons dying before July 1, 1978, are subject to succession and transfer tax laws applicable before that date); P.A. 80-307 temporarily increased interest rate on overdue tax to 15% and on overpayments to 7.5% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on taxes not paid when due at the rate set under P.A. 80-307, applicable with respect to taxes becoming due on or after July 1, 1980; P.A. 95-26 lowered interest rate from 15% per annum to 1% per month on underpayment of taxes and from 7.5% per annum to 0.66% per month on overpayment of taxes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-165 designated existing section as Subsec. (a), added provision that tax be self-assessing, exempted executors, administrators, trustees, grantees, donees, beneficiaries and surviving joint owners from liability that exceeds the value of property they receive, allowed commissioner to waive penalties and to require a tentative return and payment, and added new Subsec. (b) re filing of tax return on form provided by commissioner, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 05-251 amended Subsec. (b)(3) by designating existing provisions as Subparas. (A) and (C), making conforming changes in Subpara. (A) and adding Subpara. (B) re filing return of decedent dying on or after January 1, 2005, effective June 30, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(3) to provide for place of filing depending on value of estate and require review and opinion from judge of probate in certain cases in Subpara. (B), and to add Subpara. (D) re report from courts of probate, effective June 30, 2005; P.A. 06-159 made technical change in Subsec. (b)(2) and (6), effective June 6, 2006; P.A. 06-194 amended Subsec. (a)(1) to add an alternative maximum penalty of $50, effective June 9, 2006, and applicable to taxes payable on or after that date; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to add provisions changing due date of tax from 9 months to 6 months from date of death, effective July 1, 2009, and applicable to taxes payable on or after that date; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a)(1) and (3) by adding “for the estates of decedents dying” re due date of tax, effective October 5, 2009, and applicable to the estates of decedents dying on or after July 1, 2009, and amended Subsec. (b)(3) by adding new Subpara. (C) to reflect change in amount of taxable estate and redesignating existing Subparas. (C) and (D) as Subparas. (D) and (E), effective October 5, 2009, and applicable to estates of decedents dying on or after January 1, 2010; P.A. 11-6 amended Subsec. (b)(3) by making a technical change in Subpara. (C), adding new Subpara. (D) to reflect change in amount of taxable estate and redesignating existing Subparas. (D) and (E) as Subparas. (E) and (F), effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 13-232 amended Subsec. (a)(3) by designating existing provisions as Subpara. (A) and adding Subparas. (B) and (C) re timing of interest payments, effective July 1, 2013, and applicable to refunds issued on or after that date; P.A. 13-247 made technical changes, effective June 19, 2013.



Section 12-393 - Credit against tax on future interests.

If, after the payment of the tax under the provisions of this chapter, there becomes payable a tax under the provisions of the succession tax law in force at the date of the decedent's death upon any future interest in any property owned by such decedent or subject to such tax as a part of or in connection with his estate, the tax paid under the provisions of this chapter shall be credited against such succession tax, but the amount so credited shall not in any event exceed the amount of the tax on such future interest.

(1949 Rev., S. 2067.)



Section 12-394 - Assessment; after-discovered assets; notice; appeal.

Section 12-394 is repealed, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997.

(1949 Rev., S. 2068; 1971, P.A. 870, S. 23; P.A. 76-436, S. 316, 681; P.A. 77-614, S. 139, 610; P.A. 78-167, S. 1, 2, 7; 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-165, S. 15, 16.)



Section 12-395 - Appeal of determination of domicile.

(a)(1) The provisions of sections 12-548 and 12-550 to 12-554, inclusive, shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections 12-548 and 12-550 to 12-554, inclusive, had been incorporated in full into this chapter and had expressly referred to the tax imposed under this chapter, except to the extent that any such provision is inconsistent with a provision of this chapter.

(2) A finding of domicile by a court of probate in accordance with subsection (b) of section 45a-309 shall not affect the determination, for purposes of this chapter of whether a decedent died a resident of this state, except in accordance with the provisions of subsection (b) of this section.

(b) Any person aggrieved by any determination of domicile by the Commissioner of Revenue Services under the provisions of subdivision (5) of subsection (h) of section 12-391 may, not later than one month after service upon the person of notice of such determination, make a written application for a hearing to the court of probate for the district within which the decedent resided at the date of his death, or within which the commissioner contends that the decedent resided at the date of his death or, if the decedent died a nonresident of this state, in the court of probate for the district within which real estate or tangible personal property of the decedent is situated, or within which the commissioner contends that real estate or tangible personal property of the decedent is situated. Such application shall set forth in detail the objection to the determination of said commissioner and a copy of same shall be mailed to said commissioner at the time of filing. The court of probate shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after receipt thereof and shall cause a copy of the order of hearing to be sent to said commissioner and to the person aggrieved by said determination at least ten days before the time of such hearing. The commissioner or any person interested may appear before the court at such hearing and be heard on any matter involved in the determination. At such hearing, the court shall determine all matters properly before it, and shall enter upon its records a decree of domicile. A copy of the decree of the court of probate shall be forwarded by the judge or clerk of such court to the commissioner and to the person aggrieved because of such determination of the commissioner. The determination by the Commissioner of Revenue Services shall be conclusive upon the state and any person aggrieved by any determination of the commissioner unless a hearing is held as provided in this subsection, in which case the decree of the court of probate shall be conclusive upon the state and any person aggrieved by such determination of the commissioner unless an appeal is taken as provided for appeals from other decrees and orders of such court.

(1949 Rev., S. 2069; P.A. 77-614, S. 139, 610; P.A. 97-165, S. 3, 16; P.A. 06-194, S. 18.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 97-165 replaced existing section with new Subsecs. (a) and (b) re application of Secs. 12-548 and 12-550 to 12-553, finding of domicile by probate court and hearing procedures, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 06-194 amended Subsecs. (a)(2) and (b) to eliminate references to appeals of orders, decisions, determinations or disallowances of amount of tax due, and limit section to determination of domicile, and amended Subsec. (a)(1) to include cite to Sec. 12-554, effective June 9, 2006.

See Sec. 52-260 re witness fees.

Section does not limit administrative remedies to appeals of determinations of domicile, but applies to appeals of the estate tax in general. 142 CA 198.



Section 12-395a - Written agreements of compromise by the commissioner.

If the Commissioner of Revenue Services determines that a decedent at the time of his death was a resident of this state and the taxing authorities of another jurisdiction have determined that such decedent at the time of his death was a resident of such other jurisdiction and the estate of such decedent is subject to and has paid an estate tax that is imposed by such other jurisdiction, the commissioner may make a written agreement of compromise with such taxing authorities and the duly authorized executor or administrator of such estate that a certain sum, including any interest or penalties to the date of the signing of the agreement, shall be accepted in full satisfaction of any estate tax imposed by this state on such estate. Such agreement shall also fix the amount to be accepted by such other jurisdiction in full satisfaction of any estate tax imposed by such jurisdiction on such estate. The executor or administrator of such estate is hereby authorized to make such agreement.

(P.A. 97-165, S. 5, 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997.



Section 12-396 - Purpose of chapter; construction.

Section 12-396 is repealed, effective June 30, 2005.

(1949 Rev., S. 2070; 1961, P.A. 163, S. 2; P.A. 77-614, S. 139, 610; P.A. 89-211, S. 25; P.A. 05-251, S. 113.)



Section 12-397 - Reimbursement of others than legal representatives.

If the tax or any part thereof is paid by, or collected out of that part of the estate passing to or in the possession of, any person other than the executor or administrator in his capacity as such, such person shall be entitled to reimbursement out of any part of the estate still undistributed or to a just and equitable contribution by the persons whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest is subject to equal or prior liability for the payment of taxes, debts or other charges against the estate.

(1949 Rev., S. 2071.)

Cited. 136 C. 141.



Section 12-398 - Amended return. Additional assessment. Disclosure of return information by court of probate. Tax lien. Certificate of release of lien.

(a) If the amount of federal estate tax reported on an estate's federal estate tax return is changed or corrected by the United States Internal Revenue Service or other competent authority, the person required to make and file the estate tax return under this chapter shall provide notice of such change or correction to the commissioner by filing, on or before the date that is ninety days after the final determination of such change or correction, or as otherwise required by the commissioner, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous, and thereafter promptly furnish to the commissioner any information, schedules, records, documents or papers relating to such change or correction as the commissioner requires. The time for filing such return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that the estate is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such return, notify the estate of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the estate shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such return and related information, the commissioner finds that the estate has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, the estate shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(b) If a person required to make and file the estate tax return under this chapter files an amended federal estate tax return with the United States Internal Revenue Service, such person shall also file, not later than ninety days following such amended federal estate tax filing, an amended return under this chapter and shall give such other information as the commissioner may require. The commissioner may adopt regulations in accordance with chapter 54, prescribing exceptions to the requirements of this section as he deems appropriate. If, upon examination of such amended return, the commissioner finds that the estate is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of such amended return, notify the estate of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Not later than thirty days following the mailing of such notice, the estate shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such amended return, the commissioner finds that the estate has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, the estate shall be paid by the State Treasurer, upon order of the State Comptroller, the amount of such overpayment.

(c) (1) Notwithstanding the provisions of sections 1-200, 1-205, 1-206, 1-210 to 1-213, inclusive, 1-225 to 1-232, inclusive, 1-240 and 19a-342 a court of probate shall not disclose to any person or state or municipal board, commission, department or agency, estate tax returns and estate tax return information that are provided to such court under this chapter, except the Probate Court shall, upon request, disclose such returns and return information to the Probate Court Administrator and to the Commissioner of Revenue Services, and may disclose such a return or return information to an executor, administrator, trustee, grantee, donee, beneficiary, surviving joint owner or other interested party, when any such person establishes, to the satisfaction of such court, that he or she has a material interest which will be affected by information contained in such return.

(2) Notwithstanding the provisions of sections 1-200, 1-205, 1-206, 1-210 to 1-213, inclusive, 1-225 to 1-232, inclusive, 1-240 and 19a-342 the Probate Court Administrator shall not disclose to any person or state or municipal board, commission, department or agency, estate tax returns and estate tax return information that are provided to such administrator, except that the Probate Court Administrator shall, upon request, disclose such returns and return information to the Commissioner of Revenue Services and a return and return information concerning a decedent to the court of probate for the district within which the decedent resided at the date of his death or, if the decedent died a nonresident of this state, to the court of probate for the district within which real estate or tangible personal property of the decedent is situated, and may disclose such a return or return information to an executor, administrator, trustee, grantee, donee, beneficiary, surviving joint owner or other interested party, when any such person establishes, to the satisfaction of such administrator, that he has a material interest which will be affected by information contained in such return.

(d) The tax imposed under this chapter shall be a lien in favor of the state of Connecticut upon the real property so transferred from the due date until paid, with the interest and costs that may accrue in addition thereto, except that such lien shall not be valid as against any lienor, mortgagee, judgment creditor or bona fide purchaser until notice of such lien is filed or recorded in the town clerk's office or place where mortgages, liens and conveyances of such property are required by statute to be filed or recorded. The lien upon any real property transferred, or a portion thereof, may be discharged by the payment of such amount of tax thereon as the commissioner may specify. Any person shall be entitled to a certificate that the tax upon the transfer of any real property has been paid, and such certificate may be recorded in the office of the town clerk of the town within which such real property is situated, and it shall be conclusive proof that the tax on the transfer of such real property has been paid and such lien discharged.

(e) Any person shall be entitled to a certificate of release of lien with respect to the interest of the decedent in such real property, if either the court of probate for the district within which the decedent resided at the date of his death or, if the decedent died a nonresident of this state, for the district within which real estate or tangible personal property of the decedent is situated, or the Commissioner of Revenue Services finds, upon evidence satisfactory to said court or said commissioner, as the case may be, that payment of the tax imposed under this chapter with respect to the interest of the decedent in such real property is adequately assured, or that no tax imposed under this chapter is due. If the decedent died prior to January 1, 2010, and such decedent's Connecticut taxable estate is two million dollars or less, or if the decedent died on or after January 1, 2010, but prior to January 1, 2011, and such decedent's Connecticut taxable estate is three million five hundred thousand dollars or less, or if the decedent died on or after January 1, 2011, and such decedent's Connecticut taxable estate is two million dollars or less, the certificate of release of lien shall be issued by the court of probate. Any certificate of release of lien shall be valid if issued by a probate court prior to May 4, 2011, and recorded in the office of the town clerk of the town in which such real property is situated prior to May 4, 2011, for the estate of a decedent who died on or after January 1, 2011, and whose Connecticut taxable estate is more than two million dollars but equal to or less than three million five hundred thousand dollars. Such certificate may be recorded in the office of the town clerk of the town within which such real property is situated, and it shall be conclusive proof that such real property has been released from the operation of such lien. The commissioner may adopt regulations in accordance with the provisions of chapter 54 that establish procedures to be followed by a court of probate or by said commissioner, as the case may be, for issuing certificates of release of lien, and that establish the requirements and conditions that must be satisfied in order for a court of probate or for the commissioner, as the case may be, to find that the payment of such tax is adequately assured or that no tax imposed under this chapter is due.

(f) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant provided under section 12-35 shall be signed by the commissioner or his authorized agent.

(1949 Rev., S. 2072; P.A. 77-614, S. 139, 610; P.A. 97-165, S. 4, 16; 97-203, S. 18, 20; P.A. 00-174, S. 62, 83; June Sp. Sess. P.A. 05-3, S. 57; Sept. Sp. Sess. P.A. 09-8, S. 11; P.A. 11-6, S. 86; 11-61, S. 39.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 97-165 replaced existing section with new Subsecs. (a) to (f) re procedure in the case of change or correction to the federal estate tax, disclosure of return and return information by the probate court, imposed a tax lien on real property of all estates and provision for collection, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 97-203 deleted requirement for Attorney General approval, effective July 1, 1997, but failed to take effect, P.A. 97-165 having deleted the former section; P.A. 00-174 amended Subsec. (a) by adding reference to other competent authority, deleting requirement for an affidavit for certain information required to be submitted, adding provisions re filing of amended return and making technical changes for purposes of gender neutrality, effective July 1, 2000; June Sp. Sess. P.A. 05-3 amended Subsec. (e) to provide that certificate shall be issued by the court of probate if the decedent's estate is $2,000,000 or less, effective June 30, 2005; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (e) to add language reflecting change in amount of taxable estate on or after January 1, 2010, effective October 5, 2009, and applicable to estates of decedents dying on or after January 1, 2010; P.A. 11-6 amended Subsec. (e) to add provisions reflecting change in amount of taxable estate on or after January 1, 2011, effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 11-61 amended Subsec. (e) to add provision re validity of certificate of release of lien issued and recorded prior to May 4, 2011, effective June 21, 2011, and applicable to estates of decedents dying on or after January 1, 2011.



Section 12-399 - When chapter void. Changes in federal credit.

Section 12-399 is repealed, effective February 28, 2003.

(1949 Rev., S. 2073; 1961, P.A. 163, S. 3; P.A. 96-180, S. 26, 166; P.A. 03-2, S. 57.)






Chapter 218 - Federal and State Estate Taxes

Section 12-400 - “Persons interested in the estate”, defined.

For the purpose of this chapter, “persons interested in the estate” includes all persons who may be entitled to receive or who have received any property or interest which is required to be included in the gross estate of a decedent or any benefit with respect to any such property or interest whether under a will or intestacy or by reason of any of the transfers, trusts, estates, rights, powers and relinquishment of powers, as severally enumerated in the United States Internal Revenue Code.

(1949 Rev., S. 2075.)

Cannot apply retroactively to impair vested rights. 136 C. 126. Cited. 139 C. 285.



Section 12-401 - Proration of estate taxes. Procedure.

(a) When it appears from any administration account or in any appropriate proceeding in the Probate Court that an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity has paid a death tax levied or assessed under the provisions of chapter 217, hereinafter called the Connecticut estate tax, or under the provisions of the United States Internal Revenue Code or under any death tax law of the United States hereafter enacted, hereinafter called the federal estate tax, upon or with respect to any property required to be included in the gross estate of a decedent under the provisions of any such law, the amount of the tax so paid, except when a testator otherwise directs in his will or when, by written instrument executed inter vivos, direction is given for apportionment within the fund of taxes assessed upon the specific fund dealt with in such inter vivos instrument, shall, except as hereinafter provided in subsection (b), be equitably prorated among the persons interested in the estate to whom such property is or may be transferred or to whom any benefit accrues. Such proration shall be made in the proportion, as near as may be, that the value of the property, interest or benefit of each such person bears to the total value of the property, interests and benefits received by all such persons interested in the estate, except that, in making such proration, allowances shall be made for any exemptions granted by the act imposing the tax and for any deductions allowed by such act for the purpose of arriving at the value of the net estate and except that, in cases where a trust is created or other provision made whereby any person is given an interest in income or an estate for years or for life or other temporary interest in any property or fund, the tax on both such temporary interest and the remainder thereafter shall be charged against and paid out of the corpus of such property or fund without apportionment between remainders and temporary estates. In all cases to which this chapter applies, except as hereinafter provided in subsection (b), the executor, administrator or other person acting in a fiduciary capacity shall include as a part of the administration account or other proceeding in the Probate Court a computation of the proposed proration. Before determining such proration, the probate judge shall, except as hereinafter provided in subsection (c), appoint a time and place for a hearing thereon and shall cause such notice of such hearing to be given to the parties in interest as he directs. In making the proration herein provided for, the credit allowed by the law imposing the federal estate tax for gift taxes paid, or for any estate, inheritance, legacy or succession taxes actually paid with respect to the estate to any state or territory or the District of Columbia, shall be assumed to apply pro rata to all parts of the gross taxable estate subject to such federal estate tax.

(b) If the judge of probate finds with or without a hearing thereon, from the administration account or other evidence available to and satisfactory to him, including written consents by those to whom the tax has been charged, that the federal estate tax and Connecticut estate tax, if any, as finally determined, have been paid and that the ultimate burden of such tax or taxes has been borne by a party or parties in interest in a manner satisfactory to them, or to their legal representatives, as evidenced by the written consent of such persons or of their legal representatives, no proration of the federal estate tax or Connecticut estate tax shall be made unless specially requested by any party in interest.

(c) Upon receipt of the computation provided for in subsection (a), the probate judge shall make a determination of the proration of the federal estate tax, if any, in the manner provided by subsection (a), except that, if all parties affected by such proration or their legal representatives endorse upon such computation their approval thereof, no hearing need be held thereon, but such determination may be made ex parte.

(1949 Rev., S. 2076; 1949, S. 1159d.)

Prior to proration act, burden of federal and state estate taxes was on estate as a whole and, in absence of direction otherwise in will, was payable out of residuary estate without reimbursement from beneficiaries of inter vivos transfers included in taxable estate. 124 C. 66. Cannot apply retroactively to impair vested rights. 136 C. 126. Cited. Id., 141. In the absence of a clear directive to the contrary, the proration statute governs the manner in which the burden of the federal and state estate taxes must be borne. 139 C. 285. Undertakes to determine upon whom the ultimate burden of estate taxes shall be placed; it is not a taxing statute; were it not for the statute, that burden would, unless the will otherwise directed, fall upon the residuary estate; a directive in a will that all estate taxes be paid from the residue is not a directive against the prorating of estate taxes among residuary gifts. 144 C. 134. Testator must clearly indicate there is to be no proration; marital deduction allowed against portion of residuum given to widow. 145 C. 542. In absence of clear direction that proration statutes should not apply to death taxes attributable to nontestamentary property, statutes are applicable and burden of taxes fell on recipients of that property and not on the estate. 149 C. 335. In case of doubt as to meaning, the tax burden will be left where the law places it. 165 C. 376. Surviving spouse's statutory share under Sec. 45a-436 must be calculated prior to the deduction of any estate taxes. 317 C. 185.

Provision directing that all taxes be paid “without apportionment or contribution” is sufficient to overcome statutory presumption of proration; however, such language will only be applied to property clearly contemplated by decedent to be within the estate. 60 CA 665.

Statute is constitutional. 16 CS 149. As a necessary result of the proration act, a widow, in the absence of clear language in the will to the contrary, should take her share free of taxes. 17 CS 401. Testamentary directive against proration must be clear and unambiguous; directive to pay taxes in same manner as other administration expenses held effective against proration of taxes attributable to beneficiaries of residue. 20 CS 471.



Section 12-402 - Tax to be paid by executor or administrator.

So far as is practicable, the tax shall be paid by the executor or administrator as such out of the estate before its distribution, unless the decedent's will, if any, otherwise directs. When any property required to be included in the gross estate does not come into the possession of the executor or administrator as such, he shall recover from whoever is in possession or from the persons interested in the estate the proportionate amount of such tax payable by the persons interested in the estate with which such persons are chargeable under the provisions of this chapter, and the probate judge may by order direct the payment of such amount by such person to the executor or administrator.

(1949 Rev., S. 2077.)

Secs. 12-402 to 12-405 cannot apply retroactively to impair vested rights. 136 C. 126. Cited. Id., 141.



Section 12-403 - Distribution by fiduciary.

No executor, administrator or other person acting in a fiduciary capacity shall be required to transfer, pay over or distribute any property or fund with respect to which a federal or state estate tax is imposed until the amount of such tax or taxes due from the devisee, legatee, heir-at-law, distributee or other person to whom such property is transferred is paid or, if the apportionment of tax has not been determined, until adequate security is furnished by the transferee for such payment.

(1949 Rev., S. 2078.)



Section 12-404 - Order directing payment of prorated amounts.

The probate judge, upon making a determination as provided in section 12-401, shall make an order directing the executor, administrator or other fiduciary to charge the prorated amounts against the persons against whom the tax has been so prorated so far as he is in possession of property or interests of such persons, and directing all other persons against whom the tax has been so prorated or who are in possession of property or interests of such persons to make payment of such prorated amounts to such executor, administrator or other fiduciary.

(1949 Rev., S. 2079.)



Section 12-405 - Appeal.

Any person aggrieved by any determination or order made by the probate judge pursuant to this chapter may appeal therefrom to the Superior Court in the same manner and with the same effect as from other orders or decrees of the Probate Court.

(1949 Rev., S. 2080.)






Chapter 218a - Estate Income Tax

Section 12-405a - Definitions.

Whenever used in this chapter, unless the context otherwise requires:

(a) “Taxpayer” means the fiduciary of any resident estate or nonresident estate subject to tax under this chapter.

(b) “Resident estate” means the estate of a decedent who at the time of death was domiciled in this state.

(c) “Nonresident estate” means any estate which is not a resident estate in this state.

(d) “Taxable income” means the taxable income of any estate for the taxable year, as determined for purposes of the federal income tax in accordance with Internal Revenue Form 1041, including in such determination the deduction from total income related to income distribution and each other deduction allowed in computing the federal income tax liability of such estate for the taxable year.

(e) “Taxable income of a nonresident estate” means that portion of the taxable income of such estate for the taxable year which is derived from or connected with sources within this state. The source of items of income, gain, loss or deduction shall be determined in accordance with regulations prescribed by the Commissioner of Revenue Services, which regulations shall be in conformity with subdivisions (1) and (2) of this subsection.

(1) Items of income, gain or loss derived from or connected with sources within this state are those items attributable to (A) the ownership or disposition of any interest in real or tangible personal property in this state or (B) a business, trade, profession or occupation carried on in this state.

(2) Income from intangible personal property, including annuities, dividends, interest or gains from the disposition of intangible personal property, shall constitute income derived from sources within this state only to the extent that such income is from property employed in a business, trade, profession or occupation carried on in this state.

(f) “Taxable year” means the calendar year upon the basis of which the taxpayer's taxable income is computed under this chapter unless a fiscal year other than the calendar year has been established for purposes of the federal income tax, in which case it means the fiscal year so established.

(g) “Commissioner” means the Commissioner of Revenue Services.

(h) “Fiduciary” means the executor or administrator of a resident estate or a nonresident estate, whether or not such executor or administrator is a taxpayer.

(Nov. Sp. Sess. P.A. 81-4, S. 7, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 1.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 added Subdiv. (h) defining “fiduciary”.



Section 12-405b - Imposition of tax on income of estates at rate of ten per cent of taxable income over twenty thousand dollars.

(a) A tax is hereby imposed with respect to any resident estate or nonresident estate for each taxable year commencing on or after January 1, 1982, at the rate of ten per cent on the taxable income of such estate for such taxable year in excess of twenty thousand dollars.

(b) Any taxable income with respect to which the fiduciary of any estate is liable for tax in accordance with this chapter shall not be subject to tax under chapter 224.

(c) Any fiduciary of a nonresident estate, the taxable income of which fiduciary as reported on the federal fiduciary income tax return is in excess of twenty thousand dollars, shall be deemed a “taxpayer” for purposes of the filing of any return or other documents required by section 12-405c, 12-405d or 12-405k.

(Nov. Sp. Sess. P.A. 81-4, S. 8, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 2.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 added Subsec. (c) concerning the deeming of certain fiduciaries as taxpayers.



Section 12-405c - Date on which taxpayer of an estate must file return with full amount of tax due. Extensions. Adjusted, corrected and amended returns.

(a) On or before the fifteenth day of the fourth month following the close of each taxable year, each taxpayer shall duly execute and file a tax return with the commissioner, in such form and containing such information as the commissioner may prescribe. Such return shall truly and accurately set forth the amount of income subject to tax and the taxpayer's liability therefor under this chapter. The full amount of the tax shall be due and payable to the commissioner on or before the date prescribed herein for the filing of the return.

(b) The commissioner may for reasonable cause extend the time for the filing of any return due under this chapter and the payment of tax due thereon under such rules and regulations as he may prescribe. Said commissioner may require the filing of a tentative return and the payment of an estimated tax. Any additional tax which may be found to be due on the filing of a final return as allowed by such extension shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(c) Any taxpayer whose taxable income for federal income tax purposes is adjusted or corrected for any taxable year or portion thereof by any official of the United States government, or any agency thereof, in any respect affecting the tax imposed under this chapter shall, within ninety days after having received written notification of such adjustment or correction, submit to the Commissioner of Revenue Services an affidavit disclosing such changes or adjustments and thereafter shall promptly furnish to the commissioner any information, schedules, records, documents or papers related to such change, adjustment or correction as he may require. Any taxpayer whose return to the Director of Internal Revenue has been amended in any respect affecting the tax imposed under this chapter shall, within ninety days after having filed such amended return, make an amended return to the commissioner. The time for filing such affidavit or amended return may be extended by the commissioner upon due cause shown. Notwithstanding the limitation of time in subsection (d) of section 12-405d, if, upon examination, the commissioner finds that such taxpayer is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of an amended return or affidavit, notify such taxpayer of the amount of such additional tax, together with interest thereon computed at the rate of one and one-fourth per cent per month or any fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner the amount of such additional tax and interest. If, upon examination of such amended return or affidavit and related information, the commissioner finds that the taxpayer has overpaid the tax due the state, the commissioner shall certify the amount of such overpayment to the Comptroller, and such amount shall be paid to the taxpayer by the State Treasurer upon order of the Comptroller.

(Nov. Sp. Sess. P.A. 81-4, S. 9, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 3.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 made certain technical changes to Subsec. (a) and added Subsecs. (b) and (c) re extension of time for filing return and re filing of affidavits and amended returns.



Section 12-405d - Penalty for failure to pay tax when due. Rate of interest. Deficiency assessment. Examination of returns. Collection. Liens.

(a) If any taxpayer fails to pay the amount of tax reported to be due on his return or affidavit within the time specified under the provisions of section 12-405c, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any taxpayer has not made his return within three months after the time specified under the provisions of section 12-405c, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay such tax was due to reasonable cause and was not intentional or due to neglect.

(d) The commissioner shall, within three years after the due date for the filing of such return or, in the case of a completed return filed after such due date, within three years after the date on which such return was received by him, examine such return and, in case any error is disclosed by such examination, shall within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return filed with the state. The amount of such deficiency assessment shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof which elapses from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return, or the taxpayer shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due him by such corrected return. The failure of the taxpayer to receive any timely mailed notice required by this subsection shall not relieve him of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(e) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the taxable year until discharged by payment, against all real estate of the taxpayer within the state and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or issue such other or further decree as it judges equitable.

(f) Any person required under this chapter to pay any tax, or required under this chapter to make a return or affidavit, keep any records or supply any information, who wilfully fails to pay such tax, make such return or affidavit, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. As used in this subsection and subsection (g), “person” includes any officer or employee of a corporation or a member or employee of a partnership under a duty to perform, pay such tax, make such return or affidavit, keep such records or supply such information.

(g) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, affidavit, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (f) and (g) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(Nov. Sp. Sess. P.A. 81-4, S. 10, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 4; P.A. 85-501, S. 4; P.A. 88-314, S. 21, 54; P.A. 94-175, S. 6, 32; May Sp. Sess. P.A. 94-4, S. 57, 80, 85; P.A. 95-160, S. 64, 69; P.A. 13-258, S. 49.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 subdivided section and added language designated as Subsecs. (b) and (d); P.A. 85-501 added Subsec. (e) re collections and liens; P.A. 88-314 amended Subsec. (b) to provide that a taxpayer shall not be subject to penalty under both Subsec. (a) and Subsec. (b) and added Subsecs. (f) and (g) re penalties for any person who wilfully fails to pay the tax or make a return at the time required and for any person who wilfully delivers a return or other document known to be false in any material matter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 94-175 eliminated obsolete reference in Subsec. (f) to compliance with regulations, effective June 2, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date and also revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 13-258 amended Subsec. (g) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-405e to 12-405i - Declaration of estimated tax by fiduciary, when required. Amount of payment required on account of estimated tax. Estimated tax payment; interest applicable to amount by which payment is less than minimum required. Installment of estimated tax payable; manner of payment and recording thereof. Installment payment of estimated tax in excess of correct amount.

Sections 12-405e to 12-405i, inclusive, are repealed.

(Nov. Sp. Sess. P.A. 81-4, S. 11–15, 32; P.A. 82-325, S. 3, 7; P.A. 84-503, S. 1, 2.)



Section 12-405j - Tax credit under this chapter for tax imposed on a resident estate by another state.

Any taxpayer with respect to a resident estate shall be allowed a credit against the tax otherwise due under this chapter for the amount of any income tax imposed on such estate for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income derived from sources therein and which is also subject to tax under this chapter. The credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the taxable income of such estate, derived from sources in the other taxing jurisdiction, bears to the taxable income of such estate derived from all sources.

(Nov. Sp. Sess. P.A. 81-4, S. 16, 32; P.A. 82-325, S. 3, 7.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act without affecting this section.



Section 12-405k - Tax information or returns commissioner may require from taxpayer. Hearings. Appeals.

(a) The commissioner or his authorized agent may require any taxpayer to submit copies or pertinent extracts of relevant federal income tax returns, or of any other relevant tax return made to any agency of the federal government, or of this or any other state, or of any statement or registration made pursuant to any state or federal law pertaining to securities or securities exchange regulations. The commissioner may require all taxpayers to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the tax imposed under this chapter and the enforcement and collection thereof.

(b) The commissioner or any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a period longer than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under the authority granted by this section and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(c) Any taxpayer aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to such taxpayer, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount by which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(d) Any taxpayer aggrieved because of any order, decision, determination or disallowance of the commissioner under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, make application in the nature of an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of nine per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(Nov. Sp. Sess. P.A. 81-4, S. 17, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 5; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 10, 17; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 6, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act without affecting this section; P.A. 84-481 added Subsecs. (b), (c) and (d) relative to hearings and appeals; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 amended Subsec. (d) to increase the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 amended Subsec. (c) to provide for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999.



Section 12-405l - Commissioner to adopt regulations re this chapter.

The Commissioner of Revenue Services shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this chapter, which regulations, when reasonably designed to carry out the intent and purposes of this chapter, shall be prima facie evidence of its proper interpretation.

(Nov. Sp. Sess. P.A. 81-4, S. 18, 32; P.A. 82-325, S. 3, 7.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section.



Section 12-405m - Chapter not applicable to income earned on or after January 1, 1991.

The provisions of this chapter shall not be applicable with respect to any income of any estate for any income year commencing on or after January 1, 1991.

(June Sp. Sess. P.A. 91-3, S. 125, 168.)

History: June Sp. Sess. P.A. 91-3, S. 125 effective August 22, 1991, and applicable to taxable years of estates commencing on or after January 1, 1991.






Chapter 219 - Sales and Use Taxes

Section 12-406 - Title.

This chapter is known and shall be cited as the “Sales and Use Taxes Act”.

(1949 Rev., S. 2090; 1953, S. 1161d; P.A. 73-288, S. 6, 8; P.A. 89-123, S. 8.)

History: P.A. 73-288 changed name of act from “Education, Welfare and Public Health Tax Act” to “Sales and Use Tax Act”; P.A. 89-123 changed the chapter title from “Sales and Use Tax Act” to “Sales and Use Taxes Act”.

Cited. 145 C. 161.



Section 12-407 - Definitions.

(a) Whenever used in this chapter:

(1) “Person” means and includes any individual, firm, copartnership, joint venture, association, association of persons however formed, social club, fraternal organization, corporation, limited liability company, foreign municipal electric utility as defined in section 12-59, estate, trust, fiduciary, receiver, trustee, syndicate, the United States, this state or any political subdivision thereof or any group or combination acting as a unit, and any other individual or officer acting under the authority of any court in this state.

(2) “Sale” and “selling” mean and include:

(A) Any transfer of title, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for a consideration;

(B) Any withdrawal, except a withdrawal pursuant to a transaction in foreign or interstate commerce, of tangible personal property from the place where it is located for delivery to a point in this state for the purpose of the transfer of title, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of the property for a consideration;

(C) The producing, fabricating, processing, printing or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing or imprinting, including, but not limited to, sign construction, photofinishing, duplicating and photocopying;

(D) The furnishing and distributing of tangible personal property for a consideration by social clubs and fraternal organizations to their members or others;

(E) The furnishing, preparing, or serving for a consideration of food, meals or drinks;

(F) A transaction whereby the possession of property is transferred but the seller retains the title as security for the payment of the price;

(G) A transfer for a consideration of the title of tangible personal property which has been produced, fabricated or printed to the special order of the customer, or of any publication, including, but not limited to, sign construction, photofinishing, duplicating and photocopying;

(H) A transfer for a consideration of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less;

(I) The rendering of certain services, as defined in subdivision (37) of this subsection, for a consideration, exclusive of such services rendered by an employee for the employer;

(J) The leasing or rental of tangible personal property of any kind whatsoever, including, but not limited to, motor vehicles, linen or towels, machinery or apparatus, office equipment and data processing equipment, provided for purposes of this subdivision and the application of sales and use tax to contracts of lease or rental of tangible personal property, the leasing or rental of any motion picture film by the owner or operator of a motion picture theater for purposes of display at such theater shall not constitute a sale within the meaning of this subsection;

(K) The rendering of telecommunications service, as defined in subdivision (26) of this subsection, for a consideration on or after January 1, 1990, exclusive of any such service rendered by an employee for the employer of such employee, subject to the provisions related to telecommunications service in accordance with section 12-407a;

(L) (i) The rendering of community antenna television service, as defined in subdivision (27) of this subsection, for a consideration on or after January 1, 1990, exclusive of any such service rendered by an employee for the employer of such employee. For purposes of this chapter, “community antenna television service” includes service provided by a holder of a certificate of cable franchise authority pursuant to section 16-331p, and service provided by a community antenna television company issued a certificate of video franchise authority pursuant to section 16-331e for any service area in which it was not certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007;

(ii) The rendering of certified competitive video service, as defined in subdivision (38) of this subsection, for consideration on or after October 1, 2007, exclusive of any such service rendered by an employee for the employer of such employee;

(M) The transfer for consideration of space or the right to use any space for the purpose of storage or mooring of any noncommercial vessel, exclusive of dry or wet storage or mooring of such vessel during the period commencing on the first day of October in any year to and including the thirty-first day of May of the next succeeding year;

(N) The sale for consideration of naming rights to any place of amusement, entertainment or recreation within the meaning of subdivision (3) of section 12-540;

(O) The transfer for consideration of a prepaid telephone calling service, as defined in subdivision (34) of this subsection, and the recharge of a prepaid telephone calling service, provided, if the sale or recharge of a prepaid telephone calling service does not take place at the retailer’s place of business and an item is shipped by the retailer to the customer, the sale or recharge shall be deemed to take place at the customer’s shipping address, but, if such sale or recharge does not take place at the retailer’s place of business and no item is shipped by the retailer to the customer, the sale or recharge shall be deemed to take place at the customer’s billing address or the location associated with the customer’s mobile telephone number; and

(P) The furnishing by any person, for a consideration, of space for storage of tangible personal property when such person is engaged in the business of furnishing such space, but “sale” and “selling” do not mean or include the furnishing of space which is used by a person for residential purposes. As used in this subparagraph, “space for storage” means secure areas, such as rooms, units, compartments or containers, whether accessible from outside or from within a building, that are designated for the use of a customer, where the customer can store and retrieve property, including self-storage units, mini-storage units and areas by any other name to which the customer has either unlimited free access or free access within reasonable business hours or upon reasonable notice to the service provider to add or remove property, but does not mean the rental of an entire building, such as a warehouse. For purposes of this subparagraph, furnishing space for storage shall not include general warehousing and storage, where the warehouse typically handles, stores and retrieves a customer’s property using the warehouse’s staff and equipment and does not allow the customer free access to the storage space and shall not include accepting specific items of property for storage, such as clothing at a dry cleaning establishment or golf bags at a golf club.

(3) (A) “Retail sale” or “sale at retail” means and includes a sale for any purpose other than resale in the regular course of business of tangible personal property or a transfer for a consideration of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less, or the rendering of any service described in subdivision (2) of this subsection. The delivery in this state of tangible personal property by an owner or former owner thereof or by a factor, if the delivery is to a consumer pursuant to a retail sale made by a retailer not engaged in business in this state, is a retail sale in this state by the person making the delivery. Such person shall include the retail selling price of the property in such person’s gross receipts.

(B) “Retail sale” or “sale at retail” does not include any sale of any tangible personal property, where, no later than one hundred twenty days after the original sale, the original purchaser sells or becomes contractually obligated to sell such property to a retailer who is contractually obligated to lease such property back to such original purchaser in a lease that is taxable under this chapter or the sale of such property by the original purchaser to the retailer who is contractually obligated to lease such property back to such original purchaser in a lease that is taxable under this chapter. If the original purchaser has paid sales or use tax on the original sale of such property to the original purchaser, such original purchaser may (i) claim a refund of such tax under the provisions of section 12-425, upon presentation of proof satisfactory to the commissioner that the mutual contractual obligations described in this subparagraph were undertaken no later than one hundred twenty days after the original sale and that such tax was paid to the original retailer on the original sale and was remitted to the commissioner by such original retailer or by such original purchaser, or (ii) issue at the time of such original sale or no later than one hundred twenty days thereafter a certificate, in the form prescribed by the commissioner, to the original retailer certifying that the mutual contractual obligations described in this subparagraph have been undertaken. If such certificate is issued to the original retailer at the time of the original sale, no tax on the original sale shall be collected by the original retailer from the original purchaser. If the certificate is issued after the time of the original sale but no later than one hundred twenty days thereafter, the original retailer shall refund to the original purchaser the tax collected on the original sale and, if the original retailer has previously remitted the tax to the commissioner, the original retailer may either treat the amount so refunded as a credit against the tax due on the return next filed under this chapter, or claim a refund under section 12-425. If such certificate is issued no later than one hundred twenty days after the time of the original sale but the tangible personal property originally purchased is not, in fact, subsequently leased by the original purchaser, such original purchaser shall be liable for and be required to pay the tax due on the original sale.

(4) “Storage” includes any keeping or retention in this state for any purpose except sale in the regular course of business or subsequent use solely outside this state of tangible personal property purchased from a retailer.

(5) “Use” includes the exercise of any right or power over tangible personal property incident to the ownership of that property, except that it does not include the sale of that property in the regular course of business.

(6) “Storage” and “use” do not include (A) keeping, retaining or exercising any right or power over tangible personal property shipped or brought into this state for the purpose of subsequently transporting it outside the state for use thereafter solely outside the state, or for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside the state and thereafter used solely outside the state, or (B) keeping, retaining or exercising any right or power over tangible personal property acquired by the customer of a commercial printer while such property is located at the premises of the commercial printer in this state pursuant to a contract with such printer for printing and distribution of printed material if the commercial printer could have acquired such property without application of tax under this chapter.

(7) “Purchase” and “purchasing” means and includes: (A) Any transfer, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property or of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less for a consideration; (B) a transaction whereby the possession of property is transferred but the seller retains the title as security for the payment of the price; (C) a transfer for a consideration of tangible personal property which has been produced, fabricated or printed to the special order of the customer, or of any publication; (D) when performed outside this state or when the customer gives a resale certificate pursuant to section 12-410, the producing, fabricating, processing, printing or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing or imprinting; (E) the acceptance or receipt of any service described in any of the subparagraphs of subdivision (2) of this subsection; (F) any leasing or rental of tangible personal property. Wherever in this chapter reference is made to the purchase or purchasing of tangible personal property, it shall be construed to include purchases as described in this subsection.

(8) (A) “Sales price” means the total amount for which tangible personal property is sold by a retailer, the total amount of rent for which occupancy of a room is transferred by an operator, the total amount for which any service described in subdivision (2) of this subsection is rendered by a retailer or the total amount of payment or periodic payments for which tangible personal property is leased by a retailer, valued in money, whether paid in money or otherwise, which amount is due and owing to the retailer or operator and, subject to the provisions of subdivision (1) of section 12-408, whether or not actually received by the retailer or operator, without any deduction on account of any of the following: (i) The cost of the property sold; (ii) the cost of materials used, labor or service cost, interest charged, losses or any other expenses; (iii) for any sale occurring on or after July 1, 1993, any charges by the retailer to the purchaser for shipping or delivery, notwithstanding whether such charges are separately stated in a written contract, or on a bill or invoice rendered to such purchaser or whether such shipping or delivery is provided by the retailer or a third party. The provisions of subparagraph (A) (iii) of this subdivision shall not apply to any item exempt from taxation pursuant to section 12-412. Such total amount includes any services that are a part of the sale; except as otherwise provided in subparagraph (B)(v) or (B)(vi) of this subdivision, any amount for which credit is given to the purchaser by the retailer, and all compensation and all employment-related expenses, whether or not separately stated, paid to or on behalf of employees of a retailer of any service described in subdivision (2) of this subsection.

(B) “Sales price” does not include any of the following: (i) Cash discounts allowed and taken on sales; (ii) any portion of the amount charged for property returned by purchasers, which upon rescission of the contract of sale is refunded either in cash or credit, provided the property is returned within ninety days from the date of purchase; (iii) the amount of any tax, not including any manufacturers’ or importers’ excise tax, imposed by the United States upon or with respect to retail sales whether imposed upon the retailer or the purchaser; (iv) the amount charged for labor rendered in installing or applying the property sold, provided such charge is separately stated and exclusive of such charge for any service rendered within the purview of subparagraph (I) of subdivision (37) of this subsection; (v) unless the provisions of subdivision (4) of section 12-430 or of section 12-430a are applicable, any amount for which credit is given to the purchaser by the retailer, provided such credit is given solely for property of the same kind accepted in part payment by the retailer and intended by the retailer to be resold; (vi) the full face value of any coupon used by a purchaser to reduce the price paid to a retailer for an item of tangible personal property, whether or not the retailer will be reimbursed for such coupon, in whole or in part, by the manufacturer of the item of tangible personal property or by a third party; (vii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of employees of a retailer who has contracted to manage a service recipient’s property or business premises and renders management services described in subparagraph (I) or (J) of subdivision (37) of this subsection, provided, the employees perform such services solely for the service recipient at its property or business premises and “sales price” shall include the separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of any employee of the retailer who is an officer, director or owner of more than five per cent of the outstanding capital stock of the retailer. Determination whether an employee performs services solely for a service recipient at its property or business premises for purposes of this subdivision shall be made by reference to such employee’s activities during the time period beginning on the later of the commencement of the management contract, the date of the employee’s first employment by the retailer or the date which is six months immediately preceding the date of such determination; (viii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of (I) a leased employee, or (II) a worksite employee by a professional employer organization pursuant to a professional employer agreement. For purposes of this subparagraph, an employee shall be treated as a leased employee if the employee is provided to the client at the commencement of an agreement with an employee leasing organization under which at least seventy-five per cent of the employees provided to the client at the commencement of such initial agreement qualify as leased employees pursuant to Section 414(n) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or the employee is added to the client’s workforce by the employee leasing organization subsequent to the commencement of such initial agreement and qualifies as a leased employee pursuant to Section 414(n) of said Internal Revenue Code of 1986 without regard to subparagraph (B) of paragraph (2) thereof. A leased employee, or a worksite employee subject to a professional employer agreement, shall not include any employee who is hired by a temporary help service and assigned to support or supplement the workforce of a temporary help service’s client; (ix) any amount received by a retailer from a purchaser as the battery deposit that is required to be paid under subsection (a) of section 22a-245h; the refund value of a beverage container that is required to be paid under subsection (a) of section 22a-244; or a deposit that is required by law to be paid by the purchaser to the retailer and that is required by law to be refunded to the purchaser by the retailer when the same or similar tangible personal property is delivered as required by law to the retailer by the purchaser, if such amount is separately stated on the bill or invoice rendered by the retailer to the purchaser; and (x) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to a media payroll services company, as defined in this subsection.

(9) (A) “Gross receipts” means the total amount of the sales price from retail sales of tangible personal property by a retailer, the total amount of the rent from transfers of occupancy of rooms by an operator, the total amount of the sales price from retail sales of any service described in subdivision (2) of this subsection by a retailer of services, or the total amount of payment or periodic payments from leases or rentals of tangible personal property by a retailer, valued in money, whether received in money or otherwise, which amount is due and owing to the retailer or operator and, subject to the provisions of subdivision (1) of section 12-408, whether or not actually received by the retailer or operator, without any deduction on account of any of the following: (i) The cost of the property sold; however, in accordance with such regulations as the Commissioner of Revenue Services may prescribe, a deduction may be taken if the retailer has purchased property for some other purpose than resale, has reimbursed the retailer’s vendor for tax which the vendor is required to pay to the state or has paid the use tax with respect to the property, and has resold the property prior to making any use of the property other than retention, demonstration or display while holding it for sale in the regular course of business. If such a deduction is taken by the retailer, no refund or credit will be allowed to the retailer’s vendor with respect to the sale of the property; (ii) the cost of the materials used, labor or service cost, interest paid, losses or any other expense; (iii) for any sale occurring on or after July 1, 1993, except for any item exempt from taxation pursuant to section 12-412, any charges by the retailer to the purchaser for shipping or delivery, notwithstanding whether such charges are separately stated in the written contract, or on a bill or invoice rendered to such purchaser or whether such shipping or delivery is provided by the retailer or a third party. The total amount of the sales price includes any services that are a part of the sale; all receipts, cash, credits and property of any kind; except as otherwise provided in subparagraph (B)(v) or (B)(vi) of this subdivision, any amount for which credit is allowed by the retailer to the purchaser; and all compensation and all employment-related expenses, whether or not separately stated, paid to or on behalf of employees of a retailer of any service described in subdivision (2) of this subsection.

(B) “Gross receipts” do not include any of the following: (i) Cash discounts allowed and taken on sales; (ii) any portion of the sales price of property returned by purchasers, which upon rescission of the contract of sale is refunded either in cash or credit, provided the property is returned within ninety days from the date of sale; (iii) the amount of any tax, not including any manufacturers’ or importers’ excise tax, imposed by the United States upon or with respect to retail sales whether imposed upon the retailer or the purchaser; (iv) the amount charged for labor rendered in installing or applying the property sold, provided such charge is separately stated and exclusive of such charge for any service rendered within the purview of subparagraph (I) of subdivision (37) of this subsection; (v) unless the provisions of subdivision (4) of section 12-430 or of section 12-430a are applicable, any amount for which credit is given to the purchaser by the retailer, provided such credit is given solely for property of the same kind accepted in part payment by the retailer and intended by the retailer to be resold; (vi) the full face value of any coupon used by a purchaser to reduce the price paid to the retailer for an item of tangible personal property, whether or not the retailer will be reimbursed for such coupon, in whole or in part, by the manufacturer of the item of tangible personal property or by a third party; (vii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of employees of a retailer who has contracted to manage a service recipient’s property or business premises and renders management services described in subparagraph (I) or (J) of subdivision (37) of this subsection, provided the employees perform such services solely for the service recipient at its property or business premises and “gross receipts” shall include the separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of any employee of the retailer who is an officer, director or owner of more than five per cent of the outstanding capital stock of the retailer. Determination whether an employee performs services solely for a service recipient at its property or business premises for purposes of this subdivision shall be made by reference to such employee’s activities during the time period beginning on the later of the commencement of the management contract, the date of the employee’s first employment by the retailer or the date which is six months immediately preceding the date of such determination; (viii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of (I) a leased employee, or (II) a worksite employee by a professional employer organization pursuant to a professional employer agreement. For purposes of this subparagraph, an employee shall be treated as a leased employee if the employee is provided to the client at the commencement of an agreement with an employee leasing organization under which at least seventy-five per cent of the employees provided to the client at the commencement of such initial agreement qualify as leased employees pursuant to Section 414(n) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or the employee is added to the client’s workforce by the employee leasing organization subsequent to the commencement of such initial agreement and qualifies as a leased employee pursuant to Section 414(n) of said Internal Revenue Code of 1986 without regard to subparagraph (B) of paragraph (2) thereof. A leased employee, or a worksite employee subject to a professional employer agreement, shall not include any employee who is hired by a temporary help service and assigned to support or supplement the workforce of a temporary help service’s client; (ix) the amount received by a retailer from a purchaser as the battery deposit that is required to be paid under subsection (a) of section 22a-256h; the refund value of a beverage container that is required to be paid under subsection (a) of section 22a-244 or a deposit that is required by law to be paid by the purchaser to the retailer and that is required by law to be refunded to the purchaser by the retailer when the same or similar tangible personal property is delivered as required by law to the retailer by the purchaser, if such amount is separately stated on the bill or invoice rendered by the retailer to the purchaser; and (x) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to a media payroll services company, as defined in this subsection.

(10) “Business” includes any activity engaged in by any person or caused to be engaged in by any person with the object of gain, benefit or advantage, either direct or indirect.

(11) “Seller” includes every person engaged in the business of selling tangible personal property or rendering any service described in any of the subparagraphs of subdivision (2) of this subsection, the gross receipts from the retail sale of which are required to be included in the measure of the sales tax and every operator as defined in subdivision (18) of this subsection.

(12) “Retailer” includes: (A) Every person engaged in the business of making sales at retail or in the business of making retail sales at auction of tangible personal property owned by the person or others; (B) every person engaged in the business of making sales for storage, use or other consumption or in the business of making sales at auction of tangible personal property owned by the person or others for storage, use or other consumption; (C) every operator, as defined in subdivision (18) of this subsection; (D) every seller rendering any service described in subdivision (2) of this subsection; (E) every person under whom any salesman, representative, peddler or canvasser operates in this state, or from whom such salesman, representative, peddler or canvasser obtains the tangible personal property that is sold; (F) every person with whose assistance any seller is enabled to solicit orders within this state; (G) every person making retail sales from outside this state to a destination within this state and not maintaining a place of business in this state who engages in regular or systematic solicitation of sales of tangible personal property in this state (i) by the display of advertisements on billboards or other outdoor advertising in this state, (ii) by the distribution of catalogs, periodicals, advertising flyers or other advertising by means of print, radio or television media, or (iii) by mail, telegraphy, telephone, computer data base, cable, optic, microwave or other communication system, for the purpose of effecting retail sales of tangible personal property, provided such person has made one hundred or more retail sales from outside this state to destinations within this state during the twelve-month period ended on the September thirtieth immediately preceding the monthly or quarterly period with respect to which such person’s liability for tax under this chapter is determined; (H) any person owned or controlled, either directly or indirectly, by a retailer engaged in business in this state which is the same as or similar to the line of business in which such person so owned or controlled is engaged; (I) any person owned or controlled, either directly or indirectly, by the same interests that own or control, either directly or indirectly, a retailer engaged in business in this state which is the same as or similar to the line of business in which such person so owned or controlled is engaged; (J) any assignee of a person engaged in the business of leasing tangible personal property to others, where leased property of such person which is subject to taxation under this chapter is situated within this state and such assignee has a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in such property; (K) every person making retail sales of items of tangible personal property from outside this state to a destination within this state and not maintaining a place of business in this state who repairs or services such items, under a warranty, in this state, either directly or indirectly through an agent, independent contractor or subsidiary; and (L) every person making sales of tangible personal property or services through an agreement with another person located in this state under which such person located in this state, for a commission or other consideration that is based upon the sale of tangible personal property or services by the retailer, directly or indirectly refers potential customers, whether by a link on an Internet web site or otherwise, to the retailer, provided the cumulative gross receipts from sales by the retailer to customers in the state who are referred to the retailer by all such persons with this type of an agreement with the retailer, is in excess of two thousand dollars during the preceding four quarterly periods ending on the last day of March, June, September and December.

(13) “Tangible personal property” means personal property which may be seen, weighed, measured, felt or touched or which is in any other manner perceptible to the senses including canned or prewritten computer software. Tangible personal property includes the distribution, generation or transmission of electricity.

(14) “In this state” or “in the state” means within the exterior limits of the state of Connecticut and includes all territory within these limits owned by or ceded to the United States of America.

(15) (A) “Engaged in business in the state” means and includes but shall not be limited to the following acts or methods of transacting business: (i) Selling in this state, or any activity in this state in connection with selling in this state, tangible personal property for use, storage or consumption within the state; (ii) engaging in the transfer for a consideration of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less; (iii) rendering in this state any service described in any of the subparagraphs of subdivision (2) of this subsection; (iv) maintaining, occupying or using, permanently or temporarily, directly or indirectly, through a subsidiary or agent, by whatever name called, any office, place of distribution, sales or sample room or place, warehouse or storage point or other place of business or having any representative, agent, salesman, canvasser or solicitor operating in this state for the purpose of selling, delivering or taking orders; (v) notwithstanding the fact that retail sales are made from outside this state to a destination within this state and that a place of business is not maintained in this state, engaging in regular or systematic solicitation of sales of tangible personal property in this state by the display of advertisements on billboards or other outdoor advertising in this state, by the distribution of catalogs, periodicals, advertising flyers or other advertising by means of print, radio or television media, or by mail, telegraphy, telephone, computer data base, cable, optic, microwave or other communication system, for the purpose of effecting retail sales of tangible personal property, provided one hundred or more retail sales from outside this state to destinations within this state are made during the twelve-month period ended on the September thirtieth immediately preceding the monthly or quarterly period with respect to which liability for tax under this chapter is determined; (vi) being owned or controlled, either directly or indirectly, by a retailer engaged in business in this state which is the same as or similar to the line of business in which the retailer so owned or controlled is engaged; (vii) being owned or controlled, either directly or indirectly, by the same interests that own or control, either directly or indirectly, a retailer engaged in business in this state which is the same as or similar to the line of business in which the retailer so owned or controlled is engaged; (viii) being the assignee of a person engaged in the business of leasing tangible personal property to others, where leased property of such person is situated within this state and such assignee has a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in such property; (ix) notwithstanding the fact that retail sales of items of tangible personal property are made from outside this state to a destination within this state and that a place of business is not maintained in this state, repairing or servicing such items, under a warranty, in this state, either directly or indirectly through an agent, independent contractor or subsidiary; and (x) selling tangible personal property or services through an agreement with a person located in this state, under which such person located in this state, for a commission or other consideration that is based upon the sale of tangible personal property or services by the retailer, directly or indirectly refers potential customers, whether by a link on an Internet web site or otherwise, to the retailer, provided the cumulative gross receipts from sales by the retailer to customers in the state who are referred to the retailer by all such persons with this type of agreement with the retailer is in excess of two thousand dollars during the four preceding four quarterly periods ending on the last day of March, June, September and December.

(B) A retailer who has contracted with a commercial printer for printing and distribution of printed material shall not be deemed to be engaged in business in this state because of the ownership or leasing by the retailer of tangible or intangible personal property located at the premises of the commercial printer in this state, the sale by the retailer of property of any kind produced or processed at and shipped or distributed from the premises of the commercial printer in this state, the activities of the retailer’s employees or agents at the premises of the commercial printer in this state, which activities relate to quality control, distribution or printing services performed by the printer, or the activities of any kind performed by the commercial printer in this state for or on behalf of the retailer.

(C) A retailer not otherwise a retailer engaged in business in the state who purchases fulfillment services carried on in this state by a person other than an affiliated person, or who owns tangible personal property located on the premises of an unaffiliated person performing fulfillment services for such retailer shall not be deemed to be engaged in business in the state. For purposes of this subparagraph, persons are affiliated persons with respect to each other where one of such persons has an ownership interest of more than five per cent, whether direct or indirect, in the other, or where an ownership interest of more than five per cent, whether direct or indirect, is held in each of such persons by another person or by a group of other persons who are affiliated persons with respect to each other. For purposes of this subparagraph, “fulfillment services” means services that are performed by a person on its premises on behalf of a purchaser of such services and that involve the receipt of orders from the purchaser of such services or an agent thereof, which orders are to be filled by the person from an inventory of products that are offered for sale by the purchaser of such services, and the shipment of such orders to customers of the purchaser of such services.

(D) A retailer not otherwise a retailer engaged in business in this state that participates in a trade show or shows at the convention center, as defined in subdivision (3) of section 32-600, shall not be deemed to be engaged in business in this state, regardless of whether the retailer has employees or other staff present at such trade shows, provided the retailer’s activity at such trade shows is limited to displaying goods or promoting services, no sales are made, any orders received are sent outside this state for acceptance or rejection and are filled from outside this state, and provided further that such participation is not more than fourteen days, or part thereof, in the aggregate during the retailer’s income year for federal income tax purposes.

(16) “Hotel” means any building regularly used and kept open as such for the feeding and lodging of guests where any person who conducts himself properly and who is able and ready to pay for such services is received if there are accommodations for such person and which derives the major portion of its operating receipts from the renting of rooms and the sale of food. “Hotel” shall include any apartment hotel wherein apartments are rented for fixed periods of time, furnished or unfurnished, while the keeper of such hotel supplies food to the occupants thereof, if required.

(17) “Lodging house” means any building or portion of a building, other than a hotel or apartment hotel, in which persons are lodged for hire with or without meals, including, but not limited to, any motel, motor court, motor inn, tourist court or similar accommodation; provided the terms “hotel”, “apartment hotel” and “lodging house” shall not be construed to include: (A) Privately owned and operated convalescent homes, residential care homes, homes for the infirm, indigent or chronically ill; (B) religious or charitable homes for the aged, infirm, indigent or chronically ill; (C) privately owned and operated summer camps for children; (D) summer camps for children operated by religious or charitable organizations; (E) lodging accommodations at educational institutions; or (F) lodging accommodations at any facility operated by and in the name of any nonprofit charitable organization, provided the income from such lodging accommodations at such facility is not subject to federal income tax.

(18) “Operator” means any person operating a hotel or lodging house in the state, including, but not limited to, the owner or proprietor of such premises, lessee, sublessee, mortgagee in possession, licensee or any other person otherwise operating such hotel or lodging house.

(19) “Occupancy” means the use or possession, or the right to the use or possession, of any room or rooms in a hotel or lodging house, or the right to the use or possession of the furnishings or the services and accommodations accompanying the use and possession of such room or rooms, for the first period of not more than thirty consecutive calendar days.

(20) “Room” means any room or rooms of any kind in any part or portion of a hotel or lodging house let out for use or possession for lodging purposes.

(21) “Rent” means the consideration received for occupancy valued in money, whether received in money or otherwise, including all receipts, cash, credits and property or services of any kind or nature, and also any amount for which credit is allowed by the operator to the occupant, without any deduction therefrom whatsoever.

(22) “Certificated air carrier” means a person issued a certificate or certificates by the Federal Aviation Administration pursuant to Title 14, Chapter I, Subchapter G, Part 121, 135, 139 or 141 of the Code of Federal Regulations or the Civil Aeronautics Board pursuant to Title 14, Chapter II, Subchapter A, Parts 201 to 208, inclusive, and 298 of the Code of Federal Regulations, as such regulations may hereafter be amended or reclassified.

(23) “Aircraft” means aircraft, as the term is defined in section 15-34.

(24) “Vessel” means vessel, as the term is defined in section 15-127.

(25) “Licensed marine dealer” means a marine dealer, as the term is defined in section 15-141, who has been issued a marine dealer’s certificate by the Commissioner of Energy and Environmental Protection.

(26) (A) “Telecommunications service” means the electronic transmission, conveyance or routing of voice, image, data audio, video or any other information or signals to a point or between or among points. “Telecommunications service” includes such transmission, conveyance or routing in which computer processing applications are used to act on the form, code or protocol of the content for purposes of transmission, conveyance or routing without regard to whether such service is referred to as a voice over Internet protocol service or is classified by the Federal Communications Commission as enhanced or value added. “Telecommunications service” does not include (i) value-added nonvoice data services, (ii) radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance or routing of such services by the programming service provider. Radio and television audio and video programming services shall include, but not be limited to, cable service as defined in 47 USC 522(6), audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20, and video programming service by certified competitive video service providers, (iii) any telecommunications service (I) rendered by a company in control of such service when rendered for private use within its organization, or (II) used, allocated or distributed by a company within its organization, including in such organization affiliates, as defined in section 33-840, for the purpose of conducting business transactions of the organization if such service is purchased or leased from a company rendering telecommunications service and such purchase or lease is subject to tax under this chapter, (iv) access or interconnection service purchased by a provider of telecommunications service from another provider of such service for purposes of rendering such service, provided the purchaser submits to the seller a certificate attesting to the applicability of this exclusion, upon receipt of which the seller is relieved of any tax liability for such sale so long as the certificate is taken in good faith by the seller, (v) data processing and information services that allow data to be generated, acquired, stored, processed or retrieved and delivered by an electronic transmission to a purchaser where such purchaser’s primary purpose for the underlying transaction is the processed data or information, (vi) installation or maintenance of wiring equipment on a customer’s premises, (vii) tangible personal property, (viii) advertising, including, but not limited to, directory advertising, (ix) billing and collection services provided to third parties, (x) Internet access service, (xi) ancillary services, and (xii) digital products delivered electronically, including, but not limited to, software, music, video, reading materials or ring tones.

(B) For purposes of the tax imposed under this chapter (i) gross receipts from the rendering of telecommunications service shall include any subscriber line charge or charges as required by the Federal Communications Commission and any charges for access service collected by any person rendering such service unless otherwise excluded from such gross receipts under this chapter, and such gross receipts from the rendering of telecommunications service shall also include any charges for vertical service, for the installation or maintenance of wiring equipment on a customer’s premises, and for directory assistance service; (ii) gross receipts from the rendering of telecommunications service shall not include any local charge for calls from public or semipublic telephones; and (iii) gross receipts from the rendering of telecommunications service shall not include any charge for calls purchased using a prepaid telephone calling service, as defined in subdivision (34) of this subsection.

(27) “Community antenna television service” means (A) the one-way transmission to subscribers of video programming or information by cable, fiber optics, satellite, microwave or any other means, and subscriber interaction, if any, which is required for the selection of such video programming or information, and (B) noncable communications service, as defined in section 16-1, unless such noncable communications service is purchased by a cable network as that term is used in subsection (k) of section 12-218.

(28) “Hospital” means a hospital included within the definition of health care facilities or institutions under section 19a-630 and licensed as a short-term general hospital by the Department of Public Health, but does not include (A) any hospital which, on January 30, 1997, is within the class of hospitals licensed by the department as children’s general hospitals, or (B) a short-term acute hospital operated exclusively by the state other than a short-term acute hospital operated by the state as a receiver pursuant to chapter 920.

(29) “Patient care services” means therapeutic and diagnostic medical services provided by the hospital to inpatients and outpatients including tangible personal property transferred in connection with such services.

(30) “Another state” or “other state” means any state of the United States or the District of Columbia excluding the state of Connecticut.

(31) “Professional employer agreement” means a written contract between a professional employer organization and a service recipient whereby the professional employer organization agrees to provide at least seventy-five per cent of the employees at the service recipient’s worksite, which contract provides that such worksite employees are intended to be permanent employees rather than temporary employees, and employer responsibilities for such worksite employees, including hiring, firing and disciplining, are allocated between the professional employer organization and the service recipient.

(32) “Professional employer organization” means any person that enters into a professional employer agreement with a service recipient whereby the professional employer organization agrees to provide at least seventy-five per cent of the employees at the service recipient’s worksite.

(33) “Worksite employee” means an employee, the employer responsibilities for which, including hiring, firing and disciplining, are allocated, under a professional employer agreement, between a professional employer organization and a service recipient.

(34) “Prepaid telephone calling service” means the right to exclusively purchase telecommunications service, that must be paid for in advance and that enables the origination of calls using an access number or authorization code, or both, whether manually or electronically dialed, provided the remaining amount of units of service that have been prepaid shall be known on a continuous basis.

(35) “Canned or prewritten software” means all software, other than custom software, that is held or existing for general or repeated sale, license or lease. Software initially developed as custom software for in-house use and subsequently sold, licensed or leased to unrelated third parties shall be considered canned or prewritten software.

(36) “Custom software” means a computer program prepared to the special order of a single customer.

(37) “Services” for purposes of subdivision (2) of this subsection, means:

(A) Computer and data processing services, including, but not limited to, time, programming, code writing, modification of existing programs, feasibility studies and installation and implementation of software programs and systems even where such services are rendered in connection with the development, creation or production of canned or custom software or the license of custom software;

(B) Credit information and reporting services;

(C) Services by employment agencies and agencies providing personnel services;

(D) Private investigation, protection, patrol work, watchman and armored car services, exclusive of (i) services of off-duty police officers and off-duty firefighters, and (ii) coin and currency services provided to a financial services company by or through another financial services company. For purposes of this subparagraph, “financial services company” has the same meaning as provided under subparagraphs (A) to (H), inclusive, of subdivision (6) of subsection (a) of section 12-218b;

(E) Painting and lettering services;

(F) Photographic studio services;

(G) Telephone answering services;

(H) Stenographic services;

(I) Services to industrial, commercial or income-producing real property, including, but not limited to, such services as management, electrical, plumbing, painting and carpentry, provided income-producing property shall not include property used exclusively for residential purposes in which the owner resides and which contains no more than three dwelling units, or a housing facility for low and moderate income families and persons owned or operated by a nonprofit housing organization, as defined in subdivision (29) of section 12-412;

(J) Business analysis, management, management consulting and public relations services, excluding (i) any environmental consulting services, (ii) any training services provided by an institution of higher education licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education pursuant to sections 10a-35a and 10a-34, respectively, and (iii) on and after January 1, 1994, any business analysis, management, management consulting and public relations services when such services are rendered in connection with an aircraft leased or owned by a certificated air carrier or in connection with an aircraft which has a maximum certificated take-off weight of six thousand pounds or more;

(K) Services providing “piped-in” music to business or professional establishments;

(L) Flight instruction and chartering services by a certificated air carrier on an aircraft, the use of which for such purposes, but for the provisions of subdivision (4) of section 12-410 and subdivision (12) of section 12-411, would be deemed a retail sale and a taxable storage or use, respectively, of such aircraft by such carrier;

(M) Motor vehicle repair services, including any type of repair, painting or replacement related to the body or any of the operating parts of a motor vehicle;

(N) Motor vehicle parking, including the provision of space, other than metered space, in a lot having thirty or more spaces, excluding (i) space in a parking lot owned or leased under the terms of a lease of not less than ten years’ duration and operated by an employer for the exclusive use of its employees, and (ii) space in municipally operated railroad parking facilities in municipalities located within an area of the state designated as a severe nonattainment area for ozone under the federal Clean Air Act or space in a railroad parking facility in a municipality located within an area of the state designated as a severe nonattainment area for ozone under the federal Clean Air Act owned or operated by the state on or after April 1, 2000;

(O) Radio or television repair services;

(P) Furniture reupholstering and repair services;

(Q) Repair services to any electrical or electronic device, including, but not limited to, equipment used for purposes of refrigeration or air-conditioning;

(R) Lobbying or consulting services for purposes of representing the interests of a client in relation to the functions of any governmental entity or instrumentality;

(S) Services of the agent of any person in relation to the sale of any item of tangible personal property for such person, exclusive of the services of a consignee selling works of art, as defined in subsection (b) of section 12-376c, or articles of clothing or footwear intended to be worn on or about the human body other than (i) any special clothing or footwear primarily designed for athletic activity or protective use and which is not normally worn except when used for the athletic activity or protective use for which it was designed, and (ii) jewelry, handbags, luggage, umbrellas, wallets, watches and similar items carried on or about the human body but not worn on the body, under consignment, exclusive of services provided by an auctioneer;

(T) Locksmith services;

(U) Advertising or public relations services, including layout, art direction, graphic design, mechanical preparation or production supervision, not related to the development of media advertising or cooperative direct mail advertising;

(V) Landscaping and horticulture services;

(W) Window cleaning services;

(X) Maintenance services;

(Y) Janitorial services;

(Z) Exterminating services;

(AA) Swimming pool cleaning and maintenance services;

(BB) Miscellaneous personal services included in industry group 729 in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, or U.S. industry 532220, 812191, 812199 or 812990 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, exclusive of (i) services rendered by massage therapists licensed pursuant to chapter 384a, and (ii) services rendered by an electrologist licensed pursuant to chapter 388;

(CC) Any repair or maintenance service to any item of tangible personal property including any contract of warranty or service related to any such item;

(DD) Business analysis, management or managing consulting services rendered by a general partner, or an affiliate thereof, to a limited partnership, provided (i) the general partner, or an affiliate thereof, is compensated for the rendition of such services other than through a distributive share of partnership profits or an annual percentage of partnership capital or assets established in the limited partnership’s offering statement, and (ii) the general partner, or an affiliate thereof, offers such services to others, including any other partnership. As used in this subparagraph “an affiliate of a general partner” means an entity which is directly or indirectly owned fifty per cent or more in common with a general partner;

(EE) Notwithstanding the provisions of section 12-412, except subdivision (87) of said section 12-412, patient care services, as defined in subdivision (29) of this subsection by a hospital, except that “sale” and “selling” does not include such patient care services for which payment is received by the hospital during the period commencing July 1, 2001, and ending June 30, 2003;

(FF) Health and athletic club services, exclusive of (i) any such services provided without any additional charge which are included in any dues or initiation fees paid to any such club, which dues or fees are subject to tax under section 12-543, and (ii) any such services provided by a municipality or an organization that is described in Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(GG) Motor vehicle storage services, including storage of motor homes, campers and camp trailers, other than the furnishing of space as described in subparagraph (P) of subdivision (2) of this subsection;

(HH) Packing and crating services, other than those provided in connection with the sale of tangible personal property by the retailer of such property;

(II) Motor vehicle towing and road services, other than motor vehicle repair services;

(JJ) Intrastate transportation services provided by livery services, including limousines, community cars or vans, with a driver. Intrastate transportation services shall not include transportation by taxicab, motor bus, ambulance or ambulette, scheduled public transportation, nonemergency medical transportation provided under the Medicaid program, paratransit services provided by agreement or arrangement with the state or any political subdivision of the state, dial-a-ride services or services provided in connection with funerals;

(KK) Pet grooming and pet boarding services, except if such services are provided as an integral part of professional veterinary services, and pet obedience services;

(LL) Services in connection with a cosmetic medical procedure. For purposes of this subparagraph, “cosmetic medical procedure” means any medical procedure performed on an individual that is directed at improving the individual’s appearance and that does not meaningfully promote the proper function of the body or prevent or treat illness or disease. “Cosmetic medical procedure” includes, but is not limited, to cosmetic surgery, hair transplants, cosmetic injections, cosmetic soft tissue fillers, dermabrasion and chemical peel, laser hair removal, laser skin resurfacing, laser treatment of leg veins and sclerotherapy. “Cosmetic medical procedure” does not include reconstructive surgery. “Reconstructive surgery” includes any surgery performed on abnormal structures caused by or related to congenital defects, developmental abnormalities, trauma, infection, tumors or disease, including procedures to improve function or give a more normal appearance;

(MM) Manicure services, pedicure services and all other nail services, regardless of where performed, including airbrushing, fills, full sets, nail sculpting, paraffin treatments and polishes;

(NN) Spa services, regardless of where performed, including body waxing and wraps, peels, scrubs and facials; and

(OO) Car wash services, including coin-operated car washes.

(38) “Media payroll services company” means a retailer whose principal business activity is the management and payment of compensation, fringe benefits, workers’ compensation, payroll taxes or assessments to individuals providing services to an eligible production company pursuant to section 12-217jj.

(39) “Certified competitive video service” means video programming service provided through wireline facilities, a portion of which are located in the public right-of-way, without regard to delivery technology, including Internet protocol technology. “Certified competitive video service” does not include any video programming provided by a commercial mobile service provider, as defined in 47 USC 332(d); any video programming provided as part of community antenna television service; any video programming provided as part of, and via, a service that enables users to access content, information, electronic mail or other services over the Internet.

(40) “Directory assistance” means an ancillary service of providing telephone number information or address information.

(41) “Vertical service” means an ancillary service that is offered in connection with one or more telecommunications services, offering advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

(b) Wherever in this chapter reference is made to the sale of tangible personal property or services, it shall be construed to include sales described in subdivision (2) of subsection (a) of this section, except as may be specifically provided to the contrary.

(1949 Rev., S. 2091; June, 1955, S. 1162d; 1957, P.A. 472; September, 1957, P.A. 17, S. 1; March, 1958, P.A. 27, S. 19; 1959, P.A. 578, S. 1–9; February, 1965, P.A. 381, S. 1; 1971, P.A. 205; June, 1971, P.A. 8, S. 2; 1972, P.A. 267; P.A. 73-442, S. 6; P.A. 75-213, S. 15–22, 53; 75-567, S. 46, 67, 80; P.A. 76-114, S. 2, 21; 76-372, S. 1–3; P.A. 77-395, S. 1, 3; 77-604, S. 74, 75, 84; 77-614, S. 139, 610; P.A. 79-584, S. 1, 2; P.A. 82-48, S. 1, 2; P.A. 83-541, S. 1, 2; P.A. 84-507, S. 2, 4; P.A. 85-240, S. 1, 2, 6; 85-513, S. 1, 3; P.A. 86-397, S. 7, 10; P.A. 87-1, S. 5, 7; 87-340, S. 1, 2; P.A. 88-6, S. 1, 2; P.A. 89-41, S. 1, 2, 6; 89-123, S. 1–3; 89-251, S. 1, 2, 203; P.A. 90-148, S. 31, 34; 90-186, S. 1, 3; 90-295, S. 1, 2, 5; P.A. 91-132, S. 1, 2, 4; June Sp. Sess. P.A. 91-3, S. 103–108, 168; June Sp. Sess. P.A. 91-14, S. 26, 30; P.A. 92-184, S. 9–13, 19; 92-202, S. 4; May Sp. Sess. P.A. 92-17, S. 17–24, 59; P.A. 93-44, S. 1, 2, 20, 21, 24; 93-74, S. 17–21, 23, 24, 67; 93-332, S. 1, 7, 25, 26, 28; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-9, S. 14, 15, 20, 41; 94-175, S. 22, 23, 25, 32; May Sp. Sess. P.A. 94-4, S. 13–15, 80, 85; May 25 Sp. Sess. P.A. 94-1, S. 126, 127, 130; P.A. 95-79, S. 31, 189; 95-160, S. 48, 49, 64, 69; 95-257, S. 12, 21, 58; P.A. 96-104, S. 2–4; 96-139, S. 12, 13; 96-165, S. 1, 2, 9; 96-222, S. 7, 41; 96-271, S. 159, 254; P.A. 97-2, S. 3, 8; 97-112, S. 2, 4; 97-243, S. 12–16, 67; 97-316, S. 6, 7, 11; P.A. 98-28, S. 116, 117; 98-110, S. 5, 27; 98-244, S. 15, 16, 35; Dec. Sp. Sess. P.A. 98-1, S. 29, 43; P.A. 99-173, S. 10–12, 65; 99-285, S. 10, 12; P.A. 00-170, S. 17, 18, 42; 00-174, S. 1–3, 69, 71–73, 83; 00-196, S. 3, 66; 00-227, S. 1; June Sp. Sess. P.A. 00-1, S. 27, 46; P.A. 01-109, S. 2; June Sp. Sess. P.A. 01-6, S. 1, 85; P.A. 02-3, S. 1; 02-103, S. 1; May 9 Sp. Sess. P.A. 02-1, S. 65–68; May 9 Sp. Sess. P.A. 02-4, S. 13–16; P.A. 03-2, S. 27; 03-278, S. 28, 29; June 30 Sp. Sess. P.A. 03-1, S. 97; P.A. 04-136, S. 44; P.A. 05-109, S. 45, 46; 05-260, S. 5; P.A. 06-187, S. 81; P.A. 07-236, S. 7–9; 07-253, S. 30–32; June Sp. Sess. P.A. 07-5, S. 8; P.A. 11-6, S. 88–92, 128; 11-48, S. 285; 11-61, S. 40, 41, 46, 47, 185; 11-80, S. 1; P.A. 12-156, S. 52; P.A. 13-118, S. 19; 13-151, S. 1; P.A. 15-179, S. 1; 15-244, S. 75; June Sp. Sess. P.A. 15-5, S. 133–136; Dec. Sp. Sess. P.A. 15-1, S. 45.)

History: 1959 act added Subdiv. (2)(h), added provisions for transferring room occupancy in Subsecs. (3), (7) and (15), included rent received in “sales price” and “gross receipts,” included operators as “sellers” and “retailers” and added Subsecs. (16) to (21); 1965 act included in definition of “retailer” persons soliciting orders through catalogs or advertising circulars; 1971 acts substituted “or” for “and” between Subsec. (15)(a) and (b) and redefined “sale” and “selling” in Subsec. (2) by removing exception in Subdiv. (g) for tangible personal property consisting of original visualization or design and by adding Subdiv. (i) re sales of utilities; 1972 act redefined “purchase” in Subsec. (7) by removing exception in Subdiv. (c) for tangible personal property consisting of original visualization or design; P.A. 73-442 redefined “person” in Subsec. (1) to include foreign municipal electric utilities; P.A. 75-213 amended Subsec. (2)(i) to delete telephone, telegraph, community antenna television and cable services and water, gas or electricity sales and to add Subdivs. (j) and (k) and amended Subsecs. (3), (7), (8), (9), (11), (12) and (15) to reflect amendments in Subsec. (2); P.A. 75-567 clarified Subsec. (8) by specifying applicability to services “rendered on or after July 1, 1975,” and including total amount of payment or periodic payments “received for leasing or rental of tangible personal property for the term of any such lease or rental occurring on or after July 1, 1975” and amended Subsec. (9) to specify services, leases or rentals occurring on July 1, 1975, as well as after that date; P.A. 76-114 amended Subsec. (2)(j)(K) to specify applicability to real property and to specifically exclude renovation services if cost is capitalized for federal income tax purposes; P.A. 76-372 added Subdivs. (e) in both Subsecs. (8) and (9) including charges for labor “in installing or applying the property sold” in definitions of “sales price” and “gross receipts”; P.A. 77-395 deleted Subdiv. (i) re sale of steam, coolants and atomic power in Subsec. (2), relettering remaining Subdivs. accordingly, effective June 20, 1977, and applicable to any sale or furnishing of steam on or after March 1, 1974; P.A. 77-604 made technical changes in Subsecs. (8) and (9); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-584 included as tangible personal property in Subdivs. (c) and (g) of Subsec. (2) computer programming, sign construction, photofinishing, duplicating and copying and deleted references to those services in Subdiv. (i) relettering Subparas. as necessary; P.A. 82-48 amended Subsec. (12) to provide that “retailer” includes anyone from whom a sales representative obtains property sold or anyone assisting a sales representative in solicitation of orders and that such “retailer” and sales representative shall be deemed to be principal and agent, respectively, for purposes of sales tax, deleting former Subsecs. (d) and (e); P.A. 83-541 amended Subsecs. (8) and (9) to provide that “sales price” and “gross receipts” as used therein do not include any portion of the amount charged which is refunded upon rescission of sale, and accordingly, the refund includes tax collected on the amount refunded, effective July 1, 1983, and applicable to any refund of the amount charged upon rescission on or after said date; P.A. 84-507 amended Subsec. (2)(i) to exempt from the definition of “sale” or “selling” services rendered for the voluntary containing or removing of hazardous waste; P.A. 85-240 added Subsec. (2)(M) re flight instruction and chartering services by a certificated air carrier to the list of services subject to sales tax under Subsec. (2)(i) and added editorially Subsec. (22) defining “certificated air carrier”; P.A. 85-513 amended Subsec. (2)(j) to provide that the lease or rental of any motion picture film by the owner of a theater shall not constitute a sale subject to tax as in the case of other tangible personal property so leased or rented, effective July 1, 1985, and applicable to contracts of lease or rental of motion picture films becoming effective on or after July 1, 1985; P.A. 86-397 amended Subsec. (2) by eliminating “commercial and industrial marketing, development, testing and research services” under Subdiv. (i), subject to sales tax under Sec. 12-408(1), effective June 11, 1986, and applicable to sales of certain services occurring on or after July 1, 1986; P.A. 87-1 made technical corrections; P.A. 87-340 amended Subsec. (2) to delete collection agencies from the list of taxable services, effective July 1, 1987, and applicable to services performed by collection agencies on or after that date; P.A. 88-6 amended Subsec. (2) by substituting “aircraft” for “airplane” wherever the latter word appears, and added Subsec. (23) defining “aircraft”; P.A. 89-41 amended Subsec. (12)(e) by deleting description of every dealer, distributor or employer in any sale as the principal and any salesman, representative, peddler or canvasser operating under such dealer, distributor or employer in such sale as the agent and the related reference to their joint and several liability for payment of the tax, and by adding Subdivs. (f) and (g) describing the conditions under which a person making sales from outside the state to within the state, and not maintaining a place of business in this state, shall be considered a retailer and liable for tax and added Subsec. (15)(e) providing that retail sales from outside this state, when the seller does not maintain a place of business in this state and when such sales are effected by the methods described, shall be considered as engaging in business in this state, effective July 1, 1989, and applicable to sales from outside this state to destinations in this state on or after that date; P.A. 89-123 amended Subsecs. (8) and (9) by changing the reference to Subpara. (K) to Subpara. (I) under Subdiv. (e) in both cases, which is the correct reference under the meaning of said Subdiv. (e), and added new Subsecs. defining “vessel” and “licensed marine dealer”, respectively, as they are used in provisions related to sales and use taxes; P.A. 89-251 amended Subsec. (2)(i) as follows: (1) Added architectural, building engineering and planning or design as services subject to tax, (2) under services to income-producing real property in Subpara. (I), removed maintenance, janitorial and landscaping services because of their inclusion as services subject to tax when rendered with respect to any real property under Subparas. (Z), (AA) and (X) respectively, and removed the exclusion from tax for services rendered in a renovation when the cost is capitalized for federal income tax purposes, (3) in Subpara. (J), added consulting and public relations services and (4) added the services listed in Subparas. (M) to (DD), inclusive, as services to be considered as sales and subject to tax, added Subsec. (2)(k) providing that telecommunications service shall be considered a sale and subject to sales tax when rendered on or after January 1, 1990, and (2)(l) providing that community antenna television service shall be considered a sale and subject to sales tax when rendered on or after January 1, 1990 and added new Subsecs. defining “telecommunications service” and “community antenna television service”, respectively; P.A. 90-148 amended Subsec. (2) by changing the description of the service under Subdiv. (i)(J) so that “consulting and public relations services” are described as “management consulting and public relations services”, which accordingly constitute a sale subject to tax and by providing that the services of an agent described under Subdiv. (i)(U), as constituting a sale and accordingly subject to tax, shall not include services of a consignee selling works of art or articles of clothing, except certain athletic or protective clothing or handbags, luggage, jewelry and similar items, effective July 1, 1990, and applicable to sales of services on or after that date; P.A. 90-186 added Subsec. (17)(f) describing lodging accommodations at any facility operated by a nonprofit charitable organization as a facility with respect to which charges for occupancy are not subject to sales tax; P.A. 90-295 added Subsec. (12)(h) and (i) defining as a retailer for purposes of sales tax, any person owned or controlled by a retailer in Connecticut engaged in the same line of business, or owned or controlled by the same interests that own or control such a retailer in Connecticut, and added Subsec. (15)(f) and (g) defining “engaged in business in this state” as including a retailer owned or controlled by a retailer in the same line of business and engaged in business in Connecticut or a retailer owned or controlled by the same interests that own or control a retailer in the same line of business and engaged in business in Connecticut, effective July 1, 1990, and applicable to retail sales from outside Connecticut to a destination within the state occurring on or after that date; P.A. 91-132 redefined “retailer” and “engaged in business in the state” to include Subdivs. (j) and (h), respectively, concerning assignees of persons engaged in the business of leasing tangible personal property, effective July 1, 1991, and applicable to all assignments occurring on or after that date; June Sp. Sess. P.A. 91-3 redefined “sale” and “selling” as follows: (1) Deleted architectural, building engineering and planning or design services, including interior design and decorating services, (2) expanded motor vehicle repair services to all repairs, (3) clarified the scope of motor vehicle parking and car wash services, (4) excluded cooperative direct mail advertising from advertising and public relations services, (5) excluded landscape services provided by a licensed landscape architect, (6) extended repair and maintenance services to include contracts of warranty or service, and (7) included photographic studio services, certain renovation and repair services, amusement and recreation services, miscellaneous personal services and tax preparation services, added Subdivs. (m), re the rendering of transportation services, and (n), re the storage or mooring of vessels, to Subsec. (2) redefined “sales price” and “gross receipts” to exclude a portion of the payments made for the services of leased employees, redefined “occupancy” to include the first period of not exceeding 30 consecutive calendar days, redefined “telecommunications service” to remove the exclusion for charges specifically related to a service or the sale of a product that is not a telecommunications service and added Subsec. (28) defining “transportation services”, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (2)(n), defining “sale” and “selling” to limit its application to noncommercial vessels; P.A. 92-184 inserted “or space in a campground” in Subsecs. (2)(h), (3), (7)(a), (15)(b) and (19) and inserted “or a campground” in Subsec. (18), effective July 1, 1993; P.A. 92-202 amended Subsec. (2)(i)(FF) to exempt services of licensed massage therapists; May Sp. Sess. P.A. 92-17 (1) in Sec. 17 amended Subsec. (2)(i)(W) to delete exception re media advertising subject to taxation under Subdiv. (N) and amended Subsec. (2)(i)(EE) to exclude services rendered in a facility owned or managed by governmental entity from the definition of amusement and recreation services, effective June 19, 1992, and applicable to sales occurring on or after October 1, 1991; (2) in Sec. 18 amended Subsec. (2)(i)(N) to exclude certain parking services rendered to employees, amended Subsec. (2)(i)(S) to replace land surveying services with tax preparation services which was previously numbered Subsec. (2)(i)(GG), amended Subsec. (2)(i)(W) by deleting exception for media advertising subject to taxation under Subdiv. (n), amended Subsec. (2)(i)(X) to include landscaping services provided by a licensed landscape architect, amended Subsec. (2)(i)(EE) to make the following changes with regard to amusement and recreation services: (1) Exclude dance lessons, (2) include services offered by a governmental entity which entitle the patron to participate in an athletic or sporting activity, other than swimming, which is not organized exclusively for patrons under the age of 19, and (3) exclude any service provided without additional charge for which a charge subject to the admissions or dues tax is paid, amended Subsec. (2)(i)(FF) to exclude services rendered by licensed massage therapist, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; (3) in Sec. 19 further amended Subdiv. (2)(i)(EE) to remove exclusion for swimming, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1993, (4) in Secs. 20, 21, 22 and 23 amended Subsecs. (8) and (9) to provide for the total exclusion of separately stated compensation under Subdiv. (f) and to remove the limitation with regard to the performance of only repair, maintenance and other routine services to real property, applicable to sales occurring on or after January 1, 1986, and to provide for the specific inclusion of compensation and employment related expenses, applicable to sales occurring on or after July 1, 1992, and (5) in Sec. 24 amended Subsec. (28) to set forth as a test for inclusion that the person must be required to be licensed by the department of transportation or the Interstate Commerce Commission and to exclude any person causing to be operated a commercial motor vehicle, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 added Subsec. (2)(o) re hospital charges and added Subsec. (29) defining “hospital”, effective April 23, 1993; P.A. 93-74 amended Subdivs. (2), (3), (7), (15), (18) and (19) to exclude space in a campground, effective May 19, 1993, and applicable to sales occurring on and after July 1, 1993, and further amended Subdiv. (2)(h) to delete reference to campground spaces, amended Subdiv. (2)(i)(N) to remove exclusion for car-washing services and to add exclusion for valet parking provided at any airport, Subdiv. (2)(i)(U) to include motor vehicles sold at auction to wholesalers, deleted Subdiv. (2)(i)(EE) re amusements and recreation services and relettered the remaining Subdiv. accordingly and Subsec. (2)(n) excluding certain dry or wet storage or mooring of noncommercial vessels, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994, and amended Subdiv. (2)(i)(S) excluding tax preparation services provided for a business, corporation, partnership and business schedules, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1995; P.A. 93-332 amended Subsec. (2) defining “sale” or “selling” to include business analysis, management or managing consulting services rendered by a general partner to a limited partnership, effective June 25, 1993, and applicable to sales occurring on or after January 1, 1994, and amended Subsec. (8) and (9) defining “sale price” and “gross receipts” to provide for the inclusion of shipping and delivery charges, deleting prior provisions which had distinguished between transportation costs before and after purchase of property, and to provide for the exclusion of separately stated compensation, fringe benefits, workers’ compensation and payroll taxes under Subdiv. (f), effective June 25, 1993, and applicable to sales occurring on or after July 1, 1993, and amended Subsec. (19) defining “occupancy” to exclude space in a campground, effective June 25, 1993, and applicable to sales occurring on and after July 1, 1993; P.A. 93-381 and 93-435 authorized substitution of department of public health and addiction services for department of health services in Subsec. (29), effective July 1, 1993; P.A. 94-9 added Subsec. (2)(i)(HH) re patient care services by a hospital and deleted Subsec. (2)(o) re hospital charges for patient care services, effective January 1, 1994, and applicable to sales on and after that date and also added new Subsec. (30) re patient care services, effective April 1, 1994; P.A. 94-175 amended Subsec. (2)(i)(HH) to add exception re Sec. 12-412(86) and redefined “patient care services” in Subsec. (30) to include tangible personal property, effective June 2, 1994, and applicable to sales on and after April 1, 1994; May Sp. Sess. P.A. 94-4, S. 13, in Subsec. (2)(i)(I) excluded the evaluation, prevention, treatment, containment or removal of hazardous waste or other contaminants of air, water or soil and in Subsec. (2)(i)(J) excluded environmental consulting services, effective June 9, 1994, and applicable to income years occurring on or after July 1, 1989; May Sp. Sess. P.A. 94-4, S. 14 deleted Subsec. (2)(i)(R) re tax on health and athletic club services and relettered remaining Subparas. accordingly, and in Subsec. (2)(i)(EE) excluded certain compensation to general partners or affiliates thereof, effective January 1, 1995, and applicable to sales occurring on or after said date; May Sp. Sess. P.A. 94-4, S. 15, deleted Subsec. (2)(i)(S) re tax on tax preparation services and relettered the remaining Subparas. accordingly, and in Subsec. (2)(i)(R)(ii) expanded exclusion to include all services provided by an auctioneer, effective July 1, 1996, and applicable to sales occurring on or after said date, and relettered remaining Subparas. accordingly; May Sp. Sess. P.A. 94-4, S. 80 changed effective date of P.A. 94-175, S. 23 from June 2, 1994, to January 1, 1995, effective June 9, 1994; May 25 Sp. Sess. P.A. 94-1, S. 126 and 127 in Subdiv. (2) made technical changes, effective January 1, 1995, and July 1, 1996, respectively, and applicable to sales occurring on or after said dates; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-160, S. 48 added new Subdiv. (2)(R) re tax preparation services, relettered the remaining Subparas., deleted exclusive of services provided by an auctioneer, and made technical correction to change reference to Subsec. (86) to (87) of Sec. 12-412, effective July 1, 1996, and applicable to sales occurring on or after that date; P.A. 95-160, S. 49 amended Subpara. (D) to exclude services of off-duty police officers at construction sites, added new Subpara. (N)(iv) re space in municipally-operated railroad parking facilities in severe nonattainment areas for ozone, deleted Subpara. (R) re tax preparation services and relettered the remaining Subparas., added exclusion re services of an auctioneer, added new Subpara. (CC)(ii) re services of a hypertrichologist, effective July 1, 1997, and applicable to sales occurring on or after that date (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-104 made existing Subdiv. (6), Subpara. (A) and added Subpara. (B) re property acquired by a customer of a commercial printer and amended Subdiv. (15) by adding exclusion re retailers who contract with a commercial printer and made technical corrections, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-165 removed from the definition of “sale” and “selling” in Subsec. (2) the provisions of Subdiv. (m) re the rendering of transportation service, relettering the remaining Subdiv. accordingly and eliminated the definition of “transportation service” in Subsec. (28), renumbering the remaining Subsecs. accordingly, effective July 1, 1996; P.A. 96-222 amended definition of “transportation service” to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996, but failed to take effect, that definition having been deleted by P.A. 96-165; P.A. 96-271 amended definition of “telecommunications service” in Subsec. (26) to replace reference to Sec. 33-374a with Sec. 33-840, effective January 1, 1997; P.A. 97-2 amended Subdiv. (28) to exclude children’s general hospitals effective January 30, 1997, and applicable to sales occurring on or after February 1, 1997; P.A. 97-112 amended Subdiv. (17) to replace “homes for the aged” with “residential care homes”; P.A. 97-243 amended Subsec. (2) to provide that services to industrial commercial or income-producing property are not taxable when provided to a housing facility owned or operated by a nonprofit housing organization and deleted obsolete reference to computer programming, amended Subsecs. (8) and (9) to delete obsolete dates, to reword portions of Subsecs. to clarify that a retailer is liable for sales tax whether or not payment is received by the retailer and to make technical changes, amended Subsec. (12) to include any service described in Subsec. (2) instead of Subsec. (2)(i), and to make technical changes, amended Subsec. (27) to add cable, fiber optics, satellite and microwave as means by which service provided, and added new Subsec. (30) defining “another state” or “other state”, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 97-316 amended Subsec. (2) to exclude all services of off-duty police officers and firefighters and services related to creation, development, hosting or maintenance of a web site, and amended Subsecs. (8) and (9) to delete existing definitions of and add new provisions re when an employee is considered a leased employee for purposes of subsection, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 98-28 redefined “tangible personal property” to include distribution, generation or transmission of electricity, effective April 29, 1998; P.A. 98-110 amended Subsecs. (8) and (9) to add new Subdivs. (B)(v) and (vi) re coupons and new Subdiv. (B)(ix) re deposits and relettered and made technical changes to existing text, effective May 19, 1998, and applicable to sales occurring on or after July 1, 1998 (Revisor’s note: In Subsec. (9)(B)(ix) the word “the” was added editorially by the Revisors immediately following the “(ix)” designator); P.A. 98-244 redefined “retailer” to include persons from outside the state who make retail sales to destinations within the state and who provide repair or service, under warranty, either directly or through an agent, independent contractor or subsidiary, on items sold by such persons, and amended Subsec. (15) to specify that making regular repairs in or making regular deliveries into Connecticut is engaging in business in this state, effective June 8, 1998; Dec. Sp. Sess. P.A. 98-1 added new Subdiv. (2)(n) re sale of naming rights, effective January 12, 1999; P.A. 99-173 amended Subdiv. (2) to exclude training services provided by higher education institutions, amended Subdiv. (3) to make technical changes and to provide that sale-leaseback transactions be treated as a single transaction for sales tax purposes, and amended Subdiv. (28) to exempt short-term acute care hospitals run by the state from the sales tax on hospital patient care services, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-285 amended Subdiv. (2) in language identical to that used in P.A. 99-173, effective July 1, 1999; P.A. 00-170 added Subdivs. (8)(B)(viii)(II) and (9)(B)(viii)(II) to exclude from the definition of “sales price” and “gross receipts” amounts paid to worksite employees of professional employer organizations and added Subdivs. (31) to (33), inclusive, to define “professional employer agreement”, “professional employer organization” and “worksite employee”, effective July 1, 2000; P.A. 00-174 amended Subdiv. (2) to specify programming, code writing and similar services, including such services related to canned or custom software, within the scope of computer and data processing services for purposes of the definition of “sale” or “selling”, amended Subdiv. (13) to include canned or prewritten computer software in the definition of “tangible personal property”, amended Subdiv. (29) to include tangible personal property transferred in connection with patient care services in the definition of such services, and added new Subdivs. designated as (35) and (36) defining “canned or prewritten software” and “custom software”, respectively, effective May 26, 2000, and applicable to all tax periods open on said date, and further amended section to add new Subdiv. (2)(o) re prepaid telephone calling services, revising the standard industrial classification codes used in the definition of “sale” and “selling” and make technical changes, to add Subdiv. (26)(b)(3) re prepaid telephone calling service, and to add new Subdiv. designated as (34) to define prepaid telephone calling services, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 00-196 made technical changes in Subdiv. (2); P.A. 00-227 amended Subdiv. (15) by designating existing provisions as Subparas. (A) and (B), making conforming technical changes thereto, and by adding Subpara. (C) re treatment of fulfillment services under this section; June Sp. Sess. P.A. 00-1 amended new Subdiv. (35) to add provision that software subsequently sold, licensed or leased to unrelated third parties shall be considered canned or prewritten software, and amended new Subdiv. (36) to delete provision that the combining of two or more prewritten programs or modification of prewritten software to accommodate the individual hardware requirements of a customer does not constitute custom software, effective June 21, 2000, and applicable to all open tax periods; P.A. 01-109 amended Subdiv. (2)(i)(CC)(ii) by changing “a hypertrichologist” to “an electrologist”; June Sp. Sess. P.A. 01-6 amended Subdiv. (2) to exempt from the definition of “sale” and “selling” parking services in certain state railroad parking facilities in Subpara. (i)(N)(iv), to suspend the sales tax on patient care services for the biennium commencing July 1, 2001, and ending June 30, 2003, in Subpara. (i)(FF) and to make technical changes in Subparas. (c) and (i)(EE), effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 02-3 amended Subdiv. (2) to provide that patient care services are those for which payment is received by the hospital, effective February 28, 2002; P.A. 02-103 made technical changes, deleted obsolete references and added new Subdiv. (37) defining “services” as the enumerated services which were formerly contained in the definition of “sale” and “selling” in Subdiv. (2), effective January 1, 2003; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(2) and replacement provisions in Subsec. (a)(37) to provide an exclusion for certain business services after January 1, 1994, in connection with certain aircraft, effective July 1, 2002, and amended Subsec. (a)(2) to add Subpara. (P) re the furnishing of space for storage, effective January 1, 2003, and applicable to sales occurring on or after said date; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a)(2) to delete the tax on self-storage units (Subpara. (P)) which was to commence July 1, 2002, effective July 1, 2002, reimposed said tax, effective October 1, 2002, and further amended provisions to specify that said tax pertains to storage of tangible property and to define “space for storage”, effective January 1, 2003, and amended Subsec. (a)(27) to exclude certain noncable communications service from the definition of community antenna television service, effective August 15, 2002; P.A. 03-2 amended Subsec. (a)(37) to modify scope of advertising and public relations services in Subpara. (U) and to add Subpara. (FF) re health and athletic club services, effective April 1, 2003, and applicable to sales occurring on or after that date; P.A. 03-278 made a technical change in Subdivs. (8)(B) and (9)(B) of Subsec. (a), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a)(37)(U) to restore language deleted by P.A. 03-2, effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; P.A. 04-136 amended Subsec. (a)(37)(D) to designate existing provision re off-duty police officers and firefighters as clause (i) and add clause (ii) re coin and currency services provided to a financial services company by or through another financial services company, effective May 12, 2004, and applicable to sales occurring on or after that date (Revisor’s note: In 2005, a reference to “financial service company” in Subsec. (a)(37)(D)(ii) was changed editorially by the Revisors to “financial services company” for consistency); P.A. 05-109 amended Subsec. (a) by replacing references to Sec. 42a-1-201(37) with references to Sec. 42a-1-201(b)(35) in Subdivs. (12) and (15)(A); P.A. 05-260 added Subsec. (a)(15)(D) re retailer participation in trade shows at the convention center, effective July 13, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 06-187 amended Subsec. (a)(37)(FF) by adding clause (iii) re exemption for yoga instruction, effective July 1, 2006; P.A. 07-236 amended Subsecs. (a)(8)(B) and (a)(9)(B) to add new Subpara. (x) in both excluding certain amounts charged for or paid to a media payroll services company from definition of “sales price” and “gross receipts” and, in Subsec. (a), added Subdiv. (38) defining “media payroll services company”, effective July 1, 2007; P.A. 07-253 amended Subsec. (a)(2)(L) to designate existing provisions as clause (i) and define “community antenna television service” therein and to add clause (ii) re certified competitive video service, amended Subsec. (a)(26) to redefine “telecommunications service” and, in Subsec. (a), added Subdivs. (39) to (41), defining “certified competitive video service”, “directory assistance” and “vertical service”, respectively; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(2)(L)(i) to add provision re service provided by a community antenna television company issued a certificate of video franchise authority for any service area in which it was not certified to provide service on or before October 1, 2007; P.A. 11-6 amended Subsec. (a), in Subdiv. (12), by adding Subpara. (L) re retailer as person who contracts with state resident to refer customers through Internet web site and, in Subdiv. (37), by deleting exemption for hazardous waste removal in Subpara. (I), deleting exemption for valet parking at airports in Subpara. (N), deleting provisions re articles of clothing or footwear in Subpara. (S), deleting exemption for yoga instruction in Subpara. (FF), and adding Subparas. (GG) to (NN) re services subject to tax, effective July 1, 2011, and applicable to sales occurring on or after that date; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a)(37)(J), effective July 1, 2011; P.A. 11-61 changed effective date of P.A. 11-6, S. 128, from July 1, 2011, and applicable to sales occurring on and after that date, to May 4, 2011, and applicable to sales occurring on or after that date, effective June 21, 2011, amended Subsec. (a)(12)(L) by rewording provision re agreement, changing “residents” to “such persons” and deleting provision re rebuttable presumption that retailer is soliciting business in this state, and amended Subsec. (a)(15)(A) by adding clause (x) re in-state sales through commission-based referrals, effective June 21, 2011, and applicable to sales occurring on or after May 4, 2011, and amended Subsec. (a)(37)(S) to restore provisions re articles of clothing or footwear and reword provision re tax on consignment services and amended Subsec. (a)(37)(JJ) to provide exemption for certain medical transportation, paratransit services and dial-a-ride services, effective July 1, 2011, and applicable to sales occurring on or after that date; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(25), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(37)(J) by adding references to State Board of Education and Sec. 10a-35a, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(37)(J) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-151 amended Subsec. (a)(2)(M) to extend period for tax-exempt storage from November 1 until April 30 to October 1 until May 31, effective June 25, 2013; P.A. 15-179 amended Subsec. (a)(19) to make a technical change, effective July 2, 2015; P.A. 15-244 amended Subsec. (a)(37)(A) to delete exemption for creation, development hosting or maintenance of World Wide Web, amended Subsec. (a)(37)(N) to delete exemption for space in seasonal parking lot provided by tax exempt person or space operated by employer for exclusive use of its employees, and added Subsec. (a)(37)(OO) re car wash services, excluding coin-operated car washes, effective July 1, 2015, and applicable to sales occurring on or after that date, and to sales of services that are billed to customers for a period that includes said July 1, 2015, date; June Sp. Sess. P.A. 15-5 added exemption for creation, development, hosting or maintenance of World Wide Web in Subsec. (a)(37)(A), effective July 1, 2015, and applicable to sales occurring on or after that date, and deleted same exemption, effective October 1, 2015, and applicable to sales occurring on or after that date, and amended Subsec. (a)(37)(N) to add exemption re parking space operated by employer for exclusive use of its employees, and amended Subsec. (a)(37)(OO) to include coin-operated car washes, effective July 1, 2015, and applicable to sales occurring on or after that date; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a)(27) to replace reference to Sec. 12-218(l) with reference to Sec. 12-218(k), effective January 1, 2016.



Section 12-407a - Basis for determining whether a telecommunications service is subject to tax under this chapter.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the rendering of telecommunications service shall be subject to tax under this chapter as a sale, for purposes of subparagraph (K) of subdivision (2) of subsection (a) of section 12-407, when such service is (1) (A) originated in this state and terminated in this state, (B) originated in this state and terminated outside this state and with respect to which such service is charged to a telephone number, customer or account located in this state or to the account of any transmission instrument in this state, or (C) originated outside this state and terminated in this state and with respect to which such service is charged to a telephone number, customer or account located in this state or to the account of any transmission instrument in this state, or (2) rendered by providing a private interstate telecommunications line on which the customer for such line has two or more locations connected to such line and the charges for which are related to (A) the number of customer locations connected to such line in this state, (B) the distance between customer locations connected to such line in this state, and (C) a portion of such line determined by a ratio, the numerator of which is the number of air miles between the state border and the denominator of which is the number of air miles between said closest connection to the state border in this state and the customer location connected to such line which is closest to the state border outside this state.

(b) For purposes of determining the application of tax under this chapter to cellular mobile telecommunications service in accordance with subdivision (1) of subsection (a) of this section, (A) a call originated from a cellular mobile telephone shall be deemed to have originated in this state if the first site in a cellular telephone system, at which messages to or from cellular mobile telephones are transmitted or received, to establish a completed call is located in this state, (B) a call terminated at a cellular mobile telephone shall be deemed to have terminated in this state if the first such site to transmit the call to such telephone is located in this state, (C) a call originated in this state as described in subparagraph (A) of this subsection shall be deemed to have originated and terminated in this state if the call terminates in this state, and (D) a call terminated in this state as described in subparagraph (B) of this subsection shall be deemed to have originated and terminated in this state if the call originates in this state. This subsection shall apply to services that are rendered prior to August 2, 2002, provided, if a court of competent jurisdiction enters a final judgment on the merits that is based on federal law, that is no longer subject to appeal, and that substantially limits or impairs the essential elements of Sections 116 to 126, inclusive, of Title 4 of the United States Code, this subsection shall also apply to services that are rendered on or after the date of entry of such judgment.

(c) (1) For purposes of this subsection:

(A) “Mobile telecommunications service” means mobile telecommunications service, as defined in 4 USC 124;

(B) “Charges for mobile telecommunications services” means charges for mobile telecommunications services, as defined in 4 USC 124;

(C) “Home service provider” means home service provider, as defined in 4 USC 124;

(D) “Customer” means customer, as defined in 4 USC 124;

(E) “Place of primary use” means place of primary use, as defined in 4 USC 124; and

(F) “Taxing jurisdiction” means taxing jurisdiction, as defined in 4 USC 124.

(2) (A) For purposes of determining the application of tax under this chapter to mobile telecommunications service, mobile telecommunications services provided in any taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, shall be deemed to be provided by the customer's home service provider.

(B) Subject to the specific exceptions described in 4 USC 116(c), all charges for mobile telecommunications services that are deemed to be provided by the customer's home service provider are subject to tax under this chapter if the customer's place of primary use is in this state regardless of where the mobile telecommunications services originate, terminate or pass through.

(3) (A) A home service provider shall be responsible for obtaining and maintaining a record of the customer's place of primary use. Except as provided in subdivision (4) of this subsection, if the home service provider's reliance on the information provided by its customer is in good faith: (i) The home service provider may rely on the applicable residential or business street address supplied by the home service provider's customer; and (ii) the home service provider shall not be held liable for any additional taxes under this chapter based on a different determination of the place of primary use.

(B) Except as provided in subdivision (4) of this subsection, a home service provider may treat the address used by the home service provider for purposes of this chapter, for any customer under a service contract or agreement in effect on July 28, 2002, as that customer's place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement.

(4) (A) If the commissioner determines that the address used by a home service provider as a customer's place of primary use is not, in fact, the customer's place of primary use, the commissioner shall notify such customer of such determination and provide such customer an opportunity to demonstrate that the address used by a home service provider as a customer's place of primary use is, in fact, the customer's place of primary use.

(B) If the customer fails to demonstrate, to the satisfaction of the commissioner, that the address is, in fact, the customer's place of primary use, the commissioner shall provide the home service provider with notice of the proper address to be used as such customer's place of primary use, and the home service provider shall begin using the address provided by the commissioner as such customer's place of primary use on a prospective basis from the date the commissioner provides notice of such address.

(5) (A) Notwithstanding any other provision of law, the commissioner may provide an electronic database, as described in 4 USC 119, and any revisions to such database, to a home service provider.

(B) If the commissioner does not provide an electronic database, as described in subparagraph (A) of this subdivision, to a home service provider, the home service provider shall be held harmless from tax under this chapter that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to subdivision (4) of this subsection, the home service provider employs an enhanced zip code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each such street address is assigned to the correct taxing jurisdiction.

(6) (A) If a customer believes that an amount of tax or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The customer shall include in such written notification the street address for the customer's place of primary use, the account name and number for which the customer requests a correction, a description of the error asserted by the customer and any other information that the home service provider reasonably requires to process the request. No later than sixty days after the date of receiving a notice under this subdivision, the home service provider shall review its records. If such review establishes that the amount of tax, or the assignment of place of primary use or taxing jurisdiction is erroneous, then the home service provider shall correct the error and refund or credit the amount of tax erroneously collected from the customer for a period of up to two years from the date of the customer's written notification. If such review establishes that the amount of tax, or the assignment of place of primary use or taxing jurisdiction is correct, then the home service provider shall provide a written explanation to the customer.

(B) If the customer is not satisfied with the explanation of the home service provider under subparagraph (A) of this subdivision, the customer may claim a refund from the taxing jurisdiction affected, provided the customer has first exhausted the remedy available to customers under subparagraph (A) of this subdivision, and, if the customer has done so and if the taxing jurisdiction affected is this state, the claim is made within the time prescribed in section 12-425.

(7) This subsection shall apply to services that are rendered on or after August 2, 2002, provided, if a court of competent jurisdiction enters a final judgment on the merits that is based on federal law, that is no longer subject to appeal, and that substantially limits or impairs the essential elements of Sections 116 to 126, inclusive, of Title 4 of the United States Code, this subsection shall be invalid and have no legal effect as of the date of entry of such judgment.

(d) If nontaxable charges are aggregated with and not separately stated from taxable charges for telecommunications services, then the nontaxable charges may be subject to tax unless the provider can reasonably identify charges not subject to tax under this chapter from its books and records that are kept in the regular course of business. A customer may not rely upon the nontaxability of charges for services unless the customer's provider separately states the charges for nontaxable services from taxable charges for telecommunications services or the provider elects, after receiving written request from the customer in the form required by the provider, to provide verifiable data based upon the provider's books and records that are kept in the regular course of business that reasonably identifies the nontaxable charges.

(P.A. 89-251, S. 3, 203; June Sp. Sess. P.A. 91-3, S. 109, 168; June Sp. Sess. P.A. 01-6, S. 71, 85; P.A. 02-103, S. 2.)

History: June Sp. Sess. P.A. 91-3 amended Subsec. (a) to clarify that services which originate or terminate outside this nation, as well as in another state, are subject to the tax, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add exception for Subsecs. (b) and (c) and make technical changes, amended Subsec. (b) to add provisions re application of subsection and make a technical change, added new Subsec. (c) to make the taxation under this chapter of cellular telephone calls and related services consistent with federal law and added new Subsec. (d) re treatment of nontaxable charges, effective July 1, 2001, and applicable to customer bills issued after the first day of the first month beginning more than two years after the date of enactment of Public Law No. 106-252; P.A. 02-103 made technical changes in Subsec. (a).



Section 12-407b - Basis for determining whether a transportation service is subject to tax under this chapter.

Section 12-407b is repealed, effective July 1, 1996.

(June Sp. Sess. P.A. 91-3, S. 110, 168; P.A. 96-165, S. 8, 9.)



Section 12-407c - Treatment of certain persons as agents.

If any person described in subparagraph (E) of subdivision (12) of subsection (a) of section 12-407 is acting in concert with any person described in subparagraph (F) of said subdivision (12), the Commissioner of Revenue Services, in the commissioner's discretion, may deem and treat such persons as principal and agent, respectively, when the commissioner deems it necessary for the efficient administration of this chapter and may hold such persons jointly and severally liable for the collection and payment of the taxes imposed by this chapter. An unaffiliated person providing fulfillment services, as defined in subparagraph (C) of subdivision (15) of subsection (a) of section 12-407, to a purchaser of such services shall not be treated as a retailer by the commissioner under this section with respect to such activity.

(P.A. 91-132, S. 3, 4; P.A. 00-227, S. 2; June Sp. Sess. P.A. 01-6, S. 64, 85; P.A. 02-103, S. 3.)

History: P.A. 00-227 added provisions exempting unaffiliated persons providing fulfillment services from coverage under this section and made technical changes for purposes of gender neutrality; June Sp. Sess. P.A. 01-6 made technical changes, effective July 1, 2001; P.A. 02-103 made technical changes.



Section 12-407d - Tax suspended for one week in August for sales of clothing or footwear of less than three hundred dollars.

Section 12-407d is repealed, effective July 1, 2004.

(P.A. 00-170, S. 15, 42; June 30 Sp. Sess. P.A. 03-1, S. 142.)



Section 12-407e - Tax suspended for one week in August for sales of clothing or footwear of less than one hundred dollars.

(a)(1) From the third Sunday in August until the Saturday next succeeding, inclusive, during the period beginning July 1, 2004, and ending June 30, 2015, the provisions of this chapter shall not apply to sales of any article of clothing or footwear intended to be worn on or about the human body the cost of which article to the purchaser is less than three hundred dollars.

(2) On and after July 1, 2015, from the third Sunday in August until the Saturday next succeeding, inclusive, the provisions of this chapter shall not apply to sales of any article of clothing or footwear intended to be worn on or about the human body, the cost of which article to the purchaser is less than one hundred dollars.

(b) For the purposes of this section, clothing or footwear shall not include (1) any special clothing or footwear primarily designed for athletic activity or protective use and which is not normally worn except when used for the athletic activity or protective use for which it was designed, and (2) jewelry, handbags, luggage, umbrellas, wallets, watches and similar items carried on or about the human body but not worn on the body in the manner characteristic of clothing intended for exemption under this section.

(P.A. 04-218, S. 13; P.A. 15-244, S. 71.)

History: P.A. 04-218 effective July 1, 2004, and applicable to sales occurring on or after that date; P.A. 15-244 designated existing provisions as Subsecs. (a)(1) and (b), added Subsec. (a)(2) re reduction of amount of exemption from $300 to $100 per article of clothing or footwear and made technical changes, effective July 1, 2015.



Section 12-408 - The sales tax.

(1) Imposition and rate of sales tax. (A) For the privilege of making any sales, as defined in subdivision (2) of subsection (a) of section 12-407, at retail, in this state for a consideration, a tax is hereby imposed on all retailers at the rate of six and thirty-five-hundredths per cent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail or from the rendering of any services constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407, except, in lieu of said rate of six and thirty-five-hundredths per cent, the rates provided in subparagraphs (B) to (H), inclusive, of this subdivision;

(B) At a rate of fifteen per cent with respect to each transfer of occupancy, from the total amount of rent received for such occupancy of any room or rooms in a hotel or lodging house for the first period not exceeding thirty consecutive calendar days;

(C) With respect to the sale of a motor vehicle to any individual who is a member of the armed forces of the United States and is on full-time active duty in Connecticut and who is considered, under 50 App USC 574, a resident of another state, or to any such individual and the spouse thereof, at a rate of four and one-half per cent of the gross receipts of any retailer from such sales, provided such retailer requires and maintains a declaration by such individual, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, or other evidence, satisfactory to the commissioner, concerning the purchaser’s state of residence under 50 App USC 574;

(D) (i) With respect to the sales of computer and data processing services occurring on or after July 1, 1997, and prior to July 1, 1998, at the rate of five per cent, on or after July 1, 1998, and prior to July 1, 1999, at the rate of four per cent, on or after July 1, 1999, and prior to July 1, 2000, at the rate of three per cent, on or after July 1, 2000, and prior to July 1, 2001, at the rate of two per cent, on or after July 1, 2001, at the rate of one per cent, and (ii) with respect to sales of Internet access services, on and after July 1, 2001, such services shall be exempt from such tax;

(E) (i) With respect to the sales of labor that is otherwise taxable under subparagraph (C) or (G) of subdivision (2) of subsection (a) of section 12-407 on existing vessels and repair or maintenance services on vessels occurring on and after July 1, 1999, such services shall be exempt from such tax;

(ii) With respect to the sale of a vessel, such sale shall be exempt from such tax provided such vessel is docked in this state for sixty or fewer days in a calendar year;

(F) With respect to patient care services for which payment is received by the hospital on or after July 1, 1999, and prior to July 1, 2001, at the rate of five and three-fourths per cent and on and after July 1, 2001, such services shall be exempt from such tax;

(G) With respect to the rental or leasing of a passenger motor vehicle for a period of thirty consecutive calendar days or less, at a rate of nine and thirty-five-hundredths per cent;

(H) With respect to the sale of (i) a motor vehicle for a sales price exceeding fifty thousand dollars, at a rate of seven and three-fourths per cent on the entire sales price, (ii) jewelry, whether real or imitation, for a sales price exceeding five thousand dollars, at a rate of seven and three-fourths per cent on the entire sales price, and (iii) an article of clothing or footwear intended to be worn on or about the human body, a handbag, luggage, umbrella, wallet or watch for a sales price exceeding one thousand dollars, at a rate of seven and three-fourths per cent on the entire sales price. For purposes of this subparagraph, “motor vehicle” has the meaning provided in section 14-1, but does not include a motor vehicle subject to the provisions of subparagraph (C) of this subdivision, a motor vehicle having a gross vehicle weight rating over twelve thousand five hundred pounds, or a motor vehicle having a gross vehicle weight rating of twelve thousand five hundred pounds or less that is not used for private passenger purposes, but is designed or used to transport merchandise, freight or persons in connection with any business enterprise and issued a commercial registration or more specific type of registration by the Department of Motor Vehicles;

(I) The rate of tax imposed by this chapter shall be applicable to all retail sales upon the effective date of such rate, except that a new rate which represents an increase in the rate applicable to the sale shall not apply to any sales transaction wherein a binding sales contract without an escalator clause has been entered into prior to the effective date of the new rate and delivery is made within ninety days after the effective date of the new rate. For the purposes of payment of the tax imposed under this section, any retailer of services taxable under subparagraph (I) of subdivision (2) of subsection (a) of section 12-407, who computes taxable income, for purposes of taxation under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on an accounting basis which recognizes only cash or other valuable consideration actually received as income and who is liable for such tax only due to the rendering of such services may make payments related to such tax for the period during which such income is received, without penalty or interest, without regard to when such service is rendered;

(J) For calendar quarters ending on or after September 30, 2011, except for calendar quarters ending on or after July 1, 2016, but prior to July 1, 2017, the commissioner shall deposit into the regional planning incentive account, established pursuant to section 4-66k, six and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (B) of this subdivision and ten and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (G) of this subdivision;

(K) (i) Notwithstanding the provisions of this section, for calendar months commencing on or after May 1, 2016, but prior to May 1, 2017, the commissioner shall deposit into the municipal revenue sharing account established pursuant to section 4-66l four and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (A) of this subdivision;

(ii) For calendar months commencing on or after May 1, 2017, but prior to July 1, 2017, the commissioner shall deposit into the municipal revenue sharing account established pursuant to section 4-66l six and three-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (A) of this subdivision;

(iii) For calendar months commencing on or after July 1, 2017, the commissioner shall deposit into the municipal revenue sharing account established pursuant to section 4-66l seven and nine-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (A) of this subdivision; and

(L) (i) Notwithstanding the provisions of this section, for calendar months commencing on or after December 1, 2015, but prior to October 1, 2016, the commissioner shall deposit into the Special Transportation Fund established under section 13b-68 four and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (A) of this subdivision;

(ii) For calendar months commencing on or after October 1, 2016, but prior to July 1, 2017, the commissioner shall deposit into the Special Transportation Fund established under section 13b-68 six and three-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (A) of this subdivision; and

(iii) For calendar months commencing on or after July 1, 2017, the commissioner shall deposit into the Special Transportation Fund established under section 13b-68 seven and nine-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (A) of this subdivision.

(2) Retailer collects tax from consumer. Credit allowed for tax remitted to state on worthless account receivable. (A) Reimbursement for the tax hereby imposed shall be collected by the retailer from the consumer and such tax reimbursement, termed “tax” in this and the following subsections, shall be paid by the consumer to the retailer and each retailer shall collect from the consumer the full amount of the tax imposed by this chapter or an amount equal as nearly as possible or practicable to the average equivalent thereof. Such tax shall be a debt from the consumer to the retailer, when so added to the original sales price, and shall be recoverable at law in the same manner as other debts except as provided in section 12-432a. The amount of tax reimbursement, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(B) Whenever such tax, payable by the consumer (i) with respect to a charge account or credit sale occurring on or after July 1, 1984, is remitted by the retailer to the commissioner and such sale as an account receivable is determined to be worthless and is actually written off as uncollectible for federal income tax purposes, or (ii) to a retailer who computes taxable income, for purposes of taxation under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on the cash basis method of accounting with respect to a sale occurring on or after July 1, 1989, is remitted by the retailer to the commissioner and such sale as an account receivable is determined to be worthless, the amount of such tax remitted may be credited against the tax due on the sales tax return filed by the retailer for the monthly or quarterly period, whichever is applicable, next following the period in which such amount is actually so written off, but in no event shall such credit be allowed later than three years following the date such tax is remitted, unless the credit relates to a period for which a waiver is given pursuant to subsection (g) of section 12-415. The commissioner shall, by regulations adopted in accordance with chapter 54, provide standards for proving any such claim for credit. If any account with respect to which such credit is allowed is thereafter collected by the retailer in whole or in part, the amount so collected shall be included in the sales tax return covering the period in which such collection occurs. The tax applicable in any such case shall be determined in accordance with the rate of sales tax in effect at the time of the original sale.

(C) (i) Any person required to collect tax in accordance with this subsection who demonstrates to the satisfaction of the Commissioner of Revenue Services by July first of any year that, in any two quarterly periods as described in section 12-414, within the most recent four consecutive quarterly periods, such person was a materialman as such term is used in chapter 847, who has at least fifty per cent of such person’s sales of building materials to contractors, subcontractors or repairmen for the improvement of real property, and is authorized by said chapter to file a mechanic’s lien upon such real property and improvement shall, with respect to such sales made through the quarterly period ending the succeeding June thirtieth, collect tax due on such sales, and on sales to such contractors, subcontractors or repairmen of services described in subdivision (2) of subsection (a) of section 12-407 with respect to such building materials, for such purpose and made during such July first through June thirtieth period, at the time and to the extent that such person receives the receipts from, or consideration for, such sales from such contractors, subcontractors or repairmen, provided if such person receives a portion of such receipts or consideration, such person shall collect the tax due on such portion at the time the portion is received. The taxes imposed by this chapter on such receipts and consideration shall be deemed imposed, solely for purposes of determining when such person is required to collect and pay over such taxes to the commissioner under section 12-414, when such person has received payment of such receipts or consideration in money, or money’s worth, from such contractor, subcontractor or repairman. A contractor, subcontractor or repairman who purchases building materials or services from such person pursuant to this subparagraph shall, at the time such contractor, subcontractor or repairman pays any portion of the purchase price, pay to the person the tax due on the portion of the purchase price so paid.

(ii) In the event that a materialman described in this subparagraph factors any portion of such materialman’s receivables, such materialman shall be deemed to have received payment of such receipts or consideration in money or money’s worth, from the contractor, subcontractor or repairman and shall be required to pay over tax on such sale with the next return due, with a credit against such tax for any tax already paid over with respect to such sale. Any such amount of tax paid over shall be on account of the tax required to be collected on the sale to which it relates and such materialman may take a credit against any tax paid by such contractor, subcontractor or repairman in the future on such sale, to ensure that tax paid over with respect to such sale does not exceed the amount of tax imposed on such sale as if the entire purchase price had been paid at the time of sale.

(iii) A materialman described in this subparagraph who has not collected the tax due on the full purchase price for a sale described in this subparagraph from a contractor, subcontractor or repairman within one year from the date of such sale, shall pay over to the commissioner the tax due on any balance of such full purchase price with such materialman’s return for the period which includes the date which is one year after the date of such sale.

(iv) The commissioner may assess additional tax due with respect to a sale described in this subparagraph not later than three years from the date the tax is required to be paid over to the commissioner pursuant to this subparagraph, and in the case of a wilfully false or fraudulent return with intent to evade the tax, or where no return has been filed such taxpayer shall be subject to the provisions of section 12-428.

(D) In the case of a sale by a producer or wholesaler of newspapers to a vendor who is not otherwise required to obtain a permit under this chapter, such producer or wholesaler shall collect the sales tax on such newspapers at the point of transfer to such vendor. Such tax shall be based on the stated retail price of such newspapers. Such vendor may add an amount to the price of the newspapers equal to the amount paid as sales tax to the producer or wholesaler and such vendor shall not be required to remit such amount to the state.

(3) Bracket system for adding and collecting tax. For the purpose of adding and collecting the tax imposed by this chapter, or an amount equal as nearly as possible or practicable to the average equivalent thereof, by the retailer from the consumer the following bracket system shall be in force and effect as follows:

Amount of Sale

Amount of Tax

$0.00 to $0.07 inclusive

No Tax

.08 to   .23 inclusive

1 cent

.24 to   .39 inclusive

2 cents

.40 to   .55 inclusive

3 cents

.56 to   .70 inclusive

4 cents

.71 to   .86 inclusive

5 cents

.87 to  1.02 inclusive

6 cents

1.03 to  1.18 inclusive

7 cents

On all sales above $1.18, the tax shall be computed at the rate of six and thirty-five-hundredths per cent.

(4) Unlawful advertising. No retailer shall advertise or hold out or state to the public or to any consumer, directly or indirectly, that the tax or any part thereof will be assumed or absorbed by the retailer or that it will not be added to the sales price of the property sold or that, if added, it or any part thereof will be refunded. Under the provisions of this section, however, a retailer may advertise the sale of tangible personal property by any of the following methods: By stating the sales price alone without reference to the tax; by stating separately the sales price and the amount of tax to be collected thereon; by stating the sales price “plus tax” or “exclusive of tax” or by stating a sales price which includes the tax, together with the words “tax included” or “tax incl.”; provided the retailer in the case of all such sales shall maintain his records to show separately the actual price of such sales and the amount of the tax paid thereon; and provided such retailer, if requested, shall furnish the consumer with a sales slip or other like evidence of the sale, showing the tax separately computed thereon. Any person violating any provision of this subsection shall be fined five hundred dollars for each offense.

(5) Notices, signs or advertisements subject to approval. No retailer shall exhibit or display on his premises any notice, sign or other advertising matter tending to mislead the public in connection with the imposition or collection of the tax. The Commissioner of Revenue Services may approve a form of notice for the purpose of explaining the operation of the tax.

(6) Regulations related to sales of motor vehicles to certain members of the armed forces. The Commissioner of Revenue Services shall adopt regulations, in accordance with chapter 54, establishing a procedure for determination of qualifications with respect to the reduced rate of sales tax in the case of certain sales of motor vehicles to members of the armed forces as provided in subsection (1) of this section.

(7) Computation of tax for purposes of toll telephone service in coin-operated telephones. For purposes of the tax imposed by this chapter, with respect to toll telephone service paid by inserting coins in coin-operated telephones, the tax shall be computed to the nearest multiple of five cents, except if the tax is midway between multiples of five cents, the next higher multiple shall apply.

(1949 Rev., S. 2092; 1951, 1953, June, 1955, S. 1163d, 1164d; November, 1955, S. N144, N145; 1957, P.A. 553, S. 1, 2; 1959, P.A. 578, S. 10; 1961, P.A. 574, S. 1, 2; February, 1965, P.A. 105, S. 1; 381, S. 2; 1967, P.A. 619, S. 1; June, 1969, P.A. 1, S. 18, 19; June, 1971, P.A. 5, S. 105, 106; 8, S. 3, 4; 1972, P.A. 285, S. 1, 2; P.A. 73-288, S. 1, 2; 73-616, S. 49, 67; P.A. 74-73, S. 1, 2, 5; P.A. 75-2, S. 1, 2, 5; 75-213, S. 23, 53; P.A. 76-114, S. 1, 21; P.A. 77-370, S. 1, 13; 77-604, S. 76, 84; 77-614, S. 139, 610; P.A. 78-71, S. 1, 5; P.A. 80-71, S. 17, 18, 30; June Sp. Sess. P.A. 83-1, S. 8, 15; P.A. 84-362, S. 1, 2; 84-545, S. 1–3; P.A. 85-547, S. 1, 2; P.A. 86-397, S. 3, 10; P.A. 87-314, S. 1, 2; P.A. 88-314, S. 22, 54; P.A. 89-251, S. 7, 197, 198, 203; P.A. 90-336, S. 1, 3; June Sp. Sess. P.A. 91-3, S. 111, 168; June Sp. Sess. P.A. 91-14, S. 23, 30; P.A. 92-184, S. 14, 19; May Sp. Sess. P.A. 92-5, S. 26, 37; May Sp. Sess. P.A. 92-17, S. 25, 26, 59; P.A. 93-44, S. 3, 22, 24; 93-74, S. 22, 67; 93-332, S. 4, 42; P.A. 94-9, S. 16, 41; May Sp. Sess. P.A. 94-4, S. 17, 85; P.A. 95-160, S. 39, 64, 69; P.A. 96-139, S. 12, 13; 96-232, S. 1, 3; P.A. 97-243, S. 17, 67; P.A. 98-110, S. 6, 27; 98-244, S. 17, 35; 98-262, S. 5, 22; P.A. 99-48, S. 8, 10; 99-173, S. 13, 14, 65; P.A. 00-170, S. 7, 42; 00-174, S. 4, 83; 00-230, S. 5; June Sp. Sess. P.A. 01-6, S. 3, 85; P.A. 02-3, S. 2; 02-103, S. 4; May 9 Sp. Sess. P.A. 02-1, S. 69; P.A. 03-2, S. 25; 03-4, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 95; June Sp. Sess. P.A. 09-3, S. 108, 109; P.A. 11-6, S. 93, 94; 11-61, S. 42, 43, 183; P.A. 13-184, S. 77; 13-247, S. 318; P.A. 14-122, S. 96; P.A. 15-244, S. 72, 74; June Sp. Sess. P.A. 15-5, S. 132; Dec. Sp. Sess. P.A. 15-1, S. 32.)

History: 1959 act extended tax to transfers of room occupancy, and appropriated part of the proceeds to state development commission; 1961 act increased tax rate in Subsec. (1) and revised bracket system to comply with new tax rates; 1965 acts amended Subsec. (1) to change amount appropriated to development commission from 5% to 7% of gross revenue tax “for last-preceding year” and amended Subsec. (2) to delete phrase “so far as it can be done” re collection of tax by retailer from consumer and to add exception to provision for recovery at law; 1967 act changed appropriation amount in Subsec. (1) to 10% of gross revenue; 1969 act changed appropriation amount in Subsec. (1) to 8.5% and temporarily increased tax rate on retailers to 5% and 2.5% on sales of $0.10 or less for period from July 1, 1969, to June 30, 1971, and revised bracket system in Subsec. (3) accordingly; 1971 acts increased appropriation amount to 10% and made temporary increases in tax rate permanent, revising bracket system in Subsec. (3) accordingly, and later changed appropriation amount to 8% and raised tax rates to 6.5% and 3.5% on sales of $0.07 or less as of September 1, 1971, added provision re contracts without escalator clauses in Subsec. (1) and revised Subsec. (3) accordingly; 1972 act increased tax rate to 7%, deleted provisions re appropriations to development commission in Subsec. (1) and revised Subsec. (3) accordingly; P.A. 73-288 reduced tax rate to 6.5% in Subsec. (1) and revised Subsec. (3) accordingly; P.A. 73-616 reduced tax rate on sales of $0.07 or less to 3.25%; P.A. 74-73 reduced tax rates in Subsec. (1) to 6% and 3% on sales of $0.08 or less, revising Subsec. (3) accordingly; P.A. 75-2 increased rates in Subsec. (1) to 7% and 3.5% on sales of $0.07 or less, revising Subsec. (3) accordingly; P.A. 75-213 included rendering of services under Sec. 12-407(2) in tax; P.A. 76-114 amended Subsec. (1) to include 3.5% rate on sales of machinery and rendering of services under Sec. 12-407(2)(j)(A)–(M) and defined “machinery” in Subsec. (1); P.A. 77-370 changed tax rate for machinery to 2.5% and included agricultural machinery and redefined “machinery” to include “numerically controlled machinery used directly in the manufacturing process”; P.A. 77-604 made technical change to section reference in Subsec. (1); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-71 deleted definition of “machinery” and provision for 2.5% tax rate on its sale in Subsec. (1); P.A. 80-71 increased tax rate to 7.5%, deleted provision for 3.5% rate on sales of $0.07 or less in Subsec. (1) and revised Subsec. (3) accordingly; June Sp. Sess. P.A. 83-1 amended Subsec. (1) by providing that services rendered constituting a sale in accordance with Sec. 12-407(2)(i) shall be subject to tax at the rate of 7.5% in lieu of 3.5% as previously provided, effective August 1, 1983; P.A. 84-362 added the provision to Subsec. (2) allowing credit against sales tax due from a retailer in charge account or credit sales when tax has been remitted to the state and subsequently the account is determined to be worthless; P.A. 84-545 amended Subsec. (1) to provide for a rate of 4%, in lieu of the rate of 7.5%, in respect to the sale of any motor vehicle to any person who is a member of the armed forces of the United States and is on full-time active duty in Connecticut but whose permanent residence is in another state and Sec. 2 of the act, re commissioner’s regulatory powers, was added editorially as Subsec. (6), effective July 1, 1984, and applicable to the sale of motor vehicles on or after that date; P.A. 85-547 amended Subsec. (1) to provide for a reduction in the rate of sales tax to 2% for the sale of aviation fuel in the period July 1, 1985, to June 30, 1987, provided the fuel is used exclusively for aviation purposes and the retailer’s place of business is upon an established airport within Connecticut, effective July 1, 1985, and applicable to sales of aviation fuel in the period July 1, 1985, to June 30, 1987, inclusive; P.A. 86-397 amended Subsec. (1) by providing for a reduction in rate of tax to 5% of gross receipts with respect to sale of any repair or replacement parts exclusively for use in machinery used directly in a manufacturing or agricultural production process, effective June 11, 1986, and applicable to sales of repair or replacement parts occurring on or after July 1, 1986; P.A. 87-314 amended Subsec. (1) with respect to the period July 1, 1985, to June 30, 1987, as the period of time during which the rate of 2% of gross receipts would be applicable in the case of sales of aviation fuel, by deleting the period of time reference, and accordingly making said rate applicable after June 30, 1987, without limitation as to time, effective July 1, 1987, and applicable to sales of aviation fuel on or after that date; P.A. 88-314 amended Subsec. (4) by increasing the fine to $500 for each violation of the provisions of this Subsec., replacing the fine of not more than $100 for each such offense, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 89-251 increased the rate of tax in Subsec. (1) from 7.5% to 8% of gross receipts, with corresponding changes in the lower rates for certain sales, amended the brackets in Subsec. (3) for certain amounts of sale to reflect the amounts of tax applicable with respect to the rate of 8% and added Subsec. (7) providing a method of computation of tax for purposes of toll telephone service in coin-operated telephones; P.A. 90-336 added Subsec. (2)(B) allowing a cash-basis taxpayer to take credits for worthless accounts receivable with respect to sales occurring on or after July 1, 1989; June Sp. Sess. P.A. 91-3 amended Subsecs. (1) and (3) to reduce the general rate to 6% and amended Subsec. (1) to increase the rate with respect to the transfer of occupancy to 12%, to set the rate with respect to the sales of vessels to nonresidents to the lesser of 6% or the rate in the home state of the nonresident and to provide for the payment of the tax on a cash basis for retailers of services who are cash-basis taxpayers for federal purposes, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (1) to make the provisions relating to vessels effective September 19, 1991; P.A. 92-184 amended Subsec. (1)(B) by adding “or space in a campground”, effective July 1, 1993; May Sp. Sess. P.A. 92-5 amended Subsec. (1) to make various technical and minor changes, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (1) to remove the special rate on aviation fuel, provided for an affidavit, rather than registration in the home state, as proof of out-of-state residence and made technical changes, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 amended Subsec. (1) to apply provisions to persons rendering services under Sec. 12-407(2)(o) and Sec. 19a-168b, effective April 23, 1993; P.A. 93-74 amended Subsec. (1) to exclude space in a campground, effective May 19, 1993, and applicable to sales occurring on and after July 1, 1993; P.A. 93-332 amended Subsec. (2) to provide that the amount of tax reimbursement shall be deemed a special fund in trust for the state, effective June 25, 1993; P.A. 94-9 amended Subsec. (1) to delete reference to Sec. 12-407(2)(o) and Sec. 19a-168b, effective April 1, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (1) added schedule for gradually reducing sales tax with respect to the sale of computer and data processing, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 95-160 in Subsec. (1) delayed by one year schedule for reduction of tax with respect to computer and data processing in Subpara. (E), effective July 1, 1997, and applicable to sales occurring on and after that date (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 96-139 changed effective date of P.A. 95-160 to make applicable to sales occurring on or after July 1, 1996; P.A. 96-232 amended Subdiv. (1) to provide lower rates for tax on sale of repair or maintenance services on vessels, effective June 6, 1996, and applicable to sales occurring on and after July 1, 1997; P.A. 97-243 amended Subsec. (1) to add requirement that retailer maintain an affidavit or other evidence with respect to sales of motor vehicles to members of the armed forces concerning the buyer’s state of residence, to provide that the tax rate on vessels sold to nonresidents is the lesser of 6% or the tax rate in the state in which the individual resides, and to make technical and renumbering changes, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 98-110 deleted Subsec. (1)(A) re repair or replacement parts and reletter remaining Subdivs., effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999; P.A. 98-244 amended Subsec. (1)(c) to allow reduction in tax rate and exemption for military when the name of the spouse is on the title of the motor vehicle, effective June 8, 1998, and applicable to sales occurring on or after October 1, 1998; P.A. 98-262 amended Subsec. (2) to clarify language with respect to statute of limitations re bad debt write-off and made technical renumbering and relettering changes, effective June 8, 1998; P.A. 99-48 amended Subsec. (2) to change reference to Sec. 12-415(8) to Sec. 12-415(g), effective January 1, 2000; P.A. 99-173 amended Subsec. (1) to make technical changes, to delete provisions re sale of a vessel to an individual who does not maintain a permanent place of abode in this state, to exempt labor services on vessels, to reduce the tax rate to 4% effective July 1, 1999, to 2% on July 1, 2000, and eliminate the tax on July 1, 2001, for paving, painting, staining, wallpapering, roofing, siding, and exterior sheet metal work services on residential properties, and to reduce the tax rate on hospital services from 6% to 5.75%, and added new Subsec. (2)(C) allowing building material suppliers the option of remitting sales tax when they receive payment, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-170 amended Subsec. (1) to phase out the tax on Internet access services on and after July 1, 2001, effective May 26, 2000; P.A. 00-174 amended Subsec. (1) to eliminate affidavit requirement for motor vehicle sales to armed forces personnel, to add provisions re declaration, to provide an exemption for certain labor to existing vessels and to delete requirement re furnishing of other states’ tax information by the commissioner, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 00-230 made a technical change in Subsec. (2)(C); June Sp. Sess. P.A. 01-6 amended Subdiv. (1)(F) to suspend the sales tax on patient care services for the biennium commencing July 1, 2001, and ending June 30, 2003, effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 02-3 amended Subdiv. (1) to provide that patient care services are those for which payment is received by the hospital, effective February 28, 2002; P.A. 02-103 made technical changes in Subdiv. (1); May 9 Sp. Sess. P.A. 02-1 amended Subdiv. (1) to extend the rate for computer and data processing services until July 1, 2004, effective July 1, 2002, and applicable to sales occurring on or after said date; P.A. 03-2 added Subdiv. (1)(F) re 3% rate for certain advertising and public relations services, effective February 28, 2003, and applicable to sales occurring on or after April 1, 2003; P.A. 03-4 added Subdiv. (2)(D) re sale of newspapers, effective April 10, 2003, and applicable to sales occurring on or after April 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subdiv. (1) to delete sunset of tax on computer and data processing in Subpara. (C)(i), to eliminate tax on patient care services in Subpara. (E) and to remove provisions re certain advertising or public relations services which had been added as Subpara. (F) by P.A. 03-2, effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; June Sp. Sess. P.A. 09-3 amended Subdiv. (1) by decreasing rate of tax from 6% to 5.5%, and amended Subdiv. (3) to reflect such decreased rate, effective January 1, 2010 (Revisor’s note: The amendments made to Subdivs. (1) and (3) by Secs. 108 and 109 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subdiv. (1) by designating existing language re imposition of tax as Subpara. (A) and amending same to increase tax rate from 6% to 6.35%, redesignating existing Subparas. (A) to (E) as Subparas. (B) to (F), increasing tax rate re transfer of occupancy from 12% to 15% in Subpara. (B), adding Subpara. (G) re tax rate on motor vehicle rentals, adding Subpara. (H) re tax rate on luxury items, designating existing language re applicability of tax rate as Subpara. (I), adding Subpara. (J) re deposits into municipal revenue sharing account, and adding Subpara. (K) re deposits into regional performance incentive account, effective July 1, 2011, and applicable to sales occurring on or after that date, and amended Subdiv. (3) to reflect the increase in the tax from 6% to 6.35%, effective July 1, 2011; P.A. 11-61 changed effective date of P.A. 11-6, S. 93, from July 1, 2011, and applicable to sales occurring on or after that date, to July 1, 2011, and applicable to sales occurring on or after that date, and to sales of services that are billed to customers for a period that includes that date, effective June 21, 2011, made a technical change in Subdiv. (1)(J), effective July 1, 2011, and applicable to sales occurring on or after that date, and amended Subdiv. (3) to adjust the brackets for the new sales tax rate, effective July 1, 2011; P.A. 13-184 amended Subdiv. (1) to add Subpara. (E)(ii) re exemption for vessels docked in this state for 60 or fewer days, to eliminate former Subpara. (H)(ii) re luxury tax on vessels, to eliminate former Subpara. (J) re deposit into municipal revenue sharing account, to redesignate existing Subpara. (K) as Subpara. (J) and to make conforming changes, and made a technical change in Subdiv. (2)(C)(i), effective July 1, 2013, and applicable to sales occurring on or after that date; P.A. 13-247 amended Subdiv. (1)(K) by changing “regional performance incentive account” to “regional planning incentive account”, effective June 19, 2013; P.A. 14-122 made technical changes in Subdiv. (1)(H); P.A. 15-244 amended Subdiv. (1)(H) to increase rate of luxury tax from 7 per cent to 7 3/4 per cent, effective July 1, 2015, and applicable to sales occurring on or after that date, and amended Subdiv. (1)(D) to increase rate on computer and data processing services from 1 per cent to 2 per cent from October 1, 2015, to July 1, 2016, and 3 per cent on or after July 1, 2016, and exempt services performed by an entity for an affiliate of such entity, amended Subdiv. (1)(J) to cease deposits for calendar quarters ending on or after July 1, 2016, but prior to July 1, 2017, and added Subdiv. (1)(K) re transfers to municipal revenue sharing account and (1)(L) re transfers to Special Transportation Fund, effective June 30, 2015, and applicable to sales occurring on or after October 1, 2015, and to sales of services that are billed to customers for a period that includes said October 1, 2015, date; June Sp. Sess. P.A. 15-5 amended Subdiv. (1)(D) to eliminate the increases in rates on computer and data processing services and exemption for services performed by an entity for an affiliate that were enacted in P.A. 15-244, amended Subdiv. (1)(K) to change quarterly transfers to transfers for calendar months commencing on or after January 1, 2016, but prior to May 1, 2017, in clause (i), calendar months commencing on or after May 1, 2017, but prior to July 1, 2017, in clause (ii), and calendar months commencing on or after July 1, 2017, in clause (iii), amended Subdiv. (1)(L) to change quarterly transfers to transfers for calendar months commencing on or after October 1, 2015, but prior to October 1, 2016, in clause (i), calendar months commencing on or after October 1, 2016, but prior to July 1, 2017, in clause (ii), and calendar months commencing on or after July 1, 2017, in clause (iii), and made a technical change, effective June 30, 2015, and applicable to sales occurring on or after October 1, 2015; Dec. Sp. Sess. P.A. 15-1 amended Subdiv. (1) by replacing “January 1, 2016” with “May 1, 2016” in Subpara. (K)(i) and replacing “October 1, 2015” with “December 1, 2015” in Subpara. (L)(i), effective December 29, 2015, and applicable to sales occurring on or after October 1, 2015.



Section 12-408a - Payment of certain sales tax revenue for use at Bradley International Airport.

Notwithstanding any other provision of the general statutes to the contrary, fifty per cent of all moneys received or collected by the state or any officer or employee of the state from the tax imposed pursuant to this chapter on the sale or use of any aviation fuel or lubricant which is sold or used at Bradley International Airport shall be paid to the trustee under the trust indenture created pursuant to subsection (g) of section 15-101l for credit to the Bradley International Airport Revenue Fund held by said trustee.

(P.A. 86-393, S. 2, 3; P.A. 93-44, S. 4, 24; P.A. 94-9, S. 17, 41.)

History: P.A. 93-44 added new Subsec. (b) re payment of certain sales tax revenue to the uncompensated care pool, effective April 23, 1993; P.A. 94-9 deleted Subsec. (b) re uncompensated care pool funds, effective April 1, 1994.



Section 12-408b - Recovery of sales tax from consumer related to certain sales of renewable energy systems or systems using cogeneration technology.

On and after July 1, 1991, any person, firm or corporation who pays a sales and use tax, which tax would not have been due prior to July 1, 1991, pursuant to subdivision (39) of section 12-412 of the general statutes, revision of 1958, revised to January 1991, shall recover the tax paid by (1) adding such tax to any amounts otherwise payable under a sales contract approved by the Public Utilities Regulatory Authority pursuant to subsection (d) of section 16-243a, and (2) amortizing such tax, together with interest at the rate paid on front-loaded payments, over the life of a sales contract approved by the department pursuant to said subsection (d).

(June Sp. Sess. P.A. 91-3, S. 118, 168; P.A. 02-103, S. 5; P.A. 11-80, S. 1.)

History: P.A. 02-103 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 12-408c - Refund of taxes for certain purchases in this state for sole use or consumption outside this state.

(a)(1) Whenever any person carrying on a trade, occupation, business or profession in this state purchases from a retailer tangible personal property for use or consumption in carrying on such trade, occupation, business or profession, (A) for purposes of subsequently transporting such property outside this state by common or contract carrier for use or consumption thereafter solely outside this state, or (B) for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside this state by common or contract carrier, and thereafter used or consumed solely outside this state, such person may claim a refund of the taxes imposed by this chapter on the purchase of such property. A claim for refund of the taxes imposed by this chapter on all such purchases of property during the calendar year may be filed, along with substantiating documentation, annually with the Commissioner of Revenue Services on a form prepared for such purpose by the commissioner not later than the first day of the fourth month next succeeding the end of the calendar year for which such claim is filed.

(2) The commissioner shall make a determination as to any such claim not later than ninety days after receipt thereof and, if approved, transmit such approval to the State Comptroller who shall draw his order on the State Treasurer for payment of such refund. If the commissioner determines that such claim is not valid, either in whole or in part, notice of the proposed disallowance shall be mailed to the claimant and such notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except for such amounts as to which the claimant has filed, as provided in subdivision (3) of this subsection, a written protest with the commissioner.

(3) Within sixty days after the mailing of a proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant shall set forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(4) Notice of the commissioner's determination shall be mailed to the claimant and such notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(5) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-422.

(6) The commissioner may, at any time within three years after the date of receipt of such claim for refund, examine such claim and supporting documentation and, in the case of any error is disclosed by such examination, mail a notice of assessment in the manner provided in section 12-415 as if a return had been filed with which the commissioner was not satisfied. In such event, the claimant may petition for reassessment in the time and manner provided in section 12-418. The order or decision of the commissioner upon the petition for reassessment shall be subject to judicial review in the time and manner provided in section 12-422.

(b) (1) Whenever any holder of a permit issued under this subsection purchases from a retailer tangible personal property for use or consumption in carrying on the trade, occupation, business or profession of such person, (A) for the purpose of subsequently transporting it outside this state for use or consumption thereafter solely outside this state or (B) for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside this state and thereafter used or consumed solely outside this state, such holder may purchase such property without payment of the taxes otherwise imposed by this chapter on the purchase of such property.

(2) The Commissioner of Revenue Services may pursuant to regulations adopted in accordance with chapter 54 issue a permit to any person carrying on a trade, occupation, business or profession in this state who purchases from a retailer tangible personal property for use or consumption in carrying on such trade, occupation, business or profession, (A) for the purpose of subsequently transporting it outside this state for use or consumption thereafter solely outside this state or (B) for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside this state and thereafter used or consumed solely outside this state, if the commissioner determines that the person is carrying on a trade, occupation, business or profession in this state and is filing the returns required to be filed by such person under section 12-414 and that the enforcement of the provisions of this chapter shall not be adversely affected.

(3) The permit issued under subdivision (2) of this subsection shall authorize the holder to the extent and in the manner specified in the regulations adopted under said subdivision (2), to purchase tangible personal property from a retailer on which the taxes imposed by this chapter shall not be payable. The regulations adopted under this subsection shall require (A) a declaration, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, stating that such property is purchased for a purpose permitted by this subsection, (B) a report to be submitted with, and to be a part of, each return that is required to be filed under section 12-414 by the holder of such permit detailing the persons from whom such tangible personal property was purchased during the period covered by such return, the quantities in which and the dates on which such property was purchased and any other information deemed necessary by the commissioner, and (C) periodic registration, at least annually, for the purpose of the issuance of a permit, including procedures relating to the application for the permit and notice concerning the penalty for misuse of the permit.

(P.A. 97-243, S. 48, 67; P.A. 00-174, S. 63, 83.)

History: P.A. 97-243 effective June 24, 1997; P.A. 00-174 deleted requirement for an affidavit for certain information required to be submitted, deleted provision re notarization of permit application and added provisions re declaration, effective July 1, 2000.



Section 12-408d - Disaggregation of information in returns of multitown retailers.

For calendar quarters commencing on or after July 1, 2004, any retailer with sales in more than one town in this state, for which sales such retailer files a return under this chapter, shall disaggregate the information in the return, in such form as may be prescribed by the Commissioner of Revenue Services, to indicate the town in which sales occurred for which tax was collected by such retailer and the amount of such tax collected, by town.

(May Sp. Sess. P.A. 04-2, S. 25.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 12-409 - Permits.

(a) Permit required. No person shall engage in or transact business as a seller within this state, unless a permit or permits have been issued to such person as prescribed in this section.

(b) Application for permit. Every person desiring to engage in or conduct business as a seller within this state shall file with the commissioner an application for a permit for each place of business. Every application for a permit shall be made upon a form prescribed by the commissioner and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant's place or places of business and such other information as the commissioner requires. The application shall be signed by the owner if a natural person; in the case of an association or partnership, by a member or partner; in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application.

(c) Permit fee. At the time of making an application the applicant shall pay to the Commissioner of Revenue Services a permit fee of one hundred dollars for each permit. Any permit issued on or after July 1, 1985, but prior to October 1, 2003, shall expire biennially on the anniversary date of the issuance of such permit unless renewed in accordance with such procedure and application form as prescribed by the commissioner. Any permit issued on or after October 1, 2003, shall expire on the fifth anniversary date of the issuance of such permit unless renewed in accordance with such procedure and application form as prescribed by the commissioner.

(d) Issuance of permit. Permit requirements. After compliance with subsections (a), (b) and (c) of this section by the applicant, the commissioner shall grant and issue to such applicant a separate permit for each place of business within the state. A permit is not assignable and is valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. It shall at all times be conspicuously displayed at the place for which issued. Only a person actively engaging in or conducting business as a seller may hold a permit. Any person not so engaged shall surrender the permit to the commissioner for cancellation.

(e) Reissuance of permit. A seller whose permit has been suspended or revoked shall pay to the Commissioner of Revenue Services a fee of one hundred dollars for the reissuance of a permit.

(f) Revocation or suspension of permit. Whenever any person fails to comply with any provision of this chapter relating to the sales tax or any regulation of the commissioner relating to the sales tax prescribed and adopted under this chapter, the commissioner, upon hearing, after giving such person ten days' notice in writing specifying the time and place of hearing and requiring such person to show cause why such person's permit or permits should not be revoked, may revoke or suspend any one or more of the permits held by the person. The notice may be served personally or by registered or certified mail. The commissioner shall not issue a new permit after the revocation of a permit unless the commissioner is satisfied that the former holder of the permit will comply with the provisions of this chapter relating to the sales tax and the regulations of the commissioner.

(g) Cancellation of permit. Whenever any seller files returns for four successive monthly or quarterly periods, or for two successive annual periods, as the case may be, showing no sales, the commissioner, upon hearing, after giving such seller thirty days notice, in writing, specifying the time and place of hearing and requiring such seller to show cause why such seller's permit or permits should not be cancelled, may cancel one or more of the permits held by such seller. The notice may be served personally or by mail. The commissioner shall not issue a new permit after the cancellation of a permit unless the commissioner is satisfied that the former holder of the permit will make sales subject to the provisions of this chapter relating to the sales tax and the regulations of the commissioner.

(h) Unlawful acts. Penalty. (1) Any person who knowingly violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than three months or both for each offense.

(2) Any person who fails to secure or renew a permit as provided in this section shall be subject to a civil penalty of two hundred fifty dollars for the first day such person engages in or transacts business without a permit and one hundred dollars for each subsequent day such person engages in or transacts business without such permit. Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the civil penalty provided in this subdivision if it is proven to the commissioner's satisfaction that the failure to secure or renew such permit was due to reasonable cause and was not intentional or due to neglect.

(1949 Rev., S. 2093; P.A. 77-614, S. 139, 610; P.A. 81-39, S. 1, 2; Nov. Sp. Sess. P.A. 81-4, S. 19, 32; P.A. 82-325, S. 3, 7; P.A. 85-357, S. 1, 2; P.A. 87-38, S. 1, 2; P.A. 88-314, S. 23, 54; June 30 Sp. Sess. P.A. 03-6, S. 73; June Sp. Sess. P.A. 09-3, S. 157; P.A. 10-188, S. 6; P.A. 13-150, S. 4.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-39 increased fee for reissuance of permit under Subsec. (5) from $5 to $50; Nov. Sp. Sess. P.A. 81-4 amended Subsec. (3) to raise permit fee from $1 to $20 and added provisions re annual expiration and renewal fee; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 85-357 amended Subsec. (3) to provide that any permit issued prior to or on or after July 1, 1985, shall expire biennially and to delete provision re $10 renewal fee, effective June 16, 1985, and applicable to renewals occurring on or after July 1, 1985; P.A. 87-38 amended Subsec. (6) to allow revocation or suspension of permit whenever any seller files returns for four successive monthly or quarterly periods without sales; P.A. 88-314 amended Subsec. (7) by requiring that the violation must have occurred knowingly, increasing the fine to $500 or imprisonment of not more than three months, or both for each offense and deleting the description of what constitutes a separate offense for purposes of this subsection, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (3) to raise fee from $20 to $50 and to make the term of the permit five years for permits issued on or after October 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsecs. (3) and (5) to increase fees from $50 to $100; P.A. 10-188 redesignated existing Subsecs. (1) to (6) as Subsecs. (a) to (f), made technical changes in Subsecs. (a), (b), (d), and (f), amended Subsec. (d) to limit permit holding to person actively engaging in or conducting business as a seller, amended Subsec. (f) to delete provision re returns showing no sales, added Subsec. (g) re cancellation of permit and redesignated existing Subsec. (7) as Subsec. (h), effective July 1, 2010; P.A. 13-150 amended Subsec. (h) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re civil penalty, effective July 1, 2013.

See Sec. 12-39o re issuance or renewal of license when taxes are owed.

Cited. 134 C. 309; 145 C. 176.

Cited. 30 CS 309.



Section 12-409a - Direct payment permits.

(a) Issuance of permit. Any person who purchases tangible personal property or services may apply to the Commissioner of Revenue Services for a direct payment permit. At the time of making an application, the applicant shall pay to the commissioner a permit fee of twenty dollars for each permit. If the commissioner finds that (1) the collection of the sales and use taxes will not be jeopardized by the issuance of such a permit, (2) because of the nature of the applicant's business, the permit will significantly reduce the work of administering the taxes under this chapter, (3) the applicant's accounting system will clearly indicate the amount of tax that the applicant owes under this chapter, and (4) the applicant makes taxable purchases in sufficient volume to justify the expense of regular audits by the commissioner, the commissioner may, in the commissioner's discretion, issue such a permit to the purchaser. Such direct payment permit shall bear an identifying registration number. No vendor making a sale to a direct payment permit holder shall be required to collect the sales tax otherwise payable on such sale. Each direct payment permit holder shall report, on a form designated by the commissioner, and pay directly to the commissioner the tax due on any tangible personal property or services acquired by such permit holder pursuant to such permit. The use of a direct payment permit shall be subject to such conditions, including the obligation to make payment of the tax due in accordance with the provisions of chapter 228g, as the commissioner shall determine to be appropriate to insure the collection of the tax and may be suspended or revoked by the commissioner at any time if the commissioner determines that the collection of any tax due from the permit holder is in jeopardy or that the permit holder has not complied with the conditions to which the permit is subject. The commissioner may adopt regulations in accordance with chapter 54 to carry out the provisions of this section.

(b) Acceptance of certificate. The acceptance in good faith by any vendor of a certificate from a direct payment permit holder stating that he is in possession of a valid direct payment permit shall relieve such vendor of any obligation to collect the sales tax from the permit holder. Such certificate shall be signed by and bear the name, address and registration number of the permit holder.

(P.A. 91-143; P.A. 99-173, S. 63, 65.)

History: P.A. 99-173 amended Subsec. (a) to add Subdivs. (2), (3) and (4) re nature of applicant's business, applicant's accounting system and applicant's volume of business, respectively, to allow the commissioner to adopt regulations and to make technical changes.



Section 12-410 - Presumptions and resale certificates.

(1) Presumption of taxability; resale certificate. For the purpose of the proper administration of this chapter and to prevent evasion of the sales tax it shall be presumed that all receipts are gross receipts that are subject to the tax until the contrary is established. The burden of proving that a sale of tangible personal property or service constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407 is not a sale at retail is upon the person who makes the sale unless such person takes in good faith from the purchaser a certificate to the effect that the property or service is purchased for resale.

(2) Effect of certificate. The certificate relieves the seller from the burden of proof only if taken in good faith from a person who is engaged in the business of selling tangible personal property or services constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407 and who holds the permit provided for in section 12-409 and who, at the time of purchasing the tangible personal property or service: (A) Intends to sell it in the regular course of business; (B) intends to utilize such personal property in the delivery of landscaping or horticulture services, provided the total sale price of all such landscaping and horticulture services are taxable under this chapter; or (C) is unable to ascertain at the time of purchase whether the property or service will be sold or will be used for some other purpose. The burden of establishing that a certificate is taken in good faith is on the seller. A certificate to the effect that property or service is purchased for resale taken from the purchaser by the seller shall be deemed to be taken in good faith if the tangible personal property or service purchased is similar to or of the same general character as property or service which the seller could reasonably assume would be sold by the purchaser in the regular course of business.

(3) Form of certificate. The certificate shall be signed by and bear the name and address of the purchaser, shall indicate the number of the permit issued to the purchaser and shall indicate the general character of the tangible personal property or service sold by the purchaser in the regular course of business. The certificate shall be substantially in such form as the commissioner prescribes.

(4) Liability of purchaser. (A) If a purchaser who gives a certificate makes any use of the service or property other than retention, demonstration or display while holding it for sale in the regular course of business, the use shall be deemed a retail sale by the purchaser as of the time the service or property is first used by the purchaser, and the cost of the service or property to the purchaser shall be deemed the gross receipts from such retail sale.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any use by a certificated air carrier of an aircraft for purposes other than retention, demonstration or display while holding it for sale in the regular course of business shall not be deemed a retail sale by such carrier as of the time the aircraft is first used by such carrier, irrespective of the classification of such aircraft on the balance sheet of such carrier for accounting and tax purposes.

(5) Conditions under which a sale of service shall be considered a sale for resale. Exception. (A) For the purpose of the proper administration of this chapter and to prevent evasion of the sales tax, a sale of any service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 shall be considered a sale for resale only if the service to be resold is an integral, inseparable component part of a service described in said subparagraph (I) which is to be subsequently sold by the purchaser to an ultimate consumer. The purchaser of the service for resale shall maintain, in such form as the commissioner requires, records which substantiate: (i) From whom the service was purchased and to whom the service was sold, (ii) the purchase price of the service, and (iii) the nature of the service to demonstrate that the services were an integral, inseparable component part of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 which was subsequently sold to a consumer.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, no sale of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 by a seller shall be considered a sale for resale if such service is to be subsequently sold by the purchaser to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(6) Sales to certain affiliates. For the purpose of the proper administration of this chapter and to prevent evasion of the sales tax, no sale of any service by a seller shall be considered a sale for resale if such service is to be subsequently sold by the purchaser, without change, to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(1949 Rev., S. 2094; P.A. 75-213, S. 24, 25, 53; P.A. 85-240, S. 3, 6; P.A. 88-6, S. 3; P.A. 90-148, S. 22, 34; June Sp. Sess. P.A. 91-3, S. 112, 168; May Sp. Sess. P.A. 92-17, S. 45, 59; P.A. 93-74, S. 64, 67; P.A. 94-21, S. 1, 2; P.A. 95-359, S. 10, 19; P.A. 97-243, S. 18, 67; P.A. 00-174, S. 5, 83; P.A. 02-103, S. 6; P.A. 03-225, S. 7.)

History: P.A. 75-213 included references to sale of “service” in Subsecs. (1) and (4) and deleted provision in Subsec. (4) re inclusion of rent charged rather than cost of property to purchaser in gross receipts; P.A. 85-240 amended Subsec. (4) to provide that aircraft held for sale by a certificated air carrier, if used for purposes other than retention, demonstration or display, shall not be deemed to have been sold at retail and subject to sales tax; P.A. 88-6 amended Subsec. (4)(b) by substituting “aircraft” for “airplane” wherever the latter word appears; P.A. 90-148 added Subsec. (5) describing conditions under which a sale of service shall be considered a sale for resale, effective July 1, 1990, and applicable to sales of service for resale on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (2) to provide a standard for determining when a certificate to the effect that property is purchased for resale is taken in good faith by the seller; May Sp. Sess. P.A. 92-17 amended Subsec. (2) to include utilization of property in landscaping or horticultural services; P.A. 93-74 added Subsec. (6) re certificate of use for sales of commercial motor vehicles and motor buses to qualify for exemption from the sales tax, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994; P.A. 94-21 eliminated provision requiring the purchaser of the service for resale to separately state the service being resold and the cost thereof on the invoice and required the purchaser of the service for resale to maintain appropriate records concerning the service and its cost, effective May 2, 1994; P.A. 95-359 deleted Subdiv. (6) re exempt purchases under Sec. 12-412(82) and (83), effective July 13, 1995; P.A. 97-243 amended Subsecs. (1) and (2) to specify that all receipts are presumed to be gross receipts subject to tax and that burden of establishing that a certificate is taken on good faith is on the seller and to change the term horticultural to horticulture, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 00-174 amended Subsecs. (1) to (3), inclusive, to allow use of resale certificates in the case of sales of services, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 02-103 made technical changes; P.A. 03-225 amended Subdiv. (5) by designating existing provisions as Subpara. (A) and making technical changes therein and added new Subdivs. (5)(B) and (6) to prohibit the setting up of a separate purchasing company to purchase enumerated services on resale for a group of affiliates, effective October 1, 2003, and applicable to sales occurring on or after that date.

Plaintiff procured property for government and any ownership by plaintiff could have endured only for theoretical instant, held not taxable under section. 145 C. 176. Cited. 174 C. 51; 183 C. 566; 198 C. 413; 211 C. 246; 216 C. 17; 231 C. 315; 238 C. 571.

Cited. 18 CA 434; 43 CA 598.

When day book records adequate proof of nature of sale. 30 CS 309. Cited. 43 CS 253.



Section 12-411 - The use tax.

(1) Imposition and rate. (A) An excise tax is hereby imposed on the storage, acceptance, consumption or any other use in this state of tangible personal property purchased from any retailer for storage, acceptance, consumption or any other use in this state, the acceptance or receipt of any services constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407, purchased from any retailer for consumption or use in this state, or the storage, acceptance, consumption or any other use in this state of tangible personal property which has been manufactured, fabricated, assembled or processed from materials by a person, either within or without this state, for storage, acceptance, consumption or any other use by such person in this state, to be measured by the sales price of materials, at the rate of six and thirty-five-hundredths per cent of the sales price of such property or services, except, in lieu of said rate of six and thirty-five-hundredths per cent;

(B) At a rate of fifteen per cent of the rent paid for occupancy of any room or rooms in a hotel or lodging house for the first period of not more than thirty consecutive calendar days;

(C) With respect to the storage, acceptance, consumption or use in this state of a motor vehicle purchased from any retailer for storage, acceptance, consumption or use in this state by any individual who is a member of the armed forces of the United States and is on full-time active duty in Connecticut and who is considered, under 50 App USC 574, a resident of another state, or to any such individual and the spouse of such individual at a rate of four and one-half per cent of the sales price of such vehicle, provided such retailer requires and maintains a declaration by such individual, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, or other evidence, satisfactory to the commissioner, concerning the purchaser’s state of residence under 50 App USC 574;

(D) (i) With respect to the acceptance or receipt in this state of labor that is otherwise taxable under subparagraph (C) or (G) of subdivision (2) of subsection (a) of section 12-407 on existing vessels and repair or maintenance services on vessels occurring on and after July 1, 1999, such services shall be exempt from such tax;

(ii) With respect to the storage, acceptance or other use of a vessel in this state, such storage, acceptance or other use shall be exempt from such tax, provided such vessel is docked in this state for sixty or fewer days in a calendar year;

(E) (i) With respect to the acceptance or receipt in this state of computer and data processing services purchased from any retailer for consumption or use in this state occurring on or after July 1, 1997, and prior to July 1, 1998, at the rate of five per cent of such services, on or after July 1, 1998, and prior to July 1, 1999, at the rate of four per cent of such services, on or after July 1, 1999, and prior to July 1, 2000, at the rate of three per cent of such services, on or after July 1, 2000, and prior to July 1, 2001, at the rate of two per cent of such services, on and after July 1, 2001, at the rate of one per cent of such services, and (ii) with respect to the acceptance or receipt in this state of Internet access services, on or after July 1, 2001, such services shall be exempt from tax;

(F) With respect to the acceptance or receipt in this state of patient care services purchased from any retailer for consumption or use in this state for which payment is received by the hospital on or after July 1, 1999, and prior to July 1, 2001, at the rate of five and three-fourths per cent and on and after July 1, 2001, such services shall be exempt from such tax;

(G) With respect to the rental or leasing of a passenger motor vehicle for a period of thirty consecutive calendar days or less, at a rate of nine and thirty-five-hundredths per cent;

(H) With respect to the sale of (i) a motor vehicle for a sales price exceeding fifty thousand dollars, at a rate of seven and three-fourths per cent on the entire sales price, (ii) jewelry, whether real or imitation, for a sales price exceeding five thousand dollars, at a rate of seven and three-fourths per cent on the entire sales price, and (iii) an article of clothing or footwear intended to be worn on or about the human body, a handbag, luggage, umbrella, wallet or watch for a sales price exceeding one thousand dollars, at a rate of seven and three-fourths per cent on the entire sales price. For purposes of this subparagraph, “motor vehicle” has the meaning provided in section 14-1, but does not include a motor vehicle subject to the provisions of subparagraph (C) of this subdivision, a motor vehicle having a gross vehicle weight rating over twelve thousand five hundred pounds, or a motor vehicle having a gross vehicle weight rating of twelve thousand five hundred pounds or less that is not used for private passenger purposes, but is designed or used to transport merchandise, freight or persons in connection with any business enterprise and issued a commercial registration or more specific type of registration by the Department of Motor Vehicles; and

(I) For calendar quarters ending on or after September 30, 2011, the commissioner shall deposit into the regional planning incentive account, established pursuant to section 4-66k, six and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (B) of this subdivision and ten and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (G) of this subdivision.

(2) Liability for tax. Every person storing, accepting, consuming or otherwise using in this state services or tangible personal property purchased from a retailer for storage, acceptance, consumption or any other use in this state and every person storing, accepting, consuming or otherwise using in this state tangible personal property which has been manufactured, fabricated, assembled or processed from materials purchased from a retailer by such person, either within or without this state, for storage, acceptance, consumption or any other use by such person in this state is liable for the tax. Such person’s liability is not extinguished until the tax has been paid to this state, except that a receipt from a retailer engaged in business in this state or from a retailer who is authorized by the commissioner, under such regulations as the commissioner may prescribe, to collect the tax and who is, for the purposes of this chapter relating to the use tax, regarded as a retailer engaged in business in this state, given to the purchaser pursuant to subdivision (3) of this section is sufficient to relieve the purchaser from further liability for the tax to which the receipt refers.

(3) Collection by retailer. Every retailer engaged in business in this state and making sales of services or of tangible personal property for storage, acceptance, consumption or any other use in this state, not exempted under this chapter, shall, at the time of making a sale or, if the storage, acceptance, consumption or other use is not then taxable hereunder, at the time the storage, acceptance, consumption or use becomes taxable, collect the use tax from the purchaser and give to the purchaser a receipt therefor in the manner and form prescribed by the commissioner. For the purpose of uniformity of tax collection by the retailer the tax brackets set forth in subdivision (3) of section 12-408 pertaining to the sales tax shall be employed in the computation of the tax imposed by this section.

(4) Tax as debt. Amount collected deemed a special fund in trust for state. The tax required to be collected by the retailer constitutes a debt owed to the retailer by the person purchasing tangible personal property or services from such retailer. The amount of tax, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(5) Unlawful advertising. The provisions of subdivision (4) of section 12-408 pertaining to the sales tax shall apply with equal force to the use tax.

(6) Separate statement of tax. The tax required to be collected by the retailer from the purchaser shall be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sales check or other proof of sales.

(7) Unlawful acts. Any person violating the provisions of subdivision (3), (5) or (6) of this section shall be fined five hundred dollars for each offense.

(8) Registration by retailers. Every retailer selling services or tangible personal property for storage, acceptance, consumption or any other use in this state shall register with the commissioner and give the name and address of all agents operating in this state, the location of all distribution or sales houses or offices or other places of business in this state and such other information as the commissioner may require.

(9) Presumption of purchase for use; resale certificate. For the purpose of the proper administration of this chapter and to prevent evasion of the use tax and the duty to collect the use tax, it shall be presumed that services or tangible personal property sold by any person for delivery in this state is sold for storage, acceptance, consumption or other use in this state until the contrary is established. The burden of proving the contrary is upon the person who makes the sale unless such person takes from the purchaser a certificate to the effect that the services or property is purchased for resale.

(10) Effect of certificate. The certificate relieves the person selling the services or property from the burden of proof only if taken in good faith from a person who is engaged in the business of selling services or tangible personal property and who holds the permit provided for by section 12-409 and who, at the time of purchasing the services or tangible personal property, intends to sell it in the regular course of business or is unable to ascertain at the time of purchase whether the service or property will be sold or will be used for some other purpose.

(11) Form of certificate. The certificate shall be signed by and bear the name and address of the purchaser, shall indicate the number of the permit issued to the purchaser and shall indicate the general character of the service or tangible personal property sold by the purchaser in the regular course of business. The certificate shall be substantially in such form as the commissioner may prescribe.

(12) Liability of purchaser. (A) If a purchaser who gives a certificate makes any storage or use of the service or property other than retention, demonstration or display while holding it for sale in the regular course of business, the storage or use is taxable as of the time the service or property is first so stored or used.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any storage or use by a certificated air carrier of an aircraft for purposes other than retention, demonstration or display while holding it for sale in the regular course of business shall not be deemed a taxable storage or use by such carrier as of the time the aircraft is first stored or used by such carrier, irrespective of the classification of such aircraft on the balance sheet of such carrier for accounting and tax purposes.

(13) Presumption of purchase from retailer. It shall be presumed that tangible personal property shipped or brought to this state by the purchaser was purchased from a retailer for storage, use or other consumption in this state.

(14) Conditions under which a purchase of service shall be considered a purchase for resale. Exception. (A) For the purpose of the proper administration of this chapter and to prevent evasion of the use tax, a purchase of any service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 shall be considered a purchase for resale only if the service to be resold is an integral, inseparable component part of a service described in said subparagraph (I) which is to be subsequently sold by the purchaser to an ultimate consumer. The purchaser of the service for resale shall maintain, in such form as the commissioner requires, records which substantiate: (i) From whom the service was purchased and to whom the service was sold; (ii) the purchase price of the service; and (iii) the nature of the service to demonstrate that the service was an integral, inseparable component part of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 which was subsequently sold to a consumer.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, no purchase of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 by a purchaser shall be considered a purchase for resale if such service is to be subsequently sold by the purchaser to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(15) Sales to certain affiliates. For the purpose of the proper administration of this chapter and to prevent evasion of the use tax, no purchase of any service by a purchaser shall be considered a purchase for resale if such service is to be subsequently sold by the purchaser, without change, to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(1949 Rev., S. 2095; 1951, 1953, June, 1955, S. 1165d; November, 1955, S. N146; 1957, P.A. 553, S. 3; 1961, P.A. 574, S. 3, 4; June, 1969, P.A. 1, S. 20; June, 1971, P.A. 5, S. 107; 8, S. 5; 1972, P.A. 285, S. 3; P.A. 73-288, S. 3, 8; P.A. 74-73, S. 3, 5; 74-338, S. 74, 94; P.A. 75-2, S. 3, 5; 75-213, S. 26–32, 53; P.A. 76-114, S. 20, 21; 76-322, S. 21, 27; P.A. 77-370, S. 11, 13; 77-604, S. 77, 84; P.A. 78-71, S. 2, 5; P.A. 80-71, S. 19, 30; June Sp. Sess. P.A. 83-1, S. 9, 15; P.A. 85-240, S. 4, 6; P.A. 88-6, S. 4; 88-314, S. 24, 54; P.A. 89-123, S. 4; 89-251, S. 199, 203; P.A. 90-148, S. 23, 34; June Sp. Sess. P.A. 91-3, S. 113, 168; June Sp. Sess. P.A. 91-14, S. 24, 30; May Sp. Sess. P.A. 92-5, S. 27, 37; May Sp. Sess. P.A. 92-17, S. 27, 59; P.A. 93-332, S. 2, 5, 40, 42; P.A. 93-361, S. 12, 17; P.A. 95-359, S. 1, 19; P.A. 96-232, S. 2, 3; P.A. 97-243, S. 19, 20, 67; P.A. 98-110, S. 7, 27; 98-244, S. 18, 35; P.A. 99-173, S. 15, 65; P.A. 00-174, S. 6, 7, 83; June Sp. Sess. P.A. 01-6, S. 2, 65, 85; P.A. 02-3, S. 3; 02-103, S. 7; May 9 Sp. Sess. P.A. 02-1, S. 70; P.A. 03-2, S. 26; 03-225, S. 8; June 30 Sp. Sess. P.A. 03-1, S. 96; June Sp. Sess. P.A. 09-3, S. 110; P.A. 11-6, S. 97; 11-61, S. 183; P.A. 13-184, S. 78; 13-247, S. 319; P.A. 14-60, S. 7; 14-122, S. 97; P.A. 15-244, S. 73.)

History: 1961 act increased tax rate from 3% to 3.5%; 1969 act temporarily increased tax rate to 5% for period from July 1, 1969, to June 30, 1971; 1971 acts made 5% rate permanent and later increased rate to 6.5% as of September 1, 1971; 1972 act increased rate to 7%; P.A. 73-288 reduced rate to 6.5%; P.A. 74-73 reduced rate to 6%, effective May 31, 1974, and applicable to taxes imposed on and after May 1, 1974; P.A. 74-338 made technical changes; P.A. 75-2 increased rate to 7%; P.A. 75-213 included references to “acceptance” and “services” in Subsecs. (1) to (3) and (8) to (12); P.A. 76-114 set tax rate at 3.5% for machinery and services rendered pursuant to Sec. 12-407(2)(j)(A)–(M); P.A. 76-322 clarified Subsec. (1) by specifying 7% “of the sales price of the property”; P.A. 77-370 reduced tax rate on machinery to 2.5%; P.A. 77-604 made technical change to section reference in Subsec. (1); P.A. 78-71 deleted provision re 2.5% tax rate on machinery; P.A. 80-71 increased tax rate to 7.5%; June Sp. Sess. P.A. 83-1 amended Subsec. (1) by providing that the acceptance or receipt of any services constituting a sale in accordance with Sec. 12-407(2)(i) shall be subject to tax at the rate of 7.5% in lieu of 3.5% as previously provided; P.A. 85-240 amended Subsec. (12) to provide that aircraft held for sale by a certificated air carrier, if stored or used for purposes other than retention, demonstration or display, shall not be deemed to have been stored or used in a manner subject to sales tax; P.A. 88-6 amended Subsec. (12)(b) by substituting “aircraft” for “airplane” wherever the latter word appears; P.A. 88-314 amended Subsec. (7) by increasing the fine to $500 from not more than $100, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 89-123 added provisions to Subsec. (1) to establish uniformity with sales tax provisions in Sec. 12-408(1); P.A. 89-251 increased the rate of tax in Subsec. (1) from 7.5% to 8% of the sales price of the property, with corresponding changes in the lower rates applicable to certain items of personal property; P.A. 90-148 added Subsec. (14) describing conditions under which a purchase of service shall be considered a sale for resale, effective July 1, 1990, and applicable to any purchase of service for resale on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (1) to reduce the general rate to 6% to increase the rate with respect to the transfer of occupancy to 12% and to set the rate with respect to the storage, acceptance, consumption or use of vessels by nonresidents at the lesser of 6% or the rate in the home state of the nonresident, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (1) to make the provisions relating to vessels effective September 19, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (1) to make various technical and minor changes, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (1) to remove the special rate on aviation fuel, provided for an affidavit, rather than registration in the home state, as proof of out-of-state residence and made technical changes and amended Subsecs. (1) and (2) to clarify the standards for taxation of imported property, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-332 amended Subsec. (1) to provide that the sale of manufactured, fabricated, assembled or processed from materials be measured by the sales price of materials, effective June 25, 1993, and applicable to sales on or after July 1, 1993, and to exclude from tax mail order purchases of $200 or less, effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993, and amended Subsec. (4) to provide that the tax collected constitutes a debt owed to the retailer by the purchaser and shall be deemed to be held in trust for the state, where previously tax was considered a debt owed by the retailer, effective June 25, 1993; P.A. 93-361 amended Subsec. (1) to delete exclusion from tax with regard to mail order purchase of $200 or less which had been added by P.A. 93-332, effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993; P.A. 95-359 amended Subdiv. (14) to add provisions re maintenance of records by purchaser of services for resale and added Subparas. (A) to (C) listing requirements, effective July 13, 1995; P.A. 96-232 amended Subdiv. (1) to provide lower rates for tax on sale of repair or maintenance services on vessels, effective June 6, 1996, and applicable to sales occurring on and after July 1, 1997; P.A. 97-243 amended Subsec. (1) to add phase out of tax on computer and data processing, to add requirement that retailer maintain affidavit or other evidence with respect to sales of motor vehicles to members of the armed forces concerning the buyer’s state of residence, to provide that the tax rate on vessels sold to nonresidents is the lesser of 6% or the tax rate in the state in which the individual resides, and to make technical changes and amended Subsec. (7) to clarify that the fine is for each offense, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 98-110 amended Subsec. (1) to repeal Subdiv. (A) re repair or replacement parts and reletter remaining Subdivs., effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999; P.A. 98-244 amended Subsec. (1)(c) to allow reduction in tax rate and exemption for military when the name of the spouse is on the title of the motor vehicle, effective June 8, 1998, and applicable to sales occurring on or after October 1, 1998; P.A. 99-173 amended Subsec. (1) to make a technical change, to reduce the tax rate to 4% effective July 1, 1999, to 2% on July 1, 2000, and eliminate the tax on July 1, 2001, for paving, painting, staining, wallpapering, roofing, siding, and exterior sheet metal work services on residential properties, and to reduce the tax rate on hospital services from 6% to 5.75% effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-174 amended Subsec. (1) to eliminate an affidavit requirement for motor vehicle sales to armed forces personnel, to add provisions re declaration, to delete former Subdiv. (C) re tax on certain vessels and make conforming technical changes, to provide an exemption for certain labor to existing vessels in redesignated Subdiv. (C) and to delete requirement re furnishing of other states’ tax information by the commissioner, and amended Subsec. (9) to allow use of resale certificates in the case of sales of services and to make a technical change for purposes of gender neutrality, effective October 1, 2000, and applicable to sales made on or after that date; June Sp. Sess. P.A. 01-6 amended Subdiv. (1) to suspend the use tax on patient care services for the biennium commencing July 1, 2001, and ending June 30, 2003, in Subpara. (E) effective July 1, 2001, and applicable to sales occurring on or after that date, and to exempt Internet access services from the use tax in Subpara. (D), effective July 1, 2001; P.A. 02-3 amended Subdiv. (1) to provide that patient care services are those for which payment is received by the hospital, effective February 28, 2002; P.A. 02-103 made technical changes; May 9 Sp. Sess. P.A. 02-1 amended Subdiv. (1) to extend the rate for computer and data processing services until July 1, 2004, effective July 1, 2002, and applicable to sales occurring on or after said date; P.A. 03-2 amended Subdiv. (1) to add Subpara. (F) re 3% rate for certain advertising and public relations services, effective February 28, 2003, and applicable to sales occurring on or after April 1, 2003; P.A. 03-225 amended Subdiv. (14) by designating existing provisions as Subpara. (A) and amending same by replacing “sale for resale” with “purchase for resale” and making technical changes, and added new Subdivs. (14)(B) and (15) to prohibit the setting up of a separate purchasing company to purchase enumerated services on resale for a group of affiliates, effective October 1, 2003, and applicable to purchases occurring on or after that date; June 30 Sp. Sess. P.A. 03-11 amended Subdiv. (1) to delete sunset of tax on computer and data processing in Subpara. (D)(i), to eliminate tax on patient care services in Subpara. (E) and to remove provisions re certain advertising or public relations services which had been added as Subpara. (F) by P.A. 03-2, effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; June Sp. Sess. P.A. 09-3 amended Subdiv. (1) by decreasing tax rate from 6% to 5.5%, effective January 1, 2010 (Revisor’s note: The amendments made to Subdiv. (1) by Sec. 110 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subdiv. (1) by designating existing language re imposition of tax as Subpara. (A) and amending same to increase tax rate from 6% to 6.35%, redesignating existing Subparas. (A) to (E) as Subparas. (B) to (F), increasing tax rate re room occupancy from 12% to 15% in Subpara. (B), adding Subpara. (G) re tax rate on motor vehicle rentals, adding Subpara. (H) re tax rate on luxury items, adding Subpara. (I) re deposits into municipal revenue sharing account, and adding Subpara. (J) re deposits into regional performance incentive account, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 11-61 changed effective date of P.A. 11-6, S. 97, from July 1, 2011, and applicable to sales occurring on or after that date, to July 1, 2011, and applicable to sales occurring on or after that date, and to sales of services that are billed to customers for a period that includes that date, effective June 21, 2011; P.A. 13-184 amended Subdiv. (1) to designate existing provisions in Subpara. (D) as Subpara. (D)(i) and add Subpara. (D)(ii) re exemption for vessels docked in this state for 60 or fewer days, to eliminate former Subpara. (H)(ii) re luxury tax on vessels, to eliminate former Subpara. (I) re deposit into municipal revenue sharing account and redesignate existing Subpara. (J) as Subpara. (I), and to make technical changes, effective July 1, 2013; P.A. 13-247 amended Subdiv. (1)(J) by changing “regional performance incentive account” to “regional planning incentive account”, effective June 19, 2013; P.A. 14-60 made a technical change in Subdiv. (1)(B); P.A. 14-122 made technical changes in Subdiv. (1)(H); P.A. 15-244 amended Subdiv. (1)(H) to increase rate of luxury tax from 7 per cent to 7 3/4 per cent, effective July 1, 2015, and applicable to sales occurring on or after that date.



Section 12-411a - Conditional tax on out-of-state mail order companies for sales of merchandise shipped to purchasers in Connecticut. Circumstances under which tax will be implemented.

Section 12-411a is repealed effective July 1, 1989, and applicable to sales from outside the state to destinations in the state on or after that date.

(P.A. 88-188, S. 1, 2; P.A. 89-41, S. 5, 6.)



Section 12-411b - Collection of use tax by certain state contractors.

(a) For any contract for provision of tangible personal property to the state entered into on or after August 16, 2003, each department head, as defined in section 4-5, shall enter into an agreement with the contractor pursuant to which such contractor shall agree, on its own behalf and on behalf of each affiliate, as defined in subsection (d) of this section, of such contractor, for the term of the state contract, to collect and remit to the state on behalf of its customers any use tax due to the state under the provisions of this chapter for items of tangible personal property sold by the contractor or by any of its affiliates in the same manner as if the contractor and its affiliates were engaged in the business of selling tangible personal property for use in this state and had sufficient nexus with this state to be required to collect use tax due to the state.

(b) The following provisions shall apply to and be made part of any agreement entered into pursuant to subsection (a) of this section:

(1) The contractor and its affiliates are not liable for use tax not paid to them by a customer;

(2) A customer's payment of a use tax to the contractor or its affiliates relieves the customer of liability for the use tax;

(3) The contractor and its affiliates shall remit all use taxes they collect from customers on or before the due date specified in the agreement, which may not be later than the last day of the month next succeeding the end of a calendar quarter or other tax collection period during which the tax was collected; and

(4) Any contractor or affiliate who fails to remit use taxes collected on behalf of its customers by the due date specified in the agreement shall be subject to the interest and penalties provided for persons required to collect sales tax under this chapter.

(c) Any agreement entered into under subsection (a) of this section may provide that the contractor and its affiliates shall collect the use tax only on items that are subject to the six and thirty-five-hundredths per cent rate of tax.

(d) For purposes of this section, “affiliate” means any person, as defined in section 12-1, that controls, is controlled by, or is under common control with another person. A person controls another person if the person owns, directly or indirectly, more than ten per cent of the voting securities of the other person. For purposes of this subsection, “voting security” means a security that confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business, or that is convertible into, or entitles the holder to receive, upon its exercise, a security that confers such a right to vote. “Voting security” includes a general partnership interest.

(June 30 Sp. Sess. P.A. 03-1, S. 105; June Sp. Sess. P.A. 09-3, S. 111; P.A. 11-6, S. 126.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (c) by decreasing tax rate from 6% to 5.5%, effective January 1, 2010 (Revisor's note: The amendments made to Subsec. (c) by Sec. 111 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subsec. (c) to increase tax rate from 6% to 6.35%, effective July 1, 2011, and applicable to sales occurring on or after that date.



Section 12-412 - *(See end of section for new subdivision (121) and effective date.) Exemptions.

Taxes imposed by this chapter shall not apply to the gross receipts from the sale of and the storage, use or other consumption in this state with respect to the following items:

(1) The United States, the state or subdivisions. (A) Sales of tangible personal property or services to the United States, the state of Connecticut or any of the political subdivisions thereof, or its or their respective agencies; (B) sales of tangible personal property or services used to develop property which the state of Connecticut is under contract to purchase through a long-term financing contract; (C) sales and use of any services or tangible personal property to be incorporated into or used or otherwise consumed in (i) the demolition, remediation or preparation of the Adriaen’s Landing site and the stadium facility site for purposes of the overall project, each as defined in section 32-651, (ii) the construction of the convention center, the Connecticut Center for Science and Exploration, the stadium facility and the related parking facilities and site preparation and infrastructure improvements, each as defined in section 32-651, or (iii) the construction of any future capital improvement to the convention center, the stadium facility or the related parking facilities.

(2) Federal exemptions. Sales of tangible personal property or services which this state is prohibited from taxing under the Constitution or laws of the United States.

(3) Certain utilities. (A) Gas and electricity for residential use and certain manufacturing or agricultural production. The sale, furnishing or service of gas, including bottled gas, and electricity when delivered to consumers through mains, lines, pipes or bottles for use (i) in any residential dwelling or (ii) directly in agricultural production, fabrication of a finished product to be sold or an industrial manufacturing plant, provided the exemption under this subdivision (ii) shall only be allowed with respect to a metered building, location or premise at which not less than seventy-five per cent of the gas, including bottled gas, or electricity consumed at such metered building, location or premise is used for the purpose of such production, fabrication or manufacturing. Bottled gas as used in this subsection means L.P. (propane) gas.

(B) Telephone and cable television service prior to January 1, 1990. The sale or furnishing of telephone service and community antenna television and cable service, provided the exemption for services described in this subparagraph shall not be applicable to any such service rendered on or after January 1, 1990.

(C) Water, steam and telegraph. The sale, furnishing or service of water, steam and telegraph when delivered to consumers through mains, lines, pipes or bottles.

(D) Monthly charges of one hundred fifty dollars or less for electricity not otherwise exempt. The sale or furnishing of electricity, not subject to the exemption under subparagraph (A) of this subsection, with respect to that portion of the charges applicable to such electricity for any month of service which is not in excess of one hundred fifty dollars.

(E) Gas, water, steam or electricity used in furnishing same to consumers. The sale, furnishing or service of gas, water, steam or electricity for use directly in the furnishing of gas, water, steam or electricity delivered to consumers through mains, lines or pipes.

(4) Prescription medicine, syringes and needles. Sales of and the storage, use or other consumption of medicine only by prescription as defined by federal or state law, including such medicine provided for no consideration and the sales of syringes and needles only by prescription. Sales of and the storage, use or other consumption of materials, including materials used in packaging, which become an ingredient or component part of medicine only by prescription, as defined by federal or state law.

(5) Nonprofit charitable hospitals, nursing homes, rest homes, residential care homes and acute care hospitals. (A) Sales of tangible personal property or services to and by nonprofit charitable hospitals in this state, nonprofit nursing homes, nonprofit rest homes and nonprofit residential care homes licensed by the state pursuant to chapter 368v for the exclusive purposes of such institutions except any such service transaction as described in subparagraph (N) or (EE) of subdivision (37) of subsection (a) of section 12-407.

(B) Sales of tangible personal property by any organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that the United States Treasury Department has expressly determined, by letter, to be an organization that is described in Section 501(c)(3) of said internal revenue code, which sales are made on the premises of a hospital.

(C) The sales of tangible personal property or services to and by an acute care hospital, operating as a sole community hospital in this state for the exclusive purposes of such sole community hospital. For purposes of this subparagraph, “sole community hospital” has the same meaning as “sole community hospital”, as described in 42 CFR 412.92, as amended from time to time.

(6) Newspapers and magazines. Repealed by P.A. 03-2, S. 58.

(7) Cigarettes. Former subsection (g) repealed by P.A. 80-71, S. 21, 30.

(8) Organizations exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, as determined by the U.S. Treasury Department. Exemption qualification requirements. Sales of tangible personal property or services to any organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that the United States Treasury Department has expressly determined, by letter, to be an organization that is described in Section 501(c)(3) or (13) of said internal revenue code. At the time of the sale that is exempt under this subsection, the organization shall, in order to qualify for said exemption, do one of the following: (A) Present to the retailer (i) a copy of the United States Treasury Department determination letter that was issued to such organization and (ii) a certificate, in such form as the commissioner may prescribe, certifying that a United States Treasury Department determination letter has been issued to such organization and has not been revoked and that the tangible personal property or services that are being purchased from the retailer by such organization are to be used or consumed exclusively for the purposes for which such organization was established or (B) present to the retailer (i) a copy of the exemption permit that was issued pursuant to this subsection by the commissioner to such organization before July 1, 1995, after a determination of eligibility by the commissioner and (ii) a certificate, in such form as the commissioner may prescribe, certifying that an exemption permit was issued pursuant to this subsection by the commissioner to such organization before July 1, 1995, and was not revoked and that the tangible personal property or services that are being purchased from the retailer by such organization are to be used or consumed exclusively for the purposes for which the organization was established. The organization shall be liable for the tax otherwise imposed if such tangible personal property or services are not used or consumed exclusively for the purposes for which the organization was established.

(9) Food products sold in educational institutions and certain health and care facilities. Sales of food products, meals, candy, confectionery and beverages, except alcoholic beverages, in a student cafeteria, dining-hall, dormitory, fraternity or sorority maintained in a private, public or parochial school, college or university, to members of such institutions or organizations, including all sales of such items to such members at such institutions or organizations using prepaid meal plan cards or arrangements; and sales of food products, meals, candy, confectionery and beverages to patients, residents or care recipients in hospitals, residential care homes, assisted living facilities, senior centers, day care centers, convalescent homes, nursing homes and rest homes.

(10) Exemption of children’s clothing. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(11) Personal services. Professional, insurance or personal service transactions, except any such service transaction described in subdivision (2) of subsection (a) of section 12-407, which involve sales as inconsequential elements for which no separate charges are made.

(12) Livestock, rabbits and poultry; feed; seeds and certain tree seedlings; fertilizer; plants; horses, except those racing at commercial race tracks. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(13) Food products. Sales of food products for human consumption. “Food products” include cereals and cereal products, milk and milk products, oleomargarine, meat and meat products, fish and fish products, eggs and egg products, vegetables and vegetable products, fruit and fruit products, spices and salt, sugar and sugar products other than candy and confectionery; coffee and coffee substitutes, tea, cocoa and cocoa products other than candy and confectionery. “Food products” do not include spirituous, malt or vinous liquors, soft drinks, sodas or beverages such as are ordinarily dispensed at bars and soda fountains, or in connection therewith, medicines except by prescription, tonics and preparations in liquid, powdered, granular, tablet, capsule, lozenge and pill form sold as dietary supplements or adjuncts. “Food products” also do not include meals sold by an eating establishment or caterer. “Meal” means food products which are furnished, prepared or served in such a form and in such portions that they are ready for immediate consumption. A meal as defined in this subsection includes food products which are sold on a “take out” or “to go” basis and which are actually packaged or wrapped. The sale of a meal, as defined in this subsection, is a taxable sale. “Eating establishment” means a place where meals are sold and includes a restaurant, cafeteria, grinder shop, pizzeria, drive-in, fast food outlet, ice cream truck, hot dog cart, refreshment stand, sandwich shop, private or social club, cocktail lounge, tavern, diner, snack bar, or hotel or boarding house which furnishes both lodging and meals to its guests.

(14) Containers. (A) Nonreturnable containers and returnable dairy product containers when sold without the contents to persons who place the contents in the container and sell the contents together with the container; (B) containers when sold with the contents if the sales price of the contents is not required to be included in the measure of the taxes imposed by this chapter; (C) returnable containers when sold with the contents in connection with a retail sale of the contents or when resold for refilling. As used herein, “returnable containers” means containers of a kind customarily returned by the buyer of the contents for reuse, but does not mean nonrefillable beverage containers, as defined in subdivision (10) of section 22a-243. All other containers are “nonreturnable containers”. Nothing in this subsection shall be construed so as to tax the gross receipts from the sale of or the storage, use or other consumption in this state of bags in which feed for livestock and poultry, as defined in subdivision (12) of this section, is customarily contained.

(15) Motor vehicle fuel. Sales of and the storage, use or other consumption in this state of motor vehicle fuel (A) for use in any motor vehicle licensed or required to be licensed to operate upon the public highways of this state, whether or not the tax imposed under chapter 221 has been paid on such fuel, or (B) for any other use, if the tax imposed under chapter 221 has been paid on such fuel and has not been refunded under the provisions of chapter 221.

(16) Fuel for heating purposes. Sales of fuel used for heating purposes (i) in any residential dwelling or (ii) in any building, location or premise utilized directly in agricultural production, fabrication of a finished product to be sold or an industrial manufacturing plant, provided the exemption under this subdivision (ii) shall only be allowed with respect to a building, location or premise in which not less than seventy-five per cent of the fuel used in such building, location or premise is used for the purpose of such production, fabrication or manufacturing.

(17) Sale of meals. Former subsection (q) repealed by P.A. 83-18, S. 4, 5.

(18) Production materials. Sales of and the storage or use of materials, rope, fishing nets, tools and fuel or any substitute therefor, which become an ingredient or component part of tangible personal property to be sold or which are used directly in the fishing industry or in an industrial plant in the actual fabrication of the finished product to be sold. Sales of and the storage or use of materials, tools and fuel or any substitute therefor, when such products are used directly in the furnishing of power to an industrial manufacturing plant or in the furnishing of gas, water, steam or electricity when delivered to consumers through mains, lines or pipes.

(19) Oxygen, blood plasma, prostheses, custom-made wigs or hairpieces, hearing and vision aids, canes, crutches, walkers and wheel chairs, vital life support equipment, apnea monitors, support hose and related repair or replacement parts and repair services. Sales of and the storage, use or other consumption of (A) oxygen, blood or blood plasma when sold for medical use in humans or animals; (B) artificial devices individually designed, constructed or altered solely for the use of a particular handicapped person so as to become a brace, support, supplement, correction or substitute for the bodily structure, including the extremities of the individual, and repair or replacement parts and repair services rendered to property described in this subparagraph; (C) artificial limbs, artificial eyes and other equipment worn as a correction or substitute for any functioning portion of the body, custom-made wigs or hairpieces for persons with medically diagnosed total and permanent hair loss as a result of disease or the treatment of disease, artificial hearing aids when designed to be worn on the person of the owner or user, closed circuit television equipment used as a reading aid by persons who are visually impaired and repair or replacement parts and repair services rendered to property described in this subparagraph; (D) canes, crutches, walkers, wheel chairs and inclined stairway chairlifts for the use of invalids and handicapped persons, and repair or replacement parts and repair services to property described in this subparagraph; (E) any equipment used in support of or to supply vital life functions, including oxygen supply equipment used for humans or animals, kidney dialysis machines and any other such device used in necessary support of vital life functions, and apnea monitors, and repair or replacement parts and repair services rendered to property described in this subparagraph; and (F) support hose that is specially designed to aid in the circulation of blood and is purchased by a person who has a medical need for such hose. Repair or replacement parts are exempt whether purchased separately or in conjunction with the item for which they are intended, and whether such parts continue the original function or enhance the functionality of such item. As used in this subdivision, “repair services” means services that are described in subparagraph (Q) or (CC) of subdivision (37) of subsection (a) of section 12-407.

(20) Flyable aircraft. Sales of and the storage, use or other consumption, by a manufacturer of aircraft located in this state, of flyable aircraft complete with necessary equipment and modifications, but not separate engines and parts thereof, sold to persons taking delivery and using such aircraft as certificated or licensed carriers of persons or property in interstate or foreign commerce under authority of the laws of the United States or any foreign government, or sold to any foreign government for use by such government outside of this state, or sold to persons who are not residents of this state and who will not use such aircraft in this state otherwise than in the removal of such aircraft from this state.

(21) Personal property for incorporation into or use in waste treatment facilities. Sales of and the storage, use or other consumption of tangible personal property acquired for incorporation into or used and consumed in the operation of facilities for the treatment of industrial waste before the discharge thereof into any waters of the state or into any sewerage system emptying into such waters, the primary purpose of which is the reduction, control or elimination of pollution of such waters, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. For the purposes of this subdivision “industrial waste” means any harmful thermal effect or any liquid, gaseous or solid substance or combination thereof resulting from any process of industry, manufacture, trade or business or from the development or recovery of any natural resource.

(22) Personal property incorporated into or consumed in air pollution control facilities. Sales of and the storage, use or other consumption of tangible personal property or supplies acquired for incorporation into or used and consumed in the operation of facilities, the primary purpose of which is the reduction, control or elimination of air pollution, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. Said commissioner may certify to a portion of such tangible personal property or supplies acquired for incorporation into such facilities to the extent that such portion shall have as its primary purpose the reduction, control or elimination of air pollution.

(23) United States and Connecticut state flags. Sales of United States and Connecticut state flags.

(24) Municipal publications, sales by public libraries or by municipal auction and book sales by library support groups. Sales of municipal publications such as information booklets and zoning regulations, tangible personal property sold by public libraries, the sale of any property at auction by a municipality, and book sales by library support groups.

(25) Unregistered motor vehicles in interstate commerce. Repealed by P.A. 95-359, S. 18.

(26) Items not costing more than twenty dollars each by certain nonprofit organizations and schools. Sales of items for not more than twenty dollars each by any Connecticut eleemosynary organization, for purposes of youth activities which such organization is formed to sponsor and support, and by any accredited elementary or secondary school for purposes of such school or of organized activities of the students enrolled therein.

(27) Vending machine sales of fifty cents or less. Meals sold through vending machines or “honor boxes”. (A) Sales of any items for fifty cents or less from vending machines; or (B) notwithstanding the provisions of subdivision (13) of this section, meals sold through coin-operated vending machines or at unattended “honor boxes”.

(28) Ambulance-type motor vehicles. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(29) Personal property and services used or consumed in development, construction, rehabilitation, renovation, repair or operation of housing facilities for low and moderate income families and persons. (A) Sales of and the storage, use or other consumption of tangible personal property acquired for incorporation into or used and consumed in the operation of housing facilities for low and moderate income families and persons and sales of and the acceptance, use or other consumption of any service described in subdivision (2) of section 12-407 that is used and consumed in the development, construction, rehabilitation, renovation, repair or operation of housing facilities for low and moderate income families and persons, provided such facilities are constructed under the sponsorship of and owned or operated by nonprofit housing organizations or housing authorities, as defined in subsection (b) of section 8-39. The nonprofit housing organization or housing authority sponsoring the construction of or owning or operating such housing facility shall obtain from the commissioner a letter of determination that the housing facility has, to the satisfaction of said commissioner, met all the requirements for exemption under this subsection. At the time of any sale or purchase that is exempt under this subsection, the purchaser shall present to the retailer a copy of the determination letter that was issued to the nonprofit housing organization or housing authority together with a certificate from the purchaser, in such form as the commissioner may prescribe, certifying that the tangible personal property or services that are being purchased from the retailer are to be used or consumed exclusively for the purposes of incorporation into or in the development, construction, rehabilitation, renovation, repair or operation of the housing facility identified in the letter of determination. For the purposes of this subsection, (i) “nonprofit housing organization” means any organization which has as one of its purposes the development, construction, sponsorship or ownership of housing for low and moderate income families as stated in its charter, if it is incorporated, or its constitution or bylaws, if it is unincorporated, and which has received exemption from federal income tax under the provisions of Section 501(c) of the Internal Revenue Code, as amended from time to time, provided the charter of such organization, if it is incorporated, or its constitution or bylaws, if unincorporated, shall contain a provision that no officer, member or employee thereof shall receive or at any future time may receive any pecuniary profit from the operation thereof, except a reasonable compensation for services in effecting the purposes of the organization; (ii) “housing facilities” means facilities having as their primary purpose the provision of safe and adequate housing and related facilities for low and moderate income families and persons, notwithstanding that said housing provides other dwelling accommodations in addition to the primary purpose of providing dwelling accommodations for low and moderate income families; (iii) “related facilities” means those facilities defined in subsection (d) of section 8-243; and (iv) “low and moderate income families” means those families as defined in subsection (h) of said section 8-243.

(B) Sales of and the acceptance, use or other consumption of any service described in subdivision (2) of section 12-407 that is used or consumed in the development, construction, renovation or operation of housing facilities for low and moderate income families and persons, provided such facilities are owned or sponsored by a mutual housing association, as defined in subsection (b) of section 8-214f, and operated as mutual housing by such association at a location that was conveyed to such association by the United States Secretary of Housing and Urban Development prior to September 1, 1995.

(30) Commodities in the form traded on boards of trade and not converted to use by purchaser. Sales and storage of any commodity in the form traded on any contract market or other board of trade as defined in the Commodity Exchange Act, as amended, provided this exemption shall not apply to any commodity subsequently converted to use by a purchaser and in such event such purchaser shall be liable for the tax under section 12-411 unless otherwise exempt under any of the provisions of this section.

(31) Printed material manufactured for purchaser in Connecticut to be delivered for use outside the state. Sales of any printed material which has been manufactured in Connecticut to the special order of a purchaser and which, within thirty days following delivery to such purchaser, is to be delivered for use outside Connecticut, provided such purchaser presents written certification to the seller when such material is received by such purchaser that such material shall be delivered for use outside Connecticut within thirty days.

(32) Vessels sold in Connecticut by shipbuilder or marine dealer to be transported immediately for use out of state. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168 and June Sp. Sess. P.A. 91-14, S. 27, 30.

(33) Solar energy systems. Former subsection (gg) repealed by P.A. 84-507, S. 3, 4.

(34) Machinery used in manufacturing. Sales of and the storage, use or other consumption of machinery used directly in a manufacturing production process. The word “machinery” as used in this subsection means the basic machine itself, and includes all of its component parts and contrivances, such as belts, pulleys, shafts, moving parts, operating structures and equipment or devices, which component parts and contrivances are used or required to control, regulate or operate the machinery or to enhance or alter its productivity or functionality, whether such component parts and contrivances are purchased separately or in conjunction with such machine and all replacement and repair parts for the basic machine or for its component parts and contrivances, whether such replacement or repair parts are purchased separately or in conjunction with such machine. For the purposes of this subsection, “machinery” includes machinery used exclusively to control or monitor an activity occurring during the manufacturing production process and machinery used exclusively during the manufacturing production process to test or measure materials and products being manufactured but shall not include office equipment or data processing equipment other than numerically controlled machinery used directly in the manufacturing process.

(35) Centers of service for elderly persons. Sales of tangible personal property or services to any center of service for elderly persons as described in subdivision (d) of section 17a-310.

(36) Motor vehicle driving service performed out of state. The sale of any motor vehicle driving service to the extent of that proportionate part of gross receipts from such service rendered which is directly related to actual driving performance outside the state.

(37) Fuel for use in certain high-occupancy commuter vehicles. Sales of and the storage, use or other consumption of any fuel with respect to which the tax imposed under chapter 221 has been refunded under subdivision (11) of subsection (a) of section 12-459.

(38) Telephone equipment designed exclusively for deaf or blind persons. Sales of and the storage, use or other consumption of any equipment designed exclusively for use by persons who are deaf or blind for purposes of communication by telephone.

(39) Renewable energy systems or systems using cogeneration technology. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(40) Commercial fishing vessels and machinery or equipment for use thereon. (A) Sales of and the storage, use or other consumption of any vessel exclusively for use in commercial fishing and any machinery or equipment exclusively for use on a commercial fishing vessel by a fisherman engaged in commercial fishing as a trade or business and to whom the Department of Revenue Services has issued a fisherman tax exemption permit, provided (i) for the immediately preceding taxable year, or (ii) on average, for the two immediately preceding taxable years, not less than fifty per cent of the gross income of the purchaser, as reported for federal income tax purposes, was derived from commercial fishing, subject to proof satisfactory to the Commissioner of Revenue Services.

(B) (i) The Commissioner of Revenue Services may issue a fisherman tax exemption permit to an applicant, provided such applicant has satisfied the commissioner that the applicant intends to carry on commercial fishing as a trade or business for at least two years, notwithstanding the fact that the applicant was not engaged in commercial fishing as a trade or business in the immediately preceding taxable year or, if the applicant was engaged in commercial fishing as a trade or business in such immediately preceding taxable year, notwithstanding the fact that, for such immediately preceding taxable year, or, on average, for the two immediately preceding taxable years, less than fifty per cent of the gross income of the applicant, as reported for federal income tax purposes, was derived from commercial fishing.

(ii) Such applicant shall be liable for the tax otherwise imposed, during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit, if commercial fishing is not carried on as a trade or business by such applicant during such entire period.

(iii) Such applicant shall also be liable for the tax otherwise imposed, during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit, if less than fifty per cent of the gross income of such applicant, as reported for federal income tax purposes, was derived from such commercial fishing for the immediately preceding taxable year, or, on average, for the two immediately preceding taxable years.

(iv) Any applicant liable for tax under clause (ii) or (iii) of this subparagraph shall not be eligible to be issued another permit under clause (i) of this subparagraph.

(C) The Commissioner of Revenue Services may issue a fisherman tax exemption permit to an applicant, notwithstanding the fact that, in the applicant’s immediately preceding taxable year, less than fifty per cent of the gross income of the applicant, as reported for federal income tax purposes, was derived from commercial fishing, provided (i) such applicant purchased, during the applicant’s current or immediately preceding taxable year, a commercial fishing trade or business from a seller who was issued a fisherman tax exemption permit by said commissioner at the time of such purchase, and (ii) such commercial fishing shall be carried on as a trade or business by such applicant during the period commencing upon the purchase and ending two years after the date of purchase. Such applicant shall be liable for the tax otherwise imposed, during the period commencing upon such purchase and ending two years after the date of purchase, if such applicant does not carry on such commercial fishing as a trade or business during the period commencing upon such purchase and ending two years after the date of purchase.

(D) For purposes of this subdivision, “commercial fishing vessel” shall include any vessel with a certificate of documentation issued by the United States Coast Guard for coastwise fishery.

(41) Services to determine effect on human health of consumption or use of a product or substance. Sales of services used to determine the probable consequences in relation to human health of the consumption or other use of any product, substance or element.

(42) Aircraft held for resale by certain air carriers and used for purposes other than retention, demonstration or display. Repealed by P.A. 85-240, S. 5, 6.

(43) Replacement parts in enterprise zones. Sales of any replacement parts for machinery to any business entity located in any enterprise zone designated pursuant to section 32-70 for use within such zone.

(44) Certain motion picture, video, television and radio production and broadcast equipment. (A) Sales of and the storage, use or other consumption of any filmed and taped television and radio programs and any materials which become an ingredient or component part of films or tapes which are used directly in the production and transmission of finished programs (i) broadcast to the general public by a television or radio station or (ii) used on or after October 1, 1986, for purposes of accredited medical or surgical training, including any equipment used for such purpose; (B) sales of and the storage, use, rental, lease or other consumption of any motion picture or video production equipment or sound recording equipment purchased or leased for use in this state for production activities which become an ingredient or component part of any master tapes, records, video tapes or film produced for commercial entertainment, commercial advertising or commercial educational purposes; or (C) sales of and the storage, use, rental or lease of equipment, including, but not limited to, antennas used directly in the production or broadcast of programs to the general public by a television or radio station.

(45) Gold or silver bullion, legal tender of any nation, rare and antique coins. Sales of and the storage or use of rare or antique coins, gold or silver bullion and gold or silver legal tender of any nation, traded according to its value as precious metal, provided such exemption shall not be applicable with respect to any such sale, storage or use in which the total value of such bullion or legal tender sold by the retailer is less than one thousand dollars.

(46) Meals delivered to homes of persons who are elderly, disabled or otherwise confined. Sales of home delivered meals to elderly, disabled and other homebound persons.

(47) Articles of clothing or footwear costing under fifty dollars. Repealed by P.A. 11-6, S. 166.

(48) Nonprescription drugs and medicines. Repealed by P.A. 11-6, S. 166.

(49) Property tax payments under motor vehicle leases. Any payment made by a lessee of a motor vehicle to a lessor for the purpose of paying the property taxes on any such vehicle under a lease which is otherwise subject to the taxes imposed by this chapter if such lease requires the lessee to pay such property taxes and if a separate statement of the amount of any such property tax payment is contained in such lease or in any bill rendered pursuant to such lease.

(50) Lease or rental of any motion picture film for display by theater owner or operator. The leasing or rental of any motion picture film by the owner or operator of a motion picture theater for purposes of display at such theater.

(51) Any meal the cost of which is less than two dollars. Repealed by P.A. 89-251, S. 202, 203.

(52) Cloth or fabric purchased for noncommercial sewing. Repealed by P.A. 11-6, S. 166.

(53) Disposable pads used for incontinency. Sales of certain disposable pads prepared for use in the manner of a diaper or as an underpad, and commonly used by persons who are incontinent.

(54) Test strips and tablets, lancets and glucose monitoring equipment used in care of diabetes and associated repair or replacement parts. Sales of test strips and tablets, lancets and glucose monitoring equipment for purposes of certain tests and monitoring required in the care of diabetes and repair or replacement parts for such equipment, whether such repair or replacements parts are purchased separately or in conjunction with the sale of such equipment, and whether such parts continue the original function or enhance the functionality of such equipment.

(55) Certain personal property used in burial or cremation. Sales of (A) tangible personal property by any funeral establishment performing the primary services in preparation for and the conduct of burial or cremation, provided any such property must be used directly in the performance of such services and the total amount of such exempt sales with respect to any single funeral may not exceed two thousand five hundred dollars, or (B) caskets used for burial or cremation.

(56) Sales of certain items by nursing homes, rest homes, residential care homes, convalescent homes or adult day care centers. Sales of items for not more than one hundred dollars each by any nursing home, rest home, residential care home, convalescent home or any adult day care center approved for such purpose by the Commissioner of Social Services, provided (1) such sales are made through a gift shop located in such home or center and (2) any profits from such sales are retained by such home or center for the benefit of the patients, in the case of any such home, or persons using any such adult day care center.

(57) Items purchased with supplemental nutrition assistance program benefits. Sales of any items purchased with supplemental nutrition assistance program benefits.

(58) Personnel, research or management services provided by participants in a joint venture. Joint venture in aircraft industry. (A) Sales of any services rendered for purposes of (i) personnel services, (ii) commercial or industrial marketing, development, testing or research services, or (iii) business analysis and management services, whenever, pursuant to a joint venture agreement, the recipient of any such services is either a corporation, a partnership, or a limited liability company, and such services are rendered by one or more corporate shareholders, or a corporate partner or corporate member in such joint venture, and in accordance with which, except as provided in subparagraph (B) of this subdivision, the company rendering such service must have an ownership interest equivalent to not less than twenty-five per cent of total ownership in such joint venture, provided (I) the purpose of such joint venture is directly related to production or development of new or experimental products or systems and the marketing and support thereof, (II) at least one of the corporations participating in such joint venture shall have been actively engaged in business in this state for not less than ten years, and (III) exemption for such sales in accordance with this subsection, with respect to any single joint venture, shall not be allowed for a period in excess of twenty consecutive years from the date of such venture’s incorporation, formation or organization, or in the case of a joint venture in existence prior to January 1, 1986, within the aircraft industry, for a period in excess of forty consecutive years, and such exemption shall be applicable to sales of such services rendered on or after January 1, 1986.

(B) In the case of a joint venture in the aircraft industry, the ownership interest percentage of each participant in such joint venture shall be equal to the aggregate ownership interest percentage owned directly or indirectly by every participant in such venture that is a related member, as defined in subsection (a) of section 12-218c.

(59) Aviation fuel used exclusively and directly in the experimental testing of any product. Sales of and the storage, use or other consumption of any aviation fuel used exclusively and directly in the experimental testing of any product.

(60) Motor vehicle or vessel purchased but not registered in this state by a person who is not a resident of this state. The sale of any motor vehicle or vessel, as defined in section 15-127, in this state when the purchaser of such motor vehicle or vessel is not a resident of this state and does not maintain a permanent place of abode in this state, provided such motor vehicle or vessel is not presented for registration with the Department of Motor Vehicles in this state and such purchaser submits a declaration, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, or other evidence as may be requested by the Commissioner of Revenue Services concerning such purchaser’s residency or place of abode.

(61) Ambulances. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(62) Services rendered between parent companies and wholly-owned subsidiaries. (A) Sales of any of the services enumerated in subparagraph (I), (K) or (L) of subdivision (2) of subsection (a) of section 12-407 that are rendered for a business entity affiliated with the business entity rendering such service in such manner that (i) either business entity in such transaction owns a controlling interest in the other business entity, or (ii) a controlling interest in each business entity in such transaction is owned by the same person or persons or business entity or business entities.

(B) For purposes of this subdivision, (i) “business entity” means a corporation, trust, estate, partnership, limited partnership, limited liability partnership, limited liability company, single member limited liability company, sole proprietorship, nonstock corporation or a federally-recognized Indian tribe; (ii) “controlling interest” means, in the case of a business entity that is a corporation, ownership of stock possessing one hundred per cent of the total combined voting power of all classes of stock entitled to vote or one hundred per cent of the total value of shares of all classes of stock of such corporation; in the case of a business entity that is a trust or estate, ownership of a beneficial interest of one hundred per cent in such trust or estate; in the case of a business entity that is a partnership, limited partnership or limited liability partnership, ownership of one hundred per cent of the profits interest or capital interest in such partnership, limited partnership or limited liability partnership; in the case of a limited liability company with more than one member, ownership of one hundred per cent of the profits interest, capital interest or membership interests in such limited liability company; in the case of a business entity that is a sole proprietorship or single member limited liability company, ownership of such sole proprietorship or single member limited liability company; in the case of a business entity that is a nonstock corporation with voting members, control of one hundred per cent of all voting membership interests in such corporation; and in the case of a business entity that is a nonstock corporation with no voting members, control of one hundred per cent of the board of directors of such corporation; (iii) whether a controlling interest in a business entity is owned shall be determined in accordance with Section 267 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided where a controlling interest is owned in a business entity other than a stock corporation, the term “stock” as used in said Section 267 of the Internal Revenue Code means, in the case of a partnership, limited partnership, limited liability partnership or limited liability company treated as a partnership for federal income tax purposes, the profits interest or capital interest in such partnership, in the case of a business entity that is a trust or estate, the beneficial interests in such trust or estate, and in the case of a business entity that is a nonstock corporation, the voting membership interests in such corporation, or if it has no voting members, the control of the board of directors; (iv) a business entity has “control of” the board of directors of a nonstock corporation if one hundred per cent of the voting members of the board of directors are either representatives of, including ex-officio directors, or persons appointed by such business entity, or “control of” one hundred per cent of the voting membership interests in a nonstock corporation if one hundred per cent of the voting membership interests are held by the business entity or by representatives of, including ex-officio members, or persons appointed by such business entity.

(63) Items sold for use in agricultural production by a farmer engaged in such production as a business. (A) Sales of and the storage, use or other consumption of tangible personal property exclusively for use in agricultural production, as defined in this subsection, by a farmer engaged in agricultural production as a trade or business and to whom the Department of Revenue Services has issued a farmer tax exemption permit, provided such farmer’s gross income from such agricultural production, as reported for federal income tax purposes, shall have been (i) not less than two thousand five hundred dollars for the immediately preceding taxable year, or (ii) on average, not less than two thousand five hundred dollars for the two immediately preceding taxable years.

(B) The Commissioner of Revenue Services shall adopt regulations in accordance with chapter 54 requiring periodic registration for purposes of the issuance of farmer tax exemption permits, including (i) a procedure related to the application for such permit, such application to include a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, to be signed by the applicant, and (ii) a form of notice concerning the penalty for misuse of such permit.

(C) As used in this subsection, (i) “agricultural production” means engaging, as a trade or business, in (I) the raising and harvesting of any agricultural or horticultural commodity, (II) dairy farming, (III) forestry, (IV) the raising, feeding, caring for, shearing, training or management of livestock, including horses, bees, poultry, fur-bearing animals or wildlife or (V) the raising and harvesting of fish, oysters, clams, mussels or other molluscan shellfish; and (ii) “farmer” means any person engaged in agricultural production as a trade or business.

(D) The Department of Revenue Services may issue a farmer tax exemption permit to a farmer, notwithstanding the fact that, in the farmer’s immediately preceding taxable year, such farmer’s gross income from agricultural production engaged in as a trade or business may have been less than two thousand five hundred dollars, provided (i) such farmer purchased, during such farmer’s current or immediately preceding taxable year, an agricultural trade or business from a seller who was issued a farmer tax exemption permit by such department at the time of such purchase and such agricultural production shall be carried on as a trade or business by such purchaser during the period commencing upon the purchase and ending two years after the date of purchase. Such purchaser shall be liable for the tax otherwise imposed, during the period commencing upon such purchase and ending two years after the date of purchase, if such agricultural production is not carried on as a trade or business by such purchaser during the period commencing upon such purchase and ending two years after the date of purchase; or (ii) such farmer is a veteran, as defined in section 27-103, who has never owned or leased property for the purpose of commercial agricultural production or who has owned or leased property for the purpose of commercial agricultural production for less than two years. Such veteran farmer shall be liable for the tax otherwise imposed, during the period commencing upon issuance of a farmer tax exemption permit pursuant to this subparagraph and ending two years after the date of such issuance, if such agricultural production is not carried on as a trade or business by such veteran farmer during the period commencing upon such issuance and ending two years after the date of such issuance.

(E) (i) The Department of Revenue Services, under such regulations as the Commissioner of Revenue Services may adopt in accordance with the provisions of chapter 54, may issue a farmer tax exemption permit to an applicant, provided such applicant has satisfied the commissioner that the applicant intends to carry on agricultural production as a trade or business for at least two years, notwithstanding the fact that the applicant was not engaged in agricultural production as a trade or business in the immediately preceding taxable year or, if the applicant was engaged in agricultural production as a trade or business in the immediately preceding taxable year, notwithstanding the fact that the applicant’s gross income from such agricultural production, as reported for federal income tax purposes, was less than two thousand five hundred dollars for the immediately preceding taxable year or, on average, less than two thousand five hundred dollars for the two immediately preceding taxable years.

(ii) Such applicant shall be liable for the tax imposed under this chapter during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit if agricultural production is not carried on as a trade or business by such applicant during such entire period.

(iii) Such applicant shall also be liable for the tax otherwise imposed, during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit, if (I) such applicant’s gross income from such agricultural production, as reported for federal income tax purposes, is less than two thousand five hundred dollars for the immediately preceding taxable year or, on average, less than two thousand five hundred dollars for the two immediately preceding taxable years, and (II) such applicant’s expenses from such agricultural production, as reported for federal income tax purposes, are less than two thousand five hundred dollars for the immediately preceding taxable year or, on average, less than two thousand five hundred dollars for the two immediately preceding taxable years.

(iv) Any applicant liable for tax under clause (ii) or (iii) of this subparagraph shall not be eligible to be issued another permit under clause (i) of this subparagraph.

(64) Computer-related cleaning equipment. Sales of and the storage, use or other consumption of equipment used directly in the production and cleaning of computer discs for purposes of creating and maintaining the atmospheric environment necessary in the area immediately surrounding such production and cleaning process, including with respect to such area, climate control, air quality and a positive pressure mode adapted to the particular climate and air quality requirements of such production and cleaning process.

(65) Molds, dies, patterns and sand handling equipment for metal casting foundries. The purchase and sale by metal casting foundries of molds, dies, patterns and sand handling equipment.

(66) Molds, dies and patterns for pattern shops and metal casting foundries. The sale by pattern shops of molds, dies and patterns to metal casting foundries or their customers for use in such foundries, and the purchase and use of such items by pattern shops in connection with any such sales.

(67) New motor vehicles exclusively powered by clean alternative fuels. Sales of and the storage, use or other consumption, prior to July 1, 2008, of a new motor vehicle which is exclusively powered by a clean alternative fuel. As used in this subdivision and subdivisions (68) and (69) of this section, “clean alternative fuel” means natural gas, hydrogen or electricity when used as a motor vehicle fuel or propane when used as a motor vehicle fuel if such a vehicle meets the federal fleet emissions standards under the federal Clean Air Act or any emissions standards adopted by the Commissioner of Energy and Environmental Protection as part of the state’s implementation plan under said act.

(68) Conversion equipment associated with converting vehicles to exclusive use of clean alternative fuels or dual use of such fuel and any other fuel. Sales of and the storage, use or other consumption, prior to July 1, 2008, of conversion equipment incorporated into or used in converting vehicles powered by any other fuel to either exclusive use of a clean alternative fuel or dual use of any other fuel and a clean alternative fuel, including, but not limited to, storage cylinders, cylinder brackets, regulated mixers, fill valves, pressure regulators, solenoid valves, fuel gauges, electronic ignitions and alternative fuel delivery lines.

(69) Equipment associated with compressed natural gas filling or electric recharging station. Sales of and the storage, use or other consumption, prior to July 1, 2008, of equipment incorporated into or used in a compressed natural gas or hydrogen filling or electric recharging station for vehicles powered by a clean alternative fuel, including, but not limited to, compressors, storage cylinders, associated framing, tubing and fittings, valves, fuel poles and fuel delivery lines used for clean alternative fuel storage and filling facilities.

(70) Commercial trucks, truck tractors, tractors and semitrailers and vehicles used in combination therewith. (A) Sales of and the storage, use or other consumption of commercial trucks, truck tractors, tractors and semitrailers, and vehicles used in combination therewith, which (i) have a gross vehicle weight rating in excess of twenty-six thousand pounds or (ii) are operated actively and exclusively during the period commencing upon its purchase and ending one year after the date of purchase for the carriage of interstate freight pursuant to a certificate or permit issued by the Interstate Commerce Commission or its successor agency. As used in this subsection, “gross vehicle weight rating” means the value specified by the manufacturer as the loaded weight of the single or combination vehicle and, if the manufacturer has not specified a value for a towed vehicle, means the value specified for the towing vehicle plus the loaded weight of the towed unit.

(B) Each purchaser of a commercial truck, truck tractor, tractor or semitrailer or vehicle used in combination therewith exempt from tax pursuant to the provisions of subparagraph (A)(ii) of this subsection shall, in order to qualify for said exemption, present to the retailer (i) a copy of the certificate or permit that was issued by the Interstate Commerce Commission or its successor agency to the purchaser and (ii) a certificate, in such form as the commissioner may prescribe, certifying that such commercial truck, truck tractor, tractor or semitrailer or vehicle used in combination therewith will be operated actively and exclusively for the carriage of interstate freight. The purchaser shall be liable for the tax otherwise imposed if, during the period commencing upon its purchase and ending one year after the date of purchase, such commercial truck, truck tractor, tractor or semitrailer or vehicle used in combination therewith is not operated actively and exclusively for the carriage of interstate freight.

(71) Machinery, equipment, tools, materials and supplies used in commercial printing. Sales of and the storage, use or other consumption of machinery, equipment, tools, materials and supplies used predominantly in the production of printed material by a commercial printer or publisher. For purposes of this subsection, “the production of printed material” is defined to include all processes necessary to convert manuscript copy into printed material, including but not limited to, layout, color separation and typesetting.

(72) Machinery, equipment, tools, materials and supplies for typesetting, color separation, finished copy, or similar products. Sales of and the storage, use or other consumption of machinery, equipment, tools, materials and supplies used predominantly in the production of typesetting, color separation, finished copy with type proofs and artwork or similar content mounted for photomechanical reproduction, or other similar products to be sold for use in the production of printed materials.

(73) Component parts for assembly of manufacturing machinery. The sale of any part of a machine purchased exclusively for the purpose of assembling a machine for use directly in a manufacturing production process, provided the purchaser submits a certified statement at the time of such purchase, on a form prepared by the Commissioner of Revenue Services, certifying that such part is purchased exclusively for use in a machine to be assembled by the purchaser, or someone acting on behalf of the purchaser, and that such machine shall be used directly in a manufacturing production process. The purchaser shall prepare a record of the use of such part which shall be maintained by the purchaser for a period of not less than three years following the date of purchase.

(74) Certain sales of computer and data processing services. (A) Sales of computer and data processing services rendered to a customer (i) by a retailer which, on or after July 1, 1991, acquired the operations of a data processing facility from the customer, provided such customer operated the facility for its own use or (ii) by a retailer which, on or after July 1, 1993, acquired the operations of the data processing facility from the retailer described in subparagraph (A)(i) of this subsection, provided such customer formerly operated the facility for its own use. (B) Sales of computer and data processing services rendered to a customer by a retailer which, on or after July 1, 1995, acquired the data processing operations from the customer, provided such customer formerly conducted such data processing operations for its own use. Sales of and the storage, use or other consumption of computers or data processing equipment, when sold to the retailer described in this subparagraph and used by such retailer to provide the services described in this subparagraph. The provisions in this subparagraph shall not apply if the retailer is a related person, as defined in section 12-217w, with respect to the customer or the customer is a related person, as defined therein, with respect to the retailer.

(75) Aviation fuel. Sales of and the storage, use or other consumption of aviation fuel used exclusively for aviation purposes.

(76) Aircraft repair or replacement parts. Sales of and the storage, use or other consumption of repair or replacement parts exclusively for use (A) in aircraft, or (B) in the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis.

(77) Aircraft repair services. Sales of aircraft repair services when such services are rendered in connection with (A) aircraft, or (B) the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis.

(78) Materials, tools, fuel, machinery and equipment in an aircraft manufacturing facility. On or after July 1, 1993, sales of and the storage, use or other consumption by an aircraft manufacturer operating an aircraft manufacturing facility in this state of materials, tools, fuel, machinery and equipment used in such facility. For purposes of this subsection, (A) “machinery and equipment” means tangible personal property (i) which is installed in an aircraft manufacturing facility operated by an aircraft manufacturer and (ii) the predominant use of which is for the manufacturing of aircraft or aircraft parts or components or for the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis and (B) “aircraft manufacturing facility” means that portion of a plant, building or other real property improvement used for the manufacturing of aircraft or aircraft parts or components or for the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis.

(79) Marine fuel. Sales and the storage, use or other consumption of bunker fuel oil, intermediate fuel, marine diesel oil and marine gas oil for use in any vessel having a displacement exceeding four thousand dead weight tons or for use in any vessel primarily engaged in interstate commerce.

(80) Equipment and associated repair and replacement parts installed in motor vehicles for persons with physical disabilities. (A) Sales and the storage, use or other consumption of special equipment installed in a motor vehicle for the exclusive use of a person with physical disabilities and repair or replacement parts for such equipment, whether such repair or replacement parts are purchased separately or in conjunction with such equipment, and whether such parts continue the original function or enhance the functionality of such equipment.

(B) When a motor vehicle in which special equipment exclusively for the use of a person with physical disabilities has previously been installed is sold by a licensed motor vehicle dealer for use by a person with physical disabilities, the taxes imposed by this chapter shall not apply to the portion of the sales price attributable to such equipment. Unless established otherwise, the portion of the sales price attributable to the motor vehicle shall be deemed to be the value determined pursuant to subsection (b) of section 12-431.

(81) Machinery, equipment, tools and materials used in fabricating optical lenses. Sales of and the storage, use or other consumption of machinery, equipment, tools and materials used exclusively in the fabrication of optical lenses.

(82) Sales of commercial motor vehicles where seventy-five per cent of days-in-service revenue derives from trips involving other states. (A) The sale of and the storage, use or other consumption of any commercial motor vehicle, as defined in subparagraphs (A) and (B) of subdivision (15) of section 14-1, that is operating pursuant to the provisions of section 13b-88 or 13b-89, during the period commencing upon its purchase and ending one year after the date of purchase, provided seventy-five per cent of its revenue from its days in service is derived from out-of-state trips or trips crossing state lines.

(B) Each purchaser of a commercial motor vehicle exempt from tax pursuant to the provisions of this subsection shall, in order to qualify for said exemption, present to the retailer a certificate, in such form as the commissioner may prescribe, certifying that seventy-five per cent of such vehicle’s revenue from its days in service will be derived from out-of-state trips or trips crossing state lines. The purchaser of the motor vehicle shall be liable for the tax otherwise imposed if, during the period commencing upon its purchase and ending one year after the date of purchase, seventy-five per cent of the vehicle’s revenue from its days in service is not derived from out-of-state trips or trips crossing state lines.

(83) Sales of motor buses where seventy-five per cent of day-in-service revenue derives from trips involving other states. (A) The sale of and the storage, use or other consumption of any motor bus, as defined in section 14-1, that is operating pursuant to the provisions of section 13b-88 or 13b-89, during the period commencing upon its purchase and ending one year after the date of purchase provided seventy-five per cent of its revenue from its days in service is derived from out-of-state trips or trips crossing state lines.

(B) Each purchaser of a motor bus exempt from tax pursuant to the provisions of this subsection shall, in order to qualify for said exemption, present to the retailer a certificate, in such form as the commissioner may prescribe, certifying that seventy-five per cent of such bus’s revenue from its days in service will be derived from out-of-state trips or trips crossing state lines. The purchaser of the motor bus shall be liable for the tax otherwise imposed if, during the period commencing upon its purchase and ending one year after the date of purchase, seventy-five per cent of the bus’s revenue from its days in service is not derived from out-of-state trips or trips crossing state lines.

(84) Sales of goods and services to The University of Connecticut Educational Properties, Incorporated. Sales of tangible personal property and services to The University of Connecticut Educational Properties, Incorporated, with regard to Connecticut Technology Park.

(85) Landscaping, horticulture, window cleaning or maintenance services rendered to certain disabled persons. Sales of any landscaping and horticultural services, window cleaning services or maintenance services, as described in subparagraph (I) of subdivision (37) of subsection (a) of section 12-407, on or after July 1, 1994, which are rendered to a person determined to be eligible for, and currently receiving, total disability benefits under the Social Security Act, provided such services are rendered at the residence of such person.

(86) Sales by an affiliate participating in certain community economic development programs. Sales of services by an affiliate participating in implementation of the community economic development program established pursuant to section 8-240k to another affiliate participating in said program.

(87) Sales of eligible benefits under Title XVIII or XIX of Social Security Act or CHAMPUS. Sales of items that are eligible benefits and that are made to an eligible beneficiary pursuant to Title XVIII, 42 USC Section 1395 et seq., or Title XIX, 42 USC Section 1396 et seq., of the Social Security Act or pursuant to the federal Civilian Health and Medical Program of the Uniformed Services, 10 USC Section 1071 et seq.

(88) Commercial photographic film and paper processing materials. Sales of and the storage, use or other consumption of machinery, equipment, tools and materials used exclusively in the commercial processing of photographic film and paper.

(89) Machinery, equipment, tools, materials, supplies and fuel used in the biotechnology industry. Sales of and the storage, use or other consumption of machinery, equipment, tools, materials, supplies and fuel used directly in the biotechnology industry. For the purposes of this subdivision, “biotechnology” means the application of technologies, such as recombinant DNA techniques, biochemistry, molecular and cellular biology, genetics and genetic engineering, biological cell fusion techniques, and new bioprocesses, using living organisms, or parts of organisms, to produce or modify products, to improve plants or animals, to identify targets for small molecule pharmaceutical development, to transform biological systems into useful processes and products or to develop microorganisms for specific uses.

(90) Water companies. Repealed by P.A. 15-244, S. 222.

(91) Safety apparel. Sales of and the storage, use or other consumption of safety apparel. For the purposes of this subsection “safety apparel” means any item of clothing or protective equipment worn by an employee for protection during the course of the employee’s employment.

(92) Services or tangible personal property for the operation of projects of the Materials Innovation and Recycling Authority. The sales and use of any services or tangible personal property to be incorporated into or used or otherwise consumed in the operation of any project of the Materials Innovation and Recycling Authority established pursuant to section 22a-261 whether such purchases are made directly by the authority or are reimbursed by the authority to the lessee or operator of such project.

(93) Tangible personal property or services to tourism districts. Sales of tangible personal property or services to any tourism district, as defined in section 10-397.

(94) Tangible personal property at bazaars, fairs, picnics, tag sales by nonprofit organizations. Sales of tangible personal property by nonprofit organizations at bazaars, fairs, picnics, tag sales or similar events to the extent of five such events of a day’s duration held during any calendar year.

(95) Services or tangible personal property used or consumed in operating solid waste-to-energy facilities. The sales or use of any services or tangible personal property to be incorporated into or used or otherwise consumed in the operation of a solid waste-to-energy facility, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection, whether such purchases are made directly by an authority or an operating committee, or are reimbursed by an authority or operating committee to the lessee or operator of such facility.

(96) Vegetable seeds. Sales of vegetable seeds suitable for planting to produce food for human consumption.

(97) Yarn. Repealed by P.A. 11-6, S. 166.

(98) Tangible personal property by historical societies. Sales of tangible personal property by historical societies.

(99) Certain aircraft. Sales of and the storage, use or other consumption of, aircraft having a maximum certificated takeoff weight of six thousand pounds or more. “Certificated takeoff weight” means the maximum such weight contained in the type certificate or airworthiness certificate.

(100) Services used or consumed in the development, construction, rehabilitation, renovation or repair of housing facilities for low and moderate income families in qualified census tracts or difficult development areas. Sales of and the acceptance, use or other consumption of any service described in subdivision (2) of subsection (a) of section 12-407 that is accepted, used or consumed in the development, construction, rehabilitation, renovation or repair of housing facilities for low and moderate income families and persons, provided such facilities are situated in qualified census tracts or difficult development areas as designated by the Secretary of the United States Department of Housing and Urban Development and provided, further, that the development of such facilities is assisted by an allocation of Low Income Housing Tax Credits pursuant to Section 42 of the Internal Revenue Code. For purposes of this subdivision, (A) “housing facilities” means facilities having as their primary purpose the provision of safe and adequate housing and related facilities for low and moderate income families and persons, notwithstanding that said housing provides other dwelling accommodations for low and moderate income families; (B) “related facilities” means those facilities defined in subsection (d) of section 8-243; and (C) “low and moderate income families” means those families as defined in subsection (h) of said section 8-243.

(101) Firearm safety devices. Sales of and the storage, use or other consumption of firearm safety devices. For purposes of this subdivision, “firearm safety devices” shall include safes, lock boxes, trigger and barrel locks and other items designed to enhance home firearm safety.

(102) Bicycle helmets. Sales of and the storage, use or other consumption of bicycle helmets. For the purposes of this subdivision, “bicycle” means any vehicle propelled by the person riding the same by foot or hand power and “helmet” means protective headgear which conforms to the minimum specifications established by the American National Standards Institute or the Snell Memorial Foundation’s Standard for Protective Headgear for Use in Bicycling.

(103) Machinery, equipment and supplies of freight railroads. Sales of and the storage, use or other consumption of railroad locomotives, track ballasts, ties, rails, machinery and equipment used to maintain the railroad right-of-way which is used or operated exclusively for the carriage of freight.

(104) Calibration services. Sales, use or other consumption of (A) calibration services for machinery, equipment or instrumentation used in a manufacturing production process; or (B) other sales, use or other consumption of services or compliance practices associated with registration and compliance of quality management and quality assurance standards as part of standards created by the International Organization of Standards. For purposes of this subdivision, “calibration services” means independent inspection services performed to verify accuracy in the provision, calibration or recalibration of equipment used to test, measure, monitor or gage any quality, process or environmental equipment used in conjunction with maintaining quality standards or meeting regulatory requirements.

(105) Shoe repair services. Sales of shoe repair services.

(106) “Call before you dig” services. Sales of services enumerated in subparagraph (J) of subdivision (37) of subsection (a) of section 12-407, on or after July 1, 1999, which services are rendered to the central clearinghouse organized and operated under the direction of the Public Utilities Regulatory Authority, by the public utilities of this state for receiving and giving the notices required by section 16-349.

(107) Diesel fuel used in portable generators. Sales of, and the storage, use or other consumption of, diesel fuel to be used exclusively in portable power system generators that are larger than one hundred fifty kilowatts.

(108) Child car seats. Sales of child car seats.

(109) College textbooks. Sales of college textbooks to full and part-time students enrolled at institutions of higher education or private occupational schools authorized pursuant to sections 10a-22a to 10a-22o, inclusive, provided the student presents a valid student identification card. For purposes of this subdivision, “college textbooks” means new or used books and related workbooks required or recommended for a course at an institution of higher education or a private occupational school authorized pursuant to sections 10a-22a to 10a-22o, inclusive.

(110) High mileage motor vehicles. On and after January 1, 2008, and prior to July 1, 2010, the sale of any passenger motor vehicle, as defined in section 14-1, that has a United States Environmental Protection Agency estimated city or highway gasoline mileage rating of at least forty miles per gallon.

(111) Products which aid in the cessation of smoking. Repealed by P.A. 11-6, S. 166.

(112) Equipment transmitting information at not less than two hundred kilobits per second. Sales of equipment to a telecommunications company or community antenna television company, as defined under section 16-1, that is used to provide telecommunications, high-speed data transmission or broad-band Internet services which offer the capability to transmit information at a rate that is not less than two hundred kilobits per second in at least one direction.

(113) Materials, tools, fuel, machinery and equipment used in fuel cell manufacturing. (A) Sales to, and the storage, use or other consumption by, a fuel cell manufacturing facility in this state of materials, tools, fuel, machinery and equipment used in such facility.

(B) For purposes of this subdivision, (i) “fuel cell” means a device that directly or indirectly produces electricity directly from hydrogen or hydrocarbon fuel through a noncombustive electro-chemical process, (ii) “machinery and equipment” means tangible personal property which is installed in a fuel cell manufacturing facility operated by a fuel cell manufacturer, and the predominant use of which is for the manufacturing of fuel cells, and (iii) “fuel cell manufacturing facility” means that portion of a plant, building or other real property improvement used for the manufacturing of fuel cell parts or components or for the significant overhauling or rebuilding of such parts or components on a factory basis.

(114) Magazines and newspapers. (A) Sales of magazines, including publications which only contain puzzles, by subscription; (B) sales of newspapers.

(115) Hybrid passenger cars. On and after October 1, 2004, and prior to October 1, 2008, the sale of any hybrid passenger car that has a United States Environmental Protection Agency estimated highway gasoline mileage rating of at least forty miles per gallon. For purposes of this subdivision, “hybrid passenger car” means a passenger car that draws acceleration energy from two onboard sources of stored energy, which are both an internal combustion or heat engine using combustible fuel and a rechargeable energy storage system and, for a passenger car or light truck with a model year of 2004 or later, is certified to meet or exceed the tier II bin 5 low emission vehicle classification.

(116) Marine vessel brokerage services. Sales of marine vessel brokerage services provided by marine vessel brokers selling such vessels for the owners.

(117) Solar energy electricity generating, water and space heating systems and geothermal resource systems. Machinery, equipment, tools, materials, supplies and fuel used in renewable energy and clean energy technology industries. (A) Sales and use of solar energy electricity generating systems and passive or active solar water or space heating systems and geothermal resource systems, including equipment related to such systems, and sales of services relating to the installation of such systems.

(B) Sales of and the storage, use or other consumption of machinery, equipment, tools, materials, supplies and fuel used directly in the renewable energy and clean energy technology industries. As used in this subdivision, “renewable energy and clean energy technology industries” means industries that apply technologies to produce, improve or develop solar energy electricity generating systems, passive or active solar water or space heating systems, geothermal resource systems and wind power electric generation systems, including equipment related to such systems.

(118) Ice storage systems for cooling. Sales and use of ice storage systems used for cooling, including equipment related to such systems, and sales of services relating to the installation of such systems by a utility ratepayer who is billed by such utility on a time-of-service metering basis.

(119) Clothing and footwear. Repealed by P.A. 15-244, S. 222.

(120) Nonprescription drugs or medicines. On and after April 1, 2015, sales of the following nonprescription drugs or medicines available for purchase for use in or on the body: Vitamin or mineral concentrates; dietary supplements; natural or herbal drugs or medicines; products intended to be taken for coughs, cold, asthma or allergies, or antihistamines; laxatives; antidiarrheal medicines; analgesics; antibiotic, antibacterial, antiviral and antifungal medicines; antiseptics; astringents; anesthetics; steroidal medicines; anthelmintics; emetics and antiemetics; antacids; and any medication prepared to be used in the eyes, ears or nose. Nonprescription drugs or medicines shall not include cosmetics, dentrifrices, mouthwash, shaving and hair care products, soaps or deodorants.

(1949 Rev., S. 2096; 1953, S. 1167d; 1953, 1955, S. 1166d; 1955, S. 1168d; 1957, P.A. 195; 389; 390; 1959, P.A. 578, S. 11; 1961, P.A. 80; 1967, P.A. 57, S. 28; 754, S. 20; 1969, P.A. 187; 188; 758, S. 14; June, 1969, P.A. 1, S. 23; 1971, P.A. 455; 516, S. 1; 794, S. 1, 2; 872, S. 38, 150; June, 1971, P.A. 5, S. 129; 8, S. 6, 7; 1972, P.A. 46, S. 1; 285, S. 4; P.A. 73-196, S. 1, 2; 73-288, S. 4, 8; 73-299, S. 1, 2; 73-439; 73-452, S. 1, 2; P.A. 74-4, S. 1–3; 74-200; 74-263, S. 1, 2; P.A. 75-213, S. 33, 52, 53; 75-495, S. 1, 2; 75-567, S. 47, 48, 80; 75-607, S. 1; 75-613, S. 2, 4; P.A. 76-390, S. 1, 2; 76-435, S. 47, 82; P.A. 77-46; 77-266, S. 1, 2; 77-370, S. 9, 13; 77-395, S. 2, 3; 77-427, S. 1, 2; 77-457; P.A. 78-71, S. 3–5; 78-172, S. 1, 2; P.A. 79-33, S. 1, 2; 79-400, S. 1, 2; 79-419, S. 1, 2; 79-547, S. 1, 2; 79-627, S. 1, 6; P.A. 80-71, S. 21, 30; 80-98, S. 1, 2; 80-406, S. 2, 5; P.A. 81-323, S. 1, 2; 81-327, S. 1, 2; 81-399, S. 1, 3; 81-445, S. 5, 11; P.A. 82-25, S. 8, 10; 82-192, S. 1, 2; 82-416, S. 2, 3; 82-444; 82-467, S. 1, 3; P.A. 83-18, S. 1, 4, 5; 83-509, S. 1, 3; P.A. 84-415, S. 1–3; 84-507, S. 1, 3, 4; P.A. 85-3, S. 1, 3; 85-159, S. 7, 8, 16, 19; 85-240, S. 5, 6; 85-435, S. 1, 2; 85-462, S. 1, 2; 85-469, S. 4, 6; 85-513, S. 2, 3; 85-534, S. 3, 5; P.A. 86-120, S. 1, 2; 86-397, S. 1, 5, 10; P.A. 87-50; 87-119, S. 1, 2; 87-177, S. 1, 2; 87-238, S. 1, 2; 87-311, S. 1, 2; 87-315, S. 1, 2; 87-422, S. 2, 3; July Sp. Sess. P.A. 87-1, S. 1, 9; P.A. 88-307, S. 1, 4; 88-364, S. 19, 123; P.A. 89-123, S. 5, 9–11; 89-190; 89-251, S. 12–14, 202, 203; P.A. 90-255, S. 1, 2; 90-262, S. 3, 4; 90-295, S. 4, 5; 90-336, S. 2, 3; P.A. 91-179, S. 2, 5; June Sp. Sess. P.A. 91-3, S. 114–117, 166, 168; June Sp. Sess. P.A. 91-14, S. 27, 30; P.A. 92-133, S. 8, 9; 92-188, S. 2, 4; 92-193, S. 7, 8; May Sp. Sess. P.A. 92-5, S. 28, 37; May Sp. Sess. P.A. 92-17, S. 28, 29, 40, 59; P.A. 93-44, S. 19, 24; 93-74, S. 27–31, 67; 93-122; 93-199, S. 3, 6; 93-262, S. 1, 87; 93-332, S. 14, 20, 23, 42; 93-360, S. 16, 17, 19; 93-361, S. 14, 17; Sept. Sp. Sess. P.A. 93-1, S. 29, 35; P.A. 94-9, S. 19, 41; 94-82, S. 4, 5; 94-175, S. 24, 26, 32; May Sp. Sess. P.A. 94-4, S. 18, 19, 75, 80, 85; P.A. 95-160, S. 40–47, 64, 69; 95-359, S. 2–7, 18, 19; P.A. 96-139, S. 12, 13; 96-172, S. 2, 3; 96-222, S. 8, 9, 41; 96-252, S. 5, 8; P.A. 97-112, S. 2; 97-243, S. 21–25, 67; 97-295, S. 6, 25; 97-315, S. 1, 4; 97-316, S. 1–4, 8–11; June 18 Sp. Sess. P.A. 97-4, S. 5, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-110, S. 8, 9, 27; 98-262, S. 6, 14, 22; Dec. Sp. Sess. P.A. 98-1, S. 30, 43; P.A. 99-173, S. 16–27, 65; 99-241, S. 54, 66; P.A. 00-140, S. 22, 40; 00-170, S. 1–6, 42; 00-174, S. 8–12, 64, 75, 83; 00-196, S. 4, 66; June Sp. Sess. P.A. 01-6, S. 18, 22, 30, 61, 66, 85; P.A. 02-103, S. 8–15, 47, 48, 54; May 9 Sp. Sess. P.A. 02-4, S. 10; P.A. 03-2, S. 28, 58; 03-225, S. 9, 10; June 30 Sp. Sess. P.A. 03-1, S. 98; June 30 Sp. Sess. P.A. 03-6, S. 54, 239; P.A. 04-201, S. 11, 12; 04-217, S. 22; 04-231, S. 1, 7; May Sp. Sess. P.A. 04-2, S. 103, 104; P.A. 05-251, S. 86, 87; 05-288, S. 53; P.A. 06-150, S. 20; 06-161, S. 5; 06-186, S. 74; 06-187, S. 80, 82; P.A. 07-242, S. 20, 68; June Sp. Sess. P.A. 07-4, S. 72, 121; P.A. 08-150, S. 34; P.A. 09-9, S. 4; P.A. 10-32, S. 38; 10-75, S. 11; P.A. 11-6, S. 166; 11-61, S. 60, 184; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 124; June 12 Sp. Sess. P.A. 12-2, S. 58; P.A. 13-184, S. 79; P.A. 14-47, S. 47, 48; 14-94, S. 1; 14-122, S. 14, 98; 14-217, S. 223; P.A. 15-46, S. 10; 15-117, S. 1; 15-179, S. 5; 15-244, S. 77, 222; June Sp. Sess. P.A. 15-5, S. 235, 512.)

*Note: On and after July 1, 2016, subdivision (121) of this section, added by section 196 of public act 14-217, is to read as follows:

“(121) Connecticut credit unions. Sales of tangible personal property or services to, and the storage, use or other consumption of tangible personal property or services by, a Connecticut credit union, as defined in section 36a-2.”

(1949 Rev., S. 2096; 1953, S. 1167d; 1953, 1955, S. 1166d; 1955, S. 1168d; 1957, P.A. 195; 389; 390; 1959, P.A. 578, S. 11; 1961, P.A. 80; 1967, P.A. 57, S. 28; 754, S. 20; 1969, P.A. 187; 188; 758, S. 14; June, 1969, P.A. 1, S. 23; 1971, P.A. 455; 516, S. 1; 794, S. 1, 2; 872, S. 38, 150; June, 1971, P.A. 5, S. 129; 8, S. 6, 7; 1972, P.A. 46, S. 1; 285, S. 4; P.A. 73-196, S. 1, 2; 73-288, S. 4, 8; 73-299, S. 1, 2; 73-439; 73-452, S. 1, 2; P.A. 74-4, S. 1–3; 74-200; 74-263, S. 1, 2; P.A. 75-213, S. 33, 52, 53; 75-495, S. 1, 2; 75-567, S. 47, 48, 80; 75-607, S. 1; 75-613, S. 2, 4; P.A. 76-390, S. 1, 2; 76-435, S. 47, 82; P.A. 77-46; 77-266, S. 1, 2; 77-370, S. 9, 13; 77-395, S. 2, 3; 77-427, S. 1, 2; 77-457; P.A. 78-71, S. 3–5; 78-172, S. 1, 2; P.A. 79-33, S. 1, 2; 79-400, S. 1, 2; 79-419, S. 1, 2; 79-547, S. 1, 2; 79-627, S. 1, 6; P.A. 80-71, S. 21, 30; 80-98, S. 1, 2; 80-406, S. 2, 5; P.A. 81-323, S. 1, 2; 81-327, S. 1, 2; 81-399, S. 1, 3; 81-445, S. 5, 11; P.A. 82-25, S. 8, 10; 82-192, S. 1, 2; 82-416, S. 2, 3; 82-444; 82-467, S. 1, 3; P.A. 83-18, S. 1, 4, 5; 83-509, S. 1, 3; P.A. 84-415, S. 1–3; 84-507, S. 1, 3, 4; P.A. 85-3, S. 1, 3; 85-159, S. 7, 8, 16, 19; 85-240, S. 5, 6; 85-435, S. 1, 2; 85-462, S. 1, 2; 85-469, S. 4, 6; 85-513, S. 2, 3; 85-534, S. 3, 5; P.A. 86-120, S. 1, 2; 86-397, S. 1, 5, 10; P.A. 87-50; 87-119, S. 1, 2; 87-177, S. 1, 2; 87-238, S. 1, 2; 87-311, S. 1, 2; 87-315, S. 1, 2; 87-422, S. 2, 3; July Sp. Sess. P.A. 87-1, S. 1, 9; P.A. 88-307, S. 1, 4; 88-364, S. 19, 123; P.A. 89-123, S. 5, 9–11; 89-190; 89-251, S. 12–14, 202, 203; P.A. 90-255, S. 1, 2; 90-262, S. 3, 4; 90-295, S. 4, 5; 90-336, S. 2, 3; P.A. 91-179, S. 2, 5; June Sp. Sess. P.A. 91-3, S. 114–117, 166, 168; June Sp. Sess. P.A. 91-14, S. 27, 30; P.A. 92-133, S. 8, 9; 92-188, S. 2, 4; 92-193, S. 7, 8; May Sp. Sess. P.A. 92-5, S. 28, 37; May Sp. Sess. P.A. 92-17, S. 28, 29, 40, 59; P.A. 93-44, S. 19, 24; 93-74, S. 27–31, 67; 93-122; 93-199, S. 3, 6; 93-262, S. 1, 87; 93-332, S. 14, 20, 23, 42; 93-360, S. 16, 17, 19; 93-361, S. 14, 17; Sept. Sp. Sess. P.A. 93-1, S. 29, 35; P.A. 94-9, S. 19, 41; 94-82, S. 4, 5; 94-175, S. 24, 26, 32; May Sp. Sess. P.A. 94-4, S. 18, 19, 75, 80, 85; P.A. 95-160, S. 40–47, 64, 69; 95-359, S. 2–7, 18, 19; P.A. 96-139, S. 12, 13; 96-172, S. 2, 3; 96-222, S. 8, 9, 41; 96-252, S. 5, 8; P.A. 97-112, S. 2; 97-243, S. 21–25, 67; 97-295, S. 6, 25; 97-315, S. 1, 4; 97-316, S. 1–4, 8–11; June 18 Sp. Sess. P.A. 97-4, S. 5, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-110, S. 8, 9, 27; 98-262, S. 6, 14, 22; Dec. Sp. Sess. P.A. 98-1, S. 30, 43; P.A. 99-173, S. 16–27, 65; 99-241, S. 54, 66; P.A. 00-140, S. 22, 40; 00-170, S. 1–6, 42; 00-174, S. 8–12, 64, 75, 83; 00-196, S. 4, 66; June Sp. Sess. P.A. 01-6, S. 18, 22, 30, 61, 66, 85; P.A. 02-103, S. 8–15, 47, 48, 54; May 9 Sp. Sess. P.A. 02-4, S. 10; P.A. 03-2, S. 28, 58; 03-225, S. 9, 10; June 30 Sp. Sess. P.A. 03-1, S. 98; June 30 Sp. Sess. P.A. 03-6, S. 54, 239; P.A. 04-201, S. 11, 12; 04-217, S. 22; 04-231, S. 1, 7; May Sp. Sess. P.A. 04-2, S. 103, 104; P.A. 05-251, S. 86, 87; 05-288, S. 53; P.A. 06-150, S. 20; 06-161, S. 5; 06-186, S. 74; 06-187, S. 80, 82; P.A. 07-242, S. 20, 68; June Sp. Sess. P.A. 07-4, S. 72, 121; P.A. 08-150, S. 34; P.A. 09-9, S. 4; P.A. 10-32, S. 38; 10-75, S. 11; P.A. 11-6, S. 166; 11-61, S. 60, 184; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 124; June 12 Sp. Sess. P.A. 12-2, S. 58; P.A. 13-184, S. 79; P.A. 14-47, S. 47, 48; 14-94, S. 1; 14-122, S. 14, 98; 14-217, S. 196, 223; P.A. 15-46, S. 10; 15-117, S. 1; 15-179, S. 5; 15-244, S. 77, 222; June Sp. Sess. P.A. 15-5, S. 235, 512.)

History: 1959 act made technical changes and added definition of “machinery” to Subsec. (r) (now (18)); 1961 act added subdivision (l)(6) (now (12)(F)); 1967 acts added Subsecs. (u) (now (21)) and (v) (now (22)) re industrial waste and air pollution control facilities; 1969 acts amended Subsecs. (u) (now (21)) and (v) (now (22)) to include property “...used and consumed in the operation of facilities”, substituted clean air commission for air pollution control commission in Subsec. (v) (now (22)) and allowed certification of portions of property which reduce, control or eliminate air pollution; and amended Subsec. (j) (now (10)) to exempt only clothing for children less than 10 years old for period between July 1, 1969, and July 1, 1971; 1971 acts included syringes and needles in Subsec. (d) (now (4)), specified applicability to manufacturers of aircraft located in this state, specifically included “take out” meals as taxable in Subsec. (m) (now (13)) and amended Subsec. (q) (now (17)) accordingly, substituted commissioner of environmental protection for water resources commission and clean air commission in Subsecs. (u) (now (21)) and (v) (now (22)) respectively, made exemption limited to clothing for children under ten permanent in Subsec. (j) (now (10)), clarified utility exemption in Subsec. (c) (now (3)) by including specific provisions for each type of utility service and amended Subsec. (p) (now (16)) to include gas and electricity sold for domestic purposes; 1972 acts included food products and meals sold to patients in hospitals, nursing homes, etc. in Subsec. (i) (now (9)) and amended Subsec. (c) (now (3)) to exempt utility services to first $10 a month rather than to first $20; P.A. 73-196 added Subsec. (w) (now (23)) re flags; P.A. 73-288 deleted references to “consumption” in Subsec. (r) (now (18)); P.A. 73-299 added Subsec. (x) (now (24)) re municipal publications, etc.; P.A. 73-439 added Subsec. (y) (now (25)) re motor vehicles sold for use outside state; P.A. 73-452 added Subsec. (z) (now (26)) re sales of $2 or less for items sold by eleemosynary organizations; P.A. 74-4 amended Subsec. (c) (now (3)) to include sales of bottled gas and community antenna television and cable services and to delete special provisions added in 1971 and amended Subsec. (p) (now (16)) to refer simply to fuel for heating purposes rather than to list specific fuel sources, effective March 1, 1974, and applicable to all sales, furnishing or service of gas, including bottled gas, water, electricity, community antenna television and cable services, telephone, telegraph and heating fuel for billing periods commencing on and after that date; P.A. 74-200 amended Subsec. (l)(6) (now (12)(F)) to exempt sales of all horses except race horses rather than just sales of draft horses; P.A. 74-263 added Subsec. (aa) (now (27)) re one-cent vending machines; P.A. 75-213 added exception in Subsec. (k) (now (11)) and included references to “services” in Subsecs. (a) (now (1)) and (b) (now (2)); P.A. 75-495 amended Subsec. (c) (now (3)) to state that bottled gas is propane gas; P.A. 75-567 included references to “services” in Subsecs. (e) (now (5)) and (h) (now (8)); P.A. 75-607 added Subsec. (bb) (now (28)) re ambulance-type vehicles; P.A. 75-613 added Subsec. (cc) (now (29)) re housing facilities for low and moderate income persons and families; P.A. 76-390 included vital life support equipment in Subsec. (s) (now (19)); P.A. 76-435 make technical changes; P.A. 77-46 replaced “crippled” with “handicapped” in Subsec. (s) (now (19)); P.A. 77-266 added Subsec. (dd) (now (30)) re commodities; P.A. 77-370 added Subsec. (ee) (now (31)) re special order printing for use outside state; P.A. 77-395 included sales of steam in Subsec. (c) (now (3)), effective June 20, 1977, and applicable to any sale or furnishing of steam on or after March 1, 1974; P.A. 77-427 added Subsec. (ff) (now (32)) re vessels sold for use outside state; P.A. 77-457 added Subsec. (gg) (now (33)) re solar collectors; P.A. 78-71 deleted provisions re machinery in Subsec. (r) (now (18)) and added Subsec. (hh) (now (34)) re machinery; P.A. 78-172 clarified exemption re newspapers in Subsec. (f) (now (6)); P.A. 79-33 included sales of walkers in Subsec. (s) (now (19)); P.A. 79-400 added Subsec. (ii) (now (35)) re centers of service for the elderly; P.A. 79-419 added Subsec. (jj) (now (36)) re motor vehicle driving services; P.A. 79-547 extended provisions of Subsec. (gg) (now (33)) to apply to solar energy systems rather than just to collectors; P.A. 79-627 added Subsec. (kk) (now (37)) re fuel for use in high-occupancy commuter vehicles, effective July 1, 1979, and applicable to sale of fuel with respect to which motor fuel tax is refunded on or after July 1, 1979; P.A. 80-71 repealed Subsec. (g) (now (7)) re cigarettes; P.A. 80-98 added Subsec. (ll) (now (38)) re special telephone equipment for the deaf or blind; P.A. 80-406 added Subsec. (mm) (now (39)) re alternative energy systems; P.A. 81-323 added Subsec. (nn) (now (40)) allowing exemption for sales or use of commercial fishing vessels and machinery or equipment designed exclusively for use in such vessels; P.A. 81-327 added Subsec. (oo) (now (41)) allowing exemption for sales of services used to determine the effect on human health of consumption or use of a certain product or substance, effective July 1, 1981, and applicable to services rendered on or after that date; P.A. 81-399 added Subsec. (pp) (now (42)) allowing exemption from sales and use tax for aircraft held for resale by certain air carriers and used for purposes other than retention, demonstration or display, but receipts from uses of such aircraft are not exempt, effective July 1, 1981, and applicable to any purchase of such aircraft by such air carriers on or after January 1, 1977; P.A. 81-445 added Subsec. (qq) (now (43)) concerning replacement parts for machinery in enterprise zones, effective July 1, 1982; P.A. 82-25 changed statutory reference in Subsec. (kk) (now (37)) re the type of high-occupancy commuter vehicle with respect to which sales of fuel for use therein are exempt, conforming with amendments to Sec. 12-459 and repeal of Sec. 12-460 in said P.A. 82-25, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 82-192 eliminated requirement in Subsec. (mm) (now (39)) that exemption is only applicable if such vessel or machinery or equipment was designed exclusively for use in commercial fishing, substituting in lieu thereof that such vessel or machinery or equipment be used exclusively in commercial fishing; P.A. 82-416 amended Subsec. (ff) (now (32)), which allows exemption from sales tax for sale of or vessel by a shipbuilder to a nonresident for use outside the state, by allowing the same exemption when sale is made by a marine dealer; P.A. 82-444 added Subdiv. (rr) (now (44)) re exemption for materials or equipment becoming part of or used in production or transmission of radio or television broadcasts; P.A. 82-467 amended Subsec. (pp) (now (42)) so that the exemption thereunder for aircraft held for resale by certain air carriers, which exemption is applicable although such aircraft is used for purposes other than retention, demonstration or display, shall be applicable irrespective of the classification of such aircraft for accounting and tax purposes. (Previously it was deemed necessary that such aircraft would have to be classified as inventory to be eligible for the exemption under this subsection), effective June 8, 1982, and applicable to use of aircraft by certificated air carriers on or after July 1, 1981; P.A. 83-18 amended Subsec. (l) (now (12)) to delete the exemption for seeds and fertilizer unless used directly in an agricultural production process, amended Subsec. (m) (now (13)) to delete the exemption for meals the total charge for which is less than $1 and repealed former Subsec. (q) (now (17)) which had exempted meals under $1 from sales tax; P.A. 83-509 added Subsec. (ss) (now (45)), effective July 1, 1983, and applicable to sales of gold or silver bullion and gold or silver legal tender occurring on or after said date; P.A. 84-415 amended the definition of food products in Subsec. (m) (now (13)) by clarifying the meaning of meals which when served by an eating establishment are not exempt from sales tax as in the case of the food products constituting such meals and added Subsec. (tt) (now (46)) re home-delivered meals, effective July 1, 1984, and applicable to sales occurring on or after that date; P.A. 84-507 repealed Subsec. (gg) (now (33)), merging its provisions into Subsec. (mm) (now (39)) and extending the exemption under Subsec. (mm) (now (39)) to July 1, 1986; (Revisor’s note: Substitution of numeric Subsec. indicators for alphabetic Subsec. indicators and of alphabetic Subdiv. indicators for numeric Subdiv. indicators was made editorially by the Revisors in 1984, and first published in the general statutes revised to 1985); P.A. 85-3 added Subdiv. (47) re exemption for articles of clothing or footwear, with certain exceptions, costing under $50, effective March 15, 1985, and applicable to sales of clothing or footwear occurring on or after April 1, 1985; P.A. 85-159 further amended Subdiv. (47) by changing the applicable price for clothing exempted to $75, effective May 16, 1985, and applicable to sales occurring on or after October 1, 1985, amended Subdiv. (12) to restore exemption for all seeds and fertilizer deleted by P.A. 83-18, effective May 16, 1985, and applicable with respect to sales occurring on or after April 1, 1986, and added Subdiv. (48) re exemption of nonprescription drugs and medicines, effective May 16, 1985, and applicable with respect to sales occurring on or after July 1, 1985; P.A. 85-240 repealed Subdiv. (42) which had exempted aircraft held for resale by certain air carriers and used for purposes other than retention, demonstration or display; P.A. 85-435 added Subdiv. (49) concerning payments of property taxes under motor vehicle leases, effective July 1, 1985; P.A. 85-462 amended Subdiv. (26) by increasing the maximum allowable sales price for exempt items from two to $5, effective July 1, 1985, and applicable to sales occurring on or after July 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 85-513 added Subdiv. (50) providing exemption from sales tax for the lease or rental of any motion picture film by the owner or operator of a theater for display at such theater, effective July 1, 1985, and applicable to contracts of lease or rental of motion picture films becoming effective on or after July 1, 1985; P.A. 85-534 applied exemption under Subdiv. (39) to systems utilizing cogeneration technology, extended expiration of said exemption from July 1, 1986, to July 1, 1991, and added definition of “cogeneration technology”; P.A. 86-120 added new Subsec., designated as Subsec. (58), providing exemption for sales of services related to personnel, management or research when company rendering service and recipient are participating in a joint venture for purposes of research and new product development; P.A. 86-397 added Subsecs. (51), (52), (53), (54), (55) and (56), effective June 11, 1986, and applicable to sales of meals and certain tangible personal property occurring on or after July 1, 1986, and also added Subsec. (57) providing exemption from sales tax for items purchased with federal food stamp coupons, effective June 11, 1986, and applicable to purchases with food stamps on or after October 1, 1986, except as such date may be deferred in accordance with Sec. 12-412e; P.A. 87-50 amended Subsec. (14) by providing that returnable containers do not include nonrefillable beverage containers; P.A. 87-119 added Subsec. (59) providing exemption from sales tax for aviation fuel used exclusively and directly in the experimental testing of any product, effective July 1, 1987, and applicable to sales occurring on or after that date; P.A. 87-177 amended Subsec. (13) to provide that a meal exempt from sales tax under Subsec. (51) may include a nonalcoholic beverage which is not a food product, and added a statement as to when a meal is a taxable sale, effective July 1, 1987, and applicable to sales of meals occurring on or after that date; P.A. 87-238 added Subsec. (60) providing exemption from sales tax for a motor vehicle purchased but not registered in this state by a person who is not a resident and does not maintain a permanent place of abode in this state, effective July 1, 1987, and applicable to sales of motor vehicles occurring on or after that date; P.A. 87-311 amended Subsec. (56) to increase the limit to $100 and to include nonprofit adult day care centers, effective July 1, 1987, and applicable to sales occurring on or after that date; P.A. 87-315 amended Subsec. (48) by adding any medication to be used in a person’s eyes for care and treatment of any disease of the eyes to the list of medicines available without prescription and exempt from sales tax, effective July 1, 1987, and applicable to sales of medication for diseases of the eye on or after that date; P.A. 87-422 added Subsec. (61) providing exemption from sales tax for the storage, use or other consumption of ambulances operating in accordance with Sec. 19a-180, effective April 1, 1988, and applicable to sale of any ambulance on or after that date; July Sp. Sess. P.A. 87-1 added Subsec. (62) allowing exemption from sales tax for certain sales of services between parent companies and wholly-owned subsidiaries; P.A. 88-307 amended Subsec. (62) by deleting June 30, 1988, as the date for termination of the exemption and allowing the exemption to continue without a date for termination; P.A. 88-364 made minor change in wording of Subsec. (54); P.A. 89-123 amended Subsec. (18) by removing the exemption for certain items used in agricultural production because of the addition by this act of Subsec. (63) providing exemption for all items sold exclusively for use in agricultural production, amended Subsec. (34) by removing the exemption for machinery used in agricultural production because of the addition by this act of Subsec. (63) providing exemption for all items sold exclusively for use in agricultural production, amended Subsec. (56) by making a technical change in the description of the sale of items to which the exemption applies and added Subsec. (63) providing exemption for sales of any items for use in agricultural production by a farmer engaged in such production as a business, with a certain minimum income requirement from such business, and providing for issuance of an agricultural sales tax exemption permit; P.A. 89-190 amended Subsec. (35) by eliminating the requirement that elderly service centers qualified for the exemption had to be approved for such purpose by the tax assessor in the municipality, and accordingly the commissioner of revenue services is authorized to approve such centers for purposes of the exemption; P.A. 89-251 amended Subsec. (3) to provide the following: (1) Continued exemption for gas and electricity in the case of residential use, (2) limited exemption for gas and electricity in the case of agricultural production, fabrication of products to be sold or manufacturing, requiring that at the location of such production, fabrication or manufacturing at least 75% of the gas or electricity consumed is for such purpose, (3) exemption for telephone and cable television service to remain in effect until January 1, 1990, when such service is to be subject to sales tax, (4) exemption of charges for electricity not exceeding $150 per month, if not otherwise exempt and (5) exemption for gas, water, steam or electricity used in furnishing same to consumers, deleted reference in Subsec. (13) to exemption for any meal the cost of which is less than $2, as provided under Subsec. (51) which is repealed by this act and amended Subsec. (16) to provide the following: (1) Continued exemption in the case of residential use and (2) limited exemption in the case of agricultural production, fabrication of products to be sold or manufacturing, requiring that at the location of such production, fabrication or manufacturing at least 75% of the fuel consumed is for heating in the building used for such production, fabrication or manufacturing; P.A. 90-255 amended Subsec. (26) by increasing the maximum amount of such exempt sales from $5 to $20 each; P.A. 90-262 added Subsec. (64) providing an exemption for the sales, storage, use or other consumption of certain computer related cleaning equipment, effective June 8, 1990, and applicable to sales occurring on or after July 1, 1990; P.A. 90-295 amended Subsec. (44) by providing for exemption, in addition to that already allowed under said Subsec. (44), applicable to material or equipment used directly in production and transmission of programs, on or after October 1, 1986, for purposes of accredited medical or surgical training; P.A. 90-336 added Subsec. (64) providing an exemption for molds, dies, patterns and sand handling equipment for metal casting foundries and Subsec. (65) providing an exemption for molds, dies and patterns for pattern shops and metal casting foundries, effective June 12, 1990, and applicable to purchases and sales occurring on or after April 1, 1985; P.A. 91-179 added Subdivs. (67), (68) and (69) providing exemptions from sales tax for the sale of a motor vehicle powered by clean alternative fuel, for equipment used to convert a vehicle to a vehicle powered by clean alternative fuel and for equipment used in a natural gas filling station, respectively, effective October 1, 1991, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 91-3 (1) amended Subsec. (6) to provide that the exemption for newspapers would apply to subscriptions only, (2) amended Subsec. (44) to narrow the exemption for broadcast materials and equipment, (3) amended Subsec. (47) to reduce the exemption for clothing from $75 to $50, (4) added Subsecs. (70), concerning commercial vehicles, (71) and (72), concerning printed materials, and (73), concerning component parts, and (5) repealed Subsecs. (10), (12), (28), (32), (39) and (61), effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 repealed Subsec. (32); P.A. 92-133 amended Subsec. (40) to expand the definition of commercial vessels to vessels with a certain certification from the United States Coast Guard; P.A. 92-188 amended Subsecs. (67), (68) and (69) to authorize an exemption from the sales and use tax for vehicles powered by electricity, effective July 1, 1992, and applicable to sales made on or after July 1, 1992; P.A. 92-193 added Subsec. (74) providing an exemption for sales of computer and data processing services rendered by a retailer which acquired the operations of a data processing facility from the customer receiving such services, effective July 1, 1992, and applicable to sales occurring on or after January 1, 1993; May Sp. Sess. P.A. 92-5 amended Subsec. (71) to make a technical change, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (14) to include returnable dairy product containers, effective June 19, 1991, and applicable to sales occurring on or after July 1, 1992, amended Subsec. (40) to change the words “coastwide fishing” to “coastwise fishery”, effective June 19, 1992, and applicable to sales occurring on or after October 1, 1991, and added Subsecs. (75), concerning aviation fuel, Subsec. (76), concerning aircraft repair or replacement parts, Subsec. (77), concerning aircraft repair services, Subsec. (78), concerning materials, tools, fuel, machinery and equipment in an aircraft manufacturing facility, Subsec. (79), concerning marine fuel, and Subsec. (80), concerning equipment for persons with physical disabilities installed in motor vehicles, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 amended Subsec. (5) to except any transaction under Sec. 12-407(2)(o), effective April 23, 1993; P.A. 93-74 amended Subsec. (8) to include sales to nonprofit organizations which receive at least 75% of their funding from the state or municipality to provisions of exemption, amended Subsec. (19) by adding custom-made wigs or hairpieces for persons with medically diagnosed hair loss, hearing aid repairs and apnea monitors to provisions of exemption, amended Subsec. (27) to eliminate nonprofit requirement, to add rest homes and homes for the aged to qualify for the exemption and to delete Subdiv. (3) which had required that gift shop staff be provided by a nonprofit auxiliary service organization, amended Subsec. (44) by adding equipment used for medical or surgical training to provisions of exemption, and added Subsecs. (82) to (85), inclusive, providing exemption from the sales tax for certain commercial motor vehicles and buses deriving 75% of day’s revenue from out-of-state trips, for sales of tangible personal property and services to The University of Connecticut Educational Properties, Inc. with regard to Connecticut Technology Park and for sales of certain services to persons eligible to receive permanent total disability benefits under Social Security, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994; P.A. 93-122 amended Subsec. (63) to clarify the qualifications for the exemption for certain property used in agriculture; P.A. 93-199 made Subsecs. (67), (68) and (69) applicable to sales prior to January 1, 1998, redefined “clean alternative fuel” in Subsec. (67) to include propane and added reference to electric recharging stations in Subsec. (69), effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging in Subsec. (56), effective July 1, 1993; P.A. 93-332 amended Subsec. (5) by exempting from the sales and use tax nonprofit nursing homes, nonprofit rest homes and nonprofit homes for the aged, amended Subsec. (8) by deleting language added in section 28 of public act 93-74 and providing that in determining exemption under the provisions of said Subsec. funds received by 501(c)(3) organizations shall be considered private donations, and amended Subsec. (74) by making existing language Subdiv. (A) and adding a Subdiv. (B) exempting computer and data processing services to a customer by a retailer which acquired the operations of the data processing facility from the retailer described in Subdiv. (A) from the sales and use tax, effective June 25, 1993, and applicable to sales occurring on and after July 1, 1993; P.A. 93-360 amended Subsec. (4) to clarify exemption of prescription medicine and apply the exemption to medicine provided for no consideration and materials which become an ingredient or component part of medicine, effective July 1, 1993, and applicable to sales and the storage, use or other consumption occurring on or after January 1, 1990, and added Subsec. (81) re machinery, equipment, tools and materials used in fabrication of optical lenses, effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993; P.A. 93-361 amended Subsec. (1) by making existing Subsec. a Subdiv. (A) and adding a new Subdiv. (B) exempting sale of personal property or services used to develop property which the state is under contract to purchase through a long-term financing contract from the sales tax, effective July 1, 1993; Sept. Sp. Sess. P.A. 93-1 added Subsec. (1)(C) exempting sale of personal property or services used to construct or equip the stadium facility, the stadium facility site, the practice facility or the practice facility site, effective September 28, 1993; P.A. 94-9 amended Subsec. (5) to delete reference to Subdiv. (o) and add reference to Subdiv. (i) of Sec. 12-407(2), effective April 1, 1994; P.A. 94-82 added Subdiv. (86) providing an exemption to sales of services by an affiliate participating in the community economic development program established pursuant to Sec. 8-240k to another affiliate participating in said program, effective May 25, 1994; P.A. 94-175 amended Subsec. (5) to add reference to Subpara. (GG), effective June 2, 1994, and applicable to sales on and after April 1, 1994, and added new Subsec. (87) concerning sales of items that are eligible benefits under federal Title XVIII or Title XIX or CHAMPUS, effective June 1, 1994, and applicable to sales on and after April 1, 1994 (Revisor’s note: On and after July 1, 1996, Subpara. (GG), mentioned in Subsec. (5), is relettered as (FF)); May Sp. Sess. P.A. 94-4 amended (1) Subsec. (6) to include publications which only contain puzzles, effective July 1, 1996, and applicable to sales occurring on or after said date, (2) in Subsec. (34) specified that “machinery” is limited to equipment directly related to manufacturing processes, effective June 9, 1994, and applicable to income years commencing on or after July 1, 1989, (3) added new Subsecs. concerning water companies and safety apparel, respectively, effective July 1, 1996, and applicable to sales occurring on or after said date and revised effective date of P.A. 94-175 but without affecting this section (Revisor’s note: New Subsecs. enacted by May Sp. Sess. P.A. 94-4 were originally codified in Connecticut General Statutes, Revision of 1958, revised to 1995, as Subsecs. (88) and (89), but because of their delayed effective date were redesignated by the Revisors as Subsecs. (90) and (91) to accommodate intervening legislation); P.A. 95-160 (1) amended Subsec. (19) to add repair services, effective July 1, 1995, applicable to sales occurring on or after that date, (2) amended Subsec. (24) to include book sales by library support groups, amended Subsec. (27) to add sales of food products from vending machines, and amended Subsec. (44) to add Subpara. (B) re motion picture and video production and sound recording equipment, effective July 1, 1997, and applicable to sales occurring on or after that date, (3) amended Subsec. (45) to add rare and antique coins, effective July 1, 1996, and applicable to sales occurring on or after that date, (4) amended Subsec. (74) to add new Subpara. (B) re computer and data processing services rendered to a customer by a retailer which acquired the data processing operations from the customer, effective July 1, 1995, and applicable to sales occurring on or after that date, (5) amended Subsec. (79) to add vessels primarily used in interstate commerce, and added new Subdiv. (92) re projects of the Connecticut Resource Recovery Authority, effective July 1, 1997, and applicable to sales occurring on or after that date and (6) changed effective date of May Sp. Sess. P.A. 94-4, S. 19, which added new Subsecs. (88) and (89) (codified by the Revisors as Subsecs. (90) and (91) because of the delayed effective date), to July 1, 1997, and applicable to sales on or after that date; P.A. 95-359 (1) amended Subdiv. (8) by deleting reference to charitable and religious organizations and substituting requirement that organization is exempt under Section 501(a) of the Internal Revenue Code of 1986 and that the U.S. Treasury Department has expressly determined by letter that the organization is an organization described in Section 501(c)(3) or (13) of the Internal Revenue Code and set out the exemption requirements, (2) amended Subdiv. (19) to extend exemption for oxygen, blood and blood plasma to animals as well as humans, (3) repealed Subdiv. (25) re unregistered motor vehicles in interstate commerce, (4) amended Subdiv. (63) to add conditions under which department may issue a farmer exemption permit when a farmer’s gross income from agricultural production is less than $2,500, (5) amended Subdiv. (70) to require vehicle purchased under exemption to be operated actively and exclusively for the carriage of interstate freight during the 1-year period commencing with the date of purchase and added Subpara. (B) re qualifications for exemption under Subpara. (A)(ii), (6) amended Subdivs. (82) and (83) to require that the vehicles purchased under exemption derive 75% of their revenue from their days in service from out-of-state trips or trips crossing state lines during the 1-year period commencing with the date of purchase and (7) amended Subdiv. (85) to make technical changes and added requirement that recipient is currently receiving disability benefits, all changes effective July 13, 1995, and applicable to sales occurring on or after July 1, 1995, and July 1, 1996; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-172 added new Subdiv. (88) re machinery, equipment, tools and materials used in commercial processing of photographic film and paper, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 96-222 amended Subsec. (70) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 96-252 added Subsec. (89) re machinery, equipment, tools, materials, supplies and fuel used in the biotechnology industry, effective July 1, 1996, and applicable to sales made on or after that date; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 97-243 amended Subsec. (29) to add sales of services used and consumed in development, construction, rehabilitation, renovation, repair and operation of housing facilities for low and moderate income families, to add requirements re letter of determination from the commissioner and to make technical changes, amended Subsec. (62) to delete expense allocation requirement and to make technical changes, amended Subsecs. (71) and (72) to change use requirement from exclusive to predominant, and amended Subsec. (85) to delete Subpara. references and insert landscaping and horticulture services, window cleaning services and maintenance services, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997, and further amended Subsec. (79) to clarify exemption of fuels for use in vessel primarily engaged in interstate commerce, effective June 24, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 97-295 amended Subsec. (74) to change reference from Sec. 12-217m to Sec. 12-217w, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-315 amended Subdiv. (29) to add provisions re services described in Subsec. (2) of Sec. 12-407, effective July 10, 1997, and applicable to sales occurring on and after September 1, 1995; P.A. 97-316 amended Subsec. (19) to exempt oxygen supply equipment used for animals and Subsec. (44) to add Subpara. (C) re broadcast equipment, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997, amended Subsecs. (76) and (77) to add aircraft having a maximum certificated takeoff weight of 6,000 pounds or more, effective July 10, 1997, and applicable to sales occurring on or after October 1, 1997, added new Subsec. (93) re sales of tangible personal property or services to tourism districts, effective July 10, 1997, and applicable to sales occurring on or after May 28, 1996, added new Subsec. (94) re sales by nonprofit organizations at certain events up to five days a year, effective July 10, 1997, and applicable to sales occurring on or after June 1, 1997, added new Subsecs. (95) to (98) re property or services to be incorporated, used or consumed in solid waste to energy facilities, sales of vegetable seeds, yarn and tangible personal property by historical societies, respectively, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997, and added new Subsec. (99) re aircraft having a maximum certificated takeoff weight of 6,000 pounds or more, effective July 10, 1997, and applicable to sales occurring on or after October 1, 1997; June 18 Sp. Sess. P.A. 97-4 added new Subsec. (100) re low and moderate income housing facilities located in Qualified Census Tracks or Difficult Development Areas, effective June 30, 1997, and applicable to sales occurring on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 98-110 amended Subsec. (6)(B) to delete subscription sales, effective May 19, 1998, and applicable to sales occurring on or after July 1, 1998, and amended Subsec. (34) to exclude component parts and contrivances whether purchased separately or in conjunction with a machine, effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999; P.A. 98-262 amended Subsec. (13) to remove vending machines from the definition of “eating establishments”, effective June 8, 1998, and revised effective date of P.A. 97-295, but without affecting this section; Dec. Sp. Sess. P.A. 98-1 amended Subdiv. (1) to delete existing language in Subpara. (C) and insert new provisions re the stadium facility and site, training facility and site, infrastructure improvements and the NFL pavilion, effective January 12, 1999; P.A. 99-173 amended Subdiv. (19) to exempt inclined chairlifts, repair and replacement parts for wheelchairs and other vital life function equipment, and artificial limbs and to make technical changes, amended Subdiv. (29) to make technical changes, to designate existing provisions as Subpara. (A) and expand the exemption for certain goods and services used or consumed in the construction, development and rehabilitation of housing facilities for low and moderate income housing to projects run by housing authorities and to add Subpara. (B) re services for mutual housing, amended Subdiv. (48) to expand the list of drugs and medicines to which the exemption applies, amended Subdiv. (54) to exempt repair and replacement parts for glucose monitoring devices, amended Subdiv. (58) to make technical changes, to add “and the marketing and support thereof” in Subpara. (c)(i), and to allow exemption for 30 years of joint venture in existence prior to January 1, 1986, within the aircraft industry, amended Subdiv. (60) to add vessels, and amended Subdiv. (62) to make technical changes, to expand exemption to include sales of services between noncorporate business entities when 100% wholly-owned and to eliminate the tax on telecommunication and cable services rendered between parent companies and wholly-owned subsidiaries, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999, amended Subdivs. (67), (68) and (69) to extend the sunset for exemption to January 1, 2002, effective June 23, 1999, and applicable to sales occurring on or after January 1, 1998, amended Subdiv. (80) to exempt repair and replacement parts, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999, and added new Subdivs. (101) to (107), inclusive, re fire arm safety devices, bicycle helmets, machinery, equipment and supplies of freight railroads, calibration services, shoe repair services, “call before you dig” services and diesel fuel used in portable generators, respectively, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-241 amended Subdiv. (1) to delete stadium facility site and training facility site and add convention center site, sportsplex site and parking facilities site, effective July 1, 1999; P.A. 00-140 amended Subdiv. (1)(C) to delete references to former convention center site, sportsplex site and parking facilities site and add references to the Adriaen’s Landing and the stadium facility site, effective May 2, 2000; P.A. 00-170 (1) amended Subdiv. (27) to exempt sales of items for $0.50 or less from vending machines, amended Subdiv. (47) to exempt articles of clothing or footwear which are less than $75 and to make technical changes and added Subdivs. (108) to (110), inclusive, re child car seats, college textbooks and cars with mileage ratings of at least 50 miles per gallon, respectively, effective July 1, 2000, and applicable to sales occurring on or after that date, and (2) amended Subdiv. (19) to include exemptions for closed circuit television equipment used as a reading aid, canes and medically necessary support hose, amended Subdiv. (55) to exempt caskets used for burial and added Subdiv. (111) re smoking cessation products and Subdiv. (112) re certain high-speed telecommunications equipment, effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 00-174 (1) amended Subsec. (60) to delete requirement for an affidavit for certain information required to be submitted and to add provisions re declaration, effective July 1, 2000, and (2) amended Subdiv. (5) to make a technical change, amended Subdiv. (9) to exempt candy, confectionery and nonalcoholic beverages sold at educational institutions and certain health care and adult living facilities, amended Subdiv. (15) to specify that the exemption for motor vehicle fuels is for fuel sold for use in licensed motor vehicles, whether or not the tax under Ch. 221 has been paid or for any other use if said tax has been paid but not refunded, amended Subdiv. (40) to divide existing provisions into Subparas. (A) and (C), to coordinate requirements for the exemption under this section with the taxpayer’s federal return in Subpara. (A) and to add Subpara. (B) allowing certain start-up commercial fishermen to avail themselves of the provisions of this section, amended Subdiv. (48) to delete requirement that exempted drugs and medicines be for use in or on the human body and amended Subdiv. (63) to divide existing provisions into Subparas. (A) to (D), inclusive, to make technical changes, to add provisions re declaration and delete requirement re notarization in Subpara. (B), to change “five years” to “two years” in Subpara. (D) and to add Subpara. (E), to facilitate issuance of permits for certain start-up farmers, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 00-196 made a technical change in Subdiv. (5). (Revisor’s note: The beginning sentence of Subdiv. (13) which reads “Sales of food products for human consumption”, that had been carried as a bold face Subdiv. catchline in the general statutes, was re-instated by the Revisors for the 2001 revision as part of the Subdiv. text, to reflect Sec. 1 of P.A. 87-177, and the Subdiv. catchline revised to read “Food products”.); June Sp. Sess. P.A. 01-6 amended Subdiv. (27) to make a technical change and amended Subdiv. (55) to exempt caskets used for cremation, effective July 1, 2001, amended Subdiv. (62) to include federally-recognized Indian tribes in the definition of “business entity” for purposes of subdivision, effective October 1, 2001, and applicable to sales or purchases made on or after that date, amended Subdivs. (67) to (69) to extend their sunset provisions from January 1, 2002, to July 1, 2002, effective July 1, 2001, and added new Subdiv. (113) re materials used in fuel cell manufacturing facility, effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 02-103 amended Subdivs. (5), (11), (14), (19), (40), (62), (63), (67), (85), (100) and (106) to make technical changes, effective October 1, 2002, except amendment to Subdiv. (19) which is effective July 1, 2002 (Revisor’s note: In Subdivs. (5) and (19) the words “of subsection (a)” were added editorially by the Revisors for consistency with changes made elsewhere in the act to Sec. 12-407); May 9 Sp. Sess. P.A. 02-4 amended Subdivs. (67) to (69) to extend the exemptions in those subdivisions to July 1, 2004, and added hydrogen to the fuels covered by Subdivs. (67) and (69), effective July 1, 2002; P.A. 03-2 repealed Subdiv. (6) re sales of magazines and newspapers, effective April 1, 2003, and amended Subdiv. (47) to lower the threshold for the clothing exemption from $75 to $50, effective April 1, 2003, and applicable to sales occurring on or after that date; P.A. 03-225 amended Subdiv. (40) to substantially revise existing provisions, to allow start-up fishermen to obtain exemption permits, to add provisions re regulations and fisherman tax exemption permits and to make conforming changes, effective October 1, 2003, and applicable to sales occurring on or after that date, and amended Subdiv. (89) to make a technical change and delete “to develop microorganisms for specific uses”, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-1 added Subdiv. (114) re sales of magazines and newspapers, effective July 1, 2004; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (5) to add exemption for sales of certain medical equipment and supplies for patient care to and by acute care, for-profit hospitals, effective August 20, 2003, and applicable to sales occurring on or after July 1, 2005, and amended Subsec. (93) to change section reference for tourism district, effective August 20, 2003; P.A. 04-201 amended Subdiv. (5) to exempt sales of tangible personal property at hospitals by certain nonprofit entities, effective June 3, 2004, and applicable to sales occurring on or after January 1, 2002; P.A. 04-217 amended Subdiv. (82)(A) to replace reference to Sec. 14-1(11) with reference to Sec. 14-1(13) and amended Subdiv. (83)(A) to eliminate reference to Sec. 14-1(44), effective January 1, 2005; P.A. 04-231 amended Subdivs. (67) to (69), inclusive, to extend the sunset dates for the exemptions from July 1, 2004, to July 1, 2008, effective July 1, 2004, and added Subdiv. (115) re sale of certain passenger cars utilizing hybrid technology; May Sp. Sess. P.A. 04-2 amended Subdiv. (5) to delete exemption for equipment and supplies for patient care to and by acute care, for-profit hospitals which was to have taken effect July 1, 2005, and added exemption for tangible personal property or services to an acute care, for-profit hospital in connection with constructing or equipping certain facilities, effective May 12, 2004, and applicable to sales occurring on or after July 1, 2005; (Revisor’s note: In 2005 a reference in Subdiv. (92) to “Connecticut Resource Recovery Authority” was changed editorially by the Revisors to “Connecticut Resources Recovery Authority”); P.A. 05-251 amended Subdiv. (109) by adding provisions re textbooks used at private occupational schools, effective July 1, 2005, and added Subdiv. (116) re sales of marine vessel brokerage services; P.A. 05-288 made technical changes in Subdiv. (82)(A), effective July 13, 2005; P.A. 06-150 amended Subdiv. (109) to change statutory references from Sec. 10a-22k to Sec. 10a-22o; P.A. 06-161 amended Subdiv. (115) to apply exemption to a hybrid passenger car rather than a passenger car utilizing hybrid technology and to define “hybrid passenger car”; P.A. 06-186 amended Subdivs. (76) and (77) by eliminating requirements that aircraft be owned or leased by certificated air carrier and have a maximum weight of 6,000 pounds or more, effective July 1, 2006; P.A. 06-187 amended Subdiv. (1) by adding the Connecticut Center for Science and Exploration in Subpara. (C)(ii), effective July 1, 2006, and amended Subdiv. (58) to add limited liability company as recipient of services and to extend exemption for sales from 10 years to 20 years from date of venture’s incorporation, formation or organization, effective May 26, 2006; P.A. 07-242 amended Subdiv. (110) to extend sunset provision from on and after July 1, 2000, and prior to July 1, 2002, to on and after January 1, 2008, and prior to July 1, 2010, and to change mileage rating from at least 50 miles per gallon to at least 40 miles per gallon, effective January 1, 2008, and applicable to sales occurring on or after that date, and added Subdiv. (117) re exemption for solar energy electricity generating systems and passive or active solar water or space heating systems and geothermal resource systems and Subdiv. (118) re exemption for ice storage systems, effective July 1, 2007, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 07-4 amended Subdiv. (27)(B) by replacing provision re sales of food products through vending machines with provision re meals sold through vending machines or “honor boxes”, effective July 1, 2007, and applicable to sales occurring on or after that date, and amended Subdiv. (110) by replacing “passenger car” with “passenger motor vehicle, as defined in section 14-1”, effective January 1, 2008, and applicable to sales occurring on or after that date; P.A. 08-150 amended Subdiv. (82)(A) to make a technical change; P.A. 09-9 amended Subdiv. (57) to replace provision re federal food stamp coupons with “supplemental nutrition assistance program benefits”, effective May 4, 2009; P.A. 10-32 made a technical change in Subdiv. (82)(A), effective May 10, 2010; P.A. 10-75 amended Subdiv. (117) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re renewable energy and clean energy technology industries, effective July 1, 2010, and applicable to sales occurring on or after July 1, 2010; P.A. 11-6 repealed Subdivs. (47), (48), (52), (95), (97) and (111) re sale of articles of clothing or footwear costing under $50, nonprescription drugs and medicines, cloth or fabric purchased for noncommercial sewing, services or tangible personal property used or consumed in operating solid waste-to-energy facilities, yarn and products which aid in smoking cessation, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 11-61 amended P.A. 11-6, S. 166, by deleting Subdiv. (95) re services or tangible personal property used or consumed in operating solid waste-to-energy facilities from list of Subdivs. to be repealed, effective June 21, 2011, and amended Subdiv. (80) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re exemption for portion of the sales price of a vehicle attributable to previously-installed adaptive equipment, effective June 21, 2011, and applicable to all open tax periods; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdivs. (21), (22), (67) and (95), and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (106), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (58) by designating existing provisions as Subpara. (A) and amending same to change exemption period from 30 to 40 years and make conforming changes, and by adding Subpara. (B) re ownership interest percentage requirements for joint ventures in the aircraft industry, effective July 1, 2012, and applicable to sales occurring on and after that date; June 12 Sp. Sess. P.A. 12-2 amended Subdiv. (82)(A) to make a technical change, effective July 1, 2012; P.A. 13-184 added Subdiv. (119) re exemption for clothing and footwear on and after June 1, 2015, effective July 1, 2013; P.A. 14-47 amended Subdiv. (119)(A) to change start of exemption from June 1, 2015, to July 1, 2015, effective July 1, 2014, and added Subdiv. (120) re nonprescription drugs or medicines, effective July 1, 2014, and applicable to sales occurring on or after April 1, 2015; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority” in Subdiv. (92), effective June 6, 2014; P.A. 14-122 made a technical change in Subdiv. (82)(A), effective June 6, 2014, and made a technical change in Subdiv. (67), effective October 1, 2014; P.A. 14-217 amended Subdiv. (5)(C) by replacing provisions re acute care, for-profit hospital with provisions re acute care hospital operating as a sole community hospital for the fiscal years ending June 30, 2015, to June 30, 2017, effective July 1, 2014, and added provision, codified by the Revisors as Subdiv. (121), re exemption for sales of tangible personal property or services to and storage, use or other consumption of such property by a Connecticut credit union, effective July 1, 2016, and applicable to sales occurring on or after that date; P.A. 15-46 amended Subdiv. (82)(A) by deleting “subparagraphs (A) and (B) of subdivision (15) of” re reference to Sec. 14-1, effective July 1, 2015; P.A. 15-117 amended Subdiv. (63) by redesignating existing Subpara. (D)(ii) as part of existing Subpara. (D)(i) and adding new Subpara. (D)(ii) re exemption for veteran farmers, effective June 23, 2015; P.A. 15-179 amended Subdiv. (40) to delete former Subpara. (B) re requirement that commissioner adopt regulations requiring periodic registration for purposes of issuance of fisherman tax exemption permits, redesignate existing Subparas. (C) to (E) as Subparas. (B) to (D), and make technical changes, effective July 2, 2015; P.A. 15-244 amended Subdiv. (5)(A) to exempt service transactions described in Sec. 12-407(a)(37)(N), and repealed Subdiv. (90) re water companies and Subdiv. (119) re clothing and footwear, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subdiv. (5)(C) to delete “For the fiscal years ending June 30, 2015, to June 30, 2017, inclusive,”, effective July 1, 2015, and amended Subdiv. (82)(A) by adding “subparagraphs (A) and (B) of subdivision (15) of” re reference to Sec. 14-1, effective June 30, 2015.



Section 12-412a - Exemption for certain equipment purchased for transfer to the state.

Section 12-412a is repealed.

(P.A. 75-613, S. 3, 4; P.A. 82-472, S. 182, 183.)



Section 12-412b - Regulations related to exemption for any article of clothing or footwear costing less than fifty dollars.

Section 12-412b is repealed, effective July 1, 2011, and applicable to sales occurring on or after that date.

(P.A. 85-3, S. 2, 3; 85-159, S. 9, 19; 85-469, S. 4, 6; P.A. 11-6, S. 166.)



Section 12-412c - Mobile manufactured home, modular or prefabricated home subject to sales tax when sold by manufacturer and subject to tax as a conveyance of realty when sold at its location in a mobile manufactured home park.

(a) On or after July 1, 1986, the sale of a new mobile manufactured home, and on or after July 1, 1993, the sale of a new modular or prefabricated home, from a manufacturer shall be subject to sales and use taxes under this chapter, except that for purposes of said taxes the sales price of such new mobile manufactured home or new modular or prefabricated home shall be deemed to be seventy per cent of the manufacturer's sales price applicable with respect to such sale. For the purpose of this subsection, “mobile manufactured home” means a home at least twelve feet in width, which cannot proceed under its own power, which is towed or placed on flatbed trucks to be taken to its destination and which requires a limited duration oversize load permit in order to be transported on the highways of this state, and a “new modular or prefabricated home” means a modular or prefabricated home, as defined in section 21-85, which has not been previously sold or occupied as a dwelling unit.

(b) On or after July 1, 1986, the resale of any mobile manufactured home located in a mobile manufactured home park licensed pursuant to chapter 412 or located on a single-family lot as a permitted nonconforming use or as otherwise permitted by the zoning regulations of the municipality in which the home is located, and on or after July 1, 1993, the resale of any modular home, shall be exempt from the sales and use taxes imposed by this chapter and shall be taxed as a conveyance of realty in accordance with the provisions of chapter 223.

(P.A. 85-512, S. 8; P.A. 86-310, S. 2, 4; P.A. 88-364, S. 20, 123; P.A. 93-332, S. 3, 42.)

History: P.A. 86-310 added provision to Subsec. (a) that sale of new mobile manufactured home by a manufacturer shall be subject to sales tax and for purposes of such tax, the sales price shall be deemed to be 70% of the manufacturer's price applicable to such sale, effective July 1, 1986, and applicable to the assessment year in any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 88-364 in Subsec. (a) corrected the word “loan” to read “load”; P.A. 93-332, S. 3, amended Subsec. (a) to apply to sales of new modular or prefabricated homes and defined “new modular or prefabricated home” and amended Subsec. (b) to apply with respect to resale of modular homes, effective June 25, 1993, and applicable on or after July 1, 1993.



Section 12-412d - Refund of sales tax paid on repair or replacement parts sold exclusively for machinery in a manufacturing production process.

Section 12-412d is repealed, effective May 18, 1998, and applicable to sales occurring on or after that date.

(P.A. 86-397, S. 2, 10; P.A. 88-307, S. 3, 4; P.A. 89-123, S. 12; P.A. 97-243, S. 55, 67; P.A. 98-110, S. 26, 27.)



Section 12-412e - Exemption from sales tax for items purchased with federal food stamp coupons. Factors determining effective date thereof.

Section 12-412e is repealed, effective May 4, 2009.

(P.A. 86-397, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 02-103, S. 16.; P.A. 86-397, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 02-103, S. 16; P.A. 09-9, S. 40.)



Section 12-412f - Exemption from sales tax for services rendered between parent companies and wholly-owned subsidiaries. Applicable to certain services prior to June 30, 1987. Provisions for refund of tax paid on such services.

Section 12-412f is repealed, effective October 1, 2002.

(July Sp. Sess. P.A. 87-1, S. 2, 9; P.A. 88-307, S. 2, 4; P.A. 02-103, S. 17; S.A. 02-12, S. 1.)



Section 12-412g - Calculation of sales tax on transfer of vehicles used in state's interest-free vanpool program.

The tax imposed by this chapter on the transfer of motor vehicles used in the Department of Transportation's interest-free vanpool program authorized pursuant to 23 USC 146, to the person assigned the use of such vehicle under such program, shall be calculated on the basis of such vehicle's fair market value as determined by the Commissioner of Transportation at the time of such transfer.

(P.A. 87-445, S. 1, 2.)

History: (Revisor's note: In 2003 a reference to “chapter 219” was changed editorially by the Revisors to “this chapter”).



Section 12-412h - Exemption for gas, electricity and fuel for heating when sold for use in agricultural production, fabrication of a product or manufacturing. Burden of proving that sale is for an exempt purpose.

For purposes of the exemptions from sales and use tax under subdivisions (3) and (16) of section 12-412, applicable to sales for use directly in agricultural production, fabrication of a finished product to be sold or furnishing of power to an industrial manufacturing plant, the burden of proving that a sale under said subsections is not subject to tax is upon the person making such sale unless such person takes a certificate from the purchaser, in good faith, to the effect that such sale is for an exempt purpose under the applicable subsection. Such certificate shall be signed by and bear the name and address of the manufacturer or producer and shall be on a form furnished by the commissioner for such purpose.

(P.A. 89-251, S. 201, 203; P.A. 02-103, S. 18.)

History: P.A. 02-103 made a technical change.



Section 12-412i - Partial exemption for materials, tools, fuels, machinery and equipment used in manufacturing.

(a) The taxes imposed by this chapter shall not apply to the percentage set forth in subsection (c) of this section of the gross receipts from the sale of and the storage, use and consumption in this state of the following items: (1) Materials, tools and fuels or any substitute therefor which become an ingredient or component part of tangible personal property to be sold or which are used or consumed in an industrial plant in the manufacturing, processing or fabricating of products to be sold, in any process preparatory or related thereto or in the measuring or testing of such products or (2) machinery and equipment which will be used primarily in the process of manufacturing, processing or fabricating tangible personal property if: (A) The machinery or equipment is used for research and development, measuring or testing with respect to or in furtherance of the manufacturing, processing or fabricating of tangible personal property; (B) the machinery or equipment is used at any stage of the manufacturing, processing or fabricating process from the time any raw materials are received to the time the product is ready for delivery or storage, including overpacking and crating; (C) the machinery or equipment is used primarily to maintain or repair any machinery or equipment described in subparagraph (A) or (B) of this subdivision, or (D) the machinery or equipment is used primarily for metal finishing, provided this exemption shall not apply to any materials, tools, fuels, machinery or equipment which is used primarily in administration, general management, sales or any other activity which does not constitute manufacturing, processing or fabricating. The exemption under this subsection shall not apply to any materials, tools, fuels, machinery or equipment which is exempt under any other provision of this chapter.

(b) As used in this section: (1) “Manufacturing” means the activity of converting or conditioning tangible personal property by changing the form, composition, quality or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Changing the quality of property shall include any substantial overhaul of the property that results in a significantly greater service life than such property would have had in the absence of such overhaul or with significantly greater functionality within the original service life of the property, beyond merely restoring the original functionality for the balance of the original service life; (2) “fabricating” means to make, build, create, produce or assemble components or tangible personal property so that they work in a new or different manner; (3) “processing” means the physical application of the materials and labor necessary to modify or change the characteristics of tangible personal property; (4) “machinery” means the basic machine itself, including all of its component parts and contrivances such as belts, pulleys, shafts, moving parts, operating structures and all equipment or devices used or required to control, regulate or operate the machinery, including, without limitation, computers and data processing equipment, together with all replacement and repair parts therefor, whether purchased separately or in conjunction with a complete machine, and regardless of whether the machine or component parts thereof are assembled by the taxpayer or another party; (5) “equipment” means any device separate from machinery but essential to a manufacturing, processing or fabricating process; and (6) “measuring or testing” includes both nondestructive and destructive measuring or testing, and the alignment and calibration of machinery, equipment and tools, in the furtherance of the manufacturing, processing or fabricating of tangible personal property.

(c) The gross receipts from the sale of and the storage, use and consumption in this state of the items set forth in subsection (a) of this section shall be exempt from the taxes imposed by this chapter, to the following extent: (1) For sales made on or after January 1, 1993, and prior to July 1, 1993, ten per cent of the gross receipts from such items; (2) for sales made on or after July 1, 1993, and prior to July 1, 1994, twenty per cent of the gross receipts from such items; (3) for sales made on or after July 1, 1994, and prior to July 1, 1995, thirty per cent of the gross receipts from such items; (4) for sales made on or after July 1, 1995, and prior to July 1, 1996, forty per cent of the gross receipts from such items; and (5) for sales made on or after July 1, 1996, fifty per cent of the gross receipts from such items.

(d) The burden of proving that an item is subject to the exemption set forth in this section is upon the person who makes the sale unless he takes from the purchaser a certificate to the effect that the property is subject to such exemption. The certificate relieves the seller from the burden of proof only if taken in good faith by the seller. The certificate shall be signed by and bear the name and address of the purchaser. The certificate shall be substantially in such form as the commissioner prescribes.

(e) If a purchaser who gives a certificate makes any use of the property other than the purposes set forth in this section, the use shall be deemed a use by the purchaser in accordance with this chapter, as of the time the property is first used by him, and the property shall be taxable to such purchaser in accordance with this chapter.

(P.A. 92-193, S. 6, 8; P.A. 94-175, S. 29, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; 95-359, S. 8, 19; P.A. 97-243, S. 26, 67.)

History: P.A. 92-193 effective July 1, 1992, and applicable to sales occurring on or after January 1, 1993; P.A. 94-175 made technical changes in Subsecs. (a) and (b), effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-359 amended Subsec. (a) to make technical change, effective July 13, 1995; P.A. 97-243 amended Subsecs. (d) and (e) to delete reference to certificate number and services, effective June 24, 1997.



Section 12-412j - Exemption for value of core parts.

In any sale at retail of any new or remanufactured part of an item of tangible personal property to a purchaser, which sale is made by a retailer of such parts who will accept in return from such purchaser a core component or core part of such tangible personal property, the sales or use tax with respect to such sale shall be imposed on the difference between the purchase price and the amount allowed by the retailer on the returned core component or core part, provided the retailer shall collect the tax, at the time of sale, on the purchase price and, when the core component or core part is returned, shall refund such tax on the amount allowed by the retailer on the returned core component or core part. When any such core component or core part traded in is subsequently sold to a consumer or user, the taxes imposed under this chapter shall be applicable to such sale.

(P.A. 95-327, S. 1, 10; P.A. 96-172, S. 1, 3; P.A. 98-110, S. 10, 27.)

History: P.A. 95-327, S. 1 effective July 1, 1995, and applicable to sales occurring on or after that date; P.A. 96-172 applied provisions to motor bus parts and defined “motor bus”, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 98-110 added proviso that the retailer must collect the tax on the purchase price when the core component or part is returned and refund the tax on the amount allowed on the returned component or part, effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999.



Section 12-412k - Exemption for residential weatherization products and compact fluorescent light bulbs.

Section 12-412k is repealed, effective January 1, 2016, and applicable to sales occurring on or after that date.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 4; Oct. 25 Sp. Sess. P.A. 05-4, S. 2; P.A. 06-187, S. 18; P.A. 07-242, S. 69; Dec. Sp. Sess. P.A. 15-1, S. 49.)



Section 12-412l - Exemption for sales of products used to fulfill paving contracts.

(a)(1) For purposes of subparagraph (A) of subdivision (3) and subdivision (18) of section 12-412 and section 12-412i, a sale to a purchaser who will be making a finished product referred to in said sections, which sale would otherwise qualify for sales and use tax exemption pursuant to said sections except for the fact that such finished product is used by such purchaser to fulfill a paving contract, shall qualify for such exemption in the same manner as if such purchaser made a sale of such finished product.

(2) Nothing in subdivision (1) of this subsection shall apply the exemption under subdivision (18) of section 12-412 to a sale to a purchaser of materials that become an ingredient or component part of a finished product that is used by such purchaser to fulfill a paving contract.

(b) For purposes of subdivision (34) of section 12-412, a sale of machinery to a purchaser that would otherwise qualify for sales and use tax exemption pursuant to said section, except for the fact that the products being manufactured with the purchased machinery are used by such purchaser to fulfill a paving contract, shall qualify for such exemption in the same manner as if such manufactured products were being sold by the purchaser.

(P.A. 09-200, S. 1.)

History: P.A. 09-200 effective July 8, 2009.



Section 12-413 - Exemptions from use tax.

(1) Where sales tax applicable. The storage, acceptance, consumption or other use in this state of services or property, the gross receipts from the sale of which are required to be included in the measure of the sales tax, is exempted from the use tax.

(2) Property purchased from United States. The storage, use or other consumption in this state of property purchased from any incorporated agency or instrumentality of the United States, except (a) any property reported to the Surplus Property Board of the United States or any successor thereto, as surplus property by any owning agency; and (b) any property included in any contractor inventory, is exempted from the use tax. “Surplus property”, “owning agency”, and “contractor inventory” as used in this section have the meanings ascribed to them in that act of the Congress of the United States known as the “Surplus Property Act of 1944”.

(3) Purchase brought into state by resident. The use tax shall not apply to the purchase of any articles of tangible personal property which have been brought into this state on the person of a resident of this state when the purchase price of the same does not exceed twenty-five dollars; provided such purchase shall be for personal use or consumption in this state and not for use or consumption in carrying on a trade, occupation, business or profession.

(4) Property donated to governmental entity or tax-exempt organization. The use tax shall not apply to the purchase of any articles of tangible personal property by a retailer for resale, if those articles are subsequently withdrawn from inventory and donated by the retailer to (A) the United States, the state of Connecticut or any of the political subdivisions thereof, or its or their respective agencies, or (B) any organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that the United States Treasury Department has expressly determined, by letter, to be an organization that is described in Section 501(c)(3) of said internal revenue code.

(1949 Rev., S. 2097; June, 1955, S. 1169d; P.A. 75-213, S. 34, 53; P.A. 00-174, S. 13, 83.)

History: P.A. 75-213 added references to “acceptance” and “services” in Subsec. (1); P.A. 00-174 added Subdiv. (4) re exemption for items donated to the government or to charity, effective October 1, 2000, and applicable on or after that date.

Cited. 211 C. 246.

Cited. 43 CA 744.

Cited. 44 CS 1.



Section 12-413a - Exemption from use tax for vessels brought into the state exclusively for storage, maintenance or repair.

Notwithstanding the provisions of section 12-411, the tax imposed thereunder shall not be applicable, in the period commencing on the first day of October in any year to and including the thirty-first day of May next succeeding, with respect to the use of any vessel within this state exclusively for purposes of (1) delivery of such vessel to a facility in this state for storage, including dry storage and storage in water by means of apparatus preventing ice damage to the hull, maintenance or repair, or (2) the actual process of storage, maintenance or repair of such vessel. The provisions of this section shall have no effect upon liability for tax under this chapter related to the sale or use of such vessel other than such liability which may be established in relation to the specific use of such vessel as described in this section.

(P.A. 83-455, S. 1, 4; P.A. 13-151, S. 2.)

History: P.A. 83-455 effective July 1, 1983, and applicable to such use of vessels occurring on or after said date; P.A. 13-151 changed tax exempt period from October 1 until April 30 to October 1 until May 31, effective June 25, 2013.

Cited. 44 CS 1.



Section 12-413b - Credit for capital resources provided to institutions of higher education for electronic commerce studies or work force development programs.

(a) The president of the Connecticut State Colleges and Universities may select a direct payment permit holder, as described in section 12-409a, for a pilot program in accordance with the provisions of this section.

(b) There shall be allowed a credit to such direct payment permit holder in an amount equal to the amount of a qualified investment, as defined in subsection (c) of this section, that is made on or after July 1, 2000, against the use tax liability that is incurred under this chapter by such holder in making purchases on or after July 1, 2000, of computer equipment to be used in this state in electronic commerce. The total amount of such credits allowed under this section shall not exceed four million dollars in the aggregate. No credit shall be allowed under this section unless the president of the Connecticut State Colleges and Universities certifies, in a manner satisfactory to the Commissioner of Revenue Services, that a qualified investment has been made by the direct payment permit holder and that projects related to such investment have been completed. The Commissioner of Revenue Services may adopt regulations, in accordance with the provisions of chapter 54, which prescribe the procedures for the direct payment permit holder to claim the credit allowed under this section.

(c) For purposes of this section, “qualified investment” means resources, including, but not limited to, cash, property or services provided by a direct payment permit holder to a public or private college or university in this state, for the design, planning, construction or renovation of buildings or classrooms, the acquisition of computer equipment or the acquisition of other property or licenses necessary for operation of computer programs which will be used in the instruction of students in business studies related to electronic commerce or in work force development programs.

(P.A. 00-170, S. 21, 42; June Sp. Sess. P.A. 01-6, S. 19, 70, 85; P.A. 11-48, S. 285; P.A. 16-15, S. 35.)

History: P.A. 00-170 effective July 1, 2000, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 01-6 made technical corrections, effective July 1, 2001, and increased the total aggregate amount of credits allowed under section from $2,000,000 to $4,000,000, effective July 1, 2003; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 16-15 amended Subsecs. (a) and (b) by replacing “president of the Board of Regents for Higher Education” with “president of the Connecticut State Colleges and Universities”, effective July 1, 2016.



Section 12-414 - Returns and payment.

(a) Due date; exceptions. The taxes imposed by this chapter are due and payable to the commissioner monthly on or before the last day of the month next succeeding each monthly period except that (1) every person whose total tax liability for the twelve-month period ending on the preceding June thirtieth was less than four thousand dollars shall remit tax on a quarterly basis, and (2) every person described in subdivision (2) of subsection (e) of this section shall remit tax as prescribed by the commissioner under said subdivision (2). “Quarterly” means a period of three calendar months commencing on the first day of January, April, July or October of each year or, if any seller commences business on a date other than the first day of January, April, July or October, a period beginning on the date of commencement of business and ending on March thirty-first, June thirtieth, September thirtieth or December thirty-first, respectively.

(b) Return. On or before the last day of the month following each monthly or quarterly period, as the case may be, or on the date or dates prescribed by the commissioner under subsection (e) of this section, a return for the preceding period shall be filed with the commissioner in such form as the commissioner may prescribe. For purposes of the sales tax a return shall be filed by every seller. For purposes of the use tax a return shall be filed by every retailer engaged in business in the state and by every person purchasing services or tangible personal property, the storage, acceptance, consumption or other use of which is subject to the use tax, who has not paid the use tax due a retailer required to collect the tax, except that every person making such purchases for personal use or consumption in this state, and not for use or consumption in carrying on a trade, occupation, business or profession, need file only one use tax return covering purchases during a calendar year. Such return shall be filed and the tax due thereon paid on or before the fifteenth day of the fourth month succeeding the end of the calendar year for which such return is filed. Returns shall be signed by the person required to file the return or by his or her authorized agent but need not be verified by oath, provided a return required to be filed by a corporation shall be signed by an officer of such corporation.

(c) Contents of return. For purposes of the sales tax, the return shall show the gross receipts of the seller during the preceding reporting period. For purposes of the use tax, in case of a return filed by a retailer, the return shall show the total sales price of the services or property sold by the retailer, the storage, acceptance, consumption or other use of which became subject to the use tax during the preceding reporting period; in case of a return filed by a purchaser, the return shall show the total sales price of the service or property purchased by the purchaser, the storage, acceptance, consumption or other use of which became subject to the use tax during the preceding reporting period. The return shall also show the amount of the taxes for the period covered by the return in such manner as the commissioner may require and such other information as the commissioner deems necessary for the proper administration of this chapter. The Commissioner of Revenue Services is authorized in his or her discretion, for purposes of expediency, to permit returns to be filed in an alternative form wherein the person filing the return may elect to report his or her gross receipts, including the tax reimbursement to be collected as provided for in this section, as a part of such gross receipts or to report his or her gross receipts exclusive of the tax collected in such cases where the gross receipts from sales have been segregated from tax collections. In the case of the former, the percentage of such tax-included gross receipts that may be considered to be the gross receipts from sales exclusive of the taxes collected thereon shall be computed by dividing the numeral one by the sum of the rate of tax provided in section 12-408, expressed as a decimal, and the numeral one.

(d) Filing return. Returns, together with the amount of the tax due thereon, shall be filed with the Commissioner of Revenue Services.

(e) Return periods. (1) The commissioner, if he or she deems it necessary in order to insure payment to or facilitate the collection by the state of the amount of taxes, may permit or require returns and payment of the amount of taxes for other than monthly or quarterly periods.

(2) (A) For purposes of this subdivision, “weekly period” means the seven-day period beginning on a Saturday and ending the following Friday. The commissioner may require any person who is delinquent, as described in section 12-7a, to remit the tax collected during a weekly period on a weekly basis. Any person who is required to remit tax for a weekly period shall remit such tax to the commissioner on or before the Wednesday next succeeding the weekly period and shall do so in the manner and method prescribed by the commissioner. The requirement to remit tax on a weekly basis shall not alter a person’s obligation to file monthly or quarterly returns, as the case may be, as provided in subsection (b) of this section. To the extent that the end of one month and the beginning of the following month may fall within the same weekly period, each person required by the commissioner to remit tax under this subparagraph shall report all of the tax collected and remitted during such weekly period, regardless of the month, along with the corresponding gross receipts, on the return covering the monthly period that ended during such weekly period.

(B) The commissioner shall send a written notice, in accordance with the provisions of section 12-2f, informing each person required to remit tax on a weekly basis pursuant to this subdivision of such requirement. Any person so required shall remit tax on a weekly basis for a period of one year commencing from the date set forth in such notice. Such notice shall also contain information regarding the manner and method of such remittal.

(C) Any person who fails to remit tax as provided in this subdivision shall be subject to all penalties imposed under this chapter, including revocation of such person’s permit.

(f) Extension of time. Except for returns and payments required to be made under subdivision (2) of subsection (e) of this section, the commissioner for good cause may extend the time for making any return and paying any amount required to be paid under this chapter, if a written request therefor is filed with the commissioner together with a tentative return which must be accompanied by a payment of the tax, which shall be estimated in such tentative return, on or before the last day for filing the return. Any person to whom an extension is granted shall pay, in addition to the tax, interest at the rate of one per cent per month or fraction thereof from the date on which the tax would have been due without the extension until the date of payment.

(1949 Rev., S. 2098; 1951, 1953, June, 1955, S. 1170d; November, 1955, S. N147; 1957, P.A. 553, S. 4; 1961, P.A. 574, S. 5; June, 1969, P.A. 1, S. 21; June, 1971, P.A. 5, S. 108; 8, S. 8; 1972, P.A. 285, S. 5; P.A. 73-288, S. 5, 8; P.A. 74-73, S. 4, 5; P.A. 75-2, S. 4, 5; 75-213, S. 35, 53; Dec. Sp. Sess. P.A. 75-1, S. 1–4, 12; P.A. 76-322, S. 9, 27; P.A. 77-614, S. 139, 610; P.A. 80-71, S. 20, 30; 80-307, S. 17, 31; P.A. 81-399, S. 2, 3; 81-411, S. 25, 42; P.A. 82-467, S. 2, 3; P.A. 85-316, S. 1, 7; P.A. 89-251, S. 200, 203; P.A. 90-148, S. 9, 34; June Sp. Sess. P.A. 91-3, S. 119, 168; May Sp. Sess. P.A. 92-5, S. 30, 37; P.A. 93-44, S. 5, 24; 93-74, S. 32, 67; P.A. 94-9, S. 18, 41; May Sp. Sess. P.A. 94-4, S. 37, 85; P.A. 95-160, S. 64, 69; P.A. 96-139, S. 5, 13; 96-180, S. 27, 166; June 30 Sp. Sess. P.A. 03-6, S. 74; June Sp. Sess. P.A. 09-3, S. 112; P.A. 11-6, S. 127; P.A. 14-155, S. 14; June Sp. Sess. P.A. 15-5, S. 137.)

History: 1961 act changed technical language in Subsec. (3) and changed amount of gross income considered as gross receipts from 97% to 96.6%; 1969 act amended Subsec. (3) to lower amount of gross income considered as gross receipts from 96.6% to 95.2% for period from July 1, 1969, to June 30, 1971; 1971 acts made 95.2% the permanent amount, then changed it to 93.9% as of September 1, 1971; 1972 act changed amount to 93.5%; P.A. 73-288 changed amount to 93.9%; P.A. 74-73 changed amount to 94.3%; P.A. 75-2 changed amount to 93.5%; P.A. 75-213 included references to “services” and “acceptance” in Subsecs. (2) and (3); Dec. Sp. Sess. P.A. 75-1 changed section to reflect monthly and quarterly payments, provisions for which were detailed in Subsec. (1), amended Subsec. (5) to allow commissioner to permit payments on basis other than monthly or quarterly and increased interest rate in Subsec. (6) from 0.5% to 0.75%; P.A. 76-322 increased interest rate in Subsec. (6) to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-71 changed amount of gross income which may be considered as gross receipts to 93%; P.A. 80-307 temporarily increased interest rate in Subsec. (6) to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-399 amended Subsec. (4) by providing that any return and payment shall be deemed to have been filed within the time required if postmarked on or before the date such return and payment are required to be filed; P.A. 81-411 continued interest applicable under Subsec. (6) when an extension of time for payment is granted at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-467 amended Subsec. (1) by eliminating certain redundant language and changing the order of certain dates in the definition of “quarterly” for clarification; P.A. 85-316 amended Subsec. (2) so as to require that a return filed by a corporation shall be signed by an officer of such corporation; P.A. 89-251 amended Subsec. (3) with respect to a person filing a return who elects to report gross receipts including the taxes collected, changing the percentage of gross receipts considered to be from sales, exclusive of taxes, to 92.5% of gross receipts, corresponding to the 8% rate of tax; P.A. 90-148 amended Subsec. (6) to increase the rate of interest added during the period of extension from 1.25% to 1.66% per month, effective July 1, 1990, and applicable to taxes becoming due on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (3) with respect to a person filing a return who elects to report gross receipts including the taxes collected, changing the percentage of gross receipts considered to be from sales, exclusive of taxes, to 94.3% of gross receipts, corresponding to the 6% rate of tax, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (2) to change the return date from the last day of the month following the end of the calendar year to the fifteenth day of the fourth month following the end of the calendar year, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 added Subsec. (1)(b) re persons rendering services covered by Sec. 12-407(2)(o), effective April 23, 1993; P.A. 93-74 amended Subsec. (4) by deleting provision re time document is postmarked and filed, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 94-9 deleted Subsec. (1)(b) re quarterly filing by persons rendering services covered under Sec. 12-407(2)(o) and making payments in accordance with Sec. 19a-168b, effective April 1, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (6) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-139 and 96-180 both changed return due date from last day of the month succeeding the end of a calendar year to “fifteenth day of the fourth month” succeeding end of year, effective May 29, 1996, and June 3, 1996, respectively; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (1) to change the income test period for quarterly filers to the 12-month period ending the preceding June thirtieth; June Sp. Sess. P.A. 09-3 amended Subsec. (3) to change percentage of gross receipts from sales from 94.3% to 94.8%, corresponding to the 5.5% rate of tax, effective January 1, 2010 (Revisor’s note: The amendments made to Subsec. (3) by Sec. 112 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subsec. (3) by replacing 94.3% with provision re computation to determine percentage of tax-included gross receipts, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 14-155 changed Subsec. designators from numeric to alphabetic, amended redesignated Subsec. (a) by changing tax due date from last day of month to 20th day of month, designating existing provision re tax liability of less than $4,000 as Subdiv. (1) and adding Subdiv. (2) re tax remitted under Subsec. (e)(2), amended redesignated Subsec. (b) by changing return due date from last day of month to 20th day of month and adding reference to date prescribed by commissioner, amended redesignated Subsec. (e) by designating existing provision re returns and payment other than monthly or quarterly as Subdiv. (1) and adding Subdiv. (2) re weekly remittals, amended redesignated Subsec. (f) by adding reference to exception under Subsec. (e)(2) and made technical and conforming changes; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by changing tax due date from 20th day of month to last day of month and amended Subsec. (b) by changing return due date from 20th day of month to last day of month, effective October 1, 2015, and applicable to periods ending on or after December 31, 2015.



Section 12-414a - Liability for wilful nonpayment of taxes collected.

Each person, other than a retailer, who is required, on behalf of a retailer, to collect, truthfully account for and pay over the tax imposed on such retailer under this chapter and who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, including any penalty or interest attributable to such wilful failure to collect or truthfully account for and pay over such tax or such wilful attempt to evade or defeat such tax, provided such penalty shall only be imposed against such person in the event that such tax, penalty or interest cannot otherwise be collected from the retailer itself in accordance with section 12-420. The amount of such penalty with respect to which a person may be personally liable under this section shall be collected in accordance with said section 12-420 and any amount so collected shall be allowed as a credit against the amount of such tax, penalty or interest due and owing from the retailer. The dissolution of the retailer shall not discharge any person in relation to any personal liability under this section for wilful failure to collect or truthfully account for and pay over such tax or for a wilful attempt to evade or defeat such tax prior to dissolution, except as otherwise provided in this section. For purposes of this section, “person” includes any individual, corporation, limited liability company or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership or limited liability company who, as such officer, employee or member, is under a duty to file a tax return under this chapter on behalf of a retailer or to collect or truthfully account for and pay over the tax imposed under this chapter on behalf of a retailer.

(P.A. 82-272, S. 1, 3; P.A. 97-243, S. 27, 67.)

History: P.A. 97-243 extended liability of officer of a corporate retailer for wilful failure to pay over taxes to any other responsible person and made applicable whether retailer a corporation or other form of business entity, effective June 24, 1997, and applicable to taxable periods commencing on or after July 1, 1997.



Section 12-415 - Deficiency assessments.

(a) Deficiency assessments. If the commissioner is not satisfied with the return or returns of the tax or the amount of tax required to be paid to the state by any person, the commissioner may compute and assess the amount required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information which is in or that may come into the commissioner's possession. Except in the case of fraud or intent to evade or in the case of new information that may come into the commissioner's possession, the commissioner may not make more than one assessment for a tax period for which a return has been filed.

(b) Interest. The amount of the assessment, exclusive of penalties, shall bear interest at the rate of one per cent per month or fraction thereof from the last day of the month succeeding the period for which the amount or any portion thereof should have been returned until the date of payment.

(c) Deficiency due to negligence or intentional disregard. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to fifteen per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater.

(d) Twenty-five per cent penalty. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to a penalty under both subsection (c) of this section and this subsection in relation to the same tax period.

(e) Notice of assessment. The commissioner shall give to the retailer or person storing, accepting, consuming or otherwise using services or tangible personal property written notice of the commissioner's assessment. The notice may be served personally or by mail. If by mail, it shall be addressed to the retailer or person storing, accepting, consuming or otherwise using services or tangible personal property at the address as it appears in the records of the commissioner's office.

(f) Limitations on deficiency assessments. Except in the case of fraud, intent to evade this chapter or authorized regulations, failure to make a return, or claim for additional amount pursuant to subdivision (3) of section 12-418, every notice of a deficiency assessment shall be mailed within three years after the last day of the month following the period for which the amount is proposed to be assessed or within three years after the return is filed, whichever period expires later. The limitation specified in this subsection does not apply in case of a sales tax proposed to be assessed with respect to sales of services or property for the storage, acceptance, consumption or other use of which notice of a deficiency assessment has been or is given pursuant to subsection (e) of this section, subsection (c) of section 12-416, subdivision (1) of section 12-417 and this subsection. The limitation specified in this subsection does not apply in case of an amount of use tax proposed to be assessed with respect to storage, acceptance, consumption or other use of services or property for the sale of which notice of a deficiency assessment has been or is given pursuant to said subsections and this subsection.

(g) Waiver. If, before the expiration of the time prescribed in subsection (f) of this section for the mailing of a notice of deficiency determination, the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(1949 Rev., S. 2099; 1951, S. 1171d; 1969, P.A. 388, S. 9, 10; P.A. 75-213, S. 36, 53; Dec. Sp. Sess. P.A. 75-1, S. 5, 6, 12; P.A. 76-322, S. 10, 11, 27; P.A. 80-307, S. 18, 19, 31; P.A. 81-64, S. 7, 23; 81-411, S. 26, 27, 42; P.A. 85-316, S. 2, 7; P.A. 88-314, S. 25, 54; P.A. 90-148, S. 10, 34; May Sp. Sess. P.A. 94-4, S. 38, 48, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 28, 67; P.A. 98-262, S. 7, 22; P.A. 99-48, S. 6, 10; 99-121, S. 12, 28; P.A. 02-103, S. 19.)

History: 1969 act changed interest rates in Subsecs. (2) and (3) from 0.5% to 0.75%; P.A. 75-213 added references to “acceptance” and “services” in Subsec. (6); Dec. Sp. Sess. P.A. 75-1 deleted word “quarterly” from references re payment periods in Subsecs. (2) and (7), effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 76-322 increased interest rates in Subsecs. (2) and (3) to 1%; P.A. 80-307 temporarily increased interest rates in Subsecs. (2) and (3) to 1.25% for assessments and payments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (4) to include a minimum penalty of $50; P.A. 81-411 continued the rate of interest applicable to a deficiency assessment under Subsec. (2) at 1.25% per month and continued the rate of interest applicable with respect to overpayments and underpayments as provided in Subsec. (3) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 85-316 amended Subsec. (3) by deleting reference to penalties on underpayments as an item against which overpayments may be offset, retaining interest on underpayments as an item subject to such offset; P.A. 88-314 made technical changes in Subsecs. (4) and (5) for purposes of clarification, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 90-148 increased the rate of interest added under Subsecs. (2) and (3) from 1.25% to one and 1.66% per month and increased the penalty for deficiency assessment from 10% to 15% of the assessment as provided under Subsec. (4), effective July 1, 1990, and applicable to taxes becoming due on or after that date; May Sp. Sess. P.A. 94-4 made existing Subsec. (1) a Subdiv. (A) and added provision that commissioner may not make more than one assessment for a tax period and added a new Subdiv. (B) re supplemental assessment, effective June 9, 1994, and in Subsecs. (2) and (3) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 amended Subsec. (1) to allow commissioner to make more than one assessment if new information comes into his possession and deleted requirement to adopt regulations, effective July 1, 1997; P.A. 98-262 amended Subsec. (7) to change reference from Subsec. (5) to Subsec. (4) of Sec. 12-416, effective June 8, 1998; P.A. 99-48 replaced numeric Subsec. indicators with alphabetic indicators, deleting former Subsec. (3) re offsets by the commissioner, and made technical changes, effective January 1, 2000; P.A. 99-121 amended Subsecs. (6) and (7) to make technical changes and delete obsolete language, effective June 3, 1999; P.A. 02-103 made technical changes in Subsec. (f).

Cited. 168 C. 597; 187 C. 581; 210 C. 401; 231 C. 315; 235 C. 393. Section does not require proof of intent to evade “sales tax”; it requires proof of intent to evade the Sales and Use Taxes Act or authorized regulations, which laws require accurate reporting and record keeping. 264 C. 286.

Cited. 12 CA 417; 43 CA 744.

Cited. 31 CS 373; 44 CS 297.



Section 12-416 - Assessments if no return made.

(a) Assessment; failure to file return. If any person fails to make a return, the commissioner shall make an estimate of the amount of the gross receipts of the person or, as the case may be, of the amount of the total sales price of services or tangible personal property sold or purchased by the person, the storage, acceptance, consumption or other use of which in this state is subject to the use tax. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in or may come into the commissioner's possession. To the tax imposed upon the basis of such estimate, there shall be added an amount equal to fifteen per cent of such tax, or fifty dollars, whichever is greater. No person shall be subject to a penalty under both this section and section 12-419. Except in the case of new information that may come into the commissioner's possession, the commissioner may not make more than one assessment for a tax period for which a tax return has not been filed.

(b) Interest. The amount of the assessment shall bear interest at the rate of one per cent per month or fraction thereof from the last day of the month succeeding the period for which the amount or any portion thereof should have been returned until the date of payment.

(c) Notice of assessment. Promptly after making the assessment the commissioner shall give to the person written notice of the estimate, assessment and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency assessment.

(1949 Rev., S. 2100; March, 1958, P.A. 27, S. 20; 1969, P.A. 388, S. 11, 12; P.A. 75-213, S. 37, 53; Dec. Sp. Sess. P.A. 75-1, S. 7, 12; P.A. 76-322, S. 12, 13, 27; P.A. 80-307, S. 20, 21, 31; P.A. 81-64, S. 8, 9, 23; 81-411, S. 28, 29, 42; P.A. 85-316, S. 3, 7; P.A. 88-314, S. 26, 54; P.A. 90-148, S. 11, 34; May Sp. Sess. P.A. 94-4, S. 39, 76, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 29, 67; P.A. 99-48, S. 7, 10.)

History: 1969 act increased interest rates in Subsecs. (2) and (3) from 0.5% to 0.75%; P.A. 75-213 added references to “acceptance” and “services” in Subsec. (1); Dec. Sp. Sess. P.A. 75-1 deleted “quarterly” with reference to payment period in Subsec. (3), effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 76-322 increased interest rates in Subsecs. (2) and (3) to 1%; P.A. 80-307 temporarily increased interest rates in Subsecs. (2) and (3) to 1.25% for payments and assessments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (1) to include a minimum penalty of $50, and amended Subsec. (4) to include waiver of penalty provision applicable to other state taxes; P.A. 81-411 continued interest applicable to overpayments and underpayments related to assessment by the commissioner under Subsec. (2) at 1.25% per month, and continued interest applicable to an assessment by the commissioner under Subsec. (3) at the rate of 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 85-316 amended Subsec. (2) by deleting reference to penalties on underpayments as an item against which overpayments may be offset, retaining interest on underpayments as an item subject to such offset; P.A. 88-314 amended Subsec. (1) by a restatement of the commissioner's estimate of tax when no return is filed and the penalty to be added thereto, and deleted Subsec. (4) concerning failure of any person to file a return due to fraud or intent to evade the tax and the applicable penalties because this provision is covered in another section of chapter 219, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 90-148 increased the rate of penalty added in Subsec. (1) from 10% to 15% of the tax and increased the rate of interest applicable under Subsecs. (2) and (3) from 1.25% to 1.66% per month, effective July 1, 1990, and applicable to taxes becoming due on or after that date; May Sp. Sess. P.A. 94-4 made existing Subsec. (1) a Subdiv. (A) and added provision that commissioner may not make more than one assessment for a tax period and added a new Subdiv. (B) re supplemental assessment, effective June 9, 1994, and in Subsecs. (2) and (3) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 amended Subsec. (1) to allow commissioner to make more than one assessment if new information comes into his possession and deleted requirement to adopt regulations, effective July 1, 1997; P.A. 99-48 replaced numeric Subsec. indicators with alphabetic indicators, deleting former Subsec. (2) re offsets by the commissioner, and made technical changes, effective January 1, 2000.

Cited. 206 C. 253; 221 C. 166; 235 C. 737.

Cited. 31 CS 373; 44 CS 297.



Section 12-416a - Sharing of certain information and tax revenue with municipal agencies.

The Commissioner of Revenue Services is authorized to pay to a municipal agency an amount not to exceed fifty per cent of the tax actually collected as the result of an assessment made under section 12-415 or 12-416 against the purchaser of a vessel, as defined in subdivision (24) of section 12-407, if said commissioner, in the commissioner's sole discretion, determines that information provided by such agency was instrumental in the making of such assessment. Notwithstanding the provisions of section 12-15, the commissioner may disclose to a municipal agency that receives a payment under this section the name and address of the person against whom the assessment is made, the amount of the tax actually assessed and the amount of the tax actually collected with respect to which such a payment may be made.

(P.A. 97-229, S. 1, 3; P.A. 00-174, S. 14, 83.)

History: P.A. 97-229 effective June 24, 1997; P.A. 00-174 added provision allowing sharing of certain information with the municipal agency receiving payment under this section, effective July 1, 2000, and applicable to assessments made on or after that date.



Section 12-416b - Revenue sharing of certain tax revenue with revenue agencies of other states.

The Commissioner of Revenue Services is authorized to pay to a revenue agency of another state an amount not to exceed fifty per cent of the tax actually collected as the result of an assessment made under section 12-416 against any purchaser of tangible personal property or services described in subdivision (2) of subsection (a) of section 12-407 if said commissioner, in the commissioner's sole discretion, determines that information provided by such agency was instrumental in the making of such assessment.

(P.A. 98-244, S. 19, 35; P.A. 02-103, S. 20.)

History: P.A. 98-244 effective June 8, 1998; P.A. 02-103 made technical changes.



Section 12-417 - Jeopardy assessments.

(1) Jeopardy assessment. Notice. If the commissioner believes that the collection of any tax or any amount of tax required to be collected and paid to the state or of any assessment will be jeopardized by delay, the commissioner shall make an assessment of the tax or amount of tax required to be collected, noting that fact upon the assessment and serving written notice thereof, personally or by mail, in the manner prescribed for service of notice of a deficiency assessment, on the person against whom the jeopardy assessment is made. Ten days after the date on which such notice is served on such person, such notice shall constitute a final assessment except only for such amounts as to which such person has filed a written petition for reassessment with the commissioner, as provided in subdivision (3) of this section.

(2) Due date. Collection. Interest and penalty. The amount assessed is due and payable no later than the tenth day after service of the notice of assessment, unless on or before such tenth day the person against whom such assessment is made has obtained a stay of collection, as provided in subdivision (3) of this section. To the extent that collection has not been stayed, the commissioner may enforce collection of such tax by using the method provided in section 12-35 or by using any other method provided for in the general statutes relating to the enforced collection of taxes, provided, if the amount of such tax has been definitely fixed, the amount so fixed shall be assessed and collected, and if the amount of such tax has not been definitely fixed, the commissioner shall assess and collect such amount as, in the commissioner's opinion, from the facts available to the commissioner, is sufficient. If the amount specified in the notice of jeopardy assessment is not paid on or before the tenth day after service of notice thereof upon the person against whom the jeopardy assessment is made, the delinquency penalty and the interest provided in section 12-419 shall attach to the amount of the tax or the amount of the tax required to be collected.

(3) Petition for reassessment. Stay of collection. Security. The person against whom a jeopardy assessment is made may file a petition for the reassessment thereof, pursuant to section 12-418, with the commissioner on or before the tenth day after the service upon such person of notice of the jeopardy assessment. Such person may obtain a stay of collection of the whole or any part of the amount of such jeopardy assessment by filing with the commissioner, on or before such tenth day, a bond of a surety company authorized to do business in this state or other security acceptable to the commissioner in such an amount not exceeding double the amount as to which the stay is desired, as the commissioner deems necessary to ensure compliance with this chapter, conditioned upon payment of as much of the amount, the collection of which is stayed by the bond, as is found to be due from such person. The security may be sold by the commissioner in the manner prescribed by section 12-430. At any time thereafter in respect to the whole or any part of the amount covered by the bond, such person may waive the stay, and if as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of such person, be proportionately reduced.

(1949 Rev., S. 2101; P.A. 99-121, S. 13, 28; P.A. 02-103, S. 21.)

History: P.A. 99-121 made technical changes and added provisions re jeopardy assessment, how served, when payable, how collected, how stayed and waiver of stay, effective June 3, 1999; P.A. 02-103 made technical changes in Subdivs. (1) and (2).

Subsec. (1):

Use of certified mail with return receipt converted notice from notice by mail to notice by personal service. 48 CS 410.



Section 12-418 - Reassessments.

(1) Petition for reassessment. (A) Any person against whom an assessment is made under section 12-414a, 12-415, 12-416 or 12-424 or any person directly interested may petition for a reassessment not later than sixty days after service upon such person of notice thereof. If a petition for reassessment is not filed within the sixty-day period, the assessment becomes final at the expiration of the period.

(B) Any person against whom an assessment is made under section 12-417 or any person directly interested may petition for a reassessment not later than ten days after service of notice upon such person. If a petition for reassessment is not filed within such ten-day period, the assessment becomes final at the expiration of the period.

(2) Oral hearing. If a petition for reassessment is filed within the sixty-day period, in the case of an assessment made under section 12-414a, 12-415, 12-416 or 12-424, or within the ten-day period, in the case of an assessment made under section 12-417, the commissioner shall reconsider the assessment and, if the person has so requested in the petition, shall, in the commissioner's discretion, grant the person an oral hearing and shall give such person ten days' notice of the time and place of the hearing. The commissioner may continue the hearing from time to time, as may be necessary, and may assign the conduct of such hearing to a representative of the commissioner.

(3) Decrease or increase of assessment. The commissioner may decrease or increase the amount of the assessment before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the commissioner at or before the hearing.

(4) Finality date of order or decision. The order or decision of the commissioner upon a petition for reassessment becomes final one month after service upon the petitioner of notice thereof unless within such period the petitioner seeks judicial review of the commissioner's order or decision pursuant to section 12-422.

(5) Due date of assessment. All assessments made by the commissioner under section 12-414a, 12-415, 12-416 or 12-424 are due and payable at the time they become final.

(6) Service of notice. Any notice required by this section shall be served personally or by mail in the manner prescribed for service of notice of a deficiency assessment.

(1949 Rev., S. 2102; P.A. 81-64, S. 10, 23; P.A. 88-314, S. 27, 54; P.A. 91-236, S. 7, 25; P.A. 99-121, S. 14, 28; P.A. 00-174, S. 15, 83.)

History: P.A. 81-64 amended Subsec. (5) to include a minimum penalty of $50; P.A. 88-314 deleted the description of applicable penalties in Subsec. (5) because these penalty provisions are provided for in Secs. 12-415 and 12-416 respectively, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 91-236 provided for 60, rather than 30, days to request a reassessment, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 99-121 made technical changes and added provisions re deadline for filing a petition for reassessment where jeopardy assessment has been made, effective June 3, 1999; P.A. 00-174 added references to Secs. 12-414a and 12-424, allowing successors and officers to petition for reassessment, effective July 1, 2000, and applicable to assessments made on or after that date.

Cited. 187 C. 581; 198 C. 413; 206 C. 253; 210 C. 401; Id., 413; 221 C. 166; 231 C. 315; 238 C. 761.

Cited. 12 CA 417; 35 CA 72.

Cited. 39 CS 234; 44 CS 133.



Section 12-419 - Interest and penalties.

(a) Any person, other than an individual making purchases for personal use or consumption and not making purchases for use or consumption in carrying on a trade, occupation, business or profession, who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of assessments made by the commissioner under sections 12-415 and 12-416, within the time required shall pay, in addition to such tax or such amount of tax required to be collected and paid, a penalty of fifteen per cent of the tax or fifty dollars, whichever amount is greater, plus interest on such tax or such amount of tax required to be collected and paid at the rate of one per cent per month or fraction thereof from the due date to the date of payment.

(b) Any individual making purchases for personal use or consumption and not making purchases for use or consumption in carrying on a trade, occupation, business or profession who fails to pay use tax to the state, except amounts of assessments made by the commissioner under sections 12-415 and 12-416, within the time required shall pay, in addition to such tax, a penalty of ten per cent of the tax, plus interest on such tax at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the penalties provided under this chapter when it is proven to the satisfaction of the commissioner that failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(1949 Rev., S. 2103; 1953, S. 1172d; 1969, P.A. 388, S. 13; P.A. 76-322, S. 14, 27; P.A. 80-307, S. 22, 31; P.A. 81-64, S. 11, 23; 81-411, S. 30, 42; P.A. 85-316, S. 4, 7; P.A. 90-148, S. 12, 34; May Sp. Sess. P.A. 94-4, S. 40, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 30, 67.)

History: 1969 act increased interest rate from 0.5% to 0.75%; P.A. 76-322 increased interest rate to 1%; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended penalty provisions to provide for penalty of 10% of the tax or $50, whichever is greater in all cases where previously charge was 5% for first 15 days and 10% thereafter; P.A. 81-411 continued interest on the amount of tax not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 85-316 added provision authorizing commissioner to waive penalties in specified cases; P.A. 90-148 increased the rate of penalty from 10% to 15% of the tax and increased the rate of interest added from 1.25% to 1.66% per month, effective July 1, 1990, and applicable to taxes becoming due on or after that date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 divided section into Subsecs. (a) to (c), reduced the penalty for late payment by individuals making purchase for their own personal use or consumption and made technical changes, effective June 24, 1997, and applicable to sales occurring on or after January 1, 1997.

Cited. 44 CS 297.



Section 12-419a - Sales tax liability subject to penalty or interest and which is outstanding on July 1, 1990.

In the case of any tax which is subject to penalty or interest, or both, pursuant to section 12-414, 12-415, 12-416 or 12-419, which is outstanding on July 1, 1990, and which is not the subject of a payment schedule or settlement between the Commissioner of Revenue Services and the taxpayer, the taxpayer shall be required to pay a penalty on the amount of such tax outstanding on said date in the amount of five per cent and shall be subject to interest at the rate of one and two-thirds per cent per month or fraction thereof for each month or portion thereof commencing on or after July 1, 1990.

(P.A. 90-148, S. 13, 34; P.A. 94-175, S. 3, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 94-175 made a technical change in the statutory reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-419b - Failure to file return when no tax is due.

Any person required to file a return under the provisions of this chapter who fails to file such return within the time required in accordance with section 12-414 shall not be subject to the imposition of a penalty, as provided under section 12-30, when there is no tax due, with respect to such return. Such person may, however, be subject to the provisions of section 12-409 related to revocation of the permit of a seller for failure to comply with sales and use tax provisions.

(P.A. 90-186, S. 2, 3; P.A. 95-359, S. 9, 19.)

History: P.A. 95-359 changed reference from Sec. 12-419 to Sec. 12-30, effective July 13, 1995, and applicable to sales made on or after July 1, 1995.



Section 12-420 - Collection of taxes. Delinquent taxes.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other further decree as it judges equitable.

(1949 Rev., S. 2104; Dec. Sp. Sess. P.A. 75-1, S. 8, 12; P.A. 78-280, S. 2, 4, 127; P.A. 85-501, S. 5.)

History: Dec. Sp. Sess. P.A. 75-1 deleted “quarterly” with reference to tax periods, effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 78-280 substituted “judicial district(s)” for “county(ies)”; P.A. 85-501 provided that lien shall be effective from the last day of the month next preceding the due date of the tax, rather than from filing day of a period for which the taxpayer is delinquent, and that such lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers or encumbrancers to whom property is transferred between last day of period and date of recording lien.

Statute operates as an automatic lien whether or not state has fulfilled filing requirements. 183 C. 117.

Cited. 5 Conn. Cir. Ct. 403.



Section 12-420a - Managed compliance and audit agreements: Definitions.

For purposes of this section and sections 12-420b and 12-420c:

(1) “Eligible taxpayer” means any person who is required to file any return or to pay or remit any tax under this chapter and who in the opinion of the commissioner has demonstrated a willingness and ability to comply with the tax laws of this state and has maintained an acceptable system of business records;

(2) “Managed compliance agreement” means an agreement between the commissioner and an eligible taxpayer that provides for an agreed upon method for calculating and remitting use tax on that taxpayer's purchases;

(3) “Managed audit agreement” means an agreement between the commissioner and an eligible taxpayer consisting of an audit plan developed by the commissioner and the eligible taxpayer wherein the eligible taxpayer agrees to review selected sales and purchase records and to calculate and determine its liability for sales and use taxes;

(4) “Commissioner” means the Commissioner of Revenue Services; and

(5) “Effective use tax rate” means the rate of use tax to be applied against a predetermined base of purchases for the purpose of computing the eligible taxpayer's use tax liability for a defined period.

(P.A. 99-173, S. 60, 65.)

History: P.A. 99-173 effective June 23, 1999.



Section 12-420b - Managed compliance agreements, generally.

(a) The commissioner may, in the commissioner's sole discretion, enter into a managed compliance agreement with an eligible taxpayer. Such agreement may provide for (1) one or more effective use tax rates for purchases subject to tax under this chapter, (2) a method to reconcile the effective use tax rate with the eligible taxpayer's actual liability, (3) a term not to exceed three years, provided nothing shall preclude the commissioner from entering into a subsequent agreement with the same taxpayer, (4) the conditions under which the agreement may require modification or termination, (5) a procedure to resolve disputes concerning the agreement, and (6) any such other provisions as the commissioner and the eligible taxpayer mutually agree upon to carry out the purposes of this section.

(b) In performing a reconciliation of a managed compliance agreement the commissioner and the eligible taxpayer may agree to waive amounts either due the commissioner or due the eligible taxpayer, provided such amounts fall within a range that the commissioner determines shall apply to all eligible taxpayers entering into managed compliance agreements. Such range, which may be either a monetary amount or a percentage, shall be announced by the commissioner in accordance with the provisions of subsection (b) of section 12-2 and may be changed in accordance with said subsection (b), (1) on a prospective basis for agreements entered into after the effective date of such announced change, or (2) on a retroactive basis for agreements existing on the effective date of such announced change upon agreement by the commissioner and the eligible taxpayer.

(c) The commissioner may, in the commissioner's sole discretion, terminate a managed compliance agreement and conduct an audit of an eligible taxpayer under subdivision (1) of section 12-415, if the eligible taxpayer fails to fulfill any of the terms of a managed compliance agreement and such failure is materially adverse to the commissioner and the taxpayer fails to cure such failure not later than thirty days after the mailing of written notice of such failure by the commissioner, provided no such notice need be given in the event such failure is not capable of being cured or the commissioner believes that the collection of any tax required to be collected and paid to the state or of any assessment will be jeopardized by delay. Any such termination shall be effective on the first day of the fourth month following the month in which notice of such termination is given by the commissioner to the taxpayer, except that such termination shall take effect immediately if such failure is not capable of being cured or if the commissioner believes that the collection of any tax required to be collected and paid to the state or of any assessment will be jeopardized by delay.

(d) Nothing in this section shall abridge or alter any other requirements, rights or obligations of an eligible taxpayer or the commissioner granted or imposed by statute or regulation, including, but not limited to, penalties for negligence or intentional disregard of the provisions of this chapter, except as provided in subsection (c) of this section; penalties for failure to file returns or for fraud or intent to evade the provisions of this chapter; limitation periods and waivers of limitation periods; the right of an eligible taxpayer to petition for reassessment under section 12-418; the right of an eligible taxpayer to appeal an assessment under section 12-422; or the right of an eligible taxpayer to claim a refund under section 12-425.

(P.A. 99-173, S. 61, 65; June Sp. Sess. P.A. 99-1, S. 41, 51; P.A. 02-103, S. 22.)

History: P.A. 99-173 effective June 23, 1999; June Sp. Sess. P.A. 99-1 added new Subsec. (b) re waiver of amounts either due commissioner or eligible taxpayer and redesignated former Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 1999; P.A. 02-103 made a technical change in Subsec. (c).



Section 12-420c - Managed audit agreements.

(a) The commissioner may, in the commissioner's sole discretion, enter into a managed audit agreement with an eligible taxpayer. Under a managed audit agreement, the commissioner shall (1) agree to accept, upon verification, the eligible taxpayer's determinations for purposes of making a deficiency assessment or otherwise determining the taxpayer's liability for the period under review, (2) provide written procedural guidelines to be included as part of the managed audit agreement, including, but not limited to, the general scope of the managed audit, what records will be examined and what types of sampling techniques will be used, and (3) review the results of the managed audit with the eligible taxpayer and issue an audit determination.

(b) Such agreement may provide that, upon compliance by the taxpayer with all the terms of said agreement, in calculating the total amount of the audit assessment resulting from such managed audit the first ten thousand dollars of interest and ten per cent of any additional interest otherwise due under subdivision (2) of section 12-415 shall not be imposed. Any interest accruing after the initial assessment shall be at the rate of interest specified in subdivision (2) of section 12-415.

(c) The commissioner may, in the commissioner's sole discretion, terminate a managed audit agreement and conduct an audit of an eligible taxpayer under subdivision (1) of section 12-415, if the eligible taxpayer fails to fulfill any of the terms of a managed audit agreement, or if the commissioner believes that a managed audit should not be conducted for any other reason.

(d) Nothing in this section shall abridge or alter any other requirements, rights or obligations of an eligible taxpayer or the commissioner granted or imposed by statute or regulation, including, but not limited to, penalties for negligence or intentional disregard of the provisions of this chapter, except as provided in subsection (c) of this section; penalties for failure to file returns or for fraud or intent to evade the provisions of this chapter; limitation periods and waivers of limitation periods; the right of an eligible taxpayer to petition for reassessment under section 12-418; the right of an eligible taxpayer to appeal an assessment under section 12-422 or the right of an eligible taxpayer to claim a refund under section 12-425.

(P.A. 99-173, S. 62, 65; June Sp. Sess. P.A. 99-1, S. 42, 51; P.A. 02-103, S. 23.)

History: P.A. 99-173 effective June 23, 1999; June Sp. Sess. P.A. 99-1 added new Subsec. (b) re waiver of first $10,000 of interest and 10% of any additional interest otherwise due and redesignated former Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 1999; P.A. 02-103 made technical changes in Subsecs. (b) and (c).



Section 12-421 - Hearing by commissioner.

Any taxpayer, having paid any tax as provided by this chapter, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of such tax or in imposing any penalty hereunder, may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax or penalty so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1949 Rev., S. 2105; P.A. 91-236, S. 8, 25.)

History: P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 158 C. 236. Statutes granting exemptions from taxation must be strictly construed and the burden of proving that an assessment of a deficiency tax was erroneous is on plaintiff. 168 C. 597. Cited. 174 C. 51; 187 C. 581; 210 C. 401; 217 C. 220.

Cited. 31 CS 134.



Section 12-422 - Appeal.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under section 12-418, 12-421 or 12-425 may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 2106; 1955, S. 1173d; 1971, P.A. 870, S. 35; P.A. 76-436, S. 317, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 11, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 18, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters pending are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 145 C. 161; 158 C. 236; 168 C. 597; 170 C. 556; 183 C. 566; 187 C. 581; 198 C. 413; Id., 624; 204 C. 137; 205 C. 761; 206 C. 337; 210 C. 401; Id., 413; 211 C. 246; 212 C. 454; 213 C. 365; 214 C. 292; 217 C. 220; 220 C. 749; 221 C. 166; Id., 751; 222 C. 49; 231 C. 315; Id., 378; 235 C. 393; Id., 737; 236 C. 613; Id., 701; 238 C. 571; Id., 761; 242 C. 599.

Cited. 2 CA 165; judgment reversed, see 198 C. 413; 6 CA 261; 12 CA 417; 24 CA 72; 35 CA 72; 43 CA 744.

Cited. 30 CS 309; 31 CS 134. Equitable relief granted to taxpayer who innocently failed to file sales tax returns over 21-year period, recovery of sales tax limited to 3 years plus interest and penalty. Id., 373. Cited. 39 CS 234; Id., 247. Failure to serve an appeal from a decision of commissioner in manner prescribed by section deprives court of subject matter jurisdiction. 43 CS 10. Cited. 44 CS 1; Id., 297; Id., 472.



Section 12-423 - Abatement of taxes.

Section 12-423 is repealed, effective April 13, 1995.

(1949 Rev., S. 2107; P.A. 77-614, S. 146, 610; P.A. 95-4, S. 7, 8.)



Section 12-424 - Payment on termination of business and successor's liability.

(1) Withholding by purchaser. If any person liable for any amount under this chapter sells out his or her business or stock of goods or quits the business, such person's successors or assigns shall withhold sufficient of the purchase price to cover such amount until the former owner produces a receipt from the commissioner showing that it has been paid or a certificate stating that no amount is due.

(2) Liability of purchaser; release. If the purchaser of a business or stock of goods fails to withhold the purchase price as required, such purchaser becomes personally liable for the payment of the amount required to be withheld by the purchaser to the extent of the purchase price, valued in money. Within sixty days after receiving a written request from the purchaser for a certificate, the commissioner shall either issue the certificate or mail notice to the purchaser at said purchaser's address as it appears on the records of the commissioner of the amount that must be paid as a condition of issuing the certificate. Failure of the commissioner to mail the notice shall release the purchaser from any further obligation to withhold the purchase price as above provided. The time within which the obligation of the successor may be enforced shall start to run at the time the person sells out his or her business or stock of goods or quits the business or at the time that the assessment against such person becomes final, whichever event occurs later.

(1949 Rev., S. 2108; P.A. 85-316, S. 5, 7; P.A. 00-174, S. 16, 83.)

History: P.A. 85-316 made technical change in Subsec. (2); P.A. 00-174 replaced references to “retailer” with “person” with regard to liability under this section, provided that the obligation under this section may commence with the person's quitting the business and made technical changes for purposes of gender neutrality, effective October 1, 2000, and applicable to sales of a business or stock of goods occurring on or after that date.

Cited. 44 CS 361.



Section 12-425 - Overpayments and refunds.

(1) Claim limitation period. No refund shall be allowed unless a claim therefor is filed with the commissioner within three years from the last day of the month succeeding the period for which the overpayment was made, or, with respect to assessments made under sections 12-415 and 12-416, within six months after the assessments become final. No credit shall be allowed after the expiration of the period specified for filing claims for refund unless a claim for credit is filed with the commissioner within such period, or unless the credit relates to a period for which a waiver is given pursuant to subsection (g) of section 12-415.

(2) Conditions; sales tax reimbursement. No credit or refund of any amount paid pursuant to section 12-411 shall be allowed on the ground that the storage, acceptance, consumption or other use of the services or property is exempted under subdivision (1) of section 12-413, unless in addition to the overpayment for which the claim is filed the claimant also has reimbursed the claimant's vendor for the amount of the sales tax imposed upon the claimant's vendor with respect to the sale of the property and paid by the vendor to the state.

(3) Form and content of claim. Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

(4) Effect of failure to file claim. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment.

(5) Determination of validity. Notice of action. (A) The commissioner, upon receipt of such claim for refund, shall determine whether such claim is valid and, if so, shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer for payment of such refund. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant in the manner prescribed for service of notice of a deficiency assessment. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subparagraph (B) of this subdivision, a written protest with the commissioner.

(B) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(C) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(D) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-422.

(1949 Rev., S. 2109; 1951, S. 1174d; P.A. 75-213, S. 38, 53; Dec. Sp. Sess. P.A. 75-1, S. 9, 12; P.A. 85-316, S. 6, 7; P.A. 87-56; P.A. 90-28, S. 3; P.A. 95-4, S. 4, 8; P.A. 97-243, S. 56, 67; P.A. 99-48, S. 9, 10; P.A. 02-103, S. 24.)

History: P.A. 75-213 included references to “acceptance” and “services”; Dec. Sp. Sess. P.A. 75-1 deleted “quarterly” with reference to payment periods, effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 85-316 amended Subsec. (2) for purposes of a technical correction deleting a limitation on filing claim for overpayment, stated as “within six months from the date of overpayment”; P.A. 87-56 amended Subsec. (2) to make technical correction, deleting the phrase “whichever period expires later” after the word “final”; P.A. 90-28 made technical change in Subsec. (3); P.A. 95-4 deleted former Subdiv. (1) concerning credits and refunds and renumbered the remaining Subdivs., effective April 13, 1995; P.A. 97-243 amended Subsec. (5) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and make technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 99-48 amended Subsec. (1) to change reference to Sec. 12-415(8) to Sec. 12-415(g), effective May 27, 1999; P.A. 02-103 made technical changes in Subdiv. (2).

Cited. 183 C. 566; 210 C. 401; 221 C. 751.

Cited. 12 CA 417.

Cited. 31 CS 373. Section outlines a comprehensive remedial process for tax miscollection, and application of CUTPA to tax miscollection is inappropriate. 51 CS 622.



Section 12-425a - Time limit on claims for certain deficiency assessments or awards.

Section 12-425a is repealed.

(P.A. 74-301, S. 1, 2; P.A. 75-213, S. 39, 53; P.A. 82-472, S. 182, 183.)



Section 12-426 - Administration.

(1) Enforcement by commissioner; regulations. The commissioner shall enforce the provisions of this chapter and may adopt and enforce regulations relating to the administration and enforcement of this chapter. The commissioner may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(2) Employees and representatives of commissioner. The commissioner may employ accountants, auditors, investigators, assistants and clerks necessary for the efficient administration of this chapter, in accordance with the provisions of chapter 67, and may designate representatives to conduct hearings or perform any other duties imposed by this chapter upon the commissioner.

(3) Records. (A) Every seller, every retailer as defined in subparagraph (B) of subdivision (12) of section 12-407 and every person storing, accepting, consuming or otherwise using in this state services or tangible personal property purchased from a retailer shall keep such records, receipts, invoices and other pertinent papers in such form as the commissioner requires.

(B) In addition any records required pursuant to subparagraph (A) of this subdivision, each materialman collecting tax as allowed under the provisions of subparagraph (C) of subdivision (2) of section 12-408 shall keep the following records with respect to each sale of building materials or services described in said subparagraph (C): (i) The date of such sale; (ii) proof that the sale meets the qualifications described in said subparagraph (C); (iii) the amount of credit, if any, extended by such materialman to such contractor, subcontractor or repairman for each such sale; (iv) the terms for payment of the purchase price or repayment of any such credit; and (v) the date or dates on which such purchase price is paid or such credit is repaid, in whole or in part, and the amount of each such payment or repayment. Such records shall be kept for a period of three years from the date the tax on each such sale is paid over to the commissioner in full, provided the commissioner may consent to their destruction within that period or may require that they be kept longer.

(4) Examination of records. The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person selling services or tangible personal property and any person liable for the use tax, and may investigate the character of the business of the person in order to verify the accuracy of any return made or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(5) Reports relative to use tax liability. In administration of the use tax the commissioner may require the filing of information reports by any person or class of persons having in his or their possession or custody information relating to sales of services or tangible personal property the storage, acceptance, consumption or other use of which is subject to the tax. Such reports shall be filed when the commissioner requires and shall set forth the names and addresses of purchasers of the services or tangible personal property, the sales price of the services or property, the date of sale and such other information as the commissioner may require.

(6) Divulging of information forbidden. Repealed by P.A. 82-67, S. 4.

(1949 Rev., S. 2110; P.A. 75-213, S. 40, 53; P.A. 82-67, S. 4; P.A. 85-613, S. 98, 154; P.A. 99-173, S. 28, 65; P.A. 00-230, S. 6.)

History: P.A. 75-213 added references to “acceptance” and “services”; P.A. 82-67 repealed Subsec. (6) re prohibition against divulging information; P.A. 85-613 made technical change in Subsec. (2), substituting reference to chapter 67 for reference to chapter 63; P.A. 99-173 amended Subsec. (3) to designate existing provisions as Subdiv. (A) and add new Subdiv. (B) re record keeping requirements for the optional remitting sales tax when payment is received under Sec. 12-408(2)(C), effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-230 made technical changes in Subdiv. (3)(A).

Nowhere in statute is any prohibition against disclosure of tax delinquents or amount of delinquency; whether sales taxes are owed and the amount of same do not relate to the conduct of the business of the taxpayer. 184 C. 102. Cited. 187 C. 581; 217 C. 476.



Section 12-427 - Disposition of proceeds.

(1) Settlement with Treasurer. All funds received by the Commissioner of Revenue Services under the provisions of this chapter shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any taxpayer for any payment upon request.

(2) Publication and disclosure of information. The Commissioner of Revenue Services shall publish in his report, required under the provisions of section 4-60, data showing the amount of taxes and the amount of penalties, assessed under the provisions of this chapter, with such classifications of taxpayers, incomes and deductions and such other facts as he deems pertinent and valuable. Such published figures shall not disclose the operations of any taxpayer in such manner as to permit the identification of such taxpayer by those unassociated with his business. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings and information as appear to him to be of general interest.

(1949 Rev., S. 2111; September, 1957, P.A. 11, S. 13; 1959, P.A. 291, S. 2; P.A. 77-614, S. 139, 610; P.A. 85-356, S. 4, 9; P.A. 90-271, S. 9, 24.)

History: 1959 act deleted language in Subsec. (2) that refund be from “the unappropriated surplus” of the general fund; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-356 deleted former Subsec. (2) authorizing the comptroller to draw upon the general fund for the purpose of making any refund under chapter 219 and relettered former Subsec. (3) accordingly; P.A. 90-271 made a technical change.

See Sec. 4-32 re state revenue accounting procedure.



Section 12-428 - Wilful violations and corresponding penalties.

(1) Wilful failure to file return. Any person required under this chapter to pay any tax, or required under this chapter or by regulations thereunder to make a return, keep any record or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, “person” includes any officer or employee of a corporation, or a member or employee of a partnership under a duty to pay such tax, make such return, keep such records or supply such information.

(2) Wilful delivery of false return or document. Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (1) and (2) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(3) Penalties for certain violations. Any person who knowingly violates any provision of this chapter for which no other penalty is provided, shall be fined not more than one thousand dollars or imprisoned not more than one year or both for each offense.

(1949 Rev., S. 2112; P.A. 76-243; P.A. 88-314, S. 28, 54; May Sp. Sess. P.A. 94-4, S. 78, 85; P.A. 95-160, S. 64, 69; P.A. 97-203, S. 6, 20; P.A. 13-258, S. 50.)

History: P.A. 76-243 amended Subsec. (1) to remove from provisions those who render false or fraudulent return and to increase fine from $500 to $1,000 and term of imprisonment from 30 days to 3 months and amended Subsec. (2) to delete reference to fraudulent return, to delete minimum fine and to set minimum imprisonment at one year and maximum imprisonment at five years, replacing previous provision which set imprisonment at “not more than one year”; P.A. 88-314 replaced existing section concerning failure to file a return or data as required, filing a false return with intent to defraud and applicable penalties, and substituted in lieu thereof the provisions related to these subjects as currently used in state taxes as follows: Wilful failure to make a return as required, including penalty provisions, wilful delivery of any return or document known to be false, including penalty provisions and penalties applicable in the event of knowing violations for which there is no specific penalty, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subdiv. (2) increased penalty for a violation of the Subdiv. from not more than one year to not more than five years nor less than one year, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-203 amended Subsec. (1) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (2) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-428a - Sales suppression devices or phantom-ware. Penalty.

(a) As used in this section:

(1) “Automated sales suppression device” or “zapper” means a software program, carried on a memory stick or removable compact disc, accessed through an Internet link or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports.

(2) “Electronic cash register” means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling or processing retail sales transaction data in whatever manner.

(3) “Phantom-ware” means a hidden, preinstalled or installed at a later time, programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that may be used to create a virtual second till, or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register.

(4) “Transaction data” means information that includes items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address and identification number of the retailer, and the receipt or invoice number of the transaction.

(5) “Transaction report” means a report that includes, but need not be limited to, sales, taxes collected, media totals and discount voids at an electronic cash register that is printed on cash register tape at the end of a day or shift, or a report that documents every action at an electronic cash register that is stored electronically.

(b) Any person who wilfully and knowingly sells, purchases, installs, transfers or possesses any automated sales suppression device or phantom-ware shall (1) be guilty of a class D felony, except that such person shall be fined not more than one hundred thousand dollars, (2) be liable for all taxes, penalties and interest due to the state as a result of such sale, purchase, installation, transfer or possession, and (3) forfeit all profits resulting from the sale or use of such automated sales suppression device or phantom-ware.

(c) An automated sales suppression device or phantom-ware and any device containing such device or software shall be contraband, and shall be subject to confiscation by the Commissioner of Revenue Services.

(P.A. 12-135, S. 1; P.A. 13-258, S. 120.)

History: P.A. 12-135 effective July 1, 2012; P.A. 13-258 amended Subsec. (b)(1) to substitute provision re class D felony for provision re imprisonment of not less than 1 or more than 5 years.



Section 12-429 - Oaths and subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the appropriation for the administration of this chapter.

(1949 Rev., S. 2113; 1969, P.A. 297; P.A. 78-280, S. 2, 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.

Order issued pursuant to section is not final and appealable, discussed. 194 C. 245.



Section 12-430 - Miscellaneous provisions.

(1) Security for tax. The commissioner, whenever he deems it necessary to insure compliance with this chapter, may require any person subject thereto to deposit with him such security as the commissioner determines. The amount of the security shall be fixed by the commissioner but shall not be greater than six times the person's estimated average liability for the period for which he files returns, determined in such manner as the commissioner deems proper. The amount of the security may be increased or decreased by the commissioner subject to the limitations herein provided. The commissioner may sell the security at public auction if it becomes necessary so to do in order to recover any tax or any amount required to be collected, or any interest or penalty due. Notice of the sale may be served upon the person who deposited the security personally or by mail. If by mail, service shall be made in the manner prescribed for service of a notice of a deficiency assessment and shall be addressed to the person at his address as it appears in the records of the commissioner's office. Security in the form of a bearer bond, issued by the United States or the state of Connecticut, which has a prevailing market price may, however, be sold by the commissioner at private sale at a price not lower than the prevailing market price thereof. Upon any sale any surplus above the amounts due shall be returned to the person who deposited the security.

(2) Penalty for delinquent filing of return. Repealed by P.A. 81-64, S. 22, 23.

(3) Evidence of sales tax payment required before obtaining registration for motor vehicle, vessel, snowmobile or aircraft. Each person before obtaining an original or transferral registration for a motor vehicle, vessel, snowmobile or aircraft in this state shall furnish evidence that any tax due thereon pursuant to the provisions of this chapter has been paid in accordance with regulations prescribed by the Commissioner of Revenue Services, and on forms approved by, in the case of a motor vehicle, vessel or snowmobile, the Commissioner of Revenue Services and the Commissioner of Motor Vehicles, and, in the case of an aircraft, the Commissioner of Revenue Services and the Commissioner of Transportation. The Commissioner of Motor Vehicles shall, upon the request of the Commissioner of Revenue Services, after hearing by the Commissioner of Revenue Services, suspend or revoke a motor vehicle, vessel or snowmobile registration of any person who fails to pay any tax due in connection with the sale, storage, use or other consumption of such motor vehicle, vessel or snowmobile pursuant to the provisions of this chapter. The Commissioner of Transportation shall, upon the request of the Commissioner of Revenue Services, after a hearing by the Commissioner of Revenue Services, suspend or revoke an aircraft registration of any person who fails to pay any tax due in connection with the sale, storage, use or other consumption of such aircraft pursuant to the provisions of this chapter.

(4) Trade-in of motor vehicles, snowmobiles, aircraft, vessels or farm tractors. Where a trade-in of a motor vehicle is received by a motor vehicle dealer, upon the sale of another motor vehicle to a consumer, or where a trade-in of an aircraft, as defined in subdivision (5) of section 15-34, is received by an aircraft dealer, upon the sale of another aircraft to a consumer, or where a trade-in of a farm tractor, snowmobile or any vessel, as defined in section 15-127, is received by a retailer of farm tractors, snowmobiles or such vessels upon the sale of another farm tractor, snowmobile or such vessel to a consumer, the tax is only on the difference between the sale price of the motor vehicle, aircraft, snowmobile, farm tractor or such vessel purchased and the amount allowed on the motor vehicle, aircraft, snowmobile, farm tractor or such vessel traded in on such purchase. When any such motor vehicle, aircraft, snowmobile, farm tractor or such vessel traded in is subsequently sold to a consumer or user, the tax provided for in this chapter applies.

(5) Payment of sales or use tax to another state. If any service or article of tangible personal property has already been subjected to a sales or use tax by any other state or political subdivision thereof and payment made thereon in respect to its sale or use in an amount less than the tax imposed by this chapter, the provisions of this chapter shall apply, but at a rate measured by the difference, only, between the rate herein fixed and the rate by which the previous tax upon the sale or use was computed. If such tax imposed in such other state or political subdivision thereof is equivalent to or in excess of the rate imposed under this chapter at the time of such sale or use, then no tax shall be due on such article.

(6) Miscellaneous provisions. When a licensed motor vehicle dealer replaces a motor vehicle which has been registered to such dealer and the replaced motor vehicle is no longer in the possession of or used by such dealer, the tax imposed by this chapter shall be applicable only with respect to the difference between such dealer's cost for the new motor vehicle being registered, which motor vehicle is the replacement for said replaced motor vehicle, and the wholesale value of said replaced motor vehicle at the time of its replacement, determined in accordance with a standard reference book for such values acceptable to the Commissioner of Revenue Services.

(7) Procedures for nonresident contractors. (A) As used in this subdivision:

(i) “Nonresident contractor” means a contractor or subcontractor who does not maintain a regular place of business in this state;

(ii) “Resident contractor” means a contractor or subcontractor who maintains a regular place of business in this state;

(iii) “Verified contractor” means a nonresident contractor or subcontractor who (I) is registered for all applicable taxes with the department, (II) has filed all required tax returns with the department, (III) has no outstanding tax liabilities to the department, and (IV) is treated as a verified contractor by the commissioner pursuant to subparagraph (H) of this subdivision and whose status as such is verified by the commissioner pursuant to subparagraph (I) of this subdivision;

(iv) “Unverified contractor” means a nonresident contractor or subcontractor who is not a verified contractor;

(v) “Subcontractor” means a person who is engaged in contracting real property work and who contracts with a prime or general contractor to perform all or any part of the contract of the prime or general contractor, or who contracts with a subcontractor who has contracted to perform any part of the contract entered into by the prime or general contractor;

(vi) “Prime or general contractor” includes (I) any person who contracts with the owner, lessee or other person having authority to enter into a contract involving the premises or property that is the subject matter of the contract, to perform services or furnish materials, or both, for the construction, alteration or improvement of any real property or project, or (II) any person who owns or leases real estate for the purpose of developing the real estate other than for his or her own occupancy, and who, in the development of the real estate, contracts, alters or makes improvements on it;

(vii) “Regular place of business” means any bona fide office, factory, warehouse or other space in this state at which a contractor is doing business in its own name in a regular and systematic manner, and which place is continuously maintained, occupied and used by the contractor in carrying on its business through its employees regularly in attendance to carry on the contractor's business in the contractor's own name, except that “regular place of business” does not include a place of business for a statutory agent for service of process, or a temporary office or location used by the contractor only for the duration of the contract, whether or not at the site of construction, or an office maintained, occupied and used by a person affiliated with the contractor;

(viii) “Contract price” means the total contract price, including deposits, amounts held as retainage, costs for any change orders or charges for add-ons;

(ix) “Person doing business with an unverified contractor” does not include an owner or tenant of real property used exclusively for residential purposes and consisting of three or fewer dwelling units, in one of which the owner or tenant resides;

(x) “Commissioner” means the Commissioner of Revenue Services;

(xi) “Department” means the Department of Revenue Services; and

(xii) “Certificate of compliance” means a certificate issued to an unverified subcontractor by the commissioner, exonerating such subcontractor from sales or use taxes owed by such subcontractor under this chapter and any income tax withholding owed by such subcontractor pursuant to chapter 229, but only to the extent that such taxes arise from the activities of such subcontractor on the project for which such certificate was required.

(B) Any person doing business with a prime or general contractor who is an unverified contractor shall obtain proof that such contractor has posted with the commissioner a good and valid bond with a surety company authorized to do business in this state in an amount equal to five per cent of the contract price, to secure the payment of any sums due under this chapter either from such contractor or from any subcontractor who enters into a contract with such contractor or any subcontractor thereto to perform any part of the contract entered into by such contractor or subcontractor thereto.

(C) (i) Every prime or general contractor who is an unverified contractor shall post with the commissioner a good and valid bond with a surety company authorized to do business in this state in an amount equal to five per cent of the contract price, to secure the payment of any sums due under this chapter either from such contractor or from any subcontractor who enters into a contract with such contractor to perform any part of the contract entered into by such contractor. The commissioner shall release such contractor from its obligations under such bond if it has been established, to the commissioner's satisfaction, that such contractor has met the requirements of either clause (ii) or (iii) of this subparagraph.

(ii) If a prime or general contractor who is an unverified contractor establishes, to the satisfaction of the commissioner by submitting such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary, that such contractor has paid all of the taxes that it owes in connection with the contract and that its subcontractors who are unverified contractors have paid all of the taxes that they owe in connection with the contract, the commissioner shall release such contractor from its obligations under the bond.

(iii) (I) If a prime or general contractor who is an unverified contractor establishes, to the satisfaction of the commissioner by submitting such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary, that such contractor has paid all of the taxes that it owes in connection with the contract, has held back an amount equal to five per cent of the payments being made by such contractor in connection with the contract to its subcontractors who are unverified contractors, and has complied with the provisions of either subclause (V) or (VI) of this clause, as the case may be, the commissioner shall release such contractor from its obligations under the bond.

(II) Every prime or general contractor who is an unverified contractor and doing business with a subcontractor who is an unverified contractor shall hold back an amount equal to five per cent of such payments otherwise required to be made to such subcontractor until such subcontractor furnishes such contractor with a certificate of compliance, as described in this clause, authorizing the full or partial release of the amount held back from such payments to such subcontractor. Such contractor shall provide written notice of the requirement to hold back to each subcontractor who is an unverified contractor not later than the time of commencement of work under the contract by such subcontractor.

(III) The amount required to be held back from a subcontractor who is an unverified contractor, when so held back, shall be held to be a special fund in trust for the state. No such subcontractor shall have any right of action against a prime or general contractor holding back under this clause with respect to any amount held back in compliance with or intended compliance with this clause.

(IV) Any subcontractor who is an unverified contractor shall, upon the completion of its work under the contract, request the commissioner, in writing, for the issuance of a certificate of compliance to such subcontractor. Such subcontractor shall submit, with such request, such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary. The commissioner shall, after receipt of such request and such required documentation, review the documentation in the context of generally accepted construction industry cost guidelines for the scope and type of construction project. Not later than one hundred twenty days after the receipt by the commissioner of the required documentation, the commissioner shall either issue a certificate of compliance authorizing the full or partial release of an amount held back from payments being made to such subcontractor, or shall be deemed to have issued such certificate.

(V) If the commissioner issues a certificate of compliance authorizing a full release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over such amount to such subcontractor. Such contractor shall not be liable for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project.

(VI) If the commissioner issues a certificate of compliance authorizing a partial release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over the released amount to such subcontractor and shall pay over the unreleased amount to the commissioner. When such contractor pays over to the commissioner an amount held back in accordance with this subclause, such contractor shall not be liable for any claim of such subcontractor for such amount or for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project for which the amount was paid over. If the amount that such contractor is required to pay over to the commissioner is not paid over on or before the thirtieth day after the date of mailing of such certificate of compliance, such contractor shall be liable for a penalty equal to ten per cent of such amount. The amount that such contractor is required to pay over to the commissioner, and the penalty thereon, may be collected under the provisions of section 12-35.

(VII) The commissioner shall treat the issuance to a subcontractor who is an unverified contractor of a certificate of compliance authorizing a partial release of an amount held back in the same manner as the issuance to such subcontractor of a notice of assessment under section 12-415.

(VIII) The issuance to a subcontractor who is an unverified contractor of a certificate of compliance shall not preclude the commissioner, in the exercise of the commissioner's authority under this chapter, from examining the tax returns and books and records of such subcontractor and, if appropriate and other than in connection with the project for which the certificate of compliance was issued, from making an assessment against such subcontractor.

(D) (i) Every prime or general contractor who is either a resident contractor or a verified contractor and doing business with a subcontractor who is an unverified contractor shall hold back an amount equal to five per cent of such payments otherwise required to be made to such subcontractor until such subcontractor furnishes such contractor with a certificate of compliance, as described in this subparagraph, authorizing the full or partial release of the amount held back from such payments to such subcontractor. Such contractor shall provide written notice of the requirement to hold back to each subcontractor who is an unverified contractor not later than the time of commencement of work under the contract by such subcontractor.

(ii) The amount required to be held back from a subcontractor who is an unverified contractor, when so held back, shall be held to be a special fund in trust for the state. No such subcontractor shall have any right of action against a prime or general contractor holding back under this subparagraph with respect to any amount held back in compliance with or intended compliance with this subparagraph.

(iii) A subcontractor who is an unverified contractor shall, upon the completion of its work under the contract, request the commissioner, in writing, for the issuance of a certificate of compliance to such subcontractor. Such subcontractor shall submit, with such request, such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary. The commissioner shall, after receipt of such request and such required documentation, review the documentation in the context of generally accepted construction industry cost guidelines for the scope and type of construction project. Not later than one hundred twenty days after the receipt by the commissioner of the required documentation, the commissioner shall either issue a certificate of compliance authorizing the full or partial release of an amount held back from payments being made to such subcontractor or shall be deemed to have issued such certificate.

(iv) If the commissioner issues a certificate of compliance authorizing a full release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over such amount to such subcontractor. Such contractor shall not be liable for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project.

(v) If the commissioner issues a certificate of compliance authorizing a partial release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over the released amount to such subcontractor and shall pay over the unreleased amount to the commissioner. When such contractor pays over to the commissioner an amount held back in accordance with this clause, such contractor shall not be liable for any claim of such subcontractor for such amount or for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project for which the amount was paid over. If the amount that such contractor is required to pay over to the commissioner is not paid over on or before the thirtieth day after the date of mailing of such certificate of compliance, such contractor shall be liable for a penalty equal to ten per cent of such amount. The amount that such contractor is required to pay over to the commissioner, and the penalty thereon, may be collected under the provisions of section 12-35.

(vi) The commissioner shall treat the issuance to a subcontractor who is an unverified contractor of a certificate of compliance authorizing a partial release of an amount held back in the same manner as the issuance to such subcontractor of a notice of assessment under section 12-415.

(vii) The issuance to a subcontractor who is an unverified contractor of a certificate of compliance shall not preclude the commissioner, in the exercise of the commissioner's authority under this chapter, from examining the tax returns and books and records of such subcontractor and, if appropriate and other than in connection with the project for which the certificate of compliance was issued, from making an assessment against such subcontractor.

(E) When a nonresident contractor enters into a contract with the state, such contractor shall provide the Labor Department with evidence demonstrating compliance with the provisions of chapters 567 and 568, the prevailing wage requirements of chapter 557 and any other provisions of the general statutes related to conditions of employment.

(F) (i) If any person doing business with an unverified prime or general contractor fails to comply with the provisions of this subdivision, such person shall, except as otherwise provided by clause (ii) of this subparagraph, be personally liable for payment of any taxes of the unverified contractor arising from the activities of such contractor on the project. For purposes of this clause, “taxes of the unverified contractor” means any sales or use taxes owed by the unverified contractor under this chapter and any income tax withholding owed by the unverified contractor pursuant to chapter 229.

(ii) Except as otherwise provided in clause (iii) of this subparagraph, the personal liability of any person doing business with an unverified prime or general contractor for payment of any taxes of such unverified contractor arising from the activities of such contractor on the project shall not exceed an amount equal to five per cent of the contract price required to be paid to such unverified contractor.

(iii) Notwithstanding the provisions of clause (ii) of this subparagraph, any person doing business with an unverified prime or general contractor shall, in addition to such person's personal liability under clause (ii) of this subparagraph, remain liable for use taxes due on purchases of services from such unverified contractor in connection with the project.

(G) The provisions of this subdivision shall not apply to any contract in which the contract price for the entire project is less than two hundred fifty thousand dollars.

(H) (i) The commissioner shall treat as a verified contractor or subcontractor every nonresident contractor or subcontractor who (I) has been registered for all applicable taxes with the department for at least three years preceding the contract; and (II) has filed all required tax returns with the department and has no outstanding tax liabilities to the department.

(ii) The commissioner shall treat as a verified contractor or subcontractor every nonresident contractor or subcontractor not otherwise eligible to be treated as a verified contractor or subcontractor pursuant to clause (i) of this subparagraph who (I) is registered for all applicable taxes with the department; (II) has filed all required tax returns with the department and has no outstanding tax liabilities to the department; and (III) posts with the commissioner a good and valid bond with a surety company authorized to do business in this state in an amount determined by the commissioner, as provided in subdivision (1) of this section.

(I) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, verify whether or not a nonresident contractor or subcontractor is a verified contractor.

(J) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, disclose to a person doing business with a subcontractor who is an unverified contractor and otherwise required by this subdivision to hold back an amount from payments being made to such subcontractor, whether a certificate of compliance has been requested by, or issued to, such subcontractor by the commissioner, and the commissioner may disclose a copy of such certificate to such person doing business with such subcontractor.

(K) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, disclose to a person doing business with a prime or general contractor who is an unverified contractor whether a good and valid bond with a surety company authorized to do business in this state has been posted with the commissioner by such prime or general contractor.

(L) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, verify whether or not any contractor or subcontractor is a resident contractor.

(8) Procedure upon sale of stamped packages of cigarettes. (A) For purposes of this subdivision, (i) “stamped package of cigarettes” means a package of cigarettes to which Connecticut cigarette tax stamps, as prescribed by section 12-298, have been affixed; (ii) “stamper” means a person who, under chapter 214, may lawfully purchase unstamped packages of cigarettes and who, before such packages are transferred out of such person's possession, is required to affix Connecticut cigarette tax stamps to such packages; (iii) “nonstamping distributor” means a distributor that is licensed under chapter 214, other than a stamper; and (iv) “licensed dealer” has the same meaning as provided in section 12-285.

(B) (i) Notwithstanding any other provisions of this chapter, whenever a stamper sells stamped packages of cigarettes to a licensed dealer, every such sale by the stamper to the licensed dealer shall be treated as a retail sale, and not as a sale for resale. The stamper shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from the licensed dealer. The amount of the tax reimbursement required to be collected shall be separately stated on the stamper's invoice to the licensed dealer. The presentation of a valid resale certificate by a licensed dealer shall not relieve the stamper of its obligations under this subdivision. Except as otherwise provided in this subdivision, every stamper shall file the returns required by this chapter and shall pay the taxes imposed by this chapter in the same manner as other sellers.

(ii) Whenever a licensed dealer purchases stamped packages of cigarettes from a stamper, the subsequent sale of such stamped packages of cigarettes by the licensed dealer shall be treated as a retail sale, and not as a sale for resale. The licensed dealer shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from each customer. The licensed dealer, in computing, for purposes of this chapter, its gross receipts and the sales price of stamped packages of cigarettes, shall not include the amount of the tax reimbursement required to be paid by the licensed dealer to the stamper pursuant to subparagraph (B)(i) of this subdivision. The licensed dealer shall be allowed a credit against the tax imposed by this chapter on its retail sales of stamped packages of cigarettes during a reporting period in an amount equal to the amount of tax reimbursement required to be paid by the licensed dealer to the stamper during the same reporting period pursuant to subparagraph (B)(i) of this subdivision.

(C) (i) Notwithstanding any other provisions of this chapter, whenever a stamper sells stamped packages of cigarettes to a nonstamping distributor, the subsequent sale of such stamped packages of cigarettes by the nonstamping distributor to a licensed dealer shall be treated as a retail sale, and not as a sale for resale. The nonstamping distributor shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from the licensed dealer. The amount of the tax reimbursement required to be collected shall be separately stated on the nonstamping distributor's invoice to the licensed dealer. The presentation of a valid resale certificate by a licensed dealer shall not relieve the nonstamping distributor of its obligations under this subdivision. Except as otherwise provided in this subdivision, every nonstamping distributor shall file the returns required by this chapter and shall pay the taxes imposed by this chapter in the same manner as other sellers.

(ii) Whenever a licensed dealer purchases stamped packages of cigarettes from a nonstamping distributor, the subsequent sale of such stamped packages of cigarettes by the licensed dealer shall be treated as a retail sale, and not as a sale for resale. The licensed dealer shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from each customer. The licensed dealer, in computing, for purposes of this chapter, its gross receipts and the sales price of stamped packages of cigarettes, shall not include the amount of the tax reimbursement required to be paid by the licensed dealer to the nonstamping distributor pursuant to subparagraph (C)(i) of this subdivision. The licensed dealer shall be allowed a credit against the tax imposed by this chapter on its retail sales of stamped packages of cigarettes during a reporting period, in an amount equal to the amount of tax reimbursement required to be paid by the licensed dealer to the nonstamping distributor during the same reporting period pursuant to subparagraph (C)(i) of this subdivision.

(1949 Rev., S. 2114; 1951, S. 1175d, 1176d; September, 1957, P.A. 13, S. 2; 1961, P.A. 399; 1969, P.A. 752, S. 13; June, 1969, P.A. 1, S. 22; June, 1971, P.A. 5, S. 128; P.A. 73-166; 73-518, S. 1, 2; 73-520; P.A. 74-338, S. 16, 94; P.A. 75-213, S. 41, 53; 75-470, S. 1, 2; Dec. Sp. Sess. P.A. 75-1, S. 10–12; P.A. 76-199, S. 1, 3; P.A. 77-614, S. 139, 610; P.A. 81-64, S. 22, 23; P.A. 82-36, S. 1, 3; P.A. 88-6, S. 5; 88-7, S. 1; P.A. 89-123, S. 6; P.A. 91-127, S. 1; P.A. 93-288, S. 6, 7; May Sp. Sess. P.A. 94-4, S. 20, 85; P.A. 95-160, S. 64, 69; 95-260, S. 2, 24; P.A. 00-174, S. 17, 83; June Sp. Sess. P.A. 01-6, S. 45, 85; P.A. 03-147, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 76; P.A. 05-260, S. 6; P.A. 11-61, S. 66; P.A. 13-184, S. 82.)

History: 1961 act provided that Subsec. (4) apply only to Connecticut motor vehicle dealers; 1969 acts included snowmobiles in Subsecs. (3) and (4), deleted references to dealers “licensed under the provisions of subpart (D) of part III of chapter 246 and holding a valid seller's permit” in Subsec. (4) and added provision re computation of tax during period between July 1, 1969, and July 1, 1971, in Subsec. (4); 1971 act deleted special provisions re tax between 1969 and 1971 in Subsec. (4); P.A. 73-166 increased amount of security from $10,000 to $20,000 in Subsec. (1); P.A. 73-518 placed snowmobiles and dealers in provision re dealers of farm tractors rather than in provision re motor vehicle dealers and included dealers of vessels under Subsec. (4); P.A. 73-520 added Subsec. (6) re dealers' replacement vehicles; P.A. 74-338 made technical change in Subsec. (4); P.A. 75-213 included references to “acceptance” and “services”; P.A. 75-470 added Subsec. (7) re bond requirement for nonresident contractor; December, 1975, P.A. 75-1 increased alternate amounts of security in Subsec. (1) at six times, rather than two times, the person's estimated average liability for filing period and deleted “quarterly or other” with reference to tax periods, effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 76-199 included boats in Subsec. (3) and made technical correction; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-64 repealed Subsec. (2) re penalty for delinquent filing of return; P.A. 82-36 increased the maximum security that may be required under Subsec. (1) to insure compliance with sales tax requirements, which maximum security prior to P.A. 82-36 was six times the taxpayer's estimated average liability or $20,000, whichever is less, by raising $20,000 to $100,000; P.A. 88-6 amended Subsec. (3) by including registration of aircraft as subject to the requirements of this Subsec. and adding the requirement previously in Sec. 12-431 that proof of property tax payment be made before allowing exemption from sales tax for certain transfers of motor vehicles under said Sec. 12-431; P.A. 88-7 amended Subsec. (3) by inserting provisions deleted from Sec. 12-431 by P.A. 88-7, requiring each person eligible for exemption under use tax for a motor vehicle as allowed in Sec. 12-431(a) or (b) to furnish evidence that property tax applicable to the motor vehicle has been paid in full; P.A. 89-123 amended Subsec. (3) by substituting the term “vessel” for the term “boat”, wherever it appeared in the subsection; P.A. 91-127 amended Subsec. (1) to remove the upper limit of $100,000 on the required security; (Revisor's note: In 1993 the following language, which was omitted from the 1991 revision due to clerical error, was reinstated editorially at the end of Subsec. (3): “suspend or revoke an aircraft registration of any person who fails to pay any tax due in connection with the sale, storage, use or other consumption of such aircraft pursuant to the provisions of this chapter”); P.A. 93-288 amended Subsec. (7) increasing bond requirement from 3% of the total amount of the contract to 5% of the total amount of the contract and adding Subdiv. (7) re information to be supplied by nonresident contractors, effective July 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (4) included the trade-in of aircraft, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 95-160 changed the effective date of May Sp. Sess. P.A. 94-4, S. 20 to July 1, 1997, and applicable to sales on or after that date; P.A. 95-260 amended Subsec. (3) to eliminate provision requiring person to furnish evidence of payment of property tax applicable to the motor vehicle before obtaining original or transferral motor vehicle registration and provision as to what evidence of payment consists of, effective July 1, 1995 (Revisor's note: A reference in Subsec. (7) to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage); P.A. 00-174 added Subdivs. (7)(a)(ii) and (7)(b)(ii) re security for tax required of direct payment permit holders, specified when persons other than direct payment permit holders shall make payments under this section and made technical changes, effective October 1, 2000, and applicable to contracts entered into on or after that date; June Sp. Sess. P.A. 01-6 amended Subdiv. (7)(b) to extend the deadline for a person who hires an out-of-state contractor to post security for payment of sales tax on property to be consumed in fulfilling the contract, effective July 1, 2001; P.A. 03-147 amended Subdiv. (7) to delete former Subsecs. (a) to (c), to add new Subparas. (A) to (D) re deposit requirements for persons doing business with nonresident contractors and to redesignate existing Subsec. (d) as Subpara. (E), effective July 1, 2003, and applicable to contracts entered into on or after that date; June 30 Sp. Sess. P.A. 03-6 added Subdiv. (7)(F) re guarantee bond in lieu of the requirements of Subpara. (B), effective August 20, 2003; P.A. 05-260 amended Subdiv. (7) by adding definitions for “contract price” and “person doing business with a nonresident contractor”, providing for a certificate of compliance as alternative method of ensuring payment of tax, requiring tax payments to be held in special fund, adding Subparas. (G) and (H) re liability for taxes, and making other conforming changes, effective October 1, 2005, and applicable to contracts entered into on or after that date; P.A. 11-61 replaced former Subdiv. (7) re nonresident contractors with new Subdiv. (7) re procedures for doing business with nonresident contractors; P.A. 13-184 added Subdiv. (8) re procedure upon sale of stamped packages of cigarettes, effective July 1, 2013, and applicable to sales occurring on or after that date.

See Sec. 14-379 for definition of “snowmobile”.

Cited. 168 C. 597; 198 C. 168; Id., 624; 240 C. 531.

Subsec. (4):

Former provision of section restricting allowance for trade-in to car dealers licensed in Connecticut held unconstitutional. 158 C. 234.

Subsec. (7):

Under 1999 revision, a nonresident contractor is an individual who is not physically located within this state or a business entity that does not maintain a permanent place of business in the state; taxpayer who has complied with Subdiv. (C) by either paying 5 per cent withheld to Commissioner of Revenue Services or providing a guarantee bond is not liable for failure to pay the taxes and obtain a receipt under Sec. 12-411(3); terms “retailer engaged in business in this state” in Sec. 12-411(3) and “nonresident contractor” in Subsec. are not mutually exclusive and may be construed to avoid double taxation. 293 C. 363.



Section 12-430a - Determination of sales tax on certain construction equipment or machinery when such equipment or machinery is traded in on purchase.

In any sale at retail of construction equipment or machinery, the source of power for which is an integral part of any individual unit of such equipment or machinery, which sale is made by a retailer of such equipment or machinery who accepts a trade-in of such equipment or machinery in such sale, the sales tax with respect to such sale shall not be applicable to the entire purchase price of such equipment or machinery but shall be imposed on the difference between such purchase price and the amount allowed by the retailer on such equipment or machinery traded in as a credit against the entire purchase price of such equipment or machinery purchased. When any such equipment or machinery traded in is subsequently sold to a consumer or user, the tax imposed under this chapter shall be applicable to such sale.

(P.A. 85-457, S. 1, 2.)

History: P.A. 85-457 effective July 1, 1985, and applicable to sales of such construction equipment or machinery on or after July 1, 1985.



Section 12-431 - Tax on casual sales of motor vehicles, vessels, snowmobiles and aircraft.

(a)(1) Except as otherwise provided in subdivision (2) or (3) of this subsection, in case of the purchase of any motor vehicle, snowmobile, vessel or aircraft other than from a licensed motor vehicle dealer or licensed motor vehicle lessor, a snowmobile dealer, a licensed marine dealer or a retailer of aircraft, respectively, the receipts therefrom shall not be included in the measure of the sales tax, but the purchaser thereof shall pay a use tax on the total purchase price thereof to the Commissioner of Revenue Services, as provided in section 12-411, in the case of tangible personal property purchased from a retailer, and, in the case of motor vehicles, vessels and snowmobiles, before obtaining an original or transferal registration, in accordance with regulations prescribed by the Commissioner of Revenue Services and on forms approved by the Commissioner of Revenue Services and the Commissioner of Motor Vehicles, and, in the case of aircraft, before obtaining an original or transferal registration, in accordance with regulations prescribed by the Commissioner of Revenue Services and on forms approved by the Commissioner of Revenue Services and the Commissioner of Transportation.

(2) No use tax shall be payable in cases of purchase (A) when the purchaser is the spouse, mother, father, brother, sister or child of the seller, (B) when a motor vehicle or vessel is sold in connection with the organization, reorganization or liquidation of an incorporated business, provided the last taxable sale or use of the motor vehicle or vessel was subjected to a tax imposed by this chapter and the purchaser is the incorporated business or a stockholder thereof, (C) when a motor vehicle is sold in connection with the organization or termination of a partnership or limited liability company, provided the last taxable sale or use of the motor vehicle was subjected to a tax imposed by this chapter and the purchaser is the partnership or limited liability company, as the case may be, or a partner or member thereof as the case may be, or (D) when a motor vehicle which has been declared a total loss pursuant to the provisions of section 14-16c is rebuilt for sale or use, provided the purchaser was subjected to the tax imposed by this chapter for the last taxable sale of said vehicle.

(3) When a motor vehicle in which special equipment has previously been installed exclusively for the use of a person with physical disabilities is sold for use by a person with physical disabilities, the purchaser shall pay a use tax on the total purchase price of the vehicle, less the portion of such price attributable to such special equipment. Unless established otherwise, the portion of the purchase price attributable to the motor vehicle shall be deemed to be the value determined pursuant to subsection (b) of this section.

(b) In order to determine the total purchase price of a motor vehicle for the purposes of this section, the commissioner shall, by regulation, adopt by reference a book of valuations, for various purposes, of motor vehicles published by a nationally recognized organization. The commissioner shall, by regulation, determine which of the various valuations of motor vehicles contained in any such book is appropriate for the purposes of this section and such value shall, regardless of the value placed on the motor vehicle at the time of the purchase by the parties to such transaction, be presumed to be the total purchase price of such motor vehicle for the purposes of this section unless the purchaser can prove to the satisfaction of the commissioner that such value is incorrect.

(1951, 1953, June, 1955, S. 1177d; 1957, P.A. 459, S. 1; September, 1957, P.A. 13, S. 3; 1959, P.A. 533; 1969, P.A. 752, S. 14; P.A. 76-199, S. 2, 3; P.A. 77-614, S. 139, 610; P.A. 82-416, S. 1, 3; P.A. 86-73, S. 1, 2; P.A. 88-6, S. 6; 88-7, S. 2; 88-24, S. 1, 2; P.A. 89-123, S. 7; June Sp. Sess. P.A. 91-3, S. 155, 168; P.A. 95-260, S. 22, 24; P.A. 97-243, S. 31, 67; P.A. 99-173, S. 29, 65; P.A. 00-174, S. 18, 83; P.A. 11-61, S. 61.)

History: 1959 act clarified language re when use tax not paid and provided additionally that use tax not paid when transferee is the incorporated or unincorporated business involved or a stockholder, owner, member or partner of such business; 1969 act included snowmobiles under provisions of section; P.A. 76-199 included boats under provisions of section; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-416 amended provision which allows transfer of a motor vehicle owned by a business without imposition of use tax in the event of dissolution or reorganization of such business and such transfer is to an owner of the business, by providing that transfer of a boat under such conditions be allowed the same exemption from use tax as in the case of a motor vehicle; P.A. 86-73 added the provision that in the case of any transfer of a motor vehicle as provided under Subdiv. (a) or (b) of this section, any property tax applicable to the motor vehicle transferred becoming due prior thereto shall be paid in full before registration of the motor vehicle transferred may be obtained, effective July 1, 1986, and applicable to such transfers occurring on or after that date; P.A. 88-6 changed “airplane” to “aircraft” and provided for payment of use tax by a purchaser of aircraft before obtaining registration; P.A. 88-7 deleted provisions requiring each person eligible for exemption under use tax for a motor vehicle as allowed in Subdiv. (a) or (b) to furnish evidence that property tax applicable to the motor vehicle has been paid in full, which provisions were inserted by P.A. 88-7 in Subsec. (3) of Sec. 12-430; P.A. 88-24 restated provisions allowing exemption from use tax for transfer of a motor vehicle in connection with the organization or termination of a partnership provided the transfer is to the partnership or a partner thereof; P.A. 89-123 substituted the term “vessel” for the term “boat” wherever it appeared; June Sp. Sess. P.A. 91-3 added Subsec. (b), concerning the method of valuation of motor vehicles under this section, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; P.A. 95-260 amended Subsec. (a) to add a new Subdiv. (4) to allow exemption from use tax for transfer of a motor vehicle declared a total loss and rebuilt for sale or use provided transferee was subjected to tax imposed by chapter for last taxable sale of vehicle, effective June 13, 1995, and applicable to sales or transfers occurring on and after July 1, 1995; P.A. 97-243 amended Subsec. (a) to add “licensed motor vehicle lessor”, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 99-173 amended Subsec. (a) to expand the exemption to sales in connection with the organization or termination of limited liability companies, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-174 amended Subsec. (a) to delete provision re federal treatment of casual sales for purposes of this section and to make technical changes for purposes of grammar and organization of this section, effective May 26, 2000; P.A. 11-61 amended Subsec. (a) by adding Subdiv. (3) re exemption for portion of the sales price of a vehicle attributable to previously installed adaptive equipment, effective June 21, 2011, and applicable to all open tax periods.

See Sec. 14-379 for definition of “snowmobile”.

Transfer to corporation under former statute. 144 C. 569.



Section 12-432 - Use of proceeds.

Section 12-432 is repealed.

(1953, S. 1178d; P.A. 73-288, S. 7, 8.)



Section 12-432a - Civil action related to mail-order sales from outside Connecticut not allowed by retailer failing to comply with this chapter re such sales.

No retailer, as defined in subdivision (g) of subsection (12) of section 12-407, who fails to comply with the provisions of this chapter shall maintain any action in law or equity in this state on any sale or transaction included under said subdivision (g) of subsection (12).

(February, 1965, P.A. 381, S. 3; P.A. 89-41, S. 3, 6.)

History: P.A. 89-41 made the limitation on legal action in this section applicable to persons making retail sales from outside this state and not maintaining a place of business in this state.



Section 12-432b - Severability in application of sales and use tax to mail-order sales from outside Connecticut.

If any section, subsection, part, clause or phrase in subdivisions (12) and (15) of subsection (a) of section 12-407 and section 12-432a is for any reason held to be invalid or unconstitutional, any section, subsection, part, clause or phrase in said subdivisions (12) and (15) of subsection (a) of section 12-407 and section 12-432a not held to be invalid or unconstitutional shall not be affected and shall remain in full force and effect.

(P.A. 89-41, S. 4, 6; P.A. 90-295, S. 3, 5; P.A. 02-103, S. 25.)

History: P.A. 89-41 effective July 1, 1989, and applicable to sales from outside this state to destinations in this state on or after that date; P.A. 90-295 made no substantive change; P.A. 02-103 made technical changes.



Section 12-432c - Tax rate amendments contingent upon estimated gross tax revenue in cumulative monthly financial statement issued by Comptroller.

(a) If any cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 after September 9, 2009, and before January 1, 2010, indicates that the estimated gross tax revenue to the General Fund, to the end of the fiscal year ending June 30, 2010, is at least one per cent less than the estimated gross tax revenue to the General Fund for said fiscal year, included in public act 09-3 of the June special session* pursuant to section 2-35, the amendments made to the provisions of subdivisions (1) and (3) of section 12-408, subdivision (1) of section 12-411, subsection (c) of section 12-411b and subsection (c) of section 12-414, pursuant to sections 108 to 112, inclusive, of public act 09-3 of the June special session*, shall not take effect.

(b) If any cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 after January 1, 2010, and on or before June 30, 2010, indicates that the estimated gross tax revenue to the General Fund, to the end of the fiscal year ending June 30, 2010, is at least one per cent less than the estimated gross tax revenue to the General Fund for said fiscal year, included in public act 09-3 of the June special session* pursuant to section 2-35, (1) the amendments made to the provisions of subdivisions (1) and (3) of section 12-408, subdivision (1) of section 12-411, subsection (c) of section 12-411b and subsection (c) of section 12-414, pursuant to sections 108 to 112, inclusive, of public act 09-3 of the June special session*, shall, on and after July 1, 2010, be inoperative and have no effect, and (2) the provisions of said subdivisions and subsection of said sections of the general statutes, revision of 1958, revised to December 31, 2009, shall be effective on and after July 1, 2010.

(June Sp. Sess. P.A. 09-3, S. 113; P.A. 14-155, S. 19.)

*Note: Public act 09-3 of the June special session is entitled “An Act Concerning Expenditures and Revenue for the Biennium Ending June 30, 2011”. (See Reference Table captioned “Public Acts of June, 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009; P.A. 14-155 made technical changes.






Chapter 220 - Alcoholic Beverages Tax

Section 12-433 - Definitions.

Wherever used in this chapter, unless the context otherwise requires: “Alcoholic beverage” and “beverage” include wine, beer and liquor as defined in this section; “absolute alcohol” means dehydrated alcohol containing not less than ninety-nine per cent by weight of ethyl alcohol; “beer” means any beverage obtained by the alcoholic fermentation of an infusion or decoction of barley, malt and hops in drinking water and containing more than one-half of one per cent of absolute alcohol by volume; “wine” means any alcoholic beverage obtained by the fermentation of natural sugar contents of fruits or other agricultural products containing sugar; “still wine” means any wine that contains not more than three hundred ninety-two one thousandths (0.392) of a gram of carbon dioxide per hundred milliliters of wine, and shall include any fortified wine, cider that is made from the alcoholic fermentation of the juice of apples, vermouth and any artificial or imitation wine or compound sold as “still wine” containing not less than three and two-tenths per cent of absolute alcohol by volume; “sparkling wine” means champagne and any other effervescent wine charged with more than three hundred ninety-two one thousandths (0.392) of a gram of carbon dioxide per hundred milliliters of wine, whether artificially or as a result of secondary fermentation of the wine within the container; “fortified wine” means any wine, the alcoholic contents of which have been increased, by whatever process, beyond that produced by natural fermentation; “liquor” means any beverage which contains alcohol obtained by distillation mixed with drinkable water and other substances in solution; “liquor cooler” means any liquid combined with liquor, as defined in this section, containing not more than seven per cent of alcohol by volume; “gallon” or “wine gallon” means one hundred twenty-eight fluid ounces; “proof gallon” means the equivalent of one wine gallon at 100 proof; “proof spirit” or “proof” shall be held to be that alcoholic liquor which contains one-half by volume of alcohol of a specific gravity of seventy-nine hundred and thirty-nine ten-thousandths (0.7939) at 60° F; “alcohol” means ethyl alcohol, hydrated oxide of ethyl or spirit of wine, from whatever source or by whatever process produced; “person” means any individual, firm, fiduciary, partnership, corporation, limited liability company, trust or association, however formed; “taxpayer” means any person liable to taxation under this chapter except railroad and airline companies so far as they conduct such beverage business in cars or passenger trains or on airplanes; “distributor” means any person, wherever resident or located, who holds a wholesaler's or manufacturer's permit or wholesaler or manufacturer permit for beer only issued under chapter 545, or his backer, if any; “licensed distributor” means a distributor holding a license issued by the Commissioner of Revenue Services under the provisions of this chapter; “tax period” means any period of one calendar month, or any part thereof; “barrel” means not less than twenty-eight nor more than thirty-one gallons; “half barrel” means not less than fourteen nor more than fifteen and one-half gallons; “quarter barrel” means not less than seven nor more than seven and three-quarters gallons; “sell” or “sale” includes and applies to gifts, exchanges and barter and includes any alcoholic beverages coming into the possession of a distributor which cannot be satisfactorily accounted for by the distributor to the Commissioner of Revenue Services.

(1949 Rev., S. 4324; P.A. 73-543, S. 12, 14; P.A. 77-614, S. 139, 610; P.A. 87-574, S. 1, 4; P.A. 95-79, S. 32, 189; P.A. 97-243, S. 32, 67.)

History: P.A. 73-543 excepted airlines from consideration as “taxpayers”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-574 defined “liquor cooler”, effective July 1, 1987, and applicable to sales of liquor coolers on or after that date; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-243 amended definition of still wine to include cider, provided an effervescence standard and added definition of “quarter barrel”, effective June 24, 1997, and applicable to sales occurring on or after July 1, 1997.



Section 12-434 - Administration by commissioner.

The administration of this chapter is vested in the Commissioner of Revenue Services. All forms necessary or convenient for the enforcement of this chapter shall be prescribed, printed and furnished by said commissioner. The provisions of chapter 67, shall, when applicable, apply to the administration of this chapter.

(1949 Rev., S. 4339; June, 1955, S. 2184d; P.A. 77-614, S. 139, 610; P.A. 85-613, S. 99, 154.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-613 made technical change, substituting reference to chapter 67 for reference to chapter 63.



Section 12-435 - Tax on sale of alcoholic beverages.

Each distributor of alcoholic beverages shall pay a tax to the state on all sales within the state of alcoholic beverages, except sales to licensed distributors, sales of alcoholic beverages which, in the course of such sales, are actually transported to some point without the state and except malt beverages which are consumed on the premises covered by a manufacturer's permit, at the rates for the respective categories of alcoholic beverages listed below:

(a) Beer, seven dollars and twenty cents for each barrel, three dollars and sixty cents for each half barrel, one dollar and eighty cents for each quarter barrel and twenty-four cents per wine gallon or fraction thereof on quantities less than a quarter barrel;

(b) Liquor, five dollars and forty cents per wine gallon;

(c) Still wines containing not more than twenty-one per cent of absolute alcohol, except as provided in subsections (g) and (h) of this section, seventy-two cents per wine gallon;

(d) Still wines containing more than twenty-one per cent of absolute alcohol and sparkling wines, one dollar and eighty cents per wine gallon;

(e) Alcohol in excess of 100 proof, five dollars and forty cents per proof gallon;

(f) Liquor coolers containing not more than seven per cent of alcohol by volume, two dollars and forty-six cents per wine gallon;

(g) Still wine containing not more than twenty-one per cent of absolute alcohol, produced by a person who produces not more than fifty-five thousand wine gallons of wine during the calendar year, eighteen cents per wine gallon, provided such person presents to each distributor of alcoholic beverages described in this section a certificate, issued by the commissioner, stating that such person produces not more than fifty-five thousand wine gallons of wine during the calendar year. The commissioner is authorized to issue such certificates, prescribe the procedures for obtaining such certificates and prescribe their form; and

(h) Cider containing not more than seven per cent of absolute alcohol shall be subject to the same rate as applies to beer, as provided in subsection (a) of this section.

(1949 Rev., S. 4325; 1961, P.A. 604, S. 9; 1969, P.A. 632, S. 1; June, 1971, P.A. 5, S. 117; P.A. 73-287, S. 1, 2; June Sp. Sess. P.A. 83-1, S. 5, 15; P.A. 87-574, S. 2, 4; P.A. 89-16, S. 6, 31; P.A. 93-74, S. 33, 67; P.A. 97-243, S. 33, 67; P.A. 11-6, S. 98.)

History: 1961 act increased rates; 1969 act temporarily increased rates for period between July 1, 1969, and June 30, 1971; 1971 act moved closing date for temporary increase to 1973; P.A. 73-287 made increases permanent rates; June Sp. Sess. P.A. 83-1 provided for an increase of 20% in the amount of tax imposed with respect to each category of alcoholic beverages as listed in this section, effective August 1, 1983, and applicable to sales of alcoholic beverages by distributors on or after that date; P.A. 87-574 added Subdiv. (f) providing for the rate of tax applicable to liquor coolers as defined in Sec. 12-433, effective July 1, 1987, and applicable to sales of liquor coolers on or after that date; P.A. 89-16 provided for increases in the rate of tax applicable to each of the categories of alcoholic beverages, effective March 23, 1989, and applicable to sales of alcoholic beverages on or after April 1, 1989; P.A. 93-74 added Subdiv. (g) re tax rate for wine containing not more than 21% alcohol produced by a person producing not more than 55,000 gallons, effective May 19, 1993, and applicable to sales of alcoholic beverages occurring on and after July 1, 1993; P.A. 97-243 added Subdiv. (h) re cider and made technical changes, effective June 24, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 11-6 amended Subdiv. (a) by increasing tax from $6.00 to $7.20 on each barrel of beer, from $3.00 to $3.60 on each half barrel, from $1.50 to $1.80 on each quarter barrel and from $.20 to $.24 on quantities less than a quarter barrel, amended Subdiv. (b) by increasing tax on liquor from $4.50 to $5.40 per wine gallon, amended Subdiv. (c) by increasing tax on still wines with not more than 21% of alcohol from $.60 to $.72 per wine gallon, amended Subdiv. (d) by increasing tax on still and sparkling wines from $1.50 to $1.80 per wine gallon, amended Subdiv. (e) by increasing tax on alcohol over 100 proof from $4.50 to $5.40 per proof gallon, amended Subdiv. (f) by increasing tax on liquor coolers from $2.05 to $2.46 per wine gallon, and amended Subdiv. (g) by increasing tax on wine produced in limited quantities from $.15 to $.18 per wine gallon, effective May 4, 2011, and applicable to sales occurring on or after July 1, 2011.



Section 12-435a - Tax on inventory of alcoholic beverages. Determination of inventory by commissioner. Penalty.

Section 12-435a is repealed.

(1969, P.A. 632, S. 2, 3; P.A. 75-451, S. 1, 2.)



Section 12-435b - Tax on certain untaxed alcoholic beverages.

A tax is hereby imposed at the rates provided in section 12-435 upon the storage or use within this state of any untaxed alcoholic beverages in the possession of any person other than a licensed distributor or carrier for transit from without this state to a licensed distributor within this state. For the purposes of this section, any untaxed alcoholic beverages unaccounted for in transit, storage, or otherwise, are presumed to be used and consumed in this state by any person, including any distributor, carrier, warehouseman or consumer, last having possession of such untaxed alcoholic beverages.

(P.A. 75-505, S. 1, 2.)



Section 12-435c - Requirements related to advertising the sale of untaxed alcoholic beverages for use in Connecticut.

Any written advertisement in this state for the sale of untaxed alcoholic beverages for use and consumption in this state shall contain the following words in not less than fourteen point reverse type in block form: “These alcoholic beverages are subject to the payment of the Connecticut alcoholic beverages use tax and the Connecticut use tax and may be subject to seizure as contraband goods.” In the case of any such advertisement being announced verbally, such announcement shall be immediately followed by the words above enclosed in quotation marks. Any person engaged in the business of selling alcoholic beverages, whether or not issued a license by the commissioner under the provisions of this chapter, violating the provisions of this section shall be fined five hundred dollars for each offense.

(P.A. 89-251, S. 11, 203; P.A. 91-129, S. 1, 2.)

History: P.A. 91-129 provided that the required wording be in fourteen point reverse type in block form.



Section 12-436 - Distributor's license. Importation of alcoholic beverages. Invoices. Shipment into military reservation.

(a)(1) Each distributor of alcoholic beverages, before engaging in such business, shall make application to the Commissioner of Revenue Services, on forms to be prescribed and furnished by the commissioner, for a distributor's license, which license, in case the applicant has complied with all other laws of the state pertaining to such business, shall authorize the manufacture and processing of alcoholic beverages in this state and importation into this state of alcoholic beverages and the sale within this state of such manufactured, processed or imported beverages.

(2) The commissioner may, in the commissioner's discretion, refuse to issue a license if the commissioner has reasonable ground to believe that the distributor has wilfully made any false statement of substance with respect to such application for a license, that the distributor has neglected to pay any taxes due to this state or that the distributor has been convicted of violating any of the alcoholic beverages tax laws of this or any other state or the alcoholic beverages tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such distributor is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(b) (1) No person, except a licensed distributor and railroad or airline companies so far as they conduct such beverage business in cars or passenger trains or airplanes, shall sell any alcoholic beverages in this state or possess such beverages with intent to sell, unless such beverages have previously been subject to the tax imposed by this chapter.

(2) (A) Except as otherwise provided in this subdivision and sections 30-18 and 30-18a, no person shall ship, transport or import alcoholic beverages into this state unless such alcoholic beverages are delivered to a licensed distributor or to an internal revenue or United States customs bonded warehouse under regulations prescribed by the Commissioner of Revenue Services, or are transported in bonded trucks to vessels in Connecticut ports for export.

(B) (i) Any individual may import alcoholic beverages purchased by such individual within the territorial limits of the United States to an amount not to exceed five gallons in any sixty-day period for such individual's own consumption, (ii) any individual may import alcoholic beverages, whether or not purchased by such individual, from outside the territorial limits of the United States to an amount not to exceed five gallons in any three-hundred-sixty-five-day period for such individual's own consumption, and (iii) any individual who has resided outside the United States for a period of six months or more may, on one occasion and in conjunction with the return of such individual's personal and household goods and effects upon the termination of such foreign residency, import wine to an amount not to exceed one hundred gallons, of which not more than twenty gallons shall be of the same brand and spirits not to exceed ten gallons of which not more than two gallons shall be of the same brand, after making application in each such case to the Department of Revenue Services and presenting with the application a tax return prescribed by the Commissioner of Revenue Services and reporting the taxes under this chapter and under chapter 219 for which the applicant is liable. Payment of such taxes shall accompany such application and tax return. A copy of the importation certificate issued by the Department of Revenue Services shall accompany each such shipment.

(3) The provisions of this section shall not apply to alcoholic beverages which are actually brought into the state by any individual in quantities of four gallons or less.

(c) The commissioner may require a licensed distributor who is a consignee of any alcoholic beverages transported, shipped or imported into this state to prepare and sign two copies of an invoice, the form to be prescribed by the commissioner, furnishing a description of each shipment received. Such licensed distributor shall, on demand of the commissioner, within five days after the receipt of any shipment, file one copy of such invoice with the commissioner and retain the other copy in such licensed distributor's files.

(d) Each distributor, when making a taxable sale, shall furnish to the purchaser an invoice showing the quantities of alcoholic beverages sold and the classification thereof within the provisions of this chapter. The distributor shall keep all such invoices as part of the distributor's records.

(e) Any person holding a distributor's license may, not later than ten days before the end of any month, apply to the commissioner for cancellation of such license, such cancellation to be effective from the first day of the following month.

(f) Any distributor shipping any alcoholic beverages into any military reservation located within the territorial boundaries of this state shall, upon request by the commissioner, provide such commissioner with a copy of the invoice showing the quantities of alcoholic beverages shipped and the classification thereof within the provisions of this chapter.

(g) Any person who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both for each offense.

(h) (1) The commissioner may suspend or revoke the license of any distributor for failure to comply with any of the provisions of this chapter or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such distributor to show cause why such license should not be revoked, is mailed or delivered to such distributor not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail.

(2) The commissioner shall not issue a new license to a distributor whose license is revoked unless the commissioner is satisfied that such distributor will comply with the provisions of this chapter and regulations related thereto.

(1949 Rev., S. 4326; 1955, S. 2182d; February, 1965, P.A. 578; P.A. 73-543, S. 13, 14; P.A. 77-614, S. 139, 165, 610; P.A. 79-604, S. 1; P.A. 80-482, S. 4, 22, 170, 191, 345, 348; P.A. 84-350, S. 2; P.A. 85-372, S. 3, 4; P.A. 88-314, S. 29, 54; P.A. 95-195, S. 8, 83; P.A. 99-121, S. 15, 28; P.A. 00-174, S. 31, 83; 00-230, S. 7; P.A. 05-274, S. 6; P.A. 06-159, S. 17.)

History: 1965 act specified that permission to import five gallons applies to purchases within U.S. territorial limits and excluded from provisions purchases of one gallon or less, rather than “less than one gallon”; P.A. 73-543 excepted airlines from provision prohibiting sales or possession without payment of tax; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of liquor control within the department of business regulation for liquor control commission, effective January 1, 1979; P.A. 79-604 excluded from provisions of section purchases of four gallons, rather than one gallon, or less; P.A. 80-482 made division of liquor control an independent department following abolition of department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 84-350 added Subdiv. (2), concerning the importation of wine by foreign residents; P.A. 85-372 added provisions specifying grounds for refusal of or suspension or revocation of licenses and re procedure for suspension or revocation of license; P.A. 88-314 added the penalty provision applicable to any violation of the requirements of this section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 99-121 divided Sec. into Subsecs. and Subdivs., allowed taxpayer to receive alcoholic beverages from outside the U.S., subject to state tax and limitations on the amount, and made technical changes, effective June 3, 1999, and applicable to sales occurring on or after October 1, 1999; P.A. 00-174 amended Subsec. (b)(2) to transfer responsibility for issuance of importation certificates from the Department of Consumer Protection to the Department of Revenue Services, to require that a tax return be presented with an application and to require that payment of taxes accompany the application and return, effective July 1, 2000, and applicable to applications filed on or after that date; P.A. 00-230 made a technical change in Subsec. (a)(2); P.A. 05-274 amended Subsec. (b)(2) to except shipments made pursuant to Secs. 30-18 and 30-18a and make technical changes, effective July 13, 2005; P.A. 06-159 amended Subsec. (f) to require provision of invoice upon commissioner's request, rather than filing a duplicate, effective June 6, 2006.

See Sec. 12-453 re exceptions to chapter provisions.



Section 12-437 - Returns.

Each distributor shall, on or before the last day of each month, file with the Commissioner of Revenue Services a return, on forms to be prescribed and furnished by such commissioner and signed under penalty of false statement by its treasurer or an authorized agent or officer, showing, for the preceding calendar month or any portion thereof during which such taxpayer was a distributor: (1) The total number of gallons of each kind of alcoholic beverage set forth in section 12-435 constituting the inventory of the distributor at the beginning of such calendar month or portion thereof; (2) the total number of gallons of each kind of such alcoholic beverage purchased by the distributor during such calendar month or portion thereof; (3) the total number of gallons of each kind of alcoholic beverage set forth in section 12-435 constituting the inventory of the distributor at the end of such calendar month or portion thereof; (4) the total number of gallons of alcoholic beverages disposed of by the distributor during such calendar month or portion thereof; (5) the total number of gallons of each kind of such alcoholic beverage sold by the distributor during such calendar month or portion thereof to another licensed distributor; (6) the total number of gallons of each kind of such alcoholic beverage sold by the distributor during such calendar month, or portion thereof, which, in the course of the sale, was transported outside of the state; (7) the amount of the tax payable for such calendar month or portion thereof, as provided in this chapter; and (8) such additional information as the commissioner requires for the proper administration of this chapter. The Commissioner of Revenue Services shall also prescribe and furnish a different type of form, to be used by brewers and manufacturers, on which returns shall be made to the Commissioner of Revenue Services on or before the last day of each month for the preceding calendar month or any portion thereof during which the taxpayer is engaged in business as a brewer or manufacturer.

(1949 Rev., S. 4327; P.A. 77-614, S. 139, 610; P.A. 79-594, S. 1, 2; P.A. 06-159, S. 18.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-594 required that returns be filed on or before last day of each month rather than twentieth day; P.A. 06-159 deleted “under oath”, added provision re penalty of false statement and made a technical change, effective October 1, 2006, and applicable to returns for calendar months commencing on or after that date.



Section 12-438 - Application for cancellation of distributor's license; inventory; return.

Any person who applies for a cancellation of his distributor's license shall take an inventory at the beginning of business on the first day of the following month showing the number of gallons of each kind of alcoholic beverage mentioned in section 12-435 owned by him and held within the state. Each such person shall, within fifteen days after taking such inventory, file a copy of such inventory with the commissioner, on forms prescribed and furnished by him, and shall pay a tax on such inventory at the rates specified in said section 12-435. Each return filed under the provisions of this section shall give such additional information as the commissioner requires and shall include a statement of the amount of tax due under such return.

(1949 Rev., S. 4328.)



Section 12-439 - Payment of tax. Penalties for nonpayment.

(a) The tax imposed by this chapter shall be due and payable on the last day on which a return may be filed without penalty under sections 12-437 and 12-438. Upon the filing of such return, the taxpayer shall forward to the commissioner the amount shown by such return to be due the state. If any person fails to pay such amount within the time required, there shall be imposed a penalty equal to ten per cent of such amount of tax due and unpaid or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax to the date of payment. If no return has been filed within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and form prescribed. There shall be added to the tax imposed upon the basis of such return, an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) Payment of any tax hereunder may be made by bank draft, check or money order, or in such other form or manner as suits the convenience of the taxpayer, provided no payment shall operate to discharge any taxpayer from liability for any tax imposed by this chapter except to the extent to which such payment is made in lawful money of the United States or in a form that in regular course of business can be converted thereinto. In the case of any invalid payment, every recourse of the state for the collection of the amount of such tax, as herein authorized, shall continue to be available, and further penalties shall accrue as though such invalid payment had not been made, and the commissioner may thereafter determine the manner of making subsequent payments by the taxpayer concerned. The commissioner shall issue his receipt to any taxpayer for any payment upon request. He shall deposit daily all receipts with the State Treasurer. Such deposit shall operate as a full discharge of the commissioner of all liability therefor.

(1949 Rev., S. 4329; 1953, S. 2183d; 1969, P.A. 388, S. 14; P.A. 76-322, S. 15, 27; P.A. 80-307, S. 23, 31; P.A. 81-64, S. 12, 23; 81-411, S. 31, 42; P.A. 88-314, S. 30, 54; May Sp. Sess. P.A. 94-4, S. 58, 85; P.A. 95-160, S. 64, 69.)

History: 1969 act amended Subsec. (a) to increase interest rate from 0.6% to 0.75%; P.A. 76-322 increased interest rate to 1%; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (a) to include penalty of 10% of the tax due or $50, whichever is greater, where previously 2% penalty was levied, to delete provision which had limited penalty to $50 or less for taxpayers delinquent for five days or less and to include the waiver of penalty provisions applicable to other state taxes; P.A. 81-411 continued interest on taxes not paid when due under Subsec. (a) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 amended Subsec. (a) by making a technical restatement of the penalty provision, including the rate of interest applicable, for failure to pay the tax within the time required, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced interest rate from 1.25% to 1%, provided that such interest may only be applied on the tax rather than on the tax and any penalty and provided for the commissioner to make a return for a taxpayer who fails to file a return within three months after the specified due date, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.

See Sec. 4-32 re state revenue accounting procedure.



Section 12-440 - Determination of tax.

As soon as practicable after each return has been filed, the commissioner shall cause it to be examined and shall compute and determine the amount of the tax payable thereon. If it should appear then or thereafter within three years, as a result of such examination or as a result of any examination of the records of the taxpayer or of any other inquiry or investigation provided for under this chapter, that the correct amount of tax is greater or less than that shown on the return, the tax shall be recomputed and corrected accordingly, and notices of such correction shall be delivered or mailed forthwith to the taxpayer. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Each addition to the amount shown to be payable by any taxpayer for any period, including the amount of any penalty and interest imposed hereunder, shall be payable within thirty days of the mailing of notice thereof in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services. The amount of the deficiency shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. In case of payment by any taxpayer under this chapter of any amount in excess of any tax lawfully due, through clerical error or by reason of any reduction of the amount of tax by action of the commissioner or by court action on appeal, discovery thereof being made within three years from the date of payment of the tax, the excess payment may, in the discretion of the commissioner, be credited on the amount of tax due from the same taxpayer for any prior tax period, or be retained and credited against the tax payable for any ensuing tax period, or be refunded to the taxpayer upon order of the Comptroller drawn on the Treasurer. If prior to the expiration of the period prescribed in this section for the assessment of additional tax with respect to any return, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(1949 Rev., S. 4330; P.A. 78-229, S. 1, 2; P.A. 81-64, S. 13, 23; P.A. 85-356, S. 5, 9; P.A. 88-314, S. 31, 54; P.A. 95-26, S. 19, 52.)

History: P.A. 78-229 added provisions re extension periods for assessment of additional tax; P.A. 81-64 added the minimum penalty of $50; P.A. 85-356, in the language concerning refunds of tax payments in excess of the amount lawfully due, deleted the provision that such refunds are payable out of funds appropriated for the purpose; P.A. 88-314 added provisions related to deficiency assessment, distinguishing between deficiency due to negligence and a deficiency due to fraud or intent to evade, including the penalties and interest imposed in each case, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-441 - Delinquent taxes; lien.

The amount of any tax due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax shall be a lien, from the last day of the tax period until discharged by payment, against all real estate of the taxpayer within the state and a certificate of lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate may be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable. If any taxpayer sells or transfers his business in whole or in part, the purchaser shall be liable, and, in the case of two or more purchasers, each of them shall be jointly and severally liable, with the former owner, for the payment of the tax.

(1949 Rev., S. 4331; P.A. 82-172, S. 7, 14.)

History: P.A. 82-172 added procedure re foreclosure of the state lien against real estate for tax not paid when due.



Section 12-442 - Power to examine.

The commissioner shall have power, when he deems it expedient, to make, or cause to be made by his deputy, auditors or investigators, an examination or investigation of the books, records, papers, vouchers, accounts and documents of any person engaged in the manufacture, distribution, transportation, storage, warehousing, importation or sale of alcoholic beverages, and the premises of any such person, for the purpose of administering the provisions of this chapter or any other act of this state imposing taxes upon the sale or delivery of alcoholic beverages. Each such person and each director, officer, agent or employee of each such person shall exhibit to the commissioner, his deputy, auditors or investigators all of the books, records, papers, vouchers, accounts and documents of such person and the premises of such person, to facilitate, as far as it may be in his or their power so to do, any such examination or investigation.

(1949 Rev., S. 4332.)



Section 12-443 - Records to be kept.

Each person who manufactures, distributes, transports, stores, warehouses or sells alcoholic beverages or imports the same for sale shall keep complete and accurate records of all alcoholic beverages purchased, sold, manufactured, improved, brewed, fermented, distilled, produced, stored, warehoused, imported or transported within this state. Such records shall be of such kind and in such form as the commissioner may prescribe and shall be safely preserved for three years in such a manner as to insure permanency and accessibility for inspection by the commissioner or by his authorized employee. If any taxpayer fails to keep books of account or other documentary evidence from which a proper determination of the tax due may be made, the commissioner may fix the amount of tax for any period from the best information obtainable by him, and the amount so fixed shall be paid as though it had been computed on a return filed by the taxpayer under the provisions of this chapter and shall be presumed to be the correct amount due the state unless amended or corrected under the provisions of this chapter.

(1949 Rev., S. 4333.)



Section 12-444 - Commissioner's records.

Section 12-444 is repealed.

(1949 Rev., S. 4334; P.A. 77-614, S. 165, 610; P.A. 80-482, S. 4, 23, 170, 191, 345, 348; P.A. 82-67, S. 4.)



Section 12-445 - Oaths and subpoenas.

The commissioner, and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing under this chapter, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him under this chapter shall receive like fees and compensation as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1949 Rev., S. 4335; 1969, P.A. 297; P.A. 84-492, S. 4, 8.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 84-492 made a technical change, substituting reference to judicial district for reference to county.

See Sec. 52-260 re witness fees.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 12-446 - Taxpayer to file security.

The commissioner, before issuing any license to a distributor under section 12-436, shall require such distributor annually to file with, and to the satisfaction of, the commissioner and to maintain for the year a bond issued by a surety company authorized to do business in this state or other security acceptable to the commissioner, in such amount as he may fix, to secure the payment of any sums due from such distributor pursuant to the provisions of this chapter. The bond or other security shall be in full force and effect for a period of three years and one month following the end of such year, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid. The commissioner shall not require a bond for any distributor who has complied with the provisions of this chapter for a period of not less than twenty years without the commissioner having to resort to any security maintained pursuant to this section for payment of any sum required by this chapter, unless the commissioner determines that good cause exists for the continued requirements of a bond or surety for such distributor.

(1949 Rev., S. 4336; P.A. 91-231, S. 5; P.A. 93-361, S. 10, 17; P.A. 95-65, S. 2, 3.)

History: P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner and increased the effective period of such security to three years and one month, deleting prior provision re acceptance of cash in lieu of bonds; P.A. 93-361 authorized commissioner to waive necessity of filing a bond; P.A. 95-65 added provision that an alcoholic beverage distributor's bond is in effect for only one year and that the distributor is required to file annually, effective July 1, 1995.



Section 12-447 - Hearings by commissioner.

Any person aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax as provided by this chapter, or in imposing any penalty hereunder, may apply to the commissioner, in writing, within sixty days after the notice of such action was mailed to him, for a hearing and a correction of the amount of the tax or penalty so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing, the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of information concerning any manufacture, importation or sale of alcoholic beverages which have escaped taxation to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination relative thereto.

(1949 Rev., S. 4337; P.A. 82-62, S. 3; P.A. 91-236, S. 9, 25.)

History: P.A. 82-62 increased from 10 days to 30 days the period within which a taxpayer may apply for administrative hearing following mailing of notice concerning findings of the commissioner; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134.



Section 12-448 - Appeals from decisions of commissioner.

Any taxpayer aggrieved because of any decision, order, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon such taxpayer of notice of such decision, order, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable, and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 4338; 1971, P.A. 870, S. 27; P.A. 76-436, S. 318, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 84-492, S. 5, 8; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 12, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 20, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters pending are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 84-492 provided that appeals should be taken within one month of notice of the decision, order, determination or disallowance; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 31 CS 134.



Section 12-449 - Regulations and rulings.

The commissioner may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations or rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(1949 Rev., S. 4340; P.A. 90-271, S. 10, 24.)

History: P.A. 90-271 made a technical change.



Section 12-450 - Cooperation with Department of Consumer Protection. Suspension of permit.

The Department of Consumer Protection shall, upon request of the Commissioner of Revenue Services, after a hearing by said commissioner, suspend the permit of any permittee licensed under chapter 545 who has failed to file any return required or to pay any tax prescribed or to perform any other act or duty imposed under any provisions of the general statutes relating to taxation until written notice from the Commissioner of Revenue Services has been received authorizing reinstatement of the permit. Notice of such compliance by the permittee shall be promptly forwarded to the department. The Department of Consumer Protection shall furnish to the commissioner such information in its possession relative to any person or company engaged in the beverage business as the commissioner requests.

(1949 Rev., S. 4341; P.A. 77-614, S. 139, 165, 610; P.A. 80-482, S. 4, 24, 170, 191, 345, 348; P.A. 84-492, S. 6, 8; P.A. 95-195, S. 9, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of liquor control within the department of business regulation for liquor control commission, effective January 1, 1979; P.A. 80-482 made division an independent department following abolition of department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 84-492 provided that notice from the commissioner shall be made after a hearing; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 12-451 - Additional reciprocal tax.

“State”, when used in this section, shall include the District of Columbia, any other state of the United States and any foreign country. If any other state imposes taxes on alcoholic beverages manufactured in Connecticut and brought into such other state in excess of the taxes imposed on alcoholic beverages manufactured in such other state, the Connecticut Commissioner of Revenue Services shall, in addition to the tax on alcoholic beverages provided by this chapter, impose an additional tax on alcoholic beverages manufactured in such other state and brought into this state, which shall represent the excess of taxes imposed on Connecticut alcoholic beverages brought into such other state over the taxes imposed by such other state on alcoholic beverages manufactured in such other state. The Commissioner of Revenue Services shall issue regulations relative to the levy of such additional tax, shall send a copy of such regulations to each licensed distributor, shall file a copy thereof with the State Treasurer and a copy with the State Comptroller, and shall further cause to be published in a newspaper having general circulation in such other state a notice relative to such additional tax.

(1949 Rev., S. 4342; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-452 - Penalties for wilful violations concerning payment of tax or filing returns or other documents. Claim for refund.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-449 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(c) (1) Any person believing that he has overpaid any tax due under the provisions of this chapter may file, in writing, a claim for refund with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this subsection constitutes a waiver of any demand against the state on account of such overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so determined the commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the claimant. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If the protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-448.

(1949 Rev., S. 4343; 1971, P.A. 871, S. 82; P.A. 88-314, S. 32, 54; P.A. 97-203, S. 7, 20; 97-243, S. 57, 67; P.A. 13-258, S. 51.)

History: 1971 act substituted false statement penalty for perjury punishment; P.A. 88-314 deleted the entire section concerning violations of the provisions of this chapter with intent to defraud the state or evade the tax, substituting in lieu thereof a restatement of such violations and penalties in which a penalty is provided for wilful failure to pay such tax or make a return or wilful delivery of a return or other document known to be false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted; effective July 1, 1997; P.A. 97-243 added new Subsec. (c) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-453 - Exceptions.

The provisions of this chapter shall not apply to ethyl alcohol intended for use or used for the following purposes: For scientific, chemical, mechanical and industrial uses, for use in hospitals and public institutions, for medicinal purposes, in the manufacture of patented, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical and industrial preparations or products, which preparations or products are not sold as a beverage for human consumption. The provisions of this chapter shall not apply to wine and distilled liquors used in the manufacture of patented, proprietary or pharmaceutical preparations or products, or in the manufacture of fruit preserves. The Commissioner of Revenue Services shall formulate regulations effecting the proper administration of this section. The Department of Consumer Protection may approve the purchase of alcohol or wine from persons located outside of this state to be used for the purposes specified in this section, even though such alcohol or wine may have been shipped directly to the purchaser. The Department of Consumer Protection shall notify the Commissioner of Revenue Services of the approval of any such shipments. Any such alcohol shall not be subject to the provisions of section 12-436.

(1949 Rev., S. 4344; 1949, S. 2185d; P.A. 77-614, S. 139, 165, 610; P.A. 80-482, S. 4, 25, 170, 191, 345, 348; P.A. 95-195, S. 10, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of liquor control within the department of business regulation for liquor control commission, effective January 1, 1979; P.A. 80-482 made division an independent department following abolition of department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 12-454 - Seizure and sale for nonpayment of taxes.

(a) Any alcoholic beverages not exempted from the payment of taxes under the provisions of this chapter and upon which taxes have not been paid as required by the provisions of this chapter are declared to be contraband and may be seized by the Commissioner of Revenue Services, his agents or employees, or by any peace officer of this state when directed by the Commissioner of Revenue Services to do so. Subject to the provisions of this section, all goods so seized shall, in the discretion of said commissioner, be sold at public auction to the highest qualified bidder for cash, who shall pay the state taxes due thereon. The Commissioner of Revenue Services shall pay to the State Treasurer the proceeds of any such sale.

(b) Any person claiming an interest in such alcoholic beverages so seized may make a written application to the Commissioner of Revenue Services for a hearing within one week after the date of such seizure, stating his interest in such beverages and his reasons why they should not be forfeited under the provisions of this section. Upon receipt of such application the Commissioner of Revenue Services shall thereupon, with reasonable promptitude, assign a date for such hearing and give notice as to the time thereof to any person or persons making such application. At such hearing the Commissioner of Revenue Services shall determine whether such alcoholic beverages should be forfeited, and notice of such ruling shall be forwarded to each applicant claiming to have an interest in such beverages.

(c) Any person aggrieved by any such ruling may appeal therefrom to the superior court for the judicial district of New Britain within fourteen days thereafter, and no sale of any alcoholic beverages seized in accordance with the provisions of subsection (a) of this section shall be made until the time provided for such appeal has expired, or unless no application has been made for a hearing within the seven-day period following the date of seizure.

(d) No public auction shall be held as provided in subsection (a) of this section until such auction has been advertised in a newspaper published or having a circulation in the town in which such seizure occurred at least five days before the date of such auction.

(e) Any alcoholic liquor sold under the provisions of this section shall be sold only to a member of the public who purchases such liquor for his own consumption or to a permittee authorized by law to retail the kind of liquor so sold.

(f) The seizure and sale of any alcoholic beverages under the provisions of this section shall not relieve any person from a fine or penalty for a violation of any of the provisions of this chapter or of chapter 545.

(1949 Rev., S. 4345–4350; 1971, P.A. 870, S. 28; P.A. 76-436, S. 319, 681; P.A. 77-135; 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-135 amended Subsec. (e) to include sales to members of the public for their own consumption; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999.






Chapter 221 - Motor Vehicle Fuels Tax

Section 12-455 - Definitions.

Section 12-455 is repealed.

(1959, P.A. 579, S. 1; 1971, P.A. 140, S. 3.)



Section 12-455a - Definitions.

Whenever used in this chapter unless the context otherwise requires, the following terms shall be construed as follows:

(a) “Distributor” means (1) any person, wherever resident or located, who or which imports fuels or causes fuels to be imported into this state, for sale or use, (2) any person who or which produces, refines, manufactures or compounds fuels within this state, (3) any person who or which distributes fuels by tank wagon in this state, and (4) any person who or which stores fuels in this state in a tank or other container having a capacity equaling or exceeding an amount established by the commissioner for purposes of the determination required in accordance with this subdivision;

(b) “Fuels” means (1) fuels as defined in section 14-1 and (2) any other combustible gas or liquid suitable for the generation of power to propel motor vehicles;

(c) “Motor vehicle” means any vehicle propelled or drawn by any power other than muscular, except aircraft, motorboats, road rollers, baggage trucks used about railroad stations, electric battery-operated wheel chairs when operated by physically handicapped persons at speeds not exceeding fifteen miles per hour, agricultural tractors, farm implements and such vehicles as run only upon rails or tracks;

(d) “Person” means any individual, corporation, limited liability company, association, copartnership, company, firm or other aggregation;

(e) “Connecticut motor bus company” means any common carrier motor bus company, organized in this state and engaged in the business of carrying passengers for hire, to which a certificate has been issued under section 13b-80 and seventy-five per cent of whose gross operating revenue is derived from operations within this state.

(1971, P.A. 140, S. 1; P.A. 79-627, S. 2, 6; P.A. 82-25, S. 1, 10; P.A. 84-429, S. 49; P.A. 85-391, S. 5, 7; P.A. 86-403, S. 22, 132; P.A. 95-79, S. 33, 189.)

History: P.A. 79-627 defined gasohol in Subsec. (b) and included gasohol as a fuel under provisions of section, effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 82-25 eliminated reference to “association of persons, firm or corporation” in definition of distributor, changed definition of “fuels” to conform with Sec. 14-1 and added definition of “Connecticut motor bus company”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-391 redefined “distributor” in Subsec. (a) to include any person who stores fuels in such amounts as to equal or exceed an amount to be established by the commissioner for purposes of such determination; P.A. 86-403 made technical changes; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 12-456 - Distributor's license. Surety bond. Service of process on nonresident distributor.

(a)(1) Each distributor shall, before transacting the business of a distributor, apply for a license issued by the Commissioner of Revenue Services to engage in said business within this state, which license shall remain in full force and effect until cancelled, suspended or revoked.

(2) The commissioner may, in the commissioner's discretion, refuse to issue a license if there is reasonable ground to believe that the distributor has wilfully made any false statement of substance with respect to such application for license, the distributor has neglected to pay any taxes due to this state or the distributor has been convicted of violating any of the motor fuels tax laws of this or any other state or the motor fuels tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such distributor is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(3) Before the commissioner issues such license, the commissioner shall require such distributor annually to file with, and to the satisfaction of, the commissioner and to maintain for the year a bond issued by a surety company authorized to do business in this state or other security acceptable to the commissioner, in such amount as the commissioner may fix, to secure the payment of any sums due from such distributor pursuant to the provisions of this chapter. Such bond or other security shall remain in full force and effect for a period of three years and one month following the end of such year, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid.

(b) If such distributor is a foreign corporation or a person nonresident of this state with no designated agent or representative in this state upon whom service of process may be made, then, in any litigation for the collection of any tax due from such distributor, service of such process may be made upon the Secretary of the State with as full force and effect as if made upon such distributor. Any such distributor being such a foreign corporation or nonresident person shall, in the application for a distributor's license, consent to such service of process upon the Secretary of the State and also consent that any such litigation may be brought to the superior court for the judicial district of Hartford having jurisdiction of the amount claimed to be due in such litigation. Any license to any such distributor shall be issued subject to such service of process upon said secretary and subject to such litigation being brought to such court.

(c) The commissioner may suspend or revoke the license of any distributor for failure to comply with any of the provisions of this chapter or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such distributor to show cause why such license should not be revoked, is mailed or delivered to such distributor not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail.

(d) The commissioner shall not issue a new license to a distributor whose license is revoked unless the commissioner is satisfied that such distributor will comply with the provisions of this chapter and regulations related thereto.

(1949 Rev., S. 2550; 1953, S. 1413d; 1958 Rev., S. 14-333; 1959, P.A. 579, S. 2; P.A. 74-315, S. 1, 2; P.A. 75-507, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 6, 127; P.A. 84-427, S. 1; P.A. 85-372, S. 1, 4; 85-391, S. 1, 7; P.A. 88-230, S. 1, 12; 88-364, S. 21, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-174, S. 32, 83.)

History: 1959 act replaced previous provisions; P.A. 74-315 replaced previous provision for security bond of at least $500 but not more than $25,000 issued for one to five years with amount of bond changeable by commissioner with new provision for bond of $1,000 in first year and of one-sixth of taxes paid during preceding year for subsequent years, but equaling at least $1,000, with bond remaining in effect for year and a day after license expires unless certificate issued that all tax paid; P.A. 75-507 placed maximum bond amount of $100,000; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 84-427 increased the minimum amount of surety bond that distributors of motor fuel must maintain from $1,000 to $5,000; P.A. 85-372 added provision specifying grounds for refusal of or suspension or revocation of a license by the commissioner and re procedure for suspension or revocation of license; P.A. 85-391 added provisions allowing use of estimate of the maximum total tax that could be applicable in the case of each distributor is a factor in determining the amount of bond required and extending the period of time such bond shall remain in effect from a year and a day to three years and one month; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-174 divided the section into Subsecs. (a) to (d), required the annual filing of a surety bond, allowed the commissioner to fix the amount of the surety bond and made technical changes for purposes of grammar and gender neutrality, effective July 1, 2000, and applicable to applications filed on or after that date.



Section 12-457 - Records to be kept by distributor. Statement to purchaser.

Each distributor shall keep an accurate record of the number of gallons of such fuels purchased, manufactured, compounded or received by him, the date of any such purchase and the number of gallons sold or used by him. He shall deliver, with each consignment or delivery of such fuels to any purchaser within this state, a written statement of the names and addresses of the vendor and vendee, the number of gallons sold and the date of sale and delivery. Such written statement shall set forth whether or not the required state tax has been charged thereon. Each such record and such statement shall be preserved by such distributor and such purchaser, respectively, for a period of at least three years and shall be offered for inspection upon demand of the commissioner or any officer or agent designated by him. The commissioner shall cause such records and statements to be regularly audited as he shall prescribe and each distributor shall satisfactorily account for all such fuels as have been sold or used by him. Any such fuels unaccounted for by the distributor for which a satisfactory explanation cannot be submitted shall be construed to have been sold or used.

(1949 Rev., S. 2551; 1958 Rev., S. 14-334; 1959, P.A. 579, S. 3; 1967, P.A. 625, S. 1.)

History: 1959 act replaced previous provisions; 1967 act provided that fuels unaccounted for are to be considered sold or used.

Cited. 205 C. 51.

Burden of proof on distributor to show amount of gasoline not taxable; substantial accuracy sufficient. 8 CS 343.



Section 12-458 - Returns. Rate and payment of tax. Exemptions. Penalties. Regulations.

(a)(1) Each distributor shall, on or before the twenty-fifth day of each month, render a return to the commissioner. Each return shall be signed by the person required to file the return or by his authorized agent but need not be verified by oath. Any return required to be filed by a corporation shall be signed by an officer of such corporation or his authorized agent. Such return shall state the number of gallons of fuel sold or used by him during the preceding calendar month, on forms to be furnished by the commissioner, and shall contain such further information as the commissioner shall prescribe. The commissioner may make public the number of gallons of fuel sold or used by the distributor, as contained in such report, notwithstanding the provisions of section 12-15 or any other section. For purposes of this section, fuel sold shall include but not be limited to the transfer of fuel by a distributor into a receptacle from which fuel is supplied or intended to be supplied to other than such distributor's motor vehicles.

(2) On said date and coincident with the filing of such return each distributor shall pay to the commissioner for the account of the purchaser or consumer a tax (A) on each gallon of such fuels sold or used in this state during the preceding calendar month of twenty-six cents on and after January 1, 1992, twenty-eight cents on and after January 1, 1993, twenty-nine cents on and after July 1, 1993, thirty cents on and after January 1, 1994, thirty-one cents on and after July 1, 1994, thirty-two cents on and after January 1, 1995, thirty-three cents on and after July 1, 1995, thirty-four cents on and after October 1, 1995, thirty-five cents on and after January 1, 1996, thirty-six cents on and after April 1, 1996, thirty-seven cents on and after July 1, 1996, thirty-eight cents on and after October 1, 1996, thirty-nine cents on and after January 1, 1997, thirty-six cents on and after July 1, 1997, thirty-two cents on and after July 1, 1998, and twenty-five cents on and after July 1, 2000; and (B) in lieu of said taxes, each distributor shall pay a tax on each gallon of gasohol, as defined in section 14-1, sold or used in this state during such preceding calendar month, of twenty-five cents on and after January 1, 1992, twenty-seven cents on and after January 1, 1993, twenty-eight cents on and after July 1, 1993, twenty-nine cents on and after January 1, 1994, thirty cents on and after July 1, 1994, thirty-one cents on and after January 1, 1995, thirty-two cents on and after July 1, 1995, thirty-three cents on and after October 1, 1995, thirty-four cents on and after January 1, 1996, thirty-five cents on and after April 1, 1996, thirty-six cents on and after July 1, 1996, thirty-seven cents on and after October 1, 1996, thirty-eight cents on and after January 1, 1997, thirty-five cents on and after July 1, 1997, thirty-one cents on and after July 1, 1998, and twenty-four cents on and after July 1, 2000, and twenty-five cents on and after July 1, 2004; (C) in lieu of said taxes, each distributor shall pay a tax on each gallon of diesel fuel, propane or natural gas sold or used in this state during such preceding calendar month, of eighteen cents on and after September 1, 1991, and twenty-six cents on and after August 1, 2002; (D) in lieu of said taxes, each distributor shall pay a tax on each gallon of propane or natural gas sold or used in this state during such preceding calendar month, of twenty-six cents on and after July 1, 2007; and (E) in lieu of said taxes, each distributor shall pay a tax on each gallon of diesel fuel sold or used in this state during such preceding calendar month, of thirty-seven cents on and after July 1, 2007, and at the applicable tax rate, as determined by the commissioner pursuant to section 12-458h, on and after July 1, 2008.

(3) Said tax shall not be payable on such fuel as may have been (A) sold to the United States, (B) sold to a municipality of this state, (i) for use by any contractor performing a service for such municipality in accordance with a contract, provided such fuel is used by such contractor exclusively for the purposes of and in accordance with such contract, or (ii) for use exclusively in a school bus, as defined in section 14-275, (C) sold to a municipality of this state, a transit district of this state, or this state, at other than a retail outlet, for governmental purposes and for use in vehicles owned and operated, or leased and operated by such municipality, such transit district or this state, (D) sold to a person licensed as a distributor in this state under section 12-456, (E) transferred from storage within this state to some point without this state, (F) sold to the holder of a permit issued under section 12-458a for sale or use without this state, (G) sold to the holder of a permit issued under subdivision (63) of section 12-412, provided (i) such fuel is not used in motor vehicles registered or required to be registered to operate upon the public highways of this state, unless such fuel is used in motor vehicles registered exclusively for farming purposes, (ii) such fuel is not delivered, upon such sale, to a tank in which such person keeps fuel for personal and farm use, and (iii) a statement, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made under this section are punishable, that such fuel is used exclusively for farming purposes, is submitted by such person to the distributor, (H) sold exclusively to furnish power for an industrial plant in the actual fabrication of finished products to be sold, or for the fishing industry, (I) sold exclusively for heating purposes, (J) sold exclusively to furnish gas, water, steam or electricity, if delivered to consumers through mains, lines or pipes, (K) sold to the owner or operator of an aircraft, as defined in section 15-34, exclusively for aviation purposes, provided (i) for purposes of this subdivision, “aviation purposes” means for the purpose of powering an aircraft or an aircraft engine, (ii) such fuel is delivered, upon such sale, to a tank in which fuel is kept exclusively for aviation purposes, and (iii) a statement, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made under this section are punishable, that such fuel is used exclusively for aviation purposes, is submitted by such person to the distributor, (L) sold to a dealer who is licensed under section 12-462 and whose place of business is located upon an established airport within this state, (M) diesel fuel sold exclusively for use in portable power system generators that are larger than one hundred fifty kilowatts, or (N) sold for use in any vessel (i) having a displacement exceeding four thousand dead weight tons, or (ii) primarily engaged in interstate commerce.

(4) Each distributor, when making a taxable sale, shall furnish to the purchaser an invoice showing the quantities of fuel sold, the classification thereof under the provisions of this chapter and the amount of tax to be paid by the distributor for the account of the purchaser or consumer.

(5) If any distributor fails to pay the amount of tax reported to be due on its report within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of the tax until the date of payment.

(6) If no return has been filed within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and the form prescribed. There shall be added to the tax imposed upon the basis of such return an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment.

(7) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(8) A distributor who is exclusively making sales of fuel on which the tax imposed by this chapter is not payable may be permitted, as specified in regulations adopted in accordance with the provisions of chapter 54, to file reports less frequently than monthly but not less frequently than annually if the commissioner determines that enforcement of this section would not be adversely affected by less frequent filings. Distributors permitted to file such reports shall maintain records that shall detail (A) the persons from whom the fuel was purchased, (B) the persons to whom, the quantities in which and the dates on which such fuel was sold, and (C) any other information deemed necessary by the commissioner.

(b) The commissioner shall, within three years after the due date for the filing of a return or, in the case of a completed return filed after such due date, within three years after the date of which such return was received by him, examine it and, in case any error is disclosed by such examination, shall, within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due such taxpayer by such corrected return. The failure of such taxpayer to receive any notice required by this section shall not relieve such taxpayer of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of said tax, both the commissioner and such taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and said tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer. To any taxes which are assessed under this subsection, there shall be added interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable.

(c) Any person who owns or operates a vehicle which runs only upon rails or tracks which is properly registered with the federal government, in accordance with the provisions of Section 4222 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be exempt from paying to a distributor the motor fuels tax imposed pursuant to this section for use in such vehicle.

(1949 Rev., S. 2552, 2554; November, 1949, June, 1955, S. 1414d; November, 1955, S. N165; 1957, P.A. 620, S. 1; 1958 Rev., 14-335, 14-336; 1959, P.A. 579, S. 4; 1961, P.A. 385; February, 1965, P.A. 58, S. 2; 325, S. 10; 1969, P.A. 612, S. 1; 1971, P.A. 784, S. 1; June, 1971, P.A. 8, S. 31; 1972, P.A. 205, S. 1; P.A. 73-2, S. 1, 11; 73-636, S. 1, 3; P.A. 75-374, S. 1, 3; 75-511, S. 1, 3; P.A. 76-114, S. 5, 21; 76-322, S. 16, 27; P.A. 78-322, S. 3, 5; P.A. 79-627, S. 3, 6; P.A. 80-307, S. 24, 31; P.A. 81-411, S. 32, 42; P.A. 83-18, S. 2, 5; P.A. 84-254, S. 16, 62; 84-424, S. 1, 2; 84-427, S. 2; 84-429, S. 50; P.A. 85-391, S. 6, 7; P.A. 86-172, S. 2, 3; 86-352, S. 2, 5; P.A. 87-589, S. 21, 87; P.A. 88-314, S. 33, 54; June Sp. Sess. P.A. 91-3, S. 121, 168; P.A. 92-177, S. 8, 12; P.A. 93-74, S. 34, 67; P.A. 93-93; May Sp. Sess. P.A. 94-4, S. 21, 59, 85; P.A. 95-24, S. 1, 2; 95-26, S. 21, 52; 95-159; 95-160, S. 64, 69; P.A. 97-243, S. 34, 67; 97-281, S. 2, 3; 97-309, S. 1, 23; 97-322, S. 7, 9; P.A. 98-128, S. 1, 10; 98-190, S. 1, 3; P.A. 00-170, S. 10, 42; 00-174, S. 33, 65, 83; P.A. 02-103, S. 27; May 9 Sp. Sess. P.A. 02-1, S. 71; May Sp. Sess. P.A. 04-2, S. 26; P.A. 07-199, S. 1; June Sp. Sess. P.A. 07-1, S. 135; P.A. 14-222, S. 10.)

History: 1959 act replaced previous provisions; 1961 act allowed commissioner to make public the number of gallons sold or used by distributor; 1965 acts excluded from tax fuel sold to permit holder under Sec. 12-458a and increased tax from $0.06 to $0.07 per gallon; 1969 act increased tax to $0.08; 1971 acts excluded from tax fuel sold to municipality for governmental purposes at other than retail outlet and increased tax to $0.10; 1972 act excluded from tax fuel sold to state and added provision that fuel sold includes transfer of fuel by distributor into receptacle from which fuel supplied or intended to be supplied to other than distributor's motor vehicles; P.A. 73-2 added provisions re imposition of $0.11 tax upon transit district vote to request $0.11 rate, effective February 16, 1973, except that no tax may be imposed upon transit district's request earlier than July 1, 1973, and any such tax increase and the applicable motor carrier road tax levied under Sec. 12-479 shall apply to all fuel sold or used on or after the beginning of the applicable quarter of the fiscal year under provisions of section; P.A. 73-636 excluded from tax fuel sold to municipality for use by school bus contractors for exclusive use in transporting children to and from school and fuel sold to municipality or the state for use in vehicles owned or leased and operated by municipality or the state; P.A. 75-374 deleted provisions re $0.11 rate; P.A. 75-511 excluded from tax fuel sold to transit district for governmental purposes or for use in vehicles owned or leased and operated by district; P.A. 76-114 and 76-322 raised tax to $0.11 and raised interest from 9% to 12% per year on overdue tax, effective June 1, 1976, and amount of tax increase and the applicable motor carrier road tax levied under Sec. 12-479 shall apply to all fuel subject to tax under section sold or used on or after that date; P.A. 78-322 replaced exemption for fuel used by school bus contractors with exemption for “any contractor performing a service for...[a] municipality in accordance with a contract”, effective July 1, 1978, and applicable to motor fuel purchased for use on or after that date, except that any provisions concerning refund of tax with respect to motor fuel or special fuel used in taxicabs shall be applicable to such fuel purchased for that use on or after July 1, 1977; P.A. 79-627 set tax rate for gasohol at $0.10 a gallon, effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 80-307 temporarily increased interest rate to 15% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on taxes not paid when due at 15% per annum, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 83-18 increased rate of tax on each gallon of fuel, except gasohol, from $0.11 to $0.14, and from $0.10 to $0.13 on each gallon of gasohol, effective April 1, 1983, and applicable to sales of fuel on or after said date; P.A. 84-254 increased the fuel tax from $0.14 per gallon to $0.23 per gallon between July 1, 1984, and July 1, 1991, and increased the gasohol tax from $0.13 per gallon to $0.22 per gallon over the same period; P.A. 84-424 divided section in Subdivs., provided for several technical changes and added Subdiv. (7) concerning exemption from tax on motor fuels sold exclusively for use in farming, effective July 1, 1984, and applicable to sales of motor fuel by distributors on or after that date; P.A. 84-427 provided for several technical changes and added Subdivs. (8), (9) and (10) concerning exemption from tax on motor fuel sold exclusively for the uses enumerated in said Subdivs.; P.A. 84-429 made technical change for statutory consistency; P.A. 85-391 required each distributor when making a sale to furnish the purchaser with an invoice showing quantity sold, the classification thereof and the amount of tax to be paid by the distributor; P.A. 86-172 inserted requirement that the return be signed and provided that a corporate return be signed by an officer or his agent and deleted the requirement that fuel be kept in a separate tank in order to qualify for the farming exemption in Subdiv. (7); P.A. 86-352 added Subdiv. (11) in the list of sales with respect to which the tax shall not be payable, effective (1) July 1, 1986, for purposes of establishing procedures and regulations and preparation of forms and identification markers as required in Sec. 12-480a and (2) October 1, 1987, for purposes of actual sales of diesel fuel to holders of permits in accordance with the procedure in Sec. 12-480a; P.A. 87-589 made technical change; P.A. 88-314 added provisions clarifying application of the most common state tax penalty provision when tax is not paid within the time specified and incorporated in the section language concerning the commissioners' power to waive penalties under certain conditions as used for most state taxes and language used for most state taxes regarding deficiency assessments by the commissioner, including the penalties applicable when the deficiency is due to negligence and when due to fraud or intent to evade the tax, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; June Sp. Sess. P.A. 91-3 amended Subsec. (a) to increase the rate of tax on each gallon of fuel, except gasohol, to $0.25 on and after September 1, 1991, $0.26 on and after January 1, 1992, $0.28 on and after January 1, 1993, $0.29 on and after July 1, 1993, $0.30 on and after January 1, 1994, $0.31 on and after July 1, 1994, $0.32 on and after January 1, 1995, $0.33 on and after July 1, 1995, and $0.34 on and after January 1, 1996; on each gallon of gasohol to $0.24 on and after September 1, 1991, $0.25 on and after January 1, 1992, $0.27 on and after January 1, 1993, $0.28 on and after July 1, 1993, $0.29 on and after January 1, 1994, $0.30 on and after July 1, 1994, $0.31 on and after January 1, 1995, $0.32 on and after July 1, 1995, and $0.33 on and after July 1, 1996; and during the period from September 1, 1991, to June 30, 1992, on each gallon of diesel fuel sold or used in this state on and after September 1, 1991, during such preceding calendar month, of $0.18; P.A. 92-177 amended Subsec. (a) to substitute January 1, 1996, for July 1, 1996, to delete phrase “during the period from September 1, 1991, to June 30, 1992,” and to make technical changes for statutory consistency; P.A. 93-74 amended Subsec. (a), effective May 19, 1993, to increase the rate of tax on each gallon of fuel, except gasohol, to $0.34 on and after October 1, 1995, $0.35 on and after January 1, 1996, $0.36 on and after April 1, 1996, $0.37 on and after July 1, 1996, $0.38 on and after October 1, 1996, and $0.39 on and after January 1, 1997, on each gallon of gasohol to $0.33 on and after October 1, 1995, $0.34 on and after January 1, 1996, $0.35 on and after April 1, 1996, $0.36 on and after July 1, 1996, $0.37 on and after October 1, 1996, and $0.38 on and after January 1, 1997; P.A. 93-93 decreased the state excise tax on propane from $0.29 per gallon to $0.18 per gallon and placed propane in the same tax category as diesel fuel, thereby exempting propane from tax increases already scheduled for gasoline; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced interest rate from 1.25% to 1%, provided that such interest may only be applied on the tax rather than on the tax and any penalty and provided for the commissioner to make a return for a taxpayer who fails to file a return within three months after the specified due date, effective July 1, 1995, and applicable to taxes due and owing on or after said date, and added a new Subsec. (c) exempting railroads from paying the tax at the distributor, effective June 9, 1994; P.A. 95-24 amended Subsec. (a) to insert new Subdiv. indicators and designate former Subdivs. as Subparas. and to add Subdiv. (8) authorizing the commissioner to adopt regulations providing that distributors who only sell gas on which the tax is not payable may file reports at least annually, effective May 8, 1995, and applicable to sales of fuel on or after January 1, 1996; P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-159 amended Subsec. (a) to decrease the state excise tax on natural gas from $0.34 per gallon to $0.18 per gallon and placed natural gas in the same tax category as diesel fuel and propane, thereby exempting natural gas from scheduled tax increases for gasoline; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 added Subsec. (a)(3)(K) and (L) re fuel sold to the owner or operator of an aircraft exclusively for aviation purposes and re fuel sold to a licensed aviation fuel dealer and to make technical changes, effective June 24, 1997, and applicable to sales occurring on or after January 1, 1998; P.A. 97-281 added Subsec. (a)(3)(M) excluding diesel fuel sold exclusively for use in portable power system generators that are larger than 150 kilowatts, effective July 1, 1997, and applicable to calendar quarters commencing on or after said date; P.A. 97-309 amended Subsec. (a)(2) to reduce the tax to $0.36 on July 1, 1997, and $0.33 on July 1, 1998, for gas and $0.35 on July 1, 1997, and $0.32 on July 1, 1998, for diesel, effective July 1, 1997, and applicable to sales occurring on or after said date; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-128 amended Subsec. (a) to decrease rate of tax on each gallon of fuel, except gasohol, from $0.33 to $0.32 and on each gallon of gasohol from $0.32 to $0.31 on and after July 1, 1998; P.A. 98-190 amended Subsec. (a)(3)(B) to add (ii) re use exclusively in a school bus and lettered existing text as (i), effective July 1, 1998, and applicable to sales occurring on or after said date; P.A. 00-170 amended Subsec. (a)(2) to reduce the rate of tax on fuels to $0.25 and to reduce the rate of tax on gasohol to $0.24, effective July 1, 2000, and applicable to sales occurring on or after that date; P.A. 00-174 amended Subsec. (a)(3) to delete requirements for an affidavit for certain information required to be submitted and to add provisions re submission of a statement, effective July 1, 2000, and amended Subsec. (a)(8) to modify the requirements for reports re purchase and sale of fuel, effective May 26, 2000, and applicable to reports for periods commencing on or after July 1, 2000; P.A. 02-103 made technical changes in Subsec. (a)(3); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to increase the rate of tax on each gallon of diesel fuel, propane and natural gas to $0.26 on and after August 1, 2002, effective July 1, 2002, and applicable to fuels sold or used in this state on or after August 1, 2002; May Sp. Sess. P.A. 04-2 amended Subsec. (a)(2) to increase the tax on gasohol to $0.25 per gallon on and after July 1, 2004, effective May 12, 2004; P.A. 07-199 amended Subsec. (a)(2) by adding Subpara. (D) imposing on each gallon of propane or natural gas a rate of $0.26 on and after July 1, 2007, and Subpara. (E) imposing on each gallon of diesel fuel a rate of $0.36 on and after July 1, 2007, $0.368 on and after July 1, 2008, and $0.38 on and after July 1, 2013, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (a)(2)(E) to impose a tax on diesel fuel at a rate of $0.37 on and after July 1, 2007, and at a rate to be determined by commissioner pursuant to Sec. 12-458h on and after July 1, 2008, effective July 1, 2007; P.A. 14-222 amended Subsec. (a)(3) by adding Subpara. (N) re fuel sold for use in certain vessels, effective June 13, 2014.

See Sec. 12-462 re exemption of aviation fuel.

History of tax. 115 C. 557. Cited. 127 C. 293. Is an excise tax on persons using motor vehicles on highways; distributor is collecting agency; gasoline lost by him by shrinkage or handling is not taxable. 131 C. 708. Repealed section permitting deduction by distributor was printed in 1935 supplement by error. Id., 713. Cited. 136 C. 59; 205 C. 51.

Legislature's intent in enacting section was to impose burden of tax on fuel purchaser or user and to make distributor responsible only for collection and payment for account of purchaser; burden does not shift to distributor simply by virtue of distributor's failure to comply fully with statutory billing procedures. 76 CA 34.

“Sold or used” does not include gasoline lost by evaporation or spillage. 8 CS 342. Cited. Id., 350; 14 CS 472.



Section 12-458a - Purchase of fuel for export by distributor licensed in another state.

Any person, not licensed as a distributor in Connecticut under section 12-456, after having obtained a permit from the Commissioner of Revenue Services, may purchase fuel as defined in section 14-1, for export tax-free; provided such person shall hold a valid distributor's license issued by the state into which the fuel is transferred and shall comply with such regulations as the Commissioner of Revenue Services shall prescribe, which may include the filing of reports and of a corporate surety bond or other security acceptable to the commissioner in an amount not greater than twenty-five thousand dollars if so required by the commissioner.

(February, 1965, P.A. 58, S. 1; P.A. 77-614, S. 139, 610; P.A. 84-427, S. 3; P.A. 91-231, S. 6.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-427 increased the amount of surety bond which the commissioner may require, in the case of a distributor licensed in a state other than Connecticut, from a maximum of $10,000 to a maximum of $25,000; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner.



Section 12-458b - Payment of tax by persons other than distributors.

Any person who receives fuels from an unlicensed distributor or in such form and under such circumstances as to preclude collection from a distributor of the tax imposed in section 12-458 and who thereafter sells or uses any such fuels in such manner or under such circumstances as to render such sale or use subject to said tax, is considered to be a distributor and shall make the same report, pay the same tax and be subject to all provisions of this chapter applicable to a distributor of such fuels except the surety bond requirement of section 12-456, provided any such person who is a contractor performing a service for a municipality or school district of this state in accordance with a contract shall, in lieu of filing tax returns monthly and paying taxes monthly, file a quarterly tax return on or before the last day of the month next succeeding the end of each calendar quarter and shall pay the taxes due with such return on or before the last day of the month next succeeding the end of each calendar quarter. Such person may, at the discretion of the commissioner, be required to file a surety bond or other security acceptable to the commissioner in an amount set by the commissioner.

(P.A. 75-491, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 86-7, S. 2, 3; P.A. 91-231, S. 7; May Sp. Sess. P.A. 94-4, S. 60, 85; P.A. 95-160, S. 64, 69; P.A. 98-244, S. 20, 35.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 86-7 included receipt of fuel from an unlicensed distributor, added a penalty provision and revised surety bond provision to remove $25,000 maximum amount, effective July 1, 1986, and applicable to fuels received by any person on or after said date; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner; May Sp. Sess. P.A. 94-4 eliminated penalty provision, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-244 amended section to require quarterly filing for tax return by contractors performing a service for a municipality or school district, effective June 8, 1998, and applicable to sales or use of fuel commencing on or after October 1, 1998.



Section 12-458c - Imposition of tax not applicable to sales of fuel for certain uses.

Section 12-458c is repealed.

(P.A. 82-25, S. 6, 10; P.A. 84-427, S. 6.)



Section 12-458d - Imposition of fuel excise tax.

(a) An excise tax per gallon of fuel, as defined in subsection (b) of section 12-455a, is hereby imposed in the following amounts on the following dates, upon all persons licensed to sell fuel under the provisions of section 14-319: Two cents per gallon on December 31, 1992, one cent per gallon on June 30, 1993, one cent per gallon on December 31, 1993, one cent per gallon on June 30, 1994, one cent per gallon on December 31, 1994, one cent per gallon on June 30, 1995, one cent per gallon on September 30, 1995, one cent per gallon on December 31, 1995, one cent per gallon on March 31, 1996, one cent per gallon on June 30, 1996, one cent per gallon on September 30, 1996, and one cent per gallon on December 31, 1996, provided no excise tax shall be imposed on diesel fuel on and after August 31, 1991.

(b) Each such licensee shall, not later than the first business day of the second month next following the date on which such tax is imposed, file with the Commissioner of Revenue Services, on forms prescribed by said commissioner, a report which shall show the number of gallons of fuel in inventory as of the close of business on the date on which such tax is imposed, or at midnight of such date, and at the same time shall pay such tax based upon the total gallonage shown on such report. The Commissioner of Motor Vehicles shall cooperate with the Commissioner of Revenue Services in the enforcement of this tax. Failure to file such report and pay the tax when due shall be sufficient reason to revoke any state license or permit held by such person and interest at the rate of one per cent per month or fraction thereof shall be assessed on the amount of such tax not paid when due, from the date such tax becomes due to the date of payment.

(P.A. 84-254, S. 17, 62; June Sp. Sess. P.A. 91-3, S. 122, 168; P.A. 92-177, S. 9, 12; P.A. 93-74, S. 35, 67; P.A. 95-26, S. 22, 52.)

History: June Sp. Sess. P.A. 91-3 amended Subsec. (a) to set the excise tax at $0.02 per gallon on August 31, 1991, $0.01 per gallon on December 31, 1991, $0.02 per gallon on December 31, 1992, $0.01 per gallon on June 30, 1993, on December 31, 1993, and on June 30, 1994, $0.02 per gallon on December 31, 1994, and $0.01 per gallon on June 30, 1995, and on December 31, 1995, provided that no excise tax be imposed on diesel fuel on August 30, 1991, and an excise tax of $0.10 per gallon be imposed on diesel fuel on June 30, 1992; P.A. 92-177 amended Subsec. (a) to decrease excise tax from $0.02 to $0.01 per gallon on December 31, 1994, to substitute August 31, 1991, for August 30, 1991, in the prohibition on the imposition of excise tax on diesel fuel, and to eliminate requirement that excise tax of $0.10 per gallon be imposed on diesel fuel on June 30, 1992, and amended Subsec. (b) to require licensee to file report and pay tax not later than first business day of second month next following date on which tax is imposed in lieu of first business day of “each August”; P.A. 93-74 amended Subsec. (a), effective January 1, 1994, to set excise tax at $0.01 per gallon on September 30, 1995, on March 31, 1996, on June 30, 1996, on September 30, 1996, and on December 31, 1996; P.A. 95-26 amended Subsec. (b) to lower interest rate from 15% per annum to 1% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-458e - Liability for wilful nonpayment of taxes collected.

Each person, other than a distributor, who is required, on behalf of a distributor, to collect, truthfully account for and pay over the tax imposed on such distributor under this chapter and who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, including any penalty or interest attributable to such wilful failure to collect or truthfully account for and pay over such tax or such wilful attempt to evade or defeat such tax, provided such penalty shall only be imposed against such person in the event that such tax, penalty or interest cannot otherwise be collected from the distributor itself in accordance with section 12-475. The amount of such penalty with respect to which a person may be personally liable under this section shall be collected in accordance with said section 12-475 and any amount so collected shall be allowed as a credit against the amount of such tax, penalty or interest due and owing from the distributor. The dissolution of such distributor shall not discharge any person in relation to any personal liability under this section for wilful failure to collect or truthfully account for and pay over such tax or for a wilful attempt to evade or defeat such tax prior to dissolution, except as otherwise provided in this section. For purposes of this section, “person” includes any individual, corporation, limited liability company or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership or limited liability company who, as such officer, employee or member, is under a duty to file a tax return under this chapter on behalf of a distributor or to collect or truthfully account for and pay over the tax imposed under this chapter on behalf of a distributor.

(P.A. 85-447, S. 1, 2; P.A. 97-243, S. 35, 67.)

History: P.A. 85-447 effective July 1, 1985, and applicable with respect to any report or tax due on or after that date; P.A. 97-243 extended liability that any officer of corporation has to any person required to collect, truthfully account for and pay over taxes and defined “person”, effective June 24, 1997, and applicable to taxable periods commencing on or after July 1, 1997.

Cited. 205 C. 51.



Section 12-458f - Alternative fuels not subject to tax.

On and after July 1, 1994, and until July 1, 2008, compressed natural gas, liquefied petroleum gas and liquefied natural gas shall not be subject to the tax imposed under section 12-458.

(P.A. 94-170, S. 3, 5; P.A. 96-183, S. 2, 4; 96-222, S. 35, 41; P.A. 99-173, S. 30, 65; May 9 Sp. Sess. P.A. 02-4, S. 12; P.A. 04-231, S. 6.)

History: P.A. 94-170 effective July 1, 1994; P.A. 96-183 deleted requirement that fuel be sold to a covered fleet as defined in the federal Clean Air Act, effective May 31, 1996, and applicable to calendar quarters commencing on or after July 1, 1996; P.A. 96-222 substituted July 1, 2001, for July 1, 1999, and deleted same proviso as P.A. 96-183, effective June 4, 1996, and applicable to calendar quarters commencing on or after July 1, 1996; P.A. 99-173 extended sunset from July 1, 2001, to July 1, 2002, effective June 23, 1999; May 9 Sp. Sess. P.A. 02-4 extended the sunset for the exemption from July 1, 2002, to July 1, 2004, effective July 1, 2002, and applicable to sales or use occurring on or after July 1, 2002; P.A. 04-231 extended the sunset for the exemption from July 1, 2004, to July 1, 2008, effective July 1, 2004.



Section 12-458g - Diesel inventory tax as of July 1, 2002.

(a) An excise tax is hereby imposed upon each person licensed to sell fuel under the provisions of section 14-319 in the amount of eight cents per gallon of diesel fuel in such licensee's inventory on July 31, 2002.

(b) Each such licensee shall, not later than September 1, 2002, file with the Commissioner of Revenue Services, on forms prescribed by said commissioner, a report which shall show the number of gallons of diesel fuel in inventory as of the close of business on July 31, 2002, or, if the business closes after 11:59 p.m. on such date, at 11:59 p.m. on such date, and shall, not later than September 1, 2002, pay such tax based upon the total gallonage shown on such report. Interest at the rate of one per cent per month or fraction thereof shall be assessed on the amount of such tax not paid when due, from the date such tax became due to the date of payment. The Commissioner of Motor Vehicles shall cooperate with the Commissioner of Revenue Services in the enforcement of this tax. Failure to file such report and pay the tax when due shall be sufficient reason to revoke any state license or permit held by such person. Failure to file such report shall be treated as a failure to file a report required to be filed under the provisions of this chapter. The filing of an incorrect report shall be treated as the filing of an incorrect report under the provisions of this chapter.

(May 9 Sp. Sess. P.A. 02-1, S. 74.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002.



Section 12-458h - Calculation of rate of tax to be imposed on the sale or use of diesel fuel.

(a)(1) The Commissioner of Revenue Services shall, on or before June 15, 2008, and on or before the fifteenth day of June thereafter, calculate, in accordance with subsection (b) of this section, the applicable tax rate per gallon of diesel fuel on the sale or use of such fuel during the twelve-month period beginning on the next succeeding July first, and shall notify each distributor, the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and the Secretary of the Office of Policy and Management of such applicable tax rate.

(2) The commissioner shall, on or before June 15, 2008, and on or before the fifteenth day of June thereafter, determine the average wholesale price per gallon of diesel fuel in this state during the twelve-month period ending on the next preceding March thirty-first by using wholesale price information for diesel fuel published by the Oil Price Information Service. Such wholesale price information for “Hartford/Rocky Hill” and “New Haven” shall be averaged by the commissioner. If either the first or last day of such twelve-month period falls on a Sunday or a legal holiday, as defined in section 1-4, the next succeeding day which is not a Sunday or legal holiday shall be substituted for such first or last day, as the case may be.

(b) (1) The applicable tax rate per gallon of diesel fuel shall be the sum of (A) the fixed rate per gallon, as defined in this subdivision, and (B) the product calculated in accordance with subdivision (2) of this subsection. The sum shall be rounded to the nearest one-tenth of a cent. For purposes of this subdivision, “the fixed rate per gallon” on the sale or use of diesel fuel during the twelve-month period beginning on the first day of July in 2008, 2009 and 2010 is twenty-six cents, and on the sale or use of diesel fuel during the twelve-month period beginning on the first day of July in 2011, and each year thereafter, is twenty-nine cents.

(2) The commissioner shall multiply (A) the average wholesale price per gallon of diesel fuel, as determined in accordance with subdivision (2) of subsection (a) of this section, by (B) the tax rate specified in subdivision (1) of subsection (b) of section 12-587. The tax rate so specified shall be the tax rate in effect for the twelve-month period beginning on the next succeeding July first.

(c) For purposes of subdivision (1) of subsection (a) of section 12-459, the tax provided for by section 12-458 shall, if determined by the commissioner to be eligible for refund, be refunded at the tax rate per gallon specified in subdivision (1) of subsection (b) of this section.

(June Sp. Sess. P.A. 07-1, S. 136; P.A. 11-6, S. 100.)

History: June Sp. Sess. P.A. 07-1 effective July 1, 2007; P.A. 11-6 amended Subsec. (b)(1) by changing $.26 to the fixed rate per gallon in Subpara. (A), and defining “fixed rate per gallon” as $.26 for 12-month periods beginning in July of 2008, 2009 and 2010, and as $.29 for 12-month periods beginning July 1, 2011, and thereafter, effective July 1, 2011 (Revisor's note: In Subsec. (c), a reference to “subparagraph (A) of subdivision (1) of subsection (b) of this section” was changed editorially by the Revisors to “subdivision (1) of subsection (b) of this section” to conform with changes made by P.A. 11-6).



Section 12-458i - Computation of tax on motor vehicle fuels in a gaseous form.

(a) The Commissioner of Revenue Services, in consultation with the Commissioner of Energy and Environmental Protection, shall, on or before June 15, 2014, and on or before each June fifteenth thereafter, issue information concerning the computation of tax on motor vehicle fuels occurring in gaseous form. Such information shall include the conversion factor to be used to determine the liquid gallon equivalent of motor vehicle fuels in a gaseous form. Such conversion factor shall be consistent with the applicable federal standard, and shall be applicable for the twelve-month period beginning on the succeeding July first.

(b) The provisions of this section shall apply to propane only if such propane is used exclusively in motor vehicles owned by the purchaser of such propane and provided such propane is stored in a cylinder or tank owned by the purchaser. For purposes of this section, “propane” means a gaseous paraffin hydrocarbon that becomes liquid under pressure or reduced temperatures.

(P.A. 14-155, S. 2.)

History: P.A. 14-155 effective June 11, 2014.



Section 12-459 - Refunds of tax related to certain uses of fuel.

(a) The payment of the tax provided for by section 12-458 shall be subject to refund as provided herein when such fuel has been sold for use of any of the following: (1) Any person, other than one engaged in the business of farming, when such fuel is used other than in motor vehicles licensed or required to be licensed to operate upon the public highways of this state, except that no tax paid on fuel which is taken out of this state in a fuel tank connected with the engine of a motor vehicle and which is consumed without this state shall be refunded; (2) any person engaged in the business of farming, when such fuel is used other than in motor vehicles licensed or required to be licensed to operate upon the public highways of this state or such fuel is used in motor vehicles registered exclusively for farming purposes, except that no tax paid on fuel which is taken out of this state in a fuel tank connected with the engine of a motor vehicle and which is consumed without this state shall be refunded; (3) the United States; (4) a Connecticut motor bus company, as defined in subsection (e) of section 12-455a, engaged in the business of carrying passengers for hire in this state in common carrier motor vehicles, or any person, association or corporation engaged in the business of operating taxicabs in this state pursuant to a certificate under chapter 244a, when such fuel is used in such common carrier motor vehicle or taxicab on roads in this state, except that with respect to such fuel used in a taxicab only fifty per cent of the tax paid on any purchase of fuel applicable to mileage on any roads in this state shall be refunded; (5) any person, association or corporation engaged in the business of operating a motor vehicle in livery service pursuant to a permit issued under chapter 244b, or a motor bus over highways within this state and between points within and without this state pursuant to a permit issued under chapter 244, when such fuel is used in such motor bus on roads in this state for the exclusive purpose of transporting passengers for hire to or from airport facilities, except that with respect to any such motor vehicle in livery service pursuant to a permit issued under chapter 244b only fifty per cent of the tax paid on any purchase of fuel applicable to mileage on any roads in this state shall be refunded; (6) this state or a municipality of this state, when such fuel is used in vehicles owned and operated, or leased and operated, by this state or municipality for governmental purposes; (7) any school bus, as defined in section 14-275; (8) a hospital, when such fuel is used in an ambulance owned by such hospital; (9) a nonprofit civic organization approved by the commissioner, when such fuel is used in an ambulance owned by such organization; (10) a transit district formed under chapter 103a or any special act, when such fuel is used in vehicles owned and operated, or leased and operated, by such transit district for the purposes of such transit district; (11) a corporation or an employee of a corporation or of the United States, this state or a municipality of this state, when such fuel is used in a high-occupancy commuter vehicle on roads in this state, which vehicle is owned or leased by such corporation or such employee, seats at least ten but not more than fifteen passengers and has a minimum average daily passenger usage of nine persons to and from work, for the purpose of transporting such passengers to and from work daily; (12) a person, corporation or association operating a motor vehicle in livery service which is registered in accordance with the provisions of section 13b-83, when such fuel is used in such motor vehicle in livery service on roads in this state; (13) a federally funded nutrition program approved by the commissioner, when such fuel is used in a delivery vehicle on roads in this state for the exclusive purpose of delivering meals to senior citizens; and (14) a company, when such fuel has been used and consumed exclusively for hauling waste for the Materials Innovation and Recycling Authority's mid-Connecticut project.

(b) All claims for refund shall be accompanied by original invoices or sales receipts or other statements of fact, under penalty of false statement, showing, to the satisfaction of the commissioner, that the tax has been paid on the fuel involved in such refund, and any other information which is deemed necessary by the commissioner for the determination of such claims. Any claim for refund of said tax for fuel used during any calendar year shall be filed with the commissioner on or before May thirty-first of the succeeding year. Such claim shall be on a form prescribed by the commissioner which shall contain such information as he deems necessary for the determination of such claim.

(c) Each claim for refund filed under this section must involve at least two hundred gallons of fuel eligible for tax refund.

(d) (1) The commissioner shall, within ninety days after receipt of any claims under this section, transmit all claims approved by him to the Comptroller, who shall draw his order upon the State Treasurer for payment. If the commissioner determines that any such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant and such notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the Commissioner of Revenue Services.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-463.

(e) Repealed by P.A. 88-314, S. 53, 54.

(1949 Rev., S. 2555; 1953, S. 1416d; 1957, P.A. 170; 543, S. 1, 2; 1958 Rev., S. 14-337; 1959, P.A. 579, S. 5; 673, S. 2; 1963, P.A. 219; 233; 1967, P.A. 625, S. 2; 1969, P.A. 392; P.A. 77-542, S. 1, 2; P.A. 78-322, S. 2, 5; P.A. 79-627, S. 4, 6; P.A. 82-25, S. 2, 10; P.A. 84-427, S. 4; 84-541, S. 1, 2; P.A. 85-437, S. 1; P.A. 88-314, S. 53, 54; P.A. 97-232, S. 1, 2; 97-243, S. 58, 67; P.A. 98-190, S. 2, 3; 98-244, S. 21, 35; P.A. 03-225, S. 11; P.A. 07-250, S. 15; P.A. 14-94, S. 1.)

History: 1959 acts replaced previous provisions; 1963 acts made technical changes and required form in Subsec. (b) to contain information required for federal gas tax refunds; 1967 act required that application for refund be filed within one year, rather than six months, of purchase in Subsec. (a), required that claim contain information deemed necessary by commissioner, rather than same information as required for refunds of federal gasoline tax and added new Subsec. (c) requiring claim to pertain to at least 100 gallons, relettering remaining Subsecs. accordingly; 1969 act amended Subsec. (b) to replace “one-year” with “twelve-month”, “June thirtieth” with “December thirty-first”, “September thirtieth” with “March thirty-first” and “same year” with “succeeding year” in provision re refund claims and added exception for initial claims; P.A. 77-542 included in 50% refund provision of Subsec. (a) “any person, association or corporation engaged in the business of operating taxicabs in this state ...”; P.A. 78-322 amended Subsec. (a) to provide 50% refund for operation on any road in state rather than on town and city roads and to include in eligibility for refund persons, associations or corporations operating a motor vehicle in livery service or motor bus for transporting passengers to and from airports, effective July 1, 1978, and applicable to motor fuel or special fuel purchased for use on or after that date except that any provisions concerning refund of tax with respect to motor fuel or special fuel used in taxicabs shall be applicable to such fuel purchased for that use on or after July 1, 1977; P.A. 79-627 included gasohol under Subsec. (c), effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 82-25 revised refund provisions so as to be applicable to any use of fuel for which refund is allowed, enabling repeal of Sec. 12-460 which also concerned refund of tax related to certain uses, effective July 1, 1982 and applicable to fuel sales by distributors on or after that date; P.A. 84-427 amended Subsec. (a)(10) by clarifying that the refund provisions are applicable in the case of a transit district if the fuel is used in vehicles owned and operated, or leased and operated, by such transit district; P.A. 84-541 added definition of Connecticut motor bus company by reference to Sec. 12-455a and provided for full refund of motor fuel tax for fuel used by Connecticut motor buses in operation on or after July 1, 1984; P.A. 85-437 added Subsec. (a)(12) which provides for the refunding of the tax to any person, corporation or association operating a motor vehicle in livery service which is registered in accordance with the provisions of Sec. 13b-83; P.A. 88-314 repealed former Subsec. (e) which had specified penalties for false or fraudulent refund claims, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-232 added Subsec. (a)(13) re fuel used in delivery of federally funded nutrition program, effective July 1, 1997, and applicable to fuel sales on or after July 1, 1997; P.A. 97-243 amended Subsec. (d) to provide for an administrative hearing with the department before taking an appeal to the Superior Court and establish the time for filing a claim, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 98-190 amended Subsec. (a)(7) to delete existing language and insert any school bus as defined in Sec. 14-275, effective July 1, 1998, and applicable to sales occurring on or after said date; P.A. 98-244 amended Subsec. (b) to change the date by which claims for refund must be filed from March thirty-first to May thirty-first, effective June 8, 1998, and applicable to claims for refund filed on or after January 1, 1999; P.A. 03-225 amended Subsec. (a) to specify in Subdivs. (11), (12) and (13) that refunds are for use of fuel in vehicles on roads in this state, effective July 9, 2003; P.A. 07-250 added Subsec. (a)(14) re fuel used for hauling waste for Connecticut Resources Recovery Authority's mid-Connecticut project, effective July 1, 2007, and applicable to claims for refund filed on or after that date; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority's” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority's” in Subsec. (a)(14), effective June 6, 2014.

Cited. 205 C. 51.



Section 12-459a and 12-460 - Definition. Refunds for fuel used by certain municipal and other vehicles.

Sections 12-459a and 12-460 are repealed.

(1949, Rev., S. 2553; 1953, S. 1415d; 1958 Rev., S. 14-338; 1959, P.A. 579, S. 6; 673, S. 3, 4; 1961, P.A. 89, S. 2; 1963, P.A. 165; February, 1965, P.A. 70; 1969, P.A. 386, S. 1; 615; 1971, P.A. 784, S. 2; June, 1971, P.A. 1, S. 8; 1972, P.A. 205, S. 2; P.A. 74-248, S. 1, 2; P.A. 75-511, S. 2, 3; P.A. 78-322, S. 1, 5; P.A. 82-25, S. 9, 10.)



Section 12-460a - Deposit of certain tax revenues into the Conservation Fund.

Section 12-460a is repealed, effective October 1, 2009.

(P.A. 95-160, S. 50, 69; P.A. 96-139, S. 12, 13; P.A. 98-225, S. 1, 2; P.A. 99-173, S. 55, 65; June Sp. Sess. P.A. 99-1, S. 13, 51; P.A. 00-170, S. 37, 42; May 9 Sp. Sess. P.A. 02-1, S. 72; June Sp. Sess. P.A. 09-3, S. 513.)



Section 12-461 - Hearings before commissioner concerning any tax, penalty or interest under this chapter. Request for hearing by distributor. Related procedures.

Any distributor aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of such tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any distributor has been due, order a hearing on his own initiative and require the distributor or any other individual whom he believes to be in possession of relevant information concerning the distributor to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath. The commissioner, after a hearing, may suspend or revoke the distributor's license of any distributor violating any provision of this chapter.

(1949 Rev., S. 2557; 1958 Rev., S. 14-339; 1959, P.A. 579, S. 7; 1971, P.A. 870, S. 99; P.A. 76-436, S. 320, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 82-259, S. 4, 7; P.A. 91-236, S. 10, 25.)

History: 1959 act replaced previous provisions; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and “Hartford county” for “county of Hartford”, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 82-259 substituted, in lieu of the appeal procedure to the superior court previously provided for in this section, provisions concerning administrative hearings before the commissioner related to any tax, penalty or interest under this chapter; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134.



Section 12-461a - Fuel held or transported with intent to avoid tax. Declared contraband. Seizure and sale thereof.

Any fuel subject to tax imposed under this chapter, which in the course of transport within the state is not properly supported by invoice or delivery tickets as required by section 12-461b and which is in the possession, custody or control of any person for purposes of being consumed, sold or transported in this state, with intent to evade or violate the provisions of this chapter or avoid payment of the tax imposed hereunder and any truck, tractor, trailer, vessel, conveyance or other vehicle used in the transportation of such fuel and all other paraphernalia, equipment or other tangible personal property, incident to use for such purposes, found in the place, building, truck, tractor, trailer, vessel, conveyance or other vehicle where such fuel is found, are declared to be contraband goods; and any house, building or other premises and any vehicle or other conveyance suspected of containing such contraband goods may be searched under due process of law; and any such contraband goods may be seized by the commissioner, his agents or employees, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing herein shall be construed to require the commissioner to confiscate fuel or property when he has reason to believe that the owner, consignee or consignor thereof is not wilfully or intentionally evading the tax imposed under this chapter. Any property seized under the provisions of this chapter may, in the discretion of the commissioner, be offered by the commissioner for sale at public auction to the highest bidder after advertisement as provided in section 12-461c, or the commissioner may dispose of such property in a manner which he deems to be in the best interest of the state. The commissioner shall deliver to the State Treasurer the proceeds of any sale made under the provisions of this section. The seizure and sale of any fuel or property under the provisions of this section shall not relieve any person from a fine or other penalty for violation of this chapter.

(P.A. 85-391, S. 2, 7.)

Cited. 205 C. 51.



Section 12-461b - Fuel in transport must be supported by valid invoices. Seller or consignor required to be distributor. Violations deemed fuel contraband and subject to seizure.

Every person who transports fuels upon the public highways, roads, streets or waterways of this state shall have in his actual possession invoices or delivery tickets for such fuels, which shall show the true name and address of the consignor or seller, the true name and address of the consignee or purchaser and the number of gallons and type of fuel so transported. If the fuel is consigned to or delivered to or purchased by any person in Connecticut, such seller or consignor shall be a distributor licensed as provided in section 12-456; if the invoices or delivery tickets specify that the fuel is to be delivered to any person in any other state or jurisdiction, such seller or consignor shall be required to be authorized by the laws of such other state or jurisdiction to engage in the business of distributing fuel on which the taxes imposed by such other state or jurisdiction have not been paid. In the absence of such invoices or delivery tickets, or, if the name or address of the consignee or purchaser is falsified or if the seller or consignor is not authorized to distribute fuel, the fuel so transported shall be deemed contraband and shall be subject to confiscation. Any transporter, shipper or any person who violates any provision of this section shall be imprisoned not more than one year or be fined not more than one thousand dollars or both.

(P.A. 85-391, S. 3, 7; P.A. 86-7, S. 1, 3.)

History: P.A. 86-7 applied provisions to transportation of fuels on waterways.

Cited. 205 C. 51.



Section 12-461c - Fuel and property subject to seizure. Procedure for sale thereof.

When any property has been seized under the provisions of section 12-461a, the commissioner may, at his discretion, after a hearing as provided in section 12-461, advertise such property for sale in a newspaper published or having a circulation in the town in which the seizure took place, at least five days before the sale. Any person claiming an interest in such property may make written application to the commissioner for a hearing, stating his interest in the property and his reasons why such interest should not be forfeited. Further proceedings on such application for hearing shall be taken as provided in sections 12-461 and 12-463. No sale of any property under the provisions of section 12-461a shall be made while an application for a hearing is pending before the commissioner, but the pendency of an appeal under the provisions of said section 12-463 shall not prevent the sale unless the appellant posts a satisfactory bond, with surety, in an amount double the estimated value of the property, conditioned upon the successful termination of the appeal. When any such sale has been consummated, the proceeds thereof shall become the property of the state, provided any person who has an interest in such property shall have the same rights with respect to the proceeds of such sale as such person had in relation to such property prior to sale.

(P.A. 85-391, S. 4, 7.)

Cited. 205 C. 51.



Section 12-462 - Exemption of aviation fuel.

(a) The commissioner may license dealers to purchase fuel that is exempt under subparagraph (L) of subdivision (3) of subsection (a) of section 12-458 from distributors and to sell such nontaxable fuel, provided they can properly control such sale, through meters or by full tank wagon compartment delivery, directly into the fuel tank of any aircraft or aircraft engine. The dealer so licensed shall keep and maintain proper accounting records of all purchases from the distributor and sales invoices to the purchaser, showing the signature of the purchaser and the license number of the aircraft serviced, and the inventory on hand on the first day of each month. Such records shall be preserved for a period of at least three years and shall be audited by the commissioner at regular intervals. Any discrepancies found to exist for which a satisfactory explanation cannot be submitted shall be subject to the tax imposed by section 12-458 against such dealer. The license to sell fuel as a dealer under this subsection may be revoked if the licensee fails to properly control and safeguard the state from any diversion to uses other than those specified in this section.

(b) Each distributor of aviation turbine fuel shall, on or before the twenty-fifth day of each month, render a report to the commissioner. Such report shall state the number of gallons of aviation turbine fuel sold or used by him during the preceding calendar month, on forms to be furnished by the commissioner, and shall contain such further information as the commissioner shall prescribe.

(1949, S. 1419d; 1957, P.A. 666; 1958 Rev., S. 14-344; 1959, P.A. 456; 579, S. 8; 1967, P.A. 625, S. 3; P.A. 79-631, S. 45, 111; P.A. 84-427, S. 5; P.A. 97-243, S. 36, 67; P.A. 98-262, S. 8, 22.)

History: Later 1959 act replaced previous provisions; 1967 act substituted discrepancies “for which a satisfactory explanation cannot be submitted” for discrepancies “not accounted for by spillage, shrinkage or evaporation” and tax “imposed by section 12-458” for tax “of $0.06; P.A. 79-631 made technical changes; P.A. 84-427 deleted the reference to repealed Sec. 12-466 and added Subsec. (b) requiring that each distributor of aviation turbine fuel shall be required to submit to the commissioner, monthly, a report concerning the number of gallons of such fuel sold or used by such distributor during the preceding month; P.A. 97-243 amended Subsec. (a) to provide for the tax free sales of aviation fuel for aviation purpose at airports and to make conforming and technical changes, effective June 24, 1997, and applicable to sales occurring on or after January 1, 1998; P.A. 98-262 amended Subsec. (a) to change reference from Subpara. (M) to Subpara. (L) of Sec. 12-458(a)(3), effective June 8, 1998.



Section 12-463 - Appeal to Superior Court by distributor concerning determination by commissioner under this chapter.

Any distributor aggrieved because of any order, decision, determination or disallowance of the commissioner made under this chapter may, within one month after service of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety, to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof to the aggrieved distributor. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 2556; 1958 Rev., S. 14-339; 1959, P.A. 579, S. 9; 1971, P.A. 870, S. 100; P.A. 76-436, S. 321, 681; P.A. 78-280, S. 5, 6, 127; P.A. 82-259, S. 5, 7; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 13, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 23, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1959 act replaced previous provisions; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters pending deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and “Hartford county” for “county of Hartford”, effective July 1, 1978; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 82-259 amended section by deleting provisions pertaining to suspension or revocation of a distributor's license and appeal from such action to superior court, and substituting in lieu thereof a procedure for appeal to superior court by any distributor aggrieved by any determination by the commissioner under this chapter; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 90% per annum; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-464 - Penalties for wilful violations or fraudulent intent.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-475 to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(c) Any person who violates any provision of this chapter, for which no other penalty is provided, shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 2561; 1953, S. 1418d; 1958 Rev., S. 14-343; 1959, P.A. 579, S. 10; 1971, P.A. 140, S. 2; P.A. 77-614, S. 139, 610; P.A. 82-172, S. 8, 14; P.A. 88-314, S. 34, 54; P.A. 97-203, S. 8, 20; P.A. 13-258, S. 52.)

History: 1959 act replaced previous provisions; 1971 act substituted “section 12-456” for repealed Sec. 12-455; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-172 eliminated reference to enforcement of payment of tax on motor fuel not paid when due (provisions for collection of said tax, state liens and foreclosure procedure included in section 12-475); P.A. 88-314 deleted the entire section concerning the applicable penalty for making a false or fraudulent return and substituted in lieu thereof penalty provisions pertaining to wilful failure to pay the tax or file a return or report within the time required or wilful delivery of a return or other document known to be false in any material matter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.

Taxpayer may pay under protest and sue for recovery if he claims tax not due. 115 C. 562.



Section 12-465 to 12-474 - Special fuels tax.

Sections 12-465 to 12-474, inclusive, are repealed.

(1959, P.A. 579, S. 11–20; 1961, P.A. 336, S. 1, 2; 1963, P.A. 145; 146; 147; 148; February, 1965, P.A. 83, S. 1; 325, S. 11; 1967, P.A. 8, S. 1; 625, S. 4, 5; 1969, P.A. 388, S. 15; 612, S. 2; June, 1971, P.A. 8, S. 32, 33; P.A. 73-2, S. 2, 11; 73-636, S. 2, 3; P.A. 75-374, S. 2, 3; P.A. 76-114, S. 6, 21; 76-284, S. 1, 2; 76-436, S. 322, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; 78-322, S. 4, 5; P.A. 79-32, S. 1, 2; 79-221, S. 1, 2; P.A. 81-64, S. 14, 23; 81-411, S. 33, 42; P.A. 82-25, S. 9, 10; 82-472, S. 182, 183.)



Section 12-475 - Regulations. Enforcement. Collection procedure. Lien against real estate. Investigation or hearing procedure.

(a) The Commissioner of Revenue Services shall prescribe regulations for the enforcement of this chapter.

(b) The commissioner is authorized to avail himself or herself of the services of the state police and the Commissioner of Motor Vehicles in enforcing this chapter.

(c) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his or her authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(d) In carrying out the provisions of this chapter, the commissioner, and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing, may administer oaths and take testimony under oath in any inquiry or investigation related to the tax imposed under this chapter. At any such hearing ordered by the commissioner, the commissioner or the commissioner's representative authorized to conduct such hearing and to issue such process as may be necessary for such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate the witness provided such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against the witness. If any person disobeys such process or, having appeared in obedience to such process, refuses to answer any pertinent question put to him or her by the commissioner or the commissioner's authorized representative, or to produce any books and other documentary evidence pursuant to such questioning, the commissioner or such representative may apply to the superior court for the judicial district in which the taxpayer resides or in which the business has been conducted setting forth such disobedience to process or refusal to answer. The court shall order such person to appear before said court to answer such question or to produce such books and documentary evidence and, upon such person's refusal to do so, shall commit such person to a community correctional center until such person testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(1959, P.A. 579, S. 21; P.A. 76-436, S. 323, 681; P.A. 77-614, S. 139, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-172, S. 9, 14; P.A. 04-201, S. 2.)

History: P.A. 76-436 substituted superior court for court of common pleas in Subsec. (a), effective July 1, 1978; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-172 added provisions re collection of tax, re lien against real estate related to overdue taxes and re lien foreclosure procedure and deleted previous provisions in Subsec. (a) re hearings and appeals; P.A. 04-201 amended Subsecs. (b) and (c) to make technical changes for the purposes of gender neutrality and added Subsec. (d) re investigation or hearing procedures to enforce the tax under chapter, effective June 3, 2004.

Cited. 205 C. 51.



Section 12-475a - Agreements with other jurisdictions concerning cooperative motor vehicle fuels tax audits.

The Commissioner of Revenue Services may, for purposes of cooperative audits of reports and returns related to the state tax on motor vehicle fuels, enter into agreements with the appropriate authorities of other jurisdictions imposing tax on motor vehicle fuels similar to that imposed in Connecticut under this chapter. In performing any such audit or part thereof, any officer or employee of any such other jurisdiction shall be deemed an authorized agent of this state for such purpose and such audit or part thereof shall have the same effect as a similar audit by the Department of Revenue Services.

(P.A. 90-54.)



Section 12-476 - Payment of receipts to Treasurer.

Moneys collected under the provisions of this chapter shall be paid promptly to the State Treasurer in accordance with section 13b-61.

(1949 Rev., S. 2559; 1958 Rev., S. 14-341; 1959, P.A. 579, S. 22; June, 1971, P.A. 8, S. 34; P.A. 73-2, S. 3, 11; 73-675, S. 5, 44; P.A. 74-342, S. 12, 43.)

History: 1959 act replaced former provisions; 1971 act added exception re moneys credited to general fund; P.A. 73-2 substituted “money in excess of eight cents per gallon ...” for “amount collected from the tax increase ...” in exception re moneys credited to general fund; P.A. 73-675 substituted “transportation fund” for “highway fund”; P.A. 74-342 provided that tax receipts be paid to state treasurer rather than credited to transportation fund or general fund.



Section 12-476a - Fuel transporters to report to commissioner. Penalty for violations.

Every railroad company, every street, suburban or interurban railroad company, every pipe line company, every water transportation company, and every common carrier transporting fuel, either in interstate commerce to or from points within the state, and every person transporting fuel by whatever manner to or from a point in the state, shall at any time, and from time to time, upon written request of the commissioner, report under penalty of false statement on forms prescribed by said commissioner all deliveries of fuel so made to or from points within the state, for such periods as the commissioner may specify. Such reports shall show the name and address of the person to whom the deliveries of fuel have actually and in fact been made, the name and address of the originally named consignee, if fuel has been delivered to any other than the originally named consignee, the point of origin, the point of delivery, the date of delivery, and the number and initials of each tank car and the number of gallons contained therein, if shipped by rail, the name of the boat, barge or vessel, and the number of gallons contained therein, if shipped by water, the license number of each tank truck and the number of gallons contained therein, if transported by motor truck, or, if delivered by other means, the manner in which such delivery is made; and such other additional information relative to shipments of fuel as the commissioner may require. Any person who violates any provision of this section shall be fined five hundred dollars for each offense.

(1967, P.A. 625, S. 6; 1971, P.A. 871, S. 83; P.A. 82-25, S. 3, 10; P.A. 88-314, S. 35, 54.)

History: 1971 act substituted “false statement” for “perjury”; P.A. 82-25 changed references to “gasoline” to “fuel”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 88-314 added the fine at the end of the section applicable to any transporter of fuel in the state who fails to make any report as required in this section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-476b - Identification of vehicles transporting fuel. Penalty for failure to comply.

All vehicles used in transporting fuel shall be identified by having the name or trade name of the true owner or the lessee thereof printed in plain view on both sides of the vehicle in prominent and legible letters not less than one and one-half inches in height. Any person who violates any provision of this section shall be fined five hundred dollars for each offense.

(1967, P.A. 625, S. 7; 1969, P.A. 387, S. 1; P.A. 73-216; P.A. 82-25, S. 4, 10; P.A. 83-295, S. 1; P.A. 88-314, S. 36, 54.)

History: 1969 act specified that names be printed “in plain view” and included lessees under provisions of section; P.A. 73-216 made provisions applicable to “all vehicles” rather than to “tank wagon trucks” only, allowed printing of trade name, required printing to be on both sides of vehicle and reduced required height of letters from four inches to one and one-half inches; P.A. 82-25 changed reference to “petroleum products” to “fuel”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 83-295 provided that violation of any provision of the section is an infraction; P.A. 88-314 added the fine at the end of the section applicable to the owner of any vehicle used in transporting fuel in the state which is not identified as required in this section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-476c - Duties of master of barge or tanker. Invoice or bill of sale.

The commissioner or his authorized agent may at any time during normal business hours inspect the books of any carrier to determine if the requirements of this section are being complied with properly. The master or other person in charge of any barge, tanker or other vessel in which fuel is being transported, other than the fuel being transported for use in operating the engine which propels such vessel, shall have in his possession an invoice, bill of sale or other evidence showing the name and address of the consignor or person from which such fuel was received by him, and the name and address of the consignee or person to whom he is to make delivery of the same, together with the number of gallons to be delivered to each such person, and shall upon the request of any agent of the commissioner produce such invoice, bill of sale or other record evidence for inspection. Any person who violates this section shall be fined five hundred dollars for each offense.

(1967, P.A. 625, S. 8; P.A. 82-25, S. 5, 10; P.A. 88-314, S. 37, 54.)

History: P.A. 82-25 changed references to “gasoline” to “fuel”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 88-314 added the fine of $500 for each offense in lieu of the preceding fine of not more than $100 for the first offense and not less than $100 for each subsequent offense, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-476d to 12-477b - Imposition of excise tax on fuel; rate; penalty for failure to file report or pay tax. Tax Commissioner to succeed to powers and duties of Motor Vehicle Commissioner. Distribution of certain revenue to transit districts and municipalities. Tax on fuel in inventory as of May 31, 1976.

Sections 12-476d to 12-477b, inclusive, are repealed.

(1959, P.A. 579, S. 23; 1969, P.A. 612, S. 3; P.A. 73-2, S. 5, 11; P.A. 76-322, S. 26, 27; 76-391, S. 1, 2; P.A. 82-25, S. 9, 10; P.A. 82-472, S. 182, 183.)






Chapter 222 - Motor Carrier Road Tax

Section 12-478 - Definitions.

Whenever used in this chapter:

(1) “Motor carrier” means every person, firm or corporation which operates or causes to be operated on any highway in this state any qualified motor vehicle;

(2) “Operations” means operations of all such vehicles, whether loaded or empty, whether or not for compensation and whether owned by or leased to the motor carrier which operates them or causes them to be operated;

(3) “Motor fuel” means “fuels” as defined in section 12-455a; and

(4) “Qualified motor vehicle” means a motor vehicle that is used, designed or maintained for transportation of persons or property and that (A) has two axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds; or (B) has three or more axles regardless of weight; or (C) is used in combination and the combined gross vehicle weight or registered gross vehicle weight exceeds twenty-six thousand pounds; but does not include a recreation vehicle that is used exclusively for personal pleasure, and not used in connection with any trade or business, by an individual.

(1961, P.A. 575, S. 1; P.A. 80-71, S. 23, 30; P.A. 81-14, S. 3, 4; P.A. 82-25, S. 7, 10; P.A. 84-429, S. 51; P.A. 85-449, S. 1, 3; P.A. 95-35, S. 1, 3; P.A. 03-107, S. 7.)

History: P.A. 80-71 redefined “motor carrier” to include trucks with registered gross weight over 18,000 pounds, rather than trucks with more than two axles, and to delete exception for persons, firms or corporations owning not more than three trucks for their own use; P.A. 81-14 added consideration of light weight in Subsec. (a); P.A. 82-25 substituted references to Sec. 12-455a for reference to repealed Sec. 12-459a in Subdiv. (a) and for reference to Secs. 14-1 and 14-465 in Subdiv. (c), effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 84-429 made technical change for statutory consistency; P.A. 85-449 redefined “motor carrier” to include buses used exclusively for charter or special operations and added Subdiv. (d) defining “charter” and “special operations”, effective July 1, 1986; P.A. 95-35 redesignated Subsecs. (a) to (d) as Subdivs. (1) to (4) and added Subdiv. (5) defining “qualified motor vehicle”, effective January 1, 1996; P.A. 03-107 deleted former Subdiv. (4) defining “charter” and “special operations” and redesignated existing Subdiv. (5) as new Subdiv. (4), effective June 18, 2003.



Section 12-479 - Tax rate.

Every motor carrier shall pay a road tax equivalent to the rate per gallon of the tax in effect under chapter 221 calculated on the amount of motor fuel used in its operations within this state.

(1961, P.A. 575, S. 2.)



Section 12-479a - Tax rate increase.

Section 12-479a is repealed.

(1969, P.A. 612, S. 4; P.A. 82-25, S. 9, 10; 82-472, S. 182, 183.)



Section 12-480 - Credit on tax. Refund. Challenging legality of registration fee.

(a) Every such motor carrier shall be entitled to a credit on such tax equivalent to the rate per gallon of the tax in effect under said chapter 221 on all motor fuel purchased by such carrier within this state for use in its operations either within or without this state and upon which motor fuel the tax imposed by the laws of this state has been paid by such carrier. Evidence of the payment of such tax in such form as may be required by, or is satisfactory to, the Commissioner of Revenue Services shall be furnished by each such carrier claiming the credit herein allowed. When the amount of the credit herein provided to which any motor carrier is entitled for any quarter exceeds the amount of the tax for which such carrier is liable for the same quarter, such excess may, under regulations of the Commissioner of Revenue Services, be allowed as a credit on the tax for which such carrier would be otherwise liable for any of the four succeeding quarters; or such carrier may file, within one year from the due date for such quarter, an application verified and presented, in accordance with regulations adopted by the Commissioner of Revenue Services in accordance with chapter 54 and supported by such evidence as may be satisfactory to the Commissioner of Revenue Services, for a refund of such excess.

(b) (1) The Commissioner of Revenue Services shall not allow such refund except after an audit of the applicant's records and he shall audit the records of an applicant at least once a year. The commissioner shall transmit all claims approved by him to the Comptroller, who shall draw an order on the State Treasurer for payment of such refund. If the commissioner determines that any such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the Commissioner of Revenue Services.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to subsection (b) of section 12-489.

(c) (1) Any motor carrier who has registered any vehicle and paid a fee pursuant to section 12-487, and who claims that such registration or payment is illegal for any reason, may claim a refund or credit, in writing, within six months after such registration or payment. If, upon examination of such claim, the commissioner determines that such registration or payment was illegal, the State Treasurer, upon order of the Comptroller, shall refund or credit the amount of any such fee to such motor carrier. If the commissioner determines that registration or payment was legal, he shall mail notice of the proposed disallowance to the motor carrier, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to subsection (b) of section 12-489.

(1961, P.A. 575, S. 3; 1967, P.A. 23, S. 1; P.A. 73-675, S. 6, 44; P.A. 74-342, S. 13, 43; P.A. 77-614, S. 139, 610; P.A. 78-179, S. 1, 2; P.A. 81-366, S. 3, 7; P.A. 90-140, S. 1, 2; P.A. 97-243, S. 59, 67.)

History: 1967 act rewrote provision in Subsec. (a) for refunds of excess when tax paid to another state on fuel purchased in Connecticut for clarity and economy of expression; P.A. 73-675 substituted transportation fund for highway fund in Subsec. (b); P.A. 74-342 deleted provision for payment of refund out of transportation fund in Subsec. (b); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-179 required filing of application for refund within one year from due date of quarter rather than within six months of end of quarter, effective May 17, 1978, and applicable to taxes due under chapter 222 for the calendar quarter ending September 30, 1978, and each calendar quarter thereafter; P.A. 81-366 added Subsec. (c) providing for a credit or refund of any registration fee challenged as being illegal, effective June 29, 1981; P.A. 90-140 amended Subsec. (a) by eliminating the requirement that to be eligible for refund the carrier must have incurred liability in another state under a similar tax and that the refund may not exceed the tax liability to such other state calculated at a rate not in excess of the rate of motor fuel tax in effect in Connecticut, effective January 1, 1991, and applicable to refunds under Sec. 12-480 on or after that date; P.A. 97-243 amended Subsecs. (b) and (c) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to make technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date.

Cited. 209 C. 679.



Section 12-480a - Certain motor fuel dealers permitted to purchase diesel fuel without payment of tax when purchased for sale to motor carriers who pay the tax as provided in this chapter.

Section 12-480a is repealed.

(P.A. 86-352, S. 1, 5; P.A. 87-222, S. 1, 2; P.A. 89-251, S. 54, 203; P.A. 91-231, S. 8; P.A. 93-179, S. 3.)



Section 12-481 - Bond for payment of tax.

A motor carrier may give a bond, issued by a surety company authorized to issue bonds in the state, in an amount satisfactory to the Commissioner of Revenue Services which shall be not less than one thousand dollars or more than ten thousand dollars payable to the state of Connecticut and conditioned that the carrier will pay all taxes due and to become due under this chapter from the date of the bond to the date when either the carrier or the bonding company notifies the Commissioner of Revenue Services that the bond has been cancelled. As long as the bond remains in force, the Commissioner of Revenue Services may order refunds to the motor carrier in the amounts appearing to be due on applications filed by the carrier under section 12-480 without first auditing the records of the carrier. The surety shall be liable for all omitted taxes assessed against the carrier, including the penalties and interest on such taxes provided in section 12-488, even though the assessment is made after cancellation of the bond, but only for such taxes due and payable while the bond was in force and penalties and interest on such taxes.

(1961, P.A. 575, S. 4; February, 1965, P.A. 66, S. 1; P.A. 77-614, S. 139, 610; P.A. 06-196, S. 90.)

History: 1965 act made amount of bond dependent upon commissioner's decision within limits of $1,000 minimum and $10,000 maximum, previously bond was $10,000 without exception; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 12-482 - Penalties for wilful violations of requirements of this chapter.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-484 or 12-487 to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1961, P.A. 575, S. 5; P.A. 88-314, S. 38, 54; P.A. 97-203, S. 9, 20; P.A. 13-258, S. 53.)

History: P.A. 88-314 deleted the entire section concerning penalties for wilfully false statements for the purpose of obtaining a credit, refund or reduction related to tax liability under this chapter, and substituted in lieu thereof penalty provisions for wilful failure to pay the tax or make required reports within the time allowed and wilful delivery of any report or other document known to be false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-483 - Payment of tax.

The tax hereby imposed shall be paid by each motor carrier quarterly to the Commissioner of Revenue Services on or before the last day of January, April, July and October of each year and calculated upon the amount of gasoline or other motor fuel used in its operations within this state by such carrier during the quarter ending with the last day of the preceding month. The amount of motor fuel used in the operations of any motor carrier within this state shall be such proportion of the total amount of such motor fuel used in its entire operations within and without this state as the total number of miles traveled within this state bears to the total number of miles traveled within and without this state. The commissioner may, at his discretion, allow use of a miles per gallon factor in computing fuel used in operations in lieu of the above formula if evidence is presented to his satisfaction that no loss of revenue will result. The commissioner may hold the lessor and lessee of vehicles used by such motor carrier jointly and severally responsible for the payment of the tax set forth in this section.

(1961, P.A. 575, S. 6; 1963, P.A. 132; 1967, P.A. 23, S. 2; P.A. 77-614, S. 139, 610.)

History: 1963 act allowed commissioner to permit use of miles per gallon factor in computing fuel used; 1967 act allowed commissioner to hold lessor and lessee of vehicles jointly and severally responsible for payment of tax; P.A. 77-614 substituted commissioner to hold lessor and lessee of services for tax commissioner, effective January 1, 1979.



Section 12-484 - Reports by motor carriers. Regulations.

(a) Except as otherwise provided in this section, every motor carrier subject to the tax imposed by this chapter shall, on or before the last day of January, April, July and October, annually, make to the commissioner such reports of its operations during the quarter ending the last day of the preceding month as the commissioner may require and such other reports from time to time as the commissioner may deem necessary.

(b) The commissioner shall exempt from the reporting requirements of subsection (a) of this section, those motor carriers operating solely within this state and purchasing motor fuel solely within this state.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 relating to the administration and enforcement of this chapter.

(1961, P.A. 575, S. 7; P.A. 77-614, S. 139, 610; P.A. 87-33; P.A. 89-9, S. 1, 2; P.A. 10-188, S. 7.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-33 required commissioner to adopt and enforce regulations relating to administration and enforcement of chapter; P.A. 89-9 enabled the commissioner, by regulation, to allow reports of operations for periods other than quarterly and to exempt as a class motor carriers purchasing motor fuel solely within this state, requiring an annual report in such cases in lieu of any other reporting period; P.A. 10-188 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to eliminate alternative reporting periods and remove regulations provisions, amended Subsec. (b) to require that exemption from reporting requirements be provided to motor carriers operating and purchasing fuel solely within the state and to remove regulations provisions, and added Subsec. (c) re regulations, effective July 1, 2010, and applicable to quarterly periods commencing on or after January 1, 2011.



Section 12-484a - Charter or special operations omitted from quarterly reports.

Section 12-484a is repealed, effective June 18, 2003.

(P.A. 85-449, S. 2, 3; P.A. 03-107, S. 11.)



Section 12-485 - Joint reports.

(a) Two or more motor carriers regularly engaged in the transportation of passengers on through buses on through tickets in pool service may, at their option, make joint reports of their entire operations in this state. The taxes imposed by section 12-479 shall be calculated on the basis of such joint reports as though such carriers were a single carrier; and the carriers making such reports shall be jointly and severally liable for the taxes.

(b) Such joint reports shall show the total number of over-the-road miles traveled in this state and the total number of gallons of motor fuel purchased in this state by the reporting carriers. Credits to which the carriers making a joint return are entitled shall not be allowed as credits to any other carrier; but carriers filing joint reports shall permit all carriers engaged in this state in pool operations with them to join in filing joint reports.

(c) The vehicles of carriers filing joint reports shall be deemed to have consumed on the average one gallon of motor fuel for each five miles traveled unless evidence discloses that a different amount was consumed.

(1961, P.A. 575, S. 8.)



Section 12-486 - Inspection of books and records by the commissioner. Agreements with other jurisdictions for cooperative audits. International fuel tax agreement.

(a) The Commissioner of Revenue Services and his authorized agents and representatives may, at any reasonable time, inspect the books and records of any motor carrier subject to the tax imposed by this chapter.

(b) The commissioner may enter into agreements with the appropriate authorities of other jurisdictions having statutes similar to this chapter for the cooperative audit of motor carrier reports and returns. In performing any such audit or part thereof, the officers and employees of the other jurisdiction or jurisdictions shall be deemed authorized agents of this state for such purpose, and such audits or parts thereof shall have the same effect as similar audits or parts thereof made by the Department of Revenue Services.

(c) (1) For purposes of this subsection:

(A) “Department” means the Department of Revenue Services.

(B) “Commissioner” means the Commissioner of Revenue Services.

(C) “Motor carrier” means any individual, firm, association, or private or public corporation engaged in interstate commercial operation of motor vehicles, any part of which is within this state or any other jurisdiction that is party to an agreement under this subsection.

(D) “Licensee” means any motor carrier who has been issued a motor fuels tax license under an agreement entered into under this subsection.

(E) “Jurisdiction” means a state, territory or possession of the United States, the District of Columbia, a foreign country or a province of a foreign country.

(F) “Base jurisdiction” means the jurisdiction in which the licensee is legally domiciled, or in the case of a licensee who has no legal domicile, the jurisdiction from or in which the licensee's vehicles are most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled.

(G) “Motor fuels” means “fuels” as defined in section 12-455a.

(H) “Motor fuels taxes” means the tax imposed under this chapter and any similar tax imposed by other jurisdictions that are parties to an agreement under this subsection.

(2) In lieu of the requirements of this chapter with respect to licensing, bonding, reporting and auditing, the commissioner may enter into the International Fuel Tax Agreement or other cooperative agreements with another jurisdiction or other jurisdictions to permit base jurisdiction licensing of motor carriers who are liable for the tax imposed by this chapter and to provide for the cooperation and assistance among the jurisdictions that are parties to the agreement in the administration and collection of motor fuels taxes. No agreement, arrangement, declaration, or amendment to an agreement is effective until stated in writing and approved by the commissioner. If the commissioner enters into the International Fuel Tax Agreement or other cooperative agreement under this subsection, and if the provisions set forth in that agreement or other agreement are different from provisions prescribed by other sections of the general statutes, then the agreement provisions shall prevail.

(3) The amount of the tax imposed and collected on behalf of this state under an agreement entered into under this subsection shall be determined as provided in this chapter.

(4) An agreement entered into under this subsection may provide for determining (A) the base jurisdiction for motor carriers, (B) record-keeping requirements, (C) audit procedures, (D) exchange of information, (E) persons eligible to be licensees, (F) license revocation, (G) tax reporting requirements and periods, (H) penalties and interest for filing of tax reports or payment of tax after the due dates prescribed by the agreement, (I) procedures for forwarding of taxes, penalties and interest collected on behalf of another jurisdiction to that jurisdiction, (J) if bonding is required and (K) any additional provisions which will facilitate the administration of the agreement.

(5) Notwithstanding any provision of the general statutes to the contrary, the commissioner may, as required by the terms of an agreement entered into under this subsection, forward to any official of another jurisdiction that is a party to the agreement any information in the possession of the department relative to the manufacture, receipt, sale, use, transportation or shipment of motor fuels by any person. The commissioner may disclose to any official of another jurisdiction that is a party to the agreement the location of offices, motor vehicles and other real and personal property of motor carriers.

(6) An agreement entered into under this subsection may provide for each jurisdiction that is a party to the agreement to audit the records of licensees based in such jurisdiction to determine if the motor fuel taxes due each jurisdiction are properly reported and paid. Each jurisdiction that is a party to the agreement shall forward the findings of the audits performed on licensees based in such jurisdiction to each other jurisdiction that is a party to the agreement in which the carrier has taxable use of motor fuels. Such findings may be served upon the licensee and shall have the same effect as the audit findings made by the department.

(7) No agreement entered into under this subsection may preclude the department from auditing the records of any motor carrier who has used motor fuels in this state. Any licensee or motor carrier who is eligible to be a licensee from whom the department has requested records shall make the records available at the location designated by the department or may request the department to audit such records at the place of business of such licensee or motor carrier. If the place of business is located outside this state, the department may require such licensee or motor carrier to reimburse the department for authorized per diem and travel expenses.

(8) The legal remedies for any motor carrier who is served with an order or assessment under an agreement entered into under this subsection are as prescribed in section 12-489.

(9) This subsection shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subsection among jurisdictions enacting it for the purpose of participating in the International Fuel Tax Agreement.

(10) The commissioner may enter into the International Fuel Tax Agreement on or after July 1, 1993, provided that such entry is not effective before January 1, 1996.

(1961, P.A. 575, S. 9; 1967, P.A. 23, S. 3; P.A. 77-614, S. 139, 610; P.A. 93-179, S. 1.)

History: 1967 act added provisions re cooperative audits of motor carrier reports and returns; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 93-179 divided existing provisions into Subsecs. (a) and (b) and added new Subsec. (c) re entry into the International Fuel Tax Agreement; (Revisor's note: In 1997 the Revisors editorially corrected a reference in Subsec. (c)(4) from “payment of tax after the dues dates prescribed ...” to “payment of tax after the due dates prescribed ...”).



Section 12-486a - Deficiency assessments by commissioner.

(a) If the Commissioner of Revenue Services is not satisfied with any report or return of a motor carrier subject to the tax imposed by this chapter or the amount of such tax to be paid by any such motor carrier, the commissioner may compute and assess the amount of such tax on the basis of facts contained in such report or return or on the basis of any other information available to the commissioner. One or more deficiency assessments may be made with respect to any return for the tax imposed by this chapter.

(b) The amount of such deficiency assessment, exclusive of penalties, shall bear interest at the rate of one per cent per month or fraction thereof from the last day of the month succeeding the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(c) When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty of twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period.

(d) The Commissioner of Revenue Services shall give written notice to any motor carrier of any such deficiency assessment. If such notice is served by mail, it shall be addressed to such motor carrier at the address appearing in the records of the Department of Revenue Services. Except in the case of fraud, intent to evade the provisions of this chapter or failure to submit a return, such notice of a deficiency assessment shall be mailed within three years after the last day of the month following the quarterly period for which the amount is assessed or within three years after the return for such period is filed, whichever is later.

(e) If, prior to the expiration of the time prescribed in subsection (d) of this section for the mailing of notice of a deficiency assessment, the taxpayer has consented in writing to the mailing of notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon for such mailing. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of such period.

(P.A. 75-552, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 81-64, S. 15, 23; 81-411, S. 34, 42; P.A. 88-314, S. 39, 54; P.A. 95-26, S. 24, 52.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-64 amended Subsec. (c) to include a minimum penalty of $50; P.A. 81-411 increased the rate of interest applicable to the deficiency assessment from 1% to 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 amended Subsec. (c), concerning penalties when a deficiency in payment of tax is due to negligent compliance with this chapter and when due to intent to evade chapter requirements, by making the penalties applicable in the case of deficiency due to negligent compliance with or intent to evade regulations promulgated under this chapter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-487 - Registration of vehicles for purposes of the motor carrier road tax. Use of dyed diesel fuel.

(a) Each motor carrier operating or causing to be operated on any highway in this state any qualified motor vehicle, as defined in section 12-478, solely and exclusively in intrastate commerce shall register each such vehicle with the Commissioner of Revenue Services, for a fee of ten dollars per vehicle, which registration shall be renewable annually. On the registration of any such vehicle, said commissioner shall provide identification markers for such vehicle to be affixed to the lower rear portion of the exterior side of the vehicle's doors. Such marker shall remain the property of the state and may be recalled for any violation of the provisions of this chapter or of the regulations promulgated hereunder.

(b) (1) Each motor carrier operating or causing to be operated on any highway in this state any qualified motor vehicle, as defined in section 12-478, in interstate commerce shall, if such carrier's base jurisdiction is this state, for purposes of any agreement entered into by the commissioner under subsection (c) of section 12-486, register each such vehicle with the Commissioner of Revenue Services, for a fee of ten dollars per vehicle, which registration shall be renewable annually. On the registration of any such vehicle, the commissioner shall provide identification markers for such vehicle to be affixed as required by such agreement. Such marker shall remain the property of the state and may be recalled for any violation of the provisions of this chapter or of the regulations adopted thereunder.

(2) Each motor carrier operating or causing to be operated on any highway in this state any qualified motor vehicle, as defined in section 12-478, in interstate commerce shall, if such carrier's base jurisdiction is other than this state, for purposes of any agreement entered into by the commissioner under subsection (c) of section 12-486, affix, in the manner required by such agreement, identification markers to such vehicle.

(c) No person shall operate or cause to be operated any such vehicle in this state unless such vehicle bears the identification markers required by this section, provided the commissioner by letter or telegram may authorize the operation, for a period not to exceed ten days as to any one motor carrier, of a vehicle or vehicles without such identification marker when the enforcement of this section would cause undue delay and hardship in the operation of such vehicle or vehicles and when the enforcement of this chapter will not be adversely affected. Any person operating or causing to be operated in this state any qualified motor vehicle, as defined in section 12-478, to which the identification markers required by this section or any regulations adopted in accordance with the provisions of chapter 54 are not properly affixed shall have committed an infraction, the fine for which shall be ninety dollars. Any person who is alleged to have committed such an infraction shall follow the procedures set forth in section 51-164n or section 51-164o, as applicable.

(d) (1) For purposes of this subsection, “dyed diesel fuel” means diesel fuel that has been dyed in compliance with, or in intended compliance with, regulations adopted under Section 4082 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time; “highway” has the same meaning as provided in section 14-1; and “motor vehicle” has the same meaning as provided in section 14-1, but does not include any passenger motor vehicle, as defined in section 14-1, or any passenger and commercial motor vehicle, as defined in section 14-1.

(2) Any person operating or causing to be operated on any highway any motor vehicle that contains dyed diesel fuel in the fuel supply tank of the propulsion engine of such vehicle, unless permitted to do so under a federal law or regulation relating to the use of dyed diesel fuel on the public highways, shall be fined not more than one thousand dollars.

(3) Any person who, upon request by an authorized official of the Department of Revenue Services or another state agency, refuses to allow an inspection of the fuel supply tank of the propulsion engine of a motor vehicle shall be fined not more than one thousand dollars.

(4) Any person who is alleged to have violated a provision of this subsection shall follow the procedures set forth in section 51-164n or section 51-164o, as applicable.

(1961, P.A. 575, S. 10; 1969, P.A. 599, S. 1; P.A. 77-614, S. 139, 610; P.A. 80-71, S. 24, 30; P.A. 81-14, S. 1, 4; 81-366, S. 4, 7; P.A. 86-352, S. 3, 5; P.A. 88-249, S. 1; P.A. 93-179, S. 2; P.A. 95-35, S. 2, 3; P.A. 97-243, S. 37, 67; P.A. 11-61, S. 64.)

History: 1969 act raised registration fee from $1 to $3; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-71 increased registration fee to $5; P.A. 81-14 increased the annual registration fee to $40 and added exception re motor buses operating under permit issued pursuant to Sec. 13b-89; P.A. 81-366 reduced the motor carrier registration fee to $10, effective July 1, 1981; P.A. 86-352 added Subsec. (b) concerning the additional registration required with respect to each vehicle of a motor carrier for purposes of the purchase of motor fuel on which state tax has not been paid, effective (1) July 1, 1986, for purposes of establishing procedures and regulations and preparation of farms and identification markers as required in Sec. 12-480a and (2) October 1, 1987 for purposes of actual sales of diesel fuel to holders of permits in accordance with the procedure in Sec. 12-480a; P.A. 88-249 amended Subsec. (a) to provide that on or after January 1, 1989, in lieu of July 1, 1981, the commissioner shall provide by regulation for motor carrier registration, to delete the exemption for vehicles bearing number plates issued by this state, and to eliminate fee provision concerning registrations issued prior to July 1, 1981, for calendar year 1981; P.A. 93-179 amended provisions formerly designated as Subsec. (a) to remove exception re motor buses operating under permit issued pursuant to Sec. 13b-89 and deleted former Subsec. (b) concerning the additional registration required for purposes of purchasing motor fuel with respect to which state tax has not been paid; P.A. 95-35 changed the single identification marker requirement to identification markers to be affixed to the lower rear portion of the exterior side of the vehicle's doors, effective January 1, 1996; P.A. 97-243 divided section into Subsecs. (a) to (c), added requirement that motor carriers operating qualified motor vehicles be registered with commissioner for both interstate and intrastate commerce, provided penalty for failure to properly affix identification markers and required use of procedure in Sec. 51-164n, effective June 24, 1997; P.A. 11-61 added Subsec. (d) re use of dyed diesel fuel and made technical changes, effective July 1, 2011.

Cited. 209 C. 679.



Section 12-488 - Failure to file report or pay tax. Collection procedure and state lien against real estate as security for tax.

(a) If any motor carrier fails to pay tax reported to be due on its report within the time specified under the provisions of this chapter, there shall be imposed a penalty of ten per cent of such amount of tax due and unpaid, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. If no return has been filed within one month after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and the form prescribed. There shall be added to the tax imposed upon the basis of such return, an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the calendar quarter next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(1961, P.A. 575, S. 11; 1967, P.A. 23, S. 4; 1969, P.A. 388, S. 16; P.A. 76-322, S. 17, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 25, 31; P.A. 81-64, S. 16, 23; 81-411, S. 35, 42; P.A. 82-172, S. 10, 14; P.A. 88-314, S. 40, 54; May Sp. Sess. P.A. 94-4, S. 61, 85; P.A. 95-160, S. 64, 69.)

History: 1967 act deleted provision for charging interest on penalties and allowed waiver of penalties if failure to fulfill requirements “due to reasonable cause” rather than if failure “not wilful”; 1969 act increased interest rate from 0.5% to 0.75% per month; P.A. 76-322 increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended penalty provisions, including a minimum penalty of $50 rather than $10, and revised waiver provision to conform with other sections; P.A. 81-411 continued interest applicable to tax not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-172 added Subsec. (b) re collection of tax, re lien against real estate related to overdue taxes and re lien foreclosure procedure; P.A. 88-314 amended Subsec. (a) by a technical restatement concerning the imposition of penalty for failure to pay the tax reported to be due within the time specified, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced interest rate from 1.25% to 1%, provided that such interest may only be applied on the tax rather than on the tax and any penalty and provided for the commissioner to make a return for a taxpayer who fails to file a return within one month after the specified due date, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-489 - Hearings before commissioner related to tax, penalty or interest under this chapter. Appeal to Superior Court from determinations of commissioner.

(a) Any motor carrier aggrieved by any act of the commissioner or his authorized agent under this chapter may apply to the commissioner, in writing, within sixty days after notification of any such act of the commissioner is delivered or mailed to it, for a hearing and a correction of the amount of any tax, penalty or interest, setting forth reasons why such hearing should be granted and the amount by which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(b) Any motor carrier aggrieved because of any order, decision, determination or disallowance of the commissioner made under this chapter may, within one month after service of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety, to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if any tax or fee has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof to the aggrieved motor carrier. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1961, P.A. 575, S. 12; 1971, P.A. 870, S. 101; P.A. 76-436, S. 324, 681; P.A. 78-280, S. 5, 6, 127; P.A. 81-366, S. 5, 7; P.A. 82-259, S. 6, 7; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 14, 17; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 11, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 25, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 81-366 set the time in which to appeal at 45 days and gave the court the authority to grant equitable relief and to award court costs for any appeals of Subsec. (c) of Sec. 12-480; P.A. 82-259 deleted provisions related to appeal to superior court by any motor carrier concerning actions of the commissioner, and substituted in lieu thereof provisions re hearings before the commissioner related to any tax, penalty or interest under this chapter and re appeal to superior court by any motor carrier from determinations by the commissioner, including related procedures and relief court may grant; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 amended Subsec. (b) to increase the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 amended Subsec. (a) to provide for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 amended Subsec. (b) to lower interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995 (Revisor's note: The reference in Subsec. (b) to “bond of recognizance” was changed editorially by the Revisors to “bond or recognizance”); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.

Cited. 209 C. 679.

Cited. 31 CS 134.



Section 12-490 - Tax in addition to other taxes; payment to State Treasurer.

The taxes imposed by this chapter are in addition to any other taxes imposed on motor carriers by any other provision of law. Moneys collected under the provisions of this chapter shall be paid promptly to the State Treasurer in accordance with section 13b-61.

(1961, P.A. 575, S. 13; June, 1971, P.A. 8, S. 35; P.A. 73-2, S. 4, 11; 73-675, S. 7, 44; P.A. 74-342, S. 14, 43.)

History: 1971 act added exception crediting tax receipts from increase to general fund; P.A. 73-2 changed exception so that tax receipts in excess of $0.08 per gallon credited to general fund; P.A. 73-675 substituted transportation fund for highway fund; P.A. 74-342 required that moneys be paid to state treasurer rather than credited to transportation fund or general fund.



Section 12-491 - Use of services of other departments. Investigation or hearing procedures.

(a) The Commissioner of Revenue Services is authorized to avail himself or herself of the services of the state police, the Commissioner of Motor Vehicles and the Public Utilities Regulatory Authority in enforcing the provisions of this chapter.

(b) In carrying out the provisions of this chapter, the commissioner, and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing, may administer oaths and take testimony under oath in any inquiry or investigation related to the tax imposed under this chapter. At any such hearing ordered by the commissioner, the commissioner or the commissioner's representative authorized to conduct such hearing and to issue such process as may be necessary for such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate the witness provided such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against the witness. If any person disobeys such process or, having appeared in obedience to such process, refuses to answer any pertinent question put to him or her by the commissioner or the commissioner's authorized representative, or to produce any books and other documentary evidence pursuant to such questioning, the commissioner or such representative may apply to the superior court for the judicial district in which the taxpayer resides or in which the business has been conducted setting forth such disobedience to process or refusal to answer. The court shall order such person to appear before said court to answer such question or to produce such books and documentary evidence and, upon such person's refusal to do so, shall commit such person to a community correctional center until such person testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(1961, P.A. 575, S. 14; P.A. 75-486, S. 30, 69; P.A. 77-614, S. 139, 162, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 26, 348; P.A. 04-201, S. 3; P.A. 11-80, S. 1.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department; P.A. 04-201 designated existing provisions as Subsec. (a) and amended same to make a technical change for the purpose of gender neutrality and added Subsec. (b) re investigation or hearing procedures to enforce the tax under chapter, effective June 3, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 12-492 - Fine payable for violation of requirements in section 12-487.

Section 12-492 is repealed, effective June 24, 1997.

(1961, P.A. 575, S. 15; P.A. 81-14, S. 2, 4; P.A. 84-198, S. 2, 7; P.A. 88-314, S. 41, 54; May Sp. Sess. P.A. 92-6, S. 4, 117; P.A. 97-243, S. 66, 67.)



Section 12-493 - Government vehicles and school buses excepted.

The provisions of this chapter shall not apply to any vehicle owned by the United States or the state or any political subdivision thereof or to any school bus.

(1961, P.A. 575, S. 16.)






Chapter 223 - Real Estate Conveyance Tax

Section 12-494 - Imposition of tax on conveyances of real property for consideration. One part payable to state and the other to municipality in which paid.

(a) There is imposed a tax on each deed, instrument or writing, whereby any lands, tenements or other realty is granted, assigned, transferred or otherwise conveyed to, or vested in, the purchaser, or any other person by such purchaser's direction, when the consideration for the interest or property conveyed equals or exceeds two thousand dollars, (1) subject to the provisions of subsection (b) of this section, at the rate of three-quarters of one per cent of the consideration for the interest in real property conveyed by such deed, instrument or writing, the revenue from which shall be remitted by the town clerk of the municipality in which such tax is paid, not later than ten days following receipt thereof, to the Commissioner of Revenue Services for deposit to the credit of the state General Fund, and (2) at the rate of one-fourth of one per cent of the consideration for the interest in real property conveyed by such deed, instrument or writing, provided the amount imposed under this subdivision shall become part of the general revenue of the municipality in accordance with section 12-499.

(b) The rate of tax imposed under subdivision (1) of subsection (a) of this section shall, in lieu of the rate under said subdivision (1), be imposed on certain conveyances as follows: (1) In the case of any conveyance of real property which at the time of such conveyance is used for any purpose other than residential use, except unimproved land, the tax under said subdivision (1) shall be imposed at the rate of one and one-quarter per cent of the consideration for the interest in real property conveyed; (2) in the case of any conveyance in which the real property conveyed is a residential estate, including a primary dwelling and any auxiliary housing or structures, regardless of the number of deeds, instruments or writings used to convey such residential real estate, for which the consideration or aggregate consideration, as the case may be, in such conveyance is eight hundred thousand dollars or more, the tax under said subdivision (1) shall be imposed (A) at the rate of three-quarters of one per cent on that portion of such consideration up to and including the amount of eight hundred thousand dollars, and (B) at the rate of one and one-quarter per cent on that portion of such consideration in excess of eight hundred thousand dollars; and (3) in the case of any conveyance in which real property on which mortgage payments have been delinquent for not less than six months is conveyed to a financial institution or its subsidiary which holds such a delinquent mortgage on such property, the tax under said subdivision (1) shall be imposed at the rate of three-quarters of one per cent of the consideration for the interest in real property conveyed. For the purposes of subdivision (1) of this subsection, “unimproved land” includes land designated as farm, forest or open space land.

(c) In addition to the tax imposed under subsection (a) of this section, any targeted investment community, as defined in section 32-222, or any municipality in which properties designated as manufacturing plants under section 32-75c are located, may, on or after March 15, 2003, impose an additional tax on each deed, instrument or writing, whereby any lands, tenements or other realty is granted, assigned, transferred or otherwise conveyed to, or vested in, the purchaser, or any other person by his direction, when the consideration for the interest or property conveyed equals or exceeds two thousand dollars, which additional tax shall be at a rate of up to one-fourth of one per cent of the consideration for the interest in real property conveyed by such deed, instrument or writing. The revenue from such additional tax shall become part of the general revenue of the municipality in accordance with section 12-499.

(1967, P.A. 693, S. 1; 1971, P.A. 158, S. 2; June Sp. Sess. P.A. 83-1, S. 6, 15; P.A. 85-480, S. 1, 3; P.A. 86-397, S. 8, 10; P.A. 89-205, S. 1; 89-251, S. 19, 203; P.A. 91-356, S. 1, 3; P.A. 92-57, S. 1, 2; P.A. 03-2, S. 40; P.A. 04-201, S. 4; 04-216, S. 51; P.A. 05-268, S. 1, 2; P.A. 07-154, S. 6; June Sp. Sess. P.A. 07-1, S. 128; June 11 Sp. Sess. P.A. 08-1, S. 1; June Sp. Sess. P.A. 10-1, S. 1; P.A. 11-6, S. 102.)

History: 1971 act substituted “consideration for the interest or property conveyed” for “consideration or value of the interest or property conveyed”; June Sp. Sess. P.A. 83-1 provided for imposition of a conveyance tax, payable to the state on each deed or other instrument conveying lands, tenements or other realty at the rate of 0.5% of the purchase price for the interest in real property conveyed and for continuation of the existing conveyance tax payable to the municipality at the rate of $1.10 for each $1,000 of purchase price, effective July 1, 1983, and applicable to conveyances occurring on or after said date; P.A. 85-480 amended the language of imposition so that the tax is imposed on the sale or transfer of real property and not upon the deed or instrument of conveyance; P.A. 86-397 reduced the rate of tax from .05% to .045% of the full purchase price for the interest in real property conveyed, effective June 11, 1986, and applicable to any conveyance of an interest in real property occurring on or after January 1, 1987; P.A. 89-205 made technical changes, including descriptions of the imposition of tax as applied to the deed in lieu of imposition on the sale or transfer of an interest in real property and of the rate of tax as being applied to the consideration for the interest conveyed in lieu of the full purchase price; P.A. 89-251 increased the tax under Subsec. (a)(1) from .045% to 0.5% of the consideration, changed the rate of tax in Subsec. (a)(2) from $1.10 for each $1,000 of full purchase price to 0.011% of the consideration and added Subsec. (b) providing for a higher rate of tax on conveyances for purposes other than residential and for residential property in the case of an estate for which the consideration exceeds $800,000; P.A. 91-356 added Subsec. (b)(3), re rate for certain transfers in lieu of foreclosure, effective July 1, 1991, and applicable to conveyances occurring on or after said date; P.A. 92-57 amended Subsec. (b)(3) by including conveyances to the subsidiary of a financial institution holding a delinquent mortgage on the conveyed real property, effective July 1, 1992, and applicable to conveyances occurring on or after that date; P.A. 03-2 amended Subsec. (a) to make technical changes and increase the municipal portion of the tax to 0.25% from March 15, 2003, until July 1, 2004, made a technical change in Subsec. (b) and added new Subsec. (c) re an additional tax which certain municipalities may impose during said period, effective March 15, 2003; P.A. 04-201 amended Subsec. (b) to add provisions re multiple instruments used to convey residential property, effective June 3, 2004; P.A. 04-216 amended Subsec. (a)(2) to extend the time period for the higher rate thereunder until July 1, 2005, and amended Subsec. (c) to delete sunset provision related to the tax imposed under that subsection, effective May 6, 2004; P.A. 05-268 amended Subsec. (a) to retain the rate of 0.25% until July 1, 2007, and amended Subsec. (c) to make a technical change and add “up to” re additional tax rate, effective July 1, 2005; P.A. 07-154 amended Subsec. (b) to define “unimproved land”, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (a) to retain the rate of 0.25% until July 1, 2008, effective July 1, 2007; June 11 Sp. Sess. P.A. 08-1 amended Subsec. (a) to retain rate of 0.25% until July 1, 2010, effective June 16, 2008; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to retain rate of 0.25% until July 1, 2011, and make a technical change, effective July 1, 2010; P.A. 11-6 amended Subsec. (a) by increasing state portion of tax from 0.50% to 0.75% in Subdiv. (1) and deleting provision providing that municipal portion be lowered to 0.11% on July 1, 2011, in Subdiv. (2), and amended Subsec. (b) by increasing tax on non-residential property from 1% to 1.25% in Subdiv. (1), increasing tax on residential estate sold for more than $800,000 from .50% to .75% on the portion of sales price up to $800,000, and from 1% to 1.25% on the portion in excess of $800,000 in Subdiv. (2), and increasing tax on conveyance to a financial institution of a property with a delinquent mortgage from 0.50% to 0.75% in Subdiv. (3), effective July 1, 2011, and applicable to conveyances occurring on or after that date.

Cited. 208 C. 606. Transfer of property from an estate to a corporation, the sole shareholders of which are the transferors, held not to be a transfer for consideration subject to conveyance tax authorized by statute. 260 C. 406. Presence of a blockhouse shed on real property, regardless of purpose for which it is used, renders the property improved nonresidential land for purposes of levying conveyance tax under section. 261 C. 102. Land sellers cannot be assessed conveyance tax on property for which they did not receive, either directly or indirectly, any consideration and when there was a legitimate purpose for the structure of the transactions that resulted in consideration being paid to the home builders for the house. 279 C. 465.

Cited. 31 CS 154; 34 CS 52; 44 CS 354; Id., 444.

Subsec. (a):

In transfer of real property from individual to limited liability company in which such individual was the sole member, no conveyance tax was due because there was no consideration for the transfer. 262 C. 659; Id., 680. In transfer of real property from individual to limited liability company in which such individual was the controlling member, no conveyance tax was due because there was no consideration for the transfer. Id., 674.



Section 12-494a - Deposit of portion of tax in municipal revenue sharing account.

Section 12-494a is repealed, effective July 1, 2013.

(P.A. 11-6, S. 103; P.A. 13-184, S. 123.)



Section 12-495 - Payment of tax. Endorsement.

The tax imposed by this chapter shall be payable by the person conveying the property upon the recording of each such deed, instrument or writing. Such tax shall be paid to the town clerk of the town in which the real property or any part thereof is situated. Such town clerk shall endorse upon the face of each such deed, instrument or writing a receipt for the amount of the tax so paid in (a) hand stamp or (b) meter impression of a machine approved for such use by the Secretary of the Office of Policy and Management in the following form:

“$ Conveyance Tax received.

....

Town Clerk of ....”.

Any deed, instrument or writing so endorsed shall thereafter be recorded by the town clerk. The record of such receipt shall be conclusive proof that the amount of tax stated thereon has been paid.

(1967, P.A. 693, S. 2; P.A. 82-472, S. 35, 183.)

History: P.A. 82-472 required secretary of office of policy and management rather than tax commissioner to approve machine.

Cited. 215 C. 197. Tax is assessed on consideration received by transferor, not on total consideration paid by buyer, and therefore commissioner could assess against land sellers a tax only on the consideration they received, which was the payment for the lots. 279 C. 465.



Section 12-496 - Endorsement in cases of tax exemption.

Upon the presentation for recording of any instrument which is exempt by law from the payment of the tax provided for in this chapter, the town clerk shall stamp in bold letters on the face of such instrument the following legend:

“No Conveyance Tax collected.

....

Town Clerk of ....”,

and thereafter such instrument shall be recorded by said town clerk.

(1967, P.A. 693, S. 3.)



Section 12-497 - Payment of tax and filing of return condition precedent to recording. Prohibition re refusal to record deed.

No deed, instrument or writing which is subject to tax under this chapter shall be recorded by any town clerk unless a return prescribed and furnished by the Commissioner of Revenue Services has been filed with such town clerk and the tax reported to be due thereon has been paid, provided no town clerk may refuse to record any such deed, instrument or writing if (1) the tax return accompanying any such deed, instrument or writing does not include Social Security account number information, or (2) an exemption is claimed under section 12-498 and there is a dispute as to the amount of tax due.

(1967, P.A. 693, S. 4; P.A. 86-167; P.A. 91-236, S. 17, 25; P.A. 93-389, S. 5, 7.)

History: P.A. 86-167 added provision prohibiting town clerk to refuse to record deed for failure to provide Social Security information or as a result of dispute as to tax due; P.A. 91-236 provided that the tax be made on a return prescribed and furnished by the commissioner and deleted the provisions which prohibited the town clerk from refusing to record a document that is not accompanied by Social Security account number information or where there is a dispute as to the tax due because of an exemption claimed under Sec. 12-498, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-389 restored provision that prohibits a town clerk refusing to record a document if the accompanying tax return does not include Social Security account number information or an exemption is claimed and there is a dispute as to the amount of tax due, effective July 1, 1993.

See Sec. 12-503 re recording without payment of tax as constructive notice.



Section 12-497a - Exemptions.

(a) The tax imposed by section 12-494 and the requirement of filing a return pursuant to section 12-497 shall not apply to the transfer of burial rights for a lot in a cemetery organized pursuant to chapter 368j.

(b) The requirement of filing a return pursuant to section 12-497 shall not apply to any deed, instrument or writing which is solely a grant of easement and to which this state or any of its political subdivisions or its or their respective agencies is a party.

(P.A. 95-62; P.A. 03-107, S. 3.)

History: P.A. 03-107 replaced former provisions with Subsec. (a) re transfer of burial rights for lots in certain cemeteries and Subsec. (b) re easements involving the state, effective June 18, 2003.



Section 12-498 - Exempt transactions.

(a) The tax imposed by section 12-494 shall not apply to: (1) Deeds which this state is prohibited from taxing under the Constitution or laws of the United States; (2) deeds which secure a debt or other obligation; (3) deeds to which this state or any of its political subdivisions or its or their respective agencies is a party; (4) tax deeds; (5) deeds of release of property which is security for a debt or other obligation; (6) deeds of partition; (7) deeds made pursuant to mergers of corporations; (8) deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the subsidiary's stock; (9) deeds made pursuant to a decree of the Superior Court under section 46b-81, 49-24 or 52-495 or pursuant to a judgment of foreclosure by market sale under section 49-24 or pursuant to a judgment of loss mitigation under section 49-30t or 49-30u; (10) deeds, when the consideration for the interest or property conveyed is less than two thousand dollars; (11) deeds between affiliated corporations, provided both of such corporations are exempt from taxation pursuant to paragraph (2), (3) or (25) of Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (12) deeds made by a corporation which is exempt from taxation pursuant to paragraph (3) of Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to any corporation which is exempt from taxation pursuant to said paragraph (3) of said Section 501(c); (13) deeds made to any nonprofit organization which is organized for the purpose of holding undeveloped land in trust for conservation or recreation purposes; (14) deeds between spouses; (15) deeds of property for the Adriaen's Landing site or the stadium facility site, for purposes of the overall project, each as defined in section 32-651; (16) land transfers made on or after July 1, 1998, to a water company, as defined in section 16-1, provided the land is classified as class I or class II land, as defined in section 25-37c, after such transfer; (17) transfers or conveyances to effectuate a mere change of identity or form of ownership or organization, where there is no change in beneficial ownership; (18) conveyances of residential property which occur not later than six months after the date on which the property was previously conveyed to the transferor if the transferor is (A) an employer which acquired the property from an employee pursuant to an employee relocation plan, or (B) an entity in the business of purchasing and selling residential property of employees who are being relocated pursuant to such a plan; (19) deeds in lieu of foreclosure that transfer the transferor's principal residence; and (20) any instrument transferring a transferor's principal residence where the gross purchase price is insufficient to pay the sum of (A) mortgages encumbering the property transferred, and (B) any real property taxes and municipal utility or other charges for which the municipality may place a lien on the property and which have priority over the mortgages encumbering the property transferred.

(b) The tax imposed by subdivision (1) of subsection (a) of section 12-494 shall not apply to (1) deeds of the principal residence of any person approved for assistance under section 12-129b or 12-170aa for the current assessment year of the municipality in which such person resides or to any such transfer which occurs within fifteen months of the completion of any municipal assessment year for which such person qualified for such assistance; (2) deeds of property located in an area designated as an enterprise zone in accordance with section 32-70; (3) deeds of property located in an entertainment district designated under section 32-76 or established under section 2 of public act 93-311*.

(1967, P.A. 693, S. 5; 1971, P.A. 158, S. 1; P.A. 85-159, S. 10, 19; 85-469, S. 4–6; 85-480, S. 2, 3; P.A. 87-281, S. 1, 2; 87-586, S. 8, 12; P.A. 89-205, S. 2; P.A. 90-315, S. 4, 6; P.A. 91-403, S. 1, 2; P.A. 93-311, S. 4, 8; 93-389, S. 6, 7; Sept. Sp. Sess. P.A. 93-1, S. 30, 35; P.A. 94-247, S. 3, 8; P.A. 98-157, S. 2, 15; 98-244, S. 22, 35; Dec. Sp. Sess. P.A. 98-1, S. 31, 43; P.A. 99-231, S. 1; 99-241, S. 55, 66; P.A. 00-140, S. 23, 40; P.A. 04-154, S. 1; June Sp. Sess. P.A. 09-3, S. 114; June Sp. Sess. P.A. 10-1, S. 2; P.A. 14-60, S. 8; 14-84, S. 13; 14-217, S. 207; P.A. 16-65, S. 91.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1971 act deleted Subdivs. (4) and (5) exempting deeds which confirm, correct, modify or supplement previously recorded deed and deeds between husband and wife or parent and child, renumbering subsequent subdivisions accordingly; P.A. 85-159 added Subsec. (b) re exemption from the state portion of the tax for certain transfers by elderly person approved under state property tax relief programs, effective May 16, 1985, and applicable to conveyances occurring on or after July 1, 1985; P.A. 85-469 added Subsec. (a)(9) to (13), inclusive, exempting conveyances of interest in property pursuant to court order, certificates of devise or distribution and certain transfers or assignments of interest with no consideration from tax and changed effective date of P.A. 85-159 but without affecting this section; P.A. 85-480 added the following language before the colon, “any sale or transfer of an interest in real property under any of the following instruments of conveyance”; P.A. 87-281 added Subsec. (c) providing for exemption from conveyance tax with respect to any transfer of an interest in real property in which the purchase price for the interest conveyed is less than $2,000, effective June 9, 1987, and applicable to conveyances occurring on or after July 1, 1987; P.A. 87-586 inserted a technical change in Subsec. (b) by replacing the reference to repealed Sec. 12-170a with reference to Sec. 12-170aa; P.A. 89-205 made technical changes, including elimination of the reference to exemption from tax for deeds recorded prior to January 1, 1968, which date was applicable upon the initial imposition of tax and is now redundant and revision of the description of exempt transfers involving governmental entities, and deleted former Subsec. (c) re exemption for transfer in which the purchase price is less than $2,000; P.A. 90-315 added Subsec. (a)(14) providing exemption from tax with respect to transfers by a corporation affiliated with the corporation to which such transfer is made, provided both corporations are exempt under Section 501(c)(3) of the Internal Revenue Code and either corporation owns or controls 100% of the capital stock of the other corporation, effective June 12, 1990, and applicable to conveyances of real property occurring on or after July 1, 1990; P.A. 91-403 amended Subsec. (a)(14), re transfers between affiliated 501(c) corporations, to expand coverage of exemption to paragraphs (2) and (25), as well as paragraph (3), corporations and added Subsecs. (15) and (16) re transfers between 501(c) corporations and re transfers to land trust organizations, effective July 1, 1991, and applicable to conveyances occurring on or after that date; P.A. 93-311 added Subsec. (b)(3) exempting deeds of property located in an entertainment district, effective July 1, 1993; P.A. 93-389 amended Subsec. (a)(11) by deleting exemption for transfers for no consideration between spouses and added Subsec. (a)(17) to exempt all transfers between spouses, effective July 1, 1993, and applicable to conveyances of real property on or after that date; Sept. Sp. Sess. P.A. 93-1 added Subsec. (a)(18) to exempt all transfers for the stadium facility site or the practice facility site, effective September 28, 1993; P.A. 94-247 amended Subsec. (b) to apply exemption to transfers of property in entertainment districts established pursuant to Sec. 2 of public act 93-311, effective June 9, 1994; P.A. 98-157 amended Subsec. (a) to add an exemption for certain land transfers to water companies, effective July 1, 1998; P.A. 98-244 amended section to remove filing requirement when matters that are not deeds, instruments or writings are assigned, transferred or conveyed and when deeds, instruments or writings are conveyed for no consideration; Dec. Sp. Sess. P.A. 98-1 amended Subsec. (a)(15) to add site of NFL pavilion and training facility, effective January 12, 1999; P.A. 99-231 added new Subsec. (a)(17) re transfers which effectuate a mere change of identity or form of ownership or organization with no change in beneficial ownership, effective October 1, 1999, and applicable to transfers made on or after said date; P.A. 99-241 amended Subsec. (a)(15) to delete stadium facility site, the site of the NFL pavilion and training facility site and add convention center site, sportsplex site and parking facilities site, effective July 1, 1999; P.A. 00-140 amended Subsec. (a)(15) to delete references to former convention center site, sportsplex site and parking facilities site and add references to the Adriaen's Landing site and the stadium facility site, effective May 2, 2000; P.A. 04-154 added Subsec. (a)(18) re exemption for conveyances pursuant to employee relocations, effective July 1, 2004, and applicable to conveyances occurring on or after that date; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(9) by deleting exemption from tax for deeds made pursuant to decree under Sec. 49-24, effective January 1, 2010, and applicable to conveyances occurring on or after that date; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to include in Subdiv. (9) deeds made pursuant to Sec. 49-24, and to add Subdiv. (19) re deeds in lieu of foreclosure and Subdiv. (20) re transfers of principal residence where price insufficient to pay mortgages and liens; P.A. 14-60 made a technical change in Subsec. (b); P.A. 14-84 amended Subsec. (a)(9) to add reference to deeds made pursuant to a judgment of foreclosure by market sale; P.A. 14-217 changed effective date of P.A. 14-84, S. 13, from October 1, 2014, to January 1, 2015, effective June 13, 2014; P.A. 16-65 amended Subsec. (a)(9) by adding “or pursuant to a judgment of loss mitigation under section 49-30t or 49-30u”.

Cited. 228 C. 375.

Cited. 31 CS 154.



Section 12-499 - Disposition of revenues.

The tax imposed by section 12-494 and the revenues produced thereby shall, after remitting the portion thereof payable to the Commissioner of Revenue Services as provided in said section 12-494, become part of the general revenue of the municipality in which the tax is paid except that, in municipalities where the town clerk is paid from fees, such town clerk shall retain one dollar of the tax for each deed, instrument or writing recorded, the value of the property or interest of which is two thousand dollars or more. Each town clerk shall remit at least monthly all revenues due to the municipality under this chapter.

(1967, P.A. 693, S. 6; June Sp. Sess. P.A. 83-1, S. 7, 15.)

History: June Sp. Sess. P.A. 83-1 added reference to the portion of total conveyance tax imposed under chapter 223 payable to commissioner of revenue services as provided in Sec. 12-494, effective July 1, 1983, and applicable to conveyances occurring on or after said date.



Section 12-500 - Allocation of tax among municipalities.

If the real property or interest therein conveyed is located in more than one municipality, the tax shall be allocated between or among the municipalities in proportions to the assessed value of the real property located in each municipality.

(1967, P.A. 693, S. 7.)



Section 12-501 and 12-502 - False statement of tax prohibited. Penalty.

Sections 12-501 and 12-502 are repealed effective July 1, 1991, and applicable to taxes due on or after that date.

(1967, P.A. 693, S. 8, 9; P.A. 91-236, S. 24, 25.)



Section 12-502a - Administrative provisions. Penalties. Hearings and appeals.

The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of sections 12-494 to 12-504, inclusive, in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into said sections and had expressly referred to the tax imposed under said sections, except to the extent that any such provision is inconsistent with a provision of said sections.

(P.A. 91-236, S. 16, 25.)

History: P.A. 91-236, S. 16 effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 44 CS 444.



Section 12-502b - Deficiency assessment.

When the Commissioner of Revenue Services makes a deficiency assessment for any taxes payable under this chapter to the state, the commissioner is authorized to make a deficiency assessment for any taxes payable under this chapter to a municipality and to hold a hearing, when requested in writing by any person aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter on or before the sixtieth day after notice of such action is delivered or mailed to such person. The deficiency assessment for any taxes payable under this chapter to a municipality shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations adopted under this chapter, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations adopted under this chapter, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Once a deficiency assessment for any taxes payable under this chapter to a municipality is no longer the subject of a timely filed administrative appeal to the commissioner or of a timely filed appeal pending before any court of competent jurisdiction, the commissioner may collect, on behalf of such municipality, such taxes, and all interest and penalties added thereto by law, under the provisions of section 12-35 as if such taxes, penalties or interest due such municipality were “tax due the state”, as such term is defined in said section 12-35, and as if such term expressly included taxes, penalties or interest due to such municipality. Such taxes, and all interest and penalties added thereto by law, shall be treated, for purposes of subsection (a) of section 12-39g and for purposes of subsection (a) of section 12-739 as if they were taxes due to the state.

(P.A. 98-244, S. 23.)



Section 12-503 - Recording without payment of tax as constructive notice.

The recording of any deed, instrument or writing without the payment of the tax shall not prevent such recording from constituting constructive notice of such deed, instrument or writing.

(1967, P.A. 693, S. 10.)



Section 12-504 - Effect of federal transfer tax.

If the federal government imposes a federal documentary stamp tax on real estate transfers at the same rate as, or a higher rate than, that imposed by this chapter, this chapter shall cease to have any force and effect; but if such federal tax is imposed at a rate less than that imposed by this chapter, this chapter shall continue in effect but the tax imposed by this chapter shall be reduced by the amount of such federal tax.

(1967, P.A. 693, S. 11.)



Section 12-504a - Conveyance tax on sale or transfer of land classified as farm, forest, open space or maritime heritage land.

(a) If at any time there is a change of ownership for any property that is classified as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, a new application shall be filed with the assessor pursuant to said section 12-107c, 12-107d, 12-107e or 12-107g, provided such change of ownership is not an excepted transfer pursuant to section 12-504c.

(b) Any land which has been classified by the record owner thereof as open space land pursuant to section 12-107e or as maritime heritage land pursuant to section 12-107g, if sold or transferred by him within a period of ten years from the time he first caused such land to be so classified, shall be subject to a conveyance tax applicable to the total sales price of such land, which tax shall be in addition to the tax imposed under sections 12-494 to 12-504, inclusive. Said conveyance tax shall be at the following rate: (1) Ten per cent of said total sales price if sold within the first year following the date of such classification; (2) nine per cent if sold within the second year following the date of such classification; (3) eight per cent if sold within the third year following the date of such classification; (4) seven per cent if sold within the fourth year following the date of such classification; (5) six per cent if sold within the fifth year following the date of such classification; (6) five per cent if sold within the sixth year following the date of such classification; (7) four per cent if sold within the seventh year following the date of such classification; (8) three per cent if sold within the eighth year following the date of such classification; (9) two per cent if sold within the ninth year following the date of such classification; and (10) one per cent if sold within the tenth year following the date of such classification. No conveyance tax shall be imposed on such record owner by the provisions of sections 12-504a to 12-504f, inclusive, following the end of the tenth year after the date of such classification by the record owner or person acquiring title to such land or causing such land to be so classified.

(c) Any land which has been classified by the record owner thereof as farm land pursuant to section 12-107c or as forest land pursuant to section 12-107d, if sold or transferred by him within a period of ten years from the time he acquired title to such land or from the time he first caused such land to be so classified, whichever is earlier, shall be subject to a conveyance tax applicable to the total sales price of such land, which tax shall be in addition to the tax imposed under sections 12-494 to 12-504, inclusive. Said conveyance tax shall be at the following rate: (1) Ten per cent of said total sales price if sold within the first year of ownership by such record owner; (2) nine per cent if sold within the second year of ownership by such record owner; (3) eight per cent if sold within the third year of ownership by such record owner; (4) seven per cent if sold within the fourth year of ownership by such record owner; (5) six per cent if sold within the fifth year of ownership by such record owner; (6) five per cent if sold within the sixth year of ownership by such record owner; (7) four per cent if sold within the seventh year of ownership by such record owner; (8) three per cent if sold within the eighth year of ownership by such record owner; (9) two per cent if sold within the ninth year of ownership by such record owner; and (10) one per cent if sold within the tenth year of ownership by such record owner. No conveyance tax shall be imposed by the provisions of sections 12-504a to 12-504f, inclusive, following the end of the tenth year of ownership by the record owner or person acquiring title to such land or causing such land to be so classified.

(1972, P.A. 152, S. 1; P.A. 74-343, S. 1, 7; P.A. 79-513, S. 5, 6; P.A. 80-483, S. 57, 186; P.A. 87-589, S. 22, 87; P.A. 05-190, S. 6; P.A. 07-127, S. 6; P.A. 14-33, S. 4; 14-122, S. 15.)

History: P.A. 74-343 added references to record owner of land and made technical change re ten-year period during which conveyance tax applies; P.A. 79-513 amended section to make tax applicable to only ten-year period after land first classified, deleting alternate applicability to ten-year period after land acquired, if earlier, effective July 1, 1979, and applicable to the sale of any land classified for the first time as farm, forest or open space land on or after that date; P.A. 80-483 added Subsec. (b) re conveyance tax on land classified as farm land; P.A. 87-589 made technical change in Subsec. (b), substituting reference to Sec. 12-494 for reference to Sec. 12-294; P.A. 05-190 added new Subsec. (a) re submission of a revised application upon change of ownership of property classified as farm land, forest land or open space land, redesignated existing Subsecs. (a) and (b) as new Subsecs. (b) and (c), and amended said Subsecs. to apply provisions to land transferred and make tax applicable to person acquiring title or causing land to be classified, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to maritime heritage land pursuant to Sec. 12-107g in Subsecs. (a) and (b), effective July 1, 2007; P.A. 14-33 amended Subsec. (a) to require a new application to be filed with the assessor any time there is a change of ownership for specified property, provided the change of ownership is not an excepted transfer pursuant to Sec. 12-504c, effective October 1, 2014, and applicable to assessment years commencing on or after that date; P.A. 14-122 made a technical change in Subsec. (a).

Cited. 173 C. 328; 176 C. 613; 226 C. 407.

Cited. 4 CA 200; 18 CA 608.

Cited. 32 CS 82. Provisions concerning length of ownership and tax preference scheme in general do not violate the fourteenth amendment to the U.S. Constitution. 34 CS 52.

Subsec. (c) (former Subsec. (b)):

Sec. 12-504d sets forth exclusive appellate remedy for persons aggrieved by imposition of a conveyance tax pursuant to Subsec., but the exclusive remedy is not an obstacle to pursuit of a collateral attack on imposition of the tax under common law. 260 C. 406.



Section 12-504b - Payment of tax; land declassified; assessment change.

Said conveyance tax shall be due and payable by the particular grantor who caused such classification to be made to the town clerk of the town in which the property is entered upon the tax list at the time of the recording of his deed or other instrument of conveyance. Such conveyance tax and the revenues produced thereby shall become part of the general revenue of such municipality. No deed or other instrument of conveyance which is subject to tax under sections 12-504a to 12-504f, inclusive, shall be recorded by any town clerk unless the tax imposed by said sections has been paid. Upon the recording of such deed and the payment of the required conveyance tax such land shall be automatically declassified and the assessor shall forthwith record with the town clerk a certificate setting forth that such land has been declassified. Thereafter, such land shall be assessed at its fair market value as determined by the assessor under the provisions of section 12-63 for all other property, until such time as a record owner may reclassify such land.

(1972, P.A. 152, S. 2; P.A. 74-343, S. 2, 7.)

History: P.A. 74-343 clarified provision re payment of tax by grantor, stated that revenues from conveyance tax become part of municipality's general revenues and added provisions re declassification of land.

Cited. 176 C. 613; 226 C. 407.

Cited. 32 CS 82; 34 CS 52.



Section 12-504c - Excepted transfers. Change of ownership requirements.

(a) The provisions of section 12-504a shall not be applicable to the following: (1) Transfers of land resulting from eminent domain proceedings; (2) mortgage deeds; (3) deeds to or by the United States of America, state of Connecticut or any political subdivision or agency thereof; (4) strawman deeds and deeds that correct, modify, supplement or confirm a deed previously recorded; (5) deeds between spouses and parent and child when no consideration is received, except that a subsequent nonexempt transfer by the grantee in such cases shall be subject to the provisions of said section 12-504a as it would be if the grantor were making such nonexempt transfer; (6) tax deeds; (7) deeds of foreclosure; (8) deeds of partition; (9) deeds made pursuant to a merger of a corporation; (10) deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the capital stock of such subsidiary; (11) property transferred as a result of death when no consideration is received and in such transfer the date of acquisition or classification of the land for purposes of sections 12-504a to 12-504f, inclusive, or section 12-107g, whichever is earlier, shall be the date of acquisition or classification by the decedent; (12) deeds to any corporation, trust or other entity, of land to be held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, provided such corporation, trust or other entity has received a determination from the Internal Revenue Service that contributions to it are deductible under applicable sections of the Internal Revenue Code; (13) land subject to a covenant specifically set forth in the deed transferring title to such land, which covenant is enforceable by the town in which such land is located, to refrain from selling, transferring or developing such land in a manner inconsistent with its classification as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, for a period of not less than eight years from the date of transfer, if such covenant is violated the conveyance tax set forth in this chapter shall be applicable at the rate multiplied by the market value as determined by the assessor which would have been applicable at the date the deed containing the covenant was delivered and, in addition, the town or any taxpayer therein may commence an action to enforce such covenant; (14) land the development rights to which have been sold to the state under chapter 422a; and (15) deeds to or from any limited liability company when the grantors or grantees are the same individuals as the principals or members of the limited liability company. If action is taken under subdivision (13) of this subsection by a taxpayer, such action shall commence prior to the ninth year following the date of the deed containing such covenant and the town shall be served as a necessary party.

(b) Any person who obtains title to land as a result of a change of ownership enumerated in subsection (a) of this section shall provide notice of such change of ownership to the assessor by completing a form prescribed by (1) the Commissioner of Agriculture if such land is classified as farm land pursuant to section 12-107c or open space land pursuant to section 12-107e; (2) the State Forester if such land is classified as forest land pursuant to section 12-107d; or (3) the Secretary of the Office of Policy and Management if such land is classified as maritime heritage land pursuant to section 12-107g. In addition to the notice required under this subsection, any person who obtains title to land classified as forest land shall submit a report issued by a certified forester in accordance with section 12-107d if such a report has not been submitted within ten years prior to the date of the change of ownership.

(c) For any change of ownership enumerated in subsection (a) of this section except subdivision (7), the ten-year period provided under section 12-504a shall not be affected by the date of such change of ownership and shall be measured as follows: (1) For land classified as farm land pursuant to section 12-107c or forest land pursuant to section 12-107d, such period shall be measured from the date on which such land was classified as farm land or forest land or the date on which the transferor acquired title to such farm land or forest land, whichever is earlier; and (2) for land classified as open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, such period shall be measured from the date on which such land was classified as open space land or maritime heritage land.

(1972, P.A. 152, S. 3; P.A. 73-585, S. 1; P.A. 99-173, S. 50, 65; P.A. 05-190, S. 7; P.A. 07-127, S. 7; P.A. 14-33, S. 5.)

History: P.A. 73-585 added Subdivs. (l) and (m) exempting deeds of land to be held in perpetuity for educational, scientific, aesthetic, etc. purposes and land subject to covenant; P.A. 99-173 added Subdiv. (n) re land the development rights to which have been sold to the state under chapter 422a, effective June 23, 1999, and applicable to transfers made on or after July 1, 1999; P.A. 05-190 replaced alphabetic subdivision designators with numeric designators, deleted former provision re deeds releasing property which is security for debt or other obligation, added new Subdiv. (7) exempting deeds of foreclosure, amended Subdiv. (11) to limit provisions to transfers when no consideration is given, amended Subdiv. (13) to provide that the applicable tax shall be determined at a rate multiplied by the market value as determined by the assessor, added Subdiv. (15) exempting deeds to or from limited liability companies under certain conditions, added provision re action taken under Subdiv. (13) to commence prior to ninth year following date of deed, and made technical changes throughout, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land in Subdivs. (11) and (13), effective July 1, 2007; P.A. 14-33 designated existing provisions as Subsec. (a) and amended same by changing “husband and wife” to “spouses” and by making technical changes, and added Subsecs. (b) and (c) re changes of ownership, effective October 1, 2014, and applicable to assessment years commencing on or after that date.

Cited. 176 C. 613; 226 C. 407.

Cited. 18 CA 608.

Cited. 32 CS 82.



Section 12-504d - Appeals.

Any person aggrieved by the imposition of a tax under the provisions of sections 12-504a to 12-504f, inclusive, may appeal therefrom as provided in sections 12-111, 12-112 and 12-118. If the time for appealing to the board of assessment appeals has passed, the taxpayer may appeal at the next regularly scheduled meeting.

(1972, P.A. 152, S. 4; P.A. 99-89, S. 8, 10; P.A. 05-190, S. 8.)

History: P.A. 99-89 made technical changes, effective June 3, 1999; P.A. 05-190 added provision authorizing appeal as provided in Sec. 12-118 and provided that if time for appeal to the board of assessment has passed, appeal may be made at the next regularly scheduled board meeting, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date.

Cited. 176 C. 613. Statute sets forth the exclusive appellate remedy for persons aggrieved by imposition of a conveyance tax pursuant to Sec. 12-504a(b), but the exclusive remedy is not an obstacle to pursuit of a collateral attack on imposition of the tax under common law. 260 C. 406.

Cited. 32 CS 82.



Section 12-504e - Conveyance tax applicable on change of use or classification of land.

Any land which has been classified by the owner as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, if changed by him, within a period of ten years of his acquisition of title, to use other than farm land, forest land, open space land or maritime heritage land, shall be subject to said conveyance tax as if there had been an actual conveyance by him, as provided in sections 12-504a and 12-504b, at the time he makes such change in use. For the purposes of this section: (1) The value of any such property shall be the fair market value thereof as determined by the assessor in conjunction with the most recent revaluation, and (2) the date used for purposes of determining such tax shall be the date on which the use of such property is changed, or the date on which the assessor becomes aware of a change in use of such property, whichever occurs first.

(1972, P.A. 152, S. 5; P.A. 74-343, S. 3, 7; P.A. 05-190, S. 9; P.A. 07-127, S. 8; P.A. 08-124, S. 4.)

History: P.A. 74-343 specified classification within ten-year period of acquisition of title and made technical changes for clarity; P.A. 05-190 revised provision re use of fair market value to determine value of property and added provision re date used for determining the tax, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land and made technical changes, effective July 1, 2007; P.A. 08-124 made a technical change, effective June 2, 2008.

Cited. 176 C. 613.

Cited. 32 CS 82; 34 CS 52.



Section 12-504f - Classification of land classified as farm, forest, open space or maritime heritage land personal to owner. Certificate of classification.

The tax assessor shall file annually with the town clerk a certificate for any land that has been classified as farm land pursuant to section 12-107c, as forest land pursuant to section 12-107d, as open space land pursuant to section 12-107e or as maritime heritage land pursuant to section 12-107g, which certificate shall set forth the date of the initial classification and the obligation to pay the conveyance tax imposed by this chapter. Such certificate shall be filed not later than sixty days after the assessment date, except that in a year in which revaluation required under section 12-62 becomes effective, such certificate shall be filed not later than January thirty-first following the assessment date. Such certificate shall be recorded in the land records of such town. Any such classification of land shall be deemed personal to the particular owner who requests such classification and shall not run with the land. The town clerk shall notify the tax assessor of the filing in the land records of the sale of any such land. Upon receipt of such notice the tax assessor shall inform the new owner of the tax benefits of classification of such land as farm land, forest land, open space land or maritime heritage land.

(1972, P.A. 152, S. 6; June, 1972, P.A. 1, S. 12; P.A. 73-585, S. 2; P.A. 74-343, S. 4, 7; P.A. 05-190, S. 11; P.A. 07-127, S. 9; P.A. 14-33, S. 6; 14-122, S. 16.)

History: 1972 act specified that annual filing to be “not later than 60 days after the assessment date”; P.A. 73-585 required that certificate set forth date of initial classification and obligation to pay conveyance tax; P.A. 74-343 added provision which stated that land classification personal to owner and does not run with land; P.A. 05-190 added provision requiring town clerk to notify the tax assessor of sale and requiring the tax assessor to notify the new owner of tax benefits of classification of land as farm land, forest land or open space land, effective July 1, 2005; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land, effective July 1, 2007; P.A. 14-33 added provision re exception in years in which revaluation under Sec. 12-62 becomes effective, added reference to maritime heritage land and made technical changes, effective October 1, 2014, and applicable to assessment years commencing on or after that date; P.A. 14-122 added reference to maritime heritage land.

Cited. 173 C. 328; 176 C. 613; 226 C. 407.

Filing provision of section is directory and not mandatory. 4 CA 200.

Cited. 32 CS 82.



Section 12-504g - Recording without payment of tax as constructive notice.

The recording of any title deed, instrument or writing without the payment of the tax required by sections 12-504a, 12-504b, 12-504e to 12-504h, inclusive, shall not prevent such recording from constituting constructive notice of such deed, instrument or writing.

(P.A. 74-343, S. 5, 7.)



Section 12-504h - Termination of classification as farm, forest, open space or maritime heritage land.

Any such classification of farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, shall be deemed personal to the particular owner who requests and receives such classification and shall not run with the land. Any such land which has been classified by a record owner shall remain so classified without the filing of any new application subsequent to such classification, notwithstanding the provisions of sections 12-107c, 12-107d, 12-107e and 12-107g, until either of the following shall occur: (1) The use of such land is changed to a use other than that described in the application for the existing classification by said record owner, or (2) such land is sold or transferred by said record owner. Upon the sale or transfer of any such property, the classification of such land as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, shall cease as of the date of sale or transfer. In the event that a change in use of any such property occurs, the provisions of section 12-504e shall apply in terms of determining the date of change and the classification of such land as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, shall cease as of such date.

(P.A. 74-343, S. 6, 7; P.A. 05-190, S. 10; P.A. 07-127, S. 10; P.A. 14-122, S. 17.)

History: P.A. 05-190 added provision deeming classification of farm land, forest land or open space land to be personal to owner and shall not run with the land, provided that upon sale or transfer of property, the classification ceases as of the date of the sale or transfer and made technical changes, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land, effective July 1, 2007; P.A. 14-122 made technical changes.

Cited. 173 C. 328; 178 C. 100; 226 C. 407. Assessor acted illegally under 2003 revision of section when she terminated property's open space classification on the basis of approved use for condominium units when actual use remained unchanged. 289 C. 723.






Chapter 224 - Dividends, Interest Income and Capital Gains Tax

Section 12-505 - Definitions.

(a) When used in this chapter, unless the context otherwise requires: (1) “Taxpayer” means (A) a husband and wife both of whom are residents in this state, whether or not they file for the taxable year a single federal income tax return jointly, and (B) each and every other individual who is a resident in this state, who have or has earnings received, credited or accrued in any taxable year from gains from the sale or exchange of capital assets, or from dividends or interest income subject to tax under this chapter and any husband and wife when either of such husband or wife, or both, are not residents in this state and who file for the taxable year a single federal income tax return jointly, and each and every other individual who is not a resident in this state, who have or has earnings received, credited or accrued in any taxable year from gains from the sale or exchange of real property located in Connecticut, provided such property is a capital asset or an asset treated as a capital asset or such sale or exchange is a transaction or event taxable as a sale or exchange of a capital asset; (2) “taxable year” means the same accounting period as the taxpayer's taxable year for federal income tax purposes or that portion of such year as either commences when the taxpayer becomes a resident or ends when the taxpayer ceases to be a resident of this state; (3) “dividends” means those dividends taxable for federal income tax purposes without regard to the dividend exclusion, but exclusive of exempt dividends; (4) “interest income” means (A) any interest income taxable for federal income tax purposes, exclusive of any such income with respect to which taxation by any state is prohibited by federal law, less any amounts forfeited to a bank, savings bank, savings and loan association, credit union or other depository institution, wherever located, as a penalty for premature withdrawal of funds from a time savings account, certificate of deposit, or similar class of deposit, and (B) any interest income from obligations issued by or on behalf of any state, political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity, exclusive of such income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity created under the laws of the state of Connecticut; (5) “Commissioner of Revenue Services” or “commissioner” means the Commissioner of Revenue Services; (6) “gains from the sale or exchange of capital assets” means (A) net gain as determined for federal income tax purposes, after due allowance for losses and holding periods, and with respect to any such gain which is earned, received in fact or constructively, accrued or credited to the taxpayer on or after January 1, 1987, but not later than February 8, 1989, deduction of sixty per cent of the excess of the net long-term capital gain for the taxable year over the net short-term capital loss for such taxable year, from (i) sales or exchanges of capital assets or assets treated as capital assets, other than notes, bonds or other obligations of the state of Connecticut or any of the political subdivisions thereof, or its or their respective agencies or instrumentalities, or (ii) from transactions or events taxable to the taxpayer as such sales or exchanges, and being the net amount includable in the taxpayer's adjusted gross income, with respect to all such sales, exchanges, transactions, or events, under the provisions of the internal revenue code in effect for the taxable year, exclusive of any gain or loss from the holding or trading of any dealer equity options, as defined in Section 1256 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and exclusive of any gain or loss of a nonresident taxpayer other than from the sale or exchange of real property located in Connecticut, provided such property is a capital asset or an asset treated as a capital asset or such sale or exchange is a transaction or event taxable as a sale or exchange of a capital asset and (B) net gains from sales or exchanges of certain property, as determined in accordance with Internal Revenue Service Form 4797, exclusive of any such net gain includable under subparagraph (A) in this definition of gains from the sale or exchange of capital assets; (7) “resident” means an individual: (A) Who is domiciled in this state; provided, if the individual maintains no permanent place of abode in this state, maintains a permanent place of abode elsewhere, and spends in the aggregate not more than thirty days of the taxable year in this state, he shall be deemed not a resident; or (B) who is not domiciled in this state but maintains a permanent place of abode in this state and is in this state for an aggregate of more than one hundred eighty-three days of the taxable year, unless he, not being domiciled in this state, is in the armed forces of the United States; (8) “person” means the taxpayer or any pledgee, assignee, receiver, referee, trustee, conservator, guardian, custodian or other fiduciary of the taxpayer acting for the taxpayer; (9) “adjusted gross income” means adjusted gross income for the taxable year of any taxpayer as determined for purposes of the federal income tax, but exclusive of any social security or tier 1 railroad retirement benefits included in the taxpayer's total adjusted gross income for such taxable year; (10) “exempt dividends” means any dividend or part thereof, other than a capital gain dividend, paid by a regulated investment company and designated by it as an exempt dividend, in accordance with subsection (d) of this section, in a written notice mailed to its shareholders not later than sixty days after the close of its taxable year.

(b) Any husband and wife subject to tax under this chapter for any taxable year who are entitled to file a single return jointly for such taxable year for purposes of the federal income tax shall be required to file a single tax return jointly for the purposes of the tax imposed under this chapter, whether or not such husband and wife file a single federal or state income tax return jointly for such taxable year, if such husband and wife reside in the same permanent place of abode on the closing date of such taxable year.

(c) Every real estate reporting person, as defined in subsection (e) of Section 6045 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and the regulations thereunder, who is involved in any real estate transaction relating to real property located in this state, shall, on or before the last day of February of the year following the calendar year for which the return under subsection (a) of said Section 6045 was required to be made, file with the Commissioner of Revenue Services a copy of such return and a copy of each statement furnished under subsection (b) of said Section 6045 with respect to real estate transactions relating to real property located in this state.

(d) If, at the close of each quarter of its taxable year, at least fifty per cent of the value of the total assets of a regulated investment company consists of obligations with respect to which taxation by this state is prohibited by federal law, the company shall be qualified to pay exempt dividends to its shareholders. The value of the total assets of a regulated investment company shall be the value as defined in Section 851(c)(4) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. If the aggregate amount of dividends designated as exempt dividends with respect to a taxable year of any company is greater than an amount equal to the sum of the amount of interest income derived from obligations with respect to which taxation by this state is prohibited by federal law less the amount allowed as a deduction under Section 212 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, for the production or collection of such interest income, the portion of such distribution which shall constitute an exempt dividend shall be only that portion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated.

(June, 1969, P.A. 1, S. 26; June, 1971, P.A. 8, S. 9; 1972, P.A. 271, S. 3; P.A. 73-356, S. 1, 10; P.A. 75-213, S. 42, 53; P.A. 76-435, S. 48, 82; P.A. 77-614, S. 139, 610; Nov. Sp. Sess. P.A. 81-4, S. 23, 32; P.A. 82-325, S. 3, 7; June Sp. Sess. P.A. 83-1, S. 10, 15; June Sp. Sess. P.A. 83-37, S. 2, 3; P.A. 85-159, S. 11, 19; 85-469, S. 3, 4, 6; P.A. 87-559, S. 1, 3; P.A. 89-251, S. 16, 203; 89-304, S. 1, 2; P.A. 90-148, S. 5, 34; June Sp. Sess. P.A. 91-3, S. 123, 168; May Sp. Sess. P.A. 92-5, S. 31, 37; P.A. 94-175, S. 4, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: 1971 act defined “dividends”, “resident” and “person”, redefined “taxpayer” to include persons receiving gains from dividends and “taxable year” to be year or portion of year commencing after December 31, 1970, and greatly expanded definition of “gains from the sale or exchange of capital assets”; 1972 act excluded from consideration as dividends those distributed by a DISC; P.A. 73-356 included under “taxpayer” resident husband and wife filing joint federal income tax return and deleted reference to dividends under “taxpayer” definition, redefined “taxable year” in terms of residency, included “custodian” in definition of person, redefined “gains from the sale or exchange of capital assets” and deleted definition of “dividends”, effective May 4, 1973, and applicable to taxable years beginning on or after January 1, 1973; P.A. 75-213 restored definition of “dividends” and included reference to dividends under “taxpayer”, defined “adjusted gross income”, excluded notes, bonds or other obligations of the state or political subdivisions or agents or instrumentalities from consideration as capital assets and made technical changes, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 76-435 made technical changes; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-4 added Subdiv. (B) in definition of “gains from the sale or exchange of capital assets”, effective January 27, 1982, and applicable to taxable years of taxpayers commencing on or after January 1, 1981; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; June Sp. Sess. P.A. 83-1 added definition of interest income subject to tax under chapter 224, effective July 1, 1983 and applicable to taxable years of taxpayers commencing on or after January 1, 1983; June Sp. Sess. P.A. 83-37 amended definition of “interest income” relating to “any interest income from obligations of any state or political subdivision thereof, exclusive of such income from obligations of the state of Connecticut or any political subdivision thereof” to include any interest income from obligations “issued by or on behalf” of any state, political subdivision thereof, “or public instrumentality, state or local authority, district, or similar public entity” and to exclude such income from obligations “issued by or on behalf” of the state of Connecticut, any political subdivision thereof, “or public instrumentality, state or local authority, district, or similar public entity created under the laws of the state of Connecticut”; P.A. 85-159 amended definition of “adjusted gross income” to exclude social security and tier I railroad retirement benefits, effective May 16, 1985, and applicable to taxable years commencing on or after July 1, 1985; P.A. 85-469 provided for deduction from interest income for penalties of premature withdrawal of funds and revised effective date of P.A. 85-159 making this section applicable to taxable years commencing on or after January 1, 1985; P.A. 87-559 amended the definition of “gains from the sale or exchange of capital assets” to provide that determination of such gains, for purposes of the Connecticut tax, shall allow a deduction of 60% of the excess of net long-term capital gain for the taxable year over net short-term capital loss for such year and to specify that net gains from sales or exchanges of certain property is determined in accordance with Internal Revenue Service Form 4797, effective July 6, 1987, and applicable to taxable years of taxpayers commencing on or after January 1, 1987; P.A. 89-251 amended the definition of gains from the sale or exchange of capital assets so that the deduction of 60% of the excess of net long-term capital gain over the net short-term capital loss for the taxable year is not applicable in the determination of such gains after February 8, 1989, and added Subsec. (b) providing that husband and wife filing a single return jointly under federal income tax shall be required to file a single return jointly under the Connecticut tax on dividends, interest income and capital gains, effective July 1, 1989, and applicable to taxable years commencing on or after January 1, 1989; P.A. 89-304 amended the definition of gains from the sale or exchange of capital assets so that gains subject to tax in Connecticut shall not include any gains from holding or trading dealer equity options, as such options are defined in the Internal Revenue Code, effective June 27, 1989, and applicable to taxable years commencing on or after January 1, 1989; P.A. 90-148 amended definition of gains from the sale of capital assets subject to tax in Connecticut to include any gain from the sale of real property in Connecticut even though the seller is not a resident and added Subsec. (c) providing that anyone required to file a return under the Internal Revenue Code with respect to a real estate transaction in this state shall file a copy of the return with the commissioner of revenue services even though not a resident of Connecticut, effective May 18, 1990, and applicable to taxable years commencing on or after January 1, 1990; June Sp. Sess. P.A. 91-3 amended Subsec. (a) to exclude exempt dividends, as defined therein, from the definition of dividend, amended Subsec. (b) to require most husbands and wives to file joint returns, and added Subsec. (d), re payment of exempt dividends by a regulated investment company, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (d) to make a technical change; P.A. 94-175 divided Subsec. (a) into Subdivs. and Subparas., replacing designators as necessary, effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.

Net capital losses not usable against dividends. 163 C. 478. When gain realized. Id., 520. Persons maintaining permanent place of abode in Connecticut are taxpayers within meaning of section. 170 C. 567. Cited. 173 C. 506. Because statute specifically incorporates the federal scheme of dividend taxation, proceeds of a money market fund, except for capital gains distribution, are treated as dividend, not as interest, income. 185 C. 186. “Dividends taxable for federal income tax purposes” construed and discussed. 188 C. 206. Cited. 199 C. 133. Allows application of federal tax principles regardless of length of taxable year in Connecticut. 213 C. 19. Cited. 234 C. 614.



Section 12-506 - Imposition of tax on dividends, interest income and capital gains.

(a) A tax is hereby imposed on (1) all dividends and interest income earned, received in fact or constructively, accrued or credited to the taxpayer during his taxable year except that no such tax shall be imposed unless the taxpayer's adjusted gross income in such year equals or exceeds fifty-four thousand dollars, in accordance with the following schedule:

Adjusted Gross Income
In Taxable Year

Rate of Tax
On All Dividends
And Interest Income

At least $54,000

but less than $56,000

.75%

At least $56,000

but less than $58,000

1.5%

At least $58,000

but less than $60,000

2%

At least $60,000

but less than $62,000

2.75%

At least $62,000

but less than $66,000

3.5%

At least $66,000

but less than $70,000

4%

At least $70,000

but less than $74,000

4.75%

At least $74,000

but less than $78,000

5.5%

At least $78,000

but less than $82,000

6%

At least $82,000

but less than $86,000

6.75%

At least $86,000

but less than $90,000

7.5%

At least $90,000

but less than $100,000

8.75%

$100,000 and over

9.75%

and (2) at the rate of four and three-fourths per cent on all gains from the sale or exchange of capital assets which have been earned, received in fact or constructively, accrued or credited to the taxpayer during his taxable year subject to the exemptions allowed in section 12-506c, and section 12-506f, when applicable, provided the amount of tax payable by any taxpayer under this subdivision (2) with respect to such gains for any taxable year may not exceed an amount equal to three and four-tenths per cent of the adjusted gross income of such taxpayer for such taxable year, as determined for purposes of the federal income tax.

(b) Any taxpayer whose adjusted gross income in any taxable year is less than fifty-four thousand dollars and whose net gains from the sale or exchange of capital assets in such year do not exceed (1) two hundred dollars in the case of a husband and wife and (2) one hundred dollars in all other cases or any taxpayer whose total tax liability as determined under subsection (a) of this section in respect to any taxable year would be less than ten dollars and any taxpayer who is sixty-five years of age or older and whose adjusted gross income in any taxable year, less any gains from the sale or exchange of capital assets, is less than ten thousand dollars and any taxpayer whose adjusted gross income in any taxable year is below the level at which such taxpayer would be required to file an income tax return under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall not be subject to the tax imposed by subsection (a) of this section, and shall not be required to file any return under the provisions of section 12-508, for such year. For purposes of this subsection, in the case of a husband and wife both of whom are residents of this state and who file for the taxable year a single federal income tax return jointly, they shall be considered a taxpayer who is sixty-five years of age or older if either of them is sixty-five years of age or older.

(June, 1969, P.A. 1, S. 25, 27; June, 1971, P.A. 8, S. 10; 1972, P.A. 2, S. 1; P.A. 73-356, S. 2, 3, 5, 10; P.A. 74-63, S. 1, 5; P.A. 75-213, S. 43, 53; P.A. 77-370, S. 10, 13; P.A. 80-76, S. 1, 2; June Sp. Sess. P.A. 83-1, S. 11, 15; P.A. 85-159, S. 12, 19; 85-455, S. 1, 2; 85-469, S. 4, 6; P.A. 86-397, S. 4, 10; P.A. 87-559, S. 2, 3; P.A. 89-211, S. 26; 89-251, S. 17, 203; June Sp. Sess. P.A. 91-3, S. 124, 168.)

History: 1971 act amended Subsec. (a) to include dividends in tax, to delete obsolete reference to inapplicability to gains on sale or exchange of capital assets after June 30, 1971, to add reference to exemptions and to specify applicability of tax after December 31, 1969, amended Subsec. (b) to delete provision for $100 or $200 exemption for single or joint taxpayers and added Subsecs. (c) to (e) re calculation of exemptions; 1972 act replaced Subsec. (b) re minimum tax of $5 with new provisions re exemption from tax when gains $100 or less, effective February 17, 1972, and applicable to taxable years or portions thereof commencing after December 31, 1970; P.A. 73-356 repealed Subsecs. (c) to (e), substituted “net gains” for “dividends and gains”, substituted Sec. 12-506c for reference to repealed Subsec. (c) and deleted obsolete reference to December 31, 1970, in Subsec. (a) and amended Subsec. (b) to allow exemption for jointly filing husband and wife when gains do not exceed $200 and to substitute “net gains” for “gross income from gains ... and dividends”; P.A. 74-63 added reference to Sec. 12-506f in Subsec. (a), effective April 26, 1974, and applicable to taxable years beginning on and after January 1, 1974; P.A. 75-213 increased tax rate from 6% to 7% and included dividends in Subsec. (a) and amended Subsec. (b) to simplify language and to limit applicability to taxpayers whose adjusted gross income is less than $20,000, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 77-370 added table for graduated tax rate for tax on dividends, removing them from straight 7% rate, effective July 1, 1977, and applicable to taxable years commencing on and after January 1, 1977; P.A. 80-76 exempted from tax those whose liability would be less than $10, effective July 1, 1980, and applicable to taxable years commencing on or after January 1, 1980; June Sp. Sess. P.A. 83-1 added interest income as a form of investment income subject to tax under Subsec. (a)(1), to be in addition to dividends already subject to tax under said subdivision, provided that tax shall not be imposed under said subdivision unless taxpayer's adjusted gross income for the taxable year is $50,000 or more in lieu of $20,000 as previously provided and imposed tax on interest income and dividends in accordance with a schedule of rates increasing from 6% to 13% in relation to the schedule of increasing levels of adjusted gross income in said subdivision, effective July 1, 1983, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 85-159 amended Subsec. (a) to revise tax rate schedule and Subsec. (b) to exempt taxpayers who are 65 or older and have less than $10,000 in income, exclusive of capital gains, effective May 16, 1985, and applicable to taxable years of taxpayers commencing on or after January 1, 1985; P.A. 85-455 amended Subsec. (b) by providing that any taxpayer whose adjusted gross income for any year is below the level at which such taxpayer would be required to file a return for purposes of the federal income tax shall not be subject to the tax imposed under this section, effective June 24, 1985, and applicable to tax years of taxpayers commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 86-397 reduced the rate of tax imposed on dividends and interest income for each bracket of adjusted gross income in the schedule of tax by the amount of 1% of such dividends and interest income and accordingly, eliminated the tax with respect to adjusted gross income under $54,000 in a taxable year, effective June 11, 1986, and applicable to dividends and interest income for taxable years commencing on or after January 1, 1986; P.A. 87-559 amended Subsec. (a) by deleting the word “net” immediately preceding “gains from the sale or exchange of capital assets” in the imposition of tax statement in Subsec. (a)(2), for purposes of consistency with the definition of “gains from the sale or exchange of capital assets” in Sec. 12-505 which defines such gains as “net” gains, effective July 6, 1987, and applicable to taxable years of taxpayers commencing on or after January 1, 1987; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-251 amended Subsec. (a) by adding new brackets in the schedule of adjusted gross income applicable in determining tax with increased rates of tax at most levels of such income and by adding the provision with respect to tax on capital gains limiting such tax to a maximum of 5% of adjusted gross income, effective July 1, 1989, and applicable to taxable years commencing on or after January 1, 1989; June Sp. Sess. P.A. 91-3 amended Subsec. (a) by adding new brackets with regard to the dividends and interest income tax to reduce the rate by approximately one-third and to reduce the capital gains tax from 7% to 4.75%, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

Cost, basis for determining gain. 163 C. 520. “Fraction” means proper fractions only. 170 C. 567. Cited. 173 C. 506; 188 C. 206; 199 C. 133. Allows application of federal tax principles regardless of length of taxable year in Connecticut. 213 C. 19. Cited. 234 C. 614.



Section 12-506a - Exchange of property.

(a) Repealed by P.A. 73-356, S. 5, 10.

(b) A partnership as such shall not be subject to the tax imposed by this chapter. Persons who are partners shall be liable for said tax only in their individual capacities in the same manner that individuals are liable for partnership income under the federal Internal Revenue Code in effect for the taxable year.

(c) Repealed by P.A. 73-356, S. 5, 10.

(d) The tax imposed in this chapter shall not be applicable with respect to any sale or exchange of agricultural animals.

(June, 1971, P.A. 8, S. 11; P.A. 73-356, S. 5, 10; 73-413; P.A. 80-374.)

History: P.A. 73-356 repealed Subsecs. (a) and (c) re nonrecognizance of gains or losses with regard to exchanges in accordance with Secs. 1031, 1033, 1035 and 1036 of Title 26 of U.S. Internal Revenue Code and re reporting of funds by pledgee, guardian or other fiduciary to be taxed to beneficiary or equitable owners; P.A. 73-413 added Subsec. (d) exempting sale or exchange of agricultural animals from tax; P.A. 80-374 substituted “in effect for the taxable year” for obsolete reference to January 1, 1971, in Subsec. (b).



Section 12-506b - Estates of deceased persons.

The estate of each deceased person who last dwelt in the state shall be subject to and liable for the tax imposed by this chapter upon all dividends and net gains from the sale or exchange of capital assets actually or constructively received by such person in the year of his death, upon which a tax is due and has not already been paid under this chapter.

(June, 1971, P.A. 8, S. 21; P.A. 73-356, S. 6, 10; P.A. 75-213, S. 44, 53.)

History: P.A. 73-356 substituted “net gains from the sale or exchange of capital assets” for “interest, dividends and capital gains, less capital losses” and made technical changes; P.A. 75-213 added references to liability and included dividends, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975.



Section 12-506c - Exemptions.

For each individual resident required to pay the tax imposed under the provisions of subsection (a) of section 12-506, there shall be allowed with respect to net gains from the sale or exchange of capital assets an exemption of one hundred dollars provided, if such individual resident has attained the age of sixty-five years on or before the last day of the taxable year there shall be allowed an additional exemption of one hundred dollars and, provided, further, if such individual resident is blind, there shall be allowed an additional exemption of one hundred dollars. On a single return filed for husband and wife jointly, the amount of the exemption taken on such return shall be the sum of the exemptions to which each is entitled under this section.

(P.A. 73-356, S. 4, 10; P.A. 75-213, S. 45, 53.)

History: P.A. 75-213 substituted “individual resident” for “person” and specified that exemptions under section apply “with respect to net gains from the sale or exchange of capital assets”, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975.



Section 12-506d - Credit for tax paid in another state on gain from sale of certain property.

A credit against the tax imposed under subsection (a) of section 12-506 shall be allowed for a tax paid to another state with respect to any gain from the sale or exchange of real property located in that state which had not been held for investment, income-producing or any business purpose by a taxpayer subject to tax under this chapter, provided such real property was used as the principal place of residence by such taxpayer for not less than six months during the period of twelve months immediately preceding the date of such sale or exchange. The credit allowed herein shall not exceed the lesser of (1) the tax paid to the other state with respect to such a gain or (2) that proportion of the total tax due under this chapter which the amount of gain taxed in both this and another state and qualifying for this credit bears to the entire net gain of the taxpayer for the same taxable year for which a return is filed under this chapter. If the taxpayer is allowed credit under this section based on more or less of another state's tax than he is finally required to pay, the taxpayer shall send notice of the difference to the Commissioner of Revenue Services who shall redetermine the tax for any years affected regardless of any otherwise applicable statute of limitations.

(P.A. 73-356, S. 9, 10; P.A. 77-614, S. 139, 610; P.A. 81-49, S. 1, 2.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-49 provided that credit be allowed only in respect to sale of the taxpayer's principal place of residence, effective April 22, 1981, and applicable to taxable years of any taxpayer commencing on or after January 1, 1981.



Section 12-506e - Effective dates of sections 12-505 to 12-508, inclusive.

Section 12-506e is repealed.

(P.A. 73-356, S. 10; P.A. 74-240, S. 1, 2; P.A 80-307, S. 30, 31.)



Section 12-506f - Exemption of capital gain from sale of residence by persons sixty-five years of age or over.

Every husband and wife, and each other person, described as a taxpayer in section 12-505 shall, in addition to the exemptions allowed under the provisions of section 12-506c, be allowed an exemption and deduction from the amount of gains from the sale or exchange of capital assets for any taxable year which are subject to the tax imposed under the provisions of section 12-506 in the amount of any gain for such taxable year included in net gains from the sale or exchange of capital assets for federal income tax purposes, as described in section 12-505, arising from the sale of a residence in such taxable year, but only if (a) either of such spouses or both, or said other person, had attained the age of sixty-five years on the date of such sale and had owned and used such residence as principal residence for at least five years of the eight years immediately preceding the date of such sale and, (b) said gain is the first such gain for such taxpayer with respect to the sale of such a residence on or after January 1, 1974. If the exemption provided for in this section is availed of by a taxpayer in or for any taxable year, no such exemption shall be allowed with respect to such taxpayer or a spouse thereof in any subsequent taxable year. For the purposes of this section, the word “sale” means a “sale”, “exchange”, “transaction” or “event” through which the taxpayer is divested of all interest in his residence.

(P.A. 74-63, S. 2, 5; P.A. 75-213, S. 46, 53; P.A. 76-435, S. 49, 82.)

History: P.A. 75-213 rephrased provisions for greater clarity, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 76-435 made technical changes.



Section 12-506g - Exemption for gains subject to tax as income of a Subchapter Scorporation.

Any shareholder in a small business corporation, as defined in Section 1371 of the Internal Revenue Code, which corporation has made an election not to be subject to tax as a corporation under the federal income tax in accordance with Section 1372 of the Internal Revenue Code, shall not be subject to tax under section 12-506 with respect to any gains from the sale or exchange of capital assets, as defined in section 12-505, included in the income of such corporation for purposes of determining the tax imposed on such corporation under chapter 208.

(P.A. 79-486, S. 1, 2.)

History: P.A. 79-486 effective July 1, 1979, and applicable to taxable years commencing on or after January 1, 1979.



Section 12-506h - Deduction allowed in determining tax on interest income when taxpayer is shareholder in an electing small business corporation subject to tax on such interest.

Any shareholder in an electing small business corporation, as that term is defined in Section 1371 of the Internal Revenue Code, when filing for any taxable year as a taxpayer in this state for purposes of the tax imposed on dividends and interest income under section 12-506, shall be allowed a deduction from interest income subject to tax under said section 12-506, with such deduction determined as the amount of any such interest income, which with respect to such corporation is included for the taxable year in net income apportioned to Connecticut in accordance with section 12-218 for purposes of determining the tax applicable to such corporation under chapter 208.

(P.A. 84-521, S. 1, 2.)

History: P.A. 84-521 effective June 13, 1984, and applicable to taxable years of taxpayers commencing on or after January 1, 1985.



Section 12-507 - Duties of fiduciary.

Any guardian, receiver, referee, trustee, assignee, custodian or other fiduciary, or any officer or agent appointed by any court to conduct the business or conserve the assets of any taxpayer, shall be subject to the tax imposed by this chapter in the same manner and to the same extent as a taxpayer hereunder.

(June, 1969, P.A. 1, S. 28; P.A. 73-356, S. 7, 10.)

History: P.A. 73-356 included custodians under provisions of section.



Section 12-508 - Tax return.

On or before April fifteenth following the close of each calendar year, in the case of persons reporting on the basis of a calendar year, and on or before the fifteenth day of the fourth month following the close of a fiscal year, in the case of persons reporting on the basis of a fiscal year, each person who earns, receives, accrues or has credited to his account any dividends, interest income or gains from the sale or exchange of capital assets as defined in section 12-505, shall duly execute and file a tax return with the commissioner, in such form and containing such information as he may prescribe, which return shall truly and accurately set forth the amount received and the taxpayer's liability under this chapter; and the full amount of the tax shall be due and payable to the commissioner on or before the date prescribed herein for the filing of the return.

(June, 1969, P.A. 1, S. 29; June, 1971, P.A. 8, S. 12; 1972, P.A. 250, S. 1; P.A. 73-356, S. 8, 10; P.A. 75-213, S. 47, 53; 75-567, S. 61, 80; June Sp. Sess. P.A. 83-1, S. 12, 15; P.A. 90-28, S. 4.)

History: 1971 act substituted “persons” for “taxpayers”, included dividends in tax liability, referred to requirement that pledgees, assignees, receivers, etc. file return (those required to report under Sec. 12-506a(c)) and required that return state “amounts received” in addition to taxpayer's liability; 1972 act provided for due date when final filing date falls on Saturday, Sunday or holiday; P.A. 73-356 deleted reference to dividends and to repealed Sec. 12-506a(c); P.A. 75-213 restored reference to dividends; P.A. 75-567 added phrase re contents of return containing such information as commissioner prescribes; June Sp. Sess. P.A. 83-1 added reference to “interest income” as a form of investment income subject to tax under Sec. 12-506 and to be included in the tax return required under this section, effective July 1, 1983, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 90-28 deleted provision concerning filing requirements when final date for filing falls on a Saturday, Sunday or legal holiday, provision appears in chapter on collection of state taxes.

Cited. 44 CS 126.



Section 12-508a - Extension of time for tax return and payment to April 16, 1974.

Section 12-508a is repealed.

(P.A. 74-63, S. 4, 5; P.A. 80-307, S. 30, 31.)



Section 12-509 - Penalty for failure to pay tax when due. Rate of interest applied. Waiver of penalty.

(a) If any person fails to pay the amount of tax reported to be due on his return within the time specified under the provisions of this chapter, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid. Such amount shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any person has not made his return within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(June, 1969, P.A. 1, S. 30; June, 1971, P.A. 8, S. 13; P.A. 79-586, S. 1, 2; P.A. 80-307, S. 26, 31; P.A. 81-64, S. 17, 23; 81-411, S. 36, 42; P.A. 87-84, S. 1, 4; P.A. 88-314, S. 42, 54; May Sp. Sess. P.A. 94-4, S. 62, 85; P.A. 95-160, S. 64, 69.)

History: 1971 act substituted “person” for “taxpayer”, increased penalty from $2.50 to $25, increased interest from 0.75% to 1% and qualified provision re abatement of penalty by requiring that commissioner be satisfied “beyond a reasonable doubt” and by adding requirement that failure to comply “was not intentional or due to neglect”; P.A. 79-586 deleted additional qualifications for abatement of penalty added in 1971 and made such abatement subject to review by tax review committee, effective June 21, 1979, and applicable to any return filed for a taxable year commencing on or after January 1, 1978; P.A. 80-307 increased interest temporarily to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended penalty provisions, including a minimum penalty of $50 and deleting provision re $25 penalty for failure to file return when due and revised waiver provision to conform with other sections; P.A. 81-411 continued interest on taxes not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 87-84 amended penalty provision related to failure to pay tax when due by eliminating the minimum penalty requirement in the amount of $50; P.A. 88-314 amended Subsec. (a) by restating the imposition of penalty for failure to pay the tax within the time specified and added Subsec. (b) concerning determination of tax by the commissioner when the taxpayer has not made a return within three months after the time specified, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-510 - Powers and duties of commissioner.

(a) The commissioner or his authorized representative may require any taxpayer or other person required to file under this chapter to submit copies or pertinent extracts of his federal income tax returns, or of any other tax return made to any agency of the federal government, or of this or any other state, or of any statement or registration made pursuant to any state or federal law pertaining to securities or securities exchange regulations.

(b) The commissioner may require all taxpayers to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the tax imposed by this chapter and the enforcement and collection thereof.

(c) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person liable under the provisions of this chapter, and may investigate the activities of the person in order to verify the accuracy of any return made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(d) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the grounds that the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the judicial district wherein the taxpayer resides or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and other documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the appropriation for the administration of this chapter.

(1969, P.A. 297; June, 1969, P.A. 1, S. 31; June, 1971, P.A. 8, S. 14; P.A. 78-280, S. 2, 127.)

History: Earlier 1969 act authorized substitution of “community correctional center” for “jail”; 1971 act added reference to other persons required to file under provisions of chapter in Subsec. (a); P.A. 78-280 substituted “judicial district” for “county”.



Section 12-511 - Deficiency assessments.

(a) After a final return in due form is filed, the commissioner shall cause the same to be examined and may make such further audit or investigation or reaudit as he may deem necessary, and if therefrom he shall determine that there is a deficiency with respect to the payment of any tax due under this chapter, he shall assess or reassess the additional taxes, penalties and interest due to this state, give notice of such assessment or reassessment to the taxpayer, and make demand upon him for payment. Within sixty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, the amount of the deficiency. Such amount shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof from the date when the original tax became due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to a penalty imposed by the preceding sentence without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the state.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later; provided, where no return has been filed as provided by law, the tax may be assessed at any time. Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(June, 1969, P.A. 1, S. 32; June, 1971, P.A. 8, S. 15; P.A. 80-307, S. 27, 31; P.A. 81-64, S. 18, 23; 81-411, S. 37, 42; P.A. 87-84, S. 2, 4; P.A. 88-314, S. 43, 54; P.A. 91-236, S. 12, 25.)

History: 1971 act increased interest from 0.75% to 1% and required that deficiency be not “deliberate” for waiver of penalty to be allowed; P.A. 80-307 temporarily increased interest to 1.25% for assessments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (a) to include a minimum penalty of $50 and the waiver of penalty provisions applicable to other state taxes; P.A. 81-411 continued interest on the deficiency assessment at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 87-84 amended the penalty provision in Subsec. (a) related to failure to pay tax when due by eliminating the minimum penalty requirement in the amount of $50; P.A. 88-314 amended Subsec. (a) by deleting the penalty provisions applicable to deficiency assessments and substituting in lieu thereof a restatement of the penalties to be imposed when the deficiency is due to negligence and the deficiency is due to fraud or intent to evade the tax, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 91-236 amended Subsec. (a) to provide for 60, rather than 30, days for payment of deficiency amount, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-511a - Disclosure by taxpayer of relevant changes in federal taxable income.

Any individual whose taxable income for federal income tax purposes is adjusted or corrected for any taxable year or portion thereof by any official of the United States government, or any agency thereof, in any respect affecting the tax imposed under this chapter shall, within ninety days after having received written notification of such adjustment or correction, submit to the commissioner an affidavit disclosing such changes or adjustments and thereafter shall promptly furnish to the commissioner any information, schedules, records, documents or papers related to such change, adjustment or correction as he may require. Any individual whose return to the Director of Internal Revenue has been amended in any respect affecting the tax imposed under this chapter shall, within ninety days after having filed such amended return, make an amended return to the commissioner. The time for filing such affidavit or amended return may be extended by the commissioner upon due cause shown. Notwithstanding the limitation of time in subsection (b) of section 12-511, if, upon examination, the commissioner finds that such taxpayer is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of an amended return or affidavit, notify such taxpayer of the amount of such additional tax, together with interest thereon computed at the rate of one and one-fourth per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner the amount of such additional tax and interest. If, upon examination of such amended return or affidavit and related information, the commissioner finds that the taxpayer has overpaid the tax due the state, the commissioner shall certify the amount of such overpayment to the Comptroller, and such amount shall be paid to the taxpayer by the State Treasurer upon order of the Comptroller.

(P.A. 74-63, S. 3, 5; P.A. 77-614, S. 139, 610; P.A. 84-423, S. 3.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-423 increased rate of interest applicable to the amount of tax due as a result of an adjustment or correction in a taxpayer's taxable income for federal income tax purposes from 1% to 1.25% per month.



Section 12-512 - Collection of tax, penalties and interest.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized representative. The amount of any such tax, penalty and interest shall be a lien, from the last day of the taxable year until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other further decree as it judges equitable.

(June, 1969, P.A. 1, S. 33; P.A. 78-280, S. 2, 4, 127; P.A. 85-501, S. 6.)

History: P.A. 78-280 substituted “judicial district(s)” for “county(ies)”; P.A. 85-501 provided that lien shall be effective from the last day of the taxable year rather than last filing day of period for which taxpayer is delinquent and that such lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers and encumbrancers to whom property is transferred between last day of delinquency period and date of recording lien.



Section 12-513 - Abatement of tax.

Section 12-513 is repealed.

(June, 1969, P.A. 1, S. 34; P.A. 77-614, S. 147, 610; P.A. 90-28, S. 9.)



Section 12-514 - Excess payments.

If, within three years after the due date of any return, the commissioner determines that any amount, penalty or interest has been paid more than once or has been erroneously or illegally collected or computed, the commissioner shall credit the excess amount collected or paid against any amounts then due and payable from the person under this chapter or any other chapter administered by the commissioner and the balance shall be refunded, upon order of the Comptroller, to the person or his successors, administrators or executors or any other person legally responsible for the conduct of the affairs of the taxpayer.

(June, 1969, P.A. 1, S. 35.)

Cited. 44 CS 90.



Section 12-515 - Refund claims.

Any taxpayer who feels that he has overpaid any taxes due under this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made stating the specific grounds upon which the claim is founded. Not later than ninety days following receipt of such claim for refund the commissioner shall determine whether such claim is valid and if so, said commissioner shall notify the Comptroller of the amount of such refund and the Comptroller shall draw an order on the Treasurer in the amount thereof for payment to the taxpayer. To the amount of such refund there shall be added interest at the rate of three-fourths of one per cent for each month or fraction thereof which elapses between the ninetieth day following receipt of such claim for refund by the commissioner and the date of notice by the commissioner that such refund is due. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Within thirty days after disallowing any claim in whole or in part the commissioner shall serve notice of his action on the claimant.

(June, 1969, P.A. 1, S. 36; P.A. 85-356, S. 7, 9.)

History: P.A. 85-356 added provisions detailing procedures for determining validity of claims for refunds and payment of refunds and interest, if any, effective July 1, 1985, and applicable to taxable years commencing on or after January 1, 1985.

Cited. 234 C. 614.

Cited. 44 CS 126.



Section 12-516 - Forms.

The commissioner shall design a form of return and forms for such additional statements or schedules as he may require to be filed therewith. Such forms shall provide for the setting forth of such facts as the commissioner may deem necessary for the proper enforcement of this chapter. He shall cause a supply thereof to be printed and shall furnish appropriate blank forms to each taxpayer upon application or otherwise as he may deem necessary. Failure to receive a form shall not relieve any taxpayer from the obligation to file a return under the provisions of this chapter. Each such return shall be signed by the taxpayer, or by a guardian, receiver, referee, trustee, assignee or other fiduciary or any officer or agent appointed by any court to conduct the business or conserve the assets of any taxpayer.

(June, 1969, P.A. 1, S. 37; June, 1971, P.A. 8, S. 16; P.A. 75-213, S. 48, 53; P.A. 90-160, S. 2.)

History: 1971 act replaced reference to taxpayers “in the hands of” guardians, receivers, referees, trustees, etc. with “return filed under subsection (c) of section 12-506a” and substituted person responsible for “filing such return” for person responsible “for the conduct of the affairs” of such taxpayers; P.A. 75-213 restored references to guardians, receivers, referees, trustees, etc. and to conduct of affairs of taxpayers, deleting reference to repealed Subsec. (c) of Sec. 12-506a, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 90-160 deleted the requirement that each return shall be made under oath or affirmation and inserted in lieu thereof the requirement that the return be signed by the taxpayer or the person responsible for the conduct of the taxpayer's affairs.



Section 12-517 - Extension of time for filing return and paying tax.

The commissioner may for reasonable cause extend the time for the filing of any return due under this chapter and the payment of tax due thereon under such rules and regulations as he shall prescribe. Said commissioner may require the filing of a tentative return and the payment of an estimated tax. Any additional tax which may be found to be due on the filing of a final return as allowed by such extension shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(June, 1969, P.A. 1, S. 38; June, 1971, P.A. 8, S. 17; P.A. 81-411, S. 38, 42.)

History: 1971 act increased interest rate from 0.75% to 1%; P.A. 81-411 increased interest on tax due on final return after an extension of time for filing to 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date.

Authority delegation not unconstitutional. 163 C. 478.

Cited. 44 CS 126.



Section 12-517a - Declarations of estimated tax and payment related to dividends, interest income and capital gains.

(a)(1) Any taxpayer subject to the tax imposed on dividends and interest income under this chapter with respect to any taxable year shall submit a declaration of estimated tax on or before the fifteenth day of the sixth month of such taxable year, provided the tax required to be paid on such dividends and interest income for such taxable year can reasonably be expected to exceed two hundred dollars or the tax, if any, required to be paid on such income for the next preceding taxable year exceeded two hundred dollars. Any taxpayer filing such declaration shall make payment to the Commissioner of Revenue Services, to be included with such declaration, in an amount equal to fifty per cent of such estimated tax.

(2) Any taxpayer subject to the tax imposed on gains from the sale or exchange of capital assets under this chapter with respect to any taxable year shall submit, on or before the fifteenth day of the sixth month of such taxable year, a declaration of the amount of estimated tax applicable to all such gains which have been earned, received in fact or constructively, accrued or credited to such taxpayer in the first five full months of such income year, provided the amount of such estimated tax is equal to two thousand dollars or more. Any taxpayer filing such declaration shall make payment to the Commissioner of Revenue Services, to be included with such declaration, in an amount equal to one hundred per cent of the estimated tax applicable to all such gains in the period of five full months.

(3) Any taxpayer subject to tax under this chapter with respect to any taxable year shall submit, on or before the fifteenth day of the second month following the end of such taxable year, a declaration of estimated tax applicable to dividends, interest income and gains from the sale or exchange of capital assets for such taxable year, provided the total of such tax may reasonably be expected to exceed two thousand dollars. Any taxpayer filing such declaration shall make payment to the Commissioner of Revenue Services, to be included with such declaration, in an amount which, together with any prior payments on account of such estimated tax, is equal to one hundred per cent of such estimated tax.

(b) The commissioner shall prescribe or furnish the form for such declaration and shall require that such declaration include any and all information necessary or desirable in order to determine the amount of estimated tax or any installment thereof payable hereunder.

(c) Any declaration filed prior to the fifteenth day of the second month following the end of such taxable year may be amended on or before said day in accordance with regulations adopted by the commissioner.

(Nov. Sp. Sess. P.A. 81-4, S. 20, 32; P.A. 82-325, S. 3, 7; June Sp. Sess. P.A. 83-1, S. 13, 15; P.A. 89-16, S. 17, 31.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 82-325 revised effective date of 1981 act but without affecting this section; June Sp. Sess. P.A. 83-1 amended Subsecs. (a) and (b) by adding “interest income” as income to be included in the declaration of estimated tax required under this section, effective January 1, 1984, and applicable to taxable years of taxpayers commencing on or after said date; P.A. 89-16 added provisions with respect to dividends, interest income and capital gains requiring a declaration of estimated tax and payment to be made in the sixth month of the taxable year and in the second month following the end of the taxable year, effective March 23, 1989, and applicable to taxable years commencing on or after January 1, 1989.



Section 12-517b - Installment payment on account of estimated tax. Amount and when payable.

Section 12-517b is repealed effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989.

(Nov. Sp. Sess. P.A. 81-4, S. 21, 32; P.A. 82-325, S. 3, 7; P.A. 89-16, S. 30, 31.)



Section 12-517c - Interest added when estimated payment on dividends, interest income or capital gains is less than minimum required.

(a) In addition to the tax imposed on dividends, interest income and gains from the sale or exchange of capital assets under this chapter with respect to any taxable year, any taxpayer subject to said tax who has not, as provided in section 12-517a, made payment (1) on account of the tax applicable to dividends and interest income for such taxable year, on or before the fifteenth day of the sixth month of such taxable year, of an installment at least equal to the lesser of (A) fifty per cent of the estimated tax for such taxable year, which estimated tax for purposes of this section may not be less than ninety per cent of the tax determined to be due for such taxable year or (B) sixty per cent of the assumed tax with respect to dividends and interest income for such taxable year, (2) on account of the tax applicable to gains from the sale or exchange of capital assets for such taxable year, on or before the fifteenth day of the sixth month of such taxable year, in an amount at least equal to the lesser of (A) one hundred per cent of the tax with respect to all such gains earned, received in fact or constructively, accrued or credited to the taxpayer during the first five full months of such taxpayer's taxable year, as provided in subdivision (2) of subsection (a) of section 12-517a or (B) sixty per cent of the assumed tax with respect to gains from the sale or exchange of capital assets for such taxable year, or (3) on account of the tax applicable to dividends, interest income and gains from the sale or exchange of capital assets for such taxable year, on or before the fifteenth day of the second month following the end of such taxable year, in an amount which, together with any prior payments on account of such tax, is at least equal to the lesser of (A) one hundred per cent of such estimated tax, which for purposes of this section may not be less than ninety per cent of the tax determined to be due for such taxable year or (B) one hundred per cent of the assumed tax with respect to such taxable year, shall on or before the due date for filing the final return for such taxable year prescribed in section 12-508 pay to the commissioner interest on the part of any such installment not so paid, at the rate of one and one-fourth per cent per month, or fraction thereof, from the aforementioned date relating to the installment to the date of payment. For purposes of this subsection the term “assumed tax” means the amount obtained by computing with respect to the taxpayer a tax at the rates applicable to such taxable year but on the basis of all other facts relating to the taxpayer for, and all other provisions of law applicable to, the next preceding taxable year.

(b) If any part of the interest referred to in subsection (a) of this section with respect to tax for any taxable year is not paid to the commissioner on or before the due date for filing the final return for such taxable year prescribed in said section 12-508, such unpaid interest shall be added to the tax imposed under section 12-506 for such taxable year.

(c) If any installment payment, as required in section 12-517a, is less than the minimum amount required under this section for such income year, a penalty shall be imposed with respect to such payment in the amount of ten per cent of the part of such installment which is less than such minimum amount, or fifty dollars, whichever amount is greater.

(d) The commissioner shall waive any penalty applicable with respect to gains from the sale or exchange of capital assets earned, received in fact or constructively, accrued or credited to a taxpayer, in the calendar year commencing January 1, 1989, whose adjusted gross income, reduced by the amount of any such gains, is less than fifty-four thousand dollars.

(Nov. Sp. Sess. P.A. 81-4, S. 22, 32; P.A. 82-325, S. 3, 7; June Sp. Sess. P.A. 83-1, S. 14, 15; P.A. 89-16, S. 18, 31.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 82-325 revised effective date of 1981 act but without affecting this section; June Sp. Sess. P.A. 83-1 amended Subsec. (a) by adding “interest income” as income subject to requirements in this section concerning minimum installment payments on account of the estimated tax, effective January 1, 1984, and applicable to taxable years of taxpayers commencing on or after said date; P.A. 89-16 added provisions imposing interest charges and penalty when any payment of estimated tax with respect to dividends, interest income or capital gains, as required under Sec. 12-517a, is less than the minimum amount required, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989.



Section 12-518 - Enforcement. Regulations.

The commissioner shall enforce the provisions of this chapter and may adopt and enforce rules and regulations relating to the administration and enforcement of this chapter. The commissioner may prescribe the extent to which any ruling or regulation shall be applied with retroactive effect.

(June, 1969, P.A. 1, S. 39.)

Cited. 163 C. 520.



Section 12-519 - Penalties for wilful failure to comply with requirements of this chapter.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-518 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsection (a) or (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(June, 1969, P.A. 1, S. 40; June, 1971, P.A. 8, S. 18; P.A. 88-314, S. 44, 54; P.A. 13-258, S. 54.)

History: 1971 act substituted “person” for “taxpayer”; P.A. 88-314 deleted the entire section concerning applicable penalties for wilful failure to comply with requirements of this chapter and substituted in lieu thereof new penalty provisions related to wilful failure to pay the tax or make a return at the time required and wilful delivery of a return or any other document known to be fraudulent or false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-520 - Report by Commissioner of Revenue Services. Confidential information.

The Commissioner of Revenue Services shall publish in his annual report data showing the amount of taxes collected under this chapter, the amount of penalties assessed under the provisions of this chapter, and such classifications of taxpayers with such other facts as he deems pertinent and valuable. Such published figures shall not disclose the operations of any taxpayer in such manner as to permit the identification of such taxpayer by those unassociated with his business.

(June, 1969, P.A. 1, S. 41; P.A. 76-436, S. 325, 681; P.A. 77-614, S. 139, 610; P.A. 82-67, S. 3.)

History: P.A. 76-436 deleted reference to court of common pleas, substituted “a violation” for “infraction” and deleted “such fine and imprisonment” after “both”, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-67 eliminated references to limitations on disclosure of information obtained in examining records or returns of taxpayers, which limitations are included in section 12-15 as amended by P.A. 82-67.



Section 12-521 - Appeal to commissioner.

Any person, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any person has been due, order a hearing on his own initiative and require the person filing such return or any other individual whom he believes to be in possession of relevant information concerning the taxpayer or the person filing such return to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(June, 1969, P.A. 1, S. 42; June, 1971, P.A. 8, S. 19; P.A. 91-236, S. 13, 25.)

History: 1971 act substituted “person” or “person filing such return” for “taxpayer” in most references and added “person filing such return” in provision re appearance of persons with relevant information before commissioner; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 163 C. 478; 185 C. 186.

No interest is to be paid on a refund made administratively by the tax commissioner of an overpayment of the capital gains and dividends tax. 31 CS 134.



Section 12-522 - Appeal from commissioner.

Notwithstanding the provisions of chapter 54 to the contrary, any person aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon such person of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of nine per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may charge double or triple costs, as the case demands, and upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court but no costs shall be taxed against the state.

(June, 1969, P.A. 1, S. 43; June, 1971, P.A. 8, S. 20; P.A. 74-47, S. 1–3; P.A. 77-614, S. 139, 610; P.A. 80-353; 80-483, S. 159, 186; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 15, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted “person” for “taxpayer”; P.A. 74-47 added phrase “Notwithstanding the provisions of chapter 54 to the contrary” and added Subsec. (b) re dismissal of suits pending in court of common pleas and assumption of cases by superior court; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-353 substituted judicial district of Hartford-New Britain for Hartford county and deleted Subsec. (b); P.A. 80-483 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 7% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993: P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 170 C. 567; 188 C. 206; 199 C. 133.

Cited. 31 CS 134.



Section 12-522a - Applicability of chapter provisions limited.

The provisions of this chapter shall not be applicable with respect to any dividends, interest income or gains from the sale or exchange of capital assets which are earned, received in fact or constructively, accrued or credited to a taxpayer during any taxable year of such taxpayer commencing on or after January 1, 1992.

(June Sp. Sess. P.A. 91-3, S. 156, 168; May Sp. Sess. P.A. 92-5, S. 36, 37.)

History: June Sp. Sess. P.A. 91-3, S. 156 effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-5 made a technical change.






Chapter 225 - Admissions and Dues Taxes

Section 12-523 to 12-539 - Admissions, cabaret and dues tax.

Obsolete.

(June, 1969, P.A. 1, S. 48–64.)



Section 12-540 - Definitions.

Whenever used in this chapter:

(1) “Person” means and includes any individual, firm, copartnership, joint venture, association of persons however formed, social club, fraternal organization, corporation, limited liability company, estate, trust, fiduciary, receiver, trustee, syndicate, the United States, this state or any political subdivision thereof or any group or combination acting as a unit, and any other individual or officer acting under the authority of any court in this state;

(2) “Taxpayer” means any person as defined in subdivision (1) of this section who is subject to any tax imposed by this chapter;

(3) “Admission charge” means the amount paid, whether in the form of a ticket price, license fee, skybox, luxury suite or club seat rental charge or purchase price, or otherwise, for the right or privilege to have access to a place or location where amusement, entertainment or recreation is provided, exclusive of any charges for instruction, and including any preferred seat license fee or any other payment required in order to have the right to purchase seats or secure admission to any such place or location. Places of amusement, entertainment or recreation include, but are not limited to, theaters, motion picture shows, auditoriums where lectures and concerts are given, amusement parks, fairgrounds, race tracks, dance halls, ball parks, stadiums, amphitheaters, convention centers, golf courses, miniature golf courses, tennis courts, skating rinks, swimming pools, bathing beaches, gymnasiums, auto shows, boat shows, camping shows, home shows, dog shows and antique shows;

(4) “Dues” shall include assessment charges to members irrespective of the purpose for which made and any charges for social, athletic or sporting privileges or facilities for any period of more than six days but not including charges made for instruction, charges for locker rental or charges for special assessments made (A) for the construction or reconstruction of any social, athletic or sporting facility or any increase in charges made after June 29, 1999, which increase is to be used for the acquisition of land provided such land is “farm land”, “open space land” or “forest land”, as defined in section 12-107b, and further provided that an application or applications pursuant to section 12-107c, 12-107d or 12-107e are made for the assessment list next following the acquisition of such land, or (B) for the construction or reconstruction of any capital addition to any such facility, or (C) furnishings or fixtures, including installation charges, for any such facility, to the extent that such furnishings or fixtures are required, by reason of the construction or reconstruction described in subparagraph (A) or (B) of this subdivision, for the use of such facility upon completion of such construction or reconstruction; except that, in the case of any such amount which is not expended for such construction, reconstruction, furnishings or fixtures, including installation charges, within three years after the date of payment of such amount, the exemption provided by this subdivision shall cease to apply upon the expiration of such three-year period, and the club shall be liable for any tax imposed by section 12-543 in respect of such payment, as if such payment had been made on the first day following the expiration of such three-year period;

(5) “Initiation fees” shall include any payment, contribution or loan required as a condition precedent to membership whether or not any such payment, contribution or loan is evidenced by a certificate of interest or indebtedness or share of stock;

(6) “Operating under a lodge system” means carrying on activities under a form of organization that comprises local branches, chartered by a parent organization and largely self-governing, called “lodges”, “chapters” or any similar title;

(7) “Club” means any organization which is either owned or operated by its members, or both.

(1971, P.A. 837, S. 1; 1972, P.A. 88, S. 1; P.A. 75-473, S. 1–3, 6; P.A. 77-434, S. 1, 2; P.A. 82-45, S. 1, 4; P.A. 95-79, S. 34, 189; P.A. 98-244, S. 24, 35; Dec. Sp. Sess. P.A. 98-1, S. 32, 43; P.A. 99-173, S. 49, 65; 99-235, S. 3, 7; P.A. 00-174, S. 19, 83; 00-230, S. 8.)

History: 1972 act excluded from definition of “cabaret” places where a single instrumental performer plays music; P.A. 75-473 deleted from definition of “admission charge” reference to health clubs and specifically excluded charges for instruction, amended definition of “dues” to clarify that instruction charges not included and defined “club” in new Subsec. (8); P.A. 77-434 deleted word “instrumental” with reference to performers in definition of “cabaret”, thereby excluding places where single singer or instrumentalist performs; P.A. 82-45 amended the list of charges not includable in “dues” for purposes of tax on dues, eliminating as redundant the reference to charges for “capital improvements of” facilities; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-244 redefined “cabaret or other similar place” to exclude karaoke alone and any room in a restaurant with only a restaurant permit for beer or beer and wine, effective June 8, 1998, and applicable to sales occurring on or after October 1, 1998; Dec. Sp. Sess. P.A. 98-1 amended Subdiv. (3) to clarify form of amount paid, to include preferred seat license fee and to add stadiums, amphitheaters and convention centers to the list of places of amusement, entertainment or recreation, effective January 12, 1999; P.A. 99-173 deleted former Subdiv. (4) re definition of “cabaret or other similar place”, renumbering remaining Subdivs. accordingly, and amended redesignated Subdiv. (4) re definition of “dues” to add provisions re acquisition of farm land, open space land or forest land and re application pursuant to Sec. 12-107c, 12-107d or 12-107e, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-235 amended Subdiv. (4) to provide that the exclusion from the definition of “dues” for assessment charges for acquisition of farm land, forest land or open space land applies to increases in charges after June 29, 1999, effective June 29, 1999; P.A. 00-174 amended Subdiv. (4) to exclude locker rental charges from the definition of “dues”, effective October 1, 2000, and applicable to charges made on or after that date; P.A. 00-230 made technical changes in Subdivs. (2) and (4).

Optional rental fee for car heater at outdoor theater was not part of admission charge. 170 C. 172. Payment of charges for boarding horses by members of riding club did not constitute “dues” as defined in section. 175 C. 90. Payments for membership certificates are included in definition of “initiation fees”. 180 C. 5. Because lounge provided dancing privileges, exception in section does not preclude taxation. 231 C. 355.

Cited. 43 CS 135.



Section 12-541 - Admissions tax. Exemptions. Nature of tax.

(a) There is hereby imposed a tax of ten per cent of the admission charge to any place of amusement, entertainment or recreation, except that no tax shall be imposed with respect to any admission charge (1) when the admission charge is less than one dollar or, in the case of any motion picture show, when the admission charge is not more than five dollars, (2) when a daily admission charge is imposed which entitles the patron to participate in an athletic or sporting activity, (3) to any event, other than events held at the stadium facility, as defined in section 32-651, if all of the proceeds from the event inure exclusively to an entity which is exempt from federal income tax under the Internal Revenue Code, provided such entity actively engages in and assumes the financial risk associated with the presentation of such event, (4) to any event, other than events held at the stadium facility, as defined in section 32-651, which, in the opinion of the commissioner, is conducted primarily to raise funds for an entity which is exempt from federal income tax under the Internal Revenue Code, provided the commissioner is satisfied that the net profit which inures to such entity from such event will exceed the amount of the admissions tax which, but for this subdivision, would be imposed upon the person making such charge to such event, (5) other than for events held at the stadium facility, as defined in section 32-651, paid by centers of service for elderly persons, as described in subdivision (d) of section 17a-310, (6) to any production featuring live performances by actors or musicians presented at Gateway’s Candlewood Playhouse, Ocean Beach Park or any nonprofit theater or playhouse in the state, provided such theater or playhouse possesses evidence confirming exemption from federal tax under Section 501 of the Internal Revenue Code, (7) to any carnival or amusement ride, (8) to any interscholastic athletic event held at the stadium facility, as defined in section 32-651, (9) if the admission charge would have been subject to tax under the provisions of section 12-542 of the general statutes, revision of 1958, revised to January 1, 1999, (10) to any event at (A) the XL Center in Hartford, or (B) the Webster Bank Arena in Bridgeport, or (11) from July 1, 2015, to June 30, 2017, to any athletic event presented by a member team of the Atlantic League of Professional Baseball at the Ballpark at Harbor Yard in Bridgeport. On and after July 1, 2000, the tax imposed under this section on any motion picture show shall be eight per cent of the admission charge and, on and after July 1, 2001, the tax imposed on any such motion picture show shall be six per cent of such charge.

(b) The tax shall be imposed upon the person making such charge and reimbursement for the tax shall be collected by such person from the purchase. Such reimbursement, termed “tax”, shall be paid by the purchaser to the person making the admission charge. Such tax, when added to the admission charge, shall be a debt from the purchaser to the person making the admission charge and shall be recoverable at law. The amount of tax reimbursement, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(1971, P.A. 837, S. 2, 3; June, 1971, P.A. 7, S. 3; P.A. 73-521; P.A. 77-614, S. 139, 610; P.A. 81-404, S. 1, 2; P.A. 82-457, S. 1, 2; P.A. 88-140, S. 1, 2; 88-293, S. 1, 2; P.A. 93-74, S. 36, 67; 93-332, S. 10, 11, 42; May Sp. Sess. P.A. 94-4, S. 22, 85; P.A. 95-160, S. 64, 69; P.A. 97-315, S. 2, 4; Dec. Sp. Sess. P.A. 98-1, S. 33, 43; P.A. 99-121, S. 16, 28; 99-173, S. 52, 65; 99-241, S. 57, 66; June Sp. Sess. P.A. 99-1, S. 27, 51; P.A. 00-140, S. 25, 40; 00-170, S. 16, 42; P.A. 06-186, S. 75; June Sp. Sess. P.A. 07-1, S. 127; P.A. 10-146, S. 1; P.A. 11-6, S. 105; P.A. 14-47, S. 49; 14-217, S. 225; P.A. 15-184, S. 11; 15-244, S. 216.)

History: 1971 act excluded from admission tax events where daily admission charge entitles patron to participate in athletic or sporting activity; P.A. 73-521 added Subsec. (c) re exemption for admissions paid for by groups of at least ten members of senior citizens centers; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-404 added provision in Subsec. (b) that the tax shall not be applicable to admission charges for any event at the Hartford Civic Center or the New Haven Coliseum; P.A. 82-457 revised provisions concerning circumstances under which tax is not imposed by deleting Subsecs. (b) and (c) and including a list of six events or situations when tax would not be imposed as follows: (1) If charge is under $1, (2) a daily charge to participate in sporting activity, (3) when all proceeds inure to tax-exempt entity and such entity assumes the financial risk in the event, (4) event conducted primarily to raise funds for a tax-exempt entity, provided profits inuring to entity exceed the tax that would otherwise apply, (5) any event at Hartford Civic Center or the New Haven Coliseum and (6) admission charges paid by centers of service for elderly persons; P.A. 88-140 added Subdiv. (7) concerning exemptions for certain live performances, effective July 1, 1988, and applicable to performances on or after that date; P.A. 88-293 amended Subdiv. (1) to exempt motion picture shows having an admission charge of less than $2, effective July 1, 1988, and applicable to admissions to events occurring on or after that date; P.A. 93-74 added New Britain Beehive Stadium, facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization and the William A. O’Neill Convocation Center to list of exemptions from the tax in Subdiv. (5), effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994; P.A. 93-332 added facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization and New Britain Veterans Memorial Stadium to list of exemptions from the tax in Subdiv. (5), effective June 25, 1993, and applicable July 1, 1993; May Sp. Sess. P.A. 94-4 added new Subdiv. (8) exempting carnival and amusement rides, effective July 1, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-315 increased the amount of the admission charge for motion picture shows that may be exempt from $2 to $4.50 and amended Subdiv. (7) to add exemptions for Gateway’s Candlewood Playhouse and Ocean Beach Park, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997; Dec. Sp. Sess. P.A. 98-1 amended Subdivs. (3), (4) and (6) to exclude events held at the stadium facility, effective January 12, 1999; P.A. 99-121 added provision re tax reimbursement collected deemed to be a special fund in trust for the state, effective June 3, 1999, and applicable to periods commencing on or after July 1, 1999; P.A. 99-173 increased exemption for the admissions charges to motion pictures of $5 or less in Subdiv. (1) and added exemptions for Stafford Motor Speedway, Lime Rock Park, Thompson Speedway, Waterford Speedbowl, the Bridgeport Harbor Yard Stadium, and the games of the Waterbury Spirit and New Haven Ravens in Subdiv. (5), effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-241 deleted stadium facility and added sportsplex in Subdivs. (3), (4) and (6), effective July 1, 1999; June Sp. Sess. P.A. 99-1 exempted events at New Britain Stadium from tax, effective for events occurring on or after the date such stadium was placed in service, and exempted games of the New Britain Rock Cats in Subdiv. (5), effective July 1, 1999; P.A. 00-140 deleted references to the former Hartford sportsplex and added references to the stadium facility as defined in Sec. 32-651, effective May 2, 2000; P.A. 00-170 divided section into Subsecs. (a) and (b), added exemptions for the Connecticut Exposition Center and cabarets formerly subject to the repealed cabaret tax and phased down the tax on motion picture show admissions to 8% on and after July 1, 2000, and 6% on and after July 1, 2001, effective July 1, 2001, and applicable to charges occurring on or after that date; P.A. 06-186 amended Subsec. (a)(5)(A) by adding exemption to tax for Nature’s Art, and commencing on or after November 1, 2006, Dodd Stadium and Arena at Harbor Yard, effective May 7, 2006, and applicable to admission charges imposed on or after April 1, 2006; June Sp. Sess. P.A. 07-1 added reference to the Connecticut Convention Center in Subsec. (a)(5), effective July 1, 2007; P.A. 10-146 amended Subsec. (a) by making technical changes in Subdivs. (3) and (4), designating existing Subdiv. (9) as Subdiv. (10), and adding exemption for interscholastic athletic events as new Subdiv. (9), effective July 1, 2010, and applicable to admission charges imposed on or after that date; P.A. 11-6 amended Subsec. (a) by deleting former Subdiv. (5) re exemption from tax for events at Hartford Civic Center, New Haven Coliseum, Beehive Stadium, New Britain Stadium, New Britain Veterans Memorial Stadium, Harbor Yard Stadium, Stafford Motor Speedway, Lime Rock Park, Thompson Speedway, Waterford Speedbowl, facilities owned by the Tennis Foundation of Connecticut, William A. O’Neill Convocation Center, Connecticut Exposition Center, Nature’s Art, Connecticut Convention Center, Dodd Stadium, and the Arena at Harbor Yard, and for games of the New Britain Rock Cats, New Haven Ravens or Waterbury Spirit, and redesignating existing Subdivs. (6) to (10) as Subdivs. (5) to (9), effective January 1, 2012, and applicable to admission charges imposed on or after that date; P.A. 14-47 amended Subsec. (a) by adding Subdiv. (10) re events at the XL Center in Hartford, effective July 1, 2014; P.A. 14-217 amended Subsec. (a)(10) by designating provision re XL Center as Subpara. (A) and adding Subpara. (B) re events at the Webster Bank Arena in Bridgeport, effective July 1, 2014; P.A. 15-184 amended Subsec. (a) by adding Subdiv. (11) re athletic event presented by member team of Atlantic League of Professional Baseball at Ballpark at Harbor Yard in Bridgeport, effective July 1, 2015; P.A. 15-244 made identical change in Subsec. (a) as P.A. 15-184, effective July 1, 2015.



Section 12-542 - Cabaret tax. Nature of tax.

Section 12-542 is repealed, effective June 23, 1999, applicable to sales made on or after July 1, 1999.

(1971, P.A. 837, S. 4; P.A. 78-306, S. 1, 2; P.A. 99-121, S. 17, 28; 99-173, S. 64, 65.)



Section 12-543 - Dues or initiation fees tax. Nature of tax. Exemptions.

(a) There is hereby imposed a tax equivalent to ten per cent of any amount paid as dues or initiation fees to any social, athletic or sporting club. Such tax shall be imposed upon the club receiving such amounts. Reimbursement for such tax shall be collected by the club from the member. Such reimbursement, termed “tax”, shall be paid by the member to the club charging the dues or initiation fees. Such tax when added to the amounts charged shall be a debt from the member to the club charging such amounts and shall be recoverable at law. The amount of tax reimbursement, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(b) (1) A club shall be exempt from the dues tax if the annual dues of a member enjoying full privileges and any initiation fee required of such a member are each one hundred dollars or less. (2) A club sponsored and controlled by a charitable or religious organization, a governmental agency or a nonprofit educational institution shall be exempt from the dues tax. (3) Any society, order or association operating under the lodge system or any local fraternal organization among students of a college or university shall be exempt from the dues tax. (4) Lawn bowling clubs shall be exempt from the dues tax.

(1971, P.A. 837, S. 5, 6; P.A. 75-473, S. 4, 6; P.A. 82-45, S. 2, 4; P.A. 85-438, S. 1, 2; P.A. 99-121, S. 18, 28; 99-173, S. 53, 65.)

History: P.A. 75-473 deleted reference to life or full dues in Subdiv. (1); P.A. 82-45 eliminated reference to “organization” re imposition of tax on amounts paid to “any social, athletic or sporting club or organization”; P.A. 85-438 exempted clubs from dues tax if members’ dues are $100 or less per person, doubling the previously applicable amount; P.A. 99-121 amended Subsec. (a) to add provision re tax reimbursement collected deemed to be a special fund in trust for the state, effective June 3, 1999, and applicable to periods commencing on or after July 1, 1999; P.A. 99-173 amended Subsec. (b) to add new Subdiv. (4) re lawn bowling clubs, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999.

Payment of charges for boarding horses by members of riding club not taxable as “dues”. 175 C. 90. Payments for membership certificates are “initiation fees” under Sec. 12-540 and taxable under this section. 180 C. 5.



Section 12-544 - Administration and enforcement.

This chapter shall be administered by the Commissioner of Revenue Services. All forms necessary or convenient for the enforcement of this chapter shall be prescribed, printed and furnished by said commissioner. The commissioner may adopt and enforce rules and regulations relating to the administration and enforcement of this chapter.

(1971, P.A. 837, S. 7; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-545 - Amounts taxable.

The admissions and dues taxes shall be imposed on amounts received within or without the state but only if the place of admission or club facilities are within the state.

(1971, P.A. 837, S. 8; P.A. 82-45, S. 3, 4; P.A. 99-173, S. 54, 65.)

History: P.A. 82-45 eliminated “or organization” in the reference to “place of admission, cabaret or club or organization facilities”; P.A. 99-173 deleted “cabaret”, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999.



Section 12-546 - Sale of business, stock or facilities. Purchaser's duties and liabilities. Certificate of clearance.

If any person liable for any amount under this chapter sells his business, stock of goods, or facilities, the successor shall withhold sufficient of the purchase price to cover such amount, until a certificate of clearance from the Commissioner of Revenue Services is issued. If the purchaser fails to withhold from the purchase price as required, he shall be liable for the payment of the amount required to be withheld by him to the extent of the purchase price, valued in money. Within sixty days after receiving a written request from the purchaser for a certificate of clearance, the Commissioner of Revenue Services shall either issue the certificate or mail notice to the purchaser at his address, as it appears on the records of the Department of Revenue Services, of the amount that must be paid. Failure of the commissioner to mail this notice shall release the purchaser from any further obligation to withhold the purchase price as above provided.

(1971, P.A. 837, S. 9; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-547 - Returns. Payment of tax. Penalty.

Each person subject to a tax imposed under this chapter shall file a return on or before the last day of each month setting forth the amount of tax due for the preceding month and such additional information as the commissioner may require. Each return shall be signed by the person required to file the return or his authorized agent but need not be verified by oath. Any return required to be filed by a corporation shall be signed by an officer of such corporation or his authorized agent. Payment of the tax shall accompany such return. If any person fails to pay the amount of tax reported to be due on his return within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date.

(1971, P.A. 837, S. 10; P.A. 76-322, S. 18, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 28, 31; P.A. 81-64, S. 19, 23; 81-191, S. 1, 2; 81-411, S. 39, 42; P.A. 86-172, S. 1, 3; P.A. 88-314, S. 45, 54; P.A. 95-26, S. 26, 52.)

History: P.A. 76-322 increased interest rate from 0.75% to 1% per month; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily raised interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 added a minimum penalty of $50 and waiver of penalty provisions applicable to other state taxes; P.A. 81-191 changed date returns are required under the admissions, cabaret and dues tax from the twentieth to the last day of each month; P.A. 81-411 continued interest on taxes not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 86-172 inserted requirement that the return be signed and provided that a corporate return be signed by an officer of his agent; P.A. 88-314 restated the imposition of penalties for failure to pay the amount of tax due within the time specified and deleted the provisions related to waiver of penalties because such waiver is provided for in another section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Cited. 179 C. 672.



Section 12-547a - Liability for wilful nonpayment of taxes collected.

Each person, other than a taxpayer, who is required, on behalf of a taxpayer, to collect, truthfully account for and pay over the tax imposed on such taxpayer under this chapter and who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, including any penalty or interest attributable to such wilful failure to collect or truthfully account for and pay over such tax or such wilful attempt to evade or defeat such tax, provided such penalty shall only be imposed against such person in the event that such tax, penalty or interest cannot otherwise be collected from the taxpayer itself in accordance with section 12-555a. The amount of such penalty with respect to which a person may be personally liable under this section shall be collected in accordance with said section 12-555a and any amount so collected shall be allowed as a credit against the amount of such tax, penalty or interest due and owing from the taxpayer. The dissolution of such taxpayer shall not discharge any person in relation to any personal liability under this section for wilful failure to collect or truthfully account for and pay over such tax or for a wilful attempt to evade or defeat such tax prior to dissolution, except as otherwise provided in this section. For purposes of this section, “person” includes any individual, corporation, limited liability company or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership or limited liability company who, as such officer, employee or member, is under a duty to file a tax return under this chapter on behalf of a taxpayer or to collect or truthfully account for and pay over the tax imposed under this chapter on behalf of a taxpayer.

(P.A. 82-272, S. 2, 3; P.A. 97-243, S. 38, 67.)

History: P.A. 97-243 extended liability that any officer of a corporation has to any person required to collect, truthfully account for and pay over taxes and defined “person”, effective June 24, 1997, and applicable to taxable periods commencing on or after July 1, 1997.



Section 12-548 - Examination of records. Deficiency assessment. Penalty. Limitation of assessment period.

(a) The commissioner may examine the records of any person subject to a tax imposed under the provisions of this chapter as the commissioner deems necessary. If the commissioner determines that there is a deficiency with respect to the payment of any such tax due under the provisions of this chapter, the commissioner shall assess or reassess the deficiency in tax, give notice of such deficiency assessment or reassessment to the taxpayer and make demand upon the taxpayer for payment. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner's satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return filed with the state. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash, or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax, penalty and interest shown to be due.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later. If no return has been filed as provided under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. No person shall be subject to a penalty under both this subsection and section 12-547. Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(1971, P.A. 837, S. 11; P.A. 76-322, S. 19, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 29, 31; P.A. 81-64, S. 20, 23; 81-411, S. 40, 42; P.A. 88-314, S. 46, 54; May Sp. Sess. P.A. 94-4, S. 63, 85; P.A. 95-26, S. 27, 52; 95-160, S. 64, 69; P.A. 99-121, S. 19, 28.)

History: P.A. 76-322 increased interest rate from 0.75% to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 added a minimum penalty of $50 and replaced previous waiver provision with waiver of penalty provisions applicable to other state taxes; P.A. 81-411 continued interest on the deficiency assessment at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 revised the language in Subsec. (a) describing a deficiency assessment and the applicable penalties when the deficiency is due to wilful negligence in respect to the provisions of this chapter and to fraud or intent to evade the provisions of this chapter, and revised the language in Subsec. (b) concerning the commissioner's power to prepare a return when the taxpayer has not filed as required, including the penalties imposed in such case, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 99-121 amended Subsec. (a) to allow commissioner to waive all or part of penalties for reasonable cause and to make technical changes, effective June 3, 1999.

Cited. 231 C. 355.



Section 12-549 - Excess payments.

Section 12-549 is repealed, effective April 13, 1995.

(1971, P.A. 837, S. 12; P.A. 95-4, S. 7, 8.)



Section 12-550 - Claims for refund. Limitation of claim period.

(a) Any person believing that he has overpaid any taxes due under this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. The commissioner shall review such claim within a reasonable time and, if he determines a refund is due, he shall credit the overpayment against any amount then due and payable from the person under this chapter or any other act administered by the commissioner and the balance shall be refunded, upon order of the Comptroller, to the person. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subsection (b) of this section, a written protest with the commissioner.

(b) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(c) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(d) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-554.

(1971, P.A. 837, S. 13; P.A. 95-4, S. 5, 8; P.A. 97-243, S. 60, 67.)

History: P.A. 95-4 permitted commissioner to credit overpayments against any other amounts due to the department and to refund balance, replacing authority to “act in accordance with section 12-549”, effective April 13, 1995; P.A. 97-243 divided section into Subsecs. (a) to (d) and added provision for an administrative hearing with the department before taking an appeal to the Superior Court, established the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date.



Section 12-551 - Wilful violations. Penalties.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-554 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1971, P.A. 837, S. 14; P.A. 88-314, S. 47, 54; P.A. 97-203, S. 10, 20; P.A. 13-258, S. 55.)

History: P.A. 88-314 deleted existing language concerning penalties for wilful violations of the provisions of this chapter and substituted in lieu thereof revised language related to the same subject, providing penalties for wilful failure to pay the tax or file a return within the time required and wilful delivery of any return or other document known to be fraudulent or false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-552 - Records. Examinations. Hearings. Testimony.

(a) The Commissioner of Revenue Services may require all persons subject to a tax imposed under this chapter to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the taxes imposed by this chapter and the enforcement and collection thereof.

(b) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person liable under the provisions of this chapter and may investigate the character of the business of the person in order to verify the accuracy of any return made or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(c) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(1971, P.A. 837, S. 15; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-553 - Application to commissioner for hearing. Order for hearing.

Any taxpayer, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter, may apply to the commissioner, in writing, within sixty days after notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount of the tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1971, P.A. 837, S. 16; P.A. 91-236, S. 14, 25.)

History: P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134.



Section 12-554 - Appeal.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases to be heard, unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1971, P.A. 837, S. 17; 1972, P.A. 108, S. 1; P.A. 76-436, S. 326, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 6, 127; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 16, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 28, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1972 act substituted court of common pleas for superior court, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 171 C. 172; 231 C. 355.

Cited. 31 CS 134; 44 CS 444.



Section 12-555 - Deposit of security to insure compliance.

The commissioner, whenever he deems it necessary to insure compliance with this chapter, may require any person subject thereto to deposit with him such security as the commissioner determines. The amount of the security shall be fixed by the commissioner but shall not be greater than six times the person's estimated average liability for the period for which he files returns, determined in such manner as the commissioner deems proper. The amount of the security may be increased or decreased by the commissioner subject to the limitations herein provided. The commissioner may sell the security at public auction if it becomes necessary so to do in order to recover any tax or any amount required to be collected, or any interest or penalty due. Notice of the sale may be served upon the person who deposited the security personally or by mail. If by mail, service shall be made in the manner prescribed for service of a notice of a deficiency assessment and shall be addressed to the person at his address as it appears in the records of the commissioner's office. Security in the form of a bearer bond, issued by the United States or the state of Connecticut, which has a prevailing market price may, however, be sold by the commissioner at private sale at a price not lower than the prevailing market price thereof. Upon any sale any surplus above the amounts due shall be returned to the person who deposited the security.

(1971, P.A. 837, S. 18; P.A. 82-36, S. 2, 3; P.A. 91-127, S. 2.)

History: P.A. 82-36 increased the maximum security that may be required to insure compliance with requirements under the admissions, cabaret and dues tax, which maximum security prior to P.A. 82-36 was two times the taxpayer's estimated average liability or $10,000, whichever is less, by raising $10,000 to $100,000; P.A. 91-127 increased the multiplier for the required security from twice the average liability to six times and removed the upper limit of $100,000.



Section 12-555a - Collection of admissions and dues taxes. State lien against real estate as security for tax.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the Commissioner of Revenue Services or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(June, 1971, P.A. 2, S. 1–3; P.A. 82-172, S. 11, 14.)

History: P.A. 82-172 substituted new provisions concerning collection of tax, including creation of a lien against real estate related to overdue taxes and a lien foreclosure procedure.



Section 12-555b - Certificate of registration.

(a) No person whose activities make such person subject to this chapter shall engage in such activities in this state unless a certificate of registration has been issued to such person as hereinafter prescribed.

(b) Any person desiring to engage in activities subject to this chapter shall file with the commissioner an application for a certificate of registration for each location where such activities are conducted. Each such application shall be made on a form prescribed by the commissioner and shall set forth the name under which the applicant operates or intends to operate, the location of his operations, and such other information as the commissioner requires. The application shall be signed by the owner, if a natural person, by a member or partner in the case of an association or partnership, or by an executive officer or any other person specifically authorized by the corporation to sign the application in the case of a corporation.

(c) After compliance with subsections (a) and (b) of this section by the applicant, the commissioner may grant and issue to such applicant a separate certificate for each place of operation within the state. A certificate of registration shall not be assignable and shall be valid only for the person in whose name it is issued. The certificate shall at all times be conspicuously displayed at the place for which issued. The commissioner may refuse to issue a certificate of registration if he believes that the payment of any amount due or likely to become due under this chapter is jeopardized. The commissioner may continue such refusal until he believes that the payment of such amounts are no longer in jeopardy.

(d) Whenever any person fails to comply with any provision of this chapter or any regulation of the commissioner prescribed and adopted under this chapter, the commissioner, upon hearing, after ten days notice in writing to such person, specifying the time and place of hearing and requiring him to show cause why his certificate of registration should not be revoked, may revoke or suspend any one or more of the certificates of registration held by such person. The notice may be served personally or by registered or certified mail. The commissioner shall not issue a new certificate of registration after the revocation of a certificate of registration unless he is satisfied that the former holder of the certificate of registration will comply with the provisions of this chapter.

(e) Any person who knowingly violates any provision of this section shall be fined not more than five hundred dollars or be imprisoned not more than three months or both for each offense.

(P.A. 75-473, S. 5, 6; P.A. 88-314, S. 48, 54; P.A. 97-243, S. 39, 67.)

History: P.A. 88-314 amended the penalty provided under Subsec. (e) to require knowledge of violation and increase the fine from not more than $100 for each offense to $500 for each offense and added the imprisonment provision, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-243 amended Subsec. (c) to require that the certificate be conspicuously displayed at all times at the place for which it is issued, effective July 1, 1997.



Section 12-556 - Multiple taxation prohibited.

No amount taxable under this chapter shall be taxed under more than one provision of this chapter.

(1971, P.A. 837, S. 19.)



Section 12-556g - Surcharge on admission charge to events at Tennis Foundation of Connecticut facilities.

(a) A facilities surcharge shall be imposed on the admission charge, as defined in subsection (3) of section 12-540, to the events at facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization. The surcharge shall be imposed at a rate of ten per cent of such admission charge and shall be in addition to any tax otherwise applicable to such transaction. The surcharge shall be imposed on sponsors and promoters of events held at facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization and reimbursement for the surcharge shall be collected by the sponsor or promoter from the purchaser. Such reimbursement shall be paid by the purchaser to the sponsor or promoter. The surcharge, when added to the admission charge, shall be a debt from the purchaser to the sponsor or promoter and shall be recoverable at law.

(b) The surcharge imposed in subsection (a) of this section is due and payable to the Tennis Foundation of Connecticut or any successor organization monthly on or before the last day of the month next succeeding each monthly period except that if the total surcharge liability for the twelve-month period ended on the preceding September thirtieth was less than four thousand dollars the sponsor or promoter may pay the surcharge on a quarterly basis.

(P.A. 93-360, S. 15, 19; P.A. 00-174, S. 20, 83.)

History: P.A. 93-360 effective June 14, 1993; P.A. 00-174 made a technical change in Subsec. (a), effective October 1, 2000, and applicable to charges made on or after that date.






Chapter 226 - Gaming Policy, Regulation and Revenue

Section 12-557 and 12-557a - Establishment of commission; appointment; chairman; salary. Commission to be within Department of Revenue Services for administrative purposes only.

Sections 12-557 and 12-557a are repealed.

(1971, P.A. 865, S. 1; P.A. 77-614, S. 148, 610; P.A. 79-404, S. 44, 45.)



Section 12-557b - Definitions.

As used in this chapter, sections 12-579 and 12-580 and chapter 226b, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Department” means the Department of Consumer Protection;

(3) “Business organization” means a partnership, incorporated or unincorporated association, firm, corporation, trust or other form of business or legal entity, other than a financial institution regulated by a state or federal agency which is not exercising control over an association licensee; and

(4) “Control” means the power to exercise authority over or direct the management and policies of a person or business organization.

(P.A. 79-404, S. 5, 45; P.A. 80-133, S. 1, 10; 80-482, S. 342, 348; P.A. 11-51, S. 186; P.A. 13-299, S. 59.)

History: P.A. 80-133 defined “business organization” and “control” in new Subdivs. (d) and (e); P.A. 80-482 substituted department of revenue services for department of business regulation; P.A. 11-51 added definitions of “commissioner” and “department”, deleted definitions of “executive director” and “division” and made technical changes, effective July 1, 2011; P.A. 13-299 deleted former Subdiv. (1) defining “board” and redesignated existing Subdivs. (2) to (5) as Subdivs. (1) to (4), effective July 1, 2013.



Section 12-557c to 12-557e - Department of Consumer Protection to work in cooperation with Gaming Policy Board. Gaming Policy Board: Members, staff support. Gaming Policy Board: Powers and duties.

Sections 12-557c to 12-557e, inclusive, are repealed, effective July 1, 2013.

(P.A. 79-404, S. 6–8, 45; P.A. 80-133, S. 2, 10; P.A. 80-482, S. 343, 344, 348; P.A. 83-435, S. 1, 3; P.A. 84-546, S. 34, 173; P.A. 85-11, S. 1, 2; P.A. 96-212, S. 24, 32; P.A. 97-277, S. 7, 13; P.A. 04-256, S. 4; June Sp. Sess. P.A. 05-3, S. 39; P.A. 08-70, S. 1; P.A. 09-7, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 164; P.A. 11-51, S. 187–189; P.A. 13-299, S. 94.)



Section 12-558 - Oath. Bond. Action by board.

Section 12-558 is repealed, effective July 1, 2013.

(1971, P.A. 865, S. 2; 1972, P.A. 187, S. 1; P.A. 79-404, S. 9, 45; P.A. 13-299, S. 94.)



Section 12-559 - Employees.

The commissioner may employ stewards for thoroughbred racing, judges for harness racing, greyhound racing and jai alai, and veterinarians who shall be exempt from classified service, and may employ, subject to the provisions of chapter 67, such other employees as may be necessary to carry out the provisions of this chapter. The commissioner shall require such persons to submit to state and national criminal history records checks before being employed. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a. All persons employed pursuant to this section, with the exception of any steward, judge or veterinarian, shall be residents of the state at the time of and during the full term of their employment.

(1971, P.A. 865, S. 3; P.A. 73-652, S. 1, 2; P.A. 75-172, S. 1, 2; P.A. 79-404, S. 10, 45; P.A. 01-175, S. 3, 32; P.A. 11-61, S. 116.)

History: P.A. 73-652 made appointment of clerks, stenographers, inspectors, agents etc. subject to the provisions of chapter 67 but exempted others from classified service, increased personnel to include assistant directors, assistants to executive secretary and chiefs of thoroughbred racing, harness racing, greyhound racing and jai alai, required fingerprinting of all personnel and exempted stewards, judges and veterinarians from residency requirement; P.A. 75-172 included stewards, judges and veterinarians in employment provision and exempted them from classified service; P.A. 79-404 gave power to employ personnel to executive director with advice and consent of gaming policy board, substituted references to division of special revenue for references to commission on special revenue where appropriate, replaced references to divisions with “units” to avoid confusion with division of special revenue and deleted provisions re powers of executive secretary; P.A. 01-175 made technical changes for the purposes of gender neutrality and replaced provisions re fingerprinting with provisions re criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-61 deleted provisions re unit heads, replaced “executive director” with “commissioner”, deleted “division” and “clerks, stenographers, inspectors, agents and” and made a technical change, effective July 1, 2011.

Cited. 224 C. 693.



Section 12-560 - Bonding of employees.

The commissioner may, if he determines that it is necessary, require any of the department's employees to give bond in such amount as the commissioner may determine. Every such bond when duly executed and approved shall be filed in the office of the Secretary of the State. The cost of any such bond so given as aforesaid shall be part of the necessary expenses of the department.

(1971, P.A. 865, S. 4; P.A. 79-404, S. 11, 45; P.A. 11-51, S. 182.)

History: P.A. 79-404 substituted “executive director” and “division” for “commission” where appropriate; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011.



Section 12-561 - Conflict of interest.

No commissioner or unit head or employee of the department shall directly or indirectly, individually or as a member of a partnership or as a shareholder of a corporation, have any interest whatsoever in dealing in any lottery, racing, fronton or betting enterprise or in the ownership or leasing of any property or premises used by or for any lottery, racing, fronton or betting enterprise. No commissioner or unit head shall, directly or indirectly, wager at any off-track betting facility, race track or fronton authorized under this chapter or purchase lottery tickets issued under this chapter. The commissioner may adopt regulations in accordance with the provisions of chapter 54 to prohibit any employee of the department from engaging, directly or indirectly, in any form of legalized gambling activity in which such employee is involved because of his employment with the department. For purposes of this section, “unit head” means a managerial employee with direct oversight of a legalized gambling activity.

(1971, P.A. 865, S. 5; 1972, P.A. 187, S. 2; P.A. 79-404, S. 12, 45; P.A. 80-27; P.A. 11-51, S. 182; 11-61, S. 117; P.A. 13-299, S. 60.)

History: 1972 act included references to frontons; P.A. 79-404 substituted “executive director or unit head” for “commissioner” and “division” for “commission”, included gaming policy board members in prohibition against having interest in enterprise regulated by division and added prohibition against wagering or purchasing lottery tickets; P.A. 80-27 included employees of board in prohibition against having interest in regulated enterprises and added provision for prohibition against participation in any other form of legalized gambling; P.A. 11-61 replaced “executive director” with “commissioner”, replaced “division or member or employee” with “department or member”, removed provision prohibiting employees from purchasing lottery tickets, replaced “with the advice and consent of” with “in consultation with”, replaced “division” with “department”, and added definition of “unit head”, effective July 1, 2011; P.A. 13-299 deleted references to members of the Gaming Policy Board and made a technical change, effective July 1, 2013.



Section 12-562 - Enforcement. Regulations. Racing and jai alai meeting dates.

(a) Except as provided in subsection (b) of this section, the commissioner shall have power to enforce the provisions of this chapter and chapter 226b, and shall adopt all necessary regulations for that purpose and for carrying out, enforcing and preventing violation of any of the provisions of this chapter, for the inspection of licensed premises or enterprises, for insuring proper, safe and orderly conduct of licensed premises or enterprises and for protecting the public against fraud or overcharge. The commissioner shall have power generally to do whatever is reasonably necessary for the carrying out of the intent of this chapter; and may call upon other administrative departments of the state government and of municipal governments for such information and assistance as he or she deems necessary to the performance of his or her duties. The commissioner shall set racing and jai alai meeting dates, except that the commissioner may delegate to designated staff the authority for setting make-up performance dates. The commissioner shall, as far as practicable, avoid conflicts in the dates assigned for racing or the exhibition of the game of jai alai in the state.

(b) The special policemen in the Department of Consumer Protection and the legalized gambling investigative unit in the Division of State Police within the Department of Emergency Services and Public Protection shall be responsible for the criminal enforcement of the provisions of sections 7-169 to 7-186, inclusive, this chapter and chapters 226b and 229a. They shall have the powers and duties specified in section 29-7c.

(1971, P.A. 865, S. 6; P.A. 77-543, S. 3, 7; P.A. 79-404, S. 13, 45; P.A. 86-419, S. 24; P.A. 08-70, S. 2; P.A. 11-51, S. 134, 190; P.A. 13-299, S. 61.)

History: P.A. 77-573 added enforcement powers in chapter 226b; P.A. 79-404 gave executive director powers formerly held by commission on special revenue and required advice and consent of gaming policy board for regulations; P.A. 86-419 divided the section into Subsecs., adding Subsec. (b), requiring the special policemen in the division of special revenue and legalized gambling investigative unit to be responsible for criminal enforcement of chapters 226 and 226b and amended Subsec. (a) for consistency with Subsec. (b); P.A. 08-70 amended Subsec. (b) to add references to Secs. 7-169 to 7-186 and Ch. 229a, effective May 27, 2008; P.A. 11-51 amended Subsec. (a) by replacing “executive director” with “commissioner” and making technical changes and amended Subsec. (b) by replacing “Division of Special Revenue” with “Department of Consumer Protection”, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to delete reference to adopting regulations with advice and consent of the Gaming Policy Board and to add provisions re setting of racing and jai alai meeting dates, effective July 1, 2013.

Cited. 224 C. 693. Regulations construed; a winner is determined at the time of lottery drawing and the 45 per cent distribution requirement applies to categories of games in general over time, and not to each lottery drawing. 245 C. 601.



Section 12-563 - Adoption, publication and posting of regulations.

All regulations of the department shall be adopted in the manner provided in chapter 54. The commissioner shall, at least annually, on or before December thirty-first of each year, either (1) publish in convenient pamphlet form all regulations then in force and shall furnish copies of such pamphlets to such persons who desire such pamphlets, or (2) post such regulations on the department's Internet web site.

(1971, P.A. 865, S. 7; 1972, P.A. 294, S. 12; P.A. 75-357, S. 1, 2; P.A. 79-404, S. 14, 45; P.A. 96-212, S. 25, 32; P.A. 11-51, S. 182; 11-233, S. 6; P.A. 13-196, S. 2.)

History: 1972 act substituted Secs. 4-168 to 4-176 for reference to repealed Secs. 4-41 to 4-50; P.A. 75-357 deleted requirement that regulations be made public by publication in two or more newspapers with substantial circulation, effective June 12, 1975, and applicable to regulations issued on or after January 1, 1975; P.A. 79-404 substituted “division” and “executive director” for “commission” and “chapter 54” for “sections 4-166 to 4-174, inclusive”; P.A. 96-212 deleted reference to agents licensed under Sec. 12-569, effective July 1, 1996; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 11-233 deleted reference to establishments authorized to engage in activities authorized under Sec. 12-567 and made a conforming change, effective July 1, 2011; P.A. 13-196 added “either (1)” and added Subdiv. (2) re posting regulations on department's Internet web site, effective June 21, 2013.



Section 12-563a - Informational materials re programs for prevention, treatment and rehabilitation of chronic gamblers.

The Commissioner of Consumer Protection shall, within available resources, prepare and distribute informational materials designed to inform the public of the programs available for the prevention, treatment and rehabilitation of compulsive gamblers in this state. The commissioner shall require any person or business organization which is licensed to sell lottery tickets, operate an off-track betting system or conduct wagering on racing events or jai alai games, to display such informational materials at each licensed premise.

(P.A. 96-212, S. 19(a), 32; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996 (Revisor's note: Subsec. (a) of section 19 of the act concerning duties of Division of Special Revenue was codified as Sec. 12-563a, while Subsec. (b) concerning duties of Connecticut Lottery Corporation was codified separately as Sec. 12-818); pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.

See Sec. 12-818 re Connecticut Lottery Corporation funding mechanism for educational, prevention and treatment programs for chronic gamblers.

See Sec. 17a-713 re chronic gamblers program operated by Department of Mental Health and Addiction Services.



Section 12-564 - Annual reports. Studies.

(a) The commissioner shall make an annual report in writing to the Governor as provided in section 4-60 and shall make such additional reports as the Governor may from time to time reasonably request. The annual report shall include a statement of the receipts and disbursements of the department, a statement of the costs of administering the department, a summary of its activities, and any additional information and recommendations which the commissioner may deem of value or which the Governor may request.

(b) The commissioner shall conduct studies concerning the effect of legalized gambling on the citizens of this state including, but not limited to, studies to determine the types of gambling activity engaged in by the public and the desirability of expanding, maintaining or reducing the amount of legalized gambling permitted in this state. Such studies shall be conducted as often as the commissioner deems necessary, except that no studies shall be conducted before the fiscal year ending June 30, 2009, and thereafter studies shall be conducted at least once every ten years. The joint standing committees of the General Assembly having cognizance of matters relating to legalized gambling shall each receive a report concerning each study carried out, stating the findings of the study and the costs of conducting the study.

(1971, P.A. 865, S. 8; P.A. 79-404, S. 15, 45; P.A. 82-294, S. 1; P.A. 96-212, S. 26, 32; June Sp. Sess. P.A. 01-9, S. 34, 131; June 30 Sp. Sess. P.A. 03-6, S. 173; June Sp. Sess. P.A. 05-3, S. 4; P.A. 11-51, S. 182; P.A. 13-299, S. 62.)

History: P.A. 79-404 substituted “executive director” and “division” for “commission” where appropriate, specified that report include administration costs and advertising costs and added Subsec. (b) re conduct of studies of legalized gambling; P.A. 82-294 amended Subsec. (b) to increase from 2 to 5 years the maximum time period between studies on the effects of legalized gambling; P.A. 96-212 amended Subsec. (a) to delete reference to advertising budget, effective July 1, 1996; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to require the executive director to conduct a study at least every 7 years, rather than every 5 years, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) by making a technical change and providing for a study to be conducted at least every 10 years, rather than every 7 years, effective August 20, 2003; June Sp. Sess. P.A. 05-3 amended Subsec. (b) to provide that no studies shall be conducted before the fiscal year ending June 30, 2009, and thereafter studies shall be conducted at least once every 10 years, effective July 1, 2005; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to delete reference to conducting studies with advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 12-564a - Monthly report re investigations and arrest data.

The Commissioner of Consumer Protection shall submit a report to the Commissioner of Emergency Services and Public Protection and the joint standing committee of the General Assembly having cognizance of matters relating to legalized gambling, not later than the fifteenth business day of each month, which report shall set forth a detailed statement of (1) any investigations conducted by the Department of Consumer Protection in the previous month, and (2) such arrest data as the Commissioner of Emergency Services and Public Protection or the committee may require, including, but not limited to, the number of arrests made by the special policemen in the security unit of the Department of Consumer Protection.

(P.A. 84-457, S. 2, 3; Jan. 6 Sp. Sess. P.A. 03-1, S. 5; P.A. 11-51, S. 134, 182.)

History: Jan. 6 Sp. Sess. P.A. 03-1 deleted reference to games of chance and made a technical change, effective January 7, 2003; pursuant to P.A. 11-51, “Division of Special Revenue”, “executive director of the Division of Special Revenue” and “Commissioner of Public Safety” were changed editorially by the Revisors to “Department of Consumer Protection”, “Commissioner of Consumer Protection” and “Commissioner of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

See Sec. 29-18c re appointment of special policemen for Department of Consumer Protection.



Section 12-565 - Powers of commissioner.

The commissioner may conduct any inquiry, investigation or hearing necessary to carry out the provisions of this chapter. The commissioner shall have power to administer oaths and take testimony under oath concerning the matter of inquiry or investigation. At any hearing ordered, the commissioner or an agent authorized by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. No witness under subpoena issued under the provisions of this section shall be excused from testifying or from producing records, papers or documents on the ground that such testimony or the production of such records or other documentary evidence would tend to incriminate him, but such evidence or the records or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him or to produce any records and papers pursuant thereto, the commissioner may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer. Said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers and, upon his refusal to do so, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted under this section shall receive the same fees and compensation as officers and witnesses in the courts of this state to be paid on vouchers of the department on order of the Comptroller. The commissioner may delegate the powers granted to him under this section.

(1971, P.A. 865, S. 9; 1972, P.A. 187, S. 3; June, 1972, P.A. 1, S. 5; P.A. 78-280, S. 2, 6, 127; P.A. 79-404, S. 16, 45; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-325; P.A. 95-220, S. 4–6; P.A. 11-51, S. 182; 11-61, S. 118; P.A. 13-299, S. 63.)

History: 1972 acts substituted “subcommittee” for “agent”, “or” for “and” and “community correctional center” for “jail”; P.A. 78-280 substituted judicial districts for counties and the judicial district of Hartford-New Britain for Hartford county; P.A. 79-404 gave powers and duties formerly held by commission to executive director and gaming policy board or its members and allowed executive director to delegate powers to unit heads; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-325 permitted executive director to delegate to any assistant unit head or the deputy or executive assistant to executive director the power to conduct inquiries, investigations or hearings; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 11-61 replaced references to executive director with references to commissioner re investigation, oaths, hearing and delegation of powers and deleted provision re delegation of powers to unit heads, assistant unit heads and deputy or executive assistant to the executive director, effective July 1, 2011; P.A. 13-299 deleted references to Gaming Policy Board and board members and made a technical change, effective July 1, 2013.

Statute adequately protects witness against the use of his testimony by federal prosecutors, but is unconstitutional because it violates witness’ right against self-incrimination by failing to prohibit the use against the immunized witness of evidence derived from his compelled testimony. 35 CS 105.



Section 12-566 - Record of proceedings to be public.

The commissioner shall provide books in which shall be kept a true, faithful and correct record of all of the department's proceedings, which books shall be open to the public as provided in section 1-210.

(1971, P.A. 865, S. 10; P.A. 79-404, S. 17, 45; P.A. 87-562, S. 1, 2; P.A. 96-212, S. 27, 32; P.A. 11-51, S. 182; P.A. 13-299, S. 64.)

History: P.A. 79-404 substituted executive director and board for commission; P.A. 87-562 added Subsec. (b) providing that unannounced new lottery games and the procedures therefor and serial numbers of unclaimed tickets shall not be available to the public; P.A. 96-212 deleted Subsec. (b) re lottery games and procedures, effective July 1, 1996; pursuant to P.A. 11-51, “executive director” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 13-299 deleted reference to Gaming Policy Board and made a conforming change, effective July 1, 2013.



Section 12-567 - Organizational units.

Section 12-567 is repealed, effective July 1, 2011.

(1971, P.A. 865, S. 11; 1972, P.A. 187, S. 4; P.A. 74-39, S. 1, 2; P.A. 79-404, S. 18, 45; P.A. 87-88; P.A. 96-212, S. 28, 32; P.A. 11-51, S. 182; 11-233, S. 18.)



Section 12-568 - Operation of lotteries. Lottery Fund. Participation in joint lottery games. Payment of prizes and compensation. Certification of balance in fund in excess of division needs. Unclaimed prize moneys to be used for educational purposes. Transfers to General Fund.

Section 12-568 is repealed, effective July 1, 1996.

(1971, P.A. 865, S. 12; 1972, P.A. 187, S. 5; P.A. 75-344, S. 1, 2; Dec. Sp. Sess. P.A. 75-2, S. 1, 2; P.A. 76-114, S. 19, 21; 76-387, S. 4, 5; P.A. 77-517, S. 1, 2; 77-540, S. 1, 4; P.A. 79-404, S. 19, 45; P.A. 80-310, S. 1, 2; P.A. 81-377, S. 1– 3; P.A. 86-312, S. 5, 21; P.A. 89-355, S. 17, 20; May Sp. Sess. P.A. 94-4, S. 24, 85; P.A. 95-160, S. 38, 64, 69; P.A. 96-139, S. 12, 13; 96-212, S. 31, 32; 96-236, S. 1, 2.)



Section 12-568a - Regulation of state lottery.

The Department of Consumer Protection shall adopt regulations, in accordance with chapter 54, for the purpose of assuring the integrity of the state lottery, concerning the regulation of the state lottery under the operation and management of the Connecticut Lottery Corporation. Such regulations shall include: (1) The licensing of employees of the Connecticut Lottery Corporation and any person or business organization awarded the primary contract by said corporation to provide facilities, components, goods or services which are necessary for the operation of the activities authorized by chapter 229a; (2) the approval of procedures of the corporation; (3) the time period for complying with the regulations governing said approval of procedures; (4) offerings of lottery games; (5) minimum prize payouts and payments; (6) regulation of lottery sales agents including qualifications for licensure and license suspension and revocation; (7) assurance of the integrity of the state lottery including the computer gaming system, computer internal control and system testing; and (8) limitations on advertising and marketing content to assure public information as to the odds of winning the lottery and the prohibition of sales of tickets to minors.

(P.A. 96-212, S. 23, 32; P.A. 97-277, S. 8, 13; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; P.A. 97-277 inserted phrase “for the purpose of assuring the integrity of the state lottery”, substituted phrase “shall include” for “may include but need not be limited to”, divided provisions into Subdivs., adding new language re regulation of Connecticut Lottery Corporation as Subdivs. (1) to (3), and removed provision in newly designated Subdiv. (6) re lottery sales, effective June 26, 1997; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011.

See chapter 229a re the Connecticut Lottery Corporation.



Section 12-569 - Breach of fiduciary responsibility by lottery sales agent.

(a) If the president of the Connecticut Lottery Corporation determines that any lottery sales agent has breached such agent's fiduciary responsibility to the corporation in that the account of such lottery sales agent with respect to moneys received from the sale of lottery tickets has become delinquent in accordance with regulations adopted as provided in section 12-568a, the president shall notify the commissioner of the breach of fiduciary duty and the commissioner shall impose a delinquency assessment upon such account equal to ten per cent of the amount due or ten dollars, whichever amount is greater, plus interest at the rate of one and one-half per cent of such amount for each month or fraction of a month from the date such amount is due to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this subsection when it is proven to the commissioner's satisfaction that the failure to pay such moneys to the state within the time allowed was due to reasonable cause and was not intentional or due to neglect. Any such delinquent lottery sales agent shall be notified of such delinquency assessment and shall be afforded an opportunity to contest the validity and amount of such assessment before the commissioner who may conduct such hearing. Upon request of the president of the Connecticut Lottery Corporation, the commissioner may prepare and sign a warrant directed to any state marshal, constable or any collection agent employed by the Connecticut Lottery Corporation for distraint upon any property of such delinquent lottery sales agent within the state, whether personal or real property. An itemized bill shall be attached to the warrant certified by the commissioner as a true statement of the amount due from such lottery sales agent. Such warrant shall have the same force and effect as an execution issued in accordance with chapter 906. Such warrant shall be levied on any real, personal, tangible or intangible property of such agent and sale made pursuant to such warrant in the same manner and with the same force and effect as a levy and sale pursuant to an execution.

(b) The commissioner shall adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(1971, P.A. 865, S. 13; 1972, P.A. 187, S. 6; P.A. 73-235, S. 1, 2; P.A. 75-14, S. 1, 2; P.A. 78-242, S. 1, 2; P.A. 79-27; 79-404, S. 20, 45; P.A. 80-39; P.A. 82-163, S. 1, 6; P.A. 91-281, S. 1, 2; P.A. 96-212, S. 29, 32; P.A. 00-99, S. 42, 154; P.A. 10-70, S. 1; P.A. 11-51, S. 191; 11-233, S. 12; P.A. 13-299, S. 65.)

History: 1972 act amended Subsec. (a) to exclude lottery sales receipts from gross receipts when agent is a lessee of state property whose rental fee is based on gross receipts, amended Subsec. (b) to specify that agents may be required to make deposits “in a special or suspense account in the name of the commission” and added Subsecs. (c) and (d) re compensation to depositories and claim centers; P.A. 73-235 allowed sales of lottery tickets at off-track betting facilities; P.A. 75-14 allowed sales of tickets at commission main office; P.A. 78-242 amended Subsec. (b) to include provisions re delinquency assessments; P.A. 79-27 added provision in Subsec. (b) declaring moneys received from sale of tickets to be state property while in sales agents’ hands; P.A. 79-404 substituted “executive director” and “division” for “commission” and required advice and consent of gaming policy board for establishment of rules and regulations and ticket prices; P.A. 80-39 allowed employees of licensed sales agents to sell lottery tickets in Subsec. (a); P.A. 82-163 amended Subsec. (b) so as to provide penalty and interest re late payment by state lottery agents in amounts and under conditions as to be comparable to such provisions applicable with respect to other state taxes; P.A. 91-281 amended Subsec. (b) to require that all moneys received by lottery sales agents from the sale of lottery tickets be held in trust for the state and that lottery sales agents deposit such moneys in a special or suspense account; P.A. 96-212 deleted Subsecs. (a), (c) and (d) and portions of Subsec. (b) re operation and administration of state lottery, effective July 1, 1996 (Revisor's note: The word “Corporation” was added editorially by the Revisors in the first sentence reference to “president of the Connecticut Lottery Corporation” for consistency); P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 10-70 added Subsec. designators (a) and (b), added reference to Sec. 12-569b in Subsec. (a) and made technical changes; P.A. 11-51 replaced “executive director” with “commissioner” and, in Subsec. (a), deleted exception re Sec. 12-569b, effective July 1, 2011; P.A. 11-233 amended Subsec. (a) by deleting exception re Sec. 12-569b, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to delete provision re advice and consent of the Gaming Policy Board, effective July 1, 2013.

Cited. 33 CS 170.



Section 12-569a - Lottery advertising.

Section 12-569a is repealed, effective July 1, 1996.

(P.A. 79-273; 79-404, S. 6, 45; P.A. 83-77, S. 1, 2; P. A. 96-212, S. 31, 32.)



Section 12-569b - Settlement initiative program for delinquent lottery sales agents.

Section 12-569b is repealed, effective July 1, 2011.

(P.A. 10-70, S. 2; P.A. 11-51, S. 182; 11-233, S. 18.)



Section 12-570 - Forgery, counterfeiting or altering of tickets: Class A misdemeanor.

Any person who forges or counterfeits any ticket made for the purposes of any lottery or pari-mutuel system permitted under this chapter, or who alters any number of such a ticket, or who offers for sale or sells any such forged, counterfeited or altered ticket, knowing it to be such, or who presents any such forged, counterfeited or altered ticket to any person engaged in carrying out this chapter, with intent to defraud the state or any person participating in any such lottery or wagering under any such pari-mutuel system, shall be guilty of a class A misdemeanor.

(1971, P.A. 865, S. 14; P.A. 73-236, S. 1, 2.)

History: P.A. 73-236 included reference to pari-mutuel systems and replaced “conducted” with “permitted” and “adventurer” with “person participating in any such lottery or wagering under any such pari-mutuel system”.



Section 12-570a - Sale of an out-of-state lottery ticket: Class A misdemeanor.

(a) A person is guilty of sale of an out-of-state lottery ticket when he sells, delivers, advertises or offers for sale in this state, for a fee, any lottery ticket for any out-of-state lottery game.

(b) Sale of an out-of-state lottery ticket is a class A misdemeanor.

(June Sp. Sess. P.A. 91-3, S. 134, 168.)

History: (Revisor's note: In 1997 the Revisors editorially changed the phrase “A person is guilty of sales of an out-of-state lottery ticket” to “A person is guilty of sale of an out-of-state lottery ticket” to correct a clerical error in the codification of June Sp. Sess. P.A. 91-3).

Cited. 32 CA 849.



Section 12-570b - Suspension of sales of Powerball tickets.

From June 29, 1999, until June 30, 2001, the chief executive officer of a municipality may certify in writing to the president of the Connecticut Lottery Corporation that a “Powerball Emergency” has occurred. The president shall independently verify the existence of such emergency and upon making such determination may order a suspension of sales of Powerball tickets in that municipality for a twenty-four-hour period. Such period shall commence on the next succeeding day of Powerball sales. For the purposes of this section, a “Powerball Emergency” shall exist only if it is found that the sales of Powerball tickets are so great as to impede traffic, limit the movement of emergency vehicles and equipment and create a risk of imminent breach of the peace and the threat to public health and safety.

(June Sp. Sess. P.A. 99-2, S. 10, 72; P.A. 00-230, S. 9.)

History: June Sp. Sess. P.A. 99-2 effective June 29, 1999; P.A. 00-230 made a technical change.



Section 12-571 - Sale of off-track betting systems. Regulation of off-track betting systems.

(a) The Commissioner of Consumer Protection shall enter into negotiations with a person or business organization for the award of a contract of sale of the off-track betting system including, but not limited to, the assets and liabilities of the system and the right to operate the system. Such contract of sale shall authorize the purchaser of the system to establish and conduct a system of off-track betting on races held within or without the state pursuant to the provisions of this chapter. All proceeds derived from such sale shall be deposited as provided in section 39 of public act 93-332*. Until the effective date of transfer of ownership of the off-track betting system, the commissioner shall establish and conduct systems of off-track betting on races held within or without the state pursuant to the provisions of this chapter. It is hereby declared that off-track betting on races conducted under the administration or regulatory authority of the department in the manner and subject to the conditions of this chapter shall be lawful notwithstanding the provisions of any other law, general, special or municipal, including any law prohibiting or restricting lotteries, bookmaking or any other kind of gambling, it being the purpose of this chapter to derive from such betting, as authorized by this chapter, a reasonable revenue for the support of state government and to prevent and curb unlawful bookmaking and illegal betting on races.

(b) Until the effective date of transfer of ownership of the off-track betting system, the commissioner shall adopt rules and regulations, consistent with this chapter, establishing and governing the permitted method or methods of operation of the system of off-track betting.

(1971, P.A. 865, S. 15; 1972, P.A. 187, S. 7; P.A. 79-404, S. 21, 45; P.A. 93-332, S. 29, 42; P.A. 11-51, S. 182; P.A. 13-299, S. 66.)

*Note: Section 39 of public act 93-332 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1972 act did not change section; P.A. 79-404 replaced “commission” with “executive director” and “division” as appropriate and required advice and consent of gaming policy board in adoption of rules and regulations; P.A. 93-332 amended section to authorize the division of special revenue to enter into negotiations for the sale of the off-track betting system, effective June 25, 1993; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue”, “executive director” and “division” were changed editorially by the Revisors to “Commissioner of Consumer Protection”, “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to delete provision re advice and consent of the Gaming Policy Board, effective July 1, 2013.

Cited. 189 C. 591.

Cited. 33 CS 167; 35 CS 522.



Section 12-571a - Eighteen off-track betting branch facilities authorized. Simulcasting and other amenities. Location of facilities. State and municipal approval. Report.

(a) The Department of Consumer Protection shall not operate or authorize the operation of more than eighteen off-track betting branch facilities, except that the department may operate or authorize the operation of any off-track betting branch facility approved prior to December 31, 1986, by the legislative body of a municipality in accordance with subsection (a) of section 12-572. Any facility approved prior to December 31, 1986, shall be included within the eighteen facilities authorized by this subsection.

(b) The eighteen off-track betting branch facilities authorized by subsection (a) of this section may include facilities which have screens for the simulcasting of off-track betting race programs or jai alai games and other amenities including, but not limited to, restaurants and concessions, and, on and after October 1, 2012, shall be located in the town and city of New Haven, the town of Windsor Locks, the town of East Haven, the town and city of Norwalk, the town and city of Hartford, the town and city of New Britain, the town and city of Bristol, the town and city of Torrington, the town and city of Waterbury, the town and city of Milford, the town and city of New London, the town of Manchester, the town of Windham, the town of Putnam, the town and city of Bridgeport and three additional locations. The location of each such facility and the addition of simulcasting capability to any existing off-track betting branch facility that did not previously have such capability (1) shall be approved by the commissioner, and (2) shall be subject to the prior approval of the legislative body of the town in which such facility is located or is proposed to be located. The department shall report annually to the joint standing committee of the General Assembly having cognizance of matters relating to legalized gambling on the status of the establishment or improvement of the off-track betting branch facility pursuant to this subsection.

(P.A. 79-297, S. 1, 2; 79-404, S. 6, 45; P.A. 81-46, S. 1, 4; P.A. 83-14, S. 1, 4; P.A. 85-14, S. 1, 4; P.A. 87-528, S. 1, 4; P.A. 89-282, S. 1, 5; 89-390, S. 24, 37; P.A. 91-309, S. 1, 10; 91-366, S. 1, 5; May Sp. Sess. P.A. 92-17, S. 30, 59; P.A. 93-332, S. 30, 42; P.A. 94-223, S. 1, 4; P.A. 97-277, S. 10, 13; P.A. 07-144, S. 1; P.A. 09-132, S. 1; P.A. 10-128, S. 1; P.A. 11-8, S. 1; 11-51, S. 182; P.A. 12-160, S. 1; P.A. 13-299, S. 67.)

History: P.A. 79-404 substituted division of special revenue for commission on special revenue; P.A. 81-46 extended the moratorium to June 30, 1983; P.A. 83-14 extended the moratorium to June 30, 1985; P.A. 85-14 extended the moratorium to June 30, 1987; P.A. 87-528 deleted all provisions in the section, substituting in lieu thereof a prohibition on the operation of more than eighteen off-track betting branch facilities from April 22, 1981, to June 30, 1989, and providing an exception for any facility approved before December 31, 1986, and authorizing the improvement of certain facilities; P.A. 89-282 amended Subsec. (a) to extend the moratorium to June 30, 1991; P.A. 89-390 amended Subsec. (a) to extend moratorium on off-track betting facilities from June 30, 1989, to June 30, 1991, amended Subsec. (b) to increase number of such facilities which may have simulcasting screens from 1 to 3, to restrict geographic location of facility authorized on or after July 6, 1989, to prohibit location of facility within any jai alai fronton authorized for operation on or after July 6, 1989, and to provide that location of each such facility shall be determined by executive director with consent of gaming policy board, subject to prior approval of legislative body of town in which such facility is proposed to be located; P.A. 91-309 amended Subsec. (b) to insert three Subdiv. designations within proviso, adding new language in Subdiv. (2) which required one off-track betting branch facility to be within the Plainfield dog track and to substitute Subpara. designations for Subdiv. designations in Subdiv. (1); P.A. 91-366 amended Subsec. (a) to extend moratorium on off-track betting facilities from June 30, 1991, to June 30, 1993; May Sp. Sess. P.A. 92-17 amended Subsec. (a) to remove the date for the expiration of the moratorium and remove references to the tele-track, Subsec. (b) to increase the simulcasting facilities from 3 to 4, adding a facility within the fronton or dog race track in Bridgeport and to provide that the Plainfield and Bridgeport facilities shall be operated in substantially the same manner; P.A. 93-332 amended section to allow operation of the off-track betting system by an authorized licensee, effective June 25, 1993; P.A. 94-223 amended Subsec. (b) to permit simulcasting facilities to also simulcast jai alai games, inserted new Subsec. (c) re operators of simulcasting facilities who intend to simulcast dog racing events or jai alai games at their facilities and relettered former Subsec. as Subsec. (d), effective June 8, 1994; P.A. 97-277 amended Subsec. (b) to increase from 4 to 8 the number of the 18 off-track betting branch facilities authorized to simulcast certain events, to specify that 4 of such facilities shall be geographically restricted, to delete proviso re zone of protection around Windsor Locks teletheater, to insert provision re authority to simulcast and to remove the state as one of the entities required to operate certain facilities, effective July 1, 1997; P.A. 07-144 amended Subsec. (b) to permit ten facilities to simulcast, to name towns permitted to have facilities which simulcast and to delete provisions re dog race tracks, and deleted former Subsecs. (c) and (d), effective June 25, 2007; P.A. 09-132 amended Subsec. (b) to increase number of facilities permitted to have simulcasting from 10 to 12, added Milford and Putnam as locations for the facilities, added Subdiv. designators (1) and (2), added requirement for municipal and executive director approval for addition of simulcasting to an existing facility and made technical changes, effective June 18, 2009; P.A. 10-128 amended Subsec. (b) to increase number of facilities permitted to have simulcasting from 12 to 15 and added New London, Manchester and Windham as locations for facilities, effective June 21, 2010; P.A. 11-8 made technical changes, effective May 24, 2011; pursuant to P.A. 11-51, “Division of Special Revenue”, “division” and “executive director” were changed editorially by the Revisors to “Department of Consumer Protection”, “department” and “commissioner”, respectively, effective July 1, 2011; P.A. 12-160 amended Subsec. (b) to delete provisions limiting to 15 the number of facilities permitted to have simulcasting and other amenities, provide that on and after October 1, 2012, the facilities shall be located in the specified towns and cities “and three additional locations” and make technical changes; P.A. 13-299 deleted references to Gaming Policy Board, effective July 1, 2013.

Subsec. (a):

Proposal to broadcast live racing while simultaneously advertising availability of telephone wagering would not result in creation of new off-track betting facilities and therefore does not violate moratorium. 278 C. 150.



Section 12-571b - Moratorium on tele-track facilities.

Section 12-571b is repealed.

(P.A. 79-213, S. 1, 2; 79-404, S. 6, 45; P.A. 81-46, S. 2, 4; P.A. 83-14, S. 2, 4; P.A. 85-14, S. 2, 4; P.A. 87-528, S. 2, 4; P.A. 89-282, S. 2, 5; P.A. 91-366, S. 2, 5; May Sp. Sess. P.A. 92-17, S. 58, 59.)



Section 12-572 - Off-track betting facilities. Deposit of daily receipts. Distribution of sums in pari-mutuel pool. Contract disputes.

(a) The commissioner may establish or authorize the establishment of such off-track betting facilities throughout the state for the purpose of receiving moneys wagered on the results of races or jai alai games as he shall deem will serve the convenience of the public and provide maximum economy and efficiency of operation, provided the establishment of such a facility in any municipality for the purpose of receiving moneys on the results of races or jai alai games shall be subject to the approval of the legislative body of such municipality which shall be given only after a public hearing on the same. Until the effective date of transfer of ownership of the off-track betting system, moneys received at such facilities shall be deposited in a betting fund from which daily payments, in such amount as the commissioner deems suitable, shall be made. If an operator of an off-track betting facility intends to conduct wagering on dog racing events or jai alai games, such operator (1) shall conduct wagering on dog racing events or jai alai games conducted by any association licensee which offers such racing events or games for off-track betting, provided such operator obtains the written consent of such licensee, and (2) may conduct wagering on out-of-state dog racing events or jai alai games when no such association licensee is conducting such racing events or games, provided such operator has complied with the provisions of subdivision (1) of this subsection. No operator of an off-track betting facility shall conduct wagering on any dog racing event or jai alai game if such racing event or game is conducted within forty miles of such facility unless such operator has obtained the written consent of the licensee conducting such racing event or game.

(b) The commissioner may contract with any person or business organization to provide such facilities, components, goods or services as may be necessary for the effective operation of an off-track betting system. Compensation for such facilities, components, goods or services shall be deducted from the moneys retained pursuant to subsections (c) and (d) of this section in such amount as the commissioner shall determine.

(c) The department or any person or business organization operating an off-track betting system shall distribute all sums deposited in a pari-mutuel pool, to the holders of winning tickets therein, less seventeen per cent of the total deposits of such pool plus the breakage to the dime of the amount so retained, except as provided in subsection (d) of this section.

(d) (1) If the multiple forms of wagering known as daily double, exacta and quinella are permitted, the department or any person or business organization operating the off-track betting system shall distribute all sums deposited in the pari-mutuel pool for any such event to the holders of winning tickets therein, less nineteen per cent of the total deposits in such pool plus the breakage to the dime.

(2) If multiple forms of wagering on three or more animals are permitted, the department or such person or business organization operating an off-track betting system shall retain twenty-four and one-half per cent of the total sums deposited in the pool for such event, plus the breakage to the dime.

(e) The department or any person or business organization operating an off-track betting system and conducting wagering on racing events or jai alai games held in this state and licensed under the provisions of this chapter shall distribute all sums deposited in a pari-mutuel pool to the holders of winning tickets therein, less the same percentage of the total deposits of such pool applicable to such racing events or jai alai games plus the breakage to the dime of the amount retained by each licensee conducting the racing events or jai alai games.

(f) Any person or business organization which has entered into a contract with the state, acting through the commissioner under the provisions of subsection (b) of this section, except a contract with an individual for personal services, may, in the event of any disputed claims under such contract, bring an action against the state to the superior court for the judicial district of Hartford for the purpose of having such claims determined, provided notice of the general nature of such claims shall have been given in writing to the department not later than one year after the termination of such contract. No action shall be brought under this section later than three years from the date of termination of the contract. Such action shall be tried to the court without a jury. Damages recoverable in such action shall not include any amount attributable to anticipated profits but shall be limited to the recovery of actual damages sustained arising out of such contract. All legal defenses except governmental immunity shall be reserved to the state.

(g) The department or any person or business organization operating an off-track betting system may combine wagers placed within such off-track betting system with similar wagering pools at the facility where a racing program is being conducted, regardless of whether such facility is located within or without the state. Such pari-mutuel wagers shall be combined in such form and manner as the commissioner may determine to be in the best interests of the off-track betting system established pursuant to the provisions of section 12-571. Notwithstanding the provisions of subsection (c) or (d) of this section, the department or any person or business organization operating an off-track betting system and conducting wagering on racing events held without this state, may distribute to the holders of winning tickets who have placed wagers in said combined pools such sums as may be deposited in said combined pari-mutuel pools, less the same percentage of the total deposits of such combined pools as is established at the facility where such racing program is conducted plus the breakage to the dime, as shall be determined by the commissioner.

(1971, P.A. 865, S. 16; 1972, P.A. 187, S. 8; P.A. 73-344, S. 1, 2; P.A. 78-280, S. 6, 127; P.A. 79-404, S. 22, 45; P.A. 80-133, S. 3, 10; P.A. 82-284, S. 1, 4; P.A. 83-275, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-17, S. 31, 59; P.A. 93-142, S. 4, 7, 8; 93-332, S. 31, 42; P.A. 94-223, S. 2, 4; P.A. 95-220, S. 4–6; P.A. 97-277, S. 11, 13; P.A. 04-176, S. 1; P.A. 11-51, S. 182; P.A. 13-299, S. 68; P.A. 14-182, S. 13.)

History: 1972 act replaced “shall” with “may”, thereby making establishment of branch offices dependent upon commission's discretion and deleted reference to a state lottery on race results; P.A. 73-344 replaced references to branch offices with references to off-track betting facilities and added Subsecs. (b) to (e); P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 79-404 substituted “executive director”, “division” and “board” for “commission” as necessary and made Subsec. (d) apply with respect to animals in general rather than to horses only; P.A. 80-133 substituted “business organization” for “firm, partnership, association or corporation”; P.A. 82-284 added Subsec. (d)(1) provisions increasing the takeout for daily double exacta and quinella wagers; P.A. 83-275 inserted new Subsec. (e) to require the division or any person operating an off-track betting system and conducting off-track betting on in-state racing events to adopt takeout rate applicable to in-state racing activity for off-track purposes, relettering former Subsec. (e) accordingly; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; May Sp. Sess. P.A. 92-17 added new Subsec. (g) to authorize division or any person operating an off-track betting system, with approval of board, to combine wagering pools at facilities located within or without the state; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-332 made technical changes in section re operation of the off-track betting system by an authorized licensee, effective June 25, 1993; P.A. 94-223 amended Subsecs. (a) and (e) to add references to “jai alai games” after references to “races” and “racing events” and inserted new language in Subsec. (a) re conduct of wagering on dog racing events or jai alai games by operators of off-track betting facilities, effective June 8, 1994; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-277 fixed the takeout rate on wagers made on three or more animals (“exotic wagers”) at 23% in Subsec. (d)(2) and deleted provision allowing exact takeout rate to be established by the Gaming Policy Board, provided in no case shall the percentage retained be less than 17%, effective July 1, 1997; P.A. 04-176 amended Subsec. (d)(2) to increase the takeout rate from 23% to 24.5%, effective June 1, 2004; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsecs. (a), (b), (d) and (g) to delete references to Gaming Policy Board and made technical changes in Subsecs. (b) and (g), effective July 1, 2013; P.A. 14-182 made technical changes in Subsec. (d), effective June 12, 2014.

Cited. 35 CS 522.



Section 12-572a - (Formerly Sec. 12-575a). Municipal income from money wagered.

Section 12-572a is repealed, effective June 25, 1993.

(P.A. 74-249, S. 1, 6; P.A. 79-404, S. 28, 45; P.A. 83-356, S. 1, 2; P.A. 86-318, S. 1, 2; P.A. 93-332, S. 41, 42.)



Section 12-573 - Certification of balance in betting fund in excess of department needs. Transfer to General Fund.

Until the effective date of transfer of ownership of the off-track betting system, and from time to time the commissioner shall estimate, and certify to the Comptroller, that portion of the balance in the betting fund which is in excess of the current needs of the department for the payment of prizes and for the payment of compensation under section 12-572. Upon receipt of any such certification, the amount so certified shall be transferred from the betting fund to the General Fund.

(1971, P.A. 865, S. 17; 1972, P.A. 187, S. 9; P.A. 79-404, S. 23, 45; P.A. 86-312, S. 6, 21; P.A. 93-332, S. 32, 42; P.A. 11-51, S. 182.)

History: 1972 act added reference to Subsecs. (c) and (d) of Sec. 12-569; P.A. 79-404 substituted “executive director” and “division” for “commission” as necessary; P.A. 86-312 required executive director to certify excess balance to comptroller rather than to state treasurer and deleted references to lottery fund to reflect amendment to Sec. 12-568 concerning said fund; P.A. 93-332 made technical changes in section re operation of the off-track betting system by an authorized licensee, effective June 25, 1993; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011.



Section 12-573a - Operation of frontons.

The department may authorize the operation of frontons in the state for exhibition of the Spanish ball game called jai alai or pelota. The operation of all frontons shall be under the supervision of the department.

(1972, P.A. 187, S. 11; P.A. 79-404, S. 24, 45; P.A. 11-51, S. 182; P.A. 13-299, S. 69.)

History: P.A. 79-404 substituted “board” for “commission” and replaced state racing division with reference to division of special revenue; pursuant to P.A. 11-51, “division” was changed editorially by the Revisors to “department”, effective July 1, 2011; P.A. 13-299 substituted “department” for “board”, effective July 1, 2013.

Cited. 189 C. 591.

Cited. 33 CS 168; 35 CS 522.



Section 12-574 - Licensing.

(a) Association licensees. No person or business organization may conduct a meeting at which racing or the exhibition of jai alai is permitted for any stake, purse or reward or operate the off-track betting system unless such person or business organization is licensed as an association licensee by the commissioner. Any such licensee authorized to conduct a meeting or operate the off-track betting system shall indemnify and save harmless the state of Connecticut against any and all actions, claims, and demands of whatever kind or nature which the state may sustain or incur by reason or in consequence of issuing such license.

(b) Concessionaire licensees. No person or business organization may operate any concession at any meeting at which racing or the exhibition of jai alai is permitted or any concession which is allied to an off-track betting facility unless such person or business organization is licensed as a concessionaire licensee by the commissioner.

(c) Vendor licensees. No person or business organization awarded the primary contract by an association licensee to provide facilities, components, goods or services which are necessary for the operation of the activities authorized by the provisions of section 12-572 may do so unless such person or business organization is licensed as a vendor licensee by the commissioner.

(d) Totalizator licensees. No person or business organization may provide totalizator equipment and services to any association licensee for the operation of a pari-mutuel system unless such person or business organization is licensed as a totalizator licensee by the commissioner.

(e) Affiliate licensees. No business organization, other than a shareholder in a publicly traded corporation, may exercise control in or over an association, a concessionaire, a vendor or a totalizator licensee unless such business organization is licensed as an affiliate licensee by the commissioner. The commissioner shall issue affiliate licenses to qualified business organizations.

(f) Occupational licensees. No person may participate in this state in any activity permitted under this chapter as an employee of an association, concessionaire, vendor, totalizator or affiliate licensee unless such person is licensed as an occupational licensee by the commissioner. Whether located in or out of this state, no officer, director, partner, trustee or owner of a business organization which obtains a license in accordance with this section may continue in such capacity unless such officer, director, partner, trustee or owner is licensed as an occupational licensee by the commissioner. An occupational license shall also be obtained by any shareholder, key executive, agent or other person connected with any association, concessionaire, vendor, totalizator or affiliate licensee, who in the judgment of the commissioner will exercise control in or over any such licensee. Such person shall apply for a license not later than thirty days after the commissioner requests him, in writing, to do so. The commissioner shall complete his investigation of an applicant for an occupational license and notify such applicant of his decision to approve or deny the application within one year after its receipt, or, if the commissioner determines good cause exists for extending such period of investigation and gives the applicant a reasonable opportunity for a hearing, by the date prescribed by the commissioner.

(g) Information required for licensing. In determining whether to grant a license, the commissioner may require the applicant to submit information as to: Financial standing and credit; moral character; criminal record, if any; previous employment; corporate, partnership or association affiliations; ownership of personal assets; and such other information as it or he deems pertinent to the issuance of such license.

(h) Licensing and regulation of licensees by commissioner. The commissioner may reject for good cause an application for a license. Any license granted under the provisions of this chapter is a revocable privilege and no licensee shall be deemed to have acquired any vested rights based on the issuance of such license. The commissioner, the deputy commissioner, the executive assistant, any unit head or any assistant unit head authorized by the commissioner may suspend or revoke for good cause any license issued by the commissioner after a hearing held in accordance with chapter 54. If any affiliate licensee fails to comply with the provisions of this chapter, the commissioner, after a hearing held in accordance with chapter 54, may revoke or suspend the license of any one or more of the following related licensees: Concessionaire, vendor or totalizator, and may fine any one or more of such licensees in an amount not to exceed two thousand five hundred dollars. In addition, if any affiliate licensee fails to comply with the provisions of this chapter, the commissioner, after a hearing held in accordance with chapter 54, may revoke or suspend the license of the related association licensee and may fine the related association licensee in an amount not to exceed seventy-five thousand dollars or both. If any license is suspended or revoked, the commissioner shall state the reasons for such suspension or revocation and cause an entry of such reasons to be made on the record books of the department. Any licensee whose license is suspended or revoked, or any applicant aggrieved by the action of the commissioner concerning an application for a license, may appeal pursuant to section 4-183.

(i) Regulations governing licensee's operation. Penalties, hearings and appeals. The commissioner shall adopt regulations governing the operation of the off-track betting system and facilities, tracks, stables, kennels and frontons, including the regulation of betting in connection therewith, to insure the integrity and security of the conduct of meetings and the broadcast of racing events held pursuant to this chapter. Such regulations shall include provision for the imposition of fines and suspension of licenses for violations thereof. Prior to the adoption of any regulations concerning the treatment of animals at any dog race track, the commissioner shall notify the National Greyhound Association of the contents of such regulations and of its right to request a hearing pursuant to chapter 54. The commissioner shall have the authority to impose a fine of up to (1) seventy-five thousand dollars for any violation of such regulations by a licensee authorized to conduct a meeting or operate the off-track betting system under this section; (2) five thousand dollars for any violation of such regulations by a business organization licensed as an affiliate licensee authorized to exercise control over an association; and (3) two thousand five hundred dollars for any such violation by any other licensee licensed by the commissioner. The stewards or judges of a meeting acting in accordance with such regulations shall have the authority to impose a fine of up to five hundred dollars for any such violation by such licensee, and the players’ manager of a jai alai exhibition acting in accordance with such regulations shall have the authority to recommend to the judges that a fine should be considered for a player who may have violated such regulations. The commissioner may delegate to the stewards and judges of a meeting the power to suspend the license of any occupational licensee employed in this state by an association licensee for a period not to exceed sixty days for any violation of such regulations. If any license is suspended, such stewards and judges of a meeting shall state the reasons therefor in writing. All fines imposed pursuant to this section shall be paid over to the General Fund upon receipt by the department. Any person or business organization fined or suspended pursuant to this section shall have a right of appeal to the commissioner for a hearing that shall be conducted pursuant to chapter 54. Any person or business organization aggrieved by a decision of the commissioner following such a hearing shall have a right of appeal pursuant to section 4-183.

(j) Preparation, maintenance and inspection of books and records. The commissioner shall have the power to require that the books and records of any licensee, other than an occupational licensee, shall be maintained in any manner which he may deem best, and that any financial or other statements based on such books and records shall be prepared in accordance with generally accepted accounting principles in such form as he shall prescribe. The commissioner or his designee shall also be authorized to visit, to investigate and to place expert accountants and such other persons as he may deem necessary, in the offices, tracks, frontons, off-track betting facilities or places of business of any such licensee, for the purpose of satisfying himself or herself that the department's regulations are strictly complied with.

(k) Removal of employee or official of licensee. The commissioner may at any time for good cause require the removal of any employee or official employed by any licensee hereunder.

(l) Licensing exemptions. The commissioner may, on his or her own motion or upon application, exempt any person or business organization from the licensing requirements of this chapter or some or all of the disclosure requirements of chapter 226b, provided the applicant does not exercise control in or over an integral part of any activity which is authorized under this chapter. The burden of proving that an exemption should be granted rests solely with the applicant. The commissioner may limit or condition the terms of an exemption and such determination shall be final.

(m) Penalty for aiding operation of off-track betting system or meeting without license. Any person aiding or abetting in the operation of an off-track betting system or the conduct of any meeting within this state at which racing or the exhibition of the game of jai alai shall be permitted for any stake, purse or reward, except in accordance with a license duly issued and unsuspended or unrevoked by the commissioner, shall be guilty of a class A misdemeanor.

(n) Residency requirement. The majority of the membership of the board of directors of any corporation licensed to operate the off-track betting system or to hold or conduct any meeting within the state of Connecticut at which racing or the exhibition of the game of jai alai shall be permitted for any stake, purse or reward, shall be residents of the state of Connecticut.

(o) License application and renewal. Any license granted under this section, other than an association license authorizing the licensee to conduct a meeting or operate the off-track betting system, as described in subsection (a) of this section, or an affiliate license authorizing the licensee to exercise control in or over an association licensee, as described in subsection (e) of this section, shall be effective for not more than one year from the date of issuance. Initial application for and renewal of any license shall be in such form and manner as the commissioner shall prescribe by regulation.

(p) Pet adoption program for retired greyhounds. Any person or business organization issued a license to conduct dog racing shall establish a pet adoption program for the proper housing and care of retired greyhounds and shall provide financial support for such program and any facility operated to implement such program.

(q) Employment of recipients of public assistance. Any person or business organization issued a license to conduct dog racing pursuant to subsection (c) of section 12-574c shall employ persons who, at the time of employment, are recipients of assistance under the state-administered general assistance program, state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program to fill not less than twenty per cent of the positions created by the conversion of a jai alai fronton to a dog race track if such persons have been trained for such employment by public or publicly funded agencies in coordination with such licensee.

(r) Child care center for use by employees of dog race track. Any person or business organization issued a license to conduct dog racing pursuant to subsection (c) of section 12-574c shall provide an on-site child care center, as described in section 19a-77, for use by employees of the dog race track. Such licensee shall employ persons who, at the time of employment, are recipients of aid under chapter 302 or 308 to fill not less than fifty per cent of the positions at such child care center if such persons have been trained for such employment by public or publicly funded agencies in coordination with such licensee.

(s) Dog race track to operate on year-round basis. Number of performances. Notwithstanding any other provisions of this chapter to the contrary, any person or business organization issued a license to conduct dog racing may operate on a year-round basis and may conduct such number of performances as it may elect, provided the total number of such performances does not exceed five hundred eighty performances in any calendar year.

(1971, P.A. 865, S. 18; 1972, P.A. 187, S. 10; June, 1972, P.A. 1, S. 6; P.A. 73-260, S. 1, 2, 3, 5; P.A. 75-13, S. 1, 2; 75-22, S. 1, 2; P.A. 76-436, S. 327, 681; P.A. 78-280, S. 5, 127; P.A. 79-21; 79-24, S. 1; 79-150; 79-404, S. 25, 45; P.A. 80-20; 80-133, S. 4, 10; P.A. 83-435, S. 2, 3; P.A. 85-23; P.A. 91-309, S. 2, 3, 10; 91-406, S. 26, 29; P.A. 93-332, S. 33, 42; P.A. 96-212, S. 30, 32; P.A. 97-122; 97-277, S. 9, 13; June 18 Sp. Sess. P.A. 97-2, S. 15, 165; P.A. 04-76, S. 3; P.A. 06-6, S. 1, 2; P.A. 09-9, S. 5; P.A. 11-51, S. 182; P.A. 13-299, S. 70; P.A. 16-163, S. 30.)

History: 1972 acts included dog racing and jai alai under provisions of section and substituted court of common pleas for superior court in Subsec. (g); P.A. 73-260 amended Subsec. (a) to delete provision re licensing of horse racing meets where there is no wagering and dog racing meets with pari-mutuel, perfecta, quinella and trifecta betting and to add provision re indemnification of state, amended Subsec. (b) to include concessions allied to off-track betting facility and to allow requirement that persons having ownership interest in applicant be fingerprinted, and amended Subsec. (d) to include regulations “to insure the integrity and security of the conduct of meetings” and to add provisions re fines for violations; P.A. 75-13 amended Subsec. (b) to replace superior court with court of common pleas and set deadline for appeal in Subsecs. (b) and (g); P.A. 75-22 amended Subsec. (d) to allow suspension of licenses by commission or stewards and judges when authorized to do so by commission; P.A. 76-436 substituted superior court for court of common pleas in Subsecs. (b) and (g), effective July 1, 1978; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 79-21 amended Subsec. (g) to specify that licenses are revocable and that licensees acquire no vested rights upon issuance of their licenses; P.A. 79-24 added Subsec. (j) re expiration and renewal of licenses; P.A. 79-150 amended Subsec. (d) to increase fine for licensees under section to maximum of $75,000, leaving $5,000 maximum applicable to violation by “any other licensee”, removed provision allowing imposition of fine by jai alai players’ manager but allowed such managers to recommend that stewards and judges impose a fine; P.A. 79-404 replaced “commission” with “executive director”, “division” or “board” as necessary, required that appeals be made in accordance with Sec. 4-183, replacing previous appeal provisions, inserted new Subsec. (d) re licensing procedure and suspension and revocation of licenses, relettering former Subsecs. (d) to (j) accordingly, and made other technical changes clarifying provisions; P.A. 80-20 allowed unit heads to revoke licenses and changed deadline for appeal from 30 to 15 days in Subsec. (d); P.A. 80-133 removed provision re operation of concessions in Subsec. (a), deleted former Subsecs. (b) and (c) and first part of (d) and inserted new Subsecs. (b) to (h) re affiliate, concessionaire, vendor and totalizator licensees, placed provision re decisions on granting license, formerly in Subsec. (d), in Subsec. (i) and expanded provisions re information required and re revocation or suspension of license and imposition of fines, redesignated Subsecs. (e), (f), (g) and (h) as (j), (k), (l) and (m) and clarified provisions, inserted new Subsec. (n) re exemptions from licensing and disclosure requirements, and redesignated Subsecs. (i), (j) and (k) as (o), (p) and (q) and clarified provisions; P.A. 83-435 amended Subsec. (i), authorizing the deputy executive director to suspend or revoke licenses after conducting a hearing; P.A. 85-23 amended Subsec. (g), requiring executive director to complete investigation of occupational license applicant and notify applicant of decision to approve or deny within one year after application receipt, unless an extension is granted; P.A. 91-309 amended Subsec. (j) to require executive director to notify National Greyhound Association of contents of regulations re treatment of animals at dog track and its right to request a hearing prior to adoption of regulations and added new Subsecs. (r) to (u), inclusive, requiring establishment of pet adoption program for retired greyhounds, employment of recipients of public assistance or support at new dog race track, provision of on-site day care facility for use by employees of new dog race track, and permitting operation of dog race track on year-round basis and limiting number of performances in any calendar year; P.A. 91-406 made technical correction in Subsec. (j); P.A. 93-332 made technical changes re operation of the off-track betting system by an authorized licensee and amended Subsec. (i) to authorize the executive assistants of the director and assistant unit heads to suspend or revoke an application for a license, effective June 25, 1993; P.A. 96-212 amended Subsec. (d) to change state to Connecticut Lottery Corporation re award of primary contract and made technical changes, effective July 1, 1996; P.A. 97-122 amended Subsec. (n) by deleting language specifying what information appropriate licensing authority must consider in making exemption and substituting “provided the applicant does not exercise control in or over an integral part of any activity which is authorized under this chapter”; P.A. 97-277 deleted reference to Connecticut Lottery Corporation and chapter 229a in Subsec. (d), effective June 26, 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (s) to delete the list of sections in title 17b under which certain persons are recipients of assistance and substitute reference to recipients of assistance under “the general assistance program, state supplement program, medical assistance program, temporary family assistance program or food stamps program”, effective July 1, 1997; P.A. 04-76 amended Subsec. (s) by replacing “general assistance program” with “state-administered general assistance program”; P.A. 06-6 amended Subsec. (b) to add reference to Subsec. (h)(1), and replaced former Subsec. (h) with new Subsec. (h)(1) and (2) re affiliate licenses; P.A. 09-9 amended Subsec. (s) to replace “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 deleted references to the Gaming Policy Board, deleted former Subsec. (b) re affiliate licensing by the board, redesignated existing Subsecs. (c) to (g) as Subsecs. (b) to (f), amended redesignated Subsec. (e) to add reference to association and provision re issuing of affiliate licenses to qualified business organizations, amended redesignated Subsec. (f) to substitute commissioner for board re extension of investigation period for good cause, deleted former Subsec. (h) re affiliate of association and affiliate of concessionaire licenses, redesignated existing Subsec. (i) as Subsec. (g), placed provisions re rejection, suspension and revocation of licenses, formerly in existing Subsec. (i), in new Subsec. (h), redesignated existing Subsecs. (j) to (l) as Subsecs. (i) to (k), added Subdiv. (1), (2) and (3) designators in redesignated Subsec. (i) and added provisions re affiliate licensees in Subsec. (i)(2), deleted former Subsec. (m) re regulation of licensees by board, redesignated existing Subsecs. (n) to (u) as Subsecs. (l) to (s), amended redesignated Subsec. (o) to substitute provision re association licenses and affiliate licenses for “a license issued by the board”, and made technical changes, effective July 1, 2013; P.A. 16-163 amended Subsec. (r) by replacing references to day care facility with references to child care center, effective June 9, 2016.

Failure by plaintiff to claim it was denied a license by commission resulted in plaintiff's lack of standing to appeal under section. 173 C. 384. Cited. 193 C. 379.

Cited. 3 CA 254.



Section 12-574a - Town referendum on racing and fronton. Sunday operation for racing and jai alai events and off-track pari-mutuel betting on racing programs.

(a) Whenever a person or business organization files an application with the department for a license to conduct an activity regulated by section 12-574, exclusive of renewal license applications, the department shall forward within five days to the town clerk of the town within which such activity is proposed to be carried on a statement specifying the prospective applicant, the proposed activity, the site on which such activity is proposed to be conducted and the fact that an application has been filed with the department. Within ten days after such statement has been filed, such town clerk shall cause notice of such filing to be published in a newspaper having a circulation in the town wherein the activity is to be conducted. The question of the approval of the conducting of such activity shall be submitted to the electors of such town at a special election called for the purpose to be held not less than thirty nor more than sixty days after such publication, in conformity with the provisions of section 9-369, or at a regular town election if such election is to be held more than sixty but not more than one hundred twenty days after such publication, such question shall be so submitted and the vote shall be taken in the manner prescribed by said section 9-369. The town clerk shall notify the department of the results of such election. The disapproval of the conducting of such activity by a majority of those voting on the question shall be a bar to the granting of a license to such applicant to conduct such activity at such location. All costs incurred by a municipality in connection with such referendum shall be paid to said municipality by the person or business organization filing such application for such license. The provisions of this subsection shall not apply to any licensee authorized to operate the off-track betting system with respect to any off-track betting facility approved prior to June 25, 1993.

(b) No licensee may conduct any racing or jai alai event on any Sunday without the prior approval of the legislative body of the town in which the event is scheduled to take place.

(c) No licensee authorized to operate the off-track betting system may conduct any off-track pari-mutuel wagering on any racing program on any Sunday without the prior approval of the legislative body of the town in which such off-track betting facility is located.

(d) Notwithstanding the provisions of subsection (a) of this section, the prior approval of the legislative body only of the town shall be required in the event the department issues a license pursuant to subsection (c) of section 12-574c.

(P.A. 73-600, S. 1, 2; P.A. 77-441; P.A. 79-404, S. 26, 45; P.A. 80-133, S. 5, 10; P.A. 81-50, S. 1, 2; 81-472, S. 17, 159; P.A. 83-81, S. 1, 2; 83-300, S. 1, 2; P.A. 85-42, S. 1, 2; P.A. 87-121, S. 1, 2; P.A. 91-309, S. 4, 10; P.A. 93-332, S. 34, 42; P.A. 96-151, S. 1, 3; P.A. 11-51, S. 182; P.A. 13-299, S. 71.)

History: P.A. 77-441 deleted provisions concerning petition as intermediary step between publication of notice and holding of referendum and added provision requiring costs of referendum to be paid by applicant for license; P.A. 79-404 substituted references to gaming policy board for references to commission on special revenue or its executive secretary and forbade holding of Sunday racing or jai alai meetings without approval of town legislative body; P.A. 80-133 substituted “business organization” and “licensee” for “firm, partnership, association or corporation” as necessary and “event” for “meeting”; P.A. 81-50 added the provision requiring the board to assign Sunday meeting dates, with some restrictions, if requested by the licensee after prior approval of the legislative body of the town involved; P.A. 81-472 made technical changes; P.A. 83-81 required the gaming policy board to permit a licensee to finish a Saturday evening performance by 1 a.m. on Sunday; P.A. 83-300 subdivided the section, adding Subsec. (c), permitting vendor licensees providing facilities, goods or services for an off-track betting system to conduct pari-mutuel wagering on harness or thoroughbred racing events on Sunday only with prior approval of the town's legislative body; P.A. 85-42 amended Subsec. (a), permitting executive director to authorize vendor licensees to conduct make-up performances; P.A. 87-121 amended Subsec. (c) to delete references to “harness or thoroughbred” racing “event” or “performances” and substitute racing “program” in lieu thereof and to provide for the conduct of wagering on afternoon and evening racing programs in Subdiv. (3); P.A. 91-309 added Subsec. (d), requiring only prior approval of the legislative body of the town in event division or board issues a license pursuant to Sec. 12-574c(c); P.A. 93-332 amended Subsec. (a) to exempt a licensee authorized to operate the off-track betting systems from the provisions of said Subsec. and amended Subsec. (c) to make changes re the operation of the off-track betting systems by an authorized licensee, effective June 25, 1993; P.A. 96-151 amended Subsecs. (b) and (c) to delete provisions restricting Sunday operation for licensees, effective July 1, 1996; pursuant to P.A. 11-51, “division” was changed editorially by the Revisors to “department” in Subsec. (d), effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to replace references to Gaming Policy Board with references to “department” and make a technical change, and amended Subsec. (d) to delete “or the board”, effective July 1, 2013.

Time limit fixed does not remove requirement under Sec. 7-9 that each page of petition contain a 6 months’ clause. 30 CS 365. Cited. 33 CS 168.



Section 12-574b - Horse racing. Special Revenue Advisory Board established. Appointment.

Section 12-574b is repealed.

(P.A. 77-469, S. 1, 2; P.A. 79-404, S. 44, 45.)



Section 12-574c - Licensing moratorium. Exceptions.

(a) The Department of Consumer Protection shall not issue a license authorizing any person, firm, corporation or association to conduct horse racing, dog racing or jai alai events.

(b) Notwithstanding the provisions of subsection (a) of this section, the department may renew any license issued prior to May 23, 1979, or issue such a license to a currently operating facility.

(c) Notwithstanding the provisions of subsection (a) of this section, the department may, on or after July 5, 1991, issue one additional license authorizing a person or business organization to conduct dog racing to a person or business organization holding a license to conduct jai alai events or to the successor of such business organization upon the surrender of the license to conduct jai alai events.

(d) No licensee shall move any horse race track, dog race track or jai alai fronton to any municipality other than the municipality in which such facility was located on July 5, 1991.

(P.A. 79-309, S. 1, 2; P.A. 81-46, S. 3, 4; P.A. 83-14, S. 3, 4; P.A. 85-14, S. 3, 4; P.A. 87-528, S. 3, 4; P.A. 89-282, S. 3, 5; P.A. 91-309, S. 5, 10; 91-366, S. 3, 5; May Sp. Sess. P.A. 92-17, S. 32, 59; May 25 Sp. Sess. P.A. 94-1, S. 117, 130; P.A. 05-288, S. 54; P.A. 11-51, S. 182; P.A. 13-299, S. 72.)

History: P.A. 81-46 extended the moratorium to June 30, 1983; P.A. 83-14 extended the moratorium to June 30, 1985; P.A. 85-14 extended moratorium to June 30, 1987; P.A. 87-528 extended the moratorium to June 30, 1989, and deleted references to “commission on special revenue” and “any successor agency with similar licensing powers”, substituting division of special revenue and the gaming policy board in lieu thereof; P.A. 89-282 extended the moratorium to June 30, 1991; P.A. 91-309 added new Subsecs. (c) and (d), permitting division or board, on or after July 5, 1991, to issue one additional license authorizing conduct of dog racing to person or business organization holding a license to conduct jai alai events upon surrender of license to conduct jai alai events, and prohibiting licensee from moving any horse or dog track or fronton to any municipality other than the municipality in which facility was located on July 5, 1991; P.A. 91-366 extended the moratorium to June 30, 1993; May Sp. Sess. P.A. 92-17 removed the date for the expiration of the moratorium but allowed the division or board to issue a license to a currently operating facility; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (c)(1) to authorize issuance of one additional license to conduct dog racing to the successor of a business organization holding a license to conduct jai alai events, effective July 1, 1994; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsecs. (a), (b) and (c) to delete references to Gaming Policy Board and amended Subsec. (c) to delete former Subdiv. (2) re licensing for operation of dog race track prior to October 1, 1992, and delete Subdiv. (1) designator, effective July 1, 2013.



Section 12-574d - Collection and testing of urine specimens from racing dogs. Regulations.

(a) The Commissioner of Consumer Protection may order the random collection and testing of urine specimens from racing dogs following a race or at any time during a meet conducted by any licensee authorized to conduct dog racing events under the pari-mutuel system. If the commissioner determines from such random testing that the integrity of dog racing events may be compromised, the commissioner may order the conduct of more frequent testing at one or more dog race tracks for such period of time as the commissioner deems necessary or advisable. The commissioner shall determine the laboratory responsible for the conduct of such testing and the amount of the fee for such test which shall be based upon the actual cost of such test and which shall be payable on a basis determined by the commissioner. Each such licensee shall pay such fee directly to such laboratory with respect to racing dogs at its dog race track.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsection (a) of this section. The commissioner may implement policies and procedures necessary to carry out the provisions of subsection (a) of this section while in the process of adopting regulations, provided the commissioner prints notice of intent to adopt the regulations in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 97-277, S. 1, 13; June 30 Sp. Sess. P.A. 03-6, S. 179; P.A. 11-51, S. 182.)

History: P.A. 97-277 effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 designated provisions re collection of urine specimens as Subsec. (a), amended said Subsec. by replacing “shall, within available appropriations, order the collection” with “may order the random collection and testing” and adding provisions re ordering more frequent testing, re determination of laboratory and fee and re payment of fee, designated provisions re regulations as Subsec. (b) and amended said Subsec. by making technical changes and adding provisions re implementation of policies and procedures while adopting regulations, effective August 20, 2003; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 12-575 - Pari-mutuel betting. Tax. Uncashed tickets. Payments to municipalities.

(a) Pari-mutuel betting permitted. The department may permit at racing events, exhibitions of the game of jai alai licensed under the provisions of this chapter or at off-track betting facilities, betting under a pari-mutuel system, so called, including standard pari-mutuel, daily double, exacta, quinella, trifecta, superfecta, twin trifecta, pick four and pick six betting, and such other forms of multiple betting as the department may determine.

(b) Operation of pari-mutuel system. The pari-mutuel system, so called, shall not be used or permitted at any location other than the race track at which the racing event is licensed to be conducted or the fronton at which the game of jai alai is licensed to be played or at an off-track betting facility operated by the department or by a licensee authorized to operate the off-track betting system. A computerized electronic totalizator system, approved by the commissioner, shall be used to conduct pari-mutuel wagering at each racing or jai alai event. A computerized electronic totalizator system approved by the commissioner and, where authorized by subsection (b) of section 12-571a, and approved by the commissioner, a simulcast system shall be used to conduct pari-mutuel wagering and simulcasting of off-track betting race programs at off-track betting facilities. The commissioner may require any licensee to submit information concerning the daily operation of such totalizator or simulcast system which he deems necessary for the effective administration of this chapter, including records of all wagering transactions, in such form and manner as he shall prescribe.

(c) Takeout. Purses, capital improvements and promotional marketing for dog racing. (1) Except as provided in subdivision (2) of this subsection, each licensee conducting horse racing events under the pari-mutuel system shall distribute all sums deposited in any pari-mutuel program to the holders of winning tickets therein, less seventeen per cent of the total deposits plus the breakage to the dime of the amount so retained; each licensee conducting jai alai events shall distribute all sums deposited in any pari-mutuel program to the holders of winning tickets therein, less a maximum of eighteen per cent of the deposits in the win, place or show pools and less a maximum of twenty-three per cent of the deposits in all other pools plus the breakage to the dime of the amount so retained; each licensee conducting dog racing events shall distribute all sums deposited in any pari-mutuel program to the holders of winning tickets therein, less a maximum of nineteen per cent of the deposits in the win, place or show pools and less a maximum of twenty-seven per cent of the deposits in all other pools plus the breakage to the dime of the amount so retained, or, shall distribute all sums deposited in all of its pari-mutuel programs conducted on any day to the holders of winning tickets therein less twenty per cent of the total deposits plus the breakage to the dime of the amount so retained, provided on and after July 1, 1992, each licensee conducting dog racing events on July 5, 1991, shall allocate four per cent of all sums deposited in any pari-mutuel program to purses, one-quarter of one per cent to capital expenditures for alterations, additions, replacement changes, improvements or major repairs to or upon the property owned or leased by any such licensee and used for such racing events, and one-quarter of one per cent to promotional marketing, to reduce the costs of admission, programs, parking and concessions and to offer entertainment and giveaways. Each licensee conducting dog racing events shall, on an annual basis, submit to the department certified financial statements verifying the use of such allocations for purses, capital improvements and promotional marketing. (2) Each licensee conducting racing or jai alai events may carry over all or a portion of the sums deposited in any pari-mutuel program, less the amount retained as herein provided, in the twin trifecta, pick four or pick six pari-mutuel pool to another pool, including a pool in a succeeding performance.

(d) Tax: Horse racing. Each licensee conducting horse racing events under the pari-mutuel system shall pay to the state, and there is hereby imposed: (1) A tax on the total money wagered in the pari-mutuel pool on each and every day the licensee conducts racing events, pursuant to the following schedule:

Total Wagered

Tax

0 to $100,001

3.25% on the entire pool

$100,001 to $200,001

3.75% on the entire pool

$200,001 to $300,001

4.25% on the entire pool

$300,001 to $400,001

4.75% on the entire pool

$400,001 to $500,001

5.25% on the entire pool

$500,001 to $600,001

5.75% on the entire pool

$600,001 to $700,001

6.25% on the entire pool

$700,001 to $800,001

6.75% on the entire pool

$800,001 to $900,001

7.25% on the entire pool

$900,001 to $1,000,001

7.75% on the entire pool

$1,000,001 and over

8.75% on the entire pool

and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering. The commissioner shall by regulation adopted in accordance with the provisions of chapter 54 designate the percentage of the difference between the seventeen per cent specified in subsection (c) of this section and the tax specified in this subsection, which shall be allocated as prize or purse money for the horses racing at each facility.

(e) Tax: Dog racing. Each licensee conducting dog racing events under the pari-mutuel system shall pay to the state, and there is hereby imposed: (1) (A) A tax at the rate of two per cent on the total money wagered in the pari-mutuel pool on each and every day the licensee conducts racing events or (B) on or after July 1, 1993, in the case of any licensee licensed prior to July 5, 1991, (i) a tax at the rate of two per cent on any amount up to and including fifty million dollars of the total money wagered in the pari-mutuel pool in any state fiscal year during which a licensee licensed prior to July 5, 1991, conducts racing events, (ii) a tax at the rate of three per cent on any amount in excess of fifty million dollars and up to and including eighty million dollars of the total money wagered in the pari-mutuel pool in any state fiscal year during which a licensee licensed prior to July 5, 1991, conducts racing events, and (iii) a tax at the rate of four per cent on any amount in excess of eighty million dollars of the total money wagered in the pari-mutuel pool in any state fiscal year during which a licensee licensed prior to July 5, 1991, conducts racing events, and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering.

(f) Tax: Jai alai. Each licensee operating a fronton at which the game of jai alai is licensed to be played under the pari-mutuel system shall pay to the state and there is hereby imposed: (1) (A) A tax at the rate of two per cent on any amount up to and including fifty million dollars of the total money wagered on such games, (B) a tax at the rate of three per cent of any amount in excess of fifty million dollars and up to and including eighty million dollars of the total money wagered on such games, and (C) a tax at the rate of four per cent on any amount in excess of eighty million dollars of the total money wagered on such games, and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering.

(g) Tax: Off-track betting. The licensee authorized to operate the system of off-track betting under the pari-mutuel system shall pay to the state and there is hereby imposed: (1) A tax at the rate of three and one-half per cent on the total money wagered in the pari-mutuel pool on each and every day the licensee broadcasts racing events, and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering.

(h) Tax: Assessment and payment. The commissioner shall assess and collect the taxes imposed by this chapter under such regulations as he may prescribe, in accordance with the provisions of chapter 54. All taxes hereby imposed shall be due and payable by the close of the next banking day after each day's racing or jai alai exhibition. If any such tax is not paid when due, the commissioner shall impose a delinquency assessment upon the licensee in the amount of ten per cent of such tax or ten dollars, whichever amount is greater, plus interest at the rate of one and one-half per cent of the unpaid principal of such tax for each month or fraction of a month from the date such tax is due to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this subsection when it is proven to his satisfaction that the failure to pay such tax within the time required was due to reasonable cause and was not intentional or due to neglect. Failure to pay any such delinquent tax upon demand may be considered by the commissioner as cause for revocation of license.

(i) Accounting. The commissioner shall devise a system of accounting and shall supervise betting at such track, fronton or off-track betting facility in such manner that the rights of the state are protected and shall collect all fees and licenses under such regulations as he shall prescribe, in accordance with the provisions of chapter 54.

(j) Unclaimed moneys. The amount of unclaimed moneys, as determined by the commissioner, held by any licensee other than by licensees authorized to operate a jai alai fronton, dog race track or the off-track betting system on account of outstanding and uncashed winning tickets, shall be due and payable to the commissioner, for deposit in the General Fund of the state, at the expiration of one year after the close of the meeting during which such tickets were issued. If any such unclaimed moneys are not paid when due, the commissioner shall impose a delinquency assessment upon the licensee in the amount of ten per cent of such moneys or ten dollars, whichever amount is greater, plus interest at the rate of one and one-half per cent of the unpaid principal of such moneys for each month or fraction of a month from the date such moneys are due to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this subsection when it is proven to his satisfaction that the failure to pay such moneys to the state within the time required was due to reasonable cause and was not intentional or due to neglect.

(k) Inspection. The commissioner may authorize deputies and the Commissioner of Revenue Services or his agents are authorized to enter upon the premises at any racing event, jai alai exhibition or off-track betting race event for the purpose of inspecting books and records, supervising and examining cashiers, ticket sellers, pool sellers and other persons handling money at said event and such other supervision as may be necessary for the maintenance of order at such event.

(l) Payments to municipalities. (1) The commissioner shall pay each municipality in which a horse race track is located, one-quarter of one per cent of the total money wagered on horse racing events at such race track, except the commissioner shall pay each such municipality having a population in excess of fifty thousand one per cent of the total money wagered at such horse racing events in such municipality. The commissioner shall pay each municipality in which a jai alai fronton or dog race track is located one-half of one per cent of the total money wagered on jai alai games or dog racing events at such fronton or dog race track, except the commissioner shall pay each such municipality having a population in excess of fifty thousand one per cent of the total money wagered on jai alai games or dog racing events at such fronton or dog race track located in such municipality. The commissioner shall pay each municipality in which an off-track betting facility is located one and three-fifths per cent of the total money wagered in such facility less amounts paid as refunds or for cancellations. The commissioner shall pay to both the city of New Haven and the town of Windsor Locks an additional one-half of one per cent of the total money wagered less any amount paid as a refund or a cancellation in any facility equipped with screens for simulcasting after October 1, 1997, located within a fifteen-mile radius of facilities in New Haven and Windsor Locks. Payment shall be made not less than four times a year and not more than twelve times a year as determined by the commissioner, and shall be made from the tax imposed pursuant to subsection (d) of this section for horse racing, subsection (e) of this section for dog racing, subsection (f) of this section for jai alai games and subsection (g) of this section for off-track betting. (2) If, for any calendar year after the surrender of a license to conduct jai alai events by any person or business organization pursuant to subsection (c) of section 12-574c and prior to the opening of any dog race track by such person or business organization, any other person or business organization licensed to conduct jai alai events is authorized to conduct a number of performances greater than the number authorized for such licensee in the previous calendar year, the commissioner shall pay the municipality in which the jai alai fronton for which such license was surrendered was located, rather than the municipality in which the jai alai fronton conducting the increased performances is located, one-half of one per cent of the total money wagered on jai alai games for such increased performances at the fronton which conducted the additional performances, except the commissioner shall pay each such municipality having a population in excess of fifty thousand one per cent of the total money wagered on jai alai games for such increased performances at such fronton. (3) During any state fiscal year ending on or after June 30, 1993, the commissioner shall pay each municipality in which a dog race track was operating prior to July 5, 1991, one per cent of the total money wagered on dog racing events at such dog race track. (4) During the state fiscal year ending June 30, 2001, each municipality in which a dog race track was operating prior to July 5, 1991, shall pay the Northeast Connecticut Economic Alliance, Inc. two-tenths of one per cent of the total money wagered on dog racing events at any dog race track operating prior to July 5, 1991. (5) In the event a licensee incurs a loss from the operation of a pari-mutuel facility, as determined by the commissioner, the legislative body of the city or town in which such facility is located may direct the commissioner to credit or rebate all or a part of the revenue otherwise due to the municipality back to the facility. In no case shall such credit and such reimbursement exceed the amount of the licensee's loss, and in no fiscal year shall these provisions affect the total fees paid to the state by the authorized operator of the off-track betting system on its off-track betting activities.

(1971, P.A. 865, S. 19; 1972, P.A. 187, S. 12; P.A. 73-401, S. 1, 2; P.A. 74-249, S. 2–6; P.A. 75-10, S. 1, 2; 75-567, S. 15, 80; P.A. 77-365, S. 1–5; 77-614, S. 139, 610; P.A. 79-404, S. 27, 45; P.A. 80-60; P.A. 82-163, S. 2, 3, 6; 82-284, S. 2–4; P.A. 83-227, S. 1–3; 83-301, S. 1–3; P.A. 85-471, S. 2, 4; P.A. 87-542, S. 1, 2; P.A. 89-324, S. 2, 4; P.A. 91-309, S. 6–8, 10; May Sp. Sess. P.A. 92-17, S. 41, 59; P.A. 93-332, S. 35, 36, 42; P.A. 96-151, S. 2, 3; P.A. 97-277, S. 12, 13; P.A. 00-229, S. 6, 7; June Sp. Sess. P.A. 01-9, S. 87, 131; P.A. 04-176, S. 2; P.A. 11-51, S. 182; P.A. 13-196, S. 7; 13-299, S. 73–75.)

History: 1972 act amended Subsec. (a) to include jai alai and dog racing, amended Subsec. (b) to include frontons and off-track betting facilities, amended Subsec. (c) to include fronton licensees and to require distribution of all sums deposited in pari-mutuel system to winners except for 17% plus breakage to the dime of amount retained, replacing previous provision for 8.5% tax to state on total money wagered plus tax equal to one-half of the breakage to the dime, inserted new Subsecs. (d) and (e) re payments to state by horse and dog racing licensees, relettering remaining Subsecs. accordingly, and included references to jai alai in Subsecs. (f), (g) and (i), formerly (d), (e) and (g); P.A. 73-401 deleted reference to dog racing and perfecta betting and included daily double, exacta, superfecta and other forms of multiple betting in Subsec. (a), substituted “minor” for “any person under the age of eighteen” in Subsec. (b), replaced 8.5% tax and 5% tax on total wagered at horse and dog racing events with graduated tables in Subsecs. (d) and (e), inserted new Subsec. (f) re tax on jai alai operators, relettering remaining Subsecs. accordingly, and amended Subsec. (g), formerly Subsec. (f), to require that taxes be paid at close of next banking day after event rather than at the close of the day of the event itself; P.A. 74-249 revised tables in Subsecs. (d) and (e) and raised tax rate on jai alai licensees from 5% to 5.25% of total amount wagered; P.A. 75-10 made minor change in wording of Subsec. (l); P.A. 75-567 revised table in Subsec. (e); P.A. 77-365 amended Subsec. (c) to require retention of 17% of wagered amount for horse racing events and 18% for dog racing and jai alai events, deleted table in Subsec. (e) and set tax at 8% of total wagered, amended Subsec. (f) to increase tax rate to 6.75% and amended Subsec. (l) to set varying rates for payments to municipalities dependent upon population and type of event; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-404 substituted “executive director” for “commission” and provided for gaming policy board to advise and oversee executive director's activities; P.A. 80-60 amended Subsec. (b) to include provisions re totalizator systems and deleted provision forbidding operators to admit minors to participation in pari-mutuel system; P.A. 82-163 amended Subsec. (g) so as to provide for penalty and interest re late payment of taxes by the licensee in any pari-mutuel betting facility in amounts and under conditions comparable to such provisions applicable with respect to other state taxes and amended Subsec. (i) so as to provide for penalty and interest re late payment of unclaimed moneys by the licensee in any pari-mutuel betting facility for deposit in the state general fund, in amounts and under conditions comparable to such provisions applicable with respect to all state taxes; P.A. 82-284 amended Subsec. (c) by increasing the take out for dog racing and requiring that an additional 0.25% be allocated to purses and amended Subsec. (e) by increasing the tax on dog racing by 0.25%; P.A. 83-227 amended Subsec. (a), permitting twin trifecta, pick four and pick six pari-mutuel wagers at racing and jai alai events and amended Subsec. (c), permitting licensees to carry-over all or part of the moneys not won in twin trifecta, pick four or pick six forms of multiple betting; P.A. 83-301 amended Subsec. (c), increasing for dog racing, the takeout rate deducted from total amount wagered, from 18.5% to 19%, and the amount each licensee allocates to purses, from 0.25% to 0.5%, and amended Subsec. (e), increasing for dog racing, the amount of state tax applicable to total money wagered and paid by licensees, from 8.25% to 8.5%; P.A. 85-471 added Subsec. (m) re payments to the Microchemistry Laboratory Fund; P.A. 87-542 amended Subsec. (c) to provide that, after July 1, 1987, the amount allocated to purses shall be increased from 0.5% to 3.5%, 0.25% shall be allocated to capital expenditures and 0.25% shall be allocated to promotional marketing and amended Subsec. (e) to reduce the state tax from 8.5% to 7.25%; P.A. 89-324 deleted former Subsec. (m) which had required executive director to pay Microchemistry Laboratory Fund 0.25% of money wagered on dog racing events due to repeal of said fund; P.A. 91-309 amended Subsec. (c)(1) to add a further proviso requiring Plainfield dog track, on and after July 1, 1992, to distribute all sums deposited in pari-mutuel program to winners except for 20% plus breakage to the dime of amount retained and allocate 4% of all sums to purses, 0.25% to capital expenditures and 0.25% to promotional marketing, divided Subsec. (e)(1) into Subparas. (A) and (B), inserting in Subpara. (B) new language providing for a sliding scale of taxation for Plainfield dog track effective on or after July 1, 1992, and divided Subsec. (l) into Subdivs. (1), (2) and (3), inserting in Subdiv. a requirement that executive director pay each municipality with a population over fifty thousand 1% of total money wagered on dog racing events at dog track located in such municipality, in Subdiv. (2), new language requiring executive director to make payments to Bridgeport if, for any calendar year after Bridgeport fronton surrenders its license to conduct jai alai and before opening of its dog track, Milford or Hartford fronton is authorized to conduct more performances than in previous calendar year, and in Subdiv. (3), new language requiring executive director to pay town of Plainfield 0.8% of total money wagered on dog racing events at Plainfield dog track and the Northeast Connecticut Economic Alliance, Inc. 0.2% of total money wagered on dog racing events at Plainfield dog track during any fiscal year ending on or after June 30, 1993; May Sp. Sess. P.A. 92-17 amended Subsec. (c) to increase the takeout rate for jai alai from 18% to a maximum of 20% until June 30, 1994, reestablishing such rate at 18% on and after July 1, 1994, and to provide that the takeout rate for dog racing remain at 19% until June 30, 1994; P.A. 93-332 amended Subsec. (a) to allow racing events or exhibitions of jai alai at off-track betting facilities, amended Subsec. (b) to authorize the use of a computerized electronic totalizator system and a simulcast system to conduct pari-mutuel wagering and to make changes re the operation of the off-track betting systems by an authorized licensee, added a new Subsec. (g) to impose a tax on the licensee authorized to operate the off-track betting system and relettered the remaining Subsecs. accordingly and made technical changes in Subsec. (i), (k) and (m) re allowing racing events or exhibitions of jai alai at off-track betting facilities and in Subsec. (m) added provision re payment of percentage of receipts to municipalities where off-track betting facilities are located, effective June 25, 1993, and also amended Subsec. (c) to increase amount of sums deposited in pari-mutuel program to be kept by licensees conducting dog racing events from 19% to 20% and deleted provisions requiring a specific percentage to be allocated to certain expenditures, amended Subsec. (e) decreasing the tax paid the state by licensees conducting dog racing events, amended Subsec. (f) to change the tax imposed on licensees operating jai alai frontons from 6.75% on the total money wagered to 2% on any amount up to and including $50,000,000 of the total money wagered and a tax of 3% of the total money wagered in excess of $50,000,000 and up to and including $80,000,000 and a tax of 4% on the total money wagered in excess of $80,000,000 and amended Subsec. (j) to make technical changes re operation of the off-track betting facilities by an authorized licensee, effective July 1, 1993; P.A. 96-151 amended Subsec. (c)(1) to require financial statements annually rather than quarterly and amended Subsec. (j) to except licensees of jai alai frontons and dog race tracks from requirements re unclaimed moneys (“outs”), effective July 1, 1996; P.A. 97-277 amended Subsec. (c)(1) to change the takeout rate for licensees conducting jai alai events and licensees conducting dog racing events to a maximum of 18% of the deposits in the win, place or show pools and a maximum of 23% of the deposits in all other pools and Subsec. (m)(1) to increase from 1% to 1.6% of money wagered in an off-track betting facility the amount the executive director is required to pay municipalities with such a facility and to add requirement that executive director pay both New Haven and Windsor Locks additional 0.5% of total money wagered in any facility equipped for simulcasting after October 1, 1997, located within 15-mile radius of facilities in such city and town, effective July 1, 1997; P.A. 00-229 amended Subsec. (m)(3) to increase from 0.8% to 1% the amount paid to municipalities that contain a dog race track, to eliminate provisions re payments to municipalities having a population in excess of 50,000 and re ongoing payments to the Northeast Connecticut Economic Alliance, and to provide that during the fiscal year ending June 30, 2001, each such municipality will pay 0.2% to the Northeast Connecticut Economic Alliance, effective July 1, 2000; June Sp. Sess. P.A. 01-9 added Subsec. (m)(5) re ability of legislative body of municipality to direct executive director of pari-mutuel facility with operational loss to credit or rebate to the facility all or part of revenues, effective July 1, 2001; P.A. 04-176 amended Subsec. (c)(1) to require that licensees conducting dog racing events distribute sums deposited in pari-mutuel programs to holders of winning tickets, less a maximum of 19%, in lieu of 18%, of deposits in win, place or show pools and less a maximum of 27%, in lieu of 23%, of deposits in all other pools, effective June 1, 2004; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-196 deleted former Subsec. (l) re preparation and filing of statement of department's receipts with Treasurer and redesignated existing Subsec. (m) as Subsec. (l), effective June 21, 2013; P.A. 13-299 amended Subsec. (a) to substitute “department” for “board” and amended Subsecs. (d), (h) and (i) to delete provisions re advice and consent of the Gaming Policy Board and add references to Ch. 54 re adoption of regulations, effective July 1, 2013.

See chapter 226b re disclosure statements with regard to pari-mutuel betting.

Cited. 33 CS 167; 44 CS 126.



Section 12-575a - Transferred

Transferred to Sec. 12-572a.



Section 12-575b - Microchemistry Laboratory Fund established.

Section 12-575b is repealed.

(P.A. 85-471, S. 1, 4; P.A. 86-107, S. 14, 19; P.A. 88-364, S. 77, 123; P.A. 89-324, S. 3, 4.)



Section 12-575c - Combination of pari-mutuel betting into single pool.

(a) The commissioner may require all pari-mutuel betting conducted at any facility conducting betting under a pari-mutuel system within the state which is based on the results of any event which occurs at any place other than the facility conducting such betting, whether such place is within or without the state, to be combined into a single, state-wide pool for each such event, or for any of them, as the commissioner may determine.

(b) The commissioner may permit all pari-mutuel betting conducted at any facility conducting betting under a pari-mutuel system within the state which is based on the results of any event which occurs at such facility, to be combined with the betting on such event at another facility where pari-mutuel betting is conducted, whether such facility is within or without the state, as a single pool for each event.

(P.A. 91-309, S. 9, 10; P.A. 94-223, S. 3, 4; P.A. 11-51, S. 192; P.A. 13-299, S. 76.)

History: P.A. 94-223 divided the section into Subsecs., inserting new language as Subsec. (b) permitting combination of pari-mutuel betting conducted at any in-state facility based on results of any event which occurs at such facility with betting on such event at another in-state or out-of-state facility as single pool for each event, effective June 8, 1994; P.A. 11-51 replaced “executive director” with “commissioner” and made technical changes, effective July 1, 2011; P.A. 13-299 deleted references to approval of the Gaming Policy Board and references to definitions in Sec. 12-557b, effective July 1, 2013.



Section 12-576 - Presence of minors at gaming establishments; penalties. Licensing of minors. Payment of claims for winnings.

(a) Any person who knowingly permits any minor to wager in any gambling activity authorized under this chapter and any minor who places a wager in any gambling activity authorized under this chapter shall be guilty of a class A misdemeanor.

(b) Any person who knowingly permits a minor to be present in any room, office, building or establishment when off-track betting authorized under this chapter takes place, or at any racetrack or fronton when any meeting authorized under this chapter takes place, shall be fined not more than twenty-five dollars. No minor shall be present in any room, office, building or establishment when off-track betting authorized under this chapter takes place, or at any racetrack or fronton when any meeting authorized under this chapter takes place. Any minor sixteen years of age or over present in any room, office, building or establishment when off-track betting authorized under this chapter takes place, or at any racetrack or fronton when any meeting authorized under this chapter takes place, shall be fined not more than twenty-five dollars. Any licensee authorized to conduct a meeting for the purpose of jai alai or racing shall be fined not more than fifty dollars if any minor is found at such facility in violation of this subsection.

(c) Notwithstanding any provision of subsection (a) or (b) of this section, the commissioner may issue a license to a minor sixteen years of age or older, under the provisions of section 12-578 and the regulations adopted thereunder, provided written permission from a parent or legal guardian of such minor is filed with the department.

(d) The commissioner shall not pay any claim for winnings when such claim is made by, or on behalf of, a minor who has wagered in any gambling activity authorized under this chapter. Nothing in this subsection shall prohibit an adult from making a wager on behalf of a minor, provided the money for such wager is not provided by the minor from funds under such minor's control.

(e) Nothing in this section shall be construed to prohibit any minor from entering onto a parking area at any building or establishment described in subsection (b) of this section for the purpose of attending an event at which gambling activities do not occur.

(1971, P.A. 865, S. 28; 1972, P.A. 187, S. 13; P.A. 73-247, S. 1, 2; P.A. 76-210, S. 1, 3; P.A. 77-387, S. 1, 2; P.A. 79-404, S. 29, 45; 79-587; P.A. 96-180, S. 137, 166; 96-184; P.A. 11-51, S. 182.)

History: 1972 act placed provision re admission of minors to facility in new Subsec. (b); P.A. 73-247 substituted “minor” for “person under the age of eighteen”, allowed admission of minors if accompanied by an adult and added Subsec. (c) re licensing minors as jockeys, stable employees, jai alai players, etc.; P.A. 76-210 added Subsec. (d) re claims for winnings made by or on behalf of minors; P.A. 77-387 allowed admission of minor if accompanied by parent or guardian, replacing provision allowing admission if accompanied by any adult; P.A. 79-404 substituted “executive director” and “division” for “commission on special revenue” and “commission” as necessary; P.A. 79-587 forbade admission of minors altogether and set varying fines for minors and licensees; P.A. 96-180 amended Subsec. (a) to delete a comma after “person”, effective June 3, 1996; P.A. 96-184 added Subsec. (e) re minors attending events where gambling does not occur; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011.

See Sec. 53-343a re presence of persons under twenty-one years of age in class III gaming facilities.



Section 12-577 - Audit of licensees.

The commissioner shall annually cause to be made by some competent person or persons in the department a thorough audit of the books and records of each association licensee under this chapter and the commissioner may, from time to time, cause to be made by some competent person in the department a thorough audit of the books and records of any other person or business organization licensed under this chapter. All such audit records shall be kept on file in the commissioner's office at all times. Each licensee shall permit access to its books and records for the purpose of having such audit made, and shall produce, upon written order of the commissioner, any documents and information required for such purpose.

(1971, P.A. 865, S. 29; P.A. 77-614, S. 139, 610; P.A. 79-404, S. 30, 45; P.A. 80-133, S. 6, 10; P.A. 85-471, S. 3, 4; P.A. 89-213, S. 1, 2; P.A. 97-277, S. 2, 13; June Sp. Sess. P.A. 99-1, S. 14, 51; June 30 Sp. Sess. P.A. 03-6, S. 180; P.A. 11-51, S. 193; P.A. 13-299, S. 77.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-404 substituted executive director for commissioner of revenue services, “division” for “department” and “board” for “commission”; P.A. 80-133 made provisions specifically applicable to association licensees and allowed audits of other licensees under chapter at director's discretion; P.A. 85-471 added Subsec. (b) requiring executive director to arrange for an independent audit every two years to establish actual cost of urine testing of racing dogs and maintenance of microchemistry laboratory at The University of Connecticut; P.A. 89-213 amended Subsec. (b) to delete provision requiring executive director to arrange for an independent audit every two years to establish actual cost of urine testing of racing dogs and maintenance of microchemistry laboratory at The University of Connecticut and required auditors of public accounts to audit laboratory; P.A. 97-277 divided Subsec. (b) into two Subdivs., placing existing language in Subdiv. (1) and adding new language as Subdiv. (2) requiring executive director to transfer urine specimens collected from racing dogs to microchemistry laboratory for testing, effective July 1, 1997; June Sp. Sess. P.A. 99-1 amended Subsec. (b)(2) to require that tests be conducted within available appropriations, to delete limit of 16,000 tests per fiscal year and to substitute limit of 20,000 tests per fiscal year, provided if only one facility is operating, the total number of tests shall not exceed 16,000 per fiscal year, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 deleted Subsec. (a) designator, replaced “any and all papers” with “any documents”, made technical changes and deleted former Subsec. (b) re microchemistry laboratory responsible for testing, effective August 20, 2003; P.A. 11-51 replaced “executive director” with “commissioner” and replaced “executive director's division” with “department”, effective July 1, 2011; P.A. 13-299 deleted requirement to forward copies of records to Gaming Policy Board, effective July 1, 2013.



Section 12-578 - Regulations governing registration and licenses. Fees. Criminal history records checks of applicants.

(a) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, governing registration and the issuance and annual renewal of licenses and payment of annual nonrefundable application fees for the same in accordance with the following schedule:

(1) Registration: (A) Stable name, one hundred dollars; (B) partnership name, one hundred dollars; (C) colors, twenty dollars; (D) kennel name, one hundred dollars.

(2) Licenses: (A) Owner, one hundred dollars; (B) trainer, one hundred dollars; (C) assistant trainer, one hundred dollars; (D) jockey, forty dollars; (E) jockey agent, for each jockey, one hundred dollars; (F) stable employees, including exercise boy, groom, stable foreman, hot walker, outrider, twenty dollars; (G) veterinarian, one hundred dollars; (H) jockey apprentice, forty dollars; (I) driver, one hundred dollars; (J) valet, twenty dollars; (K) blacksmith, twenty dollars; (L) plater, twenty dollars; (M) concessionaire, for each concession, two hundred fifty dollars; (N) concessionaire affiliate, for each concession of the concessionaire, two hundred fifty dollars; (O) concession employees, twenty dollars; (P) jai alai players, one hundred dollars; (Q) officials and supervisors, one hundred dollars; (R) pari-mutuel employees, forty dollars; (S) other personnel engaged in activities regulated under this chapter, twenty dollars; (T) vendor, for each contract, two hundred fifty dollars; (U) totalizator, for each contract, two hundred fifty dollars; (V) vendor and totalizator affiliates, for each contract of the vendor or totalizator, two hundred fifty dollars. For the purposes of this subdivision, “concessionaire affiliate” means a business organization, other than a shareholder in a publicly traded corporation, that may exercise control in or over a concessionaire; and “concessionaire” means any individual or business organization granted the right to operate an activity at a dog race track or off-track betting facility for the purpose of making a profit that receives or, in the exercise of reasonable business judgment, can be expected to receive more than twenty-five thousand dollars or twenty-five per cent of its gross annual receipts from such activity at such track or facility.

(b) The commissioner shall require each applicant for a license under subdivision (2) of subsection (a) of this section to submit to state and national criminal history records checks before such license is issued. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(1972, P.A. 187, S. 14; P.A. 73-260, S. 4, 5; P.A. 75-353, S. 1, 2; P.A. 79-24, S. 2; 79-404, S. 31, 45; P.A. 82-294, S. 2; P.A. 85-15, S. 1, 2; June Sp. Sess. P.A. 91-12, S. 6, 55; P.A. 96-180, S. 28, 166; P.A. 01-175, S. 4, 32; P.A. 04-44, S. 1; June Sp. Sess. P.A. 09-3, S. 158; P.A. 11-51, S. 182; P.A. 13-299, S. 78.)

History: P.A. 73-260 added Subsec. (c) re fingerprinting of applicants; P.A. 75-353 included in Subsec. (a) a fee of $10 for registration of kennel name; P.A. 74-24 included renewal fees; P.A. 79-404 made charges dependent upon executive director's decision with advice and consent of gaming policy board, deleting reference to commission; P.A. 82-294 increased the fees; P.A. 85-15 specified that annual fees for licenses are “nonrefundable application” fees; June Sp. Sess. P.A. 91-12 increased fees in Subsecs. (a) and (b) and added new Subsec. (b)(19), (20) and (21) requiring a fee for a vendor of each contract, a totalizator for each contract and a vendor and totalizator affiliate for each contract of the vendor or totalizator, respectively; P.A. 96-180 made technical relettering and renumbering changes to conform Subsec., Subdiv. and Subpara. indicators with customary statutory usage, effective June 3, 1996; P.A. 01-175 amended Subsec. (b) by adding reference to executive director and replacing provisions re fingerprinting with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 04-44 amended Subsec. (a)(2) to include a fee of $200 for concessionaire affiliate, for each concession of the concessionaire, to add definitions of “concessionaire affiliate” and “concessionaire” and to make technical changes, effective July 1, 2004; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (a); pursuant to P.A. 11-51, “executive director” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to delete provision re advice and consent of the Gaming Policy Board and add reference to Ch. 54 re adoption of regulations, effective July 1, 2013.






Chapter 226a - Municipal Admissions Tax on Places Licensed by the Department of Consumer Protection

Section 12-579 - Admissions tax by ordinance.

Any municipality may, by ordinance, impose a tax of ten per cent of the admission charge, as defined in subsection (3) of section 12-540, to any place licensed by the Department of Consumer Protection and containing a pari-mutuel system therein or to any off-track betting facility. The tax shall be imposed upon the person making such charge and reimbursement for the tax shall be collected by such person from the purchaser. Such reimbursement, termed “tax”, shall be paid by the purchaser to the person making the admission charge. Such tax, when added to the admission charge, shall be a debt from the purchaser to the person making such charge and shall be recoverable at law.

(P.A. 74-308, S. 1; P.A. 79-404, S. 32, 45; P.A. 13-299, S. 79.)

History: P.A. 79-404 substituted gaming policy board for commission on special revenue; P.A. 13-299 replaced reference to Gaming Policy Board with reference to Department of Consumer Protection, effective July 1, 2013.



Section 12-580 - Administration and enforcement.

This chapter shall be administered by the tax collector of the municipality. All forms necessary or convenient for the enforcement of this chapter shall be prescribed by the Commissioner of Revenue Services and shall be printed and furnished by said tax collector. The Commissioner of Revenue Services shall adopt and enforce rules and regulations relating to the administration and enforcement of this chapter.

(P.A. 74-308, S. 2; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-581 - Returns. Payment of tax. Penalties.

Each person subject to a tax imposed under section 12-579, shall file a return on or before the twentieth of each month setting forth the amount of tax due for the preceding month and such additional information as the tax collector may require. Payment of the tax shall accompany such return. Any person subject to such tax failing to file a return and pay the tax when due is liable for a penalty of ten dollars or ten per cent of the tax due, whichever is greater. In addition, there shall be added interest at the rate of one and one-half per cent per month, or fraction thereof, from the date of the return until date of payment. The tax collector, if satisfied that the failure to comply with any provision of this section was due to reasonable cause, may abate or remit the whole or part of any penalty.

(P.A. 74-308, S. 3; P.A. 82-163, S. 4, 6.)

History: P.A. 82-163 changed the penalty for failure to pay the tax when due from $10 plus 10% of the tax due to the greater of $10 or 10% of the tax due and increased the applicable rate of interest from 1% per month to 1.5% per month.



Section 12-582 - Appeal. Costs. Lack of probable cause.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the tax collector of the municipality under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district in which such municipality is located, which shall be accompanied by a citation to such tax collector to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of summons in a civil action. Such appeals shall be preferred cases to be heard, unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the municipality to pay the amount of such relief, with interest at the rate of six per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the municipality.

(P.A. 74-308, S. 4; P.A. 76-436, S. 480, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.






Chapter 226b - Disclosure Statements with Regard to Pari-Mutuel Betting

Section 12-583 - Definitions.

Section 12-583 is repealed.

(P.A. 77-543, S. 1, 7; P.A. 79-404, S. 33, 45; 79-631, S. 30, 111; P.A. 80-133, S. 9, 10.)



Section 12-584 - Disclosure of financial information. Filing requirements. Penalties for failure to comply. Appeal.

(a) Each licensee of the department, other than an occupational licensee, shall file, on or before April fifteenth of each year, with the department: (1) Certified financial statements for the prior calendar year or fiscal year, prepared in accordance with generally accepted accounting principles; (2) the names and addresses of every shareholder, person or business organization having a financial, property, leasehold, ownership or beneficial interest in such licensee; (3) (A) the names and addresses of every person or business organization which provides contractual services, equipment or property related to any of the activities authorized under chapter 226 and (B) the nature of such services rendered and equipment or property provided; and (4) copies of all state and federal tax returns filed by such licensee for the next preceding calendar year or taxable year, except that if any state or federal tax return has not been filed with the state or federal government on or before said date, such licensee may file such return with the department at the same time he or it files such return with the state or federal government.

(b) The commissioner may require any person, business organization or shareholder disclosed under the provisions of subdivision (2) of subsection (a) of this section to file on or before April fifteenth of each year, with the department: (1) A statement of financial position to be submitted under oath on forms provided by the department; (2) a statement of interest in any other gambling activity, within or without the state of Connecticut; and (3) copies of state and federal tax returns filed by such person, business organization or shareholder for the next preceding calendar year or taxable year, except that if any state or federal tax return has not been filed with the state or federal government on or before said date, such person, business organization or shareholder may file such return with the department at the same time he or it files such return with the state or federal government. The commissioner shall not require such filing more than once a year, except that the commissioner may require additional filings or additional information to ensure the integrity of legalized gambling. All information gathered by the department under this chapter and section 12-562 may be transmitted by the department to any agency or department of the state and shall be made available for public dissemination or inspection, except that any state or federal tax returns gathered by the department pursuant to this section shall only be open to inspection by the department, its staff and such other state agencies or departments which require return information to perform their official duties.

(c) Failure by any licensee to comply with the requirements of this section shall constitute grounds for the commissioner: (1) To suspend or revoke such license; (2) to impose a fine of not more than two thousand five hundred dollars or, if the licensee is licensed to conduct a meeting or operate an off-track betting system under subsection (a) of section 12-575, to impose a fine of not more than seventy-five thousand dollars; (3) to rescind the applicable contract; or (4) to impose any combination of such penalties.

(d) Failure by any person, business organization or shareholder identified in subsection (b) of this section to comply with the requirements of this section shall constitute grounds for the commissioner: (1) To suspend or revoke such license; (2) to impose a fine of not more than two thousand five hundred dollars on such licensee or, if the licensee is licensed to conduct a meeting or operate an off-track betting system under subsection (a) of section 12-575, a fine of not more than seventy-five thousand dollars on such licensee; or (3) to impose any combination of such penalties. In the case of a shareholder who fails to comply with the requirements of this section, the department shall notify the shareholder and the licensee which issued the shares of such failure. Upon receipt of such notice the shareholder shall immediately offer such shares to the licensee for purchase. The licensee shall purchase the shares not later than sixty days after they are so offered. Each licensee shall adopt appropriate amendments or additions to any existing corporate bylaws to permit compliance with this section.

(e) Any licensee aggrieved by an action of the commissioner under this section shall have a right of appeal pursuant to section 4-183.

(P.A. 77-543, S. 2, 7; P.A. 79-38; 79-404, S. 34, 45; P.A. 80-133, S. 7, 10; P.A. 11-51, S. 182; P.A. 13-299, S. 80.)

History: P.A. 79-38 changed filing deadline from March fifteenth to April fifteenth and substituted returns filed “for the last preceding calendar year” for returns filed “during said calendar year”; P.A. 79-404 substituted “division”, “executive director” and “board” for “commission on special revenue” and “commission” as necessary, allowed executive director to request additional filings with approval of four rather than six members and replaced previous provisions re disclosure of information to public with new provisions which avoid redundant reference to Subdiv. (4) previously found in section; P.A. 80-133 made provisions applicable to licensees other than occupational licensees, clarified statement of provisions and allowed for late filing of return, included in information to be filed statements of financial position and interest in other gambling facilities, removed provisions re failure to comply in Subsec. (b) and added Subsecs. (c), (d) and (e) containing detailed provisions re failure to comply and appeal to board; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 deleted provisions re Gaming Policy Board, amended Subsecs. (c) and (d) to substitute “commissioner” for references to licensing authority and add provisions re licenses to conduct meeting or operate off-track betting system, and made technical changes, effective July 1, 2013.



Section 12-585 - Billing for department expenses. Penalties for failure to comply.

(a) All reasonable expenses incurred by or on behalf of the department for any investigation of a person or business organization in connection with an initial application or contract, the application for transfer of ownership in whole or in part of an existing licensed facility, the assignment of an existing contract, or the addition of or change in any member of a board of directors, officer, shareholder or bondholder of any such person or business organization, shall be paid to the department by the person or business organization under investigation. All funds received by the department under the provisions of this subsection shall be paid into the General Fund.

(b) Each such person or business organization shall be billed for such expenses on a quarterly basis or at the conclusion of the investigation, as determined by the commissioner. Failure on the part of the person or business organization to remit payment within fifteen days after receipt of an invoice from the department shall constitute grounds to refuse to grant approval of the request of the person or business organization for which such investigation was undertaken, or in the case of a licensee, failure to remit payment within fifteen days shall, in addition, constitute grounds for the commissioner: (1) To suspend or revoke such license; (2) to impose a fine of not more than two thousand five hundred dollars or, if the licensee is licensed to conduct a meeting or operate an off-track betting system under subsection (a) of section 12-575, a fine of not more than seventy-five thousand dollars; (3) to rescind the applicable contract; or (4) to impose any combination of such penalties.

(P.A. 77-543, S. 4, 7; P.A. 79-404, S. 35, 45; P.A. 80-133, S. 8, 10; P.A. 11-51, S. 182; P.A. 13-299, S. 81.)

History: P.A. 79-404 substituted “division” for “commission”; P.A. 80-133 extended applicability to persons, allowed billing at conclusion of investigation and added provisions for specific penalties if licensee fails to remit payment within fifteen-day period allotted for payment; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to substitute “commissioner” for “licensing authority”, to delete reference to Gaming Policy Board imposing fines, to add provision re licenses to conduct meeting or operate off-track betting system, and to make technical changes, effective July 1, 2013.



Section 12-586 - False or fraudulent information. Class A misdemeanor.

Any person who furnishes false or fraudulent financial information under this chapter or section 12-562 shall be guilty of a class A misdemeanor.

(P.A. 77-543, S. 5, 7.)






Chapter 226c - Administration of Tribal-State Compacts

Section 12-586f - Assessment of Mashantucket Pequot Tribe for expenses of administering Tribal-State Compact. Criminal history records checks of applicants for casino gaming licenses.

(a) For the purposes of this section, “tribe” means the Mashantucket Pequot Tribe and “compact” means the Tribal-State Compact between the tribe and the state of Connecticut, as incorporated and amended in the Final Mashantucket Pequot Gaming Procedures prescribed by the Secretary of the United States Department of the Interior pursuant to Section 2710(d)(7)(B)(vii) of Title 25 of the United States Code and published in 56 Federal Register 24996 (May 31, 1991).

(b) The expenses of administering the provisions of the compact shall be financed as provided in this section. Assessments for regulatory costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Revenue Services in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(c) Assessments for law enforcement costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Emergency Services and Public Protection in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(d) If the tribe is aggrieved due to any assessment levied pursuant to such compact and this section or by any failure to adjust an excess assessment in accordance with the provisions of the compact and this section, it may, within one month from the time provided for the payment of such assessment, appeal therefrom in accordance with the terms of the compact, to the superior court for the judicial district of Hartford, which appeal shall be accompanied by a citation to the Commissioner of Consumer Protection to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. Proceedings in such matter shall be conducted in the same manner as provided for in section 38a-52.

(e) The Commissioner of Consumer Protection shall require each applicant for a casino gaming employee license, casino gaming service license or casino gaming equipment license to submit to state and national criminal history records checks before such license is issued. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; June Sp. Sess. P.A. 91-14, S. 10, 30; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-142, S. 2, 4; P.A. 01-175, S. 5, 32; P.A. 11-51, S. 134, 194.)

History: P.A. 88-230 mandated replacement of “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993, and applied the change to public and special acts of 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-142 added Subsec. (e) to require the fingerprinting of applicants for certain casino gaming licenses, effective May 29, 1996; P.A. 01-175 amended Subsec. (e) by adding reference to executive director and replacing provisions re fingerprinting with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-51 made a technical change in Subsec. (b) and replaced “executive director of the Division of Special Revenue” with “Commissioner of Consumer Protection” in Subsecs. (d) and (e), effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 12-586g - Assessment of Mohegan Tribe of Indians for expenses of administering Tribal-State Compact. Criminal history records checks of applicants for casino gaming licenses.

(a) For the purposes of this section, “tribe” means the Mohegan Tribe of Indians of Connecticut and “compact” means the Tribal-State Compact between the tribe and the state of Connecticut, dated May 17, 1994.

(b) The expenses of administering the provisions of the compact shall be financed as provided in this section. Assessments for regulatory costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Revenue Services in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(c) Assessments for law enforcement costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Emergency Services and Public Protection in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(d) If the tribe is aggrieved due to any assessment levied pursuant to such compact and this section or by any failure to adjust an excess assessment in accordance with the provisions of the compact and this section, it may, within one month from the time provided for the payment of such assessment, appeal therefrom in accordance with the terms of the compact, to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Consumer Protection to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. Proceedings in such matter shall be conducted in the same manner as provided for in section 38a-52.

(e) The Commissioner of Consumer Protection shall require each applicant for a casino gaming employee license, casino gaming service license or casino gaming equipment license to submit to state and national criminal history records checks before such license is issued. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-142, S. 3, 4; P.A. 99-215, S. 24, 29; P.A. 01-175, S. 6, 32; P.A. 11-51, S. 134, 195.)

History: P.A. 96-142 effective May 29, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999; P.A. 01-175 amended Subsec. (e) by adding reference to executive director and replacing provisions re fingerprinting with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-51 made a technical change in Subsec. (b) and replaced “executive director of the division of Special Revenue” with “Commissioner of Consumer Protection” in Subsecs. (d) and (e), effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.






Chapter 227 - Sale of Petroleum Products Gross Earnings Tax

Section 12-587 - Definitions. Imposition of tax. Rate. Returns and filing; due date.

(a)(1) As used in this chapter: (A) “Company” includes a corporation, partnership, limited partnership, limited liability company, limited liability partnership, association, individual or any fiduciary thereof; (B) “quarterly period” means a period of three calendar months commencing on the first day of January, April, July or October and ending on the last day of March, June, September or December, respectively; (C) except as provided in subdivision (2) of this subsection, “gross earnings” means all consideration received from the first sale within this state of a petroleum product; (D) “petroleum products” means those products which contain or are made from petroleum or a petroleum derivative; (E) “first sale of petroleum products within this state” means the initial sale of a petroleum product delivered to a location in this state; (F) “export” or “exportation” means the conveyance of petroleum products from within this state to a location outside this state for the purpose of sale or use outside this state; and (G) “sale for exportation” means a sale of petroleum products to a purchaser which itself exports such products.

(2) For purposes of this chapter, “gross earnings” means gross earnings as defined in subdivision (1) of this subsection, except, with respect to the first sale of gasoline or gasohol within this state, if the consideration received from such first sale reflects a price of gasoline or gasohol sold or used in this state in excess of three dollars per gallon, gross earnings from such first sale shall be deemed to be three dollars per gallon, and any consideration received that is derived from that portion of the price of such gasoline or gasohol in excess of three dollars per gallon shall be disregarded in the calculation of gross earnings. Notwithstanding the provisions of this chapter, the Commissioner of Revenue Services may suspend enforcement activities with respect to this subdivision until all policies and procedures necessary to implement the provision of this subdivision are in place, but in no event shall such suspension extend beyond April 15, 2012.

(b) (1) Except as otherwise provided in subdivision (2) of this subsection, any company which is engaged in the refining or distribution, or both, of petroleum products and which distributes such products in this state shall pay a quarterly tax on its gross earnings derived from the first sale of petroleum products within this state. Each company shall on or before the last day of the month next succeeding each quarterly period render to the commissioner a return on forms prescribed or furnished by the commissioner and signed by the person performing the duties of treasurer or an authorized agent or officer, including the amount of gross earnings derived from the first sale of petroleum products within this state for the quarterly period and such other facts as the commissioner may require for the purpose of making any computation required by this chapter. Except as otherwise provided in subdivision (3) of this subsection, the rate of tax shall be (A) five per cent with respect to calendar quarters prior to July 1, 2005; (B) five and eight-tenths per cent with respect to calendar quarters commencing on or after July 1, 2005, and prior to July 1, 2006; (C) six and three-tenths per cent with respect to calendar quarters commencing on or after July 1, 2006, and prior to July 1, 2007; (D) seven per cent with respect to calendar quarters commencing on or after July 1, 2007, and prior to July 1, 2013; and (E) eight and one-tenth per cent with respect to calendar quarters commencing on or after July 1, 2013.

(2) Gross earnings derived from the first sale of the following petroleum products within this state shall be exempt from tax: (A) Any petroleum products sold for exportation from this state for sale or use outside this state; (B) the product designated by the American Society for Testing and Materials as “Specification for Heating Oil D396-69”, commonly known as number 2 heating oil, to be used exclusively for heating purposes or to be used in a commercial fishing vessel, which vessel qualifies for an exemption pursuant to section 12-412; (C) kerosene, commonly known as number 1 oil, to be used exclusively for heating purposes, provided delivery is of both number 1 and number 2 oil, and via a truck with a metered delivery ticket to a residential dwelling or to a centrally metered system serving a group of residential dwellings; (D) the product identified as propane gas, to be used primarily for heating purposes; (E) bunker fuel oil, intermediate fuel, marine diesel oil and marine gas oil to be used in any vessel (i) having a displacement exceeding four thousand dead weight tons, or (ii) primarily engaged in interstate commerce; (F) for any first sale occurring prior to July 1, 2008, propane gas to be used as a fuel for a motor vehicle; (G) for any first sale occurring on or after July 1, 2002, grade number 6 fuel oil, as defined in regulations adopted pursuant to section 16a-22c, to be used exclusively by a company which, in accordance with census data contained in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, is included in code classifications 2000 to 3999, inclusive, or in Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition; (H) for any first sale occurring on or after July 1, 2002, number 2 heating oil to be used exclusively in a vessel primarily engaged in interstate commerce, which vessel qualifies for an exemption under section 12-412; (I) for any first sale occurring on or after July 1, 2000, paraffin or microcrystalline waxes; (J) for any first sale occurring prior to July 1, 2008, petroleum products to be used as a fuel for a fuel cell, as defined in subdivision (113) of section 12-412; (K) a commercial heating oil blend containing not less than ten per cent of alternative fuels derived from agricultural produce, food waste, waste vegetable oil or municipal solid waste, including, but not limited to, biodiesel or low sulfur dyed diesel fuel; (L) for any first sale occurring on or after July 1, 2007, diesel fuel other than diesel fuel to be used in an electric generating facility to generate electricity; (M) for any first sale occurring on or after July 1, 2013, cosmetic grade mineral oil; or (N) propane gas to be used as a fuel for a school bus.

(3) The rate of tax on gross earnings derived from the first sale of grade number 6 fuel oil, as defined in regulations adopted pursuant to section 16a-22c, to be used exclusively by a company which, in accordance with census data contained in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, is included in code classifications 2000 to 3999, inclusive, or in Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, or number 2 heating oil used exclusively in a vessel primarily engaged in interstate commerce, which vessel qualifies for an exemption under section 12-412 shall be: (A) Four per cent with respect to calendar quarters commencing on or after July 1, 1998, and prior to July 1, 1999; (B) three per cent with respect to calendar quarters commencing on or after July 1, 1999, and prior to July 1, 2000; (C) two per cent with respect to calendar quarters commencing on or after July 1, 2000, and prior to July 1, 2001; and (D) one per cent with respect to calendar quarters commencing on or after July 1, 2001, and prior to July 1, 2002.

(c) (1) Any company which imports or causes to be imported into this state petroleum products for sale, use or consumption in this state, other than a company subject to and having paid the tax on such company’s gross earnings from first sales of petroleum products within this state, which earnings include gross earnings attributable to such imported or caused to be imported petroleum products, in accordance with subsection (b) of this section, shall pay a quarterly tax on the consideration given or contracted to be given for such petroleum product if the consideration given or contracted to be given for all such deliveries during the quarterly period for which such tax is to be paid exceeds three thousand dollars. Except as otherwise provided in subdivision (3) of this subsection, the rate of tax shall be (A) five per cent with respect to calendar quarters commencing prior to July 1, 2005; (B) five and eight-tenths per cent with respect to calendar quarters commencing on or after July 1, 2005, and prior to July 1, 2006; (C) six and three-tenths per cent with respect to calendar quarters commencing on or after July 1, 2006, and prior to July 1, 2007; (D) seven per cent with respect to calendar quarters commencing on or after July 1, 2007, and prior to July 1, 2013; and (E) eight and one-tenth per cent with respect to calendar quarters commencing on or after July 1, 2013. Fuel in the fuel supply tanks of a motor vehicle, which fuel tanks are directly connected to the engine, shall not be considered a delivery for the purposes of this subsection.

(2) Consideration given or contracted to be given for petroleum products, gross earnings from the first sale of which are exempt from tax under subdivision (2) of subsection (b) of this section, shall be exempt from tax.

(3) The rate of tax on consideration given or contracted to be given for grade number 6 fuel oil, as defined in regulations adopted pursuant to section 16a-22c, to be used exclusively by a company which, in accordance with census data contained in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, is included in code classifications 2000 to 3999, inclusive, or in Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, or number 2 heating oil used exclusively in a vessel primarily engaged in interstate commerce, which vessel qualifies for an exemption under section 12-412 shall be: (A) Four per cent with respect to calendar quarters commencing on or after July 1, 1998, and prior to July 1, 1999; (B) three per cent with respect to calendar quarters commencing on or after July 1, 1999, and prior to July 1, 2000; (C) two per cent with respect to calendar quarters commencing on or after July 1, 2000, and prior to July 1, 2001; and (D) one per cent with respect to calendar quarters commencing on or after July 1, 2001, and prior to July 1, 2002.

(d) The amount of tax reported to be due on such return shall be due and payable on or before the last day of the month next succeeding the quarterly period. The tax imposed under the provisions of this chapter shall be in addition to any other tax imposed by this state on such company.

(e) For the purposes of this chapter, the gross earnings of any producer or refiner of petroleum products operating a service station along the highways or interstate highways within the state pursuant to a contract with the Department of Transportation or operating a service station which is used as a training or test marketing center under the provisions of subsection (b) of section 14-344d, shall be calculated by multiplying the volume of petroleum products delivered by any producer or refiner to any such station by such producer’s or refiner’s dealer tank wagon price or dealer wholesale price in the area of the service station.

(P.A. 80-71, S. 1, 30; P.A. 82-157, S. 1, 3; P.A. 85-159, S. 13, 19; 85-381, S. 3; 85-469, S. 4, 6; P.A. 87-312, S. 1, 2; P.A. 89-373, S. 2, 10; June Sp. Sess. P.A. 91-3, S. 146, 168; P.A. 92-177, S. 6, 12; May Sp. Sess. P.A. 92-17, S. 50, 59; P.A. 93-74, S. 37, 67; P.A. 94-101, S. 2, 3; May Sp. Sess. P.A. 94-4, S. 23, 85; P.A. 95-160, S. 64, 69; 95-172, S. 3, 4; P.A. 96-183, S. 3, 4; P.A. 97-281, S. 1, 3; P.A. 98-244, S. 25, 35; P.A. 99-121, S. 20, 28; P.A. 00-174, S. 34, 80, 83; June Sp. Sess. P.A. 01-6, S. 20, 31, 67, 85; May 9 Sp. Sess. P.A. 02-4, S. 8; P.A. 04-231, S. 3; June Sp. Sess. P.A. 05-4, S. 40; P.A. 06-143, S. 2; P.A. 07-199, S. 2; June Sp. Sess. P.A. 07-1, S. 137; June 11 Sp. Sess. P.A. 08-2, S. 1, 2; P.A. 12-4, S. 1; P.A. 13-232, S. 3; 13-247, S. 66; P.A. 14-222, S. 9; Dec. Sp. Sess. P.A. 15-1, S. 27.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 82-157 changed provisions concerning type of company subject to tax from a company engaged primarily in refining and distribution of petroleum products to a company engaged in the refining or distribution, or both, of petroleum products, including a new provision that the tax is applicable to gross earnings from sale of any petroleum product which is the first sale of such product in the state; P.A. 85-159 excluded number 2 heating oil from the definition of “petroleum products” except when it is sold as diesel fuel and provided that any savings realized by any company from the elimination of the tax on said product shall be offset by a price decrease in said product, effective May 16, 1985, and applicable to calendar quarters commencing on or after July 1, 1985; P.A. 85-381 divided section into Subsecs., incorporating all important definitions in Subsec. (a), added clarification as to the date the return and tax are due and deleted definitions included in Subsec. (a) as they subsequently appear in this section; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 87-312 excluded propane gas used for residential heating from the definition of “petroleum products”, effective July 1, 1987, and applicable to calendar quarters commencing on or after that date; P.A. 89-373 amended Subdiv. (b) to increase the tax from 2% to 3% of gross earnings and made technical changes in Subsec. (d), effective July 1, 1989, and applicable to gross earnings derived from sales of petroleum products for calendar quarters commencing on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to increase the rate of the tax from 3% to 5%, added new Subsec. (c), concerning importation of fuel and eliminated the former Subsec. (d), concerning the savings from the elimination of the tax on number 2 heating oil, as obsolete, effective August 22, 1991, and applicable to gross earnings derived from sales of petroleum products for calendar quarters commencing on or after October 1, 1991; P.A. 92-177 amended Subsec. (c) to provide that fuel in the fuel supply tanks of a motor vehicle, which tanks are directly connected to the engine, shall not be considered a delivery for purposes of this subsection; May Sp. Sess. P.A. 92-17 amended Subsec. (a) to exclude certain marine fuel from the definition of petroleum products, effective June 19, 1992, and applicable to gross earnings from sales of petroleum products for calendar quarters commencing on or after July 1, 1992; P.A. 93-74 amended Subsec. (a) redefining “petroleum products” to exclude kerosene in certain circumstances, effective May 19, 1993; P.A. 94-101 amended Subsec. (a) by deleting reference to “state-licensed” suppliers and adding provision re Internal Revenue Service certificate of registry in Subdiv. (4)(B), effective July 1, 1994 and applicable to calendar quarters commencing on or after that date; May Sp. Sess. P.A. 94-4 added a new Subsec. (e) re calculation of gross earnings of any producer or refiner of petroleum products operating a service station along the highways or interstate highways of the state, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1988; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-172 excluded earnings prior to January 1, 2000, from the sale of propane as a fuel for a motor vehicle from the definition of gross earnings, effective July 1, 1995, and applicable to calendar quarters on and after that date; P.A. 96-183 amended Subsec. (a) to add use by commercial fishing vessels, effective May 31, 1996; P.A. 97-281 amended Subsec. (a) to exclude number 6 fuel oil used by companies in SIC code classifications 2000 to 3999 and number 2 heating oil used in vessels primarily engaged in interstate commerce for calendar quarters commencing on or after July 1, 2002, and added Subsec. (b)(2) phasing down the rate on number 6 fuel oil and number 2 heating oil effective July 1, 1998, and applicable to calendar quarters on and after that date; P.A. 98-244 reorganized section, made technical changes, added limited liability company and limited liability partnership and changed the term earnings to consideration, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 99-121 amended Subsec. (c)(1) to change “its use and consumption” to “sale, use or consumption in this state”, effective June 3, 1999, and applicable to calendar quarters commencing on or after July 1, 1999; P.A. 00-174 amended Subsec. (a)(4) to exclude paraffin and microcrystalline waxes from the definition of “petroleum products”, effective July 1, 2000, and amended Subsecs. (b) and (c) to include references to companies classified in the North American Industrial Classification System, effective May 26, 2000; June Sp. Sess. P.A. 01-6 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b)(2) to exempt from taxation propane gas sold for use as motor vehicle fuel during the period July 1, 2001, to June 30, 2002, effective July 1, 2001, and amended Subsec. (c)(1) to decrease the threshold for tax liability for imported products from $100,000 to $3,000 per quarterly period, effective July 1, 2001, and applicable to quarterly periods commencing on or after October 1, 2001; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (b)(2) to extend to July 1, 2004, the exemption for propane used as fuel in Subpara. (F) and to add Subpara. (J) granting an exemption for fuel used in fuel cells prior to July 1, 2004, effective July 1, 2002; P.A. 04-231 amended Subsec. (b)(2)(F) to extend the sunset date for the exemption from July 1, 2004, to July 1, 2008, and amended Subsec. (b)(2)(J) to delete “on or after July 1, 2002, and” and to extend the sunset date for the exemption from July 1, 2004, to July 1, 2008, effective July 1, 2004; June Sp. Sess. P.A. 05-4 amended Subsecs. (b)(1) and (c)(1) to increase rate of tax annually from 5% in 2005 to 8.1% in 2013, effective July 1, 2005; P.A. 06-143 amended Subsec. (b)(2) to include commercial heating oil blend containing not less than 10% of alternative fuels derived from agricultural produce, food waste, waste vegetable oil or municipal solid waste, including, but not limited to, biodiesel or low sulfur dyed diesel fuel, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 07-199 added Subsec. (b)(2)(L) exempting diesel fuel to be used exclusively in a qualified motor vehicle by a motor carrier, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (b)(2)(L) by changing exemption for diesel fuel to diesel fuel other than that used in an electric generating facility, effective July 1, 2007; June 11 Sp. Sess. P.A. 08-2 amended Subsecs. (b)(1) and (c)(1) to eliminate rate increase to 7.5% scheduled for July 1, 2008, effective June 17, 2008; P.A. 12-4 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add exception re Subdiv. (2) in existing definition of “gross earnings” and make conforming changes, and by adding Subdiv. (2) re definition of “gross earnings”, effective April 3, 2012; P.A. 13-232 amended Subsec. (b)(2) by adding Subpara. (M) re exemption for cosmetic grade mineral oil, effective July 1, 2013; P.A. 13-247 amended Subsec. (b)(2) by adding provision, codified by the Revisors as Subpara. (N), re exemption for propane gas to be used as a fuel for a school bus, effective July 1, 2013; P.A. 14-222 amended Subsec. (b)(2)(E) by designating existing provision re displacement exceeding 4,000 dead weight tons as clause (i) and adding clause (ii) re vessels primarily engaged in interstate commerce, effective June 13, 2014; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (b)(2)(D) by replacing “exclusively” with “primarily” re propane gas for heating purposes, effective December 29, 2015, and applicable to first sales made on or after December 1, 2015.



Section 12-587a - Tax credit for company liable for tax on sale of petroleum products to purchaser who sells the products outside the state. Purchaser reimbursed by company for tax in purchase price of such products.

(a)(1) Any company, as such term is used in section 12-587, liable for the tax imposed under subsection (b) of said section 12-587 on gross earnings from the first sale of petroleum products within this state, which products the purchaser thereof subsequently sells for exportation and sale or use outside this state, shall be allowed a credit against any tax for which such company is liable in accordance with subsection (b) of said section 12-587, in the amount of tax paid to the state with respect to the sale of such products, provided (A) such purchaser has submitted certification to such company, in such form as prescribed by the Commissioner of Revenue Services, that such products were sold or used outside this state, (B) such certification and any additional information related to such sale or use by such purchaser, which said commissioner may request, have been submitted to said commissioner, and (C) such company makes a payment to such purchaser, related to such products sold or used outside this state, in the amount equal to the tax imposed under said section 12-587 on gross earnings from the first sale to such purchaser within the state.

(2) The credit allowed pursuant to subdivision (1) of this subsection may also be claimed, in the same manner as provided in said subdivision (1), by any such company when the petroleum products sold in a first sale within this state by such company are incorporated by the purchaser thereof into a material that is included in U.S. industry group 3255 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 2007 edition, and such products are subsequently exported for sale or use outside this state. Such company shall be allowed said credit in the amount of tax paid to the state with respect to the sale of such products.

(3) In addition, such company shall be allowed such credit when there has been any sale of such products subsequent to the sale by such company but prior to sale or use outside this state, provided (A) each purchaser receives payment, related to such products sold or used outside this state, equal to the tax imposed under said section 12-587, on gross earnings from the first sale of such products within this state, and (B) the purchaser selling or using such products outside this state complies with the requirements in this section related to a purchaser of such products from the company liable for such tax.

(b) (1) Any company liable for the tax imposed under subsection (c) of section 12-587 on the consideration given or contracted to be given for petroleum products which it imports or causes to be imported into this state for sale, use or consumption in this state, shall be allowed a credit against tax under subsection (c) of section 12-587 if the company subsequently exports such petroleum products for sale or use outside this state, in the amount of tax paid to the state with respect to the sale, use or consumption in this state of such products.

(2) The credit allowed pursuant to subdivision (1) of this subsection may also be claimed, in the same manner as provided in said subdivision (1), by any such company when the petroleum products which such company imports or causes to be imported into this state are incorporated by such company into a material that is included in U.S. industry group 3255 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 2007 edition, and such company subsequently exports such products for sale or use outside this state. Such company shall be allowed said credit in the amount of tax paid to the state with respect to the sale, use or consumption in this state of such products.

(P.A. 82-157, S. 2, 3; P.A. 98-244, S. 26, 35; P.A. 03-225, S. 12; P.A. 13-232, S. 4.)

History: P.A. 82-157 effective May 3, 1982, and applicable to gross earnings on or after May 1, 1982; P.A. 98-244 made technical changes and lettered existing text as Subsec. (a) and added new Subsec. (b) re imported petroleum products, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 03-225 made technical changes to conform this section with changes previously made to Sec. 12-587, effective July 9, 2003; P.A. 13-232 added Subsecs. (a)(2) and (b)(2) re credit when petroleum products incorporated into certain materials, redesignated existing Subsec. (a)(2) as Subsec. (a)(3) and redesignated existing Subsec. (b) as Subsec. (b)(1), effective July 1, 2015, and applicable to quarterly periods commencing on or after that date.

Cited. 215 C. 134.



Section 12-588 - Conduct of business subject to tax by fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company subject to tax under section 12-587 shall be subject to requirements related to filing returns and to payment of taxes imposed under said section in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. The return of any fiduciary who has been appointed during a taxable quarter or following such quarter but on or before the last day upon which a return may be filed for such quarter without penalty, shall include complete information with respect to that part of such quarter during which the company conducted the business as well as that part of such quarter in which such fiduciary was acting and taxes shall be paid by such fiduciary for both parts of such quarter.

(P.A. 80-71, S. 2, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.



Section 12-589 - Refunds of overpayment of tax. Interest.

(a)(1) Any company believing that it has overpaid any taxes imposed under section 12-587 may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Not later than ninety days following receipt of such claim for refund the commissioner shall determine whether such claim is valid and if so, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to such company. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-597.

(b) (1) To any refund granted as a result of overpayments of any taxes imposed under section 12-587, except refunds due because of any intentional overpayment, there shall be added interest at the rate of two-thirds of one per cent for each month or fraction of a month, as provided in subdivisions (2) and (3) of this subsection.

(2) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to (A) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, or (B) the ninety-first day after the date such return was filed, whichever is later.

(3) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(P.A. 80-71, S. 3, 30; P.A. 89-343, S. 4, 17; P.A. 93-361, S. 6; P.A. 95-26, S. 29, 52; P.A. 97-243, S. 61, 67; P.A. 13-232, S. 5.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 89-343 increased the rate of interest from 0.5% to 0.75% per month or fraction thereof; P.A. 93-361 made existing section Subsec. (b) and inserted a new Subsec. (a) providing for claims for refund of taxes upon overpayment; P.A. 95-26 amended Subsec. (b) to lower interest rate from 0.75% to 0.66%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (a) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 13-232 amended Subsec. (b) to designate existing provisions re interest on overpayments as new Subdiv. (1), delete former Subdivs. (1) and (2) re time period which elapses and add new Subdivs. (2) and (3) re timing of interest payment, effective July 1, 2013, and applicable to refunds issued on or after that date.



Section 12-590 - Penalty for failure to pay tax when due. Waiver of penalty.

(a) If any company fails to pay the tax reported to be due on its return within the time specified under the provisions of this chapter, there shall be imposed a penalty equal to ten per cent of such tax due and unpaid or fifty dollars, whichever is greater. Such tax shall bear interest at the rate of one per cent per month or a fraction thereof, from the due date of such tax until the date of payment.

(b) If any company has not made its return within one month after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(P.A. 80-71, S. 4, 30; P.A. 81-64, S. 21, 23; P.A. 88-314, S. 49, 54; May Sp. Sess. P.A. 94-4, S. 64, 85; P.A. 95-26, S. 30, 52; 95-160, S. 64, 69.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 81-64 amended penalty provisions to require 10% of the tax or $50 if greater, and to include the waiver of penalty provisions applicable to other state taxes, replacing $25 penalty for failure to file return and penalty of 25% or $50 for failure to pay within three months; P.A. 88-314 restated the penalty provision in Subsec. (a) applicable for failure to pay the tax reported to be due within the time specified and revised the language in Subsec. (b) related to the commissioner's power to prepare a return when not filed within one month after the time specified, adding specific penalties for such case, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-591 - Penalties for wilful violations of requirements in this chapter.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-602 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employer of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(P.A. 80-71, S. 5, 30; P.A. 88-230, S. 1, 12; 88-314, S. 50, 54; P.A. 97-203, S. 11, 20; P.A. 13-258, S. 56.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-314; P.A. 88-314 substituted new language related to the same subject, providing penalties in respect to wilful failure to pay the tax or make a return and wilful delivery of a return or any document known to be fraudulent or false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-592 - Inquiries, investigations or hearings related to the tax.

The Commissioner of Revenue Services or any agent of said commissioner authorized to conduct any inquiry, investigation or hearing related to the tax imposed under section 12-587 may administer oaths and take testimony under oath relative to such matter of inquiry or investigation. At any such hearing ordered by said commissioner, the commissioner or such agent authorized to conduct such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena as aforesaid shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate such witness, provided such evidence or books or papers so produced shall not be used in any criminal proceeding against such witness. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question by said commissioner or such authorized agent, or to produce any books and papers pursuant thereto, said commissioner or such agent may apply to the superior court for the judicial district wherein such person resides or wherein the business under investigation has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and upon his refusal so to do shall commit such person to a community correctional center until he testifies, but not for a period longer than sixty days. Notwithstanding the serving of the term of such commitment by any person, said commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by said commissioner or under said commissioner's authority and witnesses attending hearings conducted by said commissioner in accordance with this section shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of said commissioner on order of the Comptroller from the proper appropriation for the administration of this section.

(P.A. 80-71, S. 6, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.



Section 12-593 - Deficiency assessments and related penalties. Extension of time for assessment.

The commissioner shall, within three years after the due date for filing a return, or in the case of a completed return filed after such due date, within three years after the date on which such return was received by said commissioner, examine it and in case any error is disclosed by such examination, within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to said commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due such taxpayer by such corrected return. The failure of such taxpayer to receive any notice required by this section shall not relieve such taxpayer of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of said tax, both said commissioner and such taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and said tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. Said commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(P.A. 80-71, S. 7, 30; P.A. 88-314, S. 51, 54.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 88-314 deleted the description of tax due date because included in another section and added penalty provisions to the deficiency assessment procedure, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.

Cited. 44 CS 407.



Section 12-594 - Interest added to deficiency assessments. Tax due as a lien on property of the company.

(a) To any taxes which are assessed under section 12-593, there shall be added interest at the rate of one per cent per month or fraction thereof which elapses from the date when the original tax became due and payable. The amount of such tax and any penalty or interest in respect to such tax, due and unpaid, may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the Commissioner of Revenue Services or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the company within the state and a certificate of such lien signed by said commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated and such lien shall take precedence over any other encumbrance, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, said commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which such property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable.

(b) The tax imposed under section 12-587 shall be payable to the Commissioner of Revenue Services. All funds received by said commissioner in accordance with said tax shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer.

(P.A. 80-71, S. 8, 30; P.A. 81-411, S. 41, 42; Nov. Sp. Sess. P.A. 81-4, S. 6, 32; P.A. 82-325, S. 3, 7; P.A. 85-501, S. 7; P.A. 88-314, S. 52, 54; P.A. 95-26, S. 31, 52.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 81-411 increased interest on taxes not paid when due from 1% to 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; Nov. Sp. Sess. P.A. 81-4 raised interest rate in Subsec. (a) from 1.25% to 1.66% per month, effective February 1, 1982, and applicable to taxes payable to state which first become due on or after that date; P.A. 82-325 revised effective date of Nov. Sp. Sess. P.A. 81-4 but without affecting this section; P.A. 85-501 provided that lien shall be effective from the last day of the month next preceding the due date of the tax rather than from due date itself and that such lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers or encumbrancers to whom property is transferred between due date of tax and date of recording lien; P.A. 88-314 amended Subsec. (a) so that the provisions therein are not applicable to the tax due in accordance with Sec. 12-587 but are applicable to deficiency assessments under Sec. 12-593, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-595 - Application for hearing by taxpayer. Hearings ordered by commissioner.

Any taxpayer aggrieved by the action of the Commissioner of Revenue Services or an authorized agent of said commissioner in fixing the amount of tax imposed under section 12-587 or any penalty or interest related thereto may apply to said commissioner in writing, within sixty days after notice of such action is delivered or mailed to such taxpayer, for a hearing and a correction of the amount of such tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. Said commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted said commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing said commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. Said commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(P.A. 80-71, S. 9, 30; P.A. 91-236, S. 15, 25.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 202 C. 583.

Cited. 44 CS 407.



Section 12-596 - Abatement of uncollectible tax.

Section 12-596 is repealed.

(P.A. 80-71, S. 10, 30; P.A. 90-28, S. 9.)



Section 12-597 - Appeals by taxpayer.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services made in relation to the tax imposed under section 12-587 may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to said commissioner to appear before said court. Such citation shall be signed by the same authority and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands and upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 80-71, S. 11, 30; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 202 C. 583; 204 C. 137; 214 C. 444; 215 C. 134. “Taxpayer” generally includes only those individuals or entities that are legally required to pay or collect the amount of a tax, and does not include those individuals or entities that merely assume the intended taxpayer's economic tax burden; plaintiff, as a purchaser of petroleum products, is not a taxpayer and cannot appeal from decision of commissioner pursuant to section; legislature intended for this section, rather than Sec. 12-33, to govern an appeal from decision of commissioner concerning a request for a refund of the petroleum tax because this section more specifically applies and Sec. 12-33 does not contain any language indicating that it applies notwithstanding any other provision of law. 301 C. 268.

Cited. 44 CS 407.



Section 12-598 - Tax on gross earnings in a fiscal year received after the end of such year.

Section 12-598 is repealed, effective June 4, 1996.

(P.A. 80-71, S. 12, 30; P.A. 96-221, S. 24, 25.)



Section 12-599 - Tax to constitute operating overhead of taxpayer. Limitation on price increases in this state*.

(a) It is not the intention of the General Assembly that the tax imposed under section 12-587 be construed as a tax upon purchasers of petroleum products, but that such tax shall be levied upon and be collectible from petroleum companies as defined in said section 12-587, and that such tax shall constitute a part of the operating overhead of such companies.

(b) No petroleum company subject to the tax imposed under section 12-587 shall raise its posted wholesale rack price in Connecticut for any petroleum product exempt from the federal Emergency Petroleum Allocation Act (P.L. 93-159) by an amount higher than the average amount by which such company raises its wholesale rack price for such product in all ports on the eastern coast of the United States.

(P.A. 80-71, S. 13, 30.)

*Note: Unconstitutional as violative of supremacy clause. Mobil Oil Corp. v. Dubno (D.C. 1980) 492 F. Supp. 1004.

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.

Cited. 202 C. 583.

Cited. 44 CS 407.



Section 12-600 - Taxes to be paid before instituting action on tax in court.

Any taxes, penalties or interest due from any company under the provisions of sections 12-587 to 12-602, inclusive, shall be paid in full before any action may be instituted in any state court to challenge all or any part of the provisions of said sections. No injunction or restraining order shall be issued by any state court to stay or prevent the imposition or collection of taxes as provided under said sections.

(P.A. 80-71, S. 14, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.

Cited. 202 C. 583; 215 C. 134.



Section 12-601 - Severability.

If any section, part, clause or phrase in sections 12-587 to 12-602, inclusive, is for any reason held to be invalid or unconstitutional, sections, parts, clauses and phrases in said sections not held to be invalid or unconstitutional shall not be affected and shall remain in full force and effect.

(P.A. 80-71, S. 15, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.

Cited. 202 C. 583.



Section 12-602 - Regulations.

The Commissioner of Revenue Services shall adopt regulations in accordance with chapter 54 to implement the provisions of sections 12-587 to 12-602, inclusive, which shall be prima facie evidence of the proper interpretation of said sections. Said commissioner shall prescribe and furnish the form of return required under section 12-587 and require that each such return shall set forth any and all information necessary or desirable in order to determine the amount of tax payable under said section 12-587.

(P.A. 80-71, S. 16, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.

Cited. 202 C. 583.






Chapter 228 - Unincorporated Business Tax (Conditionally Repealed)

Section 12-610 to 12-629 - Unincorporated business tax.

Sections 12-610 to 12-629, inclusive, are repealed, effective with respect to income years of unincorporated businesses commencing on or after January 1, 1983.

(P.A. 81-255, S. 2–21, 37; P.A. 81-411, S. 7; Nov. Sp. Sess. P.A. 81-4, S. 31, 32; Nov. Sp. Sess. P.A. 81-12, S. 1–5; P.A. 82-325, S. 3, 7; 82-400, S. 2, 3.)






Chapter 228a - R.E. Van Norstrand Neighborhood Assistance Act

Section 12-630aa - Short title: R.E. Van Norstrand Neighborhood Assistance Act.

Sections 12-630aa to 12-638, inclusive, shall be known as the “R.E. Van Norstrand Neighborhood Assistance Act”.

(P.A. 95-268, S. 1, 11.)

History: P.A. 95-268 effective July 6, 1995.



Section 12-631 - Definitions.

As used in this chapter, the following terms have the following meanings:

(a) “Business firm” means any business entity authorized to do business in the state and subject to the tax due under the provisions of chapter 207, 208, 209, 210, 211, 212 or 213a.

(b) “Community services” means any type of counseling and advice, emergency assistance or medical care furnished to individuals or groups in the state.

(c) “Crime prevention” means any activity which aids in the reduction of crime in the state.

(d) “Education” means any type of scholastic instruction or scholarship assistance to any person who resides in the state that enables such person to prepare for better opportunities, including teaching services donated pursuant to section 10-21c.

(e) “Job training” means any type of instruction to any person who resides in the state that enables such person to acquire vocational skills to become employable or seek a higher grade of employment, including training offered pursuant to section 10-21b.

(f) “Neighborhood” means any specific geographic area, urban, interurban, suburban, or rural, which is experiencing problems endangering its existence as a viable and stable neighborhood.

(g) “Neighborhood assistance” means the furnishing of financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of all or any part of a neighborhood.

(h) “Neighborhood organization” means any organization performing community services in the state which: (1) Holds a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation under the provisions of the Internal Revenue Code, or (2) is designated as a community development corporation by the United States government under the provisions of Title VII of the Economic Opportunity Act of 1964, or (3) is incorporated as a charitable corporation or trust under the provisions of chapter 598a.

(i) “Families of low and moderate income” means families meeting the criteria for designation as families of low and moderate income established by the Commissioner of Housing pursuant to subsection (f) of section 8-39.

(P.A. 82-469, S. 1, 11; P.A. 83-328, S. 1, 4; P.A. 84-448, S. 3, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 10-188, S. 8; P.A. 11-140, S. 27; P.A. 13-234, S. 2.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 83-328 added Subdiv. (i) defining “families of low and moderate income”; P.A. 84-448 amended Subdiv. (d) to include teaching services donated pursuant to Sec. 10-21c and amended Subdiv. (e) to include training offered pursuant to Sec. 10-21b; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 10-188 amended Subdiv. (a) to redefine “business firm” by deleting references to chapter titles and referring solely to chapter numbers and by eliminating tax imposed under chapters 212a and 228, effective June 7, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-140 amended Subdiv. (a) to redefine “business firm” to include reference to Ch. 213a; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subdiv. (i), effective June 19, 2013.



Section 12-632 - *(See end of section for amended version of subsection (i) and effective date.) Lists of eligible programs. Application by businesses. Limitations on tax credits.

(a)(1) Except as otherwise provided in subdivision (2) of this subsection, on or before July first of each year, any municipality desiring to obtain benefits under the provisions of this chapter shall, after approval by the legislative body of such municipality, submit to the Commissioner of Revenue Services a list on a form prescribed and made available by the commissioner of programs eligible for investment by business firms under the provisions of this chapter. Such activities shall consist of providing neighborhood assistance; job training or education; community services; crime prevention; energy conservation or construction or rehabilitation of dwelling units for families of low and moderate income in the state; donation of money to an open space acquisition fund of any political subdivision of the state or any nonprofit land conservation organization, which fund qualifies under subsection (h) of section 12-631 and is used for the purchase of land, interest in land or permanent conservation restriction on land which is to be permanently preserved as protected open space; or any of the activities described in section 12-634, 12-635 or 12-635a. Such list shall indicate, for each program specified: The concept of the program, the neighborhood area to be served, why the program is needed, the estimated amount required to be invested in the program, the suggested plan for implementing the program, the agency designated by the municipality to oversee implementation of the program and such other information as the commissioner may prescribe. Each municipality shall hold at least one public hearing on the subject of which programs shall be included on such list prior to the submission of such list to the commissioner.

(2) If any municipality desiring to obtain benefits under the provisions of this chapter submits to the Commissioner of Revenue Services a list on a form prescribed and made available by the commissioner of programs eligible for investment by business firms under the provisions of this chapter after the July first due date, the commissioner shall include the list of programs on the list compiled by the commissioner under subsection (b) of this section if the municipality submits such list no later than fifteen days following such July first due date, provides an explanation for its failure to submit such list on or before such July first due date and submits proof that both the public hearing required by subdivision (1) of this subsection to be held on the programs to be included on such list and the approval of such list by the legislative body of such municipality required by subdivision (1) of this subsection occurred on or before such July first due date.

(b) The Commissioner of Revenue Services shall, on or before September first of each year, compile a list, categorized by town and by estimated amount of tax credit, of the programs submitted by municipalities for investment pursuant to the provisions of subsection (a) of this section. The commissioner shall print sufficient quantities of such list to facilitate its distribution to business firms upon their request.

(c) Any business firm which desires to engage in any of the activities or programs approved by any municipality pursuant to subsection (a) of this section and listed pursuant to subsection (b) of this section may apply to the Commissioner of Revenue Services for a tax credit in an amount as provided in section 12-633, 12-634, 12-635 or 12-635a. The proposal for such credit, which shall be made on a form prescribed and made available by the commissioner, shall set forth the program to be conducted, the neighborhood area to be invested in, the plans for implementing the program and such other information as said commissioner may prescribe. Such proposals shall be submitted to the commissioner on or after September fifteenth but no later than October first of each year. Such proposals shall be approved or disapproved by the Commissioner of Revenue Services based on the compliance of such proposal with the provisions of this chapter and regulations adopted pursuant to this chapter. The commissioner may only approve proposals received between September fifteenth and October first of each year. If, in the opinion of the Commissioner of Revenue Services, a business firm’s investment can, for the purposes of this chapter, be made through contributions to a neighborhood organization as defined in subsection (h) of section 12-631, tax credits may be allowed in amounts as provided in section 12-633, 12-634, 12-635 or 12-635a.

(d) Programs which may reasonably be expected to last for more than one year but not more than two consecutive years may be included on the lists submitted by municipalities pursuant to the provisions of subsection (a) of this section. Proposals made in response to such programs pursuant to the provisions of subsection (c) of this section may require investments to be made in more than one year. Such proposals shall be considered as a single entity by the Commissioner of Revenue Services, and, if approved, the commissioner shall reserve appropriate amounts of prospective years’ tax credits for application to such program and proposed investments in the year or years in which such investments are actually made.

(e) (1) Nothing in this chapter shall be construed to prevent two or more business firms from participating jointly in one or more programs under the provisions of this chapter. Such joint investment programs shall be submitted, and acted upon, as a single proposal by the business firms involved.

(2) In the event that two or more neighborhood organizations which are owned by the same entity receive investments which would otherwise qualify for a credit under this chapter, only one such investment shall be eligible for such credit.

(f) The sum of all tax credit granted pursuant to the provisions of section 12-633, 12-634, 12-635 or 12-635a shall not exceed one hundred fifty thousand dollars annually per business firm and no tax credit shall be granted to any business firm for any individual amount invested of less than two hundred fifty dollars.

(g) No tax credit shall be granted to any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business.

(h) Any tax credit not used in the period during which the investment was made may be carried backward for the two immediately preceding calendar or fiscal years until the full credit has been allowed.

*(i) In no event shall the total amount of all tax credits allowed to all business firms pursuant to the provisions of this chapter exceed five million dollars in any one fiscal year. Three million dollars of the total amount of tax credits allowed shall be granted to business firms eligible for tax credits pursuant to section 12-635.

(j) No organization conducting a program or programs eligible for funding with respect to which tax credits may be allowed under this chapter shall be allowed to receive an aggregate amount of such funding for any such program or programs in excess of one hundred fifty thousand dollars for any fiscal year.

(P.A. 82-469, S. 2, 11; P.A. 83-328, S. 2, 4; P.A. 84-387, S. 1, 3; 84-448, S. 4, 5; P.A. 85-388, S. 1, 2; 85-613, S. 121, 154; P.A. 86-269, S. 2–5, 10; P.A. 87-429, S. 1, 2, 6; P.A. 89-328, S. 2, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 2, 11; P.A. 97-251, S. 1, 2; P.A. 99-173, S. 45, 65; 99-235, S. 1, 7; June Sp. Sess. P.A. 01-6, S. 32, 85; P.A. 10-188, S. 9; P.A. 11-140, S. 28.)

*Note: On and after July 1, 2017, subsection (i) of this section, as amended by section 446 of public act 15-5 of the June special session, is to read as follows:

“(i) In no event shall the total amount of all tax credits allowed to all business firms pursuant to the provisions of this chapter exceed ten million dollars in any one fiscal year. Three million dollars of the total amount of tax credits allowed shall be granted to business firms eligible for tax credits pursuant to section 12-635.”

(P.A. 82-469, S. 2, 11; P.A. 83-328, S. 2, 4; P.A. 84-387, S. 1, 3; 84-448, S. 4, 5; P.A. 85-388, S. 1, 2; 85-613, S. 121, 154; P.A. 86-269, S. 2–5, 10; P.A. 87-429, S. 1, 2, 6; P.A. 89-328, S. 2, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 2, 11; P.A. 97-251, S. 1, 2; P.A. 99-173, S. 45, 65; 99-235, S. 1, 7; June Sp. Sess. P.A. 01-6, S. 32, 85; P.A. 10-188, S. 9; P.A. 11-140, S. 28; June Sp. Sess. P.A. 15-5, S. 446.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 83-328 amended Subsec. (a) to add construction or rehabilitation of dwelling units for families of low and moderate income to the list of eligible programs; P.A. 84-387 added references to Sec. 12-635a, allowing tax credits for certain amounts invested in community-based alcoholism prevention or treatment programs, and increased total amount of all tax credits allowed in Subsec. (i) from $1,000,000 to $1,500,000 in any fiscal year, effective July 1, 1984, and applicable to the total tax credits allowed in the state fiscal year commencing on that date and each fiscal year thereafter; P.A. 84-448 amended Subsec. (a) deleting provision that job training or education be “for individuals”; P.A. 85-388 amended Subsec. (i) by increasing the maximum total amount of all tax credits that may be allowed to all business firms under chapter 228a in any one state fiscal year from $1,500,000 to $2,000,000, effective July 1, 1985, and applicable to the total of all tax credits allowed under the neighborhood assistance program in the state fiscal year commencing July 1, 1985, and each fiscal year thereafter; P.A. 85-613 made technical change, substituting reference to Sec. 12-635a for reference to Sec. 12-365a in Subsec. (f); P.A. 86-269 amended Subsec. (f) by decreasing the maximum total tax credit that may be granted annually per company under Sec. 12-633, 12-634 or 12-635a from $100,000 to $75,000 and providing that the minimum amount of investment for which tax credit shall be granted to any company shall be $250, amended Subsec. (i) by increasing the maximum total of all tax credits that may be allowed to all companies investing in programs in any one year from $2,000,000 to $3,000,000, amended Subsec. (j) by providing that tax credit shall not be granted to any company unless the amount of funds expended for support of programs eligible for assistance under this chapter is not less in the year for which credit is sought than the amount expended in the year immediately preceding, and added Subsec. (k) re maximum amount of funding allowed, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 87-429 amended Subsec. (f) to add the reference to Sec. 12-635 and made technical change in Subsec. (h), effective July 1, 1987, and applicable to income years of corporations commencing on or after January 1, 1987; P.A. 89-328 deleted “commissioner of revenue services” as it appeared in Subsecs. (a) to (d), inclusive, and inserted “commissioner of human resources” in lieu thereof; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 amended Subsec. (a) by requiring a municipality to submit its list of eligible programs on “a form prescribed and made available by the commissioner”, required such lists to be submitted “on or before September 1, 1995 and on or before July first of each succeeding year” and by requiring such lists to contain “such other information as the commissioner may prescribe”, amended Subsec. (b) by changing the date the Commissioner of Revenue Services shall compile a list of programs submitted by municipalities for investment from “October first of each year” to “September first of each year” and deleting a provision requiring the commissioner to give notice of the publishing of such list, amended Subsec. (c) by requiring a proposal for credit “be made on a form prescribed and made available by the commissioner”, by requiring such proposal to include “such other information as said commissioner may prescribe”, by changing the date for submittal of such proposals from “on or before December first” to “on or after September fifteenth but no later that October first”, by deeming the failure of an agency to respond within 30 days of the date of referral to be a disapproval, by deleting a provision that a proposal be approved or disapproved by the commissioner within 60 days, by deleting a provision that a proposal be approved or disapproved on the basis of tax credits remaining in the annual allotment provided in this chapter, by changing a provision that the commissioner “shall approve proposals in the order in which they are received in his office” to “may only approve proposals received in his office between September fifteenth and October first of each year” and by deleting a provision requiring the Commissioner of Social Services to allocate and commit tax credits to a business firm in an amount of tax credits equal to the estimated amount which would be expended during a year on a proposal if the commissioner had approved such proposal and if the limit for tax credit for that year had not yet been allocated, amended Subsec. (d) by allowing programs which last more than a year “but not more than two consecutive years” to be included on lists submitted by municipalities, added Subsec. (e)(2) providing that only one investment shall be eligible for credit if two or more neighborhood organizations which are owned by the same entity receive investments which would otherwise qualify for a credit, amended Subsec. (h) by changing the period in which a tax credit may be carried from “forward or backward for the five immediately succeeding or preceding calendar or fiscal years” to “backward for the two immediately preceding calendar or fiscal years”, amended Subdiv. (i) by adding a provision requiring $2,000,000 of the total amount of tax credits allowed to be granted to business firms eligible for tax credits pursuant to Sec. 12-635, amended Subsec. (k) by changing the amount of funding allowed to be received in any fiscal year from $300,000 to $150,000 and replaced references throughout section to “Commissioner of Social Services” with “Commissioner of Revenue Services”, effective July 6, 1995; P.A. 97-251 amended Subsec. (i) to increase total amount of credit from $3,000,000 to $4,000,000, effective June 26, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 99-173 increased tax credit cap from to $5,000,000, changing from $2,000,000 to $3,000,000 the amount granted to business firms eligible for credits pursuant to Sec. 12-635, and provided a credit for cash donations used to purchase open-space land, effective June 23, 1999, and applicable to income years commencing on or after January 1, 2000; P.A. 99-235 amended Subsec. (a) to delete provision allowing benefits under section for donation to a state open space acquisition fund, effective June 29, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to designate existing provisions as Subdiv. (1), making technical and conforming changes therein, and to add new Subdiv. (2) re extensions of time for submittal of lists of eligible programs, effective July 1, 2001; P.A. 10-188 amended Subsec. (c) to remove requirement for municipal agency approval and make a technical change, effective July 1, 2010; P.A. 11-140 amended Subsec. (f) by increasing maximum total tax credit from $75,000 to $150,000, deleted former Subsec. (j) re amount expended for charitable purposes and redesignated existing Subsec. (k) as Subsec. (j); June Sp. Sess. P.A. 15-5 amended Subsec. (i) to increase maximum total tax credits from $5,000,000 to $10,000,000, effective July 1, 2017.



Section 12-632a - Proration of tax credits, when.

If, for any fiscal year, all of the proposals submitted to the Commissioner of Revenue Services pursuant to section 12-632 claim tax credits in excess of the limit provided for in subsection (i) of said section 12-632, the commissioner on or before November fifteenth of each year shall prorate the tax credits, as limited by said subsection (i), for such year among the neighborhood organizations the programs of which business firms have proposed to contribute to pursuant to this chapter.

(P.A. 95-268, S. 3, 11; P.A. 00-174, S. 35, 83; P.A. 02-103, S. 49.)

History: P.A. 95-268 effective July 6, 1995; P.A. 00-174 made a technical change for conformity with the rest of the chapter, effective May 26, 2000; P.A. 02-103 made a technical change.



Section 12-633 - Amount of tax credits; generally.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632, provided a tax credit not to exceed one hundred per cent of the total cash amount invested during the taxable year by the business firm may be allowed for investment in certain energy conservation projects as provided in subdivisions (1) and (2) of section 12-635.

(P.A. 82-469, S. 3, 11; P.A. 86-269, S. 6, 10; P.A. 95-268, S. 4, 11; P.A. 03-225, S. 21; June Sp. Sess. P.A. 07-5, S. 11.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 86-269 deleted the reference to tax credit allowed for investment in certain day care projects, as provided in Sec. 12-634, and reduced the amount allowed as tax credit for investment in certain energy conservation and employment and training projects from 70% to 60% of such investment, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 95-268 deleted chapters 212a and 228 from the chapters which provide for taxes which may be granted a credit and lowered the amount of credit granted from 50% of the total amount invested to 40% of the total cash amount invested, effective July 6, 1995; P.A. 03-225 increased the amount of the credit from 40% to 60% of the amount invested, effective July 1, 2003, and applicable to income years commencing on or after January 1, 2003; June Sp. Sess. P.A. 07-5 substituted 100% of total cash amount invested during taxable year by the business firm for 60% of amount, deleted employment and training projects and added “subdivisions (1) and (2) of” re Sec. 12-635, effective October 6, 2007.



Section 12-634 - Amount of tax credits; child care centers.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632 for planning, site preparation, construction, renovation or acquisition of facilities for purposes of establishing a child care center, as described in section 19a-77, to be used primarily by the children of such business firm's employees and equipment installed for such center, including kitchen appliances, to the extent that such equipment or appliances are necessary in the use of such center for purposes of child care services, provided: (1) Such center is operated under the authority of a license issued by the Commissioner of Early Childhood in accordance with sections 19a-77 to 19a-87, inclusive, (2) such center is operated without profit by such business firm related to any charges imposed for the use of such center for purposes of child care services, and (3) the amount of tax credit allowed any business firm under the provisions of this section for any income year may not exceed fifty thousand dollars. If two or more business firms share in the cost of establishing such a center for the children of their employees, each such taxpayer shall be allowed such credit in relation to the respective share, paid or incurred by such taxpayer, of the total expenditures for the center in such income year. The commissioner shall not grant a credit pursuant to this section to any taxpayer claiming a credit for the same year pursuant to section 12-217x.

(P.A. 82-469, S. 4, 11; P.A. 86-269, S. 7, 10; P.A. 89-364, S. 4, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-268, S. 5, 11; P.A. 96-139, S. 6, 13; P.A. 97-259, S. 24, 41; 97-295, S. 8, 25; P.A. 98-262, S. 14, 22; P.A. 03-225, S. 22; P.A. 14-39, S. 62; P.A. 16-163, S. 31.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 86-269 increased the percentage of total investment in the establishment of certain child day care facilities allowed as a tax credit, from 30% of such total to 50%, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 89-364 deleted references to repealed sections and added the reference to Sec. 17-613, effective July 1, 1989, and applicable to income years of corporations commencing on or after January 1, 1990; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-268 deleted chapter 212a from the chapters which provide for taxes which may be granted a credit and lowered the amount of credit granted from 50% of the total amount invested to 40% of the total cash amount invested, effective July 6, 1995; P.A. 96-139 changed reference to Sec. 17b-743 to Sec. 17b-740, effective May 29, 1996; P.A. 97-259 increased the amount of the allowable tax credit from $10,000 to $50,000, effective July 1, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-295 changed reference from Subsec. (c) of Sec. 17b-740 to Sec. 12-217x, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295 to delete conflicting applicability provision; P.A. 03-225 increased the amount of the credit from 40% to 60% of the amount invested, effective July 1, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 14-39 replaced reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, effective July 1, 2014; P.A. 16-163 replaced references to child day care facility with references to child care center and replaced references to child day care with references to child care services, effective June 9, 2016.



Section 12-635 - Amount of tax credits; energy conservation, job training, college access loan forgiveness and programs serving low-income persons.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212: (1) In an amount not to exceed one hundred per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632 for energy conservation projects directed toward properties occupied by persons, at least seventy-five per cent of whom are at an income level not exceeding one hundred fifty per cent of the poverty level for the year next preceding the year during which such tax credit is to be granted; (2) in an amount equal to one hundred per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632 for energy conservation projects at properties owned or occupied by charitable corporations, foundations, trusts or other entities as determined under regulations adopted pursuant to this chapter; (3) in an amount equal to one hundred per cent of the total cash amount invested during the taxable year by the business firm in a comprehensive college access loan forgiveness program located in an “educational reform district” as defined in section 10-262u, that has established minimum eligibility criteria including, but not limited to, years of enrollment in the educational reform district, grade point average, attendance record and loan forgiveness prerequisite; or (4) in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm (A) in employment and training programs directed at youths, at least seventy-five per cent of whom are at an income level not exceeding one hundred fifty per cent of the poverty level for the year next preceding the year during which such tax credit is to be granted; (B) in employment and training programs directed at handicapped persons as determined under regulations adopted pursuant to this chapter; (C) in employment and training programs for unemployed workers who are fifty years of age or older; (D) in education and employment training programs for recipients in the temporary family assistance program; or (E) in child care services. Any other program which serves persons at least seventy-five per cent of whom are at an income level not exceeding one hundred fifty per cent of the poverty level for the year next preceding the year during which such tax credit is to be granted and which meets the standards for eligibility under this chapter shall be eligible for a tax credit under this section in an amount equal to sixty per cent of the total cash invested by the business firm in such program.

(P.A. 82-469, S. 5, 11; P.A. 83-328, S. 3, 4; P.A. 85-505, S. 4, 21; P.A. 86-269, S. 8, 10; P.A. 95-268, S. 7, 11; P.A. 96-262, S. 1, 11; June 18 Sp. Sess. P.A. 97-2, S. 16, 165; P.A. 06-196, S. 91; P.A. 07-242, S. 72; June Sp. Sess. P.A. 07-5, S. 12; P.A. 14-227, S. 4.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 83-328 added employment and training programs for unemployed workers who are 50 years of age or older to the list of programs under this section; P.A. 85-505 added education and employment training programs for recipients in AFDC program to applicable programs under this section; P.A. 86-269 decreased the percentage of total investment for purposes of energy conservation projects or certain employment and training programs allowed as a tax credit, from 70% of such total to 60%, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 95-268 deleted chapters 212a and 228 from the chapters which provide for taxes which may be granted a credit and changed the amount of credit granted from an amount not to exceed 70% of the total amount invested to an amount not to exceed 60% of the total cash amount invested, effective July 6, 1995; P.A. 96-262 added child care services to the list of programs under this section, effective July 1, 1996, and applicable to income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-242 increased percentage of total investment for purposes of energy conservation projects allowed as a tax credit from 60% of such total to 100% of such total, designated provisions re such credit as Subdiv. (1), added Subdiv. (2) re energy conservation projects at properties owned or operated by certain organizations, designated employment and training program credit as Subdiv. (3) and established percentage of total investment for such credit at 60%, effective July 1, 2007; June Sp. Sess. P.A. 07-5 inserted Subpara. designators (A) to (E) in Subdiv. (3), inserted “in an amount equal to sixty per cent of the total cash invested by the business firm” re any other program, and made technical changes, effective October 6, 2007; P.A. 14-227 added new Subdiv. (3) re investments in a comprehensive college access loan forgiveness program and redesignated existing Subdiv. (3) as Subdiv. (4), effective July 1, 2014.



Section 12-635a - Amount of tax credits; community-based alcoholism prevention or treatment programs.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm in community-based alcoholism prevention or treatment programs operated or created pursuant to proposals approved pursuant to section 12-632.

(P.A. 84-387, S. 2, 3; P.A. 95-268, S. 6, 11; P.A. 10-188, S. 10.)

History: P.A. 84-387 effective July 1, 1984, and applicable to the total amount of such tax credits allowed in the state fiscal year commencing on that date and in each fiscal year thereafter; P.A. 95-268 deleted chapters 212a and 228 from the chapters which provide for taxes which may be granted a credit and lowered the amount of credit granted from 50% of the total amount invested to 40% of the total cash amount invested, effective July 6, 1995; P.A. 10-188 increased credit amount from 40% to 60% of total cash amount invested, effective June 7, 2010.



Section 12-636 - Decision of the Commissioner of Revenue Services.

The decision of the Commissioner of Revenue Services to approve or disapprove a proposal pursuant to the provisions of section 12-632 shall be in writing, and, if said commissioner approves the proposal, said commissioner shall state the maximum credit allowable to the business firm.

(P.A. 82-469, S. 6, 11; P.A. 89-328, S. 3, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 8, 11; P.A. 06-159, S. 19.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 89-328 replaced “commissioner of revenue services” with “commissioner of human resources”; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 replaced reference to the “Commissioner of Social Services” with “Commissioner of Revenue Services”, effective July 6, 1995; P.A. 06-159 eliminated requirement that copy of decision be attached to tax return and made technical changes, effective June 6, 2006.



Section 12-637 - Audit.

Section 12-637 is repealed.

(P.A. 82-469, S. 7, 11; P.A. 86-269, S. 9, 10.)



Section 12-637a - Postproject audit required. Municipal agency certification required. Review by commissioner required.

Whenever the total funds invested for any income year by any company or companies in a program conducted by a nonprofit organization approved under this chapter, are equivalent to twenty-five thousand dollars or more, the organization conducting such program shall have a postproject audit prepared and submitted for certification to the municipal agency designated to oversee the implementation of such program. The required certification shall verify that such expenditures were made in accordance with the program as proposed by such organization and approved by the department. Such audit shall be submitted by the municipal agency to the Commissioner of Revenue Services, including certification that expenditures were made in accordance with the program as proposed. The commissioner shall review each postproject audit. If, upon such review, evidence of fraud or embezzlement is found, the commissioner shall report such information to the state's attorney for the judicial district in which such audited organization is located. If, upon such review, evidence of any unsound or irregular financial practice in relation to commonly accepted accounting standards is found, the commissioner may make an audited organization's programs ineligible for future investment by business firms under this chapter.

(P.A. 86-269, S. 1, 10; P.A. 89-328, S. 4, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 9, 11.)

History: P.A. 86-269 effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 89-328 replaced “commissioner of revenue services” with “commissioner of human resources”; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 specified that funds must be invested in a program “conducted by a nonprofit organization”, provided that the required certification verify that expenditures were approved by the Department of Revenue Services, required audits to be submitted by the municipal agency, replaced reference to “Commissioner of Social Services” with “Commissioner of Revenue Services” and provided for requirements for the commissioner to review each postproject audit, effective July 6, 1995.



Section 12-638 - Regulations.

The Commissioner of Revenue Services, in consultation with the Secretary of the Office of Policy and Management may adopt regulations in accordance with chapter 54 to implement the provisions of this chapter.

(P.A. 82-469, S. 8, 11; P.A. 89-328, S. 5, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 10, 11.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 89-328 transferred regulatory authority to the commissioner of human resources, retaining revenue services commissioner in consultative role and made regulatory authority discretionary where previously it was mandatory; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 transferred regulatory authority from Commissioner of Social Services to Commissioner of Revenue Services and changed reference to consultation with Commissioner of Revenue Services to the Secretary of the Office of Policy and Management, effective July 6, 1995.






Chapter 228b - Controlling Interest Transfer Tax

Section 12-638a - Definitions.

As used in this chapter, (1) “commissioner” means the Commissioner of Revenue Services, and (2) “controlling interest” means (A) in the case of a corporation, more than fifty per cent of the total combined voting power of all classes of stock of such corporation, and (B) in the case of a partnership, association, trust or other entity, more than fifty per cent of the capital, profits or beneficial interest in such partnership, association, trust or other entity.

(P.A. 89-251, S. 38, 203; P.A. 90-315, S. 2, 6.)

History: P.A. 89-251, S. 38 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 90-315 amended the definition of controlling interest to mean in the case of a corporation “more than 50% of the total combined voting power of all classes of stock of such corporation” and including deletion of the alternative “fifty per cent or more of the capital, profits or beneficial interest in the voting stock of such corporation” and in the case of a partnership, association, trust or other entity “more than fifty per cent of the capital, profits or beneficial interest in such entity”, effective June 12, 1990, and applicable to any sale or transfer of a controlling interest in any entity occurring on or after July 1, 1989.



Section 12-638b - Tax on transfer of controlling interest in entity possessing real property. Rate of tax applied to the value of the real property.

(a)(1) There is hereby imposed a tax on the sale or transfer of a controlling interest in any entity which possesses, directly or indirectly, an interest in real property in this state when the present true and actual value of the interest in real property equals or exceeds two thousand dollars, payable by the person selling or transferring such controlling interest, at the rate of one and eleven one-hundredths of one per cent of the present true and actual value of the interest in real property possessed, directly or indirectly, by such entity.

(2) A taxable sale or transfer of a controlling interest may occur in one transaction or in a series of transactions. Transactions which occur within six months of each other are presumed, unless shown to the contrary, to be a series of transactions.

(3) A taxable sale or transfer of a controlling interest may be made by one seller or transferor or may be made by a group of sellers or transferors acting in concert. Sellers or transferors who are related to each other by blood or marriage are presumed, unless shown to the contrary, to be acting in concert.

(b) The tax imposed by subsection (a) of this section (1) shall not apply to any sale or transfer of a controlling interest in any entity to the extent such entity possesses, directly or indirectly, an interest in real property located in an area of any municipality designated as an enterprise zone in accordance with section 32-70, but shall apply to the extent such entity possesses, directly or indirectly, an interest in real property in this state located outside such area designated as such an enterprise zone, and (2) shall not apply to any sale or transfer of a controlling interest in any entity to effectuate a mere change of identity or form of ownership or organization where there is no change in beneficial ownership.

(P.A. 89-251, S. 39, 203; P.A. 90-315, S. 3, 6; P.A. 00-174, S. 36, 83; June 30 Sp. Sess. P.A. 03-1, S. 100.)

History: P.A. 89-251, S. 39 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 90-315 amended Subsec. (a) by deleting reference to the conveyance of such controlling interest and the real property possessed by such entity and substituted in lieu thereof “selling or transferring such controlling interest” and a description of the real property as “possessed by” such entity and amended Subsec. (b) by deleting the description of two types of transfers that would be exempt from the tax without inclusion in Subsec. (b) and by adding clarifying language to the exemption for real property located in an enterprise zone; P.A. 00-174 amended Subsec. (b) to designate existing exemption as Subdiv. (1) and to add Subdiv. (2) re exemption for transfers for purpose of change of identity or form of ownership, effective May 26, 2000, and applicable to sales or transfers occurring on or after July 1, 2000; June 30 Sp. Sess. P.A. 03-1 added provisions re the degree of property interest subject to tax and re transactions and persons subject to tax, effective August 1, 2003, for sales or transfers of a controlling interest occurring on or after that date.



Section 12-638c - Filing return and payment of tax. Penalty and waiver provisions. Regulations.

(a) On or before the last day of the month following the month in which the sale or transfer of a controlling interest in an entity which is subject to the tax imposed by section 12-638b, a return shall be filed with the commissioner by the person conveying the controlling interest, in such form as the commissioner may prescribe. Payment of the tax shall accompany such return. Returns shall be signed by the person required to file the return for such entity or by the authorized agent of such person but need not be verified by oath. If any entity fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner's satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) The provisions of this chapter shall be administered by the Commissioner of Revenue Services. All forms necessary or convenient for the enforcement of this chapter shall be prescribed, printed and furnished by said commissioner. The commissioner may adopt and enforce rules and regulations relating to the administration and enforcement of this chapter.

(P.A. 89-251, S. 40, 203; P.A. 95-26, S. 32, 52; P.A. 99-121, S. 21, 28.)

History: P.A. 89-251, S. 40 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 99-121 amended Subsec. (a) to allow commissioner to waive all or part of the penalties for reasonable cause, effective June 3, 1999.



Section 12-638d - Examination of records. Deficiency assessment. Penalty. Limitation of assessment period.

(a) The commissioner may examine the records of any entity subject to a tax imposed under this chapter, as he may deem necessary. If he shall determine therefrom that there is a deficiency with respect to the payment of any such tax due under the provisions of this chapter, he shall assess or reassess the deficiency in tax, give notice of such deficiency assessment or reassessment to the taxpayer and make demand upon him for payment. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return filed with the state. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash, or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax, penalty and interest shown to be due.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later. If no return has been filed as provided under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. No person shall be subject to a penalty under both this subsection and section 12-638c. If, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(P.A. 89-251, S. 42, 203; May Sp. Sess. P.A. 94-4, S. 65, 85; P.A. 95-26, S. 33, 52; 95-160, S. 64, 69.)

History: P.A. 89-251, S. 42 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% provided that interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-638e - Excess payments.

Section 12-638e is repealed, effective April 13, 1995.

(P.A. 89-251, S. 43, 203; P.A. 95-4, S. 7, 8.)



Section 12-638f - Claims for refund.

(a) Any person believing that he has overpaid any taxes due under this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. The commissioner shall review such claim within a reasonable time and, if he determines a refund is due, he shall credit the overpayment against any amount then due and payable from the person under this chapter, or any other act administered by the commissioner and the balance shall be refunded, upon order of the Comptroller, to the person. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subsection (b) of this section, a written protest with the commissioner.

(b) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which he sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(c) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(d) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to subsection (b) of section 12-638i.

(P.A. 89-251, S. 44, 203; P.A. 95-4, S. 6, 8; P.A. 97-243, S. 62, 67.)

History: P.A. 89-251, S. 44 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 95-4 permitted commissioner to credit overpayments against any other amounts due to the department and to refund balance, replacing authority to “act in accordance with section 12-638e”, effective April 13, 1995; P.A. 97-243 divided section into Subsecs. (a) to (d) and added provision for an administrative hearing with the department before taking an appeal to the Superior Court, established the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date.



Section 12-638g - Wilful violations. Penalties.

(a) Any entity required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of this chapter to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, “entity” includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any entity which wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by it to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No entity shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such entity may be charged and prosecuted for both such offenses upon the same information.

(P.A. 89-251, S. 45, 203; P.A. 97-203, S. 12, 20; P.A. 13-258, S. 57.)

History: P.A. 89-251, S. 45 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-638h - Records. Examinations. Hearings. Testimony.

(a) The Commissioner of Revenue Services may require all entities subject to a tax imposed under this chapter to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the taxes imposed by this chapter and the enforcement and collection thereof.

(b) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any entity liable under the provisions of this chapter and may investigate the character of the business of the entity in order to verify the accuracy of any return made or, if no return is made by the entity, to ascertain and determine the amount required to be paid.

(c) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(P.A. 89-251, S. 46, 203.)

History: P.A. 89-251, S. 46 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638i - Application to commissioner for hearing.

(a) Any taxpayer, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount of the tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(b) Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases to be heard, unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 88-230, S. 1, 12; P.A. 89-251, S. 47, 203; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 18, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 34, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 89-251, S. 47 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 95-26 amended Subsec. (b) to establish a process for appeal of actions by the commissioner, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.



Section 12-638j - Collection of tax. State lien against real estate as security for tax.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the Commissioner of Revenue Services or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(P.A. 89-251, S. 48, 203.)

History: P.A. 89-251, S. 48 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638k - Certain portion of tax collected to be remitted to town in which the real property is located.

(a) On or before the first day of the fourth month following the end of each calendar quarter, the commissioner shall certify to the State Comptroller an amount equal to eleven one hundredths of one per cent of the present true and actual value of the interest in real property conveyed in each town which has been collected pursuant to this chapter for such quarter, which amount shall be remitted to the town in which such real property is located. The State Comptroller shall draw his order on the State Treasurer not later than fifteen days following the date on which the commissioner certifies an amount to the State Comptroller. The State Treasurer shall pay the amount to be paid to each town in accordance with this section not later than five days from the date on which the State Comptroller draws his order on the State Treasurer.

(b) If the interest in real property conveyed is located in more than one town, the tax shall be allocated between or among the towns in proportion to the assessed value of the real property located in each town.

(P.A. 89-251, S. 49, 203; P.A. 97-243, S. 40, 67.)

History: P.A. 89-251, S. 49 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 97-243 amended Subsec. (a) to extend time within which department pays municipalities to quarterly payments, effective July 1, 1997.



Section 12-638l - Additional tax imposed with that under section 12-638b when the real property conveyed is classified as open space, maritime heritage, farm or forest land at the time of transfer.

(a) Any land which has been classified by the record owner thereof as open space land pursuant to section 12-107e or as maritime heritage land pursuant to section 12-107g, shall, if a controlling interest in the entity which possesses an interest in such land is sold within a period of ten years from the time the owner first caused such land to be so classified, be subject to a tax applicable to the present true and actual value of such land, which tax shall be in addition to the tax imposed under this chapter. Said tax shall be at the following rate: (1) Ten per cent of said present true and actual value if sold within the first year following the date of such classification; (2) nine per cent if sold within the second year following the date of such classification; (3) eight per cent if sold within the third year following the date of such classification; (4) seven per cent if sold within the fourth year following the date of such classification; (5) six per cent if sold within the fifth year following the date of such classification; (6) five per cent if sold within the sixth year following the date of such classification; (7) four per cent if sold within the seventh year following the date of such classification; (8) three per cent if sold within the eighth year following the date of such classification; (9) two per cent if sold within the ninth year following the date of such classification; and (10) one per cent if sold within the tenth year following the date of such classification. No tax shall be imposed on such record owner by the provisions of this chapter following the end of the tenth year after the date of such classification by such record owner.

(b) Any land which has been classified by the record owner thereof as farm land pursuant to section 12-107c or as forest land pursuant to section 12-107d shall, if a controlling interest in the entity which possesses an interest in such land is sold within a period of ten years from the time the owner acquired title to such land or from the time he first caused such land to be so classified, whichever is earlier, be subject to a tax applicable to the present true and actual value of such land, which tax shall be in addition to the tax imposed under this chapter. Said conveyance tax shall be at the following rate: (1) Ten per cent of said present true and actual value if sold within the first year of ownership by such record owner; (2) nine per cent if sold within the second year of ownership by such record owner; (3) eight per cent if sold within the third year of ownership by such record owner; (4) seven per cent if sold within the fourth year of ownership by such record owner; (5) six per cent if sold within the fifth year of ownership by such record owner; (6) five per cent if sold within the sixth year of ownership by such record owner; (7) four per cent if sold within the seventh year of ownership by such record owner; (8) three per cent if sold within the eighth year of ownership by such record owner; (9) two per cent if sold within the ninth year of ownership by such record owner; and (10) one per cent if sold within the tenth year of ownership by such record owner. No conveyance tax shall be imposed by the provisions of this chapter following the end of the tenth year of ownership by such record owner.

(P.A. 89-251, S. 50, 203; P.A. 07-127, S. 11.)

History: P.A. 89-251, S. 50 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 07-127 added reference to Sec. 12-107g and maritime heritage land in Subsec. (a), effective July 1, 2007.



Section 12-638m - Payment of tax imposed by section 12-638l. Classification of the land terminates automatically.

The tax imposed by section 12-638l shall be due and payable by the particular grantor who caused such classification to be made in the same manner as the tax imposed by this chapter. The total amount of the tax shall be paid to the town in the same manner as the municipal portion is paid to towns under section 12-638k. Upon the receipt of such payment, such land shall be automatically declassified and the assessor shall forthwith record with the town clerk a certificate setting forth that such land has been declassified. Thereafter, such land shall be assessed at its fair market value as determined by the assessor under the provisions of section 12-63 for all other property, until such time as a record owner may reclassify such land.

(P.A. 89-251, S. 51, 203.)

History: P.A. 89-251, S. 51 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638n - Transfers not subject to the tax under section 12-638l.

The provisions of section 12-638l shall not be applicable to any sale having any of the following underlying characteristics: (1) Transfers of land resulting from eminent domain proceedings; (2) mortgage deeds; (3) deeds to or by the United States of America, state of Connecticut or any political subdivision or agency thereof; (4) strawman deeds and deeds which correct, modify, supplement or confirm a deed previously recorded; (5) deeds between husband and wife and parent and child when no consideration is received, except that a subsequent nonexempt transfer by the grantee in such cases shall be subject to the provisions of section 12-638l as it would be if the grantor were making such nonexempt transfer; (6) tax deeds; (7) deeds releasing any property which is a security for a debt or other obligation; (8) deeds of partition; (9) property transferred as a result of death by devise or otherwise and in such transfer the date of acquisition or classification of the land for purposes of this chapter, whichever is earlier, shall be the date of acquisition or classification by the decedent; (10) deeds to any corporation, trust or other entity, of land to be held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, provided such corporation, trust or other entity has received a determination from the Internal Revenue Service that contributions to it are deductible under applicable sections of the Internal Revenue Code; and (11) land subject to a covenant specifically set forth in the deed transferring title to such land, which covenant is enforceable by the town in which such land is located, to refrain from selling or developing such land in a manner inconsistent with its classification as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, for a period of not less than eight years from the date of transfer, if such covenant is violated the tax set forth in this chapter shall be applicable at the rate which would have been applicable at the date the deed containing the covenant was delivered and, in addition, the town or any taxpayer therein may commence an action to enforce such covenant. If such action is taken by such a taxpayer, the town shall be served as a necessary party.

(P.A. 89-251, S. 52, 203; P.A. 07-127, S. 12.)

History: P.A. 89-251, S. 52 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 07-127 made technical changes and added reference to Sec. 12-107g and maritime heritage land, effective July 1, 2007.



Section 12-638o - Filing and collection provisions related to the tax under sections 12-638l to 12-638n, inclusive.

The provisions of sections 12-638a to 12-638k, inclusive, pertaining to the filing of returns, declarations, assessment and collection of taxes and penalties shall be applicable to the tax imposed by sections 12-638l to 12-638n, inclusive.

(P.A. 89-251, S. 53, 203.)

History: P.A. 89-251, S. 53 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638p - Certain records to be kept by any entity with respect to which a sale or transfer of controlling interest in such entity is subject to tax under this chapter.

Any entity with respect to which there is a sale or transfer of a controlling interest in such entity, which sale or transfer is subject to the tax imposed by section 12-638b, shall keep a record of and report every transfer of a controlling interest in its stock or in its capital, profits or beneficial interests, as the case may be, and such other information as the Commissioner of Revenue Services may require to enforce this chapter. Such report shall be filed annually or more often as may be required under regulations adopted by said commissioner in accordance with chapter 54.

(P.A. 90-315, S. 1, 6.)

History: P.A. 90-315 effective June 12, 1990, and applicable to any sale or transfer of a controlling interest in any entity occurring on or after July 1, 1990.






Chapter 228c - Gift Tax

Section 12-640 - Imposition of gift tax.

For the calendar year 1991 and each year thereafter, a tax computed as provided in section 12-642 is hereby imposed on the transfer of property by gift during such taxable year by any individual resident or nonresident provided, for the calendar year 1991, such tax shall be imposed only on those gifts which are transferred on or after September 1, 1991.

(June Sp. Sess. P.A. 91-3, S. 136, 168.)

History: June Sp. Sess. P.A. 91-3, S. 136 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991.



Section 12-641 - Tax not applicable to transfers outside the state.

The provisions of this chapter shall not apply to the transfer of tangible personal property and real property having a situs outside the state of Connecticut.

(June Sp. Sess. P.A. 91-3, S. 137, 168.)

History: June Sp. Sess. P.A. 91-3, S. 137 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991.



Section 12-642 - Rate of tax. Aggregate limit on tax imposed.

(a)(1) With respect to calendar years commencing prior to January 1, 2001, the tax imposed by section 12-640 for the calendar year shall be at a rate of the taxable gifts made by the donor during the calendar year set forth in the following schedule:

Amount of Taxable Gifts

Rate of Tax

Not over $25,000

1%

Over $25,000

$250, plus 2% of the excess

but not over $50,000

over $25,000

Over $50,000

$750, plus 3% of the excess

but not over $75,000

over $50,000

Over $75,000

$1,500, plus 4% of the excess

but not over $100,000

over $75,000

Over $100,000

$2,500, plus 5% of the excess

but not over $200,000

over $100,000

Over $200,000

$7,500, plus 6% of the excess

over $200,000

(2) With respect to the calendar years commencing January 1, 2001, January 1, 2002, January 1, 2003, and January 1, 2004, the tax imposed by section 12-640 for each such calendar year shall be at a rate of the taxable gifts made by the donor during the calendar year set forth in the following schedule:

Amount of Taxable Gifts

Rate of Tax

Over $25,000

$250, plus 2% of the excess

but not over $50,000

over $25,000

Over $50,000

$750, plus 3% of the excess

but not over $75,000

over $50,000

Over $75,000

$1,500, plus 4% of the excess

but not over $100,000

over $75,000

Over $100,000

$2,500, plus 5% of the excess

but not over $675,000

over $100,000

Over $675,000

$31,250, plus 6% of the excess

over $675,000

(3) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2005, but prior to January 1, 2010, including the aggregate amount of all Connecticut taxable gifts made by the donor during all calendar years commencing on or after January 1, 2005, but prior to January 1, 2010, the tax imposed by section 12-640 for the calendar year shall be at the rate set forth in the following schedule, with a credit allowed against such tax for any tax previously paid to this state pursuant to this subdivision:

Amount of Taxable Gifts

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

but not over $2,100,000

5.085% of the excess over $0

Over $2,100,000

$106,800 plus 8% of the excess

but not over $2,600,000

over $2,100,000

Over $2,600,000

$146,800 plus 8.8% of the excess

but not over $3,100,000

over $2,600,000

Over $3,100,000

$190,800 plus 9.6% of the excess

but not over $3,600,000

over $3,100,000

Over $3,600,000

$238,800 plus 10.4% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$290,800 plus 11.2% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$402,800 plus 12% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$522,800 plus 12.8% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$650,800 plus 13.6% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$786,800 plus 14.4% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$930,800 plus 15.2% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$1,082,800 plus 16% of the excess

over $10,100,000

(4) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2010, but prior to January 1, 2011, including the aggregate amount of all Connecticut taxable gifts made by the donor during all calendar years commencing on or after January 1, 2005, the tax imposed by section 12-640 for the calendar year shall be at the rate set forth in the following schedule, with a credit allowed against such tax for any tax previously paid to this state pursuant to this subdivision or pursuant to subdivision (3) of this subsection, provided such credit shall not exceed the amount of tax imposed by this section:

Amount of Taxable Gifts

Rate of Tax

Not over $3,500,000

None

Over $3,500,000

7.2% of the excess

but not over $3,600,000

over $3,500,000

Over $3,600,000

$7,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$46,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$130,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$220,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$316,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$418,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$526,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$640,200 plus 12% of the excess

over $10,100,000

(5) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2011, including the aggregate amount of all Connecticut taxable gifts made by the donor during all calendar years commencing on or after January 1, 2005, the tax imposed by section 12-640 for the calendar year shall be at the rate set forth in the following schedule, with a credit allowed against such tax for any tax previously paid to this state pursuant to this subdivision or pursuant to subdivision (3) or (4) of this subsection, provided such credit shall not exceed the amount of tax imposed by this section:

Amount of Taxable Gifts

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

7.2% of the excess

but not over $3,600,000

over $2,000,000

Over $3,600,000

$115,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$154,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$238,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$328,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$424,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$526,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$634,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$748,200 plus 12% of the excess

over $10,100,000

(b) The tax imposed by section 12-640 shall be paid by the donor. If the gift tax is not paid when due the donee of any gift shall be personally liable for the tax to the extent of the value of the gift.

(c) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2016, the aggregate amount of tax imposed by section 12-640 for all calendar years commencing on or after January 1, 2016, shall not exceed twenty million dollars.

(June Sp. Sess. P.A. 91-3, S. 138, 168; P.A. 00-170, S. 8, 42; May 9 Sp. Sess. P.A. 02-1, S. 76; June 30 Sp. Sess. P.A. 03-1, S. 99; P.A. 05-251, S. 67; June Sp. Sess. P.A. 09-3, S. 118; Sept. Sp. Sess. P.A. 09-8, S. 12; P.A. 11-6, S. 87; P.A. 15-244, S. 175.)

History: June Sp. Sess. P.A. 91-3, S. 138 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 00-170 amended Subsec. (a) to modify the rate structure and to provide for a phase-out of the tax on gifts under $1,000,000, which phase-out will be complete after January 1, 2006, effective May 26, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to delay by two years the phase-out of the tax on gifts under $1,000,000, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to extend by two years the phaseout of the tax on gifts under $1,000,000, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2003; P.A. 05-251 amended Subsec. (a) by replacing rate structure in former Subdivs. (3) to (7) with rate structure in new Subdiv. (3), effective June 30, 2005, and applicable to calendar years commencing on or after January 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by inserting “but prior to January 1, 2010,” in Subdiv. (3) and adding Subdiv. (4) re new rate structure, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a)(4) to change “January 1, 2010,” to “January 1, 2005,” and to add provisions re tax previously paid pursuant to Subdiv. (3) and re credit shall not exceed amount of tax imposed, effective October 5, 2009, and applicable to gifts made during calendar years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (a) by adding Subdiv. (5) re new tax rates, effective May 4, 2011, and applicable to gifts made during calendar years commencing on or after January 1, 2011; P.A. 15-244 added Subsec. (c) re aggregate cap of $20,000,000 on amount of tax imposed by Sec. 12-640 for all calendar years commencing on or after January 1, 2016, effective June 30, 2015, and applicable to gifts made during calendar years commencing on or after January 1, 2015.



Section 12-643 - Definition of taxable gifts and Connecticut taxable gifts.

(a) The term “taxable gifts” means the transfers by gift which are included in taxable gifts for federal gift tax purposes under Section 2503 and Sections 2511 to 2514, inclusive, and Sections 2516 to 2519, inclusive, of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, less the deductions allowed in Sections 2522 to 2524, inclusive, of said Internal Revenue Code, except in the event of repeal of the federal gift tax, then all references to the Internal Revenue Code in this section shall mean the Internal Revenue Code as in force on the day prior to the effective date of such repeal.

(b) In the administration of the tax under this chapter, the Commissioner of Revenue Services shall apply the provisions of Sections 2701 to 2704, inclusive, of said Internal Revenue Code. The words “secretary or his delegate” as used in the aforementioned sections of the Internal Revenue Code means the Commissioner of Revenue Services.

(c) The term “Connecticut taxable gifts” means taxable gifts made during a calendar year commencing on or after January 1, 2005, that are, (1) for residents of this state, taxable gifts, wherever located, but excepting gifts of real estate or tangible personal property located outside this state, and (2) for nonresidents of this state, gifts of real estate or tangible personal property located within this state.

(June Sp. Sess. P.A. 91-3, S. 139, 168; P.A. 97-243, S. 41, 67; P.A. 05-251, S. 68; P.A. 06-196, S. 227.)

History: June Sp. Sess. P.A. 91-3, S. 139 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 97-243 clarified that the commissioner is to apply Secs. 2701 to 2704 of the Internal Revenue Code, effective June 24, 1997, and applicable to calendar years commencing on or after January 1, 1997; P.A. 05-251 divided section into Subsecs. (a) and (b), amended Subsec. (a) by adding provision re repeal of federal gift tax and added Subsec. (c) re definition of “Connecticut taxable gifts”, effective June 30, 2005, and applicable to calendar years commencing on or after January 1, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 12-644 - Returns.

(a) Any individual, whether resident or nonresident, liable for a return under this chapter, who in the calendar year makes any transfer by gift not excluded in this chapter shall make a return with respect to the gift tax imposed by this chapter.

(b) If the donor dies before filing his return, the executor of his will or the administrator of his estate shall file the return. If the donor becomes legally incompetent before filing his return, his guardian or conservator shall file the return.

(c) The return shall set forth:

(1) Each gift made during the calendar year which is to be included in computing the taxable gifts.

(2) The deductions claimed and allowable under section 12-643.

(3) A description of the gift, and the donee's name, address and Social Security account number.

(4) The fair market value of gifts not made in money.

(5) Such further information as the Commissioner of Revenue Services may find necessary to administer properly the provisions of this chapter.

(d) (1) If any gift which is required to be shown on a return under this chapter is not shown on such return, or if the information set forth in such return fails to meet the requirements of subsection (c) of this section, any tax imposed by this chapter on such undisclosed gift may be assessed at any time with respect to that gift, even if the commissioner has filed a return on behalf of the taxpayer in accordance with section 12-649.

(2) In the case of any item adequately disclosed in such return in accordance with subsection (c) of this section, the provisions of subdivision (1) of this subsection shall not apply.

(June Sp. Sess. P.A. 91-3, S. 140, 168; P.A. 06-194, S. 19.)

History: June Sp. Sess. P.A. 91-3, S. 140 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 06-194 added Subsec. (d) re assessment of tax on undisclosed gifts, effective June 9, 2006, and applicable to gifts made during calendar years commencing on or after January 1, 2006.



Section 12-645 - Date of filing of returns. Exception.

Returns required under this chapter shall be filed on or before the fifteenth day of April following the close of the calendar year except where a gift is made during the calendar year in which the donor dies, the return with respect to such donor shall be filed on or before the last date, including extensions, for filing the estate tax return under chapter 217 with respect to such donor.

(June Sp. Sess. P.A. 91-3, S. 141, 168; P.A. 95-27, S. 2, 4; P.A. 06-194, S. 20.)

History: June Sp. Sess. P.A. 91-3, S. 141, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 95-27 added exception for gifts made in the calendar year in which the donor dies, effective May 8, 1995, and applicable to gifts made on or after January 1, 1995; P.A. 06-194 changed filing requirement for deceased donor from filing a gift tax return for federal gift tax purposes to filing an estate tax return under chapter 217, effective June 9, 2006, and applicable to gifts made during calendar years commencing on or after January 1, 2006.



Section 12-646 - Appraisal of property by commissioner. Declaration by donor.

The Commissioner of Revenue Services may require the donor or the donee to show the property subject to the tax, as provided in this chapter, to the commissioner upon demand and may employ a suitable person to appraise the property. The donor shall submit a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, that the property shown by said donor on said donor's return to the commissioner includes all of the property transferred by gift for the calendar year involved and not excluded herein.

(June Sp. Sess. P.A. 91-3, S. 142, 168; P.A. 00-174, S. 66, 83.)

History: June Sp. Sess. P.A. 91-3, S. 142, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 00-174 deleted requirement for an affidavit for certain information required to be submitted, added provisions re declaration and made technical changes for purposes of gender neutrality, effective July 1, 2000.



Section 12-646a - Value of farm transferred by gift.

(a) In determining the tax due under the provisions of this chapter, the value of any farm land, as defined in section 12-107c, transferred by a donor by gift to a donee who is a lineal descendant or spouse thereof, shall be determined in accordance with the provisions of section 12-63.

(b) If, within ten years immediately following a transfer to a donee where, as provided in subsection (a) of this section, the value is determined in accordance with the provisions of section 12-63, such farm land is transferred by the donee to a party other than the donee's lineal descendant or the spouse thereof or is no longer classified as farm land in accordance with section 12-107c, such donee or, if such land was transferred to such donee's lineal descendant or the spouse thereof, such descendant or the spouse thereof shall be liable for the difference between the tax that was due from the donor under the provisions of subsection (a) of this section and the tax that would have been due if such land had been valued based upon its fair market value, rather than at its value as land classified as farm land pursuant to section 12-107c, at the time of such transfer by such donor. The gift tax return of the donor shall include, in such manner as required by the Commissioner of Revenue Services for purposes of this section, a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, as to the fair market value of such farm land, based on its highest and best use value, as of the time of such transfer by such donor. The tax imposed under this subsection shall be paid to the commissioner within sixty days following the date of such transfer or change in classification, and if not so paid shall bear interest at the rate of one per cent per month or fraction thereof, commencing at the expiration of such sixty days, until paid. The commissioner may, for cause shown, on written application of such donee or, if such land was transferred to the donee's lineal descendant or the spouse thereof, such descendant or the spouse thereof, filed with said commissioner at or before the expiration of such sixty days, extend the time for payment of said tax or any part thereof.

(c) The tax imposed under subsection (b) of this section shall be a lien in favor of the state of Connecticut upon such real property so valued as farm land from the date on which the transfer described in subsection (a) of this section was made until, if there has been no transfer or change in classification resulting in the imposition of tax under subsection (b) of this section, the expiration of ten years immediately following such transfer, or in the event of a transfer or change in classification resulting in the imposition of tax under subsection (b) of this section, payment of the tax and interest, if any, imposed under subsection (b) of this section is made; provided such lien shall not be valid against any bona fide purchaser, as defined in subsection (a) of section 12-35b, or qualified encumbrancer, as defined in subsection (b) of section 12-35b.

(May Sp. Sess. P.A. 94-4, S. 44, 85; P.A. 95-27, S. 3, 4; 95-160, S. 64, 69; P.A. 00-174, S. 67, 83.)

History: May Sp. Sess. P.A. 94-4, S. 44, effective June 9, 1994; P.A. 95-27 added ten-year limit to period during which additional gift tax could be owed if farm land is sold or converted to nonfarm use, and Subsec. (c) regarding a lien in favor of the state on land valued as farm land transferred under Subsec. (a), effective May 8, 1995, and applicable to gifts made on or after July 1, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 00-174 amended Subsec. (b) to delete requirement for a sworn statement and add requirement for a declaration of certain information required to be submitted, effective July 1, 2000.



Section 12-647 - Payment of tax. Penalty for late payment. Extensions. Changes in federal gift tax. Overpayments.

(a) The tax imposed under this chapter shall be due and payable by the donor no later than April fifteenth following the close of the calendar year during which the gift was made and shall be payable to the Commissioner of Revenue Services. The return required under section 12-644 shall accompany such payment. Where a gift is made during the calendar year in which the donor dies, the last date for paying the tax required under this chapter shall be the last date, including extensions, for filing the estate tax return under chapter 217 with respect to such donor. If any person fails to pay the amount of tax reported to be due on such return within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such return.

(b) The commissioner for good cause may extend the time for making any return and paying any amount required to be paid under this chapter if a written request therefor is filed with the commissioner together with a tentative return which must be accompanied by a payment of the tax, which shall be estimated in such tentative return, on or before the last day for filing the return. Any person to whom an extension is granted shall pay, in addition to the tax, interest at the rate of one per cent per month or fraction thereof from the date on which the tax would have been due without the extension until the date of payment.

(c) If the amount of a taxpayer's taxable gifts, for federal gift tax purposes, reported on such taxpayer's federal gift tax return for any calendar year, is changed or corrected by the United States Internal Revenue Service or other competent authority, the taxpayer shall report such change or correction in federal taxable gifts within ninety days after the final determination of such change or correction, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended federal gift tax return shall also file within ninety days thereafter an amended return under this chapter and shall give such information as the commissioner may require. The time for filing such report or amended return may be extended by the commissioner upon due cause shown. Notwithstanding any limitation of time in this chapter, if, upon examination, the commissioner finds that such taxpayer is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of such report or amended return, notify such taxpayer of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay the commissioner the amount of such additional tax and interest. If, upon examination of such report or amended return and related information, the commissioner finds that the taxpayer has overpaid the tax due the state, the commissioner shall certify the amount of such overpayment, together with interest as provided in subsection (d) of this section, to the Comptroller, and such amount shall be paid to the taxpayer by the State Treasurer upon order of the Comptroller.

(d) (1) Whenever there is an overpayment of the tax imposed by this chapter, the commissioner shall return to the taxpayer the overpayment, which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, as provided in subdivisions (2) and (3) of this subsection.

(2) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to (A) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, determined without regard to any extension of time for filing, or (B) the ninety-first day after the date such return was filed, whichever is later.

(3) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(June Sp. Sess. P.A. 91-3, S. 143, 168; May Sp. Sess. P.A. 92-5, S. 34, 37; P.A. 94-5, S. 1, 2; P.A. 95-26, S. 35, 52; P.A. 06-194, S. 21; P.A. 13-232, S. 6.)

History: June Sp. Sess. P.A. 91-3, S. 143, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (a) to add provisions regarding later payments and added Subsecs. (b) and (c); P.A. 94-5 amended Subsec. (a) re date of filing gift tax return when donor dies in year in which gift is made, effective April 7, 1994, and applicable to taxable years commencing or after January 1, 1994; P.A. 95-26 amended Subsecs. (a), (b) and (c) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 06-194 amended Subsec. (a) by requiring an estate tax return, rather than a gift tax return, from a deceased donor, added Subsec. (d) re payment of interest on overpayment of taxes, and made a conforming change in Subsec. (c), effective June 9, 2006, and applicable to taxes due for calendar years commencing on or after January 1, 2005; P.A. 13-232 amended Subsec. (d) to designate existing provisions as Subdiv. (1) and amend same to delete provision re commencing of interest on overpayment, and to add Subdivs. (2) and (3) re timing of interest payments, effective July 1, 2013, and applicable to refunds issued on or after that date.



Section 12-648 - Credit against succession tax.

A credit shall be allowed against the tax imposed under chapter 216 in the amount of any tax imposed and paid under sections 12-640 to 12-649, inclusive, with respect to a gift includable in the gross taxable estate of the donor under said chapter 216.

(June Sp. Sess. P.A. 91-3, S. 144, 168; May Sp. Sess. P.A. 92-5, S. 35, 37; P.A. 93-261, S. 1, 4.)

History: June Sp. Sess. P.A. 91-3, S. 144, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change; P.A. 93-261 deleted existing section and established a credit against the succession tax with respect to any tax imposed and paid under the gift tax, effective July 1, 1993, and applicable to gifts made on or after July 1, 1993.



Section 12-649 - Records. Penalties. Administration. Appeals. Collection. Liens.

The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this chapter and had expressly referred to the tax under this chapter, except to the extent that any provision is inconsistent with a provision in this chapter.

(June Sp. Sess. P.A. 91-3, S. 145, 168.)

History: June Sp. Sess. P.A. 91-3, S. 145, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991.






Chapter 228d - Marijuana and Controlled Substances Tax

Section 12-650 - Definitions.

As used in this chapter:

(1) “Marijuana” means any marijuana, whether real or counterfeit, as defined in subdivision (29) of section 21a-240, that is held, possessed, transported, sold or offered to be sold in violation of any provision of the general statutes;

(2) “Controlled substance” means any controlled substance as defined in subdivision (9) of section 21a-240, that is held, possessed, transported, sold or offered to be sold in violation of any provision of the general statutes;

(3) “Dealer” means any person who, in violation of any provision of the general statutes, manufactures, produces, ships, transports, or imports into the state or in any manner acquires or possesses more than forty-two and one- half grams of marijuana or seven or more grams of any controlled substance or ten or more dosage units of any controlled substance which is not sold by weight; and

(4) “Commissioner” means the Commissioner of Revenue Services.

(P.A. 91-397, S. 1.)

Cited. 235 C. 539.



Section 12-651 - Imposition of tax on marijuana and controlled substances. Stamps.

(a) A tax is imposed on any marijuana or controlled substances purchased, acquired, transported or imported into the state. Payment thereof shall be evidenced by the permanent affixing of stamps on the marijuana or controlled substance immediately after receipt. Each stamp or other official indicia may be used only once.

(b) The tax imposed pursuant to this section shall be at the following rates: (1) On each gram of marijuana or portion of a gram, three dollars and fifty cents, and (2) on each gram of a controlled substance, or portion of a gram, two hundred dollars or on each fifty dosage units of a controlled substance that is not sold by weight, or portion thereof, two thousand dollars. For the purpose of calculating the tax due under this section, an ounce of marijuana or other controlled substance is measured by the weight of the substance in the dealer's possession.

(c) Any tax imposed pursuant to this section is due and payable immediately upon acquisition or possession in this state by a dealer.

(P.A. 91-397, S. 2.)

Cited. 235 C. 539.



Section 12-652 - Possession of unstamped marijuana or controlled substance by dealer prohibited.

No dealer may possess any marijuana or controlled substance upon which a tax is imposed pursuant to section 12-651 unless the tax has been paid on the marijuana or controlled substance as evidenced by a stamp or other official indicia.

(P.A. 91-397, S. 3.)



Section 12-653 - Commissioner to provide stamps.

The commissioner shall secure stamps, of such designation and denomination as he prescribes, suitable to be affixed to marijuana and controlled substances as evidence of the tax imposed by section 12-651.

(P.A. 91-397, S. 4.)



Section 12-654 - Purchase of stamps, labels or other indicia.

Official stamps, labels or other indicia to be affixed to all marijuana or controlled substances shall be purchased from the commissioner. The purchaser shall pay one hundred per cent of the face value for each stamp, label or other indicia at the time of purchase. The commissioner shall provide the stamps, labels or other indicia in denominations in multiples of ten dollars.

(P.A. 91-397, S. 5.)



Section 12-655 - Dealers to keep records; examination by commissioner. Assessment of tax deficiency. Penalty and interest for failure to pay tax when due. Lien against real estate for tax. Foreclosure procedure. Hearing and appeal.

(a) Each dealer shall keep complete and accurate records of all marijuana or controlled substances on which a tax is imposed. Such records shall be a kind and in such form as the commissioner may prescribe and shall be preserved for three years in such manner as to insure permanency and accessibility for inspection by the commissioner or his authorized agents. The commissioner and his authorized agents may examine the books, papers and records of any dealer for the purpose of determining whether the tax imposed by this chapter has been paid and may examine any marijuana or controlled substances upon any premises where such marijuana or controlled substances are possessed to determine if the provisions of this chapter are being obeyed.

(b) If, after an examination of the invoices, books and records of a dealer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the dealer has not purchased sufficient stamps to cover his receipts and sales or other disposition of any marijuana or controlled substances, he shall thereupon assess the deficiency in tax. There shall be imposed a penalty of ten per cent of the deficiency or fifty dollars, whichever amount is greater, and interest shall accrue on the tax at the rate of one per cent per month from the due date of such tax to the date of payment. In any case where a dealer cannot produce evidence of sufficient stamp purchases to cover the receipt of any marijuana or controlled substances, it shall be presumed that such marijuana or controlled substances were sold without having the proper stamps affixed. If the commissioner determines that the deficiency or any part thereof is due to a fraudulent intent to evade the tax, there shall be imposed a penalty of twenty-five per cent of the deficiency and interest shall accrue on the tax at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(c) Except in the case of a wilfully false or fraudulent intent to evade the tax, no assessment of additional tax with respect to any return shall be made after the expiration of more than three years from the date of the filing of such return or from the original due date of such return, whichever is later, provided, if no return has been filed as provided in this chapter, the Commissioner of Revenue Services may determine the amount of tax due from the best information available and assess such tax together with statutory penalties and interest at any time. If prior to the expiration of the period prescribed in this section for the assessment of additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(d) The provisions of sections 12-553 and 12-554 shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into said chapter and had expressly referred to the tax imposed under said chapter, except to the extent that any such provision is inconsistent with a provision of said chapter.

(P.A. 91-397, S. 6; P.A. 93-361, S. 7; P.A. 95-26, S. 36, 52.)

History: P.A. 93-361 added Subsec. (d) incorporating by reference hearing and appeal procedures; P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Cited. 235 C. 539.



Section 12-656 - Oaths and subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(P.A. 91-397, S. 7.)



Section 12-657 - Administration. Regulation.

The administration of this chapter is vested in the Commissioner of Revenue Services. All forms necessary and proper for the enforcement of this chapter shall be prescribed and furnished by the commissioner. The commissioner may require any agent, clerk, stenographer or other assistant to execute a bond in such sum as said commissioner determines for the faithful discharge of his duties. The commissioner may prescribe regulations and rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations and rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and oftener in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(P.A. 91-397, S. 8.)

Cited. 235 C. 539.



Section 12-658 - Tax not applicable to persons lawfully in possession of marijuana or a controlled substance.

The provisions of this chapter shall not be construed to require persons lawfully in possession of marijuana or a controlled substance pursuant to any provision of the general statutes to pay the tax imposed pursuant to section 12-651.

(P.A. 91-397, S. 9.)



Section 12-659 - Information obtained under this chapter not subject to disclosure.

Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the commissioner shall withhold from disclosure to any person any information contained in a report or return required under this chapter. No information contained in such report or return may be used against the dealer in any criminal proceeding, unless otherwise obtained, except in connection with a proceeding involving taxes due under this chapter from the taxpayer making the return.

(P.A. 91-397, S. 10; P.A. 97-47, S. 19.)

History: P.A. 97-47 substituted “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.

Cited. 235 C. 539.



Section 12-660 - Penalties. Exemption from limitation on prosecution.

(a) Any dealer who violates any provision of this chapter shall pay a penalty of one hundred per cent of the tax in addition to the tax imposed pursuant to section 12-651.

(b) In addition to the penalty imposed pursuant to subsection (a) of this section, any person who violates any provision of this chapter shall be fined not more than ten thousand dollars or imprisoned not more than six years or both.

(c) Notwithstanding the provisions of subsection (b) of section 54-193, a person may be prosecuted for a violation of any provision of this chapter more than five years after such violation.

(P.A. 91-397, S. 11.)

Cited. 235 C. 539.






Chapter 228e - Tourism Account Surcharge

Section 12-665 - Imposition of surcharge.

A surcharge is hereby imposed on the rental or leasing, for a period of thirty consecutive calendar days or less, of a passenger motor vehicle by any person licensed pursuant to section 14-15. Said surcharge shall be in addition to any tax otherwise applicable to any such transaction. No surcharge shall be imposed under this section for the rental or leasing of a motor vehicle pursuant to a written agreement having a term of more than thirty days.

(P.A. 92-184, S. 5, 19; P.A. 94-95, S. 18; June 30 Sp. Sess. P.A. 03-1, S. 107.)

History: P.A. 92-184, S. 5 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date; P.A. 94-95, changed name of fund from “tourism fund” to “tourism account”; June 30 Sp. Sess. P.A. 03-1 made a technical change, effective August 16, 2003.



Section 12-666 - Rate. Collection. Regulations.

(a) The surcharge imposed by section 12-665 shall be at a rate of one dollar for each day, or portion thereof, up to thirty days, for which the lessor charges the lessee for the rental or lease of such a motor vehicle.

(b) Reimbursement for the surcharge imposed by section 12-665 shall be collected by the lessor from the lessee and such surcharge reimbursement, termed “surcharge” in this subsection, shall be paid by the consumer to the retailer and each retailer shall collect from the consumer the full amount of the surcharge imposed by section 12-665. Such surcharge shall be a debt from the lessee to the lessor, when so added to the original lease or rental price, and shall be recoverable at law in the same manner as other debts. Whenever such surcharge, payable by the consumer with respect to a charge account or credit sale is remitted by the retailer to the commissioner and such sale as an account receivable is determined to be worthless and is actually written off as uncollectible for federal income tax purposes, the amount of such surcharge remitted may be credited against the surcharge due on the surcharge return filed by the retailer for the monthly or quarterly period, whichever is applicable, next following the period in which such amount is actually so written off, but in no event shall such credit be allowed later than three years following the date such surcharge is remitted. The commissioner shall, by regulations adopted in accordance with chapter 54, provide standards for proving any such claim for credit. If any account with respect to which such credit is allowed is thereafter collected by the retailer in whole or in part, the amount so collected shall be included in the surcharge return covering the period in which such collection occurs.

(P.A. 92-184, S. 6, 19; P.A. 93-166, S. 1, 2.)

History: P.A. 92-184, S. 6 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date; P.A. 93-166 amended description of “day, or portion thereof,” in Subsec. (a), effective July 1, 1993.



Section 12-667 - Returns. Penalty for late filing. Extensions. Proceeds from surcharge to be deposited in General Fund.

(a) The surcharge imposed by this chapter is due and payable to the commissioner monthly on or before the last day of the month next succeeding each monthly period except that every person whose total surcharge liability for the twelve-month period ended on the preceding September thirtieth was less than four thousand dollars shall file returns and pay the surcharge on a quarterly basis. “Quarterly” means a period of three calendar months commencing on the first day of January, April, July or October of each year or, if any seller commences business on a date other than the first day of January, April, July or October, a period beginning on the date of commencement of business and ending on March thirty-first, June thirtieth, September thirtieth or December thirty-first, respectively.

(b) On or before the last day of the month following each monthly or quarterly period, as the case may be, a return for the preceding period shall be filed with the commissioner in such form as the commissioner may prescribe. Returns shall be signed by the person required to file the return or by his authorized agent but need not be verified by oath, provided a return required to be filed by a corporation shall be signed by an officer of such corporation.

(c) The return shall show the number and rental period of all vehicles leased by the lessor during the preceding reporting period. The return shall also show the amount of the surcharges for the period covered by the return in such manner as the commissioner may require and such other information as the commissioner deems necessary for the proper administration of this chapter.

(d) Any person who fails to pay the surcharge imposed by this chapter to the state or any amount of surcharge required to be collected and paid to the state within the time required shall pay a penalty of fifteen per cent of the surcharge or fifty dollars, whichever amount is greater, in addition to the surcharge or amount of the surcharge, plus interest at the rate of one per cent per month or fraction thereof from the due date of such surcharge or amount of surcharge required to be collected to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the penalties provided under this chapter when it is proven to the satisfaction of the commissioner that failure to pay any surcharge was due to reasonable cause and was not intentional or due to neglect.

(e) The commissioner, if he deems it necessary in order to insure payment to or facilitate the collection by the state of the amount of surcharges, may permit or require returns and payment of the amount of surcharges for other than monthly or quarterly periods.

(f) The commissioner for good cause may extend the time for making any return and paying any amount required to be paid under this chapter if a written request therefor is filed with the commissioner together with a tentative return which must be accompanied by a payment of the surcharge, which shall be estimated in such tentative return, on or before the last day for filing the return. Any person to whom an extension is granted shall pay, in addition to the surcharge, interest at the rate of one per cent per month or fraction thereof from the date on which the surcharge would have been due without the extension until the date of payment.

(g) The proceeds from the surcharge imposed by this chapter shall be deposited in the General Fund.

(P.A. 92-184, S. 7, 19; P.A. 94-95, S. 16; P.A. 95-26, S. 37, 52; June 30 Sp. Sess. P.A. 03-1, S. 108.)

History: P.A. 92-184, S. 7 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date; P.A. 94-95 changed name of fund from “tourism fund” to “tourism account”; P.A. 95-26 amended Subsec. (d) to lower interest rate from 1.66% to 1% and deleted Subsec. (e) re postmark of returns, relettered the remaining Subsecs., and lowered the interest rate in Subsec. (f) from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (g) to redirect surcharge revenue to the General Fund, effective August 16, 2003.



Section 12-668 - Administrative provisions. Penalties. Hearings and appeals.

The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this chapter and had expressly referred to the surcharge under this chapter, except to the extent that any provision is inconsistent with a provision in this chapter.

(P.A. 92-184, S. 8, 19.)

History: P.A. 92-184, S. 8 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date.






Chapter 228f - Nursing Home Tax (Repealed)

Section 12-675 - Nursing home tax.

Section 12-675 is repealed, effective October 1, 2002.

(May Sp. Sess. P.A. 92-16, S. 34, 89; P.A. 93-262, S. 1, 87; S.A. 02-12, S. 1.)






Chapter 228g - Filings and Electronic Funds Transfers

Section 12-685 - Definitions.

For the purposes of this chapter:

(1) “Commissioner” means the Commissioner of Revenue Services or any employee of the department.

(2) “Department” means the Department of Revenue Services.

(3) “Electronic funds transfer” means any transfer of funds that is initiated through an electronic terminal, telephonic instrument or computer or magnetic tape so as to order, instruct or authorize a financial institution to debit or credit an account but shall not include any transfer originated by check, draft or similar paper instrument.

(4) “Person” means any individual, partnership, company, society, association, trustee, executor, administrator or other fiduciary or custodian, public or private corporation or limited liability company, but does not include any Connecticut town, city, borough, consolidated town and city or consolidated town and borough.

(5) “Tax” means the tax or taxes imposed under this title or any other title of the general statutes and payable to the Commissioner of Revenue Services.

(May Sp. Sess. P.A. 92-17, S. 35, 59; P.A. 93-332, S. 13, 42; P.A. 94-6, S. 1, 4; P.A. 95-79, S. 35, 189; P.A. 97-243, S. 42, 67.)

History: May Sp. Sess. P.A. 92-17, S. 35 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; P.A. 93-332 added new Subdiv. (4) defining “person” and renumbered the Subdiv. defining “tax” as Subdiv. (5), effective June 25, 1993, and applicable to tax payments or estimated tax payments due on or after July 1, 1993; P.A. 94-6, made technical change to exclusions in definition of “person”, effective April 7, 1994, and applicable to payments required to be made on or after said date; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-243 amended Subdiv. (5), defining “tax”, to replace chapter references with reference to any tax payable to commissioner, effective June 24, 1997.



Section 12-686 - Payment of taxes by electronic funds transfer. When required.

(a)(1) Except as otherwise provided in subsections (b), (c) and (d) of this section, the commissioner may require every person who files a tax return for any tax on a monthly or quarterly basis to pay such tax during the twelve-month period following a determination of liability under this subdivision by one of the means of electronic funds transfer approved by the department, if the commissioner determines that such person's liability for such tax was four thousand dollars or more for the twelve-month period ending on the June thirtieth immediately preceding the monthly or quarterly period with respect to which the requirement to pay tax by electronic funds transfer is established. The commissioner, in determining whether tax liability is four thousand dollars or more, shall base such determination on the taxes reported to be due on the tax returns of such person related to the period under examination. If any tax return or returns of such person for such period have not been filed, the commissioner may base such determination on any information available to the commissioner.

(2) Except as otherwise provided in subsections (b), (c) and (d) of this section, the commissioner may require every person, other than a person described in subdivision (3) of this subsection, who files a tax return for any tax on an annual basis to pay such tax, or any installment thereof, during the twelve-month period following a determination of liability under this subdivision by one of the means of electronic funds transfer approved by the department if the commissioner determines that such person's liability for such tax was four thousand dollars or more for the year immediately preceding the year with respect to which the requirement to pay tax by electronic funds transfer is established. The commissioner, in determining whether tax liability is four thousand dollars or more, may base the determination on the estimated tax, if any, paid for the immediately preceding year, provided, if the tax return for such immediately preceding year has been filed, the commissioner shall base the determination on the taxes reported to be due on such tax return. If any tax return of such person for such period has not been filed or estimated tax has not been paid by such person for such period, the commissioner may base such determination on any information available to the commissioner.

(3) (A) Except as otherwise provided in subsections (b), (c) and (d) of this section, the commissioner may require every employer who is deducting and withholding Connecticut income tax from employee wages to pay such tax during the twelve-month period following a determination of liability under this subdivision, by one of the means of electronic funds transfer approved by the department, if the commissioner determines that the amount of Connecticut income tax deducted and withheld from employee wages by such employer was more than two thousand dollars for the twelve-month period ending on the June thirtieth immediately preceding the quarterly period with respect to which the requirement to pay over tax by electronic funds transfer is established. The commissioner, in determining whether tax liability is more than two thousand dollars, shall base such determination on the taxes reported to be due on the quarterly withholding tax returns of such employer related to the period under examination. If any such tax return of such employer for such period has not been filed, the commissioner may base such determination on any information available to the commissioner.

(B) Except as otherwise provided in subsections (b) and (c) of this section, the commissioner may require every payer, as defined in section 12-707, who is deducting and withholding Connecticut income tax from nonpayroll amounts, as defined in section 12-707, to pay such tax for the calendar year, following a determination of liability under this subdivision, by one of the means of electronic funds transfer approved by the department, if the commissioner determines that the amount of Connecticut income tax deducted and withheld from nonpayroll amounts by such payer for the look-back calendar year, as defined in section 12-707, was more than two thousand dollars. The commissioner, in determining whether the amount of Connecticut income tax deducted and withheld for the look-back calendar year is more than two thousand dollars, shall base such determination on the tax reported to be due on the withholding tax return of such payer for such look-back calendar year. If any such tax return of such payer for such period has not been filed, the commissioner may base such determination on any information available to the commissioner.

(b) Notwithstanding any provision of subsection (a) of this section: (1) No person shall be required to pay any tax by electronic funds transfer until the department has given notice to such person of such requirement; and (2) no person required to pay any tax for any period by electronic funds transfer shall cease such method of payment until notified by the department that such method of payment is no longer required. The department shall give notice to such person that such method of payment is no longer required as soon as practicable after such determination is made.

(c) Notwithstanding any provision of subsection (a) of this section, any person required by regulations adopted under section 12-690 to file electronically any return, statement or other document that is required by law or regulation to be filed with the commissioner shall be required to pay the tax to which such return, statement or other document pertains by electronic funds transfer. For purposes of this subsection, any person required by regulations adopted under section 12-690 shall not include any return preparer, as defined in such regulation.

(d) Notwithstanding any provision of subsection (a) of this section, any person required to file a tax return electronically or to make a tax payment by electronic funds transfer, may request in writing, not later than thirty days prior to the date such filing or payment is due, that the commissioner waive such requirements if, on the basis of information provided by such person, the commissioner finds that there would be undue hardship for such person. The commissioner shall promptly inform such person of the granting or rejection of the requested waiver. The decision of the commissioner shall be final and not subject to further review or appeal. If the commissioner grants the waiver, such person may file a signed paper Connecticut tax return or returns and make payments by other than electronic funds transfer. Such waiver shall be effective for twelve months from the date such waiver is granted. The provisions of this subsection shall not apply to return preparers.

(May Sp. Sess. P.A. 92-17, S. 36, 59; P.A. 94-6, S. 2, 4; P.A. 96-221, S. 9, 10, 25; P.A. 03-225, S. 17, 18; P.A. 10-188, S. 11; P.A. 11-61, S. 57; 11-145, S. 1; P.A. 14-60, S. 9.)

History: May Sp. Sess. P.A. 92-17, S. 36 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; P.A. 94-6 added Subsec. (a)(3) re determination of employer's responsibility to pay over tax by electronic funds transfer based on quarterly withholding tax returns, effective April 7, 1994, and applicable to payments required to be made on or after said date; P.A. 96-221 amended Subsec. (a) to lower threshold for electronic transfer of tax payments from $500,000 to $300,000, effective July 1, 1996, and to further lower threshold for electronic transfer of tax payments from $300,000 to $100,000, effective July 1, 1997; P.A. 03-225 amended Subsec. (a) to lower the threshold liability for filing under this section from $100,000 to $50,000, effective July 1, 2003, and applicable to payments required to be made on or after that date, and to further lower the threshold liability from $50,000 to $10,000, effective July 1, 2004, and applicable to payments required to be made on or after that date; P.A. 10-188 amended Subsec. (a)(1) and (2) to lower threshold for electronic funds transfer from $10,000 to $4,000 and make technical changes, amended Subsec. (a)(3) to lower threshold for employers from $10,000 to $2,000 and make technical changes, and added Subsec. (c) re payment by electronic funds transfer by any person required by regulation to file electronically, effective July 1, 2010; P.A. 11-61 amended Subsec. (a)(3) by designating existing provisions as Subpara. (A) and making technical changes therein, and by adding Subpara. (B) re requirement for payers withholding more than $2,000 from nonpayroll amounts to pay by electronic funds transfer, effective July 1, 2011, and applicable to tax periods ending on or after that date; P.A. 11-145 added Subsec. (d) re waiver from electronic filing or payment, and made conforming changes, effective October 1, 2011, and applicable to payments for tax periods beginning on or after that date; P.A. 14-60 made a technical change in Subsec. (a)(1).



Section 12-687 - Timing of payments. Late payments.

(a) Where a tax payment is required to be made by electronic funds transfer, any payment made by other than electronic funds transfer shall be treated as a tax payment not made in a timely manner, and shall be subject to penalty and interest in accordance with the applicable provisions of the general statutes, except that (1) for the first imposition of a penalty under this section relating to a tax period beginning on or after January 1, 2012, the penalty shall be equal to ten per cent of the tax payment required to be made by electronic funds transfer or two thousand five hundred dollars, whichever is less; (2) for the second imposition of a penalty under this section relating to a tax period beginning on or after January 1, 2012, the penalty shall be equal to ten per cent of the tax payment required to be made by electronic funds transfer or ten thousand dollars, whichever is less; and (3) for the third or any subsequent imposition of a penalty under this section relating to a tax period beginning on or after January 1, 2012, the penalty shall be equal to ten per cent of the tax payment required to be made by electronic funds transfer.

(b) Where any tax payment is required to be made by electronic funds transfer, such payment shall be treated as a tax payment not made in a timely manner if the electronic funds transfer for the amount of the tax payment is not initiated on or before the due date thereof. Any tax payment treated under this subsection as a tax payment not made in a timely manner shall be subject to interest in accordance with the applicable provisions of the general statutes, and a penalty that shall be equal to two per cent of the tax payment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for not more than five days, five per cent of the tax payment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than five days but not more than fifteen days, and ten per cent of the tax payment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than fifteen days.

(May Sp. Sess. P.A. 92-17, S. 37, 59; P.A. 94-6, S. 3, 4; 94-175, S. 21, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 98-244, S. 27, 35; P.A. 11-61, S. 65.)

History: May Sp. Sess. P.A. 92-17, S. 37 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; P.A. 94-6 amended Subsecs. (a) and (b) to allow employers an additional day to pay over withholding taxes to the department, effective April 7, 1994, and applicable to payments required to be made on or after said date; P.A. 94-175 made technical change in Subsecs. (a) and (b), effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-244 modified timely payment with respect to Saturdays, Sundays and holidays, and payments over by an employer and replaced flat 10% penalty with 2%, 5% and 10% rates tied to the period of lateness, effective June 8, 1998, and applicable to payments first due and payable on and after October 1, 1998; P.A. 11-61 deleted former Subsec. (a) re time to initiate electronic funds transfer, redesignated existing Subsec. (b)(1) as Subsec. (a) and amended same to delete language re failure to timely transfer funds and add new Subdivs. (1) to (3) re increasing penalties for repeated failure to make timely payments, and redesignated existing Subsec. (b)(2) as Subsec. (b) and amended same to revise provision re requirement for timely payment and impose interest on the penalty, effective June 21, 2011, and applicable to tax periods commencing on or after January 1, 2012.



Section 12-688 - Voluntary payments by electronic funds transfer.

(a)(1) Any person who files any tax return for any tax on a monthly or quarterly basis and who is not required under section 12-686 to pay such tax by electronic funds transfer may, at any time, submit a request to the department for permission to pay such tax by one of the means of electronic funds transfer approved by the department.

(2) Any person who files a tax return for any tax on an annual basis and who is not required under section 12-686 to pay tax by electronic funds transfer may, at any time, submit a request to the department for permission to pay such tax by one of the means of electronic funds transfer approved by the department.

(b) (1) If the department grants permission to any person to pay tax by electronic funds transfer, such person shall, except as provided in subdivision (2) of this subsection, be regarded, for the period for which such permission is granted, as a person who is required under section 12-686 to pay a tax by electronic funds transfer. If such person gives notice, by certified mail, to the department, at least sixty days before the expiration of such period, that such person no longer chooses to pay tax by electronic funds transfer beyond such period, such person shall cease to be regarded as a person who is required under section 12-686 to pay a tax by electronic funds transfer after the expiration of such period. If such person does not give such notice, such person shall cease to be regarded as a person who is required under section 12-686 to pay tax by electronic funds transfer sixty days after notice is given, by certified mail, to the department that the person no longer chooses to pay tax by electronic funds transfer.

(2) If the department grants permission to any person to pay a tax by electronic funds transfer, any tax payment made by electronic funds transfer by such person shall be treated as a tax payment made in a timely manner as long as such transfer is initiated on or before the date such tax is due, notwithstanding the fact that the bank account designated by the department may not be credited by electronic funds transfer for the amount of such payment on or before said due date.

(May Sp. Sess. P.A. 92-17, S. 38, 59; June Sp. Sess. P.A. 01-6, S. 33, 85.)

History: May Sp. Sess. P.A. 92-17, S. 38 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to designate existing provisions as Subdiv. (1), making a conforming change therein, and to add new Subdiv. (2) re timeliness of payments via electronic transfer, effective July 1, 2001, and applicable to payments required to be made on or after that date.



Section 12-689 - Regulations.

The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, necessary for the administration of this chapter.

(May Sp. Sess. P.A. 92-17, S. 39, 59.)

History: May Sp. Sess. P.A. 92-17, S. 39 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993.



Section 12-690 - Electronic filing.

(a)(1) The Commissioner of Revenue Services may permit the filing, by computer transmission or by employing new technology as it is developed, of any return, statement or other document that is required by law or regulation to be filed with said commissioner.

(2) The Commissioner of Revenue Services may permit the filing, by computer transmission or by employing new technology as it is developed, by any person of any document that is permitted by law or regulation to be filed with said commissioner, as long as such person and said commissioner have agreed that said commissioner may send any document or notice to such person by computer transmission or by employing new technology as it is developed.

(b) The Commissioner of Revenue Services may require the filing, by computer transmission or by employing new technology as it is developed, of any return, statement or other document that is required by law or regulation to be filed with said commissioner by any person who is required under the provisions of this chapter to pay the tax, to which such return, statement or other document pertains, by electronic funds transfer, or by any other person who is described in regulations adopted under this subsection by said commissioner in accordance with the provisions of chapter 54.

(c) For purposes of this section, the Commissioner of Revenue Services may prescribe alternative methods for the signing, subscribing or verifying of such return, statement or other document by a person that shall have the same validity, status and consequences as a paper return, statement or other document that was actually signed, subscribed or verified by such person.

(d) Notwithstanding any other provision of the general statutes, the Commissioner of Revenue Services may permit the payment of any tax that is required by law to be paid to him by use of any new technology as it is developed.

(e) The Commissioner of Revenue Services shall adopt regulations, in accordance with the provisions of chapter 54, necessary for the administration of this section.

(P.A. 97-243, S. 49, 67; June Sp. Sess. P.A. 01-6, S. 34, 85; P.A. 03-225, S. 16.)

History: P.A. 97-243 effective June 24, 1997; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) re transmission of certain information by the commissioner, effective July 1, 2001; P.A. 03-225 amended Subsec. (b) to authorize regulations re persons who may be required to file electronically, effective July 1, 2003, and applicable to payments required to be made on or after that date.






Chapter 228h - Motor Vehicle and Machinery Rental Surcharge

Section 12-692 - Passenger motor vehicle, rental truck and machinery surcharge. Imposition. Rate. Penalties. Appeals.

(a) For purposes of this section:

(1) “Passenger motor vehicle” means a passenger vehicle, which is rented without a driver and which is part of a motor vehicle fleet of five or more passenger motor vehicles that are used for rental purposes by a rental company.

(2) “Rental truck” means a (A) vehicle rented without a driver that has a gross vehicle weight rating of twenty-six thousand pounds or less and is used in the transportation of personal property but not for business purposes, or (B) trailer that has a gross vehicle weight rating of not more than six thousand pounds.

(3) “Rental company” means any business entity that is engaged in the business of renting passenger motor vehicles, rental trucks without a driver or machinery in this state to lessees and that uses for rental purposes a motor vehicle fleet of five or more passenger motor vehicles, rental trucks or pieces of machinery in this state, but does not mean any person, firm or corporation that is licensed, or required to be licensed, pursuant to section 14-52, (A) as a new car dealer, repairer or limited repairer, or (B) as a used car dealer that is not primarily engaged in the business of renting passenger motor vehicles or rental trucks without a driver in this state to lessees. “Rental company” does not include a business entity with total annual rental income, excluding retail or wholesale sales of rental equipment, that is less than fifty-one per cent of the total revenue of the business entity in a given taxable year.

(4) “Lessee” means any person who leases a passenger motor vehicle, rental truck or machinery from a rental company for such person’s own use and not for rental to others.

(5) “Machinery” means all equipment owned by a rental company.

(b) There is hereby imposed a three per cent surcharge on each passenger motor vehicle or rental truck rented within the state by a rental company to a lessee for a period of less than thirty-one days. The rental surcharge shall be imposed on the total amount the rental company charges the lessee for the rental of a motor vehicle. Such surcharge shall be in addition to any tax otherwise applicable to any such transaction and shall be includable in the measure of the sales and use taxes imposed under chapter 219.

(c) There is hereby imposed a one and one-half per cent surcharge on machinery rented within the state by a rental company to a lessee for a period of less than three hundred sixty-five days or under an open-ended contract for an undefined period of time. The rental surcharge shall be imposed on the total amount the rental company charges the lessee for the rental of the machinery. Such surcharge shall be in addition to any tax otherwise applicable to any such transaction, and shall be includable in the measure of the sales and use taxes imposed under chapter 219.

(d) Reimbursement for the surcharge imposed by subsections (b) and (c) of this section shall be collected by the rental company from the lessee and such surcharge reimbursement, termed “surcharge” in this subsection, shall be paid by the lessee to the rental company and each rental company shall collect from the lessee the full amount of the surcharge imposed by said subsections (b) and (c). Such surcharge shall be a debt from the lessee to the rental company, when so added to the original lease or rental price, and shall be recoverable at law in the same manner as other debts. The rental contract shall separately indicate the rental surcharge imposed on each passenger motor vehicle, truck rental or piece of machinery. The rental surcharge shall, subject to the provisions of subsection (e) of this section, be retained by the rental company.

(e) (1) On or before February 15, 1997, and the fifteenth of February annually thereafter, each rental company shall file a consolidated report with the Commissioner of Revenue Services detailing the aggregate amount of personal property tax that is actually paid by such company to a Connecticut municipality or municipalities during the preceding calendar year on passenger motor vehicles, rental trucks or pieces of machinery that are used for rental purposes by such company, the aggregate amount of registration and titling fees that are actually paid by such company to the Department of Motor Vehicles of this state during the preceding calendar year on passenger motor vehicles, rental trucks or pieces of machinery that are used for rental purposes by such company and the aggregate amount of the rental surcharge that is actually received, pursuant to this section, by such company during the preceding calendar year on passenger motor vehicles, rental trucks or pieces of machinery that are used for rental purposes by such company. The report shall also show such other information as the commissioner deems necessary for the proper administration of this section.

(2) On or before February 15, 1997, and the fifteenth of February annually thereafter, each rental company shall remit to the Commissioner of Revenue Services for deposit in the General Fund, the amount by which the aggregate amount of the rental surcharge actually received by such company on such vehicles or machinery during the preceding calendar year exceeds the sum of the aggregate amount of property taxes actually paid by such company on such vehicles or machinery to a Connecticut municipality or municipalities during the preceding calendar year and the aggregate amount of registration and titling fees actually paid by such company on such vehicles or machinery to the Department of Motor Vehicles of this state during the preceding calendar year.

(3) For purposes of this subsection, in the case of any rental company that leases a passenger motor vehicle, rental truck or piece of machinery from another person and that uses such vehicle or machinery for rental purposes and such lease requires such rental company to pay the registration and titling fees and the property taxes to such other person, the rental company shall include (A) in the aggregate amount of registration and titling fees actually paid by such rental company to the Department of Motor Vehicles of this state, any such registration and titling fees actually paid by such rental company to such other person on such passenger motor vehicle, rental truck or piece of machinery, and (B) in the aggregate amount of property taxes actually paid by such rental company to a Connecticut municipality or municipalities, any such property taxes actually paid by such rental company to such other person on such passenger motor vehicle or vehicles, rental truck or trucks or one or more pieces of machinery.

(f) Any person who fails to pay any amount required to be paid to the Commissioner of Revenue Services under this section within the time required shall pay a penalty of fifteen per cent of such amount or fifty dollars, whichever amount is greater, in addition to such amount, plus interest at the rate of one per cent per month or fraction thereof from the due date of such amount until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the penalties provided under this section when it is proven to the satisfaction of the commissioner that the failure to pay any amount required to be paid to the commissioner was due to reasonable cause and was not intentional or due to neglect.

(g) The Commissioner of Revenue Services for good cause may extend the time for making any report and paying any amount required to be paid to the commissioner under this section if a written request therefor is filed with the commissioner together with a tentative report which shall be accompanied by a payment of any amount tentatively believed to be due to the commissioner, on or before the last day for filing the report. Any person to whom an extension is granted shall pay, in addition to the amount required to be paid, interest at the rate of one per cent per month or fraction thereof from the date on which such amount would have been due without the extension until the date of payment.

(h) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this section, except to the extent that any provision is inconsistent with a provision in this section, and except that the term “tax” shall be read as “surcharge”.

(P.A. 95-294, S. 1, 2; P.A. 96-129, S. 1, 2; June 18 Sp. Sess. P.A. 97-4, S. 6, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-262, S. 9, 22; P.A. 02-70, S. 85; P.A. 03-278, S. 30; P.A. 05-163, S. 1; P.A. 07-254, S. 4; P.A. 15-244, S. 107.)

History: P.A. 95-294 effective January 1, 1996, and applicable to rentals made on or after said date; P.A. 96-129 amended Subsec. (a)(2) to exclude motor vehicle repair shop from the definition of rental company, effective July 1, 1996, and applicable to rentals made on or after said date; June 18 Sp. Sess. P.A. 97-4 transferred filing requirements from the Secretary of Policy and Management to the Commissioner of Revenue Services, added penalty for failure to file, authorized the commissioner to extend the time for filing report, provided for the application of Secs. 12-548 to 12-554 and 12-555a to this section, changed motor vehicle to passenger motor vehicle and made technical changes, effective June 30, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 98-262 amended Subsec. (a) to revise definition of “rental company” and add definition of “lessee” and added language in Subsec. (d) to clarify provisions re rental companies that lease passenger vehicles and that are contractually obligated to pay registration fees and property taxes, effective June 8, 1998, and applicable to calendar years commencing on or after January 1, 1998; P.A. 02-70 added definition of “rental truck” and made technical changes in Subsec. (a) and added provisions throughout extending the rental surcharge to rental trucks, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (a)(2)(A), effective July 9, 2003; P.A. 05-163 added Subsec. (a)(5) defining “machinery”, added new Subsec. (c) imposing surcharge on machinery, redesignated existing Subsecs. (c) to (g) as new Subsecs. (d) to (h) and made conforming changes throughout, effective July 1, 2005; P.A. 07-254 amended Subsec. (c) by adding provision re when period commences and terminates, effective July 1, 2007; P.A. 15-244 amended Subsec. (a) to redefine “rental company” and “machinery”, amended Subsec. (c) to apply surcharge to machinery rentals of less than 365 days or under an open-ended contract for undefined period of time, and delete provisions re commencement and termination of period, and amended Subsec. (e)(1) to add provision requiring filing of consolidated report, effective July 1, 2015.






Chapter 229 - Income Tax

Section 12-700 - Imposition of tax on income. Rate.

(a) There is hereby imposed on the Connecticut taxable income of each resident of this state a tax:

(1) At the rate of four and one-half per cent of such Connecticut taxable income for taxable years commencing on or after January 1, 1992, and prior to January 1, 1996.

(2) For taxable years commencing on or after January 1, 1996, but prior to January 1, 1997, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $2,250

3.0%

Over $2,250

$67.50, plus 4.5% of the

excess over $2,250

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $3,500

3.0%

Over $3,500

$105.00, plus 4.5% of the

excess over $3,500

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or a person who files a return under the federal income tax as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $4,500

3.0%

Over $4,500

$135.00, plus 4.5% of the

excess over $4,500

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(3) For taxable years commencing on or after January 1, 1997, but prior to January 1, 1998, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $6,250

3.0%

Over $6,250

$187.50, plus 4.5% of the

excess over $6,250

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000

$300.00, plus 4.5% of the

excess over $10,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $12,500

3.0%

Over $12,500

$375.00, plus 4.5% of the

excess over $12,500

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(4) For taxable years commencing on or after January 1, 1998, but prior to January 1, 1999, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $7,500

3.0%

Over $7,500

$225.00, plus 4.5% of the

excess over $7,500

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $12,000

3.0%

Over $12,000

$360.00, plus 4.5% of the

excess over $12,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $15,000

3.0%

Over $15,000

$450.00, plus 4.5% of the

excess over $15,000

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(5) For taxable years commencing on or after January 1, 1999, but prior to January 1, 2003, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000

$300.00, plus 4.5% of the

excess over $10,000

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000

$480.00, plus 4.5% of the

excess over $16,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000

$600.00, plus 4.5% of the

excess over $20,000

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(6) For taxable years commencing on or after January 1, 2003, but prior to January 1, 2009, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000

$300.00, plus 5.0% of the

excess over $10,000

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000

$480.00, plus 5.0% of the

excess over $16,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000

$600.00, plus 5.0% of the

excess over $20,000

(D) For trusts or estates, the rate of tax shall be 5.0% of the Connecticut taxable income.

(7) For taxable years commencing on or after January 1, 2009, but prior to January 1, 2011, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $500,000

excess over $10,000

Over $500,000

$24,800, plus 6.5% of the

excess over $500,000

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000 but not

$480.00, plus 5.0% of the

over $800,000

excess over $16,000

Over $800,000

$39,680, plus 6.5% of the

excess over $800,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000 but not

$600.00, plus 5.0% of the

over $1,000,000

excess over $20,000

Over $1,000,000

$49,600, plus 6.5% of the

excess over $1,000,000

(D) For any person who files a return under the federal income tax for such taxable year as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $500,000

excess over $10,000

Over $500,000

$24,800, plus 6.5% of the

excess over $500,000

(E) For trusts or estates, the rate of tax shall be 6.5% of the Connecticut taxable income.

(8) For taxable years commencing on or after January 1, 2011, but prior to January 1, 2015, in accordance with the following schedule:

(A) (i) For any person who files a return under the federal income tax for such taxable year as an unmarried individual:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $50,000

excess over $10,000

Over $50,000 but not

$2,300, plus 5.5% of the

over $100,000

excess over $50,000

Over $100,000 but not

$5,050, plus 6.0% of the

over $200,000

excess over $100,000

Over $200,000 but not

$11,050, plus 6.5% of the

over $250,000

excess over $200,000

Over $250,000

$14,300, plus 6.70% of the

excess over $250,000

(ii) Notwithstanding the provisions of subparagraph (A)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds two hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (A)(i) and (A)(ii) of this subdivision, an amount equal to seventy-five dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds two hundred thousand dollars, up to a maximum payment of two thousand two hundred fifty dollars.

(B) (i) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000 but not

$480.00, plus 5.0% of the

over $80,000

excess over $16,000

Over $80,000 but not

$3,680, plus 5.5% of the

over $160,000

excess over $80,000

Over $160,000 but not

$8,080, plus 6.0% of the

over $320,000

excess over $160,000

Over $320,000 but not

$17,680, plus 6.5% of the

over $400,000

excess over $320,000

Over $400,000

$22,880, plus 6.70% of the

excess over $400,000

(ii) Notwithstanding the provisions of subparagraph (B)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds seventy-eight thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand six hundred dollars for each four thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds three hundred twenty thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (B)(i) and (B)(ii) of this subdivision, an amount equal to one hundred twenty dollars for each eight thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds three hundred twenty thousand dollars, up to a maximum payment of three thousand six hundred dollars.

(C) (i) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000 but not

$600.00, plus 5.0% of the

over $100,000

excess over $20,000

Over $100,000 but not

$4,600, plus 5.5% of the

over $200,000

excess over $100,000

Over $200,000 but not

$10,100, plus 6.0% of the

over $400,000

excess over $200,000

Over $400,000 but not

$22,100, plus 6.5% of the

over $500,000

excess over $400,000

Over $500,000

$28,600, plus 6.70% of the

excess over $500,000

(ii) Notwithstanding the provisions of subparagraph (C)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds one hundred thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by two thousand dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds four hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (C)(i) and (C)(ii) of this subdivision, an amount equal to one hundred fifty dollars for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds four hundred thousand dollars, up to a maximum payment of four thousand five hundred dollars.

(D) (i) For any person who files a return under the federal income tax for such taxable year as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $50,000

excess over $10,000

Over $50,000 but not

$2,300, plus 5.5% of the

over $100,000

excess over $50,000

Over $100,000 but not

$5,050, plus 6.0% of the

over $200,000

excess over $100,000

Over $200,000 but not

$11,050, plus 6.5% of the

over $250,000

excess over $200,000

Over $250,000

$14,300, plus 6.70% of the

excess over $250,000

(ii) Notwithstanding the provisions of subparagraph (D)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds fifty thousand two hundred fifty dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand dollars for each two thousand five hundred dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds two hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (D)(i) and (D)(ii) of this subdivision, an amount equal to seventy-five dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds two hundred thousand dollars, up to a maximum payment of two thousand two hundred fifty dollars.

(E) For trusts or estates, the rate of tax shall be 6.70% of the Connecticut taxable income.

(9) For taxable years commencing on or after January 1, 2015, in accordance with the following schedule:

(A) (i) For any person who files a return under the federal income tax for such taxable year as an unmarried individual:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $50,000

excess over $10,000

Over $50,000 but not

$2,300, plus 5.5% of the

over $100,000

excess over $50,000

Over $100,000 but not

$5,050, plus 6.0% of the

over $200,000

excess over $100,000

Over $200,000 but not

$11,050, plus 6.5% of the

over $250,000

excess over $200,000

Over $250,000 but not

$14,300, plus 6.9% of the

over $500,000

excess over $250,000

Over $500,000

$31,550, plus 6.99% of the

excess over $500,000

(ii) Notwithstanding the provisions of subparagraph (A)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds two hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (A)(i) and (A)(ii) of this subdivision, an amount equal to ninety dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds two hundred thousand dollars, up to a maximum payment of two thousand seven hundred dollars.

(iv) Each taxpayer whose Connecticut adjusted gross income exceeds five hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (A)(i), (A)(ii) and (A)(iii) of this subdivision, an amount equal to fifty dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds five hundred thousand dollars, up to a maximum payment of four hundred fifty dollars.

(B) (i) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000 but not

$480.00, plus 5.0% of the

over $80,000

excess over $16,000

Over $80,000 but not

$3,680, plus 5.5% of the

over $160,000

excess over $80,000

Over $160,000 but not

$8,080, plus 6.0% of the

over $320,000

excess over $160,000

Over $320,000 but not

$17,680, plus 6.5% of the

over $400,000

excess over $320,000

Over $400,000 but not

$22,880, plus 6.9% of the

over $800,000

excess over $400,000

Over $800,000

$50,400, plus 6.99% of the

excess over $800,000

(ii) Notwithstanding the provisions of subparagraph (B)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds seventy-eight thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand six hundred dollars for each four thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds three hundred twenty thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (B)(i) and (B)(ii) of this subdivision, an amount equal to one hundred forty dollars for each eight thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds three hundred twenty thousand dollars, up to a maximum payment of four thousand two hundred dollars.

(iv) Each taxpayer whose Connecticut adjusted gross income exceeds eight hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (B)(i), (B)(ii) and (B)(iii) of this subdivision, an amount equal to eighty dollars for each eight thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds eight hundred thousand dollars, up to a maximum payment of seven hundred twenty dollars.

(C) (i) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000 but not

$600.00, plus 5.0% of the

over $100,000

excess over $20,000

Over $100,000 but not

$4,600, plus 5.5% of the

over $200,000

excess over $100,000

Over $200,000 but not

$10,100, plus 6.0% of the

over $400,000

excess over $200,000

Over $400,000 but not

$22,100, plus 6.5% of the

over $500,000

excess over $400,000

Over $500,000 but not

$28,600, plus 6.9% of the

over $1,000,000

excess over $500,00

Over $1,000,000

$63,100, plus 6.99% of the

excess over $1,000,000

(ii) Notwithstanding the provisions of subparagraph (C)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds one hundred thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by two thousand dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds four hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (C)(i) and (C)(ii) of this subdivision, an amount equal to one hundred eighty dollars for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds four hundred thousand dollars, up to a maximum payment of five thousand four hundred dollars.

(iv) Each taxpayer whose Connecticut adjusted gross income exceeds one million dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (C)(i), (C)(ii) and (C)(iii) of this subdivision, an amount equal to one hundred dollars for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds one million dollars, up to a maximum payment of nine hundred dollars.

(D) (i) For any person who files a return under the federal income tax for such taxable year as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $50,000

excess over $10,000

Over $50,000 but not

$2,300, plus 5.5% of the

over $100,000

excess over $50,000

Over $100,000 but not

$5,050, plus 6.0% of the

over $200,000

excess over $100,000

Over $200,000 but not

$11,050, plus 6.5% of the

over $250,000

excess over $200,000

Over $250,000 but not

$14,300, plus 6.9% of the

over $500,000

excess over $250,000

Over $500,000

$31,550, plus 6.99% of the

excess over $500,000

(ii) Notwithstanding the provisions of subparagraph (D)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds fifty thousand two hundred fifty dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand dollars for each two thousand five hundred dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds two hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (D)(i) and (D)(ii) of this subdivision, an amount equal to ninety dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds two hundred thousand dollars, up to a maximum payment of two thousand seven hundred dollars.

(iv) Each taxpayer whose Connecticut adjusted gross income exceeds five hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (D)(i), (D)(ii) and (D)(iii) of this subdivision, an amount equal to fifty dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds five hundred thousand dollars, up to a maximum payment of four hundred fifty dollars.

(E) For trusts or estates, the rate of tax shall be 6.99% of the Connecticut taxable income.

(10) The provisions of this subsection shall apply to resident trusts and estates and, wherever reference is made in this subsection to residents of this state, such reference shall be construed to include resident trusts and estates, provided any reference to a resident’s Connecticut adjusted gross income derived from sources without this state or to a resident’s Connecticut adjusted gross income shall be construed, in the case of a resident trust or estate, to mean the resident trust or estate’s Connecticut taxable income derived from sources without this state and the resident trust or estate’s Connecticut taxable income, respectively.

(b) There is hereby imposed on the Connecticut taxable income derived from or connected with sources within this state of each nonresident a tax which shall be the product of an amount equal to the tax computed as if such nonresident were a resident, multiplied by a fraction, the numerator of which is the nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state and the denominator of which is the nonresident’s Connecticut adjusted gross income, provided, if the nonresident’s Connecticut adjusted gross income is less than such nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state, (1) such nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state, reduced by the amount of the exemption provided in section 12-702, shall be such nonresident’s Connecticut taxable income derived from or connected with sources within this state and shall be multiplied by the tax rate specified in subsection (a) of this section for the purposes of determining the tax pursuant to this section and (2) such nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state shall be such nonresident’s Connecticut adjusted gross income for the purposes of determining the credit pursuant to section 12-703. The provisions of this subsection shall also apply to nonresident trusts and estates and, wherever reference is made in this subsection to nonresidents of this state, such reference shall be construed to include nonresident trusts and estates, provided any reference to a nonresident’s Connecticut adjusted gross income derived from sources within this state or to a nonresident’s Connecticut adjusted gross income shall be construed, in the case of a nonresident trust or estate, to mean the nonresident trust or estate’s Connecticut taxable income derived from sources within this state and the nonresident trust or estate’s Connecticut taxable income, respectively.

(c) (1) There is hereby imposed on the Connecticut taxable income derived from or connected with sources within this state of each part-year resident a tax which shall be a product equal to the tax computed as if such part-year resident were a resident, multiplied by a fraction, the numerator of which is the part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state, as described in subsection (a) of section 12-717, and the denominator of which is the part-year resident’s Connecticut adjusted gross income, as described in subdivision (2) of this subsection, provided, if the part-year resident’s Connecticut adjusted gross income is less than such part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state, (A) such part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state, reduced by the amount of the exemption provided in section 12-702, shall be such part-year resident’s Connecticut taxable income derived from or connected with sources within this state and shall be multiplied by the tax rate specified in subsection (a) of this section for the purposes of determining the tax pursuant to this section and (B) such part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state shall be such part-year resident’s adjusted gross income for the purposes of determining the credit pursuant to section 12-703. The provisions of this subsection shall apply to part-year resident trusts and, wherever reference is made in this subsection to part-year residents, such reference shall be construed to include part-year resident trusts, provided any reference to a part-year resident’s Connecticut adjusted gross income derived from sources within this state or a part-year resident’s Connecticut adjusted gross income shall be construed, in the case of a part-year resident trust, to mean the part-year resident trust’s Connecticut taxable income derived from sources within this state and the part-year resident trust’s Connecticut taxable income, respectively.

(2) For purposes of subdivision (1) of this subsection and subsection (a), the Connecticut adjusted gross income of a part-year resident (A) changing his status from resident to nonresident shall be increased or decreased, as the case may be, by the items accrued under subdivision (1) of subsection (c) of section 12-717, to the extent not otherwise includable in Connecticut adjusted gross income for the taxable year and (B) changing his status from nonresident to resident shall be increased or decreased, as the case may be, by the items accrued under subdivision (2) of subsection (c) of section 12-717, to the extent included in Connecticut adjusted gross income for the taxable year.

(d) The provisions of this chapter shall be applicable with respect to any person, trust or estate. Whenever, in this chapter, “any person” appears without “trust or estate”, the reference to any person shall be deemed to include any trust and any estate unless, in the context of the particular provision, the reference to any person could not be applicable in the case of a trust or in the case of an estate.

(June Sp. Sess. P.A. 91-3, S. 51, 168; May Sp. Sess. P.A. 92-5, S. 1, 37; P.A. 93-74, S. 63, 67; 93-332, S. 6, 42; P.A. 95-160, S. 30, 69; P.A. 96-139, S. 8, 12, 13; P.A. 97-309, S. 8, 23; 97-322, S. 5, 7, 9; P.A. 03-2, S. 22; June Sp. Sess. P.A. 09-3, S. 119; P.A. 11-6, S. 107; P.A. 15-244, S. 66.)

History: June Sp. Sess. P.A. 91-3, S. 51, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 93-74 amended Subsec. (c) to add provisions re applicability of tax for part-year residents as Subdiv. (2), designating previously existing provisions as Subdiv. (1) and prior Subdivs. as Subparas. (A) and (B), effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 93-332 amended Subsec. (c)(2) making technical changes, effective June 25, 1993, and applicable to taxable years on or after January 1, 1993; P.A. 95-160 amended Subsecs. (a) to (c) to decrease tax rate to 3% from 4.5% in accordance with the schedules in Subsec. (a)(2) and (3), effective June 1, 1995, and applicable to income years commencing on or after January 1, 1996; P.A. 96-139 amended Subsec. (a) to add references to filing return status under the federal income tax as defined in the Internal Revenue Code, and amended Subsec. (a)(3)(C) to change the rate of tax for persons filing joint returns on taxable income over $9,000 from $180.00 to $270.00, plus 4.5% of the excess over $9,000, effective May 29, 1996, and changed effective date of P.A. 95-160 but without affecting this section; P.A. 97-309 added Subsec. (a)(4) to increase amount of taxable income taxed at 3% for the taxable year commencing January 1, 1998, and Subsec. (a)(5) to increase amount of taxable income taxed at 3% for taxable years commencing on or after January 1, 1999, effective the later of July 1, 1997, or the first day of the calendar month immediately following the last action necessary to make effective a final budget for the biennium ending June 30, 1999, provided for purposes of this section any legislative action to continue the appropriations for the fiscal year ending June 30, 1997, with adjustments shall not constitute a final budget for the biennium ending June 30, 1999, and shall be applicable to income years commencing on or after January 1, 1998; P.A. 97-322 amended Subsec. (a)(3) and (5) to increase amount of taxable income subject to 3% rate, effective July 1, 1997 and revised effective date of P.A. 97-309 but without affecting this section; P.A. 03-2 amended Subsec. (a)(5) and added new Subdiv. (6) to increase the top rate to 5% and redesignated existing Subdiv. (6) as Subdiv. (7), effective February 28, 2003, and applicable to taxable years commencing on or after January 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to add “but prior to January 1, 2009,” in Subdiv. (6), to add Subdiv. (7) re new rate schedule and to redesignate existing Subdiv. (7) as Subdiv. (8), effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (a) to add Subdiv. (8) re tax rates for taxable years commencing on or after January 1, 2011, re phasing out the 3% tax rate for certain taxpayers and re benefit recapture for certain taxpayers, and redesignated existing Subdiv. (8) as Subdiv. (9), effective May 4, 2011, and applicable to taxable years commencing on or after January 1, 2011; P.A. 15-244 amended Subsec. (a) to add “but prior to January 1, 2015” in Subdiv. (8), add new Subdiv. (9) re tax rates for taxable years commencing on or after January 1, 2015, and re phasing out 3% tax rate for certain taxpayers, benefit recapture for certain taxpayers and rate for trusts or estates, and redesignate existing Subdiv. (9) as Subdiv. (10), effective June 30, 2015, and applicable to taxable years commencing on or after January 1, 2015.



Section 12-700a - Alternative minimum tax.

(a) Every resident individual, as defined in section 12-701, subject to and required to pay the federal alternative minimum tax under Section 55 of the Internal Revenue Code shall pay, in addition to the tax imposed under section 12-700, the net Connecticut minimum tax. The tax shall be the difference computed by subtracting the tax imposed under subsection (a) of section 12-700 from the Connecticut minimum tax, as provided in subdivision (26) of subsection (a) of section 12-701. The provisions of this subsection shall apply to resident trusts and estates, as defined in said section 12-701, and, wherever reference is made in this section to resident individuals, such reference shall be construed to include resident trusts and estates, provided any reference to a resident individual's Connecticut adjusted gross income shall be construed, in the case of a resident trust or estate, to mean the resident trust or estate's Connecticut taxable income.

(b) Every nonresident individual, as defined in section 12-701, subject to and required to pay the federal alternative minimum tax under Section 55 of the Internal Revenue Code shall pay, in addition to the tax imposed under section 12-700, the net Connecticut minimum tax, as calculated herein. The tax shall be the difference computed by subtracting the tax imposed under subsection (b) of section 12-700 from the product of the nonresident individual's Connecticut minimum tax, as provided in subdivision (26) of subsection (a) of section 12-701, multiplied by a fraction, the numerator of which is the amount of income associated with the nonresident individual's adjusted federal tentative minimum tax that is derived from or connected with sources within this state, as such phrase is defined in sections 12-711 and 12-713, and the denominator of which is the amount of income associated with the nonresident individual's adjusted federal tentative minimum tax that is derived from or connected with sources within and without this state. The provisions of this subsection shall apply to nonresident trusts and estates, as defined in said section 12-701, and, wherever reference is made in this section to nonresident individuals, such reference shall be construed to include nonresident trusts and estates, provided any reference to a nonresident individual's Connecticut adjusted gross income shall be construed, in the case of a nonresident trust or estate, to mean the nonresident trust or estate's Connecticut taxable income.

(c) Every part-year resident individual, as defined in said section 12-701, subject to and required to pay the federal alternative minimum tax under Section 55 of the Internal Revenue Code shall pay, in addition to the tax imposed under section 12-700, the net Connecticut minimum tax, as calculated herein. The tax shall be the difference computed by subtracting the tax imposed under subsection (c) of section 12-700 from the product of the part-year resident individual's Connecticut minimum tax, as provided in subdivision (26) of subsection (a) of section 12-701, multiplied by a fraction, the numerator of which is the amount of income associated with the part-year resident individual's adjusted federal tentative minimum tax derived from or connected with sources within this state, as such phrase is defined in section 12-717, and the denominator of which is the amount of income associated with the part-year resident individual's adjusted federal tentative minimum tax that is derived from or connected with sources within and without this state. For the purposes of such calculation, the provisions of subsection (c) of said section 12-717 providing for the accrual of items of income, gain, loss or deduction shall apply to the calculation of the part-year resident individual's adjusted federal tentative minimum tax. The provisions of this subsection shall apply to part-year resident trusts, as defined in said section 12-701, and, wherever reference is made in this section to part-year resident individuals, such reference shall be construed to include part-year resident trusts, provided any reference to a part-year resident individual's Connecticut adjusted gross income shall be construed, in the case of a part-year resident trust, to mean the part-year resident trust's Connecticut taxable income.

(d) (1) For taxable years beginning on or after January 1, 1994, a credit shall be allowed as provided herein in an amount equal to the excess, if any, of the adjusted net Connecticut minimum tax imposed for all prior taxable years beginning on or after January 1, 1993, over the amount allowable as a credit under this subsection for such prior taxable years.

(2) The credit allowable for a taxable year under this subsection is limited to the amount, if any, by which (A)(i) the tax imposed under section 12-700, (ii) less the credit, if any, allowed under section 12-704 exceeds (B)(i) the Connecticut minimum tax, determined without regard to whether the individual or the trust or estate is subject to and required to pay for that taxable year the federal alternative minimum tax under Section 55 of the Internal Revenue Code, (ii) less the credit, if any, allowed under subsection (e) of this section.

(e) A resident or part-year resident shall be allowed a credit against the tax otherwise due under this section in the amount of any similar tax imposed on such resident or part-year resident for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income which is derived from sources therein and which is also subject to tax under this section. In the case of a resident, the credit provided under this subsection shall not exceed the proportion of the tax otherwise due under this section that the amount of the taxpayer's adjusted federal tentative minimum tax derived from or connected with sources in the other taxing jurisdiction, as the phrase is used in section 12-704, bears to the taxpayer's adjusted federal tentative minimum tax. In the case of a part-year resident, the credit provided under this subsection shall not exceed the proportion of the tax otherwise due during the period of residency that the amount of the taxpayer's adjusted federal tentative minimum tax derived from or connected with sources in the other taxing jurisdiction, as the phrase is used in said section 12-704, during the period of residency bears to such taxpayer's adjusted federal tentative minimum tax during the period of residency, nor shall the allowance of the credit provided under this subsection reduce the tax otherwise due under this section to an amount less than what would have been due if the amount subject to similar taxation by such other jurisdiction were excluded in the calculation of the adjusted federal tentative minimum tax.

(P.A. 93-74, S. 54, 67; 93-332, S. 15, 42; May Sp. Sess. P.A. 94-4, S. 70, 85; P.A. 95-5, S. 4, 6; 95-160, S. 64, 69; P.A. 97-286, S. 1, 8; P.A. 00-174, S. 37, 83.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 93-332 amended Subsecs. (a) and (c) to make technical changes deleting reference to rate of 23% of the “adjusted federal tentative minimum tax”, effective June 25, 1993, and applicable to taxable years commencing on or after January 1, 1993; May Sp. Sess. P.A. 94-4, in Subsecs. (a) to (d), inclusive, made changes in tax in order to based said tax on the adjusted federal tentative minimum tax, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-5 amended Subsec. (d)(2) to add new Subparas. (A)(ii) and (B)(ii) re less credit under Subsec. (e), effective April 13, 1995, and applicable to taxable years commencing on or after January 1, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-286 amended Subsec. (d) to make technical changes, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 00-174 amended Subsec. (e) to eliminate a credit for tax payments to provinces of Canada, effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 2000.

Subsec. (d):

When application of Subdiv. (2) resulted in double taxation and a mathematical impossibility for a taxpayer to recoup a credit due to wording of statute, court provided equitable relief under Sec. 12-730. 98 CA 439.



Section 12-700b - Computation of tax for withholding from wages and other payments and for payment of estimated tax.

Section 12-700b is repealed, effective October 1, 2002.

(P.A. 95-160, S. 68, 69; P.A. 96-139, S. 12, 13; P.A. 97-322, S. 6, 9; P.A. 99-173, S. 8, 65; S.A. 02-12, S. 1.)



Section 12-700c - Use tax table in personal income tax return form.

The Commissioner of Revenue Services shall revise the personal income tax return form to include in such form a statement of the rate of the use tax imposed pursuant to section 12-411, and a table listing the amount of tax due that corresponds to the amount spent.

(June Sp. Sess. P.A. 09-3, S. 115.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009.



Section 12-701 - Definitions. Regulations.

(a) For purposes of this chapter:

(1) “Resident of this state” means any natural person (A) who is domiciled in this state, unless (i) the person maintains no permanent place of abode in this state, maintains a permanent place of abode elsewhere and spends in the aggregate not more than thirty days of the taxable year in this state, or (ii) within any period of five hundred forty-eight consecutive days the person is present in a foreign country or countries for at least four hundred fifty days, and during such period of five hundred forty-eight consecutive days the person is not present in this state for more than ninety days and does not maintain a permanent place of abode in this state at which such person’s spouse, unless such spouse is legally separated, or minor children are present for more than ninety days, and during the nonresident portion of the taxable year with or within which such period of five hundred forty-eight consecutive days begins and the nonresident portion of the taxable year with or within which such period ends, such person is present in this state for a number of days which does not exceed an amount which bears the same ratio to ninety as the number of days contained in such portion of the taxable year bears to five hundred forty-eight, or (B) who is not domiciled in this state but maintains a permanent place of abode in this state and is in this state for an aggregate of more than one hundred eighty-three days of the taxable year, unless such person, not being domiciled in this state, is in active service in the armed forces of the United States.

(2) “Nonresident of this state” means any natural person who is not a resident of this state for any portion of the taxable year.

(3) “Part-year resident of this state” means any natural person who is not either a resident of this state for the entire taxable year or a nonresident of this state for the entire taxable year.

(4) “Resident trust or estate” means (A) the estate of a decedent who at the time of his death was a resident of this state, (B) the estate of a person who, at the time of commencement of a case under Title 11 of the United States Code, was a resident of this state, (C) a trust, or a portion of a trust, consisting of property transferred by will of a decedent who at the time of his death was a resident of this state, and (D) a trust, or a portion of a trust, consisting of the property of (i) a person who was a resident of this state at the time the property was transferred to the trust if the trust was then irrevocable, (ii) a person who, if the trust was revocable at the time the property was transferred to the trust, and has not subsequently become irrevocable, was a resident of this state at the time the property was transferred to the trust or (iii) a person who, if the trust was revocable when the property was transferred to the trust but the trust has subsequently become irrevocable, was a resident of this state at the time the trust became irrevocable. For purposes of this chapter, if any trust or portion of a trust, other than a trust created by the will of a decedent, has one or more nonresident noncontingent beneficiaries, the Connecticut taxable income of the trust, as defined in subdivision (9) of this subsection, shall be modified as follows: The Connecticut taxable income of the trust shall be the sum of all such income derived from or connected with sources within this state and that portion of such income derived from or connected with all other sources which is derived by applying to all such income derived from or connected with all other sources a fraction the numerator of which is the number of resident noncontingent beneficiaries and the denominator of which is the total number of noncontingent beneficiaries. For purposes of section 12-700a, if any trust or portion of a trust, other than a trust created by the will of a decedent, has one or more nonresident noncontingent beneficiaries, its adjusted federal alternative minimum taxable income, as defined in section 12-700a shall be modified as follows: The adjusted federal alternative minimum taxable income of the trust shall be the sum of all such income derived from or connected with sources within this state and that portion of such income derived from or connected with all other sources which is derived by applying to all such income derived from or connected with all other sources a fraction, the numerator of which is the number of resident noncontingent beneficiaries and the denominator of which is the total number of noncontingent beneficiaries. As used in this subdivision, “noncontingent beneficiary” means a beneficiary whose interest is not subject to a condition precedent.

(5) “Nonresident trust or estate” means any trust or estate other than a resident trust or estate or a part-year resident trust.

(6) “Part-year resident trust” means any trust which is not either a resident trust or a nonresident trust for the entire taxable year.

(7) “Taxable year” means taxable year as determined in accordance with section 12-708.

(8) “Connecticut taxable income of a resident” means the Connecticut adjusted gross income of a natural person with respect to any taxable year reduced by the amount of the exemption provided in section 12-702.

(9) “Connecticut taxable income of a resident trust or estate” means the taxable income of the fiduciary of such trust or estate as determined for purposes of the federal income tax, to which (A) there shall be added or subtracted, as the case may be, the share of the trust or estate, as determined under section 12-716, in the Connecticut fiduciary adjustment, and (B) with respect to any trust, there shall be added the amount of any includable gain, reduced by any deductions properly allocable thereto, upon which a tax is imposed for the taxable year pursuant to Section 644 of the Internal Revenue Code.

(10) “Connecticut fiduciary adjustment” means the net positive or negative total of the following items relating to income, gain, loss or deduction of a trust or estate: (A) There shall be added together (i) any interest income from obligations issued by or on behalf of any state, political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity, exclusive of such income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of any such income with respect to which taxation by any state is prohibited by federal law, (ii) any exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, exclusive of such exempt-interest dividends derived from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of such exempt-interest dividends derived from obligations, the income with respect to which taxation by any state is prohibited by federal law, (iii) any interest or dividend income on obligations or securities of any authority, commission or instrumentality of the United States which federal law exempts from federal income tax but does not exempt from state income taxes, (iv) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any loss from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such loss was recognized, (v) to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, any income taxes imposed by this state, (vi) to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is exempt from tax under this chapter, (vii) expenses paid or incurred during the taxable year for the production or collection of income which is exempt from tax under this chapter, or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is exempt from taxation under this chapter, to the extent that such expenses and premiums are deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, (viii) to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, the deduction allowable as qualified domestic production activities income, pursuant to Section 199 of the Internal Revenue Code, and (ix) to the extent not includable in federal taxable income prior to deductions relating to distributions to beneficiaries, the total amount of a lump sum distribution for the taxable year. (B) There shall be subtracted from the sum of such items (i) to the extent properly includable in gross income for federal income tax purposes, any income with respect to which taxation by any state is prohibited by federal law, (ii) to the extent allowable under section 12-718, exempt dividends paid by a regulated investment company, (iii) with respect to any trust or estate which is a shareholder of an S corporation which is carrying on, or which has the right to carry on, business in this state, as said term is used in section 12-214, the amount of such shareholder’s pro rata share of such corporation’s nonseparately computed items, as defined in Section 1366 of the Internal Revenue Code, that is subject to tax under chapter 208, in accordance with subsection (c) of section 12-217 multiplied by such corporation’s apportionment fraction, if any, as determined in accordance with section 12-218, (iv) to the extent properly includable in gross income for federal income tax purposes, any interest income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, (v) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any gain from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such gain was recognized, (vi) any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is subject to tax under this chapter, but exempt from federal income tax, to the extent that such interest on indebtedness is not deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, (vii) ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income which is subject to taxation under this chapter, but exempt from federal income tax, or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is subject to tax under this chapter, but exempt from federal income tax, to the extent that such expenses and premiums are not deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, and (viii) the amount of any refund or credit for overpayment of income taxes imposed by this state, to the extent properly includable in gross income for federal income tax purposes for the taxable year and to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries for the preceding taxable year.

(11) “Estimated tax” means the amount which the individual estimates to be his income tax under this chapter for the taxable year less the amount which such individual estimates to be the sum of any credits allowable for tax withheld.

(12) “Required annual payment” means the lesser of (A) ninety per cent of the tax shown on the return for the taxable year, or, if no return is filed, ninety per cent of the tax for such year, or (B) if the preceding taxable year was a taxable year of twelve months and the individual filed a return for the preceding taxable year, one hundred per cent of the tax shown on the return of the individual for such preceding taxable year.

(13) “Regulated investment company” means a regulated investment company as defined in Section 851 of the Internal Revenue Code.

(14) “Exempt dividends” means any dividend or part thereof, other than a capital gain dividend, paid by a regulated investment company and designated by it as an exempt dividend, in accordance with section 12-718, in a written notice mailed to its shareholders not later than sixty days after the close of its taxable year.

(15) “Taxpayer” means any person, trust or estate subject to the tax imposed under this chapter.

(16) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(17) “S corporation” means any corporation which is an S corporation for federal income tax purposes.

(18) “Person” means a person as defined in section 12-1, but shall not include any corporation or association which is taxable as a corporation for the purposes of chapter 208, provided, for purposes of sections 12-735, 12-736 and 12-737, the term “person” shall include an individual, corporation or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership who, as such officer, employee or member, is under a duty to perform the act in respect of which the violation occurs.

(19) “Adjusted gross income” means the adjusted gross income of a natural person with respect to any taxable year, as determined for federal income tax purposes and as properly reported on such person’s federal income tax return.

(20) “Connecticut adjusted gross income” means adjusted gross income, with the following modifications:

(A) There shall be added thereto (i) to the extent not properly includable in gross income for federal income tax purposes, any interest income from obligations issued by or on behalf of any state, political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity, exclusive of such income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of any such income with respect to which taxation by any state is prohibited by federal law, (ii) any exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, exclusive of such exempt-interest dividends derived from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of such exempt-interest dividends derived from obligations, the income with respect to which taxation by any state is prohibited by federal law, (iii) any interest or dividend income on obligations or securities of any authority, commission or instrumentality of the United States which federal law exempts from federal income tax but does not exempt from state income taxes, (iv) to the extent included in gross income for federal income tax purposes for the taxable year, the total taxable amount of a lump sum distribution for the taxable year deductible from such gross income in calculating federal adjusted gross income, (v) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any loss from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such loss was recognized, (vi) to the extent deductible in determining federal adjusted gross income, any income taxes imposed by this state, (vii) to the extent deductible in determining federal adjusted gross income, any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is exempt from tax under this chapter, (viii) expenses paid or incurred during the taxable year for the production or collection of income which is exempt from taxation under this chapter or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is exempt from tax under this chapter to the extent that such expenses and premiums are deductible in determining federal adjusted gross income, (ix) for property placed in service after September 10, 2001, but prior to September 11, 2004, in taxable years ending after September 10, 2001, any additional allowance for depreciation under subsection (k) of Section 168 of the Internal Revenue Code, as provided by Section 101 of the Job Creation and Worker Assistance Act of 2002, to the extent deductible in determining federal adjusted gross income, (x) to the extent deductible in determining federal adjusted gross income, the deduction allowable as qualified domestic production activities income, pursuant to Section 199 of the Internal Revenue Code, (xi) to the extent not properly includable in gross income for federal income tax purposes for the taxable year, any income from the discharge of indebtedness, in taxable years ending after December 31, 2008, in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, the inclusion of which income in federal gross income for the taxable year is deferred, as provided by said Section 1231, and (xii) to the extent not properly includable in gross income for federal income tax purposes, an amount equal to (I) any distribution from a manufacturing reinvestment account not used in accordance with subdivision (3) of subsection (c) of section 32-9zz to the extent that a contribution to such account was subtracted from federal adjusted gross income pursuant to clause (xix) of subparagraph (B) of this subdivision in computing Connecticut adjusted gross income for the current or a preceding taxable year, and (II) any return of money from a manufacturing reinvestment account pursuant to subsection (d) of section 32-9zz to the extent that a contribution to such account was subtracted from federal adjusted gross income pursuant to clause (xix) of subparagraph (B) of this subdivision in computing Connecticut adjusted gross income for the current or a preceding taxable year.

(B) There shall be subtracted therefrom (i) to the extent properly includable in gross income for federal income tax purposes, any income with respect to which taxation by any state is prohibited by federal law, (ii) to the extent allowable under section 12-718, exempt dividends paid by a regulated investment company, (iii) the amount of any refund or credit for overpayment of income taxes imposed by this state, or any other state of the United States or a political subdivision thereof, or the District of Columbia, to the extent properly includable in gross income for federal income tax purposes, (iv) to the extent properly includable in gross income for federal income tax purposes and not otherwise subtracted from federal adjusted gross income pursuant to clause (x) of this subparagraph in computing Connecticut adjusted gross income, any tier 1 railroad retirement benefits, (v) to the extent any additional allowance for depreciation under Section 168(k) of the Internal Revenue Code, as provided by Section 101 of the Job Creation and Worker Assistance Act of 2002, for property placed in service after December 31, 2001, but prior to September 10, 2004, was added to federal adjusted gross income pursuant to subparagraph (A)(ix) of this subdivision in computing Connecticut adjusted gross income for a taxable year ending after December 31, 2001, twenty-five per cent of such additional allowance for depreciation in each of the four succeeding taxable years, (vi) to the extent properly includable in gross income for federal income tax purposes, any interest income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, (vii) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any gain from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such gain was recognized, (viii) any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is subject to tax under this chapter but exempt from federal income tax, to the extent that such interest on indebtedness is not deductible in determining federal adjusted gross income and is attributable to a trade or business carried on by such individual, (ix) ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income which is subject to taxation under this chapter but exempt from federal income tax, or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is subject to tax under this chapter but exempt from federal income tax, to the extent that such expenses and premiums are not deductible in determining federal adjusted gross income and are attributable to a trade or business carried on by such individual, (x) (I) for a person who files a return under the federal income tax as an unmarried individual whose federal adjusted gross income for such taxable year is less than fifty thousand dollars, or as a married individual filing separately whose federal adjusted gross income for such taxable year is less than fifty thousand dollars, or for a husband and wife who file a return under the federal income tax as married individuals filing jointly whose federal adjusted gross income for such taxable year is less than sixty thousand dollars or a person who files a return under the federal income tax as a head of household whose federal adjusted gross income for such taxable year is less than sixty thousand dollars, an amount equal to the Social Security benefits includable for federal income tax purposes; and (II) for a person who files a return under the federal income tax as an unmarried individual whose federal adjusted gross income for such taxable year is fifty thousand dollars or more, or as a married individual filing separately whose federal adjusted gross income for such taxable year is fifty thousand dollars or more, or for a husband and wife who file a return under the federal income tax as married individuals filing jointly whose federal adjusted gross income from such taxable year is sixty thousand dollars or more or for a person who files a return under the federal income tax as a head of household whose federal adjusted gross income for such taxable year is sixty thousand dollars or more, an amount equal to the difference between the amount of Social Security benefits includable for federal income tax purposes and the lesser of twenty-five per cent of the Social Security benefits received during the taxable year, or twenty-five per cent of the excess described in Section 86(b)(1) of the Internal Revenue Code, (xi) to the extent properly includable in gross income for federal income tax purposes, any amount rebated to a taxpayer pursuant to section 12-746, (xii) to the extent properly includable in the gross income for federal income tax purposes of a designated beneficiary, any distribution to such beneficiary from any qualified state tuition program, as defined in Section 529(b) of the Internal Revenue Code, established and maintained by this state or any official, agency or instrumentality of the state, (xiii) to the extent allowable under section 12-701a, contributions to accounts established pursuant to any qualified state tuition program, as defined in Section 529(b) of the Internal Revenue Code, established and maintained by this state or any official, agency or instrumentality of the state, (xiv) to the extent properly includable in gross income for federal income tax purposes, the amount of any Holocaust victims’ settlement payment received in the taxable year by a Holocaust victim, (xv) to the extent properly includable in gross income for federal income tax purposes of an account holder, as defined in section 31-51ww, interest earned on funds deposited in the individual development account, as defined in section 31-51ww, of such account holder, (xvi) to the extent properly includable in the gross income for federal income tax purposes of a designated beneficiary, as defined in section 3-123aa, interest, dividends or capital gains earned on contributions to accounts established for the designated beneficiary pursuant to the Connecticut Homecare Option Program for the Elderly established by sections 3-123aa to 3-123ff, inclusive, (xvii) to the extent properly includable in gross income for federal income tax purposes, any income received from the United States government as retirement pay for a retired member of (I) the Armed Forces of the United States, as defined in Section 101 of Title 10 of the United States Code, or (II) the National Guard, as defined in Section 101 of Title 10 of the United States Code, (xviii) to the extent properly includable in gross income for federal income tax purposes for the taxable year, any income from the discharge of indebtedness in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, to the extent any such income was added to federal adjusted gross income pursuant to subparagraph (A)(xi) of this subdivision in computing Connecticut adjusted gross income for a preceding taxable year, (xix) to the extent not deductible in determining federal adjusted gross income, the amount of any contribution to a manufacturing reinvestment account established pursuant to section 32-9zz in the taxable year that such contribution is made, and (xx) to the extent properly includable in gross income for federal income tax purposes, for the taxable year commencing January 1, 2015, ten per cent of the income received from the state teachers’ retirement system, for the taxable year commencing January 1, 2016, twenty-five per cent of the income received from the state teachers’ retirement system, and for the taxable year commencing January 1, 2017, and each taxable year thereafter, fifty per cent of the income received from the state teachers’ retirement system.

(C) With respect to a person who is the beneficiary of a trust or estate, there shall be added or subtracted, as the case may be, from adjusted gross income such person’s share, as determined under section 12-714, in the Connecticut fiduciary adjustment.

(21) “Commissioner” means the Commissioner of Revenue Services or his authorized agent.

(22) “Department” means the Department of Revenue Services.

(23) “Federal tentative minimum tax” means tentative minimum tax, as determined pursuant to Section 55 of the Internal Revenue Code, reduced by the alternative minimum tax foreign tax credit.

(24) “Adjusted federal tentative minimum tax” of an individual means such individual’s federal tentative minimum tax or, in the case of an individual whose Connecticut adjusted gross income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, the amount that would have been the federal tentative minimum tax if such tax were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such individual is a beneficiary of a trust or estate, then, in calculating his or her federal tentative minimum tax, his or her federal alternative taxable income shall be increased or decreased, as the case may be, by the net amount of such individual’s proportionate share of the Connecticut fiduciary adjustment relating to modifications that are described in, to the extent not includable in federal alternative minimum taxable income, subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section, or, to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section.

(25) “Net Connecticut minimum tax” means the amount by which the Connecticut minimum tax exceeds the income tax imposed under section 12-700.

(26) (A) “Connecticut minimum tax” of an individual means the lesser of (i) nineteen per cent of the adjusted federal tentative minimum tax, as defined in subdivision (24) of subsection (a) of this section, or (ii) five and one-half per cent of the adjusted federal alternative minimum taxable income, as defined in subdivision (30) of this subsection. (B) “Connecticut minimum tax” of a trust or estate means the lesser of (i) nineteen per cent of the adjusted federal tentative minimum tax, as defined in subdivision (28) of this subsection, or (ii) five and one-half per cent of the adjusted federal alternative minimum taxable income, as defined in subdivision (31) of this subsection.

(27) “Adjusted net Connecticut minimum tax” means (A) if the Connecticut minimum tax is calculated under subparagraph (A)(i) or (B)(i), as the case may be, of subdivision (26) of this subsection, the excess, if any, of (i) the net Connecticut minimum tax, less the credit allowed under subsection (e) of section 12-700a, over (ii) the amount that would have been the net Connecticut minimum tax provided the adjustments and items of preference specified in Section 53(d) of the Internal Revenue Code had been used in determining the net Connecticut minimum tax, less the credit that would have been allowed under subsection (e) of section 12-700a for a similar tax determined by using only the adjustments and items of preference specified in Section 53(d) of the Internal Revenue Code, or (B) if the Connecticut minimum tax is calculated under subparagraph (A)(ii) or (B)(ii), as the case may be, of subdivision (26) of this subsection, then the product of the excess that is described in subparagraph (A) of this subdivision and that is determined without regard to said subparagraph (A)(ii) or (B)(ii), as the case may be, of subdivision (26) of this subsection, multiplied by a fraction, the numerator of which is the net Connecticut minimum tax, as if the Connecticut minimum tax were calculated under said subparagraph (A)(ii) or (B)(ii), as the case may be, of subdivision (26) of this subsection and the denominator of which is the net Connecticut minimum tax, as if the Connecticut minimum tax were calculated under said subparagraph (A)(i) or (B)(i), as the case may be, of subdivision (26) of this subsection.

(28) “Adjusted federal tentative minimum tax” of a trust or estate means its federal tentative minimum tax or, in the case of a trust or estate whose Connecticut taxable income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, the amount that would have been the federal tentative minimum tax if such tax were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such trust or estate is itself a beneficiary of a trust or estate, then, for purposes of calculating its adjusted federal alternative minimum tax, its federal alternative minimum taxable income shall also be increased or decreased, as the case may be, by the net amount of such trust or estate’s proportionate share of the Connecticut fiduciary adjustment relating to modifications that are described, to the extent not includable in federal alternative minimum taxable income, in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section or to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section.

(29) “Federal alternative minimum taxable income” means alternative minimum taxable income, as defined in Section 55(b)(2) of the Internal Revenue Code.

(30) “Adjusted federal alternative minimum taxable income” of an individual means his or her federal alternative minimum taxable income or, in the case of an individual whose Connecticut adjusted gross income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, the amount that would have been the federal alternative minimum taxable income if such amount were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such individual is a beneficiary of a trust or estate, then, for purposes of calculating his or her adjusted federal alternative minimum taxable income, his or her federal alternative minimum taxable income shall also be increased or decreased, as the case may be, by the net amount of such individual’s proportionate share of the Connecticut fiduciary adjustment relating to modifications to the extent not includable in federal alternative minimum taxable income, that are described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section or to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section.

(31) “Adjusted federal alternative minimum taxable income” of a trust or estate means its federal alternative minimum taxable income or, in the case of a trust or estate whose Connecticut taxable income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, the amount that would have been the federal alternative minimum taxable income if such amount were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such trust or estate is itself a beneficiary of a trust or estate, then, for purposes of calculating its adjusted federal alternative minimum taxable income, its federal alternative minimum taxable income shall also be increased or decreased, as the case may be, by the net amount of such trust or estate’s proportionate share of the Connecticut fiduciary adjustment relating to modifications that are described, to the extent not includable in federal alternative minimum taxable income, in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section, or to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section.

(32) “Pay” means the payment by an individual of the tax imposed on his Connecticut adjusted gross income or the payment by a fiduciary of a trust or estate of the tax imposed on its Connecticut taxable income, and includes the payment over by an employer or other person of the tax that such employer or other person is required to collect, deduct or withhold and to truthfully account for.

(33) “Partnership” means a partnership as defined in Section 7701(a)(2) of the Internal Revenue Code and the regulations adopted thereunder, as from time to time amended, and any reference in this chapter or in regulations adopted under this chapter to a partnership shall include a limited liability company that is treated as a partnership for federal income tax purposes.

(34) “Partner” means a partner as defined in Section 7701(a)(2) of the Internal Revenue Code and the regulations adopted thereunder, as from time to time amended, and any reference in this chapter or in regulations adopted under this chapter to a partner shall include a member of a limited liability company that is treated as a partnership for federal income tax purposes.

(35) “Holocaust victim settlement payment” means a payment received: (A) As a result of a settlement of the action entitled In re Holocaust Victims’ Asset Litigation, C.A. No. 96-4849, in the United States District Court for the Eastern District of New York; (B) under the German act regulating unresolved property claims, also known as Gesetz zur Regelung offener Vermogensfragen, or any other foreign law providing payments for Holocaust claims; or (C) as a result of the settlement of any other Holocaust claim, including insurance claims, claims relating to looted art, claims relating to looted financial assets, or claims relating to slave labor wages. “Holocaust victim settlement payment” includes any interest on any such payment accumulated or accrued through the date of payment. “Holocaust victim settlement payment” does not include any amount received from any asset acquired with any asset recovered, returned, or otherwise given as compensation to a Holocaust victim as a Holocaust victim settlement payment or with the proceeds from the sale of any asset recovered, returned, or otherwise given as compensation to a Holocaust victim as a Holocaust victim settlement payment.

(36) “Holocaust victim” means an individual who died or lost property as a result of discriminatory laws, policies or actions targeted against discrete groups of individuals based on race, religion, ethnicity, sexual orientation or national origin, whether or not the individual was actually a member of any of those groups, or because the individual assisted or allegedly assisted any of those groups, between January 1, 1929, and December 31, 1945, in the country of Nazi Germany, areas occupied by Nazi Germany, those European countries allied with Nazi Germany, areas occupied by those European countries allied with Nazi Germany or any other neutral European country or area in Europe under the influence or threat of invasion by Nazi Germany or by any European country allied with or occupied by Nazi Germany. “Holocaust victim” includes the spouse or descendant of a Holocaust victim.

(b) Any term used in this chapter has the same meaning as when used in a comparable context in the laws of the United States relating to income taxes unless a different meaning is clearly required. Any reference in this chapter to the laws of the United States means the provisions of the Internal Revenue Code and any other provisions of the laws of the United States relating to income tax as the same may be or become effective, at any time or from time to time, for the taxable year. Terms preceded by the word “federal” refer to the corresponding terms defined in the laws of the United States.

(c) The commissioner shall, by regulation, define the term “derived from or connected with sources within this state” as used in this chapter.

(June Sp. Sess. P.A. 91-3, S. 52, 168; May Sp. Sess. P.A. 92-5, S. 2, 37; May Sp. Sess. P.A. 92-17, S. 11, 43, 59; P.A. 93-74, S. 38, 39, 57, 58, 67; 93-332, S. 27, 42; May Sp. Sess. P.A. 94-4, S. 26, 71–74, 85; P.A. 95-5, S. 1–3, 6; 95-160, S. 64, 69; P.A. 96-139, S. 9–11, 13; 96-175, S. 2, 3, 5; 96-180, S. 29–31, 166; 96-221, S. 22, 25; P.A. 97-286, S. 2, 3, 8; 97-309, S. 9, 23; 97-322, S. 7, 9; P.A. 98-110, S. 4, 27; 98-252, S. 58, 80; 98-255, S. 3, 24; P.A. 99-173, S. 1, 65; P.A. 00-82, S. 1–4, 6; 00-174, S. 38, 39, 83; 00-192, S. 6, 102; June Sp. Sess. P.A. 01-6, S. 35, 36, 85; May 9 Sp. Sess. P.A. 02-1, S. 77; P.A. 03-225, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 72; P.A. 05-251, S. 71–73; P.A. 06-186, S. 76, 77; P.A. 07-130, S. 7, 8; P.A. 08-140, S. 1; June Sp. Sess. P.A. 09-3, S. 120, 121; June 19 Sp. Sess. P.A. 09-2, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 196; P.A. 14-47, S. 50; 14-69, S. 3; 14-122, S. 99, 100; 14-155, S. 16; P.A. 15-179, S. 3; 15-244, S. 65.)

History: June Sp. Sess. P.A. 91-3, S. 52, effective August 22, 1991, and applicable to taxable years of taxpayers occurring on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (a)(4) to delete standards for nontaxation of a resident trust and to create a formula for modification of the Connecticut taxable income of a trust based on the residence of the beneficiaries, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1993, and added Subsec. (c), concerning a definition of the term “derived from or connected with sources within this state”, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 93-74 amended Subsec. (a)(12), deleting existing definition of “assumed tax” and replacing it with definition of “required annual payment”, amended Subsec. (a)(18), defining “person” by changing statutory citation from Sec. 1-1 to Sec. 12-1, made technical change in Subsec. (a)(20) and added Subdivs. (23) to (27), inclusive, to Subsec. (a) defining “federal tentative minimum tax”, “adjusted federal tentative minimum tax”, “net Connecticut minimum tax”, “Connecticut minimum tax” and “adjusted net Connecticut minimum tax”, effective May 19, 1993, and applicable to taxable years on and after January 1, 1993; P.A. 93-332 amended Subsec. (a)(4) to modify definition of “resident trust or estate” to include trust or estate which has one or more nonresident beneficiaries, effective June 25, 1993, and applicable to taxable years commencing on or after January 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (a)(4) made changes in definition of “resident trust or estate” relative to the calculation of the alternative minimum tax, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993, in Subsec. (a)(20) eliminated the modification for moving expenses and added a new Subpara. (x) re eliminating the federal increase in social security taxes, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1994, in Subsec. (a)(24) modified definition to exclude the amount of certain interest income or exempt-interest dividends, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993, in Subsec. (a)(26) and (27) modified definitions of “Connecticut minimum tax” and “adjusted net Connecticut minimum tax” to provide that the Connecticut minimum tax is the lesser of 19% of the adjusted federal tentative minimum tax or 5% of the adjusted federal alternative minimum taxable income, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993, and added Subdivs. (28) to (31), inclusive, defining “adjusted federal tentative minimum tax”, “federal alternative minimum taxable income”, “adjusted federal alternative minimum taxable income of an individual” and “adjusted federal alternative minimum taxable income of a trust or an estate”, respectively, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-5 amended Subsec. (a)(18) to include reference to Secs. 12-735 and 12-737, amended Subsec. (a)(26) and (27) to add a definition of “Connecticut minimum tax” of a trust or estate and to provide that adjusted net Connecticut minimum tax is less the credit under Sec. 12-700a(e) and made technical changes, and added new Subdiv. (32) defining “pay” effective April 13, 1995, and applicable to taxable years commencing on or after January 1, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-139 amended Subsec. (a)(10), (28) and (31) to make technical relettering and renumbering corrections, effective May 29, 1996; P.A. 96-175 amended Subsec. (a)(10) and (20) to add reference to Sec. 12-217(c), effective May 31, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 96-180 amended Subsec. (a)(10), (28) and (31) to make technical relettering and renumbering changes in Subpara. and clause designations, effective June 3, 1996; P.A. 96-221 added Subsec. (a)(10)(B)(viii) re amount of any refund or credit for overpayment of tax, effective June 4, 1996, and applicable to income years commencing on or after January 1, 1992 (Revisor’s note: The Revisors editorially corrected clerical errors in Subdivs. (28), (30) and (31) by changing references to “... such territory of possession, ...” to “... such territory or possession, ...” for consistency with the other references in the section); P.A. 97-286 amended Subsec. (a)(27) to make technical changes to definition and to add new Subdivs. (33) and (34) defining “partnership” and “partner”, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 97-309 amended Subsec. (a)(20)(B)(x) to increase the amount of Social Security income that is exempt, effective July 1, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-110 added Subsec. (a)(20)(B)(xi) excluding amount of rebate, effective May 19, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 98-252 and P.A. 98-255 both added Subsec. (a)(20)(B)(xii) re distributions from qualified state tuition programs, effective July 1, 1998; P.A. 99-173 amended Subsec. (a)(20) to exempt the remaining 25% of taxable Social Security income for joint filers and heads of household with an adjusted gross income under $60,000 and single filers with an adjusted gross income under $50,000, effective June 23, 1999, and applicable to taxable years commencing on or after January 1, 1999; P.A. 00-82 amended Subsec. (a)(20) to exclude Holocaust victim’s settlement payments from Connecticut adjusted gross income, amended Subsec. (a)(24) and (30) to make said Subdivs. consistent with substantive changes in said act and to make technical changes for purposes of gender neutrality and added Subsec. (a)(35) and (36) defining “Holocaust victim settlement payment” and “Holocaust victim”, respectively, effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 2000; P.A. 00-174 amended Subsec. (a)(1) to modify the domicile provisions in the definition of “resident of this state” and amended Subsec. (a)(20) to eliminate a subtraction modification for tax refunds or credits from any province of Canada, to modify provisions in the Social Security benefit adjustment and to make technical changes, effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 2000; P.A. 00-192 amended Subsec. (a)(20)(B) to delete reference to any province of Canada and to add provisions re interest earned on funds deposited in individual development accounts, effective January 1, 2001, and applicable to taxable years commencing on or after that date; June Sp. Sess. P.A. 01-6, S. 35 amended Subsec. (a)(19) to provide that “adjusted gross income” shall be the income that is properly reported on the taxpayer’s federal return, effective July 1, 2001, and applicable to all open tax periods (Revisor’s note: June Sp. Sess. P.A. 01-6, S. 36, provided as follows: “Sec. 36. The intent of the amendment made by section 35 of this act to subdivision (19) of subsection (a) of section 12-701 of the general statutes is to clarify that a natural person’s adjusted gross income is not further modified in determining such person’s Connecticut adjusted gross income for purposes of chapter 229 of the general statutes, except as expressly provided in subdivision (20) of subsection (a) of said section 12-701.”); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(20)(A) to require an addition to income for any allowance for depreciation under the federal Job Creation and Worker Assistance Act of 2002, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; P.A. 03-225 amended Subsec. (a)(20)(B)(iv) and (v) to provide for a corresponding subtraction modification for the bonus depreciation “decoupling” adopted the previous year and to eliminate an overlap between Social Security and railroad retirement benefits, effective July 9, 2003, and applicable to taxable years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(26) to increase applicable percentage of alternative minimum taxable income from 5% to 5.5% and to make a technical change, effective August 20, 2003 and applicable to taxable years commencing on and after January 1, 2003; P.A. 05-251 added Subsec. (a)(20)(B)(xv) excluding 50% of military retirement pay, and amended Subsecs. (a)(24) and (a)(30) to add reference to Subsec. (a)(20)(B)(xv) re military retirement pay, effective June 30, 2005, and applicable for taxable years commencing on or after January 1, 2008; P.A. 06-186 added Subsec. (a)(20)(B)(xiii) re contributions to qualified state tuition programs, and redesignating existing clauses (xiii) to (xv) as clauses (xiv) to (xvi), effective July 1, 2006, and applicable to taxable years commencing on or after January 1, 2006; P.A. 07-130 amended Subsec. (a)(20)(B) by adding new clause (xvi) re contributions to accounts established for designated beneficiary pursuant to Connecticut Homecare Option Program for the Elderly, effective October 1, 2007, and applicable to taxable years commencing on or after January 1, 2007, and by redesignating existing clause (xvi) as clause (xvii), effective October 1, 2007, and applicable to taxable years commencing on or after January 1, 2008; P.A. 08-140 amended Subsec. (a)(20)(B)(xvi) by adding as allowable deduction dividends or capital gains earned on contributions to accounts established under Connecticut Homecare Option Program for the Elderly, effective July 1, 2008, and applicable to taxable years commencing on or after January 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by adding Subdivs. (10)(A)(viii) and (20)(A)(x) re deduction for qualified domestic production activities income, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; June 19 Sp. Sess. P.A. 09-2 amended Subsec. (a)(20) by adding Subpara. (A)(x), codified by the Revisors as Subpara. (A)(xi), and Subpara. (B)(xviii) re treatment of income from discharge of indebtedness, effective June 22, 2009, and applicable to taxable years ending after December 31, 2008; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(20) by adding clauses (xii) and (xiii) re distribution from a manufacturing reinvestment account in Subpara. (A) and adding clause (xix) re contribution to a manufacturing reinvestment account in Subpara. (B), effective June 15, 2012, and applicable to taxable years commencing on or after January 1, 2011; P.A. 14-47 amended Subsec. (a)(20)(B) by adding clause (xx) re deduction for income from state teachers’ retirement system, effective July 1, 2015, and applicable to taxable years commencing on or after January 1, 2015; P.A. 14-69 amended Subsec. (a)(20)(A) by deleting former clause (xii) re manufacturing reinvestment account distribution and redesignating existing clause (xiii) as clause (xii), effective July 1, 2014, and applicable to taxable years commencing on or after January 1, 2014; P.A. 14-122 made technical changes in Subsecs. (a)(9) and (b); P.A. 14-155 amended Subsec. (a)(10)(A) by adding clause (ix) re lump sum distribution, effective June 11, 2014, and applicable to taxable years commencing on or after January 1, 2014; P.A. 15-179 made a technical change in Subsec. (a)(20)(B)(xviii), effective July 1, 2015; P.A. 15-244 amended Subsec. (a)(20)(B)(xvii) to increase deduction for Armed Forces and National Guard retirement income from 50 per cent of such income to any such income, effective July 1, 2015, and applicable to taxable years commencing on or after January 1, 2015.



Section 12-701a - Modification to Connecticut adjusted gross income for contributions to qualified state tuition program.

The maximum annual modification under subparagraph (B)(xiii) of subdivision (20) of subsection (a) of section 12-701 shall be equal to the amount of contributions to all accounts established pursuant to any qualified state tuition program, as defined in Section 529(b) of the Internal Revenue Code, established and maintained by this state or any official, agency or instrumentality of the state, but shall not exceed five thousand dollars for each individual taxpayer, or ten thousand dollars for taxpayers filing a joint return. Any amount of a contribution that is not subtracted by the taxpayer in the year for which the contribution is made, on or after January 1, 2006, may be carried forward as a subtraction from income for the succeeding five years; provided the amount subtracted shall not exceed the maximum allowed in each subsequent taxable year.

(P.A. 06-186, S. 78.)

History: P.A. 06-186 effective July 1, 2006, and applicable to taxable years commencing on or after January 1, 2006.



Section 12-702 - Exemptions.

(a)(1)(A) Any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as a married individual filing separately or, for taxable years commencing prior to January 1, 2000, who files income tax for such taxable year as an unmarried individual shall be entitled to a personal exemption of twelve thousand dollars in determining Connecticut taxable income for purposes of this chapter.

(B) In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-four thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(2) For taxable years commencing on or after January 1, 2000, any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as an unmarried individual shall be entitled to a personal exemption in determining Connecticut taxable income for purposes of this chapter as follows:

(A) For taxable years commencing on or after January 1, 2000, but prior to January 1, 2001, twelve thousand two hundred fifty dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-four thousand five hundred dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(B) For taxable years commencing on or after January 1, 2001, but prior to January 1, 2004, twelve thousand five hundred dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-five thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(C) For taxable years commencing on or after January 1, 2004, but prior to January 1, 2007, twelve thousand six hundred twenty-five dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-five thousand two hundred fifty dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(D) For taxable years commencing on or after January 1, 2007, but prior to January 1, 2008, twelve thousand seven hundred fifty dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-five thousand five hundred dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(E) For taxable years commencing on or after January 1, 2008, but prior to January 1, 2012, thirteen thousand dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-six thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(F) For taxable years commencing on or after January 1, 2012, but prior to January 1, 2013, thirteen thousand five hundred dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-seven thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(G) For taxable years commencing on or after January 1, 2013, but prior to January 1, 2014, fourteen thousand dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-eight thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(H) For taxable years commencing on or after January 1, 2014, but prior to January 1, 2016, fourteen thousand five hundred dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-nine thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(I) For taxable years commencing on or after January 1, 2016, fifteen thousand dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds thirty thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(b) (1) Any person subject to tax under this chapter who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code, shall be entitled to a personal exemption of nineteen thousand dollars in determining Connecticut taxable income for purposes of this chapter.

(2) In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds thirty-eight thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds the said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(c) (1) Any husband and wife subject to tax under this chapter for any taxable year who file a return under the federal income tax for such taxable year as married individuals filing a joint return or any person who files a return for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code, shall be entitled to a single personal exemption of twenty-four thousand dollars in determining Connecticut taxable income for purposes of this chapter. Any husband and wife who elect to file a joint return under the federal income tax for any taxable year shall be required to file jointly with respect to such taxable year for purposes of this chapter, in which event their tax liability under this chapter shall be joint and several, except as otherwise provided in section 12-702a, and any husband and wife who elect to file separately under the federal income tax for any taxable year shall be required to file separately with respect to such taxable year for purposes of this chapter, provided (A) if either the husband or wife is a resident and the other is a nonresident, separate taxes shall be determined on their separate Connecticut taxable incomes on separate forms as married individuals filing separately unless such husband and wife determine their federal taxable income jointly and both elect to determine their joint Connecticut taxable income as if both were residents, or (B) if any husband and wife, both of whom are nonresidents, elect to file a joint return under the federal income tax for any taxable year and only one of them has income derived from or connected with sources within this state during such taxable year, only the spouse with income derived from or connected with sources within this state shall be required to file a return in this state and, if only the spouse with income derived from or connected with this state files such a return in this state, a separate tax shall be determined on such spouse’s separate Connecticut taxable income as a married individual filing separately unless such husband and wife both elect to determine their joint Connecticut taxable income as if both had income derived from or connected with sources within this state.

(2) In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds forty-eight thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds the said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(June Sp. Sess. P.A. 91-3, S. 53, 168; May Sp. Sess. P.A. 92-5, S. 3, 37; May Sp. Sess. P.A. 92-17, S. 12, 59; P.A. 99-48, S. 3, 10; 99-173, S. 5, 65; P.A. 00-174, S. 40, 83; 00-230, S. 10, 11; May 9 Sp. Sess. P.A. 02-1, S. 78; June 30 Sp. Sess. P.A. 03-1, S. 115; P.A. 05-251, S. 74; June Sp. Sess. P.A. 09-3, S. 122; P.A. 15-244, S. 67.)

History: June Sp. Sess. P.A. 91-3, S. 53, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (c)(1) to create a method by which a nonresident taxpayer with a nonresident spouse who has no Connecticut sourced income could file a separate return even if the couple filed jointly for federal purposes, commencing June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 99-48 amended Subsec. (c)(1) to add provision re joint and several liability, effective May 27, 1999; P.A. 99-173 amended Subsec. (a) to increase, annually, the unmarried single filer standard exemption from 50% to 62.5% of the joint filer standard exemption over an eight-year period, from $12,250 in tax year commencing January 1, 2000, to $15,000 in tax year commencing January 1, 2007, effective June 23, 1999, and applicable to tax years commencing on or after January 1, 2000; P.A. 00-174 amended Subsec. (a)(2) to adjust the exemption amounts for single filers, effective May 26, 2000; P.A. 00-230 made technical changes in Subsecs. (a) and (c); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(2) to defer by two years the increase in the exemption for single filers, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 added Subsec. (a)(2)(C) re exemption amount for unmarried filers for taxable year 2004, redesignated existing Subparas. (C) to (H) as Subparas. (D) to (I) and amended said Subparas. to delay the increased exemption amounts for unmarried filers by one year, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2004; P.A. 05-251 amended Subsec. (a)(2) to defer by two years the increase in the exemption for single filers, effective June 30, 2005, and applicable to taxable years commencing on or after January 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(2)(E) to (I) to delay increase in single filers’ exemption for 3 years, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; P.A. 15-244 amended Subsec. (a)(2)(H) and (I) to delay increase in exemption for any taxpayer filing as an unmarried individual for one year, effective June 30, 2015, and applicable to taxable years commencing on or after January 1, 2015.



Section 12-702a - Relief from joint tax liability.

(a) Any individual who has made a joint return under this chapter may elect to seek relief under the provisions of subsection (b) of this section and if such individual is eligible to elect the application of subsection (c) of this section, such individual may, in addition to any election under subsection (b) of this section, elect to limit such individual’s liability for any deficiency with respect to such joint return in the manner prescribed under subsection (c) of this section. Any individual who has made a joint return under this chapter may elect to seek relief under the provisions of subsection (f) of this section, even if such individual is not eligible to seek relief under subsection (b) or (c) of this section.

(b) (1) Under procedures prescribed by the commissioner, if (A) a joint return has been made for a taxable year and on such return there is an understatement of tax attributable to erroneous items of one individual filing the joint return; (B) the other individual filing the joint return establishes that in signing the return such other individual did not know, and had no reason to know, that there was such an understatement; (C) taking into account all the facts and circumstances, it is inequitable to hold such other individual liable for the deficiency in tax for such taxable year attributable to such understatement or portion of such understatement, as the case may be; and (D) such other individual elects the application of this subsection, in such form as the Commissioner of Revenue Services may prescribe, not later than the date which is two years after the date the commissioner has begun collection activities with respect to the individual making the election, such other individual shall be relieved of liability for tax, including interest, penalties and other amounts due for such taxable year to the extent such liability is attributable to such understatement.

(2) If the electing individual satisfies the conditions of subdivision (1) of this subsection except subparagraph (B) of said subdivision (1), and establishes that in signing the return such individual did not know, and had no reason to know, the extent of such understatement, such individual shall be relieved of liability for tax, including interest, penalties and other amounts due for such taxable year to the extent such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know.

(c) (1) If an individual who has made a joint return for any taxable year elects the application of this subsection, the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to such individual under subsection (d) of this section.

(2) The electing individual shall have the burden of proof with respect to establishing the portion of any deficiency allocable to such individual.

(3) An individual shall be eligible to elect the application of this subsection if (A) at the time such election is filed, such individual is no longer married to, or is legally separated from, the individual with whom such individual filed the joint return to which the election relates, or (B) such individual was not a member of the same household as the individual with whom such joint return was filed at any time during the twelve-month period ending on the date such election is filed.

(4) If the commissioner demonstrates that assets were transferred between individuals filing a joint return as part of a fraudulent scheme by such individuals, an election under this subsection by either individual shall be invalid.

(5) If the commissioner demonstrates that the individual electing under this subsection had actual knowledge, at the time such individual signed the return, of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection (d) of this section, the election shall not apply to such deficiency or portion thereof, unless the individual with actual knowledge establishes that the electing individual signed the return under duress.

(6) The portion of the deficiency for which the individual electing under this subsection is liable shall be increased by the value of any disqualified asset transferred to the individual. For purposes of this section, “disqualified asset” means any property or right to property transferred to an electing individual with respect to a joint return by the other individual filing such joint return if the principal purpose of the transfer was the avoidance of tax or payment of tax. Any transfer which is made after the date which is one year before the date on which a notice of proposed deficiency assessment is sent, other than any transfer pursuant to a decree of divorce or separate maintenance or a written instrument incident to such a decree or to any transfer which an individual establishes did not have as its principal purpose the avoidance of tax or payment of tax, shall be presumed to have as its principal purpose the avoidance of tax or payment of tax.

(7) An election under this subsection for any taxable year shall be made not later than two years after the date on which the commissioner has begun collection activities with respect to the individual making the election.

(d) (1) The portion of any deficiency on a joint return allocated to an individual electing under subsection (c) of this section shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under this subdivision bears to the net amount of all items taken into account in computing the deficiency.

(2) If a deficiency or portion thereof is attributable to the disallowance of a credit, and such item is allocated to one individual under subdivision (3) of this subsection, such deficiency or portion thereof shall be allocated to such individual. Any such item shall not be taken into account under subdivision (1) of this subsection.

(3) Except as provided in subdivisions (4) and (5) of this subsection, any item giving rise to a deficiency on a joint return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable year. If the commissioner establishes that the allocation of any item is appropriate due to fraud of one or both individuals, the commissioner may provide for such allocation in a manner as prescribed in regulations adopted in accordance with chapter 54.

(4) If an exemption under section 12-702 or a credit under section 12-703 would be disallowed in its entirety solely because a separate return is filed, such disallowance shall be disregarded and the item shall be computed as if a joint return had been filed and then allocated between the joint filers appropriately.

(5) If the liability of a child of a taxpayer is included on a joint return, such liability shall be disregarded in computing the separate liability of either joint filer and such liability shall be allocated appropriately between the joint filers.

(e) (1) The commissioner shall determine what relief, if any, is available to an electing individual under this section and shall mail notice of the proposed determination to such individual. Such notice shall set forth briefly the commissioner’s findings of fact and the basis of the determination in each case decided in whole or in part adversely to such individual. Sixty days after the date on which it is mailed, a notice of proposed determination shall constitute a final determination except only for such amounts as to which such individual has filed a written protest with the commissioner in accordance with subdivision (2) of this subsection.

(2) On or before the sixtieth day after the mailing of the proposed determination, such individual may file with the commissioner a written protest against the proposed determination in which such individual sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed determination and, if such individual has so requested, may grant or deny such individual or such individual’s authorized representative an oral hearing.

(3) The commissioner shall mail notice of the commissioner’s determination to such individual, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to such individual.

(4) The action of the commissioner on such individual’s protest shall be final upon the expiration of one month from the date on which the commissioner mails notice of the commissioner’s action to such individual unless within such period such individual seeks judicial review of the commissioner’s determination pursuant to section 12-730.

(f) Under procedures prescribed by the commissioner, if taking into account all the facts and circumstances, it is inequitable to hold such individual liable for any unpaid tax or any deficiency, or any portion of such unpaid tax or deficiency, and relief is not otherwise available to such individual under this section, the commissioner may relieve such individual of such liability.

(g) The commissioner may adopt regulations, in accordance with chapter 54, as are necessary to carry out the provisions of this section, including regulations providing the opportunity for an individual to have notice of, and an opportunity to participate in, any administrative proceeding with respect to an election made under this section by the other individual filing the joint return.

(h) The provisions of this section shall be applicable with respect to any liability arising after May 27, 1999, and any liability arising on or before May 27, 1999, if such liability remains unpaid as of said date, provided the two-year period to make an election under subsection (b) or (c) of this section shall not expire before the date that is two years after the date of the first collection activity after May 27, 1999.

(P.A. 99-48, S. 4, 10; P.A. 00-230, S. 12; June Sp. Sess. P.A. 15-5, S. 124, 125.)

History: P.A. 99-48 effective May 27, 1999; P.A. 00-230 made technical changes in Subsec. (a); June Sp. Sess. P.A. 15-5 amended Subsec. (a) to allow individual who made joint return to elect relief under Subsec. (f) even if not eligible for relief under Subsec. (b) or (c), amended Subsec. (f) to make a technical change, amended Subsec. (g) to make regulations permissive, rather than mandatory, and amended Subsec. (h) to add reference to Subsec. (b) or (c) re two-year period to make an election, effective June 30, 2015.



Section 12-703 - Credits based on adjusted gross income.

(a)(1) Any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as a married individual filing separately or for taxable years commencing prior to January 1, 2000, who files under the federal income tax for such taxable year as an unmarried individual shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,000 but

not over $15,000

75%

Over $15,000 but

not over $15,500

70%

Over $15,500 but

not over $16,000

65%

Over $16,000 but

not over $16,500

60%

Over $16,500 but

not over $17,000

55%

Over $17,000 but

not over $17,500

50%

Over $17,500 but

not over $18,000

45%

Over $18,000 but

not over $18,500

40%

Over $18,500 but

not over $20,000

35%

Over $20,000 but

not over $20,500

30%

Over $20,500 but

not over $21,000

25%

Over $21,000 but

not over $21,500

20%

Over $21,500 but

not over $25,000

15%

Over $25,000 but

not over $25,500

14%

Over $25,500 but

not over $26,000

13%

Over $26,000 but

not over $26,500

12%

Over $26,500 but

not over $27,000

11%

Over $27,000 but

not over $48,000

10%

Over $48,000 but

not over $48,500

9%

Over $48,500 but

not over $49,000

8%

Over $49,000 but

not over $49,500

7%

Over $49,500 but

not over $50,000

6%

Over $50,000 but

not over $50,500

5%

Over $50,500 but

not over $51,000

4%

Over $51,000 but

not over $51,500

3%

Over $51,500 but

not over $52,000

2%

Over $52,000 but

not over $52,500

1%

(2) For taxable years commencing on or after January 1, 2000, any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as an unmarried individual shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

(A) For taxable years commencing on or after January 1, 2000, but prior to January 1, 2001:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,250 but

not over $15,300

75%

Over $15,300 but

not over $15,800

70%

Over $15,800 but

not over $16,300

65%

Over $16,300 but

not over $16,800

60%

Over $16,800 but

not over $17,300

55%

Over $17,300 but

not over $17,800

50%

Over $17,800 but

not over $18,300

45%

Over $18,300 but

not over $18,800

40%

Over $18,800 but

not over $20,400

35%

Over $20,400 but

not over $20,900

30%

Over $20,900 but

not over $21,400

25%

Over $21,400 but

not over $21,900

20%

Over $21,900 but

not over $25,500

15%

Over $25,500 but

not over $26,000

14%

Over $26,000 but

not over $26,500

13%

Over $26,500 but

not over $27,000

12%

Over $27,000 but

not over $27,500

11%

Over $27,500 but

not over $49,000

10%

Over $49,000 but

not over $49,500

9%

Over $49,500 but

not over $50,000

8%

Over $50,000 but

not over $50,500

7%

Over $50,500 but

not over $51,000

6%

Over $51,000 but

not over $51,500

5%

Over $51,500 but

not over $52,000

4%

Over $52,000 but

not over $52,500

3%

Over $52,500 but

not over $53,000

2%

Over $53,000 but

not over $53,500

1%

(B) For taxable years commencing on or after January 1, 2001, but prior to January 1, 2004:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,500 but

not over $15,600

75%

Over $15,600 but

not over $16,100

70%

Over $16,100 but

not over $16,600

65%

Over $16,600 but

not over $17,100

60%

Over $17,100 but

not over $17,600

55%

Over $17,600 but

not over $18,100

50%

Over $18,100 but

not over $18,600

45%

Over $18,600 but

not over $19,100

40%

Over $19,100 but

not over $20,800

35%

Over $20,800 but

not over $21,300

30%

Over $21,300 but

not over $21,800

25%

Over $21,800 but

not over $22,300

20%

Over $22,300 but

not over $26,000

15%

Over $26,000 but

not over $26,500

14%

Over $26,500 but

not over $27,000

13%

Over $27,000 but

not over $27,500

12%

Over $27,500 but

not over $28,000

11%

Over $28,000 but

not over $50,000

10%

Over $50,000 but

not over $50,500

9%

Over $50,500 but

not over $51,000

8%

Over $51,000 but

not over $51,500

7%

Over $51,500 but

not over $52,000

6%

Over $52,000 but

not over $52,500

5%

Over $52,500 but

not over $53,000

4%

Over $53,000 but

not over $53,500

3%

Over $53,500 but

not over $54,000

2%

Over $54,000 but

not over $54,500

1%

(C) For taxable years commencing on or after January 1, 2004, but prior to January 1, 2007:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,625 but

not over $15,750

75%

Over $15,750 but

not over $16,250

70%

Over $16,250 but

not over $16,750

65%

Over $16,750 but

not over $17,250

60%

Over $17,250 but

not over $17,750

55%

Over $17,750 but

not over $18,250

50%

Over $18,250 but

not over $18,750

45%

Over $18,750 but

not over $19,250

40%

Over $19,250 but

not over $21,050

35%

Over $21,050 but

not over $21,550

30%

Over $21,550 but

not over $22,050

25%

Over $22,050 but

not over $22,550

20%

Over $22,550 but

not over $26,300

15%

Over $26,300 but

not over $26,800

14%

Over $26,800 but

not over $27,300

13%

Over $27,300 but

not over $27,800

12%

Over $27,800 but

not over $28,300

11%

Over $28,300 but

not over $50,500

10%

Over $50,500 but

not over $51,000

9%

Over $51,000 but

not over $51,500

8%

Over $51,500 but

not over $52,000

7%

Over $52,000 but

not over $52,500

6%

Over $52,500 but

not over $53,000

5%

Over $53,000 but

not over $53,500

4%

Over $53,500 but

not over $54,000

3%

Over $54,000 but

not over $54,500

2%

Over $54,500 but

not over $55,000

1%

(D) For taxable years commencing on or after January 1, 2007, but prior to January 1, 2008:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,750 but

not over $15,900

75%

Over $15,900 but

not over $16,400

70%

Over $16,400 but

not over $16,900

65%

Over $16,900 but

not over $17,400

60%

Over $17,400 but

not over $17,900

55%

Over $17,900 but

not over $18,400

50%

Over $18,400 but

not over $18,900

45%

Over $18,900 but

not over $19,400

40%

Over $19,400 but

not over $21,300

35%

Over $21,300 but

not over $21,800

30%

Over $21,800 but

not over $22,300

25%

Over $22,300 but

not over $22,800

20%

Over $22,800 but

not over $26,600

15%

Over $26,600 but

not over $27,100

14%

Over $27,100 but

not over $27,600

13%

Over $27,600 but

not over $28,100

12%

Over $28,100 but

not over $28,600

11%

Over $28,600 but

not over $51,000

10%

Over $51,000 but

not over $51,500

9%

Over $51,500 but

not over $52,000

8%

Over $52,000 but

not over $52,500

7%

Over $52,500 but

not over $53,000

6%

Over $53,000 but

not over $53,500

5%

Over $53,500 but

not over $54,000

4%

Over $54,000 but

not over $54,500

3%

Over $54,500 but

not over $55,000

2%

Over $55,000 but

not over $55,500

1%

(E) For taxable years commencing on or after January 1, 2008, but prior to January 1, 2012:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $13,000 but

not over $16,300

75%

Over $16,300 but

not over $16,800

70%

Over $16,800 but

not over $17,300

65%

Over $17,300 but

not over $17,800

60%

Over $17,800 but

not over $18,300

55%

Over $18,300 but

not over $18,800

50%

Over $18,800 but

not over $19,300

45%

Over $19,300 but

not over $19,800

40%

Over $19,800 but

not over $21,700

35%

Over $21,700 but

not over $22,200

30%

Over $22,200 but

not over $22,700

25%

Over $22,700 but

not over $23,200

20%

Over $23,200 but

not over $27,100

15%

Over $27,100 but

not over $27,600

14%

Over $27,600 but

not over $28,100

13%

Over $28,100 but

not over $28,600

12%

Over $28,600 but

not over $29,100

11%

Over $29,100 but

not over $52,000

10%

Over $52,000 but

not over $52,500

9%

Over $52,500 but

not over $53,000

8%

Over $53,000 but

not over $53,500

7%

Over $53,500 but

not over $54,000

6%

Over $54,000 but

not over $54,500

5%

Over $54,500 but

not over $55,000

4%

Over $55,000 but

not over $55,500

3%

Over $55,500 but

not over $56,000

2%

Over $56,000 but

not over $56,500

1%

(F) For taxable years commencing on or after January 1, 2012, but prior to January 1, 2013:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $13,500 but

not over $16,900

75%

Over $16,900 but

not over $17,400

70%

Over $17,400 but

not over $17,900

65%

Over $17,900 but

not over $18,400

60%

Over $18,400 but

not over $18,900

55%

Over $18,900 but

not over $19,400

50%

Over $19,400 but

not over $19,900

45%

Over $19,900 but

not over $20,400

40%

Over $20,400 but

not over $22,500

35%

Over $22,500 but

not over $23,000

30%

Over $23,000 but

not over $23,500

25%

Over $23,500 but

not over $24,000

20%

Over $24,000 but

not over $28,100

15%

Over $28,100 but

not over $28,600

14%

Over $28,600 but

not over $29,100

13%

Over $29,100 but

not over $29,600

12%

Over $29,600 but

not over $30,100

11%

Over $30,100 but

not over $54,000

10%

Over $54,000 but

not over $54,500

9%

Over $54,500 but

not over $55,000

8%

Over $55,000 but

not over $55,500

7%

Over $55,500 but

not over $56,000

6%

Over $56,000 but

not over $56,500

5%

Over $56,500 but

not over $57,000

4%

Over $57,000 but

not over $57,500

3%

Over $57,500 but

not over $58,000

2%

Over $58,000 but

not over $58,500

1%

(G) For taxable years commencing on or after January 1, 2013, but prior to January 1, 2014:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $14,000 but

not over $17,500

75%

Over $17,500 but

not over $18,000

70%

Over $18,000 but

not over $18,500

65%

Over $18,500 but

not over $19,000

60%

Over $19,000 but

not over $19,500

55%

Over $19,500 but

not over $20,000

50%

Over $20,000 but

not over $20,500

45%

Over $20,500 but

not over $21,000

40%

Over $21,000 but

not over $23,300

35%

Over $23,300 but

not over $23,800

30%

Over $23,800 but

not over $24,300

25%

Over $24,300 but

not over $24,800

20%

Over $24,800 but

not over $29,200

15%

Over $29,200 but

not over $29,700

14%

Over $29,700 but

not over $30,200

13%

Over $30,200 but

not over $30,700

12%

Over $30,700 but

not over $31,200

11%

Over $31,200 but

not over $56,000

10%

Over $56,000 but

not over $56,500

9%

Over $56,500 but

not over $57,000

8%

Over $57,000 but

not over $57,500

7%

Over $57,500 but

not over $58,000

6%

Over $58,000 but

not over $58,500

5%

Over $58,500 but

not over $59,000

4%

Over $59,000 but

not over $59,500

3%

Over $59,500 but

not over $60,000

2%

Over $60,000 but

not over $60,500

1%

(H) For taxable years commencing on or after January 1, 2014, but prior to January 1, 2016:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $14,500 but

not over $18,100

75%

Over $18,100 but

not over $18,600

70%

Over $18,600 but

not over $19,100

65%

Over $19,100 but

not over $19,600

60%

Over $19,600 but

not over $20,100

55%

Over $20,100 but

not over $20,600

50%

Over $20,600 but

not over $21,100

45%

Over $21,100 but

not over $21,600

40%

Over $21,600 but

not over $24,200

35%

Over $24,200 but

not over $24,700

30%

Over $24,700 but

not over $25,200

25%

Over $25,200 but

not over $25,700

20%

Over $25,700 but

not over $30,200

15%

Over $30,200 but

not over $30,700

14%

Over $30,700 but

not over $31,200

13%

Over $31,200 but

not over $31,700

12%

Over $31,700 but

not over $32,200

11%

Over $32,200 but

not over $58,000

10%

Over $58,000 but

not over $58,500

9%

Over $58,500 but

not over $59,000

8%

Over $59,000 but

not over $59,500

7%

Over $59,500 but

not over $60,000

6%

Over $60,000 but

not over $60,500

5%

Over $60,500 but

not over $61,000

4%

Over $61,000 but

not over $61,500

3%

Over $61,500 but

not over $62,000

2%

Over $62,000 but

not over $62,500

1%

(I) For taxable years commencing on or after January 1, 2016:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $15,000 but

not over $18,800

75%

Over $18,800 but

not over $19,300

70%

Over $19,300 but

not over $19,800

65%

Over $19,800 but

not over $20,300

60%

Over $20,300 but

not over $20,800

55%

Over $20,800 but

not over $21,300

50%

Over $21,300 but

not over $21,800

45%

Over $21,800 but

not over $22,300

40%

Over $22,300 but

not over $25,000

35%

Over $25,000 but

not over $25,500

30%

Over $25,500 but

not over $26,000

25%

Over $26,000 but

not over $26,500

20%

Over $26,500 but

not over $31,300

15%

Over $31,300 but

not over $31,800

14%

Over $31,800 but

not over $32,300

13%

Over $32,300 but

not over $32,800

12%

Over $32,800 but

not over $33,300

11%

Over $33,300 but

not over $60,000

10%

Over $60,000 but

not over $60,500

9%

Over $60,500 but

not over $61,000

8%

Over $61,000 but

not over $61,500

7%

Over $61,500 but

not over $62,000

6%

Over $62,000 but

not over $62,500

5%

Over $62,500 but

not over $63,000

4%

Over $63,000 but

not over $63,500

3%

Over $63,500 but

not over $64,000

2%

Over $64,000 but

not over $64,500

1%

(b) Any person subject to tax under this chapter who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code, shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $19,000 but

not over $24,000

75%

Over $24,000 but

not over $24,500

70%

Over $24,500 but

not over $25,000

65%

Over $25,000 but

not over $25,500

60%

Over $25,500 but

not over $26,000

55%

Over $26,000 but

not over $26,500

50%

Over $26,500 but

not over $27,000

45%

Over $27,000 but

not over $27,500

40%

Over $27,500 but

not over $34,000

35%

Over $34,000 but

not over $34,500

30%

Over $34,500 but

not over $35,000

25%

Over $35,000 but

not over $35,500

20%

Over $35,500 but

not over $44,000

15%

Over $44,000 but

not over $44,500

14%

Over $44,500 but

not over $45,000

13%

Over $45,000 but

not over $45,500

12%

Over $45,500 but

not over $46,000

11%

Over $46,000 but

not over $74,000

10%

Over $74,000 but

not over $74,500

9%

Over $74,500 but

not over $75,000

8%

Over $75,000 but

not over $75,500

7%

Over $75,500 but

not over $76,000

6%

Over $76,000 but

not over $76,500

5%

Over $76,500 but

not over $77,000

4%

Over $77,000 but

not over $77,500

3%

Over $77,500 but

not over $78,000

2%

Over $78,000 but

not over $78,500

1%

(c) Any husband and wife subject to tax under this chapter for any taxable year who file a return under the federal income tax for such taxable year as married individuals filing joint returns or any person who files a return for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code, shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $24,000 but

not over $30,000

75%

Over $30,000 but

not over $30,500

70%

Over $30,500 but

not over $31,000

65%

Over $31,000 but

not over $31,500

60%

Over $31,500 but

not over $32,000

55%

Over $32,000 but

not over $32,500

50%

Over $32,500 but

not over $33,000

45%

Over $33,000 but

not over $33,500

40%

Over $33,500 but

not over $40,000

35%

Over $40,000 but

not over $40,500

30%

Over $40,500 but

not over $41,000

25%

Over $41,000 but

not over $41,500

20%

Over $41,500 but

not over $50,000

15%

Over $50,000 but

not over $50,500

14%

Over $50,500 but

not over $51,000

13%

Over $51,000 but

not over $51,500

12%

Over $51,500 but

not over $52,000

11%

Over $52,000 but

not over $96,000

10%

Over $96,000 but

not over $96,500

9%

Over $96,500 but

not over $97,000

8%

Over $97,000 but

not over $97,500

7%

Over $97,500 but

not over $98,000

6%

Over $98,000 but

not over $98,500

5%

Over $98,500 but

not over $99,000

4%

Over $99,000 but

not over $99,500

3%

Over $99,500 but

not over $100,000

2%

Over $100,000 but

not over $100,500

1%

(June Sp. Sess. P.A. 91-3, S. 54, 168; May Sp. Sess. P.A. 92-5, S. 4, 37; May Sp. Sess. P.A. 94-4, S. 25, 85; P.A. 95-160, S. 64, 69; P.A. 99-173, S. 6, 65; May 9 Sp. Sess. P.A. 02-1, S. 79; June 30 Sp. Sess. P.A. 03-1, S. 116; P.A. 05-251, S. 75; June Sp. Sess. P.A. 09-3, S. 123; P.A. 15-244, S. 68.)

History: June Sp. Sess. P.A. 91-3, S. 54, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 94-4 amended section to graduate the tax credits from 75% to 1% and to expand the income levels eligible for the credits from $48,000 to $52,000 for individuals, from $74,000 to $78,500 for heads of households and from $96,000 to $100,500, effective January 1, 1995, and applicable to taxable years commencing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 99-173 amended Subsec. (a) to adjust the credit schedule for unmarried single filers over an eight-year period from a starting amount of $12,250 in 2000 to $15,000 in 2007, effective June 23, 1999, and applicable to tax years commencing on or after January 1, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(2) to defer by two years the increase in the credit for single filers, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 added Subsec. (a)(2)(C) re credit amount for unmarried filers for taxable year 2004, redesignating existing Subparas. (C) to (H) as Subparas. (D) to (I) and amending said Subparas. to delay the change in credit amounts for unmarried filers by one year, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2004; P.A. 05-251 amended Subsec. (a)(2)(C) to (I) to delay for two years the change in credit amounts for single filers, effective June 30, 2005, and applicable to taxable years commencing on or after January 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(2)(E) to (I) to delay change in credit amounts for single filers for 3 years, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; P.A. 15-244 amended Subsec. (a)(2)(H) and (I) to delay change in credit amounts for any taxpayer filing as an unmarried individual for one year, effective June 30, 2015, and applicable to taxable years commencing on or after January 1, 2015.



Section 12-704 - Credits for income taxes paid to other states.

(a)(1) Any resident or part-year resident of this state shall be allowed a credit against the tax otherwise due under this chapter in the amount of any income tax imposed on such resident or part-year resident for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income derived from sources therein and which is also subject to tax under this chapter.

(2) In the case of a resident, the credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the amount of the taxpayer's Connecticut adjusted gross income derived from or connected with sources in the other taxing jurisdiction bears to such taxpayer's Connecticut adjusted gross income under this chapter. The provisions of this section shall also apply to resident trusts and estates and, wherever reference is made in this section to residents of this state, such reference shall be construed to include resident trusts and estates.

(3) In the case of a part-year resident, the credit provided under this section shall not exceed the proportion of the tax otherwise due during the period of residency under this chapter that the amount of the taxpayer's Connecticut adjusted gross income derived from or connected with sources in the other jurisdiction during the period of residency bears to such taxpayer's Connecticut adjusted gross income during the period of residency under this chapter. The provisions of this section shall also apply to part-year resident trusts and, wherever reference is made in this section to part-year residents of this state, such reference shall be construed to include part-year resident trusts.

(4) The allowance of the credit provided under this section shall not reduce the tax otherwise due under this chapter to an amount less than what would have been due if the income subject to taxation by such other jurisdiction were excluded from Connecticut adjusted gross income.

(b) (1) If, as a direct result of the change to or correction of a taxpayer's income tax return filed with another state of the United States or a political subdivision thereof or the District of Columbia by the tax officers or other competent authority of such jurisdiction, the amount of tax of such other jurisdiction that the taxpayer is finally required to pay is different from the amount used to determine the credit allowed to any taxpayer under this section for any taxable year, the taxpayer shall provide notice of such difference to the commissioner by filing, on or before the date that is ninety days after the final determination of such amount, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous. The commissioner may redetermine, and the taxpayer shall be required to pay, the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(2) If, as a direct result of a taxpayer filing an amended income tax return with another state of the United States or a political subdivision thereof or the District of Columbia, the amount of tax of such other jurisdiction that the taxpayer is required to pay is different from the amount used to determine the credit allowed to any taxpayer under this section for any taxable year, the taxpayer shall provide notice of such difference to the commissioner by filing, on or before the date that is ninety days after the final determination is made on such amended return by the tax officers or other competent authority of such other jurisdiction, an amended return under this chapter and shall give such information as the commissioner may require. The commissioner shall treat any such amended return under this chapter reporting a tax overpayment as containing sufficient required information after proof of such final determination on such amended income tax return of such other jurisdiction by the tax officers or other competent authority of such other jurisdiction is submitted to the commissioner. The commissioner may redetermine, and the taxpayer shall be required to pay, the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(3) The commissioner may by regulation prescribe such exceptions to the requirements of this subsection as he deems appropriate.

(c) A taxpayer shall not be allowed credit under this section if such taxpayer has claimed or will claim a credit against the income tax imposed by such other jurisdiction for the tax paid or payable under this chapter.

(d) Notwithstanding the provisions of subsection (c) of this section, if an individual is not domiciled in this state but maintains a permanent place of abode in this state and is in this state for an aggregate of more than one hundred eighty-three days of a taxable year and such individual is domiciled in another state of the United States, a political subdivision of such state, or the District of Columbia for the taxable year, such individual shall be allowed a credit under this section against the tax otherwise due under this chapter for income tax imposed by and paid to the qualifying jurisdiction in which such individual is domiciled on such individual's income from intangible personal property, to the extent such income is from property not employed in a business, trade, profession or occupation carried on in this state, and on such individual's income derived from or connected with sources within another state of the United States or the District of Columbia that does not impose an income tax on such income. This subsection shall apply only where the jurisdiction in which such individual is domiciled allows an income tax credit for the tax imposed by this state to an individual who is domiciled in this state for a taxable year but maintains a permanent place of abode in such jurisdiction and is in such jurisdiction for an aggregate of more than one hundred eighty-three days of the taxable year that is analogous to that provided in this subsection.

(June Sp. Sess. P.A. 91-3, S. 55, 168; May Sp. Sess. P.A. 92-5, S. 5, 37; P.A. 93-74, S. 40, 67; P.A. 96-94, S. 1, 2; P.A. 97-286, S. 4, 8; P.A. 98-244, S. 28, 35; June Sp. Sess. P.A. 01-6, S. 68, 85; P.A. 06-196, S. 92; P.A. 10-188, S. 12.)

History: June Sp. Sess. P.A. 91-3, S. 55, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992; P.A. 93-74 made technical change in Subsec. (c), effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 96-94 amended Subsec. (b) to make it applicable to taxable years commencing on or after January 1, 1991, effective May 8, 1996; P.A. 97-286 added new Subsec. (e) to enable commissioner to enter into agreements with other state taxing authorities, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 98-244 extended from 30 to 90 days the time period within which to report the filing of an amended return with another jurisdiction or changes or corrections made to the return filed by tax officials of another jurisdiction and eliminated the credit for taxes paid to a Canadian province, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to divide existing provisions into Subdivs. (1) to (4), making technical changes in Subdivs. (3) and (4), and to apply section to trusts and estates, effective July 1, 2001; P.A. 06-196 made technical changes in Subsec. (b)(1) and (2), effective June 7, 2006; P.A. 10-188 amended Subsec. (b)(2) to change date for filing amended return from 90 days after filing with another jurisdiction to 90 days after final determination on amended return is made by tax officers or other authority of such other jurisdiction, and to add provision re amended return treated as containing sufficient information after submission of proof of such final determination, effective June 7, 2010, and applicable to taxable years commencing on or after January 1, 2010.

Cited. 44 CS 461.



Section 12-704a and 12-704b - Tax credit for personal property taxes paid on motor vehicles. Tax credit for portion of property tax paid on primary residence or motor vehicle.

Sections 12-704a and 12-704b are repealed, effective July 1, 1997.

(May Sp. Sess. P.A. 94-4, S. 79, 85; P.A. 95-160, S. 31, 64, 69; P.A. 96-139, S. 7, 12, 13; 96-180, S. 138, 166; P.A. 97-309, S. 22, 23.)



Section 12-704c - Credits for taxes paid on primary residence or motor vehicle.

(a) Any resident of this state, as defined in subdivision (1) of subsection (a) of section 12-701, subject to the tax under this chapter for any taxable year shall be entitled to a credit in determining the amount of tax liability under this chapter, for all or a portion, as permitted by this section, of the amount of property tax, as defined in this section, first becoming due and actually paid during such taxable year by such person on such person’s primary residence or motor vehicle in accordance with the provisions of this section, provided in the case of a person who files a return under the federal income tax for such taxable year as an unmarried individual, a married individual filing separately or a head of household, one motor vehicle shall be eligible for such credit and in the case of a husband and wife who file a return under federal income tax for such taxable year as married individuals filing jointly, no more than two motor vehicles shall be eligible for a credit under the provisions of this section.

(b) The credit allowed under this section shall not exceed two hundred fifteen dollars for the taxable year commencing on or after January 1, 1997, and prior to January 1, 1998; for taxable years commencing on or after January 1, 1998, but prior to January 1, 1999, three hundred fifty dollars; for taxable years commencing on or after January 1, 1999, but prior to January 1, 2000, four hundred twenty-five dollars; for taxable years commencing on or after January 1, 2000, but prior to January 1, 2003, five hundred dollars; for taxable years commencing on or after January 1, 2003, three hundred fifty dollars; for taxable years commencing on or after January 1, 2005, but prior to January 1, 2006, three hundred fifty dollars; for taxable years commencing on or after January 1, 2006, but prior to January 1, 2011, five hundred dollars; for taxable years commencing on or after January 1, 2011, but prior to January 1, 2016, three hundred dollars; and for taxable years commencing on or after January 1, 2016, two hundred dollars. In the case of any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing a joint return, the credit allowed, in the aggregate, shall not exceed such amounts for each such taxable year.

(c) (1) (A) For taxable years commencing prior to January 1, 2000, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-two thousand five hundred dollars, the amount of the credit that exceeds one hundred dollars shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(B) For taxable years commencing on or after January 1, 2000, but prior to January 1, 2001, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-three thousand five hundred dollars, the amount of the credit that exceeds one hundred dollars shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(C) For taxable years commencing on or after January 1, 2001, but prior to January 1, 2004, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-four thousand five hundred dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(D) For taxable years commencing on or after January 1, 2004, but prior to January 1, 2007, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-five thousand dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(E) For taxable years commencing on or after January 1, 2007, but prior to January 1, 2008, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-five thousand five hundred dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(F) For taxable years commencing on or after January 1, 2008, but prior to January 1, 2011, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(G) For taxable years commencing on or after January 1, 2011, but prior to January 1, 2013, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(H) For taxable years commencing on or after January 1, 2013, but prior to January 1, 2014, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(I) For taxable years commencing on or after January 1, 2014, but prior to January 1, 2016, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds forty-seven thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(J) For taxable years commencing on or after January 1, 2016, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds forty-nine thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(2) In the case of any such taxpayer who files under the federal income tax for such taxable year as a married individual filing separately whose Connecticut adjusted gross income exceeds thirty-five thousand two hundred fifty dollars, the amount of the credit shall be reduced by fifteen per cent for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(3) In the case of a taxpayer who files under the federal income tax for such taxable year as a head of household whose Connecticut adjusted gross income exceeds fifty-four thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(4) In the case of a taxpayer who files under federal income tax for such taxable year as married individuals filing jointly whose Connecticut adjusted gross income exceeds seventy thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(d) The credit allowed under the provisions of this section shall be available for any person leasing a motor vehicle pursuant to a written agreement for a term of more than one year. Such lessee shall be entitled to the credit in accordance with the provisions of this section for the taxes actually paid by the lessor or lessee on such leased vehicle, provided the lessee was lawfully in possession of the motor vehicle at such time when the taxes first became due. The lessor shall provide the lessee with documentation establishing, to the satisfaction of the Commissioner of Revenue Services, the amount of property tax paid during the time period in which the lessee was lawfully in possession of the motor vehicle. The lessor of the motor vehicle shall not be entitled to a credit under the provisions of this section.

(e) The credit may only be used to reduce such qualifying taxpayer’s tax liability for the year for which such credit is applicable and shall not be used to reduce such tax liability to less than zero.

(f) The amount of tax due pursuant to sections 12-705 and 12-722 shall be calculated without regard to this credit.

(g) For the purposes of this section: (1) “Property tax” means the amount of property tax exclusive of any interest, fees or charges thereon for which a taxpayer is liable, or in the case of any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing a joint return, for which the husband or wife or both are liable, to a Connecticut political subdivision on the taxpayer’s primary residence or motor vehicles; (2) “motor vehicle” means a motor vehicle, as defined in section 14-1, which is privately owned or leased; and (3) property tax first becomes due, if due and payable in a single installment, on the date designated by the legislative body of the municipality as the date on which such installment shall be due and payable and, if due and payable in two or more installments, on the date designated by the legislative body of the municipality as the date on which such installment shall be due and payable or, at the election of the taxpayer, on the date designated by the legislative body of the municipality as the date on which any earlier installment of such tax shall be due and payable.

(P.A. 97-309, S. 7, 23; 97-322, S. 4, 7, 9; P.A. 98-110, S. 1, 27; 98-262, S. 15, 22; P.A. 99-173, S. 2, 7, 65; May 9 Sp. Sess. P.A. 02-1, S. 80; June 30 Sp. Sess. P.A. 03-1, S. 101; P.A. 04-216, S. 52; P.A. 05-251, S. 76, 77; P.A. 06-186, S. 79; June Sp. Sess. P.A. 09-3, S. 124; P.A. 11-6, S. 111; P.A. 15-244, S. 70.)

History: P.A. 97-309 effective July 1, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 97-322 amended Subsec. (b) to increase amount of credit for taxable years commencing on or after January 1, 1998, from $275 to $285, effective July 1, 1997, and changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-110 amended Subsec. (b) to increase amount of credit from $285 to $350, effective May 19, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 98-262 allowed credit for installment in January 1998, and amended definition of property tax to clarify that interest, fees and charges are excluded, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 99-173 amended Subsec. (b) to increase credit from $350 to $425 for tax years commencing on or after January 1, 1999, and from $425 to $500 for tax years commencing on or after January 1, 2000, effective June 23, 1999, and applicable to taxable years commencing on or after January 1, 1999, and divided Subsec. (c) into Subdivs., adding new Subparas. (B) to (I) inclusive, re income limits for unmarried single filers in Subdiv. (1), effective June 23, 1999, and applicable to tax years commencing on or after January 1, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (c)(1) to defer by two years the increase in the credit for single filers, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to lower the maximum credit to $350 and amended Subsec. (c) to eliminate minimum credit of $100, to add new Subdiv. (2)(D) re credit amount for unmarried filers for taxable year 2004, to redesignate existing Subparas. (D) to (I) as Subparas. (E) to (J) in Subdiv. (2) and to amend said Subparas. to delay change in credit amounts for unmarried filers by one year, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2003; P.A. 04-216 amended Subsec. (b) to increase the maximum credit to $500 for taxable years commencing January 1, 2005, effective July 1, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 05-251 amended Subsec. (b) to decrease the maximum credit amount to $350 prior to January 1, 2006, and $400 thereafter, effective July 1, 2005, and applicable to taxable years commencing on or after January 1, 2005, and amended Subsec. (c)(1)(D) to (J) to delay for two years the change in credit amounts for single filers, effective June 30, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 06-186 amended Subsec. (b) to increase credit from $400 to $500, effective July 1, 2006, and applicable to taxable years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (c)(1)(F) to (J) to delay change in credit amounts for single filers for 3 years, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (b) to reduce maximum property tax credit from $500 to $300, amended Subsec. (c) to reduce income threshold in Subdiv. (1)(G) from $58,500 to $56,500, and to increase the reduction in amount of the credit in Subdiv. (1)(G) to (J) and Subdivs. (2) to (4) from 10% to 15% and made technical changes, effective May 4, 2011, and applicable to taxable years commencing on or after January 1, 2011; P.A. 15-244 amended Subsec. (a) to make a technical change, amended Subsec. (b) to decrease maximum credit amount to $200 for taxable years commencing on or after January 1, 2016, amended Subsec. (c)(1)(I) to delay for one year the change in credit amount for any taxpayer who files as an unmarried individual and reduce the income threshold from $62,500 to $47,500, amended Subsec. (c)(1)(J) to delay for one year the change in credit amount for any taxpayer who files as an unmarried individual and reduce the income threshold from $64,500 to $49,500, and amended Subsec. (c)(2) to (4) to reduce the income thresholds, effective July 1, 2015, and applicable to income years commencing on or after January 1, 2015.



Section 12-704d - Credits for angel investors.

(a) As used in this section:

(1) “Angel investor” means an accredited investor, as defined by the Securities and Exchange Commission, or network of accredited investors who review new or proposed businesses for potential investment and who may seek active involvement, such as consulting and mentoring, in a Connecticut business, but “angel investor” does not include (A) a person controlling fifty per cent or more of the Connecticut business invested in by the angel investor, (B) a venture capital company, or (C) any bank, bank and trust company, insurance company, trust company, national bank, savings association or building and loan association for activities that are a part of its normal course of business;

(2) “Cash investment” means the contribution of cash, at a risk of loss, to a qualified Connecticut business in exchange for qualified securities;

(3) “Connecticut business” means any business with its principal place of business in Connecticut that is engaged in bioscience, advanced materials, photonics, information technology, clean technology or any other emerging technology as determined by the Commissioner of Economic and Community Development;

(4) “Bioscience” means manufacturing pharmaceuticals, medicines, medical equipment or medical devices and analytical laboratory instruments, operating medical or diagnostic testing laboratories, or conducting pure research and development in life sciences;

(5) “Advanced materials” means developing, formulating or manufacturing advanced alloys, coatings, lubricants, refrigerants, surfactants, emulsifiers or substrates;

(6) “Photonics” means generation, emission, transmission, modulation, signal processing, switching, amplification, detection and sensing of light from ultraviolet to infrared and the manufacture, research or development of opto-electronic devices, including, but not limited to, lasers, masers, fiber optic devices, quantum devices, holographic devices and related technologies;

(7) “Information technology” means software publishing, motion picture and video production, teleproduction and postproduction services, telecommunications, data processing, hosting and related services, custom computer programming services, computer system design, computer facilities management services, other computer related services and computer training;

(8) “Clean technology” means the production, manufacture, design, research or development of clean energy, green buildings, smart grid, high-efficiency transportation vehicles and alternative fuels, environmental products, environmental remediation and pollution prevention; and

(9) “Qualified securities” means any form of equity, including a general or limited partnership interest, common stock, preferred stock, with or without voting rights, without regard to seniority position that must be convertible into common stock.

(b) There shall be allowed a credit against the tax imposed under this chapter, other than the liability imposed by section 12-707, for a cash investment of not less than twenty-five thousand dollars in the qualified securities of a Connecticut business by an angel investor. The credit shall be in an amount equal to twenty-five per cent of such investor's cash investment, provided the total tax credits allowed to any angel investor shall not exceed two hundred fifty thousand dollars. The credit shall be claimed in the taxable year in which such cash investment is made by the angel investor. The credit may be sold, assigned or otherwise transferred, in whole or in part.

(c) To qualify for a tax credit pursuant to this section, a cash investment shall be in a Connecticut business that (1) has been approved as a qualified Connecticut business pursuant to subsection (d) of this section; (2) had annual gross revenues of less than one million dollars in the most recent income year of such business; (3) has fewer than twenty-five employees, not less than seventy-five per cent of whom reside in this state; (4) has been operating in this state for less than seven consecutive years; (5) is primarily owned by the management of the business and their families; and (6) received less than two million dollars in cash investments eligible for the tax credits provided by this section.

(d) (1) A Connecticut business may apply to Connecticut Innovations, Incorporated, for approval as a Connecticut business qualified to receive cash investments eligible for a tax credit pursuant to this section. The application shall include (A) the name of the business and a copy of the organizational documents of such business, (B) a business plan, including a description of the business and the management, product, market and financial plan of the business, (C) a description of the business's innovative technology, product or service, (D) a statement of the potential economic impact of the business, including the number, location and types of jobs expected to be created, (E) a description of the qualified securities to be issued and the amount of cash investment sought by the qualified Connecticut business, (F) a statement of the amount, timing and projected use of the proceeds to be raised from the proposed sale of qualified securities, and (G) such other information as the chief executive officer of Connecticut Innovations, Incorporated, may require.

(2) Said chief executive officer shall, on a monthly basis, compile a list of approved applications, categorized by the cash investments being sought by the qualified Connecticut business and type of qualified securities offered.

(e) (1) Any angel investor that intends to make a cash investment in a business on such list may apply to Connecticut Innovations, Incorporated, to reserve a tax credit in the amount indicated by such investor. The aggregate amount of all tax credits under this section that may be reserved by Connecticut Innovations, Incorporated, shall not exceed six million dollars annually for the fiscal years commencing July 1, 2010, to July 1, 2012, inclusive, and shall not exceed three million dollars in each fiscal year thereafter. Connecticut Innovations, Incorporated, shall not reserve tax credits under this section for any investment made on or after July 1, 2019.

(2) The amount of the credit allowed to any investor pursuant to this section shall not exceed the amount of tax due from such investor under this chapter, other than section 12-707, with respect to such taxable year. Any tax credit that is claimed by the angel investor but not applied against the tax due under this chapter, other than the liability imposed under section 12-707, may be carried forward for the five immediately succeeding taxable years until the full credit has been applied.

(f) If the angel investor is an S corporation or an entity treated as a partnership for federal income tax purposes, the tax credit may be claimed by the shareholders or partners of the angel investor. If the angel investor is a single member limited liability company that is disregarded as an entity separate from its owner, the tax credit may be claimed by such limited liability company's owner, provided such owner is a person subject to the tax imposed under this chapter.

(g) A review of the cumulative effectiveness of the credit under this section shall be conducted by Connecticut Innovations, Incorporated, by July 1, 2014, and by July first annually thereafter. Such review shall include, but need not be limited to, the number and type of Connecticut businesses that received angel investments, the number of angel investors and the aggregate amount of cash investments, the current status of each Connecticut business that received angel investments, the number of employees employed in each year following the year in which such Connecticut business received the angel investment, and the economic impact in the state, of the Connecticut business that received the angel investment. Such review shall be submitted to the Office of Policy and Management and to the joint standing committee of the General Assembly having cognizance of matters relating to commerce, in accordance with the provisions of section 11-4a.

(P.A. 10-75, S. 15; P.A. 11-254, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 29; P.A. 14-47, S. 51; 14-79, S. 2; May Sp. Sess. P.A. 16-3, S. 183.)

History: P.A. 10-75 effective July 1, 2010, and applicable to taxable years commencing on or after January 1, 2010; P.A. 11-254 amended Subsec. (d)(1)(C) to delete “and proprietary” re description of business's technology, product of service, effective July 1, 2011, and applicable to taxable years commencing on or after January 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b) to lower minimum investment required from $100,000 to $25,000, effective October 27, 2011; P.A. 14-47 amended Subsec. (e)(1) to change “July 1, 2014” to “July 1, 2016”, amended Subsec. (g) to add provisions re review of cumulative effectiveness of credit and submission of same to Office of Policy and Management, and made technical changes, effective May 29, 2014, and applicable to taxable years commencing on or after January 1, 2014; P.A. 14-79 amended Subsec. (d) to change “executive director” to “chief executive officer”, effective June 3, 2014; May Sp. Sess. P.A. 16-3 amended Subsec. (b) to delete provision re credit not to be transferrable and to add provision re credit may be sold, assigned or otherwise transferred, and amended Subsec. (e)(1) to replace “July 1, 2016” with “July 1, 2019”, effective July 1, 2016, and applicable to taxable years commencing on or after January 1, 2016.



Section 12-704e - Earned income tax credit.

(a) Any resident of this state, as defined in subdivision (1) of subsection (a) of section 12-701, who is subject to the tax imposed under this chapter for any taxable year shall be allowed a credit against the tax otherwise due under this chapter in an amount equal to the applicable percentage, as defined in subsection (e) of this section, of the earned income credit claimed and allowed for the same taxable year under Section 32 of the Internal Revenue Code, as defined in subsection (a) of section 12-701.

(b) If the amount of the credit allowed pursuant to this section exceeds the taxpayer’s liability for the tax imposed under this chapter, the Commissioner of Revenue Services shall treat such excess as an overpayment and, except as provided under section 12-739 or 12-742, shall refund the amount of such excess, without interest, to the taxpayer.

(c) If a married individual who is otherwise eligible for the credit allowed hereunder has filed a joint federal income tax return for the taxable year, but is required to file a separate return under this chapter for such taxable year, the credit for which such individual is eligible under this section shall be an amount equal to the applicable percentage, as defined in subsection (e) of this section, of the earned income credit claimed and allowed for such taxable year under said Section 32 of the Internal Revenue Code multiplied by a fraction, the numerator of which is such individual’s federal adjusted gross income, as reported on such individual’s separate return under this chapter, and the denominator of which is the federal adjusted gross income, as reported on the joint federal income tax return.

(d) To the extent permitted under federal law, any state or federal earned income tax credit shall not be counted as income when received by an individual who is an applicant for, or recipient of, benefits or services under any state or federal program that provides such benefits or services based on need, nor shall any such earned income tax credit be counted as resources, for the purpose of determining the individual’s or any other individual’s eligibility for such benefits or services, or the amount of such benefits or services.

(e) For purposes of this section, “applicable percentage” means thirty per cent, except (1) for the taxable year commencing on January 1, 2013, “applicable percentage” means twenty-five per cent, and (2) for taxable years commencing on or after January 1, 2014, but prior to January 1, 2017, “applicable percentage” means twenty-seven and one-half per cent.

(P.A. 11-6, S. 110; June Sp. Sess. P.A. 11-1, S. 3, 4, 14; P.A. 13-184, S. 83; P.A. 15-244, S. 69.)

History: P.A. 11-6 effective May 4, 2011, and applicable to taxable years commencing on or after January 1, 2011; June Sp. Sess. P.A. 11-1, S. 3 and 4, amended Subsecs. (a) and (c) to change tax credit from 30% to 25%, effective July 1, 2011, and applicable to taxable years commencing on or after January 1, 2011; pursuant to June Sp. Sess. P.A. 11-1, S. 14, the changes made by June Sp. Sess. P.A. 11-1, S. 3 and 4, to Subsecs. (a) and (c) ceased to be effective on August 22, 2011, and the provisions of Subsecs. (a) and (c) in effect immediately prior to July 1, 2011, were reinstated; P.A. 13-184 amended Subsecs. (a) and (c) to delete “thirty per cent” and add reference to applicable percentage and added Subsec. (e) defining “applicable percentage”, effective June 18, 2013, and applicable to taxable years commencing on or after January 1, 2013; P.A. 15-244 amended Subsec. (e)(2) by redefining “applicable percentage” to apply 27.5 per cent rate to taxable years commencing on or after January 1, 2014, but prior to January 1, 2017, effective June 30, 2015, and applicable to taxable years commencing on or after January 1, 2015.



Section 12-705 - Withholding of taxes from wages and other payments.

(a) Each employer maintaining an office or transacting business within this state and making payment of any wages taxable under this chapter to a resident or nonresident individual shall deduct and withhold from such wages for each payroll period a tax computed in such manner as to result, so far as practicable, in withholding from the employee's wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due from the employee under this chapter with respect to the amount of such wages during the calendar year. The method of determining the amount to be withheld shall be prescribed by regulations of the Commissioner of Revenue Services adopted in accordance with chapter 54.

(b) The commissioner may, if such action is deemed necessary for the protection of the revenue and under such regulations as he may adopt, require persons other than employers (1) to deduct and withhold taxes from payments made by such persons to residents of this state, nonresidents and part-year residents, (2) to file a withholding return as prescribed by the commissioner and (3) to pay over to the commissioner, or to a depositary designated by the commissioner, the taxes so required to be deducted and withheld, in accordance with a schedule established in such regulations.

(c) The commissioner may adopt regulations providing for withholding from (1) remuneration for services performed by an employee for his employer which does not constitute wages, (2) wages paid to an employee by an employer not maintaining an office or transacting business within this state or (3) any other type of payment with respect to which the commissioner finds that withholding would be appropriate under the provisions of this chapter if the employer and the employee, or, in the case of any other type of payment, the person making and the person receiving such payment, agree to such withholding. Such agreement shall be made in such form and manner as the commissioner may, by regulation, prescribe. For purposes of this chapter remuneration, wages or other payments with respect to which such an agreement is made shall be regarded as if they were wages paid to an employee by an employer maintaining an office or transacting business within this state to the extent that such remuneration or wages are paid or other payments are made during the period for which the agreement is in effect.

(June Sp. Sess. P.A. 91-3, S. 56, 168; May Sp. Sess. P.A. 92-5, S. 6, 37.)

History: June Sp. Sess. P.A. 91-3, S. 56, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-706 - Agreements with other jurisdictions. Employer to furnish statement to employees and commissioner re wages and taxes withheld. Treatment of taxes withheld.

(a) The Commissioner of Revenue Services may enter into agreements with the tax officers of other states, which require income tax to be withheld from the payment of wages and salaries, so as to govern the amounts to be withheld from the wages and salaries of residents of such states under this chapter. Such agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and, under regulations prescribed by said commissioner, may relieve employers in this state from withholding income tax on wages and salaries paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax officers of such other states grant similar treatment to residents of this state.

(b) Each employer required to deduct and withhold tax under this chapter from the wages of an employee shall furnish to each such employee with respect to the wages paid by such employer to such employee during the calendar year, on or before January thirty-first of the next succeeding year, a written statement as prescribed by the Commissioner of Revenue Services showing the amount of wages paid by the employer to the employee, the amount deducted and withheld as tax, and such other information as said commissioner shall prescribe. Each such employer shall file a copy of such written statement with the Commissioner of Revenue Services on or before said January thirty-first date.

(c) Wages upon which tax is required to be withheld shall be taxable under this chapter as if no withholding were required, but any amount of tax actually deducted and withheld in any calendar year shall be deemed to have been paid to said commissioner on behalf of the person from whom withheld, and such person shall be credited with having paid that amount of tax for the taxable year beginning in such calendar year.

(June Sp. Sess. P.A. 91-3, S. 57, 168; June Sp. Sess. P.A. 15-5, S. 126.)

History: June Sp. Sess. P.A. 91-3, S. 57, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to make technical changes and require employers to file copy of written statement of wages and withholdings with commissioner on or before January 31st, effective June 30, 2015.



Section 12-707 - Payment to commissioner of taxes withheld by employers or by purchasers of a business.

(a)(1) Each employer required to deduct and withhold tax under this chapter from the wages of employees shall be liable for such tax and shall file a withholding return as prescribed by the Commissioner of Revenue Services and pay over to the commissioner, or to a depositary designated by the commissioner, the taxes so required to be deducted and withheld at the times specified in subsection (b) of this section.

(2) Each payer of nonpayroll amounts shall deduct and withhold tax under this chapter from the nonpayroll amounts of payees, shall be liable for such tax, and shall file a withholding return as prescribed by the commissioner and pay over to the commissioner, or to a depository designated by the commissioner, the taxes so required to be deducted and withheld at the times specified in subsection (b) of this section.

(b) (1) (A) With respect to the tax required to be deducted and withheld under this chapter from wages paid during any calendar year beginning on or after January 1, 2005, and in accordance with an annual determination described in subdivision (2) of this subsection, each employer shall be either a weekly remitter, monthly remitter or quarterly remitter for the calendar year. If an employer is a weekly remitter, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (3) of this subsection. If an employer is a monthly remitter, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (4) of this subsection. If an employer is a quarterly remitter, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (5) of this subsection. Notwithstanding any provision of this subsection, if an employer is a household employer, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (6) of this subsection.

(B) With respect to the tax required to be deducted and withheld under this chapter from nonpayroll amounts paid during any calendar year beginning on or after January 1, 2005, and in accordance with an annual determination described in subdivision (2) of this subsection, each payer shall be either a weekly remitter, monthly remitter or quarterly remitter for the calendar year. If a payer is a weekly remitter, the payer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (3) of this subsection. If a payer is a monthly remitter, the payer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (4) of this subsection. If a payer is a quarterly remitter, the payer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (5) of this subsection.

(2) (A) The annual determination for an employer required to deduct and withhold tax under this chapter shall be based on the employer's reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period, provided, if any employer fails timely to file one or more required withholding tax returns for the four quarterly periods within the twelve-month look-back period, the commissioner may base the annual determination for the employer on any information available to the commissioner. If an employer's reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period was more than ten thousand dollars, the employer is a weekly remitter for the calendar year next succeeding such twelve-month period. If an employer's reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period was more than two thousand dollars but not more than ten thousand dollars, the employer is a monthly remitter for the calendar year next succeeding such twelve-month period. If an employer's reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period was two thousand dollars or less, the employer is a quarterly remitter for the calendar year next succeeding such twelve-month period. Notwithstanding any provision of this section, if an employer is a seasonal employer, the annual determination shall be based on the seasonal employer's reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period multiplied by a fraction, the numerator of which is four, and the denominator of which is the number of quarterly periods during such twelve-month period that the employer paid wages to employees.

(B) The annual determination for a payer required to deduct and withhold tax under this chapter shall be based on the payer's reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year, provided, if any payer fails timely to file the required withholding tax return for the look-back calendar year, the commissioner may base the annual determination for the payer on any information available to the commissioner. If a payer's reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year was more than ten thousand dollars, the payer is a weekly remitter for the calendar year for which the annual determination is being made. If a payer's reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year was more than two thousand dollars but not more than ten thousand dollars, the payer is a monthly remitter for the calendar year for which the annual determination is being made. If a payer's reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year was two thousand dollars or less, the payer is a quarterly remitter for the calendar year for which the annual determination is being made.

(3) (A) An employer that is a weekly remitter shall pay over to the department the tax required to be deducted and withheld from wages under this chapter on or before the Wednesday next succeeding the weekly period during which the wages from which the tax was required to be deducted and withheld were paid to employees.

(B) A payer that is a weekly remitter shall pay over to the department the tax required to be deducted and withheld from nonpayroll amounts under this chapter on or before the Wednesday next succeeding the weekly period during which the nonpayroll amounts from which the tax was required to be deducted and withheld were paid to payees.

(4) (A) An employer that is a monthly remitter shall pay over to the department the tax required to be deducted and withheld from wages under this chapter on or before the fifteenth day of the month next succeeding the month during which the wages from which the tax was required to be deducted and withheld were paid to employees.

(B) A payer that is a monthly remitter shall pay over to the department the tax required to be deducted and withheld from nonpayroll amounts under this chapter on or before the fifteenth day of the month next succeeding the month during which the nonpayroll amounts from which the tax was required to be deducted and withheld were paid to payees.

(5) (A) An employer that is a quarterly remitter shall pay over to the department the tax required to be deducted and withheld from wages under this chapter on or before the last day of the month next succeeding the quarterly period during which the wages from which the tax was required to be deducted and withheld were paid to employees.

(B) A payer that is a quarterly remitter shall pay over to the department the tax required to be deducted and withheld from nonpayroll amounts under this chapter on or before the last day of the month next succeeding the quarterly period during which the nonpayroll amounts from which the tax was required to be deducted and withheld were paid to payees.

(6) An employer that is a household employer shall pay over to the department the tax required to be deducted and withheld under this chapter on or before the April fifteenth next succeeding the calendar year during which the wages from which the tax was required to be deducted and withheld were paid to household employees.

(c) In the case of an overpayment of tax under this chapter by an employer, refund or credit shall be made to the employer only to the extent that the amount of such overpayment was not deducted and withheld by the employer.

(d) The amount of tax required to be deducted and withheld and paid over to the commissioner under this chapter, when so deducted and withheld, shall be held to be a special fund in trust for the state. No employee or other person shall have any right of action against the employer in respect to any moneys deducted and withheld from wages and paid over to the commissioner in compliance or in intended compliance with this chapter.

(e) (1) If an employer required to deduct and withhold tax under this chapter from the wages of employees and to pay over to the commissioner the taxes so required to be deducted and withheld sells out the employer's business or stock of goods or quits the employer's business, such employer's successors or assigns shall withhold a sufficient portion of the purchase price to cover the amount of such taxes, and any interest and penalties thereon, due and unpaid, as of the time of such sale or quitting of the business, until the employer produces a receipt from the commissioner showing that the taxes, interest and penalties have been paid or a certificate indicating that no such taxes are due.

(2) If the purchaser of a business or stock of goods fails to withhold a portion of the purchase price as required, the purchaser shall be personally liable for the payment of the amount required to be withheld by the purchaser, to the extent of the purchase price, valued in money. Not later than sixty days after the latest of the dates specified in subdivision (3) of this subsection, the commissioner shall either issue a certificate indicating that no taxes are due or mail notice to the purchaser in the manner provided in section 12-728 of the amount that must be paid as a condition of issuing the certificate. Failure of the commissioner to mail the notice shall release the purchaser from any further obligation to withhold a portion of the purchase price as provided in this subsection. The period within which the obligation of the successor may be enforced shall begin when the employer sells out the employer's business or stock of goods or quits the business or when the assessment against the employer becomes final, whichever event occurs later.

(3) For purposes of subdivision (2) of this subsection, the latest of the following dates shall apply:

(A) The date that the commissioner receives a written request from the purchaser for a certificate;

(B) The date of the sale or quitting of the business; or

(C) The date that the employer's records are made available to the commissioner for audit.

(f) As used in this section:

(1) “Employer” means an employer, as defined in Section 3401 of the Internal Revenue Code;

(2) “Payer” means a person making a payment of nonpayroll amounts to one or more payees;

(3) “Payee” means a person receiving a payment of nonpayroll amounts from a payer;

(4) “Nonpayroll amounts” includes (A) gambling winnings, other than Connecticut lottery winnings, that are paid to a resident, or to a person receiving payment on behalf of a resident, and that are subject to federal income tax withholding; (B) Connecticut lottery winnings that are required to be reported by the Connecticut Lottery Corporation to the Internal Revenue Service, whether or not subject to federal income tax withholding, whether paid to a resident, nonresident or a part-year resident, and whether paid to an individual, trust or estate; (C) pension and annuity distributions, where the recipient is a resident individual and has requested that tax be deducted and withheld under this chapter; (D) military retired pay, where the payee is a resident individual and has requested that tax be deducted and withheld under this chapter; (E) unemployment compensation, where the recipient has requested that tax be deducted and withheld under this chapter; and (F) payments made to an athlete or entertainer, where the payments are not wages for federal income tax withholding purposes and where the commissioner requires the payer to deduct and withhold tax under this chapter;

(5) “Reported liability” means, in the case of an employer, the liability for the tax required to be deducted and withheld under this chapter, as shown on the employer's withholding tax returns for the four quarterly periods within the twelve-month look-back period, and, in the case of a payer, the liability for the tax required to be deducted and withheld under this chapter, as shown on the payer's withholding tax return for the look-back calendar year;

(6) “Twelve-month look-back period” means the twelve-month period that ended on the June thirtieth next preceding the calendar year for which the annual determination for an employer is made by the commissioner;

(7) “Look-back calendar year” means the calendar year preceding by two years the calendar year for which the annual determination for a payer is made by the commissioner;

(8) “Seasonal employer” means an employer that regularly in the same one or more quarterly periods of each calendar year pays no wages to employees;

(9) “Household employee” means an employee whose services of a household nature in or about a private home of an employer constitute domestic service in a private home of the employer, as the phrase is used in Section 3121(a)(7) of the Internal Revenue Code or in regulations adopted thereunder;

(10) “Household employer” means an employer of a household employee;

(11) “Weekly period” means the seven-day period beginning on a Saturday and ending on the following Friday; and

(12) “Quarterly period” means the period of three full months beginning on the first day of January, April, July or October.

(June Sp. Sess. P.A. 91-3, S. 58, 168; May Sp. Sess. P.A. 92-5, S. 7, 37; P.A. 94-139, S. 1, 2; P.A. 96-221, S. 21, 25; P.A. 03-107, S. 4; P.A. 04-201, S. 5; P.A. 11-61, S. 58.)

History: June Sp. Sess. P.A. 91-3, S. 58, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 94-139 allowed employer withholding less than $500 to file return and pay over taxes on or before the last day of the month next succeeding the calendar quarter for which the taxes were deducted and withheld, effective May 24, 1994, and applicable to taxes deducted and withheld on or after January 1, 1995; P.A. 96-221 limited provision re payment of taxes withheld of less than $500 per quarter to cases where federal law requires employer to pay withheld federal taxes on or before the last day of the month next succeeding such calendar quarter, effective June 4, 1996; P.A. 03-107 divided existing provisions into Subsecs. (a) and (b), added provision in Subsec. (a) re certain refunds to employers and made a technical change in Subsec. (b), effective for calendar years commencing on or after January 1, 2003; P.A. 04-201 divided existing provision into Subsecs. (a)(1), (c) and (d), amended Subsec. (a) to delete provision re deduction and withholding and make conforming changes in Subdiv. (1) and add Subdiv. (2) re nonpayroll amounts withheld by employers, added new Subsec. (b) re schedule for remittance of withheld amounts and added new Subsec. (e) re definitions, effective January 1, 2005, and applicable to wages and nonpayroll amounts paid on or after that date; P.A. 11-61 added new Subsec. (e) re withholding requirements upon purchase of a business or stock of goods and redesignated existing Subsec. (e) as Subsec. (f), effective July 1, 2011, and applicable to sales of a business or stock of goods occurring on or after that date.



Section 12-708 - Determination of taxable year and method of accounting changes.

(a) For purposes of the tax imposed under this chapter, a taxpayer's taxable year shall be the same as such taxpayer's taxable year for federal income tax purposes and a taxpayer's method of accounting shall be the same as such taxpayer's method of accounting for federal income tax purposes.

(b) If a taxpayer's taxable year is changed for federal income tax purposes, the taxable year for purposes of the tax under this chapter shall be similarly changed. If a change in taxable year results in a taxable period of less than twelve months, the exemption allowed under section 12-702 shall be prorated under regulations adopted by the Commissioner of Revenue Services in accordance with chapter 54.

(c) If no method of accounting has been regularly used by the taxpayer, Connecticut taxable income shall be computed under such method that in the opinion of the commissioner, fairly reflects income. If a taxpayer's method of accounting is changed for federal income tax purposes, the method of accounting for purposes of this chapter shall similarly be changed.

(d) In computing a taxpayer's Connecticut taxable income for any taxable year under a method of accounting different from the method under which the taxpayer's Connecticut taxable income for the previous year was computed, there shall be taken into account those adjustments which are determined, under regulations adopted by the commissioner, to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted.

(e) If a taxpayer's method of accounting is changed, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of the change and the preceding taxable years, not in excess of two years, during which the taxpayer used the method of accounting from which the change is made. If a taxpayer's method of accounting is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year, shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments.

(June Sp. Sess. P.A. 91-3, S. 59, 168.)

History: June Sp. Sess. P.A. 91-3, S. 59, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-709 - Exemption under section 12-702 not applicable to trusts or estates. Taxes payable by fiduciary.

The tax imposed under this chapter on a trust or estate shall be computed on the Connecticut taxable income of such trust or estate without allowance for any exemption under section 12-702 and shall be paid by the fiduciary.

(June Sp. Sess. P.A. 91-3, S. 60, 168.)

History: June Sp. Sess. P.A. 91-3, S. 60, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-710 - Persons subject to corporation business tax not taxable under this chapter. Persons exempt from federal taxation exempt from taxation under this chapter.

Any person taxable as a corporation for the purposes of chapter 208 shall not be subject to tax under this chapter. Any person which by reason of its purposes or activities is exempt from federal income tax shall be exempt from tax imposed under this chapter.

(June Sp. Sess. P.A. 91-3, S. 61, 168; May Sp. Sess. P.A. 92-5, S. 8, 37.)

History: June Sp. Sess. P.A. 91-3, S. 61, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-711 - Determination of income, gain, loss and deduction derived from or connected with sources within this state.

(a) The income of a nonresident natural person derived from or connected with sources within this state shall be the sum of the net amount of items of income, gain, loss and deduction entering into his or her Connecticut adjusted gross income for the taxable year, derived from or connected with sources within this state, including: (1) His or her distributive share of partnership income, gain, loss and deduction, determined under section 12-712; (2) his or her pro rata share of S corporation income, gain, loss and deduction, determined under section 12-712; (3) his or her share of estate or trust income, gain, loss and deduction, determined under section 12-714; and (4) his or her compensation from nonqualified deferred compensation plans attributable to services performed within this state, including, but not limited to, compensation required to be included in federal gross income under Section 457A of the Internal Revenue Code.

(b) (1) Items of income, gain, loss and deduction derived from or connected with sources within this state shall be those items attributable to: (A) The ownership or disposition of any interest in real property in this state or tangible personal property in this state, as determined pursuant to subdivision (6) of this subsection; (B) a business, trade, profession or occupation carried on in this state; (C) in the case of a shareholder of an S corporation, the ownership of shares issued by such corporation, to the extent determined under section 12-712; or (D) winnings from a wager placed in a lottery conducted by the Connecticut Lottery Corporation, if the proceeds from such wager are required, under the Internal Revenue Code or regulations adopted thereunder, to be reported by the Connecticut Lottery Corporation to the Internal Revenue Service.

(2) (A) Before, on and after December 29, 2015, income from a business, trade, profession or occupation carried on in this state includes, but is not limited to, compensation paid to a nonresident natural person for rendering personal services as an employee in this state. For taxable years commencing on or after January 1, 2016, compensation for personal services rendered in this state by such nonresident employee who is present in this state for not more than fifteen days during a taxable year shall not constitute income derived from sources within this state. If a nonresident employee is present in this state for more than fifteen days during a taxable year, all compensation the employee receives for the rendering of all personal services in this state during the taxable year shall constitute income derived from sources within this state during the taxable year.

(B) For purposes of determining whether a nonresident employee is “present in this state” under subparagraph (A) of this subdivision, presence in this state for any part of a day constitutes being present in this state for that entire day unless such presence is solely for the purpose of transit through this state. The provisions of this subparagraph shall not apply to subsection (c) of this section or to any other provision of law unless expressly provided.

(C) The provisions of this subdivision shall not apply to sources of income from a business, trade, profession, or occupation carried on in this state other than compensation for personal services rendered by a nonresident employee, and shall not apply to sources of income derived by an athlete, entertainer or performing artist, including, but not limited to, a member of an athletic team.

(3) Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property, shall constitute income derived from sources within this state only to the extent that such income is from (A) property employed in a business, trade, profession or occupation carried on in this state, or (B) winnings from a wager placed in a lottery conducted by the Connecticut Lottery Corporation, if the proceeds from such wager are required, under the Internal Revenue Code or regulations adopted thereunder, to be reported by the Connecticut Lottery Corporation to the Internal Revenue Service.

(4) Deductions with respect to capital losses and net operating losses shall be based solely on income, gain, loss and deduction derived from or connected with sources within this state, under regulations adopted by the commissioner, but otherwise shall be determined in the same manner as the corresponding federal deductions.

(5) Income directly or indirectly derived by an athlete, entertainer or performing artist, including, but not limited to, a member of an athletic team, from closed-circuit and cable television transmissions of an event, other than events occurring on a regularly scheduled basis, taking place within this state as a result of the rendition of services by such athlete, entertainer or performing artist shall constitute income derived from or connected with sources within this state only to the extent that such transmissions were received or exhibited within this state.

(6) For purposes of subparagraph (A) of subdivision (1) of this subsection, “real property in this state” includes an interest in an entity, and “entity” means a partnership, limited liability company or S corporation that owns real property that is located within this state and has a fair market value that equals or exceeds fifty per cent of all the assets of the entity on the date of sale or disposition by a nonresident natural person of such person’s interest in the entity. Only those assets that the entity owned for at least two years prior to the date of the sale or disposition of the person’s interest in the entity shall be used in determining the fair market value of all the assets of the entity on the date of such sale or disposition. The gain or loss derived from Connecticut sources from such person’s sale or disposition of an interest in such entity is the total gain or loss for federal income tax purposes from such sale or disposition multiplied by a fraction, the numerator of which is the fair market value of all real property located in this state owned by the entity on the date of such sale or disposition, and the denominator of which is the fair market value of all the assets of the entity on the date of such sale or disposition.

(c) (1) If a business, trade, profession or occupation is carried on partly within and partly without this state, as determined under rules or regulations of the commissioner, the items of income, gain, loss and deduction derived from or connected with sources within this state shall be determined by apportionment under such rules or regulations and the provisions of this subsection.

(2) The proportion of the net amount of the items of income, gain, loss and deduction attributable to the activities of the business, trade, profession or occupation carried on in this state shall be determined by multiplying the net amount of the items of income, gain, loss and deduction of the business, trade, profession or occupation by the average of the percentages of property, payroll and gross income in this state. The gross income percentage shall be computed by dividing the gross receipts from sales of property or services earned within this state by the total gross receipts from sales of property or services, whether earned within or without this state. Gross receipts from sales of property are considered to be earned within this state when the property is delivered or shipped to a purchaser within this state, regardless of the F.O.B. point or other conditions of the sale. Gross receipts from sales of services are considered to be earned within this state when the services are performed by an employee, agent, agency or independent contractor chiefly situated at, connected by contract or otherwise, with or sent out from, offices or branches of the business, trade, profession or occupation or other agencies or locations situated within this state.

(d) Compensation paid by the United States for active service in the armed forces of the United States, performed by an individual not domiciled in this state, shall not constitute income derived from sources within this state.

(e) If a husband and wife determine their federal income tax on a joint return but are required to determine their Connecticut income taxes separately, they shall determine their incomes derived from or connected with sources within this state separately as if their federal adjusted gross incomes had been determined separately.

(f) Any nonresident, other than a dealer holding property primarily for sale to customers in the ordinary course of his trade or business, shall not be deemed to carry on a trade, business, profession or occupation in this state solely by reason of the purchase or sale of intangible property or the purchase, sale or writing of stock option contracts, or both, for his own account.

(June Sp. Sess. P.A. 91-3, S. 62, 168; May Sp. Sess. P.A. 92-5, S. 9, 37; May Sp. Sess. P.A. 92-17, S. 13, 59; P.A. 98-244, S. 29, 35; June Sp. Sess. P.A. 01-6, S. 37, 85; May 9 Sp. Sess. P.A. 02-1, S. 81; May 9 Sp. Sess. P.A. 02-4, S. 17; P.A. 14-155, S. 17, 18; Dec. Sp. Sess. 15-1, S. 26.)

History: June Sp. Sess. P.A. 91-3, S. 62, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (a) to make a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 added Subsec. (f), concerning the treatment of the trading of intangible property and stock option contracts, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 98-244 added Subsec. (b)(4) specifying that income derived directly or indirectly by an athlete, entertainer or performing artist from certain closed-circuit and cable television transmissions shall constitute income derived from or connected with sources within this state to the extent that such transmissions were received or exhibited within this state, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (b)(1) and (2) to make technical changes and apply provisions to Connecticut lottery winnings in excess of $5,000, effective July 1, 2001, and applicable to taxable years commencing on or after January 1, 2001; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to include in income for nonresidents lottery winnings required to be reported to the Internal Revenue Service and winnings from any other wagering transaction or gambling activity in this state if such winnings are required to be reported to the Internal Revenue Service and to add definition of “in this state”, effective July 1, 2002, and applicable to taxable years commencing January 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (b) to delete the inclusion of certain reportable winnings from wagers, other than state lottery wagers, placed in this state and to delete definition of “in this state”, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; P.A. 14-155 amended Subsec. (a) by adding Subdiv. (4) re compensation from nonqualified deferred compensation plans and making technical changes, effective June 11, 2014, and amended Subsec. (b) by adding reference to real property in this state and reference to Subdiv. (5) determination in Subdiv. (1)(A) and by adding Subdiv. (5) re disposition of interest in an entity, and amended Subsec. (c) by designating existing provisions as Subdiv. (1) and adding “and the provisions of this subsection” therein and by adding Subdiv. (2) re determination of apportionment of items of income, gain, loss and deduction, effective June 11, 2014, and applicable to taxable years commencing on or after January 1, 2014; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (b) by adding new Subdiv. (2) re compensation for personal services rendered by nonresident employee who is present in this state, redesignating existing Subdivs. (2) to (5) as Subdivs. (3) to (6), and adding “, including, but not limited to, a member of an athletic team,” in redesignated Subdiv. (5), and made technical and conforming changes, effective December 29, 2015, and applicable to taxable years commencing on or after January 1, 2016.



Section 12-711a - Repayment of income by taxpayer.

(a)(1) If an item of income was included in the Connecticut adjusted gross income of an individual for a preceding taxable year or years because it appeared that the individual had an unrestricted right to such item, and, based on the repayment of such item by such individual during the taxable year, such individual properly determines his or her federal income tax liability for the taxable year under Section 1341(a)(4) or (5) of the Internal Revenue Code, then the tax imposed by this chapter for the taxable year on such individual shall be an amount equal to (A) the tax for the taxable year computed without regard to this section, minus (B) the decrease in tax under this chapter for the preceding taxable year or years which would result solely from the exclusion of such item or portion thereof from the Connecticut adjusted gross income of such individual for such preceding taxable year or years. This section shall not apply if such repayment is properly deductible in determining the individual's federal adjusted gross income for the taxable year, and such individual properly determines his or her federal income tax liability for the taxable year under Section 1341(a)(4) of the Internal Revenue Code by deducting such repayment.

(2) In determining the decrease in tax under this chapter for the preceding taxable year or years which would result solely from the exclusion of such item or portion thereof from the Connecticut adjusted gross income of such individual for such preceding taxable year or years, any item excluded from the Connecticut adjusted gross income of an individual for a preceding year or years in which such individual was a nonresident individual or part-year resident individual, shall, to the extent that such item is derived from or connected with sources within this state, be excluded from Connecticut adjusted gross income derived from or connected with sources within this state for such preceding year or years.

(3) If the decrease in tax under this chapter for the preceding taxable year or years which would result solely from the exclusion of such item or portion thereof from the Connecticut adjusted gross income of such individual for such preceding taxable year or years exceeds the tax for the taxable year computed without regard to this section, such excess shall be considered to be a payment of tax on the last day prescribed under this chapter for the payment of tax for the taxable year, and, subject to the provisions of sections 12-35f, 12-739 and 12-742, shall be refunded or credited in the same manner as if it were an overpayment for such taxable year.

(b) If an individual properly determines his or her liability for the tax imposed by this chapter for the taxable year under subsection (a) of this section, and properly determines his or her federal income tax liability for the taxable year under Section 1341(a)(4) of the Internal Revenue Code, then, in any case where the deduction under Section 1341(a)(4) of the Internal Revenue Code results in a net operating loss for federal income tax purposes, no claim for refund shall be allowable by the commissioner for an overpayment of the tax imposed by this chapter for a preceding taxable year or years to the extent attributable to such loss being carried back to such year or years.

(P.A. 00-174, S. 46, 83.)

History: P.A. 00-174 effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 1999, except that no interest shall be allowed or paid on any overpayment resulting from the application of this section to the taxable year commencing January 1, 1999.



Section 12-712 - Determination of nonresident partner's, shareholder's or beneficiary's share of income within the state.

(a)(1) The portion of a nonresident partner's distributive share of partnership income that is derived from or connected with sources within this state shall be determined in accordance with the provisions of section 12-711.

(2) The portion of a nonresident shareholder's pro rata share of S corporation income that is derived from or connected with sources within this state shall be determined in accordance with the provisions of section 12-711.

(3) The portion of a nonresident beneficiary's share of trust or estate income that is derived from or connected with sources within this state shall be determined in accordance with the provisions of section 12-711.

(b) In determining the sources of a nonresident partner's income, no effect shall be given to a provision in the partnership agreement which: (1) Characterizes payments to the partner as being for services or for the use of capital; or (2) allocates to the partner, as income or gain from sources without Connecticut, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain from sources without this state to partnership income or gain from all sources, except as authorized in subsection (c) of this section; or (3) allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources within this state than his proportionate share, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection (c) of this section.

(c) (1) The character of partnership or corporation items for a nonresident partner or S corporation shareholder shall be determined in accordance with section 12-715.

(2) The effect of a special provision in a partnership agreement, other than a provision referred to in subsection (b) of this section, having the principal purpose of avoidance or evasion of tax under this chapter shall be determined under subsection (c) of section 12-715.

(d) The commissioner may, on application, authorize the use of such other methods of determining a nonresident partner's portion of partnership items derived from or connected with sources within this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as he may require.

(June Sp. Sess. P.A. 91-3, S. 63, 168; May Sp. Sess. P.A. 92-5, S. 10, 37; May Sp. Sess. P.A. 16-3, S. 201.)

History: June Sp. Sess. P.A. 91-3, S. 63, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 added Subsec. (d), effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by replacing references to regulations adopted by the commissioner with “in accordance”, effective January 1, 2017, and applicable to income years commencing on or after January 1, 2017.



Section 12-713 - Determination of income within this state of nonresident trusts and estates.

(a) The income derived from or connected with sources within this state of a nonresident estate or trust shall be determined as follows:

(1) There shall be determined its share of income, gain, loss and deduction from Connecticut sources under section 12-714.

(2) There shall be added or subtracted, as the case may be, the amount derived from or connected with Connecticut sources of any income, gain, loss and deduction which would be included in the determination of federal adjusted gross income if the estate or trust were an individual and which is recognized for federal income tax purposes but excluded from the definition of federal distributable net income of the estate or trust. In the case of a trust, there shall be added the amount of any includable gain, reduced by any deductions properly allocable thereto, upon which tax is imposed for the taxable year pursuant to Section 644 of the Internal Revenue Code. The source of such income, gain, loss and deduction shall be determined in accordance with the applicable rules of section 12-711 as in the case of a nonresident individual.

(b) Deductions with respect to capital losses and net operating losses shall be based solely on income, gains, losses and deductions derived from or connected with sources within this state, under rules or regulations of the commissioner, but otherwise determined in the same manner as the corresponding federal deductions.

(June Sp. Sess. P.A. 91-3, S. 64, 168.)

History: June Sp. Sess. P.A. 91-3, S. 64, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-714 - Determination of share of nonresident estate or trust and nonresident beneficiary in income within this state.

(a) The share of a nonresident estate or trust under subdivision (1) of subsection (a) of section 12-713, and the share of a nonresident beneficiary of any estate or trust under subsection (a) of section 12-711, in estate or trust income, gain, loss and deduction derived from or connected with sources within this state shall be determined as follows:

(1) There shall be determined the items of income, gain, loss and deduction which are derived from or connected with sources within this state, which would be included in the determination of federal adjusted gross income if the estate or trust were an individual and which enter into the definition of federal distributable net income of the estate or trust for the taxable year, including any such items from another estate or trust of which the subject estate or trust is a beneficiary. Such determination of source shall be made in accordance with the provisions of section 12-711 in the same manner as for a nonresident individual.

(2) The amounts determined under subdivision (1) of this subsection shall be allocated among the estate or trust and its beneficiaries, including, solely for the purpose of this allocation, resident beneficiaries, in proportion to their respective shares of federal distributable net income.

(3) The amount allocated under subdivision (2) of this section shall have the same character under this chapter as for federal income tax purposes. Where an item entering into the computation of such amounts is not characterized for federal income tax purposes, it shall have the same character as if it were realized directly from the source from which it was realized by the estate or trust, or as if it were incurred in the same manner as it was incurred by the estate or trust.

(b) (1) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary, including, solely for the purpose of this allocation, resident beneficiaries, in the net amount determined under subdivision (1) of subsection (a) of this section shall be in proportion to his share of the estate or trust income for such year, under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(2) The commissioner may by regulation establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources within this state as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of such respective shares under subsection (a) of this section or subdivision (1) of this subsection would result in an inequity which is substantial in amount.

(June Sp. Sess. P.A. 91-3, S. 65, 168.)

History: June Sp. Sess. P.A. 91-3, S. 65, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-715 - Determination of income of resident partner or S corporation shareholder.

(a) In determining the Connecticut adjusted gross income of a resident partner of a partnership or a resident shareholder of an S corporation, any modification described in section 12-701 which relates to an item of partnership or S corporation income, gain, loss or deduction shall be made in accordance with the partner's distributive share or a shareholder's pro rata share, for federal income tax purposes, of the item to which the modification relates. Where a partner's distributive share or a shareholder's pro rata share of any such item is not required to be taken into account separately for federal income tax purposes, the partner's or shareholder's share of such item shall be determined in accordance with his share, for federal income tax purposes, of partnership or S corporation taxable income or loss generally.

(b) Each item of partnership and S corporation income, gain, loss or deduction shall have the same character for a partner or shareholder under this chapter as for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a partner or shareholder as if it were realized directly from the source from which it was realized by the partnership or S corporation or as if it was incurred in the same manner as it was incurred by the partnership or S corporation.

(c) Where a partner's distributive share of an item of partnership income, gain, loss or deduction is determined for federal income tax purposes by special provision in the partnership agreement with respect to such item, and where the principal purpose of such provision is the avoidance or evasion of tax under this chapter, the partner's distributive share of such item, and any modification required with respect thereto, shall be determined as if the partnership agreement made no special provision with respect to such item.

(June Sp. Sess. P.A. 91-3, S. 66, 168; May Sp. Sess. P.A. 92-5, S. 11, 37.)

History: June Sp. Sess. P.A. 91-3, S. 66, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992.



Section 12-716 - Attribution of Connecticut fiduciary adjustment.

(a)(1) The respective shares of an estate or trust and its beneficiaries, including, solely for the purpose of this allocation nonresident beneficiaries, in the Connecticut fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust.

(2) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the Connecticut fiduciary adjustment shall be in proportion to his share of the estate or trust income for such year, determined under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the Connecticut fiduciary adjustment shall be allocated to the estate or trust.

(b) The commissioner may, by regulation establish such other method or methods of determining to whom the items comprising the fiduciary adjustment shall be attributed as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of the fiduciary adjustment pursuant to subsection (a) would result in an inequity which is substantial both in amount and in relation to the amount of the fiduciary adjustment.

(June Sp. Sess. P.A. 91-3, S. 67, 168.)

History: June Sp. Sess. P.A. 91-3, S. 67, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-717 - Determination of income within this state of a part-year resident. Change of status.

(a) The income derived from or connected with sources within this state of a part-year resident individual shall be the sum of the following: (1) Connecticut adjusted gross income for the period of residence, computed as if his taxable year for Connecticut income tax purposes were limited to the period of residence; (2) the income derived from or connected with sources within this state for the period of nonresidence determined in accordance with section 12-711 as if his taxable year for Connecticut income tax purposes were limited to the period of nonresidence; and (3) the special accruals required by subsection (c) of this section.

(b) The income derived from or connected with sources within this state of a part-year resident trust shall be the sum of the following: (1) The share of Connecticut adjusted gross income for the period of residence, determined as if such trust were an individual whose taxable year for federal income tax purposes were limited to the period of residence, allocated to the trust in accordance with the methods of allocation set forth in section 12-714. Such share of Connecticut adjusted gross income shall include the amount of any includable gain, reduced by any deductions properly allocable thereto, upon which tax is imposed for the taxable year pursuant to Section 644 of the Internal Revenue Code; (2) the income derived from or connected with sources within this state for the period of nonresidence determined in accordance with section 12-713 as if its taxable year for federal income tax purposes were limited to the period of nonresidence; and (3) the special accruals required by subsection (c) of this section.

(c) (1) If an individual changes his status from resident to nonresident he shall, regardless of his method of accounting, accrue to the portion of the taxable year prior to such change of status any items of income, gain, loss or deduction accruing prior to the change of status, if not otherwise properly entering into his federal adjusted gross income for such portion of the taxable year or prior taxable year under his method of accounting.

(2) If an individual changes his status from nonresident to resident he shall, regardless of his method of accounting, accrue to the portion of the taxable year prior to such change of status any items of income, gain, loss or deduction accruing prior to the change of status, other than items derived from or connected with Connecticut sources, if not otherwise properly entering into his federal adjusted gross income for such portion of the taxable year or for a prior taxable year under his method of accounting.

(3) No item of income, gain, loss or deduction which is accrued under this subsection shall be taken into account in determining Connecticut adjusted gross income or income derived from or connected with sources within this state for any subsequent taxable period.

(4) The accruals otherwise required under this subsection shall not be required if the individual files with the commissioner a bond or other security acceptable to the commissioner, conditioned upon the inclusion of amounts accruable under this subsection in Connecticut adjusted gross income or income derived from or connected with sources within this state for one or more subsequent taxable years as if the individual had not changed his resident status.

(5) If a trust changes its status from resident to nonresident or from nonresident to resident, the provisions of subdivisions (1) to (4), inclusive, of this subsection shall apply, except that the term “individual” shall be read as “trust”, reference to “items of income, gain, loss or deduction” shall mean the trust's share of such items determined in accordance with the methods of allocation set forth in section 12-714, reference to “gain” shall include any modification for includable gain under subsection (9) of section 12-701 and federal adjusted gross income shall be determined as if the trust were an individual.

(June Sp. Sess. P.A. 91-3, S. 68, 168; May Sp. Sess. P.A. 92-5, S. 12, 37.)

History: June Sp. Sess. P.A. 91-3, S. 68, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992.



Section 12-718 - Exempt dividends.

If, at the close of each quarter of its taxable year, at least fifty per cent of the value of the total assets of a regulated investment company consists of obligations with respect to which taxation by this state is prohibited by federal law, the company shall be qualified to pay exempt dividends, as defined in section 12-701, to its shareholders. The value of the total assets of a regulated investment company shall be the value as defined in Section 851(c)(4) of the Internal Revenue Code. If the aggregate amount of dividends designated as exempt dividends with respect to a taxable year of any company is greater than an amount equal to the sum of the amount of interest income derived from obligations with respect to which taxation by this state is prohibited by federal law less the amount allowed as a deduction under Section 212 of the Internal Revenue Code for the production or collection of such interest income, the portion of such distribution which shall constitute an exempt dividend shall be only that portion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated.

(June Sp. Sess. P.A. 91-3, S. 69, 168; May Sp. Sess. P.A. 92-5, S. 13, 37.)

History: June Sp. Sess. P.A. 91-3, S. 69, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-719 - Filing of returns. Returns for partnerships, S corporations and pass-through entities. Returns for nonresident athletes of professional teams.

(a) The income tax return required under this chapter shall be filed on or before the fifteenth day of the fourth month following the close of the taxpayer's taxable year. A person required to make and file a return shall, without assessment, notice or demand, pay any tax due thereon to the Commissioner of Revenue Services on or before the date fixed for filing such return, determined without regard to any extension of time for filing the return. The commissioner shall prescribe by regulation the place for filing any return, declaration, statement or other document required pursuant to this chapter and for the payment of any tax.

(b) (1) With respect to each of its nonresident partners, each partnership doing business in this state or having income derived from or connected with sources within this state shall, for each taxable year, make payment to the commissioner as provided in subdivision (2) of this subsection.

(2) (A) Any payment under this subdivision shall be in an amount equal to the highest marginal tax rate in effect under section 12-700 for the taxable year multiplied by the subject partner's distributive share of (i) such partnership's separately and nonseparately computed items, as described in Section 702(a) of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (ii) any modification described in section 12-701 which relates to an item of such partnership's income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter. Any amount paid by a partnership to this state with respect to any taxable year pursuant to this subdivision shall be considered to be a payment by the partner on account of the income tax imposed on the partner for such taxable year pursuant to this chapter. A partnership shall not be liable to, and shall be entitled to recover a payment made pursuant to this subdivision from, the partner on whose behalf the payment was made. Any payment for a taxable year shall be made on or before the date the annual return for such taxable year is required to be filed pursuant to section 12-726. The partnership shall furnish, on a form prescribed by the commissioner, to each partner on whose behalf payment was made under this subdivision no later than the fifteenth day of the fourth month following the close of the partnership's taxable year a record of the amount of the tax paid on behalf of such partner by the partnership with respect to the taxable year.

(B) (i) If income from one or more pass-through entities, as defined in subparagraph (D) of this subdivision, is the only source of income derived from or connected with Connecticut sources of a partner, or the partner and his or her spouse if a joint federal income tax return is or shall be made, the filing by the partnership of an annual return pursuant to section 12-726 and the payment by the partnership on behalf of the partner of the tax prescribed under subparagraph (A) of this subdivision shall satisfy the filing and payment requirements otherwise separately imposed on the partner by this chapter. The commissioner may make any deficiency assessment against, at the commissioner's sole discretion, either the partnership or the partner, provided any such assessment against the partner shall be limited to the partner's share thereof. Except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the partnership's annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment to either the partnership or the partner, in the commissioner's sole discretion. Except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the partnership's annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(ii) If income from one or more pass-through entities, as defined in subparagraph (D) of this subdivision, is not the only source of income derived from or connected with Connecticut sources of a partner, or the partner and his or her spouse if a joint federal income tax return is or shall be made, nothing in this subdivision shall be construed as excusing the partner from the obligation to file his or her own separate tax return under this chapter. In such event, the partner shall receive credit for the income tax paid under this subdivision by the partnership on his or her behalf. The commissioner may make any deficiency assessment that is related to the partner's share of partnership items against either, in the commissioner's sole discretion, the partnership or the partner. If the commissioner chooses to make any deficiency assessment against the partnership, then, except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the partnership's annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment that is related to the partner's share of partnership items to either, in the commissioner's sole discretion, the partnership or the partner. If the commissioner chooses to refund or credit any overpayment to the partnership, then, except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the partnership's annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(C) Notwithstanding any provision of subparagraph (A) of this subdivision, a partnership shall not be required to make a payment on account of the income tax imposed on a partner for a taxable year pursuant to this chapter if (i) the partner's distributive share of partnership income, to the extent derived from or connected with sources within this state, as reflected on the partnership's annual return for the taxable year under section 12-726, is less than one thousand dollars; (ii) the department has determined by regulation, ruling or instruction that the partner's income is not subject to the provisions of this subdivision; or (iii) the partnership is a publicly traded partnership, as defined in Section 7704(b) of the Internal Revenue Code, that is treated as a partnership for federal income tax purposes and that has agreed to file the annual return pursuant to section 12-726, and to report therewith the name, address, Social Security number or federal employer identification number, and other information required by the department concerning each unitholder whose distributive share of partnership income, to the extent derived from or connected with sources within this state, as reflected on such annual return, is more than five hundred dollars.

(D) If a member of a pass-through entity, referred to in this subparagraph as an “upper-tier pass-through entity”, is itself a pass-through entity, the member, referred to in this subparagraph as a “lower-tier pass-through entity”, shall be subject to the same requirements to make payment, on behalf of its members, of the income tax imposed on those members pursuant to this chapter that apply to the upper-tier pass-through entity under this subdivision. The department shall apply the income tax paid by the upper-tier pass-through entity, on behalf of the lower-tier pass-through entity, to the income tax required to paid by the lower-tier pass-through entity, on behalf of its members. For purposes of this subdivision, “pass-through entity” means an S corporation, general partnership, limited partnership, limited liability partnership or limited liability company that is treated as a partnership for federal income tax purposes; and “member” means a shareholder of an S corporation, a partner in a general partnership, a limited partnership, or a limited liability partnership and a member of a limited liability company that is treated as a partnership for federal income tax purposes.

(E) For purposes of section 12-740, a nonresident individual who is a member of a pass-through entity, as defined in subparagraph (D) of this subdivision, shall not be required to file an income tax return under this chapter for a taxable year if, for such taxable year, the only source of income derived from or connected with Connecticut sources of such member, or the member and his or her spouse if a joint federal income tax return is or shall be made, is from one or more pass-through entities, and the sum of such income derived from or connected with Connecticut sources from such one or more pass-through entities is less than one thousand dollars.

(c) (1) With respect to each of its nonresident shareholders, each S corporation doing business in this state or having income derived from or connected with sources within this state shall, for each taxable year, make payment to the commissioner as provided in subdivision (2) of this subsection.

(2) (A) Any payment under this subdivision shall be in an amount equal to the highest marginal tax rate in effect under section 12-700 for the taxable year multiplied by the subject shareholder's pro rata share of (i) such S corporation's separately and nonseparately computed items, as described in Section 1366 of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (ii) any modification described in section 12-701 which relates to an item of such S corporation's income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter. Any amount paid by an S corporation to this state with respect to any taxable year pursuant to this subdivision shall be considered to be a payment by the shareholder on account of the income tax imposed on the shareholder for such taxable year pursuant to this chapter. An S corporation shall not be liable to, and shall be entitled to recover a payment made pursuant to this subdivision from, the shareholder on whose behalf the payment was made. Any payment for a taxable year shall be made at or before the date the annual return for such taxable year is required to be filed pursuant to section 12-726. The S corporation shall furnish, on a form prescribed by the department, to each shareholder on whose behalf payment was made under this subdivision no later than the fifteenth day of the fourth month following the close of the S corporation's taxable year a record of the amount of the tax paid on behalf of such shareholder by the S corporation with respect to the taxable year.

(B) (i) If income from one or more pass-through entities, as defined in subparagraph (D) of this subdivision, is the only source of income derived from or connected with Connecticut sources of a shareholder, or the shareholder and his or her spouse if a joint federal income tax return is or shall be made, the filing by the S corporation of an annual return pursuant to section 12-726 and the payment by the S corporation on behalf of the shareholder of the tax prescribed under subparagraph (A) of this subdivision shall satisfy the filing and payment requirements otherwise separately imposed on the shareholder by this chapter. The commissioner may make any deficiency assessment against, at the commissioner's sole discretion, either the S corporation or the shareholder, provided any such assessment against the shareholder shall be limited to the shareholder's share thereof. Except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the S corporation's annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment to either the S corporation or the shareholder, in the commissioner's sole discretion. Except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the S corporation's annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(ii) If income from one or more pass-through entities, as defined in subparagraph (D) of subdivision (2) of subsection (b) of this section, is not the only source of income derived from or connected with Connecticut sources of a shareholder, or the shareholder and his or her spouse if a joint federal income tax return is or shall be made, nothing in this subdivision shall be construed as excusing the shareholder from the obligation to file his or her own separate tax return under this chapter. In such event, the shareholder shall receive credit for the income tax paid under this subdivision by the S corporation on his or her behalf. The commissioner may make any deficiency assessment that is related to the shareholder's share of S corporation items against either, in the commissioner's sole discretion, the S corporation or the shareholder. If the commissioner chooses to make any deficiency assessment against the S corporation, then, except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the S corporation's annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment that is related to the shareholder's share of S corporation items to either, in the commissioner's sole discretion, the S corporation or the shareholder. If the commissioner chooses to refund or credit any overpayment to the S corporation, then, except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the S corporation's annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(C) Notwithstanding the provisions of subparagraph (A) of this subdivision, an S corporation shall not be required to make a payment on account of the income tax imposed on a shareholder for a taxable year pursuant to this chapter if (i) the shareholder's distributive share of S corporation income, to the extent derived from or connected with sources within this state, as reflected on the S corporation's annual return for the taxable year under section 12-726, is less than one thousand dollars; or (ii) the department has determined by regulation, ruling or instruction that the shareholder's income is not subject to the provisions of this subdivision.

(D) For purposes of this subdivision, the provisions of subparagraphs (D) and (E) of subdivision (2) of subsection (b) of this section apply.

(d) (1) In lieu of filing a return pursuant to this section, the commissioner may, if he determines that the enforcement of this chapter would not be adversely affected and pursuant to requirements and conditions set forth in forms and instructions, provide for the filing of a composite return for every qualifying nonresident member of a professional athletic team by such team, if such team is doing business in this state or the members of such team have compensation which is received for services rendered as members of such team and which is derived from or connected with sources within this state.

(2) If a professional athletic team is required to file a composite return pursuant to this subsection, the commissioner may, if he determines that the enforcement of this chapter would not be adversely affected, require such team, in lieu of deducting and withholding Connecticut income tax as may otherwise be required under section 12-705, to make payment to the commissioner of tax, estimated tax, additions to tax, interest and penalties otherwise required to be paid to the commissioner by such qualifying nonresident members.

(3) The commissioner may, if he determines that the enforcement of this chapter would not be adversely affected, require a professional athletic team, in lieu of deducting and withholding Connecticut income tax as may otherwise be required under section 12-705, to make payment to the commissioner of tax, estimated tax, additions to tax, interest and penalties otherwise required to be paid to the commissioner by every (A) resident member, but only with respect to compensation which is received for services rendered as a member of a professional athletic team and (B) nonresident member who is not a qualifying nonresident member, but only with respect to compensation which is received for services rendered as a member of a professional athletic team and which is derived from or connected with sources within this state.

(4) Any amount paid by a professional athletic team to this state with respect to any taxable period pursuant to this subsection shall be considered to be a payment by the member on account of the income tax imposed on the member for such taxable period pursuant to this chapter. The team shall be entitled to recover a payment made pursuant to this subsection from the member on whose behalf the payment was made.

(5) For purposes of this subsection, “qualifying nonresident member” means a member of a professional athletic team who is a nonresident individual for the entire taxable year, who does not maintain a permanent place of abode in Connecticut at any time during the taxable year, who does not have income derived from or connected with sources within this state other than compensation which is received for services rendered as a member of a professional athletic team and which is derived from or connected with sources within this state.

(June Sp. Sess. P.A. 91-3, S. 70, 168; May Sp. Sess. P.A. 92-5, S. 14, 37; P.A. 95-263, S. 1, 4; P.A. 96-175, S. 4, 5; P.A. 98-262, S. 11, 22; P.A. 04-216, S. 54; P.A. 06-159, S. 5.)

History: June Sp. Sess. P.A. 91-3, S. 70, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-263 added Subsec. (d) to permit filing a composite return for qualifying nonresident members of professional athletic teams, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996; P.A. 96-175 amended Subsec. (c)(3) to add the amount of the shareholder's pro rata share of the corporations' nonseparately computed items, reduced by the amount subject to tax under chapter 208 to the calculation of payment, effective May 31, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 98-262 amended Subsec. (c)(3) to clarify language relating to how a nonresident shareholder must calculate tax for nonseparately stated income derived from or connected with sources within this state, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 04-216 deleted former Subsec. (b) and added new Subsec. (b) re group returns of partnerships with nonresident partners and amended Subsec. (c) to add provisions re group returns of S corporations with nonresident shareholders and make conforming changes, effective May 6, 2004, and applicable to taxable years commencing on or after January 1, 2004, and to estimated composite income tax payments required to be made on or after May 6, 2004; P.A. 06-159 amended Subsecs. (b) and (c) to eliminate group tax returns for partnerships, S corporations and pass-through entities, to require such businesses to pay the taxes nonresident partners owe on income from such businesses and to make conforming changes, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006.

See Sec. 12-726 re requirement of return from each partnership doing business in this state and each S corporation doing business in this state.



Section 12-720 and 12-721 - Declaration of estimated tax. Filing dates for declarations of estimated tax.

Sections 12-720 and 12-721 are repealed, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996.

(June Sp. Sess. P.A. 91-3, S. 71, 72, 168; May Sp. Sess. P.A. 92-17, S. 14, 15, 59; P.A. 95-263, S. 3, 4.)



Section 12-722 - Payment of estimated tax. Payment schedule for farmers and fishermen. Interest. Penalty. Credits.

(a) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by an individual, there shall be added to the tax an amount determined by applying interest (1) at the rate of one per cent per month or fraction thereof, (2) to the amount of the underpayment, (3) for the period of the underpayment.

(b) For purposes of subsection (a) of this section, the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. For purposes of subsection (a) of this section, the period of the underpayment shall run from the due date for the installment to whichever of the following dates is earlier: The fifteenth day of the fourth month of the next succeeding taxable year, or, with respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subsection, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(c) For purposes of this section, there shall be four required installments for each taxable year. The due date for the first required installment is the fifteenth day of the fourth month of the taxable year. The due date for the second required installment is the fifteenth day of the sixth month of the taxable year. The due date for the third required installment is the fifteenth day of the ninth month of the taxable year. The due date for the fourth required installment is the fifteenth day of the first month of the next succeeding taxable year.

(d) (1) Except as provided in subdivision (2) of this subsection, the amount of any required installment shall be twenty-five per cent of the required annual payment, as defined in section 12-701.

(2) (A) In the case of any required installment, if the taxpayer establishes that the annualized income installment is less than the amount determined under subdivision (1) of this subsection, the amount of such required installment shall be the annualized income installment, and any reduction in a required installment resulting from the application of this subdivision shall be recaptured by increasing the amount of the next required installment by the amount of such reduction and by increasing subsequent required installments to the extent that the reduction has not previously been recaptured under this subdivision. (B) In the case of any required installment, the annualized income installment is the excess, if any, of (i) an amount equal to the applicable percentage of the tax for the taxable year computed by placing on an annualized basis the Connecticut taxable income and the adjusted federal alternative minimum taxable income for months in the taxable year ending before the due date for the installment, over (ii) the aggregate amount of any prior required installments for the taxable year. (C) For purposes of this subdivision, the applicable percentage for the first required installment is twenty-two and one-half, the applicable percentage for the second required installment is forty-five, the applicable percentage for the third required installment is sixty-seven and one-half, and the applicable percentage for the fourth required installment is ninety.

(e) The application of this section to taxable years of less than twelve months shall be in accordance with regulations adopted by the commissioner.

(f) In applying this section to a taxable year beginning on any date other than January first, there shall be substituted, for the months specified in this section, the months which correspond thereto.

(g) At the election of the individual, any installment of the estimated tax may be paid prior to the date prescribed for its payment.

(h) Payment of the estimated income tax, or any installment thereof, shall be considered payment on account of the income tax imposed under this chapter for the taxable year.

(i) If an individual has paid as an installment of estimated tax an amount in excess of the amount determined to be the correct amount of such installment, such amount shall be credited against any unpaid installment or against the tax. If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, then, unless the individual has given written notice to the commissioner that such overpayment is to be refunded, such overpayment shall be credited against any installment of estimated tax due for the next succeeding taxable year.

(j) (1) No addition to tax shall be imposed under subsection (a) of this section for any taxable year if the tax shown on the return for such taxable year, or, if no return is filed, the tax, reduced by the tax withheld under this chapter, is less than one thousand dollars.

(2) No addition to tax shall be imposed under said subsection (a) for any taxable year if (A) the preceding taxable year was a taxable year of twelve months and (B) the individual did not have any liability for tax for the preceding taxable year and throughout such year the individual was (i) a resident individual or (ii) a nonresident individual or part-year resident individual with income, gain, loss or deduction derived from or connected with sources within this state.

(k) For purposes of applying this section, the tax withheld under this chapter shall be deemed a payment of estimated tax, and an equal part of such tax withheld shall be deemed paid on each due date for such taxable year, unless the taxpayer establishes the dates on which such tax was actually withheld, in which case the tax so withheld shall be deemed payments of estimated tax on the dates on which such tax was actually withheld.

(l) If, on or before January thirty-first of the following taxable year, the taxpayer files a return for the taxable year and pays in full the amount computed on the return as payable, then no addition to tax shall be imposed under subsection (a) of this section with respect to any underpayment of the fourth required installment for the taxable year.

(m) For purposes of this section, if an individual is a farmer or fisherman for any taxable year, the following provisions shall apply: (1) There shall be only one required installment for the taxable year, (2) the due date for such installment shall be January fifteenth of the following taxable year, (3) the amount of such installment shall be equal to the lesser of (A) sixty-six and two-thirds per cent of the tax shown on the return for the taxable year, or, if no return is filed, sixty-six and two-thirds per cent of the tax for such year, or (B) if the preceding taxable year was a taxable year of twelve months and the individual filed a return for the preceding taxable year, one hundred per cent of the tax shown on the return for the preceding taxable year, (4) if, on or before March first of the following taxable year, the farmer or fisherman files a return and pays in full the amount computed on the return as payable, no addition to tax shall be imposed under subsection (a) of this section with respect to any underpayment of the required installment, as provided in subdivision (3) of this subsection, for the taxable year, and (5) an individual is a farmer or fisherman for any taxable year if such individual is a farmer or fisherman, as defined in Section 6654(i)(2) of the Internal Revenue Code, for the taxable year.

(n) (1) Except as otherwise provided in this subsection, this section shall apply to any trust or estate.

(2) With respect to any taxable year ending before the date two years after the date of the decedent's death, this section shall not apply to (A) the estate of such decedent, or (B) any trust (i) all of which was treated under Sections 671 to 679, inclusive, of the Internal Revenue Code as owned by the decedent and (ii) to which the residue of the decedent's estate will pass under his will or, if no will is admitted to probate, which is the trust primarily responsible for paying debts, taxes, and expenses of administration.

(3) In the case of any trust or estate to which this section applies, for any required installment, the annualized income installment is the excess, if any, of (A) an amount equal to the applicable percentage of the tax for the taxable year computed by placing on an annualized basis the Connecticut taxable income and the adjusted federal alternative minimum taxable income for months in the taxable year ending before the date one month before the due date for the installment, over (B) the aggregate amount of any prior required installments for the taxable year.

(June Sp. Sess. P.A. 91-3, S. 73, 168; May Sp. Sess. P.A. 92-5, S. 16, 17, 37; May Sp. Sess. P.A. 92-17, S. 15, 59; P.A. 93-74, S. 41, 67; 93-332, S. 16, 42; P.A. 95-26, S. 38, 52; 95-263, S. 2, 4; P.A. 97-81, S. 1, 2; 97-286, S. 5, 8; P.A. 04-201, S. 6.)

History: June Sp. Sess. P.A. 91-3, S. 73, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (h) to make a technical change and added Subsec. (i), effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (b) to reduce the levels of estimated payments by 10% and to remove the minimum $50 penalty for nonpayment, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 93-74 replaced existing Subsec. (b) with new provisions to conform installment and estimated payments with the federal procedure, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 93-332 amended Subsec. (b)(5) to change statutory reference from Subdiv. (4) to Subdiv. (2), effective June 25, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-26 amended Subsec. (b)(4) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date, but failed to take effect, since those provisions were deleted by subsequent act P.A. 95-263; P.A. 95-263 deleted Subsec. (a) re declaration requirement, added new Subsecs. (a) and (b) re interest on underpayment and the amount of underpayment, relettered and renumbered remaining Subsecs. and Subdivs. added reference to adjusted federal alternative minimum taxable income, and added Subsec. (j) re when no addition to tax is imposed, Subsec. (k) re tax withheld deemed payment of estimated tax, Subsec. (m) re installment payments by farmers and fishermen and Subsec. (n) re application of section to trusts and estates, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996; P.A. 97-81 amended Subsec. (j) to increase tax shown on return from $200 to $500, effective May 29, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 97-286 amended Subsec. (m) to require one installment instead of two and made conforming changes, effective June 26, 1997, and applicable to years commencing on or after January 1, 1997; P.A. 04-201 amended Subsec. (j)(1) to increase the minimum amount of tax for which additions to tax may be imposed from $500 or less to less than $1,000, effective June 3, 2004, and applicable to taxable years commencing on or after January 1, 2004.



Section 12-722a - No accrual of interest on underpayment of tax created by public act 15-244*.

Section 12-722 shall not apply with respect to the accrual of any interest, in the case of any underpayment of estimated tax by any individual, to the extent such underpayment was created by any provision of public act 15-244*.

(June Sp. Sess. P.A. 15-5, S. 435.)

*Note: Public act 15-244 is entitled “An Act Concerning the State Budget for the Biennium Ending June 30, 2017, and Making Appropriations Therefor, and Other Provisions Related to Revenue, Deficiency Appropriations and Tax Fairness and Economic Development”. (See Reference Table captioned “Public Acts of 2015” following the Index which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 12-723 - Extensions.

The commissioner may for reasonable cause extend the time for the filing of any return, statement or other document due or required under this chapter and the payment of tax due pursuant to this chapter in accordance with regulations adopted in accordance with chapter 54. Said commissioner may require the filing of a tentative return and the payment of the tax reported to be due thereon in connection with such extension. Any additional tax which may be found to be due on the filing of a return, statement or other document as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of such tax to the date of actual payment. Notwithstanding the provisions of section 12-735, no penalty shall be imposed on account of any failure to pay the amount of tax reported to be due on a return, statement or other document within the time specified under the provisions of this chapter if the excess of the amount of tax shown on the return, statement or other document over the amount of tax paid on or before the original due date of such return, statement or other document is no greater than ten per cent of the amount of tax shown on such return, statement or other document, and any balance due shown on such return, statement or other document is remitted with such return, statement or other document on or before the extended due date of such return, statement or other document.

(June Sp. Sess. P.A. 91-3, S. 74, 168; P.A. 95-26, S. 39, 52; P.A. 98-244, S. 30, 35; P.A. 99-121, S. 22, 28; P.A. 00-174, S. 41, 83.)

History: June Sp. Sess. P.A. 91-3, S. 74, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 98-244 removed penalty when at least 90% of the tax shown on the return was paid by the original due date and any balance was paid on or before the extended due date of the return, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 99-121 provided that balance is to be remitted with return in order to avoid penalty, effective June 3, 1999, and applicable to taxable years commencing on or after January 1, 1999; P.A. 00-174 added requirement for payment to be received on or before the extended due date in order to avoid penalty, effective May 26, 2000, and applicable to returns for taxable years commencing January 1, 2000.



Section 12-724 - Special rules for members of the armed forces and specified terrorist victims.

(a)(1) In the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by the President of the United States by executive order as a “combat zone” at any time during the period designated by the President by executive order as the period of combatant activities in such zone, or hospitalized inside or outside the state as a result of injury received while serving in such an area during such time, the period of service in such area, plus the period of continuous hospitalization inside or outside the state attributable to such injury, and the next one hundred eighty days thereafter, shall be disregarded in determining the timeliness of actions under this chapter with respect to income tax liability, including any interest, penalty or addition to the tax, related to such individual.

(2) The provisions of this subsection shall also apply in the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by Congress in a public law, and during a period beginning on a date designated by Congress in such public law and ending on a date designated either by the President by executive order or by Congress in a public law, or hospitalized inside or outside the state as a result of injury received while serving in such an area during such time, if such public law provides that, in such area and during such period, such services by such individual are to be treated in the same manner as services as a member of the armed forces of the United States in an area designated by the President of the United States by executive order as a “combat zone” during the period designated by the President by executive order as the period of combatant activities in such zone.

(b) (1) In the case of any person who dies while in active service as a member of the armed forces of the United States, if such death occurred while serving in a combat zone during a period of combatant activities in such zone, as described in subsection (a) of this section, or as a result of wounds, disease or injury incurred while so serving, the tax imposed by this chapter shall not apply with respect to the taxable year in which falls the date of his or her death, or with respect to any prior taxable year ending on or after the first day so served in a combat zone, and no returns shall be required on behalf of such person or his or her estate for such year; and the tax for any such taxable year which is unpaid at the date of death, including interest, additions to tax and penalties, if any, shall not be assessed and, if assessed, the assessment shall be abated and, if collected, shall be refunded to the legal representative of such estate if one has been appointed and has qualified, or, if no legal representative has been appointed or has qualified, to the surviving spouse.

(2) The provisions of this subsection shall also apply in the case of an individual who dies while in active service as a member of the armed forces of the United States, if such death occurred while serving in an area designated by Congress in a public law, and during a period beginning on a date designated by Congress in such public law and ending on a date designated either by the President by executive order or by Congress in a public law, or, as a result of wounds, disease or injury incurred while so serving, if such public law provides that, in such area and during such period, the death of such individual while in active service in such area and during such period, or as a result of wounds, disease, or injury incurred while so serving, are to be treated in the same manner as the death of any individual while in active service as a member of the armed forces of the United States in an area designated by the President of the United States by executive order as a “combat zone” during the period designated by the President by executive order as the period of combatant activities in such zone.

(c) (1) (A) In the case of a specified terrorist victim, the tax imposed by this chapter shall not apply with respect to the taxable year in which falls the date of his or her death, and no returns shall be required on behalf of such individual or his or her estate for such year. The tax for any such taxable year that is unpaid at the date of death, including interest, additions to tax and penalties, if any, shall not be assessed and, if assessed, the assessment shall be abated and, if collected, shall be refunded to the legal representative of such estate.

(B) Subparagraph (A) of subdivision (1) of this subsection shall not apply to the amount of any tax imposed by this chapter that would be computed by only taking into account the items of income, gain or other amounts attributable to (i) deferred compensation that would have been payable after death if the individual had died other than as a specified terrorist victim, or (ii) amounts payable in the taxable year that would not have been payable in such taxable year but for an action taken after September 11, 2001.

(C) This subdivision shall apply to taxable years commencing on or after January 1, 2001, but prior to January 1, 2002.

(2) (A) In the case of a specified terrorist victim who, pursuant to section 12-704, was allowed a credit against the tax otherwise due under this chapter for an income tax imposed on such individual for a taxable year commencing on or after January 1, 2000, but prior to January 1, 2001, by another state of the United States or a political subdivision thereof or the District of Columbia on income which was derived from sources therein and which was also subject to tax under this chapter, and whose tax liability to such other jurisdiction is abated, credited or refunded because such individual died as a specified terrorist victim, the additional tax imposed by this chapter attributable to the difference between the amount of tax of such other jurisdiction that the individual is finally required to pay and the amount of tax of such other jurisdiction used to determine the credit allowed to such individual under section 12-704 shall not apply.

(B) This subdivision shall apply to taxable years commencing on or after January 1, 2000, but prior to January 1, 2001.

(d) If an individual who is entitled to relief under subsection (b) or (c) of this section has filed a joint return under this chapter with his or her spouse for any taxable year with respect to which such individual is entitled to such relief, the tax abated, credited or refunded pursuant to this section for such year shall be an amount equal to that portion of the joint tax liability which is the same percentage of such joint liability as a tax computed upon the separate income of such individual is of the sum of the taxes computed upon the separate incomes of such individual and his or her spouse.

(June Sp. Sess. P.A. 91-3, S. 75, 168; P.A. 96-221, S. 23, 25; P.A. 02-126, S. 7; P.A. 03-225, S. 14; P.A. 10-32, S. 39.)

History: June Sp. Sess. P.A. 91-3, S. 75, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 96-221 made existing Subsecs. (a) and (b), Subsec. (a)(1) and (b)(1) and added new Subdiv. (2) to Subsecs. (a) and (b) re service in the armed forces in areas and during times designated by Congress if Congress provides that services in such areas and during such times are to be treated the same as service in presidentially designated combat zones and times, effective June 4, 1996, and applicable to income years commencing on or after January 1, 1995; P.A. 02-126 added Subsec. (c) re specified terrorist victims and Subsec. (d) re individuals entitled to relief under Subsec. (b) or (c) who filed joint returns with their spouses for taxable years in which such individuals are entitled to relief, effective June 7, 2002; P.A. 03-225 amended Subsec. (c) to redesignate existing Subdivs. (1) to (3) as Subdiv. (1)(A) to (C), making technical changes therein, and add new Subdiv. (2) to provide an exemption for any additional tax and interest due from residents who had out-of-state income for 2000 and died in the September 11, 2001, terrorist attack, effective July 9, 2003; P.A. 10-32 made a technical change in Subsec. (b)(1), effective May 10, 2010.

See Sec. 10a-104b for definition of “specified terrorist victim”.



Section 12-725 - Documents to be signed. Certification.

(a) Any return, declaration, statement or other document required to be made pursuant to this chapter shall be signed in accordance with regulations adopted or instructions prescribed by the commissioner. The fact that an individual's name is signed to a return, declaration, statement or other document shall be prima facie evidence for all purposes that the return, declaration, statement or other document was actually signed by such individual.

(b) Any return, statement or other document required of a partnership shall be signed by one or more partners. The fact that a partner's name is signed to a return, statement or other document shall be prima facie evidence for all purposes that such partner is authorized to sign on behalf of the partnership.

(c) Any return, statement or other document required of an S corporation shall be signed by one or more officers. The fact that an officer's name is signed to a return, statement or other document shall be prima facie evidence for all purposes that such officer is authorized to sign on behalf of the S corporation.

(d) The making or filing of any return, declaration, statement or other document or copy thereof required to be made or filed pursuant to this chapter, including a copy of a federal income tax return, shall constitute a certification by the person making or filing such return, declaration, statement or other document or copy thereof that the statements contained therein are true and that any copy filed is a true copy.

(June Sp. Sess. P.A. 91-3, S. 76, 168; May Sp. Sess. P.A. 92-5, S. 18, 37.)

History: June Sp. Sess. P.A. 91-3, S. 76, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (d) to make a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-726 - Information required in returns of partnerships and S corporations doing business in this state.

(a) Each partnership doing business in this state or having any income derived from or connected with sources within this state, determined in accordance with the provisions of this chapter, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction, and the name, address and Social Security or federal employer identification number of each partner, whether or not a resident of this state, the amount of each partner's distributive share of (1) such partnership's separately and nonseparately computed items, as described in Section 702(a) of the Internal Revenue Code, (2) any modification described in section 12-701 which relates to an item of such partnership's income, gain, loss or deduction, (3) such partnership's separately and nonseparately computed items, as described in Section 702(a) of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (4) any modification described in section 12-701 which relates to an item of such partnership's income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter, and such other pertinent information as the Commissioner of Revenue Services may prescribe by regulations and instructions. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year. The partnership shall, on or before the day on which such return is filed, furnish to each person who was a partner during the taxable year a copy of such information as shown on the return. By way of example and not of limitation, and for purposes of this section and section 12-719, a partnership that has a substantial economic presence within this state, as evidenced by a purposeful direction of business toward this state, examined in light of the frequency, quantity and systematic nature of the partnership's economic contacts with this state, without regard to physical presence, shall, to the extent permitted by the Constitution of the United States, be considered to be doing business in this state.

(b) Each S corporation doing business in this state or having any income derived from or connected with sources within this state, determined in accordance with the provisions of this chapter, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction, and the name, address and Social Security or federal employer identification number of each shareholder, whether or not a resident of this state, the amount of each shareholder's pro rata share of (1) such S corporation's separately and nonseparately computed items, as described in Section 1366 of the Internal Revenue Code, (2) any modification described in section 12-701 which relates to an item of such S corporation's income, gain, loss or deduction, (3) such S corporation's separately and nonseparately computed items, as described in Section 1366 of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (4) any modification described in section 12-701 which relates to an item of such S corporation's income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter, and such other pertinent information as the Commissioner of Revenue Services may prescribe by regulations and instructions. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year. The S corporation shall, on or before the day on which such return is filed, furnish to each person who was a shareholder during the taxable year a copy of such information as shown on the return. By way of example and not of limitation, and for purposes of this section and section 12-719, an S corporation that has a substantial economic presence within this state, as evidenced by a purposeful direction of business toward this state, examined in light of the frequency, quantity and systematic nature of the S corporation's economic contacts with this state, without regard to physical presence, shall, to the extent permitted by the Constitution of the United States, be considered to be doing business in this state.

(June Sp. Sess. P.A. 91-3, S. 77, 168; May Sp. Sess. P.A. 92-5, S. 19, 37; P.A. 04-216, S. 55; P.A. 06-159, S. 6; June Sp. Sess. P.A. 09-3, S. 91.)

History: June Sp. Sess. P.A. 91-3, S. 77, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 04-216 added requirements re information to be included with returns filed by partnerships and S corporations, made conforming changes and deleted provision re applicability of section to trusts and estates, effective May 6, 2004, and applicable to taxable years commencing on or after January 1, 2004; P.A. 06-159 removed references to group return and requirements to list the name and Social Security number of each partner or shareholder, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 added “doing business in this state” re “Each partnership” in Subsec. (a) and re “Each S corporation” in Subsec. (b), and added language in Subsecs. (a) and (b) re example of what is considered to be doing business in this state, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2010.



Section 12-727 - Informational returns from persons making payments. Notice of changes in federal tax return. Filing amended returns.

(a) The Commissioner of Revenue Services may adopt regulations requiring returns of information to be made and filed on or before the last day of February each year by any person making payment or crediting in any calendar year amounts of six hundred dollars or more, or ten dollars or more in the case of interest or dividends, to any person who may be subject to the tax imposed under this chapter. Such returns may be required of any person, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all officers and employees of this state, or of any municipal corporation or political subdivision of this state, having the control, receipt, custody, disposal or payment of dividends, interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, pensions, gambling winnings, emoluments or other fixed or determinable gains, profits or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, shall constitute the return of information required to be made under this section with respect to such wages. The commissioner may adopt regulations providing standards for determining which returns must be filed on magnetic media or in other machine-readable form.

(b) (1) If the amount of a taxpayer's federal adjusted gross income, in the case of an individual, or federal taxable income, in the case of a trust or estate, reported on such taxpayer's federal income tax return for any taxable year is changed or corrected by the United States Internal Revenue Service or other competent authority, or as the result of a renegotiation of a contract or subcontract with the United States, the taxpayer shall provide notice of such change or correction in federal adjusted gross income or federal taxable income, as the case may be, to the commissioner by filing, on or before the date that is ninety days after the final determination of such change, correction or renegotiation, or as otherwise required by the commissioner, an amended return under this chapter and shall concede the accuracy of such determination or state wherein it is erroneous. The provisions of the preceding sentence shall also apply if an individual's computation of tax under Section 1341(a)(4) or (5) of the Internal Revenue Code is changed or corrected by the United States Internal Revenue Service or other competent authority. The commissioner may redetermine and the taxpayer shall be required to pay the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(2) Any taxpayer filing an amended federal income tax return with the United States Internal Revenue Service or other competent authority shall also file, on or before the date that is ninety days after the final determination is made on such amended return by the Internal Revenue Service or other competent authority, an amended return under this chapter and shall give such information as the commissioner may require. The commissioner shall treat any such amended return under this chapter reporting a tax overpayment as containing sufficient required information after proof of such final determination on such amended federal income tax return by the Internal Revenue Service or other competent authority is submitted to the commissioner. The commissioner may redetermine, and the taxpayer shall be required to pay the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(3) The commissioner may by regulation prescribe such exceptions to the requirements of this subsection as he deems appropriate.

(June Sp. Sess. P.A. 91-3, S. 78, 168; May Sp. Sess. P.A. 92-5, S. 20, 37; P.A. 98-244, S. 31, 35; P.A. 00-174, S. 42, 83; P.A. 10-188, S. 13.)

History: June Sp. Sess. P.A. 91-3, S. 78, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (a) to make a minor change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 98-244 amended Subsec. (b) to allow commissioner to redetermine and to require the taxpayer to pay the tax for any affected tax year regardless of other statute of limitation provisions and required that the taxpayer file an amended return, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 00-174 amended Subdiv. (b)(1) to modify the requirement for notice of a change in a taxpayer's federal adjusted gross income or computation of tax, effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 1999; P.A. 10-188 amended Subsec. (b)(2) to change date for filing amended return from 90 days after filing with Internal Revenue Service to 90 days after final determination on amended return is made by Internal Revenue Service or other authority, and to add provision re amended return treated as containing sufficient information after submission of proof of such final determination, effective June 7, 2010, and applicable to taxable years commencing on or after January 1, 2010.



Section 12-728 - Deficiency assessments. Notice. Penalty.

(a)(1) After a final return pursuant to the provisions of this chapter is filed, the commissioner shall cause the same to be examined and may make such further audit or investigation or reaudit as the commissioner deems necessary, and if the commissioner determines that there is a deficiency with respect to the payment of any tax due under this chapter, the commissioner shall assess or reassess the additional taxes, penalties and interest due to this state, give notice of such assessment or reassessment to the taxpayer and make demand upon the taxpayer for payment. Not later than sixty days after the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the commissioner, the amount of the deficiency. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable.

(2) When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations adopted thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations adopted thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. For audits of returns commencing on or after January 1, 2006, when it appears that any part of the deficiency for which a deficiency assessment is made is due to failure to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on the taxpayer's federal tax return, there shall be imposed a penalty equal to seventy-five per cent of the amount of such deficiency assessment.

(3) No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period.

(4) Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the twenty-five per cent penalty imposed by this subsection without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the state.

(b) A notice of deficiency shall set forth the reason for the proposed assessment. The notice shall be mailed to the taxpayer at his last-known address. In the case of a joint return, the notice of deficiency may be a single joint notice except that if the commissioner is notified by either spouse that separate residences have been established he shall mail joint notices to each spouse. If the taxpayer is deceased or under a legal disability, a notice of deficiency may be mailed to his last-known address unless the commissioner has received notice of the existence of a fiduciary relationship with respect to such taxpayer.

(June Sp. Sess. P.A. 91-3, S. 79, 168; P.A. 95-26, S. 40, 52; P.A. 99-121, S. 23, 28; P.A. 05-116, S. 3; 05-260, S. 8.)

History: June Sp. Sess. P.A. 91-3, S. 79, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 99-121 amended Subsec. (a) to make technical changes and to provide that 25% penalty applies where federal court held taxpayer filed a fraudulent federal income tax return, effective June 3, 1999; P.A. 05-116 amended Subsec. (a) by dividing it into Subdivs. (1) to (4), made technical changes in Subdiv. (1) and amended Subdiv. (2) to add a penalty for failure to disclose a listed transaction, effective June 24, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 05-260 amended Subsec. (a)(2) to allow the 75% penalty for failure to report listed transactions to apply to returns audited on or after January 1, 2006, effective July 13, 2005.

See Sec. 12-30c re penalty on promoter of abusive tax shelters.



Section 12-729 - Final assessment of deficiency. Protest. Notice of determination.

(a) Sixty days after the date on which it is mailed, a notice of proposed assessment of a deficiency shall constitute a final assessment of the amount of tax specified together with interest, additions to tax and penalties except only for such amounts as to which the taxpayer has filed a protest with the Commissioner of Revenue Services.

(b) Within sixty days after the mailing of a deficiency notice, the taxpayer may file with the commissioner a written protest against the proposed assessment in which he shall set forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the assessment of the deficiency and, if the taxpayer has so requested, may grant or deny the taxpayer or the taxpayer's authorized representatives an oral hearing.

(c) Notice of the commissioner's determination shall be mailed to the taxpayer and such notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.

(d) The action of the commissioner on the taxpayer's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the taxpayer unless within such period the taxpayer seeks judicial review of the commissioner's determination.

(June Sp. Sess. P.A. 91-3, S. 80, 168.)

History: June Sp. Sess. P.A. 91-3, S. 80, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-729a - Jeopardy assessment.

(a) If the commissioner believes that the collection of any tax imposed under this chapter, including any amount of tax required to be deducted and withheld and paid over to the commissioner, will be jeopardized by delay, the commissioner shall make a jeopardy assessment of the tax, noting that fact upon the assessment and serving written notice thereof, personally or by mail, in the manner prescribed for service of notice of proposed assessment, on the person against whom the jeopardy assessment is made. Ten days after the date on which it is served, such notice shall constitute a final assessment except only for such amounts as to which such person has filed a written protest with the commissioner as provided in subsection (c) of this section.

(b) The amount assessed is due and payable no later than the tenth day after service of the notice of assessment, unless on or before such tenth day the person against whom such assessment is made has obtained a stay of collection as provided in subsection (c) of this section. To the extent that collection has not been stayed, the commissioner may enforce collection of such tax by using the method provided in section 12-35 or by using any other method provided for in the general statutes relating to the enforced collection of taxes provided, if the amount of such tax has been definitely fixed, the amount so fixed shall be assessed and collected and if the amount of such tax has not been definitely fixed, the commissioner shall assess and collect such amount as, in the commissioner's opinion, from the facts available to the commissioner, is sufficient. If the amount specified in the notice of jeopardy assessment is not paid on or before the tenth day after service of notice upon the person against whom such jeopardy assessment is made, the penalty and the interest provided in section 12-735 shall attach to the amount of the tax.

(c) The person against whom the jeopardy assessment is made may file a written protest with the commissioner on or before the tenth day after the service upon such person of notice of the jeopardy assessment. If a written protest is filed, the commissioner shall reconsider the jeopardy assessment and, if such person has so requested, may grant or deny such person or such person's authorized representatives an oral hearing. Such person may obtain a stay of collection of the whole or any part of the amount of such jeopardy assessment by filing with the commissioner, on or before such tenth day, a bond of a surety company authorized to do business in this state or other security acceptable to the commissioner in such an amount, not exceeding double the amount as to which the stay is desired, as the commissioner deems necessary to ensure compliance with this chapter, conditioned upon payment of as much of the amount, the collection of which is stayed by the bond, as is found to be due from such person. At any time thereafter in respect to the whole or any part of the amount covered by such bond, the person against whom a jeopardy assessment has been made may waive such stay, and if, as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of such person, be proportionately reduced.

(d) Notice of the commissioner's determination, following reconsideration of the jeopardy assessment, shall be served, personally or by mail, on the person against whom the jeopardy assessment was made, and such notice shall set forth the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to such person.

(e) The determination of the commissioner following reconsideration of the jeopardy assessment, shall be final upon the expiration of one month from the date on which notice thereof is served, personally or by mail, on the person against whom the jeopardy assessment was made unless within such period the taxpayer seeks judicial review of the commissioner's determination under section 12-730.

(P.A. 96-221, S. 19, 25; P.A. 99-121, S. 24, 28.)

History: P.A. 96-221 effective June 4, 1996; P.A. 99-121 made technical changes, added provisions re service of notice, when jeopardy assessment is payable and surety company, and deleted former Subsec. (f), effective June 3, 1999.



Section 12-730 - Appeals.

Notwithstanding the provisions of chapter 54 to the contrary, any taxpayer aggrieved because of any determination or disallowance by the commissioner under section 12-729, 12-729a or 12-732 may, within one month after notice of the commissioner's determination or disallowance is mailed to the taxpayer, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may charge double or triple costs, as the case demands, and upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court but no costs shall be taxed against the state.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 81, 168; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 41, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 03-107, S. 5.)

History: P.A. 88-230 mandated replacement of “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993, and expanded applicability to 1991 public and special acts; June Sp. Sess. P.A. 91-3, S. 81, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 03-107 added reference to Sec. 12-729a to include jeopardy assessment appeals under this section, effective June 18, 2003.

Equitable relief granted to taxpayer to permit recoupment of tax credit under Sec. 12-700a(d)(2) when wording of statute created a mathematical impossibility that a taxpayer could recoup such credit and to avoid inequitable result of being double taxed on the same income. 98 CA 439.

Cited. 45 CS 368. It is plaintiff's burden to show that he has no income tax liability or was exempt from payment of the tax. 49 CS 38.



Section 12-731 - Understatement of tax due to mathematical error.

In the event that the amount of tax is understated on the taxpayer's return due to a mathematical error, the Commissioner of Revenue Services shall notify the taxpayer that an amount of tax in excess of that shown on the return, plus interest at the rate of one per cent per month or fraction thereof from the due date of such tax, is due and has been assessed. Such a notice of additional tax due shall not be considered a notice of a deficiency assessment nor shall the taxpayer have any right of protest or appeal as in the case of a deficiency assessment based on such notice, and the assessment and collection of the amount of tax erroneously omitted in the return shall not be prohibited by any provision of this chapter.

(June Sp. Sess. P.A. 91-3, S. 82, 168; May Sp. Sess. P.A. 92-5, S. 21, 37; P.A. 95-26, S. 42, 52.)

History: June Sp. Sess. P.A. 91-3, S. 82, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-732 - Refunds.

(a)(1) If any tax has been overpaid, the taxpayer may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded, provided if the commissioner has extended the time for the filing of an income tax return by the taxpayer, the taxpayer may file a claim for refund within three years after the date on which the income tax return is filed by the taxpayer or within three years after the extended due date of the income tax return, whichever is earlier. Not later than ninety days following receipt of such claim for refund the commissioner shall determine whether such claim is valid and, if so, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the taxpayer. For purposes of this section, a claim for refund that is filed before the last day prescribed by law or by a regulation adopted pursuant to law for the filing of an income tax return, determined without regard to any extension of time for filing, shall be deemed to be filed on such last day. To the amount of such refund, there shall be added interest at the rate of two-thirds of one per cent for each month or fraction thereof which elapses between (A) the ninetieth day following receipt by the commissioner of such claim for refund on a permitted form, containing the taxpayer's name, address and Social Security number or federal employer identification number, the required signature, and sufficient required information, whether on the return or on required attachments, to permit the mathematical verification of tax liability shown on the return, and (B) the date of notice by the commissioner that such refund is due. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. If the commissioner determines that such claim is not valid, either in whole or in part, said commissioner shall mail notice of the disallowance in whole or in part of the claim to the claimant and such notice shall set forth briefly the commissioner's findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant's authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner's findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant's protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner's determination pursuant to section 12-730.

(b) (1) Notwithstanding the three-year limitation provided by subsection (a) of this section, if a taxpayer has timely complied with the requirements of subsection (b) of section 12-727, and, as a direct result of the change to or correction of the taxpayer's federal income tax return by the United States Internal Revenue Service or other competent authority, or as a direct result of a renegotiation of a contract or subcontract with the United States, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, or as a direct result of an amendment by the taxpayer of the taxpayer's federal income tax return, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, any claim for refund subsequently filed by such taxpayer will be deemed to be timely filed.

(2) Notwithstanding the three-year limitation provided by subsection (a) of this section, if a taxpayer has timely complied with the requirements of subsection (b) of section 12-704 and as a direct result of the change to or correction of taxpayer's income tax return by the tax officers or other competent authority of another state of the United States or a political subdivision thereof or the District of Columbia, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, or as a direct result of an amendment by the taxpayer of the taxpayer's income tax return to another state of the United States or a political subdivision thereof or the District of Columbia, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, any claim for refund subsequently filed by such taxpayer will be deemed to be timely filed.

(June Sp. Sess. P.A. 91-3, S. 83, 168; May Sp. Sess. P.A. 92-5, S. 22, 37; P.A. 95-26, S. 43, 52; P.A. 97-243, S. 63, 67; P.A. 98-244, S. 32, 35; P.A. 00-174, S. 43, 83.)

History: June Sp. Sess. P.A. 91-3, S. 83, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes and added Subsec. (b), effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-26 amended Subsec. (a) to lower interest rate from 0.75% to 0.66% and to provide that a return filed before the last day prescribed by law or regulation is deemed as filed on the last day, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (a) to require claim for refund on a form containing name, address, Social Security number or federal employer identification number, signature and sufficient information to verify tax liability, to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed years commencing on or after said date; P.A. 98-244 added Subsec. (b)(2) providing that a claim for refund is timely filed if requirements of Sec. 12-704 are met, numbered existing text as Subdiv. (1) and made technical changes, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 00-174 amended Subdiv. (a)(1) to add provisions re filing a claim for refund in the case of an extension of filing and made a technical change for purposes of gender neutrality, effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 2000.

Cited. 44 CS 126.



Section 12-733 - Limits on time for making of deficiency assessments.

(a) Except as otherwise provided in this chapter, a notice of proposed deficiency assessment shall be mailed to the taxpayer within three years after the return is filed. No deficiency shall be assessed or collected with respect to the year for which the return is filed unless the notice is mailed within the three-year period or the period otherwise fixed. Where, within the sixty-day period ending on the day on which the time prescribed by this chapter for mailing a notice of proposed deficiency assessment for any taxable year would otherwise expire, the commissioner receives a written document signed by a taxpayer showing that the taxpayer owes an additional amount of tax for such taxable year, the period during which a notice of proposed deficiency assessment may be mailed shall not expire before the day sixty days after the day on which the commissioner receives such document.

(b) (1) If the taxpayer omits from Connecticut adjusted gross income, in the case of an individual, or from Connecticut taxable income, in the case of a trust or estate, an amount properly includable therein which is in excess of twenty-five per cent of the amount of Connecticut adjusted gross income or Connecticut taxable income, as the case may be, stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the Commissioner of Revenue Services of the nature and the amount of such item.

(2) If the taxpayer omits from the Connecticut adjusted gross income derived from or connected with sources within this state, in the case of a nonresident individual or part-year resident individual, or from Connecticut taxable income derived from or connected with sources within this state, in the case of a nonresident trust or estate of part-year resident trust, an amount properly includable therein which is in excess of twenty-five per cent of the amount of Connecticut adjusted gross income derived from or connected with sources within this state or Connecticut taxable income derived from or connected with sources within this state, as the case may be, stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and the amount of such item.

(3) If an employer, as defined in section 12-707, omits from Connecticut wages an amount properly includable that is in excess of twenty-five per cent of the amount of Connecticut wages stated in the Connecticut withholding tax return required under section 12-707, a notice of a proposed deficiency assessment may be mailed to the employer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and the amount of such item.

(4) If a pass-through entity, as defined in subparagraph (D) of subdivision (2) of subsection (b) of section 12-719, omits from the Connecticut adjusted gross income derived from or connected with sources within Connecticut of any nonresident individual who is a member of such pass-through entity an amount properly includable therein which is in excess of twenty-five per cent of the amount of Connecticut adjusted gross income derived from or connected with sources within Connecticut stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and the amount of such item.

(c) (1) If no return is filed or if a taxpayer makes, wilfully or otherwise, a false or fraudulent return, a notice of deficiency assessment may be mailed to the taxpayer at any time.

(2) If a taxpayer wilfully attempts in any manner to defeat or evade a tax imposed by this chapter, a notice of deficiency assessment may be mailed to the taxpayer at any time.

(3) If a taxpayer fails to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code, on the taxpayer's federal tax return, a notice of deficiency assessment may be mailed to the taxpayer at any time not later than six years after the return required under this chapter for the same taxable year was filed.

(d) (1) If a taxpayer fails to comply with the requirements of section 12-727 by not reporting a change or correction by the United States Internal Revenue Service or other competent authority increasing, in the case of an individual, the individual's federal adjusted gross income or, in the case of a trust or estate, its federal taxable income, or by not reporting a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, or by not filing an amended return, a notice of a proposed deficiency assessment may be mailed to the taxpayer at any time. The provisions of this subdivision shall also apply if an individual's computation of tax under Section 1341(a)(4) or (5) of the Internal Revenue Code is changed or corrected by the United States Internal Revenue Service or other competent authority, and the individual fails to comply with the requirements of section 12-727.

(2) If a taxpayer fails to comply with the requirements of subsection (b) of section 12-704 by not reporting a change or correction by tax officers or other competent authority of another jurisdiction affecting the amount of tax of such other jurisdiction that the taxpayer is finally required to pay, or by not filing an amended return, a notice of a proposed deficiency assessment may be mailed to the taxpayer at any time.

(e) (1) If the taxpayer, pursuant to section 12-727, reports a change or correction by the United States Internal Revenue Service or other competent authority increasing, in the case of an individual, the individual's federal adjusted gross income or, in the case of a trust or estate, its federal taxable income or reports a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, or files an amended return, the assessment, if not deemed to have been made upon the filing of the report or amended return, may be made at any time not later than three years after such report or amended return is filed. The provisions of this subdivision shall also apply if an individual's computation of tax under Section 1341(a)(4) or (5) of the Internal Revenue Code is changed or corrected by the United States Internal Revenue Service or other competent authority, and the individual, pursuant to section 12-727, reports the change or correction.

(2) If the taxpayer, pursuant to subsection (b) of section 12-704, reports a change or correction by tax officers or other competent authority of another jurisdiction affecting the amount of tax of such other jurisdiction that the taxpayer is finally required to pay, or files an amended return, the assessment, if not deemed to have been made upon the filing of the report or amended return, may be made not later than three years after such report or amended return is filed.

(f) Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the commissioner and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by a subsequent agreement in writing made before the expiration of the period previously agreed upon and the commissioner may, in such a case, waive the statute of limitations against a claim for refund by such taxpayer.

(g) For purposes of this section an income tax return filed before the last day prescribed by law or by any regulation adopted pursuant to law for the filing thereof, determined without regard to any extension of time for filing, shall be deemed to be filed on such last day. If a return of withholding tax for any period ending with or within a calendar year is filed before April fifteenth of the succeeding calendar year, such return shall be deemed to be filed on April fifteenth of such succeeding calendar year.

(June Sp. Sess. P.A. 91-3, S. 84, 168; May Sp. Sess. P.A. 92-5, S. 23, 37; P.A. 95-5, S. 5, 6; P.A. 97-243, S. 43, 67; P.A. 98-244, S. 33, 35; P.A. 99-121, S. 25, 28; P.A. 00-174, S. 44, 83; P.A. 02-103, S. 38, 39; P.A. 05-116, S. 4; P.A. 11-61, S. 59.)

History: June Sp. Sess. P.A. 91-3, S. 84, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (f) to make a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-5 amended Subsec. (a) to allow 60 days for mailing a deficiency assessment notice after an amended tax return is filed, effective April 13, 1995, and applicable to taxable years commencing on or after January 1, 1995; P.A. 97-243 amended Subsec. (b) to add “Connecticut adjusted” before “gross income” and “Connecticut taxable income in the case of a trust or estate”, effective June 24, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 98-244 amended Subsec. (b) to number existing text as Subdiv. (1) and added Subdiv. (2) re nonresident and part-year resident individuals, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 99-121 amended Subsecs. (d) and (e) to allow commissioner to make an assessment at any time where a taxpayer's federal adjusted gross income is changed or corrected by the IRS, whether or not the taxpayer's federal taxable income increases, if the taxpayer does not file an amended Connecticut income tax return, and to make technical changes, effective June 3, 1999; P.A. 00-174 amended Subsec. (c) to allow an assessment to be mailed at any time in the case of a false or fraudulent return, without regard to taxpayer's intent, amended Subsecs. (d) and (e) to allow a proposed assessment to be sent where computation of tax is changed or corrected by the Internal Revenue Service and amended Subsec. (g) to provide that determination of when return is deemed filed for purposes of section is without regard to any extension of time for filing, effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 1999; P.A. 02-103 made technical changes in Subsecs. (d)(1) and (e)(1); P.A. 05-116 amended Subsec. (c) by designating existing provisions as Subdiv. (1), inserting “assessment” therein, and adding Subdivs. (2) and (3) re limits on time for deficiency assessments where taxpayer attempted to defeat or evade tax or failed to disclose a listed transaction, effective June 24, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 11-61 amended Subsec. (b) to add Subdiv. (3) re time limit for deficiency assessment on an employer, add Subdiv. (4) re time limit for deficiency assessment on a pass-through entity, and make technical changes, effective June 21, 2011, and applicable to taxable years commencing on or after January 1, 2011.



Section 12-734 - Collection. Warrants. Liens. Foreclosure.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized representative. The amount of any such tax, penalty and interest shall be a lien, from the last day of the taxable year until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other further decree as it judges equitable.

(June Sp. Sess. P.A. 91-3, S. 85, 168.)

History: June Sp. Sess. P.A. 91-3, S. 85, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-735 - Failure to pay tax or make return. Penalty. Waiver of penalties. Penalty for failure to file statement of payment to another person.

(a) If any person fails to pay the amount of tax reported to be due on his return within the time specified under the provisions of this chapter there shall be imposed a penalty equal to ten per cent of such amount due and unpaid. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any person has not made a return within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. The making of a return by the commissioner pursuant to the authority conferred under this section shall not constitute the filing of a return by such person for purposes of subsection (c) of section 12-733 or subsection (a) of section 12-737. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(d) In case of each failure to file a statement of payment to another person required under the authority of this chapter, including the duplicate statement of tax withheld on wages on the date prescribed therefor, determined with regard to any extension of time for filing, unless it is shown that such failure is due to a reasonable cause and not to wilful neglect, there shall be paid upon notice and demand by the commissioner by the person so failing to file the statement, a penalty of five dollars for each statement not so filed, but the total amount imposed on the delinquent person for all such failures during any calendar year shall not exceed two thousand dollars.

(June Sp. Sess. P.A. 91-3, S. 86, 168; May Sp. Sess. P.A. 92-17, S. 16, 59; May Sp. Sess. P.A. 94-4, S. 66, 85; P.A. 95-26, S. 44, 52; 95-160, S. 64, 69; P.A. 00-174, S. 45, 83.)

History: June Sp. Sess. P.A. 91-3, S. 86, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-17 amended Subsec. (b) to impose a $50 minimum penalty, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 94-4 amended Subsec. (b) to reduce interest rate from 1.25% to 1% and to provide that interest may only be applied on the tax rather than on tax and penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 00-174 amended Subsec. (b) to provide that commissioner's making of a return under this section shall not constitute a filing under Sec. 12-733(c) or 12-737(a), effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 1999.



Section 12-736 - Penalty for evading or failing to collect, account for or pay over tax. Penalty for fraud.

(a) Any person required to collect, truthfully account for and pay over the tax imposed under this chapter who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over.

(b) Any person who with fraudulent intent shall fail to pay, to deduct or to withhold and pay any tax, to make, render, sign or certify any return or to supply any information within the time required by or under this chapter shall be subject to a penalty of not more than one thousand dollars, in addition to any other amounts required under this chapter to be imposed, assessed and collected by the commissioner.

(June Sp. Sess. P.A. 91-3, S. 87, 168; P.A. 97-243, S. 44, 67.)

History: June Sp. Sess. P.A. 91-3, S. 87, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 97-243 amended Subsec. (b) to delete reference to declaration of estimated tax, effective June 24, 1997, and applicable to taxable years commencing on or after January 1, 1997.



Section 12-737 - Penalties for wilful violations.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of this chapter to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsection (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(June Sp. Sess. P.A. 91-3, S. 88, 168; P.A. 97-203, S. 13, 20; P.A. 13-258, S. 58.)

History: June Sp. Sess. P.A. 91-3, S. 88, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-738 - Penalty for false statement relating to withholding allowance.

In addition to any other penalty provided by law, if any individual, in claiming a withholding allowance, makes a statement which results in a decrease in the amounts deducted and withheld under this chapter and, as of the time such statement was made, there was no reasonable basis for such statement, he shall pay a penalty of fifty dollars for such statement, unless:

(1) Such statement did not result in a decrease in the amount deducted and withheld, or

(2) The taxes imposed with respect to the individual under this chapter for the next succeeding taxable year do not exceed the sum of: (i) The credits against such taxes and (ii) the payments of estimated tax which are considered payments on account of such taxes. The provisions of section 12-728 relating to deficiency procedure shall not apply in respect to the assessment or collection of any penalty imposed by this section.

(June Sp. Sess. P.A. 91-3, S. 89, 168; May Sp. Sess. P.A. 92-5, S. 24, 37.)

History: June Sp. Sess. P.A. 91-3, S. 89, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-739 - Credit of overpayments.

(a)(1) The commissioner, within the applicable period of limitations may credit an overpayment of income tax and interest on such overpayment against any liability in respect of any tax imposed by this state on the person who made the overpayment, and the balance shall be refunded by the Treasurer out of the proceeds of the tax retained by him for such general purposes.

(2) For purposes of subsection (a) of this section, any taxes for general or special purposes levied by a municipality, any taxes imposed under chapter 223 and payable to such municipality, any fines, penalties, costs or fees payable to such municipality for the violation of any lawful regulation or ordinance in furtherance of any general powers as enumerated in section 7-148, or any charge payable to such municipality for connection with or for the use of a waterworks or sewerage system shall be treated as if they were taxes due to the state, where, pursuant to section 12-2, an agreement exists between the commissioner and the governing authority of such municipality providing for the collection by the commissioner, on behalf of such municipality, of such taxes, fines, penalties, costs or fees, or charges, provided such taxes, fines, penalties, costs or fees, or charges are (A) unpaid and a period in excess of thirty days has elapsed following the date on which they were due and (B) not the subject of a timely filed administrative appeal or of a timely filed appeal pending before any court of competent jurisdiction.

(b) If the amount allowable as a credit for tax withheld from the taxpayer exceeds the tax to which the credit relates, the excess shall be considered as overpayment.

(c) If there has been an overpayment of tax required to be deducted and withheld under section 12-705, refund shall be made to the employer only to the extent that the amount of the overpayment was not deducted and withheld by the employer.

(d) The commissioner may prescribe regulations providing for the crediting against the estimated income tax for any taxable year of the amount determined to be an overpayment of the income tax for a preceding taxable year.

(June Sp. Sess. P.A. 91-3, S. 90, 168; P.A. 97-309, S. 17, 23; 97-322, S. 7, 9.)

History: June Sp. Sess. P.A. 91-3, S. 90, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 97-309 amended Subsec. (a) to designate existing Subsec. as Subdiv. (1) and added new Subdiv. (2) re treatment of municipal taxes as taxes due state if agreement entered into under Sec. 12-2, effective July 1, 1997; P.A. 97-322 revised effective date of P.A. 97-309 to specify applicability to income years commencing on and after July 1, 1997.



Section 12-740 - Administration and enforcement. Keeping of records. Examination of records. Hearings. Testimony.

(a) The Commissioner of Revenue Services shall administer and enforce the tax imposed under this chapter and is authorized to adopt regulations and to require such facts and information to be reported as may be necessary to enforce the provisions of this chapter.

(b) The commissioner may prescribe the form and contents of any return or other document required to be filed under this chapter.

(c) The commissioner may adopt regulations as to the keeping of records, the content and form of returns and statements and the filing of copies of federal income tax returns and determinations. The commissioner may require any person, by regulation or notice served on such person, to make such returns, render such statements or keep such records as the commissioner may deem sufficient to show whether or not such person is liable under this chapter for tax or for the collection of tax.

(d) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person liable under the provisions of this chapter and may investigate the activities of the person in order to verify the accuracy of any return made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(e) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing under this chapter may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the grounds that the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the judicial district wherein the taxpayer resides or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and other documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the appropriation for the administration of this chapter.

(June Sp. Sess. P.A. 91-3, S. 91, 168.)

History: June Sp. Sess. P.A. 91-3, S. 91, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-741 - Rules and rulings in lieu of regulations.

Notwithstanding the provisions of chapter 54 and this chapter, the Commissioner of Revenue Services may, in any instance in which, in accordance with said chapter 54 or this chapter, he may or is required to adopt regulations, adopt rules and issue rulings in lieu of such regulations for the purposes of this chapter on a temporary basis, which shall have the force and effect of regulations, until such regulations are adopted and approved. On or before January 1, 1994, the commissioner shall submit such regulations to the legislative regulation review committee in accordance with the provisions of chapter 54 to implement the provisions of this chapter.

(June Sp. Sess. P.A. 91-3, S. 92, 168; P.A. 93-361, S. 9; May 25 Sp. Sess. P.A. 94-1, S. 111, 130.)

History: June Sp. Sess. P.A. 91-3, S. 92, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-361 amended section by requiring commissioner to submit regulations implementing the income tax by January 1, 1994 (Revisor's note: The word “regulations” was inserted editorially by the Revisors to correct an obvious clerical error); May 25 Sp. Sess. P.A. 94-2 made technical change, effective July 1, 1994.



Section 12-742 - Withholding of refund from persons owing debts or obligations to the state or in default of certain student loans.

(a) In cases where any person or entity is due a refund of state income taxes, and that same person owes a debt or obligation for which the Commissioner of Administrative Services is seeking reimbursement, the Commissioner of Revenue Services, upon notification by the Commissioner of Administrative Services, shall withhold the payment of said refund to such person or entity to the extent of such debt or obligation, provided the Commissioner of Revenue Services shall notify such debtor that he or she has the right to a hearing before an officer designated by the Commissioner of Administrative Services if he or she contests the validity or amount of the Commissioner of Administrative Services' claim, except that where the debt or obligation is a debt resulting from failure to pay an order for child support, the administrative review process will be held in accordance with subsection (e) of section 52-362e. If the debtor fails to apply in writing to the Commissioner of Administrative Services for a hearing within sixty days of the issuance of notice of withholding, the Commissioner of Revenue Services shall remit the amount of the withheld refund to the Commissioner of Administrative Services. If the debtor elects an administrative hearing within this time, the Commissioner of Revenue Services shall remit the amount of the withheld refund in accordance with any decisions of the hearing officer or the court upon an appeal of the hearing officer's decision.

(b) (1) In cases where any person or entity is due a refund of state income taxes, and that same person is in default of a student loan made or guaranteed by the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, as appropriate, shall notify the Commissioner of Administrative Services of such default. The Commissioner of Revenue Services, upon notification by the Commissioner of Administrative Services, shall withhold the payment of said refund to such person to the extent of such default, provided the Commissioner of Revenue Services shall notify such person in default that he or she has the right to a hearing before an officer designated by the Commissioner of Administrative Services if he or she contests the validity or amount of the Commissioner of Administrative Services' claim. If the person in default fails to apply in writing to the Commissioner of Administrative Services for a hearing within sixty days of the issuance of notice of withholding, the Commissioner of Revenue Services shall remit the amount of the withheld refund to the Commissioner of Administrative Services, who in turn shall remit the amount of such withheld refund to the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, as appropriate. If the person in default elects an administrative hearing within this time, the Commissioner of Revenue Services shall remit the amount of the withheld refund in accordance with any decisions of the hearing officer or the court upon an appeal of the hearing officer's decision. If a person in default also owes a debt or obligation described in subsection (a) of this section, the refund shall be applied against such debt or obligation before being credited against the amount of the default.

(2) The Commissioner of Revenue Services, the Commissioner of Administrative Services, the president of the Connecticut Student Loan Foundation or the executive director of the Connecticut Higher Education Supplemental Loan Authority, as appropriate, on behalf of such corporation, shall enter into an agreement for the crediting of income tax refunds against the amount a taxpayer is in default of a loan pursuant to subdivision (1) of this subsection. The agreement shall include procedures for the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, as appropriate, to (A) notify the Commissioner of Administrative Services of a default, and the amount of the default, and (B) reimburse the Department of Administrative Services and the Department of Revenue Services for any costs incurred by the departments in carrying out the provisions of this subsection.

(June Sp. Sess. P.A. 91-3, S. 93, 168; P.A. 92-253, S. 7; P.A. 01-102, S. 6, 7; P.A. 07-108, S. 4; 07-247, S. 65.)

History: June Sp. Sess. P.A. 91-3, S. 93, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 92-253 added phrase “except that where the debt or obligation is a debt resulting from failure to pay an order for child support, the administrative review process will be held in accordance with subsection (c) of section 52-362e”; P.A. 01-102 designated existing provisions as Subsec. (a), made technical changes in Subsec. (a) and added Subsec. (b) re person or entity in default of a student loan; P.A. 07-108 amended Subsec. (b) to add provisions re Connecticut Higher Education Supplemental Loan Authority, effective July 1, 2007; P.A. 07-247 amended Subsec. (a) by replacing reference to Sec. 52-362e(c) with reference to Sec. 52-362e(e).



Section 12-743 - Contributions from refunds to special accounts.

(a) Any taxpayer filing a return under this chapter may contribute any part of a refund under this chapter to (1) the organ transplant account established pursuant to section 17b-288, (2) the AIDS research education account established pursuant to section 19a-32a, (3) the endangered species, natural area preserves and watchable wildlife account established pursuant to section 22a-27l, (4) the breast cancer research and education account established pursuant to section 19a-32b, (5) the safety net services account established pursuant to section 17b-112f, or (6) an individual savings plan established under the Connecticut Higher Education Trust established pursuant to sections 3-22f to 3-22p, inclusive, or to the CHET Baby Scholars fund established pursuant to section 3-22u. Such contribution shall be made by indicating on the tax return, in a manner provided for by the Commissioner of Revenue Services pursuant to subsection (b) of this section, the amount to be contributed to the account.

(b) (1) The Commissioner of Revenue Services shall revise the tax return form to implement the provisions of subsection (a) of this section, which form shall include spaces on the return in which taxpayers may indicate their intention to make a contribution, in a whole dollar amount, in accordance with this section. The commissioner shall include in the instructions accompanying the tax return a description of the purposes for which the organ transplant account, the AIDS research education account, the endangered species, natural area preserves and watchable wildlife account, the breast cancer research and education account, the safety net services account and the Connecticut Higher Education Trust were created.

(2) For purposes of facilitating the registration of a taxpayer as an organ donor, the commissioner shall include information in the instructions accompanying the tax return that (A) indicates the manner by which a taxpayer may contact an organ donor registry organization, or (B) provides electronic links to appropriate organ donor registry organizations for such purpose.

(3) For purposes of facilitating the participation of a taxpayer in the Connecticut Higher Education Trust and the CHET Baby Scholars fund, the commissioner shall include spaces on the return, as provided in subdivision (1) of this subsection as follows: (A) There shall be a space indicating a taxpayer's intention to contribute any part of a refund to someone known to the taxpayer who is a designated beneficiary, as defined in section 3-22f, including a space for the taxpayer to provide the name and Social Security number of such designated beneficiary; and (B) there shall be a space indicating a taxpayer's intention to contribute any part of a refund to the CHET Baby Scholars fund, including a description of such fund and a statement that such contribution shall not benefit a specific child. The commissioner shall include information in the instructions accompanying the tax return that indicates the manner by which the taxpayer may contact the administrator of the Connecticut Higher Education Trust and the CHET Baby Scholars fund, or provides electronic links to such administrator for such purpose.

(c) A designated contribution of all or part of any refund shall be irrevocable upon the filing of the return and shall be made in the full amount designated if the refund found due the taxpayer upon the initial processing of the return, and after any deductions required by this chapter, is greater than or equal to the designated contribution. If the refund due, as determined upon initial processing, and after any deductions required by this chapter, is less than the designated contribution, the contribution shall be made in the full amount of the refund. The Commissioner of Revenue Services shall subtract the amount of any contribution of all or part of any refund from the amount of the refund initially found due the taxpayer and shall certify the difference to the Secretary of the Office of Policy and Management and the Treasurer for payment to the taxpayer in accordance with this chapter. For the purposes of any subsequent determination of the taxpayer's net tax payment, such contribution shall be considered a part of the refund paid to the taxpayer.

(d) Except for any funds collected for purposes of subdivision (6) of subsection (a) of this section, the Commissioner of Revenue Services, after notification of and approval by the Secretary of the Office of Policy and Management, may deduct and retain from the remaining funds so collected an amount equal to the costs of implementing this section and sections 17b-288, 19a-32a, 22a-27l, 19a-32b and 17b-112f but not to exceed seven and one-half per cent of the funds contributed in any fiscal year and in no event shall exceed the total cost of implementation of said sections.

(P.A. 93-233, S. 1, 3, 5; P.A. 94-175, S. 14, 16, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 97-286, S. 7, 8; June 18 Sp. Sess. P.A. 97-2, S. 4, 165; P.A. 04-201, S. 7; P.A. 10-117, S. 81; P.A. 14-217, S. 28.)

History: (Revisor's note: P.A. 93-233 S. 1, 3 and 5 regarding contributions from tax refunds to (1) the organ transplant fund account, (2) the endangered species, natural area preserves and watchable wildlife account, and (3) the AIDS research education fund account were combined editorially into one section by the Revisors who made necessary technical adjustments to the wording to permit this); P.A. 94-175, in Subsec. (a) changed account names from “organ transplant fund account” to “organ transplant account” and from “AIDS research education fund account” to “AIDS research education account”, effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; (Revisor's note: In 1997 the Revisors editorially changed the reference in Subsec. (d) to “sections 19a-32a, 19a-32b and 22a-271”, to “sections 17b-288, 19a-32a and 22a-271”, thereby correcting a clerical codification error); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-286 added breast cancer research and education account and made technical changes, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-2 added the safety net services account, effective July 1, 1997; P.A. 04-201 amended Subsec. (b) to add provision re indication of contribution in whole dollar amount and delete former provisions re suggested amounts, effective June 3, 2004, and applicable to taxable years commencing on or after January 1, 2004; P.A. 10-117 amended Subsec. (b) by adding provision re commissioner's responsibility to include information facilitating registration of taxpayer as organ donor with instructions accompanying tax return, effective July 1, 2010; P.A. 14-217 amended Subsec. (a) by adding Subdiv. (6) re Connecticut Higher Education Trust and CHET Baby Scholars fund, amended Subsec. (b) by designating existing provisions re contributions utilizing tax return form as new Subdiv. (1), designating existing provisions re registration as organ donor as new Subdiv. (2) and adding Subdiv. (3) re Connecticut Higher Education Trust and CHET Baby Scholars fund, amended Subsec. (d) by adding reference to exception in Subsec. (a)(6), and made technical and conforming changes, effective July 1, 2014.



Section 12-743a - Contributions from refunds to the Military Relief Fund.

(a) Any taxpayer filing a return under this chapter for taxable years commencing on or after January 1, 2005, may contribute all or part of a refund under this chapter to the Military Relief Fund established in section 27-100a, by indicating on the tax return the amount to be contributed to the fund.

(b) A contribution or designation made pursuant to this section shall be irrevocable upon the filing of the return. A taxpayer making a contribution or designation pursuant to this subsection shall so indicate on the tax return in a manner provided for by the Commissioner of Revenue Services.

(c) A contribution of all or part of a refund shall be made in the full amount indicated if the refund found due the taxpayer upon the initial processing of the return, and after any deductions required by this chapter, is greater than or equal to the indicated contribution. If the refund due, as determined upon initial processing, and after any deductions required by this chapter, is less than the indicated contribution, the contribution shall be made in the full amount of the refund. The Commissioner of Revenue Services shall subtract the amount of any contribution of all or part of a refund from the amount of the refund initially found due the taxpayer and shall certify (1) the amount of the refund initially found due the taxpayer, (2) the amount of any such contribution, and (3) the amount of the difference to the Secretary of the Office of Policy and Management and the State Treasurer for payment to the taxpayer in accordance with this chapter. For the purposes of any subsequent determination of the taxpayer's net tax payment, such contribution shall be considered a part of the refund paid to the taxpayer.

(d) The Commissioner of Revenue Services, after notification of and approval by the Secretary of the Office of Policy and Management, may deduct and retain from the moneys collected under subsections (a) to (c), inclusive, of this section an amount equal to the costs of administering this section, but in any fiscal year beginning on or after July 1, 2006, not to exceed four per cent of such moneys collected in such fiscal year. The Commissioner of Revenue Services shall deposit the remaining moneys collected in the Military Relief Fund.

(June Sp. Sess. P.A. 05-3, S. 11; P.A. 13-107, S. 2.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 13-107 amended Subsecs. (a) and (d) to change “Military Family Relief Fund” to “Military Relief Fund”, effective July 1, 2013.



Section 12-744 - Amount required to be shown on a form when item is other than a whole-dollar amount.

(a) The commissioner shall allow any taxpayer, at his option, to provide with respect to any amount required to be shown on a form prescribed for any return, statement or other document required under the provisions of this chapter that if such amount of such item is other than a whole-dollar amount, either (1) the fractional part of a dollar shall be disregarded; or (2) the fractional part of a dollar shall be disregarded unless it amounts to one-half dollar or more, in which case the amount shall be increased by one dollar.

(b) The provisions of subsection (a) of this section shall not be applicable to items which must be taken into account in making the computations necessary to determine the amount required to be shown on a form, but shall be applicable only to such final amount.

(P.A. 93-74, S. 49, 67.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993.



Section 12-745 - Order of credits.

(a) Whenever a taxpayer is eligible to claim more than one income tax credit under this chapter, the credits shall be claimed for the taxable year in the following order: (1) Any credit under section 12-703; (2) any credit under section 12-704; (3) any credit under subsection (e) of section 12-700a; (4) any other credit that may not be carried forward to a succeeding taxable year or years, in the order in which the taxpayer may receive the maximum benefit; (5) any credit that may be carried forward to a succeeding taxable year or years with any credit carry-forward that will expire first being claimed before any credit carry-forward that will expire later or will not expire at all or if the credit carry-forwards will expire at the same time, in the order in which the taxpayer may receive the maximum benefit.

(b) In no event shall any credit be claimed more than once.

(P.A. 96-221, S. 18, 25.)

History: P.A. 96-221 effective July 1, 1996.



Section 12-746 - Rebate.

(a) Any taxpayer subject to tax pursuant to this chapter who files a Connecticut income tax return for the taxable year commencing January 1, 1997, on or before May 1, 1998, or, for a taxpayer who has been granted an extension to file such return, October 16, 1998, and has paid property tax, which first became due and was paid in such income year, to a Connecticut political subdivision on the taxpayer's primary residence or motor vehicle, shall be entitled to a rebate in accordance with the following schedule:

(1) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately, an amount equal to the lesser of the taxpayer's income tax liability as shown on such return or seventy-five dollars, but in no case less than fifty dollars;

(2) For any person who files a return under the federal income tax for such taxable year as a head of household, an amount equal to the lesser of the taxpayer's income tax liability as shown on such return or one hundred twenty dollars, but in no case less than fifty dollars;

(3) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or a person who files a return under the federal income tax as a surviving spouse, an amount equal to the lesser of the taxpayer's income tax liability as shown on such return or one hundred fifty dollars, but in no case less than fifty dollars.

(b) This section shall not apply to trusts and estates.

(c) Amounts rebated pursuant to this section shall be subject to the provisions for set-off as provided in sections 12-739 and 12-742.

(d) As used in this section, “income tax liability as shown on such return” means the liability after application of the credit for property taxes allowed and taken on such return pursuant to section 12-704c, as corrected for mathematical error by the Commissioner of Revenue Services on the original return filed by such taxpayer.

(e) Amounts rebated pursuant to this section shall not be considered income for purposes of sections 8-119l, 8-345, 12-170d, 12-170aa, 17b-550, 47-88d and 47-287.

(f) The Commissioner of Revenue Services shall notify the State Comptroller of the amount of the rebates pursuant to this section, and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the taxpayer. For taxpayers who have filed a Connecticut income tax return for the taxable year commencing January 1, 1997, on or before May 1, 1998, such rebates shall be issued no later than July 31, 1998. All remaining rebates shall be issued no later than December 15, 1998.

(P.A. 98-110, S. 2, 3, 27; P.A. 13-234, S. 89.)

History: P.A. 98-110 effective May 19, 1998; P.A. 13-234 amended Subsec. (e) to delete reference to Sec. 17b-490, effective January 1, 2014.






Chapter 229a - Connecticut Lottery Corporation

Section 12-800 - Short title: Connecticut Lottery Corporation Act.

Sections 12-563a and 12-800 to 12-818, inclusive, may be cited as the “Connecticut Lottery Corporation Act”.

(P.A. 96-212, S. 1, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-801 - Definitions.

As used in section 12-563a and sections 12-800 to 12-818, inclusive, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Board” or “board of directors” means the board of directors of the corporation;

(2) “Corporation” means the Connecticut Lottery Corporation as created under section 12-802;

(3) “Division” means the former Division of Special Revenue in the Department of Revenue Services;

(4) “Lottery” means (A) the Connecticut state lottery conducted prior to the transfer authorized under section 12-808 by the Division of Special Revenue, (B) after such transfer, the Connecticut state lottery conducted by the corporation pursuant to sections 12-563a and 12-800 to 12-818, inclusive, (C) the state lottery referred to in subsection (a) of section 53-278g, and (D) keno conducted by the corporation pursuant to section 12-806c;

(5) “Keno” means a lottery game in which a subset of numbers are drawn from a larger field of numbers by a central computer system using an approved random number generator, wheel system device or other drawing device. “Keno” does not include a game operated on a video facsimile machine;

(6) “Lottery fund” means a fund or funds established by, and under the management and control of, the corporation, into which all lottery revenues of the corporation are deposited, from which all payments and expenses of the corporation are paid and from which transfers to the General Fund are made pursuant to section 12-812; and

(7) “Operating revenue” means total revenue received from lottery sales less all cancelled sales and amounts paid as prizes but before payment or provision for payment of any other expenses.

(P.A. 96-212, S. 2, 32; P.A. 11-51, S. 196; P.A. 13-184, S. 84; P.A. 14-47, S. 52; P.A. 15-244, S. 103.)

History: P.A. 96-212 effective July 1, 1996; P.A. 11-51 added new Subdiv. (3) defining “division” and redesignated existing Subdivs. (3) to (5) as Subdivs. (4) to (6), effective July 1, 2011; P.A. 13-184 redefined “lottery” to include keno in Subdiv. (4), added definitions of “keno” in new Subdiv. (5) and “playslip” in Subdiv. (8) and redesignated existing Subdivs. (5) and (6) as Subdivs. (6) and (7), effective June 18, 2013; P.A. 14-47 deleted Subpara. (D) re keno in Subdiv. (4), deleted former Subdivs. (5) and (8) re definitions of “keno” and “playslip” and redesignated existing Subdivs. (6) and (7) as Subdivs. (5) and (6), effective May 29, 2014; P.A. 15-244 redefined “lottery” in Subdiv. (4) to include keno conducted pursuant to Sec. 12-806c, added new Subdiv. (5) defining “keno”, redesignated existing Subdivs. (5) and (6) as Subdivs. (6) and (7), and made technical changes, effective July 1, 2015.



Section 12-802 - Connecticut Lottery Corporation. Establishment. Board membership. Meetings. Employees.

(a) There is created a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential governmental revenue-raising function, which shall be named the Connecticut Lottery Corporation, and which may exercise the functions, powers and duties set forth in sections 12-563a and 12-800 to 12-818, inclusive, to implement the purposes set forth in said sections, which are public purposes for which public funds may be expended. The Connecticut Lottery Corporation shall not be construed to be a department, institution or agency of the state with respect to budgeting, procurement or personnel requirements, except as provided in sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive.

(b) (1) The corporation shall be governed by a board of thirteen directors. The Governor, with the advice and consent of the General Assembly, shall appoint five directors who have skill, knowledge and experience in the fields of management, finance or operations in the private sector. Two directors shall be the State Treasurer and the Secretary of the Office of Policy and Management, both of whom shall serve ex officio and shall have all of the powers and privileges of a member of the board of directors. Each ex-officio director may designate his or her deputy or any member of his or her staff to represent him or her at meetings of the corporation with full power to act and vote on his or her behalf. Each director appointed by the Governor shall serve at the pleasure of the Governor, but no longer than the term of office of the Governor or until the director's successor is appointed and qualified, whichever term is longer. The Governor shall fill any vacancy for the unexpired term of a director appointed by the Governor. The procedures of section 4-7 shall apply to the confirmation of the Governor's appointments by both houses of the General Assembly.

(2) Six directors shall be appointed as follows: One by the president pro tempore of the Senate, one by the majority leader of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives, one by the majority leader of the House of Representatives and one by the minority leader of the House of Representatives. Each director appointed by a member of the General Assembly shall serve in accordance with the provisions of section 4-1a. The appropriate legislative appointing authority shall fill any vacancy for the unexpired term of a director appointed by such authority.

(3) Any appointed director shall be eligible for reappointment. The Commissioner of Consumer Protection shall not serve as a director. Any director may be removed by order of the Superior Court upon application of the Attorney General for misfeasance, malfeasance or wilful neglect of duty. Such actions shall be tried to the court without a jury and shall be privileged in assignment for hearing. If the court, after hearing, finds there is clear and convincing evidence of such misfeasance, malfeasance or wilful neglect of duty it shall order the removal of such director. Any director so removed shall not be reappointed to the board.

(c) The chairperson of the board shall be appointed by the Governor from among the members of the board. The directors shall annually elect one of their number as vice chairperson. The board may elect such other officers of the board as it deems proper. Directors shall receive no compensation for the performance of their duties under sections 12-563a and 12-800 to 12-818, inclusive, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(d) Meetings of the corporation shall be held at such times as shall be specified in the bylaws adopted by the corporation and at such other time or times as the chairperson deems necessary. The corporation shall, within the first ninety days of the transfer to the corporation of the lottery, pursuant to section 12-808, and on a fiscal quarterly basis thereafter, report on its operations for the preceding fiscal quarter to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and public safety. The report shall include a summary of the activities of the corporation, a statement of operations and, if necessary, recommendations for legislation to promote the purposes of the corporation. The accounts of the corporation shall be subject to audit by the state Auditors of Public Accounts. The corporation shall have independent certified public accountants audit its books and accounts at least once each fiscal year. The books, records and financial statements of the corporation shall be prepared in accordance with generally accepted accounting principles.

(e) The Connecticut Lottery Corporation shall be a successor employer to the state and shall recognize existing bargaining units and collective bargaining agreements existing at the time of transfer of the lottery to the corporation. The employees of the corporation shall be considered state employees under the provisions of sections 5-270 to 5-280, inclusive. The corporation shall not be required to comply with personnel policies and procedures of the Department of Administrative Services and the Office of Policy and Management with regard to approval for the creation of new positions, the number of such positions, the decision to fill such positions or the time for filling such positions. The corporation, not the executive branch, shall have the power to determine whether an individual is qualified to fill a vacancy at the corporation. Nonmanagerial employees of the corporation shall be members of the classified service. Managerial employees shall be exempt from the classified service. The corporation shall have the ability to determine the qualifications and set the terms and conditions of employment of managerial employees including the establishment of incentive plans.

(f) (1) The corporation may create one or more new classifications of entrepreneurial sales employees as determined by the board of directors. Such classifications shall not be deemed comparable to other classifications in state service.

(2) Upon the expiration of the collective bargaining agreement covering transferred sales employees, all terms and conditions of employment in a new entrepreneurial sales classification shall be subject to collective bargaining as part of the negotiation of a common successor agreement.

(g) The executive branch shall negotiate on behalf of the corporation for employees of the corporation covered by collective bargaining and represent the corporation in all other collective bargaining matters. The corporation shall be entitled to have a representative present at all such bargaining.

(h) In any interest arbitration regarding employees of the corporation, the arbitrator shall take into account as a factor, in addition to those factors specified in section 5-276a, the purposes of sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, the entrepreneurial mission of the corporation and the necessity to provide flexibility and innovation to facilitate the success of the Connecticut Lottery Corporation in the marketplace. In any arbitration regarding any classification of entrepreneurial sales employees, the arbitrator shall include a term awarding incentive compensation for such employees for the purpose of motivating employees to maximize lottery sales.

(i) The officers and all other employees of the corporation shall be state employees for the purposes of group welfare benefits and retirement, including, but not limited to, those provided under chapter 66 and sections 5-257 and 5-259. The corporation shall reimburse the appropriate state agencies for all costs incurred by such designation.

(P.A. 96-212, S. 3, 32; P.A. 11-51, S. 197; 11-233, S. 7–9; P.A. 13-247, S. 374; 13-299, S. 87, 88; P.A. 16-185, S. 7.)

History: P.A. 96-212 effective June 4, 1996; P.A. 11-51 added provision prohibiting Commissioner of Consumer Protection from serving as director in Subsec. (b), deleted former Subsecs. (e)(2), (e)(3), (f)(2) and (f)(3) re collective bargaining, changed “shall be authorized and empowered to” to “may” in Subsec. (g) and made technical changes, effective July 1, 2011; P.A. 11-233 amended Subsecs. (a), (e)(3) and (h) by deleting references to Sec. 12-567, effective July 1, 2011; P.A. 13-247 amended Subsec. (g) to require, instead of allow, executive branch to negotiate on behalf of corporation, effective July 1, 2013; P.A. 13-299 amended Subsecs. (a) and (h) to delete references to Sec. 12-557e and replace references to Sec. 12-574(d) with references to Sec. 12-574(c), effective July 1, 2013; P.A. 16-185 amended Subsec. (b) to designate existing provisions re board of 13 directors as Subdiv. (1) and amend same to replace “four directors” with “five directors” and replace “three directors” with “two directors”, delete references to executive director of Division of Special Revenue and replace provisions re filling of vacancies by Governor with advice and consent of General Assembly and Governor's power to appoint 5 members to board with provisions re term of each director appointed by Governor and Governor to fill vacancy of director appointed by Governor, designate existing provision re 6 directors appointed as Subdiv. (2) and amend same to delete provision re term of each director appointed by Governor and Governor to fill vacancy of member appointed by Governor, designate existing provisions re director eligible for reappointment as Subdiv. (3) and amend same to delete provision re appointing authority to make initial appointment no later than 6 months following June 4, 1996, and make technical and conforming changes, effective June 7, 2016.



Section 12-802a - Employee licenses.

No person shall be employed by the Connecticut Lottery Corporation until such person has obtained an occupational license issued by the Commissioner of Consumer Protection in accordance with regulations adopted under section 12-568a.

(P.A. 97-277, S. 4, 13; P.A. 11-51, S. 182.)

History: P.A. 97-277 effective June 26, 1997; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011.



Section 12-802b - Information required for licensing. Criminal history records checks. Licensing and regulation of employees.

Section 12-802b is repealed, effective July 1, 2005.

(P.A. 97-277, S. 5, 13; P.A. 01-175, S. 7, 32; June Sp. Sess. P.A. 05-3, S. 117.)



Section 12-803 - Perpetual succession. Termination.

The corporation shall have perpetual succession. Such succession shall continue until the existence of the corporation is terminated by law, provided no such termination shall affect any outstanding contractual obligation of the corporation and the state shall succeed to the obligations of the corporation under any such contract. Upon termination of the corporation, its rights and properties shall pass to and be vested in the state.

(P.A. 96-212, S. 4, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-804 - Board of directors.

(a) The powers of the corporation shall be vested in and exercised by the board of directors. Notwithstanding subsection (a) of section 1-121, until the appointment of five directors, a majority of the ex-officio directors then in office or their deputy or member of their staff designated to represent them as a member may take such action, including, without limitation, the adoption of interim bylaws, and approval of the transfer of lottery operations contemplated under section 12-808, as is necessary to organize the corporation. From and after the five or more directors, including ex-officio directors, have been seated a majority of the directors of the board then seated shall constitute a quorum. The affirmative vote of a majority of the directors present at a meeting of the board at which a quorum is present shall be necessary and sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. Following the initial seating of five or more directors, the board shall have the power, from time to time, to ratify, adopt, amend and repeal bylaws for the conduct of its affairs. Notice of any regular meeting shall be given to directors as set forth in the bylaws of the corporation.

(b) The board may delegate to three or more of the directors powers and duties as it deems proper. The board shall establish such committees, subcommittees or other entities as it deems necessary to further the purposes of the corporation including, but not limited to, an executive committee and a finance committee.

(P.A. 96-212, S. 5, 32.)

History: P.A. 96-212 effective June 4, 1996.



Section 12-805 - Officers of the corporation.

(a) The board shall appoint officers of the corporation, which shall include a president, a secretary, and such other officers as the board may approve. Such officers shall not be members of the board, shall serve at the pleasure of the board and shall receive such compensation as shall be determined by the board. The president and secretary shall not be the same person. The president shall be the chief executive officer of the corporation. The president shall have the general charge, supervision and control of the operation and management of business and affairs of the corporation subject to the direction of the board of directors. The president shall have such other powers and duties as are generally incident to the office of the president and as may be assigned by the board of directors. The president shall not be a state employee. The president shall attend all meetings of the board. The secretary shall keep a true, faithful and correct record of all proceedings and maintain and be custodian of all books, documents and papers filed with the corporation and of the book of minutes of the corporation and of its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under the official seal of the corporation to the effect that such copies are true copies, and all persons dealing with the corporation may rely upon such certificates. The president or his designee may serve as a member of such other boards or committees as may be necessary or desirable to carry out the purposes of the corporation.

(b) The president shall take all such action as to the operation and management of the corporation as he in his discretion deems advisable in order to enhance the monetary value of the corporation and the lottery.

(P.A. 96-212, S. 6, 32.)

History: P.A. 96-212 effective June 4, 1996.



Section 12-806 - Purpose. Powers.

(a) The purposes of the corporation shall be to: (1) Operate and manage the lottery in an entrepreneurial and business-like manner free from the budgetary and other constraints that affect state agencies; (2) provide continuing and increased revenue to the people of the state through the lottery by being responsive to market forces and acting generally as a corporation engaged in entrepreneurial pursuits; and (3) ensure that the lottery continues to be operated with integrity and for the public good.

(b) The corporation shall have the following powers:

(1) To receive as transferee from the state of Connecticut all of the tangible and intangible assets constituting the lottery including the exclusive right to operate the lottery as the exclusive lottery of the state and, subject to subsection (b) of section 12-808, to assume and discharge all of the agreements, covenants and obligations of the Department of Consumer Protection entered into which constitute a part of the operation and management of the lottery;

(2) To operate and manage the lottery consistent with the provisions of sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, and as specifically provided in section 12-812;

(3) To have perpetual succession as a body corporate and to adopt bylaws, policies and procedures for the operation of its affairs and conduct of its businesses;

(4) To introduce new lottery games, modify existing lottery games, utilize existing and new technologies, determine distribution channels for the sale of lottery tickets, introduce keno pursuant to signed agreements with the Mashantucket Pequot Tribe and the Mohegan Tribe of Indians of Connecticut, in accordance with section 12-806c, and, to the extent specifically authorized by regulations adopted by the Department of Consumer Protection pursuant to chapter 54, introduce instant ticket vending machines, kiosks and automated wagering systems or machines, with all such rights being subject to regulatory oversight by the Department of Consumer Protection, except that the corporation shall not offer any interactive on-line lottery games, including on-line video lottery games for promotional purposes;

(5) To establish an annual budget of revenues and expenditures, along with reasonable reserves for working capital, capital expenditures, debt retirement and other anticipated expenditures, in a manner and at levels considered by the board of directors as appropriate and prudent;

(6) To adopt such administrative and operating procedures which the board of directors deems appropriate;

(7) To enter into agreements with one or more states or territories of the United States for the promotion and operation of joint lottery games and to continue to participate in any joint lottery game in which the corporation participates on July 1, 2003, regardless of whether any government-authorized lottery operated outside of the United States participates in such game;

(8) Subject to the provisions of section 12-815, to enter into agreements with vendors with respect to the operation and management of the lottery, including operation of lottery terminals, management services, printing of lottery tickets, management expertise, marketing expertise, advertising or such other goods or services as the board of directors deems necessary and appropriate;

(9) To purchase or lease operating equipment, including, but not limited to, computer gaming and automated wagering systems and to employ agents or employees to operate such systems;

(10) To retain unclaimed prize funds as additional revenue for the state, or to use unclaimed prize funds to increase sales, or to return to participants unclaimed prize funds in a manner designed to increase sales;

(11) To establish prize reserve accounts as the board of directors deems appropriate;

(12) To pay lottery prizes as awarded under section 12-812, to purchase annuities to fund such prizes, and to assure that all annuities from which payments to winners of lottery prizes are made are invested in instruments issued by agencies of the United States government and backed by the full faith and credit of the United States, or are issued by insurance companies licensed to do business in the state, provided the issuer has been determined by the Department of Consumer Protection to be financially stable and meets the minimum investment rating as determined by the department;

(13) To pay the Office of Policy and Management to reimburse the Department of Consumer Protection for the reasonable and necessary costs arising from the department’s regulatory oversight of the corporation, in accordance with the assessment made pursuant to section 12-806b, including costs arising directly or indirectly from the licensing of lottery agents, performance of state police background investigations, and the implementation of subsection (b) of section 12-562 and sections 12-563a, 12-568a, 12-569, 12-570, 12-570a and 12-800 to 12-818, inclusive;

(14) In the event that the operation or management of the corporation becomes subject to the federal gaming occupation tax, to pay such tax on behalf of lottery sales agents and to assist agents subject thereto;

(15) To determine the commissions payable to lottery sales agents, provided any agent’s commission shall not average less than four per cent of such agent’s lottery sales;

(16) To invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to carrying out the purposes of sections 12-563a and 12-800 to 12-818, inclusive, provided such transactions shall not be subject to approval, review or regulation pursuant to title 4b or any other statute by any state agency, except that real property transactions shall be subject to review by the State Properties Review Board;

(17) To borrow money for the purpose of obtaining working capital;

(18) To hold patents, copyrights, trademarks, marketing rights, licenses or any other evidence of protection or exclusivity issued under the laws of the United States or any state;

(19) To employ such assistants, agents and other employees as may be necessary or desirable to carry out its purposes in accordance with sections 12-563a and 12-800 to 12-818, inclusive, to fix their compensation and, subject to the provisions of subsections (e) and (f) of section 12-802, establish all necessary and appropriate personnel practices and policies; to engage consultants, accountants, attorneys and financial and other independent professionals as may be necessary or desirable to assist the corporation in performing its purposes in accordance with sections 12-563a and 12-800 to 12-818, inclusive;

(20) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under sections 12-563a and 12-800 to 12-818, inclusive;

(21) In its own name, to sue and be sued, plead and be impleaded, adopt a seal and alter the same at pleasure;

(22) Subject to the approval of the board and to the requirement to remit excess lottery funds to the General Fund as set forth in section 12-812, to invest any funds not needed for immediate use or disbursement, including any funds held in approved reserve accounts, in investments permitted by sections 3-20 and 3-27a for the proceeds of state bonds;

(23) To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

(24) To the extent permitted under any contract with other persons to which the corporation is a party, to consent to any termination, modification, forgiveness or other change of any term of any contractual right, payment, royalty, contract or agreement of any kind;

(25) To acquire, lease, purchase, own, manage, hold and dispose of personal property, and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes;

(26) To account for and audit funds of the corporation;

(27) To pay or provide for payment from operating revenues all expenses, costs and obligations incurred by the corporation in the exercise of the powers of the corporation under sections 12-563a and 12-800 to 12-818, inclusive; and

(28) To exercise any powers necessary to carry out the purposes of sections 12-563a and 12-800 to 12-818, inclusive.

(P.A. 96-212, S. 7, 32; P.A. 03-60, S. 3; 03-191, S. 1; P.A. 09-2, S. 23; P.A. 10-154, S. 1; P.A. 11-8, S. 2; 11-51, S. 182; 11-233, S. 10; P.A. 13-184, S. 85; 13-299, S. 89; P.A. 14-47, S. 53; P.A. 15-244, S. 104.)

History: P.A. 96-212 effective July 1, 1996; P.A. 03-60 amended Subsec. (b)(4) to provide that the corporation shall not offer any interactive on-line lottery games, including on-line video lottery games for promotional purposes; P.A. 03-191 amended Subsec. (b)(7) to allow corporation to enter into agreements with one or more territories of the United States for promotion and operation of joint lottery games and to continue to participate in any joint lottery game in which the corporation participates on July 1, 2003, regardless of whether any government-authorized lottery operated outside of the United States participates in such game, effective July 1, 2003; P.A. 09-2 amended Subsec. (b)(15) by revising agent’s commission from 5% to 4%, effective April 1, 2009; P.A. 10-154 amended Subsec. (b)(13) to require corporation to pay Office of Policy and Management to reimburse Division of Special Revenue for its regulatory oversight of corporation, in accordance with assessment made pursuant to Sec. 12-806b, deleted provisions re planning and implementation costs, deleted provision re other affected state agencies, replaced “direct and indirect” with “and necessary” re costs and added implementation of specific statutory references to list of reimbursable costs, effective June 7, 2010; P.A. 11-8 made a technical change in Subsec. (b)(13), effective May 24, 2011; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, effective July 1, 2011; P.A. 11-233 amended Subsec. (b)(2) by deleting reference to Sec. 12-567, effective July 1, 2011; P.A. 13-184 amended Subsec. (b)(4) to add provision re introduction of keno, effective June 18, 2013; P.A. 13-299 amended Subsec. (b)(2) to delete reference to Sec. 12-557e and replace reference to Sec. 12-574(d) with reference to Sec. 12-574(c), effective July 1, 2013; P.A. 14-47 amended Subsec. (b)(4) to delete provision re introduction of keno, effective May 29, 2014; P.A. 15-244 amended Subsec. (b)(4) to allow corporation to introduce keno, effective July 1, 2015.



Section 12-806a - Regulation of activities. Approval of procedures.

As used in this section, “procedure” has the same meaning as “procedure”, as defined in subdivision (2) of section 1-120. The Department of Consumer Protection shall, for the purposes of section 12-568a, subsection (c) of section 12-574, sections 12-802a and 12-815a and this section, regulate the activities of the Connecticut Lottery Corporation to assure the integrity of the state lottery. In addition to the requirements of the provisions of chapter 12 and notwithstanding the provisions of section 12-806, the Connecticut Lottery Corporation shall, prior to implementing any procedure designed to assure the integrity of the state lottery, obtain the written approval of the Commissioner of Consumer Protection in accordance with regulations adopted under section 12-568a.

(P.A. 97-277, S. 3, 13; June Sp. Sess. P.A. 05-3, S. 40; P.A. 11-51, S. 182; P.A. 13-299, S. 90.)

History: P.A. 97-277 effective June 26, 1997; June Sp. Sess. P.A. 05-3 deleted reference to Sec. 12-802b, effective June 30, 2005; pursuant to P.A. 11-51, “Division of Special Revenue” and “executive director of the Division of Special Revenue” were changed editorially by the Revisors to “Department of Consumer Protection” and “Commissioner of Consumer Protection”, respectively, effective July 1, 2011; P.A. 13-299 deleted reference to Sec. 12-557e, replaced reference to Sec. 12-574(d) with reference to Sec. 12-574(c) and made a technical change, effective July 1, 2013.



Section 12-806b - Assessment of Connecticut Lottery Corporation. Payments to Office of Policy and Management. Lottery assessment account.

(a) Commencing July 1, 2011, and annually thereafter, the Office of Policy and Management shall assess the Connecticut Lottery Corporation in an amount sufficient to compensate the Department of Consumer Protection for the reasonable and necessary costs incurred by the department for the regulatory activities specified in subdivision (13) of subsection (b) of section 12-806 for the preceding fiscal year ending June thirtieth.

(b) For the assessment year ending June 30, 2012, the Office of Policy and Management shall, on or before August 1, 2012, submit the total of the assessment made in accordance with subsection (a) of this section, together with a proposed assessment for the succeeding fiscal year based on the preceding fiscal year cost, to the Connecticut Lottery Corporation. The assessment for the preceding fiscal year shall be determined not later than September 15, 2011, after receiving any objections to the proposed assessments and making such changes or adjustments as the Secretary of the Office of Policy and Management determines to be warranted. The corporation shall pay the total assessment in quarterly payments to the Office of Policy and Management, with the first payment commencing on October 1, 2011, and with the remaining payments to be made on January 1, 2012, April 1, 2012, and June 1, 2012. The office shall deposit any such payment in the lottery assessment account established under subsection (d) of this section.

(c) For the assessment year ending June 30, 2013, and each assessment year thereafter, the Office of Policy and Management shall, on or before May first of each year, submit the total of the assessment made in accordance with subsection (a) of this section, together with a proposed assessment for the succeeding fiscal year based on the preceding fiscal year cost, to the Connecticut Lottery Corporation. The assessment for the preceding fiscal year shall be determined not later than June fifteenth of each year, after receiving any objections to the proposed assessments and making such changes or adjustments as the Secretary of the Office of Policy and Management determines to be warranted. The corporation shall pay the total assessment in quarterly payments to the Office of Policy and Management, with the first payment commencing on July first of each year, and with the remaining payments to be made on October first, January first and April first annually. The office shall deposit any such payment in the lottery assessment account established under subsection (d) of this section.

(d) There is established an account to be known as the “lottery assessment account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Department of Consumer Protection.

(e) Notwithstanding any provision of this section, the final quarterly payment for the assessment for the fiscal year ending June 30, 2011, shall be paid on July 1, 2011.

(P.A. 10-154, S. 2; P.A. 11-51, S. 198; 11-61, S. 98.)

History: P.A. 10-154 effective June 7, 2010; P.A. 11-51 amended Subsec. (a) by changing commencement date of assessments from July 1, 2010, to April 1, 2012, and replacing “Division of Special Revenue” with “Department of Consumer Protection” and “division” with “department”, amended Subsec. (b) by changing “August” to “May”, “September” to “June”, “October” to “July”, “January” to “October”, “April” to “January” and “July” to “April” and amended Subsec. (c) by replacing “Division of Special Revenue” with “Department of Consumer Protection”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by changing commencement date of assessments from April 1, 2012, to July 1, 2011, amended Subsec. (b) by providing that, for assessment year ending June 30, 2012, total assessment for such year with proposed assessment for succeeding year be submitted to Connecticut Lottery Corporation on or before August 1, 2012, that assessment for preceding assessment year be determined not later than September 15, 2011, and that quarterly payments for assessment year ending June 30, 2012, be made on October 1, 2011, January 1, 2012, April 1, 2012, and June 1, 2011, added new Subsec. (c) re assessments for assessment year ending June 30, 2013, and each assessment year thereafter, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) re final quarterly payment for fiscal year ending June 30, 2011, effective July 1, 2011.



Section 12-806c - Agreements with Mashantucket Pequot Tribe and Mohegan Tribe of Connecticut re keno.

Notwithstanding the provisions of section 3-6c, the Secretary of the Office of Policy and Management, on behalf of the state of Connecticut, may enter into separate agreements with the Mashantucket Pequot Tribe and the Mohegan Tribe of Indians of Connecticut concerning the operation of keno by the Connecticut Lottery Corporation in the state of Connecticut. Any such agreement shall provide that the state of Connecticut shall distribute to each tribe a sum not to exceed a twelve and one-half per cent share of the gross operating revenue received by the state from the operation of keno. The corporation may not operate keno until such separate agreements are effective. For the purposes of this section, “gross operating revenues” means the total amounts wagered, less amounts paid out as prizes.

(P.A. 15-244, S. 105; June Sp. Sess. P.A. 15-5, S. 138.)

History: P.A. 15-244 effective July 1, 2015; June Sp. Sess. P.A. 15-5 added provisions re agreement with tribe to limit distribution to each tribe to a sum not to exceed 12.5 per cent of gross operating revenue received by the state, and re definition of “gross operating revenues”, effective July 1, 2015.



Section 12-806d - Exclusive operation and management of lottery games. Exception.

The Connecticut Lottery Corporation shall exclusively operate and manage the sale of lottery games in the state of Connecticut except on the reservations of the Mashantucket Pequot Tribe and the Mohegan Tribe of Indians of Connecticut.

(P.A. 15-244, S. 106.)

History: P.A. 15-244 effective July 1, 2015.



Section 12-807 - Duties.

(a) The corporation shall:

(1) Comply with all laws, rules and regulations of the United States and the state of Connecticut;

(2) Comply with regulations, adopted by the Department of Consumer Protection in accordance with chapter 54;

(b) The corporation shall not:

(1) Sell, transfer, assign, deliver, license, grant or otherwise alienate any portion or aspect of the lottery or lottery operations, but may sell real or personal property, provided any revenue from such sale shall be remitted to the state;

(2) Take any action with respect to the introduction or modification of lottery games which would cause a violation of any compact or any memorandum of understanding or agreement from time to time in force between the state and the Mashantucket Pequot Tribal Nation or the Mohegan Tribe of Montville, Connecticut, or any future compact or agreement with a federally recognized tribe.

(P.A. 96-212, S. 8, 32; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011.



Section 12-808 - Transfer of lottery.

(a) As soon as practicable after July 1, 1996, and the organization of the corporation, the corporation shall enter into such agreements as the board shall authorize in order to effect the transfer, assignment and delivery to the corporation from the state of all the tangible and intangible assets constituting the lottery, including the exclusive right to operate the lottery, and, subject to subsection (b) of this section, to effect the assignment to and assumption by the corporation of all agreements, covenants and obligations of the Department of Consumer Protection and other agencies of the state relating to the operation and management of the lottery. Such agreements may contain such other provisions as the board deems necessary or appropriate for the continued operation of the lottery by the corporation pursuant to sections 12-563a and 12-800 to 12-818, inclusive.

(b) The state shall transfer to the corporation ownership of all annuities it purchased for payment of lottery prizes and shall not be liable for any lottery awards. In addition, the state shall not be liable for any obligations of the lottery arising prior to the date of transfer as described in subsection (a) of this section, including those arising in the ordinary course of business under existing contracts specifically assumed by the corporation. The Department of Consumer Protection shall assign to the corporation any annuity for payment of any lottery award arising on or before the date of such transfer. Unless otherwise agreed to in writing with the department, the corporation shall be solely responsible for the payment of all lottery prizes and the purchase of all annuities to provide revenue for such payment.

(c) The corporation shall request and obtain all approvals, consents and rulings of and from all state and federal governmental agencies necessary or in order to effect the transactions contemplated by this section.

(P.A. 96-212, S. 9, 32; P.A. 97-233, S. 1, 2; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; P.A. 97-233 amended Subsec. (b) to require the state to transfer rather than retain ownership of annuities, to eliminate the state's liability for lottery obligations arising prior to the date described in Subsec. (a), to require the division to assign to the corporation annuities for payment of lottery awards arising on or before the date of such transfer and to provide that the corporation is liable for payment of all lottery prizes, not just those arising on and after the date of such transfer, effective July 1, 1997; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, effective July 1, 2011.



Section 12-809 - Performance bonds.

Each director and the president shall execute a surety bond in the penal sum of fifty thousand dollars. The chairman of the board may execute a blanket position surety bond, or arrange for separate surety bonds, covering each director, the president and the employees of the corporation at amounts determined by the board, but in no event less than the sum of fifty thousand dollars per person. Each surety bond shall be conditioned upon the faithful performance of the duties of the office or offices covered, be executed by a surety company authorized to transact business in this state as surety, be approved by the Attorney General and be filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the corporation.

(P.A. 96-212, S. 10, 32; P.A. 10-32, S. 40.)

History: P.A. 96-212 effective July 1, 1996; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 12-810 - Compliance with Freedom of Information Act. Exceptions.

(a) The Freedom of Information Act, as defined in section 1-200, shall apply to all actions, meetings and records of the corporation, except (1) where otherwise limited by subsection (c) of this section as to new lottery games and serial numbers of unclaimed lottery tickets, and (2) with respect to financial, credit and proprietary information submitted by any person to the corporation in connection with any proposal to provide goods, services or professional advice to the corporation as provided in section 12-815.

(b) The records of proceedings as provided in subsection (a) of section 12-805 shall be subject to disclosure pursuant to the provisions of subsection (a) of section 1-210.

(c) Any new lottery game and the procedures for such game, until the game is publicly announced by the corporation, and any serial number of an unclaimed lottery ticket shall not be deemed public records, as defined in section 1-200, and shall not be available to the public under the provisions of section 1-210. The president shall submit a fiscal note prepared by the corporation with respect to the procedures for a new lottery game to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue, bonding and public safety after approval of such game by the board.

(P.A. 96-212, S. 11, 32; P.A. 97-47, S. 20.)

History: P.A. 96-212 effective July 1, 1996; P.A. 97-47 substituted “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.



Section 12-811 - Conflict of interest.

(a) The president and all directors, officers and employees of the corporation shall be state employees for purposes of sections 1-79 to 1-89, inclusive.

(b) No director, officer or employee of the corporation shall, directly or indirectly, participate in, or share in the winnings from, a game conducted pursuant to sections 12-563a and 12-800 to 12-818, inclusive.

(P.A. 96-212, S. 12, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-812 - Duties of president.

(a) The president of the corporation, subject to the direction of the board, shall conduct daily, weekly, multistate, special instant or other lottery games and shall determine the number of times a lottery shall be held each year, the form and price of the tickets and the aggregate amount of prizes, which shall not be less than forty-five per cent of the sales unless required by the terms of any agreement entered into for the conduct of multistate lottery games. The proceeds of the sale of tickets shall be deposited in the lottery fund of the corporation from which prizes shall be paid, upon vouchers signed by the president, or by either of two persons designated and authorized by him, in such numbers and amounts as the president determines. The corporation may limit its liability in games with fixed payouts and may cause a cessation of sales of tickets of certain designation when such liability limit has been reached.

(b) The president, subject to the direction of the board, may enter into agreements for the sale of product advertising on lottery tickets, play slips and other lottery media.

(c) On a weekly basis, the president shall estimate, and certify to the State Treasurer, that portion of the balance in the lottery fund which exceeds the current needs of the corporation for the payment of prizes, the payment of current operating expenses and funding of approved reserves of the corporation. The corporation shall transfer the amount so certified from the lottery fund of the corporation to the General Fund, upon notification of receipt of such certification by the Treasurer.

(P.A. 96-212, S. 13, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-813 - Sale of lottery tickets. Deposit of receipts. Compensation of agents.

(a) The corporation may sell lottery tickets at any location in the state determined by the president which, in the opinion of the president, will best enhance lottery revenues, except that no license shall be issued by the Department of Consumer Protection to any person to engage in business exclusively as a lottery sales agent. Subject to the provisions of subdivision (15) of subsection (b) of section 12-806, the president may authorize compensation to such agents in such manner and amounts and subject to such limitations as he may determine if he finds such compensation is necessary to assure adequate availability of lottery tickets, provided, if such agent is a lessee of state property and his rental fee is based upon the gross receipts of his business conducted thereon, all receipts from the sale of such lottery tickets shall be excluded from such gross receipts for rental purposes. The president may suspend for cause any licensed agent, subject to a final determination through a hearing provided by the Department of Consumer Protection.

(b) All moneys received by lottery sales agents from the sale of lottery tickets constitute property of the corporation while in such agent's possession and shall be held in trust for the corporation by such agents. The president shall require lottery sales agents to deposit, in a special or suspense account in the name of the corporation to the credit of the corporation, which the president shall establish, in institutions which are legal for the deposit of state funds under section 4-33, all moneys received by such agents from the sale of lottery tickets, less the amount of compensation authorized under subsection (a) of this section and less the amounts paid out as prizes and, if requested by the president, to conform with the corporation their recorded receipts and transactions in the sale of lottery tickets, in such form and with such information as the president may require. Lottery sales agents shall not commingle lottery sales funds with other funds.

(c) The president may require lottery sales agents to provide surety bonds, letters of credit or such other form of security as the president deems acceptable to ensure the performance of such agents' duties and obligations to the corporation.

(d) No ticket shall be sold at a price greater than that fixed by the president, subject to the direction of the board and no sale shall be made other than by a licensed lottery sales agent or his designated employee, or by such other lawful means. No person shall sell a lottery ticket to a minor and no minor shall purchase a lottery ticket. Any person who violates the provisions of this subsection shall be guilty of a class A misdemeanor. A minor may receive a lottery ticket as a gift.

(P.A. 96-212, S. 14, 32; P.A. 11-51, S. 182; P.A. 12-23, S. 1.)

History: P.A. 96-212 effective July 1, 1996; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011; P.A. 12-23 amended Subsec. (c) to replace provision re authority of president to impose surety bonding requirements on agents with provision re authority of president to require agents to provide surety bonds, letters of credit or other acceptable forms of security, effective July 1, 2012.



Section 12-814 - Lottery advertising.

(a) In each advertisement intended to promote the purchase of lottery tickets issued for games authorized under sections 12-563a and 12-800 to 12-818, inclusive, the corporation shall include a prominent and clear statement of the average chances of winning per lottery ticket.

(b) The provisions of subsection (a) of this section shall apply only to (1) advertisements in newspapers, magazines, brochures and on posters and (2) television and radio advertisements thirty seconds or longer for one game.

(c) On or before October 1, 1999, the corporation shall implement a code of standards for all advertisements and other activities intended to promote the purchase of lottery tickets for games authorized pursuant to this chapter. The code of standards shall include the requirement that no advertisement or promotion shall denigrate the character or conduct of nonlottery players or praise the character or conduct of lottery players.

(P.A. 96-212, S. 15, 32; P.A. 99-173, S. 57, 65.)

History: P.A. 96-212 effective July 1, 1996; P.A. 99-173 added new Subsec. (c) re implementation of code of standards, effective July 1, 1999.



Section 12-815 - Purchasing and contracting.

(a) The corporation shall establish and adopt specific policies, rules and procedures on purchasing and contracting. Such policies, rules and procedures or amendments thereto shall be approved by a two-thirds vote of the entire board. Notwithstanding any other provision of law to the contrary, the corporation may enter into management, consulting and other agreements for the provision of goods, services and professional advisors necessary or useful in connection with the operation and management of the lottery (1) pursuant to a process of open or competitive bidding, provided (A) the corporation shall first determine the format, content and scope of any agreement for any procurement of goods or services, the conditions under which bidding will take place and the schedule and stipulations for contract award, and (B) the corporation may select the contractor deemed to have submitted the most favorable bid, considering price and other factors, when, in the judgment of the corporation, such award is in the best interests of the corporation, or (2) if the corporation, in its discretion, determines that, due to the nature of the agreement to be contracted for or procured, open or public bidding is either impracticable or not in the best interests of the corporation, by negotiation with such prospective providers as the corporation may determine. The terms and conditions of agreements and the fees or other compensation to be paid to such persons shall be determined by the corporation. The agreements entered into by the corporation in accordance with the provisions of this section shall not be subject to the approval of any state department, office or agency, except as provided in regulations adopted by the Department of Consumer Protection. Nothing in this section shall be deemed to restrict the discretion of the corporation to utilize its own staff and workforce for the performance of any of its assigned responsibilities and functions whenever, in the discretion of the corporation, it becomes necessary, convenient or desirable to do so. Copies of all agreements of the corporation shall be maintained by the corporation at its offices as public records, subject to said exemption.

(b) The corporation shall not be subject to rules, regulations or restrictions on purchasing or procurement or the disposition of assets generally applicable to Connecticut state agencies, including those contained in titles 4a and 4b and the corresponding rules and regulations. The board shall adopt rules and procedures on purchasing, procurement and the disposition of assets applicable to the corporation. The adoption of such rules or procedures shall not be subject to chapter 54. Any such rules or procedures shall be a public record as defined in section 1-200.

(P.A. 96-212, S. 16, 32; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection” in Subsec. (a), effective July 1, 2011.



Section 12-815a - Vendor, affiliate and occupational licenses. Suspension or revocation of license. Compliance by licensees. Regulations.

(a) The Commissioner of Consumer Protection shall issue vendor, affiliate and occupational licenses in accordance with the provisions of this section.

(b) No person or business organization awarded a primary contract by the Connecticut Lottery Corporation to provide facilities, components, goods or services that are necessary for and directly related to the secure operation of the activities of said corporation shall do so unless such person or business organization is issued a vendor license by the Commissioner of Consumer Protection. For the purposes of this subsection, “primary contract” means a contract to provide facilities, components, goods or services to said corporation by a person or business organization (1) that provides any lottery game or any online wagering system related facilities, components, goods or services and that receives or, in the exercise of reasonable business judgment, can be expected to receive more than seventy-five thousand dollars or twenty-five per cent of its gross annual sales from said corporation, or (2) that has access to the facilities of said corporation and provides services in such facilities without supervision by said corporation. Each applicant for a vendor license shall pay a nonrefundable application fee of two hundred fifty dollars.

(c) No person or business organization, other than a shareholder in a publicly traded corporation, may be a subcontractor for the provision of facilities, components, goods or services that are necessary for and directly related to the secure operation of the activities of the Connecticut Lottery Corporation, or may exercise control in or over a vendor licensee unless such person or business organization is licensed as an affiliate licensee by the commissioner. Each applicant for an affiliate license shall pay a nonrefundable application fee of two hundred fifty dollars.

(d) (1) Each employee of a vendor or affiliate licensee who has access to the facilities of the Connecticut Lottery Corporation and provides services in such facilities without supervision by said corporation or performs duties directly related to the activities of said corporation shall obtain an occupational license.

(2) Each officer, director, partner, trustee or owner of a business organization licensed as a vendor or affiliate licensee and any shareholder, executive, agent or other person connected with any vendor or affiliate licensee who, in the judgment of the commissioner, will exercise control in or over any such licensee shall obtain an occupational license.

(3) Each employee of the Connecticut Lottery Corporation shall obtain an occupational license.

(e) The commissioner shall issue occupational licenses in the following classes: (1) Class I for persons specified in subdivision (1) of subsection (d) of this section; (2) Class II for persons specified in subdivision (2) of subsection (d) of this section; (3) Class III for persons specified in subdivision (3) of subsection (d) of this section who, in the judgment of the commissioner, will not exercise authority over or direct the management and policies of the Connecticut Lottery Corporation; and (4) Class IV for persons specified in subdivision (3) of subsection (d) of this section who, in the judgment of the commissioner, will exercise authority over or direct the management and policies of the Connecticut Lottery Corporation. Each applicant for a Class I or III occupational license shall pay a nonrefundable application fee of twenty dollars. Each applicant for a Class II or IV occupational license shall pay a nonrefundable application fee of one hundred dollars. The nonrefundable application fee shall accompany the application for each such occupational license.

(f) In determining whether to grant a vendor, affiliate or occupational license to any such person or business organization, the commissioner may require an applicant to provide information as to such applicant's: (1) Financial standing and credit; (2) moral character; (3) criminal record, if any; (4) previous employment; (5) corporate, partnership or association affiliations; (6) ownership of personal assets; and (7) such other information as the commissioner deems pertinent to the issuance of such license, provided the submission of such other information will assure the integrity of the state lottery. The commissioner shall require each applicant for a vendor, affiliate or occupational license to submit to state and national criminal history records checks and may require each such applicant to submit to an international criminal history records check before such license is issued. The state and national criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall issue a vendor, affiliate or occupational license, as the case may be, to each applicant who satisfies the requirements of this subsection and who is deemed qualified by the commissioner. The commissioner may reject for good cause an application for a vendor, affiliate or occupational license.

(g) Each vendor, affiliate or Class I or II occupational license shall be effective for not more than one year from the date of issuance. Each Class III or IV occupational license shall remain in effect throughout the term of employment of any such employee holding such a license. The commissioner may require each employee issued a Class IV occupational license to submit information as to such employee's financial standing and credit annually. Initial application for and renewal of any such license shall be in such form and manner as the commissioner shall prescribe.

(h) (1) The commissioner may suspend or revoke for good cause a vendor, affiliate or occupational license after a hearing held before the commissioner in accordance with chapter 54. The commissioner may order summary suspension of any such license in accordance with subsection (c) of section 4-182.

(2) Any such applicant aggrieved by the action of the commissioner concerning an application for a license, or any person or business organization whose license is suspended or revoked, may appeal pursuant to section 4-183.

(3) The commissioner may impose a civil penalty on any licensee for a violation of any provision of this chapter or any regulation adopted under section 12-568a in an amount not to exceed two thousand five hundred dollars after a hearing held in accordance with chapter 54.

(i) The commissioner may require that the books and records of any vendor or affiliate licensee be maintained in any manner which the commissioner may deem best, and that any financial or other statements based on such books and records be prepared in accordance with generally accepted accounting principles in such form as the commissioner shall prescribe. The commissioner or a designee may visit, investigate and place expert accountants and such other persons as deemed necessary in the offices or places of business of any such licensee for the purpose of satisfying himself or herself that such licensee is in compliance with the regulations of the department.

(j) For the purposes of this section, (1) “business organization” means a partnership, incorporated or unincorporated association, firm, corporation, trust or other form of business or legal entity; (2) “control” means the power to exercise authority over or direct the management and policies of a licensee; and (3) “person” means any individual.

(k) The Commissioner of Consumer Protection may adopt such regulations, in accordance with chapter 54, as are necessary to implement the provisions of this section.

(P.A. 97-277, S. 6, 13; P.A. 01-175, S. 8, 32; June Sp. Sess. P.A. 05-3, S. 38; June Sp. Sess. P.A. 09-3, S. 159; P.A. 11-51, S. 182; P.A. 13-299, S. 82.)

History: P.A. 97-277 effective June 26, 1997; P.A. 01-175 referenced executive director and added language re state and national criminal history records checks in accordance with Sec. 29-17a, added prohibition re provision of facilities, components, goods or service without background investigation and added reference to Sec. 12-574(i), effective July 1, 2001; June Sp. Sess. P.A. 05-3 rewrote section to provide for vendor, affiliate and occupational licensure, require certain information from an applicant and a criminal history records check, provide for suspension or revocation of licenses, appeal from suspension or revocation, civil penalties and review of licensee records and allow adoption of regulations, effective June 30, 2005; June Sp. Sess. P.A. 09-3 amended Subsecs. (b), (c) and (e) to increase fees; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue”, “executive director” and “division” were changed editorially by the Revisors to “Commissioner of Consumer Protection”, “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (h)(2) to delete provision re appeal to Gaming Policy Board, effective July 1, 2013.



Section 12-816 - Tax exemption.

The exercise of the powers granted by sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, constitute the performance of an essential governmental function and all operations of the corporation shall be free from any form of federal or state taxation. In addition, except pursuant to any federal requirements, the corporation shall not be required to pay any taxes or assessments upon or in respect to sales of lottery tickets, or any property or moneys of the corporation, levied by the state or any political subdivision or municipal taxing authority. The corporation and its assets, property and revenues shall at all times be free from taxation of every kind by the state and by the municipalities and all other political subdivisions or special districts having taxing powers in the state.

(P.A. 96-212, S. 17, 32; P.A. 11-233, S. 11; P.A. 13-299, S. 91.)

History: P.A. 96-212 effective July 1, 1996; P.A. 11-233 deleted reference to Sec. 12-567, effective July 1, 2011; P.A. 13-299 deleted reference to Sec. 12-557e and replaced reference to Sec. 12-574(d) with reference to Sec. 12-574(c), effective July 1, 2013.



Section 12-817 - Jurisdiction.

(a) The Superior Court shall have jurisdiction to enter judgment against the corporation founded upon any express contract between the corporation and any person or party thereto for the provision of goods, services or professional advice to the corporation or the lottery.

(b) Any action brought under subsection (a) of this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatsoever on the part of the corporation against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses, except governmental immunity, shall be reserved to the corporation. Any action brought under this section shall be privileged in respect to assignment for trial upon matters of either party. Nothing in this section shall be construed to authorize any action against the state of Connecticut or to abrogate any defense available to the state of Connecticut, including governmental immunity.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-212, S. 18, 32.)

History: P.A. 96-212 effective July 1, 1996 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998).



Section 12-818 - Funding for chronic gamblers treatment rehabilitation account.

For each of the fiscal years ending June 30, 2010, and June 30, 2011, the Connecticut Lottery Corporation shall transfer one million nine hundred thousand dollars of the revenue received from the sale of lottery tickets to the chronic gamblers treatment rehabilitation account created pursuant to section 17a-713. For the fiscal years ending June 30, 2012, to June 30, 2013, inclusive, the Connecticut Lottery Corporation shall transfer one million nine hundred thousand dollars of the revenue received from the sale of lottery tickets to the chronic gamblers treatment rehabilitation account created pursuant to section 17a-713. For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the Connecticut Lottery Corporation shall transfer two million three hundred thousand dollars of the revenue received from the sale of lottery tickets to the chronic gamblers treatment rehabilitation account created pursuant to section 17a-713.

(P.A. 96-212, S. 19(b), 32; P.A. 98-250, S. 10, 39; P.A. 99-173, S. 58, 65; P.A. 06-188, S. 39; June Sp. Sess. P.A. 09-3, S. 61; P.A. 11-44, S. 149; P.A. 13-247, S. 133.)

History: P.A. 96-212 effective July 1, 1996 (Revisor's note: Subsec. (a) of section 19 of the act concerning duties of Division of Special Revenue was codified as Sec. 12-563a, while Subsec. (b) concerning duties of Connecticut Lottery Corporation was codified as Sec. 12-818); P.A. 98-250 increased the amount transferred from $250,000 to $500,000 for the 1999 fiscal year and each year thereafter, effective July 1, 1998; P.A. 99-173 deleted former provisions and added new funding provisions for the fiscal year ending June 30, 2000, and for the fiscal year ending June 30, 2001, and each fiscal year thereafter, effective July 1, 1999; P.A. 06-188 increased the amount transferred from $1,200,000 to $1,500,000 for the fiscal year ending June 30, 2007, and each fiscal year thereafter, effective July 1, 2006; June Sp. Sess. P.A. 09-3 replaced former provisions with provisions re amount of funds transferred to chronic gamblers treatment rehabilitation account for fiscal years 2010 and 2011, effective September 9, 2009; P.A. 11-44 increased amount of revenue to be transferred each fiscal year from $1,500,000 to $1,900,000, effective July 1, 2011; P.A. 13-247 ended $1,900,000 transfer as of June 30, 2013, and provided that, for fiscal year 2014 and each fiscal year thereafter, the transfer shall be $2,300,000, effective July 1, 2013.

See Sec. 12-563a re preparation of informational material re chronic gambling programs by Commissioner of Consumer Protection.



Section 12-829 - Deduction and withholding of delinquent taxes, penalties and interest from lottery winnings. Limitations on inspection or disclosure of tax returns or return information.

(a) On or after January 1, 2012, when any person redeems a winning lottery ticket worth five thousand dollars or more at the central office of the Connecticut Lottery Corporation, the Connecticut Lottery Corporation shall check the name and other identifying information of such person against a list of taxpayers who are delinquent, supplied by the Commissioner of Revenue Services.

(b) Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services may disclose to the president of the Connecticut Lottery Corporation: (1) The name and such other information as may be necessary to identify a person from whom taxes, including penalties and interest related thereto, are due to the state and unpaid when: (A) A period in excess of thirty days has elapsed following the date on which such taxes were due, and (B) such taxes are not the subject of a timely filed administrative appeal to said commissioner or of a timely filed appeal pending before any court of competent jurisdiction, and (2) the amount of such taxes, penalties and interest that are due from such person.

(c) In the event that the person redeeming a lottery ticket described in subsection (a) of this section is on the list described in said subsection (a), the Connecticut Lottery Corporation shall, subsequent to any deductions made pursuant to subsection (c) of section 52-362d, if applicable, deduct and withhold from the lottery prize payment payable to such person under the provisions of chapter 226 or this chapter, the amount of such taxes, penalties and interest identified by said commissioner pursuant to subsection (b) of this section.

(d) The president of the Connecticut Lottery Corporation shall promptly notify the Commissioner of Revenue Services of any amount deducted and withheld under the provisions of this section and shall pay over such amount to the Commissioner of Revenue Services in accordance with said commissioner's instructions.

(e) For the purposes of this section, the Connecticut Lottery Corporation and its officers and employees shall be treated as officers and employees of the state, and the provisions of subsections (a), (e), (f), (g) and (h) of section 12-15 shall apply to the officers and employees of the Connecticut Lottery Corporation.

(P.A. 11-13, S. 1.)



Section 12-830 - Assignment of lottery prize authorized.

The right of any person to a lottery prize that is paid in installments over time awarded pursuant to section 12-568 of the general statutes, revision of 1958, revised to January 1, 1995, or section 12-812 may be voluntarily assigned, in whole or in part, pursuant to the provisions of section 12-831.

(P.A. 98-137, S. 57, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 changed the effective date of P.A. 98-137, S. 57 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 12-831 - Execution and approval of assignment.

(a) Except as provided in section 12-833, no assignment of a lottery prize, in whole or in part, including an assignment of a lottery prize to be used as collateral to secure a loan pursuant to title 42a, shall be valid unless it is executed pursuant to and approved in accordance with this section. Any such assignment shall entitle the assignee to receive, to the extent assigned, the lottery prize to which the assignor would be entitled. Such assignment shall be in writing and executed by the assignor. Such assignment shall be accompanied by an affidavit, signed and sworn to by the assignor before a proper authority, stating that the assignor (1) is of sound mind and not acting under duress, (2) has been advised by independent legal counsel and has received independent financial and tax advice concerning the assignment, (3) understands that he will not receive lottery prize payments or portions thereof for the time period assigned, (4) has received a disclosure statement as provided in subsection (b) of this section, (5) at the time of the execution of the assignment, was informed in writing by the assignee that the assignor had the right to cancel the assignment no later than three business days following the date on which the assignment was signed, (6) will have no outstanding or unsatisfied judgments against him when the assignment transaction is closed and is not subject to any court order or judgment regarding delinquent child support or alimony obligations, and (7) releases the Connecticut Lottery Corporation and its directors, officers and employees from any further liability to the assignor upon payment of any lottery prize pursuant to an assignment made in accordance with this section.

(b) The assignee shall provide to the assignor a one-page written disclosure statement in at least ten-point bold type setting forth (1) the payments being assigned, by amount and payment dates, (2) the purchase price being paid for the assignment of such lottery prize, (3) the rate of discount to present value, assuming daily compounding and funding on the date of assignment, and (4) the amount, if any, of origination or closing fees that will be charged to the assignor. With regard to the assignment of a lottery prize to be used as collateral to secure a loan, the one-page written disclosure statement required by this subsection shall also include (A) the amount of the loan, (B) the interest rate to be charged, (C) the interest rate to be charged in case of default, and (D) any penalties to be charged upon early repayment of the loan.

(c) Upon payment of an entry fee of seventy-five dollars, the assignee shall submit the assignment to the superior court for the judicial district in which the assignor resides or where the Connecticut Lottery Corporation is located for review and approval by the court. If, upon review of the assignment and accompanying affidavit, the court determines that the requirements of subsection (a) of this section have been met, the court shall approve the assignment.

(P.A. 98-137, S. 58, 62; 98-219, S. 29, 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 amended Subsec. (a) to include an assignment of a lottery prize to be used as collateral to secure a loan pursuant to title 42a and to add Subdiv. (6) requiring the assignor to state that he will have no outstanding or unsatisfied judgments against him when the assignment transaction is closed and is not subject to any court order or judgment re delinquent child support or alimony obligations and Subdiv. (7) requiring the assignor to state that he releases the corporation and its directors, officers and employees from further liability upon payment of a lottery prize pursuant to an assignment, amended Subsec. (b) to add provision requiring the written disclosure statement to include certain additional information when the assignment of a lottery prize is to be used as collateral to secure a loan and changed the effective date of P.A. 98-137, S. 58 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 12-832 - Confirmation of assignment. Agreement by assignee. Further assignments.

(a) Not later than twenty days after receipt of a certified copy of a court order required under subsection (c) of section 12-831, the Connecticut Lottery Corporation shall issue written confirmation to the assignor and the assignee recognizing the assignment.

(b) Any assignee of a lottery prize, by acceptance of the lottery prize in accordance with sections 12-830 to 12-834, inclusive, agrees to be bound by the general statutes, regulations and all duly enacted rules of the Connecticut Lottery Corporation. All further assignments of lottery prizes shall be subject to the same restrictions and requirements as the initial assignment.

(P.A. 98-219, S. 32, 34; P.A. 00-196, S. 5, 66.)

History: P.A. 98-219 effective July 1, 1998; P.A. 00-196 amended Subsec. (b) by deleting reference to Sec. 52-367c.



Section 12-833 - Persons prohibited from assigning lottery prize.

No person may assign a lottery prize if (1) such person is liable for support under the provisions of section 52-362d, (2) such person is liable for any debt owed to the state under section 4a-12, (3) such person who does not assign any prize payments would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when paid, as determined by a technical rule letter, revenue ruling or other public ruling of the Internal Revenue Service or the Department of Revenue Services, (4) a court of competent jurisdiction issues a published decision that such person who does not assign any prize payments would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when paid, (5) the Connecticut Lottery Corporation receives such letter or ruling from the Internal Revenue Service or the Department of Revenue Services or a published decision of a court of competent jurisdiction and the corporation files such letter, ruling or decision with the Secretary of the State or (6) the assignor's lottery payments are subject to any lien, judgment, offset, levy, attachment, execution, garnishment or court ordered payment.

(P.A. 98-137, S. 59, 62; 98-219, S. 30, 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 added reference to the Department of Revenue Services in Subdivs. (3) and (5), added Subdiv. (6) prohibiting an assignment if the assignor's lottery payments are subject to any lien, judgment, offset, levy, attachment, execution, garnishment or court ordered payment and changed the effective date of P.A. 98-137, S. 59 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 12-834 - Fee. Discharge of liability.

(a) The Connecticut Lottery Corporation may establish a reasonable fee for any administrative expenses associated with assignments made pursuant to section 12-831, including the cost to the Connecticut Lottery Corporation of any processing fee that may be imposed by a private annuity provider. The amount of the fee shall reflect the direct and indirect costs of processing the assignments by said corporation.

(b) The Connecticut Lottery Corporation and its directors, officers and employees shall be discharged of all further liability to the assignor upon payment of any lottery prize pursuant to an assignment made in accordance with section 12-831.

(P.A. 98-137, S. 60, 62; 98-219, S. 31, 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 amended Subsec. (b) to discharge the directors, officers and employees of the corporation of all further liability to the assignor and changed the effective date of P.A. 98-137, S. 60 from October 1, 1998, to July 1, 1998, effective July 1, 1998.









Title 13 - Highways and Bridges (All sections repealed or obsolete)

Chapter 231–235 - Highways and Bridges (All sections repealed or obsolete)

Section 13-1 to 13-52 - Highways and bridges.

Sections 13-1 to 13-52, inclusive, are repealed.

Note: These sections were formerly published as chapter 231.



Section 13-53 to 13-55 - Town superintendent of highways and bridges.

Sections 13-53 to 13-55, inclusive, are repealed.

Note: These sections were formerly published as chapter 232.



Section 13-56 to 13-66 - Town aid funds for improvement of highways and bridges.

Sections 13-56 to 13-66, inclusive, are repealed.

Note: These sections were formerly published as chapter 233.



Section 13-67 to 13-192 - State highways and bridges.

Sections 13-67 to 13-192, inclusive, are repealed.

Note: These sections were formerly published as chapter 234.



Section 13-193 to 13-249 - Toll bridges.

Sections 13-193 to 13-249, inclusive, are obsolete or repealed.

Note: These sections were formerly published as chapter 235.









Title 13a - Highways and Bridges

Chapter 236 - Definitions and Administration

Section 13a-1 - Definitions.

(a) As used in this title:

(1) “Commissioner” means the Commissioner of Transportation and includes each successor in office or authority;

(2) “Highway” includes streets and roads;

(3) “Limited access state highway” means any state highway so designated under the provisions of section 13b-27; and

(4) “State highway” means a highway, bridge or appurtenance to a highway or bridge designated as part of the state highway system within the provisions of chapter 237, or a highway, bridge or appurtenance to a highway or bridge specifically included in the state highway system by general statute.

(b) Wherever in the general statutes or special acts pertaining to highways the word “town” is used, it shall include city or borough. The word “selectmen”, wherever the same occurs in the general statutes which relate to the care and maintenance of highways, shall, in relation to towns having a consolidated town and city government and bound to care for and maintain the highways in such towns, be construed to mean the board, officer or commission having charge of the care and maintenance of such highways.

(1949 Rev., S. 2116; 1958 Rev., S. 13-1; 1961, P.A. 603, S. 1; 1963, P.A. 226, S. 1, 7(a), (b); 1969, P.A. 768, S. 68; 1971, P.A. 416, S. 1; P.A. 03-115, S. 25.)

History: 1961 act replaced previous provisions; 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner of transportation for state highway commissioner; 1971 act redefined “limited access highway” as one so designated under Sec. 13b-27 rather than as one “to which access is permitted only at highway intersections or other points designated by the commissioner”; P.A. 03-115 made technical changes.

Cited. 150 C. 374.

Cited. 14 CA 521.



Section 13a-2 to 13a-3a - Highway Commissioner: Appointment; oath of office; powers and duties. Commuter parking facilities.

Sections 13a-2 to 13a-3a, inclusive, are repealed.

(1949 Rev., S. 2180–2182, 2196, 2197; November, 1949, S. 1196d; 1955, S. 1185d, 1186d, 1196d; November, 1955, S. N157; 1957, P.A. 386; 1958 Rev., S. 13-67–13-69, 13-82, 13-83, 13-92, 13-94, 13-96; 1959, P.A. 60; 1961, P.A. 160; 605, S. 3, 4; 1963, P.A. 226, S. 2, 3; February, 1965, P.A. 378, S. 1; 1967, P.A. 700; 1969, P.A. 768, S. 263.)



Section 13a-3b - Entry on private property to repair damage caused by Transportation Department operations.

Notwithstanding any provision of any statute to the contrary, the Commissioner of Transportation or his agent, with the approval of the Claims Commissioner, may enter upon private property with the consent of the owner to restore or to repair damage on said property caused by Department of Transportation operations, provided no expenditure exceeding five thousand dollars shall be made on any property. Said Claims Commissioner may grant his approval upon the basis of affidavits filed by the Commissioner of Transportation and the property owner, or may require such further written and oral evidence as he deems necessary.

(1967, P.A. 811; 1969, P.A. 768, S. 71; P.A. 75-605, S. 23, 27; P.A. 76-435, S. 17, 82.)

History: 1969 act substituted commissioner and department of transportation for highway commissioner and department; P.A. 75-605 substituted claims commissioner for commission on claims; P.A. 76-435 made technical changes.



Section 13a-4 - Records. Court copies. Delegation of commissioner's authority to sign documents.

Section 13a-4 is repealed.

(1949 Rev., S. 2180; 1955, S. 1185d; 1958 Rev., S. 13-67; 1961, P.A. 160; 1963, P.A. 226, S. 4; 1967, P.A. 412; 1969, P.A. 768, S. 263.)



Section 13a-5 - Construction of roads and bridges for military purposes.

The commissioner, upon request of the Federal Highway Administrator, Federal Highway Administration, Department of Transportation of the United States, may enter into agreements, subject to the limitations of section 13a-6, with the Federal Highway Administration for the making of surveys, plans, specifications and estimates for, and for the construction and maintenance of, roads and bridges necessary to provide access to military and naval reservations, to defense industries and defense industry sites and to sources of raw materials, and for replacing existing highways and highway connections shut off from public use at military and naval reservations and defense industry sites. Notwithstanding any other provisions of law, he may enter into contracts in any manner approved by said Federal Highway Administrator for the construction of any such roads or bridges, or may cause such construction and maintenance work to be performed by employees of the Department of Transportation of this state.

(1949 Rev., S. 2203; 1958 Rev., S. 13-89; 1963, P.A. 226, S. 5; 1969, P.A. 768, S. 73; P.A. 77-5.)

History: 1963 act replaced previous provisions: See title history; 1969 act substituted federal Department of Transportation for federal Department of Commerce and state department of transportation for highway department; P.A. 77-5 substituted federal highway administration for bureau of public roads.

See Sec. 13a-73(d) re purchase or condemnation of land for military purposes.

Cited. 150 C. 374.



Section 13a-6 - Reimbursement by federal government.

Nothing herein shall authorize the commissioner to proceed under the provisions of section 13a-5 and subsection (c) of section 13a-73 with any work pertaining to any such roads or bridges unless, under the Act of Congress or the federal grant allocating funds for such purpose, or by agreement with the government of the United States or any agency thereof, all costs and expenditures incurred in connection therewith shall be reimbursed by the government of the United States or such agency; and provided no commitments or expenditures of state funds shall be made by the commissioner except with the approval of the Governor.

(1949 Rev., S. 2205; 1958 Rev., S. 13-91; 1963, P.A. 226, S. 6.)

History: 1963 act replaced previous provisions: See title history.

Cited. 150 C. 374.



Section 13a-7 - Layout, alteration, grading, discontinuance in cities and boroughs.

In cities and boroughs whose charters do not authorize them to lay out, alter, grade and discontinue highways within their limits, the common council of cities and the warden and burgesses of boroughs may exercise such power in the same manner as selectmen of towns.

(1949 Rev., S. 2140; 1958 Rev., S. 13-24; 1963, P.A. 226, S. 7 (c).)

History: 1963 act replaced previous provisions: See title history.

Grant in charter to common council of power over highways, not a repeal of powers of court. 25 C. 46. Notice to “owner” of mortgaged land means notice to mortgagor. 45 C. 303. Cited. 150 C. 374. Under former statute (Sec. 13-25), selectmen deriving authority from section to approve a road plan not a body exercising the powers of a planning commission under Sec. 8-26a. 153 C. 194.

Cited. 6 CS 5.



Section 13a-8 - Appointment and removal of town superintendent of highways and bridges.

Any town adopting the provisions of sections 13a-8 to 13a-11, inclusive, may appoint a superintendent of highways and bridges. Within thirty days after the adoption of said sections by any town having a board of finance, and triennially thereafter, such board of finance, at a meeting called and held by it, shall, by a majority vote, nominate to the selectmen of such town two or more persons for the office of superintendent of highways and bridges. The selectmen shall, within ten days from the date of such nomination, from the list of nominees, appoint a superintendent of highways and bridges for such town to hold office for three years from the first Monday of October next succeeding his appointment. Within thirty days after the adoption of said sections by any town not having a board of finance, and triennially thereafter, the selectmen shall appoint a superintendent of highways and bridges for such town to hold office for three years from the first Monday of October next succeeding his appointment. The superintendent of highways and bridges may be removed from office by the selectmen on charges preferred by a majority vote of the board of finance or by the selectmen where no board of finance exists, after notice to such superintendent and hearing upon such charges. In case of the removal of such superintendent from office, a successor for the unexpired portion of the term may be appointed by the selectmen or by the selectmen on nomination of the board of finance in the manner hereinbefore provided.

(1949 Rev., S. 614; 1958 Rev., S. 13-54; 1963, P.A. 226, S. 8.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-9 - Qualifications; bond; salary.

A superintendent of highways and bridges shall possess practical and technical qualifications for the duties of such office and shall hold no other office in the town government. The superintendent shall be bonded, in an amount fixed by the board of finance if the town has such a board, otherwise by the board of selectmen, by a reliable surety company, conditioned for the faithful discharge of the duties of such office. The premium on such bond shall be a charge against the town and shall be paid upon the requisition of such superintendent. The superintendent shall receive such salary as is fixed by the board of finance, or by the town in town meeting when there is no such board, the appropriation therefor to be made in the same manner as other appropriations are made in such town. Such salary shall be paid by the treasurer of the town out of the general funds of the town raised by taxation, upon the requisition of the superintendent, countersigned by the selectmen of the town.

(1949 Rev., S. 613; September, 1957, P.A. 11, S. 34; 1958 Rev., S. 13-53; 1963, P.A. 226, S. 9; P.A. 03-115, S. 26.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes.



Section 13a-10 - Powers and duties. Bills. Account.

The superintendent of highways and bridges shall possess the powers and shall perform the duties in and for such town which are conferred and imposed by law upon the selectmen for the care and maintenance of highways, bridges and sidewalks, and all provisions of the general statutes or special acts conferring powers and imposing duties upon the selectmen for the care and maintenance of highways, bridges and sidewalks and the building and opening of new highways, bridges and sidewalks in any such town shall be construed to transfer such powers and duties to such superintendent. In towns having a board of finance he shall make and submit to such board all estimates for such maintenance and repair of highways, bridges and sidewalks and the building and opening of new highways, bridges and sidewalks each year at the time and in the manner provided by law for estimates by the board of selectmen. Such superintendent shall be limited in his expenditures made and liabilities incurred during any fiscal year to the appropriations made by such board of finance and approved by the town, except in case of actual necessity involving the immediate repair of any highway, bridge or sidewalk, and then not more than one thousand dollars. All bills against the town relating to such maintenance and repair of highways, bridges and sidewalks and the building and opening of new highways, bridges and sidewalks shall be certified by such superintendent and approved by the selectmen and, when so certified and approved, shall be paid by the treasurer of the town upon the requisition of the superintendent. No bill for material furnished to the superintendent for the use of the town shall be paid until the same is certified by the person furnishing such material to the effect that the materials called for by such bill have been actually delivered to the town and for the prices therein stated. On or before the first Tuesday of September in each year, the superintendent shall make and file with the board of finance in each town having a board of finance a detailed statement of disbursements made by him during the preceding fiscal year, with vouchers therefor. Such account shall be audited by the board of finance and, when so audited, shall be filed with the selectmen, who shall incorporate the same in their annual report.

(1949 Rev., S. 613; September, 1957, P.A. 11, S. 34; 1958 Rev., S. 13-53; 1963, P.A. 226, S. 10.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-11 - Adoption of town superintendent provisions.

The provisions of sections 13a-8 to 13a-11, inclusive, may be adopted, in the manner prescribed in section 9-369, at a regular or special meeting in any town. The selectmen of any town, upon the petition of five per cent of its electors, shall include in the warning of such regular or special meeting notice that the question of the approval or disapproval of said sections shall be voted upon. The designation of such question on the voting tabulator ballot shall be “Shall a town Superintendent of Highways and Bridges be appointed?”. If, upon the official determination of the result of such vote, it appears that a majority of all the votes upon said question are in approval of said question, said sections shall take effect from the date of such meeting, and a certificate of such approval signed by the town clerk shall be transmitted to the Secretary of the State, who shall record the same.

(1949 Rev., S. 615; 1953, S. 244d; 1958 Rev., S. 13-55; 1963, P.A. 226, S. 11; P.A. 86-170, S. 11, 13; P.A. 11-20, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.

See Sec. 7-9 re petitions for vote.



Section 13a-12 - Repair of highways in boroughs. Damages for defects.

Any town having a borough within its limits shall pay to such borough such part of the moneys, collected or appropriated by such town for the repairs of highways, as is agreed upon between the selectmen of such town and an equal number of the burgesses of such borough or, in the event of their disagreement, as is fixed by the casting vote of the Commissioner of Transportation, but no person who is at the same time both a selectman and a burgess shall act in any such matter. After making such payment, such town shall not be liable to repair any highway in such borough or for any damages which occur to any person or his property by reason of any defective highway in such borough, which shall be liable therefor as towns are liable; but such town shall continue to be liable to build and repair all bridges in such borough. All moneys received by any borough for such purpose shall be expended under the direction of its warden and burgesses, who may construct and repair highways therein and make and cause to be executed all proper orders relating thereto. The warden and burgesses may, from time to time, appoint a committee who shall superintend and direct the construction, maintenance and repairs of highways in such borough and execute their orders respecting the same; and such borough shall pay such committee such compensation as such warden and burgesses from time to time determine. The provisions of this section shall not take effect in any town until they have been approved by it; and a certified copy of the warning of the meeting approving the same and of the vote of approval shall, within ten days thereafter, be filed with the Secretary of the State.

(1949 Rev., S. 2130; 1958 Rev., S. 13-14; 1959, P.A. 152, S. 37; 1963, P.A. 226, S. 12; 1969, P.A. 768, S. 74.)

History: 1959 act substituted highway commissioner for local county commissioner to cast determining vote in municipal disputes; 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner of transportation for highway commissioner.

See Sec. 13a-149 re damages for injuries incurred because of defective roads or bridges.

Liability of town for defect in street in borough. 4 C. 205. Approval by town may be shown by conduct of town and borough. 65 C. 312. Borough liable before annual payment made. Id., 313. Cited. 77 C. 308. Right of agents of borough to remove obstruction from highway. 95 C. 325.



Section 13a-13 - Layout or repair of highways dividing towns.

A petition for an order for the laying out, repair, resurfacing or other improvement of any highway, which is the dividing line between two towns or adjoins the dividing line between two towns, or is located wholly within one town and land fronting thereon is located in another town, may be brought to a judge of the Superior Court by either of such towns if, in the opinion of the official or officials having charge of the repair or maintenance of highways in either of such towns, any such highway should be laid out, resurfaced or otherwise improved, and such towns are unable to agree as to whether such work should be done or as to the method of payment therefor. Such judge, after reasonable notice to all parties interested, if he finds that such highway should be laid out or such improvement should be made, shall order the layout of such highway or the making of such improvement, as the case may be, and provide in such order which of such towns shall make such layout or improvement and shall fix the proportion of the expense thereof which shall be paid by each of such towns.

(1949 Rev., S. 2142; 1958 Rev., S. 13-26; 1963, P.A. 226, S. 13.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-13a - Establishment of alternative design standards for roads and bridges.

(a) On or before January 1, 1999, the Commissioner of Transportation shall establish alternative design standards for bridges, principal and minor arterial roads, collector roads and local roads and streets.

(b) In establishing the standards required under subsection (a) of this section, the commissioner shall solicit and consider the views of chief elected officials and organizations, including, but not limited to, the Connecticut Trust for Historic Preservation, regional councils of governments, the Connecticut Council on the Arts, the Federal Highway Administration and the Rural Development Council.

(P.A. 98-118.)






Chapter 237 - State Highway System

Section 13a-14 - State highway system.

There shall be a system of state highways which shall include (1) state primary highways, which are highways serving the predominant flow of traffic between the principal towns of this state and between such towns and similar towns of the surrounding states; (2) state secondary highways, which are connecting and feeder highways which supplement the state primary system by serving the predominant flow of traffic between the smaller towns of the state and between such towns and other towns in this state and in surrounding states; and (3) state special service highways, which are highways which provide access from the primary and secondary systems of state highways to federal and state facilities.

(1961, P.A. 603, S. 2; 1963, P.A. 226, S. 14; P.A. 96-180, S. 32, 166.)

History: 1963 act replaced previous provisions: See title history; P.A. 96-180 replaced alphabetic Subdiv. indicators with numeric indicators, effective June 3, 1996.

Cited. 186 C. 300; 228 C. 350.

Cited. 44 CA 651.



Section 13a-15 - Inclusion of interstate highway system in state system.

All sections of the National System of Interstate and Defense Highways in Connecticut, commonly known as the interstate highway system, as provided for in the Federal Aid Highway Act of 1956, as amended, shall be included in the state highway system.

(1959, P.A. 21, S. 1; 1963, P.A. 226, S. 15.)

History: 1963 act replaced previous provisions: See title history.

Cited. 228 C. 358.



Section 13a-16 - Official map. Transfers to local jurisdiction.

The state highway system shall be that system of highways as shown on the official map marked “State of Connecticut, State Highway System, Committee to Reclassify All Public Roads, Edwards and Kelcey–Engineers and Consultants, January 13, 1961” and on file in the office of the commissioner and the Secretary of the State, as the same may be altered from time to time in accordance with the provisions of sections 13a-42, 13a-43, 13a-44, 13a-45 and 13a-56 and any other provisions of the general statutes authorizing or empowering the commissioner to plan, construct, reconstruct, repair, improve, manage, maintain and operate any highway. Before transferring any road from state to local jurisdiction within the time limits described below, the commissioner shall put such road in reasonably good condition and shall be open to negotiation with the selectmen of any town concerning the condition of any such road upon transfer for a period of at least sixty days before such transfer becomes effective. Transfers under this section shall take effect June 22, 1961, or as soon thereafter as it is practicable for the commissioner and the towns to effect the same, but not later than September 30, 1962, except for such transfers as are under arbitration. Any special act inconsistent herewith is repealed.

(1961, P.A. 603, S. 3; 1963, P.A. 226, S. 16.)

History: 1963 act replaced previous provisions: See title history.

Annotations to former statutes:

What constitutes “trunk line highway”. 125 C. 416.

Unless highway commissioner designates certain street is trunk line route, right to regulate parking belongs to town. 9 CS 107. No highway considered a part of the trunk line system except as established by law. 18 CS 261.

Annotations to present section:

Cited. 186 C. 300; 198 C. 185; 228 C. 358.



Section 13a-17 - Arbitration of town grievance. Appointment of arbitrators.

Any town aggrieved by the reclassification of highways as designated on the original official map marked “State of Connecticut, State Highway System, Committee to Reclassify All Public Roads, Edwards and Kelcey–Engineers and Consultants, January 13, 1961” or by the action taken by the commissioner pursuant to section 13a-42, 13a-43 or 13a-44 may elect to submit the matter to arbitration by a committee of three persons, one to be appointed by such town, one to be appointed by the commissioner and the third to be appointed by the two so appointed by the town and the commissioner. Such election of submission to arbitration shall be made by the town by advising the commissioner in writing within sixty days from the date said commissioner notifies the town of the action taken pursuant to section 13a-42, 13a-43 or 13a-44. The town shall appoint its arbitrator within thirty days after the commissioner advises the town in writing who he has appointed as the state's arbitrator. If the town does not elect to submit the matter to arbitration or appoint its arbitrator within the time hereinabove provided said action of the commissioner will become final. The provisions of chapter 909 shall apply to arbitration proceedings under the provisions of this section, the cost thereof, exclusive of the cost of expert testimony and other evidence offered by the town involved, to be chargeable to the state. The commissioner shall make such changes in said map as may be decided by arbitration or by appeal therefrom. The submission of a matter to arbitration under the provisions of this section shall stay any action of the commissioner under the provisions of section 13a-16.

(1961, P.A. 603, S. 4; 1963, P.A. 226, S. 17; 546; 1967, P.A. 235, S. 1; 1971, P.A. 307, S. 1.)

History: 1963 acts provided for charging of costs, exclusive of expert testimony and other evidence offered by town, to state and restated previous provisions: See title history; 1967 act replaced phrase re agreement with commissioner to submit dispute to arbitration with phrase re election to submit dispute to arbitration and included reference to grievances resulting from actions by commissioner pursuant to Sec. 13a-42, 13a-43 or 13a-44; 1971 act added provisions detailing submission to arbitration undertaken by town including pertinent deadlines.

Cited. 186 C. 300.



Section 13a-18 - Alterations in system.

Section 13a-18 is repealed.

(1961, P.A. 603, S. 3; 1963, P.A. 226, S. 18; 1969, P.A. 768, S. 263.)



Section 13a-19 - Powers of commissioner unaffected.

Nothing in sections 13a-14, 13a-16 and 13a-17 shall be construed to limit, restrict or derogate from any power, right or authority of the commissioner contained in any other statute.

(1961, P.A. 603, S. 11; 1963, P.A. 226, S. 19; 1969, P.A. 768, S. 75.)

History: 1963 act replaced previous provisions: See title history; 1969 act deleted reference to repealed Sec. 13a-18.



Section 13a-20 - Definitions.

As used in this part, unless the context indicates a different meaning or intent:

(a) “Expressway” means a highway at such locations or between such termini as are herein or may by act of the General Assembly hereafter be established, which is planned, constructed or operated under the provisions of this part and which may provide separation of opposing traffic of vehicles and elimination of cross traffic of vehicles as deemed necessary by the commissioner and access to which is allowed only at highway intersections designated by the commissioner, together with and including all such bridges, buildings, structures and facilities related thereto, including all such restaurant, gasoline station and other service facilities and public conveniences as may be proper purposes for the expenditure of public moneys in connection with such highway, as the commissioner may determine;

(b) “Bond declaration” means a written instrument, signed by the commissioner or Treasurer and filed or to be filed in the office of the Secretary of the State;

(c) “Cost”, when used with reference to construction of an expressway or highway, means, as of any particular date, the costs thereafter to be incurred of planning, designing, constructing and landscaping such expressway or highway and all approaches, bridges and roads connecting thereto or connecting parts thereof, of all lands, property rights, rights-of-way, easements and franchises necessary or convenient for such construction, of all machinery and equipment, and of traffic estimates, administration, engineering, architectural and legal services, plans, specifications, surveys, and estimates of costs and revenues, financing charges, interest prior to or during construction, and all such other expenses thereafter to be incurred as may be necessary or incident to the financing and construction of such expressway or highway and the placing of the same fully in operation, and may include such part as may be determined in a bond declaration related to such expressway or highway of any similar costs and expenses related to such expressway or highway theretofore incurred by the state or the commissioner and such reserves for the payment or security of principal of or interest on bonds as may be determined in a bond declaration related to such expressway or highway;

(d) “Treasurer” means the State Treasurer and includes each and all of his successors in office or authority; and

(e) “Highway”, as used in sections 13a-22 and 13a-25, means any highway laid out or maintained by the state.

(1953, 1955, June, 1955, S. 1208d; 1957, P.A. 558, S. 1; 1958 Rev., S. 13-158; 1959, P.A. 132, S. 16; 1963, P.A. 226, S. 20; P.A. 77-614, S. 19, 73, 610; P.A. 87-496, S. 68, 110; P.A. 97-62, S. 1; P.A. 00-196, S. 6.)

History: 1959 act removed references to repealed statutes in Subsec. (c); 1963 act replaced previous provisions: See title history; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (b); P.A. 97-62 deleted Subsecs. (b) and (c) defining “Expressway Bond Committee” and “bond” and redesignated existing Subsecs. (d) to (g), inclusive, as (b) to (e), respectively; P.A. 00-196 amended Subsec. (b) by deleting reference to Secs. 13a-199 to 13a-200, inclusive.

Cited. 198 C. 185.

Cited. 19 CS 492.

Distinguishing features of expressways discussed. 4 Conn. Cir. Ct. 373.



Section 13a-21 - Construction of Governor John Davis Lodge Turnpike.

(a) The commissioner is authorized and directed to plan and construct, under the provisions of this part, an expressway which is hereby established at the following location or such part or parts thereof as may from time to time, by a bond declaration, or any amendment thereof signed or approved by the commissioner, be determined to be suitable for such expressway: Beginning at a point on the Connecticut-New York state line near the village of Port Chester, New York, and running, with such omissions and for such distance as may from time to time be so determined in such a declaration or amendment thereof, thence in a general northeasterly direction to New Haven, and thence in a general easterly direction via the Baldwin Bridge over the Connecticut River to a point at or near the East Lyme-Waterford town line, and thence in a general northeasterly direction to a point at or near Norwich, and thence in a general northeasterly direction to a point on the Connecticut-Rhode Island state line in Killingly. Such expressway shall be included in the state highway system.

(b) The expressway constructed under the provisions of subsection (a) of this section shall be designated as the “Governor John Davis Lodge Turnpike”.

(1953, 1955, June, 1955, S. 1209d; 1955, S. 1210d; 1958 Rev., S. 13-159, 13-160; 1963, P.A. 226, S. 21, 22; P.A. 86-201, S. 1; P.A. 97-62, S. 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-201 amended Subsec. (b) by changing the name of the expressway from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike; P.A. 97-62 deleted reference to Secs. 13a-199 to 13a-220, inclusive.

Section vested ultimate and exclusive responsibility for planning and constructing expressway in highway commissioner. 204 C. 177.

Cited. 19 CS 497.



Section 13a-22 - Construction of separate expressway. Easterly portion of turnpike.

(a) The commissioner is authorized to plan and construct, under the provisions of this part, a separate expressway which is hereby established at such part or parts of the location of the highway constituting, on January 30, 1957, the expressway mentioned in section 13a-21 as may, from time to time, by a bond declaration or any amendment thereof signed or approved by the commissioner, be determined to be suitable for such expressway or highway. Such expressway or highway shall be included in the state highway system. The commissioner may construct with respect to such highway such related buildings and facilities. Any such highway, if financed by the issuance of expressway bonds described in a bond declaration signed by the commissioner or Treasurer after January 1, 1957, shall become and is hereby established as an expressway without further action of the General Assembly.

(b) The highway constructed pursuant to subsection (a) of this section beginning at the easterly end of approaches to the Raymond E. Baldwin Bridge over the Connecticut River and ending at a point on the Connecticut-Rhode Island state line in Killingly shall be constructed, whether or not as an expressway, as a divided highway with not less than four lanes at all points. Nothing contained herein shall preclude the completion and use of the two-lane and undivided sections planned prior to May 28, 1957, but the commissioner is authorized and directed to add the additional two lanes.

(1955, June, 1955, S. 1236d; 1957, P.A. 2, S. 3; 558, S. 4; 1958 Rev., S. 13-186 (c), (d); 1963, P.A. 226, S. 23; P.A. 81-67, S. 1, 7; P.A. 96-180, S. 139, 166; P.A. 97-62, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 81-67 set the tolls at $0.35 for passenger vehicles and $0.30 per axle for commercial vehicles; P.A. 96-180 amended Subsec. (a) to delete provisions re toll highways and collection of tolls, effective June 3, 1996; P.A. 97-62 amended Subsec. (a) to delete requirement for written approval of Expressway Bond Committee and to delete reference to Secs. 13a-199 to 13a-220, inclusive.



Section 13a-23 - Authority of commissioner.

The commissioner may (a) plan, construct, reconstruct, repair, improve, manage, maintain and operate expressways, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate and use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of such expressways; (b) retain and employ consultants and assistants on a contract or other basis for rendering legal, financial, professional, technical or other assistance and advice necessary to carry out the provisions concerning expressways; (c) limit ingress to or egress from, and establish regulations for the use of, any expressways, and (d) do all things necessary or convenient to carry out the purposes and exercise the powers expressly given in this part.

(1953, 1955, June, 1955, S. 1211d; 1958 Rev., S. 13-161; 1963, P.A. 226, S. 24; P.A. 96-180, S. 140, 166; P.A. 97-62, S. 4.)

History: 1963 act replaced previous provisions: See title history; P.A. 96-180 deleted reference to repealed Secs. 13a-156 and 13a-161, effective June 3, 1996; P.A. 97-62 deleted reference to Secs. 13a-199 to 13a-220, inclusive.

Cited. 150 C. 343.



Section 13a-24 - General authority of commissioner not limited.

Nothing contained in this part shall be construed to limit, restrict or derogate from any power, right or authority of the commissioner existing under or pursuant to any other act of the General Assembly.

(1953, June, 1955, S. 1238d; 1958 Rev., S. 13-188; 1963, P.A. 226, S. 25; P.A. 96-180, S. 141, 166; P.A. 97-62, S. 5; June Sp. Sess. P.A. 98-1, S. 77, 121.)

History: 1963 act replaced previous provisions: See title history; P.A. 96-180 deleted reference to repealed Secs. 13a-156 and 13a-161, effective June 3, 1996; P.A. 97-62 deleted reference to Secs. 13a-199 to 13a-220, inclusive; June Sp. Sess. P.A. 98-1 removed a comma after “part”, effective June 24, 1998.



Section 13a-25 - Additional referees for land acquisition proceedings.

Whenever the Chief Justice of the Supreme Court finds that the number of state referees available for the performance of the duties of state referees under subsection (c) of section 13a-73, sections 13a-74 and 13a-76, subsection (d) of section 32-658 and sections 32-659 and 32-660 is not sufficient to consider and act upon the acquisition of land and buildings for a stadium facility and related parking facilities, as defined in section 32-651, with reasonable promptness, said Chief Justice, upon the application of the commissioner or the secretary, as the case may be, may appoint such number of additional state referees as necessary to expedite the performance of such duties. Such appointments may be made from time to time and for such period of time, not more than two months in length, as designated by the Chief Justice. Such additional state referees shall have the same powers and duties as state referees appointed under section 52-434, with respect to the granting of the approvals and the performance of other duties of state referees in the acquisition of land and buildings for such expressway, highway, stadium facility and related parking facilities and shall receive such reasonable compensation as is determined by the Chief Justice, and such compensation and expenses incurred in the conduct of any hearings by such state referees shall be paid as a part of the cost thereof.

(1953, 1955, June, 1955, S. 1230d; 1958 Rev., S. 13-180; 1963, P.A. 226, S. 26; Sept. Sp. Sess. P.A. 93-1, S. 14, 35; P.A. 97-62, S. 6; Dec. Sp. Sess. P.A. 98-1, S. 34, 43; P.A. 99-241, S. 58, 66; P.A. 00-140, S. 26, 40; P.A. 02-103, S. 52.)

History: 1963 act replaced previous provisions: See title history; Sept. Sp. Sess. P.A. 93-1 added references to acquisition of land and buildings for a stadium facility or practice facility, effective September 28, 1993; P.A. 97-62 deleted reference to any expressway or highway financed under Secs. 13a-199 to 13a-220, inclusive; Dec. Sp. Sess. P.A. 98-1 added references to acquisition of land and buildings for the stadium facility and infrastructure improvements and deleted references to repealed Secs. 32-387 to 32-389, inclusive, and the practice facility, effective January 12, 1999; P.A. 99-241 deleted “stadium facility or infrastructure improvements” and added “sportsplex and related parking facilities”, changing corresponding statutory references accordingly, effective July 1, 1999; P.A. 00-140 updated certain statutory references consistent with changes in said act, made technical changes for purposes of gender neutrality and replaced reference to the former Hartford sportsplex with reference to the stadium facility defined in Sec. 32-651, effective May 2, 2000; P.A. 02-103 made a technical change.



Section 13a-26 - Parkways and freeways.

(a) Definitions. As used in this section, “parkway” means any state highway receiving special treatment in landscaping and marginal planting, especially designed for, and devoted exclusively to, the use and accommodation of noncommercial motor vehicle traffic and to which access may be allowed only at highway intersections designated by the commissioner and designed by him so as to eliminate cross traffic of vehicles, and “freeway” means any state highway designed to separate through, high-speed, noncommercial motor vehicle traffic from all other types of traffic by the use of independent traffic lanes. Connection between local traffic and through traffic lanes shall be provided at intervals in the discretion of the commissioner.

(b) Construction. The commissioner shall, upon direction by the General Assembly, lay out and construct any state highway as a parkway or freeway. Said commissioner, prior to such construction, shall submit to the General Assembly the following information concerning such construction of any parkway or freeway: The approximate cost of the parkway or freeway and a definite route with an official map showing the towns through which it will pass. The commissioner shall not alter the route submitted except with the advice and approval of the Governor and the Attorney General, and changes therein shall not be approved until a public hearing or hearings are held at which the towns affected and their residents may be heard.

(c) Service highways. As an adjunct of any parkway or freeway, the commissioner is authorized to lay out and construct highways and drives, to be designated as service highways, to provide access from areas adjacent to a parkway or freeway and to provide for the restriction or elimination of cross traffic on such parkway or freeway, when he deems the same to be necessary in the public interest.

(d) Acquisition of land. The commissioner may purchase or take any real property or rights in real property necessary or required for the construction, alteration, extension, widening, change of grade or improvement of such parkways, freeways or service highways in the same manner as is provided in the general statutes in the case of state highways. The provisions of the general statutes relating to state highways not inconsistent with the provisions of this section shall apply to parkways, freeways and service highways.

(e) Alteration. The commissioner, with the advice and approval of the Governor and the Attorney General, may alter the layout or construction or use of any such authorized parkway or freeway, or designated portions thereof, when, in their opinion, such change would be in the interests of public convenience, safety and necessity.

(f) Vehicle use of Wilbur Cross Parkway and Merritt Parkway. Regulations. The provisions of this part restricting the use and accommodation of motor vehicle traffic on parkways to noncommercial vehicles shall not apply to use of the Merritt and Wilbur Cross Parkways by (1) taxicabs, as defined in section 13b-95, (2) vanpool vehicles, as defined in section 14-1, or (3) service buses, service buses for students with special needs, or two-axle, four-wheeled type II, registered school buses with a gross vehicle weight rating of ten thousand pounds or less, which are owned by or under contract to a public, private or religious school or public school district and which are engaged in the transportation of school children to and from school or school activities, provided (A) such service buses conform to the regulations establishing the maximum weight, length, height or width of vehicles permitted to use such parkways; (B) such school buses are not more than ninety-eight inches high, eighty-four inches wide and two hundred three inches long; and (C) such service buses for students with special needs are not more than one hundred twenty inches high, ninety inches wide and two hundred eighty-eight inches long. The Office of the State Traffic Administration shall adopt regulations in accordance with chapter 54 establishing the maximum allowable length and height for any vanpool vehicle using said Merritt and Wilbur Cross Parkways and, not later than July 1, 1984, publish in the Connecticut Law Journal a notice of intent to adopt proposed regulations, as defined in section 4-166, reducing the maximum weight, length, height or width of, or limiting the registration classes of, motor vehicles permitted to use such parkways, in order to fully carry out the prohibition on the operation of commercial motor vehicles on such parkways.

(1949 Rev., S. 2257, 2258; 1958 Rev., S. 13-139; 1959, P.A. 434, S. 1; 1963, P.A. 226, S. 27; P.A. 79-175, S. 1, 3; P.A. 80-483, S. 58, 186; P.A. 84-327, S. 1, 3; P.A. 85-255; P.A. 94-94; May 25 Sp. Sess. P.A. 94-1, S. 69, 130; P.A. 12-132, S. 6; P.A. 14-199, S. 15.)

History: 1959 act removed exception for Merritt Parkway in Subsec. (e); 1963 act replaced previous provisions: See title history; P.A. 79-175 added Subsec. (f) re taxicabs and vanpool vehicles on Merritt and Wilbur Cross Parkways; P.A. 80-483 made technical changes; P.A. 84-327 amended Subsec. (f) to substitute state traffic commission for commissioner of transportation and to require commission to publish notice in Connecticut Law Journal re proposed parkway motor vehicle regulations; P.A. 85-255 amended Subsec. (f), permitting certain school vans to use the Merritt and Wilbur Cross Parkways; P.A. 94-94 amended Subsec. (d) by deleting “is authorized to” after “commissioner” in the first sentence and inserting “may” in lieu thereof, and amended Subsec. (f), to permit single-axle, type II, registered school buses with a gross vehicle weight rating of 9,600 pounds or less to use the Merritt and Wilbur Cross Parkways, and adding a proviso that such school buses are to be no more than 98 inches high, 84 inches wide and 203 inches long; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (f)(3) to delete reference to “single-axle” and substitute reference to “two-axle, four-wheeled” type II registered school buses; P.A. 12-132 amended Subsec. (f) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; P.A. 14-199 amended Subsec. (f) to add service buses for students with special needs and replace “nine thousand six hundred” with “ten thousand” re maximum vehicle weight in Subdiv. (3), to designate existing provisions re service buses and school buses as Subparas. (A) and (B), to add Subpara. (C) re service buses for students with special needs and to make a technical change, effective June 12, 2014.

See Sec. 13a-58 re public hearing on proposed layout of new highways.

Rules pertaining to abutters on conventional highways are not applicable to a trunk line highway. 144 C. 289. Cited. 180 C. 11.

Conditions outlined under which parkways and freeways may be established. 18 CS 263.

Distinguishing features of parkways discussed. 4 Conn. Cir. Ct. 373.



Section 13a-26a - Improved height restriction notification on Merritt Parkway.

The Department of Transportation shall investigate and identify methods to improve notification of height restrictions on the Merritt Parkway.

(P.A. 13-277, S. 52.)

History: P.A. 13-277 effective July 1, 2013.



Section 13a-27 - Wilbur Cross Parkway. Restricted use.

Section 13a-27 is repealed, effective July 13, 2011.

(1949 Rev., S. 2274, 2275; 1955, S. 1203d; 1958 Rev., S. 13-152, 13-153; 1963, P.A. 226, S. 28; P.A. 11-256, S. 57.)



Section 13a-28 - Transferred

Transferred to Chapter 238, Sec. 13a-117a.



Section 13a-29 - Hartford bridges part of state highway system.

All rights, funds and properties formerly owned or controlled by the Greater Hartford Bridge Authority, together with all bridges or other properties operated by it or under its jurisdiction or control, shall continue to be vested in the state, and all such bridges and all approach or connecting highways incidental thereto shall be maintained by the Commissioner of Transportation and continue to be a part of the state highway system.

(1959, P.A. 132, S. 11; 1963, P.A. 226, S. 30; 1967, P.A. 604, S. 1; 1969, P.A. 182, S. 1; 768, S. 76; 1972, P.A. 294, S. 13; P.A. 73-675, S. 8, 44; P.A. 74-342, S. 15, 43.)

History: 1963 act replaced previous provisions: See title history; 1967 act revised provision re toll charges to provide that tolls be the highest charge possible without reducing revenues by discouraging use of bridges rather than to provide that they be sufficient to cover maintenance and operation costs of bridges and to cover various bonds; 1969 acts amended Subdiv. (2) re cutoff for tolls on bridges and substituted commissioner of transportation for highway commissioner; 1972 act made technical correction; P.A. 73-675 substituted transportation fund for highway fund; P.A. 74-342 deleted provisions re collection of various tolls and re employment of officers, agents, consultants, etc.



Section 13a-29a - Seniority rights of former bridge authority employees.

The Commissioner of Transportation shall add such period of employment as any employee of the Department of Transportation previously had in the employ of the Greater Hartford Bridge Authority to the time such employee has accrued as an employee of said department for the purpose of determining such employee's seniority for any reason which may be required by law, rule or regulation.

(February, 1965, P.A. 560; 1969, P.A. 768, S. 77.)

History: 1969 act substituted commissioner and department of transportation for highway commissioner and department.



Section 13a-30 - Founders Bridge named.

The highway bridge across the Connecticut River, between State Street in Hartford and the dike in East Hartford, is designated as “Founders Bridge”.

(1955, S. 1261d; 1958 Rev., S. 13-235; 1963, P.A. 226, S. 31.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-31 - Gold Star Memorial Bridge named.

The bridge, with approaches, constructed over the Thames River by the Groton-New London Bridge Commission, shall be designated as the “Gold Star Memorial Bridge” in honor of those members of the armed forces of the United States from Groton, New London and Waterford, who lost their lives during World War I, World War II and the war in Korea. The commissioner shall erect suitable plaques on each end of said bridge.

(1951, S. 1252d; 1958 Rev., S. 13-193; 1963, P.A. 226, S. 32.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-32 - Thames River Bridge. Location.

The commissioner is authorized and directed, to the full extent but only to the extent permitted by moneys, appropriations and allotments becoming available under sections 13a-239 to 13a-246, inclusive, and allotments becoming available under any other law, to construct a new state highway, which is made hereby a part of the state highway system and is hereinafter sometimes referred to as the “project”, as a two-lane facility from a point on the Governor John Davis Lodge Turnpike northerly of the toll station existing in Montville, prior to 1985, to a point on Connecticut Route 12 not more than two thousand feet south of Connecticut Route 27, including and over a new bridge, which is hereinafter sometimes referred to as the “bridge”, across the Thames River from a point northerly of the developed portion of Fort Shantok State Park in Montville to a point southerly of the Norwich Hospital in Preston.

(1961, P.A. 541, S. 1; 1963, P.A. 226, S. 33; 547; P.A. 86-201, S. 2; P.A. 91-407, S. 3, 42.)

History: 1963 acts specified “the developed portion of” Fort Shantok State Park and restated previous provisions: See title history; P.A. 86-201 changed reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike; P.A. 91-407 revised site description to acknowledge the removal of toll booths.



Section 13a-33 - Powers and duties of commissioner.

Subject to the limitations referred to in section 13a-32, the commissioner is authorized (a) to plan, design, lay out, construct, reconstruct, relocate, improve, maintain and operate the project, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate or use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of the project, and, to that end, to do and perform with respect to the project any act or thing which is mentioned or referred to in subsection (a) of section 13a-239; (b) to retain and employ consultants and assistants on a contract or other basis for rendering professional, legal, fiscal, engineering, technical or other assistance and advice; (c) to limit ingress to or egress from, and establish regulations for the use of, the project; and (d) to do all things necessary or convenient to carry out the purposes and duties and exercise the powers expressly given in sections 13a-32 to 13a-35, inclusive, 13a-127, 13a-160 and 13a-239 to 13a-246, inclusive. Except as otherwise stated in section 13a-32, nothing contained in sections 13a-33, 13a-34, 13a-35, 13a-127, 13a-160 and 13a-239 to 13a-246, inclusive, shall be construed to limit or restrict, with respect to the project, any power, right or authority of the commissioner existing under or pursuant to any other law.

(1961, P.A. 541, S. 4; 1963, P.A. 226, S. 34.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-34 - Commissioner to maintain project.

The project and all approach or connecting highways incidental thereto shall be maintained by the commissioner and be part of the state highway system.

(1961, P.A. 541, S. 12; 1963, P.A. 226, S. 35; P.A. 73-675, S. 9, 44; P.A. 75-568, S. 6, 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted reference to transportation fund in view of its incorporation into general fund.



Section 13a-35 - Protection of obligation for Governor John Davis Lodge Turnpike.

In order to observe or fulfill any obligation of the state created by or pursuant to part IV of chapter 234 of the 1958 revision of the general statutes, as amended, prior to June 13, 1961, or to permit certain vehicular passage between the Governor John Davis Lodge Turnpike and the project without violation of any such obligation, the commissioner is specifically empowered at any time to prohibit or otherwise restrict, or on behalf of the state to agree to prohibit or otherwise restrict, the passage of all or any motor vehicles to said project from Connecticut Route 32 or any route generally parallel thereto west of the Thames River and east of the Governor John Davis Lodge Turnpike or from the project to any such route.

(1961, P.A. 541, S. 15; 1963, P.A. 226, S. 36; P.A. 86-201, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-201 changed reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike.






Chapter 238 - Highway Construction and Maintenance

Section 13a-36 - Milestones to be reset.

The commissioner shall reset any milestone found in the course of the construction by him of any highway which follows approximately the route of an ancient turnpike or highway.

(1949 Rev., S. 2249; 1958 Rev., S. 13-136; 1963, P.A. 226, S. 37.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-37 - Determination of boundaries.

If, in the opinion of the commissioner, the boundary lines or limits of any state highway have become lost or uncertain, he may cause a map or maps of such highway to be made and may reestablish such boundary lines or limits as, in his opinion, they were originally established. Said commissioner shall, by written notice to the selectmen of the town in which any such highway is situated and to each known adjoining proprietor on any such highway, by registered or certified mail to the last-known address, give a description of such boundaries or limits as reestablished and file with the town clerk of such town a copy of such map or maps which shall clearly define the lines of such highway and the bounds thereof. The lines, boundaries and limits so defined shall be the lines, boundaries and limits of such highway, unless any person or town claiming to be aggrieved thereby has taken an appeal to the Superior Court within sixty days from the filing of such map or maps, and said court has, after full hearing, found and determined new lines for such highway and rendered judgment defining the same. If said commissioner is unable to prove the location of any such boundaries or limits, he may purchase or condemn such right-of-way over land adjoining the traveled portion of the highway as is, in his opinion, necessary for highway purposes under the provisions of part IV of this chapter, or may make written agreements with the owners thereof concerning such lines, such agreements to be executed in the manner required for deeds and recorded in the office of the town clerk in which such land is located by the commissioner. Said commissioner shall mark such boundaries or limits by a uniform and distinctive type of marker. The expenses, costs and fees of the commissioner for legal, engineering or other services, land damage or other damages in reestablishing or locating such boundary lines shall be paid from the funds received from the Commissioner of Motor Vehicles.

(1949 Rev., S. 2230; 1958 Rev., S. 13-110; 1961, P.A. 162; 1963, P.A. 226, S. 38; 1971, P.A. 870, S. 102; P.A. 76-436, S. 328, 681.)

History: 1961 act provided agreements between commissioner and owners be written, executed in manner of deeds and recorded in town clerk's office; 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending cases deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

See Sec. 13a-39 re selectmen's authority to define bounds of highways.

Necessary width of highway for tree planting discussed. 6 CS 5. Burden on commissioner to prove true location of lost boundary line. 7 CS 135. Cited. Id., 436. “Appeal” from reestablishment of lost boundaries. Id., 516. “Adjoining proprietors” does not include estate administrator; compared with Sec. 13a-73(b) (formerly Sec. 13-145). 11 CS 39. Cited. 27 CS 472.



Section 13a-38 - Entry on private property to determine boundary.

The commissioner or his agent may enter upon private property for the purpose of surveying or examining such property for the determination of the boundary line of any highway under his control. He shall use care so that no unnecessary damage shall result, and the state shall be liable to the owner of any property for any damage he causes such owner.

(1949 Rev., S. 2194; 1958 Rev., S. 13-79; 1961, P.A. 137, S. 1; 1963, P.A. 226, S. 39.)

History: 1961 act removed provision re commissioner's power to lay out, alter, construct, reconstruct, etc. highways whenever “interest of the state so requires”; 1963 act replaced previous provisions: See title history.

See Sec. 13a-60 re entry upon private property necessitated by alteration of highways.

Cited. 125 C. 413; 129 C. 83. Does not imply consent on the part of the state to be sued. 146 C. 316.

Cited. 6 CS 5. Complaint alleging that highway commissioner unnecessarily discharged surface water onto plaintiff's land is good against demurrer. Id., 485. Commissioner not authorized by section to condemn property or to enter into contracts. 18 CS 264. Requires allegation that damage complained of was unnecessary. 20 CS 142.



Section 13a-39 - Selectmen to define bounds of highway.

Whenever the boundaries of any highway have been lost or become uncertain, the selectmen of any town in which such highway is located, upon the written application of any of the proprietors of land adjoining such highway, may cause to be made a map of such highway, showing the fences and bounds as actually existing, and the bounds as claimed by adjoining proprietors, and shall also cause to be placed on such map such lines as in their judgment coincide with the lines of the highway as originally laid down. Such selectmen shall cause a notice to be printed for at least two days in a daily paper having a general circulation in the town in which such highway is located, and shall send a written or printed notice to each known adjoining proprietor on such highway, setting forth the name or location of the highway, a description of the portions to be reestablished, the place and time where such map may be seen, and the time, not less than two weeks from the date of the issue of such notice, when and place where all parties interested may be heard under oath in regard to such reestablishment. Such selectmen may adjourn such hearing from time to time and, upon reaching a decision, shall cause the same to be published as aforesaid and a notice of the same to be sent to all known adjoining proprietors. Such decision shall specifically define the line of such highway and the bounds thereof and shall be recorded in the records of the town in which such highway is located, and the lines and bounds so defined and established shall be the bounds of such highway unless changed by the Superior Court upon appeal from such decision of the selectmen.

(1949 Rev., S. 2166; 1958 Rev., S. 13-49; 1963, P.A. 226, S. 40; P.A. 76-436, S. 329, 681.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

See Sec. 13a-37 re determination of boundaries by Transportation Commissioner.

As to former acts. 73 C. 575. Scope of act; procedure before selectmen. 83 C. 101. All steps provided to be strictly followed; various points considered. 84 C. 646. Legislature intended board of selectmen to determine the width and length of the highway under section. 309 C. 608.

Cited. 14 CA 521. Town's board of selectmen exceeded its authority when it determined that a highway existed on plaintiff's property where a highway did not previously exist. 131 CA 24; judgment reversed, see 309 C. 608. Recourse to section presupposes a prior determination that the road in question has been deemed a public highway. 137 CA 1.

Cited. 11 CS 429. Selectmen have no discretion; their duty is precise. 15 CS 404. Cited. 27 CS 472.



Section 13a-40 - Appeal.

Any person aggrieved by such decision may appeal to the superior court for the judicial district where such highway is situated within ten days after notice of such decision has been given, which appeal shall be in writing, containing a brief statement of the facts and reasons of appeal and a citation to such selectmen and all adjoining proprietors on such highway to appear before said court, and said court, or any judge thereof, may direct the time of appearance and the manner of service. Said court may review the doings of such selectmen, examine the questions in issue by itself or by a committee, confirm, change or set aside the doings of such selectmen, and make such orders in the premises, including orders as to costs, as it finds to be equitable. The clerk of said court shall cause a certified copy of the final decree of said court to be recorded in the records of the town in which such highway is located, and, if such decree changes the bounds defined and established by the decision of such selectmen, the bounds defined and established by such decree shall be the bounds of such highway.

(1949 Rev., S. 2167; 1958 Rev., S. 13-50; 1963, P.A. 226, S. 41; P.A. 76-436, S. 330, 681; P.A. 78-280, S. 1, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 14 CA 521, 523. Superior Court, in its review of a determination by town's board of selectmen, may conduct a trial de novo. 131 CA 24; judgment affirmed, see 309 C. 608.

Cited. 11 CS 429; 27 CS 472.



Section 13a-41 - Bounds of new highways to be marked and recorded.

Whenever a new highway has been laid out by authority of any town or city, such highway shall be marked or defined in the following manner: At the beginning and termination by stone, steel or iron bounds on each side, and a stone, steel or iron bound at each angle or deflection between the beginning and termination. Stone bounds shall be not less than four inches square by two feet in length, with a mark on the top. Steel or iron bounds shall be not less than one inch in diameter if round, or not less than one inch square, and shall be two and one-half feet in length. No new highway shall be deemed legally located, or a legal highway, until so marked or defined. The authorities of towns or cities making the layout shall at least once in five years personally examine such bounds and renew all lost or misplaced ones. Any person owning land bounded in part or wholly by a highway may make application in writing to the authorities of the town or city in which such land is located for bounds to be placed on such described land. Such authorities shall thereupon place on the lines of the highway on such described lands bounds as hereinbefore described, provided the cost of procuring and the estimated cost of placing the same shall be first paid to such authorities by the applicant. The authorities of towns and cities making such layout shall have an adequate description of such bounds recorded in towns in the town clerk's office and in cities in the office in which records of streets or highways are made.

(1949 Rev., S. 2168; 1958 Rev., S. 13-51; 1963, P.A. 226, S. 42.)

History: 1963 act replaced previous provisions: See title history.

Where committee cannot find original street lines, city may make new layout of street according to charter. 69 C. 558. Section does not empower municipality to fix disputed boundaries, but only permanently to mark undisputed lines. 73 C. 575.

When roadway leading to cemetery deemed dedicated to public use. 11 CS 429. When monuments are required. 13 CS 70.



Section 13a-42 - Taking of roads into state system.

The commissioner may take into the state highway system any highway, section of highway or appurtenances thereto when said commissioner finds that it is in the best interest of the state to do so, and such highway, section of highway or appurtenances thereto conform to the definitions set out in section 13a-14. Any town may petition the commissioner to take a road of such town into such state system whenever it considers such road as conforming to the definitions set out in section 13a-14. Said commissioner shall act upon the petition within three months after receipt thereof. Any town aggrieved by the action of the commissioner may elect to submit the matter to arbitration in the manner provided in section 13a-17.

(1961, P.A. 603, S. 6; 1963, P.A. 226, S. 43; 1967, P.A. 236.)

History: 1963 act replaced previous provisions: See title history; 1967 act added provisions re town's petition for commissioner to take town road into state system.

See Sec. 13a-45 re effective date of transfers or abandonments.

See Sec. 13a-46 re transfer of rights in lands as part of transfer of roads.



Section 13a-43 - Abandonment of state highway.

The commissioner may, in connection with a new highway constructed in a town, abandon any highway, or section or appurtenance thereof, in the state highway system no longer conforming with the definitions set out in section 13a-14 or no longer serving the best interest of the state as a part of the state highway system, upon notice to the board of selectmen of the town wherein such highway, or section or appurtenance thereof, is located, and such highway, or section or appurtenance thereof, shall revert to the town unless legally abandoned by it. Before abandonment of any part of the state highway system, the commissioner shall put the same in reasonably good condition, except where the same is no longer useful or necessary for highway purposes. Any town aggrieved by the abandonment of any part of any road, or section or appurtenance thereof, may elect to submit the matter to arbitration as provided in section 13a-17.

(1949 Rev., S. 2231; 1953, S. 1198d; 1958 Rev., S. 13-111; 1961, P.A. 603, S. 7; 1963, P.A. 226, S. 44; 1967, P.A. 235, S. 2.)

History: 1961 act made certain technical changes to conform to creation of the state highway system and allowed abandonment of part of highway system without putting road “in reasonable good condition” when road is “no longer useful or necessary for highway purposes”; 1963 act replaced previous provisions: See title history; 1967 act linked abandonment with new highway construction, replacing provision allowing abandonment with town's consent and provision re town submitting grievance to arbitration.

See Sec. 13a-45 re effective date of transfers and abandonments.

See Sec. 13b-205 re railroad company's authority to take land in discontinued highways.

Cited. 129 C. 83.



Section 13a-44 - Transfer of state highway to town.

The commissioner may transfer any highway, or section or appurtenance thereof, in the state highway system to the town or towns through which such highway, or section or appurtenance thereof, runs when it does not conform with the definitions set out in section 13a-14 or no longer serves the best interest of the state as a part of the state highway system, provided the commissioner shall put the same in reasonably good condition. Any town aggrieved by the transfer of any highway, or section or appurtenance thereof, may elect to submit the matter to arbitration as provided in section 13a-17.

(1949 Rev., S. 2234; 1958 Rev., S. 13-116; 1961, P.A. 603, S. 8; 1963, P.A. 226, S. 45; 1967, P.A. 235, S. 3.)

History: 1961 act removed provision for state to accept part of town highway system as state road on transfers of state highways to towns, made technical changes to conform to the creation of the state highway system and added proviso re putting roads to be transferred “in reasonably good condition”; 1963 act replaced previous provisions: See title history; 1967 act deleted requirement that towns consent to transfer of roads but added provision for aggrieved town's submission of a transfer decision to arbitration.

See Sec. 13a-45 re effective date of transfers and abandonments.

See Sec. 13a-46 re transfer of rights in lands as part of transfer of roads.



Section 13a-45 - Effective date of transfers and abandonments.

Transfers or abandonments under section 13a-42, 13a-43 or 13a-44 shall be effective sixty days after notice thereof has been given by the commissioner to the selectmen of the town involved, provided notice of any such transfer or abandonment and a description of the highway, or portion or appurtenance thereof, so transferred or abandoned have been filed in the office of the town clerk of the town within which such highway, or portion or appurtenance thereof, lies within such sixty days.

(1961, P.A. 603, S. 9; 1963, P.A. 226, S. 46.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-46 - Transfers of rights in lands on transfer of roads.

The commissioner shall transfer all right, title and interest vested in the state with the transfer of any highway, or portion or appurtenance thereof, to a town and shall assume all right, title and interest in or to lands previously vested in such town upon accepting any highway, or portion or appurtenance thereof, as part of the state highway system. Upon any such transfer or acceptance of a highway, or portion or appurtenance thereof, by the commissioner or the town, the commissioner or the town, as the case may be, shall assume full responsibility, authority, liability and jurisdiction over such highway, or portion or appurtenance thereof, as of the effective date of such transfer or acceptance.

(1961, P.A. 603, S. 12; 1963, P.A. 226, S. 47.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-47 - Powers of commissioner unaffected.

Nothing in sections 13a-42 to 13a-46, inclusive, shall be construed to limit, restrict or derogate from any power, right or authority of the commissioner contained in any other statute.

(1961, P.A. 603, S. 11; 1963, P.A. 226, S. 47a.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-48 - Acceptance of highways by municipalities.

Any municipality whose duty it is to maintain the highways within its limits may, at any annual or special meeting held for that purpose, accept as a public highway any proposed highway situated in such municipality, provided any municipality in which a town meeting is the legislative body may by ordinance or resolution delegate the power to accept public highways to the board of selectmen in accordance with such procedures as the municipality may establish in the ordinance or resolution, and any municipality may, by charter, provide an alternative means for the acceptance of public highways.

(1949 Rev., S. 2118; 1958 Rev., S. 13-3; 1963, P.A. 226, S. 48; P.A. 91-181, S. 1, 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 91-181 added provision concerning acceptance of highways by boards of selectmen and establishment of alternative means for acceptance.

Acceptance by user by the public. 131 C. 84. When municipality in conformity with statutory requirements expressly accepts street as public highway, no further action on part of general public is required to constitute street a public highway. 146 C. 474. Sec. 13a-71 does not limit width of street that can be accepted. 151 C. 372. A town meeting may accept any street as a public highway irrespective of whether it has received prior approval by selectmen. 159 C. 107. Cited. 165 C. 624. Acceptance of highways is an exercise of legislative discretion that may not be delegated; whole action of town meeting a nullity, not just the illegal delegation; acceptance subject to approval not considered acceptance. 177 C. 527. Neither the public's actual use of the property nor the town's actions constituted an express or implied acceptance of a proposed street. 180 C. 274. Acceptance by municipality may be accomplished through formal proceedings under section or by implication through its conduct. Id., 435. Cited. 226 C. 684.

Cited. 14 CA 521; 17 CA 111; 23 CA 281. In 1730, highways were established by actual use by the general public under the common-law doctrine of dedication and acceptance, and section, which was enacted in 1927, does not allow municipalities to accept such highways. 137 CA 1.



Section 13a-49 - Discontinuance of highways or private ways.

(a)(1) The selectmen of any town may, subject to approval by a majority vote at any regular or special town meeting, as applicable, by a writing signed by them, discontinue any highway or private way, or land dedicated as such, in its entirety, or may discontinue any part thereof or any property right of the town or public therein, except when laid out by a court or the General Assembly, and except where such highway is within a city, or within a borough having control of highways within its limits.

(2) Whenever the selectmen of a town meet to take final action on the discontinuance or partial discontinuance of a highway or private way, or land dedicated as such, the selectmen shall provide written notice of their meeting to each owner of property that bounds such highway or private way, or land dedicated as such. If, in the opinion of the selectmen, the boundary lines or limits of such highway or private way, or land dedicated as such, have become lost or uncertain, the selectmen shall make reasonable efforts to identify the boundary lines or limits of such highway or private way, or land dedicated as such, and shall give notice of such meeting to each owner of property that bounds such identified boundary line or limit in accordance with this subdivision. Such reasonable efforts need not include an examination of title, or abstracts thereof, or a land survey. The notice required pursuant to this subdivision shall not be required if the selectmen make a finding on the record, supported by articulated fact, that (A) such owner’s property does not bound a part of such highway or private way, or land dedicated as such, or identified boundary line or limit of such highway or private way, or land dedicated as such, that is being discontinued, (B) such notice is not necessary, and (C) such property would not lose its sole access to a highway or private way, or land dedicated as such, because of such discontinuance or partial discontinuance. Such notice shall be provided by mailing a notice of the date, time, place and subject of such meeting of the selectmen to such owner at such owner’s address, as shown on the last-completed grand list of the town, by first class mail postmarked not less than thirty days prior to the date of such meeting. Thirty days prior to the date of such meeting, the town shall post a sign conspicuously on both ends of such highway or private way, or land dedicated as such, or part thereof, which shall include the date, time, place and subject of such meeting, except that such sign shall only be required on one end of such highway or private way, or land dedicated as such, if the selectmen make a finding on the record, supported by articulated fact, that such sign is only necessary on one end of such highway or private way, or land dedicated as such.

(3) If the town discontinues any highway or private way, or land dedicated as such, or discontinues any part thereof or any property right of the town or public therein in accordance with subdivision (1) of subsection (a) of this section, the selectmen shall (A) provide written notice by certified mail, return receipt requested, of such discontinuance or partial discontinuance to the same persons to whom notice was sent pursuant to subdivision (2) of this section, and (B) after such written notice is sent, cause to be recorded on the land records of the town a notice of such discontinuance or partial discontinuance, which notice shall include (i) a listing of each parcel of property for which notice was required to be sent pursuant to subdivision (2) of this subsection, (ii) the name of the owner of each such parcel of property as shown in the last-completed grand list of the town, and (iii) the current assessor’s map, block and lot number for each such parcel.

(4) (A) Except as provided in subparagraph (B) of this subdivision, any person aggrieved by a discontinuance or partial discontinuance under this subsection may, not later than one hundred twenty days after notice of discontinuance or partial discontinuance is recorded on the land records of the town pursuant to subdivision (3) of this subsection, apply to the superior court for the judicial district in which such town is located, in the manner prescribed in section 13a-62.

(B) Any owner of property who is aggrieved by the failure to receive the meeting notice required under subdivision (2) of this subsection may apply to the superior court for the judicial district in which such town is located not later than one hundred twenty days after notice of discontinuance or partial discontinuance is recorded on the land records of the town pursuant to subdivision (3) of this subsection. No discontinuance or partial discontinuance shall be invalidated by such court on the basis of the selectmen’s failure to provide the meeting notice required under subdivision (2) of this subsection to an owner of property if the town establishes that (i) a meeting notice that meets the requirements of subdivision (2) of this subsection was mailed in accordance with subdivision (2) of this subsection to such owner’s address, as shown in the applicable last-completed grand list of the town, or (ii) the selectmen made a good faith effort to identify the parcels of property that bound the highway or private way, or land dedicated as such, or such identified boundary line or limit, in accordance with subdivision (2) of this subsection, and mailed notice in accordance with subdivision (2) of this subsection to each owner of such identified parcels of property, as shown in the applicable last-completed grand list of the town.

(b) Whenever a petition has been presented to the selectmen for such discontinuance or partial discontinuance of any land dedicated as a highway or private way but which has not been actually used, worked or accepted as a highway by the town, and such discontinuance or partial discontinuance has not been made by the selectmen and approved by the town within twelve months after such presentation, any person aggrieved may apply to the superior court for the judicial district in which such town is located, in the manner prescribed in section 13a-62.

(1949 Rev., S. 2147; 1957, P.A. 13, S. 72; 1958 Rev., S. 13-31; 1963, P.A. 226, S. 49; P.A. 76-436, S. 331, 681; P.A. 90-310, S. 2; P.A. 15-147, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 90-310 added provision allowing for the discontinuance of any portion of any highway or property right of the town; P.A. 15-147 designated existing provision re authority of selectmen to discontinue highway or private way as Subsec. (a)(1), existing provision re application to Superior Court as Subsec. (a)(4)(A) and existing provision re petition as Subsec. (b), amended Subsec. (a) by adding Subdiv. (2) re meeting notice to property owners and Subdiv. (3) re notice and recording of discontinuance of highway or private way, adding provision re 120-day appeal period and court location in Subdiv. (4)(A), and adding Subdiv. (4)(B) re appeal process for failure to receive meeting notice, and made technical and conforming changes, effective October 1, 2015, and applicable to discontinuances or partial discontinuances proposed to take effect on or after that date.



Section 13a-50 - Discontinuance of highway by Superior Court.

The Superior Court, on the application of any person, may discontinue any highway in the judicial district where it is held, which cannot be discontinued by the selectmen; but all questions arising as to the convenience or necessity of such highway shall, unless the parties agree, be decided by a committee to be appointed by the court; and any person may appear and be heard in relation to such application and may remonstrate against the acceptance of the report of the committee for any irregularity or impropriety in the performance of its duty. All such applications shall be served as other civil process upon the towns in which such highway is located. The officer making such service shall also place upon one or more of the signposts in such town, if any, or at some other exterior place near the office of the town clerk, a certified copy of such application and citation, at least twelve days before the session of the court to which the same is returnable, and further notice shall be given by publishing an advertisement in some newspaper, published in such judicial district, describing such highway, at least three weeks before the session of said court.

(1949 Rev., S. 2162; 1958 Rev., S. 13-35; 1963, P.A. 226, S. 50; P.A. 78-280, S. 2, 127; P.A. 84-146, S. 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 84-146 included a reference to posting of a copy of the service on a place other than a signpost.

Highway, once established, discontinuable only for new matter. 21 C. 468; 31 C. 601. Public hearing by committee is not limited to the parties and cannot entirely exclude participation by the public; statute does not limit the right to challenge a committee's report to aggrieved persons. 184 C. 483.

Cited. 35 CA 398.



Section 13a-51 - Discontinued turnpikes remain highways.

All discontinued turnpikes and parts of turnpikes shall remain public highways in the town or towns where situated; but any town may discontinue the whole or any portion of such road within such town in the manner provided in section 13a-49.

(1949 Rev., S. 2150; 1958 Rev., S. 13-34; 1963, P.A. 226, S. 51.)

History: 1963 act replaced previous provisions: See title history.

A highway, which is a public right of passage over another man's land, must be defined with reasonable certainty. 117 C. 402.



Section 13a-52 - No assessed damages collected if unopened highway discontinued.

When any highway duly laid out is legally discontinued before being opened and worked, no action shall be brought to recover damages assessed therefor, but the owner of the lands over which it is laid out may recover of the town, city or borough his actual damages from its layout.

(1949 Rev., S. 2163; 1958 Rev., S. 13-36; 1963, P.A. 226, S. 52.)

History: 1963 act replaced previous provisions: See title history.

But for section, damages assessed could be recovered, though highway was discontinued before it was opened and worked. 39 C. 113. Abandonment of uncompleted proceedings to lay out street gives no right to damages, unless there be inexcusable delay. 48 C. 68. Cited. 158 C. 280.



Section 13a-53 - Discontinuance of highway crossing railroad.

That part of any highway which crosses a railroad, the use of which crossing has been abandoned for a period of at least fifteen years, shall be deemed discontinued.

(1949 Rev., S. 2165; 1958 Rev., S. 13-48; 1963, P.A. 226, S. 53.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 13b-205 re railroad company's taking land in discontinued highways.



Section 13a-54 - Abandonment of highway for construction of dam.

Any person or corporation engaged in constructing, raising or operating a dam for milling, manufacturing or power purposes, which dam will flood or cause to be flooded any highway, may abandon so much of such highway as may be advisable or necessary, upon such terms and conditions as are agreed upon by such person or corporation and the party or parties liable to maintain the same, which agreement shall be in writing and shall be recorded in the town clerk's office in the town or towns where such highway or any portion thereof so to be abandoned is situated, and shall be sufficient authority for the person or corporation constructing, raising or operating such dam to continue the construction, raising or operation thereof and to flood such highway so to be abandoned. If the above parties fail to agree upon the abandonment of any such highway or any portion thereof, the person or corporation constructing, raising or operating such dam may prefer a complaint against such other party or parties to the superior court of any judicial district wherein any portion of such highway is located or to any judge of the superior court for permission to continue to construct, raise or operate such dam and for the abandonment of such highway or any portion thereof. Said court or such judge may grant such person or corporation such permission and order the abandonment of such highway or any portion thereof, upon payment to the party or parties liable to maintain such highway of such damages as said court or such judge may adjudge or when such person or corporation complies with such other terms as said court or such judge may order. When such person or corporation pays such damages or gives bond with surety to the satisfaction of said court or such judge that such person or corporation will comply with such terms, the flooding of such highway by means of such dam shall not be deemed a common nuisance.

(1949 Rev., S. 2135; 1958 Rev., S. 13-19; 1963, P.A. 226, S. 54; P.A. 78-280, S. 2, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”.

See Sec. 13a-72 re alteration or relocation of highway for dam construction.

See Sec. 52-446 re procedures for flowage petitions.

Statute is constitutional. 95 C. 95. Cited. 158 C. 280.



Section 13a-55 - Right-of-way of property owners bounding a discontinued or abandoned highway or a highway any portion of which is discontinued or abandoned.

Property owners bounding a discontinued or abandoned highway, or a highway any portion of which has been discontinued or abandoned, shall have a right-of-way for all purposes for which a public highway may be now or hereafter used over such discontinued or abandoned highway to the nearest or most accessible highway, provided such right-of-way has not been acquired in conjunction with a limited access highway.

(1959, P.A. 674, S. 3; 1963, P.A. 226, S. 55; P.A. 85-227; P.A. 90-142, S. 1, 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-227 granted a right-of-way to owners of property which bounds a highway, any portion of which is abandoned or discontinued, over such discontinued or abandoned highway to the nearest or most accessible highway; P.A. 90-142 after “right-of-way” added “for all purposes for which a public highway may be now or hereafter used”.

Constitutionality of statute upheld; access rights of owners of property abutting discontinued or abandoned highways discussed. 188 C. 336. Cited. 192 C. 663; 218 C. 65. Plaintiffs' request for injunction requiring removal of a traffic gate erected by defendant, town of Berlin, to control access to and from an abandoned public road was denied because continued use of the gate did not cause plaintiffs irreparable harm; plaintiffs' use of road was minimal and therefore outweighed by defendant's need to provide a safe environment for its residents. 259 C. 83.

Cited. 17 CA 476. Statute not applied retroactively. 22 CA 285. Cited. 26 CA 785; 35 CA 398. Section alters common law consequences of discontinuance of a public highway; prior to statute, discontinuance extinguished both public easement of travel and private easement of access, but after statute, public easement ceases but private easement of abutting owners continues. 127 CA 16.

Cited. 44 CS 189. After enactment of statute, public easement over discontinued or abandoned highways ceases, but private easement remains. 47 CS 418.



Section 13a-56 - Relocation to straighten or remove dangerous location.

The commissioner may relocate any section of any state highway for the purpose of straightening or removing any dangerous location thereon.

(1949 Rev., S. 2231; 1953, S. 1198d; 1958 Rev., S. 13-111; 1961, P.A. 603, S. 7; 1963, P.A. 226, S. 56.)

History: 1961 act made technical changes in language; 1963 act replaced previous provisions: See title history.

Cited. 129 C. 83.

Empowers highway commissioner to construct a continuous highway comprised of a series of relocations of sections of a state highway for the purpose of removing dangerous locations. 18 CS 270.



Section 13a-57 - Layout of state highway.

The commissioner may lay out any road as a state highway either by using existing highways or by acquiring by purchase or condemnation new rights-of-way. The layout shall be made in the following manner: The commissioner shall develop a map or maps of the layout of a state highway by ground survey or aerial photogrammetric methods. Such map or maps shall show the limits of the right-of-way, all existing roads, buildings and fences and other topographic features which will clearly establish the location of the highway. The commissioner shall file in the town clerk's office in each town in which such layout or portion thereof is established a map showing such portions of such layout within the limits of any such town in which such map is filed. When such maps of any section or sections of such highway have been so filed, the commissioner shall cause a notice to be inserted in a newspaper having a general circulation within each of such towns describing the action of the commissioner concerning the layout of such highway. When such maps have been placed on file and such notice given, such portion or section shall be deemed to have been legally laid out as a state highway and all provisions of the general statutes relating to state highways shall apply to such layout or highway. This section shall not affect the authority of the commissioner to relocate any section of any state highway as provided in section 13a-56.

(1953, 1955, S. 1199d; 1958 Rev., S. 13-112; 1963, P.A. 226, S. 57; P.A. 03-115, S. 27; P.A. 04-143, S. 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes; P.A. 04-143 made a technical change, effective May 21, 2004.

Unreasonable delay by highway commissioner in filing certificate of taking after filing provided for in section may subject him to additional damages after June 21, 1967, the effective date of Sec. 13a-76a. 158 C. 452. Filing of map under section provides date plaintiff's property was taken in a constitutional sense. 167 C. 334. Cited. 176 C. 264; 214 C. 225.



Section 13a-57a - Consultation with municipal officers in planning of highway within municipality.

Whenever the Commissioner of Transportation is engaged in the planning of any limited access highway, interchange or connector to be located within the limits of any town, city or borough or consolidated town and city or consolidated town and borough he shall consult, to the fullest extent possible, with the chief executive officer and the planning commission, if any, of such town, city or borough or consolidated town and city or consolidated town and borough so as to conserve, preserve and, if possible, enhance the environment by insuring through such consultations that the proposed works will have the least adverse impact on the environment.

(1971, P.A. 469.)



Section 13a-57b - Areas for bicycles and pedestrians.

The Commissioner of Transportation shall, whenever possible, encourage the inclusion of areas for bicycles and pedestrians when (1) creating a layout of a state highway, in accordance with section 13a-57, or (2) relocating a state highway, in accordance with section 13a-56.

(P.A. 98-91, S. 7.)

See Sec. 13a-141 et seq. for related provisions re bridle paths, pedestrian walks and bicycle paths and trails.



Section 13a-57c - Model pollinator habitat along state highways. Identification of opportunities for replacement of turf grasses. Report.

The Department of Transportation shall identify opportunities in the state for the replacement of nonnative, cool-season turf grasses installed along state highways with native plant communities that include model pollinator habitat, as described in section 22-90b. In identifying such opportunities, the department may consider, but shall not be limited to, the availability of partnerships with private entities to assist in the funding of such replacement costs. Not later than January 1, 2017, the Commissioner of Transportation shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and transportation on such identified areas. Such report shall include, but not be limited to, information concerning any proposed timetable for any such replacements or proposed replacements, the location and dimensions for any identified areas, information concerning any partnership with a private entity to allay the costs of any such replacement or proposed replacements, the availability of federal funds for any such replacement, a description of the anticipated costs associated with any such replacement or proposed replacement and a comparison of such costs with the operational expenditures made to otherwise maintain such areas.

(P.A. 16-17, S. 12.)

History: P.A. 16-17 effective May 6, 2016.



Section 13a-57d - Model pollinator habitat in deforested areas of state highways. Authority.

The Commissioner of Transportation may, to the extent federal funds are available for such purpose, plant vegetation that includes pollinator habitat, including, but not limited to, flowering vegetation, in areas that have been deforested along state highway rights of way.

(P.A. 16-17, S. 14.)

History: P.A. 16-17 effective May 6, 2016.



Section 13a-58 - Public hearing on proposed layout.

When the Commissioner of Transportation proposes to build any new state highway over any land within the state, if the land to be taken is not along an existing highway, said commissioner shall hold a public hearing at which time he shall set forth the route and any alternative routes along which such highway is proposed, giving notice of the time and place of such hearing by publication in a newspaper having a substantial circulation in each town, city or borough affected, at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the second not less than two days before such hearing. A copy of the map showing the proposed layout and any alternative layouts of such highway shall be delivered to the town clerk who shall display such map for public inspection, at least ten days before such hearing, in the office of the clerk of each town, city or borough in which the highway is located. Such public hearing shall be held in some town or city to be selected by the commissioner wherein the majority in area of the land to be taken is located. At such hearing the commissioner shall show the proposed layout and any alternative layouts and state the reason for the selection of such route, and any persons who are opposed to such layout or route shall be heard and may state their reasons therefor. All expenses of such hearing shall be borne by the Department of Transportation. Upon the completion of such hearing, a consideration of all the evidence relevant to the selection of such route and the objections thereto shall be made, and said commissioner may make such changes as he deems to be in the public interest. If five years elapses from the date of such hearing and none of the land proposed to be used for such highway has been taken by the state, the commissioner shall hold a new public hearing in the manner provided for in this section.

(1957, P.A. 513; 1958 Rev., S. 13-113; 1963, P.A. 226, S. 58; 1967, P.A. 44, S. 1; 1969, P.A. 768, S. 78; 1971, P.A. 601; P.A. 78-2.)

History: 1963 act replaced previous provisions: See title history; 1967 act clarified provision re filing of maps for public inspection by specifying that maps be delivered to town clerk and that he display them; 1969 act substituted commissioner and department of transportation for state highway department; 1971 act added requirement that new public hearing be held if five years elapse without state's taking action; P.A. 78-2 included alternative routes and alternative layouts in provisions of section.

Unreasonable delay by highway commissioner in taking after filing of a map subjects him to additional damages resulting therefrom after the effective date of Sec. 13a-76a. 158 C. 452.



Section 13a-58a - Change of zone of property within limits of laid-out highway prohibited.

Notwithstanding any provisions of the general statutes or any special act to the contrary, no zoning commission or combined planning and zoning commission shall change the zoning of any property situated wholly or partially within the limits of a state highway laid out by the Commissioner of Transportation pursuant to section 13a-57 after said commissioner has selected the route for such highway following the public hearing required by section 13a-58 and has notified the clerk of the town, city or borough in which the proposed highway is to be located, of such selection, for a period of two years from the date of such notification.

(1971, P.A. 563, S. 1.)



Section 13a-59 - Transferred

Transferred to Chapter 248, Sec. 14-238a.



Section 13a-60 - Entry upon private property in altering of highways.

The commissioner or his agent may enter upon private property for the purpose of conducting surveys, inspections or geological investigations for the location, relocation, construction or reconstruction of any proposed or existing highway. After giving reasonable notice to the property owner or owners affected, he or his agent may also enter private property for the purpose of performing borings, soundings or other tests required to accomplish any of the foregoing objectives with respect to such highways. He shall use care so that no unnecessary damage shall result, and the state shall pay damages to the owner of any property from appropriations made to the Department of Transportation for any damage or injury he causes such owner by such entrance and use. If entry to any property for the purpose of performing borings, soundings or other tests is refused to the commissioner or his agent after he has given reasonable notice to the owner or owners thereof, the commissioner shall assess damages in the manner provided by statute for the taking of land for highway purposes, and, at any time after such assessment has been made by said commissioner, may enter said property for the purpose of performing borings, soundings or other tests. If the owner accepts such assessment of damages, he shall notify the commissioner in writing, and said commissioner shall pay such sum to said owner within thirty days or, after the expiration of said thirty days, shall pay such sum with interest at six per cent. If the owner is aggrieved by such assessment, he shall notify the commissioner in writing and may appeal to any court within its jurisdiction for a reassessment of such damages within six months from the date said commissioner forwarded such assessment to such owner. This section shall not limit or modify rights of entry upon property otherwise provided for by law.

(1949 Rev., S. 2194; 1958 Rev., S. 13-79; 1961, P.A. 137, S. 1; 1963, P.A. 226, S. 60; 502; February, 1965, P.A. 520, S. 1; 1969, P.A. 768, S. 80.)

History: 1961 act deleted provision re commissioner's power to lay out, alter, construct, reconstruct, etc. highways when “interest of the state so requires”; 1963 acts added provisions re entry on private property to perform borings, soundings or other tests and restated previous provisions: See title history; 1965 act added provisions re payment of damages out of appropriations and assessment and appeal procedures, and deleted requirement commissioner apply to superior court for permission to enter where owner refuses entry; 1969 act substituted department of transportation for highway department.

See Sec. 13a-38 re commissioner's authority to enter on private property to determine highway boundaries.

Cited. 125 C. 413; 129 C. 83. Does not imply consent on part of state to be sued. 146 C. 316.

Cited. 6 CS 5. Complaint alleging that highway commissioner unnecessarily discharged surface water onto plaintiff's land is good against demurrer. Id., 485. Commissioner not authorized by section to condemn property or to enter into contracts. 18 CS 264. Requires allegation that damage complained of was unnecessary. 20 CS 142.



Section 13a-60a - Entry to repair or relocate private driveway.

(a) Whenever a driveway requires repairing, reconstructing or relocating as a result of state highway relocation, repair, construction or reconstruction, and there is no taking of private property involved, the Commissioner of Transportation may enter upon such private property for the purpose of repairing, relocating or reconstructing such driveway. He shall use care that no unnecessary damage shall result and the cost of such repair, relocation or reconstruction and of any damage or injury caused to such property shall be paid from appropriations made to the commissioner.

(b) Whenever a driveway requires repairing, reconstructing or relocating as a result of any municipal highway relocation, repair, construction or reconstruction, and there is no taking of private property involved, an official of the municipality where such driveway is located who is charged with highway construction or maintenance duties may enter upon such private property for the purpose of repairing, relocating or reconstructing such driveway. He shall use care that no unnecessary damage shall result and the cost of such repair, relocation or reconstruction and of any damage or injury caused to such property shall be paid by the municipality.

(1967, P.A. 147, S. 1; 1969, P.A. 768, S. 81; P.A. 91-181, S. 2.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 91-181 designated existing language Subsec. (a) and added new Subsec. (b) concerning entry upon private property by municipal officials for repair, relocation or reconstruction of a highway.



Section 13a-61 - Layout of highways by selectmen.

The selectmen of each town may lay out necessary highways therein, not being within a city or within a borough having, by virtue of its charter or by statute, control of and liability for the highways within its limits, first giving reasonable notice in writing to the owners of the land through which the same are to be laid out or leaving copies of such notices at their places of abode, if in this state, to be present at the laying out of any such highway; and the damage done to such owners by such laying out shall be paid by the town. A written survey, signed by the selectmen, particularly describing such highway, with a description of each piece or parcel of land taken from or annexed to the lands of adjoining proprietors, being accepted by the town and recorded in its land records, and satisfaction being made to the persons injured, or the money deposited in the town treasury for their use, according to the agreement or estimate made as hereinafter provided, such highway shall be and remain for the use for which it was laid out.

(1949 Rev., S. 2138; 1958 Rev., S. 13-22; 1963, P.A. 226, S. 61; 570, S. 1.)

History: 1963 acts deleted provision delaying occupation of highway for 12 months where person declared himself aggrieved and restated previous provisions: See title history.

Forty years' use evidence of existence of highway. 2 R. 173. Fee of land in highway belongs to adjoining proprietors. 1 C. 103; 5 C. 310; 11 C. 60; 13 C. 26; 74 C. 485; 78 C. 120; 79 C. 353; 80 C. 288; 82 C. 397; Id., 567; 85 C. 404. Various points relating to ancient highways. 3 C. 90; 5 C. 305. Survey stating no width inadmissible to prove existence of highway. 7 C. 127. Nonuser of highway prima facie evidence of abandonment. Id.; 83 C. 101; 89 C. 598. Notice to owner resident out of state to be present at layout of highway, if necessary, may be by mail. 12 C. 464. Deed of land, bounded on highway, presumably conveys fee to center of road. 13 C. 26. Law as to ways of necessity not changed by statute. 15 C. 43; 107 C. 39. Various points as to laying out of private ways. 15 C. 83. Highways may be established by dedication and public acceptance; latter generally proved by public use. 19 C. 169; Id., 264; 29 C. 157; 35 C. 314; 37 C. 392; 39 C. 509; 40 C. 13; 46 C. 257; 73 C. 578; 74 C. 360; 76 C. 295; 77 C. 444; 78 C. 64; Id., 156; 79 C. 353; 81 C. 408. “Layout” includes initiatory act of selectmen and consummating act of town. 19 C. 600. Agreement by parties interested in layout of highway to pay expense thereof, not void as against public policy. 20 C. 7. Long public use of highway, how far evidence of original layout by selectmen. 22 C. 116. Acceptance of dedicated highway is by the public in using, not by the town in repairing. 29 C. 157. Railroad company can dedicate land for highway. 39 C. 509. City's right to assess for construction of street same whether street laid out, or land dedicated or otherwise procured. 46 C. 286. History of law as to layout of highways. 69 C. 164. Selectmen as agents of law. 73 C. 502; 85 C. 502. Public convenience and necessity involved in every layout. 78 C. 64. In early days, highway might be pent. 80 C. 280. Provisions of law to be strictly followed. 84 C. 121. Bridge and its approaches as part of highway; 86 C. 658; so ferry. 87 C. 229. Cited. 150 C. 374.

Cited. 4 CS 474; 6 CS 5. The power of selectmen to lay out highways does not include the power to alter them; construed with Sec. 13a-84, town meeting action is necessary to alter highways. 27 CS 469.



Section 13a-62 - Application to Superior Court for relief.

Any person aggrieved by the doings of the selectmen in laying out a highway may, within one hundred twenty days after the survey thereof has been accepted by the town, apply to the superior court for the judicial district in which such town is located for relief, causing such selectmen to be cited to show cause why such relief should not be granted. Such application shall be heard and determined by a committee of three disinterested persons to be appointed by the court. If such committee finds that such highway is not of common convenience and necessity, said court shall set aside such layout, and, if said court sets aside such layout, the costs shall be paid by the town; but, if such committee finds that such highway is of common convenience and necessity, the application shall be dismissed with costs. The report of such committee may be set aside by the court for any irregularity or improper conduct on its part. Proceedings under this section shall not prevent or delay the opening or occupation of such highway.

(1949 Rev., S. 2139; 1958 Rev., S. 13-23; 1963, P.A. 226, S. 62; 570, S. 2; P.A. 76-436, S. 332, 681; P.A. 78-280, S. 1, 127; P.A. 15-147, S. 2.)

History: 1963 acts provided that proceedings under section “shall not prevent or delay the opening or occupation” of a highway and restated previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 15-147 changed appeal period from 8 months to 120 days.



Section 13a-63 - Refusal of selectmen to lay out or alter highway.

When the selectmen of any town refuse to lay out any necessary highway or to make any necessary alterations in any existing highway, unless such refusal is based on a designation of the existing highway as a scenic road pursuant to section 7-149a, any person may prefer an application therefor to the superior court for the judicial district in which such town is located, accompanied by a summons, signed by proper authority, to be served in the same manner as civil process on one of such selectmen, to appear and be heard thereon; and, unless the parties agree as to the judgment to be rendered, such application shall be heard and decided by a committee of three disinterested persons to be appointed by the court, at such time and place and with such reasonable notice to those interested therein as said court orders. If such committee finds that such highway or alteration will be of common convenience and necessity, it shall survey and lay out the same and estimate the damages sustained by or the special benefits accruing to each person by the layout of a new or the alteration of an existing highway, and report in writing its doings to said court.

(1949 Rev., S. 2154; 1958 Rev., S. 13-40; 1963, P.A. 226, S. 63; 1971, P.A. 870, S. 29; P.A. 76-436, S. 333, 681; P.A. 81-401, S. 2, 4; 81-472, S. 103, 159.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 81-401 amended the section by prohibiting appeal from a town's refusal to lay out a highway based on the highway's designation as a scenic road; P.A. 81-472 made technical changes.

Necessary allegations. 4 D. 407; 1 C. 279; 8 C. 162, 243; 9 C. 252; 11 C. 383, 576; 17 C. 197. Points as to notice and report of committee. 1 C. 279. Survey must give width as well as line of highway. 7 C. 127. Cases where report contained sufficient evidence that committee were sworn. 11 C. 387; 12 C. 146. Town the proper defendant, though service made on selectmen. 11 C. 579; 25 C. 602; 30 C. 35. Service by leaving copy at usual place of abode of selectmen, good. 12 C. 93. Court must establish or reject whole highway as laid out by committee. Id., 94. Findings of trial court conclusive as to notice to town and refusal of selectmen. Id., 150. Refusal of selectmen may be found by court after report by committee. 13 C. 373. Reference to committee implies that parties did not agree as to judgment. 19 C. 527. Question of convenience and necessity belongs to committee; committee to decide on necessity and place of highway. Id.; 20 C. 225; 48 C. 290. Court has jurisdiction where town refuses to accept selectmen's survey. 19 C. 600. Highways may be laid out by county commissioners over small creek in which tide ebbs and flows. 22 C. 182. Petitioners may withdraw before report is presented. 25 C. 136. Various points about committee's action and report. Id., 180; 43 C. 437; 50 C. 247; 51 C. 547. Persons interested. 27 C. 414. Requisites of committee's finding; requisite points in finding need not be precisely stated. 29 C. 493. Waiver of committee's disqualification. 35 C. 33. Irregular and improper conduct of committee. Id., 35. Denial of petition is a bar to another by other parties for same highway. Id., 532. Assessment of benefits an exercise of taxing powers. 36 C. 255. Section authorizes construction of a drawbridge. 38 C. 222; 50 C. 247. Highway running from one county into another may be laid out in part by Superior Court in each county. 39 C. 233. Evidence admissible before committee. 42 C. 321; 50 C. 247. Selectmen, or committee, must lay out same, or part of same, road applied for; if substantially the same, it is identical in law. 47 C. 334. Acceptance of service; points in procedure. 48 C. 272. Expense to be considered in determining question of convenience and necessity. 50 C. 593. Status of committee on one member leaving the state. 59 C. 205. Under former statute relating to approval by judge of layout near railroad, judge should consider danger rather than expense. 64 C. 256. Party failing to appeal from judgment cannot afterward obtain injunction. 69 C. 36. Constitutionality. 95 C. 95. Cited. 158 C. 280.

Cited. 12 CA 153; 29 CA 18.

Cited. 6 CS 5; 9 CS 458.



Section 13a-64 - Remonstrance. Reestimate of damages and benefits by jury.

All persons interested in laying out or altering such highway may appear before said court and remonstrate against the acceptance of such report for any irregularity or improper conduct on the part of the committee, and for such a cause the court may set aside such report; but if it is of the opinion that it ought to be accepted, and if, before its acceptance, a jury is moved for to reestimate the damages and benefits or either, said court shall order a jury of six to be drawn from the boxes, in the custody of the clerk of the superior court of the judicial district, of such towns in the county, in which such judicial district is located, where the application is made as the court directs, and to be summoned and attended by a state marshal as the court directs. Such jury shall be sworn and a certificate of that fact shall be annexed to its report; and its powers shall be confined to granting relief to the person or persons making such application. The parties to this proceeding may challenge any of such jurors as in a civil action; and when, by reason of any such challenge, the panel is reduced to less than six, the clerk shall return such number of disinterested electors from any of the towns in the judicial district, except that in which such highway is located or in which the owner of the land resides, as is necessary to fill such panel; and such clerk shall, within forty-eight hours thereafter, return the names of such persons so challenged into the boxes from which they were drawn.

(1949 Rev., S. 2155; 1958 Rev., S. 13-41; 1963, P.A. 226, S. 64; 1971, P.A. 870, S. 30; P.A. 76-436, S. 481, 681; P.A. 78-280, S. 23, 127; P.A. 00-99, S. 43, 154.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to counties except when used in connection with “sheriff”; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000.

See Sec. 51-247 re compensation of jurors.

Court may recommit report for correction of clerical error at adjourned term. 9 C. 257. Court cannot establish part and reject part of highway laid out entire by committee. 12 C. 94. After reversal of judgment of county court establishing part of highway laid out entire by committee, cause remanded to be proceeded with according to law, without specific directions as to further proceedings. Id., 100. On remand of cause, after reversal of judgment establishing only part of the entire highway, county court properly established entire road. 13 C. 132. Layout of highway across cove, when not void as obstructing navigation. 20 C. 227; 22 C. 182. Damages must be for direct and immediate injury, and confined to owners of land through which highway is laid out. 21 C. 320. Layout by committee of highway already laid out under borough charter improper. 24 C. 202. Grounds of remonstrance; irregular conduct of committee. 27 C. 414, 567; 35 C. 32; 39 C. 265; 43 C. 437; 45 C. 237; 49 C. 229; 51 C. 556. Local and special benefits to be set off against damages. 32 C. 478. Damages awarded to one not owner, a ground of remonstrance. 51 C. 560. Only property owner entitled to move for jury. 85 C. 243. Party has peremptory challenge of jurors under statute regarding all civil actions. 28 C. 566. Party may waive absence of a juror. 36 C. 307.

Cited. 9 CS 458; 11 CS 429.



Section 13a-65 - When jury's doings conclusive. New jury.

The court to which the doings of such jury are returned may set the same aside if, upon exception taken, it appears to said court that such jury has been improperly summoned or has conducted improperly; otherwise such doings shall be conclusive. If the court sets aside the report of the jury, it shall order another jury to reestimate such damages and benefits in the manner aforesaid; and, if the clerk finds, after he has drawn the names of such jurors from the boxes, that any of them is disqualified, he shall release such as are disqualified and return their names into the box whence they were drawn and summon others, who are indifferent, to supply their places.

(1949 Rev., S. 2156; 1958 Rev., S. 13-42; 1963, P.A. 226, S. 65.)

History: 1963 act replaced previous provisions: See title history.

Doings of jury never conclusive when they exceed their jurisdiction. 21 C. 319.

Cited. 9 CS 458.



Section 13a-66 - Costs on application for jury.

If the report of the jury, when accepted, does not increase the damages allowed or diminish the assessment of benefits to the applicant by the committee, the court shall order the applicant for the jury to pay the costs of the application. If such jury, in the reassessment of damages or benefits, increases such damages or diminishes such assessment of benefits, the damages so assessed shall be allowed, with the costs of the application, and paid by the town; and the amount assessed for benefits, less the amount of costs of the application, shall be paid to the town by the person upon whom they were assessed.

(1949 Rev., S. 2157; 1958 Rev., S. 13-43; 1963, P.A. 226, S. 66.)

History: 1963 act replaced previous provisions: See title history.

Cited. 9 CS 458.



Section 13a-67 - Committee's accepted report to be recorded. Judgment.

When the report of the committee finds that such highway or alteration will be of common convenience and necessity and such report has been accepted, it shall be recorded, and such road shall be a public highway; and judgment shall be rendered for the payment of the damages and benefits respectively assessed by or to the defendant town, to be paid at such time as the court directs, and that the town pay the costs. In all other cases the costs shall be paid by the petitioners, but witness fees shall not be taxed against either party.

(1949 Rev., S. 2158; 1958 Rev., S. 13-44; 1963, P.A. 226, S. 67.)

History: 1963 act replaced previous provisions: See title history.

Damages may be assessed to others than actual owners. 1 C. 284, but see 21 C. 327. Damages become a debt against the town. 4 C. 188. Recording of committee's report not essential to existence of highway, or to right to collect damages and benefits. 69 C. 41.

Cited. 9 CS 458.



Section 13a-68 - Assessment of benefits limited. Collection.

The benefits assessed for any particular layout or alteration, except in a city or borough, shall in no case exceed the damages assessed therefor, together with one-half the estimated costs of such layout or alteration; and all assessments of benefits may be collected in the same manner as town taxes.

(1949 Rev., S. 2159; 1958 Rev., S. 13-45; 1963, P.A. 226, S. 68).

History: 1963 act replaced previous provisions: See title history.



Section 13a-69 - Proceedings when towns disobey court order.

When any town fails to construct or alter any highway therein when legally ordered to do so by the Superior Court, said court shall direct some suitable person to construct or alter such highway and grant a warrant, on the complaint of the state's attorney, against such town to collect the expense of such construction or alteration.

(1949 Rev., S. 2160; 1958 Rev., S. 13-46; 1963, P.A. 226, S. 69; 1971, P.A. 870, S. 31; P.A. 76-436, S. 334, 681.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Town's failure to construct highway according to judgment does not excuse party from paying benefits. 69 C. 42.



Section 13a-70 - Bond to construct highway when application pending in court.

When an application is pending before the Superior Court for the laying out or alteration of any highway, any person interested therein may execute a penal bond with surety, payable to the defendant town or towns, conditioned that the obligors will, for a specified sum, make or alter such highway in a specified time and manner, constructed and graded to the satisfaction of the Commissioner of Transportation, or convey to such town or towns the right-of-way therefor; which bond shall be executed by persons owning real estate in fee simple, situated in this state, in value double the amount of the penal sum in such bond, and shall be binding upon the obligors therein to the full amount of such penal sum, as liquidated damages; and the committee may receive and hold it until it reports its doings to said court, and regard it as evidence in determining the expense of constructing or altering such highway; and, if it reports favorably upon such application, it shall deliver such bond to such town or towns, otherwise to the obligor as therein named. In an action on such a bond payable to several towns, they may join and the court shall determine the amount to be paid to each. When any highway has been so constructed in whole or in part, no money for labor thereon shall be paid, unless with the approval of the selectmen of the town, or unless such road has been constructed and graded to the satisfaction of the commissioner.

(1949 Rev., S. 2161; 1958 Rev., S. 13-47; 1961, P.A. 517, S. 75; 1963, P.A. 226, S. 70; 1969, P.A. 768, S. 82; 1971, P.A. 870, S. 32; P.A. 76-436, S. 335, 681.)

History: 1961 act substituted highway commissioner for county commissioners, latter office having been abolished in 1959; 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner of transportation for highway commissioner; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Giving of bond not sufficient to support new petition for road once rejected. 35 C. 526. Bond may be amended. 45 C. 237. Form of bond. 48 C. 288. Bond may be given where highway includes drawbridge. 50 C. 250.

Cited. 11 CS 429.



Section 13a-71 - Layout by individuals.

(a) No person, company or corporation, except the state or municipal corporations, shall lay out any highway in this state less than fifty feet in width unless with the prior written approval of a majority of the selectmen of the town, or of the burgesses of the borough, or of the common council of the city, wherein such highway is located, except that, where there exists a planning commission in such town, borough or city operating under the general statutes or special act, which commission has adopted subdivision regulations, such written approval shall be obtained from such planning commission.

(b) No highway except a state highway shall be opened to the public until the grade, layout, location, width and improvements of such highway have received the written approval of the majority of the selectmen of the town or of the common council of the city or of the warden and burgesses of the borough wherein such highway is located, except that, where there exists a planning commission in such town, city or borough operating under the general statutes or special act, which commission has adopted subdivision regulations, such approval shall be obtained from such planning commission, nor until such approval has been filed in the office of the clerk of such town, city or borough, as the case may be. No such clerk shall receive or place on file any map of any such new highway or highways, or any map of land showing such new highways, until he has received a certificate, signed by a majority of the selectmen of the town or of the planning commission, or, if such layout is within a city or borough, a certificate signed by the mayor of such city or the warden of such borough or by a majority of the planning commission, as the case may be, that such new layout has been approved by such selectmen or common council or warden and burgesses or planning commission as herein provided.

(c) If any highway has been laid out in violation of the provisions of this section, such highway shall be immediately closed by the first selectman of the town or, in the case of a city or borough, by the officer having charge of the highways in such city or borough, and shall be kept closed until such time as the grade, layout, location, width and improvement of such highway have received the approval herein provided for. The first selectman of a town, or officer having in charge the highways in a city or borough, who fails to comply with the requirements of this section concerning the closing of such new highways as have not been approved as herein provided shall be fined not more than twenty-five dollars.

(1949 Rev., S. 2141; 1958 Rev., S. 13-25; 1959, P.A. 329; 1963, P.A. 226, S. 71.)

History: 1959 act made minimum width of highway in Subsec. (a) 50 feet instead of three rods and added requirement that approval of planning commission be obtained where one exists; 1963 act replaced previous provisions: See title history.

Constitutionality. 95 C. 365. Requirements must be complied with; bond given to secure performance of agreement not made in accordance with terms of statute unenforceable. 106 C. 40. Fact that original owner of tract may have violated statute in layout and map of proposed street does not destroy right of grantee to use street referred to in deed. 112 C. 557. Cited. 120 C. 210. Approval of selectmen under section does not constitute an acceptance of such street as a public highway. 146 C. 474. History of section; not possible to circumvent requirements by claim of common law dedication. 159 C. 107.



Section 13a-72 - Alteration or relocation of highway for dam construction.

Any person or corporation engaged in constructing, raising or operating a dam for milling, manufacturing or power purposes, which dam will flood or cause to be flooded any highway, may alter or relocate so much of such highway as may be advisable or necessary, upon such terms and conditions as are agreed upon by such person or corporation and the party or parties liable to maintain the same, which agreement shall be in writing and shall be recorded in the town clerk's office in the town or towns where such highway or any portion thereof so to be altered or relocated is situated, and shall be sufficient authority for the person or corporation constructing, raising or operating such dam to continue the construction, raising or operation thereof and to flood such highway so to be altered or relocated. If the above parties fail to agree upon the alteration or relocation of any such highway or any portion thereof, the person or corporation constructing, raising or operating such dam may prefer a complaint against such other party or parties to the superior court for any judicial district wherein any portion of such highway is located or to any judge of the Superior Court for permission to continue to construct, raise or operate such dam and for the alteration or relocation of such highway or any portion thereof. Said court or such judge may grant such person or corporation such permission and order the alteration or relocation of such highway or any portion thereof, upon payment to the party or parties liable to maintain such highway of such damages as said court or such judge may adjudge or on such person or corporation complying with such other terms as said court or such judge may order. On such person or corporation paying such damages or giving bond with surety to the satisfaction of said court or such judge that such person or corporation will comply with such terms, the flooding of such highway by means of such dam shall not be deemed a common nuisance.

(1949 Rev., S. 2135; 1958 Rev., S. 13-19; 1963, P.A. 226, S. 72; 1971, P.A. 870, S. 33; P.A. 76-436, S. 336, 681; P.A. 78-280, S. 1, 127.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

See Sec. 13a-54 re abandonment of highway for construction of dam.

See Sec. 52-446 re procedure for flowage petitions.

Statute is constitutional. 95 C. 95.



Section 13a-73 - Acquisition of real property.

(a) Real property defined. “Real property”, as used in this section, includes land and buildings and any estate, interest or right in land.

(b) Condemnation of land for state highway or highway maintenance storage area or garage. The commissioner may take any land the commissioner finds necessary for the layout, alteration, extension, widening, change of grade or other improvement of any state highway or for a highway maintenance storage area or garage and the owner of such land shall be paid by the state for all damages, and the state shall receive from such owner the amount or value of all benefits resulting from such taking, layout, alteration, extension, widening, change of grade or other improvement. The use of any site acquired for highway maintenance storage area or garage purposes by condemnation shall conform to any zoning ordinance or development plan in effect for the area in which such site is located, provided the commissioner may be granted any variance or special exception as may be made pursuant to the zoning ordinances and regulations of the town in which any such site is to be acquired. The assessment of such damages and of such benefits shall be made by the commissioner and filed by the commissioner with the clerk of the superior court for the judicial district in which the land affected is located. The commissioner shall give notice of such assessment to each person having an interest of record therein by mailing to each a copy of the same, postage prepaid, and, at any time after such assessment has been made by the commissioner, the physical construction of such layout, alteration, extension, widening, maintenance storage area or garage, change of grade or other improvement may be made. If notice cannot be given to any person entitled thereto because such person’s whereabouts or existence is unknown, notice may be given by publishing a notice at least twice in a newspaper published in the judicial district and having a daily or weekly circulation in the town in which the property affected is located. Any such published notice shall state that it is a notice to the last owner of record or such owner’s surviving spouse, heirs, administrators, assigns, representatives or creditors if he or she is deceased, and shall contain a brief description of the property taken. Notice shall also be given by mailing to each such person at his or her last-known address, by registered or certified mail, a copy of such notice. If, after a search of the land and probate records, the address of any interested party cannot be found, an affidavit stating such facts and reciting the steps taken to establish the address of any such person shall be filed with the clerk of the court and accepted in lieu of service of such notice by mailing the same to the last known address of such person. Upon filing an assessment with the clerk of the court, the commissioner shall forthwith sign and file for record with the town clerk of the town in which such real property is located a certificate setting forth the fact of such taking, a description of the real property so taken and the names and residences of the owners from whom it was taken. Upon the filing of such certificate, title to such real property in fee simple shall vest in the state of Connecticut, except that, if it is so specified in such certificate, a lesser estate, interest or right shall vest in the state. The commissioner shall permit the last owner of record of such real property upon which an owner-occupied residence or owner-operated business is situated to remain in such residence or operate such business, rent free, for a period of ninety days after the filing of such certificate.

(c) Purchase. The commissioner may purchase any land and take a deed thereof in the name of the state when such land is needed in connection with the layout, construction, repair, reconstruction or maintenance of any state highway or bridge, and any land or buildings or both, necessary, in the commissioner’s opinion, for the efficient accomplishment of the foregoing purpose, and may further, when the commissioner determines that it is in the best interests of the state, purchase, lease or otherwise arrange for the acquisition or exchange of land or buildings or both, provided any purchase of such land or land and buildings in an amount in excess of the sum of one hundred thousand dollars shall be approved by a state referee. The commissioner, with the advice and consent of the Attorney General, may settle and compromise any claim by any person, firm or corporation claiming to be aggrieved by such layout, construction, reconstruction, repair or maintenance by the payment of money, the transfer of other land acquired for or in connection with highway purposes, or otherwise. The commissioner shall permit the last owner of record of such real property upon which an owner-occupied residence or owner-operated business is situated to remain in such residence or operate such business, rent free, for a period of ninety days from the filing of such deed.

(d) Purchase and condemnation for military purposes. The commissioner may purchase or take in the name of the state any land, buildings, interest in land, easements or other rights he finds necessary for the layout, construction, maintenance or use of roads or bridges authorized by section 13a-5, under the provisions of this title relating to the purchase and taking of land for state highways. Any person aggrieved by any such action of the commissioner shall have the same rights of appeal as provided in this title in relation to the taking of land by the commissioner for highway purposes.

(e) Condemnation for highway drainage or preservation of historical monument. The commissioner may take any land (1) which is necessary for the construction of any ditch, drain, gutter or other structure which is required for the purpose of draining any state highway; or (2) which is required for the purpose of preserving any historical monument or memorial, the removal of which is made necessary by the construction or reconstruction of a state highway. The commissioner may assess benefits and damages caused by any such construction and for the taking of any such land under the provisions of subsection (b) of this section and sections 13a-74, 13a-76, 13a-77 and 13a-78 and any person aggrieved by the assessment of any such benefits or damages shall be entitled to the relief provided for in said sections.

(f) Purchase or condemnation of rights of access and egress. The commissioner may take or purchase rights of access to and egress from land abutting any highway or land taken or purchased as right-of-way therefor, or any other highway for the purpose of protecting the functional characteristics of any state highway or state highway appurtenances or safety of the traveling public to and from any state highway or state highway appurtenances when in his judgment such limitation of access is necessary to permit the convenient, safe and expeditious flow of traffic. Such taking or purchase shall be in the same manner and with like powers as authorized and exercised by said commissioner in taking or purchasing real property for state highway purposes.

(g) State-owned property. When the Commissioner of Transportation finds it necessary that real property, the title to which is in the state of Connecticut and which is under the custody and control of any state department, commission or institution, be taken for the purpose of drainage, construction, alteration, reconstruction, improvement, relocation, widening and change of grade of any highway to be constructed under his supervision, he shall petition the Secretary of the Office of Policy and Management that custody of such real property be transferred to him as Commissioner of Transportation. Such petition shall set forth the necessity for such transfer and control. The Secretary of the Office of Policy and Management shall present such petition to the department, commission or institution having custody and control of such real property, and, upon the recommendation of, and subject to such consideration as may be required by, such department, commission or institution and with the approval of the Secretary of the Office of Policy and Management, such department, commission or institution shall transfer the custody and control of such real property to the Commissioner of Transportation for the purposes required.

(h) Review and approval of State Properties Review Board. Exception. All sales or exchanges of surplus property by the Department of Transportation and matters dealing with the initial acquisition of any existing mass transit system or the purchase or sale of properties acquired in connection with any state highway system or mass transit system shall be subject to review and approval of the State Properties Review Board except that those acquisitions and administrative settlements relating to such properties which involve sums not in excess of five thousand dollars shall be reported to the board by the Commissioner of Transportation but shall not be subject to such review and approval. The Secretary of the Office of Policy and Management shall be informed for inventory purposes of any transfer effectuated in connection with this section. The State Properties Review Board shall not grant such approval if the Department of Transportation has failed to comply with any applicable statutes in connection with the proposed action.

(1949 Rev., S. 2204, 2224, 2226–2228, 2239, 2264, 2266; November, 1955, S. N155; 1958 Rev., S. 13-52(e), 13-90, 13-104, 13-105, 13-107, 13-108, 13-120, 13-145, 13-149; 1963, P.A. 226, S. 73; February, 1965, P.A. 309, S. 1; 310, S. 1; 1967, P.A. 507, S. 1; 610, S. 1; 1969, P.A. 613, S. 1; 614, S. 1; 762, S. 1; 768, S. 83; 1971, P.A. 122, S. 1; P.A. 75-425, S. 11, 57; P.A. 76-253, S. 3, 6; P.A. 77-614, S. 19, 73, 610; P.A. 78-280, S. 2, 127; P.A. 81-421, S. 6, 9; P.A. 83-570, S. 3, 17; P.A. 86-228, S. 1; P.A. 87-496, S. 69, 110; P.A. 88-283, S. 2, 3; P.A. 97-304, S. 4, 31; P.A. 01-105, S. 3; May 9 Sp. Sess. P.A. 02-5, S. 24; P.A. 04-127, S. 1; 04-143, S. 1; P.A. 11-51, S. 67; June Sp. Sess. P.A. 15-5, S. 158.)

History: 1963 act replaced previous provisions: See title history; 1965 acts added provisions in Subsec. (b) re certificate required to be filed with town clerk in connection with taking of land and provision re egress to Subsec. (f); 1967 acts included provisions re taking of land for highway maintenance storage area or garage in Subsec. (b) and clarified Subsec. (f); 1969 acts added proviso re variances or special exceptions granted commissioner with regard to use of land taken, required notice to persons having interest in land rather than to owners only and added provisions re published notice in Subsec. (b), amended Subsec. (f) to allow taking of access and egress rights to protect “functional characteristics” of state highways or to protect the traveling public, amended Subsec. (f) by moving provision re historical monuments and memorials and substituted commissioner of transportation for highway commissioner in Subsec. (g); 1971 act amended Subsec. (c) to increase amount of maximum purchase allowed without referee’s approval from $3,000 to $15,000; P.A. 75-425 added Subsec. (h) re acquisition of real property for offices of transportation department; P.A. 76-253 clarified Subsec. (h); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 78-280 substituted “judicial district” for “county” in Subsec. (b); P.A. 81-421 amended Subsec. (h) by deleting certain references to the role of the commissioner of administrative services; P.A. 83-570 added exemption to Subsec. (h) for acquisitions and settlements involving sums of $1,000 or less; P.A. 86-228 added requirement that properties review board not grant approval if department fails to comply with applicable statutes in connection with proposed action in Subsec. (h); P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (h); P.A. 88-283 amended Subsec. (b) to require commissioner to permit the last owner of record of residential real property to remain in such residence, rent free, for 120 days after filing of certificate of taking; P.A. 97-304 amended Subsec. (c) to substitute $100,000 for $15,000 in the proviso, effective July 1, 1997; P.A. 01-105 amended Subsec. (c) by making a technical change for the purposes of gender neutrality; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (c) to add a provision allowing acquisition of land or buildings for a highway maintenance garage or storage area, effective August 15, 2002; P.A. 04-127 amended Subsec. (b) by providing for notice of assessment to persons having interest of record to be given by commissioner rather than court clerk and by making technical changes; P.A. 04-143 amended Subsec. (h) re exception for acquisitions and administrative settlements not subject to review and approval by State Properties Review Board to increase maximum sum from $1,000 to $5,000, effective July 1, 2004; P.A. 11-51 amended Subsec. (h) to replace “Commissioner of Public Works” with “Secretary of the Office of Policy and Management” re the inventory, effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to replace provision re the last owner of a residence with provision re the last owner of an owner-occupied residence or owner-operated business and to permit such owner to remain in residence or operate the business for a period of 90 days, rather than 120 days, amended Subsec. (c) to delete provision re acquisition or exchange of land or buildings for use as a highway maintenance storage area or garage and to add provision allowing owner to remain in residence or operate a business for 90 days, and made technical changes, effective June 30, 2015.



Section 13a-74 - Payment of damages.

After the assessment of damages and benefits provided for in subsection (b) of section 13a-73 has been filed with the clerk of the Superior Court, the property owner affected may file with said clerk the property owner's written acceptance thereof. Said clerk shall thereupon notify the Comptroller and the commissioner of such acceptance. If the amount to be paid by the state for such land, after deducting any benefits which have been assessed, does not exceed one hundred thousand dollars, said clerk shall send a certified copy of the assessment and the acceptance thereof to the commissioner and the Comptroller, and the Comptroller shall, upon receipt thereof, draw an order on the Treasurer in favor of such property owner for the amount due the property owner under such assessment. If the amount of such assessment, after deducting any such benefits, exceeds one hundred thousand dollars, said clerk shall not certify the same to the Comptroller until the assessment has been approved as reasonable in amount by a judge of the Superior Court or a judge trial referee. If such judge or judge trial referee approves such assessment, said clerk shall thereupon send a certified copy of the assessment and the acceptance thereof and a certificate that the same has been so approved to the commissioner and to the Comptroller, and the Comptroller shall, upon receipt thereof, draw an order on the Treasurer in favor of such property owner for the amount due the property owner on such assessment. If such judge or judge trial referee does not approve such assessment, said clerk shall notify the Attorney General and the commissioner and the latter may file an amended assessment.

(1949 Rev., S. 2265; November, 1955, S. N158; 1957, P.A. 383, S. 1; 1958 Rev., S. 13-146; 1963, P.A. 226, S. 74; P.A. 01-105, S. 7; 01-186, S. 13; P.A. 02-132, S. 71.)

History: 1963 act replaced previous provisions: See title history; P.A. 01-105 and 01-186 both increased amount of assessment from $15,000 to $100,000 and made technical changes for purposes of gender neutrality (Revisor's note: In merging the gender-neutral technical changes contained in public acts 01-105 and 01-186, the Revisors gave precedence to certain changes contained in public act 01-105); P.A. 02-132 replaced references to state referee with references to judge or judge trial referee.

See Sec. 13a-25 re appointment of additional referees for land acquisition proceedings.

Annotations to former statute:

Cited. 113 C. 653; 125 C. 417; 127 C. 464; 129 C. 250; 149 C. 213.

Cited. 8 CS 397. Does not determine relative rights of interested persons who may claim reverter interests. 9 CS 497. Cited. 11 CS 39; 17 CS 47.

Annotations to present section:

Cited. 163 C. 22; 176 C. 391.

Cited. 28 CS 69.



Section 13a-75 - Determination of value of flood-damaged land.

Whenever the commissioner takes any land he may find necessary for the layout, alteration, extension, widening, change of grade or improvement of any state highway, pursuant to the provisions of subsection (b) of section 13a-73 and sections 13a-74 and 13a-78, the state shall pay the owner just compensation therefor. In determining the amount of all benefits received by the owner resulting from taking such land and the amount of damages for taking such land as suffered loss due to flood or any other natural disaster occurring from August 18 to October 31, 1955, due consideration shall be given to the real and potential value of the land based upon its use and location, that is, the value which the property would have were it deemed to be restored to the productive uses it had prior to August 18, 1955, and in arriving at such value there shall be used a sum not less than the full valuation of the real property by the assessors of the town in which the property is located for the last-completed grand list of such town less the amount of any payment received by the owner from any public or private agency for damage to such real property. Any grantee who took title to any such real property between August 18, 1955, and December 23, 1955, shall receive benefits in accordance with this section for the flood-damaged property and the record owner as of August 17, 1955, shall be entitled to such benefits for the improvements on such real property as of August 18, 1955; provided no compensation has been received therefor by any other person from the state. This section shall be effective only as to any land determined to be taken by the Highway Commissioner before July 1, 1963.

(November, 1955, S. N160; 1957, P.A. 629, S. 1, 2; 1958 Rev., S. 13-148; 1959, P.A. 556; 1963, P.A. 226, S. 75.)

History: 1959 act changed cutoff date in last sentence from July 1, 1959; 1963 act replaced previous provisions: See title history.

See Sec. 13a-25 re appointment of additional referees for land acquisition proceedings.

Cited. 17 CS 47.



Section 13a-76 - Reassessment of damages or benefits by judge trial referee or court.

Any person claiming to be aggrieved by the assessment of such special damages or such special benefits by the commissioner may, at any time within six months after the same has been so filed, apply to the superior court for the judicial district within which such land is situated for a reassessment of such damages or such benefits so far as the same affect such applicant. The court, after causing notice of the pendency of such application to be given to the commissioner, may appoint a judge trial referee to make such reassessment of such damages or such benefits. The court or such judge trial referee, after giving at least ten days' notice to the parties interested of the time and place of hearing, shall hear the applicant and the commissioner, may view the land, and shall take such testimony as the court or such judge trial referee deems material and shall thereupon reassess such damages and benefits so far as they affect such applicant. The reassessment by the court or such judge trial referee shall take into account any evidence relevant to the fair market value of the property, including evidence of required environmental remediation by the Department of Transportation. The court or such judge trial referee shall make a separate finding for remediation costs, and the property owner shall be entitled to a set-off of such costs in any pending or subsequent legal action to recover remediation costs for the property. If the amount of the reassessment of such damages awarded to any such property owner exceeds the amount of the assessment of such damages by the commissioner for such land, the court or such judge trial referee shall award to such property owner such appraisal fees as the court or such judge trial referee determines to be reasonable. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment finding the amount due the landowner, the clerk shall send a certified copy of the assessment of the commissioner and of the judgment to the Comptroller, who shall, upon receipt thereof, draw an order upon the Treasurer in favor of the landowner for the amount due the landowner as damages. The pendency of any such application for reassessment shall not prevent or delay the layout, extension, alteration, widening, change of grade or other improvement of any such highway.

(1949 Rev., S. 2267; 1957, P.A. 632, S. 2; 1958 Rev., S. 13-150; 1963, P.A. 226, S. 76; P.A. 78-280, S. 2, 127; June Sp. Sess. P.A. 83-29, S. 24, 82; P.A. 86-274; P.A. 96-37, S. 3; P.A. 01-75, S. 1, 3; 01-186, S. 2; P.A. 02-132, S. 72.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 86-274 specified that the referee appointed to reassess damages and benefits shall be a “trial” referee, provided that the trial referee rather than the court or judge award appraisal fees determined to be reasonable, deleted provisions which required the referee to submit a report of his reassessment to the court for acceptance or rejection by the court and the appointment by the court of another referee if it rejected the report, and added provision defining trial referee; P.A. 96-37 changed state trial referee to judge trial referee; P.A. 01-75 added provisions requiring the reassessment of the trial referee to take into account the fair market value of the property, including environmental remediation by the Department of Transportation, requiring such referee to make a separate finding for remediation costs and requiring a set-off of such cost to the property owner in any pending or subsequent legal action and made technical changes for the purposes of gender neutrality, effective June 6, 2001; P.A. 01-186 changed “shall” appoint to “may” appoint a judge trail referee, deleted definition of trial referee for purposes of section, and made technical changes for purposes of gender neutrality (Revisor's note: In merging the gender-neutral technical changes contained in public acts 01-75 and 01-186, the Revisors gave precedence to the changes contained in public act 01-75); P.A. 02-132 added provisions re review by court, replaced provision re mandatory viewing of land with provision re discretionary viewing of land and made technical and conforming changes.

On appeal under section, no question of validity of assessment can be raised. 113 C. 660. Cited. 116 C. 124; 117 C. 139; 125 C. 417. Function of court goes no further than to determine amount due plaintiff. 127 C. 464; 129 C. 117. Cited. Id., 250; 134 C. 228; 137 C. 300. When report of referee reassessing damages may be overturned; correct procedure for attacking findings contained in such report. 147 C. 685. Cited. 148 C. 731. Existence of sand and gravel on property should be considered as factor in damages insofar as it affects marked value of land. Id., 736. Cited. 149 C. 210. The referee should include the entire reasonable cost of moving plaintiff's equipment in determining the fair market value of the property taken. 150 C. 32. Cited. Id., 524; 152 C. 353, 354; 153 C. 292. Referee should consider market value of renewal options in determining value of leasehold. Id., 377. Cited. Id., 718. Where there was credible evidence by experts of value of plaintiff's property to support referee's conclusion, court did not err in overruling plaintiff's exceptions to report of referee. 155 C. 602. Motion to reopen hearing by referee to introduce further evidence denied where there was no showing by plaintiff that evidence to be offered could not have been produced at hearing. 156 C. 70. State's appraiser may be required by condemnee to testify to his expert opinion concerning value of condemned property. Id., 166. Cited. 163 C. 204. Where portion of parcel is taken and remainder of land is not taken, either by right of statutory authority or in a constitutional sense, owner has no direct cause of action against condemnor but is left to recover any severance damage under section. 169 C. 195. Condemnation proceeding is limited to reassessment of damages caused by taking. 172 C. 182. Cited. Id., 234. Time limit for appeal from assessment extended to 6 months from date of Superior Court judgment. 173 C. 220. Cited. 174 C. 323. Where appeal based on determination of damages, only referee(s) may not assess benefits. 176 C. 391. Court correctly considered cost to cure expenditures in determining the after value of remaining land after taking. 177 C. 432. Cited. 178 C. 710; 180 C. 11. Denial of access was a foreseeable, necessary, natural and proximate result of the taking and the property owner was entitled to compensation. Id., 355, 356, 360. Although under statute the Superior Court clerk is required, following a final judgment in a condemnation proceeding, to send to the State Comptroller certified copies of both the assessment and the judgment, clerk's failure to send copy of assessment did not impair plaintiff's right to pursue its mandamus actions. 187 C. 171. Cited. 192 C. 377; 203 C. 364; 209 C. 480; 211 C. 173; Id., 382; 214 C. 225; 215 C. 437; 236 C. 710. 6-month limitation period for filing an application for reassessment is not subject matter jurisdictional but is analogous to a statute of limitations, requiring Commissioner of Transportation to raise in a timely manner property owner's failure to comply with such provision with failure to do so constituting a waiver of the defense; since commissioner failed to raise issue of property owner's failure to file her reassessment applications in a timely manner, commissioner's claim of untimely filing was waived; trial court has burden of “causing notice” of property owner's application for reassessment to be given commissioner; property owner was not required to initiate and serve notice of her application on commissioner, and there is no language in statute to support commissioner's construction allocating burden to property owner to initiate and serve notice on commissioner. 262 C. 257.

Because appeal under section is a trial de novo, motion for summary judgment available. 11 CA 439. Cited. 35 CA 9; 36 CA 49. Trial court's failure to award appraisal fees was clearly erroneous because it was presented with facts and evidence from which it could have determined a reasonable appraisal fee in the exercise of its discretion. 109 CA 16. There is no statutory authority for awarding a prevailing party title search fees as costs against state in a condemnation action taken pursuant to section; reassessment of damages under section did not affect title to defendant's properties because proceeding did not have influence on or bring about a change in ownership of properties. 121 CA 13.

Cited. 4 CS 474; 6 CS 335. An injunction will not lie in condemnation if there is an adequate remedy at law. Id., 393. Does not determine relative rights of interested persons who claim reverter interests. 9 CS 497. Section affords no review of validity of the condemnation. 11 CS 39. If all means of access to property are taken, measure of damages is value of the property. 14 CS 138. Cited. 17 CS 47. Court in awarding appraisal fees is not bound by Sec. 52-257; elements to be considered by court in determining what is a reasonable appraisal fee. 21 CS 343. Cited. 24 CS 391. Appeal from a condemnation proceeding is limited in scope to a reassessment of damages. 27 CS 23. Cited. Id., 287. Referee directed to file a report when case had been heard before enactment of Sec. 51-50f. Id., 494. State referee's report rejected and matter referred to another referee when the conclusion that the building on the condemned property was of no value was not sustained by the findings of fact. 28 CS 68. Cited. 34 CS 194, 195. Statutory condition subsequent for an appeal to be taken in a condemnation proceeding under section discussed; court lacks jurisdiction to hear appeal by owner for reassessment of damages under section where commissioner was not served with notice of the appeal and return of service ordered by the court was never filed. 46 CS 623.



Section 13a-76a - Additional damages for unreasonable delay in taking.

Whenever a referee, in determining the amount of damages for the taking of land under this part, finds that there has been unreasonable delay between the filing of a map under the provisions of section 13a-57 and the filing of a certificate of taking under section 13a-73, he may award such additional damages as he may find resulting therefrom.

(1967, P.A. 597, S. 1.)

Statute not retroactive in effect as it is substantive in nature imposing a new liability on the highway commissioner. 158 C. 452. Cited. 172 C. 234; 176 C. 264.

Damages are appropriate under section. 46 CS 355.



Section 13a-77 - Costs in appeals from awards in highway cases.

In any appeal to the Superior Court taken under and by virtue of the provisions of this part, when the appellant obtains an award from the court greater than that awarded by the commissioner, costs of court shall be awarded the appellant and taxed against said commissioner in addition to the amount fixed by the judgment.

(1949 Rev., S. 2268; 1958 Rev., S. 13-151; 1963, P.A. 226, S. 77.)

History: 1963 act replaced previous provisions: See title history.

Cited. 129 C. 117.

The trial court's statement that there would be no “further payment of interest, appraisal fees and costs as well as court costs,” precluded proper application of statute by preventing landowner from taxing costs in addition to amount awarded for damages. 109 CA 16. Title search fees are not recoverable costs against state for prevailing party in a reassessment proceeding. 121 CA 13.

Cited. 17 CS 47.



Section 13a-78 - Lien for assessed benefits.

The amount of benefits assessed by the commissioner under the provisions of subsection (b) of section 13a-73 or reassessed by the court shall constitute a lien upon the land against which such benefits were assessed from the date such assessment was filed with the clerk of the Superior Court until the amount thereof has been paid by the owner of such land to the state, with interest at six per cent per annum, which interest shall commence to accrue from the date of the filing of such assessment. No such lien shall continue against such land unless notice of the same is filed by the commissioner in the town clerk's office in the town in which such land is located, within sixty days after the filing of such assessment or after the acceptance by the court of such reassessment. The provisions of this section, subsection (b) of section 13a-73 and sections 13a-74 and 13a-76 shall not apply in the case of any layout, extension, alteration, widening, change of grade or other improvement for which any town, city, borough or corporation is liable to pay to the owner any damages or to receive from the owner any benefits except as provided in this part.

(1949 Rev., S. 2265; November, 1955, S. N158; 1957, P.A. 383, S. 1; 1958 Rev., S. 13-146; 1963, P.A. 226, S. 78.)

History: 1963 act replaced previous provisions: See title history.

Cited. 113 C. 653; 125 C. 417; 127 C. 464; 129 C. 250; 149 C. 213. Determination of benefits, if any, to be made specifically by the commissioner in the first instance. 176 C. 391.

Cited. 8 CS 397; 11 CS 39; 17 CS 47.



Section 13a-79 - Interest payable ninety days after acceptance of agreement.

When the commissioner desires to take property for highway purposes and has entered into an agreement to purchase at a stipulated amount any real estate or any interest therein which appears of record with the owner or owners thereof and the amount agreed to be paid for such property or interest is not paid within ninety days from the date when the owner or owners of such property file with the commissioner a notice in writing of acceptance of such agreement, interest at eight per cent per annum shall be paid on such amount by the state unless the property owner fails to furnish clear title within such ninety days. Such interest shall commence to accrue at the end of such ninety-day period, whether or not an assessment has been filed as provided in subsection (b) of section 13a-73. Whenever the state enters into possession of property being condemned prior to the date of execution of such an agreement, such interest shall commence to accrue from the date of actual taking of possession by the state.

(November, 1955, S. N159; 1957, P.A. 632, S. 1; 1958 Rev. S. 13-147; 1963, P.A. 226, S. 79; P.A. 83-54.)

History: 1963 act replaced previous provisions: See title history; P.A. 83-54 required interest to be payable by state after 90 days, instead of 60 days, following agreement and increased interest rate from 6% to 8%.

Cited. 17 CS 47.



Section 13a-79a and 13a-79b - Right-of-way revolving fund; payment of taxes on and lease of property acquired prior to highway construction. Establishment of long-range highway plan.

Sections 13a-79a and 13a-79b are repealed.

(February, 1965, P.A. 325, S. 6, 7; 1967, P.A. 410; 1969, P.A. 768, S. 84, 85; 1972, P.A. 135, S. 1; P.A. 73-451, S. 1, 3; 73-675, S. 10, 44; P.A. 76-213, S. 1, 3.)



Section 13a-79c - Federal assistance for early acquisition of rights-of-way.

The Commissioner of Transportation is authorized to request the United States Secretary of Transportation to advance funds, without interest, to the state for early acquisition of property when the need for such early acquisition meets the rules and regulations prescribed by said Secretary of Transportation and may use such funds for the acquisition of rights-of-way, including the net cost to the state of property management, if any, and related moving and relocation payments authorized by state or federal statute or regulation.

(1969, P.A. 106, S. 1; P.A. 85-613, S. 108, 154.)

History: P.A. 85-613 made technical changes, deleting reference to “criteria set forth in section 13a-79”.



Section 13a-80 - Sale or lease of land by commissioner. Auctions. Appraisals. Offer to agencies, municipalities and abutting landowners.

(a) The Commissioner of Transportation, with the advice and consent of the Secretary of the Office of Policy and Management and the State Properties Review Board may sell, lease and convey, in the name of the state, or otherwise dispose of, or enter into agreements concerning, any land and buildings owned by the state and obtained for or in connection with highway purposes or for the efficient accomplishment of the foregoing purposes or formerly used for highway purposes, which real property is not necessary for such purposes. The commissioner shall notify the state representative and the state senator representing the municipality in which said property is located within one year of the date a determination is made that the property is not necessary for highway purposes and that the department intends to dispose of the property.

(b) The Department of Transportation shall obtain a full appraisal on excess property prior to its sale and shall hold a public bid or auction for all properties determined to be legal lots of record. If the department does not receive any bids at the initial public bid or auction, the department may continue to market the property and accept offers for sale or hold another bid or auction. Transfers to other state agencies and municipalities for purposes specified by the department shall be exempt from the appraisal requirement. The department shall offer parcels that are legal lots of record to other state agencies, and to any municipality in which any such parcel is located, before holding a public bid or auction and shall offer parcels that are not legal lots of record to all abutting landowners in accordance with department regulations. If the sale or transfer of property pursuant to this section results in the existing property of an abutting landowner becoming a nonconforming use, pursuant to local zoning requirements, the commissioner may sell or transfer the property to such abutting landowner without public bid or auction. The department shall obtain a second appraisal if the value of such property is more than two hundred fifty thousand dollars and is to be sold to an abutting landowner or in accordance with the provisions of subsection (c) of this section. Any appraisals shall be obtained prior to the determination of a sale price of the excess property.

(c) Notwithstanding the provisions of sections 3-14b and 4b-21, no residential property upon which a single-family dwelling is situated at the time it is obtained by the department for highway purposes may be sold or transferred pursuant to this section within twenty-five years of the date of its acquisition without the department's first offering the owner or owners of the property at the time of its acquisition a right of first refusal to purchase the property at the amount of its appraised value as determined in accordance with the provisions of subsection (b) of this section. Notice of such offer shall be sent to each such owner by registered or certified mail, return receipt requested, within one year of the date a determination is made that such property is not necessary for highway purposes. Any such offer shall be terminated by the department if it has not received written notice of the owner's acceptance of the offer within sixty days of the date it was mailed. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing procedures for the disposition of excess property pursuant to the provisions of this subsection in the event such property is owned by more than one person.

(d) Where the department has in good faith and with reasonable diligence attempted to ascertain the identity of persons entitled to notice under subsection (c) of this section and mailed notice to the last known address of record of those ascertained, the failure to in fact notify those persons entitled thereto shall not invalidate any subsequent disposition of property pursuant to this section.

(1949 Rev., S. 2226; 1958 Rev., S. 13-105; 1963, P.A. 226, S. 80; P.A. 75-425, S. 48, 57; P.A. 76-253, S. 5, 6; P.A. 77-614, S. 19, 610; P.A. 86-228, S. 2; P.A. 88-283, S. 1, 3; P.A. 03-115, S. 28; P.A. 06-133, S. 3; P.A. 07-232, S. 1; P.A. 13-277, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 75-425 required consent of public works commissioner and properties review board in addition to that of commissioner of finance and control for disposal of land or buildings or agreements concerning land or buildings; P.A. 76-253 deleted reference to public works commissioner; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 86-228 editorially added Subsec. (b) concerning appraisal requirements for sale of certain excess property and requiring department to offer parcels meeting local zoning requirements to other state agencies and to offer parcels which do not meet such requirements to all abutting landowners; P.A. 88-283 amended Subsec. (b) to require department to obtain full appraisal on all excess property, regardless of value and to make necessary technical changes, and added Subsec. (c), requiring department to offer owner of residential property obtained for highway purposes a right of first refusal to purchase the property at amount of its appraised value, and requiring commissioner to adopt regulations, and Subsec. (d) re notification of owner; P.A. 03-115 amended Subsec. (a) to require commissioner to notify the state representative and senator representing the municipality in which property is located within one year of the date of the determination that property is not necessary for highway purposes and that department intends to dispose of it; P.A. 06-133 amended Subsec. (c) to make technical changes and to allow department to offer to sell or transfer land without public bid or auction to an abutting landowner who would otherwise be left with property that is nonconforming as to local zoning, effective June 6, 2006; P.A. 07-232 made a technical change in Subsec. (c), effective July 11, 2007; P.A. 13-277 amended Subsec. (a) to make a technical change, amended Subsec. (b) to require department to obtain a second appraisal only for properties valued over $250,000 that are to be sold to an abutting landowner pursuant to Subsec. (c) and to add provisions re auctions for properties determined to be legal lots of record, the marketing of property if no bids are received at auction, the offering of legal lots of record to other state agencies or municipalities, the offering of parcels that are not legal lots of record to abutting landowners and sales or transfers that result in a property becoming a nonconforming use, and amended Subsec. (c) to delete provisions re the offer of property to municipalities prior to July 1, 1988, and re procedures for the offering of property to state agencies or abutting landowners that was previously offered to owners of the property at the time such property was acquired by department.

Cited. 150 C. 526.

Cited. 9 CA 514.



Section 13a-80a - Disposition of interests on, above or below state highway rights-of-way.

(a) The Commissioner of Transportation, with the advice and consent of the Secretary of the Office of Policy and Management, may, in the name of the state, sell, lease and convey, or otherwise dispose of, or enter into agreements concerning, any interest the state may have on, above or below any state highway right-of-way. The Commissioner of Transportation may place such restrictions, conditions and qualifications on the use of any area as he determines to be necessary to provide for the safety and adequacy of highway facilities, and for the protection of abutting or adjacent land users. A committee composed of the Commissioner of Transportation, the Secretary of the Office of Policy and Management and the chief executive officer of the municipality in which the sale, lease or other disposition of any interest in land on, above or below any state highway right-of-way is proposed may also place such restrictions, conditions and qualifications on the use of any area which they determine to be necessary to provide for the efficient, economical and socially beneficial use of the area.

(b) The Commissioner of Transportation shall have the power to section off levels of space over or under the same location and sell or lease varying levels to different parties.

(c) Revenues from any transaction concerning the sale, lease or use of space or multiple use or joint development of state highway rights-of-way shall be deposited in the Special Transportation Fund.

(1969, P.A. 549, S. 1, 2, 7; P.A. 73-675, S. 11, 44; P.A. 75-568, S. 7, 45; P.A. 77-614, S. 19, 610; P.A. 84-254, S. 18, 62.)

History: P.A. 73-675 substituted transportation fund for state highway fund in Subsec. (c); P.A. 75-568 substituted general fund for transportation fund in Subsec. (c); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control in Subsec. (a); P.A. 84-254 amended Subsec. (c) to require revenues from transactions to be deposited in special transportation fund instead of general fund.



Section 13a-80b - Order of priorities.

The Commissioner of Transportation shall give priority in the following order in the disposition or assignment of space or multiple use or joint development under sections 13a-80a to 13a-80f, inclusive, to the state, the municipality wherein the land is located, to the federal government and to the need for housing persons, businesses or other facilities displaced by state highway construction.

(1969, P.A. 549, S. 6.)



Section 13a-80c - Limitation.

The Commissioner of Transportation shall not exercise his authority under sections 13a-80a to 13a-80f, inclusive, if any loss of revenues granted or to be granted from any agency or department of the federal government for the state highway involved or any other state highway shall be incurred thereby.

(1969, P.A. 549, S. 8.)



Section 13a-80d - Conformation with local zoning regulations and ordinances.

The use of any space on, over or below any state highway right-of-way leased by the Commissioner of Transportation to a lessee shall conform with zoning regulations and ordinances of the local government in which the land is located or as modified by a variance pursuant to legal process.

(1969, P.A. 549, S. 4.)



Section 13a-80e - Tax assessment.

Any building, land or space sold, leased or used pursuant to any agreement under authority of sections 13a-80a to 13a-80f, inclusive, shall be set in the tax list of the town in which the land is located, provided no tax shall be assessed against any federal, state or municipal agency or eleemosynary institution usually exempt from taxation.

(1969, P.A. 549, S. 5.)



Section 13a-80f - Acquisition of land or air space.

The Commissioner of Transportation may acquire by purchase or condemnation, in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes, such additional interests in land or air space, and may accept gifts of interests in land or air space, as he shall find necessary or appropriate to make feasible or enhance the multiple use and joint development of highway rights-of-way and space over or under state highways under his control.

(1969, P.A. 549, S. 3.)

See Sec. 13a-73 re acquisition of real property.



Section 13a-80g - Disposition of interest in, above or below municipal highways.

(a) Any municipality may sell, lease or otherwise transfer easements or other interests in, above or below any street, highway or other public right-of-way to the centerline thereof, other than the right-of-way of a state highway as defined in section 13a-1, in the same manner that it may dispose of any other interest in real property owned by such municipality; provided that adequate provision is made for the safe and convenient public use of the street, highway or other public right-of-way and for the protection of adjacent land users and that the transferee of said interest restores the street, highway or right-of-way to its condition existing prior to the transfer of said interest and provided further that any sale, lease or transfer of easements or other interests above any street, highway or other public right-of-way is made with the consent of the owner of the real property abutting the portion of the street, highway or other public right-of-way above which such easement or other interest is sold, leased or transferred. The sale, lease or transfer of easements or other interests in, above or below the portion of a street, highway or other public right-of-way lying to one side of the centerline thereof, shall not prevent the sale, lease or transfer of easements or other interests in, above or below the portion lying on the other side of such centerline, unless the terms of the initial sale, lease or transfer so provide.

(b) Nothing in this section shall be deemed to diminish or restrict in any way any authority concerning the sale, lease or transfer of any easements or other interests in, above or below any street, highway or other public right-of-way which any municipality or agency thereof may have by virtue of any special act or otherwise.

(1972, P.A. 94, S. 1; P.A. 99-181, S. 37, 40; P.A. 00-148, S. 4.)

History: P.A. 99-181 amended Subsec. (a) by requiring the transferee to restore the street, highway or right-of-way to its existing condition prior to the transfer of an easement or other interest and requiring the consent of the abutting real property owner for the sale, lease or transfer of certain easements or other interests, effective June 23, 1999; P.A. 00-148 amended Subsec. (a) by making technical changes.



Section 13a-80h - Agreement setting forth responsibilities of municipality and Commissioner of Transportation re acquisition of real property required for certain bridge projects.

At the request of any municipality which is undertaking a project to rehabilitate, replace or demolish a bridge which supports a municipal road using state or federal highway funds, the Commissioner of Transportation may enter into an agreement with such municipality which sets forth the responsibilities of the parties in connection with the acquisition of real property, as defined in subsection (a) of section 13a-73, or rights of ingress to and egress from land, which is required for such project. The commissioner shall exercise his authority pursuant to this section in the same manner as authorized and exercised by the commissioner in acquiring real property for state highway purposes subject to the terms of the agreement between the commissioner and the municipality.

(P.A. 95-325, S. 2, 16.)

History: P.A. 95-325 effective July 13, 1995.



Section 13a-80i - Mediation of purchase of state property not required for highway purposes.

(a) As used in this section: (1) “Eligible owner” means an owner described in section 13a-80 who (A) retained residency on the property for a period of ten years or more following the date on which the state notified such owner that the property was to be obtained by the state for highway purposes, (B) was notified that such property is not needed by the Department of Transportation for highway purposes, and (C) failed to negotiate the purchase of property pursuant to section 13a-80, and (2) “property” means any land and buildings owned by the state and obtained for or in connection with highway purposes or for the efficient accomplishment of such purposes or formerly used for highway purposes, which real property is not required for such purposes, and is subject to the provisions of section 13a-80.

(b) On or before January 1, 2010, the Commissioner of Administrative Services, or said commissioner's designee, the Commissioner of Energy and Environmental Protection, or said commissioner's designee, and the Secretary of the Office of Policy and Management, or said secretary's designee, in conjunction with the State Properties Review Board, shall serve as mediators for the purpose of conducting mediations pursuant to this section. All persons serving as mediators shall have mediation training and experience in real estate transactions and real estate valuation.

(c) Notwithstanding the provisions of section 13a-80, if the Department of Transportation and an eligible owner are unable to negotiate the purchase of the property pursuant to said section 13a-80, the eligible owner or such owner's designee may, on or after January 1, 2010, submit a written request for mediation to the State Properties Review Board. Upon receipt by the board of such request, said board shall notify the Commissioner of Transportation, or said commissioner's designee, of such request and shall convene the individuals serving pursuant to subsection (b) of this section to mediate the purchase of property from the state by the eligible owner. The topics to be mediated shall be limited to the value of the property and the purchase price. The costs of the mediation shall be borne equally by the eligible owner and the state.

(d) Upon assignment by the State Properties Review Board to conduct mediation, a person assigned as mediator shall contact the eligible owner, or such owner's designee, and the Commissioner of Transportation, or said commissioner's designee, to schedule the mediation. Such mediation shall be scheduled and completed within ninety days following the State Properties Review Board's receipt of the request for mediation from the eligible owner.

(e) Within thirty days following completion of such mediation, the mediators shall submit to the legislative committees having cognizance of matters pertaining to transportation and government administration, for approval, a written summary of the agreement reached in the mediation. The committees shall approve or disapprove such agreement during a joint meeting conducted during a regular session of the General Assembly.

(f) If the agreement is approved, the eligible owner shall have fifteen days in which to sign a purchase agreement for the purchase of the property from the state. If the agreement is disapproved or if no purchase agreement is signed by the eligible owner within fifteen days following the expiration of the comment period, the state shall dispose of the property as provided in section 13a-80.

(P.A. 09-186, S. 9; P.A. 10-110, S. 53, 54; P.A. 11-51, S. 44; 11-80, S. 1.)

History: P.A. 09-186 effective July 20, 2009; P.A. 10-110 made technical changes in Subsecs. (b) and (f); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 13a-81 - Relocation of persons, businesses and farms displaced by state highway construction.

Section 13a-81 is repealed.

(1957, P.A. 601; September, 1957, P.A. 22; 1958 Rev., S. 13-114; 1963, P.A. 226, S. 81; 1967, P.A. 108, S. 1; 1969, P.A. 503, S. 13.)



Section 13a-81a to 13a-81l - Highway relocation assistance.

(a) Sections 13a-81a to 13a-81l, inclusive, are repealed except that any payment or matter, due or pending, pursuant to said sections 13a-81a to 13a-81l, inclusive, shall be paid or handled in accordance with said sections, or regulations or procedures promulgated pursuant thereto.

(b) All rights or liabilities now existing under sections 13a-81a to 13a-81l, inclusive, and under regulations or procedures pursuant thereto shall not be affected by the repeal of such sections or portions thereof under subsection (a) of this section.

(1969, P.A. 503, S. 1–12; 1971, P.A. 838, S. 17.)



Section 13a-82 - Damages or benefits by change of grade of municipal highway. Lien.

When the owner of land adjoining a highway, or of any interest in such land, sustains special damage or receives special benefits to his property by reason of any change in the grade of such highway, or by reason of excavations in such highway, made in the process of repairing the same by the town, city or borough in which such highway is situated, or by any corporation, whether acting by authority or direction of the Public Utilities Regulatory Authority or otherwise, such town, city, borough or corporation shall be liable to pay to such owner the amount of such special damage and shall be entitled to receive from him the amount or value of such special benefits, to be ascertained in the manner provided for ascertaining damages and benefits occasioned by laying out or altering highways. Whenever special benefits are finally assessed and established concerning any lands or interests therein, under the foregoing provisions, such town, city, borough or corporation shall have a lien upon the lands concerning or upon which they are so assessed, to be established and enforced in the manner provided for establishing and enforcing liens for benefits occasioned by public works in the town, city or borough in which such highway is situated.

(1949 Rev., S. 2143; 1958 Rev., S. 13-27; 1963, P.A. 226, S. 82; P.A. 75-486, S. 31, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 27, 348; P.A. 11-80, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Railroad company legally changing grade of street liable for actual damage to landowner. 22 C. 74. Damages paid by city for land taken for street include damages from grading. 44 C. 252; 47 C. 314. Municipality might (before statute) change grade of street without liability for necessary damage to adjoining owners. Id., 313. City liable by statute for damage from change of grade, and, neglecting to ascertain damage by statutory method, is liable to action at law. 49 C. 398. Adjoining owner acquires by use no right to basement steps in sidewalk, and recovers no damage for changed grade of sidewalk making them useless. 61 C. 522. Adjoining owner may recover value of sidewalk destroyed by change of grade. 62 C. 456; 63 C. 426. When town changes grade without notice, adjoining owner may have action at law. Id.; 104 C. 453. Selectmen may submit to arbitration damage to adjoining owner from change of grade. 64 C. 88. What is to be considered in fixing damage from change of grade. 66 C. 320, 413; 71 C. 652; 73 C. 359; 76 C. 278; 85 C. 255; 89 C. 343. What constitutes “grade” and “change of grade”; 66 C. 335; 71 C. 652; 76 C. 278; Id., 700; in part of highway. 89 C. 347. Adjoining landowner cannot maintain action at law for damage from change of grade until municipality has failed to perform duty to ascertain damage in statutory manner. 68 C. 72; 73 C. 348. Change of grade not a taking of land. 68 C. 72; 72 C. 275; 77 C. 438. Change of grade in sidewalk. 71 C. 652; 94 C. 154. Adjoining owner may recover damage from change of grade probable when he built. 71 C. 652. City liable for damages from change of grade made under order of railroad commissioners. 72 C. 283. Damages measured by diminution in value of party's land, regardless of the quantity of his interest. Id., 292. No liability at common law. 73 C. 37. Liability of town under Good Roads Act. 75 C. 192. Purchase of land after change ordered does not preclude right to damages. 76 C. 278. Determination of special benefits; what they are. Id.; 85 C. 255; 89 C. 343. Removal of grade crossing not change of grade. 77 C. 494. Change of grade of highway in 1896 does not prevent recovery for change of grade of sidewalk in 1914 to conform to street grade. 94 C. 154. Life tenant and remainderman each has separate interests and may sue separately or join as parties plaintiff. 104 C. 458. Except as modified by statute, there is no liability upon a municipality for changes in surface of land taken for highway purposes. 113 C. 659. Where grade changed, damages are recoverable for destruction of shade trees within highway limits; but not where no material change of grade. 115 C. 611. Property owner entitled to recover only excess of damages suffered above amount of special benefits actually received. Id., 629. Cited. 117 C. 501. The general rule that damages can be awarded for future changes in use of land taken for a highway is qualified so far as statute permits recovery for subsequent changes of grade when they are made. 127 C. 459.

Town, not state, liable for special damages resulting from change of grade. 8 CS 447; 11 CS 391. Cited. Id., 429.



Section 13a-83 - Assessment of benefits by municipalities.

The proper authorities of any city or borough and the selectmen of any town, unless otherwise provided in its charter, may assess, or cause to be assessed, the benefits accruing to any person by the layout, grading or alteration of any highway therein, upon giving written notice to the parties to be benefited of the time and place of meeting therefor, and order such benefits to be paid by the parties assessed, respectively, to the town, city or borough, as the case may be, within such time as they appoint. Such benefits may be collected in the same manner as town taxes are collected.

(1949 Rev., S. 2145; 1958 Rev., S. 13-29; 1959, P.A. 674, S. 2; 1963, P.A. 226, S. 83.)

History: 1959 act added towns to the purview of this section; 1963 act replaced previous provisions: See title history.

Landowner's special and local benefits from public improvements to be deducted from his damages. 23 C. 189; 32 C. 475. Assessment for benefits must be joint or several as the landed interest assessed is joint or several. 60 C. 112. Does not apply to removal of grade crossing by order of railroad commissioners. 77 C. 500.

Cited. 11 CS 429.



Section 13a-84 - Ascertainment of damages or benefits. Remonstrance.

If the selectmen of any town and any person interested in the layout, opening, grading or alteration of any highway or private way in such town cannot agree as to the damages sustained by, or the benefits accruing to, such person thereby, the selectmen shall apply to any judge of the Superior Court who, having caused reasonable notice to be given to the parties interested, shall appoint a committee of three disinterested electors to estimate and assess each person injured or benefited the damages sustained by or the benefits accruing to such person by such layout, opening, grading or alteration of such way. Such committee, having thereupon given at least ten days' notice to the parties interested of the time and place of its meeting, shall, under oath, make such estimate and assessment and immediately report its actions to the superior court in the judicial district in which the land is situated. Notice of the time and place of the meeting of such committee may be given to the parties interested, if they are residents of the state, personally, or by leaving written notices at their respective places of abode, or by depositing in the post office, postage paid, notices addressed to them respectively; or, if they are nonresidents, by like notice to the person having charge of the land. Any person interested in such estimate or assessment may appear before said court and remonstrate against the acceptance of such report for any irregularity or improper conduct; and thereupon the same proceedings shall be had by said court in accepting or rejecting such report, and in ordering a jury to reassess the damages and benefits, or either, as provided in the case of applications brought to said court against towns for the layout or alteration of highways; and such jury, and the court in acting upon the report of such jury, shall proceed as in the case of such applications.

(1949 Rev., S. 2146; 1958 Rev., S. 13-30; 1963, P.A. 226, S. 84; P.A. 78-280, S. 2, 127; P.A. 03-115, S. 29.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 03-115 made technical changes.

See Sec. 7-142 re appeal from municipal assessments.

See Sec. 13a-64 re jury's reestimate of damages and benefits entered in committee's report on laying out or altering of highway.

See Sec. 13a-68 re limitations on assessment of benefits.

State property not assessable for public improvement, unless by special legislative provision. 50 C. 89. Selectmen may submit to arbitration damage to adjoining owner from change of grade. 64 C. 88. Elements of damage to land from change of grade. 66 C. 320. Landowner cannot sue for damage from change of grade till he and selectmen have failed to agree, and latter have refused, or unreasonably neglected, to apply for committee. 73 C. 351, but see 94 C. 155; 104 C. 453. For rule of damages for layout of a highway through private lands, see 93 C. 88. Only property owner can apply for jury. 85 C. 1.

In action by selectmen, costs are taxed to applicant for jury only if the jury increases damages or diminishes the assessment benefits. 9 CS 458. Cited. 11 CS 429. Selectmen proceeding under section must have the authorization of the town meeting for the alteration of existing highways. 27 CS 469.



Section 13a-85 - Assessment on private property, when collectible.

When any assessment has been laid by any town, city, borough or other municipal corporation upon private property benefited by any public work or improvement, for the expense of such public work or improvement, or for benefits accruing therefrom, and a certificate of lien upon such property has been lodged for record with the town clerk, neither the principal of such assessment nor any interest thereon shall be collectible by such municipality until such public work or improvement has been completed and the fact of such completion recorded on the record books of such municipality by order of the board or officers by whom such work or improvement was ordered.

(1949 Rev., S. 2144; 1958 Rev., S. 13-28; 1963, P.A. 226, S. 85.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 7-140 re consideration of assessment as lien.

No interest collectible on assessments for benefits without special statutory authority; section gives none. 67 C. 162. Section does not apply to highways laid out by Superior Court. 69 C. 42. Effect as applied to city having special charter. 85 C. 555. Personal obligation for assessment cannot be enforced against one who purchased subsequent to date lien attached. 132 C. 556.



Section 13a-85a - Acquisition of land adjacent to state highways for preservation and enhancement of scenic beauty and development of rest and recreation areas.

The Commissioner of Transportation may acquire in the name of the state by purchase or condemnation, in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes, and may accept gifts of interests in strips of land for the improvement of such strips of land necessary for the preservation, restoration and enhancement of scenic beauty adjacent to state highways, and may acquire land in the manner stated above to develop such controlled rest and recreation areas and sanitary and other facilities within or adjacent to state highway rights-of-way as are reasonably necessary to accommodate the traveling public. Said commissioner shall promulgate regulations to carry out the provisions of this section, which regulations shall not be less restrictive than the standards promulgated and from time to time amended by the Federal Highway Administrator in respect to federal aid highways.

(February, 1965, P.A. 445; 1967, P.A. 564, S. 1; 1969, P.A. 768, S. 86.)

History: 1967 act allowed land acquisition by condemnation, reversing previous provision, allowed land acquisition for development of rest and recreation areas, sanitary and other facilities to accommodate the traveling public and deleted provision prohibiting acquisition or regulations of land strips zoned for industrial or commercial use under local ordinances; 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-85b - Aquisition of properties situated in right-of-way for limited access highway from Danbury to Norwalk.

Should any properties situated within the existing right-of-way acquired for potential use as a limited access highway from Danbury to Norwalk which are not currently owned by the Department of Transportation be offered for sale to the state, the Commissioner of Transportation may, within available funds, acquire said properties upon terms and conditions which are equitable to both the property owner and the state. The commissioner may, within available funds, acquire any properties not currently owned by the Department of Transportation that are situated within such right-of-way when such properties come onto the market for sale and if such purchase would (1) alleviate particular hardship to a property owner, on his request, in contrast to others because of an inability to sell his property; or (2) prevent imminent development and increased costs of a parcel which would tend to limit the choice of highway alternatives.

(P.A. 93-307, S. 10, 34; P.A. 97-236, S. 22, 27; P.A. 09-186, S. 3.)

History: P.A. 93-307 effective June 29, 1993; P.A. 97-236 amended Subsec. (b) to replace provisions re transportation analysis for Route 11 corridor from Route 82 in Salem to I-95 in Waterford with provision prohibiting commissioner from selling or using in any manner incompatible with transportation purposes, any property currently under his control in Danbury adjacent to Route 7 and south of Wooster Heights Road; P.A. 09-186 deleted prohibition on sale or use of right-of-way acquired for potential use as Route 7 from Danbury to Norwalk, deleted former Subsec. (b) prohibiting sale or incompatible use of property under commissioner's control in Danbury adjacent to Route 7 and south of Wooster Heights Road and made conforming changes, effective July 1, 2009.



Section 13a-85c - Sale, lease, conveyance or other disposition of excess property obtained in connection with the Route 6 Expressway.

Section 13a-85c is repealed, effective July 1, 2013.

(S.A. 07-11, S. 31; S.A. 08-8, S. 2; P.A. 13-277, S. 81.)



Section 13a-86 - Construction of bridges; cost; width.

The commissioner may construct or reconstruct any bridge on any highway maintained by him when, in his opinion, public convenience and necessity so require. Any bridge constructed or reconstructed on any such highway with two or more lanes shall have a clear width of roadway of not less than twenty-eight feet exclusive of the width of any sidewalk, unless in the judgment of the commissioner a lesser width is warranted. The provisions of this section shall not apply to the construction or reconstruction of any bridge on any highway maintained by a municipality.

(1949 Rev., S. 2270; 1958 Rev., S. 13-125(b); 1963, P.A. 226, S. 86; P.A. 73-675, S. 12, 44; P.A. 75-568, S. 8, 45; P.A. 88-16; P.A. 96-222, S. 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted provision that cost of work be paid from transportation fund; P.A. 88-16 amended section to apply to any bridge or highway with two or more lanes and provided the commissioner with the discretion to reduce the width of the constructed or reconstructed bridge; P.A. 96-222 made provisions of section inapplicable to construction or reconstruction of bridges on local highways.

See Sec. 13a-88 re load capacity of bridges.

See Sec. 13a-89 re appeals concerning posted weight restrictions.



Section 13a-86a - Geometric design standards for bridges, exceptions. Factors re bridge rehabilitation or new construction. Development or construction of projects by municipal governments. Immunity from liability.

(a) In the event site conditions, environmental factors, engineering factors or considerations of community standards and custom would reasonably allow for a departure from the standards for geometric design with respect to bridges established by the American Association of State Highway and Transportation Officials or by the Department of Transportation, the department may approve exceptions to such standards without waivers.

(b) In choosing between the rehabilitation of an existing bridge and the construction of a new bridge, whether on the existing location or on a new location, the department and any affected municipality shall weigh the following factors: (1) The functional classification of the highway; (2) the load capacity and geometric constraints of the bridge within its existing footprint and the availability of alternative routes; (3) the comparative long-term costs, risks and benefits of rehabilitation and new construction; (4) the requirements of state standards for geometric design; (5) disruption to homes and businesses; (6) environmental impacts; (7) the potential effects on the local and state economies; (8) cost-effectiveness; (9) mobility; (10) safety, as determined by factors such as accident history for motorists, pedestrians and bicyclists; and (11) the impact on the historic, scenic and aesthetic values of the municipality in which the bridge is or may be located.

(c) The department shall implement policies and programs to allow municipal governments to develop projects or construct projects, or both, in consultation with the department, in accordance with federal laws and regulations if federal funds are used.

(d) The state or a municipality, any state or municipal agency or any employee thereof or any engineer retained in connection with a bridge project shall not be liable for any injury or damage to any person or property caused by the selection of design standards that enable an existing bridge, which was initially constructed not less than twenty-five years prior to October 1, 1997, to be repaired or rehabilitated in substantially the same configuration that existed before such repair or rehabilitation, provided nothing in this subsection shall be construed to relieve the state, any municipality or any person from liability under section 13a-144 or 13a-149 arising out of structural or design defects in any such bridge or negligence in the maintenance, repair or rehabilitation of any such bridge.

(P.A. 97-214, S. 1.)



Section 13a-87 - Maintenance of bridges by commissioner.

The commissioner shall maintain each bridge on any highway maintained by him, except as otherwise specifically provided by law. Such maintenance shall include the preservation, restoration or replacement of any or all parts of the structure as may be necessary to permit it to be used with safety by the traveling public, subject to such restrictions as may be provided by law, and the use of electric current and the servicing and repair necessary to keep in operation any system of lighting installed on any bridge in accordance with the provisions of subsection (b) of section 13a-110.

(1949 Rev., S. 2269; 1958 Rev., S. 13-125(a); 1963, P.A. 226, S. 87; P.A. 73-675, S. 13, 44; P.A. 75-568, S. 9, 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted provision that payment of maintenance cost be made from transportation fund.

Where state takes over existing highway, it assumes responsibility for its use and maintenance for all purposes incident to vehicular traffic, and it leaves undisturbed existing responsibility of municipalities for sidewalks. 136 C. 346.



Section 13a-88 - Load capacity.

Each highway bridge existing on July 1, 1921, maintained in whole or in part by the state, shall be so maintained as to permit the safe passage of a two-axle vehicle having a gross weight of not less than eight tons, and each bridge constructed thereafter shall be so built and maintained as to permit the safe passage of a two-axle vehicle having a gross weight of not less than sixteen tons or a three-axle vehicle having a gross weight of not less than twenty tons, provided each bridge constructed by the commissioner on a state highway after July 1, 1955, shall be so built and maintained as to permit the safe passage of any vehicle or combination of vehicle and trailer or semitrailer or any other object not exceeding the weights specified in section 14-267a.

(1949 Rev., S. 2185; 1955, S. 1188d; 1958 Rev., S. 13-72; 1963, P.A. 226, S. 88; P.A. 79-188, S. 2, 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 79-188 substituted reference to Sec. 14-267a for reference to repealed Sec. 14-268.

See Sec. 13a-121 re notice of load capacity and appeals concerning weight restrictions.

See Sec. 13a-151 re violations of bridge load capacity.

Cited. 121 C. 613.



Section 13a-89 - Appeal to commissioner from posted weight restriction.

Any person may appeal to the commissioner from the restriction of the use of any bridge imposed by the posting of a maximum weight notice as provided in section 13a-121. Upon such appeal the commissioner shall inspect such bridge and may, after due notice thereof to all parties in interest and hearing thereon, order the authority having control of such bridge to increase its capacity to such extent as he finds public convenience and necessity require. If such authority fails to make such repairs or reconstruction as are necessary so to increase the capacity of such bridge within sixty days after receiving notice from the commissioner to do so, the commissioner may so repair or reconstruct such bridge and the authority having control of such bridge shall be liable for the cost of such repair or reconstruction.

(1949 Rev., S. 2187; 1958 Rev., S. 13-74; 1963, P.A. 226, S. 89.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-90 - Bridge over artificial watercourse.

Any bridge or passageway over any artificial watercourse, located on a highway which it is the duty of the commissioner to maintain, constructed before May 10, 1957, shall be maintained by the person owning or controlling such watercourse. If any highway which it is the duty of the commissioner to maintain is to be constructed, reconstructed or relocated, and a bridge or passageway over any artificial watercourse on such highway requires expansion, relocation or reconstruction, the cost of such expansion, relocation or reconstruction shall be borne by the state and thereafter such structure shall be maintained by the commissioner.

(1949 Rev., S. 2200; 1951, S. 1192d; 1957, P.A. 211, S. 2; 1958 Rev., S. 13-86; 1963, P.A. 226, S. 90.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 13a-101 re bridges over artificial watercourses not maintained by Transportation Commissioner.



Section 13a-91 - Sidewalks on bridges.

(a) The commissioner may cause to be constructed or reconstructed a sidewalk on any bridge or approaches to any bridge on any state highway when in his opinion public safety so requires. Except as provided in subsection (b), all sidewalks on bridges or approaches to bridges maintained by the commissioner shall be maintained by said commissioner, and such maintenance shall include responsibility for the removal of snow and ice from such sidewalks. As used herein, “approaches” includes the highway adjoining such bridge to the next side road or to a point where access may be attained by the adjoining property owner, whichever distance is less.

(b) In the case of any footpath or sidewalk constructed or reconstructed in accordance with section 2242 of the general statutes, revision of 1949, by agreement between the commissioner and the authorized official or officials of a town, city, borough, consolidated town and city or consolidated town and borough, which footpath or sidewalk is maintained by the commissioner, the removal of snow and ice therefrom shall be the responsibility of the town, city, borough, consolidated town and city or consolidated town and borough.

(1949 Rev., S. 2242; 1955, S. 1202d; 1958 Rev., S. 13-125 (a), (c); 1963, P.A. 226, S. 91; 548; P.A. 73-675, S. 14, 44; P.A. 75-568, S. 10, 45.)

History: 1963 acts added definition of approaches in Subsec. (a) and restated provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund(s); P.A. 75-568 deleted references to payment of costs from transportation fund.

See Sec. 13a-144 re damages for injuries sustained on state highways or sidewalks.

Cited. 124 C. 677. Town not responsible for snow removal where state had not constructed walk on shoulders used by public as path. 130 C. 88. Cited. 135 C. 621.

Cited. 44 CA 651.

Cited. 8 CS 450. Complaint in action against highway commissioner for defective sidewalk demurrable where no allegation it was constructed entirely from trunk line funds. 19 CS 101. Cited. 44 CS 389.



Section 13a-92 - Sidewalks on bridges at Thompsonville and Warehouse Point.

The sidewalks on the bridges across the Connecticut River at Thompsonville and Warehouse Point shall be maintained by the commissioner.

(1949 Rev., S. 2243; 1958 Rev., S. 13-126; 1963, P.A. 226, S. 92.)

History: 1963 act replaced previous provisions: See title history.

Cited. 44 CA 651.

Cited. 44 CS 389.



Section 13a-93 - Snow removal from state highways.

The commissioner shall remove the snow from the traveled portions of any completed state highway when the accumulation thereof renders such highway unsafe for public travel.

(1949 Rev., S. 2262; 1958 Rev., S. 13-143; 1963, P.A. 226, S. 93; P.A. 85-246, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-246 deleted provision re street railway companies' responsibility for the removal of snow.

Cited. 130 C. 86; 162 C. 295.



Section 13a-94 - Construction over or adjacent to streams.

(a) All structures to be built over, or structures or embankments to be built adjacent to, streams in connection with state highway projects shall conform (1) to the requirements of the Commissioner of Energy and Environmental Protection for sizes and location of waterways as determined by his policies for the establishment of river channel encroachment limits in accordance with sections 22a-342 to 22a-348, inclusive, (2) to any approved river corridor protection plan for a river corridor designated pursuant to section 25-205, and (3) any river corridor management plan approved pursuant to section 25-235.

(b) On any stream subject to flood control measures by the Commissioner of Energy and Environmental Protection over or adjacent to which such a highway may be constructed, the size of waterway for such bridges, structures or embankments shall be increased sufficiently beyond that required to comply with channel encroachment policies to avoid any reduction in the protection afforded by the flood control measures.

(c) Highway bridges in existence on June 21, 1961, crossing streams on which flood control projects are carried out shall be rebuilt or modified by the Commissioner of Transportation to meet the requirements of the flood control plan.

(d) In connection with highway improvement projects initiated by the commissioner, the entire cost of new or modified existing structures over, or structures or embankments adjacent to, streams designed to comply with river channel encroachment requirements as specified in subsection (a) of this section may be paid from regular highway construction appropriations, and any additional costs required to provide structures meeting the needs of flood control measures above that required to comply with river channel encroachment policies shall be paid from the other appropriations provided for such flood control purposes.

(1961, P.A. 531; 1963, P.A. 226, S. 94; February, 1965, P.A. 574, S. 13; 1969, P.A. 768, S. 87; 1971, P.A. 872, S. 445; P.A. 73-675, S. 15, 16, 44; P.A. 75-568, S. 11, 12, 45; P.A. 94-150, S. 11; P.A. 95-333, S. 10; P.A. 11-80, S. 1.)

History: 1963 act replaced previous provisions: See title history; 1965 act corrected obsolete statutory reference in Subsec. (a); 1969 act substituted commissioner of transportation for highway commissioner; 1971 act substituted commissioner of environmental protection for water resources commission; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted reference to payment of costs from transportation fund in Subsec. (c) and in Subsec. (d) replaced reference to transportation fund with reference to “regular highway construction appropriations” and reference to general fund with reference to “other appropriations provided for such flood control purposes”; P.A. 94-150 amended Subsec. (a) to add provision requiring compliance with river corridor protection plans; P.A. 95-333 amended Subsec. (a) to require structures to conform to river corridor management plans approved under Sec. 25-235; (Revisor's Note: In 1999 a reference in Subsec. (a) to Sec. “23-235” was changed editorially by the Revisors to Sec. “25-235” to correct a clerical error); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.

See Sec. 25-210 re compliance with river protection plans.



Section 13a-95 - Submission of bids on state highway construction.

The commissioner may, at any time, call for bids to construct, alter, reconstruct, improve, relocate, widen or change the grade of sections of state highways or bridges. All bids shall be submitted on forms provided by the commissioner and shall comply with the rules and regulations provided in the bid specifications. The commissioner shall state the amount of the bond which shall accompany each bid and shall name the place where bids shall be received and the time and place for opening the same. Each bid shall be accompanied by a surety company bond satisfactory to the commissioner and in such sum as the commissioner determines, and shall be so conditioned that, if the contract is awarded to the bidder, such bidder shall, when required by the commissioner, execute an agreement in writing, to be prepared by said commissioner, with such bond as shall be acceptable to the commissioner, conditioned as provided in section 49-41. The commissioner may reject any and all bids if, in the commissioner's opinion, cause exists therefor; but otherwise the commissioner shall award the contract to the lowest bidder deemed to be responsible. The successful bidder shall give evidence satisfactory to said commissioner of such bidder's ability to perform the contract. When such contract is executed by the commissioner and the successful bidder, a copy of the contract, with an estimate of the cost of the work, shall be immediately filed with the commissioner.

(1949 Rev., S. 2229; March, 1958, P.A. 27, S. 37; 1958 Rev., S. 13-106; 1963, P.A. 226, S. 95; P.A. 03-115, S. 30.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes.

Statements made by director of engineering were within scope of his authority. 138 C. 334.

Cited. 8 CS 405; 18 CS 262. Where two alternate bids were submitted in accordance with advertised invitations to bid by highway commissioner, he could select lowest bid submitted on the alternate he chose, despite fact plaintiff submitted lowest bid of any received on the other alternate. 19 CS 491.



Section 13a-95a - Award of contracts to certain small business concerns and minority business enterprises.

The Commissioner of Transportation may, in the performance of his duties under this title and title 13b and notwithstanding the provisions of any general statute to the contrary, award contracts in a total amount not in excess of fifteen million dollars and not in excess of five million dollars per firm for any fiscal year, bidding for which shall be limited to (1) “small business concerns owned and controlled by socially and economically disadvantaged individuals” as defined in the federal Small Business Act, 94 Stat. 2321 (1980) 15 USC 637, and (2) minority business enterprises, as defined in section 4a-60g. The commissioner may expend an amount not in excess of three hundred thousand dollars in any fiscal year for the purpose of assisting such concerns in bidding on such contracts. Such assistance shall include, but not be limited to, advice concerning bonding, legal requirements of proper bidding, bid documents, accounting requirements and other matters that will enable such concerns to file a proper bid.

(P.A. 84-412, S. 1, 8; P.A. 93-322; 93-435, S. 86, 95.)

History: P.A. 93-322 increased the contract amount which the commissioner of transportation could award from an amount not in excess of $5,000,000 per firm to a total amount not in excess of $15,000,000 and not in excess of $5,000,000 “per firm” for any fiscal year, and authorized bids by businesses having controlling interest owned by persons with disabilities and by minority business enterprises; P.A. 93-435 amended the section by deleting unnecessary language in Subdiv. (2), effective June 28, 1993; (Revisor's note: In 2003 a reference to “titles 13a and 13b” was changed editorially by the Revisors to “this title and title 13b”).



Section 13a-95b - Designation of projects using construction-manager-at-risk or design-build contracts.

(a) The Commissioner of Transportation may, as an alternative to using a design-bid-build contract, designate specific projects to be completed using a (1) construction-manager-at-risk contract with a guaranteed maximum price, or (2) design-build contract.

(b) If the commissioner designates a project to use a construction-manager-at-risk contract with a guaranteed maximum price, the commissioner may have the project designed by department personnel or enter into a contract with an architect or engineer for the project design, and may also enter into a contract with a construction-manager-at-risk contractor who will provide input during the design process and may be responsible for the construction of the project. The commissioner may permit the contractor to self-perform a portion of the construction work if the commissioner determines that the construction manager general contractor can perform the work more cost-effectively than a subcontractor. All work not performed by the construction manager general contractor shall be performed by trade subcontractors selected by a process approved by the commissioner. The construction-manager-at-risk contract shall have an established guaranteed maximum price. In the event that a guaranteed maximum price cannot be agreed upon, the commissioner may elect to call for bids on the project as provided for pursuant to section 13a-95. The commissioner may select the architect, engineer or contractor from among the contractors selected and recommended by a selection panel. Any such contract for such project shall be based upon competitive proposals received by the commissioner, who shall give notice of the project, by advertising at least once, in a newspaper having a substantial circulation in the area in which the project is located, and may give notice on the Department of Administrative Services State Contracting Portal, or use other advertising methods likely to reach qualified construction manager general contractors. Award of any such contract shall be based upon the general conditions and staff costs plus qualitative criteria. The commissioner shall establish all criteria, requirements and conditions of such proposals and award and shall have sole responsibility for all other aspects of the project. Any contract shall clearly state the responsibilities of the contractor to deliver a completed and acceptable project on a date certain, the maximum cost of the project, and, if applicable, as a separate item, the cost of property acquisition.

(c) If the commissioner designates a project to use a design-build contract, the commissioner may enter into a single contract with the design-builder, who the commissioner may select from among the design-builders selected and recommended by a selection panel. The contract shall (1) include, but not be limited to, such project elements as site acquisition, permitting, engineering design and construction, and (2) be based on competitive proposals received by the commissioner, who shall give notice of the project and specifications for the project, by advertising, at least once, in a newspaper having a substantial circulation in the area in which the project is located, and, at the commissioner’s discretion, on the Department of Administrative Services State Contracting Portal, and may use other advertising methods likely to reach qualified design-build contractors. Award of the design-build contract shall be based on a predetermined metric provided to proposers in advance of technical proposal development. This metric may be unique to each project, but shall consist of a combined score of qualifications and past performance of the proposer, technical merit of the proposal and cost. The commissioner shall establish a selection panel for each project to score the qualifications and past performance and technical portion of the proposal using the predefined scoring metric. The sealed cost portion of the proposal shall be opened in a public ceremony only after the qualifications and past performance and technical portions of the proposals have been scored. The commissioner shall determine all criteria, requirements and conditions for such proposals and award and shall have sole responsibility for all other aspects of the contract. Such contract shall state clearly the responsibilities of the design-builder to deliver a completed and acceptable project on a date certain, the maximum cost of the project, and, if applicable, as a separate item, the cost of property acquisition.

(P.A. 12-70, S. 1; P.A. 13-277, S. 14; June Sp. Sess. P.A. 15-5, S. 159.)

History: P.A. 12-70 effective June 6, 2012; P.A. 13-277 amended Subsec. (a) to delete “pursuant to this chapter”, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to allow project to be designed by department personnel, to permit the contractor to self-perform a portion of the work and to allow for bids where a guaranteed maximum price cannot be agreed upon and amended Subsecs. (b) and (c) to allow notice of projects to be posted on Department of Administrative Services State Contracting Portal or through other advertising methods, effective June 30, 2015.



Section 13a-95c - Commissioner’s duties re construction-manager-at-risk and design-build contracts. Use of department employees and consultants.

(a) For any contract entered into pursuant to section 13a-95b, the Commissioner of Transportation shall: (1) Perform project development services. Such services may include, but need not be limited to, the size, type and desired design character of the project, performance specifications, quality of materials, equipment, workmanship, preliminary plans or any other information necessary for the department to issue a request for proposals, and (2) perform oversight of projects and provide inspection services, which shall include, but need not be limited to, inspection of construction, surveying, testing, monitoring of environmental compliance, quality control inspection and quality assurance audits.

(b) (1) After the first two projects performed with contracts authorized pursuant to section 13a-95b, the Commissioner of Transportation shall perform all development and inspection work, as described in subsection (a) of this section, using department employees. The commissioner may utilize consultants to perform the design of the project, if the commissioner determines, after conducting an assessment of project delivery schedule, staffing capacity and the technical expertise required, that the department lacks the capacity and technical expertise required to perform the design of a project designated to be constructed by a construction-manager-at-risk. For projects designated to be constructed using the design-build contracting method, the responsibility to perform detailed design work shall remain with the contractor. The Commissioner of Administrative Services shall place the positions required for this work on continuous recruitment pursuant to the provisions of section 5-216. In addition, employees may be appointed to durational positions to reduce the need for inspection or development work to be performed by consultants. Such employees may be appointed as engineers if they have met the education, knowledge and training requirements required by the Department of Administrative Services job classification to durational positions without examination to reduce the need for inspection or development work to be performed by consultants. Any contract entered into with a consultant for the initial project bid in accordance with section 13a-95b shall contain a provision that provides for training the employees of the Department of Transportation in the process for bidding and managing projects entered into in accordance with section 13a-95b.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, there shall be a transition period during which the Commissioner of Transportation may authorize the continued use of consultants if necessary to complete contracts authorized pursuant to section 13a-95b. During this period, the commissioner shall make all reasonable efforts to perform development and inspection work as described in subsection (a) of this section using, where such employees are available, department employees and reducing, and where possible eliminating, the dependency on outside consultants. The commissioner shall establish a program to train department employees to support alternative project delivery methods. Such training program may be provided in projects utilizing consultants, as provided for in this section. The commissioner shall report, on or before October first annually, to the Governor of the progress made in training employees in alternative project delivery methods, improving the diversity of technical expertise of employees and building internal project delivery capacity. The authority granted by this subdivision to use consultants on contracts entered into pursuant to section 13a-95b shall be subject to a termination date which shall be January 1, 2022, unless the Governor certifies that the use of consultants is necessary to complete projects authorized pursuant to section 13a-95b, which shall extend such termination date to a date not later than January 1, 2025.

(P.A. 12-70, S. 2; June Sp. Sess. P.A. 15-5, S. 160.)

History: P.A. 12-70 effective June 6, 2012; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(1) to allow use of consultants for design in certain circumstances, amended Subsec. (b)(2) to require a program to train department employees to support alternative project delivery methods and change deadline for use of consultants from the earlier of the date the Governor certifies consultants are no longer needed or January 1, 2019, to January 1, 2022, unless the Governor certifies that the use of consultants is necessary, which shall extend the deadline to January 1, 2025, and made technical changes, effective June 30, 2015.



Section 13a-96 - Payment to contractor under highway contract.

The commissioner shall pay any sum due any contractor under any contract awarded by him not later than sixty days after its completion and acceptance. After such sixty-day period, interest shall begin to run in favor of the contractor at the rate of six per cent per annum on the unpaid balance.

(1953, S. 1187d; 1958 Rev., S. 13-70; 1963, P.A. 226, S. 96.)

History: 1963 act replaced previous provisions: See title history.

Cited. 217 C. 281.



Section 13a-97 - Agreement for town maintenance of state highways.

The commissioner and the selectmen of any town, or any other officer thereof having charge of the highways therein, may enter into an agreement, in writing, whereby a designated section of a state highway, other than a limited access highway, shall be maintained in whole or in part by such town, provided the parties may agree on an amount per mile which the town shall be reimbursed by the commissioner for such maintenance. The agreement shall describe the sections to be so maintained, the type of maintenance and the basis for reimbursement agreed upon, and a copy thereof shall be recorded in the office of the town clerk of the town in which the road lies within twenty days after the date of execution of such agreement. Such agreement shall operate to transfer liability for failure to discharge any statutory duty of the commissioner.

(1961, P.A. 603, S. 10; 1963, P.A. 226, S. 97; 585.)

History: 1963 acts added provision re transfer of liability for failure to discharge statutory duty of commissioner via agreement and provisions re partial maintenance and reimbursement on a per mile rather than cost basis and restated provisions: See title history.



Section 13a-97a - Improvement of state highways by towns in conjunction with redevelopment or utility improvements.

The commissioner may enter into an agreement with any town to permit such town to improve a state highway or bridge in conjunction with a redevelopment project or a utility improvement, in conformance with the applicable geometric highway design standards as established by said commissioner, provided the expense occasioned thereby shall be paid by the town.

(February, 1965, P.A. 431.)



Section 13a-97b - Adopt a highway program. Regulations.

Not later than July 1, 1996, the Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54 to establish an “adopt a highway program” which will permit business organizations and nonprofit community organizations to participate in litter control and beautification activities on all state highways and to receive recognition for their participation in such activities.

(P.A. 95-241, S. 1, 2; P.A. 96-222, S. 33, 41.)

History: P.A. 95-241 effective July 6, 1995; P.A. 96-222 substituted July 1, 1996, for March 1, 1996, as deadline for adoption of regulations and expanded program to all state highways in lieu of those designated by the commissioner, effective June 4, 1996.



Section 13a-97c - Contracts for repair, improvement and maintenance work on limited access highways or concerning adopt a highway programs.

The Commissioner of Transportation may enter into contracts for repair, improvement and maintenance work on any limited access highway, or concerning any adopt a highway program, excluding the Merritt Parkway.

(P.A. 99-181, S. 24; P.A. 00-148, S. 21.)

History: (Revisor's note: In codifying public act 99-181 a reference to “Adopt-A-Highway Program” was changed editorially by the Revisors to “adopt a highway program” for consistency); P.A. 00-148 made a technical change.



Section 13a-98 - Authority for additional construction; reimbursement by party requesting.

The commissioner shall have authority to build, or to enter into an agreement and issue a permit to build, if requested to do so, such additional section or part of a state highway or bridge as he may approve, provided the expense occasioned the state thereby shall be paid to the State Treasurer by the person requesting such additional construction on certification from the commissioner. If a permit is issued for such work, the permittee shall conform to such requirements and regulations as the commissioner may prescribe.

(1949 Rev., S. 2237; 1958 Rev., S. 13-118; 1963, P.A. 226, S. 98; 1967, P.A. 234.)

History: 1963 act replaced previous provisions: See title history; 1967 act added provision requiring permittee to conform to regulations prescribed by commissioner and reworded provisions for clarity and economy of expression.

Commissioner's agreement to construct new road sections to relieve traffic congestion upon completion by defendant of a special development district was sufficient evidence for town council to conclude traffic congestion would probably not result from such change in use. 159 C. 212.



Section 13a-98a - Construction of frontage roads.

When, in the judgment of the Commissioner of Transportation, a frontage road will assist in the proper operation of a limited access highway, said commissioner may agree with authorized officials of the town in which such frontage road is or is to be located to construct such frontage road from appropriations made to the Department of Transportation, provided the town shall agree to assume the maintenance, responsibility, authority, liability and jurisdiction over and accept title to such frontage road upon completion of its construction. “Frontage road” as used in this section means a road designed to furnish access to property which otherwise would be isolated as a result of the construction of a limited access highway, or to preserve local road circulation.

(February, 1965, P.A. 332, S. 1; 1969, P.A. 103, S. 1; 768, S. 88.)

History: 1969 acts redefined frontage road, required towns to accept title of frontage road upon its completion and substituted commissioner and department of transportation for highway commissioner and department.



Section 13a-98b - Construction of urban arterial streets.

For the purposes of this section, “urban arterial street” means a street which brings traffic to and from a limited access highway or serves major movements of traffic within or through a municipality not served by a limited access highway. When, in the judgment of the Commissioner of Transportation and in connection with the construction, reconstruction, improvement or widening of a limited access highway, an urban arterial street will assist in the proper operation and improvement of traffic service afforded by such limited access highway, said commissioner may agree with the authorized officials of the municipality in which such urban arterial street is located to construct, reconstruct, improve or widen such urban arterial street from appropriations made to the Department of Transportation, provided such municipality shall assume the maintenance, responsibility, authority, liability and jurisdiction over any new urban arterial street upon completion of its construction.

(1969, P.A. 709.)



Section 13a-98c and 13a-98d - Extension of federal-aid primary and secondary systems into urban areas. Agreements with Secretary of Transportation and municipalities.

Sections 13a-98c and 13a-98d are repealed.

(1969, P.A. 501, S. 1, 2, 4, 5; P.A. 73-425, S. 1, 2; P.A. 75-485, S. 7, 8.)



Section 13a-98e - Acquisition of land and rights-of-way.

The commissioner may acquire by purchase, gift or condemnation in the name of the state such real property or rights of access to and egress from land abutting any federal surface transportation urban program roadway or facility as is necessary to construct and maintain the improvements to any such roadway or facility in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property or rights of access to and egress from land abutting state highways for highway purposes.

(1969, P.A. 501, S. 6; 1971, P.A. 584, S. 5; P.A. 75-485, S. 5, 8; P.A. 94-188, S. 2, 30.)

History: 1971 act included rights of access and egress re federal-aid urban system; P.A. 75-485 deleted reference to extensions of federal-aid primary and secondary systems in urban areas; P.A. 94-188 replaced reference to “the federal-aid urban system” with reference to “any federal surface transportation urban program roadway or facility” and replaced reference to “extensions” with reference to “roadway or facility”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98f - Regulation of accommodation of utilities to federal surface transportation urban program roadways or facilities. Apportionment of cost of readjusting, relocating or removing facility necessitated by state highway project.

The commissioner may adopt such regulations as are required by the United States Secretary of Transportation to regulate the satisfactory accommodation of utilities on a continuing basis to any federal surface transportation urban program roadway or facility. “Utility facilities or utilities” means and includes all privately, publicly or cooperatively owned lines, facilities and systems for producing, transmitting or distributing communications, cable television, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, and other similar commodities, including fire and police signal systems and street lighting systems, which directly or indirectly serve the public or any part thereof. “Utility” means any person or private or public entity owning or operating utility facilities as defined in this section, including any wholly owned or controlled subsidiary. The municipality or the commissioner shall issue an appropriate order to any utility to readjust or relocate in or remove its utility facility at its own expense from any such federal surface transportation urban program roadway or facility as is deemed necessary by the municipality and by the commissioner, provided the cost of readjusting, relocating or removing any municipally-owned utility facility shall be apportioned on the same basis as the cost of constructing such roadway or facility, and provided further, the cost of readjusting, relocating or removing any other utility facility within, on, along, over or under any land comprising the right-of-way of a state highway or any other public highway when necessitated by the construction or reconstruction of a state highway shall be apportioned in accordance with the provisions of section 13a-126.

(1969, P.A. 501, S. 3; P.A. 74-118; P.A. 75-485, S. 6, 8; P.A. 77-203; 77-342, S. 2, 3; P.A. 78-331, S. 7, 58; P.A. 94-188, S. 3, 30.)

History: P.A. 74-118 substituted “utility facility owned or operated by a public entity” for “municipally-owned utility facility”; P.A. 75-485 substituted “federal-aid urban system” for “such extensions to the federal-aid primary and secondary systems”, substituted “shall” for “may” in provision re issuance of orders to relocate or remove utility facilities and restored reference to “municipally-owned” utility facilities; P.A. 77-203 allowed commissioner of transportation to issue order for relocation or removal of utility facility (also enacted by P.A. 77-342), included references to urban system in definition of “utility” and added provision re apportionment of cost of relocating or removing facilities other than municipally-owned facilities; P.A. 78-331 specified “United States Secretary of Transportation” to avoid any confusion with state transportation officials; P.A. 94-188 changed references to “commissioner of transportation” to “the commissioner”, changed “is authorized to promulgate” to “may adopt”, replaced references to “the federal-aid urban system” with references to “federal surface transportation urban program roadway or facility”, and inserted “cable television” after “communications”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98g and 13a-98h - Federal aid urban system. Selection of routes to be included in system.

Sections 13a-98g and 13a-98h are repealed.

(1971, P.A. 584, S. 1, 2; P.A. 75-485, S. 1, 2, 8; P.A. 94-188, S. 29.)



Section 13a-98i - Agreements for acceptances and expenditure of funds.

(a) The commissioner may enter into agreements for the acceptance and expenditure of funds concerning federal surface transportation urban program roadways or facilities and eligible federal surface transportation rural collector roadways or facilities with the United States Secretary of Transportation or local officials, or both, to develop plans and establish programs for, and construct improvements on or to such roadways or facilities using appropriations made to the Department of Transportation by the General Assembly and apportionments to the Department of Transportation by said Secretary of Transportation under the provisions of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU), all amendments thereto and all applicable federal regulations. Any municipality becoming a party to an agreement concerning such improvements on locally maintained roadways or facilities shall pay fifty per cent of that portion of the cost thereof, which is not paid by the federal government, including required studies, establishing programs, development of plans, engineering expenses, acquisition of rights-of-way, required municipally-owned utility work and construction activities, provided the municipality may pay up to the entire nonfederal government share on locally maintained roadways or facilities when the commissioner and municipality agree that this action is warranted, necessary and desirable in order to obtain federal funds. The state may pay fifty per cent of that portion of the cost thereof which is not paid by the federal government on locally maintained roadways or facilities and shall pay the entire portion not paid by the federal government on state maintained roadways or facilities.

(b) For locally maintained roadways or facilities, the commissioner and the municipality may agree upon alternate funding percentages.

(1971, P.A. 584, S. 3; P.A. 75-485, S. 3, 8; P.A. 77-342, S. 1, 3; P.A. 78-331, S. 8; P.A. 88-60, S. 1; P.A. 94-188, S. 4, 30; P.A. 99-181, S. 1, 40; P.A. 06-133, S. 10.)

History: P.A. 75-485 clarified provisions by replacing reference to acceptance and expenditures of funds as provided in Sec. 13a-98d with detailed provisions specifying sources of funds and apportionment of costs; P.A. 77-342 added proviso re municipality's payment of entire nonfederal share on locally-maintained routes; P.A. 78-331 specified U.S. Secretary of Transportation to avoid confusion with state transportation officials; P.A. 88-60 amended existing section to require municipalities to pay 50% of all municipally-owned utility work and construction activities on locally maintained routes and added Subsec. (b) to allow the commissioner to determine alternate funding percentages for project phases on locally-maintained routes; P.A. 94-188 replaced “said commissioner is authorized to” with “the commissioner may”, replaced references to the “federal-aid urban system” with references to “federal surface transportation urban program roadways or facilities”, replaced reference to federal Highway Act of 1973 with reference to Intermodal Surface Transportation Efficiency Act of 1991, replaced references to “routes” with references to “roadways or facilities”, changed the language in Subsec. (b) to provide for agreement upon alternate funding percentages by the commissioner and the municipality rather than a determination of such percentages by the commissioner and the municipality, and to delete language concerning individual project phases and provision that the total cost to the municipality and state for all project phases combined would remain at the same percentage established pursuant to “this section”, effective June 2, 1994; P.A. 99-181 amended Subsec. (a) by allowing the commissioner to enter into agreements for federal funding of rural collector roadways or facilities and by changing “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”, effective June 23, 1999; P.A. 06-133 amended Subsec. (a) to replace “Transportation Equity Act for the 21st Century” with “Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU)”, effective June 6, 2006.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.

Cited. 198 C. 185.



Section 13a-98j - Municipal and state responsibility for streets or roads in the urban program.

The municipality shall continue to maintain any local street or road or portion thereof selected to be a federal surface transportation urban program roadway. The state shall continue to maintain any state street or road or portion thereof selected to be a federal surface transportation urban program roadway. This maintenance responsibility shall not be construed to limit, restrict or derogate from any power, right or authority of the commissioner or the municipalities contained in any other statute.

(1971, P.A. 584, S. 4; P.A. 73-369; P.A. 75-485, S. 4, 8; P.A. 94-188, S. 5, 30.)

History: P.A. 73-369 added provision concerning state's continued maintenance of state streets and roads and clarified municipality's continued maintenance of “local” roads; P.A. 75-485 deleted provision re municipality's payments re federal-aid urban system project as provided in Sec. 13a-98d; P.A. 94-188 made the references to “streets or roads” singular and changed references to “the federal-aid urban system” to “federal surface transportation urban program roadway”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98k - Use of program roadways or facilities by utility facilities or utilities.

The use of federal surface transportation urban program roadways or facilities by “utility facilities or utilities”, as defined in section 13a-98f, and any readjustment, relocation or removal thereof shall be subject to the provisions in said section 13a-98f.

(1971, P.A. 584, S. 6; P.A. 94-188, S. 6, 30.)

History: P.A. 94-188 deleted the reference to “the federal-aid urban system” and replaced it with a reference to “federal surface transportation urban program roadways or facilities”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98l - Specifications to encourage use of recycled materials in projects.

The Commissioner of Transportation shall revise the specifications for materials used for projects undertaken by the commissioner to encourage the use of recycled materials to the maximum extent possible consistent with public safety and economic feasibility.

(P.A. 89-386, S. 20, 24.)



Section 13a-98m - Definition.

As used in sections 13a-98e, 13a-98f and 13a-98i to 13a-98k, inclusive, “federal surface transportation urban program roadway or facility” means any state or locally maintained roadway or facility that is deemed eligible for surface transportation urban program funding in accordance with the Transportation Equity Act for the 21st Century, all amendments to said act and all applicable federal regulations.

(P.A. 94-188, S. 1, 30; P.A. 00-148, S. 5.)

History: P.A. 94-188 effective June 2, 1994; P.A. 00-148 replaced “Intermodal Surface Transportation Efficiency Act of 1991” with “Transportation Equity Act for the 21st Century” and made technical changes.



Section 13a-98n - Local transportation capital program.

(a) The Commissioner of Transportation shall establish a local transportation capital program to provide state funding, in lieu of specific federal funding available, to any municipality or local planning agency for transportation improvements to any state or locally maintained roadway or facility that is deemed eligible for federal surface transportation urban program funding.

(b) The commissioner may request the authorization of special tax obligation bonds of the state to establish such state funding. In the absence of state funding in any year, specific and eligible federal transportation funding shall remain available. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(c) The Department of Transportation shall accept applications for such state funding from any eligible recipient, based on project priorities, through the appropriate regional council of governments. Any such state funding shall be provided to the recipient through guidelines developed by the Department of Transportation.

(d) Any transportation improvement funded pursuant to the program established in this section will have a service life of approximately twenty years.

(e) Notwithstanding any other provision of the general statutes, this program, when improvements are on a locally owned roadway or facility, shall not be deemed to be a proposed state action, activity or critical activity for the purposes of sections 25-68b to 25-68h, inclusive.

(P.A. 13-239, S. 74; P.A. 14-139, S. 2.)

History: P.A. 13-239 effective November 1, 2013; P.A. 14-139 amended Subsec. (c) by replacing “regional planning agency” with “regional council of governments”, effective January 1, 2015.



Section 13a-99 - Towns to build and repair highways and bridges.

Towns shall, within their respective limits, build and repair all necessary highways and bridges, and all highways to ferries as far as the low water mark of the waters over which the ferries pass, except when such duty belongs to some particular person. Any town, at its annual meeting, may provide for the repair of its highways for periods not exceeding five years and, if any town fails to so provide at such meeting, the selectmen may provide for such repairs for a period not exceeding one year.

(1949 Rev., S. 2117; 1958 Rev., S. 13-2; 1963, P.A. 226, S. 99.)

History: 1963 act replaced previous provisions: See title history.

When towns are liable to maintain bridges on turnpike roads. 4 D. 198; 1 C. 1. Town to maintain road in borough, formerly turnpike. 25 C. 86. Town and turnpike company not both liable to maintain same road. 27 C. 48. Herbage in a highway belongs to the landowner. 28 C. 165. Dedication of highway provable by public use. 29 C. 157; 31 C. 308. Towns have no duty or power to build bridges between this and adjoining states. 29 C. 356. City of Hartford liable for defective sidewalks. 30 C. 118. No municipal corporation obliged to lay out or maintain highways except by statute. 31 C. 213. Legislature may create highway district out of several towns. 170 U.S. 309. Admissibility of evidence that others safely crossed ice. 33 C. 57. Highway surveyor may widen roadway within highway limits. 36 C. 165. Municipalities may remove earth from one highway to another. 38 C. 50. Municipalities not liable for negligence in public duty to repair highways. Id., 90; 71 C. 686. Dedication of a system of highways; loss of public rights by laches. 40 C. 410. Town cannot divert spring in highway for watering trough. 44 C. 521. Town liable for nuisance caused in doing lawful act. 45 C. 550; 47 C. 314. Town may change form of dedicated highway. 50 C. 259. Town voluntarily operating drawbridge liable for negligence. 63 C. 587. History of law; duty to repair applies to highways by dedication. 74 C. 360. Care of streets is a governmental duty; no liability except by statute. Id., 573; 79 C. 94; 81 C. 392. Building new roadway several feet above old one not repairing. 75 C. 271. History of exception where duty belongs to some particular person. Id., 695. Of sidewalk, as part of highway. 76 C. 105. See 71 C. 655; 77 C. 307; 80 C. 296. Discretion of municipality as to methods to be used. 79 C. 94. Municipality cannot enter private property to abate conditions there which tend to create defect. 80 C. 291. Section measures the liability imposed by Sec. 13a-149. 81 C. 68; 89 C. 30. Section does not apply to state aid or trunk line highways. 94 C. 594. Town is under duty to maintain roadway of bridge over railroad, although railroad is obliged to maintain superstructure of bridge. 100 C. 437. Does not apply to defect caused by opening in street made by trolley company in repairing its roadbed. 103 C. 121; Id., 605. Town's obligation for sidewalks not modified by Sec. 13a-144. 109 C. 336. Where town builds road under Sec. 13a-173 as a contractor with the state, jury may reasonably find it entered contract for special benefit and pecuniary profit, thereby depriving itself of governmental immunity from liability. 120 C. 148. Cited. 121 C. 616; 124 C. 344; 160 C. 295; 193 C. 589; 226 C. 684. Municipality's duty to maintain public highways is nondelegable. 292 C. 364. Although town has the power to build roads within its limits for the benefit of its own residents, it does not have power to close roads at town border for sole purpose of preventing residents of adjoining towns from using town streets; town roads are for the benefit of the general public, not just the residents of the town. 295 C. 802.

Cited. 12 CA 153; 29 CA 18. Motion for jury instruction re ultra vires act of removing obstruction was properly denied since removal was authorized pursuant to section, town charter and case law. 71 CA 531.

City becomes responsible for condition of highways when town and city consolidate. 3 CS 418. Cited. 4 CS 401; 5 CS 193. Duty of New Haven not impaired by special act 576 of 1937. 8 CS 204. Cited. 25 CS 305; 27 CS 469.



Section 13a-99a - Town roads lying within, intersecting or crossing state highway rights-of-way.

(a) Whenever a town road or a portion thereof lies within the limits of a state highway right-of-way or passes over or under a state highway right-of-way, such road or portion thereof shall be state highway property subject to an easement to the town for travel. The local traffic authority, as defined in section 14-297, shall have the jurisdiction over any portion of a town road within an easement created by this subsection.

(b) Any portion of a town road lying within the limits of a state highway right-of-way, which town road is no longer maintained or used by such town, shall be deemed legally abandoned as a public highway and title to such portion of such town road shall vest in the state.

(c) When a town road crosses or intersects a state highway right-of-way at grade level, the responsibility for maintenance of that portion of the town road from the edge of the state highway right-of-way to the edge of the traveled portion of the state highway shall remain with the town; and any liability for neglect or default of maintenance of such portion of the town road shall be in accordance with section 13a-149. When a town road passes over or under a state highway right-of-way, the responsibility for maintenance of the road shall remain with the town; and any liability for neglect or default of such maintenance shall be in accordance with section 13a-149.

(1967, P.A. 209, S. 1–3; P.A. 77-78; P.A. 90-342, S. 4, 5.)

History: P.A. 77-78 added the words “or intersects” in Subsec. (c); P.A. 90-342 added provision in Subsec. (a) providing the local traffic authority with jurisdiction over any portion of a town road within an easement.

Cited. 21 CA 633.



Section 13a-100 - Expense of bridges between towns.

Necessary bridges between towns, except when otherwise specially provided by law, shall be built and kept in repair by such towns, and the expense thereof shall be apportioned between them according to the total revenue received yearly from direct taxation in each of such towns, as averaged for the three fiscal years next preceding.

(1949 Rev., S. 2119; 1958 Rev., S. 13-4; 1963, P.A. 226, S. 100.)

History: 1963 act replaced previous provisions: See title history.

What constitutes a bridge. 26 C. 583; 44 C. 25; 64 C. 568.



Section 13a-100a - Maintenance of pedestrian walkways on bridges.

The person required to maintain any bridge constructed over any section of the National System of Interstate and Defense Highways located within this state, which bridge (1) is constructed or undergoes major reconstruction, as determined by the Commissioner of Transportation, on or after October 1, 2000, and (2) has a defined pedestrian walkway, shall install and maintain fencing along such walkway to prevent pedestrians from throwing objects from such walkway onto the highway below. The bridge located between the Legislative Office Building and the State Capitol Building shall not be subject to the provisions of this section.

(P.A. 00-184, S. 1.)



Section 13a-101 - Bridges over artificial watercourses.

Any bridge or passageway over any artificial watercourse on a highway which it is not the duty of the commissioner to maintain shall be constructed and maintained by the person owning or controlling such watercourse and shall be of such width and carrying capacity as are approved by the board of selectmen of the town, provided, if at any time the board of selectmen finds that any such existing bridge or passageway has become insufficient to permit the traveling public to use it with safety, the board of selectmen shall cause such bridge or passageway to be reconstructed so as to make it sufficient or shall cause a new sufficient bridge or passageway to be constructed. The town and the person owning or controlling the watercourse shall each pay an equitable portion of the cost of reconstructing such existing bridge or passageway or of constructing a new sufficient bridge or passageway, which equitable apportionment shall be based upon the respective needs of the town and the person for such change in such bridge or passageway, and the board of selectmen may enter into an agreement with such person determining the portion to be paid by each, provided, if the board of selectmen and such person cannot agree upon an equitable apportionment of such cost, either may apply to the superior court in the judicial district within which such bridge or passageway is situated, or, if said court is not in session, to any judge thereof, for a determination of the portion of the cost to be borne by each, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days' notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view the bridge or passageway and take such testimony as such referee deems material, and shall thereupon determine the portion of the cost to be borne by each and immediately report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(1949 Rev., S. 2200; 1951, S. 1192d; 1957, P.A. 211, S. 1; 1958 Rev., S. 13-9; 1963, P.A. 226, S. 101; P.A. 78-280, S. 2, 127; P.A. 03-115, S. 31.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 03-115 made technical changes.

See Sec. 13a-90 re bridges over artificial watercourses which Transportation Commissioner is responsible for maintaining.



Section 13a-102 - Court may direct construction or repair of bridge.

When any town neglects to construct or repair a bridge across a river in a highway in such town, or when it is necessary to construct or repair any such bridge between towns or judicial districts and the towns liable therefor neglect, or do not agree, to construct or repair it, the superior court of the judicial district in which either town is situated, on complaint of any person, and legal notice given to the town liable for such construction or repairs, shall inquire by itself or committee into the public necessity and convenience thereof; and, if no sufficient reason is shown to the contrary, and such town or towns do not undertake to construct or repair such bridge within such time as the court directs, it may appoint some suitable person to do the same; and the expense thereof, being allowed by said court, shall be paid by such town or towns. Said court or such committee may estimate the damages, if any, sustained by any person or corporation by the construction of such bridge, due notice having been given to such person or corporation to appear and be heard, and, upon return of the report of any such committee into court, the same proceedings may be had in regard to such report and damages as are provided in sections 13a-52 to 13a-72, inclusive, for persons interested in laying out or altering a highway, in regard to remonstrance and reassessment of damages.

(1949 Rev., S. 2123; 1958 Rev., S. 13-7; 1963, P.A. 226, S. 102; P.A. 78-280, S. 2, 4, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district(s)” for “county(ies)”.

State's attorney cannot complain. 9 C. 32.



Section 13a-103 - Complaint to court for failure of town to maintain highway.

Whenever any town fails to keep any highway within such town in good and sufficient repair or whenever the selectmen of any town fail to remove or cause to be removed any encroachments upon any highway in such town or to make such alterations or improvements therein as may be required by common convenience or necessity, the superior court for the judicial district in which such highway is located, upon the written complaint of six or more citizens of this state under oath, after due inquiry made by it, shall appoint a time and place when and where all persons interested may appear and be heard upon the propriety of such repairs, or of the removal of such encroachments, or of the making of such alterations and improvements. If a time and place for hearing is set by the court, the clerk shall deliver to the complainants or their attorneys the documents set forth in this section for service by a proper officer. Notice shall be given to the first selectman of such town and to the person or persons maintaining such encroachments by causing a true and attested copy of such complaint, accompanied with a summons notifying such parties of such time and place, to be left with each of such parties, or at his usual place of abode, by some proper officer at least six days inclusive before the day appointed for the hearing; but, before issuing any summons on such complaint, the court shall require of the complainants a sufficient bond for costs to the adverse parties and may, any time thereafter, require further bond for such costs. If the court finds that such highway should be repaired or that such encroachments should be removed or that such alterations and improvements should be made, it shall order the selectmen of such town to cause such highway to be repaired and such encroachments to be removed and such alterations and improvements to be made, and shall prescribe the manner and extent of such repairs and of the removal of such encroachments and of the making of such alterations and improvements and the time within which the work shall be done, and may, for reasonable cause, extend such time. The court shall assess the benefits resulting from such repairs or removal of encroachments or such alterations and improvements against any of the parties to be benefited, including such town. Such benefits as to such parties other than such town may be collected in the same manner as town taxes are collected.

(1949 Rev., S. 2127; 1958 Rev., S. 13-12(a); 1959, P.A. 152, S. 35; 674, S. 1; 1963, P.A. 226, S. 103; P.A. 76-436, S. 337, 681; P.A. 78-280, S. 1, 127; P.A. 98-81, S. 2.)

History: 1959 acts substituted common pleas court for county commissioners to take jurisdiction of petition, removed requirement petition be endorsed and approved by state's attorney after inquiry by him, removed power of county commissioners to cause repairs to be made and added provisions re assessment of benefits resulting from repairs, removals etc. against parties to be benefited; 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 98-81 added provision re delivery by clerk to complainants or their attorneys of documents for service by proper officer, if time and place for hearing is set by court.

Under former statute, agent for repair of road not personally liable for expense of repair. 3 C. 564. Complaint by state's attorney for replacement of bridge not maintainable. 9 C. 35. Condition of highway may be compared with others similar. 67 C. 536. Condition of highway a question of fact. Id., 537. Whether a road is a public highway is a question of fact, to be determined by the commissioners and Superior Court. 70 C. 102. Want of repair question of fact; construction of new highway at elevation above old held not a repair. 75 C. 271. Applied to road laid out by railroad commissioners. 76 C. 58. Cited. 127 C. 57. Appeal from order directing town to repair road continued on court docket pending determination of question whether such town had effectively discontinued such road. 148 C. 113. Where town discontinued a highway under Sec. 13a-49, plaintiff user allowed recovery where his only access to public highway was cut off by discontinuance. 158 C. 276. Town is responsible under section only for highways which have been dedicated in accordance with the statutes; Secs. 13a-48, 13a-71 and 8-25 may not be circumvented by claims of a common law dedication. 159 C. 107. An unimproved portion of a road was not a public highway and no municipal duty arose with respect to it since there had been no express or implied dedication and acceptance of the property. 180 C. 435. Cited. 234 C. 390.

Cited. 5 CA 448; 12 CA 153; 17 CA 111; 29 CA 18.

Cited. 11 CS 429. Section will not avail those seeking to have highway boundaries defined. 15 CS 404.



Section 13a-104 - Proceeding against borough for failure to maintain highway.

Whenever any borough has assumed the care of the highways and sidewalks within its limits and the authorities of such borough fail to keep such highways and sidewalks in good and sufficient repair, the same proceedings may be had against such borough and the authorities thereof, to secure the repair of such highways and sidewalks, as are provided for in section 13a-103.

(1949 Rev., S. 2128; 1958 Rev., S. 13-12 (b); 1963, P.A. 226, S. 104.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-105 - Contracts for highway construction.

When any town has determined to construct or reconstruct any highway, section of highway or bridge, which construction or reconstruction is to be paid for from funds allotted to such town under the provisions of sections 13a-175a to 13a-175f, inclusive, and the commissioner has entered into an agreement with the selectmen of such town, as provided by sections 13a-175e and 13a-175f, said commissioner shall call for bids and award a contract for such construction or reconstruction in the manner provided by section 13a-95, except that, if, in the opinion of said commissioner, it is to the best interest of the state and such town, the commissioner may award to such town a contract for such construction or reconstruction upon such terms and conditions as the commissioner determines, provided the estimated unit prices under any contract so awarded shall not be in excess of ten per cent more than the average unit prices prevailing during the preceding twelve months for similar work in the state and provided such town shall have authorized the selectmen to enter into such contract in the name and on behalf of such town. Nothing in this section shall be construed to eliminate the use of force account work for the repair of town aid highways. The commissioner may, subject to the approval of the selectmen or legislative body of such town, enter into an agreement with a third party for additional construction or reconstruction works when requested to do so by such third party, provided such third party shall, immediately upon certification by the commissioner, pay to the State Treasurer the full cost to the state of such additional construction or reconstruction works. If under such agreement such additional construction or reconstruction works are carried out by such third party, they shall conform with all requirements and regulations of such town and such as may be prescribed by the commissioner.

(1949 Rev., S. 2178; 1958 Rev., S. 13-65; 1963, P.A. 226, S. 105; 1967, P.A. 701, S. 11; 1971, P.A. 582, S. 1; P.A. 02-89, S. 16.)

History: 1963 act replaced previous provisions: See title history; 1967 act corrected obsolete statutory references; 1971 act added provisions re agreements between commissioner and third party for additional construction or reconstruction work; P.A. 02-89 replaced reference to Sec. 13a-175h with reference to Sec. 13a-175f, reflecting the repeal of Sec. 13a-175h by the same public act, and made technical changes for purposes of gender neutrality.



Section 13a-106 - Competitive bids not required when material available at price acceptable to commissioner.

When any town highway is maintained, improved, constructed or reconstructed on a force account basis by expenditure of funds allocated under sections 13a-175a to 13a-175f, inclusive, the furnishing of gravel, sand or wood posts by competitive bids under section 4a-57 shall not be required when suitable material, meeting Department of Transportation specifications, is available to the town at a unit price acceptable to the commissioner.

(1953, S. 1184d; 1958 Rev., S. 13-66; 1963, P.A. 226, S. 106; 1967, P.A. 701, S. 12; 1969, P.A. 768, S. 89; P.A. 02-89, S. 17.)

History: 1963 act replaced previous provisions: See title history; 1967 act changed obsolete statutory references; 1969 act substituted commissioner and department of transportation for highway commissioner and department; P.A. 02-89 replaced reference to Sec. 13a-175h with reference to Sec. 13a-175f, reflecting the repeal of Sec. 13a-175h by the same public act.



Section 13a-107 - Selectmen to open highway blocked with snow.

Whenever any highway becomes blocked with snow to an extent that renders the same impassable for public travel, the selectmen of the town in which such highway is located shall cause such highway to be opened for public travel at the expense of such town within a reasonable time thereafter, if they find the same to be required for public convenience and necessity. Any selectman who fails to open any highway so blocked, when requested in writing so to do by six taxpayers residing on or near such highway, shall be fined ten dollars. The provisions of this section shall not apply to any highway within the limits of any city or borough, unless the town has the supervision of the highways in such city or borough.

(1949 Rev., S. 2132; 1958 Rev., S. 13-16; 1963, P.A. 226, S. 107.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-108 - Rural free delivery route to be opened.

If the selectmen of any town fail, for a period of five days, to open, in accordance with the provisions of section 13a-107, any highway which is part of a rural free delivery route, any person or persons residing on such route may open such highway and shall be paid therefor by the town compensation at the prevailing rate of wages for such services; provided, if the selectmen have contracted with any other person to open such road, the amount paid by the town as compensation as herein provided may be recovered by such town from such contractor, unless otherwise expressly provided in such contract.

(1949 Rev., S. 2133; 1958 Rev., S. 13-17; 1963, P.A. 226, S. 108.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-109 - Apportionment of cost for work on bridge.

The commissioner or any municipality or other person who has performed any work on any bridge for a portion of the cost of which any other municipality or person is liable shall, within thirty days after the completion of such work, mail to each person liable for a portion of the cost of such work a statement of the total cost of such work, showing the proportionate share assessed against each interested party, and such amount assessed against each interested party shall thereupon become due and, if not paid within thirty days, shall bear interest at the rate of six per cent per annum and shall be collectible in an action at law brought to the superior court for the judicial district wherein such bridge is located.

(1949 Rev., S. 2273; 1958 Rev., S. 13-129; 1963, P.A. 226, S. 109; P.A. 78-280, S. 24, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted superior court for “any court of competent jurisdiction” and “judicial district” for “county”.

That county or town has no money in its treasury, no defense against action to recover amount due. 70 C. 437.



Section 13a-110 - Lighting on bridges, dangerous locations and intersections.

(a) The commissioner shall cause to be installed and shall maintain suitable lighting on any bridge or on any dangerous location or intersection on any state highway when he deems such lighting necessary to the safety of the public.

(b) The commissioner may provide, at the request of any interested town, person or company, a system of street lighting on any bridge on any state highway, under the provisions of section 13a-87, provided the state shall be reimbursed for the entire cost thereof by such town, person or company.

(c) The commissioner, upon request of any municipality, may enter into a written agreement with the municipality to reimburse it or any municipal district therein for twenty-five per cent of the cost of new highway lighting installations and the annual cost of operation thereof on agreed portions of unlimited access state-maintained highways, when he deems that such lighting will contribute to the safety of the public and the need for such lighting meets the requirements established by the commissioner.

(1949 Rev., S. 2241, 2271; 1957, P.A. 609; 1958 Rev., S. 13-122, 13-123, 13-127; 1961, P.A. 517, S. 76; 1963, P.A. 226, S. 110; P.A. 73-675, S. 17, 44; P.A. 75-568, S. 13, 45.)

History: 1961 act removed obsolete reference to requests by counties in Subsec. (b), county government having been abolished in 1959; 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund in Subsec. (a); P.A. 75-568 deleted provision re payment of costs from transportation fund in Subsec. (a).

Cited. 198 C. 413.

Cited. 39 CS 234.



Section 13a-110a - Highway and roadway lighting designed to maximize energy conservation and minimize light pollution. State and municipal funds.

(a) As used in this section:

(1) “Fixture” means the assembly that holds a lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror, and a refractor or lens;

(2) “Full cutoff luminaire” means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire's lowest light-emitting part;

(3) “Glare” means direct light emitting from a luminaire that causes reduced vision or momentary blindness;

(4) “Illuminance” means the level of light measured at a surface;

(5) “Lamp” means the component of a luminaire that produces the light;

(6) “Light trespass” means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located;

(7) “Lumen” means a unit of measurement of luminous flux;

(8) “Luminaire” means the complete lighting system, including the lamp and the fixture;

(9) “Municipality” has the same meaning as provided in subsection (a) of section 7-148;

(10) “Municipal funds” means any bond revenue or any money appropriated or allocated by a municipality;

(11) “Municipal road” means any public highway, road, street, avenue, alley, driveway, parkway or place, under the control of a municipality of the state, dedicated, appropriated or opened to public travel;

(12) “Permanent outdoor luminaire” means any luminaire or system of luminaires that is outdoors and intended to be used for seven days or longer;

(13) “State funds” means any bond revenues or any money appropriated or allocated by the General Assembly; and

(14) “State highway” has the same meaning as provided in subsection (a) of section 13a-1.

(b) Except as provided in subsection (c) of this section, no state or municipal funds shall be used to install or replace a permanent outdoor luminaire for roadway lighting unless (1) the luminaire is designed to maximize energy conservation and to minimize light pollution, glare and light trespass, (2) the luminaire's illuminance is equal to the minimum illuminance adequate for the intended purpose of the lighting, (3) for a luminaire with a rated output of more than 1800 lumens used on state secondary highways, as defined in section 13a-14, and state special service highways, as defined in said section 13a-14, such luminaire is a full cutoff luminaire, (4) for a luminaire with a rated output of more than 1800 lumens used on municipal roads, such luminaire is a full cutoff luminaire, (5) for a luminaire with a rated output of more than 1800 lumens used on state primary highways, as defined in said section 13a-14, for which, in the opinion of the Commissioner of Transportation, use of a full cutoff luminaire shall not compromise the safety of the highway, increase the cost of the lighting plan or lighting replacement for the highway or violate any provision of federal law, such luminaire is a full cutoff luminaire, (6) the Commissioner of Transportation determines that the purpose of the lighting installation or replacement of lights on state highways cannot be achieved by reducing the speed limit in the area to be lighted or by installing reflectorized roadway markers, lines, warnings, informational signs or other means of passive or reflective lighting, and (7) the chief elected official of a municipality or such official's designee, determines that for a municipal road the purpose of the lighting installation or replacement cannot be achieved by reducing the speed limit in the area to be lighted or by installing reflectorized roadway markers, lines, warnings, informational signs or other means of passive or reflective lighting.

(c) The Commissioner of Transportation or the commissioner's designee may waive the provisions of subdivision (3) of subsection (b) of this section when, after a request for such a waiver has been made and reviewed, the commissioner or the commissioner's designee determines that such a waiver is necessary for the lighting application. Requests for such a waiver shall be made to the commissioner or the commissioner's designee in such form as the commissioner shall prescribe and shall include, without limitation, a description of the lighting plan, a description of the efforts that have been made to comply with the provisions of subdivision (3) of subsection (b) of this section and the reasons such a waiver is necessary. In reviewing a request for such a waiver, the commissioner shall consider design safety, costs and other factors deemed appropriate by the commissioner.

(d) The chief elected official of a municipality or said official's designee may waive the provisions of subdivision (4) of subsection (b) of this section when, after a request for such a waiver has been made and reviewed, said official or said official's designee determines that such a waiver is necessary for the lighting application. Requests for such a waiver shall be made to said official or said official's designee in such form as said official shall prescribe and shall include, without limitation, a description of the lighting plan, a description of the efforts that have been made to comply with the provisions of subdivision (4) of subsection (b) of this section and the reasons such a waiver is necessary. In reviewing a request for such a waiver, said official shall consider design safety, costs and other factors deemed appropriate by said official.

(e) No public utility company may install or replace a permanent outdoor luminaire for roadway lighting, if the cost of operating such luminaire is paid for by municipal funds, unless (1) the luminaire is designed to maximize energy conservation and to minimize light pollution, glare and light trespass, (2) the luminaire's illuminance is equal to the minimum illuminance adequate for the intended purpose of the lighting, and (3) for a luminaire with a rated output of more than 1800 lumens used on municipal roads, such luminaire is a full cutoff luminaire. The chief elected official of a municipality or said official's designee may waive the provisions of subdivision (3) of this subsection when, after written notice from the public utility company thirty days prior to the installation or replacement of said luminaire, said official or said official's designee determines that a waiver is necessary for the lighting application. Such notice shall be in such form as said official shall prescribe and may include a description of the lighting plan and a description of the efforts that have been made to comply with the provisions of subdivision (3) of this subsection. Said official may consider design safety, costs and other factors deemed appropriate by said official.

(f) The provisions of this section shall not apply to the installation or replacement of luminaires for which the Secretary of the Office of Policy and Management (1) conducts a life-cycle cost analysis of one or more luminaires which meet the requirements set forth in subsection (b) of this section and one or more luminaires which do not meet such requirements, and (2) certifies that a luminaire which meets such requirements is not cost effective and is not the most appropriate alternative based on the life-cycle cost analysis.

(P.A. 95-217, S. 6; P.A. 01-134; P.A. 14-122, S. 18, 101, 102.)

History: P.A. 01-134 amended Subsec. (a) by adding definitions of “municipality”, “municipal funds”, “municipal road” and “state highway” and redesignating existing Subdivs. (9) and (10) as Subdivs. (12) and (13), amended Subsec. (b) by making section applicable to municipal funds, adding Subdiv. (4) re requirements for a luminaire on municipal roads, redesignating existing Subdiv. (4) as Subdiv. (5) and adding provisions as Subdivs. (6) and (7) re determinations by commissioner and chief elected officer of a municipality, amended Subsec. (c) by making technical changes for purposes of gender neutrality, added Subsec. (d) re waiving the provisions of Subsec. (b)(4), added Subsec. (e) re conditions for a public utility company to install or replace a permanent outdoor luminaire for roadway lighting and redesignated existing Subsec. (d) as Subsec. (f); P.A. 14-122 made technical changes in Subsec. (a)(9) and (14) and Subsec. (b).



Section 13a-111 - Railings on bridges and highways.

The party bound to maintain any bridge or highway shall erect and maintain a sufficient railing or fence on the sides of such bridge and on the sides of such parts of such road as are so made or raised above the ground as to be unsafe for travel. The specifications for railings or fences on state highways or bridges required to be erected and maintained pursuant to this section shall be constructed equal to, or better than, the current specifications and policies approved by the Commissioner of Transportation for the installation and maintenance of roadside appurtenances. A railing or fence that is reasonably maintained under said specifications shall be deemed sufficient under the provisions of this section.

(1961, P.A. 43; 1963, P.A. 226, S. 111; P.A. 98-182, S. 14, 22.)

History: 1963 act replaced previous provisions: See title history; P.A. 98-182 deleted the requirement for the commissioner to promulgate regulations, required the specifications for railings or fences to be constructed equal to or better than current specifications and policies, effective July 1, 1998.

See Sec. 13a-152 re damages for failure to maintain railing or fence.

Annotations to former statute:

Proof of compliance with former provision deemed to raise conclusive presumption defendant discharged duty. 122 C. 99. Standard not generally applicable; applies only to highways specified. 129 C. 700.



Section 13a-112 - Certain bridges to have draws.

No bridge without a draw shall be built or maintained across any water navigated by open-deck vessels for business purposes, whose passage would be impeded thereby. If any bridge is so maintained or its construction commenced, the Superior Court, or any judge thereof in vacation, upon the complaint of any party aggrieved, may enjoin the maintenance or construction of such bridge, and may order its removal at the expense of the respondent and that a suitable bridge be built, and may establish the width of the draw therein, but, whenever any highway is laid out over any navigable water, the committee of the Superior Court appointed with power to lay out such highway or a committee appointed by the Superior Court upon the application of the selectmen of the town which has laid out such highway may inquire, after due and reasonable notice to all parties interested, whether the building, construction or maintenance of a bridge without a draw will materially interfere with the navigation of such water by open-deck vessels for business purposes. If such committee finds that the construction or maintenance of such a bridge without a draw will not materially interfere with the navigation of such water, such committee, after giving at least five days' notice in the manner prescribed for the service of legal process to all persons owning wharves, docks or wharf privileges above such bridge, may assess the damages which the construction of such bridge without a draw will cause to the owners of such wharf or wharf privileges and, if the committee finds that the total amount of such damages, if paid by the town in which such bridge is located, will be more economical for such town than the construction or maintenance of such bridge with a draw, such bridge may be maintained, built or constructed without a draw, after the amount of damages so found has been paid to the parties entitled to the same or has been deposited in the town treasury subject to their order; and the amount of such damages shall be paid by the town in which the bridge is located, as a part of the expense of building or maintaining such highway or bridge. All persons interested in such wharves or wharf privileges shall be entitled to all of the privileges by way of remonstrance and reestimate of damages which are provided in part III of this chapter for persons interested in laying out or altering a highway. This section shall not be construed to authorize the construction of a bridge without a draw over Branford River below Hobart's Bridge.

(1949 Rev., S. 2120; 1958 Rev., S. 13-5; 1963, P.A. 226, S. 112.)

History: 1963 act replaced previous provisions: See title history; (Revisor's note: In 2003 a reference to “chapter 238” was changed editorally by the Revisors to “this chapter”).



Section 13a-113 - Drawbridges to have gates.

The approaches to all drawbridges over which highways pass shall be provided, by the town or towns or owners of such bridges, with gates for the protection of travelers, subject to the approval of the selectmen of the town or towns in which such bridge or bridges may be located. Each bridge tender shall insure closure of such gates before the draw is opened. Any bridge tender who violates the provisions of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 2121; 1958 Rev., S. 13-6; 1963, P.A. 226, S. 113.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-114 - Traffic control during department operations.

The commissioner or his agent may, while engaged in Department of Transportation operations, restrict, control and halt traffic. Anyone who disregards or disobeys the person so restricting, controlling or halting traffic shall be fined not more than one hundred dollars.

(1949 Rev., S. 2238; 1958 Rev., S. 13-119; 1961, P.A. 206; 1963, P.A. 226, S. 114; 1969, P.A. 768, S. 90.)

History: 1961 act added provisions of this section to 1958 Rev., S. 13-119, other provisions of which are found in Secs. 13a-115 and 13a-145; 1963 act replaced previous provisions: See title history; 1969 act substituted department of transportation for highway department.

Cited. 39 CS 234.



Section 13a-115 - Closing highways under construction, maintenance or repair.

(a) The Commissioner of Transportation may close or restrict traffic over any section of any state highway or bridge for the purpose of construction, reconstruction, maintenance or repair by posting notices at each end of such section of highway or at each end of such bridge. Any person who, without a permit from the commissioner, closes any state highway or bridge shall be fined not more than one hundred dollars.

(b) If in the course of construction, reconstruction, maintenance or repair of any state highway, the commissioner finds it necessary to close a highway or bridge of any town, city, borough or municipal corporation, he shall have the authority to do so in the manner provided in subsection (a) of this section and the provisions of said subsection and section 13a-145 shall be applicable thereto.

(1949 Rev., S. 2238; 1957, P.A. 611, S. 2; 1958 Rev., S. 13-119, 13-192; 1963, P.A. 226, S. 115; 1967, P.A. 45, S. 1; 1969, P.A. 768, S. 91; P.A. 75-248, S. 1, 2.)

History: 1963 act replaced previous provisions: See title history; 1967 act included “reconstruction or repair” in Subsec. (b) and replaced “expressway” with “state highway”; 1969 act substituted commissioner of transportation for highway commissioner; P.A. 75-248 included references to “maintenance” of highways.

See Sec. 13a-145 re use of closed highway at user's risk.

See Sec. 13a-257 re contractors' liability.

Cited. 27 CA 734.

Cited. 39 CS 234.



Section 13a-116 - Warning signs.

On any road or bridge maintained by the state where repairs or construction are under way or on any road or bridge being constructed or reconstructed under supervision of the commissioner, the display of reflectorized signs erected under the provisions of sections 13a-115 and 13a-119 shall be deemed adequate warning, provided there are no openings or obstructions within the traveled portion of the road or adjacent thereto.

(1949, S. 1200d; 1958 Rev., S. 13-133; 1963, P.A. 226, S. 116.)

History: 1963 act replaced previous provisions: See title history.

Cited. 193 C. 413.



Section 13a-117 - Permit to operate truck between parts of industrial plant.

The commissioner may, if in his opinion it is equitable, grant a special permit for the operation of industrial trucks, tractors, trailers and semitrailers upon the highways of this state for the purpose of transporting goods, property or merchandise to and between buildings of the same industrial plant, provided the maximum distance on the highways over which such vehicle may be operated under such permit shall not exceed fifteen hundred feet, and may make necessary regulations as to their use thereon.

(1949 Rev., S. 2198; 1958 Rev., S. 13-84; 1963, P.A. 226, S. 117.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 14-24 re special registrations for heavy duty trailers, heavy construction equipment, etc.

See Sec. 14-49(l) re fee for registration of trucks used between parts of industrial plants.



Section 13a-117a - (Formerly Sec. 13a-28). Permit to operate service car or wrecker on limited access highway.

Section 13a-117a is repealed, effective June 29, 1993.

(1961, P.A. 46, S. 1; 1963, P.A. 226, S. 29; 1969, P.A. 553, S. 1; P.A. 73-675, S. 18, 44; P.A. 75-568, S. 14, 45; P.A. 84-429, S. 52; P.A. 93-307, S. 32, 34.)



Section 13a-117b - Soliciting of business by service car and wrecker businesses.

No person, firm or corporation engaged in a service car or wrecker business shall solicit customers while on any limited access state highway. Any person, firm or corporation violating the provisions of this section shall be fined not more than one hundred dollars for each offense.

(1969, P.A. 553, S. 2.)



Section 13a-118 - United States routes to be marked.

The commissioner shall on state highways, and may on town highways, mark, with standard shields, as approved by the American Association of State Highway Officials, the portion in this state of any route adopted by said association as a United States route. Such marking shall not be construed as approval of such route by said commissioner.

(1949 Rev., S. 2199; 1958 Rev., S. 13-85; 1963, P.A. 226, S. 118.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-119 - Warning and directional signs. Control cities.

(a) Whenever, in the opinion of the Commissioner of Transportation the same is necessary, said commissioner shall on any state highway, and may on any town highway, erect and maintain suitable warning and directional signs for the guidance of persons traveling thereon and may erect and maintain traffic control signals, devices, signs and markings on state highways, as approved by the Office of the State Traffic Administration. All of such signs and devices shall conform to the specifications of the manual of uniform traffic control devices as approved and revised by the Office of the State Traffic Administration.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, that set forth the criteria used for the designation of control cities in accordance with the standards established by the American Association of State Highway and Transportation Officials.

(1949 Rev., S. 2246; 1958 Rev., S. 13-132; 1963, P.A. 226, S. 119; 523; P.A. 09-186, S. 53; P.A. 12-132, S. 7.)

History: 1963 acts added “devices” and requirement of conformance to specifications of uniform traffic control devices manual rather than standards of American association of state highway officials and restated previous provisions: See title history; P.A. 09-186 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re designation of control cities, effective July 1, 2009; P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 13a-120 - Traffic authority to maintain warning signs.

The traffic authority of any city, town or borough shall erect and maintain suitable warning signs on highways under the jurisdiction of such traffic authority, legible from a distance of one hundred feet and located at a reasonable distance in each direction from schoolhouses or at a reasonable distance from the ends of hard surfaced highways, which signs shall designate the proximity of such schoolhouses or the ends of such hard surfaced highways; and such traffic authority shall erect and maintain similar warning signs in respect to bridges, dangerous curves and intersecting highways. All new and replacement signs, signals or markings erected in accordance with the requirements of this section shall conform to the specifications of the manual on uniform traffic control devices as approved and revised by the Office of the State Traffic Administration.

(1949 Rev., S. 2137; 1958 Rev., S. 13-21; 1963, P.A. 226, S. 120; 337; P.A. 12-132, S. 8.)

History: 1963 acts added mandatory requirement of maintenance of signs in re bridges, curves and intersections required that new and replacement signs, signals, etc. conform to specifications in manual on uniform traffic control devices and restated previous provisions: See title history; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 225 C. 217.



Section 13a-121 - Notice of load capacity; appeal.

When the load-carrying capacity of any bridge on any highway is such that it will not carry safely any vehicle or combination of vehicle and trailer or semitrailer or any other object within the limits of the weights specified in section 14-267a, the authority having control of such bridge shall maintain notice at each end of such bridge legible at a distance of fifty feet, stating the maximum weight of vehicle which such bridge will carry safely. Any person may appeal from the restriction of the use of such bridge under the provisions of section 13a-89.

(1949 Rev., S. 2186; 1955, S. 1189d; 1958 Rev., S. 13-73; 1963, P.A. 226, S. 121; P.A. 79-188, S. 3, 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 79-188 substituted Sec. 14-267a for reference to repealed Sec. 14-268.

See Sec. 13a-88 re load capacity of bridges.

See Sec. 13a-151 re violation of load capacity of bridge.

See Sec. 14-269 re exemptions from weight restrictions for certain vehicles engaged in construction work.

When read with Sec. 14-222, amounts to a penal statute; where there was no evidence that the sign on the bridge was legible for 50 feet, defendants were not proved guilty of reckless driving beyond a reasonable doubt. 24 CS 155.



Section 13a-122 - Installation of decorations in streets restricted.

No person, firm or corporation, or any group or organization of persons, shall install any decorations or cause them to be installed within the limits of any highway without having received a permit to do so from the traffic authority having control of such highway. No decorations shall be so installed as to obstruct a clear view by any motor vehicle operator or pedestrian of any traffic control signal and, if such decorations include colored lights, no red, green or amber light shall be so placed as to be mistaken for a traffic control signal.

(1959, P.A. 153; 1963, P.A. 226, S. 122.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-123 - Restriction of outdoor advertising structures, signs, displays or devices on state property or interstate, federal-aid and other limited access highways. Signs upon or within buildings or personal property. Exceptions. License or permit. Information centers at safety rest areas. Removal. Penalty.

(a)(1) The erection of outdoor advertising structures, signs, displays or devices within six hundred sixty feet of the edge of the right-of-way, the advertising message of which is visible from the main traveled way of any portion of the National System of Interstate and Defense Highways, hereinafter referred to as interstate highways, the primary system of federal-aid highways or other limited access state highways, is prohibited except as otherwise provided in or pursuant to this section, and except that those outdoor advertising signs, displays and devices which are more than six hundred sixty feet off the nearest edge of the right-of-way, located outside of urban areas, visible from the main traveled way of the system and erected with the purpose of their message being read from such main traveled way are prohibited.

(2) The erection of advertising signs, displays or devices on real property owned or in the custody or control of the state, except such signs, displays or devices described in subdivision (6) of subsection (e) of this section, is prohibited. Nothing in this subsection shall restrict the right of the Commissioner of Transportation to issue permits for the maintenance of existing advertising signs, displays or devices, to renew existing permits or to issue new permits for the replacement of existing advertising signs, displays or devices on real property owned or in the custody or control of the state.

(3) Nothing in this subsection shall prohibit the erection or maintenance of advertising signs, displays or devices upon or within personal property, including, but not limited to, vehicular property owned or in the custody or control of the state.

(b) The Commissioner of Transportation may enter into agreements with the Secretary of Commerce on behalf of the state or any of its agencies to comply with Title I of the Highway Beautification Act of 1965 and do such things as are necessary to enable the state to be eligible for the bonus payments as set forth in an agreement between the state and the Secretary of Commerce dated June 23, 1961.

(c) The commissioner may promulgate regulations for the control of outdoor advertising structures, signs, displays and devices along interstate highways, the primary system of federal-aid highways and other limited access state highways. Such regulations shall be as, but not more, restrictive than the controls required by Title I of the Highway Beautification Act of 1965 and any amendments thereto with respect to the interstate and primary systems of federal-aid highways or the national standards of the Secretary of Commerce in respect to the interstate highways, in effect November 13, 1958, and any amendments thereto.

(d) The regulations promulgated by the commissioner shall, in the case of such other limited access state highways, exclude any area along either side of such highways which is zoned for industrial or commercial use under local ordinance or zoning regulation and which, upon application, is determined by the commissioner to be in actual use as an industrial or commercial area at the time of application, provided such exclusion shall remain operative only as long as such area remains so zoned.

(e) The following types of signs, displays and devices may, with the approval of and subject to regulations adopted by the commissioner, be permitted within the six-hundred-sixty-foot area of interstate, primary and other limited access state highways, except as prohibited by state statute, local ordinance or zoning regulation: (1) Directional and other official signs or notices, which signs and notices shall include, but not be limited to, signs and notices pertaining to natural wonders and scenic and historical attractions which are required or authorized by law; (2) signs, displays and devices advertising the sale or lease of the property upon which they are located; (3) signs, displays and devices advertising activities conducted on the property on which they are located; (4) signs, displays or advertising devices which are in place for sixty days or less; and (5) advertising signs, displays or devices (A) located or erected on real property or abutting real property within areas owned, leased or managed by a public authority for the purpose of (i) railway or rail infrastructure facilities, including, but not limited to, associated structures located within areas zoned solely or predominantly for the development of a railway or rail infrastructure facilities, (ii) bus rapid transit corridors, including, but not limited to, the Hartford-New Britain busway project authorized in section 13b-15a, and any shelter, structure or other facility associated with the operation of such bus rapid transit corridor, (iii) airport development zones designated in section 32-75d, or (iv) any other similar transit or freight purpose, or (B) upon or within buildings, structures or other venues in the custody or control of the state and designed, operated or intended to be operated for the purpose of presenting athletic, artistic, musical or other entertainment events. Subject to regulations adopted by the commissioner and except as prohibited by state statute, local ordinance or zoning regulation signs, displays and devices may be erected and maintained within six hundred sixty feet of primary and other limited access state highways in areas which are zoned for industrial or commercial use under authority of law or located in unzoned commercial or industrial areas which areas shall be determined from actual land uses and defined by regulations of the commissioner. The regulations of the commissioner in regard to size, spacing and lighting shall apply to any segments of the interstate system which traverse commercial or industrial zones wherein the use of real property adjacent to the interstate system is subject to municipal regulation or control, or which traverse other areas where the land use, as of September 21, 1959, was clearly established under state law as industrial or commercial.

(f) Notwithstanding the provisions of subsections (a) and (e) of this section, signage that may be changed at intervals by electronic or mechanical process or by remote control shall be permitted within six hundred sixty feet of the edge of the right-of-way of any interstate, federal-aid primary or other limited access state highway, except as prohibited by state statute, local ordinance or zoning regulation, provided such signage (1) has a static display lasting no less than eight seconds, (2) achieves a message change with all moving parts or illumination moving or changing simultaneously over a period of three seconds or less, and (3) does not display any illumination that moves, appears to move or changes in intensity during the static display period.

(g) (1) Whenever the commissioner deems it in the best interest of the state, the commissioner may acquire by purchase, gift or condemnation, in accordance with part IV of this chapter, the right to advertise or regulate advertising in an area adjacent to the right-of-way of a project on the interstate or primary system or any limited access state highway. (2) The commissioner may also acquire by purchase, gift or condemnation, and shall pay just compensation upon the removal of the following outdoor advertising structures, signs, displays and devices adjacent to interstate and federal-aid primary highways which (A) were lawfully in existence on October 22, 1965, (B) were lawfully on a highway made part of the interstate or primary system on or after October 22, 1965, and before January 1, 1968, and (C) were lawfully erected on or after January 1, 1968. Just compensation for the removal of structures, signs, displays and devices along the interstate and primary systems shall be paid only for the following: (i) The taking from the owner of such sign, display or device of all right, title, leasehold and interest in such structure, sign, display or device; and (ii) the taking, from the owner of the real property on which the structure, sign, display or device is located, of the right to erect and maintain such structures, signs, displays and devices thereon.

(h) Licenses or permits for outdoor structures, signs, displays or devices adjacent to interstate, primary federal-aid or other limited access state highways issued by the Commissioner of Emergency Services and Public Protection in accordance with chapter 411 shall be consistent with regulations and standards adopted under this section.

(i) In order to provide information in the specific interest of the traveling public the Commissioner of Transportation may maintain maps and may permit informational directories and advertising pamphlets to be made available at safety areas, and, subject to the approval of the Secretary of Commerce, may establish information centers at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the commissioner may consider desirable. In addition to being subject to the provisions of this section, all outdoor advertising structures, signs, displays or devices shall continue to be subject to the provisions of any municipal ordinance or regulation.

(j) The commissioner may order the removal of any advertising structure, sign, display or device along any interstate, federal-aid primary, or other limited access state highway erected in violation of this section. Any advertising structure, sign, display or device in existence on September 1, 1965, within six hundred and sixty feet of the right-of-way of any interstate, federal-aid primary, or other limited access state highway may continue to be maintained until July 1, 1970, but may not be replaced or relocated on such highway except (1) in areas where otherwise allowed by statute or regulations adopted thereunder, or (2) if such sign is removed from a building to which it is attached for purposes of repair or reconstruction of the building, the identical sign may be returned to its original position. Any advertising structure, sign, display or device lawfully erected since September 1, 1965, within six hundred sixty feet of the right-of-way of any interstate, federal-aid primary, or other limited access state highway and before June 21, 1967, may continue to be maintained until the end of the fifth year after it becomes nonconforming, but may not be replaced or relocated on such highway except in areas where otherwise allowed by statute or regulations adopted thereunder. If the person, firm or corporation in control of or owning a structure, sign, display or device or whose name appears thereon does not remove it within fourteen days after an order of removal has been sent to such person, firm or corporation by registered or certified mail, said commissioner may cause such structure, sign, display or device to be removed and the expense of such removal may be collected from the person, firm or corporation owning or controlling the same in an action based on the provisions of this section, or from the sureties on the bond filed by a nonresident person, firm or corporation pursuant to section 21-54.

(k) Any person violating any provision of this section or of any regulation, license, permit or order adopted or issued pursuant to this section shall be subject to a civil penalty in the amount of one hundred dollars for each day on which the violation occurs. Prior to imposing a penalty under this section, the commissioner shall send such person a written notice of the violation by certified mail, return receipt requested. If such person terminates or corrects the violation by the fifteenth day following such person's receipt of such notice, the commissioner shall not impose such penalty on such person for such violation. Any such violation that continues for more than sixty consecutive days shall be cause for revocation of the permit granted pursuant to this chapter with which the violation is associated.

(1959, P.A. 526, S. 1–7, 9–11; 1963, P.A. 226, S. 123; 1967, P.A. 632, S. 1; 1969, P.A. 768, S. 92; P.A. 76-146; P.A. 77-614, S. 486, 610; P.A. 94-188, S. 25, 30; P.A. 03-115, S. 32; P.A. 05-210, S. 36; P.A. 06-196, S. 195; P.A. 08-101, S. 12; P.A. 11-51, S. 134; 11-227, S. 1; P.A. 13-277, S. 13, 56, 57; P.A. 14-199, S. 12.)

History: 1963 act replaced previous provisions: See title history; 1967 act included primary system federal-aid highways in applicability provision and specified applicability to other limited access state highways in Subsec. (a), revised applicable federal law references in Subsec. (b), amended Subsec. (c) for clarity and stated that regulations shall be neither more restrictive nor less restrictive than controls required by Highway Beautification Act, removed interstate highways from regulation under Subsec. (d), revised provisions of Subsec. (e) to specifically include signs pertaining to natural wonders and scenic and historical attractions, replacing previous provision re “information in the specific interest of the traveling public” and to add provision re signs in areas zoned for industrial or commercial use, added Subsec. (f)(2) re removal of signs etc., added provision re information centers in Subsec. (h) and clarified time limits for nonconforming signs, etc. in Subsec. (i); 1969 act substituted commissioner of transportation for highway commissioner; P.A. 76-146 amended Subsec. (a) to prohibit overly large signs erected beyond six-hundred-sixty-foot limit outside of urban areas; P.A. 77-614 substituted commissioner of public safety for state police commissioner, effective January 1, 1979; P.A. 94-188 amended Subsec. (i) to add provision re return of identical sign to building which was repaired or reconstructed and inserted Subdiv. indicators, effective June 2, 1994; P.A. 03-115 added new Subsec. (f) allowing electronic message signs within 660 feet of the edge of the right-of-way of any interstate, federal-aid primary or other limited access state highway and specifying requirements for such signage, redesignated existing Subsecs. (f) to (j) as Subsecs. (g) to (k) and made a technical change for the purpose of gender neutrality in Subsec. (g); P.A. 05-210 amended Subsec. (k) by deleting maximum fine of $100 per violation and providing that commissioner shall impose civil penalty of $100 for each day on which violation occurs and, before imposing penalty, shall send notice of violation and further providing that if person corrects or terminates violation within 15 days, commissioner shall not impose penalty, and if violation continues for more than 60 days permit may be revoked, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; P.A. 08-101 amended Subsec. (e) to add Subdiv. (4) re signs, displays or advertising devices which are in place for 60 days or less, and make technical changes; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-227 amended Subsec. (e) by adding new Subdiv. (4) re directional and other official signs or notices pertaining to facilities in the state where Connecticut-made beer is manufactured or sold and redesignating existing Subdiv. (4) as Subdiv. (5), effective July 13, 2011; P.A. 13-277 amended Subsec. (a) by redesignating existing provisions as Subdiv. (1), adding Subdiv. (2) re restriction of advertising on state real property and adding Subdiv. (3) re advertising upon or within personal property, amended Subsec. (e) by adding Subdiv. (6) re permitted signs on or abutting real property used by a public authority for rail infrastructure facilities, bus rapid transit corridors, airport development zones or other similar transit or freight purposes and re permitted signs upon or within state buildings used for athletic, artistic, musical or other entertainment events, and amended Subsec. (f)(1) to increase minimum allowable duration of static display from 6 seconds to 8 seconds; P.A. 14-199 amended Subsec. (e) by deleting former Subdiv. (4) re directional and other official signs or notices pertaining to facilities in the state where Connecticut-made beer is manufactured or sold and redesignating existing Subdivs. (5) and (6) as Subdivs. (4) and (5), effective June 12, 2014.

Cited. 212 C. 176.

Cited. 41 CS 66.



Section 13a-123a - Church signs on state highways.

Section 13a-123a is repealed, effective July 1, 1998.

(February, 1965, P.A. 430; 1969, P.A. 768, S. 93; P.A. 98-182, S. 21, 22.)



Section 13a-123b - Exemption of certain areas.

If Congress amends Title I of the Highway Beautification Act of 1965 to exempt any area adjacent to any interstate or primary federal-aid highway or any such highway in whole or in part from control of outdoor advertising structures, signs, displays or devices, then such area, or highway or portion thereof, shall be excluded from any regulations by the Commissioner of Transportation for the control of outdoor advertising structures, signs, displays and devices along the interstate and primary systems of federal-aid highways.

(1967, P.A. 632, S. 2; 1969, P.A. 768, S. 94.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

Cited. 41 CS 66.



Section 13a-123c - Junkyard and scrap metal processing facilities control. Definitions.

As used in sections 13a-123c to 13a-123j, inclusive, “highway” means the federal interstate and primary systems and limited access state highways as defined in section 13a-1; “federal interstate system” means that portion of the National System of Interstate and Defense Highways located within this state, as officially designated, or as may hereafter be so designated, by the Commissioner of Transportation and approved by the Secretary of Commerce, pursuant to the provisions of Title 23, United States Code; “federal primary system” means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the commissioner and approved by the Secretary of Commerce, pursuant to the provisions of Title 23, United States Code; “junk” means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material; “automobile graveyard” means any establishment or place of business which is maintained, used or operated for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts; “junkyard” means an establishment or place of business which is maintained, used or operated for storing, keeping, buying or selling junk, or for the maintenance or operation of an automobile graveyard, garbage dumps and sanitary fills; “scrap metal processing facility” means an establishment having facilities for processing iron, steel or nonferrous scrap and whose principal produce is scrap iron, steel or nonferrous scrap for sale for remelting purposes only; and “effective control” means that, by January 1, 1968, junkyards, and scrap metal processing facilities, existing in violation of sections 13a-123c to 13a-123j, inclusive, shall be screened by natural objects, plantings, fences or other appropriate means so as not to be visible from the main traveled way of any highway, as hereinafter defined, or shall be removed from sight.

(1967, P.A. 688, S. 1; 1969, P.A. 768, S. 95.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

See Sec. 14-67g et seq. re motor vehicle junk yards.

Cited. 41 CS 66.



Section 13a-123d - Regulations.

The Commissioner of Transportation may promulgate regulations for effective control of junkyards and scrap metal processing facilities, in accordance with Section 136, Title 23 of the United States Code, situated within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of a highway.

(1967, P.A. 688, S. 2; 1969, P.A. 768, S. 96.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

Cited. 41 CS 66.



Section 13a-123e - Certificate of approval.

No person, firm or corporation shall establish, operate or maintain a junkyard, or scrap metal processing facility, any portion of which is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of a highway without obtaining a certificate of approval from the Commissioner of Transportation that such junkyard or scrap metal processing facility may be effectively controlled as required by sections 13a-123c to 13a-123j, inclusive. No license shall be issued under chapter 405 or 406 if any portion of the business requiring such license is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of any highway, as defined in sections 13a-123c to 13a-123j, inclusive, unless such certificate of approval has been obtained from the commissioner.

(1967, P.A. 688, S. 3; 1969, P.A. 768, S. 97.)

History: 1969 act substituted commissioner of transportation for highway commissioner and deleted obsolete reference to applicability “on and after October 1, 1967”.

Cited. 41 CS 66.



Section 13a-123f - Screening of certain installations. Acquisition of property by Commissioner of Transportation.

(a) Any junkyard or scrap metal processing facility, lawfully in existence on October 1, 1967, which is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of any highway, as herein defined, and any junkyard or scrap metal processing facility, which is at any time lawfully established within one thousand feet of such edge and visible from the main traveled way of any highway which at any time after October 1, 1967, is made a part of the interstate or primary system, shall be screened, if feasible, by the Commissioner of Transportation at locations within the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as not to be visible from the main traveled way of such highways.

(b) When the commissioner determines that the topography of the land adjoining the highway will not permit adequate screening of such junkyards or scrap metal processing facilities, or the screening of such junkyards or scrap metal processing facilities would not be economically feasible, the commissioner may acquire by gift, purchase, exchange or condemnation such interests in lands on which the junkyard or scrap metal processing facility is located as may be necessary to secure the removal or disposal of the junkyards or scrap metal processing facilities, and pay for the costs of removal or disposal thereof. When the commissioner determines that it is in the best interest of the state, he may acquire by purchase, gift, exchange or condemnation such lands, or interests in lands, of the junkyard owner or scrap metal processing facility owner as may be necessary to provide adequate screening of such junkyards or scrap metal processing facilities, and he may purchase land or interests in land from owners other than the junkyard owner or scrap metal processing facility owner for the purpose of providing adequate screening of such junkyards or scrap metal processing facilities.

(1967, P.A. 688, S. 4; 1969, P.A. 768, S. 98; P.A. 02-89, S. 18.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 02-89 deleted as obsolete Subsec. (c) providing that a nonconforming junkyard or scrap metal processing facility in existence on October 22, 1965, which cannot be screened shall not be required to be removed until July 1, 1970.

Cited. 41 CS 66.



Section 13a-123g - Facilities as nuisance. Abatement.

Any junkyard or scrap metal processing facility, established or maintained in violation of sections 13a-123c to 13a-123j, inclusive, or any regulation adopted thereunder, is declared to be a public nuisance and the Commissioner of Transportation may request the Attorney General to initiate proceedings at law or in equity to abate the nuisance, if, after said commissioner has given thirty days' notice, by certified mail, to the owner of the property on which such junkyard or scrap metal processing facility is located, such owner has not removed the same.

(1967, P.A. 688, S. 5; 1969, P.A. 768, S. 99.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

Cited. 41 CS 66.



Section 13a-123h - Provisions of other statutes, ordinances, etc., not abrogated.

Nothing in sections 13a-123c to 13a-123j, inclusive, shall be construed to abrogate or affect the provisions of any statute, ordinance, regulation or resolution which are more restrictive than the provisions of said sections.

(1967, P.A. 688, S. 6.)

Cited. 41 CS 66.



Section 13a-123i - Facilities in industrial area not affected.

Nothing in sections 13a-123c to 13a-123j, inclusive, shall apply to any junkyard or scrap metal processing facility which is located within an area zoned for industrial use or which is within an area not so zoned but which is used for industrial activities as determined from actual land uses as defined by regulations of the Commissioner of Transportation.

(1967, P.A. 688, S. 7; 1969, P.A. 768, S. 100.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

Cited. 41 CS 66.



Section 13a-123j - Agreements with Secretary of Commerce.

The Commissioner of Transportation is authorized to enter into agreements with the Secretary of Commerce of the United States as provided by Section 136 of Title 23 of the United States Code, and to act in the name of the state to comply with the terms of such agreement.

(1967, P.A. 688, S. 8; 1969, P.A. 768, S. 101.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

Cited. 212 C. 176.

Cited. 41 CS 66.



Section 13a-124 - Unauthorized signs.

No person, firm or corporation shall erect or maintain or cause to be erected or maintained, within three hundred feet of any state highway, any sign which has thereon any of the following words: “Stop”, “caution”, “danger”, “dangerous”, “warning” or “slow”, or any other word or character or any device, floodlight or spotlight, signal or symbol intended to give or capable of giving warning or direction to or interfering with traffic, except with the approval or under the direction of the commissioner. No provision of this section shall be construed to prevent any officer of any municipality or any public utility company from erecting or maintaining any danger or warning sign required by statute or any sign designed for the protection of the public or to aid in the operation of any public utility. No such direction or danger sign shall bear the name of any article or product or the name or address of any person, firm or corporation or any advertisement, except that a directional sign may bear directions and other official notices pertaining to (1) farming that is part of the state's agricultural tourism; (2) facilities in this state where Connecticut-made beer is manufactured or sold, including, but not limited to, signs or notices containing the words “Connecticut Brewery Trail”; or (3) any farm in this state located within ten miles of a state-maintained limited access highway, except a parkway, where Connecticut-made wine is manufactured or sold, including, but not limited to, signs or notices containing the words “Connecticut Wine Trail”. The commissioner may enter upon any property and remove any sign which does not conform to the provisions of this section. Any person, any member of any firm or any corporation violating any provision of this section shall be fined not more than one hundred dollars for the first offense and not more than five hundred dollars for each subsequent offense.

(1949 Rev., S. 2248; 1958 Rev., S. 13-135; 1963, P.A. 226, S. 124; 518; P.A. 14-199, S. 13.)

History: 1963 acts added words “device, floodlight or spotlight, signal” and “interfering with” traffic and restated former provisions: See title history; P.A. 14-199 added provision re exception for directional signs pertaining to agricultural tourism farming, facilities where Connecticut-made beer is manufactured or sold and farms where Connecticut-made wine is manufactured or sold, effective June 12, 2014.

See Sec. 14-310 re fraudulent or obstructive signs or signals.

Cited. 121 C. 478.

Cited. 41 CS 66.



Section 13a-124a - Specific information signs on limited access highways. Regulations.

(a) As used in this section, “specific information sign” means a rectangular sign with the word GAS, FOOD, LODGING, or CAMPING and exit directional information pertaining to the designated motorist service placed at the top of the sign and upon which is mounted separately attached business signs showing the brand, symbol, trademark or name, or any combination of these, for the designated service available on a crossroad at or near an interchange or intersection.

(b) The Commissioner of Transportation may issue permits for the erection and maintenance of specific information signs and business signs within the rights-of-way of any portion of a state-maintained limited access highway, except a parkway. The commissioner shall not issue any such permit to any person or company until such person or company files with the commissioner a bond or recognizance to the state, satisfactory to the commissioner and in such amount as the commissioner determines, subject to forfeiture upon failure to comply with (1) the requirements of this section, (2) regulations adopted pursuant to this section, or (3) any orders of the commissioner relating to the erection and maintenance of specific information signs and business signs. Any such bond or recognizance shall remain in full force and effect as long as such person or company is subject to any such requirements, regulations or orders as provided in this section.

(c) Any person or company issued a permit in accordance with subsection (b) of this section shall be reimbursed, by subsequent permittees on the same sign, the costs associated with said sign divided by the number of other permittees on said sign.

(d) The commissioner shall adopt regulations in accordance with chapter 54 to carry out the purposes of this section. Such regulations shall include, but not be limited to, establishment of (1) fees for the permits issued under subsection (b) of this section, (2) reimbursements issued pursuant to subsection (c) of this section, and (3) standards for the location, size and maintenance of specific information signs and business signs.

(P.A. 83-498; P.A. 84-327, S. 2, 3; P.A. 98-91, S. 2; P.A. 06-196, S. 196.)

History: P.A. 84-327 amended Subsec. (b) to delete provision limiting specific information signs to sparsely settled areas; P.A. 98-91 added Subsec. (c) providing costs of the sign to be divided by the number of permittees on the sign, relettering former Subsec. (c) as (d); P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.

Cited. 41 CS 66.



Section 13a-124b - Payment for design and production of signs or notices re Connecticut-made beer facilities.

The design and production of directional and other official signs or notices pertaining to facilities in this state where Connecticut-made beer is manufactured or sold, pursuant to section 13a-124, may be paid for by private persons or entities affiliated with Connecticut-made beer manufacturers or sellers.

(P.A. 11-227, S. 2; P.A. 14-199, S. 14.)

History: P.A. 11-227 effective July 13, 2011; P.A. 14-199 replaced “subsection (e) of section 13a-123” with “section 13a-124”, effective June 12, 2014.



Section 13a-125 - Removal or destruction of signs.

Section 13a-125 is repealed.

(1949 Rev., S. 2247; 1958 Rev., S. 13-134; 1963, P.A. 226, S. 125; 1971, P.A. 690, S. 2.)



Section 13a-126 - Readjustment, relocation or removal of public service facilities for highway construction.

As used in this section, “public service facility” includes all privately, publicly or cooperatively owned lines, facilities and systems for producing, transmitting or distributing communications, cable television, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage and any other similar commodities, including fire and police signal systems and street lighting systems which directly or indirectly serve the public. Whenever the commissioner determines that any public service facility located within, on, along, over or under any land comprising the right-of-way of a state highway or any other public highway when necessitated by the construction or reconstruction of a state highway shall be readjusted or relocated in or removed from such right-of-way, the commissioner shall issue an appropriate order to the company, corporation or municipality owning or operating such facility, and such company, corporation or municipality shall readjust, relocate or remove the same promptly in accordance with such order; provided an equitable share of the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the state, except that the state shall not bear any share of the cost of a project of an electric distribution company, as defined in section 16-1, to readjust, relocate or remove any facility, as defined in subsection (a) of section 16-50i, used for transmitting electricity or as an electric transmission trunkline. The Department of Transportation shall evaluate the total costs of such a project, including department costs for construction or reconstruction and electric distribution company costs for readjusting, relocating or removing such facility, so as to minimize the overall costs incurred by the state and the electric distribution company. The electric distribution company may provide the department with proposed alternatives to the relocation, readjustment or removal proposed by the department and shall be responsible for any changes to project costs attributable to adoption of the company's proposed alternative designs for such project, including changes to the area of the relocation, readjustment or removal and any incremental costs incurred by the department to evaluate such alternatives. If such electric distribution company and the department cannot agree on a plan for such project, the Commissioner of Transportation and the chairperson of the Public Utilities Regulatory Authority shall, on request of the company, jointly determine the alternative for the project. Such equitable share, in the case of or in connection with the construction or reconstruction of any limited access highway, shall be the entire cost, less the deductions provided in this section, and, in the case of or in connection with the construction or reconstruction of any other state highway, shall be such portion or all of the entire cost, less the deductions provided in this section, as may be fair and just under all the circumstances, but shall not be less than fifty per cent of such cost after the deductions provided in this section. In establishing the equitable share of the cost to be borne by the state, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. When any facility is removed from the right-of-way of a public highway to a private right-of-way, the state shall not pay for such private right-of-way, provided, when a municipally owned facility is thus removed from a municipally owned highway, the state shall pay for the private right-of-way needed by the municipality for such relocation. If the commissioner and the company, corporation or municipality owning or operating such facility cannot agree upon the share of the cost to be borne by the state, either may apply to the superior court for the judicial district within which such highway is situated, or, if said court is not in session, to any judge thereof, for a determination of the cost to be borne by the state, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days' notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view such highway, shall take such testimony as such referee deems material and shall thereupon determine the amount of the cost to be borne by the state and immediately report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(1953, 1955, S. 1201d; 1957, P.A. 576, S. 1; 1958 Rev., S. 13-124; 1963, P.A. 226, S. 126; 1967, P.A. 671; P.A. 76-133; P.A. 78-280, S. 2, 127; P.A. 82-472, S. 36, 183; P.A. 94-188, S. 7; P.A. 03-115, S. 33; P.A. 05-210, S. 28; P.A. 06-196, S. 278; P.A. 07-242, S. 56; P.A. 11-80, S. 9.)

History: 1963 act replaced previous provisions: See title history; 1967 act clarified provisions by adding references to construction or reconstruction of highways and added proviso re payment of relocation right-of-way costs for municipally-owned facilities removed from municipally-owned highway; P.A. 76-133 included community antenna television companies in definition of “public service facility”; P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-472 corrected reference to superior court; P.A. 94-188 redefined “public service facility”; P.A. 03-115 made technical changes; P.A. 05-210 added exception providing that the state shall not bear any share of cost of project to readjust, relocate or remove facility used for transmitting electricity and that electric distribution company may provide alternatives, and if department does not agree, then department and chairperson of the Department of Public Utility Control shall jointly determine alternative for project, effective July 6, 2005; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-242 amended section to provide that state shall not bear any share of the cost of a project “of an electric distribution company, as defined in section 16-1” re any facility used as an electric “transmission” trunkline, effective June 4, 2007; P.A. 11-80 changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 206 C. 65.



Section 13a-126a - Regulation of public service facility installations along state highway rights-of-way for aesthetic purposes.

Notwithstanding the provisions of any other statute, the Commissioner of Transportation may, for the purpose of protecting the functional or aesthetic characteristics of any state highway or state highway appurtenance, promulgate regulations for the location and installation of any public service facility within, on, along, over or under the right-of-way of any state highway or state highway appurtenance and, when necessary to insure the protection of the aesthetic characteristics of any state highway, within, on, along, over or under the right-of-way of any other public highway; provided no such regulation shall limit, restrict or derogate from any power, right or authority of the Public Utilities Regulatory Authority as provided by statute in respect to the location and installation of such public service facilities. The state shall pay the additional cost of any location, relocation, installation, adjustment or readjustment of any public service facility made necessary by such regulations.

(1967, P.A. 686; 1969, P.A. 768, S. 102; P.A. 75-486, S. 32, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 28, 348; P.A. 11-80, S. 1.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13a-126b - Agreements with public service facility operators for revision of plans of proposed installation.

The Commissioner of Transportation is authorized, when in his opinion it would be in the best interest of the state, to enter into an agreement with the owner or operator of a public service facility, as defined in section 13a-126, for the revision, by the owner or operator, of the plans for any proposed public service facility installation when such installation is to be constructed prior to planned highway construction and readjustment or relocation of such installation would be required by the planned highway construction. The added cost of rights-of-way and construction of the public service facility resulting from such revision in plans shall, if the proposed public service facility would have been located within an existing state highway, be paid in accordance with said section 13a-126, or if the proposed public service facility would not have been located within an existing state highway, be paid from appropriations made to the commissioner.

(1967, P.A. 201; 1969, P.A. 768, S. 103.)

History: 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-126c - Longitudinal use of highway right-of-way by public service facility or company.

Notwithstanding any provision of the general statutes, the Commissioner of Transportation may enter into an agreement with the owner or operator of a public service facility, as defined in section 13a-126, desiring the longitudinal use of the right-of-way of a state highway to accommodate trunkline or transmission-type utility facilities and to fix the terms, conditions and rates and charges for use of such right-of-way; provided, no such agreement shall exempt a public service facility from the provisions of chapter 277a. In the case of public service companies, as defined in section 16-1, such charges or rates shall not exceed the actual administrative, construction, operation and maintenance costs of the department incurred as a result of the public service company's use of a nonlimited access state highway. The department may estimate such charges or rates and require prepayment of such charges or rates, provided any amount in excess of the actual amount shall be refunded to the public service company.

(P.A. 78-86; P.A. 04-143, S. 33; P.A. 05-210, S. 29; P.A. 06-196, S. 279; P.A. 14-134, S. 23.)

History: P.A. 04-143 changed subject of agreement from use of right-of-way of limited access highway to use of right-of-way of state highway and made a technical change, effective May 21, 2004; P.A. 05-210 added provision specifying that in the case of public service companies, charges or rates shall not exceed actual administrative, construction, operation and maintenance costs of department as result of use by public service company of state highway and that department may estimate charges or rates and require prepayment provided any amount in excess of actual amount is refunded to public service company, effective July 6, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 14-134 made a technical change, effective June 6, 2014.



Section 13a-126d - Notification provided to Public Utilities Regulatory Authority and public service companies re highway construction projects.

The Department of Transportation and any municipality shall notify the Public Utilities Regulatory Authority of any pending project involving the construction, alteration, reconstruction, improvement, relocation, widening or changing of the grade of a section of any state highway or any other public highway, that is greater than five miles long or located in a commercial area. The authority, upon determination that such project may provide an opportunity for any public service company, as defined in section 16-1, to install, replace, upgrade or bury any water, sewer or gas line, electric wire or cable or fiber optics, shall notify such company of such project.

(P.A. 12-148, S. 10.)

History: P.A. 12-148 effective June 15, 2012.



Section 13a-126e - Easements for public service companies to provide service to Department of Transportation facilities.

The Commissioner of Transportation may grant easements with respect to land owned by the state to a public service company, as defined in section 16-1, in connection with bringing utility service to a Department of Transportation facility or office, subject to the approval of the State Properties Review Board.

(P.A. 13-277, S. 5.)



Section 13a-127 - Utility lines on certain bridges.

The commissioner is authorized to contract with any person, partnership, association or corporation, desiring the use of the project authorized by section 13a-32, the Gold Star Memorial Bridge or the Old Lyme and Old Saybrook Bridge, or the appurtenances and approaches or any part of such project or bridges, for placing thereon water, steam, gas or oil pipelines, telephone, electric light or power lines, or for any other purpose, and to fix the terms, conditions and rates and charges for such use.

(1961, P.A. 541, S. 14; 1963, P.A. 226, S. 127; P.A. 14-134, S. 29.)

History: 1963 act replaced previous provisions: See title history; P.A. 14-134 deleted reference to telegraph lines, effective June 6, 2014.



Section 13a-128 - Discontinuance or alteration of highways in watershed.

When any municipal or private corporation, engaged in providing or authorized to provide a water supply for any town, city or borough, deems it necessary that any public highway or part thereof shall be discontinued or altered in order to enable it to construct or enlarge a reservoir or to promote or carry out its authorized purposes in other respects in providing a pure and ample supply of water, it may apply to the selectmen of any town in which such part of such highway is located for such discontinuance or alteration. Such municipal or private corporation shall give twelve days' notice of such application by publication in a newspaper published in the town or towns where such highways are located, and shall file, twelve days before such application, with the town clerk, a map showing the highways to be discontinued or altered. If such selectmen or any town denies such application or declines for thirty days to act upon it, such municipal or private corporation may petition the superior court for the judicial district in which such town is located, setting forth the facts in relation thereto and that such discontinuance or alteration is a matter of public convenience and necessity.

(1949 Rev., S. 2148; 1958 Rev., S. 13-32; 1963, P.A. 226, S. 128; P.A. 78-280, S. 2, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”.

Cited. 132 C. 446.

“Public convenience and necessity”, “ample” and “pure” discussed; waiver by highway commissioner. 6 CS 359.



Section 13a-129 - Court procedure. Estimate of damages. Appeal.

Upon twelve days' notice of such petition to such town or towns and to all owners of land abutting on such highways and to such other persons as the court orders, served and returned in the same manner as in civil process, said court shall hear and decide such petition and, upon finding the allegations to be true, shall grant the discontinuance or alteration of such highways, prescribing in its judgment any modifications of such discontinuance or alteration requested in such petition, or any layout of a new highway or highways in lieu thereof, as said court deems to be required by public convenience and necessity. Said court shall, in such judgment, appoint a committee of three disinterested persons to make a survey and layout in accordance with such judgment and, upon such notice to the parties in interest as the court orders, to estimate the damages sustained by any person and to report in writing their actions to said court. Upon acceptance of such report by said court and payment of damages by the petitioner to the parties found to be entitled thereto or deposit of the same in said court for their use, such discontinuance, alteration or new layout shall become effectual, and the applicant shall immediately construct such highway as altered or laid out, at its own expense and in the manner determined by said court, and shall cause a certified copy of such judgment and of the report of such committee as accepted to be recorded in the land records of each town in which any part of such highway so discontinued, altered or laid out is situated. Appeal from the judgment granting such petition or from the judgment of the court accepting such report may be taken by any party in interest in the same manner as is prescribed by law for appeals in civil actions.

(1949 Rev., S. 2149; 1958 Rev., S. 13-33; 1963, P.A. 226, S. 129; P.A. 03-115, S. 34.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes.

Court may order discontinuance of roads several years before construction of reservoir. 6 CS 359. Cited. 11 CS 429.



Section 13a-130 - Bridges over railroad tracks.

The bottom timbers of all bridges constructed over any railroad track shall be not less than eighteen feet above the rails, unless the Commissioner of Transportation requires a lesser height and prescribes the same in writing.

(1949 Rev., S. 2124; 1958 Rev., S. 13-8; 1963, P.A. 226, S. 130; P.A. 75-486, S. 33, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1963 act replaced previous provisions: See title history; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 and P.A. 78-303 substituted commissioner of transportation for public utilities control authority, effective January 1, 1979.



Section 13a-131 - Alteration of highway made unsafe by railroad occupation.

The superior court for the judicial district in which is located any highway, or any portion thereof, taken for railroad purposes by any corporation, unless such highway or portion thereof is in a city or borough which has control of its highways, or has been constructed since such railroad, may, upon the petition of any party interested, served upon such company as other civil process, appoint a committee of three to inquire whether such highway or portion thereof is unsafe for travel by reason of such railroad, or whether any alteration of such highway or the construction of a new highway is thereby rendered necessary for the public safety and convenience. Such committee shall hear the parties and report its opinion thereon to said court, which may make any requisite order in the premises; and, if it orders any such alteration or construction and such company refuses to comply with such order, such town shall alter or construct such highway and may recover the expense thereof from such company.

(1949 Rev., S. 2153; 1958 Rev., 13-39; 1963, P.A. 226, S. 131; P.A. 78-280, S. 2, 127; P.A. 85-246, S. 4.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 85-246 deleted reference to street railway companies.

Cited. 11 CS 429.



Section 13a-132 - Alteration of railroad facilities in construction of highway.

When it is necessary for the commissioner to construct a highway which intersects or crosses over or under any railroad, said commissioner may order any railroad company to change or alter its existing facilities as required by such construction. The cost of such change or alteration shall be included in the construction costs of such highway.

(1959, P.A. 46, S. 1; 1963, P.A. 226, S. 132; P.A. 73-675, S. 19, 44; P.A. 75-486, S. 34, 69; 75-568, S. 15, 45; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 75-568 deleted reference to payments made from transportation fund; P.A. 77-614 and P.A. 78-303 allowed deletion of reference to approval of public utilities control authority since P.A. 77-614 replaced authority with transportation commissioner and it would be nonsensical for commissioner to approve his own orders.

See Sec. 13b-271 re temporary grade crossings.



Section 13a-133 - Contracts with railroads where tracks to be altered. Advancement of funds.

The commissioner may enter into agreements with railroad corporations for the purpose of performing any work which may be necessary in connection with the construction of highways, bridges and other public works undertaken by the Department of Transportation whenever such construction or work would entail relocation, alteration or other work on the tracks, bridges or other property of such corporations. Any such agreement, subject to the approval of the State Treasurer, may provide for the monthly advancement of funds to a special bank account administered jointly by the railroad corporations and the State Treasurer, for the purpose of covering the cost of such work, whenever it appears that otherwise delay would result in the reasonable progress of such work which would unreasonably obstruct and impede the construction of highways and disrupt the free flow of public transportation.

(1961, P.A. 551; 1963, P.A. 226, S. 133; 1969, P.A. 768, S. 104; P.A. 03-115, S. 35.)

History: 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner and department of transportation for references to highway department; P.A. 03-115 made a technical change.



Section 13a-134 - Location of tracks of street railway.

Section 13a-134 is repealed.

(1949 Rev., S. 2232; 1958 Rev., S. 13-115; 1963, P.A. 226, S. 134; P.A. 85-246, S. 22.)



Section 13a-135 - Taking of street railway rails and ties by commissioner.

The commissioner may take, under the provisions of the general statutes relating to the taking of land for highway purposes, the ties, track appurtenances and rails of any disbanded or defunct street railway company, as defined in section 16-1, in state highways or bridges or, by agreement with any operating street railway company, take title to and possession of, on behalf of the state, any ties, rails or other track appurtenances in such highways or bridges, and thereupon such street railway company shall be relieved of all obligations with respect to construction, reconstruction, repair and maintenance of any part of such highways or bridges or with respect to the removal of such ties, rails and other track appurtenances.

(1949 Rev., S. 2256; 1958 Rev., S. 13-138; 1963, P.A. 226, S. 135; P.A. 85-246, S. 5; P.A. 03-115, S. 36.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-246 added definitional reference to Sec. 16-1; P.A. 03-115 made technical changes.



Section 13a-136 - Benefits assessed where highway is dike against tides.

Whenever any town lays out any public highway, either by action of its selectmen or by a decree of the Superior Court, across any meadow or lowlands, and such meadow or lowlands are open to the overflow of the tides, and such highway is capable of being used as a dike to prevent such overflow, the selectmen of such town may assess or cause to be assessed the benefits accruing to any owner of such lowlands, by reason of the same being protected from the overflow of the tides, on account of the construction of such highway and the construction of proper tide gates at suitable points, to permit the egress of water; provided not more than one-half the cost of opening and constructing such highway over such lowlands shall be assessed upon the owners of such lands. The cost of constructing gates to prevent the ingress of water may be included as a part of the cost of such highway for the purposes of this section. If the selectmen of any town and the owners of such lowlands cannot agree concerning the benefits accruing to such owners severally, the same proceedings may be had as are provided in section 13a-84, and any town constructing a highway across lowlands under the provisions of this section shall construct the necessary dams and tide gates across streams and watercourses and shall maintain the same at the expense of such town.

(1949 Rev., S. 2151; 1958 Rev., S. 13-37; 1963, P.A. 226, S. 136.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-137 - Material for repair of highway taken from private land.

Whenever necessary material for making or repairing any highway in any town cannot be obtained without great inconvenience from land sequestered for highways but may be found on land abutting on the highway, other than in a home lot, the selectmen of such town may take such material from such land on payment to the owner thereof of a reasonable compensation therefor to be ascertained before any such taking, either by agreement between the selectmen and such owner or by the same proceedings as are provided in section 13a-84. After such compensation has been so determined, such material shall not be taken until the town in lawful town meeting has approved the transaction, if the owner of such material, within one month thereafter, makes a request in writing to the selectmen that the town shall take action thereon.

(1949 Rev., S. 2152; 1958 Rev., S. 13-38; 1963, P.A. 226, S. 137.)

History: 1963 act replaced previous provisions: See title history.

Cited. 11 CS 429.



Section 13a-138 - Highways may be drained into private lands.

(a) Persons authorized to construct or to repair highways may make or clear any watercourse or place for draining off the water therefrom into or through any person's land so far as necessary to drain off such water and, when it is necessary to make any drain upon or through any person's land for the purpose named in this section, it shall be done in such way as to do the least damage to such land.

(b) Nothing in this section shall be so construed as to allow the drainage of water from such highways into, upon, through or under the yard of any dwelling house, or into or upon yards and enclosures used exclusively for the storage and sale of goods and merchandise.

(1949 Rev., S. 2134; 1958 Rev., S. 13-18; 1963, P.A. 226, S. 138; P.A. 81-162, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 81-162 divided section into Subsecs. (a) and (b).

Municipalities are not liable for damage from draining water from highways onto private lands within statutory restrictions. 54 C. 520. Section not applicable to draining water off private land. 64 C. 375. Section does not prohibit grading of street so that surface water runs into dooryard. 73 C. 35. Meaning of “dooryard”. 74 C. 321. Constitutionality of statute quaere. Id.; 79 C. 91. Does not apply where draining on land can be avoided by reasonable expense. Id. Scope limited. 81 C. 392. Section, as in derogation of private rights, to be strictly construed. 112 C. 568. Cited. 120 C. 551. Does not imply consent on part of state to be sued. 146 C. 316. Drainage easement not created in state in any particular land so as to constitute breach of covenant against encumbrances. 151 C. 183. Cited. 189 C. 740; 217 C. 520.

Cited. 6 CA 229. 15-year limitation period of Sec. 13a-138a applies to both Subsecs. (a) and (b); to construe otherwise would yield an unworkable result. 110 CA 591.

Town liable where it did not drain so as to do least damage to land. 3 CS 404. Proviso construed. 5 CS 487. Unnecessary discharge of surface water from state highway. 6 CS 485. No right of recovery where highway commissioner has neither drained water onto nor opened or cleared any watercourse on plaintiff's land. 20 CS 142. Cited. 29 CS 499.

Subsec. (a):

Clear and unambiguous language that drainage “shall be done in such way as to do the least damage to such land” does not provide for a balancing test that weighs the least damage against the least expense and other considerations claimed by defendant town. 49 CA 781.



Section 13a-138a - Limitation on actions for drainage damage.

No action shall be brought by the owner of land adjoining a public highway, or of any interest in such land, for recovery of damage to such property or interest by reason of any draining of water into or through such land by any town, city, borough or other political subdivision of the state pursuant to subsection (a) of section 13a-138, but within fifteen years next after the first occurrence of such drainage, except that if such drainage first occurred prior to October 1, 1981, no such action shall be brought after October 1, 1986.

(P.A. 81-162, S. 2.)

Cited. 217 C. 520.

15-year limitation period applies to both Subsecs. (a) and (b) of Sec. 13a-138; to construe otherwise would yield an unworkable result; public policy favors limitation periods for cause of action to grant degree of certainty to litigants. 110 CA 591.



Section 13a-139 - Clearing untraveled portion of highway.

When any person owning or occupying land abutting on any highway has cut the brush and weeds on, removed the stones and rubbish from, and otherwise improved, the land within the limits of such highway between the traveled portion of such highway and such land, the selectmen of the town or other persons repairing such highway shall not place any stones, rubbish or waste material of any kind on the land so cleared and improved, and no other person shall place or leave any stones, rubbish or other waste material on such land. The provisions of this section shall not be construed to (1) prevent the selectmen or other legally authorized person or persons from making improvements upon any highway by widening such highway or reducing the grade thereof, or (2) authorize any improvements which conflict with the provisions of any ordinance adopted pursuant to section 7-149a. Any person violating any provision of this section shall be fined not more than ten dollars.

(1949 Rev., S. 2131; 1958 Rev., S. 13-15; 1963, P.A. 226, S. 139; P.A. 81-401, S. 3, 4.)

History: 1963 act replaced previous provisions: See title history; P.A. 81-401 amended the section to prohibit its interpretation as authorizing improvements conflicting with provisions of an ordinance adopted pursuant to Sec. 7-148o.

Cited. 11 CS 429.



Section 13a-140 - Removal of trees along state highways. Penalties established by municipalities.

(a) The commissioner may cut, remove or prune any tree, shrub or other vegetation situated wholly or partially within the limits of any state highway so far as is reasonably necessary for safe and convenient travel thereon. No person, firm or corporation, and no officer, agent or employee of any municipal or other corporation, shall cut, remove or prune any tree, shrub or vegetation situated partially or wholly within the limits of any such highway without first obtaining from said commissioner a written permit therefor, provided however, that nothing contained in this subsection shall limit the rights of public service companies, as defined in section 16-1, to cut and trim trees and branches and otherwise protect their lines, wires, conduits, cables and other equipment from encroaching vegetation. No such permit shall be issued by the commissioner unless the chief elected official of the municipality in which any tree with a diameter greater than eighteen inches is situated is notified in writing. The notice shall include the location and a description of such tree to be cut or removed. No such permit for the removal of any such tree, shrub or vegetation shall be refused if such removal is necessary for that use of such adjoining land which is of the highest pecuniary value. If such permit is refused on any state highway right-of-way, where the state does not own the right-of-way in fee, the owner of such tree, shrub or vegetation may, within thirty days thereafter, request said commissioner in writing to purchase or condemn an easement for the purpose of maintaining such tree, shrub or vegetation and, if said commissioner does not purchase the same, he shall condemn it, in the manner provided for the condemnation of land for the construction, alteration, extension or widening of state highways. Any payment so made shall be from funds appropriated to the Department of Transportation. Said commissioner may plant, set out and care for trees, shrubs or vegetation within the limits of such highways and, by agreement with the owner of land adjoining such highways, upon such adjoining land. Upon request in writing within thirty days of planting of trees, shrubs or vegetation to delimit boundaries of a highway by an adjoining owner not agreeing thereto, said commissioner shall purchase or condemn an easement for the purpose of maintaining such tree, shrub or vegetation in the manner provided in this subsection. When the removal of such tree, shrub or vegetation is necessary for that use of such adjoining land which is of the highest pecuniary value, said commissioner shall remove the same upon payment to him of all sums paid for said planting and for any such easement with interest at the rate of six per cent per annum. Any person, firm or corporation cutting, removing, damaging or pruning any tree, shrub or vegetation in violation of the provisions of this subsection, whether it was planted by the commissioner or not, without a permit from said commissioner, shall be fined not more than one thousand dollars for each such violation and shall be liable civilly for any damage in an action brought by said commissioner.

(b) Notwithstanding the provisions of section 51-164p, any municipality, by ordinance, may establish a civil penalty of not more than one thousand dollars, for cutting, removing, damaging or pruning any tree, shrub or vegetation in violation of the provisions of subsection (a) of this section, on any scenic road, designated pursuant to section 13b-31c, located in said municipality. Any such ordinance shall provide for notice and an opportunity for a hearing prior to the imposition of any such civil penalty. Any person who is assessed a civil penalty pursuant to this subsection may appeal therefrom to the Superior Court.

(1949 Rev., S. 2236; 1958 Rev., S. 13-117; 1963, P.A. 226, S. 140; 1967, P.A. 411, S. 1; 1969, P.A. 768, S. 105; P.A. 96-182; P.A. 99-207.)

History: 1963 act replaced previous provisions: See title history; 1967 act clarified language of section and added proviso re rights of public service companies to cut and trim trees to protect lines, wires etc. from encroaching vegetation; 1969 act substituted department of transportation for highway department; P.A. 96-182 prohibited issuance of permit by commissioner for the cutting, etc. of trees with a diameter greater than 18 inches unless chief elected official of municipality in which tree is located receives written notification; P.A. 99-207 designated existing provisions as Subsec. (a) and amended Subsec. to increase fine from $100 to $1,000 and to make technical changes, and added Subsec. (b) authorizing municipalities to establish a civil penalty for violations of Subsec. (a) on any scenic road.

Cited. 17 CS 108.



Section 13a-141 - Bridle paths; pedestrian walks; bicycle paths.

(a) Upon written application made to the commissioner in such form as he prescribes, said commissioner may issue permits to private individuals, corporations or other organizations or to towns or other public authorities or agencies to construct and maintain, at the expense of the permittee or permittees, bridle paths, pedestrian walks, bicycle paths and suitable entrances to, and exits from, such walks and paths on the land owned by the state along any highway maintained by the state. Each such permit shall specify the location of the proposed walks and paths and entrances and exits which may be constructed and maintained thereunder. Each such permit may be revoked at any time, with or without cause, by the commissioner. All construction and maintenance work pursuant to each such permit shall be subject to the supervision and control of the commissioner or, if the permittee so desires and said commissioner consents thereto, the funds for such work may be deposited in advance with the commissioner and the construction and maintenance work may then be performed by the commissioner to the extent that funds so deposited will pay for the same, provided, if the work is performed by the commissioner, he shall furnish to the permittee, prior to the commencement of such work, an estimate of the cost thereof, with specifications of the work to be done. No fee shall be charged any resident of the state for the use of such walks and paths. If a town or other public authority or agency requests a permit to construct and maintain such path or walk the commissioner is authorized to contribute one-half of the cost of construction of such path or walk from funds available to the Department of Transportation, provided such town, public authority or agency agrees to assume the maintenance, responsibility, liability and supervision of such path or walk.

(b) When the selectmen of any town discontinue any highway or private way, or land dedicated as such, pursuant to section 13a-49, they may except from the operation of such discontinuance and reserve to the town and to the public such rights in such discontinued highway, private way or land dedicated as such, as may be reasonably necessary to construct and maintain a bridle path, pedestrian walk or bicycle path. Any such rights excepted and reserved to a town under this section shall be subject to the rights of property owners bounding a discontinued highway as are provided in section 13a-55.

(1949 Rev., S. 2244; 1958 Rev., S. 13-130; 1963, P.A. 226, S. 141; 1969, P.A. 643, S. 1; 1972, P.A. 106, S. 1; P.A. 90-310, S. 1.)

History: 1963 act replaced previous provisions: See title history; 1969 act included pedestrian and bicycle walks and paths in addition to bridle paths; 1972 act added provision re construction and maintenance of walks or paths requested by town or other public authority or agency; P.A. 90-310 added new Subsec. (b) allowing selectmen to discontinue any highway or private way for the construction and maintenance of a bridle path, pedestrian walk or bicycle path.

See Sec. 13a-153 re state liability for bridle paths, pedestrian walks and bicycle paths and injuries incurred on them.



Section 13a-141a - State-wide footpath and bicycle trail plan.

(a) The Commissioner of Transportation shall prepare and, when necessary, revise a state-wide plan for the establishment of footpaths and bicycle trails to be located adjacent to state and local roads except: (1) Where the establishment of such paths and trails would be contrary to public health and safety; (2) if the cost of establishing such paths and trails would be excessively disproportionate to the need or probable use; or (3) where sparsity of population, other available ways or other factors indicate an absence of any need for such paths and trails.

(b) Said commissioner shall cause to be constructed and maintained such footpaths and bicycle trails adjacent to state roads as are designated in the state-wide plan prepared under subsection (a) of this section.

(c) Any private individual, corporation or other organization or any town or other public authority or agency wishing to construct and maintain a footpath or bicycle trail along any highway maintained by the state shall comply with the provisions of section 13a-141.

(d) No footpath or bicycle trail to be located, in whole or in part, within the boundaries of any transit district shall be constructed without the prior approval of such transit district. Any footpath or bicycle trail proposed by a transit district, whether or not said footpath or bicycle trail is included in the state-wide plan, shall be given priority in planning and construction.

(P.A. 73-524, S. 1, 2.)

See Sec. 13a-57b re inclusion of areas for bicyclists and pedestrians in layout of state highways.



Section 13a-142 - Bridle paths along Merritt Parkway.

The commissioner may connect the bridle paths established along the Merritt Parkway under the provisions of section 13a-141 and may defray the expenses of making such connections at a cost not to exceed two thousand dollars.

(1949 Rev., S. 2245; 1958 Rev., S. 13-131; 1963, P.A. 226, S. 142.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 13a-153 re state liability for bridle paths and injuries incurring on them.



Section 13a-142a - Acquisition of land adjacent to highway for environmental protection purposes.

The Commissioner of Transportation may acquire by purchase but not by condemnation, in the same manner and with like powers as said commissioner possesses in purchasing real property for state highway purposes, and accept gifts of, land adjacent to state highways and take a deed in the name of the state, and transfer custody of such land to the Commissioner of Energy and Environmental Protection when such land, in the opinion of the Commissioner of Transportation and the Commissioner of Energy and Environmental Protection, shall replace environmental protection land acquired from the Department of Agriculture or the Commissioner of Energy and Environmental Protection for highway purposes after October 1, 1965.

(February, 1965, P.A. 525; 1969, P.A. 768, S. 106; 1971, P.A. 739, S. 1; 872, S. 203; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts substituted department and commissioner of agriculture and natural resources for state park and forest commission and made technical changes consistent with the substitution and later provisions replaced park and forest commission with commissioner of environmental protection and made technical changes consistent with the substitution, the latter provisions were enacted; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 13a-142b - Development of linear parks along state highways.

If requested by the Commissioner of Energy and Environmental Protection, the Commissioner of Transportation may acquire by purchase, gift, or condemnation, in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes, any real property or interest therein he shall find necessary or appropriate for the development of linear parks along and adjacent to state highways. The custody and control of such real property or interest therein acquired by the Commissioner of Transportation may be transferred by him without consideration to the Commissioner of Energy and Environmental Protection provided said Commissioner of Energy and Environmental Protection shall agree to assume and provide for the maintenance, supervision, responsibility and liability for the property so transferred, either directly or through cooperative agreements with municipalities to provide for maintenance and regulation. The Commissioner of Energy and Environmental Protection is authorized to transfer funds appropriated to the Department of Energy and Environmental Protection and the Commissioner of Transportation is authorized to accept said funds to acquire real property for the purposes herein authorized. Such linear parks may be located on either or both sides of a highway in one or more towns and need not be continuous. No purchase or condemnation of land, for the purposes herein authorized, in excess of fifty feet from the edge of the highway right-of-way shall be made by the Commissioner of Transportation without the approval of the legislative body of the municipality in which such land is located.

(1972, P.A. 106, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 13a-142c - Authority of Department of Energy and Environmental Protection.

The Department of Energy and Environmental Protection shall have the authority to:

(1) Accept, receive and administer, on behalf of the state, any grants, loans or other funds made available to the state from any source for the purposes of sections 13a-141 and 13a-142b and this section;

(2) Acquire lands, waters, or interests in lands or waters, by purchase or condemnation, and enter into agreements with federal, other state, or local agencies, corporations or individuals concerning such lands or waters which may be necessary to carry out the project;

(3) Administer the finished design, including site planning, construction and development of the park, and

(4) Administer, maintain and regulate the use of the park and enter into cooperative agreements with agencies of the federal or state government or local agencies to provide for maintenance and regulation.

(1972, P.A. 106, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 13a-142d - Route 11 linear park.

(a) The Department of Energy and Environmental Protection is authorized to establish, in conjunction with the Department of Transportation, a linear park along Route 11, utilizing both the highway right-of-way and other adjoining lands acquired for this purpose. Said linear park, if established, shall also link other state and municipal recreational and open space areas.

(b) The Department of Energy and Environmental Protection: (1) May accept, receive and administer, on behalf of the state, any grants, loans or other funds made available from any source for the purposes of establishing said linear park; (2) may acquire lands, waters or interests in lands or waters, by purchase or condemnation, and enter into agreements with federal, other state or local agencies, corporations or individuals concerning such lands or waters which may be necessary to establish said park; (3) may administer the design, including site planning, construction and development; (4) may administer, maintain and regulate the use of said park; and (5) may enter into cooperative agreements with agencies of the government or local agencies to provide for maintenance and regulation of said park.

(P.A. 98-132, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 98-132 effective July 1, 1998 (Revisor's note: The Revisors editorially inserted a semicolon at the end of Subsec. (b)(4) after the word “park”); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 13a-142e - Route 11 Greenway Authority Commission. Transfer of real property to Commissioner of Transportation.

(a) The towns of East Lyme, Montville, Salem and Waterford may, by ordinance consistent with the provisions of subsections (b) and (c) of this section, establish a Route 11 Greenway Authority Commission which shall be deemed established at such time as the last of the four towns has adopted such ordinance.

(b) Such ordinance shall specify the membership of the commission, which shall consist of the Commissioner of Energy and Environmental Protection, or said commissioner's designee, the Commissioner of Transportation, or said commissioner's designee, a member and alternate member from each of the towns of East Lyme, Montville, Salem and Waterford, appointed by the first selectman of each of said towns, and a member and alternate member of the Southeastern Connecticut Council of Governments appointed by said agency. Each member and alternate member shall serve for a term of two years and until such member's successor is appointed and has qualified. Such appointments may be made at a meeting of the town's legislative body, to take effect when the last of the four towns has adopted such ordinance. An alternate member shall be empowered to vote on said commission in the absence of the member for whom such person is an alternate. The initial terms of members shall commence when the last of the four towns adopting such ordinance has appointed a member and an alternate member. Any vacancy on the commission shall be filled in the same manner as the original appointment for the balance of the unexpired term. No appointed member shall receive any compensation for service on said commission. Said commission shall elect from its members a chairperson and such other officers as it deems necessary and shall establish its own rules of procedure. The commission shall be an autonomous body within the Department of Transportation for administrative purposes only. The commission may employ experts and such other assistants as it judges necessary and may accept funds from any source. Notwithstanding any other provision of the general statutes, any funds appropriated to the commission, or received by the commission from any other source, shall be held in the custody of the commission and expended by the commission for the purposes set forth in this section.

(c) Such ordinance shall also require the Commissioner of Energy and Environmental Protection and the Commissioner of Transportation, not later than sixty days after May 26, 2000, to call a meeting of said commission which shall, within ninety days thereafter:

(1) Hold public hearings for the purpose of developing standards for (A) defining the initial boundaries of the Route 11 Greenway, (B) planning the design, construction, maintenance and management of the Route 11 Greenway and intermodal transportation access system, (C) identifying and prioritizing lands that should be added to the Route 11 Greenway, (D) recommending land use within the Route 11 Greenway, and (E) acquiring land and securing conservation easements for the Route 11 Greenway, except that nothing in public act 00-148* shall be construed to prohibit the acquisition of land within the Route 11 Greenway by a municipality; and

(2) Establish by-laws by which the commission shall (A) conduct its meetings, including a provision specifying that no action by the commission shall be effective except by the concurring vote of at least four members, (B) protect and preserve the lands under its custody, (C) supervise staff, (D) maintain its records, and (E) report to the General Assembly, as required under subsection (d) of this section.

(d) Notwithstanding any other provision of this section or the general statutes, the commission may: (1) Acquire or convey by purchase, gift, lease, devise, exchange or otherwise, any land or interest therein including, but not limited to, conservation easements, located wholly or partly in the conservation zone, or enter into covenants or agreements with owners of any land or interest therein to purchase options to acquire such land or interest therein, provided state funds may be used only to the extent that such funds have been authorized specifically by an act of the General Assembly for the acquisition of land located within two thousand feet of the Department of Transportation's right-of-way; (2) transfer, with the approval of the commissioner, any land or interest therein to the state with or without consideration, provided any funds received therefor shall not be deemed funds furnished by the state for the purposes of this section; (3) contribute or transfer funds to, and enter into agreements with, land trusts or other conservation organizations, to carry out the purposes of public act 00-148*; and (4) request the Commissioner of Transportation to acquire an interest in real property or an option to purchase real property on behalf of the commission for use as part of the Route 11 Greenway and, if acquired by said commissioner, accept the transfer of custody and control of such interest from said commissioner. Said commissioner may acquire any interest in real property for use as part of the Route 11 Greenway in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for highway purposes and may, upon request of the commission, transfer custody and control of such interest in real property to the commission. The commission shall report to the General Assembly, on or before February fifteenth, annually, on its activities of the preceding year and on its finances. The existence of the commission shall terminate at such time as all of its member towns have withdrawn or it is abolished by the General Assembly.

(P.A. 00-148, S. 40, 41; P.A. 05-131, S. 2; P.A. 06-58, S. 1; P.A. 09-97, S. 1; P.A. 11-80, S. 1.)

*Note: Public act 00-148 is entitled “An Act Revising Certain Transportation Laws”. (See Reference Table captioned “Public Acts of 2000” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 00-148 effective May 26, 2000; P.A. 05-131 amended Subsec. (d) by adding Subdiv. (4) empowering commission to request Commissioner of Transportation to acquire interest in real property to be used for Route 11 Greenway trail system; P.A. 06-58 amended Subsec. (c)(1) and (d) to delete references to trail system and further amended Subsec. (d) to remove requirement that the transfer of land acquired by Commissioner of Transportation for greenway use be pursuant to an act of the General Assembly and revise prohibition on use of state funds for acquisition of property to restrict use of such funds to those specifically authorized by an act of the General Assembly for land located within 2,000 feet of Department of Transportation's right-of-way; P.A. 09-97 amended Subsec. (d) to authorize commission, in Subdiv. (1), to enter into covenants or agreements with owners of land or interests in land to purchase options to acquire such land or interests and, in Subdiv. (4), to request commissioner to acquire option to purchase real property, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (c), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 13a-143 - Commercial establishments along limited access highways.

No commercial establishment shall be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for or in connection with, a limited access state highway, provided nothing herein shall be construed to divest the commissioner or any other state agency of the power exercised on October 1, 1959, with respect to service facilities under lease on said date along the Merritt Parkway, the Wilbur Cross Parkway or the Wilbur Cross Highway or to prevent the completion of any service facility on which construction has begun or for the construction of which a contract has been let prior to said date, nor shall anything herein be construed to prevent the commissioner or any other state agency from constructing and leasing service facilities along the Governor John Davis Lodge Turnpike.

(1959, P.A. 82; 1961, P.A. 443; 1963, P.A. 226, S. 143; P.A. 86-201, S. 4.)

History: 1961 act broadened establishments covered from original restriction to automotive service stations; 1963 act replaced previous provisions: See title history; P.A. 86-201 changed the reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike.



Section 13a-143a - Driveway permits.

No person shall construct a new driveway or relocate an existing driveway leading onto a state highway without first obtaining a permit from the Commissioner of Transportation. In determining the advisability of issuing such permit, the commissioner shall include, in his consideration, the location of the driveway with respect to its effect on highway drainage, highway safety, the width and character of the highway affected, the density of traffic thereon and the character of such traffic. The person to whom the permit is issued shall comply with the provisions and restrictions contained therein at his own expense.

(1967, P.A. 609, S. 1; 1969, P.A. 768, S. 107.)

History: 1969 act replaced highway commissioner with commissioner of transportation.

Cited. 176 C. 63; 180 C. 11.



Section 13a-143b - Car-wash installation to correct icy highway conditions.

Any person who operates a car-wash installation shall provide means, including but not limited to sanding, to correct any hazardous icy condition on the street or highway adjacent to such place of business arising from such operation. Any such person who does not correct such hazardous icy condition within twenty-four hours after notice from the local police authority, shall be fined not more than fifty dollars.

(1971, P.A. 357.)



Section 13a-143c - Regulations establishing minimum requirements re traffic safety for car wash facilities.

Not later than February 1, 1996, the Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54 to establish minimum requirements relative to traffic safety for any car wash facility for which a building permit is issued on or after February 1, 1996. Such regulations shall include, but not be limited to, provisions which establish: (1) A minimum distance from the entrance and exit of the car wash building to the public highway; and (2) a minimum distance from the car wash site to a highway intersection.

(P.A. 95-325, S. 1, 16.)

History: P.A. 95-325 effective July 13, 1995.



Section 13a-143d - Floodlights intended for private property illumination located within the state right-of-way on state highways.

(a) For the purposes of this section:

(1) “Fixture” means the assembly that holds a lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror and a refractor or lens;

(2) “Luminaire” means the complete lighting system, including the lamp and the fixture;

(3) “Lumen” means a unit of measurement of luminous flux;

(4) “Floodlight” means any luminaire fitted with a lamp having an output greater than one thousand eight hundred lumens intended for private area lighting and mounted on a utility pole within the state right-of-way;

(5) “Light pollution” means direct light emitted above the horizontal plane running through the lowest point on the luminaire;

(6) “Light trespass” means light emitted by a luminaire that shines beyond the boundaries of the property intended for illumination;

(7) “State highway” has the same meaning as in subsection (a) of section 13a-1;

(8) “Direct light” means light that can be seen directly from the light source and other light-emitting or reflecting elements of the luminaire;

(9) “Glare” means the sensation produced by the illuminance of a luminaire within the visual field that is sufficiently greater than the illuminance to which the eyes are adapted causing annoyance, discomfort or loss in visual performance and visibility; and

(10) “Illuminance” is the density of the luminous flux incident on a surface represented by the quotient of the luminous flux by the area of the surface when the surface is uniformly illuminated.

(b) No floodlight intended for private property illumination shall be located within the state right-of-way on any state highway unless (1) the luminaire is designed to maximize energy efficiency and to minimize light pollution, glare and light trespass, (2) the maintained illuminance levels produced by the luminaire are equal to the minimum maintained levels recommended by the Illuminating Engineering Society of North America for the lighting application, (3) the luminaire is sufficiently shielded and aimed so that no direct light from the luminaire is visible at any point in the highway where the viewing height is four feet or greater and the distance from the mounting pole is seventy feet or greater, and (4) the luminaire is sufficiently shielded and aimed to prevent light trespass onto properties other than the property intended for illumination and so that no direct light is visible at a viewing height of five feet or greater at any point along the adjacent property line.

(c) No floodlight intended for private property illumination shall be located within the state right-of-way if the structure or object intended for illumination is across a public highway from the utility pole on which the floodlight would be mounted.

(d) All luminaires in violation of any provision of subsection (b) or (c) of this section operating prior to October 1, 2004, shall be brought into compliance with the requirements in subsection (b) of this section in accordance with the following schedule: Approximately twenty per cent by October 1, 2006, approximately forty per cent by October 1, 2007, approximately sixty per cent by October 1, 2008, approximately eighty per cent by October 1, 2009, and one hundred per cent by October 1, 2010.

(P.A. 03-210, S. 1; P.A. 06-86, S. 2.)

History: P.A. 06-86 amended Subsec. (d) to change date of operation from October 1, 2003, to October 1, 2004, and to change compliance deadline from October 1, 2005, to compliance in accordance with specified schedule, effective July 1, 2006.



Section 13a-144 - Damages for injuries sustained on state highways or sidewalks.

Any person injured in person or property through the neglect or default of the state or any of its employees by means of any defective highway, bridge or sidewalk which it is the duty of the Commissioner of Transportation to keep in repair, or by reason of the lack of any railing or fence on the side of such bridge or part of such road which may be raised above the adjoining ground so as to be unsafe for travel or, in case of the death of any person by reason of any such neglect or default, the executor or administrator of such person, may bring a civil action to recover damages sustained thereby against the commissioner in the Superior Court. No such action shall be brought except within two years from the date of such injury, nor unless notice of such injury and a general description of the same and of the cause thereof and of the time and place of its occurrence has been given in writing within ninety days thereafter to the commissioner. Such action shall be tried to the court or jury, and such portion of the amount of the judgment rendered therein as exceeds any amount paid to the plaintiff prior thereto under insurance liability policies held by the state shall, upon the filing with the Comptroller of a certified copy of such judgment, be paid by the state out of the appropriation for the commissioner for repair of highways; but no costs or judgment fee in any such action shall be taxed against the defendant. This section shall not be construed so as to relieve any contractor or other person, through whose neglect or default any such injury may have occurred, from liability to the state; and, upon payment by the Comptroller of any judgment rendered under the provisions of this section, the state shall be subrogated to the rights of such injured person to recover from any such contractor or other person an amount equal to the judgment it has so paid. The commissioner, with the approval of the Attorney General and the consent of the court before which any such action is pending, may make an offer of judgment in settlement of any such claim. The commissioner and the state shall not be liable in damages for injury to person or property when such injury occurred on any highway or part thereof abandoned by the state or on any portion of a highway not a state highway but connecting with or crossing a state highway, which portion is not within the traveled portion of such state highway. The requirement of notice specified in this section shall be deemed complied with if an action is commenced, by a writ and complaint setting forth the injury and a general description of the same and of the cause thereof and of the time and place of its occurrence, within the time limited for the giving of such notice.

(1949 Rev., S. 2201; 1953, 1955, S. 1193d; 1958 Rev., S. 13-87; 1963, P.A. 226, S. 144; February, 1965, P.A. 574, S. 50; 1967, P.A. 246; 414; 1969, P.A. 768, S. 108; 1971, P.A. 38, S. 1; P.A. 74-183, S. 201, 291; P.A. 76-222, S. 1; 76-436, S. 172, 681.)

History: 1963 act replaced previous provisions: See title history; 1965 act changed highways included in this section from those in the state highway system to those which the commissioner must keep in repair; 1967 acts included reference to actions in circuit court and limited payments from highway fund to the amount which “exceeds any amount paid to the plaintiff ... under insurance liability policies held by the state”; 1969 act substituted commissioner of transportation for highway department; 1971 act changed deadline for bringing action from one to two years from date of injury and required that notice to commissioner be in writing; P.A. 74-183 deleted reference to actions in circuit courts; P.A. 76-222 changed deadline for notice to commissioner from 60 to 90 days after injury; P.A. 76-436 deleted reference to actions in court of common pleas, effective July 1, 1978.

Applies to trunk line and state aid roads. 94 C. 231, 592. Does not affect statutory liability of street railway company. Id., 238. State has recovery over against street railway company. Id., 239. Imposes same liability for defective highways on highway commissioner as imposed by Sec. 13a-149 on towns. Id., 542; 105 C. 360; 116 C. 243; 129 C. 259. For shoulders as part of traveled portion of highway. 108 C. 196. State not liable for defect in sidewalk on side of trunk line highway within town. 109 C. 336. Same duty as to fences as that required of towns by Sec. 13a-111. 110 C. 76. Actual or constructive notice and opportunity to remedy defect a prerequisite of liability. 116 C. 243; 129 C. 259. Highway commissioner's duty to erect fences at raised points to be guided by standard of reasonable safety under the circumstances. 121 C. 88, 94. Cited. Id., 478. In action for damages caused by defective bridge, test of liability is whether state exercised reasonable care. Id., 611. Cause of action is for breach of statutory duty. Id., 613. Res ipsa loquitur held not to apply to defective bridge. Id., 614. Cited. 122 C. 92; 124 C. 677. Variation in alignment of fences a defect. 130 C. 30. Suspension of highway commissioner does not abate action. Id., 34. Shoulders of state highway are under control of commissioner. Id., 87. Sec. 13a-145, if complied with, takes away right of action under this section. Id., 621. Purpose of notice; its adequacy generally for the jury. 134 C. 223. In computing 60-day period, date of injury is excluded and 60th day is final day on which notice must be received. Id., 235. A defect outside the traveled path in a highway may give rise to an action; a person is not obliged to remain seated in a vehicle to get benefit of statute. 137 C. 285. Requirements of notice within 60 days and suit within 1 year do not pertain only to remedy; compliance with both conditions is essential to very existence of cause of action. 138 C. 363. Notice insufficient as matter of law. 139 C. 254. A complaint alleging necessary detail is notice even though withdrawn. Id., 554. Cited. 144 C. 282. Plaintiff struck by defective directional sign under control of highway commissioner while walking on sidewalk within limits of trunk line highway but not under control of commissioner to repair; held complaint did not state a cause of action as statutory liability of highway commissioner exists only in the case of a traveler on a highway or sidewalk which it is commissioner's duty to keep in repair. 148 C. 355. Cited. 150 C. 455. Action maintainable under statute does not waive state's immunity to suit so as to allow count in nuisance. 151 C. 259. To recover under section, plaintiff must prove either that defendant had actual notice of defect or that it existed for sufficient time so defendant would have known of it. 158 C. 116. Plan of construction of highway could not be challenged as neglect under section. 159 C. 150. Overhanging tree limb which did not obstruct or hinder travel was not a “defect” in the highway. 177 C. 268. Where Commissioner of Transportation has legal duty to maintain a particular highway, he is liable for injuries occurring caused by negligence in performance of that duty. 186 C. 300. Cited. 198 C. 322; Id., 413; 199 C. 651. No words in statute restricting scope of phrase “the state or any of its employees” to Department of Transportation personnel only. 202 C. 158. Cited. 205 C. 542; 209 C. 310; 211 C. 370; 212 C. 381; 213 C. 126. Highway defect as sole approximate cause of injury remains the standard in determining liability under statute. Id., 307. Liability of commissioner for accidents caused by defective highways discussed. Id., 446. Cited. 214 C. 464; 217 C. 281; 221 C. 346; 223 C. 14. Notice inadequate as a matter of law discussed. 224 C. 23. Cited. 225 C. 177. Application of general verdict rule discussed; judgment of appellate court in 27 CA 439 reversed. Id., 782. Cited. Id., 904; 228 C. 343. Court decided doctrine of sovereign immunity applied; judgment of Appellate Court in 29 CA 565 reversed. 228 C. 358. Cited. 232 C. 392; 239 C. 265. In an action against commissioner, a personal injury occurring in a parking lot within state right-of-way line and in public rest area connected to a highway may be compensable under statute. 248 C. 419. In an action brought under section where a party offers evidence to prove constructive notice of a defect rather than the defect itself, the standard of attenuated similarity is appropriate. 255 C. 670. With respect to degree of precision required of claimant in describing the place of injury, reasonable definiteness is all that can be expected or required; notice must provide sufficient information as to the injury, its cause and the time and place of its occurrence to permit commissioner to gather information about the case intelligently; judgment of Appellate Court in 78 CA 796 reversed. 273 C. 1. Rocks and debris falling on state highway from ledge above but not in roadway or so close to it to actually obstruct or impede travel not highway defect or cognizable design defect for purposes of statute. 274 C. 262. Plan of design providing for steep downhill grade of highway, in combination with absence of adequate warning signs and tangible safety measures, did not render highway defective within meaning of section. 313 C. 158. Defective highway claim based on design of Route 44 across Avon Mountain barred by sovereign immunity because it failed to state a cause of action under section. Id., 197.

Cited. 4 CA 30; 5 CA 121; Id., 663; Id., 695; 6 CA 300; 7 CA 561; 8 CA 169; 12 CA 449; 18 CA 677; 21 CA 516; Id., 633; 23 CA 198; Id., 735; 25 CA 67; Id., 217; Id., 421; judgment reversed, see 222 C. 299; 26 CA 74; Id., 407; 27 CA 439; judgment reversed, see 225 C. 782; Id., 734; 28 CA 449; 29 CA 565; judgment reversed, see 228 C. 358; Id., 791; 30 CA 594; 31 CA 752; 33 CA 65; 36 CA 211; 37 CA 551; 44 CA 597; Id., 651. Court found that plaintiff's notice sufficiently identified the location of her fall so as to permit commissioner to gather information about the allegedly defective condition and that the issue of adequacy of plaintiff's notice was a question of fact for the jury. 70 CA 21. It is plaintiff's burden to prove each of the elements under statute, and failure to prove any element will preclude a finding of liability under statute. 72 CA 64. Phrase “place of its occurrence” refers to prior phrase “such injury”, and therefore it is the place of injury that must be described in required notice; the legal standard is not the exact geodetic place of injury; however, that standard is not satisfied when the place of injury is described as two distinct places. 78 CA 796; judgment reversed, see 273 C. 1. Plaintiff's notice of claim is insufficient because it fails to specify the precise nature of the claimed defect; it is not enough that defendant knows the exact location of the defect when the precise nature of the defect is unspecified and the complaint cannot be considered in conjunction with the notice because the complaint was filed beyond the 90-day period set forth in section. 132 CA 750. Court lacks jurisdiction to hear claim against state where notice informed commissioner only of suit against town. 142 CA 785. A claim related to an alleged defect in the plan pursuant to which a highway was constructed, rather than a claim that a defect in such plan or design resulted in an otherwise actionable hazard that was in or near the roadway and which actually obstructed travel, is precluded. Id., 826. Plaintiff failed to satisfy statutory requirement where the notice to defendant provided locations of defects that either did not exist or could not have been geographically accurate. 152 CA 560.

Recovery in action brought under former statute limited to $10,000. 1 CS 136. Responsibility of third person to perform duty of state is no defense in suit against the state; it is only the remedy of the state in a suit against third persons. 5 CS 259. Cited. 7 CS 95. Analogous to Sec. 13a-149. Id., 143; 10 CS 521. Cited. 7 CS 426; 8 CS 450. Defect must be sole cause of the damage. 12 CS 14. Cited. 15 CS 31. Commencement of action not an alternative to giving notice. 17 CS 419. Applies to pedestrian as well as vehicular traffic; no distinction between ice and snow and other defects; sidewalks built within limits of state highways are responsibility of town. 18 CS 499. Adequacy of notice is a question of fact. 19 CS 44. Cited. Id., 100. Right of action statutory; no action maintainable for nuisance. Id., 478. No right of recovery to an abutting landowner for damages from a defective highway. 20 CS 142. No presumption of the receipt of a notice by a certain day arises from the mere dating of the notice; plaintiff must allege facts which, if proved, will show that highway commissioner actually received the statutory notice within 60 days of occurrence of injury. 22 CS 468. History discussed; comparison with Sec. 13a-149; mere statement in plaintiff's notice of injury to knee not sufficient. 23 CS 113. Cited. Id., 152. A right of action against highway commissioner is maintainable, if at all, only under section and no right exists in the domain of alleged nuisance. 24 CS 159. Plaintiff is required by rule to recite in the complaint or annex thereto the notice given commissioner. 25 CS 358. To be sufficient notice, must satisfy purpose of notice requirement; it must furnish commissioner with such information as would enable him to make timely investigation of facts upon which claim for damages is being made. Id., 359, 360. Commissioner liable for defect at intersection of state and nonstate highway. 29 CS 365. Cited. 37 CS 710. Under section, plaintiff is authorized to maintain action for loss of consortium. 40 CS 194. Cited. 41 CS 425; 44 CS 389.



Section 13a-145 - Use of closed highway at user's risk.

Any person using a state highway or bridge which has been designated as closed or restricted under the provisions of section 13a-115 shall do so at his own risk except with respect to any injury or loss not traceable to a defect caused in the process of construction, reconstruction or repair.

(1949 Rev., 2238; 1958 Rev. 13-119; 1963, P.A. 226, S. 145; 504.)

History: 1963 acts added exception and restated previous provisions: See title history.

See Sec. 13a-257 re contractors' liability.

Annotations to former statute:

The immunity from liability for damages which statute establishes inures to the benefit of a contractor. 121 C. 475. Cited. 123 C. 659; 125 C. 413. Commissioner resuming full control of road is liable for injuries due to defect even though contractor was responsible for sign not being in place. 126 C. 355. Immunity extends to negligence of a contractor under the commissioner as well as to defects in the highway. 128 C. 707. Statute not a defense unless pleaded. 130 C. 33. Compliance with section will confer immunity as regards a defect not related to construction work; warning is not of defect, but that state will not be responsible; adequacy of warning is a question of fact. Id., 616. Statute has no application to injury suffered by one whose duties require him to be on highway in aid of work being done. 132 C. 89.

Statutory immunity benefits highway commissioner only. 2 CS 75; 3 CS 241. Cited. 7 CS 357. If notice is posted, commissioner not liable for failure to maintain highway in reasonably safe condition. 10 CS 514. Notice “Caution, Guide Rail under Repair ...” does not close or restrict highway. Id., 521. Where highway closed for purpose of construction, reconstruction or repair, commissioner not liable for injury which is not traceable to defect caused in the process of such construction, etc. 11 CS 231. No immunity to contractor who performed work so as to create a nuisance; Id., 353; no reason for inserting implied exception removing statutory protection in case of such nuisance. 12 CS 309. Where posting of notice may be applicable only to vehicular traffic and not to foot travelers. 13 CS 124.

Immunity extended to negligence of employee of contractor under commissioner. 2 Conn. Cir. Ct. 60.

Annotations to present section:

Cited. 23 CA 735; 27 CA 734.



Section 13a-146 - Closing of municipal highway or bridge during expressway construction. Liability for injury.

During the time that any highway or bridge is closed for the construction of an expressway under the provisions of subsection (b) of section 13a-115, the provisions of section 13a-149 shall be suspended and inapplicable thereto, provided such municipality shall not be relieved of the cost of repairing such highway or bridge, subject to reimbursement for the cost thereof as provided in section 13a-148. The suspension of the provisions of section 13a-149 and the applicability of subsection (a) of section 13a-115 shall end and said section 13a-149 shall become in full force and effect upon the completion of the repairs to and opening of any highway or bridge of a municipality for general traffic.

(1957, P.A. 611, S. 2; 1958 Rev., S. 13-192; 1963, P.A. 226, S. 146.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-147 - Detours to be restored.

Any highway or bridge which has been injured by traffic detoured by the commissioner from a state highway or bridge, while such state highway or bridge is being constructed, repaired or reconstructed, shall be restored by the commissioner to a condition as good as before such traffic was detoured.

(1949 Rev., S. 2261; 1958 Rev., S. 13-142; 1963, P.A. 226, S. 147.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-148 - Damage to municipal highway or bridge in state highway construction.

Where any highway or bridge required to be maintained in repair by any municipality is damaged by the operation thereon of equipment used in the construction of any state highway, or portion thereof, which construction is under the control of the commissioner, said commissioner, with the approval of the Attorney General, may agree with such municipality as to the cost of repairing such damage, and, upon such agreement being made, the sum agreed upon therein shall, upon the filing of such agreement with the Comptroller, be paid by the state to such municipality out of the appropriation of the commissioner for the repair of highways. If such municipality and the commissioner are unable to reach such an agreement, the municipality may commence an action against the commissioner in the superior court for the judicial district wherein the municipality is located to recover the cost of such repairs. Such action shall be tried to the court and the amount of the judgment rendered therein shall, upon the filing with the Comptroller of a certified copy of such judgment, be paid by the state out of the appropriation of the commissioner for repair of highways, but no costs or judgment fee in any such action shall be taxed against the commissioner. The commissioner, with the approval of the Attorney General and the consent of the court before which any such action may be pending, may make an offer of judgment in settlement thereof. No such agreement shall be entered into and no such action shall be commenced except within six months after such state highway, or portion thereof concerned, has been opened for general traffic, unless within such six-month period the commissioner, in writing, extends such period for not more than an additional six months. This section shall not be construed so as to relieve any contractor or other person, through whose neglect or default any such damage may have occurred, from liability to the state, and, upon payment by the Comptroller of any judgment rendered under the provisions of this section, or of any amount agreed on as provided herein, the state shall be subrogated to the rights of such municipality to recover from such contractor or other person an amount equal to the amount it has so paid. Prior to the commencement of any such construction activity, the commissioner and the executive authority of any municipality, the highways and bridges of which may be utilized during such construction, or their appointed agents, shall jointly inspect such highways and bridges and a report of such inspection signed by authorized agents of the municipality and the commissioner indicating the condition of such highways and bridges shall be filed in the offices of the clerk of the municipality and of the commissioner.

(1961, P.A. 530, S. 1; 1963, P.A. 226, S. 148; 568; P.A. 76-436, S. 338, 681; P.A. 78-280, S. 1, 4, 127.)

History: 1963 acts made statute applicable to all state highways and restated previous provisions: See title history; P.A. 76-436 deleted reference to actions in court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 13a-149 - Damages for injuries by means of defective roads and bridges.

Any person injured in person or property by means of a defective road or bridge may recover damages from the party bound to keep it in repair. No action for any such injury sustained on or after October 1, 1982, shall be brought except within two years from the date of such injury. No action for any such injury shall be maintained against any town, city, corporation or borough, unless written notice of such injury and a general description of the same, and of the cause thereof and of the time and place of its occurrence, shall, within ninety days thereafter be given to a selectman or the clerk of such town, or to the clerk of such city or borough, or to the secretary or treasurer of such corporation. If the injury has been caused by a structure legally placed on such road by a railroad company, it, and not the party bound to keep the road in repair, shall be liable therefor. No notice given under the provisions of this section shall be held invalid or insufficient by reason of an inaccuracy in describing the injury or in stating the time, place or cause of its occurrence, if it appears that there was no intention to mislead or that such town, city, corporation or borough was not in fact misled thereby.

(1949 Rev., S. 2126; 1951, S. 1180d; 1958 Rev., S. 13-11; 1959, P.A. 372; 1963, P.A. 226, S. 149; P.A. 76-222, S. 2; P.A. 82-5; P.A. 86-338, S. 14.)

History: 1959 act extended time for giving notice of injury due to snow and ice from 10 to 30 days; 1963 act replaced previous provisions: See title history; P.A. 76-222 changed deadline for notice to town officer from 60 to 90 days after injury and deleted special provision re injury from defect caused by ice and/or snow; P.A. 82-5 required that actions for injuries sustained on or after October 1, 1982, be brought within two years of the injury; P.A. 86-338 deleted provision which exempted an injured person from the requirement of giving written notice if an action is commenced by complaint setting forth the same information as required in the notice within the time limited for the giving of such notice.

See Sec. 7-163a re municipal liability for ice and snow on public sidewalks.

See Sec. 7-308 re municipalities' assumption of liability for damages caused by firemen.

Defects in bridges. 1 R. 270; Id., 448; 2 R. 436. Liability of turnpike company. 7 C. 86. No liability for consequential damage. 17 C. 475; 66 C. 360. Where turnpike company has been dissolved. 18 C. 32. Action for death due to highway defect survives; not a penal statute within meaning of Sec. 52-599. 22 C. 80. Allegation of injury to person and property joinable in one count; plaintiff's use of defective materials in himself repairing bridge. Id., 290. Plaintiff may prove his peril and danger to enhance his damages. Id.; 27 C. 300. Burden of proof. 24 C. 491. Basis of damages; when punitive allowed. Id.; 47 C. 74. No liability for secret defects. 27 C. 300. Extent of protection required; degree of care. Id.; 78 C. 396; 79 C. 385; 80 C. 291; 82 C. 530. Sidewalks. 30 C. 118; 40 C. 377; Id., 406; Id., 456; 78 C. 396; 79 C. 44. Knowledge question of fact. 30 C. 118; 94 C. 693; 104 C. 94. Objects calculated to frighten horses. 30 C. 129; 39 C. 381; Id., 435. Highways by dedication. 31 C. 308; 72 C. 231; 73 C. 359; Id., 576; 74 C. 360. Admissibility of evidence that others safely crossed sidewalk. 33 C. 57; 89 C. 24. Injury from branch of tree falling in road not recoverable; 34 C. 9; 85 C. 128; so from weight falling from flagpole. 34 C. 136. Duty to give warning of dangerous conditions. 36 C. 320; 37 C. 298; 67 C. 428; 69 C. 103; 70 C. 122. Whether defect exists is question of fact. 37 C. 414; 118 C. 288; 128 C. 272. Ice on sidewalks. 37 C. 615; 44 C. 117; 51 C. 412; 104 C. 85. When knowledge of defect presumed. 39 C. 228; 40 C. 375; 72 C. 672; 79 C. 385; 89 C. 24; 118 C. 288; 128 C. 272. Failure in duty question of fact. 39 C. 439; 46 C. 218; 67 C. 433; 69 C. 354; 72 C. 680; 75 C. 289; 85 C. 693. Liability of town for defect in borough. 40 C. 205. Accident or negligence of fellow traveler contributing to injury. Id., 238; 71 C. 697; 75 C. 291; 81 C. 241; 86 C. 506; 104 C. 88. Where defendant causes defect. 40 C. 460; 67 C. 434; 98 C. 85. Special damage must be alleged. 43 C. 565. Waiver of notice. 46 C. 61. Abandonment of road by turnpike company. Id., 216. Railroad “structures”. Id., 217; 50 C. 216; 54 C. 589; 74 C. 475. Sufficiency of notice. 46 C. 264; 50 C. 497; 51 C. 421; 53 C. 212; 58 C. 45; 59 C. 219, 225; 63 C. 268; 64 C. 376; 67 C. 437; 72 C. 673; 73 C. 312; 74 C. 437; 81 C. 300; 86 C. 45; 91 C. 181; 92 C. 552; 98 C. 312. Carrying too heavy a load. 47 C. 73; 91 C. 542. Nuisance distinguished. 48 C. 220. Ice and snow on highway. Id., 467; 49 C. 134. Abutting owner not liable for defect in sidewalk. 48 C. 532; 102 C. 401; 108 C. 200. Open basement descent held not a defect in sidewalk. 50 C. 536. Notice in case of railway bound to repair. 54 C. 9; 64 C. 381; 75 C. 693. Liability of borough. 65 C. 311; 77 C. 308. One whose negligence contributes to injury cannot recover. 66 C. 36; 79 C. 42; 82 C. 527; 86 C. 506; 89 C. 24; 98 C. 86; 103 C. 605. One may use highway little traveled. 66 C. 36. Nature of liability. Id., 360; 71 C. 686; 75 C. 291; 84 C. 657; 103 C. 605; 104 C. 88; 108 C. 555. Statutory notice; necessity. 66 C. 387; 81 C. 274; Id., 287. Defect in plan of street. 69 C. 353; 81 C. 67. Amending complaint after hearing in damages. 69 C. 554. Dangerous draw. Id., 651. Knowledge of policeman. 70 C. 115; 94 C. 692; 118 C. 288. Stumbling as excuse. 70 C. 554. Several defects may be alleged in one complaint. 72 C. 667. Reasonable obstructions not defects. 73 C. 199; 75 C. 349; 76 C. 311; 78 C. 145; 82 C. 527; 89 C. 343. Action by town against person causing defect. 74 C. 152; 91 C. 255. Liability of city. 74 C. 360; 80 C. 296; 85 C. 693. Evidence as to damage. 74 C. 475. Duty to provide against results of fright of ordinarily gentle horse. 75 C. 288. Duty to erect fence; Sec. 13a-111 distinguished. Id.; 81 C. 65; 89 C. 24; 105 C. 361. Town not liable where some other party is. 75 C. 693. Historical review of law. Id., 694; 81 C. 68. Statute does not apply to wrongful exclusion from highway. 76 C. 311. Duty extends to highway actually in use. 78 C. 62. Action against both town and railway. 79 C. 379; 103 C. 121. Crosswalks. 79 C. 659. One departing from traveled way for his own convenience cannot recover. 80 C. 154; 91 C. 542. Elements necessary to support recovery. 81 C. 66; 104 C. 87; 108 C. 555. Giving of notice must be alleged in complaint. 81 C. 274; 85 C. 221; 106 C. 62. Purpose of law is protection of travelers. 81 C. 393; 88 C. 151. Illegal act of person injured as debarring remedy. 82 C. 663. Action may lie at common law, and then notice not necessary. 84 C. 349; Id., 654; 94 C. 231. Burden of proof. 86 C. 506. Excavation outside limits of highway. 89 C. 24. Negligence of municipality in allowing minor defect to exist is a question of fact. 92 C. 365. Liability of municipality where alleged defect is caused by negligence of licensee excavating under a permit. Id., 367. Snow and ice on sidewalk. 93 C. 548; Id., 625. Knowledge of city must consist of knowledge of precise defect. Id., 628. Obligation of street railway company operating on trunk line highway. 94 C. 237. Right of town to remove shade tree in highway but outside traveled part. Id., 439. How great a part of width must be kept open for travel; covered tile drain near side of road giving way under weight of motor truck. Id., 538. Limitations of doctrine of no liability for error in plan. Id., 539. Knowledge of defect. Id., 542. Municipality's right of recovery over does not accrue until its liability has been finally adjudicated. Id., 667. Evidence of other accidents to show municipality's knowledge. Id., 693. Contributory negligence in having defective lights on automobile; 10-day notice required where automobile runs into pile of ice and snow. 96 C. 7. Excavation in traveled part of highway; contributory negligence where accident happens in sunlight. 98 C. 84. Whether defect counted on in complaint is same as that described in statutory notice is a question for the court. Id., 314. Platform extending into highway; nuisance. Id., 524. Admissibility of evidence of condition of sidewalk before accident. 104 C. 95. Liability of state for defect in trunk line highway is same as that of town in an ordinary road. 105 C. 359. Embankment 6 feet from traveled part of highway may be a defect. Id., 361. Liability in case of state aid highway. Id., 596. Silent policeman not itself a defect, but may become so if allowed to remain out of position. Id., 694. Tree protruding over traveled part of road. 106 C. 63. Definition of defect in highway. Id.; Id., 380. Fire hose left across sidewalk to guard against rekindling of fire not a defect. Id., 381. Complaint containing allegations showing notice was not given within statutory period is demurrable; whether period for giving notice runs before existence of injury could be known, quaere. Id., 394. Indemnification of city of New Haven by abutting owner under special charter provision. 108 C. 70. Whether shoulders of road are within “traveled portion of highway”, quaere. Id., 196. Abutting owner's liability for nuisance on sidewalk or in proximity thereto; action against both abutting owner and municipality. Id., 200. When act of third party in sanding sidewalk inures to benefit of municipality. Id., 559. Placing of catch basin and cover is a governmental function but if they create condition rendering street not reasonably safe for public travel, they may be defect within statute. 109 C. 324, 327; 118 C. 427. State not liable for defect in sidewalk on side of trunk line highway within town. 109 C. 336. Unsafe wall abutting sidewalk is not defect within statute. Id., 668. Cited. 110 C. 77. Whether notices of injury were served and whether they were intended to be or were misleading to city are questions of fact. 113 C. 145. Cited. 115 C. 385; Id., 716. Duty of city is not to exercise reasonable care to make streets entirely safe, but only to make them reasonably safe. 116 C. 568; 124 C. 284. Notice that decedent fell “upon a sidewalk of a highway known as North Elm Street” is insufficient description. 117 C. 70. Notice failing entirely to state cause of injury is invalid; knowledge of facts by officers of city will not obviate necessity of compliance with statute. Id., 401. Fundamental test is whether defect was sole cause in producing damage; notice of defect may be imputed to city after passage of time. 118 C. 288; 128 C. 272. Defect must be sole and essential cause of injury; if negligence of plaintiff's intestate or of third party is also a proximate cause, no recovery. 118 C. 480; 124 C. 463. Where injury is result of defect combined with accident or natural cause, municipality is liable unless accident or natural cause was so direct and separate as to be sole proximate cause. 119 C. 168. Liability is not based on negligence, but on breach of statutory duty; Sec. 52-114 does not apply. Id., 479; 133 C. 246. City not liable for nuisance where sidewalk on grade became dangerous only when icy and city could do nothing practicable by way of construction to make it more safe. 120 C. 499. Purpose and elements of notice; entire absence of general description of injury is fatal. Id., 577. Cited. 121 C. 613. Notice giving cause as “defective sidewalk”, without describing defect, is sufficient. 123 C. 152. Remedy for injuries caused by snow and ice on sidewalk is against city, not abutting owner. Id., 453. “Do not know full extent of my injuries” is insufficient description. Id., 685. Special law validating defective notice held constitutional. 124 C. 183. What constitutes a defect; small cavity at edge of walk not. Id., 283. Cited. Id., 677. Statute affords exclusive remedy for defects due to neglect rather than positive act of municipality, whether or not defect is a nuisance; apart from statute, municipality is liable for condition it created by positive act on highway amounting to nuisance. 126 C. 402; 131 C. 691; 133 C. 245. 60-day notice held not a condition precedent where action was based on negligence of railroad company at common law in permitting dangerous condition on bridge. 126 C. 558. “Got hurt” is insufficient description. 127 C. 711. Hidden defect; constructive notice and duty of city to inspect. 128 C. 464. Failure to warn or safeguard against danger from flagstone upheaved by hurricane constituted violation of statutory duty, when city had ample means and opportunity. Id., 483. Cited. Id., 710; 129 C. 259. Jury to say if municipality should make fence sufficient to guard against skidding; effect on duty of city of failure of railway company to make rails safe. Id., 699. Town has no duty to keep in repair shoulders of state highway used by public as footpath. 130 C. 84. Section applies to highway by dedication; common convenience and necessity with respect to establishment of highway reviewed. Id., 298. Where plaintiff slipped on ice which had filled up long-existing defect, city not liable on ground defect was cause of plaintiff's fall. Id., 410; 131 C. 239. Municipality not liable for negligence in performing function of construction and maintenance, but for defective condition which is proximate cause of injury; length of time defect in sidewalk must have existed in order to charge municipality with notice is question of fact. Id. Notice alleging “bruises on other parts of legs and body” inaccurate, but not a total failure of description preventing recovery for fracture of spine. Id., 430. Cited. 132 C. 395. City not liable where maintenance of nuisance by or negligence of another is a proximate cause of injury which concurred with sidewalk defect to bring it about. 134 C. 89. Duty of plaintiff to recite statutory notice given in complaint or to annex it thereto. Id., 569. Defect not too slight as matter of law to justify an award of damages; where hole was made and maintained by state, failure of city to repair was not sole proximate cause. Id., 686. Bottle of syrup on walk for 45 minutes does not warrant finding of constructive notice. Id., 694. Whether a condition of highway constitutes defect must be determined in each case upon the basis of its particular circumstances. 135 C. 469. From photographs of raised flagstone in sidewalk and other evidence, jury might reasonably have found that defendant had notice of defect. Id., 473. Elapsed time insufficient as a matter of law to sustain a finding of constructive notice and an opportunity of remedying the condition. Id., 484. Sidewalk within boundaries of state highway; where there was no finding that sidewalk was constructed by state it was held that, as between town and state, the town was liable for plaintiff's injuries. Id., 619. When city assumes control of sidewalks, it must exercise reasonable care to keep them in a reasonably safe condition. 136 C. 553. Cited. 137 C. 288. Statute is designed to protect travelers only; provides no right of recovery to an abutting landowner for damage from a defective highway. 138 C. 116. Cited. Id., 367; 139 C. 256; 140 C. 279. Constructive notice. 141 C. 126. Cited. 144 C. 282. Breach of duty on part of municipality must be shown. Id., 739. Special act of legislature validating notice given municipality does not constitute breach of cooperation clause in insurance policy by municipality. 145 C. 368. Unlike most negligence actions, plaintiff has burden of proving due care for action brought under statute. 147 C. 149. If certain portions of street are devoted to purpose other than travel, travelers leaving way provided for them and attempting to cross such reserved portions may not assume such portions are free from danger or unusual conditions. 148 C. 349. Ordinarily, the length of time a defect in a sidewalk must exist in order to charge a municipality with notice of its existence is a question of fact; defect must have existed for such a length of time that the city was charged with notice of it and had a reasonable opportunity to remedy the defect. Id., 548. What constitutes defect discussed. 150 C. 514. Where statutory notice relied solely on accumulated water, as distinguished from snow and ice, as the claimed defective condition and cause of the accident, and plaintiff testified that he actually lost control of his car on a film of ice, he cannot recover from the city. 151 C. 343. Cited. 153 C. 439; 159 C. 150; 162 C. 295; 167 C. 509. Overhanging tree limb which did not obstruct or hinder travel was not a “defect” in the highway. 177 C. 268. Cited. 183 C. 473. Sec. 52-572h does not apply to actions for personal injuries based on this statute; liability of defendant under statute is for breach of statutory duty and does not arise from negligence. 184 C. 205. Cited. 186 C. 229; Id., 300; Id., 692. Special act limiting liability of New Britain could not stand where clear policy statement in this section that municipal liability for damages should not be limited. 193 C. 589. Cited. 196 C. 509; 211 C. 370; 213 C. 307; Id., 446; 214 C. 1; 218 C. 1; 219 C. 179; Id., 641; 224 C. 23; 225 C. 177; Id., 217; 226 C. 282; Id., 757. Section does not bar an employer from seeking reimbursement under Sec. 31-293(a). 231 C. 370. Cited. 235 C. 408; 240 C. 105. In order for liability to obtain under section, defendant must have notice of an actual defect and not merely notice of potential defects or conditions likely to create a defect. 246 C. 638. Section invoked where plaintiff tripped on a portion of a steel sign post that had been cut off just above ground level while disembarking from bus that had stopped approximately 7 feet from the broken post; section is not void for vagueness as applied to facts of case. 255 C. 330. When town clerk's office is closed on the 90th day on which notice can be filed, it is sufficient to file notice on the next day on which the office is open; a party does not fail to give notice simply because the notice addresses the wrong name as town clerk. Id., 693. Sole proximate case doctrine precludes municipal liability where plaintiff is contributorily negligent and where other tortfeasors or independent nontortious factors contributed to the injury; therefore statute does not provide a right to indemnification. 258 C. 56. Under section, the focus with respect to the element of sole proximate cause is whether any factors other than municipality's breach of its statutory duty caused plaintiff's injury. Id., 574. Inaccurate notice under section is not, by itself, fatal to plaintiff's claim; the savings clause operates to protect plaintiffs from having their claims barred by reason of a vague, indefinite or inaccurate notice of accident location. 262 C. 787. Manner in which defect is created has no bearing on municipal liability under section and municipal liability was imposed where defect in highway created by third-party contractor was sole proximate cause of plaintiff's injuries. 292 C. 364. If injury complained of was caused by a highway defect on town road, plaintiff's only recourse against town is to pursue a claim under this section pursuant to the exclusivity provision of Sec. 52-557n(a)(1)(C), and plaintiff cannot maintain a separate nuisance action against town. 304 C. 298. Whether driveway upon which plaintiff was driving was public, thereby falling within the purview of section, or whether it was a private thoroughfare, thereby falling within the purview of Sec. 52-557n, is a question of fact to be determined by the trial court. 315 C. 606.

In action pursuant to section, costs may be taxed against a defendant municipality. 4 CA 30. Savings clause of section must be pleaded and evidence introduced to prove its elements. Id., 315. Cited. 5 CA 104; 8 CA 169; 11 CA 1; 15 CA 185; Id., 668; 16 CA 213; 21 CA 633; 25 CA 67; 26 CA 407; Id., 534; 27 CA 487; 28 CA 449; 29 CA 565; judgment reversed, see 228 C. 358; Id., 791; 30 CA 594; 31 CA 906; 33 CA 56; Id., 754; 36 CA 158; 38 CA 14; 39 CA 289; 40 CA 179; 45 CA 413. Notice provisions discussed. 47 CA 365. Walkway deemed to be road or bridge since it was on public property leading from city street to public school and there was reasonable anticipation that the public would make use of it. Id., 734. Plaintiff could not prevail on claim that because section contains its own limitation period, court improperly relied on Sec. 52-584, which is applicable to negligence cases in general; trial court properly determined statute of limitations was not tolled during plaintiff's illness because this section contains no such tolling provision. 48 CA 60. Notice requirement not met where plaintiff's letter of notice did not arrive at town clerk's office until after the 90th day and where addressee on the letter was not a person employed in clerk's office or known to town clerk. 58 CA 191. Savings clause does not extend time requirement for delivery of notice. 67 CA 464. Plaintiff bears burden of proving delivery and actual receipt of notice. 72 CA 766. Notice by plaintiff's attorney that was received by town clerk more than 90 days from date of claimed injury and e-mail sent from plaintiff's supervisor to supervisor of a community center did not meet notice requirements of highway defect statute in order to invoke subject matter jurisdiction. 96 CA 387. Because there was no factual dispute that access to a transfer station was restricted and was, therefore, not open to the public, the court properly determined plaintiff's claim did not fall within the purview of the defective highway statute. 110 CA 657. Section and Sec. 13a-144 are not irreconcilably in conflict and do not prevent plaintiff from recovering from either state or municipal governmental entity if municipal employees caused a defect on a state highway because liability depends on existence of a defect, not the underlying causes which produced it. 116 CA 28. Failure to comply with Sec. 14-300c(a) demonstrated negligence on the part of plaintiff and precluded recovery under this section. 119 CA 724. Trial court properly concluded that plaintiff's claim fell within the purview of section and granted defendant's motion to dismiss for failure to comply with section's notice requirement because an improperly positioned storm drain cover located on a sidewalk is a defect in the highway and the facts admitted to in the pleadings name the defendant as the party bound to keep the property at issue in repair; highway defect statute is a legislative exception to the immunity of municipalities at common law and must be strictly construed. 125 CA 149. Common-law negligence is not applicable in a highway defect case; notice must be given under section and provide a general description of injuries sustained. 139 CA 487. Allegation that municipal road was unsafe for public travel because of a condition of the road caused by town's construction project is sufficient to satisfy pleading requirements of section, regardless of whether the claim is brought specifically under section. 143 CA 249. Because town defendants can only be held liable pursuant to section, and section requires that town defendants' conduct be sole proximate cause of damages alleged in order for liability to attach, any negligence on the part of third party negates possibility of relief from town defendants on theory of common-law indemnification. 147 CA 650. Where plaintiff exercises due care, failure to see sidewalk defect does not render plaintiff contributorily negligent. 148 CA 186. A public nuisance claim may not be brought independently of section when plaintiff's claim for damages against a municipality resulted from an injury sustained by means of a defective municipal road. 150 CA 805. Whether notice was sufficient under the savings clause was a question of law for the court. 157 CA 528.

What is sufficient notice. 2 CS 41; 14 CS 365; 18 CS 330; 19 CS 43. Statute applied to the City of New Haven. 2 CS 41; 4 CS 401, 481; 5 CS 88, 193, 312; 6 CS 44, 491; 7 CS 245, 297; 9 CS 79; 29 CS 75. Cited. 3 CS 12. Section grants right of action. 4 CS 401. Contributory act of another; civil liability of property owner in absence of an ordinance creating it. Id., 481. Complaint based on nuisance. 5 CS 81; Id., 268; 16 CS 222. No action at common law in absence of negligence. 5 CS 88. Cited. Id., 193. Sidewalk built for travel under normal conditions is devoid of defect. Id., 312. Notice improperly addressed. Id., 493; 16 CS 136. Cited. 7 CS 143; Id., 297. Notice condition precedent to recovery. Id., 245. Contents of notice. Id., 379. Notice concerning ice and snow. 8 CS 471. Cited. 9 CS 79. General description of “defective road”. 10 CS 22. Cited. Id., 521. Suit against both city and town. 11 CS 114. How “time” of injury is stated. 12 CS 246. Cited. Id., 267; Id., 283; Id., 309. Burden of plaintiff to prove that defective notice was not intended to mislead municipality. 14 CS 106. Action against Waterbury must be read with city charter. Id., 403. Terms of statute may not be waived; notice requirement not obviated because officer has knowledge of the fact. 15 CS 442. Notice not required if action based on negligence. 16 CS 222. Cited. 17 CS 114. Commencement of action as alternative to notice. Id., 420. Governmental immunity not a defense to action under section. 18 CS 124. Cited. Id., 501; 20 CS 142. Action against city under section and against another defendant for nuisance can be joined but claim must be in alternative. 22 CS 74, 76. Complaint demurrable where plaintiff did not allege exercise of due care or freedom from contributory negligence. Id., 75, 77. Whether path in public park was part of public highway system and was being used by plaintiff as traveler within meaning of section are questions of fact to be determined on trial of case. Id., 456. Savings clause serves to obviate inaccuracies in description of injuries; comparison with Sec. 13a-144. 23 CS 113. Cited. Id., 132. Redrafted count of complaint, substituted after demurrer, should have alleged requisite notice had been given. Id., 147. Cited. Id., 152. Where plaintiff brought action under Sec. 7-465 against local board of education to recover for injuries resulting from school bus accident, held action should have been brought under this section. 25 CS 305. Purpose of notice requirement. Id., 358. Cited. 26 CS 74. A malfunctioning traffic light is a defect in the highway. 29 CS 108. Municipality liable for invisible stop sign. Id., 352. Cited. 31 CS 442; 44 CS 45; Id., 389.

Although a notice will not be held invalid because of inaccuracy in describing the cause of the injury, where there is in effect no cause of injury stated the notice is invalid. 3 Conn. Cir. Ct. 644.



Section 13a-150 - Obligations of towns.

The obligations for highways constructed under the provisions of part II of chapter 240, imposed under the provisions of sections 13a-144 and 13a-149 upon towns and upon the state, shall be assumed by the towns which accept an allocation of funds under the provisions of said part, except for highways or bridges accepted by the commissioner as state highways or bridges.

(1949 Rev., S. 2175; 1958 Rev., S. 13-62; 1963, P.A. 226, S. 150.)

History: 1963 act replaced previous provisions: See title history.

Cited. 128 C. 711.



Section 13a-151 - Violation of load capacity of bridge. Liability for damages to vehicle not in violation.

(a) The crossing or attempted crossing of any bridge posted with a maximum weight limit notice, as required by section 13a-121, by a vehicle having a gross weight in excess of the stated maximum safe load shall constitute reckless driving by the operator of such vehicle and the owner of such vehicle shall be liable to the authority bound to maintain such bridge for any damage to the structure resulting from the passage or attempted passage of such vehicle.

(b) The authority having control of any bridge shall be responsible for any damage sustained by reason of the passage of any vehicle having a gross weight not in excess of the maximum weight prescribed in the notice provided for in section 13a-121, provided such vehicle shall not be operated at a speed in excess of the posted speed limit for such bridge while crossing such bridge.

(1949 Rev., S. 2186, 2188; 1955, S. 1189d; 1958 Rev., S. 13-73, 13-75; 1963, P.A. 226, S. 151; 395.)

History: 1963 acts changed proviso in Subsec. (b) from speed in excess of 25 miles per hour to in excess of posted speed limit and restated previous provisions: See title history.

See Sec. 14-269(c) re maximum weight of vehicle allowed to operate on any highway or bridge.

When read with Sec. 14-222, amounts to a penal statute; where there was no evidence that the sign on the bridge was legible for 50 feet, defendants were not proven guilty of reckless driving beyond a reasonable doubt. 24 CS 155.



Section 13a-152 - Damages for failure to maintain railing or fence.

Any person who suffers damage in his person or property by reason of the want of any railing or fence required by section 13a-111 may recover damages from the party required to erect and maintain the same, but no action for damages for any such injury shall be maintained against any such party unless written notice of such injury and a general description of the same, and of the cause thereof and of the time and place of its occurrence, shall, within ninety days thereafter, be given to such party. No notice given under the provisions of this section shall be held invalid or insufficient by reason of an inaccuracy in describing the injury or in stating the time, place or cause of its occurrence if it appears that there was no intention to mislead or that such party was not misled thereby.

(1949 Rev., S. 2125; 1958 Rev., S. 13-10; 1963, P.A. 226, S. 152; P.A. 76-222, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-222 required that notice be given within 90, rather than 60, days after injury.

No liability for consequential damage. 17 C. 480. Railroad company authorized to alter highway liable to town for damages incurred by omission to erect railings. 27 C. 158. Contributory negligence. 29 C. 204. Liability for hole some distance from road. 30 C. 543. Town liable for injury from want of railing. 36 C. 324; 37 C. 199. Testimony that no previous accident resulted from use of bridge without railing inadmissible, unless previous use like plaintiff's. 43 C. 41; 62 C. 8. Expert testimony admissible as to necessity of railing. 43 C. 41. Omission to allege raising of highway above adjoining ground cured by verdict. 46 C. 263. Section does not apply to open basement descents on city streets. 50 C. 538. Whether row of trees is a sufficient fence is a question for the jury. 62 C. 13. Degree of protection required. 75 C. 290; 81 C. 65; 89 C. 31; 105 C. 360. Highway commissioner liable in case of trunk line or state aid highways. 94 C. 542; Id., 596; 105 C. 360. Railing or fence should make road reasonably safe for reasonable use of traveling public. 110 C. 68. Liability is not based on negligence but on breach of statutory duty; Sec. 52-114 does not apply. 119 C. 479; 133 C. 246. Highway commissioner's duty to erect fence at raised points to be guided by standard of reasonable safety under the circumstances. 121 C. 88, 94. Cited. Id., 383; Id., 616. Action for death due to highway defect survives; not a penal statute within meaning of Sec. 52-599. 122 C. 80, 95, 96. Imposes a duty which may involve the manner of construction of fence or railing. Id., 98. Cited. 123 C. 449. Jury to say if municipality should make fence sufficient to guard against skidding. 129 C. 699. Cited. 134 C. 220; 137 C. 288; 153 C. 439; 235 C. 408.

Cited. 1 CS 136; 3 CS 12; 4 CS 481; 5 CS 374. Right to sue political subdivision of the state may be revoked. 6 CS 491. Concerned only with duty imposed in Sec. 13a-99; applicable to New Haven. 8 CS 204. Cited. 18 CS 501. Facts necessary to support an allegation. 19 CS 101.



Section 13a-153 - State liability for bridle paths, pedestrian walks and bicycle paths and injuries thereon.

(a) No person, firm or corporation performing or engaged in performing work under the provisions of section 13a-141 or contributing any labor, services, supplies or materials in connection therewith shall have any claim against the state either (1) for compensation or payment for such labor, services, supplies or materials, except to the extent that funds for the payment thereof have been deposited with the commissioner as provided in said section, or (2) for any injuries or damages to person or property suffered or incurred while performing such work or in connection therewith.

(b) Each person, firm or corporation using the pedestrian walks, bicycle paths, bridle paths, entrances or exits provided for in section 13a-141, 13a-141a or 13a-142e, or using any lane or other part or facility of any highway, road, bridge or parking facility provided by the state for bicycle traffic or using the walk or path connections provided for in section 13a-142, shall do so at his, her or its own risk, and no liability shall accrue to the state or any agency, including the Route 11 Greenway Authority Commission created under section 13a-142e, or employee of the state for any injuries or damages to any person or property which may result, either directly or indirectly, from the use of such walks, paths, entrances, exits or connections.

(1949 Rev., S. 2244, 2245; 1958 Rev., S. 13-130, 13-131; 1963, P.A. 226, S. 153; 1969, P.A. 643, S. 2; P.A. 75-305, S. 1, 2; P.A. 05-131, S. 1.)

History: 1963 act replaced previous provisions: See title history; 1969 act included pedestrian and bicycle walks and paths; P.A. 75-305 added reference to Sec. 13a-141a and to lanes or parts of highways, roads, bridges or parking facilities for bicycle traffic in Subsec. (b); P.A. 05-131 amended Subsec. (b) by adding reference to Sec. 13a-142e and adding “including the Route 11 Greenway Authority Commission created under section 13a-142e”.



Section 13a-153f - Accomodations and provision of facilities for all users.

(a) For the purposes of this section:

(1) “Department” means the Department of Transportation;

(2) “Funds” means any funds from the Special Transportation Fund, bond allocations and any other source that is available for the construction, maintenance and repair of roads in this state;

(3) “User” means a motorist, transit user, pedestrian or bicyclist;

(4) “Bikeway” means any road, street, path or way which in some manner is specifically designated for bicycle travel, including the provision of a bicycle lane, regardless of whether such facility is designated for the exclusive use of bicycles or is to be shared with other modes of transportation; and

(5) “Total project cost” means the cost of the entire corridor plan project.

(b) Accommodations for all users shall be a routine part of the planning, design, construction and operating activities of all highways, as defined in section 14-1, in this state. The department, in concert with elected or appointed municipal authorities and taking into consideration any municipally approved transportation plan, where appropriate, shall give consideration to implementing the AASHTO minimum standard lane width, if such implementation allows the addition of a bicycle lane that conforms to the bicycle lane standards of AASHTO or the National Association of City Transportation Officials.

(c) From funds received by the department or any municipality for the construction, restoration, rehabilitation or relocation of highways, roads or streets, a reasonable amount shall be expended to provide facilities for all users, including, but not limited to, bikeways and sidewalks with appropriate curb cuts and ramps. On and after October 1, 2010, not less than one per cent of the total amount of any such funds received in any fiscal year shall be so expended. The department or municipality shall take future transit expansion plans into account where appropriate. Notwithstanding the provisions of this subsection, such provisions shall not apply in the event of a state or municipal transportation emergency.

(d) Accommodations pursuant to subsection (b) of this section and the provision of facilities pursuant to subsection (c) of this section shall not be required if the Commissioner of Transportation or a municipal legislative body determines, with respect to a highway, road or street that: (1) Nonmotorized usage is prohibited; (2) there is a demonstrated absence of need; (3) the accommodation of all users would be an excessively expensive component of the total project cost; or (4) the accommodation of all users is not consistent with the state’s or such municipality’s, respectively, program of construction, maintenance and repair.

(P.A. 09-154, S. 1; 09-186, S. 54; P.A. 15-41, S. 5.)

History: P.A. 09-154 effective July 1, 2009; P.A. 09-186 amended Subsec. (d) to add reference to accommodations pursuant to Subsec. (b), effective July 1, 2009; P.A. 15-41 amended Subsec. (b) by requiring consideration of minimum standard lane width for purposes of addition of a bicycle lane, and made a technical change in Subsec. (d), effective July 1, 2015.



Section 13a-153g - Design standards for roads.

The Commissioner of Transportation, when updating design standards for roads in the state, shall include, as appropriate, the standards contained within the National Association of City Transportation Officials Urban Bikeway Design Guide and the National Association of City Transportation Officials Urban Street Design Guide.

(P.A. 15-41, S. 4.)

History: P.A. 15-41 effective July 1, 2015.






Chapter 239 - Tolls

Section 13a-154 to 13a-156 - Tolls on Merritt and Wilbur Cross Parkways. Registration markers, coupons, tickets and tokens; fees. Toll plates for certain disabled veterans. Toll plates for certain handicapped drivers. Tolls and charges on expressways.

Sections 13a-154 to 13a-156, inclusive, are repealed.

(1949 Rev., S. 2276, 2277; 1951, 1953, 1955, June, 1955, S. 1204d; 1951, 1955, S. 1205d; 1953, 1955, June, 1955, S. 1212d; November, 1955, S. N161; 1958 Rev., S. 13-154, 13-155, 13-162; 1959, P.A. 409, S. 2, 3; 1963, P.A. 226, S. 154– 156; 1969, P.A. 768, S. 109; 1971, P.A. 235, S. 1; 324, S. 2; P.A. 73-675, S. 20–22, 44; P.A. 74-195; 74-342, S. 16, 17, 43; P.A. 75-568, S. 16, 17, 45; P.A. 76-114, S. 17, 18, 21; P.A. 77-590; P.A. 79-64; P.A. 80-466, S. 1, 25; P.A. 81-67, S. 2, 3, 7; P.A. 82-449, S. 4, 5; 82-472, S. 37, 183; P.A. 86-201, S. 5; P.A. 91-407, S. 41, 42.)



Section 13a-157 - Bulkeley Bridge and Founders Bridge to be toll-free. Removal of tolls on the Bissell Bridge, Charter Oak Bridge and Putnam Bridge.

(a) The commissioner unless and until otherwise directed by act of the General Assembly, shall maintain and operate the Bulkeley Bridge and the Founders Bridge for vehicular traffic free of tolls.

(b) At such time as the bonds that were issued in accordance with subdivision (3) of subsection (a) of section 13a-176 have been retired, the commissioner may, subject to approval by the Secretary of the Office of Policy and Management, maintain and operate the Captain John Bissell Bridge for vehicular traffic free of tolls if it becomes necessary to satisfy conditions stipulated by the United States Department of Transportation for federal-aid highway participation in the implementation of necessary improvements to the Captain John Bissell Bridge and to its approaches.

(c) The commissioner may, subject to approval by the Secretary of the Office of Policy and Management, maintain and operate the Charter Oak Bridge for vehicular traffic free of tolls at such time as certain related safety projects collectively called the “Greater Hartford Safety Improvements Program” as presently written or subsequently amended have been implemented or at any earlier time when, in the opinion of the Commissioner of Transportation, such maintenance and operation free of tolls is necessary to satisfy the United States Department of Transportation conditions for federal-aid highway participation in such implementation.

(d) At such time as the bonds that were issued in accordance with subdivision (3) of subsection (a) of section 13a-176 have been retired, the commissioner may, subject to approval by the Secretary of the Office of Policy and Management, maintain and operate the Putnam Bridge for vehicular traffic free of tolls if it becomes necessary to satisfy conditions stipulated by the United States Department of Transportation for federal-aid highway participation in the extension of Connecticut Route 3 approaches to the bridge from the vicinity of Naubuc Avenue in Glastonbury to Connecticut Route 2 in the vicinity of the Glastonbury-East Hartford town line.

(1959, P.A. 132, S. 11(f); 1963, P.A. 226, S. 157; 1969, P.A. 182, S. 2; P.A. 74-342, S. 18, 43; P.A. 79-562; P.A. 81-67, S. 4, 5, 7; P.A. 91-407, S. 4, 42.)

History: 1963 act replaced previous provisions: See title history; 1969 act clarified limitations on tolls for use of Bissell, Charter Oak and Putnam bridges; P.A. 74-342 deleted amendments enacted in 1969 allowing charge of toll only until parallel bridges are constructed and open and allowed toll to be maximum charge which will not discourage use of bridges; P.A. 79-562 divided section into subsections and replaced previous provisions re charging and ceasing to charge tolls with provision that tolls are to be charged until bonds issued under Sec. 13a-176(a)(3) are retired or until tolls violate conditions for federal-aid highway funds, and added Subsecs. (d) and (e); P.A. 81-67 added Subsec. (f) which set the tolls on the toll bridges at $0.35 for passenger vehicles and $0.30 per axle for commercial vehicles; P.A. 91-407 deleted Subsecs. (b) and (f) re tolls for toll bridges and relettered remaining Subsecs.



Section 13a-158 to 13a-162a - Variations in tolls and charges on Putnam Bridge. Tolls on Gold Star Memorial Bridge. Charging of tolls for use of approach route to the Mohegan-Pequot Bridge; protection of Governor John Davis Lodge Turnpike obligations. Exemptions from toll payments. Penalty for evasion of toll payment; use of prohibited material in automatic machine or of expired toll tickets. Removal of tolls on the Governor John Davis Lodge Turnpike, Bissell Bridge, Putnam Bridge and Charter Oak Bridge.

Sections 13a-158 to 13a-162a, inclusive, are repealed.

(1949 Rev., S. 2215, 2278, 2309, 2328; 1953, 1955, June, 1955, S. 1212d; 1955, S. 1197d, 1206d, 1251d, 1256d, 1274d; November, 1955, S. N162; 1958 Rev., S. 13-100, 13-101, 13-156, 13-162, 13-194, 13-202, 13-233; 1961, P.A. 478; 493; 517, S. 119; 541, S. 13, 15; 1963, P.A. 226, S. 158–162; 611, S. 1; February, 1965, P.A. 284; 1967, P.A. 374, S. 2; 1969, P.A. 211, S. 1; 768, S. 10; P.A. 73-170; 73-675, S. 23, 44; P.A. 74-342, S. 19, 43; P.A. 75-568, S. 18, 45; P.A. 79-539, S. 1, 2; P.A. 80-434; P.A. 81-67, S. 6, 7; P.A. 82-223, S. 4; P.A. 83-553, S. 1, 4; 83-577, S. 10; P.A. 86-201, S. 6–8; P.A. 90-263, S. 42, 74; P.A. 91-407, S. 41, 42.)



Section 13a-162b - Special Merritt and Wilbur Cross Parkways Fund.

(a) There is established and created a fund to be known as the “Special Merritt and Wilbur Cross Parkways Fund”. Such fund may contain any moneys required by law to be deposited in such fund and shall be held by the State Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of such fund shall become part of the assets of such fund. Any balance remaining in such fund at the end of any fiscal year shall be carried forward in such fund for the fiscal year next succeeding.

(b) The State Treasurer shall apply the resources in the Special Merritt and Wilbur Cross Parkways Fund, upon their receipt, first, to pay or provide for the payment of any cost associated with the removal of toll booths and the reconstruction of the toll plazas on such parkways.

(c) Any remaining resources of said fund shall be applied and expended for the maintenance and repair of such parkways.

(P.A. 86-391, S. 7, 9–12; P.A. 87-453, S. 1, 2; P.A. 91-407, S. 15, 42.)

History: P.A. 87-453 amended Subsec. (d) by changing the date from which funds collected from the tolls on the Merritt and Wilbur Cross Parkways are to be credited to the Special Merritt and Wilbur Cross Parkways Fund from July 1, 1987, to July 2, 1987, and by requiring the treasurer to credit to such fund an amount equal to the amount received from such tolls during the period from April 1, 1987, to July 2, 1987, inclusive; P.A. 91-407 deleted Subsecs. (a), (b) and (d) re collection of tolls and the removal of toll plazas on the Merritt and Wilbur Cross Parkways, relettering remaining Subsecs. accordingly.






Chapter 240 - Highway Financing

Section 13a-163 - Payment for highway improvements.

The Comptroller, upon receipt of a certificate from the Commissioner of Transportation certifying the completion of any improvement, shall draw his order on the Treasurer in payment for the improvement as certified. The Treasurer shall pay such order from funds provided for that purpose. All appropriations made for the improvement of highways or bridges and all funds available under any statutory provision for such purpose without specific appropriation shall be held for such purpose until used by the commissioner.

(1949 Rev., S. 2202; 1958 Rev., S. 13-88; 1963, P.A. 226, S. 163; 1969, P.A. 768, S. 111.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.

See Sec. 13b-61 re moneys used for highway improvements.



Section 13a-164 - Temporary use of funds by commissioner.

Upon application in writing by the Commissioner of Transportation, the Comptroller may authorize the temporary use by the commissioner of any unexpended balance or part thereof of any specific appropriation or any other funds applied without any specific appropriation for or to be used by the Department of Transportation, and such use may be for any purpose for which the commissioner is authorized to expend any money of the state, provided, in case of any funds received from the federal government under the provisions of any act of the Congress providing for federal aid to states for highways, or from towns or railway companies under statutory provisions concerning the construction of bridges on state highways, the amount of such unexpended balance so transferred shall be carried to the credit of the specific appropriation from which such funds have been taken or transferred.

(1949 Rev., S. 2195; 1958 Rev., S. 13-80; 1963, P.A. 226, S. 164; 1969, P.A. 768, S. 112.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner and department with commissioner and department of transportation.



Section 13a-165 - Federal aid for highways.

This state having assented to the provisions of the act of the Congress approved July 11, 1916, entitled “An Act to Provide that the United States shall aid the States in the construction of rural post roads, and for other purposes”, the Commissioner of Transportation is authorized (a) to set aside, from time to time, from any sums appropriated for the improvement of state highways in the state, a sufficient sum to make available to this state the amounts apportioned to it for the construction and maintenance of highways under federal law and to enable the state to carry out and conform with the provisions of federal law with respect thereto, (b) to apply for and to obtain moneys, grants or other benefits from the United States or any agency thereof in connection with roads, bridges or highways and (c) to approve all programs, conclude all agreements, accept all deeds, make all claims for payment, certify all matters and do any and all other acts and things necessary or desirable to meet the requirements of and obtain such moneys, grants or benefits from the United States or any agency thereof.

(1949 Rev., S. 2260; 1958 Rev., S. 13-141; 1959, P.A. 132, S. 10; 1963, P.A. 226, S. 165; 1969, P.A. 768, S. 113.)

History: 1959 act added Subdivs. (b) and (c); 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-165a - Acceptance of municipal grants for federal-aid highway projects.

In the performance of his powers and duties under section 13a-165, the Commissioner of Transportation may accept on behalf of the state any grant offered or made available to him by any municipality for the purpose of financing the state share of a proposed federal-aid highway project.

(P.A. 77-312, S. 1, 2.)



Section 13a-166 - Federal grants recorded as receivables.

In accordance with procedures promulgated by the Secretary of the Office of Policy and Management for the purpose of supplementing the financing of the aggregate cost of construction of any highway or bridge, including planning, design and preliminary engineering, or the purchase of land in connection therewith financed in part by federal grants under the provisions of federal law the State Comptroller is authorized to record as receivables that portion of the federal grant apportionment to the state required to finance the federal share of the proposed project upon authorization of the proposed project by the Federal Highway Administration; and such amount, after deduction therefrom of such part of said federal share as may have been provided for under any appropriation available pursuant to part III of this chapter, is deemed to be appropriated for said purposes. No grant from the federal government that is recorded as a receivable pursuant to this section shall require allotment, unless there is a notice by the Secretary of the Office of Policy and Management that the state agency receiving such funding has failed to consistently provide the notifications required in subsection (e) of section 4-66a.

(1957, P.A. 473, S. 1; March, 1958, P.A. 6, S. 1; 1958 Rev., S. 13-81; 1959, P.A. 132, S. 12; 1963, P.A. 226, S. 166; P.A. 73-675, S. 24, 44; P.A. 74-342, S. 20, 43; P.A. 75-568, S. 19, 45; P.A. 77-614, S. 19, 610; P.A. 97-131, S 4, 5.)

History: 1959 act added authorization of project in cases of preliminary engineering to list of grants which may be recorded as receivables and added deduction provision in last clause; 1963 act replaced previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund and federal bureau of public roads with federal highway administration; P.A. 74-342 substituted “part III of this chapter” for reference to Sec. 13a-182; P.A. 75-568 deleted reference to transportation fund; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 97-131 added “planning, design and preliminary engineering”, added provision that no grant from federal government recorded as a receivable pursuant to section shall require allotment unless there is notice from the Secretary of the Office of Policy and Management that the receiving agency has failed consistently to provide notification under Sec. 4-66a(e), and made technical changes, effective June 13, 1997.

See Sec. 3-39a re funds recorded as receivables.



Section 13a-167 - State payment for restoration of flood-damaged municipal highways and bridges.

Obsolete.

(November, 1955, S. N151-N156; 1958 Rev., S. 13-52; 1963, P.A. 226, S. 167.)



Section 13a-168 to 13a-175 - Town aid.

Sections 13a-168 to 13a-175, inclusive, are repealed.

(1949 Rev., S. 2169–2174, 2176, 2177; 1953, S. 1183d; 1953, June, 1955, S. 1181d; June, 1955, S. 1182d; 1957, P.A. 604, S. 1, 2; 1958 Rev., S. 13-56–13-61, 13-63, 13-64; 1961, P.A. 603, S. 13, 14; 1963, P.A. 226, S. 168–175; 578; February, 1965, P.A. 325, S. 9; 1967, P.A. 701, S. 10.)



Section 13a-175a - Allocation of funds. Approval of use of funds for other purposes.

(a) For each fiscal year there shall be allocated twelve million five hundred thousand dollars out of the funds appropriated to the Department of Transportation, or from any other source, not otherwise prohibited by law, to be used by the towns for construction, reconstruction, improvement or maintenance of highways, sections of highways, bridges or structures incidental to highways and bridges or the improvement thereof, including the plowing of snow, the sanding of icy pavements, the trimming and removal of trees, the installation, replacement and maintenance of traffic signs, signals and markings, and for traffic control and vehicular safety programs, traffic and parking planning and administration, and other purposes and programs related to highways, traffic and parking, and for the purposes of providing and operating essential public transportation services and related facilities.

(b) Notwithstanding the provisions of subsection (a) of this section, the Secretary of the Office of Policy and Management, in the secretary's discretion, may approve the use of funds by a town for purposes other than those enumerated in said subsection (a).

(1967, P.A. 701, S. 1; 1969, P.A. 768, S. 114; P.A. 73-5, S. 1, 4; P.A. 77-567, S. 1, 4; P.A. 78-160, S. 1, 3; P.A. 81-463, S. 1, 10; June 30 Sp. Sess. P.A. 03-3, S. 41; P.A. 13-247, S. 96.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 73-5 included in purposes of allocation the provision and operation of essential public transportation services and facilities; P.A. 77-567 increased allocation from $12,000,000 to $13,600,000 and provided that allocation come from transportation department appropriations rather than from funds received from commissioner of motor vehicles; P.A. 78-160 increased allocation to $14,600,000; P.A. 81-463 repealed requirement that the commissioner supervise the use of funds by towns unless a town requests the commissioner not to furnish supervision; June 30 Sp. Sess. P.A. 03-3 amended section to change amount allocated to towns for specified purposes from $14,600,000 to $12,500,000, effective August 20, 2003; P.A. 13-247 designated existing provisions as Subsec. (a) and added Subsec. (b) re use of funds for other purposes with approval of Secretary of the Office of Policy and Management, effective July 1, 2013.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.



Section 13a-175b - Distribution to towns.

Said sum shall be distributed to the towns as follows, provided the amount of each such distribution shall be reduced proportionately in the event that the total of all such distributions exceeds the amount appropriated for the purposes of section 13a-175a: One thousand five hundred dollars per mile shall be paid for each mile of improved roads for the first thirty-two miles thereof and the remaining allocation shall be distributed pro rata to the towns on the basis of the ratio of the population of the town to the population of the state. The figures promulgated by the Department of Vital Statistics of the Connecticut Department of Public Health for the immediately preceding year shall be used to determine a town's population. Any town which would be allocated less under the provisions of this section than such town was allocated for the fiscal year 1966-1967 under section 13a-169 prior to July 1, 1967, shall be paid, from funds appropriated to the Commissioner of Transportation, in addition to the allocation provided herein, an amount equal to the difference between said allocation and the amount allocated to such town for said fiscal year. The commissioner and the selectmen of each town shall ascertain the number of miles of such improved highways in such town. Cities and boroughs not consolidated with their towns, and having responsibility for construction or maintenance of public roads, shall receive a pro rata share of the sum allotted to the town, such share to be computed in the ratio of the population within the city or borough to the total population in the town. If the commissioner and selectmen of any town are unable to agree on the number of miles of improved highways in such town, the commissioner shall determine the number of miles of such improved highways in such town. Any town aggrieved by the action of the commissioner may appeal therefrom in accordance with the provisions of section 4-183.

(1967, P.A. 701, S. 2; 1969, P.A. 768, S. 115; 1971, P.A. 179, S. 4; 870, S. 110; P.A. 73-530; P.A. 76-436, S. 339, 681; P.A. 77-567, S. 2, 4; 77-603, S. 28, 125; 77-614, S. 323, 610; P.A. 78-160, S. 2, 3; P.A. 93-80, S. 46, 67; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts provided that appeal be made on “return day not less than twelve or more than thirty days after service thereof” rather than on “next return day or the next but one to which such appeal may be returnable” and substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-530 changed basis for determining population from most recent federal census to figures deduced by department of vital statistics in health department for year immediately preceding; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-567 provided that per mile payment apply to first 30, rather than first 23 miles; P.A. 77-603 made appeals in accordance with Sec. 4-183, replacing previous provisions; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-160 increased per mile payment from $1,400 to $1,500 applicable to first 32, rather than first 30, miles; P.A. 93-80 required amount of each distribution to be reduced proportionately in the event that the total of all distributions exceeds the amount appropriated for the purposes of Sec. 13a-175a, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.



Section 13a-175c - Allocation of sums from the General Fund to insure that towns receive no less than under prior law.

There shall be allocated from the resources of the General Fund, for distribution to the several towns, such sums as required to insure that none of said towns shall be allocated for any fiscal year less than the amount allocated to such towns for the fiscal year 1966-67 pursuant to section 13a-169 prior to July 1, 1967.

(1967, P.A. 701, S. 3; P.A. 73-675, S. 25, 44; P.A. 74-342, S. 21, 43; P.A. 75-567, S. 43, 80.)

History: P.A. 73-675 replaced highway fund with transportation fund; P.A. 74-342 clarified provisions; P.A. 75-567 replaced transportation fund with general fund.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.



Section 13a-175d - Funds for improvement of dirt and unimproved roads.

There shall be allocated from funds appropriated to the Commissioner of Transportation for town-aid grants for roads the sum of one million dollars annually, to be distributed pro rata to the towns in the state on the basis of the total mileage of unimproved highways in each town, for the improvement or maintenance of dirt and unimproved roads, including bridges on such roads, and if approved by the commissioner and the selectmen in such town, any portion of said sum distributed to such town in excess of the amount used for the purposes as provided in this section may be used for the purposes of the allocation provided under section 13a-175a. The commissioner and the selectmen of each town shall ascertain the number of miles of such unimproved highway in such town. If the commissioner and the selectmen of any town are unable to agree on the number of miles of unimproved highway in such town, the commissioner shall determine the number of miles of unimproved highway in such town. Any town aggrieved by such determination by the commissioner may appeal therefrom in accordance with the provisions of section 4-183.

(1967, P.A. 701, S. 4; 1969, P.A. 768, S. 116; 1971, P.A. 179, S. 5; 870, S. 111; P.A. 73-675, S. 26, 44; P.A. 75-324, S. 1, 2; 75-568, S. 20, 45; P.A. 76-436, S. 340, 681; P.A. 77-603, S. 29, 125; P.A. 81-463, S. 2, 10.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts made appeals on “return day not less than twelve nor more than thirty days after service thereof” rather than on “next return day or the next but one to which such appeal may be returnable” and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-324 included maintenance of dirt or unimproved roads in allocation purposes and permitted use of excess funds for purposes of Sec. 13a-175a; P.A. 75-568 replaced transportation fund reference with reference to “funds appropriated to the commissioner of transportation for town-aid grants for roads”; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 made appeals in accordance with Sec. 4-183, replacing previous provision; P.A. 81-463 repealed requirement that the commissioner supervise the use of funds by towns unless a town requests the commissioner not to furnish supervision.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.

Cited. 14 CA 77.



Section 13a-175e - Distribution of funds. Agreements for expenditure of funds.

(a) Said sums shall be distributed to each town under the provisions of this part, semiannually, one-half during July and one-half during January of each year, provided the amount of each such distribution shall be reduced proportionately in the event that the total of all such distributions exceeds the amount appropriated for the purposes of section 13a-175d.

(b) Upon approval by the Governor of the annual appropriation act, a town may enter into agreements for the expenditure of funds allocated under sections 13a-175a, 13a-175d and 13a-175i, for construction, improvement or maintenance of highways or improvement or maintenance of dirt and unimproved roads, provided the cost of such construction, improvement or maintenance shall not exceed the sum to be distributed to such town, pursuant to this part during July of the fiscal year to which such appropriation act relates, and provided the terms of such agreements shall not require any payments to be made before July first of such fiscal year.

(1967, P.A. 701, S. 5; 1969, P.A. 768, S. 117; P.A. 80-295, S. 1, 2; P.A. 81-463, S. 3, 10; 81-472, S. 18, 159; P.A. 93-80, S. 47, 67.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 80-295 added Subsec. (b) re towns' entering on agreements for expenditure of allocated funds; P.A. 81-463 repealed provision in Subsec. (a) that sums distributable to towns could be taken by towns in the form of highway materials, or in services under agreements between the commissioner and a town; P.A. 81-472 made technical changes; P.A. 93-80 amended Subsec. (a) to require amount of each distribution to be reduced proportionately in the event that the total of all distributions exceeds the amount appropriated for the purposes of Sec. 13a-175d, effective July 1, 1993.



Section 13a-175f - Purchase of materials by Transportation Department and towns. Commissioner to test materials.

The Commissioner of Transportation upon reasonable request of the selectmen or other authority having charge of highways of any town shall allow such town to join with the department in the purchase of materials used for the laying out, construction, repair, reconstruction or maintenance of any highway or bridge. The commissioner shall conduct such tests as are necessary to insure the quality of such materials.

(1967, P.A. 701, S. 9; 1969, P.A. 768, S. 118; P.A. 81-463, S. 4, 10.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 81-463 repealed requirement that the commissioner, upon request of a town, furnish supervision, inspectors and engineers for purposes connected with the laying out, construction and maintenance of highways and bridges and added provisions requiring the commissioner to perform quality testing of materials used for such purposes and allowing towns to join with the department in the purchase of such materials.

See Sec. 13b-31 re Transportation Commissioner's authority to furnish supervision, inspectors and engineers to assist towns in highway and bridge projects.



Section 13a-175g - State funds for mass transportation.

Section 13a-175g is repealed.

(September, 1972, P.A. 1, S. 1, 2; P.A. 73-5, S. 2, 4.)



Section 13a-175h - Use of mass transportation funds.

Section 13a-175h is repealed, effective October 1, 2002.

(P.A. 73-5, S. 3, 4; P.A. 02-89, S. 90.)



Section 13a-175i - Additional appropriations.

(a) In addition to the funds made available to the towns in section 13a-175a for the purposes set forth therein, the additional sum of four million six hundred thousand dollars shall be distributed pro rata for such purposes to the towns on the basis of the ratio of the population of the town to the population of the state, notwithstanding the provisions of section 13a-175b.

(b) For the fiscal year commencing July 1, 1986, and each fiscal year thereafter, each town shall receive an additional sum equal to forty-seven and nine-tenths per cent of the total amount of funds distributed to such town pursuant to sections 13a-175a, 13a-175b and 13a-175d and subsection (a) of this section, provided the amount of each such additional sum shall be reduced proportionately in the event that the total of all such sums exceeds the amount appropriated for the purposes of subsection (a) of this section.

(P.A. 73-608, S. 1, 2; P.A. 77-567, S. 3, 4; P.A. 84-364, S. 1, 2; P.A. 86-344, S. 2, 3; P.A. 93-80, S. 48, 67.)

History: P.A. 77-567 increased allocation for pro rata distributions from $3,000,000 to $4,600,000; P.A. 84-364 added Subsec. (b), providing an additional 25% to each town; P.A. 86-344 amended Subsec. (b) to increase the amount towns receive from 25% of the total amount of funds distributed to such town pursuant to Secs. 13a-175a, 13a-175b and 13a-175d and Subsec. (a) of this section to 47.9% of such total; P.A. 93-80 amended Subsec. (b) to require amount of each additional sum to be reduced proportionately in the event that the total of all additional sums exceeds the amount appropriated for the purposes of Subsec. (a), effective July 1, 1993.



Section 13a-175j - Emergency aid for roads, bridges, and dams to repair damage resulting from natural disaster.

Any balance of appropriations in excess of that required to be distributed to the towns, under the formulas set forth in sections 13a-175a to 13a-175d, inclusive, as of June 30, 1977, and annually thereafter, may be made available by the Governor, upon application of the selectman or other authority having charge of highways in any town, to be used to defray, in whole or part, the cost of repairs, improvements, alteration or replacement of roads, bridges and dams in such town which, in the opinion of the Governor, with the advice of the Commissioner of Transportation, in the case of roads or bridges, and the Commissioner of Energy and Environmental Protection, in the case of dams, constitute a threat to public safety as a result of damage resulting from a natural disaster. Any such balance shall not lapse but shall continue to be available and shall not be transferred to the General Fund.

(P.A. 78-182, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011

See chapter 446j re dams and reservoirs.



Section 13a-175k - Increases in appropriations.

Notwithstanding the provisions of section 13a-175j, the amount of the grant payable to each municipality for the fiscal years ending June 30, 2007, to June 30, 2009, inclusive, in accordance with sections 13a-175a to 13a-175d, inclusive, shall be increased proportionately by the amounts appropriated in sections 12 and 49 of public act 05-251* and in section 21 of public act 07-1 of the June special session*.

(June Sp. Sess. P.A. 07-5, S. 62.)

*Note: Sections 12 and 49 of public act 05-251 and section 21 of public act 07-1 of the June special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: June Sp. Sess. P.A. 07-5 effective October 6, 2007.



Section 13a-175p - Definitions.

The following terms, as used in this section and sections 13a-175q to 13a-175u, inclusive, shall have the following meanings unless the context clearly indicates a different meaning or intent:

(1) “Commissioner” means the Commissioner of Transportation.

(2) “Eligible bridge” means a bridge located within one or more municipalities in the state, the physical condition of which requires it be removed, replaced, reconstructed, rehabilitated or improved as determined by the commissioner.

(3) “Eligible bridge project” means the removal, replacement, reconstruction, rehabilitation or improvement of an eligible bridge by one or more municipalities.

(4) “Grant” means any grant made to a municipality pursuant to section 13a-175s.

(5) “Grant percentage” means fifty per cent.

(6) “Local bridge program” means the local bridge program established pursuant to this section and sections 13a-175q to 13a-175u, inclusive.

(7) “Local Bridge Revolving Fund” means the Local Bridge Revolving Fund created under section 13a-175r.

(8) “Municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, district or other political subdivision of the state, owning or having responsibility for the maintenance of all or a portion of an eligible bridge.

(9) “Physical condition” means the physical condition of a bridge based on the condition of its components and elements, functional adequacy, scour susceptibility and load capacity all as determined by the commissioner.

(10) “Priority list of eligible bridge projects” means the priority list of eligible bridge projects established by the commissioner in accordance with the provisions of section 13a-175s.

(11) “Project costs” means the total costs of a project determined by the commissioner to be necessary and reasonable.

(12) “Supplemental project obligation” means bonds or serial notes issued by a municipality for the purpose of financing the portion of the costs of an eligible bridge project not met from the proceeds of a grant.

(P.A. 84-254, S. 8, 62; P.A. 13-239, S. 76; P.A. 16-151, S. 1.)

History: P.A. 13-239 added new Subdiv. (4) defining “grant”, redesignated existing Subdivs. (4) to (10) as Subdivs. (5) to (11), amended redesignated Subdiv. (5) to increase range of grants from between 10% and 33% to between 15% and 50%, deleted former Subdivs. (11) to (14) re project loan and project grant definitions, and redesignated existing Subdiv. (15) as Subdiv. (12) and amended same to replace “project grant or project loan” with “grant”, effective July 1, 2013; P.A. 16-151 amended Subdiv. (5) to redefine “grant percentage”, amended Subdiv. (9) to redefine “physical condition” and made technical changes, effective July 1, 2016.

Cited. 220 C. 556.



Section 13a-175q - Local bridge program.

The establishment of a program for the removal, replacement, reconstruction, rehabilitation or improvement of local bridges is a matter of state-wide concern affecting the health, safety and welfare of the inhabitants of the state and of persons traveling within the state. It is the policy of the state to establish a timely and efficient method for municipalities to participate in this program and in furtherance thereof, sections 13a-175p to 13a-175u, inclusive, are intended to provide authority for municipalities to approve local bridge projects, and, in connection therewith, to authorize project agreements, and the issuance of supplemental project obligations. For the purpose of ensuring and encouraging participation by municipalities in the benefits of the local bridge program, the powers of municipalities are expressly enlarged and expanded to include the power to do all things necessary and incident to their participation in the local bridge program under sections 13a-175p to 13a-175u, inclusive.

(P.A. 84-254, S. 9, 62; P.A. 13-239, S. 77.)

History: P.A. 13-239 deleted “loan” and “project loan obligations”, effective July 1, 2013.



Section 13a-175r - Local Bridge Revolving Fund.

There is established and created a fund to be known as the “Local Bridge Revolving Fund”. The state shall deposit in said fund (1) all proceeds of bonds issued by the state for the purpose of making grants to municipalities, including proceeds of any special tax obligation bonds which are issued for the purpose of funding the local bridge program, (2) any and all repayments of grants or loans made by municipalities, (3) all appropriations for the purpose of making grants, and (4) any additional moneys from any other source available for deposit into said fund. Moneys deposited in said fund shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding. Amounts in the Local Bridge Revolving Fund shall be expended only for the purpose of funding grants or for the purchase or redemption of special tax obligation bonds issued pursuant to sections 13b-74 to 13b-77, inclusive.

(P.A. 84-254, S. 10, 62; P.A. 89-240, S. 1, 3; P.A. 13-239, S. 78.)

History: P.A. 89-240 added provision re proceeds of grants to be deposited in fund, added new Subdiv. (3) re appropriations deposited in fund and relettered Subdiv. (3) as Subdiv. (4); P.A. 13-239 deleted references to project loans, replaced references to project grants with references to grants and added provision re repayment of grants or loans, effective July 1, 2013.



Section 13a-175s - Procedure for grants under local bridge program.

(a) The commissioner shall maintain a list of eligible bridges and shall establish a priority list of eligible bridge projects for each fiscal year. In establishing such priority list, the commissioner shall consider the physical condition of each eligible bridge.

(b) In each fiscal year the commissioner may make grants to municipalities in the order of the priority list of eligible bridge projects to the extent moneys are available therefor. Each municipality undertaking an eligible bridge project may apply for and receive a grant equal to its grant percentage multiplied by the project costs allocable to such municipality. Notwithstanding the provisions of this section, in order to protect the public health and safety, the commissioner may make any grant to a municipality for an eligible bridge project without regard to the priority list if, in the opinion of the commissioner, an emergency exists making the removal, replacement, reconstruction, rehabilitation or improvement of an eligible bridge more urgent than any other eligible bridge project with a higher priority on such list.

(c) All applications for grants for the fiscal year ending June 30, 1985, shall be filed with the commissioner no later than October 1, 1984, and for each succeeding fiscal year all such applications shall be filed with the commissioner no later than May first of the preceding fiscal year. The commissioner may for good cause extend the period of time in which any such application may be filed.

(d) The terms and conditions of each such grant made by the state, acting by and through the commissioner, may be prescribed by the commissioner. Any such grant made by the commissioner shall not be deemed to be a public works contract, as defined in section 46a-68b, and the requirements for public works contracts provided in chapters 58 and 814c shall not apply to such grant.

(e) A grant shall not be made to a municipality with respect to an eligible bridge project unless: (1) Each municipality undertaking such project has available to it, or has made arrangements satisfactory to the commissioner to obtain, funds to pay that portion of the project costs for which it is legally obligated and which are not met by grants; (2) each municipality undertaking such project provides assurances satisfactory to the commissioner that it will undertake and complete such project with due diligence and that it will operate and maintain the eligible bridge properly after completion of such project; (3) each municipality undertaking such project and seeking a grant has filed with the commissioner all applications and other documents prescribed by the commissioner; (4) each municipality undertaking such project and seeking a grant has established separate accounts for the receipt and disbursement of the grants; and (5) in any case in which an eligible bridge is owned or maintained by more than one municipality, evidence satisfactory to the commissioner that all such municipalities are legally bound to complete their respective portions of such project. Notwithstanding any provisions of this subsection, the commissioner may make an advance grant to a municipality for the purpose of funding the engineering cost of an eligible bridge project. Such grant shall equal the municipality's grant percentage multiplied by the engineering cost, provided the amount of such advance shall be deducted from the total grant for the project.

(f) No grant for an eligible bridge project made pursuant to this section shall be deemed to be a proposed state action, activity or critical activity, as such terms are defined in section 25-68b, for the purposes of sections 25-68b to 25-68h, inclusive.

(P.A. 84-254, S. 11, 62; P.A. 88-60, S. 2; P.A. 89-240, S. 2, 3; P.A. 13-239, S. 79.)

History: P.A. 88-60 amended Subsec. (g) to allow the commissioner to make an advance grant to a municipality to fund engineering costs of an eligible bridge project; P.A. 89-240 deleted Subsec. (b) re allocation of funds between projects and fund, deleted Subsec. (f)(1) re approval by commissioner of preliminary plans and specifications and relettered Subsecs. (c), (d), (e), (f), (g) and (h) as Subsecs. (b), (c), (d), (e), (f) and (g); P.A. 13-239 deleted references to project loans and replaced references to project grants with references to grants, deleted former Subsecs. (b) and (c) re project loans, redesignated existing Subsecs. (d) and (e) as Subsecs. (b) and (c), amended redesignated Subsec. (b) to provide for emergency grants, amended redesignated Subsec. (c) to change application deadline from March to May, added new Subsec. (d) re exemption from requirements for public works contracts, redesignated existing Subsec. (f) as Subsec. (e) and amended same to delete provision re engineering cost not to exceed 15 per cent of construction cost, deleted former Subsec. (g) re emergency grants and loans, added new Subsec. (f) re grants not proposed state action, and made a technical change, effective July 1, 2013.



Section 13a-175t - Issuance of supplemental project obligations by municipality.

(a) A municipality may authorize the issuance and sale of its supplemental project obligations, in accordance with such statutory and other legal requirements as govern the issuance of obligations and the making of contracts by the municipality. Supplemental project obligations shall be general obligations of the issuing municipality and each such obligation shall recite that the full faith and credit of the issuing municipality are pledged for the payment of the principal thereof and interest thereon. Obligations authorized under this section shall be subject to the debt limitation provisions of section 7-374.

(b) Whenever a municipality has authorized the issuance of supplemental project obligations, it may authorize the issuance of temporary notes in anticipation of the receipt of the proceeds from the issuance of its supplemental project obligations. Such temporary notes may be renewed from time to time by the issuance of other notes, provided that any such renewals shall conform to all legal requirements and limitations applicable thereto, including the requirements and limitations set forth in sections 7-378 and 7-378a.

(c) Except as otherwise provided in this section, supplemental project obligations and temporary notes issued in anticipation of the receipt of the proceeds thereof shall be issued by a municipality in accordance with such statutory and other legal requirements as govern the issuance of such obligations generally by such municipality, including, where applicable, the provisions of chapter 109.

(P.A. 84-254, S. 12, 62; P.A. 87-224, S. 1, 4; P.A. 13-239, S. 80.)

History: P.A. 87-224 amended Subsec. (b) by changing the time notice of a hearing is published from at least ten days to not less than five days prior to the day on which the hearing is held, and by defining the five-day period; P.A. 13-239 amended Subsec. (a) to delete provisions re project loans and add provision re supplemental project obligations are general obligations of the municipality, deleted former Subsecs. (b) to (d) re project loan obligations, and redesignated existing Subsecs. (e) and (f) as Subsecs. (b) and (c) and deleted references to project loan obligations therein, effective July 1, 2013.



Section 13a-175u - Regulations.

The commissioner shall adopt such regulations in accordance with the provisions of chapter 54 as may be necessary to give effect to and carry out the purposes of sections 13a-175p to 13a-175t, inclusive.

(P.A. 84-254, S. 13, 62.)



Section 13a-175v - Interlocal agreements.

If an eligible bridge is owned or maintained by more than one municipality, the municipalities owning or maintaining such eligible bridge may enter into an interlocal agreement concerning such eligible bridge. Such interlocal agreement may provide, among other things, that one municipality shall be responsible for undertaking and completing an eligible bridge project, maintaining such eligible bridge project, applying for a grant for such eligible bridge project and the apportionment of costs for such eligible bridge project. A municipality is authorized to enter into such an interlocal agreement by vote of its legislative body and the provisions of sections 7-339a to 7-339l, inclusive, shall not be applicable to such interlocal agreement. Any such interlocal agreement entered into prior to May 27, 1987, is validated.

(P.A. 87-224, S. 2, 4; P.A. 13-239, S. 81.)

History: P.A. 13-239 deleted provisions re project loans, replaced reference to project grant with reference to grant and added “the apportionment of costs”, effective July 1, 2013.



Section 13a-175w - Grant to municipality which enters into interlocal agreement.

In any case in which an eligible bridge is owned or maintained by more than one municipality and such municipalities enter into or have entered into an interlocal agreement authorized by section 13a-175v, the commissioner may deem the municipality which has agreed pursuant to such interlocal agreement to undertake, complete and maintain an eligible bridge project to be the only municipality eligible for a grant concerning such eligible bridge project and the commissioner may make a grant to such municipality without regard to the ownership or other interests of any other municipality in such eligible bridge.

(P.A. 87-224, S. 3, 4; P.A. 13-239, S. 82.)

History: P.A. 13-239 deleted references to project loan and replaced references to project grant with references to grant, effective July 1, 2013.



Section 13a-175aa to 13a-175dd - Declaration of policy. Trust fund and separate account established. Trust fund committee established. Investment of funds.

Sections 13a-175aa to 13a-175dd, inclusive, are repealed.

(July Sp. Sess. P.A. 85-1, S. 1–4, 15; P.A. 86-3, S. 1–3; 86-107, S. 18, 19; 86-178, S. 11, 19; 86-389, S. 1, 3; 86-403, S. 23, 24, 132; P.A. 87-584, S. 17, 18.)



Section 13a-175ee - Definitions. Allocation of funds to municipalities. Allocation formulas. Grants.

Section 13a-175ee is repealed, effective October 1, 2002.

(July Sp. Sess. P.A. 85-1, S. 5, 15; P.A. 86-178, S. 12, 19; 86-389, S. 2, 3; 86-403, S. 25, 132; P.A. 87-584, S. 5, 18; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 13a-175ff - Report of Secretary of Office of Policy and Management. Books and records.

Section 13a-175ff is repealed, effective June 3, 1996.

(July Sp. Sess. P.A. 85-1, S. 6, 15; P.A. 87-584, S. 6, 18; P.A. 96-180, S. 165, 166.)



Section 13a-176 - Bonds to finance highway and bridge authority obligations and transportation costs.

(a) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-176 to 13a-183, inclusive, to authorize, in one or more series and in principal amounts not in the aggregate exceeding the respective amounts hereinbelow stated, the issuance of bonds of the state for any of the following purposes: (1) Not more than three hundred ninety-three million one hundred eighty-five thousand dollars for financing all or any part of the cost of planning, designing, laying out, constructing, reconstructing or improving any highways or other facilities, hereinafter sometimes referred to as “highway projects” or, individually, as a “highway project”, on the National System of Interstate and Defense Highways as designated on or after May 8, 1959, pursuant to federal law, including but not limited to costs and expenses of right-of-way or other property acquisitions therefor, expenses of the Department of Transportation in connection therewith for engineering, architectural and legal work or services, and all administrative and other expenses properly attributable thereto, whether or not the United States or agencies thereof are to contribute to such cost by participating in payment or reimbursement thereof or otherwise and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*; (2) not more than forty-eight million dollars for financing all or any part of the cost of planning, designing, laying out, constructing, reconstructing or improving any highways or other facilities, hereinafter sometimes referred to as “highway projects” or, individually, as a “highway project”, on the federal-aid primary system or federal-aid secondary system as designated on or after May 8, 1959, pursuant to federal law, including but not limited to costs and expenses of right-of-way or other property acquisitions therefor, expenses of the Department of Transportation in connection therewith for engineering, architectural and legal work or services, and all administrative and other expenses properly attributable thereto, whether or not the United States or agencies thereof are to contribute to such cost by participating in payment or reimbursement thereof or otherwise and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*, and (3) not more than thirty-eight million dollars for financing, refinancing or paying expenditures made before or after May 8, 1959, in connection with bridges or other properties operated by the Greater Hartford Bridge Authority pursuant to part IV of chapter 235 of the 1958 revision of the general statutes, which expenditures may include any payments made before or after said date by said authority and payments on account of acquisition or payment of, or other provision regarding, any indebtedness of said authority including any bonds or notes issued by it before or after May 8, 1959, and payments on account of any sums becoming due from the state pursuant to any contract, agreement or other arrangement with said authority or holders of any of said bonds or notes or representatives thereof.

(b) It is the intention of the legislature that, insofar as practicable and consistent with federal law and regulations, the proceeds of the additional amount of one hundred thirty-three million one hundred eighty-five thousand dollars which may now be authorized pursuant to this section for said National System of Interstate and Defense Highways be spent, to the extent necessary for such purpose, to finance costs referred to above with respect to highway projects located on the following portions of said interstate system: (1) Repealed by P.A. 78-107, S. 2; (2) Connecticut Interstate Route 84, from west of Simmons Road in East Hartford to north of Middle Turnpike in Manchester to Connecticut Routes 83 and 30 in Vernon; (3) Connecticut Interstate Route 84, from Route 6A in Newtown to north of River Road in Southbury; (4) and (5) Repealed by P.A. 78-107, S. 2; (6) Connecticut Interstate Route 84 and interchanges, Danbury; and (7) Connecticut Interstate Route 84 between Manchester and Connecticut Route 52 in Plainfield.

(1959, P.A. 132, S. 1; 1963, P.A. 226, S. 176; February, 1965, P.A. 325, S. 1; 1969, P.A. 768, S. 120; P.A. 77-357, S. 1, 2; P.A. 78-107, S. 2; 78-331, S. 9, 58; P.A. 81-370, S. 5, 13; P.A. 82-369, S. 3, 28; June Sp. Sess. P.A. 83-33, S. 7, 17; P.A. 95-286, S. 18, 26.)

*Note: Sections 1 to 6, inclusive, of public act 95-286 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1963 act replaced previous provisions: See title history; 1965 act raised bond amount in Subsec. (a)(1) from $260,000,000 and added Subsec. (b); 1969 act replaced highway department with department of transportation; P.A. 77-357 increased bond authorization in Subsec. (b) from $5,000,000 to $10,185,000 and included expenditures for I-84 and interchanges at Danbury; P.A. 78-107 repealed Subdivs. (1), (4) and (5) in Subsec. (b); P.A. 78-331 increased bond authorization in Subsec. (a)(1) from $365,000,000 to $370,185,000; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of projects under Secs. 13a-176 to 13a-183, inclusive, to $374,185,000; P.A. 82-369 amended Subsec. (a)(1) to increase the aggregate amount authorized to $378,185,000 and amended Subsec. (b) to change reference to additional amount from $114,185,000 to $118,185,000; June Sp. Sess. P.A. 83-33 amended Subsec. (a) to increase the aggregate amount authorized under Subdiv. (1) to $393,185,000 and amended Subsec. (b) to change reference to additional amount to $133,185,000 and to add Subdiv. (7); P.A. 95-286 amended Subsec. (a) to add projects or purposes under Secs. 1 to 6 of P.A. 95-286, effective July 1, 1995.

See Sec. 13a-191 re deposit of earnings on investment of proceeds from securities in General Fund.



Section 13a-177 - Bonds to be general obligations.

Said bonds issued pursuant to sections 13a-176 to 13a-183, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(1959, P.A. 132, S. 2; 1963, P.A. 226, S. 177.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-178 - Request for authorization. Determination of Bond Commission.

None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission, in its discretion, may require. Each series of said bonds shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the bonds of such series and a description of the purpose for which such bonds are authorized. Such description may specify a particular highway project or particular highway projects but shall be sufficient if made merely by a reference to one of the numbered subdivisions of subsection (a) of section 13a-176.

(1959, P.A. 132, S. 3; 1963, P.A. 226, S. 178; 1969, P.A. 768, S. 121.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-179 - Place of payment of bonds. Maturity. Interest.

All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment, and be subject to such terms of redemption with or without premium as, notwithstanding the provisions of section 3-20, may be provided in the determination authorizing the same or as may be fixed in accordance therewith.

(1959, P.A. 132, S. 4; 1963, P.A. 226, S. 179.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-180 - Issuance of bonds.

Any of said bonds authorized pursuant to sections 13a-176 to 13a-183, inclusive, for the purpose described in subdivision (3) of subsection (a) of section 13a-176 shall be issued by the Treasurer and be delivered at such times, in such amounts, for such consideration and on such terms and conditions as, notwithstanding the provisions of section 3-20, may be provided in the determination authorizing the same or as may be fixed in accordance therewith.

(1959, P.A. 132, S. 5; 1963, P.A. 226, S. 180.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-181 - Sale of bonds. Use of proceeds.

Except as otherwise expressly provided in sections 13a-176 to 13a-183, inclusive, all of said bonds shall be issued in accordance with section 3-20 and be sold at a price not less than the principal amount thereof plus accrued interest, and the proceeds of any sale of said bonds shall be deposited in a special fund and used and applied as is provided in said section 3-20. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States. Net earnings on investments of proceeds, accrued interest and premiums on the issuance of said bonds shall, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, be deposited to the credit of the General Fund. All provisions of said section 3-20, not inconsistent with the provisions of sections 13a-176 to 13a-183, inclusive, or the exercise of any right or power granted by said sections, shall apply to all bonds authorized pursuant to said sections.

(1959, P.A. 132, S. 6, 7; 1963, P.A. 226, S. 181; P.A. 73-675, S. 27, 44; P.A. 75-568, S. 21, 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 required deposit of proceeds of bond sales in special fund rather than transportation fund and required deposits of net earnings on investment of proceeds in general fund rather than transportation fund.



Section 13a-182 - Authorization of bonds deemed appropriation of principal.

By the filing, as provided in section 13a-178, of a determination authorizing a series of bonds for a purpose described in said determination in accordance with said section 13a-178, the principal amount of said bonds shall be deemed to have been appropriated for said purpose, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to such purpose in amounts not in the aggregate exceeding the principal amount of such bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(1959, P.A. 132, S. 8; 1963, P.A. 226, S. 182; 1969, P.A. 768, S. 122.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-183 - Certificate of use of proceeds.

For the purposes of this section, “state moneys” means the proceeds of the sale of bonds authorized pursuant to sections 13a-176 to 13a-183, inclusive, or of temporary notes issued in anticipation of the money to be derived from the sale of such bonds. With each request filed as provided in section 13a-178 for an authorization of bonds pursuant to sections 13a-176 to 13a-183, inclusive, for any purpose described in subdivision (1) or subdivision (2) of subsection (a) of section 13a-176, the Commissioner of Transportation shall also file a certificate briefly identifying the highway projects for costs of which the proceeds of the sale of such bonds are to be used and expended and stating the amount of such proceeds to be so used and expended for costs of each such project, together with a statement whether, in the opinion of the commissioner, all or any part of federal moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available hereunder for such project. If the certificate so filed with respect to any such project includes a statement that some amount of such federal moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project, and any other federal moneys then available or thereafter to be made available for costs in connection with such project upon receipt shall, in conformity with applicable federal law, be used by the Treasurer to meet the principal and interest of outstanding bonds issued pursuant to sections 13a-176 to 13a-183, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to such highway projects are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be authorized pursuant to section 13a-176, for the purpose stated in said section 13a-176 which included said highway project, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(1959, P.A. 132, S. 9; 1963, P.A. 226, S. 183; 1969, P.A. 768, S. 123; P.A. 75-390, S. 1, 2.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-390 allowed use of federal moneys to meet interest of outstanding bonds in addition to meeting principal.



Section 13a-184 - Notes. Bonds.

(a) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-184 to 13a-197, inclusive, from time to time, to authorize the issuance of temporary notes as hereinafter provided, and from time to time to authorize the issuance of bonds or certificates of indebtedness of the state, hereinafter referred to as securities, in one or more series and in principal amounts not in the aggregate exceeding one hundred thirty-two million one hundred thousand dollars. From the revenues anticipated to be available to the Commissioner of Transportation in the Highway Fund for the biennium ending June 30, 1963, appropriation of the sum of twenty-five million dollars for said biennium is hereby made, and from the revenues anticipated to be available to the commissioner in the Highway Fund for the biennium ending June 30, 1967, appropriation of the sum of twenty-five million five hundred thousand dollars for said biennium is hereby made, and said aggregate sum of fifty million five hundred thousand dollars is appropriated for highway construction and other purposes as provided in said sections and in subsections (d) and (e) of section 13b-26.

(b) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-184 to 13a-197, inclusive, from time to time, to authorize the issuance of temporary notes as hereinafter provided, and from time to time, to authorize the issuance of bonds or certificates of indebtedness of the state, hereinafter referred to as securities, in one or more series and in principal amounts not in the aggregate exceeding four hundred fifty-nine million four hundred thousand dollars.

(1961, P.A. 605, S. 1; 1963, P.A. 226, S. 184; February, 1965, P.A. 325, S. 2; 1969, P.A. 755, S. 1; 768, S. 124; P.A. 85-613, S. 109, 154.)

History: 1963 act restated previous provisions: See title history; 1965 act increased bond amount in Subsec. (a) from $125,000,000, made 1967 biennium appropriation and added Subsec. (b); 1969 acts increased bond authorization in Subsec. (b) from $336,900,000 to $459,400,000 and amended Subsec. (a) to replace highway commissioner with commissioner of transportation, to delete reference to highway department appropriations and to replace reference to repealed Sec. 13a-3 with “subsections (d) and (e) of section 13b-26”; P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198.



Section 13a-185 - Projects included.

(a) The proceeds of the sale of said securities referred to in subsection (a) of section 13a-184, the funds available by virtue of the appropriations made in said subsection (a), any federal moneys added in accordance with section 13a-190 and any other moneys added in accordance with subdivision (53) of section 13a-198b, shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating or improving the several highway facilities, enumerated in subsections (a) and (b) of this section and in sections 13a-198b and 13a-198l, each of which is or is made hereby a part of the state highway system and is hereinafter sometimes referred to as a “project”, including in each case but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*.

(1)–(8) Repealed by P.A. 78-107, S. 2.

(9) Connecticut Route 72, from 1961 Route 72 construction east of New Britain Road in Berlin to Interstate Route 84 in the vicinity of the New Britain-Plainville town line including a connector to Interstate Route 291 in Newington.

(10) Connecticut Route 72 in Plainville, from the vicinity of Connecticut Route 177 to the vicinity of Interstate Route 84.

(11) Connecticut Route 190, bridge across the Connecticut River in Suffield and Enfield, together with approaches.

(12)–(24) Repealed by P.A. 78-107, S. 2.

(b) The proceeds of the sale of said securities referred to in subsection (b) of section 13a-184, any federal moneys added in accordance with section 13a-190 and any other moneys added in accordance with subdivision (53) of section 13a-198b shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating or improving the several highway facilities, enumerated in subsections (a) and (b) of this section, section 13a-198b, and section 13a-198l, each of which is or is made hereby a part of the state highway system and is hereinafter sometimes referred to as a “project”, including in each case but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*.

(1)–(4) Repealed by P.A. 78-107, S. 2.

(5) Connecticut Route 66, from the vicinity of U.S. Route 5 in Meriden to the vicinity of the Meriden-Southington town line and a full interchange at the intersection of Connecticut Route 66 and Route 71 in Meriden.

(6) U.S. Route 7, from the vicinity of Belden Avenue in Norwalk to north of Silvermine Road in Brookfield including the relocation of Plattsville Avenue from New Canaan Avenue in Norwalk northerly 0.3 mile, the U.S. Route 7 northbound off-ramp from the New Canaan Avenue overpass to Plattsville Avenue 0.1 mile, and the state's share not exceeding two hundred thousand dollars for the acquisition of land and for the engineering and architectural fees for a linear park.

(7) Connecticut Route 8, from the vicinity north of the Bridgeport-Trumbull town line in Trumbull to the vicinity of Bridgeport Avenue in Shelton.

(8) and (9) Repealed by P.A. 78-107, S. 2.

(10) Connecticut Route 25 in Trumbull, from the vicinity of the junction of Connecticut Routes 8 and 25 to Connecticut Route 111.

(11) Connecticut Route 34 in New Haven, from the vicinity of Boulevard to the vicinity east of York Street.

(12) Connecticut Route 72, central section in New Britain.

(13) Connecticut Route 11, from the vicinity of relocated Connecticut Route 2 in Colchester to the vicinity of Interstate Route 95 in Waterford; except from 0.6 of a mile south of Connecticut Route 82 in Salem to approximately 1.6 miles south of the Montville-Waterford town line.

(14) and (15) Repealed by P.A. 78-107, S. 2.

(1961, P.A. 605, S. 2; 1963, P.A. 226, S. 185; February, 1965, P.A. 325, S. 3; 1969, P.A. 755, S. 2; June, 1971, P.A. 4, S. 47; P.A. 73-157, S. 1, 11; P.A. 75-564, S. 1, 7; P.A. 76-332, S. 1, 5; P.A. 77-351, S. 1, 7; P.A. 78-107, S. 2; P.A. 82-369, S. 24, 28; P.A. 95-286, S. 19, 20, 26.)

*Note: Sections 1 to 6, inclusive, of public act 95-286 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1963 act restated previous provisions: See title history; 1965 act added provisions accommodating new material in Sec. 13a-184 and references to federal moneys, and increased the amount in Subsec. (a)(1) from $16,500,000, in Subsec. (a)(3) from $38,000,000, in Subsec. (a)(4) from $21,700,000, in Subsec. (a)(5) from $6,500,000, in Subsec. (a)(6) from $5,400,000, in Subsec. (a)(7) from $3,570,000, in Subsec. (a)(8) from $8,000,000, in Subsec. (a)(9) from $21,800,000, in Subsec. (a)(10) from $7,000,000, in Subsec. (a)(11) from $6,500,000, in Subsec. (a)(12) from $1,000,000, and in Subsec. (a)(24) from $300,000, and added Subsec. (b); 1969 act included use of any other moneys added in accordance with Sec. 13a-191(a) or 13a-198b(53), in Subsecs. (a) and (b) and amended Subsec. (b) to add exception re instances where limits may be exceeded and to revise limits in: Subdiv. (2) from $10,200,000 to $11,200,000, Subdiv. (4) from $25,000,000 to $10,000,000, Subdiv. (6) from $83,500,000 to $123,500,000, Subdiv. (7) from $23,000,000 to $40,000,000, Subdiv. (8) from $25,000,000 to $31,000,000, Subdiv. (9) from $3,500,000 to $5,000,000, Subdiv. (10) from $20,000,000 to $36,000,000, Subdiv. (12) from $26,000,000 to $76,000,000 and Subdiv. (13) from $35,000,000 to $41,000,000 and to delete reference to Rte. 7 between Brookfield and New Milford in Subdiv. (6) and to delete reference to continuation of Rte. 25 through Monroe and Newtown to connect with Rte. 84 in Subdiv. (10); 1971 act amended Subsec. (b)(6) re limit of state's share for land acquisition and engineering and architectural fees for linear park; P.A. 73-157 deleted references to Sec. 13a-191 and to limits in the various Subdivs., deleted exceptions for instances when limits may be exceeded and added reference to Sec. 13a-198l in both Subsecs. (a) and (b) and amended Subsec. (b) to replace Rte. 6A with Rte. 66 in Subdiv. (5), to replace Rte. 85 with Rte. 11 in Subdiv. (13) and to clarify Subdivs. (6) and (11); P.A. 75-564 amended Subsec. (b) to delete provision re engineering and acquisition of rights-of-way in Subdiv. (11) and to limit expenditures in Subdiv. (14) to expenses incurred before July 1, 1975; P.A. 76-332 amended Subsec. (b)(6) re engineering and acquisition of rights-of-way; P.A. 77-351 amended Subsec. (b)(5) to include interchange at intersection of Rtes. 66 and 71 in Meriden and amended Subsec. (b)(13) to except portion of route; P.A. 78-107 repealed Subdivs. (1) to (8) and (12) to (24) in Subsec. (a) and Subdivs. (1) to (4), (8), (9), (14) and (15) in Subsec. (b); P.A. 82-369 amended Subdiv. (6) of Subsec. (b) to authorize completion of remaining work concerning U.S. Route 7, from Belden Avenue in Norwalk to Silvermine Road in Brookfield including relocation of Plattsville Avenue and the U.S. Route 7 northbound off-ramp; P.A. 95-286 amended section to add projects or purposes under Secs. 1 to 6 of P.A. 95-286, effective July 1, 1995.



Section 13a-186 - Authorization for issuance.

None of said securities shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission, in its discretion, may require. Each series of said securities shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the securities of such series and a description of the purpose or several purposes for which such securities are authorized. Such description may specify a part or parts of a particular project or particular projects enumerated in section 13a-185 but shall be sufficient if made merely by a reference to any of the numbered subdivisions of either subsection of said section 13a-185.

(1961, P.A. 605, S. 5; 1963, P.A. 226, S. 186; 1969, P.A. 768, S. 125.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-187 - Terms of bonds. Sale.

(a) All of said securities of any such series shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding twenty years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration, conversion and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith.

(b) Except as otherwise expressly provided in sections 13a-184 to 13a-197, inclusive, all of said securities shall be issued in accordance with said section 3-20 and be sold at a price not less than the principal amount thereof plus accrued interest, and, except as otherwise directed by or pursuant to said sections 13a-184 to 13a-197, inclusive, the proceeds of any sale of said securities shall be deposited in a special fund and used and applied as provided in said section 3-20. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States.

(1961, P.A. 605, S. 6, 7; 1963, P.A. 226, S. 187; February, 1965, P.A. 325, S. 4; P.A. 73-675, S. 28, 44; P.A. 75-568, S. 22, 45; P.A. 85-613, S. 110, 154.)

History: 1963 act restated previous provisions: See title history; 1965 act changed maturity date reference in Subsec. (a) from July 1, 1971 to 20 years “from their respective dates”; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 replaced transportation fund with special fund; P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198.



Section 13a-188 - Securities subject to general provisions re bond issues. Issuance of temporary notes.

All provisions of section 3-20 which are not inconsistent with the provisions of sections 13a-184 to 13a-197, inclusive, or the exercise of any right or power granted thereby shall apply to all securities authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such securities so authorized may be issued in accordance with said section and from time to time renewed.

(1961, P.A. 605, S. 8; 1963, P.A. 226, S. 188; February, 1965, P.A. 325, S. 5; P.A. 85-613, S. 111, 154.)

History: 1963 act replaced previous provisions: See title history; 1965 act deleted provisions re maturity dates of various issues and reduction of authorized amounts of bonds by amounts appropriated to pay notes; P.A. 85-613 made technical change, substituting reference to Sec. 13a-197 for reference to Sec. 13a-198.



Section 13a-189 - Filing of determination as appropriation.

By the filing as provided in section 13a-186 of a determination authorizing a series of securities for projects or purposes described in said determination in accordance with said section 13a-186, the principal amount of said securities shall be deemed to have been appropriated for said projects or purposes, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to any such project or purpose in amounts not in the aggregate exceeding the authorized principal amount of said securities, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such securities theretofore received by the state.

(1961, P.A. 605, S. 9; 1963, P.A. 226, S. 189; 1969, P.A. 768, S. 126.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-190 - Certificate identifying projects and available federal funds to accompany authorization request. Use of federal funds.

For the purposes of sections 13a-184 to 13a-197, inclusive, “state moneys” means proceeds of the sale of securities authorized pursuant to said sections or of temporary notes issued in anticipation of the money to be derived from the sale of such securities and moneys made available by allotments of the sum appropriated in section 13a-184. With each request filed as provided in section 13a-186 for an authorization of securities pursuant to said sections 13a-184 to 13a-197, inclusive, for any purpose described in section 13a-185, there shall also be filed a certificate signed in the same manner as such request briefly identifying the projects for costs of which proceeds of the sale of such securities are to be used and expended and stating the amount of such proceeds to be so used and expended for the costs of each such project, together with a statement whether, in the opinion of the signer, all or any part of federal moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available hereunder for such project. If the certificate so filed with respect to any such project includes a statement that some amount of such federal moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such securities, said amount of such federal moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal moneys then available or thereafter to be made available in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal law, be used by the Treasurer to meet principal of outstanding securities issued pursuant to sections 13a-184 to 13a-197, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of securities theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such securities or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to such project are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of securities theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of securities which may be authorized pursuant to said sections with respect to said project, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(1961, P.A. 605, S. 10; 1963, P.A. 226, S. 190; P.A. 85-613, S. 112, 154.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198.



Section 13a-191 - Application of earnings on investment of proceeds from securities.

Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such securities after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance shall be paid into the General Fund.

(1961, P.A. 605, S. 11, 12; 1963, P.A. 226, S. 191; 1969, P.A. 755, S. 3; P.A. 73-157, S. 2, 11; P.A. 74-342, S. 22, 43; P.A. 75-568, S. 23, 45.)

History: 1963 act replaced previous provisions: See title history; 1969 act revised language for clarity; P.A. 73-157 deleted Subsec. (a) re use of excess funds authorized for projects and deleted reference to Subsec. (a) in remaining provisions; P.A. 74-342 replaced highway debt service fund with transportation fund; P.A. 75-568 replaced transportation fund with general fund.



Section 13a-192 - Securities issued pursuant to section 13a-184 to be general obligations of the state.

All of the securities referred to in section 13a-184 shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said securities as the same become due and accordingly, and as part of the contract of the state with the holders of said securities, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(1961, P.A. 605, S. 13, 14, 15; 1963, P.A. 226, S. 192; P.A. 74-342, S. 23, 43.)

History: 1963 act replaced previous provisions: See title history; P.A. 74-342 deleted Subsecs. (a) and (c) and substituted “securities” for “bonds” in remaining provisions.



Section 13a-193 to 13a-196 - Highway Debt Service Fund. State Bond Commission may vary use of bond proceeds. Treasurer may determine method of revenue bond sale; negotiable instruments. Pledges to bondholders; binding nature of pledges.

Sections 13a-193 to 13a-196, inclusive, are repealed.

(1961, P.A. 605, S. 16–20, 23; 1963, P.A. 226, S. 193–196; P.A. 73-675, S. 29, 44; P.A. 74-342, S. 42, 43.)



Section 13a-197 - Securities issued pursuant to section 13a-184 considered as legal investments, exempt from state taxes.

The securities referred to in section 13a-184 are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized; and all such securities, their transfer and the income therefrom including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1961, P.A. 605, S. 21, 22; 1963, P.A. 226, S. 197; P.A. 74-342, S. 24, 43; P.A. 80-483, S. 59, 186.)

History: 1963 act replaced previous provisions: See title history; P.A. 74-342 removed Subsec. indicators and substituted “securities” for “general bonds and revenue bonds”; P.A. 80-483 deleted reference to building and loan associations.



Section 13a-198 - Right to repeal certain statutes reserved.

Section 13a-198 is repealed.

(1961, P.A. 605, S. 25; 1963, P.A. 226, S. 198; P.A. 74-342, S. 42, 43.)



Section 13a-198a - Bonds.

The State Bond Commission shall have power in accordance with the provisions of sections 13a-198a to 13a-198j, inclusive, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not in the aggregate exceeding one hundred forty-two million fifty thousand dollars.

(1969, P.A. 755, S. 7; P.A. 77-351, S. 5, 7; P.A. 78-336, S. 5, 6; P.A. 81-370, S. 4, 13; P.A. 82-369, S. 4, 28; June Sp. Sess. P.A. 83-33, S. 8, 17.)

History: P.A. 77-351 increased maximum amount authorized from $94,700,000 to $114,700,000; P.A. 78-336 increased bond limit to $125,700,000; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize to $128,700,000; P.A. 82-369 increased the aggregate amount authorized to $133,050,000; June Sp. Sess. P.A. 83-33 increased the aggregate amount authorized to $142,050,000.

Cited. 163 C. 43.



Section 13a-198b - Use of proceeds for certain projects.

The proceeds of the sale of said bonds and any moneys added in accordance with subdivision (53) of this section and section 13a-198h, shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating, improving, or signing the several highway facilities, enumerated in this section, in subsections (a) and (b) of section 13a-185 and section 13a-198l, each of which is or is made hereby a part of the state highway system that is hereinafter sometimes referred to as a “project” including in each case but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*:

(1) and (2) Repealed by P.A. 78-107, S. 2.

(3) Connecticut Route 2 from the vicinity of Main Street in East Hartford to the vicinity of Hebron Avenue in Glastonbury for engineering and acquisition of rights-of-way.

(4)–(7) Repealed by P.A. 78-107, S. 2.

(8) United States Route 7 from the vicinity of Silvermine Road in Brookfield to the vicinity of relocated Connecticut Route 25 in New Milford and including a section of Connecticut Route 25 in New Milford from relocated United States Route 7 to the vicinity of Connecticut Route 109 for engineering and acquisition of rights-of-way.

(9) Connecticut Route 8 from the vicinity of North Street in Seymour to the vicinity of Connecticut Route 63 in Naugatuck.

(10) Connecticut Route 9 Extension from the vicinity of Interstate Route 91 in Cromwell to the vicinity of United States Route 5 in Berlin.

(11) Connecticut Route 9 from the vicinity of the south junction of Connecticut Route 17 in Middletown to the vicinity of the Sebethe River in Cromwell.

(12) and (13) Repealed by P.A. 78-107, S. 2.

(14) Connecticut Route 15 in Norwalk from approximately .4 miles west of Comstock Hill Road to approximately .4 miles east of West Rocks Road.

(15) Connecticut Route 15 from the vicinity of Burr Street in Fairfield to the vicinity of Reservoir Avenue in Trumbull for engineering and acquisition of rights-of-way.

(16)–(18) Repealed by P.A. 78-107, S. 2.

(19) Connecticut Route 25 from the vicinity of Connecticut Route 111 to the vicinity of Interstate Route 84.

(20) Connecticut Route 34 from the vicinity of the Orange-West Haven town line to the vicinity of Boulevard in New Haven including a connection to United States Route 1 for engineering.

(21) and (22) Repealed by P.A. 78-107, S. 2.

(23) Connecticut Route 72 from the vicinity of the Bristol-Plymouth town line to the vicinity of the Bristol-Plainville town line.

(24) Connecticut Route 78 from Interstate Route 95 to the Rhode Island state line for engineering and acquisition of rights-of-way.

(25) Repealed by P.A. 78-107, S. 2.

(26) Connecticut Route 82 in Norwich from the vicinity of the Governor John Davis Lodge Turnpike to the vicinity of Connecticut Route 32 and Connecticut Route 32 from Connecticut Route 82 easterly to Washington Square.

(27) Repealed by P.A. 79-588, S. 2, 5.

(28) Connecticut Route 136 in Westport from the vicinity of Connecticut Route 33 to the vicinity of Imperial Avenue for engineering and acquisition of rights-of-way.

(29) and (30) Repealed by P.A. 78-107, S. 2.

(31) State Road 452 in Milford from the Governor John Davis Lodge Turnpike to Silver Sands State Park for engineering and acquisition of rights-of-way.

(32) Repealed by P.A. 78-107, S. 2.

(33) Repealed by P.A. 77-351, S. 6, 7.

(34)–(37) Repealed by P.A. 78-107, S. 2.

(38) State Road 702 in Wallingford from the vicinity of United States Route 5 to the vicinity of Hartford Turnpike for engineering and rights-of-way.

(39) State Road 537 in Newington from Connecticut Route 174 to the vicinity of Robbins Avenue.

(40) and (41) Repealed by P.A. 78-107, S. 2.

(42) Connecticut Route 68 in Wallingford from west of Thorpe Avenue to the vicinity of North Branford Road.

(43)–(52) Repealed by P.A. 78-107, S. 2.

(53) For a contingency reserve to be added to any of the projects enumerated in this section or to any project authorized in section 13a-185 or to any project authorized in section 13a-198l, if and to the extent authorized by the State Bond Commission, not exceeding five million dollars.

(54) Eastbound exit ramp and westbound entrance ramp to and from Interstate Route 84 in the vicinity of Austin Road in Waterbury.

(55) Repealed by P.A. 78-107, S. 2.

(56) Connecticut Route 15, improvements to interchange with Route 104 in Stamford.

(57) Connecticut Route 14A in Plainfield, various sections from the vicinity of Fry Brook easterly to the vicinity of the Sterling town line.

(58) Interstate Route 95, improvements to exits 7 and 8 of the Governor John Davis Lodge Turnpike in Stamford.

(59) Connecticut Route 66 in Middletown, from the vicinity of Old Mill Road to approximately 0.1 mile east of Connecticut Route 157, including realignment of a section of Connecticut Route 157 from Connecticut Route 66 southerly 0.1 mile.

(60) Connecticut Route 66 in Middletown, from approximately 0.1 mile east of Connecticut Route 157 to the vicinity of Vine Street.

(61) Connecticut Route 3 extension from the vicinity of Naubuc Avenue in Glastonbury to Connecticut Route 2 in the vicinity of the Glastonbury-East Hartford town line.

(62) Connecticut Route 11 from 0.6 mile south of Connecticut Route 82 in Salem to approximately 1.6 miles south of the Montville-Waterford town line for engineering.

(63) Connecticut Route 75 in Windsor Locks from Route 20 northerly to the vicinity of the Windsor Locks-Suffield town line.

(64) Connecticut Route 8, from the vicinity of Coram Avenue in Shelton to the vicinity of Route 34 in Derby, rehabilitation of the Commodore Hull Bridge including some widening and adjustment of approaches and ramps to improve traffic operation.

(65) Improvement of access to Interstate 91 north of its interchange with Interstate 84 including the bridging of the Penn Central Railroad to provide a connector between Interstate 91 and Main Street in Hartford, and the elimination of the Fishfry Street grade crossing.

(66) Weston-Market Street connector in the city of Hartford.

(67) Relocation of U.S. Route 5 to run from the vicinity of Governor Street in the city of East Hartford to the vicinity of the Bissell Bridge in the town of South Windsor.

(68) Realignment and improvement of U.S. Route 165 in the town of Preston from 0.4 miles east of McClimon Road easterly to the vicinity of Connecticut Route 164.

(69) Widening of Connecticut Route 2 at the intersection of Brickyard and School House Roads in the town of Preston.

(70) Reconstruction of U.S. Route 122 in West Haven from its intersection with U.S. Route 34 to Interstate 95.

(71) Connecticut Route 32 in Mansfield, from the vicinity of Brown's Road to the vicinity of Connecticut Route 275.

(72) Connecticut Route 10 in Cheshire from the vicinity of Higgins Road to the vicinity of Mountain View Terrace including the relocation of the overlapping section of Connecticut Routes 68 and 70 from Maple Avenue to the vicinity of Wiese Road for preliminary engineering only.

(73) Central Connecticut Expressway in Berlin, connecting ramps to and from Christian Lane.

(74) Central Connecticut Expressway in Berlin, revision of interchange at Route 372.

(75) Central Connecticut Expressway in New Britain, turning roadways at Route 72.

(76) Central Connecticut Expressway, from the New Britain Connector in Newington to Interstate Route 84 in Farmington.

(1969, P.A. 755, S. 8; P.A. 73-157, S. 3, 11; P.A. 75-564, S. 2, 7; P.A. 76-332, S. 2, 5; P.A. 77-351, S. 2, 6, 7; P.A. 78-107, S. 2; 78-336, S. 1, 6; P.A. 79-588, S. 2, 5; P.A. 80-392, S. 2, 4; S.A. 80-41, S. 63, 68; P.A. 86-201, S. 9; P.A. 95-286, S. 22, 26.)

*Note: Sections 1 to 6, inclusive, of public act 95-286 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 73-157 deleted reference to Sec. 13a-198i(a), added reference to Sec. 13a-198l, deleted exception re instances when limitations may be exceeded, deleted limitations for specific projects, clarified project descriptions and reduced authorization for contingency reserve in Subdiv. (53) from $7,400,000 to $5,000,000; P.A. 75-564 limited Subdivs. (7), (21), (25), (29), (30), (33), (36), (41), (43), (47) and (50) re expenses incurred prior to July 1, 1975, clarified Subdivs. (11), (19), (22), (26), (28) and (40) and added Subdivs. (54) to (56); P.A. 76-332 added Subdivs. (57) to (59); P.A. 77-351 limited Subdivs. (4), (12), (22) and (45) re expenses incurred prior to July 1, 1977, clarified Subdivs. (9), (10), (23) and (54), added Subdivs. (60) to (71) and repealed Subdiv. (33); P.A. 78-107 repealed Subdivs. (1), (2), (4) to (7), (12), (13), (16) to (18), (21), (22), (25), (29), (30), (32), (34) to (37), (40), (41), (43) to (52) and (55); P.A. 78-336 clarified Subdivs. (19), (25)(rd.) and added Subdiv. (72); P.A. 79-588 repealed Subdiv. (27); P.A. 80-392 added Subdivs. (73) to (76); S.A. 80-41 clarified Subdiv. (15); P.A. 86-201 changed references to the Connecticut Turnpike to the Governor John Davis Lodge Turnpike; P.A. 95-286 added projects or purposes under Secs. 1 to 6 of P.A. 95-286, effective July 1, 1995.

Cited. 163 C. 43.



Section 13a-198c - Commissioner to proceed with projects.

The Commissioner of Transportation shall, subject to approval by the Governor of allotment of funds therefor, undertake and proceed with the projects described in section 13a-198b, and, for such purpose, the Commissioner of Transportation with respect to any such project may do and perform any act or thing regarding the projects which are referred to in section 13a-198b.

(1969, P.A. 755, S. 9; P.A. 73-157, S. 5, 11; P.A. 82-369, S. 25, 28; P.A. 03-115, S. 37.)

History: P.A. 73-157 deleted reference to moneys available under Secs. 13a-198b and 13a-198h or other laws and added reference to provisions of Sec. 13a-198k; P.A. 82-369 deleted reference to Sec. 13a-198k, which was repealed by the same act; P.A. 03-115 made technical changes.



Section 13a-198d - Duties and powers of commissioner.

Subject to the limitations referred to in section 13a-198c and in order to effectuate the purposes of sections 13a-198a to 13a-198j, inclusive, the Commissioner of Transportation may (1) plan, design, lay out, construct, reconstruct, relocate, improve, maintain and operate the projects, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate or use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of such projects; (2) retain and employ consultants and assistants on a contract or other basis for rendering professional, legal, fiscal, engineering, technical or other assistance and advice; and (3) do all things necessary or convenient to carry out the purposes and duties and exercise the powers expressly given in sections 13a-198a to 13a-198j, inclusive. Except as otherwise stated in section 13a-198c, nothing contained in sections 13a-198a to 13a-198j, inclusive, shall be construed to limit or restrict, with respect to the projects, any power, right or authority of the Commissioner of Transportation existing under or pursuant to any other law.

(1969, P.A. 755, S. 10; P.A. 03-115, S. 38.)

History: P.A. 03-115 made technical changes.



Section 13a-198e - Authorizations for issuance.

None of the bonds referred to in section 13a-198a shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission in its discretion may require. Each series of said bonds shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the bonds of such series and a description of the purpose or several purposes for which such bonds are authorized. Such description may specify a part or parts of a particular project or particular projects enumerated in section 13a-198b but shall be sufficient if made merely by a reference to any of the numbered subdivisions of said section 13a-198b.

(1969, P.A. 755, S. 11.)



Section 13a-198f - Terms of bonds. Sale.

(a) All of said bonds of any such series shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such times not later than thirty years from their respective dates of issuance, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration, conversion and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith.

(b) Except as otherwise expressly provided in section 13a-198a or in sections 13a-198g, 13a-198h, 13a-198i and 13a-198j, all of said bonds shall be issued in accordance with section 3-20, and be sold at a price not less than the principal amount thereof plus accrued interest, and except as otherwise directed by or pursuant to section 13a-198a or sections 13a-198g to 13a-198j, inclusive, the proceeds of any sale of said bonds shall be deposited in a special fund and used and applied as said section 3-20 provides. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States.

(1969, P.A. 755, S. 12, 13; P.A. 74-342, S. 25, 43; P.A. 75-568, S. 24, 45.)

History: P.A. 74-342 replaced highway fund with transportation fund; P.A. 75-568 replaced transportation fund with special fund.



Section 13a-198g - Filing of determination as appropriation.

By filing as provided in section 13a-198e of a determination authorizing a series of bonds for projects or purposes described in said determination in accordance with said section 13a-198e, the principal amount of said bonds shall be deemed to have been appropriated for said projects or purposes, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to any such project or purpose in amounts not in the aggregate exceeding the authorized principal amount of said bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(1969, P.A. 755, S. 14.)



Section 13a-198h - Certificate identifying projects and available federal funds to accompany authorization request. Use of federal funds.

For the purposes of sections 13a-198a and 13a-198i “state moneys” means proceeds of the sale of bonds authorized pursuant to said sections or of temporary notes issued in anticipation of the money to be derived from the sale of such bonds. With each request filed as provided in section 13a-198e for an authorization of said bonds for any purpose described in section 13a-198b, there shall also be filed a certificate signed in the same manner as such request briefly identifying the projects for costs of which proceeds of the sale of bonds are to be used and expended and stating the amount of such proceeds to be so used and expended for costs of each such project, together with a statement whether, in the opinion of the signer, all or any part of federal moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available hereunder for such project. If the certificate so filed with respect to any such project includes a statement that some amount of such federal moneys should be added to such state moneys, then if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal moneys then available or thereafter to be made available in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal law be used by the Treasurer to meet principal of outstanding bonds issued pursuant to section 13a-198a and sections 13a-198i and 13a-198j, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to such project are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be issued pursuant to said sections with respect to said project, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(1969, P.A. 755, S. 15.)



Section 13a-198i - Application of net earnings on investment of proceeds of such bonds.

Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such bonds after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance shall be paid into the General Fund.

(1969, P.A. 755, S. 16, 17; P.A. 73-157, S. 6, 11; P.A. 74-342, S. 26, 43; P.A. 75-568, S. 25, 45.)

History: P.A. 73-157 deleted Subsec. (a) re use of excess project funds and deleted reference to Subsec. (a) in remaining provisions; P.A. 74-342 replaced highway debt service fund with transportation fund; P.A. 75-568 replaced transportation fund with general fund.



Section 13a-198j - Pledge to bondholders.

All of said bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due and accordingly, and as part of the contract with the holders of said bonds, appropriation of all amounts necessary for the punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same shall become due.

(1969, P.A. 755, S. 18; P.A. 74-342, S. 27, 43.)

History: P.A. 74-342 deleted provision re payment of bond principal, redemption premium and interest from highway debt service fund.



Section 13a-198k - Request for authorization of securities.

Section 13a-198k is repealed.

(P.A. 73-157, S. 8, 11; S.A. 74-43, S. 18; P.A. 75-564, S. 5, 7; P.A. 76-332, S. 4, 5; P.A. 77-351, S. 3, 7; P.A. 78-107, S. 1; 78-336, S. 3, 6; P.A. 79-588, S. 1, 5; P.A. 80-392, S. 3, 4; S.A. 80-41, S. 64, 68; P.A. 82-369, S. 27, 28.)



Section 13a-198l - Use of proceeds for certain projects.

(a) The proceeds of the sale of said bonds, the funds available from the five million eight hundred fifty thousand dollar appropriation made in accordance with section 1 of number 315 of the special acts of 1967 as amended by section 4 of number 755 of the public acts of 1969, and any moneys added in accordance with section 9 of number 315 of the special acts of 1967, shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating, improving or signing the several highway facilities, enumerated in subsections (a) and (b) of section 13a-185, section 13a-198b and in this section, each of which is or is made hereby a part of the state highway system that is hereinafter sometimes referred to as a “project” including in each case, but not limited to, costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto:

(1)–(8) Repealed by P.A. 78-107, S. 2.

(9) Connecticut Route 66 in Middletown, from the vicinity of Camp Street to the vicinity of Old Mill Road.

(10)–(19) Repealed by P.A. 78-107, S. 2.

(20) Connecticut Route 40, Boulevard Bridge in New Haven together with approaches.

(21)–(23) Repealed by P.A. 78-107, S. 2.

(24) Connecticut Route 72 in Plainville from the vicinity of Interstate Route 84, to the vicinity of the Bristol town line.

(25)–(39) Repealed by P.A. 78-107, S. 2.

(40) Connecticut Route 146, replace railroad grade separation and approaches south of Meadow Street in Branford.

(41) Connecticut Route 175 from the vicinity of Stanley Street in New Britain to the vicinity of Barbour Road in Newington for the engineering and partial acquisition of rights-of-way and for the engineering, acquisition of rights-of-way and construction of the section from the vicinity of Barbour Road in New Britain to the vicinity of Hawley Street in Newington.

(42) Repealed by P.A. 78-107, S. 2.

(43) Connecticut Route 262 Extension in Watertown from the vicinity of State Road 855 to the vicinity of Frost Bridge Road.

(44) Connecticut Route 275 from the vicinity of Old Eagleville Road in Coventry to the vicinity of Connecticut Route 32 in Mansfield.

(45) Repealed by P.A. 78-107, S. 2.

(46) Connecticut Road 649, a railroad underpass from the vicinity of Plant Street to the vicinity of Baker Cove in Groton.

(47) Mount Carmel Connector from the vicinity of United States Route 5 to the vicinity of Connecticut Route 10.

(48) Connecticut Route 2A extension in Preston from the vicinity of Connecticut Route 12 to a connection with Connecticut Route 2 for engineering and acquisition of rights-of-way.

(49)–(62) Repealed by P.A. 78-107, S. 2.

(63) Repealed by number 114 of the special acts of 1969.

(64) Repealed by P.A. 78-107, S. 2.

(65) Connecticut Route 135 in Fairfield from north of Interstate Route 95 to the vicinity of Osborne Hill Road.

(66) Connecticut Route 162 in West Haven from the vicinity of the Orange-West Haven town line to the vicinity of the Governor John Davis Lodge Turnpike.

(67) Connecticut Route 218 in West Hartford from the vicinity of United States Route 44 to the vicinity of the West Hartford-Bloomfield town line.

(68)–(72) Repealed by P.A. 78-107, S. 2.

(73) Connecticut Route 322 in Wolcott, various sections from the vicinity of Connecticut Route 69 to the vicinity of State Road 844.

(74) Connecticut Route 104 in Stamford from the vicinity of Stark Road to the vicinity of a point 0.2 miles south on Longhran Road.

(75) Connecticut Route 117 from the vicinity of Connecticut Route 184 to the vicinity of Ledyard Center.

(76) State Road 806 from the vicinity of Connecticut Route 53 to the vicinity of Exit 8 on Interstate Route 84.

(77) Connecticut Route 37 from the vicinity of the junction of Saw Mill Road in New Fairfield and Connecticut Route 53 in Danbury to the vicinity of Interstate Route 84 in Danbury.

(78) Connecticut Route 12 in Thompson.

(79) Connecticut Route 80 in East Haven from the New Haven town line to Mill Road.

(80) Connecticut Route 7 from its terminus in Brookfield to the traffic rotary in New Milford.

(b) It is the intention of the legislature that, insofar as practicable, the proceeds from the sale of said bonds be spent, to the extent necessary for such purpose, to first finance those projects enumerated in subdivisions (46), (78) and (79) of subsection (a) of this section.

(1967, S.A. 315, S. 2; 1969, P.A. 755, S. 5; 1969, S.A. 114; P.A. 73-157, S. 4; P.A. 75-564, S. 3, 7; P.A. 76-332, S. 3, 5; 76-435, S. 50, 82; P.A. 77-351, S. 4, 7; P.A. 78-107, S. 2; 78-336, S. 2, 6; P.A. 79-631, S. 37, 111; June Sp. Sess. P.A. 83-33, S. 9, 17; P.A. 86-201, S. 10.)

History: 1969 acts restated Subdivs. (9), (12) to (14), (19), (22), (24) to (26), (29), (31), (33), (35), (36), (38), (39), (43), (45), (48), (50) to (53), (55), (58), (61), (64), (68), (70) and (72) and added to introductory language and repealed Subdiv. (63); P.A. 73-157 specified $5,850,000 appropriation, deleted exception re exceeding limitations, removed limitations for specific enumerated projects and revised project descriptions in Subdivs. (6), (8), (9), (19), (20), (24), (25), (37), (41), (45) and (72); P.A. 75-564 limited Subdivs. (15), (18) and (54) re expenses incurred before July 1, 1975, and revised project descriptions in Subdivs. (15), (19), (24), (33) and (57); P.A. 76-332 revised project description in Subdiv. (9); P.A. 76-435 made technical changes; P.A. 77-351 limited Subdivs. (4), (55), (57) and (64) re expenses incurred before July 1, 1977, and revised project description in Subdiv. (9); P.A. 78-107 repealed Subdivs. (1) to (8), (10) to (19), (21) to (23), (25) to (39), (42), (45), (49) to (64) and (68) to (72); P.A. 78-336 revised project descriptions in Subdivs. (41) and (62) (rd.) and added Subdivs. (73) to (77); P.A. 79-631 made technical changes; June Sp. Sess. P.A. 83-33 added Subdivs. (78), (79) and (80) of Subsec. (a) and added Subsec. (b); P.A. 86-201 changed reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike.



Section 13a-198m - Authority of commissioner to proceed with projects.

The Commissioner of Transportation is authorized and directed, subject to approval by the Governor of allotment of funds therefor, forthwith to undertake and proceed with the projects described in section 13a-198l, and, to that end, the Commissioner of Transportation with respect to any such project is authorized to do and perform any act or thing regarding the projects which are mentioned or referred to in said section 13a-198l.

(1967, S.A. 315, S. 3; P.A. 73-157, S. 7; P.A. 75-564, S. 4, 7; P.A. 82-369, S. 26, 28.)

History: P.A. 73-157 replaced highway commissioner with commissioner of transportation and added reference to Sec. 13a-198k as replacement for reference to money available under “this act or any other law”; P.A. 75-564 made no substantive change; P.A. 82-369 deleted reference to Sec. 13a-198k, which was repealed by the same act.



Section 13a-198n - The Route 2-3 access road in East Hartford.

Notwithstanding any provision of the general statutes or any regulation issued pursuant to such statutes or any provision of any special act to the contrary, the Department of Transportation shall not construct the Route 2-3 access road in the vicinity of Forbes Street, East Hartford.

(P.A. 78-336, S. 4, 6.)



Section 13a-199 to 13a-210 - Definitions. Bonds. Preliminary requirements for issuance of bonds. Highway Commissioner may issue contracts. Issuance of bonds. Bond declaration. Treasurer to make bond declarations; general powers. Additional expressway bonds. General obligation bonds. Sale of bonds. Bonds not general obligations. Bonds legal investments.

Sections 13a-199 to 13a-210, inclusive, are repealed, effective October 1, 1997.

(1953, S. 1208d, 1213d–1215d, 1217d, 1226d, 1233d; 1955, S. 1213d–1215d, 1217d, 1227d, 1228d, 1231d, 1236d; June, 1955, 1213d–1215d, 1217d, 1226d–1228d, 1231d, 1233d, 1236d; 1957, P.A. 2, S. 1–3; 558, S. 1–5; 1958 Rev., S. 13-158, 13-163–13-165, 13-167, 13-176–13-178, 13-181, 13-183, 13-186(a), 13-189; 1959, P.A. 132, S. 16, 19, 21, 22, 25, 27; 1963, P.A. 226, S. 199–210; P.A. 73-675, S. 30, 44; P.A. 74-342, S. 28, 43; P.A. 75-568, S. 26, 45; P.A. 77-614, S. 19, 73, 610; P.A. 80-483, S. 60, 186; P.A. 85-613, S. 113, 154; P.A. 87-496, S. 70, 110; P.A. 96-180, S. 33, 142–146, 166; P.A. 97-62, S. 9.)



Section 13a-211 to 13a-214 - Anticipation notes. Use of receipts from tolls and charges. Additional Expressway Construction Fund. Expressway Reserve Fund.

Sections 13a-211 to 13a-214, inclusive, are repealed.

(1953, 1955, June, 1955, S. 1212d, 1216d, 1236d; 1957, P.A. 2, S. 3; 558, S. 4; 1958 Rev., S. 13-162(d)(e), 13-166, 13-186(b); 1959, P.A. 132, S. 17, 18, 26; 1963, P.A 226, S. 211–214; P.A. 73-675, S. 31, 32, 44; P.A. 74-342, S. 29, 30, 43; P.A. 75-568, S. 27, 28, 45; P.A. 85-613, S. 153, 154; P.A. 86-312, S. 20, 21; P.A. 91-407, S. 41, 42.)



Section 13a-215 to 13a-220 - Investment of funds. Pledges binding. Tax exemption. Agreement with bond holders. Committee to receive no compensation; majority action required. Prior covenants and contracts not affected.

Sections 13a-215 to 13a-220, inclusive, are repealed, effective October 1, 1997.

(1953, S. 1225d, 1234d, 1235d; 1955, S. 1225d, 1232d, 1235d, 1237d, 1239d; June, 1955, S. 1225d, 1232d, 1234d, 1235d, 1237d, 1239d; 1958 Rev., S. 13-175, 13-182, 13-184, 13-185, 13-187, 13-190; 1959, P.A. 132, S. 24; 409, S. 4; 1963, P.A. 226, S. 215–220; P.A. 73-675, S. 33, 44; P.A. 74-342, S. 31, 43; P.A. 96-180, S. 147, 166; P.A. 97-62, S. 9.)



Section 13a-221 to 13a-228 - Gold Star Memorial Bridge.

Sections 13a-221 to 13a-228, inclusive, are repealed.

(1949 Rev., S. 2309, 2310, 2316, 2317, 2319, 2321–2323; 1955, S. 1251d; 1958 Rev., S. 13-194, 13-195, 13-197–13-201; 1961, P.A. 478; 1963, P.A. 226, S. 221, 222, 224–228; 571; 1969, P.A. 768, S. 127; P.A. 73-675, S. 34, 44; P.A. 74-342, S. 42, 43.)



Section 13a-229 to 13a-234 - Hartford and East Hartford Bridge.

Sections 13a-229 to 13a-234, inclusive, are repealed.

(1949 Rev., S. 1243d, 2295, 2301, 2302, 2304; 1949, March, 1950, S. 1244d; 1957, P.A. 643, S. 1–4; 1958 Rev., S. 13-206–13-211; 1961, P.A. 400; 1963, P.A. 226, S. 229–234; P.A. 73-675, S. 35, 44; P.A. 74-342, S. 42, 43.)



Section 13a-235 to 13a-238 - Use of tolls. Bonds to be legal investments. Payment of bonds. Not to be affected by other acts.

Sections 13a-235 to 13a-238, inclusive, are repealed.

(1949 Rev., S. 2328, 2329, 2335, 2337; 1955, S. 1256d; 1958 Rev., S. 13-202–13-205; 1963, P.A. 226, S. 235–238; 1967, P.A. 374, S. 1; P.A. 73-675, S. 36, 44; P.A. 74-342, S. 32, 42, 43; P.A. 75-568, S. 29, 45; P.A. 91-407, S. 41, 42.)



Section 13a-239 - Bond issue.

(a) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-239 to 13a-246, inclusive, from time to time to authorize, in one or more series and in principal amounts not in the aggregate exceeding eight million dollars, the issuance of bonds of the state for financing all or any part of the cost of planning, designing, laying out, constructing, improving or equipping the project authorized by section 13a-32, including but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, such provision for interest on money borrowed therefor during or after construction as said commission may determine, and all administrative and other expenses properly attributable thereto.

(b) The bonds issued pursuant to said sections 13a-239 to 13a-246, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due and accordingly, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) All provisions of section 3-20, which are not inconsistent with the provisions of said sections 13a-239 to 13a-246, inclusive, or the exercise of any right or power granted hereby shall apply to all bonds authorized pursuant to said sections 13a-239 to 13a-246, inclusive.

(1961, P.A. 541, S. 2, 3, 8; 1963, P.A. 226, S. 239.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-240 - Request for bond authorization.

None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission, in its discretion, may require. Each series of said bonds shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the bonds of such series and a description of the purpose for which such bonds are authorized. Such description may specify a part or parts of the project but shall be sufficient if made merely by a reference to section 13a-32.

(1961, P.A. 541, S. 5; 1963, P.A. 226, S. 240; 1969, P.A. 768, S. 128.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-241 - Payment, maturity, interest.

All of said bonds of any such series shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear interest at such rate or different or varying rates and be payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration, conversion and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith.

(1961, P.A. 541, S. 6; 1963, P.A. 226, S. 241; 611, S. 2.)

History: 1963 acts changed maturity period from 40 to 30 years and restated previous provisions: See title history.



Section 13a-242 - Sale of bonds. Use of proceeds.

Except as otherwise expressly provided in sections 13a-239 to 13a-246, inclusive, all of said bonds shall be issued in accordance with section 3-20 and be sold at a price not less than the principal amount thereof plus accrued interest, and the proceeds of any sale of said bonds shall be deposited in a special fund and used and applied as provided in said section 3-20. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States.

(1961, P.A. 541, S. 7; 1963, P.A. 226, S. 242; P.A. 73-675, S. 37, 44; P.A. 75-568, S. 30, 45.)

History: 1963 act restated previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 replaced transportation fund with special fund.



Section 13a-243 - Appropriation of bond proceeds. Action of Transportation Commissioner.

By the filing as provided in section 13a-240 of a determination authorizing a series of bonds for a purpose described in said determination in accordance with said section 13a-240, the principal amount of said bonds shall be deemed to have been appropriated for said purpose, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to such purpose in amounts not in the aggregate exceeding the authorized principal amount of said bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(1961, P.A. 541, S. 9; 1963, P.A. 226, S. 243; 1969, P.A. 768, S. 129.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-244 - Federal aid.

For the purposes of sections 13a-239 to 13a-246, inclusive, “state moneys” means the proceeds of the sale of bonds authorized pursuant to said sections or of temporary notes issued in anticipation of the money to be derived from the sale of such bonds. With each request filed as provided in section 13a-240 for an authorization of bonds pursuant to said sections for financing all or any part of the project authorized by section 13a-32, there shall also be filed a certificate, signed in the same manner as such request, stating whether, in the opinion of the signer, all or any part of federal moneys then available or thereafter to be made available for costs in connection with the project should be added to the state moneys available or becoming available hereunder for the project. If the certificate so filed states that some amount of such federal moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal moneys then available or thereafter to be made available for costs in connection with the project may be added to any state moneys available or becoming available hereunder for the project and be used for the project as if constituting such state moneys, and any other federal moneys then available or thereafter to be made available in connection with the project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal law, be used by the Treasurer to meet principal of outstanding bonds issued pursuant to said sections 13a-239 to 13a-246, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to the project are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be authorized pursuant to subsection (a) of section 13a-239, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the moneys so invested.

(1961, P.A. 541, S. 10; 1963, P.A. 226, S. 244.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-245 - Excess funds.

Any balance of proceeds of sale of said bonds and federal moneys added to the state moneys available for the project in excess of the costs of the project shall be immediately reported to the Secretary of the Office of Policy and Management. Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such bonds after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, and any balance reported as in this section above provided, shall be deposited to the credit of the General Fund.

(1961, P.A. 541, S. 11; 1963, P.A. 226, S. 245; P.A. 73-675, S. 38, 44; P.A. 74-342, S. 33, 43; P.A. 75-568, S. 31, 45; P.A. 77-614, S. 19, 610.)

History: 1963 act restated previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 74-342 deleted reference to use of balance for payment of bond principal or interest; P.A. 75-568 replaced transportation fund with general fund; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management.



Section 13a-246 - Utilization of other funds.

Subject to the limitations referred to in section 13a-32, nothing in sections 13a-239 to 13a-246, inclusive, shall prevent expenditure for the project authorized by said section 13a-32 by the Commissioner of Transportation in accordance with law of more moneys than are mentioned in subsection (a) of section 13a-239.

(1961, P.A. 541, S. 16; 1963, P.A. 226, S. 246; 1969, P.A. 768, S. 130.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.






Chapter 241 - Miscellaneous Provisions

Section 13a-247 - Excavations and obstructions.

(a) No person, firm or corporation shall excavate within or under, or place any obstruction or substruction within, under, upon or over, or interfere with construction, reconstruction or maintenance of or drainage from, any state highway without the written permission of the commissioner. Said commissioner may fill in or close any such excavation or remove or alter any such obstruction or substruction, and the expense incurred by the commissioner in such filling or removing or altering shall be paid by the person, firm or corporation making such excavation or placing such obstruction or substruction, provided any excavation, obstruction or substruction existing within, under, upon or over any such highway on July 1, 1925, or, at the discretion of said commissioner, any excavation, obstruction or substruction made after said date without a permit or in violation of the provisions of a permit shall be removed or altered by the person, firm or corporation making or maintaining the same within thirty days from the date when said commissioner sends by registered or certified mail, postage prepaid, a notice to such person, firm or corporation, ordering such removal or alteration.

(b) Any person, firm or corporation violating any provision of subsection (a) of this section shall be fined not more than one hundred dollars for a first offense and not less than one hundred dollars or more than five hundred dollars for each subsequent offense.

(1949 Rev., S. 2250; 1958 Rev., S. 13-137; 1959, P.A. 26; 1963, P.A. 226, S. 247; 1967, P.A. 237; P.A. 03-115, S. 39; P.A. 04-257, S. 20.)

History: 1959 act added prohibition of interference with construction, reconstruction, maintenance or drainage; 1963 act restated previous provisions: See title history; 1967 act required removal of excavation, obstruction or substruction made after July 1, 1925, without permit or in violation of permit at commissioner's discretion; P.A. 03-115 divided existing provisions into Subsecs. (a) and (b) and made technical changes; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004.



Section 13a-248 - Payments to volunteer fire companies for calls on limited access highways, Berlin Turnpike and South Meadows Expressway and Route 8 in the Naugatuck State Forest.

Section 13a-248 is repealed, effective August 20, 2003.

(1959, P.A. 540, S. 1; 1961, P.A. 550; 1963, P.A. 226, S. 248; February, 1965, P.A. 592; 1967, P.A. 156; 1969, P.A. 607; 1971, P.A. 744; 750; P.A. 81-353, S. 4, 5; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 13a-249 - Erection of temporary buildings for purposes incidental to the construction and maintenance of highways.

The commissioner may erect temporary buildings upon land owned by the state and under the jurisdiction of the Department of Transportation for purposes incidental to the construction and maintenance of highways.

(1949 Rev., S. 2193; 1958 Rev., S. 13-78; 1963, P.A. 226, S. 249; 1969, P.A. 768, S. 131; P.A. 75-425, S. 49, 57; P.A. 03-115, S. 40.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway department with department of transportation; P.A. 75-425 removed commissioner's power to construct permanent buildings; P.A. 03-115 made a technical change.



Section 13a-250 - Use of labor of correctional institution inmates.

The warden of the Connecticut Correctional Institution, Somers, the warden of the John R. Manson Youth Institution, Cheshire or the Community Correctional Center Administrator, upon the requisition of the commissioner, may permit any inmate of any institution under said warden's or administrator's charge, other than a person serving a life sentence, to be employed in the construction of any highway or bridge, under the direction of said commissioner. Said warden or Community Correctional Center Administrator shall furnish necessary guards over prisoners while out of the custody of any such institution.

(1949 Rev., S. 2184; 1958 Rev., S. 13-71; 1963, P.A. 226, S. 250; 642, S. 11; 1969, P.A. 297; P.A. 86-186, S. 5; P.A. 87-282, S. 5; P.A. 03-115, S. 41.)

History: 1963 acts substituted state jail administrator for obsolete reference to county sheriff and restated previous provisions: See title history; 1969 act substituted “community correctional center” for “jail”; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 substituted “warden” for “superintendent” of the John R. Manson Youth Institution, Cheshire; P.A. 03-115 made a technical change for the purpose of gender neutrality.



Section 13a-251 - Maintenance of James H. MacDonald Memorial Park.

The commissioner may maintain, from funds available to the Department of Transportation, the James H. MacDonald Memorial Park in the town of Avon.

(1949 Rev., S. 2235; 1958 Rev., S. 13-102; 1963, P.A. 226, S. 251; 1969, P.A. 768, S. 132; P.A. 03-115, S. 42.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway department with department of transportation; P.A. 03-115 made a technical change.



Section 13a-252 - Certain ferries to be operated by state. Fees. Rocky Hill ferry deemed a state historic structure.

(a) The ferries crossing the Connecticut River, known as the Rocky Hill ferry and the Chester and Hadlyme ferry, shall be maintained and operated by the Commissioner of Transportation at the expense of the state. The rates of toll or the charges to be made for travel upon said ferries shall be fixed by the commissioner with the approval of the Secretary of the Office of Policy and Management. The commissioner may establish a discounted commuter rate for travel upon said ferries.

(b) All expense of maintenance, repairs and operation of said ferries shall be paid by the Comptroller on vouchers of the commissioner. The commissioner shall include in his report to the General Assembly a report of the receipts and expenditures incidental to the control and maintenance of said ferries. Said Rocky Hill ferry shall be maintained as a state historic structure and shall be so marked with an appropriate plaque by the commissioner in cooperation with the Department of Economic and Community Development.

(1949 Rev., S. 2349; 1951, S. 1277d; 1958 Rev., S. 13-99; 1963, P.A. 226, S. 252; 1969, P.A. 768, S. 133; P.A. 73-441; 73-675, S. 39; P.A. 74-342, S. 34, 43; P.A. 75-568, S. 32, 45; P.A. 77-614, S. 19, 610; June 30 Sp. Sess. P.A. 03-3, S. 40; June 30 Sp. Sess. P.A. 03-6, S. 210(e); Sept. 8 Sp. Sess. P.A. 03-1, S. 8; P.A. 04-20, S. 3; 04-143, S. 7; 04-205, S. 5; May Sp. Sess. P.A. 04-1, S. 30; P.A. 11-48, S. 164.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 73-441 added provision re Rocky Hill Ferry's status as state historic structure; P.A. 73-675 replaced highway fund with transportation fund; P.A. 74-342 replaced reference to Sec. 4-32 with reference to Sec. 13b-61; P.A. 75-568 deleted reference to deposits of receipts in transportation fund in accordance with Sec. 13b-61; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; June 30 Sp. Sess. P.A. 03-3 added provisions re rates of tolls or charges, effective August 20, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced Connecticut Historical Commission with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 divided existing provisions into Subsecs. (a) and (b) and amended Subsec. (a) to authorize a discounted commuter rate, effective September 10, 2003; P.A. 04-143 amended Subsec. (a) to eliminate rate increases effective after August 20, 2003, effective May 21, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 13a-253 - State dock at East Haddam.

(a) The commissioner may repair, maintain and operate the dock on the east bank of the Connecticut River, known as the “Opera House Dock”, in the town of East Haddam, as a public convenience. The commissioner may make regulations, consistent with the welfare, safety and convenience of the public, for the use of said dock and may establish and from time to time revise rates for dockage fees and collect such fees.

(b) Any person who violates any regulation established as provided in this section shall be fined not more than fifty dollars.

(1949 Rev., S. 2214; 1949, S.A. 246; 1958 Rev., S. 13-98; 1963, P.A. 226, S. 253; 1971, P.A. 664; P.A. 73-675, S. 40, 44; P.A. 75-568, S. 33, 45; P.A. 76-435, S. 51, 82.)

History: 1963 act replaced previous provisions: See title history; 1971 act deleted Subsec. (a) re state dock at Guilford and incorporated its provisions in Subsec. (b) redesignated as (a), redesignated Subsec. (c) as Subsec. (b), increasing fine from $10 to $50; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 deleted references to Guilford dock and to deposit of dockage fees in transportation fund; P.A. 76-435 made technical corrections.

Cited. 124 C. 35.



Section 13a-254 - Renaming of memorial highways.

When a state highway which has been given a name by act of the General Assembly has been reconstructed, relocated or renumbered, the commissioner may apply such name to such reconstructed, relocated or renumbered section except when the commissioner determines that such name applies exclusively, because of personal or historical association, to the highway as originally constructed.

(1949 Rev., S. 2211; 1958 Rev., S. 13-95; 1963, P.A. 226, S. 254; P.A. 03-115, S. 43.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made a technical change for the purpose of gender neutrality.



Section 13a-254a - Ella T. Grasso Turnpike named.

The portion of the state highway designated as Connecticut Route 75 running from the southern border of the Windsor Locks town line to the northern border of the Windsor Locks town line shall be named the Ella T. Grasso Turnpike.

(P.A. 81-463, S. 5, 10.)



Section 13a-255 - Establishment of a Connecticut coordinate system.

(a) Designation of systems. Publication of descriptions. The systems of plane coordinates which have been established by the National Geodetic Survey created by the National Ocean Service, formerly the United States Coast and Geodetic Survey, or its successors, or the Connecticut Geodetic Survey for purposes of defining and stating the geographic positions or locations of points on the surface of the earth within the state of Connecticut shall hereafter be known and designated as the Connecticut Coordinate System of 1927 and the Connecticut Coordinate System of 1983. In any land description in which such system is used, it shall be designated the “Connecticut Coordinate System of 1927” or the “Connecticut Coordinate System of 1983”, whichever is applicable. A detailed description of each system shall be published by the Commissioner of Transportation.

(b) Maintenance. Said systems shall be designated as the Connecticut coordinate systems, and said commissioner shall be responsible for their extension, revision and maintenance.

(c) Definitions. The following definition by the National Ocean Service is adopted: The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point, shall consist of two distances expressed in U.S. survey feet and decimals of a foot. One of these distances, to be known as the “N-coordinate”, shall give the position in a north and south direction; the other, to be known as the “E-coordinate”, shall give the position in an east and west direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Geodetic Survey created by the National Ocean Service, formerly the United States Coast and Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in this section.

(1) “The Connecticut Coordinate System of 1927” is defined as follows: A Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 41 degrees 52 minutes and 41 degrees 12 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 72 degrees 45 minutes west of Greenwich and the parallel 40 degrees 50 minutes north latitude. This origin is given the coordinates: X=600,000 and Y=0 feet.

(2) “The Connecticut Coordinate System of 1983” is defined as follows: A Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 41 degrees 52 minutes and 41 degrees 12 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 72 degrees 45 minutes west of Greenwich and the parallel 40 degrees 50 minutes north latitude. This origin is given the coordinates: N=500,000 feet and E=1,000,000 feet.

(d) Use of names. The use of the term “Connecticut Coordinate System of 1927” or “the Connecticut Coordinate System of 1983” on any map, report of survey or other document shall be limited to coordinates based on the Connecticut coordinate systems, as defined in subsection (c).

(e) Description. For the purposes of describing the location of any survey station or land boundary corner in the state of Connecticut, it shall be considered a complete, legal and satisfactory description of such location to give the position of said survey station or land boundary corner on the system of plane coordinates, as defined in this section.

(f) Interpretation. Nothing contained in this section shall require descriptions of real estate to be based only on either of the Connecticut coordinate systems.

(g) Entry upon private property. Said commissioner or his agent or agents may enter upon private property for the purpose of surveying, establishing or maintaining the survey. He shall use care so that no unnecessary damage shall result to any private property and the state shall be liable to the owner of such property for any damage so caused.

(h) Final date for use of 1927 system. The Connecticut Coordinating System of 1927 shall not be used for new mapping after December 31, 1996; the Connecticut Coordinate System of 1983 shall be the sole system for new mapping after said date.

(1949 Rev., S. 2212; 1958 Rev., S. 13-97; 1963, P.A. 226, S. 255; 1969, P.A. 768, S. 134; P.A. 86-68; P.A. 91-53; P.A. 03-115, S. 44.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 86-68 amended Subsec. (c) by changing the X coordinate from 600,000 feet to 1,000,000 feet and by changing the Y coordinate from 0 feet to 500,000 feet; P.A. 91-53 redefined the Connecticut coordinate system by establishing a coordinate system of 1927 and a coordinate system of 1983 and added a new Subsec. (h) re date by which the coordinate system of 1983 shall be the sole system for mapping; P.A. 03-115 amended Subsec. (a) to include the systems of plane coordinates established by the Connecticut Geodetic Survey in the Connecticut Coordinate System, effective June 18, 2003.



Section 13a-256 - Highway research program.

For each fiscal year, there may be allocated two hundred fifty thousand dollars out of funds available to the commissioner not otherwise specifically allocated, to be used for a continuing joint highway research program. The commissioner and the president of The University of Connecticut may make agreements to establish such controls as may be mutually agreeable for the determination of the research to be undertaken in accordance with such program and to determine their respective responsibilities relative to administration, financing and the publication of findings. If suitable agreements can be entered into prior to the time that allocation of funds for any fiscal year is made, said commissioner may furnish the funds to continue such program from funds next to be allocated. Funds remaining unexpended at the end of each fiscal year shall revert to the unappropriated funds available to the commissioner.

(1961, P.A. 495; 1963, P.A. 226, S. 256; P.A. 86-300, S. 1, 3; P.A. 03-115, S. 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-300 increased allocation for research program from $50,000 to $250,000; P.A. 03-115 made technical changes.



Section 13a-257 - Contractor not immune from liability.

The immunity of the state from liability for damage or injuries incurred on a highway or bridge closed under the provisions of sections 13a-115 and 13a-145 shall not extend to any contractor performing work for the state on such highway or bridge.

(1963, P.A. 144.)



Section 13a-258 - Maintenance of sidewalks pending completion of highway project.

The Commissioner of Transportation shall maintain any sidewalk, including the removal of snow and ice, abutting property acquired for highway purposes, from the date of acquisition until the section of highway for which the property was acquired is completed. The commissioner may agree with the municipality in which such sidewalk is located that it perform such maintenance of, and removal of snow and ice from, such sidewalk as the commissioner deems necessary and reimburse the municipality for the expense thereof; provided such agreement shall not, for the purposes of section 13a-144, release the commissioner from the duty to maintain such sidewalk. Any person using such sidewalk shall do so at such person's own risk when such sidewalk is posted in accordance with section 13a-115.

(1963, P.A. 537; 1969, P.A. 768, S. 135; P.A. 03-115, S. 46.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 03-115 made technical changes for the purpose of gender neutrality.

Cited. 44 CA 651.

Cited. 44 CS 389.



Section 13a-259 - Permits for filming on highways and property of the Department of Transportation. Liability.

The Commissioner of Transportation, following the presentment of a state film permit by a person pursuant to subsection (c) of section 32-1u, may issue a filming permit, on a form required by the commissioner, to such person seeking to create photographs, moving images, footage and sound recordings for commercial, entertainment or advertising purposes upon any state highway right-of-way or state real property under the custody and control of the Department of Transportation. No liability shall accrue to the state or any agency or employee of the state for any injuries or damages to any person or property that may result, either directly or indirectly, from the filming activities of the permittee on state real property or state highway right-of-way. The commissioner shall develop any such permit in consultation with the Commissioner of Economic and Community Development.

(P.A. 13-277, S. 4; P.A. 16-200, S. 2.)

History: P.A. 16-200 added “, following the presentment of a state film permit by a person pursuant to subsection (c) of section 32-1u,”, deleted provision re insurance coverage and made a conforming change.









Title 13b - Transportation

Chapter 242 - Department of Transportation

Section 13b-1 - Short title: State Transportation Act.

This chapter shall be known as and may be cited as the “State Transportation Act”.

(1969, P.A. 768, S. 1.)



Section 13b-2 - Definitions.

The following terms, when used in this chapter shall have the following meanings, unless the context otherwise requires:

(1) “Aeronautics”, “air navigation facility”, “airport” and “restricted landing area” have the meanings provided in section 15-34;

(2) “Bureau” means any of the operating bureaus established in the department pursuant to the provisions of section 4-8;

(3) “Commissioner” means the Commissioner of Transportation appointed pursuant to this chapter;

(4) “Department” means the Department of Transportation established pursuant to this chapter;

(5) “Highway”, “state highway” and “limited access state highway” have the meanings provided in section 13a-1;

(6) “Motor carrier” means any person who operates motor vehicles over the highways of this state, whether over regular or irregular routes, in the transportation of passengers or property, or any class or classes thereof, for hire by the general public or for hire under special and individual contracts;

(7) “Person” may include the United States, any state, or any agency, instrumentality, department or officer thereof;

(8) “State highway system” has the meaning provided in sections 13a-14 and 13a-15;

(9) “Transportation” means any form of transportation for persons or goods within, to or from the state, whether by highway, air, water, rail or any other means;

(10) “Fare inspector” means an employee of (A) the department designated by the commissioner, or (B) a third-party contractor employed by the department, whose duties are to inspect tickets, passes or other documentation required to show compliance by the passenger with the fare payment requirements of state-owned or controlled bus public transportation service when the fare payment is off board or a combination of off board and on board such bus.

(1969, P.A. 768, S. 2; P.A. 75-247, S. 1, 4; P.A. 77-614, S. 549, 610; P.A. 03-115, S. 47; P.A. 14-122, S. 103; 14-199, S. 1.)

History: P.A. 75-247 substituted “public transportation” for “rail and motor carrier services” in Subsec. (b); P.A. 77-614 deleted recital of bureau names and added reference to Sec. 4-8, (qualifications, duties and powers of department heads), effective January 1, 1979; P.A. 03-115 substituted numeric Subdiv. designators for alphabetic Subsec. designators; P.A. 14-122 made technical changes in Subdivs. (1), (5), (8) and (9); P.A. 14-199 added Subdiv. (10) defining “fare inspector”.



Section 13b-3 - Department of Transportation. Appointment of commissioner.

There shall be a Department of Transportation which shall be responsible for all aspects of the planning, development, maintenance and improvement of transportation in the state. The department head shall be the Commissioner of Transportation, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed.

(1969, P.A. 768, S. 3.)



Section 13b-4 - Powers and duties of commissioner.

The commissioner shall have the following general powers, duties and responsibilities:

(1) To coordinate and develop comprehensive, integrated transportation policy and planning to include a long-range master plan of transportation for the state;

(2) To coordinate and assist in the development and operation of a modern, safe, efficient and energy-conserving system of highway, mass transit, marine and aviation facilities and services;

(3) To promote the coordinated and efficient use of all available and future modes of transportation;

(4) To study commuter and urban travel and in cooperation with federal, regional and local agencies and persons to formulate and implement plans and programs to improve such travel;

(5) To study means of providing facilities for parking motor vehicles so as to encourage travel by the combination of motor vehicle and other modes of transportation and in cooperation with federal, regional and local agencies and persons to formulate and implement plans and programs for this purpose;

(6) To study means of improving transportation safety and to formulate and implement plans and programs and adopt regulations, in accordance with chapter 54, for this purpose;

(7) To cooperate with federal, state, interstate and local agencies, organizations and persons performing activities relating to transportation;

(8) To exercise and perform such other duties and responsibilities as may be conferred under this chapter and title 13a or as may otherwise be conferred by law;

(9) To prepare a plan setting forth a recommendation for a restructured system of regional transit districts within the state. Said plan shall be based on: (A) Established patterns of commuter traffic within the state; (B) federal requirements for receiving aid under the Urban Mass Transportation Act of 1964; and (C) present planning regions. On or before February 1, 1978, the commissioner shall present such plan to the General Assembly;

(10) To prepare pertinent reports, including but not limited to, detailed reports of energy use analysis by mode of transportation;

(11) To provide for the planning and construction of any capital improvements and the remodeling, alteration, repair or enlargement of any real asset that may be required for the development and operation of a safe, efficient system of highway, mass transit, marine and aviation transportation, provided (A) the acquisition, other than by condemnation, or the sale or lease, of any property that is used for such purposes shall be subject to the review and approval of the State Properties Review Board in accordance with the provisions of subsection (f) of section 4b-3, and (B) any contract for the planning, construction, remodeling, alteration, repair or enlargement of any public building which is estimated to cost more than five hundred thousand dollars shall be advertised and awarded in accordance with section 13b-20n; and

(12) To participate, subject to the availability of funds, in transit-oriented development projects at or near transit facilities.

(1969, P.A. 768, S. 4; P.A. 77-33, S. 2; 77-614, S. 550, 610; P.A. 81-421, S. 3, 9; P.A. 82-446, S. 3, 4; P.A. 83-587, S. 27, 96; P.A. 91-124, S. 3; P.A. 03-115, S. 48; 03-215, S. 13; June Sp. Sess. P.A. 07-7, S. 94; P.A. 11-84, S. 20.)

History: P.A. 77-33 added new Subsec. (j) providing for preparation of plan for restructured regional transit districts to be presented by February 1, 1978; P.A. 77-614 added new Subsec. (k) providing for preparation of reports, substituted “integrated” for “balanced” in Subsec. (a), and added “energy conserving” as a qualification in Subsec. (b), effective January 1, 1979; P.A. 81-421 expanded the powers of the commissioner to include the planning and construction of capital improvements related to highway, mass transit, marine and aviation transportation while maintaining the role of the state properties review board; P.A. 82-446 clarified the role of the state properties review board in approving contracts with architects or engineers; P.A. 83-587 made a technical amendment, restoring language inadvertently dropped in the printing of the statutes; P.A. 91-124 in Subdiv. (12) deleted the requirement that the properties review board approve selection of and contract with any architect or engineer; P.A. 03-115 amended Subdivs. (6), (10) and (11) to make technical changes; P.A. 03-215 amended Subdiv. (12) to designate existing proviso as Subpara. (A) and add Subpara. (B) re the advertisement and award of public building contracts valued over $500,000, effective October 1, 2004; June Sp. Sess. P.A. 07-7 added Subdiv. (13) re transit-oriented development projects, effective November 2, 2007; P.A. 11-84 deleted former Subdiv. (7) re study of airport operations and redesignated existing Subdivs. (8) to (13) as Subdivs. (7) to (12), effective July 1, 2011.

See chapter 244 re motor buses.

See chapter 244a re taxicabs.

See chapter 244b re motor vehicles in livery service.

See chapter 245 re railroads and railways.

See chapter 245a re railroad construction and location.

See chapter 245b re railroad operations.

See Sec. 3-6d re highway safety programs.

See Sec. 7-136i re preliminary review of municipal petitions, applications or permit requests.

See Sec. 13a-95a re award of contracts to small business concerns owned and controlled by socially and economically disadvantaged individuals.

See Secs. 13b-79kk, 13b-79ll re transit-oriented development projects.

See Sec. 14-270e re duty of commissioner to establish and report on program for operation of weigh stations.

See Sec. 23-42 et seq. re railroad fire hazards.

State, not town, is liable for defect in a state or state aid highway. 94 C. 542, 595; 105 C. 360. Former statute cited. 124 C. 35; Id., 677; 125 C. 413, 418; Id., 506; 150 C. 374. Cited. 186 C. 300.

Cited. 25 CA 468.

State, not town, liable for damages resulting from nuisance on state aid and trunk line highway. 6 CS 116. Town, not state, liable for special damages resulting from change of grade on state aid highway. 8 CS 447; 12 CS 115.



Section 13b-4a - Certifications to enable nonprofit corporations and associations to participate in the Urban Mass Transportation Act; regulations.

The Commissioner of Transportation may, at the request of any nonprofit corporation or association providing transportation services to the elderly or handicapped in this state, certify, to the extent necessary for such corporation or association to apply for and receive federal funds for the purchase and maintenance of buses, vans and radiodispatch equipment under the provisions of the Urban Mass Transportation Act, that such nonprofit corporation or association is providing transportation services for the elderly and handicapped in this state. Said commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the purposes of this section.

(P.A. 77-207.)



Section 13b-4b - Commissioner's duties and responsibilities re railroads.

Wherever the term “Public Utilities Regulatory Authority” occurs or is referred to in chapters 245, 245a and 245b relating to the duties and responsibilities of said authority, it shall be deemed to mean or refer to the Commissioner of Transportation.

(P.A. 77-614, S. 571, 610; P.A. 80-483, S. 61, 186; P.A. 11-80, S. 10.)

History: P.A. 80-483 deleted “with the exception of section 16-141”; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See chapter 245 re railroads and railways.

See chapter 245a re railroad construction and location.

See chapter 245b re railroad operations.

See Sec. 23-42 et seq. re railroad fire hazards.



Section 13b-4c - Certifications re transportation programs for elderly or handicapped.

Notwithstanding any section of the general statutes to the contrary, no state agency, other than the Department of Transportation, shall expend funds in support of, or make state property available for use in, any transportation program for the elderly or the handicapped unless the Commissioner of Transportation certifies, in writing, that: (1) The commissioner has reviewed and concurs in such expenditure or use; (2) such expenditure or use is consistent with the transportation policies of the state; and (3) such expenditure or use will not result in the unnecessary duplication of service. The provisions of this section shall not apply to any transportation service not available to the general public that is provided by any such program.

(P.A. 85-428, S. 7, 10; P.A. 02-123, S. 3.)

History: P.A. 02-123 made a technical change for purposes of gender neutrality and exempted from provisions of section any transportation service not available to the general public, effective June 7, 2002.



Section 13b-4d - Commissioner's power to declare a state of emergency.

(a) Notwithstanding any other provision of the general statutes, the Commissioner of Transportation may declare a state of emergency and may employ, in any manner, such assistance as he may require to restore any railroad owned by the state or any of its subdivisions or the facilities, equipment or service of such railroad, or any transit system or its facilities, equipment or service, or any airport when: (1) A railroad system owned by the state or any of its subdivisions or any of the facilities or equipment of such railroad system is deemed by the commissioner to be in an unsafe condition or when there is an interruption of essential railroad services, whether or not such system or any of its facilities or equipment is physically damaged; (2) a transit facility owned by the state or any of its subdivisions or the equipment of such facility is damaged as a result of a natural disaster or incurs substantial casualty loss which results in what is deemed by the commissioner to be an unsafe condition or when there is an interruption of essential transit services; or (3) an airport owned or operated by the state or any of its subdivisions or the equipment of such airport is damaged as a result of a natural disaster or incurs substantial casualty loss which results in what is deemed by the commissioner to be an unsafe condition or when there is an interruption of essential transit services.

(b) When a privately-owned railroad system, its facility or equipment is damaged as a result of a natural disaster or incurs substantial casualty loss which results in an unsafe condition or the interruption of essential railroad service, the railroad company may request the commissioner to declare a state of emergency, and said commissioner may comply with such request and may provide assistance to such railroad company in any manner he deems necessary to restore said railroad system, facility, equipment or service.

(P.A. 94-188, S. 23, 30; P.A. 07-232, S. 8.)

History: P.A. 94-188, Sec. 23, effective June 2, 1994; P.A. 07-232 amended Subsec. (a) by adding provisions re declaration of state of emergency with respect to airports, effective July 11, 2007.



Section 13b-5 to 13b-9 - Deputy commissioner. Departmental organization. Deputy commissioners of bureaus. Bureau of Planning and Research. Bureau of Administration.

Sections 13b-5 to 13b-9, inclusive, are repealed.

(1969, P.A. 768, S. 5–7, 16, 51; P.A. 75-247, S. 2, 4; P.A. 77-614, S. 609, 610.)



Section 13b-10 - Employees.

The commissioner may, subject to the provisions of chapter 67, employ such agents, assistants and employees as he deems necessary to carry out his duties and responsibilities. He may retain and employ other consultants and assistants on a contract or other basis for rendering legal, financial, technical or other assistance and advice.

(1969, P.A. 768, S. 8.)



Section 13b-10a - Transfer of employees connected with livery service.

The employees formerly assigned duties connected with livery service under chapter 244b shall be transferred from the Public Utilities Regulatory Authority to the Department of Transportation pursuant to section 4-38d.

(P.A. 80-372, S. 6; 80-482, S. 3, 40, 345, 348; P.A. 11-80, S. 1.)

History: P.A. 80-482 deleted “division of public utility control within the department of business regulation” and substituted “department of public utility control”; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13b-11 - Connecticut Transportation Authority.

Section 13b-11 is repealed.

(1969, P.A. 768, S. 9; P.A. 75-572, S. 1, 5.)



Section 13b-11a - Connecticut Public Transportation Commission.

Section 13b-11a is repealed, effective July 1, 2013.

(P.A. 75-572, S. 2, 5; P.A. 77-7; 77-33, S. 1; 77-35; 77-208; 77-614, S. 551, 610; P.A. 79-226; P.A. 83-487, S. 2, 33; P.A. 85-317, S. 1; P.A. 86-235; P.A. 90-219, S. 16; P.A. 98-222, S. 1; P.A. 99-265, S. 3; June 30 Sp. Sess. P.A. 03-4, S. 8; P.A. 11-61, S. 20; 11-80, S. 1; P.A. 13-299, S. 95.)



Section 13b-11b - State-wide transportation goals. Report.

(a) It shall be the state-wide goal: (1) To increase passenger vehicle occupancy levels and the use of public transportation, (2) to increase average occupancy levels to one and two-tenths persons per car by the year 2000, and (3) to increase the use of public transportation and ride sharing so that at least ten per cent of all trips between home and places of employment occur in vehicles occupied by more than one person by the year 2000.

(b) On or before January 1, 1991, the Department of Transportation shall report to the General Assembly on a strategy necessary to increase passenger vehicle occupancy levels to one and one-quarter persons per car by the year 2010.

(P.A. 90-219, S. 17; P.A. 13-277, S. 68; 13-299, S. 10; May Sp. Sess. P.A. 16-3, S. 110.)

History: P.A. 13-277 restored former Subsec. (b) re monitoring of progress by Connecticut Public Transportation Commission and restored former designation of Subsec. (b) as Subsec. (c), effective July 1, 2013; P.A. 13-299 made a technical change in Subsec. (a), deleted former Subsec. (b) re monitoring of progress by Connecticut Public Transportation Commission and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2013; May Sp. Sess. P.A. 16-3 deleted former Subsec. (b) re monitoring of progress by Connecticut Public Transportation Commission and redesignated existing Subsec. (c) re report to General Assembly as Subsec. (b), effective July 1, 2016.



Section 13b-11c - Connecticut Public Transportation Commission.

Section 13b-11c is repealed, effective July 1, 2016.

(P.A. 13-277, S. 74; May Sp. Sess. P.A. 16-3, S. 209.)



Section 13b-12 and 13b-13 - Connecticut Aeronautics Commission. Steamship Terminals Commission.

Sections 13b-12 and 13b-13 are repealed.

(1969, P.A. 768, S. 10, 11; 1972, P.A. 134, S. 6; 238, S. 3.)



Section 13b-13a - Connecticut Bicycle and Pedestrian Advisory Board.

(a) There is established a Connecticut Bicycle and Pedestrian Advisory Board which shall be within the Department of Transportation for administrative purposes only.

(b) The board shall consist of eleven members appointed as follows: The Governor shall appoint five members and the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate shall each appoint one member. The members shall be electors of the state and have a background and interest in issues pertaining to walking and bicycling, one of whom shall be a representative of an organization interested in the promotion of bicycling, one of whom shall be a representative of an organization interested in the promotion of walking, one of whom shall be an owner or manager of a business engaged in the sale or repair of bicycles, one of whom shall be a representative of visually impaired persons, one of whom shall be a representative of mobility impaired persons, one of whom shall be a representative of transit workers and one of whom shall be a person sixty years of age or older.

(c) All members shall serve for a term of four years, except that of the members first appointed by the Governor, three members shall serve for an initial term of two years and two members shall serve for an initial term of three years. Any vacancy in the membership of the board shall be filled by the appointing authority for the unexpired term. Members shall receive no compensation for their services.

(d) The board shall, at its first meeting and annually thereafter, select a chairperson, vice-chairperson and secretary from among its members. The board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of the members.

(e) The duties of the board shall include, but not be limited to, examining the need for bicycle and pedestrian transportation, promoting programs and facilities for bicycles and pedestrians in this state, and advising appropriate agencies of the state on policies, programs and facilities for bicycles and pedestrians.

(f) The board may apply for and accept grants, gifts and bequests of funds from other states, federal and interstate agencies, independent authorities and private firms, individuals and foundations, for the purpose of carrying out its responsibilities.

(g) The Department of Transportation shall assist the board in carrying out its responsibilities by making available department reports and records related to the board's responsibilities and, within available appropriations, printing the board's annual report, distributing copies of such report and mailing notices of the board's meetings.

(h) Not later than January 15, 2010, and annually thereafter, the board shall submit a report, in accordance with section 11-4a, to the Governor, the Commissioner of Transportation and the joint standing committee of the General Assembly having cognizance of matters relating to transportation on (1) the progress made by state agencies in improving the environment for bicycling and walking in this state, (2) recommendations for improvements to state policies and procedures related to bicycling and walking, and (3) specific actions taken by the Department of Transportation in the preceding year that affect the bicycle and pedestrian environment.

(P.A. 09-154, S. 2.)

History: P.A. 09-154 effective July 1, 2009.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 13b-14 - Long-range planning.

Comprehensive long-range planning concerning the future transportation needs of the state shall be coordinated and performed by the department under the direction and supervision of the commissioner, shall be directed to all available and future modes of transportation including but not limited to transportation by highway, air, water and rail, and shall be designed to assure a modern, safe and efficient system of transportation facilities and services.

(1969, P.A. 768, S. 15.)



Section 13b-14a - Funding for hazard elimination activities.

The Department of Transportation shall allocate annually any amount transferred to the Section 402 Highway Safety Grant Program, under the provisions of 23 USC 154, for hazard elimination activities eligible for funding under 23 USC 152. Two hundred thousand dollars of such amount shall be allocated by said department during the fiscal year ending June 30, 2005, for system hardware, software licenses and configuration and installation costs for a video incident responder system to disseminate video transmissions from the Interstate 95 video camera network to authorized law enforcement and emergency service personnel to better coordinate responses to highway incidents.

(P.A. 04-143, S. 34.)

History: P.A. 04-143 effective July 1, 2004.



Section 13b-15 - Master transportation plan.

Section 13b-15 is repealed, effective July 1, 2013.

(1969, P.A. 768, S. 17; P.A. 73-451, S. 2, 3; P.A. 79-23; 79-449, S. 5, 7; P.A. 88-297, S. 15; P.A. 90-230, S. 19, 101; P.A. 91-216, S. 1; P.A. 92-204, S. 1; P.A. 96-222, S. 3; P.A. 98-222, S. 2; P.A. 00-148, S. 6; P.A. 10-159, S. 1; P.A. 13-277, S. 81.)



Section 13b-15a - Hartford-New Britain busway project.

The Commissioner of Transportation may designate the Hartford-New Britain busway project to be accomplished on a total cost basis. If the commissioner designates the Hartford-New Britain busway project as a total cost basis project, the commissioner may enter into a single contract with a private developer, which includes such project elements as engineering design and construction. The contract for said project shall be based on competitive proposals received by the commissioner, who shall give notice of the project and specifications for the project, by advertising, at least once, in a newspaper having a substantial circulation in the Hartford-New Britain area. Award of the total cost contract shall be based on qualifications, technical merit of the proposals and cost. The commissioner shall determine all criteria, requirements and conditions for such proposals and award and shall have sole responsibility for all other aspects of the contract. If applicable, the contract shall state clearly the responsibilities of the developer to deliver a completed and acceptable project on a date certain and the maximum cost of the project.

(P.A. 01-105, S. 5.)



Section 13b-16 - Assessment of modes of transportation. Experimental projects.

(a) On or before September first in the even-numbered year of each biennium, the commissioner shall conduct and complete an assessment of the several modes of transportation in the state, in which the commissioner shall evaluate the adequacy of the facilities and services connected with each such mode and shall determine the needs of the state transportation system. The commissioner shall consider the plans and recommendations prepared by the various boards, councils and commissions that have statutory responsibilities pertaining to the various modes of transportation in Connecticut. The commissioner shall also consider reports, studies, findings and recommendations presented in reports, plans, surveys, and studies relating to transportation prepared for or by any state agency or for or by the state's regional planning organizations.

(b) The commissioner may engage in experimental projects relating to any available or future mode of transportation, including but not limited to, high speed rail service, the development of heliports and any means of improving existing transportation facilities and services. The commissioner may be assisted by the boards, councils, commissions, state agencies and regional planning organizations referred to in subsection (a) of this section, in connection with any such project.

(1969, P.A. 768, S. 18; 1972, P.A. 134, S. 1; 238, S. 1; P.A. 75-572, S. 3, 5; P.A. 83-487, S. 3, 33; P.A. 00-148, S. 7; P.A. 10-159, S. 2; P.A. 13-277, S. 25.)

History: 1972 acts deleted in Subsec. (a) “the Connecticut aeronautics commission”, “aeronautics”, “the steamship terminals commission” and “harbors and harbor facilities” where they appear; P.A. 75-572 inserted in Subsec. (a) the word “public” in “Connecticut Transportation Authority” before the word “transportation”; P.A. 83-487 amended section to reflect change in structure and name of Connecticut Public Transportation Authority; P.A. 00-148 amended Subsec. (a) by replacing the annual requirement for revision of the comprehensive long-range master transportation plan with a biennial revision requirement and making a technical change for the purpose of gender neutrality; P.A. 10-159 amended Subsec. (a) to replace requirement that commissioner conduct and complete “investigation and study” of modes of transportation on or before September first annually with requirement re “assessment” of such modes on or before September first in the even-numbered year of each biennium, and to replace requirement re consultation with Connecticut Public Transportation Commission with requirement re consideration of plans and recommendations of various boards, councils and commissions with statutory responsibilities re transportation and reports, studies, findings and recommendations of state agencies and regional planning organizations, and amended Subsec. (b) to authorize assistance by various entities referred to in Subsec. (a), effective June 21, 2010; P.A. 13-277 amended Subsec. (a) to delete provision re use of the assessment in the master transportation plan, effective July 1, 2013.



Section 13b-16a - Definitions. Public transportation analysis.

(a) As used in this section:

(1) “Public transportation” includes, but is not limited to, rail service and fixed route bus service;

(2) “Paratransit” includes, but is not limited to, carpooling and vanpooling; and

(3) “Traffic management program” includes, but is not limited to, employer incentives to promote carpooling, vanpooling and public transportation.

(b) The Department of Transportation shall include, as part of its alternative analysis for all new multilaned expressways on new locations, an analysis of public transportation, paratransit or traffic management program options as part of each alternative.

(P.A. 90-219, S. 15; P.A. 03-115, S. 49.)

History: P.A. 03-115 added new Subsec. (a) re definitions, designated existing provisions as Subsec. (b) and amended same to make a technical change and delete former definitions.



Section 13b-16b - Southwest Corridor Action Council.

Section 13b-16b is repealed, effective July 1, 2013.

(P.A. 98-119, S. 2; P.A. 13-299, S. 95.)



Section 13b-16c - Commissioner's power to sit on a consortium or trade organization board.

(a) The Commissioner of Transportation, or his designee, may sit as a member of the board of a consortium or trade organization organized as a nonstock, nonprofit corporation pursuant to chapter 602 or any similar law of another state, for the purpose of coordinating public or private sector transportation systems to provide: (1) The highest possible quality of transportation services at the lowest practicable cost to all persons needing such services; (2) the most advanced coordinated programs possible in transportation services; (3) the coordination of transportation services to eliminate duplication and incomplete coverage in the provision of such services; (4) the greatest possible state-wide, regional or national integration of transportation service programs; and (5) the education of the public of the transportation needs of the state and the goals of the consortium or trade organization which address such transportation needs.

(b) The commissioner, or his designee, may enter into such contracts and other agreements to further the purposes of each consortium or trade organization organized in accordance with subsection (a) of this section, and as contained in each consortium's or trade organization's certificate of incorporation, provided nothing contained in the certificate of incorporation of each such consortium or trade organization shall obligate the commissioner, or his designee, sitting as a member of the board of the consortium or trade organization, to undertake, or participate in, any activity which the commissioner, or his designee, acting in his sole discretion, determines to be in violation of the general statutes.

(P.A. 98-91, S. 1, 9.)

History: P.A. 98-91 effective May 22, 1998.



Section 13b-17 - Regulations re conduct of business. Delegation of duties and responsibilities. Regulations re application fees.

(a) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, for the efficient conduct of the business of the department. The commissioner may delegate (1) to the Deputy Commissioner of Transportation any of the commissioner's duties and responsibilities; (2) to the bureau chief for an operating bureau any of the commissioner's duties and responsibilities which relate to the functions to be performed by that bureau; and (3) to other officers, employees and agents of the department any of the commissioner's duties and responsibilities that the commissioner deems appropriate, to be exercised under the commissioner's supervision and direction.

(b) The commissioner may adopt regulations in accordance with the provisions of chapter 54 establishing reasonable fees for any application submitted to the Department of Transportation or the Office of the State Traffic Administration for (1) a state highway right-of-way encroachment permit, or (2) a certificate of operation for an open air theater, shopping center or other development generating large volumes of traffic pursuant to section 14-311, provided the fees so established shall not exceed one hundred twenty-five per cent of the estimated administrative costs related to such applications. The commissioner may exempt municipalities from any fees imposed pursuant to this subsection.

(1969, P.A. 768, S. 12; 1972, P.A. 134, S. 2; 238, S. 2; P.A. 75-572, S. 4, 5; P.A. 82-341; P.A. 83-487, S. 4, 33; P.A. 84-546, S. 35, 173; P.A. 12-132, S. 9; P.A. 13-277, S. 69; 13-299, S. 11; May Sp. Sess. P.A. 16-3, S. 111.)

History: 1972 acts deleted the Connecticut aeronautics commission and the steamship terminals commission from Subdiv. (3); P.A. 75-572 added “public” before “transportation” in Subdiv. (3); P.A. 82-341 added Subsec. (b) allowing the commissioner to adopt regulations establishing certain permit fees; P.A. 83-487 amended section to reflect change in name of Connecticut Public Transportation Authority; P.A. 84-546 made technical change in Subsec. (a)(3), substituting the words “the commission” for “such agencies”; P.A. 12-132 amended Subsec. (a)(2) by replacing “deputy commissioner” with “bureau chief”, amended Subsec. (b) by replacing “State Traffic Commission” with “Office of the State Traffic Administration” and deleting reference to repealed Sec. 14-311a, and made technical changes, effective July 1, 2012; P.A. 13-277 amended Subsec. (a) to restore former Subdiv. (3) re delegation to the Connecticut Public Transportation Commission and to restore former designation of Subdiv. (3) as Subdiv. (4), effective July 1, 2013; P.A. 13-299 amended Subsec. (a) to add provision re regulations to be adopted in accordance with Ch. 54, to delete former Subdiv. (3) re delegation to the Connecticut Public Transportation Commission and to redesignate existing Subdiv. (4) as Subdiv. (3), effective July 1, 2013; May Sp. Sess. P.A. 16-3 amended Subsec. (a) to delete former Subdiv. (3) re delegation to Connecticut Public Transportation Commission and to redesignate existing Subdiv. (4) re other officers, employees and agents of department as Subdiv. (3), effective July 1, 2016.

Cited. 183 C. 76.



Section 13b-18 - Investigations, inquiries and hearings.

The commissioner may hold investigations, inquiries and hearings concerning all matters within the jurisdiction of the department. The commissioner may administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of papers, records, books and documents. If any person refuses to attend, testify or produce papers, records, books or documents as ordered, a judge of the Superior Court, upon application of the commissioner, may make such order as may be appropriate to aid in the enforcement of this section.

(1969, P.A. 768, S. 13.)



Section 13b-19 - Cooperation with agencies and persons. Bonds for rail freight support facilities.

The commissioner shall cooperate with agencies and persons, governmental or private, charged with or having a substantial interest in (1) planning and developing a sound state transportation system, (2) regulation of transportation facilities and services and (3) solving problems connected with transportation. The commissioner may use any proceeds from the sale of state bonds allocated by the State Bond Commission under subsection (e) of section 2 of special act 76-84, as amended by special act 78-64, special act 79-3 and section 2 of public act 80-350*, to fund no more than ninety per cent of the cost of the rehabilitation, expansion or construction of rail freight support facilities, including, but not limited to, public loading platforms, docks and sidings, ramps, storage areas and access roads, located on public or private property, provided no such project shall receive more than seventy-five thousand dollars. The commissioner shall develop and maintain liaison with the Tri-State Regional Planning Commission established by chapter 291.

(1969, P.A. 768, S. 19; P.A. 79-631, S. 31, 111; P.A. 80-350, S. 1.)

*Note: Section 2 of public act 80-350 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 79-631 substituted in Tri-State Regional Planning Commission “regional planning” for “transportation”; P.A. 80-350 provided in Subdiv. (3) for use of proceeds from sale of state bonds to fund not more than 90%, and not to exceed $75,000, for rail freight support facilities.



Section 13b-20 - Records. Certified copies furnished by commissioner or Office of the State Traffic Administration. Delegation of signature authority.

(a) The Commissioner of Transportation shall keep a record of all proceedings and orders pertaining to the matters under said commissioner's direction and copies of all plans, specifications and estimates submitted to said commissioner. Said commissioner shall furnish to any court in this state without charge certified copies of any document or record pertaining to the operation of the department, and any certified document or record of the commissioner, attested as a true copy by the commissioner, the deputy commissioner, the chief engineer of the department, or any deputy commissioner or bureau head for an operating bureau, shall be competent evidence in any court of this state of the facts contained in such document or record. The commissioner may delegate to the deputy commissioner, the chief engineer, the deputy commissioners or bureau heads for operating bureaus, and other agency staff as appropriate, the authority to sign any agreement, contract, document or instrument which the commissioner is authorized to sign and any such signature shall be binding and valid.

(b) The executive director of the Office of the State Traffic Administration may certify copies of any document or record pertaining to the operation of the Office of the State Traffic Administration, and any certified document or record of said office, attested as a true copy by said executive director, shall be competent evidence in any court of this state of the facts contained in such document or record.

(1969, P.A. 768, S. 52; P.A. 09-186, S. 1; P.A. 12-132, S. 10; P.A. 13-277, S. 3.)

History: P.A. 09-186 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) to authorize executive director of State Traffic Commission to certify copies of documents or records, effective July 20, 2009; P.A. 12-132 amended Subsec. (b) by replacing references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012; P.A. 13-277 amended Subsec. (a) to add provision re bureau head attesting as true any certified document or record of commissioner and to add provisions allowing commissioner to delegate signature authority to bureau head or other appropriate agency staff, effective July 1, 2013.

Former statute cited. 120 C. 435; 150 C. 374.

Highway commissioner, when acting in his official capacity, is immune from suit without consent for he is an agent of the state. 21 CS 214.



Section 13b-20a - Regulations re hiring of consultants.

Section 13b-20a is repealed.

(P.A. 79-53; P.A. 83-521, S. 12, 13.)



Section 13b-20b - Definitions.

As used in sections 13b-20b to 13b-20k, inclusive:

(a) “Commissioner” means the Commissioner of Transportation;

(b) “Consultant” means any architect, professional engineer, landscape architect, land surveyor or accountant who is registered or licensed to practice his profession in accordance with the applicable provisions of the general statutes, any planner or any environmental, management or financial specialist;

(c) “Consultant services” includes those professional services rendered by architects, professional engineers, landscape architects, land surveyors, accountants, planners or environmental, management or financial specialists, as well as incidental services that members of such professions and those in their employ are authorized to perform;

(d) “Firm” means any individual, partnership, corporation, joint venture, association or other legal entity authorized by law to practice the profession of architecture, landscape architecture, engineering, land surveying, accounting, planning or environmental, management or financial specialization;

(e) “Selection panel” means the evaluation and selection panel established under section 13b-20c; and

(f) “Negotiation committee” means the committee established under section 13b-20d.

(P.A. 83-521, S. 1, 13; P.A. 84-546, S. 36, 173.)

History: P.A. 84-546 made technical changes in definition of “consultant”; (Revisor's note: In 1999 a reference to Sec. 13b-20l was changed editorially by the Revisors to Sec. 13b-20k, since section 13b-20l was repealed by P.A. 98-182).



Section 13b-20c - Consultant services evaluation and selection panels.

There is established within the Department of Transportation one or more consultant services evaluation and selection panels which shall consist of the following persons from within the department: (1) Three individuals appointed by the commissioner; (2) one individual appointed by the bureau head of the bureau for which the specific project is being performed, subject to the approval of the commissioner; and (3) one individual appointed by the bureau head of any other bureau if such other bureau is requesting the specific consultant services and if such bureau will be responsible for the administration of the consultant contract, subject to the approval of the commissioner.

(P.A. 83-521, S. 2, 13; P.A. 85-613, S. 149, 154; P.A. 91-124, S. 4.)

History: P.A. 85-613 made technical changes, authorizing multiple panels where previously a single panel was mentioned and deleting references to “modal” bureaus; P.A. 91-124 deleted the provision requiring that appointees of the commissioner on the selection panels serve for a one-year term.



Section 13b-20d - Negotiation committees.

There shall be within the Department of Transportation one or more negotiation committees each of which shall consist of three individuals, appointed by the commissioner from within the department, none of whom shall be members of a selection panel.

(P.A. 83-521, S. 3, 13; July Sp. Sess. P.A. 85-1, S. 12, 15.)

History: July Sp. Sess. P.A. 85-1 authorized multiple committees where previously a single committee was mentioned.



Section 13b-20e - Prequalification of consultants. Letters of interest for provision of consultant services.

(a) Any consultant who desires to provide consulting services to the department in any calendar year shall be required to submit, not later than the fifteenth day of November immediately preceding such calendar year, information concerning their qualifications as may be required by the department. Such consultants shall provide the department with additional or updated information upon request by the department. The commissioner shall by January first, annually, analyze the information submitted and determine those consultants qualified to perform services in areas of expertise established by the department. The commissioner shall publish annually, in accordance with the provisions of section 13b-20g, at any time between September first to October first, a notice that any person, firm or corporation which desires to be listed with the department as a consultant shall submit such information as required pursuant to this subsection to the department. Such notice shall also list the areas of expertise likely to be needed by the department during the next calendar year.

(b) Except as provided in subsection (c) of this section, any consultant, who has not submitted his qualifications to the department, pursuant to subsection (a) of this section, shall not be eligible to perform consultant services for the department. Any prequalified consultant, who has submitted his qualifications to the department, pursuant to subsection (a) of this section, who desires to provide consultant services to the department in response to a notice published in accordance with the provisions of section 13b-20g shall submit only a letter of interest to that effect.

(c) If the prequalified list contains less than five consulting firms or does not include a consultant with a particular expertise required by the department, any consultant may submit a letter of interest to the department in response to a notice published, in accordance with the provisions of section 13b-20g. The letter of interest shall set forth the consultant's qualifications for performing the specific service sought by the department. The selection panel shall then develop a qualified list of consultants in accordance with sections 13b-20i and 13b-20j.

(P.A. 83-521, S. 4, 13; P.A. 89-152, S. 1; P.A. 91-124, S. 5.)

History: P.A. 89-152 inserted new Subsec. (a) re process for prequalification of consultants and designated former provisions as Subsec. (b); P.A. 91-124 in Subsec. (a) changed the submittal date from November thirtieth to the fifteenth and deleted the provision requiring consultants moving into the state or expanding their services to submit information to the department, in Subsec. (b) added language making prequalification mandatory for those consultants desiring to provide services to the department and added a new Subsec. (c) establishing procedures for the department to obtain consultant when the prequalification list does not contain a consultant with the necessary expertise or when the list contains less than five consultants.



Section 13b-20f - Evaluation of consultants having active agreements with department.

The performance of all consultants who have active agreements with the department shall be evaluated by the supervising unit within the bureau utilizing the consultant services, at six-month intervals and upon completion of the consultant services. Each such evaluation shall be kept on file in the supervising unit and a copy filed with the permanent selection panel.

(P.A. 83-521, S. 5, 13.)



Section 13b-20g - Notice of need for consultants. Responses.

Whenever there is a need to engage a consultant, the Commissioner of Transportation shall notify all firms that are prequalified in accordance with section 13b-20e in the category of services being sought by the department. If the prequalified list contains fewer than five consulting firms or does not include the area of expertise required by the department, the commissioner shall publish a notice in appropriate professional magazines, professional newsletters or on-line professional web sites, indicating the general scope of the assignment and requesting responses in accordance with subsection (b) of section 13b-20e, and at least once in one or more newspapers having a circulation in each county of the state. Responses shall be received at the Department of Transportation not later than fourteen days after the last date on which the notice is published, unless additional time is specifically authorized by the commissioner, or not later than any specific date set forth in such notice. For certain specialized projects the notice may also solicit a full work proposal in addition to the technical qualifications of a firm.

(P.A. 83-521, S. 6, 13; P.A. 89-152, S. 2; P.A. 09-186, S. 2.)

History: P.A. 89-152 made technical change; P.A. 09-186 required commissioner to notify prequalified firms and, if fewer than 5 prequalified firms, to publish notice, and replaced “and newspapers” with “or on-line professional web sites”, effective July 20, 2009.



Section 13b-20h - Selection panel. Responsibilities. Meetings.

(a) A selection panel shall be responsible for the preparation of the evaluation of interested consultants and for the development of a list of prospective consultants for each specific project.

(b) Meetings of a selection panel may be called any time during normal working hours. All motions and decisions shall require for passage the affirmative vote of at least three of the members.

(c) A selection panel shall screen all responses submitted in proper form for a project and shall select five consultant firms for further consideration for appointment and award of a contract. If fewer than five responses are received, all responses shall be considered as eligible for further consideration.

(P.A. 83-521, S. 7, 13; P.A. 85-613, S. 150, 154; P.A. 89-152, S. 3; P.A. 91-124, S. 6.)

History: P.A. 85-613 made technical changes; P.A. 89-152 made technical change; P.A. 91-124 in Subsec. (c) changed the number of firms the department shall interview for a project from seven to five.



Section 13b-20i - Criteria for selection of consultants.

In making the initial review of responses and in all other steps of the selection process, the commissioner and the selection panel shall be guided by the following objective criteria:

(1) Specialized design and technical competence of the consultant firm regarding the types of service required;

(2) Capacity and capability of the firm to perform the work, including any specialized services, within the time limitations;

(3) Past record of performance on contracts with the state and other clients with respect to such factors as control of costs, quality of work, conformance with program and cooperation with client;

(4) The volume of work performed by the firm within the previous three years for the Department of Transportation and the volume of work to be completed by such firm, if any, with the objective of effecting an equitable distribution of contracts among qualified firms and of assuring that the interest of the public in having available a substantial number of qualified firms is protected, provided, the principle of selection of the most highly qualified firms is not violated; and

(5) Where a full work proposal process is utilized, the degree to which the consultant's proposal satisfies the requirements of the department.

(P.A. 83-521, S. 8, 13; P.A. 89-152, S. 4.)

History: P.A. 89-152 added provision in Subdiv. (4) re providing department with information re work to be completed by firm for the department.



Section 13b-20j - Procedure for selection of consultants. Memorandum re application of evaluation criteria.

(a) A selection panel shall conduct interviews with the five consultant firms selected, or if fewer than five responses are received, the panel shall conduct interviews with all such firms and present the names of all the consultant firms responding to the commissioner.

(b) A selection panel shall proceed to furnish a list of the most qualified consultant firms to the commissioner, or the names of all the consultant firms responding if fewer than five respond. A panel shall prepare a memorandum of the selection process, indicating how the evaluation criteria were applied to determine the most qualified firms, which shall be available to the public after execution of the contract with the selected consultant. The commissioner shall select a consultant from among the list of firms submitted by a selection panel. After the commissioner has made his selection, the names of the consultant firms submitted to the commissioner shall be available to the public upon request. The commissioner shall also prepare a memorandum of the final phase of the selection process, indicating how he applied the evaluation criteria to determine the most qualified firm. Such memorandum shall be available to the public after execution of the contract with the selected consultant.

(P.A. 83-521, S. 9, 13; P.A. 85-613, S. 151, 154; P.A. 91-124, S. 7.)

History: P.A. 85-613 made technical changes; P.A. 91-124 in Subsecs. (a) and (b) changed the number of firms the department shall interview for a project from seven to five.



Section 13b-20k - Negotiations with selected consultants. Memorandum re negotiations.

(a) Upon notification by the commissioner of his selection, the bureau head who will administer the contract shall notify the consultant of his selection. The selected firm shall be audited if necessary prior to negotiations and also during the contract life in accordance with federal statutes, the general statutes and regulations adopted pursuant to such statutes. A member of the negotiation committee shall be present at all such audit meetings.

(b) The selected consultant shall send its fee proposal to the negotiation committee. The appropriate bureau of the department shall prepare a comparative fee proposal that shall also be submitted to a negotiation committee. The committee shall complete negotiations and submit appropriate data to the initiating bureau for the purpose of processing an agreement.

(c) Prior to a contract being executed, the selected consultant shall execute a certificate stating that wage rates and other factual unit costs supporting the compensation are accurate, complete and current at the time of contracting and the consultant firm shall provide to the bureau responsible for administering the project a list of individuals who are expected to contribute to the project.

(d) Any such contract shall contain a provision that the original contract price and any additions thereto shall be adjusted to exclude any significant sums by which the commissioner determines the contract price was increased due to inaccurate, incomplete or noncurrent wage rates and other factual unit costs. All such contract adjustments shall be made within one year following the end of the contract.

(e) If the negotiation committee is unable to negotiate a satisfactory contract with the firm selected by the commissioner, at a price the committee determines to be fair, competitive and reasonable, negotiations with that firm shall be formally terminated. The commissioner shall select a consultant from the remaining firms on the list submitted by the selection panel and the procedure established under this section shall be followed.

(f) Should the negotiation committee be unable to negotiate a satisfactory contract with any of the firms selected by the panel, the panel shall select additional firms and the procedures established under section 13b-20j and this section shall be followed.

(g) After award of a contract under sections 13b-20b to 13b-20k, inclusive, the negotiation committee shall prepare a memorandum setting forth the principal elements of the negotiations with each firm. Such memorandum shall contain sufficient detail to reflect the significant considerations controlling price and other terms of the contract. The memorandum shall be available to the public upon request.

(P.A. 83-521, S. 10, 13; P.A. 85-613, S. 152, 154.)

History: P.A. 85-613 made technical change; (Revisor's note: In 1999 a reference to Sec. 13b-20l in Subsec. (g) was changed editorially by the Revisors to Sec. 13b-20k, since section 13b-20l was repealed by P.A. 98-182).



Section 13b-20l - Regulations re selection of consultants.

Section 13b-20l is repealed, effective July 1, 1998.

(P.A. 83-521, S. 11, 13; P.A. 98-182, S. 21, 22.)



Section 13b-20m - Guidelines for determining reasonableness of consultant services.

In order to promote engineering and design quality and ensure maximum competition by firms providing consultant services, as defined in section 13b-20b, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Transportation, shall establish guidelines for determining the reasonableness and allowability of various cost factors which shall include, but not be limited to, salary limits, benefits and expense reimbursement.

(P.A. 96-222, S. 24, 41.)

History: P.A. 96-222 effective June 4, 1996.



Section 13b-20n - Large contracts re public buildings to be awarded to the lowest responsible and qualified bidder. Regulations. Exception.

With respect to any contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building under the supervision and control of the Commissioner of Transportation which contract is estimated to cost more than five hundred thousand dollars and is not subject to section 4b-51, the Commissioner of Transportation shall award the contract to the lowest responsible and qualified bidder, as defined in section 4b-92, in accordance with regulations which the commissioner shall adopt, in accordance with chapter 54. Such regulations shall establish, at a minimum: (1) Standards for the advertisement of opportunities to bid, (2) objective criteria for evaluating the qualifications of bidders, (3) the procedures for evaluating bids after the prequalification status of a bidder has been verified, and (4) award panels for the purpose of screening submitted proposals, interviewing bidders and making recommendations to the commissioner. Any contract that is subject to section 4b-51 shall be awarded by the Commissioner of Administrative Services in accordance with chapter 60.

(P.A. 03-215, S. 12; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 03-215 effective October 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 13b-20o - Set aside for contractors or subcontractors with annual gross revenues not exceeding three million dollars.

Notwithstanding any provision of the general statutes, the Department of Transportation may set aside any contract or portions thereof, or require any general or trade contractor or any other entity authorized by the department to award contracts to set aside a portion of any contract for contractors or subcontractors that had gross revenues not exceeding three million dollars in the most recently completed fiscal year prior to the contract award. Nothing in this section shall be construed to diminish the total value of contracts that are required to be set aside by the department pursuant to section 4a-60g.

(P.A. 10-190, S. 3; P.A. 11-104, S. 3.)

History: P.A. 10-190 effective July 1, 2010; P.A. 11-104 made a technical change, effective July 8, 2011.



Section 13b-20p - Reduction of number of consultants. Report.

The Commissioner of Transportation shall work to reduce the number of consultants who are engaged to review work performed by other outside consultants and shall report to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before July 1, 2013, and annually thereafter on the status of such effort.

(P.A. 12-70, S. 3.)

History: P.A. 12-70 effective June 6, 2012.



Section 13b-21 - Grants to the department.

The commissioner may apply for and accept on behalf of the state any grants from the federal government or any agency thereof, or from any foundation, corporation, association or individual, for any of the functions or purposes of the department, and may expend any money so received to effect any of such functions or purposes. The powers granted under this section shall be in addition to and shall in no way limit the authority granted in part I of chapter 240 or any other provision of law.

(1969, P.A. 768, S. 53.)



Section 13b-22 - Annual report.

Section 13b-22 is repealed, effective July 1, 2016.

(1969, P.A. 768, S. 14; P.A. 16-151, S. 19.)



Section 13b-23 - Additional powers.

The commissioner shall have such additional powers, incidental to the express powers granted under this chapter and title 13a, as may be necessary or proper for the effective performance of his powers and duties.

(1969, P.A. 768, S. 54.)

Cited. 35 CA 9; 36 CA 49.



Section 13b-23a - Leasing of naming rights of transit stations and transit-owned property.

The Commissioner of Transportation shall develop and recommend procedures and criteria for the leasing of naming rights of transit stations and other transit-owned property to private corporations and organizations. The commissioner shall submit such recommended procedures and criteria to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January 30, 2008.

(P.A. 07-232, S. 9; June Sp. Sess. P.A. 07-4, S. 10.)

History: P.A. 07-232 effective July 1, 2007; June Sp. Sess. P.A. 07-4 required commissioner to recommend leasing procedures, deleted “in accordance with the general statutes”, replaced provision re establishment of leasing criteria with provisions re development and recommendation of leasing criteria, provided for submission of recommended procedures and criteria to General Assembly on or before January 30, 2008, and deleted provision re approval not later than close of 2008 session of General Assembly, effective July 1, 2007 (Revisor's note: The amendments enacted by June Sp. Sess. P.A. 07-4 were inadvertently omitted from the version of this section published in the 2008 Supplement to the General Statutes and have been restored editorially by the Revisors).



Section 13b-24 - Jurisdiction over state highway system. Responsibility for highways of state.

(a) The commissioner shall have jurisdiction over the state highway system with all the powers and duties prescribed in this chapter, in title 13a and as otherwise provided by law.

(b) The Commissioner of Transportation shall have general responsibility for the highways of the state, with all the powers and duties established under title 13a, this chapter and as otherwise provided by law.

(1969, P.A. 768, S. 20, 69.)

Cited. 202 C. 158.



Section 13b-25 - Bureau of Highways.

Section 13b-25 is repealed.

(1969, P.A. 768, S. 21; P.A. 77-614, S. 609, 610.)



Section 13b-26 - Alteration of state highway system.

(a) The commissioner shall make such alterations in the state highway system as he may from time to time deem necessary and desirable to fulfill the purposes of this chapter and title 13a. In making any such alteration he shall consider the best interest of the state, taking into consideration relevant factors including the following: Traffic flow, origin and destination of traffic, integration and circulation of traffic, continuity of routes, alternate available routes and changes in traffic patterns. The relative weight to be given to any factor shall be determined by the commissioner.

(b) The commissioner may plan, design, lay out, construct, alter, reconstruct, improve, relocate, maintain, repair, widen and grade any state highway whenever, in his judgment, the interest of the state so requires. Except when otherwise provided by statute, he shall exercise exclusive jurisdiction over all such highways, and shall have the same powers relating to the state highway system as are given to the selectmen of towns, the mayor and common council of any city and the warden and burgesses of any borough in relation to highways within their respective municipalities. In laying out or building a state highway the commissioner shall follow the procedures of sections 13a-57 and 13a-58.

(c) The commissioner, where necessary in connection with the construction, reconstruction, repair or relocation of a state highway, may relocate, reconstruct or adjust the grade or alignment of any locally maintained highway using standards of construction resulting in safety and convenience. Any highway so changed shall continue to be maintained by the town, city or borough after the completion of such construction, reconstruction, repair or relocation.

(d) The commissioner is authorized and directed, to the full extent but only to the extent permitted by moneys and appropriations becoming available under sections 13a-184 to 13a-197, inclusive, or any other law but subject to approval by the Governor of allotment thereof, forthwith to undertake and proceed with the projects prescribed in section 13a-185 and, to that end, said commissioner with respect to any such project is authorized to do and perform any act or thing regarding the projects which is mentioned or referred to in said section 13a-185.

(e) Subject to the limitations referred to in subsection (d) of this section and in order to effectuate the purposes of said subsection, said commissioner is authorized (1) to plan, design, lay out, construct, reconstruct, relocate, improve, maintain and operate the projects, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate or use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of such projects; (2) to retain and employ consultants and assistants on a contract or other basis for rendering professional, legal, fiscal, engineering, technical or other assistance and advice; and (3) to do all things necessary or convenient to carry out the purposes and duties and exercise the powers expressly given in said sections 13a-184 to 13a-197, inclusive. Except as otherwise stated in subsection (d) of this section, nothing contained in said sections 13a-184 to 13a-197, inclusive, shall be construed to limit or restrict, with respect to the projects, any power, right or authority of the commissioner existing under or pursuant to any other law.

(f) (1) Whenever a state of emergency, as a result of a disaster, exists in the state or any part of the state, and is so declared to be under the provisions of any federal law or state statute, and the state highway system becomes damaged as a result of such disaster, or (2) whenever the commissioner declares that an emergency condition exists on any highway in the state which demands immediate attention to insure the safety of the traveling public, whether or not such highway is damaged, the commissioner may, notwithstanding any other provision of the statutes, employ, in any manner, such assistance as he may require to restore said highway system to a condition which will provide safe travel or to correct the emergency condition so declared by the commissioner.

(1969, P.A. 118; 768, S. 22; P.A. 85-613, S. 114, 154; July Sp. Sess. P.A. 85-1, S. 10, 15; P.A. 87-300, S. 1, 3; P.A. 98-222, S. 3; P.A. 13-277, S. 26; P.A. 16-151, S. 15.)

History: 1969 P.A. 118, which in fact amended Sec. 13a-3(h), the prior statute addressing this subject matter and which was repealed by 1969 P.A. 768, S. 243, added provisions which, among other things, authorized the commissioner to declare emergency condition to exist whether or not the highway is damaged and also to correct the emergency condition; 1969 P.A. 768, S. 22 created present Sec. 13b-26 and the previously mentioned new provisions in 1969 P.A. 118 were incorporated in Subsec. (f); P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198; July Sp. Sess. P.A. 85-1 amended Subsec. (f) by adding provisions re disapproval of declarations by board; P.A. 87-300 amended Subsec. (f) by eliminating reference to the transportation accountability board's power to disapprove declarations, in keeping with termination of board's existence; P.A. 98-222 amended Subsec. (a) by replacing the report to the legislature with a requirement that the commissioner notify all members of the General Assembly that the plan is available upon request in a written format or as electronic storage media; P.A. 13-277 amended Subsec. (a) to delete provision re consistency of state highway system alterations with the master transportation plan, effective July 1, 2013; P.A. 16-151 amended Subsec. (a) by deleting provisions re notification by commissioner to all members of General Assembly of availability of plan and sending copy of plan to member requesting plan, effective July 1, 2016.

Cited. 202 C. 158; 204 C. 212.



Section 13b-26a - Certification upon completion of highway or bridge project.

Upon the completion of a highway or bridge project, a certification shall be signed by each of the following individuals involved with the project: The general contractor; the Department of Transportation project engineer; and either the Department of Transportation chief inspector, consultant resident engineer or chief inspector, or the municipal chief inspector or official. Such certification shall be on forms prepared by the Commissioner of Transportation and shall state that such individual certifies, to such individual's best knowledge, information and belief, that the completed project has been constructed in substantial compliance with the contract plans, specifications and any approved change orders for such project.

(P.A. 08-101, S. 17.)



Section 13b-27 - Limited access highway.

The commissioner, with the advice and consent of the Governor and the Attorney General, may designate a proposed state highway, or portion thereof, as a limited access highway so as to allow access thereto only at highway intersections or at designated points, when in their opinion such limitation of access would be in the interest of public convenience, safety and necessity. With respect to such highway or portion thereof, the commissioner shall have and exercise all the powers and authority vested in him by statute concerning state highways.

(1969, P.A. 768, S. 23.)

See Sec. 14-238a re illegal entry on limited access highway.



Section 13b-28 - Agreement with adjoining state.

Notwithstanding the provisions of any other statute, the commissioner, with the approval of the Attorney General and the Governor, is authorized to enter into agreements with the corresponding official of any adjoining state for surveys, plans, specifications, estimates and the acquisition of rights-of-way for, and for the construction and maintenance of, highways, bridges and approaches thereto crossing the state line. The provisions of such agreements may be carried out either by the commissioner or by the adjoining state as necessity, convenience or economy requires, provided no commitments or expenditures of state funds shall be made by the commissioner without the approval of the Governor.

(1969, P.A. 768, S. 24; P.A. 80-83.)

History: P.A. 80-83 added “and the acquisition of rights-of-way”.



Section 13b-29 - Commuter parking facilities. Regulations.

(a) Notwithstanding the provisions of any other statute, the commissioner may develop plans for, construct and maintain commuter parking facilities at locations along automobile routes that will reduce peak traffic demands on highway systems and at locations that will encourage the use of carpools, vanpools and mass transportation facilities such as, but not limited to, bus or railroad lines. Any such parking facilities which are not regulated by municipalities on October 1, 1983, may be used only for routine, temporary parking by persons using carpool or vanpool vehicles or mass transportation facilities. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 governing the use of such parking facilities. Violation of any provision of any such regulations shall be an infraction.

(b) Such parking facilities may use space on, above or under highway rights-of-way. Funds expended by the Commissioner of Transportation on such parking facilities shall be divided between the needs of individuals who commute by automobile and individuals who commute by any of the various forms of mass transportation to insure that the needs of each commuter for adequate parking facilities along railroad lines, bus routes, automobile routes or the lines or routes of other forms of transportation are not neglected. The commissioner may enter into agreements with federal, state or local governmental agencies to develop such plans, and to construct and maintain such facilities. The provisions of such agreements may be carried out by the commissioner or the state or local agency as necessity, convenience or economy requires. If and when the Congress of the United States provides financial aid to states for the planning, construction or maintenance of commuter parking facilities, the commissioner may do any and all other acts and things necessary or desirable to take advantage of such financial aid on behalf of the state in the same manner as is provided in section 13a-165 for federal aid for highways. Contracts for such construction shall be carried out in the manner provided by statute and regulations pursuant thereto for public works. The commissioner may acquire in the name of the state such real property as is necessary to construct and maintain such commuter parking facilities in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes.

(1969, P.A. 105, S. 1; 768, S. 25; P.A. 78-50; P.A. 83-53.)

History: 1969, P.A. 105, which in fact amended Sec. 13a-3a, the prior statute addressing this subject matter and which was repealed by 1969, P.A. 768, Sec. 243, added in conjunction with commuter parking lots at locations “including space on, above or under highway rights-of-way”; 1969, P.A. 768, S. 25 created present Sec. 13b-29 and the new provisions in 1969, P.A. 105 were incorporated; P.A. 78-50 added “along automobile routes” in conjunction with “commuter parking facilities at locations”, further added “such as, but not limited to, bus or railroad lines” to “encourage the use of mass transportation” and deleted “or reduce peak traffic demands on highway systems”, further added policy for dividing funds between needs of automobile commuters and those who commute by mass transportation to the end that neither are neglected; P.A. 83-53 divided section into Subsecs., included specific mention of carpools and vanpools and limited use of commuter parking facilities not regulated by municipalities and required adoption of regulations governing use of facilities.

See Sec. 13a-73 re acquisition of real property.



Section 13b-30 - Maintenance of roads on state property.

From funds appropriated to the Department of Transportation for general operations, the Commissioner of Transportation shall, on request of the state agency having jurisdiction over the property involved, maintain and improve the roads and drives on the grounds of state institutions, state parks, state forests and other state agencies, including the Connecticut Marketing Authority, such maintenance to include the removal of snow.

(1969, P.A. 768, S. 70; P.A. 73-675, S. 41, 44; P.A. 75-568, S. 34, 45.)

History: P.A. 73-675 changed “highway” to “transportation” fund, effective July 1, 1974; P.A. 75-568 deleted “out of the transportation fund” following “from funds appropriated”.

Cited. 186 C. 300; 228 C. 358; 239 C. 265.

Cited. 26 CA 74; 29 CA 565; judgment reversed, see 228 C. 358; 44 CA 651.



Section 13b-31 - Town highways.

The Commissioner of Transportation may, upon application of the selectmen or other authority having charge of highways of any town, furnish supervision, inspectors and engineers for any purpose connected with the laying out, repair, reconstruction or maintenance of any highway or bridge. Any expense incurred in furnishing any such assistance shall be paid by the town to the State Treasurer on certification by the commissioner.

(1969, P.A. 768, S. 72.)

See Sec. 13a-175f re joint purchase of materials for use in highway or bridge projects by Transportation Department and town.



Section 13b-31a - Development of guidelines for design and construction of roads and streets in residential subdivisions.

The Commissioner of Transportation shall develop guidelines for the design and construction of roads and streets in residential subdivisions. Such guidelines shall be based upon considerations of safety, maintenance and cost effectiveness and shall be distributed to municipal planning agencies and regional councils of governments throughout the state who may use such standards in the adoption of municipal subdivision regulations.

(June Sp. Sess. P.A. 83-10, S. 1, 4; P.A. 13-247, S. 288.)

History: P.A. 13-247 deleted “and regional” and added “and regional councils of governments”, effective January 1, 2015.



Section 13b-31b - Definitions.

As used in sections 13b-31c to 13b-31e, inclusive, “scenic road” means any state highway or portion thereof that (1) passes through agricultural land or abuts land on which is located an historic building or structure listed on the National Register of Historic Places or the state register of historic places, compiled pursuant to section 10-409, or (2) affords vistas of marshes, shoreline, forests with mature trees or notable geologic or other natural features.

(P.A. 87-280, S. 1.)



Section 13b-31c - Designation of scenic roads.

The Commissioner of Transportation, in consultation with the Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development, may designate state highways or portions thereof as scenic roads. Any alteration of a scenic road shall maintain the character of such road when so designated, if practical.

(P.A. 87-280, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 11.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner of Economic Development with Commissioner of Economic and Community Development; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 7-149a re municipal designation and maintenance of scenic roads.



Section 13b-31d - Alteration or improvement of scenic road.

Prior to altering or improving a state highway or portion thereof that has been designated a scenic road, pursuant to section 13b-31c, the Commissioner of Transportation shall cause to be published in a newspaper of general circulation in the municipality or municipalities in which such scenic road is located, a notice describing the alteration or improvement. There shall be a comment period following the public notice during which interested persons may submit written comments.

(P.A. 87-280, S. 3.)



Section 13b-31e - Regulations.

The Commissioner of Transportation, in consultation with the Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development, shall adopt regulations in accordance with the provisions of chapter 54 setting forth special maintenance and improvement standards for scenic roads which shall include provisions for widening of the right-of-way or traveled portion of the highway and for guardrails, paving, changes of grade, straightening and removal of stone walls or mature trees. In adopting such regulations the commissioner shall consider the protection of historic and natural features of scenic roads.

(P.A. 87-280, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 12.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner of Economic Development with Commissioner of Economic and Community Development; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 13b-32 - Declaration of policy.

Improvement in the transportation of people and goods within, to and from the state by rail, motor carrier or other mode of mass transportation on land is essential for the welfare of the citizens of the state and for the development of its resources, commerce and industry. The development and maintenance of a modern, efficient and adequate system of motor and rail facilities and services is required. The department shall assist in the development and improvement of such facilities and services and shall promote new and better means of mass transportation by land.

(1969, P.A. 768, S. 26.)

Cited. 183 C. 76.



Section 13b-33 - Bureau of Public Transportation.

Section 13b-33 is repealed.

(1969, P.A. 768, S. 27; P.A. 75-247, S. 3, 4; P.A. 77-614, S. 609, 610.)



Section 13b-34 - Powers of commissioner.

(a) The commissioner shall have power, in order to aid or promote the operation, whether temporary or permanent, of any transportation service operating to, from or in the state, to contract in the name of the state with any person, including but not limited to any common carrier, any transit district formed under chapter 103a or any special act, or any political subdivision or entity, or with the United States or any other state, or any agency, instrumentality, subdivision, department or officer thereof, for purposes of initiating, continuing, developing, providing or improving any such transportation service. Such contracts may include provision for arbitration of disputed issues. The commissioner, in order to aid or promote the operation of any transportation service operating outside the state, may contract in the name of the state with any person, including, but not limited to, any common carrier, or with the United States or any other state, or any agency, instrumentality, subdivision, department or officer thereof, for purposes of providing any transportation service in the event such assistance is required in the case of an emergency or a special event. The state, acting by and through the commissioner, may, by itself or in concert with others, provide all or a portion of any such service, share in the costs of or provide funds for such service, or furnish equipment or facilities for use in such service upon such terms and conditions as the commissioner may deem necessary or advisable, and any such contracts may include, without limitation thereto, arrangements under which the state shall so provide service, share costs, provide funds or furnish equipment or facilities. To these ends, the commissioner may in the name of the state acquire or obtain the use of facilities and equipment employed in providing any such service by gift, purchase, lease or other arrangements and may own and operate any such facilities and equipment and establish, charge and collect such fares and other charges or arrange for such collection for the use or services thereof as he may deem necessary, convenient or desirable. The commissioner or any fare inspector, as defined in section 13b-2, shall have the authority to issue citations for any violation of section 13b-38i. The commissioner may also acquire title in fee simple to, or any lesser estate, interest or right in, any rights-of-way, properties or facilities, including properties used on or before October 1, 1969, for rail or other forms of transportation services. The commissioner may hold such properties for future use by the state and may enter into agreements for interim use of such properties for other purposes. Any person contracting with the state pursuant to this section for the provision of any transportation service shall not be considered an arm or agent of the state. Any damages caused by the operation of such transportation service by such person may be recovered in a civil action brought against such person in the superior court and such person may not assert the defense of sovereign immunity in such action.

(b) The commissioner shall, in the name of the state, have power to apply for and to receive and accept grants of property, money and services and other assistance offered or made available by any person, any transit district or political subdivision or entity, or any other agency, governmental or private, including the United States or any of its agencies and instrumentalities, which he may use to meet capital or operating expenses and for any other purpose in furtherance of his powers and duties under sections 13b-34 to 13b-36, inclusive, and 13b-38, and to negotiate for and contract regarding the same upon such terms and conditions as he may deem necessary or advisable.

(c) When necessary or desirable in the performance of his powers and duties under this section and sections 13b-35 to 13b-38, inclusive, the commissioner shall, in the name of the state, have power (1) to hire, lease, acquire and dispose of property to the extent necessary to carry out his powers and duties hereunder and (2) to contract to perform services for any person, any transit district or other political subdivision or entity, or with any other agency, governmental or private, and to accept compensation or reimbursement therefor.

(d) The commissioner may be assisted in the performance of his powers and duties under this section by the Connecticut Transportation Authority, and may delegate specific powers and duties to it.

(e) The commissioner shall have the power to aid and assist transit districts pursuant to section 13b-38.

(f) Repealed by P.A. 84-254, S. 61, 62.

(g) Repealed by P.A. 81-421, S. 8, 9.

(h) The commissioner, in the name of the state, shall have the power to enter into leases with respect to transportation equipment and facilities for the purpose of obtaining payments based on the tax benefits associated with the ownership or leasing of such equipment and facilities. In connection with any such lease, the commissioner, in the name of the state, shall have the power to sell, repurchase and sublease any such equipment or facilities, to place deposits or investments with financial institutions to defease rental or repurchase obligations and to enter into related agreements with parties selected by and on terms deemed reasonable by the commissioner. All net payments received by the state pursuant to any such lease or related agreement shall be credited to the Special Transportation Fund, the Infrastructure Improvement Fund, the Department of Transportation operating accounts, or to the Department of Transportation as required pursuant to United States Department of Transportation approval of the lease. Any such lease or related agreement may include provisions for the state, as lessee, to indemnify and hold harmless the lessors or other parties to any such lease or related agreement. Any such lease or related agreement may provide for the state to purchase insurance or surety bonds or to obtain letters of credit from financial institutions when deemed in the best interests of the state by the commissioner. Any such lessor or other party to any such related agreement may bring a civil action to recover damages arising directly from and subject to any such lease or related agreement. No such action shall be brought except within one year from the date the right of action accrues. Any such civil action shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatever on the part of the state against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state. Any such lease or related agreement shall be subject to the approval of the Attorney General.

(i) If the commissioner deems it to be in the best interest of the state, the commissioner may include in any contract with the National Railroad Passenger Corporation pursuant to subsection (a) of this section, provisions for the state to indemnify and hold harmless said corporation, and for such purpose to provide for the state to purchase insurance with a deductible clause, surety bonds or to obtain letters of credit from financial institutions. Said corporation may bring a civil action based on the contract to recover damages arising directly from and subject to any such contract. Notwithstanding the provisions of section 52-576, no such action shall be brought except within one year from the date the right of action accrues. Any such civil action shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred on the Superior Court by this section includes any set-off, claim or demand on the part of the state against the said corporation commencing such action. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state.

(j) If the commissioner deems it to be in the best interest of the state, the commissioner may indemnify and hold harmless the Metro-North Commuter Railroad Company for claims brought by the National Railroad Passenger Corporation or other third parties against the Metro-North Commuter Railroad Company relative to the operation of M-8 rail cars on National Railroad Passenger Corporation property, provided such indemnification does not relieve the Metro-North Commuter Railroad Company from liability for its wilful or negligent acts or omissions.

(k) The commissioner may indemnify and hold harmless any operator selected pursuant to section 13b-79u to operate on the New Haven-Hartford-Springfield rail line if the commissioner finds that (1) it is in the best interest of the state to do so, and (2) the National Rail Passenger Corporation requires such operator to indemnify and hold harmless said corporation.

(1969, P.A. 768, S. 28; 1972, P.A. 261, S. 10, 11; P.A. 74-342, S. 35, 43; P.A. 75-425, S. 50, 57; P.A. 81-421, S. 8, 9; P.A. 84-254, S. 61, 62; P.A. 87-444, S. 1, 2; P.A. 88-147; 88-230, S. 1, 12; 88-364, S. 22, 123; P.A. 89-372, S. 1, 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-115, S. 1, 2; 96-222, S. 36, 41; P.A. 05-220, S. 1; P.A. 14-199, S. 2; June Sp. Sess. P.A. 15-5, S. 161.)

History: 1972 act added new Subsec. (g) granting authority to assist transit districts and added in Subsec. (b) reference to Sec. 13b-38; P.A. 74-342 added application of Subsec. (a) to “any transit district formed under chapter 103a or any special act” and in that subsection deleted “rail or motor carrier” where appearing and eliminated references to state bond commission where appearing, further deleted following “October 1, 1969” “motor carrier services” and substituted “other forms of transportation services”, added in Subsec. (b) transit district to other entities set forth and also added power to “contract regarding” as well as to “negotiate for”, added in Subsec. (c) (transferred from Subsec. (d)) the power to contract to perform services for the same listing of entities contained in Subsec. (b) and to accept compensation and reimbursement therefor, deleted former Subsecs. (d) and (e) and added new subsection prohibiting entering agreements for payments by the state beyond existing appropriations without prior approval by the finance advisory committee; P.A. 75-425 added new subsection concerning acquisitions and dispositions of real estate, making them subject to the newly established state properties review board; P.A. 81-421 repealed Subsec. (g), which had provided that acquisition and dispositions pursuant to this section were subject to Sec. 4-26b; P.A. 84-254 repealed Subsec. (f) which had prohibited entering into an agreement involving payments beyond available existing appropriations without prior approval of finance advisory committee; P.A. 87-444 added a new Subsec. (h) which authorizes the commissioner of transportation to enter into qualified leased property leases; P.A. 88-147 required that all moneys received by the state pursuant to any qualified leased property shall be credited to infrastructure improvement fund rather than to special transportation fund; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made minor change in wording of Subsec. (h); P.A. 89-372 added new Subsec. (i) re commissioner’s power to include indemnification provision in contract for services with the National Railroad Passenger Corporation. (Revisor’s note: P.A. 88-230 also authorized substitution of the phrase “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-115 amended Subsec. (a) to authorize commissioner to provide any out-of-state transportation service required in the case of emergency or a special event, effective May 24, 1996; P.A. 96-222 amended Subsec. (h) to eliminate authority of commissioner to enter into leases re “qualified leased property”, to authorize commissioner to enter into leases re transportation equipment and facilities for purpose of obtaining payments based on tax benefits associated with ownership or leasing of such equipment and facilities, to specify commissioner’s powers in connection with any such lease and to require net payments received by state pursuant to lease or related agreement to be credited to Special Transportation Fund, department operating accounts or to Department of Transportation, effective June 4, 1996; P.A. 05-220 amended Subsec. (a) to add provision that any person contracting with the state for the provision of any transportation service shall not be considered an arm or agent of the state, that any damages caused by the operation of such transportation service by such person may be recovered in a civil action against such person and that such person may not assert the defense of sovereign immunity, effective July 1, 2005, and applicable to any civil action pending on or filed on or after that date; P.A. 14-199 amended Subsec. (a) to add provision re authority of commissioner and fare inspector to issue citations; June Sp. Sess. P.A. 15-5 added Subsec. (j) re indemnification of Metro-North Commuter Railroad Company and Subsec. (k) re indemnification of operator of the New Haven-Hartford-Springfield rail line, effective June 30, 2015.



Section 13b-34a - Subsidy equalization grants for privately owned bus companies.

The Commissioner of Transportation shall make grants under the bus subsidy program to privately owned bus companies, to subsidize the operating expenses of such companies, to the extent necessary to enable such companies to charge the same basic adult first zone fares as are charged in the cities of Hartford, New Haven and Stamford. Such privately owned bus companies as a condition precedent to the receipt of any subsidy, shall maintain records which will provide statistics to substantiate billings and shall permit state and federal auditors to make audits of the books of the company. Such audits shall be conducted in accordance with appropriate state and federal regulations as they pertain to the operation of bus companies to insure ability to obtain federal funds.

(P.A. 77-491.)

Cited. 183 C. 76.



Section 13b-34b - Annual report re public transportation costs.

Section 13b-34b is repealed, effective June 29, 1993.

(June Sp. Sess. P.A. 83-19, S. 2, 5; P.A. 93-307, S. 32, 34.)



Section 13b-35 - Express finding required before commissioner can exercise power.

The commissioner shall exercise the powers conferred by subsection (a) of section 13b-34, only after he has made an express finding that (1) certain specific transportation facilities with respect to which the powers are to be exercised may be discontinued, disrupted or abandoned in whole or in part, (2) the discontinuance, disruption or abandonment of such facilities will be detrimental to the general welfare of the state and (3) the exercise of such powers is essential to the continuation of such necessary transportation facilities; or after he has made an express finding that specific transportation facilities may not be operated in the manner required by the general welfare of the state or that additional transportation facilities are required and the exercise of such powers is essential to the improvement of transportation facilities and services; or after he has made an express finding that future growth and needs of the state require state acquisition or control of transportation rights-of-way, properties or other facilities.

(1969, P.A. 768, S. 29; 1972, P.A. 261, S. 12; P.A. 74-342, S. 36, 43.)

History: 1972 act deleted reference to Subsec. (b) of Sec. 13b-34 from requirement that certain findings be made before the powers granted may be exercised; P.A. 74-342 deleted references to Subsecs. (c) and (d) from that same requirement, deleted “rail or motor carrier” where appearing and substituted “transportation”.

Cited. 183 C. 76.



Section 13b-36 - Acquisition of land, buildings, equipment or facilities; right of first refusal of railroad properties and facilities, when.

(a) The commissioner may purchase or take and, in the name of the state, may acquire title in fee simple to, or any lesser estate, interest or right in, any land, buildings, equipment or facilities which the commissioner finds necessary for the operation or improvement of transportation services. The determination by the commissioner that such purchase or taking is necessary shall be conclusive. Such taking shall be in the manner prescribed in subsection (b) of section 13a-73 for the taking of land for state highways.

(b) The commissioner may sell, lease, convey or enter into any other arrangement for the use of such property for the operation of transportation services, or for such other purposes as the commissioner determines to be consistent with the best interests of the state.

(c) Any company or corporation which conducts or has conducted rail operations in the state shall not, except as provided for in this subsection, sell, lease, transfer or otherwise dispose of any railroad properties and related facilities within the state that are abandoned, inactive or currently being used for railroad purposes to any party, without first offering such properties and facilities for sale to the Commissioner of Transportation. This provision shall not apply to any rail related facility that is to be replaced as a result of a rehabilitation program or emergency or routine maintenance programs. Such offer shall be made in writing and shall be sent by certified mail to the Commissioner of Transportation. Such offer shall include a map and description of the subject properties or facilities, the price, if available, for such properties or facilities, a description of the present or past railroad use of the subject property or facilities, and any other terms or conditions said company or corporation proposes to include as part of such sale. The commissioner, upon receipt of such offer, shall within forty-five days notify said company or corporation, in writing by certified mail, whether he is interested in acquiring the subject properties or facilities. Within one hundred thirty-five days of such written notice, the commissioner shall notify said company or corporation in writing by certified mail either that he has made an express finding in accordance with section 13b-35 and shall acquire such properties or facilities or that he shall not accept such offer and shall not acquire such properties or facilities. In no event shall said company or corporation offer to sell any railroad properties or related facilities which were the subject of negotiations between the commissioner and said company or corporation to any other party on terms more favorable to said party than the final terms offered to the commissioner during negotiations. Nothing in this section shall be construed to prevent a railroad company from transferring rail facilities within its own system or from selling, leasing or transferring or otherwise disposing of railroad properties or related facilities currently in use to another party provided that in no event shall the sale, lease, transfer or other disposition of such properties or facilities result in the discontinuance of existing rail service in the state. For the purposes of this section, the terms railroad properties and related facilities shall mean all the land, structures, buildings, rails, ties, ballast, signals and materials that have been or are used for rail transportation purposes and that are located either within the right-of-way as defined by railroad valuation maps or other suitable maps or abutting such right-of-way.

(1969, P.A. 768, S. 30; P.A. 74-342, S. 37, 43; P.A. 79-167, S. 1, 2; P.A. 02-123, S. 4.)

History: P.A. 74-342 deleted “rail or motor carrier” in Subsecs. (a) and (b) and substituted “transportation”; P.A. 79-167 added new Subsec. (c) providing for offering first refusal to the state by companies disposing of railroad properties and facilities; P.A. 02-123 amended Subsec. (a) to require that taking be in the manner prescribed in Sec. 13a-73(b) for the taking of land for state highways, in lieu of Sec. 48-12 for the taking of land for state institutions, effective June 7, 2002.

Subsec. (a):

Cited. 209 C. 480.

A proceeding to reassess damages in connection with the condemnation of real property interests by state pursuant to Sec. 13a-76 did not affect title to real property because the proceeding did not have an influence on or bring about a change in the ownership of the properties. 121 CA 13.



Section 13b-37 - Hearing before the Department of Public Utility Control.

Section 13b-37 is repealed, effective June 18, 2003.

(1969, P.A. 768, S. 32; P.A. 75-486, S. 35, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 29, 348; P.A. 84-20, S. 1; P.A. 03-115, S. 91.)



Section 13b-38 - Advice and assistance to transit districts. Grants and loans.

The commissioner may furnish to any transit district formed under chapter 103a advice and technical assistance regarding its functions, plans and programs regarding mass transit services, and make recommendations in respect thereto. To the extent that the administrative costs of any such transit district are not paid from operating revenues or other revenue sources, the commissioner may make grants to the transit district to pay two-thirds of such costs in cash on the condition that the constituent municipalities in the district pay one-third of such costs, in the form of cash or noncash grants in aid. The commissioner may also furnish grants or loans to any such transit district to help the transit district to plan, research, construct, reconstruct, subsidize, operate or maintain transit systems, including property, equipment and facilities, whether operated or to be operated by the transit district or private owners, and to pay any local share required to obtain matching grants from the federal government.

(1969, P.A. 768, S. 33; 1972, P.A. 261, S. 13; P.A. 74-342, S. 38, 43.)

History: 1972 act substituted “mass transit” for “motor bus” and provided for grants and loans to transit districts; P.A. 74-342 deleted provision concerning proceeds of bonds and notes.

See Sec. 7-273l re applications by transit districts for state funds, distribution formula and conditions for receiving funds.



Section 13b-38a - Establishment of commuter programs. Advice and assistance to employers. Traffic management programs.

(a) The Department of Transportation shall assist all employers in the state who employ or provide parking facilities for one hundred or more employees in one location, in establishing a commuter, trip-to-work program. The Department of Transportation, working in coordination with the Office of Policy and Management, the Department of Energy and Environmental Protection and the Department of Economic and Community Development, shall provide to such employers information for commuting to work, which information shall include, but not be limited to, the following: (1) Schedules and types of available modes of public transportation in the employer's region; (2) maps and listings of state commuter parking lot locations; (3) estimates of cost savings to individual employees where determinable; (4) sources of available federal and state funds, including subsidies, to aid in the implementation of employee commuter, trip-to-work programs; (5) available tax incentives to employers for participation in such program; (6) lists of state, regional and local officials operating transit districts, who may assist the employer in such a program; and (7) literature, posters, pamphlets and cost savings charts. All employers in the state who employ or provide parking facilities to one hundred or more employees in one location, who wish to participate in a commuter, trip-to-work program, shall submit to the Department of Transportation on forms provided by the commissioner, the work schedules, residence addresses and usual mode of transportation of their employees. Following an employer's request for a commuter, trip-to-work program, the department, in conjunction with any other state agency having jurisdiction, shall render necessary assistance in the implementation of the program. Based upon information received from the employer and in the order received, the Department of Transportation shall furnish to such employers a proposed commuter, trip-to-work program for their employees. Said program shall include at no cost to the employer: (A) A computer matching of employees for potential carpool, vanpool and buspool services; (B) technical assistance to the employer in implementing carpools, vanpools and buspools and utilizing existing transit systems at the employer's work location.

(b) Any traffic management plan shall be created in conjunction with business firms and community and commuter groups and each plan shall be designed to alleviate traffic congestion by encouraging the use of mass transportation and promoting the establishment of programs as described in subsection (c) of this section. Any municipality, transit district or regional ride-sharing entity which is developing or creating a traffic management plan, either individually or in conjunction with other such entities may submit an application for a grant in accordance with the provisions of this section. The amount of such grant to any participating entity for any year may not exceed seventy per cent of the total amount expended by any such entity with respect to such year for the purposes of developing and administering such plan. Any application for a grant under the provisions of this section shall include, but not be limited to, the following: (1) The population of the municipality or the population of the regions covered by the transit district or regional ride-sharing entity; (2) a description of all aspects of the manner in which the proposed plan will alleviate traffic congestion; (3) the name of and manner in which each business firm is participating in the plan; (4) the name of and manner in which each community group and commuter group is participating in the plan; (5) the total proposed expenditures for the development and administration of the plan in the year in which such application is submitted and a certification that not less than thirty per cent of the plan's funding will be provided by the grantee. Grants made for the purposes of this section shall not be expended for any other purpose.

(c) Any traffic management plan established in a municipality, transit district or regional ride-sharing entity shall be designed to encourage implementation of the following programs, to the extent that such program is a part of any such plan: (1) A ride-sharing incentive program, in which a business firm encourages employees through fiscal or other incentives to make their commute to work by any means other than a single occupant vehicle, including rail, bus or van sharing; (2) a vanpool or company shuttle program, in which a business firm purchases or assists in the purchase of a vanpool to be used by employees for ride-sharing or provides a company shuttle van for its employees; (3) preferential parking programs for ride-sharing employees; (4) employee transportation coordinating programs, in which an employer designates an employee as an employee transportation coordinator who shall assist in ride-sharing matching, publicizing and promoting alternate means of commuting, analyzing and advocating for company-provided commutation incentives or managing, implementing and monitoring existing company commutation incentives; (5) commuter allowance programs, in which an employer provides an employee with a commuter allowance based on the amount an employer expends to provide such employee with free parking; (6) flexible work hours for employees, allowing employees to work flexible hours to alleviate rush hour traffic congestion; and (7) satellite parking, in which a business firm provides shuttle bus service from commuter parking lots outside urban areas.

(P.A. 79-544, S. 1, 2; P.A. 90-190, S. 1, 2; P.A. 91-148, S. 1, 3; 91-343, S. 6, 11; May Sp. Sess. P.A. 92-13, S. 11, 18; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1; P.A. 13-247, S. 312; P.A. 14-187, S. 28.)

History: P.A. 90-190 added new Subsecs. (b) to (e) making grants available to a municipality, transit district or ride-sharing entity for the establishment of traffic management programs; P.A. 91-148 in Subsec. (a) changed the employers covered from those with more than one hundred fifty employees to those with more than one hundred employees and added a new Subsec. (f) establishing a task force for the development of traffic management programs; P.A. 91-343 deleted reference to “division of energy” in office of policy and management in Subsec. (a); May Sp. Sess. P.A. 92-13 amended Subsec. (f) by extending the existence of the task force; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments” in Subsec. (f), effective January 1, 2015; P.A. 14-187 deleted former Subsec. (b) re grants for developing or administering transportation management plans, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), deleted former Subsec. (e) re regulations and former Subsec. (f) re task force to develop traffic management plans, and made a conforming change in redesignated Subsec. (b), effective June 11, 2014.

See Sec. 13b-38o et seq. re state-wide traffic management program to meet the requirements of the Clean Air Act.



Section 13b-38b - Ride-sharing organizations. Eligibility for state funds. Plans for transport of the handicapped. Regulations.

Section 13b-38b is repealed, effective June 11, 2014.

(P.A. 86-308, S. 1, 3; P.A. 14-187, S. 55.)



Section 13b-38bb - State matching grant program for elderly and disabled demand responsive transportation. Allocations. Requirements. Data collection.

(a) The Commissioner of Transportation shall establish a state matching grant program, in accordance with the provisions of this section, which shall be available to any municipality upon application of such municipality. Such grants shall be expended by such municipalities for elderly and disabled demand responsive transportation programs that shall be available to persons age sixty or older.

(b) Not later than thirty days after the commissioner determines an allocation amount, the commissioner shall notify municipalities of the availability of such amount.

(c) Municipalities shall apply to the state through a designated regional planning organization or transit district for funding allocations. The regional planning organization or transit district and municipalities interested in applying for the funds shall collaborate on service design to determine how to use the funding most effectively in that municipality and its surrounding region. The commissioner shall have the authority to approve or disapprove the method for delivery of service.

(d) The maximum amount allocated to a municipality shall be determined by the commissioner in accordance with the following formula: Fifty per cent of such funds shall be apportioned on the basis of the share of the population of persons age sixty or older in the municipality relative to the state's total population of persons age sixty or older, as defined in the most recent federal decennial census or in estimates provided in the five-year interim by the Office of Policy and Management. Fifty per cent of such funds shall be apportioned on the basis of a municipality's square mileage relative to the state's total square mileage.

(e) Each municipality applying for such grant funds shall provide a fifty per cent match to such funds. If a municipality chooses not to apply for such funds, its portion shall revert to the Special Transportation Fund.

(f) A municipality, receiving a grant provided pursuant to this section, shall annually submit to the Commissioner of Transportation, on forms provided by said commissioner, the following data on such transportation programs: (1) The number of unduplicated riders; (2) the number of one-way trips; (3) the number of miles traveled; (4) the number of trip denials; (5) the number of hours vehicles are in use annually; (6) all federal, state, municipal and other revenues received and expenditures incurred in the provision of dial-a-ride services; and (7) any other information determined to be necessary by the commissioner.

(g) A municipality receiving a grant pursuant to this section shall annually submit to the Commissioner of Transportation a certification that any state grant shall be in addition to current municipality levels of spending on such programs.

(h) Any funds shall only be expended for grants and administrative costs and shall not be expended for any other purpose.

(P.A. 99-265, S. 4; P.A. 00-148, S. 22; P.A. 02-123, S. 5; June Sp. Sess. P.A. 05-4, S. 39.)

History: P.A. 00-148 made technical changes, amended Subsec. (a) by making the state matching grant a program, amended Subsec. (b) by replacing “a grant” with “an allocation”, added new Subsec. (c) re application process for allotted funds and redesignated Subsecs. (c) to (g), inclusive, as Subsecs. (d) to (h), inclusive; P.A. 02-123 amended Subsec. (c) to eliminate references to “within the transportation service region, as established in section 13b-38m,” and “allocated to municipalities within that transportation service region” and to change “municipality and region” to “municipality and its surrounding region”, effective June 7, 2002; June Sp. Sess. P.A. 05-4 amended Subsec. (a) to delete references to deadlines for establishing program and to establishing program within available General Fund appropriations, amended Subsec. (e) by changing General Fund to Special Transportation Fund, and amended Subsec. (h) to remove reference to appropriated funds and specify that funds shall only be expended for grants and administrative costs, effective July 1, 2005.

See Sec. 13b-57s re funding for grants-in-aid and administrative expenses for program.



Section 13b-38c - Loans for the acquisition of vanpool vehicles.

The Commissioner of Transportation is authorized to loan funds for the purpose of financing the acquisition of vanpool vehicles, as defined in section 14-1, to any person, firm or organization.

(P.A. 07-232, S. 44; P.A. 08-150, S. 35.)

History: P.A. 07-232 effective July 1, 2007; P.A. 08-150 made a technical change.



Section 13b-38cc - Buses for 21st Century Mobility program.

There is established, within available budgetary resources, the “Buses for 21st Century Mobility” program which shall be administered by the Department of Transportation. Commencing July 1, 2008, the Department of Transportation shall accept applications from publicly funded transportation providers and nonprofit community transportation service providers for funding to provide new and expanded bus transportation services as part of the Buses for 21st Century Mobility program. Such new and expanded bus transportation service programs shall include, but not be limited to: (1) Expansion of existing services where a demonstrated need has been shown, including, but not limited to, weekend and evening service and increased frequency of service; (2) establishment of new services where a demonstrated need has been shown; (3) new rail shuttle services; (4) express bus commuter services; (5) greater coordination of marketing and web-trip planning of transit services; and (6) other bus transportation programs designed to increase bus ridership opportunities for Connecticut residents.

(P.A. 08-155, S. 1.)

History: P.A. 08-155 effective July 1, 2008.



Section 13b-38dd - Zero-emissions buses implementation plan. Collaborative efforts re hydrogen fuel and renewable energy sources strategies. Hydrogen refueling stations. Funding plans.

(a) The Department of Transportation shall consult with the Connecticut Center for Advanced Technology, Inc. to develop a plan to implement zero-emissions buses state-wide. Such plan shall include the technological, facility and financial arrangements needed for such a conversion of bus fleets as well as identifying specific locations for hydrogen refueling stations along state highways or at locations that could potentially be utilized by state fleets or other public or private-sector fleets. This shall be part of a larger collaborative effort between the Department of Transportation and the Connecticut Center for Advanced Technology, Inc. to identify strategies to expand the availability and use of hydrogen fuel and renewable energy sources within any such corridor or around such a centralized fleet fueling location. Said plan shall be completed within available appropriated funds designated for the purpose of studying or designing clean fuel or alternative fuel solutions.

(b) Said plan shall be completed and submitted to the joint standing committees of the General Assembly having cognizance of matters relating to energy, environment and transportation not later than December 31, 2010, subject to the availability of study funds from readily available and already appropriated sources of funding.

(c) Such hydrogen refueling stations identified in the plan shall provide fuel for zero emissions vehicles at appropriate pressures and volumes identified by Connecticut Center for Advanced Technology, Inc. The study shall consider technologies for generating hydrogen which will use products principally manufactured and assembled in the state.

(d) The plan shall also examine appropriate available funding from the state or federal government for purchasing zero-emissions buses and constructing any recommended hydrogen fueling facilities from funds designated for the purpose of encouraging clean fuel or alternative fuel use. Any funding plans developed within the study for the establishment of zero-emissions bus fleets and hydrogen refueling corridors or centralized fueling facilities shall be provided in a manner to encourage federal and private cost sharing.

(P.A. 09-186, S. 8.)



Section 13b-38f - Bus shelter construction program.

Section 13b-38f is repealed, effective July 1, 1998.

(P.A. 79-500, S. 1, 3; P.A. 98-182, S. 21, 22.)



Section 13b-38g - Expansion of mass transportation systems.

Subject to available appropriations, the Commissioner of Transportation shall expand mass transportation systems, such as rail and bus services, in locations where the commissioner deems appropriate.

(P.A. 00-129, S. 1.)



Section 13b-38h - Fare changes for mass transportation.

(a) The Department of Transportation shall provide for changes in fares for mass transportation by land in accordance with the provisions of this section and shall not be required to conform to the procedures in chapter 54.

(b) Prior to adopting any change in fares for mass transportation by land, the department shall (1) give notice of the proposed fare change, its amount and the date it is proposed to take effect by advertising, at least once, in one or more newspapers having general circulation in all areas of the state that may be affected by such change in fares, and (2) in such notice, provide information on the time and place a public hearing is to be held on such proposed change. Such notice shall be posted at least fifteen days prior to such public hearing. The department shall send a copy of such notice to the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to finance. A public hearing on the proposed fare change shall be held at such time and place as will be convenient for public attendance.

(P.A. 11-61, S. 51.)

History: P.A. 11-61 effective July 1, 2011.



Section 13b-38i - Failure to pay lawful charge for bus service.

Any person who, with intent to obtain state-owned or controlled bus public transportation service without payment of the lawful charge therefor or to avoid payment of the lawful charge for such service that has been rendered to such person, obtains such service or avoids payment therefor by force, intimidation, stealth, deception or mechanical tampering, or by unjustifiable failure or refusal to pay, shall have committed an infraction.

(P.A. 14-199, S. 3.)



Section 13b-38k - Paratransit vehicles defined. Bidding for service programs.

(a) For the purposes of this section: “Paratransit vehicle” means motor bus, taxicab or motor vehicle in livery service operated under a certificate of convenience and necessity issued by the Department of Transportation or by a transit district and which is on call or demand or used for the transportation of passengers for hire.

(b) Any program funded by a state, federal or municipal agency for the purpose of providing paratransit services through a state agency, municipality, planning agency or transit district shall provide for the maximum feasible participation of private, for-profit operators of paratransit vehicles by affording such operators a full and reasonable opportunity to enter a competitive bid on all contracts for the provision of any paratransit services.

(c) Any private, for-profit operator of paratransit vehicles who is required to satisfy a bonding requirement as a prerequisite to submitting a competitive bid on any contract offered by a state agency, municipality, planning agency or transit district for the provision of paratransit services may, in lieu of such bond, offer a promissory note secured by a mortgage, pledge or other form of security on any or all of its real or personal property or an interest therein, in an amount and subject to such terms and conditions as may be approved by such state agency, municipality, planning agency or transit district.

(P.A. 79-413, S. 1–3; P.A. 80-482, S. 4, 40, 345, 348; P.A. 84-20, S. 2.)

History: P.A. 80-482 changed “division” to “department” in Subsec. (a) and deleted “within the department of business regulation”; P.A. 84-20 substituted transportation department for public utility control department in Subsec. (a).



Section 13b-38l - Citizens' Transportation Advisory Council. Appointments. Functions and duties.

Section 13b-38l is repealed, effective October 1, 1999.

(P.A. 88-177; P.A. 99-265, S. 5.)



Section 13b-38m and 13b-38n - Survey of special transportation services. Contracts for the regionalization and coordination of special transportation services.

Sections 13b-38m and 13b-38n are repealed, effective June 7, 2002.

(P.A. 92-68, S. 1–3; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 96-268, S. 14, 34; P.A. 02-123, S. 30.)



Section 13b-38o - Definitions.

For the purposes of sections 13b-38o, 13b-38p, 13b-38t, 13b-38v and 13b-38x, the following definitions shall apply unless otherwise provided by federal law or regulation:

(1) “Affected employer” means an employer, or its successor, which employs one hundred or more employees at a work location located in a severe nonattainment area. For the purposes of this subdivision, the number of employees shall be the average number of employees per work location during the preceding twelve months;

(2) “Clean Air Act” means the federal Clean Air Act, 42 USC Section 7401 et seq., as may from time to time be amended;

(3) “Employee” means any person employed by, or who enters into a direct contract for services with, an employer for eighty or more hours per twenty-eight-day period in a full-time or part-time position, who reports to the employer's work location and either (A) is assigned primarily to such employer's work location or (B) uses a mode of transportation to perform such person's job responsibilities other than the vehicle in which such person commuted to the employer's work location;

(4) “Employer” means any person, firm, business, educational institution, nonprofit agency, corporation, limited liability company, the state, any political subdivision of the state, any governmental agency, or any other entity which employs persons;

(5) “Severe nonattainment area” means the geographic area in Connecticut designated as such by the federal Environmental Protection Agency pursuant to the Clean Air Act;

(6) “Traffic reduction program” means a program established under section 13b-38p in which any affected employer may participate;

(7) “Work location” means a site, building, group of buildings or set of contiguous buildings or portion thereof, under the ownership, operation or control of an affected employer where employees perform work.

(May Sp. Sess. P.A. 92-13, S. 1, 18; P.A. 93-334, S. 1, 7: P.A. 94-129, S. 1, 3; P.A. 95-79, S. 36, 189; P.A. 96-223, S. 1, 8.)

History: P.A. 93-334 redefined “affected employer” and “employee”, substituted definition of “peak travel period” for “peak period”, added definitions of “compliance report”, “maintenance plan”, “revised compliance plan” and “target average passenger occupancy” and made technical changes, renumbering Subdivs. as necessary, effective June 29, 1993; P.A. 94-129 redefined “employer”, effective May 20, 1994; P.A. 95-79 redefined “employer” to include a limited liability company, effective May 31, 1995; P.A. 96-223 deleted definitions of “average passenger occupancy”, “average vehicle occupancy”, “compliance plan”, “compliance report”, “maintenance plan”, “peak travel period”, “regional planning agency”, “revised compliance plan” and “target average passenger occupancy”, added definition of “traffic reduction program”, made technical changes and renumbered Subdivs. as necessary, effective July 1, 1996.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38p - Voluntary traffic reduction program.

There is hereby established a voluntary traffic reduction program in order to achieve the goals of the Clean Air Act. Any affected employer which elects to participate in such program shall submit a plan and an annual update to the Commissioner of Transportation. Such plan shall describe the measures to be implemented to reduce single occupancy vehicle trips to and from the work location of such employer and to relieve traffic congestion. Any such affected employer which elects to participate in the program shall be eligible for a tax credit pursuant to the provisions of section 12-217s and assistance pursuant to section 13b-38v, provided such plan has been approved by the commissioner.

(May Sp. Sess. P.A. 92-13, S. 2, 18; P.A. 93-334, S. 2, 7; P.A. 94-89, S. 12; 94-129, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 125; P.A. 96-223, S. 2, 8.)

History: P.A. 93-334 amended Subsec. (b) to require commissioner of transportation to establish time schedules for submission of registration information, amended Subsec. (d) to provide that the survey of employees' commutation patterns would exclude the commutation patterns of employees employed by affected employers with more than 1,000 employees and to provide that the survey results would be returned to the department of transportation or a regional planning agency “as determined by the department”, amended Subsec. (e)(9) to revise provisions re compliance plans, amended Subsec. (f) to allow department of transportation itself to review and approve plans, amended Subsec. (g) to allow department to evaluate plans for “its ability to convincingly demonstrate achievement of the target average passenger occupancy” and notify the affected employer of any defects in the plan and added new Subsecs. (h) and (i) re revised compliance plans, effective June 29, 1993; P.A. 94-89 amended Subsec. (d) to provide that all affected employers, rather than affected employers who do not achieve a 75% response rate pursuant to subparagraph (C), shall consider nonrespondents to the required survey to have reported to work in a single occupancy vehicle and to specify that surveys conducted by affected employers with more than 1,000 employees shall be conducted pursuant to subparagraphs (A), (B), and (C) of that subsection; P.A. 94-129 amended Subsec. (f) by changing the dates for submission of the compliance plan in the following manner: In Subdiv. (1), from January to June 1, 1994, in Subdiv. (2), from April to July 1, 1994, and in Subdiv. (3), from July to September 1, 1994, effective May 20, 1994; May Sp. Sess. P.A. 94-1, amended Subsec. (d) to provide that affected employers who do not achieve a 75% response rate for the survey required in that subsection shall calculate nonrespondents as arriving in a single occupancy vehicle; (Revisor's note: In 1997 references in Subsec. (a) to “Department of Labor” were replaced editorially by the Revisors with references to “Labor Department” for consistency with statutory usage); P.A. 96-223 deleted Subsecs. (a) to (i), inclusive, in their entirety and substituted provisions re establishment of voluntary traffic reduction program, effective July 1, 1996.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38q to 13b-38s - Average vehicle occupancy. Consolidation of traffic management plans. Information to be sent to new affected employers.

Sections 13b-38q to 13b-38s, inclusive, are repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 3–5, 18; P.A. 94-166; P.A. 96-223, S. 7, 8.)



Section 13b-38t - Assistance to Department of Transportation from Labor Commissioner.

The Labor Commissioner shall, upon request of the Commissioner of Transportation, supply such information as is necessary to assist the Department of Transportation in carrying out its responsibilities under section 13b-38p and the Clean Air Act.

(May Sp. Sess. P.A. 92-13, S. 6, 18; P.A. 96-223, S. 3, 8.)

History: P.A. 96-223 substituted “section 13b-38p and the Clean Air Act” for “sections 13b-38o to 13b-38y, inclusive”, effective July 1, 1996 (Revisor's note: A reference to Commissioner of Labor was replaced editorially by the Revisors with Labor Commissioner for consistency with statutory usage).

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38u - Exempted employers.

Section 13b-38u is repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 7, 18; P.A. 93-334, S. 3, 7; P.A. 96-223, S. 7, 8.)



Section 13b-38v - Moneys received for traffic reduction programs.

Any moneys received by the state pursuant to a congestion mitigation and air quality grant under the Transportation Equity Act for the 21st Century shall be credited to the Special Transportation Fund, established pursuant to section 13b-68. Such moneys shall be expended as follows: (1) Not less than seventy per cent of the total amount of such moneys received by the state pursuant to said grant shall be expended on eligible projects in the severe nonattainment area to accomplish the mandates of the Clean Air Act. Such expenditures shall include, but not be limited to: (A) Providing technical information to affected employers participating in the traffic reduction program, (B) providing support and assistance to affected employers participating in the traffic reduction program in developing and implementing a traffic reduction plan, or (C) expenditures which reflect the needs identified by employers in their traffic reduction plans submitted pursuant to section 13b-38p. Not less than ten per cent of such funds allocated under this subdivision shall be expended on projects to increase the availability of parking at railroad stations along the New Haven commuter railroad line or improvements to the New Haven line railroads, and (2) not less than twenty-five per cent of the total amount of such moneys received by the state pursuant to said grant shall be expended on eligible projects to accomplish the goals of section 13b-38p, and the Clean Air Act which shall include, but not be limited to: (A) Traffic reduction programs or activities, (B) vanpool and shuttle service, (C) electric vehicle demonstrations, (D) programs guaranteeing rides home for transit and vanpool users, (E) the conversion of vehicles to alternative fuel vehicles, as defined in section 12-217i, (F) shuttle connections to rail or express bus service, (G) planning for transit-oriented development, (H) facilities for pedestrians or other nonmotorized means of transportation, (I) signal modifications to provide priority to buses, and (J) improvements to the New Haven line railroads.

(May Sp. Sess. P.A. 92-13, S. 8, 18; P.A. 94-188, S. 24, 30; P.A. 95-287, S, 1, 3; P.A. 96-223, S. 4, 8; P.A. 99-181, S. 14.)

History: P.A. 94-188 amended section by creating new Subparas. (A) and (B) detailing how the moneys are to be expended, effective June 2, 1994; P.A. 95-287 substituted Subdiv. designations (1) and (2) for Subpara. designations (A) and (B) and Subpara. designations where appropriate, and required expenditure of not less than 10% of funds allocated under Subdiv. (1) for additional parking at railroad stations along New Haven commuter railroad line, effective July 1, 1995; P.A. 96-223 inserted references to traffic reduction program in Subdivs. (1) and (2), substituted traffic reduction plan for compliance plan, substituted “section 13b-38p” for “sections 13b-38o to 13b-38y, inclusive”, included “vanpool users” in Subdiv. (2)(D) and made technical changes, effective July 1, 1996; P.A. 99-181 replaced “Intermodal Surface Transportation Efficiency Act of 1991” with “Transportation Equity Act for the 21st Century”, amended Subdiv. (1) by deleting references to how money shall be spent prior to the fiscal year ending June 30, 1995, and prior to the fiscal year ending June 30, 1998, and by requiring the expenditure of not less than 10% of funds to also provide improvements to the New Haven line railroads and amended Subdiv. (2) by deleting reference to how money shall be spent prior to the fiscal year ending June 30, 1998, and adding Subpara. (J) re improvements to the New Haven line railroads.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38w - Filing fees.

Section 13b-38w is repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 9, 18; P.A. 93-334, S. 4, 7; P.A. 96-223, S. 7, 8.)



Section 13b-38x - Regulations re traffic reduction program.

The Commissioner of Transportation, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of section 13b-38p. Such regulations shall include, but not be limited to (1) measures an affected employer may take to reduce single occupancy vehicle trips to and from its work location and to encourage its employees to consider alternative means of commuting, and (2) guidelines for the preparation and submission of reports pertaining to the traffic reduction program of such employer.

(May Sp. Sess. P.A. 92-13, S. 10, 18; P.A. 93-334, S. 5, 7; P.A. 96-223, S. 5, 8; P.A. 11-80, S. 1.)

History: P.A. 93-334 amended Subdiv. (5) to provide that the regulations would include provisions to allow the commissioner of transportation to “establish the content, time schedules and process by which a compliance report, a revised compliance plan or maintenance plan are submitted”, replacing provision which had allowed waiver of submission of plan, and deleted Subdiv. (10) which had authorized adoption of regulations allowing department to conform certain statutes to changes in federal law, effective June 29, 1993; (Revisor's note: In 1997 a reference to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with statutory usage); P.A. 96-223 deleted reference to Labor Commissioner, replaced prior provisions detailing regulations' content with new provisions and substituted “section 13b-38p” for “sections 13b-38o to 13b-38y, inclusive”, effective July 1, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38y - Penalties.

Section 13b-38y is repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 12, 18; P.A. 93-334, S. 6, 7; P.A. 96-223, S. 7, 8.)



Section 13b-38z and 13b-38aa - State-wide objectives for providing special transportation services. Progress reports of special transportation services.

Sections 13b-38z and 13b-38aa are repealed, effective June 7, 2002.

(P.A. 99-265, S. 1, 2; P.A. 02-123, S. 30.)



Section 13b-39 - Jurisdiction over and responsibility for aeronautics.

(a) The Connecticut Airport Authority shall have jurisdiction over aeronautics in the state with all the powers and duties prescribed in this title, in title 15, and as otherwise provided by law, except that the Commissioner of Transportation shall have jurisdiction over any takings of property connected with airports, as provided in sections 13b-42 to 13b-45, inclusive.

(b) The Connecticut Airport Authority, acting through the executive director of the authority, shall have general responsibility for aeronautics in the state with all the powers and duties established under chapter 266, this chapter and as otherwise provided by law.

(1969, P.A. 768, S. 34, 166; P.A. 15-192, S. 7.)

History: P.A. 15-192 amended Subsec. (a) to replace “commissioner” with “Connecticut Airport Authority” and provide that Commissioner of Transportation has jurisdiction over any property takings connected with airports, and amended Subsec. (b) to change responsibility for aeronautics from commissioner to Connecticut Airport Authority, effective July 2, 2015.



Section 13b-39a - Registration of aircraft.

(a) The executive director of the Connecticut Airport Authority shall establish a program of registration for all aircraft in the state, in accordance with which the owner of any aircraft, as defined in subdivision (5) of section 15-34, which is based or primarily used at any airport facility, heliport, air navigation facility, restricted landing area or seaplane base in a municipality within this state shall, not later than October 1, 1993, and annually thereafter, be required to register with the municipality in which such aircraft is based or primarily used, by filing an application form, or renewal thereof, and paying the appropriate registration fee, as provided for in section 12-71, this section and section 13b-39b. The owner of any aircraft which is based or primarily used at any such air navigation facility or restricted landing area in this state shall register such aircraft not later than July 1, 1994, and annually thereafter not later than the first of October. Any aircraft shall be deemed to be based or primarily used in a municipality when in the normal course of its use, it leaves from and returns to or remains at one or more points within the municipality more often or longer than at any other single location outside of the municipality.

(b) The executive director, subject to the provisions of section 1-121, shall adopt such rules and procedures as deemed necessary by said executive director to implement the provisions of section 12-71, this section and sections 13b-39b to 13b-39g, inclusive.

(P.A. 86-393, S. 1, 3; P.A. 93-433, S. 9, 26; P.A. 94-175, S. 10, 32; May Sp. Sess. P.A. 94-4, S. 27, 80, 85; P.A. 95-160, S. 64, 69; P.A. 15-192, S. 8.)

History: P.A. 93-433 amended Subsec. (a) to require the registration of all aircraft with and the payment of registration fees to the municipality where the aircraft is primarily based or used, deleting prior provisions re registration with transportation commissioner, effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 extended registration to aircraft based or primarily used at air navigation facilities or restricted landing areas, effective June 9, 1994, and revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; (Revisor’s note: In 2013, a reference in Subsec. (b) to repealed Sec. 13b-39h was changed editorially by the Revisors to Sec. 13b-39g for clarity); P.A. 15-192 amended Subsec. (a) to change responsibility for registration from Commissioner of Transportation to executive director of the Connecticut Airport Authority and amended Subsec. (b) to change provision re adoption of regulations to provision re adoption of rules and procedures and make conforming changes, effective July 2, 2015.



Section 13b-39b - Aircraft registration forms and decals.

The executive director shall prepare and distribute to each municipality in which aircraft are based or primarily used forms and decals for the registration of aircraft and the renewal of such registrations. The registration forms shall contain such information as the authority may prescribe, including, but not limited to, information concerning (1) the form and identity of ownership, including information as to whether such ownership is by an individual, partnership, corporation or other entity, (2) the type of aircraft, including the year of manufacture, the manufacturer, the model and the certified gross weight, (3) the Federal Aviation Certificate number, and (4) the location at which such aircraft is based or primarily used in this state. Each municipality shall designate a municipal registration official who may be an official or employee of the municipality or of any airport facility, heliport or seaplane base located within the municipality, to perform the duties of registration of aircraft as set forth in sections 13b-39a to 13b-39g, inclusive, and shall furnish, in writing, the name, address and telephone number of each such official. The municipality shall immediately notify the executive director upon any changes relative to the municipal registration official.

(P.A. 93-433, S. 10, 26; P.A. 94-175, S. 11, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 15-192, S. 9.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; (Revisor’s note: In 2013, a reference to repealed Sec. 13b-39h was changed editorially by the Revisors to Sec. 13b-39g for clarity); P.A. 15-192 replaced references to Commissioner and Department of Transportation with references to executive director and authority, effective July 2, 2015.



Section 13b-39c - Display of registration decal. Certificate of registration.

Upon receipt of the signed and certified registration form required and the requisite fee, as provided for in section 13b-39d, the municipal registration official shall assign a registration number and provide the owner with a registration decal and certificate of registration. Such registration decal shall be displayed on the right side of the aircraft tail below the horizontal stabilizer. The number shall be maintained in a legible condition and shall be clearly visible and entirely unobscured. The certificate shall state the name of the owner, the owner’s address, a description of the aircraft, the expiration date of the certificate and such other information as the executive director may prescribe. Such certificate shall be carried aboard the aircraft and shall be available for inspection upon the aircraft for which it is issued whenever the owner or any person authorized by the owner is aboard such aircraft.

(P.A. 93-433, S. 11, 26; P.A. 15-192, S. 10.)

History: P.A. 93-433 effective July 1, 1993; P.A. 15-192 replaced “commissioner” with “executive director”, deleted “by regulation” and made technical changes, effective July 2, 2015.



Section 13b-39d - Registration fee.

The owner shall pay a fee to the municipal registration official for each aircraft so numbered or registered in accordance with the following schedule:

Gross Weight (lbs.)

Fee

Less than 3,000

$  90.00

3,001 -  4,500

250.00

4,501 -  8,000

700.00

8,001 - 12,500

1,500.00

12,501 and over

2,500.00

Aircraft manufactured before 1946 shall pay the lesser of one hundred dollars or the fee as required on the basis of gross weight as set forth in this section. The executive director may establish, by procedures adopted in accordance with the provisions of section 1-121, a uniform schedule for the expiration and renewal of registrations and may prorate the fees in this section accordingly. Any person or firm that acquires ownership of an aircraft shall obtain a new registration in the name of such owner within thirty days of the date of such acquisition, provided no additional registration fee shall be payable in cases where one or more new ownership interests are being added to the registration or in cases of legal change of name of the registrant. All registrations shall be renewed within thirty days of the date of expiration as stated in the certificate. If a valid certificate or number decal is lost, mutilated or destroyed, the aircraft owner shall notify the municipal registration official within fifteen days, and such owner shall be issued a duplicate certificate or number decal upon payment of a fee of five dollars.

(P.A. 93-433, S. 12, 26; P.A. 94-175, S. 12, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 03-115, S. 50; P.A. 15-192, S. 11.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 03-115 made technical changes; P.A. 15-192 replaced “commissioner” with “executive director”, “regulations” with “procedures” and “chapter 54” with “section 1-121”, effective July 2, 2015.



Section 13b-39e - Exemption for military aircraft, government aircraft or aircraft dealers.

The provisions of sections 13b-39a to 13b-39d, inclusive, shall not apply to military aircraft or government aircraft owned and operated by the United States or any state or local government therein, to any aircraft registered in a foreign country that has a reciprocal agreement with the United States government or to aircraft engaged in Federal Aviation Regulations Part 121 and Part 135 certificated operations or to aircraft owned by dealers for the sole purpose of sale or exchange. For the purpose of this section “dealer” includes any person actively engaged in buying, selling or exchanging aircraft who has an established place of business in this state and who may, incidental to such business, repair aircraft or cause them to be repaired.

(P.A. 93-433, S. 13, 26; May Sp. Sess. P.A. 94-4, S. 1, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 93-433 effective July 1, 1993; May Sp. Sess. P.A. 94-4 exempted aircraft dealers from the registration program, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 13b-39f - Penalty for failure to register.

Any person who operates or any owner who permits the operation of an aircraft, which has not been numbered or registered in accordance with the provisions of sections 13b-39a to 13b-39e, inclusive, and any other applicable section of the general statutes, shall have committed a violation and shall be fined two hundred dollars for the first offense and five hundred dollars for each subsequent offense. Any officer empowered to enforce the provisions of section 13b-39a and any other applicable section of the general statutes who finds an aircraft which is not numbered or registered in accordance with the provisions of this chapter and such discovery is subsequent to a violation of this chapter may make application to the court for a warrant to seize such aircraft and take it into custody pending proof of payment of proper numbering or registration fees. No officer shall be liable for any act performed under the provisions of this section.

(P.A. 93-433, S. 14, 26.)

History: P.A. 93-433 effective July 1, 1993.



Section 13b-39g - Municipality may retain fees.

Each municipality which issues and renews registrations for aircraft in accordance with sections 13b-39a to 13b-39g, inclusive, may retain for its own use and purposes, as a grant in lieu of property taxes, all revenue received from the receipt of aircraft registration fees. Each such participating municipality shall furnish the executive director with such reports concerning the total amount of fees received pursuant to sections 12-71 and 13b-39a to 13b-39g, inclusive, the number of registrations issued, the names of registrants and the descriptions of aircraft registered.

(P.A. 93-433, S. 15, 26; P.A. 94-175, S. 13, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S, 64, 69; P.A. 15-192, S. 12.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; (Revisor’s note: In 2013, references to repealed Sec. 13b-39h were changed editorially by the Revisors to Sec. 13b-39g for clarity); P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 13b-39h - Grants to municipalities.

Section 13b-39h is repealed, effective July 1, 2011.

(P.A. 93-433, S. 17, 26; P.A. 11-61, S. 188.)



Section 13b-40 and 13b-41 - Bureau of Aeronautics. State airways system.

Sections 13b-40 and 13b-41 are repealed.

(1969, P.A. 768, S. 35, 36; P.A. 77-614, S. 609, 610; P.A. 85-130.)



Section 13b-42 - Airport or restricted landing area owned or leased by the state. Granting of interests. Purchase or taking of airport properties. Agreements with municipalities. Advertisement and award of certain leases that involve work on a public building.

(a) The commissioner shall have entire charge, control, operation and management of any airport or restricted landing area owned or leased by the state, except any air navigation facility operated exclusively by the Military Department, and may act with the consent of the State Properties Review Board as agent of the state in any negotiations with the federal government concerning land or other property used or to be used by the state for aeronautical purposes.

(b) With the approval of the Attorney General, the Secretary of the Office of Policy and Management and the State Properties Review Board, the commissioner may sell or lease or grant any interest in any airport or airport site or any part thereof, hangars, shops or other buildings or other property owned or held under lease by the state, except that after initiating such approval, the commissioner may temporarily lease any such interest. A temporary lease shall be effective only until a final decision is made by the Attorney General, the secretary and the Properties Review Board. Leases of land of the state shall be for periods determined by the commissioner with the approval of the State Properties Review Board and may provide for the construction of buildings on the land. The commissioner may confer the privilege of concessions of supplying, upon the airports, goods, commodities, service and facilities. The commissioner shall grant no exclusive right for the use of any airway, airport, restricted landing area or other air navigation facility under his jurisdiction.

(c) The commissioner may, subject to the provisions of section 4b-23, purchase or take and, in the name of the state, may acquire title in fee simple to, or any lesser estate, interest or right in, any airport, restricted landing area or other air navigation facility owned or controlled by any municipality or by any two or more municipalities jointly or by any other person, if he finds that the acquisition of such airport, restricted landing area or other air navigation facility is necessary to the maintenance of adequate air transportation in the state or is required by public convenience and safety, except that no such purchase, taking or acquisition may be made by the commissioner of any such airport, restricted landing area or other air navigation facility which is owned or controlled by and used as a part of a research, development or manufacturing activity, unless with the consent of the one owning or controlling such airport, area or facility. In connection with the purchase or taking by the commissioner of any such property owned by any person other than a municipality, the determination by the commissioner and the Commissioner of Administrative Services that the purchase or taking is necessary shall be conclusive. The taking shall be in the manner prescribed in section 48-12 for the taking of land for state institutions. The commissioner may, subject to the approval of the State Properties Review Board, the Connecticut Airport Authority and the Attorney General, transfer any interest or right in any airport, restricted landing area or other air navigation facility acquired pursuant to this section to the Connecticut Airport Authority.

(d) In connection with the purchase or taking by the commissioner of any such property in a municipality, the commissioner shall file with the chief executive officer or first selectman of the municipality a written statement finding that the purchase or taking is necessary, setting forth the reasons supporting such finding and requesting approval by the municipality of the purchase or taking, which approval shall be by vote of the municipality at a referendum held at the next regular election held in the municipality. If the municipality by vote disapproves the purchase or taking, the commissioner may, within thirty days following the vote, appeal to the superior court for the judicial district in which the municipality is located and the appeal shall be accorded a privileged status. The court shall, after hearing, determine whether the commissioner has proven the necessity for the purchase or taking and the burden of proving such necessity shall be upon the commissioner. If the court, after hearing, deems that the commissioner has not sustained such burden of proof, the court shall enter judgment for, and may award reasonable costs to, the municipality. If the court, after hearing, determines that the commissioner has sustained such burden of proof, the court may set aside the action of the municipality disapproving the purchase or taking and may enter an order upon terms and conditions that it deems appropriate to safeguard the rights of the parties and the public. After a purchase or taking has been legally approved, or its disapproval has been set aside by the Superior Court, the state may proceed with the purchase or taking upon paying just compensation to the municipality. In case the state cannot agree with the municipality upon the amount of the compensation, the amount shall be determined in the manner prescribed in section 48-12. An appeal from the amount so determined shall not act as a stay of the purchase or taking.

(e) The commissioner may, in the name of the state, purchase, take or acquire any interest, in whole or in part, in land, buildings, equipment or facilities that he has sold, leased or granted in any state airport, state airport site or any part thereof pursuant to subsection (b) of this section and, at the request of the Connecticut Airport Authority, in the name of the state, purchase, take or acquire any interest, in whole or in part, in land, buildings, equipment or facilities that the Connecticut Airport Authority has sold, leased or granted in any airport, airport site or any part thereof, pursuant to section 15-120mm. The commissioner's determination that such purchase, taking or acquisition is necessary shall be conclusive. Any taking shall be in a manner prescribed in section 13a-73 for the taking of land for highway purposes. The commissioner may, subject to approval of the State Properties Review Board, the Connecticut Airport Authority and the Attorney General, transfer any interest or right in any airport, restricted landing area or other navigation facility acquired pursuant to this section to the Connecticut Airport Authority.

(f) The commissioner may (1) prohibit, limit or restrict the parking of vehicles, (2) determine speed limits with the approval of the Office of the State Traffic Administration, (3) restrict roads or portions thereof to one-way traffic, (4) designate the location of crosswalks, on any portion of any road or highway upon the grounds of any airport owned or held under lease by the state, and (5) erect and maintain signs designating such prohibitions or restrictions. Any person who fails to comply with any such prohibition or restriction shall be subject to a fine of not more than eighty-eight dollars.

(g) The commissioner may enter into an agreement with any municipality within or near which any airport owned or leased by the state is located, for the purpose of mutual assistance for fire protection.

(h) Any lease which involves the construction, reconstruction, alteration, remodeling, repair or demolition of any public building which is estimated to cost more than five hundred thousand dollars shall be advertised and awarded in accordance with section 13b-20n.

(i) Except as specifically set forth in this section, the provisions of this section shall not apply to any airport, airport site or any part thereof operated by the Connecticut Airport Authority.

(1969, P.A. 421, S. 1; 768, S. 37; 779; P.A. 75-425, S. 38, 57; P.A. 76-253, S. 4, 6; P.A. 77-614, S. 19, 73, 610; P.A. 78-280, S. 2, 127; P.A. 80-231, S. 2; P.A. 81-421, S. 7, 9; 81-472, S. 127, 159; P.A. 84-254, S. 19, 62; P.A. 85-427, S. 1; 85-613, S. 115, 154; P.A. 87-496, S. 71, 110; P.A. 97-40, S. 1; P.A. 03-215, S. 14; 03-278, S. 31; P.A. 11-51, S. 44; 11-84, S. 22; P.A. 12-132, S. 11.)

History: 1969, P.A. 421 in fact amended Sec. 15-49, which was then repealed by P.A. 768 and replaced by provisions of Sec. 37 of that act; 1969, P.A. 779 added exception pertaining to acquisition of such facilities used as a part of research, development or manufacturing activity unless with consent of one owning or controlling it; P.A. 75-425 provided for acting with the consent of the state properties review board in Subsec. (a), added public works commissioner as an approval authority and also provided for his action in conjunction with the transportation commissioner in determining lengths of leases and in approving construction of buildings thereon in Subsec. (b), further made Subsec. (c) subject to the provisions pertaining to the state properties review board and included the public works commissioner in making the determination of necessity for purchase or taking; P.A. 76-253 substituted state properties review board for the public works commissioner in provisions of Subsec. (b); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control in Subsec. (b) and substituted commissioner of administrative services for public works commissioner in Subsec. (c); P.A. 78-280 substituted “judicial district” for “county” following “superior court” in Subsec. (d); P.A. 80-231 inserted in Subsec. (b) provision for temporary leasing arrangement pending final decision; P.A. 81-421 inserted new Subsec. (e) authorizing the commissioner to acquire or condemn any interest in airport properties that he has leased or granted pursuant to this section and relettered former Subsecs. (e) and (f) accordingly; P.A. 81-472 made technical changes; P.A. 84-254 increased maximum fine from $25 to $88 between July 1, 1985, and July 1, 1993; P.A. 85-427 amended Subsec. (a) by excepting from the control of the commissioner of transportation any air navigation facility operated exclusively by the state military department; P.A. 85-613 made technical change in Subsec. (f); P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (c); P.A. 97-40 amended Subsec. (d) by deleting “on the docket and trial list”; P.A. 03-215 added new Subsec. (h) re leases for construction, reconstruction, alteration, remodeling, repair or demolition of a public building valued over $500,000 to be advertised and awarded in accordance with Sec. 13b-20n, effective October 1, 2004; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2011; P.A. 11-84 amended Subsec. (c) to add provision re transfer of interests or rights in airport, restricted landing area or other air navigation facility to Connecticut Airport Authority, amended Subsec. (e) to add provision re at request of Connecticut Airport Authority, commissioner may purchase, take or acquire interest in land, buildings, equipment or facilities sold, leased or granted by the authority and to add provision re transfer of interests or rights in airport, restricted landing area or other navigation facility to Connecticut Airport Authority and added Subsec. (i) re applicability of section to airport operated by the authority, effective July 1, 2011; P.A. 12-132 amended Subsec. (f) by replacing “State Traffic Commission” with “Office of the State Traffic Administration” and making a technical change, effective July 1, 2012.

Cited. 201 C. 700; 209 C. 480.

Case discussed re current Secs. 13b-42 to 13b-44; Subsec. (d) applies only to municipally owned airports; legislative history discussed. 31 CS 216.



Section 13b-43 - Municipal airports.

Any municipality, or any two or more municipalities jointly, may establish, maintain and operate an airport at any location within the state approved by the executive director of the Connecticut Airport Authority and by the municipality or municipalities within which such airport is to be established. The Commissioner of Transportation may take any land or interest therein necessary for such establishment at such location upon paying just compensation to the owner of such land or interest therein. The approval of the municipality shall be by vote of a town or borough and by vote of the city council of a city. Any municipality, or any two or more municipalities jointly, may expand or improve an airport, and may take any land or interest therein necessary for such expansion or improvement when, in the opinion of the commissioner, public convenience or safety requires, and when the approval of the municipality or municipalities in which such land is located has been legally obtained, upon paying just compensation to the owner of such land or interest therein. In case such municipality or municipalities cannot agree with such owner upon the amount of such compensation, the amount shall be determined in the manner prescribed in section 48-12. An appeal from the amount so determined shall not act as a stay of the taking of such land, provided no facility or land or interest therein held by a public service company for service to the public shall be so taken or removed unless, at the expense of the party seeking such taking or removal, an adequate and equal substitute approved by the Public Utilities Regulatory Authority shall first be provided.

(1969, P.A. 768, S. 38; P.A. 75-486, S. 36, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 30, 348; P.A. 11-80, S. 1; P.A. 15-192, S. 13.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with the “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-482 changed the latter to “department of public utility control”; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 15-192 replaced “commissioner” with “executive director of the Connecticut Airport Authority” re approval of municipal airports and added “The Commissioner of Transportation” re taking of land, effective July 2, 2015.



Section 13b-44 - Establishment and maintenance of state airports.

(a) The state may, through the Connecticut Airport Authority, establish, maintain and operate, and may expand, an airport at any location within the state in the following manner. The executive director shall conduct and complete a study of the adequacy of existing airports, and shall determine the necessity for the establishment of additional airports or the expansion of existing airports. The executive director shall, within one year of the completion of such study, formulate and adopt a plan of development which shall incorporate the findings of such study, showing the necessity for such establishment or expansion. The plan of development shall specify the lands or interests in such lands the acquisition of which the executive director deems necessary for such establishment or expansion and a copy of such plan of development shall be filed in the office of the town clerk of each municipality in which such establishment or expansion is proposed.

(b) The executive director shall cause a public hearing to be held at the expense of the authority in each municipality in which such lands or interests in such lands are located. At such hearing, the executive director shall present and explain the plan of development, and any persons who are opposed to such plan may be heard and may state their reasons for such opposition. Such hearing shall be held not earlier than thirty days after such plan has been filed in the office of the town clerk of the municipality. Notice of the time and place of such hearing shall be published in a newspaper having a substantial circulation in such municipality at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the second not less than two days before such hearing.

(c) Upon the completion of such hearing, the executive director shall consider all the evidence relevant to the proposed plan of development, and if the executive director determines that the airport establishment or expansion provided in the plan is necessary, shall make such changes or modifications in the plan as are in the public interest. The executive director shall file a copy of the revised plan, showing the changes or modifications made, in the office of the town clerk of the municipality and shall notify and send a copy of such revised plan to the chief executive officer or first selectman of such municipality. Such notice shall contain the request that the municipality approve the proposed establishment or expansion, which approval shall be by vote of a town or borough, and by vote of the city council of a city.

(d) If the municipality fails or neglects to act upon a request for approval within sixty days after the receipt of such request by its chief executive officer or first selectman, the municipality shall be deemed to have approved of such establishment or expansion. If the municipality by vote disapproves of the establishment or expansion, the executive director may, within thirty days following such vote, appeal to the superior court for the judicial district in which the municipality is located and the appeal shall be accorded a privileged status. The court shall, after hearing, determine whether the executive director has proven the necessity for the establishment or expansion of an airport within the municipality and the burden of proving such necessity shall be upon the executive director. If the court, after hearing, determines that the executive director has not sustained such burden of proof, the court shall enter judgment for, and may award reasonable costs to, the municipality. If the court, after hearing, determines that the executive director has sustained such burden of proof, the court may set aside the action of the municipality disapproving the establishment or expansion and may enter such order upon such terms and conditions as it deems appropriate to safeguard the rights of the parties and the public.

(e) After a plan has been legally approved, or its disapproval has been set aside by the Superior Court, the state, acting through the Commissioner of Transportation, may take any lands or interests in such lands contained in the plan upon paying just compensation to the owner. In case the state cannot agree with such owner on the amount of such compensation, the amount shall be determined in the manner prescribed in section 48-12. An appeal from the amount so determined shall not act as a stay of the taking of such land, provided no facility or land or interest in such land held by a public service company for service to the public shall be so taken or removed unless, at the expense of the state, an adequate and equal substitute approved by the Public Utilities Regulatory Authority shall first be provided.

(1969, P.A. 768, S. 39; P.A. 74-338, S. 64, 94; P.A. 75-486, S. 37, 69; P.A. 77-614, S. 162, 610; P.A. 78-280, S. 2, 127; P.A. 80-482, S. 31, 348; P.A. 97-40, S. 2; P.A. 03-115, S. 51; P.A. 04-257, S. 21; P.A. 11-80, S. 1; 11-84, S. 23; P.A. 13-277, S. 27; P.A. 15-192, S. 14.)

History: P.A. 74-338 made technical changes; P.A. 75-486 substituted in Subsec. (e) “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with the division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-280 substituted in Subsec. (d) “judicial district” for “county” following “superior court”; P.A. 80-482 substituted in Subsec. (e) “department of public utility control” for the division of public utility control within the department of business regulation; P.A. 97-40 amended Subsec. (d) by deleting “on the docket and trial list”; P.A. 03-115 made technical changes; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (e), effective July 1, 2011; P.A. 11-84 amended Subsec. (a) to add “directly or indirectly through the Connecticut Airport Authority”, effective July 1, 2011; P.A. 13-277 amended Subsec. (a) to delete provision re consistency of plan of development with the master transportation plan, effective July 1, 2013; P.A. 15-192 replaced “commissioner” and “department” with “executive director” and “authority”, respectively, amended Subsec. (a) to delete reference to study authorized under Sec. 13b-16, amended Subsec. (e) to add reference to Commissioner of Transportation re taking of lands and made a technical change, effective July 2, 2015.



Section 13b-44a - Filing of documents with the Properties Review Board.

Copies of all documents filed pursuant to section 13b-44 shall be filed with the Properties Review Board.

(P.A. 75-425, S. 39, 57; P.A. 77-614, S. 73, 610; P.A. 85-427, S. 2.)

History: P.A. 77-614 substituted “commissioner of administrative services” for “public works commissioner”; P.A. 85-427 deleted provision requiring that documents be filed with administrative services commissioner.



Section 13b-45 - Publication of standards applicable in taking of land.

Before exercising any of the powers conferred in sections 13b-43 and 13b-44, the executive director shall establish and publish in detailed form, available to the public, the standards the executive director has adopted and will apply in making a determination that public convenience and necessity require the taking by the Commissioner of Transportation of any parcel of land or interest in such land.

(1969, P.A. 768, S. 40; P.A. 03-115, S. 52; P.A. 15-192, S. 15.)

History: P.A. 03-115 made technical changes; P.A. 15-192 replaced “commissioner” with “executive director” and added reference to Commissioner of Transportation re taking of land, effective July 2, 2015.



Section 13b-46 - Certificate of approval. Licenses.

(a) The executive director may approve airports, heliports, restricted landing areas, and other air navigation facilities. Any municipality or person acquiring property for the purpose of constructing or establishing an airport, heliport or restricted landing area shall, prior to such acquisition, apply to the executive director for a certificate of approval of the site selected and the general purpose or purposes for which the property is to be acquired, to insure that the property and its use shall conform to minimum standards of safety and shall serve the public interest. Any proposed airport, heliport, restricted landing area or other air navigation facility at which more than thirty-six landings and takeoffs are expected to be made by aircraft in any year shall be approved by the executive director before it shall be licensed to be used or operated. The executive director shall make no charge for approval certificates of proposed property acquisition for airport, heliport or restricted landing area purposes.

(b) The executive director may license airports, heliports, restricted landing areas and other air navigation facilities and renew such licenses. When a certificate of approval of an airport, heliport or restricted landing area has been issued by the executive director, he or she may grant a license for operation and use. On and after July 1, 1995, the executive director shall charge a fee of one hundred fifty dollars for each license or renewal thereof. Each such license shall be effective for a period of three years from the date of issuance. Each licensee shall certify, on a form provided by the executive director, that the licensed facility shall comply with all applicable federal, state and local laws and regulations during the license period. Municipalities shall be exempt from the payment of any license fee in connection with airports owned or operated by such municipalities.

(c) No municipality or officer or employee thereof and no person shall operate an airport, heliport, restricted landing area or other air navigation facility for which approval has not been granted, and a license has not been issued, by the executive director. The provisions of this section shall not apply to any airport, heliport, restricted landing area or other air navigation facility owned by the federal government within this state.

(d) Any heliport in operation prior to October 1, 1985, shall be deemed licensed for operation and use and the executive director shall issue an original license for any such heliport upon the written request of the person who controls and operates such heliport. Such heliports shall be subject to the provisions of this chapter concerning the renewal or revocation of licenses, inspection and review of air navigation facilities and any other provision of this chapter except those concerning the initial approval or licensing of such facilities. Such heliports shall be subject to any rule or procedure adopted by the authority in accordance with the provisions of this chapter except those concerning the initial approval or licensing of any air navigation facility.

(1969, P.A. 768, S. 41; P.A. 80-231, S. 1; P.A. 81-472, S. 19, 159; P.A. 85-262, S. 1; P.A. 95-325, S. 3, 16; P.A. 15-192, S. 16.)

History: P.A. 80-231 inserted in Subsec. (a) following “Any proposed airport, restricted landing area or other air navigation facility” “at which more than thirty-six landings and takeoffs are expected to be made by aircraft in any year”, provided for approval by commissioner before licensing “for such year” and deleted “other than for an occasional landing or takeoff by aircraft”; P.A. 81-472 made technical changes; P.A. 85-262 extended commissioner’s authority to heliports and added Subsec. (d) re licensing of heliports; P.A. 95-325 made technical changes throughout section, amended Subsecs. (a) and (b) to delete reference to approval of airports and other air navigation facilities in accordance with regulations adopted by the commissioner, further amended Subsec. (b) to replace provisions requiring annual renewal of licenses and authorizing fees for issuance of each original license and for annual renewal therefor with provisions requiring that commissioner charge fee of $150 for each license or renewal thereof, that each license be effective for a three-year period and that each licensee certify that licensed facility comply with applicable laws and regulations during license period, and amended Subsec. (c) to eliminate reference to “an annual” license, effective July 1, 1995; P.A. 15-192 replaced “commissioner” with “executive director”, amended Subsec. (d) to replace provision re regulation adopted by the commissioner with provision re rule or procedure adopted by the authority and made a technical change in Subsec. (b), effective July 2, 2015.



Section 13b-46a - Transferred

Transferred to Chapter 266a, Sec. 15-101q.



Section 13b-47 - Criteria for approval.

(a) In determining whether to issue a certificate of approval or license for the use or operation of any proposed commercial use air navigation facility, the executive director of the Connecticut Airport Authority shall take into consideration (1) its proposed location, size and layout, (2) its relationship to any comprehensive plan for state-wide and nation-wide development, (3) the availability of areas suitable for safe future expansion, (4) the freedom of adjoining areas from obstructions based on a proper glide ratio, (5) the nature of the terrain and of the uses to which the proposed airport will be put, and (6) the possibilities for future development.

(b) In determining whether to issue a certificate of approval or license for the use or operation of any proposed private use air navigation facility, the executive director shall take into consideration: (1) Its proposed location, size and layout; (2) the freedom of adjacent areas from obstructions based on a proper glide ratio; (3) the nature of the terrain and the uses to which the proposed air navigation facility will be put; (4) the type of equipment to be utilized and the flight experience of the operator; (5) the amount of noise to be produced at such facility; and (6) such other factors as the executive director deems appropriate.

(1969, P.A. 768, S. 42; P.A. 85-427, S. 3; P.A. 13-277, S. 28; P.A. 15-192, S. 17.)

History: P.A. 85-427 applied previously existing provisions to commercial use facilities and added Subsec. (b) re issuance of certificate of approval or license for private use facilities; (Revisor’s note: In 2003 a reference in Subsec. (b) to “... glide ratio and (3) ...” was changed editorially by the Revisors to “... glide ratio; (3) ...”); P.A. 13-277 amended Subsec. (a) to delete provision re relationship of proposed commercial use air navigation facility to the master transportation plan, effective July 1, 2013; P.A. 15-192 replaced “commissioner” with “executive director of the Connecticut Airport Authority” and “executive director” and made technical changes, effective July 2, 2015.



Section 13b-48 - Hearing on application for certificate of approval or license.

Upon receipt of any application for a certificate of approval of an airport, heliport or restricted landing area, or an original license to use or operate an airport, heliport, restricted landing area or other air navigation facility, the executive director shall send notice thereof by registered or certified mail to the chief executive officer or first selectman of the municipality or municipalities in which the proposed airport, heliport, restricted landing area or other air navigation facility is proposed to be located. If the applicant, or such municipality within fifteen days after receipt of such notice, requests a public hearing, the executive director shall set a time and place for such hearing in the municipality in which the proposed airport, heliport, restricted landing area or other air navigation facility is proposed to be situated, at which hearing interested parties shall have an opportunity to be heard. The executive director may hold a public hearing in any case where no such request is made. Notice of any such hearing shall be published by the executive director in a newspaper of general circulation in such municipality at least twice, the first publication to be at least fifteen days prior to the date of the hearing. Upon the conclusion of such hearing, the executive director shall consider all the relevant evidence and shall issue an order granting or denying such application, written notice of which shall be sent by registered or certified mail to the applicant and to the chief executive officer or the first selectman of the municipality or municipalities in which the proposed airport, heliport, restricted landing area or other air navigation facility is to be located. Orders issued pursuant to this section shall comply with the requirements of section 15-66 and shall be subject to appeal as provided in section 15-67.

(1969, P.A. 768, S. 43; P.A. 85-262, S. 2; P.A. 03-115, S. 53; P.A. 15-192, S. 18.)

History: P.A. 85-262 applied provisions of section to heliports; P.A. 03-115 made technical changes; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 13b-49 - Revocation of certificate of approval or license.

The executive director may revoke temporarily or permanently any certificate of approval or license upon a determination that an airport, heliport, restricted landing area or other navigation facility is not being maintained or used in accordance with the provisions of this chapter, or chapter 266, or any regulations adopted pursuant to said chapters.

(1969, P.A. 768, S. 44; P.A. 85-262, S. 3; P.A. 03-115, S. 54; P.A. 15-192, S. 19.)

History: P.A. 85-262 applied provisions of section to heliports; P.A. 03-115 made technical changes; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 13b-49a - Owner or operator of airport or other air navigation facility to submit information re aircraft based or primarily used at such facility. Penalty.

(a) Not later than July thirty-first annually, the owner or operator of any airport, heliport, restricted landing area, seaplane base or other air navigation facility licensed under the provisions of section 13b-46 shall submit to the executive director the following information with respect to an aircraft which is based or primarily used at such facility as of July first of such year: (1) The name and address of the owner thereof; (2) the type of aircraft; and (3) the Federal Aviation Aircraft Registration number. The executive director shall forward such information to the municipality in which an aircraft is based.

(b) The executive director, after notice and opportunity for hearing, may suspend or revoke the license of any such facility in the event the owner or operator thereof knowingly or intentionally fails to comply with the provisions of subsection (a) of this section.

(P.A. 97-304, S. 1, 31; P.A. 15-192, S. 20.)

History: P.A. 97-304 effective July 8, 1997; P.A. 15-192 replaced “Commissioner of Transportation” and “commissioner” with “executive director”, effective July 2, 2015.



Section 13b-50 - Cooperation with federal government. State assistance to municipalities and owners of commercial airports.

(a) The executive director is authorized to cooperate with the government of the United States or any agency or department thereof in the acquisition, construction, improvement, maintenance and operation of airports, heliports, landing fields and other aeronautical facilities in this state where federal financial aid is received and to comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal moneys upon such airports, heliports and facilities. The executive director is authorized to accept, receive and receipt for federal or other moneys for and on behalf of this state or any political subdivision thereof for the acquisition, construction, improvement, maintenance and operation of facilities within this state. All moneys accepted for disbursement by the executive director pursuant to this subsection shall be deposited in the state treasury and disbursed in accordance with the provisions of the respective grants.

(b) Any municipality is authorized to accept, receive and receipt for federal moneys and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports and other air navigation facilities and sites therefor and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys upon such airports and facilities. No municipality shall submit to the administrator of civil aeronautics of the United States any project application under the provisions of Section 9(a) of Public Law 377, 79th Congress, or any amendment thereof, unless the project and the project application have been approved by the executive director.

(c) Any municipality is authorized to designate by ordinance the executive director as its agent to accept, receive and receipt for federal moneys in its behalf for airport purposes and to contract for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of such airports or other air navigation facilities, and may enter into an agreement with the executive director prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and applicable laws of this state. Such moneys as are paid by the United States government shall be paid to such municipality under such terms and conditions as may be imposed by the United States in making such grant.

(d) All contracts for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports or other air navigation facilities, made by the municipality itself or through the executive director, shall be made pursuant to the laws of this state governing the making of like contracts; provided, where such acquisition, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal moneys, the municipality, or the executive director as its agent, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.

(e) The executive director may render financial assistance by grant of funds to any municipality or municipalities acting jointly in the planning, acquisition, construction or improvement of an airport owned or controlled, or to be owned or controlled, by such municipality or municipalities, out of appropriations made by the General Assembly for such purposes. Such financial assistance may be furnished in connection with federal or other financial aid for the same purposes for not more than seventy-five per cent of the cost exclusive of federal aid. The executive director may establish procedures to be followed in granting funds under this subsection and may prescribe forms to be used in connection therewith.

(f) The executive director may, whenever the executive director considers such assistance desirable or feasible, make available engineering and other technical services of the executive director, with or without charge, to any municipality or owner of a commercial airport requesting such services in connection with the planning, acquisition, construction, improvement, maintenance or operation of airports or aeronautical facilities.

(g) Any town, city or borough may lease any airport or contract for any airport facilities or privileges from any person, firm or corporation, municipal or private, operating a municipal or private airport in any location which has been approved by the executive director.

(1969, P.A. 768, S. 45; P.A. 77-472; P.A. 85-262, S. 4; 85-427, S. 4; P.A. 10-32, S. 41; P.A. 15-192, S. 21.)

History: P.A. 77-472 provided for application of authorized assistance to owners of commercial airports in Subsec. (f); P.A. 85-262 extended the provisions of this section to heliports; P.A. 85-427 amended Subsec. (e) by limiting the amount the commissioner may grant municipalities to no more than 75% of the cost exclusive of federal aid, where previously amount was calculated on 75% state share and 25% local share matching basis; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010; P.A. 15-192 replaced references to commissioner and department with references to executive director and, in Subsec. (e), replaced provision re regulations with provision re procedures, effective July 2, 2015.



Section 13b-50a - Initiatives for the preservation of airports.

The following initiatives shall be established to preserve Connecticut’s licensed privately owned, publicly used airports which have a paved runway and a minimum of five thousand operations per year: (1) The state shall have the right of first refusal to purchase, via fair market value and state property acquisition procedures, an airport, if that airport is threatened with sale or closure, for the express purpose of preserving the airport; (2) the executive director may acquire the development rights, based on fair market value for such rights, of such airports, provided the airport remains a public airport; (3) the state shall fund capital improvements to private airports, in which case the state shall participate in ninety per cent of the eligible costs and the balance by the sponsor, with budget and priorities to be determined by the executive director, and engineering in accordance with Federal Aviation Administration Advisory Circulars; and (4) the establishment of a new airport zoning category for the airport’s imaginary surfaces as defined by Federal Aviation Regulations and a program to mitigate noise in airport neighborhoods in which the noise exceeds applicable Federal Aviation Administration standards. Such program may be combined with existing energy conservation programs. Funding for such program shall be from available federal resources.

(P.A. 07-232, S. 50; P.A. 10-32, S. 42; P.A. 12-138, S. 1; P.A. 15-192, S. 22.)

History: P.A. 07-232 effective July 1, 2007; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 12-138 deleted provisions re notices for proposed construction and construction of obstructions and added provisions re a program to mitigate noise in airport neighborhoods, effective July 1, 2012; P.A. 15-192 replaced references to Commissioner and Department of Transportation with “executive director”, effective July 2, 2015.



Section 13b-50b - Set aside for veterans with service in time of war.

The Connecticut Airport Authority, in consultation with the Labor Department and the Department of Veterans’ Affairs, shall, in administering the program established pursuant to subdivision (4) of section 13b-50a, set aside not less than thirty per cent of the projects or contracts for such program for veterans with service in time of war, as defined in subsection (a) of section 27-103, except that for the purposes of this section, “service in time of war” shall not include time spent in training. To be eligible for such set aside, the contracting entity shall be a veteran certified in weatherization and insulation techniques through a training program funded by the American Recovery and Reinvestment Act of 2009, or a company that employs such certified veterans.

(P.A. 12-138, S. 2; P.A. 15-192, S. 23.)

History: P.A. 12-138 effective July 1, 2012; P.A. 15-192 replaced “Department of Transportation” with “Connecticut Airport Authority”, effective July 2, 2015.



Section 13b-50p - Complaints re repeated landings or takeoffs by aircraft from real property not licensed as an airport or other air navigation facility.

(a) The executive director of the Connecticut Airport Authority, upon receipt of a written complaint, in such form and containing such information as the executive director may require, from any person alleging that there have been repeated landings or takeoffs by aircraft from any real property not licensed as an airport, heliport, restricted landing area or other air navigation facility under the provisions of section 13b-46, may require the owner of such property to keep records of all landings and takeoffs made by aircraft from such property for a period of one year. Upon receipt of such records the executive director shall, within ten days, forward them to the chief elected official of the municipality in which such area or facility is located. The provisions of this subsection shall not apply to any landing or takeoff made by military aircraft or an emergency medical service organization, any landing made for emergency purposes or to any landing or takeoff made at an annual special event or for agricultural purposes.

(b) The executive director shall adopt written procedures in accordance with the provisions of section 1-121 to implement the provisions of subsection (a) of this section. The procedures shall include, but not be limited to, the type of information the property owner may be required to record, the procedures for transmitting such information to the executive director and standards for determining what constitutes an annual special event and agricultural purposes.

(c) Any person who violates any provision of this section or any regulation adopted pursuant to this section shall be fined not more than five hundred dollars.

(d) In addition to the fine imposed pursuant to subsection (c) of this section, a municipality may, by ordinance, establish a fine of not more than two hundred fifty dollars for violating any provision of this section.

(P.A. 97-258, S. 1, 2; P.A. 98-78; P.A. 15-192, S. 24.)

History: P.A. 97-258 effective July 1, 1997; P.A. 98-78 amended Subsec. (a) to require the commissioner to forward, within ten days, the records of landings and takeoffs at an air navigational facility to the chief elected official of the municipality where such facility is located and added Subsec. (d) allowing a municipality to establish, by ordinance, a fine of not more than $250; P.A. 15-192 amended Subsecs. (a) and (b) to replace references to Commissioner of Transportation with references to executive director of the Connecticut Airport Authority and amended Subsec. (b) to replace provision re regulations adopted by commissioner with provision re procedures adopted by executive director, effective July 2, 2015.



Section 13b-51 - *(See end of section for amended version and effective date.) Jurisdiction over harbors and navigable waterways.

The commissioner shall have jurisdiction over the harbors and navigable waterways of the state, with all the powers and duties prescribed in this chapter, in title 15, and as otherwise provided by law. The powers and duties of all existing harbor boards or boards of harbor commissioners under either the general statutes or special acts of this state shall be vested in the commissioner but all such boards shall continue in the department to assist the commissioner in an advisory capacity, and to perform such duties as he may delegate to them. Harbor masters and deputy harbor masters appointed by the Governor under section 15-1 shall be subject to the direction and control of the commissioner, and shall be responsible to him for the safe and efficient operation of the harbors over which they have jurisdiction. Nothing in this chapter shall be construed to limit or in any way derogate from the powers and authority of the Commissioner of Energy and Environmental Protection under title 25.

(1969, P.A. 768, S. 46; 1972, P.A. 294, S. 14; P.A. 11-80, S. 1.)

*Note: On and after July 1, 2016, this section, as amended by section 12 of public act 15-5 of the June special session, is to read as follows:

“Sec. 13b-51. Jurisdiction over harbors, harbor boards, harbor masters and deputy harbor masters. The Connecticut Port Authority shall have jurisdiction over the harbors of the state, with all the powers and duties prescribed in this chapter and as otherwise provided by law. The powers and duties of all existing harbor boards or boards of harbor commissioners under either the general statutes or special acts of this state shall be vested in the Commissioner of Energy and Environmental Protection but all such boards shall continue to assist the commissioner in an advisory capacity, and to perform such duties as the commissioner may delegate to them. Harbor masters and deputy harbor masters appointed by the Governor under section 15-1 shall be subject to the direction and control of the commissioner, and shall be responsible to the commissioner for the safe and efficient operation of the harbors over which the harbor masters and deputy harbor masters have jurisdiction. Nothing in this chapter shall be construed to limit or in any way derogate from the powers and authority of the Commissioner of Energy and Environmental Protection under title 25.”

(1969, P.A. 768, S. 46; 1972, P.A. 294, S. 14; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 12.)

History: 1972 act changed reference to the powers and authorities under title 25 from the water resources commission to the commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June Sp. Sess. P.A. 15-5 replaced reference to commissioner with reference to Connecticut Port Authority re jurisdiction over harbors of the state, deleted “and navigable waterways” and made technical changes, effective July 1, 2016.



Section 13b-51a - Connecticut Maritime Commission. Establishment. Members. Duties.

Section 13b-51a is repealed, effective July 1, 2015.

(P.A. 04-143, S. 22; P.A. 10-159, S. 4; P.A. 11-61, S. 21; 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 519.)



Section 13b-52 - Bureau of Waterways.

Section 13b-52 is repealed.

(1969, P.A. 768, S. 47; P.A. 77-614, S. 609, 610.)



Section 13b-53 - *(See end of section for amended version and effective date.) Acquisition, construction, maintenance and operation of water transportation and related facilities. Lease or grant of interest at State Pier or navigation property. Concessions privilege.

The commissioner may, on behalf of the state, acquire, own, construct, maintain or operate, upon, at or near the seaboard or any navigable waterway, land, or any harbor, wharf, dock, pier, quay, canal, slip or basin, or any appropriate harbor facility, shed, warehouse of any kind, vault, railroad track, yard, terminal or equipment, or such other facility related to the transportation of goods or people by water as he deems necessary to the fulfillment of the purposes of this chapter. The commissioner, with the approval of the State Properties Review Board, the Office of Policy and Management and the Attorney General, may lease or grant any interest at the State Pier in New London or any navigation property owned or under the control of the Department of Transportation to any person and in any manner, as he deems appropriate, except that after initiating such approval, the commissioner may temporarily lease any such interest with the approval of the Secretary of the Office of Policy and Management. A temporary lease shall be effective only until a final decision is made by the Office of Policy and Management, the State Properties Review Board and the Attorney General. Leases of land of the state shall be for periods determined by the commissioner with the approval of the State Properties Review Board and may provide for the construction of buildings on the land. The commissioner may confer the privilege of concessions of supplying, upon such facilities, goods, commodities, service and facilities.

(1969, P.A. 768, S. 48; P.A. 08-101, S. 2; 08-185, S. 10.)

*Note: On and after July 1, 2016, this section, as amended by section 13 of public act 15-5 of the June special session, is to read as follows:

“Sec. 13b-53. Acquisition, construction, maintenance and operation of water transportation and related facilities. Lease or grant of interest at State Pier or navigation property. Concessions privilege. The commissioner and the Connecticut Port Authority may, on behalf of the state, acquire, own, construct, maintain or operate, upon, at or near the seaboard or any navigable waterway, land, or any harbor, wharf, dock, pier, quay, canal, slip or basin, or any appropriate harbor facility, shed, warehouse of any kind, vault, railroad track, yard, terminal or equipment, or such other facility related to the transportation of goods or people by water as the commissioner or the authority, as appropriate, deems necessary to the fulfillment of the purposes of this chapter. The commissioner, with the approval of the State Properties Review Board, the Office of Policy and Management and the Attorney General, may lease or grant any interest at the State Pier in New London or any navigation property owned or under the control of the Department of Transportation to any person and in any manner, as the commissioner deems appropriate, except that after initiating such approval, the commissioner may temporarily lease any such interest with the approval of the Secretary of the Office of Policy and Management. A temporary lease shall be effective only until a final decision is made by the Office of Policy and Management, the State Properties Review Board and the Attorney General. Leases of land of the state shall be for periods determined by the commissioner with the approval of the State Properties Review Board and may provide for the construction of buildings on the land. The commissioner or the authority, as appropriate, may confer the privilege of concessions of supplying, upon such facilities, goods, commodities, service and facilities.”

(1969, P.A. 768, S. 48; P.A. 08-101, S. 2; 08-185, S. 10; June Sp. Sess. P.A. 15-5, S. 13.)

History: P.A. 08-101 deleted provisions authorizing commissioner to make facility available for use by any person to promote efficient interchange of traffic between modes of transportation by water and other than by water, added provisions authorizing commissioner, with approval of State Properties Review Board, Office of Policy and Management and Attorney General, to lease or grant interest at State Pier or navigation property owned or under control of department, added provisions re temporary lease, lease period and construction of buildings, and authorized commissioner to confer privilege of concessions, effective May 27, 2008; P.A. 08-185 required approval of Office of Policy and Management for temporary lease and included Office of Policy and Management in making final decision, effective June 12, 2008; June Sp. Sess. P.A. 15-5 added provisions re Connecticut Port Authority having power to acquire, own, construct, maintain or operate certain facilities and to confer the privilege of concessions, and made technical changes, effective July 1, 2016.



Section 13b-54 - Cooperation with other authorities, agencies and persons. Development of water transportation.

The commissioner shall, on behalf of the state, consult and cooperate with appropriate federal authorities regarding any river or harbor improvement or other improvement in facilities or services relating to transportation by water, or the construction of any bridge over the navigable waters of the state. The commissioner shall confer with representatives of municipalities, businesses and other organizations concerning the maintenance of adequate water terminal facilities, shall promote greater coordination between water and other modes of transportation, shall advise relative to the proper mechanical devices for handling freight, and shall adopt such other means, by surveys and recommendations, as will conserve and develop transportation by water.

(1969, P.A. 768, S. 49.)



Section 13b-55a - *(See end of section for amended version and effective date.) Harbor improvement projects.

(a) In addition to municipal requests for a grant-in-aid pursuant to section 13b-57, harbor improvement projects may be initiated by the Commissioner of Transportation on behalf of the state or for the state on behalf of the federal government. Recommendations on the prioritization or inclusion of projects shall be submitted to the commissioner by the Connecticut Port Authority. The department shall contract for the provision of goods and services to harbors and waterways for such improvements, and shall provide the funding required under such contracts, except that the commissioner may enter into agreements with other state agencies or municipalities for such agencies or municipalities to provide the funding for any of such contracts. The department shall administer all contracts entered into under this section.

(b) All contracts are subject to final negotiation of the scope and budget for a given project. Contracting periods may vary depending on each project. Payments shall be made on a reimbursement basis for deliverables completed no later than the dates of service of an executed contract. Appropriate back-up information shall be included with each payment request indicating that services have been rendered. The department may elect to provide part or all of the funds necessary as an upfront payment, provided funds are held in a separate, noninterest bearing account and are expended not later than sixty days after such funds are provided.

(c) Harbor improvement projects include the preparation of plans, studies and construction for the alteration and improvement of various state, municipal and other properties in or adjacent to the waters of the state, for the purpose of improving the economy and infrastructure of the state.

(P.A. 08-101, S. 9; P.A. 14-222, S. 8.)

*Note: On and after July 1, 2016, this section, as amended by section 14 of public act 15-5 of the June special session, is to read as follows:

“Sec. 13b-55a. Harbor improvement projects. (a) In addition to municipal requests for a grant-in-aid pursuant to section 13b-57, harbor improvement projects may be initiated by the Connecticut Port Authority on behalf of the state or for the state on behalf of the federal government. Recommendations on the prioritization or inclusion of projects shall be submitted to the board of directors of the authority by the executive director of the authority. The authority shall contract for the provision of goods and services to harbors and waterways for such improvements, and shall provide the funding required under such contracts, except that the authority may enter into agreements with other state agencies or municipalities for such agencies or municipalities to provide the funding for any of such contracts. The authority shall administer all contracts entered into under this section.

(b) All contracts are subject to final negotiation of the scope and budget for a given project. Contracting periods may vary depending on each project. Payments shall be made on a reimbursement basis for deliverables completed no later than the dates of service of an executed contract. Appropriate back-up information shall be included with each payment request indicating that services have been rendered. The authority may elect to provide part or all of the funds necessary as an upfront payment, provided funds are held in a separate, noninterest bearing account and are expended not later than sixty days after such funds are provided.

(c) Harbor improvement projects include the preparation of plans, studies and construction for the alteration and improvement of various state, municipal and other properties in or adjacent to the waters of the state, for the purpose of improving the economy and infrastructure of the state.”

(P.A. 08-101, S. 9; P.A. 14-222, S. 8; June Sp. Sess. P.A. 15-5, S. 14.)

History: P.A. 08-101 effective May 27, 2008; P.A. 14-222 amended Subsec. (a) to replace “Connecticut Maritime Commission” with “Connecticut Port Authority”, effective October 1, 2015; June Sp. Sess. P.A. 15-5 replaced references to Commissioner and Department of Transportation with references to Connecticut Port Authority and made a conforming change, effective July 1, 2016.



Section 13b-55b - *(See end of section for amended version and effective date.) Harbor improvement account. Deposit and expenditure of funds.

(a) There is established an account to be known as the “harbor improvement account” which shall be a separate, nonlapsing account within the General Fund. There shall be deposited in the account: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof; and (3) any other funds required or permitted by law to be deposited in the account. The funds in said account shall be expended by the Commissioner of Transportation for the purpose of initiating harbor improvement projects in accordance with section 13b-55a and for the purposes described in subsection (b) of this section.

(b) The harbor improvement account may be used for federal dredging projects (1) to support, in full or in part, local and state matching requirements for such projects; (2) to cover the incremental costs associated with applicable environmental regulatory requirements or management practices, including beneficial use; and (3) to cover part or all of the costs of such projects in the absence of adequate federal funds. If any account funds are used for the purpose described in subdivision (3) of this subsection, the commissioner shall pursue reimbursement to the account from the federal government.

(P.A. 08-101, S. 10.)

*Note: On and after July 1, 2016, this section, as amended by section 15 of public act 15-5 of the June special session, is to read as follows:

“Sec. 13b-55b. Harbor improvement account. Deposit and expenditure of funds. (a) There is established an account to be known as the “harbor improvement account” which shall be a separate, nonlapsing account within the General Fund. There shall be deposited in the account: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) funds appropriated by the General Assembly for the purpose of deposit therein and used in accordance with the permissible uses thereof; and (3) any other funds required or permitted by law to be deposited in the account. The funds in said account shall be expended by the Connecticut Port Authority for the purpose of initiating harbor improvement projects in accordance with section 13b-55a and for the purposes described in subsection (b) of this section.

(b) The harbor improvement account may be used for federal dredging projects (1) to support, in full or in part, local and state matching requirements for such projects; (2) to cover the incremental costs associated with applicable environmental regulatory requirements or management practices, including beneficial use; and (3) to cover part or all of the costs of such projects in the absence of adequate federal funds. If any account funds are used for the purpose described in subdivision (3) of this subsection, the authority shall pursue reimbursement to the account from the federal government.”

(P.A. 08-101, S. 10; June Sp. Sess. P.A. 15-5, S. 15.)

History: P.A. 08-101 effective May 27, 2008; June Sp. Sess. P.A. 15-5 replaced references to Commissioner of Transportation with references to Connecticut Port Authority and made a technical change, effective July 1, 2016.



Section 13b-55c - Priority ranking for certified clean marinas.

(a) As used in this section, (1) “certified clean marina” means a facility committed to the Department of Energy and Environmental Protection's voluntary clean marina program and engaged in efforts to operate at standards exceeding regulatory compliance, as prescribed by the Department of Energy and Environmental Protection, including, but not limited to, implementing practices that minimize pollution from mechanical activities, cleaning, painting and fiberglass repair, hauling and storing boats, fueling and facility management, and (2) “eligible project” means any portion of a sediment, dredging or dredge disposal activity for which all necessary permits and certifications have been obtained and that complies with the provisions of section 13b-55a or 13b-57.

(b) An eligible project proposed by a certified clean marina shall receive priority ranking for grants-in-aid awarded pursuant to section 13b-55a or 13b-57 and shall qualify for an additional grant under either of said sections in an amount equal to ten per cent of the costs of the project.

(c) A certified clean marina shall remain eligible for priority ranking pursuant to subsection (b) of this section for up to five years after July 1, 2013, or the date of such marina's most recent certification, whichever is later.

(P.A. 13-202, S. 1.)

History: P.A. 13-202 effective July 1, 2013.



Section 13b-56 - (Formerly Sec. 8-211). *(See end of section for amended version and effective date.) Harbor improvement agencies.

For the purposes of this section and section 13b-57, “harbor improvement agency” means any board, commission, agency or department of any municipality designated by the chief executive officer of such municipality and approved by the governing body thereof for the purpose of carrying out a harbor improvement project under this section. Any municipality may undertake a harbor improvement project, including the development, improvement, construction and installation of berthing areas, channels to berthing areas, sea walls, piers, docks, navigation aids, bridges and other related facilities and structures, pursuant to a harbor improvement plan. The harbor improvement agency may prepare or cause to be prepared a harbor improvement plan, and may approve such plan after (1) obtaining the approval of the planning agency of the municipality, and (2) holding a public hearing thereon, notice of which shall be published at least twice in a newspaper of general circulation in the municipality, the first publication of notice to be not less than two weeks before the date of the public hearing. Such harbor improvement plan shall include: (a) A description of the harbor improvement area and the condition, type and use of the structures and facilities therein; (b) the location and extent of the proposed land uses and harbor uses in such area; (c) the location and extent of streets and public utilities, facilities and works within the area; (d) schedules showing the number of families and businesses to be displaced by the proposed improvement, the method of relocating such families and businesses and the availability of sufficient suitable living accommodations at prices and rentals within the financial means of such families and located within a reasonable distance of the area from which they are displaced; (e) present and proposed zoning regulations in the harbor improvement area; (f) a description of all land to be acquired and buildings and improvements to be demolished and removed or rehabilitated; (g) a description of all improvements to be constructed, installed or made; (h) the plan’s relationship to definite local objectives; (i) financial aspects of the project; and (j) a ratio of the costs of the project to the benefits to be derived therefrom. After approval of the harbor improvement plan by the harbor improvement agency, the plan shall be submitted to the Commissioner of Transportation and the Commissioner of Energy and Environmental Protection and, if approved by each commissioner, may be adopted by the governing body of the municipality. A harbor development plan may be modified at any time by a harbor improvement agency, provided such modification is consented to in writing by each purchaser or lessee of land in the harbor improvement project affected by such modification, and such modification does not substantially change the plan; otherwise any modification to such plan shall be approved in the same manner as the plan. Any municipality and its harbor improvement agency may exercise, for the purposes of undertaking a harbor improvement project, all the powers and authority granted to a municipality and to a redevelopment agency for the purposes of a redevelopment or urban renewal project pursuant to chapter 130.

(1967, P.A. 522, S. 14; 1969, P.A. 768, S. 65; 1971, P.A. 872, S. 142; P.A. 11-80, S. 1.)

*Note: On and after July 1, 2016, this section, as amended by section 16 of public act 15-5 of the June special session, is to read as follows:

“Sec. 13b-56. (Formerly Sec. 8-211). Harbor improvement agencies. (a) For the purposes of this section and section 13b-57, “harbor improvement agency” means any board, commission, agency or department of any municipality designated by the chief executive officer of such municipality and approved by the governing body thereof for the purpose of carrying out a harbor improvement project under this section.

(b) Any municipality may undertake a harbor improvement project, including the development, improvement, construction and installation of berthing areas, channels to berthing areas, sea walls, piers, docks, navigation aids, bridges and other related facilities and structures, pursuant to a harbor improvement plan. The harbor improvement agency may prepare or cause to be prepared a harbor improvement plan, and may approve such plan after (1) obtaining the approval of the planning agency of the municipality, and (2) holding a public hearing thereon, notice of which shall be published at least twice in a newspaper of general circulation in the municipality, the first publication of notice to be not less than two weeks before the date of the public hearing.

(c) Such harbor improvement plan shall include: (1) A description of the harbor improvement area and the condition, type and use of the structures and facilities therein; (2) the location and extent of the proposed land uses and harbor uses in such area; (3) the location and extent of streets and public utilities, facilities and works within the area; (4) schedules showing the number of families and businesses to be displaced by the proposed improvement, the method of relocating such families and businesses and the availability of sufficient suitable living accommodations at prices and rentals within the financial means of such families and located within a reasonable distance of the area from which they are displaced; (5) present and proposed zoning regulations in the harbor improvement area; (6) a description of all land to be acquired and buildings and improvements to be demolished and removed or rehabilitated; (7) a description of all improvements to be constructed, installed or made; (8) the plan’s relationship to definite local objectives; (9) financial aspects of the project; and (10) a ratio of the costs of the project to the benefits to be derived therefrom.

(d) After approval of the harbor improvement plan by the harbor improvement agency, the plan shall be submitted to the Connecticut Port Authority and the Commissioner of Energy and Environmental Protection and, if approved by the authority and the commissioner, may be adopted by the governing body of the municipality. A harbor development plan may be modified at any time by a harbor improvement agency, provided such modification is consented to in writing by each purchaser or lessee of land in the harbor improvement project affected by such modification, and such modification does not substantially change the plan; otherwise any modification to such plan shall be approved in the same manner as the plan. Any municipality and its harbor improvement agency may exercise, for the purposes of undertaking a harbor improvement project, all the powers and authority granted to a municipality and to a redevelopment agency for the purposes of a redevelopment or urban renewal project pursuant to chapter 130.”

(1967, P.A. 522, S. 14; 1969, P.A. 768, S. 65; 1971, P.A. 872, S. 142; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 16.)

History: 1969 act added provision for plan to be submitted to the commissioner of transportation, as well as the water resources commission, for approval; 1971 act substituted “commissioner of environmental protection” for “water resources commission”; in 1975 Sec. 8-211 transferred to Sec. 13b-56; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June Sp. Sess. P.A. 15-5 designated existing provisions as Subsecs. (a) to (d), amended Subsec. (d) to replace “Commissioner of Transportation” with “Connecticut Port Authority” and made technical and conforming changes, effective July 1, 2016.



Section 13b-57 - (Formerly Sec. 8-212). *(See end of section for amended version and effective date.) State grants-in-aid for harbor improvement projects.

The state, acting by and in the discretion of the Commissioner of Transportation, may enter into a contract with a municipality, or any federal or state agency acting on behalf of such municipality, for state financial assistance in the form of a state grant-in-aid for a harbor improvement project pursuant to section 13b-55a, provided such project is approved by the Commissioner of Transportation. Any such application for state financial assistance under this section shall be submitted by the Commissioner of Transportation to the Commissioner of Energy and Environmental Protection for his review. Said Commissioner of Energy and Environmental Protection shall submit a written report to the Commissioner of Transportation, setting forth his findings regarding such application.

(1967, P.A. 522, S. 15; 1971, P.A. 872, S. 143; P.A. 73-331; P.A. 08-101, S. 8; P.A. 11-80, S. 1; P.A. 13-202, S. 2.)

*Note: On and after July 1, 2016, this section, as amended by section 17 of public act 15-5 of the June special session, is to read as follows:

“Sec. 13b-57. (Formerly Sec. 8-212). State grants-in-aid for harbor improvement projects. The state, acting by and in the discretion of the Connecticut Port Authority, may enter into a contract with a municipality, or any federal or state agency acting on behalf of such municipality, for state financial assistance in the form of a state grant-in-aid for a harbor improvement project pursuant to section 13b-55a, provided such project is approved by the authority. Any such application for state financial assistance under this section shall be submitted by the authority to the Commissioner of Energy and Environmental Protection for said commissioner’s review. Said commissioner shall submit a written report to the authority, setting forth said commissioner’s findings regarding such application.”

(1967, P.A. 522, S. 15; 1971, P.A. 872, S. 143; P.A. 73-331; P.A. 08-101, S. 8; P.A. 11-80, S. 1; P.A. 13-202, S. 2; June Sp. Sess. P.A. 15-5, S. 17.)

History: 1971 act substituted “commissioner of environmental protection” for “water resources commission” where appearing; P.A. 73-331 added “of transportation” to the word “commissioner” wherever it appeared without specific title and substituted “commissioner of transportation” for “commissioner of community affairs”; in 1975 Sec. 8-212 transferred to Sec. 13b-57; P.A. 08-101 deleted provision re state grant-in-aid equal to two-thirds of net cost of project as approved by Commissioner of Transportation, but not exceeding $1,000,000, effective May 27, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-202 replaced “acting by its harbor improvement agency” with “or any federal or state agency acting on behalf of such municipality”, replaced “a harbor improvement plan” with “section 13b-55a, provided such project is” and made a technical change, effective July 1, 2013; June Sp. Sess. P.A. 15-5 replaced references to Commissioner of Transportation with references to Connecticut Port Authority and made technical changes, effective July 1, 2016.



Section 13b-57a to 13b-57c - Reference by court to arbitration panel. Attorney General to represent state. Actions pending on June 14, 1977.

Sections 13b-57a to 13b-57c, inclusive, are repealed.

(P.A. 77-448, S. 1–4; P.A. 78-333; P.A. 88-317, S. 59, 107; P.A. 90-95, S. 3; P.A. 91-284, S. 3, 4.)






Chapter 242a - State Transportation Strategy and Transportation Investment Areas

Section 13b-57d - Definitions.

(a) As used in this section and sections 13b-57f, 13b-57h, 13b-212d and 14-270e:

(1) “Department” means the Department of Transportation;

(2) “Commissioner” means the Commissioner of Transportation;

(3) “TIA corridor plan” means a twenty-year strategic plan for transportation in a corridor and any updates or other revisions to such plan;

(4) “Transportation project” means any planning, capital or operating project with regard to transportation undertaken by the state;

(5) “Local planning agency” means a metropolitan planning organization, as provided in 23 USC 134, or a council, as defined in subdivision (4) of section 4-124i;

(6) “TIA” means transportation investment area;

(7) “Coastal corridor” and “coastal corridor TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Ansonia, Beacon Falls, Bethany, Bethel, Bethlehem, Branford, Bridgeport, Bridgewater, Brookfield, Cheshire, Danbury, Darien, Derby, East Haven, Easton, Fairfield, Greenwich, Guilford, Hamden, Madison, Meriden, Middlebury, Milford, Monroe, Naugatuck, New Canaan, New Fairfield, New Haven, New Milford, Newtown, North Branford, North Haven, Norwalk, Orange, Oxford, Prospect, Redding, Ridgefield, Seymour, Shelton, Sherman, Southbury, Stamford, Stratford, Thomaston, Trumbull, Wallingford, Waterbury, Watertown, West Haven, Weston, Westport, Wilton, Wolcott, Woodbridge and Woodbury;

(8) “I-84 corridor” and “I-84 TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Andover, Ansonia, Avon, Barkhamsted, Beacon Falls, Berlin, Bethel, Bethlehem, Bloomfield, Bolton, Bridgewater, Bristol, Brookfield, Burlington, Canaan, Canton, Cheshire, Colebrook, Cornwall, Danbury, Derby, East Granby, East Hartford, East Windsor, Ellington, Enfield, Farmington, Glastonbury, Goshen, Granby, Hartford, Hartland, Harwinton, Hebron, Kent, Litchfield, Manchester, Marlborough, Middlebury, Morris, Naugatuck, New Britain, New Fairfield, New Hartford, New Milford, Newington, Newtown, Norfolk, North Canaan, Oxford, Plainville, Plymouth, Prospect, Redding, Ridgefield, Rocky Hill, Roxbury, Salisbury, Seymour, Sharon, Shelton, Sherman, Simsbury, Somers, South Windsor, Southbury, Southington, Stafford, Suffield, Thomaston, Tolland, Torrington, Union, Vernon, Warren, Washington, Waterbury, Watertown, West Hartford, Wethersfield, Winchester, Windsor, Windsor Locks, Wolcott and Woodbury;

(9) “I-91 corridor” and “I-91 TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Andover, Avon, Berlin, Bethany, Bloomfield, Bolton, Branford, Bristol, Burlington, Canton, Chester, Clinton, Cromwell, Deep River, Durham, East Granby, East Haddam, East Hampton, East Hartford, East Haven, East Windsor, Ellington, Enfield, Essex, Farmington, Glastonbury, Granby, Guilford, Haddam, Hamden, Hartford, Hebron, Killingworth, Lyme, Madison, Manchester, Marlborough, Meriden, Middlefield, Middletown, Milford, New Britain, New Haven, Newington, North Branford, North Haven, Old Lyme, Old Saybrook, Orange, Plainville, Plymouth, Portland, Rocky Hill, Simsbury, Somers, South Windsor, Southington, Suffield, Tolland, Vernon, Wallingford, West Hartford, West Haven, Westbrook, Wethersfield, Windsor, Windsor Locks and Woodbridge;

(10) “I-395 corridor” and “I-395 TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Ashford, Bozrah, Brooklyn, Canterbury, Chaplin, Colchester, Columbia, Coventry, East Lyme, Eastford, Franklin, Griswold, Groton, Hampton, Killingly, Lebanon, Ledyard, Lisbon, Mansfield, Montville, New London, North Stonington, Norwich, Plainfield, Pomfret, Preston, Putnam, Salem, Scotland, Sprague, Stafford, Sterling, Stonington, Thompson, Union, Voluntown, Waterford, Willington, Windham and Woodstock;

(11) “Southeast corridor” and “Southeast corridor TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Bozrah, Chester, Clinton, Colchester, Deep River, East Lyme, Essex, Franklin, Griswold, Groton, Killingworth, Ledyard, Lisbon, Lyme, Montville, New London, North Stonington, Norwich, Old Lyme, Old Saybrook, Preston, Salem, Sprague, Stonington, Voluntown, Waterford and Westbrook; and

(12) “Modal” means a mode of transportation, and “multimodal” means two or more modes of transportation.

(b) As used in this subsection and sections 13b-57h, 13b-212d and 14-270e:

(1) “TSB project” means any planning, capital or operating project recommended by the Transportation Strategy Board prior to its repeal by public act 11-61*;

(2) “Economic development plan” means a comprehensive plan describing (A) existing economic development projects, and (B) proposed economic development projects for which a letter of commitment has been issued by the Department of Economic and Community Development; and

(3) “Economic development project” means any project, as defined in subsection (d) of section 32-23d, which is to be used or occupied by any person for (A) manufacturing, industrial, research, office or product warehousing or distribution purposes or hydroponic or aquaponic food production purposes and which the authority determines will tend to maintain or provide gainful employment, maintain or increase the tax base of the economy, or maintain, expand or diversify industry in the state, or (B) controlling, abating, preventing or disposing land, water, air or other environmental pollution, including without limitation thermal, radiation, sewage, wastewater, solid waste, toxic waste, noise or particulate pollution, except resources recovery facilities, as defined in section 22a-219a, used for the principal purpose of processing municipal solid waste and which are not expansions or additions to resources recovery facilities operating on July 1, 1990, or (C) the conservation of energy or the utilization of cogeneration technology or solar, wind, hydro, biomass or other renewable sources to produce energy for any industrial or commercial application, or (D) any other purpose which the authority determines will materially contribute to the economic base of the state by creating or retaining jobs, promoting the export of products or services beyond state boundaries, encouraging innovation in products or services, or otherwise contributing to, supporting or enhancing existing activities that are important to the economic base of the state.

(June Sp. Sess. P.A. 01-5, S. 1, 18; June 30 Sp. Sess. P.A. 03-4, S. 1, 2; P.A. 04-143, S. 12; P.A. 06-136, S. 29; P.A. 11-61, S. 22; P.A. 13-247, S. 289; 13-277, S. 70; 13-299, S. 12; May Sp. Sess. P.A. 16-3, S. 114.)

*Note: Public act 11-61 is entitled “An Act Implementing the Revenue Items In the Budget and Making Budget Adjustments, Deficiency Appropriations, Certain Revisions to Bills of the Current Session and Miscellaneous Changes to the General Statutes”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001; June 30 Sp. Sess. P.A. 03-4 redefined “strategy” and defined “TSB project”, “economic development plan” and “economic development project”, effective August 20, 2003; (Revisor's note: Section 2 of public act 03-4 of the June 30 special session, effective August 20, 2003, was added editorially by the Revisors as Subsec. (b) and the existing provisions were designated as Subsec. (a)); P.A. 04-143 made a technical change in Subsec. (a)(4), effective May 21, 2004; P.A. 06-136 amended Subsec. (a)(4) by updating reference to report submitted pursuant to Sec. 13b-57g to conform to legislative changes, effective July 1, 2006 (Revisor's note: In 2009, a reference to “subsection (b) of section 4-124i” in Subsec. (a)(7) was changed editorially by the Revisors to “subdivision (2) of section 4-124i” to conform section with Sec. 4-124i, as amended by P.A. 08-182); P.A. 11-61 amended Subsec. (a) to delete former Subdiv. (1) re definition of “board”, redesignate existing Subdivs. (2) and (3) as Subdivs. (1) and (2), delete former Subdiv. (4) re definition of “strategy”, redesignate existing Subdivs. (5) to (14) as Subdivs. (3) to (12), and redefine “transportation project” in Subdiv. (4), and amended Subsec. (b)(1) to redefine “TSB project”, effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(5) by deleting references to regional planning agency, regional council of elected officials and council as defined in Sec. 4-124c(f), making conforming changes, and replacing reference to Sec. 4-124i(2) with reference to Sec. 4-124i(4), effective January 1, 2015; P.A. 13-277 amended Subsec. (a) by adding reference to Sec. 13b-11c(d), effective July 1, 2013; P.A. 13-299 amended Subsec. (a) by deleting reference to Sec. 13b-11a(e), effective July 1, 2013; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by deleting reference to Sec. 13b-11c(d), effective July 1, 2016.



Section 13b-57e - Connecticut Transportation Strategy Board established. Membership.

Section 13b-57e is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 2, 18; P.A. 03-115, S. 56; P.A. 06-136, S. 13; P.A. 11-61, S. 188.)



Section 13b-57f - Transportation investment areas created.

(a) There are created the following transportation investment areas: The coastal corridor TIA, I-84 corridor TIA, I-91 corridor TIA, I-395 corridor TIA and the southeast corridor TIA.

(b) The local planning agencies in each TIA shall select the participants in the TIA, including, but not limited to, businesses, labor unions, trade associations, environmental interest groups and other interest groups whose participation the local planning agency believes would be valuable to the TIA in the development of a transportation plan for the TIA.

(c) The local planning agencies in each TIA shall determine the processes used by such TIA in carrying out its responsibilities under section 13b-57d and this section. For the purposes of carrying out such responsibilities, each TIA shall report to the chief executive officers of such local planning agencies.

(June Sp. Sess. P.A. 01-5, S. 3, 18; P.A. 11-61, S. 10.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001; (Revisor's note: In 2007, the words “section 2 of subsection (a) of” in the phrase “subdivision (2) of subsection (a) of section 2 of subsection (a) of section 13b-57e” were deleted editorially by the Revisors to correct a clerical error in Subsec. (e)); P.A. 11-61 deleted reference to board and made technical changes in Subsec. (c), deleted former Subsec. (d) re initial TIA corridor plan and deleted former Subsec. (e) re organizational meeting, effective July 1, 2011.



Section 13b-57g - Transportation strategy. Development. Revisions. Report.

Section 13b-57g is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 4, 18; June 30 Sp. Sess. P.A. 03-4, S. 9; P.A. 06-136, S. 14; June Sp. Sess. P.A. 07-7, S. 97; P.A. 10-32, S. 44; P.A. 11-61, S. 188.)



Section 13b-57h - Use of funds from Transportation Strategy Board projects account. Projects to be completed.

(a) No funds from the Transportation Strategy Board projects account, established under section 13b-57r, shall be authorized for any transportation project except those specified in subsection (b) of this section, provided nothing in this subsection shall preclude any TSB project from being funded, in whole or in part, by other state or federal funds. Funds authorized for any TSB project shall be used only for said project. TSB projects shall be funded from the Transportation Strategy Board projects account only to the extent such funding is not provided from other funds in the Special Transportation Fund or the Infrastructure Improvement Fund created by the senior indenture for special tax obligation bonds.

(b) The following TSB projects shall be completed:

(1) In the Coastal Corridor TIA, as defined in section 13b-57d:

(A) Acquire rolling rail stock sufficient to add no fewer than two thousand seats for the Metro North-New Haven Line for use in both interstate and intrastate service. All payments received by the state pursuant to any agreement entered into in accordance with subsection (h) of section 13b-34 involving rolling rail stock used on the Metro North-New Haven Line shall be used exclusively for refurbishing rolling rail stock on and other capital improvements to the Metro North-New Haven Line;

(B) Construct or expand stations at Bridgeport, New Haven and Stamford that can accommodate rail service and one or more other modes of transportation and have:

(i) Facilities for one thousand or more parking spaces;

(ii) Connections to bus and other transit systems;

(iii) Opportunity for community revitalization;

(iv) Opportunity for transit oriented development;

(v) Ease of auto, bus, bicycle and pedestrian access to the station facility;

(vi) Potential to attract sufficient riders to support additional express trains;

(vii) Operation under control of the state; and

(viii) Feeder bus services for passenger rail service;

(C) Facilitate use of the Long Island Sound Waterway for passenger and freight movement, including, but not limited to, bulkheading and dredging, upon removal of prohibitions imposed by federal law, expanding passenger facilities, including facilities at the Bridgeport Intermodal Facility, to support high speed ferry service; and

(2) In the I-84 Corridor TIA, as defined in section 13b-57d:

(A) Establish express bus services from New Haven to Bradley International Airport;

(B) Complete the New Britain to Hartford busway and establish other bus rapid transit or light rail service in Hartford and surrounding towns; and

(C) Expand rail passenger service on the Norwalk to Danbury-New Milford Branch Line to assist commuter movement on Route 7 and I-95; and

(3) In the I-91 Corridor TIA, as defined in section 13b-57d:

(A) Upgrade or construct maintenance facilities and parking facilities and upgrade feeder bus services for passenger rail service, particularly along the Metro North-New Haven Line; and

(B) Establish bus service or commuter rail service, as determined in the Hartford-Springfield-New Haven Implementation Study conducted by the department, that runs through New Haven, Hartford and Springfield, with a connection to Bradley International Airport; and

(4) In the I-395 Corridor TIA, as defined in section 13b-57d:

(A) Establish rail freight service with connections to the port of New London;

(B) Expand the frequency of bus service, number of runs and connections within and outside of the region, particularly in and to Norwich and New London and acquire buses sufficient to add no fewer than two hundred seats; and

(C) Design and plan for traffic mitigation in southeastern Connecticut, including planning for the extension of Route 11 from its terminus in Salem to the I-95 and I-395 intersect, with appropriate greenway purchases made in accordance with section 13a-142e; and

(5) In the Southeast Corridor TIA, as defined in section 13b-57d:

(A) Acquire rolling rail stock for the Shoreline East Railroad Line sufficient to add no fewer than one thousand seats;

(B) Make operational improvements to highways that improve the flow of traffic on I-95 and I-395; and

(6) State-wide:

(A) Improve and target marketing by the department of the Deduct-a-Ride program to all eligible employers; and

(B) Continue funding the Jobs Access Program.

(c) Repealed by P.A. 06-136, S. 35.

(June 30 Sp. Sess. P.A. 03-4, S. 3; P.A. 04-143, S. 13, 28; 04-149, S. 1; P.A. 06-136, S. 35; P.A. 11-61, S. 11, 12.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; P.A. 04-143 made technical changes in Subsec. (b), effective May 21, 2004; P.A. 04-143 and P.A. 04-149 both amended Subsec. (a) to require funding for TSB projects from Transportation Strategy Board funds only if not otherwise funded from Special Transportation Fund or Infrastructure Improvement Fund, effective May 21, 2004; P.A. 06-136 repealed Subsec. (c) re submission of economic development plans for TSB projects requiring expenditures of more than $1,000,000, effective July 1, 2006; P.A. 11-61 amended Subsec. (a) by removing reference to General Assembly approval and making technical changes and amended Subsec. (b)(1)(A) by removing “as deemed appropriate by the board”, effective July 1, 2011.



Section 13b-57i - Performance reports on TSB projects requiring accompanying economic development plans.

Section 13b-57i is repealed, effective July 1, 2006.

(June 30 Sp. Sess. P.A. 03-4, S. 4; June Sp. Sess. P.A. 05-4, S. 51; P.A. 06-136, S. 35.)



Section 13b-57j to 13b-57l - Analysis of effects of initial strategy; analysis to accompany recommended updates or revisions to TSB projects or to strategy. Commissioner of Transportation to submit annual report re non-TSB projects. Commissioner of Transportation to submit TSB projects, updates and revisions to metropolitan planning organizations.

Sections 13b-57j to 13b-57l, inclusive, are repealed, effective July 1, 2011.

(June 30 Sp. Sess. P.A. 03-4, S. 5, 7, 11; P.A. 06-136, S. 30, 31, 35; P.A. 11-61, S. 188.)



Section 13b-57m - Purpose for funding transportation-related projects.

The purpose of this section and subdivision (16) of subsection (b) of section 13b-61 is to promote the welfare and prosperity of the people of this state by enabling the state to implement and fund certain transportation-related projects, purposes and strategies in order to: (1) Improve personal mobility within and through this state; (2) improve the movement of goods and freight within and through this state; (3) integrate transportation with economic, land use, environmental and quality of life issues; (4) develop policies and procedures that will integrate the state economy with regional, national and global economies; and (5) identify policies and sources that provide an adequate and reliable flow of funding necessary for a quality multimodal transportation system.

(June 30 Sp. Sess. P.A. 03-4, S. 13; June Sp. Sess. P.A. 05-4, S. 50; P.A. 11-61, S. 13; P.A. 16-151, S. 9.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; June Sp. Sess. P.A. 05-4 made technical changes, effective July 1, 2005; P.A. 11-61 removed reference to Transportation Strategy Board, effective July 1, 2011; P.A. 16-151 deleted references to Secs. 13b-57n to 13b-57q and made a technical change, effective July 1, 2016.



Section 13b-57n and 13b-57o - Definitions. Authorization for bonds and bond anticipation notes; authorized funding amounts.

Sections 13b-57n and 13b-57o are repealed, effective July 1, 2005.

(June 30 Sp. Sess. P.A. 03-4, S. 14, 15; P.A. 04-4, S. 8; 04-143, S. 14; 04-182, S. 16; June Sp. Sess. P.A. 05-4, S. 53.)



Section 13b-57p - Prioritization of projects and purposes. Submission of priorities to board. Revision of annual financing plan. Requirements for submission of board recommendations.

Section 13b-57p is repealed, effective July 1, 2006.

(June 30 Sp. Sess. P.A. 03-4, S. 16; P.A. 06-136, S. 35.)



Section 13b-57q - Annual financing plan for TSB projects. Five-year financing plan.

Section 13b-57q is repealed, effective July 1, 2016.

(June 30 Sp. Sess. P.A. 03-4, S. 17; P.A. 04-149, S. 2; June Sp. Sess. P.A. 05-4, S. 42; P.A. 11-61, S. 14; P.A. 16-151, S. 19.)



Section 13b-57r - Transportation Strategy Board projects account. Moneys to be deposited into the account.

(a) There shall be a Transportation Strategy Board projects account, which shall be a nonlapsing account within the Special Transportation Fund.

(b) For the fiscal year ending June 30, 2004, five million dollars of the moneys received or collected by the state or any officer thereof on account of, or derived from, the incremental revenues received pursuant to section 14-50a shall be deposited into the account established under subsection (a) of this section and shall be used to provide funding for the projects and purposes described in section 13b-57h.

(c) For the fiscal year ending June 30, 2006, the Treasurer shall transfer the sum of twenty-five million three hundred thousand dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to provide funding for the projects and purposes of the Transportation Strategy Board. For the fiscal year ending June 30, 2007, the Treasurer shall transfer the sum of twenty million three hundred thousand dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to provide funding for the projects and purposes described in section 13b-57h. For the fiscal years ending June 30, 2008, to June 30, 2011, inclusive, the Treasurer shall annually transfer the sum of fifteen million three hundred thousand dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to provide funding for the projects and purposes described in section 13b-57h. For the fiscal years ending June 30, 2012, to June 30, 2015, inclusive, the Treasurer shall annually transfer the sum of fifteen million dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to fund the projects and purposes described in section 13b-57h.

(June 30 Sp. Sess. P.A. 03-1, S. 113; P.A. 04-177, S. 9; June Sp. Sess. P.A. 05-4, S. 43; P.A. 11-6, S. 135.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 04-177 amended Subsec. (c) to change date on which one-half of incremental revenues begin to be deposited into Transportation Strategy Board projects account from July 1, 2005, to July 1, 2004, effective June 1, 2004; June Sp. Sess. P.A. 05-4 amended Subsec. (c) to replace former provisions re incremental revenues with provisions re transferring money from the Special Transportation Fund in the amounts of $25,300,000 for fiscal year 2006, $20,300,000 in fiscal year 2007, $15,300,000 for fiscal years 2008 to 2015, and $300,000 in fiscal year 2016 and thereafter, effective July 1, 2005; P.A. 11-6 amended Subsecs. (b) and (c) to replace references to Transportation Strategy Board with references to Sec. 13b-57h, and amended Subsec. (c) to end $15,300,000 transfer as of June 30, 2011, rather than June 30, 2015, and to add provision transferring $15,000,000 for fiscal years 2012 to 2015, effective July 1, 2011.



Section 13b-57s - Expenditure from Transportation Strategy Board projects account for demand responsive transportation program.

During the fiscal years ending June 30, 2006, and June 30, 2007, the sum of five million dollars shall be expended from the Transportation Strategy Board projects account for grants-in-aid and administrative expenses under the program established pursuant to section 13b-38bb. The funds shall remain available until expended.

(June Sp. Sess. P.A. 05-4, S. 37; P.A. 16-151, S. 10.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 16-151 deleted provision re inclusion of funding in annual financing plan, effective July 1, 2016.



Section 13b-57t - Expenditures from Transportation Strategy Board projects account for the New Haven Line revitalization program.

(a) During the fiscal year ending June 30, 2005, the sum of five million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line revitalization program undertaken pursuant to subsections (a), (b) and (c) of this section and sections 13b-78k, 13b-78m and 13b-78n. The funds shall remain available until expended.

(b) During the fiscal year ending June 30, 2006, the sum of twenty million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line revitalization program undertaken pursuant to public act 05-4 of the June special session*. The funds shall remain available until expended.

(c) During the fiscal year ending June 30, 2007, the sum of fifteen million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line revitalization program undertaken pursuant to public act 05-4 of the June special session*. The funds shall remain available until expended.

(d) From the fiscal year ending June 30, 2008, to the fiscal year ending June 30, 2015, inclusive, the sum of fifteen million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line Revitalization program undertaken pursuant to public act 05-4 of the June special session*. The funds shall remain available until expended.

(June Sp. Sess. P.A. 05-4, S. 34–36, 38; P.A. 16-151, S. 11.)

*Note: Public act 05-4 of the June special session is entitled “An Act Concerning the Authorization of Special Tax Obligation Bonds of the State for Certain Transportation Purposes”. (See Reference Table captioned “Public Acts of June, 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 05-4 effective June 29, 2005, re Subsec. (a), effective July 1, 2005, re Subsecs. (b) and (c), and effective July 1, 2006, re Subsec. (d); P.A. 16-151 deleted provisions re inclusion of funding in annual financing plan and made a conforming change, effective July 1, 2016.






Chapter 243 - Infrastructure Program

Section 13b-58 - State Transportation Fund established.

Section 13b-58 is repealed.

(P.A. 74-342, S. 1, 43; P.A. 75-568, S. 44, 45.)



Section 13b-59 - Definitions.

As used in title 13a or in this title, unless the context clearly indicates a different meaning or intent, all terms which are defined in section 4-69 shall have the respective meanings ascribed thereto in said section. As used in sections 13b-59 and 13b-61, unless the context clearly indicates a different meaning or intent:

(a) All terms which are defined in section 13b-2 shall have the respective meanings ascribed thereto in said section;

(b) “Expressway revenues” means all tolls, rates, rents, fees, charges and other income derived from the operation of any expressway referred to in part III(C) of chapter 240;

(c) “Highway tolls” means all tolls, fees, rentals and other charges, except expressway revenues, for transit over or use of any highway, bridge or ferry, including all receipts from fees, coupons or tickets provided for under section 13a-155;

(d) “License, permit and fee revenues” means (1) all fees and other charges required by, or levied pursuant to sections 12-487, 13b-80 and 13b-97, subsection (b) of section 14-12, sections 14-16a, 14-21c, 14-44h and 14-44i, subsection (v) of section 14-49, subsections (b) and (f) of section 14-50, subdivisions (7) to (9), inclusive, of subsection (a) of section 14-50a, sections 14-52, 14-58, 14-67l and 14-69, subsection (e) of section 14-73, sections 14-96q and 14-103a, subsection (a) of section 14-164a, subsection (a) of section 14-192, subsection (d) of section 14-270, sections 14-319 and 14-320 and sections 13b-410a to 13b-410c, inclusive; (2) all aeronautics, waterways, and other fees and charges required by, or levied pursuant to sections 13a-80 and 13a-80a, subsection (b) of section 13b-42 and subsections (c) and (d) of section 15-13; and (3) all motor vehicle related fines, penalties or other charges as defined in subsection (g) of this section;

(e) “Motor fuel taxes” means any tax now or hereafter imposed by authority of the state with respect to or measured by the sale or use, as a fuel in internal combustion engines or for the propulsion of motor vehicles, of products commonly or commercially known or sold as gasoline or any other substances prepared, advertised for sale or sold for use as a fuel in internal combustion engines or for the propulsion of motor vehicles, including the taxes provided for by chapter 221 or chapter 222;

(f) “Motor vehicle receipts” means all fees and other charges required by or levied pursuant to subsection (c) of section 14-12, section 14-15, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (b) of section 14-44, sections 14-47 and 14-48b, subsection (a) of section 14-49, subdivision (1) of subsection (b) of section 14-49, except as provided under subdivision (2) of subsection (b) of said section, subsections (c), (d), (e), (f), (g), (h), (i), (k), (l), (m), (n), (o), (p), (q), (s), (t), (u), (x), (y) and (aa) of section 14-49, section 14-49a, subsections (a) and (g) of section 14-50, subdivisions (1), (2), (3), (4), (5), (6) and (10) of subsection (a) of section 14-50a, sections 14-59, 14-61 and 14-65, subsection (c) of section 14-66, subsection (e) of section 14-67, subsection (f) of section 14-67a, sections 14-67d, 14-160 and 14-381, and subsection (b) of section 14-382;

(g) “Motor vehicle related fines, penalties or other charges” means all fines, penalties or other charges required by, or levied pursuant to subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-13, 14-16, 14-17, 14-18, 14-26, 14-27 and 14-29, subsection (d) of section 14-35 and sections 14-36, 14-39, 14-43, 14-45, 14-64, 14-80, 14-81, 14-97, 14-98, 14-99, 14-101, 14-102, 14-103, 14-104, 14-105, 14-106, 14-110, 14-111, 14-112, 14-137a, 14-140, 14-145, 14-146, 14-147, 14-148, 14-149, 14-150, 14-151, 14-152, 14-161, subsection (f) of section 14-164i, 14-196, 14-197, 14-198, 14-213, 14-214, 14-215, 14-216, 14-217, 14-218a, 14-219, 14-220, 14-221, 14-222, 14-223, 14-224, 14-225, 14-226, 14-228, 14-230, 14-231, 14-232, 14-233, 14-234, 14-235, 14-236, 14-237, 14-238, 14-239, 14-240, 14-241, 14-242, 14-243, 14-244, 14-245, 14-246a, 14-247, 14-249, 14-250, 14-257, 14-260, 14-261, 14-262, 14-264, 14-267a, 14-269, subsection (g) of section 14-270, sections 14-271, 14-273, 14-274, 14-275, 14-276, 14-277, 14-280, 14-281, 14-282, 14-283, 14-285, 14-286, 14-295, 14-296, 14-300, 14-314, 14-329, 14-331, 14-342, 14-386, 14-386a, 14-387, 15-7, 15-8, 15-9, 15-25 and 15-33;

(h) “Motor vehicle taxes” means any fees, excises or licenses or other taxes imposed by authority of the state relating to registration, operation or use of motor vehicles including all receipts of the Commissioner of Motor Vehicles or his department, but not including in any case tolls, fees, rentals and charges for transit over or use of any expressway, highway, bridge or ferry or revenue received by the state in fees for the numbering of motorboats;

(i) “Treasurer” means the State Treasurer and includes each successor in office or authority; and

(j) “Special Transportation Fund” means the Special Transportation Fund created under section 13b-68.

(P.A. 74-342, S. 2, 43; P.A. 75-568, S. 36, 45; June Sp. Sess. P.A. 83-30, S. 2, 8; P.A. 84-254, S. 1, 62; P.A. 85-413, S. 1, 8; P.A. 86-403, S. 122, 132; P.A. 87-589, S. 4, 87; P.A. 90-143, S. 1; 90-263, S. 72, 74; June Sp. Sess. P.A. 91-13, S. 1, 21; P.A. 92-177, S. 10, 12; P.A. 93-307, S. 15, 34; P.A. 97-62, S. 7; P.A. 98-182, S. 8, 22; P.A. 99-215, S. 3; 99-268, S. 7, 32, 46; 99-287, S. 5, 9; P.A. 00-169, S. 22; P.A. 02-70, S. 73; P.A. 03-115, S. 57; June 30 Sp. Sess. P.A. 03-3, S. 38; P.A. 05-218, S. 31; P.A. 06-196, S. 93; P.A. 11-6, S. 115; 11-213, S. 2, 3; 11-255, S. 5; P.A. 14-130, S. 30; June Sp. Sess. P.A. 15-5, S. 166.)

History: P.A. 75-568 deleted definitions for “debt service charges” and “mass transportation”, deleted “sections 13b-58 to 13b-65, inclusive” and substituted “title 13a or in title 13b” following “as used in”, and added “as used in sections 13b-59 to 13b-62, inclusive, and 13b-65, unless the context clearly indicates a different meaning or intent” before Subsec. (a); June Sp. Sess. P.A. 83-30 added Subsec. (i) defining “special transportation fund”; P.A. 84-254 relettered the subsections and added Subsecs. (d), (f) and (g), defining, respectively, “license, permit and fee revenues”, “motor vehicle receipts” and “motor vehicle related fines, penalties or other charges” and deleted former Subsec. (g) which defined “transportation fund”; P.A. 85-413 made technical change in Subsec. (d), substituting reference to Sec. 15-13(b) and (c) for reference to Sec. 15-14; P.A. 86-403 amended Subsec. (d) to refer to definition in Subsec. (g) and deleted references to Secs. 14-251 and 14-252 in Subsec. (g), effective June 11, 1986, and applicable to all moneys received or collected by the state on or after July 1, 1985; P.A. 87-589 made technical change; P.A. 90-143 amended Subsec. (g) to delete reference to Sec. 14-108; P.A. 90-263 amended Subsec. (d) to include in “license, permit and fee revenues” reference to fees levied pursuant to Secs. 14-44h and 14-44i; June Sp. Sess. P.A. 91-13 amended Subsec. (f) to include references to Sec. 14-12(c), 14-49(o) and (aa), 14-50a(a)(14), 14-61, 14-65 and 14-164a(b) and amended Subsec. (g) to include reference to Sec. 14-137a; P.A. 92-177 amended Subsec. (d) to include in “license, permit and fee revenues” reference to fees levied pursuant to Sec. 14-270(d) and amended Subsec. (g) to include in “motor vehicle related fines, penalties or other charges” reference to penalties levied pursuant to Sec. 14-270(f) and to delete reference to Sec. 14-265; (Revisor’s note: In 1993 obsolete references in Subsec. (g) to repealed Secs. 14-125 and 14-133 were deleted editorially by the Revisors); P.A. 93-307 amended definition of “license, permit and fee revenues” to delete references to Sec. 13b-404 and Sec. 13b-405 which were repealed by the same act, substituting reference to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; P.A. 97-62 deleted Subsec. (i) defining “1954 declaration” and relettered existing Subsecs. (j) and (k) as (i) and (j), respectively; P.A. 98-182 amended Subsec. (g) by deleting Sec. 14-164a, pertaining to fines collected for violations of participation or conduct in motor vehicle racing, effective July 1, 1998; P.A. 99-215 amended Subsec. (g) by changing reference to Sec. 14-270(f) to Sec. 14-270(g); P.A. 99-268 amended Subsec. (g) by deleting reference to Sec. 14-82, and, effective July 1, 1999, by adding reference to Sec. 14-164i(f); P.A. 99-287 amended Subsec. (g) by adding reference to Sec. 14-12s, effective July 1, 1999; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (d) to delete reference to repealed Sec. 14-53, effective July 1, 2002; P.A. 03-115 amended Subsec. (i) to make a technical change; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (f) to delete reference to Sec. 14-164a(b), effective August 20, 2003; P.A. 05-218 amended Subsec. (f) by deleting reference to Sec. 14-383, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006; P.A. 11-6 amended Subsec. (g) to exclude the fine in Sec. 14-12(a)(2) from definition, effective July 1, 2011; P.A. 11-213 made technical changes in Subsecs. (d) and (f), effective July 1, 2011; P.A. 11-255 amended Subsec. (g) to delete reference to Sec. 14-279, effective July 1, 2011 (Revisor’s note: In Subsec. (g), a reference to repealed Sec. 15-16 was deleted editorially by the Revisors); P.A. 14-130 amended Subsec. (g) by deleting reference to Sec. 14-12s, effective June 6, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (d) to replace reference to Subsecs. (b) and (c) of Sec. 15-13 with reference to Subsecs. (c) and (d) of Sec. 15-13 and to make a technical change, effective June 30, 2015.



Section 13b-60 - Moneys in Transportation Fund to be paid into General Fund.

Section 13b-60 is repealed.

(P.A. 74-342, S. 3, 43; P.A. 75-568, S. 37, 45; P.A. 84-254, S. 61, 62.)



Section 13b-61 - Revenues credited to General Fund. Revenues credited to Special Transportation Fund.

(a) On and after July 1, 1975, there shall be paid promptly to the Treasurer and thereupon, unless required to be otherwise applied by the terms of any lien, pledge or obligation created by or pursuant to the 1954 declaration or part III (C) of chapter 240, credited to the General Fund:

(1) All moneys received or collected by the state or any officer thereof on account of, or derived from, motor fuel taxes; provided on and after July 1, 1983, one cent of the amount imposed per gallon before July 1, 1984, and received or collected from any rate of such tax on motor fuels shall be credited by the Treasurer to the Special Transportation Fund;

(2) All moneys received or collected by the state or any officer thereof on account of, or derived from, motor vehicle taxes;

(3) All moneys received or collected by the state or any officer thereof on account of, or derived from, expressway revenues;

(4) All moneys becoming payable, under the terms of the 1954 declaration and part III (C) of chapter 240, into the Highway or Additional Expressway Construction Funds mentioned in said declaration;

(5) All moneys received or collected by the state or any officer thereof on account of, or derived from, highway tolls;

(6) All other moneys received or collected by the Commissioner or Department of Transportation; and

(7) Any other receipts of the state required by law to be paid into the state Highway Fund or the Transportation Fund other than proceeds of bonds or other securities of the state or of federal grants under the provisions of federal law.

(b) Notwithstanding any provision of subsection (a) of this section, there shall be paid promptly to the Treasurer and thereupon, unless required to be applied by the terms of any lien, pledge or obligation created by or pursuant to the 1954 declaration, part III (C) of chapter 240, credited to the Special Transportation Fund:

(1) On and after July 1, 1984, all moneys received or collected by the state or any officer thereof on account of, or derived from, sections 12-458 and 12-479, provided the State Comptroller is authorized to record as revenue to the General Fund for the fiscal year ending June 30, 1984, the amount of tax levied in accordance with said sections 12-458 and 12-479, on all fuel sold or used prior to the end of said fiscal year and which tax is received no later than July 31, 1984;

(2) On and after July 1, 1984, all moneys received or collected by the state or any officer thereof on account of, or derived from, motor vehicle receipts;

(3) On and after July 1, 1984, all moneys received or collected by the state or any officer thereof on account of, or derived from, (A) subsection (a) of section 14-192, and (B) royalty payments for retail sales of gasoline pursuant to section 13a-80;

(4) On and after July 1, 1985, all moneys received or collected by the state or any officer thereof on account of, or derived from, license, permit and fee revenues as defined in section 13b-59, except as provided under subdivision (3) of this subsection;

(5) On or after July 1, 1989, all moneys received or collected by the state or any officer thereof on account of, or derived from, section 13b-70;

(6) On and after July 1, 1984, all transportation-related federal revenues of the state;

(7) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, fees for the relocation of a gasoline station under section 14-320;

(8) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, section 14-319;

(9) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, fees collected pursuant to section 14-327b for motor fuel quality registration of distributors;

(10) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, annual registration fees for motor fuel dispensers and weighing or measuring devices pursuant to section 43-3;

(11) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, fees for the issuance of identity cards pursuant to section 1-1h;

(12) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, safety fees pursuant to subsection (w) of section 14-49;

(13) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, late fees for the emissions inspection of motor vehicles pursuant to subsection (k) of section 14-164c;

(14) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, the sale of information by the Commissioner of Motor Vehicles pursuant to subsection (b) of section 14-50a;

(15) On and after October 1, 1998, all moneys received by the state or any officer thereof on account of, or derived from, section 14-212b;

(16) On and after July 1, 2009, all moneys received or collected by the state or any officer thereof on account of, or derived from, any direct federal subsidy pursuant to Section 6431 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and relating to bonds or bond anticipation notes issued by the state pursuant to sections 13b-74 to 13b-77, inclusive;

(17) On and after July 1, 2011, all moneys received or collected by the state or any officer thereof on account of, or derived from, sections 13b-61a to 13b-61c, inclusive;

(18) On and after July 1, 2011, any other funds, moneys and receipts of the state required by law to be deposited, transferred or paid into the Special Transportation Fund other than proceeds of bonds or other securities of the state or of federal grants under the provisions of federal law; and

(19) On and after July 1, 2015, all moneys received or collected by the state or any officer thereof on account of, or derived from, the use of highways, expressways and ferries, except as necessary for the direct payment of debt service on obligations of the state incurred for transportation purposes.

(P.A. 74-342, S. 4, 43; P.A. 75-568, S. 38, 45; June Sp. Sess. P.A. 83-30, S. 3, 8; P.A. 84-254, S. 2, 62; P.A. 85-413, S. 2, 8; P.A. 97-309, S. 2, 23; 97-322, S. 7, 9; P.A. 98-165, S. 2; P.A. 00-196, S. 7; June Sp. Sess. P.A. 01-9, S. 46, 131; P.A. 02-70, S. 82; June 30 Sp. Sess. P.A. 03-4, S. 20; P.A. 04-4, S. 9; 04-143, S. 29; 04-149, S. 3; 04-182, S. 17; June Sp. Sess. P.A. 05-4, S. 52; June Sp. Sess. P.A. 09-3, S. 132; P.A. 11-61, S. 17; June Sp. Sess. P.A. 15-5, S. 433.)

History: P.A. 75-568 substituted “general fund” for “transportation fund” and “July 1, 1975” for “July 1, 1974”, and, in Subsec. (a) deleted proviso pertaining to the general fund and in Subsec. (d) the reference to the transportation fund; June Sp. Sess. P.A. 83-30 amended Subsec. (a) to provide that, on and after July 1, 1983, one cent of motor fuels tax be credited to special transportation fund; P.A. 84-254 designated prior provisions as Subsec. (a) and added Subsec. (b) requiring certain revenues to be deposited in special transportation fund; P.A. 85-413 changed the effective date of Subsec. (b)(5) from July 1, 1985, to July 1, 1989; P.A. 97-309 amended Subsec. (b) to add new Subdivs. (7) to (14), effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-165 amended Subsec. (b)(14) to delete redundant language and added Subdiv. (15) re moneys received on account of or derived from Sec. 14-212b; P.A. 00-196 made technical changes in Subsec. (b); June Sp. Sess. P.A. 01-9 made a technical change in Subsec. (b)(3) and changed a reference in Subsec. (b)(13) from “subsection (g)” to “subsection (j)” of Sec. 14-164c, effective July 1, 2001; P.A. 02-70 amended Subsec. (b)(13) to replace reference to Subsec. (j) with reference to Subsec. (k) of Sec. 14-164c, effective June 3, 2002; June 30 Sp. Sess. P.A. 03-4 added Subsec. (b)(16) re deposit of revenues into Transportation Strategy Board projects account, effective August 20, 2003; P.A. 04-4 amended Subsec. (b)(16) to provide for the deposit of revenue from certain motor vehicle license fees into the Transportation Strategy Board projects account, effective March 11, 2004; P.A. 04-143 amended Subsec. (b)(16) to eliminate sunset date for deposit of incremental revenues into Transportation Strategy Board projects account and to provide that account is located within Special Transportation Fund, effective May 21, 2004; P.A. 04-149 amended Subsec. (b)(16) to replace reference to the Infrastructure Improvement Fund with reference to the Special Transportation Fund, effective May 21, 2004; P.A. 04-182 amended Subsec. (b)(16) to include additional statutory sections under which incremental revenues are generated, effective June 1, 2004; June Sp. Sess. P.A. 05-4 deleted former Subsec. (b)(16) re deposit of incremental revenues into Transportation Strategy Board projects account, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding Subdiv. (16) re deposit of federal subsidies relating to bonds or notes, effective September 9, 2009; P.A. 11-61 amended Subsec. (b) by making a technical change and adding Subdiv. (17) re moneys from Secs. 13b-61a to 13b-61c and Subdiv. (18) re other moneys required to be deposited in Special Transportation Fund, effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (b) by adding Subdiv. (19) re deposit of money from use of highways, expressways and ferries and made technical changes, effective June 30, 2015.



Section 13b-61a - Deposit of revenues from gross earnings from sales of petroleum products attributable to sales of motor vehicle fuel, and from sales of petroleum products generally, into Special Transportation Fund.

Notwithstanding the provisions of subsection (a) of section 13b-61: (1) For calendar quarters ending on or after September 30, 1998, and prior to September 30, 1999, the Commissioner of Revenue Services shall deposit into the Special Transportation Fund established under section 13b-68 five million dollars of the amount of funds received by the state from the tax imposed under section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (2) for calendar quarters ending September 30, 1999, and prior to September 30, 2000, the commissioner shall deposit into the Special Transportation Fund nine million dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (3) for calendar quarters ending September 30, 2000, and prior to September 30, 2002, the commissioner shall deposit into the Special Transportation Fund eleven million five hundred thousand dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (4) for the calendar quarters ending September 30, 2002, and prior to September 30, 2003, the commissioner shall deposit into the Special Transportation Fund, five million dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (5) for the calendar quarter ending September 30, 2003, and prior to September 30, 2005, the commissioner shall deposit into the Special Transportation Fund, five million two hundred fifty thousand dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; and (6) for the calendar quarters ending September 30, 2005, and prior to September 30, 2006, the commissioner shall deposit into the Special Transportation Fund ten million eight hundred seventy-five thousand dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel. On and after July 1, 2015, for calendar quarters ending on or after September 30, 2015, the Comptroller shall deposit into the Special Transportation Fund the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products.

(P.A. 97-309, S. 5, 23; 97-322, S. 7, 9; P.A. 00-170, S. 11, 42; 00-196, S. 8; P.A. 01-105, S. 9; May 9 Sp. Sess. P.A. 02-1, S. 73; June Sp. Sess. P.A. 05-4, S. 41; P.A. 06-136, S. 15; 06-187, S. 21; P.A. 07-199, S. 3; June Sp. Sess. P.A. 07-1, S. 138; P.A. 11-6, S. 121; 11-61, S. 18; P.A. 13-184, S. 87; P.A. 15-244, S. 91.)

History: P.A. 97-309 effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 00-170 increased the amount of motor vehicle fuels revenues deposited into the fund to $11,500,000 as of the calendar quarter ending September 30, 2000, and each quarter thereafter, effective July 1, 2000; P.A. 00-196 made technical changes; P.A. 01-105 made technical changes; May 9 Sp. Sess. P.A. 02-1 added provisions for amounts to be transferred for calendar quarters ending September 30, 2002, and prior to September 30, 2003, and for calendar quarters thereafter, effective July 1, 2002; June Sp. Sess. P.A. 05-4 designated existing provisions as Subsec. (a)(1) to (5), added Subsec. (a)(6) to (10) re deposits into Special Transportation Fund in calendar quarters ending September 30, 2005, to September 30, 2013, and thereafter, and added Subsec. (b) re procedures in case of shortfall in receipts, effective July 1, 2005; P.A. 06-136 added new Subsec. (b) re deposit of annual amount for quarterly transfers into fund, redesignated existing Subsec. (b) as new Subsec. (c) and made conforming changes in Subsecs. (a) and (c), effective July 1, 2006; P.A. 06-187 amended new Subsec. (b) by deleting “attributable to sales of motor vehicle fuel” and made technical changes in new Subsec. (c), effective July 1, 2006; P.A. 07-199 amended Subsec. (b) by decreasing the amount of the annual transfer in fiscal year 2008 from $164,000,000 to $131,000,000, in fiscal years 2009 and 2010 from $180,900,000 to $145,300,000, in fiscal years 2011 to 2013, inclusive, from $200,900,000 to $165,300,000, and in fiscal years 2014 and thereafter from $219,400,000 to $179,200,000, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (b) by decreasing the amount of the annual transfer in fiscal year 2008 from $131,100,000 to $127,800,000, and in fiscal years 2009 and 2010 from $145,300,000 to $141,900,000, effective July 1, 2007; P.A. 11-6 amended Subsec. (b) by increasing amount of the annual transfer in fiscal year 2012 from $165,300,000 to $226,900,000, in fiscal year 2013 from $165,300,000 to $199,400,000, in fiscal year 2014 from $179,200,000 to $222,700,000, in fiscal year 2015 from $179,200,000 to $226,800,000 and in fiscal year 2016 and thereafter from $179,200,000 to $231,400,000, and added Subsec. (d) re calculation of tax revenues to determine future transfers, effective July 1, 2011; P.A. 11-61 amended Subsecs. (a) and (b) to specify that Subsecs. are notwithstanding Sec. 13b-61(a), effective July 1, 2011; P.A. 13-184 amended Subsec. (b) by increasing amount of annual transfer in fiscal year 2014 from $222,700,000 to $380,700,000, in fiscal year 2015 from $226,800,000 to $379,100,000 and in fiscal year 2016 and thereafter from $231,400,000 to $377,300,000, effective July 1, 2013; P.A. 15-244 deleted Subsec. (a) designator, added provision re deposit by Comptroller into Special Transportation Fund, for calendar quarters ending on or after September 30, 2015, of funds received from tax under Sec. 12-587, and deleted former Subsec. (b) re deposit of annual amount for quarterly transfers into fund, Subsec. (c) re shortfall transfers and Subsec. (d) re percentage calculation, effective July 1, 2015.



Section 13b-61b - Deposits of revenues from sales of motor vehicles taxable under section 12-431.

Notwithstanding the provisions of subsection (a) of section 13b-61, the Commissioner of Motor Vehicles shall deposit into the Special Transportation Fund established under section 13b-68, funds received by the state from the tax imposed under section 12-431 attributable to motor vehicles under said section 12-431, in accordance with the following schedule: (1) Ten million dollars of the amount received by the state for the fiscal year ending June 30, 2000; and (2) for the fiscal year ending June 30, 2001, and each fiscal year thereafter, the total amount of funds received by the state from the tax imposed under section 12-431 attributable to motor vehicles under said section 12-431. Such funds shall be deposited into the Special Transportation Fund on a monthly basis.

(P.A. 98-128, S. 2, 10; P.A. 00-170, S. 12, 42; P.A. 11-61, S. 19.)

History: P.A. 98-128 effective July 1, 1998; P.A. 00-170 deleted former Subdivs. (2) to (4), inclusive, and added new Subdiv. (2) providing for monthly deposit into the Special Transportation Fund of all revenues from sales of motor vehicles for the fiscal year ending June 30, 2001, and each fiscal year thereafter, effective July 1, 2000, and applicable to sales occurring on or after that date; P.A. 11-61 specified that section is notwithstanding Sec. 13b-61(a), effective July 1, 2011.



Section 13b-61c - Transfers from the General Fund to the Special Transportation Fund.

(a) For the fiscal year ending June 30, 2010, the Comptroller shall transfer the sum of seventy-one million two hundred thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(b) For the fiscal year ending June 30, 2011, the Comptroller shall transfer the sum of one hundred seven million five hundred fifty thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(c) For the fiscal year ending June 30, 2012, the Comptroller shall transfer the sum of eighty-one million five hundred fifty thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(d) For the fiscal year ending June 30, 2013, the Comptroller shall transfer the sum of ninety-five million two hundred forty-five thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(June Sp. Sess. P.A. 09-3, S. 126; Sept. Sp. Sess. P.A. 09-8, S. 41; P.A. 10-3, S. 15; 10-179, S. 44; P.A. 11-61, S. 161; June Sp. Sess. P.A. 11-1, S. 9, 14; P.A. 12-104, S. 20; Dec. Sp. Sess. P.A. 12-1, S. 23; P.A. 13-184, S. 88; P.A. 14-47, S. 54; P.A. 15-244, S. 92.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009; Sept. Sp. Sess. P.A. 09-8 increased amounts of transfers in Subsecs. (a) and (b), made transfer in Subsec. (b) applicable for fiscal years 2011 and 2012 only, and added Subsec. (c) re annual transfer to Special Transportation Fund, effective October 5, 2009; P.A. 10-3 amended Subsec. (a) by changing amount transferred from General Fund to Special Transportation Fund from $81,200,000 to $71,200,000 for fiscal year ending June 30, 2010, and amended Subsec. (b) by changing amount so transferred from $126,000,000 to $124,050,000 for fiscal years ending June 30, 2011, and 2012, effective April 14, 2010; P.A. 10-179 amended Subsec. (b) by changing amount transferred from General Fund to Special Transportation Fund from $124,050,000 to $107,550,000 for fiscal year ending June 30, 2011, added new Subsec. (c) re amount to be so transferred for fiscal year ending June 30, 2012, and redesignated existing Subsec. (c) as Subsec. (d), effective May 7, 2010; P.A. 11-61 amended Subsec. (c) by changing amount transferred from General Fund to Special Transportation Fund from $124,050,000 to $81,550,000 for the fiscal year ending June 30, 2012, effective July 1, 2011; June Sp. Sess. P.A. 11-1, S. 9, amended Subsec. (c) by changing amount transferred from General Fund to Special Transportation Fund from $81,550,000 to $41,000,000 for the fiscal year ending June 30, 2012, effective July 1, 2011; pursuant to June Sp. Sess. P.A. 11-1, S. 14, the changes made by June Sp. Sess. P.A. 11-1, S. 9, to Subsec. (c), as amended by P.A. 11-61, S. 161, ceased to be effective on August 22, 2011, and the provisions of Subsec. (c), as amended by P.A. 11-61, S. 161, in effect immediately prior to July 1, 2011, were reinstated; P.A. 12-104 amended Subsec. (d) by reducing amount of transfer for fiscal year 2013 from $172,800,000 to $102,659,000 and deleting “and annually thereafter”, and added Subsec. (e) re amount of transfer for fiscal year 2014 and subsequent years, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (d) by changing amount transferred from General Fund to Special Transportation Fund from $102,659,000 to $95,245,000 for the fiscal year ending June 30, 2013, effective December 21, 2012; P.A. 13-184 amended Subsec. (e) by changing period from fiscal year ending June 30, 2014, and annually thereafter, to fiscal year ending June 30, 2015, and decreasing transfer from $172,800,000 to $2,100,000, and added Subsecs. (f) and (g) re transfer amounts in fiscal year ending June 30, 2016, and fiscal year ending June 30, 2017, and annually thereafter, effective July 1, 2013; P.A. 14-47 deleted former Subsec. (e) re $2,100,000 transfer in fiscal year ending June 30, 2015, and redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f), effective July 1, 2014; P.A. 15-244 deleted former Subsecs. (e) and (f) re transfers in fiscal years ending June 30, 2016, and June 30, 2017, effective July 1, 2015.



Section 13b-62 to 13b-67 - Moneys in Transportation Fund from state securities or federal grants to be paid into General Fund. Fund only for transportation purposes; appropriations for mass transportation controlled. Percentage of appropriations required for mass transportation. Expenditures payable from Transportation Fund to be paid from General Fund. Appropriations for mass transportation. Amount required.

Sections 13b-62 to 13b-67, inclusive, are repealed.

(P.A. 74-342, S. 5–8, 43; P.A. 75-568, S. 39, 40, 42–45; 75-596, S. 1–3; P.A. 84-254, S. 61, 62.)



Section 13b-68 - Special Transportation Fund. Use of fund. Transportation Grants and Restricted Accounts Fund.

(a) There is established a fund to be known as the “Special Transportation Fund”. The fund may contain any moneys required or permitted by law to be deposited in the fund and any moneys recovered by the state for overpayments, improper payments or duplicate payments made by the state relating to any transportation infrastructure improvements which have been financed by special tax obligation bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(b) The Special Transportation Fund shall be a perpetual fund, the resources of which shall be expended solely for transportation purposes. Such purposes include the payment of debt service on obligations of the state incurred for transportation purposes. All sources of moneys, funds and receipts of the state required to be credited, deposited or transferred to said fund by state law on or after June 30, 2015, shall continue to be credited, deposited or transferred to said fund, so long as the sources of such moneys, funds and receipts are collected or received by the state or any officer thereof. No law shall be enacted authorizing the resources of said fund to be expended other than for transportation purposes.

(c) There is established a fund to be known as the “Transportation Grants and Restricted Accounts Fund”. Upon certification by the Comptroller and the Secretary of the Office of Policy and Management that the CORE-CT project for fiscal services is operational, the fund shall contain all transportation moneys that are restricted, not available for general use and previously accounted for in the Special Transportation Fund as “Federal and Other Grants”. The Comptroller is authorized to make such transfers as are necessary to provide that, notwithstanding any provision of the general statutes, all transportation moneys that are restricted and not available for general use are in the Transportation Grants and Restricted Accounts Fund.

(June Sp. Sess. P.A. 83-30, S. 1, 8; P.A. 97-309, S. 3, 23; 97-322, S. 7, 9; June 5 Sp. Sess. P.A. 97-2, S. 24, 25; P.A. 00-170, S. 13, 42; P.A. 03-115, S. 58; May Sp. Sess. P.A. 04-2, S. 80; June Sp. Sess. P.A. 15-5, S. 432.)

History: P.A. 97-309 designated existing Sec. as Subsec. (a), added provision that the balance not exceeding $20,000,000 be carried forward and added new Subsec. (b) re use of remaining balance in fund exceeding $20,000,000, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; June 5 Sp. Sess. P.A. 97-2 amended Subsec. (a) to add moneys recovered by the state for overpayments, improper and duplicate payments made by the state relating to any transportation infrastructure improvements financed by special tax obligation bonds under Secs. 13b-74 to 13b-77, effective July 23, 1997; P.A. 00-170 amended Subsec. (a) to delete Subdiv. designator and provision re balance not exceeding $20,000,000, and deleted former Subsec. (b) re use of unexpended balance in the fund at the end of the fiscal year, effective July 1, 2000; P.A. 03-115 made a technical change; May Sp. Sess. P.A. 04-2 designated existing provisions as Subsec. (a) and added Subsec. (b) establishing “Transportation Grants and Restricted Accounts Fund”, effective July 1, 2004; June Sp. Sess. P.A. 15-5 made a technical change in Subsec. (a), added new Subsec. (b) re use of resources of fund and redesignated existing Subsec. (b) as Subsec. (c), effective June 30, 2015.



Section 13b-69 - Expenditure of resources of Special Transportation Fund.

(a) Except as provided in subsection (b) of section 14-212g, the Treasurer shall apply the resources in the Special Transportation Fund, upon their receipt, first, to pay or provide for the payment of debt service requirements, as defined in section 13b-75, at such time or times, in such amount or amounts and in such manner, as provided by the proceedings authorizing the issuance of special tax obligation bonds pursuant to sections 13b-74 to 13b-77, inclusive, and then to pay from the Transportation Strategy Board projects account of the Special Transportation Fund, established under section 13b-57r, the incremental revenues identified in approved annual financing plans for cash funding in accordance with the provisions of section 13b-57q.

(b) The remaining resources of the Special Transportation Fund shall, pursuant to appropriation thereof in accordance with chapter 50 and subject to approval by the Governor of allotment thereof, be applied and expended for (1) payment of the principal of and interest on “general obligation bonds of the state issued for transportation purposes”, as defined in subsection (c) of this section, or any obligations refunding the same, (2) payment of state budget appropriations made to or for the Department of Transportation and the Department of Motor Vehicles, (3) payment of state budget appropriations made to or for the Department of Emergency Services and Public Protection for members of the Division of State Police designated by the Commissioner of Emergency Services and Public Protection for motor patrol work pursuant to section 29-4, except that (A) for the fiscal years commencing on or after July 1, 1998, excluding the highway motor patrol budgeted expenses, and (B) for the fiscal years commencing on or after July 1, 1999, excluding the highway motor patrol fringe benefits, (4) payment to the Department of Energy and Environmental Protection for purposes of regulation and enforcement of chapter 268, and (5) payment to the Department of Social Services for purposes of the transportation for employment independence program.

(c) As used in this section, “general obligation bonds of the state issued for transportation purposes” means the aggregate principal amount, as determined by the Secretary of the Office of Policy and Management, of state general obligation bonds authorized for transportation purposes pursuant to the following authorizations issued and outstanding at any time: Special acts 406 of the 1959 session; 328 of the 1961 session, as amended; 362 of the 1963 session, as amended; 245 of the February 1965 special session, as amended; 276 and 315 of the 1967 session, as amended; 255 and 281 of the 1969 session; 31 of the 1972 session, as amended; 73-74, as amended; 74-43; 74-102, as amended; 75-101; 76-84, as amended; 77-47; 78-70; 78-71, as amended; 78-81, as amended; 79-95; 80-41; 81-71; 82-46, as amended; 83-17 of the June special session; and 83-2 and 83-3 of the October special session; sections 4-66c; 13a-20; 13a-29; 13a-32 to 13a-35, inclusive; 13a-157; 13a-165; 13a-166; 13a-176 to 13a-192, inclusive; 13a-197; 13a-198a to 13a-198j, inclusive; 13a-239 to 13a-246, inclusive; 16-338; 16a-40j; and section 28 of public act 132 of 1959*, sections 8 and 13 of public act 325 of the February 1965 special session*, as amended; sections 4 and 5 of public act 755 of 1969*, as amended; and section 1 of public act 80-392*.

(June Sp. Sess. P.A. 83-30, S. 4, 8; P.A. 84-254, S. 3, 62; P.A. 88-115, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 29, 168; P.A. 93-80, S. 45, 67; P.A. 96-180, S. 148, 166; P.A. 97-62, S. 8; 97-309, S. 4, 23; 97-322, S. 7, 9; P.A. 04-143, S. 30; 04-149, S. 4; P.A. 11-51, S. 134; P.A. 13-234, S. 61; 13-277, S. 67, 76; June Sp. Sess. P.A. 15-5, S. 40, 514.)

*Note: Section 28 of public act 132 of 1959, sections 8 and 13 of public act 325 of the February 1965 special session, as amended, sections 4 and 5 of public act 755 of 1969, as amended, and section 1 of public act 80-392 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 84-254 divided section into Subsecs., added Subsec. (a) requiring resources of special transportation fund to be applied first to payment of debt service requirements, added Subsec. (b)(1) and (2), re required purposes for expenditure of remaining resources of fund and added Subsec. (c) defining “general obligation bonds of the state issued for transportation purposes”; P.A. 88-115 amended Subsec. (b) to allow remaining resources of the special transportation fund to be applied and expended for state budget appropriations made “for” the department of transportation; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to authorize use of fund’s resources for payment of appropriations to or for department of motor vehicles; P.A. 93-80 added Subsec. (b)(3) authorizing use of fund’s resources for payment of appropriations to or for department of public safety for members of division of state police designated by commissioner of public safety for motor patrol work pursuant to Sec. 29-4, effective July 1, 1993; P.A. 96-180 amended Subsec. (c) to delete reference to repealed Secs. 13a-156, 13a-160 and 13a-214, effective June 3, 1996; P.A. 97-62 deleted reference to Secs. 13a-199, 13a-202, 13a-204, 13a-206, 13a-207, 13a-208 and 13a-218; P.A. 97-309 amended Subsec. (b)(3) to add exception Subpara. (A) re highway motor patrol budgeted expenses and Subpara. (B) re highway motor patrol fringe benefits, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 04-143 and P.A. 04-149 both amended Subsec. (a) to provide that resources in Special Transportation Fund shall be applied to pay incremental revenues from Transportation Strategy Board projects account only after applied to payment of debt service requirements, effective May 21, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsec. (b), effective July 1, 2011; P.A. 13-234 amended Subsec. (c) by deleting reference to Sec. 16a-40k, effective July 1, 2013; P.A. 13-277 amended Subsec. (a) to add provision re exception provided in Sec. 14-212g(b), effective October 1, 2013, and added Subsec. (d) providing that resources of the fund shall be used only for transportation purposes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 repealed P.A. 13-277, S. 76, effective June 30, 2015, and amended Subsec. (b) by adding Subdiv. (4) re regulation and enforcement of Ch. 268 and Subdiv. (5) re transportation for employment independence program, effective July 1, 2015.



Section 13b-70 - Surcharges on motor vehicle related fines, penalties and other charges.

Each person who pays a motor vehicle related fine, penalty or other charge, as defined in subsection (g) of section 13b-59, shall pay, on and after July 1, 1989, an additional amount equal to fifty per cent of the amount of such fine, penalty or other charge imposed. Any such additional amount shall be rounded off to the next highest dollar. The provisions of this section shall not apply to any fine, penalty or other charge required by or levied pursuant to section 14-64 and section 14-150.

(P.A. 84-254, S. 59, 62; P.A. 85-413, S. 3, 8; June Sp. Sess. P.A. 91-13, S. 2, 21; P.A. 94-189, S. 1, 34; June 30 Sp. Sess. P.A. 03-3, S. 39.)

History: P.A. 85-413 replaced the previous surcharge rate schedule, reducing percentages of fines imposed as additional charges; June Sp. Sess. P.A. 91-13 removed language re increases in surcharges due in July of 1991 and 1993; P.A. 94-189 added the provision that section would not apply to any fine, penalty or other charge required by or levied pursuant to Secs. 14-64, 14-150 and 14-164a(b), effective July 1, 1994; June 30 Sp. Sess. P.A. 03-3 deleted reference to Sec. 14-164a(b), effective August 20, 2003.

Cited. 41 CA 454.



Section 13b-74 - Special tax obligation bonds for transportation projects. Purposes.

(a) Whenever the General Assembly has empowered the State Bond Commission to authorize special tax obligation bonds of the state for specific transportation projects and uses and has found that such projects and uses are for any of the purposes set forth under subsection (b) of this section, and whenever the State Bond Commission finds that the authorization of such bonds will be in the best interests of the state, the State Bond Commission shall authorize the issuance of such bonds from time to time in one or more series and in principal amounts not exceeding the aggregate amount authorized therefor by the General Assembly.

(b) The purposes for which special tax obligation bonds may be issued pursuant to sections 13b-74 to 13b-77, inclusive, are as follows:

(1) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, state highways and bridges;

(2) Payment of the state's share of the costs of planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, (A) state highways, (B) projects on the interstate highway system, (C) alternate highway projects in the interstate highway substitution program, commonly referred to as the interstate trade-in program, (D) state bridges, (E) mass transportation and transit facilities, (F) aeronautic facilities, excluding Bradley International Airport, and (G) waterway projects;

(3) Payment of the state's share of the costs of planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, the local bridge program established under sections 13a-175p to 13a-175u, inclusive, and payment of state contributions to the Local Bridge Revolving Fund established under section 13a-175r;

(4) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, the highway safety program, including the rail-highway crossing, hazard elimination and other highway safety programs on the state highway system;

(5) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, the maintenance garages and administrative facilities of the Department of Transportation;

(6) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, projects and purposes included in section 13b-57h;

(7) Payment of funds made available to towns, as provided in sections 13a-175a to 13a-175e, inclusive, 13a-175i and 13a-175j, for the purposes set forth in sections 13a-175a, 13a-175d and 13a-175j; and

(8) Payment of funds to any municipality or local planning agency for transportation improvements pursuant to section 13a-98n.

(c) Upon authorization of bonds by the State Bond Commission pursuant to subsection (a) of this section, the principal amount of the bonds authorized therein for transportation costs with respect to such projects and uses shall be deemed to be an appropriation and allocation of such amount for such projects or uses, respectively, and, subject to approval by the Governor of allotment thereof and to any authorization for such projects or uses that may otherwise be required, contracts may be awarded and obligations incurred with respect to any such projects or uses in amounts not in the aggregate exceeding the principal amount authorized therefor, notwithstanding that such contracts and obligations may at a particular time exceed the amount of the proceeds from the sale of such bonds theretofore received by the state.

(P.A. 84-254, S. 4, 62; June 30 Sp. Sess. P.A. 03-4, S. 18; P.A. 04-143, S. 15; June Sp. Sess. P.A. 05-4, S. 48; June Sp. Sess. P.A. 09-3, S. 133; P.A. 13-239, S. 75.)

History: June 30 Sp. Sess. P.A. 03-4 added Subsec. (b)(6) re projects and purposes specified in Sec. 13b-57h as purpose for which special tax obligation bonds may be issued, effective August 20, 2003; P.A. 04-143 made a technical change in Subsec. (b)(6), effective May 21, 2004; June Sp. Sess. P.A. 05-4 amended Subsec. (b)(6) by deleting provision re Transportation Strategy Board projects approved for financing with special tax obligation bonds, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding Subdiv. (7) re use of bond proceeds for town aid program, effective September 9, 2009; P.A. 13-239 amended Subsec. (b) by adding Subdiv. (8) re transportation improvements pursuant to Sec. 13a-98n, effective July 1, 2013 (Revisor's note: An internal reference in P.A. 13-239, S. 75, to “section 1 of this act” was determined by the Revisors to properly refer to section 74 of said act and was therefore codified in Subsec. (b)(8) as “section 13a-98n”).



Section 13b-75 - Definitions.

As used in sections 13b-74 to 13b-77, inclusive, the following terms shall have the following meanings, unless the context clearly indicates a different meaning or intent:

(1) “Bond” or “bonds” means one or more special tax obligation bonds authorized to be issued pursuant to sections 13b-74 to 13b-77, inclusive, and, unless otherwise indicated, any bonds issued to refund such bonds pursuant to section 13b-76.

(2) “Bond anticipation note” or “bond anticipation notes” means one or more special tax obligation bond anticipation notes authorized to be issued pursuant to subsection (m) of section 13b-76 in anticipation of the receipt of the proceeds of special tax obligation bonds.

(3) “Debt service requirements” means, for any period, the sum of (A) the principal and interest accruing during such period with respect to bonds, the interest accruing during such period with respect to bond anticipation notes and, subject to the provisions of subsection (d) of section 13b-76 and the proceedings authorizing the issuance of bonds or bond anticipation notes, the unrefunded principal accruing during such period with respect to bond anticipation notes, (B) the purchase price of bonds and bond anticipation notes which are subject to purchase or redemption at the option of the bondowner or noteowner, (C) the amounts, if any, required during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein in accordance with the proceedings authorizing the issuance of bonds, (D) expenses of issuance and administration with respect to bonds and bond anticipation notes, as determined by the Treasurer, (E) the amounts, if any, becoming due and payable under a reimbursement agreement or similar agreement entered into pursuant to authority granted under the proceedings authorizing the issuance of bonds and bond anticipation notes and (F) any other costs or expenses deemed by the Treasurer to be necessary or proper to be paid in connection with the bonds and bond anticipation notes, including, without limitation, the cost of any credit facility, including but not limited to a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement approved by the proceedings authorizing the issuance of bonds and bond anticipation notes.

(4) “Pledged revenues” means, for any year, taxes, fees, charges and other receipts of the state credited to the Special Transportation Fund during such year pursuant to the provisions of subsection (b) of section 13b-61, as amended from time to time.

(5) “Proceedings” means the proceedings of the State Bond Commission authorizing the issuance of bonds pursuant to subsection (e) of section 13b-76, the provisions of any indenture of trust securing bonds or bond anticipation notes, which provisions are incorporated into such proceedings, the provisions of any other documents or agreements which are incorporated into such proceedings and, to the extent applicable, a certificate of determination filed by the Treasurer in accordance with subsection (c) or (m) of section 13b-76.

(6) “Transportation costs” means (A) any and all capital costs incurred in furtherance of the purposes set forth in subsection (b) of section 13b-74, (B) payment of principal of and interest on bond anticipation notes, (C) creation and maintenance of reserves for the payment of the principal of and interest on any such bonds and bond anticipation notes, (D) payment of expenses of administration properly chargeable to the construction or acquisition of programs or projects included in subparagraph (A), including, without limitation, legal, architectural and engineering expenses and fees, and costs of audits, (E) payment of costs, fees and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of bonds or bond anticipation notes, including but not limited to, underwriters' discount, and (F) payment of all other items of expense not elsewhere specified or incurred in connection with a project or program included in subparagraph (A).

(P.A. 84-254, S. 5, 62.)



Section 13b-76 - Bond procedures and provisions.

(a) Bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, are hereby determined to be issued for valid public purposes in exercise of essential governmental functions. Such bonds and bond anticipation notes shall be special obligations of the state and shall not be payable from or charged upon any funds other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or other receipts, funds or moneys pledged therefor as provided in said sections. As part of the contract of the state with the owners of said bonds and bond anticipation notes, all amounts necessary for punctual payment of the debt service requirements with respect to such bonds and bond anticipation notes shall be deemed to be appropriated, but only from the sources pledged pursuant to said sections, upon the authorization of issuance of such bonds and bond anticipation notes by the State Bond Commission, or the filing of a certificate of determination by the Treasurer in accordance with subsection (c) of this section, and the Treasurer shall pay such principal and interest as the same shall accrue, but only from such sources. The issuance of bonds or bond anticipation notes issued under sections 13b-74 to 13b-77, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, except for taxes included in the pledged revenues, or to make any additional appropriation for their payment. Such bonds and bond anticipation notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and section 15-14, and the substance of such limitation shall be plainly stated on the face of each such bond and bond anticipation note. Bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state, and, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(b) Bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, may be executed and delivered at such time or times and shall be dated, bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, be issued at, above or below par, mature at such time or times not exceeding thirty years from their date, have such rank or priority, be payable in such medium of payment, be issued in such form, including without limitation registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be provided by the State Bond Commission. The State Bond Commission shall determine the form of the bonds, the manner of execution of the bonds, the denomination or denominations of the bonds and the manner of payment of principal and interest. Prior to the preparation of definitive bonds, the State Bond Commission may, under like restrictions, authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery. Nothing herein shall prevent any series of bonds issued under sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 from being issued in coupon form, in which case references to the bonds herein also shall refer to the coupons attached thereto where appropriate, and references to owners of bonds shall include holders of such bonds where appropriate.

(c) Any bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions of such bonds and the issuance and sale thereof as the State Bond Commission may determine to be in the best interests of the state, or the State Bond Commission may delegate to the Treasurer all or any part of the foregoing powers in which event the Treasurer shall exercise such powers unless the State Bond Commission, by adoption of a resolution prior to the exercise of such powers by the Treasurer, shall elect to reassume the same. Such powers shall be exercised from time to time in such manner as the Treasurer shall determine to be in the best interests of the state and he shall file a certificate of determination setting forth the details thereof with the secretary of the State Bond Commission on or before the date of delivery of such bonds, the details of which were determined by him in accordance with such delegation.

(d) The debt service requirements with respect to any bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, shall be secured by (1) a first call upon the pledged revenues as they are received by the state and credited to the Special Transportation Fund established under section 13b-68, and (2) a lien upon any and all amounts held to the credit of said Special Transportation Fund from time to time, provided said lien shall not extend to amounts held to the credit of such Special Transportation Fund which represent (A) amounts borrowed by the Treasurer in anticipation of state revenues pursuant to section 3-16, or (B) transportation-related federal revenues of the state. Any obligation of the state secured by said lien to pay the unrefunded principal of bond anticipation notes, including for this purpose any obligation of the state under a reimbursement agreement entered into in connection with a credit facility providing for payment of the unrefunded principal of bond anticipation notes, shall be subordinate to any obligation of the state secured by said lien to pay (i) the debt service requirements with respect to bonds, or (ii) any debt service requirements with respect to bond anticipation notes other than debt service requirements relating to unrefunded principal of bond anticipation notes or to obligations under a credit facility for the payment of such unrefunded principal. The debt service requirements with respect to bonds and bond anticipation notes also may be secured by a pledge of reserves, sinking funds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(e) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of bond proceeds until used to pay transportation costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (6) covenants for the establishment of pledged revenue coverage requirements for the bonds and bond anticipation notes, provided that no such covenant shall obligate the state to provide coverage in any year with respect to any bonds or bond anticipation notes in excess of four times the aggregate debt service on bonds and bond anticipation notes, as described in subparagraph (A) of subdivision (3) of section 13b-75, during such year; (7) covenants for the establishment of maintenance requirements with respect to state transportation facilities and properties; (8) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as herein provided; (9) provisions regarding the rights and remedies available in case of a default to the bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided that if any bonds or bond anticipation notes shall be secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (10) provisions or covenants of like or different character from the foregoing which are consistent with sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with subsection (g) of this section which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(f) Any pledge made by the state shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) In the discretion of the State Bond Commission, bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, including for this purpose any bond anticipation notes, may be secured by a trust indenture by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondowners and noteowners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the state in relation to the exercise of its powers pursuant to sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 and the custody, safeguarding and application of all moneys. The state may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as transportation costs, as defined in section 13b-75.

(h) The Treasurer shall have power to purchase bonds and bond anticipation notes of the state issued pursuant to this section out of any funds available therefor. The Treasurer may hold, pledge, cancel or resell such bonds and bond anticipation notes subject to and in accordance with agreements with bondowners or noteowners.

(i) Whether or not the bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, such bonds and bond anticipation notes are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of such bonds and bond anticipation notes for registration.

(j) The proceeds of bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, may be used to pay only transportation costs. Costs incurred relating to any of the purposes for which special tax obligation bonds may be issued pursuant to subsection (b) of section 13b-74 shall be deemed transportation costs. Nothing in this subsection shall limit the issuance of refunding bonds pursuant to subsection (l) of this section.

(k) Any moneys held by the Treasurer or by a trustee pursuant to a trust indenture with respect to bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such bonds and bond anticipation notes, may, pending the use or application of the proceeds thereof for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20 and in participation certificates in the Short Term Investment Fund created under section 3-27a, or (2) deposited or redeposited in such bank or banks as shall be provided in the resolution authorizing the issuance of such bonds, the certificate of determination authorizing issuance of such bond anticipation notes or in the indenture securing such bonds or bond anticipation notes. Proceeds from investments authorized by this subparagraph, less amounts required under the proceedings authorizing the issuance of bonds for the payment of transportation costs relating to such bonds, shall be credited to the Special Transportation Fund created under section 13b-68.

(l) Any bonds issued under the provisions of sections 13b-74 to 13b-77, inclusive, and any general obligation bonds of the state issued for transportation purposes, as defined in subsection (c) of section 13b-69, and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to refund the principal of the bonds to be so refunded, to pay any unpaid interest on such bonds and any premiums and commissions necessary to be paid in connection with such bonds and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued under this subsection shall be payable solely from the revenues or other receipts, funds or moneys out of which the bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(m) Whenever the issuance of bonds has been authorized pursuant to sections 13b-74 to 13b-77, inclusive, the Treasurer may, pending the issuance thereof, and, subject to any applicable terms or provisions of the proceedings authorizing such issuances, issue, in the name of the state, bond anticipation notes and any renewals thereof. Notes evidencing such borrowings shall be designated “Bond Anticipation Notes” and shall be signed by the Treasurer or his deputy. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of the bonds. Upon the sale of the bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the Treasurer in the best interest of the state, and the Treasurer shall file with the secretary of the State Bond Commission on or before the date of delivery of such bond anticipation notes a certificate of determination setting forth the specific details and particulars of each issue of bond anticipation notes, including renewals thereof.

(n) Whenever the state has a written commitment to receive a grant-in-aid or similar form of assistance with respect to a project or program for which the issuance of bonds has been authorized pursuant to sections 13b-74 to 13b-77, inclusive, the Treasurer may issue notes in anticipation of the issuance of such a grant-in-aid or other assistance, provided (1) the total amount of such notes shall not exceed the amount of the grant commitment which has not been paid to the state and (2) all grant payments with respect to such project or program received by the state, to the extent required, shall be applied promptly toward repayment of such temporary notes as the same shall become due and payable, or shall be deposited in trust for such purpose. Notes evidencing such borrowings shall be designated “Grant Anticipation Notes” and shall be signed by the manual or facsimile signature of the Treasurer or his deputy. The principal of and interest on any grant anticipation notes issued pursuant to this subsection may be repaid from the proceeds of renewals thereof, from grants-in-aid or other assistance pledged for the payment thereof, or from the proceeds of a credit facility including but not limited to, a letter of credit or policy of bond insurance. The Treasurer is hereby authorized to enter into reimbursement agreements or similar agreements with respect to such credit facilities, and the state's obligation under any such credit facility shall be included among the debt service requirements for the applicable period. The date or dates of such grant anticipation notes, the maturities, denomination, form, details and other particulars of such grant anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the Treasurer in the best interests of the state, and the Treasurer shall file with the secretary of the State Bond Commission on or before the date of delivery of such bond anticipation notes a certificate of determination setting forth the specific details and particulars of each issue of grant anticipation notes, including renewals thereof. This subsection shall not apply if the grant-in-aid or other assistance is to be paid over a period of years to reimburse the state for a portion of principal due on bonds or bond anticipation notes.

(o) The State Bond Commission may make representations and agreements which are necessary or appropriate to ensure the exemption from taxation of interest on bonds or bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, eligibility of such bonds or bond anticipation notes for tax credits or payments from the federal government, or any other desired federal income tax treatment of such bonds or bond anticipation notes, in each case under the Internal Revenue Code of 1986, as amended, or any subsequent corresponding internal revenue code of the United States, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds or bond anticipation notes, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include (1) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds or bond anticipation notes, (2) a covenant that the state will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds or bond anticipation notes are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts and (C) provide that such fiscal agents may act as trustee of such funds and accounts. Any such agreement entered into prior to May 16, 1988, is hereby validated. The State Bond Commission may also authorize, by a vote of a majority of the members of said commission, bonds or bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, in such form and manner that the interest on such bonds and bond anticipation notes may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds or bond anticipation notes upon the finding by said commission that the issuance of such taxable bonds or bond anticipation notes is in the public interest.

(P.A. 84-254, S. 6, 22; P.A. 88-166, S. 1, 2; P.A. 93-307, S. 16, 34; June 5 Sp. Sess. P.A. 97-1, S. 19, 20; P.A. 98-124, S. 7, 12; P.A. 02-70, S. 74; P.A. 03-115, S. 59; 03-278, S. 32; June 30 Sp. Sess. P.A. 03-4, S. 19; P.A. 05-218, S. 32; June Sp. Sess. P.A. 05-4, S. 49; June Sp. Sess. P.A. 09-3, S. 131; P.A. 11-6, S. 116.)

History: P.A. 88-166 added Subsec. (o) re covenants to ensure tax exemptions; P.A. 93-307 deleted a reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (o) to specify that the State Bond Commission may authorize the issuance of bonds or bond anticipation notes pursuant to Secs. 13b-74 to 13b-77, inclusive, in such form and manner that the interest therein may be included under the Internal Revenue Code of 1986, effective July 31, 1997; P.A. 98-124 amended Subsec. (e)(3) to add agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; P.A. 02-70 amended Subsecs. (a), (b), (d), (e) and (g) to delete references to repealed Sec. 14-53 and made a technical change in Subsec. (e), effective July 1, 2002; P.A. 03-115 amended Subsec. (l) to make technical changes; P.A. 03-278 made technical changes in Subsecs. (a), (b), (d), (e) and (g), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (j) to limit proceeds of bonds and bond anticipation notes issued pursuant to Sec. 13b-57q to costs of projects described in Sec. 13b-74(b)(6) and related financing costs, effective August 20, 2003; P.A. 05-218 amended Subsecs. (a), (b), (d), (e) and (g) by deleting references to Sec. 14-383, effective July 1, 2005; June Sp. Sess. P.A. 05-4 amended Subsec. (j) to delete provision re Transportation Strategy Board projects financed by bonds and notes, and add provisions re certain costs that are deemed transportation costs and re Subsec. does not limit issuance of refunding bonds, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (o) to specify that State Bond Commission may make representations and agreements to ensure eligibility of bonds or bond anticipation notes for federal tax credits or payments, or other desired federal income tax treatment, effective September 9, 2009; P.A. 11-6 amended Subsecs. (a), (b), (d), (e) and (g) to exclude the fine imposed by Sec. 14-12(a)(2) from inclusion in moneys pledged for bonds, effective July 1, 2011.



Section 13b-77 - Covenants.

(a) The state covenants with the purchasers and all subsequent owners and transferees of bonds and bond anticipation notes issued by the state pursuant to sections 13b-74 to 13b-77, inclusive, in consideration of the acceptance of and payment for the bonds and bond anticipation notes, that the principal and interest of such bonds and bond anticipation notes shall be free at all times from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such bonds or bond anticipation notes.

(b) Bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds and bond anticipation notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds and bond anticipation notes or obligations of the state is now or may hereafter be authorized by law.

(c) The state covenants with the purchasers and all subsequent owners and transferees of bonds and bond anticipation notes issued by the state pursuant to sections 13b-74 to 13b-77, inclusive, in consideration of the acceptance of the payment for the bonds and bond anticipation notes, until such bonds and bond anticipation notes, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of such owners, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will impose, charge, raise, levy, collect and apply the pledged revenues and other receipts, funds or moneys pledged for the payment of debt service requirements as provided in sections 13b-74 to 13b-77, inclusive, in such amounts as may be necessary to pay such debt service requirements in each year in which bonds or bond anticipation notes are outstanding and further, that the state (1) will not limit or alter the duties imposed on the Treasurer and other officers of the state by sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and section 15-14 and by the proceedings authorizing the issuance of bonds with respect to application of pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in said sections; (2) will not issue any bonds, notes or other evidences of indebtedness, other than the bonds and bond anticipation notes, having any rights arising out of said sections or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in said sections; (3) will not create or cause to be created any lien or charge on such pledged amounts, other than a lien or pledge created thereon pursuant to said sections, provided nothing in this subsection shall prevent the state from issuing evidences of indebtedness (A) which are secured by a pledge or lien which is and shall on the face thereof be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to said sections; or (B) for which the full faith and credit of the state is pledged and which are not expressly secured by any specific lien or charge on such pledged amounts; or (C) which are secured by a pledge of or lien on moneys or funds derived on or after such date as every pledge or lien thereon created by or pursuant to said sections shall be discharged and satisfied; (4) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any bonds or bond anticipation notes; (5) will not in any way impair the rights, exemptions or remedies of such owners; and (6) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to impose, maintain, charge or collect the taxes, fees, charges and other receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the bonds, including pledged revenue coverage requirements, and provided nothing herein shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter the character or amount of such pledged revenues or to substitute like or different sources of taxes, fees, charges or other receipts as pledged revenues if, for the ensuing fiscal year, as evidenced by the proposed or adopted budget of the state with respect to the Special Transportation Fund, the projected revenues meet or exceed the estimated expenses of the Special Transportation Fund including accumulated deficits, if any, debt service requirements and any pledged revenue coverage requirement. The State Bond Commission is authorized to include this covenant of the state in any agreement with the owner of any such bonds or bond anticipation notes.

(P.A. 84-254, S. 7, 62; P.A. 89-331, S. 13, 30; P.A. 93-307, S. 17, 34; P.A. 02-70, S. 75; P.A. 03-278, S. 33; P.A. 05-218, S. 33; P.A. 11-6, S. 117.)

History: P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds; P.A. 93-307 deleted a reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993; P.A. 02-70 amended Subsec. (c) to substitute reference to Sec. 13b-74 for reference to Sec. 13b-47 and to delete reference to repealed Sec. 14-53, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (c), effective July 9, 2003; P.A. 05-218 amended Subsec. (c)(1) by deleting reference to Sec. 14-383, effective July 1, 2005; P.A. 11-6 amended Subsec. (c)(1) to exclude Sec. 14-12(a)(2), effective July 1, 2011.



Section 13b-77a - Annual report re certain special tax obligation bonds.

Section 13b-77a is repealed, effective July 1, 2016.

(June Sp. Sess. P.A. 05-4, S. 18; P.A. 16-151, S. 19.)



Section 13b-78k - New Haven Line revitalization program: Definitions.

As used in this section, sections 13b-57m, 13b-57r and 13b-57s, subsections (a), (b) and (c) of section 13b-57t, sections 13b-74 and 13b-78l to 13b-78n, inclusive, and section 46 of public act 05-4 of the June special session*:

(1) “New Haven Line” means the rail passenger service operated between New Haven and intermediate points and Grand Central station, including the Danbury, Waterbury and New Canaan branch lines.

(2) “New Haven Line revitalization program” means the design, development, construction and acquisition of maintenance facilities, rail cars and related equipment for use on the New Haven Line, as specified in subdivisions (1) and (2) of section 13b-78l.

(3) “Transportation Strategy Board projects account” means the account created by subsection (a) of section 13b-57r.

(4) “Transportation system improvement” means: (1) Projects included in the state-wide transportation improvement program, (2) funded and unfunded projects included in regional transportation improvement plans, or (3) projects identified in subsection (h) of section 13b-57.

(June Sp. Sess. P.A. 05-4, S. 19; P.A. 06-136, S. 28; P.A. 11-61, S. 23; P.A. 16-151, S. 13.)

*Note: Section 46 of public act 05-4 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 06-136 amended Subdiv. (3) by deleting provision that exempted program from TSB project reporting requirements of Sec. 13b-57i, effective July 1, 2006; P.A. 11-61 deleted former Subdiv. (2) re definition of “New Haven Line revitalization account” and redesignated existing Subdivs. (3) to (5) as Subdivs. (2) to (4), effective July 1, 2011; P.A. 16-151 deleted references to Secs. 13b-57q and 13b-78o in the introductory language, effective July 1, 2016.



Section 13b-78l - New Haven Line revitalization program: Duties of Commissioner of Transportation.

The Commissioner of Transportation shall:

(1) Acquire not less than three hundred forty-two self-propelled rail cars for use on the New Haven Line;

(2) Design and construct rail maintenance facilities to support the self-propelled rail cars;

(3) Design and construct operational improvements to Interstate 95 between Greenwich and North Stonington;

(4) Purchase twenty-five transit buses; and

(5) In consultation with cognizant metropolitan planning organizations and regional councils of governments, evaluate, design and construct transportation system improvements other than projects on Interstate 95.

(June Sp. Sess. P.A. 05-4, S. 20; P.A. 11-61, S. 29; P.A. 13-247, S. 290.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 11-61 amended Subdiv. (5) to delete reference to Transportation Strategy Board, effective July 1, 2011; P.A. 13-247 amended Subdiv. (5) by deleting “, regional planning agencies, regional councils of elected officials”, effective January 1, 2015.



Section 13b-78m - New Haven Line rail fare increases. Regulations.

(a)(1) Effective January 1, 2012, each New Haven Line rail fare originating or terminating in the state shall be increased by one and one-quarter per cent over the existing fare on all rail fares on the New Haven Line.

(2) Effective January 1, 2013, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(3) Effective January 1, 2014, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(4) Effective January 1, 2015, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(5) Effective January 1, 2016, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(6) Effective January 1, 2017, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(7) Effective January 1, 2018, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(b) The Commissioner of Transportation shall, by regulations adopted in accordance with chapter 54, determine the method by which the increase shall be applied to daily, multiple-ride, weekly and monthly commutation tickets.

(June Sp. Sess. P.A. 05-4, S. 33; June Sp. Sess. P.A. 07-7, S. 90; P.A. 11-61, S. 9.)

History: June Sp. Sess. P.A. 05-4 effective January 1, 2006; June Sp. Sess. P.A. 07-7 replaced former Subsec. (a) re $1.00 surcharge with new Subsec. (a) re rail fare increases, amended Subsec. (b) by making a conforming change in Subdiv. (1) and adding “and debt service” and exception re purchase of rail cars for New Haven Line in Subdiv. (2), and replaced former Subsec. (d) re funds remaining on termination of surcharge with new Subsec. (d) re method of applying increase, effective November 2, 2007; P.A. 11-61 amended Subsec. (a) to extend date of rail fare increases by 2 years and to remove requirement to deposit proceeds of increase in New Haven Line revitalization account, deleted former Subsec. (b) re New Haven Line revitalization account and former Subsec. (c) re annual budget, and redesignated existing Subsec. (d) as Subsec. (b), effective July 1, 2011.



Section 13b-78n - Solicitation of bids.

The Department of Transportation may solicit bids or qualifications for equipment, materials or services for a project funded pursuant to subsection (b) of section 13b-78q at any time in the fiscal year, notwithstanding the fact that all required funds may not be available for expenditure until later in the same or a succeeding fiscal year.

(June Sp. Sess. P.A. 05-4, S. 44; P.A. 06-136, S. 32.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 06-136 replaced former list of sections re eligible projects with reference to Sec. 13b-78q(b), effective July 1, 2006.



Section 13b-78o - Annual report.

Section 13b-78o is repealed, effective July 1, 2016.

(June Sp. Sess. P.A. 05-4, S. 45; P.A. 11-61, S. 30; P.A. 16-151, S. 19.)



Section 13b-78p - Bond issue for rail cars, maintenance facility and related projects.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding $625,650,000, provided $26,450,000 shall be effective July 1, 2005.

(b) The proceeds of the sale of such bonds, to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds from the sale of the bonds may be used by the Department of Transportation for the Bureau of Public Transportation for rail rolling stock and maintenance facilities, including rights-of-way, other property acquisition and related projects.

(c) None of the bonds issued pursuant to this section shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as the commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4-26b, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farmland required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize the bonds without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it if the commission authorizes the secretary of the commission to accept the reports and statements on its behalf. No funds derived from the sale of bonds authorized by the commission without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it shall be allotted by the Governor for any project until the reports and statements required by subdivision (2) of this subsection, with respect to such project, have been filed with the secretary of the commission.

(d) For the purposes of this section, each request filed as provided in subsection (c) of this section, for an authorization of bonds shall identify the project for which the proceeds of the sale of the bonds are to be used and expended and, in addition to any terms and conditions required pursuant to subsection (c) of this section, include the recommendation of the person signing the request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of the federal, private or other moneys should be added to the state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of the bonds, the amount of the federal, private or other moneys then available or thereafter to be made available for costs in connection with the project shall be added to the state moneys.

(e) Any balance of proceeds of the sale of the bonds authorized for the projects or purposes of subsection (b) of this section, in excess of the aggregate costs of all the projects so authorized shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of the bonds.

(f) The bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from nor charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. The bonds shall neither be payable from nor charged upon any funds other than the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The state or any political subdivision of the state shall not be subject to any liability on the bonds, except to the extent of the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(June Sp. Sess. P.A. 05-4, S. 21–26; P.A. 06-136, S. 16; June Sp. Sess. P.A. 07-7, S. 91; P.A. 12-189, S. 35.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 06-136 amended Subsec. (a) by eliminating all bond authorizations subsequent to July 1, 2005, effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing bond authorization from $485,650,000 to $625,650,000, effective November 2, 2007; P.A. 12-189 amended Subsec. (b) by deleting “not exceeding $485,650,000” re use of proceeds, effective July 1, 2012.



Section 13b-78q - Bond issue for improvements to Interstate 95, transportation system improvements and bus rolling stock.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding $344,500,000, provided that: (1) $26,500,000 shall be effective July 1, 2005, (2) $48,000,000 shall be effective July 1, 2006, (3) $70,000,000 shall be effective July 1, 2007, (4) $100,000,000 shall be effective July 1, 2008, and (5) $100,000,000 shall be effective July 1, 2009. Each such authorization shall include the amount authorized and the project or projects for which the proceeds of the bonds will be used.

(b) The proceeds of the sale of the bonds to the extent hereinafter stated shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74, for the Department of Transportation: (1) Operational improvements to Interstate 95 between Greenwich and North Stonington, including environmental assessment and planning, rights-of-way and property acquisition, $187,000,000, (2) transportation system improvements, as defined in section 13b-78k, other than projects on Interstate 95, including environmental assessment and planning, rights-of-way and property acquisition, $150,000,000, and (3) bus rolling stock, not exceeding $7,500,000.

(c) None of the bonds issued pursuant to this section shall be authorized except on a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4-26b, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farmland required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize the bonds without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it if the commission authorizes the secretary of the commission to accept the reports and statements on its behalf. No funds derived from the sale of bonds authorized by the commission without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it shall be allotted by the Governor for any project until the reports and statements required by subdivision (2) of this subsection, with respect to the project, have been filed with the secretary of the commission.

(d) For the purposes of this section, each request filed as provided in subsection (c) of this section, for an authorization of bonds shall identify the project for which the proceeds of the sale of the bonds are to be used and expended and, in addition to any terms and conditions required pursuant to subsection (c) of this section, include the recommendation of the person signing the request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of the federal, private or other moneys should be added to the state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of the bonds, the amount of the federal, private or other moneys then available or thereafter to be made available for costs in connection with the project shall be added to the state moneys.

(e) Any balance of proceeds of the sale of the bonds authorized for the projects or purposes of subsection (b) of this section, in excess of the aggregate costs of all the projects so authorized shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of the bonds.

(f) The bonds issued pursuant to this section shall be special obligations of the state and shall neither be payable from nor charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. The bonds shall neither be payable from nor charged upon any funds other than the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The state or any political subdivision of the state shall not be subject to any liability thereon, except to the extent of the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(June Sp. Sess. P.A. 05-4, S. 27–32.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005.



Section 13b-78r - Bond issue for Fix-it-First program to repair state roads. Report.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding thirty million dollars for the fiscal year ending June 30, 2008, and thirty million dollars for the fiscal year ending June 30, 2009.

(b) The proceeds of the sale of said bonds to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds of the bonds shall be used by the Department of Transportation for the purpose of establishing a Fix-it-First program to repair the state's roads. Thirty million dollars of such funds shall be used for the rehabilitation and reconstruction of highways that are not part of the interstate highway system.

(c) Projects shall be based on traffic volume, condition and need, and priority shall be given to projects currently programmed in out years. Funds may also be used to enhance and improve pedestrian and bicycle access for these projects.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission without a finding that the reports and statements required by this subdivision have been filed with it shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(e) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(f) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(g) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(h) Not later than January 1, 2009, the Department of Transportation shall submit a report on the results of such program to the joint standing committee of the General Assembly having cognizance of matters relating to transportation, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 07-7, S. 64.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007.



Section 13b-78s - Bond issue for Fix-it-First program to repair state bridges. Report.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding forty-five million dollars for the fiscal year ending June 30, 2008, and forty-five million dollars for the fiscal year ending June 30, 2009.

(b) The proceeds of the sale of said bonds to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds of the bonds shall be used by the Department of Transportation for the purpose of establishing a Fix-it-First program to repair the state's bridges.

(c) Funds available in the fiscal year ending June 30, 2008, shall be used for the rehabilitation and replacement of bridges rated in categories 4 and 5 under the National Bridge Inspection Standards established pursuant to 23 CFR Part 650, Subpart C. Funds may be used to enhance and improve pedestrian and bicycle access when bridges need to be reconstructed.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission without a finding that the reports and statements required by this subdivision have been filed with it shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(e) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(f) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(g) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(h) Not later than January 1, 2009, the Department of Transportation shall submit a report on the results of such program to the joint standing committee of the General Assembly having cognizance of matters relating to transportation, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 07-7, S. 65.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007.



Section 13b-78t - Bond issue for Fix-it-First program for railroad crossings at grade.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding two million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds from the sale of said bonds shall be used by the Department of Transportation for the purpose of establishing a Fix-it-First program to repair, upgrade or eliminate the state's railroad crossings at grade.

(c) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission, without a finding that the reports and statements required by this subdivision have been filed with it, shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(d) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(e) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(f) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(P.A. 10-44, S. 41.)

History: P.A. 10-44 effective July 1, 2010.



Section 13b-78u - Bond issue for environmental clean-up of highway service plazas.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding four million eight hundred twenty-five thousand dollars.

(b) The proceeds of the sale of said bonds to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds from the sale of said bonds shall be used by the Department of Transportation for the environmental clean-up of service plazas along Interstate 95, the Merritt and Wilbur Cross Parkways, and Interstate 395.

(c) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission without a finding that the reports and statements required by this subdivision have been filed with it shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(d) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(e) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(f) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(P.A. 10-44, S. 40.)

History: P.A. 10-44 effective July 1, 2010.



Section 13b-79 to 13b-79b - Updating of ten-year plan for bridge repair and road resurfacing; annual report to General Assembly. Reports concerning the transportation program authorized pursuant to special act 84-52 and public act 84-254. Reports concerning the Special Transportation Fund.

Sections 13b-79 to 13b-79b, inclusive, are repealed, effective July 1, 2016.

(Oct. Sp. Sess. S.A. 83-1, S. 4, 5; June Sp. Sess. P.A. 83-30, S. 7, 8; S.A. 84-40, S. 5; S.A. 84-52, S. 7, 8; P.A. 86-300, S. 2, 3; P.A. 91-34, S. 1, 2; P.A. 93-307, S. 18, 34; P.A. 96-222, S. 4, 5; P.A. 97-304, S. 5, 6, 31; P.A. 98-222, S. 4, 5; P.A. 02-70, S. 76; P.A. 03-278, S. 34; P.A. 05-218, S. 34; P.A. 11-6, S. 118; P.A. 16-151, S. 19.)



Section 13b-79c - Funding level of mass transit projects financed through special transportation bonds.

(a) The Department of Transportation shall give due consideration to the recommendations of the state-wide transit study in its implementation of the flexibility provisions of the Transportation Equity Act for the 21st Century.

(b) On and after October 1, 1992, the Department of Transportation shall pursue a reasonable funding level or goal of projects to be financed through the issuance of special transportation bonds for mass transit projects to be funded by the state and under the Transportation Equity Act for the 21st Century. As of July 1, 1996, a thirty per cent funding level or goal shall be deemed reasonable, provided if a reasonable effort is made to reach such goal or funding level, the department shall be in compliance with this subsection.

(P.A. 92-204, S. 2; P.A. 00-148, S. 8.)

History: P.A. 00-148 changed references to “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”.



Section 13b-79d - Notification plan re significant highway or railway incidents. Permanent retention of personal information. Prohibition.

In the development and administration of any plan for individuals to receive notification of significant highway or railway incidents, the Department of Transportation shall not permanently retain or enter in a permanent database any personal information including, but not limited to, the electronic mail address of any person who receives information through the use of such plan. Nothing in this section shall be construed to prohibit the Department of Transportation from entering the electronic mail address of any person who wishes to receive such information in a computer program used by the department solely for the purpose of sending such person electronic mail that contains notification of a significant highway or railway incident.

(P.A. 05-287, S. 27.)

History: P.A. 05-287 effective July 13, 2005.



Section 13b-79m and 13b-79n - Transportation Accountability Board established; duties. Reports of board.

Sections 13b-79m and 13b-79n are repealed.

(July Sp. Sess. P.A. 85-1, S. 8, 9, 15; P.A. 86-403, S. 26–29, 132; P.A. 87-300, S. 2, 3; 87-442, S. 3, 8.)



Section 13b-79o - Definitions.

As used in sections 13b-79o to 13b-79q, inclusive, section 13b-79s and section 24 of public act 06-136*:

(1) “Commissioner” means the Commissioner of Transportation;

(2) “Department” means the Department of Transportation;

(3) “Secretary” means the Secretary of the Office of Policy and Management;

(4) “Treasurer” means the Treasurer of the state of Connecticut;

(5) “New Haven Line” means the rail passenger service operated between New Haven and intermediate points and Grand Central Station, including the Danbury, Waterbury and New Canaan branch lines;

(6) “Branch lines” means the Danbury, Waterbury and New Canaan branches of the New Haven Line;

(7) “Shore Line East” means the rail service operating between New Haven and New London;

(8) “Transit-oriented development” means the development of residential, commercial and employment centers within one-half mile or walking distance of public transportation facilities, including rail and bus rapid transit and services, that meet transit supportive standards for land uses, built environment densities and walkable environments, in order to facilitate and encourage the use of those services; and

(9) “Transportation improvement project” means improvements to the state's transportation system, including, but not limited to, (A) projects included in the state-wide transportation improvement program, (B) projects included in regional transportation improvement plans, and (C) projects identified in section 13b-57h.

(P.A. 06-136, S. 1; June Sp. Sess. P.A. 07-7, S. 66; P.A. 11-61, S. 16.)

*Note: Section 24 of public act 06-136 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 07-7 redefined “transit-oriented development” in Subdiv. (9), effective November 2, 2007; P.A. 11-61 deleted former Subdiv. (5) re definition of Transportation Strategy Board, and redesignated existing Subdivs. (6) to (10) as Subdivs. (5) to (9), effective July 1, 2011.



Section 13b-79p - Duties of Commissioner of Transportation re strategic transportation projects and initiatives, transportation improvement projects and state transportation plans.

(a) The Commissioner of Transportation shall implement the following strategic transportation projects and initiatives:

(1) Restoring commuter rail service on the New Haven-Hartford-Springfield line, including providing shuttle bus service between the rail line and Bradley International Airport;

(2) Implementing the New Britain-Hartford busway, subject to the availability of federal funds, and ensuring that all streets in the city of Hartford intersecting with said busway are equipped with sufficient signage, gates, traffic lights and other equipment to provide (A) that all such streets remain open to vehicular and pedestrian traffic for not less than twenty hours per day, and (B) safe passage across any such street by trains at any time;

(3) Rehabilitating rail passenger coaches for use on Shore Line East, the New Haven-Hartford-Springfield line and the branch lines;

(4) Developing a new commuter rail station in West Haven;

(5) Meeting the costs of capital improvements on the branch lines, not to exceed forty-five million dollars;

(6) Meeting the capital costs of parking and rail station improvements on the New Haven Line, Shore Line East and the branch lines, not to exceed sixty million dollars;

(7) Funding the local share of the Southeast Area Transit federal pilot project;

(8) Completing the Norwich Intermodal Transit Hub Roadway improvements;

(9) Conducting environmental planning and assessment for the expansion of Interstate 95 between Branford and the Rhode Island border;

(10) Completing preliminary design and engineering for Interstate 84 widening between Waterbury and Danbury;

(11) Funding the Commercial Vehicle Information System Network, including weigh-in motion and electronic preclearance of safe truck operators for fixed scale operations on Interstate 91 and Interstate 95, not to exceed four million dollars;

(12) Funding the capital costs of the greater Hartford highway infrastructure improvements in support of economic development;

(13) Completing a rail link to the port of New Haven;

(14) Purchasing not more than thirty-eight electric rail cars for use on the New Haven Line and Shore Line East commuter rail services;

(15) Purchasing of equipment and facilities to support Shore Line East commuter rail expansion, including implementation of phases I and II, as recommended in the report submitted pursuant to subsection (d) of this section;

(16) Improving bicycle access to and storage facilities at transportation centers;

(17) Developing a new commuter rail station in Orange;

(18) Funding the Waterbury Intermodal Transportation Center, not to exceed eighteen million dollars;

(19) Improving bus connectivity and service, not to exceed twenty million dollars for capital costs for the fiscal year ending June 30, 2008. The funds shall be used to (A) construct bus maintenance and storage facilities for the Windham and Torrington regional transit districts, not to exceed fourteen million dollars, (B) purchase vehicles for the Buses for 21st Century Mobility program, not to exceed five million dollars, and (C) purchase vehicles for elderly and disabled demand responsive transportation programs for use by municipalities that participate in the state matching grant program established under section 13b-38bb, not to exceed one million dollars;

(20) Funding the state share of Tweed Airport's runway safety area, not to exceed one million fifty-five thousand dollars;

(21) Evaluating the purchase of rolling stock for direct commuter rail service connecting Connecticut to New Jersey via Pennsylvania Station in New York, New York by the initiation of ongoing formal discussions by the state of Connecticut, acting through the Governor or the Governor's designee, with the states of New York and New Jersey and the Metropolitan Transportation Authority and Amtrak regarding the extension of rail service from Pennsylvania Station to points in this state; and

(22) Improving bicycle and pedestrian access throughout the state transportation system.

(b) The commissioner shall evaluate and plan the implementation of the following projects:

(1) Upgrading the Pequot Bridge in Montville;

(2) Evaluating rail links to other ports;

(3) Supporting and encouraging the dredging of the state's commercial ports;

(4) Developing a second rail passenger station between New Haven and Milford;

(5) Expanding Route 9; and

(6) Completing the Day Hill Corridor environmental assessment study, not to exceed five hundred thousand dollars.

(c) The commissioner shall recommend the implementation of additional transportation improvement projects. Upon the approval of the Governor and allocation by the State Bond Commission, the proceeds of bonds issued pursuant to section 13b-79q may be used to support such projects.

(d) The commissioner shall identify obstacles to improved rail service on Shore Line East, including, but not limited to, increased frequency of service, reverse commute service and weekend service. The commissioner shall report his findings and recommendations to the General Assembly not later than January 1, 2007.

(e) The rail station and parking initiative identified in subsection (a) of this section shall include at least four Shore Line East stations east of New Haven.

(f) The commissioner is authorized to enter into grant and cost-sharing agreements with local governments, transit districts and regional councils of governments in connection with the implementation of projects funded pursuant to subsections (a) and (c) of this section.

(g) If, within two years of July 1, 2006, the Department of Transportation is unable to implement the intermodal connection between port and rail facilities at the port of New Haven pursuant to subdivision (13) of subsection (a) of this section, the commissioner shall submit a report, pursuant to section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding. Such report shall describe (1) the reasons the connection cannot be completed, and (2) alternative ways to facilitate intermodal shipping at the port.

(P.A. 06-136, S. 2; June Sp. Sess. P.A. 07-7, S. 61–63, 88; P.A. 08-101, S. 14; 08-155, S. 2; P.A. 11-61, S. 15; P.A. 13-247, S. 291; P.A. 14-98, S. 31; P.A. 16-151, S. 7.)

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by replacing “between New Haven and Milford” with “in West Haven” in Subdiv. (4), adding provision re weigh-in motion and electronic preclearance of safe truck operators in Subdiv. (11), and adding Subdivs. (14) to (21) re additional projects and initiatives, and amended Subsec. (b) by adding provisions re first phase of study examining construction of Route 2A bypass in Subdiv. (1) and adding Subdiv. (7) re completion of Day Hill Corridor environmental assessment study, effective November 2, 2007; P.A. 08-101 amended Subsec. (a) by adding Subdiv. (22) re improving bicycle and pedestrian access throughout state transportation system; P.A. 08-155 amended Subsec. (a)(19)(B) to replace “and install clean diesel bus retrofits” with “vehicles for the Buses for 21st Century Mobility program”, effective June 12, 2008; P.A. 11-61 amended Subsec. (c) to remove reference to Transportation Strategy Board, deleted former Subsec. (e) re consistency with strategy adopted by Transportation Strategy Board and redesignated existing Subsecs. (f) to (h) as Subsecs. (e) to (g), effective July 1, 2011; P.A. 13-247 amended Subsec. (f) by deleting “, regional planning agencies” and adding “regional” re councils of governments, effective January 1, 2015; P.A. 14-98 amended Subsec. (a)(2) by adding provisions re streets in the city of Hartford, effective July 1, 2014; P.A. 16-151 amended Subsec. (b) by deleting former Subdiv. (1) re first phase of study examining construction of Route 2A bypass alternative and redesignating existing Subdivs. (2) to (7) as Subdivs. (1) to (6), effective July 1, 2016.



Section 13b-79q - Special tax obligation bonds.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding one billion dollars. Each such authorization shall include the amount authorized and the project or projects for which the proceeds of the bonds will be used.

(b) The proceeds of the sale of the bonds to the extent hereinafter stated shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to (1) strategic transportation projects identified in subsection (a) of section 13b-79p; (2) transportation improvement projects approved pursuant to subsection (b) of section 13b-79p and sections 19, 24 and 25 of public act 06-136*; and (3) project planning pursuant to sections 19, 24 and 25 of public act 06-136*, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74.

(c) None of the bonds issued pursuant to this section shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31, and any statement regarding farmland required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize the bonds without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it if the commission authorizes the secretary of the commission to accept the reports and statements on its behalf. No funds derived from the sale of bonds authorized by the commission without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it shall be allotted by the Governor for any project until the reports and statements required by subdivision (2) of this subsection, with respect to the project, have been filed with the secretary of the commission.

(d) For the purposes of this section, each request filed as provided in subsection (c) of this section for an authorization of bonds shall identify the project for which the proceeds of the sale of the bonds are to be used and expended and, in addition to any terms and conditions required pursuant to subsection (c) of this section, include the recommendation of the person signing the request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of the federal, private or other moneys should be added to the state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of the bonds, the amount of the federal, private or other moneys then available or thereafter to be made available for costs in connection with the project shall be added to the state moneys.

(e) Any balance of proceeds of the sale of the bonds authorized for the projects or purposes of subsection (b) of this section in excess of the aggregate costs of all the projects so authorized shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of the bonds.

(f) The bonds issued pursuant to this section shall be special obligations of the state and shall neither be payable from nor charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. The bonds shall neither be payable from nor charged upon any funds other than the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The state or any political subdivision of the state shall not be subject to any liability thereon, except to the extent of the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(P.A. 06-136, S. 4–9.)

*Note: Sections 19, 24 and 25 of public act 06-136 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 06-136 effective July 1, 2006.



Section 13b-79r - Grant anticipation revenue vehicle bonds. Grant Anticipation Transportation Fund.

(a) As used in this section:

(1) “Bonds” means bonds, bond anticipation notes, notes or other evidences of indebtedness issued pursuant to this section and, unless otherwise indicated, any bonds issued to refund such bonds pursuant to this section.

(2) “Debt service requirements” means, for any period, the sum of (A) the principal and interest accruing during such period with respect to bonds and, subject to the provisions of this section and the proceedings authorizing the issuance of such bonds, the unrefunded principal accruing during such period with respect to bond anticipation notes, (B) the purchase price of bonds which are subject to purchase or redemption at the option of the bondowner or noteowner, (C) the amounts, if any, required during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein, in accordance with the proceedings authorizing the issuance of bonds, (D) expenses of issuance and administration with respect to bonds, as determined by the Treasurer, (E) the amounts, if any, becoming due and payable under a reimbursement agreement or similar agreement entered into pursuant to authority granted under the proceedings authorizing the issuance of bonds, and (F) any other costs or expenses deemed by the Treasurer to be necessary or proper to be paid in connection with the bonds, including, without limitation, the cost of any credit facility, including but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement approved by the proceedings authorizing the issuance of bonds.

(3) “Department” means the Department of Transportation.

(4) “Federal transportation funds” means funds paid or reimbursed to the department by the United States Department of Transportation including, without limitation, future obligational authority, reimbursement funds and any other moneys payable under Title 23 or Title 49 of the United States Code, as amended from time to time.

(5) “Federal share of principal, interest and costs” means the portion of the principal of and interest on the bonds, and the costs associated with the issuance and administration of such bonds, that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States Department of Transportation and the department.

(6) “Grant Anticipation Transportation Fund” means the fund established pursuant to subsection (b) of this section.

(7) “Pledged revenues” means, for any year, receipts of the state, including federal transportation funds, credited to the Grant Anticipation Transportation Fund during such year pursuant to the provisions of this section.

(8) “Proceedings” means the proceedings of the State Bond Commission authorizing or relating to the issuance of bonds pursuant to subdivision (5) of subsection (d) of this section, the provisions of any indenture of trust securing bonds, which provisions are incorporated into such proceedings, the provisions of any other documents or agreements which are incorporated into such proceedings and, to the extent applicable, a certificate of determination filed by the Treasurer in accordance with subdivision (3) of subsection (d) of this section.

(9) “Qualified federal-aid transportation project” means any transportation cost or transportation project that may be financed, in whole or in part, with federal transportation funds.

(10) “State Bond Commission” means the commission established under section 3-20.

(11) “State transportation costs” means (A) any and all capital costs incurred in furtherance of the purposes set forth in this section, including any costs, expenses and other amounts related to qualified federal aid transportation projects and state transportation projects, (B) payment of principal of and interest on bonds, (C) creation and maintenance of reserves for the payment of the principal of and interest on any such bonds, (D) payment of expenses of administration properly chargeable to the construction or acquisition of programs or projects included in subparagraph (A) of this subdivision, including, without limitation, legal, architectural and engineering expenses and fees and costs of audits, (E) payment of costs, fees and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of bonds, including, but not limited to, underwriters' discount, and (F) payment of all other items of expense not elsewhere specified or incurred in connection with a project or program included in subparagraph (A) of this subdivision.

(12) “State transportation project” means any planning, capital or operating project with regard to transportation undertaken by the state.

(b) There is established a fund to be known as the “Grant Anticipation Transportation Fund”. The fund may contain any moneys required or permitted by the proceedings to be deposited in the fund, and shall be held by the Treasurer, or the trustee under a trust indenture or trust agreement, separate and apart from all other moneys, funds and accounts. If held by the Treasurer, investment earnings credited to the assets of said fund shall become part of the assets of said fund, and any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(c) (1) (A) Prior to consideration by the State Bond Commission to authorize bonds pursuant to this section, the Secretary of the Office of Policy and Management and the Treasurer shall make a written determination that the issuance of bonds pursuant to this section shall be in the best interests of the state. Once such written determination has been provided to the State Bond Commission, the State Bond Commission shall be authorized to issue bonds from time to time in one or more series and in principal amounts determined by the State Bond Commission, but not to exceed $1,300,000,000 in the aggregate, for the purpose of financing any qualified federal aid transportation project or state transportation costs or state transportation projects secured by a pledge of and payable from any of the following: (i) Federal transportation funds that are appropriated on an annual basis for such purpose by the state; (ii) any proceeds of such bonds and any earnings from the investment of such bond proceeds pledged for such purpose; or (iii) other revenues, funds or other security, if any, pledged or appropriated for such purpose under state law.

(B) Upon authorization of bonds by the State Bond Commission pursuant to subparagraph (A) of this subdivision, the principal amount of the bonds authorized therein for transportation costs with respect to such projects and costs shall be deemed to be an appropriation and allocation of such amount for such projects or costs, respectively, and, subject to approval by the Governor of allotment thereof and to any authorization for such projects or costs that may otherwise be required, contracts may be awarded and obligations incurred with respect to any such projects or costs in amounts not in the aggregate exceeding the principal amount authorized therefor, notwithstanding that such contracts and obligations may at a particular time exceed the amount of the proceeds from the sale of such bonds theretofore received by the state.

(C) The proceeds of bonds, including any premium received on the sale of such bonds, shall be used to pay costs of any qualified federal aid transportation project or state transportation cost or project or any other transportation costs, plus an amount for issuance costs, capitalized interest, reserve funds, and other financing expenses, including, without limitation, any original issue discount. The proceeds of bonds may be used together with any federal, local, or private funds which may be made available for such purpose.

(2) (A) If federal transportation funds are not sufficient to pay the federal share of principal, interest and costs, as defined in subsection (a) of this section, when due, the state may temporarily pay the federal share of principal, interest and costs with state funds that the state has appropriated for this purpose.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any state funds paid under subparagraph (A) of this subdivision may, if required by the original state appropriation, be reimbursed from federal transportation funds that the state determines are not needed in the future to pay the federal share of principal, interest and costs.

(d) (1) Bonds issued pursuant to this section are determined to be issued for valid public purposes in exercise of essential governmental functions. Such bonds shall be special obligations of the state and shall not be payable from or charged upon any funds other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or other receipts, funds or moneys pledged as provided in this section. As part of the contract of the state with the owners of said bonds, all amounts necessary for punctual payment of the debt service requirements with respect to such bonds shall be deemed to be appropriated, but only from the sources pledged therefor pursuant to this section, upon the authorization of issuance of such bonds by the State Bond Commission, or the filing of a certificate of determination by the Treasurer in accordance with the provisions of this section, and the Treasurer shall pay such principal and interest as the same shall accrue, but only from such sources. The issuance of bonds issued under this section shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor, or to make any additional appropriation for their payment. Such bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section, and the substance of such limitation shall be plainly stated on the face of each such bond and bond anticipation note. Bonds issued pursuant to this section shall not be subject to any statutory limitation on the indebtedness of the state, and, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(2) Bonds issued pursuant to this section may be executed and delivered at such time or times and shall be dated, bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, be issued at, above or below par, mature at such time or times not exceeding thirty years from their date, have such rank or priority, be payable in such medium of payment, be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be provided by the State Bond Commission. The State Bond Commission shall determine the form of the bonds, the manner of execution of the bonds, the denomination or denominations of the bonds and the manner of payment of principal and interest. Prior to the preparation of definitive bonds, the State Bond Commission may, under similar restrictions, authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery. Nothing in this subdivision shall prevent any series of bonds issued under the provisions of this section from being issued in coupon form, in which case references to the bonds in this subdivision also shall refer to the coupons attached thereto where appropriate, and references to owners of bonds shall include holders of such bonds where appropriate.

(3) Any bonds issued pursuant to this section may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions of such bonds and the issuance and sale thereof as the State Bond Commission may determine to be in the best interests of the state, or the State Bond Commission may delegate to the Treasurer all or any part of the foregoing powers, in which event the Treasurer shall exercise such powers unless the State Bond Commission, by adoption of a resolution prior to the exercise of such powers by the Treasurer shall elect to reassume the same. Such powers shall be exercised from time to time in such manner as the Treasurer shall determine to be in the best interests of the state and he or she shall file a certificate of determination setting forth the details thereof with the secretary of the State Bond Commission on or before the date of delivery of such bonds, the details of which were determined by him or her in accordance with such delegation.

(4) The debt service requirements with respect to any bonds issued pursuant to this section shall be secured by (A) a first call upon the pledged revenues as they are received by the state and credited to the Grant Anticipation Transportation Fund established pursuant to subsection (b) of this section, and (B) a lien upon any and all amounts held to the credit of said Grant Anticipation Transportation Fund from time to time. Any obligation of the state secured by said lien to pay the unrefunded principal of bond anticipation notes, including for this purpose any obligation of the state under a reimbursement agreement entered into in connection with a credit facility providing for payment of the unrefunded principal of bond anticipation notes, shall be subordinate to any obligation of the state secured by said lien to pay (i) the debt service requirements with respect to bonds, excluding bond anticipation notes, or (ii) any debt service requirements with respect to bond anticipation notes other than debt service requirements relating to unrefunded principal of bond anticipation notes or to obligations under a credit facility for the payment of such unrefunded principal. The debt service requirements with respect to bonds also may be secured by a pledge of reserves, sinking funds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this section or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance issued by a financial institution pursuant to an agreement authorized by such proceedings.

(5) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (A) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (B) provisions for the investment and reinvestment of bond proceeds until used to pay transportation costs and for the disposition of any excess bond proceeds or investment earnings thereon; (C) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (D) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor, as provided in this section; (E) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission, in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (F) covenants for the issuance of additional bonds or the establishment of pledged revenue coverage requirements for the bonds; (G) covenants for the establishment of maintenance requirements with respect to state transportation facilities and properties; (H) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of additional bonds and coverage requirements with respect thereto as provided in this subdivision; (I) provisions regarding the rights and remedies available in case of a default to the bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided if any bonds shall be secured by a trust indenture, the respective owners of such bonds shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (J) provisions or covenants of like or different character from the foregoing which are consistent with this section, and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds, or will tend to make the bonds more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with subdivision (7) of this subsection which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(6) Any pledge made by the state shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(7) In the discretion of the State Bond Commission, bonds issued pursuant to this section may be secured by a trust indenture by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondowners and noteowners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the state in relation to the exercise of its powers pursuant to the provisions of this section and the custody, safeguarding and application of all moneys. The state may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as state transportation costs, as defined in subsection (a) of this section.

(8) The Treasurer shall have power to purchase bonds of the state issued pursuant to this section out of any funds available therefor. The Treasurer may hold, pledge, cancel or resell such bonds subject to and in accordance with agreements with bondowners or noteowners.

(9) Whether or not the bonds issued pursuant to this section are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, such bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of such bonds for registration.

(10) The proceeds of bonds issued pursuant to this section may be used to pay only state transportation costs. Costs incurred relating to any of the purposes for which bonds may be issued pursuant to the provisions of this section shall be deemed state transportation costs. Nothing in this subsection shall limit the issuance of refunding bonds pursuant to this section.

(11) Any moneys held by the Treasurer or by a trustee pursuant to a trust indenture with respect to bonds issued pursuant to this section, including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such bonds, may, pending the use or application of the proceeds thereof for an authorized purpose, be (A) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, and in participation certificates in the Short Term Investment Fund created under section 3-27a, or (B) deposited or redeposited in such bank or banks as shall be provided in the resolution authorizing the issuance of such bonds, the certificate of determination authorizing issuance of bond anticipation notes, or in the indenture securing such bonds. Proceeds from investments authorized by this subparagraph, less amounts required under the proceedings authorizing the issuance of bonds for the payment of transportation costs relating to such bonds, shall be credited to the Grant Anticipation Transportation Fund created under subsection (b) of this section.

(12) Any bonds issued under the provisions of this section, and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to (A) refund the principal of the bonds to be so refunded, (B) pay any unpaid interest on such bonds and any premiums and commissions necessary to be paid in connection with such bonds, and (C) pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued under this subdivision shall be payable solely from the revenues or other receipts, funds or moneys out of which the bonds to be refunded thereby are payable, and shall be subject to and may be secured in accordance with the provisions of this section.

(13) Whenever the issuance of bonds has been authorized pursuant to this section, the Treasurer may, pending the issuance thereof, and, subject to any applicable terms or provisions of the proceedings authorizing such issuances, issue, in the name of the state, bond anticipation notes and any renewals thereof. Notes evidencing such borrowings shall be designated “bond anticipation notes” and shall be signed by the Treasurer or his or her deputy. The principal of and interest on any bond anticipation notes issued pursuant to this subdivision may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of the bonds. Upon the sale of the bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the Treasurer in the best interest of the state. The Treasurer shall file with the secretary of the State Bond Commission on or before the date of delivery of such bond anticipation notes a certificate of determination setting forth the specific details and particulars of each issue of bond anticipation notes, including renewals thereof.

(14) The State Bond Commission may make representations and agreements for the benefit of the holders of bonds issued pursuant to this section which are necessary or appropriate to ensure the exemption of interest on such bonds from taxation under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include (A) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, (B) a covenant that the state will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds are finally met and discharged, and (C) provisions to (i) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (ii) retain fiscal agents as depositories for such funds and accounts, and (iii) provide that such fiscal agents may act as trustee of such funds and accounts. The State Bond Commission may also authorize, by a vote of a majority of the members of said commission, bonds issued pursuant to the provisions of this section in such form and manner that the interest on such bonds may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds upon the finding by said commission that the issuance of such taxable bonds is in the public interest.

(e) (1) The state covenants with the purchasers and all subsequent owners and transferees of bonds issued by the state pursuant to this section in consideration of the acceptance of and payment for the bonds, that the principal and interest of such bonds shall be free at all times from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such bonds.

(2) Bonds issued pursuant to this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(3) The state covenants with the purchasers and all subsequent owners and transferees of bonds issued by the state pursuant to this section, in consideration of the acceptance of the payment for the bonds, until such bonds, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of such owners, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will collect and apply the pledged revenues and other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section, in such amounts as may be necessary to pay such debt service requirements in each year in which bonds are outstanding and further, that the state: (A) Will not limit or alter the duties imposed on the Treasurer and other officers of the state by the provisions of this section and by the proceedings authorizing the issuance of bonds with respect to application of pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided by the provisions of this section; (B) will not issue any bonds, notes or other evidences of indebtedness, other than the bonds, having any rights arising out of this section or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section; (C) will not create or cause to be created any lien or charge on such pledged amounts, other than a lien or pledge created thereon pursuant to this section, provided nothing in this section shall prevent the state from issuing evidences of indebtedness (i) which are secured by a pledge or lien which is and shall on the face thereof be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to this section; (ii) for which the full faith and credit of the state is pledged and which are not expressly secured by any specific lien or charge on such pledged amounts; or (iii) which are secured by a pledge of or lien on moneys or funds derived on or after such date as every pledge or lien thereon created by or pursuant to this section shall be discharged and satisfied; (D) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any bonds; (E) will not in any way impair the rights, exemptions or remedies of such owners; and (F) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to collect the receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the bonds. The State Bond Commission is authorized to include this covenant of the state in any agreement with the owner of any such bonds.

(P.A. 06-136, S. 10; 06-187, S. 20; 06-196, S. 288.)

History: P.A. 06-136 effective July 1, 2006; P.A. 06-187 and P.A. 06-196 both made identical technical changes in Subsec. (a)(8), effective July 1, 2006.



Section 13b-79s - Duties of Secretary of the Office of Policy and Management re transportation projects and initiatives.

The Secretary of the Office of Policy and Management shall (1) in consultation with the Commissioner of Transportation, the Commissioner of Economic and Community Development, the Commissioner of Housing and the Commissioner of Energy and Environmental Protection, ensure the coordination of state and regional transportation planning with other state planning efforts, including, but not limited to, economic development and housing plans; (2) coordinate interagency policy and initiatives concerning transportation; and (3) in consultation with the Commissioner of Transportation, evaluate transportation initiatives and proposed expenditures.

(P.A. 06-136, S. 3; P.A. 11-61, S. 31; 11-80, S. 1; P.A. 13-234, S. 56.)

History: P.A. 06-136 effective July 1, 2006; P.A. 11-61 deleted former Subdiv. (4) re coordination with Transportation Strategy Board, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-234 added reference to Commissioner of Housing, effective July 1, 2013.



Section 13b-79t - Solicitation of bids or qualifications.

The Department of Transportation may solicit bids or qualifications for equipment, materials or services for a project funded pursuant to subsection (a) of section 3-20a, subsection (c) of section 4-66c, subdivision (4) of subsection (a) of section 13b-57d, section 13b-61a, subdivision (3) of section 13b-78k, section 13b-78n, subsection (a) of section 13b-78p, sections 13b-79o to 13b-79y, inclusive, or sections 19, 24, 25 or 33 to 35, inclusive, of public act 06-136* at any time in the fiscal year, notwithstanding the fact that all required funds may not be available for the expenditure until later in the same or succeeding fiscal year.

(P.A. 06-136, S. 17; P.A. 11-61, S. 24; P.A. 16-151, S. 14.)

*Note: Sections 19, 24, 25 and 33 to 35, inclusive, of public act 06-136 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 06-136 effective July 1, 2006; P.A. 11-61 removed references to repealed Secs. 13b-57e, 13b-57g, 13b-57j(a), 13b-57l(b) and 32-6k, effective July 1, 2011; P.A. 16-151 deleted reference to Sec. 13b-79z, effective July 1, 2016.



Section 13b-79u - Operation of New Haven-Hartford-Springfield rail line.

(a) The Commissioner of Transportation is authorized and directed, in consultation with the Secretary of the Office of Policy and Management and with the approval of the Governor, to enter into any agreements with the National Rail Passenger Corporation or its successor in interest that are necessary for the operation of rail passenger service on the New Haven-Hartford-Springfield rail line.

(b) The commissioner is authorized and directed, in consultation with the secretary and with approval of the Governor, to enter into any agreements with the commonwealth of Massachusetts, or any entity authorized to act on its behalf, or the state of Vermont, or any entity authorized to act on its behalf, that are necessary for the state's participation in the provision of rail passenger service on the New Haven-Hartford-Springfield rail line.

(c) The commissioner is authorized and directed, in consultation with the secretary and with the approval of the Governor, to select through a competitive process and contract with an operator or operators for rail service on the New Haven-Hartford-Springfield rail line.

(P.A. 06-136, S. 18; P.A. 13-277, S. 2.)

History: P.A. 06-136 effective July 1, 2006; P.A. 13-277 amended Subsec. (b) to add reference to agreements with state of Vermont, effective July 1, 2013.



Section 13b-79v - Funds available through Commissioner of Economic and Community Development and Secretary of the Office of Policy and Management.

The Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management may each, in consultation with the Commissioner of Transportation, use available funds, including bond funds made available pursuant to section 4-66c, to make grants or loans to (1) support transit-oriented development projects, as defined in section 13b-79o, and encourage the location of residential, commercial and employment centers near public transportation services; and (2) encourage the development and use of port and rail freight facilities and services, including trackage and related infrastructure. Nothing in this section shall be construed to limit the authority of the state to enter into agreements to facilitate transit-oriented development projects, as defined in section 13b-79o or 13b-79kk, on state property.

(P.A. 06-136, S. 22; June Sp. Sess. P.A. 15-5, S. 410.)

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 15-5 added provision authorizing Secretary of the Office of Policy and Management to make grants and loans, added provision re nothing in section to be construed to limit the state’s authority to enter into agreements to facilitate transit-oriented development projects and made technical changes, effective July 1, 2015.



Section 13b-79w - Loans from Connecticut Innovations, Incorporated.

Connecticut Innovations, Incorporated is authorized to make loans, on such terms and subject to such conditions as it determines, to (1) support transit-oriented development projects, as defined in section 13b-79o; and (2) encourage the development and use of port and rail freight facilities and services, including trackage and related infrastructure.

(P.A. 06-136, S. 23; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 06-136 effective July 1, 2006; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 13b-79x - Governor's recommendations re transportation projects.

Not later than the day on which the Governor's proposed biennial budget is required to be submitted to the General Assembly pursuant to section 4-71, the Governor shall recommend to the General Assembly (1) any projects which the Governor believes are necessary to implement the transportation strategy of the state; and (2) a financing plan for such projects.

(P.A. 06-136, S. 21; June Sp. Sess. P.A. 07-7, S. 89; P.A. 11-6, S. 144.)

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 07-7 replaced “recommended strategy” with “transportation strategy adopted pursuant to section 13b-57g” in Subdiv. (1), effective November 2, 2007; P.A. 11-6 removed reference to repealed Sec. 13b-57g, effective July 1, 2011.



Section 13b-79y - Discussions with Massachusetts, New York and Rhode Island re commuter and freight mobility in region.

The state of Connecticut, acting through the Governor or the Governor's designee, shall initiate ongoing formal discussions with the commonwealth of Massachusetts and the states of New York and Rhode Island regarding opportunities to enhance commuter and freight mobility throughout the region. On or before January 1, 2008, and biennially thereafter the Governor or the Governor's designee shall report to the General Assembly on such discussions and any actions taken or recommended as a result of such discussions.

(P.A. 06-136, S. 20.)

History: P.A. 06-136 effective July 1, 2006.



Section 13b-79z - Annual report re implementation status of transportation projects and initiatives.

Section 13b-79z is repealed, effective July 1, 2016.

(P.A. 06-136, S. 27; P.A. 11-61, S. 25; P.A. 16-151, S. 19.)



Section 13b-79kk - Transit-oriented development projects.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Transportation;

(2) “Secretary” means the Secretary of the Office of Policy and Management;

(3) “Public transportation facilities” means rail, busway and bus stations and associated improvements, including, but not limited to, parking;

(4) “Transit-oriented development” means the development of residential, commercial and employment centers within one-half mile or walking distance of public transportation facilities, including rail and bus rapid transit and services, that meet transit supportive standards for land uses, built environment densities and walkable environments, in order to facilitate and encourage the use of those services.

(b) Subject to the availability of funds, the commissioner may, with the approval of the secretary, participate in transit-oriented development projects to the extent that such projects result in the development or improvement of public transportation facilities. When the state solicits transit-oriented development proposals, the commissioner shall select the developer or developers through an open, competitive process. The commissioner may, with the approval of the secretary, waive competitive selection when (1) the developer is an abutting land owner or is the holder of a recorded, exercisable option to purchase an abutting property; (2) such property is essential to the project; and (3) the commissioner makes an express finding that (A) the cost to the state of any property transaction or provision of services does not exceed the fair market value of the property or services, and (B) the waiver is in the best interest of the state.

(c) No lease, sale or purchase of state land or facilities in connection with a project undertaken pursuant to the provisions of this section shall be valid without the approval of the Properties Review Board.

(d) The provisions of sections 3-14b, 4b-21 and 13b-20b to 13b-20n, inclusive, shall not apply to a project undertaken pursuant to the provisions of this section.

(June Sp. Sess. P.A. 07-7, S. 93; P.A. 16-151, S. 4.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007; P.A. 16-151 amended Subsec. (b) by adding provision re when developer is holder of recorded, exercisable option to purchase abutting property in Subdiv. (1) and by making a technical change in Subdiv. (2), effective June 7, 2016.



Section 13b-79ll - Bond issue for transit-oriented development pilot program. Projects. Grants.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Transportation for the purpose of establishing a transit-oriented development pilot program.

(c) The following projects have been designated as transit-oriented development pilot projects:

(1) Station area development in all towns on the New Britain to Hartford busway corridor;

(2) Station area development in Windsor and Meriden on the New Haven to Springfield rail line;

(3) Station area development on the New Haven rail line from West Haven to Stratford; and

(4) Station area development in New London on the Shore Line East rail line.

(d) (1) Projects meeting the following criteria may also be designated as transit-oriented development pilot projects:

(A) A strategic transportation project, as identified in section 13b-79p;

(B) Projects which are substantially funded by state, local or federal governments; and

(C) Projects where substantial planning is either underway or completed.

(2) In addition to meeting the criteria described in subdivision (1) of this subsection, designated projects shall qualify for transit-oriented development pilot program funding of not less than two hundred fifty thousand dollars and not more than one million dollars each when participating towns conclude a memorandum of understanding involving one or more regional councils of governments.

(e) As used in this section, any memorandum of understanding shall include:

(1) A work plan;

(2) A budget;

(3) Anticipated work products;

(4) Geographically defined transit-oriented development zones;

(5) A time frame for completion;

(6) The identity of the administering entity of the grant; and

(7) The identity of the participating municipalities and regional councils of governments.

(f) As used in this section, any memorandum of understanding shall propose to complete one or more of the following:

(1) A transit-oriented development plan or station area plan of development;

(2) Development or adoption of a transit-oriented development overlay zone;

(3) Selection of a preferred development approach;

(4) Implementation of a transit-oriented development plan;

(5) Market assessment for transit-oriented development plan implementation;

(6) Financial assessment and planning related to transit-oriented development plan implementation;

(7) Preparation of detailed plans for environmental and brownfield remediation, if required; or

(8) Preparation of development or joint development agreements.

(g) A transit-oriented development planning grant program is established. Planning grants shall be available for (1) completion of a transit-oriented development plan or station area plan of development, (2) development or adoption of a transit-oriented development overlay zone, or (3) preparation of a development strategy and selection of a preferred development approach. Planning activities shall be limited to areas within one-half mile of any transit station.

(h) A transit-oriented development facilitation grant program is established. Facilitation grants shall be available for transit-oriented development qualifying projects that have completed one or more of the following: (1) A transit-oriented development plan or station area plan of development, (2) development or adoption of a transit-oriented development overlay zone, or (3) preparation of a development strategy and selection of a preferred development approach. Facilitation activities shall be limited to areas within one-half mile of any transit station.

(i) Transit-oriented development facilitation grants may be used for, but are not limited to, one or more of the following:

(1) Implementation of a transit-oriented development plan and overlay zone;

(2) Market analysis to determine the economic viability of a project;

(3) Financial planning;

(4) Analysis of the economic benefits, revenue or expense projections of a project;

(5) Preparation of environmental assessments and plans for brownfield remediation;

(6) Preparation of infrastructure studies and surveys;

(7) Preparation of requests for development proposals; or

(8) Preparation of development or joint development agreements.

(j) Memoranda of understanding, as used in this section, shall be submitted to the Office of Policy and Management for approval, and shall be reviewed for compliance by said office not later than sixty days after submission. The Office of Policy and Management shall inform the applicant of any deficiency in such memorandum of understanding and shall provide the applicant with another opportunity to apply. The Office of Policy and Management shall monitor the pilot program grants for compliance with the proposed memorandum of understanding and may assist any pilot program in securing funding or investments for such program.

(k) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 07-7, S. 67; P.A. 13-247, S. 312.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsecs. (d)(2) and (e)(7), effective January 1, 2015.






Chapter 244 - Motor Buses

Section 13b-80 - (Formerly Sec. 16-309). Certificate of public convenience and necessity.

No person, association, limited liability company or corporation shall operate a motor bus without having obtained a certificate from the Department of Transportation or from the Federal Highway Administration pursuant to the Bus Regulatory Reform Act of 1982, P.L. 97-261, specifying the route and certifying that public convenience and necessity require the operation of a motor bus or motor buses over such route. Such certificate shall be issued only after written application for the same has been made. Upon receipt of such application, said department shall promptly give written notice of the pendency of such application to the mayor of each city, the warden of each borough or the first selectman of each town in or through which the applicant desires to operate, and to any common carrier operating over any portion of such route or over a route substantially parallel thereto. Any town, city or borough within which, or between which and any other town, city or borough in this state, any such common carrier is furnishing service may bring a written petition to the department in respect to routes, fares, speed, schedules, continuity of service and the convenience and safety of passengers and the public. Thereupon the department may fix a time and place for a hearing upon such petition and mail notice thereof to the parties in interest at least one week prior to such hearing. No such certificate shall be sold or transferred until the department, upon written application to it, setting forth the purpose, terms and conditions thereof and after investigation, approves the same. The application shall be accompanied by a fee of one hundred seventy-six dollars. The department may amend or, for sufficient cause shown, may suspend or revoke any such certificate. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation who violates any provision of any regulation adopted under section 13b-86 with respect to routes, fares, speed, schedules, continuity of service or the convenience and safety of passengers and the public, in an amount not to exceed one hundred dollars per day for each violation. The owner or operator of every motor bus shall display in a conspicuous place therein a memorandum of such certificate. Notwithstanding any provision of chapter 285, such certificate shall include authority to transport baggage, express, mail and newspapers for hire in the same vehicle with passengers under such regulations as the department may prescribe. Any certificate issued pursuant to this section by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid unless suspended or revoked by the Department of Transportation.

(1949 Rev., S. 5706; 1955, S. 2641d; February, 1965, P.A. 593; 1967, P.A. 12; 1969, P.A. 768, S. 241; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 9; P.A. 80-25, S. 2; P.A. 84-134, S. 1; 84-254, S. 20, 62; P.A. 92-136, S. 2; P.A. 93-307, S. 19, 34; P.A. 95-126, S. 1, 25; P.A. 96-222, S. 10, 41; P.A. 97-304, S. 7, 31.)

History: 1965 act added authority for transporting baggage, express, mail and newspapers for hire in same vehicle with passengers; 1967 act provided for fee of $50 to accompany application; 1969 act included commissioner of transportation among those to be notified of hearing on applications for certificates and on petitions by towns and provided further for the consideration of the recommendations of that commissioner submitted in writing within 30 days of the conclusion of the hearing; P.A. 75-486 substituted public utilities control “authority” for public utilities “commission” where appearing, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for “division of public utility control within the department of business regulation” and “department” for “division” where appearing, and deleted the “commissioner of transportation” from those to be notified of hearings on applications for certificates and on petitions; P.A. 80-25 provided that certificates issued prior to October 1, 1979, shall remain valid unless suspended or revoked by the department of transportation; in 1981 Sec. 16-309 transferred to Sec. 13b-80; P.A. 84-134 authorized any person, association or corporation to operate a motor bus after obtaining certificate from Interstate Commerce Commission; P.A. 84-254 increased application fee from $50 to $176 between July 1, 1985, and July 1, 1993; P.A. 92-136 amended section by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended the section by providing for an annual decal fee and eliminating the provision for a one-time decal fee, effective June 29, 1993; P.A. 95-126 eliminated provision re issuance of decal representing authority to operate and provision re display of decal, effective July 1, 1995; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-304 extended prohibition re operation of motor buses without a certificate to limited liability companies, substituted “Federal Highway Administration” for “Interstate Commerce Commission or its successor agency”, eliminated requirement that certificate be issued only after a public hearing is held thereon and that department fix a time and place for a hearing upon a written petition brought by town, city or borough and mail notice thereof, made technical changes, deleted obsolete references re application fees, and authorized department to impose civil penalty for violation of any provision of any regulation adopted under Sec. 13b-86, effective July 1, 1997.

Annotations to former section 16-309:

Cited. 166 C. 328.

Cited. 24 CS 405.



Section 13b-81 - (Formerly Sec. 16-309a). Temporary authority.

The Department of Transportation may issue to an applicant for authority to operate motor bus service, temporary authority to operate such service, pending disposition of his application by the department, but such temporary authority shall not extend over a period of more than one hundred eighty days.

(1967, P.A. 90; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 10; P.A. 97-304, S. 8, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “the authority” for “the commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for “division of public utility control within the department of business regulation” and substituted “department” for “division”; in 1981 Sec. 16-309a transferred to Sec. 13b-81; P.A. 97-304 eliminated references to hearings and made technical changes, effective July 1, 1997.



Section 13b-82 - (Formerly Sec. 16-309b). Transportation of school children.

The provisions of sections 14-275 to 14-281, inclusive, shall not apply to the operation of any motor bus operated pursuant to a certificate of public convenience and necessity issued in accordance with section 13b-80 which transports school children as well as other passengers for compensation, over regular routes authorized in such certificate.

(P.A. 73-661, S. 2; P.A. 75-263.)

History: P.A. 75-263 deleted provision for display of “school bus” signs; in 1981 Sec. 16-309b transferred to Sec. 13b-82.



Section 13b-83 - (Formerly Sec. 16-310). Registration.

(a) Upon the granting of a certificate of public convenience and necessity, the holder of such certificate may apply for the registration of any motor bus of which such holder is the owner or lessee and which is to be used as specified in such certificate. The Commissioner of Motor Vehicles shall have jurisdiction over the registration of any motor bus, its exterior lighting equipment and the licensing of its operator.

(b) The holder of a certificate of public convenience and necessity, issued in accordance with the provisions of section 13b-103 for the operation of a passenger vehicle which has seats for more than ten passengers in addition to the driver, may apply for the registration of such vehicle as a motor bus, provided such holder is the owner or lessee of such vehicle and such vehicle is to be used as specified in such certificate. The Commissioner of Motor Vehicles shall have jurisdiction over the registration of any such vehicle and its exterior lighting equipment and over the licensing of its operator. Any such vehicle so registered may operate exclusively in livery service in accordance with the provisions of chapter 244b.

(1949 Rev., S. 5707; P.A. 85-437, S. 2; P.A. 99-181, S. 2, 40; P.A. 03-115, S. 60.)

History: In 1981 Sec. 16-310 transferred to Sec. 13b-83; P.A. 85-437 added Subsec. (b) which allows certain owners of motor vehicles used in livery service to register such vehicles as motor buses and to operate such vehicles as motor vehicles in livery service; P.A. 99-181 amended Subsec. (b) by increasing the minimum number of passenger seats required for registration as a motor bus from “more than nine” to “more than ten”, effective June 23, 1999; P.A. 03-115 amended Subsec. (a) to make technical changes.

See Sec. 14-26 re registration of public service motor vehicles.

See Sec. 14-44 re licensing of public service motor vehicle and service bus operators.



Section 13b-84 - (Formerly Sec. 16-311). Transportation permits.

Section 13b-84 is repealed, effective July 1, 1997.

(1949 Rev., S. 5709; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 11; P.A. 97-304, S. 30, 31.)



Section 13b-85 - (Formerly Sec. 16-312). Penalty.

Any person or the officers of any association, limited liability company or corporation who violate any order or regulation adopted or established under the provisions of sections 13b-80 to 13b-83, inclusive, or who violate any provision of said sections, shall be guilty of a class B misdemeanor.

(1949 Rev., S. 5710; P.A. 97-304, S. 9, 31; P.A. 12-80, S. 109.)

History: In 1981 Sec. 16-312 transferred to Sec. 13b-85; P.A. 97-304 extended penalty to officers of limited liability companies and substituted “13b-83” for “13b-84”, effective July 1, 1997; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 60 days or both with a class B misdemeanor.



Section 13b-86 - (Formerly Sec. 16-312a). Common carrier subject to jurisdiction of department.

Each person, association, limited liability company or corporation owning or operating a motor bus is declared to be a common carrier and subject as such to the jurisdiction of the Department of Transportation and, while so operating, to such reasonable rules and regulations as said department may prescribe with respect to routes, fares, speed, schedules, continuity of service and the convenience and safety of passengers and the public.

(1959, P.A. 6, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 12; P.A. 97-304, S. 10, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted department of transportation for the foregoing designation and “department” for “division”; in 1981 Sec. 16-312a transferred to Sec. 13b-86; P.A. 97-304 extended provisions to limited liability companies, effective July 1, 1997.

Annotation to former section 16-312a:

Cited. 24 CS 407.



Section 13b-87 - (Formerly Sec. 16-312b). Reciprocal agreements concerning motor bus and common carrier equipment, marking and inspection.

The Department of Transportation may enter into reciprocal agreements with the regulatory authority or other appropriate official of any other state, district or country concerning the equipment, marking and inspection of public service motor bus or common carriers of passengers for compliance with standards of safety in operations.

(1967, P.A. 103, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 13.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation; in 1981 Sec. 16-312b transferred to Sec. 13b-87.



Section 13b-88 - (Formerly Sec. 16-313). Interstate motor buses.

Each person, association, limited liability company or corporation owning or operating a motor bus over highways within this state between points outside of this state or between points within this state and points outside of this state shall be subject to the jurisdiction of the Department of Transportation and, while so operating, to such reasonable regulations as said department may prescribe with respect to routes and terminals in this state, speed of operation, safety of passengers, equipment, public safety and convenience on the highways and conservation of the highways.

(1949 Rev., S. 5711; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 14; P.A. 97-304, S. 11, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation and “department” for “division”; in 1981 Sec. 16-313 transferred to Sec. 13b-88; P.A. 97-304 extended provisions to limited liability companies, effective July 1, 1997.



Section 13b-89 - (Formerly Sec. 16-314). Permits for operation of interstate motor buses.

(a) No person, association, limited liability company or corporation shall operate a motor bus over highways within this state between points outside this state or between points within this state and points outside this state and indiscriminately receive or discharge passengers without having obtained a permit from the Department of Transportation to be issued upon written application to said department specifying the route or routes within this state over which such motor bus may operate and the terminals within this state. Permits may be issued without hearing in the discretion of said department. Any permit issued pursuant to this section by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid unless suspended or revoked by the Department of Transportation.

(b) The Department of Transportation may amend or, for sufficient cause shown, may suspend or revoke any such permit. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation who violates any provision of any regulation adopted under section 13b-88 with respect to routes and terminals in this state, speed of operation, safety of passengers, equipment, public safety and convenience on the highways or conservation of the highways, in an amount not to exceed one hundred dollars per day for each violation.

(c) A holder of such permit shall not operate a motor bus in the transportation of passengers for hire between points within this state without securing from (1) the Department of Transportation a certificate of public convenience and necessity in accordance with the provisions of sections 13b-80 to 13b-85, inclusive, or (2) the Federal Highway Administration a certificate pursuant to the Bus Regulatory Reform Act of 1982, P.L. 97-261.

(d) Upon the granting of a permit, the holder of such permit may apply for the registration of any motor bus of which such holder is the owner or lessee and which is to be used as specified in such permit. The Commissioner of Motor Vehicles shall have jurisdiction over the registration of any such motor bus, its exterior lighting equipment and the licensing of its operator.

(1949 Rev., S. 5712; 1969, P.A. 768, S. 242; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 15; P.A. 80-25, S. 3; P.A. 84-134, S. 2; P.A. 96-222, S. 11, 41; P.A. 97-304, S. 12, 31; P.A. 03-115, S. 61.)

History: 1969 act provided that commissioner of transportation be notified of any application received and for consideration to be given any of the commissioner's recommendations made within 30 days or if hearing held, within 30 days after hearing; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation where appearing, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation and “department” for “division” and further deleted provision for notice to be given to the commissioner of transportation; P.A. 80-25 specified that permits issued by division remain valid unless suspended or revoked by transportation department; in 1981 Sec. 16-314 transferred to Sec. 13b-89; P.A. 84-134 amended Subsec. (c) to authorize permit holder to operate a motor bus if holder secures certificate from Interstate Commerce Commission; P.A. 96-222 amended Subsec. (c) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-304 amended Subsec. (a) to extend prohibition re operation of interstate motor buses without a permit to limited liability companies, Subsec. (b) to authorize department to impose civil penalty for violation of any provision of any regulation adopted under Sec. 13b-88, and Subsec. (c) to substitute “Federal Highway Administration” for “Interstate Commerce Commission or its successor agency”, effective July 1, 1997; P.A. 03-115 amended Subsec. (d) to make technical changes.



Section 13b-89a - Interstate motor buses having upper and lower decks.

The recipient of a permit pursuant to section 13b-89, who owns or operates a motor bus, as defined in section 14-1, which has an upper and lower deck, may register such motor bus in this state, provided such motor bus complies with manufacturing and safety standards for motor buses established under federal statutes and regulations. The Commissioner of Transportation shall adopt regulations in accordance with this section.

(P.A. 07-232, S. 7; P.A. 08-150, S. 36.)

History: P.A. 08-150 made a technical change.



Section 13b-90 - (Formerly Sec. 16-315). Penalty.

Any person or the officers of any association, limited liability company or corporation who violate any provision of section 13b-88 or 13b-89 or any order or regulation adopted or established under their provisions shall be fined not more than one hundred dollars.

(1949 Rev., S. 5714; P.A. 97-304, S. 13, 31.)

History: In 1981 Sec. 16-315 transferred to Sec. 13b-90; P.A. 97-304 extended penalty to officers of limited liability companies, effective July 1, 1997.

Annotation to former section 16-315:

Cited. 122 C. 239.



Section 13b-91 - (Formerly Sec. 16-316). Interstate motor buses; authority to hold hearings and issue permits.

The Department of Transportation may hold such hearings and issue such permits as may be required in carrying out the provisions of sections 13b-88 and 13b-89.

(1949 Rev., S. 5715; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 16.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation; in 1981 Sec. 16-316 transferred to Sec. 13b-91.



Section 13b-92 - (Formerly Sec. 16-317). Carrying of passengers for hire by mail carriers and others.

The Department of Transportation, upon written application of any person authorized by the United States government to carry mail by motor vehicle, or of any person desiring to carry passengers for hire to and from any rural section where there is no other agency of public transportation of passengers, may authorize such applicant to transport passengers for hire in such motor vehicle over a prescribed route if, in the opinion of the department, public convenience and necessity require the same. The department shall also determine the registration fee, if any, to be charged such applicant and shall forward to the Commissioner of Motor Vehicles a certified copy of its findings concerning the requirements of public convenience and necessity and the registration fee, and, thereupon, said commissioner may register such vehicle for such service. The department may, at any time, amend or revoke any such authorization. Any such authorization issued by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid unless revoked by the Department of Transportation. Said department may make rules, regulations and orders relating to such passenger service and fixing rates and schedules therefor, provided such rules, regulations and orders shall not be inconsistent with federal regulations pertaining to carriers of United States mail.

(1949 Rev., S. 5417; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 17; P.A. 80-25, S. 4.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission” i.e. public utilities commission, and “authority” for “commission” thereafter where appearing, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation and “department” for “division” where appearing; P.A. 80-25 specified that authorizations issued by division remain valid unless revoked by transportation department; in 1981 Sec. 16-317 transferred to Sec. 13b-92.



Section 13b-93 - (Formerly Sec. 16-317a). New schedules of bus operation. Discontinuation of service.

Any motor bus company which wishes to adopt a new schedule of operations or discontinue a service shall, not less than twenty days prior to the effective date of such schedule, give notice thereof to the Department of Transportation and to the chief executive officer of each municipality affected by such schedule. Notice shall also be posted in each bus operated on the route affected by such change and at each ticket agency serving such route and published in a newspaper or newspapers having circulation in the affected area not less than ten days prior to the effective date of such schedule. No such schedule shall be effective until approved by the Department of Transportation.

(1969, P.A. 77; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 18; P.A. 84-216, S. 1.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” where appearing, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation where appearing; in 1981 Sec. 16-317a transferred to Sec. 13b-93; P.A. 84-216 extended notice requirement to discontinuation of a service and required notice to also be posted at each ticket agency serving a route affected by a change in service.



Section 13b-94 - Reporting of motor vehicle accidents.

Section 13b-94 is repealed.

(P.A. 79-610, S. 41; P.A. 92-36.)



Section 13b-94a - Motor vehicle in charter bus transportation.

No person, association, limited liability company or corporation shall operate a motor vehicle in charter bus transportation, pursuant to Public Law 105-178 until such person, association, limited liability company or corporation has obtained a permit from the Commissioner of Transportation. An application for a permit shall be filed with the commissioner, in such form as the commissioner may prescribe, along with a fee of two hundred dollars. A hearing shall not be required for obtaining said permit.

(P.A. 99-181, S. 4, 40.)

History: P.A. 99-181 effective June 23, 1999.






Chapter 244a - Taxicabs

Section 13b-95 - (Formerly Sec. 16-318). Definition.

The term “taxicab” includes any motor vehicle operated upon any street or highway or on call or demand accepting or soliciting passengers indiscriminately for transportation for hire between such points along streets or highways as may be directed by the passenger or passengers being transported, provided nothing in this chapter shall be construed to include, as a taxicab, a motor bus, as defined in section 14-1, or a motor vehicle in livery service when such motor vehicle is hired for a specific trip or trips and is subject to the direction of the person hiring the same.

(1949 Rev., S. 5716; P.A. 90-263, S. 43, 74; P.A. 03-115, S. 62.)

History: In 1981 Sec. 16-318 transferred to Sec. 13b-95; P.A. 90-263 deleted from definition of “taxicab” term public service motor vehicle; P.A. 03-115 made technical changes.

Annotation to former section 16-318:

Is a common carrier and should exercise highest degree of care and skill reasonably to be expected. 124 C. 549.



Section 13b-96 - (Formerly Sec. 16-319). Operation under jurisdiction of Department of Transportation.

(a) Each person, association, limited liability company or corporation owning or operating a taxicab is declared a common carrier and subject to the jurisdiction of the Department of Transportation. The Commissioner of Transportation is authorized to prescribe adequate service and reasonable rates and charges. The commissioner may adopt regulations, in accordance with chapter 54, for the purpose of establishing fares, service, operation and equipment as it deems necessary for the convenience, protection and safety of passengers and the public.

(b) The rates and charges established pursuant to subsection (a) of this section shall not apply to any person, association, or corporation (1) operating a taxicab engaged in the transportation of passengers for hire pursuant to a contract with, or a lower tier contract for, any federal, state or municipal agency, (2) certified pursuant to section 13b-97 prior to May 22, 1998, and (3) registered pursuant to section 13b-99 prior to May 22, 1998.

(c) Notwithstanding the provisions of subsection (a) of this section or any regulation adopted pursuant to said subsection (a) concerning wheelchair accessibility requirements for motor vehicles, any motor vehicle in compliance with the provisions of the Americans with Disabilities Act 42 USC 12101 and the registration requirements of the Connecticut Department of Motor Vehicles may be used to provide taxicab service for persons requiring such wheelchair accessibility.

(d) Notwithstanding the provisions of subsection (a) of this section or any regulation adopted pursuant to said subsection (a) concerning wheel base requirements, any sedan or station wagon type vehicle powered by a clean alternative fuel and having a wheel base of not less than one hundred two inches may be used to provide taxicab service.

(1949 Rev., S. 5717; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 19; P.A. 97-304, S. 22, 31; P.A. 98-91, S. 6, 9; P.A. 02-123, S. 6; P.A. 09-186, S. 10; P.A. 10-110, S. 55.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission” i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation and “department” for “division”; in 1981 Sec. 16-319 transferred to Sec. 13b-96; P.A. 97-304 extended provisions to limited liability companies, effective July 1, 1997; P.A. 98-91 amended Subsec. (a) to provide authority for the commissioner to adopt regulations and added Subsec. (b) prohibiting the rates and charges established pursuant to Subsec. (a) to apply to certified and registered persons operating a taxicab engaged in the transportation of passengers for hire pursuant to a governmental contract, effective May 22, 1998; P.A. 02-123 amended Subsec. (a) to allow any sedan or station wagon type vehicle powered by a clean alternative fuel with a wheel base of at least 102 inches to be used to provide taxicab service, effective June 7, 2002; P.A. 09-186 redesignated provision in Subsec. (a) authorizing vehicles powered by alternative fuel and having wheel base not less than 102” to provide taxicab service as Subsec. (d) and added Subsec. (c) authorizing use of any motor vehicle in compliance with Americans with Disabilities Act and state motor vehicle registration requirements to provide taxicab service for persons requiring wheelchair accessibility; P.A. 10-110 made a technical change in Subsec. (a).

Annotations to former section 16-319:

Cited. 122 C. 293; 124 C. 552; 235 C. 1.



Section 13b-97 - (Formerly Sec. 16-320). Certificate of public convenience and necessity. Service at Bradley International Airport.

(a) No person, association, limited liability company or corporation shall operate a taxicab until such person, association, limited liability company or corporation has obtained a certificate from the Department of Transportation certifying that public convenience and necessity require the operation of a taxicab or taxicabs for transportation of passengers, the acceptance or solicitation of which originates within the territory specified in such certificate except as provided under subsection (d) of this section. No such certificate shall be issued unless the department finds that the person, association, limited liability company or corporation is suitable to operate a taxicab service, after giving due consideration to, at a minimum, the following factors: (1) Any convictions of the applicant under federal, state or local laws relative to safety, motor vehicle or criminal violations; (2) the number of taxicabs to be operated under the certificate, provided no applicant for a new certificate shall operate fewer than three taxicabs; (3) the adequacy of the applicant's financial resources to operate the taxicab service; (4) the adequacy of insurance coverage and safety equipment; and (5) the availability of qualified taxicab operators. The commissioner shall request the state criminal history records check for any person or any officer of any association, limited liability company or corporation applying for such certificate from the State Police Bureau of Identification. The commissioner shall arrange for the fingerprinting of any person or any officer of any association, limited liability company or corporation applying for such certificate and forward the fingerprints to said bureau which shall submit the fingerprints to the Federal Bureau of Investigation for a national criminal history records check for any federal conviction specified in subdivision (1) of this subsection. The commissioner shall charge a fee for each such national criminal history records check which shall be equal to the fee charged by the Federal Bureau of Investigation for performing such check. Such certificate shall be issued only after written application, fingerprinting and said criminal history records check for the same has been made and public hearing held thereon. The application shall be accompanied by a fee of two thousand dollars and the fee for said criminal history records check. Upon receipt of such application, the department shall fix a time and place of hearing thereon, provided such hearing shall be held not earlier than three months after such receipt, and shall promptly give written notice of the pendency of such application and of the time and place of hearing thereon to such applicant, the mayor of each city, the warden of each borough or the first selectman of each town in which the applicant desires to originate the transportation of such passengers, and to any common carrier operating within the territory specified. Notwithstanding any provision of this subsection to the contrary, the department may, upon receipt of a written application, amend an existing certificate to increase the number of taxicabs which may be operated pursuant to the certificate without holding a hearing on the application, provided the department issues a legal notice of such application in a daily newspaper in accordance with the provisions of section 1-2, gives written notice of the pendency of such application to any common carrier operating within the territory specified and no objection is filed with the department within thirty days of each such notice.

(b) Any town, city or borough within which taxicab service is operated or any interested party may bring a written petition to the department with respect to fares, service, operation or equipment or the convenience, protection and safety of passengers and the public. Thereupon, the department may fix a time and place for a hearing upon such petition, and give written notice thereof to the parties in interest at least one week prior to such hearing.

(c) No certificate shall be sold or transferred until the department, upon written application to it setting forth the purpose, terms and conditions thereof, and after investigation, finds that the purchaser or transferee is suitable to operate a taxicab service after consideration of the factors specified in subsection (a) of this section and approves the same. The application shall be accompanied by a fee of one thousand dollars. The department may amend or, for sufficient cause shown, may suspend or revoke any such certificate. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation or any driver who violates any provision of this chapter or any regulation adopted under section 13b-96 with respect to fares, service, operation or equipment, in an amount not to exceed one hundred dollars per day for each violation. Any such certificate issued by the department shall remain valid unless suspended or revoked by the department. Any such certificate issued by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, or by any transit district prior to March 1, 1997, shall remain valid unless suspended or revoked by the Department of Transportation.

(d) Any person, association, limited liability company or corporation which has obtained a certificate under subsection (a) of this section, after providing proof that service has been active, adequate within the territory specified in such certificate and in compliance with all relevant statutes and regulations for a period of not less than two years since such certificate was obtained, may solicit, receive and discharge taxicab passengers at Bradley International Airport, subject to formal agreement with the Commissioner of Transportation provided such agreement shall not take precedence over its obligation to provide taxicab service within the territory specified in such certificate. Any such person, association, limited liability company or corporation may discharge taxicab passengers received at such airport within a territory other than the territory specified in its certificate. The commissioner may charge and collect a reasonable fee from any such person, association, limited liability company or corporation for the privilege of solicitation of such passengers.

(1949 Rev., S. 5718; 1955, S. 2642d; 1963, P.A. 22; 1967, P.A. 13; 1969, P.A. 768, S. 243; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 20; P.A. 80-25, S. 5; P.A. 83-241; P.A. 84-216, S. 2; 84-254, S. 21, 62; P.A. 92-136, S. 3; P.A. 93-307, S. 20, 34; P.A. 95-126, S. 2, 25; P.A. 97-304, S. 23, 31; P.A. 99-181, S. 15, 40; P.A. 12-81, S. 52; P.A. 13-277, S. 77.)

History: 1963 act added requirement that $25 fee accompany application; 1967 act provided for fee of $25 to accompany application for sale or transfer of certificate; 1969 act provided for prompt and written notice of pendency of application and added commissioner of transportation to those to be notified and where a petition is brought provided for the same type of notice and added commissioner of transportation as well as the parties to be notified, further provided for consideration of recommendations of the commissioner of transportation where submitted in writing within 30 days of conclusion of hearing; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation and “department” for “division” where appearing, and further, deleted requirement for notifying commissioner of transportation of hearings on applications and petitions and also the provision concerning his recommendations; P.A. 80-25 provided that certificates issued prior to October 1, 1979, shall remain valid unless suspended or revoked by department of transportation; in 1981 Sec. 16-320 transferred to Sec. 13b-97; P.A. 83-241 added Subsec. (b), re service at Bradley International Airport; P.A. 84-216 relettered subsections and amended Subsec. (a) to allow, without a hearing, amendment to an existing certificate to increase number of taxicabs operated pursuant to certificate; P.A. 84-254 increased application fee from $25 to $88 between July 1, 1985, and July 1, 1993; P.A. 92-136 amended Subsec. (a) by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended Subsec. (a) by providing for an annual decal fee and eliminating the provision for a one-time decal fee, effective June 29, 1993; P.A. 95-126 amended Subsec. (a) to eliminate decal representing authority to operate and provision re display of decal, effective July 1, 1995; P.A. 97-304 extended provisions to limited liability companies, amended Subsec. (a) to prohibit issuance of certificate unless department finds that the person, association, limited liability company or corporation is suitable to operate a taxicab service after consideration of five factors, to delete obsolete references re application fees, to require, in the proviso, that department give written notice of pendency of application to any common carrier operating within the territory specified, and to provide that department shall not consider as a ground for denial of a request for an increase in number of taxicabs to be operated within territory specified, any number of taxicabs not currently registered with the Commissioner of Motor Vehicles, amended Subsec. (b) to eliminate requirement that department fix a time and place for a hearing upon a written petition brought by town, city or borough and give written notice thereof, amended Subsec. (c) to require that no certificate be sold or transferred until the department finds that the purchaser or transferee is suitable to operate a taxicab service after consideration of the factors specified in Subsec. (a), to delete obsolete references re application fees, to authorize department to impose civil penalty for violation of any provision of this chapter or any regulation adopted under Sec. 13b-96, to require that any such certificate issued by department or by any transit district prior to March 1, 1997, remain valid unless suspended or revoked by the department, and amended Subsec. (d) to extend provisions to limited liability companies, to provide that formal agreement shall not take precedence over taxicab operator's obligation to provide taxicab service within territory specified in certificate, to allow any taxicab operator to discharge passengers received at Bradley International Airport within a territory other than the territory specified in its certificate and to substitute “association” and “limited liability company” for “firm”, effective July 1, 1997; P.A. 99-181 amended Subsec. (a) by adding requirements re criminal history records checks, fingerprinting and applicable fees in connection with an application for a certificate, effective June 23, 1999; P.A. 12-81 amended Subsec. (a) to add proviso in Subdiv. (2) that no applicant for a new certificate shall operate fewer than 3 taxicabs, increase application fee from $88 to $2000, delete provision prohibiting department from considering as ground for denial of request for increase in number of taxicabs to be operated within territory specified any number of taxicabs not currently registered with Commissioner of Motor Vehicles and make a technical change and amended Subsec. (c) to increase application fee from $88 to $1000 and authorize imposition of civil penalty on any driver for a violation; P.A. 13-277 amended Subsec. (a) to provide that hearing be held not earlier than 3 months after receipt of application and amended Subsec. (d) to add provision re proof of active, adequate and compliant service for not less than 2 years before being permitted to solicit, receive or discharge passengers at Bradley International Airport, effective July 1, 2013.

Annotations to former section 16-320:

Cited. 126 C. 551. Failure of permittee to exercise proper supervision over employees operating taxicab is sufficient ground for revocation. 127 C. 267. Cited. 235 C. 1.

Annotation to present section:

Cited. 235 C. 1.



Section 13b-97a - Temporary authority.

(a) The Department of Transportation may, without hearing, issue to an applicant for authority to operate taxicab service, temporary authority to operate such service, pending hearing upon his application and disposition thereof by the department, but such temporary authority shall not extend over a period of more than one hundred eighty consecutive days.

(b) The Department of Transportation may, in an emergency situation and without hearing, issue to any person, association, limited liability company or corporation which holds a certificate of public convenience and necessity issued under the provisions of section 13b-97, temporary authority to operate such service within or outside the territory specified in such certificate, pending resolution of such emergency, but such temporary authority shall not extend over a period of more than one hundred eighty consecutive days.

(P.A. 97-304, S. 3, 31.)

History: P.A. 97-304 effective July 1, 1997.



Section 13b-97b - Operation of taxicab or advertisement of taxicab services without certificate or authority. Allowing unauthorized person to operate taxicab. Penalty.

Any person who (1) operates a taxicab, or advertises taxicab services, without obtaining a certificate from the Department of Transportation pursuant to section 13b-97 or obtaining authority to operate a taxicab from a holder of such a certificate, or (2) allows an unauthorized person to operate a taxicab, which is under such person's control, shall be guilty of a class A misdemeanor.

(P.A. 12-81, S. 54; P.A. 13-277, S. 79.)

History: P.A. 12-81 effective June 6, 2012; P.A. 13-277 added “or advertises taxicab services” in Subdiv. (1), effective July 1, 2013.



Section 13b-98 - (Formerly Sec. 16-321). Certificate to be displayed.

Section 13b-98 is repealed, effective July 1, 1997.

(1949 Rev., S. 5719; P.A. 97-304, S. 30, 31.)



Section 13b-99 - (Formerly Sec. 16-322). Registration. Jurisdiction of Commissioner of Motor Vehicles. Rooftop light. Operator phone number. Inspection. Exemption from child restraint system requirements. Regulations.

(a) Upon the granting of a certificate of public convenience and necessity as provided in section 13b-97, the holder thereof may apply to the Commissioner of Motor Vehicles for the registration of any taxicab of which the holder is the owner or lessee and which is to be used as specified in such certificate, and the Commissioner of Motor Vehicles shall have jurisdiction over the registration of any taxicab and its exterior lighting equipment and over the licensing of its operator. Each registered taxicab shall have a permanently attached electric rooftop light. Each registered taxicab shall indicate, in three-inch type permanently affixed to the outside of such taxicab, the phone number of the company operating such taxicab.

(b) Each such taxicab shall be inspected, biennially, at the time of renewal of registration of such taxicab, by a repairer or limited repairer licensed and authorized by the Commissioner of Motor Vehicles to perform such inspections. The commissioner shall set a fee for such an inspection.

(c) Each such taxicab shall be exempt from the provisions of subsection (d) of section 14-100a.

(d) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(1949 Rev., S. 5720; P.A. 90-105; P.A. 97-304, S. 24, 31; June 30 Sp. Sess. P.A. 03-3, S. 35; P.A. 09-187, S. 26; P.A. 12-81, S. 53; P.A. 13-277, S. 78.)

History: In 1981 Sec. 16-322 transferred to Sec. 13b-99; P.A. 90-105 added a new Subsec. (b) requiring taxicabs to be inspected annually, a new Subsec. (c) requiring the commissioner to publish a list of persons holding a class B license which has been suspended and a new Subsec. (d) requiring the commissioner to adopt regulations; P.A. 97-304 amended Subsec. (c) to require list to be mailed to each limited liability company operating a taxicab, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to change inspection of taxicab from semiannually to biennially at time of registration renewal, effective August 20, 2003; P.A. 09-187 deleted former Subsec. (c) re publication and mailing of list of persons holding a class B license that has been suspended and redesignated existing Subsec. (d) as Subsec. (c), effective July 8, 2009; P.A. 12-81 amended Subsec. (a) to make a technical change, added new Subsec. (c) re exemption from Sec. 14-100a(d) and redesignated existing Subsec. (c) as Subsec. (d); P.A. 13-277 amended Subsec. (a) to add provisions re permanently attached rooftop light and operating company phone number, effective July 1, 2013.

See Sec. 14-26 re registration of taxicabs.

Annotation to former section 16-322:

Cited. 235 C. 1.



Section 13b-100 - (Formerly Sec. 16-323). Penalty.

Any person or the officers of any association, limited liability company or corporation who violate any provision of this chapter or any order or regulation adopted or established under any such provision shall be fined not more than one thousand dollars, and the certificate issued to him or to such association, limited liability company or corporation may be revoked.

(1949 Rev., S. 5722; P.A. 97-304, S. 25, 31.)

History: In 1981 Sec. 16-323 transferred to Sec. 13b-100; P.A. 97-304 extended provisions to limited liability companies, increased maximum fine from $100 to $1,000 and eliminated penalty of imprisonment of not more than 60 days or both, effective July 1, 1997.

Annotations to former section 16-323:

Does not limit power of revocation under Sec. 16-320 (13b-97). 127 C. 270. Cited. 235 C. 1.






Chapter 244b - Motor Vehicles in Livery Service

Section 13b-101 - (Formerly Sec. 16-324). Definition.

The term “motor vehicle in livery service” includes every motor vehicle used by any person, association, limited liability company or corporation which represents itself to be in the business of transporting passengers for hire, except (1) any motor bus and any taxicab operated under a certificate of public convenience and necessity issued by the Department of Transportation, (2) any school bus, as defined in section 14-275, or student transportation vehicle, as defined in section 14-212, when used for the transportation of children under the age of twenty-one years, (3) any school bus, as defined in section 14-275, when used for the transportation of passengers (A) by virtue of a contract with any public or private institution of higher education, (B) pursuant to a contract for service to a special event held at a location or facility which is not open for business on a daily basis throughout the year, not to exceed a period of ten days, or (C) pursuant to a contract with a municipality for which the carrier provides school transportation service, (4) any motor vehicle operated by or through a community-based regional transportation system for the elderly established pursuant to section 55 of public act 05-280*, and (5) any motor vehicle operated by or through a community-based regional transportation system for the visually impaired.

(1949 Rev., S. 5723; 1967, P.A. 192; P.A. 73-355, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 21; P.A. 89-222, S. 1; P.A. 91-272, S. 4, 8; P.A. 95-79, S. 37, 189; P.A. 97-304, S. 14, 31; P.A. 03-115, S. 63; P.A. 08-101, S. 11; P.A. 10-110, S. 33.)

*Note: Section 55 of public act 05-280 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1967 act added “private elementary or secondary educational institution” and “transportation to synagogue” to exceptions; P.A. 73-355 added to exceptions those engaged exclusively in passenger transportation for hire under contract with a governmental entity; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation; in 1981 Sec. 16-324 transferred to Sec. 13b-101; P.A. 89-222 redefined “motor vehicle in livery service”; P.A. 91-272 added to exceptions any school bus or student transportation vehicle when used for the transportation of children under age 21 and deleted from exceptions any motor vehicle when used for transportation of school children by virtue of contract with municipality, municipal board or private educational institution or when used for transportation to and from religious services conducted by a church or synagogue; P.A. 95-79 redefined “motor vehicle in livery service” to include a motor vehicle used by a limited liability company, effective May 31, 1995; P.A. 97-304 redefined “motor vehicle in livery service” to delete prior exclusion of motor vehicles “engaged exclusively in transportation of passengers for hire by virtue of a contract with any federal, state or municipal agency” and to add Subdiv. (3) excluding school buses when used for specified purposes, effective July 1, 1997; P.A. 03-115 made a technical change; P.A. 08-101 added Subdiv. (4) re motor vehicle operated by or through a community-based regional transportation system for the elderly and made technical changes; P.A. 10-110 added Subdiv. (5) to exclude motor vehicle operated by or through community-based regional transportation system for the visually impaired from term “motor vehicle in livery service”, effective July 1, 2010.

Cited. 3 CA 240.



Section 13b-102 - (Formerly Sec. 16-325). Operation to be under jurisdiction of department. Rates and charges. Regulations. Exceptions. Registration of authorization for interstate operation.

(a)(1) Each person, association, limited liability company or corporation owning or operating a motor vehicle in livery service shall be subject to the jurisdiction of the Department of Transportation, and the department may prescribe adequate service and reasonable rates and charges and prescribe and establish such reasonable regulations with respect to fares, service, operation and equipment as it deems necessary for the convenience, protection, safety and best interests of passengers and the public.

(2) Notwithstanding the provisions of subdivision (1) of this subsection with respect to reasonable rates and charges, each person, association, limited liability company or corporation operating a motor vehicle in livery service having a seating capacity of ten or more adults shall file a schedule of reasonable maximum rates and charges with the Department of Transportation. The provisions of subdivision (1) of this subsection with respect to rates and charges shall not apply to any person, association, limited liability company or corporation operating a motor vehicle engaged in the transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any federal, state or municipal agency.

(b) Each person, association, limited liability company or corporation operating a motor vehicle by virtue of authorization issued by the Federal Highway Administration for charter and special operation shall register such authorization for interstate operation with the Department of Transportation if such person, association, limited liability company or corporation maintains a domicile or principal office in the state. Each person operating a motor vehicle by virtue of authorization issued by the Federal Highway Administration for charter and special operation shall, prior to such registration, submit to a state and national criminal history records check, conducted in accordance with section 29-17a, and provide the results of such records check to the Department of Transportation.

(1949 Rev., S. 5724; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 1; 80-482, S. 155, 348; P.A. 97-304, S. 15, 31; P.A. 14-199, S. 16.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for the foregoing designation and “department may” for “division is authorized to”; P.A. 80-482 would have changed “division” to “department” of public utility control, deleted “within the department of business regulation” and substituted “department” for “division” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-325 transferred to Sec. 13b-102; P.A. 97-304 divided the Sec. into two Subsecs. and divided Subsec. (a) into two Subdivs., requiring in Subdiv. (1) that each limited liability company owning or operating a motor vehicle in livery service be subject to the jurisdiction of the department, in Subdiv. (2) that each person, association, limited liability company or corporation operating a livery vehicle having a seating capacity of ten or more adults file a schedule of reasonable maximum rates and charges with department and in Subdiv. (2) that provisions of Subdiv. (1) re rates and charges not apply to any person, association, limited liability company or corporation operating a motor vehicle engaged in transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any governmental agency, and added Subsec. (b) requiring registration of authorization for interstate operation with department, effective July 1, 1997; P.A. 14-199 amended Subsec. (b) to add provision re criminal history records check, effective June 12, 2014.



Section 13b-103 - (Formerly Sec. 16-326). Permits. Display of permit. Penalty.

(a)(1) No person, association, limited liability company or corporation shall operate a motor vehicle in livery service until such person, association, limited liability company or corporation has obtained a permit from the Department of Transportation, specifying the nature and extent of the service to be rendered and certifying that public convenience and necessity will be improved by the operation and conduct of such livery service. Such permits shall be issued only after a written application for the same has been made and a public hearing has been held thereon. Upon receipt of such application, together with the payment of a fee of two hundred dollars, the department shall fix a time and place of hearing thereon, within a reasonable time, and shall promptly give written notice of the pendency of such application and of the time and place of such hearing to each applicant, the mayor of each city, the warden of each borough and the first selectman of each town, within which any such applicant desires to maintain an office or headquarters, to any carrier legally operating motor vehicles in livery service within the same territory and to other interested parties as determined by the department. (2) Notwithstanding the provisions of subdivision (1) of this subsection, the department may issue a permit for the operation of vehicles (A) having a capacity of less than eleven adults or to be used exclusively at funerals, weddings, christenings, processions or celebrations, without holding a hearing and certifying that public convenience and necessity would be improved by the operation of such vehicles, or (B) having a capacity of not less than eleven or more than fourteen adults and used for sightseeing and related purposes, without holding a hearing, provided the department issues a legal notice, as provided under section 1-2, of such application and no objection is filed with the department within thirty days of publication of such notice. (3) Notwithstanding the provisions of subdivision (1) of this subsection, the department may issue a temporary or permanent permit to any person, association, limited liability company or corporation operating a motor vehicle engaged in the transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any federal, state or municipal agency that (A) is in effect on July 1, 1997, with or without hearing, after a written application for the same has been made and the department has determined that the applicant meets the requirements of subsection (b) of this section except with respect to public convenience and necessity, or (B) becomes effective after July 1, 1997, with or without hearing, after a written application for the same has been made and the department has determined that the applicant meets the requirements of subsection (b) of this section. Any such permit issued under the provisions of this subdivision (i) shall be limited to service provided under any such contract, and (ii) with respect to any contract under the provisions of subparagraph (A) of this subdivision, shall not authorize a total number of motor vehicles exceeding the number required to provide service existing under such contract on July 1, 1997. (4) Notwithstanding the provisions of subdivision (1) of this subsection, the department shall issue to any person who has an intrastate livery permit for at least one year, upon the application of such person, up to two additional vehicle authorizations each year without a hearing and without written notice of the pendency of the application, if all the existing permits held by such person are registered and in use and if there are no outstanding violations or matters pending adjudication against such person. The department shall have thirty calendar days to issue such amended permit.

(b) In determining whether or not such a permit will be granted, the Department of Transportation shall take into consideration the present or future public convenience and necessity for the service the applicant proposes to render, the suitability of the applicant or the suitability of the management if the applicant is a limited liability company or corporation, the financial responsibility of the applicant, the ability of the applicant efficiently and properly to perform the service for which authority is requested and the fitness, willingness and ability of the applicant to conform to the provisions of this chapter and the requirements and regulations of the department under this chapter.

(c) Any interested party may bring a written petition to the Department of Transportation in respect to fares, service, operation or equipment, or the convenience, protection and safety of the public with regard to any carrier operating a motor vehicle in livery service. Thereupon, the department may fix a time and place for a hearing upon such petition and give notice thereof. No permit shall be sold or transferred until the department, upon written application to it setting forth the purpose, terms and conditions thereof and accompanied by a fee of two hundred dollars, after investigation, approves the same. The department may amend or, for sufficient cause shown, may suspend or revoke any such permit. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation who violates any provision of this chapter or any regulation adopted under section 13b-102 with respect to fares, service, operation or equipment, in an amount not to exceed one thousand dollars per day for each violation. Prior to the imposition of a civil penalty under this subsection, the department shall provide notice to said person or officer no later than fifteen business days after receipt of information concerning an alleged violation and shall provide an opportunity for a hearing.

(d) The owner or operator of each motor vehicle in livery service shall display in such vehicle such permit or a memorandum thereof.

(e) Any person who holds him or herself out to be the operator of a motor vehicle in livery service who has not received a permit under this section or with the intent to injure or defraud another shall be guilty of a class B misdemeanor.

(1949 Rev., S. 5725; 1955, S. 2643d; 1959, P.A. 599, S. 1; 1967, P.A. 15; 1969, P.A. 768, S. 244; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 2; 80-482, S. 156, 348; P.A. 84-310; P.A. 89-222, S. 2; P.A. 92-136, S. 4; P.A. 93-307, S. 21, 34; P.A. 95-126, S. 3, 25; P.A. 97-304, S. 16, 31; P.A. 99-181, S. 3, 5, 40; P.A. 00-148, S. 9, 41; P.A. 01-105, S. 8; P.A. 03-115, S. 64, 90; P.A. 04-143, S. 16.)

History: 1959 act created and amended new Subsec. (a) by requiring permit to certify public convenience and necessity and also requiring payment of a fee, hearings to be held within a reasonable time and notice thereof to be given to other carriers operating in the same territory, added new Subsec. (b) setting forth specific considerations to be determined in the granting or withholding of a permit, added new Subsec. (c) confirming existing permits as of June 16, 1959, and designating those outstanding permits authorizing vehicles with capacity of ten or more adults as permits of public convenience and necessity, placed existing provision authorizing petition to be brought in new Subsec. (d), clarifying the application of such petitions as being “with regard to any carrier operating a motor vehicle in livery service”; 1967 act provided for fee of $10 to accompany application for sale or transfer of permit in Subsec. (c); 1969 act provided for prompt written notice of pendency of application and added commissioner of transportation to those to be notified in Subsec. (a), provided in Subsec. (b) for consideration of written recommendations submitted by the commissioner of transportation within 30 days of conclusion of hearing; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for foregoing designation where appearing and also “department” for “division” where appearing, substituted in Subsec. (a) “will be improved” for “require” in reference to the certification of public convenience and necessity; P.A. 80-482 would have substituted “department of public utility control” for the “division of public utility control within the department of business regulation” where appearing but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-326 transferred to Sec. 13b-103; P.A. 84-310 divided Subsec. (a) into two subdivisions and authorized department to issue permits for operation of vehicles for sightseeing purposes without a hearing; P.A. 89-222 increased the fee for a livery service permit from $10 to $200; P.A. 92-136 amended Subsec. (a)(1) by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended Subsec. (a) by providing for an annual decal fee and eliminating the provisions for a one-time decal fee, effective June 29, 1993; P.A. 95-126 amended Subsec. (a)(1) to eliminate decal representing authority to operate and provision re display of decal, effective July 1, 1995; P.A. 97-304 extended provisions to limited liability companies, added Subsec. (a)(3) authorizing department to issue a temporary or permanent permit to any person, association, limited liability company or corporation operating a motor vehicle engaged in the transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any federal, state or municipal agency, amended Subsec. (c) to eliminate requirement that department fix a time and place for a hearing upon a written petition brought by any interested party and give notice thereof and to authorize department to impose civil penalty for violation of any provision of chapter or any regulation adopted under Sec. 13b-102, and added Subsec. (d) designator before existing provision requiring owner or operator of each motor vehicle in livery service to display permit therein, effective July 1, 1997; P.A. 99-181 amended Subsec.(a)(2) by allowing the department to issue a permit without a hearing for the operation of vehicles having a capacity of “less than eleven adults”, rather than “less than ten adults” in Subpara. (A), and for the operation of vehicles having a capacity of “not less than eleven nor more than fourteen adults”, rather than “ten or more adults” in Subpara. (B), and amended Subsec. (c) by adding provision re notice and hearing prior to imposition of civil penalty, effective June 23, 1999; P.A. 00-148 made technical changes in Subsecs. (a), (b) and (c), and amended Subsec. (c) by changing the civil penalty from $100 per day to $1,000 per day, effective May 26, 2000; P.A. 01-105 made technical changes in Subsec. (a)(2) and (3) and added Subsec. (a)(4) re issuance of two additional vehicle authorizations per year to any person who has had an intrastate livery permit for at least one year; P.A. 03-115 amended Subsec. (d) to make a technical change and added Subsec. (e) re criminal penalty; P.A. 04-143 made technical changes in Subsec. (e), effective May 21, 2004.

Annotations to former section 16-326:

Cited. 161 C. 215.

Cited. 24 CS 404.

Annotations to present section:

Interpretation of phrase “public convenience and necessity” has not been articulated by the department and phrase is ambiguous in that it does not establish factors that the department must consider; section should be construed to avoid anticompetitive effects to the greatest extent possible, consistent with general legislative policy; in determining whether it should grant an application for a livery service permit, the department should consider whether a permit applicant has provided evidence on whether the service will benefit the relevant class of users and whether the proposed service is more efficient, more economical, more convenient, more satisfactory or different than the services offered by existing service providers. 316 C. 538.

Statute provides department with sufficient guidance to grant or deny permit applications against the myriad of factual scenarios that may arise and is not an unconstitutional delegation in violation of constitutional doctrines of separation of powers. 78 CA 80.

Subsec. (a):

Subdiv. (4) does not violate the equal protection clauses of the U.S. and Connecticut Constitutions, the commerce clause of the U.S. Constitution or the due process clauses of the U.S. and Connecticut Constitutions. 316 C. 538.

Subsec. (b):

Court properly determined that department had acted properly in construing Subsec. to require a multifactor analysis and in applying the “public convenience and necessity” standard to plaintiff's application for additional intrastate livery service. 78 CA 80.



Section 13b-104 - (Formerly Sec. 16-326a). Temporary authority.

The Department of Transportation may, without hearing, issue to an applicant for authority to operate a motor vehicle in livery service temporary authority to operate such service, pending hearing upon his application and disposition thereof by the department, but such temporary authority shall not extend over a period of more than one hundred eighty days.

(1959, P.A. 599, S. 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 3; 80-482, S. 157, 348.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “the authority” for “the commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for foregoing designation and “department” for “division”; P.A. 80-482 would have substituted “department of public utility control” for “division of public utility control within the department of business regulation” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-326a transferred to Sec. 13b-104.



Section 13b-105 - (Formerly Sec. 16-326b). Livery service for handicapped and elderly persons.

The Department of Transportation may, with or without hearing, issue temporary and permanent livery permits to applicants for the express purpose of providing reasonable livery service to handicapped persons and elderly persons on regular or irregular routes where the department finds no existing service or that the existing service is not adequate to properly serve the special needs of elderly persons and handicapped persons. Temporary authority shall not extend over a period of more than sixty days. In determining the special needs of the handicapped and elderly the department may take into consideration the convenience and the physical and mental frailties of, and the care, safety and protection necessary for the best interest of, the handicapped and elderly and the general public. No applicant shall be issued a temporary or permanent permit unless such applicant's motor vehicle meets the requirements of subsection (e) of section 14-100a. Applicants who were issued a temporary or permanent permit prior to October 1, 2007, shall comply with the requirements of subsection (e) of section 14-100a not later than October 1, 2007.

(1969, P.A. 114; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 4; 80-482, S. 158, 348; P.A. 07-134, S. 2.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “the authority” for “the commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for foregoing designation and “department” for “division” where appearing; P.A. 80-482 would have substituted “department of public utility control” for “division of public utility control within the department of business regulation” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-326b transferred to 13b-105; P.A. 07-134 added provisions re compliance with requirements of Sec. 14-100a(e).



Section 13b-106 - (Formerly Sec. 16-327). Registration; display of registration; lights; license.

Upon the issuance of a permit as provided in section 13b-103 or 13b-105, the holder of such permit may apply to the Commissioner of Motor Vehicles for the registration of any motor vehicle of which such holder is the owner or lessee, to be used as specified in such permit, any provision of section 14-12 to the contrary notwithstanding. The Commissioner of Motor Vehicles shall have jurisdiction over such registration, the exterior lighting equipment of such motor vehicle and the licensing of its operator. An operator of a motor vehicle which has a capacity of less than ten adults shall conspicuously display the assigned livery registration while the motor vehicle is operating in livery service. Said commissioner may suspend such registration and the license of such operator for the violation of any provision of this chapter or any order or regulation prescribed or established under such provision, for such term as the commissioner deems advisable.

(1949 Rev., S. 5726; P.A. 87-523, S. 2; P.A. 03-115, S. 65.)

History: In 1981 Sec. 16-327 transferred to Sec. 13b-106; P.A. 87-523 required an operator of a motor vehicle which has a capacity of less than ten adults to conspicuously display the assigned livery registration while the motor vehicle is operating in livery service; P.A. 03-115 made technical changes.

See Sec. 14-26 re registration of public service motor vehicles.



Section 13b-107 - (Formerly Sec. 16-328). Carrying passengers for hire in private vehicles.

(a) Any person, while operating a passenger motor vehicle registered in this state between his place of residence and his place of employment, may carry for reasonable compensation not more than five other persons regularly employed in the locality of such person's place of employment without obtaining a livery license or a permit from the Department of Transportation.

(b) Any corporation or employee of such corporation may operate one or more vanpool vehicles each having a seating capacity of not more than fifteen passengers for the purpose of transporting persons to and from their place of employment without obtaining a livery license or permit from the Department of Transportation.

(1949 Rev., S. 5729; P.A. 75-486, S. 1, 69; 75-611, S. 1, 2; P.A. 77-614, S. 162, 610; P.A. 79-244, S. 4; P.A. 80-372, S. 5; 80-482, S. 159, 348.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 75-611 incorporated existing section into new Subsec. (a), deleted provision that more than one round trip per day constitutes violation, added new Subsec. (b) providing that any corporation or its employees may operate one or more motor vehicles having seating capacity of not more than fifteen to transport personnel to and from place of employment without obtaining license permit from the commission; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-244 substituted in Subsec. (b) “vanpool” for “motor” before “vehicle”; P.A. 80-372 substituted “department of transportation” for the “division of public utility control within the department of business regulation”; P.A. 80-482 would have substituted “department of public utility control” for “division of public utility control within the department of business regulation” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-328 transferred to Sec. 13b-107.



Section 13b-108 - (Formerly Sec. 16-329). Penalty. Injunction.

(a) Any person or any officer of any association, limited liability company or corporation who violates any provision of sections 13b-101 to 13b-107, inclusive, or any order or regulation adopted, prescribed or established under any such provision shall be fined not more than five hundred dollars for the first offense and for a second offense shall be fined two thousand dollars and may be enjoined from further operation or maintenance of a livery business pursuant to subsection (b) of this section.

(b) Any person or any officer of any association, limited liability company or corporation who violates section 13b-103 may be enjoined from further operation or maintenance of any livery business by order of the Superior Court. The Commissioner of Transportation shall bring any application for an injunction to the judicial district in which the principal place of business of any such person, association, limited liability company or corporation is located. The court upon a finding of a violation of section 13b-103 may issue an injunction and make such orders for the discontinuance of such business as it deems equitable.

(1949 Rev., S. 5730; P.A. 89-222, S. 3; P.A. 97-304, S. 17, 31; P.A. 99-181, S. 6, 40.)

History: In 1981 Sec. 16-329 transferred to Sec. 13b-108; P.A. 89-222 increased the fine for operating without livery service permit to $500 for the first offense and added provision for a $2,000 fine, designated previously existing provisions as Subsec. (a) and added new Subsec. (b) re injunctive relief for the second offense; P.A. 97-304 extended provisions re penalty and injunction to officers of limited liability companies, effective July 1, 1997; P.A. 99-181 amended Subsec. (a) by deleting imprisonment penalties, effective June 23, 1999.



Section 13b-108a - Reciprocal agreements.

(a) The Commissioner of Transportation may enter into reciprocal agreements or plans on behalf of the state of Connecticut with the appropriate authorities of any state of the United States, or any political subdivision thereof, or the District of Columbia, granting reciprocity to motor vehicles in livery services, as defined in section 13b-101. Any such reciprocal agreement or plan may include, but not be limited to, the following: (1) Full reciprocity in accordance with such agreement or plan for livery services not based in Connecticut in exchange for equivalent reciprocity for Connecticut-based livery services; (2) reciprocal exchange of audits of records of the owners of livery services by the states participating in any such agreement or plan; (3) any other matters which would facilitate the administration of such agreement or plan, including exchange of information for audits, enforcement activities and collection and disbursement of proportional registration fees for other jurisdictions in the case of Connecticut-based livery services.

(b) Any reciprocity agreement, arrangement or declaration relating to livery services in effect on April 9, 1999, between this state and any jurisdiction not a party to any reciprocal agreement or plan authorized by subsection (a) of this section, or relating to any matters not covered in such reciprocal agreement or plan, shall continue in force and effect until specifically amended or revoked as provided by law.

(P.A. 99-6, S. 1, 2; P.A. 00-148, S. 20; P.A. 03-115, S. 66.)

History: P.A. 99-6 effective April 9, 1999; P.A. 00-148 amended Subsec. (b) by making a technical change; P.A. 03-115 amended Subsec. (a) to make technical changes.



Section 13b-109 - Printed advertisements to bear permit number.

A printed advertisement concerning a motor vehicle in livery service shall conspicuously state the number of the permit issued to the operator of such vehicle by the Department of Transportation pursuant to section 13b-103 and shall conspicuously state the number of any permit or registration issued to such operator by the Federal Highway Administration.

(P.A. 87-523, S. 1; P.A. 96-222, S. 12, 41; P.A. 97-304, S. 18, 31.)

History: P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-304 substituted “Federal Highway Administration” for “Interstate Commerce Commission or its successor agency”, effective July 1, 1997.



Section 13b-109a - Vehicles associated with the Special Olympics World Games International.

Section 13b-109a is repealed, effective July 1, 1997.

(P.A. 94-188, S. 17, 30; P.A. 97-304, S. 30, 31.)



Section 13b-110 - Jump seats on certain motor vehicles in livery service.

A motor vehicle in livery service having a seating capacity of thirty-five or more adults may have a seat located even with or forward of the driver's seat, provided such seat complies with manufacturing and safety standards for motor buses established under federal statutes and regulations. Such seat shall be used only by an employee of the operator or an employee of a tour company that retains the services of the operator.

(P.A. 02-123, S. 2.)






Chapter 245 - Railroads and Railways

Section 13b-199 - Definitions.

Terms used in this chapter, sections 16-216 to 16-227, inclusive, and chapters 244, 244a, 244b, 245a and 245b shall be construed as follows, unless another meaning is expressed or is clearly apparent from the language or context:

(1) “Railroad company” includes every person owning, leasing, maintaining, operating, managing or controlling any railroad, or any cars or other equipment employed thereon or in connection therewith, for public or general use within this state;

(2) “Street railway company” includes every person owning, leasing, maintaining, operating, managing or controlling any street railway, or any cars or other equipment employed thereon or in connection therewith, for public or general use within this state;

(3) “Public service motor vehicle” includes all motor vehicles used for the transportation of passengers for hire; and

(4) “Motor bus” includes any public service motor vehicle operated in whole or in part upon any street or highway, by indiscriminately receiving or discharging passengers, or operated on a regular route or over any portion thereof, or operated between fixed termini, and any public service motor vehicle operated over highways within this state between points outside this state or between points within this state and points outside this state.

(P.A. 14-134, S. 2.)

History: P.A. 14-134 effective June 6, 2014.



Section 13b-200 - (Formerly Sec. 16-51). Examination of roads. Free passage. Entering premises at times of emergency.

(a) The Commissioner of Transportation shall, at the commissioner's discretion, examine the several railroads in the state when he deems that public safety so requires, and shall make a like examination of any railroad within the limits of any town, when so requested in writing by the selectmen of such town or by the authorities having control and supervision of the streets and highways within the town, and shall see that such railroads are kept in suitable repair and that the companies operating them faithfully comply with all provisions of law. The employees of the Department of Transportation shall have the right to pass free of charge, in the performance of their duties, on all railroads in the state.

(b) The commissioner or his employees may enter any building, car or other premises owned or controlled by any railroad company. Any person interfering with an employee of the Department of Transportation in the performance of his duties shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 5441; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 559, 571, 610; P.A. 78-303, S. 14, 136; P.A. 81-435, S. 1; P.A. 90-271, S. 11, 24; P.A. 04-143, S. 6.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “authority”, deleted “railways” and “street railways” where appearing and substituted “employees” for “members”, effective January 1, 1979; P.A. 78-303 deleted authorization for free passage of authority employees, effective January 1, 1979; in 1981 Sec. 16-51 transferred to Sec. 13b-200; P.A. 81-435 added Subsec. (b) authorizing employees of the department to enter railroad premises at times of emergency; P.A. 90-271 made a technical change; P.A. 04-143 amended Subsec. (a) to permit examination of railroads at commissioner's discretion, rather than once in each year or more often, and amended Subsec. (b) to permit commissioner or employees to enter any building, car or premises of railroad company at any time, rather than only at times of emergency, effective May 21, 2004.



Section 13b-200a - State rail plan.

(a) For purposes of this section, “state rail plan” or “proposed plan” means the plan prepared by the Department of Transportation pursuant to the provisions of P.L. 110-432, the Passenger Rail Investment and Improvement Act of 2008.

(b) Not later than sixty days prior to submission of the state rail plan as required by P.L. 110-432, the Department of Transportation shall submit such proposed plan to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding. Such submission shall also include information on the process followed in preparing such proposed plan, the persons and entities consulted, any recommendations received from regional agencies and municipalities, and the department's response to such recommendations.

(c) Not later than thirty days after said committees' receipt of such proposed plan, said committees shall convene a joint public hearing on such proposed plan. Not later than fourteen days after such public hearing, said committees shall advise the department of their suggested modifications, if any, to such proposed plan.

(Sept. Sp. Sess. P.A. 09-2, S. 65.)



Section 13b-200b - Planning for branch rail lines. Report.

The Department of Transportation shall continue planning efforts for improvements to the New Canaan, Norwalk, Danbury and Waterbury branch rail lines, including, but not limited to, upgrades and electrification of such rail lines. Not later than January 6, 2017, the department shall provide a report on the progress of such planning efforts to the joint standing committee of the General Assembly having cognizance of matters relating to transportation, and shall provide updates thereafter, as requested by said committee.

(June Sp. Sess. P.A. 15-5, S. 168.)



Section 13b-201 - (Formerly Sec. 16-52). Road not to be opened without certificate.

No part of any railroad shall be opened for public travel unless the company operating such railroad first obtains a certificate signed by the Commissioner of Transportation that it is in a suitable and safe condition.

(1949 Rev., S. 5442; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-52 transferred to Sec. 13b-201.



Section 13b-202 - (Formerly Sec. 16-53). Recommendations.

The Commissioner of Transportation shall, from time to time, recommend to the several companies operating railroads in this state, or to any of them, the adoption of such measures and regulations as the commissioner deems conducive to the public safety or interest; and shall report to the next General Assembly any neglect on the part of any such company to comply with any such recommendation.

(1949 Rev., S. 5443; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 85-246, S. 6.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-53 transferred to Sec. 13b-202; P.A. 85-246 deleted reference to street railway companies.



Section 13b-203 - (Formerly Sec. 16-54). When officers may be enjoined.

If, upon examination of any railroad or the affairs of any railroad company, the Commissioner of Transportation is of the opinion that such road is in such condition, or that the affairs of such company are so conducted, as to endanger public safety, or that the company has violated the law or refused to obey the directions of the commissioner or of the Superior Court or any judge thereof, he may, within one year after such examination, make application to any judge of said court for an injunction to restrain any person from exercising or attempting to exercise the duties of any officer in such company; and such judge may proceed thereon as the Superior Court may do on complaints for injunctions.

(1949 Rev., S. 5444; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-54 transferred to Sec. 13b-203.



Section 13b-204 - (Formerly Sec. 16-55). General duties as to railroads.

The Commissioner of Transportation may at any time, and on the complaint in writing of five of the stockholders or creditors of any railroad company assigning sufficient reason shall, examine the railroad of such company and all its appurtenances, engines and cars, and its bylaws and rules; and, in such examination, shall pass over the road at a rate not exceeding six miles an hour, shall stop at each culvert, bridge and piling and examine the same, and shall examine the rails and ties in each mile, after notifying the company in writing of the time of such examination. He shall notify the company to make all repairs required within a time limited; shall make such rules as to platforms and outbuildings at stations as are for the public interest; may prescribe the time during which any ticket office shall be open for the sale of tickets, and no company neglecting to comply with such order shall receive more than the regular ticket price for fare; shall make necessary orders for compelling companies to furnish comfortable seats for passengers and for regulating the manner in which companies shall manage their engines and cars at highway crossings; shall direct that suitable warning boards be put up at dangerous crossings; may require companies to maintain a gate across a highway at any crossing and to provide an agent to open or close the same; shall, when two roads meet or intersect, at the request of the directors of the company owning either, prescribe rules relative to the exchange of passengers and baggage; and may cause any portion of the statutes relating to railroads to be posted as they may direct.

(1949 Rev., S. 5445; 1971, P.A. 871, S. 90; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610.)

History: 1971 act deleted provision that printed copies of Sec. 53-100 be kept posted at all railroad stations; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-55 transferred to Sec. 13b-204.

See Secs. 13b-344 and 13b-345 re respective duties of towns, railroad companies and Transportation Commissioner with respect to grade crossings.

Annotation to former section 16-55:

Cited. 122 C. 293.



Section 13b-204a - Crossings at grade. Attendance by commissioner at public hearing.

The Commissioner of Transportation, or the commissioner's designee, shall attend a public hearing concerning the safety and condition of a railroad crossing at grade, upon receipt by the commissioner of a petition that requests the commissioner to attend such hearing and is signed by twenty-five or more electors of the municipality in which such crossing is located.

(P.A. 11-256, S. 16.)

History: P.A. 11-256 effective July 13, 2011.



Section 13b-205 - (Formerly Sec. 16-56). Taking land in discontinued highways.

When any highway, or portion thereof, in which are located tracks of any railroad is lawfully discontinued, the company owning or operating such railroad shall have the right, with the approval of the Commissioner of Transportation, to take land for its railroad within the limits of such highway or part thereof discontinued.

(1949 Rev., S. 5446; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 11.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-56 transferred to Sec. 13b-205; (Revisor's note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made a technical change.



Section 13b-206 and 13b-207 - (Formerly Secs. 16-57 and 16-58). Contracts with connecting roads. Leases to be approved by stockholders.

Sections 13b-206 and 13b-207 are repealed, effective October 1, 2002.

(1949 Rev., S. 5447, 5448; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 13b-208 - (Formerly Sec. 16-59). Record of conveyance or lease.

All conveyances by any railroad company or its assigns of any interest in the location of its railroad, to be used or enjoyed for railroad purposes, may, and if in the nature of a lease for more than one year shall, be filed for record by the grantee or lessee in the office of the Secretary of the State. Certificates of the assignment, release or foreclosure of any interest or lien in or upon the location of any railroad, acquired under any such conveyance, as is specified in this section, or by virtue of the general laws of the state, may be filed for record in like manner and with like effect.

(1949 Rev., S. 5449.)

History: In 1981 Sec. 16-59 transferred to Sec. 13b-208.



Section 13b-209 and 13b-210 - (Formerly Secs. 16-59a and 16-60). Elimination of passenger train service. Mutual facilities.

Sections 13b-209 and 13b-210 are repealed, effective October 1, 2002.

(1949 Rev., S. 5450; 1959, P.A. 285; 1961, P.A. 88; 1969, P.A. 768, S. 209; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 560, 571, 610; S.A. 02-12, S. 1.)



Section 13b-211 - Scheduling and connecting information.

Each railroad which receives a subsidy in any amount from the state of Connecticut and picks up or discharges passengers within the state of Connecticut shall provide complete scheduling and connecting information to each individual who requests information concerning passenger rail service. Such information shall provide an individual with the knowledge to enable such individual to travel by rail between any point in Connecticut served by a passenger-carrying railroad and any other point which is served by a passenger-carrying railroad.

(P.A. 79-291.)



Section 13b-212 - (Formerly Sec. 16-61). Regulating connections. Penalty.

Section 13b-212 is repealed, effective October 1, 2002.

(1949 Rev., S. 5451; 1969, P.A. 768, S. 210; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 561, 571, 610; S.A. 02-12, S. 1.)



Section 13b-212a - Commissioner to develop contingency plan for disruption of rail passenger service on New Haven line. Commissioner to designate motor bus service as part of contingency plan. Report.

(a) The Commissioner of Transportation shall develop a contingency plan for any disruption of rail passenger service on the New Haven line including the New Canaan, Waterbury and Danbury branches due to a strike, equipment failure, malfunction of the Cos Cob generating plant or any other event that would require passengers to seek alternative transportation, and submit the plan to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January 15, 1986. The commissioner shall regularly review the contingency plan and shall regularly consult with town and municipal officials and the joint standing committee of the General Assembly having cognizance of matters relating to transportation concerning the contingency plan. The contingency plan shall include specific provisions concerning weekend rail service, service on the New Haven line and the New Canaan, Danbury and Waterbury branches, service for commuters traveling to New Haven in the morning and to New York in the evening and service to areas between New Haven and New York. The commissioner may revise the contingency plan whenever he or she deems it necessary.

(b) The Commissioner of Transportation shall designate one or more persons, associations or corporations engaged in the operation of motor bus services in accordance with the provisions of chapter 244 to provide transportation services to rail passengers during any disruption of rail service on the New Haven line, or any branch of such line. The commissioner shall specify the name and address of any such person, association or corporation in a revised contingency plan developed in accordance with the provisions of this section. The commissioner shall submit such plan to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January 15, 1987.

(P.A. 85-200; P.A. 86-74; P.A. 13-277, S. 71; 13-299, S. 13; May Sp. Sess. P.A. 16-3, S. 112.)

History: P.A. 86-74 added Subsec. (b) requiring commissioner of transportation to designate motor bus services to provide transportation in case of disruption of rail service; P.A. 13-277 amended Subsec. (a) to restore reference to Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 13-299 amended Subsec. (a) to delete reference to Connecticut Public Transportation Commission, effective July 1, 2013; May Sp. Sess. P.A. 16-3 amended Subsec. (a) to delete reference to Connecticut Public Transportation Commission and make a technical change, effective July 1, 2016.



Section 13b-212b - Connecticut Commuter Rail Council.

(a) There is established a Connecticut Commuter Rail Council which shall consist of fifteen members appointed with the advice and consent of the General Assembly, all of whom shall be (1) commuters who regularly use the transportation services of the New Haven commuter railroad line which includes the New Canaan, Danbury and Waterbury branches of such line, (2) commuters who regularly use the transportation services of the Shoreline East railroad line, or (3) residents of a municipality in which the Commissioner of Transportation has proposed a new rail line or in which a rail line has commenced operation after July 1, 2013. Members shall be appointed as follows: (A) The Governor shall appoint four members, one of whom shall be the chief elected official of a municipality located on an operating or proposed new rail line; (B) the president pro tempore of the Senate shall appoint three members; (C) the speaker of the House of Representatives shall appoint three members; (D) the minority leader of the Senate shall appoint one member; (E) the minority leader of the House of Representatives shall appoint one member; (F) the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to transportation shall each appoint one member, one of whom shall be from a municipality in which the Commissioner of Transportation has proposed a new rail line or in which a rail line has commenced operation after July 1, 2013, and one of whom shall be from a municipality in which a station for the Shoreline East railroad line is located; and (G) the ranking members of said committee shall jointly appoint one member who shall be from a municipality served by the Danbury or Waterbury branches of the New Haven commuter railroad line. Each member shall serve for a term of four years. All initial appointments to the council shall be made by August 1, 2013, and initial members shall serve a four-year term commencing on August 1, 2013. Any vacancy shall be filled by the original appointing authority by appointment for the unexpired portion of any term. Members of the council shall serve until their respective successors are appointed and approved by the General Assembly.

(b) The members of the council shall choose one of the members of the council to be chairperson of the council. A majority of the members of the council then in office shall constitute a quorum for the transaction of any business, and action shall be by vote of a majority of the members present at a meeting. The council shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of the members in office. Special meetings shall be held at the request of such majority after notice in accordance with the provisions of section 1-225. Any member who fails to attend fifty per cent of all meetings held during any calendar year or who fails to attend three consecutive meetings shall be deemed to have resigned from office.

(P.A. 85-329, S. 1, 3; P.A. 89-87, S. 4, 5; P.A. 92-96; P.A. 13-299, S. 14; P.A. 15-18, S. 10.)

History: P.A. 89-87 amended Subsec. (a) to provide for the filling of vacancies by the original appointing authority by appointment, rather than by the governor, with the advice and consent of the general assembly, by appointment; P.A. 92-96 amended Subsec. (a) to add one member representing the Shoreline East railroad line to the council; P.A. 13-299 amended Subsec. (a) to replace “Metro North New Haven Rail Commuter Council” with “Connecticut Commuter Rail Council”, to add Subdiv. (3) re residents of a municipality where a new rail line is proposed or operating, to add Subpara. (A) to (G) designators and, in Subpara. (A), to add provision re chief elected official as member, to add criteria re members appointed by transportation committee chairpersons and ranking members, and to provide that initial appointments and terms commence August 1, 2013, and made technical changes in Subsec. (b), effective July 1, 2013; P.A. 15-18 amended Subsec. (a) to add reference to appointment with advice and consent of the General Assembly, add provision re initial members’ 4-year term to commence on August 1, 2013, and make a conforming change, effective June 5, 2015.



Section 13b-212c - Powers and duties.

The Connecticut Commuter Rail Council shall study and investigate all aspects of the daily operation of commuter rail lines in the state, monitor their performance and recommend changes to improve the efficiency and the quality of service of the operation of such lines. The council may request and shall receive from any department, division, board, bureau, commission, agency, public authority of the state or any political subdivision thereof such assistance and data as it requests and will enable it to properly carry out its activities for the purposes set forth in this section. The council shall also work with the Department of Transportation to advocate for customers of all commuter lines in the state and shall make recommendations for improvements to such lines. The council shall report its findings and recommendations annually on or before January fifteenth, to the Governor, the Commissioner of Transportation, the General Assembly, the Metro North Rail Commuter Council located in New York and the management advisory board of the office of the inspector general of the Metropolitan Transportation Authority located in New York.

(P.A. 85-329, S. 2, 3; P.A. 13-277, S. 72; 13-299, S. 15; May Sp. Sess. P.A. 16-3, S. 113.)

History: P.A. 13-277 restored reference to Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 13-299 replaced “Metro North New Haven Rail Commuter Council” with “Connecticut Commuter Rail Council”, required council to study all commuter rail lines in state, rather than the New Haven commuter railroad line, made technical changes, added requirement for council to work with Department of Transportation and make recommendations, and deleted reference to Connecticut Public Transportation Commission, effective July 1, 2013; May Sp. Sess. P.A. 16-3 deleted reference to Connecticut Public Transportation Commission, effective July 1, 2016.



Section 13b-212d - Agreement re voting representation for state on Metropolitan Transportation Authority, Metro-North Commuter Railroad. Reporting requirements.

(a) The Governor may enter into an agreement with the state of New York that provides voting representation for the state of Connecticut on the boards of the Metropolitan Transportation Authority, the Metro-North Commuter Railroad and their respective successors, if any.

(b) Not later than January 1, 2005, the Commissioner of Transportation shall report to the Governor and the General Assembly concerning (1) the status of the state's efforts to obtain voting representation on the Metropolitan Transportation Authority, the board of the Metro-North Commuter Railroad and their successors, if any, (2) the status of the recommendations made in the report on the Metro-North operating agreement mandated by section 13b-38g and section 2 of public act 00-129*, and (3) any other actions with respect to the operating agreement which the commissioner believes are necessary, proper and appropriate to (A) improve commuter rail service on the Metro North-New Haven Line, and (B) protect the financial interests of the state.

(June 30 Sp. Sess. P.A. 03-4, S. 12.)

*Note: Section 2 of public act 00-129 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003.



Section 13b-212e - Automated renewal of monthly student passes.

On or before December 1, 2012, the Department of Transportation shall, in consultation with Metro North Railroad, provide automated renewal of monthly student passes.

(P.A. 12-132, S. 50.)

History: P.A. 12-132 effective June 15, 2012.



Section 13b-213 - (Formerly Sec. 16-62). Roads intersecting trunk line to have equal facilities.

When the trunk line of any railroad company, at or near the same place, connects with or is intersected by two or more other railroads, which are competing lines for the business to or from such trunk line, the company operating such trunk line shall afford equal facilities, including price and rates, to each of such competing roads, in the interchange of cars, the transportation of freight, the furnishing of tickets to passengers and the checking of baggage.

(1949 Rev., S. 5452.)

History: In 1981 Sec. 16-62 transferred to Sec. 13b-213.



Section 13b-214 - (Formerly Sec. 16-63). Aggrieved company may apply to Commissioner of Transportation.

If any such competing company at any time deems itself aggrieved in reference to such facilities, it may complain to the Commissioner of Transportation, who, after notice and hearing, shall prescribe such regulations as, in his judgment, will secure reasonable facilities for the accommodation of the business of each of such connecting railroads, and fix the terms on which such facilities shall be afforded by or to each of such companies; and the Superior Court may compel the observance thereof, by attachment, mandamus or otherwise, and the expenses of the proceedings shall be paid by the parties as the court determines.

(1949 Rev., S. 5453; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-63 transferred to Sec. 13b-214.



Section 13b-215 to 13b-220 - (Formerly Secs. 16-64 to 16-69). Order as to connections; penalty. Facilities for connecting roads; penalty. Through routes or transportation. Condemnation of corporate stock. Stockholder may begin proceedings. Freight charges; penalty.

Sections 13b-215 to 13b-220, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5454–5459; 1969, P.A. 768, S. 211; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 562, 571, 587, 610; P.A. 78-280, S. 2, 127; P.A. 85-246, S. 7; P.A. 96-180, S. 34, 166; P.A. 00-148, S. 39; S.A. 02-12, S. 1.)



Section 13b-221 - (Formerly Sec. 16-70). Deposit of snow or ice on state highways.

No public service company having a track in, over, above, under, parallel to or adjacent to any state highway shall, in the removal of snow or ice from so much of the right-of-way of any such company as is occupied by tracks, deposit upon the paved, metal or hardened section of such highway, or within twelve feet thereof, any snow or ice without the written permission of the Commissioner of Transportation, which permission shall state the manner in which such snow or ice shall be removed and may be revoked by the Commissioner of Transportation upon fifteen days' written notice. Any person, firm or corporation violating any provision of this section shall be fined not more than two hundred dollars and shall reimburse the state for any expense incurred in the removal of such snow or ice from any such highway, plus fifteen per cent of such expense.

(1949 Rev., S. 5460; 1969, P.A. 768, S. 212.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; in 1981 Sec. 16-70 transferred to Sec. 13b-221.



Section 13b-222 - (Formerly Sec. 16-71). Payment of fare not to be evaded.

No person shall fraudulently evade or attempt to evade the payment of any fare lawfully established by a railroad company. No person who does not, upon demand, pay such fare, shall be entitled to be transported over any railroad; but conductors or employees of railroad companies shall not put a passenger off a train between stations.

(1949 Rev., S. 5461.)

History: In 1981 Sec. 16-71 transferred to Sec. 13b-222.

Annotations to former section 16-71:

Company upheld in removing passenger for refusing to pay amount greater than cost of ticket, though ticket could not be obtained. 24 C. 249. Conductor may remove passenger who refuses to pay. 28 C. 89. Passenger is entitled to reasonable time to find misplaced ticket. 38 C. 559.



Section 13b-223 - (Formerly Sec. 16-73). Recovery of forfeitures to state.

All forfeitures, not otherwise provided for, accruing to the state from any railroad company by reason of its neglect or refusal to comply with the orders of the Commissioner of Transportation, shall be recovered by the State Treasurer in an action upon the respective statutes providing for such forfeitures.

(1949 Rev., S. 5463; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-73 transferred to Sec. 13b-223.



Section 13b-224 - (Formerly Sec. 16-74). General penalty.

Section 13b-224 is repealed, effective October 1, 2002.

(1949 Rev., S. 5464; P.A. 02-89, S. 90.)



Section 13b-225 - (Formerly Sec. 16-75). Record of acquisition, consolidation or merger of railroad or railway companies.

Whenever any railroad or railway company, pursuant to any authority contained in its charter, has acquired any of the franchises of any other corporation or consolidated or merged with or in any other corporation, such railroad or railway company shall, upon consummation of such acquisition, consolidation or merger, file with the Secretary of the State a certificate, signed and sworn to by its president or its secretary, setting forth the fact of such acquisition, consolidation or merger and, in case of consolidation or merger, the name of the consolidated or merged corporation.

(1949 Rev., S. 5435.)

History: In 1981 Sec. 16-75 transferred to Sec. 13b-225.



Section 13b-226 - (Formerly Sec. 16-75a). Declaration of policy.

It is hereby declared that the improvement of railroads transporting freight or passengers within this state or between this state and other states is a public purpose in furtherance whereof the tax exemptions provided in sections 12-251 and 13b-226 to 13b-233, inclusive, may properly be granted, such exemptions to continue, however, only as long as they result in the preservation of service, or the increase thereof over present levels, or the rehabilitation and improvement of the plant and equipment used by railroad companies providing freight or passenger transportation service within this state or between this state and other states.

(1961, P.A. 11, S. 1; P.A. 78-291, S. 3, 16; P.A. 85-518, S. 2; P.A. 06-196, S. 197.)

History: P.A. 78-291 referred to transportation of freight “or” passengers rather than to transportation of freight “and” passengers; in 1981 Sec. 16-75a transferred to Sec. 13b-226; P.A. 85-518 made technical changes; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 13b-227 - (Formerly Sec. 16-75b). Railroad preservation and improvement projects.

(a) On or before November first of each year, railroads transporting freight or passengers within this state or between this state and other states and seeking the tax exemption provided in sections 12-251 and 13b-226 to 13b-233, inclusive, shall submit to the commissioner proposed railroad preservation and improvement projects, undertaken for the purpose of gross receipts tax exemption and hereinafter referred to as tax exemption projects. The commissioner shall review such proposed projects and may make any modifications thereto as he deems necessary, in the public interest, provided such projects and any modifications thereto shall be issued by the commissioner as final tax exemption projects not later than December thirty-first of each year. The commissioner shall give prompt notice in writing to each such railroad of any modifications of such proposed tax exemption projects prepared for it and, prior to the issuance of final tax exemption projects, shall give such railroad reasonable opportunity to present comments and documentary material relating thereto. Such projects shall be effective during the succeeding calendar year except as they may be modified by each such railroad upon the approval of the commissioner.

(b) In establishing tax exemption projects, the commissioner shall take into consideration: (1) The existing and prospective financial ability of the railroad, on the basis of its past and estimated future net income from freight, passenger and other sources, to comply with such projects; (2) the tax exemption projects, if any, established for such railroad by any other state or states, or any agency or political subdivision thereof; (3) the plan or plans, if any, recommended for such railroad by any committee or other group of public officers designated for such purpose by this state and by one or more other states; and (4) the reports and recommendations, if any, proposed by the United States, any state, any agency or commission of either, or by him, relating to such railroad.

(1961, P.A. 11, S. 3, 5; 1969, P.A. 768, S. 213; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-291, S. 4, 5, 16; P.A. 85-518, S. 3.)

History: 1969 act included in Subsec. (b)(4) the Connecticut commissioner of transportation; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for reference to the public utilities control authority, and “commissioner” for “authority”, effective January 1, 1979; P.A. 78-291 provided in Subsec. (a) for the issuance of standards by the authority in consultation with the commissioner of transportation on an interim basis until January, 1979, at which time it further provided for substitution of the commissioner of transportation for the public utilities control authority, effective January 1, 1979, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75b transferred to Sec. 13b-227; P.A. 85-518 provided that railroads seeking tax exemption submit railroad preservation and improvement projects to the commissioner, rather than standards of service for the provision of passenger or freight transportation.



Section 13b-228 - (Formerly Sec. 16-75c). Tax exemption projects.

To effectuate the policy of the state declared in section 13b-226, such tax exemption projects shall specify for each such railroad those measures which the Commissioner of Transportation deems necessary in the public interest for the railroad to carry out during the calendar year following the date of issuance. Subject to the requirements of any applicable law or order of any regulatory agency having jurisdiction over such railroad, such tax exemption projects shall include one or more of the following:

(a) Railroad track or railroad facility improvement projects in this state. Allowable costs shall include design, inspection and construction of projects including, but not limited to, the maintenance, rehabilitation or construction of tracks, bridges, stations, or platforms or the acquisition or rehabilitation of equipment used exclusively in this state.

(b) Light density freight line service preservation, in this state, where the revenue and variable cost of such lines create the potential for abandonment. Such preservation means the railroads' assumption of the deficit cost of the operation of such a line and shall be defined as one hundred ten per cent of the variable cost to provide service, minus the revenues generated by such a line.

(c) Intercity rail passenger service expansion in this state. Such expansion means Amtrak's assumption of the operating deficit directly attributable to the passenger train service which is additional to the service defined in the Amtrak schedule dated October 28, 1984.

(1961, P.A. 11, S. 4; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 6, 7, 16; P.A. 85-518, S. 4.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided for the measures to be taken as mandatory and included contribution to the state by the railroad of the nonfederal share or any part thereof in any rail service program sponsored by the state, on an interim basis under the authority until January 1, 1979, and thereafter under the cognizance of the commissioner of transportation, effective January 1, 1979, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75c transferred to Sec. 13b-228; P.A. 85-518 changed standards of service to tax exemption projects, deleted Subdivs. (a) to (f), inclusive, defining standards of service and added new Subdivs. (a) to (c), inclusive, defining tax exemption projects.



Section 13b-229 - (Formerly Sec. 16-75d). Modification of tax exemption projects.

From time to time during the calendar year following the issuance of final tax exemption projects the Commissioner of Transportation may modify such projects to reflect any material changes in data previously considered under subsection (b) of section 13b-227, after notice and hearing as provided by subsection (a) of section 13b-227.

(1961, P.A. 11, S. 6; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 8, 9, 16; P.A. 85-518, S. 5.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 deleted provision concerning consultation with supervisory authorities of other states (Sec. 13b-227) and provided for consultation by the authority with the commissioner of transportation on modification of final standards on an interim basis until January 1, 1979, after which the modification comes under the cognizance of the commissioner of transportation, effective January 1, 1979, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75d transferred to Sec. 13b-229; P.A. 85-518 replaced standards of service with tax exemption projects.



Section 13b-230 - (Formerly Sec. 16-75e). Inspection for compliance.

The Commissioner of Transportation shall make periodic inspections to determine the degree of compliance with tax exemption projects issued in accordance with sections 13b-226 to 13b-233, inclusive, and shall report his findings annually on or before October first to the Governor and the chairmen of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to state finance, revenue and bonding.

(1961, P.A. 11, S. 7; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 10, 11, 16; P.A. 82-314, S. 31, 63; P.A. 85-518, S. 6.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided for the authority to report its findings to the chairmen of the joint standing committees on transportation and finance, as well as to the governor, on an interim basis until January 1, 1979, at which time the commissioner of transportation assumes responsibility for the report, effective January 1, 1979, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75e transferred Sec. 13b-230; P.A. 82-314 changed committees names; P.A. 85-518 changed standards of service to tax exemption projects.



Section 13b-231 - (Formerly Sec. 16-75f). Powers of Commissioner of Transportation.

For the purpose of establishing tax exemption projects and determining the degree of compliance therewith, the Commissioner of Transportation may examine the accounts, books, and documents of each railroad for which he is preparing or has promulgated tax exemption projects, may inspect the transportation property of such railroad and the performance of maintenance, cleaning and rehabilitation work thereon, may hold investigations and hearings within or without the state, either separately or jointly with appropriate agencies of other jurisdictions, and shall have power to compel the attendance of witnesses and the production of accounts, books and documents by the issuance of a subpoena.

(1961, P.A. 11, S. 8; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 85-518, S. 7.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-75f transferred to Sec. 13b-231; P.A. 85-518 replaced standards of service with tax exemption projects.



Section 13b-232 - (Formerly Sec. 16-75g). Certification of eligibility.

On or before March 1, 1980, and annually thereafter, the Commissioner of Transportation shall certify to the Governor as eligible to receive the exemption provided by section 12-251, any railroad transporting freight or passengers within this state or between this state and other states which, as of the date of its certification, has been found by the commissioner to have complied with the tax exemption projects issued pursuant to sections 13b-226 to 13b-233, inclusive, for such railroad for the calendar year next preceding, except in minor respects not deemed material by the commissioner in the light of the purposes of said sections, provided no such railroad shall be certified by the commissioner as eligible to receive said exemption unless the value of any expenditure made by such railroad pursuant to section 13b-228 is not less than the amount of tax to be exempted, and provided further if such expenditures are less than the amount of tax to be exempted, the commissioner shall certify such railroad as eligible to receive a partial exemption for any such amounts expended pursuant to said section 13b-228.

(1961, P.A. 11, S. 9; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 12, 13, 16; P.A. 85-518, S. 8.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided that on or before March 31, 1979, the commissioner of transportation after consultation with the public utilities control authority shall make the certification of eligibility for exemption to the governor provided the expenditure by the railroad is not less than the amount of tax to be exempted and further provided for partial exemptions where the expenditure is less; after March 31, 1979, sole responsibility for the certification on or before March 1, 1980, and annually thereafter lies with the commissioner of transportation; in 1981 Sec. 16-75g transferred to Sec. 13b-232; P.A. 85-518 replaced standards of service with tax exemption projects.



Section 13b-233 - (Formerly Sec. 16-75h). Report of commissioner.

On or before March 1, 1980, and annually, thereafter, the Commissioner of Transportation shall submit to the Governor and the chairmen of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to state finance, revenue and bonding a report describing the effect of the tax exemption provided by sections 12-251 and 13b-226 to 13b-233, inclusive, during the preceding calendar year, the tax exemption projects issued by him pursuant to said sections and his determination of the degree of compliance with such tax exemption projects in the preceding calendar year. The commissioner shall include in such report a summary of the financial condition of each railroad for which tax exemption projects have been issued as of the most recent practicable date, together with such additional information as he deems desirable. The commissioner shall also include in such report a list of all railroads providing passenger or freight service within the state which have not been granted an exemption by the aforementioned sections with the reasons for not granting such exemption, and his recommendations, if any, for changes in the laws of the state affecting such railroads in the light of the purposes of said sections. Railroads providing service in Connecticut may provide information in writing to the commissioner, which shall be considered by him, in the development of his recommendations for any changes in the laws of the state affecting railroads operating in the state or between this state and other states.

(1961, P.A. 11, S. 10; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-291, S. 14–16; P.A. 82-314, S. 32, 63; P.A. 85-518, S. 9.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided for submission of a preliminary report on or before March 1, 1979, by the public utilities control authority to the commissioner of transportation in lieu of the governor, provided that on or before April 1, 1979, the commissioner after consultation with the authority shall submit the report modified as he deems appropriate to the governor and the chairmen of the joint standing committees on transportation and finance–the reports to include list of railroads not granted an exemption and the reasons therefor, further provided that railroads may submit information to be considered in the development of recommendations for changes in law, effective to March 31, 1979, and further provided that on or before March 1, 1980, and annually thereafter commissioner of transportation solely responsible for the report, deleting the provisions re consultation with the authority; in 1981 Sec. 16-75h transferred to Sec. 13b-233; P.A. 82-314 changed formal designations of transportation and finance committees; P.A. 85-518 replaced “standards of service” with “tax exemption projects”.



Section 13b-234 - (Formerly Sec. 16-75i). Rights and benefits of on-train employees on acquisition of railroad.

When the facilities of a railroad are acquired, and operation of such railroad is continued, by any person, trustee, receiver, railroad company, public authority or other authority constituting a body corporate and politic, the on-train employees of such railroad shall retain all of their employees' rights and benefits to which they were entitled prior to such acquisition. For the purposes of this section, on-train employees means trainmen, firemen or engineers. The provisions of this section do not apply to the sale or lease of individual parcels of land such as stations or parking lots.

(1969, P.A. 534; P.A. 03-115, S. 67.)

History: In 1981 Sec. 16-75i transferred to Sec. 13b-234; P.A. 03-115 made technical changes.



Section 13b-235 - Enforcement of statutory provisions and orders of commissioner.

On application of the Commissioner of Transportation or of the Attorney General, the superior court for the judicial district of Hartford may enforce, by appropriate decree or process, any provision of this chapter and chapters 245a and 245b or any valid order of the Commissioner of Transportation pursuant to these chapters.

(P.A. 81-435, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 13b-236 - Bond issue for grants for commercial rail freight lines.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate ten million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Transportation for a program of competitive grants for commercial rail freight lines operating in the state for improvements and repairs to, and the modernization of, existing rail, rail beds and related facilities. Such program shall include the following: (1) (A) Grants of one hundred per cent of the amount necessary to improve, repair or modernize state-owned rights of way, and (B) grants of seventy per cent of the amount necessary to improve, repair or modernize privately owned rail lines, provided the commissioner may waive the requirement for a thirty per cent matching grant if such improvement, repair or modernization demonstrably increases rail freight traffic; and (2) preference for grants shall be given to (A) proposals that are on the Department of Transportation's list of freight rail projects eligible to receive funds pursuant to P.L. 111-5, the American Recovery and Reinvestment Act, (B) freight rail projects that improve at-grade rail crossings to eliminate hazards or increase safety, (C) freight rail projects that provide connection to major freight generators, (D) projects that further the goals and objectives of the Department of Transportation's Connecticut State Rail Plan, and (E) freight rail projects that improve freight rail infrastructure by increasing the capacity for rail freight traffic.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 07-7, S. 56; Sept. Sp. Sess. P.A. 09-2, S. 68; P.A. 10-44, S. 29; P.A. 11-256, S. 43; P.A. 14-98, S. 98; May Sp. Sess. P.A. 16-4, S. 247.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (b) to delete “matching” re grants and to add Subdivs. (1) and (2) re grant percentages and preferences; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $10,000,000 to $7,500,000, effective July 1, 2010; P.A. 11-256 deleted former Subsec. (d) re adoption of regulations, effective July 13, 2011; P.A. 14-98 amended Subsec. (a) by increasing aggregate authorization from $7,500,000 to $17,500,000, and amended Subsec. (b)(2) by adding Subpara. (D) re projects to further the State Rail Plan and Subpara. (E) re projects to increase capacity for rail freight traffic, effective July 1, 2014; May Sp. Sess. P.A. 16-4 amended Subsec. (a) by decreasing aggregate authorization from $17,500,000 to $10,000,000 and making a technical change, effective July 1, 2016.



Section 13b-237 - Procedure for disposal of rail or other track material.

The Commissioner of Transportation shall not, directly or indirectly, sell, transfer or otherwise dispose of any rail or other track material, unless the commissioner has offered such rail or other track material to freight railroad companies for upgrading state-owned rights-of-way. Said commissioner shall offer any remaining rail or other track material, if any, to freight railroad companies for upgrading other rail lines located within the state. If any freight railroad company accepts such offer, the Department of Transportation shall transfer such rail or other track material to the recipient's designated material site within the state at a charge to such recipient that, in the case of state-owned rights-of-way does not exceed the value, as scrap, of the materials replaced by the material transferred by said department, and, in the case of non-state-owned rights-of-way, does not exceed the value, as scrap, of the materials transferred by said department.

(Sept. Sp. Sess. P.A. 09-2, S. 66.)






Chapter 245a - Railroad Construction and Location

Section 13b-244 - (Formerly Sec. 16-76). Powers.

Each railroad company may hold such real estate as may be convenient for accomplishing the objects of its organization; may by its agents enter such places as may be designated by its directors for the purpose of making surveys and determining the line whereon to construct its railroad and may construct, equip and maintain a railroad, with one or more tracks, over the route specified in its charter and transport persons or property thereon by any power.

(1949 Rev., S. 5465.)

History: In 1981 Sec. 16-76 transferred to Sec. 13b-244.

Annotations to former section 16-76:

Company may acquire fee or lesser estate. 81 C. 466. Nature of railroad right-of-way; bounding land on, usually carries to center line. 86 C. 588. Permission to railroad to lay and maintain spur track over private property held to give it easement. 89 C. 606. Railroad's right in its layout is exclusive; abutting owners cannot run oil pipes through or near wooden trestle. 92 C. 360. Effect of charter to railroad on rights of riparian owners when railroad crosses navigable waters. Id., 356. Whether railroad, by laying width of one track accepts entire width of grant is a question of fact; subsequent laying of additional tracks. Id., 356.



Section 13b-245 - (Formerly Sec. 16-77). Right to take land limited; land of infants and others.

No land shall be taken without the consent of its owner, except within two years after the approval of the location of the route by the Commissioner of Transportation. When the land of any infant, cestui que trust or person non compos mentis is necessary for the construction of a railroad, such land may be taken on giving notice to the trustee of such cestui que trust, the guardian, either natural or appointed, of such infant or the conservator of such person non compos mentis, who may give a release for all damages for lands so taken, as fully as if the same were held in his own right.

(1949 Rev., S. 5466; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-77 transferred to Sec. 13b-245.

Annotations to former section 16-77:

Section applies to all railroad companies, whether organized under general law or special charter, in absence of express provision to contrary. 72 C. 687. Adoption of layout exhausts company's power of election; 73 C. 509; nor can it readopt layout so as to set limitation running again. 74 C. 662; 81 C. 645; 92 C. 356.



Section 13b-246 - (Formerly Sec. 16-78). Notice concerning layout and real estate.

Before the Commissioner of Transportation approves the layout of any railroad or the taking of any real estate for the purposes of such road or any change or alteration of the same, he shall give reasonable notice to all persons having an interest in such real estate to attend and be heard; and the appraisers shall cause a like notice to be given to all persons interested in such real estate. If any such person resides out of this state, or is an infant or cestui que trust, or is non compos mentis, any judge of the Superior Court may prescribe the notice to be given to such person.

(1949 Rev., S. 5467; 1969, P.A. 768, S. 214; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 563, 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1969 act added commissioner of transportation to those to be notified; P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and deleted commissioner of transportation from those to be notified, effective January 1, 1979; in 1981 Sec. 16-78 transferred to Sec. 13b-246.



Section 13b-247 - (Formerly Sec. 16-79). Approval for taking of land.

Section 13b-247 is repealed, effective October 1, 2000.

(1949 Rev., S. 5468; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39.)



Section 13b-248 - (Formerly Sec. 16-80). Alteration of location.

Each company, after its line of road has been located, approved and established, may so far alter such location as to change the radius of its curves, the width of its layout, the extent of depot grounds or its slopes and embankments, may straighten and improve its lines and extend its lines of sight, when such changes are approved by the Commissioner of Transportation, and may take land for additional tracks, turnouts and freight and passenger stations and for the purpose of supplying water for the use of its engines and stations. A certificate of such changes or taking, signed by the commissioner, shall be lodged for record in the town clerk's office in the town or towns in which such changes are made or land taken.

(1949 Rev., S. 5469; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-80 transferred to Sec. 13b-248.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company's charter.

Annotations to former section 16-80:

A highway may be taken for depot. 56 C. 314. For appeal from a decision on a petition based on section, see 60 C. 164. Where authority of commissioners and authority of municipality conflict, commissioners prevail. 66 C. 222. No appeal is allowed from decision of commissioners under section. 71 C. 281. Taking of land to change radius of curves, etc., approved. 72 C. 489. Duty of judge in condemnation proceedings based on statute. 79 C. 526.



Section 13b-249 - (Formerly Sec. 16-81). Alteration of grades.

Each company, after its line of road has been located, approved and established, may alter its grades and raise any highway bridges that pass over its tracks to such height as may be approved by the Commissioner of Transportation and may change the grade of the approaches to such bridges so as to conform to the change in the height of the bridges; but this section shall not authorize any company to raise its tracks so as to lessen the distance between an existing bridge and its tracks, without the approval of the commissioner. Damages accruing to any adjoining proprietor on account of any change of grade on the highways which are approaches to any such bridge, raised under the provisions of this section, shall be assessed and paid by such company in accordance with the provisions of sections 13b-270, 13b-274 and 13b-279.

(1949 Rev., S. 5470; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-81 transferred to Sec. 13b-249.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company's charter.

Annotation to former section 16-81:

See 86 C. 36.



Section 13b-250 - (Formerly Sec. 16-82). Land for additional tracks.

Any company may so alter the location of its road as to add to the number of its main tracks and, for that purpose, with the approval of the Commissioner of Transportation, may take additional land; but, when an additional bridge over a navigable stream is required by an addition to the main tracks, the same shall be constructed in such manner, of such materials and with draws of such width as said commissioner may authorize and direct, and such additional bridge shall be subject to the provisions of section 13b-285.

(1949 Rev., S. 5471; 1969, P.A. 768, S. 215; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 564, 571, 610.)

History: 1969 act added “after considering the recommendation of the commissioner of transportation may authorize and direct ...”; P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 deleted the foregoing and substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-82 transferred to Sec. 13b-250.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company's charter.



Section 13b-251 - (Formerly Sec. 16-82a). Overhead clearances for railroad tracks. Approval by legislature.

(a) The minimum overhead clearance for any structure crossing over railroad tracks for which construction is begun on or after October 1, 1986, shall be twenty feet, six inches, except that, (1) if the construction includes only deck replacement or minor widening of the structure, and the existing piers or abutments remain in place, the minimum overhead clearance shall be the structure's existing overhead clearance; (2) the minimum overhead clearance for any structure crossing any railroad tracks on which trains are operated that are attached to or powered by means of overhead electrical wires shall be twenty-two feet, six inches; (3) the minimum overhead clearance for the structure that carries (A) Route 372 over railroad tracks in New Britain, designated state project number 131-156, (B) U.S. Route 1 over railroad tracks in Fairfield, designated state project number 50-6H05, (C) Route 729 over railroad tracks in North Haven, designated state project number 100-149, (D) Grove Street over railroad tracks in Hartford, designated state project number 63-376, (E) Route 1 over railroad tracks in Milford, designated state project number 173-117, (F) Ingham Hill Road over railroad tracks in Old Saybrook, designated state project number 105-164, (G) Ellis Street over railroad tracks in New Britain, designated state project number 88-114, (H) Route 100 over the railroad tracks in East Haven, bridge number 01294, and (I) Church Street Extension over certain railroad storage tracks located in the New Haven Rail Yard, designated state project number 92-526, shall be eighteen feet; (4) the minimum overhead clearance for those structures carrying (A) Fair Street, bridge number 03870, (B) Crown Street, bridge number 03871, and (C) Chapel Street, bridge number 03872, over railroad tracks in New Haven shall be seventeen feet, six inches; (5) the minimum overhead clearance for the structure carrying State Street railroad station pedestrian bridge over railroad tracks in New Haven shall be nineteen feet, ten inches; (6) the overhead clearance for the structure carrying Woodland Street over the Griffins Industrial Line in Hartford, designated state project number 63-501, shall be fifteen feet, nine inches, with new foundations placed at depths which may accommodate an overhead clearance to a maximum of seventeen feet, eight inches; (7) the Department of Transportation may replace the Hales Road Highway Bridge over railroad tracks in Westport, Bridge Number 03852, with a new bridge that provides a minimum overhead clearance over the railroad tracks that shall be eighteen feet, five inches; (8) the Department of Transportation may replace the Pearl Street Highway Bridge over railroad tracks in Middletown, Bridge Number 04032, with a new bridge that provides a minimum overhead clearance over the railroad tracks that shall be seventeen feet, eleven inches; (9) the Department of Transportation may construct a new bridge that provides a minimum overhead clearance of twenty-two feet, two inches for the structure carrying Metro Center Access Road over the Metro-North Railroad in Fairfield; and (10) the Department of Transportation may replace the bridge that carries West Street over the Providence and Worcester Railroad in Middletown, Bridge Number 03993, with a new bridge that provides a minimum overhead clearance over the railroad tracks of eighteen feet, one inch.

(b) For the purposes of this section, “overhead clearance” means the distance from the plane formed by the top of the rails to a structure or obstruction above the rails and “deck replacement” means the removal and replacement of the bridge deck and supporting members.

(c) Any proposed legislation which grants an exemption from the minimum overhead clearance requirements in subsection (a) of this section shall be accompanied by a written statement from the Department of Transportation which shall include the following information: (1) The impacts associated with raising the bridge to meet the clearance requirements; (2) the estimated cost of raising the bridge to meet the clearance requirements; and (3) an assessment, including the estimated cost, of the feasibility of increasing the clearance by undercutting at least one track of the railroad or by a combination of undercutting and raising the bridge to meet the clearance requirements.

(P.A. 78-28, S. 1; P.A. 83-68, S. 1; P.A. 86-344, S. 1, 3; 86-403, S. 126, 132; P.A. 87-218; P.A. 88-364, S. 23, 123; P.A. 89-59; P.A. 90-230, S. 81, 101; P.A. 99-181, S. 16; P.A. 00-148, S. 10; P.A. 01-105, S. 6, 45; P.A. 03-115, S. 68, 69; P.A. 13-277, S. 6; P.A. 16-151, S. 6.)

History: In 1981 Sec. 16-82a transferred to Sec. 13b-251; P.A. 83-68 amended Subsec. (a) to allow certain construction work beginning after the commissioner submits the railroad lines overhead clearances report required under section 2 of the act, which is not codified, to be done without raising the structure's minimum overhead clearance beyond its existing overhead clearance and amended Subsec. (b) to define “deck replacement”; P.A. 86-344 provided that the minimum height for structures which are built over railroad tracks on or after October 1, 1986, shall be 20 feet, except that minor widening or deck replacement may be done at a structure's existing height, required the minimum height of structures crossing tracks over which trains are operated by means of overhead wires to be 22 feet, 6 inches and provided exceptions for existing state projects; P.A. 86-403 amended Subsec. (a) by changing state project number “50-6H13” to “50-6H05”; P.A. 87-218 amended Subsec. (a) by adding state project number 88-114 to the exemptions to the minimum height requirement and amended Subsec. (b) by defining “deck replacement”; P.A. 88-364 in Subsec. (b) corrected the word “place” to read “plane”; P.A. 89-59 added Subsec. (a)(3)(H) re the exemptions for Route 100 of minimum height requirements, added Subsec. (a)(4) providing certain bridges with minimum height exemption of 17 feet, 6 inches and added a new Subsec. (c) re approval of exemption from the minimum height requirements; P.A. 90-230 made technical change in Subsec. (c); P.A. 99-181 amended Subsec. (a) by deleting provision making the subsection applicable to construction begun on or after October 1, 1986, adding Subdiv. (3)(I) exempting Church Street Extension from minimum overhead clearance requirements, adding Subdiv. (5) re overhead clearance for the structure carrying Woodland Street over the Griffins Industrial Line and making technical changes; P.A. 00-148 amended Subsec. (a) by making technical changes, by reinstating provision that minimum overhead clearances in this section apply only to structures crossing over railroad tracks for which construction is begun on or after October 1, 1986, by adding new Subdiv. (5) requiring the minimum overhead clearance for the structure over railroad tracks in New Haven, and by redesignating former Subdiv. (5) as Subdiv. (6); P.A. 01-105 added Subsec. (a)(7) re the Hales Road Highway Bridge, effective June 20, 2001; P.A. 03-115 added Subsec. (a)(8) re the Pearl Street Highway Bridge in Middletown, effective June 18, 2003, and amended Subsec. (c) to make a technical change; P.A. 13-277 amended Subsec. (a) to add Subdiv. (9) re overhead clearance for structure carrying Metro Center Access Road over Metro-North Railroad in Fairfield, effective July 1, 2013; P.A. 16-151 amended Subsec. (a) by adding Subdiv. (10) re minimum overhead clearance for bridge carrying West Street over Providence and Worcester Railroad in Middletown, effective June 7, 2016.



Section 13b-252 - (Formerly Sec. 16-82b). Structures exempted from overhead clearance requirement.

The provisions of section 13b-251 shall not apply to any structure for which construction is authorized by or begun pursuant to any special act.

(P.A. 78-28, S. 2; P.A. 03-115, S. 70.)

History: In 1981 Sec. 16-82b transferred to Sec. 13b-252; P.A. 03-115 made a technical change.



Section 13b-253 - (Formerly Sec. 16-83). Land cut off from access to highway.

When any company takes land for railroad purposes and the effect of such taking is to cut off other land from practical access to the highway, such company may, with the approval of the Commissioner of Transportation, take additional land sufficient for a convenient way from the land so cut off to the highway and shall provide for the use of the owner of the land cut off a suitable way over such additional land to the highway. Such way shall remain a private way for the use of the owner of the land cut off and the town or city in which it is situated shall not be liable for its maintenance or responsible for its defects. For the purposes of this section, lands may be acquired in the manner provided by law for the taking of land by railroad companies.

(1949 Rev., S. 5472; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-83 transferred to Sec. 13b-253.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company's charter.

Annotations to former section 16-83:

Cutting off land from all access to highway held a taking. 66 C. 224. Commissioners' approval settles necessity and extent of taking. 69 C. 437.



Section 13b-254 - (Formerly Sec. 16-84). Layout through cemetery.

No company shall lay out or locate its road, or any part thereof, through any cemetery or any approach in common use from the highway thereto, and within one-quarter of a mile thereof, unless the Commissioner of Transportation, when called upon to approve the proposed layout of such road, finds that such cemetery, or the approach thereto, was located for the purpose of obstructing such layout, or unless said commissioner approves such layout or location.

(1949 Rev., S. 5473; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-84 transferred to Sec. 13b-254.



Section 13b-255 to 13b-259 - (Formerly Secs. 16-85 to 16-89). Land for electrification of railroad. Procedure for appraisal of land taken. Land in highway or private way. Abandonment of road; damages. Owner may require description of land.

Sections 13b-255 to 13b-259, inclusive, are repealed, effective October 1, 2000.

(1949 Rev., S. 5474–5478; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-280, S. 2, 127; P.A. 84-146, S. 11; P.A. 00-148, S. 39.)



Section 13b-260 - (Formerly Sec. 16-90). Plan of road to be deposited with town clerk.

Within ninety days after the railroad of any company has been laid out in any town and approved by the Commissioner of Transportation, such company shall deposit with the town clerk a correct plan, signed by its president, of so much of such railroad as lies in such town, drawn on a scale of at least five inches to the mile, upon which shall be accurately delineated the direction and length of each course and the width of the land taken.

(1949 Rev., S. 5479; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-90 transferred to Sec. 13b-260.



Section 13b-261 - (Formerly Sec. 16-91). Statement of location filed with secretary.

Each company shall, within six months after the final location of its road, file with the Secretary of the State a statement of such location, defining the courses and distances.

(1949 Rev., S. 5480.)

History: In 1981 Sec. 16-91 transferred to Sec. 13b-261.



Section 13b-262 - (Formerly Sec. 16-92). Security from contractors for labor; liability of company.

Each company, in making contracts for the building of its road, shall require sufficient security from the contractors for the payment for all labor thereafter to be performed in constructing the road by persons in their employ; and the company shall be liable to the laborers employed for labor actually performed on the road if, within twenty days after the completion of such labor, they notify its treasurer, in writing, that they have not been paid by the contractors.

(1949 Rev., S. 5481.)

History: In 1981 Sec. 16-92 transferred to Sec. 13b-262.



Section 13b-263 - (Formerly Sec. 16-93). Crossing of one railroad by another.

Any company may, in the construction of its railroad, cross the railroad of any other company or connect with the same. If it cannot agree with such other company as to such crossing or connection, the Commissioner of Transportation may determine the place and manner of such crossing or connection, after reasonable notice to the companies in interest to appear and be heard in relation to the matter, and may make such orders as to bridges, abutments, piers, tunnels, arches, excavations, retaining walls, embankments and approaches as he judges necessary; but no railroad shall cross any other railroad at grade, except for the purpose of connecting therewith, when the avoidance of a grade crossing is practicable, and the commissioner shall decide the question of practicability.

(1949 Rev., S. 5482; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-93 transferred to Sec. 13b-263.

See Sec. 13b-288 re inclusion of provisions of section in railroad company's charter.

Annotation to former section 16-93:

Injury to steam railroad from electric road crossing at grade is damnum absque injuria. 65 C. 434; but see 70 C. 610.



Section 13b-264 - (Formerly Sec. 16-94). Branch lines.

Any company may build branches from its main line or from any of its leased lines, provided the construction of such branches is found by the Commissioner of Transportation, upon application, after such reasonable public notice as such commissioner may order, to be of public necessity and convenience. For the purpose of paying the cost of building any such branch, any railroad company may issue bonds secured by mortgage to the amount of one-half of such cost, to be verified in the manner provided in section 16-216 for verifying the cost of a railroad for the purpose of issuing bonds. This section shall be deemed to be an addition to, and amendment of, all charters of railroad companies, and shall repeal all limitations in any such charters as to the length of branches which such companies may build.

(1949 Rev., S. 5483; 1969, P.A. 768, S. 216.)

History: 1969 act substituted “the commissioner of transportation” for “a judge of a superior court” and “commissioner” for “judge”; in 1981 Sec. 16-94 transferred to Sec. 13b-264.

Annotations to former section 16-94:

Held not to abridge special franchise of prior date. 73 C. 506. Purpose of section. 74 C. 662.



Section 13b-265 - (Formerly Sec. 16-95). Crossing highway or watercourse.

When it is necessary for the construction of a railroad to intersect or cross any watercourse not navigable or any public highway, the company may construct such railroad across or upon the same if the Commissioner of Transportation judges it necessary and authorizes it by his order. Such company shall restore such watercourse or highway to its former state or in a manner not to impair its usefulness. If any highway is so located that such railroad cannot be judiciously constructed across or upon the same without interfering therewith, such company may, with the consent of the commissioner, cause such highway to be changed or altered, so that such railroad may be constructed on the best site. Such company shall put such highway in as good situation and repair as it was previous to such alteration, under the direction of the commissioner, whose determination thereon shall be final.

(1949 Rev., S. 5484; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission” i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-95 transferred to Sec. 13b-265.

See Sec. 13b-267 re restrictions upon construction of railroad crossing at grade level.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company's charter.

Annotations to former section 16-95:

Excavations or embankments made by railroad company, affecting value of adjoining property, are a ground for damage. 21 C. 309; 22 C. 87. Location of substituted highway by commissioners is not subject to review. 27 C. 146. If company fails to restore highway, it must indemnify town if town becomes liable for defect. Id., 158. Company liable for injury arising from culvert which it left uncovered in street. 29 C. 434. Where proper change of highway is once made, company is not bound to make further change by reason of increased travel. 45 C. 331. Where company built bridge, and injury resulted because borough raised highway beneath, company was not liable. 54 C. 591. Where municipal rights under charters and railroad rights under general statutes in streets conflict, railroad rights prevail. 66 C. 223. Commission may discontinue old highway and lay out new one. 76 C. 58.



Section 13b-266 - (Formerly Sec. 16-96). Land for change of highway.

Section 13b-266 is repealed, effective October 1, 2000.

(1949 Rev., S. 5485; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39.)



Section 13b-267 - (Formerly Sec. 16-97). Construction over highway at grade restricted.

Each company which locates and constructs a railroad across any highway shall construct it so as to cross over or under the same and may, under the direction of the Commissioner of Transportation, raise or lower the same at such crossing or change the location thereof and shall make and maintain such bridges, abutments, tunnels, arches, excavations, embankments and approaches as the commissioner orders and the convenience and safety of the public travel upon such highway may require; but the commissioner may, upon notice to such company and to the selectmen of the town or mayor of the city in which such crossing is situated, direct such company to construct its railroad at such crossing upon a level with the highway; but no such direction shall be given in any case except for special reasons, which shall be recorded in the records of the commissioner.

(1949 Rev., S. 5486; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-97 transferred to Sec. 13b-267.

Annotations to former section 16-97:

Change in highway wholly to save expense to company unauthorized. 25 C. 402. Term “bridge”, as used in city charter, held to exclude approaches and embankments. 39 C. 128. Company not liable for accident caused by borough's raising highway after completion of overhead bridge. 54 C. 591. City has no appeal from order of commissioners fixing bridge supports at curve. 57 C. 85. Section construed with section 7 of the act of 1889. 62 C. 496. Section controls where city charter conflicts with it. 66 C. 222. Purpose of section. 91 C. 475.



Section 13b-268 - (Formerly Sec. 16-98). Construction of new highway across railroad. Construction of railroad crossing at grade.

(a) When a new highway is constructed across a railroad, such highway shall pass over or under the railroad as the Commissioner of Transportation directs. The company operating such railroad shall construct such crossing to the approval of the commissioner and may take land for the purposes of this section. The expense of such crossing construction shall be borne by either the town, city or borough constructing such highway, or by the company constructing the same, or by a sharing of the cost between the town, city or borough and the company, as the commissioner directs.

(b) On or after October 1, 1989, no public railroad crossing at grade shall be constructed unless authorized by special act of the General Assembly. The Commissioner of Transportation, upon the request of the joint standing committee on transportation or upon his own initiative, shall investigate and make recommendations concerning the creation of such a crossing. Such investigation shall include a public hearing on the creation of such a crossing. The commissioner shall provide reasonable notice to the town, city or borough where such crossing is to be located, any railroad utilizing the rail line and the party requesting the crossing and to the public through publication of notice in a newspaper having general circulation in the municipality where such crossing is to be located. Any proposed legislation for the creation of such a crossing shall be accompanied by a detailed report containing, but not limited to the following information: The date of the public hearing, any requirements for the protection of persons using the crossing, including but not limited to the protections established in sections 13b-342 to 13b-345a, inclusive, and a recommendation concerning the party to bear the costs of construction, installation and maintenance of such crossing.

(1949 Rev., S. 5487; 1963, P.A. 411; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 89-372, S. 2, 4; P.A. 90-230, S. 82, 101; P.A. 00-148, S. 39; P.A. 01-105, S. 14; P.A. 02-89, S. 19; P.A. 12-80, S. 190.)

History: 1963 act provided that the expense for crossing construction be borne by either the local governmental entity or the company involved in the construction or be shared as directed by the commission instead of the previous provision for splitting the cost; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-98 transferred to Sec. 13b-268; P.A. 89-372 added new Subsec. (b) re creation of at-grade crossings by special act; P.A. 90-230 made technical change in Subsec. (b); (Revisor's note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from Subsec. (a) of this section without making unauthorized substantive changes to the statute); P.A. 01-105 amended Subsec. (a) by making a technical change; P.A. 02-89 amended Subsec. (b) to replace reference to Sec. 13b-347 with reference to Sec. 13b-346, reflecting the repeal of Sec. 13b-347 by the same public act; P.A. 12-80 amended Subsec. (b) to replace reference to Sec. 13b-346 with reference to Sec. 13b-345a.

Annotations to former section 16-98:

Where highway crossing railroad at grade was commenced before section was enacted, the act prevented its completion. 55 C. 69; 70 C. 390. Commissioners may decide whether highway is to go over or under railroad, before acceptance of report of committee to lay out highway. 59 C. 210. It is not a taking of property to compel a company to pay half the expense of a bridge to protect the public. 60 C. 6. Layout of street across railroad, without notice or compensation, may be set up in defense when city seeks injunction against obstruction of street. 72 C. 225. Where highway runs under railroad, cost of retaining wall necessary to maintain level of tracks proper element of damage. 81 C. 582. Cited. 85 C. 599. Purpose of statute is to require a safe and usable crossing for both highway and railroad. To accomplish this, not just building of bridge but also relocation of transmission lines was necessary. Legislature by the phrase “expense of such crossing” intended to include in cost whatever was essential to fulfill purpose of statute. Under former provision, contract so far as it required city to pay more than half the cost of relocating wires was illegal. 150 C. 366. Public utilities commission could not construe statute to determine validity of apportionment made. It could, however, have withheld its approval if, contrary to railroad's expectation, part of cost of relocating transmission lines was going to fall on railroad. Appeal should have been granted. Id., 383. Cited. 152 C. 79; 154 C. 674.



Section 13b-269 - (Formerly Sec. 16-99). Bridge over railroad.

When a highway is laid out or ordered to be laid out across a railroad and the Commissioner of Transportation directs such highway to be carried over the railroad, he shall determine the length, width and material of the bridge over the railroad before the damages occasioned to any person by the taking of land for such highway are finally assessed; and said commissioner may require such bridge to extend beyond the railroad crossed by it. No structure shall be constructed or reconstructed over and across any railroad until the commissioner has determined the length, width, material and plan of such structure and its height above the roadbed of such railroad and the necessity for such construction or reconstruction.

(1949 Rev., S. 5488; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-99 transferred to Sec. 13b-269.

Annotations to former section 16-99:

Held inapplicable to case pending at its passage. 71 C. 43. Cited. 150 C. 371.



Section 13b-270 - (Formerly Sec. 16-100). Removal of grade crossings.

The selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough, within which a highway crosses or is crossed by a railroad, or the directors of any railroad company whose road crosses or is crossed by a highway, may bring their petition in writing to the Commissioner of Transportation, alleging that public safety requires an alteration in such crossing, its approaches, the method of crossing, the location of the highway or crossing, the closing of a highway crossing and the substitution of another therefor, not at grade, or the removal of obstructions to the sight at such crossing, and praying that the same may be ordered. Thereupon said commissioner shall appoint a time and place for hearing the petition, and shall give such notice thereof to such petitioners, the company, the municipality or municipalities in which such crossing is situated and the owners of the land adjoining such crossing and adjoining that part of the highway to be changed in grade, as said commissioner judges reasonable; and, after such notice and hearing, said commissioner shall determine what alterations or removals, if any, shall be made and by whom made. If such petition is brought by the directors of a railroad company or on behalf of any such company, said commissioner shall order the expense of such alterations or removals, including the damages to any person whose land is taken and the special damages which the owner of any land adjoining the public highway sustains by reason of any such change in the grade of such highway, to be paid by the company owning or operating the railroad in whose behalf the petition is brought; and, if such petition is brought by the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough, said commissioner may, if the highway affected by such determination was in existence when the railroad was constructed over it at grade or if the layout of the highway was changed for the benefit of the railroad after the layout of the railroad, order an amount not exceeding one-quarter of the whole expense of such alteration or removal, including the damages, to be paid by the town, city or borough in whose behalf the petition is brought, and the remainder of the expense shall be paid by the company owning or operating the road which crosses such public highway. If the highway affected by such last-mentioned order has been constructed since the railroad which it crosses at grade, said commissioner may order an amount not exceeding one-half of the whole expense of such alteration or removal, including the damages, to be paid by the town, city or borough in whose behalf the application is brought, and the remainder of the expense shall be paid by the company owning or operating the road which crosses such public highway. Railroad companies may take land for the purpose of this section.

(1949 Rev., S. 5489; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 00-148, S. 39; P.A. 01-105, S. 15; P.A. 10-32, S. 45.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-100 transferred to Sec. 13b-270; (Revisor's note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made technical changes; P.A. 10-32 made a technical change, effective May 10, 2010.

Annotations to former section 16-100:

Removal is an exercise of the police power. 57 C. 95; 58 C. 532; 65 C. 430; 68 C. 158; 70 C. 316; 80 C. 54; 151 U.S. 556; 178 U.S. 321. Entire expense may be imposed on railroad. 57 C. 167. Discontinuance of old highway and construction of new. 59 C. 407; 66 C. 211; 72 C. 420; 76 C. 58; 86 C. 561. Commissioners have sole jurisdiction to determine necessity of removal. 59 C. 402. Law operates as amendment to railroad charters. 62 C. 527. A grade crossing is a nuisance, authority to maintain which is revocable at any time. 65 C. 431. In case of conflict with city charter, general law prevails. 66 C. 211; see 70 C. 390. Order for removal not a “taking” of land; 72 C. 274; change is not a “grading” of the highway. 77 C. 494. Land may be taken for, by condemnation. 72 C. 488. Necessity of compensation for damages. 72 C. 420; 75 C. 343; 76 C. 315. Basis of award of damages; interest. 72 C. 276. Power of commissioners to order abutment built in highway; Id., 305; to order traffic transferred from branch to main line; 82 C. 135; to join two converging highways; 53 C. 367; apportionment of expense between city and railroad; 72 C. 276; between railroad and street railway. 75 C. 264. Former statute permitting court to determine best means to remove, unconstitutional. 78 C. 301. Policy of state is to restrict grade crossings. 84 C. 581. State court followed in holding law valid as against landowner, which imposes portion of expense of raising grade and increasing trackage upon city. 178 U.S. 321. Cited. 100 C. 326; 111 C. 635; 143 C. 109.



Section 13b-271 - (Formerly Sec. 16-100a). Temporary grade crossings.

The Commissioner of Transportation, on the application in writing of the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough or on the commissioner's own motion, may make all necessary orders concerning the establishment of a temporary grade crossing over the tracks of any railway during the period of construction of a permanent grade separation structure which will carry a highway over or under such tracks, provided the state, town, city or borough making such application shall bear the cost of any necessary signs, signals, gates, flagmen or other protective devices.

(1959, P.A. 52, S. 1; 1969, P.A. 768, S. 217; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 565, 571, 610; P.A. 03-115, S. 71.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, deleted “the commissioner of transportation” from list of those who may apply for orders establishing temporary grade crossings and added “or on his own motion”, effective January 1, 1979; in 1981 Sec. 16-100a transferred to Sec. 13b-271; P.A. 03-115 made technical changes.

See Sec. 13a-132 re alteration of railroad facilities required by highway construction.



Section 13b-272 - (Formerly Sec. 16-100b). Relocation of grade crossing.

Notwithstanding any other provision of the general statutes, the Commissioner of Transportation, on the application in writing of the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough or on his own motion, may make all necessary orders regarding the relocation of an existing grade crossing where it can be shown that the crossing at the revised location will be in the interests of public safety, necessity and convenience due to improved highway alignment, gradient, sight distance or such other reason as will result in better traffic operations at the crossing, provided the state, town, city or borough making such application shall bear the cost of such relocation and the maintenance thereafter shall be borne in the same manner as prior to such relocation.

(1959, P.A. 52, S. 2; 1969, P.A. 768, S. 218; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 566, 571, 610; P.A. 82-100.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner” where appearing; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, deleted “the commissioner of transportation” from list of those who may make application for relocation of grade crossings and added “or on his own motion”, effective January 1, 1979; in 1981 Sec. 16-100b transferred to Sec. 13b-272; P.A. 82-100 deleted provision which had excluded lines having more than four regularly scheduled passenger trains a day from provisions of section.



Section 13b-273 - (Formerly Sec. 16-101). Elimination of grade crossings by removing railroad.

Any railroad company may bring its petition in writing to the Commissioner of Transportation, alleging that public safety requires the elimination of the crossing of its railroad at grade by a highway or highways through the removal of such line of railroad between any two contiguous stations or any two points between which there is no station so as to coincide with some other line of railroad owned and operated by such company between the same two points or stations, and praying that the same may be ordered; whereupon the commissioner shall appoint a time and place for hearing the petition and shall give such notice thereof as he judges reasonable to such company and the municipalities in which such crossing and such two points or stations are situated. If, upon such hearing, it appears to the commissioner that proper and adequate service will be afforded to the public in the transportation of passengers and freight within the towns in which such line of railroad to be moved is located, he shall order the removal, and such railroad company shall thereupon have the right to remove its line of railroad to such other line and to abandon such portion of its railroad as may be removed to such other line and its franchise thereto.

(1949 Rev., S. 5490; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-101 transferred to Sec. 13b-273.

Annotation to former section 16-101:

Cited. 143 C. 109.



Section 13b-274 - (Formerly Sec. 16-102). Commissioner of Transportation may order removal of crossings. Land to be taken limited.

The Commissioner of Transportation may, in the absence of any application therefor, when in the commissioner's opinion public safety requires an alteration in any highway crossed at grade by a railroad or by railroads belonging to or operated by more than one company, after a hearing had upon such notice as the commissioner deems reasonable to the company or companies owning or operating such railroad or railroads and to the selectmen of the town, mayor of the city or warden of the borough within which such highway is situated and to the owners of the land adjoining such crossing, order such alterations in such highway as the commissioner deems best, and shall determine and direct by whom such alterations shall be made, at whose expense and within what time; provided, in all cases arising under this section, one-fourth of the expense, including damages and special damages as aforesaid, shall be paid by the state and the remainder shall be assessed upon the railroad company or companies benefited by such order; and provided such alterations as are thus made at the primary instance of the commissioner shall not be ordered so as to direct the construction of more than one bridge in any one year on any one railroad. Railroad companies may take land for the purpose of this section. No land shall be taken by any railroad company for the purpose mentioned in this section, except such as the commissioner finds to be necessary for such purpose; but no such taking need be based upon any special finding that public necessity and convenience require such taking.

(1949 Rev., S. 5491; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 00-148, S. 39; P.A. 01-105, S. 16.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-102 transferred to Sec. 13b-274; (Revisor's note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made technical changes.

Annotation to former section 16-102:

Cited. 100 C. 326.



Section 13b-275 - (Formerly Sec. 16-103). Petition for elimination of dangerous condition at crossings. Hearing.

Any public service company or companies whose tracks cross over, under or upon a state highway or any other main highway leading from one town to another, the municipality within which such crossing is located may bring a petition in writing to the Commissioner of Transportation for authority to eliminate any dangerous condition which exists at such crossing, and said commissioner shall thereupon appoint a time and place for hearing such petition or the commissioner may, on his own motion set such hearing and shall give such notice thereof to such company or companies and to any public service company having tracks, wires, poles or other fixtures located in or adjacent to such highway at or near such crossing, and to such municipality, to all adjoining land owners whose property would be affected as he judges reasonable. The petitioner shall file with such petition plans and specifications for, and an estimate of the cost of, removing such dangerous condition, including the cost of all labor, materials and engineering services and of the taking of any land or interest in land that may be necessary, together with the names and addresses of all persons or corporations whose land would be affected by the elimination of such dangerous condition.

(1949 Rev., S. 2251; 1969, P.A. 768, S. 219; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 567, 571, 610.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner” where appearing; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 deleted “commissioner of transportation” from those who may bring petitions, substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” and added “or the commissioner may, on his own motion set such hearing” and further deleted the commissioner of transportation from those to whom notice of hearing to be given, effective January 1, 1979; in 1981 Sec. 16-103 transferred to Sec. 13b-275.

Annotations to former section 16-103:

Act is in addition to other methods of removing grade crossings, but is the only method open to the highway commissioner. 100 C. 326. Cited. 113 C. 496.



Section 13b-276 - (Formerly Sec. 16-104). Elimination of dangerous condition.

The Commissioner of Transportation, if he finds that a dangerous condition exists at such crossing, except a dangerous condition arising out of improper or inadequate maintenance, shall issue such order to such municipality or to any such public service company directing the removal, change or relocation of such crossing, highway, tracks, pipes, wires, poles or other fixtures or tree or building or other structure, as may be necessary to eliminate such dangerous condition; and shall apportion the cost thereof among such public service company or companies, such municipality and the state, and shall determine the conditions and the time and manner of the payment of such apportionments, provided the portion of the cost to be paid by such public service company in the elimination of any such dangerous conditions on state maintained highways shall not exceed ten per cent. The party or parties ordered by said commissioner to perform the work necessary to remove such dangerous condition shall serve written notice, at least thirty days prior to the approximate date of the commencement of such work, upon all other parties in interest, including any public service company whose plant is involved or affected by such work, and any such public service company shall provide such means as may be necessary for the continued use of such plant in such manner as to best serve the interests and convenience of the public.

(1949 Rev., S. 2252; 1957, P.A. 499; 1969, P.A. 768, S. 220; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 568, 571, 610; Sept. Sp. Sess. P.A. 09-2, S. 67; P.A. 16-151, S. 8.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; P.A. 75-486 substituted “public utilities control authority” and “authority” for “commission”, i.e. public utilities commission, where appearing, effective December 1, 1975; P.A. 77-614 substituted “the commissioner of transportation” for “said public utilities control authority” and “commissioner” for “authority” and deleted the “commissioner of transportation” from those to whom orders shall be issued, effective January 1, 1979; in 1981 Sec. 16-104 transferred to Sec. 13b-276; Sept. Sp. Sess. P.A. 09-2 designated existing provisions as Subsec. (a) and added Subsec. (b) re report to General Assembly re at-grade rail crossings; P.A. 16-151 deleted Subsec. (a) designator and deleted former Subsec. (b) re reports to transportation and finance committees re at-grade railroad crossings, effective July 1, 2016.

Annotations to former section 16-104:

Applies to any dangerous condition. 100 C. 331. Cited. 113 C. 496; 143 C. 109.



Section 13b-277 - (Formerly Sec. 16-105). Appeal.

Any public service company or municipality may appeal from any order of the Commissioner of Transportation issued under the provisions of sections 13b-275 and 13b-276 as provided in section 4-183.

(1949 Rev., S. 2253; 1969, P.A. 768, S. 221; 1971, P.A. 870, S. 44; P.A. 75-486, S. 1, 69; P.A. 76-436, S. 361, 681; P.A. 77-603, S. 43, 125; P.A. 77-614, S. 569, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; 1971 act substituted “court of common pleas” for “superior court”, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 76-436 substituted “superior court” for “court of common pleas”, added reference to chapter 54 and deleted reference to Secs. 16-37 and 16-38, effective July 1, 1978; P.A. 77-603 provided for appeal under Sec. 4-183 instead of Secs. 16-35 to 16-39, inclusive; P.A. 77-614 and P.A. 78-303 deleted “commissioner of transportation” from those who may appeal and substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-105 transferred to Sec. 13b-277.

Annotations to former section 16-105:

See 100 C. 323. Court may grant relief only if commission acted illegally or abused its powers. 113 C. 502.



Section 13b-278 - (Formerly Sec. 16-106). Not to affect other provisions concerning removal of grade crossings.

The provisions of sections 13b-275, 13b-276 and 13b-277 shall not be construed to affect the provisions of any other statute concerning the removal of grade crossings.

(1949 Rev., S. 2254.)

History: In 1981 Sec. 16-106 transferred to Sec. 13b-278.



Section 13b-279 - (Formerly Sec. 16-107). Highway crossed by more than one railroad.

When the Commissioner of Transportation, upon an application brought under the provisions of section 13b-270, finds that any highway crosses or is crossed by the tracks of more than one railroad, and the tracks of such railroads are so near together that public convenience requires the work of separating the grades to be done under and in compliance with one order, he shall give notice to all the companies operating such railroads to appear before him and be heard upon the application. After such notice and hearing, said commissioner shall determine what alterations shall be made, if any, so as to separate the grades of all of such crossings at the same time and shall determine by whom such work shall be done, and he shall apportion the expense to be borne by the railroad companies among such companies in such manner as he deems equitable.

(1949 Rev., S. 5492; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-107 transferred to Sec. 13b-279.



Section 13b-280 - (Formerly Sec. 16-108). Assessment of damages.

If the party by whom such changes in the highway are to be made cannot agree with the owner of land or other property to be taken or removed under such decision of the Commissioner of Transportation, the damages shall be assessed in the same manner as is provided in case of land taken by railroad companies and the expense of such assessment shall be paid in the same manner as the expense of the alterations.

(1949 Rev., S. 5493; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-108 transferred to Sec. 13b-280.

Annotations to former section 16-108:

Section gives town power to take land for change in highway. 57 C. 102. See 66 C. 222.



Section 13b-281 - (Formerly Sec. 16-109). Obstruction of view adjoining grade crossing.

If the view of that portion of the tracks of any railroad, crossing a highway at grade, which adjoins such crossing, is obstructed by trees, shrubbery or embankments of earth, the Commissioner of Transportation may, after a hearing upon such notice as the commissioner deems reasonable to the company or companies owning or operating such railroad or railroads and to the selectmen of the town, mayor of the city or warden of the borough wherein such crossing is situated and to the owners of the land adjoining such crossing, make such orders for or concerning the removal of any such obstruction as will afford an unobstructed view of such railroad tracks and such highway in accordance with current American Association of State Highway and Transportation Officials' Policy for vehicles to safely traverse a railroad crossing from a stopped position. All orders of the commissioner pursuant to the provisions of this section shall specifically set forth the limits within which land may be taken and the nature, purposes and specific limits of the easements so authorized to be taken. The expense occasioned by any order of said commissioner under the provisions of this section shall be paid by the owner of the land upon which the obstruction is located.

(1949 Rev., S. 5494; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 00-148, S. 11, 39, 41; P.A. 01-105, S. 4, 17.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-109 transferred to Sec. 13b-281; P.A. 00-148 made technical changes, deleted reference to “structures of any kind”, required land or easements in land be taken in accordance with the current American Association of State Highway and Transportation Officials' Policy for vehicles to safely traverse a railroad crossing from a stopped position, and changed provision requiring that the railroad company pay an expense ordered by the commissioner to provision requiring such payment by “the owner of the land upon which the obstruction is located”, effective May 26, 2000; (Revisor's note: P.A. 00-148 also repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 deleted provision requiring that the removal of any obstruction be from a distance of at least 150 feet in each direction from the crossing and deleted provision that any takings of land or easements in land may be done in the manner provided for in Sec. 13-256.



Section 13b-282 - (Formerly Sec. 16-110). Change in location of highways crossed by a railroad.

When any highway passes over or under a railroad, if the convenience and necessity of the public require a change in such highway, the town, city or borough in which such highway is located may bring a petition to the Commissioner of Transportation in the manner prescribed in section 13b-270, and, after the notice prescribed by said section, said commissioner shall proceed to a hearing on such matter and may make such order as the commissioner deems necessary for the convenience and necessity of the public or the safe and suitable operation of the railroad. For the purposes of this section, said commissioner shall have and exercise all powers of said commissioner concerning the removal of grade crossings, and land may be taken. The party upon whom is imposed, by such order, the duty of making such changes in such highway may use the material and abutments of any existing bridge in the old highway in the construction of a bridge in the substituted or changed highway. The expense of any changes ordered as hereinbefore provided shall be apportioned, among the railroad company and the town, city or borough interested therein, in such manner as the commissioner deems equitable; but in no case shall an amount in excess of one-half of the expense of such alteration, including land damages or special damages, be assessed upon any such town, city or borough.

(1949 Rev., S. 5495; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 01-105, S. 20.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-110 transferred to Sec. 13b-282; P.A. 01-105 made technical changes.

Annotations to former section 16-110:

Commissioners may order abutments of railroad passing over a highway to be placed further apart; apportionment of “cost”. 91 C. 472. Does not give railroad a lien on a street railway company for latter's share of cost. 101 C. 23.



Section 13b-283 - (Formerly Sec. 16-111). Repair of structures over or under railroad tracks. Apportionment of costs of repair or replacement. Elimination of highway-railroad grade crossings. Acquisition of land or rights to land. Order to utility re facilities. Agreement for maintenance of footpath or sidewalk.

(a) Railroad companies shall keep in repair all structures under their tracks at any highway crossing. The state shall maintain and repair any structure (1) which spans a railroad and which supports a municipal road or (2) which spans any rail right-of-way which has been purchased by any state agency. The Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54, and may enter into an agreement with any municipality, as provided in subsection (f) of this section, establishing a method by which the cost of repairing and maintaining any structure provided for in subdivision (1) of this subsection shall be apportioned between the state and the municipality in which such structure is located. Any municipality may repair such structures over the tracks of a railroad company located within such municipality. For the purpose of obtaining liability insurance coverage insuring against any losses or injuries suffered during the performance of such repairs, such municipality may, in lieu of purchasing a separate policy of insurance naming such railroad company as an additional insured, purchase a rider to be attached to any existing insurance policy providing such liability coverage, naming such railroad company as an additional insured. The state shall maintain and repair the structures over any railroad on state-maintained highways constructed after January 1, 1955.

(b) The Commissioner of Transportation may expend up to the amount available annually from funds provided by specific appropriation from the Special Transportation Fund or other state funds in addition to any available federal funds to reconstruct, repair or replace with a new structure, together with the minimum approach work required for replacement, any existing structure carrying a town-maintained road or highway over a railroad when such structure is deemed critical from a traffic safety or load-carrying standpoint. The expense of any roadway construction on the approaches beyond what is required to build the new structure shall be paid by the municipality, if the work is done by or approved by the municipality.

(c) The Commissioner of Transportation may expend up to the amount made available from funds provided by specific appropriations from the Special Transportation Fund or other state funds in addition to any available federal funds to eliminate highway-railroad grade crossings by construction of grade separation structures and necessary approaches or by relocation of roads or highways maintained by a municipality to provide access to existing grade separation structures.

(d) The Commissioner of Transportation, as said commissioner deems necessary, may acquire land or rights of ingress to and egress from land abutting any project which he or she undertakes pursuant to this section in the same manner and with like powers as authorized and exercised by said commissioner in acquiring land for state highway purposes.

(e) The Commissioner of Transportation, as said commissioner deems necessary, may issue an order to any utility, as defined in section 13a-98f, to readjust, relocate or remove its facility, at its own expense, from any structure or road abutting a structure in order to perform maintenance or repairs pursuant to this section and such utility shall readjust, relocate or remove its facility promptly in accordance with such order, except that the cost of readjusting, relocating, or removing any municipal utility shall be apportioned on the same basis as the cost of constructing such structure or road abutting such structure. The cost of readjusting, relocating or removing any public service facility which abuts or is within, on, over or under any state highway shall be apportioned in accordance with the provisions of section 13a-126.

(f) The Commissioner of Transportation may enter into an agreement with the authorized official or officials of a municipality for the maintenance and removal of snow and ice from a footpath or sidewalk on any structure provided for in subdivisions (1) and (2) of subsection (a) of this section.

(1949 Rev., S. 5496; 1953, S. 2611d; 1957, P.A. 433, S. 1; 1971, P.A. 775; P.A. 73-133, S. 1, 2; P.A. 75-381, S. 1, 2; P.A. 77-151; P.A. 85-540; P.A. 88-364, S. 24, 123; P.A. 94-188, S. 8; P.A. 03-115, S. 72; June Sp. Sess. P.A. 15-5, S. 162.)

History: 1971 act deleted requirement that railroad companies keep approaches to crossings repaired when such approaches are made with planked surfaces and that companies maintain and repair replacement structures for road overpasses and structures erected as a result of the elimination of grade crossings and provided for commissioner of transportation to expend up to $500,000 annually from the highway fund to reconstruct or replace any existing structure carrying state or town maintained road over a railroad which is deemed critical from a safety standpoint and to eliminate grade crossings; P.A. 73-133 deleted the $500,000 provided for in the previous amendment and substituted “the amount available from funds provided by specific appropriation”; P.A. 75-381 provided for Subsecs. (a), (b) and (c) from existing section, substituted “transportation fund” for “highway fund” and provided that any roadway construction in the approaches beyond that required to build the new structure to be paid for by town if work done by or approved by the town; P.A. 77-151 provided in Subsec. (a) for repair of structures by town, city or borough and for the purchasing of insurance (rider to existing policy) insuring against losses suffered during performance of such repairs in lieu of purchasing a separate policy; in 1981 Sec. 16-111 transferred to Sec. 13b-283; P.A. 85-540 took responsibility for the maintenance and repair of structures over tracks from railroad companies, required the state to maintain and repair any structure which spans a railroad and which supports a municipal road or which spans any rail right-of-way purchased by a state agency, required the commissioner of transportation to adopt regulations apportioning the cost of repair and maintenance among the state, municipality and owner of the structure, and allowed the commissioner to expend funds appropriated from state funds other than the transportation fund for the purposes of carrying out the provisions of Subsecs. (b) and (c); P.A. 88-364 made technical change in Subsec. (a); P.A. 94-188 amended Subsec. (a) to provide that regulations be adopted wherein costs would be apportioned “between” the state “and” the municipality, deleting the provision that costs would be apportioned “among” the state, the municipality and the railroad company, and added new Subsecs. (d) and (e); P.A. 03-115 amended Subsecs. (b) and (c) to make a technical change; June Sp. Sess. P.A. 15-5 added Subsec. (f) re agreement for maintenance of footpath or sidewalk and made technical and conforming changes, effective June 30, 2015.



Section 13b-284 - (Formerly Sec. 16-112). Reimbursement of towns and cities.

The amount assessed by any order of the Commissioner of Transportation, or the Superior Court upon appeal therefrom, against any town or city in this state, for the removal of a grade crossing in a highway which was in existence before the construction of the railroad, shall be reimbursed by the state to such town or city. Such town or city shall present its claim to the Comptroller, with proofs and certificates to his satisfaction from the commissioner; and the Comptroller shall thereupon draw his order on the Treasurer in favor of such town or city for the amount which he finds due on such claim.

(1949 Rev., S. 5497; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-112 transferred to Sec. 13b-284.



Section 13b-285 - (Formerly Sec. 16-113). Change of highway near railroad; petitions by municipality.

When a railroad has been laid out, located or constructed so near a highway as, in the opinion of the selectmen of any town, the mayor of any city or the warden of any borough within which such highway is situated, to endanger public travel, such selectmen, mayor or warden may bring a petition to the Commissioner of Transportation, setting forth the facts; and the commissioner, after reasonable notice to the railroad company to appear and be heard in relation thereto, shall, if public safety so requires and a change of the location of such highway is practicable, immediately order such company to make such change, in such manner as the commissioner may determine. The expense of such change, including the cost of fencing such relocated highway, shall, if such railroad has not been constructed at the time of bringing such petition, be paid by the company, but, if the railroad has been constructed at such time, one-half of such expense shall be paid by the company and one-half by such town, city or borough.

(1949 Rev., S. 5498; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 03-115, S. 73.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-113 transferred to Sec. 13b-285; P.A. 03-115 made technical changes.

See Sec. 13b-288 re inclusion of section's provisions as part of railroad company's charter.



Section 13b-286 - (Formerly Sec. 16-114). Change of highway; petition by railroad.

Section 13b-286 is repealed, effective October 1, 2002.

(1949 Rev., S. 5499; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 02-89, S. 90.)



Section 13b-287 - (Formerly Sec. 16-115). Land may be taken for changed location of highway.

Whenever the Commissioner of Transportation orders a change in the location of a highway under the provisions of section 13b-285 and the parties ordered by the commissioner to do the work cannot obtain the necessary land by agreement, the company, or the town, city or borough ordered to do the work, may take the land necessary for carrying out the orders of the commissioner.

(1949 Rev., S. 5500; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 18; P.A. 02-89, S. 20.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-115 transferred to Sec. 13b-287; (Revisor's note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made a technical change; P.A. 02-89 deleted reference to Sec. 13b-286, which section was repealed by the same public act.



Section 13b-288 - (Formerly Sec. 16-116). Statutes made part of charters.

The provisions of sections 13b-248, 13b-249, 13b-250, 13b-253, 13b-263, 13b-265, 13b-285 and 13b-289 shall be deemed a part of the charter of every company authorized to construct, own or operate any railroad within this state, and all powers and privileges conferred and all duties and obligations imposed upon such companies by said sections are conferred or imposed upon such companies in the same manner and to the same extent as if the provisions of said sections were parts of the charters of such companies.

(1949 Rev., S. 5501; P.A. 00-148, S. 39; P.A. 02-89, S. 21.)

History: In 1981 Sec. 16-116 transferred to Sec. 13b-288; P.A. 00-148 repealed Secs. 13b-247, 13b-256, 13b-258, 13b-259 and 13b-266 and, in so doing, specifically authorized deletion of references to said repealed sections in this section; P.A. 02-89 deleted references to Secs. 13b-206 and 13b-368, reflecting the repeal of said sections by the same public act.

See Sec. 13b-264 re consideration of provisions re branch lines as addition to and amendment of all railroad companies charters.



Section 13b-289 - (Formerly Sec. 16-117). Easements and private crossings may be condemned.

The owner of any private crossing at grade of the tracks of a railroad company, or of any right, title, interest, easement or privilege in land used by a company for railroad purposes, or any such company whose land is encumbered by any such private rights, may bring a written petition to the Commissioner of Transportation for the condemnation of such rights, alleging that public safety requires the elimination of such encumbrance. The commissioner shall thereupon appoint a time and place for hearing the petition, and shall give such notice thereof as he judges reasonable to the owner of such rights, to the company and to the owners of land adjoining the highway to be laid out as a substitute for such private crossing, as hereinafter provided, if any such highway is to be laid out. Upon the hearing of such petition, if public safety so requires, the commissioner shall authorize the company to condemn such private rights, and thereupon the company may proceed to condemn the same in the manner provided by law for the taking of lands by such companies. Upon the hearing of such petition, if the commissioner is of the opinion that public convenience and necessity require a highway on account of the elimination of such private rights in the land of the railroad company, he may lay out a highway sufficient to satisfy public convenience; but such highway shall not be laid out if the land of a private owner, with which the encumbrance is associated, is already connected with a public highway. If the commissioner orders a new highway, he shall assess the expense of making the same, including the damages to any person whose land is taken, proportionately, upon the person and parties especially benefited thereby, but at least one-half of such expense shall be paid by the company. The commissioner may order the elimination of any private crossing at grade by the substitution of an overhead or underneath crossing, in which case the expense of making such change, including land damages, shall be paid by the company.

(1949 Rev., S. 5502; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-117 transferred to Sec. 13b-289.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company's charter.

Annotations to former section 16-117:

Suit by company for injunction against removal of fence closing farm crossing, a sufficient suit under former provisions. 60 C. 200. Cited. 143 C. 109.



Section 13b-290 - (Formerly Sec. 16-118). Highway crossing discontinued.

When the use of a highway crossing over a railroad has been abandoned for fifteen years, such crossing shall be deemed discontinued.

(1949 Rev., S. 5503.)

History: In 1981 Sec. 16-118 transferred to Sec. 13b-290.



Section 13b-291 - (Formerly Sec. 16-119). Private crossing to be restored.

When a private crossing has been removed by a railroad company without the consent of the owner or owners, the company from whose tracks such crossing has been removed shall restore the same in good order upon the written request of the owner or owners, and, for failure so to do, such company shall forfeit five dollars per day to the person or persons owning or having a right to use such crossing, such forfeiture to begin thirty days from the date of such notice.

(1949 Rev., S. 5504.)

History: In 1981 Sec. 16-119 transferred to Sec. 13b-291.



Section 13b-292 - (Formerly Sec. 16-119a). Private crossings; protection requirements.

(a) For the purposes of this section, “private crossing” means any private way, private drive or any facility other than a public highway for the use of pedestrians, motor vehicles or other types of conveyances, which crosses at grade any railroad track. No private crossing shall be established, except that the Commissioner of Transportation may authorize the establishment of a private crossing if it is deemed necessary for the economic welfare of the community but only after imposing specific requirements for the protection of persons using the crossing. The cost of the protection requirements shall be borne by the party requesting such private crossing or the town, city or borough in which such crossing is located may, in its discretion, assume all or part of such cost. The provisions of this section shall not apply to a private crossing used by a railroad company in connection with its operation or for access to its facilities.

(b) Each town, city or borough shall erect and maintain traffic control devices within the limits of the railroad right-of-way at each private crossing, or each town, city or borough shall require the person, association or corporation that owns or has the right to use such crossing to erect and maintain such traffic control devices at each private crossing. Such order shall specify the time within which such protective measures shall be installed. Upon failure of a person, association or corporation to comply with an order issued pursuant to this subsection, the required installation shall be made by the authority issuing such order and the expense of such installation shall be a lien on premises owned by such person, association or corporation. If under the provisions of subsection (d) of this section the Commissioner of Transportation orders the erection of traffic control devices at a private crossing and the town, city or borough within which such crossing is located fails to erect or have erected such devices within the period prescribed in such order, the Commissioner of Transportation shall order the railroad to erect such devices and the expense of such erection shall be a lien on premises owned by the person, association or corporation that owns or has the right to use such crossing. If the Commissioner of Transportation prescribes traffic control measures in addition to traffic control devices, the town, city or borough shall invoke the provisions of this subsection for the purpose of complying with such order, and the cost of such compliance shall be borne by the property owner.

(c) The town, city or borough within which any private way leads to a private crossing from a town, city or borough highway, and the Commissioner of Transportation, in the case of any private way which leads to a private crossing from a state highway, shall erect and maintain at the entrance to such private way a suitable sign warning of the railroad grade crossing.

(d) The Commissioner of Transportation shall give notice of the commissioner's intent to (1) prescribe or order traffic control devices or traffic control measures under subsection (a) or (b) of this section; (2) afford any person an opportunity to present evidence on the impact; (3) render findings of fact; and (4) issue a decision before prescribing the nature of traffic control devices and traffic control measures to be erected at each private crossing and at approaches to such private crossings. The commissioner's decision shall not constitute a final decision in a contested case and shall not be subject to appeal under section 4-183.

(e) The Commissioner of Transportation shall make all necessary orders for the closing of any private crossing if the commissioner finds that the necessity for such crossing has ceased or that such private crossing constitutes a hazard to public safety. The commissioner shall (1) give notice of intent to issue such orders; (2) afford any person an opportunity to present evidence on the impact of such orders; (3) render findings of fact; and (4) issue a decision before making all necessary orders for the permanent closing of any private crossing if the commissioner finds that the necessity for such crossing has ceased or that such private crossing constitutes a hazard to public safety. The commissioner's decision shall not constitute a final decision in a contested case and shall not be subject to appeal under section 4-183. The commissioner may order the consolidation into one crossing of two or more private crossings located in close proximity to each other.

(f) The provisions of section 13b-281 shall apply to private crossings.

(g) Representatives of towns, cities, boroughs, railroads and state agencies may enter private ways, drives or other facilities to the extent required to perform their duties pursuant to this section.

(h) Any person who fails to comply with traffic control measures or traffic control devices installed pursuant to this section shall be fined not more than one hundred dollars.

(1961, P.A. 513; 1969, P.A. 768, S. 222; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 03-115, S. 74; P.A. 12-132, S. 12.)

History: 1969 act substituted in Subsec. (c) “commissioner of transportation” for “state highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” where appearing and “commissioner” for “authority” in Subsec. (e), effective January 1, 1979; in 1981 Sec. 16-119a transferred to Sec. 13b-292; P.A. 03-115 made technical changes in Subsecs. (a), (b), (d), (e) and (g); P.A. 12-132 amended Subsec. (a) by replacing “meeting such” with “the” re cost of protection requirements, amended Subsec. (b) by deleting provisions re State Traffic Commission, replacing “within one hundred eighty days of such order” with “within the period prescribed in such order”, deleting provisions re costs borne by the town, city or borough, the state and the railroad, and making conforming changes, amended Subsec. (d) by deleting provision re State Traffic Commission and adding provisions re notice of commissioner's intent to take actions set forth in Subdivs. (1) to (4) and re commissioner's decision not to constitute a contested case final decision, amended Subsec. (e) by adding Subdivs. (1) to (4) re commissioner's duties with respect to closing orders and adding provision re commissioner's decision not to constitute a contested case final decision, and amended Subsec. (h) by adding “or traffic control devices”, effective July 1, 2012.

Annotations to former section 16-119a:

Test under section is whether in fact at the time of examination the road is other than a public highway; regardless of its early history, the record supports the conclusion the road in dispute is now a public highway. 154 C. 674.

Subsec. (b):

Municipality not liable to individual for failure to maintain traffic control device. 25 CS 124.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-292a - Private rail crossing providing highway access to single-family dwellings. Owner responsibilities.

Notwithstanding any provision of the general statutes or any decision of a prior administrative proceeding, any private at-grade rail crossing that has provided highway access, for not less than twenty years to at least two single-family dwellings that do not have direct highway access, may provide such access to not more than three additional single-family dwellings that do not have direct highway access, provided the owners of all properties provided access by such private rail crossing shall be responsible for any rail crossing surface maintenance and repair, removal of any obstruction of view to the portion of the tracks crossing at-grade, including, but not limited to, any tree or shrub removal or trimming, and the maintenance and repair of existing passive rail traffic control measures, including signage.

(P.A. 13-277, S. 63.)

History: P.A. 13-277 effective July 1, 2013.



Section 13b-293 - (Formerly Sec. 16-120). Maintenance of changed highway.

When the Commissioner of Transportation, in accepting the layout of any railroad company, has in such acceptance provided that portions of such railroad shall not be constructed until certain highways have been relocated or changed by such company, and the obligation of repairing or maintaining the whole or any part of such highways is imposed upon any person or corporation other than the town, city or borough within which such highway may be located, such provision shall be binding upon the company and it shall maintain and repair such highway in the same manner and to the same extent that such other person or corporation was bound to repair and maintain the same before such relocation or change. Any such company may use the material and abutments of any existing bridge in the old highway in the construction of a bridge in the substituted highway and shall provide suitable temporary accommodations for public travel over the old highway until the new highway is completed and shall be solely responsible for injuries resulting from its negligence in the matter of such temporary accommodations. The selectmen of any such town may discontinue such parts of the old highway as in their judgment are not of public convenience and necessity.

(1949 Rev., S. 5505; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 19.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-120 transferred to Sec. 13b-293; (Revisor's note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 deleted provision which had authorized the taking of land as provided in Sec. 13b-256.

Annotation to former section 16-120:

When the jurisdiction of railroad commissioners and municipal authorities conflict, the commissioners prevail. 66 C. 222.



Section 13b-294 - (Formerly Sec. 16-121). Guards for rails at crossings.

When any railroad is crossed by a highway at the same level, the company operating such railroad shall, at its own expense, so guard its rails by plank or otherwise as to secure a safe and easy passage across its road. If the selectmen of any town, the mayor of any city or the warden of any borough represents in writing to the Commissioner of Transportation that a company has failed to comply with the requirements of this section in regard to any highway within such town, city or borough, said commissioner shall examine such crossing and make such order as he deems necessary to carry out the provisions of this section.

(1949 Rev., S. 5506; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-121 transferred to Sec. 13b-294.

Annotation to former section 16-121:

City has no power to repair crossing neglected by railroad; remedy is through commissioners. 70 C. 397.



Section 13b-295 - (Formerly Sec. 16-122). Overhead bridge guards. Penalty.

Each railroad company shall, if required by the Commissioner of Transportation, erect and thereafter maintain suitable bridge guards at each bridge over its railroad when the overhead structure is less than eighteen feet in height above the track. Such bridge guards shall be approved by the commissioner and be erected and adjusted to his satisfaction. Any company failing to comply with the provisions of this section shall forfeit fifty dollars to the state for each month of continuance in such failure.

(1949 Rev., S. 5507; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-122 transferred to Sec. 13b-295.



Section 13b-296 - (Formerly Sec. 16-123). Guard rails on bridges. Penalty.

When the Commissioner of Transportation deems it necessary for the safety of persons traveling upon any railroad in this state that guard rails or any other appliances to secure safety should be placed upon any bridge used by the company operating such railroad, the commissioner may order such company to place such guards upon such bridge as he deems necessary. Any such company which fails to comply with such order shall forfeit to the state twenty-five dollars for each day of such failure.

(1949 Rev., S. 5508; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-123 transferred to Sec. 13b-296.



Section 13b-297 - (Formerly Sec. 16-124). Footways on railroad bridges.

When, in the opinion of the selectmen of any town or of the common council of any city, a footway upon the line of any railroad bridge or causeway within the limits of such town or city would be of public convenience and the railroad company owning such bridge or causeway does not consent thereto, such selectmen or common council may call out the Commissioner of Transportation, who, after due notice to such company, shall inquire into the facts, at the expense of such town or city. If the commissioner finds that a footway along such bridge or causeway would be of public convenience, he shall authorize such town or city to construct or maintain the same at its own expense and to attach the same for support to such bridge or causeway. Such footway shall be constructed entirely outside of the bridge or causeway to which it is attached and so constructed, maintained and used as not to interfere with the use of such bridge or causeway.

(1949 Rev., S. 5509; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-124 transferred to Sec. 13b-297.



Section 13b-298 - (Formerly Sec. 16-125). Cattle guards.

Each railroad company shall construct suitable cattle guards and fences at all railroad crossings of passways or highways to prevent cattle from passing upon its railroad, except when the Commissioner of Transportation deems it unnecessary.

(1949 Rev., S. 5510; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-125 transferred to Sec. 13b-298.

Annotation to former section 16-125:

Section operates as an amendment to all railroad company charters. 27 C. 479.



Section 13b-299 - (Formerly Sec. 16-126). Fences.

Each company shall erect and maintain fences, on the sides of the railroads operated by it, at such places and within such times as the Commissioner of Transportation directs.

(1949 Rev., S. 5511; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-126 transferred to Sec. 13b-299.

Annotations to former section 16-126:

Where act authorizing commissioners' order to fence was repealed, order became void and was not revived by reenactment of same statute. 49 C. 139. When fences were to be erected where ordered by commissioners, company was not obliged to fence until order was made. 50 C. 128. Where there were repeated grants of power, and company acted under last, it was held subject to obligation to fence, which did not apply to companies incorporated under earlier grants. 51 C. 403. Unless required by special statute, company is not bound to maintain such fences as will keep boys off the track. 53 C. 473. Company not required to maintain fence between its tracks and those of another company. 57 C. 442. Meaning of word “constructed”. 87 C. 57.



Section 13b-300 - (Formerly Sec. 16-127). Order for fencing.

The Commissioner of Transportation shall make a special investigation as to the condition of the fences on the line of any railroad, when so requested in writing, and, if the commissioner deems it necessary, shall issue an order directing the company operating such railroad to erect or repair such fences. Such order shall specify the place or places at which, the manner in which and the time within which the fences are to be erected or repaired and shall be served upon the company. Such service may be made by mailing a registered or certified letter addressed to the secretary of the company.

(1949 Rev., S. 5512; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 96-180, S. 35, 166; P.A. 03-115, S. 75.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-127 transferred to Sec. 13b-300; P.A. 96-180 made a technical change, effective June 3, 1996; P.A. 03-115 made technical changes.



Section 13b-301 - (Formerly Sec. 16-128). Penalty. Damage.

If any railroad company neglects to comply with any such order, it shall forfeit to the state one hundred dollars for each month of such neglect. Any person who, without neglect on his part, suffers damage by reason of the neglect of any company to erect or maintain fences as required by law may recover such damage from such company.

(1949 Rev., S. 5513.)

History: In 1981 Sec. 16-128 transferred to Sec. 13b-301.

Annotation to former section 16-128:

Section should receive a reasonable rather than a literal construction. 57 C. 444.



Section 13b-302 - (Formerly Sec. 16-129). When adjoining owner neglects duty to erect or maintain fence.

When it is the duty of the owner of land adjoining any railroad to erect or maintain a fence between such land and such railroad and such owner has neglected to erect or maintain such fence and it has been erected or maintained by the railroad company in conformity to the order of the Commissioner of Transportation, such company may collect the cost of erecting and maintaining such fence from such owner. Such cost shall be a lien in favor of such company on such land, and such lien shall take precedence over any other lien or encumbrance on such land and may be foreclosed in the same manner as a mortgage lien, but shall not continue in force unless such company, within sixty days after the completion of such fence, files a certificate with the town clerk of the town in which such land is situated, describing such land and specifying the amount claimed as a lien on such land and the dates of the commencement and completion of such fence, which certificate shall be recorded by such clerk on the land records of such town.

(1949 Rev., S. 5514; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 03-115, S. 76.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-129 transferred to Sec. 13b-302; P.A. 03-115 made technical changes.



Section 13b-303 - (Formerly Sec. 16-130). Fences affected by contract.

When by contract neither the owner of such land nor the railroad company can oblige the other to erect or maintain the fence, or such owner or his grantor has agreed not to require the railroad company to erect or maintain such fence, and such fence has been so erected or maintained by the company by order of the Commissioner of Transportation, such company may collect from such owner one-half of the cost of erecting and maintaining such fence, which amount shall be a lien on such land as provided in section 13b-302.

(1949 Rev., S. 5515; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-130 transferred to Sec. 13b-303.



Section 13b-304 - (Formerly Sec. 16-131). Roads operated by trustees.

When any railroad is operated by a trustee or receiver, the duties and liabilities imposed and the rights conferred by sections 13b-299 to 13b-303, inclusive, upon companies are imposed and conferred upon such trustee or receiver. Each order of the Commissioner of Transportation upon such trustee or receiver shall be served by some indifferent person, by leaving a true and attested copy of such order, with or at the usual place of abode of such trustee or receiver, within six days of the date thereof.

(1949 Rev., S. 5516; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-131 transferred to Sec. 13b-304.



Section 13b-305 - (Formerly Sec. 16-132). Complaint by state's attorney for neglect of highway.

When any railroad company neglects to construct any highway or bridge which it is its duty to construct, or to keep in repair any bridge, embankment, filling or abutment which it is its duty to maintain, the state's attorney in any judicial district in which the whole or any part of such highway, bridge, embankment, filling or abutment is situated shall make complaint thereof to the superior court for such judicial district, and further proceedings shall thereupon be taken against such company, similar to those required against a town neglecting to construct a road laid out by the Superior Court or to keep in repair a road within its limits which it is its duty to construct or keep in repair.

(1949 Rev., S. 5517; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county” where appearing; in 1981 Sec. 16-132 transferred to Sec. 13b-305.

See Sec. 13a-69 re proceedings when towns disobey court order to construct or alter a highway.



Section 13b-306 - (Formerly Sec. 16-133). Property needed for changing road or bridge.

Section 13b-306 is repealed, effective October 1, 2000.

(1949 Rev., S. 5518; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39.)



Section 13b-307 - (Formerly Sec. 16-134). Change of location of canals or watercourses.

Section 13b-307 is repealed, effective October 1, 2002.

(1949 Rev., S. 5519; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 21; S.A. 02-12, S. 1.)



Section 13b-308 - (Formerly Sec. 16-135). Commercial sidetracks or branch line tracks at grade.

The Commissioner of Transportation, on the application in writing of the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough, may make all necessary orders concerning the laying of any commercial or industrial sidetrack or sidetracks, or branch line tracks used only for freight traffic, at grade, upon or across any highway within the limits of such town, city or borough and may also make all necessary orders concerning the laying of any highway, at grade, upon or across any commercial or industrial sidetrack or sidetracks, or branch line tracks used only for freight traffic, within the limits of such town, city or borough.

(1949 Rev., S. 5520; 1957, P.A. 564, S. 1; 1959, P.A. 22, S. 1; 1969, P.A. 768, S. 223; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 570, 571, 610.)

History: 1959 act added branch line tracks used for freight traffic; 1969 act substituted “commissioner of transportation” for “highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and deleted “commissioner of transportation” from officials authorized to make application, effective January 1, 1979; in 1981 Sec. 16-135 transferred to Sec. 13b-308.

Annotations to former section 16-135:

Cited. 103 C. 206. Commission specifically authorized to permit laying of sidetracks at grade; history discussed. 143 C. 109.



Section 13b-309 - (Formerly Sec. 16-136). Abandonment of station.

No company shall abandon any station on its railroad, after the same has been established for one year, except with the approval of the Commissioner of Transportation, given after a public hearing, notice of which shall be posted conspicuously in such station for one month previous to the hearing. The commissioner, upon petition of not fewer than twenty-five affected persons, shall hold his hearing at such station.

(1949 Rev., S. 5521; 1961, P.A. 35; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1961 act removed requirement that hearing be held at station except on petition of not fewer than twenty-five affected persons; P.A. 75-486 substituted “public utilities control authority” and “authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-136 transferred to Sec. 13b-309.

Annotations to former section 16-136:

Place where trains stopped for passengers and mail, but where no tickets were sold, held to be a station. 37 C. 153. Commissioners' order for discontinuing station held void because conditional. 41 C. 356. Order for discontinuing old station on erection of new valid. 42 C. 56; 104 U.S. 1. Statute requiring trains to stop at a given station upheld. 43 C. 351. Law is valid. 104 U.S. 1.



Section 13b-310 - (Formerly Sec. 16-137). Change of station when line is moved.

Whenever any company changes the location of the track of any railroad owned or leased by such company, for the purpose of improving the line of the railroad, and desires to abandon the former line and there is a railroad station upon the line which it is proposed to abandon, such company may apply in writing to the Commissioner of Transportation for authority to abandon the use of such station, after a new station has been provided at some convenient point upon the new line of such railroad. Whenever such application is made, the commissioner shall fix a time and place for a hearing and shall give notice of the same by causing to be posted at least thirty days before the time of such hearing, in the railroad station which it is proposed to abandon, a copy of such application and order of notice and may, upon such hearing, fix the location of a new station upon the new line. When such new station has been constructed and opened for the use of the public, such company may abandon the old station.

(1949 Rev., S. 5522; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” or “authority” for “commission”, i.e. public utilities commission, where appearing, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “the commissioner” for “the authority”, effective January 1, 1979; in 1981 Sec. 16-137 transferred to Sec. 13b-310.



Section 13b-311 - (Formerly Sec. 16-138). Rebuilding or repairing of station.

Whenever any freight or passenger station on any railroad is destroyed or rendered unfit for use, the company owning such station shall rebuild or repair the same within a reasonable time unless excused by the Commissioner of Transportation. If such company neglects so to do, the commissioner shall make such order regarding such rebuilding or repairing as he deems equitable, and such order may be enforced by mandamus brought in the name of the state.

(1949 Rev., S. 5523; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-138 transferred to Sec. 13b-311.



Section 13b-312 - Owner of station to comply with structural guidelines and standards.

Any person, firm or corporation owning a railroad station in use as such in this state shall comply with all structural guidelines and standards for railroad stations, established by the Department of Transportation, concerned with, but not limited to, the health, safety and security of all individuals using such stations.

(P.A. 79-164; P.A. 03-115, S. 77; 03-278, S. 35.)

History: P.A. 03-115, effective October 1, 2003, and P.A. 03-278, effective July 9, 2003, made identical technical change.



Section 13b-313 - (Formerly Sec. 16-139). Petition to stop trains.

Section 13b-313 is repealed, effective October 1, 2002.

(1949 Rev., S. 5524; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; S.A. 02-12, S. 1.)



Section 13b-314 - (Formerly Sec. 16-139a). Maintenance of station by municipality.

Any town, city or borough may, by ordinance, provide for the maintenance of any railroad passenger station building and grounds within its limits, or may do so indirectly, by paying the railroad to do such maintenance work, and may make appropriations for such purposes.

(1963, P.A. 464.)

History: In 1981 Sec. 16-139a transferred to Sec. 13b-314.



Section 13b-315 - Enforcement of statutory provisions and orders of commissioner.

On application of the Commissioner of Transportation or of the Attorney General, the superior court for the judicial district of Hartford may enforce, by appropriate decree or process, any provision of this chapter and chapters 245 and 245b or any valid order of the Commissioner of Transportation pursuant to these chapters.

(P.A. 81-435, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.






Chapter 245b - Railroad Operations

Section 13b-324 - (Formerly Sec. 16-140). Compliance with orders re operation of trains. Accident notification requirements.

(a) The Commissioner of Transportation shall investigate the operating and manning of passenger and freight trains and make such orders, regulations or recommendations as, upon investigation, the commissioner deems necessary for the safety and protection of the public or of the employees of any railroad company operating such trains. Any railroad company that fails to comply with any valid order of the commissioner shall be fined not more that one thousand dollars for each offense and be liable in double damages for any resulting injury or damages to any person.

(b) In the event of an accident involving personal injury or affecting the public safety occurring on any of its property or involving any of its equipment, a railroad company shall notify the commissioner as soon as possible after the accident. Any notice given orally shall be confirmed in writing within five days. Any railroad company that fails to comply with this subsection shall be fined not more than five hundred dollars for each offense.

(1949 Rev., S. 5525; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 81-435, S. 2.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-140 transferred to Sec. 13b-324; P.A. 81-435 imposed penalties for failure to comply with any valid order of the commissioner and added Subsec. (b) imposing notification requirements in case of an accident.



Section 13b-325 - (Formerly Sec. 16-141). Operation of motor buses.

Any railroad company operating a railroad in the state may apply to the Department of Transportation for certificates of public convenience and necessity pursuant to the provisions of chapter 244 and, subject to the provisions thereof, so far as the same may be applicable, may acquire, own and operate motor vehicles for the purpose of carrying passengers for hire upon the highways of the state at a fixed individual or per capita fare and for the purpose of transporting property for hire upon such highways.

(1949 Rev., S. 5526; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 571, 610; P.A. 79-610, S. 40, 47.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “division of public utility control within the department of business regulation” for “public utilities control authority”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for “division of public utility control within the department of business regulation”; in 1981 Sec. 16-141 transferred to Sec. 13b-325.



Section 13b-326 to 13b-328 - (Formerly Secs. 16-142 to 16-144). Operation: Of gasoline cars; by electricity; of aircraft.

Sections 13b-326 to 13b-328, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5527–5529; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; S.A. 02-12, S. 1.)



Section 13b-329 - (Formerly Sec. 16-145). Audible signals; distance from grade crossing when sounding is to commence; maximum decibel level regulations.

(a) Each engine used upon a railroad shall be supplied with an audible signal of sufficient amplification for existing circumstances, which audible signal shall be so attached to such engine as to be conveniently accessible to the engineer and in good order for use. Except where a wayside horn has been installed pursuant to subsection (b) of this section, each person controlling the motions of an engine on a railroad shall commence sounding the audible signal when such engine is approaching and is within eighty rods of the place where such railroad crosses any highway at grade and shall keep such audible signal occasionally sounding until such engine has crossed such highway, provided when it appears to the Commissioner of Transportation upon the written complaint of an elected official of any town, city or borough wherein such crossing at grade is located that public safety requires the commencing of the sounding of the audible signal at a distance greater or lesser than eighty rods from such crossing at grade, the Commissioner of Transportation shall make such order in relation thereto as he deems advisable, provided in no event shall said Commissioner of Transportation order the sounding of any audible signal to commence at a distance of less than twenty-seven rods from any crossing at grade. The company in whose service such person may be shall pay all damages which may accrue to any person in consequence of any omission to comply with any provision of this subsection; and no railroad company shall knowingly employ an engineer who has been twice convicted of violating any provision of this subsection.

(b) A wayside horn may be used in lieu of a horn attached to an engine at any highway-rail grade crossing equipped with an active warning system consisting of, at a minimum, flashing lights and gates. Such wayside horn shall (1) conform to the federal requirements for wayside horn use, and (2) sound at a minimum of twenty-nine seconds prior to the train's arrival at the crossing, while the lead locomotive is traveling across the crossing and occasionally thereafter until such engine has crossed such highway. Any entity installing a wayside horn shall comply with the federal requirements for written notice set forth in 49 CFR 222. For the purposes of this section, “wayside horn” has the same meaning as provided in 49 CFR 222.9, as amended from time to time.

(c) The Commissioner of Transportation, with the advice of the Commissioner of Energy and Environmental Protection, may establish by regulation the maximum decibel levels which may be emitted by any audible signal attached to a train engine, provided such maximum decibel level shall not be less than eighty-seven decibels.

(d) Any railroad company operating any train engine which is equipped with an audible signal which produces noise emissions in excess of the maximum decibel levels allowed for such devices as established by said Commissioner of Transportation is in violation of this section.

(1949 Rev., S. 5530; 1957, P.A. 382; P.A. 77-175; 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-59, S. 1, 2; P.A. 11-80, S. 1; P.A. 14-199, S. 17.)

History: P.A. 77-175 provided for sounding of bell or whistle at greater distance then already established where public safety requires and also provided for a minimum distance and provided that the public utilities control authority with advice of commissioners of environmental protection and transportation may establish maximum decibel levels for noise emitting devices and set a minimum level of eighty-seven decibels and that company's failing to comply with levels once established, shall be in violation of the section; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 79-59 deleted references to bells and whistles and substituted therefor, “audible signal” and deleted provision for air whistle in lieu of steam whistle; in 1981 Sec. 16-145 transferred to Sec. 13b-329; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 14-199 amended Subsec. (a) by adding provision re exception for wayside horn, added new Subsec. (b) re requirements for use of wayside horn in lieu of horn attached to engine and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), effective June 12, 2014.

Annotations to former section 16-145:

Company owes only ordinary care to persons on highway near railroad. 56 C. 457. Engineer is not usually required to sound both whistle and bell, but must use both if circumstances require. 59 C. 369. Engineer's acts to be judged by circumstances as they appeared to him at the time. 60 C. 299. If engineer complies with statute as to signals, he fulfills his whole duty, in the absence of special circumstances. 72 C. 212. Failure to give warnings as negligence. 82 C. 144. Statute is for protection of users of highway crossings. 127 C. 331. Applies only to grade crossings over highways which are public ways. 136 C. 670. Reversible error for court to fail to refer to conflict in evidence as to whether crossing was a highway or private way crossing. 137 C. 353.

Cited. 15 CS 109; 21 CS 282.



Section 13b-330 - (Formerly Sec. 16-146). Warning device on gasoline motor car.

Any railroad company operating a gasoline motor car upon its railroad shall use on such car such device or devices, for giving warning of the approach of such car to crossings of such railroad by highways, as are approved by the Commissioner of Transportation, and the use of such device or devices on such cars shall be construed to be a compliance with the requirements of section 13b-329.

(1949 Rev., S. 5531; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-146 transferred to Sec. 13b-330.



Section 13b-331 - (Formerly Sec. 16-147). Engineers to have copies of law and be sworn.

No company shall permit any person to drive an engine upon a railroad operated by it, unless he has first received a printed copy of section 13b-329 and of this section and has made oath that he will faithfully comply with their provisions.

(1949 Rev., S. 5532.)

History: In 1981 Sec. 16-147 transferred to Sec. 13b-331.



Section 13b-332 - (Formerly Sec. 16-148). Assistant engineer or fireman may signal.

Each engineer in charge of an engine may direct and authorize any fireman or assistant engineer, who is under his authority at the time, to perform the duties imposed upon him as such engineer by section 13b-329, but nothing in this section shall relieve the engineer from any liability or responsibility.

(1949 Rev., S. 5533.)

History: In 1981 Sec. 16-148 transferred to Sec. 13b-332.

Annotation to former section 16-148:

Cited. 15 CS 109.



Section 13b-333 - (Formerly Sec. 16-149). Signal at crossing not at grade.

Section 13b-333 is repealed, effective October 1, 2002.

(1949 Rev., S. 5534; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; S.A. 02-12, S. 1.)



Section 13b-334 - (Formerly Sec. 16-150). Commissioner of Transportation may regulate signals.

When the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough bring their petition in writing to the Commissioner of Transportation, representing that the public interest requires that the blowing of the engine whistle at certain points within the limits of such town, city or borough shall be dispensed with, the commissioner shall appoint a time and place for hearing such petition and shall give reasonable notice thereof to the petitioners and the company operating such railroad. If, after such hearing, the commissioner is of the opinion that the sounding of the whistle can be safely dispensed with, he shall direct such company to omit such signal and require any other signal in lieu thereof which he judges best. The commissioner may, at any time, modify or annul any such order.

(1949 Rev., S. 5535; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, where first appearing and “authority” for “commission” where appearing subsequently, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-150 transferred to Sec. 13b-334.

Annotation to former section 16-150:

Railroad stationing flagman at crossing on order of commissioners ordinarily performs its full duty in protecting travelers. 90 C. 52.



Section 13b-335 - (Formerly Sec. 16-151). Change of signals.

Section 13b-335 is repealed, effective October 1, 2002.

(1949 Rev., S. 5536; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; S.A. 02-12, S. 1.)



Section 13b-336 - (Formerly Sec. 16-152). Lights on track motor cars.

Each person, firm or corporation operating or controlling any railroad running through or within the state shall equip each of its track motor cars, used during the period from thirty minutes before sunset to thirty minutes after sunrise, with an electric headlight of such construction and with sufficient candlepower to render plainly visible, at a distance of not less than three hundred feet in advance of such track motor car, any track obstruction, landmark, warning sign or grade crossing, and shall equip such track motor car with a red rear electric light of such construction and with sufficient candlepower as to be plainly visible at a distance of three hundred feet. Any person, firm or corporation operating or controlling any railroad running through or within this state using or permitting to be used on its lines in this state a track motor car in violation of the provisions of this section shall be fined one hundred dollars for each violation.

(1951, S. 2612d.)

History: In 1981 Sec. 16-152 transferred to Sec. 13b-336.



Section 13b-337 - (Formerly Sec. 16-153). Windshields and tops on track motor cars.

(a) Each person, firm or corporation operating or controlling any railroad running through or within this state shall equip each of its track motor cars with (1) a windshield and a device for cleaning rain, snow and other moisture from such windshield, which device shall be maintained in good order and so constructed as to be controlled or operated by the operator of such track motor car, and (2) a canopy or top of such construction as to adequately protect the occupants thereof from the rays of the sun, rain, snow or other inclement weather.

(b) Any person, firm or corporation operating or controlling any railroad running through or within this state using or permitting to be used on its lines in this state a track motor car in violation of the provisions of subsection (a) of this section shall be fined one hundred dollars for each violation.

(1951, S. 2613d; P.A. 03-115, S. 78.)

History: In 1981 Sec. 16-153 transferred to Sec. 13b-337; P.A. 03-115 divided existing provisions into Subsecs. (a) and (b) and made technical changes.



Section 13b-338 - (Formerly Sec. 16-154). Obstruction of streets by railroad cars.

No railroad corporation or receiver or assignee thereof, or its or his servant or agent, shall wilfully or negligently obstruct or unnecessarily and unreasonably use or occupy any highway or street, or shall in any case obstruct, use or occupy a highway or street with cars or engines for more than five minutes at one time. Any railroad corporation, or receiver or assignee thereof, violating any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 2164.)

History: In 1981 Sec. 16-154 transferred to Sec. 13b-338.

Annotation to former section 16-154:

Former statute upheld and applied. 82 C. 1.



Section 13b-339 - (Formerly Sec. 16-155). Obstruction of highway at crossing.

Any person traveling upon any public highway, which is crossed by the tracks of any railroad company, who is obstructed or prevented from crossing such tracks for a longer time than five minutes, by reason of any train, car or locomotive using or occupying such highway, or by any gate, may recover twenty-five dollars and costs from the corporation or person owning or operating such railroad, provided suit shall be brought within thirty days from the date of such obstruction. The person first filing notice with the Commissioner of Transportation of intention to bring suit under the provisions of this section shall be entitled to the only recovery for any such obstruction.

(1949 Rev., S. 5537; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-155 transferred to Sec. Sec. 13b-339.

Annotation to former section 16-155:

Cited. 136 C. 683.



Section 13b-340 - (Formerly Sec. 16-156). Use of highway for switching.

The Commissioner of Transportation may forbid any railroad company to use for switching purposes or standing trains such portion of its tracks upon or across any highway as in his opinion public convenience requires should not be so used; and he may limit the number of tracks which a company may lay upon or across a highway for side tracks or switching purposes, and may order any such company to remove such of the side tracks or switching tracks upon or across any highway as the commissioner deems public convenience or safety requires should be removed.

(1949 Rev., S. 5538; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where next appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-156 transferred to Sec. 13b-340.

Annotation to former section 16-156:

Origin and purpose of section. 82 C. 3.



Section 13b-341 - (Formerly Sec. 16-157). Use for switching regulated on petition.

The Commissioner of Transportation, when requested in writing by the selectmen of any town, the mayor of any city or the warden of any borough to forbid the use for switching purposes of the tracks of any company where the same cross any highway within such town, city or borough, shall visit such crossing, first giving reasonable notice to the authorities making such request and to such company, and, if he finds that public convenience requires, shall order the company operating such railroad not to use the same, or such part thereof as may be specified in such order, for switching purposes, and may make any order regulating such switching that he deems advisable; and, upon like application and notice, shall make such orders in regard to the laying of side tracks or tracks for switching purposes upon or across such highways, or for the removal of such tracks already laid, as he deems advisable. The commissioner may change any such order, after giving such town, city or borough and such company an opportunity to be heard.

(1949 Rev., S. 5539; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where next appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-157 transferred to Sec. 13b-341.

Annotation to former section 16-157:

Purpose and effect of section. 84 C. 581.



Section 13b-342 - (Formerly Sec. 16-158). General orders regarding crossings. Forfeiture.

The Commissioner of Transportation may make orders for the regulation of the speed at which locomotives and cars shall cross highways and generally may make all orders which he deems necessary to prevent inconvenience to the public relating to the crossing or obstruction of highways by locomotives and cars. Any company which violates any such order shall forfeit to the state fifty dollars for each day of such violation.

(1949 Rev., S. 5540; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-158 transferred to Sec. 13b-342.

See Sec. 13b-348 re regulation of trains' speed in cities and boroughs.

Annotations to former section 16-158:

In absence of order, whether speed is excessive is question of fact. 81 C. 609; 82 C. 3; 83 C. 323. Cited. 122 C. 293; 136 C. 683.

Cited. 15 CS 109.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-343 - (Formerly Sec. 16-159). Gates, flagmen and signals at grade crossings. Forfeiture. Notice and hearing re reactivation of railroad line.

The Commissioner of Transportation, when requested in writing by the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough to order gates, a flagman or electric signals or other signal device to be installed and maintained at any railroad crossing where a railroad crosses a public highway at grade within such town, city or borough, shall hold a hearing thereon or may, of his own motion, hold such hearing, first giving the town, city or borough wherein the crossing is located, and the company operating the railroad, reasonable notice thereof. If the commissioner upon such hearing finds that public safety requires it, the commissioner shall order such company to install and maintain, at such crossing, gates, a flagman or such electric signals or other signal device as may be approved by the commissioner, or to do any other act deemed necessary for the protection of the public. The commissioner may rescind, alter or amend any such order, whenever the commissioner deems it necessary, upon first giving the municipality wherein the crossing is located and the railroad company an opportunity to be heard thereon. If any such company fails to comply with any order of the commissioner made pursuant to this section, it shall forfeit to the state fifty dollars for each day of such failure. The commissioner shall notify state and municipal elected officials of affected towns of the reactivation of any railroad line not later than forty-five days from notification to the Department of Transportation, by the railroad, of such reactivation. The commissioner, or the commissioner's designee, shall determine if a public hearing on the safety of rail crossings is required on the reactivated railroad line, provided, if a state or municipal official requests a public hearing, the commissioner shall hold a public hearing. Any such hearing shall be scheduled not later than ninety days prior to the reactivation of such railroad line. Any comments or recommendations on railroad safety that are provided to the public hearing officer during the public hearing shall be reviewed and incorporated, as deemed appropriate by the commissioner, to address concerns raised at the hearing.

(1949 Rev., S. 5541; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 07-232, S. 45.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where appearing thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-159 transferred to Sec. 13b-343; P.A. 07-232 added provisions re notice and hearing prior to reactivation of a railroad line.

Annotations to former section 16-159:

Requirements of commission are not exhaustive; railroad may be negligent in not providing other safeguards. 102 C. 750; 103 C. 508; but see 90 C. 56; 81 C. 609. Cited. 136 C. 683.

Cited. 15 CS 109.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-344 - (Formerly Sec. 16-160). Signs at grade crossings. Notification of locations of railroad crossings. Local police or firemen to direct traffic at crossings with malfunctioning gates or signals.

(a) Each town, city or borough shall place, inspect and maintain warning signs and pavement markings consisting of stop lines and advance warning markings on each highway approaching a crossing at grade of such highway and the tracks of any railroad within the respective limits of such town, city or borough. Such signs shall be furnished by the railroad company crossing such highway. Such signs and pavement markings shall conform with the Federal Highway Administration's Manual on Uniform Traffic Control Devices and shall be placed in a manner that conforms with said manual. If in the case of any such crossing it appears that the placing of the signs prescribed by this section is impracticable or unnecessary, the Commissioner of Transportation may release such municipality from the obligation of placing and maintaining such signs on the highway near such crossing. The Department of Transportation shall annually notify in writing the appropriate town, city or borough of the location of all railroad crossings within the respective limits of such town, city or borough and the obligations of such town, city or borough under the provisions of this subsection.

(b) Each town, city or borough, upon receipt of a report of a malfunctioning grade crossing gate or signal shall dispatch local police or firemen to the crossing who shall, upon consultation with the railroad company crossing such highway, either direct traffic across the crossing or to an alternate route until such time as the railroad company crossing such highway repairs the gate or signal or assumes responsibility for directing traffic.

(1949 Rev., S. 5542; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 90-329, S. 1; P.A. 00-148, S. 12, 41; P.A. 08-101, S. 3.)

History: P.A. 75-486 substituted public utilities control “authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “authority”, effective January 1, 1979; in 1981 Sec. 16-160 transferred to Sec. 13b-344; P.A. 90-329 added a new Subsec. (b) requiring local police or firemen to direct traffic at crossings at grade with malfunctioning gates or signals; P.A. 00-148 amended Subsec. (a) by requiring the inspection of warning signs and the placement, inspection and maintenance of certain pavement markings, by replacing requirements that signs and pavement markings conform with standards set by the American Association of State Highway Officials and be placed in conspicuous locations with requirement that signs and pavement markings conform with the Federal Highway Administration's Manual on Uniform Traffic Control Devices, by deleting provision re petition of municipality and by adding procedure for notification to the appropriate municipality of all railroad crossings within the limits of the municipality, and amended Subsec. (b) by requiring municipal police or firemen to consult with the railroad company crossing the highway re a report of a malfunctioning grade crossing gate or signal, effective May 26, 2000; P.A. 08-101 amended Subsec. (a) to replace former requirements re notification to municipalities and provision of list with requirement that Department of Transportation provide notification of crossing locations and obligations to municipalities.

Annotation to former section 16-160:

Cited. 136 C. 683.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-344a - Person not to cross tracks when warned by signal, gates, flagmen or law enforcement officer of approach of railroad locomotive.

No person shall cross railroad tracks at a designated railroad grade crossing when warned by an automatic signal, crossing gates, flagman or law enforcement officer of the approach of a railroad locomotive, railroad car or train or when otherwise warned of the approach of such a locomotive, car or train. Violation of this section shall be an infraction.

(P.A. 05-210, S. 34.)



Section 13b-345 - (Formerly Sec. 16-161). Duties of commissioner re grade crossings. Traffic control devices and measures. Signs. Log, investigation and repair of malfunctioning crossing gates or signals.

(a) The Commissioner of Transportation shall investigate conditions surrounding all railroad crossings with public highways at grade and determine at which of such crossings public safety reasonably requires that any person traveling upon the highway shall come to a stop or proceed with caution before passing over the tracks at such crossing. The commissioner may require the railroad company at each of such crossings so determined to erect and maintain on the highway and within the limits of its right-of-way a “stop”, “caution” or other sign of a type approved by the commissioner, and may require the company at any grade crossing to erect and maintain stop, caution, warning or other signs of a type approved by the commissioner, but where the tracks cross at grade on state highways, the commissioner shall prescribe the nature of traffic control devices and traffic control measures to be installed at such grade crossings. When traffic control measures are to be installed on state highways, they shall be furnished and installed by the Commissioner of Transportation.

(b) The commissioner shall require each railroad company operating trains at or above twenty-five miles per hour, at all of its crossings at grade with gates or signals, to erect and maintain, within the limits of its right-of-way, a sign advising the public to call the 911 emergency telecommunications number upon the malfunctioning of any grade crossing gates or signals. Such sign shall be of a type approved by the commissioner.

(c) The commissioner shall require each railroad company to maintain logs, subject to the inspection of the department, listing all reports of the malfunctioning of its grade crossing gates or signals. Each log shall contain information concerning all investigations and actions taken by the company to repair the malfunctioning gates or signals. Each company shall report to the municipality all actions taken to repair any malfunctioning gates or signals within the municipality.

(d) Each railroad company, upon receiving a report of the malfunctioning of one of its crossing gates or signals, shall immediately investigate such report and repair any malfunction. Such inspection shall not be completed from a moving train.

(1949 Rev., S. 5543; 1963, P.A. 246; 1969, P.A. 768, S. 224; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 90-329, S. 2; P.A. 00-148, S. 13, 41; P.A. 12-132, S. 13.)

History: 1963 act provided for state traffic commission to prescribe traffic control devices and measures where trucks cross at grade on state highways and for the state highway commissioner to furnish and install traffic control measures on state highways; 1969 act substituted “commissioner of transportation” for “state highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where appearing thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-161 transferred to Sec. 13b-345; P.A. 90-329 added a new Subsec. (b) requiring railroad companies to erect signs with the 911 emergency telecommunications telephone number at all of crossings at grade, a new Subsec. (c) requiring railroad companies to maintain logs of all malfunctioning gates or signals, a new Subsec. (d) requiring railroad companies to immediately investigate and repair all malfunctioning gates or signals and a new Subsec. (e) exempting trains which do not exceed 25 miles per hour from the provisions of the section; P.A. 00-148 amended Subsec. (b) by adding provision limiting the requirements of subsection to railroad companies operating trains at or above 25 miles per hour and deleted former Subsec. (e) re exemption of railroad companies operating trains which do not exceed 25 miles per hour, effective May 26, 2000; P.A. 12-132 amended Subsec. (a) by replacing reference to State Traffic Commission with reference to commissioner and amended Subsec. (b) by deleting provision re State Traffic Commission, effective July 1, 2012.

Annotation to former section 16-161:

Cited. 136 C. 683.

Annotations to present section:

Cited. 26 CA 74; 33 CA 775.



Section 13b-345a - Towns authorized to petition the department to install a mandatory stop on any municipal or state highway approaching a crossing at grade.

Any town, city or borough may petition the Department of Transportation to provide a mandatory stop on any municipal or state highway approaching a crossing at grade. Upon receipt of any such petition, the department shall fix a time and place of hearing, within a reasonable time, and shall provide notice of such hearing to the public through publication of notice in a newspaper having general circulation in the town, city or borough where such crossing is located. Within sixty days of the hearing the department shall render a written decision on the petition.

(P.A. 90-329, S. 3.)

Cited. 33 CA 775.



Section 13b-345b - Regulations to ensure safe maintenance, inspection and testing of signal systems and devices at railroad crossings.

Section 13b-345b is repealed, effective July 1, 1998.

(P.A. 90-329, S. 4; P.A. 98-182, S. 21, 22.)



Section 13b-346 - (Formerly Sec. 16-162). Penalty.

Section 13b-346 is repealed, effective October 1, 2012.

(1949 Rev., S. 5544; P.A. 12-80, S. 193.)



Section 13b-347 - (Formerly Sec. 16-163). Warnings at grade crossings.

Section 13b-347 is repealed, effective October 1, 2002.

(1949 Rev., S. 5545; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 02-89, S. 90.)



Section 13b-348 - (Formerly Sec. 16-164). Speed of trains in cities and boroughs.

The power to regulate the speed of railroad trains within the limits of cities and boroughs shall be vested exclusively in the Commissioner of Transportation.

(1949 Rev., S. 5546; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-164 transferred to Sec. 13b-348.

See Sec. 13b-342 re general orders regarding crossings.



Section 13b-349 - (Formerly Sec. 16-165). Cars at rear of locomotive.

No railroad company shall operate any regularly scheduled train for the transportation of passengers which is propelled by a locomotive attached to the cars in any other manner than at the rear of such locomotive, unless authorized by the Commissioner of Transportation after hearing and under such limitations as the commissioner may prescribe. The provisions of this section shall not apply to locomotives while trains are being made up in yards, or while switching, or in emergencies which interrupt the regular schedule of trains. Any railroad company which operates any train in violation of the provisions of this section shall forfeit fifty dollars to the state.

(1949 Rev., S. 5547; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where appearing thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 section 16-165 transferred to section 13b-349.



Section 13b-350 - (Formerly Sec. 16-166). Standard time.

Section 13b-350 is repealed, effective October 1, 2002.

(1949 Rev., S. 5548; S.A. 02-12, S. 1.)



Section 13b-351 - (Formerly Sec. 16-167). Approach to station. Forfeiture.

Each railroad company shall maintain a convenient and safe approach for vehicles to each of its passenger stations from the highway and, for a reasonable time before and after the arrival of any passenger train stopping at such station, shall keep such approach free from obstruction. The Commissioner of Transportation may make such orders as he deems necessary and reasonable in each such case to which his attention is called. Any company violating such an order shall forfeit to the state one hundred dollars for each day of such violation.

(1949 Rev., S. 5549; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-167 transferred to Sec. 13b-351.



Section 13b-352 - (Formerly Sec. 16-168). Platforms; hand cars; water; baggage checks; stations posted.

Section 13b-352 is repealed, effective October 1, 2002.

(1949 Rev., S. 5550; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; S.A. 02-12, S. 1.)



Section 13b-353 - (Formerly Sec. 16-169). Water closets at stations.

Each company operating a railroad shall maintain at each regular passenger station such suitable water closets as in the judgment of the Commissioner of Transportation the public convenience may require. The commissioner may make all necessary orders relating thereto and enforce the same by mandamus in the name of the state.

(1949 Rev., S. 5551; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-169 transferred to Sec. 13b-353.



Section 13b-354 - (Formerly Sec. 16-169a). Maintenance of station and working yard areas.

As used in this section “working yard area” means the area used for the classification and storage of passenger and freight cars. Each railroad company shall maintain its station and working yard areas free from debris, weeds and vegetation.

(1969, P.A. 329, S. 1, 2.)

History: In 1981 Sec. 16-169a transferred to Sec. 13b-354.



Section 13b-354a - Maintenance of margins alongside tracks and rights-of-way. Filing complaint by railroad labor representative. Regulations.

(a) Every railroad shall maintain and keep clear of debris the margins alongside their tracks on their right-of-way and alongside their yard tracks used for switching operations where railroad employees are required to walk in the course of their duties. Such margins constitute the area between the ends of the ties and a distance of nine feet on either side of the center line of any track in any yard. Each railroad shall keep the area around any switch in any such yard clear of debris for a distance of nine feet on either side of the center line of any tracks wherein any such switch is located. Such debris shall include, but not be limited to, used or discarded brake shoes, air hoses, railroad ties, or portions thereof, parts of railroad cars or locomotives, lumber and oil, grease or waste of any type. Debris does not include track materials being placed on or removed from the tracks under maintenance or replacement programs concerning which the railroad has notified its employees of the presence and location of such materials.

(b) If after fifteen days all normal collective bargaining procedures or those specified in state or federal regulations have failed to resolve a debris condition as specified in this section, upon the filing by a recognized railroad labor representative, as defined by the Railway Labor Act, 45 USC 151 to 159a, inclusive, as from time to time amended, of a written, verified complaint with the railroad superintendent of the division involved and with the Department of Transportation, designating the nature of the debris and the particular area or location where any of the above-described debris has existed for a period of at least seventy-two hours, the superintendent of the division shall advise the complainant as well as the Department of Transportation within ten days as to the specific remedies or actions said superintendent intends to take to resolve the complaint. If the superintendent takes issue or disagrees with the verified complaint filed by the designated railroad labor representative, he shall within ten days so notify said representative and the Department of Transportation. The Department of Transportation shall be allowed a period of fifteen days to determine the veracity of said complaint. If the complaint proves to be correct as verified by the Department of Transportation inspector, the Department of Transportation shall then issue appropriate orders to the railroad specifying that the conditions be rectified within ten days. At the end of the tenth day, if the conditions still persist, the Department of Transportation shall be empowered to fine the railroad the sum of fifty dollars per day until such time as the complaint has been rectified.

(c) The Department of Transportation shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 89-372, S. 3, 4; P.A. 03-115, S. 79.)

History: P.A. 03-115 amended Subsec. (c) to make a technical change.



Section 13b-354b - Maintenance of way crews or employees working in area of double or multiple railroad tracks.

Whenever maintenance of way crews or employees are working in the area of double or multiple railroad tracks the following safety precautions are required: (1) All trains shall be notified of the location, by mile post, of the crews or employees working on the track, such notification shall be in writing to the train engineer from the carrier; (2) all trains operating on such tracks shall operate at a speed not to exceed fifty miles per hour; (3) one member of the crew shall be assigned as a flag person to warn other crewmen or employees of approaching trains and such flagperson shall be equipped with a radio, horn and flag; and (4) no work shall be conducted and all crewmen or employees shall stand clear while a train is approaching and passing through a work area.

(P.A. 90-258.)



Section 13b-355 - (Formerly Sec. 16-170). Bulletin of late trains. Forfeiture.

The Commissioner of Transportation, whenever requested by twenty electors residing within two miles of any station on a railroad in this state, or by the first selectman of the town, the mayor of the city or the warden of the borough in which such station is located, shall require the company owning such station to bulletin the arrival and departure of all trains over ten minutes late. No such order shall be rescinded except after hearing by the commissioner held at or near such station, after reasonable notice by mail to the signers of such request. Any company failing to comply with such order shall forfeit to the state fifty dollars for each day of such neglect.

(1949 Rev., S. 5552; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-170 transferred to Sec. 13b-355.



Section 13b-356 to 13b-359 - (Formerly Secs. 16-171 to 16-174). Transportation of explosives; forfeiture. Charge for storage; forfeiture. Lien for transportation charges. Receipt; forfeiture.

Sections 13b-356 to 13b-359, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5553–5556; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; S.A. 02-12, S. 1.)



Section 13b-360 - (Formerly Sec. 16-175). Fire caused by engine; insurable interest.

When property is injured by fire communicated by an engine of a railroad company, without contributory negligence on the part of the person entitled to the care and possession of such property, such company shall be held responsible in damages to the extent of such injury to the person so injured. Each such company shall have an insurable interest in the property for which it may be so held responsible in damages and may procure insurance thereon in its own behalf.

(1949 Rev., S. 5557.)

History: In 1981 Sec. 16-175 transferred to Sec. 13b-360.

See Sec. 23-42 et seq. re liability of railroads for damages caused by sparks and railroad fire hazards generally.

Annotations to former section 16-175:

Company held for damage to B's property caused by fire starting on A's land, and left burning at A's request. 52 C. 271. Statute held constitutional; “property” included fences and trees. 54 C. 447. Statute is not penal, and action thereon is not barred for 6 years. 56 C. 21. Company cannot have advantage of owner's insurance on property destroyed. 60 C. 129. Liability statutory, not for negligence. 62 C. 339; 93 C. 79. Contributory negligence will defeat recovery on statute. 72 C. 28. Nature of evidence admissible; other fires set by sparks from engine. 93 C. 79. What evidence of damage is admissible; 106 C. 424; where equitable relief is also claimed; Id., 434; measure of damage where property has no real market value. Id., 430.



Section 13b-361 - (Formerly Sec. 16-176). Notice of claim.

No action shall be brought under section 13b-360 unless written notice of the claim is given to such company within twenty days after the fire, specifying the day of the fire, giving a general description of the property injured and stating the amount claimed as damages. Such notice may be given by a letter signed by the claimant or his agent, mailed to the superintendent of the railroad or delivered to its station agent at a station in the town where the fire occurred.

(1949 Rev., S. 5558.)

History: In 1981 Sec. 16-176 transferred to Sec. 13b-361.



Section 13b-362 - (Formerly Sec. 16-177). Fire communicated by railway engine.

In an action to recover for any injury occasioned by fire communicated by any railroad locomotive engine in this state, the fact that such fire was so communicated shall be prima facie evidence of negligence on the part of the person or corporation who, at the time of such injury by fire, is in the use and occupation of such railroad, either as owner, lessee or mortgagee, and of those who at such time have the care and management of such engine.

(1949 Rev., S. 7899.)

History: In 1981 Sec. 16-177 transferred to Sec. 13b-362.

Annotations to former section 16-177:

Cited. 60 C. 135; 62 C. 338, 339. Doctrine of contributory negligence as applied to such fires. 72 C. 24. Injunctive relief against operating trains so as to cause further fires. 106 C. 425.



Section 13b-363 and 13b-364 - (Formerly Secs. 16-178 and 16-179). Clearing land adjacent to railroad right-of-way. Land damages not affected by fire risk.

Sections 13b-363 and 13b-364 are repealed, effective October 1, 2002.

(1949 Rev., S. 5560, 5561; S.A. 02-12, S. 1.)



Section 13b-365 - (Formerly Sec. 16-180). Certain employees to wear badges.

All the conductors, brakemen and baggagemen employed upon the passenger trains of any company, when on duty, shall wear, in a conspicuous place, a badge showing their respective duties and the name of such company.

(1949 Rev., S. 5562.)

History: In 1981 Sec. 16-180 transferred to Sec. 13b-365.



Section 13b-366 to 13b-374 - (Formerly Secs. 16-182 to 16-190). Trains to stop before crossing drawbridge or railroad. Interference with navigation. Drawbridges. Passing switches, stations and crossings without stopping; forfeiture. Platforms for shipment of livestock. Hospital stretchers. Hours of labor of telegraph and telephone operators and train dispatchers. Passenger car regulations. Heating and lighting cars.

Sections 13b-366 to 13b-374, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5564–5572; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 13b-375 - Enforcement of statutory provisions and orders of commissioner.

On application of the Commissioner of Transportation or of the Attorney General, the superior court for the judicial district of Hartford may enforce, by appropriate decree or process, any provision of this chapter and chapters 245 and 245a or any valid order of the Commissioner of Transportation pursuant to these chapters.

(P.A. 81-435, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 13b-376 - Operation Lifesaver Committee. Appointments. Duties. Regulations.

(a) There is established an Operation Lifesaver Committee which shall be within the Department of Transportation for administrative purposes only. The committee shall establish an operation lifesaver program designed to reduce the number of accidents at railway crossings and to increase the public awareness of railroad crossing hazards. Said committee shall consist of the Commissioner of Transportation or his designee, the Commissioner of Education or his designee, and the Commissioner of Emergency Services and Public Protection or his designee, and six members appointed as follows: Two representatives of civic organizations, one appointed by the president pro tempore of the Senate and one appointed by the minority leader of the House of Representatives, a representative of the railroad industry appointed by the speaker of the House of Representatives, a representative of a parent teacher association appointed by the majority leader of the Senate, a representative of a local law enforcement agency appointed by the majority leader of the House of Representatives and a local government official appointed by the minority leader of the Senate. The Commissioner of Transportation shall serve as chairperson of the committee. The committee shall meet at such times as it deems necessary.

(b) The Operation Lifesaver Committee shall: (1) Administer and operate the operation lifesaver program; (2) establish committees to promote the program on the local level; (3) educate the public with information designed to reduce the number of accidents, deaths and injuries at railroad and at-grade crossings; (4) encourage state and local law enforcement agencies to vigorously enforce the law governing motorist and pedestrian rights and responsibilities; (5) encourage the development of engineering and safety improvements; (6) encourage the maintenance of railroad and at-grade crossings; (7) make recommendations to the General Assembly implementing the purposes of the committee. The committee shall annually review its progress and submit its findings and recommendation to the joint standing committee of the General Assembly having cognizance of matters relating to transportation.

(c) The Department of Transportation may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 92-98, S. 1–3; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.






Chapter 245c - Motor Carriers of Property for Hire

Section 13b-387 - (Formerly Sec. 16-281). Definitions.

The following terms shall have the meanings herein specified, when used in this chapter, unless the context otherwise indicates:

(1) “Household goods” means personal effects and property used or to be used in a dwelling when a part of the equipment or supply of such dwelling;

(2) “Household goods carrier” means any person who operates motor vehicles over the highways of this state, whether over regular or irregular routes, in the transportation of household goods for the general public, for hire;

(3) “Motor contract carrier” means any person not included under subdivision (2) of this section who operates motor vehicles over the highways of this state, whether over regular or irregular routes, in the transportation of household goods for hire under special and individual contracts;

(4) “Motor private carrier” means any person other than a household goods carrier or a motor contract carrier who operates his own vehicle or vehicles not for hire and who engages in the transportation of his own property in the furtherance of any private commercial enterprise, and such motor private carrier shall be excluded from the provisions of this chapter;

(5) “Motor vehicle” means any rubber-tired vehicle propelled or drawn by any power other than muscular, not running upon rails or tracks, used upon any highway for the transportation of property;

(6) “Person” means any individual, firm, copartnership, corporation, limited liability company, company or association or its lessees, trustees or receivers.

(1949 Rev., S. 5674; 1955, S. 2635d; 1957, P.A. 295, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 131, 348; P.A. 88-249, S. 2, 9; P.A. 95-79, S. 38, 189; 95-126, S. 4, 25; P.A. 96-31.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-281 transferred to Sec. 13b-387, effective July 1, 1989); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-126 deleted definition of “agricultural commodity”, substituted numeric Subdiv. designations for alphabetic designations, substituted “household goods carrier” for “motor common carrier” definition and limited such carrier to the transportation of household goods for the general public, for hire, in lieu of property, amended definition of “motor contract carrier” to limit such carrier to the transportation of household goods for hire under special and individual contracts, in lieu of property, and amended definition of “motor private carrier” to substitute “household goods carrier” for reference to “motor common carrier” and to eliminate authorization for Commissioner of Transportation to prescribe regulations for motor private carriers, effective July 1, 1995; P.A. 96-31 amended Subdiv. (1) to limit definition of “household goods” to personal effects and property used in a dwelling when part of equipment or supply of dwelling.

Annotations to former section 16-281:

Power to make regulations discussed. 122 C. 292. Cited. 148 C. 681; 149 C. 480; 169 C. 253; 170 C. 434.



Section 13b-387a - Transfer of powers and duties.

In accordance with the provisions of section 4-38d, all functions, powers and duties of the Public Utilities Regulatory Authority under chapter 285 are transferred to the Department of Transportation, and whenever the words “Public Utilities Regulatory Authority” or “authority” are used in said chapter, the words “Commissioner of Transportation” or “commissioner”, whichever is appropriate, are substituted in lieu thereof.

(P.A. 88-249, S. 2, 9; P.A. 11-80, S. 1.)

History: P.A. 88-249, S. 2, effective July 1, 1989; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13b-388 - (Formerly Sec. 16-282). Exceptions.

There shall be excluded from the provisions of this chapter motor vehicles while engaged exclusively in work for and under contract with any branch of the government of the United States or any department of the state, or for any county, city, borough or town and motor vehicles used exclusively in the collection and transportation of solid waste, as defined in section 22a-207.

(1949 Rev., S. 5675; 1955, S. 2636d; 1957, P.A. 295, S. 2; February, 1965, P.A. 148, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 132, 348; P.A. 85-297, S. 2, 4; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 5, 25.)

History: 1965 act exempted motor vehicles used to transport milk from producers to distributors; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-297 exempted motor vehicles used exclusively in collection and transportation of solid waste; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-282 transferred to Sec. 13b-388, effective July 1, 1989); P.A. 95-126 eliminated exemption for motor vehicles engaged in transportation of property wholly within limits of any city or town of this state or adjoining territory, used exclusively for transportation of newspapers or fertilizers and plant spraying materials, operated by any farmer or group of farmers and used to transport agricultural commodities or livestock, controlled and operated by a cooperative marketing corporation engaged in transporting agricultural commodities, used to transport milk from producers to distributors, or known as armored cars and used to transport bullion, currency and other valuables, effective July 1, 1995.



Section 13b-389 - (Formerly Sec. 16-283). Certificate of public convenience and necessity. Penalty.

(a) No person shall operate any motor vehicle in the transportation of household goods for hire as a household goods carrier without first having obtained from the Commissioner of Transportation, after hearing, a certificate of public convenience and necessity to so operate.

(b) Any person, other than a household goods carrier who has obtained such certificate, who holds himself or herself out as a household goods carrier with intent to obtain a benefit or to injure or defraud another, shall be guilty of a class B misdemeanor.

(1949 Rev., S. 5676; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 133, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 6, 25; P.A. 02-70, S. 86.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-283 transferred to Sec. 13b-389, effective July 1, 1989); P.A. 95-126 substituted “household goods” for reference to “property” and “household goods carrier” for “motor common carrier”, effective July 1, 1995; P.A. 02-70 designated existing provisions as Subsec. (a) and added Subsec. (b) re imposition of penalty on any person, other than a household goods carrier, who holds himself or herself out as a household goods carrier with intent to obtain benefit or injure or defraud another.

Annotations to former section 16-283:

Cited. 122 C. 298; 145 C. 617. When an individual or a corporation carries on an activity which can be lawfully carried on only under a franchise granted by public authority, it is liable for bodily harm caused to others by the negligence of a contractor employed to do work in carrying on the activity. 148 C. 398. Cited. Id., 681. Proof required to obtain certificate of public convenience and necessity is greater and stronger than proof required under Sec. 16-294 to show proposed operation “is not inconsistent with the public interest”. Id., 682. Cited. 219 C. 168.

Annotation to present section:

Cited. 219 C. 168.



Section 13b-390 - (Formerly Sec. 16-284). Hearing on application for certificate.

Upon the filing of an application and the payment of the fee prescribed, the Commissioner of Transportation shall, within a reasonable time, fix the time and place for a hearing thereon and shall promptly give written notice thereof to such parties in interest as the commissioner deems necessary and give public notice thereof at least one week prior to such hearing.

(1949 Rev., S. 5677; 1969, P.A. 768, S. 235; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 134, 348; P.A. 88-249, S. 3, 9.)

History: 1969 act substituted “promptly give written notice” for “mail notice” and required notification of commissioner of transportation as well as parties in interest; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-284 transferred to Sec. 13b-390, effective July 1, 1989).

Annotations to former section 16-284:

Cited. 148 C. 681; 219 C. 168.

Information secured by independent investigation apart from the hearing, and not made known upon the hearing, is not evidence properly in the case; party before commission must have ample opportunity to examine exhibits, cross-examine witnesses, and offer testimony contradicting them. 25 CS 461.

Annotation to present section:

Cited. 219 C. 168.



Section 13b-391 - (Formerly Sec. 16-285). Issuance of certificates.

After the hearing provided for in section 13b-390, the Commissioner of Transportation may issue to the applicant a certificate of public convenience and necessity in a form to be prescribed by him or may refuse to issue the same, or may issue it for the partial exercise only of the privilege sought, and may prescribe therein such limitations as in his judgment public interest may require.

(1949 Rev., S. 5678; 1969, P.A. 768, S. 236; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 135, 348; P.A. 88-249, S. 4, 9; P.A. 92-136, S. 5; P.A. 93-307, S. 1, 34; 93-435, S. 3, 95; P.A. 95-126, S. 7, 25.)

History: 1969 act required that copy of order or certificate be sent to commissioner of transportation; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-285 transferred to Sec. 13b-391, effective July 1, 1989); P.A. 92-136 amended section by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 specified that decals are issued on July first annually and added the provision that applicants with vehicle fleets composed of one hundred or more units would not be required to purchase decals or display a decal on each vehicle in their fleet, effective June 29, 1993; P.A. 93-435 specified applicability to hearings under Sec. 13b-390, effective June 28, 1993; P.A. 95-126 deleted requirement that commissioner issue decal on July first annually representing authority to operate, deleted provision re display of decal, and deleted exemption from decal requirement for applicants with vehicle fleets composed of one hundred or more units, effective July 1, 1995.



Section 13b-392 - (Formerly Sec. 16-286). Considerations for granting certificate.

In determining whether or not such a certificate shall be granted, the Commissioner of Transportation shall take into consideration the existing motor transportation facilities and the effect upon them of granting such certificate, the suitability of the applicant, or the suitability of the management if the applicant is a corporation, the financial responsibility and financial stability of the applicant, the ability of the applicant efficiently to perform the service for which authority is requested, the criminal history of the applicant, the condition of and effect upon the highways involved and the safety of the public using such highways. The commissioner shall take into consideration such recommendations as to motor transportation facilities, or highways, or the effect of granting such certificate upon either of them, or the safety of the public using such highways. No such certificate shall be denied solely on the ground that there is an existing rail or household goods carrier service. When it appears that no household goods carrier service is being supplied over the route or routes applied for, public convenience and necessity shall be presumed to require operation of such service.

(1949 Rev., S. 5679; June, 1955, S. 2638d; 1969, P.A. 768, S. 237; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 136, 348; P.A. 88-249, S. 5, 9; P.A. 95-126, S. 8, 25; P.A. 14-68, S. 1.)

History: 1969 act required consideration of recommendations of commissioner of transportation re transportation facilities and highways; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation, effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-286 transferred to Sec. 13b-392, effective July 1, 1989); P.A. 95-126 substituted “household goods carrier service” for references to “motor service” and “motor common carrier service”, effective July 1, 1995; P.A. 14-68 deleted provision re commissioner to consider public need for service proposed and added provisions re commissioner to consider financial stability and criminal history of applicant, effective July 1, 2014.

Annotations to former section 16-286:

Cited. 145 C. 617; 148 C. 681; 219 C. 168; 226 C. 105; 242 C. 152.

Annotations to present section:

Cited. 219 C. 168; 226 C. 105; 235 C. 334.



Section 13b-393 - (Formerly Sec. 16-287). Schedule of rates to be filed by household goods carriers. Maximum and minimum rates.

(a) Maximum and minimum rates. Each household goods carrier required to procure a certificate under this chapter shall file with the Commissioner of Transportation in simple and concise form an exact schedule or schedules of rates and charges for transportation to be rendered or furnished within this state and show the terminal or other services included therein. The commissioner may prescribe maximum or minimum or maximum and minimum rates or charges for substantially the same or similar service performed by the various household goods carriers, and may, upon his own motion or upon petition by an interested party, after hearing, prescribe reasonable regulations and maximum or minimum or maximum and minimum rates or charges covering the operations of household goods carriers. Rates and charges shall be just and reasonable and reasonably compensatory, except that a rate may be established to meet the existing rate of a competing household goods carrier or a household goods carrier not subject to this chapter.

(b) Joint rates. Carriers of household goods by motor vehicle may establish reasonable through routes and joint rates, charges and classifications with other such carriers or with household goods carriers by railroad, or express, or water or with any two or more thereof. In case of such joint rates, fares or charges, the carriers who are parties thereto shall establish just and reasonable regulations and practices in connection therewith, and just, reasonable and equitable division thereof as between carriers participating therein which shall not unfairly prefer or prejudice any of such participating carriers. If the carriers fail to agree upon such a division between them of joint rates, fares or charges, the Commissioner of Transportation shall, after hearing, establish by order such a division.

(1949 Rev., S. 5681; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 137, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 9, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-287 transferred to Sec. 13b-393, effective July 1, 1989); P.A. 95-126 amended Subsec. (a) to substitute “household goods carrier” for references to “motor common carrier” and “common carrier” and deleted the phrase “subject to the provisions of section 16-289” in the exception, and amended Subsec. (b) to substitute “carriers of household goods” for reference to “common carriers of property” and “household goods carriers” for “common carriers”, effective July 1, 1995.

Annotations to former section 16-287:

Power to make regulations discussed. 122 C. 292. Cited. 148 C. 682. To justify fixing of identical rates for common and contract carriers, it must appear they are actually in competition and that competition is such as to reduce income of common carriers so that they are unable to maintain adequate and efficient service for public at large. 149 C. 478, 483.

When motor freight tariff of local commodity rates was increased during the term of a 3-month oral contract, plaintiffs, motor common carriers, entitled to recover the new scheduled rate regardless of contract rate. 31 CS 426.



Section 13b-394 - (Formerly Sec. 16-288). Discrimination prohibited.

No household goods carrier shall charge, demand, exact, receive or collect for any service rendered an amount greater or less than the rate specified in such schedule or schedules, nor shall any such carrier refund or remit in any manner any portion of the rate so specified, nor give any unreasonable preference or advantage to any person, nor furnish to any person any terminal or other service not included in such specified rate at less than a compensatory charge, nor subject any person to any unreasonable prejudice or discrimination.

(1949 Rev., S. 5682; P.A. 95-126, S. 10, 25.)

History: Sec. 16-288 transferred to Sec. 13b-394, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carrier” for reference to “motor common carrier”, effective July 1, 1995.

Annotations to former section 16-288:

Cited. 148 C. 682.

Plaintiffs entitled to be paid the increased motor freight tariff from the date of its change despite 3-month contract with defendant based on earlier rate. 31 CS 426.



Section 13b-395 - (Formerly Sec. 16-289). Change in rates.

Rates and charges filed with the Commissioner of Transportation by a household goods carrier may be changed only after thirty days' notice to the commissioner, except when such change is to enable a household goods carrier to meet the rate of a competing household goods carrier or household goods carrier not subject to this chapter as hereinafter provided for, and except that the commissioner may allow changes on shorter notice for good cause shown. The commissioner may, upon protest of any interested party filed within twenty days from the date of an application for a change of rate or, upon his own initiative, at once, hold a hearing concerning such rate, and, pending such hearing and the decision thereon, the commissioner may suspend the operation of such schedule and defer the use of such rate, but not for a longer period than sixty days beyond the time when it would otherwise go into effect; and, after hearing, whether completed before or after the rate goes into effect, the commissioner may allow or disallow or prescribe the rate or rates. If the proceeding has not been concluded and an order made within the period of suspension, the proposed change of rates shall go into effect at the end of such period. When the change in rates and charges as filed with the commissioner is to enable the filing carrier to meet the rate published and filed by a competing household goods carrier or a household goods carrier not subject to this chapter, such change in rate may become effective upon the effective date of the rate of the competing household goods carrier or household goods carrier not subject to this chapter, provided such rate shall be published and filed prior to the effective date of the rates or charges of the competing household goods carrier or household goods carrier not subject to this chapter; and, if such change in rates and charges has been published and filed subsequent to the effective date of the rate of the competing household goods carrier or household goods carrier not subject to this chapter, the effective date of such change in rate and the filing of the tariff or supplement providing therefor shall be consistent with such reasonable regulations as may be prescribed by the commissioner, but the effective date of such rate shall not be deferred for a longer period than thirty days beyond the time when such rate was filed with the commissioner.

(1949 Rev., S. 5683; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 138, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 11, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-289 transferred to Sec. 13b-395, effective July 1, 1989); P.A. 95-126 substituted “household goods carrier” for references to “motor common carrier” and “common carrier”, effective July 1, 1995.



Section 13b-396 - (Formerly Sec. 16-290). Bills of lading.

Each household goods carrier subject to the provisions of this chapter shall issue a bill of lading upon the receipt of household goods for transportation for hire. The rights and obligations of such household goods carrier and the holder of such bill of lading shall be determined in accordance with the provisions of article 7 of the Uniform Commercial Code, title 42a, respecting bills of lading.

(1949 Rev., S. 5684; 1961, P.A. 116, S. 17; P.A. 95-126, S. 12, 25.)

History: 1961 act substituted relevant reference to commercial code in lieu of prior law; Sec. 16-290 transferred to Sec. 13b-396, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carrier” for references to “motor common carrier” and “household goods” for “property”, effective July 1, 1995.

See Sec. 42a-7-301 et seq. re bills of lading under Uniform Commercial Code.

Annotation to former section 16-290:

A common carrier is excused from liability only by an act of God, the public enemy, faulty packaging or inherent vice; to escape liability, it is incumbent upon defendant carrier to prove the shipment delivered in a damaged condition fell within a class as to which the carrier is not an insurer and that no fault of his contributed to the damage. 5 Conn. Cir. Ct. 91.



Section 13b-396a - Printed advertisements required to state certificate number and federal permit or registration number.

A printed advertisement concerning a household goods carrier shall conspicuously state the number of the certificate issued to such household goods carrier by the Department of Transportation pursuant to section 13b-391, and shall conspicuously state the number of any permit or registration issued to such carrier by the United States Department of Transportation.

(P.A. 01-105, S. 42, 45.)

History: P.A. 01-105 effective June 20, 2001.



Section 13b-397 - (Formerly Sec. 16-291). Motor contract carriers; declaration of policy.

It is declared that the business of motor contract carriers is affected with the public interest and that the safety and welfare of the public upon the highways within this state, the preservation and maintenance of such highways and the proper regulation of household goods carriers using such highways require the regulation of motor contract carriers to the extent hereinafter provided in this chapter.

(1949 Rev., S. 5685; P.A. 95-126, S. 13, 25.)

History: Sec. 16-291 transferred to Sec. 13b-397, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carriers” for reference to “motor common carriers”, effective July 1, 1995.

Annotations to former section 16-291:

Cited. 148 C. 681; 149 C. 486.



Section 13b-398 - (Formerly Sec. 16-292). Permit for motor contract carrier.

No motor contract carrier shall operate any motor vehicle for the transportation of household goods for hire on any highway within this state unless there is in force with respect to such carrier a permit issued by the Commissioner of Transportation authorizing such operation.

(1949 Rev., S. 5686; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 139, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 14, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-292 transferred to Sec. 13b-398, effective July 1, 1989); P.A. 95-126 substituted “household goods” for reference to “property”, effective July 1, 1995.

Annotations to former section 16-292:

Cited. 122 C. 299; 148 C. 680; 149 C. 480.



Section 13b-399 - (Formerly Sec. 16-293). Hearing on application for permit.

Upon the filing of an application for a permit and the payment of the fee prescribed, the Commissioner of Transportation shall, within a reasonable time, fix the time and place for a hearing thereon and shall promptly give written notice thereof to all parties in interest as the commissioner deems necessary and give public notice thereof at least one week prior to such hearing.

(1949 Rev., S. 5687; 1969, P.A. 768, S. 238; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 140, 348; P.A. 88-249, S. 6, 9.)

History: 1969 act required notification of commissioner of transportation re hearing; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation, effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-293 transferred to Sec. 13b-399, effective July 1, 1989).

Annotations to former section 16-293:

Cited. 148 C. 680; 149 C. 486.



Section 13b-400 - (Formerly Sec. 16-294). Issuance of permit.

Such a permit shall be issued to any applicant if it appears that the applicant is fit, financially responsible, willing and able to perform the service of a motor contract carrier and to conform to the provisions of this chapter and the requirements and regulations of the Commissioner of Transportation made thereunder and that the proposed operation is not inconsistent with the public interest. In determining whether the proposed operation is inconsistent with the public interest the commissioner shall take into consideration such recommendations as to the maintenance of an adequate transportation system designed to meet the needs of the public. The commissioner shall have power to decide the question of financial responsibility on the individual merits of the applicant and to require that such financial responsibility be adequate. The commissioner, on July first annually and upon payment of a fee of ten dollars, shall issue to an applicant, with the permit, a decal representing the applicant's authority to operate within the state. The decal shall be conspicuously displayed on the side of each vehicle in a manner prescribed by the commissioner.

(1949 Rev., S. 5688; 1969, P.A. 768, S. 239; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 141, 348; P.A. 88-249, S. 7, 9; P.A. 92-136, S. 6; P.A. 93-307, S. 22, 34.)

History: 1969 act required consideration of commissioner of transportation's recommendations re maintenance of adequate transportation system; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation, effective July 1, 1989 (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-294 transferred to Sec. 13b-400, effective July 1, 1989); P.A. 92-136 amended section by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended the section by providing for an annual decal fee and eliminating the provision for a one-time decal fee, effective June 29, 1993.

Annotations to former section 16-294:

Cited. 145 C. 617; 148 C. 680. Proof required under Sec. 16-283 to obtain certificate of public convenience and necessity is greater and stronger than that required under this section to show proposed operation “is not inconsistent with public interest”; primary element in determination of “the public interest” is maintenance of adequate transportation system designed to meet needs of public; burden is on applicant to show facilities of existing carriers not adequate or not rendering type of service which satisfies needs of public and that proposed service would tend to correct or substantially improve condition. Id., 683. Commission cannot impose on applicant burden of proving its services would supplement and not supplant those of existing common carriers. Id., 688. Cited. 149 C. 481.



Section 13b-401 - (Formerly Sec. 16-295). Terms and conditions of permit.

The Commissioner of Transportation shall specify in the permit the operations covered thereby and shall attach to it, at the time of issuance and from time to time thereafter, such terms and conditions not inconsistent with the character of the holder as a motor contract carrier as the public interest may require.

(1949 Rev., S. 5689; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 142, 348; P.A. 88-249, S. 2, 9.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-295 transferred to Sec. 13b-401, effective July 1, 1989).

Annotations to former section 16-295:

Cited. 148 C. 682; 149 C. 486.



Section 13b-402 - (Formerly Sec. 16-296). Motor contract carrier rates.

(a) The Commissioner of Transportation, of his own motion, may, and, on petition of any interested party, after hearing, shall, prescribe regulations, minimum rates and charges covering the operation of motor contract carriers in competition with household goods carriers over the highways within this state and, upon petition of any interested party, after hearing, shall prescribe minimum rates and charges for motor contract carriers operating upon said highways.

(b) Such minimum rates and charges of motor contract carriers so prescribed by the Commissioner of Transportation shall give no advantage or preference to any such carrier in competition with any household goods carrier by motor vehicle subject to this chapter which the commissioner finds to be undue or inconsistent with the public interest.

(c) Each motor contract carrier shall file with the Commissioner of Transportation under such regulations as he may prescribe, the minimum rates charged by such contract carrier in the performance of its transportation service including such changes in minimum rates as such motor contract carrier may make from time to time.

(1949 Rev., S. 5690; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 143, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 15, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-296 transferred to Sec. 13b-402, effective July 1, 1989); P.A. 95-126 amended Subsec. (a) to substitute “household goods carriers” for reference to “motor common carriers” and Subsec. (b) to substitute “household goods carrier” for reference to “common carrier”, effective July 1, 1995.

Annotations to former section 16-296:

Cited. 148 C. 682. To justify fixing of identical rates for common and contract carriers, it must appear they are actually in competition and that competition is such as to reduce income of common carriers so that they are unable to maintain adequate and efficient service for public at large. 149 C. 483. A primary aim of contract carrier regulation is protection of common carrier by eliminating destructive competition but contract carriers, because of special nature of operations, may properly be accorded some rate advantage so long as it does not lend to destructive competition inconsistent with public interest. Id., 486.



Section 13b-403 - (Formerly Sec. 16-297). When motor contract carrier presumed to be household goods carrier.

Any person holding a permit to operate as a motor contract carrier having five or more contracts shall, prima facie, be construed to be a household goods carrier under this chapter.

(1949 Rev., S. 5691; P.A. 95-126, S. 16, 25.)

History: Sec. 16-297 transferred to Sec. 13b-403, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carrier” for reference to “motor common carrier”, effective July 1, 1995.

Annotations to former section 16-297:

Cited. 148 C. 682; 149 C. 483.



Section 13b-404, 13b-404a and 13b-405 - (Formerly Secs. 16-298, 16-298a and 16-299). Interstate carrier; permit; identification stamps; cab cards. Interstate carriers exempt from Interstate Commerce Commission regulation; registration. Application for certificate or permit; identification stamps; cab cards.

Sections 13b-404, 13b-404a and 13b-405 are repealed, effective June 29, 1993.

(1949 Rev., S. 5692, 5693; 1959, P.A. 414, S. 1; 1963, P.A. 21; 282; 1969, P.A. 668, S. 1; 768, S. 240; 1971, P.A. 785; 827; P.A. 75-486, S. 1, 69; P.A. 76-257, S. 1–4; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 144–146, 348; P.A. 81-472, S. 26, 27, 159; P.A. 82-472, S. 52, 183; P.A. 83-29, S. 3, 4; P.A. 84-254, S. 58, 62; 84-342, S. 10–13; P.A. 85-552, S. 5, 6, 8; P.A. 88-249, S. 2, 8, 9; P.A. 93-307, S. 32, 34.)



Section 13b-406 - (Formerly Sec. 16-300). Transfer of certificate or permit.

Any certificate or permit may be assigned and transferred by the holder, his assignee, receiver or trustee, or by the holder's personal representative or the surviving partner or partners of the deceased partner's personal representative to whom the rights and privileges under such certificate or permit shall pass at the death of the holder. The Commissioner of Transportation may prescribe the conditions precedent to such transfer and may make any necessary regulations pertaining thereto. Each application for such transfer shall be accompanied by a fee of fifty dollars.

(1949 Rev., S. 5694; 1967, P.A. 14; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 147, 348; P.A. 88-249, S. 2, 9.)

History: 1967 act imposed fifty-dollar fee for transfer application; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-300 transferred to Sec. 13b-406, effective July 1, 1989).



Section 13b-407 - (Formerly Sec. 16-301). Revocation of certificate or permit. Hearing. Notice.

The Commissioner of Transportation may revoke or suspend any certificate or permit for wilful and repeated violations of any of the provisions of this chapter or the regulations of the commissioner made under authority thereof, after opportunity for a hearing, of which at least seven days' notice has been given to the holder of such certificate or permit, in accordance with the provisions of chapter 54.

(1949 Rev., S. 5695; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 148, 348; P.A. 88-249, S. 2, 9; P.A. 93-307, S. 2, 34.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989, Sec. 16-301 transferred to Sec. 13b-407, effective July 1, 1989); P.A. 93-307 amended the section by inserting reference to an “opportunity for a” hearing, reducing the notice period from 15 days to 7 days and by adding “in accordance with the provisions of chapter 54” to the end of the section, effective June 29, 1993.

Annotation to former section 16-301:

Cited. 149 C. 486.



Section 13b-408 - (Formerly Sec. 16-302). Certificate or permit effective until revoked or suspended.

Any certificate or permit shall remain in effect until revoked or suspended by the Commissioner of Transportation as herein provided.

(1949 Rev., S. 5696; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 149, 348; P.A. 88-249, S. 2, 9.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-302 transferred to Sec. 13b-408, effective July 1, 1989).

Annotation to former section 16-302:

Cited. 149 C. 486.



Section 13b-409 - (Formerly Sec. 16-303). Both certificate and permit not to be held.

No person shall hold at the same time a certificate as a household goods carrier and a permit as a motor contract carrier, unless for good cause shown the Commissioner of Transportation finds that both may be held consistently with the public interest.

(1949 Rev., S. 5697; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 150, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 17, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-303 transferred to Sec. 13b-409, effective July 1, 1989); P.A. 95-126 substituted “household goods carrier” for “motor common carrier”, effective July 1, 1995.



Section 13b-410 - (Formerly Sec. 16-304). Jurisdiction of commissioner. Penalties.

(a) The Commissioner of Transportation is authorized to prescribe and establish such reasonable regulations for household goods carriers and motor contract carriers operating in intrastate commerce as the commissioner deems necessary with respect to rates and charges, issuance of certificates or permits, classification of carriers, abandonment or suspension of service, routes, speed, adequacy of service, financial responsibility, insurance covering personal injury, property damage and cargo, uniform system of accounts, records, reports, safety of operation and equipment and the public convenience and safety. Not later than July 1, 2003, the commissioner shall adopt regulations, in accordance with chapter 54, establishing a procedure for the resolution of claims disputes between household goods carriers and motor contract carriers operating in intrastate commerce and their customers. To prevent unjust discrimination, undue preference or prejudice between shippers or consignees and household goods carriers transporting household goods in intrastate commerce, the commissioner may prescribe and establish settlement of claims governing the payment of tariff charges, including regulations for weekly or monthly settlement, in the delivery or transfer of possession or title of household goods between shippers, consignees and household goods carriers transporting household goods in intrastate commerce. This authorization shall not be construed to prohibit any household goods carrier from extending credit in connection with rates and charges on household goods transported for any branch of the government of the United States or any department of the state, or for any county, city, borough or town.

(b) The commissioner, after notice and hearing, may impose a civil penalty of not more than one hundred dollars for each violation of a provision of the regulations adopted pursuant to subsection (a) of this section. Each day on which the violation occurs shall be deemed a separate offense.

(1949 Rev., S. 5698; 1955, S. 2640d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 151, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 18, 25; P.A. 99-181, S. 7, 40; P.A. 02-123, S. 7.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-304 transferred to Sec. 13b-410, effective July 1, 1989); P.A. 95-126 authorized commissioner to prescribe such regulations for household goods carriers and motor contract carriers operating in intrastate commerce as he deems necessary, substituted “household goods carriers” for references to “motor common carriers” and “household goods” for references to “property” and “general commodities” and deleted the phrase “particular commodities or groups of particular commodities”, effective July 1, 1995; P.A. 99-181 designated existing provisions as Subsec. (a), amending same to make a technical change, and added Subsec. (b) re imposition of civil penalties, effective June 23, 1999; P.A. 02-123 amended Subsec. (a) to require adoption of regulations establishing a procedure for resolution of claims disputes between household goods carriers and motor contract carriers operating in intrastate commerce and their customers, effective July 1, 2002.

Annotation to former section 16-304:

Cited. 149 C. 486.



Section 13b-410a - Interstate motor carriers regulated by federal unified carrier registration system. Annual filing fees.

(a) On and after the date on which the Secretary of the United States Department of Transportation establishes the unified carrier registration system in accordance with 49 USC 13908, as amended, no foreign or domestic motor carrier, motor private carrier, leasing company, broker or freight forwarder, as defined in Title 49 of the United States Code, shall operate any motor vehicle on the highways of this state without first registering under said unified carrier registration system and paying all fees required for such registration.

(b) The Commissioner of Motor Vehicles shall continue to require each haul-for-hire motor carrier to make an annual payment, in an amount not to exceed ten dollars, per owned and operated vehicle for filings made with the Department of Motor Vehicles required by the single state registration system, established in accordance with 49 USC 14504, as amended, until the occurrence of the transition termination date, as defined in 49 USC 13902(f), as amended.

(c) The commissioner is authorized to participate in the unified carrier registration plan and agreement, established in accordance with 49 USC 14504a, as amended, and to file on behalf of the state the plan required by the provisions of 49 USC 14504a(e).

(P.A. 93-307, S. 12, 34; P.A. 95-126, S. 19, 25; P.A. 96-222, S. 13, 41; P.A. 00-148, S. 14; P.A. 06-130, S. 24.)

History: P.A. 93-307 effective June 29, 1993; P.A. 95-126 deleted an obsolete date and required Commissioner of Motor Vehicles to adopt regulations instead of Commissioner of Transportation; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 00-148 changed reference to “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century” and changed Public Law reference from “102-240” to “105-178”; P.A. 06-130 deleted former provisions re Interstate Commerce Commission, Transportation Equity Act for the 21st Century and requirement that commissioner adopt regulations and added new Subsecs. (a) to (c), inclusive, re unified carrier registration, effective July 1, 2006.



Section 13b-410b - Regulations re payment of annual fees for filing proof of insurance by motor carriers for hire exempt from federal regulation.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 to provide for the payment of annual fees by motor carriers for hire exempted from Interstate Commerce Commission or its successor agency regulation for the filing with the state of proof of insurance. Such fee shall be ten dollars for each vehicle that such carrier intends to operate.

(P.A. 93-307, S. 13, 34; P.A. 95-126, S. 20, 25; P.A. 96-222, S. 14, 41.)

History: P.A. 93-307 effective June 29, 1993; P.A. 95-126 deleted an obsolete date and required Commissioner of Motor Vehicles to adopt regulations instead of Commissioner of Transportation; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996.



Section 13b-410c - Intrastate household goods carrier certificate. Intrastate motor contract carrier permit. Application. Fee. Regulations re annual fee for filing proof of insurance.

(a) Each application for an intrastate household goods carrier certificate or motor contract carrier permit shall be made in writing in such form as the Commissioner of Transportation may prescribe, shall be verified by oath, contain such information as said commissioner may require and be accompanied by a nonrefundable fee of one hundred seventy-seven dollars.

(b) The Commissioner of Transportation shall adopt regulations in accordance with chapter 54 to provide for the payment of annual fees by intrastate household goods carriers and intrastate motor contract carriers for filing with the state of proof of insurance. Such fee shall be seventeen dollars and fifty cents for each vehicle that such a carrier intends to operate in intrastate service.

(P.A. 93-307, S. 14, 34; P.A. 95-126, S. 21, 25.)

History: P.A. 93-307 effective June 29, 1993; P.A. 95-126 substituted “household goods carrier” for “motor common carrier” throughout section and amended Subsec. (b) to delete an obsolete date and provision requiring commissioner to assess motor carriers a surcharge for failure to apply to commissioner and pay fees due, effective July 1, 1995.



Section 13b-411 - (Formerly Sec. 16-305). Certain rates exempt.

Nothing in this chapter shall apply to rates charged, minimum or otherwise, for the transportation of household goods by motor vehicle for a household goods carrier not subject to this chapter, when the service rendered is a combination of railroad and motor vehicle and when the rate charged the public for transporting such goods has been published and filed with the Commissioner of Transportation or the Interstate Commerce Commission or its successor agency.

(1949 Rev., S. 5699; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 152, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 22, 25; P.A. 96-222, S. 15, 41.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-305 transferred to Sec. 13b-411, effective July 1, 1989); P.A. 95-126 substituted “household goods” for references to “property” and “household goods carrier” for “common carrier”, effective July 1, 1995; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996.



Section 13b-412 - (Formerly Sec. 16-306). Illegal reduction of rate.

(a) Any carrier subject to the provisions of this chapter who, by means of false billing, false classification, false weighing or false report of weight, or by any other device or means, knowingly and wilfully assists or willingly permits any person to obtain transportation of household goods at less than the regular rates then established and in force on the line of transportation of such carrier, shall be fined not more than five hundred dollars for each offense.

(b) Any person, corporation or company, as consignor or consignee, who engages to transport household goods, or any carrier subject to the provisions of this chapter, who knowingly and wilfully, by false billing, false classification, false weighing, false representation of the contents of the shipment or the substance of the household goods, false report of weight or false statement, or by any other device or means, with the consent or connivance of the carrier, obtains or attempts to obtain transportation for such household goods at less than the regular rates then established and in force on the line of transportation; or who knowingly and wilfully, by false statement or representation as to cost, value, nature or extent of injury, or by the use of any false bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit or deposition knowing the same to be false, fictitious or fraudulent, or to contain any false, fictitious or fraudulent statement or entry, obtains or attempts to obtain any allowance, refund or payment for damage or otherwise in connection with or growing out of the transportation of or agreement to transport such household goods, with the consent or connivance of the carrier, whereby the compensation of such carrier for such transportation, either before or after payment, is, in fact, made less than the regular rates then established and in force on the line of transportation, shall be fined not more than five hundred dollars for each offense.

(c) If any such person, or any officer or agent of any such corporation or company, by payment of money or other thing of value, solicitation or otherwise, induces or attempts to induce any carrier subject to the provisions of this chapter, or any of its officers or agents, to discriminate unjustly in his or its favor as against any other consignor or consignee, in the transportation of household goods, or aids or abets any such carrier in any unjust discrimination, such person or such officer or agent of such corporation or company shall be fined not more than five hundred dollars for each offense; and such person, corporation or company shall, together with such carrier, be liable, jointly or severally, in an action to be brought by any consignor or consignee discriminated against for all damages resulting therefrom.

(1949 Rev., S. 5700; P.A. 95-126, S. 23, 25.)

History: Sec. 16-306 transferred to Sec. 13b-412, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 deleted reference to “motor” before “carrier” and substituted “household goods” for “property” throughout section, effective July 1, 1995.

Annotation to former section 16-306:

When the motor freight tariff was increased the second month of plaintiffs' oral 3-month contract with defendant, plaintiffs were entitled to recover at the new rate for services for the balance of the contract. 31 CS 426.



Section 13b-413 - (Formerly Sec. 16-307). Appeal.

Any person aggrieved by any order, authorization or decision of the Commissioner of Transportation under the provisions of this chapter may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 5702; 1971, P.A. 870, S. 45; P.A. 75-486, S. 1, 69; P.A. 76-436, S. 363, 681; P.A. 77-603, S. 66, 125; 77-614, S. 162, 610; P.A. 80-482, S. 153, 348; P.A. 88-249, S. 2, 9.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless cases deemed transferable; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 76-436 replaced court of common pleas with superior court, added reference to chapter 54 and deleted references to Secs. 16-37 and 16-38, effective July 1, 1978; P.A. 77-603 replaced previous provisions re appeal procedure with provision that appeals be made in accordance with Sec. 4-183; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-307 transferred to Sec. 13b-413, effective July 1, 1989).

Annotations to former section 16-307:

Cited. 122 C. 297. Burden of showing commission acted illegally or in excess of authority is on plaintiff. 148 C. 687. Cited. 149 C. 481; 219 C. 168.

Annotation to present section:

Cited. 219 C. 168.



Section 13b-414 - (Formerly Sec. 16-308). Penalties. Procedure.

(a) Any person, including a carrier, shipper, consignee or broker or any officer, employee or agent of such person who knowingly or wilfully causes to be done any act prohibited by this chapter or who knowingly violates or fails to comply with or knowingly procures, aids or abets any violation of this chapter or fails to comply with any order, decision or regulation of the Commissioner of Transportation, or who is guilty of any violation of this chapter for which no penalty is otherwise provided, shall be fined not more than five hundred dollars for the first offense and shall be fined not more than two thousand dollars for any subsequent offense.

(b) The commissioner, after notice and hearing, may impose a civil penalty of not more than one hundred dollars for each offense on any person, including a carrier, shipper, consignee or broker or any officer, employee or agent of such person who violates any provision of this chapter. Each day on which the violation occurs shall be deemed a separate offense.

(c) Notwithstanding any provision of the general statutes to the contrary, any person who is alleged to have committed a violation under the provisions of sections 13b-410a to 13b-410c, inclusive, or of any regulation adopted in accordance with the provisions of subsection (a) of section 13b-410 shall follow the procedures set forth in section 51-164n.

(1949 Rev., S. 5704; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 154, 348; P.A. 88-249, S. 2, 9; P.A. 90-178; June Sp. Sess. P.A. 91-13, S. 3, 21; P.A. 93-307, S. 23, 34; P.A. 99-181, S. 8, 40.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor's note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-308 transferred to Sec. 13b-414, effective July 1, 1989); P.A. 90-178 increased penalty for subsequent violations of the section; June Sp. Sess. P.A. 91-13 replaced “infraction” with “violation” and added Subsec. (b) to require violations to follow procedures of the centralized infractions bureau of the superior court established in Sec. 51-164n; P.A. 93-307 deleted references to Secs. 13b-404, 13b-404a and 13b-405, which were repealed by the same act, substituting reference to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; P.A. 99-181 inserted new provisions re imposition of civil penalties as Subsec. (b), relettering existing Subsec. as (c), and made technical changes, effective June 23, 1999.



Section 13b-415 - Motor carrier obligation re operator's skills, capability and fitness.

No motor carrier, as defined in 49 CFR 350.105 or 49 CFR 390.5, as amended, shall authorize or employ any person to operate any motor vehicle registered or required to be registered in this state with a gross vehicle weight rating or gross combination weight rating of eighteen thousand one or more pounds without an on-the-road skills test performed in such motor vehicle and without a written certification, signed and dated by such motor carrier, that such person possesses the skills, capability and fitness to operate such motor vehicle safely.

(P.A. 06-130, S. 26.)

History: P.A. 06-130 effective July 1, 2006.









Title 14 - Motor Vehicles. Use of the Highway By Vehicles. Gasoline

Chapter 246 - Motor Vehicles

Section 14-1 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) “Activity vehicle” means a student transportation vehicle that is used to transport students in connection with school-sponsored events and activities, but is not used to transport students to and from school;

(2) “Agricultural tractor” means a tractor or other form of nonmuscular motive power used for transporting, hauling, plowing, cultivating, planting, harvesting, reaping or other agricultural purposes on any farm or other private property, or used for the purpose of transporting, from one farm to another, agricultural implements and farm products, provided the agricultural tractor is not used on any highway for transporting a pay load or for some other commercial purpose;

(3) “Antique, rare or special interest motor vehicle” means a motor vehicle twenty years old or older which is being preserved because of historic interest and which is not altered or modified from the original manufacturer’s specifications;

(4) “Apparent candle power” means an illumination equal to the normal illumination in foot candles produced by any lamp or lamps, divided by the square of the distance in feet between the lamp or lamps and the point at which the measurement is made;

(5) “Authorized emergency vehicle” means (A) a fire department vehicle, (B) a police vehicle, or (C) a public service company or municipal department ambulance or emergency vehicle designated or authorized for use as an authorized emergency vehicle by the commissioner;

(6) “Autocycle” means a motor vehicle that meets the requirements of a motorcycle under 49 CFR Part 571, and (A) does not have more than three wheels in contact with the ground, (B) is designed to be controlled with a steering wheel and foot pedals for acceleration, braking or shifting, (C) has a seat or seats that are fully or partially enclosed and in which the occupants sit with their legs forward, and (D) is equipped with safety belts, in accordance with section 14-100a, for all occupants;

(7) “Auxiliary driving lamp” means an additional lighting device on a motor vehicle used primarily to supplement the general illumination in front of a motor vehicle provided by the motor vehicle’s head lamps;

(8) “Bulb” means a light source consisting of a glass bulb containing a filament or substance capable of being electrically maintained at incandescence;

(9) “Camp trailer” includes any trailer designed for living or sleeping purposes and used exclusively for camping or recreational purposes;

(10) “Camp trailer registration” means the type of registration issued to any trailer that is for nonbusiness use and is limited to camp trailers and utility trailers;

(11) “Camp vehicle” means any motor vehicle that is regularly used to transport persons under eighteen years of age in connection with the activities of any youth camp, as defined in section 19a-420;

(12) “Camper” means any motor vehicle designed or permanently altered in such a way as to provide temporary living quarters for travel, camping or recreational purposes;

(13) “Combination registration” means the type of registration issued to a motor vehicle used for both private passenger and commercial purposes if such vehicle does not have a gross vehicle weight rating in excess of twelve thousand five hundred pounds;

(14) “Commercial driver’s license” or “CDL” means a license issued to an individual in accordance with the provisions of sections 14-44a to 14-44m, inclusive, which authorizes such individual to drive a commercial motor vehicle;

(15) “Commercial driver’s license information system” or “CDLIS” means the national database of holders of commercial driver’s licenses established by the Federal Motor Carrier Safety Administration pursuant to Section 12007 of the Commercial Motor Vehicle Safety Act of 1986;

(16) “Commercial motor vehicle” means a vehicle designed or used to transport passengers or property, except a vehicle used for farming purposes in accordance with 49 CFR 383.3(d), fire fighting apparatus or an emergency vehicle, as defined in section 14-283, or a recreational vehicle in private use, which (A) has a gross vehicle weight rating of twenty-six thousand and one pounds or more, or a gross combination weight rating of twenty-six thousand and one pounds or more, inclusive of a towed unit or units with a gross vehicle weight rating of more than ten thousand pounds; (B) is designed to transport sixteen or more passengers, including the driver, or is designed to transport more than ten passengers, including the driver, and is used to transport students under the age of twenty-one years to and from school; or (C) is transporting hazardous materials and is required to be placarded in accordance with 49 CFR 172, Subpart F, as amended, or any quantity of a material listed as a select agent or toxin in 42 CFR Part 73;

(17) “Commercial registration” means the type of registration required for any motor vehicle designed or used to transport merchandise, freight or persons in connection with any business enterprise, unless a more specific type of registration is authorized and issued by the commissioner for such class of vehicle;

(18) “Commercial trailer” means a trailer used in the conduct of a business to transport freight, materials or equipment whether or not permanently affixed to the bed of the trailer;

(19) “Commercial trailer registration” means the type of registration issued to any commercial trailer;

(20) “Commissioner” includes the Commissioner of Motor Vehicles and any assistant to the Commissioner of Motor Vehicles who is designated and authorized by, and who is acting for, the Commissioner of Motor Vehicles under a designation; except that the deputy commissioners of motor vehicles and the Attorney General are deemed, unless the Commissioner of Motor Vehicles otherwise provides, to be designated and authorized by, and acting for, the Commissioner of Motor Vehicles under a designation;

(21) “Controlled substance” has the same meaning as in section 21a-240 and the federal laws and regulations incorporated in chapter 420b;

(22) “Conviction” means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person’s appearance in court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended or probated;

(23) “Dealer” includes any person actively engaged in buying, selling or exchanging motor vehicles or trailers who has an established place of business in this state and who may, incidental to such business, repair motor vehicles or trailers, or cause them to be repaired by persons in his or her employ;

(24) “Disqualification” means a withdrawal of the privilege to drive a commercial motor vehicle, which occurs as a result of (A) any suspension, revocation, or cancellation by the commissioner of the privilege to operate a motor vehicle; (B) a determination by the Federal Highway Administration, under the rules of practice for motor carrier safety contained in 49 CFR 386, as amended, that a person is no longer qualified to operate a commercial motor vehicle under the standards of 49 CFR 391, as amended; or (C) the loss of qualification which follows any of the convictions or administrative actions specified in section 14-44k;

(25) “Drive” means to drive, operate or be in physical control of a motor vehicle, including a motor vehicle being towed by another;

(26) “Driver” means any person who drives, operates or is in physical control of a commercial motor vehicle, or who is required to hold a commercial driver’s license;

(27) “Driver’s license” or “operator’s license” means a valid Connecticut motor vehicle operator’s license or a license issued by another state or foreign jurisdiction authorizing the holder thereof to operate a motor vehicle on the highways;

(28) “Employee” means any operator of a commercial motor vehicle, including full-time, regularly employed drivers, casual, intermittent or occasional drivers, drivers under contract and independent owner-operator contractors, who, while in the course of operating a commercial motor vehicle, are either directly employed by, or are under contract to, an employer;

(29) “Employer” means any person, including the United States, a state or any political subdivision thereof, who owns or leases a commercial motor vehicle, or assigns a person to drive a commercial motor vehicle;

(30) “Farm implement” means a vehicle designed and adapted exclusively for agricultural, horticultural or livestock-raising operations and which is not operated on a highway for transporting a pay load or for any other commercial purpose;

(31) “Felony” means any offense as defined in section 53a-25 and includes any offense designated as a felony under federal law;

(32) “Fatality” means the death of a person as a result of a motor vehicle accident;

(33) “Foreign jurisdiction” means any jurisdiction other than a state of the United States;

(34) “Fuels” means (A) all products commonly or commercially known or sold as gasoline, including casinghead and absorption or natural gasoline, regardless of their classification or uses, (B) any liquid prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, which, when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene and similar petroleum products by “American Society for Testing Materials Method D-86”, shows not less than ten per cent distilled (recovered) below 347° Fahrenheit (175° Centigrade) and not less than ninety-five per cent distilled (recovered) below 464° Fahrenheit (240° Centigrade); provided the term “fuels” shall not include commercial solvents or naphthas which distill, by “American Society for Testing Materials Method D-86”, not more than nine per cent at 176° Fahrenheit and which have a distillation range of 150° Fahrenheit, or less, or liquefied gases which would not exist as liquids at a temperature of 60° Fahrenheit and a pressure of 14.7 pounds per square inch absolute, and (C) any liquid commonly referred to as “gasohol” which is prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, consisting of a blend of gasoline and a minimum of ten per cent by volume of ethyl or methyl alcohol;

(35) “Garage” includes every place of business where motor vehicles are, for compensation, received for housing, storage or repair;

(36) “Gross vehicle weight rating” or “GVWR” means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle. The GVWR of a combination (articulated) vehicle commonly referred to as the “gross combination weight rating” or GCWR is the GVWR of the power unit plus the GVWR of the towed unit or units;

(37) “Gross weight” means the light weight of a vehicle plus the weight of any load on the vehicle, provided, in the case of a tractor-trailer unit, “gross weight” means the light weight of the tractor plus the light weight of the trailer or semitrailer plus the weight of the load on the vehicle;

(38) “Hazardous materials” has the same meaning as in 49 CFR 383.5;

(39) “Head lamp” means a lighting device affixed to the front of a motor vehicle projecting a high intensity beam which lights the road in front of the vehicle so that it can proceed safely during the hours of darkness;

(40) “High-mileage vehicle” means a motor vehicle having the following characteristics: (A) Not less than three wheels in contact with the ground; (B) a completely enclosed seat on which the driver sits; (C) a single or two cylinder, gasoline or diesel engine or an electric-powered engine; and (D) efficient fuel consumption;

(41) “Highway” includes any state or other public highway, road, street, avenue, alley, driveway, parkway, place or dedicated roadway for bus rapid transit service, under the control of the state or any political subdivision of the state, dedicated, appropriated or opened to public travel or other use;

(42) “Imminent hazard” means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury or endangerment;

(43) “Intersecting highway” includes any public highway which joins another at an angle whether or not it crosses the other;

(44) “Light weight” means the weight of an unloaded motor vehicle as ordinarily equipped and ready for use, exclusive of the weight of the operator of the motor vehicle;

(45) “Limited access highway” means a state highway so designated under the provisions of section 13b-27;

(46) “Local authorities” includes the board of aldermen, common council, chief of police, warden and burgesses, board of selectmen or other officials having authority for the enactment or enforcement of traffic regulations within their respective towns, cities or boroughs;

(47) “Maintenance vehicle” means any vehicle in use by the state or by any town, city, borough or district, any state bridge or parkway authority or any public service company, as defined in section 16-1, in the maintenance of public highways or bridges and facilities located within the limits of public highways or bridges;

(48) “Manufacturer” means (A) a person, whether a resident or nonresident, engaged in the business of constructing or assembling new motor vehicles of a type required to be registered by the commissioner, for operation upon any highway, except a utility trailer, which are offered for sale in this state, or (B) a person who distributes new motor vehicles to new car dealers licensed in this state;

(49) “Median divider” means an intervening space or physical barrier or clearly indicated dividing section separating traffic lanes provided for vehicles proceeding in opposite directions;

(50) “Modified antique motor vehicle” means a motor vehicle twenty years old or older which has been modified for safe road use, including, but not limited to, modifications to the drive train, suspension, braking system and safety or comfort apparatus;

(51) “Motor bus” includes any motor vehicle, except a taxicab, as defined in section 13b-95, operated in whole or in part on any street or highway in a manner affording a means of transportation by indiscriminately receiving or discharging passengers, or running on a regular route or over any portion of a regular route or between fixed termini;

(52) “Motor home” means a vehicular unit designed to provide living quarters and necessary amenities which are built into an integral part of, or permanently attached to, a truck or van chassis;

(53) “Motor-driven cycle” means any of the following vehicles that have a seat height of not less than twenty-six inches and a motor having a capacity of less than fifty cubic centimeters piston displacement: (A) A motorcycle, other than an autocycle; (B) a motor scooter; or (C) a bicycle with attached motor;

(54) “Motor vehicle” means any vehicle propelled or drawn by any nonmuscular power, except aircraft, motor boats, road rollers, baggage trucks used about railroad stations or other mass transit facilities, electric battery-operated wheel chairs when operated by physically handicapped persons at speeds not exceeding fifteen miles per hour, golf carts operated on highways solely for the purpose of crossing from one part of the golf course to another, golf-cart-type vehicles operated on roads or highways on the grounds of state institutions by state employees, agricultural tractors, farm implements, such vehicles as run only on rails or tracks, self-propelled snow plows, snow blowers and lawn mowers, when used for the purposes for which they were designed and operated at speeds not exceeding four miles per hour, whether or not the operator rides on or walks behind such equipment, motor-driven cycles as defined in section 14-286, special mobile equipment as defined in section 14-165, mini-motorcycles, as defined in section 14-289j, and any other vehicle not suitable for operation on a highway;

(55) “Motorcycle” means (A) an autocycle, as defined in this section, or (B) a motor vehicle, with or without a side car, that has (i) not more than three wheels in contact with the ground, (ii) a saddle or seat which the rider straddles or a platform on which the rider stands, and (iii) handlebars with which the rider controls the movement of the vehicle. “Motorcycle” does not include a motor-driven cycle, as defined in this section;

(56) “National Driver Registry” or “NDR” means the licensing information system and database operated by the National Highway Traffic Safety Administration and established pursuant to the National Driver Registry Act of 1982, as amended;

(57) “New motor vehicle” means a motor vehicle, the equitable or legal title to which has never been transferred by a manufacturer, distributor or dealer to an ultimate consumer;

(58) “Nonresident” means any person whose legal residence is in a state other than Connecticut or in a foreign country;

(59) “Nonresident commercial driver’s license” or “nonresident CDL” means a commercial driver’s license issued by a state to an individual who resides in a foreign jurisdiction;

(60) “Nonskid device” means any device applied to the tires, wheels, axles or frame of a motor vehicle for the purpose of increasing the traction of the motor vehicle;

(61) “Number plate” means any sign or marker furnished by the commissioner on which is displayed the registration number assigned to a motor vehicle by the commissioner;

(62) “Officer” includes any constable, state marshal, inspector of motor vehicles, state policeman or other official authorized to make arrests or to serve process, provided the officer is in uniform or displays the officer’s badge of office in a conspicuous place when making an arrest;

(63) “Operator” means any person who operates a motor vehicle or who steers or directs the course of a motor vehicle being towed by another motor vehicle and includes a driver as defined in subdivision (26) of this section;

(64) “Out-of-service order” means an order (A) issued by a person having inspection authority, as defined in regulations adopted by the commissioner pursuant to section 14-163c, or by an authorized official of the United States Department of Transportation Federal Motor Carrier Safety Administration pursuant to any provision of federal law, to prohibit any motor vehicle specified in subsection (a) of section 14-163c from being operated on any highway, or to prohibit a driver from operating any such motor vehicle, or (B) issued by the United States Department of Transportation Federal Motor Carrier Safety Administration, pursuant to any provision of federal law, to prohibit any motor carrier, as defined in Section 386.2 of Title 49 of the Code of Federal Regulations, from engaging in commercial motor vehicle operations;

(65) “Owner” means any person holding title to a motor vehicle, or having the legal right to register the same, including purchasers under conditional bills of sale;

(66) “Parked vehicle” means a motor vehicle in a stationary position within the limits of a public highway;

(67) “Passenger and commercial motor vehicle” means a motor vehicle used for private passenger and commercial purposes which is eligible for combination registration;

(68) “Passenger motor vehicle” means a motor vehicle used for the private transportation of persons and their personal belongings, designed to carry occupants in comfort and safety, with a capacity of carrying not more than ten passengers including the operator thereof;

(69) “Passenger registration” means the type of registration issued to a passenger motor vehicle unless a more specific type of registration is authorized and issued by the commissioner for such class of vehicle;

(70) “Person” includes any individual, corporation, limited liability company, association, copartnership, company, firm, business trust or other aggregation of individuals but does not include the state or any political subdivision thereof, unless the context clearly states or requires;

(71) “Pick-up truck” means a motor vehicle with an enclosed forward passenger compartment and an open rearward compartment used for the transportation of property;

(72) “Pneumatic tires” means tires inflated or inflatable with air;

(73) “Pole trailer” means a trailer which is (A) intended for transporting long or irregularly shaped loads such as poles, logs, pipes or structural members, which loads are capable of sustaining themselves as beams between supporting connections, and (B) designed to be drawn by a motor vehicle and attached or secured directly to the motor vehicle by any means including a reach, pole or boom;

(74) “Recreational vehicle” includes the camper, camp trailer and motor home classes of vehicles;

(75) “Registration” includes the certificate of motor vehicle registration and the number plate or plates used in connection with such registration;

(76) “Registration number” means the identifying number or letters, or both, assigned by the commissioner to a motor vehicle;

(77) “Resident”, for the purpose of registering motor vehicles, includes any person who is a legal resident of this state, as the commissioner may presume from the fact that such person occupies a place of dwelling in this state for more than six months in a year, or any person, firm or corporation owning or leasing a motor vehicle used or operated in intrastate business in this state, or a firm or corporation having its principal office or place of business in this state;

(78) “School bus” means any school bus, as defined in section 14-275, including a commercial motor vehicle used to transport preschool, elementary school or secondary school students from home to school, from school to home, or to and from school-sponsored events, but does not include a bus used as a common carrier;

(79) “Second” violation or “subsequent” violation means an offense committed not more than three years after the date of an arrest which resulted in a previous conviction for a violation of the same statutory provision, except in the case of a violation of section 14-215 or 14-224 or subsection (a) of section 14-227a, “second” violation or “subsequent” violation means an offense committed not more than ten years after the date of an arrest which resulted in a previous conviction for a violation of the same statutory provision;

(80) “Semitrailer” means any trailer type vehicle designed and used in conjunction with a motor vehicle so that some part of its own weight and load rests on or is carried by another vehicle;

(81) “Serious traffic violation” means a conviction of any of the following offenses: (A) Excessive speeding, involving a single offense in which the speed is fifteen miles per hour or more above the posted speed limit, in violation of section 14-218a or 14-219; (B) reckless driving in violation of section 14-222; (C) following too closely in violation of section 14-240 or 14-240a; (D) improper or erratic lane changes, in violation of section 14-236; (E) using a hand-held mobile telephone or other electronic device or typing, reading or sending text or a text message with or from a mobile telephone or mobile electronic device in violation of subsection (e) of section 14-296aa while operating a commercial motor vehicle; (F) driving a commercial motor vehicle without a valid commercial driver’s license in violation of section 14-36a or 14-44a; (G) failure to carry a commercial driver’s license in violation of section 14-44a; (H) failure to have the proper class of license or endorsement, or violation of a license restriction in violation of section 14-44a; or (I) a violation of any provision of chapter 248, by an operator who holds a commercial driver’s license or instruction permit that results in the death of another person;

(82) “Service bus” includes any vehicle except a vanpool vehicle or a school bus designed and regularly used to carry ten or more passengers when used in private service for the transportation of persons without charge to the individual;

(83) “Service car” means any motor vehicle used by a manufacturer, dealer or repairer for emergency motor vehicle repairs on the highways of this state, for towing or for the transportation of necessary persons, tools and materials to and from the scene of such emergency repairs or towing;

(84) “Shoulder” means that portion of a highway immediately adjacent and contiguous to the travel lanes or main traveled portion of the roadway;

(85) “Solid tires” means tires of rubber, or other elastic material approved by the Commissioner of Transportation, which do not depend on confined air for the support of the load;

(86) “Spot lamp” or “spot light” means a lighting device projecting a high intensity beam, the direction of which can be readily controlled for special or emergency lighting as distinguished from ordinary road illumination;

(87) “State” means any state of the United States and the District of Columbia unless the context indicates a more specific reference to the state of Connecticut;

(88) “Stop” means complete cessation of movement;

(89) “Student” means any person under the age of twenty-one years who is attending a preprimary, primary or secondary school program of education;

(90) “Tail lamp” means a lighting device affixed to the rear of a motor vehicle showing a red light to the rear and indicating the presence of the motor vehicle when viewed from behind;

(91) “Tank vehicle” means any commercial motor vehicle designed to transport any liquid or gaseous material within a tank that is either permanently or temporarily attached to the vehicle or its chassis which shall include, but not be limited to, a cargo tank and portable tank, as defined in 49 CFR 383.5, as amended, provided it shall not include a portable tank with a rated capacity not to exceed one thousand gallons;

(92) “Tractor” or “truck tractor” means a motor vehicle designed and used for drawing a semitrailer;

(93) “Tractor-trailer unit” means a combination of a tractor and a trailer or a combination of a tractor and a semitrailer;

(94) “Trailer” means any rubber-tired vehicle without motive power drawn or propelled by a motor vehicle;

(95) “Truck” means a motor vehicle designed, used or maintained primarily for the transportation of property;

(96) “Ultimate consumer” means, with respect to a motor vehicle, the first person, other than a dealer, who in good faith purchases the motor vehicle for purposes other than resale;

(97) “United States” means the fifty states and the District of Columbia;

(98) “Used motor vehicle” includes any motor vehicle which has been previously separately registered by an ultimate consumer;

(99) “Utility trailer” means a trailer designed and used to transport personal property, materials or equipment, whether or not permanently affixed to the bed of the trailer;

(100) “Vanpool vehicle” includes all motor vehicles, the primary purpose of which is the daily transportation, on a prearranged nonprofit basis, of individuals between home and work, and which: (A) If owned by or leased to a person, or to an employee of the person, or to an employee of a local, state or federal government unit or agency located in Connecticut, are manufactured and equipped in such manner as to provide a seating capacity of at least seven but not more than fifteen individuals, or (B) if owned by or leased to a regional ride-sharing organization in the state recognized by the Commissioner of Transportation, are manufactured and equipped in such manner as to provide a seating capacity of at least six but not more than nineteen individuals;

(101) “Vehicle” includes any device suitable for the conveyance, drawing or other transportation of persons or property, whether operated on wheels, runners, a cushion of air or by any other means. The term does not include devices propelled or drawn by human power or devices used exclusively on tracks;

(102) “Vehicle identification number” or “VIN” means a series of Arabic numbers and Roman letters that is assigned to each new motor vehicle that is manufactured within or imported into the United States, in accordance with the provisions of 49 CFR 565, unless another sequence of numbers and letters has been assigned to a motor vehicle by the commissioner, in accordance with the provisions of section 14-149;

(103) “Wrecker” means a vehicle which is registered, designed, equipped and used for the purposes of towing or transporting wrecked or disabled motor vehicles for compensation or for related purposes by a person, firm or corporation licensed in accordance with the provisions of subpart (D) of part III of this chapter or a vehicle contracted for the consensual towing or transporting of one or more motor vehicles to or from a place of sale, purchase, salvage or repair;

(104) “Public passenger endorsement” means an endorsement issued to an individual, which authorizes such individual to transport passengers, including, but not limited to, passengers who are students in accordance with subsection (b) or (c) of section 14-36a.

(1949 Rev., S. 2350; 1953, S. 1278d, 1281d; 1955, S. 1279d, 1280d; 1959, P.A. 162; 283, S. 1; 1961, P.A. 233, S. 10; 1963, P.A. 560; February, 1965, P.A. 414, S. 1; 448, S. 1, 2, 3; 1967, P.A. 454, S. 1; 799; 821; 1969, P.A. 189; 569, S. 1; 1971, P.A. 355, S. 1, 2; 416, S. 2; 629; 740, S. 1; 848, S. 1, 2; 1972, P.A. 255, S. 1; P.A. 73-676, S. 1; P.A. 75-253, S. 1, 2; P.A. 76-250, S. 2, 3, 4; P.A. 77-67; P.A. 79-25, S. 1; 79-175, S. 2, 3; 79-244, S. 1, 5, 6; 79-627, S. 5, 6; P.A. 80-466, S. 2, 25; P.A. 81-394, S. 1; P.A. 82-460, S. 1, 2, 9; 82-472, S. 39, 183; P.A. 83-224, S. 1, 2; 83-278; 83-431, S. 2; 83-587, S. 67, 96; P.A. 84-429, S. 1; 84-546, S. 37, 173; P.A. 86-383, S. 1, 6; P.A. 88-245, S. 1, 7; P.A. 90-263, S. 1, 74; P.A. 91-272, S. 5, 8; P.A. 93-341, S. 1, 38; P.A. 95-79, S. 39, 189; 95-314, S. 4; P.A. 97-236, S. 23, 27; P.A. 99-268, S. 1, 2, 29; P.A. 00-35, S. 1; 00-99, S. 44, 154; 00-169, S. 22, 35; P.A. 02-70, S. 1, 17; P.A. 03-265, S. 5; P.A. 04-199, S. 7; 04-217, S. 1; P.A. 05-218, S. 2, 3, 15, 16, 42, 43; P.A. 06-130, S. 15; P.A. 07-167, S. 1–3, 38; P.A. 08-150, S. 1; P.A. 09-187, S. 34, 41, 49, 54; P.A. 10-32, S. 46; 10-110, S. 37; P.A. 11-213, S. 51, 52, 61; P.A. 12-81, S. 26; P.A. 13-271, S. 3–5; 13-277, S. 8; P.A. 14-130, S. 2; P.A. 15-46, S. 1.)

History: 1959 acts added Subsecs. (21) and (51); 1961 act redefined “used or secondhand motor vehicle” in and added definitions of “new motor vehicle” and “ultimate consumer” to Subsec. (55); 1963 act redefined “second” or “subsequent” violation in Subsec. (44); 1965 acts added snow and lawn machines to Subsec. (26), “driver” to Subsec. (32) and Subsecs. (6), (14), (23), (39), (48) and (54); 1967 acts added Subsecs. (57) and (58) defining “tractor” or “truck tractor” and “wrecker” or “wrecker vehicle” and redefined “resident” in Subsec. (42) to delete persons carrying on business or engaged in occupation for more than six months a year; 1969 acts redefined “motor vehicle” in Subsec. (26) to exclude golf carts and added Subsec. (59) defining “farm implements”; 1971 acts redefined “gross weight” in Subsec. (14) to include special provision re tractor-trailer units, redefined “officer” in Subsec. (31) to include sheriffs and deputy sheriffs, redefined “manufacturer” in Subsec. (22), redefined “vehicle” in Subsec. (56) to include vehicles operated on cushions of air and to delete requirement that machine be suitable for use on highways and added Subsecs. (60) and (61) defining “tractor-trailer unit” and “limited access highway”; 1972 act redefined “manufacturer” in Subsec. (22) to include distributor of vehicles to new car dealers; P.A. 73-676 added Subsec. (62) defining “minibike” or “minicycle”; P.A. 75-253 redefined “motorcycle” to exclude vehicles with wholly or partially enclosed drivers’ seat with motor outside enclosed area; P.A. 76-250 excluded bicycles with helper motors in Subsecs. (25) defining “motorcycle” and Subsec. (26) defining “motor vehicle”; P.A. 77-67 redefined “motor vehicles” in Subsec. (26) to delete requirement that vehicle be suitable for operation on a highway, to exclude vehicles used at mass transit facilities other than railroads and vehicles not suitable for operation on highway; P.A. 79-25 added Subsecs. (63) and (64) defining “antique, rare or special interest motor vehicle” and “modified antique motor vehicle”; P.A. 79-175 added Subsec. (65) defining “vanpool vehicle”; P.A. 79-244 also added Subsec. (65) re vanpool vehicles and excluded vanpool vehicles from definitions of “public service motor vehicle” and “service bus” in Subsecs. (40) and (46); P.A. 79-627 included gasohol in Subsec. (12) defining “fuels”, effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 80-466 amended definition of “motor vehicle registration” in Subsec. (27) to reflect use of single license plate; P.A. 81-394 added Subdiv. (66) defining “high-mileage vehicle”; P.A. 82-460 redefined “passenger motor vehicle” to specify applicability to vehicles capable of carrying not more than ten passengers, redefined “commercial motor vehicle”, deleting limitations re use in business of registrant and propulsion method and redefined “passenger and commercial motor vehicle”, deleting requirement that vehicles be “designed for use” for passenger and commercial purposes; P.A. 82-472 made technical corrections in definition of “high-mileage vehicle”; P.A. 83-224 amended Subdiv. (26) to exclude from the definition of a motor vehicle, golf cart type vehicles operated by state employees on state institution grounds; P.A. 83-278 amended Subdiv. (65) to include in definition of “vanpool vehicle” certain vehicles owned by or leased to recognized regional ride-sharing organizations; P.A. 83-431 amended Subdiv. (26) to exclude from the definition of a motor vehicle, special mobile equipment as defined in Sec. 14-165 (i); P.A. 83-587 made technical change in Subdiv. (12); P.A. 84-429 deleted the definition of “curb” in Subsec. (9), “distributor” in Subsec. (11), “head light” in Subsec. (15), “intersection” in Subsec. (18), “motor vehicle registration” in Subsec. (27), “rotary traffic island” in Subsec. (43), “secondhand motor vehicle” in Subsec. (55) and “wrecker vehicle” in Subsec. (58), transferred definition of “head lamp” from Subsec. (15) to (16), “registration” from Subsec. (27) to (45), “used motor vehicle” from Subsec. (55) to (62), “new motor vehicle” from Subsec. (55) to (31), “ultimate consumer” from Subsec. (55) to (61) and “wrecker” from Subsec. (58) to (65), added Subsec. (4) from Sec. 14-1a, renumbered the remaining Subsecs. as follows: (2) to (3), (3) to (5), (4) to (6), (5) to (7), (6) to (8), (7) to (9), (8) to (10), (10) to (11), (12) to (13), (13) to (14), (14) to (15), (16) to (18), (17) to (19), (19) to (20), (20) to (22), (21) to (23), (22) to (24), (23) to (25), (24) to (28), (25) to (29), (26) to (30), (28) to (32), (29) to (33), (30) to (34), (31) to (35), (32) to (36), (33) to (37), (34) to (38), (35) to (40), (36) to (39), (37) to (41), (38) to (42), (39) to (43), (40) to (44), (41) to (46), (42) to (47), (44) to (48), (45) to (49), (46) to (50), (47) to (51), (48) to (52), (49) to (53), (50) to (54), (51) to (55), (52) to (56), (53) to (59), (54) to (60), (56) to (64), (59) to (12), (60) to (58), (61) to (21), (62) to (2), (63) to (27), (64) to (63) and (66) to (17), and rephrased renumbered Subsec. (10) re definition of “commissioner”; P.A. 84-546 redefined “commissioner” to include deputy commissioner of motor vehicles, attorney general and any assistant to motor vehicles commissioner, but did not take effect, P.A. 84-429 having taken precedence; P.A. 86-383 redefined “commercial motor vehicle” in Subdiv. (9) to include vehicles transporting other passengers with their necessary personal belongings; P.A. 88-245 made technical change to definition of “commissioner” in Subsec. (10); P.A. 90-263 subdivided the section into Subsecs. (a) and (b), in Subsec (a) amending Subdiv. (7) to substitute recreational for pleasure purposes and to delete phrase “used for the purpose of transporting personal property of the owner”, amending Subdiv. (8) to redefine “camper” as any motor vehicle designed or permanently altered in such a way as to provide temporary living quarters for travel, camping or recreational purposes, amending Subdiv. (9) to delete definition of “commercial motor vehicle” and insert definition of “combination registration”, adding new definitions of “commercial driver’s license” in Subdiv. (10), “commercial motor vehicle” in Subdiv. (11), “commercial registration” in Subdiv. (12), “commercial trailer” in Subdiv. (13), “controlled substance” in Subdiv. (15), “conviction” in Subdiv. (16), “disqualification” in Subdiv. (18), “drive” in Subdiv. (19), “driver” in Subdiv. (20), “driver’s license” in Subdiv. (21), “employee” in Subdiv. (22), “employer” in Subdiv. (23), “felony” in Subdiv. (25), “foreign jurisdiction” in Subdiv. (26), “gross weight rating” in Subdiv. (29), “hazardous materials” in Subdiv. (31), “motor home” in Subdiv. (45), “nonresident commercial driver’s license” in Subdiv. (50), “out-of-service order” in Subdiv. (55), “passenger registration” in Subdiv. (60), “recreational vehicle” in Subdiv. (64), “serious traffic violation” in Subdiv. (70), “state” in Subdiv. (76), “tank vehicle” in Subdiv. (79), “United States” in Subdiv. (85), and “utility trailer” in Subdiv. (87) and renumbering the other Subdivs. accordingly, amending definition of “motor bus” in Subdiv. (44), formerly Subdiv. (28), to include any motor vehicle, except a taxicab, deleting reference to public service motor vehicle, amending definition of “operator” in Subdiv. (54), formerly Subdiv. (36), to include a driver, amending definition of “passenger and commercial motor vehicle” in Subdiv. (58), formerly Subdiv. (39), to include vehicles eligible for combination registration, amending definition of “passenger motor vehicle” in Subdiv. (59), formerly Subdiv. (40), to delete former provisions and insert new provisions concerning use, design and capacity, amending definition of “person” in Subdiv. (61), formerly Subdiv. (41), to specifically exclude the state or any political subdivision thereof, amending definition of “pole trailer” in Subdiv. (63), formerly Subdiv. (43), to delete reference to commercial motor vehicle, and deleting definition of “public service motor vehicle” in Subdiv. (44), and inserting new language in Subsec. (b) re meaning of term “public passenger transportation permit”; P.A. 91-272 amended exception to definition of “commercial motor vehicle” in Subsec. (a)(11)(B) to include vehicles designed to transport “more than” 10 passengers and used to transport students under 21 to and from school; P.A. 93-341 amended definition of “commercial driver’s license” by deleting the reference to a “Class 1” license and reference to Sec. 14-36a, redefined “commercial motor vehicle” to exclude vehicles used “within one hundred fifty miles of a farm in connection with the operation of such farm” and recreational vehicles “in private use”, redefined “serious traffic violation” to add a new Subpara. (E) re accident resulting in death, redefined “service bus” to include “school bus” and added definition of “school bus”, renumbering previously existing Subdivs. of Subsec. (a) as necessary and made technical change in Subsec. (b), effective July 1, 1994; P.A. 95-79 amended Subsec. (a)(61) by redefining “person” to include a limited liability company, effective May 31, 1995; P.A. 95-314 amended Subsec. (a)(69) to provide that a “second” or “subsequent” violation is one committed within “three” years after date of arrest resulting in a previous conviction for the same offense, in lieu of 5 years, and to redefine term in the case of a violation of Sec. 14-215, 14-224 or 14-227a(a); P.A. 97-236 redefined “service bus” to require that school bus be “regularly used” to carry 8 or more persons, effective June 24, 1997; P.A. 99-268 redefined “motorcycle” in Subsec. (a)(46) to exclude a vehicle “designed to have” a completely enclosed driver’s seat in lieu of a vehicle having a completely “or partially” enclosed driver’s seat, redefined “serious traffic violation” in Subsec. (a)(71) by changing from a violation of “sections 14-230 to 14-237, inclusive” to a violation of “section 14-236” in Subpara. (D) and redefined “service bus” in Subsec. (a)(72) to increase the minimum number of persons such vehicle may carry from “eight or more persons” to “ten or more passengers”; P.A. 00-35 redefined “wrecker” in Subsec. (a)(91) to delete “exclusively” following “equipped and used” and to add “by a person, firm or corporation licensed in accordance with the provisions of subdivision (D) of part III of this chapter”; P.A. 00-99 replaced reference to sheriff and deputy sheriff in Subsec. (a)(53) with state marshal, effective December 1, 2000; P.A. 00-169 redefined “person” in Subsec. (a)(61) to include a business trust and revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (a)(9) to add “rating”, substituted “place of residence” for “legal residence” and provide that such residence be occupied for more than six months in a year in Subdiv. (67), added new Subdiv. (91) re definition of “vehicle identification number” or “VIN”, redesignated existing Subdiv. (91) as Subdiv. (92) and made technical changes in Subdivs. (4), (17), (40), (53) and (55), effective July 1, 2002, and amended Subsec. (a)(40) to add “new” and replace “under section 14-12, who offers the motor vehicles” with “by the commissioner, for operation upon any highway, which are offered” in Subpara. (A) and to make a technical change in Subpara. (B) (Revisor’s note: The reference in Subsec. (a)(92) to “subdivision (D)” was changed editorially by the Revisors to “subpart (D)” for clarity of reference); P.A. 03-265 redefined “passenger motor vehicle” in Subdiv. (59); P.A. 04-199 defined “pick-up truck”, made technical changes and renumbered subdivs. in Subsec. (a), effective July 1, 2004; P.A. 04-217 defined “activity vehicle”, “commercial driver’s license information system”, “fatality”, “imminent hazard” and “National Driver Registry”, redefined “disqualification”, “school bus” and “serious traffic violation”, made technical changes and renumbered subdivs. in Subsec. (a), effective January 1, 2005; P.A. 05-218 amended Subsec. (a)(10) by substituting “twelve thousand five hundred” for “ten thousand” and amended Subsec. (a)(67) by deleting “and having a gross vehicle weight rating of less than ten thousand pounds” and, effective July 1, 2005, amended Subsec. (a)(3) by changing “twenty-five” to “twenty”, amended Subsec. (a)(44) by adding “except a utility trailer”, amended Subsec. (a)(47) by changing “twenty-five” to “twenty” and making a technical change, and added Subsec. (a)(99) defining “camp vehicle”; P.A. 06-130 amended Subsec. (a) by redefining “commercial motor vehicle” in Subdiv. (13), redefining “gross vehicle weight rating” in Subdiv. (32), redefining “hazardous materials” in Subdiv. (34), deleting former Subdiv. (46) re definition of “minibike or minicycle”, renumbering Subdivs. (47) to (50) as (46) to (49), inclusive, adding “mini-motorcycle” to definition of “motor vehicle” and renumbering it as Subdiv. (50), renumbering Subdivs. (52) to (97) as (51) to (96), inclusive, redefining “wrecker” and renumbering it as Subdiv. (97) and renumbering Subdiv. (99) as (98), effective June 2, 2006; P.A. 07-167 made technical changes in Subsec. (a)(13), (24) and (50), effective June 25, 2007, and deleted Subsec. (a) designator and former Subsec. (b) re definition of “public passenger transportation permit”, effective July 1, 2007; P.A. 08-150 redefined “camp trailer” in Subdiv. (8), added new Subdiv. (9) defining “camp trailer registration”, added new Subdiv. (18) defining “commercial trailer registration”, added new Subdiv. (52) defining “motor-driven cycle”, redefined “motorcycle” in existing Subdiv. (49) and renumbered said definition as new Subdiv. (54), redefined “resident” in existing Subdiv. (72) and renumbered said definition as new Subdiv. (76), added new Subdiv. (88) defining “student”, renumbered existing Subdiv. (98) defining “camp vehicle” as new Subdiv. (10) and renumbered remaining Subdivs. and internal references accordingly; P.A. 09-187 amended Subdiv. (53) to replace “bicycles with helper motors” with “motor-driven cycles” in definition of “motor vehicle”, Subdiv. (63) to redefine “out-of-service order”, Subdiv. (80)(A) to replace “Speeding in excess of fifteen miles per hour or more over the posted speed limit” with “Excessive speeding, involving a single offense in which the speed is fifteen miles per hour or more above the posted speed limit” in definition of “serious traffic violation”, and Subdiv. (98) to delete “with a manufacturer’s GVWR of ten thousand pounds or less” in definition of “utility trailer”; P.A. 10-32 made a technical change in Subdiv. (53), effective May 10, 2010; P.A. 10-110 deleted former Subdiv. (1) re definition of “activity vehicle” and redesignated existing Subdivs. (2) to (102) as Subdivs. (1) to (101), effective July 1, 2011; P.A. 11-213 changed effective date of P.A. 10-110, S. 37, from July 1, 2011, to July 1, 2012, and redefined “serious traffic violation” in Subdiv. (79) of section as amended by P.A. 10-110, effective July 1, 2011, and redefined “serious traffic violation” in Subdiv. (80) of present section, effective July 13, 2011; P.A. 12-81 added new Subdiv. (1) restoring definition of “activity vehicle”, redesignated existing Subdivs. (1) to (101) as Subdivs. (2) to (102) and made a technical change in Subdiv. (62), effective July 1, 2012 (Revisor’s note: In Subdiv. (53), a reference to “subsection (i) of section 14-165” was changed editorially by the Revisors to “section 14-165” to conform with a change made to the prior version of section by P.A. 10-32, S. 46); P.A. 13-271 amended Subdiv. (52) to redefine “motor-driven cycle” by replacing reference to motor horsepower with reference to motor capacity, amended Subdiv. (63) to redefine “out-of-service order” by replacing provision re orders issued by police or motor vehicle inspector with provision re orders issued by persons having inspection authority, replacing reference to commercial motor vehicle with reference to motor vehicle specified in Sec. 14-163c(a) and making technical changes, and amended Subdiv. (80) to redefine “serious traffic violation” by adding provision re use of hand-held mobile telephone or other electronic device in Subpara. (E) and replacing “while operating a commercial motor vehicle” with “by an operator who holds a commercial driver’s license or instruction permit” in Subpara. (I), effective July 1, 2013; P.A. 13-277 amended Subdiv. (40) to redefine “highway” by adding reference to dedicated roadway for bus rapid transit service, effective July 1, 2013; P.A. 14-130 added Subdiv. (103) defining “public passenger endorsement”, effective June 6, 2014; P.A. 15-46 added new Subdiv. (6) defining “autocycle”, redesignated existing Subdivs. (6) to (103) as Subdivs. (7) to (104), amended redesignated Subdiv. (53) to redefine “motor-driven cycle”, and amended redesignated Subdiv. (55) to redefine “motorcycle”, effective July 1, 2015.



Section 14-1a - “Authorized emergency vehicle” defined.

Section 14-1a is repealed.

(1967, P.A. 832, S. 1; P.A. 84-429, S. 78.)



Section 14-2 - Appointment of Commissioner of Motor Vehicles.

There shall be a Commissioner of Motor Vehicles appointed in accordance with the provisions of sections 4-5 to 4-8, inclusive.

(1949 Rev., S. 2351.)

See Sec. 4-12 re removal of officers and commissioners for misconduct, incompetence or neglect of duty.

Annotations to former statute:

Failure of Senate to act on nomination did not create vacancy which Governor was authorized to fill; incumbent held over de jure. 132 C. 518. Cited. 133 C. 43; 136 C. 317.

Cited. 13 CS 343.



Section 14-3 - Powers and duties of commissioner.

The Commissioner of Motor Vehicles shall enforce the provisions of the statutes concerning motor vehicles and the operators of such vehicles. The commissioner shall administer, coordinate and control the operations of the department and shall be responsible for the overall supervision and direction of all facilities and activities of the department. The commissioner shall have the authority to contract for such services, programs and facilities other than the purchase or lease of real property as may be necessary to carry out the commissioner's responsibilities under and for the orderly administration of this chapter and chapters 247 to 255, inclusive. The commissioner may retain and employ consultants and assistants on a contract or other basis for rendering professional, fiscal, engineering, technical or other assistance and advice. The commissioner may enter into one or more agreements with independent contractors authorizing such contractors to provide programs and services on behalf of the department, provided any such agreement shall specify that the contractor may charge the department's customer a reasonable service fee, as established by the commissioner, from which the contractor shall be compensated. The commissioner shall submit to the Governor an annual report of his official acts, as provided in section 4-60. Said commissioner shall keep a record of proceedings and orders pertaining to the matters under his jurisdiction and of all licenses and certificates granted, refused, suspended or revoked by the commissioner and of all reports sent to the commissioner's office. The commissioner shall furnish without charge, for official use only, certified copies of certificates and licenses and documents relating thereto to officials of the state or any municipality therein, to officials of any other state or to any court in this state. Any certified copy of any document or record of the commissioner, attested as a true copy by the commissioner, any deputy commissioner or chief of a division, shall be competent evidence in any court of this state of the facts therein contained.

(1949 Rev., S. 2352; September, 1957, P.A. 11, S. 13; P.A. 73-661, S. 1; P.A. 88-245, S. 2, 7; P.A. 96-180, S. 36, 166; P.A. 11-213, S. 4.)

History: P.A. 73-661 expanded duties of commissioner re administration of department, contracts and employment of personnel; P.A. 88-245 made minor change in wording; P.A. 96-180 substituted “The Commissioner of Motor Vehicles” for “Said commissioner”, effective June 3, 1996; P.A. 11-213 authorized commissioner to enter into agreements with independent contractors and made technical changes, effective July 1, 2011.

Statute will not provide alternative method of proving prior motor vehicle conviction. 151 C. 213. Commissioner was required to keep a record of previous warnings and violations as related to plaintiff and may act upon facts known to him even though they are not produced at the hearing. 165 C. 559. Cited. 225 C. 499.

Cited. 24 CS 364; 36 CS 586; 38 CS 384; 39 CS 381.

Cited. 2 Conn. Cir. Ct. 693; 3 Conn. Cir. Ct. 112; Id., 586.



Section 14-4 - Findings and rulings of commissioner.

The Commissioner of Motor Vehicles may, upon his initiative and after notice and hearing, make a finding of fact and issue a ruling thereon concerning any misfeasance or nonfeasance on the part of any officer for failure to enforce or for improperly enforcing any provision of this chapter relating to motor vehicles. Upon the presentation of such finding to him, the state's attorney of the judicial district wherein lies the jurisdiction of the accused shall apply to the superior court for said judicial district for a bench warrant for such accused. Such finding shall be prima facie evidence of a violation of official duty by the person named therein, and, upon conviction thereof, such officer shall be fined not more than five hundred dollars.

(1949 Rev., S. 2353; P.A. 78-280, S. 2, 127; P.A. 96-180, S. 37, 166.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 96-180 substituted “The Commissioner of Motor Vehicles” for “Said commissioner”, effective June 3, 1996.



Section 14-4a - Conduct of hearings and rendering of decisions.

In any case where a hearing is required or authorized under the provisions of any statute dealing with the Department of Motor Vehicles such hearing may be conducted by and the decision rendered therein by the commissioner or by any person or persons designated by him.

(1971, P.A. 755, S. 4.)

History: (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).

Cited. 168 C. 587.

Cited. 39 CS 285; 40 CS 505; 42 CS 602.



Section 14-5 - Branch offices.

The commissioner shall have exclusive charge of the control and maintenance of the branch offices of the Department of Motor Vehicles, and the expense of leasing and maintaining the same shall be paid out of the appropriation for said department.

(1949 Rev., S. 2354.)

History: (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-5a - Ansonia branch office.

Section 14-5a is repealed.

(P.A. 80-444, S. 4, 6; P.A. 81-460, S. 3, 4.)



Section 14-5b - Discontinuation of branch offices.

The Commissioner of Motor Vehicles shall take steps to discontinue the operation and use of Department of Motor Vehicles branch offices to operate within the department's budget.

(P.A. 81-460, S. 2, 4.)

History: (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-5c - Department closed or unable to perform transactions due to emergency or other reason. Extension of expiration date or period of validity of credentials issued by commissioner.

In the case of any emergency situation described by the provisions of section 3-6a or 28-1 or any other reason for which the Department of Motor Vehicles is closed or is unable to perform transactions with the public in an effective or secure manner, the Commissioner of Motor Vehicles, with the approval of the Governor, may extend the expiration date or the period of validity of any registration, license, permit, certificate or other form or credential issued by said commissioner in accordance with any provision of the general statutes. In any such case in which the commissioner exercises the authority granted by this section, the commissioner shall take such actions, as said commissioner deems necessary or appropriate, to inform the public and all law enforcement agencies of the extension of such expiration date or period of validity.

(P.A. 08-150, S. 18.)



Section 14-6 - Coordination of enforcement activities.

The commissioner shall endeavor to coordinate motor vehicle enforcement throughout the state by calling conferences of officials and officers connected with enforcement, as may appear to him advantageous or desirable. He shall, whenever deemed advisable, bring to the attention of such officials and officers statistics in connection with enforcement and shall urge the desirability and necessity of uniformity. He shall endeavor to coordinate and unify volunteer effort for highway traffic safety and may, if he is so requested, initiate a program for uniform effort and may call upon such organizations as are working in the field of traffic safety to carry out the same.

(1949 Rev., S. 2355; P.A. 84-546, S. 38, 173.)

History: P.A. 84-546 made technical change, amending section to restore language inadvertently deleted.



Section 14-7 - Deputy commissioners.

The Commissioner of Motor Vehicles may, as provided in section 4-8, appoint not more than three deputy commissioners of motor vehicles, who shall, under the direction of the commissioner, assist in the administration of the business of the department, and, when so directed by said commissioner, shall hear and determine questions that may come before the department.

(1949 Rev., S. 2356; P.A. 88-245, S. 3, 7; P.A. 96-180, S. 38, 166.)

History: P.A. 88-245 authorized commissioner to appoint not more than three deputy commissioners, where previously limited to one; P.A. 96-180 substituted “The Commissioner of Motor Vehicles” for “Said commissioner”, effective June 3, 1996.

Section does not authorize delegation of the authority of deputy commissioner to any other assistant. 151 C. 679.



Section 14-8 - Police authority of commissioner and inspectors.

(a) The commissioner, each deputy commissioner and any salaried inspector of motor vehicles designated by the commissioner, when engaged in the discharge of the duties of his office, shall have, in any part of the state, the same authority to make arrests or issue citations for violation of any statute or regulation relating to motor vehicles and to enforce said statutes and regulations as policemen or state policemen have in their respective jurisdictions.

(b) The commissioner, each deputy commissioner and any salaried inspector of motor vehicles designated by the commissioner, when engaged in the discharge of the duties of his office, may issue a summons to any person to appear at any hearing before the commissioner which may result in the imposition of administrative sanctions. Any salaried inspector of motor vehicles designated by the commissioner, when engaged in the discharge of the duties of his office, shall have the same authority to declare a commercial motor vehicle and its driver out of service in accordance with the provisions of the Code of Federal Regulations Title 49, Sections 392.5 and 396.9, as from time to time amended, as policemen and state policemen have.

(c) Said commissioner shall issue to each such deputy commissioner or inspector credentials showing his authority of arrest, which credentials shall be carried upon the person of such deputy commissioner or inspector while in the discharge of his duties.

(1949 Rev., S. 2357; June, 1955, S. 1282d; P.A. 88-245, S. 4, 7; P.A. 89-199; P.A. 90-263, S. 57, 74; P.A. 93-341, S. 30, 38.)

History: P.A. 88-245 made a technical change; P.A. 89-199 divided the section into Subsecs., authorizing commissioner, deputy commissioner and inspector to issue citations for violations of any motor vehicle statute or regulation, and to issue a summons to compel attendance at administrative hearings, also authorized inspectors to declare a commercial motor vehicle out of service and required commissioner to issue credentials showing arrest authority to each deputy commissioner; P.A. 90-263 amended Subsec. (b) to delete reference to “commercial” motor vehicle; P.A. 93-341 amended Subsec. (b) to limit inspectors' authority to declare motor vehicles out of service to “commercial” vehicles and extended authority to the drivers of such vehicles, effective July 1, 1993.



Section 14-9 - Oath of office.

The commissioner and each deputy commissioner shall take the oath provided by law for public officers.

(1949 Rev., S. 2358; June, 1955, S. 1283d; P.A. 88-245, S. 5, 7.)

History: P.A. 88-245 made a technical change.

See Sec. 1-25 re forms of oaths.

Cited. 240 C. 10.



Section 14-9a - Criminal background checks for applicants for employment with department and certain department employees. Reassignment of employee with disqualifying criminal offense or condition.

(a) The Department of Motor Vehicles shall, subject to the provisions of section 31-51i, require each external applicant for a position of employment with the department (1) to state whether the applicant has ever been convicted of a crime, to state whether criminal charges are pending against the applicant at the time of the application and, if so, to identify the charges and court in which they are pending, and (2) if offered employment with the department, to be fingerprinted and to submit to state and national criminal history records checks. The criminal history records checks required by this section shall be in accordance with section 29-17a.

(b) The Department of Motor Vehicles, subject to the provisions of section 31-51i and the standards set forth in 6 CFR Section 37.45, shall require each employee who is involved in the manufacture or production of drivers' licenses or identity cards or who has the ability to affect the identity information that appears on a driver's license or an identity card to submit to a background check that includes name-based and fingerprint-based criminal history records checks of federal and state repository records. Upon receipt of the criminal history record of any such employee, the department shall evaluate such record by applying the criteria set forth in 6 CFR Section 37.45(b)(1). The department shall not employ any such employee with a disqualifying criminal offense, as set forth in 6 CFR Section 37.45(b)(1)(i) or 37.45(b)(1)(ii), in a position described in this subsection, and shall not employ any such employee with a disqualifying condition, as set forth in 6 CFR Section 37.45(b)(1)(iii) or 37.45(b)(1)(iv), in such a position, until such condition is no longer applicable. The department shall reassign any such person to a different position in the department.

(c) In accordance with 49 CFR 384.228 and subject to the provisions of section 31-51i, the Department of Motor Vehicles shall require any person who is to be employed as a knowledge or skills test examiner for commercial driver's license applicants to submit to a nation-wide criminal background check prior to the department certifying such person to administer any such test. Each such background check shall include name-based and fingerprint-based criminal history records checks of federal and state repository records. The department shall maintain a record of the results of such criminal background checks and shall not certify any examiner to administer commercial driver's license tests who: (1) Was convicted of a felony within the past ten years; or (2) was convicted of any crime involving fraudulent activities.

(P.A. 07-167, S. 13; P.A. 10-110, S. 26; P.A. 13-271, S. 6.)

History: P.A. 10-110 designated existing provisions as Subsec. (a) and added Subsec. (b) re background check of employees involved in manufacture or production of licenses or identity cards and reassignment of employee with disqualifying criminal offense or condition; P.A. 13-271 added Subsec. (c) re background check of persons to be employed as knowledge or skills test examiners for commercial driver's license applicants.



Section 14-10 - Definitions. Records. Disclosure of personal information and highly restricted personal information. Penalty. Regulations.

(a) For the purposes of this section:

(1) “Disclose” means to engage in any practice or conduct to make available and make known, by any means of communication, personal information or highly restricted personal information contained in a motor vehicle record pertaining to an individual to any other individual, organization or entity;

(2) “Motor vehicle record” means any record that pertains to an operator's license, instruction permit, identity card, registration, certificate of title or any other document issued by the Department of Motor Vehicles. “Motor vehicle record” does not include any record relating to vessels and certificates of title for vessels, as provided in section 15-210;

(3) “Personal information” means information that identifies an individual and includes an individual's photograph or computerized image, Social Security number, operator's license number, name, address other than the zip code, telephone number, electronic mail address, or medical or disability information, but does not include information on motor vehicle accidents or violations, or information relative to the status of an operator's license, registration or insurance coverage;

(4) “Highly restricted personal information” means an individual's photograph or computerized image, Social Security number or medical or disability information; and

(5) “Express consent” means an affirmative agreement given by the individual who is the subject of personal information that specifically grants permission to the department to release such information to the requesting party. Such agreement shall (A) be in writing or such other form as the commissioner may determine in regulations adopted in accordance with the provisions of chapter 54, and (B) specify a procedure for the individual to withdraw such consent, as provided in regulations adopted in accordance with the provisions of chapter 54.

(b) A number shall be assigned to each motor vehicle registration and operator's license and a record of all applications for motor vehicle registrations and operators' licenses issued shall be kept by the commissioner at the main office of the Department of Motor Vehicles.

(c) (1) All records of the Department of Motor Vehicles pertaining to the application for registration, and the registration, of motor vehicles of the current or previous three years shall be maintained by the commissioner at the main office of the department. Any such records over three years old may be destroyed at the discretion of the commissioner. (2) Before disclosing personal information pertaining to an applicant or registrant from such motor vehicle records or allowing the inspection of any such record containing such personal information in the course of any transaction conducted at such main office, the commissioner shall ascertain whether such disclosure is authorized under subsection (f) of this section, and require the person or entity making the request to (A) complete an application that shall be on a form prescribed by the commissioner, and (B) provide personal identification satisfactory to the commissioner. An attorney-at-law admitted to practice in this state may provide his or her juris number to the commissioner in lieu of the requirements of subparagraph (B) of this subdivision. The commissioner may disclose such personal information or permit the inspection of such record containing such information only if such disclosure is authorized under subsection (f) of this section.

(d) The commissioner may disclose personal information from a motor vehicle record pertaining to an operator's license or a driving history or permit the inspection or copying of any such record or history containing such information in the course of any transaction conducted at the main office of the department only if such disclosure is authorized under subsection (f) of this section. Any such records over five years old may be destroyed at the discretion of the commissioner.

(e) In the event (1) a federal court judge, federal court magistrate or judge of the Superior Court, Appellate Court or Supreme Court of the state, (2) a police officer, as defined in section 7-294a, or a member of the Division of State Police within the Department of Emergency Services and Public Protection, (3) an employee of the Department of Correction, (4) an attorney-at-law who represents or has represented the state in a criminal prosecution, (5) a member or employee of the Board of Pardons and Paroles, (6) a judicial branch employee regularly engaged in court-ordered enforcement or investigatory activities, (7) an inspector employed by the Division of Criminal Justice, (8) a federal law enforcement officer who works and resides in this state, (9) a state referee under section 52-434, or (10) a lake patrolman appointed pursuant to subsection (a) of section 7-151b engaged in boating law enforcement, submits a written request and furnishes such individual's business address to the commissioner, such business address only shall be disclosed or available for public inspection to the extent authorized by this section.

(f) The commissioner may disclose personal information from a motor vehicle record to:

(1) Any federal, state or local government agency in carrying out its functions or to any individual or entity acting on behalf of any such agency, or

(2) Any individual, organization or entity that signs and files with the commissioner, under penalty of false statement as provided in section 53a-157b, a statement on a form approved by the commissioner, together with such supporting documentation or information as the commissioner may require, that such information will be used for any of the following purposes:

(A) In connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, motor vehicle market research activities including survey research, motor vehicle product and service communications and removal of nonowner records from the original owner records of motor vehicle manufacturers to implement the provisions of the federal Automobile Information Disclosure Act, 15 USC 1231 et seq., the Clean Air Act, 42 USC 7401 et seq., and 49 USC Chapters 301, 305 and 321 to 331, inclusive, as amended from time to time, and any provision of the general statutes enacted to attain compliance with said federal provisions;

(B) In the normal course of business by the requesting party, but only to confirm the accuracy of personal information submitted by the individual to the requesting party;

(C) In connection with any civil, criminal, administrative or arbitral proceeding in any court or government agency or before any self-regulatory body, including the service of process, an investigation in anticipation of litigation by an attorney-at-law or any individual acting on behalf of an attorney-at-law and the execution or enforcement of judgments and orders, or pursuant to an order of any court provided the requesting party is a party in interest to such proceeding;

(D) In connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls or advisories, performance monitoring of motor vehicles and motor vehicle parts and dealers, producing statistical reports and removal of nonowner records from the original owner records of motor vehicle manufacturers, provided the personal information is not published, disclosed or used to contact individuals except as permitted under subparagraph (A) of this subdivision;

(E) By any insurer or insurance support organization or by a self-insured entity or its agents, employees or contractors, in connection with the investigation of claims arising under insurance policies, antifraud activities, rating or underwriting;

(F) In providing any notice required by law to owners or lienholders named in the certificate of title of towed, abandoned or impounded motor vehicles;

(G) By an employer or its agent or insurer to obtain or verify information relating to a holder of a passenger endorsement or commercial driver's license required under 49 USC Chapter 313, and sections 14-44 to 14-44m, inclusive;

(H) In connection with any lawful purpose of a labor organization, as defined in section 31-77, provided (i) such organization has entered into a contract with the commissioner, on such terms and conditions as the commissioner may require, and (ii) the information will be used only for the purposes specified in the contract other than campaign or political purposes;

(I) For bulk distribution for surveys, marketing or solicitations provided the commissioner has obtained the express consent of the individual to whom such personal information pertains;

(J) For the purpose of preventing fraud by verifying the accuracy of personal information contained in a motor vehicle record, including an individual's photograph or computerized image, as submitted by an individual to a legitimate business or an agent, employee or contractor of a legitimate business, provided the individual has provided express consent in accordance with subdivision (5) of subsection (a) of this section;

(K) Inclusion of personal information about persons who have indicated consent to become organ and tissue donors in a donor registry established by a procurement organization, as defined in section 19a-289a;

(L) By any private detective or private detective licensed in accordance with the provisions of chapter 534, in connection with an investigation involving matters concerning motor vehicles;

(M) By a state marshal, for use in the performance of duties under the provisions of section 6-38a. Such information may be requested by facsimile transmission, or by such other means as the commissioner may require, and shall be provided by facsimile transmission, or by such other means, within a reasonable time.

(g) Any person receiving personal information or highly restricted personal information from a motor vehicle record pursuant to subsection (f) of this section shall be entitled to use such information for any of the purposes set forth in said subsection for which such information may be disclosed by the commissioner. No such person may resell or redisclose the information for any purpose that is not set forth in subsection (f) of this section, or reasonably related to any such purpose.

(h) Notwithstanding any provision of this section, the disclosure of personal information from a motor vehicle record pursuant to subsection (f) of this section shall be subject to the provisions of section 14-50a concerning (1) the fees that shall be charged for copies of or information pertaining to motor vehicle records and (2) the authority of the commissioner to establish fees for information furnished on a volume basis in accordance with such terms and conditions regarding the use and distribution of such information as the commissioner may prescribe.

(i) Notwithstanding any provision of this section that restricts or prohibits the disclosure of personal information from a motor vehicle record, the commissioner may disclose personal information contained in any such record to any individual who is the subject of such personal information or to any person who certifies under penalty of false statement that such person has obtained the express consent of the subject of such personal information.

(j) Notwithstanding any provision of this section that permits the disclosure of personal information from a motor vehicle record, the commissioner may disclose highly restricted personal information contained in any such record only in accordance with the provisions of 18 USC 2721 et seq., as amended.

(k) Any person, including any officer, employee, agent or contractor of the Department of Motor Vehicles, who sells, transfers or otherwise discloses personal information or highly restricted personal information obtained from the Department of Motor Vehicles for any purpose not authorized by the provisions of this section shall be guilty of a class A misdemeanor.

(l) The commissioner may adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(1949 Rev., S. 2359; P.A. 76-263, S. 2, 9; 76-402, S. 2, 3; P.A. 84-429, S. 2; P.A. 89-228; P.A. 90-230, S. 20, 101; P.A. 94-206, S. 1; P.A. 97-266, S. 1, 2; P.A. 99-77, S. 2; 99-232, S. 1; 99-268, S. 28; P.A. 00-169, S. 22, 33, 36; P.A. 02-70, S. 49; P.A. 03-265, S. 6, 7; P.A. 04-122, S. 2; 04-143, S. 17; 04-199, S. 28; 04-234, S. 2; 04-257, S. 115; P.A. 05-108, S. 3; P.A. 07-167, S. 6, 36; June Sp. Sess. 07-5, S. 30; P.A. 08-135, S. 1; 08-150, S. 3; P.A. 10-110, S. 28, 29; 10-123, S. 26; P.A. 11-48, S. 28; 11-51, S. 134; 11-213, S. 5; P.A. 12-81, S. 36; P.A. 14-63, S. 33.)

History: P.A. 76-263 removed operator's licenses from former provisions and removed provision re confidentiality of records and created new Subsecs. (b) and (c) re operator's licenses and confidentiality of records; P.A. 76-402 deleted Subsec. (c) re confidentiality of records; P.A. 84-429 added new Subsec. (a) re number assignments and records from Subsec. (a) of Sec. 14-42, relettered Subsecs. and made other technical changes; P.A. 89-228 added a new Subsec. (d), restricting public access to the residential address of a judge, magistrate or policeman; P.A. 90-230 made technical corrections to Subsec. (d); P.A. 94-206 added extensive provisions to Subsec. (b) concerning procedure for disclosure of motor vehicle department records, added provisions in Subsec. (c) detailing to whom operator license or driver history may be disclosed, added Subsec. (d)(3) and (4) and made some technical changes in order to conform the Subsec. to the revised language of the section, and added a new Subsec. (e) re inapplicability of section's provisions; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-266 inserted new language in Subsec. (a), defining “disclose”, “motor vehicle record”, “personal information” and “consent”; relettered former Subsec. (a) as (b) and added provision requiring notice re disclosure of personal information to be included on each form for issuance or renewal of registration, operator's license and identity card; relettered former Subsec. (b) as (c), deleted requirement in Subdiv. (1) that records re registration be open to public inspection at main office during office hours, substituting provision that such records be maintained by the commissioner at main office, restated provisions of Subdiv. (2), substituting “personal information” for name, address or registration number, requiring in the course of any transaction conducted at main office that commissioner ascertain whether individual who is the subject of request has elected to allow disclosure, eliminating requirement that commissioner mail notice of application to individual who is the subject of the request and make disclosure or permit inspection at least seven days after receipt of completed application, eliminating exemption from provisions of Subdiv. for federal, state or local agency, adding provision allowing commissioner to disclose personal information or permit inspection of such record only if individual who is the subject of the request has elected to allow disclosure and making technical changes; relettered former Subsec. (c) as (d) and restated provisions of Subsec., allowing commissioner to disclose personal information from a record re operator's license or driving history or permit inspection or copying in the course of any transaction conducted at main office only if individual who is the subject of the request has elected to allow disclosure, deleting Subdivs. (1) to (3), inclusive, and making technical changes; relettered former Subsec. (d) as (e), eliminating phrase “Notwithstanding the provisions of subsections (b) and (c) of this section” and making a technical change; deleted former Subsec. (e), added Subsecs. (f) to (i), inclusive, re disclosure and use of personal information and added Subsec. (j), authorizing the adoption of regulations, effective July 1, 1997; P.A. 99-77 added Subsec. (e)(5) permitting a member or employee of the Board of Parole to request that only his business address be disclosed or available for public inspection; P.A. 99-232 amended Subsec. (b) to delete requirement that not later than July 1, 1998, each form for issuance or renewal of a motor vehicle registration, operator's license or identity card contain the specified notice and consent form re disclosure of personal information and to delete such notice and consent form, amended Subsecs. (c) and (d) to substitute “such disclosure is authorized under subsection (f) of this section” for “the individual who is the subject of the request has elected to allow disclosure”, amended Subsec. (f) to delete language notwithstanding the provisions of Subsecs. (c) and (d), to delete reference to any person contracting with the department, and to amend Subdiv. (2)(D) to reference “motor vehicle product and service communications”, and throughout section made provisions gender neutral and substituted “that” for “which”; P.A. 99-268 added new Subsec. (i) prohibiting sale of photographs or computerized images on or before June 30, 2000, and relettered existing Subsecs. (i) and (j) as Subsecs. (j) and (k), respectively; P.A. 00-169 deleted the definition of “consent” in Subdiv. (a)(4) and replaced it with “express consent”, defined to mean “an affirmative agreement”, and required that such agreement be in writing, and prescribed the procedure for withdrawal of such consent, replaced the provision in Subdiv. (h)(I) that an individual be required to prohibit personal information from being distributed with a provision requiring an individual to give express consent for personal information to be distributed, added Subdiv. (h)(J) re prevention of fraud, deleted Subsec. (i) re prohibition on the sale of photographs or computerized images, relettered Subsecs. (j) and (k) as (i) and (j), respectively, and in Subsec. (i), required express consent from the subject of such personal information, effective June 1, 2000, and revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (a)(1) to add “highly restricted personal information” within definition of “disclose”, added new Subdiv. (4) defining “highly restricted personal information” and redesignated existing Subdiv. (4) as Subdiv. (5), amended Subsec. (c)(2) to make a technical change for purposes of gender neutrality, added new Subsec. (j) authorizing commissioner to disclose highly restricted personal information contained in a motor vehicle record only in accordance with 18 USC 2721 et seq. and redesignated existing Subsec. (j) as Subsec. (k), effective June 3, 2002; P.A. 03-265 amended Subsec. (c)(2) to delete former Subpara. (C) re payment of fee to commissioner for disclosure of personal information from motor vehicle records, and, effective July 1, 2003, amended Subsec. (f)(2)(A) to change references to federal acts, amended Subsec. (f)(2)(C) to limit commissioner's disclosure of personal information from motor vehicle record in connection with investigation in anticipation of litigation to attorney-at-law or individual acting on behalf of attorney-at-law, amended Subsec. (f)(2)(G) to change reference to federal act, and made a technical change in Subsec. (f)(2)(J); P.A. 04-122 added Subsec. (f)(2)(K) allowing disclosure of personal information to procurement organizations; P.A. 04-143 made a technical change in Subsec. (f)(2)(A), effective May 21, 2004; P.A. 04-199 amended Subsec. (f)(2) to transfer “motor vehicle market research activities including survey research, motor vehicle product and service communications” from Subpara. (D) to Subpara. (A) and to include “producing statistical reports” in Subpara. (D), effective July 1, 2004; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (e)(5), effective July 1, 2004; P.A. 04-257 amended Subsec. (e)(5) to delete reference to an “employee” of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsec. (e)(5) to restore reference to an “employee” of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 07-167 amended Subsec. (e) by adding Subdivs. (6) to (8) re business address of judicial branch employee regularly engaged in court-ordered enforcement or investigatory activities, federal law enforcement officer who works and resides in this state, and state referee and added Subsec. (f)(2)(L) re use of information by private detective in connection with investigation re motor vehicle matters; June Sp. Sess. P.A. 07-5 made technical changes in Subsec. (e)(8); P.A. 08-135 amended Subsec. (e) to add new Subdiv. (7) re inspector employed by Division of Criminal Justice and renumber existing Subdivs. (7) and (8) as new Subdivs. (8) and (9), effective June 5, 2008; P.A. 08-150 amended Subsec. (g) to make provisions applicable to the receipt of “highly restricted personal information”, limit the use of information for any of the purposes “for which such information may be disclosed by the commissioner” and add provision re prohibition on reselling or redisclosing information, added new Subsec. (k) re penalty for selling, transferring or otherwise disclosing information for unauthorized purpose, and redesignated existing Subsec. (k) as Subsec. (l); P.A. 10-110 amended Subsec. (e) to add Subdiv. (10) permitting lake patrolman engaged in boating law enforcement to request that only such patrolman's business address be disclosed or available for inspection and amended Subsec. (f)(2) by adding Subpara. (M) re disclosure of personal information from a motor vehicle record to a state marshal; P.A. 10-123 amended Subsec. (f)(2)(K) by replacing reference to Sec. 19a-279a with Sec. 19a-289a; P.A. 11-48 amended Subsec. (a)(3) by redefining “personal information” to include electronic mail address, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (e)(2), effective July 1, 2011; P.A. 11-213 amended Subsec. (c)(2)(B) to replace requirement for 2 forms of acceptable identification with requirement for personal identification satisfactory to commissioner, and amended Subsec. (e)(2) to replace “member of a municipal police department” with “police officer, as defined in section 7-294a”, effective July 1, 2011; P.A. 12-81 amended Subsec. (a)(2) to replace “learner's permit” with “instruction permit” in definition of “motor vehicle record”, effective January 1, 2013; P.A. 14-63 redefined “motor vehicle record” in Subsec. (a)(2), effective January 1, 2016.

Cited. 240 C. 10.

Statute does not prohibit municipal tax assessor from disclosing information contained in records received from Department of Motor Vehicles or the motor vehicle grand lists compiled from such records; Freedom of Information Commission correctly concluded that assessor violated Sec. 1-210(a) by failing to provide complainant with access to requested motor vehicle grand lists. 47 CS 309.



Section 14-11 - Employment of legal assistance.

The commissioner may employ any attorney-at-law for assistance in the prosecution of cases and fix compensation for such services.

(1949 Rev., S. 2360.)



Section 14-11a - Exceptional issuance of certificates and licenses for law enforcement activities. Verification by Chief State's Attorney of statements on application for such certificates and licenses.

The Commissioner of Motor Vehicles shall not issue a registration certificate in a name other than that of the owner of the vehicle or issue an operator's license in a name other than that of the applicant for such license, except when the statements made on the application for such certificate or license have been verified by the office of the Chief State's Attorney and such certificate or license is issued for the purposes of law enforcement activities in accordance with regulations adopted by the commissioner pursuant to chapter 54. The office of the Chief State's Attorney shall establish and transmit to the joint standing committee of the General Assembly having cognizance of matters relating to judiciary the proposed criteria to be used by the office of the Chief State's Attorney in such verification. Before such criteria shall be employed by the office of the Chief State's Attorney, said committee shall approve the same in writing. The commissioner is authorized to waive the fee for any registration certificate or operator's license issued in accordance with the provisions of this section.

(P.A. 74-117; P.A. 80-444, S. 2, 6; P.A. 08-150, S. 40.)

History: P.A. 80-444 required verification of statements on certificate or license application to be issued in name other than applicants by office of chief state's attorney and required approval of criteria for verification by judiciary committee; P.A. 08-150 added provision authorizing commissioner to waive fee.



Section 14-11b - Driver training program for persons with disabilities.

(a) There shall be within the Department of Rehabilitation Services a unit for the purpose of evaluating and training persons with disabilities in the operation of motor vehicles. There shall be assigned to the driver training unit for persons with disabilities such staff as is necessary for the orderly administration of the driver training program for persons with disabilities. The personnel assigned to the driver training unit for persons with disabilities shall, while engaged in the evaluation or instruction of a person with disabilities, have the authority and immunities with respect to such activities as are granted under the general statutes to motor vehicle inspectors. The Commissioner of Motor Vehicles may permit a person whose license has been withdrawn as a result of a condition that makes such person eligible for evaluation and training under this section to operate a motor vehicle while accompanied by personnel assigned to the driver training unit for persons with disabilities. When a person with disabilities has successfully completed the driver training program for persons with disabilities, the Department of Rehabilitation Services shall certify such completion in writing to the Commissioner of Motor Vehicles and shall recommend any license restrictions or limitations to be placed on the license of such person. The Commissioner of Motor Vehicles may accept such certification in lieu of the driving skills portion of the examination prescribed under subsection (e) of section 14-36. If such person with disabilities has met all other requirements for obtaining a license, the Commissioner of Motor Vehicles shall issue a license with such restrictions recommended by the Department of Rehabilitation Services.

(b) Any resident of this state who has a serious physical or mental disability which does not render the resident incapable of operating a motor vehicle and who must utilize special equipment in order to operate a motor vehicle and who cannot obtain instruction in the operation of a motor vehicle through any alternate program, including, but not limited to, other state, federal or privately operated drivers’ schools shall be eligible for instruction under the Department of Rehabilitation Services driver training program for persons with disabilities.

(P.A. 76-283, S. 1, 2; P.A. 77-93; P.A. 11-44, S. 46; 11-61, S. 120; P.A. 12-81, S. 33; June 12 Sp. Sess. P.A. 12-1, S. 63; June Sp. Sess. P.A. 15-5, S. 196.)

History: P.A. 77-93 added to requirements in Subsec. (b) for eligibility for instruction by motor vehicles department by specifying that person must be one who needs to use special equipment and cannot obtain instruction through alternate program; P.A. 11-44 changed program name from “handicapped driver training program” to “driver training program for persons with disabilities”, replaced “Department of Motor Vehicles” with “Bureau of Rehabilitative Services” and made conforming and technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by deleting provision re assignment of driver consultant for persons with disabilities to unit and deleting reference to driver consultant re authority and immunities, and amended Subsec. (b) by making a technical change, effective July 1, 2011; P.A. 12-81 amended Subsec. (a) to delete reference to driver training unit personnel being engaged in “examination” of person with disabilities and add provisions requiring bureau to certify to commissioner successful completion of program by person with disabilities and recommend any license restrictions or limitations, authorizing commissioner to accept such certification in lieu of driving skills portion of examination and requiring commissioner to issue license with such restrictions as recommended by bureau if person has met all other license requirements, effective June 6, 2012; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding provision re person with withdrawn license may operate a motor vehicle while accompanied by driver training unit personnel and making technical changes, effective June 30, 2015.



Section 14-11c - Motor Carrier Advisory Council. Members. Duties.

(a) There is established a Motor Carrier Advisory Council, which shall serve as a forum for representatives of the motor carrier industry to meet with representatives of various state agencies responsible for the oversight, enforcement and regulation of the commercial transportation industry. The council shall: (1) Make recommendations to eliminate the duplication of work among various state agencies; (2) make recommendations to promote uniformity of enforcement policies; (3) encourage the consolidation of the state's efforts to regulate and oversee the operation of commercial motor vehicles in the state by reviewing the feasibility of consolidating the issuing of the forms, decals, permits, registrations, licenses and approvals required for the operation of commercial motor vehicles in the state from a central location; (4) consider the intrastate and interstate effects of state policies on the ability of Connecticut motor carriers to compete with motor carriers based in other states; and (5) consider and make recommendations concerning any other matter deemed relevant by the council.

(b) The Motor Carrier Advisory Council shall consist of the following voting members: The Commissioners of Transportation, Motor Vehicles, Public Safety, Revenue Services, Economic and Community Development and Environmental Protection, or their designees, and any other commissioner of a state agency, or such commissioner's designee, invited to participate. The Commissioner of Motor Vehicles or the commissioner's designee shall organize and serve as chairperson of the council. The council shall only make recommendations or take actions by a unanimous vote of all members present and voting. The council may make recommendations as the council deems appropriate to the United States Congress, the Governor or the General Assembly.

(c) The chairperson of the council shall convene a regular meeting semiannually, for the following purposes: (1) After the commencement of each regular session of the General Assembly, the council shall meet concerning legislative proposals of the various state agencies and the representatives of the motor carrier industry; and (2) after the close of each regular session of the General Assembly, the council shall meet concerning the impacts and implementation of any legislation affecting the motor carrier industry. Additional meetings may be convened at the call of the chairperson.

(d) The council shall solicit input from representatives of motor-carrier-related industries. Such representatives shall include, but not be limited to, the Connecticut Motor Transport Association, the Connecticut Construction Industries Association, the Connecticut Bus Association, the Connecticut Food Store Association and the Connecticut School Transportation Association.

(P.A. 92-136, S. 1; P.A. 08-150, S. 41; P.A. 10-110, S. 42.)

History: (Revisor's note: In 2003 the reference in Subsec. (b) to Commissioner of “Economic Development” was changed editorially by the Revisors to refer to Commissioner of “Economic and Community Development” for accuracy; P.A. 08-150 amended Subsec. (b) to make technical changes and amended Subsec. (c) to revise provisions re required semiannual meeting and purposes and re additional meetings at the call of the chairperson, and to make technical changes, effective July 1, 2008; P.A. 10-110 amended Subsec. (c)(1) to replace “Prior to” with “After” re commencement of regular session, effective June 5, 2010.



Section 14-11d - Annual safety inspection program for fire department apparatus.

(a) The Department of Motor Vehicles, within available appropriations, shall establish an annual safety inspection program for fire department apparatus.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 00-202.)



Section 14-11e - Annual and monthly reports re waiting times at main and branch offices of the department.

(a) Commencing January 15, 2017, and annually thereafter, the Department of Motor Vehicles shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Motor Vehicles. Such annual report shall (1) identify specific goals indicating acceptable waiting times at the main office and branch offices of the department, (2) summarize actions undertaken by the department in the previous year to achieve such goals, and (3) include a strategy to achieve or exceed such goals in the upcoming year. The joint standing committee may hold a public hearing on such report not later than thirty days after receipt of such report. The Commissioner of Motor Vehicles, or the commissioner's designee, shall testify at any such public hearing.

(b) Commencing August 15, 2016, and monthly thereafter, the Department of Motor Vehicles shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Motor Vehicles on the length of waiting times at the main office and branch offices of the department. Such report shall include the following information for the month prior to the month in which the report is submitted: (1) For the main office and each branch office of the department that utilizes a numbered ticketing system, (A) the average time that elapses from the time a person receives a numbered ticket to the time such person receives customer service, (B) whether the average waiting time decreased or increased from the previous reporting period, and (C) the number of transactions conducted at such offices that could have been conducted on the Internet web site of the department; and (2) the number of transactions conducted on the Internet web site of the department.

(P.A. 16-55, S. 23.)

History: P.A. 16-55 effective May 31, 2016.



Section 14-11i - Payment of fees by credit card.

The Commissioner of Motor Vehicles may allow the payment of any fee specified in this chapter or chapter 247 by means of a credit card and may charge each payor a service fee for any payment made by credit card. The fee shall not exceed any charge by the credit card issuer or by its authorized agent, including any discount rate. Payments by credit card shall be made under such conditions as the commissioner may prescribe. If any charge with respect to payment of a fee by credit card is not authorized by such issuer or its authorized agent, the commissioner shall assess the payor the fee specified in subsection (f) of section 14-50.

(P.A. 97-236, S. 20, 27.)

History: P.A. 97-236 effective June 24, 1997.

(A)*

REGISTRATION OF MOTOR VEHICLES



Section 14-12 - Motor vehicle registration. Application. Issuance by dealers. Misrepresentation. Registration number and certificate. Requirements for registration. Regulations. Temporary registration. Number of registered electric vehicles.

(a) No motor vehicle shall be operated or towed on any highway, except as otherwise expressly provided, unless it is registered with the commissioner, provided any motor vehicle may be towed for repairs or necessary work if it bears the markers of a licensed and registered dealer, manufacturer or repairer and provided any motor vehicle which is validly registered in another state may, for a period of sixty days following establishment by the owner of residence in this state, be operated on any highway without first being registered with the commissioner. Except as otherwise provided in this subsection, (1) a person commits an infraction if such person registers a motor vehicle he or she does not own or if such person operates, or allows the operation of, an unregistered motor vehicle on a public highway, or (2) a resident of this state who operates a motor vehicle he or she owns with marker plates issued by another state shall be fined one thousand dollars. If the owner of a motor vehicle previously registered on an annual or biennial basis, the registration of which expired not more than thirty days previously, operates or allows the operation of such a motor vehicle, such owner shall be fined the amount designated for the infraction of failure to renew a registration, but the right to retain his or her operator's license shall not be affected. No operator other than the owner shall be subject to penalty for the operation of such a previously registered motor vehicle. As used in this subsection, the term “unregistered motor vehicle” includes any vehicle that is not eligible for registration by the commissioner due to the absence of necessary equipment or other characteristics of the vehicle that make it unsuitable for highway operation, unless the operation of such vehicle is expressly permitted by another provision of this chapter or chapter 248.

(b) To obtain a motor vehicle registration, except as provided in subsection (c) of this section, the owner shall file in the office of the commissioner an application signed by him and containing such information and proof of ownership as the commissioner may require. The application shall be made on blanks furnished by the commissioner. The blanks shall be in such form and contain such provisions and information as the commissioner may determine.

(c) The commissioner may, for the more efficient administration of the commissioner's duties, appoint licensed dealers meeting qualifications established by the commissioner pursuant to regulations adopted in accordance with the provisions of chapter 54, to issue new registrations for passenger motor vehicles, motorcycles, campers, camp trailers, commercial trailers, service buses, school buses, trucks or other vehicle types as determined by the commissioner when they are sold by a licensed dealer. The commissioner shall charge such dealer a fee of ten dollars for each new dealer issue form furnished for the purposes of this subsection. A person purchasing a motor vehicle or other vehicle types as determined by the commissioner from a dealer so appointed and registering such vehicle pursuant to this section shall file an application with the dealer and pay, to the dealer, a fee in accordance with the provisions of section 14-49. The commissioner shall prescribe the time and manner in which the application and fee shall be transmitted to the commissioner.

(d) A motor vehicle registration certificate issued upon an application containing any material false statement is void from the date of its issue and shall be surrendered, upon demand, with any number plate or plates, to the commissioner. Any money paid for the registration certificate shall be forfeited to the state. No person shall obtain or attempt to obtain any registration for another by misrepresentation or impersonation and any registration so obtained shall be void. The commissioner may require each applicant for a motor vehicle registration to furnish personal identification satisfactory to the commissioner and may require any applicant who has established residence in this state for more than thirty days to obtain a motor vehicle operator's license, in accordance with the provisions of subsection (b) of section 14-36, or an identification card issued pursuant to section 1-1h. Any person who violates any provision of this subsection and any person who fails to surrender a falsely obtained motor vehicle registration or number plate or plates upon the demand of the commissioner shall be fined not more than two hundred dollars.

(e) The commissioner may register any motor vehicle under the provisions of this chapter, may assign a distinguishing registration number to the registered motor vehicle and may then issue a certificate of registration to the owner. A certificate of registration shall contain the registration number assigned to the motor vehicle and its vehicle identification number and shall be in such form and contain such further information as the commissioner determines.

(f) (1) The commissioner may refuse to register or issue a certificate of title for a motor vehicle or class of motor vehicles if he determines that the characteristics of the motor vehicle or class of motor vehicles make it unsafe for highway operation. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection and the provisions of subsection (h) of this section.

(2) The commissioner shall not register a motor vehicle if he knows that the motor vehicle's equipment fails to comply with the provisions of this chapter, provided nothing contained in this section shall preclude the commissioner from issuing one or more temporary registrations for a motor vehicle not previously registered in this state or from issuing a temporary registration for a motor vehicle under a trade name without a certified copy of the notice required by section 35-1.

(3) The commissioner shall not register any motor vehicle, except a platform truck the motive power of which is electricity, or a tractor equipped with solid tires, if it is not equipped with lighting devices as prescribed by this chapter. The registration of any motor vehicle which is not equipped with such prescribed lighting devices is void and money paid for the registration shall be forfeited to the state. Nothing in this subdivision shall prevent the commissioner, at his discretion, from registering a motor vehicle not equipped with certain lighting devices if the operation of the vehicle is restricted to daylight use.

(4) The commissioner shall not register any motor vehicle or a combination of a motor vehicle and a trailer or semitrailer which exceeds the limits specified in section 14-267a.

(5) On or after October 1, 1984, no motor vehicle registration shall be issued by the commissioner for any motorcycle unless the application for registration is accompanied by sufficient proof, as determined by the commissioner, that the motorcycle is insured for the amounts required by section 14-289f.

(6) The commissioner shall not register any motor vehicle which is subject to the federal heavy vehicle use tax imposed under Section 4481 of the Internal Revenue Code of 1954, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if the applicant fails to furnish proof of payment of such tax, in a form prescribed by the Secretary of the Treasury of the United States.

(g) The commissioner may elect not to register any motor vehicle which is ten or more model years old and which has not been previously registered in this state until the same has been presented, as directed by the commissioner, at the main office or a branch office of the Department of Motor Vehicles or to any designated official emissions inspection station or other business or firm, authorized by the Commissioner of Motor Vehicles to conduct safety inspections, and has passed the inspection as to its safety features as required by the commissioner. When a motor vehicle owned by a resident of this state is garaged in another jurisdiction and cannot be conveniently presented at an office of the Department of Motor Vehicles, an authorized emissions inspection station or other facility, the commissioner may accept an inspection made by authorities in such other jurisdiction or by appropriate military authorities, provided the commissioner determines that such inspection is comparable to that conducted by the Department of Motor Vehicles. If the commissioner authorizes the contractor that operates the system of official emissions inspection stations or other business or firm to conduct the safety inspections required by this subsection, the commissioner may authorize the contractor or other business or firm to charge a fee, not to exceed fifteen dollars, for each such inspection. The commissioner may authorize any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, to perform an inspection required by this section or to make repairs to any motor vehicle that has failed an initial safety inspection and to certify to the commissioner that the motor vehicle is in compliance with the safety and equipment standards for registration. No such authorized dealer or repairer shall charge any additional fee to make such certification to the commissioner. If the commissioner authorizes any such dealer or repairer to conduct safety inspections, such licensee may provide written certification to the commissioner, in such form and manner as the commissioner prescribes, as to compliance of any motor vehicle in its inventory with safety and equipment standards and such certification may be accepted by the commissioner as meeting the inspection requirements of this subsection.

(h) The commissioner shall not register any motor vehicle unless it meets the equipment related registration requirements contained in sections 14-80, 14-100, 14-100a, 14-100b, 14-106a and 14-275.

(i) The commissioner or any city, town, borough or other taxing district authorized under subsection (f) of section 14-33 may issue a temporary registration to the owner of a motor vehicle. The application for a temporary registration shall conform to the provisions of this section. A temporary registration may be issued for a time determined by the commissioner and may be renewed from time to time at the discretion of the commissioner. The fee for a temporary registration or any renewal thereof shall be as provided in subsection (n) of section 14-49.

(j) The commissioner may issue a special use registration to the owner of a motor vehicle for a period not to exceed thirty days for the sole purpose of driving such vehicle to another state in which the vehicle is to be registered and exclusively used. The application for such registration shall conform to the provisions of subsection (b) of this section. The commissioner may issue special use certificates and plates in such form as he may determine. The special use certificate shall state such limitation on the operation of such vehicle and shall be carried in the vehicle at all times when it is being operated on any highway.

(k) Notwithstanding the provisions of subsections (a), (b) and (e) of this section, the commissioner shall issue to a municipality, as defined in section 7-245, or a regional solid waste authority comprised of several municipalities, upon receipt of an application by the municipality or regional solid waste authority, a general distinguishing number plate for use on a motor vehicle owned or leased by such municipality or regional solid waste authority.

(l) Not later than January 1, 2018, the Department of Motor Vehicles shall record the number of electric vehicles, as defined in section 16-19eee, registered in the state. This data shall be publicly available on the department's Internet web site and shall include (1) the number of electric vehicles registered in the state each year, and (2) the total number of electric vehicles registered in the state. The department shall update this information every six months.

(1949 Rev., S. 2361; 1957, P.A. 190; 1961, P.A. 233, S. 1; 581, S. 1; 1963, P.A. 520; 550, S. 1; 1967, P.A. 205; 858; 1969, P.A. 701, S. 1; 1971, P.A. 535; 1972, P.A. 284; P.A. 73-134; P.A. 75-577, S. 11, 126; P.A. 79-188, S. 4, 10; P.A. 83-489, S. 1, 17; P.A. 84-254, S. 22, 62; 84-291, S. 2; 84-429, S. 3; P.A. 85-128; 85-181; 85-214; 85-613, S. 145, 154; P.A. 86-157, S. 1; P.A. 88-270, S. 5, 8; P.A. 89-211, S. 27; P.A. 91-355, S. 2; June Sp. Sess. P.A. 91-13, S. 4, 21; P.A. 93-341, S. 2; P.A. 94-189, S. 2; P.A. 95-260, S. 16, 24; P.A. 98-33, S. 1; P.A. 99-287, S. 1, 9; P.A. 00-169, S. 1; P.A. 01-24, S. 2, 5; June Sp. Sess. P.A. 01-9, S. 52, 131; P.A. 02-70, S. 70, 71; P.A. 04-199, S. 26; P.A. 05-218, S. 4; P.A. 08-150, S. 4; P.A. 09-187, S. 12; P.A. 11-6, S. 112; 11-48, S. 25; 11-213, S. 6; P.A. 12-81, S. 1; P.A. 16-135, S. 2.)

History: 1961 acts amended provision prohibiting registration of vehicle exceeding limits in Sec. 14-268, previous section having read “the sum of the light weight and carrying capacity of which exceeds,” increased the inspection fee in the last sentence from $1 and deleted provision re not registering a vehicle previously reported as sold for junk and requiring maintenance of records of such sales for 2 years; 1963 acts added provisions re operation of vehicle registered in another state for 60 days and providing for operation where registration expired less than 30 days prior to operation on highway; 1967 acts added provision allowing commissioner to issue temporary 10-day registration without regard to inspection requirements, substituted “is” for “was” in provision re vehicles registered in another state and specified that vehicle “which has been registered on an annual basis” is allowed 30-day grace period; 1969 act added provision allowing temporary registration for motor vehicles not previously registered in state and allowed issuance of more than one temporary registration; 1971 act added provision allowing commissioner to refuse registration or title for motor vehicle or class of vehicles when he determines the vehicle or class to be unsafe for highway operation; 1972 act added Subsec. (b) re issuance of new registrations by motor vehicle dealers; P.A. 73-134 specified that proof of ownership necessary for registration, and added provision allowing acceptance of inspection made in another jurisdiction or by military authorities in certain instances; P.A. 75-577 replaced provisions re fines for violation of registration procedures with references to commission of infraction and payment of amount not specified; P.A. 79-188 substituted Sec. 14-267a for reference to repealed Sec. 14-268; P.A. 83-489 amended Subsec. (a) to increase inspection fee from $2 to $7; P.A. 84-254 amended Subsec. (a) (now Subsec. (g)) to periodically increase the existing $7 motor vehicle safety features inspection fee to $25 as of July 1, 1993; P.A. 84-291 amended Subsec. (a) (now Subsec. (f)) to prohibit the issuance of a motorcycle registration without proof of liability insurance, which provision was editorially designated as Subdiv. (5) of Subsec. (f) in keeping with the technical revision of the section under P.A. 84-429; P.A. 84-429 relettered Subsecs., rephrased provisions, transferred provision concerning certificates of title to Sec. 14-16(f), added provisions re applications to Subsec. (b) from Sec. 14-42(a), added provisions re false statements to Subsec. (d) from Sec. 14-43, added provisions re registration certificates to Subsec. (e) from Sec. 14-13(a), added provisions re temporary registrations to Subsec. (i) from Sec. 14-13(c), and made other technical changes; P.A. 85-128 added Subsec. (f)(6), requiring commissioner not to register any vehicle subject to the federal heavy vehicle use tax if applicant fails to furnish proof of tax payment; P.A. 85-181 added Subsec. (j), permitting the issuance of municipal license plates for use on vehicles owned or leased by municipalities; P.A. 85-214 amended Subsec. (c) to permit commissioner to appoint licensed dealers to issue new registrations for motorcycles when sold; P.A. 85-613 amended Subsec. (j) by changing “may issue” to “shall issue” and adding “as defined in section 7-245, upon receipt of an application by the municipality”; P.A. 86-157 inserted new Subsec. (j), authorizing the issuance of special use registrations, relettering former Subsec. accordingly; P.A. 88-270 amended Subsec. (e) to require the registration certificate to contain the vehicle identification number; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-355 amended Subsec. (g) to provide for conduct of inspections at authorized official emissions inspection stations and to require inspection fees collected at such inspection stations to be deposited in separate safety inspection account within emissions inspection fund; June Sp. Sess. P.A. 91-13 added fee for each book of twenty-five new dealer issue forms; P.A. 93-341 amended Subsec. (k) to apply provisions to regional solid waste authorities comprised of several municipalities; P.A. 94-189 amended Subsec. (g) by adding to the exception “a motor vehicle which has affixed to it a current, valid safety inspection decal issued by any other state that conducts a safety inspection program which meets the approval of the commissioner” and deleting obsolete inspection fee schedule of increases; P.A. 95-260 amended Subsec. (g) to provide for conduct of safety inspections at other facilities authorized by commissioner, effective June 13, 1995; P.A. 98-33 amended Subsec. (a) by replacing “repairman” with “repairer” and establishing a fine of not less than $150 nor more than $300 for a resident of this state operating a motor vehicle he owns with marker plates issued by another state; P.A. 99-287 amended Subsec. (g) by limiting motor vehicles required to have safety inspections prior to registration to those 10 or more model years old and deleting provisions re new motor vehicles or motor vehicles with a valid safety inspection decal, by deleting provision re presenting motor vehicle during business hours and adding provision re presenting same as directed by the commissioner, by allowing a “designated” official emissions inspection station or other “business or firm, except a licensee of the department”, to conduct safety inspections, by deleting provision requiring a $25 fee to be charged for a safety inspection and deposited into a safety inspection account within the Emissions Inspection Fund, by adding provisions re authorization of entities to conduct safety inspections, charge an inspection fee and repair vehicles failing such inspections, and by making technical changes, effective July 1, 1999; P.A. 00-169 amended Subsec. (c) to allow licensed dealers to issue new registrations for campers, camp trailers or trucks with a gross vehicle weight up to and including 26,000 pounds and made technical changes for the purposes of gender neutrality; P.A. 01-24 amended Subsec. (g) by changing “shall not” to “may elect not to” re registration of motor vehicles which are 10 or more model years old and which have not been previously registered in this state, deleting provision authorizing a licensee of the department to conduct safety inspections on such motor vehicles, allowing certain motor vehicle dealers and repairers to perform inspections required by section, deleting provision re the commissioner's issuing temporary registrations without regard to the inspection requirements of the general statutes, and adding provision re licensee's submission of written certification of compliance of any motor vehicle in its inventory with safety and equipment standards, effective May 15, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (c) to increase the fee for a new dealer issue form from $10 for a book of 25 to $10 for each form, effective July 1, 2001; P.A. 02-70 amended Subsec. (f)(5) to eliminate requirement that proof of insurance be submitted for renewal of a motorcycle registration and amended Subsec. (f)(6) to make a technical change and substitute Internal Revenue Code of “1954” for “1986”, effective July 1, 2002; P.A. 04-199 amended Subsec. (i) to eliminate provision permitting commissioner to require deposit from applicant for temporary registration, to permit temporary registration to be issued for time determined by commissioner and to establish fee for temporary registration or renewal as provided in Sec. 14-49(n), effective July 1, 2004; P.A. 05-218 amended Subsec. (d) by adding provision authorizing commissioner to require identification for applicant for registration and resident in state for 30 days to obtain an operator's license or identification card, effective July 1, 2005; P.A. 08-150 amended Subsec. (a) to add definition of “unregistered motor vehicle”; P.A. 09-187 amended Subsec. (f)(1) to authorize adoption of regulations for purposes of Subsecs. (f) and (h), effective July 8, 2009; P.A. 11-6 amended Subsec. (a) to make technical changes and, in Subdiv. (2), to increase fine from not less than $150 or more than $300 to $1,000, effective July 1, 2011; P.A. 11-48 amended Subsec. (i) by adding provision re issuance of temporary registration by authorized city, town, borough or other taxing district, effective July 1, 2011; P.A. 11-213 amended Subsec. (c) to include issuance of registration for commercial trailers, service buses and school buses, require vehicles to be sold by licensed dealer, delete gross vehicle weight limit of 26,000 pounds and make technical changes, effective July 1, 2011; P.A. 12-81 amended Subsec. (c) to authorize licensed dealers to issue new registrations for “other vehicle types as determined by the commissioner” and make conforming changes, effective July 1, 2012; P.A. 16-135 added Subsec. (l) re number of registered electric vehicles, effective July 1, 2016.

See chapter 368d re emergency medical services.

See Sec. 12-430 re required proof of paid-up taxes as condition for registration of vehicles.

See Secs. 14-12b, 14-12c re insurance requirements for registration of vehicle.

See Sec. 14-16a re required inspection of older vehicles, antique, rare or special interest vehicles on transfer of ownership.

See Sec. 14-43 re voiding of license for misrepresentation.

See Sec. 14-45 re required notice of change of address.

See Sec. 14-111(h) re licensing and registration penalties imposed against out-of-state violators.

See Sec. 14-215 re penalty for operation of vehicle when registration or license is refused, suspended or revoked.

See Sec. 14-289f re insurance requirements for operation of motorcycles.

See Sec. 20-427a re commissioner's duty to deny registration for commercial motor vehicle of contractor who is in violation of provisions of Sec. 20-420 or 20-432.

Registration certificate is for the purpose of identification and revenue. 90 C. 414; 97 C. 145; 104 C. 168; 107 C. 141; 114 C. 264. Conditional vendee or chattel mortgagee may register a car as owner. 92 C. 254; 104 C. 169. Certificate is prima facie evidence that the statutory requirements were fulfilled. 106 C. 257. Whether registration is invalidated by failure of owner to register trade name, quaere. Id., 258. Purpose of direction to refuse registration to improperly equipped vehicle is to assure protection to other users of highway. 114 C. 265. Mere operation of unregistered vehicle is not negligence nor nuisance. Id., 266.

Cited. 30 CA 263.

1939 amendment unconstitutional. 7 CS 332. Legislature did not intend to make commissioner liable for failure to comply with the regulations of this and similar statutes. 19 CS 171. Cited. 29 CS 155.

Cited. 4 Conn. Cir. Ct. 390; 5 Conn. Cir. Ct. 73.

Subsec. (a):

Does not govern registration of commercial vehicles. 177 C. 588.

Cited. 23 CA 50; 30 CA 742.

Cited. 37 CS 693.



Section 14-12a - Registration of certain motor vehicles garaged or operated in Connecticut.

(a) Any motor vehicle eligible for commercial registration as defined in section 14-1, unless exempted under the provisions of section 14-34, shall be registered in this state if: (1) It is most frequently garaged in this state, or, if not garaged at any fixed location, most frequently leaves from and returns to one or more points within this state in the normal course of operations. In the case of an owner-operator of the vehicle in question, registration hereunder shall be required only if the owner-operator has, within this state, one or more employees, agents or representatives engaged in activities directly related to the physical movement of the vehicle, or if the owner-operator is himself engaged in such activities; or (2) it receives and discharges the same cargo or passengers within this state; provided, for the purposes of this section, the transfer of items of cargo or passengers from one vehicle engaged in an interstate journey to another vehicle engaged in an interstate journey shall not be considered receipt and discharge within this state if the cargo or passengers involved are being transported on a through bill or ticket.

(b) (1) For the purposes of this section, a declaration of the person registering a motor vehicle, made in such form as the Department of Motor Vehicles may prescribe, shall be prima facie evidence of the facts relevant to the application of subsection (a) of this section. (2) Consistent with the provisions of this section, the Department of Motor Vehicles shall have power to enter into agreements with the appropriate authorities of other states pursuant to which uncertainties as to the proper state of registration for motor vehicles may be determined and allocations of vehicles for purposes of registration made.

(c) Residence or domicile of the owner, lessor or lessee of the motor vehicle, or the place where the owner, lessor or lessee is incorporated or organized, shall not be a factor in determining the necessity for registration of the vehicle in this state.

(d) A vehicle registered in this state pursuant to this section shall be registered in the name of the owner; provided, if the vehicle is being operated, or is to be operated, pursuant to a lease or other arrangement by a person other than the owner or his employees, the name of the owner shall appear on the registration followed by the term “lessor”. A copy of any current lease pursuant to which the vehicle is being operated shall be carried in the vehicle at all times. The absence of a current lease in the vehicle shall be considered prima facie evidence that the vehicle is being operated by the owner.

(e) Nothing in this section shall be construed to prevent the registration of any motor vehicle in this state, if such vehicle is eligible for registration pursuant to any law of this state, and the person registering the vehicle desires such registration.

(f) A person failing to register a motor vehicle in accordance with this section shall be fined not less than one hundred fifty dollars nor more than three hundred dollars.

(1967, P.A. 684, S. 1–5; 1971, P.A. 612, S. 1; P.A. 75-577, S. 12, 126; P.A. 90-263, S. 2, 74; P.A. 98-33, S. 2; P.A. 10-32, S. 47.)

History: 1971 act substituted “commercial” for “self-propelled” motor vehicle in requirement for registration in Subsec. (a) and deleted references to repealed Secs. 14-30 and 14-32; P.A. 75-577 added Subsec. (f); P.A. 90-263 amended Subsec. (a) to substitute motor vehicle eligible for commercial registration for commercial motor vehicle, other than a private passenger vehicle; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 98-33 amended Subsec. (f) by replacing the penalty of an infraction with a penalty of a fine not less than $150 nor more than $300; P.A. 10-32 made a technical change in Subsec. (b)(1), effective May 10, 2010.

Registration of commercial vehicles governed by this statute, not Sec. 14-12(a). 177 C. 588. Cited. 200 C. 102.

Cited. 20 CA 336. Enforcement not prohibited by federal law. 69 CA 482.



Section 14-12b - Presentation of insurance identification card or policy and statement that minimum security will be continuously maintained required for issuance of registration. Investigation of violations.

(a) No motor vehicle registration shall be issued by the commissioner for any private passenger motor vehicle, as defined in subsection (e) of section 38a-363, or a vehicle with a commercial registration, as defined in section 14-1, unless (1) the application for registration is accompanied by a current automobile insurance identification card containing the information required in section 38a-364 or a copy of a current insurance policy or endorsement issued by a company licensed to issue such insurance in this state or an approved self-insurer or issued pursuant to the plan established under section 38a-329, verifying that the applicant has the required security coverage, and (2) the applicant signs and files with the commissioner, under penalty of false statement as provided for in section 53a-157b, a statement on a form approved by the commissioner that the owner of the vehicle has provided and will continuously maintain throughout the registration period the minimum security required by section 38a-371. In the case of an owner with a vehicle located outside of the United States or Canada, the commissioner may accept in lieu of the insurance identification card required to be presented for issuance of the registration, an affidavit, in such form as the commissioner shall require, executed by the owner and stating that the vehicle will not be operated in the United States or Canada. In the case of a special use registration issued pursuant to subsection (j) of section 14-12, the commissioner may, in lieu of proof of insurance as otherwise required by this section, accept proof, satisfactory to the commissioner, of substantially equivalent or similar insurance issued by an insurer licensed to transact business in the state in which the motor vehicle is to be registered. The commissioner may require an applicant for renewal of a motor vehicle registration for any private passenger motor vehicle or vehicle with a commercial registration to sign and file with the commissioner, under penalty of false statement as provided for in section 53a-157b, a statement on a form approved by the commissioner that the owner of the vehicle will continuously maintain throughout the registration period the minimum security required by said section 38a-371. Such form shall call for and contain the name of the applicant's insurance company and policy number.

(b) For the purposes of this section and sections 14-12c, 14-213b, 14-217 and 38a-364, a false statement includes presentation of a false or fraudulent insurance identification card to the commissioner or to a law enforcement officer. For purposes of this section, the term “current automobile insurance identification card” includes a permanent card with a future effective date provided the word “renewal” appears in close proximity to the effective date on the card.

(c) A person presenting an insurance identification card to the commissioner or to a law enforcement officer is deemed to have full knowledge and understanding that presentation of the card means the owner of the vehicle so registered has provided and will continuously maintain throughout the registration period the minimum security required by section 38a-371.

(d) The commissioner shall, upon receiving prima facie evidence of a violation of this section, immediately forward the information to an appropriate prosecuting official of the state of Connecticut.

(P.A. 75-545, S. 1; P.A. 79-577, S. 2, 8; P.A. 80-483, S. 62, 186; P.A. 81-217, S. 2; 81-394, S. 2; P.A. 84-429, S. 4; P.A. 85-76; P.A. 88-73, S. 1; P.A. 90-143, S. 4; P.A. 93-297, S. 5, 29; P.A. 94-243, S. 1; P.A. 96-167, S. 45, 49; P.A. 00-196, S. 9; P.A. 04-217, S. 23; P.A. 05-218, S. 19; P.A. 13-271, S. 7.)

History: P.A. 79-577 added provisions re requirement for no-fault automobile insurance identification cards, effective January 1, 1980, including new Subsecs. (b) and (c); P.A. 80-483 deleted reference to Sec. 38-327 in Subsec. (c); P.A. 81-217 provided that owners of vehicles located outside of United States or Canada may execute an affidavit in lieu of presenting the insurance identification card and defined “current no-fault automobile insurance identification card”; P.A. 81-394 made no substantive change; P.A. 84-429 deleted obsolete provision, subdivided Subsec. (a) into Subdivs. and made other technical changes; P.A. 85-76 amended Subsec. (a) to allow copy of current insurance policy or endorsement verifying coverage as proof of insurance for registration process; P.A. 88-73 amended Subsec. (a)(1) to require that the card, policy or endorsement be issued by a licensed insurer, self-insurer or pursuant to the plan under Sec. 38-185l; P.A. 90-143 amended Subsec. (a) to prohibit renewal of registration of private passenger motor vehicle unless applicant files statement that owner will maintain minimum security required by Sec. 38-327 (now 38a-371) and to delete requirement of presentation of no-fault identification card or policy at time of renewal; P.A. 93-297 deleted term “no-fault” where appearing in description of insurance identification card, amended Subsec. (a) to make technical change and replace “the minimum security required by section 38a-371 for payment of basic reparations benefits and the liabilities covered under residual liability insurance required by sections 38a-19 and 38a-363 to 38a-388, inclusive” with “the minimum security required by section 38a-371” and amended Subsec. (c) to replace “the minimum security required by sections 38a-19 and 38a-363 to 38a-388, inclusive” with “the minimum security required by section 38a-371”, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date (Revisor's note: A reference in Subsec. (b) to Sec. “14-21d”, was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-298, S. 10); P.A. 94-243 amended Subsec. (a) to apply to vehicles with commercial registrations; P.A. 96-167 amended Subsec. (a) to provide that commissioner may require applicant for renewal of registration of private passenger motor vehicle to file statement that owner will maintain minimum security required by Sec. 38a-371 and to delete prohibition re renewal of registration unless applicant files such statement, effective July 1, 1996; P.A. 00-196 made technical changes in Subsec. (a); P.A. 04-217 amended Subsec. (a) to eliminate reference to Subdiv. (12) of Sec. 14-1, effective January 1, 2005; P.A. 05-218 amended Subsec. (a) by adding provision re special use registration where the commissioner may, in lieu of proof of insurance required by section, accept proof of substantially equivalent or similar insurance; P.A. 13-271 amended Subsec. (a) to add provision re insurance identification card containing information required in Sec. 38a-364.

See Sec. 14-12f re exempt vehicles.

Cited. 223 C. 31; 225 C. 257.

Cited. 45 CA 630.

Cited. 36 CS 561.



Section 14-12c - Verification of security coverage. Penalties for failure to have or continuously maintain required security or for presentation of fraudulent insurance identification card.

The commissioner may at any time require any owner of a private passenger motor vehicle or a vehicle with a commercial registration, as defined in section 14-1, to submit further information to verify the required security coverage within the time specified by the commissioner. If the commissioner is unable to verify the insurance information furnished, the commissioner shall, unless such registrant has been reported as cancelled in accordance with this section and sections 14-12f to 14-12i, inclusive, 38a-343 and 38a-343a, afford such owner an opportunity for a hearing in accordance with chapter 54 to determine whether such owner’s application for registration contains a material false statement or whether such owner has failed to continuously maintain the security required under section 38a-371. If the commissioner finds that such owner did not have the required security in effect on the date of registration, or that such owner presented a false or fraudulent insurance identification card to the commissioner, the application for registration shall be deemed to contain a material false statement. Any registration issued as a result of such application shall be void from the date of issue and the registration number plates shall be surrendered to the commissioner or the commissioner shall issue a notice of suspension of the registration in accordance with the provisions of section 14-12g. If the commissioner finds that the owner had the required security in effect at the time such application was submitted but failed to maintain it continuously during the registration period, the commissioner shall issue a notice of the suspension of the registration in accordance with the provisions of section 14-12g. The commissioner may use information contained in the Online Insurance Verification System established in accordance with section 14-112a to verify or enforce security coverage requirements or impose sanctions in accordance with any provision in this chapter or chapter 700.

(P.A. 75-545, S. 2; P.A. 79-577, S. 3, 8; P.A. 81-217, S. 3; P.A. 93-298, S. 6, 11; P.A. 94-243, S. 2; P.A. 04-217, S. 24; P.A. 05-282, S. 1; June Sp. Sess. P.A. 15-5, S. 230.)

History: P.A. 79-577 included presentation of false or fraudulent no-fault insurance card as false statement, added penalty option of fine from $100 to $1,000 and added same penalty options for failure to maintain required security continuously as for false statement; P.A. 81-217 eliminated fines imposed by the commissioner for failure to have or maintain continuously required security; P.A. 93-298 replaced provisions which had authorized commissioner to suspend driver’s license and vehicle registration for up to one year with new provisions re the cancellation of a registration and the surrender of the registration number plates to the commissioner, effective January 1, 1994; P.A. 94-243 applied provisions of section to vehicles with commercial registrations; P.A. 04-217 eliminated reference to Subdiv. (12) of Sec. 14-1, effective January 1, 2005; P.A. 05-282 eliminated provisions re confiscation and cancellation of registration and number plates in accordance with Sec. 14-12h, added provision requiring commissioner to issue a notice of suspension of registration in accordance with Sec. 14-12g and made a technical change; June Sp. Sess. P.A. 15-5 added provision re commissioner’s use of information in the Online Insurance Verification System and made technical changes, effective June 30, 2015.



Section 14-12d and 14-12e - Notice of voiding or suspension of registration or operator's license; reregistration or reinvestment; proof of financial responsibility. Presumption of failure to file insurer name and policy number; offset of suspension periods.

Sections 14-12d and 14-12e are repealed, effective January 1, 1994.

(P.A. 75-545, S. 3, 4; P.A. 79-577, S. 4, 8; P.A. 81-172, S. 1; 81-217, S. 4; P.A. 90-143, S. 2; P.A. 93-298, S. 10, 11.)



Section 14-12f - Provisions inapplicable to certain vehicles.

The provisions of sections 14-12b, 14-12c, 14-213b and 38a-364 shall not apply to any private passenger motor vehicle registered to the federal government or any state or municipality or any such vehicle bearing dealer, repairer, manufacturer, transporter, experimental or junk number plates.

(P.A. 81-217, S. 6; P.A. 93-298, S. 7, 11.)

History: P.A. 93-298 deleted the obsolete reference to Sec. 14-12d, repealed elsewhere in the same act, effective January 1, 1994.



Section 14-12g - Suspension of motor vehicle registration for violation of mandatory security requirements. Suspension of motor vehicle operator's license. Consent agreements.

(a) When a private passenger motor vehicle liability insurance policy has been cancelled and the Commissioner of Motor Vehicles determines that the owner of a registered motor vehicle is in violation of the mandatory security requirements of sections 14-12c and 38a-371, the commissioner shall issue to such owner a notice of suspension of the registration involved, provided the commissioner may decline to issue such notice if the registration of the motor vehicle is cancelled or if the commissioner cannot establish that such violation occurred for a period of more than fourteen days.

(b) If a registered owner to whom notice of suspension was issued pursuant to subsection (a) of this section does not contest the determination that he or she has failed to maintain mandatory security, the commissioner may enter into a consent agreement with the owner, provided the owner presents satisfactory evidence of mandatory security and pays a civil penalty of two hundred dollars. The consent agreement shall provide that the registration of the motor vehicle shall not be suspended, or that any suspension imposed previously, pursuant to subsection (a) of this section, shall be rescinded, unless (1) the commissioner determines that on or after the effective date of the consent agreement the owner failed to continuously maintain the required security, and (2) the owner cannot establish to the satisfaction of the commissioner that the owner continuously maintained the required security after said effective date. A registered owner who presents satisfactory evidence of mandatory security and pays such civil penalty shall be deemed to have waived the opportunity to contest the determination that such owner has failed to maintain the mandatory security, whether or not such owner has signed the consent agreement contemporaneously with the payment of such penalty. Thereafter, all terms and conditions of such consent agreement shall apply to such owner. Such consent agreement shall not operate to prevent the commissioner from cancelling, suspending or revoking a registration pursuant to any other provision of the general statutes.

(c) The commissioner may suspend the motor vehicle operator's license of any person whose registration has been suspended in accordance with the provisions of subsection (a) of this section, or section 14-12c and who, not later than thirty days after the date of such suspension, has not entered into a consent agreement, in accordance with the provisions of subsection (b) of this section, cancelled the registration or transferred ownership of the motor vehicle. Any person aggrieved by the decision of the commissioner to suspend his license under this subsection shall, prior to the effective date of such suspension, be afforded an opportunity for a hearing in accordance with the provisions of chapter 54.

(P.A. 93-298, S. 3, 11; P.A. 95-260, S. 14, 24; P.A. 98-215, S. 1; P.A. 05-282, S. 2; P.A. 08-150, S. 42; P.A. 14-130, S. 3.)

History: P.A. 93-298 effective January 1, 1994; P.A. 95-260 designated existing provisions as Subsec. (a), inserting as Subsec. (b) language authorizing commissioner to suspend operator's license of person whose registration has been cancelled under Subsec. (a) and who has not returned number plates and registration certificate or obtained a new registration for or transferred ownership of vehicle and affording an opportunity for a hearing for any person aggrieved by decision to suspend his license, effective July 1, 1995; P.A. 98-215 amended Subsec. (a) to require notice to include statement re seizure, impoundment, forfeiture and option for owner to return registration plates and certificate, and made technical changes, inserted new Subsec. (b) re consent agreements and redesignated former Subsec. (b) as (c); P.A. 05-282 amended Subsec. (a) by replacing “cancellation” with “suspension” and deleting provisions re notice, return of number plates and registration to avoid suspension of operator's license and hearing re cancellation and mandatory security requirement, amended Subsec. (b) by replacing “cancellation” with “suspension”, making technical changes and increasing civil penalty from $100 to $200, and amended Subsec. (c) by replacing references to “canceled” and “cancellation” with “suspended” and “suspension”, making technical changes, deleting provision re return of number plates and registration or obtaining new registration and adding provision re consent agreement in accordance with Subsec. (b); P.A. 08-150 amended Subsec. (a) to provide that commissioner may decline to issue notice of suspension if registration of motor vehicle is cancelled or commissioner cannot establish that violation occurred for a period of more than fourteen days, effective July 1, 2008; P.A. 14-130 amended Subsec. (b) to add provision re waiver of opportunity to contest determination of failure to maintain mandatory security, effective July 1, 2014.

See Sec. 38a-343a re requirement that insurance companies notify the Commissioner of Motor Vehicles of the cancellation of private passenger motor vehicle liability insurance policies.



Section 14-12h - Maintenance and compilation of record of all suspended registrations. Availability. Stop and detain procedures. Removal of plates. Seizure, impoundment and forfeiture of vehicle.

(a) The Commissioner of Motor Vehicles shall compile and maintain a record of all registrations suspended in accordance with the provisions of sections 14-12c and 14-12g. The commissioner shall update the information contained in such record not less than once per week and shall make available to all law enforcement agencies in this state a list of all registration number plates for vehicles whose registration has been suspended. Such list shall contain the number plate numbers, letters or number and letter combinations and the address at which the vehicle was registered. The commissioner may make available the entire list or a portion thereof and may utilize one or more formats for presenting the information contained therein to facilitate its use.

(b) (1) If any police officer observes a motor vehicle being operated upon the public highway, and such motor vehicle is displaying registration number plates identified as suspended on the list made available by the commissioner, such police officer may (A) stop or detain such vehicle and its occupants, (B) issue to the operator a complaint for operating an unregistered motor vehicle, or expired registration if the vehicle is not being operated, in violation of section 14-12, and (C) remove the registration number plates from the vehicle and return them to any branch office of the Department of Motor Vehicles. If any police officer, motor vehicle inspector or constable observes a motor vehicle parked in any parking area, as defined in section 14-212, and such motor vehicle is displaying registration number plates identified as suspended on the list made available by the commissioner, such police officer, motor vehicle inspector or constable is authorized to remove the registration number plates from the vehicle and to return them to any branch office of the Department of Motor Vehicles. If a number plate is identified as suspended on the list provided by the commissioner and such identification is in error, the state shall indemnify any police officer, motor vehicle inspector or constable for any claim for damages made against that individual as a result of such individual's good faith reliance on the accuracy of the list provided by the commissioner regarding the confiscation of number plates.

(2) If any police officer observes a motor vehicle being operated upon the public highway or parked in any parking area, as defined in section 14-212, displaying registration number plates identified on the list made available by the commissioner as being suspended, such police officer may seize and impound the vehicle. If a police officer seizes and impounds a vehicle pursuant to this subdivision, such officer shall give notice to the commissioner in such form as the commissioner may require. The police officer shall give such notice not later than three days after seizing and impounding the vehicle.

(c) Any motor vehicle that has been impounded in accordance with the provisions of subdivision (2) of subsection (b) of this section shall not be released to the owner or person otherwise entitled to possession of the vehicle unless such owner or person presents a valid registration and a current automobile insurance identification card. Any such impounded motor vehicle that is not reclaimed by the owner of such motor vehicle within forty-five days after impounding shall be subject to forfeiture to the state.

(P.A. 93-298, S. 4, 11; P.A. 97-226, S. 1; P.A. 98-215, S. 2; P.A. 99-232, S. 2; P.A. 00-99, S. 45, 154; P.A. 01-195, S. 18, 181; P.A. 05-282, S. 3; P.A. 06-196, S. 280; P.A. 07-167, S. 15; P.A. 10-7, S. 6.)

History: P.A. 93-298 effective January 1, 1994; P.A. 97-226 amended Subsec. (c) to require confiscation fee remitted to governmental entity to be deposited in Asset Forfeiture Fund and if there is no such fund, in the general fund of such entity; P.A. 98-215 amended Subsec. (b) to make technical changes, insert Subdiv. and Subpara. designators and add new language as Subdiv. (b)(2) re seizure, impoundment and notice to commissioner, amended Subdiv. (c)(4) to increase restoration fee from $100 to $250 for first 31 days of cancellation, and $5 per additional day up to 90 days or $545, and to allow commissioner to reduce fee to $100 if he finds that vehicle was not operated, and added new Subsec. (d) re owner's ability to regain possession and re forfeiture for vehicle impounded more than 45 days (Revisor's note: In Subsec. (c) the phrase “... if the number plates of the vehicle whose registration was cancelled has been confiscated, ...” was changed editorially by the Revisors to “... if the number plates of the vehicle whose registration was cancelled have been confiscated, ...”); P.A. 99-232 deleted Subsec. (c)(3) re requirement that owner furnish proof of financial responsibility for not less than one year, in accordance with Sec. 14-112, redesignating former Subdiv. (4) as (3), and substituted “the owner's name” for “his name” and “the owner” for “such owner”; P.A. 00-99 deleted references to sheriff and deputy sheriff in Subsecs. (b) and (c), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (b) for the purposes of gender neutrality, effective July 11, 2001; P.A. 05-282 changed “cancelled” to “suspended” throughout, amended Subsec. (a) by replacing reference to Secs. 14-12f to 14-12k, 38a-343 and 38a-343a with reference to Sec. 14-12g, amended Subsec. (b)(1)(B) by deleting “an infractions” and amended Subsec. (c) by deleting provisions re procedure for acquiring new or renewal registration after cancellation; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 07-167 deleted former Subsec. (c) re confiscation fee, redesignated existing Subsec. (d) as new Subsec. (c) and amended same by replacing provisions re compliance with former Subsec. (c) with provision re reclamation of vehicle within 45 days after impounding and making conforming changes; P.A. 10-7 amended Subsec. (c) to require owner or person entitled to possession of impounded motor vehicle to present valid registration and current automobile insurance identification card before such vehicle can be released and to make technical changes.

See Sec. 38a-343a re requirement that insurance companies notify the Commissioner of Motor Vehicles of the cancellation of private passenger motor vehicle liability insurance policies.



Section 14-12i - Restoration fees. Reimbursement to entities returning confiscated registration number plates to the department.

(a) Except as provided in subsection (c) of section 14-50b, all restoration fees imposed due to the suspension of the registration for violation of the mandatory security requirements of sections 14-12c and 38a-371 or suspension of a motor vehicle operator's license pursuant to subsection (c) of section 14-12g or section 14-213b shall be deposited into the Special Transportation Fund.

(b) In addition to other purposes authorized for the expenditure of moneys in the Special Transportation Fund to administer the program established by sections 14-12c and 14-12f to 14-12k, inclusive, 14-112, 14-213b, 38a-343 and 38a-343a, the Insurance Commissioner, in consultation with the Office of Policy and Management and the Treasurer, may establish a plan or develop a procedure to provide for the reimbursement of municipalities for the necessary expenses incurred in enforcing the provisions of section 14-12h regarding the confiscation and return to the Department of Motor Vehicles of registration number plates.

(P.A. 93-298, S. 5; P.A. 95-260, S. 3, 24; P.A. 97-236, S. 2, 27; P.A. 98-215, S. 7; P.A. 99-181, S. 9; P.A. 00-99, S. 46, 154; P.A. 05-282, S. 4.)

History: P.A. 95-260 amended Subsec. (a) to substitute Automobile Insurance Enforcement Fund for account, to provide that fund may be used by commissioner to administer provisions of sections 14-112 and 14-213b and to eliminate provisions requiring moneys to be invested by State Treasurer in accordance with established investment practices and interest earned by investments to be returned to account, amended Subsec. (b) to add Secs. 14-112 and 14-213b to the listing of other statutory sections, amended Subsec. (c) to require the deposit into the fund of restoration fees imposed due to suspension of a motor vehicle operator's license pursuant to Subsec. (b) of Sec. 14-12g, and amended Subsec. (d) to make technical changes and to add Secs. 14-112 and 14-213b to the listing of other statutory sections, effective July 1, 1995; P.A. 97-236 amended Subsec. (c) to require the deposit into the fund of restoration fees imposed due to suspension of a motor vehicle operator's license pursuant to Sec. 14-213b, effective July 1, 1997; P.A. 98-215 substituted reference to Subsec. (c) of Sec. 14-12g for reference to Subsec. (b) of said section; P.A. 99-181 deleted former Subsecs. (a) and (b) re establishment of the Automobile Insurance Enforcement Fund and authority of the Insurance Commissioner to assess a special fee to be paid by private passenger motor vehicle liability insurance companies, relettered the remaining Subsecs. and replaced references to the Automobile Insurance Enforcement Fund with references to the Special Transportation Fund; P.A. 00-99 deleted reference to sheriff and deputy sheriff in Subsec. (b), effective December 1, 2000; P.A. 05-282 amended Subsec. (a) by adding “Except as provided in subsection (c) of section 14-50b” and changing “cancellation” to “suspension”.



Section 14-12j - Agreements with qualified independent contractors to provide consulting and other services.

The Commissioner of Motor Vehicles may enter into a negotiated agreement or agreements, notwithstanding chapter 58, with one or more qualified independent contractors to provide consulting and such other services as may be necessary for the implementation of the provisions of sections 14-12c and 14-12f to 14-12k, inclusive, 38a-343 and 38a-343a.

(P.A. 93-298, S. 8.)



Section 14-12k - Regulations.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 14-12c and 14-12f to 14-12j, inclusive, 38a-343 and 38a-343a.

(P.A. 93-298, S. 9.)



Section 14-12l - Collection of Social Security numbers and federal employer identification numbers. List of persons to whom motor vehicle registrations issued to be provided to Commissioner of Revenue Services.

Section 14-12l is repealed, effective August 20, 2003, and applicable as of July 1, 2003.

(P.A. 97-309, S. 19, 23; 97-322, S. 7, 9; P.A. 99-268, S. 20; P.A. 00-169, S. 22; June Sp. Sess. P.A. 01-9, S. 54, 131; June 30 Sp. Sess. P.A. 03-3, S. 95.)



Section 14-12m and 14-12n - Forfeiture of impounded motor vehicle; proceedings; proceeds from sale. Uninsured motor vehicle forfeiture revolving account.

Sections 14-12m and 14-12n are repealed, effective June 3, 2004.

(P.A. 98-215, S. 5, 6; P.A. 99-181, S. 10; P.A. 00-99, S. 47, 154; 04-199, S. 41.)



Section 14-12o - Courtesy registration when proof of ownership pending.

(a) The Commissioner of Motor Vehicles may issue a registration, limited to six months in duration, for any motor vehicle for which adequate proof of ownership is pending, including a motor vehicle previously registered in another state that is awaiting the out-of-state title or title lien release required for obtaining a permanent registration in this state. Such registration shall be known as a courtesy registration and in no case shall such registration be issued without proper sale documents in the name of the person seeking to obtain such registration and without meeting all other requirements for the registration of the motor vehicle.

(b) For six months or any part thereof, the fee for a courtesy registration shall be one-quarter of the amount specified for a two-year permanent registration and one-half of the amount specified for a one-year permanent registration. The owner of a motor vehicle with a courtesy registration may receive a permanent registration upon presentation of documents to the commissioner demonstrating proof of ownership. No part of the fee paid for a courtesy registration shall be refunded or applied to the fee for the permanent registration of the motor vehicle.

(P.A. 12-81, S. 21.)



Section 14-12q - Vehicle identification card.

The Commissioner of Motor Vehicles may issue to each registered owner of a motor vehicle an identification card which contains electronically encrypted information concerning the vehicle description and identification number and registration and title history of such motor vehicle. Each such vehicle identification card issued shall be carried in the motor vehicle. When any motor vehicle is sold or transferred, the seller or transferor shall deliver possession of the vehicle identification card to the buyer or transferee. If any vehicle identification card is lost, stolen or destroyed, the commissioner shall, upon request and application made by the registered owner, issue a replacement identification card. The commissioner may charge a fee to cover the cost of issuance and replacement of such identification card.

(P.A. 96-167, S. 2.)



Section 14-12r - Inspection of vehicle identification number.

Before issuing registration for any motor vehicle that has not been previously registered in this state, except a new motor vehicle, the Commissioner of Motor Vehicles may require an inspection of the manufacturer's vehicle identification number. Such an inspection may be performed at any designated official emissions inspection station or by any other business or firm authorized by the commissioner to perform safety inspections in accordance with sections 14-12 and 14-16a or by any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner. If the inspection is performed by a licensed dealer or repairer, and is not performed in connection with an official emissions inspection, such dealer or repairer may charge a fee to the owner in an amount not to exceed twenty dollars, provided an affidavit relating to such inspection is furnished to the commissioner in accordance with the provisions of subsection (d) of section 14-99h.

(P.A. 99-287, S. 3, 9; P.A. 04-199, S. 37; P.A. 07-212, S. 2.)

History: P.A. 99-287 effective July 1, 1999; P.A. 04-199 changed reference to Sec. 14-99h(c) to Sec. 14-99h(d), effective July 1, 2004; P.A. 07-212 added provisions re fee not to exceed $20 for inspection by licensed dealer or repairer not performed in connection with official emissions inspection and re affidavit relating to such inspection.



Section 14-12s - Administrative fee.

For each motor vehicle transaction that involves an electronic inspection of a manufacturer's vehicle identification number, the commissioner shall charge an administrative fee of ten dollars, in addition to any fee prescribed for such transaction.

(P.A. 99-287, S. 4, 9; P.A. 11-6, S. 136.)

History: P.A. 99-287 effective July 1, 1999; P.A. 11-6 applied administrative fee to any transaction involving electronic inspection of a vehicle identification number, rather than to the registration of a motor vehicle that passed inspection, effective July 1, 2011.



Section 14-12t - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of subsection (g) of section 13b-59, subsection (g) of section 14-12, sections 14-12r, 14-12s and 14-16a and subsection (a) of section 14-41. The regulations shall include the qualifications to be met by any dealer or repairer authorized by the commissioner to conduct inspections in accordance with subsection (g) of section 14-12 and sections 14-12r and 14-16a.

(P.A. 99-287, S. 6, 9.)

History: P.A. 99-287 effective July 1, 1999.



Section 14-13 - Registration certificate and insurance identification card to be carried in vehicle.

(a) The certificate of registration and any automobile insurance identification card for the vehicle issued pursuant to section 38a-364 shall be carried in the motor vehicle at all times when it is being operated on a public highway, except as otherwise provided by statute. If a vehicle is registered in the name of a lessor licensed under section 14-15, a legible photostatic copy of the certificate of registration or a rental or lease contract which shall include the vehicle identification number of such vehicle registered in this state may be carried in lieu of the original certificate, provided the original certificate shall be available at all times for inspection at the lessor's usual place of business in the state if the motor vehicle is registered in this state. If a vehicle is registered as a school bus as defined in section 14-275, such copy may be carried in lieu of the original certificate, provided such certificate shall be available at all times for inspection at the school bus owner's usual place of business in the state.

(b) Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars.

(1949 Rev., S. 2362; 1961, P.A. 233, S. 2; P.A. 76-124; P.A. 79-577, S. 6, 8; P.A. 80-466, S. 3, 25; P.A. 82-223, S. 5; 82-460, S. 4; P.A. 83-577, S. 11; P.A. 84-429, S. 5; P.A. 86-47, S. 1, 2; 86-85, S. 1, 3; P.A. 93-297, S. 6, 29; P.A. 10-3, S. 54.)

History: 1961 act removed provision for payment of one-half registration fee when registration applied for after September thirtieth; P.A. 76-124 allowed maintenance of photocopy of registration in car registered to lessor in Subsec. (b); P.A. 79-577 included no-fault insurance identification card in Subsec. (b); P.A. 80-466 deleted reference to “yearly” registration and included reference to single license plate in Subsec. (c) reflecting switch to biennial registration and single plate; P.A. 82-223 amended Subsec. (d) to specify that a first offense constituted the commission of an infraction and increased the fine therefor from maximum of $3 to $25; P.A. 82-460 amended Subsec. (b) by clarifying that the certificate and identification card only need be carried in a motor vehicle while it is being operated; P.A. 83-577 amended Subsec. (d) to increase the fine for a first offense from $25 to $35; P.A. 84-429 transferred provisions in Subsec. (a) re registration certificates to Sec. 14-12(e), transferred provisions in Subsec. (c) re temporary registrations to Sec. 14-12(i), relettered the remaining Subsecs. and made other technical changes; P.A. 86-47 permitted the carrying of a rental or lease contract in lieu of original registration certificate in vehicles registered by lessors; P.A. 86-85 permitted the carrying of a copy of a registration certificate in lieu of original in vehicles registered as school buses; P.A. 93-297 amended Subsec. (a) to delete term “no-fault” in description of insurance identification card, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 10-3 amended Subsec. (b) to replace fine of $35 for first offense and not more than $50 for subsequent offense with fine of $50, effective April 14, 2010.

See Sec. 14-107 re liability of owner, operator or lessee in prosecutions for violation of this section.

As to the effect of failure to carry the certificate in the car, see the analogous ruling as to operator's license. 93 C. 457. Cited. 110 C. 148.

Cited. 11 CA 644.

Cited. 4 Conn. Cir. Ct. 385; Id., 390.



Section 14-14 - Registration of motor vehicles owned by minors. Proof of financial responsibility.

The commissioner shall not register any motor vehicle owned by any person under sixteen years of age and shall not register any motor vehicle owned by any person between sixteen and eighteen years of age unless such person files proof of financial responsibility in accordance with the provisions of section 14-112, together with a certificate signed by the spouse, being eighteen years of age, of a married minor applicant, or by either or both of the parents, as the commissioner may require, or the legal guardian of such person, approving or requesting the registration of such vehicle, except that no proof of financial responsibility shall be required for the registration of a private passenger motor vehicle, as defined in subsection (e) of section 38a-363, owned by any such person.

(1949 Rev., S. 2363; 1963, P.A. 171; 1972, P.A. 127, S. 12; P.A. 80-466, S. 4, 25; P.A. 81-394, S. 3; P.A. 93-297, S. 7, 29.)

History: 1963 act permitted signing of certificate by spouse of married applicant as well as parent or guardian; 1972 act changed age of majority from 21 to 18 years; P.A. 80-466 added exception to requirement for proof of financial responsibility in cases where vehicle to be registered is private passenger vehicle; P.A. 81-394 made no substantive changes; P.A. 93-297 made technical change in section reference, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Where a minor's vehicle is registered in the name of the father for the purpose of evading financial responsibility, the registered owner of the vehicle is estopped to deny not only ownership of the vehicle but also that the minor-owner was acting in furtherance of the business of the father when the tort occurred. 3 Conn. Cir. Ct. 591, 598.



Section 14-15 - Leasing or renting of motor vehicles. Issuance of temporary transfers.

(a) Any person, firm or corporation before engaging in the business of leasing or renting motor vehicles without drivers in this state and any person, firm or corporation which is the lessor of or rents any vehicle required to be registered under the provisions of section 14-15a shall make a sworn application to the Commissioner of Motor Vehicles for a license to engage in such leasing or renting. Each such application and each application for renewal shall be accompanied by a fee of three hundred dollars. Each such license shall be renewed biennially according to renewal schedules established by the commissioner so as to effect staggered renewal of all such licenses. If the adoption of a staggered system results in the expiration of any license more or less than one year from its issuance, the commissioner may charge a prorated amount for such license fee. Not less than forty-five days prior to the date of expiration of each such license, the commissioner shall send or transmit to each licensee, in such manner as the commissioner determines, an application for renewal. An application for renewal filed with the commissioner after the date of expiration shall be accompanied by a late fee of one hundred dollars provided the commissioner shall not renew any license under this subsection that has expired for more than forty-five days. No such license shall be transferred. Such licensee shall furnish proof of financial responsibility satisfactory to the commissioner specifying that coverage is for all owned vehicles, as provided by section 14-112 or 14-129, regardless of the duration of the lease or rental period. Each application for such license shall contain the name and address of the owner and shall be accompanied by a surety bond as required pursuant to section 14-52. Each application for registration of a motor vehicle to be leased for a period of more than thirty days shall contain the name and address of the owner and the lessee of such vehicle. The owner of such vehicle shall disclose the name and address of any subsequent lessee of such vehicle to the commissioner in such manner as the commissioner may require. The commissioner shall ensure that such information relative to the lessee is available to the Connecticut on-line law enforcement communications teleprocessing system. Each person, firm or corporation licensed under the provisions of this subsection shall keep such books, records and accounts as the commissioner may require provided each licensee shall retain a copy of each rental or lease contract for a period of three years, which shall be subject to inspection by the commissioner or the commissioner’s designee at all reasonable times. The provisions of this subsection shall not apply to any person, firm or corporation which, incidental to the conduct of its principal business, leases or rents any motor vehicle without a driver to other persons, firms or corporations whose principal business is the same as that of the lessor. Violation of any provision of this subsection shall be an infraction.

(b) Each person, firm or corporation licensed under the provisions of subsection (a) of this section that in the opinion of the commissioner is qualified and holds a current registration certificate for a motor vehicle used in connection with its business may issue a sixty-day temporary transfer of such registration to any other vehicle used in connection with its business. The licensee, within five days from the issuance of such temporary registration, shall submit to the commissioner an application together with all necessary documents for a permanent registration for the vehicle transferred. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(c) Notwithstanding the provisions of section 14-22, the commissioner may authorize any person, firm or corporation licensed under the provisions of subsection (a) of this section who in the opinion of the commissioner is qualified and who holds a current registration certificate for a motor vehicle used in connection with its business to renew such registration by means of an electronic data processing system connected to the system of registration records maintained by the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(1955, S. 1286d; 1957, P.A. 413; 1967, P.A. 822; 1969, P.A. 747, S. 1; P.A. 75-577, S. 13, 126; P.A. 84-254, S. 23, 62; P.A. 87-329, S. 1; P.A. 88-340, S. 1; P.A. 90-285, S. 1, 3; June Sp. Sess. P.A. 91-13, S. 5, 21; P.A. 93-164, S. 1; P.A. 95-260, S. 4, 24; P.A. 96-167, S. 3; P.A. 00-169, S. 3; P.A. 02-70, S. 18, 56; P.A. 11-213, S. 7; P.A. 13-271, S. 8; June Sp. Sess. P.A. 15-5, S. 197.)

History: 1967 act clarified applicability of provisions and required that books, records and accounts be kept as required by commissioner and that they be open to inspection by commissioner or designee; 1969 act restated applicability provision to specify persons, firms and corporations leasing or renting cars without drivers and lessors of vehicles required to be registered under Sec. 14-15a and increased application fee from $25 to $50; P.A. 75-577 excluded leasing of cars by one corporation to another having the same principal business and added provision re violation of provisions; P.A. 84-254 periodically increased the existing $50 fee to $100 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 88-340 required licensee to retain copy of rental or lease contract for three years; P.A. 90-285 added Subsec. (b), authorizing licensees to issue 20-day temporary transfers of registration; June Sp. Sess. P.A. 91-13 increased fee from $78 to $150 and removed increase scheduled for July 1, 1992; P.A. 93-164 added a requirement in Subsec. (a) that applications be accompanied by a surety bond; P.A. 95-260 amended Subsec. (a) to make technical changes and to require that each application for registration of a motor vehicle to be leased for a period of more than 30 days contain the name and address of the owner and lessee of the vehicle, that the owner of such vehicle disclose name and address of any subsequent lessee of such vehicle to commissioner in such manner as he may require and that commissioner ensure that information re lessee is available to COLLECT system; P.A. 96-167 amended Subsec. (b) to make a technical change, to authorize issuance of 45-day temporary transfers in lieu of 20-day transfers and to require submission of application for permanent registration within 7 days from issuance of temporary registration instead of 5 days and added Subsec. (c), allowing commissioner to authorize licensees to renew registration by means of an electronic data processing system; P.A. 00-169 amended Subsec. (b) to replace a 45-day with a 60-day temporary transfer of a registration, and changed the period of time within which a licensee shall submit an application to the commissioner for a permanent registration from 7 to 5 days; P.A. 02-70 amended Subsec. (a) to require biennial in lieu of annual license renewal, to provide for a license fee of $300 in lieu of $150, to require renewal according to schedules established by the commissioner to effect staggered renewal of licenses, to impose a late fee of $100 for an application for renewal filed after the date of expiration, to provide that no license that has expired for more than 45 days shall be renewed, and to make technical changes for purposes of gender neutrality, and, effective July 1, 2002, amended Subsec. (b) to make technical changes; P.A. 11-213 amended Subsec. (a) to replace requirement re mailing of renewal application with requirement re sending or transmitting renewal application in such manner as commissioner determines, effective July 1, 2011; P.A. 13-271 amended Subsec. (a) to delete provision allowing licensee to furnish proof of financial responsibility separately with respect to each vehicle or group of vehicles leased to a single lessee and to add provision requiring licensee to specify that coverage is for all owned vehicles regardless of duration of lease or rental period, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to delete reference to official stamp, effective June 30, 2015.



Section 14-15a - Registration of vehicles leased or rented for use in Connecticut.

(a) Each passenger motor vehicle, as defined in section 14-1, which is leased or rented for a period of more than thirty days in a calendar year primarily for use in this state shall be registered in this state in accordance with the provisions of section 14-12. For the purpose of this section, such period shall include all times during which such vehicle may be absent from the state while being used on a daily round-trip basis.

(b) (1) If the commissioner finds, upon investigation, that any motor vehicle available for lease or rental in this state has been registered in another state for the purpose of evading, or the effect of which is the avoidance of, the motor vehicle laws of this state, for the purposes of paying a lower registration fee or evading the payment of any tax levied by this state or any Connecticut municipality, said commissioner may, in said commissioner's discretion, (A) prohibit the lease or rental of any such motor vehicle in this state, (B) require that such motor vehicle be registered in this state in accordance with the provisions of section 14-12, (C) suspend or revoke a license to engage in such leasing or renting issued under the provisions of section 14-15, or (D) require a licensee to furnish a bond in the amount of one thousand dollars for each vehicle registered in another state. (2) If the commissioner finds, upon investigation, that any licensee has failed to satisfy its obligations for payment of municipal property taxes, the commissioner may, thirty days after the issuance of notice to such licensee, and after notice and an opportunity for a hearing in accordance with the provisions of chapter 54, suspend such license until all such obligations are satisfied.

(c) On and after January 1, 1996, the commissioner may transfer any special registration issued pursuant to the provisions of section 14-19a, 14-20, 14-20a, 14-21, 14-21c, 14-21d, 14-21e, subsection (s) of section 14-49, section 14-160, 14-253a or 14-254 to any motor vehicle leased for a period of at least one year by a person to whom such special registration was issued. Any such motor vehicle may display the special number plates issued pursuant to the provisions of any of said sections. The commissioner shall adopt regulations in accordance with chapter 54 to implement the provisions of this subsection.

(d) Any person who fails to register any motor vehicle under the provisions of subsection (a) of this section shall be fined one thousand dollars for each such vehicle.

(1967, P.A. 820, S. 1, 2; P.A. 75-577, S. 15, 126; P.A. 88-340, S. 2; P.A. 95-260, S. 5, 24; P.A. 02-70, S. 19; P.A. 04-217, S. 25.)

History: P.A. 75-577 added Subsec. (c); P.A. 88-340 amended Subsec. (a) to require the registration of each “passenger” motor vehicle, as defined in Sec. 14-1, leased for more than 30 days in a calendar year for use in this state, added Subsec. (b)(3) and (4), authorizing commissioner to suspend or revoke licenses and require licensees to furnish a bond for each vehicle registered in another state, and amended Subsec. (c) to increase fine from an infraction to $1,000 for each unregistered vehicle; P.A. 95-260 inserted new Subsec. (c) allowing commissioner, on and after January 1, 1996, to transfer special registrations to any motor vehicle leased for a period of at least one year by a person to whom such special registration was issued, permitting such motor vehicle to display special number plates and requiring commissioner to adopt regulations to implement provisions of subsection, and relettered former Subsec. (c) as Subsec. (d), making a technical change within, effective June 13, 1995; P.A. 02-70 amended Subsec. (b) by designating existing provisions as Subdiv. (1), changing internal designators and making technical changes for purposes of gender neutrality therein, and by adding Subdiv. (2) authorizing suspension of license if the commissioner finds that any licensee has failed to satisfy its obligations for payment of municipal property taxes; P.A. 04-217 amended Subsec. (a) to eliminate reference to Sec. 14-1(40), effective January 1, 2005.



Section 14-15b - Motor vehicle rental contracts. Required notice re collision damage waiver. Prohibited sales and advertising practice.

(a) “Collision damage waiver” means any contractual provision whereby a lessor of rental motor vehicles agrees for a charge to waive any claims against a lessee for any damages to a rental motor vehicle during the term of the rental agreement.

(b) “Rental motor vehicle” means a private passenger motor vehicle as defined in subsection (e) of section 38a-363, which is not the subject of a lease with the option to purchase where the lessee has the right to possession.

(c) Any motor vehicle rental contract incorporating a provision for collision damage waiver shall comply with chapter 742 and shall provide conspicuous notice that the lessee's personal automobile insurance policy may cover collision damage, fire and theft damage and personal injury incurred while using a rental motor vehicle, and of the annualized rate for the collision damage waiver and any liability provisions. Any such contract shall detail the full extent of its coverage.

(d) No person, firm or corporation leasing or renting to another any motor vehicle shall: Make any false or misleading statements either orally or in writing, in connection with the sale, offer to sell, or advertisement of a collision damage waiver; omit any material statement in connection with the sale, offer to sell or advertisement of such waiver; or make any statement that the purchase of a collision damage waiver is mandatory.

(e) A violation of any of the provisions of this section shall be deemed an unfair deceptive trade practice under chapter 735a.

(P.A. 88-157, S. 2; P.A. 99-145, S. 1, 23.)

History: P.A. 99-145 amended Subsec. (b) to substitute “subsection (e) of section 38a-363” for “subsection (g) of section 38a-363”, effective June 8, 1999.



Section 14-15c - Repossession of rented motor vehicles by rental companies.

(a) Upon expiration of a motor vehicle rental contract between a lessee and a rental company, the rental company has the right to take possession of the rental motor vehicle pursuant to this section if: (1) The term of the expired rental contract was for thirty days or less; and (2) not less than seventy-two hours have elapsed from the time the vehicle should have been returned in accordance with the provisions of the rental contract, during which time the lessee and the rental company did not agree to extend the rental contract. For the purposes of this section, “lessee” and “rental company” have the same meaning as provided in section 12-692 and “rental motor vehicle” has the same meaning as provided in section 14-15b.

(b) In taking possession of the rental motor vehicle pursuant to subsection (a) of this section, the rental company may proceed (1) pursuant to judicial process, or (2) without judicial process, if it proceeds without breach of the peace.

(P.A. 01-200, S. 1; P.A. 03-19, S. 26.)

History: P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003.



Section 14-15d - Electronic issuance of registration or certificate of title.

The Commissioner of Motor Vehicles may require any person, firm or corporation, who in the opinion of the commissioner is qualified and who is engaged in the business of filing applications for the issuance of a certificate of registration or a certificate of title for motor vehicles with the Department of Motor Vehicles, to file such applications electronically if the commissioner determines that such person, firm or corporation files, on average, seven or more such applications each month. A qualified person, firm or corporation shall, within five days from the electronic issuance of such registration, submit to the commissioner an application together with all necessary documents required to register the vehicle with the department. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 16-55, S. 12.)

History: P.A. 16-55 effective July 1, 2016.



Section 14-16 - Transfer of ownership. Designation of beneficiary. Fees. Penalties.

(a) A motor vehicle registration expires upon transfer of ownership of the motor vehicle. The person in whose name the motor vehicle is registered shall return to the commissioner, within twenty-four hours of the motor vehicle's transfer, the certificate of registration, the number plate or plates issued for the vehicle together with a written notice, subject to the penalties of false statement, containing the date that ownership of the vehicle was transferred and the name, residence and post-office address of the owner. The following statement shall appear directly above the space provided for the signature of the person filing the form: “I declare under the penalties of false statement that this notice has been examined by me and to the best of my knowledge and belief is complete, and the statements made herein are true and correct.”

(b) If a motor vehicle is owned by one owner who is a natural person, such owner may designate, in writing in a space provided on the certificate of registration for such motor vehicle, a beneficiary who shall assume ownership of such motor vehicle after the death of the owner and upon the making of an application pursuant to this subsection. The owner making such designation shall have all rights of ownership of such motor vehicle during the owner's life and the beneficiary shall have no rights in such motor vehicle until such time as the owner dies and an application is made pursuant to this subsection. Not later than sixty days after the death of the owner, the beneficiary may make application to the commissioner for the issuance of a certificate of title and a certificate of registration for such motor vehicle in the beneficiary's name. Such application shall be accompanied by: (1) The original certificate of registration in which the beneficiary is designated pursuant to this subsection; (2) a death certificate for the deceased owner; (3) such proof of the beneficiary's identity as the commissioner may require; (4) the transfer fee required by subsection (c) of this section; and (5) any applicable fees for registration, title and number plates as required under this chapter and chapter 247. If the beneficiary fails to make such application within the time period specified in this subsection, the beneficiary shall have no right to obtain ownership of and title to such motor vehicle under this subsection after the expiration of such time period. The right of the beneficiary to obtain ownership of and title to such motor vehicle under this subsection shall be subordinate to the rights of each lienholder whose security interest in such motor vehicle is duly recorded pursuant to chapter 247. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(c) If the owner of a registered motor vehicle dies, the registration for the vehicle shall, unless the vehicle is destroyed, continue in force as a valid registration until the end of the registration period unless: (1) Ownership of the vehicle is transferred pursuant to subsection (b) of this section or by the deceased owner's executor, administrator, legatee or distributee prior to the end of the registration period, in which case the registration shall continue in force until the time of the transfer; or (2) ownership of the vehicle is transferred to the brother, sister, father, mother, child or spouse of the owner, in which case the registration shall, upon the payment of a fee of twenty dollars, continue in force until the end of the registration period or until the ownership is sooner transferred to a person other than such a relative. If at the end of the registration period the relative has not transferred ownership of the vehicle and the relative applies for registration of the vehicle, the registration shall not be subject to the provisions of subsection (a) of section 12-71b.

(d) If a motor vehicle is transferred in connection with the organization, reorganization or dissolution, or because of the partial liquidation, of an incorporated or unincorporated business in which gain or loss to the transferor is not recognized for federal income tax purposes under the Internal Revenue Code and Treasury regulations and rulings issued thereunder, the registration of the vehicle shall, upon the payment of a fee of twenty dollars, continue in force until the end of the registration period or until the registration is sooner transferred to anyone outside the original business organization. If the transferee of the motor vehicle has not transferred ownership of the motor vehicle to anyone outside the original business organization at the end of the registration period and the transferee applies for a registration for the vehicle, the registration shall not be subject to the provisions of subsection (a) of section 12-71b.

(e) A person who transfers ownership of a registered motor vehicle to another may have registered in his name, upon the filing of a new application and the payment of the fee required by subsection (i) of section 14-49, another motor vehicle for the remainder of the registration period if the gross weight of the other motor vehicle is the same or less than that of the transferred motor vehicle and the registration of the transferred motor vehicle has been surrendered. If the gross weight of the other motor vehicle is greater than the gross weight of the motor vehicle the registration of which has been surrendered, the applicant shall pay, in addition to such fee, the difference between the fee paid by him for the surrendered registration and the fee for the registration of the motor vehicle of greater gross weight. The minimum fee for any such transfer shall be twenty dollars.

(f) Any person may transfer an unexpired registration of a motor vehicle such person owns or leases for a period of one year or more, to another motor vehicle owned or so leased by such person upon payment of the fee required by subsection (i) of section 14-49. Any person transferring such a leased motor vehicle shall provide the commissioner with evidence that the lessor has granted permission for such transfer. If a transfer is made to a motor vehicle of greater gross weight or from one class of registration to another, credit shall be given toward the new registration in accordance with schedules established by the commissioner. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(g) Any person who sells any motor vehicle, other than a new motor vehicle, for which a certificate of title has not been issued and which is not registered under the provisions of subsections (e) or (g) of section 14-12, shall, within forty-eight hours of the sale, certify under oath to the commissioner, on blanks provided by him, such information as the commissioner may require. Until the commissioner receives the certification under oath required by this subsection, he shall not issue a registration other than for a new motor vehicle and shall not renew a registration other than for the same owner.

(h) Any person who violates any provision of subsection (a) of this section shall be subject to the penalty provided for false statement. Any person who violates any provision of subsection (g) of this section shall, for a first offense, be deemed to have committed an infraction, and, for a subsequent offense, shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 2364; 1951, 1953, S. 1287d; 1957, P.A. 301; 1959, P.A. 181, S. 1; 1961, P.A. 233, S. 3; 581, S. 2, 3; 1969, P.A. 759, S. 1; 1971, P.A. 871, S. 84; P.A. 75-213, S. 3, 53; P.A. 76-338, S. 6, 8; P.A. 80-466, S. 5, 25; P.A. 82-223, S. 6; P.A. 83-577, S. 12; P.A. 84-429, S. 6; P.A. 85-525, S. 1, 6; P.A. 86-271, S. 1, 2; P.A. 99-268, S. 14, 46; P.A. 00-169, S. 22; P.A. 02-105, S. 1; P.A. 04-182, S. 1–3.)

History: 1959 act included proviso in Subsec. (a) re organization, reorganization, dissolution etc. of business; 1961 acts increased fees in Subsec. (a) from $1, increased minimum fee in Subsec. (b) from $1, removed references in Subsec. (b) to light weight and removed provision for proration of the additional fee payable under Subsec. (b) where transfer was made on or after October first; 1969 act increased minimum fees in Subsecs. (a) and (b) from $2 to $3; 1971 act substituted “false statement” for “perjury” and replaced $25 fine for violation of Subsec. (a) with reference to penalty for false statement in Subsec. (e); P.A. 75-213 increased minimum fees in Subsecs. (a) and (b) to $5; P.A. 76-338 amended Subsec. (a) to exclude recipients of transferred motor vehicle from payment of property tax when initially registering car; P.A. 80-466 included reference to single license plate; P.A. 82-223 amended Subsec. (e) to specify that the commission of a first offense constituted an infraction and established a minimum fine of $25 and lowered the maximum fine from $100 to $90 for such first offense; P.A. 83-577 amended Subsec. (e) by deleting the provision specifying minimum and maximum fines for an infraction; P.A. 84-429 added provisions re oath requirements to Subsec. (f) from Sec. 14-12, relettered Subsecs., rephrased provisions and made other technical changes; P.A. 85-525 amended Subsec. (d) by adding provision increasing transfer fee periodically from $7.50 as of July 1, 1985, to $12 as of July 1, 1992; P.A. 86-271 amended Subsecs. (b) and (c), increasing fees for continuation of registration, scheduling increases to take effect as of July first of 1986, 1988 and 1992; P.A. 99-268 amended Subsec. (e) to include a motor vehicle leased for a period of one year or more, to require evidence of lessor approval for the transfer of a leased motor vehicle and to allow the commissioner to adopt regulations implementing the provisions of the Subsec., effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-105 added new Subsec. (b) re designation of beneficiary, redesignated existing Subsecs. (b) to (g) as Subsecs. (c) to (h) and revised internal references accordingly, effective January 1, 2003; P.A. 04-182 amended Subsec. (c)(2) to increase fee to $20 for continuation of registration after death of owner and pending transfer of ownership of vehicle to designated relative, amended Subsec. (d) to increase fee to $20 to continue registration of vehicle upon transfer of vehicle after organization, reorganization, dissolution or partial dissolution of business and amended Subsec. (e) to increase minimum fee for transfer to $20, effective July 1, 2004.

A partnership car, taken by one of the partners on dissolution, must be reregistered. 100 C. 119. Cited. 110 C. 281.

Cited. 9 CA 686.

The leaving of a license plate belonging to defendant in or on the car which facilitates its use by another who causes injury could constitute negligence on the part of defendant. 40 CS 149.



Section 14-16a - Inspection of older vehicles before or upon transfer of ownership. Historical or special interest fire apparatus. Antique, rare or special interest motor vehicles. Modified antique or composite motor vehicles.

(a) The commissioner may require that each motor vehicle registered in this state which is ten model years old or older shall, within thirty days before transfer of ownership or upon such transfer, be presented for inspection, as directed by the commissioner, at any Department of Motor Vehicles office or any official emissions inspection station or other facility authorized by the Commissioner of Motor Vehicles to conduct such inspection. The vehicle shall be inspected to determine whether it is properly equipped and in good mechanical condition before registration is issued to the new owner of the vehicle. If the commissioner authorizes the contractor that operates the system of official emissions inspection stations or other business or firm, to conduct the safety inspections required by this subsection, the commissioner may authorize the contractor or other business or firm to charge a fee, not to exceed fifteen dollars, for each such inspection. The commissioner may authorize any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, to perform an inspection required by this section or to make repairs to any motor vehicle that has failed an initial safety inspection and to certify to the commissioner that the motor vehicle is in compliance with the safety and equipment standards for registration. No such authorized dealer or repairer shall charge any additional fee to make such certification to the commissioner. If the commissioner authorizes any such dealer or repairer to conduct safety inspections, such licensee may provide written certification to the commissioner, in such form and manner as the commissioner prescribes, as to compliance of any motor vehicle in its inventory with safety and equipment standards, and such certification may be accepted by the commissioner as meeting the inspection requirements of this subsection.

(b) The following vehicles, upon transfer of ownership, shall be presented for inspection, as directed by the commissioner, at any Department of Motor Vehicles office or any official emissions inspection station authorized by the Commissioner of Motor Vehicles to conduct such inspection: (1) All motor vehicles ten model years old or older which are registered in this state and which were originally used or designed as fire apparatus and which are of historical or special interest as determined by the commissioner, (2) all antique, rare or special interest motor vehicles, and (3) all modified antique motor vehicles. Any such vehicle shall be inspected to determine whether it is in good mechanical condition before registration can be issued to the new owner of such vehicle. The determination of the mechanical condition of a vehicle described in subdivisions (1) and (2) of this subsection shall be made by inspecting only the vehicle's original equipment and parts or the functional reproductions of the original equipment and parts. The mechanical condition of modified antique motor vehicles shall be determined by inspecting the original equipment and any functioning replacements of such equipment. The model year designation for the purpose of registration of a modified antique motor vehicle or a composite motor vehicle shall be the model year that the body of such vehicle most closely resembles. If the commissioner authorizes the contractor that operates the system of official emissions inspection stations or other business or firm, except a licensee of the department, to conduct the safety inspections required by this subsection, the commissioner may authorize the contractor or other business or firm to charge a fee, not to exceed fifteen dollars, for each such inspection. The commissioner may authorize any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, to make repairs to any motor vehicle that has failed an initial safety inspection and to certify to the commissioner that the motor vehicle is in compliance with the safety and equipment standards for registration. No such authorized dealer or repairer shall charge any additional fee to make such certification to the commissioner.

(1963, P.A. 506; P.A. 77-150; P.A. 79-25, S. 2; P.A. 84-254, S. 24, 62; 84-429, S. 7; 84-462; P.A. 91-355, S. 1; P.A. 94-189, S. 3; P.A. 95-260, S. 17, 24; P.A. 97-236, S. 3, 27; P.A. 99-287, S. 2, 9; P.A. 00-169, S. 24; P.A. 01-24, S. 3, 5; P.A. 03-278, S. 36; P.A. 08-150, S. 5; P.A. 09-187, S. 30.)

History: P.A. 77-150 added Subsec. (b) re motor vehicles more than 10 years old used or designed as fire apparatus; P.A. 79-25 included all antique, rare or special interest vehicles and all modified antique motor vehicles in Subsec. (b); P.A. 84-254 increased the fees in Subsecs. (a) and (b), scheduling the increases to take effect on July 1 of 1984, 1985, 1989, 1991 and 1993 respectively; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 84-462 amended Subsecs. (a) and (b), increasing the inspection fees from $2 to $7, the same increase as incorporated in P.A. 84-254; P.A. 91-355 amended Subsecs. (a) and (b) to provide for conduct of inspections at authorized official emissions inspection stations, to require inspection fees collected at such inspection stations to be deposited in separate safety inspection account within emissions inspection fund and to delete obsolete provisions re fees; P.A. 94-189 amended section by deleting obsolete language re inspection fee increases; P.A. 95-260 amended Subsec. (a) to provide for conduct of inspections at other facilities authorized by commissioner, effective June 13, 1995; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-236 amended Subsec. (a) to allow motor vehicles 10 model years old or older to be inspected within 30 days before transfer of ownership and amended Subsec. (b) to substitute “model years” for “years”, effective July 1, 1997; P.A. 99-287 amended Subsecs. (a) and (b) by providing for inspection “as directed by the commissioner”, by deleting provisions requiring a $25 fee to be charged for a safety inspection and deposited into a safety inspection account within the Emissions Inspection Fund and by adding provisions re authorization of entities to conduct safety inspections, inspection fees and repair of vehicles failing such inspections, and amended Subsec. (b) by deleting regulation-making authority, effective July 1, 1999; P.A. 00-169 amended Subsec. (b) by making a technical correction; P.A. 01-24 amended Subsec. (a) by changing authority provision from “Except as provided in subsection (b) of this section” to “The commissioner may require that”, allowing certain motor vehicle dealers or repairers to perform inspections required by section and adding provision re the requirement of such dealers or repairers to provide written certification as to compliance of any motor vehicle in their inventory with safety and equipment standards, effective May 15, 2001; P.A. 03-278 made a technical change in Subsecs. (a) and (b), effective July 9, 2003; P.A. 08-150 amended Subsec. (b) to add provision re model year designation of a modified antique motor vehicle is model year that the body of vehicle most closely resembles; P.A. 09-187 amended Subsec. (b) to provide for model year designation of composite motor vehicle.



Section 14-16b - Inspection of damaged vehicles.

Section 14-16b is repealed.

(P.A. 75-338; P.A. 77-376, S. 2, 3; P.A. 80-292, S. 15.)



Section 14-16c - Insurance companies', persons', firms' or corporations' duties re totalled vehicles and certificates of title. Operation and inspection of totalled vehicles. Regulations.

(a)(1)(A) Any insurance company which takes possession of a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss and that is offered for sale in this state by such insurance company or its agent as a result of the settlement of a claim for damage or theft, shall stamp the word “SALVAGE” in one-inch-high letters not to exceed three inches in length on the vehicle's certificate of title and shall attach to such certificate of title a copy of the appraiser's damage report for such totalled motor vehicle, except that if the insurance company determines that such motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, the insurance company shall stamp the words “SALVAGE PARTS ONLY” in one-inch-high letters not to exceed three inches in length on the vehicle's certificate of title. A copy of such certificate shall be sent by the insurance company to the Department of Motor Vehicles. If the Commissioner of Motor Vehicles determines that salvage information required to be reported by an insurance company to the National Motor Vehicle Title Information System under 49 USC Sections 30501 to 30505, inclusive, and 28 CFR Sections 25.51 to 25.57, inclusive, is available to the department on a regular basis from the National Motor Vehicle Title Information System, the commissioner may discontinue the requirement that an insurance company submit a copy of such certificate to the department. (B) Any insurance company which takes possession of a motor vehicle for which a certificate of title has been issued in any state other than this state that has been declared a total loss and that is offered for sale in this state by such insurance company or its agent as a result of the settlement of a claim for damage or theft, shall attach to such certificate of title a copy of the appraiser's damage report for such totalled motor vehicle.

(2) (A) Any person, firm or corporation which is a self-insurer and owns a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss and that is offered for sale in this state by such self-insurer or its agent, shall stamp the word “SALVAGE” in one-inch-high letters not to exceed three inches in length on the vehicle's certificate of title and shall attach to such certificate of title a copy of the appraiser's damage report for such totalled motor vehicle, except that if such self-insurer determines that such motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, the self-insurer shall stamp the words “SALVAGE PARTS ONLY” in one-inch-high letters not to exceed three inches in length on the motor vehicle's certificate of title. Any person, firm or corporation which is insured other than by means of self-insurance and owns such a motor vehicle, shall forward the vehicle's certificate of title to the company insuring such vehicle or the company paying the totalled claim. Such insurer shall stamp the word “SALVAGE” in one-inch-high letters not to exceed three inches in length on the certificate of title except that if the insurance company determines that such motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, the insurer taking possession of such motor vehicle shall stamp the words “SALVAGE PARTS ONLY” in one-inch-high letters not to exceed three inches in length on the motor vehicle's certificate of title and shall return such certificate to such person, firm or corporation. A copy of such certificate shall be sent by the person, firm or corporation to the Department of Motor Vehicles. If the Commissioner of Motor Vehicles determines that salvage information required to be reported by a self-insurer to the National Motor Vehicle Title Information System under 49 USC Sections 30501 to 30505, inclusive, and 28 CFR Sections 25.51 to 25.57, inclusive, is available to the department on a regular basis from the National Motor Vehicle Title Information System, the commissioner may discontinue the requirement that a self-insurer submit a copy of such certificate to the department. (B) Any person, firm or corporation which is a self-insurer and owns a motor vehicle for which a certificate of title has been issued in any state other than this state that has been declared a total loss and that is offered for sale in this state by such self-insurer or its agent, shall attach to such certificate of title a copy of the appraiser's damage report for such totalled motor vehicle.

(3) For purposes of this subsection, “major component part” has the same meaning as provided in subdivision (2) of subsection (a) of section 14-149a.

(b) Any insurance company or its agent taking possession of a motor vehicle in accordance with subsection (a) of this section or any person, firm or corporation which owns such motor vehicle shall copy the certificate and give the original of such certificate, with a copy of the appraiser's damage report attached thereto, to any subsequent purchaser of the motor vehicle that has been declared a total loss. The name and address of any such purchaser shall be recorded on the original and the copy, as provided on the certificate. The copy shall serve only as a record of transfers of the total loss motor vehicle.

(c) The person, firm, company or corporation required to stamp “SALVAGE” on the certificate of title shall stamp the following statement on the face of any original or copy of such certificate issued in accordance with this section: “WARNING: ALL PURCHASERS OF THE MOTOR VEHICLE DESCRIBED HEREIN MUST RECORD THEIR NAME AND ADDRESS ON THE REVERSE SIDE. THIS VEHICLE CANNOT BE REGISTERED OR RETITLED WITHOUT PASSING INSPECTION UNDER SECTION 14-103a. THIS DOCUMENT MUST BE SUBMITTED AT THE TIME OF INSPECTION.”

(d) No motor vehicle for which a copy has been made in accordance with this section may be operated upon any highway in this state, except that an owner of any such motor vehicle who is a motor vehicle dealer or repairer licensed under the provisions of section 14-52 may operate such vehicle for the purpose of presenting the vehicle for inspection pursuant to section 14-103a. If such vehicle fails to comply with the minimum standards, it shall be transported from the site of such inspection. If any such motor vehicle is rebuilt for sale or use, the owner shall apply to the Commissioner of Motor Vehicles for an original certificate of title and present the vehicle for inspection pursuant to section 14-103a. The certificate of title issued in accordance with this section must be presented at the time of inspection, unless waived by the commissioner for good cause.

(e) Notwithstanding the provisions of this section, a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss in settlement of a claim for theft, having no damage to a major component part or having damage not exceeding (1) fifteen per cent of the retail value of such motor vehicle, as determined in accordance with the provisions of section 38a-353, or (2) one thousand dollars as evidenced by an insurance adjuster's damage appraisal report, shall not be required to have its certificate of title stamped in accordance with the provisions of this section provided proof of such damage or lack of damage to a major component part, is attached to such certificate.

(f) No insurance company and no firm or corporation which is a self-insurer may sell or transfer any totalled or salvaged motor vehicle, major component parts or any other parts of a motor vehicle to any person, firm or corporation which is not licensed under the provisions of subparts (D) or (H) of part III of this chapter. No person, firm or corporation licensed as a new or used car dealer who holds a permit pursuant to the provisions of section 14-65 may sell or transfer any totalled or salvaged motor vehicle with a certificate of title stamped “SALVAGE PARTS ONLY” or any motor vehicle which has ten or more major component parts damaged beyond repair and in need of replacement to any person, firm or corporation which is not licensed under the provisions of subpart (H) of this part or under a similar provision of law of any other state. Any sale or transfer in violation of the provisions of this section shall constitute an unfair method of competition and an unfair or deceptive act or practice, as defined by section 42-110b.

(g) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 80-292, S. 11; P.A. 81-172, S. 2; 81-174, S. 1, 5; P.A. 83-290; P.A. 84-359, S. 1; P.A. 85-237; P.A. 89-244, S. 3; P.A. 93-272, S. 1; P.A. 94-188, S. 26; May 25 Sp. Sess. P.A. 94-1, S. 70, 130; P.A. 95-260, S. 6, 24; P.A. 99-268, S. 15; P.A. 00-169, S. 22; P.A. 03-265, S. 8; P.A. 04-143, S. 18; P.A. 10-110, S. 9; P.A. 14-122, S. 104.)

History: P.A. 81-172 reduced the required height of the word “salvage” required to be stamped on certificates of title under Subsec. (a) from two inches to one inch and imposed length restriction; P.A. 81-174 provided that the original of the stamped certificate be given to the subsequent purchaser of the totalled motor vehicle and that the copy of the certificate be sent to the department of motor vehicles and changed required wording of title in Subsec. (c); P.A. 83-290 required that self-insured persons, firms or corporations which own totalled motor vehicles stamp “SALVAGE” on the title certificate, that persons, firms or corporations insured other than by means of self-insurance send the vehicle's title certificate to its insurer, which shall stamp “SALVAGE” on the certificate and return it to such owner, and that the person or entity responsible for stamping “SALVAGE” stamp a warning on the title certificate; P.A. 84-359 amended Subsec. (a) to require forwarding of title to company paying totalled claim, amended Subsec. (d), requiring the original certificate of title, rather than a copy, to be presented at time of inspection and inserted new language as Subsec. (e), prohibiting insurance companies and firms or corporations which are self-insurers from selling totalled or salvaged motor vehicles or parts to anyone not licensed as a dealer, repairer or junk yard or junk business, relettering former Subsec. (e) as (f); P.A. 85-237 inserted new Subsec. (e) exempting certain vehicles declared a total loss in settlement for a theft claim from stamping of title certificate and relettered former Subsecs. (e) and (f) accordingly; P.A. 89-244 amended Subsec. (d) to permit licensed motor vehicle dealers or repairers to operate totalled and subsequently rebuilt motor vehicles they own on any highway for purpose of presenting vehicles for inspection under Sec. 14-103a; P.A. 93-272 amended Subsec. (a)(1) by providing that if the insurance company determines that the motor vehicle has ten or more major component parts that are damaged beyond repair and must be replaced, the certificate of title must be stamped with the words “SALVAGE PARTS ONLY”, amended Subsec. (a)(2) by providing that self-insurers and any other person, firm or corporation which is insured other than by means of self-insurance must stamp the certificate of title with the words “SALVAGE PARTS ONLY” if the motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, added a new Subsec. (a)(3) listing what parts constitute “major component parts”, amended Subsec. (e) by providing that the value of motor vehicle shall be “determined in accordance with the provisions of section 38a-353” rather than as “stated in the National Automobile Dealers Association Used Car Guide, Eastern Edition” and amended Subsec. (f) to prohibit new or used car dealers who hold auction permits pursuant to Sec. 14-65 from selling totalled or salvaged motor vehicles with certificates of title stamped “SALVAGE PARTS ONLY” to anyone other than a motor vehicle junk yard, motor vehicle junk business or intermediate processor; P.A. 94-188 amended Subsec. (e) to include vehicles having no damage to a major component part; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 95-260 amended Subsec. (f) to prohibit a new or used car dealer who holds an auction permit from selling any motor vehicle with ten or more major component parts damaged beyond repair and in need of replacement to any person, firm or corporation not licensed under subpart. (H) of part III of this chapter or under a similar provision of law of another state; P.A. 99-268 redefined “major component parts” in Subsec. (a)(3) to have the same meaning as provided in Sec. 14-149a(a)(2); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; (Revisor's note: In 2003 the references in Subsec. (f) to “subdivisions (D) or (H)” and “subdivision (H)” were changed editorially by the Revisors to “subparts (D) or (H)” and “subpart (H)”, respectively, for clarity of reference); P.A. 03-265 amended Subsecs. (a)(1) and (a)(2) by, in both cases, designating existing provisions as Subpara. (A), adding requirement that motor vehicle be offered for sale in this state for provisions of subparagraph to apply, adding requirement that copy of appraiser's damage report be attached to certificate of title and adding Subpara. (B) re requirements where certificate of title issued in another state, amended Subsec. (b) to include insurance company “or its agent”, to require that copy of appraiser's damage report be attached to certificate of title given to subsequent purchaser of motor vehicle declared a total loss from insurance company or agent, to change “must” to “shall” re recording of purchaser's name and address on original and copy of certificate, and to require that name and address be recorded on certificate “as provided on the certificate”, and amended Subsec. (f) to make subsection applicable to sale “or transfer” and to make a technical change, effective January 1, 2004; P.A. 04-143 made a technical change in Subsec. (g), effective May 21, 2004; P.A. 10-110 amended Subsec. (a)(1)(A) and (2)(A) to provide that if commissioner determines salvage information required to be reported is regularly available to department, commissioner may discontinue requirement re submission of copy of certificate to department; P.A. 14-122 made a technical change in Subsec. (a)(3).

See Sec. 38a-356 re insurance companies' duty to release information relative to investigations concerning a motor vehicle's loss or potential loss.

Cited. 231 C. 707.



Section 14-17 - Notice of change in appearance or equipment.

(a) A person holding a certificate of registration for a motor vehicle who substantially changes the appearance or mechanical equipment of the motor vehicle so that the motor vehicle no longer conforms to the description contained in the application for, or certificate of, registration shall notify the commissioner of the change within forty-eight hours of the change. Notice is unnecessary if (1) the intent to make the change is specified in the original registration, or (2) in the case of a motor vehicle registered as a motor bus and having a seating capacity in excess of sixteen passengers, or in the case of a truck having a carrying capacity of two thousand pounds or more, and if the change is solely in regard to the motor, and, in case of the substitution of a motor, the motor so substituted has been registered with the commissioner. The commissioner may register such motor upon written application by the owner thereof setting forth such information as the commissioner may require. The fee for such registration shall be ten dollars.

(b) Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars for each offense.

(1949 Rev., S. 2365; P.A. 82-223, S. 7; P.A. 83-577, S. 13; P.A. 84-429, S. 8; P.A. 90-263, S. 44, 74; P.A. 10-3, S. 55.)

History: P.A. 82-223 specified that violation of the section constituted an infraction and increased the fine from maximum of $10 to $25; P.A. 83-577 increased the fine from $25 to $35; P.A. 84-429 rephrased provisions, divided section into Subsecs. and made other technical changes; P.A. 90-263 amended Subsec. (a)(2) to delete reference to public service motor vehicle and to substitute truck for commercial motor vehicle; P.A. 10-3 amended Subsec. (b) to increase fine from $35 to $50, effective April 14, 2010.

Cited. 177 C. 93.



Section 14-17a - Notice of change in registrant's address.

(a) A person holding a certificate of registration for a motor vehicle issued by the commissioner shall notify the commissioner within forty-eight hours of any change of his address. The notification shall include his old address and his new address.

(b) Failure to give the notice required by this section shall be an infraction.

(P.A. 84-429, S. 9.)

Cited. 22 CA 207.



Section 14-17b - Notice from United States Postal Service re change of address. Powers of commissioner.

If the Commissioner of Motor Vehicles receives notification from the United States Postal Service that a person who holds (1) a license for the operation of a motor vehicle, (2) an identity card issued under section 1-1h, or (3) a certificate of registration for a motor vehicle, snowmobile or vessel, has changed his or her address on file with the United States Postal Service, and the commissioner determines that such person has not notified the commissioner of such change of address in accordance with sections 14-17a, 14-45 and 15-146, the commissioner may send any mail concerning such person's operator's license, identity card or certificate of registration for such motor vehicle, snowmobile or vessel to the address on file with the United States Postal Service and may change such person's motor vehicle records to reflect such address.

(P.A. 10-110, S. 48.)

History: P.A. 10-110 effective July 1, 2010.



Section 14-18 - Display of number plates and stickers. Issuance of sample number plates. Return of number plates to commissioner.

(a)(1) Each motor vehicle for which one number plate has been issued shall, while in use or operation upon any public highway, display in a conspicuous place at the rear of such vehicle the number plate. The commissioner may issue a sticker denoting the expiration date of the registration. Such sticker shall be displayed in such place on the vehicle as the commissioner may direct. Such sticker may contain the corresponding letters and numbers of the registration and number plate issued by the commissioner.

(2) Each motor vehicle for which two number plates have been issued shall, while in use or operation upon any public highway, display in a conspicuous place at the front and the rear of such vehicle the number plates. The commissioner may issue a sticker denoting the expiration date of the registration. Such sticker shall be displayed in such place on the vehicle as the commissioner may direct. Such sticker may contain the corresponding letters and numbers of the number plate issued by the commissioner.

(b) Repealed by 1969, P.A. 247, S. 1.

(c) Official number plates when displayed upon motor vehicles shall be entirely unobscured and the numerals and letters thereon shall be plainly legible at all times. Such number plates shall be horizontal, and shall be fastened so as not to swing and, during the time when a motor vehicle is required to display lights, the rear number plate shall be so illuminated as to be legible at a distance of fifty feet. Nothing may be affixed to a motor vehicle or to the official number plates displayed on such vehicle that obscures or impairs the visibility of any information on such number plates. Not more than one number plate shall be displayed on the front or rear of any motor vehicle in operation upon the public highways of the state; provided any motor vehicle may, upon permission of the commissioner, display more than one number plate in front or rear, subject to such conditions as the commissioner prescribes. If any number plate supplied by the commissioner is lost, or if the registered number thereon becomes mutilated or illegible, the owner of or the person in control of the motor vehicle for which such number plate was furnished shall immediately place a temporary number plate bearing said registration number upon such motor vehicle, which temporary number plate shall conform to the regular number plate and shall be displayed as nearly as possible as herein provided for such regular number plate; and such owner shall, within forty-eight hours after such loss or mutilation of the number plate, give notice thereof to the commissioner and apply for a new number plate. The commissioner may issue a permit to operate with such temporary plate and shall supply new number plates upon payment of the fee therefor as provided in section 14-50a. Upon receipt of such new number plates and new certificate, the remaining old number plate, if any, and certificate shall be surrendered to the commissioner.

(d) All number plates shall be the property of the state and no title therein shall pass to any person registering a motor vehicle under the provisions of this chapter. The owner of any registered motor vehicle which is not reregistered at the end of a registration period shall, within ten days, return the number plates thereof to the commissioner. Any person who sells a motor vehicle pursuant to section 14-150 or 49-61 shall, within ten days of such sale, return to the commissioner any number plates displayed on the vehicle or which come into such person's possession in connection with such sale. When the commissioner issues a new type of number plate for use by all persons registering motor vehicles, the obsolete number plates shall become the property of the registrant upon the expiration date.

(e) The commissioner may issue a number plate inscribed with the legend “SAMPLE”. Such number plate shall not be displayed on any motor vehicle or used as official registration marker plates. The commissioner may impose a fee for the issuance of such number plate. Such fee shall be sufficient to cover the cost of manufacturing and issuing such number plate.

(f) No person shall wilfully damage or destroy any number plate.

(g) Violation of any provision of subsection (a), (c), (d), (e) or (f) of this section shall be an infraction.

(1949 Rev., S. 2366; 1955, S. 1291d; 1957, P.A. 10; 145; 1959, P.A. 657, S. 1; 1963, P.A. 236; 1967, P.A. 832, S. 3; 1969, P.A. 247, S. 1; 1971, P.A. 324, S. 1; 649, S. 1; P.A. 74-26, S. 1; P.A. 75-577, S. 16, 126; P.A. 76-435, S. 52, 82; P.A. 80-47; 80-466, S. 6, 25; P.A. 85-252, S. 1; P.A. 86-388, S. 23, 31; P.A. 87-80, S. 1, 2; P.A. 90-106, S. 1, 3; P.A. 91-407, S. 5, 42; P.A. 93-341, S. 31, 38; P.A. 94-189, S. 26, 34; P.A. 98-182, S. 1, 22; June Sp. Sess. P.A. 99-1, S. 26, 51; P.A. 01-191, S. 1; P.A. 09-187, S. 65; P.A. 10-110, S. 23; 10-179, S. 26.)

History: 1959 act removed provisions in Subsec. (a) rendered obsolete by staggered system of registration renewal; 1963 act amended Subsec. (a) to require display of inserts or stickers as well as plates; 1967 act amended Subsec. (c) to regulate attachments to number plate holders and to forbid any attachments to the plates themselves; 1969 act repealed Subsec. (b) which had required commissioner to furnish individually registered vehicles with one set of plates and to furnish dealers, manufacturers or repairers with a maximum of twenty-four sets; 1971 acts amended Subsec. (c) to allow attachment of toll station markers to license plates and amended Subsec. (a) to include vehicles displaying a general distinguishing number or mark; P.A. 74-26 amended Subsec. (a) to include reference to Sec. 14-35; P.A. 75-577 amended Subsec. (f) to replace $50 fine with reference to violation as infraction; P.A. 76-435 amended Subsec. (c) to replace reference to repealed Sec. 14-49(r) with reference to Sec. 14-50a; P.A. 80-47 amended Subsec. (d) to require return of plates within ten days by person selling vehicle pursuant to Sec. 14-150 or 49-61; P.A. 80-466 amended Subsec. (a) to refer to single plate, insert or sticker and to delete obsolete reference to single plate, sticker or insert previously applicable to motorcycles, trailers, etc.; P.A. 85-252 amended Subsec. (a), requiring that inserts or stickers be affixed only to lower right corner of number plate commencing with registrations issued on and after October 1, 1985; P.A. 86-388 subdivided Subsec. (a) into three Subdivs., requiring in (1) the display of one number plate on each motor vehicle until July 1, 1993, and in (2) the display of two number plates on and after July 1, 1993, on each motor vehicle except motorcycles, camp trailers, commercial trailers or vehicles displaying a general distinguishing number; P.A. 87-80 amended Subsec. (a)(2) and (3) to require the display of one sticker affixed to the rear plate, and its placement only on the upper right corner of such plate in the case of plates issued on and after July 1, 1987; P.A. 90-106 amended Subsec. (a)(1) and (2) to substitute “1995” for “1993”; P.A. 91-407 amended Subsec. (c) by removing provision re toll station registration marker; P.A. 93-341 amended Subsec. (a)(1) and (2) by deleting the exception for fire department apparatus not registered under the provisions of Sec. 14-19 and by applying Subdiv. (1) to motor vehicles for which one number plate has been issued and Subdiv. (2) to motor vehicles for which two number plates have been issued, deleting provisions concerning motorcycles, camp trailers, commercial trailers and certain other vehicles and amended Subsec. (a)(3) by replacing existing language re sticker placement with new language, effective July 1, 1993; P.A. 94-189 amended Subsec. (a)(1) and (2) by deleting references to the display of an insert or sticker denoting the expiration month and year of the registration, replacing them with directives concerning the display of a sticker on the number plate or elsewhere on the vehicle denoting the expiration date of the registration and deleted Sub. (a)(3), effective July 1, 1994; P.A. 98-182 added Subsec. (e) providing for the issuance of number plates inscribed with the legend “SAMPLE” and redesignated former Subsecs. (e) and (f) as (f) and (g), effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (c) to delete provisions re plates, devices or attachments affixed to the number plate holder, to add provision that no plates, devices or attachments may be covering the number plates and to make technical changes, effective July 1, 1999; P.A. 01-191 amended Subsec. (a) by adding provisions allowing the sticker denoting the expiration date of registration to contain the corresponding letters and numbers of the registration and number plate; P.A. 09-187 amended Subsec. (c) to replace prohibition re plates, devices or attachments affixed to or covering official number plates with prohibition re anything affixed to motor vehicle or to official number plates displayed thereon that obscures or impairs visibility of information on plates and to make a technical change; P.A. 10-110 amended Subsec. (a) to replace requirements that motor vehicle display sticker denoting registration expiration date on number plate or elsewhere as directed by commissioner with provisions making issuance of such sticker by commissioner discretionary and to make technical changes, effective June 5, 2010; P.A. 10-179 amended Subsec. (a) to make the same changes as made by P.A. 10-110, effective May 7, 2010.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle in prosecutions for violation of this section.

Cited. 181 C. 299.



Section 14-19 - Registration of fire apparatus.

The commissioner shall, at the request of the chief of any regular or volunteer fire department or the person in charge of any organized civil preparedness auxiliary fire company, register, without charge, any motor vehicle used as fire apparatus by such department or company and shall issue a certificate of registration and number plates bearing the words “fire apparatus” therefor.

(1955, S. 1290d; 1963, P.A. 410; P.A. 73-544, S. 22.)

History: 1963 act added provision that plates bear words “fire apparatus”; P.A. 73-544 substituted “civil preparedness” for “civil defense”.



Section 14-19a - Regulations re issuance of special number plates to members of qualifying organizations. Issuance and renewal of collegiate special number plates. Discontinuance of special number plates.

(a) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to establish (1) standards for the issuance of a special certificate of registration and special number plates to a member of an organization which qualifies for issuance, (2) qualifications of organizations whose members wish to apply for such special registrations, (3) procedures for application for such special registration, and (4) a fee for such special number plates which shall cover at least the entire cost of making the plates and which shall be in addition to the fee for registration of the motor vehicle. The regulations shall provide that a labor union shall be a qualifying organization.

(b) The Department of Motor Vehicles, in consultation with the Board of Regents for Higher Education, shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards for the issuance and renewal of collegiate special number plates with the logos or emblems of Connecticut public and independent institutions of higher education.

(c) On or after July 1, 2004, the commissioner may issue special certificates of registration and special number plates in accordance with the regulations adopted under subsection (a) of this section provided the commissioner may not issue a set of special number plates bearing the same numerals as any other plate issued by the department. The commissioner may discontinue the issuance of any such special number plates issued for a qualified organization, or special plates issued in accordance with the provisions of sections 14-19b and 14-21f to 14-21p, inclusive, at any time, upon written notice to the organization if, in the opinion of the commissioner, the demand for such plates is insufficient to support the costs of production.

(P.A. 90-236, S. 1, 2; P.A. 91-275; P.A. 93-341, S. 3; P.A. 97-236, S. 4, 27; P.A. 04-199, S. 5; P.A. 09-187, S. 58; P.A. 11-48, S. 282.)

History: P.A. 91-275 inserted new Subdiv. (b) requiring the department to adopt regulations for the issuance of special number plates with the logos or emblems or Connecticut public and independent institutions of higher education, relettered former Subsec. (b) as (c) and restated its provisions; P.A. 93-341 amended Subsec. (b) by providing for the renewal of collegiate special number plates and by providing that the plates may be obtained by any “individuals who meet the requirements established by the regulations adopted pursuant to this subsection”, amended Subdiv. (2) by requiring $50 donation to a scholarship fund or scholarship account at the institution of higher education prior to each issuance and renewal of plates and specifying that renewal would occur when motor vehicle's registration was renewed; P.A. 97-236 amended Subsec. (a) to require that regulations provide that a labor union be a qualifying organization, effective June 24, 1997; P.A. 04-199 amended Subsec. (c) to change from mandatory to permissive issuance of special certificates of registration and special number plates and to permit commissioner to discontinue issuance of special number plates if demand insufficient to support costs to produce, effective July 1, 2004; P.A. 09-187 amended Subsec. (b) to delete provision re issuance of special number plates to individuals meeting requirements established by regulations, to delete specific requirements re regulations and to delete provision re contributions to scholarship fund or account distributed on basis of financial need, and amended Subsec. (c) to insert reference to Sec. 14-19b and make a technical change; P.A. 11-48 amended Subsec. (b) to replace “Board of Governors of the Department of Higher Education” with “Board of Regents for Higher Education”, effective July 1, 2011.



Section 14-19b - Issuance and renewal of collegiate commemorative number plates. Fees. Establishment of account.

(a) On or after October 1, 2009, the Commissioner of Motor Vehicles, within available appropriations, may issue a collegiate commemorative number plate with a design containing the logo or emblem of an institution of higher education as determined by such institution of higher education, if such institution of higher education requests that a collegiate commemorative number plate be issued and demonstrates that there is a demand for at least four hundred collegiate commemorative number plates with a design containing the logo or emblem of such institution of higher education.

(b) If the Commissioner of Motor Vehicles establishes a collegiate commemorative number plate for an institution of higher education pursuant to subsection (a) of this section, the commissioner shall charge a fee of fifty-five dollars for such collegiate commemorative number plates in addition to the regular fee or fees prescribed for the registration of the motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates, and forty dollars of such fee shall be deposited in the account established under subsection (d) of this section. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with collegiate commemorative number plates. Such number plates shall have letters and numbers selected by the commissioner. The commissioner may establish a higher fee for number plates: (1) That contain the numbers and letters from a previously issued number plate; (2) that contain any combination of letters or numbers requested by the registrant as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (3) that are low number plates, issued in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the Department of Motor Vehicles, shall be deposited in the account established under subsection (d) of this section. The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of collegiate commemorative number plates.

(c) A renewal fee of fifty-five dollars shall be charged for renewal of registration of a motor vehicle bearing a collegiate commemorative number plate, in addition to the regular fee or fees prescribed for renewal of registration of a motor vehicle. Five dollars of the renewal fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing collegiate commemorative number plates.

(d) The Comptroller shall establish an account for each institution of higher education for which the commissioner has established a commemorative number plate pursuant to subsection (a) of this section. Each such account shall be a separate, nonlapsing account within the General Fund. Such account shall contain any moneys required to be deposited in the account pursuant to this section. The moneys in each such account shall be distributed quarterly by the commissioner to the institution of higher education for which the account is established. Such institutions of higher education shall expend funds received from such accounts to provide funding for scholarships on the basis of financial need and for alumni outreach efforts.

(P.A. 09-187, S. 59.)



Section 14-20 - Number plates for antique, rare or special interest motor vehicles. Issuance of number plates corresponding to year of manufacture. Registration. Regulations.

(a) The Commissioner of Motor Vehicles may issue special number plates for antique, rare or special interest motor vehicles, including antique, rare or special interest motor vehicles that have been modified, such special number plates to be issued on a permanent basis. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same. An owner of such antique, rare or special interest motor vehicle may use such owner's own porcelain number plate in place of the plates issued by the commissioner provided (1) such plate was originally issued by the department, and (2) such owner files with the commissioner a description and the number of such plate and any additional information the commissioner may require.

(b) Notwithstanding the provisions of subsection (a) of this section, section 14-18 and section 14-21b, the owner of such antique, rare or special interest motor vehicle may be authorized by the commissioner to display a number plate originally issued by the Commissioner of Motor Vehicles corresponding to the year of manufacture of such antique, rare or special interest motor vehicle. The commissioner shall issue a certificate of registration, as provided in section 14-12. Such registration shall be valid, subject to renewal, as long as the commissioner permits. Thereafter, the registration number and number plates, if any, which were assigned to such motor vehicle before such registration and number plates were issued under this section, shall be in effect. Each such number plate authorized for use by the commissioner shall be displayed in a conspicuous place at the rear of such motor vehicle at all times while the vehicle is in use or operation upon any public highway. A sticker shall be affixed to each such number plate to denote the expiration date of the registration, unless the commissioner authorizes the sticker, or other evidence of the period of the registration, to be placed elsewhere or carried in such motor vehicle. Such sticker may contain the corresponding letters and numbers of the registration and number plate. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(1951, 1955, S. 1288d; 1957, P.A. 533; P.A. 79-25, S. 3; P.A. 80-42; P.A. 83-515, S. 1; P.A. 84-429, S. 53; P.A. 00-169, S. 21; P.A. 01-191, S. 2; P.A. 02-70, S. 50; P.A. 09-187, S. 28.)

History: P.A. 79-25 replaced “automobiles manufactured at least twenty-five years prior to the date such number plates are issued” with reference to antique, rare or special interest motor vehicles and deleted requirement that special plates be issued only to vehicles to be used in exhibitions, parades etc. and not for general transportation; P.A. 80-42 deleted requirement that plates conform as much as possible to plates used at time of vehicles manufacture and made technical correction; P.A. 83-515 eliminated the requirement of issuing number plates in addition to special number plates and permitted an owner of an antique, rare or special interest motor vehicle to substitute a porcelain number plate for the special number plates; P.A. 84-429 made technical change for statutory consistency; P.A. 00-169 designated existing section as Subsec. (a) and added Subsec. (b) authorizing the display on antique, rare or special interest motor vehicles of a number plate originally issued by the commissioner corresponding to the year of manufacture of such antique, rare or special interest motor vehicle, provided for the registration of such vehicles, authorized the adoption of regulations, and made a technical change for the purpose of gender neutrality; P.A. 01-191 amended Subsec. (b) by adding provision allowing the sticker denoting the expiration date of registration to contain the corresponding letters and numbers of the registration and number plate; P.A. 02-70 amended Subsec. (b) to make a technical change, effective July 1, 2002; P.A. 09-187 amended Subsec. (a) to include modified antique, rare or special interest motor vehicles, amended Subsec. (b) to authorize adoption of regulations to implement section and made technical changes.



Section 14-20a - Number plates for volunteer firefighters.

The Commissioner of Motor Vehicles, at the request of any chief executive officer of a volunteer fire department or company, shall register any passenger motor vehicle, motor vehicle used for commercial purposes or passenger and commercial motor vehicle owned by a volunteer firefighter in such department or company and shall issue a special certificate of registration and a set of number plates which shall bear the international fire department symbol. The plates shall expire and be renewed as provided in section 14-22. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same. The plates shall be returned to the commissioner upon termination of the firefighter's membership in the volunteer fire department or company.

(P.A. 87-304, S. 5; P.A. 90-263, S. 58, 74.)

History: P.A. 90-263 substituted motor vehicle used for commercial purposes for commercial motor vehicle.



Section 14-20b - Number plates for veterans and members of the armed forces. Return and nonrenewal of number plates.

(a) The Commissioner of Motor Vehicles, at the request of any veteran or member of the armed forces, as defined in subsection (a) of section 27-103, or the surviving spouse of such veteran or member, shall register any motor vehicle owned or leased for a period of at least one year by such person and shall issue a special certificate of registration and a set of number plates for each such vehicle. The plates shall expire and be renewed as provided in section 14-22. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same and which shall be in addition to the fee for registration of such motor vehicle.

(b) Any such member of the armed forces who is dishonorably discharged shall return such plates to the commissioner not later than thirty days after such discharge. The commissioner shall not renew such plates for any motor vehicle owned or leased by any such member of the armed forces who is dishonorably discharged.

(P.A. 97-236, S. 1; P.A. 98-182, S. 7, 22; P.A. 11-56, S. 1.)

History: P.A. 98-182 expanded the category of vehicles eligible for number plates for veterans from passenger motor vehicles to all motor vehicles, effective July 1, 1998; P.A. 11-56 designated existing provisions as Subsec. (a) and amended same to add references to member of the armed forces and added Subsec. (b) re return and nonrenewal of number plates for dishonorably discharged member of armed forces, effective July 1, 2011.



Section 14-20c - Number plates for immediate family of residents killed in action with armed forces.

The Commissioner of Motor Vehicles, at the request of any immediate family member, shall issue a special certificate of registration and a set of number plates memorializing residents of this state who were killed in action while performing active military duty with the armed forces, as defined in section 27-103. Such registration and number plates shall be available for any motor vehicle owned or leased for a period of at least one year. Such number plates shall expire and be renewed as provided in section 14-22. No fee shall be charged for such plates. Such plates shall bear the words “Gold Star Family”, and the design of such plates shall be approved by a committee established by the commissioner. For the purposes of this section, “immediate family member” includes a spouse, mother, father, brother, sister, child, grandmother or grandfather of a resident of this state who was killed in action while performing active military duty with the armed forces, as defined in section 27-103.

(P.A. 07-167, S. 24; June Sp. Sess. P.A. 07-5, S. 32; P.A. 08-104, S. 1.)

History: P.A. 07-167 effective June 25, 2007; June Sp. Sess. P.A. 07-5 made technical changes, deleted provision re Connecticut service members and added provisions re state residents killed in action while performing active military duty with armed forces, effective October 6, 2007; P.A. 08-104 eliminated fee for Gold Star Family number plates, effective May 27, 2008.



Section 14-21 - Number plates for amateur radio licensees.

The commissioner shall, upon request, upon the registration of a passenger motor vehicle, motorcycle, camper, motor vehicle used for commercial purposes or passenger and commercial motor vehicle owned by any holder of an amateur radio station license issued by the Federal Communications Commission, issue special number plates bearing the official call letters of such radio station as assigned by the Federal Communications Commission. Each application for such special number plates shall be accompanied by proof satisfactory to the commissioner that the applicant currently holds such a license.

(1955, S. 1289d; P.A. 80-38; P.A. 90-263, S. 59, 74.)

History: P.A. 80-38 included plates for motorcycles, campers, commercial or passenger and commercial vehicles in provisions; P.A. 90-263 substituted motor vehicle used for commercial purposes for commercial motor vehicle.



Section 14-21a - “Foreign consul” registration and number plates.

Section 14-21a is repealed.

(1967, P.A. 501, S. 1; P.A. 85-81.)



Section 14-21b - Issuance of reflectorized number plates. Display. Infraction.

(a) The commissioner shall issue fully reflectorized safety number plates for new registrations and renewal registrations issued on and after January 1, 2000, for passenger, combination and commercial registrations and other registrations as the commissioner deems feasible within funds and personnel available. Each plate shall bear the words “Constitution State” and “Connecticut”. The commissioner shall issue two fully reflectorized safety number plates in accordance with a schedule established by the commissioner in such quantities as the commissioner deems feasible within the funds and personnel available. No safety fee shall be charged for the issuance of the replacement number plates for such renewals.

(b) No additional charge shall be made for the issuance of such new or replacement fully reflectorized plates, except for the safety fee provided for in subsection (w) of section 14-49.

(c) The owner or lessee of each registered motor vehicle who is issued two fully reflectorized safety number plates by the commissioner shall display such plates on such motor vehicle as provided in section 14-18. A violation of this subsection shall be an infraction.

(P.A. 73-454, S. 1, 3, 4; P.A. 75-294, S. 1, 2; P.A. 77-88; P.A. 80-466, S. 7, 25; P.A. 83-489, S. 2, 17; P.A. 84-429, S. 10; P.A. 86-383, S. 5, 6; 86-388, S. 24, 31; P.A. 87-362, S. 1; P.A. 90-106, S. 2, 3; P.A. 93-341, S. 32, 38; June Sp. Sess. P.A. 99-1, S. 25, 51; P.A. 01-24, S. 1.)

History: P.A. 75-294 revised statement re reflectorized plates in Subsec. (a); P.A. 77-88 deleted reference to January 1, 1974, as beginning date for issuance of reflectorized plates in Subsec. (a), replaced former Subsec. (b) with new provisions re replacement plates and required that all new plates be reflectorized and removed from Subsec. (c) requirement that all nonreflectorized plates be replaced by January 1, 1979; P.A. 80-466 amended Subsec. (b) to reflect change to single license plate; P.A. 83-489 amended Subsec. (c) to change reference to safety fee of $1 to $2, reflecting increase in safety fee in Sec. 14-49(w); P.A. 84-429 rephrased provisions, relettered Subsecs. and made other technical changes; P.A. 86-383 amended Subsec. (a) (as amended by substitute senate bill 428 of the 1986 regular session, i.e. P.A. 86-388) to delete provisions of that Subsec., as amended, re reflectorized and nonreflectorized portions of license plates; P.A. 86-388 required the commissioner to issue two reflectorized number plates for new registrations issued on and after July 1, 1987 and for renewals occurring on and after July 1, 1991, specified that plate display reflectorized white borders and letters or numerals with nonreflectorized blue background and words “Constitution State” and “Connecticut”, and required plates to be displayed in a conspicuous place; P.A. 87-362 amended Subsec. (a) to prohibit the assessment of the safety fee for issuance of replacement plates for renewals occurring on and after July 1, 1991; P.A. 90-106 amended Subsec. (a) to require commissioner to issue two number plates for registrations issued during the five-year period ending June 30, 1995, in quantities as he deems feasible within funds and personnel available; P.A. 93-341 amended Subsec. (a) by deleting the cutoff date of June 30, 1995, for the issuance of two reflectorized safety number plates by the commissioner and by deleting provision re display of plates at the front and the rear of vehicles, effective July 1, 1993; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to require the issuance of fully reflectorized number plates for certain new and renewal registrations issued on and after January 1, 2000, and to make technical changes, and amended Subsec. (b) to prohibit any additional charge for the issuance of fully reflectorized number plates, effective July 1, 1999; P.A. 01-24 added Subsec. (c) re requirement to display two fully reflectorized safety number plates issued by the commissioner.



Section 14-21c - Number plates for manufacturers of motor vehicles or automotive equipment.

(a) Upon the application of a person engaged in the manufacturing of motor vehicles or automotive equipment, the commissioner may issue interchangeable special number plates for motor vehicles used by the manufacturer in the experimental testing of such motor vehicles or automotive equipment, provided the application shall contain (1) information on the motor vehicle or motor vehicle parts manufactured, (2) a statement on the need for highway testing, (3) an affidavit stating that the special plates shall be used only in experimental testing, and (4) any other information the commissioner deems pertinent.

(b) The commissioner shall charge an annual fee of seventy dollars for the issuance of registration and plates for any such experimental test motor vehicle. Such registration shall expire one year following the date of issuance and shall not be renewed.

(c) No registration and marker plate shall be issued pursuant to this section unless the applicant has furnished financial responsibility satisfactory to the commissioner as defined in section 14-112.

(P.A. 75-386, S. 1, 2; P.A. 83-494; P.A. 84-254, S. 25, 62; 84-429, S. 11; P.A. 11-213, S. 8; P.A. 12-81, S. 3.)

History: P.A. 83-494 increased the registration fee for experimental test motor vehicles from $15 to $20 and required manufacturers to furnish proof of financial responsibility prior to being issued a registration and plates; P.A. 84-254 periodically increased the existing $20 fee to $70 as of July 1, 1993; P.A. 84-429 divided section into Subsecs., rephrased provisions and made other technical changes; P.A. 11-213 amended Subsec. (a) to include manufacture and testing of motor vehicles, effective July 1, 2011; P.A. 12-81 amended Subsec. (b) to delete obsolete fee increase provisions, replace expiration date of “the last day of March each year” with “one year following the date of issuance” and prohibit the renewal of a registration.



Section 14-21d - Prisoner of war and congressional medal of honor registration and number plate.

(a) The Commissioner of Motor Vehicles, at the request of any member or former member of the armed forces, as defined in section 27-103, who is a former prisoner of war, shall register, without charge, any passenger motor vehicle, camper or passenger and commercial motor vehicle owned or leased by such person, provided no more than two such registrations may be issued to any such person. The commissioner shall issue a special certificate of registration and a number plate or set of number plates in accordance with the provisions of subsection (a) of section 14-21b for each such vehicle. Each application for such special registration and number plate shall be accompanied by proof from the Veterans' Administration of the United States that such person is a former prisoner of war. The surviving spouse of a former prisoner of war issued such special registration may retain any such registration and number plates without charge for his or her lifetime or until such time as he or she remarries.

(b) The Commissioner of Motor Vehicles, at the request of any recipient of the congressional medal of honor, shall register, without charge, any passenger motor vehicle, camper or passenger and commercial motor vehicle owned or leased by such person, provided no more than two such registrations may be issued to any such person. The commissioner shall issue a special certificate of registration and a number plate or set of number plates in accordance with the provisions of subsection (a) of section 14-21b for each such vehicle. The surviving spouse of a recipient of the congressional medal of honor issued such special registration may retain any such registration and number plates without charge for his or her lifetime or until such time as he or she remarries.

(P.A. 82-405, S. 1–3; P.A. 83-303; P.A. 86-388, S. 25, 31; P.A. 89-313, S. 4, 5; P.A. 91-408, S. 9, 18; May Sp. Sess. P.A. 92-11, S. 1, 70; P.A. 97-236, S. 5, 27.)

History: P.A. 83-303 permitted the commissioner to register, without charge, at the request of a former prisoner of war or a congressional medal of honor recipient, in addition to a passenger motor vehicle, a camper or passenger and commercial motor vehicle, provided a maximum of two free registrations may be issued; P.A. 86-388 amended Subsecs. (a) and (b), including reference to issuance of a set of number plates in accordance with provisions of Sec. 14-21b(a); P.A. 89-313 amended Subsec. (a) to permit the surviving spouse of a former prisoner of war to retain the prisoner of war registration without charge for lifetime or until remarriage; P.A. 91-408 amended Subsec. (b) to permit the surviving spouse of a recipient of the congressional medal of honor to retain the special registration without charge for lifetime or until remarriage; May Sp. Sess. P.A. 92-11 made technical changes by rephrasing language; P.A. 97-236 amended Subsecs. (a) and (b) to extend provisions to leased vehicles, effective June 24, 1997.



Section 14-21e - Number plates commemorating Long Island Sound. Voluntary lighthouse preservation donation. Fees. Voluntary habitat restoration donation. Regulations.

(a) On and after January 1, 1993, the Commissioner of Motor Vehicles shall issue Long Island Sound commemorative number plates of a design to enhance public awareness of the state's effort to restore and protect Long Island Sound. Said design shall be determined by agreement between the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with chapter 54, a fee to be charged for Long Island Sound commemorative number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. The fee shall be for such number plates with letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section. The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with the provisions of chapter 54, an additional voluntary lighthouse preservation donation which shall be deposited in the Connecticut Lighthouse Preservation account established under section 22a-27n*. All fees established and collected pursuant to this section shall be deposited in the Long Island Sound account established pursuant to section 22a-27v.

(c) Except as provided by subsection (d) of this section, no additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing Long Island Sound commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for Long Island Sound commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Long Island Sound commemorative number plates.

(d) The Commissioner of Motor Vehicles may request an additional voluntary donation of fifteen dollars at the time of registration renewal for any motor vehicle bearing a Long Island Sound commemorative number plate. Five dollars of the donation may be dedicated to the administrative costs of the Department of Motor Vehicles. Ten dollars of such donation shall be deposited in the habitat restoration matching subaccount, established pursuant to section 22a-27v.

(e) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Long Island Sound commemorative number plates.

(P.A. 92-133, S. 4, 9; P.A. 97-221, S. 2; June Sp. Sess. P.A. 09-3, S. 392; Sept. Sp. Sess. P.A. 09-7, S. 187; P.A. 11-80, S. 1; 11-246, S. 1.)

*Note: Section 22a-27n was repealed effective October 1, 2009, by section 513 of public act 09-3 of the June special session.

History: P.A. 97-221 amended Subsec. (b) to add provision re voluntary lighthouse preservation donation; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to require deposit of fees in General Fund, rather than Long Island Sound account; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to require deposit of fees into Long Island Sound account established pursuant to Sec. 22a-27v, rather than General Fund, effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 11-246 amended Subsec. (c) to add exception re new Subsec. (d), added new Subsec. (d) re voluntary habitat restoration donation and redesignated existing Subsec. (d) as Subsec. (e), effective July 13, 2011.



Section 14-21f - Keep Kids Safe number plates. Fees. Regulations.

(a) On and after January 1, 1996, the Commissioner of Motor Vehicles shall issue Keep Kids Safe number plates of a design to enhance public awareness of the state's effort to protect the safety of children. Said design may be determined by a contest coordinated by the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with chapter 54, a fee to be charged for Keep Kids Safe number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. The fee shall be for such number plates with letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section. Each fee established pursuant to this subsection for Keep Kids Safe number plates shall not exceed the fee established for corresponding Long Island Sound commemorative number plates issued pursuant to section 14-21e. All fees established and collected pursuant to this section shall be deposited in the Keep Kids Safe account established pursuant to section 14-21g.

(c) No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing Keep Kids Safe number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for Keep Kids Safe number plates with letters and numbers selected by the Commissioner of Motor Vehicles.

(d) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to establish standards and procedures for the issuance, renewal and replacement of Keep Kids Safe number plates.

(P.A. 95-275, S. 1, 3.)

History: P.A. 95-275 effective July 6, 1995.



Section 14-21g - Keep Kids Safe account.

(a) There is established an account to be known as the “Keep Kids Safe account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be expended by the Secretary of the Office of Policy and Management for the purposes of (1) innovative community programs to further the goal of protecting the safety of children, including, but not limited to, a bicycle helmet campaign, a child occupant protection program, a child drowning prevention program, a scald burn prevention program and a residential fire detection program; (2) allocation of grants to agencies, institutions or persons to conduct research, provide public education, establish outreach programs and enhance public awareness of safety issues with regard to children; and (3) reimbursement of the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing Keep Kids Safe number plates, including administrative expenses, pursuant to section 14-21f.

(c) The secretary may receive private donations to said account and any such receipts shall be deposited in the account.

(d) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Keep Kids Safe number plate image for use on clothing, recreational equipment, posters, mementoes, or other products or programs deemed by the commissioner to be suitable as a means of supporting the Keep Kids Safe account. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 95-275, S. 2, 3.)

History: P.A. 95-275 effective July 6, 1995.



Section 14-21h - Number plates for animal population control. Fees. Regulations.

(a) On and after the effective date of the regulations adopted pursuant to subsection (d) of this section, the Commissioner of Motor Vehicles shall issue animal population control program commemorative number plates of a design to enhance public awareness of pet overpopulation and the state's effort to provide for the low-cost spaying and neutering of unsterilized dogs and cats adopted from municipal pounds. Said design shall be determined by agreement between the Commissioner of Agriculture and the Commissioner of Motor Vehicles. No use may be made of such plates except as official motor vehicle registration marker plates.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, which provide for a one-time fee of fifty dollars to be charged for animal population control program commemorative number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such one-time fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for administrative costs of carrying out the provisions of this subsection. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section.

(c) The biennial renewal fee for the registration certificate of a motor vehicle for which an animal population control program commemorative number plate has been issued shall include, in each renewal year subsequent to the year of issuance, an animal population control program commemorative number plate fee in the amount of fifteen dollars, of which five dollars shall be allocated for administrative costs to the Department of Motor Vehicles, which shall be in addition to the fee for the renewal of the registration certificate. No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing animal population control program commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for animal population control program commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No additional fee shall be charged for transfer of an existing registration to or from a registration with animal population control program commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Agriculture, shall adopt regulations, in accordance with the provisions of chapter 54, to establish procedures for the issuance, renewal and replacement of animal population control program commemorative number plates.

(e) The Commissioner of Motor Vehicles shall notify eligible motorists of the opportunity to obtain animal population control program commemorative number plates by including a notice with all motor vehicle registration renewals and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the Commissioner of Agriculture in consultation with the Commissioner of Motor Vehicles.

(f) All fees established and collected pursuant to this section other than those moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the animal population control program account established under section 22-380g.

(P.A. 97-187, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 97-187 effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-21i - Greenways commemorative number plates. Fees. Regulations.

(a) On and after January 1, 1998, the Commissioner of Motor Vehicles shall issue greenways commemorative number plates of a design to enhance public awareness of the state and local efforts to preserve, restore and protect greenways. The design shall be determined by agreement between the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with chapter 54, a fee to be charged for greenways commemorative number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. The fee shall be for such number plates with letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section.

(c) No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing greenways commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for greenways commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with greenways commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of greenways commemorative number plates.

(P.A. 97-236, S. 18, 27; June Sp. Sess. P.A. 09-3, S. 478; P.A. 11-80, S. 1.)

History: P.A. 97-236 effective July 1, 1997; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to delete provision re fees established and collected pursuant to section shall be deposited in greenways account of Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (d), effective July 1, 2011.



Section 14-21j - Amistad commemorative number plates. Fees. Regulations.

(a) On and after January 1, 1999, the Commissioner of Motor Vehicles shall issue Amistad commemorative number plates of a design to enhance public awareness of the 1839 uprising against the crew of the Spanish slave schooner, The Amistad. Said design shall be determined by the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, which shall provide for a one-time fee of fifty dollars to be charged for Amistad commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such one-time fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for administrative costs of carrying out the provisions of this subsection. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49 in addition to the fee or fees prescribed for plates issued under said section 14-49; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section 14-160. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the Amistad commemorative account established pursuant to section 14-21k.

(c) No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing Amistad commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for Amistad commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Amistad commemorative number plates.

(d) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Amistad commemorative number plates.

(P.A. 98-182, S. 9, 22.)

History: P.A. 98-182 effective July 1, 1998.



Section 14-21k - Amistad commemorative account.

(a) There is established an account to be known as the “Amistad commemorative account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be expended by the Secretary of the Office of Policy and Management for the purposes of: (1) Innovative community programs to further the goal of informing the public of the 1839 uprising against the crew of the Spanish slave schooner, The Amistad, and the United States Supreme Court case that arose from such uprising; (2) allocation of grants to agencies, institutions or persons to conduct research, provide public education, establish outreach programs and enhance public awareness of the Amistad uprising and its place in Connecticut's history; and (3) reimbursement to the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing Amistad commemorative number plates, including administrative expenses, pursuant to section 14-21j.

(c) The Secretary of the Office of Policy and Management may receive private donations to said account and any such receipts shall be deposited in said account.

(d) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Amistad commemorative number plate image for use on clothing, recreational equipment, posters, mementoes or other products or programs deemed by the commissioner to be suitable as a means of supporting the Amistad commemorative account. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 98-182, S. 10, 22.)

History: P.A. 98-182 effective July 1, 1998.



Section 14-21l - Olympic Spirit commemorative number plates. Fees.

(a) On and after January 1, 2000, the Commissioner of Motor Vehicles shall issue Olympic Spirit commemorative number plates. The design of the number plates shall be determined by the Commissioner of Motor Vehicles in consultation with the Connecticut membership of the United States Olympic Committee. No use shall be made of such plates except as official registration marker plates.

(b) A fee of seventy dollars shall be charged for Olympic Spirit commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for administrative costs of carrying out the provisions of this subsection. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with Olympic Spirit commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (2) number plates which are low number plates, issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the Olympic Spirit commemorative account established pursuant to section 14-21m.

(P.A. 99-268, S. 36; P.A. 00-169, S. 22.)

History: (Revisor's note: In codifying section 36 of public act 99-268, the Revisors deemed a reference at the end of Subsec. (b) to “section 36 of this act.” to be a reference to “section 37 of this act.” since said section 37, codified as Sec. 14-21m, established the Olympic Spirit commemorative account); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-21m - Olympic Spirit commemorative account.

(a) There is established an account to be known as the “Olympic Spirit commemorative account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be distributed quarterly by the Secretary of the Office of Policy and Management to the United States Olympic Committee, a nonprofit entity. Said moneys shall be expended by the United States Olympic Committee on efforts dedicated to providing athletes with support and training, and preparing athletes for sports competition.

(c) The Secretary of the Office of Policy and Management may receive private donations to said account and any such receipts shall be deposited in said account.

(P.A. 99-268, S. 37; P.A. 00-169, S. 22.)

History: P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-21n - State and municipal police officers killed in the line of duty memorial number plates. Fees.

The Commissioner of Motor Vehicles, at the request of any person, shall issue a special certificate of registration and a set of number plates memorializing state and municipal police officers and other employees who are killed in the line of duty. Said registration and number plates shall be available for any motor vehicle (1) owned, or (2) leased for a period of at least one year. Said number plates shall expire and be renewed as provided in section 14-22. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same and which shall be in addition to the fee for registration of such motor vehicle. The design of such plates shall be approved by a committee established by the commissioner. The committee shall include a representative of the Concerns of Police Survivors, Inc., the Connecticut State Police Union, the Connecticut Council of Police, and the Connecticut Conference of Municipalities. The first one thousand plates shall be reserved for spouses, parents, children of state troopers killed in the line of duty or municipal police officers.

(P.A. 01-198.)



Section 14-21o - United We Stand commemorative number plates. Fees. Regulations.

(a) On and after January 1, 2003, the Commissioner of Motor Vehicles shall issue United We Stand commemorative number plates of a design to enhance public solidarity following the acts of terrorism committed on September 11, 2001. Such plates shall bear the words “United We Stand” and the image of the American flag. Said design may be determined by a contest coordinated by the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of fifty dollars shall be charged for United We Stand commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and thirty-five dollars of such fee shall be deposited in an account controlled by the Secretary of the Office of Policy and Management for purposes of section 14-21p. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with United We Stand commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Number plates which contain the numbers and letters from a previously issued number plate; (2) number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates which are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the United We Stand commemorative account established pursuant to section 14-21p.

(c) The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of United We Stand commemorative number plates.

(P.A. 02-126, S. 2.)

History: P.A. 02-126 effective July 1, 2002.



Section 14-21p - United We Stand commemorative account.

(a) There is established an account to be known as the “United We Stand commemorative account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be transferred to the Secretary of the Office of Policy and Management for the purposes of (1) reimbursing boards of trustees or regents for the waiver of tuition and fees pursuant to subsection (e) of section 10a-105, subsection (d) of section 10a-99 and subsection (d) of section 10a-77, and (2) establishing a nonlapsing account within the General Fund to provide financial support for civil preparedness and related training activities, and for the purchase of supplies and equipment in support of emergency personnel.

(c) The Secretary of the Office of Policy and Management may receive private donations to said account and any such receipts shall be deposited in said account.

(P.A. 02-126, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 24.)

History: P.A. 02-126 effective July 1, 2002; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by deleting requirement that 50% of moneys in the account be distributed to U.S. Department of State Rewards for Justice Fund and used solely to apprehend terrorists and, in Subdiv. (1), by adding “or regents” re recipients of tuition waiver reimbursements, effective July 1, 2012.



Section 14-21q - Childhood cancer awareness commemorative number plates. Fees. Regulations.

(a) On and after January 1, 2004, the Commissioner of Motor Vehicles shall issue childhood cancer awareness commemorative number plates of a design to enhance public awareness of state efforts to treat and cure childhood cancer. The design shall be determined by agreement between the Commissioner of Public Health and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of fifty dollars shall be charged for childhood cancer awareness commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and thirty-five dollars of such fee shall be deposited in an account controlled by the Secretary of the Office of Policy and Management for purposes of section 14-21r. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the childhood cancer awareness account established pursuant to section 14-21r.

(c) A renewal fee of fifteen dollars shall be charged for renewal of registration of a motor vehicle bearing childhood cancer awareness commemorative number plates, in addition to the regular fee or fees prescribed for renewal of registration of a motor vehicle. Five dollars of the renewal fee shall be designated for administrative costs of the Department of Motor Vehicles. No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing childhood cancer awareness commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for childhood cancer awareness commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with childhood cancer awareness commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Public Health, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of childhood cancer awareness commemorative number plates.

(P.A. 03-265, S. 13; P.A. 12-81, S. 31; P.A. 14-122, S. 19.)

History: P.A. 12-81 amended Subsecs. (b) and (c) to make technical changes; P.A. 14-122 amended Subsec. (b) to make technical changes.



Section 14-21r - Childhood cancer awareness account.

(a) There is established an account to be known as the “childhood cancer awareness account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be expended by the Secretary of the Office of Policy and Management for the purposes of: (1) Providing funding to the pediatric oncology units at Connecticut Children's Medical Center and Yale-New Haven Children's Hospital, and (2) reimbursement of the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing childhood cancer awareness number plates, including administrative expenses, pursuant to section 14-21f.

(c) The secretary may receive private donations to said account and any such receipts shall be deposited in the account.

(d) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the childhood cancer awareness number plate image for use on clothing, recreational equipment, posters, mementoes, or other products or programs deemed by the commissioner to be suitable as a means of supporting the childhood cancer awareness account. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 03-265, S. 14.)



Section 14-21s - Wildlife conservation commemorative number plates. Fees. Regulations.

(a) On and after January 1, 2004, the Commissioner of Motor Vehicles shall issue wildlife conservation commemorative number plates of a design to enhance public awareness of state efforts to conserve wildlife species and their habitats in Connecticut. The design shall be determined by agreement between the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of fifty dollars shall be charged for wildlife conservation commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section.

(c) A renewal fee of fifteen dollars shall be charged for renewal of registration of a motor vehicle bearing a wildlife conservation commemorative number plate, in addition to the regular fee or fees prescribed for renewal of registration of a motor vehicle. Five dollars of the renewal fee shall be designated for administrative costs of the Department of Motor Vehicles. No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing a wildlife conservation commemorative number plate which contain letters in place of numbers, or low number plates, in excess of the renewal fee for wildlife conservation commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with wildlife conservation commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of wildlife conservation commemorative number plates.

(e) The Commissioner of Motor Vehicles may notify eligible motorists of the opportunity to obtain wildlife conservation program commemorative number plates by including a notice with motor vehicle registration renewals and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the Commissioner of Energy and Environmental Protection in consultation with the Commissioner of Motor Vehicles.

(P.A. 03-265, S. 15; June Sp. Sess. P.A. 09-3, S. 482; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re $35 of fee for number plates shall be deposited in account established for purposes of Sec. 14-21t; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (d) and (e), effective July 1, 2011.



Section 14-21t - Wildlife conservation account.

Section 14-21t is repealed, effective October 1, 2009.

(P.A. 03-265, S. 16; June Sp. Sess. P.A. 09-3, S. 513.)



Section 14-21u - Support Our Troops! commemorative number plates. Fees. Support Our Troops! account.

(a) On and after January 1, 2009, the Commissioner of Motor Vehicles shall issue Support Our Troops! commemorative number plates to express support for our troops. Such plates shall bear the words “Support Our Troops!” and the image adopted by the national association, Support Our Troops, Inc. No use shall be made of such plates, except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for Support Our Troops! commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates, and forty-five dollars of such fee shall be deposited in an account to be used by Connecticut Support Our Troops, Inc. for the purposes of subsection (c) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with Support Our Troops! commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for number plates: (1) Which contain the numbers and letters from a previously issued number plate; (2) which contain letters in place of numbers, as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) which are low number plates, issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the Department of Motor Vehicles, shall be deposited in the “Support Our Troops!” commemorative account, established pursuant to subsection (c) of this section. The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Support Our Troops! commemorative number plates.

(c) There is established the “Support Our Troops!” commemorative account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in said account shall be used by Connecticut Support Our Troops, Inc. for programs to assist troops, families of troops, and veterans. Connecticut Support Our Troops, Inc. may receive private donations to said account and any such donations shall be deposited in said account.

(d) The funds in the account shall be distributed quarterly by the Secretary of the Office of Policy and Management to Connecticut Support Our Troops, Inc.

(P.A. 08-150, S. 24.)



Section 14-21v - Support for nursing profession commemorative number plates. Fees. Nursing account.

(a) On and after January 1, 2009, the Commissioner of Motor Vehicles shall issue commemorative number plates of a design to express support for the nursing profession, raise awareness of the nursing shortage and provide scholarships for nursing education and training. Such design shall be determined by the Connecticut Nurses Foundation, with the approval of the commissioner. No use shall be made of such plates, except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for such number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates, and forty-five dollars of such fee shall be deposited in the account established under subsection (c) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with commemorative nursing number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for number plates: (1) Which contain the numbers and letters from a previously issued number plate; (2) which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) which are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the department, shall be deposited in the “Nursing” commemorative account established pursuant to subsection (c) of this section. The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of commemorative nursing number plates.

(c) There is established the “Nursing” commemorative account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be used by the Connecticut Nurses Foundation to provide scholarships for nursing education and training. The foundation may receive private donations to the account and any such donations shall be deposited in the account.

(d) The funds in the account shall be distributed quarterly by the Secretary of the Office of Policy and Management to the Connecticut Nurses Foundation.

(P.A. 08-150, S. 25; P.A. 09-187, S. 25.)

History: P.A. 09-187 added Subsec. (d) requiring quarterly distribution of funds in account, effective July 8, 2009.



Section 14-21w - Share the Road commemorative number plates. Fees. Regulations. Share the Road account. Use of image.

(a) On and after January 1, 2010, the Commissioner of Motor Vehicles may issue, within available appropriations, Share the Road commemorative number plates of a design to enhance public awareness of the rights and responsibilities of both motorists and bicyclists while jointly using the highways of this state. The design shall be determined by agreement between the Department of Transportation and the Commissioner of Motor Vehicles, in consultation with an organization advocating on behalf of bicyclists. No use shall be made of such plates except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for Share the Road commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and forty-five dollars of such fee shall be deposited in the account established under subsection (d) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Share the Road commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the department, shall be deposited in the Share the Road account established under subsection (d) of this section.

(c) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Transportation, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Share the Road commemorative number plates.

(d) There is established a Share the Road account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be expended by the Department of Transportation to enhance public awareness of the rights and responsibilities of bicyclists and motorists while jointly using the highways of this state and to promote bicycle use and safety in this state. The Commissioner of Transportation may receive private donations to said account and any such receipts shall be deposited in said account.

(e) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Share the Road commemorative number plate image for use on clothing, recreational equipment, posters, mementoes or other products or programs deemed by the commissioner to be suitable as a means of supporting the Share the Road account established under subsection (d) of this section. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 09-187, S. 60.)

History: P.A. 09-187 effective July 1, 2009.



Section 14-21x - Men’s Health commemorative number plates. Fees. Regulations. Men’s Health account.

(a) On and after January 1, 2016, the Commissioner of Motor Vehicles may issue, within available appropriations, Men’s Health commemorative number plates of a design to enhance public awareness of efforts to treat and cure prostate cancer. The design shall be determined by agreement between the Commissioner of Public Health and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for Men’s Health commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and forty-five dollars of such fee shall be deposited in the account established under subsection (d) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Men’s Health commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers, as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the Men’s Health account established under subsection (d) of this section.

(c) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Public Health, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Men’s Health commemorative number plates.

(d) There is established a Men’s Health account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be expended by the Department of Public Health to enhance public awareness of efforts to treat and cure prostate cancer and to support research into treatment for prostate cancer. The Commissioner of Public Health may receive private donations to the account and any such receipts shall be deposited in the account.

(e) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Men’s Health commemorative number plate image for use on clothing, recreational equipment, posters, mementoes or other products or programs deemed by the commissioner to be suitable as a means of supporting the Men’s Health account established under subsection (d) of this section. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(June Sp. Sess. P.A. 15-5, S. 228.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 14-22 - Expiration and renewal.

(a) A motor vehicle registration issued pursuant to this chapter shall expire in accordance with schedules established by the commissioner. If the expiration date of the registration of the motor vehicle, except the registration of a motor vehicle used to transport passengers for hire, falls on any day when offices of the commissioner are closed for business, the registration shall be deemed valid for the operation of the motor vehicle until midnight of the next day on which offices of the commissioner are open for business. The commissioner shall prescribe the date and manner of renewing registrations. Not less than forty-five days prior to the expiration of any valid registration, the department shall send or transmit, in such manner as the commissioner determines, an application for renewal to the registrant. In the case of a motor vehicle registered to a leasing company licensed pursuant to section 14-15, the department may send or transmit, in such manner as the commissioner determines, an application for renewal of a leased vehicle to the lessee of such vehicle. The commissioner shall not be required to send or transmit a registrant's or lessee's application by mail if the United States Postal Service has determined that mail is undeliverable to such person at the address for such person that is in the records of the department. Except for the processing of such application at an official emissions inspection station as provided in subsection (b) of this section or by telephone as provided in subsection (c) of this section, the commissioner may require that the application be returned electronically or by mail in order to be processed and approved, with only such exceptions, on a hardship basis, as shall be established by the commissioner in regulations adopted pursuant to chapter 54.

(b) The commissioner may provide for the renewal of passenger registrations at official emissions inspection stations established pursuant to chapter 246a in accordance with schedules established by him which shall provide that expirations of registrations and emissions stickers occur on the same date. The commissioner may employ the services of the independent contractor which operates the system of official emissions inspection stations to process such applications for renewal in accordance with standards and procedures established by the commissioner.

(c) The commissioner may provide for the renewal of the registration of any motor vehicle by means of a telephone request and order by the registrant. The commissioner may charge a service fee of five dollars, in addition to the fee prescribed for the renewal of the registration, for each application for renewal processed by telephone. Such service fee shall be used to cover the costs incurred in processing such applications. Any funds in excess of those necessary for the processing of such applications shall be deposited in the General Fund. Each registrant who elects to renew by telephone shall sign the certificate of registration, attesting to the information contained therein under penalty of false statement, as provided in section 53a-157b, when the certificate is issued by the commissioner. Any such certificate which is not signed shall be void. The commissioner may employ the services of an independent contractor or contractors to process such applications for renewal and provide any equipment or system necessary for such purpose.

(d) If the adoption of a staggered system results in the expiration of any registration more than two years from its issuance, a prorated amount of the registration fee paid shall be charged in addition to the biennial fee.

(1949 Rev., S. 2367; 1955, S. 1292d; November, 1955, S. N163; 1957, P.A. 255; 1959, P.A. 657, S. 2; 1961, P.A. 233, S. 4; 286; February, 1965, P.A. 561; 1971, P.A. 522; P.A. 73-101; P.A. 76-338, S. 2, 8; P.A. 77-343, S. 3, 5; P.A. 80-466, S. 8, 9, 25; P.A. 84-429, S. 12; P.A. 85-115; 85-613, S. 135, 154; P.A. 87-329, S. 22, 23; P.A. 90-263, S. 45, 74; P.A. 92-156, S. 1, 7; P.A. 93-341, S. 4, 38; P.A. 95-260, S. 7, 24; P.A. 10-110, S. 5; P.A. 11-213, S. 9.)

History: 1959 act changed expiration of registrations from uniform date to staggered system; 1961 acts added Subsec. (b) and made technical changes in Subsec. (a); 1965 act added end-of-month requirement to expiration schedules; 1971 act added proviso in Subsec. (a) continuing registrations which expire on Saturday, Sunday or holiday to next open business day of state offices; P.A. 73-101 clarified proviso by replacing reference to weekends and holidays with “any day when offices of the commissioner are closed for business” and replacing reference to next open day of state offices with next open day of “offices of the commissioner”, reflecting fact that motor vehicles offices maintain different operating schedule; P.A. 76-338 replaced “July” with “August” and “August” with “September” in Subsec. (b) and added Subsec. (c) re property tax validation; P.A. 77-343 deleted Subsec. (c); P.A. 80-466 amended Subsec. (a) to include reference to single plate and to biennial rather than annual registrations; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 85-115 amended Subsec. (b), providing that a service bus registration issued before September first is valid August fifteenth or the date of issue, whichever is later; P.A. 85-613 changed effective date of P.A. 85-115 from October 1, 1985, to July 1, 1985; P.A. 87-329 amended Subsec. (a) to permit motor vehicle registrations to expire on the fifteenth day of the month indicated on the sticker, effective July 1, 1988; P.A. 90-263 amended Subsec. (a) to substitute phrase motor vehicle used to transport passengers for hire for public service motor vehicle; P.A. 92-156 amended Subsec. (a) to eliminate requirement that schedules established by the commissioner provide that expirations occur on fifteenth or last day of month indicated on sticker, to require renewal applications to be mailed not less than 45 days prior to expiration, to permit commissioner to require that applications be returned by mail, with exceptions based on hardship established in regulations, and to authorize commissioner to provide for registration renewal at emissions inspection stations; P.A. 93-341 deleted Subsec. (b) re expiration and issuance dates for service buses, amending Subsec. (a) to delete reference to Subsec. (b), effective July 1, 1994; P.A. 95-260 divided the section into Subsecs., amended Subsec. (a) to add an exception to return of renewal application by mail for processing of such application at an emissions inspection station or by telephone, amended Subsec. (b) to make technical changes and to allow commissioner to employ the services of the independent contractor which operates emissions inspection stations to process applications for passenger registration renewal in accordance with established procedures and inserted new language as Subsec. (c) allowing commissioner to provide for renewal of registration of any motor vehicle by telephone request and order and to charge service fee of $5 for such renewal and specifying administrative procedures for such renewal, effective July 1, 1995; P.A. 10-110 amended Subsec. (a) to authorize department to mail renewal application to lessee of leased vehicle registered to leasing company and make a technical change, effective July 1, 2010; P.A. 11-213 amended Subsec. (a) to replace provisions re mailing of renewal applications with provisions re sending or transmittal of renewal applications in such manner as commissioner determines, authorize electronic return requirement and exempt commissioner from sending application by mail if mail is undeliverable, effective July 1, 2011.



Section 14-22f - Cancellation of motor vehicle registration in error or failure to maintain accurate record of registration. Remedies.

In the event the Commissioner of Motor Vehicles cancels any motor vehicle registration in error on or after January 1, 1996, or fails to maintain an accurate record of any such registration which has been issued or renewed on or after said date, and as a result of such error, a registrant has been issued a summons by a law enforcement officer for a violation of section 14-12, 14-12a or 14-13, the commissioner, upon confirmation of such error, shall (1) correct the registration records of the Department of Motor Vehicles, (2) notify the appropriate prosecuting authority of such error, (3) waive any fee provided in this part or in section 14-192 as may be necessary to evidence a valid registration or certificate of title, and (4) reimburse the registrant for any towing and storage charges and any other actual and reasonable expenses incurred by such registrant as a result of such error upon receipt of a written request for reimbursement.

(P.A. 96-167, S. 47, 49.)

History: P.A. 96-167 effective May 31, 1996.



Section 14-23 - Refunds on registrations to persons in armed forces.

The commissioner may make application to the Comptroller for a refund when any person surrenders his or her registration or number plate or plates on any noncommercial motor vehicle and is inducted into the armed forces, as defined by section 27-103, during the then current registration period, such refund to be figured on a quarterly prorated basis but not to exceed three-quarters of the registration fee. The Comptroller, upon application of the commissioner and with the approval of the Attorney General, shall draw an order on the Treasurer in favor of any person who has been inducted into the armed forces for a refund of money paid for the registration of a motor vehicle.

(1949 Rev., S. 2368; 1957, P.A. 163, S. 28; 1961, P.A. 233, S. 5; 1969, P.A. 768, S. 136; P.A. 80-466, S. 10, 25; June Sp. Sess. P.A. 01-6, S. 9, 85.)

History: 1961 act made technical changes in method of figuring refund to conform to new staggered system of registration; 1969 act replaced highway department with department of transportation; P.A. 80-466 included reference to single plate and deleted reference to annual fee; June Sp. Sess. P.A. 01-6 deleted former provision which charged any refund against funds credited to the Department of Transportation and made technical changes for purposes of gender neutrality, effective July 1, 2001.



Section 14-24 - Heavy duty trailers. Heavy construction equipment. Gross weight of tractor-trailer units.

The commissioner may, if in his opinion it is equitable, grant a special registration and furnish a special set of number plates or markers, limited or unlimited as he deems advisable, for the operation of heavy duty trailers for the transportation of heavy construction equipment, of cranes or other heavy construction equipment upon the streets and highways of this state from the railroad station or the storage yard to the construction job, or from one construction job to another. Each movement of such trailer, when loaded, crane or other heavy construction equipment shall require a limited or unlimited written permit from the Commissioner of Transportation, unless it is operating with an oversize-overweight account code number, and a confirmation number furnished by said commissioner. The Commissioner of Transportation shall issue for each such vehicle operating with such an account code number a document which identifies the vehicle and states the date of issue and date of expiration. The original document, as furnished by the Commissioner of Transportation, shall be carried in the vehicle. The markers or number plates furnished by the Commissioner of Motor Vehicles shall be displayed in a prominent place on the vehicle. Such registration may be revoked or suspended at the discretion of the commissioner. Nothing in this section shall be construed to prevent the commissioner from issuing temporary registrations for vehicles of this class. The commissioner may, upon receipt of a certified copy of a permit granted under the provisions of section 13a-117, grant to the person named in the permit a special registration and furnish a special set of number plates or markers, limited or unlimited, as specified in the permit, which permit shall be a part of such registration. The registered gross weight of any tractor-trailer unit, where the trailer is registered as a heavy duty trailer, shall be the light weight of the tractor plus the gross weight of the heavy duty trailer.

(1949 Rev., S. 2369; 1969, P.A. 768, S. 137; 1971, P.A. 355, S. 3; P.A. 73-98; P.A. 95-325, S. 4, 16.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 act added provision for determining “registered gross weight” of tractor-trailer units; P.A. 73-98 deleted requirement that copy of permit be filed with motor vehicles commissioner; P.A. 95-325 deleted provision re temporary markers and required a written permit for movement of a trailer unless it is operating with an oversize-overweight account code number and a confirmation number furnished by commissioner and issuance of a document which identifies vehicle and states dates of issue and expiration for each vehicle operating with such an account code number, and that the original document to be carried in vehicle, and that markers or number plates be displayed in a prominent place on vehicle.



Section 14-25 - Registration not required for trailers used as parade floats.

No trailer vehicle when used as a float in a parade shall be required to be registered under the provisions of this chapter.

(1957, P.A. 233; February, 1965, P.A. 448, S. 5.)

History: 1965 act deleted provision exempting floats from traffic regulations, and added the word “when.”



Section 14-25a - Identifying registration certificate and marker for certain construction equipment.

(a) Registration under section 14-12 is unnecessary for equipment used on a construction project if: (1) The equipment is operated on that part of a highway closed by the Commissioner of Transportation under title 13a, or closed by any comparable authority of a municipality or public corporation, for the purpose of construction or reconstruction of a public highway, or appurtenances thereto, pursuant to a contract with the state, a municipality or a public corporation, or is operated within the area defined by such a construction contract; (2) an identifying registration certificate and number plate are obtained from the Commissioner of Motor Vehicles; and (3) the state does not suffer any loss of revenues granted or to be granted from any agency or department of the federal government. An annual fee of ten dollars shall be charged for the identifying registration certificate and marker. On and after July 1, 1992, the fee shall be twelve dollars.

(b) Each identifying registration certificate issued under subsection (a) of this section shall be valid for a period of not longer than one year, and shall expire on the last day of April following its issuance.

(c) The Commissioner of Motor Vehicles shall direct how the number plate shall be affixed to the equipment.

(1967, P.A. 432, S. 1, 2; 1969, P.A. 768, S. 138; P.A. 75-213, S. 6, 53; P.A. 84-254, S. 26, 62; 84-429, S. 13; P.A. 87-329, S. 2.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-213 raised fee from $5 to $6.50; P.A. 84-254 amended Subsec. (a), effective July 1, 1984, to periodically increase the fee from $6.50 to $13 as of July 1, 1992; P.A. 84-429 relettered Subsecs., rephrased provisions and made other technical changes; P.A. 87-329 amended Subsec. (a), maintaining the annual fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988.



Section 14-25b - Registration of vehicle as special mobile equipment or special mobile agriculture vehicle.

(a) The commissioner may register any vehicle operated upon any public highway as special mobile equipment as defined in section 14-165 and may issue a special number plate which shall be displayed in a conspicuous place at the rear of such vehicle. The commissioner may issue a registration containing any limitation on the operation of any such vehicle which the commissioner deems necessary for its safe operation, provided such vehicle's movement on a highway shall be restricted from its place of storage to the construction site or from one construction site to another. No such vehicle shall be operated upon or across any highway during the times when lights are required as specified in section 14-96a unless it displays the lighted lamps required by sections 14-96b and 14-96c. Such vehicle shall not be used for the transportation of passengers or a payload when operating upon a highway, except that while operating on a highway construction project or on a construction project of any kind which requires the crossing of a highway, such vehicle may carry passengers or a payload to the extent required by the project. A vehicle registered as special mobile equipment shall be exempt from the equipment requirements specified in sections 14-80 to 14-106, inclusive. The commissioner may require that a vehicle for which an application for special mobile equipment registration is submitted pass an inspection prior to the issuance of such registration and at such times as the commissioner deems necessary for the safe operation of such equipment. The commissioner shall charge an annual fee for such registration equal to one-half of the commercial registration fee for a vehicle having the same gross weight.

(b) The commissioner may register any vehicle operated upon any public highway as a special mobile agriculture vehicle, as defined in section 14-165, and may issue a special number plate which shall be displayed in a conspicuous place at the rear of such vehicle. The commissioner may issue a registration containing any limitation on the operation of any such vehicle which he deems necessary for its safe operation, provided such vehicle's operation upon or across a highway shall be restricted as follows: (1) To or from its place of storage, (2) to or from an agriculture location, or (3) from one agriculture location to another. No such vehicle shall be operated upon or across any highway during any time when lights are required pursuant to section 14-96a. Such vehicle shall not be used for the transportation of passengers when operating upon or across a highway. A vehicle registered as a special mobile agriculture vehicle shall be exempt from the equipment requirements set forth in sections 14-80 to 14-106, inclusive, and the provisions of section 14-262. The commissioner may require any vehicle, for which an application for registration as a special mobile agriculture vehicle is submitted, to pass an inspection prior to the issuance of such registration and at such times as he deems necessary for the safe operation of such vehicle. The commissioner shall charge an annual fee of four hundred dollars for the registration of such vehicle.

(P.A. 83-431, S. 1; P.A. 84-546, S. 39, 173; P.A. 08-150, S. 27; P.A. 10-32, S. 48.)

History: P.A. 84-546 made technical changes; P.A. 08-150 designated existing provisions as Subsec. (a) and added Subsec. (b) re registration of special mobile agriculture vehicles, effective June 12, 2008; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.

Cited. 41 CS 326.



Section 14-25c - Registration of motor vehicle used as a student transportation vehicle. Distinctive marker plates.

The Commissioner of Motor Vehicles shall issue distinctive registration marker plates to each motor vehicle, except a taxicab or motor vehicle in livery service, that is used as a student transportation vehicle, as defined in section 14-212. Each such registration of a student transportation vehicle shall be issued for a period of one year and, subject to the provisions of subsection (d) of section 14-103, may be renewed by the owner, in accordance with schedules established by the commissioner. The fee for such registration or for any renewal thereof shall be determined as follows: (1) In the case of any such motor vehicle designed as a service bus, the fee shall be one-half of the fee prescribed for the registration of a service bus, in accordance with the provisions of subsection (p) of section 14-49, and (2) in the case of any such motor vehicle designed as a passenger motor vehicle, the fee shall be one-half of the fee prescribed for the registration of a passenger motor vehicle, in accordance with the provisions of subsection (a) of section 14-49.

(P.A. 05-218, S. 13.)

History: P.A. 05-218 effective July 1, 2005.



Section 14-25d - Registration of DUKW or similar amphibious vehicle. Restrictions or prohibitions imposed by traffic authority.

(a) Notwithstanding any other provision of this chapter, the Commissioner of Motor Vehicles may register a DUKW amphibious vehicle, manufactured by General Motors Corporation during the years 1942 to 1945, inclusive, or similar amphibious vehicle as an antique, rare or special interest motor vehicle, in accordance with the provisions of section 14-20, unless such amphibious vehicle has been modified by the addition of seats to transport passengers for hire, in which case the commissioner may issue to the owner of such amphibious vehicle registration for a motor bus, in accordance with the provisions of subsection (d) of section 14-49. No such registration shall be issued until such amphibious vehicle has passed a safety inspection conducted by the Department of Motor Vehicles.

(b) Any traffic authority, as defined in subdivision (6) of section 14-297, may impose restrictions or prohibitions concerning the use and operation of any such amphibious vehicle registered as a motor bus, on any highway or bridge under its jurisdiction as such traffic authority determines to be necessary for the protection of the passengers of such amphibious vehicle and highway users.

(P.A. 07-167, S. 39.)



Section 14-26 - Motor or service buses, taxicabs, school buses, motor vehicles in livery service and school buses used in part in livery service.

(a) Each owner or lessee of a motor bus, service bus, taxicab, school bus or motor vehicle in livery service shall file in the office of the commissioner a special application, containing his name, residence and post-office address and a description of the motor vehicle owned or leased by him, which shall include the name of the maker and such other information as the commissioner may require. The commissioner may register such motor vehicle as a motor bus or as a service bus or as a taxicab or as a school bus or as a motor vehicle in livery service or as a school bus used in part in livery service; but no such registration shall be issued to the owner or lessee of any such motor vehicle unless it is in suitable condition for carrying passengers and is equipped as required by law. The registration number and certificate of registration of each such vehicle shall be special, and such certificate of registration shall contain such information as the commissioner may require. No registration shall be issued to the owner or lessee of a motor bus who has not obtained a certificate of public convenience and necessity from the Department of Transportation, in accordance with the provisions of section 13b-80. No registration shall be issued to the owner or lessee of a taxicab who has not obtained a certificate of public convenience and necessity from the Department of Transportation in accordance with the provisions of section 13b-97. No such vehicle shall be registered unless the owner thereof has complied with the provisions of section 14-29, and no such vehicle shall be operated upon any highway without first being registered in accordance with the provisions of section 14-49. The commissioner may issue, to an applicant for registration of more than one motor bus, a certificate or certificates of registration containing a general distinguishing number and mark assigned to such applicant upon application to him therefor, which application shall be made in such form and contain such information as the commissioner may determine. Each motor bus included in such registration shall be regarded as registered under and having assigned to it such general distinguishing number and mark. The commissioner may impose upon the issuance and use of each such general registration such conditions, limitations and restrictions as he may determine. Such motor bus owners shall not be required to carry such certificates upon the vehicles registered under the provisions of this section, but shall keep a record of each person operating any motor bus so registered in sufficient detail to promptly identify such person at any specified time, which record shall be subject to the inspection of any officer designated by the commissioner. If any such registrant fails to keep such record or to produce it for inspection as hereinbefore provided, such failure shall be sufficient cause for the commissioner to cancel or suspend such registration. The commissioner may require of such registrant a bond satisfactory to him in an amount not to exceed ten thousand dollars, conditioned upon compliance with the laws of the state and the regulations of the commissioner concerning the use of such registration, number and mark, or otherwise conditioned as he may direct, which bond shall be forfeited for any violation of the conditions thereof. The commissioner may issue to the holder of any such general motor bus or interstate registration one or more registrations and number plates for motor vehicles in livery service which may be used interchangeably with such motor bus or interstate registration in accordance with such conditions and regulations as he may impose, provided the number of interstate registrations and number plates issued shall not exceed the number of intrastate registrations and number plates authorized by the Department of Transportation.

(b) The certificate of registration of a motor bus, service bus, taxicab, school bus and motor vehicle in livery service shall, at all times, be carried upon such motor vehicle and shall be subject to examination upon demand by any person authorized by law.

(c) Any person who violates any provision of this section shall have committed an infraction. Any person who violates any provision of subsection (b) of this section shall be fined fifty dollars.

(1949 Rev., S. 2370; P.A. 75-486, S. 38, 69; 75-577, S. 17, 126; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 5; P.A. 82-223, S. 8; P.A. 83-577, S. 14; P.A. 90-263, S. 3, 74; P.A. 93-341 S. 5, 38; P.A. 95-260, S. 15, 24; 95-325, S. 13, 16; P.A. 10-3, S. 56.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 75-577 replaced provision re $50 fine for violation in Subsec. (c) with statement that violation is an infraction; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 replaced division of public utility control with department of transportation and deleted reference to abolished department of business regulation; P.A. 82-223 amended Subsec. (c) by increasing the fine for a first offense from not more than $3 to $25 and establishing a minimum fine of $25 for a subsequent offense; P.A. 83-577 amended Subsec. (c) to increase the fine for the first offense from $25 to $35 and the minimum fine for a subsequent offense from $25 to $35; P.A. 90-263 amended Subsecs. (a) and (b) to substitute motor bus, service bus, taxicab and motor vehicle in livery service for public service motor vehicle; P.A. 93-341 amended Subsec. (a) to include school buses and school buses used in part in livery service in its provisions and amended Subsec. (b) to include school buses, effective July 1, 1994; P.A. 95-260 amended Subsec. (a) to allow commissioner to issue to holder of any interstate registration one or more registrations for motor vehicles in livery service which may be used interchangeably with such interstate registration, effective July 1, 1995; P.A. 95-325 amended Subsec. (a) to limit the number of interstate registrations and number plates issued, effective July 1, 1995; P.A. 10-3 amended Subsec. (c) to replace fine for violation of Subsec. (b) of $35 for first offense and not less than $35 nor more than $50 for subsequent offense with fine of $50, effective April 14, 2010.

See Sec. 13b-83 re registration of motor bus.

See Sec. 13b-99 re registration of taxicab.

See Sec. 13b-106 re registration of motor vehicles in livery service.

This section interpreted and held valid. 97 C. 239.



Section 14-27 - Number plates for public service motor vehicles.

(a) Each motor bus shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for motor bus service.

(b) Each motor bus holding a permit for interstate operation under the provisions of section 13b-89, except those registered under section 14-365, shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for interstate motor bus service.

(c) Each taxicab shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for taxicab service.

(d) Each motor vehicle in livery service shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for livery service.

(e) Each motor vehicle holding a permit for livery service, under sections 13b-101 to 13b-109, inclusive, which service is for transportation between points within this state and points outside of this state shall carry number plates to be furnished by the commissioner, which plates shall indicate that such vehicle is licensed for interstate livery service.

(f) Each school bus shall carry number plates furnished by the commissioner and the number plates shall indicate that the school bus is licensed to transport students. Each school bus bearing such number plates shall be used primarily for the transportation of students. Each school bus used in part in livery service shall carry number plates indicating such dual usage.

(g) Failure to carry number plates as required by this section shall be an infraction.

(1949 Rev., S. 5708, 5713, 5721, 5727; 1967, P.A. 98; P.A. 75-577, S. 18, 126; P.A. 89-222, S. 4; P.A. 93-341, S. 6, 38; P.A. 97-236, S. 6, 27.)

History: 1967 act amended Subsec. (b) to add exception for buses registered under Sec. 14-365; P.A. 75-577 added Subsec. (e); P.A. 89-222 inserted new Subsec. (e) re motor vehicle number plates for motor vehicles in livery service licensed for interstate service and relettered former Subsec. (e) as Subsec. (f); P.A. 93-341 inserted new Subsec. (f) requiring school buses to carry number plates and requiring school buses used in part in livery service to carry number plates indicating such dual usage; moving provision formerly in Subsec. (f) to new Subsec. (g), effective July 1, 1994; P.A. 97-236 amended Subsec. (f) to require school buses bearing such number plates to be used primarily for transportation of students, effective June 24, 1997.



Section 14-27a - Number plates for vanpool vehicle. Minimum insurance requirements.

Each vanpool vehicle shall carry number plates to be furnished by the commissioner which number plates shall indicate that such vehicle is licensed for vanpool service. The commissioner shall not register any motor vehicle for vanpool service until the owner has submitted evidence satisfactory to the commissioner that such vehicle is covered by a policy of insurance or bond which shall indemnify the insured against any legal liability for personal injury, the death of any person or property damage, which injury, death or damage may result from or have been caused by the use or operation of the vanpool vehicle described in the contract of insurance or such bond. The amount of such insurance or indemnity bond which each motor vehicle in vanpool service shall carry as insurance or indemnity against claims for property damage and personal injury or death shall be not less than three hundred fifty thousand dollars. Any person or company issuing any such insurance or indemnity bond shall file a certificate with the commissioner in such form as he prescribes. No such insurance or bond shall be subject to nonrenewal or cancellation while the registration is in force unless the commissioner has been given at least twenty days' written notice prior to the effective date of nonrenewal or cancellation. If within such twenty-day period the commissioner is not presented with satisfactory evidence that other insurance or another indemnity bond has been obtained, the registration shall be revoked. Liability under such insurance policy or bond shall continue beyond such twenty-day notification period until such time as the registration for such vanpool vehicle has been surrendered and its plates have been returned to the commissioner, but in no case shall such liability continue for more than ten days after such notification period has expired.

(P.A. 79-244, S. 2; P.A. 84-175.)

History: P.A. 84-175 included property damage insurance within the minimum coverage amount of $350,000.



Section 14-28 - Passenger motor vehicle plates for livery cars or taxicabs.

For a fee of six dollars, the commissioner may furnish to each holder of a livery or taxicab registration an additional passenger motor vehicle number plate or set of number plates in accordance with the provisions of subsection (a) of section 14-21b to be used on such vehicle when not engaged in public service business. On and after July 1, 1992, the fee shall be seven dollars.

(1949 Rev., S. 2390; 1961, P.A. 581, S. 4; 1969, P.A. 759, S. 2; P.A. 75-213, S. 7, 53; P.A. 80-466, S. 11, 25; P.A. 84-254, S. 27, 62; P.A. 86-388, S. 26, 31; P.A. 87-329, S. 3.)

History: 1961 act increased fee from $1 to $2; 1969 act raised fee to $3; P.A. 75-213 raised fee to $4; P.A. 80-466 referred to single plate rather than set of plates; P.A. 84-254 increased periodically the existing $4 fee to $8 as of July 1, 1992; P.A. 86-388 included reference to issuance of a set of number plates in accordance with provisions of Sec. 14-21b(a); P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988.



Section 14-29 - Owners of motor or service buses, taxicabs, school buses, school transportation vehicles and motor vehicles in livery service to furnish insurance or bond.

(a) The commissioner shall not register any motor bus, taxicab, school bus, motor vehicle in livery service, student transportation vehicle or service bus and no person may operate or cause to be operated upon any public highway any such motor vehicle until the owner or lessee thereof has procured insurance or a bond satisfactory to the commissioner, which insurance or bond shall indemnify the insured against any legal liability for personal injury, the death of any person or property damage, which injury, death or damage may result from or have been caused by the use or operation of such motor vehicle described in the contract of insurance or such bond. Such insurance or bond shall not be required from (1) a municipality which the commissioner finds has maintained sufficient financial responsibility to meet legal liability for personal injury, death or damage resulting from or caused by the use or operation of a service bus owned or operated by such municipality, or (2) the owner or lessee of such class of motor vehicle who holds a certificate of public necessity and convenience from the Department of Transportation if such owner or lessee has procured from the department a certificate that the department has found that such owner or lessee is of sufficient financial responsibility to meet legal liability for personal injury, death or property damage resulting from or caused by the use or operation of such motor vehicle. The Department of Transportation may issue such certificate upon presentation of evidence of financial responsibility that is satisfactory to it.

(b) (1) The amount of insurance or of such bond which each such vehicle owner or lessee shall carry as insurance or indemnity against claims for personal injury or death shall be not less than (A) fifty thousand dollars for one person subject to that limit per person; (B) for all persons in any one accident where the carrying capacity is seven passengers or less, one hundred thousand dollars; (C) eight to twelve passengers, inclusive, one hundred fifty thousand dollars; (D) thirteen to twenty passengers, inclusive, two hundred thousand dollars; (E) twenty-one to thirty passengers, inclusive, two hundred fifty thousand dollars; and (F) thirty-one passengers or more, three hundred thousand dollars; and such policy or such bond shall indemnify the insured against legal liability resulting from damage to the property of passengers or of others to the amount of ten thousand dollars.

(2) In lieu of the foregoing, a single limit of liability shall be allowed as insurance or indemnity against claims for personal injury or death and legal liability resulting from damage to the property of passengers or of others for any one accident (A) where the carrying capacity is seven passengers or less, not less than one hundred thousand dollars; (B) eight to twelve passengers, inclusive, not less than one hundred fifty thousand dollars; (C) thirteen to twenty passengers, inclusive, not less than two hundred thousand dollars; (D) twenty-one to thirty passengers, inclusive, not less than two hundred fifty thousand dollars; and (E) thirty-one passengers or more, not less than three hundred thousand dollars. The provisions of this subsection shall not apply to (i) a municipality which the commissioner has found to have sufficient financial responsibility to meet legal liability for damages as provided in subsection (a) of this section or (ii) the owner or lessees of any such motor vehicle holding a certificate of public convenience and necessity issued by the Department of Transportation whom the department has found to be of sufficient financial responsibility to meet legal liability for damages as provided in subsection (a).

(c) Any person or company issuing any such insurance or indemnity bond shall file with the Commissioner of Motor Vehicles a certificate in such form as he prescribes, and no such insurance or bond shall lapse, expire or be cancelled while the registration is in force until the commissioner has been given at least ten days' written notice of an intention to cancel and until he has accepted other insurance or another indemnity bond and has notified the person or company seeking to cancel such insurance or bond that such other insurance or bond has been accepted or until the registration of such motor vehicle described in such insurance policy or bond has been suspended or cancelled.

(d) Any person injured in person or property by any such motor vehicle may apply to the commissioner for the name and description of the insurer of the vehicle causing such injury or the name of the surety upon any indemnity bond of any such owner or the name of the holder of a certificate of financial responsibility.

(e) Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(f) Notwithstanding the provisions of this section, any person, association or corporation operating a motor vehicle in livery service under the provisions of sections 13b-101 to 13b-109, inclusive, shall carry insurance or indemnity against claims for personal injury or death and legal liability resulting from damage to the property of passengers or of others for any one accident in an amount not less than one million five hundred thousand dollars for vehicles with a seating capacity of fourteen passengers or less and five million dollars for vehicles with a seating capacity of fifteen passengers or more.

(1949 Rev., S. 2371; 1955, S. 1293d; November, 1955, S. N164; 1971, P.A. 487, S. 1; P.A. 75-486, S. 39, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 32, 348; P.A. 81-90; P.A. 82-460, S. 5; P.A. 85-613, S. 122, 154; P.A. 89-222, S. 5; P.A. 90-263, S. 4, 74; P.A. 93-341, S. 7; P.A. 96-180, S. 39, 166; P.A. 99-181, S. 11; P.A. 06-130, S. 13.)

History: 1971 act raised insurance or bond minimum from $25,000 to $50,000 for one person and raised insurance for property damage from $5,000 to $10,000; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 gave division departmental status and deleted reference to abolished department of business regulation; P.A. 81-90 amended Subsec. (a), exempting self-insured municipalities from the insurance or bond requirement for operation of public service motor vehicles or service buses; and amended Subsec. (b), allowing a single limit of liability in lieu of the double limit for each public service motor vehicle, and exempting self-insured municipalities from provisions; P.A. 82-460 amended Subsec. (c) to add reference to suspension of registration and to delete requirement that commissioner take number plates of vehicles with suspended or cancelled registrations; P.A. 85-613 made technical changes, substituting references to transportation department for references to department of public utility control in Subsecs. (a) and (b); P.A. 89-222 added new Subsec. (f) re increasing the insurance for motor vehicles in livery service; P.A. 90-263 substituted motor bus, taxicab and motor vehicle in livery service for public service motor vehicle; P.A. 93-341 applied Subsec. (a) provisions to school buses; P.A. 96-180 made technical changes in Subsec. (b) to conform Subdiv., Subpara. and clause designations with customary statutory usage, effective June 3, 1996; P.A. 99-181 amended Subsec. (f) by increasing the required insurance or indemnity from not less than $600,000 to $1,500,000 for vehicles with a seating capacity of fourteen passengers or less and $5,000,000 for vehicles with a seating capacity of fifteen passengers or more; P.A. 06-130 amended Subsec. (a) to add student transportation vehicles and make a technical change, effective June 2, 2006.

Cited. 9 CA 686.



Section 14-29a - Registration of motor vehicles over ten years old as taxicabs prohibited.

No motor vehicle that is engaged in taxicab service shall be registered by the commissioner if such motor vehicle is older than ten model years old. Notwithstanding any regulation adopted pursuant to section 13b-96, any such motor vehicle that is validly registered and will be older than ten model years old during such registration period may continue taxicab service until the expiration date of its current registration, after which such registration shall not be renewed.

(P.A. 14-130, S. 1.)

History: P.A. 14-130 effective June 6, 2014.



Section 14-30 - Public service motor vehicles registered in another state.

Section 14-30 is repealed.

(1949 Rev., S. 2372; 1971, P.A. 612, S. 5.)



Section 14-31 - Refund of registration fees for motor vehicles with commercial registration unfit for use.

Any person may surrender to the commissioner the registration certificate and the number plates for any motor vehicle with a commercial registration in the name of such person, if such motor vehicle, prior to the expiration of the term of its registration, has become unfit for use, accompanied by a statement under oath attesting to the unfitness of such vehicle, and the commissioner shall thereupon make application to the Comptroller for the refund to such registrant of such portion of the registration fee for such motor vehicle as is applicable to the number of months between the date of such surrender and the date of the expiration of such registration. The Comptroller, upon such application, shall draw an order on the Treasurer in favor of such registrant for the amount of the refund provided for herein. The commissioner shall retain a record of each such application for a refund and of the action of the Comptroller thereon, and shall not reregister such motor vehicle.

(1949 Rev., S. 2373; P.A. 90-263, S. 5, 74; June Sp. Sess. P.A. 01-6, S. 10, 85.)

History: P.A. 90-263 substituted motor vehicle with a commercial registration for commercial motor vehicle; June Sp. Sess. P.A. 01-6 deleted former provision which charged the amount of any refund against funds appropriated to the commissioner and made technical changes for purposes of gender neutrality, effective July 1, 2001.



Section 14-32 - Commercial motor vehicle in interstate business.

Section 14-32 is repealed.

(1949 Rev., S. 2374; 1971, P.A. 612, S. 5.)



Section 14-33 - Renewal of registration denied for failure to pay motor vehicle property tax or fines for parking violations. Collection of delinquent property tax by commissioner. Issuance of temporary registrations by city, town, borough or other taxing district.

(a) If any property tax, or any installment thereof, laid by any city, town, borough or other taxing district upon a registered motor vehicle or snowmobile remains unpaid, the tax collector of such city, town, borough or other taxing district shall notify the Commissioner of Motor Vehicles of such delinquency in accordance with subsection (e) of this section and guidelines and procedures established by the commissioner. The commissioner shall not issue registration for such motor vehicle or snowmobile for the next registration period if, according to the commissioner’s records, it is then owned by the person against whom such tax has been assessed or by any person to whom such vehicle has not been transferred by bona fide sale. Unless notice has been received by the commissioner under the provisions of section 14-33a, no such registration shall be issued until the commissioner receives notification that the tax obligation has been legally discharged; nor shall the commissioner register any other motor vehicle, snowmobile, all-terrain vehicle or vessel in the name of such person, except that the commissioner may continue to register other vehicles owned by a leasing or rental firm licensed pursuant to section 14-15, and may issue such registration to any private owner of three or more paratransit vehicles in direct proportion to the percentage of total tax due on such vehicles which has been paid and notice of payment on which has been received. The Commissioner of Motor Vehicles may immediately suspend or cancel all motor vehicle, snowmobile, all-terrain vehicle or vessel registrations issued in the name of any person (1) who has been reported as delinquent and whose registration was renewed through an error or through the production of false evidence that the delinquent tax on any motor vehicle or snowmobile had been paid, or (2) who has been reported by a tax collector as having paid a property tax on a motor vehicle or snowmobile with a check which was dishonored by a bank and such tax remains unpaid. Any person aggrieved by any action of the commissioner under this section may appeal therefrom in the manner provided in section 14-134. For the purposes of this subsection, “paratransit vehicle” means a motor bus, taxicab or motor vehicle in livery service operated under a certificate of convenience and necessity issued by the Department of Transportation or by a transit district and which is on call or demand or used for the transportation of passengers for hire.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Motor Vehicles, in consultation with the Treasurer and the Secretary of the Office of Policy and Management, may enter into an agreement with the tax collector of any city, town, borough or other taxing district whereby the commissioner shall collect any property tax or any installment thereof on a registered motor vehicle which remains unpaid from any person against whom such tax has been assessed who makes application for registration for such motor vehicle. Each such agreement shall include a procedure for the remission of taxes collected to the city, town, borough or other taxing district, on a regular basis, and may provide that a fee be paid by the city, town, borough or other taxing district to the commissioner to cover any costs associated with the administration of the agreement. In the event an agreement is in effect, the commissioner shall immediately issue a registration for a motor vehicle owned by a person against whom such tax has been assessed upon receipt of payment of such tax and a service fee of two dollars, in addition to the fee prescribed for the renewal of the registration.

(c) On and after March 1, 1989, any municipality may participate in a program administered by the Commissioner of Motor Vehicles to facilitate the payment of fines for parking violations. If any such municipality elects to participate in such program, it shall provide for a notice of violation to be served personally upon the operator of a motor vehicle who is present at the time of service. If the operator is not present, the notice shall be served upon the owner of the motor vehicle by affixing notice to said vehicle in a conspicuous place, or, in the case of the city of Hartford Parking Authority, by regular or certified mail to the registered owner of the vehicle, which shall have the same effect as if the notice of violation was personally served on the owner or operator of the vehicle. In the case of any motor vehicle that is leased or rented by the owner, not more than thirty days after the initial notice of a parking violation for which a fine remains unpaid at such time, a second notice of violation shall be mailed to the address of record of the owner leasing or renting the motor vehicle to such operator. No fines or penalties shall accrue to the owner of such rented or leased vehicle for the violation for a period of sixty days after the second notice is mailed. Upon receipt of such notification, the owner of such rented or leased vehicle may notify the municipality as to whom the lessee was at the time of such issuance of the notice of violation, the lessee’s address, motor vehicle operator’s license number and state of issuance, and the municipality shall issue such notice of violation to such lessee. A participating municipality shall notify the commissioner of every owner of a registered motor vehicle who has unpaid fines for more than five parking violations committed within such municipality on and after March 1, 1989. Upon receipt of such notification, the commissioner shall not issue or renew the motor vehicle registration of such person until he receives notification from such municipality that the delinquent fines have been paid.

(d) The provisions of subsection (c) of this section shall not apply to any person, firm or corporation engaged in the business of leasing or renting motor vehicles without drivers in this state with respect to any motor vehicle which is leased or rented. The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (c) of this section.

(e) The tax collector of a city, town, borough or other district shall, at least once during each calendar month, notify the Commissioner of Motor Vehicles of any outstanding delinquent property tax payment or installment thereof for a registered motor vehicle or snowmobile. If a tax collector fails to provide such notice to the commissioner, the commissioner shall not be required to deny the issuance of a registration, pursuant to subsection (a) of this section, to the person against whom such tax has been assessed by said city or town, or by a borough or other taxing district located therein.

(f) Any city, town, borough or other taxing district that notifies the commissioner of (1) a delinquency in accordance with subsection (a) of this section, or (2) an owner of a registered motor vehicle who has unpaid fines for more than five parking violations in accordance with subsection (c) of this section, may participate in a program to issue temporary registrations for passenger motor vehicles on behalf of the commissioner to persons whose registrations have been denied, and who subsequently make full payment to the city, town, borough or other taxing district for the amounts owed under said subsections. A participating city, town, borough or other taxing district shall issue such temporary registrations in accordance with subsection (i) of section 14-12 and shall retain the fees authorized in subsection (n) of section 14-49 for such registrations. The commissioner may adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(1949 Rev., S. 2375; 1959, P.A. 455; 1961, P.A. 233, S. 6; 1967, P.A. 48; 448, S. 2; 1969, P.A. 752, S. 15; P.A. 78-348, S. 1, 6; P.A. 79-566; 79-610, S. 9, 20; 79-631, S. 20, 111; P.A. 80-372, S. 2; P.A. 88-346, S. 1, 2; P.A. 93-341, S. 8; P.A. 95-260, S. 8, 24; P.A. 96-167, S. 4; P.A. 03-264, S. 5; June 30 Sp. Sess. P.A. 03-1, S. 102; P.A. 04-126, S. 2; P.A. 07-88, S. 1; P.A. 11-48, S. 26; P.A. 13-271, S. 9; P.A. 14-19, S. 1; June Sp. Sess. P.A. 15-5, S. 237.)

History: 1959 act added taxing districts to section; 1961 act authorized commissioner to establish listings and dates for notification rather than date set by statute; 1967 acts removed specifications of tax amount, year and model of vehicle and engine number from form contents and added reference to issuance of registration without receipt of tax payment if notice under provisions of Sec. 14-33a has been received; 1969 act included snowmobiles under provisions of section; P.A. 78-348 allowed commissioner to suspend registrations when registration renewed because of error or false statement that delinquent tax was paid or when check for payment of tax is not honored by bank; P.A. 79-566 included provisions re paratransit vehicles; P.A. 79-610 and 80-372 authorized substitution of department of transportation for division of public utility control in provision re paratransit vehicles; P.A. 79-631 made technical change; P.A. 88-346 added Subsec. (b) re establishment of a voluntary program to facilitate payment of fines for parking violations, requiring denial of registration for failure to pay such fines; P.A. 93-341 amended Subsec. (a) by adding a provision that the commissioner may “continue to register other vehicles owned by a leasing or rental firm licensed pursuant to section 14-15, if he is satisfied that arrangements have been made to discharge” outstanding tax obligations; P.A. 95-260 amended Subsec. (b) to allow any municipality, regardless of size of population, to participate in the voluntary program to facilitate payment of fines for parking violations; P.A. 96-167 inserted new Subsec. (b) authorizing commissioner to enter into agreement with tax collector whereby commissioner shall collect delinquent motor vehicle property tax and immediately issue registration upon receipt of payment of such tax and relettered former Subsec. (b) as (c); P.A. 03-264 made a technical change in Subsec. (a), divided provisions of Subsec. (c) into Subsecs. (c) and (d), added provisions in Subsec. (c) re notice of violation and period during which penalties will not accrue for violation, and made technical changes in Subsec. (d); June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to provide for a fee to be paid by municipalities upon notice to commissioner of delinquent tax due and to make technical changes, effective August 16, 2003; P.A. 04-126 amended Subsec. (a) to delete fee for the reporting of delinquent property taxes to the commissioner and to make a conforming change, and added Subsec. (e) requiring municipalities to pay the costs of the delinquent tax reporting program, effective July 1, 2004; P.A. 07-88 amended Subsec. (c) by adding provision re notification to municipality by owner of rented or leased vehicle providing information re the lessee of such vehicle at the time of issuance of the notice of violation, and issuance of notice of violation to lessee, effective July 1, 2007; P.A. 11-48 added Subsec. (f) authorizing cities, towns, boroughs or other taxing districts to issue temporary registrations for passenger motor vehicles upon payment of unpaid parking fines, effective July 1, 2011; P.A. 13-271 amended Subsec. (a) to replace provision requiring tax collector to notify commissioner of delinquency in accordance with listings, schedules of dates and forms established or prescribed by commissioner with provision requiring notification in accordance with guidelines and procedures established by commissioner, to replace provision prohibiting issuance of registration for motor vehicle upon which tax is unpaid until receipt evidencing payment, certificate of abatement or other satisfactory evidence of payment is presented to commissioner with provision prohibiting issuance of registration until commissioner receives notification that tax obligation is legally discharged, to add provision prohibiting registration of all-terrain vehicle or vessel in the name of registered owner of motor vehicle upon which tax is unpaid, to delete provision re satisfaction of commissioner that arrangements have been made to discharge tax obligation of leasing or rental firm, to add provision re cancellation of motor vehicle, snowmobile, all-terrain vehicle or vessel registrations and to make conforming changes; P.A. 14-19 amended Subsec. (e) by replacing provision re annual payment by each city and town with provision re monthly notice to commissioner re outstanding delinquent property tax payment and amended Subsec. (a) by making conforming changes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (c) to add provision re Hartford Parking Authority notice of violation by regular or certified mail, effective July 1, 2015.



Section 14-33a - Notice to commissioner of tax payment.

When a taxpayer who was reported to the Commissioner of Motor Vehicles as delinquent in taxes by a tax collector in accordance with section 14-33 is no longer delinquent, the tax collector shall immediately notify the Commissioner of Motor Vehicles in accordance with guidelines and procedures established by the commissioner. No tax collector shall knowingly submit a false report to the Commissioner of Motor Vehicles that a motor vehicle tax is no longer delinquent pursuant to this section.

(1967, P.A. 448, S. 1; P.A. 13-271, S. 10; 13-276, S. 38.)

History: P.A. 13-271 replaced provision re notification on forms prescribed and furnished by commissioner with provision re notification in accordance with guidelines and procedures established by commissioner; P.A. 13-276 added provision re no tax collector shall knowingly submit false report to commissioner that motor vehicle tax is no longer delinquent.



Section 14-34 - Reciprocity of registration.

(a) A motor vehicle owned by a nonresident and registered for the current year in the state or district of which the owner is a resident may be operated upon the highways of this state without registration under this chapter to the extent, as to period of operation and otherwise, that the state or district of registration grants substantially similar privileges in the case of motor vehicles owned by residents of this state and registered under its laws. The commissioner shall determine whether privileges granted by such states or districts are substantially similar to those granted by this state, which determination shall be final, and may enter into reciprocal agreements with the Commissioner of Motor Vehicles or other like authority of any other state in accordance with which motor vehicles may be operated in this state and such other state. The provisions of this section shall not be construed to limit, amend, repeal or affect any of the powers and jurisdiction of the Department of Transportation or the provisions of sections 14-39, 13b-410a and 13b-410b.

(b) The commissioner shall adopt such regulations in accordance with chapter 54 as he deems necessary to carry out the provisions of subsection (a) of this section.

(1949 Rev., S. 2376; 1971, P.A. 612, S. 2; P.A. 75-486, S. 40, 69; P.A. 77-614, S. 162, 610; P.A. 80-63; 80-482, S. 33, 348; P.A. 81-394, S. 4; P.A. 85-148, S. 1; P.A. 90-263, S. 6, 74; P.A. 93-307, S. 24, 34.)

History: 1971 act added Subsec. (b) re regulation of public service motor vehicles and included reference to public service motor vehicles in previous provisions, now Subsec. (a); P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-63 included motor vehicles used exclusively for farming purposes in Subsec. (a) and substituted “commissioner of motor vehicles” for “motor vehicle commissioner”; P.A. 80-482 gave division of public utility control department status and deleted reference to abolished department of business regulation; P.A. 81-394 included “high-mileage vehicle” in the reciprocity of registration provisions; P.A. 85-148 deleted language in Subsec. (b) forbidding construction of section to allow public service motor vehicles registered elsewhere to conduct intrastate business and amended Subsec. (a) to specifically allow such vehicles to be used in intrastate commerce; P.A. 90-263 amended Subsec. (a) to delete reference to passenger motor vehicle, high-mileage vehicle, public service motor vehicle, commercial motor vehicle, motor vehicle used exclusively for farming purposes, trailer and semitrailer, and amended Subsec. (b) to delete all references to public service motor vehicles and provision concerning the jurisdiction of the department of public utility control and to require that regulations be adopted in accordance with chapter 54; P.A. 93-307 amended Subsec. (a) by substituting reference to Secs. 13b-410a and 13b-410b for reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993.



Section 14-34a - Reciprocal agreements apportioning the registration of commercial vehicles.

(a) The Commissioner of Motor Vehicles is authorized to enter into reciprocal agreements or plans on behalf of the state of Connecticut with the appropriate authorities of any of the states of the United States, the District of Columbia, or any state or province of any country providing for the registration of commercial vehicles on an apportionment or allocation basis, and may, in the exercise of this authority, enter into and become a member of the International Registration Plan developed by the American Association of Motor Vehicle Administrators. Any such reciprocal agreement or plan may provide for but shall not be limited to the following: (1) Full reciprocity in accordance with such agreement or plan for commercial vehicles not based in Connecticut, operated solely in interstate commerce and of specified types or gross or unladen weights, in exchange for equivalent reciprocity for Connecticut based commercial vehicles; (2) reciprocal exchange of audits of records of the owners of such commercial vehicles by the states participating in any such agreement or plan; (3) any other matters which would facilitate the administration of such agreement or plan, including exchange of information for audits, enforcement activities and collection and disbursement of proportional registration fees for other jurisdictions in the case of Connecticut based commercial vehicles.

(b) Any reciprocity agreement, arrangement or declaration relating to commercial vehicles in effect between this state and any jurisdiction not a party to such reciprocal agreement or plan, or which relates to any matters not covered in such reciprocal agreement or plan shall continue in force and effect until specifically amended or revoked as provided by law.

(c) Notwithstanding any such agreement or plan, (1) any such commercial vehicle garaged at any fixed location or which leaves from and returns to one or more points within this state in the normal course of operations, shall be taxable in this state as personal property in the town where such vehicle is garaged; (2) registration shall be denied any such vehicle if any personal property taxes are unpaid with respect to such vehicle, as provided in section 14-33; (3) any such vehicle based in this state shall be subject to the provisions of sections 14-12, 14-15, 14-15a, 14-16a and chapter 247.

(d) At such time as the state of Connecticut may enter into and become a member of the International Registration Plan pursuant to subsection (a) of this section, the provisions of said plan, as it may be amended from time to time, which are concerned with the registration of any vehicle or the fees which relate to any such registration shall control whenever any special act or any provision of the general statutes, except subsection (c) of this section, conflicts with any provision of said plan. A copy of the plan, as it may be amended from time to time, shall be maintained on file by the Commissioner of Motor Vehicles at the main office of the department, and shall be available for public inspection.

(e) Any commercial vehicle that is required to be registered in another jurisdiction shall not operate on any highway of the state without being so registered. Any commercial vehicle that is registered in any other jurisdiction and is eligible for registration on an apportionment basis shall not be operated on any highway without such registration or a seventy-two-hour trip permit registration issued by the commissioner. Any person who owns any motor vehicle operated in violation of this subsection shall be fined five hundred dollars for the first offense, and for each subsequent offense, not less than one thousand dollars nor more than two thousand dollars, except if the motor vehicle has a gross vehicle weight rating of more than sixty thousand pounds, such owner shall be fined one thousand dollars for the first offense, and for each subsequent offense, not less than two thousand dollars nor more than four thousand dollars.

(P.A. 76-107, S. 1, 2; P.A. 78-222; P.A. 96-167, S. 5; P.A. 08-150, S. 6; P.A. 11-213, S. 10.)

History: P.A. 78-222 added Subsec. (d) re effect of International Registration Plan on fees; P.A. 96-167 added Subsec. (e) re registration requirements for commercial vehicles registered in any other jurisdiction and eligible for registration on apportionment basis; P.A. 08-150 amended Subsec. (d) to add reference to the plan “as it may be amended from time to time” and require a copy of the plan to be maintained on file by commissioner at the main office of department and be available for public inspection; P.A. 11-213 amended Subsec. (e) to prohibit operation of unregistered commercial vehicle required to be registered in another jurisdiction and to change “gross weight” to “gross vehicle weight rating”, effective July 1, 2011.

See Sec. 20-427a re commissioner's duty to deny registration for commercial motor vehicle of contractor who is in violation of Sec. 20-420 or 20-432.



Section 14-35 - Transporter's registration.

(a) Any person who in the opinion of the commissioner is qualified may apply for a transporter's registration and number plate. The applicant shall furnish such information as the commissioner requires on forms to be furnished by the commissioner. All transporter registrations issued pursuant to this section shall expire annually on the last day of March. Not later than January 1, 1989, the commissioner shall adopt regulations in accordance with the provisions of chapter 54 specifically identifying (1) the types of vehicles which may be registered under a transporter's number plate and (2) limitations on the use of such plate, including the purposes for which such plate may be used.

(b) The applicant shall, instead of registering each motor vehicle owned by such applicant or temporarily in the applicant's custody, have issued to such applicant by the commissioner a general distinguishing number. Thereupon, each motor vehicle owned by the applicant or temporarily in the applicant's custody shall be regarded as registered under and having assigned to it the distinguishing number. The commissioner shall charge a fee at the rate of two hundred fifty dollars per annum for each general distinguishing number.

(c) A registrant shall furnish proof of financial responsibility to the commissioner as provided by section 14-112.

(d) Except as provided in this subsection, no registrant shall rent or allow or cause to be rented, operate or allow or cause to be operated for hire, use or cause to be used for the purpose of conveying passengers, merchandise or freight for hire, or operate as a commercial vehicle with a load, any motor vehicle registered under a transporter number plate. The number plate shall not be loaned to any person and shall not be used by its holder for personal purposes. The registrant who holds a transporter number plate may operate, or cause to be operated by a bona fide employee, motor vehicles for the purpose of transportation or repossession of motor vehicles owned by him or temporarily in his custody. Such number plate may be used for the movement on a contract or other basis of a storage or office trailer, house trailer, modular building or similar, nonpower trailing unit having unitized construction and to which a removable axle assembly is attached. Any dealer in boats may use, or allow or cause to be used, any trailer so registered for the purpose of transporting a boat or boats, together with any necessary equipment, between a demonstration site and his established place of business.

(e) Any person who violates any provision of subsection (d) of this section shall be fined not less than two hundred fifty dollars nor more than five hundred dollars.

(1955, S. 1294d; 1961, P.A. 581, S. 5; 1967, P.A. 97; 1969, P.A. 759, S. 3; P.A. 74-26, S. 2; P.A. 75-213, S. 8, 53; 75-577, S. 19, 126; P.A. 84-254, S. 28, 63; 84-429, S. 14; P.A. 86-383, S. 4, 6; P.A. 87-43, S. 2, 4; 87-329, S. 4; P.A. 88-50, S. 1, 2; P.A. 90-263, S. 60, 74; P.A. 02-70, S. 20, 67; June 30 Sp. Sess. P.A. 03-4, S. 29.)

History: 1961 act increased fees in Subsec. (b) from $10 and $20, respectively; 1967 act amended Subsec. (c) to allow use of dealers' trailers to transport boats between demonstration site and dealership; 1969 act increased fees for plates on passenger vehicles and house trailers from $13 to $25 and for plates on commercial motor vehicles from $25 to $50 in Subsec. (b); P.A. 74-26 replaced “plates” with “plate”; P.A. 75-213 increased plate fee for passenger vehicles and house trailer to $33 and for commercial vehicles to $65 in Subsec. (b); P.A. 75-577 added Subsec. (d); P.A. 84-254 amended Subsec. (b) to increase the fees for registration and plates, scheduling the increases to take effect as of July 1 of 1984, 1986, 1988 and 1992, and to insert Subdiv. indicators; P.A. 84-429 relettered Subsecs., rephrased provisions and made other technical changes; P.A. 86-383 amended Subsec. (a) to restrict applicants for a transporter's registration to persons owning a motor vehicle that may not otherwise be registered; P.A. 87-43 amended Subsec. (a) to authorize persons who in the opinion of the commissioner are qualified to apply for a transporter's registration and to require all such registrations to expire on March 31, 1988; P.A. 87-329 amended Subsec. (b), maintaining the fees at the levels existing on and after July 1, 1986, and decreasing the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988; P.A. 88-50 amended Subsec. (a) to require the expiration of registrations annually on the last day of March in lieu of March 31, 1988, and the adoption of regulations, and amended Subsec. (e) to require a fine of a minimum of $250 and a maximum of $500 for violation of Subsec. (d) in lieu of infraction penalty; P.A. 90-263 amended Subsec. (b)(3) to substitute “trucks or other motor vehicles with a commercial registration” for “commercial motor vehicles”; P.A. 02-70 amended Subsec. (b) to make technical changes, to eliminate the issuance of two classes of transporter registrations with accompanying fees and to require commissioner to charge a fee of $114 per annum for each general distinguishing number, effective July 1, 2002, and amended Subsec. (d) to insert an exception with respect to provisions of subsection, to substitute “transporter” for “transportation” number plate, to make a technical change and to permit the use of transporter number plates to move a storage or office trailer, house trailer, modular building or similar, nonpower trailing unit with unitized construction and to which a removable axle assembly is attached, effective June 3, 2002; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (b) to increase fee for transporter's general distinguishing number from $114 to $250, effective January 1, 2004.



Section 14-35a - Restrictions on owner of motor vehicle with suspended registration. Prohibitions on operation of motor vehicle by motor carrier. Penalties.

(a) In any case where the Commissioner of Motor Vehicles is authorized or required by any section of this title to suspend the registration of a motor vehicle, the commissioner may, for the period that is specified for such suspension, suspend the privilege of the owner to transfer such suspended registration, to register any other motor vehicle or, in the case of a nonresident, to operate any motor vehicle on the highways of this state.

(b) No motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall operate any motor vehicle on the highways of this state, or knowingly permit such operation of any motor vehicle, the registration of which has been suspended or revoked by the commissioner, or by any federal agency acting pursuant to any provision of federal law.

(c) No motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall operate or cause to be operated any motor vehicle on the highways of this state if: (1) The Federal Motor Carrier Safety Administration has issued an order pursuant to 49 CFR Part 385 or 386, as amended from time to time, that prohibits such motor carrier from operating; or (2) such motor carrier is operating without operating authority or beyond the scope of such authority pursuant to 49 CFR Section 392.9a, as amended from time to time.

(d) Any motor carrier who violates the provisions of subsection (b) or (c) of this section shall, for a first offense, be fined not less than five hundred dollars or more than one thousand dollars or imprisoned not more than three months, or both, and, for any subsequent offense, be fined not less than one thousand dollars or more than two thousand dollars or imprisoned not more than one year, or both.

(P.A. 04-217, S. 21; P.A. 09-187, S. 23; P.A. 11-213, S. 11; P.A. 12-80, S. 161.)

History: P.A. 04-217 effective July 1, 2004; P.A. 09-187 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re motor carriers; P.A. 11-213 made a technical change in Subsec. (b), added new Subsec. (c) prohibiting motor carrier operation in violation of federal law and redesignated existing Subsec. (c) as Subsec. (d) and amended same to add reference to new Subsec. (c), effective July 1, 2011; P.A. 12-80 amended Subsec. (d) to replace maximum term of imprisonment for first offense of “ninety days” with “three months” and make technical changes.

(B)

OPERATORS' LICENSES



Section 14-36 - Motor vehicle operator's license.

(a) Motor vehicle operator's license required for operation of motor vehicle. Except as otherwise provided by this section and section 14-40a, no person shall operate a motor vehicle on any public highway of this state or private road on which a speed limit has been established in accordance with subsection (a) of section 14-218a until such person has obtained a motor vehicle operator's license.

(b) Adult instruction permit. Out-of-state license holders. Minimum age. (1) A person eighteen years of age or older who does not hold a motor vehicle operator's license may not operate a motor vehicle on the public highways of the state for the purpose of instruction until such person has applied for and obtained an adult instruction permit from the commissioner. Such person shall not be eligible for an adult instruction permit if such person has had a motor vehicle operator's license or privilege suspended or revoked. An adult instruction permit shall entitle the holder, while such holder has the permit in his or her immediate possession, to operate a motor vehicle on the public highways, provided such holder is under the instruction of, and accompanied by, a person who holds an instructor's license issued under the provisions of section 14-73 or a person twenty years of age or older who has been licensed to operate, for at least four years preceding the instruction, a motor vehicle of the same class as the motor vehicle being operated and who has not had his or her motor vehicle operator's license suspended by the commissioner during the four-year period preceding the instruction. The Commissioner of Motor Vehicles shall not issue a motor vehicle operator's license to any person holding an adult instruction permit who has held such permit for less than ninety days unless such person (A) is a member of the armed forces on active duty outside the state, or (B) has previously held a motor vehicle operator's license. (2) A person holding a valid out-of-state motor vehicle operator's license may operate a motor vehicle for a period of thirty days following such person's establishment of residence in Connecticut, if the motor vehicle is of the same class as that for which his or her out-of-state motor vehicle operator's license was issued. (3) No person may cause or permit the operation of a motor vehicle by a person under sixteen years of age.

(c) Youth instruction permit. (1) A person who is sixteen or seventeen years of age and who has not had a motor vehicle operator's license or right to operate a motor vehicle in this state suspended or revoked may apply to the Commissioner of Motor Vehicles for a youth instruction permit. The commissioner may issue a youth instruction permit to an applicant after the applicant has passed a vision screening and test as to knowledge of the laws concerning motor vehicles and the rules of the road, has paid the fee required by subsection (v) of section 14-49 and has filed a certificate, in such form as the commissioner prescribes, requesting or consenting to the issuance of the youth instruction permit and the motor vehicle operator's license, signed by (A) one or both parents or foster parents of the applicant, as the commissioner requires, (B) the legal guardian of the applicant, (C) the applicant's spouse, if the spouse is eighteen years of age or older, or (D) if the applicant has no qualified spouse and such applicant's parent or foster parent or legal guardian is deceased, incapable, domiciled without the state or otherwise unavailable or unable to sign or file the certificate, the applicant's stepparent, grandparent, or uncle or aunt by blood or marriage, provided such person is eighteen years of age or older. The commissioner may, for the more efficient administration of the commissioner's duties, appoint any drivers' school licensed in accordance with the provisions of section 14-69 or any secondary school providing instruction in motor vehicle operation and highway safety in accordance with section 14-36e to issue a youth instruction permit, subject to such standards and requirements as the commissioner may prescribe in regulations adopted in accordance with chapter 54. Each youth instruction permit shall expire two years from the date of issuance, on the date the holder of the permit is issued a motor vehicle operator's license or on the date the holder attains the age of eighteen years, whichever is earlier. (2) The youth instruction permit shall entitle the holder, while such holder has the permit in his or her immediate possession, to operate a motor vehicle on the public highways, provided such holder is under the instruction of, and accompanied by, a person who holds an instructor's license issued under the provisions of section 14-73 or a person twenty years of age or older who has been licensed to operate, for at least four years preceding the instruction, a motor vehicle of the same class as the motor vehicle being operated and who has not had his or her motor vehicle operator's license suspended by the commissioner during the four-year period preceding the instruction. (3) Unless the holder of the permit is under the instruction of and accompanied by a person who holds an instructor's license issued under the provisions of section 14-73, no passenger in addition to the person providing instruction shall be transported unless such passenger is a parent or legal guardian of the holder of the permit. (4) The holder of a youth instruction permit who (A) is an active member of a certified ambulance service, as defined in section 19a-175, (B) has commenced an emergency vehicle operator's course that conforms to the national standard curriculum developed by the United States Department of Transportation, and (C) has had state and national criminal history records checks conducted by the certified ambulance service or by the municipality in which such ambulance service is provided, shall be exempt from the provisions of subdivisions (2) and (3) of this subsection only when such holder is en route to or from the location of the ambulance for purposes of responding to an emergency call. (5) The commissioner may revoke any youth instruction permit used in violation of the limitations imposed by subdivision (2) or (3) of this subsection.

(d) Operator's license requirements for persons sixteen or seventeen years of age. (1) No motor vehicle operator's license shall be issued to any applicant who is sixteen or seventeen years of age unless the applicant has held a youth instruction permit and has satisfied the requirements specified in this subsection. The applicant shall (A) present to the Commissioner of Motor Vehicles a certificate of the successful completion (i) in a public secondary school, a state technical high school or a private secondary school of a full course of study in motor vehicle operation prepared as provided in section 14-36e, (ii) of training of similar nature provided by a licensed drivers' school approved by the commissioner, or (iii) of home training in accordance with subdivision (2) of this subsection, including, in each case, or by a combination of such types of training, successful completion of: Not less than forty clock hours of behind-the-wheel, on-the-road instruction for applicants to whom a youth instruction permit is issued on or after August 1, 2008; (B) present to the commissioner a certificate of the successful completion of a course of not less than eight hours relative to safe driving practices, including a minimum of four hours on the nature and the medical, biological and physiological effects of alcohol and drugs and their impact on the operator of a motor vehicle, the dangers associated with the operation of a motor vehicle after the consumption of alcohol or drugs by the operator, the problems of alcohol and drug abuse and the penalties for alcohol and drug-related motor vehicle violations; and (C) pass an examination which may include a comprehensive test as to knowledge of the laws concerning motor vehicles and the rules of the road in addition to the test required under subsection (c) of this section and shall include an on-the-road skills test as prescribed by the commissioner. At the time of application and examination for a motor vehicle operator's license, an applicant sixteen or seventeen years of age shall have held a youth instruction permit for not less than one hundred eighty days, except that an applicant who presents a certificate under subparagraph (A)(i) or subparagraph (A)(ii) of this subdivision shall have held a youth instruction permit for not less than one hundred twenty days and an applicant who is undergoing training and instruction by the driver training unit for persons with disabilities in accordance with the provisions of section 14-11b shall have held such permit for the period of time required by said unit. The Commissioner of Motor Vehicles shall approve the content of the safe driving instruction at drivers' schools, high schools and other secondary schools. Subject to such standards and requirements as the commissioner may impose, the commissioner may authorize any drivers' school, licensed in good standing in accordance with the provisions of section 14-69, or secondary school driver education program authorized pursuant to the provisions of section 14-36e, to administer the comprehensive test as to knowledge of the laws concerning motor vehicles and the rules of the road, required pursuant to subparagraph (C) of this subdivision, as part of the safe driving practices course required pursuant to subparagraph (B) of this subdivision, and to certify to the commissioner, under oath, the results of each such test administered. Such hours of instruction required by this subdivision shall be included as part of or in addition to any existing instruction programs. Any fee charged for the course required under subparagraph (B) of this subdivision shall not exceed one hundred fifty dollars. Any applicant sixteen or seventeen years of age who, while a resident of another state, completed the course required in subparagraph (A) of this subdivision, but did not complete the safe driving course required in subparagraph (B) of this subdivision, shall complete the safe driving course. The commissioner may waive any requirement in this subdivision, except for that in subparagraph (C) of this subdivision, in the case of an applicant sixteen or seventeen years of age who holds a valid motor vehicle operator's license issued by any other state, provided the commissioner is satisfied that the applicant has received training and instruction of a similar nature.

(2) The commissioner may accept as evidence of sufficient training under subparagraph (A) of subdivision (1) of this subsection home training as evidenced by a written statement signed by the spouse of a married minor applicant, or by a parent, grandparent, foster parent or legal guardian of an applicant which states that the applicant has obtained a youth instruction permit and has successfully completed a driving course taught by the person signing the statement, that the signer has had an operator's license for at least four years preceding the date of the statement, and that the signer has not had such license suspended by the commissioner for at least four years preceding the date of the statement or, if the applicant has no spouse, parent, grandparent, foster parent or guardian so qualified and available to give the instruction, a statement signed by the applicant's stepparent, brother, sister, uncle or aunt, by blood or marriage, provided the person signing the statement is qualified.

(3) If the commissioner requires a written test of any applicant under this section, the test shall be given in English or Spanish at the option of the applicant, provided the commissioner shall require that the applicant shall have sufficient understanding of English for the interpretation of traffic control signs.

(4) The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to implement the purposes of this subsection concerning the requirements for behind-the-wheel, on-the-road instruction, the content of safe driving instruction at drivers' schools, high schools and other secondary schools, and the administration and certification of required testing.

(e) Requirements for issuance of operator's license. (1) No motor vehicle operator's license shall be issued until (A) the applicant signs and files with the commissioner an application under oath, or made subject to penalties for false statement in accordance with section 53a-157b, and (B) the commissioner is satisfied that the applicant is sixteen years of age or older and is a suitable person to receive the license.

(2) Except any applicant described in section 14-36m, an applicant for a new motor vehicle operator's license shall, in the discretion of the commissioner, file, with the application, a copy of such applicant's birth certificate or other prima facie evidence of date of birth and evidence of identity.

(3) Before granting a license to any applicant who has not previously held a Connecticut motor vehicle operator's license, or who has not operated a motor vehicle during the preceding two years, the commissioner shall require the applicant to demonstrate personally to the commissioner, a deputy or a motor vehicle inspector or an agent of the commissioner, in such manner as the commissioner directs, that the applicant is a proper person to operate motor vehicles of the class for which such applicant has applied, has sufficient knowledge of the mechanism of the motor vehicles to ensure their safe operation by him or her and has satisfactory knowledge of the laws concerning motor vehicles and the rules of the road. The knowledge test of an applicant for a class D motor vehicle operator's license may be administered in such form as the commissioner deems appropriate, including audio, electronic or written testing. Such knowledge test shall be administered in English, Spanish or any language spoken at home by at least one per cent of the state's population, according to statistics prepared by the United States Census Bureau, based on the most recent decennial census. Each such knowledge test shall include a question concerning highway work zone safety and the responsibilities of an operator of a motor vehicle under section 14-212d. Each such knowledge test shall include not less than one question concerning distracted driving, the use of mobile telephones and electronic devices by motor vehicle operators or the responsibilities of motor vehicle operators under section 14-296aa. If any such applicant has held a license from a state, territory or possession of the United States where a similar examination is required, the commissioner may waive part or all of the examination. If any such applicant is (A) a veteran who applies not later than two years after the date of discharge from the military and who, prior to such discharge, held a military operator's license for motor vehicles of the same class as that for which such applicant has applied, or (B) a member of the armed forces or the National Guard who currently holds a military operator's license for motor vehicles of the same class as that for which such applicant has applied, the commissioner shall waive all of the examination, except in the case of commercial motor vehicle licenses, the commissioner shall only waive the driving skills test for such applicant who meets the conditions set forth in 49 CFR 383.77. For the purposes of this subsection, “veteran” means any person who was discharged or released under conditions other than dishonorable from active service in the armed forces and “armed forces” has the same meaning as provided in section 27-103. When the commissioner is satisfied as to the ability and competency of any applicant, the commissioner may issue to such applicant a license, either unlimited or containing such limitations as the commissioner deems advisable, and specifying the class of motor vehicles which the licensee is eligible to operate.

(4) If any applicant or operator license holder has any health problem which might affect such person's ability to operate a motor vehicle safely, the commissioner may require the applicant or license holder to demonstrate personally or otherwise establish that, notwithstanding such problem, such applicant or license holder is a proper person to operate a motor vehicle, and the commissioner may further require a certificate of such applicant's condition, signed by a medical authority designated by the commissioner, which certificate shall in all cases be treated as confidential by the commissioner. A license, containing such limitation as the commissioner deems advisable, may be issued or renewed in any case, but nothing in this section shall be construed to prevent the commissioner from refusing a license, either limited or unlimited, to any person or suspending a license of a person whom the commissioner determines to be incapable of safely operating a motor vehicle. Consistent with budgetary allotments, each motor vehicle operator's license issued to or renewed by a deaf or hearing impaired person shall, upon the request of such person, indicate such impairment. Such person shall submit a certificate stating such impairment, in such form as the commissioner may require and signed by a licensed health care practitioner.

(5) The issuance of a motor vehicle operator's license to any applicant who is the holder of a license issued by another state shall be subject to the provisions of sections 14-111c and 14-111k.

(f) Limited license. No person issued a limited license shall operate (1) a motor vehicle in violation of the limitations imposed by such license, or (2) any motor vehicle other than the motor vehicle for which such person's right to operate is limited.

(g) Ignition interlock device. The commissioner may place a restriction on the motor vehicle operator's license of any person or on any special operator's permit issued to any person in accordance with the provisions of section 14-37a that restricts the holder of such license or permit to the operation of a motor vehicle that is equipped with an approved ignition interlock device, as defined in section 14-227j, for such time as the commissioner shall prescribe, if such person has: (1) Been convicted for a first or second time of a violation of subdivision (2) of subsection (a) of section 14-227a, and has served not less than forty-five days of the prescribed period of suspension for such conviction, in accordance with the provisions of subsections (g) and (i) of section 14-227a; (2) been ordered by the Superior Court not to operate any motor vehicle unless it is equipped with an approved ignition interlock device, in accordance with the provisions of section 14-227j; (3) been granted a reversal or reduction of such person's license suspension or revocation, in accordance with the provisions of subsection (i) of section 14-111; (4) been issued a motor vehicle operator's license upon the surrender of an operator's license issued by another state and such previously held license contains a restriction to the operation of a motor vehicle equipped with an ignition interlock device; (5) been convicted of a violation of section 53a-56b or 53a-60d; (6) been permitted by the commissioner to be issued or to retain an operator's license subject to reporting requirements concerning such person's physical condition, in accordance with the provisions of subsection (e) of this section and sections 14-45a to 14-46g, inclusive; (7) had such person's operator's license suspended under subsection (i) of section 14-227b and has served not less than forty-five days of the prescribed period of such suspension; (8) been convicted for a first or second time of a violation of subsection (a) of section 14-227m and has served not less than forty-five days of the prescribed period of suspension for such conviction, in accordance with the provisions of subsection (c) of section 14-227m and subsection (i) of section 14-227a; or (9) been convicted of a violation of subdivision (1) or (2) of subsection (a) of section 14-227n and has served not less than forty-five days of the prescribed period of suspension for such conviction, in accordance with the provisions of subsection (c) of section 14-227n and subsection (i) of section 14-227a.

(h) Driving history record check. Before issuing a motor vehicle operator's license in accordance with this section or section 14-44c, the commissioner shall request information from the National Driver Registry and the Commercial Driver License Information System, in accordance with the provisions of 49 CFR section 383.73. Each driving history record shall contain a notation of the date on which such inquiry was made.

(i) Penalties. (1) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined not less than seventy-five dollars or more than ninety dollars and, for any subsequent offense, shall be fined not less than two hundred fifty dollars or more than three hundred fifty dollars or be imprisoned not more than thirty days, or both.

(2) In addition to the penalty prescribed under subdivision (1) of this subsection, any person who violates any provision of this section who (A) has, prior to the commission of the present violation, committed a violation of this section or subsection (a) of section 14-215, shall be fined not more than five hundred dollars or sentenced to perform not more than one hundred hours of community service, or (B) has, prior to the commission of the present violation, committed two or more violations of this section or subsection (a) of section 14-215, or any combination thereof, shall be sentenced to a term of imprisonment of one year, ninety days of which may not be suspended or reduced in any manner.

(j) Regulations. The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(1949 Rev., S. 2377; 1949, S. 1295d; 1953, S. 1296d; 1957, P.A. 117; 411; 437, S. 2; 599, S. 3; September, 1957, P.A. 23, S. 1; 1959, P.A. 309, S. 1; 1961, P.A. 481, S. 1; 1963, P.A. 150; 550, S. 2; February, 1965, P.A. 361, S. 3; 1967, P.A. 458, S. 3; 614, S. 1; 807, S. 3; 832, S. 4; 1969, P.A. 55, S. 1; 445, S. 1; 807, S. 1, 2; 1972, P.A. 127, S. 13; P.A. 73-507; 73-605, S. 1; P.A. 74-33; 74-36, S. 1; P.A. 76-263, S. 3, 9; P.A. 77-256, S. 1, 4; P.A. 79-7; P.A. 81-172, S. 17; P.A. 82-223, S. 9; P.A. 83-452; 83-491; 83-577, S. 15; P.A. 84-429, S. 15; 84-546, S. 40, 173; P.A. 86-90, S. 1; P.A. 89-242, S. 1, 7; P.A. 90-265, S. 1, 8; P.A. 91-13, S. 1, 3; P.A. 93-341, S. 9; P.A. 95-181, S. 2; P.A. 96-244, S. 35, 63; 96-248, S. 1, 4; P.A. 97-1, S. 1, 4; 97-236, S. 24, 27; June 18 Sp. Sess. P.A. 97-8, S. 73, 88; P.A. 02-70, S. 52, 66; P.A. 03-171, S. 1; 03-265, S. 20; P.A. 04-217, S. 2; 04-257, S. 22; P.A. 05-54, S. 1; 05-215, S. 3; 05-218, S. 20; P.A. 06-130, S. 2; 06-196, S. 281; P.A. 07-167, S. 20, 22; P.A. 08-32, S. 2, 3; 08-150, S. 57; P.A. 09-187, S. 2, 51; P.A. 11-48, S. 53; 11-51, S. 218; 11-213, S. 12, 13, 58; P.A. 12-81, S. 37; 12-116, S. 87; P.A. 13-89, S. 2; 13-92, S. 3; 13-271, S. 50, 56; 13-277, S. 22; P.A. 14-122, S. 20; 14-130, S. 4; 14-131, S. 2, 3; 14-228, S. 1; P.A. 16-126, S. 7.)

History: 1959 act added to Subsec. (a) provision for waiver of certificate requirement for persons eighteen to twenty-one in hardship cases; 1961 act added provisions re home training certificates to Subsec. (a); 1963 acts added provisions for 60-day operation under out-of-state license and for request by spouse of minor applicant for issuance of license to such applicant and for signing of home training certificate by such spouse to Subsec. (a); 1965 act added references to schools in driver training course provisions in Subsec. (a); 1967 acts clarified provisions by referring to licenses for operation of different classes of vehicles, deleted references to certificates of behind-the-wheel training from secondary or vocational schools, added provision re filing birth certificate copy with application for license and added Subsec. (e) re definition of motor vehicle; 1969 acts required instructor accompanying learning driver to be at least twenty-one and to have held license for at least 2 years, allowed certificate of request, consent or instruction to be signed by stepparent, uncle or aunt under certain conditions, added provision re written examination in English or Spanish and allowed waiver of part or all of licensure examination for persons holding license from territory or possession of U.S.; 1972 act amended provisions to reflect change in age of majority from 21 to 18; P.A. 73-507 specified that behind-the-wheel instruction by drivers' training school be “given on the roads and highways of this state”; P.A. 73-605 allowed brother or sister to sign instruction certificate and added requirement that brother, sister, stepparent, uncle or aunt sign certificate when spouse, parent or guardian is not available to give instruction; P.A. 74-33 added special provision for waiver of examination when applicant recently serving in armed forces and holding military license for class of vehicles he is applying for license to drive; P.A. 74-36 allowed foster parents to sign certificates of request, consent or instruction; P.A. 76-263 made provisions of Subsec. (b) generally applicable to applicants who have not held Connecticut license during the preceding 4, rather than 2, years; P.A. 77-256 repealed change in applicability provision of Subsec. (b) enacted in 1976 act; P.A. 79-7 substituted “on the road” instruction for instruction “given on the roads and highways of this state” and allowed grandparents to sign instruction certificate; P.A. 81-172 required an operator's license for driving on a private road with established speed limit; P.A. 82-223 amended Subsec. (d) by specifying that the commission of a first offense constituted an infraction and establishing a minimum fine therefor of $25; P.A. 83-452 amended Subsec. (a), eliminating the 30-day limitation on the right of a student driver to operate a motor vehicle while under instruction; P.A. 83-491 amended Subsec. (b), providing that a license issued to or renewed by a deaf or hearing impaired person on or after October 1, 1983, shall indicate such impairment upon that person's request; P.A. 83-577 amended Subsec. (d) by increasing the minimum fine for a first offense from $25 to $35; P.A. 84-429 relettered Subsecs., rephrased provisions, transferred provision re license recall in Subsec. (d) to Sec. 14-38(a), a provision re classifications in Subsec. (f) to Sec. 14-36a(c) and made other technical changes; P.A. 84-546 made technical change, overridden in part by P.A. 84-429; P.A. 86-90 amended Subsec. (d)(2) to require signer of home training certificate to hold operator's license for a minimum of 4 years, to eliminate reference to age of such signer and to provide that such certificate be on file for 30 days before applicant may take examination; P.A. 89-242 amended Subsec. (d)(2) to require applicants between 16 and 18 years old to present proof of successful completion of a course relative to safe driving and alcohol and drug education and to authorize the motor vehicle commissioner to adopt regulations concerning the content of safe driving instruction at drivers' schools; P.A. 90-265 amended Subsec. (e) to replace reference to applicant who “suffers from any physical defect or from any disease” with reference to applicant or operator license holder who has any health problem, and to authorize commissioner to suspend license of person determined to be incapable of safely operating a motor vehicle; P.A. 91-13 amended Subsec. (e) to require each part of license examination to be conducted on same day at same location; P.A. 93-341 amended Subsec. (b)(2) to reduce from 60 to 30 the number of days during which a person holding a valid out-of-state motor vehicle operator's license could operate a motor vehicle following establishment of residence in Connecticut, if the motor vehicle was of the same class as that for which his out-of-state motor vehicle operator's license was issued; P.A. 95-181 amended Subsec. (g) by increasing the minimum fine for a first offense from $35 to $75 and the maximum fine from $50 to $90, adding a minimum fine of $250 for any subsequent offense and increasing the maximum fine from $100 to $350 for any such offense; P.A. 96-244 amended Subsec. (d) to transfer authority for the content of safe driving instruction at high schools and other secondary schools from the Commissioner of Education to the Commissioner of Motor Vehicles, effective July 1, 1996; P.A. 96-248 amended Subsec. (b) to eliminate provisions authorizing person 16 years of age or older to operate a motor vehicle without license and requiring instructor to have full control of motor vehicle and to authorize issuance of a learner's permit on or after January 1, 1997, to persons 16 or 17 years of age, amended Subsec. (c) to require applicant for a new motor vehicle operator's license to file evidence of identity with application, amended Subsec. (d) to increase number of hours of behind-the-wheel, on-the-road instruction from six to eight, to substitute “on-the-road skills test” for “examination”, to increase length of time within which home training certificate shall be on file with commissioner from 30 to 90 days and to insert references to “obtained a learner's permit” where applicable and amended Subsec. (e) to eliminate requirement that each part of operator's license examination be conducted on same day at same location, effective January 1, 1997; P.A. 97-1 restated the provisions of Subsecs. (b) to (e), inclusive, amended Subsec. (b) to restore language allowing persons 18 years of age or older to operate motor vehicles without an operator's license if they meet two requirements, transferred provisions re learner's permit from Subsec. (b) to (c), amended Subsec. (d) for consistency with provisions requiring a learner's permit and to eliminate home training certificates, amended Subsec. (g) to eliminate reference to Subsec. “(a), (b), (c), (d) or (f)” and added new Subsec. (i), authorizing commissioner to adopt regulations to implement the provisions of this section, effective January 30, 1997; P.A. 97-236 amended Subsec. (c)(2) to restate provision re operation on a multiple-lane limited access highway and added exception thereto for permit holders under the instruction of a person who holds an instructor's license, effective June 24, 1997; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (c)(2) to add exemption and qualifications for ambulance service members, effective July 1, 1997; P.A. 02-70 amended Subsec. (d)(1) to increase the fee that may be charged for course on safe driving practices from $25 to $40, effective July 1, 2002, and added Subsec. (e)(5) providing that issuance of a motor vehicle operator's license to an applicant who holds a license from another state shall be subject to provisions of Secs. 14-111c and 14-111k, effective January 1, 2003; P.A. 03-171 amended Subsec. (c) by deleting restrictions on holder of learner's permit to operate motor vehicle on multiple-lane limited access highways, amended Subsec. (d) to increase from five to eight the number of hours of safe driving instruction a 16 or 17-year-old applicant must complete before being issued motor vehicle operator's license, to increase from two to four the number of hours of instruction re the effects of alcohol and drugs on the operation of a motor vehicle that must be included as part of the eight hours of safe driving instruction, to change $40 fee for safe driving instruction to fee prescribed by commissioner by regulation, and to permit 16 or 17-year-old applicant who, while resident of another state, completed all but alcohol and drug portion of safe driving instruction to complete that portion at a fee prescribed by the commissioner by regulation, deleted former Subsec. (h) re definition and redesignated existing Subsec. (i) as Subsec. (h), making technical changes therein, and made technical changes in Subsecs. (a), (b), (c), (e) and (f), effective October 1, 2003, but not applicable to persons 16 or 17 years of age who applied for a learner's permit on or before that date; P.A. 03-265 amended Subsec. (d)(1) by making identical changes to those made by P.A. 03-171 and adding requirement that signer of statement evidencing home training not have had license suspended by commissioner for at least 4 years preceding date of statement, effective July 9, 2003; P.A. 04-217 added new Subsec. (g) requiring information request from National Driver Registry and Commercial Driver License Information System prior to issuance of motor vehicle operator's license, and redesignated existing Subsecs. (g) and (h) as new Subsecs. (h) and (i), effective January 1, 2005; P.A. 04-257 made technical changes in Subsec. (g), effective June 14, 2004; P.A. 05-54 amended Subsec. (d)(1) by adding Subpara. (A)(iii) re home training in accordance with Subdiv. (2) “or by a combination of such types of training”, changing “eight” to “twenty” re clock hours of instruction and making technical changes; P.A. 05-215 amended Subsec. (h) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re additional penalties for persons who have one or more prior violations of this section or Sec. 14-215(a); P.A. 05-218 amended Subsec. (e)(1)(A) to delete provisions re renewals need not be under oath and re application to state such information as commissioner requires and add provision re application made subject to penalties for false statement in accordance with Sec. 53a-157b; P.A. 06-130 amended Subsec. (d)(1)(C) to limit the 120-day learner's permit period to only those applicants who produce a certificate from a secondary or vocational school program or from a licensed drivers' school approved by the commissioner, effective June 2, 2006; P.A. 06-196 made a technical change in Subsec. (d)(2), effective June 7, 2006; P.A. 07-167 amended Subsec. (c) by adding new Subdivs. (3) and (4) re limitations on transportation of passengers by learner's permit holder, redesignating existing provisions of Subdiv. (2) re exemption as Subdiv. (5), redesignating existing Subdiv. (3) as Subdiv. (6) and making conforming changes, and amended Subsec. (h)(2)(B) by changing penalty from term of imprisonment of 90 days which may not be suspended or reduced to term of imprisonment of one year, 90 days of which may not be suspended or reduced; P.A. 08-32 amended Subsec. (c) to eliminate separate three and six-month passenger restrictions by revising provisions in Subdiv. (3) and deleting former Subdiv. (4), to renumber existing Subdivs. (5) and (6) as new Subdivs. (4) and (5) and to make conforming changes, and amended Subsec. (d) in Subdiv. (1) to increase clock hours of behind-the-wheel, on-the-road instruction for persons issued a learner's permit on or after August 1, 2008, from not less than 20 to not less than 40, to make test re motor vehicle laws and road rules permissive and to clarify that such test is in addition to test required under Subsec. (c) and, in Subdiv. (4), to authorize adoption of regulations to implement requirements for behind-the-wheel, on-the-road instruction, effective August 1, 2008; P.A. 08-150 added new Subsec. (g) re ignition interlock device (Revisor's note: In 2009, existing Subsecs. (g), (h) and (i) were redesignated editorially by the Revisors as Subsecs. (h), (i) and (j), respectively, to conform section with the addition of new Subsec. (g) by P.A. 08-150; P.A. 09-187 amended Subsec. (c)(1)(D) to include grandparent, effective July 8, 2009 and amended Subsec. (d)(1) to make a technical change, make second test of laws concerning motor vehicles and rules of the road mandatory, add provision re authorization for driver's school or secondary school driver education program to administer second test and replace former provisions re fee amount prescribed by regulation with provision establishing maximum course fees, and amended Subsec. (d)(4) to make a technical change and insert “and the administration and certification of required testing”, effective October 1, 2009; P.A. 11-48 amended Subsec. (g)(1) to make provisions applicable to person convicted for a “first” time violation of Sec. 14-227a(a)(2) and reduce minimum suspension period that must be served from “one year” to “forty-five days”, effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 11-213 amended Subsec. (d)(1)(C) to make inclusion of comprehensive test permissive, rather than mandatory, and amended Subsec. (e) to authorize administration of class D knowledge test in various forms and require administration in other languages, effective July 13, 2011, and amended Subsec. (g)(3) to replace reference to Sec. 14-111(k) with reference to Sec. 14-111(i), effective October 1, 2011; P.A. 12-81 amended Subsec. (b)(1) to rephrase provisions, add provision requiring person to apply for and obtain an adult instruction permit to operate motor vehicle on public highways for purpose of instruction, make person ineligible for permit if such person has had a motor vehicle operator's license suspended or revoked, replacing prior disqualifier of having a “Connecticut” motor vehicle operator's license suspended or revoked, and provide that adult instruction permit entitles holder, while holder has permit in his or her possession, to operate motor vehicle on public highways provided holder is being instructed and accompanied by person meeting specified conditions, amended Subsec. (c) to replace “learner's permit” with “youth instruction permit”, provide such permit expires on the earliest of the permit holder being issued an operator's license, the permit holder attaining age 18 or “two years from the date of issuance” and delete an obsolete date and amended Subsec. (d) to replace “learner's permit” with “youth instruction permit” and delete provision re minimum hours of instruction for applicants to whom learner's permit is issued before August 1, 2008, effective January 1, 2013; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (d)(1)(A)(i), effective July 1, 2012; P.A. 13-89 amended Subsec. (e)(2) to exclude applicants described in Sec. 14-36m, effective January 1, 2015; P.A. 13-92 amended Subsec. (e)(3) to add provision requiring each knowledge test to include a question concerning highway work zone safety; P.A. 13-271 amended Subsec. (b)(1) to make ineligible for adult instruction permit any person who has had motor vehicle operator's privilege suspended or revoked and to prohibit issuance of motor vehicle operator's license to person holding adult instruction permit who has held permit for less than 90 days unless person is member of armed forces on active duty outside the state or previously held Connecticut motor vehicle operator's license, effective July 11, 2013, and amended Subsec. (d)(1) to delete provision establishing maximum fee of $125 for safe driving practices course or $150 for such course if comprehensive knowledge test is also administered and to establish maximum fee of $150 for any safe driving practices course, effective October 1, 2013; P.A. 13-277 amended Subsec. (e)(3) to add provision requiring inclusion of not less than one question on knowledge test re distracted driving or use of mobile telephones and electronic devices; P.A. 14-122 amended Subsec. (d)(1) to replace “handicapped driver training unit” with “driver training unit for persons with disabilities”; P.A. 14-130 amended Subsec. (b)(1)(B) by deleting reference to Connecticut re person having previously held an operator's license, effective June 6, 2014; P.A. 14-131 amended Subsec. (e)(3) to delete provision re waiver of examination for person honorably separated from armed forces, to add provision re waiver of examination or driving skills test for certain veterans and members of the armed forces or National Guard and to add definitions of “veteran” and “armed forces”; P.A. 14-228 amended Subsec. (g) to add Subdiv. (7) re person whose operator's license was suspended under Sec. 14-227b(i) and has served not less than 45 days of suspension and to make technical changes, effective July 1, 2015; (Revisor's note: In 2015, the provisions added by P.A. 13-92, S. 3, and P.A. 13-277, S. 22, were incorporated editorially by the Revisors in the version of Subsec. (e), as amended by P.A. 13-89, S. 2, that became effective on January 1, 2015); P.A. 16-126 amended Subsec. (g) by adding Subdiv. (8) re violation of Sec. 14-227m(a) and by adding Subdiv. (9) re violation of Sec. 14-227n(a)(1) or (2).

See Sec. 14-38a re printing of instruction manual in Spanish.

See Sec. 14-40c re hearing upon denial or suspension of operator's license.

See Sec. 14-50(f) re penalty for payment of fee with check returned as uncollectible.

See Sec. 14-111(h) re licensing and registration penalty imposed on out-of-state operator violating provisions of this section.

Provisions in automobile insurance policies as to the age of the driver construed. 88 C. 308; 108 C. 598. That a licensed operator is under age does not ipso facto void his license. 107 C. 213. The exception as to one under instruction construed. Id., 476. Permission to operate without license is confined to persons actually receiving instruction in order to qualify for license. 110 C. 366. Former statute cited. 114 C. 269. Age or experience of operator is not material on issue of his negligence. Id., 341. Lack of operator's license cannot be deemed to be proximate cause of injury. Id., 342. Mere proof that operator was unlicensed and inexperienced is insufficient to fix liability upon owner. 116 C. 521. Fact that license has been suspended is not proof operator lacks skill, technique or capability to operate an automobile. 146 C. 631. Cited. 154 C. 644. There is no distinction between standards of competence and care between adults and minors for purposes of licensing. 165 C. 251. Cited. 174 C. 275; 175 C. 112; 225 C. 499.

Cited. 27 CA 495; judgment reversed, see 225 C. 499; 33 CA 727; 41 CA 866.

Cited. 16 CS 178. Proof only that an operator was unlicensed and inexperienced would not support a finding of contributory negligence. 18 CS 40. Cited. 23 CS 28.

Cited. 4 Conn. Cir. Ct. 389; 5 Conn. Cir. Ct. 221.

Subsec. (a):

Prohibition on operating a motor vehicle until person has obtained license is applicable even if operator has previously been licensed but failed to obtain new license after period of suspension. 138 CA 379.

Cited. 26 CS 184; 30 CS 233.

Cited. 4 Conn. Cir. Ct. 441; 6 Conn. Cir. Ct. 521.

Subsec. (i):

Subdiv. (2): Under 2007 revision, defendant's prior convictions that occurred more than 3 years before present offense could properly be taken into account. 138 CA 379.



Section 14-36a - Classification of operators’ licenses. Designations; endorsements. Penalty.

(a) A commercial driver’s license issued in accordance with section 14-44c shall be designated as class A, B or C, in accordance with the provisions of subsection (b) of section 14-44d. All other operators’ licenses shall be designated as class D. A license of any class that also authorizes the operation of a motorcycle shall contain the designation “M”, except that no such designation shall be required for the operation of an autocycle.

(b) A commercial driver’s license may contain any of the following endorsements:

“P”- authorizes the operation of commercial motor vehicles designed to carry passengers;

“S”- in combination with “P”, authorizes the operation of a school bus or any vehicle described in subsection (c) of this section;

“H”- authorizes the operation of vehicles transporting hazardous materials;

“N”- authorizes the operation of tank vehicles;

“X”- authorizes both hazardous materials and tank vehicles; and

“T”- authorizes the operation of vehicles with up to three trailing, nonpower units.

The commissioner may establish one or more restrictions on commercial driver’s licenses of any class, in regulations adopted in accordance with the provisions of chapter 54. Subject to the provisions of subsection (b) of section 14-44d, a commercial driver’s license of any class authorizes the holder of such license to operate any motor vehicle that may be operated by the holder of a class D operator’s license.

(c) A commercial driver’s license or a class D license that contains any of the following public passenger endorsements, as defined in section 14-1, evidences that the holder meets the requirements of section 14-44:

“V”- authorizes the transportation of passengers in a student transportation vehicle, as defined in section 14-212, or any vehicle that requires an “A” or “F” endorsement;

“A”- authorizes the transportation of passengers in an activity vehicle, as defined in section 14-1, or any vehicle that requires an “F” endorsement; and

“F”- authorizes the transportation of passengers in a taxicab, motor vehicle in livery service, service bus or motor bus.

The commissioner may establish one or more endorsements or restrictions on class D licenses, in accordance with regulations adopted in accordance with the provisions of chapter 54.

(d) A license of any class that contains the designation “Q” indicates eligibility to operate fire apparatus. A “Q” endorsement shall signify that the holder has been trained to operate fire apparatus in accordance with standards established by the Commission on Fire Prevention and Control. No such endorsement shall be issued to any person until he or she demonstrates personally to the commissioner, or the commissioner’s designee, including the Connecticut Fire Academy, any regional fire school or the chief local fire official of any municipality as defined in section 7-323j, by means of testing in a representative vehicle that such person possesses the skills necessary for operation of fire apparatus.

(e) No person shall operate a motor vehicle in violation of the classification of the license issued to such person.

(f) No employer shall knowingly require or permit an employee who is acting within the scope of such employee’s employment to operate a motor vehicle in violation of the classification of such employee’s license.

(g) (1) Any person who violates any provision of subsection (e) of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars and, for a subsequent offense, be guilty of a class D misdemeanor.

(2) Any employer who violates subsection (f) of this section shall be subject to a civil penalty of not more than one thousand dollars for a first violation and not more than two thousand five hundred dollars for a second or subsequent violation.

(h) The revocation, suspension or withdrawal of, or refusal to issue or renew an “S” endorsement, or any endorsement described in subsection (c) of this section, shall prohibit the licensee from operating any public service passenger vehicle for which a public passenger endorsement is required under this section. During the period of such revocation, suspension or withdrawal of, or after a refusal to issue or renew an “S” endorsement, or any endorsement described in subsection (c) of this section, the commissioner shall not issue any other public passenger endorsement to such licensee.

(1967, P.A. 458, S. 1, 2; 1969, P.A. 183, S. 3; 445, S. 2; P.A. 84-429, S. 16; P.A. 89-171, S. 1, 5; P.A. 91-407, S. 17, 42; P.A. 93-341, S. 10, 38; P.A. 94-189, S. 4, 34; P.A. 95-260, S. 9, 24; P.A. 03-171, S. 2; P.A. 04-217, S. 3; P.A. 05-218, S. 5, 37; 05-288, S. 55; P.A. 06-130, S. 25; P.A. 07-167, S. 37; P.A. 08-150, S. 20; P.A. 10-3, S. 57; 10-110, S. 34; P.A. 11-213, S. 14, 60; P.A. 12-80, S. 58; 12-81, S. 25; P.A. 13-271, S. 11; P.A. 15-46, S. 2; June Sp. Sess. P.A. 15-5, S. 198.)

History: 1969 acts revised definition of tractor semitrailer combination in Subsec. (a) to change gross weight of truck from maximum of 10,000 to maximum of 18,000 pounds and revised weight reference in Subsec. (b)(3) accordingly; P.A. 84-429 added Subsecs. (c) and (d) from Sec. 14-36 and made other technical changes; P.A. 89-171 amended Subsec. (a) to include a definition of “commercial motor vehicle” and Subsec. (b) to include “commercial motor vehicle” as a type of vehicle which a class 1 license holder is eligible to operate, to authorize commissioner to adopt regulations establishing additional classifications as necessary, and to prohibit the issuance of a class 1 license to any person under eighteen; P.A. 91-407 amended Subsec. (b)(3) by adding “for business or commercial use” after “truck”; P.A. 93-341 amended the section by deleting Subsec. (a) in its entirety, relettering Subsec. (b) and modifying the various motor vehicle classifications and inserting a new Subsec. (b) concerning Class 1 or Class 2 operator’s licenses which have “P” or “PS” endorsements, effective July 1, 1994; P.A. 94-189 amended Subsec. (b) by replacing the “PS” endorsement with the “S” endorsement, effective July 1, 1994; P.A. 95-260 amended Subsec. (a)(2) to include a combination of motor vehicle and trailer used exclusively for camping or another recreational purpose regardless of gross weight of the trailer as a type of vehicle which a class 2 license holder is eligible to operate and to increase gross weight of trailing unit or trailer from a minimum of 6,000 to 10,000 pounds in the exception to “any motor vehicle” under a class 2 license, effective July 1, 1995; P.A. 03-171 amended Subsec. (b) to establish that the endorsement “M” on class 1 or 2 operator’s license evidences holder’s qualification to operate a motorcycle; P.A. 04-217 replaced former provisions of Subsec. (a) with new provisions requiring commercial driver’s licenses to be classified as class A, B or C, all other operator’s licenses to be designated as class D and any class license with motorcycle endorsement to be designated “M”, amended Subsec. (b) to replace provisions re Class 1 and 2 licenses with provisions re various types of endorsements and to provide that “S” endorsement qualifies holder to operate school bus or any vehicle described in Subsec. (c), added new Subsec. (c) providing that commercial driver’s license or class D license containing specified endorsements evidences that holder meets requirements of Sec. 14-44 and permitting commissioner to establish restrictions on class D licenses and redesignated existing Subsecs. (c) and (d) as new Subsecs. (d) and (e), effective January 1, 2005; P.A. 05-218 amended Subsec. (c) by adding “endorsements or” re class D licenses, effective July 1, 2005, and by adding camp vehicle to endorsement “A”; P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 06-130 amended Subsec. (c) to remove reference to camp vehicles under “A” endorsement, added new Subsec. (d) re camp vehicles, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f) and inserted reference to violation of Subsec. (e) in Subsec. (f), effective June 2, 2006; P.A. 07-167 deleted former Subsec. (d) re endorsement for operation of camp vehicle and redesignated existing Subsecs. (e) and (f) as Subsecs. (d) and (e), effective July 1, 2007; P.A. 08-150 amended Subsec. (b) to add provision re commercial driver’s license of any class authorizes holder to operate any motor vehicle that may be operated by holder of a class D operator’s license; P.A. 10-3 amended Subsec. (e) to replace fine for first offense of not less than $35 or more than $50 with fine of $50, effective April 14, 2010; P.A. 10-110 amended Subsec. (c) to delete provisions re license containing “A” endorsement authorizing transportation of passengers in an activity vehicle or any vehicle that requires an “F” endorsement, effective July 1, 2011; P.A. 11-213 changed effective date of P.A. 10-110, S. 34, from July 1, 2011, to July 1, 2012, amended Subsec. (a) by adding provision re “Q” designation for operation of fire apparatus, made a technical change in Subsec. (d), added new Subsec. (e) re vehicle operation by employee in violation of license classification, redesignated existing Subsec. (e) as Subsec. (f) and amended same to add penalty for employer’s violation of Subsec. (e) and make a conforming change, and added Subsec. (g) re prohibition on operation of public service passenger vehicle without endorsement, effective July 1, 2011; P.A. 12-80 amended Subsec. (f) to designate provisions re violation of Subsec. (d) as Subdiv. (1) and amend same to replace penalty for subsequent offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and designate provisions re violation of Subsec. (e) as Subdiv. (2); P.A. 12-81 amended Subsec. (c) to make a technical change, add reference to vehicle that requires “A” endorsement in provision re “V” endorsement and restore provision re license containing “A” endorsement authorizing transportation of passengers in activity vehicle or vehicle that requires an “F” endorsement, effective July 1, 2012; P.A. 13-271 amended Subsec. (a) to delete provision re “Q” designation for fire apparatus, added new Subsec. (d) re “Q” endorsement for fire apparatus, redesignated existing Subsecs. (d) to (g) as Subsecs. (e) to (h) and made conforming changes, effective July 1, 2013; P.A. 15-46 amended Subsec. (a) to provide that no “M” designation is required for the operation of an autocycle, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to reposition description of “S” endorsement and revise same by adding language re in combination with “P” endorsement, and made technical changes, effective June 30, 2015.



Section 14-36b - Renewal.

(a) A motor vehicle operator's license shall be renewed only for the same class or classes for which it was originally issued.

(b) A person may obtain a license for an additional class or classes if he demonstrates, pursuant to subsection (e) of section 14-36, that he is qualified to operate motor vehicles of such class or classes.

(1967, P.A. 458, S. 5, 6; 1969, P.A. 183, S. 2; 1971, P.A. 531; P.A. 84-429, S. 17.)

History: 1969 act changed dates of applicability from July 1, 1969, to January 1, 1970; 1971 act changed applicability provision to apply with respect to licenses in effect on December 31, 1969, and added Subsec. (c); P.A. 84-429 deleted obsolete provisions, relettered Subsecs., rephrased provisions and made other technical changes.



Section 14-36c - Specification of class of license.

Section 14-36c is repealed, effective July 1, 2002.

(1969, P.A. 183, S. 1; P.A. 02-70, S. 87; S.A. 02-12, S. 1.)



Section 14-36d - Acquisition and installation of equipment. Renewal without personal appearance. Method for issuance or renewal of license or card. Temporary license, permit or card. Regulations.

(a) The commissioner may acquire, by lease or purchase, and install at offices of the Department of Motor Vehicles and at such other locations where operator’s licenses are issued or renewed, such equipment as may be necessary to carry out the provisions of this chapter.

(b) The commissioner may provide for the renewal of any motor vehicle operator’s license, commercial driver’s license or identity card without personal appearance of the license or card holder, in circumstances where the holder is a member of the armed forces, is temporarily residing outside of this state for business or educational purposes, or in other circumstances where, in the judgment of the commissioner, such personal appearance would be impractical or pose a significant hardship. The commissioner shall decline to issue any such renewal without personal appearance if the commissioner is not satisfied as to the reasons why the applicant cannot personally appear, if the commissioner does not have the applicant’s color photograph or digital image on file, if satisfactory evidence of the identity of the applicant has not been presented, or if the commissioner has reason to believe that the applicant is no longer a legal resident of this state.

(c) The commissioner may issue or renew any license, any instruction permit or an identity card issued or renewed pursuant to this title or section 1-1h by any method that the commissioner deems to be secure and efficient. If the commissioner determines that an applicant has met all conditions for such issuance or renewal, the commissioner may require that such license, instruction permit or identity card be produced at a centralized location and mailed to the applicant. The commissioner may issue a temporary license, instruction permit or identity card for use by the applicant for the period prior to the applicant’s receipt of the permanent license, instruction permit or identity card. Such temporary license, instruction permit or identity card shall have an expiration date not later than thirty days after the date of issuance and shall remain valid until the earlier of such expiration date or the date the applicant receives such license, instruction permit or identity card.

(d) The commissioner may adopt regulations to provide for the renewal of the motor vehicle operator’s license, commercial driver’s license or identity card of any person not identified in subsection (b) of this section by mail or by electronic communication with the Department of Motor Vehicles.

(P.A. 76-263, S. 1, 9; P.A. 77-256, S. 2, 4; P.A. 84-197, S. 3; 84-429, S. 18; P.A. 85-613, S. 148, 154; P.A. 93-341, S. 33, 38; P.A. 03-171, S. 3; P.A. 07-167, S. 19; June Sp. Sess. P.A. 15-5, S. 199.)

History: P.A. 77-256 amended Subsec. (a) to add proviso re renewal of licenses expiring in July, 1977; P.A. 84-197 inserted new language in Subsec. (b), requiring the commissioner to issue a distinctive license to persons less than 20 years of age and relettered the remaining Subsec.; P.A. 84-429 deleted obsolete provisions, rephrased provisions and made other technical changes; P.A. 85-613 amended Subsec. (b) to apply with respect to persons under 21 as of September 1, 1985, where previously applicable to persons under twenty as of January 1, 1985; P.A. 93-341 amended Subsec. (a) to allow for renewal sites other than motor vehicle department offices, amended Subsec. (b) to replace specification that the license be “distinctive” with requirement that the license indicate the date of the person’s twenty-first birthday and made technical changes throughout section, effective July 1, 1993; P.A. 03-171 amended Subsecs. (a) and (b) to delete references to motorcycle operator’s license; P.A. 07-167 amended Subsec. (a) by deleting provisions re license picture, form and content, inserting “issued or” and replacing “this section” with “this chapter”, deleted former Subsec. (b) re license issued to person less than 21 years of age, redesignated existing Subsec. (c) as Subsec. (b) and replaced former provisions thereof with provisions re renewal without personal appearance and added new Subsec. (c) re regulations for renewal by mail or electronic communication; June Sp. Sess. P.A. 15-5 added new Subsec. (c) re method of issuance or renewal and temporary licenses, permits and cards, designated existing Subsec. (c) as Subsec. (d) and made a technical change, effective June 30, 2015.



Section 14-36e - (Formerly Sec. 10-24). Course in motor vehicle operation and highway safety.

(a) The Department of Motor Vehicles shall prepare for use in all high and other secondary schools a course of study of motor vehicle operation and highway safety.

(b) Each local and regional board of education may provide a course of instruction in motor vehicle operation and highway safety on a secondary school level, which course (1) shall consist of not less than thirty clock hours of classroom instruction offered during or after school hours as said board of education, in its discretion, may provide, including instruction of not less than fifteen minutes concerning the responsibilities of an operator of a motor vehicle under subsection (b) of section 14-223 and the penalty for a violation of the provisions of said subsection (b), and (2) may include behind-the-wheel instruction of up to twenty clock hours. Said course shall be open to enrollment by any person between the ages of sixteen and eighteen, inclusive, who is a resident of the town or school district or whose parent, parents or legal guardian owns property taxable in such town or school district. Any such board of education may contract for such behind-the-wheel instruction with a licensed drivers' school.

(1949 Rev., S. 1363; 1959, P.A. 672, S. 1; February, 1965, P.A. 361, S. 1; 1967, P.A. 765, S. 1; 1971, P.A. 456, S. 2; P.A. 75-479, S. 21, 25; P.A. 78-355, S. 1; P.A. 83-104, S. 1, 2; P.A. 92-262, S. 4, 42; June Sp. Sess. P.A. 98-1, S. 44, 121; P.A. 99-171, S. 2, 5; P.A. 05-218, S. 40; P.A. 06-130, S. 3.)

History: 1959 act provided conditions for eligibility to take motor vehicle operation course; 1965 act divided section into subsections, included highway safety in course subject matter and added details of course re classroom and on-the-road instruction; 1967 act replaced “may” with “shall” in Subsec. (b) thus requiring the course to be offered and requiring at least six hours of behind-the-wheel training; 1971 act allowed provision of behind-the-wheel instruction through contract with licensed drivers' school; P.A. 75-479 changed “shall” to “may” in Subsec. (b), thus making program optional again and required students to be residents of town or school district or to have parent or guardian owning property in the town or school district where they take the course rather than in any town or school district in state; P.A. 78-355 made no changes; P.A. 83-104 made offering of behind-the-wheel instruction optional, at discretion of local education agency, rather than mandatory; P.A. 92-262 transferred authority for program from state board of education to department of motor vehicles; Sec. 10-24 transferred to Sec. 14-36e in 1993; June Sp. Sess. P.A. 98-1 amended Subsec. (b) by replacing “six clock hours” with “eight clock hours”, effective June 24, 1998; P.A. 99-171 amended Subsec. (b) by dividing it into subdivisions and requiring instruction re operator responsibilities and penalties under Sec. 14-223(b), effective January 1, 2000; P.A. 05-218 amended Subsec. (b)(2) by changing “eight” to “twenty” re clock hours of instruction, effective July 1, 2005; P.A. 06-130 amended Subsec. (b)(2) by changing required clock hours of instruction from “not less than twenty” to “up to twenty”, effective June 2, 2006.

See Sec. 14-292 re requirement that vehicles driven by student drivers bear distinctive markers.

Annotation to former section 10-24:

Cited. 152 C. 151.



Section 14-36f - (Formerly Sec. 10-24d). Regulations concerning driver education programs.

The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, governing the establishment, conduct and scope of driver education programs in secondary schools of this state, subject to the requirements of section 14-36e. Such regulations shall (1) permit any local or regional board of education or private secondary school to contract with a licensed drivers' school approved by the Commissioner of Motor Vehicles for the behind-the-wheel instruction of such driver education program and instruction therein may be given by such school's driving instructors who are licensed by the Department of Motor Vehicles, and (2) require that the classroom instruction of any such driver education program shall include a discussion concerning highway work zone safety and the responsibilities of an operator of a motor vehicle under section 14-212d.

(1967, P.A. 765, S. 3; 1971, P.A. 456, S. 4; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 25; 78-303, S. 85, 136; P.A. 92-262, S. 5, 42; P.A. 13-92, S. 4.)

History: 1971 act added provision requiring that regulations allow contract with licensed drivers' school for provision of behind-the-wheel instruction; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted provision concerning appointment of full-time consultant in driver education; P.A. 92-262 transferred authority for the regulations from the department of education to the department of motor vehicles; Sec. 10-24d transferred to Sec. 14-36f in 1993; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 13-92 inserted Subdiv. (1) designator and added Subdiv. (2) re regulations requiring classroom instruction of highway work zone safety.

See Sec. 14-36j re adjustment of regulations concerning content of safe driving instruction courses.



Section 14-36g - Restrictions on transportation of passengers and hours of operation of vehicle by holders of motor vehicle operator’s licenses who are sixteen or seventeen years of age. Exceptions. Regulations. Penalties.

(a) Each person who holds a motor vehicle operator’s license issued on and after August 1, 2008, and who is sixteen or seventeen years of age shall comply with the following requirements:

(1) Except as provided in subsection (b) of this section, for the period of six months after the date of issuance of such license, such person shall not transport more than (A) such person’s parents or legal guardian, at least one of whom holds a motor vehicle operator’s license, or (B) one passenger who is a driving instructor licensed by the Department of Motor Vehicles, or a person twenty years of age or older who has been licensed to operate, for at least four years preceding the time of being transported, a motor vehicle of the same class as the motor vehicle being operated and who has not had his or her motor vehicle operator’s license suspended by the commissioner during such four-year period;

(2) Except as provided in subsection (b) of this section, for the period beginning six months after the date of issuance of such license and ending one year after the date of issuance of such license, such person shall not transport any passenger other than as permitted under subdivision (1) of this subsection and any additional member or members of such person’s immediate family;

(3) No such person shall operate any motor vehicle for which a public passenger endorsement, as defined in section 14-1, is required in accordance with the provisions of section 14-44 or a vanpool vehicle, as defined in section 14-1;

(4) No such person shall transport more passengers in a motor vehicle than the number of seat safety belts permanently installed in such motor vehicle;

(5) No such person issued a motorcycle endorsement shall transport any passenger on a motorcycle for a period of six months after the date of issuance;

(6) Except as provided in subsection (b) of this section, no such person shall operate a motor vehicle on any highway, as defined in section 14-1, at or after 11:00 p.m. until and including 5:00 a.m. of the following day unless (A) such person is traveling for his or her employment or school or religious activities, or (B) there is a medical necessity for such travel; and

(7) No such person shall transport any passenger on an autocycle other than as permitted under subdivisions (1) and (2) of this subsection.

(b) A person who holds a motor vehicle operator’s license and who is sixteen or seventeen years of age shall not be subject to the restrictions on the number or type of passengers specified in subdivision (1) or (2) of subsection (a) of this section, or to the restrictions specified in subdivision (6) of said subsection (a), if such person is: An active member of a volunteer fire company or department, a volunteer ambulance service or company or an emergency medical service organization and such person is responding to, or returning from, an emergency or is carrying out such person’s duties as such active member; or an assigned driver in a Safe Ride program sponsored by the American Red Cross, the Boy Scouts of America or other national public service organization.

(c) The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section. Such regulations may provide exceptions to the provisions of subdivision (1) of subsection (a) of this section for a single parent under the age of eighteen for the purposes of transporting the child of such parent to day care, child care and education facilities, medical appointments, and for such other purposes as may be determined by the commissioner.

(d) Any person who violates any provision of subsection (a) of this section shall be deemed to have committed an infraction. The Commissioner of Motor Vehicles shall suspend the motor vehicle operator’s license of any person who violates the provisions of subsection (a) of this section for a period of thirty days for a first violation, and for a period of six months or until such person attains the age of eighteen years, whichever is longer, for a second violation.

(e) Notwithstanding the provisions of this section, the provisions of this section in effect July 31, 2008, shall be applicable to any person who is sixteen or seventeen years of age and who has been issued a motor vehicle operator’s license prior to August 1, 2008.

(P.A. 03-171, S. 16; 03-265, S. 22; June 30 Sp. Sess. P.A. 03-3, S. 94; P.A. 05-54, S. 2; P.A. 06-130, S. 9; 06-196, S. 282; P.A. 07-167, S. 7; P.A. 08-32, S. 4; 08-150, S. 45, 46; P.A. 09-187, S. 1, 32; P.A. 14-130, S. 5; P.A. 15-46, S. 11; June Sp. Sess. P.A. 15-5, S. 220.)

History: P.A. 03-171 effective October 1, 2003, but not applicable to persons 16 or 17 years of age who applied for a learner’s permit on or before October 1, 2003; P.A. 03-265 amended Subsec. (a)(1) to add provision re certain persons 20 years of age or older that may be transported by 16 or 17-year-old holder of operator’s license for 3-month period after date of issuance of license, effective January 1, 2004, pursuant to June 30 Sp. Sess. P.A. 03-3; June 30 Sp. Sess. P.A. 03-3 changed the effective date of section from October 1, 2003, to January 1, 2004, effective August 20, 2003; P.A. 05-54 amended Subsec. (a) by substituting “person who holds” for “holder of” and inserting “and”, amending Subdiv. (1) by substituting “Except as provided in subsection (b) of this section, for the” for “For a” and deleting “one passenger who shall be”, by adding Subpara. (A) designator, substituting “parents” for “parent” and “at least one of whom” for “who” and deleting “and is at least twenty-five years of age,” and by adding “or (B) not more than one passenger who is”, amending Subdiv. (2) by substituting “Except as provided in subsection (b) of this section, for” for “For” and adding Subdiv. (6) re prohibition re driving at or after midnight until and including 5:00 a.m., added new Subsec. (b) providing that restrictions for 16 or 17-year-old drivers shall not apply if driver is an active member of volunteer fire company, volunteer ambulance service or emergency medical service organization and is responding to an emergency, and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d); P.A. 06-130 added Subpara. (C) to Subsec. (a)(6) re assigned drivers in Safe Ride programs, effective June 2, 2006; P.A. 06-196 made a technical change in Subsec. (a)(1)(B), effective June 7, 2006; P.A. 07-167 amended Subsec. (a)(5) by deleting “of such license” re date of issuance and making technical changes; P.A. 08-32 amended Subsec. (a) to change three-month passenger restriction to six months in Subdiv. (1), to change three-to-six month restriction period to six months to one year in Subdiv. (2) and to change starting time of curfew from midnight to 11:00 p.m. in Subdiv. (6), amended Subsec. (c) to authorize adoption of regulations providing exceptions to Subsec. (a)(2) for single parents under the age of eighteen for certain child care purposes and amended Subsec. (d) to make suspension of license for a violation of Subsec. (a) mandatory and to specify suspension period of 30 days for a first violation, and six months or until person reaches age of eighteen, whichever is longer, for a second violation, effective August 1, 2008; P.A. 08-150 amended Subsec. (a) to apply provisions to operator’s licenses issued on or after August 1, 2008, and added Subsec. (e) to make provisions of section in effect July 31, 2008, applicable to any person sixteen or seventeen years of age who has been issued a motor vehicle operator’s license prior to August 1, 2008, effective August 1, 2008; P.A. 09-187 amended Subsec. (a)(6) to delete former Subpara. (c) re curfew exemption for assigned drivers in a Safe Rides program, amended Subsec. (b) to exempt drivers in such program from curfew and passenger restrictions and make technical changes and amended Subsec. (c) to make a technical change, effective July 8, 2009; P.A. 14-130 amended Subsec. (a)(3) by replacing “public passenger transportation permit” with “public passenger endorsement, as defined in section 14-1”, effective June 6, 2014; P.A. 15-46 amended Subsec. (a) by adding Subdiv. (7) re transport of passengers on autocycles, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to specify that eligible person may drive when returning from an emergency, effective June 30, 2015.



Section 14-36h - Contents and features of operator's license and identity card. Issuance to persons on active duty. Veteran status indicated.

(a) Each motor vehicle operator's license issued by the Commissioner of Motor Vehicles in accordance with section 14-36 and each identity card issued by said commissioner in accordance with section 1-1h shall contain the following: (1) The person's full legal name; (2) the person's date of birth; (3) the person's gender; (4) the person's height and eye color; (5) the person's assigned operator's license or identity card number; (6) the person's address of principal residence in this state; (7) the person's signature; (8) the person's photograph or digital image; and (9) if applicable, the person's status as a veteran, as provided in subsection (e) of this section.

(b) If any person does not reside in any state, territory or possession of the United States because such person is on active military duty with the United States Armed Forces, and such person's home state of record is Connecticut, as reflected in the records of the Department of Defense, Department of Homeland Security or any department under which the United States Coast Guard operates, such person may obtain a Connecticut operator's license or identity card, provided such person: (1) Does not have an operator's license or identity card issued by another state, territory or possession of the United States, or surrenders any such license or identity card; (2) has a current APO or FPO mailing address; (3) designates such person's home address as 60 State Street, Wethersfield, CT 06161; and (4) meets all other requirements for obtaining an operator's license or identity card in this state.

(c) The commissioner shall provide that each such license or identity card document contains physical security features designed to prevent tampering, counterfeiting or duplication of the document.

(d) Each such document shall also contain one or more machine-readable technology feature or component, including, but not limited to, a bar code or magnetic strip.

(e) Any person who is a veteran may submit a request to the Department of Veterans Affairs to have his or her status as a veteran contained on his or her motor vehicle operator's license or identity card. Said department shall, not later than thirty days after receipt of such request, verify whether such person is a veteran and, if so, notify the Commissioner of Motor Vehicles of such request and verification. The Commissioner of Motor Vehicles shall indicate such person's status as a veteran on any motor vehicle operator's license or identity card issued to such person upon original issuance or renewal of a motor vehicle operator's license or identity card or upon issuance of a duplicate motor vehicle operator's license or identity card.

(f) As used in this section: (1) “Full legal name” means the most complete version of the name that appears on a person's certificate of birth, official passport or other document or documents accepted by the Commissioner of Motor Vehicles to verify the person's identity, unless the person presents a marriage license or certificate, a certificate of civil union, a divorce decree or an order of a court of competent jurisdiction pertaining to a permanent change of the person's name; and (2) “veteran” has the same meaning as provided in subsection (a) of section 27-103.

(P.A. 07-167, S. 18; P.A. 11-68, S. 1; P.A. 11-213, S. 15; P.A. 13-271, S. 12; P.A. 16-167, S. 19.)

History: P.A. 11-68 amended Subsec. (a) by adding Subdiv. (9) re status as a veteran, added new Subsec. (d) re status as veteran contained on motor vehicle operator's license or identity card, redesignated existing Subsec. (d) as Subsec. (e) and amended same by adding definition of “veteran” and making a technical change, effective January 1, 2013; P.A. 11-213 added new Subsec. (b) re issuance of license or identity card to persons on active military duty and redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e); (Revisor's note: In 2013, the Revisors redesignated the version of Subsec. (d) added by P.A. 11-68 as Subsec. (e), redesignated existing Subsec. (e) as Subsec. (f) and made conforming changes editorially in order to reconcile the amendments made by P.A. 11-68 with the amendments made by P.A. 11-213); P.A. 13-271 amended Subsec. (a)(8) to delete “color” re photograph, effective July 1, 2013; P.A. 16-167 amended Subsec. (e) to replace “Department of Veterans' Affairs” with “Department of Veterans Affairs”, effective July 1, 2016.



Section 14-36i - Seizure and forty-eight-hour suspension of operator's license of person who is sixteen or seventeen years of age for certain violations.

(a) If a police officer issues an infractions complaint to any person for a violation of the provisions of section 14-36g, the motor vehicle operator's license of such person shall be suspended for a period of forty-eight hours commencing on the date and time such complaint is issued, and such officer, acting on behalf of the Commissioner of Motor Vehicles, shall immediately seize and take possession of such person's motor vehicle operator's license and may cause such vehicle to be removed. In order to regain possession of such person's operator's license, after such forty-eight-hour period, such person and, unless such person is emancipated in accordance with the provisions of section 46b-150b, such person's parent or legal guardian shall appear in person at the police department, state police barracks or other location designated by the police officer, and sign a written acknowledgment of the return of such license. No restoration fee shall be required to be paid to the commissioner, in accordance with the provisions of section 14-50b, but the police officer shall make a written report of the violation and the suspension action, in such form and containing such information as the commissioner shall prescribe, and shall file or transmit such report to the commissioner in such time and manner as the commissioner shall prescribe.

(b) If any person operating a motor vehicle, subject to the provisions of section 14-36g, is stopped by a police officer and arrested or issued a summons by such officer for a violation of subdivision (4) of subsection (a) of section 14-219, section 14-227a or 14-227g, subsection (c) of section 14-224, section 14-222 or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n, the motor vehicle operator's license of such person shall be suspended for a period of forty-eight hours commencing on the date and time such person is arrested or such summons is issued, and such officer, acting on behalf of the Commissioner of Motor Vehicles, shall immediately seize and take possession of such person's motor vehicle operator's license and cause such motor vehicle to be removed. In order to regain possession of such person's operator's license after such forty-eight-hour period, such person and, unless such person is emancipated in accordance with the provisions of section 46b-150b, such person's parent or legal guardian shall appear in person at the police department, state police barracks or other location designated by the police officer, and sign a written acknowledgment of the return of such license. No restoration fee shall be required to be paid to the commissioner, in accordance with the provisions of section 14-50b, but the police officer shall make a written report of the violation and the suspension action, in such form and containing such information as the commissioner shall prescribe, and shall file or transmit such report to the commissioner in such time and manner as the commissioner shall prescribe.

(P.A. 08-32, S. 8; 08-150, S. 48; P.A. 12-81, S. 29; P.A. 16-126, S. 8.)

History: P.A. 08-32 effective August 1, 2008; P.A. 08-150 amended Subsecs. (a) and (b) to make provision requiring appearance of person's parent or legal guardian at police department, state police barracks or other designated location inapplicable to person who is emancipated in accordance with Sec. 46b-150b, effective August 1, 2008; P.A. 12-81 amended Subsec. (b) to delete descriptions of conduct prohibited by Secs. 14-227a, 14-227g, 14-224(c) and 14-222 and make technical changes; P.A. 16-126 amended Subsec. (b) by adding references to Secs. 14-227m and 14-227n(a)(1) and (2).



Section 14-36j - Commissioner to amend regulations re content of safe driving instruction courses. Attendance by parent or guardian.

(a) The Commissioner of Motor Vehicles shall amend the regulations adopted pursuant to sections 14-36f and 14-78 concerning the content of safe driving instruction courses offered at drivers' schools, high schools and other secondary schools to require the eight hours of instruction required by such regulations to include, for applicants to whom a learner's permit or youth instruction permit is issued, two hours of instruction concerning the statutory provisions, including penalties, applicable to drivers who are less than eighteen years of age, the dangers of teenage driving, the cognitive development of adolescents, the responsibilities and liabilities of parents of teenage drivers, and related topics deemed by the commissioner to be appropriate.

(b) A parent or guardian of any such applicant to whom a learner's permit or youth instruction permit is issued on or after August 1, 2008, who is less than eighteen years of age, shall attend such two hours of instruction with such applicant. Before any such applicant is permitted to take the driver's test, such applicant shall provide an affidavit to the commissioner, signed under penalty of false statement, by an official of the driver's school, high school or other secondary school by which such course was conducted, that a parent or guardian attended the two hours of instruction required by subsection (a) of this section with such applicant.

(P.A. 08-32, S. 9; P.A. 09-187, S. 7; P.A. 12-81, S. 38.)

History: P.A. 08-32 effective August 1, 2008; P.A. 09-187 amended Subsec. (a) to require commissioner to amend regulations adopted pursuant to Sec. 14-78, effective July 8, 2009; P.A. 12-81 added references to youth instruction permit in Subsecs. (a) and (b) and deleted an obsolete date in Subsec. (a), effective January 1, 2013.



Section 14-36k - Conviction of person under age eighteen for operating motor vehicle without operator's license. Penalty.

If any person who is less than eighteen years of age is convicted of operating a motor vehicle without an operator's license, in accordance with the provisions of section 14-36 or subdivision (2) of section 14-215b, the Commissioner of Motor Vehicles, upon determination that such person did not hold an operator's license at the time of the offense, shall not issue an operator's license to such person or shall suspend the operator's license of such person for a period of at least one year.

(P.A. 09-187, S. 9; P.A. 10-110, S. 15.)

History: P.A. 09-187 effective July 8, 2009; P.A. 10-110 replaced reference to conviction of person who “does” not hold a license with reference to person who “did” not hold a license “at the time of the offense” and added requirement that commissioner suspend license held by such person for at least 1 year, effective June 5, 2010.



Section 14-36l - Transmission of registration information to the Selective Service System upon application by person under twenty-six years of age for issuance or renewal of license.

(a) As used in this section, “license” means a motor vehicle operator's license, commercial driver's license or instruction permit issued pursuant to this chapter or an identity card issued pursuant to section 1-1h.

(b) Any person under twenty-six years of age who is required to register with the Selective Service System in accordance with the Military Selective Service Act, 50 USC App. 451 et seq., as from time to time amended, upon submission of an application for issuance or renewal of a license, shall be deemed to have given consent to the Commissioner of Motor Vehicles to transmit to the Selective Service System the necessary information for such registration.

(c) Upon receipt of an application for issuance or renewal of a license from any person under twenty-six years of age who is required to register with the Selective Service System, the commissioner shall electronically transmit to the Selective Service System the information necessary for such registration.

(d) The application for issuance or renewal of a license shall state that submission of the application shall serve as the applicant's consent to registration with the Selective Service System.

(e) The commissioner may accept money from the Selective Service System to pay any costs incurred in implementing this section.

(P.A. 12-81, S. 48.)

History: P.A. 12-81 effective July 1, 2013.



Section 14-36m - *(See end of section for amended version of subsection (e) and effective date.) Issuance of operators’ licenses to applicants unable to establish legal presence in the United States and applicants without Social Security numbers.

(a) As used in this section:

(1) “Primary proof of identity” means documentation indicating the identity of an applicant for a motor vehicle operator’s license in the form of (A) a valid foreign passport issued by an applicant’s country of citizenship that is unexpired or expired for less than three years before an application for such motor vehicle operator’s license, or (B) a valid, unexpired consular identification document issued by an applicant’s country of citizenship.

(2) “Secondary proof of identity” means documentation indicating the identity of an applicant for a motor vehicle operator’s license in the form of (A) a valid, unexpired motor vehicle operator’s license, with security features, issued by another state or country, (B) a valid foreign national identification card, (C) a certified copy of a marriage certificate issued by any state or territory of the United States, or any political subdivision thereof, including any county, city or town, or (D) an original birth certificate with a raised seal issued by a foreign country.

(3) “Proof of residency” means a piece of mail or electronic mail that includes an applicant’s name and address, indicates that such applicant resides in the state and is dated, unless otherwise indicated, not earlier than ninety days before an application for a motor vehicle operator’s license, from any two of the following sources: (A) A bill from a bank or mortgage company, utility company, credit card company, doctor or hospital, (B) a bank statement or bank transaction receipt showing the bank’s name and mailing address, (C) a preprinted pay stub, (D) a property or excise tax bill dated not earlier than twelve months before such application, (E) an annual benefits summary statement from the Social Security Administration or other pension or retirement plan dated not earlier than twelve months before such application, (F) a Medicaid or Medicare benefit statement, (G) a current homeowners insurance or renter’s insurance policy or motor vehicle insurance card or policy dated not earlier than twelve months before such application, (H) a residential mortgage or similar loan contract, lease or rental contract showing signatures from all parties needed to execute the agreement dated not earlier than twelve months before such application, (I) any postmarked mail, (J) a change of address confirmation from the United States Postal Service indicating an applicant’s current and prior address, (K) a survey of an applicant’s real property issued by a licensed surveyor, or (L) any official school records showing enrollment.

(b) (1) Notwithstanding any provision of the general statutes or any regulation, the Commissioner of Motor Vehicles shall not decline to issue a motor vehicle operator’s license to any applicant who meets the licensure requirements provided in section 14-36 but who cannot establish that he or she is legally present in the United States or does not have a Social Security number if such applicant (A) submits proof of residency in the state, (B) submits either two forms of primary proof of identity or one form of primary proof of identity and one form of secondary proof of identity, and (C) files an affidavit with the commissioner attesting that such applicant has filed an application to legalize his or her immigration status or will file such an application as soon as he or she is eligible to do so. Any form of primary proof of identity, secondary proof of identity or proof of residency submitted to the commissioner that is in a language other than English shall be accompanied by a certified English translation of such document prepared by a translator approved by the commissioner. No photocopies, notarized photocopies or noncertified documents are acceptable as a form of primary proof of identity, secondary proof of identity or proof of residency.

(2) The commissioner shall not issue a motor vehicle operator’s license under this section to any applicant who has been convicted of any felony in Connecticut.

(3) The commissioner shall administer a knowledge test to any such applicant after such applicant has submitted proof of residency and proof of identity that satisfy the requirements of this section. Not later than thirty days after such applicant has passed such knowledge test, the commissioner shall determine whether such applicant has been convicted of any felony in Connecticut by searching the electronic criminal record system maintained on the Internet web site of the Judicial Department for convictions matching such applicant’s name and date of birth. If such applicant has not been convicted of any such felony, the commissioner shall mail the applicant an adult instruction permit or youth instruction permit. The commissioner shall not refund the application fee of any applicant who fails a knowledge test or has been convicted of any such felony.

(c) Any motor vehicle operator’s license issued pursuant to this section shall include an indication on such license that such license shall not be acceptable for federal identification purposes.

(d) Any motor vehicle operator’s license issued under this section shall expire from three to six years after the date of issuance and may be renewed every three years thereafter. The commissioner shall not renew any such operator’s license unless the holder of such operator’s license makes personal appearance and demonstrates proof of residency at the time of renewal.

*(e) No motor vehicle operator’s license issued pursuant to this section shall be used as identification for voting purposes.

(f) The commissioner shall place a restriction on each motor vehicle operator’s license issued pursuant to this section, indicating that such motor vehicle operator’s license is “for driving purposes only”.

(g) The commissioner may adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 13-89, S. 1; P.A. 15-79, S. 1; 15-118, S. 28.)

*Note: On and after July 1, 2016, subsection (e) of this section, as amended by section 2 of public act 15-79 and section 236 of public act 15-5 of the June special session, is to read as follows:

“(e) No motor vehicle operator’s license issued pursuant to this section shall be used as identification for voting purposes. The back of such license shall contain language indicating that it cannot be used for voting purposes. For any such license issued prior to July 1, 2016, the language required by this subsection shall be added upon renewal of such license.”

(P.A. 13-89, S. 1; P.A. 15-79, S. 1, 2; 15-118, S. 28; June Sp. Sess. P.A. 15-5, S. 236.)

History: P.A. 13-89 effective January 1, 2015; P.A. 15-79 amended Subsec. (a) by deleting former Subpara. (c) re consular report of an applicant’s birth in Subdiv. (1), deleting former Subparas. (B), (D) and (E) re foreign voter registration card, school transcript and baptismal certificate and adding new Subpara. (B) re valid foreign national identification card and new Subpara. (D) re original birth certificate in Subdiv. (2), and amended Subsec. (b)(1) to provide that no photocopies or noncertified documents are acceptable as proof of identity or residency, effective July 1, 2015, and amended Subsec. (e) by adding provisions re language on back of license indicating that it cannot be used for voting, effective July 1, 2016; P.A. 15-118 made a technical change in Subsec. (a)(3)(G); June Sp. Sess. P.A. 15-5 amended Subsec. (e) by making technical changes to provisions taking effect July 1, 2016, that were added by P.A. 15-79, S. 2, effective June 30, 2015.



Section 14-37 - Limited license on proof of financial responsibility by owner.

Section 14-37 is repealed, effective October 1, 2002.

(1949 Rev., S. 2378; 1949, S. 1297d; P.A. 75-486, S. 41, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 34, 348; S.A. 02-12, S. 1.)



Section 14-37a - Special operator’s permit for purposes of employment, education or medically necessary treatment.

(a) Any person whose operator’s license has been suspended pursuant to any provision of this chapter or chapter 248, except pursuant to section 14-215 for operating under suspension or pursuant to section 14-140 for failure to appear for any scheduled court appearance, and any person identified in subsection (g) of this section may make application to the Commissioner of Motor Vehicles for (1) a special “work” permit to operate a motor vehicle to and from such person’s place of employment or, if such person is not employed at a fixed location, to operate a motor vehicle only in connection with, and to the extent necessary, to properly perform such person’s business or profession, (2) a special “education” permit to operate a motor vehicle to and from an institution of higher education or a private occupational school, as defined in section 10a-22a, in which such person is enrolled, provided no such special “education” permit shall be issued to any student enrolled in a high school under the jurisdiction of a local or regional board of education, a high school under the jurisdiction of a regional educational service center, a charter school, a regional agricultural science and technology education center or a technical high school, or (3) a special “medical” permit to operate a motor vehicle to and from any ongoing medically necessary treatment, available upon adoption by the commissioner of regulations pursuant to chapter 54, that describe qualifications for such permit. Such application shall be accompanied by an application fee of one hundred dollars.

(b) The commissioner may, in the commissioner’s discretion upon a showing of significant hardship, grant each such application that is submitted in proper form and contains such information and attestation by the applicant as the commissioner may require. With respect to an application for an education permit, an applicant shall also be required to submit a schedule of the time and location of all classes or other required educational activities attended by such applicant. Such schedule shall be attested to by the registrar of such educational institution. In determining whether to grant such application, the commissioner may also consider the driving record of the applicant and shall ascertain that the suspension is a final order that is not under appeal pursuant to section 4-183. A special operator’s permit shall not be issued pursuant to this section to any person for the operation of a motor vehicle for which a public passenger endorsement, as defined in section 14-1, or commercial driver’s license is required or to any person whose operator’s license has been suspended previously pursuant to section 14-227a or 14-227b. A person shall not be ineligible to be issued a special operator’s permit under this section solely on the basis of being convicted of two violations of section 14-227a unless such second conviction is for a violation committed after a prior conviction.

(c) A special operator’s permit issued pursuant to this section shall be of a distinctive format and shall include the expiration date and the legend “work only” or “education only” or, upon adoption of the regulations as provided in subsection (a) of this section, “medical only”.

(d) Any person issued a special operator’s permit pursuant to this section who operates a motor vehicle during the period of the permit for a purpose not authorized by the conditions of the permit shall, upon receipt of written report of a police officer, in such form as the commissioner may prescribe, of such unauthorized operation, be subject to a civil penalty of not more than five hundred dollars. Any person who makes improper use of a special operator’s permit issued pursuant to this section or in any manner alters any such permit or who loans or sells such permit for use by another person shall be guilty of a class D misdemeanor.

(e) If a person issued a special operator’s permit pursuant to this section has his operator’s license suspended by the commissioner in connection with any motor vehicle violation or other offense for which suspension action is authorized, the special operator’s permit shall be deemed revoked on the effective date of such suspension, and any such person with notice of the suspension who operates a motor vehicle shall be operating under suspension and shall be subject to double the penalties provided by the applicable provisions of subsection (b) of section 14-111 and section 14-215.

(f) Any decision made by the commissioner under this section shall not be subject to appeal pursuant to the provisions of chapter 54 or any other provisions of the general statutes.

(g) Any person who is an applicant for a motor vehicle operator’s license and whose license or privilege to operate a motor vehicle has been restricted by any other state in a manner that the commissioner deems to be substantially similar to the restrictions imposed by a special operator’s permit issued in accordance with this section, may, in the discretion of the commissioner, be issued an operator’s license together with a special operator’s permit. The special operator’s permit shall be required to be held by such person for such time as the commissioner prescribes.

(h) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 93-371, S. 3, 5; P.A. 95-314, S. 3; P.A. 00-196, S. 10; P.A. 05-215, S. 7; 05-288, S. 215; P.A. 06-196, S. 94; P.A. 08-150, S. 58; P.A. 09-187, S. 36; P.A. 10-3, S. 51; P.A. 12-80, S. 59; P.A. 13-271, S. 13; P.A. 14-130, S. 6; 14-228, S. 2; June Sp. Sess. P.A. 15-5, S. 222, 223.)

History: P.A. 93-371 effective July 1, 1993; P.A. 95-314 amended Subsec. (b) to prohibit the issuance of a special operator’s permit to any person whose operator’s license has been suspended for refusing to submit to blood, breath or urine test until such operator’s license has been under suspension for at least 90 days; P.A. 00-196 made technical changes in Subsec. (b); P.A. 05-215 amended Subsec. (b) to prohibit the issuance of a special operator’s permit to a person whose operator’s license has been suspended previously under Sec. 14-227a, to provide that a person is not ineligible for a special operator’s permit solely on the basis of being convicted of two violations of Sec. 14-227a unless such second conviction is for a violation committed after a prior conviction and to make a technical change, effective July 6, 2005; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 08-150 amended Subsec. (a) by substituting “any scheduled court appearance” for “trial” and providing that any person identified in Subsec. (g) may apply for special permit, inserted new Subsec. (g) re issuance of special operator’s permit to certain applicants for an operator’s license whose license has been restricted by any other state and redesignated existing Subsec. (g) as Subsec. (h); P.A. 09-187 amended Subsec. (a) to add Subdiv. (2) re application for special “education” permit to operate motor vehicle and make conforming changes, amended Subsec. (b) to add education permit application requirements and amended Subsec. (c) to establish format of such permit; P.A. 10-3 amended Subsec. (a) to require application fee of $100, effective April 14, 2010; P.A. 12-80 amended Subsec. (d) to provide that person who misuses, alters, sells or loans permit “shall be guilty of a class D misdemeanor”, rather than “shall be subject to the penalties provided by section 14-147”; P.A. 13-271 amended Subsec. (a) to delete requirement that institution of higher education be accredited, to add provision re issuance of special “education” permit for operation to and from private occupational school and to add provision prohibiting issuance of special “education” permit to any student enrolled in a high school, charter school, regional agricultural science and technology education center or technical high school, effective July 1, 2013; P.A. 14-130 amended Subsec. (b) by replacing “public passenger transportation permit” with “public passenger endorsement, as defined in section 14-1”, effective June 6, 2014; P.A. 14-228 amended Subsec. (b) to delete provision re issuance of special operator’s permit to person whose operator’s license was suspended under Sec. 14-227b(i)(1)(C) for refusal to submit to blood, breath or urine test or analysis, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding Subdiv. (3) re special “medical” permit and making a technical change, and amended Subsec. (c) to add provision re “medical only” permit, effective June 30, 2015; (Revisor’s note: In 2016, a reference to “public passenger transportation permit” contained in the version of Subsec. (b) that took effect on July 1, 2015, was changed editorially by the Revisors to “public passenger endorsement, as defined in section 14-1” to conform that version of Subsec. (b) with the amendment made by P.A. 14-130, S. 6).



Section 14-37b - Applicant without license from any state, United States territory or certain foreign countries. Requirements. Regulations.

Any applicant for a motor vehicle operator's license who has not previously held a Connecticut motor vehicle operator's license and who does not hold a valid motor vehicle operator's license issued by any other state, by any territory or possession of the United States, or by any foreign country with which the Commissioner of Motor Vehicles has an agreement for reciprocal recognition of driver training requirements, shall be subject to the requirements of subdivision (3) of subsection (e) of section 14-36 and shall be required to present to the Commissioner of Motor Vehicles a certificate of the successful completion of a course of not less than eight hours relative to safe driving practices, including a minimum of four hours on the nature and the medical, biological and physiological effects of alcohol and drugs and their impact on the operator of a motor vehicle, the dangers associated with the operation of a motor vehicle after the consumption of alcohol or drugs by the operator, the problems of alcohol and drug abuse and the penalties for alcohol and drug-related motor vehicle violations. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, establishing standards for commercial drivers' schools that are licensed in accordance with the provisions of section 14-69 to offer and conduct the course of instruction required by this section.

(P.A. 08-150, S. 28; P.A. 09-187, S. 8; P.A. 10-110, S. 56.)

History: P.A. 09-187 added provision re operator's license issued by any foreign country with which commissioner has reciprocal recognition agreement and re regulations establishing standards for licensed commercial driver's schools to conduct required course of instruction, effective July 8, 2009; P.A. 10-110 made a technical change.



Section 14-38 - Recall, suspension or revocation of minor operator's license.

Section 14-38 is repealed, effective June 23, 1993.

(1957, P.A. 437, S. 1, 3; February, 1965, P.A. 574, S. 14; 1969, P.A. 52; 1972, P.A. 127, S. 14; P.A. 73-169; 73-616, S. 46; P.A. 76-263, S. 4, 9; P.A. 84-429, S. 37; P.A. 93-181, S. 3, 4.)



Section 14-38a - Instruction manual printed in Spanish.

The Commissioner of Motor Vehicles shall prepare an instruction manual in Spanish for motor vehicle operation which shall be made available, upon request, to any Spanish-speaking person who has applied or intends to apply for a Connecticut motor vehicle operator's license.

(1969, P.A. 807, S. 3.)

See Sec. 14-36 re licensing procedure.



Section 14-39 - Nonresident operators. Reciprocity concerning equipment, marking and inspection of vehicles.

(a) Any nonresident sixteen years of age or older who is licensed to operate a motor vehicle in the state or country of which he is a resident may, subject to the provisions of section 14-216, operate any registered motor vehicle on the highways of this state for the same period allowed by the state or country of his residence to residents of this state without complying with the provisions of this chapter requiring the licensing of operators; provided (1) no nonresident shall operate a commercial motor vehicle without a commercial driver's license or a motor vehicle belonging to a class other than that for which his license or commercial driver's license was issued in the other state or country, and (2) no person, including a nonresident, shall operate a motor vehicle with a load greater than the capacity designated in section 14-267a.

(b) Each such nonresident shall display on the motor vehicle he is operating the distinguishing number or mark required by the state or country within which the motor vehicle is registered. He shall conform to all provisions of the general statutes regarding equipment, marking and operation of motor vehicles registered in this state, except that the commissioner may enter into reciprocal agreements with the Commissioner of Motor Vehicles or other like authority of another state, district or country concerning the equipment, marking or inspection of motor vehicles and may grant privileges concerning noncompliance with Connecticut laws requiring certain equipment, marking and inspection of motor vehicles if substantially similar privileges are granted regarding the equipment, marking and inspection of Connecticut registered vehicles operating in that state, district or country.

(c) Violation of any provision of this section shall be an infraction, except that any person who violates any provision of section 14-267a shall be fined as provided in said section.

(1949 Rev., S. 2379; 1953, S. 1298d; 1957, P.A. 262; 1967, P.A. 458, S. 4; 1971, P.A. 612, S. 3; P.A. 75-577, S. 20, 126; P.A. 76-382, S. 1; P.A. 79-188, S. 5, 10; P.A. 84-429, S. 19; P.A. 90-263, S. 7, 74; P.A. 93-341, S. 11; June Sp. Sess. P.A. 98-1, S. 45, 121.)

History: 1967 act clarified provision by adding reference to licenses for various classes of motor vehicles; 1971 act deleted reference to motor bus licenses re operation of public service motor vehicles and replaced reference to repealed Sec. 14-30 with reference to Sec. 14-34; P.A. 75-577 replaced provision re $100 maximum fine with provision that violation shall be an infraction; P.A. 76-382 added reference to Sec. 14-44 P.A. 79-188 replaced reference to repealed Sec. 14-267 with reference to Sec. 14-267a; P.A. 84-429 divided section into Subsecs., rephrased provisions and made other technical changes; P.A. 90-263 amended Subsec. (a) to delete all provisions of Subdiv. (2) re public service motor vehicle and inserted in lieu thereof “a motor vehicle used for the transportation of passengers for hire for which a permit is required in accordance with section 14-44 ...”; P.A. 93-341 amended Subsec. (a)(1) by adding that no nonresident shall operate a commercial motor vehicle without a commercial driver's license or a motor vehicle belonging to a class other than that for which his commercial driver's license was issued, deleted former Subdivs. (2) and (3) and inserted new Subdiv. (2) which provided that no person, including a nonresident, shall operate a motor vehicle with a load greater than the capacity designated in Sec. 14-267a; June Sp. Sess. P.A. 98-1 amended Subsec. (b) by replacing “Motor Vehicle Commissioner” with “Commissioner of Motor Vehicles”, effective June 24, 1998.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle in prosecutions for violations of this section.

The operator and owner need not be the same person. 97 C. 146. A teacher employed in another state, living here with her parents during the summer, is not a nonresident. 107 C. 140.

Cited. 36 CA 710.

One who operates a car in this state while his right to operate remains under suspension may be convicted of a violation of Sec. 14-215 even though he has in the meantime moved to another state and obtained a license in that state. 23 CS 26.



Section 14-40 - Operation of motor vehicle owned by resident of foreign country.

Any motor vehicle or trailer owned or operated by a resident of a foreign country, which country adheres to the articles of the “International Convention” held in Paris, April 24, 1926, or amendments thereto, relative to the operation of motor vehicles, may be operated on the highways of this state without registration, provided such nonresident operator is the holder of an international operator's license and provided such motor vehicle is legally registered in the country of his residence and also bears an international registration.

(1949 Rev., S. 2380.)



Section 14-40a - Motorcycle endorsement or motorcycle endorsement with three-wheeled restriction. Motorcycle instruction permit. Examination. Military waiver.

(a) No person shall operate a motorcycle on any public highway of this state until such person has obtained a motor vehicle operator’s license with a motorcycle endorsement from the commissioner.

(b) A person who is sixteen years of age or older and who has not had such a license suspended or revoked may apply to the commissioner for a motorcycle instruction permit. The commissioner may issue a motorcycle instruction permit, containing such limitation as said commissioner deems advisable, to an applicant after the applicant has passed all parts of the examination, other than the driving skills test, for a motor vehicle operator’s license with a motorcycle endorsement as required by subsection (c) of this section. The motorcycle instruction permit shall entitle the applicant, while said applicant is in immediate possession of said permit, to drive a motorcycle on the public highways, other than multiple lane limited access highways, for a period of sixty days. A motorcycle instruction permit may be renewed, or a new permit issued, for an additional period of sixty days. Each applicant issued a motorcycle instruction permit shall, while operating a motorcycle, wear protective headgear of a type which conforms to the minimum specifications established by regulations adopted under subsection (b) of section 14-289g.

(c) Before granting a motorcycle endorsement or motorcycle endorsement with a three-wheeled restriction to any applicant who has not held such an endorsement at any time within the preceding two years, the commissioner shall require the applicant to present evidence satisfactory to the commissioner that such applicant has successfully completed a novice motorcycle or three-wheeled motorcycle training course conducted by the Department of Transportation with federal funds available for the purpose of such course, or by any firm or organization that conducts such a course that uses the curriculum of the Motorcycle Safety Foundation or other safety or educational organization that has developed a curriculum approved by the commissioner. If such applicant has not obtained a motorcycle instruction permit pursuant to subsection (b) of this section, the applicant shall also pass an examination, other than the driving skills test, demonstrating that the applicant is a proper person to operate a motorcycle, has sufficient knowledge of the mechanism of a motorcycle to ensure its safe operation by such applicant, and has satisfactory knowledge of the law concerning motorcycles and other motor vehicles and the rules of the road. The commissioner may waive the requirement of such examination for any applicant who presents documentation that such applicant: (1) Is on active military duty with the armed forces of the United States; (2) is stationed outside the state; and (3) completed a novice motorcycle training course conducted by any firm or organization using the curriculum of the Motorcycle Safety Foundation not earlier than two years prior to the date of such applicant’s application. When the commissioner is satisfied as to the ability and competency of the applicant, the commissioner may issue an endorsement to such applicant, either unlimited or containing such limitations as the commissioner deems advisable. An applicant who has completed a three-wheeled motorcycle training course shall be limited to an endorsement with a restriction, as provided in subsection (c) of section 14-36a, indicating that such applicant is limited to the operation of a three-wheeled motorcycle. If an applicant or motorcycle endorsement holder has any health problem which might affect such person’s ability to operate a motorcycle safely, the commissioner may require the applicant or endorsement holder to demonstrate personally that, notwithstanding the problem, such person is a proper person to operate a motorcycle, and the commissioner may further require a certificate of the applicant’s condition, signed by a medical authority designated by the commissioner, which certificate shall, in all cases, be treated as confidential by the commissioner. An endorsement, containing such limitation as the commissioner deems advisable may be issued or renewed in any case, but nothing in this section shall be construed to prevent the commissioner from refusing an endorsement, either limited or unlimited, to any person or suspending an endorsement of a person whom the commissioner deems incapable of safely operating a motorcycle.

(d) No person shall operate a motorcycle in any manner in violation of the limitations imposed in a limited endorsement issued to such person.

(e) Any person who violates any provision of subsection (a), (b) or (d) of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars and, for any subsequent offense, be guilty of a class D misdemeanor.

(f) As used in this section, the terms “motorcycle” and “three-wheeled motorcycle” do not include “autocycle”, as defined in section 14-1.

(1967, P.A. 807, S. 1; 1969, P.A. 302, S. 1; 1972, P.A. 127, S. 15; P.A. 73-605, S. 2; P.A. 74-36, S. 2; P.A. 76-263, S. 5, 9; P.A. 82-103; 82-223, S. 10; P.A. 83-577, S. 16; P.A. 84-429, S. 20; P.A. 89-242, S. 4, 5, 7; P.A. 90-265, S. 2, 8; P.A. 03-171, S. 4; P.A. 04-143, S. 19; 04-257, S. 23; P.A. 06-130, S. 22; P.A. 10-3, S. 58; 10-153, S. 1; P.A. 11-213, S. 56; P.A. 12-80, S. 60; 12-81, S. 39; P.A. 13-271, S. 14; P.A. 15-46, S. 3.)

History: 1969 act added provisions re learner’s permits in Subsec. (a); 1972 act changed age of majority from 21 to 18; P.A. 73-605 added provisions concerning certificates signed by parent, guardian or spouse as evidence of sufficient training and required English and Spanish versions of the test; P.A. 74-36 allowed foster parents to sign instruction certificates; P.A. 76-263 changed applicability provision of Subsec. (b) to apply to applicants not licensed during preceding 4, rather than 2, years; P.A. 82-103 amended Subsec. (b) by reducing from 4 to 2 years the time period during which an applicant has to have held a Connecticut license in order to be exempt from the examination; P.A. 82-223 amended Subsec. (d) by specifying that commission of a first offense constituted an infraction and establishing a minimum fine therefor of $25; P.A. 83-577 amended Subsec. (d) by increasing the minimum fine for a first offense from $25 to $35; P.A. 84-429 relettered Subsecs., rephrased provisions, transferred provision in Subsec. (d) re recall of an operator’s license to Sec. 14-38(a), and made other technical changes; P.A. 89-242 amended Subsec. (b) to require applicants issued learner’s permits on and after January 1, 1990, to wear protective headgear while operating a motorcycle and amended Subsec. (e) to require applicants under eighteen to demonstrate successful completion of a novice motorcycle training course on and after January 1, 1990; P.A. 90-265 amended Subsec. (e) to replace reference to applicant who “suffers from any physical defect or disease” with reference to applicant or motorcycle operator license holder who has any health problem, and to authorize commissioner to suspend license of person determined to be incapable of safely operating a motorcycle; P.A. 03-171 replaced provisions re motorcycle operator’s license with provisions re motor vehicle operator’s license with a motorcycle endorsement throughout, amended Subsec. (b) to replace “learner’s permit” with “training permit”, deleted former Subsecs. (c) and (d) re issuance of motorcycle operator’s license to persons between 16 and 18 years of age, redesignated remaining Subsecs. and made technical changes; P.A. 04-143 redesignated Subsecs. (b) to (e), inclusive, and made other technical changes, effective May 21, 2004; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; P.A. 06-130 amended Subsec. (c) by deleting an obsolete date, by requiring applicants under eighteen to present proof of completing a novice motorcycle training course, by requiring that such course be “conducted by”, rather than “offered by”, Department of Transportation or by any firm that uses the Motorcycle Safety Foundation’s curriculum, rather than a course approved by Commissioner of Motor Vehicles, and by allowing commissioner to waive the on-road skills test for any applicant 18 or older who presents proof of completing such course, effective June 2, 2006; P.A. 10-3 amended Subsec. (e) to replace fine for first offense of not less than $35 or more than $50 with fine of $50, effective April 14, 2010; P.A. 10-153 amended Subsec. (c) to delete requirement that applicant for endorsement personally demonstrate knowledge of motorcycle mechanism and rules of the road, to delete authority of commissioner to waive on-road skills portion of endorsement exam for person presenting evidence of completing motorcycle training course, and to replace requirement that applicant under 18 years of age present evidence of successful completion of motorcycle training course with requirement that all applicants present evidence of successful completion of training course conducted by Department of Transportation with federal funds available for purpose of such course, effective January 1, 2011; P.A. 11-213 amended Subsec. (b) to replace “driving test” with “driving skills test” and amended Subsec. (c) to require examination, other than driving skills test, for applicant without training permit, effective July 13, 2011; P.A. 12-80 amended Subsec. (e) to replace penalty for subsequent offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor; P.A. 12-81 amended Subsec. (b) to replace “training permit” with “motorcycle instruction permit” and delete an obsolete date and amended Subsec. (c) to replace “training permit” with “motorcycle instruction permit”, effective January 1, 2013; P.A. 13-271 amended Subsec. (c) to add provision re waiver of examination requirement for members of armed forces on active duty outside state who completed motorcycle training course, effective July 1, 2013; P.A. 15-46 amended Subsec. (c) to add references to motorcycle endorsement with a three-wheeled restriction and three-wheeled motorcycle training course, and to add provision re endorsement with restriction limiting applicant to operation of a three-wheeled motorcycle, and added Subsec. (f) re terms “motorcycle” and “three-wheeled motorcycle” not to include “autocycle”, effective July 1, 2015.



Section 14-40b - License without examination.

Obsolete.

(1967, P.A. 807, S. 2.)



Section 14-40c - Hearing upon denial or suspension of operator's license.

Any person denied an operator's license, or whose license is suspended, pursuant to the provisions of subsection (e) of section 14-36, shall be entitled to a hearing before the commissioner, in accordance with the provisions of chapter 54 and section 14-4a.

(P.A. 90-265, S. 3, 8; P.A. 03-171, S. 5.)

History: P.A. 03-171 deleted reference to Sec. 14-40a(e).



Section 14-41 - Expiration and renewal of operators' licenses and identity cards. Fees. Notice.

(a) Upon every other renewal of a motor vehicle operator's license or identity card issued pursuant to section 1-1h, the commissioner may issue such license or identity card without the personal appearance of the licensee or identity card holder if (1) such licensee or identity card holder has a digital image on file with the commissioner, and (2) such licensee or identity card holder has fulfilled all other requirements for such renewal.

(b) An original operator's license shall expire within a period not exceeding six years following the date of the operator's next birthday. The fee for such license shall be seventy-two dollars. The commissioner may authorize a contractor, including, but not limited to, an automobile club or association, licensed in accordance with the provisions of section 14-67 on or before July 1, 2007, or any office or department of a municipality, to issue duplicate licenses and identity cards pursuant to section 14-50a, renew licenses, renew identity cards issued pursuant to section 1-1h and conduct registration transactions at its office facilities. The commissioner may authorize such contractors to charge a convenience fee, which shall not exceed five dollars, to each applicant for a license or identity card renewal or duplication, or for a registration transaction.

(c) Any previously licensed operator who fails to renew a motor vehicle operator's license in accordance with subsection (b) of this section shall be charged a late fee of twenty-five dollars upon renewal of such operator's license.

(d) The commissioner may, at least fifteen days before the date on which each motor vehicle operator's license or identity card expires, notify the holder of such license or identity card of the expiration date, in a manner determined by the commissioner. The commissioner shall not provide such notification by mail to any such licensee or identity card holder if the United States Postal Service has determined that mail is undeliverable to the address for such person that is documented in the records of the Department of Motor Vehicles. Any previously licensed operator who operates a motor vehicle within sixty days after the expiration date of the operator's license without obtaining a renewal of the license shall be fined in accordance with the amount designated for the infraction of failure to renew a motor vehicle operator's license. Any operator so charged shall not be prosecuted under section 14-36 for the same act constituting a violation under this section but section 14-36 shall apply after the sixty-day period.

(e) On and after January 1, 2013, the commissioner may extend the expiration date of an operator's license or identity card for a period of six months when such licensee or identity card holder presents documentation satisfactory to the commissioner that such person was out of the state during the renewal period for such license or identity card, or when the commissioner requires additional time to determine whether such person qualifies for a renewal. The fee for such extension shall be the same as that for a duplicate license under section 14-50a and no part of such fee shall be subject to refund. The commissioner shall not grant more than one extension to any such person pursuant to this subsection.

(f) Notwithstanding the provisions of section 1-3a, if the expiration date of any motor vehicle operator's license or any public passenger endorsement, as defined in section 14-1, falls on any day when offices of the commissioner are closed for business or are open for less than a full business day, the license or permit shall be deemed valid until midnight of the next day on which offices of the commissioner are open for a full day of business.

(1949 Rev., S. 2381; 1953, 1955, S. 1299d; 1957, P.A. 437, S. 4; February, 1965, P.A. 68; 1967, P.A. 115; 436, S. 1; 807, S. 4; 1969, P.A. 759, S. 4; 1972, P.A. 127, S. 16; P.A. 75-213, S. 9, 53; 75-577, S. 21, 126; P.A. 76-263, S. 6, 9; P.A. 77-10; 77-256, S. 3, 4; 77-348, S. 1, 2; P.A. 79-89, S. 1; P.A. 80-51; P.A. 81-172, S. 3; P.A. 83-489, S. 3, 17; P.A. 84-254, S. 29, 62; 84-429, S. 21; P.A. 85-413, S. 4, 8; P.A. 87-329, S. 5; P.A. 90-263, S. 8, 74; 90-265, S. 7, 8; P.A. 91-408, S. 8, 18; May Sp. Sess. P.A. 92-9, S. 1, 4; P.A. 93-80, S. 49, 67; 93-341, S. 12, 38; P.A. 95-223, S. 1, 2; P.A. 97-284, S. 1, 2; P.A. 99-287, S. 7, 9; June Sp. Sess. P.A. 01-6, S. 74, 85; June Sp. Sess. P.A. 01-9, S. 47, 131; P.A. 03-171, S. 6; June 30 Sp. Sess. P.A. 03-3, S. 34; P.A. 04-4, S. 6; 04-177 S. 12; 04-199, S. 22; June Sp. Sess. P.A. 05-3, S. 26; P.A. 07-167, S. 32; June Sp. Sess. P.A. 07-1, S. 94; June Sp. Sess. P.A. 07-5, S. 43; P.A. 09-187, S. 10; P.A. 10-110, S. 21; 10-179, S. 25; P.A. 11-6, S. 137; 11-48, S. 27; 11-213, S. 16; P.A. 12-81, S. 4; P.A. 13-271, S. 15; P.A. 14-130, S. 7; P.A. 16-55, S. 24.)

History: 1965 act added proviso clause re holder reaching 21 in Subsec. (b); 1967 acts included motorcycle licenses in provisions, revised provisions re expiration of licenses in Subsec. (b), inserted new Subsec. (c) re effect of change in birth date on expiration and reissuance of license, redesignated former Subsec. (c) as Subsec. (d) and added provisions re penalty for failure to renew license within 30 days of expiration date; 1969 act revised fee provisions in Subsecs. (b) and (c), raising rate from $0.25 to $0.35 per month and placing $2 maximum on fee for 6-month period; 1972 act changed age of majority from 21 to 18; P.A. 75-213 raised fee in Subsec. (b) to $0.45 per month not to exceed $2.50 for 6-month period; P.A. 75-577 removed reference to $25 maximum fine in Subsec. (d) and added references to fines of the amount designated for infractions specified; P.A. 76-263 revised section to cover transition period for change of validity period from 2 to 4 years and institution of licenses with pictures, deleted references to provisional licenses and deleted violation in Subsec. (d) re failure to sign license before operating motor vehicle or motorcycle; P.A. 77-10 added Subsec. (e) re expiration of license on day when motor vehicle offices are closed; P.A. 77-256 raised fee in Subsec. (c) to $0.45 per month not to exceed $2.50 for 6-month period; P.A. 77-348 revised provisions re expiration so that all licenses expire on birth date rather than last day of birth month and changed reference to June 30, 1976 to June 30, 1977 in Subsec. (a); P.A. 79-89 added exception re Sec. 14-41a to Subsec. (a); P.A. 80-51 made former Subdivs. (1) to (4) in Subsec. (a) subparagraphs (A) to (D) under Subdiv. (1) re motor vehicle and motorcycle licenses, made provision re public service operator's license Subdiv. (2) and added exception re change of expiration date from April 30th to June 30th; P.A. 81-172 amended Subsec. (d) by increasing from 30 to 60 days after the expiration date the amount of time during which an operator can be charged with only an infraction; P.A. 83-489 amended Subsec. (b) to increase additional sum from $1 to $2; P.A. 84-254 amended Subsec. (b), effective July 1, 1984, to increase the fee, scheduling the increases to take effect as of July 1, 1984, 1986 and 1988; P.A. 84-429 deleted obsolete provisions, rephrased provisions and made other technical changes; P.A. 85-413 adjusted fees after July 1, 1988, and deleted obsolete fee provisions; P.A. 87-329 amended Subsec. (b) maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 90-263 amended Subsecs. (a) and (e) to substitute public passenger transportation permit for public service motor vehicle operator's license; P.A. 90-265 amended Subsec. (a) to require vision screening for motor vehicle operators prior to every other renewal of operator's license in accordance with specified schedule; P.A. 91-408 amended Subsec. (a) to delay the commencement of vision screening from July 1, 1991, to October 1, 1992, and to change the beginning and ending dates of the specified schedule accordingly; May Sp. Sess. P.A. 92-9 amended Subsec. (a) to postpone vision screening requirement from October 1, 1992, to July 1, 1993, and to require that screening be done in accordance with a schedule adopted by the commissioner, eliminating the specified schedule according to the last name of the operator; P.A. 93-80 amended Subsec. (a) to postpone vision screening requirement from July 1, 1993, to July 1, 1995, effective July 1, 1993; P.A. 93-341 amended Subsec. (a) by deleting former Subdiv. (2) re expiration date for public passenger transportation permits, effective July 1, 1994; P.A. 95-223 amended Subsec. (a) to postpone vision screening requirement from July 1, 1995, to July 1, 1997, effective July 1, 1995; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-284 amended Subsec. (a) to postpone vision screening requirement from July 1, 1997, to July 1, 1999, effective July 1, 1997; P.A. 99-287 amended Subsec. (a) by postponing the implementation of vision screening from July 1, 1999, to July 1, 2001, and allowing a vision screening conducted by a licensed health care professional to have occurred during the preceding 12 months in lieu of the preceding 3 months, effective July 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsecs. (a) and (b) to require renewal of license every 6 years, amended Subsec. (b) to increase fee from $3.50 to $5.25, amended Subsec. (c) to modify the issue period for renewal licenses from not more than 48 months to not more than 72 months and made technical changes for purposes of gender neutrality in Subsecs. (a) and (d), effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to provide for an optional licensure period of 4 years in accordance with a schedule to be established by the commissioner and changed to July 1, 2003, the date by which the commissioner shall screen the vision of operator's at every other renewal of license, effective July 1, 2001; P.A. 03-171 amended Subsecs. (a), (d) and (e) to delete references to motorcycle operator's license, made technical changes in Subsec. (a) and amended Subsec. (d) to delete references to Sec. 14-40a; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to change commencement date of vision screening program from July 1, 2003, to July 1, 2005, effective August 20, 2003, and applicable as of July 1, 2003; P.A. 04-4 amended Subsec. (b) to delete former formula for the license fee and to establish fees for 4-year and 6-year licenses and a fee for a part-year license, deleted former Subsec. (c) re changes in records relating to birth dates and renewal of licenses thereafter and redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d), effective March 11, 2004; P.A. 04-177 and P.A. 04-199 both amended Subsec. (b) to increase fee for original 4-year operator's licenses from $43 to $44 and for 6-year operator's license from $65 to $66, effective July 1, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (a) by changing “2005” to “2007”, effective July 1, 2005; P.A. 07-167 amended Subsec. (a) by deleting provisions re vision screening and amended Subsec. (b) by adding provisions re renewals at office facilities of licensed automobile club or association, effective July 1, 2007; June Sp. Sess. P.A. 07-1 attempted to amend Subsec. (a) to change July 1, 2007, to July 1, 2009, effective July 1, 2007, but failed to take effect since the vision screening provisions were previously deleted from this Subsec. by P.A. 07-167; June Sp. Sess. P.A. 07-5 amended Subsec. (a) by restoring provisions re vision screening and postponing implementation to July 1, 2009; P.A. 09-187 amended Subsec. (a) to postpone implementation of vision screening from July 1, 2009, to July 1, 2011, effective July 1, 2009; P.A. 10-110 amended Subsec. (a) to authorize commissioner, upon every other renewal of operator's license or identity card, to issue such license or card without personal appearance of licensee or card holder if such licensee or card holder has digital image on file with commissioner and has met all other renewal requirements and amended Subsec. (b) to authorize automobile clubs and associations to perform identity card renewals and registration transactions and to charge fee of not more than $2, effective July 1, 2010; P.A. 10-179 amended Subsec. (b) to make the same changes as made to Subsec. (b) by P.A. 10-110, effective July 1, 2010; P.A. 11-6 amended Subsec. (b) to increase fee for 4-year license from $44 to $48, for 6-year license from $66 to $72 and for a year or part thereof from $11 to $12, added Subsec. (c) re $25 late renewal fee, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), and deleted “shall be deemed to have failed to renew a motor vehicle operator's license and” in Subsec. (d), effective July 1, 2011; P.A. 11-48 amended Subsec. (a) by eliminating 4 or 6-year renewal requirement, requirement for personal appearance of licensee or holder for renewal and requirement for vision screening prior to every other renewal, effective July 1, 2011; P.A. 11-213 amended Subsec. (b) to authorize issuance of duplicate licenses and identity cards by automobile club or association and make conforming and technical changes, and amended Subsec. (c) to include identity cards, change “shall” to “may” re notification and prohibit notification by mail if mail determined to be undeliverable, effective July 13, 2011; P.A. 12-81 amended Subsec. (a) to make provisions applicable upon every “other” renewal of a license or identity card, amended Subsec. (b) to delete provision re fee for 4-year license and make conforming changes, added new Subsec. (e) re 6-month extension of expiration date of operator's license or identity card and fee therefor and redesignated existing Subsec. (e) as Subsec. (f), effective July 1, 2012; P.A. 13-271 amended Subsec. (b) to delete provision re license fee of $12 per year or any part of a year and to increase maximum convenience fee charged by automobile club or association from $2 to $3; P.A. 14-130 amended Subsec. (f) by replacing “public passenger transportation permit” with “public passenger endorsement, as defined in section 14-1”, effective June 6, 2014; P.A. 16-55 amended Subsec. (b) by adding “a contractor, including, but not limited to,” and “or any office or department of a municipality”, increasing maximum convenience fee from $3 to $5 and making a conforming change, effective May 31, 2016.

Failure to endorse his license does not make the operator “an unlicensed person.” 104 C. 487; 114 C. 76.



Section 14-41a - Renewal of license for persons age sixty-five or over.

An individual sixty-five years of age or older may renew a motor vehicle operator's license for either a two-year period or a six-year period. The fee for any license issued for a two-year period shall be twenty-four dollars.

(P.A. 79-89, S. 2; P.A. 84-254, S. 30, 62; 84-429, S. 22; P.A. 87-329, S. 6; P.A. 91-390, S. 2; June Sp. Sess. P.A. 01-6, S. 75, 85; June Sp. Sess. P.A. 01-9, S. 50, 131; P.A. 03-171, S. 7; P.A. 04-4, S. 7; 04-199, S. 23; P.A. 07-167, S. 45; P.A. 11-213, S. 17; P.A. 13-271, S. 16.)

History: P.A. 84-254 increased the fee from $11 to $22 as of July 1, 1992; P.A. 84-429 divided section into Subsecs., deleted obsolete provisions, rephrased provisions and made other technical changes; P.A. 87-329 amended Subsec. (a), maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 91-390 replaced former Subsec. (b) which had required that operator's license bear operator's photograph with new provision permitting commissioner to waive photograph requirement upon written application and showing of hardship by operators 65 years of age or older; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); June Sp. Sess. P.A. 01-6 changed 4-year renewal option to 6 years, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to delete provisions re length of the license renewal period, effective July 1, 2001; P.A. 03-171 deleted references to motorcycle operator's license; P.A. 04-4 amended Subsec. (a) to increase the fee to $21, effective March 11, 2004; P.A. 04-199 amended Subsec. (a) to increase the fee from $21 to $22, effective July 1, 2004; P.A. 07-167 amended Subsec. (b) by replacing reference to Sec. 14-36d(a) with reference to Sec. 14-36h(a); P.A. 11-213 deleted Subsec. (a) designator and deleted former Subsec. (b) re waiver of photograph requirement, effective July 13, 2011; P.A. 13-271 increased fee for renewal of license for a 2-year period from $22 to $24.



Section 14-41b - Validity of operator's license held by member of the armed forces following separation from service or return to state.

A Connecticut motor vehicle operator's license held by any person on active duty with the armed forces and absent from this state due to such service shall be valid for thirty days following the date on which the license holder is honorably separated from such service or returns to this state, unless the license is suspended, cancelled or revoked as provided by law earlier than such date. The license shall be valid only when in the immediate possession of the license holder and the license holder has his or her discharge or separation papers in his or her immediate possession.

(P.A. 10-16, S. 1.)



Section 14-41c - Renewal of operator's licenses and identity cards of incarcerated persons.

The Commissioner of Motor Vehicles shall consult with the Commissioner of Correction to establish a procedure to renew the operator's licenses and identity cards of persons who are incarcerated, without the appearance of such persons at the Department of Motor Vehicles, in accordance with subsection (b) of section 14-36d. Such renewal shall be initiated at the request of an incarcerated person who responds to a renewal notice for such person's operator's license or identity card. This section shall not apply to the initial issuance of an operator's license or identity card or the issuance of a license or identity card that has expired more than two years before the date of the requested renewal.

(P.A. 11-213, S. 59; P.A. 12-81, S. 20.)

History: P.A. 11-213 effective October 1, 2012; P.A. 12-81 replaced provision requiring Department of Motor Vehicles upon written request of incarcerated person to extend expiration date of such person's operator's license for 2 years or 30 days following incarceration release date, whichever occurs first, with provision requiring Commissioner of Motor Vehicles to consult with Commissioner of Correction to establish procedure to renew incarcerated person's operator's license or identity card upon request of such person and without such person appearing at the department and added provision making section inapplicable to initial issuance of license or card or issuance of license or card that expired more than 2 years before request.



Section 14-42 - Application for operator's license or identity card. Anatomical gift.

(a) An application for an operator's license or identity card shall be made on forms furnished by the commissioner. The applications shall be in such form and contain such provisions and information as the commissioner may determine.

(b) The commissioner shall require any person applying for an operator's license or identity card to indicate whether such person consents or declines to make an anatomical gift through inclusion in the state donor registry maintained pursuant to section 14-42a. An operator's license issued to a person who has authorized inclusion on such donor registry shall have a donor symbol imprinted on such license or identity card.

(1949 Rev., S. 2382; P.A. 75-579; P.A. 84-429, S. 23; P.A. 85-190; P.A. 98-172, S. 3, 4; P.A. 06-130, S. 4; P.A. 09-187, S. 13; P.A. 10-123, S. 24; P.A. 14-130, S. 8.)

History: P.A. 75-579 added Subsec. (b) re inclusion of body organ donation line on license applications and licenses; P.A. 84-429 rephrased provisions, transferred provisions re motor vehicle registrations to Sec. 14-12(b), transferred provisions re assignment of registration and license numbers to Sec. 14-10(a) and made other technical changes; P.A. 85-190 amended Subsec. (b), requiring an operator's license to indicate provision for organ donation in a conspicuous manner determined by the commissioner to assure immediate identification; P.A. 98-172 amended Subsec. (b) replacing the requirement that the application contain a line for indicating that applicant has made provisions for organ donation with a requirement that the application include the opportunity to complete an organ donor card and replacing requirement that operator's license indicate whether one is an organ donor with requirement that license have donor card imprinted on it, effective July 1, 1999; P.A. 06-130 replaced “blanks” with “forms” and “application blanks” with “applications” in Subsec. (a) and added provisions re identity cards in Subsecs. (a) and (b), effective June 2, 2006; P.A. 09-187 amended Subsec. (b) to replace provisions re issuance of donor card with provisions re registration as organ and tissue donor, effective July 8, 2009; P.A. 10-123 amended Subsec. (b) by replacing provision re registration as organ and tissue donor with provision re making an anatomical gift through inclusion in state donor registry, by replacing “elected to be included in” with “authorized inclusion on” re donor registry and by replacing “designation of such person's donor status” with “donor symbol” re imprint on license or identity card; P.A. 14-130 amended Subsec. (b) by replacing provision re application to include opportunity to make anatomical gift with provision re commissioner to require applicant to indicate whether applicant consents or declines to make anatomical gift.

See Sec. 14-10 re record-keeping with respect to operator's licenses and registrations.



Section 14-42a - Agreement with procurement organizations. Inclusion of information re procurement organizations in driver education programs.

(a) The Commissioner of Motor Vehicles and the Commissioner of Administrative Services shall enter into an agreement with one or more federally designated organ and tissue procurement organizations to provide to such organizations access to the names, dates of birth and other pertinent information of holders of operator's licenses and identity cards issued pursuant to section 1-1h who have registered with the Department of Motor Vehicles an intent to become organ and tissue donors. Such access shall be provided in a manner and form to be determined by the commissioners, following consultation with such organizations, and may include electronic transmission of initial information and periodic updating of information. The Commissioner of Motor Vehicles shall not charge a fee for such access pursuant to section 14-50a, but may charge such organizations reasonable administrative costs. Information provided to such organizations shall be used solely for identifying such license holders as organ and tissue donors.

(b) The Commissioner of Motor Vehicles shall include in regulations adopted pursuant to sections 14-36f and 14-78 a requirement that a description of the purposes and procedures of procurement organizations, as defined in section 19a-289a, be included in driver education programs.

(P.A. 04-122, S. 1; P.A. 05-121, S. 1; P.A. 08-150, S. 8; P.A. 10-123, S. 27; P.A. 11-51, S. 88.)

History: P.A. 05-121 amended Subsec. (a) by giving procurement organizations access to information re holders of identity cards issued pursuant to Sec. 1-1h; P.A. 08-150 amended Subsec. (b) to include regulations adopted pursuant to Sec. 14-78; P.A. 10-123 amended Subsec. (b) by replacing reference to Sec. 19a-279a with Sec. 19a-289a; P.A. 11-51 changed “Chief Information Officer of the Department of Information Technology” to “Commissioner of Administrative Services”, “commissioner and Chief Information Officer” to “commissioners” and “commissioner” to “Commissioner of Motor Vehicles”, effective July 1, 2011.



Section 14-43 - Misrepresentation renders license void.

(a) An operator's license issued upon an application containing any material false statement is void from the date of its issue and shall be surrendered, on demand, to the commissioner. Any moneys paid for the license shall be forfeited to the state.

(b) No person shall obtain or attempt to obtain any license for another by misrepresentation or impersonation and any license obtained by misrepresentation or impersonation is void.

(c) Any person who violates any provision of this section and any person who fails to surrender a falsely obtained operator's license upon the demand of the commissioner shall be fined not more than two hundred dollars.

(1949 Rev., S. 2383; 1963, P.A. 235; P.A. 80-466, S. 12, 25; P.A. 81-472, S. 20, 159; P.A. 84-429, S. 24.)

History: 1963 act amended last sentence by adding words “falsely obtained” and increasing penalty from $50; P.A. 80-466 added reference to single number plate; P.A. 81-472 made technical changes; P.A. 84-429 divided section into Subsecs., rephrased provisions, transferred provisions re motor vehicle registrations to Sec. 14-12(d) and made other technical changes.

That a licensed operator is under age does not ipso facto make his license void. 107 C. 213.



Section 14-44 - License endorsement for operators of commercial motor vehicles used for passenger transportation, school buses, student transportation vehicles, taxicabs, motor vehicles in livery service and motor or service buses. Requirements. Hearing. Appeal. Report re persons whose license or endorsement has been withdrawn, suspended or revoked. Penalty.

(a)(1) No person shall operate a commercial motor vehicle used for passenger transportation on any public highway of this state until such person has obtained a commercial driver’s license with a public passenger endorsement, as defined in section 14-1, from the Commissioner of Motor Vehicles, except a nonresident who holds such license with such endorsement issued by another state. (2) No person shall operate a school bus until such person has obtained a commercial driver’s license with a school bus endorsement, except that a person who holds such a license without such endorsements may operate a school bus without passengers for the purpose of road testing or moving the vehicle. (3) No person shall operate a student transportation vehicle, as defined in section 14-212, taxicab, motor vehicle in livery service, motor bus or service bus until such person has obtained an operator’s license of the proper classification bearing an appropriate public passenger endorsement from the Commissioner of Motor Vehicles, issued in accordance with the provisions of this section and section 14-36a, except that a person who holds an operator’s license without such endorsement may operate any such vehicle without passengers for the purpose of road testing or moving the vehicle.

(b) No operator’s license bearing a public passenger endorsement shall be issued or renewed in accordance with the provisions of this section or section 14-36a, until the Commissioner of Motor Vehicles, or the commissioner’s authorized representative, is satisfied that the applicant is a proper person to receive such an operator’s license bearing an endorsement, holds a valid motor vehicle operator’s license, or, if necessary for the class of vehicle operated, a commercial driver’s license and is at least eighteen years of age. Each applicant for an operator’s license bearing a public passenger endorsement or the renewal of such a license shall furnish the Commissioner of Motor Vehicles, or the commissioner’s authorized representative, with satisfactory evidence, under oath, to prove that such person has no criminal record and has not been convicted of a violation of subsection (a) of section 14-227a within five years of the date of application and that no reason exists for a refusal to grant or renew such an operator’s license bearing a public passenger endorsement. Each applicant for such an operator’s license bearing a public passenger endorsement shall submit with the application proof satisfactory to the Commissioner of Motor Vehicles that such applicant has passed a physical examination administered not more than ninety days prior to the date of application, and which is in compliance with safety regulations established from time to time by the United States Department of Transportation. Each applicant for renewal of such license shall present evidence that such applicant is in compliance with the medical qualifications established in 49 CFR 391, as amended, provided an applicant for a Class D operator’s license bearing an endorsement described in subsection (c) of section 14-36a, shall be deemed medically qualified if such applicant (1) controls with medication, as certified by a licensed physician, a medical condition that would otherwise deem such applicant not medically qualified, and (2) would qualify for a waiver or exemption under 49 CFR 391, as amended. Each applicant for such an operator’s license bearing a public passenger endorsement shall be fingerprinted before the license bearing a public passenger endorsement is issued.

(c) The Commissioner of Motor Vehicles may issue, withhold, renew, suspend, cancel or revoke any public passenger endorsement required to operate a motor vehicle that transports passengers, as provided in subsection (c) of section 14-36a. The Commissioner of Motor Vehicles may, in making his or her decision, consider the age, accident and criminal record, moral character and physical condition of any such applicant or public passenger endorsement holder and such other matters as the commissioner may determine. The Commissioner of Motor Vehicles may require any such applicant or public passenger endorsement holder to furnish the statements of two or more reputable citizens, which may be required to be under oath, vouching for the good character or other qualifications of the applicant or public passenger endorsement holder.

(d) Upon the arrest of any person who holds an operator’s license bearing a public passenger endorsement, as defined in section 14-1, and who is charged with a felony or violation of section 53a-73a, the arresting officer or department, within forty-eight hours, shall cause a report of such arrest to be made to the Commissioner of Motor Vehicles. The report shall be made on a form approved by said commissioner containing such information as the commissioner prescribes. The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(e) Prior to issuing an operator’s license bearing a school endorsement or bearing the appropriate type of public passenger endorsement for operation of a student transportation vehicle pursuant to subdivision (4) of subsection (a) of this section, the Commissioner of Motor Vehicles shall require each applicant to submit to state and national criminal history records checks, conducted in accordance with section 29-17a, and a check of the state child abuse and neglect registry established pursuant to section 17a-101k. The Commissioner of Emergency Services and Public Protection shall complete such state and national criminal history records checks required pursuant to this section within sixty days of receiving such a request for a check of such records. If notice of a state or national criminal history record is received, the Commissioner of Motor Vehicles may, subject to the provisions of section 46a-80, refuse to issue an operator’s license bearing such public passenger endorsement and, in such case, shall immediately notify the applicant, in writing, of such refusal. If notification that the applicant is listed as a perpetrator of abuse on the state child abuse and neglect registry established pursuant to section 17a-101k is received, the Commissioner of Motor Vehicles may refuse to issue an operator’s license bearing such public passenger endorsement and, in such case, shall immediately notify the applicant, in writing, of such refusal. The Commissioner of Motor Vehicles shall not issue a temporary operator’s license bearing a school endorsement or bearing the appropriate type of public passenger endorsement for operation of a student transportation vehicle.

(f) Notwithstanding any other provision of this section, the commissioner shall not issue an operator’s license bearing a public passenger endorsement to transport passengers who are students, and shall suspend any such public passenger endorsement that has been issued, to any person who has been convicted of a serious criminal offense, as determined by the Commissioner of Motor Vehicles, or convicted of any provision of federal law or the law of any other state, the violation of which involves conduct that is substantially similar to a violation determined by the Commissioner of Motor Vehicles to be a serious criminal offense, if any part of the sentence of such conviction has not been completed, or has been completed during the preceding five years. The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(g) Any applicant who is refused an operator’s license bearing a public passenger endorsement or the renewal of such a license, or whose operator’s license bearing a public passenger endorsement or the renewal of such a license is withdrawn or revoked on account of a criminal record, shall be entitled to a hearing if requested in writing within twenty days. The hearing shall be conducted in accordance with the requirements of chapter 54 and the applicant may appeal from the final decision rendered therein in accordance with section 4-183.

(h) Notwithstanding the provisions of section 14-10, the commissioner shall furnish to any board of education or to any public or private organization that is actively engaged in providing public transportation, including the transportation of school children, a report containing the names and motor vehicle operator license numbers of each person who has been issued an operator’s license with one or more public passenger endorsements, authorizing such person to transport passengers in accordance with the provisions of section 14-36a, but whose license or any such public passenger endorsement has been withdrawn, suspended or revoked by the Commissioner of Motor Vehicles in accordance with the provisions of this section, or any other provision of this title. The report shall be issued and updated periodically in accordance with a schedule to be established by the Commissioner of Motor Vehicles. Such report may be transmitted or otherwise made available to authorized recipients by electronic means.

(i) Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2384; 1963, P.A. 336; 372; 1969, P.A. 110, S. 1; 1971, P.A. 612, S. 4; 1972, P.A. 127, S. 17; P.A. 74-152; P.A. 75-213, S. 10, 53; 75-577, S. 22, 126; P.A. 76-382, S. 2; P.A. 83-340, S. 2, 4; P.A. 84-254, S. 31, 62; 84-429, S. 25; P.A. 85-148, S. 2; P.A. 87-329, S. 7; 87-585, S. 1; P.A. 89-320, S. 1, 2, 12; P.A. 90-112, S. 12, 14; 90-263, S. 10, 74; P.A. 91-272, S. 1, 8; May Sp. Sess. P.A. 92-11, S. 62, 70; P.A. 93-341, S. 13–15, 38; P.A. 01-175, S. 9, 32; P.A. 02-70, S. 83; P.A. 03-278, S. 37; P.A. 04-217, S. 4; P.A. 05-218, S. 6; P.A. 06-130, S. 10; P.A. 07-167, S. 47; 07-224, S. 1; June Sp. Sess. P.A. 07-5, S. 20; P.A. 09-187, S. 11; P.A. 10-32, S. 49; 10-110, S. 35, 57; P.A. 11-213, S. 18; P.A. 12-81, S. 49; P.A. 14-130, S. 9, 29; June Sp. Sess. P.A. 15-5, S. 200.)

History: 1963 acts raised minimum age requirement from 18 to 21 and added provisions for examination of operating ability and fee for same; 1969 act replaced interstate commerce commission with United States department of transportation and required that applicants for public service license to operate school bus be at least nineteen and not more than 69 years old; 1971 act replaced reference to repealed Sec. 14-30 with reference to Sec. 14-34; 1972 act changed minimum age for public service vehicle license from 21 to 18, reflecting change in age of majority, and deleted minimum age of 19 for school bus operator’s license; P.A. 74-152 made provisions applicable to operation of service buses as well as public service motor vehicles and expanded provisions re physical examinations; P.A. 75-213 raised examination fee from $2 to $2.50; P.A. 75-577 replaced provision for maximum $50 fine for violation of provisions with statement that violation constitutes an infraction; P.A. 76-382 added Subsec. (b) re validity of license issued by other state or country; P.A. 83-340 amended Subsec. (a) deleting the statement providing that an applicant for a public service license to operate a school bus shall not be older than 69 years of age; P.A. 84-254 amended Subsec. (a) to increase the examination fee from $2.50 to $5 as of July 1, 1992; P.A. 84-429 relettered Subsecs., rephrased provisions and made other technical changes; P.A. 85-148 amended Subsec. (a), eliminating requirement for nonresidents holding a valid out-of-state public service motor vehicle operator’s license to obtain a license to operate in this state if vehicle is engaged in intrastate commerce; P.A. 87-329 amended Subsec. (b), maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 87-585 amended Subsec. (b), requiring prerequisites for issuance of license to apply to renewals and applicants to furnish evidence of absence of convictions for violations of Sec. 14-227a(a) within 1 year and negative drug test results, and added new provisions in Subsec. (d) re issuance of a 90-day temporary license to applicants who intend to operate a school bus, relettering remaining Subdivs. accordingly; P.A. 89-320 amended Subsec. (b) to require applicants to furnish evidence of absence of convictions for violations of Sec. 14-227a(a) within 5 years instead of within 1 year and amended Subsec. (d) to require commissioner to request criminal record for each applicant from state police bureau of identification and to forward fingerprints obtained under Subsec. (b) to bureau which shall submit fingerprints to FBI for a national criminal history records check, to authorize immediate withdrawal of the temporary license if notice of a criminal record is received within 90 days, subject to the provisions of Sec. 46a-80 and to require the licensee and his employer to be notified immediately in writing of receipt of a criminal record, making technical changes as necessary; P.A. 90-112 amended Subsecs. (a), (d) and (e) to include references to operation of student transportation vehicles; P.A. 90-263 divided Subsec. (a) into two subdivisions, inserting in Subdiv. (1) prohibition on operation of commercial motor vehicles used for passenger transportation until operator has obtained a commercial driver’s license with a passenger endorsement, deleting references to public service motor vehicle or service bus and public service motor vehicle operator’s license, and inserting in Subdiv. (2) prohibition on operation of school bus, student transportation vehicle, taxicab, motor vehicle in livery service, motor bus or service bus until operator has obtained a public passenger transportation permit, amended remaining Subsecs. to substitute public passenger transportation permit for public service motor vehicle operator’s license, amended Subsec. (d) to insert references to “student transportation vehicle” after references to “school bus”, and amended Subsec. (e) to provide that any applicant refused a permit on account of a criminal record shall be entitled to a hearing, if requested, and to permit applicant to appeal from final decision in accordance with Sec. 4-183, effective July 1, 1991; P.A. 91-272 amended Subsec. (b) to apply to applicants for renewal on and after July 1, 1992, amended Subsec. (d) to require applicants for a temporary permit or for renewal of a permit to submit to a state criminal history records check prior to issuance of such temporary permit or renewal and to make numerous changes throughout the Subsec., and amended Subsec. (e) to apply to applicants who are refused a renewal or whose permit or renewal is withdrawn or revoked on account of a criminal record; May Sp. Sess. P.A. 92-11 amended Subsec. (a) by deleting phrase “or a student transportation vehicle, as defined in section 14-212”; P.A. 93-341 amended Subsec. (a)(2) to provide that no person may operate a school bus carrying passengers without having obtained a commercial driver’s license with a passenger endorsement and a school endorsement and substituted references to passenger or school endorsements for references to public passenger transportation permits throughout section, effective July 1, 1994, amended Subsec. (b) by inserting references to an “operator’s license bearing an endorsement” and by revising the provisions regarding drug testing and physical examinations of applicants, effective July 1, 1993, amended Subsec. (d) by deleting provisions regarding a 90-day temporary permit pending completion of a national criminal history records check, and deleted Subsec. (f) which had specified contents of public passenger transportation permits in its entirety and relettered remaining Subsec. accordingly, effective July 1, 1994; P.A. 01-175 amended Subsec. (d) by making a technical change for the purposes of gender neutrality and by replacing language re state criminal history checks, fingerprinting and fee charged with language re state and national criminal history checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 02-70 made a technical change in Subsec. (a)(3), added new Subsec. (d) to require the arresting officer or department, upon the arrest of any person who holds an operator’s license bearing a school endorsement for a felony or violation of Sec. 53a-73a, to report such arrest to the commissioner within 48 hours, to specify form of such report and to authorize adoption of regulations, and redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g), effective June 3, 2002; P.A. 03-278 made technical changes in Subsec. (f), effective July 9, 2003; P.A. 04-217 amended Subsec. (a) to include “activity vehicle” as vehicle requiring operator to have appropriate endorsement, amended Subsec. (b) to eliminate public passenger transportation permit, to eliminate provision requiring applicant for license with endorsement or renewal of license with endorsement to have received negative drug test results in two or more urine tests if administered within 1 year of date of application and to substitute requirement that applicant for renewal of such license present evidence that applicant is in compliance with medical qualifications under federal law, amended Subsec. (c) to change references to “permittee” to “endorsement holder”, to eliminate “passenger or school” endorsement and substitute endorsement “required to operate a motor vehicle that transports passengers”, and made technical changes, effective January 1, 2005; P.A. 05-218 amended Subsec. (a)(3) by adding camp vehicles; P.A. 06-130 added new Subsec. (g) re notification of school boards and providers of public transportation of drivers whose licenses or endorsements have been withdrawn, suspended or revoked and redesignated existing Subsec. (g) as Subsec. (h); P.A. 07-167 amended Subsec. (a)(3) by deleting reference to camp vehicle, effective July 1, 2007; P.A. 07-224 amended Subsec. (a) by repositioning existing provisions re endorsement for taxicabs, motor vehicles in livery service and motor or services buses as Subdiv. (3), redesignating existing provisions re endorsement for student transportation vehicles and activity vehicles as Subdiv. (4) and deleting “camp vehicle”, amended Subsec. (b) by requiring evidence furnished by applicant to be under oath, amended Subsec. (e) by adding provisions re endorsement for operation of student transportation vehicle, re check of state child abuse registry and notification that applicant is listed thereon and re prohibition on issuance of temporary operator’s license, by deleting provision re withdrawal of operator’s license bearing school endorsement and by making conforming changes, added new Subsec. (f) re convictions, redesignated existing Subsecs. (f), (g) and (h) as Subsecs. (g), (h) and (i), amended redesignated Subsec. (h) to require report to be furnished by commissioner and made technical changes throughout, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to substitute “abuse and neglect” for “abuse”, reorganize provisions and delete reference to Sec. 46a-80 re perpetrators of abuse listed on registry, effective October 6, 2007; P.A. 09-187 amended Subsec. (a)(3) to require endorsement for operation of student transportation vehicle or activity vehicle and add exception authorizing person without endorsement to operate vehicle without passengers for purpose of road testing or moving vehicle, effective July 1, 2009; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 10-110 amended Subsec. (a) to make a technical change, effective October 1, 2010, and further amended Subsec. (a) to delete reference to activity vehicle in Subdivs. (3) and (4), effective July 1, 2011; P.A. 11-213 amended Subsec. (a) to require “proper classification” of license and make technical changes in Subdiv. (3) and to delete former Subdiv. (4) containing duplicate provision re student transportation vehicle, effective July 1, 2011; P.A. 12-81 amended Subsec. (e) to add provision requiring Commissioner of Emergency Services and Public Protection to complete criminal history records checks within 60 days of request and made technical changes, effective July 1, 2012; P.A. 14-130 amended Subsec. (b) to add provision re exemption from medical qualifications for certain Class D operator’s license applicants, effective October 1, 2014, and amended Subsec. (d) by replacing “school endorsement” with “public passenger endorsement, as defined in section 14-1, and who is”, effective June 6, 2014; June Sp. Sess. P.A. 15-5 replaced references to passenger endorsement and endorsement with references to public passenger endorsement and, in Subsec. (a)(1), added reference to Sec. 14-1, effective June 30, 2015.



Section 14-44a - Commercial driver's license required for operation of a commercial motor vehicle. Exceptions. Penalty.

(a) No person may drive a commercial motor vehicle on the highways of this state unless the person holds a commercial driver's license issued by this state or another state, with applicable endorsements valid for the vehicle he is driving.

(b) The provisions of subsection (a) of this section shall not apply to (1) the holder of a commercial driver's instruction permit when accompanied in the vehicle by the holder of a commercial driver's license, (2) any military personnel who operate commercial motor vehicles solely in connection with their military duties, in accordance with 49 CFR 383.3(c), or (3) any member of the Connecticut National Guard who is qualified to operate a military or commercial motor vehicle in accordance with 49 CFR 383.3(c) and operates such vehicle while performing state military duty.

(c) Any person who violates the provisions of subsection (a) of this section shall operate a motor vehicle in violation of the classification of the license issued to such person, and shall be subject to the penalties provided in subsection (g) of section 14-36a and section 14-44k.

(P.A. 90-263, S. 33, 74; P.A. 04-217, S. 5, 35; P.A. 08-121, S. 1; P.A. 11-213, S. 19; P.A. 16-55, S. 2.)

History: P.A. 90-263, S. 33 effective April 1, 1992; P.A. 04-217 amended Subsec. (b) to exempt military personnel operating commercial motor vehicles solely in connection with military duties from provisions of Subsec. (a) and amended Subsec. (c) to change reference to Sec. 14-36a(d) to Sec. 14-36a(e) and add reference to Sec. 14-44k, effective January 1, 2005; P.A. 08-121 added Subsec. (b)(3) exempting any member of the Connecticut National Guard who is qualified to operate a military or commercial vehicle under 49 CFR 383.3(c) and operates such vehicle while performing state military duty, effective July 1, 2008; P.A. 11-213 amended Subsec. (c) by replacing reference to Sec. 14-36a(e) with reference to Sec. 14-36a(f), effective July 1, 2011; P.A. 16-55 amended Subsec. (c) by replacing reference to Sec. 14-36a(f) with reference to Sec. 14-36a(g) and making a technical change, effective July 1, 2016.



Section 14-44b - Prohibition re more than one driver's license.

No person who drives a commercial motor vehicle, as defined in section 14-1, may have more than one driver's license.

(P.A. 90-263, S. 31, 74.)



Section 14-44c - Application for commercial driver’s license or commercial driver’s instruction permit. Penalty.

(a) The application for a commercial driver’s license or commercial driver’s instruction permit, shall include the following:

(1) The full name and current mailing and residence address of the person;

(2) A physical description of the person, including sex, height and eye color;

(3) Date of birth;

(4) The applicant’s Social Security number;

(5) The person’s statement, under oath, that such person meets the requirements for qualification contained in 49 CFR 391, as amended, or does not expect to operate in interstate or foreign commerce;

(6) The person’s statement, under oath, that the type of vehicle in which the person has taken or intends to take the driving skills test is representative of the type of motor vehicle the person operates or intends to operate;

(7) The person’s statement, under oath, that such person is not subject to disqualification, suspension, revocation or cancellation of operating privileges in any state, and that he or she does not hold an operator’s license in any other state;

(8) The person’s identification of all states in which such person has been licensed to drive any type of motor vehicle during the last ten years, and the person’s statement, under oath that he or she does not hold an operator’s license in any other state; and

(9) The person’s signature, and certification of the accuracy and completeness of the application, subject to the penalties of false statement under section 53a-157b. The application shall be accompanied by the fee prescribed in section 14-44h.

(b) No person who has been a resident of this state for thirty days may drive a commercial motor vehicle under the authority of a commercial driver’s license issued by another jurisdiction.

(c) At the time of application for a commercial driver’s license, the applicant shall make the applicable certification, as required by 49 CFR 383.71(b), regarding the type of commerce in which such person shall engage. No commercial driver’s license shall be issued to a person who fails to make such certification.

(d) In addition to other penalties provided by law, any person who knowingly falsifies information or certifications required under subsection (a) of this section shall have such person’s operator’s license or privilege to operate a motor vehicle in this state suspended for sixty days.

(P.A. 90-263, S. 35, 74; P.A. 96-167, S. 6; P.A. 04-217, S. 6; P.A. 11-213, S. 55; June Sp. Sess. P.A. 15-5, S. 201.)

History: P.A. 96-167 amended Subsec. (b) to substitute 30-day for 60-day residency; P.A. 04-217 amended Subsec. (a) to make a technical change in Subdiv. (6), to add provision in Subdiv. (8) to include in application for commercial driver’s license or commercial driver’s license instruction permit statement that applicant is not subject to cancellation of operating privileges in any state, to add new Subdiv. (9) to require applicant to identify all states in which applicant has been licensed to drive any type of motor vehicle in last 10 years and statement that person does not hold license in any other state, and to redesignate existing Subdiv. (9) as new Subdiv. (10), effective January 1, 2005; P.A. 11-213 amended Subsec. (a) to delete former Subdiv. (5) re color picture requirement and redesignate existing Subdivs. (6) to (10) as Subdivs. (5) to (9), effective July 13, 2011; June Sp. Sess. P.A. 15-5 added new Subsec. (c) re federally required certification, redesignated existing Subsec. (c) as Subsec. (d) and made technical changes, effective June 30, 2015.



Section 14-44d - Information on commercial driver's license. Classifications.

(a) A commercial driver's license shall be marked “Commercial Driver's License” or “CDL”, and shall be, to the maximum extent practicable, tamper proof. It shall include, at a minimum, the following items of information:

(1) The name and residence address of the person;

(2) The person's color picture;

(3) A physical description of the person, including sex, height and eye color;

(4) Date of birth;

(5) The person's signature;

(6) The class or type of commercial motor vehicle or vehicles which the license authorizes the person to drive, together with any endorsements or restrictions;

(7) The name of this state; and

(8) The dates between which the license is valid.

(b) A commercial driver's license shall be issued with the following classifications:

(1) Class A -Any combination of vehicles with a gross vehicle weight rating (GVWR) of twenty-six thousand one pounds or more, provided the GVWR of the vehicle being towed is in excess of ten thousand pounds.

(2) Class B -Any single vehicle with a GVWR of twenty-six thousand one pounds or more, and any such vehicle towing a vehicle not in excess of ten thousand pounds.

(3) Class C -Any single vehicle with a GVWR of less than twenty-six thousand one pounds or any such vehicle towing a vehicle with a GVWR not in excess of ten thousand pounds comprising:

(A) Vehicles designed to transport sixteen or more passengers, including the driver, or designed to transport more than ten passengers, including the driver, and used to transport students under the age of twenty-one years to and from school; and

(B) Vehicles used to transport hazardous materials which are required to be placarded in accordance with 49 CFR 172, Subpart F, as amended.

Any vehicle that requires an endorsement, in accordance with the provisions of this section and section 14-36a, shall not be driven unless the proper endorsement appears on the license.

(P.A. 90-263, S. 36, 74; P.A. 93-341, S. 16, 38; P.A. 94-189, S. 5, 34; P.A. 97-236, S. 7; P.A. 99-268, S. 33; P.A. 00-169, S. 22; P.A. 04-217, S. 7.)

History: P.A. 93-341 added provision re “PS” endorsements, effective July 1, 1994; P.A. 94-189 amended Subdiv. (2) of Subsec. (b) by replacing “PS” endorsement with the “S” endorsement, effective July 1, 1994; P.A. 97-236 amended Subdiv. (2) of Subsec. (b) by adding provision “Z” which restricts the driver to school buses; P.A. 99-268 amended Subsec. (b)(1) by changing the type of Class C vehicles designed to transport “ten or more” passengers to those designed to transport “more than ten” passengers in Subpara. (C)(i); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-217 amended Subsec. (b) to eliminate subclassifications, endorsements and restrictions, to establish classifications for commercial driver's licenses and to require that any vehicle requiring an endorsement in accordance with section and Sec. 14-36a not be driven unless proper endorsement appears on license, effective January 1, 2005.



Section 14-44e - Limitations on issuance of commercial driver’s license. Qualification standards. Waiver of skills test. Requirements for license endorsement to operate vehicle transporting hazardous materials. Commercial driver’s instruction permit.

(a) The Commissioner of Motor Vehicles shall not issue a commercial driver’s license to any person unless such person is a resident of this state and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with the minimum federal standards established by 49 CFR 383, Subparts G and H, as amended, and has satisfied all other requirements of this section and sections 14-44b, 14-44c and 14-44g, in addition to other requirements for an operator’s license imposed by the general statutes and regulations of the commissioner.

(b) The commissioner shall not issue a commercial driver’s license or a commercial driver’s instruction permit to any applicant who is not physically qualified and medically certified in accordance with the standards in 49 CFR 391.41. As required by 49 CFR 383.71(h), each applicant for a commercial driver’s license or commercial driver’s instruction permit shall provide to the commissioner a copy of a medical examiner’s certificate, prepared by a medical examiner, as defined in 49 CFR 390.5, indicating that such applicant is medically certified to operate a commercial motor vehicle. For each applicant who has submitted such medical certification and who has also certified, in accordance with 49 CFR 383.71(b) and subsection (c) of section 14-44c, that such applicant operates in nonexcepted interstate commerce, the commissioner shall post a medical certification status of “certified” on the Commercial Driver’s License Information System driver record for such applicant. The holder of a commercial driver’s license who has not been examined and certified as qualified to operate a commercial motor vehicle during the preceding twenty-four months, or a shorter period as indicated by the medical examiner submitting such certificate, shall be required to submit a new medical certificate. The commissioner shall not issue a commercial driver’s license or commercial driver’s instruction permit to any applicant or holder who fails to submit the medical certification required by this section. If the holder of a commercial driver’s license or commercial driver’s instruction permit fails to submit a new medical examiner’s certificate before the expiration of twenty-four months or the period specified by the medical examiner, whichever is shorter, the commissioner shall, not later than sixty days after the date that such holder’s medical status becomes uncertified: (1) Downgrade the commercial driver’s license to a Class D operator’s license; or (2) cancel the commercial driver’s instruction permit. Any applicant or holder who is denied a commercial driver’s license or a commercial driver’s instruction permit, or whose license or permit is disqualified, suspended, revoked or cancelled pursuant to this subsection shall be granted an opportunity for a hearing in accordance with the provisions of chapter 54.

(c) The commissioner may waive the skills test required under subsection (a) of this section in the case of an applicant for a commercial driver’s license who meets the requirements of 49 CFR 383.77, as amended or, in the case of an applicant for a school bus endorsement who meets the requirements of 49 CFR 383.123, as amended.

(d) A commercial driver’s license shall not be issued to any person subject to disqualification from driving a commercial motor vehicle or subject to suspension, revocation or cancellation of operating privileges in any state. Each applicant for an endorsement to drive a vehicle transporting hazardous materials shall be subject to the requirements of 49 USC 5103a, as administered by the United States Transportation Security Administration. The commissioner may refuse to issue a hazardous materials endorsement, or may suspend or revoke any such endorsement, held by any person who is the subject of a notification received from the Transportation Security Administration, in accordance with the provisions of 49 CFR 1572.5, as amended.

(e) An operator’s license shall not be issued to any person who holds an operator’s license issued by any other state, unless such person first surrenders such license or licenses to the commissioner. The commissioner shall return every license surrendered hereunder to the issuing state for cancellation.

(f) The commissioner may refuse to issue a commercial driver’s license, or may issue a commercial driver’s license subject to compliance with such condition as the commissioner may prescribe, to any person whose motor vehicle operator’s license, privilege to operate a motor vehicle in this state or license endorsement is under suspension or is subject to any pending action by the commissioner that may result in suspension.

(g) The commissioner may issue a commercial driver’s instruction permit to any person who holds a valid operator’s license. Such permit may be issued for a period not exceeding one hundred eighty days, and may be reissued or renewed for one additional period not exceeding one hundred eighty days, provided the reissuance or renewal of such permit occurs within a two-year period from its initial issuance. Any holder of a commercial driver’s instruction permit who has not obtained a commercial driver’s license on or before the expiration date of such reissued or renewed permit shall be required to retake the commercial driver’s license knowledge test and any applicable endorsement knowledge tests. The holder of a commercial driver’s instruction permit may, unless otherwise disqualified or suspended, drive a commercial motor vehicle if such holder is accompanied by the holder of a commercial driver’s license of the appropriate class and bearing endorsements for the type of vehicle being driven who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle. The commissioner shall not administer a commercial driver’s license driving skills test to any holder of a commercial driver’s instruction permit unless such person has held such permit for a minimum period of fourteen days.

(h) (1) The commissioner shall deny or disqualify for a period of sixty days a commercial driver’s instruction permit or commercial driver’s license if it is determined that an applicant or holder has provided false information on any certification the applicant or holder is required to give relative to such permit or license application.

(2) If an applicant or holder is suspected of fraud related to the issuance of a commercial driver’s instruction permit or commercial driver’s license, such applicant or holder shall be required to schedule the commercial driver’s license knowledge test and driving skills test not later than thirty days after notification by the commissioner of the suspected fraud. Failure to schedule both such tests or failure to pass both such tests shall result in disqualification of such permit or license and the applicant or holder shall be required to reapply for the permit or license.

(3) Any applicant or holder convicted of fraud related to the issuance of a commercial driver’s instruction permit or commercial driver’s license shall have such applicant’s or holder’s permit or license disqualified for one year from the date of conviction and shall be required to retake such tests.

(P.A. 90-263, S. 34, 74; P.A. 04-217, S. 8; P.A. 06-130, S. 18; P.A. 07-167, S. 9; P.A. 08-150, S. 7; P.A. 09-187, S. 67; P.A. 10-110, S. 50; P.A. 14-130, S. 10, 11; June Sp. Sess. P.A. 15-5, S. 202, 203.)

History: P.A. 04-217 made technical changes in Subsec. (a), amended Subsec. (b) to make a technical change and afford person whose commercial driver’s license has been cancelled an opportunity for hearing, amended Subsec. (c) to make a technical change and permit commissioner to waive skills test for applicant for school bus endorsement meeting specified requirements and amended Subsec. (d) to prohibit issuance of commercial driver’s license to person subject to cancellation of operating privileges in any state and added provisions re endorsement to drive a vehicle transporting hazardous materials, effective January 1, 2005; P.A. 06-130 added new Subsec. (f) re commissioner’s discretionary power to issue commercial driver’s license to driver whose license or endorsement is under suspension or is subject to pending action that may result in suspension and redesignated existing Subsec. (f) as Subsec. (g), effective July 1, 2006; P.A. 07-167 amended Subsec. (b) by adding references to commercial driver’s instruction permit and deleting provision re standards applicable when person will operate vehicle only in this state; P.A. 08-150 amended Subsec. (g) to insert “or suspended” and replace “with appropriate endorsements” with “of the appropriate class and bearing endorsements”; P.A. 09-187 made technical changes in Subsecs. (a) and (g) and amended Subsec. (g) to replace provision re commercial driver’s instruction permit renewed or reissued only once within a 2-year period with provision re permit reissued or renewed for periods not exceeding 6 months until June 30, 2011, and only once within a 2-year period on and after July 1, 2011, effective July 8, 2009; P.A. 10-110 made a technical change in Subsec. (g); P.A. 14-130 added Subsec. (h) re applicant or holder providing false information on certification for commercial driver’s instruction permit or license application, effective October 1, 2014, and amended Subsec. (g) to replace “six months” with “one hundred eighty days” in provisions re issuance and renewal, to add provision re permit holders to retake license and endorsement knowledge tests if after expiration date of permit, to add provision re administering skills test to person who has not held instruction permit for 14 days or more, and to make conforming changes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to delete provisions re person who has physical or psychobehavioral impairment and add provisions re medical certification as provided by federal law, and amended Subsec. (h) to designate existing provisions as Subdivs. (1) to (3), effective June 30, 2015.



Section 14-44f - Penalties for supplying false information to obtain commercial driver's license.

If the commissioner finds that an applicant for a commercial driver's license or the holder of such license has supplied false information in order to obtain the license, he shall withhold the issuance of the license or suspend the license for sixty days, and thereafter until the true and correct information is submitted.

(P.A. 90-263, S. 40, 74.)



Section 14-44g - Driving record information. Notification of commercial driver’s license issuance. Expiration of license. License renewal procedures.

(a) Before issuing a commercial driver’s license, the commissioner shall obtain driving record information concerning each applicant through the Commercial Driver License Information System, the National Driver Registry and from each state in which the applicant has been licensed during the preceding ten years.

(b) Within ten business days after issuing a commercial driver’s license, the commissioner shall notify the Commercial Driver License Information System of such fact, and shall provide all information necessary for the identification of the license holder.

(c) A commercial driver’s license issued pursuant to section 14-44e shall expire as provided in section 14-44h.

(d) Each person applying for the renewal of a commercial driver’s license shall complete a renewal application form providing an update and, if necessary, corrections to the information required on the original application, pursuant to section 14-44c. If an applicant for renewal wishes to retain a hazardous materials endorsement, he or she must pass the written test for such endorsement, and must meet the requirements of subsection (d) of section 14-44e. Upon renewal of a commercial driver’s license, and at such other times as required in 49 CFR 383.71, the holder of a commercial driver’s license shall make the applicable certification, as required by 49 CFR 383.71(b), regarding the type of commerce in which such holder is engaged. The commissioner shall refuse to renew the commercial driver’s license of any holder who fails to make such certification, and shall downgrade the commercial driver’s license to a Class D operator’s license not later than sixty days after the failure of such holder to so certify.

(P.A. 90-263, S. 37, 74; P.A. 04-217, S. 9; June Sp. Sess. P.A. 15-5, S. 204.)

History: P.A. 90-263, S. 37 effective July 1, 1991; P.A. 04-217 amended Subsec. (a) to change time period for which driving record information is obtained from 5 to 10 years and amended Subsec. (d) to require renewal applicant seeking hazardous materials endorsement to meet requirements of Sec. 14-44e(d), effective January 1, 2005; June Sp. Sess. P.A. 15-5 amended Subsec. (d) to add provisions re federal certification re type of commerce engaged in and penalty for failure to so certify, and to make a technical change, effective June 30, 2015.



Section 14-44h - Expiration and renewal of commercial drivers' licenses.

(a) Each commercial driver's license shall be renewed quadrennially on the date of the operator's birthday. If the applicant has held a license in another state at any time during the preceding ten years, the commissioner shall request the driving history record or records from the state or states in which the applicant has been licensed. If the commissioner receives a request for a driving history record from another state regarding the holder of a commercial driver's license, the commissioner shall provide such record within thirty days, as required by the provisions of 49 CFR 384.206, as amended.

(b) A commercial driver's license shall expire within a period not exceeding four years following the date of the operator's next birthday. The fee for such original license shall be seventeen dollars and fifty cents per year. Any previously licensed operator who fails to renew a commercial driver's license in accordance with this subsection shall be charged a late fee of twenty-five dollars upon renewal of such commercial driver's license.

(c) The commissioner shall, at least fifteen days before the date on which each commercial driver's license expires, notify the operator of the expiration date in a manner determined by the commissioner. The commissioner shall not provide such notification by mail to any such licensee if the United States Postal Service has determined that mail is undeliverable to the address for such person that is documented in the records of the Department of Motor Vehicles. Any previously licensed operator who operates a commercial motor vehicle within sixty days after the expiration date of such operator license without obtaining a renewal of such license shall be deemed to have failed to renew a motor vehicle operator's license and shall be fined in accordance with the amount designated for the infraction of failure to renew a motor vehicle operator's license. Any operator so charged shall not be prosecuted under section 14-36 for the same act constituting a violation under this section but said section 14-36 shall apply after the sixty-day period.

(d) Notwithstanding the provisions of section 1-3a, if the expiration date of any commercial driver's license falls on any day when offices of the commissioner are closed for business or are open for less than a full business day, the license shall be deemed valid until midnight of the next day on which offices of the commissioner are open for a full day of business.

(P.A. 90-263, S. 9, 74; June Sp. Sess. P.A. 01-6, S. 76, 85; P.A. 03-171, S. 8; P.A. 04-199, S. 24; 04-217, S. 10; P.A. 05-218, S. 7; P.A. 11-6, S. 138; 11-213, S. 20; P.A. 14-130, S. 12.)

History: (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); June Sp. Sess. P.A. 01-6 amended Subsecs. (a), (b) and (c) to provide for a license period of 6 years and to modify fees and renewal license periods accordingly, amended Subsec. (d) to make technical changes for purposes of gender neutrality and deleted former Subsec. (f) re obsolete provision, effective July 1, 2001; P.A. 03-171 amended Subsec. (d) to delete references to Sec. 14-40a; P.A. 04-199 amended Subsec. (a) to require renewal of commercial driver's license quadrennially, amended Subsec. (b) to require expiration of license within 4 years of operator's next birthday and to establish fee for original license at rate of $15 per year or any part of a year, deleted former Subsec. (c) re date and year of operator's birth and redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d), effective July 1, 2004; P.A. 04-217 amended Subsec. (a) to require license renewal quadrennially, rather than every 6 years, and to add requirements that applicant provide, at time of first renewal, names of all states in which applicant has ever held motor vehicle operator's license, that commissioner request driving history record from each state in which applicant licensed during preceding 10 years and that commissioner provide driving history record of holder of commercial driver's license to other states, effective July 1, 2004; P.A. 05-218 amended Subsec. (a) by changing “January” to “September”, effective July 6, 2005; P.A. 11-6 amended Subsec. (b) by increasing license fee from $15 to $17.50 per year and imposing a late fee of $25 for failure to renew license, effective July 1, 2011; P.A. 11-213 amended Subsec. (c) to add provision re notification in a manner determined by commissioner and to prohibit notification by mail if mail determined to be undeliverable, effective July 13, 2011; P.A. 14-130 amended Subsec. (a) by deleting provision re applicant to provide states in which applicant was issued an operator's license and amended Subsec. (b) to eliminate provision re computing rate of license fee.



Section 14-44i - Fees for commercial driver's license and tests. Waiver.

(a) There shall be charged a fee of seventy dollars for each renewal of a commercial driver's license.

(b) There shall be charged for each commercial driver's license knowledge test a fee of sixteen dollars. There shall be charged for each commercial driver's license skills test a fee of thirty dollars. There shall be charged for each commercial driver's instruction permit a fee of ten dollars.

(c) There shall be charged, in addition to the fee provided in subsection (b) of this section for the commercial driver's license knowledge test, a fee of five dollars for each test for an endorsement to a commercial driver's license. There shall be charged, in addition to the fee provided in subsection (b) for such knowledge test, a fee of five dollars for each test for the removal of a restriction to a commercial driver's license relating to air brakes. There shall be charged, in addition to the fee provided in subsection (b) for such knowledge test, a fee of five dollars for each combination vehicle knowledge test.

(d) The Commissioner of Motor Vehicles shall waive the fees established by subsection (b) of this section in the case of any person who applies for a commercial driver's license with an “S” endorsement.

(P.A. 90-263, S. 17, 74; P.A. 97-236, S. 8; June Sp. Sess. P.A. 01-6, S. 77, 85; June 30 Sp. Sess. P.A. 03-4, S. 23, 30; P.A. 04-199, S. 25; P.A. 07-167, S. 16; P.A. 09-187, S. 50; P.A. 12-81, S. 40; P.A. 13-271, S. 17.)

History: P.A. 97-236 amended Subsec. (d) to require commissioner to waive fees for any person who applies for a license with a “Z” restriction, eliminating reference to provision of evidence that person is currently employed as a school bus operator or has been accepted for employment as such; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to increase the renewal fee to $75, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fee for renewal of commercial driver's license to $90 and amended Subsec. (b) to increase fee for commercial driver's license learner's permit from $8 to $10, effective January 1, 2004; P.A. 04-199 amended Subsec. (a) to delete reference to Sec. 14-44h(c) and to reduce fee for renewal of commercial driver's license from $90 to $60, effective July 1, 2004; P.A. 07-167 deleted former Subsec. (d) re waiver of fees for person applying for a license with a “Z” restriction; P.A. 09-187 added Subsec. (d) re fee waiver for commercial driver's license with “S” endorsement, effective July 1, 2009; P.A. 12-81 amended Subsec. (b) to replace “commercial driver's license learner's permit” with “commercial driver's instruction permit”, effective July 1, 2012; P.A. 13-271 amended Subsec. (a) to increase fee for renewal of commercial driver's license from $60 to $70.



Section 14-44j - Notification of convictions, suspensions, revocations and cancellations by holder of commercial driver's license. Information re previous employment. Penalty.

(a) Each person who holds a commercial driver's license issued by the commissioner and who is convicted of violating, while operating any type of motor vehicle, any law of any other state or any province of Canada relating to motor vehicle traffic control, other than a parking violation, shall notify the commissioner within thirty days after the date such person has been convicted of any such violation. The commissioner may prescribe, by regulations adopted in accordance with chapter 54, the method and manner of notification pursuant to this subsection.

(b) Each person who holds a commercial driver's license who is convicted of violating any provision of the law of this state, any other state or any province of Canada relating to motor vehicle traffic control, other than a parking violation, shall notify his employer within thirty days after such person has been convicted of any such violation.

(c) Each employee whose operating privileges are suspended, revoked or cancelled by the commissioner or by any other state or any province of Canada, or who is disqualified from driving a commercial motor vehicle, or who is subject to an out-of-service order, must notify his employer of such fact before the end of the business day following the day the driver received notice of such fact.

(d) Any person who applies for employment as a driver of a commercial motor vehicle shall provide his prospective employer, at the time of application, with the following information for the ten years preceding the date of application:

(1) A list of names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) The dates between which the applicant drove for each employer; and

(3) The reason for leaving that employer. The applicant must certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.

(e) Each employer shall require the applicant to provide the information specified in subsection (d) of this section.

(f) No employer shall knowingly permit or require a driver to drive a commercial motor vehicle during any period (1) in which the driver has had his driver's license suspended, revoked or cancelled by the commissioner, or operating privilege suspended, revoked or cancelled by any other state, or has been disqualified from driving a commercial motor vehicle, or is subject to an out-of-service order, or (2) in which the driver has more than one driver's license.

(g) (1) Any person who violates any provision of this section shall be deemed to have committed an infraction, and, for any subsequent offense, shall be fined not more than five hundred dollars.

(2) Any employer which knowingly permits or requires a driver to operate a commercial motor vehicle in violation of an out-of-service order shall be subject to the civil penalties prescribed in 49 CFR Section 383.53, as amended from time to time.

(P.A. 90-263, S. 32, 74; P.A. 97-236, S. 9, 27; P.A. 04-217, S. 11; P.A. 05-288, S. 56; P.A. 10-110, S. 2.)

History: P.A. 90-263, S. 32 effective July 1, 1991; P.A. 97-236 amended Subsec. (f) to substitute “knowingly permit or require” for “knowingly allow, permit or authorize” and amended Subsec. (g) to divide section into Subdivs., adding as Subdiv. (2) provision re civil penalty for any employer which knowingly permits or requires a driver to operate a commercial motor vehicle in violation of an out-of-service order, effective July 1, 1997; P.A. 04-217 amended Subsec. (g) to increase civil penalty to not less than $2,750 or more than $11,000, effective January 1, 2005; P.A. 05-288 made a technical change in Subsec. (g)(2), effective July 13, 2005; P.A. 10-110 amended Subsec. (g)(2) to replace provision re minimum and maximum penalty with provision re penalties prescribed in 49 CFR Sec. 383.53, effective July 1, 2010.



Section 14-44k - Disqualification from operation of commercial motor vehicles. Disqualification offenses. Lifetime disqualification. Mitigation of lifetime disqualification.

(a) A driver who is disqualified or subject to an out-of-service order shall not drive a commercial motor vehicle. An employer shall not knowingly permit or require a driver who is disqualified to drive a commercial motor vehicle.

(b) In addition to any other penalties provided by law, and except as provided in subsection (d) of this section, a person is disqualified from operating a commercial motor vehicle for one year if convicted of a violation of (1) operating any motor vehicle while under the influence of intoxicating liquor or drugs, or both, under section 14-227a, (2) operating a commercial motor vehicle while having a blood alcohol concentration of four-hundredths of one per cent, or more, (3) evasion of responsibility under section 14-224, (4) using any motor vehicle in the commission of any felony, as defined in section 14-1, (5) operating a commercial motor vehicle while the operator's commercial driver's license is revoked, suspended or cancelled, or while the operator is disqualified from operating a commercial motor vehicle, (6) section 14-227m, or (7) subdivision (1) or (2) of subsection (a) of section 14-227n. In addition to any other penalties provided by law, and except as provided in subsection (d) of this section, a person is disqualified from operating a commercial motor vehicle for a period of not more than two years if convicted of one violation of causing a fatality through the negligent or reckless operation of a commercial motor vehicle, as evidenced by a conviction of a violation of section 14-222a, 53a-56b, 53a-57 or 53a-60d. The disqualification periods in this subsection shall also apply to convictions under the provisions of law of another state, of offenses deemed by the commissioner to be substantially similar to the offenses described in this subsection.

(c) In addition to any other penalties provided by law, and except as provided in subsection (d) of this section, a person is disqualified from operating a commercial motor vehicle for one year if the commissioner finds that such person has refused to submit to a test to determine such person's blood alcohol concentration while operating any motor vehicle, or has failed such a test when given, pursuant to the provisions of section 14-227b or pursuant to the provisions of a law of any other state that is deemed by the commissioner to be substantially similar to section 14-227b. For the purpose of this subsection, a person shall be deemed to have failed such a test if, when driving a commercial motor vehicle, the ratio of alcohol in the blood of such person was four-hundredths of one per cent or more of alcohol, by weight, or if, when driving any other motor vehicle, the ratio of alcohol in the blood of such person was eight-hundredths of one per cent or more of alcohol, by weight.

(d) If a person commits any of the disqualifying offenses identified in subsection (b) of this section or is the subject of a finding by the commissioner under subsection (c) of this section while driving a vehicle transporting hazardous materials, required to be placarded under the Hazardous Materials Transportation Act, 49 USC 1801 to 1813, inclusive, as amended, such person shall be disqualified for a period of three years.

(e) In addition to any other penalties provided by law, a person is disqualified from operating a commercial motor vehicle for (1) sixty days if convicted of failure to stop at a railroad grade crossing, in violation of section 14-249 or 14-250, while operating a commercial motor vehicle, (2) one hundred twenty days if convicted of a second violation of section 14-249 or 14-250 while operating a commercial motor vehicle, and (3) one year if convicted of a third or subsequent violation of section 14-249 or 14-250 while operating a commercial motor vehicle, during any three-year period. The disqualification periods in this subsection shall also apply to convictions under the provisions of law of another state, of offenses deemed by the commissioner to be substantially similar to the offenses described in this subsection.

(f) In addition to any other penalties provided by law, a person is disqualified from operating a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations, as defined in section 14-1, or one hundred twenty days if convicted of three serious traffic violations, committed while operating any motor vehicle arising from separate incidents occurring within a three-year period. The period of any disqualification for a subsequent offense imposed under this subsection shall commence immediately after the period of any other disqualification imposed on such person. The disqualification periods in this subsection shall also apply to convictions under the provisions of law of another state, of offenses deemed by the commissioner to constitute serious traffic violations, as defined in section 14-1.

(g) Any person who uses any motor vehicle in the commission of a felony involving the manufacture, distribution or dispensing of a controlled substance shall be disqualified for life.

(h) A person is disqualified for life if such person commits two or more of the offenses specified in subsection (b) of this section, or if such person is the subject of two or more findings by the commissioner under subsection (c) of this section, or any combination of those offenses or findings, arising from two or more separate incidents. A person is disqualified for life if the commissioner takes suspension actions against such person for two or more alcohol test refusals or test failures, or any combination of such actions, arising from two or more separate incidents. Any person disqualified for life, except a person disqualified under subsection (g) of this section, who has both voluntarily enrolled in and successfully completed an appropriate rehabilitation program, as determined by the commissioner, may apply for reinstatement of such person's commercial driver's license or commercial driver's instruction permit, provided any such applicant shall not be eligible for reinstatement until such time as such person has served a minimum disqualification period of ten years. An application for reinstatement shall be accompanied by documentation satisfactory to the commissioner that such person has both voluntarily enrolled in and successfully completed a program established and operated by the Department of Mental Health and Addiction Services pursuant to chapter 319j, a program operated through a substance abuse treatment facility licensed in accordance with section 19a-491 or the equivalent of either program offered in another state. The commissioner shall not reinstate a commercial driver's license or commercial driver's instruction permit that was disqualified for life unless an applicant for reinstatement requests an administrative hearing in accordance with chapter 54, and offers evidence that the reinstatement of such applicant's commercial driver's license or commercial driver's instruction permit does not endanger the public safety or welfare. Such evidence shall include, but not be limited to, proof that such applicant has not been convicted of any offense involving alcohol, a controlled substance or a drug during a period of ten years following the date of such applicant's most recent lifetime disqualification. If a person whose commercial driver's license or commercial driver's instruction permit is reinstated under this subsection is subsequently convicted of another disqualifying offense, such person shall be permanently disqualified for life and shall be ineligible to reapply for a reduction of the lifetime disqualification. The following shall remain on the driving history record of a commercial motor vehicle operator or commercial driver's license or commercial driver's instruction permit holder for a period of fifty-five years, as required by 49 CFR Part 384, as amended from time to time: (1) Any offense specified in subsection (b) or (c) of this section, provided such offense occurred on or after December 29, 2006; (2) each of two or more offenses specified in subsection (b) or (c) of this section that occur within ten years of each other and result in a lifetime disqualification, regardless of when such offenses occur; (3) any conviction under subsection (g) of this section for using a motor vehicle in the commission of a felony involving the manufacture, distribution or dispensing of a controlled substance, committed on or after January 1, 2005.

(i) (1) Except as provided in subdivision (2) of this subsection, any person who violates an out-of-service order shall be disqualified from operating a commercial motor vehicle: (A) For a period of not less than one hundred eighty days or more than one year for a first violation; (B) for a period of not less than two years or more than five years for a second violation during any ten-year period, where such violations arose from separate incidents; and (C) for a period of not less than three years or more than five years for a third or subsequent violation during any ten-year period, where such violations arose from separate incidents.

(2) Any person who violates an out-of-service order while driving a vehicle transporting hazardous materials, required to be placarded under the Hazardous Materials Transportation Act, 49 USC 1801 to 1813, inclusive, or a commercial motor vehicle designed to transport sixteen or more passengers, including the driver, shall be disqualified from operating a commercial motor vehicle: (A) For a period of not less than one hundred eighty days or more than two years for a first violation, and (B) for a period of not less than three years or more than five years for a second or subsequent violation during any ten-year period, where such violations arose from separate incidents.

(3) In addition to the penalties provided in subdivision (1) or (2) of this subsection, any person who violates an out-of-service order shall be subject to the civil penalties prescribed in 49 CFR Section 383.53, as amended from time to time.

(j) Any holder of a commercial driver's license whose driving is determined by the Federal Motor Carrier Safety Administration to constitute an imminent hazard, as defined in section 14-1, shall be disqualified from operating a commercial motor vehicle. The period of disqualification may not exceed thirty days unless the commissioner is satisfied that the Federal Motor Carrier Safety Administration has complied with the procedures for review and hearing set forth in 49 CFR 383.52. The period of any disqualification imposed under this subsection shall be concurrent with the period of any other disqualification or suspension imposed on such commercial driver.

(k) After taking disqualification action, or suspending, revoking or cancelling a commercial driver's license or commercial driver's instruction permit, the commissioner shall update the commissioner's records to reflect such action within ten days. After taking disqualification action, or suspending, revoking or cancelling the operating privileges of a commercial motor vehicle operator or a commercial driver who is licensed or holds a commercial driver's instruction permit in another state, the commissioner shall notify the licensing state of such action within ten days. Such notification shall identify the violation that caused such disqualification, suspension, cancellation or revocation.

(P.A. 90-263, S. 38, 74; P.A. 92-100; P.A. 97-236, S. 10, 27; P.A. 02-70, S. 2; P.A. 03-278, S. 38; P.A. 04-217, S. 12; P.A. 05-218, S. 21; 05-288, S. 57; P.A. 06-130, S. 19; P.A. 07-167, S. 33; P.A. 10-110, S. 3; P.A. 11-213, S. 21; P.A. 12-81, S. 5; P.A. 13-271, S. 18, 19; P.A. 16-126, S. 11.)

History: P.A. 90-263, S. 38 effective July 1, 1991; P.A. 92-100 amended Subsec. (c) to provide that a person is deemed to have failed test if he has a blood alcohol ratio of 0.04% or more and amended Subsec. (f) to require disqualification for life for persons who are the subject of two or more findings by the commissioner under Subsec. (c); P.A. 97-236 amended Subsec. (a) to prohibit a driver subject to an out-of-service order from driving a commercial motor vehicle and to eliminate in the prohibition re employer knowingly “allow” and “authorize”, inserted new Subsec. (g) requiring disqualification from operating a commercial motor vehicle and imposition of a civil penalty for violation of an out-of-service order, and relettered existing Subsecs. (g) and (h) as (h) and (i), respectively, effective July 1, 1997; P.A. 02-70 amended Subsec. (b) to require disqualification from operating a commercial motor vehicle for 60 days if convicted of one violation of Sec. 14-249 or 14-250, for 120 days if convicted of a second violation of said sections and for one year if convicted of a third or subsequent violation of said sections and to make technical changes, effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 04-217 amended Subsec. (b) to impose penalty of disqualification from operating commercial motor vehicle for one year for operating commercial motor vehicle while having blood alcohol concentration of 0.04% or more, for operating any motor vehicle, rather than commercial motor vehicle, in commission of a felony, for operating a commercial motor vehicle while commercial driver's license revoked, suspended, or cancelled, or while operator disqualified from operating commercial motor vehicle and for causing fatality through negligent or reckless operation of commercial motor vehicle, to eliminate other penalties and to renumber subdivisions, amended Subsec. (c) to disqualify from operation of commercial motor vehicle for one year person refusing to submit to blood test to determine blood alcohol concentration while operating any motor vehicle, rather than commercial motor vehicle, or who fails test as provided, amended Subsec. (d) to provide that person disqualified under Subsec. (b) or subject of finding by commissioner under Subsec. (c) while driving vehicle transporting hazardous materials be disqualified for period of three years, added new Subsec. (e) re convictions resulting in disqualification, added new Subsec. (f) re disqualification for conviction of serious traffic violations, redesignated existing Subsec. (e) as new Subsec. (g) and changed basis for disqualification from use of commercial motor vehicle to use of any motor vehicle in commission of specified felony, redesignated existing Subsec. (f) as new Subsec. (h) and amended same to specify that person disqualified under Subsec. (g) may not apply to have license reinstated after completion of rehabilitation program, redesignated existing Subsec. (g) as new Subsec. (i) and amended Subdiv. (2) therein to apply to person driving vehicle transporting sixteen, rather than fifteen, passengers and Subdiv. (3) therein to increase civil penalty to not less than $1,100 or more than $2,750, deleted former Subsec. (h) re disqualification, added new Subsec. (j) re disqualification of person holding commercial driver's license whose driving determined to constitute an imminent hazard, redesignated existing Subsec. (i) as new Subsec. (k) and amended same to include cancellation of commercial driver's license as action requiring commissioner to update records, to include cancellation of operating privileges as action requiring commissioner to notify other licensing state of action and to require identification in such notification of the violation causing the disqualification, and made technical changes throughout, effective January 1, 2005 (Revisor's note: In Subsec. (j) the word “in” was editorially inserted by the Revisors in the phrase “, as defined in section 14-1,” for consistency); P.A. 05-218 amended Subsec. (c) by adding “when driving a commercial vehicle” re blood alcohol ratio of 0.04% or more and adding provision re driving any other motor vehicle where the ratio of alcohol in blood was 0.08% or more; P.A. 05-288 made technical changes in Subsec. (i), effective July 13, 2005; P.A. 06-130 amended Subsec. (b)(3) by changing “evasion of responsibility, involving a commercial motor vehicle” to “evasion of responsibility”, amended Subsec. (c) by adding language re provisions of law in other states, amended Subsec. (f) by providing that disqualification period for a subsequent offense shall start immediately after any other disqualification period and amended Subsec. (j) by providing that disqualification period shall be concurrent with any other disqualification or suspension, effective July 1, 2006; P.A. 07-167 amended Subsec. (b) by replacing former Subdiv. (6) re one-year disqualification for causing fatality through negligent or reckless operation with provisions re disqualification for not more than two years for causing fatality through negligent or reckless operation and by making technical changes, effective July 1, 2007; P.A. 10-110 amended Subsecs. (b), (e) and (f) to make disqualification periods applicable to out-of-state convictions of offenses deemed by commissioner to be substantially similar to offenses described therein and made a technical change in Subsec. (b), effective July 1, 2010; P.A. 11-213 amended Subsec. (h) to establish documentation and evidentiary requirements for reinstatement and violations remaining on driving record for 55 years per federal law, amended Subsec. (i)(1)(A) and (B) to increase minimum disqualification period from 90 to 180 days and from 1 to 2 years, and amended Subsec. (i)(3) to replace civil penalty amount with civil penalties prescribed by federal law, effective July 1, 2011; P.A. 12-81 amended Subsec. (h) to replace requirement that applicant successfully complete “a rehabilitation program that meets the requirements of section 14-227f and the regulations adopted pursuant to section 14-227f” with requirement that applicant successfully complete “a program established and operated by the Department of Mental Health and Addiction Services pursuant to chapter 319j, a program operated through a substance abuse treatment facility licensed in accordance with section 19a-491 or the equivalent of either program offered in another state”, effective July 1, 2012; P.A. 13-271 amended Subsec. (k) to add provisions re commercial driver's instruction permit and add reference to commercial motor vehicle operator, effective July 1, 2013, and amended Subsec. (h) to add provisions re commercial driver's instruction permit, effective October 1, 2013; P.A. 16-126 amended Subsec. (b) by adding Subdiv. (6) re Sec. 14-227m and adding Subdiv. (7) re Sec. 14-227n(a)(1) or (2).

Subsec. (h):

There was no retroactive application of statute when the commissioner determined defendant triggered the lifetime disqualification provision. 105 CA 558. Plain language of Subsec. indicates that lifetime suspension applies to alcohol test refusals or failures that occur prior to a person's obtaining a commercial driver's license, and is not limited to refusals or failures that occur while a person holds a commercial driver's license. 134 CA 668.



Section 14-44l - Notification of traffic convictions.

Within ten days after receiving a report of the conviction of any nonresident holder of a commercial driver's license for any violation of state law relating to motor vehicle traffic control, other than a parking violation, committed in a commercial motor vehicle, the commissioner shall notify the driver licensing authority in the licensing state of the conviction.

(P.A. 90-263, S. 39, 74.)

History: P.A. 90-263, S. 39 effective July 1, 1991.



Section 14-44m - Authority to enter into agreements with other jurisdictions.

The commissioner may enter into agreements with other state or federal authorities to implement the provisions of sections 14-44c, 14-44d, 14-44f, 14-44g, 14-44k and 14-44l.

(P.A. 90-263, S. 41, 74.)



Section 14-44n - Notification of violation to licensing authority of another state.

(a) If any person who holds a commercial driver's license issued by another state is convicted of a violation of any provision of law related to motor vehicle traffic control, as reported to the Commissioner of Motor Vehicles by the Centralized Infractions Bureau or any clerk of the Superior Court, the commissioner shall notify the licensing authority of such state where such person is licensed within thirty days of the date of such conviction.

(b) If any person who holds a motor vehicle operator's license issued by any other state is convicted of a violation, arising out of the operation of a commercial motor vehicle, of any provision of law related to motor vehicle traffic control, as reported to the commissioner by the Centralized Infractions Bureau or any clerk of the Superior Court, the commissioner shall notify the licensing authority of such state where such person is licensed within thirty days of the date of such conviction.

(c) On and after September 30, 2008, the notification required by subsections (a) and (b) of this section shall be made within ten days of the date of such conviction.

(P.A. 04-217, S. 20.)

History: P.A. 04-217 effective January 1, 2005.



Section 14-44o - Transition requirements re motor vehicle operator's licenses and commercial driver's licenses.

Notwithstanding the provisions of sections 14-36a and 14-44d, effective January 1, 2005, each motor vehicle operator's license or commercial driver's license, that is otherwise valid, shall remain valid, according to its terms, and shall authorize each license holder to operate motor vehicles in accordance with the classification, endorsements or restrictions that appear on the license under the provisions of sections 14-36a and 14-44d, in effect before January 1, 2005. Each operator's license or commercial driver's license, issued or renewed by the Commissioner of Motor Vehicles on and after January 1, 2005, may be issued or renewed in accordance with the provisions of sections 14-36a and 14-44d, in effect before January 1, 2005. On and after January 1, 2006, each operator's license or commercial driver's license issued or renewed by the commissioner shall contain a designation of the classification of the license, and of the endorsements and restrictions to the license, if any, for which the applicant has qualified, as provided in sections 14-36a and 14-44d.

(P.A. 05-127, S. 1.)

History: P.A. 05-127 effective June 24, 2005.



Section 14-45 - Change of address notice by holder of operator's license or identity card. IV-D support cases. Penalty.

(a) A person holding (1) a license for the operation of a motor vehicle, issued by the Commissioner of Motor Vehicles in accordance with section 14-36, or (2) an identity card, issued by said commissioner in accordance with section 1-1h, shall notify the commissioner within forty-eight hours of any change of such person's address. The notification shall include such person's old address and new address.

(b) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, upon written notification by the Department of Social Services that the address listed for the holder of a motor vehicle operator's license or the holder of an identity card is incorrect, the Commissioner of Motor Vehicles shall notify the operator that the correct address must be furnished to the department. The commissioner shall refuse to issue or renew a motor vehicle operator's license if the address furnished by the applicant is determined to be incorrect. The department shall notify the Department of Social Services of the current address of holders of motor vehicle operator's licenses when a change of address is reported.

(c) Failure of the holder of a motor vehicle operator's license or identity card to give the notice required by this section shall be an infraction.

(1949 Rev., S. 2385; P.A. 75-577, S. 23, 126; P.A. 84-429, S. 26; P.A. 96-268, S. 7, 34; P.A. 09-187, S. 56; P.A. 10-32, S. 157; 10-110, S. 58.)

History: P.A. 75-577 replaced maximum $10 penalty for failure to give notice with statement that such failure is an infraction; P.A. 84-429 divided section into Subsecs., rephrased provisions, transferred provisions re registration to Sec. 14-17a and made other technical changes; P.A. 96-268 inserted new Subsec. (b) re IV-D support cases, relettering former Subsec. (b) as (c), and made a technical correction, effective July 1, 1996; P.A. 09-187 added provisions re holder of an identity card and made technical changes, effective July 1, 2009; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 10-110 made technical changes in Subsecs. (a) and (b).

Cited. 21 CA 496; 22 CA 207.

Failure to return license plates upon expiration of registration period or failure to notify Commissioner of Motor Vehicles of change of address by nonresident defendant is not a waiver of in personam service of process. 20 CS 199. Cited. Id., 406.

Purpose of section is the identification of drivers and facilitating communication with them; notice of suspension of license mailed to last address supplied by licensee was sufficient. 5 Conn. Cir. Ct. 72.



Section 14-45a - Regulations re standards for licensing of persons with health problems, referrals to medical advisory board, vision standards. Vision screenings.

(a) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, concerning the licensing of persons with health problems. Such regulations shall (1) include basic standards for licensing decisions with respect to the most common and recurrent health problems, such as visual and neurological impairments, (2) include procedures for the referral of individual cases to the medical advisory board, and (3) specify vision standards that are necessary for a person to operate a motor vehicle safely.

(b) Prior to issuing a motor vehicle operator's license to a person who has not previously been issued a license in this state or has not operated a motor vehicle within the preceding two years, the commissioner may require such person to pass a vision screening to determine if the person meets vision standards specified in the regulations adopted pursuant to subsection (a) of this section.

(P.A. 90-265, S. 6, 8; June Sp. Sess. P.A. 01-9, S. 48, 131.)

History: June Sp. Sess. P.A. 01-9 designated existing provisions as Subsec. (a), designating portions thereof as Subdivs. (1) and (2) and adding Subdiv. (3) requiring the Commissioner of Motor Vehicles to adopt regulations specifying vision standards for the operation of a motor vehicle, and added new Subsec. (b) to allow the commissioner to require a person who has not previously been issued a license in the state or has not operated a motor vehicle in the preceding two years to pass a vision screening as a condition for licensure, effective July 1, 2001.



Section 14-46 - Report re persons with chronic health or vision problems.

Any physician, physician assistant licensed pursuant to chapter 370 or advanced practice registered nurse licensed pursuant to chapter 378 may report to the Department of Motor Vehicles, in writing, the name, age and address of any person diagnosed by him or her to have any chronic health problem which in his or her judgment will significantly affect the person's ability to safely operate a motor vehicle, or to have recurrent periods of unconsciousness uncontrolled by medical treatment. Any optometrist may report to the department, in writing, the name, age and address of any person known by the optometrist to have a vision problem which in the optometrist's judgment will significantly affect the person's ability to safely operate a motor vehicle. Such reports shall be for the information of the commissioner in enforcing state motor vehicle laws, and shall be kept confidential and used solely for the purpose of determining the eligibility of any person to operate a motor vehicle on the highways of this state. No civil action may be brought against any person who, in good faith, provides a report pursuant to this section.

(1953, S. 1301d; P.A. 75-577, S. 24, 126; P.A. 77-614, S. 323, 610; P.A. 90-265, S. 4, 8; P.A. 10-110, S. 11.)

History: P.A. 75-577 added provision that physician's failure to report constitutes an infraction; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 90-265 made extensive changes to section authorizing, in lieu of requiring, physician to report to motor vehicles department, in lieu of health department, information re persons diagnosed as having chronic health problems which significantly affect ability to safely operate a motor vehicle, deleting all provisions re department of health services, including penalty for failure of physician to report and authorizing optometrist to report to department information re persons known to have vision problems which significantly affect ability to safely operate a motor vehicle; P.A. 10-110 authorized licensed physician assistant or advanced practice registered nurse to report chronic health problem to department, provided immunity from civil liability to person who provides report in good faith and made technical changes, effective July 1, 2010.

Cited. 225 C. 499.

Cited. 33 CA 727; 41 CA 866.



Section 14-46a - Motor Vehicle Operator's License Medical Advisory Board: Definitions.

As used in sections 14-46b to 14-46g, inclusive, “board” means the Motor Vehicle Operator's License Medical Advisory Board established under section 14-46b, “commissioner” means the Commissioner of Motor Vehicles, and “department” means the Department of Motor Vehicles.

(P.A. 81-461, S. 5; P.A. 96-180, S. 40, 166.)

History: P.A. 96-180 substituted “Operator's” for “Operator”, effective June 3, 1996.

Cited. 225 C. 499.

Cited. 33 CA 727; 41 CA 866.



Section 14-46b - Establishment of board. Membership. Compensation. Executive session.

(a) There is established within the department a Motor Vehicle Operator’s License Medical Advisory Board which shall advise the commissioner on the medical aspects and concerns of licensing operators of motor vehicles. The board shall consist of not less than eight members or more than fifteen members appointed by the commissioner from a list of nominees submitted by the Connecticut State Medical Society, the Connecticut Association of Optometrists, and such other professional medical associations or organizations that have as members physician assistants or advanced practice registered nurses. The Connecticut State Medical Society and such other organizations shall submit nominees representing the specialties of (1) general medicine or surgery, (2) internal medicine, (3) cardiovascular medicine, (4) neurology or neurological surgery, (5) ophthalmology, (6) orthopedics, (7) psychiatry, and (8) occupational medicine. The Connecticut Association of Optometrists shall submit nominees representing the specialty of optometry.

(b) Initially, three members shall be appointed for a two-year term, three members for a three-year term and the remainder of the members for a four-year term. Appointments thereafter shall be for four-year terms. Any vacancy shall be filled by the commissioner for the unexpired portion of a term. The commissioner shall designate the chairman of the board.

(c) Board members shall serve without compensation but shall be reimbursed for necessary expenses or services incurred in performing their duties, including the giving of testimony at any administrative hearing when requested by the commissioner. Medical professionals who are not members of the board and conduct examinations at the request of the board shall be compensated for these examinations.

(d) The board shall meet at the call of the commissioner at least annually. Special meetings may be held to fulfill the responsibilities specified in section 14-46c.

(e) Any meeting of the board in which the medical condition of any individual is discussed for purposes of making a recommendation on his or her fitness to operate a motor vehicle shall be held in executive session.

(f) As used in this section and section 14-46c, “medical professional” means a licensed physician, physician assistant, advanced practice registered nurse or optometrist.

(P.A. 81-461, S. 6; P.A. 90-265, S. 5, 8; P.A. 02-70, S. 62; P.A. 03-278, S. 39; June Sp. Sess. P.A. 15-5, S. 205.)

History: P.A. 90-265 amended Subsec. (c) to require reimbursement for board members for testimony given at administrative hearings; P.A. 02-70 amended Subsec. (a) to increase the minimum membership of the board from seven to eight members, to require the Connecticut Association of Optometrists to submit a list of nominees representing the specialty of optometry and to make a technical change; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to add references to other medical organizations that have as members physician assistants or advanced practice registered nurses and add Subdiv. (8) re nominees representing specialty of occupational medicine, amended Subsec. (c) to replace “Physicians” with “Medical professionals”, amended Subsec. (d) to change required meeting from twice a year to annually, added Subsec. (f) re definition of “medical professional”, and made technical changes, effective June 30, 2015.



Section 14-46c - Responsibilities of board; recommendations.

The board shall have the following responsibilities: (1) To advise the commissioner on health standards relating to the safe operation of motor vehicles; (2) to recommend to the commissioner procedures and guidelines for licensing individuals with impaired health; (3) to assist in developing medically acceptable standardized report forms; (4) to recommend a training course for motor vehicle examiners on the medical aspects of operator licensure; (5) to undertake any programs and activities the commissioner may request relating to the medical aspects of motor vehicle operator licensure; and (6) to make recommendations and offer advice on individual health problem cases referred by the commissioner not later than sixty days from the date of such reference and to establish guidelines for dealing with such individual cases. In making such recommendations, the board may rely on medical or optometric records and reports, personally interview such individual or require a physical examination of such individual and a written medical report by a medical professional, as defined in section 14-46b, designated by the board who shall not be a member of the board. Such individual may obtain a medical report by a licensed medical professional of such individual’s choice, which shall be given due consideration by the board in making any such recommendations.

(P.A. 81-461, S. 7; P.A. 89-74, S. 1; P.A. 02-70, S. 77; June Sp. Sess. P.A. 15-5, S. 206.)

History: P.A. 89-74 amended Subdiv. (6) to permit board to rely on optometric reports in making recommendations; P.A. 02-70 made a technical change and amended Subdiv. (6) to require board to make recommendations and offer advice on individual health problem cases not later than 60 days from the date of reference by the commissioner; June Sp. Sess. P.A. 15-5 replaced references to physician or optometrist with references to medical professional, effective June 30, 2015.



Section 14-46d - Confidential use of reports or records. Testimony re reports or records.

Any reports or records received or issued by the department, commissioner, board or any of its members or the staff of the driver training program for persons with disabilities established pursuant to section 14-11b for the purpose of determining whether an individual meets the health standards of motor vehicle operator licensure, shall be for the confidential use of the commissioner, driver training program staff and the board and, except as may be required by state or federal law, shall not be made available to any person, or to any federal, state or local governmental agency and shall not be used as evidence at any trial. Such reports or records, however, may be made available to the individual who is the subject of such reports or records or to his authorized representative and may be used at proceedings conducted under chapter 54 or this chapter. Any person conducting an examination or furnishing any report or record pursuant to sections 14-46a to 14-46g, inclusive, may be compelled to testify on such reports or records at any such proceedings. A member of the board may not be compelled to testify in any other proceeding as to any facts concerning the medical condition of any person known by such member as a result of a review of such reports or records relative to such person except upon order of the court if the interests of justice so require.

(P.A. 81-461, S. 8; P.A. 97-236, S. 25, 27; P.A. 06-130, S. 8; P.A. 12-81, S. 34.)

History: P.A. 97-236 added new language providing board member may not be compelled to testify in any other proceeding as to facts concerning medical condition of any person known by such member as a result of a review of reports or records re such person, except upon order of the court, effective June 24, 1997; P.A. 06-130 added reference to Sec. 10-298, effective June 2, 2006; P.A. 12-81 deleted reference to reports or records received or issued “pursuant to sections 14-46a to 14-46g, inclusive, or section 10-298”, included reports or records received or issued by “the staff of the driver training program for persons with disabilities established pursuant to section 14-11b” and permitted confidential use of reports or records by “driver training program staff”, effective June 6, 2012.

Cited. 225 C. 499.

Cited. 33 CA 727; 41 CA 866.



Section 14-46e - Recommendations of board to be advisory. Operation of motor vehicle on limited basis. Failure to comply with request of commissioner or board.

(a) The commissioner shall give due consideration to any recommendations of the board and to any reports, records or opinions submitted pursuant to sections 14-46a to 14-46g, inclusive, but such recommendations, reports, records or opinions shall be merely advisory and not binding on the commissioner.

(b) The commissioner may authorize a person whose license is withdrawn under sections 14-46a to 14-46g, inclusive, to operate a motor vehicle on a limited basis provided the following conditions are met: (1) The commissioner, after a hearing held in accordance with chapter 54, determines that such person does not have a health problem that affects such person’s ability to safely operate a motor vehicle and has ordered that such person submit to and pass a road skills test as a condition of license reinstatement; and (2) such operation occurs only while the person is under the instruction of and accompanied by a driving instructor licensed under section 14-73, or is in a vehicle with a motor vehicle testing agent who is administering a road skills test.

(c) Any person who is the subject of any inquiry under sections 14-46a to 14-46g, inclusive, who refuses to submit to a physical examination or provide other information requested by the commissioner or board shall be considered unfit to operate a motor vehicle until he or she complies with such request.

(P.A. 81-461, S. 9; June Sp. Sess. P.A. 15-5, S. 207.)

History: June Sp. Sess. P.A. 15-5 added new Subsec. (b) re authorization to operate a motor vehicle on a limited basis, redesignated existing Subsec. (b) as Subsec. (c) and made a technical change, effective June 30, 2015.



Section 14-46f - Immunity from civil liability.

No civil action may be brought against the commissioner, the department or any of its employees, the board or any of its members or any physician for providing any reports, records, examinations, opinions or recommendations pursuant to sections 14-46a to 14-46g, inclusive. Any person acting in good faith without negligence or malicious intent in making any report to the commissioner or board pursuant to sections 14-46a to 14-46g, inclusive, shall be immune from civil liability.

(P.A. 81-461, S. 10.)

Cited. 225 C. 499.

Cited. 33 CA 727; 41 CA 866.



Section 14-46g - Right of appeal.

Any person whose operator's license has been suspended, restricted or revoked or whose application for an operator's license has been denied under section 14-45a or sections 14-46a to 14-46f, inclusive, shall have the right of appeal under chapter 54. No person may operate a motor vehicle in violation of any suspension, restriction or revocation while this appeal is pending.

(P.A. 81-461, S. 11; June Sp. Sess. P.A. 01-9, S. 49, 131.)

History: P.A. 01-9 added reference to Sec. 14-45a, effective July 1, 2001.

Cited. 225 C. 499.

Cited. 33 CA 727; 41 CA 866.

(C)

FEES



Section 14-47 - Fees for registering motor vehicles eligible for commercial registration and tractors.

(a) The commissioner shall determine the gross weight of each motor vehicle which is eligible for commercial registration, including each tractor equipped with rubber tires and, for the purpose of computing fees, gross weight shall be the weight of the vehicle in pounds plus the rated load capacity in pounds as determined by the commissioner. The commissioner shall collect fees for registration based on such gross weight, as follows: When all surfaces in contact with the ground are equipped with pneumatic tires, the fee for such motor vehicle or tractor of gross weight not exceeding twenty thousand pounds shall be eleven dollars and sixty cents, for each one thousand pounds or fraction thereof; from twenty thousand one pounds up to and including thirty thousand pounds, fourteen dollars and twenty cents, for each one thousand pounds or fraction thereof; from thirty thousand one pounds up to and including seventy-three thousand pounds, seventeen dollars and seventy cents, for each one thousand pounds or fraction thereof; and seventy-three thousand one pounds or more, nineteen dollars and twenty cents, for each one thousand pounds or fraction thereof. In addition to any other fee required under this subsection, a fee of ten dollars shall be collected for the registration of each motor vehicle subject to this subsection.

(b) The minimum fee for any commercial registration or registration of a tractor equipped with pneumatic tires shall be forty-seven dollars.

(c) For the registration of each motor vehicle classed as an artesian well driller or well drilling equipment, however mounted, when equipped with rubber tires, the fee shall be forty dollars per annum whether the license is issued for the license year or only a portion thereof. On and after July 1, 2011, the fee shall be forty-nine dollars.

(d) For the registration of a motor vehicle equipped with a wood saw rig, if it is used for that purpose only, or a motor vehicle equipped with a spray rig used exclusively for spraying fruit trees or shrubs, when equipped with rubber tires, the fee shall be twenty-two dollars per annum whether the license is issued for the license year or only a portion thereof. On and after July 1, 2011, the fee shall be twenty-seven dollars.

(e) For all other motor vehicles which are eligible for commercial registration, including tractors equipped with rubber tires other than pneumatic tires, the fee shall be, for each such vehicle or tractor of gross weight (1) not exceeding twenty thousand pounds, one dollar and fifty cents, and on and after July 1, 1992, one dollar and seventy-five cents, for each one hundred pounds or fraction thereof, and (2) from twenty thousand and one pounds up to and including twenty-six thousand pounds, two dollars, and on and after July 1, 1992, two dollars and twenty-five cents, for each one hundred pounds or fraction thereof. The minimum fee for any such motor vehicle or tractor shall be fifty dollars. On and after July 1, 2011, the minimum fee shall be sixty dollars.

(1949 Rev., S. 2386; 1961, P.A. 581, S. 6; 1969, P.A. 759, S. 5; 1971, P.A. 355, S. 4; P.A. 75-213, S. 11, 53; P.A. 80-71, S. 25, 30; P.A. 84-254, S. 32, 62; P.A. 87-329, S. 8; P.A. 90-263, S. 11–13, 74; June 30 Sp. Sess. P.A. 03-4, S. 24; P.A. 11-6, S. 140; June Sp. Sess. P.A. 15-5, S. 208.)

History: 1961 act increased all fees; 1969 act increased fees for vehicles with pneumatic tires determined by gross weight by $0.10 per 100 pounds in each weight class, increased minimum fees for such vehicles from $13 to $17, for well drillers with rubber tires from $13 to $20, for rubber-tired vehicles with wood saw rig or spray rig from $7 to $11 and increased fees for vehicles with rubber tires determined by gross weight by $0.25 per 100 pounds in each weight class with minimum fee increased from $16 to $24; 1971 act added exception re tractors restricted for use with trailers registered as heavy-duty trailers; P.A. 75-213 increased fees for vehicles with pneumatic tires determined on gross weight by $0.15, $0.20 and $0.25 per 100 pounds with higher increases for heavier classes, increased minimum fee for such vehicles to $22, for rubber-tired well drillers to $26, for rubber-tired vehicles with wood saw rig or spray rig to $14 and increased fees for vehicles with rubber tires determined by gross weight by $0.25 and $0.30 per 100 pounds with higher increase for heavier class and with minimum fee increased to $32; P.A. 80-71 added heavier class in provisions re vehicles with pneumatic tires; P.A. 84-254 divided section into Subsecs., increased the fees for registration of commercial vehicles, with the increases taking effect as of July first of 1984, 1986, 1988 and 1992; P.A. 87-329 maintained the fees at the levels existing on and after July 1, 1986, and decreased the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988; P.A. 90-263 amended Subsec. (a) to substitute motor vehicle eligible for commercial registration for commercial motor vehicle, amended Subsec. (b) to specify minimum fee for any commercial registration or registration of a tractor, deleting reference to commercial motor vehicle and amended Subsec. (e) to substitute motor vehicles eligible for commercial registration for commercial motor vehicles; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fees for registration of commercial vehicles based on weight of vehicle, to add an additional fee of $10 for each registration and to make a technical change for purposes of gender neutrality and amended Subsec. (b) to increase minimum fee for commercial registration or registration of tractor equipped with pneumatic tires to $44, effective January 1, 2004; P.A. 11-6 increased fees in Subsec. (a) for vehicle not over 20,000 pounds, from $1.16 per hundred pounds to $11.60 per thousand pounds, for vehicle between 20,001 and 30,000 pounds, from $1.42 per hundred pounds to $14.20 per thousand pounds, for vehicle between 30,001 and 73,000 pounds, from $1.77 per hundred pounds to $17.70 per thousand pounds, and for vehicle over 73,000 pounds, from $1.92 per hundred pounds to $19.20 per thousand pounds, in Subsec. (b) for commercial registration from $44 to $47, in Subsec. (c) for well driller from $46 to $49, in Subsec. (d) for vehicle with wood saw rig or spray rig from $25 to $27, and in Subsec. (e) for minimum fee for other vehicles or tractors from $56 to $60, effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to delete provision re method of determining fee for a tractor restricted for use with a trailer, effective June 30, 2015.



Section 14-48 - Fees for registering commercial tractor and semitrailer as a unit or separately.

Section 14-48 of the general statutes is repealed notwithstanding the failure of the states of Massachusetts, New York and Rhode Island to adopt legislation similar to sections 14-48a and 14-48b.

(1949 Rev., S. 2387; 1955, S. 1302d; 1961, P.A. 581, S. 7; 1967, P.A. 308, S. 3; 1971, P.A. 526, S. 1.)



Section 14-48a - Registration of commercial truck-tractor.

(a) Except as provided in section 14-24, a commercial truck-tractor shall be registered separately by gross vehicle weight. Such gross vehicle weight shall include the light weight of the truck-tractor plus the light weight of the heaviest semitrailer used in combination with such truck-tractor together with its payload when in operation on the highway. The fee for the registration of each such truck-tractor shall be in accordance with section 14-47.

(b) No person shall register a commercial truck-tractor specifying a gross vehicle weight which exceeds the gross weight established by the manufacturer for such vehicle unless such vehicle has been modified to carry greater weight by such person for use in connection with his business and has been inspected by the commissioner for the greater gross vehicle weight prior to registration. Any person who violates any provision of this subsection shall be deemed to have committed an infraction. The Commissioner of Motor Vehicles shall also revoke the motor vehicle registration of such vehicle. After inspection of such vehicle and upon receipt of the restoration fee as provided in subsection (b) of section 14-50b, the commissioner may issue to such person a new registration which shall indicate the actual gross weight of such vehicle.

(1967, P.A. 308, S. 1; 1971, P.A. 526, S. 2; P.A. 87-106.)

History: 1971 act added exception re provisions of Sec. 14-24 effective, if legislation similar to this section and Sec. 14-48b is adopted by Mass., N.Y., and R.I., 120 days following adoption by last adopting state; P.A. 87-106 added Subsec. (b), prohibiting the registration of commercial truck-tractors with incorrect gross vehicle weight.



Section 14-48b - Registration fee of semitrailer drawn by truck-tractor.

Except as provided in section 14-24, for the registration of each semitrailer drawn by a truck-tractor the Commissioner of Motor Vehicles shall charge a fee of forty dollars. The commissioner may issue for one or more years, not to exceed five years, a registration for semitrailers. The fee for such registration shall be computed at the same annual rate as that established by this section.

(1967, P.A. 308, S. 2; 1971, P.A. 526, S. 3; P.A. 75-213, S. 14, 53; P.A. 78-22; P.A. 84-254, S. 33, 62; P.A. 87-329, S. 9; June 30 Sp. Sess. P.A. 03-4, S. 31.)

History: 1971 act added exception re Sec. 14-24 and specified applicability to semitrailers “drawn by a truck tractor”, effective, if legislation similar to this section and Sec. 14-48a is adopted by Mass., N.Y., and R.I., 120 days following adoption by last adopting state; P.A. 75-213 raised fee from $15 to $20; P.A. 78-22 authorized issuance of registration for semitrailers for one or more years; P.A. 84-254 increased the fee from $20 to $40 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June 30 Sp. Sess. P.A. 03-4 increased registration fee for each semitrailer drawn by truck-tractor to $40, effective January 1, 2004.



Section 14-48c - Registration of commercial motor vehicle engaged in seasonal operations.

(a) A commercial motor vehicle engaged in seasonal operations may be registered for a six-month period within the registration year.

(b) The fee for such six-month registration shall be one-half of the annual registration fee.

(c) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of subsection (a) of this section.

(P.A. 94-189, S. 23.)



Section 14-48d - Registration of leased motor vehicle. Regulations.

Notwithstanding the provisions of section 14-22 and subsection (a) of section 14-49 concerning the biennial period for the registration of a passenger motor vehicle, and for the registration of certain other motor vehicles not used for commercial purposes, the commissioner may issue a registration for any such motor vehicle that is owned by a person, firm or corporation licensed in accordance with the provisions of section 14-15 and that is the subject of a lease agreement, for a period not to exceed five years, to coincide with the term of such lease agreement. The fee for any such registration shall be adjusted and prorated on the basis of the fee prescribed for a biennial registration. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 02-70, S. 65.)

History: P.A. 02-70 effective July 1, 2002.



Section 14-49 - Fees for miscellaneous registration and other fees.

(a) For the registration of each passenger motor vehicle, other than an electric motor vehicle, the fee shall be eighty dollars every two years, provided any individual who is sixty-five years of age or older on or after January 1, 1981, may, at his discretion, renew the registration of such passenger motor vehicle owned by him for either a one-year or two-year period. The fee for one year shall be forty dollars, and the fee for two years shall be eighty dollars, provided the biennial fee for any motor vehicle for which special license plates have been issued under the provisions of section 14-20 shall be eighty dollars. The provisions of this subsection relative to the biennial fee charged for the registration of each antique, rare or special interest motor vehicle for which special license plates have been issued under section 14-20 shall not apply to an antique fire apparatus or transit bus owned by a nonprofit organization and maintained primarily for use in parades, exhibitions or other public events but not for purposes of general transportation.

(b) (1) For the registration of each motorcycle, the biennial fee shall be forty-two dollars, subject to the provisions of subdivision (2) of this subsection. For the registration of each motorcycle with side car or box attached used for commercial purposes, the biennial fee shall be sixty dollars. The commissioner may register a motorcycle with a side car under one registration which shall cover the use of such motorcycle with or without such side car. (2) Four dollars of the total fee with respect to the registration of each motorcycle shall, when entered upon the records of the Special Transportation Fund, be deemed to be appropriated to the Department of Transportation for purposes of continuing the program of motorcycle rider education formerly funded under the federal Highway Safety Act of 1978, 23 USC 402.

(c) For the registration of each taxicab or motor vehicle in livery service, with a seating capacity of seven or less, the commissioner shall charge a biennial fee of two hundred sixty-six dollars. When the seating capacity of such motor vehicle is more than seven, there shall be added to the amount herein provided the sum of four dollars for each seat so in excess.

(d) For the registration of each motor bus, except a motor bus owned and operated by a multiple-state passenger carrier as hereinafter defined, the commissioner shall charge a fee of forty-seven dollars and such registration shall be sufficient for all types of operation under this chapter. On and after July 1, 2011, the fee shall be fifty-six dollars. For the registration of motor buses owned or operated by a multiple-state passenger carrier, the commissioner shall charge registration fees based on the rate of one dollar per hundredweight of the gross weight, such gross weight to be computed by adding the light weight of the vehicle fully equipped for service to one hundred fifty pounds per passenger for the rated seating capacity, plus the sum of thirty-four dollars, and on and after July 1, 2011, one dollar and twenty-five cents plus the sum of forty-two dollars. The fee in each case shall be determined on an apportionment basis commensurate with the use of the highways of this state as herein provided. The commissioner shall require the registration of that percentage of the motor buses of such multiple-state passenger carrier operating into or through the state which the mileage of such motor buses actually operated in the state bears to the total mileage of all such motor buses operated both within and without the state. Such percentage figures shall be the mileage factor. In computing the registration fees on the number of such motor buses which are allocated to the state for registration purposes under the foregoing formula, the commissioner shall first compute the amount that the registration fees would be if all such motor buses were in fact subject to registration in the state, and then apply to such amount the mileage factor above referred to, provided, if the foregoing formula or method of allocation results in apportioning a lesser or greater number of motor buses or amount of registration fees to the state than the state under all of the facts is fairly entitled to, then a formula that will fairly apportion such registration fees to the state shall be determined and used by the commissioner. Said mileage factor shall be computed prior to March first of each year by using the mileage records of operations of such motor buses operating both within and without the state for the twelve-month period, or portion thereof, ending on August thirty-first next preceding the commencement of the registration year for which registration is sought. If there were no operations in the state during any part of such preceding twelve-month period, the commissioner shall proceed under the provisions of subsection (a) of article IV of section 14-365. In apportioning the number of motor buses to be registered in the state, as provided herein, any fractional part of a motor bus shall be treated as a whole motor bus and shall be registered and licensed as such. Any motor bus operated both within and without the state which is not required to be registered in the state under the provisions of this section shall nevertheless be identified as a part of the fleet of the multiple-state passenger carrier and the commissioner shall adopt an appropriate method of identification of such motor buses owned and operated by such carrier. The identification of all such motor buses by the commissioner as above required shall be considered the same as the registration of such motor buses under this chapter. The substitution from time to time of one motor bus for another by a multiple-state passenger carrier shall not require registration thereof in the state as long as the substitution does not increase the aggregate number of motor buses employed in the operation of such carrier, provided all such motor buses substituted for others shall be immediately reported to and identification issued for the same by the commissioner and, if a registration fee is required to be paid for such substituted motor bus, the same shall be promptly paid. As used in this subsection, the phrase “multiple-state passenger carrier” means and includes any person, firm or corporation authorized by the Interstate Commerce Commission or its successor agency to engage in the business of the transportation of passengers for hire by motor buses, both within and without the state.

(e) (1) For the registration of a passenger motor vehicle used in part for commercial purposes, except any pick-up truck having a gross vehicle weight rating of less than twelve thousand five hundred pounds, the commissioner shall charge a biennial fee of eighty-eight dollars and shall issue combination registration to such vehicle. (2) For the registration of a school bus, the commissioner shall charge an annual fee of one hundred seven dollars for a type I school bus and sixty-four dollars for a type II school bus. (3) For the registration of a motor vehicle when used in part for commercial purposes and as a passenger motor vehicle or of a motor vehicle having a seating capacity greater than ten and not used for the conveyance of passengers for hire, the commissioner shall charge a biennial fee for gross weight as for commercial registration, as outlined in section 14-47, plus the sum of fourteen dollars and shall issue combination registration to such vehicle. (4) Each vehicle registered as combination shall be issued a number plate bearing the word “combination”. No vehicle registered as combination may have a gross vehicle weight rating in excess of twelve thousand five hundred pounds. (5) For the registration of a pick-up truck having a gross vehicle weight rating of less than twelve thousand five hundred pounds that is not used in part for commercial purposes, the commissioner shall charge a biennial fee for gross weight as for commercial registration, as provided in section 14-47, plus the sum of fourteen dollars. The commissioner may issue passenger registration to any such vehicle with a gross vehicle weight rating of eight thousand five hundred pounds or less.

(f) For the registration of each electric motor vehicle, the commissioner shall charge a fee of thirty-eight dollars biennially.

(g) For the registration of all motorcycles, registered under a general distinguishing number and mark, owned or operated by, or in the custody of, a manufacturer of, dealer in or repairer of motorcycles, there shall be charged an annual fee at the rate of thirty-one dollars for each set of number plates furnished. On and after July 1, 2011, the fee shall be thirty-seven dollars.

(h) The minimum annual fee for any commercial registration of a motor vehicle not equipped with pneumatic tires shall be fifty dollars. On and after July 1, 2011, the fee shall be sixty dollars.

(i) For the transfer of the registration of a motor vehicle previously registered, except as provided in subsection (e) of section 14-16 and subsection (c) of section 14-253a, there shall be charged a fee of twenty-one dollars.

(j) Repealed by 1972, P.A. 255, S. 6.

(k) For the registration of each motor hearse used exclusively for transportation of the dead, the commissioner shall charge a fee of thirty-one dollars. On and after July 1, 2011, the fee shall be thirty-seven dollars. The commissioner may furnish distinguishing number plates for any motor hearse.

(l) The fee for the registration of each truck to be used between parts of an industrial plant, as provided in section 13a-117, shall be twenty-five dollars for the first two hundred feet of the public highway, the use of which is granted by such permit, and on and after July 1, 2011, the fee shall be thirty dollars. For each additional two hundred feet or fraction thereof, the fee shall be eleven dollars, and on and after July 1, 1992, the fee shall be twelve dollars.

(m) (1) For the registration of a trailer used exclusively for camping or any other recreational purpose, the commissioner shall charge a biennial fee of sixteen dollars. On and after July 1, 2011, the fee shall be nineteen dollars. (2) For any other trailer or semitrailer not drawn by a truck-tractor he shall charge the same fee as prescribed for commercial registrations in section 14-47, provided the fee for a heavy duty trailer, a crane or any other heavy construction equipment shall be three hundred twenty-six dollars for each year; except that the registration fee for each motor vehicle classed as a tractor-crane and equipped with rubber tires shall be one-half the fee charged for the gross weight of commercial vehicles.

(n) For each temporary registration of a motor vehicle not used for commercial purposes, or renewal of such registration, the commissioner shall charge a fee computed at the rate of twenty-one dollars for each ten-day period, or part thereof. For each temporary registration of a motor vehicle used for commercial purposes, or renewal of such registration, the commissioner shall charge a fee computed at the rate of twenty-seven dollars for each ten-day period, or part thereof, if the motor vehicle has a gross vehicle weight rating of six thousand pounds or less. For each temporary registration of a motor vehicle used for commercial purposes, or renewal of such registration, the commissioner shall charge a fee computed at the rate of forty-nine dollars for each ten-day period, or part thereof, if the motor vehicle has a gross vehicle weight rating of more than six thousand pounds.

(o) No registration fee shall be charged in respect to any motor vehicle owned by a municipality, as defined in section 7-245, any other governmental agency or a military agency and used exclusively for the conduct of official business. No registration fee shall be charged for any motor vehicle owned by or leased to a transit district and used exclusively to provide public transportation. No fee shall be charged for the registration of ambulances owned by hospitals or any nonprofit civic organization approved by the commissioner, but a fee of twenty dollars shall be charged for the inspection of any such ambulance. No fee shall be charged for the registration of fire department apparatus as provided by section 14-19. No registration fee shall be charged to a disabled veteran, as defined in section 14-254, residing in this state for the registration of three passenger, camper or passenger and commercial motor vehicles leased or owned by such veteran in any registration year, provided such vehicles shall not be used for hire. No registration fee shall be charged for any motor vehicle leased to an agency of this state on or after June 4, 1982.

(p) For the registration of a service bus owned by an individual, firm or corporation, exclusive of any nonprofit charitable, religious, educational or community service organization, and used for the transportation of persons without charge, the commissioner shall charge a fee of two hundred thirteen dollars for vehicles having a seating capacity of sixteen passengers or less, including the driver, and seven hundred forty-seven dollars for vehicles having a seating capacity of more than sixteen passengers. For the registration of any service bus owned by any nonprofit charitable, religious, educational or community service organization, the commissioner shall charge a fee of one hundred sixty dollars for vehicles having a seating capacity of sixteen passengers or less, and five hundred thirty-three dollars for vehicles having a seating capacity of more than sixteen passengers, provided such service bus is used exclusively for the purpose of transporting persons in relation to the purposes and activities of such organization. Each such registration shall be issued for a biennial period in accordance with a schedule established by the commissioner. Nothing herein contained shall affect the provisions of subsection (e) of this section.

(q) The commissioner shall collect a biennial fee of thirty dollars for the registration of each motor vehicle used exclusively for farming purposes. No such motor vehicle may be used for the purpose of transporting goods for hire or taking the on-the-road skills test portion of the examination for a motor vehicle operator's license. No farm registration shall be issued to any person operating a farm that has gross annual sales of less than two thousand five hundred dollars in the calendar year preceding registration. The commissioner may issue a farm registration for a passenger motor vehicle under such conditions as said commissioner shall prescribe in regulations adopted in accordance with chapter 54. No motor vehicle issued a farm registration may be used to transport ten or more passengers on any highway unless such motor vehicle meets the requirements for equipment and mechanical condition set forth in this chapter, and, in the case of a vehicle used to transport more than fifteen passengers, including the driver, the applicable requirements of the Code of Federal Regulations, as adopted by the commissioner, in accordance with the provisions of subsection (a) of section 14-163c. The operator of such motor vehicle used to transport ten or more passengers shall hold a public transportation permit or endorsement issued in accordance with the provisions of section 14-44. Any farm registration used otherwise than as provided by this subsection shall be revoked.

(r) Repealed by P.A. 73-549, S. 2, 4.

(s) A fee of sixty-nine dollars shall be charged in addition to the regular fee prescribed for the registration of a motor vehicle, including but not limited to any passenger motor vehicle or motorcycle, in accordance with this section for a number plate or plates for such vehicle bearing any combination of letters or numbers requested by the registrant and which may be issued in the discretion of the commissioner, except in any case in which the number plates bear the official call letters of an amateur radio station. On and after July 1, 2011, the fee shall be sixty-nine dollars.

(t) For the registration of each camper, the commissioner shall charge a biennial fee of sixty-two dollars. On and after July 1, 2011, the fee shall be seventy-five dollars. The commissioner shall refund one-half of the registration fee for any camper registration when the number plate or plates and registration certificate are returned with one year or more remaining until the expiration of such registration.

(u) Repealed by P.A. 85-81.

(v) There shall be charged for each motor vehicle adult or youth instruction permit or renewal thereof a fee of nineteen dollars. There shall be charged for each motorcycle instruction permit or renewal thereof a fee of sixteen dollars.

(w) In addition to the fee established for the issuance of motor vehicle number plates and except as provided in subsection (a) of section 14-21b and subsection (c) of section 14-253a, there shall be an additional safety fee of five dollars charged at the time of issuance of any reflectorized safety number plate or set of plates. All moneys derived from said safety fee shall be deposited in the Special Transportation Fund.

(x) For the registration of each high-mileage vehicle, the commissioner shall charge a fee of thirty-nine dollars for each year or part thereof. On and after July 1, 2011, the fee shall be forty-seven dollars.

(y) For each special use registration for a period of thirty days or less, the fee shall be twenty-one dollars.

(z) The commissioner shall assess a ten-dollar late fee for renewal of a motor vehicle registration in the event a registrant fails to renew his registration within five days after the expiration of such registration, except that no such fee shall be assessed for the late renewal of the registration, pursuant to subdivision (1) of subsection (m) of this section, of (1) a trailer used exclusively for camping or any other recreational purpose, or (2) a motor vehicle designed or permanently altered in such a way as to provide living quarters for travel or camping. Notwithstanding the provisions of this subsection, if a registrant who is required to register a motor vehicle under section 14-34a fails to renew such registration not later than five days after the expiration date of such registration, the commissioner shall assess a late fee of one hundred fifty dollars.

(aa) The commissioner shall refund one-half of the registration fee for any motor vehicle when the number plate or plates and registration certificate are returned on or after July 1, 2004, with one year or more remaining until the expiration of such registration.

(1949 Rev., S. 2388; 1953, 1955, S. 1306d; 1955, S. 1303d, 1304d, 1305d; 1957, P.A. 164; 450; 608; 668; 1959, P.A. 62, S. 1; 545, S. 1; 1961, P.A. 22, S. 1; 233, S. 8; 441; 581, S. 8; 591; February, 1965, P.A. 220; 414, S. 2; 1967, P.A. 501, S. 2; 1969, P.A. 302, S. 2; 759, S. 6, 7, 8; 816; 1971, P.A. 526, S. 4; 529; 598; 1972, P.A. 255, S. 6; P.A. 73-454, S. 2, 5; 73-549, S. 2, 4; P.A. 75-213, S. 5, 53; P.A. 76-386; P.A. 77-538, S. 1, 2; P.A. 78-81; 78-284, S. 1, 2; P.A. 79-244, S. 3; 79-502; P.A. 80-71, S. 28, 30; 80-457, S. 2, 3; 80-466, S. 13, 14, 25; P.A. 81-394, S. 5; P.A. 82-333, S. 1, 2; 82-382, S. 2, 4; 82-460, S. 3, 6; P.A. 83-489, S. 4–6, 17; 83-515, S. 2; P.A. 84-254, S. 34, 62; 84-306, S. 1, 2; 84-429, S. 54; P.A. 85-81; 85-213; 85-525, S. 2, 6; 85-613, S. 146, 154; P.A. 86-157, S. 2; 86-383, S. 2, 3, 6; 86-388, S. 29, 31; P.A. 87-304, S. 1, 4; 87-329, S. 10; 87-362, S. 2, 3; 87-425; P.A. 88-194; P.A. 89-232, S. 1; P.A. 90-263, S. 14–16, 46, 74; 90-299, S. 1; P.A. 92-156, S. 2, 7; 92-177, S. 7, 12; P.A. 93-74, S. 42, 67; 93-341, S. 17–19, 38; P.A. 94-189, S. 6, 25, 34; P.A. 95-260, S. 18, 24; P.A. 96-167, S. 7; 96-222, S. 16, 17, 41; 96-248, S. 2, 4; P.A. 97-226, S. 3, 6; 97-309, S. 6, 23; 97-322, S. 7, 9; P.A. 98-152, S. 1, 2; P.A. 99-118; 99-232, S. 4; P.A. 00-169, S. 4, 26; P.A. 02-70, S. 44, 51; 02-105, S. 2; June 30 Sp. Sess. P.A. 03-4, S. 21, 25, 26, 32, 33; P.A. 04-143, S. 20; 04-182, S. 4–6; 04-199, S. 8–10, 17; P.A. 05-218, S. 17; P.A. 07-167, S. 28; P.A. 08-150, S. 9; P.A. 09-187, S. 39; P.A. 10-110, S. 1; P.A. 11-6, S. 139; P.A. 12-81, S. 41; P.A. 13-271, S. 20; P.A. 14-122, S. 21.)

History: 1959 acts repealed provisions for testing of equipment by commissioner and amended Subsec. (r) to increase certain fees; 1961 acts increased fees in Subsecs. (a) through (e), (g) through (n) and (p), (q) and (r) and added the last clause to Subsec. (r); 1965 acts changed “hundredweight” in Subsec. (p) to “hundred pounds or fraction thereof” and added Subsec. (t); 1967 act added Subsec. (u); 1969 acts added Subsec. (v), increased fees in Subsecs. (a) to (i), (k) to (n) and (p) to (s) and revised provisions re mileage factor calculation in Subsec. (d); 1971 acts specified applicability of Subsec. (m) to semitrailers “not drawn by a truck tractor”, clarified fees charged in Subsec. (r) replacing reference to records of registration or license with records “including, but not limited to, transcripts of hearings ... but excluding lists of owners of motor vehicles and supplements to such lists” and clarified Subsec. (s) by adding phrase “including but not limited to any passenger motor vehicle or motorcycle”; 1972 act repealed Subsec. (j); P.A. 73-454 added Subsec. (w); P.A. 73-549 repealed Subsec. (r); P.A. 75-213 increased fees in all subsections except Subsec. (w); P.A. 76-386 included other motor vehicles used as school buses in Subsec. (e); P.A. 77-538 included provision re vehicles owned or leased by transit district in Subsec. (o); P.A. 78-81 extended area of operation allowed for farm vehicles in Subsec. (q) from 7 to 25 miles; P.A. 78-284 added special provisions in Subsec. (p) re service buses owned by nonprofit organizations and required annual inspection of service buses; P.A. 79-244 added Subsec. (x); P.A. 79-502 specified that registration of buses under Subsec. (d) is “sufficient for all types of operation under this chapter”; P.A. 80-71 changed Subsec. (a) to reflect change to biennial registration; P.A. 80-457 added exception in Subsec. (a) re registrations by persons 65 or older; P.A. 80-466 added refund provision in Subsec. (a) and added reference to single license plate in Subsec. (s); P.A. 81-394 added Subsec. (y) which set registration fee for high-mileage vehicles; P.A. 82-333 amended Subsec. (b) by increasing the fee from $8 to $10 and providing that the additional $2 for each registration shall become part of the general fund, however, it shall be deemed to be appropriated for a program of motorcycle rider education formerly supported by federal funds; P.A. 82-382 added provision to Subsec. (o) that no registration fee shall be charged for any motor vehicle leased to an agency of the state; P.A. 82-460 included provisions re “combination” motor vehicles in Subsec. (e), changing seating capacity of vehicles not used as public service motor vehicles from seven to ten and made a technical correction in Subsec. (w); P.A. 83-489 amended Subsec. (g) to increase fee for each set of number plates furnished from $10 to $20, amended Subsec. (i) to increase fee for the transfer of registration of a motor vehicle previously registered from $5 to $6 and amended Subsec. (w) to increase safety fee from $1 to $2; P.A. 83-515 amended Subsec. (a), increasing the registration fee for antique, rare or special interest motor vehicles from $7 to $20; P.A. 84-254 increased the motor vehicle registration fees in all Subsecs. except (o) and (w), with the increases taking effect as of July first of 1984, 1986, 1988 and 1992, except under Subsec. (v) as of July first of 1985, 1989, 1991 and 1993; P.A. 84-306 amended Subsec. (w), requiring that moneys from the safety fee be deposited in the general fund rather than in special safety fund; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-81 repealed former Subsec. (u) concerning registration fees for vehicles with consular plates; P.A. 85-213 amended Subsec. (q), increasing the distance from the farm which farm vehicles may be operated on highways from 25 to 35 miles; P.A. 85-525 amended Subsec. (a) to require biennial, instead of annual, registration of any motor vehicle for which special plates have been issued under Sec. 14-20, amended Subsec. (b) to require biennial, instead of annual, registration of motorcycles, amended Subsec. (e)(1) to require biennial, instead of annual, registration of a passenger motor vehicle used in part for commercial purposes or of a passenger motor vehicle used as a school bus having a seating capacity of seven or less, amended Subsec. (e)(3) to require biennial, instead of annual, registration of a commercial motor vehicle used in part as a passenger motor vehicle or of a motor vehicle having a seating capacity greater than ten and not used as a public service motor vehicle, amended Subsec. (g) to require biennial, instead of annual, registration of motorcycles owned or operated by, or in the custody of, a manufacturer of, dealer in or repairer of motorcycles, amended Subsec. (m)(1) to require biennial, instead of annual, registration of a trailer used exclusively for camping or any other recreational purpose, amended Subsec. (q) to require biennial, instead of annual, registration of motor vehicles used exclusively for farming purposes, amended Subsec. (t) to require biennial, instead of annual, registration of campers, and amended Subsec. (x) to require biennial, instead of annual, registration of vanpool vehicles; P.A. 85-613 amended Subsec. (o) to apply to vehicles owned by municipalities “as defined in section 7-245”; P.A. 86-157 added Subsec. (z), specifying fee for special use registration; P.A. 86-383 amended Subsec. (e) to prohibit registration of “combination” motor vehicles weighing over 10,000 pounds and to require registration fee refunds for “combination” registrations and amended Subsec. (g) to reflect change from imposition of biennial to annual fee; P.A. 86-388 amended Subsec. (w), substituting “number” plate for marker plate and providing that the $2 fee be charged for issuance of a set of plates; P.A. 87-304 amended Subsec. (i) to add an exemption from assessment of the fee for transfer of registration of a vehicle previously registered for handicapped persons receiving a special international symbol of access number plate after transfer of their previously unexpired registrations and amended Subsec. (w) to add an exemption from assessment of the safety fee for handicapped persons receiving a special international symbol of access number plate after transfer of their previously unexpired registrations; P.A. 87-329 maintained the fees at the levels existing on and after July 1, 1986, and decreased the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988, and made several technical changes; P.A. 87-362 amended Subsec. (t) to require registration fee refunds for camper registrations and amended Subsec. (w) to include an exemption from assessment of the safety fee; P.A. 87-425 amended Subsec. (b) by changing the amount deemed appropriated to the department of transportation for purposes of continuing the program of motorcycle rider education from $2 of the total fee with respect to the registration of such motorcycle to $4, and by specifying that such amount shall be entered upon the records of the special transportation fund, rather than the general fund; P.A. 88-194 amended Subsec. (a) to eliminate the registration fee for antique fire apparatus and transit buses owned by nonprofit organizations and used primarily for public events; P.A. 89-232 amended Subsec. (q) to eliminate the mileage limitation on operation of motor vehicles used exclusively for farming purposes, to prohibit the use of such vehicles for transporting goods for hire and to prohibit the issuance of farm registrations to any person having gross annual farm sales of less than $1,000; P.A. 90-263 amended Subsec. (b)(1) to substitute phrase “for commercial purposes” for “as a commercial motor vehicle” with respect to registration of motorcycle with side car or box attached, amended Subsec. (c) to substitute taxicab or motor vehicle in livery service for public service motor vehicle other than a motor bus, amended Subsec. (e)(1) to delete phrase re registration “of a passenger motor vehicle used as a school bus having a seating capacity of seven or less”, to substitute ten for seven in Subsec. (e)(2) with regard to seating capacity of a school bus or other vehicle used as a school bus, to provide that fees specified in Subsec. (e)(3) apply to registration of motor vehicle used in part for commercial purposes and as a passenger motor vehicle, deleting reference to public service motor vehicle, and to provide in Subsec. (e)(4) that motor vehicles used in part for commercial purposes and private passenger purposes be issued a combination registration, deleting reference to passenger and commercial registration, amended Subsec. (h) to add phrase “registration of a” after “the minimum annual fee for any commercial”, amended Subsec. (m)(2) to substitute commercial registrations for commercial motor vehicles, and amended Subsec. (n)(2) to substitute motor vehicle used to transport passengers for hire for public service motor vehicle and Subsec. (n)(3) to substitute motor vehicle used for commercial purposes for commercial motor vehicle; P.A. 90-299 added Subsec. (aa) concerning assessment of fees for late registration renewals; P.A. 92-156 amended Subsec. (aa) to require commissioner to assess a $10 late fee for registration renewal if registrant fails to renew within 5 days after expiration, eliminating schedule of graduated increases in late fees; P.A. 92-177 amended Subsecs. (a) and (e) to eliminate requirement that commissioner refund one-half of registration fee when plates are returned with one year or more remaining until expiration, amended Subsecs. (o) and (p) to require that a $20 fee be charged for inspection, amended Subsec. (s) to increase additional registration fee from $47 to $65, making fee applicable to plates bearing any combination of letters or numbers requested by registrant and issued in discretion of commissioner, to increase fee effective July 1, 1992, from $53 to $65, and to require that a $30 fee be charged for registration renewals in addition to regular fee prescribed, deleting prohibition re charging an additional fee except for first year of issuance, and amended Subsec. (w) to increase safety fee from $2 to $5; P.A. 93-74 amended Subsec. (s) by eliminating fee for renewal of vanity plate, effective July 1, 1994; P.A. 93-341 amended Subsec. (c) to delete fee provisions rendered obsolete as of July 1, 1992, amended Subsec. (e) to delete fee provisions rendered obsolete as of July 1, 1992 and to specify fees for type I and type II school buses, and amended Subsec. (p) by eliminating the weight-based registration fees and replacing them with fees based on seating capacity and deleting provisions re annual inspection and fees, effective July 1, 1994 (Revisor's note: The phrase “added shall be” which should have been deleted from before the words “eight dollars” at the end of Subsec. (e)(3) was deleted editorially by the Revisors to correct a technical clerical error); P.A. 94-189 amended Subsec. (i) by changing the reference to Subsec. (b) of Sec. 14-153a to Subsec. (d) and deleted obsolete language re fee increases, and further, amended Subsec. (aa) by adding exception re trailers used exclusively for camping or any other recreational purpose, effective July 1, 1994; P.A. 95-260 amended Subsec. (a) to require commissioner to refund one-half of registration fee for passenger registration when plates are returned on or after January 1, 1995, with one year or more remaining until expiration, effective June 13, 1995; P.A. 96-167 amended Subsec. (q) to make a technical change, to prohibit the use of motor vehicles used exclusively for farming purposes for taking the on-the-road skills test portion of the motor vehicle operator's license examination, to prohibit the issuance of farm registrations to any person having gross annual farm sales of less than $2,500 instead of $1,000 and to authorize commissioner to issue farm registrations for passenger motor vehicles under such conditions as prescribed in regulations; P.A. 96-222 amended Subsec. (d) to insert “or its successor agency” after “Interstate Commerce Commission” and amended Subsec. (m)(2) to eliminate the commissioner's authority to charge fee for heavy duty trailer or other heavy construction equipment for part of a year and to make a technical change, effective July 1, 1996; P.A. 96-248 amended Subsec. (v) to increase fee for motor vehicle learner's permit or renewal from $5.50 to $6 and deleted obsolete fee schedule, effective January 1, 1997; P.A. 97-226 amended Subsec. (w) to make a technical change and to allow commissioner to waive safety fee for any person who submits a police report indicating that number plate has been stolen or mutilated for purpose of obtaining the sticker attached to plate, effective July 1, 1997; P.A. 97-309 amended Subsec. (w) to require deposit of safety fee in Special Transportation Fund rather than General Fund, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-152 amended Subsec. (a) by making technical changes and deleting a provision mandating the commissioner to refund one-half of certain registration fees and added Subsec. (bb) re the refund of one-half of a registration fee; P.A. 99-118 amended Subsec. (o) by increasing the number of vehicles a disabled veteran may register without fee from one owned passenger motor vehicle to three passenger motor vehicles, campers or passenger and commercial motor vehicles leased or owned; P.A. 99-232 amended Subsec. (aa) to insert designator for Subpara. (A) and add Subpara. (B) re a motor vehicle designed or permanently altered to provide living quarters for travel or camping (Revisor's note: In Subsec. (aa) the subparagraph designators (A) and (B) were changed editorially by the Revisors to subdivision designators (1) and (2) for consistency with customary statutory usage); P.A. 00-169 made technical corrections in Subsec. (o) and amended Subsec. (q) to add provisions that motor vehicles with farm registrations used for transporting ten or more passengers meet certain equipment and mechanical condition requirements and such vehicles used for transporting fifteen or more passengers also meet the applicable requirements of the Code of Federal Regulations adopted by the commissioner, and that the operator of such a vehicle hold a public transportation permit or endorsement under Sec. 14-44, and made a technical change for the purpose of gender neutrality; P.A. 02-70 amended Subsec. (e)(4) to revise the basis for issuing a combination registration from the vehicle's gross weight to its gross vehicle weight rating and, effective July 1, 2002, amended Subsec. (q) to make a technical change; P.A. 02-105 made a technical change in Subsec. (i), effective January 1, 2003; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fees for registration of passenger motor vehicle other than electric motor vehicle from $70 to $75 for two years and, for persons age 65 or older, from $35 to $38 for one year and from $70 to $75 for two years, and to increase fee for biennial registration of vehicle with special license plates from $70 to $75, amended Subsec. (b) to increase biennial fee for registration of motorcycle to $40 and to make a technical change, amended Subsec. (c) to increase registration fee for each taxicab or motor vehicle in livery service, with seating capacity of seven or less, from $105 to $125, amended Subsec. (e) to increase biennial fee for registration of passenger motor vehicle used in part for commercial purposes from $78 to $83 in Subdiv. (1) and to increase registration fee for motor vehicle used in part for commercial purposes and as passenger vehicle, and for motor vehicle having seating capacity of greater than ten and not used as conveyance for hire, to amount for commercial vehicle based on weight plus $13, rather than $8, in Subdiv. (3), and amended Subsec. (v) to increase fees for learner's permit or renewal from $6 to $18 and for motorcycle learner's permit or renewal from $5.50 to $15, effective January 1, 2004; P.A. 04-143 amended Subsec. (v) to substitute “training” permit for “learner's” permit, effective May 21, 2004; P.A. 04-182 amended Subsec. (i) to increase fee from $11 to $20 for registration of motor vehicle previously registered, amended Subsec. (n) by replacing former provisions with provisions to increase fee for temporary registration or renewal of such registration of a noncommercial motor vehicle to $20 for each 10-day period, or part thereof, of a commercial motor vehicle with a gross vehicle weight of 6,000 pounds or less to $25 for each 10-day period, or part thereof, and of a commercial motor vehicle with a gross vehicle weight of more than 6,000 pounds to $46 for each 10-day period, or part thereof, and amended Subsec. (z) to increase fee for special use registration for period of 30 days or less from $10 to $20, effective July 1, 2004; P.A. 04-199 amended Subsec. (c) to change registration fee from annual in amount of $125 to biennial in amount of $250, effective July 1, 2004, amended Subsec. (e) to except pick-up trucks and to require commissioner to issue combination registration to passenger vehicle used in part for commercial purposes in Subdiv. (1), to require commissioner to issue combination registration to passenger vehicle used in part for commercial purposes or to vehicle having seating capacity greater than ten not used for conveyance of passengers for hire in Subdiv. (3), to make conforming changes in Subdiv. (4), and to add Subdiv. (5) to establish biennial registration fee for pick-up truck and to permit issuance of passenger registration for pick-up truck meeting specified requirements, effective June 3, 2004, and amended Subsec. (p) to change registration fees from annual to biennial, double amount of each fee and add provision re registration schedule, and amended Subsec. (bb) to delete former Subdivs. (1) and (2) and provide for refunding of registration fee for any motor vehicle when number plates and registration certificate returned with one year or more remaining before expiration of registration, effective July 1, 2004; P.A. 05-218 amended Subsec. (e) by specifying applicability to pick-up truck “having a gross vehicle weight rating of less than 12,500 pounds” in Subdivs. (1) and (5) and, in Subdiv. (4), changing weight limit from 10,000 to 12,500 pounds; P.A. 07-167 deleted former Subsec. (x) re biennial fee for vanpool vehicle registration and redesignated existing Subsecs. (y) to (bb) as Subsecs. (x) to (aa), effective July 1, 2007; P.A. 08-150 amended Subsec. (w) to delete requirement that police report indicate that number plate or set of number plates have been stolen or mutilated “for the purpose of obtaining the sticker attached to the plate denoting the expiration date of the registration”; P.A. 09-187 amended Subsec. (w) to delete provision re waiver of safety fee if number plates were stolen or mutilated; P.A. 10-110 amended Subsec. (o) to delete operator's license fee exemption re motor vehicles owned by municipality or governmental or military agency, effective July 1, 2010; P.A. 11-6 increased fees in Subsec. (a) for biennial registration from $75 to $80, one-year registration from $38 to $40, and biennial registration of vehicle with special plates from $75 to $80, in Subsec. (b) for biennial registration of motorcycle from $40 to $42, and biennial registration of motorcycle with side car from $56 to $60, in Subsec. (c) for a taxicab from $250 to $266, in Subsec. (d) for a motor bus, from $53 to $56, and for a multiple-state passenger carrier, from $1.25 plus $39 to $1.25 plus $42, in Subsec. (e)(1) for passenger vehicle used in part for commercial purposes from $83 to $88, in Subsec. (e)(2) for a type I school bus from $100 to $107 and for a type II school bus from $60 to $64, in Subsec. (e)(3) for a vehicle used in part for commercial purposes or one having seating capacity greater than ten, from a biennial fee for gross weight plus $13 to a biennial fee for gross weight plus $14, and in Subsec. (e)(5) for a pick-up truck from a biennial fee for gross weight plus $13 to a biennial fee for gross weight plus $14, in Subsec. (f) for registration of an electric motor vehicle, from $18 to $19, in Subsec. (g) for motorcycles, from $35 to $37, in Subsec. (h) for commercial registration from $56 to $60, in Subsec. (i) for previously-registered vehicle from $20 to $21, in Subsec. (k) for a hearse from $35 to $37, in Subsec. (l) for truck used in industrial plant from $28 to $30, in Subsec. (m) for trailer from $18 to $19 and for construction equipment from $306 to $326, in Subsec. (n) for temporary registration from $20 to $21, for temporary registration of vehicle used for commercial purposes from $25 to $27, and for temporary registration of a high-weight vehicle used for commercial purposes from $46 to $49, in Subsec. (p) for registration of service bus with capacity of 16 or fewer, from $200 to $213, for service bus with capacity of more than 16, from $700 to $747, for service bus with capacity of 16 or fewer owned by nonprofit from $150 to $160 and for service bus with capacity of more than 16 owned by nonprofit from $500 to $533, in Subsec. (q) for farming vehicle from $28 to $30, in Subsec. (s) for vanity plates from $65 to $69, in Subsec. (t) for a camper from $70 to $75, in Subsec. (v) for a learner's permit from $18 to $19 and for a motorcycle training permit from $15 to $16, in Subsec. (x) for a high-mileage vehicle from $44 to $47, and in Subsec. (y) for a special use registration from $20 to $21, and amended Subsec. (z) by adding a late registration fee of $150 dollars, effective July 1, 2011; P.A. 12-81 amended Subsec. (v) to replace “motor vehicle learner's permit” with “motor vehicle adult or youth instruction permit” and replace “motorcycle training permit” with “motorcycle instruction permit”, effective January 1, 2013; P.A. 13-271 amended Subsec. (f) to replace provision re fee of $15 for each year or part thereof and $19 on and after July 1, 2011, with provision re fee of $38 biennially; P.A. 14-122 made a technical change in Subsec. (i), effective June 6, 2014.

See Sec. 14-28 re issuance of passenger motor vehicle plates for livery cars and taxicabs.

See Sec. 14-58 re dealers' and repairers' licenses.

See Sec. 14-59 re special dealers' plates.

Cited. 194 C. 129; 239 C. 1.

Cited. 37 CS 693.



Section 14-49a - Fee for registration for six months or less.

The fee for any registration issued for six months or less shall be one-half the annual fee, except as otherwise provided by section 14-49.

(1961, P.A. 233, S. 7.)



Section 14-49b - Registration renewal fee.

For each new registration or renewal of registration of any motor vehicle with the Commissioner of Motor Vehicles pursuant to this chapter, the person registering such vehicle shall pay to the commissioner a fee of ten dollars for registration for a biennial period and five dollars for registration for an annual period, except that any individual who is sixty-five years of age or older on or after January 1, 1994, may, at the discretion of such individual, pay the fee for either a one-year or two-year period. The provisions of this section shall not apply with respect to any motor vehicle which is not self-propelled, which is electrically powered, or which is exempted from payment of a registration fee. This fee may be identified as the “federal Clean Air Act fee” on any registration form provided by the commissioner. Payments collected pursuant to the provisions of this section shall be deposited as follows: (1) Fifty-seven and one-half per cent of such payments collected shall be deposited into the Special Transportation Fund established pursuant to section 13b-68, and (2) forty-two and one-half per cent of such payments collected shall be deposited into the General Fund. The fee required by this section is in addition to any other fees prescribed by any other provision of this title for the registration of a motor vehicle.

(P.A. 93-235, S. 3; P.A. 94-189, S. 22; June Sp. Sess. P.A. 98-1, S. 46, 121; June Sp. Sess. P.A. 01-6, S. 79, 85; June 30 Sp. Sess. P.A. 03-6, S. 150; P.A. 04-151, S. 11; P.A. 06-161, S. 7; June Sp. Sess. P.A. 09-3, S. 393.)

History: P.A. 94-189 amended Subsec. (a) by adding the provision “that any individual who is 65 years of age or older on or after January 1, 1994, may, at his discretion, pay the fee for either a one-year or two-year period”; June Sp. Sess. P.A. 98-1 amended Subsec. (b) by replacing the “Clean Air Act fund” with the “Clean Air Act account”, effective June 24, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add provision re new registration, to increase the Clean Air Act fee, to provide that a portion of the revenue therefrom shall go to the Special Transportation Fund, to provide that fee required by section is in addition to other registration fees and to make technical changes, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by adding “and any funds transferred to the account pursuant to section 22a-27m may additionally be used by the Commissioner of Environmental Protection to carry out the provisions of chapter 446c”; P.A. 04-151 amended Subsec. (a) to change “22a-174a” to “22a-174”, effective May 21, 2004; P.A. 06-161 made a technical change in Subsec. (a); June Sp. Sess. P.A. 09-3 deleted former Subsec. (b) re operating budget for federal Clean Air Act account, deleted provisions re deposit and use of funds in said account, added requirement that payments be deposited in General Fund and made a conforming change.



Section 14-50 - Fees for operator's license renewal, passenger endorsement, operator's examination, collection cost and returned check or rejected payment. Waiver of fees.

(a) Subject to the provisions of subsection (c) of section 14-41, there shall be charged a fee of seventy-two dollars for each renewal of a motor vehicle operator's license issued for a period of six years and an additional fee of twelve dollars for each year or part thereof for each passenger endorsement.

(b) There shall be charged for each examination of an operator of a motor vehicle a fee of forty dollars which shall be paid in such time and manner as the commissioner shall direct. The fee shall cover all parts of the examination. If the applicant fails the examination, or any part thereof, the applicant shall be charged an additional fee of forty dollars to retake the examination, or retake the part that was failed.

(c) The commissioner shall waive any operator's license or registration fee, including any renewal fee in the case of any person in the active service of the armed forces of the United States who was a legal resident of Connecticut at the time of his induction; and for one licensing period to any person honorably separated from such service who applies therefor within two years following the date of separation and was a legal resident of Connecticut at the time of his induction. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(d) The commissioner may adopt procedures for issuing licenses on an expedited basis and may charge a fee of not more than seventy-five dollars for such expedited service.

(e) The commissioner may assess a fee to cover the cost of the collection of number plates, motor vehicle registration certificates or operators' licenses, upon the holders thereof; and such number plates, motor vehicle registration certificates or operators' licenses shall not be returned to the holder thereof or reissued until such fee is paid.

(f) Whenever any check issued to the commissioner in payment of any fee is returned as uncollectible or a payment of any fee by means of a credit or debit card is rejected or dishonored, the commissioner shall charge the drawer of such check or the person presenting such check to him, or the holder of the credit or debit card or the person presenting such credit or debit card to the commissioner, a fee of thirty-five dollars for each such fee that is due in an amount of not more than two hundred dollars, and a fee of fifteen per cent of the full amount of each such fee that is due in an amount in excess of two hundred dollars, plus all protest fees or charges, to cover the cost of collection.

(g) All fees provided for in this chapter shall be construed to be license fees imposed for the administration of this chapter and as compensation for the privilege of using the highways of this state, and to reimburse the state in whole or in part for injury done to the highways by the operation of motor vehicles.

(1949 Rev., S. 2389; 1953, 1955, S. 1299d; 1957, P.A. 322; 599, S. 1; 1961, P.A. 481, S. 2; 581, S. 9; 1967, P.A. 807, S. 5, 6; 1969, P.A. 759, S. 9; 1971, P.A. 91; 508; P.A. 74-81; P.A. 75-213, S. 4, 53; P.A. 76-263, S. 7, 9; P.A. 77-6, S. 1, 2; P.A. 78-252, S. 1, 2; P.A. 83-489, S. 7, 17; P.A. 84-254, S. 35, 62; 84-429, S. 55; P.A. 85-525, S. 3, 6; P.A. 87-329, S. 11, 12; P.A. 90-263, S. 18, 74; P.A. 91-13, S. 2, 3; May Sp. Sess. P.A. 92-9, S. 2, 4; P.A. 93-341, S. 20, 38; P.A. 97-1, S. 2, 4; P.A. 98-95; June Sp. Sess. P.A. 01-6, S. 78, 85; June Sp. Sess. P. A 01-9, S. 51, 131; P.A. 03-171, S. 9; June 30 Sp. Sess. P.A. 03-4, S. 22; P.A. 04-182, S. 7; 04-199, S. 21; P.A. 09-187, S. 3, 52; P.A. 12-81, S. 6; P.A. 13-271, S. 21; P.A. 14-130, S. 13.)

History: 1961 acts increased inspection fee in Subsec. (b) and added Subsec. (f); 1967 act added provisions re fees for motorcycle operator's licenses in Subsecs. (a) and (b); 1969 act increased fees for motor vehicle or motorcycle operator's license from $6 to $8 and additional fee for public service operator's license from $3 to $4 in Subsec. (a); 1971 acts replaced “discharge” and “discharged” with “separation” and “separated” in Subsec. (c) and required application within two years rather than one year of date of separation and made $5 charge in Subsec. (e) applicable to checks of $50 or less, adding 10% charge for checks over $50; P.A. 74-81 inserted new Subsec. (d) re waiver of fees upon request of fire chief and relettered former Subsec. (d) and remaining subsections accordingly; P.A. 75-213 increased fees in Subsec. (a) from $8 to $10 and from $4 to $5 and in Subsec. (b) from $5 to $6.50; P.A. 76-263 amended Subsec. (a) to include reference to Sec. 14-41 and to increase fee from $10 to $21; P.A. 77-6 included drawers of checks in Subsec. (f); P.A. 78-252 increased charges in Subsec. (f) to $10 for checks not exceeding $100 and 10% for checks over $100; P.A. 83-489 amended Subsec. (b) to increase operator examination fee from $6.50 to $10; P.A. 84-254 increased the fee amounts reflected in the Subsecs., with the increases taking effect on successive July first dates of various years; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-525 amended Subsec. (a) to increase license renewal fee from $26 to $26.50, on and after July 1, 1984, to reduce fee from $32 to $31, on and after July 1, 1986, to reduce fee from $37 to $35.50, on and after July 1, 1988, and to increase fee from $42 to $44, on and after July 1, 1992; P.A. 87-329 amended Subsec. (a), maintaining the fees at the levels existing on and after July 1, 1986, and decreasing the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988, and amended Subsec. (g), maintaining the fee at the level existing on and after July 1, 1986, and delaying until July 1, 1992, the fee increase formerly effective on and after July 1, 1988; P.A. 90-263 amended Subsec. (a) to substitute public passenger transportation permit for public service operator's license; and amended Subsec. (b) to delete provisions re inspection fee for public service motor vehicles; P.A. 91-13 amended Subsec. (b) to establish a fee for each advance appointment for operator's license examination; May Sp. Sess. P.A. 92-9 amended Subsec. (b) to make imposition of the fee for an advance appointment for operator's license examination permissive instead of mandatory; P.A. 93-341 amended Subsec. (a) by replacing reference to “public passenger transportation permit” with “passenger endorsement” and amended Subsec. (d) by deleting references to “class 2” licenses, effective July 1, 1994; P.A. 97-1 deleted obsolete references re fees throughout section, eliminated fee for issuance of home training certificate in Subsec. (g) and relettered existing Subsec. (h) as (g), effective January 30, 1997; P.A. 98-95 amended Subsec. (f) to change fee from $36 to $15 for checks of not more than $100 and from 36% to 15% for checks over $100, limited application of percentage to a $200 maximum and imposed new $35 charge for amounts in excess of $200; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to provide increased license fees for six-year license and to make technical changes, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to provide for the option of a four or six-year license and a corresponding fee structure, effective July 1, 2001; P.A. 03-171 amended Subsec. (a) to delete fees for renewals of motorcycle operator's licenses and amended Subsec. (b) to make examination fee applicable to operator of motor vehicle and delete “motorcycle or other”; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fees for renewal of motor vehicle operator's licenses from $35.50 to $43 for four-year renewal and from $53 to $65 for six-year renewal, and to increase additional fee for each passenger endorsement from $9 to $12, and amended Subsec. (b) to increase fee for examination of operator of motor vehicle from $36 to $40, effective January 1, 2004; P.A. 04-182 amended Subsec. (f) to increase fees to $35 for returned check issued to commissioner in an amount not more than $200 and to 15% of amount of check in excess of $200, effective July 1, 2004; P.A. 04-199 amended Subsec. (c) to require commissioner to waive any operator's license or registration fees, including renewal fees, of persons in active service of the armed forces of the United States meeting requirements of subsection and to permit commissioner to adopt regulations to implement provisions of subsection, effective July 1, 2004; P.A. 09-187 amended Subsec. (b) to add provisions re fee payment and coverage, require additional fee to retake examination and delete provisions re advance appointment fee, effective October 1, 2009, and amended Subsec. (f) to add provisions re payment by credit or debit card and make conforming changes, effective July 1, 2009; P.A. 12-81 amended Subsec. (a) to delete provision re fee for renewal of a 4-year license and make additional fee for passenger endorsement apply to part of year, effective July 1, 2012; P.A. 13-271 amended Subsec. (a) to increase fee from $65 to $72; P.A. 14-130 amended Subsec. (d) by replacing provisions re waiver of operator's examination fee for member of fire department or company with provision re expedited service, effective January 1, 2015.

See Sec. 14-41(b) re fee for issuance of original operators' license.

Failure to endorse his license does not make the operator “an unlicensed person.” 104 C. 487; 114 C. 76.



Section 14-50a - Fees for copies, abstracts, duplicates, replacements and searches. Restriction on use of information. Penalty.

(a) Except as otherwise provided in this section, the fee charged by the Commissioner of Motor Vehicles for the following items or services shall be twenty dollars:

(1) Duplicate of a registration certificate.

(2) For each duplicate of a motor vehicle operator’s license or identity card, thirty dollars. As used in this section, “duplicate” shall include any license or identity card that is reissued prior to the expiration date of a previously issued license or identity card, and (A) is identical to the holder’s most recently issued license or identity card, or (B) contains modifications to one or more items of information that appear on the holder’s most recently issued license or identity card. Notwithstanding the provisions of this subdivision, one duplicate shall be issued, for a fee of five dollars, to the holder of a license or identity card who reaches the age of twenty-one years.

(3) Replacement number plate or set of number plates, except as provided in subsection (c) of section 14-253a.

(4) Replacement number plate or set of number plates bearing same number as set of replaced plates.

(5) Certified abstract of driving history record, or driving history record for applicants for commercial driver’s license with passenger endorsement or transportation permit.

(6) Name of registered owner.

(7) Operator license information.

(8) Certification of any copy or record.

(9) Certified transcripts of hearing held and transcribed by the commissioner, three dollars and fifty cents per page with a minimum charge of twenty dollars.

(10) Each copy of a motor vehicle operator’s completed application for a license.

(11) Each copy of a completed application for registration of a motor vehicle.

(12) Each copy of a title document provided to a municipality.

(13) Each request for information as provided in section 14-10, the amount provided in said section.

(14) Each document from a motor vehicle record, as defined in section 14-10, that is electronically maintained by the Department of Motor Vehicles.

(15) For any copy or material released from information maintained by the Department of Motor Vehicles for which no fee is established by statute, an amount determined by the commissioner.

(b) The commissioner may establish fees not conforming to those of subsection (a) of this section for information furnished on a volume basis to persons or firms who satisfy the commissioner that the information furnished is properly required in connection with the conduct of such person’s or firm’s business, except that commencing on August 16, 2003, the fee established under this subsection for driving history records furnished to for-profit businesses shall be not less than fifteen dollars.

(c) The commissioner may waive any fee specified in subdivision (3) or (4) of subsection (a) of this section in the case of any person who submits a police report to the commissioner indicating that the number plate or set of number plates have been stolen or mutilated.

(d) No person, firm or corporation furnished information by the commissioner as provided by this section shall distribute such information for any other purpose than that for which it was furnished.

(e) Any person, firm or corporation which violates any provision of this section shall be fined not more than one hundred dollars.

(P.A. 73-549, S. 1, 4; P.A. 74-283, S. 1, 2; P.A. 77-381, S. 1, 2; P.A. 80-466, S. 15, 25; P.A. 82-413; P.A. 83-443; 83-489, S. 15, 17; P.A. 84-254, S. 36, 62; 84-546, S. 41, 173; P.A. 85-525, S. 4, 6; P.A. 87-304, S. 2; 87-329, S. 13; P.A. 92-177, S. 1, 12; P.A. 94-206, S. 2; P.A. 97-226, S. 4, 6; June 30 Sp. Sess. P.A. 03-1, S. 117; P.A. 04-199, S. 16; P.A. 09-187, S. 40; P.A. 11-6, S. 141; June Sp. Sess. P.A. 15-5, S. 209.)

History: P.A. 74-283 amended Item 4 in Subsec. (a) table to refer to set of plates rather than one plate; P.A. 77-381 changed fee for duplicate of operator’s license (Item 2) in Subsec. (a) table from $2 to $3; P.A. 80-466 amended Items 3 and 4 in table in Subsec. (a) to include references to single plates; P.A. 82-413 raised fee for a driving history record from $4 to $5; P.A. 83-443 amended Subsec. (a) to impose a fee of $3 for each search of the department’s accident record files made as a result of a request for a copy of an accident report which resulted in no document being found; P.A. 83-489 amended Subsec. (a) to increase the fee for a replacement number plate or set of number plates from $3 to $5; P.A. 84-254 amended Subsec. (a) to increase all the fees except under item 9., making the increases effective on successive July first dates of varying years; P.A. 84-546 made technical changes in Subsec. (a); P.A. 85-525 amended Subdivs. 3. and 4. of Subsec. (a) to increase fee for replacement number plate or set of plates from $6 to $7.50, on and after July 1, 1984, from $8 to $10, on and after July 1, 1986, from $9 to $11, on and after July 1, 1988, and from $10 to $12, on and after July 1, 1992; P.A. 87-304 amended Subsec. (a)(3) to include an exemption from assessment of the fee for issuance of replacement number plates for handicapped persons receiving a special international symbol of access number plate after transfer of their previously unexpired registrations; P.A. 87-329 amended Subsec. (a) to maintain fees at the levels existing on and after July 1, 1986, where appropriate and decreasing the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988, and to make technical changes throughout the subsection; P.A. 92-177 amended Subsec. (a)(1) to increase fee for duplicate of registration certificate from $3 to $5 and to eliminate fee increase effective July 1, 1992, amended Subsec. (a)(2) to establish fees for first, second and subsequent duplicate of motor vehicle operator’s license and to eliminate fee increase effective July 1, 1992, amended Subsec. (a)(9) to increase fee for certified abstract of driving history record from $5 to $10 and to impose such fee for certified abstract of driving history record for applicants for commercial driver’s license or transportation permit, amended Subsec. (a)(10) to increase fee for name of registered owner from $0.75 to $4.50 and to eliminate fee increase effective July 1, 1992, amended Subsec. (a)(11) to increase fee for operator license information to $5.50 and to eliminate schedule of fee increases, added new language in Subsec. (a)(14) to establish $7 fee for copy of motor vehicle operator’s completed license application, added Subsec. (a)(15), establishing new $7 fee for copy of completed registration application, and added Subsec. (a)(16), establishing new $10 fee for copy of title document provided to a municipality and renumbered remaining Subdiv. accordingly; P.A. 94-206 created a new Subsec. (a)(17) re fees for providing information under Sec. 14-10 and renumbered former Subdiv. (17) as Subdiv. (18); P.A. 97-226 amended Subsec. (a)(3) to make a technical change, amended Subdivs. (3) to (8), inclusive, and (12) and (13) of said Subsec. to eliminate obsolete provisions, inserted new Subsec. (c), allowing commissioner to waive any fee in Subsec. (a)(3) or (4) for any person who submits a police report indicating that number plate has been stolen or mutilated for purpose of obtaining the sticker attached to plate, and relettered existing Subsecs. (c) and (d) as (d) and (e), respectively, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to provide that the fee under said subsection, unless otherwise provided, shall be $20 and amended Subsec. (b) to provide that the fee for driving history records shall be not less than $15, effective August 16, 2003; P.A. 04-199 amended Subsec. (b) to limit minimum $15 fee to driving history records furnished to for-profit businesses, effective June 3, 2004; P.A. 09-187 amended Subsec. (c) to delete “for the purpose of obtaining the sticker attached to the plate denoting the expiration date of the registration”; P.A. 11-6 amended Subsec. (a) to add identity card, define “duplicate”, add $5 fee for duplicate of license or identity card issued to holder who turns 21 and make technical changes in Subdiv. (1), delete former Subdivs. (5) to (8) and redesignate existing Subdivs. (9) to (17) as Subdivs. (5) to (13), add new Subdiv. (14) re document electronically maintained and redesignate existing Subdiv. (18) as Subdiv. (15), effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (a)(9) to add “and transcribed”, effective June 30, 2015.



Section 14-50b - Fee for restoration of operator's license or registration. School bus seat belt account.

(a) Any person whose operator's license or right to operate a motor vehicle in this state has been suspended or revoked by the Commissioner of Motor Vehicles, or who has been disqualified from operating a commercial motor vehicle, shall pay a restoration fee of one hundred seventy-five dollars to said commissioner prior to the issuance to such person of a new operator's license or the restoration of such operator's license or such privilege to operate a motor vehicle or commercial motor vehicle. Such restoration fee shall be in addition to any other fees provided by law. The commissioner shall deposit fifty dollars of such fee in a separate nonlapsing school bus seat belt account which shall be established within the General Fund.

(b) Any person whose motor vehicle registration or right of operation of a motor vehicle in this state has been suspended or revoked by the Commissioner of Motor Vehicles shall pay a restoration fee of one hundred seventy-five dollars to said commissioner prior to the issuance to such person of a new registration or the restoration of such registration or such right of operation. Such restoration fee shall be in addition to any other fees provided by law. The commissioner shall deposit fifty dollars of such fee in the school bus seat belt account established pursuant to subsection (a) of this section.

(c) Notwithstanding any provision of the general statutes, on and after July 1, 2005, the first two hundred fifty thousand dollars of revenues collected from the payment of restoration fees under this section shall be appropriated to the Department of Motor Vehicles for the payment of costs, including, but not limited to, the cost of computer reprogramming, incurred by the department in establishing procedures for the suspension of operator's licenses or nonresident operating privileges under subdivision (2) of subsection (e) of section 14-227b.

(P.A. 76-224, S. 1, 2; P.A. 90-263, S. 19, 74; 90-299, S. 2; P.A. 92-177, S. 2, 12; P.A. 98-215, S. 3; P.A. 04-250, S. 3; P.A. 05-282, S. 6; P.A. 10-83, S. 2.)

History: P.A. 90-263 amended Subsec. (a) to require payment of restoration fee by any person who has been disqualified from operating a commercial motor vehicle; P.A. 90-299 amended Subsecs. (a) and (b) to increase from $10 to $30 the restoration fee payable to commissioner; P.A. 92-177 amended Subsecs. (a) and (b) to increase from $30 to $100 the restoration fee payable to commissioner; P.A. 98-215 amended Subsec. (b) to designate existing language as Subdiv. (1) and create exception as provided in Subsec. (b)(2), and added new provision as Subsec. (b)(2) re fee for person whose registration has been cancelled pursuant to Sec. 14-12g; P.A. 04-250 amended Subsec. (a) to increase operator's license restoration fee from $100 to $125 and added Subsec. (c) to require first $250,000 of restoration fees collected on or after July 1, 2004, to be appropriated to Department of Motor Vehicles for costs incurred in establishing procedures re operator license or nonresident operating privilege suspension, effective July 1, 2004; P.A. 05-282 deleted Subsec. (b)(2) re restoration fees, making a conforming change in Subsec. (b), and amended Subsec. (c) by changing “2004” to “2005” and replacing reference to Subsec. (b) with reference to Sec. 14-227b(e); P.A. 10-83 amended Subsec. (a) to require establishment of school bus seat belt account within General Fund, increase restoration fee from $125 to $175 and require commissioner to deposit $50 of such fee in the account and amended Subsec. (b) to increase restoration fee from $125 to $175 and require commissioner to deposit $50 of such fee in the account, effective July 1, 2010.

Cited. 36 CA 710.

(D)*

DEALERS' AND REPAIRERS' LICENSES



Section 14-51 - Definitions.

(a) As used in this subpart (D):

(1) “New car dealer” includes any person, firm or corporation engaged in the business of merchandising new motor vehicles under a manufacturer's or importer's contract for each such make of vehicle who may, incidental to such business, sell used motor vehicles and repair motor vehicles. Such person shall be qualified to conduct such business in accordance with the requirements of section 14-52a.

(2) “Used car dealer” includes any person, firm or corporation engaged in the business of merchandising motor vehicles other than new who may, incidental to such business, repair motor vehicles. A used car dealer does not include any person, firm or corporation engaged in the business of leasing or renting motor vehicles that offers for sale or sells used motor vehicles incidental to its primary business, if (A) such person, firm or corporation is licensed in accordance with the provisions of section 14-15, and (B) the motor vehicles that it offers for sale were formerly the subject of one or more lease agreements to which it was a party and the actual or prospective purchaser is the original lessee pursuant to a purchase option specified in a lease agreement. Such person shall be qualified to conduct such business in accordance with the requirements of section 14-52a.

(3) “Repairer” includes any person, firm or corporation qualified to conduct such business in accordance with the requirements of section 14-52a, having a suitable facility and having adequate equipment, engaged in repairing, overhauling, adjusting, assembling or disassembling any motor vehicle, but shall exclude a person engaged in making repairs to tires, upholstering, glazing, general blacksmithing, welding and machine work on motor vehicle parts when parts involving such work are disassembled or reassembled by a licensed repairer.

(4) “Limited repairer” includes any qualified person, having a suitable place of business and adequate equipment engaged in the business of minor repairs, including repairs and replacement of cooling, electrical, fuel and exhaust systems, brake adjustments, relining and repairs, wheel alignment and balancing, and repair and replacement of shock absorbers. For the purpose of this section, the place of business of a limited repairer shall be deemed to be suitable if the building in which the work of the repairer is performed has space capable of receiving at least one motor vehicle at any one time, exclusive of a grease pit or rack, and has adequate space for an office and for the storage of parts and accessories. A person shall be deemed capable of performing the duties of a limited repairer if he is, in the opinion of the commissioner, a qualified mechanic who has a thorough knowledge of the services to be rendered, or has a certificate of completion of a specialized course from a service school approved by the commissioner, or satisfactory proof of previous employment by a licensed repairer for a period of three years, or has successfully passed an examination given by the Department of Motor Vehicles.

(b) The lubricating of motor vehicles, adding or changing of oil or other motor vehicle fluids, changing of tires and tubes, including the balancing of wheels, or installing of batteries or light bulbs, windshield wiper blades or drive belts shall not be construed as the repairing of motor vehicles under the provisions of this subpart (D).

(1949 Rev., S. 2391; 1953, 1955, S. 1307d; 1963, P.A. 316; 1967, P.A. 307; P.A. 02-70, S. 21.)

History: 1963 act redefined limited repairer to add “relining and repairs,” etc; 1967 act replaced reference to factory contract with reference to manufacturer's or importer's contract for each make of vehicle in definition of “new car dealer” and deleted references to removing and replacing parts of motor vehicles in definition of “repairer”; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 divided existing provisions into Subsecs. (a) and (b) and in Subsec. (a) adding language making definitions applicable to subpart (D), inserting Subdiv. designators and making conforming changes for each definition, in Subdivs. (1) and (2) requiring new car dealer and used car dealer to be qualified to conduct business in accordance with the requirements of Sec. 14-52a and deleting reference to having a suitable and adequate place of business determined to be such by the commissioner, in Subdiv. (2) excluding leasing or renting businesses that sell used motor vehicles incidental to their primary business from the definition of “used car dealer” provided they satisfy criteria in Subparas. (A) and (B), in Subdiv. (3) requiring repairer to be qualified to conduct business in accordance with the requirements of Sec. 14-52a and deleting reference to having a suitable place of business, and in Subsec. (b) specifying the list of services that may be performed without being construed as the repairing of motor vehicle under subpart (D).

Zoning appeals board can go no further than apply the test incorporated in statute. 143 C. 634. Cited. 154 C. 540. When variance does not provide automatic extension of nonconforming use. 164 C. 85. Cited. 165 C. 15. Offense charged and offense found were separate and distinct and constituted a taking of plaintiff's property without due process. Id., 42. Commissioner upheld in suspending plaintiff's, repairer's and wrecker's licenses for violation of section and regulations thereunder. 167 C. 304.

Cited. 29 CS 330.



Section 14-51a - Civil penalties.

The commissioner may, after notice and hearing, impose a civil penalty of not more than one thousand dollars on any person, firm or corporation who violates any provision of sections 14-54 to 14-67a, inclusive, or of not more than two thousand dollars on any person, firm or corporation who violates section 14-52.

(P.A. 73-674, S. 2; P.A. 81-206, S. 1; P.A. 82-303, S. 1; P.A. 02-70, S. 46.)

History: P.A. 81-206 converted the criminal fines into civil penalties imposed by the commissioner; P.A. 82-303 increased penalty for violations of Sec. 14-52 from $1,000 to $2,000 and substituted reference to Sec. 14-53 for reference to Sec. 14-51; P.A. 02-70 deleted reference to repealed Sec. 14-53, effective July 1, 2002.

Cited. 36 CS 321.



Section 14-52 - New car dealer’s, used car dealer’s, repairer’s and limited repairer’s licenses. Cash or surety bonds. Penalty.

(a) No person, firm or corporation may engage in the business of the buying, selling, offering for sale or brokerage of any motor vehicle or the repairing of any motor vehicle without having been issued either a new car dealer’s, a used car dealer’s, a repairer’s or a limited repairer’s license. The license fee for each such license, payable to the Commissioner of Motor Vehicles, shall be as follows: (1) New motor vehicle dealer, seven hundred dollars; (2) used motor vehicle dealer, five hundred sixty dollars; and (3) repairer or limited repairer, three hundred forty dollars. Each such license shall be renewed biennially according to renewal schedules established by the commissioner so as to effect staggered renewal of all such licenses. If the adoption of a staggered system results in the expiration of any license more or less than one year from its issuance, the commissioner may charge a prorated amount for such license fee. Not less than forty-five days prior to the date of expiration of each such license, the commissioner shall send or transmit to each licensee, in a manner determined by the commissioner, an application for renewal. Any licensee which has not filed the application for renewal accompanied by the prescribed fee prior to the date of expiration of its license shall cease to engage in business. An application for renewal filed with the commissioner after the date of expiration shall be accompanied by a late fee of one hundred dollars. The commissioner shall not renew any license under this subsection which has expired for more than forty-five days.

(b) (1) Except as provided in subsection (c) of this section, each applicant for a repairer’s or a limited repairer’s license shall furnish a cash bond or a surety bond in the amount of five thousand dollars.

(2) Except as provided in subsection (c) of this section, each applicant for a new car dealer’s or a used car dealer’s license shall furnish a cash bond or a surety bond in the amount of fifty thousand dollars.

(3) Each applicant for a leasing or rental license issued pursuant to section 14-15, who is engaged in the leasing or renting of motor vehicles for periods of thirty days or more shall furnish a cash bond or a surety bond in the amount of ten thousand dollars.

(4) Each such bond required under subdivisions (1) to (3), inclusive, of this subsection shall be conditioned upon the applicant or licensee complying with the provisions of any state or federal law or regulation relating to the conduct of such business and provided as indemnity for any loss sustained by any customer by reason of any acts of the licensee constituting grounds for suspension or revocation of the license or such licensee going out of business. Each cash bond shall be deposited with the commissioner and each surety bond shall be executed in the name of the state of Connecticut for the benefit of any aggrieved customer, but the penalty of the bond shall not be invoked except upon order of the commissioner after a hearing held before said commissioner in accordance with the provisions of chapter 54. For purposes of this subdivision, “customer” does not include (A) any person, firm or corporation that finances a licensed dealer’s motor vehicle inventory, or (B) any licensed dealer, in such person’s capacity as a dealer, who buys motor vehicles from or sells motor vehicles to another licensed dealer.

(5) The commissioner shall assess an administrative fee of fifty dollars against any licensee for failing to provide proof of bond renewal or replacement on or before the date of the expiration of the existing bond. Such fee shall be in addition to the license suspension or revocation penalties and the civil penalties to which the licensee is subject pursuant to section 14-64.

(c) The commissioner may request information from any applicant for a repairer’s license or used car dealer’s license concerning the financial status and ability of such applicant to comply with the requirements of this subpart and the regulations adopted thereunder. The commissioner shall review such information to determine if the applicant has sufficient financial resources to conduct the business in a manner consistent with the reasonable security and protection of its customers in regard to the duties and responsibilities imposed by the provisions of this subpart and the regulations adopted thereunder. The commissioner may refuse to issue a license if the applicant fails to provide any such information requested or, if, after review by the commissioner, the commissioner is not satisfied as to such applicant’s financial status. The commissioner may, in any case deemed appropriate, grant a license on condition that the applicant post a cash bond or a surety bond, in accordance with the provisions of subsection (b) of this section, in an amount prescribed by the commissioner that is greater than the minimum amount required by the applicable provisions of said subsection (b). Any applicant aggrieved by any decision of the commissioner made pursuant to this subsection shall be afforded an opportunity for hearing in accordance with the provisions of chapter 54. The commissioner may adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(d) Any person, firm or corporation engaging in the business of the buying, selling, offering for sale or brokerage of any motor vehicle or of the repairing of any motor vehicle without a license shall be guilty of a class B misdemeanor.

(e) The Commissioner of Motor Vehicles shall transmit to the Commissioner of Revenue Services and the Commissioner of Energy and Environmental Protection a summary of any complaint that the Commissioner of Motor Vehicles receives alleging that a person, firm or corporation is engaging in the business of the buying, selling, offering for sale or brokerage of any motor vehicle or of the repairing of any motor vehicle without a license.

(1949 Rev., S. 2392; 1953, S. 1308d; 1961, P.A. 581, S. 10; 1967, P.A. 384; P.A. 75-577, S. 25, 126; P.A. 77-305; 77-376, S. 1, 3; P.A. 81-172, S. 4; P.A. 83-489, S. 8, 17; P.A. 84-254, S. 37, 62; 84-391, S. 5, 8; 84-508; 84-528, S. 1; P.A. 85-613, S. 29, 154; P.A. 86-58; June Sp. Sess. P.A. 91-13, S. 6, 21; P.A. 93-164, S. 2; P.A. 95-301; P.A. 96-167, S. 8; P.A. 02-70, S. 22; P.A. 10-110, S. 12; P.A. 11-213, S. 22, 57; P.A. 12-81, S. 7; P.A. 14-130, S. 14; June Sp. Sess. P.A. 15-5, S. 210.)

History: 1961 act increased license fees; 1967 act included brokerage of motor vehicles in activities requiring license; P.A. 75-577 added provision that failure to secure license is an infraction; P.A. 77-305 deleted provision re infraction; P.A. 77-376 increased fee for new motor vehicle dealer from $25 to $50, for used motor vehicle dealer from $20 to $40 and for repairer from $12 to $24; P.A. 81-172 included a provision for a limited repairer’s license; P.A. 83-489 doubled license fees; P.A. 84-254 increased the license fees scheduling increases to take effect as of July first of 1985, 1989, 1991 and 1993, and made editorial change for grammatical correctness in sentence following Subdiv. (3), substituting “shall” for “to”; P.A. 84-391 provided for the staggered renewal of dealers’ and repairers’ licenses, deleting provision whereby licenses ran from day of issuance to last day of February next following; P.A. 84-508 specified that license fee is payable to motor vehicles commissioner and added Subsec. (b) requiring an applicant for a dealer’s or repairer’s license to furnish a surety bond; P.A. 84-528 added Subsec. (c) providing that any person, firm or corporation repairing motor vehicles without a license shall be guilty of a class C misdemeanor; P.A. 85-613 made technical change in Subsec. (a)(3); P.A. 86-58 amended Subsec. (b)(3) to provide that surety bond penalty may be invoked upon order of motor vehicle commissioner after administrative hearing and eliminated reference to court adjudication; June Sp. Sess. P.A. 91-13 increased new motor vehicle dealer license fee from $225 to $560 and $700 after July 1, 1993, increased the used motor vehicle license fee from $225 to $450 and $500 after July 1, 1993, increased the repairer or limited repairer license fee from $235 to $270 and $340 after July 1, 1993, changed renewal requirement of each license from annual to biennial and deleted obsolete fee increases; P.A. 93-164 amended Subsec. (b) by increasing the repairer’s and limited repairer’s license surety bond from $2,500 to $5,000, increasing the new car dealer’s and used car dealer’s license surety bond from $5,000 to $20,000 and inserting new Subdiv. (3) requiring an applicant for a leasing or rental license pursuant to Sec. 14-15 to furnish a $10,000 surety bond, renumbering and revising former Subdiv. (3) accordingly; P.A. 95-301 amended Subsec. (c) to change penalty for unlicensed motor vehicle repair business, from class C misdemeanor to class B misdemeanor, and added Subsec. (d) re transmission of summaries of complaints re such unlicensed businesses; P.A. 96-167 amended Subsec. (a) to add provisions re mailing of application for renewal, failure to file such application with fee, imposition of $100 late fee for application filed after date of license expiration and to provide that commissioner shall not renew license which has expired for more than 45 days; P.A. 02-70 amended Subsec. (a) to delete provisions re fees applicable prior to July 1, 1993, and re payment of fees to commissioner, amended Subsec. (b) to add an exception re Subsec. (c) in Subdivs. (1) and (2) and to make a technical change for purposes of gender neutrality in Subdiv. (4), inserted new Subsec. (c) to allow commissioner to request financial information from any applicant for a repairer’s license or used car dealer’s license, to review the information to determine if the applicant has sufficient financial resources to conduct business, to allow commissioner to refuse to issue a license if the applicant fails to provide information or if the commissioner is unsatisfied as to the applicant’s financial status, to allow commissioner to grant a license on condition that applicant post a surety bond, to provide opportunity for a hearing and to allow commissioner to adopt regulations, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), amended Subsec. (d) to make the buying, selling, offering for sale or brokerage of any motor vehicle without a license a class B misdemeanor and amended Subsec. (e) to require commissioner to transmit to the Revenue Services and Environmental Protection Commissioners a summary of any complaint alleging the buying, selling, offering for sale or brokerage of any motor vehicle without a license and to make a technical change for purposes of gender neutrality; P.A. 10-110 amended Subsec. (b)(2) to increase surety bond amount from $20,000 to $50,000; P.A. 11-213 amended Subsec. (a) to replace “mail” with “send or transmit” and add “in a manner determined by the commissioner” re renewal applications, amended Subsecs. (b) and (c) to insert “cash bond” and amended Subsec. (b)(4) to require each cash bond to be deposited with commissioner, effective July 13, 2011 (Revisor’s note: In Subsec. (e), “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” to conform with changes made by P.A. 11-80, S. 1); P.A. 12-81 amended Subsec. (b) to add Subdiv. (5) re assessment of $50 fee for failing to continuously maintain bond requirements; P.A. 14-130 amended Subsec. (b)(4) by replacing references to person and party with references to customer, and by adding provision re persons and entities excluded from definition of “customer”, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(5) to add “administrative” re fee and to substitute provision re failure to provide proof of bond renewal or replacement for provision re failure to continuously maintain bond requirements, effective June 30, 2015.



Section 14-52a - Grounds for refusal to grant or renew a dealer or repairer license.

(a) The commissioner may, after notice and hearing, refuse to grant or renew a license to a person, firm or corporation to engage in the business of selling or repairing motor vehicles pursuant to the provisions of section 14-52 if the applicant for or holder of such a license, or an officer or major stockholder if the applicant or licensee is a firm or corporation, has been convicted of a violation of any provision of laws pertaining to the business of a motor vehicle dealer or repairer including a motor vehicle recycler, or of any violation involving fraud, larceny or deprivation or misappropriation of property, in the courts of the United States or of any state. Each applicant for such a license shall submit to a state criminal history records check, conducted in accordance with section 29-17a and based on the applicant's name and date of birth, not more than thirty days before such application is made and provide the results of such records check to the Department of Motor Vehicles. Upon renewal of such license, such licensee shall make full disclosure of any such conviction under penalty of false statement.

(b) The commissioner shall not, after notice and hearing, grant or renew a license to an applicant or licensee that is delinquent in the payment of sales tax in connection with a business from which it is or was obligated to remit sales tax, as reported to the commissioner by the Department of Revenue Services.

(P.A. 73-200, S. 1; P.A. 80-243; P.A. 84-374, S. 1, 3; P.A. 96-167, S. 9; P.A. 02-70, S. 23; P.A. 14-130, S. 15; P.A. 16-55, S. 3.)

History: P.A. 80-243 required notice and hearing before commissioner refuses to grant or renew license and required applicant or licensee to make full disclosure of conviction of law violation; P.A. 84-374 divided the section into Subsecs. and inserted new language in Subsec. (b), prohibiting the commissioner from refusing to grant or renew a repairer's license where another independently owned business shares the same property; P.A. 96-167 amended Subsec. (a) substituting “recycler” for “junk yard”; P.A. 02-70 allowed commissioner to refuse to grant or renew a dealer or repairer license if the applicant has been convicted of any violation involving fraud, larceny or deprivation or misappropriation of property and deleted Subsec. (a) designator and former Subsec. (b) re prohibiting commissioner from refusing to grant or renew repairer's license where another independently owned business shares the same property; P.A. 14-130 designated existing provisions as Subsec. (a) and added Subsec. (b) prohibiting commissioner from granting or renewing license to an applicant or licensee that is delinquent in payment of sales tax, effective July 1, 2014; P.A. 16-55 amended Subsec. (a) by replacing provisions re applicant to make disclosure at time of application for or renewal of license of any conviction within last 5 years with provisions re applicant to submit to state criminal history records check and, upon renewal of license, to make disclosure of any conviction under penalty of false statement, effective July 1, 2016.



Section 14-52b - Surrender of new car dealer license in event of cancellation, termination or failure to renew franchise by manufacturer. Manufacturer to operate as a dealer on a temporary basis. Issuance of used car dealer's license to entity owned or controlled by a manufacturer. Extension of temporary license.

(a) In the event a manufacturer licensed in accordance with the provisions of section 14-67a cancels, terminates or fails to renew any franchise, as defined in section 42-133r, with a new car dealer, as defined in section 14-51, the Commissioner of Motor Vehicles, upon receipt of written notice of such action by the manufacturer, shall, unless the dealer holds one or more additional franchises, demand that such new car dealer surrender such license to the commissioner. If such action is contested by such dealer in accordance with the provisions of sections 42-133r to 42-133ee, inclusive, the commissioner shall not demand surrender of such license, and no replacement motor vehicle dealer shall be named for the dealer's point or location, except in accordance with subdivision (10) of section 42-133cc, until the proceedings to contest such action by the manufacturer are finally determined after all means of administrative, judicial and appellate review have been exhausted and the decision is adverse to the dealer.

(b) Except as provided in subsections (c) and (d) of this section, no person, firm or corporation licensed as a manufacturer in accordance with the provisions of section 14-67a may be the holder of a new or used car dealer's license issued in accordance with the provisions of section 14-52, except a manufacturer may operate as a dealer on a temporary basis in accordance with the provisions of subdivision (8) of section 42-133cc. The provisions of this subsection shall apply to any firm or corporation that is owned or controlled by a manufacturer, as determined by the commissioner. Any applicant for a new or used car dealer license that is denied a license under the provisions of this subsection shall be entitled to a hearing in accordance with the provisions of chapter 54.

(c) Notwithstanding the provisions of subsection (b) of this section, the commissioner may issue a used car dealer's license to a person, firm or corporation, owned or controlled by a manufacturer, engaged primarily in the business of rental of motor vehicles and industrial and construction equipment, provided: (1) Motor vehicles offered for sale by any such person, firm or corporation are limited to motor vehicles that have been previously used exclusively and regularly in the conduct of the business or motor vehicles traded in by purchasers of such previously used motor vehicles, (2) any warranty repairs performed by such person, firm or corporation are limited to motor vehicles that such person, firm or corporation owns, has previously owned, or has taken in trade, and (3) any retail financing provided or arranged by such person, firm or corporation is limited to vehicles sold by such person, firm or corporation.

(d) The commissioner may extend the period of a license issued to a manufacturer to operate a dealership on a temporary basis, in accordance with the provisions of subsection (b) of this section and subdivision (8) of section 42-133cc, for not more than one additional year, up to a maximum period of two years, if the commissioner is satisfied that such manufacturer has made and is continuing to make bona fide efforts to sell and transfer the dealership to a person, firm or corporation that is qualified to hold a new or used dealer's license.

(P.A. 95-260, S. 13, 24; P.A. 02-70, S. 24.)

History: P.A. 95-260, S. 13 effective June 13, 1995; P.A. 02-70 designated existing provisions as Subsec. (a) and amended same to make a technical change for the purposes of gender neutrality, inserted new Subsec. (b) to allow a licensed manufacturer to hold a dealer's license on a temporary basis in accordance with Sec. 42-133cc(8) and to be entitled to a hearing if denied a license, inserted new Subsec. (c) to allow the commissioner to issue a used car dealer's license to an entity engaged primarily in the business of renting vehicles and industrial and construction equipment, and inserted new Subsec. (d) to allow commissioner to extend the temporary license issued to a licensed manufacturer for not more than one additional year, up to a maximum period of two years, if commissioner is satisfied that the manufacturer has and is continuing to make bona fide efforts to sell and transfer the dealership to an entity qualified to hold a dealer's license.



Section 14-53 - Location of business to be approved.

Section 14-53 is repealed, effective July 1, 2002.

(1949 Rev., S. 2393; 1953, S. 1309d; 1961, P.A. 581, S. 11; P.A. 83-489, S. 9, 17; P.A. 84-254, S. 38, 62; P.A. 02-70, S. 87.)



Section 14-53a - New car dealers to deliver written statement re Magnuson-Moss Warranty act to purchaser of new motor vehicle.

(a) Each new car dealer, as defined in section 14-51, at the time the sale of a new motor vehicle, as defined in section 14-1, is executed, shall deliver to the purchaser of such new motor vehicle a written statement, printed in not less than ten-point boldface type, as follows:

“The Magnuson-Moss Warranty Act, 15 USC 2301 et seq., makes it illegal for motor vehicle manufacturers or dealers to void a motor vehicle warranty or deny coverage under the motor vehicle warranty simply because an aftermarket or recycled part was installed or used on the vehicle or simply because someone other than the dealer performed service on the vehicle. It is illegal for a manufacturer or dealer to void your warranty or deny coverage under the warranty simply because you used an aftermarket or recycled part. If it turns out that an aftermarket or recycled part was itself defective or wasn’t installed correctly and it causes damage to another part that is covered under the warranty, the manufacturer or dealer has the right to deny coverage for that part and charge you for any repairs. The Federal Trade Commission requires the manufacturer or dealer to show that the aftermarket or recycled part caused the need for repairs before denying warranty coverage.”

(b) For purposes of this section, an “aftermarket part” is a part that was made by a company other than the vehicle manufacturer or the original equipment manufacturer and a “recycled part” is a part that was made for and installed in a new vehicle by the manufacturer or the original equipment manufacturer and later removed from the vehicle and made available for resale or reuse.

(P.A. 15-230, S. 1.)

History: P.A. 15-230 effective July 1, 2015.



Section 14-54 - Location to be approved by local building official and local fire marshal.

Any person who desires to obtain a license for dealing in or repairing motor vehicles shall first obtain and present to the commissioner a certificate of approval of the location for which such license is desired from the board or authority designated by local charter, regulation or ordinance of the town, city or borough wherein the business is located or is proposed to be located, except that in any town or city having a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be approved by the board of appeals. In addition thereto, such certificate shall be approved by the local building official and local fire marshal. The provisions of this section shall not apply to (1) a transfer of ownership to a spouse, child, brother, sister or parent of a licensee, (2) a transfer of ownership to or from a corporation in which a spouse, child, brother, sister or parent of a licensee has a controlling interest, or (3) a change in ownership involving the withdrawal of one or more partners from a partnership.

(1949 Rev., S. 2394; 1953, S. 1310d; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-195; P.A. 89-244, S. 2; P.A. 03-184, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 70; P.A. 05-218, S. 22; P.A. 06-133, S. 23; P.A. 16-55, S. 4.)

History: P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 84-195 exempted from the approval of location requirement transfers of ownership to an immediate family member or certain changes in ownership; P.A. 89-244 exempted from the approval of location requirement transfers of ownership to or from a corporation in which an immediate family member of a licensee has a controlling interest; P.A. 03-184 replaced requirement for approval of certificate by chief elected official or zoning board of appeals with requirement that the certificate be obtained from the zoning commission, planning and zoning commission or other board or authority of the municipality; June 30 Sp. Sess. P.A. 03-6 replaced provision authorizing the zoning commission or combined planning and zoning commission to issue certificate of approval with provision that in any town or city with a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the board of appeals; P.A. 05-218 replaced provisions re certificate obtained from board of appeals and approved by chief of police or commander of state police situated nearest to location with provision re certificate obtained from zoning commission and made a technical change; P.A. 06-133 designated existing provisions as Subsec. (a) and amended same to apply only to municipalities having population of no less than twenty thousand and added Subsec. (b) applicable to municipalities having population of less than twenty thousand, effective June 6, 2006; P.A. 16-55 deleted former Subsec. (a) re obtaining license in municipality having population of no less than 20,000, deleted Subsec. (b) designator, deleted provision re obtaining license in municipality with population of less than 20,000 and replaced provision re approval by chief of police or commander of state police barracks with provision re approval by local building official and local fire marshal, effective July 1, 2016.

Cited. 134 C. 151; 140 C. 210. In determining application of certificate of approval of a motor vehicle repair business, the zoning commission acts in a special capacity and not under municipal zoning ordinances or zoning statutes; it serves as the local agency named by the General Assembly to determine whether a certificate of approval should be issued. 143 C. 634. Cited. 147 C. 469; 154 C. 540; 218 C. 265.

Cited. 21 CA 347; 24 CA 369; 28 CA 500. Local zoning board of appeals acts as an agent of the state when it undertakes consideration of a certificate of approval and therefore is governed by Uniform Administrative Procedure Act. 48 CA 599.

Cited. 12 CS 70.



Section 14-55 - Hearing.

Section 14-55 is repealed, effective October 1, 2003.

(1949 Rev., S. 2395; 1961, P.A. 384; 1967, P.A. 866, S. 2; P.A. 80-206; P.A. 02-70, S. 25; P.A. 03-184, S. 10; 03-265, S. 9; 03-278, S. 40.)



Section 14-56 - Commissioner to decide if requested by local authority.

Section 14-56 is repealed.

(1949 Rev., S. 2396; 1961, P.A. 581, S. 12; 1967, P.A. 270, S. 1.)



Section 14-57 - Appeal.

Any person aggrieved by the performance of any act provided for in this subpart (D) by such local authority may take an appeal therefrom to the superior court for the judicial district within which such town or city is situated, or in accordance with the provisions of section 4-183. Any such appeal shall be privileged.

(1949 Rev., S. 2397; 1949, S. 1311d; 1967, P.A. 145; 1971, P.A. 870, S. 36; P.A. 76-436, S. 341, 681; P.A. 77-603, S. 31, 125; 77-604, S. 71, 84; P.A. 78-280, S. 1, 4, 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 02-70, S. 26.)

History: 1967 act stated that appeals are privileged; 1971 act deleted reference to superior court; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 deleted reference to courts in counties other than Hartford county and to judicial districts and made appeals in accordance with Sec. 4-183 if act appealed from was performed by commissioner; P.A. 77-604 restored reference to counties other than Hartford and to judicial districts and qualified provision re appeals in accordance with Sec. 4-183 by specifying that venue is to be in Hartford county; P.A. 78-280 deleted reference to counties and replaced Hartford county with judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 02-70 deleted reference to any act by the commissioner and the phrase “except venue for such appeal shall be in the judicial district of New Britain if such act was performed by the commissioner” (Revisor's note: The reference to “subdivision (D)” was changed editorially by the Revisors to “subpart (D)” for clarity of reference).

See Sec. 52-192 re precedence of appeals under this section in order of trial.

No fatal objection to joinder of application for approval as to gasoline station under Sec. 14-321 and application for approval as to repair business under Sec. 14-54. 134 C. 151. Commission can go no further than apply the test incorporated in statute. 143 C. 634. Cited. 148 C. 456.

Cited 24 CA 369.

Appeal in Superior Court not in conflict with Sec. 52-7. 14 CS 450.



Section 14-58 - Application. General registration of motor vehicles. Documents to be issued to drivers. Photostatic copies of registration certificate as proof of ownership. Return of void number plates. Penalty.

(a) Each new car dealer, used car dealer or repairer before engaging in such business shall make a separate sworn application to the commissioner for a license to engage in such business in each place of business conducted by such dealer. The application shall include any information that may be required by the commissioner on blanks to be furnished by said commissioner. Each application shall be accompanied by a fee of one hundred forty dollars for each place of business conducted by the applicant, together with the fee for the type of license for which the applicant is making application, and such fee or fees shall not be subject to prorating and shall not be subject to refund. No such license shall be transferable. When such licensee adds buildings or adjacent land to such licensee’s licensed place of business, the commissioner may require the licensee to furnish satisfactory evidence of compliance with the provisions of section 14-54, or with other applicable provisions of law, administered by the municipality wherein such business is located, concerning building or zoning requirements. When a change of officers of a corporation engaged in such business is made, a notice of the change shall be sent to the commissioner within a period of fifteen days from the date of the change. The commissioner may suspend the license of any corporation, after notice and hearing, when the newly appointed or elected officers cannot be considered as qualified to conduct the business as provided in section 14-51.

(b) Each such licensee shall, instead of registering each motor vehicle owned by such licensee or temporarily in such licensee’s custody, make application to the commissioner for a general distinguishing number and mark, and the commissioner may issue to the applicant a certificate or certificates of registration containing the distinguishing number and mark assigned to such applicant, and made in a form and containing any further information that the commissioner may determine, and, thereupon, each motor vehicle owned by the applicant or temporarily in the applicant’s custody shall be regarded as registered under and having assigned to it such general distinguishing number and mark until sold. For the registration of all motor vehicles registered under a general distinguishing number and mark, the commissioner shall charge a fee at the rate of seventy dollars per year. No new car dealer may be issued more than one such registration for each ten sales transactions in a year and no repairer or limited repairer may be issued more than three registrations in a year, unless such licensee makes application for an additional registration to the commissioner, in such form and containing such information as the commissioner may require to substantiate such request. No used car dealer may be issued more than three such registrations in a year, provided an additional registration may be issued for each ten sales transactions in excess of thirty such transactions upon submission of such application for an additional registration. The commissioner may issue to each such licensee such additional registrations as the commissioner deems necessary. The commissioner may withdraw any registration previously issued or may limit the number of registrations which any licensee is eligible to receive or to hold, if the commissioner determines that a licensee does not require such number of registrations or if a licensee has been found to be in violation of any of the provisions of section 14-64.

(c) Registration certificates issued under the provisions of this section shall not be required to be carried upon such motor vehicles when upon the public highways as required under subsection (a) of section 14-13, except that the licensee shall issue to each person driving such motor vehicle a document indicating that such person is validly entrusted with such vehicle which document shall be carried in the motor vehicle. The commissioner shall determine the form and contents of this document. Legible photostatic copies of such registration certificates may be carried in such vehicles as proof of ownership. The licensee shall furnish financial responsibility satisfactory to the commissioner as defined in section 14-112, provided such financial responsibility shall not be required from a licensee when the commissioner finds that the licensee is of sufficient financial responsibility to meet such legal liability. The commissioner may issue such license upon presentation of evidence of such financial responsibility satisfactory to the commissioner. The commissioner shall assess an administrative fee of fifty dollars against any licensee for failing to provide proof of policy or bond renewal or replacement on or before the expiration date of the existing policy or bond. Such fee shall be in addition to the license suspension or revocation penalties and the civil penalties to which the licensee is subject pursuant to section 14-64.

(d) Each licensee that was issued a general distinguishing number plate or plates by the commissioner in accordance with the provisions of this section or section 14-59, and that no longer holds a valid license due to failure to renew the license, surrender of the license or revocation of the license by the commissioner for a violation of any provision of this subpart, shall account for and immediately return such number plate or plates to the department, or shall immediately surrender such number plate or plates to a motor vehicle inspector or other authorized agent or employee of said department. All such number plates shall be void, as of the date of termination of the license, and shall not be used as a registration to operate any motor vehicle on any highway.

(e) Any person who fails to return or surrender any general distinguishing number plate that is void, in accordance with the provisions of subsection (d) of this section, or who, with knowledge that such plate is void, uses such plate to operate a motor vehicle on any highway shall be guilty of a violation of subsection (c) of section 14-147.

(1949 Rev., S. 2398; 1953, S. 1312d; 1961, P.A. 581, S. 13; 1963, P.A. 373; 1967, P.A. 866, S. 1; 1969, P.A. 247, S. 2; 759, S. 10; 1971, P.A. 649, S. 2; P.A. 77-50; P.A. 80-380, S. 1, 2; P.A. 81-108, S. 1; P.A. 84-254, S. 39, 62; 84-391, S. 1, 8; 84-429, S. 56; P.A. 02-70, S. 27; P.A. 03-184, S. 5; P.A. 09-187, S. 24; P.A. 10-110, S. 20, 59; P.A. 12-81, S. 8; June Sp. Sess. P.A. 15-5, S. 211.)

History: 1961 act increased application fee and fee for number plates; 1963 act added provisions re notice to commissioner of change in officers of corporation and re commissioner’s suspension of license if new officers found to be unqualified; 1967 act added provisions re inclusion of additional buildings or land in license to engage in business; 1969 acts specified that $4 fee per set of plates is an annual charge and later increased $4 fee to $8; 1971 act referred to issuance of single plate rather than pair of plates; P.A. 77-50 added provision re carrying photostat copies of registration certificates as proof of ownership; P.A. 80-380 increased fee to $20 per year; P.A. 81-108 required licensees to issue documents to persons entrusted with motor vehicles subject to general registration; P.A. 84-254 increased the application and registration fees, effective July 1, 1984, scheduling the changes to take effect as of July first of 1985, 1989, 1991 and 1993; P.A. 84-391 limited the number of registrations under a general distinguishing number and mark issued to new and used car dealers and repairers and limited repairers; P.A. 84-429 made technical changes for statutory consistency; P.A. 02-70 divided existing provisions into Subsecs. (a), (b) and (c) and made technical changes throughout, amended Subsec. (a) to delete provisions re additions to existing license and to authorize commissioner to require licensee to furnish evidence of compliance with Secs. 14-54 and 14-55 or other provisions of law administered by the municipality wherein the business is located re building or zoning requirements when a licensee adds buildings or adjacent land to the licensed place of business, and amended Subsec. (b) to allow commissioner to withdraw any registration previously issued or limit the number of registrations a licensee is eligible to receive when the licensee has been found to be in violation of Sec. 14-64; P.A. 03-184 amended Subsec. (a) by deleting reference to Sec. 14-55; P.A. 09-187 added Subsecs. (d) and (e) re return or surrender of general distinguishing number plates and penalty for failure to return or surrender; P.A. 10-110 amended Subsec. (b) to authorize commissioner to withdraw or limit number of registrations held by licensee upon determination that licensee does not require such number and to make technical changes, effective June 5, 2010, and made a technical change in Subsec. (d), effective October 1, 2010; P.A. 12-81 amended Subsec. (c) to add provisions re assessment of $50 fee for failing to continuously maintain financial responsibility requirements; June Sp. Sess. P.A. 15-5 amended Subsec. (c) to add “administrative” re fee and to substitute provision re failure to provide proof of policy or bond renewal or replacement for provision re failure to continuously maintain financial responsibility, effective June 30, 2015.



Section 14-59 - Special dealers' plates for trucks or other vehicles with commercial registration.

The commissioner may issue to any licensee a special general distinguishing number and mark for the registration of any truck or other vehicle with a commercial registration owned by him or temporarily in his custody. Such licensee may demonstrate such motor vehicle with a capacity load, or may loan such motor vehicle, or such special number plate, or both, to any person for not more than fifteen days in any year, when a registered truck or other vehicle with a commercial registration owned by or lawfully in the custody of such person is disabled or is undergoing repairs, or when such person has purchased such a motor vehicle, the registration of which is pending, provided such person shall furnish proof to such dealer or repairer that he has liability and property damage insurance which will cover any damage to any person or property caused by the operation of such loaned motor vehicle, motor vehicle on which such special number plate is displayed or both. Each dealer and repairer shall keep a record of each loaned motor vehicle, each loaned special number plate, or both, showing the date loaned, the date returned, the name and operator's license number of the person operating such loaned motor vehicle, or motor vehicle on which such special number plate is displayed, or both. Such record shall be retained by the dealer or repairer for a period of six months from the date on which such special number plate or motor vehicle or both were loaned and such record shall be available during business hours for examination by the commissioner. The fee for such general commercial distinguishing number and mark shall be one-half the fee charged for the maximum gross weight of the vehicle on which such number or mark is used.

(1949 Rev., S. 2399; 1967, P.A. 861; 1971, P.A. 108, S. 1; 649, S. 3; P.A. 90-263, S. 61, 74.)

History: 1967 act increased allowed loan or demonstration period from 5 to 15 days per year and added detailed provisions concerning borrowing operator's insurance coverage and concerning required record-keeping, with regard to loaned vehicles; 1971 acts allowed loan of vehicle when vehicle “lawfully in the custody” of the borrower is disabled or undergoing repairs and changed references to sets of plates to refer to single plate; P.A. 90-263 substituted phrase truck or other vehicle with commercial registration for commercial motor vehicle.



Section 14-60 - Use of dealers' and repairers' plates.

(a) No dealer or repairer may rent or allow or cause to be rented, or operate or allow or cause to be operated for hire, or use or allow or cause to be used for the purpose of conveying passengers or merchandise or freight for hire, any motor vehicle registered under a general distinguishing number and mark. No dealer or repairer may loan a motor vehicle or number plate or both to any person except for (1) the purpose of demonstration of a motor vehicle owned by such dealer, (2) when a motor vehicle owned by or lawfully in the custody of such person is undergoing repairs by such dealer or repairer, or (3) when such person has purchased a motor vehicle from such dealer, the registration of which is pending, and in any case for not more than thirty days in any year, provided such person shall furnish proof to the dealer or repairer that he has liability and property damage insurance which will cover any damage to any person or property caused by the operation of the loaned motor vehicle, motor vehicle on which the loaned number plate is displayed or both. Such person's insurance shall be the prime coverage. If the person to whom the dealer or repairer loaned the motor vehicle or the number plate did not, at the time of such loan, have in force any such liability and property damage insurance, such person and such dealer or repairer shall be jointly liable for any damage to any person or property caused by the operation of the loaned motor vehicle or a motor vehicle on which the loaned number plate is displayed. Each dealer or repairer shall keep a record of each loaned number plate showing the date loaned, the vehicle identification number of the vehicle on which such plate is displayed, the date returned and the name, address and operator's license number of the person operating any vehicle with such loaned number plate. Such dealer or repairer shall give a copy of this record to each person to whom such plate or vehicle and plate are loaned which shall be carried in the motor vehicle at all times when operated upon a public highway. This record shall be retained by the dealer or repairer for a period of six months from the date on which the number plate or motor vehicle or both were loaned and such record shall be available during business hours for examination by any police officer or inspector designated by the Commissioner of Motor Vehicles.

(b) Any licensed dealer or repairer may operate or cause to be operated by a bona fide full-time employee a motor vehicle owned by such dealer or repairer for (1) use in connection with such dealer's or repairer's business, (2) the pickup and delivery of parts for such dealer and repairer, and (3) such employee's personal use, or by a part-time employee for use only in connection with the business of such dealer or repairer. Each dealer or repairer shall maintain a record of the following: (A) Each number plate issued by the commissioner to such dealer or repairer, (B) the name, address and occupation of the bona fide full-time employee or part-time employee to whom such plate has been assigned, (C) the date of assignment of each such plate, and (D) the exact location of each unassigned plate. For the purposes of this subsection, “bona fide full-time employee” means a person who is employed by a licensed dealer or repairer for not less than thirty-five hours per week and appears on the records of such employer as an employee for whom social security, withholding tax and all deductions required by law have been made and “part-time employee” means a person who is employed by a licensed dealer or repairer for less than thirty-five hours per week and appears on the records of such employer as an employee for whom Social Security, withholding tax and all deductions required by law have been made.

(1949 Rev., S. 2400; 1959, P.A. 499; 1961, P.A. 229; 277; 1967, P.A. 860; 1969, P.A. 638; 1971, P.A. 108, S. 2; 649, S. 4; P.A. 73-233; P.A. 79-2; P.A. 81-172, S. 5; P.A. 84-391, S. 2, 8; P.A. 85-252, S. 2; P.A. 87-43, S. 1; P.A. 13-271, S. 22.)

History: 1959 act made certain technical changes in loan provisions, required operator to furnish proof of liability and property damage insurance and established record requirements; 1961 acts added exception for boat dealers, extended loan period from 5 to 15 days and provided operator's insurance be prime coverage; 1967 act deleted proviso re use of trailer to transport boats and equipment between demonstration site and place of business; 1969 act added requirement that records re loaned plates be retained for six months from date of loan; 1971 acts allowed loan of vehicle and/or plates when motor vehicle “lawfully in the custody” of borrower is being repaired etc., replaced “plates” with “plate” and made technical corrections; P.A. 73-233 made borrower and loaner of vehicle jointly liable if borrower had no liability and property damage insurance at time of loan; P.A. 79-2 allowed use of motor vehicle by full-time employee for personal use or use in connection with business and restricted use by part-time employee to business-connected use only; P.A. 81-172 required that a copy of the record kept by a dealer or repairer be given to the person who is loaned a number plate or a vehicle and number plate; P.A. 84-391 added a definition of “bona fide full-time employee”; P.A. 85-252 increased the maximum time period during which a dealer or repairer may loan a vehicle or number plate to any person from 15 to 30 days and permitted dealers, repairers or their bona fide full-time employees to operate vehicles for pickup and delivery of parts; P.A. 87-43 divided the section into Subsecs., requiring dealers and repairers to maintain a record of additional information re assigned and unassigned number plates; P.A. 13-271 amended Subsec. (a) to add Subdiv. (1), (2) and (3) designators, to add “owned by such dealer” in Subdiv. (1), to add “by such dealer or repairer” in Subdiv. (2) and to add “from such dealer” and make a technical change in Subdiv. (3), and amended Subsec. (b) to apply provisions to vehicle owned by dealer or repairer, to make technical changes and to add definition of “part-time employee”, effective July 1, 2013.

Cited. 86 C. 412. Loaning plates in violation of former statute is not ground of actionable negligence. 114 C. 262. Cited. 137 C. 432; 146 C. 631. In a civil suit, fact that loan would be violation of section held not to preclude finding that such a loan was made. 148 C. 283. Mere violation does not create liability. 161 C. 388. Use of repairer truck to carry plaintiff's own repossessed property was not improper under Sec. 14-60. 165 C. 10. As to which of two policies affords the “prime coverage” in case of an accident to a loaned motor vehicle, provisions of section prevail over provisions of either or both policies; by doing business and issuing policies in this state, a foreign insurance company must comply with statute. 167 C. 499. Where the dealer bears no responsibility for damages, the dealer's insurer cannot be held liable under statutes. 199 C. 245. Cited. 241 C. 792.

Excess insurance policy clause, invalid. 30 CS 131.

Court not obliged to believe testimony that registration was pending. 2 Conn. Cir. Ct. 378.



Section 14-61 - Issuance of temporary transfer of registration by dealer. Fee. Return of number plates and registration applications by dealer.

(a) Any dealer licensed under the provisions of this subpart who in the opinion of the commissioner is qualified and sells or trades a passenger motor vehicle, motorcycle, camper, camp trailer, commercial trailer, service bus, school bus or truck to a transferee who holds a current registration certificate for a passenger motor vehicle, motorcycle, camper, camp trailer, commercial trailer, service bus, school bus or truck registered in this state may issue a sixty-day temporary transfer of such registration to the vehicle transferred. The commissioner shall charge such dealer a fee of ten dollars for each new temporary dealer transfer form furnished for the purposes of this section. No dealer may make such temporary transfer of a registration unless the transferee surrenders the current registration certificate to the dealer indicating the disposition of the vehicle described thereon in the space provided on the reverse side of such certificate and unless the transferee is eighteen years of age or older. The dealer shall, within five days from the issuance of such temporary registration, submit to the commissioner an application together with all necessary documents for a permanent registration for the vehicle transferred. No such temporary registration may be issued if (1) the transferred passenger motor vehicle, motorcycle, camper, camp trailer, commercial trailer, service bus, school bus or truck is used and was not previously registered in this state, unless the inspection requirements of section 14-12 have been met, (2) such motor vehicle is ten or more years old, unless the inspection requirements of section 14-16a have been met, or (3) such motor vehicle has been declared a total loss by an insurance company, unless the inspection requirements of section 14-103a have been met.

(b) The commissioner may require any dealer who is authorized to issue a temporary transfer of registration in accordance with subsection (a) of this section or a new registration in accordance with subsection (c) of section 14-12 to file each application for a permanent registration by electronic transmission of an electronic record if the commissioner determines that the dealer files, on average, ten or more such applications for permanent registration each month with the Department of Motor Vehicles. The provisions of this subsection do not preclude any such dealer from filing an application for a permanent registration in person at any branch office of the department.

(c) If any dealer licensed under this subpart holds a dealer license that is no longer valid or if any such licensed dealer is no longer conducting its licensed business, such dealer shall return to the commissioner, within five business days of such license becoming invalid or the termination of such business, (1) any number plates or other materials supplied by the commissioner to enable such dealer to issue new registrations under subsection (c) of section 14-12 or to complete the temporary transfer of registrations under subsection (a) of this section, and (2) any applications for new registrations or registration transfers that were not acted upon or completed by such dealer when it was conducting its licensed business. A violation of any provision of this subsection shall be an infraction.

(1949 Rev., S. 2401; 1961, P.A. 178; 1967, P.A. 197; 1969, P.A. 279; 1972, P.A. 127, S. 18; P.A. 73-417; P.A. 81-172, S. 6; June Sp. Sess. P.A. 91-13, S. 7, 21; P.A. 93-341, S. 21; P.A. 95-260, S. 10, 24; P.A. 00-169, S. 2; June Sp. Sess. P.A. 01-9, S. 53, 131; P.A. 09-187, S. 15; P.A. 10-110, S. 19; P.A. 11-213, S. 23; June Sp. Sess. P.A. 15-5, S. 212.)

History: 1961 act extended temporary transfer period from 10 to 20 days; 1967 act expanded provisions re temporary transfers and deleted provision re authorization to issue new registrations and transfer registrations; 1969 act included temporary transfers of motorcycles; 1972 act changed age of majority from 21 to 18; P.A. 73-417 included transfers of trucks with gross weight not exceeding 10,000 pounds and limited transfer power to dealers whom commissioner considers to be qualified; P.A. 81-172 required totalled motor vehicles to be inspected prior to being issued a temporary transfer of registration; June Sp. Sess. P.A. 91-13 added fee for book of twenty-five new temporary dealer transfer forms; P.A. 93-341 changed the temporary transfer period from 20 days to 45 days and extended the deadline for submission of an application to the commissioner from 5 days after issuance of the temporary registration to 7 days; P.A. 95-260 included temporary transfers of campers, camp trailers and trucks with gross weight not exceeding 25,000 pounds in lieu of 10,000 pounds, effective July 1, 1995; P.A. 00-169 replaced a 45-day with a 60-day temporary transfer of a registration, changed the period of time a dealer shall submit an application to the commissioner for a permanent registration from 7 to 5 days, and made a technical change for the purpose of gender neutrality; June Sp. Sess. P.A. 01-9 designated existing provisions as Subsec. (a), increased the fee for a new temporary dealer transfer form from $5 for a book of twenty-five forms to $10 for each form and added new Subsec. (b) to allow the commissioner to require a dealer who is authorized to issue a temporary transfer of registration or a new registration to file each application for a permanent registration electronically if such dealer files an average of twenty-five applications or more each month, effective July 1, 2001 (Revisor’s note: The reference in Subsec. (a) to “subdivision (D)” was changed editorially by the Revisors to “subpart (D)” for clarity of reference); P.A. 09-187 amended Subsec. (b) to reduce average monthly applications filed by dealer from 25 or more to 10 or more, effective July 1, 2009; P.A. 10-110 made a technical change in Subsec. (a) and added Subsec. (c) re return of number plates and applications by dealer holding invalid dealer license or dealer no longer in business, effective July 1, 2010; P.A. 11-213 amended Subsec. (a) to add “commercial trailer, service bus, school bus”, delete gross vehicle weight limit, insert numeric Subdiv. designators, and make technical changes; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to delete references to official stamp and regulations, effective June 30, 2015.



Section 14-61a - Dealer to file application for permanent registration and certificate of title by electronic transmission.

The Commissioner of Motor Vehicles may permit any motor vehicle dealer to file an application for permanent registration and certificate of title on behalf of a purchaser of a motor vehicle from such dealer by electronic transmission in a format prescribed by the commissioner provided such dealer complies with procedures established by the commissioner to ensure the timely payment of all applicable fees and tax remittances.

(P.A. 02-70, S. 30; P.A. 05-218, S. 35.)

History: P.A. 02-70 effective June 3, 2002; P.A. 05-218 eliminated provision re dealer authorized to issue temporary registrations in accordance with Secs. 14-12(c) and 14-61, made conforming changes and inserted “on behalf of a purchaser of a motor vehicle from such dealer”.



Section 14-61b - Dealer and repairer records, documents and forms maintained in electronic format. Production in written format.

The Commissioner of Motor Vehicles may permit any licensed motor vehicle dealer or repairer to maintain, in an electronic format prescribed by the commissioner, all records, documents and forms required by the Department of Motor Vehicles. Such records, documents and forms shall be produced in written format, upon request by the department, during the licensee's business hours on the same day of such request.

(P.A. 07-167, S. 29; P.A. 14-130, S. 16.)

History: P.A. 07-167 effective July 1, 2007; P.A. 14-130 added reference to repairer and replaced provision re three-business-day deadline for document production with provision re production during business hours on same day of request, effective July 1, 2014.



Section 14-62 - Order and invoice on sale of motor vehicle; information required. Dealer preparation charge. Conveyance or processing fee. Certificate of title on sale of used motor vehicle or sale of motor vehicle at auction. Safety inspection of used motor vehicle. Delivery after sale of used motor vehicle.

(a) Each sale shall be evidenced by an order properly signed by both the buyer and seller, a copy of which shall be furnished to the buyer when executed, and an invoice upon delivery of the motor vehicle, both of which shall contain the following information: (1) Make of vehicle; (2) year of model, whether sold as new or used, and on invoice the identification number; (3) deposit, and (A) if the deposit is not refundable, the words “No Refund of Deposit” shall appear at this point, and (B) if the deposit is conditionally refundable, the words “Conditional Refund of Deposit” shall appear at this point, followed by a statement giving the conditions for refund, and (C) if the deposit is unconditionally refundable, the words “Unconditional Refund” shall appear at this point; (4) cash selling price; (5) finance charges, and (A) if these charges do not include insurance, the words “No Insurance” shall appear at this point, and (B) if these charges include insurance, a statement shall appear at this point giving the exact type of coverage; (6) allowance on motor vehicle traded in, if any, and description of the same; (7) stamped or printed in a size equal to at least ten-point bold type on the face of both order and invoice one of the following forms: (A) “This motor vehicle not guaranteed”, or (B) “This motor vehicle is guaranteed”, followed by a statement as to the terms of such guarantee, which terms shall include the duration of the guarantee or the number of miles the guarantee shall remain in effect. Such statement shall not apply to household furnishings of any trailer; (8) if the motor vehicle is new but has been subject to use by the seller or use in connection with his business as a dealer, the word “demonstrator” shall be clearly displayed on the face of both order and invoice; (9) any dealer conveyance fee or processing fee and a statement that such fee is not payable to the state of Connecticut printed in at least ten-point bold type on the face of both order and invoice; and (10) the dealer’s legal name, address and license number. For the purposes of this subdivision, “dealer conveyance fee” or “processing fee” means a fee charged by a dealer to recover reasonable costs for processing all documentation and performing services related to the closing of a sale, including, but not limited to, the registration and transfer of ownership of the motor vehicle which is the subject of the sale.

(b) (1) The selling price quoted by any dealer to a prospective buyer shall include, separately stated, the amount of the dealer conveyance fee and that such fee is negotiable. No dealer conveyance fee shall be added to the selling price at the time the order is signed by the buyer.

(2) No dealer shall include in the selling price a dealer preparation charge for any item or service for which the dealer is reimbursed by the manufacturer or any item or service not specifically ordered by the buyer and itemized on the invoice.

(c) Each dealer shall provide a written statement to the buyer and prominently display a sign in the area of such dealer’s place of business in which sales are negotiated which shall specify the amount of any conveyance or processing fee charged by such dealer, the services performed by the dealer for such fee, that such fee is negotiable, that such fee is not payable to the state of Connecticut and that the buyer may elect, where appropriate, to submit the documentation required for the registration and transfer of ownership of the motor vehicle which is the subject of the sale to the Commissioner of Motor Vehicles, in which case the dealer shall reduce such fee by a proportional amount. The Commissioner of Motor Vehicles shall determine the size, typeface and arrangement of such information.

(d) No dealer licensed under the provisions of section 14-52 shall sell any used motor vehicle without furnishing to the buyer, at the time of sale, a valid certificate of title, the assignment and warranty of title by such dealer or other evidence of title issued by another state or country, where applicable, disclosing the existence of any lien, security interest in or other encumbrance on the vehicle. Any dealer that violates this subsection shall be guilty of a class B misdemeanor.

(e) No person, firm or corporation shall sell a motor vehicle at a public or private auction without furnishing to the buyer, at the time of sale, a valid certificate of title, the assignment and warranty of title by such person, firm or corporation, or other evidence of title issued by another state or country, where applicable, disclosing the existence of any lien, security interest in or other encumbrance on the vehicle.

(f) The provisions of subsection (d) of this section shall not apply to the sale of any used motor vehicle by a new car dealer to a person, firm or corporation which, pursuant to a lease contract option, purchases such vehicle at the end of the lease term provided (1) such vehicle is registered in this state in accordance with the provisions of section 14-12, (2) the certificate of title for such vehicle is in the possession of a lessor licensed under the provisions of section 14-15, (3) subsequent to such sale, such vehicle is registered in the name of the prior lessee, and (4) such dealer obtains the certificate of title from such lessor and transmits all necessary documents and fees to the commissioner not later than five days following the issuance of a motor vehicle registration for such vehicle.

(g) Before offering any used motor vehicle for retail sale, the selling dealer shall complete a comprehensive safety inspection of such vehicle. Such safety inspection shall cover all applicable equipment and components contained in sections 14-80 to 14-106d, inclusive, and such inspection shall be evidenced on a form approved by the commissioner. The selling dealer shall attest to such form under the penalty of false statement, as prescribed in section 53a-157b, and shall state that the vehicle has undergone any necessary repairs and has been deemed to be in condition for legal operation on any highway of this state. In the event defects are found but not repaired, and the vehicle is not subject to any warranty under section 42-221, the selling dealer shall note all such defects on the form and may sell such vehicle in “as is” condition. Any vehicle sold in “as is” condition with one or more defects in the equipment or components shall have the retail purchase order, invoice, title and assignment documents prominently marked as “not in condition for legal operation on the highways” with an explanation of defects noted on such retail purchase order, invoice and safety inspection form. A dealer selling any vehicle pursuant to this subsection shall require a purchaser to acknowledge the vehicle condition by obtaining such purchaser’s signature on the retail purchase order, invoice and safety inspection forms, copies of which shall be furnished to the buyer upon execution. No dealer shall charge any fee to a customer for the completion of such safety inspection or for any repairs required to remedy defects discovered during such safety inspection pursuant to this subsection, except that nothing herein shall (1) limit or otherwise regulate the retail sales price charged by a dealer for a vehicle that has been inspected or repaired prior to sale; or (2) negate or preempt any provisions of chapter 743f. This subsection shall not apply to fees for any inspection or any work performed under the terms of a lease buy back. Any dealer that fails to conduct the safety inspection required in this subsection shall be guilty of a class B misdemeanor.

(h) No dealer licensed under section 14-52 shall deliver or permit a retail purchaser to take possession or delivery of any used motor vehicle until such purchaser has paid in full for the vehicle or until financing offered by the dealer for such vehicle has been approved by the lending institution or other entity through which any financing agreement has been made. Any dealer that violates this subsection shall be guilty of a class B misdemeanor.

(1949 Rev., S. 2402; 1961, P.A. 587; 1963, P.A. 456; 1967, P.A. 271; P.A. 79-307; 79-631, S. 88, 111; P.A. 80-118; P.A. 89-244, S. 1; P.A. 97-51, S. 1, 2; P.A. 98-182, S. 18, 22; P.A. 07-172, S. 1; P.A. 12-81, S. 35; P.A. 13-271, S. 23; P.A. 14-130, S. 17; 14-187, S. 38; June Sp. Sess. P.A. 15-5, S. 426.)

History: 1961 act added Subdiv. (8); 1963 act added requirement copy of order be furnished to buyer; 1967 act changed required information on order and invoice by substituting “make of vehicle” for “name” and “identification number” for “motor number”, by requiring statement whether vehicle sold as new or used, by requiring guarantee statement to be in at least ten-point bold type rather than in “large letters” and by specifically excluding household furnishings from guarantee; P.A. 79-307 added Subsec. (b) re preparation charges; P.A. 79-631 made technical change in Subsec. (b); P.A. 80-118 clarified required deposit information re refunds; P.A. 89-244 added Subsec. (c), requiring used car dealers to furnish certificate of title or other evidence of title to buyer at time of sale of any used motor vehicle; P.A. 97-51 amended Subsec. (c) to make prohibition applicable to all dealers licensed under Sec. 14-52 in lieu of used car dealers and added Subsec. (d) re exemption from provisions of Subsec. (c) for sales of used motor vehicles at end of lease term, effective May 14, 1997; P.A. 98-182 added Subsec. (a)(9) requiring an order and invoice to contain information on any dealer conveyance fee or processing fee and a statement that such fee is not payable to the state, printed in at least ten-point bold type and defining “dealer conveyance fee” and “processing fee” and added a new Subsec. (c) requiring dealer to provide a written statement to the buyer or prominently display a sign, in a size specified by the commissioner, specifying the amount of any conveyance or processing fee, the services performed for such fee, that such fee is not payable to the state and that the buyer may submit registration and transfer of ownership documentation to the commissioner and the dealer shall reduce the fee by a proportional amount, effective July 1, 1998; P.A. 07-172 added new Subsec. (e) re furnishing of certificate of title, assignment and warranty of title or other evidence of title to buyer on sale of motor vehicle at public or private auction, redesignated existing Subsec. (e) as Subsec. (f) and made a technical change therein, effective July 1, 2007; P.A. 12-81 added Subsec. (g) re safety inspection of used motor vehicle, attestation by dealer, repair or notice and explanation of defects, sale in “as is” condition, acknowledgment of vehicle condition by purchaser and prohibition on charging of fees for such inspection and repairs to remedy defects; P.A. 13-271 amended Subsec. (d) to add provision re violation to be a class B misdemeanor, amended Subsec. (g) to replace reference to Sec. 42-224(a) with reference to Sec. 42-221, to add provision re copies of purchase order, invoice and safety inspection forms to be furnished to buyer upon execution and to add provision re failure to conduct safety inspection to be a class B misdemeanor, and added Subsec. (h) re prohibition of delivery of used motor vehicle until purchaser has paid in full or financing has been approved; P.A. 14-130 amended Subsec. (a) to add Subdiv. (10) requiring orders and invoices to contain dealer’s legal name, address and license number, effective July 1, 2014; P.A. 14-187 amended Subsec. (a)(7)(B) to add requirement that terms include duration of guarantee or number of miles guarantee to remain in effect, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (b) by designating existing provisions as Subdiv. (2) and adding Subdiv. (1) re separate statement of dealer conveyance fee and that fee is negotiable, amended Subsec. (c) by requiring both a written statement and a sign that includes statement that fee is negotiable, and made technical changes, effective July 1, 2015.



Section 14-62a - Advertisements of prices of motor vehicles. Penalty.

(a) No dealer licensed under the provisions of section 14-52 shall advertise the price of any motor vehicle unless the stated price in such advertisement includes the federal tax, the cost of delivery, dealer preparation and any other charges of any nature, except that such advertisement shall (1) state in at least eight-point bold type that any state or local tax, registration fees or dealer conveyance fee or processing fee, as defined in subsection (a) of section 14-62, is excluded from such advertised price, and (2) separately state, in at least eight-point bold type, immediately next to the phrase “Dealer Conveyance Fee”, the amount of such dealer conveyance fee or processing fee.

(b) Any new or used car dealer violating the provisions of this section shall be fined not more than one thousand dollars. The Commissioner of Motor Vehicles may suspend or revoke, in accordance with section 14-64, the license of any such dealer violating the provisions of this section.

(P.A. 79-507, S. 1, 2; P.A. 84-429, S. 57; P.A. 98-182, S. 19, 22; June Sp. Sess. P.A. 15-5, S. 427.)

History: P.A. 84-429 made technical change for statutory consistency; P.A. 98-182 amended Subsec. (a) to expand the dealers subject to this section from new car dealers to dealers licensed under Sec. 14-52, to require the advertisement to state in at least eight-point bold type that state or local tax, registration fees or dealer conveyance fee or processing fee is excluded from the advertised price, effective July 1, 1998; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by designating existing provision re exclusion from price as Subdiv. (1) and amending same to replace “stated” with “advertised” and by adding Subdiv. (2) re dealer conveyance fee, and amended Subsec. (b) by adding reference to used car dealer, effective July 1, 2015.



Section 14-62b - Sale of used motor vehicle parts.

(a) As used in this section:

(1) “Motor vehicle part” means a major component part, as defined in subdivision (2) of subsection (a) of section 14-149a.

(2) “Used motor vehicle part” means any of the parts listed in subparagraphs (A) to (Q), inclusive, of subdivision (1) of this section which has been taken from and previously utilized in any motor vehicle or light truck having a gross vehicle weight of less than ten thousand pounds.

(b) No new car dealer, used car dealer, repairer or limited repairer, as defined in section 14-51, licensed in accordance with the provisions of section 14-52, may purchase or in any manner obtain possession of any motor vehicle for the purpose of dismantling such motor vehicle and selling its parts, as defined in subsection (a) of this section, for use in any other motor vehicle, except that any such dealer or repairer may sell used motor vehicle parts if the parts are installed in a motor vehicle by such dealer or repairer for the purpose of repair or maintenance of such motor vehicle.

(c) Any dealer or repairer who violates subsection (b) of this section, after notice and hearing in accordance with the provisions of chapter 54, shall be subject to a civil penalty of not more than two thousand dollars.

(d) No provision of this section shall apply to the sale or purchase of used motor vehicle parts for use in antique, rare or special interest motor vehicles or modified antique motor vehicles, as defined in section 14-1.

(e) Any person, firm or corporation engaging in the business of purchasing or obtaining a motor vehicle for the purpose of dismantling such motor vehicle and selling its parts without first obtaining a motor vehicle recycler's license issued pursuant to the provisions of section 14-67l shall be deemed to have committed a class C misdemeanor.

(P.A. 94-189, S. 24; P.A. 96-167, S. 10; P.A. 99-268, S. 12; P.A. 00-169, S. 22.)

History: P.A. 96-167 amended Subsec. (e) to substitute “motor vehicle recycler's license” for “motor vehicle junk yard license” and “motor vehicle junk business license”; P.A. 99-268 redefined “motor vehicle part” in Subsec. (a)(1) to mean a “major component part”, as defined in Sec. 14-149a(a)(2); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-63 - Regulations. Customer complaints. Stipulation by licensees.

(a) The commissioner may make, alter or repeal regulations governing the administration of all statutes relating to the license and business of dealers and repairers in accordance with the provisions of chapter 54.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) a procedure whereby customers of dealers and repairers may file complaints with the Department of Motor Vehicles concerning the operations of and services provided by any such licensees, and (2) a procedure specifying the circumstances under which a licensee may stipulate to a complaint and waive such licensee's right to an administrative hearing. Such regulations shall provide for the commissioner to contact each licensee that is the subject of a complaint in order to notify such licensee of the complaint and to relate to such licensee the particular matters alleged by the complainant. If the commissioner determines that the facts as alleged give rise to one or more violations of law related to the licensee's business, the commissioner may attempt to mediate a voluntary resolution of the complaint acceptable to the complainant and the licensee. Such regulations shall also provide that, if an acceptable resolution to the complaint is not achieved, the commissioner shall complete the commissioner's investigation of the facts and shall, if the commissioner has reason to believe that the licensee has violated any provision of section 14-64, proceed to take any action authorized under the provisions of section 14-64. If, after such an investigation, the commissioner elects not to take action against the licensee, the commissioner shall notify both the complainant and the licensee in writing. Such notice shall include a brief statement of the reasons why the commissioner has taken no action. The commissioner shall also inform the complainant and the licensee that an unresolved complaint exists and that, unless the commissioner has determined that the allegations, even if true, fail to state a violation of applicable statutory or regulatory standards, the same shall be recorded in the records of the department pertaining to such licensee until such time as the licensee submits to the commissioner satisfactory evidence, signed by the complainant or the complainant's attorney, that the claim has been resolved by agreement with the complainant or submits to the department satisfactory evidence of final adjudication in favor of such licensee. An agreement between the licensee and the complainant shall not preclude the commissioner from proceeding to take action if the commissioner has reason to believe that the licensee has violated any provision of section 14-64. A decision by the commissioner not to take action against the licensee shall be without prejudice to the claim of the customer; and neither the fact that the department has determined not to proceed nor the notice furnished to the parties, in accordance with this subsection, shall be admissible in any civil action.

(1949 Rev., S. 2403; P.A. 79-114; P.A. 86-114; P.A. 02-70, S. 28; P.A. 03-278, S. 41; P.A. 13-271, S. 24; P.A. 14-130, S. 18.)

History: P.A. 79-114 prohibited regulations requiring place of business to have more than two bays; P.A. 86-114 added Subsec. (b) re adoption of regulations establishing complaint procedure and specifying circumstances under which licensee may stipulate to complaint and waive hearing; P.A. 02-70 amended Subsec. (a) to authorize commissioner to make, alter or repeal regulations in accordance with chapter 54, deleting reference to “after notice and hearing, provided such regulations shall not require the place of business of a repairer to have more than two bays”, and amended Subsec. (b) to make a technical change for purposes of gender neutrality, to require regulations to provide for commissioner to contact each licensee that is the subject of a complaint to notify licensee of the complaint, to require commissioner to attempt to mediate voluntary resolution of the complaint and to specify procedures, in regulations, in the event the complaint is unresolved; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 13-271 amended Subsec. (b) to make commissioner's attempt to mediate complaint permissive, if commissioner determines facts give rise to violation of law related to licensee's business, rather than mandatory, effective July 1, 2013; P.A. 14-130 amended Subsec. (a) by deleting provision re regulations to become effective 10 days after copy mailed to licensees, effective June 6, 2014.

Subsec. (b):

An insurance company obligated to pay for repair of motor vehicle is a “customer” and may file complaint with Department of Motor Vehicles against a motor vehicle repair shop. 285 C. 794.



Section 14-64 - Suspension and revocation of licenses. Civil penalties. Restitution orders.

The commissioner may suspend or revoke the license or licenses of any licensee or impose a civil penalty of not more than one thousand dollars for each violation on any licensee or both, when, after notice and hearing, the commissioner finds that the licensee (1) has violated any provision of any statute or regulation of any state or any federal statute or regulation pertaining to its business as a licensee or has failed to comply with the terms of a final decision and order of any state department or federal agency concerning any such provision; or (2) has failed to maintain such records of transactions concerning the purchase, sale or repair of motor vehicles or major component parts, as required by such regulations as shall be adopted by the commissioner, for a period of two years after such purchase, sale or repairs, provided the records shall include the vehicle identification number and the name and address of the person from whom each vehicle or part was purchased and to whom each vehicle or part was sold, if a sale occurred; or (3) has failed to allow inspection of such records by the commissioner or the commissioner's representative during normal business hours, provided written notice stating the purpose of the inspection is furnished to the licensee, or has failed to allow inspection of such records by any representative of the Division of State Police within the Department of Emergency Services and Public Protection or any organized local police department, which inspection may include examination of the premises to determine the accuracy of such records; or (4) has made a false statement as to the condition, prior ownership or prior use of any motor vehicle sold, exchanged, transferred, offered for sale or repaired if the licensee knew or should have known that such statement was false; or (5) is not qualified to conduct the licensed business, applying the standards of section 14-51 and the applicable regulations; or (6) has violated any provision of sections 42-221 to 42-226, inclusive; or (7) has failed to fully execute or provide the buyer with (A) an order as described in section 14-62, (B) the properly assigned certificate of title, or (C) a temporary transfer or new issue of registration; or (8) has failed to deliver a motor vehicle free and clear of all liens, unless written notification is given to the buyer stating such motor vehicle shall be purchased subject to a lien; or (9) has violated any provision of sections 14-65f to 14-65j, inclusive, and section 14-65l; or (10) has used registration number plates issued by the commissioner, in violation of the provisions and standards set forth in sections 14-59 and 14-60 and the applicable regulations; or (11) has failed to secure or to account for or surrender to the commissioner on demand official registration plates or any other official materials in its custody; or (12) has been convicted, or if the licensee is a firm or corporation, an officer or major stockholder has been convicted, of a violation of any provision of laws pertaining to the business of a motor vehicle dealer or repairer including a motor vehicle recycler, or of any violation involving fraud, larceny or deprivation or misappropriation of property, in the courts of the United States or of any state, or has failed to make full disclosure of any such conviction. In addition to, or in lieu of, the imposition of any other penalties authorized by this section, the commissioner may order any such licensee to make restitution to any aggrieved customer.

(1949 Rev., S. 2404; 1963, P.A. 234; P.A. 73-674, S. 1; P.A. 74-107, S. 1, 2; P.A. 78-331, S. 10, 58; P.A. 79-69; P.A. 80-148; 80-292, S. 2; P.A. 81-160; 81-172, S. 7; 81-174, S. 2; P.A. 82-472, S. 40, 183; P.A. 86-114, S. 2; P.A. 93-397, S. 2; P.A. 98-34, S. 1; P.A. 02-70, S. 29; P.A. 03-278, S. 42; P.A. 05-218, S. 8; P.A. 10-5, S. 48; 10-110, S. 13; P.A. 11-51, S. 134.)

History: 1963 act added authority to revoke license; P.A. 73-674 required suspension or revocation of license for violation of state regulations and federal statutes or regulations extending applicability, and required suspension or revocation for failure to maintain records, for failure to allow inspection of records or for false statement and deleted provision re fine; P.A. 74-107 made suspension or revocation optional rather than mandatory by replacing “shall” with “may”, allowed commissioner to require bond whether license suspended or revoked or not and added provisions re return of bond; P.A. 78-331 made technical corrections; P.A. 79-69 substituted “shall” for “may” in Subdiv. (2); P.A. 80-148 made technical changes and allowed revocation or suspension if licensee found not qualified to conduct the business; P.A. 80-292 included major component parts in Subdiv. (2) and required that records contain vehicle identification number and names and addresses of sellers and buyers; P.A. 81-160 included a provision giving the commissioner the authority to impose civil penalties in addition to the power to suspend or revoke licenses; P.A. 81-172 included false statements concerning a motor vehicle that is “offered for sale” as cause for license suspension or revocation; P.A. 81-174 included failure to allow inspection of records and premises by state or local police as grounds for license suspension or revocation; P.A. 82-472 made technical corrections; P.A. 86-114 added provision allowing commissioner to order restitution to aggrieved customer; P.A. 93-397 added Subdiv. (6), making violation of Secs. 42-221 to 42-226, inclusive, grounds for suspension or revocation of license; P.A. 98-34 clarified that commissioner may impose a civil penalty for each violation and added Subdivs. (7) to (9) inclusive, expanding grounds for suspension, revocation and civil penalty; P.A. 02-70 made technical changes for purposes of gender neutrality, amended Subdiv. (1) to allow commissioner to suspend or revoke the license of any licensee when, after a hearing, the commissioner finds that the licensee has failed to comply with the terms of a final decision and order of any state department or federal agency concerning any state or federal statute or regulation pertaining to its business as a licensee, added new Subdiv. (10) to allow commissioner to suspend or revoke a license when commissioner finds that the licensee used number plates in violation of Secs. 14-59 and 14-60 and applicable regulations and eliminated requirement that licensee furnish to the commissioner a bond in the amount of $1,000 when commissioner has made requisite finding; P.A. 03-278 made a technical change, effective July 9, 2003; P.A. 05-218 added Subdiv. (11) re failure to secure or account for or surrender official registration plates or any other official materials, effective July 1, 2005; P.A. 10-5 added reference to Sec. 14-65l in Subdiv. (9), effective May 5, 2010; P.A. 10-110 added Subdiv. (12) to authorize license suspension or revocation or imposition of civil penalty upon finding that licensee has been convicted of violating law pertaining to business of motor vehicle dealer, repairer or recycler, or violation of law involving fraud, larceny or deprivation or misappropriation of property, or has failed to fully disclose any such conviction, effective July 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 14-67h for definition of “major component parts”.

Section does not authorize commissioner to delegate quasi-judicial functions. 151 C. 679. Cited. 165 C. 10. Commissioner has power of suspension when he finds that a repairer has misrepresented the condition of a motor vehicle he has repaired. Id., 15. Requires notice and hearing re alleged relations. Id., 42. 1973 amendment of section, which provides that a false statement as to prior ownership shall be a basis for suspension, is a clarification of the prior statute. Id., 416, 421. Section is penal in nature and is to be strictly construed; the word “condition” is to be construed according to its commonly approved usage, i.e., the actual mechanical status of the vehicle. Id., 416, 419, 420. Mileage on an automobile clearly relates to its condition. Id., 559. Commissioner, before imposing a suspension under section, was not precluded from examining plaintiff's past record kept by him; he may act on facts which are known to him even though they are not produced at the hearing. Id., 559, 567. Commissioner's revocation of plaintiff's license because of a violation of Sec. 14-51 sustained as it was supported by the evidence. 167 C. 304. Proof of the making of a false statement requires a finding by the commissioner of an intent to deceive by the dealer. Id., 493. Cited. 176 C. 11; 211 C. 508.

Cited. 30 CS 131; 36 CS 586. 1981 amendment to statute did not confer jurisdiction to fine a former licensee whose license had expired prior to institution of commissioner's complaint. 40 CS 226.



Section 14-65 - Auction permit. Exception. Regulations. Penalties. Right to void purchase at wholesale dealer auction.

(a) No person, firm or corporation shall engage in the business of selling motor vehicles at auction unless such person, firm or corporation is licensed as a new or used car dealer and has obtained an auction permit from the commissioner. Such auction permit may be issued at the discretion of the commissioner. The fee for such auction permit shall be twenty dollars.

(b) A totalled or salvaged motor vehicle with a certificate of title stamped “SALVAGE PARTS ONLY” shall be sold at auction in an area that is separate from any area in which other motor vehicles are being sold at auction.

(c) The provisions of this section shall not apply to a sale by a state marshal or to a private auction sale of motor vehicles, used by the seller, who is not a used car dealer as defined in section 14-51, in the operation of such seller's business or for personal use.

(d) The provisions of this section shall not apply to any person, firm or corporation engaged primarily in the business of conducting auction sales of construction equipment and other special mobile equipment, as defined in subdivision (9) of section 14-165, and incidentally in auction sales of trailers and other motor vehicles, at a fixed location and place of business in this state, provided such person, firm or corporation was engaged in such business at such fixed location and place of business in this state on or before January 1, 2004. If such person, firm or corporation accepts motor vehicles on consignment from any licensed dealer, which motor vehicles are offered for sale to the public, such consigning dealer shall be required to obtain a permit in accordance with the provisions of subsection (a) of this section. Such consigning dealer shall be responsible for compliance with the provisions of sections 42-220 to 42-226a, inclusive.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(f) A violation of subsection (a) of this section shall be a class B misdemeanor. Each person, firm or corporation that conducts an auction sale in accordance with any of the provisions of this section shall be subject to the provisions of sections 14-149 and 14-149a and to the penalties provided for violations of said sections. Each such person, firm or corporation that sells any motor vehicle with an odometer reading that has been turned back or changed on the most recent assignment of ownership prior to the auction sale shall be subject to the penalties provided in section 14-106b. The commissioner may, after notice and opportunity for a hearing, impose a civil penalty of two thousand dollars on any licensee who violates subsection (b) of this section or any regulation adopted pursuant to subsection (e) of this section.

(g) Notwithstanding the provisions of subsection (e) of section 14-62, a licensed new or used car dealer that has obtained an auction permit from the commissioner, in accordance with the provisions of this section, may sell a motor vehicle at a wholesale dealer auction on the condition that such dealer will present a duly assigned certificate of title to the purchaser of such motor vehicle not later than fourteen days following the date of such purchase. The failure of the dealer to present such certificate of title to the purchaser on or before such date shall, at the option of the purchaser, void the purchase of such motor vehicle. In order to void such purchase, the purchaser shall notify such dealer, within two business days following such fourteen-day period, that such purchaser is exercising the right to void such purchase. Upon such notification, the seller shall refund the purchase price and shall be responsible for the payment of the round-trip transportation costs incurred by the purchaser, as evidenced by a copy of invoices or payment receipts.

(1949, S. 1313d; 1961, P.A. 581, S. 14; P.A. 96-167, S. 11; P.A. 99-268, S. 16; P.A. 00-99, S. 48, 154; 00-169, S. 22, 25; P.A. 04-182, S. 8; 04-199, S. 20; P.A. 08-150, S. 29; P.A. 13-271, S. 25.)

History: 1961 act increased permit fee; P.A. 96-167 required a totalled or salvaged motor vehicle with a certificate of title stamped “SALVAGE PARTS ONLY” to be sold at auction separately from other motor vehicles; P.A. 99-268 reorganized the section into Subsecs. (a) to (c), inclusive, and made technical changes, required totalled or salvaged vehicles to be sold at auction in an area separate from other motor vehicles and added Subsecs. (d) and (e) re regulations and penalties; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (c), effective December 1, 2000; P.A. 00-169 amended Subsec. (c) by making technical changes for the purposes of gender neutrality and revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-182 amended Subsec. (a) to increase fee for auction permit from $13 to $20, effective July 1, 2004; P.A. 04-199 added new Subsec. (d) to exempt from provisions of section any person, firm or corporation engaged primarily in auction sales of construction and other special mobile equipment and incidentally in auction sales of other motor vehicles, redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f) and, in Subsec. (f), added penalty provision for violation of Subsec. (a), added provision re auction sale subject to provisions and penalties of Secs. 14-149 and 14-149a, and limited civil penalty to violation of Subsec. (b) and of any regulation adopted pursuant to Subsec. (e), effective July 1, 2004; P.A. 08-150 added Subsec. (g) re authority of licensed new or used car dealer to sell a motor vehicle at a wholesale dealer auction and procedure for purchaser to void purchase if dealer fails to present certificate of title, effective June 12, 2008; P.A. 13-271 amended Subsec. (f) to add provision re penalties for odometer tampering prior to auction sale, effective July 1, 2013.



Section 14-65a - Exemption of dealers in certain trailers. Authorized transactions of marine dealers.

(a) The provisions of sections 14-51 to 14-65, inclusive, shall not apply to dealers in trailers in the following classes: (1) Trailers having a gross weight of three thousand pounds or less, and (2) trailers sold as an accessory to and for the transportation of (A) any snowmobile, (B) any all-terrain vehicle, (C) any boat, or (D) any other powered or self-propelled recreational vehicle not required to be registered under this chapter but which is subject to the provisions of section 14-380.

(b) The Commissioner of Motor Vehicles, for the more efficient performance of said commissioner's duties, may allow a marine dealer, as defined in section 15-141, registered with the Commissioner of Energy and Environmental Protection, to: (1) Sell any trailers required to be registered in accordance with the provisions of this chapter; (2) issue temporary registrations; and (3) submit applications for permanent registrations, in accordance with the provisions of subsection (c) of section 14-12, and sections 14-61 and 14-61a.

(1963, P.A. 238; 1971, P.A. 630; P.A. 84-429, S. 58; P.A. 08-150, S. 21; P.A. 11-80, S. 1.)

History: 1971 act extended applicability to trailers other than boat trailers; P.A. 84-429 made technical change for statutory consistency; P.A. 08-150 designated existing provisions as Subsec. (a) and amended same to replace existing Subsec. designators with Subdiv. designators and existing Subdiv. designators with Subpara. designators and added Subsec. (b) re authority of commissioner to allow marine dealers registered with Commissioner of Environmental Protection to perform certain transactions; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 14-65b - Transferred

Transferred to Sec. 14-65f.



Section 14-65c and 14-65d - Transferred

Transferred to Secs. 14-65h and 14-65i, respectively.



Section 14-65e - Motor vehicle repairs: Definitions.

For the purposes of sections 14-65f to 14-65j, inclusive, “motor vehicle repair shop” or “repair shop” means a new car dealer, a used car dealer, a repairer, or a limited repairer, as defined in section 14-51, or their agents or employees.

(P.A. 80-425, S. 1.)



Section 14-65f - (Formerly Sec. 14-65b). Motor vehicle repairs, written or oral authorizations and written acknowledgments. Estimates. Claims. Penalty.

(a)(1) Prior to performing any repair work on a motor vehicle, a motor vehicle repair shop shall obtain a written authorization to perform the work, on an invoice signed by the customer, that includes an estimate in writing of the maximum cost to the customer of the parts and labor necessary for the specific job authorized. A repair shop shall not charge for work done or parts supplied without a written authorization or in excess of the estimate unless the customer gives consent orally or in writing.

(2) In addition to, or as part of, the written authorization set forth in subdivision (1) of this subsection, a motor vehicle repair shop shall obtain a written acknowledgment that the customer is aware of his or her right to choose the licensed repair shop where the motor vehicle will be repaired. Such acknowledgment shall read as follows: “I am aware of my right to choose the licensed repair shop where the damage to the motor vehicle will be repaired.” A repair shop shall not repair a motor vehicle without such acknowledgment, which may be transmitted by facsimile or by electronic mail.

(b) If the repair shop is unable to estimate the cost of repair because the specific repairs to be performed are not known at the time the vehicle is delivered to the repair shop, the written authorization required by this section need not include an estimate of the maximum cost of parts and labor. In such a case, prior to commencing any repairs, the repair shop shall notify the customer of the work to be performed and the estimated maximum cost to the customer of the necessary parts and labor, obtain the customer's written or oral authorization and record such information on the invoice.

(c) If, during the course of performing repair work, the repair shop discovers that repairs other than those authorized are needed or that the cost of authorized repairs will exceed the estimate, the repair shop shall not proceed with the repairs without first obtaining the customer's additional written or oral consent and recording such information on the invoice.

(d) No repair shop shall have a claim against a motor vehicle for repairs, other than for repairs actually performed and authorized, in an amount greater than that authorized by the customer under the provisions of sections 14-65e to 14-65j, inclusive.

(e) If a motor vehicle is delivered to a repair shop at a time when the shop is not open for business, the authorization to repair the vehicle and the estimate of the cost of parts and labor may be given orally but shall be recorded on the invoice.

(f) Unless requested by a customer, the requirement for a repair shop to furnish an advance written estimate shall not apply to repair work for which the total cost for parts and labor is less than fifty dollars.

(g) Violation of any provision of this section shall be an infraction.

(P.A. 75-550, S. 1; P.A. 80-425, S. 2; P.A. 96-167, S. 12; P.A. 09-237, S. 1; P.A. 13-271, S. 45.)

History: P.A. 80-425 revised provisions to require authorization to perform work, replacing previous provisions re information to be supplied upon customer's request re estimates of repairs and added Subsecs. (b) to (f); Sec. 14-65b transferred to Sec. 14-65f in 1981; P.A. 96-167 amended Subsec. (a) to require written authorization to be on an invoice and Subsecs. (b), (c) and (e) to require repair shop to record various information on the invoice; P.A. 09-237 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making a technical change therein and adding Subdiv. (2) re written acknowledgment; P.A. 13-271 added Subsec. (g) re violation of section to be an infraction.

See Sec. 14-65l re notice to be included in appraisals or estimates for repairs.

Cited. 11 CA 168.



Section 14-65g - Waiver of estimates. Record of authorizations and of required information. Estimate of charges for diagnosis. Penalty.

(a) A customer may waive his right to the estimate of the costs of parts and labor required by section 14-65f, only in writing in accordance with this section. Such a waiver shall include an authorization to perform reasonable and necessary repairs to remedy the problems complained of, at a cost not to exceed a fixed dollar amount. The waiver shall be signed by the customer and the customer shall be given a fully completed copy of the waiver at the time it is signed. No repair shop shall use waivers to evade its duties under sections 14-65e to 14-65j, inclusive, and section 14-65l.

(b) Every waiver shall be substantially in the following form:

WAIVER OF ADVANCE ESTIMATE

I voluntarily request that repairs be performed on my vehicle without an advance estimate of their cost. By signing this form, I authorize reasonable and necessary costs to remedy the problems complained of up to a maximum of $..... The repair shop may not exceed this amount without my written or oral consent.

....

Customer's Signature

(c) The Commissioner of Motor Vehicles shall determine the size, type face and arrangement of the waiver form, consistent with subsection (b) of this section

(d) Each repair shop shall maintain a written record of oral consents and authorizations, which may be recorded on the invoice.

(e) Prior to performing any repairs on a customer's vehicle, a repair shop shall record on the invoice in writing the following information: (1) The name and address of the customer and the telephone number at which the customer may be reached during normal working hours; (2) the date and approximate time the customer's vehicle was delivered to the repair shop; (3) the year, make and registration number of the customer's vehicle; (4) the odometer reading on the customer's vehicle; and (5) the specific repairs requested by the customer. If the customer has not requested specific repairs, the shop shall record a brief description of the nature of the problem that requires repair.

(f) Any repair shop that charges for an estimate or diagnosis shall inform the customer of the amount of such charge before making the estimate or diagnosis and shall obtain the customer's consent, which consent shall be written if requested by the customer or if such charge is fifty dollars or more.

(g) Violation of any provision of this section shall be an infraction.

(P.A. 80-425, S. 3–6; P.A. 96-167, S. 13; P.A. 10-5, S. 49; P.A. 13-271, S. 46.)

History: P.A. 96-167 amended Subsec. (e) to require that information in Subdivs. (1) to (5), inclusive, be recorded “on the invoice”; P.A. 10-5 amended Subsec. (a) to add reference to Sec. 14-65l, effective May 5, 2010; P.A. 13-271 added Subsec. (g) re violation of section to be an infraction.



Section 14-65h - (Formerly Sec. 14-65c). Invoice requirements for motor vehicle repair work. Return of replaced parts. Penalty.

(a) All work done by a motor vehicle repair shop, including sublet repair work or repair work under warranty, shall be recorded on an invoice which shall specify the name and address of the repair shop, describe all service work done and parts supplied and state the cost of such service work and parts supplied, separately itemized. If any used parts are supplied, the invoice shall clearly state that fact. If any component system installed is composed of new and used parts, such invoice shall clearly state that fact. One copy of the invoice shall be given to the customer and one copy shall be retained by the motor vehicle repair shop. Any warranty made by a repair shop with respect to any repair work performed shall be stated in writing. If such written warranty does not include the cost of both parts and labor, it shall specifically state which is excluded from the scope of such warranty.

(b) The motor vehicle repair shop shall make available to the customer, if requested by the customer at the time written or oral authorization is provided for work to be performed, all replaced parts, components or equipment. If the repair shop is required to return such parts, components or equipment to the manufacturer or other person under any warranty or rebuilding arrangement, the repair shop shall make them available to the customer for inspection only.

(c) Violation of any provision of this section shall be an infraction.

(P.A. 75-550, S. 2; P.A. 80-425, S. 7; P.A. 96-167, S. 14; P.A. 04-199, S. 35; P.A. 13-271, S. 47.)

History: P.A. 80-425 divided section in subsections, included provisions re repair work under warranty, required separate itemization of parts and labor costs, required written warranty on repairs made if subject to warranty and required that replaced parts be available to customer before or when vehicle returned rather than when a work order is placed; Sec. 14-65c transferred to Sec. 14-65h in 1981; P.A. 96-167 amended Subsec. (a) to require that sublet repair work be recorded on invoice and to require invoice to specify the name and address of the repair shop; P.A. 04-199 amended Subsec. (b) to require customer to request replaced parts, components or equipment at time work is authorized, rather than before or at time vehicle is returned to customer, effective July 1, 2004; P.A. 13-271 added Subsec. (c) re violation of section to be an infraction.



Section 14-65i - (Formerly Sec. 14-65d). Signs required to be posted in motor vehicle repair shops. Penalty.

(a) Each motor vehicle repair shop shall prominently display a sign twenty-four inches by thirty-six inches in each area of its premises where work orders are placed by customers. The sign, which shall be in boldface type, shall read as follows:

THIS ESTABLISHMENT IS LICENSED WITH THE

STATE DEPARTMENT OF MOTOR VEHICLES.

EACH CUSTOMER IS ENTITLED TO...

1. A WRITTEN ESTIMATE FOR REPAIR WORK.

2. A DETAILED INVOICE OF WORK DONE AND PARTS SUPPLIED.

3. RETURN OF REPLACED PARTS, PROVIDED THE REQUEST IS MADE AT THE TIME WRITTEN OR ORAL AUTHORIZATION IS PROVIDED FOR WORK TO BE PERFORMED.

NO REPAIR WORK MAY BE UNDERTAKEN ON A VEHICLE WITHOUT THE AUTHORIZATION OF THE CUSTOMER.

NO CHARGES FOR REPAIR MAY BE MADE IN EXCESS OF THE WRITTEN ESTIMATE WITHOUT THE WRITTEN OR ORAL CONSENT OF THE CUSTOMER.

QUESTIONS CONCERNING THE ABOVE SHOULD BE DIRECTED TO THE MANAGER OF THIS REPAIR FACILITY.

UNRESOLVED QUESTIONS REGARDING SERVICE WORK MAY BE SUBMITTED TO:

DEPARTMENT OF MOTOR VEHICLES

DEALER REPAIR DIVISION

60 STATE STREET, WETHERSFIELD, CONNECTICUT

TELEPHONE:

HOURS OF OPERATION:

(b) Each motor vehicle repair shop shall post a sign, as required by this subsection, in each area of its premises where work orders are placed by customers. The sign shall state: (1) The hourly charge for labor; (2) the conditions, if any, under which the shop may impose charges for storage, and the amount of any such charges; and (3) the charge, if any, for a diagnosis.

(c) Each motor vehicle repair shop shall prominently display a sign in each area of its premises where work orders are placed by customers. The sign, which shall be in boldface type, shall read as follows:

NOTICE:

THE CUSTOMER HAS THE RIGHT TO CHOOSE THE LICENSED REPAIR SHOP WHERE THE DAMAGE TO HIS OR HER MOTOR VEHICLE WILL BE REPAIRED.

(d) The Commissioner of Motor Vehicles shall determine the size, type face and form of the signs required by this section.

(e) Violation of any provision of this section shall be an infraction.

(P.A. 75-550, S. 3; P.A. 79-295; P.A. 80-425, S. 8; P.A. 06-130, S. 5; P.A. 07-167, S. 4; P.A. 08-146, S. 3; P.A. 13-271, S. 48.)

History: P.A. 79-295 required sign to be displayed where work orders are placed rather than in “a conspicuous area”; P.A. 80-425 made previous provisions Subsecs. (a) and (c), inserted new Subsec. (b) requiring posting of hourly labor charge, storage charges and diagnosis charges and revised contents of sign required in Subsec. (a); Sec. 14-65d transferred to Sec. 14-65i in 1981; P.A. 06-130 amended Subsec. (a) by changing the timing for a request to have replaced parts returned from when “the vehicle is returned to the customer” to when “written or oral authorization is provided for work to be performed”, effective July 1, 2006; P.A. 07-167 made technical changes in Subsec. (a), effective June 25, 2007; P.A. 08-146 inserted new Subsec. (c) requiring sign re consumer's right to choose repair shop where repairs will be done to be posted and redesignated existing Subsec. (c) as Subsec. (d), effective January 1, 2009; P.A. 13-271 added Subsec. (e) re violation of section to be an infraction.



Section 14-65j - False statements. Charges for repairs not performed. Completion of repairs. Penalty.

(a) No repair shop shall make any statement to a customer which it knows or should know to be false or misleading. Such statements include, but are not limited to, statements as to the necessity of repairs, the condition of the customer's vehicle, and whether particular repairs have been performed by the shop.

(b) No repair shop shall charge a customer for repairs which have not been performed.

(c) A repair shop shall complete repairs on a motor vehicle on the same business day the vehicle is delivered to the repair shop by the customer, unless: (1) The customer is informed at the time the vehicle is delivered that repairs will not be completed on the day of delivery; (2) the customer consents to a later date of completion; or (3) as soon as it learns that repairs will not be completed on the day of delivery, the repair shop makes reasonable efforts to notify the customer and obtain consent but is unable to contact the customer. Such efforts shall be included in the record required by subsection (d) of section 14-65g.

(d) The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 14-65e to 14-65j, inclusive.

(e) A violation of subsection (a) or (b) of this section shall be a class B misdemeanor.

(P.A. 80-425, S. 9–12; P.A. 13-271, S. 49.)

History: P.A. 13-271 added Subsec. (e) re violation of Subsec. (a) or (b) to be a class B misdemeanor.



Section 14-65k - Investigations. Subpoenas. Injunctions.

(a) The Commissioner of Motor Vehicles may conduct investigations and hold hearings on any matter under the provisions of sections 14-51 to 14-65j, inclusive, and section 14-65l. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 14-51 to 14-65j, inclusive, and section 14-65l.

(P.A. 98-34, S. 2; P.A. 10-5, S. 50.)

History: P.A. 10-5 added references to Sec. 14-65l, effective May 5, 2010.



Section 14-65l - Motor vehicle repairs: Notice included in appraisal or estimate.

Any appraisal or estimate for a motor vehicle physical damage claim written on behalf of a motor vehicle repair shop, as defined in section 14-65e, shall include the following notice, printed in not less than ten-point boldface type:

NOTICE:

YOU HAVE THE RIGHT TO CHOOSE THE LICENSED REPAIR SHOP WHERE THE DAMAGE TO YOUR MOTOR VEHICLE WILL BE REPAIRED.

(P.A. 08-146, S. 4.)

History: P.A. 08-146 effective January 1, 2009.

See Sec. 14-65f re motor vehicle repairs, authorizations and estimates.



Section 14-65m - Motor vehicle repair shop participating in motor vehicle repair program established by an insurer. Written acknowledgment required.

Section 14-65m is repealed, effective October 1, 2009.

(P.A. 08-146, S. 5; P.A. 09-237, S. 3.)

(E)

WRECKERS



Section 14-66 - Wreckers. Towing and transporting. Distinguishing number plates. Penalties.

(a)(1) No person, firm or corporation shall engage in the business of operating a wrecker for the purpose of towing or transporting motor vehicles, including motor vehicles which are disabled, inoperative or wrecked or are being removed in accordance with the provisions of section 14-145, 14-150 or 14-307, unless such person, firm or corporation is a motor vehicle dealer or repairer licensed under the provisions of subpart (D) of this part. (2) The commissioner shall establish and publish a schedule of uniform rates and charges for the nonconsensual towing and transporting of motor vehicles and for the storage of motor vehicles which shall be just and reasonable. Upon petition of any person, firm or corporation licensed in accordance with the provisions of this section, but not more frequently than once every two years, the commissioner shall reconsider the established rates and charges and shall amend such rates and charges if the commissioner, after consideration of the factors stated in this subdivision, determines that such rates and charges are no longer just and reasonable. In establishing and amending such rates and charges, the commissioner may consider factors, including, but not limited to, the Consumer Price Index, rates set by other jurisdictions, charges for towing and transporting services provided pursuant to a contract with an automobile club or automobile association licensed under the provisions of section 14-67 and rates published in standard service manuals. The commissioner shall hold a public hearing for the purpose of obtaining additional information concerning such rates and charges. (3) With respect to the nonconsensual towing or transporting and the storage of motor vehicles, no such person, firm or corporation shall charge more than the rates and charges published by the commissioner. Any person aggrieved by any action of the commissioner under the provisions of this section may take an appeal therefrom in accordance with section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(b) The commissioner, or an inspector authorized by the commissioner, shall examine each wrecker, including its number, equipment and identification, and shall determine the mechanical condition of such wrecker and whether or not it is properly equipped to do the work intended. A wrecker shall be deemed properly equipped if there are two flashing yellow lights installed and mounted on such wrecker that (1) show in all directions at all times, and (2) indicate the full width of such wrecker. Such lights shall be mounted not less than eight feet above the road surface and as close to the back of the cab of such wrecker as practicable. Such lights shall be in operation when such wrecker is towing a vehicle and when such wrecker is at the scene of an accident or the location of a disabled motor vehicle. In addition, each wrecker shall be equipped with a spot light mounted so that its beam of light is directed toward the hoisting equipment in the rear of such wrecker. The hoisting equipment of each wrecker shall be of sufficient capacity to perform the service intended and shall be securely mounted to the frame of such vehicle. A fire extinguisher shall be carried at all times on each wrecker which shall be in proper working condition, mounted in a permanent bracket on each wrecker and have a minimum rating of eight bc. A set of three flares in operating condition shall be carried at all times on each wrecker and shall be used between the periods of one-half hour after sunset and one-half hour before sunrise when the wrecker is parked on a highway while making emergency repairs or preparing to pick up a disabled vehicle to remove it from a highway or adjoining property. No registrant or operator of any wrecker shall offer to give any gratuities or inducements of any kind to any police officer or other person in order to obtain towing business or recommendations for towing or storage of, or estimating repairs to, disabled vehicles. No licensee shall require the owner to sign a contract for the repair of such owner’s damaged vehicle as part of the towing consideration or to sign an order for the repair of, or authorization for estimate until the tow job has been completed. No licensee shall tow a vehicle in such a negligent manner as to cause further damage to the vehicle being towed.

(c) Each wrecker used for towing or transporting motor vehicles shall be registered as a wrecker by the commissioner for a fee of one hundred twenty-five dollars. Each such registration shall be renewed biennially according to renewal schedules established by the commissioner so as to effect staggered renewal of all such registrations. If the adoption of a staggered system results in the expiration of any registration more or less than two years from its issuance, the commissioner may charge a prorated amount for such registration fee.

(d) An owner of a wrecker may apply to the commissioner for a general distinguishing number and number plate for the purpose of displaying such number plate on a motor vehicle temporarily in the custody of such owner and being towed or transported by such owner. The commissioner shall issue such number and number plate to an owner of a wrecker (1) who has complied with the requirements of this section, and (2) whose wrecker is equipped in accordance with subsection (b) of this section. The commissioner shall charge a fee to cover the cost of issuance and renewal of such number plates.

(e) With respect to the nonconsensual towing or transporting of a motor vehicle, no licensee may tow or transport a vehicle to the premises of any person, firm or corporation engaged in the storage of vehicles for compensation unless such person, firm or corporation adheres to the storage charges published by the commissioner.

(f) The provisions of this section shall not apply to any person, firm, corporation or association: (1) Towing or transporting a motor vehicle, provided such person, firm, corporation or association is licensed as a motor vehicle dealer pursuant to the provisions of subpart (D) of this part and does not offer direct towing or transporting to the public or engage in nonconsensual towing or transporting; (2) operating as an automobile club or automobile association licensed under section 14-67; (3) operating as a motor vehicle recycler licensed under section 14-67l or any contractor of such recycler, provided such recycler or its contractor does not offer towing or transporting to the public or engage in nonconsensual towing or transporting; (4) engaging in the business of repossession of motor vehicles for lending institutions, provided it does not offer direct towing or transporting unless licensed as a motor vehicle dealer under the provisions of subpart (D) of this part; (5) towing motor vehicles owned or leased by such person, firm, association or corporation; (6) towing or transporting motor vehicles for hire, with the appropriate operating authority, as defined in 49 CFR 390.5, as amended from time to time, provided such person, firm, corporation or association does not offer towing or transporting to the public or engage in nonconsensual towing or transporting; or (7) towing motor vehicles to or from an auction conducted by a dealer licensed pursuant to the provisions of subpart (D) of this part, provided such person, firm, corporation or association does not offer direct towing or transporting to the public or engage in nonconsensual towing or transporting.

(g) Any law enforcement officer or traffic authority, as defined in section 14-297, may determine that a vehicle blocking a travel lane on a limited access highway constitutes an emergency and a threat to public safety. Upon such determination, such law enforcement officer or traffic authority may direct the operator of a wrecker to remove such vehicle. Any such operator of a wrecker shall be held harmless from liability or causes of action for property damages incurred to such vehicle or to its contents or the surrounding area caused by such emergency removal, provided such removal measures are taken under the direction of such officer or authority and all reasonable care is taken by the operator of the wrecker to limit any further damage to such vehicle, such vehicle’s contents or the surrounding area.

(h) For the purposes of this section, “nonconsensual towing or transporting” means the towing or transporting of a motor vehicle in accordance with the provisions of section 14-145 or for which arrangements are made by order of a law enforcement officer or traffic authority, as defined in section 14-297.

(i) Any person, firm, corporation or association that violates the provisions of this section shall, for a first offense, be deemed to have committed an infraction and for a second or subsequent offense, shall be guilty of a class D misdemeanor.

(1953, S. 1314d; 1961, P.A. 581, S. 15; 1967, P.A. 454, S. 2; 1969, P.A. 759, S. 11; 1971, P.A. 473; P.A. 75-213, S. 12, 53; P.A. 76-436, S. 342, 681; P.A. 77-603, S. 32, 125; P.A. 78-280, S. 5, 127; P.A. 79-15, S. 1, 3; 79-228; P.A. 80-144, S. 1, 2; 80-383; P.A. 84-254, S. 40, 62; 84-359, S. 2; 84-391, S. 6, 8; P.A. 85-223, S. 1; 85-265; P.A. 87-329, S. 14; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-236, S. 11, 27; P.A. 99-215, S. 24, 29; 99-268, S. 10; P.A. 00-169, S. 22; June 30 Sp. Sess. P.A. 03-4, S. 34; P.A. 05-218, S. 23; P.A. 07-167, S. 21; P.A. 10-110, S. 61; P.A. 13-271, S. 26; June Sp. Sess. P.A. 15-5, S. 163.)

History: 1961 act increased registration fee in Subsec. (c); 1967 act included wreckers “transporting” vehicles as well as wreckers “towing” vehicles and replaced general reference requiring wreckers to be equipped as per regulations of commissioner with specific requirements re equipment; 1969 act increased registration fee in Subsec. (c) from $4 to $20; 1971 act required filing storage charges as well as others with commissioner and specified that commissioner to be guided by charges in standard service manual when making determination re charges for towing or transporting vehicles; P.A. 75-213 increased registration fee in Subsec. (c) to $26; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (a), effective July 1, 1978; P.A. 77-603 made appeals in accordance with Sec. 4-183 except that venue to be in Hartford county; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 79-15 required flashing yellow, rather than red, lights as part of equipment; P.A. 79-228 added Subsec. (d) re limitation on provisions of section; P.A. 80-144 included reference to inoperative vehicles and those “being removed in accordance with the provisions of section 14-145”; P.A. 80-383 amended Subsec. (d) to require registration of wrecker used in salvage operations as commercial motor vehicle; P.A. 84-254 amended Subsec. (c) to increase periodically the fee from $26 to $52 as of July 1, 1992; P.A. 84-359 amended Subsec. (d), deleting the requirement that wreckers used for salvage purposes be registered as commercial motor vehicles; P.A. 84-391 amended Subsec. (c), providing for the staggered renewal of wrecker registrations and deleting expiration date of last day in February; P.A. 85-223 amended Subsec. (c) by requiring each wrecker used for towing or transporting disabled or wrecked motor vehicles for compensation to be registered as a wrecker; P.A. 85-265 inserted new Subsec. (d) prohibiting wrecker operators from towing vehicles to storage premises unless a schedule of storage charges has been filed and filed charges are adhered to and relettered former Subsec. (d) as (e); P.A. 87-329 amended Subsec. (c), maintaining the annual fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-236 divided Subsec. (a) into three Subdivs., adding in Subdiv. (1) references to Secs. 14-150 and 14-307, eliminating requirement that wrecker operators file schedule of rates and charges with commissioner and eliminating authority of commissioner to disapprove filing of rates and charges if they are not just and reasonable, inserting in Subdiv. (2) new language requiring commissioner to establish and publish schedule of uniform rates and charges for nonconsensual towing and transporting of motor vehicles and for storage thereof, authorizing commissioner to amend such schedule, allowing commissioner to consider various factors in establishing and amending rates and charges and requiring commissioner to hold a public hearing for purpose of obtaining additional information re rates and charges and restating the language in Subdiv. (3) for consistency with provisions of Subdivs. (1) and (2) of this Subsec., amended Subsec. (b) to make technical changes, amended Subsec. (c) to substitute biennial for annual renewal of registration, to increase registration fee from $46 to $92 and to make technical changes for consistency, amended Subsec. (d) to restate language for consistency with provisions of Subsec. (a), and added Subsec. (f) to define term “nonconsensual towing or transporting”, effective July 1, 1997; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain in Subsec. (a), effective June 29, 1999; P.A. 99-268 inserted new provisions re issuance of distinguishing number and number plate as Subsec. (d), redesignating former Subsecs. (d) to (f), inclusive, as (e) to (g), and made a technical change in Subsec. (b) re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; (Revisor’s note: In 2003 the references in Subsecs. (a) and (f) to “subdivision (D)” were changed editorially by the Revisors to “subpart (D)” for clarity of reference); June 30 Sp. Sess. P.A. 03-4 amended Subsec. (c) to increase fee for registration of wrecker used for towing or transporting disabled or wrecked motor vehicles for compensation from $92 to $125, effective January 1, 2004; P.A. 05-218 amended Subsec. (a)(2) by eliminating provision authorizing commissioner to amend schedule, rates and charges from time to time and adding provision that upon petition of person licensed under section, but not more frequently than once every two years, commissioner shall reconsider established rates and charges and amend same if rates and charges are determined to be no longer just and reasonable, effective July 6, 2005; P.A. 07-167 amended Subsec. (a)(2) by adding provision re consideration of the Consumer Price Index; P.A. 10-110 amended Subsec. (a)(1) to delete requirement that towing be “for compensation” and to authorize towing of vehicles other than disabled, inoperative or wrecked vehicles, amended Subsec. (b) to replace requirement that beam of light from spotlight can be shown in all directions with requirement that beam of light is directed toward hoisting equipment in rear of wrecker, amended Subsec. (f) to exempt from provisions of section any person, firm or corporation operating as automobile club or association or as motor vehicle recycler, or engaged in repossession business or in towing motor vehicles owned or leased by such person, firm or corporation, and made technical and conforming changes in Subsecs. (a), (b), (c) and (f); P.A. 13-271 amended Subsec. (f) to apply provisions to associations and make technical changes, to delete “for salvage purposes” and “wrecker service” and limit exemption to person, firm, corporation or association that does not offer direct towing or transporting to public or engage in nonconsensual towing or transporting in Subdiv. (1), to apply exemption to contractor of recycler and limit exemption to recycler or contractor that does not offer towing or transporting to the public or engage in nonconsensual towing or transporting in Subdiv. (3), to limit exemption to person, firm, corporation or association that does not offer direct towing or transporting unless licensed as motor vehicle dealer in Subdiv. (4), to add Subdiv. (6) re exemption for person, firm, corporation or association towing or transporting for hire with the appropriate operating authority, as defined in 49 CFR 390.5, and to add Subdiv. (7) re exemption for person, firm, corporation or association towing vehicle to or from auction conducted by licensed dealer, and added Subsec. (h) re commission of first offense to be an infraction and commission of second or subsequent offense to be a class D misdemeanor; June Sp. Sess. P.A. 15-5 added new Subsec. (g) re removal of vehicle blocking a travel lane and redesignated existing Subsecs. (g) and (h) as Subsecs. (h) and (i).



Section 14-66a - Regulations.

The commissioner shall adopt regulations requiring all wreckers to display either the name and address or name and telephone number of the licensed registrant of such wrecker.

(P.A. 79-15, S. 2, 3.)



Section 14-66b - Operators of wrecker services to maintain records.

Each owner of a wrecker registered pursuant to subsection (c) of section 14-66 shall keep and maintain a record stating the following information: (1) The registration number of each motor vehicle towed or transported and the registration number of each wrecker used to tow or transport such motor vehicle; (2) the date and time the tow commenced and was completed; (3) the location from which the disabled motor vehicle was towed and the destination of such tow; (4) the mileage of the wrecker at the commencement and completion of the tow; (5) the charge for tow service and any other charges incurred for services related to such tow; (6) the name and address of the person requesting tow service; and (7) any other information the commissioner deems necessary, specified in regulations adopted in accordance with the provisions of chapter 54. Such records shall be retained at the place of business of the wrecker service for a period of two years and shall be available for inspection during regular business hours by any law enforcement officer or inspector designated by the Commissioner of Motor Vehicles. Each owner of a wrecker shall also keep and maintain copies of any written contracts with owners or lessees of property authorizing the towing or removal of motor vehicles from the property of such owner or lessee, or with lending institutions repossessing any motor vehicles, as provided in section 14-145, and such contracts shall be available for inspection by motor vehicle owners, agents of the owners, or lending institutions, upon request. The Commissioner of Motor Vehicles may permit any licensed motor vehicle dealer who operates a wrecker service to maintain, in an electronic format prescribed by the commissioner, all records, documents and forms required by the Department of Motor Vehicles. Such records, documents and forms shall be produced in written format, upon request by the department, during the licensee’s business hours on the same day of such request. Any person who violates any provision of this section shall be deemed to have committed an infraction.

(P.A. 84-182; P.A. 91-408, S. 5; P.A. 12-81, S. 44; P.A. 14-130, S. 19; P.A. 15-42, S. 6.)

History: P.A. 91-408 added provision requiring the maintenance of copies of contracts authorizing the towing or removal of vehicles and requiring that such contracts be available for inspection; P.A. 12-81 added provisions authorizing commissioner to permit licensed dealer who operates wrecker service to maintain required records, documents and forms in electronic format and requiring same to be produced in written format not later than 3 business days after department request, and made a technical change; P.A. 14-130 amended Subdiv. (1) to add wrecker registration number to record keeping requirements, amended Subdiv. (4) to replace “total mileage traveled during such tow” with “the mileage of the wrecker at the commencement and completion of the tow”, replaced provision re three-day document production deadline with provision re production during business hours on same day of request, added provision making violation an infraction and made technical changes; P.A. 15-42 added requirement that records of contracts with certain lending institutions be kept and added lending institutions to list of who may inspect such contracts.



Section 14-66c - Sale or disposal of motorized personal property. Penalty.

(a) As used in this section, “motorized personal property” includes mini-motorcycles, dirt bikes, snowmobiles, or other types of motorized personal property.

(b) If any motorized personal property is towed or otherwise removed by a wrecker licensed under section 14-66, at the direction of an officer attached to an organized police department or an owner of real property where such personal property has been abandoned, such property shall be taken to and stored in a suitable place. Within forty-eight hours following the time that such property is taken into custody, the licensee or operator of the wrecker shall give written notice by certified mail to the owner, if known, (1) that such property has been taken and stored, and (2) of the location of such property. Such licensee or operator shall have a lien upon the same for towing or removal charges and storage charges. If such owner does not claim such property, or if the owner of such property is not known, the licensee or operator of the wrecker may sell or dispose of such property after thirty days, subject to any provision of the general statutes, or any regulation adopted thereunder, concerning the sale or disposal of such property.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined not less than thirty-five dollars or more than fifty dollars, and, for each subsequent offense, be guilty of a class D misdemeanor.

(P.A. 09-187, S. 33; P.A. 10-110, S. 60; P.A. 12-80, S. 61.)

History: P.A. 10-110 amended Subsec. (b) to include motorized personal property towed or removed at direction of owner of real property where such personal property has been abandoned and to make technical changes; P.A. 12-80 amended Subsec. (c) to replace penalty for subsequent offense of a fine of not less than $50 nor more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and make a technical change.

(F)

AUTOMOBILE CLUB LICENSES



Section 14-67 - Qualifications of licensee; bond; fees. Solicitation of service contracts.

(a) No person, firm, association or corporation operating as an automobile club or automobile association shall perform, or offer to perform, in this state for a stipulated fee covering a certain period, any service relating to the protection and assistance of automobile owners or drivers, other than insurance, without being licensed therefor by the commissioner.

(b) If the commissioner is of the opinion that the applicant is reliable, entitled to confidence and of sufficient financial responsibility, such applicant shall be granted a license to perform such service in this state. The license shall expire biennially and such license may be renewed as long as the commissioner regards such licensee as reliable, entitled to confidence and of sufficient financial responsibility.

(c) No license shall be granted under the provisions of this section unless the applicant deposits the sum of ten thousand dollars in cash or securities of a market value in said amount in this state and approved by the commissioner, or in lieu thereof a surety bond in like amount of a company legally authorized to do business in this state. Such bond shall be in favor of and for the protection, use and benefit of all members of such club or association and of all persons whose applications for such membership have been accepted and who have secured a judgment against such licensee for failure to perform its contract and which, after thirty days, remains unsatisfied, but in no event shall any judgment recovered against any such licensee be satisfied under such bond for more than one hundred dollars in any one action.

(d) The commissioner shall grant such license if the applicant has complied with the provisions of this section and the commissioner may, for cause, after notice and hearing, revoke such license. If the applicant or licensee is aggrieved either by the commissioner's refusal to grant a license or the revocation of such license, such applicant or licensee may appeal from the commissioner's decision in accordance with the provisions of section 4-183.

(e) On and after October 1, 2012, the fee for each such license or the renewal thereof shall be five hundred dollars.

(f) No person shall solicit or aid in the solicitation of another person to purchase automobile club or automobile association service from any person, firm, association or corporation which is not licensed under this section.

(g) No person shall, orally or in writing, misrepresent the terms, benefits or provisions of any automobile club or automobile association service contract issued or to be issued by any person, firm, association or corporation.

(h) Any person, firm, association or corporation which violates any provision of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 2405; 1961, P.A. 581, S. 16; 1967, P.A. 667; 1971, P.A. 870, S. 37; P.A. 76-436, S. 343, 681; P.A. 77-603, S. 33, 125; P.A. 84-254, S. 41, 62; P.A. 87-329, S. 15; June 30 Sp. Sess. P.A. 03-4, S. 28; P.A. 12-80, S. 62; 12-81, S. 9.)

History: 1961 act increased license fee in Subsec. (e); 1967 act amended Subsec. (b) to make licenses expire annually on last day of June rather than one year from date of issuance; 1971 act replaced superior court with court of common pleas in Subsec. (d), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and included reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals are to be in accordance with Sec. 4-183; P.A. 84-254 amended Subsec. (e) to increase periodically the fee from $20 to $40 as of July 1, 1992; P.A. 87-329 amended Subsec. (e), maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (e) to increase fee to operate automobile club from $35 to $250 on and after January 1, 2005, effective January 1, 2005; P.A. 12-80 amended Subsec. (h) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor; P.A. 12-81 amended Subsec. (b) to provide that license expires “biennially”, rather than “annually on the last day of June”, amended Subsec. (d) to rephrase provisions, authorize license revocation after “notice” and hearing and make appeal provisions applicable to an aggrieved applicant and amended Subsec. (e) to delete obsolete fee amounts and provide that on and after October 1, 2012, the fee shall be $500.

(G)

MANUFACTURERS



Section 14-67a - Application for license. Requirements. Renewal.

(a) No person, firm or corporation shall engage in the business of manufacturing motor vehicles for sale in this state without having been issued a manufacturer's license, which license shall expire biennially on the last day of June. Application for such license or renewal thereof may be made to the Commissioner of Motor Vehicles in such form as the commissioner shall require. The commissioner may require with such application all of the following, which he may consider in determining the fitness of such applicant to engage in business as a manufacturer of motor vehicles for sale in this state:

(1) Information relating to the applicant's solvency and his financial standing;

(2) A certified copy of any warranty made by the manufacturer or any other party in whom title to such motor vehicle may have been vested prior to possession of such motor vehicle being transferred to a person licensed under the provisions of this section;

(3) A copy of the applicant's standard franchise agreement and all supplements thereto, together with a list of the applicant's authorized dealers or distributors in this state and their address. Such applicant shall notify the commissioner immediately of the appointment of any additional dealers or distributors or any revisions of or additions to the basic franchise agreement on file with him, or of any individual dealer or distributor supplements to such agreement;

(4) A certified copy of the delivery and preparation obligations of the applicant's new car dealers, which obligations shall constitute such new car dealers' only responsibility for product liability between the dealer and the manufacturer;

(5) An affidavit stating the rates such applicant pays or agrees to pay any authorized new car dealer for parts and labor used and expended by such authorized new car dealer for the manufacturer under delivery and preparation obligations under the new car warranty;

(6) A biennial license fee of two thousand three hundred dollars, which fee shall not be subject to refund or proration; and

(7) Any other pertinent matter commensurate with the safeguarding of the public interest.

(b) An application for renewal of such license filed with the commissioner after the expiration date of such license shall be accompanied by a late fee of two hundred fifty dollars. The commissioner shall not renew any license under this section which has expired for more than forty-five days.

(1971, P.A. 740, S. 2; 1972, P.A. 255, S. 2; P.A. 83-489, S. 10, 17; P.A. 84-254, S. 42, 62; P.A. 87-329, S. 16; June Sp. Sess. P.A. 91-13, S. 8, 21; P.A. 09-187, S. 17.)

History: 1972 act specified that licenses expire annually on last day of June, restated provision re copy of warranty in Subdiv. (b) and specified that license fee not subject to refund or proration in Subdiv. (f); P.A. 83-489 amended Subdiv. (f) to increase annual manufacturer's license fee from $100 to $200; P.A. 84-254 periodically increased the fee in Subsec. (f) from $200 to $400 as of July 1, 1992; P.A. 87-329 replaced subsections with subdivisions and amended Subdiv. (6), maintaining the annual license fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June Sp. Sess. P.A. 91-13 changed license term from annual to biennial, raised fee from $300 to $2,300 and removed increase scheduled for July 1, 1992; P.A. 09-187 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re renewal of expired license, effective July 1, 2009.



Section 14-67b - Manufacturer's obligations re warranty.

Each manufacturer licensed under the provisions of sections 14-67a to 14-67d, inclusive, shall be deemed by virtue of applying for such license to have assumed any and all obligations made under the terms of any written warranty running to an ultimate consumer which may have been made to the consumer by such manufacturer or any other party in which title to such motor vehicle may have vested prior to possession of such motor vehicle having been transferred to such licensee.

(1971, P.A. 740, S. 3; 1972, P.A. 255, S. 3.)

History: 1972 act replaced previous statement that license holder is subject to terms of Sec. 14-64 with new statement re manufacturer's obligation.



Section 14-67c - Suspension or revocation of manufacturer's license. Civil penalty.

At the commissioner's discretion, he may convene a hearing and, after notice and such hearing, may suspend or revoke the license of any manufacturer or may impose a civil penalty of not more than three thousand dollars per violation on any manufacturer if he finds that such manufacturer has failed to comply with any provision of sections 14-67a to 14-67d, inclusive, or 42-133r to 42-133dd, inclusive, or any provision of law relating to the conduct of his business.

(1972, P.A. 255, S. 4; P.A. 95-260, S. 11, 24.)

History: P.A. 95-260 restated the provisions of the section, authorized commissioner to impose a civil penalty of a maximum of $3,000 per violation on any manufacturer and made violation of Secs. 42-133r to 42-133dd, inclusive, grounds for suspension or revocation of license or imposition of civil penalty, effective June 13, 1995.



Section 14-67d - Manufacturer's registrations. Fees. Financial responsibility.

The commissioner may issue to each manufacturer licensed under the provisions of sections 14-67a to 14-67d, inclusive, registrations with the same distinguishing number. Each such registration shall expire biennially on the last day of June. For the issuance of each such registration and for the biennial renewal thereof there shall be charged a fee of one hundred forty dollars; except that the fee for a commercial registration shall be the fee charged for the maximum gross weight of the motor vehicle on which such number or mark is used and except as otherwise provided by subsection (g) of section 14-49. Registration certificates issued under the provisions of this section shall not be required to be carried upon such motor vehicles when on the public highways as required under subsection (a) of section 14-13. The manufacturer shall furnish financial responsibility satisfactory to the commissioner, in accordance with section 14-112, provided such financial responsibility shall not be required from a manufacturer if the commissioner finds that such manufacturer is of sufficient financial responsibility to meet such legal liability.

(1972, P.A. 255, S. 5; P.A. 83-428; P.A. 84-254, S. 43, 62; 84-429, S. 59; P.A. 87-329, S. 17; P.A. 90-263, S. 62, 74; P.A. 11-6, S. 142.)

History: P.A. 83-428 increased the registration fee for manufacturer's vehicles from $8 to $20 and included a separate fee provision for commercial motor vehicles; P.A. 84-254 periodically increased the fee from $20 to $40 as of July 1, 1992; P.A. 84-429 made technical changes for statutory consistency; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 90-263 substituted commercial registration for commercial motor vehicles in the exception; P.A. 11-6 changed registration from annual with $35 fee to biennial with $140 fee, changed fee for commercial registration from half the fee for maximum gross weight to amount equal to such fee, and added requirement for manufacturer to furnish financial responsibility, effective July 1, 2011.



Section 14-67g - (Formerly Sec. 21-15). Definitions.

“Motor vehicle recycler's business” or “motor vehicle recycler's yard” shall include any business and any place of storage or deposit, whether in connection with another business or not, which has stored or deposited two or more unregistered motor vehicles which are no longer intended or in condition for legal use on the public highways, or used parts of motor vehicles or old iron, metal, glass, paper, cordage or other waste or discarded or secondhand material which has been a part, or intended to be a part, of any motor vehicle, the sum of which parts or material shall be equal in bulk to two or more motor vehicles. Said terms shall also include any place of business or storage or deposit of motor vehicles purchased for the purpose of dismantling the vehicles for parts or for use of the metal for scrap and where it is intended to cut up the parts thereof.

(1949 Rev., S. 4653; 1953 S. 2332d; 1972, P.A. 37, S. 1; P.A. 96-167, S. 15.)

History: 1972 act deleted reference to place of business where it is intended to burn material forming parts of motor vehicles; Sec. 21-15 transferred to Sec. 14-67g in 1981; P.A. 96-167 substituted “recycler's” for “junk” in the terms defined.

Annotations to former section 21-15:

Former provision authorizing commissioner to determine unfitness and bulk deemed unconstitutional. 116 C. 470. Business of buying, sorting and grading used tires not within definition. 145 C. 490. Plant that manufactures processed scrap autos is not a “motor vehicle junk business.” 161 C. 229.

Definition, “motor vehicle junk yard”, applies to fenced-in property not open to view from public highway. 12 CS 70. Where defendant did not buy or cut up cars for junk and where he had unrepairable cars or parts removed periodically, held that he was not operating a motor vehicle junk yard. 24 CS 222.



Section 14-67h - “Major component parts” defined.

As used in this part, sections 14-103a, 14-149, 14-152 and 14-184, subsection (b) of section 14-196 and section 38a-356, “major component parts” has the same meaning as provided in subdivision (2) of subsection (a) of section 14-149a.

(P.A. 80-292, S. 1; P.A. 81-174, S. 3; P.A. 99-268, S. 13; P.A. 00-169, S. 22; P.A. 14-122, S. 105.)

History: P.A. 81-174 amended the definition to include hoods, rear fenders and quarter panels and to remove floors from consideration as major component parts; P.A. 99-268 redefined “major component parts” to have the same meaning as provided in Sec. 14-149a(a)(2) and deleted the requirement that this definition apply to Sec. 53a-119b; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 14-122 made technical changes.

See Sec. 14-149 re procedure and penalty in cases involving mutilated or missing identification, engine or factory numbers.



Section 14-67i - (Formerly Sec. 21-16). Certificate of approval of location required. Exemption.

(a) No person, firm or corporation shall establish, operate or maintain a motor vehicle recycler's yard or motor vehicle recycler's business unless a certificate of approval of the location to be used therefor has been procured from the board or authority designated by local charter, regulation or ordinance in the town, city or borough wherein such yard or business is located or is proposed to be located, except that in any town or city having a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the board of appeals.

(b) The provisions of this section shall not apply to any public agency, as defined in section 7-339a, which acquires, collects, dismantles or disposes of junk or abandoned motor vehicles pursuant to a program of solid waste disposal, in accordance with the provisions of chapter 446d and the regulations of Connecticut state agencies, concerning the operation of motor vehicle recycler's yards, provided this exemption shall not apply to any public agency which sells or distributes or exchanges for profit motor vehicle parts for reuse as such, and provided further, such public agency shall designate an employee to maintain accurate records of all motor vehicles received and processed. Such records shall include the make, year, serial number and, if available, the name and address of the person from whom each vehicle was received. A list containing the make, year and serial number of each such motor vehicle shall be sent to the Commissioner of Motor Vehicles on or before the last day of the month following the month during which such disposal occurred.

(1949 Rev., S. 4655; 1957, P.A. 438, S. 1; 1967, P.A. 415, S. 1; 1969, P.A. 712; 1971, P.A. 504, S. 1; P.A. 81-347, S. 1, 3; P.A. 90-229, S. 1; P.A. 96-167, S. 16; P.A. 03-184, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 71; P.A. 12-81, S. 10.)

History: 1967 act deleted requirement zoning board of appeals certify location “is not within an established district restricted against such uses”; 1969 act added Subsec. (b) re applicability of provisions to public agencies; 1971 act made provision re public agencies in Subsec. (b) Subdiv. (1), adding provision re required record-keeping and added Subdiv. (2) re intermediate processors; Sec. 21-16 transferred to Sec. 14-67i in 1981; P.A. 81-347 transferred procurement of certificate from zoning board of appeals to zoning commission and deleted reference to town manager's power to grant certificates of approval for business location in Subsec. (a). P.A. 90-229 amended Subsec. (b)(1) to add to exemption for any public agency, which acquires, collects or disposes of junk vehicles pursuant to solid waste disposal program “in accordance with the provisions of chapter 446d and the regulations of Connecticut state agencies, concerning the operation of motor vehicle junk yards”; and Subsec. (b)(2) to limit exemption for intermediate processor to that which operates at a licensed facility; P.A. 96-167 amended Subsec. (a) to substitute motor vehicle recycler's yard or recycler's business for motor vehicle junk yard or junk business and amended Subsec. (b) to make changes consistent with provisions of Subsec. (a) and to substitute motor vehicle recycler's license for motor vehicle junk yard license; P.A. 03-184 amended Subsec. (a) to replace requirement for approval of certificate by chief elected official or zoning commission with requirement that the certificate be obtained from the zoning commission, planning and zoning commission or other board or authority of the municipality; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by replacing provision authorizing the zoning commission or planning and zoning commission to issue certificate of approval with provision that in any town or city with a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the board of appeals; P.A. 12-81 amended Subsec. (b) to delete former Subdiv. (2) re exemption for intermediate processor and make a conforming change, effective July 1, 2012.

Annotations to former section 21-16:

Cited. 116 C. 460; 138 C. 613; 151 C. 706. Requires certificate of approval from local authorities before the issuance of licenses by Commissioner of Motor Vehicles. 144 C. 67. Purpose of licensing junk dealer. 145 C. 490. Function of board under section prior to 1967 amendment is twofold: To certify that location is not within a restricted area, and if not within such area, to conduct a public hearing to determine the suitability of the location in view of the factors set out in Sec. 21-17; if location is within restricted area, zoning board of appeals lacks authority to grant a variance or to hold a public hearing. 147 C. 469. Appeal from decision of zoning appeals board allowed where no finding location was unsuitable for any reason specified in Sec. 21-17 had been made by board. 158 C. 244.

Cited. 24 CS 226.

Annotations to present section:

Cited. 233 C. 254; Id., 281.

Cited. 34 CA 402.



Section 14-67j - Intermediate processors. Permit and license required. License required to transport vehicles or parts processed by intermediate processors. Records of vehicles or parts received, dismantled or sold. Inspection. Regulations.

Section 14-67j is repealed, effective July 1, 2012.

(P.A. 80-292, S. 12; P.A. 82-169; P.A. 90-229, S. 2; P.A. 93-272, S. 2; P.A. 96-167, S. 17; P.A. 11-51, S. 134; P.A. 12-81, S. 56.)



Section 14-67k - (Formerly Sec. 21-17). Hearing on application. Fee.

Section 14-67k is repealed, effective October 1, 2003.

(1949 Rev., S. 4656; 1957, P.A. 438, S. 2; 1967, P.A. 415, S. 2; 1969, P.A. 179; P.A. 81-347, S. 2, 3; P.A. 03-184, S. 10.)



Section 14-67l - (Formerly Sec. 21-18). License and fees. General registration of motor vehicles. Documents to be issued to drivers of such motor vehicles. Compliance with environmental statutes and regulations.

(a) Upon receiving such certificate of approval, each applicant for a motor vehicle recycler's license shall present such certificate to the Commissioner of Motor Vehicles, together with a fee of two hundred eighty dollars for the examination of the location or proposed location of each such motor vehicle recycler's yard or business, and shall pay a license fee of seven hundred five dollars to said commissioner for each motor vehicle recycler's yard or business. Except as provided in subsection (b) of this section, upon receipt of such certificate of approval, the payment of the required license fee and observance of regulations required, a license shall be issued by the commissioner provided, however, the commissioner may refuse to grant a license to a person, firm or corporation to engage in the business of operating a motor vehicle recycler's yard if the applicant for such business license or an officer or major stockholder, if the applicant is a firm or corporation, has been convicted of a violation of any provision of laws pertaining to the business of a motor vehicle dealer or repairer, including a motor vehicle recycler, in the courts of the United States or of this state or any state of the United States, in accordance with the hearing requirements provided for in section 14-67p. Any license may be renewed on a biennial basis upon payment of a fee of seven hundred dollars. Each such licensee shall, instead of registering each motor vehicle owned by him, make application to the commissioner for a general distinguishing number and mark, and the commissioner may issue to the applicant a certificate of registration containing the distinguishing number and mark assigned to such licensee and, thereupon, each motor vehicle owned by such licensee shall be regarded as registered under such general distinguishing number and mark. No licensee may be issued more than three registrations under a general distinguishing number and mark in a year, unless he makes application for an additional registration to the commissioner, in such form and containing such information as he may require to substantiate such request. The commissioner may issue to each such licensee such additional registrations as he deems necessary. The licensee shall issue to each person driving such motor vehicle a document indicating that such person is validly entrusted with the vehicle, which document shall be carried in the motor vehicle. The commissioner shall determine the form and contents of this document. For the registration of each motor vehicle under a general distinguishing number and mark, the commissioner shall charge a fee at the rate of seventy dollars per year. Such licensee shall furnish financial responsibility satisfactory to the commissioner as defined in section 14-112. Such number plates may be used as provided for under section 14-67n.

(b) Each applicant for a recycler's license shall be required to certify that, to the best of such applicant's knowledge and belief, all the property to be used for the operation of the yard and business is in compliance with the provisions of all applicable provisions of title 22a and all regulations adopted by the Commissioner of Energy and Environmental Protection pursuant to the provisions of said title. Upon receipt of such certification and completed application, the Commissioner of Motor Vehicles shall notify the Commissioner of Energy and Environmental Protection. The notification shall include a statement of the location of the subject property and a legal description thereof. Within forty-five days of receipt of such notification, the Commissioner of Energy and Environmental Protection shall inform the Commissioner of Motor Vehicles if there is any reason to believe that the property that is proposed to be licensed is not in compliance with the above referenced statutory and regulatory requirements. If the Commissioner of Motor Vehicles is informed that there is any such reason to believe that the subject location is not in compliance with such requirements, said commissioner may (1) refuse to issue the license, or (2) issue the license subject to such conditions, including, but not limited to, the remediation of the conditions causing the suspected violation or violations, as are acceptable to the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 4658; 1953, S. 2333d; 1961, P.A. 581, S. 20; 1971, P.A. 649, S. 5; 1972, P.A. 223, S. 27; P.A. 73-200, S. 2; P.A. 81-108, S. 2; 81-372; P.A. 82-472, S. 41, 183; P.A. 83-489, S. 11, 17; P.A. 84-254, S. 44, 62; 84-391, S. 3, 8; P.A. 96-167, S. 18; P.A. 08-150, S. 10; P.A. 09-187, S. 18; P.A. 10-110, S. 43; P.A. 11-80, S. 1.)

History: 1961 act increased examination and license fees from $25 to $40 each and registration fee from $5 to $7 and changed technical language; 1971 act replaced reference to pairs of plates with reference to single plate; 1972 act increased initial license fee from $40 to $100 and increased renewal fee from $40 to $50; P.A. 73-200 added provision re grounds for refusal to grant license and replaced reference to Sec. 21-22 (later transferred to Sec. 14-67q) with reference to Sec. 21-19 (later transferred to Sec. 14-67n); Sec. 21-18 transferred to Sec. 14-67l in 1981; P.A. 81-108 required licensees to issue documents to persons entrusted with motor vehicles subject to general registration; P.A. 81-372 increased the fee for each number plate from $7 to $20; P.A. 82-472 made technical corrections; P.A. 83-489 increased fee for examination of location of junk yard or business from $40 to $80, increased license fee for junk yard or business from $100 to $200 and increased annual license renewal fee from $50 to $100; P.A. 84-254 increased the fees, scheduling the increases to take effect as of July first of 1985, 1989, 1991 and 1993; P.A. 84-391 limited the number of registrations under a general distinguishing number and mark issued to junk yard or junk business licensees and provided for the staggered renewal of such licenses and deleted provision whereby license period ended “the last day of February next following”; P.A. 96-167 substituted “motor vehicle recycler's license” for “motor vehicle junk yard” or “junk business license” and “motor vehicle recycler's yard” for “motor vehicle junk yard”; P.A. 08-150 designated existing provisions as Subsec. (a) and amended same to add exception re Subsec. (b) with respect to issuance of license by commissioner and delete obsolete provisions re scheduled fee increases, retaining $280 examination fee, $705 license fee, $350 license renewal fee and $70 number plate fee, and added Subsec. (b) re certificate of compliance with environmental statutes and regulations, review of subject property by Commissioner of Environmental Protection and authority of Commissioner of Motor Vehicles to refuse to issue license or issue license with conditions; P.A. 09-187 amended Subsec. (a) to replace provisions re annual license renewal and $350 renewal fee with provisions re biennial license renewal and $700 renewal fee, effective July 1, 2009; P.A. 10-110 amended Subsec. (a) to replace motor vehicle registration fee of $70 for each number plate furnished with registration fee at rate of $70 per year and to make technical changes, effective June 5, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 13a-123e re certificate of approval obtained from Transportation Commissioner for operation of junk yard or scrap metal processing facility.

Annotations to former section 21-18:

Cited. 116 C. 461. Requires certificate of approval from local authorities before the issuance of licenses by Commissioner of Motor Vehicles. 144 C. 67. Cited. 147 C. 469.

Certificate cannot be refused under section for reasons usually associated with zoning. 14 CS 339. Cited. 24 CS 226.



Section 14-67m - (Formerly Sec. 21-18a). Record of vehicles or major component parts received, dismantled or sold. Inspection of records, vehicles, parts and premises. Receipt of certificate of title. Penalty.

(a) Each motor vehicle recycler licensee shall maintain a suitable office and keep accurate records of all motor vehicles or major component parts thereof received, dismantled or sold. Such records may be handwritten, typewritten or computer-generated. Such records, vehicles and parts shall be available for inspection during regular business hours by one or more representatives of the Department of Motor Vehicles, the Division of State Police within the Department of Emergency Services and Public Protection or any organized local police department. Such inspection shall include examination of the recycler's premises to determine the accuracy of the required records. Such records shall include the make, year, engine number, if any, and identification number of each vehicle, the name and address of the person from whom each vehicle or part was received and to whom each vehicle or part was sold, if a sale occurred, and the date of such receipt and sale. The records shall be maintained for a period of two years after each receipt or sale. Twice a month, each such licensee shall mail to the Commissioner of Motor Vehicles a list of all motor vehicles received, stating the make, year, engine number, if any, and identification number of each such vehicle. The list, on a form approved by the commissioner, shall be mailed or delivered to the commissioner on or before the twentieth day of each month, covering the first fifteen days of that month, and on or before the fifth day of each month, covering the sixteenth through the last day of the preceding month. A recycler shall report the information contained on such lists to the National Motor Vehicle Title Information System under 49 USC Section 30504. Nothing in this subsection shall be construed to require the department to report any of such information to said title information system.

(b) No motor vehicle recycler licensee may receive a motor vehicle unless the licensee receives the vehicle's certificate of title, if the vehicle is required to have title, or a copy of the vehicle's certificate of title made by an insurance company pursuant to section 14-16c, at the time of receipt of the vehicle. Upon receipt of any such certificate or copy, such licensee shall stamp on it the word “JUNKED” in one-inch-high letters not to exceed three inches in length. Any certificate of title received, other than a title acquired for use in connection with the licensee's business, shall accompany the list sent pursuant to subsection (a) of this section. Any such copy received shall be maintained for as long as the junk is on the licensee's premises. If the Commissioner of Motor Vehicles determines that information concerning junked motor vehicles required to be reported by a licensee to the National Motor Vehicle Title Information System under 49 USC Sections 30501 to 30505, inclusive, and 28 CFR Sections 25.51 to 25.57, inclusive, is available to the department on a regular basis from the National Motor Vehicle Title Information System, the commissioner may discontinue the requirement that a licensee submit to the department (1) a list of vehicles or parts received, in accordance with the provisions of subsection (a) of this section, and (2) certificates of title or copies of such certificates, in accordance with the provisions of this subsection.

(c) The Commissioner of Motor Vehicles may adopt regulations in accordance with chapter 54, concerning the records required by this section.

(d) The commissioner may, after notice and hearing, impose a civil penalty of not less than one hundred dollars nor more than five hundred dollars for each offense on any person, firm or corporation who violates the provisions of this section.

(1959, P.A. 562, S. 1; P.A. 80-292, S. 8; P.A. 81-172, S. 8; 81-206, S. 2; P.A. 93-272, S. 3; P.A. 95-260, S. 12; P.A. 96-167, S. 19; P.A. 10-110, S. 10; P.A. 11-51, S. 134.)

History: P.A. 80-292 expanded provisions re records to include major component parts, required record of buyers of vehicle or parts to be kept, included among those with inspection rights representative of state or local police and department of public safety and required that records be mailed to commissioner of motor vehicles and added Subsecs. (b) to (d); Sec. 21-18a transferred to Sec. 14-67m in 1981; P.A. 81-172 reduced the required height of the word “junked” required to be stamped on certificates of title under Subsec. (b) from three inches to one inch and imposed restriction on length; P.A. 81-206 converted the criminal fines provided for in Subsec. (d) to civil penalties imposed by the commissioner; P.A. 93-272 amended Subsec. (a) by deleting provision which required that copy of the record of each vehicle or part sold to a scrap metal processor be delivered to the processor; P.A. 95-260 amended Subsec. (a) to eliminate requirement that licensee mail list of all motor vehicles dismantled to commissioner; P.A. 96-167 amended Subsecs. (a) and (b) to substitute motor vehicle recycler licensee for motor vehicle junk yard licensee and to delete references to “junk yard” and added in Subsec. (a) statement that records may be handwritten, typewritten or computer-generated; P.A. 10-110 amended Subsec. (a) to require recycler to report information on lists to National Motor Vehicle Title Information System and to provide that nothing in Subsec. shall be construed to require department to report any such information to said system, and amended Subsec. (b) to provide if commissioner determines information re junked vehicles required to be reported by licensee to said system is regularly available to department from said system, commissioner may discontinue requirement that licensee submit list of vehicles, parts received and title certificates, effective June 5, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.

Cited. 35 CA 455.



Section 14-67n - (Formerly Sec. 21-19). Use of general registration restricted. Number plates for motor vehicles being towed. Fees.

(a) No motor vehicle recycler licensee shall rent or allow or cause to be rented, or operate or allow or cause to be operated for hire, or use or allow or cause to be used for the purpose of conveying passengers or merchandise or freight for hire, any motor vehicle registered under a general distinguishing number or mark. Such plates as are issued to a licensee may be used in connection with such licensee's business for the purpose of towing vehicles to such licensee's place of business, for use on the vehicle being towed, for use on commercial vehicles carrying motor vehicles or parts thereof to such licensee's place of business for the purpose of dismantling, and for carrying parts of motor vehicles or motor vehicle scrap from such place of business to the place of sale or disposition. The licensee may use such plates for personal use on vehicles owned by such licensee.

(b) A motor vehicle recycler licensee may apply to the commissioner for a general distinguishing number and number plate for the purpose of displaying such number plate on a motor vehicle being towed in connection with such licensee's business. The commissioner shall charge a fee to cover the cost of the issuance and renewal of such number plates.

(1957, P.A. 343; P.A. 96-167, S. 20; P.A. 00-169, S. 20.)

History: Sec. 21-19 transferred to Sec. 14-67n in 1981; P.A. 96-167 substituted “motor vehicle recycler licensee” for “junk yard licensee” and deleted reference to “junk yard”; P.A. 00-169 designated existing section as Subsec. (a) and made technical changes for the purposes of gender neutrality and added Subsec. (b) re general distinguishing number and number plate for use by motor vehicle recycler licensee when towing a motor vehicle.

Cited. 35 CA 455.



Section 14-67o - (Formerly Sec. 21-20). Revocation of license upon sale or transfer of business.

Any license issued by the Commissioner of Motor Vehicles under the provisions of this subpart (H) shall be revoked by, and surrendered to, said commissioner upon the sale, transfer or conveyance of any such motor vehicle recycler's yard or business.

(1949 Rev., S. 4662; P.A. 96-167, S. 21.)

History: Sec. 21-20 transferred to Sec. 14-67o in 1981; P.A. 96-167 substituted “motor vehicle recycler's yard” for “licensed junk yard”; (Revisor's note: In 2003 the reference to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference).



Section 14-67p - (Formerly Sec. 21-21). Suspension or revocation for violation.

Any license issued by the Commissioner of Motor Vehicles under the provisions of this subpart (H) shall be suspended by, and surrendered to, said commissioner, when, after notice and hearing, it is determined that the licensee has violated any provision of this subpart (H), or of any other statute pertaining to his business as a licensee.

(1957, P.A. 341.)

History: Sec. 21-21 transferred to Sec. 14-67p in 1981; (Revisor's note: In 2003 the references to “subdivision (H)” were changed editorially by the Revisors to “subpart (H)” for clarity of reference).



Section 14-67q - (Formerly Sec. 21-22). Commissioner may impose conditions concerning establishment and maintenance of yards.

The Commissioner of Motor Vehicles or his representative shall examine the location or proposed location of each motor vehicle recycler's yard or business and said commissioner may make reasonable regulations concerning and applicable to the establishment, operation or maintenance of such yards or businesses as are essential to the safety and general welfare of the public, and no license for any such yard or business shall be issued or renewed until such regulations have been complied with. Upon violation of any of the regulations established under the provisions of this section, the commissioner, after notice to such violator and giving him opportunity to be heard, may revoke the license issued or any renewal thereof.

(1949 Rev., S. 4657; 1967, P.A. 854, S. 1; P.A. 96-167, S. 22.)

History: 1967 act deleted restriction that locations to be examined by commissioner be adjacent to highways, extended purview of statute to renewal of licenses and changed technical language; Sec. 21-22 transferred to Sec. 14-67q in 1981; P.A. 96-167 substituted “recycler's yard” for “junk yard”.

Annotation to former section 21-22:

Cited. 116 C. 462.



Section 14-67r - (Formerly Sec. 21-22a). Fencing.

Each new location of a motor vehicle recycler's yard shall be completely surrounded with a solid fence at least eight feet high with a suitable gate which shall be closed and locked except during the working hours of such yard. All unregistered motor vehicles, used parts, old iron, metal, glass, paper, and any other material which may have been parts of such vehicles shall be enclosed within this location. Any dismantling of material or cutting up of parts of such vehicles must be carried on within this enclosure.

(1959, P.A. 562, S. 2; 1972, P.A. 37, S. 2; P.A. 96-167, S. 23.)

History: 1972 act deleted reference to burning material and permits for such burning; Sec. 21-22a transferred to Sec. 14-67r in 1981; P.A. 96-167 substituted “recycler's yard” for “junk yard” and made a technical change.

Cited. 233 C. 254; Id., 281.



Section 14-67s - (Formerly Sec. 21-23). Ordinances creating restricted districts.

For the purpose of promoting the health, safety and general welfare of municipalities and governmental subdivisions in the state; for the purpose of conserving the value of buildings and encouraging the most appropriate use of land; for the purpose of providing for the public health, comfort and general welfare in living and working conditions; for the purpose of facilitating highway development and transportation and for the purpose of regulating and restricting unsightly and detrimental developments tending to depreciate the value of property and obstruct progressive improvements in such municipalities and governmental subdivisions, the legislative body of any town, city or borough, in addition to powers conferred by the statutes or special acts upon such towns, cities or boroughs or the respective officials thereof, may enact ordinances creating restricted districts within which any motor vehicle recycler's yard or motor vehicle recycler's business shall not be permitted to be established; provided, in any town, city or borough having a zoning commission or town or city planning commission or board, such zoning commission, planning commission or board shall have the authority to create such restricted districts by the adoption of appropriate rules, orders or regulations, and provided any ordinances, bylaws or regulations adopted prior to October 1, 1957, under the provisions of section 4654 of the general statutes, revision of 1949, otherwise valid except that they were not adopted pursuant to the procedure provided in this section, shall remain valid until altered or repealed under the provisions of this section.

(1949 Rev., S. 4654; 1957, P.A. 13, S. 90; P.A. 96-167, S. 24.)

History: Sec. 21-23 transferred to Sec. 14-67s in 1981; P.A. 96-167 substituted “recycler's yard” and “recycler's business” for “junk yard” and “junk business”.

Annotations to former section 21-23:

Cited. 116 C. 462; 145 C. 469. Regulation permissible if a business, by its very nature, is dangerous to the public. Id., 490. Absent adoption of regulation prohibiting junk yards in area plaintiff wished to use for expansion of existing motor vehicle junk yard, zoning board of appeals could not withhold permission. 158 C. 244.

Applies to “motor vehicle junk business” or “motor vehicle junk yard” in a fenced-in area. 12 CS 70. Cited. 24 CS 226.



Section 14-67t - (Formerly Sec. 21-24). Publication of ordinances.

Any ordinance, order, rule or regulation creating a restricted district or districts within which any motor vehicle recycler's yard or business shall not be located or established under the provisions of this subpart (H) shall, forthwith, be filed with the clerk of the municipality and said clerk shall, within ten days thereafter, cause such ordinance to be published once in a newspaper having a circulation in such municipality.

(1949 Rev., S. 4659; P.A. 96-167, S. 25.)

History: Sec. 21-24 transferred to Sec. 14-67t in 1981; P.A. 96-167 substituted “recycler's yard” for “junk yard”; (Revisor's note: In 2003 the reference to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference).



Section 14-67u - (Formerly Sec. 21-25). Appeal.

Any person, firm or corporation aggrieved by the action of any local officials, zoning commission or board, taken pursuant to the provisions of this subpart (H), may, within thirty days from the date of the action complained of and upon giving bond in the sum of one hundred and fifty dollars, appeal to the superior court for the judicial district within which such town, city or borough is situated, and any person, firm or corporation aggrieved by any action of the Commissioner of Motor Vehicles or his authorized representative, taken pursuant to said provisions, may, within said time of thirty days and upon giving such bond, appeal to the superior court for the judicial district of Hartford, in the same manner as is provided for appeals in civil actions. Upon any such appeal, said court shall make such order in relation to the action appealed from as it deems equitable.

(1949 Rev., S. 4660; P.A. 76-436, S. 444, 681; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties and replaced Hartford county with judicial district of Hartford-New Britain; Sec. 21-25 transferred to Sec. 14-67u in 1981; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; (Revisor's note: In 2003 the reference to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference).

Annotation to former section 21-25:

Cited. 116 C. 461.



Section 14-67v - (Formerly Sec. 21-26). Penalty. Injunction to restrain violation.

Any person, or any officer or agent of any firm or corporation, who establishes, operates or maintains a motor vehicle recycler's yard or motor vehicle recycler's business in any location within a restricted district created under the provisions of this subpart (H), or establishes, operates or maintains such yard or business without procuring such certificate of approval from the local authority, or transports or hauls any motor vehicle or used parts of a motor vehicle in violation of any provision of this subpart (H) or violates any provision of this subpart (H), shall be guilty of a class C misdemeanor. Each day of such establishment, operation or maintenance in violation of this section shall constitute a separate offense. The Commissioner of Motor Vehicles may, after notice and hearing, impose a civil penalty of not more than two thousand dollars on any person, firm or corporation that establishes, operates or maintains such yard or business, uses the title “motor vehicle recycler” or advertises or holds itself out as a motor vehicle recycler without a license. In addition to the penalties herein prescribed, the Commissioner of Motor Vehicles or the local authority, upon a violation of any of the provisions of this subpart (H), may bring an application to the superior court for the judicial district where such yard or business is located to enjoin a further operation or maintenance of such yard or business and to abate the same as a public nuisance. Said court may, upon finding such yard or business has been established, operated or maintained in violation of the provisions of this subpart (H), issue such injunction as it deems equitable and make such order for the discontinuance or abatement of such yard or business as a nuisance as it finds to be necessary, including authorization to the Commissioner of Motor Vehicles to enter such yard or business to eliminate, at the expense of the defendant, the conditions which constitute the violation of any provision of this subpart (H).

(1949 Rev., S. 4661; 1957, P.A. 438, S. 3; 1967, P.A. 854, S. 3; P.A. 76-436, S. 445, 681; P.A. 78-280, S. 1, 2, 127; P.A. 82-303, S. 2; P.A. 90-229, S. 3; P.A. 96-167, S. 26; P.A. 09-243, S. 3; P.A. 12-80, S. 162; 12-81, S. 11.)

History: 1967 act added that court order may include authorization for commissioner to enter yard or business to eliminate conditions constituting violation at expense of defendant; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial district, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 21-26 transferred to Sec. 14-67v in 1981; P.A. 82-303 imposed a civil penalty of not more than $2,000 for operating a junk yard or business without a license; P.A. 90-229 applied criminal penalties to any person who establishes, operates or maintains an intermediate processor, or transports or hauls any vehicle or parts, in violation of Subdiv. (H); P.A. 96-167 substituted “recycler's yard” and “recycler's business” for “junk yard” and “junk business” and made technical changes; (Revisor's note: In 2003 the references to “subdivision (H)” were changed editorially by the Revisors to “subpart (H)” for clarity of reference); P.A. 09-243 applied civil penalty to any person, firm or corporation that uses the title “motor vehicle recycler” or advertises or holds itself out as a motor vehicle recycler without a license and made a technical change; P.A. 12-80 changed penalty from a fine of not more than $100 or imprisonment of not more than 90 days or both to a class C misdemeanor and made a technical change; P.A. 12-81 deleted provision re person, officer or agent who establishes, operates or maintains an intermediate processor, effective July 1, 2012.

Annotations to former section 21-26:

Cited. 116 C. 461. The interpretation of chapter by commissioner who must enforce it is entitled to great weight. 145 C. 490.

Cited. 24 CS 223.

Annotations to present section:

Cited. 233 C. 254; Id., 281.



Section 14-67w - (Formerly Sec. 21-26a). Scrap metal processors exempted. Receipt of motor vehicles. Required information. Inspection of premises and records. Retention of records. Regulations.

(a) Except as herein provided, the provisions of this subpart (H) shall not apply to any scrap metal processor. “Scrap metal processor” shall include any place of business and any place of deposit which has facilities for preparing and processing iron, steel and nonferrous metals into a form suitable for remelting by a foundry, steel mill or other remelter, and which does not buy or receive motor vehicles from any person, firm or corporation, except the holder of a motor vehicle recycler's license pursuant to section 14-67l, or a public agency exempt from the provisions of said section pursuant to subsection (b) of section 14-67i, and which does not sell automobile parts for reuse as parts. Any scrap metal processor who retains on his premises for a period in excess of thirty days any motor vehicle junk which has not been processed into a form suitable for remelting as provided in this section shall be deemed to be operating or maintaining a motor vehicle recycler's business or motor vehicle recycler's yard, as defined in section 14-67g, and shall be subject to the provisions of section 14-67v.

(b) No scrap metal processor shall receive any motor vehicle unless such processor receives the following information: The make of the motor vehicle, the year the motor vehicle was manufactured, the engine number of the motor vehicle, if any, the identification number of the motor vehicle and the name and address of the person from whom such vehicle was received. If any sale of the motor vehicle occurred, the processor shall be given the date of the receipt and sale for the motor vehicle. The provisions of this subsection shall not apply to a licensed motor vehicle recycler's business or motor vehicle recycler's yard, as defined in section 14-67g, which is delivering a motor vehicle that has been dismantled, crushed or conditioned for scrap metal processing to a scrap metal processor.

(c) The premises of each scrap metal processor utilized for processing motor vehicle junk and the records provided to each such processor pursuant to the provisions of section 14-67m shall be available for inspection during regular business hours by one or more representatives of the Department of Motor Vehicles, the Division of State Police within the Department of Emergency Services and Public Protection or any organized local police department. Each such record shall be retained by each scrap metal processor for a period of two years after receipt of such record.

(d) The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, concerning the records required by this section and the processing of motor vehicle junk to prevent the removal of vehicle identification numbers.

(1967, P.A. 887, S. 2; 1969, P.A. 514, S. 2; 1971, P.A. 504, S. 2; P.A. 80-292, S. 9; P.A. 93-272, S. 4; May 25 Sp. Sess. P.A. 94-1, S. 71, 130; P.A. 96-167, S. 27; P.A. 11-51, S. 134; P.A. 12-81, S. 12, 22.)

History: 1969 act added provisions re consideration of processor who retains motor vehicle junk for more than 30 days without processing it into form suitable for remelting as operator of motor vehicle junk business or yard; 1971 act replaced “whole cars” with “motor vehicles” and excepted public agencies and intermediate processors from definition; P.A. 80-292 added Subsecs. (b) to (d); Sec. 21-26a transferred to Sec. 14-67w in 1981; P.A. 93-272 replaced former Subsec. (b) requiring processor to obtain records for each vehicle obtained as junk with a new Subsec. (b) specifying precise information to be received and providing exception to its provisions; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by making technical changes, effective July 1, 1994; P.A. 96-167 amended Subsec. (a) to substitute recycler's license for junk yard license and amended Subsecs. (a) and (b) to substitute recycler's business and recycler's yard for junk business and junk yard; (Revisor's note: In 2003 the reference in Subsec. (a) to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011; P.A. 12-81 amended Subsec. (a) to delete reference to intermediate processor exempt pursuant to Sec. 14-67i(b) and amended Subsec. (c) to delete reference to Sec. 14-67j, effective July 1, 2012.



Section 14-68 - Definitions.

Terms used in this part shall be construed in accordance with section 14-1 and as follows:

(a) “Drivers' school” means the business of giving instruction, for compensation, in the driving of private passenger motor vehicles and does not include training of professional drivers of motor vehicles other than private passenger motor vehicles;

(b) “Fraudulent practice” includes but is not limited to (1) any conduct or representation tending to give the impression that a license to operate a motor vehicle or any other license, registration or service granted by the commissioner may be obtained by any means other than the means prescribed by law or (2) furnishing or obtaining the same by illegal or by improper means or (3) requesting, accepting, exacting or collecting money for such purpose.

(1957, P.A. 507, S. 1; 1967, P.A. 531, S. 1.)

History: 1967 act redefined “drivers' school” to specifically exclude schools training professional drivers of vehicles other than private passenger vehicles.



Section 14-69 - License to conduct a drivers' school. Penalty.

(a) No person shall engage in the business of conducting a drivers' school without being licensed by the Commissioner of Motor Vehicles. An application for a license shall be in writing and shall contain such information as the commissioner requires. Each applicant for a license shall be fingerprinted before such application is approved. The commissioner shall subject each applicant for a license to state and national criminal history records checks conducted in accordance with section 29-17a, and a check of the state child abuse and neglect registry established pursuant to section 17a-101k. If any such applicant has a criminal record or is listed on the state child abuse and neglect registry, the commissioner shall make a determination of whether to issue a license to conduct a drivers' school in accordance with the standards and procedures set forth in section 14-44 and the regulations adopted pursuant to said section. If the application is approved, the applicant shall be granted a license upon the payment of a fee of seven hundred dollars and a deposit with the commissioner of cash or a bond of a surety company authorized to do business in this state, conditioned on the faithful performance by the applicant of any contract to furnish instruction, in either case in such amount as the commissioner may require, such cash or bond to be held by the commissioner to satisfy any execution issued against such school in a cause arising out of failure of such school to perform such contract. For each additional place of business of such school, the commissioner shall charge a fee of one hundred seventy-six dollars, except if the licensee opens an additional place of business with one year or less remaining on the term of its license, the commissioner shall charge a fee of eighty-eight dollars for each such additional place of business for the year or any part thereof remaining on the term of such license. No license shall be required in the case of any board of education, or any public, private or parochial school, which conducts a course in driver education established in accordance with sections 14-36e and 14-36f. A license so issued shall be valid for two years. The commissioner shall issue a license certificate or certificates to each licensee, one of which shall be displayed in each place of business of the licensee. In case of the loss, mutilation or destruction of a certificate, the commissioner shall issue a duplicate upon proof of the facts and the payment of a fee of twenty dollars.

(b) The biennial fee for the renewal of a license shall be seven hundred dollars and the biennial renewal fee for each additional place of business shall be one hundred seventy-six dollars, except if the licensee opens an additional place of business with one year or less remaining on the term of its license, the commissioner shall charge a fee of eighty-eight dollars for each such additional place of business for the year or any part thereof remaining on the term of such license. If the commissioner has not received a complete renewal application and all applicable renewal fees on or before the expiration date of an applicant's license, the commissioner shall charge such applicant, in addition to such renewal fees, a late fee of seven hundred dollars.

(c) Any person who engages in the business of conducting a drivers' school without being licensed in accordance with this section shall be guilty of a class B misdemeanor.

(1957, P.A. 507, S. 2; 1967, P.A. 406; 531, S. 2; 778; 1971, P.A. 95; P.A. 84-254, S. 45, 62; P.A. 03-265, S. 10; P.A. 04-143, S. 21; 04-182, S. 9; P.A. 10-110, S. 38; P.A. 11-213, S. 24; P.A. 12-81, S. 46; June 12 Sp. Sess. P.A. 12-2, S. 125; P.A. 13-271, S. 27.)

History: 1967 acts provided for charge of $25 for each additional place of business, excluded from license requirements persons or schools providing instruction in operation of vehicles other than passenger vehicles and under the jurisdiction of the state board of education pursuant to Sec. 10-8, and added provision re cash or bond security; 1971 act raised cost of duplicate certificate from $1 to $2; P.A. 84-254 increased the fees, scheduling the increases to take effect as of July first of 1985, 1989, 1991 and 1993; P.A. 03-265 deleted provisions re fees applicable before July 1, 1993, and replaced provisions re waiver of license for board of education or school conducting driver education course approved by the State Board of Education or person or school under jurisdiction of said board with provisions re waiver of license for board of education or school conducting driver education course “established in accordance with sections 14-36e and 14-36f”; P.A. 04-143 provided that fee for license to conduct a drivers' school is $350 and fee for replacement license is $7, effective May 21, 2004; P.A. 04-182 increased fee for duplicate certificate to $20, effective July 1, 2004; P.A. 10-110 designated existing provisions as Subsec. (a) and amended same to require criminal history records checks and check of state child abuse and neglect registry for drivers' school license or license renewal applicant, delete provision re annual renewal fee and deposit of security and make technical changes, and added Subsec. (b) establishing annual renewal fee for license and for each additional place of business and late fee, effective July 1, 2010; P.A. 11-213 deleted provisions re renewal of license in Subsec. (a) and added Subsec. (c) re penalty for conduct of school without license, effective July 1, 2011; P.A. 12-81 amended Subsec. (b) to change license renewal fee from $350 annually to $700 biennially, change renewal fee for each additional place of business from $88 annually to $176 biennially and increase late fee from $350 to $700; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to change license fee from $350 to $700, change fee for each additional place of business from $88 to $176 and change term of license from 1 year to 2 years; P.A. 13-271 amended Subsecs. (a) and (b) to add provisions re fee of $88 for additional place of business opened by licensee with one year or less remaining on the term of license, effective July 1, 2013.

See Secs. 14-36e and 14-36f re driver education programs in secondary schools.

See Sec. 14-292 re identifying markers for vehicles operated by student drivers.



Section 14-70 - Grounds for denial of application.

The commissioner may deny the application of any person for a license if he determines that: (a) Such applicant has made a material false statement or concealed a material fact in connection with his application; (b) such applicant, any officer, director, stockholder or partner, or any other person directly or indirectly interested in the business, was the former holder of a license under this part, or was an officer, director, stockholder or partner in a corporation or partnership which held a license under this part, which license was revoked or suspended by the commissioner; (c) such applicant or any officer, director, stockholder, partner, employee or any other person directly or indirectly interested in the business has failed to furnish satisfactory evidence of good moral character, reputation and fitness or is an employee of the Department of Motor Vehicles; (d) such applicant does not have a place of business; (e) such applicant is not the true owner of the drivers' school; or (f) the application is not accompanied by a certificate from the applicant's insurance carrier in such form as the commissioner shall prescribe showing that each motor vehicle used by such school has been insured for at least the minimum amounts required by subsection (a) of section 14-112 and such certificate shall stipulate that the insurance shall not be cancelled except upon ten days' written notice to the commissioner.

(1957, P.A. 507, S. 3; 1967, P.A. 213, S. 3; 1971, P.A. 533.)

History: 1967 act replaced specific insurance requirements in Subdiv. (f) with general statement that application must be accompanied by evidence that vehicles used be insured “for at least the minimum amounts required by subsection (a) of section 14-112”; 1971 act required certificate from insurance carrier rather than “evidence” of insurance and specified that certificate must state cancellation procedure re notice to commissioner.



Section 14-71 - Schedule of rates to be filed.

The applicant for a license to operate a drivers' school shall file with the commissioner a schedule of rates charged for services involved in the instruction of drivers. If such rates are changed, he shall file an amended schedule.

(1957, P.A. 507, S. 4.)



Section 14-72 - Suspension, revocation or refusal to renew school license.

The commissioner may suspend, revoke or refuse to renew any school license if: (a) The licensee has made a material false statement or concealed a material fact in connection with the application for a license or the renewal thereof; (b) the licensee has failed to comply with any of the provisions of this part or any of the regulations of the commissioner; (c) the licensee or any partner or officer of such licensee has been guilty of fraud or fraudulent practices in relation to the business conducted under the license, or guilty of inducing another person to resort to fraud or fraudulent practices in relation to securing for himself or another a license to drive a motor vehicle; (d) the licensee has failed to maintain satisfactory insurance to meet damage claims as required by section 14-70.

(1957, P.A. 507, S. 5.)

Cited. 34 CA 751; judgment reversed, see 233 C. 211.



Section 14-73 - Instructor's license. Master instructor's license. Regulations.

(a) No person shall be employed by any such school licensee to give instruction in driving a motor vehicle unless such person is licensed to act as an instructor by the commissioner.

(b) Application for an instructor's license shall be in writing and shall contain such information as the commissioner requires. Each applicant for a license shall be fingerprinted and shall furnish evidence satisfactory to the commissioner that such applicant (1) is of good moral character considering such person's state and national criminal history records checks conducted in accordance with section 29-17a, and record, if any, on the state child abuse and neglect registry established pursuant to section 17a-101k. If any applicant for a license or the renewal of a license has a criminal record or is listed on the state child abuse and neglect registry, the commissioner shall make a determination of whether to issue or renew an instructor's license in accordance with the standards and procedures set forth in section 14-44 and the regulations adopted pursuant to said section; (2) has held a license to drive a motor vehicle for the past four consecutive years and has a driving record satisfactory to the commissioner, including no record of a conviction or administrative license suspension for a drug or alcohol-related offense during such four-year period; (3) has had a recent medical examination by a physician or an advanced practice registered nurse licensed to practice within the state and the physician or advanced practice registered nurse certifies that the applicant is physically fit to operate a motor vehicle and instruct in driving; (4) has received a high school diploma or has an equivalent academic education; and (5) has completed an instructor training course of forty-five clock hours given by a school or agency approved by the commissioner, except that any such course given by an institution under the jurisdiction of the board of trustees of the Connecticut State University System shall be approved by the commissioner and the State Board of Education. During the period of licensure, an instructor shall notify the commissioner, within forty-eight hours, of an arrest or conviction for a misdemeanor or felony, or an arrest, conviction or administrative license suspension for a drug or alcohol-related offense.

(c) The commissioner may deny the application of any person for an instructor's license if he determines that the applicant has made a material false statement or concealed a material fact in connection with his application for the instructor's license.

(d) The commissioner shall conduct such written, oral and practical examinations as he deems necessary to determine whether an applicant has sufficient skill in the operation of motor vehicles to ensure their safe operation, a satisfactory knowledge of the motor vehicle laws and the ability to impart such skill and knowledge to others. If the applicant successfully completes the examinations and meets all other requirements of this section, the commissioner shall issue an instructor's license to such applicant. The license shall be valid for use only in connection with a drivers' school or schools licensed pursuant to section 14-69. If the applicant fails the examination, such applicant may apply for reexamination after five days. The license and the license renewal shall be valid for two years.

(e) The licensee shall be reexamined periodically in accordance with standards specified in regulations adopted under section 14-78.

(f) The commissioner may establish, by regulations adopted in accordance with the provisions of chapter 54, standards and procedures for the training and licensing of master instructors who are qualified to train driving instructors. The provisions of subsection (b) of this section and section 14-74 shall apply to master instructors.

(g) The fee for an instructor's license, or for any renewal thereof, shall be one hundred dollars. The fee for a master instructor's license, or for any renewal thereof, shall be two hundred dollars. If the commissioner has not received a complete renewal application and fee on or before the expiration date of an applicant's license, such applicant shall be charged, in addition to the renewal fee, a late fee in an amount equal to the fee for such applicant's license.

(h) Any person who is not licensed in accordance with this section shall be guilty of a class B misdemeanor if such person: (1) Engages in the business of providing, for compensation, instruction in driving a motor vehicle; or (2) is employed by a drivers' school to give instruction in driving a motor vehicle.

(1957, P.A. 507, S. 6; 1971, P.A. 456, S. 1; 1972, P.A. 127, S. 19; P.A. 73-252; P.A. 76-379; P.A. 78-355, S. 2; P.A. 83-587, S. 28, 96; P.A. 84-254, S. 46, 62; 84-429, S. 27; 84-546, S. 42, 173; P.A. 86-90, S. 2; P.A. 91-256, S. 65, 69; P.A. 02-70, S. 31; P.A. 04-182, S. 10; P.A. 08-150, S. 11; P.A. 10-110, S. 39; P.A. 11-213, S. 25; P.A. 12-81, S. 43; P.A. 13-271, S. 28; P.A. 14-130, S. 20; P.A. 16-39, S. 10.)

History: 1971 act expanded requirements re qualifications and licensure of driving instructors adding to requirements that applicant never have been convicted of crime involving moral turpitude, have had recent medical exam, have high school diploma or its equivalent and have completed instructor training course and elaborating on examination, reexamination, annual course requirements etc.; 1972 act changed minimum age requirement from 21 to 18 reflecting change in age of majority; P.A. 73-252 replaced requirement that instructors take courses in traffic safety annually until 80 hours completed in first four years following licensure with requirement that they take advanced instructor course of at least 45 hours during three years following licensure; P.A. 76-379 amended Subsec. (a)(6) to allow courses approved by motor vehicle commissioner or state board of education rather than by both and added exception re approval by both for courses given by state college; P.A. 78-355 amended Subsec. (a)(6) to delete reference to state board of education approval except with regard to state college programs, amended Subsec. (c) to allow option of taking advanced course or attending annual seminars in traffic safety; P.A. 83-587 substituted reference to institution governed by Connecticut State University board of trustees for “state college” in Subsec. (a); P.A. 84-254 amended Subsec. (e) to increase periodically the fee from $3 to $10.75 as of July 1, 1993; P.A. 84-429 relettered Subsecs., rephrased provisions, deleted obsolete provisions re instructors issued licenses before January 1, 1972, and made other technical changes; P.A. 84-546 made technical changes to Subsec. (a) to clarify reference to “state board of education”; P.A. 86-90 amended Subsec. (b) to require applicant for instructor's license to hold operator's license for past four consecutive years, rather than past two years, and to eliminate reference to age of such applicant; P.A. 91-256 made a technical change in Subsec. (b); P.A. 02-70 amended Subsec. (e) to require that the licensee be reexamined periodically in accordance with standards specified in regulations adopted under Sec. 14-78, in lieu of reexamination prior to issuance of a renewal of license or at any time during the license period, and to delete “after January 1, 1972”; P.A. 04-182 amended Subsec. (f) to increase fee for instructor's license to $50 and delete provision re past fee increases, effective July 1, 2004; P.A. 08-150 amended Subsec. (b)(1) to delete provision re evidence that applicant “has never been convicted of a crime involving moral turpitude” and add provision re person's “criminal record and record, if any, on the state child abuse and neglect registry established pursuant to section 17a-101k, as obtained and reviewed by the commissioner in accordance with the standards of section 14-44”, amended Subsec. (b)(2) to add “including no record of a conviction for a drug or alcohol-related offense during such four-year period”, amended Subsec. (d) to add “and meets all other requirements of this section” and made technical changes; P.A. 10-110 amended Subsec. (b) to require fingerprinting of applicant, to replace consideration of criminal record with consideration of state and national criminal history records checks and require decision re issuance or renewal to persons with criminal records or listed on abuse and neglect registry to be made in accordance with Sec. 14-44 and regulations in Subdiv. (1), to add administrative license suspension in Subdiv. (2) and to require instructor to notify commissioner of arrest or conviction for misdemeanor or felony, or arrest, conviction or administrative license suspension for drug or alcohol-related offense, amended Subsec. (d) to allow application for reexamination after 1 month, instead of 3 months, and to change licensure and validity from calendar year to 1 year, added new Subsec. (f) to authorize adoption of regulations re master instructors and to make Subsec. (b) and Sec. 14-74 applicable to such instructors, redesignated existing Subsec. (f) as Subsec. (g) and amended same to establish fee for issuance or renewal of master instructor's license and late fee, and made technical changes in Subsecs. (b) and (d); P.A. 11-213 added Subsec. (h) re penalty for provision of instruction without license, effective July 1, 2011; P.A. 12-81 amended Subsec. (d) to change term of license and license renewal from 1 year to 2 years and amended Subsec. (g) to change fee for instructor's license and renewal from $50 to $100 and for master instructor's license and renewal from $100 to $200; P.A. 13-271 amended Subsec. (d) to make license valid for use in connection with a drivers' school licensed pursuant to Sec. 14-69, rather than valid only with business of school listed on license, and to allow application for reexamination after 5 days instead of 1 month, effective July 1, 2013; P.A. 14-130 amended Subsec. (e) by deleting provisions re attendance at seminars or taking advanced instructor course, effective July 1, 2014; P.A. 16-39 amended Subsec. (b)(3) by adding references to advanced practice registered nurse.



Section 14-74 - Suspension, revocation or refusal to renew instructor's license.

The commissioner may suspend, revoke or refuse to renew any instructor's license if: (1) The licensee has made a material false statement or concealed a material fact in connection with his application for the license or any renewal thereof; (2) the licensee has failed to comply with any of the provisions of this part or any of the regulations adopted by the commissioner, in accordance with the provisions of chapter 54, pursuant to this part; or (3) the licensee has been guilty of fraud or fraudulent practices in relation to securing for himself or another a license to drive a motor vehicle.

(1957, P.A. 507, S. 7; P.A. 10-110, S. 40.)

History: P.A. 10-110 authorized commissioner to revoke license, deleted provision re regulations establishing instructional standards of procedure, added provisions re regulations adopted in accordance with chapter 54, and redesignated Subdivs. (a), (b) and (c) as Subdivs. (1), (2) and (3), effective June 5, 2010.



Section 14-75 - Revocation or suspension of license after renewal.

Notwithstanding the renewal of a school or instructor's license, the commissioner may revoke or suspend such license for any violation of this part occurring during any prior license period.

(1957, P.A. 507, S. 8.)



Section 14-76 - Hearing for reinstatement or renewal. Appeal.

Any person whose license to conduct a drivers' school or any person whose license to give instruction in such schools has been suspended or revoked or the renewal thereof refused may request a hearing for reinstatement or renewal of the license. Such request shall be in writing addressed to the commissioner and shall be acted upon as soon as possible. The commissioner shall have the power to subpoena witnesses, administer oaths to witnesses and take testimony of any person or cause his deposition to be taken. If such request is denied, such person may appeal from the decision of the commissioner as provided by section 14-134.

(1957, P.A. 507, S. 9.)



Section 14-77 - Records of licensee.

Each licensee shall keep such records as the commissioner requires. The records of the licensee shall be open to the inspection of the commissioner at all times during reasonable business hours.

(1957, P.A. 507, S. 10.)



Section 14-78 - Regulations for conduct of drivers' schools and instructor license requirements. Limited license.

The commissioner may adopt regulations, in accordance with chapter 54, for (1) the conduct of drivers' schools, including, but not limited to, requirements as to the inspection of the vehicles used by the drivers' schools in the conduct of their business, instructional standards and procedures, including instruction of not less than fifteen minutes concerning the responsibilities of an operator of a motor vehicle under subsection (b) of section 14-223 and the penalty for a violation of the provisions of said subsection (b), instruction concerning highway work zone safety and the responsibilities of an operator of a motor vehicle under section 14-212d, the posting of rates charged for instruction, and the general form in which records shall be kept concerning persons under instruction and those who have completed their course of instruction, and (2) the establishment of requirements for a person to receive a license as an instructor in accordance with section 14-73. On and after October 1, 2010, the commissioner shall not issue a license that is limited to classroom instruction. Any person who was issued such limited license prior to October 1, 2010, may maintain and renew such license.

(1957, P.A. 507, S. 11; P.A. 99-171, S. 3, 5; P.A. 02-70, S. 63; P.A. 10-110, S. 41; P.A. 13-92, S. 5.)

History: P.A. 99-171 added requirement for instruction re operator responsibilities and penalties under Sec. 14-223(b), effective January 1, 2000; P.A. 02-70 made a technical change, specified that regulations be adopted in accordance with chapter 54, designated existing provisions re subject matter of regulations as Subdiv. (1) and added Subdiv. (2) authorizing regulations for the establishment of requirements for a person to receive an instructor's license in accordance with Sec. 14-73 and to require commissioner to issue a license to a person who meets requirements of Sec. 14-73 to act as a classroom-only instructor; P.A. 10-110 amended Subdiv. (2) to delete provisions re regulations requiring commissioner to issue license to act as instructor in classroom only and added provisions prohibiting commissioner from issuing license limited to classroom instruction on and after October 1, 2010, and authorizing maintenance and renewal of any such limited license issued prior to October 1, 2010, effective June 5, 2010; P.A. 13-92 added provision re regulations concerning instruction of highway work zone safety in Subdiv. (1).

See Sec. 14-292 re identifying markers for vehicles operated by student drivers.



Section 14-79 - Penalty.

The Commissioner of Motor Vehicles may, after notice and opportunity for a hearing, in accordance with the provisions of chapter 54, suspend or revoke the license or licenses of any licensee or impose a civil penalty of not more than one thousand dollars for each violation on any person or firm that violates any provision of this part.

(1957, P.A. 507, S. 12; P.A. 06-130, S. 6.)

History: P.A. 06-130 added provision re notice and hearing and changed penalty from a fine of $100 to $250 or imprisonment for 10 to 30 days for the first violation and a fine of $250 to $500 or imprisonment for 30 days to three months, or both, to license suspension or revocation or a civil penalty of up to $1,000 for each violation, effective June 2, 2006.



Section 14-80 - Mechanical equipment.

(a) Each motor vehicle and the devices on such vehicle shall be operated, equipped, constructed and adjusted to prevent unnecessary or unusual noise.

(b) Each motor vehicle operated by an internal combustion engine shall be equipped, except as hereinafter provided, with a muffler or mufflers designed to prevent excessive, unusual or unnecessary exhaust noise. The muffler or mufflers shall be maintained by the owner in good working order and shall be in use whenever the motor vehicle is operated. No person, including a motor vehicle dealer or repairer or a motorcycle dealer, shall install, and no person shall use, on a motor vehicle, a muffler or mufflers lacking interior baffle plates or other effective muffling devices, a gutted muffler, a muffler cutout or a straight exhaust except when the motor vehicle is operated in a race, contest or demonstration of speed or skill as a public exhibition pursuant to subsection (a) of section 14-164a, or any mechanical device which will amplify the noise emitted by the vehicle. No person, including a motor vehicle dealer or repairer or a motorcycle dealer, shall remove all or part of any muffler on a motor vehicle except to repair or replace the muffler or part for the more effective prevention of noise. No person shall use on the exhaust system or tail pipe of a motor vehicle any extension or device which will cause excessive or unusual noise.

(c) The engine of every motor vehicle shall be equipped and adjusted to prevent excessive fumes or exhaust smoke.

(d) All pipes carrying exhaust gases from the motor shall be constructed of, and maintained with, leak-proof metal. Exhaust pipes shall be directed from the muffler or mufflers toward the rear of the vehicle and shall be approximately parallel with the longitudinal axis of the vehicle and approximately parallel to the surface of the roadway, or shall be directed from the muffler upward to a location above the cab or body of the vehicle so that fumes, gases and smoke are directed away from the occupants of the vehicle. Exhaust pipes on a passenger vehicle shall extend to the extreme rear end of the vehicle's body, not including the bumper and its attachments to the body, or shall be attached to the vehicle in such a way that the exhaust pipes direct the exhaust gases to either side of the vehicle ensuring that fresh ambient air is located under the vehicle at all times. The Commissioner of Motor Vehicles may adopt regulations in accordance with the provisions of chapter 54 to establish safety standards for passenger vehicles equipped with exhaust pipes located in front of the rear axle.

(e) Every motor vehicle shall, when operated on a highway, be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle.

(f) No vehicle shall be equipped with, nor shall any person use on a vehicle, any siren, whistle or bell as a warning signal device, except as otherwise permitted by this section. Any motor vehicle may be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal. Any authorized emergency vehicle may be equipped with a siren, whistle or bell, capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the Department of Motor Vehicles. Such signal shall not be used unless the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which event the driver of the vehicle shall sound the signal when reasonably necessary to warn pedestrians and other drivers of the approach of the vehicle.

(g) Any person who violates any provision of this section shall be fined one hundred fifty dollars for each offense.

(1949 Rev., S. 2428; 1949, S. 1327d; 1953, S. 1329d; 1953, 1955, S. 1328d; March, 1958, P.A. 27, S. 8; 1959, P.A. 108; 129; February, 1965, P.A. 448, S. 6; 1967, P.A. 832, S. 5; 846; 1969, P.A. 17, S. 1; 1971, P.A. 463; P.A. 73-161, S. 1, 2; 73-193; P.A. 75-577, S. 26, 126; P.A. 84-429, S. 28; P.A. 92-102, S. 1, 2; P.A. 03-180, S. 1.)

History: 1959 acts amended Subsec. (a) by requiring maintenance of brakes in working order, amplifying the holding requirement for a stationary vehicle and adding requirements re service brakes on motor vehicles, trailers and semitrailers and re maintenance and adjustment of brakes and amended Subsec. (c) to delete provision exhaust pipes of passenger vehicles extend to rear end of vehicle unless equipped with diffusing device; 1965 act amended Subsec. (c) by deleting provision for suitable exhaust systems other than mufflers, by requiring equipment to prevent excessive fumes or exhaust smoke and adding language re direction of fumes, gases and smoke and by requiring exhaust pipes to extend to extreme rear of vehicle unless equipped with diffuser as specified, deleted former Subsec. (d) and added new Subsec. (d); amended Subsec. (e) by adding references to the affixing or hanging of devices, stickers and ornaments distracting operator's attention, and amended Subsec. (f) by deleting reference to sidecar and adding requirement that windshield be free from snow, ice, condensation and dirt and that wiper be directly in front of operator; 1967 acts amended Subsec. (b) to add provision re height of handlebars and amended Subsec. (c) to clarify and strengthen provision re mufflers altered or designed to increase noise; 1969 act modified prohibition against noise-producing mufflers to allow their use on vehicles in races, contests, exhibitions etc.; 1971 act added Subsec. (h) re modifications to ball joint; P.A. 73-161 revised braking requirements in Subsec. (a) and required brake on front and rear wheels of motorcycle designated as 1974 or later model under Subsec. (b); P.A. 73-193 clarified provision re positioning of exhaust pipes in Subsec. (c) by deleting reference to diffusers and allowing pipes to direct fumes to side of car; P.A. 75-577 replaced provision for $50 maximum fine in Subsec. (g) with statement that violation is an infraction; P.A. 84-429 transferred provisions re brake systems to Sec. 14-80h, motorcycle braking to Sec. 14-80i, obstruction of view to Sec. 14-99f(c), windshields to Sec. 14-99f(a) and ball joints and tie rods to Sec. 14-80b, rephrased remaining provisions, relettered remaining Subsecs. and made other technical changes; P.A. 92-102 amended Subsec. (d) to eliminate requirement that exhaust pipes be located behind the rear axle and to authorize adoption of regulations to establish safety standards for vehicles having exhaust pipes located in front of the rear axle; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 03-180 amended Subsec. (g) to change penalty for violation of section from an infraction to a fine of $150.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle in prosecutions for violation of this section.

See Sec. 14-283(d) re duty of emergency vehicle drivers to drive with due regard to safety of persons and property.

The lack of proper brakes is admissible to prove reckless driving. 106 C. 385. Violation of former statute as to brakes was not negligence per se. 109 C. 654; see 122 C. 212–214. Cited. 117 C. 174. Allegation that defendant “was operating his truck with improper brakes” is sufficient to invoke statute. 130 C. 358. Failure to have brakes in condition required by statute is negligence per se, whether or not defect is due to any negligence by owner or operator. Id., 359. Where rear axle broke but it was not found that axle was part of brakes, no violation of statute. Id., 359, 360. Jury could not reasonably conclude that operation of bus was not a violation of statute and did not constitute negligence. 135 C. 660. History and purpose of statute; violation constitutes negligence. 146 C. 149. Where plaintiff desires particular reference be made to statute, he must request specific charge. 148 C. 595. In absence of evidence that braking systems of any of vehicles involved failed to comply with relevant provisions of section, issue of inadequate or defective brakes should not have been committed to jury. 150 C. 158. Where no evidence of defective brakes, judge properly charged jury to disregard allegations of complaint re defective brakes. 154 C. 212. Having found unrestricted racing events on defendant's track constituted a nuisance, the court which prescribed limitations thereto properly modified its injunction to comply with amendments to statute. 158 C. 478. Cited. 162 C. 125.

Cited. 30 CA 263; 35 CA 126; judgment reversed, see 235 C. 360.

Cited. 24 CS 101. Summary judgment on issue of liability rendered for plaintiff on defendant's violation of statute. 25 CS 183. Cited. Id., 216. A violation of statute is negligence per se whether or not the defect in the braking system was due to the negligence of the operator. 31 CS 325. Illegal use of siren. 34 CS 551. Cited. 35 CS 659.

Section is not so unconstitutionally vague that the circuit court will strike it down. 5 Conn. Cir. Ct. 472. The phrase “excessive fumes or exhaust smoke” is not unconstitutionally vague but of reasonable certainty and understandability. 6 Conn. Cir. Ct. 108, 110, 111.



Section 14-80a - Maximum noise levels.

(a) No person shall operate a vehicle or combination of vehicles, nor shall the owner of any vehicle allow the vehicle to be operated, at any time or under any condition of grade, surface, speed, load, acceleration, deceleration or weather condition in such a manner as to exceed the decibel levels established under subsection (c) of this section. This subsection applies to the total noise generated by a vehicle and shall not be construed as limiting or precluding the enforcement of any other motor vehicle noise provisions of this title.

(b) No person shall sell or offer for sale a new vehicle which produces a maximum decibel level which exceeds the decibel levels established under subsection (c) of this section.

(c) The Commissioner of Motor Vehicles shall, with the advice of the Commissioner of Energy and Environmental Protection, adopt regulations in accordance with the provisions of chapter 54 establishing the maximum decibel levels permissible for motor vehicles, which shall not exceed the maximum decibel levels established for motor vehicles by federal law or regulation. The Commissioner of Motor Vehicles shall establish the procedure for checking maximum decibel levels. The decibel level shall be measured fifty feet from the centerline of the vehicle. The Commissioner of Motor Vehicles may provide for measuring at distances closer than fifty feet from the centerline of the vehicle. In such a case, the measuring devices shall be calibrated to provide for measurements equivalent to the noise limit established by this section measured at fifty feet.

(d) Violation of the provisions of this section shall be an infraction.

(1971, P.A. 762, S. 1-3; 1972, P.A. 133, S. 1; 294, S. 41; P.A. 75-577, S. 67, 126; P.A. 77-80; P.A. 84-429, S. 29; P.A. 11-80, S. 1.)

History: 1972 acts added definition of “dB(A)” in Subsec. (a) and replaced “(26)” with “(56)” of Sec. 14-1 in definition of “vehicle”, made provisions of Subsec. (b) applicable as of January 1, 1973, inserted new (c) re sales on or after January 1, 1975, redesignated former Subsec. (c) as Subsec. (d) and amplified provisions, also replacing health commissioner with commissioner of environmental protection and added Subsec. (e) incorporating penalty provision formerly found in Subsec. (b); P.A. 75-577 replaced provision re fine for violation with provision that violation is an infraction in Subsec. (e); P.A. 77-80 deleted definition of “dB(A)” in Subsec. (a) and replaced specific provisions re maximum decibel levels allowed in certain years in Subsec. (d) with reference to maximum levels “established for motor vehicles by federal law or regulation”; P.A. 84-429 deleted obsolete date provisions, rephrased provisions, relettered Subsecs. and made other technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 14-80b - Ball joints and tie rod ends. Prohibition on certain installations and attachments to.

(a) No person shall install or attach to the ball joints or tie rod ends of a motor vehicle any type of bushing, spring, shim or device which results in concealing the degree of play or motion in the ball joints or tie rod ends.

(b) No person shall operate, or as owner cause or permit to be operated, any motor vehicle on which there has been installed or attached to the ball joints or tie rod ends any type of bushing, spring, shim or device which results in concealing the degree of play or motion in the ball joints or tie rod ends.

(c) Any person who violates any provision of this section shall be deemed to have committed an infraction for each offense.

(P.A. 84-429, S. 33.)



Section 14-80h - Brake equipment of motor vehicles. Compression brake device to be equipped with muffler. Penalties.

(a) Each motor vehicle, other than a motorcycle, shall be equipped, when operated on a highway, with at least two braking systems one of which shall be a service brake system and the other a parking brake system. Each braking system shall have a separate means of application by the operator. Each braking system, including any power assist devices used to reduce operator braking effort, shall be maintained in good working order at all times.

(b) The service brake system, upon actuation by the operator, shall be effective in directly applying braking action on all wheels except as provided in the Code of Federal Regulations Title 49, Section 393.42, as amended. The service brake system employed on vehicles manufactured after January 1, 1968, shall be so designed and constructed that the wheel brakes on at least one axle operate separately from the wheel brakes on at least one other axle in a manner that will provide braking effort on at least two wheels in the event of a failure in any singular part or component of the service brake system, excluding the common actuation pedal or lever and excluding a structural failure of the brake distribution mechanism housing, effectiveness indicator body or other housing common to the divided brake actuation system. The service brakes, upon application by the operator, shall be capable of bringing the motor vehicle to a controlled stop within such distance and under such conditions as prescribed by the commissioner.

(c) The parking brake system, upon actuation by the operator, shall be effective in applying braking action either directly or indirectly on at least two wheels. The parking brake system shall be capable of holding the motor vehicle or combination of vehicles attached thereto stationary under any condition of loading on any upgrade or downgrade on which it is operated.

(d) If the service brake system or the parking brake system are functionally connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without braking ability on at least two wheels.

(e) The commissioner shall not register a motor vehicle unless it is equipped with brakes which are adequate, in his opinion, to safely control the movement of the motor vehicle. The commissioner may make, or cause to be made, regulations or tests in relation to any motor vehicle brakes.

(f) No person may operate any vehicle with a gross vehicle weight or gross vehicle weight rating of ten thousand pounds or more with a braking system which fails to conform with the safety standards established under the provisions of Subpart C of 49 CFR 393, as amended from time to time. Any person who operates any such vehicle in violation of this subsection shall be fined not less than two hundred fifty dollars nor more than five hundred dollars.

(g) The provisions of this section shall not apply to any pole trailer.

(h) Any person who violates any provision of subsections (a) to (e), inclusive, of this section shall be deemed to have committed an infraction for each offense.

(i) Each truck, tractor or truck tractor that is equipped with an engine compression brake device shall be equipped with a muffler, in good working condition, for such device. In addition to any penalty for violating the decibel level provisions of section 14-80a, any person who operates such a truck, tractor or truck tractor in violation of this subsection shall be fined not more than five hundred dollars. The Department of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to implement this subsection.

(P.A. 84-429, S. 30; P.A. 88-313, S. 1, 2; P.A. 05-218, S. 24; P.A. 14-187, S. 39.)

History: P.A. 88-313 amended Subsec. (b) to eliminate provision that brakes need not be operative on single steering axle of tractor used with tractor-trailer combination and added exception as provided in code of federal regulations and inserted new Subsec. (f) to prohibit operation of any vehicle weighing 10,000 pounds or more with a braking system which fails to conform with safety standards established under this subsection, relettering remaining Subsecs. accordingly; P.A. 05-218 added Subsec. (i) requiring that each truck, tractor or truck tractor with a compression brake device be equipped with a muffler for such device and providing for a fine for violation and adoption of regulations; P.A. 14-187 amended Subsec. (f) to delete reference to January 1, 1989, add reference to gross vehicle weight rating, replace reference to Subsec. with reference to Subpart C of 49 CFR 393, delete provisions re adoption of regulations to establish safety standards for braking systems and replace “with any severe defect or combination of defects which in combination are deemed to be severe” with “in violation of this subsection”, effective July 1, 2014.

Cited. 30 CA 263; 41 CA 664.

Statute does not establish cause of action for strict liability and does not expressly provide for excuse. 49 CS 278.



Section 14-80i - Brake equipment and handlebars of motorcycles.

(a) Each motorcycle or motorcycle and sidecar shall be equipped with at least one brake adequate to stop it within a proper distance as defined under the provisions of section 14-80h. Any motorcycle designated as a 1974 or later model and operated on the highways of this state shall be equipped with brakes on both the front and rear wheels, except the wheel or wheels on a sidecar if the motorcycle is so equipped. Motorcycle brakes shall be maintained in good working order at all times and shall be capable of bringing the motorcycle to a controlled stop in such distance and under such conditions as are prescribed by the commissioner.

(b) No person shall operate a motorcycle on a highway or in any parking area for ten or more motor vehicles if the motorcycle is equipped with handlebars that are more than the height of the operator's shoulders.

(c) Any person who violates any provision of this section shall be deemed to have committed an infraction for each offense.

(P.A. 84-429, S. 31; P.A. 07-167, S. 25.)

History: P.A. 07-167 amended Subsec. (b) by replacing provision re handlebars more than 15 inches above uppermost portion of seat with provision re handlebars more than the height of operator's shoulders, effective July 1, 2007.

Cited. 29 CA 791.



Section 14-81 - Brake equipment of trailers.

(a) Each trailer or semitrailer having a gross vehicle weight rating of three thousand pounds or more shall, when operated on any public highway, be equipped with a braking system operating on all wheels. The braking system shall be adequate to safely control the movement of the trailer or semitrailer and, when set, to safely hold the trailer or semitrailer stationary. The brakes shall, at all times, be maintained in good and sufficient working order and shall be capable of being controlled or operated from the driver's seat of the towing vehicle by either the hand or the foot, except that brakes on trailers having a gross vehicle weight rating of eight thousand pounds or less need not be capable of being controlled or operated from the driver's seat by either the hand or the foot. Except with respect to pole trailers and boat trailers, the commissioner may make regulations concerning the performance of such brakes when the trailer or semitrailer is operated in combination with a towing vehicle. The regulations shall designate the stopping distance, in feet, of the combination of trailer or semitrailer and shall include such other conditions as may be necessary to ensure brake performance adequate to safely control the movement of the vehicles.

(b) Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars for each offense.

(1949 Rev., S. 2429; 1957, P.A. 422; February, 1965, P.A. 448, S. 7; P.A. 82-223, S. 11; P.A. 83-577, S. 17; P.A. 84-429, S. 32; P.A. 85-247, S. 1, 2; P.A. 09-187, S. 19; P.A. 10-3, S. 59.)

History: 1965 act added the word “pole” in subsection (a) and deleted provisions re “dinkeys” in subsections (a) and (b); P.A. 82-223 amended Subsec. (c) by specifying that violation of the section constituted the commission of an infraction and establishing a minimum fine of $25; P.A. 83-577 amended Subsec. (c) by increasing the minimum fine to $35; P.A. 84-429 transferred provision re pole trailers in former Subsec. (a) to Sec. 14-80h(f), rephrased provisions, relettered Subsecs., made other technical changes and exempted boat trailers from provision authorizing commissioner to adopt regulations re performance of trailer brakes; P.A. 85-247 amended Subsec. (a), permitting the use of hydraulic surge brakes on trailers having a gross weight of 8,000 pounds or less; P.A. 09-187 amended Subsec. (a) by changing “gross weight” to “gross vehicle weight rating”, effective July 1, 2009; P.A. 10-3 amended Subsec. (b) to replace fine of not less than $35 nor more than $50 with fine of $50, effective April 14, 2010.



Section 14-81a - Hydraulic brake fluid.

The term “hydraulic brake fluid” as used in this section means the liquid medium through which force is transmitted to the brakes in the hydraulic brake system of a vehicle. No person shall distribute, have for sale, offer for sale, sell or service any motor vehicle in this state with any hydraulic brake fluid unless the label on its container clearly indicates that it meets the standards established by regulations of the commissioner, which standards shall be in conformance with current standards of the Society of Automotive Engineers for heavy duty brake fluid. Violation of any provision of this section shall be an infraction.

(1959, P.A. 123, S. 1; 1963, P.A. 102; P.A. 75-577, S. 120, 126.)

History: 1963 act required statement on label that fluid meets standards and provided standards be in conformance with those of Society of Automotive Engineers rather than “nationally accepted specifications”; P.A. 75-577 made violation an infraction deleting provision for maximum fine of $100.



Section 14-81b - Restrictions on used brake drums and brake discs.

The term “brake drum”, as used in this section, means the individual cupped metal drums to which motor vehicle wheels are each attached and against whose interior surface, brake shoe pressure is applied to effect stopping, holding or control of forward or backward vehicle movement. The term “brake disc” as used in this section, means the parallel faced circular rotational member to which motor vehicle wheels are each attached and against whose exterior surface, brake lining pressure is applied to effect stopping, holding or control of forward or backward movement. No person, firm or corporation shall service, turn, grind, install, sell, give or offer for sale for passenger or commercial motor vehicle use any used brake drum or brake disc which exceeds wear limits established in accordance with regulations adopted by the commissioner. Any person, firm or corporation which performs or permits any violation of this section shall be subject to the penalties provided in subsection (b) of section 14-222.

(1963, P.A. 624; P.A. 00-169, S. 5.)

History: P.A. 00-169 defined “brake disc”, made provisions of section applicable to brake discs, and extended section to commercial motor vehicles.



Section 14-82 - Free-wheeling devices.

Section 14-82 is repealed, effective October 1, 1999.

(1949 Rev., S. 2473; P.A. 99-268, S. 45.)



Section 14-83 to 14-96 - Head and rear lights; spotlights; color of lights; reflectors; turn signals; minimum standards; single-beam, multibeam and alternate road-lighting equipment; number of driving lamps; flashing lights; emergency lighting equipment; etc.

Sections 14-83 to 14-96, inclusive, are repealed.

(1949 Rev., S. 2430–2437; 2439–2443; 2504; 1951, S. 1331d; 1951, 1955, S. 1332d; 1955, S. 1330d; 1333d; 1957, P.A. 171; 431, S. 1; 434, S. 2; 1959, P.A. 62, S. 2–5; 283, S. 2; 1961, P.A. 106; 276; 1963, P.A. 413; 500; February, 1965, P.A. 172, S. 2; 448, S. 8, 9, 44; 562; 1967, P.A. 834, S. 30.)



Section 14-96a - Lighted lamps and illuminating devices required, when.

(a) Every vehicle upon a highway within this state shall display such lighted lamps and illuminating devices as may be required under the provisions of sections 14-96a to 14-96aa, inclusive, (1) at any time from a half-hour after sunset to a half-hour before sunrise, (2) at any time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of five hundred feet ahead, and (3) at any time during periods of precipitation, including, but not limited to, periods of snow, rain or fog.

(b) Whenever in said sections any requirement is declared as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, such requirement shall apply during the times stated in subsection (a) of this section in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

(c) Whenever in said sections any requirement is declared as to the mounted height of lamps or devices, such requirement shall mean the height measured from the center of such lamps or devices to the level ground upon which the vehicle stands when such vehicle is without a load.

(d) Failure to provide lighted lamps and illuminating devices at such time as required by this section shall be an infraction.

(1967, P.A. 834, S. 1, 2; P.A. 75-577, S. 27, 126; P.A. 87-230; P.A. 90-4; P.A. 05-288, S. 58.)

History: P.A. 75-577 added Subsec. (d); P.A. 87-230 amended Subsec. (a) to clarify that “unfavorable atmospheric conditions” include, but are not limited to, periods of snow, rain or fog; P.A. 90-4 rearranged Subsec. (a) dividing it into subdivisions, and added new language clarifying requirement re display of headlights during periods of precipitation; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Cited. 216 C. 172.

Cited. 30 CA 917; 45 CA 165; Id., 722.



Section 14-96aa - Standards and specifications for lamps for snow-removal and highway maintenance equipment.

(a) The Commissioner of Motor Vehicles shall adopt standards and specifications applicable to head lamps, clearance lamps, identification and other lamps on snow-removal and other highway maintenance and service equipment when operated on the highways of this state in lieu of the lamps otherwise required on motor vehicles by sections 14-96a to 14-96z, inclusive. Such standards and specifications may permit the use of flashing lights for purposes of identification on snow-removal and other highway maintenance and service equipment when in service upon the highways.

(b) No person shall operate any snow-removal or other highway maintenance and service equipment on any highway unless the lamps thereon comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

(c) Violation of the provisions of subsection (b) of this section shall be an infraction.

(1967, P.A. 834, S. 29; P.A. 75-577, S. 54, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96b - Head lamps.

(a) Every motor vehicle other than a motorcycle shall be equipped with at least two head lamps with at least one on each side of the front of the motor vehicle, which head lamps shall comply with the requirements and limitations set forth in sections 14-96a to 14-96aa, inclusive.

(b) Every motorcycle shall be equipped with at least one and not more than two head lamps which shall comply with the requirements and limitations of said sections.

(c) Every head lamp upon every motor vehicle, including every motorcycle, shall be located at a mounted height of not more than fifty-four inches nor less than twenty-two inches.

(d) Failure to have headlamps in accordance with the requirements of this section shall be an infraction.

(1967, P.A. 834, S. 3; P.A. 75-577, S. 28, 126; P.A. 90-263, S. 20, 74.)

History: P.A. 75-577 added Subsec. (d); P.A. 90-263 amended Subsec. (c) to substitute 22 for 24 inches as a minimum mounted height.

See Secs. 14-96t to 14-96y, inclusive, re headlight requirements.



Section 14-96bb - Operation of motor vehicles without required lighting devices.

Section 14-96bb is repealed, effective October 1, 1999.

(1969, P.A. 409; P.A. 75-577, S. 70, 126; P.A. 99-268, S. 45.)



Section 14-96c - Tail lamps. Illumination of rear registration plate.

(a) After October 1, 1967, every motor vehicle, trailer, semitrailer and pole trailer, and any other vehicle which is being drawn at the end of a combination of vehicles, shall be equipped with at least two tail lamps mounted on the rear, which, when lighted as required in subsection (a) of section 14-96a, shall emit a red light plainly visible from a distance of one thousand feet to the rear, except that passenger cars manufactured or assembled prior to October 1, 1957, and motorcycles shall have at least one such tail lamp. On a combination of vehicles, only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. On vehicles equipped with more than one tail lamp, the lamps shall be mounted on the same level and as widely spaced laterally as practicable.

(b) Every tail lamp upon every vehicle shall be located at a mounted height of not more than seventy-two inches nor less than fifteen inches.

(c) The rear registration plate shall be so illumined with a white light as to render it clearly legible from a distance of fifty feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted, except that any vehicle equipped by the manufacturer with daytime running lamps which meet federal requirements may have such daytime running lamps illuminated without illumination of the tail lamps or rear registration plate.

(d) Failure to have tail lamps or failure to illuminate the rear registration plate as required in this section shall be an infraction.

(1967, P.A. 834, S. 4; P.A. 75-577, S. 29, 126; P.A. 90-263, S. 21, 74; P.A. 96-167, S. 28.)

History: P.A. 75-577 added Subsec. (d); P.A. 90-263 amended Subsec. (b) to substitute 15 for 20 inches as a minimum mounted height; P.A. 96-167 amended Subsec. (c) to add exception for any vehicle equipped with daytime running lamps meeting federal requirements.

Cited. 11 CA 11; 30 CA 263.



Section 14-96cc - Regulation of hazardous lighting equipment.

The Commissioner of Motor Vehicles may make regulations prohibiting the use on any motor vehicle operating on the highways of this state of any lighting equipment which he determines to be hazardous to either the operator of the vehicle equipped with such lighting devices or to the operators of other vehicles encountering a vehicle so equipped. The commissioner may make or cause to be made any tests of any lighting equipment intended for use on motor vehicles which he finds necessary in order to determine whether such lighting equipment is hazardous as provided by this section. The commissioner may, upon application, allow the installation upon one or more motor vehicles of any head lamp or other lighting device for the purpose of testing such head lamp or other lighting device upon such terms and conditions as he deems reasonable.

(1969, P.A. 685.)



Section 14-96d - Reflectors.

(a) Each motor vehicle, trailer, semitrailer and pole trailer shall carry on the rear, either as a part of the tail lamps or separately, two or more red reflectors meeting the requirements of this section. Each motorcycle shall carry at least one such reflector.

(b) Each such reflector shall be mounted on the vehicle at a height of not less than fifteen inches nor more than sixty inches, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within three hundred fifty feet to one hundred feet from such vehicle when directly in front of upper beams of head lamps.

(c) Failure to carry and mount reflectors as required in this section shall be an infraction.

(1967, P.A. 834, S. 5; P.A. 75-577, S. 30, 126; P.A. 90-263, S. 22, 74.)

History: P.A. 75-577 added Subsec. (c); P.A. 90-263 amended Subsec. (b) to substitute 15 for 20 inches as a minimum mounted height.



Section 14-96e - Stop lamps. Turn signals.

(a) Each motor vehicle, trailer, semitrailer and pole trailer shall be equipped with two or more stop lamps meeting the requirements of subsection (a) of section 14-96r, except that passenger motor vehicles manufactured or assembled prior to October 1, 1957, and motorcycles shall be equipped with at least one stop lamp. On a combination of vehicles, only the stop lamps on the rearmost vehicle need actually be seen from the distance specified.

(b) Each motor vehicle in use on a highway shall be equipped with, and required signals shall be given by, a turn signal lamp or lamps complying with the requirements of the Code of Federal Regulations, Title 49, Section 571.108, as amended.

(c) Failure to equip vehicles with stop lamps or a turn signal lamp or lamps or turn signal devices as required by this section shall be an infraction.

(1967, P.A. 834, S. 6; P.A. 75-577, S. 31, 126; P.A. 84-429, S. 34; P.A. 99-268, S. 3; P.A. 00-169, S. 22.)

History: P.A. 75-577 added Subsec. (c); P.A. 84-429 deleted obsolete date provision, rephrased provisions and made other technical changes; P.A. 99-268 amended Subsec. (b) to replace specific requirements requiring signal lamps or turn signal devices with a provision requiring signal lamps to comply with the requirements of the Code of Federal Regulations, Title 49, Section 571.108, as amended; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

See Sec. 14-96r(b) re color of turn signal lamps.

Cited. 30 CA 263.



Section 14-96f - Special requirements for buses, trucks, trailers, truck tractors.

The following vehicles shall be equipped in the following manner:

(a) Buses and trucks eighty inches or more in overall width: (1) On the front, two clearance lamps, one at each side, and on vehicles manufactured or assembled after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section; (2) on the rear, two clearance lamps, one at each side, and after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section; (3) on each side, two side marker lamps, one at or near the front and one at or near the rear; (4) on each side, two reflectors, one at or near the front and one at or near the rear.

(b) Trailers and semitrailers eighty inches or more in overall width: (1) On the front, two clearance lamps, one at each side; (2) on the rear, two clearance lamps, one at each side, and after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section; (3) on each side, two side marker lamps, one at or near the front and one at or near the rear; (4) on each side, two reflectors, one at or near the front and one at or near the rear.

(c) Truck tractors: On the front, two cab clearance lamps, one at each side, and on vehicles manufactured or assembled after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section.

(d) Trailers, semitrailers and pole trailers thirty feet or more in overall length: On each side, one amber side marker lamp and one amber reflector centrally located with respect to the length of the vehicle.

(e) Pole trailers: (1) On each side, one amber side marker lamp at or near the front of the load; (2) one amber reflector at or near the front of the load; (3) on the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer.

(f) Whenever required or permitted by sections 14-96a to 14-96aa, inclusive, identification lamps shall be grouped in a horizontal row, with lamp centers spaced not less than six nor more than twelve inches apart, and mounted on the permanent structure of the vehicle as closely as practicable to the vertical centerline; provided, where the cab of a vehicle is not more than forty-two inches wide at the front roof line, a single identification lamp at the center of the cab shall be deemed to comply with the requirements for front identification lamps.

(g) Failure to equip vehicles as required by this section shall be an infraction for each offense.

(1967, P.A. 834, S. 7; P.A. 75-577, S. 32, 126.)

History: P.A. 75-577 added Subsec. (g).



Section 14-96g - Colors of lamps and reflectors. Reflective sheeting on certain vehicles.

(a) Front clearance lamps, identification lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(b) Rear clearance lamps, identification lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color. Any motor vehicle or equipment owned by a governmental agency which is engaged in construction or maintenance work may display red or white reflective sheeting on the rear of such vehicle or equipment.

(c) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except that the stop light or other signal device may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a back-up lamp shall be white or amber.

(d) Each school bus or student transportation vehicle may display retroreflective tape or reflective sheeting on the rear or on the sides of such vehicle in accordance with regulations which shall be adopted by the commissioner pursuant to chapter 54.

(e) Failure to have and mount lamps, reflectors or lighting devices as required by this section shall be an infraction.

(1967, P.A. 834, S. 8; P.A. 75-577, S. 33, 126; P.A. 93-307, S. 3, 34; P.A. 97-236, S. 12, 27.)

History: P.A. 75-577 added Subsec. (d); P.A. 93-307 amended Subsec. (b) to provide that any motor vehicles or equipment owned by governmental agencies engaged in construction or maintenance work may display red or white reflective sheeting on the rear of such vehicles or equipment, effective June 29, 1993; P.A. 97-236 inserted new Subsec. (d) allowing school buses and student transportation vehicles to display reflective tape or sheeting in accordance with regulations and relettered former Subsec. (d) as Subsec. (e), effective July 1, 1997.



Section 14-96h - Mounting of reflectors and clearance lamps.

Section 14-96h is repealed, effective October 1, 1999.

(1967, P.A. 834, S. 9; P.A. 75-577, S. 34, 126; P.A. 90-263, S. 23, 74; P.A. 99-268, S. 45.)



Section 14-96i - Visibility of reflectors and clearance, identification and side marker lamps.

(a) Each reflector upon any vehicle referred to in section 14-96f shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within six hundred feet to one hundred feet from the vehicle when directly in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

(b) Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lighted lamps are required at all distances between five hundred and fifty feet from the front and rear, respectively, of the vehicle.

(c) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lighted lamps are required at all distances between five hundred and fifty feet from the side of the vehicle on which mounted.

(d) Failure to comply with the requirements of this section shall be an infraction.

(1967, P.A. 834, S. 10; P.A. 75-577, S. 35, 126.)

History: P.A. 75-577 added Subsec. (d).



Section 14-96j - Vehicles operated in combination.

Whenever motor and other vehicles are operated in combination during the time that lighted lamps are required, no lamp, except tail lamps, need be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps or that all lights required on the rear of the rearmost vehicle of any combination shall be lighted. Failure to provide lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 11; P.A. 75-577, S. 36, 126.)

History: P.A. 75-577 added provision that failure to provide lamps is an infraction.



Section 14-96k - Projecting loads. Carrying of animals.

No person shall, during the period from one-half hour before sunrise to one-half hour after sunset, operate upon any highway any vehicle except fire apparatus, the load of which extends more than four feet beyond the rear of the body of such vehicle unless there is attached to the rear end of such load a red flag or cloth not less than twelve inches square so hung that the entire area is visible to the driver of a vehicle approaching from the rear, or, during the period of one-half hour after sunset to one-half hour before sunrise, and at any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of five hundred feet ahead, operate upon any highway any vehicle carrying a load which extends beyond the stationary floor of the body of such vehicle, unless a red light is attached to the rear end of such load, which light shall be plainly visible to the sides and rear for a distance of not less than five hundred feet. No motor vehicle with a commercial registration shall be permitted to remain stationary or be operated upon any highway when an animal not confined is carried or projects laterally outside of the body of such vehicle, or when any load or load-supporting device projects laterally beyond the edge of the body thereof. Violation of any provision of this section shall be an infraction.

(1967, P.A. 834, S. 12; P.A. 75-577, S. 37, 126; P.A. 90-263, S. 63, 74.)

History: P.A. 75-577 added provision that violation is an infraction; P.A. 90-263 substituted phrase motor vehicle with a commercial registration for commercial motor vehicle.



Section 14-96l - Sufficiency of head and rear lights. Parked vehicles.

(a) Every vehicle, except a motorcycle, shall be equipped with one or more lamps which, when lighted, shall display a white or amber light visible from a distance of one thousand feet to the front of the vehicle, and a red light visible from a distance of one thousand feet to the rear of the vehicle. The location of such lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(b) Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise and if there is sufficient light to reveal any person or object within a distance of one thousand feet upon such street or highway, no lights need be displayed upon such parked vehicle.

(c) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is insufficient light to reveal any person or object within a distance of one thousand feet upon such highway, such vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of subsection (a) of this section.

(d) Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

(e) Failure to have lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 13; P.A. 75-577, S. 38, 126.)

History: P.A. 75-577 added Subsec. (e).

Cited. 30 CA 263.



Section 14-96m - Farm tractors and equipment.

(a) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry shall at all times mentioned in subsection (a) of section 14-96a be equipped with two single-beam or multiple-beam head lamps meeting the requirements of section 14-96t, at least two red lamps visible when lighted from a distance of not less than one thousand feet to the rear and at least two red reflectors visible from all distances within six hundred feet to one hundred feet to the rear when directly in front of lawful upper beams of head lamps.

(b) Every combination of farm tractor and towed farm equipment or towed implement of husbandry shall at all times mentioned in subsection (a) of section 14-96a be equipped with lamps as follows: (1) The farm tractor element of every such combination shall be equipped as required in subsection (a) of this section. (2) The towed unit of farm equipment or implement of husbandry element of such combination shall be equipped on the rear with two red lamps visible when lighted from a distance of not less than one thousand feet to the rear, and two red reflectors visible to the rear from all distances within six hundred feet to one hundred feet to the rear when directly in front of lawful upper beams of head lamps. (3) Such combinations shall also be equipped with a lamp displaying a white or amber light, or any shade of color between white and amber, visible when lighted from a distance of not less than one thousand feet to the front. This lamp shall be so positioned as to indicate, as nearly as practicable, the extreme left projection of the combination carrying it.

(c) The two red lamps and the two red reflectors required in subsections (a) and (b) of this section on a self-propelled unit of farm equipment or implement of husbandry or combination of farm tractor and towed farm equipment shall be so positioned as to show from the rear as nearly as practicable the extreme width of the vehicle or combination carrying them.

(d) Failure to have lamps as required of this section shall be an infraction.

(1967, P.A. 834, S. 14; P.A. 75-577, S. 39, 126; P.A. 99-268, S. 8; P.A. 00-169, S. 22.)

History: P.A. 75-577 added Subsec. (d); P.A. 99-268 amended Subsec. (a) by deleting reference to Sec. 14-96v, re specific requirements for single-beam road-lighting equipment; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-96n - General lighting requirements.

(a) Every vehicle, including animal-drawn vehicles, not specifically required by the provisions of sections 14-96a to 14-96aa, inclusive, to be equipped with lamps or other lighting devices, shall, at all times specified in subsection (a) of section 14-96a, be equipped with at least one lamp displaying a white light visible from a distance of not less than one thousand feet to the front of such vehicle, and shall also be equipped with two lamps displaying red light visible from a distance of not less than one thousand feet to the rear of said vehicle, or, as an alternative, one lamp displaying a red light visible from a distance of not less than one thousand feet to the rear and two red reflectors visible from all distances between six hundred and one hundred feet to the rear when illuminated by the upper beams of head lamps.

(b) Each person driving or leading any animal on any public highway from one-half hour after sunset until one-half hour before sunrise shall carry a light, which shall be so displayed as to be visible a distance of two hundred feet both in front and at the rear of such animal.

(c) Failure to carry lighting devices as required by this section shall be an infraction.

(1967, P.A. 834, S. 15; P.A. 75-577, S. 40, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96o - Spot lamps. Fog lamps. Auxiliary passing lamps. Auxiliary driving lamps.

(a) Any motor vehicle may be equipped with not more than two spot lamps and every lighted spot lamp shall be so aimed and used that no part of the high-intensity portion of the beam will strike the windshield, or any windows, mirror or occupant of another vehicle in use.

(b) Any motor vehicle may be equipped with not more than two fog lamps mounted on the front at a height not less than twelve inches nor more than thirty inches above the level surface upon which the vehicle stands and so aimed that, when the vehicle is not loaded, none of the high intensity portion of the light to the left of the center of the vehicle shall, at a distance of twenty-five feet ahead, project higher than a level of four inches below the level of the center of the lamp from which it comes.

(c) Any motor vehicle may be equipped with not more than two auxiliary passing lamps mounted on the front at a height not less than twenty-four inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of section 14-96t shall apply to any combination of head lamps and auxiliary passing lamps.

(d) Any motor vehicle may be equipped with not more than two auxiliary driving lamps mounted on the front at a height not less than sixteen inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of section 14-96t shall apply to any combination of head lamps and auxiliary driving lamps.

(e) Operating a motor vehicle with lamps which do not conform to the provisions of this section shall be an infraction.

(1967, P.A. 834, S. 16; P.A. 75-577, S. 41, 126.)

History: P.A. 75-577 added Subsec. (e).



Section 14-96p - Color of lights. Flashing lights. Intensity of lights.

(a) Except as provided in section 14-96q, no person shall display upon any motor vehicle or equipment: (1) Any light visible from the front of such motor vehicle or equipment other than white, yellow or amber; (2) any light visible from the rear of such motor vehicle or equipment other than red, yellow, amber or white; or (3) any red light visible from directly in front of the center of such motor vehicle or equipment. Notwithstanding the provisions of this subsection, a taxicab shall display the dome light or lights required by regulations that have been adopted by the Commissioner of Transportation under the authority of section 13b-96.

(b) Except as provided in section 14-96q, flashing lights are prohibited on motor vehicles, except: (1) Red and yellow lights when used for the purpose of receiving or discharging students on school buses; (2) white lights that are located on the top rear of school buses; (3) when such lights are used as a means for indicating a right or left turn; or (4) when such lights are used in any manner to indicate (A) a disabled vehicle that is stopped in a hazardous location on the highway, or in close proximity thereto, (B) a motor vehicle that is unable to maintain the minimum speed of forty miles per hour on a limited access divided highway because of the grade of such highway, (C) a motor vehicle that is operating at such slow speed as to obstruct or endanger following traffic on any highway, or (D) a student transportation vehicle, as defined in section 14-212, accommodating fifteen or fewer students with disabilities that is receiving or discharging such students. For the purpose of this subsection, the term “students with disabilities” means students who have intellectual disability, autism spectrum disorder, mental disability, visual impairment, blindness, hearing impairment, deafness, speech impairment, orthopedic impairment or another health impairment who, by reason thereof, require special education and related services.

(c) Any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps or auxiliary driving lamps, that projects a beam of light of an intensity greater than three hundred candle power shall be so directed that no part of the beam strikes the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

(d) Use of lights except as authorized by this section shall be an infraction.

(1967, P.A. 834, S. 17, 18; 1969, P.A. 710; P.A. 73-544, S. 23; P.A. 74-99, S. 1, 3; P.A. 75-577, S. 42, 126; P.A. 78-156, S. 2; P.A. 80-466, S. 16, 25; P.A. 83-41; 83-412, S. 3, 5; P.A. 85-153; 85-217, S. 1; P.A. 87-41, S. 1; P.A. 93-307, S. 4, 34; P.A. 94-189, S. 7; P.A. 96-167, S. 29; P.A. 99-150, S. 1; P.A. 01-192, S. 1; P.A. 04-161, S. 1; P.A. 05-218, S. 9; 05-288, S. 234; P.A. 11-213, S. 26; P.A. 13-139, S. 18; June Sp. Sess. P.A. 15-5, S. 213.)

History: 1969 act replaced “displayed” with “illuminated” and “display” with “use” for clarity; P.A. 73-544 replaced “civil defense” with “civil preparedness” in Subsec. (b); P.A. 74-99 added Subsec. (c) re flashing green lights; P.A. 75-577 added Subsec. (d); P.A. 78-156 amended Subsec. (a) re use of flashing red lights on vehicles accommodating nine or less handicapped students when vehicle stopped to pick up or discharge the students; P.A. 80-466 amended Subsecs. (b) and (c) to refer to single license plate; P.A. 83-41 amended Subsec. (a) re blanket permits for department of transportation motor vehicles; P.A. 83-412 amended Subsec. (a), permitting any motor vehicle accommodating fifteen or less handicapped students (increased from nine) to use flashing red lights while receiving or discharging passengers and defining “handicapped students” for the purposes of this subsection; P.A. 85-153 amended Subsec. (a) to specify that term “flashing white lights” shall not include simultaneous flashing of head lamps; P.A. 85-217 amended Subsec. (a), permitting the chief executive officer of an emergency medical service organization to use flashing red lights while responding to an emergency; P.A. 87-41 amended Subsec. (a), permitting the use of flashing white lights with flashing red lights on an ambulance responding to an emergency call; P.A. 93-307 amended Subsec. (a) to provide that an ambulance on the way to the scene of an emergency may use “flashing white head lamps”, effective June 29, 1993; P.A. 94-189 amended Subsec. (a) by making minor grammatical changes and providing for the use of flashing white head lamps and a flashing amber light while on the way to the scene of an emergency; P.A. 96-167 amended Subsec. (a) to add exception to allow ambulances to use flashing lights of other colors specified by federal requirements for manufacture of such vehicles; P.A. 99-150 amended Subsec. (a) by specifying that local fire marshals, emergency management directors and school buses may use certain flashing lights and by making a technical change; P.A. 01-192 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) to (4), changing “less” to “fewer” in Subdiv. (2), adding provision in Subdiv. (3) which allows a member of a volunteer fire department or company or a volunteer emergency medical technician to use flashing white lamps in certain circumstances, deleting “or” in Subdiv. (3) and redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E), in Subdiv. (4); P.A. 04-161 amended Subsec. (a)(4) to provide that both volunteer and paid fire chiefs, deputies and assistants may display flashing or revolving white lights in combination with flashing or revolving red lights up to four paid and four volunteer individuals per municipality, to move provisions re volunteers from Subpara. (B) to new Subpara. (C) and to redesignate existing Subparas. (C) to (E) as new Subparas. (D) to (F), respectively; P.A. 05-218 amended Subsec. (a) by changing “written” to “special” permit and inserting “in accordance with the provisions of subsection (c) of section 14-96q” in Subdiv. (1) and, in Subdiv. (3) by adding “the first or second deputies, or if there are no deputies, the first or second assistants, of such an organization that is a municipal or volunteer organization” and, in Subdiv. (4), by changing “four” to “five” and “municipality” to “department”, effective July 6, 2005; P.A. 05-288 amended Subsec. (a)(3) by replacing “municipal or volunteer organization” with “municipal or volunteer or licensed organization”, effective July 13, 2005; P.A. 11-213 amended Subsec. (a)(1) to delete provision re single permit for display of lights on more than one Department of Transportation vehicle and add exemption from permit requirements for government vehicles, effective July 13, 2011; P.A. 13-139 amended Subsec. (a) by substituting “students with disabilities” for “handicapped students” in Subdiv. (2) and by substituting term and definition of “students with disabilities” for term and definition of “handicapped students” in Subdiv. (4), and amended Subsecs. (b) and (c) by making technical changes; June Sp. Sess. P.A. 15-5 replaced former Subsecs. (a) to (d) with new Subsec. (a) re display of light on motor vehicle or equipment, new Subsec. (b) re flashing lights on motor vehicles, new Subsec. (c) re lighted lamp or illuminating device on motor vehicle and new Subsec. (d) re penalty, effective June 30, 2015.



Section 14-96q - Permits for colored or flashing lights. Fee.

(a) A permit is required for the use of colored or flashing lights on all motor vehicles or equipment specified in this section except: (1) Motor vehicles not registered in this state used for transporting or escorting any vehicle or load, or combinations thereof, which is either oversize or overweight, or both, when operating under a permit issued by the Commissioner of Transportation pursuant to section 14-270; or (2) motor vehicles or equipment that are (A) equipped with lights in accordance with this section, (B) owned or leased by the federal government, the state of Connecticut, or any other state, commonwealth or local municipality, and (C) registered to such governmental entity. When used in this section the term “flashing” shall be considered to include the term “revolving”.

(b) The Commissioner of Motor Vehicles, or such other person specifically identified in this section, is authorized to issue permits for the use of colored or flashing lights on vehicles in accordance with this section, at the commissioner’s or such person’s discretion. Any person, firm or corporation other than the state or any metropolitan district, town, city or borough shall pay an annual permit fee of twenty dollars to the commissioner for each such vehicle. Such fee shall apply only to permits issued by the commissioner.

(c) A blue light or lights, including flashing blue lights, may be used on a motor vehicle operated by an active member of a volunteer fire department or company or an active member of an organized civil preparedness auxiliary fire company who has been issued a permit by the chief executive officer of such department or company to use such a light while on the way to or at the scene of a fire or other emergency requiring such member’s services. Such permit shall be on a form provided by the commissioner and may be revoked by such chief executive officer or successor. The chief executive officer of each volunteer fire department or company or organized civil preparedness auxiliary fire company shall keep on file the forms provided by the commissioner, the names and addresses of members who have been authorized to use flashing blue lights as provided in this subsection. Such listing shall also designate the registration number of the motor vehicle on which authorized flashing blue lights are to be used.

(d) A green light or lights, including flashing green lights, may be used on a motor vehicle operated by an active member of a volunteer ambulance association or company who has been issued a permit by the chief executive officer of such association or company to use such a light, while on the way to or at the scene of an emergency requiring such member’s services. Such permit shall be on a form provided by the commissioner and may be revoked by such chief executive officer or successor. The chief executive officer of each volunteer ambulance association or company shall keep on file on forms provided by the commissioner, the names and addresses of members who have been authorized to use flashing green lights as provided in this subsection. Such listing shall also designate the registration number of the vehicle on which the authorized flashing green lights are to be used.

(e) The commissioner may issue a permit for a red light or lights, including flashing red lights, which may be used on a motor vehicle or equipment (1) used by paid fire chiefs and their deputies and assistants, up to a total of five individuals per department, (2) used by volunteer fire chiefs and their deputies and assistants, up to a total of five individuals per department, (3) used by members of the fire police on a stationary vehicle as a warning signal during traffic directing operations at the scene of a fire or emergency, (4) used by chief executive officers of emergency medical service organizations, as defined in section 19a-175, the first or second deputies, or if there are no deputies, the first or second assistants, of such an organization that is a municipal or volunteer or licensed organization, (5) used by local fire marshals, or (6) used by directors of emergency management.

(f) The commissioner may issue a permit for a yellow or amber light or lights, including flashing yellow or amber lights, which may be used on motor vehicles or equipment that are (1) specified in subsection (e) of this section, (2) maintenance vehicles as defined in section 14-1, or (3) vehicles transporting or escorting any vehicle or load or combinations thereof, which is or are either oversize or overweight, or both, and being operated or traveling under a permit issued by the Commissioner of Transportation pursuant to section 14-270. A yellow or amber light or lights, including flashing yellow or amber lights, may be used without obtaining a permit from the Commissioner of Motor Vehicles on wreckers registered pursuant to section 14-66, or on vehicles of carriers in rural mail delivery service.

(g) The Commissioner of Motor Vehicles may issue a permit for a white light or lights, including flashing white lights, which may be used on a motor vehicle or equipment as specified in subdivision (1), (2), (4), (5) or (6) of subsection (e) of this section. A vehicle being operated by a member of a volunteer fire department or company or a volunteer emergency medical technician may use flashing white head lamps, provided such member or emergency medical technician is on the way to the scene of a fire or medical emergency and has received written authorization from the chief law enforcement officer of the municipality to use such head lamps. Such head lamps shall only be used within the municipality granting such authorization or from a personal residence or place of employment, if located in an adjoining municipality. Such authorization may be revoked for use of such head lamps in violation of this subdivision. For the purposes of this subsection, the term “flashing white lights” shall not include the simultaneous flashing of head lamps.

(h) The commissioner may issue a permit for emergency vehicles, as defined in subsection (a) of section 14-283, to use a blue, red, yellow, or white light or lights, including flashing lights or any combination thereof.

(i) The commissioner may issue a permit for ambulances, as defined in section 19a-175, which may, in addition to the flashing lights allowed in subsection (h) of this section, use flashing lights of other colors specified by federal requirements for the manufacture of an ambulance. If the commissioner issues a permit for any ambulance, such permit shall be issued at the time of registration and upon each renewal of such registration.

(j) Use of colored and flashing lights except as authorized by this section shall be an infraction.

(1967, P.A. 834, S. 19; 1969, P.A. 759, S. 12; 1971, P.A. 459, S. 1; P.A. 73-544, S. 24; P.A. 74-99, S. 2, 3; P.A. 75-577, S. 43, 126; P.A. 78-156, S. 3; P.A. 79-4; P.A. 84-254, S. 47, 62; 84-377, S. 3, 4; P.A. 85-217, S. 2; P.A. 87-41, S. 2; P.A. 93-307, S. 5, 34; P.A. 94-189, S. 8; P.A. 96-167, S. 30; P.A. 99-150, S. 2; 99-268, S. 23; P.A. 00-169, S. 22; P.A. 04-182, S. 11; P.A. 05-218, S. 10; June Sp. Sess. P.A. 15-5, S. 214.)

History: 1969 act increased fee in Subsec. (c) from $1 to $2 per vehicle; 1971 act amended Subsec. (c)(4) to add “revolving” yellow lights and to allow their use on oversize or overweight loads, allowed use of flashing lights to indicate slow speed of vehicle, included escort vehicles in permit provisions and added proviso re required permit for vehicles not registered in this state; P.A. 73-544 replaced “civil defense” with “civil preparedness” in Subsec. (c); P.A. 74-99 amended Subsec. (c) to allow use of flashing green lights by members of volunteer ambulance associations or companies; P.A. 75-577 added Subsec. (d); P.A. 78-156 amended Subsec. (c) to allow use of flashing red lights on vehicles used to pick up or discharge not more than nine handicapped students when stopped to do so; P.A. 79-4 amended Subsec. (c) to allow use of flashing red lights on rescue vehicles; P.A. 84-254 amended Subsec. (c) to increase periodically the permit fee from $2 to $7 as of July 1, 1993; P.A. 84-377 amended Subsec. (c), permitting motor vehicles accommodating fifteen or less handicapped students to use flashing red lights when receiving or discharging such students; P.A. 85-217 amended Subsec. (c), permitting the chief executive officers of emergency medical service organizations to use flashing red lights as provided in Subsec. (a) of Sec. 14-96p and deleting references to the flashing of red lights by motor vehicles used as buses by handicapped students and by stationary vehicles used by fire police as warning signals; P.A. 87-41 amended Subsec. (c), permitting use of flashing white lights in conjunction with flashing red lights on an ambulance responding to an emergency call; P.A. 93-307 amended Subsec. (c) to permit flashing red lights on ambulances and to permit flashing white lights used in conjunction with “flashing head lamps” on ambulances responding to emergency calls, effective June 29, 1993; P.A. 94-189 amended Subsec. (c)(7) by adding “and a flashing amber light” after “flashing head lamps”; P.A. 96-167 amended Subsec. (c)(7) to authorize use of flashing lights of colors other than white specified by federal requirements for manufacture of ambulances; P.A. 99-150 amended Subsec. (c) by adding local fire marshals and directors of emergency management to the list of those authorized to use flashing red lights; P.A. 99-268 amended Subsec. (c) by allowing wreckers, registered pursuant to Sec. 14-66, to have flashing or revolving yellow lights and by making technical changes re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-182 amended Subsec. (c) to increase annual permit fee to $20 and to delete provision re past fee increases, effective July 1, 2004; P.A. 05-218 amended Subsec. (c) by changing “written” to “special” permit, adding “and on other vehicles that display lights for which a permit is required, in accordance with the provisions of subsection (a) of section 14-96p”, deleting “of two dollars” re annual permit fee and adding provision requiring special permits for ambulances to be issued at time of registration or renewal, effective July 6, 2005; June Sp. Sess. P.A. 15-5 replaced former Subsecs. (a) to (d) with new Subsec. (a) re permit for use of colored or flashing lights on motor vehicles or equipment, new Subsec. (b) re issuance of permits for use of colored or flashing lights, new Subsec. (c) re use of blue lights on motor vehicles and new Subsec. (d) re use of green lights on motor vehicles, added Subsec. (e) re issuance of permits for use of red lights on motor vehicles or equipment, added Subsec. (f) re issuance of permits for use of yellow or amber lights on motor vehicles or equipment, added Subsec. (g) re issuance of permits for use of white lights on motor vehicles or equipment, added Subsec. (h) re issuance of permit for use of certain colored lights on emergency vehicles, added Subsec. (i) re issuance of permit for use of flashing lights of other colors specified by federal requirements on ambulances, and added Subsec. (j) re penalty, effective June 30, 2015.



Section 14-96r - Color of stop lamps. Turn signal lamps.

(a) Any vehicle, when required under sections 14-96a to 14-96aa, inclusive, shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than three hundred feet to the rear in normal sunlight, and which shall be activated upon application of the service or foot brake.

(b) Any vehicle, when required under subsection (b) of section 14-96e, shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle or on a combination of vehicles on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signalling, shall emit white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signalling, shall emit a red or amber light, or any shade of color between red and amber. Turn signal lamps on vehicles eighty inches or more in overall width shall be visible from a distance of not less than five hundred feet in normal sunlight. Turn signal lamps on vehicles less than eighty inches wide shall be visible at a distance of not less than three hundred feet in normal sunlight.

(c) Failure to have stop lamps and turn signals as required by any provision of this section shall be an infraction.

(1967, P.A. 834, S. 20; P.A. 75-577, S. 44, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96s - Fender, backup and identification lamps. Penalties.

(a) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(b) Any motor vehicle may be equipped with one or more backup lamps either separately or in combination with other lamps, but any such backup lamp or lamps shall not be lighted when the motor vehicle is in forward motion.

(c) Any vehicle eighty inches or more in overall width, if not otherwise required by section 14-96f, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in subdivision (f) of said section.

(d) Operating a motor vehicle with fenders, running boards, backup and identification lamps, except as authorized by this section shall be an infraction.

(1967, P.A. 834, S. 21; P.A. 75-577, S. 45, 126; P.A. 00-169, S. 15.)

History: P.A. 75-577 added Subsec. (e); P.A. 00-169 deleted Subsec. (b) re running-board courtesy lamps and relettered Subsecs. (c) to (e), inclusive, as Subsecs. (b) to (d), inclusive.



Section 14-96t - Multiple-beam road-lighting equipment.

Except as hereinafter provided, the head lamps or the auxiliary driving lamps or combinations thereof on motor vehicles, other than motorcycles, shall be so arranged that the driver may control the selection between distributions of light projected to different elevations, subject to the following requirements and limitations:

(a) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles ahead at a distance of at least five hundred feet for all conditions of loading.

(b) There shall be a lowermost distribution of light so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet ahead, and, on a straight level road under any condition of loading, none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(c) Each new motor vehicle registered in this state which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost or upper distribution of light from the head lamps is in use. Such indicator shall be so designed and located that, when lighted, it will be readily visible without glare to the driver of the vehicle so equipped.

(d) Operation of a motor vehicle without the equipment required by this section shall be an infraction.

(1967, P.A. 834, S. 22; P.A. 75-577, S. 46, 126.)

History: P.A. 75-577 added Subsec. (d).



Section 14-96u - Use of multiple-beam road-lighting equipment.

Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in subsection (a) of section 14-96a, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations: (1) Whenever a driver of a vehicle approaches an oncoming vehicle within five hundred feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in subsection (b) of section 14-96t shall be dimmed to avoid glare at all times, regardless of road contour and loading. (2) Whenever the driver of a vehicle approaches another vehicle from the rear, within three hundred feet, such driver shall use a distribution of light permissible under sections 14-96a to 14-96aa, inclusive, other than the uppermost distribution of light specified in subsection (a) of section 14-96t. Violation of any provision of this section shall be an infraction.

(1967, P.A. 834, S. 23; P.A. 75-577, S. 47, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96v and 14-96w - Single-beam road-lighting equipment. Distance forward lights to illuminate.

Sections 14-96v and 14-96w are repealed, effective October 1, 1999.

(1967, P.A. 834, S. 24, 25; P.A. 75-577, S. 48, 49, 126; P.A. 99-268, S. 45.)



Section 14-96x - Head lamp of motorcycle.

The head lamp or head lamps upon every motorcycle may be of the single-beam or multiple-beam type but, in either event, shall comply with the requirements and limitations as follows: (1) Every such head lamp on a motorcycle shall be of sufficient intensity to reveal a person or vehicle at a distance of not less than one hundred feet when the motorcycle is operated at any speed less than twenty-five miles per hour and at a distance of not less than two hundred feet when the motorcycle is operated at a speed of twenty-five or more miles per hour, and at a distance of not less than three hundred feet when the motorcycle is operated at a speed of thirty-five or more miles per hour. (2) If the motorcycle is equipped with a multiple-beam head lamp or head lamps, the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in subsection (a) of section 14-96t and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in subsection (b) of said section. (3) If the motorcycle is equipped with a single-beam lamp or lamps, such lamp or lamps shall be so aimed that, when the vehicle is loaded, none of the high-intensity portion of light, at a distance of twenty-five feet ahead, shall project higher than the level of the center of the lamp from which it comes. Failure to have lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 26; P.A. 75-577, S. 50, 126.)

History: P.A. 75-577 added provision that violation of requirements is an infraction.

Cited. 29 CA 791.



Section 14-96y - Number of head lamps. Number in combination with other lamps.

(a) At all times specified in subsection (a) of section 14-96a, at least two lighted lamps shall be displayed, one on each side at the front of every motor vehicle other than a motorcycle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles.

(b) Whenever a motor vehicle equipped with head lamps as herein required is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than three hundred candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

(c) Failure to have lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 27; P.A. 75-577, S. 51, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96z - Intensity of certain lamps. Location of red light.

(a) During the times specified in subsection (a) of section 14-96a, any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps and school bus warning lamps, which projects a beam of light of an intensity greater than three hundred candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

(b) Except as required in section 14-96q no person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying a red light visible from directly in front of the center thereof.

(c) Having lamps which do not conform to the provisions of this section shall be an infraction for each offense.

(1967, P.A. 834, S. 28; P.A. 75-577, S. 52, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-97 - Defrosting devices on school buses and motor vehicles used to transport passengers for hire.

(a) Each school bus, as defined in subsection (a) of section 14-275, used for the transportation of school children and each motor vehicle used to transport passengers for hire shall be equipped with a defrosting device, in good working order and adequate to prevent the accumulation of snow, ice, frost or condensation on the windshield.

(b) Operation of a motor vehicle or, as owner, permitting the operation of a motor vehicle, in violation of any provision of this section, shall be an infraction.

(1949 Rev., S. 2444; February, 1965, P.A. 448, S. 10; P.A. 75-577, S. 53, 126; P.A. 90-263, S. 47, 74.)

History: 1965 act substituted “school bus” for “motor vehicle for hire,” deleted provision making defroster requirement applicable only during winter storms and added reference to frost and condensation in Subsec. (a); P.A. 75-577 replaced provision for $50 maximum fine in Subsec. (b) with statement that violation is an infraction; P.A. 90-263 amended Subsec. (a) to substitute “motor vehicle used to transport passengers for hire” for “public service motor vehicle”.



Section 14-97a - Emergency lighting or reflecting devices on motor vehicles used to transport passengers for hire and motor vehicles with commercial registration.

(a) There shall be carried on each motor vehicle used to transport passengers for hire whose capacity is in excess of seven passengers, each motor vehicle with a commercial registration and a manufacturer's rated capacity in excess of two thousand pounds and each combination of tractor and trailer, when it is operated on any highway during the period from one-half hour after sunset to one-half hour before sunrise, flares, flaring candles, torches, lanterns or other lighting or light reflecting devices designed for emergency use, which shall be ready for immediate use. The operator of any such motor vehicle shall cause such emergency equipment to be kept lighted or in the case of light reflecting devices to be situated in such manner as to be visible for at least two hundred feet in front and in the rear of such motor vehicle, during any period between one-half hour after sunset and one-half hour before sunrise when such motor vehicle has become stalled or is in such condition that it cannot be operated on the highway.

(b) Any person who violates any provision of this section shall be fined not more than fifty dollars and the commissioner may suspend, for not more than sixty days, the registration of any such motor vehicle not equipped as provided in this section.

(1969, P.A. 639, S. 1; P.A. 90-263, S. 48, 74.)

History: P.A. 90-263 amended Subsec. (a) to substitute “motor vehicle used to transport passengers for hire” for “public service motor vehicle”, and to substitute “motor vehicle with a commercial registration” for “commercial motor vehicle”.



Section 14-97b - Lift equipment on motor buses.

On and after April 18, 1988, any motor bus purchased for use in providing fixed route bus service by the state or any transit district or other entity which receives state subsidies for such services shall be equipped with a mechanical lift or similar device which provides persons with disabilities with sufficient access to the bus. On or before September 30, 1996, all motor buses used by the state or any such transit district or other entity to provide fixed route bus service shall be so equipped.

(P.A. 88-62, S. 1, 2.)



Section 14-98 - Tires.

Each vehicle operated upon any highway or bridge shall be equipped with tires of rubber, or other elastic substance, approved by the commissioner, and the wheels shall be so constructed that no metal part of the wheel or tire may be in contact with the surface of the road at any time when such vehicle is in motion upon the highway, except such vehicle may be equipped with tires incorporating a metal nonskid device during the period from November fifteenth to April thirtieth, inclusive. Nothing in this section shall apply to authorized emergency vehicles, to road-making machinery in use in the repair or construction of highways or to a tractor used in agricultural pursuits when necessarily traversing a highway or bridge for the purpose of access to agricultural lands, or to a truck, tractor, trailer or semitrailer for which a permit has been granted by the Commissioner of Transportation. Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for a subsequent offense shall be fined not more than two hundred dollars.

(1949 Rev., S. 2445; 1969, P.A. 446, S. 1; 768, S. 139; 1971, P.A. 496, S. 1; P.A. 76-145, S. 1, 2; P.A. 78-161; P.A. 82-223, S. 12; P.A. 83-577, S. 18; P.A. 84-197, S. 4; 84-429, S. 60.)

History: 1969 acts deleted provisions limiting weight on wheels and setting forth tire specifications, excluded from provisions road-making machinery, agricultural tractors and trucks, tractors, trailers and semitrailers operating under permit issued by highway commissioner and later replaced highway commissioner with commissioner of transportation; 1971 act excluded from provisions emergency vehicles defined by Sec. 14-1a and limited use of studded tires to period from October fifteenth to April fifteenth; P.A. 76-145 added provisions further restricting use of studded tires and prohibited their sale after February 1, 1977; P.A. 78-161 deleted previous provisions re studded tires and allowed their use during period between November fifteenth and April first; P.A. 82-223 specified that the commission of a first offense constituted an infraction, and established a minimum fine of $25 and lowered the maximum fine from $100 to $90 for such first offense; P.A. 83-577 deleted the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 84-197 extended the ending date of the period of use of studded tires from April first to the thirtieth; P.A. 84-429 made technical changes for statutory consistency.



Section 14-98a - Tires to be in safe operating condition.

No person shall operate a motor vehicle or trailer upon the public highways unless such motor vehicle or trailer is equipped with tires, in safe operating condition, that conform to the standards set forth in 49 CFR 571.109, as amended from time to time, and if applicable, to section 14-163c. Any law enforcement officer, at any time, upon reasonable cause to believe that the tires of a vehicle are unsafe or it is equipped with tires in violation of the provision of this section, may require the operator of such vehicle to stop and submit the tires of such vehicle to an inspection. If the inspection discloses the vehicle to be in violation, the officer may issue a summons for such violation. Operation of a motor vehicle or, as owner permitting the operation of a motor vehicle in violation of any provision of this section shall be an infraction.

(1967, P.A. 881; P.A. 75-577, S. 55, 126; P.A. 98-182, S. 2, 22; P.A. 14-187, S. 40.)

History: P.A. 75-577 replaced provision for $50 maximum fine with statement that violation is an infraction; P.A. 98-182 deleted motor vehicles used exclusively for farming purposes from exemption, effective July 1, 1998; P.A. 14-187 deleted provisions re commissioner to approve requirements, re commissioner to establish safety standards for tires and re exemption for certain agricultural machines and tractors, and added provision re requirements to conform to standards in 49 CFR 571.09 and Sec. 14-163c, effective July 1, 2014.

Cited. 41 CA 664; 46 CA 633.



Section 14-99 - Mirror. Motor vehicles with commercial registration to allow others to pass.

Each motor vehicle shall be equipped with a mirror attached to and so located and adjusted on such vehicle as to give the operator thereof a clear reflected view of the highway directly to the rear of or on a line parallel to the left side of the body of such motor vehicle. Any person operating a motor vehicle with a commercial registration so constructed or which may be so loaded that the operator is prevented from having a free and unobstructed view of the highway immediately to the rear and at the left side of the same shall, by means of such mirror, make frequent observations of the approach of vehicles from the rear. When operating at below the posted speed limits and when so approached or overtaken, the operator of such motor vehicle shall drive to the extreme right of the traveled way as promptly as safety will permit, giving the vehicle approaching from the rear opportunity to pass. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2446; February, 1965, P.A. 448, S. 11; P.A. 75-577, S. 56, 126; P.A. 90-263, S. 64, 74.)

History: 1965 act added the word “left” in the first and second sentences, changed the duty of constant observation to one of frequent observations, removed the words “in safety” from the end of the last sentence and deleted a penalty provision; P.A. 75-577 provided that violation of section is an infraction; P.A. 90-263 substituted “motor vehicle with a commercial registration” for “commercial motor vehicle”.

See Sec. 14-230 re driving in right-hand lane.

See Sec. 14-285 re use of mirrors by vehicles other than motor vehicles.

Allegation that driver did not keep a constant observation of approach of vehicles from rear is sufficient to raise issue of compliance with statute. 119 C. 595, 596. Requires driver to keep such a regularly recurring observation of mirror as will make him aware of vehicles approaching in rear. 122 C. 216. Cited. 129 C. 13; 134 C. 644.

Cited. 30 CA 263.



Section 14-99f - Windshield. Obstruction of view.

(a) Each motor vehicle shall be equipped with a windshield of a type prescribed by section 14-100 and a windshield cleaner or wiper in effective working order located directly in front of the operator while in use on the highway. The windshield shall be reasonably free of defects and accumulations, inside and out, of snow, ice, condensation and dirt. The provisions of this subsection shall not apply to a motorcycle or a vehicle designed by the manufacturer for nonhighway operation without a windshield.

(b) No person shall operate a motor vehicle required to be equipped with such a windshield if the windshield is in a condition to interfere with an unobstructed view of the highway.

(c) No article, device, sticker or ornament shall be attached or affixed to or hung on or in any motor vehicle in such a manner or location as to interfere with the operator's unobstructed view of the highway or to distract the attention of the operator.

(d) Violation of any provision of this section shall be an infraction.

(P.A. 84-429, S. 36; P.A. 99-268, S. 4; P.A. 00-169, S. 22.)

History: P.A. 99-268 amended Subsec. (a) to delete exemption for certain farm vehicles; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

See Sec. 14-99g re use of tinted or reflectorized windows and obstruction of view.

See Sec. 14-100 re safety glass requirement.

Cited. 30 CA 263.

Subsec. (c):

To constitute a violation of Subsec., there must be more than a hypothetical possibility that driver's vision would be obstructed or that driver would be distracted, and police officer did not articulate any reasonable belief that Subsec. was being violated. 297 C. 829.

The hanging of an object from a rearview mirror is not a per se infraction under Subsec., and Subsec. requires proof of interference with an operator's unobstructed view or the operator's distraction. 111 CA 482.



Section 14-99g - Definitions. Tinted or reflectorized windows. Obstruction of view prohibited. Exceptions. Sale or delivery of motor vehicles having tinted or reflectorized windows prohibited. Stickers required. Penalty. Window tinting businesses. Regulations.

(a) As used in this section, unless the context otherwise requires:

(1) “Light transmission” means the ratio of the amount of total light, expressed in percentages, which is allowed to pass through a product or material including the glazing to the amount of total light falling on the product or material and the glazing.

(2) “Luminous reflectance” means the ratio of the amount of total light, expressed in percentages, which is reflected outward by a product or material to the amount of total light falling on the product or material.

(3) “Manufacturer” means (A) a person who engages in the manufacturing or assembling of sun screening products or materials designed to be used in conjunction with vehicle glazing materials, or (B) a person who fabricates, laminates or tempers the glazing material incorporating the capacity to reflect or to reduce the transmittance of light during the manufacturing process.

(b) No person may operate any motor vehicle which has any object or material placed, displayed, installed, affixed or applied in or on such vehicle in a manner so as to obstruct or reduce the operator's clear and full view of the road through the front windshield or the side or rear windows, except as provided in subsection (c) of this section. No person may place, install, affix or apply any transparent material on the front windshield or the side or rear windows of any motor vehicle if such material alters the color or reduces the light transmittance of such windshield or side or rear windows, except as provided in subsection (c) of this section. Any person required for medical reasons to be shielded from direct rays of the sun or any person operating a motor vehicle belonging to such person or in which such person is a usual passenger shall be exempt from the provisions of this subsection. Applications for such exemption based upon such medical reason shall be made in writing to the commissioner and shall be supported by the written documentation of a physician or optometrist licensed to practice in this state.

(c) The provisions of subsection (b) of this section shall not apply to:

(1) Front side wing vents and windows which are not mirror-like in appearance and have a substance or material in conjunction with glazing material that has a total light transmission of not less than thirty-five per cent plus or minus three per cent and a luminous reflectance of twenty-seven per cent plus or minus three per cent;

(2) Rearview mirrors;

(3) Adjustable nontransparent sun visors which are mounted forward of the side windows and are not attached to the glass;

(4) Signs, stickers or other materials which are displayed in a seven-inch square in the lower corner of the windshield farthest removed from the driver or signs, stickers or other materials which are displayed in a five-inch square in the lower corner of the windshield nearest the driver;

(5) The right and left side windows behind the driver and the rearmost window which shall not be mirror-like in appearance, having a substance or material in conjunction with glazing material that has a total light transmission of not less than thirty-five per cent plus or minus three per cent and a luminous reflectance of twenty-one per cent to plus or minus three per cent;

(6) The windows behind the driver on any truck, motor bus, trailer, mobile manufactured home, or multipurpose passenger vehicle, as defined in the Code of Federal Regulations, Title 49, Section 571.3, as amended from time to time, provided said vehicle is equipped with outside mirrors on the left and right-hand sides which are so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such motor vehicle;

(7) Direction, destination or termination signs upon a passenger common carrier motor vehicle, provided the signs do not interfere with the driver's clear view of approaching traffic;

(8) Rear window wiper motors;

(9) Rear trunk lid handle or hinges;

(10) The rearmost window or windows, provided the motor vehicle is equipped with outside mirrors on the left and right-hand sides of the vehicle which are so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such motor vehicle;

(11) Transparent material which is installed, affixed or applied to the topmost portion of the windshield, provided: (A) The bottom edge of the material is at least twenty-nine inches above the undepressed driver's seat when measured from a point five inches in front of the bottom of the backrest with the driver's seat in its rearmost and lowermost position with the vehicle on a level surface and (B) the material is not red or amber in color; or

(12) Any sticker or certificate required to be affixed or applied to any window pursuant to federal or state statute or any municipal ordinance.

(d) On and after July 1, 1996, no person shall sell, offer for sale or deliver in the state any motor vehicle having a windshield or any window which exceeds the standards relative to light transmission and luminous reflectance specified in this section.

(e) Each motor vehicle manufactured and sold on and after January 1, 1994, having a window which has been tinted or darkened with any tinted material after factory delivery shall have affixed to the lower left corner of each such window a sticker legible from outside the vehicle which indicates the sticker registration number, a certification of compliance with the provisions of this section, and such other information as the Commissioner of Motor Vehicles deems appropriate. The sticker shall be of a type which is pressure-sensitive, self-destructive upon removal, and shall not exceed one square inch in size. Prior to shipping or making any such material available in this state, for installation in a motor vehicle, the manufacturer shall apply to the Commissioner of Motor Vehicles for approval and registration of its tinted material and the sticker which is to be used in the identification and certification of compliance with the light transmission and reflectance standards established under this section. The commissioner shall not approve any tinted material or sticker unless the manufacturer demonstrates that the material and sticker comply with the provisions of this section. The manufacturer shall include with each delivery of tinted material in this state for installation in a motor vehicle a sticker, approved by the commissioner, with written instructions indicating the proper location for placement of such sticker. The presence of such sticker upon the window of a motor vehicle indicates that the person who affixed the sticker certifies that the window conforms to the standards relative to light transmission and luminous reflectance specified in this section.

(f) Any person who violates any provision of subsections (b) to (e), inclusive, of this section shall be deemed to have committed an infraction for each offense. Any person who violates any provision of subsection (b) of this section shall remove such object or material which obstructs his clear and full view of the road and report within sixty days to the police department which issued the infractions complaint to present his vehicle for inspection and to demonstrate compliance with the provisions of this section. If such person fails to report to such police department and is cited for a subsequent violation of this section, his vehicle shall be impounded after notice and opportunity for hearing.

(g) Any person owning a vehicle having a window which has been tinted or darkened with any tinted material after factory delivery, shall present such vehicle to the Department of Motor Vehicles, by July 1, 1996, to receive a sticker for any tinted or darkened window to indicate such tinting or darkening is in compliance with this section. Any person operating a motor vehicle, on or after July 1, 1996, in violation of this subsection shall be deemed to have committed an infraction.

(h) The provisions of subsections (b) to (g), inclusive, of this section shall not apply to any motor vehicle in livery service, as defined in section 13b-101.

(i) On or after October 1, 1993, each person, firm or corporation which engages in the business of tinting windows of motor vehicles or in the retail sale or installation of tinted material for such windows shall post conspicuously and at all times display at each service counter in its establishment a sign which shall (1) state the permissible standards relative to light transmission and luminous reflectance specified in this section in block letters not less than three inches in height, (2) specify penalties for a violation of this section and (3) include actual tinted materials as examples.

(j) Each person, firm or corporation which engages in the business of tinting windows of motor vehicles and which performs such work from a mobile facility shall provide a written statement to the purchaser which shall state the permissible standards relative to light transmission and luminous reflectance specified in this section and the penalties for a violation of this section.

(k) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 84-277; P.A. 90-210, S. 1; May Sp. Sess. P.A. 92-9, S. 3, 4; P.A. 93-135, S. 1, 2; P.A. 96-167, S. 31; P.A. 07-217, S. 50.)

History: P.A. 90-210 added Subsecs. (d) to (i), inclusive, re tinted glass; May Sp. Sess. P.A. 92-9 amended Subsec. (g) to postpone implementation of sticker requirement from July 1, 1992, to July 1, 1993; P.A. 93-135 amended Subsec. (c)(1) and (5) to modify the exceptions relative to light transmittance, added new Subdiv. (6) and renumbered remaining Subdivs., extended the cutoff dates in Subsec. (d) from July 1, 1992, to July 1, 1996, in Subsec. (e) from January 1, 1991, to January 1, 1994, in Subsec. (g) from July 1, 1993, to July 1, 1996, and inserted new Subsecs. (i) and (j) re notice to consumers of standards re light transmission and reflectance and relettering former Subsec. (i) as (k), effective July 1, 1993; P.A. 96-167 amended Subsec. (c)(6) to delete reference to vehicles “registered other than as a passenger motor vehicle”; P.A. 07-217 made a technical change, effective July 12, 2007.

See Sec. 14-99f re windshield and view requirements.

See Sec. 14-100 re safety glass requirement.

Cited. 40 CA 495.



Section 14-99h - Etching of vehicle identification numbers. Marking of component parts. Penalty. Regulations.

(a) Each new car dealer or used car dealer, as defined in section 14-51, or lessor licensed under the provisions of section 14-15 shall offer the purchaser or lessee of a new or used motor vehicle, at the time of sale or lease, the optional service of etching the complete identification number of the vehicle on a lower corner of the windshield and on each side or rear window in such vehicle. Each such dealer or lessor may etch the complete identification number of a motor vehicle on any such vehicle in its inventory prior to its sale or lease provided it specifies the charge for such service separately on the order for the sale of the motor vehicle as prescribed by the provisions of section 14-62.

(b) If a new car dealer or used car dealer, as defined in section 14-51, offers the purchaser of a new or used motor vehicle, at the time of sale, the optional service of marking vehicle components with the complete vehicle identification number, the dealer shall specify the charge for such service separately on the order for the sale of the motor vehicle as prescribed by the provisions of section 14-62. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection. Such regulations may provide standards for the marking of component parts in a secure manner, and for telephone or on-line access to a secure database of vehicles including motorcycles and parts that have been marked and registered in such database. Such regulations may also provide for the marking of parts used to replace parts that have been marked in accordance with the provisions of this subsection, by repairers licensed in accordance with section 14-52. Each new or used dealer that sells a motorcycle shall offer to the purchaser to mark the complete vehicle identification number on the component parts of said motorcycle. Such service shall be subject to the regulations and standards adopted by the commissioner in accordance with this subsection.

(c) Each new car dealer, used car dealer or lessor shall charge reasonable rates for etching services and parts marking services rendered within the state pursuant to subsections (a) and (b) of this section and shall file a schedule of such rates with the Commissioner of Motor Vehicles. Each such dealer or lessor may from time to time file an amended schedule of such rates with the commissioner. No such dealer or lessor may charge any rate for such etching services or parts marking services which is greater than the rates contained in the most recent schedule filed with the commissioner.

(d) A motor vehicle dealer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, may verify a manufacturer's vehicle identification number to satisfy any provision requiring such verification in this chapter, or chapter 246a or 247. Such verification shall be provided in a written affidavit signed by such a motor vehicle dealer, or his designee, and submitted to the commissioner. Such affidavit shall contain a statement that the manufacturer's vehicle identification number corresponds to such number (1) on the manufacturer's or importer's certificate of origin, if the motor vehicle is new, (2) on a current certificate of title, or (3) on a current motor vehicle registration document. Such affidavit shall also contain a statement that the vehicle identification number has not been mutilated, altered or removed.

(e) Any person violating the provisions of subsection (c) of this section, shall be subject to the penalties of false statement, provided for in sections 14-110 and 53a-157b.

(f) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 89-313, S. 1, 5; P.A. 97-236, S. 13, 27; P.A. 98-182, S. 16, 22; P.A. 02-70, S. 32; P.A. 04-199, S. 36; P.A. 06-130, S. 23; P.A. 11-213, S. 27; P.A. 13-271, S. 55.)

History: P.A. 97-236 amended Subsec. (a) to make a technical change, to require used car dealers and lessors to offer purchaser or lessee of a new or used motor vehicle, at the time of sale or lease, optional service of etching vehicle identification number on windshield and each side or rear window, to delete references to “passenger” motor vehicle and “truck having a gross weight of ten thousand pounds or less” and to allow each dealer or lessor to etch the vehicle identification number of a vehicle on any vehicle in its inventory prior to its sale or lease, provided it specifies the charge for such service, and amended Subsec. (b) to apply provisions of Subsec. to used car dealers and lessors; P.A. 98-182 added Subsecs. (c) to (e), inclusive, allowing a licensed motor vehicle dealer to verify a vehicle identification number for certain purposes, establishing penalties for violating the provisions of verification and authorizing the commissioner to adopt regulations, effective July 1, 1998; P.A. 02-70 amended Subsec. (a) to require dealers or lessors to specify charges for etching on the sale order as prescribed by Sec. 14-62 in lieu of the label required by the federal Automobile Information Disclosure Act, effective June 3, 2002; P.A. 04-199 added new Subsec. (b) re marking of vehicle components, redesignating existing Subsecs. (b) to (e) as new Subsecs. (c) to (f), respectively, and added references to parts marking services in new Subsec. (c), effective July 1, 2004; P.A. 06-130 amended Subsec. (b) to include motorcycles and motorcycle dealers; P.A. 11-213 amended Subsec. (c) to delete annual September first filing deadline, effective July 1, 2011; P.A. 13-271 amended Subsec. (d) to delete “for all other vehicles” in Subdiv. (2) and add Subdiv. (3) re manufacturer's vehicle identification number corresponding to current motor vehicle registration document, effective July 1, 2013.



Section 14-100 - Safety glass. Use of plastics.

(a) The commissioner shall not register any motor vehicle manufactured after July 1, 1937, unless the windshield, the doors, windows and glass partitions are equipped with safety glass, except that, in lieu of safety glass, the commissioner may permit the use of plastic materials manufactured and processed into transparent sheets, at such locations as he designates. The commissioner shall issue regulations, in accordance with nationally accepted standards, concerning the specifications for safety glass and plastic materials and the locations where they may be used.

(b) The term “safety glass”, as used in this chapter, means glass so treated or combined with other materials that its use in motor vehicles will afford a greater degree of protection to occupants thereof than the use of glass not so treated or combined.

(1949 Rev., S. 2447; 1949, S. 1335d; 1959, P.A. 62, S. 6.)

History: 1959 act removed provision for approval by commissioner of type of safety glass and added provision re issuance of regulations by commissioner in Subsec. (a).

See Sec. 14-99f re windshield and view requirements.

See Sec. 14-99g re use of tinted or reflectorized windows and obstruction of view.

Registration of a motor vehicle, the windshield of which was not composed of approved safety glass as required by former statute, is not negligence which can be the basis of a cause of action against the public official issuing the registration by an individual injured, as the duty imposed was to the public. 142 C. 585.

Duty imposed on Commissioner of Motor Vehicles is a public duty and he is liable only to the state for nonperformance. 19 CS 172.



Section 14-100a - Seat safety belts. Child restraint systems. Wheelchair transportation devices.

(a) No new passenger motor vehicle may be sold or registered in this state unless equipped with at least two sets of seat safety belts for the front and rear seats of the motor vehicle, which belts comply with the requirements of subsection (b) of this section. The anchorage unit at the attachment point shall be of such construction, design and strength as to support a loop load strength of not less than four thousand pounds for each belt.

(b) No seat safety belt may be sold for use in connection with the operation of a motor vehicle on any highway of this state unless it is so constructed and installed as to have a loop strength through the complete attachment of not less than four thousand pounds, and the buckle or closing device shall be of such construction and design that after it has received the aforesaid loop belt load it can be released with one hand with a pull of less than forty-five pounds.

(c) (1) The operator of and any front seat passenger in any motor vehicle or fire fighting apparatus originally equipped with seat safety belts complying with the provisions of 49 CFR 571.209, as amended from time to time, shall wear such seat safety belt while the vehicle is being operated on any highway, except as follows:

(A) A child six years of age and under shall be restrained as provided in subsection (d) of this section;

(B) The operator of such vehicle shall secure or cause to be secured in a seat safety belt any passenger seven years of age or older and under sixteen years of age; and

(C) If the operator of such vehicle is under eighteen years of age, such operator and each passenger in such vehicle shall wear such seat safety belt while the vehicle is being operated on any highway.

(2) The provisions of subdivision (1) of this subsection shall not apply to (A) any person whose physical disability or impairment would prevent restraint in such safety belt, provided such person obtains a written statement from a licensed physician or a licensed advanced practice registered nurse containing reasons for such person's inability to wear such safety belt and including information concerning the nature and extent of such condition. Such person shall carry the statement on his or her person or in the motor vehicle at all times when it is being operated, or (B) an authorized emergency vehicle, other than fire fighting apparatus, responding to an emergency call or a motor vehicle operated by a rural letter carrier of the United States postal service while performing his or her official duties or by a person engaged in the delivery of newspapers.

(3) Failure to wear a seat safety belt shall not be considered as contributory negligence nor shall such failure be admissible evidence in any civil action.

(4) Any operator of a motor vehicle, who is eighteen years of age or older, and any passenger in such motor vehicle, who violates any provision of this subsection shall have committed an infraction and shall be fined fifty dollars. Any operator of a motor vehicle who is under eighteen years of age and any passenger in such motor vehicle who violates any provision of this subsection shall have committed an infraction and shall be fined seventy-five dollars. Points may not be assessed against the operator's license of any person convicted of such violation.

(d) (1) Any person who transports a child six years of age and under or weighing less than sixty pounds, in a motor vehicle on the highways of this state shall provide and require the child to use a child restraint system approved pursuant to regulations adopted by the Department of Motor Vehicles in accordance with the provisions of chapter 54. Any person who transports a child seven years of age or older and weighing sixty or more pounds, in a motor vehicle on the highways of this state shall either provide and require the child to use an approved child restraint system or require the child to use a seat safety belt. As used in this subsection, “motor vehicle” does not mean a bus having a tonnage rating of one ton or more. Failure to use a child restraint system shall not be considered as contributory negligence nor shall such failure be admissible evidence in any civil action.

(2) Any person who transports a child under one year of age or weighing less than twenty pounds in a motor vehicle on the highways of this state shall provide and require the child to ride rear-facing in a child restraint system approved pursuant to regulations that the Department of Motor Vehicles shall adopt in accordance with the provisions of chapter 54.

(3) Notwithstanding the provisions of subdivision (1) of this subsection, any person who transports a child four years of age or older in a student transportation vehicle, as defined in section 14-212, on the highways of this state shall either provide and require the child to use an approved child restraint system or require the child to use a seat safety belt. Any person who transports a child under four years of age weighing less than forty pounds in a student transportation vehicle on the highways of this state shall provide and require the child to use a child restraint system approved pursuant to regulations adopted by the Department of Motor Vehicles in accordance with the provisions of chapter 54.

(4) No person shall restrain a child in a booster seat unless the motor vehicle is equipped with a safety seat belt that includes a shoulder belt and otherwise meets the requirement of subsection (b) of this section.

(5) Any person who violates the provisions of subdivision (1), (2), (3) or (4) of this subsection shall, for a first violation, have committed an infraction; for a second violation, be fined not more than one hundred ninety-nine dollars; and, for a third or subsequent violation, be guilty of a class A misdemeanor. The commissioner shall require any person who has committed a first or second violation of the provisions of this subsection to attend a child car seat safety course offered or approved by the Department of Motor Vehicles. The commissioner may, after notice and an opportunity for a hearing, suspend for a period of not more than two months the motor vehicle operator's license of any person who fails to attend or successfully complete the course.

(e) (1) Any person who transports an individual who remains in a wheelchair while being transferred into and out of a vehicle, in any motor vehicle on the highways of this state, shall provide and require the use of a device designed to secure individuals in wheelchairs while transferring such individuals from the ground to the vehicle and from the time the motor vehicle is brought to a stop until such individuals are transferred from the vehicle to the ground. Such device shall be located in the motor vehicle at all times. The Commissioner of Motor Vehicles may, after consultation with the Departments of Transportation and Public Health, establish regulations to implement the provisions of this section and sections 13b-105 and 14-102a, subsection (d) of section 14-103, subsection (a) of section 14-275 and subsection (a) of section 19a-180.

(2) The following motor vehicles registered in this state for the first time on or after October 1, 2007, that transport individuals who remain in wheelchairs while being transported, shall, in addition to the requirements of subdivision (1) of this subsection, install or provide and require the use of a device that secures the wheelchair to the motor vehicle's mechanical lift or otherwise prevents or seeks to prevent an individual in a wheelchair from falling from such mechanical lift or motor vehicle: (A) Motor vehicles in livery service, as defined in section 13b-101, (B) service buses, as defined in section 14-1, (C) invalid coaches, as defined in subdivision (11) of section 19a-175, (D) vanpool vehicles, as defined in section 14-1, (E) school buses, as defined in section 14-1, (F) motor buses, as defined in section 14-1, (G) student transportation vehicles, as defined in section 14-212, and (H) camp vehicles, as defined in section 14-1. The provisions of this subsection shall also apply to all motor vehicles used by municipal, volunteer and commercial ambulance services and rescue services, as defined in section 19a-175.

(3) Violation of any provision of this subsection is an infraction.

(f) The commissioner shall administer the provisions of this section.

(1961, P.A. 532; 1963, P.A. 405; P.A. 82-292; P.A. 84-429, S. 35; P.A. 85-429, S. 1, 8; P.A. 91-192, S. 2; P.A. 93-10; P.A. 94-52; P.A. 96-180, S. 149, 166; 96-257, S. 1; P.A. 02-70, S. 78; P.A. 05-58, S. 1; P.A. 07-134, S. 1; P.A. 08-32, S. 5; 08-150, S. 37; P.A. 10-3, S. 50; 10-110, S. 7; P.A. 14-231, S. 51; P.A. 16-39, S. 11.)

History: 1963 act made equipping of new cars with seat belts mandatory, 1961 act having made anchorage units only mandatory; P.A. 82-292 inserted new Subsec. (c) requiring the use of child restraint systems, relettering former Subsec. (c) accordingly; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 85-429 amended Subsec. (a) to require that vehicles be equipped with safety belts for rear seats and inserted new Subsec. (c) re required use of seat belts, exemptions and penalties related to such use, relettering prior Subsecs. (c) and (d) accordingly; P.A. 91-192 amended Subsec. (c)(1) and (3) to require use of seat belts in fire fighting apparatus and (c)(5) to delete obsolete provision re issuance of verbal warnings by law enforcement officers for violations; P.A. 93-10 amended Subsec. (c)(1) to eliminate exemption from requirement to use seat belts for vehicles equipped with air bags; P.A. 94-52 amended Subsec. (c) by deleting “front seat” in the last sentence of Subdiv. (1), making it applicable to any passenger 4 years of age or older and under 16, not only a “front seat” passenger, and amended Subsec. (d) by making its first sentence applicable to children under 4 years of age and weighing less than 40 pounds, deleting language which provided that: “For any child between the ages of one year and four years, a seat safety belt in the rear seat of the motor vehicle which complies with the provisions of subsection (b) of this section may be used in lieu of a child restraint system.” and providing instead that: “Any person who transports a child under the age of four years, weighing forty or more pounds, in a motor vehicle on the highways of this state shall either provide and require the child to use an approved child restraint system or require the child to use a seat safety belt” and eliminating language which said that “motor vehicle” does not mean “a recreational vehicle of the truck or van type or a truck”; P.A. 96-180 amended of Subsec. (c)(1) to substitute Subsec. “(e)” for “(g)” of Sec. 38a-363, effective June 3, 1996; P.A. 96-257 amended Subsec. (d) to eliminate provision requiring court waiver of fine upon proof that person installed child restraint system prior to court appearance date, to provide graduated penalties for violation of subsection and to require persons who have committed a first or second violation to attend a child car seat safety course; P.A. 02-70 amended Subsec. (c) to replace references to “private passenger” type of motor vehicle, “as defined in subsection (e) of section 38a-363” and “vanpool vehicle”, with reference to motor vehicle “with a gross vehicle weight rating not exceeding ten thousand pounds”, and to require seat belt use in fire fighting apparatus “originally” equipped with such belts in Subdiv. (1), combined existing Subdiv. (3) with Subdiv. (2) and made technical changes therein and redesignated existing Subdivs. (4) and (5) as Subdivs. (3) and (4); P.A. 05-58 amended Subsec. (c)(1) by substituting “six years of age and under” for “under the age of four years” and changing “four” to “seven” years of age or older, and amended Subsec. (d) by designating existing provisions as Subdivs. (1) and (5) and, in Subdiv. (1), substituting “six years of age and under or” for “under the age of four years” and changing 40 to 60 pounds, adding Subdiv. (2) re child restraint system for transport of child under 1 year of age or weighing less than 20 pounds, adding Subdiv. (3) re child restraint systems in a student transportation vehicle, adding Subdiv. (4) re restraint of child in booster seat and, in Subdiv. (5), adding “subdivision (1), (2), (3) or (4) of”; P.A. 07-134 added new Subsec. (e) re wheelchair transportation safety devices for individuals who remain in wheelchairs while being transferred into and out of a vehicle, and for motor vehicles in livery service, service buses, invalid coaches, vanpool vehicles, school buses, motor buses, student transportation vehicles and camp vehicles registered on or after October 1, 2007, that transport individuals who remain in wheelchairs while being transported, and redesignated existing Subsec. (e) as Subsec. (f); P.A. 08-32 amended Subsec. (c) to make technical changes and, in Subdiv. (1), to add requirement that if operator of vehicle is under eighteen, operator and each passenger shall wear seat belt while vehicle is being operated on any highway and, in Subdiv. (4), to provide that any operator of vehicle who is eighteen or older and any passenger who violates any provision of Subsec. (c) shall have committed an infraction and be fined $15 and that any operator under eighteen and any passenger who violates any provision of Subsec. (c) shall have committed an infraction and be fined $75, effective August 1, 2008; P.A. 08-150 amended Subsec. (e)(2) to make technical changes; P.A. 10-3 amended Subsec. (c)(4) to increase fine from $15 to $50 for operator of motor vehicle 18 years of age or older and any passenger in that motor vehicle, effective April 14, 2010; P.A. 10-110 amended Subsec. (c)(1) to delete limitation of seat belt requirement to vehicles with gross vehicle weight rating not exceeding 10,000 pounds and make technical changes; P.A. 14-231 amended Subsec. (e)(2) by deleting reference to management services and making technical changes; P.A. 16-39 amended Subsec. (c)(2)(A) by adding reference to licensed advanced practice registered nurse.

See Sec. 54-33m re failure to wear seat belt not constituting probable cause for vehicle search.

Cited. 239 C. 1.

Cited. 29 CA 689. Police officer who observed defendant operating motor vehicle without wearing a shoulder-harness-type seat belt had reasonable articulable suspicion of a violation of statute to justify initial stop. 96 CA 515.

Special defense of defendant that plaintiff's failure to use seat belts supplied pursuant to section should be allowed as evidence may show nonuse as the proximate cause barring recovery or could affect amount of damages recoverable. 27 CS 498.

Subsec. (c):

Cited. 16 CA 497. Subdiv. (4) held to be constitutional with respect to due process, access to court's equal protection and right to a jury trial. 38 CA 685.

Cited. 43 CS 239.



Section 14-100b - Air pollution control devices required on certain passenger motor vehicles.

On and after January 1, 1968, no passenger motor vehicle designated as a 1968 or later model shall be registered in this state unless equipped with an effective air pollution control device. The Commissioner of Energy and Environmental Protection, with the advice of the Commissioner of Motor Vehicles, may make regulations establishing standards for such devices, which standards shall be consistent with provisions of federal law, if any, relating to control of emissions from the vehicles concerned. The Commissioner of Motor Vehicles shall not require, as a condition precedent to the initial sale of a vehicle or vehicular equipment, the inspection, certification or other approval of any feature or equipment designed for the control of emissions from motor vehicles if such feature or equipment has been certified, approved or otherwise authorized pursuant to federal law.

(1967, P.A. 676; 1971, P.A. 872, S. 29; P.A. 11-80, S. 1.)

History: 1971 act made environmental protection commissioner rather than commissioner of motor vehicles responsible for regulations but kept commissioner of motor vehicles as advisor; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 14-100c - Transferred

Transferred to Chapter 246a, Sec. 14-164c.



Section 14-101 - Turn signals.

Any person who operates on any highway any motor vehicle so constructed or so loaded that the operator is unable to clearly indicate by hand signals to both approaching and following traffic his intention of stopping or turning, unless such motor vehicle is equipped with a turn signal or signalling device, or fails to cause such turn signal or device to be maintained, at all times, in good and sufficient working order, or fails to use the same when making any stop or turn, or the owner of any such motor vehicle who allows it to be so operated, shall be fined the amount designated for such infraction.

(1949 Rev., S. 2448; 1953, S. 1339d; 1959, P.A. 62, S. 7; 1967, P.A. 834, S. 30; P.A. 75-577, S. 58, 126.)

History: 1959 act added words “turn signal” in Subsec. (a) and deleted word “mechanical” in front of words “signalling device” and “signal device” in Subsecs. (a) and (b); 1967 act repealed Subsec. (b); P.A. 75-577 replaced provision for $25 maximum fine with statement that fine be “the amount designated for such infraction”.

See Sec. 14-96e(b) re measurements determining when turn signals required.

See Sec. 14-244 re hand signals.

Statutes do not require driver to give hand signal in preference to mechanical signal. 122 C. 210. Cited. 129 C. 122.

Cited. 2 CS 99.

Cited. 5 Conn. Cir. Ct. 694.



Section 14-102 - View in and exits from motor vehicles used to transport passengers for hire.

The passenger compartment in any motor vehicle used to transport passengers for hire shall, if enclosed or partly enclosed, be so constructed as to give an unobstructed view of the interior of the same from any point within such vehicle. Each such motor vehicle of a seating capacity of more than seven shall have exits on more than one side thereof. Any person who owns or operates any such motor vehicle which fails to comply with the requirements of this section shall be fined the amount designated for each such infraction.

(1949 Rev., S. 2450; P.A. 75-577, S. 59, 126; P.A. 90-263, S. 49, 74.)

History: P.A. 75-577 replaced provision for $5 minimum fine and $25 maximum fine with reference to fine in “the amount designated for each such infraction”; P.A. 90-263 substituted “motor vehicle used to transport passengers for hire” for “public service motor vehicle”.



Section 14-102a - Inspection of student transportation vehicles.

Each student transportation vehicle shall be inspected for safety before its initial registration in accordance with a schedule to be adopted by the Commissioner of Motor Vehicles. Each such student transportation vehicle shall pass inspection before each renewal of registration. Any student transportation vehicle that transports individuals in wheelchairs shall meet the requirements of subsection (e) of section 14-100a in order to pass inspection. The fee for each such inspection shall be twenty dollars, except there shall be no fee for inspection of a student transportation vehicle owned by the state or a municipality.

(P.A. 05-218, S. 14; P.A. 07-134, S. 5.)

History: P.A. 05-218 effective July 1, 2005; P.A. 07-134 added provision requiring student transportation vehicles transporting individuals in wheelchairs to meet the requirements of Sec. 14-100a(e).



Section 14-103 - Inspection of motor vehicles.

(a) The commissioner, an inspector authorized by the commissioner, any officer of the Division of State Police within the Department of Emergency Services and Public Protection or any local police officer may examine any motor vehicle and its number, equipment and identification. Any person who wilfully interferes with or obstructs, or attempts to interfere with or obstruct, any such examination shall be guilty of a class D misdemeanor.

(b) The Commissioner of Motor Vehicles may establish and maintain a system of voluntary examination of equipment of motor vehicles registered in this state or being operated on the highways thereof. Such examination may be made by licensed automobile dealers and repair garages, not including limited repairers, which have been approved by said commissioner for such purpose.

(c) All state and local police officers, whenever they see a motor vehicle being operated in apparent violation of any statute relative to the equipment of a motor vehicle, may stop such vehicle and may issue to the operator a warning of defective equipment directing the owner of such vehicle to take it to any inspection station approved by the commissioner and have such vehicle restored to safe operating condition and officially inspected as soon as possible, and not later than ten days from the date of the issuance of the warning notice. Such warning shall be furnished by the commissioner in such form as the commissioner prescribes and shall be in triplicate, the original of which shall be mailed by the issuing officer to the Department of Motor Vehicles. The duplicate copy shall be given to the motor vehicle operator and shall be presented to the official inspection station at the time the vehicle is submitted for examination. The triplicate copy shall be retained by the issuing officer for such officer's department records. When the inspection station approves such vehicle, its authorized representative shall sign the duplicate copy of the warning of defective equipment and mail it to the Department of Motor Vehicles. If the Department of Motor Vehicles does not receive the duplicate copy, as approved by the inspection station, within twenty days from the date of issuance, or if the registration for such vehicle is not cancelled, the commissioner, after giving notice and an opportunity for a hearing to such motorist, may suspend the privilege of the owner to register any motor vehicle or to operate any motor vehicle on the highways of this state that is registered in another jurisdiction, until such time as the vehicle is restored to safe operating condition.

(d) Each service bus shall be inspected for safety before its initial registration, in accordance with a schedule to be adopted by the commissioner. Each such service bus shall pass inspection before each renewal of registration. Any service bus that transports individuals in wheelchairs shall meet the requirements of subsection (e) of section 14-100a in order to pass inspection. The fee for each such inspection shall be forty dollars, except there shall be no fee for inspection of a service bus owned by the state or a municipality. The commissioner may use the services of any motor vehicle dealer or repairer licensed, in accordance with section 14-52, to conduct a required service bus inspection, provided any fee charged by such dealer or repairer shall not exceed forty dollars, or, if the vehicle inspected has a gross vehicle weight rating in excess of twenty-six thousand pounds, eighty dollars.

(1949 Rev., S. 2451; 1959, P.A. 653; February, 1965, P.A. 448, S. 12; P.A. 77-614, S. 486, 610; P.A. 80-466, S. 17, 25; P.A. 92-177, S. 3, 12; P.A. 93-341, S. 22, 38; P.A. 94-189, S. 9, 34; P.A. 96-167, S. 32; June 30 Sp. Sess. P.A. 03-3, S. 36; P.A. 04-199, S. 6; P.A. 05-218, S. 11; P.A. 07-134, S. 3; P.A. 11-51, S. 134; P.A. 12-80, S. 63.)

History: 1959 act excluded limited repairers from authorized inspectors, removed provision that no owner could be compelled to have vehicle inspected under Subsec. (b) and added Subsec. (c); 1965 act changed “shall” to “may” in first sentence of Subsec. (c); P.A. 77-614 replaced state police department with division of state police within the department of public safety, effective January 1, 1979; P.A. 80-466 added reference to single license plate in Subsec. (c); P.A. 92-177 added a new Subsec. (d) requiring persons issued a warning notice under Subsec. (c) to be assessed a civil penalty of $10; P.A. 93-341 added new Subsec. (e) re annual inspection and fee, effective July 1, 1993; P.A. 94-189 amended Subsec. (c) by increasing the number of days within which the department of motor vehicles should receive the duplicate copy of the warning from 15 to 20 days, deleting provisions concerning notification of the owner to return his plates and registration to the department and return of same to the owner upon receipt of an inspection-station-approved copy of the warning or other evidence that the vehicle has been put in safe operating condition and by adding provisions concerning a civil penalty of $50, deleting Subsec. (d) re $10 civil penalty and relettering the former Subsec. (e) as (d), effective July 1, 1994; P.A. 96-167 amended Subsec. (a) to allow local police officers to examine motor vehicles; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-3 made technical changes in Subsecs. (a) and (c) and replaced Subsec. (d) re annual inspection and fee with new Subsec. (d) re biennial inspection and fee, effective August 20, 2003; P.A. 04-199 amended Subsec. (c) to eliminate civil penalty of $50 imposed on owner if department does not receive duplicate copy, to eliminate suspension of registration for failure of owner to pay penalty and to provide that, if department does not receive duplicate copy or if registration for vehicle not cancelled, commissioner may suspend privilege of owner to register any motor vehicle or to operate vehicle registered in another jurisdiction on highways of state, effective July 1, 2004; P.A. 05-218 amended Subsec. (d) to change method of inspection of service bus by adding provision requiring safety inspection before initial registration and that service bus shall pass inspection before each renewal of registration, to provide that there is no fee for inspection of service bus owned by state or municipality, to allow commissioner to use services of licensed motor vehicle dealer or repairer to conduct inspections, and to establish fees for such inspections, effective July 1, 2005; P.A. 07-134 amended Subsec. (d) by adding provision requiring any service bus that transports individuals in wheelchairs to meet the requirements of Sec. 14-100a(e); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-80 amended Subsec. (a) to change penalty from a fine of not more than $50 or imprisonment of not more than 30 days or both to a class D misdemeanor and make technical changes.

Cited. 9 CS 123.



Section 14-103a - Inspection of reassembled, altered or reconstructed vehicles. Composite vehicles. Vehicles made by unlicensed manufacturers.

Any motor vehicle that (1) has been reconstructed, (2) is composed or assembled from the several parts of other motor vehicles, (3) the identification and body contours of which are so altered that the vehicle no longer bears the characteristics of any specific make of motor vehicle, or (4) has been declared a total loss by any insurance carrier and subsequently reconstructed, shall be inspected by the commissioner to determine whether the vehicle is properly equipped, in good mechanical condition and in the possession of its lawful owner. The model year designation for the purpose of registration of a composite motor vehicle inspected in accordance with this section shall be the model year that the body of such composite motor vehicle most closely resembles. Such vehicle shall be presented for inspection at any Department of Motor Vehicles office to conduct such inspection. The commissioner may require any person presenting any such reassembled, altered or reconstructed vehicle for inspection to provide proof of lawful purchase of any major component parts not part of the vehicle when first sold by the manufacturer. The commissioner may require, in accordance with the provisions of this section, the inspection of any other motor vehicle that has not been manufactured by a person, firm or corporation licensed in accordance with the provisions of section 14-67a. The fee for any inspection required by the provisions of this section shall be eighty-eight dollars. The inspection fee shall be in addition to regular registration fees. As used in this section, “reconstructed” refers to each motor vehicle materially altered from its original construction by the removal, addition or substitution of essential parts, new or used.

(February, 1965, P.A. 448, S. 4; 1971, P.A. 527; P.A. 80-292, S. 3; P.A. 84-254, S. 48, 62; P.A. 85-613, S. 30, 154; P.A. 91-355, S. 3; P.A. 94-189, S. 10; P.A. 02-70, S. 57; P.A. 07-167, S. 10, 43; June Sp. Sess. P.A. 07-5, S. 31; P.A. 09-187, S. 31.)

History: 1971 act replaced provision for fees equaling those for inspection of vehicles purchased outside state pursuant to Sec. 14-12 with provision for $25 fee; P.A. 80-292 included reference to vehicles rebuilt after declared total loss by insurer, required inspection to determine whether vehicle is in possession of lawful owner and allowed commissioner to require proof of purchase for major component parts not originally part of vehicle; P.A. 84-254 periodically increased the inspection fee, from $25 to $88 as of July 1, 1993; P.A. 85-613 made technical change; P.A. 91-355 required such vehicle to be presented for inspection at any state motor vehicle department office or any authorized official emissions inspection station and required inspection fees collected at such inspection stations to be deposited in separate safety inspection account within emissions inspection fund; P.A. 94-189 amended the section by deleting obsolete language re inspection fee increases and changing the reference to “subsection” in the last sentence to “section”; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 made a technical change, effective July 1, 2002; P.A. 07-167 deleted provisions re inspection at official emissions inspection station and re deposit of fees collected at such station in separate safety inspection account, effective July 1, 2007, and added references to reconstructed vehicles, deleted references to rebuilt vehicles and defined “reconstructed”; June Sp. Sess. P.A. 07-5 made technical changes; P.A. 09-187 added provision re model year designation for registration of composite motor vehicle shall be model year that body of vehicle most closely resembles, and authorized commissioner to require inspection of any other motor vehicle manufactured by person, firm or corporation without a manufacturer's license issued under Sec. 14-67a.

See Sec. 14-67h for definition of “major component parts.”



Section 14-103b - High-mileage vehicles, regulations re safety and performance standards.

Section 14-103b is repealed, effective January 1, 2010.

(P.A. 81-394, S. 11; P.A. 09-187, S. 69.)



Section 14-103c - Vehicles using liquid propane gas as fuel.

Section 14-103c is repealed.

(P.A. 81-76; P.A. 86-19.)



Section 14-103d - Vehicles using any pressurized gas as fuel. Regulations. Class C misdemeanor.

(a) No motor vehicle which uses any pressurized gas except natural gas or hydrogen as a fuel for its engine may enter or be parked in any area that is under grade level. Any vehicle within the state which carries any pressurized gas as its fuel in a tank attached to the vehicle in any concealed area, including, but not limited to, trunks, compartments or under such vehicle, except a vehicle that is in compliance with all applicable federal codes and standards for light duty passenger use, shall have displayed on its exterior the words “Pressurized Flammable Gas” or a standard abbreviation or symbol as determined by the Office of the State Fire Marshal, in block letters at least two inches high, which letters shall be of contrasting colors and shall be placed as near as possible to the area where the tank is located. No person may dispense any pressurized gas used as a vehicle fuel into any tank in a concealed area of a vehicle unless the vehicle is in compliance with the requirements of this subsection. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this section.

(b) Any person who violates any provision of this section or any regulation adopted pursuant to this section shall be guilty of a class C misdemeanor.

(P.A. 83-317; P.A. 91-179, S. 3; P.A. 93-90; 93-206, S. 3, 16; P.A. 16-135, S. 9.)

History: P.A. 91-179 in Subsec. (a) added exemption allowing vehicles powered by clean alternative fuel to travel through any tunnels in the state; P.A. 93-90 deleted provision allowing natural gas vehicles to travel through highway tunnels and instead wholly exempted natural gas vehicles from provisions of section; P.A. 93-206 amended Subsec. (a) to substitute office of the state fire marshal for bureau of the state fire marshal, effective July 1, 1993; P.A. 16-135 amended Subsec. (a) to add “or hydrogen” in provision re under grade level parking restrictions and add “except a vehicle that is in compliance with all applicable federal codes and standards for light duty passenger use”, effective July 1, 2016.



Section 14-104 - Fenders and other wheel protectors.

(a) No person shall operate on any public highway any motor vehicle with a passenger or commercial registration which is not equipped with fenders on all wheels which come into contact with the highway unless the body of the vehicle or attachments thereto afford adequate protection to effectively minimize the spray or splash of water or mud to the rear of the vehicle.

(b) No person shall operate or cause to be operated any bus, truck, truck-tractor, full trailer or semitrailer of registered gross weight exceeding three tons on any public highway unless the same is equipped with suitable metal protectors or substantial flexible flaps behind the rearmost wheels, and, in case the rear wheels are not covered at the top and rear by fender, body or other parts of the vehicle, the rear wheels shall be covered at the top and rear by protective means of such standard type or design and so installed as to reduce, as far as practicable, such wheels from throwing dirt, water or other materials on the windshields of following vehicles, except in cases in which the motor vehicle is so designed and constructed that the above requirements are accomplished by reason of the fender or body construction or other means of enclosure.

(c) Violation of any provision of this section shall be an infraction.

(1953, 1955, S. 1340d; February, 1965, P.A. 448, S. 13; 1969, P.A. 576; P.A. 76-381, S. 6; P.A. 90-263, S. 65, 74; P.A. 99-268, S. 5; P.A. 00-169, S. 22.)

History: 1965 act added “truck tractor” to first sentence of Subsec. (b) and deleted provision exempting vehicles requiring complete freedom around the wheel area from last sentence of Subsec. (b); 1969 act amended Subsec. (a) to require fenders on all wheels in contact with highway unless vehicle is equipped to minimize spray or splash of mud or water and specified applicability to passenger or commercial motor vehicles and motorcycles; P.A. 76-381 replaced provision re fine and/or imprisonment with statement that violation is an infraction; P.A. 90-263 amended Subsec. (a) to substitute phrase “motor vehicle with a passenger or commercial registration” for “passenger or commercial motor vehicle or motorcycle”; P.A. 99-268 amended Subsec. (b) to delete exemption for farm vehicles; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

Cited. 30 CA 263.



Section 14-105 - Television screens or similar devices prohibited. Exceptions.

(a) No television screen or other device of a similar nature shall be installed or used in this state in any position or location in a motor vehicle where a moving image, other than text, may be visible to a person who is operating the vehicle and is properly restrained by such person's seat belt or where it may in any other manner interfere with the safe operation and control of the vehicle. The provisions of this subsection shall not apply to screens or devices meeting one or more of the following criteria: (1) A closed video monitor that is used to assist the operator while backing, parking, maneuvering at a speed of not more than twelve miles per hour, or monitoring passengers seated rearward of the operator; (2) a video display unit or device that is capable of operation only when the vehicle is stationary and is automatically disabled whenever the wheels of the vehicle are in motion; (3) a video display unit or device that is used to enhance or supplement the operator's view of the roadway or to assist the operator in object detection; (4) a video display unit used for control or instrumentation purposes, to provide vehicle information, or to assist in the operation of navigation, related traffic, road and weather information functions; or (5) a video display unit or device that is installed in any emergency vehicle.

(b) Notwithstanding the provisions of subsection (a) of this section, the driver of a commercial motor vehicle equipped with a garbage compactor, detachable container or a curbside recycling body may, when engaged in the activity of refuse collection on any public highway, use a closed video monitor for backing after such vehicle is shifted out of reverse and placed into forward motion, for such time as may be necessary to observe motor vehicles or pedestrians that may be behind such vehicle in a position that cannot be viewed using such vehicle's mirror system.

(c) Violation of any provision of this section shall be an infraction.

(1949, S. 1337d; P.A. 75-577, S. 60, 126; P.A. 84-215; P.A. 00-169, S. 6; P.A. 05-218, S. 25; P.A. 06-130, S. 12; 06-196, S. 286; P.A. 08-150, S. 12; P.A. 09-187, S. 48.)

History: P.A. 75-577 replaced provision re $100 maximum fine with statement that violation is an infraction; P.A. 84-215 permitted the installation or use of video display units for instrumentation purposes in motor vehicles; P.A. 00-169 authorized use of closed video monitor for backing; P.A. 05-218 changed “utilized” to “used” and changed “whenever” to “no later than fifteen seconds after”; P.A. 06-130 designated existing section as Subsec. (a) and added Subsecs. (b) re garbage and recycling vehicles and (c) re penalty, effective June 2, 2006; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 08-150 amended Subsec. (a) by deleting exception for closed video monitor for backing and by adding exception for certain devices installed by manufacturer of the motor vehicle; P.A. 09-187 amended Subsec. (a) to delete exception for video display unit used for instrumentation purposes, to limit prohibition of television to location or position where moving image, other than text, may be visible to operator of vehicle who is properly restrained by seat belt, to delete exception for devices installed by vehicle manufacturer, to expand exemption for closed video monitor in Subdiv. (1), to add Subdiv. (4) to exempt video display unit used for specified purposes and Subdiv. (5) to exempt video display unit installed in emergency vehicle, and to make conforming changes.

Cited. 35 CS 659.



Section 14-106 - Air conditioning equipment.

(a) The term “air conditioning equipment” or “equipment”, as used or referred to in this section, means mechanical vapor compression refrigeration equipment which is used to cool the driver's or passenger compartment of any motor vehicle.

(b) Such equipment shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public and shall not contain any refrigerant which is toxic to persons or which is flammable, unless such refrigerant is included in the list published by the United States Environmental Protection Agency as a safe alternative motor vehicle air conditioning substitute for chlorofluorocarbon-12 pursuant to 42 USC 7671k(c).

(c) The commissioner may adopt and enforce safety requirements, regulations and specifications, consistent with the requirements of this section, applicable to such equipment, which shall correlate with and, so far as possible, conform to the current recommended practice or standard applicable to such equipment approved by the Society of Automotive Engineers.

(d) No person shall have for sale, offer for sale, sell, equip or maintain any motor vehicle with any such equipment unless he is licensed under section 14-52 and such equipment complies with the requirements of this section.

(e) No person shall operate on any highway any motor vehicle equipped with any air conditioning equipment unless such equipment complies with the requirements of this section.

(f) Violation of any provision of subsections (d) and (e) of this section shall be an infraction.

(1955, S. 1341d; P.A. 75-577, S. 61, 126; P.A. 08-150, S. 31.)

History: P.A. 75-577 added Subsec. (f); P.A. 08-150 amended Subsec. (b) to add exception for refrigerant included as a safe alternative motor vehicle air conditioning substitute in list published by the United States Environmental Protection Agency.



Section 14-106a - Tamper-resistant odometer required. Mileage reading required on registration application.

(a) On and after January 1, 1971, no passenger motor vehicle designated as a 1971 or later model shall be registered in this state unless it is equipped with a tamper-resistant odometer designed with the intent to reduce the likelihood of unlawful tampering with the mileage reading thereon. The Commissioner of Motor Vehicles may make regulations establishing standards for such devices, which standards shall be consistent with provisions of federal law, if any, relating thereto. The Commissioner of Motor Vehicles shall not require, as a condition precedent to the initial sale of a vehicle, the inspection, certification or other approval of such odometer if such device or equipment has been certified by the manufacturer as complying with federal or state law or regulation.

(b) The application for registration of a motor vehicle shall include the mileage reading at the time of registration, sale or transfer.

(1969, P.A. 366; P.A. 85-338, S. 1.)

History: P.A. 85-338 added Subsec. (b), requiring that motor vehicle registration applications include mileage reading at time of registration, sale or transfer.



Section 14-106b - Properly functioning odometer required. Tampering with odometer prohibited.

(a) Each self-propelled motor vehicle registered in this state designed and manufactured with an odometer shall at all times while operating on the highway be equipped with a properly functioning odometer. Any person who violates any provision of this section shall be issued a warning for defective equipment under the provisions of subsection (c) of section 14-103.

(b) No person or his agent shall remove, turn back or change the reading on the odometer of any motor vehicle required under the provisions of subsection (a) of this section or subsection (a) of section 14-106a to be equipped with an odometer except in connection with the repair of such odometer either while installed in or removed from such motor vehicle and unless such person is licensed as a new dealer, used dealer or general or limited repairer pursuant to section 14-52. Each odometer repaired and each new or used odometer installed in any motor vehicle required to be equipped with an odometer shall display mileage at least equal to the mileage displayed by the odometer in such motor vehicle immediately prior to such repair or replacement.

(c) No person shall sell, offer for sale, use, install or cause to be installed any device which causes the odometer in any motor vehicle required under the provisions of subsection (a) of this section or subsection (a) of section 14-106a to be so equipped to register any mileage other than the true mileage driven. For purposes of this section, the true mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturer’s designed tolerance.

(d) Any person violating the provisions of subsections (b) or (c) of this section shall be guilty of committing a class A misdemeanor. Any person violating the provisions of said subsections shall be liable for damages equal to three times the amount of actual damage or one thousand five hundred dollars, whichever is greater, court costs and reasonable attorney’s fees and shall pay a civil penalty of not more than one thousand dollars for each violation. A violation of the provisions of said subsections shall be deemed to be an unfair trade practice within the provisions of chapter 735a. Any person licensed as a new dealer, used dealer or general or limited repairer pursuant to section 14-52 shall in addition to the penalties imposed by this section be subject to the suspension or revocation of his license as provided in section 14-64.

(P.A. 73-429, S. 2–5; P.A. 75-329; P.A. 85-338, S. 2; P.A. 15-46, S. 4.)

History: P.A. 75-329 inserted new Subsec. (e) re devices which modify odometer, redesignated former Subsecs. (c) and (d) as (d) and (e) respectively and added reference to new Subsec. (c) in Subsec. (d); P.A. 85-338 amended Subsec. (d) to make violation a class A rather than class C misdemeanor and impose additional penalties–liability for damages equal to three times the amount of actual damage or $1,500 and payment of a civil penalty, and to provide that violations shall be unfair trade practices; P.A. 15-46 deleted former Subsec. (e) re inapplicability of section and Sec. 14-145 to motorcycles, effective July 1, 2015.



Section 14-106c - Headerboards required on commercial van-type motor vehicles.

No commercial van-type motor vehicle manufactured after January 1, 1975 shall be operated in this state unless equipped with headerboards or similar devices of sufficient strength to prevent load shifting and penetration or crushing of the driver's compartment. Such headerboards or similar devices shall conform to the requirements of such devices set forth in the Motor Carrier Safety Regulations of the U.S. Department of Transportation, Federal Highway Administration.

(P.A. 73-227; P.A. 75-314.)

History: P.A. 75-314 rephrased provisions but made no substantive change.



Section 14-106d - Sale, offer for sale, manufacture, importation or installation of counterfeit or nonfunctional air bag prohibited. Unfair or deceptive trade practice. Penalty.

(a) As used in this section:

(1) “Air bag” means a motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators and wiring, that (A) operates in the event of a crash, and (B) is designed in accordance with federal motor vehicle safety standards for the specific make, model and year of the motor vehicle in which it is or will be installed.

(2) “Counterfeit air bag” means a motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators and wiring, displaying a mark identical or similar to the genuine mark of a motor vehicle manufacturer without authorization from such manufacturer.

(3) “Nonfunctional airbag” means a replacement motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators and wiring, that (A) was previously deployed or damaged, (B) has an electric fault that is detected by the vehicle airbag diagnostic system after the installation procedure is completed, or (C) includes any part or object, including, but not limited to, a counterfeit or repaired airbag cover, installed in a motor vehicle to mislead the owner or operator of such motor vehicle into believing that a functional airbag has been installed.

(b) No person shall manufacture, import, install, reinstall, sell or offer for sale any device with the intent that such device replace an air bag in any motor vehicle if such person knows or reasonably should know that such device is a counterfeit air bag, a nonfunctional air bag or does not meet federal safety requirements as provided in 49 CFR 571.208.

(c) No person shall sell or install or reinstall in any vehicle any device that causes such vehicle's diagnostic system to inaccurately indicate that such vehicle is equipped with a functional air bag when a counterfeit air bag, a nonfunctional air bag or no air bag is installed.

(d) A violation of subsection (b) or (c) of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. Each manufacture, importation, installation, reinstallation, sale or offer for sale shall constitute a separate and distinct violation.

(e) Any person who violates subsection (b) or (c) of this section shall be guilty of a class D felony.

(P.A. 06-25, S. 1; P.A. 13-282, S. 1.)

History: P.A. 06-25 effective July 1, 2006; P.A. 13-282 added new Subsec. (a) to define “air bag”, “counterfeit air bag” and “nonfunctional air bag”, redesignated existing Subsecs. (a), (b) and (c) as Subsecs. (b), (d) and (e), respectively, amended redesignated Subsec. (b) to prohibit manufacture, import, installation or reinstallation of counterfeit or nonfunctional air bags, added new Subsec. (c) re sale or installation of any device that causes a vehicle's diagnostic system to inaccurately indicate vehicle is equipped with functional air bag, amended redesignated Subsec. (d) to add “manufacture, importation, installation, reinstallation” and amended redesignated Subsec. (e) to make violation a class D felony rather than a class A misdemeanor.



Section 14-107 - Liability of owner, operator, lessee.

(a) The owner, operator or lessee of any motor vehicle may be prosecuted jointly or individually for violation of any provision of section 10a-79, 10a-84, 10a-92 or 10a-139, subsection (a) of section 14-13, section 14-18, section 14-39 so far as it relates to the registration of motor vehicles, section 14-80, sections 14-80b, 14-80h, 14-80i and 14-99f, sections 14-96a to 14-96aa, inclusive, or section 14-228, 14-251, 14-252, 14-260 or 14-267a.

(b) Whenever there occurs a violation of section 10a-79, 10a-92, 10a-139, 14-218a, 14-219, 14-222, 14-223, 14-224 or 14-253a, or sections 14-275 to 14-281, inclusive, or a violation of an ordinance, bylaw or regulation of any town, city or borough in regard to parking, proof of the registration number of any motor vehicle therein concerned shall be prima facie evidence in any criminal action or in any action based on an infraction that the owner was the operator thereof, except in the case of a leased or rented motor vehicle, such proof shall be prima facie evidence in any criminal action that the lessee was the operator thereof.

(1949 Rev., S. 2452; 1953, S. 1342d; February, 1965, P.A. 448, S. 14; 1969, P.A. 469; 747, S. 4; 1971, P.A. 332, S. 1; P.A. 73-151, S. 4; 73-172; P.A. 75-198; P.A. 77-340, S. 3; P.A. 79-188, S. 6, 10; P.A. 82-138, S. 2; P.A. 84-128; 84-429, S. 61; P.A. 85-613, S. 31, 154; P.A. 92-126, S. 38, 48; P.A. 03-278, S. 43.)

History: 1965 act deleted reference to Subsec. (a) or (b) before “section 14-80”; 1969 acts replaced reference to repealed Secs. 14-83 to 14-88 with reference to Secs. 14-96a to 14-96aa, included lessees in provisions, allowed prosecution jointly or individually and added exception re proof of registration number as evidence that lessee was operator; 1971 act included reference to Sec. 10-144; P.A. 73-151 added references to Secs. 10-38k, 10-108d and 10-109d; P.A. 73-172 added references to Secs. 13a-154 to 13a-162; P.A. 75-198 allowed prosecution for violation of “an ordinance, by law or regulation of any town, city or borough in regard to parking”; P.A. 77-340 added reference to actions based on infractions; P.A. 79-188 replaced reference to repealed Sec. 14-267 with reference to Sec. 14-267a; P.A. 82-138 included a reference to Sec. 14-253a; P.A. 84-128 included a reference to Sec. 14-223; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-613 made technical changes; P.A. 92-126 removed references to repealed sections; P.A. 03-278 designated existing provisions as Subsecs. (a) and (b) and made technical changes, effective July 9, 2003.

Inapplicable to civil action. 155 C. 222.

Cited. 22 CS 389. Owner who has failed to use due care to prevent overloading under Sec. 14-267 is guilty even though he had no actual or constructive knowledge that vehicle was being overloaded. Id., 482. Cited. 23 CS 424; 30 CS 233.

Shifting of burden of proof not a denial of due process re defendant. 2 Conn. Cir. Ct. 239. Trial court rejected defendant's rebuttal testimony re credibility. Id., 329. Cited. Id., 594. Statute as it relates to presumptive evidence does not violate due process since there is a rational and reasonable connection between the facts proved and the ultimate fact presumed, the prima facie inference raised being based on the common experience that as a general rule the owner of a car drives his own vehicle. 3 Conn. Cir. Ct. 462, 463. Cited. 4 Conn. Cir. Ct. 658. Either the operator or the owner of any motor vehicle, or both, may be prosecuted under section for violation of statute which punishes those who evade responsibility in motor vehicle operation, Sec. 14-224. 5 Conn. Cir. Ct. 561. Registration of motor vehicle being prima facie evidence as to the operator of an offending vehicle is constitutionally valid and does not violate the fourteenth amendment; fifth amendment protection against self-incrimination is not violated because it is not necessary for one to testify to rebut it. 6 Conn. Cir. Ct. 298.



Section 14-108 - Report of accidents.

Section 14-108 is repealed.

(1949 Rev., S. 2453; 1951, 1953, S. 1343d; 1957, P.A. 173; 1961, P.A. 33; 168; 318, S. 4; February, 1965, P.A. 447, S. 1; 1971, P.A. 379, S. 1; P.A. 75-577, S. 62, 126; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-302, S. 2; P.A. 83-165, S. 1; P.A. 84-197, S. 1; P.A. 88-27, S. 1; P.A. 90-143, S. 5.)



Section 14-108a - Uniform investigation of accident report. Requirements and policy for identifying and notifying person's family or household member of motor vehicle accident in which person was killed.

(a)(1) The Commissioner of Transportation shall prescribe for the Division of State Police within the Department of Emergency Services and Public Protection and for each police department and officer and other suitable agencies or individuals a uniform investigation of accident report, in such form as the commissioner shall prescribe, which form shall be followed in filing all such reports.

(2) In each motor vehicle accident in which any person is killed or injured or in which damage to the property of any one individual, including the operator, in excess of one thousand dollars is sustained, the police officer, agency or individual who, in the regular course of duty, investigates such accident, either at the time of or at the scene of the accident or thereafter, by interviewing the participants or witnesses, shall, within five days after completing such investigation, complete and forward one copy of such report to the Commissioner of Transportation. Such report shall call for and contain all available detailed information to disclose the location and cause of the accident, the conditions then existing, the persons and vehicles involved and the names of the insurance companies issuing their automobile liability policies, as well as the enforcement action taken. The Commissioner of Transportation shall forward to the Commissioner of Motor Vehicles one copy of each report of any accident involving a school bus. The Commissioner of Motor Vehicles may inquire into or investigate any accident reported pursuant to this subsection and may request the assistance of the Division of State Police within the Department of Emergency Services and Public Protection for such purposes.

(b) (1) In each motor vehicle accident in which any person is killed, the police officer, agency or individual who, in the regular course of duty, investigates such accident shall use reasonable efforts to identify and notify a member of the person's family or household of the fatality as soon as practicable after the accident. Such notification shall (A) indicate that the person was killed in a motor vehicle accident, the location of the accident and the location of the person's body, and (B) on and after the date the applicable police department, agency or individual adopts a policy under subdivision (3) of this subsection, be made in accordance with such policy.

(2) Not later than October 1, 2008, the Police Officer Standards and Training Council established under section 7-294b shall establish a uniform policy for identifying and notifying a member of a person's family or household with respect to any motor vehicle accident in which a person is killed. The council shall make the uniform policy available to each police department, agency or individual required to adopt a policy pursuant to subdivision (3) of this subsection. The council shall design the uniform policy to ensure that such notification is made promptly in a manner appropriate for the identified member of the person's family or household.

(3) Not later than January 1, 2009, each police department, agency or individual that, in the regular course of duty, has responsibility for investigating motor vehicle accidents shall consider the provisions of the uniform policy established by the Police Officer Standards and Training Council pursuant to subdivision (2) of this subsection and adopt a policy for identifying and notifying a member of a person's family or household with respect to any motor vehicle accident in which a person is killed. Each such police department, agency or individual shall design its policy to ensure that such notification is made promptly in a manner appropriate for the identified member of the person's family or household.

(4) Policies established or adopted pursuant to this subsection shall not be considered regulations under section 4-166.

(5) For the purposes of this subsection, “police department” includes, but is not limited to, the Division of State Police within the Department of Emergency Services and Public Protection.

(1961, P.A. 318, S. 1, 2; February, 1965, P.A. 447, S. 4; 1971, P.A. 379, S. 2; P.A. 79-302, S. 3; P.A. 83-165, S. 2; P.A. 84-197, S. 2; P.A. 88-27, S. 2; P.A. 90-112, S. 2, 14; 90-143, S. 3; P.A. 99-181, S. 12; P.A. 08-67, S. 2; P.A. 11-51, S. 134.)

History: 1965 act increased property damage limitation from $100 to $200 in Subsec. (b); 1971 act increased property damage limitation in Subsec. (b) to $400; P.A. 79-302 included reference to accidents involving school buses in Subsec. (b); P.A. 83-165 required the uniform investigation of accident report to include the disclosure of names of automobile liability carriers for persons involved in an accident; P.A. 84-197 increased property damage limitation from $400 to $600 in Subsec. (b); P.A. 88-27 increased property damage limitation to $1,000 in Subsec. (b); P.A. 90-112 amended Subsec. (b) to require that accidents involving school buses be reported only if there is a fatality or injury or property damage exceeding $1,000, where previously all such accidents were required to be reported; P.A. 90-143 transferred duties of motor vehicles commissioner to transportation commissioner, expanding power to prescribe accident report form to include state police, deleting requirement that form contain names of insurance companies issuing automobile liability policies to those involved in accident and specifying that reports include accident location and adding provisions requiring that transportation commissioner forward certain reports to motor vehicles commissioner and permitting motor vehicles commissioner to investigate accidents; P.A. 99-181 amended Subsec. (b) by changing the reports required to be forwarded to the Commissioner of Motor Vehicles from reports of accidents in which any person is killed and accidents involving a school bus or public service bus to only those accidents involving a school bus; P.A. 08-67 redesignated existing Subsecs. (a) and (b) as Subsec. (a)(1) and (2) and added new Subsec. (b) re policy and requirement to identify and notify a member of a person's family or household after the person is killed in a motor vehicle accident; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 171 C. 705.

Cited. 5 Conn. Cir. Ct. 5.



Section 14-108b, 14-108c and 14-109 - Statistical information based on reports. Report of accident involving unlicensed operator under instruction. Coroner to investigate fatal motor vehicle accidents.

Sections 14-108b, 14-108c and 14-109 are repealed.

(1949 Rev., S. 2454; 1961, P.A. 318, S. 3; 1967, P.A. 832, S. 2; 1969, P.A. 699, S. 38; P.A. 80-142, S. 2; 80-190, S. 14; P.A. 90-143, S. 5.)



Section 14-110 - Oaths and subpoenas. False statements or reports.

(a) The commissioner, each deputy commissioner or an assistant designated by the commissioner, in the performance of his duties, may administer oaths and take testimony, cause depositions to be taken and order the production of books, papers and documents and issue subpoenas. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or any such deputy or assistant or to produce any books, papers or documents pursuant thereto, the commissioner may apply to the superior court for the judicial district of Hartford, or to any judge thereof if said court is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear to answer such question or to produce such books, papers or documents, and, upon his refusal to do so, shall commit him to a community correctional center until he testifies, but not for longer than sixty days. Any person who swears or affirms falsely in regard to any matter respecting which an oath or affirmation is required by this chapter or by the commissioner shall be guilty of perjury or false statement, as the case may be. No person shall wilfully make any false report in regard to any matter respecting which a written report or statement is required by this chapter. Any person who violates any provision of this section shall be subject to the penalties provided for perjury or false statement, as the case may be.

(b) Whenever a carrier, as defined in section 14-212, or a person acting on behalf of a carrier, files with the Commissioner of Motor Vehicles, under the penalty of false statement, a report or other document that contains representations relating to the maintenance, repair or use of a school bus or motor vehicle used to transport students, and such report or other document contains one or more representations that are false, the carrier shall be subject to a civil penalty of not more than two thousand five hundred dollars for each representation that is false.

(1949, Rev., S. 2455; 1953, S. 1344d; 1969, P.A. 297; 1971, P.A. 871, S. 85; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-245, S. 6, 7; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 10-110, S. 44.)

History: 1969 act substituted “community correctional center” for “jail”; 1971 act added references to false statement and replaced provision re fine or imprisonment for violation with statement that violator shall be “subject to the penalties provided for perjury or false statement ...”; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-245 made technical changes; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 10-110 designated existing provisions as Subsec. (a) and added Subsec. (b) re civil penalty applicable to carrier that files report re school bus or vehicle used to transport students which contains false representations, effective July 1, 2010.

Section does not authorize commissioner to delegate quasi-judicial functions. 151 C. 679. Cited. 171 C. 705, 723; 172 C. 263.

Cited. 9 CA 686.

Cited. 36 CS 586; 42 CS 602.



Section 14-111 - Suspension or revocation of registration, license or right to operate.

(a) Authority of commissioner. No provision of this chapter shall be construed to prohibit the commissioner from suspending or revoking any registration or any operator's license issued under the provisions of any statute relating to motor vehicles, or from suspending the right of any person to operate a motor vehicle in this state, or from suspending or revoking the right of any nonresident to operate, or the right to any operation of, any motor vehicle within this state, for any cause that he deems sufficient, with or without a hearing. Whenever any certificate of registration is suspended or revoked, all evidence of the same shall be delivered forthwith to the commissioner or to any person authorized by the commissioner to receive the same, and the commissioner or any person authorized by the commissioner may seize such certificate of registration and all evidence of the same. Except as otherwise provided by law, the commissioner may cancel any such suspension or revocation and may return such certificate of registration or restore the operator's license either with or without an additional fee, provided no certificate of registration or operator's license which has been suspended for any definite term, except as provided in subsection (k) of this section, shall be returned or restored until the term of suspension has been completed. Any appeal taken from the action of the commissioner shall not act as a stay of suspension or revocation except with his consent. No service of process shall be necessary in connection with any of the prescribed activities of the commissioner, but a notice forwarded by bulk certified mail to the address of the person registered as owner or operator of any motor vehicle as shown by the records of the commissioner shall be sufficient notice to such person that the certificate of registration or operator's license is revoked or under suspension.

(b) Suspension of operator's license or privilege. (1) Except as provided in subdivision (2) or (3) of this subsection, whenever the holder of any motor vehicle operator's license has been convicted or has forfeited any bond taken or has received a suspended judgment or sentence for any of the following violations, the commissioner shall, without hearing, suspend such person's operator's license or privilege to operate a motor vehicle in this state as follows: For a first violation of subsection (a) or subdivision (1) of subsection (b) of section 14-224 or section 14-110, 14-215 or 53a-119b, for a period of not less than one year and, for a subsequent violation thereof, for a period of not less than two years; for a violation of subsection (a) of section 14-222 or subsection (c) of section 14-224, for a period of not less than thirty days or more than ninety days and, for a subsequent violation thereof, for a period of not less than ninety days; for a violation of subdivision (2) or (3) of subsection (b) of section 14-224, for a period of not less than ninety days and for a subsequent violation thereof, for a period of not less than one year; for a first violation of subsection (b) of section 14-147, for a period of not less than ninety days and, for a subsequent violation thereof, for a period of not less than five years; for a first violation of subsection (c) of section 14-147, for a period of not less than thirty days and, for a subsequent violation thereof, for a period of not less than one year.

(2) Notwithstanding the provisions of section 14-111b and except as provided in subdivision (3) of this subsection, whenever the holder of any motor vehicle operator's license or youth instruction permit who is less than eighteen years of age or whenever a person who does not hold an operator's license who is less than eighteen years of age has been convicted or has forfeited any bond taken or has received a suspended judgment or sentence for any of the following violations, the commissioner shall suspend such person's operator's license or privilege to obtain an operator's license as follows: For a first violation of subdivision (4) of subsection (a) of section 14-219 or subdivision (4) of subsection (b) of section 14-219, for a period of sixty days and, for a second violation thereof, for a period of ninety days and, for a third or subsequent violation thereof, for a period of six months; for a first violation of subsection (a) of section 14-222, for a period of six months and, for a subsequent violation thereof, for a period of one year; for a violation of subsection (c) of section 14-224, for a period of six months and, for a subsequent violation thereof, for a period of one year; for a first violation of section 14-296aa, for a period of thirty days and, for a second violation thereof, for a period of ninety days and, for a third or subsequent violation thereof, for a period of six months.

(3) The commissioner shall suspend the motor vehicle operator's license of any youth adjudged a youthful offender for a violation of section 14-215 or 14-222, subsection (b) of section 14-223 or subdivision (2) or (3) of subsection (b) or subsection (c) of section 14-224 for six months for a first offense and one year for a second or subsequent offense.

(4) Whenever any person who has not been issued a motor vehicle operator's license under section 14-36 is convicted of a second or subsequent violation of subsection (a) of section 14-36: (A) The commissioner shall suspend such person's privilege to operate a motor vehicle, (B) such suspension shall remain in effect for a period of ninety days, and (C) the commissioner shall not issue an operator's license to such person under section 14-36 until such period of suspension has expired and all applicable requirements for such license have been satisfied by such person.

(c) Suspension of license after fatal accident. Repealed by P.A. 95-260, S. 23, 24.

(d) Hearings. The commissioner may hold hearings in each judicial district on all matters arising within such judicial district under the provisions of this chapter. He may use any court room, when the same is not in use by the court, for the purpose of holding hearings and may require the attendance of any officer authorized to serve criminal process, and such officer shall be under the direction of the commissioner. The fees of witnesses and officers shall be the same as in criminal cases before the Superior Court and shall be paid by the Treasurer upon order of the Comptroller.

(e) Enforcement of order. The Superior Court may, by mandamus or other appropriate remedy, upon application of the commissioner, enforce any order issued by the commissioner under the provisions of this section.

(f) Failure to return registration, plates or license. In case of failure forthwith to return any certificate of registration, number plate or plates of any motor vehicle or operator's license upon order of the commissioner, no certificate of registration shall be issued for any motor vehicle licensed by the certificate not returned and no operator's license shall be issued to the negligent party within a period of one year except by an order of the commissioner.

(g) Person not holding Connecticut operator's license. When any person who does not hold a Connecticut operator's license is convicted or has his case nolled or is given a suspended judgment or sentence for a violation of any provision of section 14-36, 14-110 or 14-145, subsection (b) of section 14-147, or section 14-215, 14-224, 14-227a, 14-227m, 14-227n or 14-229, the commissioner shall not issue to him a nonresident or resident operator's license during such period as the commissioner may determine, which period shall not be less than the period provided for suspension in subsection (b) of this section or in subsection (g) of section 14-227a, subsection (c) of section 14-227m or subsection (c) of section 14-227n. When any person is convicted or has his case nolled or is given a suspended judgment or sentence for any violation of any of the provisions of section 14-12, the commissioner shall not issue registration for any motor vehicle owned by such person until thirty days after application therefor.

(h) Perjury or false statement. Whenever any person has been prosecuted for perjury or false statement under the provisions of section 14-110 and the case has been nolled or a suspended sentence or judgment entered, and when the false statement refers to the name or age or a former suspension or former conviction of the applicant, the commissioner shall suspend or withhold such applicant's license for a period of not less than thirty days plus the period of time wherein the applicant was in possession of the void license.

(i) Reversal or reduction of suspension or revocation. (1) Whenever any person has been convicted of any violation of section 14-110, 14-147, 14-215, 14-222 or 14-224 and such person's license has been suspended by the commissioner, such person may make application to the commissioner for the reversal or reduction of the term of such suspension. Such application shall be in writing and shall state specifically the reasons why such applicant believes that the applicant is entitled to such reversal or reduction. The commissioner shall consider each such application and the applicant's driver control record, as defined in section 14-111h, and may grant a hearing to the applicant in accordance with the provisions of chapter 54 and section 14-4a.

(2) Any person whose license has been revoked in accordance with subparagraph (C) of subdivision (3) of subsection (g) of section 14-227a or subparagraph (C) of subdivision (3) of subsection (c) of section 14-227m may, at any time after two years from the date of such revocation, request a hearing before the commissioner, conducted in accordance with the provisions of chapter 54, and the provisions of subdivision (1) of this subsection for reversal or reduction of such revocation. The commissioner shall require such person to provide evidence that any reversal or reduction of such revocation shall not endanger the public safety or welfare. Such evidence shall include, but not be limited to, proof that such person has successfully completed an alcohol education and treatment program, and proof that such person has not been convicted of any offense related to alcohol, controlled substances or drugs during the preceding two years. The commissioner shall require any person, as a condition of granting such reversal or reduction, to install and maintain an approved ignition interlock device, in accordance with the provisions of subsection (i) of section 14-227a. The approved ignition interlock device shall be installed and maintained for any period during the lifetime of such person in which such person owns or operates a motor vehicle, except that such person may, at any time after fifteen years from the date the commissioner grants such reversal or reduction, request a hearing before the commissioner, conducted in accordance with the provisions of chapter 54, to remove such ignition interlock device. The commissioner may authorize the removal of such ignition interlock device, for good cause shown, after such fifteen-year period and such hearing. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish standards to implement the provisions of this section.

(j) Ignition interlock device. Any person whose motor vehicle operator's license is suspended by the commissioner and whose license is subsequently restricted to the operation of a motor vehicle that is equipped with an approved, ignition interlock device who fails to comply with the requirements for the installation and use of such device in a motor vehicle owned or operated by such person, as set forth in regulations adopted by the commissioner in accordance with the provisions of subsection (i) of section 14-227a, shall be subject to the reinstatement of such suspension of the person's operator's license until such person demonstrates to the commissioner's satisfaction that such person intends to install and maintain the ignition interlock device for the prescribed period.

(1949 Rev., S. 2456; 1949, S. 1345d; 1951, S. 1346d; 1957, P.A. 612, S. 1, 2, 3; 1959, P.A. 220, S. 1; 1961, P.A. 517, S. 128; February, 1965, P.A. 574, S. 15, 16, 17; 1967, P.A. 263; 1971, P.A. 871, S. 86; P.A. 73-386; P.A. 74-338, S. 53, 94; P.A. 76-42, S. 2; P.A. 78-280, S. 2, 127; P.A. 79-245, S. 1, 2; P.A. 80-438, S. 1; 80-466, S. 18, 25; P.A. 83-534, S. 4– 6; P.A. 93-177; P.A. 95-260, S. 23, 24; P.A. 98-182, S. 13, 22; P.A. 02-70, S. 47, 48; May 9 Sp. Sess. P.A. 02-1, S. 114; P.A. 03-278, S. 44; P.A. 05-215, S. 2, 5; P.A. 07-167, S. 41; P.A. 08-32, S. 6; 08-150, S. 47, 62; P.A. 09-187, S. 4, 5, 35; P.A. 11-48, S. 54; 11-51, S. 219; 11-213, S. 28; P.A. 12-81, S. 28; 12-178, S. 1; P.A. 14-130, S. 31; 14-228, S. 3; P.A. 16-126, S. 12, 13.)

History: 1959 act amended Subsec. (k) to include reference to Secs. 14-219 and 14-222 and deleted reference to a second violation of Sec. 14-222; 1961 act amended Subsec. (b) to delete provision for suspension for violation of any statute relating to motor vehicles; 1965 act deleted reference to repealed statute and substituted “subsection (a) of section 14-227a” in Subsecs. (b), (h) and (k); 1967 act clarified provisions of Subsec. (c); 1971 act included reference to prosecution for false statement in Subsec. (i); P.A. 73-386 deleted reference to “second” violation of Sec. 14-222(a) in Subsec. (b); P.A. 74-338 deleted provision allowing suspension of license when license holder has had his case nolled upon payment of any sum of money in Subsec. (b); P.A. 76-42 substituted Sec. 53a-119b for reference to repealed Sec. 14-229; P.A. 78-280 replaced county with judicial district in Subsec. (e); P.A. 79-245 replaced reference to “registered or certified” mail with “bulk certified” mail in Subsec. (a); P.A. 80-438 amended Subsec. (k) to add provision re treatment and rehabilitation programs; P.A. 80-466 amended Subsec. (g) to add reference to single license plate; P.A. 83-534 amended Subsec. (b) to delete a violation of “subsection (a) of section 14-227a” from the list of violations with specified periods of license suspension to reflect inclusion of such suspension periods in Sec. 14-227a, amended Subsec. (h) to include the period provided for suspension “in subsection (h) of section 14-227a”, and amended Subsec. (k) to delete the authorization for a person convicted of a violation of “subsection (a) of section 14-227a” to apply to the commissioner for a reversal of the suspension or revocation of his license imposed as a result of such conviction and to delete provision that authorized the commissioner to require such person to participate in a treatment or rehabilitation program as a condition to the return of his license; P.A. 93-177 amended Subsec. (c) to add provision re the inadmissibility in a civil or criminal proceeding of the fact of a license suspension when the operator waives his right to a hearing and consents to the license suspension for a period of not less than one year; P.A. 95-260 repealed Subsec. (c) re suspension of license following fatal accident, effective June 13, 1995; P.A. 98-182 divided Subsec. (b) into Subdivs. and in Subdiv. (2) allowed the commissioner to suspend the operator's license of a person who has been arrested for a felony and for whom there is an outstanding warrant for rearrest for failure to appear, effective July 1, 1998; P.A. 02-70 amended Subsec. (b)(1) to delete reference to periods of suspension of an operator's license for a first and a subsequent violation of Sec. 14-145 and amended Subsec. (k) to delete references to Secs. 14-145, 14-219 and 14-229, to eliminate provision re application to commissioner for reversal or reduction of term of suspension for any person who has had his case nolled or judgment or execution suspended or has forfeited his bond and to add provision re such application for any person who has had his or her license suspended in accordance with Sec. 14-111c or 14-111n, to allow a person whose license is suspended for specified violations to apply to commissioner for the reduction of the term of such suspension, deleting references throughout Subsec. to reversal of the revocation, to require commissioner to consider each application for reversal or reduction of the term of suspension and the applicant's driver control record and to allow commissioner to grant a hearing to applicant, to eliminate provisions re filing of a trial fee, and to make technical changes for purposes of gender neutrality, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (h) to make a technical change, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (b)(1), effective July 9, 2003; P.A. 05-215 amended Subsec. (b)(1) to reduce from five years to two years the minimum period of suspension for a subsequent violation of Sec. 14-224(a), 14-110, 14-215 or 53a-119b, effective October 1, 2005, and applicable to any suspension of an operator's license on or after October 1, 2000, and amended Subsec. (k) to designate existing provisions as Subdiv. (1) and make technical changes therein and add Subdiv. (2) authorizing a person whose license has been revoked in accordance with Sec. 14-227a(g)(3)(C) on or after October 1, 1999, to apply for reversal or reduction of such revocation; P.A. 07-167 amended Subsec. (k)(2) by changing required time period after date of revocation from 10 years to 6 years, replacing provision re application to commissioner with provision re request for a hearing before commissioner, conducted in accordance with chapter 54, and added provisions re evidence, installation and maintenance of ignition interlock device and adoption of regulations; P.A. 08-32 amended Subsec. (b)(1) to add exception re provisions of new Subsec. (b)(2) and make a technical change, added new Subsec. (b)(2) re suspension provisions for certain violations by holders of operator's licenses who are less than 18 years of age and redesignated existing Subsec. (b)(2) as Subsec. (b)(3), effective August 1, 2008; P.A. 08-150 amended Subsec. (b)(2) to require commissioner to suspend operator's license of holder who is less than 18 years of age for first violation of Sec. 14-219(b)(4), effective August 1, 2008, and added Subsec. (l) re ignition interlock device, effective October 1, 2008; P.A. 09-187 amended Subsec. (b)(1) to provide penalty for violation of Sec. 14-224(c) and subsequent violation of Sec. 14-224(b) and to require suspension of privilege to operate motor vehicle in this state for violations which require suspension of operator's license, effective July 8, 2009, and amended Subsec. (b)(2) to provide that holder of learner's permit who is less than 18 years of age and person less than 18 years of age who does not hold an operator's license shall have privilege to obtain operator's license suspended for listed violations and amended Subsec. (k)(2) to delete “on or after October 1, 1999”, effective October 1, 2009; P.A. 11-48 amended Subsec. (k)(2) to require ignition interlock device be installed and maintained “for a period of ten years after the date of the granting of such reversal or reduction” rather than “from the date such reversal or reduction is granted until ten years has passed since the date of such revocation”, effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 11-213 amended Subsec. (a) to delete references to delivery or seizure of operator's license following suspension or revocation, add provisions re restoration of license and make technical changes, deleted former Subsec. (b)(3) re suspension of license upon arrest for a felony and issuance of rearrest warrant for failure to appear, deleted former Subsec. (d) re notice to municipal officials of revocation or suspension of license or registration and former Subsec. (j) re filing of surety and redesignated existing Subsecs. (e) to (i), (k) and (l) as Subsecs. (d) to (h), (i) and (j) and amended Subsec. (i)(1) to delete reference to license suspension in accordance with Sec. 14-111c or 14-111n; P.A. 12-81 amended Subsec. (b) to add exception re Subdiv. (3) in Subdivs. (1) and (2), replace “learner's permit” with “youth instruction permit” in Subdiv. (2), add Subdiv. (3) re required license suspension periods for youth adjudged youthful offender for violation of certain offenses, and add Subdiv. (4) re sanctions for person not issued operator's license who is convicted of second or subsequent violation of Sec. 14-36(a); P.A. 12-178 amended Subsec. (i)(2) to allow request for a hearing re reversal or reduction of revocation after 2 years, rather than 6 years, from date of revocation, require evidence that person has not been convicted of offense related to alcohol, controlled substances or drugs during preceding 2 years, rather than 6 years, replace provision re 10-year period for installation and maintenance of ignition interlock device with provisions re lifetime requirement and exception that person may apply after 15 years to remove ignition interlock device and commissioner may grant application and authorize removal for good cause shown after a hearing, effective January 1, 2013; P.A. 14-130 amended Subsec. (b) by adding “or subdivision (1) of subsection (b)” re first violation of Sec. 14-224 and adding “subdivision (2) or (3)” re violation of Sec. 14-224(b) in Subdiv. (1) and by adding “subdivision (2) or (3) of” re violation of Sec. 14-224(b) and making a technical change in Subdiv. (3); P.A. 14-228 amended Subsec. (j) to replace provision re period of resuspension with provision re reinstatement of suspension until person demonstrates intent to install and maintain ignition interlock device for prescribed period, effective July 1, 2015; P.A. 16-126 amended Subsec. (g) by replacing reference to Sec. 14-227a(a) with reference to Sec. 14-227a and by adding references to Secs. 14-227m and 14-227n and Secs. 14-227m(c) and 14-227n(c) and amended Subsec. (i)(2) by adding reference to Sec. 14-227m(c)(3)(C).

See Sec. 14-111e re suspension of operator's license for misuse of license to procure liquor.

See Sec. 14-111f re suspension of operator's license for possession of counterfeit or altered license.

See Sec. 14-111g re operator's retraining program.

Commissioner may suspend or revoke any operator's license or certificate for any cause that he may deem sufficient. 143 C. 202. Fact that license has been suspended is not proof that operator lacks necessary skill to operate automobile. 146 C. 631. Proper method of appeal from suspension discussed. 148 C. 456. Cited. 176 C. 374; 177 C. 588. Conditions imposed on license holder under section violated right to equal protection under Conn. Const. Amdt. Art. XXI; not narrowly tailored to particular medical condition. 225 C. 499.

Cited. 38 CA 322, 324.

Not unconstitutional because of failure to require hearing. 7 CS 165. Cited. 16 CS 179. Action of commissioner in suspending or revoking operator's license is reviewable; he must not act arbitrarily or abuse his discretion. 20 CS 208. Cited. 24 CS 348. Not a proper remedy to bring an injunction restraining commissioner from interfering with plaintiff's right to drive where plaintiff had adequate legal remedies. 25 CS 512. The revocation of plaintiff's license upheld where there was substantial evidence of violation of Sec. 14-267. 31 CS 325. Cited. 36 CS 586; 37 CS 767.

Commissioner may suspend or revoke any operator's license or right of any person to operate on public highways for any cause he deems sufficient, with or without hearing. 4 Conn. Cir. Ct. 34, 38. Sending notice of suspension to licensee with suffix “Jr.” held sufficient compliance although notice returned unclaimed. Id., 254. Notice mailed by commissioner was sufficient although returned marked “moved, left no address” and defendant was properly convicted for driving without a license; notice required by statute may be constructive notice. 5 Conn. Cir. Ct. 72. Cited. Id., 161; Id., 163; 6 Conn. Cir. Ct. 521.

Subsec. (a):

Commissioner has authority to suspend or revoke operator's license for traffic violations occurring in another state; exercise by commissioner of his powers under Subsec. does not give effect to penal law outside jurisdiction of state. 170 C. 140. There is no indication in the legislative history that actual knowledge of a license suspension is required; defendant bears burden of knowing limitations associated with having failed a chemical alcohol test. 245 C. 442.

Cited. 21 CA 496; 31 CA 797; 33 CA 727; 41 CA 866.

Resident of this state who is not a licensed operator in this state and has never been a registered owner in this state is not within class of persons for whom statutory notice is intended. 24 CS 346.

Subsec. (c):

Where a person by careless driving contributes to causing an accidental death, suspension of his license is not unequal treatment or denial of due process; legislature has drawn reasonable distinction between such operators and other careless operators as matter of public policy. 168 C. 94. Cited. Id., 587. Coroner's findings of fact and conclusions are designed to aid commissioner's decision, but cannot be substituted for independent determination by commissioner. 171 C. 705. Cited. 172 C. 263; 202 C. 453; 204 C. 60.

Cited. 4 CA 143; 7 CA 748; 10 CA 90; 27 CA 377.



Section 14-111a - Possession of alcoholic liquors in motor vehicles by underage persons.

Section 14-111a is repealed, effective July 1, 2010.

(February, 1965, P.A. 276, S. 1; P.A. 82-68, S. 10, 11; P.A. 10-110, S. 62.)



Section 14-111b - Suspension of operator's license following conviction for speeding.

(a) The Commissioner of Motor Vehicles shall not suspend or revoke an operator's license or right to operate a motor vehicle in this state for a first, second or third violation of section 14-219, unless the court wherein the conviction was rendered recommends such suspension or revocation for a period not to exceed thirty days. The court shall notify said commissioner of such recommendation and said commissioner shall make such suspension or revocation effective.

(b) Whenever any person is convicted of a fourth or subsequent violation of said section 14-219, said commissioner shall suspend or revoke the operator's license or right to operate a motor vehicle in this state for a period not to exceed thirty days for a fourth violation, sixty days for a fifth violation and six months for each subsequent violation.

(c) For the purposes of this section, a second or subsequent violation shall be defined as provided in section 14-1, and a fourth or subsequent violation means four or more arrests within any two-year period for violation of any provision of section 14-219 which result in conviction.

(1971, P.A. 2, S. 1–3; P.A. 79-609, S. 2; P.A. 84-429, S. 62.)

History: P.A. 79-609 amended Subsec. (a) to extend applicability to second and third violations, made Subsec. (b) applicable to fourth, fifth and subsequent violations, rather than to second, third and subsequent violations and defined fourth or subsequent violation in Subsec. (c); P.A. 84-429 made technical changes for statutory consistency.



Section 14-111c and 14-111d - Driver License Compact. Definitions applicable to Driver License Compact; comparable convictions to be reported; report of suspension or revocation action to department.

Sections 14-111c and 14-111d are repealed, effective January 1, 2003.

(P.A. 92-186, S. 1–3; P.A. 02-70, S. 88.)



Section 14-111e - Suspension or delay in issuance of operator's license for person under twenty-one convicted of certain violations.

(a)(1) The Commissioner of Motor Vehicles shall suspend, for a period of one hundred fifty days, the motor vehicle operator's license or nonresident operating privilege of any person under the age of twenty-one who has been convicted of a violation of section 30-88a involving the misuse of an operator's license.

(2) The commissioner shall suspend, for a period of sixty days, the motor vehicle operator's license or nonresident operating privilege of any person under the age of twenty-one who has been convicted of a violation of subdivision (1) of subsection (b) of section 30-89, subsection (a) of section 21a-279a or subsection (d) of section 21a-267.

(3) The commissioner shall suspend, for a period of thirty days, the motor vehicle operator's license or nonresident operating privilege of any person under the age of twenty-one who has been convicted of a violation of subdivision (2) of subsection (b) of section 30-89.

(b) Any person under the age of twenty-one who has not been issued a motor vehicle operator's license under section 14-36 and who has been convicted of a violation of section 30-88a or section 30-89, subsection (e) of section 1-1h, subsection (a) of section 21a-279a or subsection (d) of section 21a-267 shall not be issued a new operator's license by the commissioner under section 14-36 until a period of one hundred fifty days has elapsed from the date all applicable requirements for any such license have been satisfied by the applicant.

(P.A. 93-315, S. 1; P.A. 96-199; P.A. 97-201; P.A. 03-171, S. 10; P.A. 07-167, S. 50; P.A. 11-71, S. 4; P.A. 12-81, S. 30.)

History: P.A. 96-199 increased maximum penalty to 90 days' suspension from 30 days, provided for suspension of a nonresident operating privilege and made the penalty applicable to violations of Sec. 30-89; P.A. 97-201 designated existing provisions as Subsec. (a), amended Subsec. (a) to increase the suspension period from 90 days to 150 days, to add provision re motorcycle operator's license and to make Subsec. (a) applicable to persons under the age of 21, and added Subsec. (b) re delay of issuance of new operator's license; P.A. 03-171 amended Subsecs. (a) and (b) to delete references to motorcycle operator's license and amended Subsec. (b) to delete references to Sec. 14-40a; P.A. 07-167 amended Subsec. (a) by replacing provision re 150-day suspension for conviction of violation of Sec. 30-89 involving purchase and possession of alcoholic liquor by a minor with provisions re 60-day suspension for conviction of violation of Sec. 30-89(b)(1) and re 30-day suspension for conviction of violation of Sec. 30-89(b)(2) and by adding provision requiring commissioner to conform suspension for Sec. 30-89 violation in effect on June 25, 2007, to comply with section, effective June 25, 2007; P.A. 11-71 amended Subsec. (a) to include violation of Sec. 21a-279a(a) or Sec. 21a-267(d) re 60-day suspension and amended Subsec. (b) to include violation of Sec. 21a-279a(a) or Sec. 21a-267(d), effective July 1, 2011; P.A. 12-81 amended Subsec. (a) to insert Subdiv. designators (1), (2) and (3) and delete provision requiring commissioner to conform suspension for Sec. 30-89 violation in effect on June 25, 2007, and amended Subsec. (b) to delete descriptions of conduct prohibited by Secs. 30-88a, 30-89 and 1-1h(e).



Section 14-111f - Suspension of operator's license for possession of counterfeit or altered license.

The Commissioner of Motor Vehicles shall suspend for a period of two months the motor vehicle operator's license of any person who possesses a counterfeit or altered motor vehicle operator's license containing a photograph of such person. Upon such suspension or revocation of a motor vehicle operator's license, the commissioner shall comply with the provisions of section 14-111. Such aggrieved person shall have all the prescribed rights outlined in said section 14-111.

(P.A. 93-315, S. 2.)



Section 14-111g - Operator's retraining program.

(a) For the purposes of this subsection, “moving violation” means any violation of subsection (c) of section 14-36 or section 14-36g, 14-212d, 14-218a, 14-219, 14-222, 14-223, 14-230 to 14-249, inclusive, 14-279, 14-283, 14-289b, 14-296aa, 14-299, 14-300, 14-301, 14-302 or 14-303, and “suspension violation” means a violation of section 14-222a, 14-224, 14-227a, 14-227m or 14-227n, or section 53a-56b, 53a-57 or 53a-60d. The Commissioner of Motor Vehicles may require any motor vehicle operator who is twenty-four years of age or less, who has been convicted of a moving violation or a suspension violation, or both, committed on two or more occasions to attend a motor vehicle operator's retraining program. The commissioner may require any motor vehicle operator over twenty-four years of age, who has been convicted of a moving violation or a suspension violation or a combination of said violations, committed on three or more occasions to attend a motor vehicle operator's retraining program. The commissioner shall require any motor vehicle operator convicted of traveling more than seventy-five miles per hour or any person operating a commercial motor vehicle convicted of traveling more than sixty-five miles per hour in a highway work zone, as defined in section 14-212d, to attend a motor vehicle operator's retraining program. The commissioner shall notify such operator, in writing, of such requirement. A fee of not more than sixty dollars shall be charged for the retraining program. The commissioner, after notice and opportunity for hearing, may suspend the motor vehicle operator's license of any such operator who fails to attend or successfully complete the program until the operator successfully completes the program. The hearing shall be limited to any claim of impossibility of the operator to attend the retraining program, or to a determination of mistake or misidentification.

(b) The retraining program shall be taught by a designee of the Commissioner of Motor Vehicles or by an instructor approved by the commissioner and shall (1) review principles of motor vehicle operation, (2) develop alternative attitudes for those attitudes contributing to aggressive driving behavior, and (3) emphasize the need to practice safe driving behavior. The retraining program shall be offered by the Department of Motor Vehicles or by any other organization certified by the commissioner to conduct such program. Any drivers' school, as defined in section 14-68, that meets the licensure requirements of part IV of this chapter shall be eligible to seek certification to offer the motor vehicle operator's retraining program. The commissioner shall determine the number of program providers necessary to serve the needs of the public. Each organization or drivers' school seeking certification or recertification to conduct such retraining program shall submit an application to the department in such form as the commissioner shall require and an application fee of three hundred fifty dollars. Each such applicant shall: (A) Be registered to do business in this state and continuously maintain good standing with the office of the Secretary of the State; (B) file and continuously maintain a surety bond in the amount of fifty thousand dollars. Such bond shall be conditioned upon compliance with the provisions of any state or federal law or regulation concerning the conduct of an operator retraining program and provided as indemnity for any loss or expense sustained by either the state or any person by reason of any acts or omissions of the program provider. Such bond shall be executed in the name of the State of Connecticut for the benefit of any aggrieved party, but the penalty of the bond shall not be invoked except upon order of the Commissioner of Motor Vehicles after a hearing held before the commissioner in accordance with the provisions of chapter 54; (C) have a permanent place of business in this state where all operator retraining program records shall be maintained and accessible to the commissioner during normal business hours; (D) submit for approval by the commissioner a detailed curriculum and lesson plan, including any changes to such curriculum and lesson plan, which shall be used in each operator retraining class; and (E) electronically transmit information concerning enrollment and class completion to the commissioner at such times and in such form as the commissioner shall prescribe. Prior to the certification of an applicant, the commissioner shall investigate the applicant's character, driving history and criminal history. If the applicant is a business entity, such investigation shall include the principals and officers of such entity. The applicant shall submit to the commissioner any information pertaining to current or past criminal or civil actions. The certification of a program provider by the commissioner shall not be transferable and shall be valid for a two-year period. Recertification of a provider shall be at the discretion of the commissioner and in such form and manner determined by the commissioner.

(c) Any person who is required to attend an operator retraining program shall have such requirement and the completion date of such requirement posted on such person's driving history record maintained by the commissioner. The date of class completion shall remain on such person's driving history record until such person has attained thirty-six consecutive months without any additional moving violations or suspension violations specified in subsection (a) of this section being posted to such person's driving history record. Until the completion of such thirty-six consecutive months, the Commissioner of Motor Vehicles shall suspend such person's operator's license or operating privilege for: (1) Thirty days upon a first conviction for any specified moving violation or suspension violation; (2) sixty days upon a second conviction of any specified moving violation or suspension violation; and (3) ninety days for a third or subsequent conviction of a specified moving violation or suspension violation.

(d) The commissioner shall adopt regulations in accordance with chapter 54 to implement the provisions of subsections (a) and (b) of this section.

(P.A. 93-181, S. 1, 4; P.A. 95-221, S. 3, 4; P.A. 98-182, S. 12, 22; May 9 Sp. Sess. P.A. 02-1, S. 115; P.A. 03-278, S. 45; P.A. 08-32, S. 7; P.A. 10-110, S. 31; P.A. 11-213, S. 54; P.A. 12-81, S. 13; P.A. 13-92, S. 2; P.A. 16-126, S. 14.)

History: P.A. 93-181 effective June 23, 1993; P.A. 95-221 made the retraining program applicable to all licensed motor vehicle operators by deleting the provision limiting such program to operators under 18 years of age and the provision authorizing the commissioner to suspend the operator's license of an operator who does not successfully complete the program until the operator attains the age of 18 years, effective July 1, 1995; P.A. 98-182 amended Subsec. (a) by creating a suspension violation, altering the requirements for attending a retraining program for persons 24 years of age or younger and persons over 24 years of age, expanding the retraining program to include the development of alternative attitudes for those contributing to aggressive behavior and an emphasis on safe driving behavior and added a new Subsec. (b) allowing the commissioner to retain a portion of the fees collected for the cost of implementing the retraining program, effective July 1, 1998; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to delete reference to Sec. 14-227a(b), effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 08-32 redefined “moving violation” in Subsec. (a) to include violation of Sec. 14-36(c), Sec. 14-36g or Sec. 14-296aa(d), effective August 1, 2008; P.A. 10-110 amended Subsec. (a) to replace “licensed motor vehicle operator” with “motor vehicle operator” and to delete components of retraining program, deleted former Subsec. (b) re authority of commissioner to retain not more than $10 from each fee collected pursuant to Subsec. (a) for program costs and added new Subsec. (b) re components of retraining program and certification of organizations to conduct such program, effective January 1, 2011; P.A. 11-213 redefined “moving violation” in Subsec. (a), added new Subsec. (c) re operator retraining requirement, driving history record and suspension provisions during 36 consecutive months following completion of requirement and redesignated existing Subsec. (c) as Subsec. (d); P.A. 12-81 amended Subsec. (a) to redefine “moving violation” by replacing reference to Secs. 14-299 to 14-303, inclusive, with Sec. 14-299, 14-300, 14-301, 14-302 or 14-303, effective July 1, 2012; P.A. 13-92 amended Subsec. (a) to include in definition of “moving violation” any violation of Sec. 14-212d and to require operator's retraining program attendance for any motor vehicle operator convicted of traveling more than 75 miles per hour in a highway work zone and any operator of a commercial motor vehicle convicted of traveling more than 65 miles per hour in a highway work zone; P.A. 16-126 amended Subsec. (a) by adding references to Secs. 14-227m and 14-227n.



Section 14-111h - Definitions applicable to driver license agreement.

As used in sections 14-111h to 14-111q, inclusive, the following terms and their derivatives have the following meanings:

(1) “Administrative action” means a final determination by a duly authorized administrative agency that a person has violated laws related to the operation of a motor vehicle, or that a person is incapable of safely operating a motor vehicle;

(2) “Citation” means any summons, complaint or other official document issued to a person by a duly authorized law enforcement officer or judicial official for any violation relating to conduct to be reported under the driver license agreement;

(3) “Conviction” has the meaning provided in section 14-1 and includes a judgment by default, or in absentia;

(4) “Driver control record” means the driving history record maintained by the jurisdiction of record in accordance with the driver license agreement;

(5) “Failure to comply” means failure to appear or to answer a citation in the manner required by law or the failure to pay fines, penalties or costs related to the disposition of the violation for which the citation has been issued;

(6) “Identification card” means a nondriver identity card issued in accordance with the provisions of section 1-1h;

(7) “Jurisdiction” means a state, territory or possession of the United States, the District of Columbia, a territory or province of Canada or any state of the Republic of Mexico or the federal district of Mexico;

(8) “Jurisdiction of record” means the jurisdiction that has issued the last driver's license to a person or, if the person has not been issued a driver's license, the jurisdiction of the person's most current address, as shown on the citation, or record of conviction or on any associated report;

(9) “License”, “driver's license” or “operator's license” means an authorization or privilege to operate a motor vehicle in accordance with the laws of a jurisdiction that is recognized by all member jurisdictions;

(10) “Licensing authority” means the official organization or entity responsible for administering the driver licensing laws of a member jurisdiction, and with reference to this state, means the Commissioner of Motor Vehicles;

(11) “Member jurisdiction” means a jurisdiction that has entered into the driver license agreement; and

(12) “Withdrawal” means the suspension, revocation, cancellation or denial of a license or motor vehicle registration or of the privilege to operate a motor vehicle or to obtain a license or registration.

(P.A. 02-70, S. 34; P.A. 04-217, S. 13; P.A. 14-122, S. 106.)

History: P.A. 02-70 effective January 1, 2003; P.A. 04-217 defined “identification card” in new Subdiv. (6), redesignated existing Subdivs. (6) to (11) as new Subdivs. (7) to (12), respectively, and amended Subdiv. (3) to eliminate reference to Sec. 14-1(a)(16), effective July 1, 2004; P.A. 14-122 made technical changes.



Section 14-111i - Entry into driver license agreement. Regulations.

The Commissioner of Motor Vehicles may enter into a driver license agreement with any other state legally joining in such agreement. The commissioner may exercise the powers and duties conferred by the provisions of sections 14-111h to 14-111q, inclusive, and may adopt regulations, in accordance with the provisions of chapter 54, as necessary to meet the obligations of membership and to fully participate with other member states in the driver license agreement.

(P.A. 02-70, S. 35.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111j - Findings and declarations re driver license agreement.

This state and the other party states to the driver license agreement find and declare that:

(1) Each driver shall have one driver's license issued by a jurisdiction, that is recognized by all member jurisdictions, and shall have one driver control record;

(2) All efforts shall be made to strengthen cooperation among member jurisdictions so that all drivers are required to answer charges of violation of motor vehicle and traffic laws, and to comply with the procedures for the disposition of such charges, regardless of the jurisdiction where any such violation occurs;

(3) Reciprocal recognition of driver's licenses and of motor vehicle and traffic violations related to highway safety shall be facilitated, for the benefit of all member jurisdictions;

(4) Compliance by each driver with all provisions of law pertaining to the safe operation of a motor vehicle shall be required as a condition to the issuance and to the retention of a driver's license;

(5) Conviction of a driver or owner for any motor vehicle and traffic violation related to highway safety in any jurisdiction shall be treated as if the violation had occurred in the jurisdiction of record, for the purpose of maintaining the driver control record and of imposing administrative sanctions, as authorized by law;

(6) All drivers shall be allowed to proceed on their way and shall not be required to appear in person before a court or other tribunal, regardless of their jurisdiction of record, after having been issued a citation for certain motor vehicle and traffic violations;

(7) All efforts shall be made to achieve greater uniformity among all member jurisdictions concerning identification and verification requirements for the issuance of a driver's license or identification card;

(8) All efforts shall be made to achieve greater uniformity among all member jurisdictions regarding the exchange of information on drivers, licenses, and driver control records, including convictions of violations and license withdrawal actions;

(9) All member jurisdictions wish to adhere to all applicable laws that protect the privacy of personal information that is contained in driver licensing records, and that is used in exchange of such records; and

(10) All member jurisdictions shall act in the best interests of highway safety and in a spirit of mutual cooperation to attain and monitor compliance with the driver license agreement and to resolve any dispute that may arise, at the administrative agency level of authority and decision-making.

(P.A. 02-70, S. 36; P.A. 04-217, S. 14.)

History: P.A. 02-70 effective January 1, 2003; P.A. 04-217 added new Subdiv. (7) re greater uniformity among member jurisdictions concerning identification and verification requirements for issuance of license or identification card, added new Subdiv. (9) re protection of privacy of personal information in licensing records and redesignated existing Subdiv. (7) as new Subdiv. (8) and existing Subdiv. (8) as new Subdiv. (10), effective July 1, 2004.



Section 14-111k - Application for a motor vehicle operator's license from applicants in other member jurisdictions.

(a) Upon application for a motor vehicle operator's license or identification card, the Commissioner of Motor Vehicles shall verify the identity of the applicant in accordance with the rules prescribed by the driver license agreement, as set forth in regulations adopted by the commissioner, in accordance with the provisions of chapter 54, and shall determine whether the applicant has ever held, or is the holder of, a license issued by any other jurisdiction. The commissioner shall not issue a license to any applicant whose license is withdrawn in any other member jurisdiction for any conviction or administrative action required to be reported under the driver license agreement, as evidenced by the driver control record. The commissioner shall not issue a license to any applicant who is the subject of a notice of failure to comply, as reported by any other member jurisdiction. If the applicant is the holder of any unexpired license issued by another jurisdiction, the commissioner shall not issue a license unless the applicant surrenders such license document previously issued by such jurisdiction.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner may issue an operator's license to an applicant who is the subject of a withdrawal of a commercial driver's license in any other member jurisdiction if the conduct on which such withdrawal is based would not have resulted in the withdrawal of the privilege to operate any motor vehicle other than a commercial motor vehicle.

(c) Notwithstanding the provisions of subsection (a) of this section, the commissioner may issue a motor vehicle operator's license to (1) an applicant who is the subject of a withdrawal that occurred five years or more before the date of application, or (2) an applicant whose license has been withdrawn for the period of time required by the jurisdiction of record, but whose license has not been returned or restored by such jurisdiction due to the failure or the alleged failure to fulfill reinstatement requirements, pertaining to the filing of proof of financial responsibility or necessitating personal attendance in such jurisdiction including, but not limited to, a requirement to complete an education or treatment program. In exercising the discretion to grant or deny an application for a license as conferred by the provisions of this subsection, the commissioner shall review and consider the entire driver control record of the applicant, and may require additional information and references from the applicant such as will attest to the applicant's present fitness and capability to safely operate a motor vehicle.

(d) If the commissioner issues an identification card to a person who holds an operator's license issued by another jurisdiction, the commissioner shall report to such jurisdiction within thirty days the name of such person and such other information concerning such person and such identification card as is required by the driver license agreement.

(P.A. 02-70, S. 37; P.A. 03-171, S. 11; P.A. 04-217, S. 15; P.A. 05-218, S. 26; P.A. 09-187, S. 57.)

History: P.A. 02-70 effective January 1, 2003; P.A. 03-171 amended Subsec. (b) to delete reference to motorcycle operator's license; P.A. 04-217 amended Subsec. (a) to include application for identification card and to require commissioner to verify identity of applicant in accordance with operator's license agreement, replaced “a class 1 or class 2” with “an” in Subsec. (b) and added new Subsec. (d) re issuance of identification card to person holding operator's license issued by another jurisdiction, effective January 1, 2005; P.A. 05-218 amended Subsecs. (a) and (d)(1) by changing “operator's” to “driver”, effective July 6, 2005; P.A. 09-187 amended Subsec. (d) to delete former Subdiv. (2) re regulations adopted by commissioner and make a conforming change, effective July 1, 2009.



Section 14-111l - Driver control record. Record of convictions and administrative actions.

(a) The Commissioner of Motor Vehicles shall maintain a driver control record for each person who has been issued a motor vehicle operator's license, until such time as the commissioner is notified by another member jurisdiction that such person has surrendered such license and has been issued a license by such other jurisdiction.

(b) Upon notification of issuance of a license by another member jurisdiction, in accordance with subsection (a) of this section, the commissioner shall transfer the driver control record to the driver licensing authority of such new jurisdiction of record within thirty days.

(c) Each driver control record shall contain the information prescribed by the commissioner, in accordance with the terms of the driver license agreement and as set forth in regulations adopted by the commissioner in accordance with the provisions of chapter 54.

(d) The commissioner shall maintain a record as to all convictions and administrative actions for motor vehicle and traffic violations committed in this state, and for any cases of failure to comply, as reported to the commissioner in accordance with the provisions of sections 14-140 and 14-141, by any person who has not been issued a motor vehicle operator's license by the commissioner or by the licensing authority of any other member jurisdiction, or whose license has expired or been cancelled. The commissioner shall transmit such record to such licensing authority of another jurisdiction, upon notification of the issuance of a license to such person.

(P.A. 02-70, S. 38; P.A. 03-171, S. 12.)

History: P.A. 02-70 effective January 1, 2003; P.A. 03-171 amended Subsec. (d) to delete reference to motorcycle operator's license.



Section 14-111m - Notice of failure to comply with a citation.

(a) The Centralized Infractions Bureau of the Superior Court and each court having jurisdiction of each case involving a violation of any general statute relating to motor vehicles shall, in accordance with the provisions of section 14-141, continue to report to the Commissioner of Motor Vehicles the name, operator's license number, jurisdiction that issued the operator's license and such other information as may be available concerning each nonresident owner or operator of a motor vehicle who has been convicted of a violation of any statute relating to motor vehicles, or has failed to appear for any scheduled court appearance, or has failed to submit a plea of not guilty by the answer date, or has not paid the full amount of any fine or additional fee required by law.

(b) Except as provided in subsection (a) of section 14-140, any person who has been charged by any law enforcement officer of this state with a violation of any provision of any general statute relating to motor vehicles may be released upon such person's own recognizance, without posting collateral or bond.

(c) Upon receipt of each report made pursuant to subsection (a) of this section concerning a nonresident owner or operator of a motor vehicle, the commissioner shall notify the jurisdiction of record, in accordance with the procedures of the driver license agreement. Each notification of a conviction shall be made within thirty days of receipt by the commissioner. No such notification shall be made pursuant to this subsection more than six months later than the date of disposition by the court.

(d) Upon receipt of a notice of failure to comply with a citation issued by any member jurisdiction, or administrative action taken by such jurisdiction concerning any person who is licensed to operate a motor vehicle in this state or who is the owner of a motor vehicle registered in this state, the commissioner shall proceed to suspend such person's operator's license and, if authorized or required by any provision of the general statutes, the registration of any motor vehicle owned by such person, or the privilege to register any motor vehicle, until such time as the commissioner is duly notified, in the manner provided by the procedures of the driver license agreement, that such person has complied with the terms of such citation.

(e) The provisions of subsections (c) and (d) of this section shall apply only to citations issued for motor vehicle traffic or safety violations identified in the code of the driver license agreement, as set forth in regulations adopted by the commissioner, in accordance with the provisions of chapter 54.

(P.A. 02-70, S. 39.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111n - Reports of comparable convictions. Suspension of operator's license.

(a) If the Commissioner of Motor Vehicles receives a report from any member jurisdiction of the conviction in such jurisdiction of any person licensed to operate a motor vehicle in this state, for acts or conduct of the nature described in subsection (b) of this section, the commissioner shall suspend the operator's license of such person for the period of time required for a conviction of the equivalent offense under the provisions of the general statutes, as listed in subsection (b) of this section, for the same acts or conduct occurring in this state.

(b) For the purpose of the action required to be taken by the commissioner in accordance with subsection (a) of this section, the conviction in another member jurisdiction for an offense involving the following acts or conduct shall be treated as a conviction under the following subdivisions:

(1) Manslaughter or assault with a motor vehicle or negligent homicide with a motor vehicle shall be deemed a conviction of a violation of section 53a-56b, 53a-60d or 14-222a;

(2) Operation of a motor vehicle while under the influence of alcohol or drugs, or any combination thereof, shall be deemed a conviction of a violation of subsection (a) of section 14-227a;

(3) Leaving the scene of an accident or failure to stop and render aid in the event of an accident or collision resulting in the death or personal injury of another shall be deemed a conviction of a violation of either subsection (a) or (b) of section 14-224, depending on the acts or conduct reported and the circumstances as determined by the commissioner; or

(4) Unsafe, dangerous or reckless operation of a motor vehicle shall be deemed a conviction of a violation of section 14-222.

(c) If the commissioner is notified by a member jurisdiction that a person who is the holder of a motor vehicle operator's license issued in this state has been convicted of a felony, in the commission of which a motor vehicle was used, the commissioner shall, if such person's acts or conduct would constitute an offense classified as a felony under section 53a-25, suspend such person's operator's license for such period of time as may be determined by the commissioner.

(d) If the commissioner is notified by a member jurisdiction that a person who is the holder of a motor vehicle operator's license has been convicted of driving under the influence of alcohol or drugs, in accordance with subdivision (2) of subsection (b) of this section, the commissioner may consider the conviction as a second or subsequent violation of section 14-227a if such person has been convicted previously of a violation of section 14-227a or has been convicted previously of a substantially similar offense in a member jurisdiction, as shown by such person's driver control record, within the past ten years, and the commissioner may impose the suspension and require the person to install and maintain an ignition interlock device on each motor vehicle owned or operated by such person for the period of time required for a second or subsequent offense by the provisions of subsections (g) and (h) of section 14-227a. It shall not be a defense to a suspension imposed pursuant to this subsection, or subdivision (2) of subsection (b) of this section, that the blood alcohol concentration of the person convicted in a member jurisdiction, or the blood alcohol concentration required for conviction of a per se offense in the member jurisdiction in which the person was convicted, is less than the blood alcohol concentration required for conviction of a per se offense in this state.

(P.A. 02-70 S. 40; P.A. 14-228, S. 4.)

History: P.A. 02-70 effective January 1, 2003; P.A. 14-228 amended Subsec. (d) to add provision re installation and maintenance of ignition interlock device for second or subsequent violation of Sec. 14-227a and to add reference to Subsec. (g) of Sec. 14-227a, effective July 1, 2015.



Section 14-111o - Form and use in evidence of records received from other member jurisdictions. Electronic transmission.

(a) Any notice or copy of a record furnished to the Commissioner of Motor Vehicles by any member jurisdiction in accordance with the provisions and obligations of the driver license agreement and sections 14-111h to 14-111q, inclusive, concerning any conviction, administrative action, withdrawal and the status of an operator's license or motor vehicle registration may be transmitted and received by electronic or documentary means. Any such notice or record shall, when certified, be admissible in any hearing conducted by the commissioner and in any appeal taken from a final decision of the commissioner, in accordance with the provisions of section 4-183. Any such notice or record so transmitted and certified shall be accepted as proof of the facts contained therein, in the absence of evidence to the contrary.

(b) A notice or record as referred to in subsection (a) of this section may be certified by electronic means in an electronic format and, when so certified, shall be accepted by the commissioner and by any court of this state as proof of the facts contained therein, in the absence of evidence to the contrary. As used in this section, the term “record” includes, but is not limited to, any paper, document, facsimile information, micro-photographically stored information or digitized image maintained, deposited or filed with a member jurisdiction.

(P.A. 02-70, S. 41.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111p - Validity of reports or records received from members of the Driver License Compact.

Any notification, report or record received from any state that is a member of the Driver License Compact may be used by the Commissioner of Motor Vehicles for any purpose authorized by sections 14-111h to 14-111o, inclusive, in the same manner and to the same extent as any such notification, report or record received from any jurisdiction that is a member of the driver license agreement.

(P.A. 02-70, S. 42.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111q - Hearing.

Any person aggrieved by an action of the commissioner to withdraw (1) a license or registration, or (2) the privilege to operate a motor vehicle or to register a motor vehicle in this state, pursuant to sections 14-111h to 14-111p, inclusive, shall be entitled, upon request, to a hearing conducted in accordance with the provisions of chapter 54.

(P.A. 02-70, S. 43.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-112 - Proof of financial responsibility.

(a) When commissioner shall require. To entitle any person to receive or retain a motor vehicle operator’s license or a certificate of registration of any motor vehicle when, in the opinion of the commissioner, such person has a record on file with the commissioner which is sufficient, in the opinion of the commissioner, to require evidence of financial responsibility for the reasonable protection of other persons, the commissioner shall require from such person proof of financial responsibility to satisfy any claim for damages by reason of personal injury to, or the death of, any one person, of twenty thousand dollars, or by reason of personal injury to, or the death of, more than one person on account of any accident, of at least forty thousand dollars, and for damage to property of at least ten thousand dollars. When the commissioner requires proof of financial responsibility from an operator or owner of any motor vehicle, he may require proof in the amounts herein specified for each vehicle operated or owned by such person. If any person fails to furnish such proof, the commissioner shall, until such proof is furnished, suspend or revoke the license of such person to operate a motor vehicle or refuse to return any license which has been suspended or revoked in accordance with the provisions of section 14-111 or suspend or revoke the registration of any such motor vehicle or vehicles or refuse thereafter to register any motor vehicle owned by such person or refuse to register any motor vehicle transferred by him if it does not appear to the commissioner’s satisfaction that such transfer is a bona fide sale, or, if such person is not a resident of this state, withdraw from such person the privilege of operating any motor vehicle in this state and the privilege of operation within this state of any motor vehicle owned by him. Prior to such suspension, revocation or withdrawal, notice thereof shall be given by the commissioner by a notice forwarded by bulk certified mail to the address of such person as shown by the records of the commissioner. No appeal taken from the judgment of any court shall act as a stay to any action of the commissioner authorized by the provisions of this section.

(b) Certificate of insurance; bond; collateral. Such proof of financial responsibility shall be furnished as is satisfactory to the commissioner and may be evidence of the insuring of the named insured or resident relative of the named insured against loss on account of his legal liability for injury to or the death of persons and damage to property in the respective amounts provided by this section in the form of a certificate signed by any person authorized in writing by an officer of any company authorized to issue such insurance in this state or any agent of such company licensed under the provisions of section 38a-769, showing that a policy of insurance in such amounts, noncancellable except after ten days’ written notice to the commissioner, has been issued to the person furnishing such proof and no insurance company or insurance agent shall refuse to make such filing of evidence of insurance during the time such insurance company has a valid policy in force covering the named insured or resident relative of the named insured and such company may charge a fee not to exceed ten dollars for such filing; or such proof may be the bond of a surety company or a bond with individual surety owning real estate, which bond shall be conditioned for the payment of such amounts and shall not be cancellable except after ten days’ written notice to the commissioner. Such bond shall constitute a lien in favor of the state upon the real estate of any surety, which lien shall exist in favor of any holder of a judgment on account of damage caused by the operation of such person’s motor vehicle, upon the filing of notice to that effect by the commissioner in the town clerk’s office in the town where such real estate is located. Such proof of financial responsibility may also be evidence presented to the commissioner of a deposit by such person with the State Treasurer of a sum of money or collateral, the amount of which money or collateral shall be determined by and shall be satisfactory to the commissioner. The State Treasurer shall accept any such deposit and issue a receipt therefor, and, if such deposit is a sum of money, the state shall pay interest thereon if so directed by the Secretary of the Office of Policy and Management at a rate not greater than the amount received by the state. The Treasurer may deposit any money so received in any incorporated savings bank located in this state. Whenever any agent of an insurance company certifies to evidence of the insuring of any person, from whom proof of financial responsibility has been required, by the company for which such agent is authorized to solicit, negotiate or effect contracts of insurance, such company shall notify the commissioner of the cancellation or termination of the policy referred to in such certificate at least ten days before the effective date of such cancellation or termination, provided such notice shall not be required if such policy is renewed by such company, and provided a policy subsequently procured and referred to in a certificate filed with the commissioner shall, on the effective date of such policy, terminate the policy referred to in any certificate previously filed with respect to any motor vehicles designated in both certificates or, in case of an operator’s policy, with respect to any operator designated in both certificates. Additional evidence of financial responsibility shall be furnished the commissioner at any time upon his request therefor.

(c) Satisfaction of execution. Notice of suit. Such bond, money or collateral shall be held by the commissioner or Treasurer, as the case may be, to satisfy any execution issued against such person in any cause arising out of damage caused by the operation of any motor vehicle owned or operated by such person. Money or collateral so deposited shall not be subject to attachment or execution unless such attachment or execution arises out of an action for damages, including personal injury or death, as a result of the operation of any motor vehicle. Any person who furnishes proof of financial responsibility by a deposit of money or collateral shall, upon the service of any writ or summons arising out of any action for damages including personal injury or death caused by the operation of any motor vehicle, give written notice of such service to the commissioner, who shall require that additional evidence of financial responsibility be furnished to satisfy any judgment in any other action. If a judgment rendered against the principal on a surety or real estate bond is not satisfied within thirty days after its rendition, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action in the name of the state against the company or person executing such bond. A reasonable sum, not exceeding ten dollars, shall be charged for such investigation of the title of any surety’s real estate or of collateral so deposited and of the value of the same and for the filing fee to be paid to the town clerk.

(d) Abstract of operator’s record. Repealed by P.A. 73-549, S. 2, 4.

(e) Information to be furnished injured person. The commissioner shall furnish any person who may have been injured in person or property by any motor vehicle, upon written request, with such information as has been furnished to him as evidence of the financial responsibility of any operator or owner of any motor vehicle.

(f) Penalty for failure to return registration and number plates. Any operator or any registrant whose operator’s license or certificate of registration has been suspended as herein provided or whose policy of liability insurance or surety bond has been cancelled or who fails to furnish additional evidence of financial responsibility upon request of the commissioner, shall immediately return to the commissioner such operator’s certificate of registration and the number plate or plates issued thereunder. Failure to return such certificate and such number plate or plates shall be an infraction.

(g) Cancellation of bond. Return of collateral. The commissioner may cancel such bond or return such evidence of financial responsibility or the Treasurer may, with the consent of the commissioner, return such money or collateral to the person furnishing the same, provided one year shall have elapsed from the date of the suspension of such license during which period such person has not, in the opinion of the commissioner, violated any provision of the motor vehicle laws referred to in subsection (a) of this section. The commissioner may direct the return of any money or collateral to the person who furnished the same upon the acceptance and substitution of other evidence of financial responsibility or at any time after one year from the expiration of any registration or license issued to such person.

(h) Forging evidence of financial responsibility. Any person who forges or, without authority, signs any evidence of financial responsibility required by the commissioner in the administration of this section shall be guilty of a class D misdemeanor.

(i) Removal of financial responsibility requirement. Any person from whom proof of financial responsibility has been required may, at the end of twelve months, apply to the commissioner for removal of such requirements in a manner as determined by the commissioner. The commissioner or his authorized representative may make such further investigation as may be deemed necessary and, upon being satisfied that such applicant is entitled to such elimination of financial requirements, may eliminate the same.

(j) When commissioner may require proof of financial responsibility. To entitle any person to receive or retain a motor vehicle operator’s license or a certificate of registration of any motor vehicle when, in the opinion of the commissioner, such person has violated any of the provisions of the following-named sections and subsections: Section 14-44, section 14-80h or 14-80i, sections 14-110, 14-147, 14-217, 14-219, sections 14-228, 14-275 to 14-281, inclusive, or subdivision (1) of subsection (a) of section 53a-123 or any similar provision of the laws of any other state or any territory, or who has been convicted of, or has forfeited any bond taken for appearance for, or has received a suspended judgment or sentence for, a violation of any of said provisions, or a violation of any of the provisions of sections 14-230 to 14-247, inclusive, and 38a-371, within a twelve-month period following a violation of any of said sections, the commissioner may require from such person proof of financial responsibility to satisfy any claim for damages by reason of personal injury to, or the death of, any one person, of twenty thousand dollars, or by reason of personal injury to, or the death of, more than one person on account of any accident, of at least forty thousand dollars, and for damage to property of at least ten thousand dollars. When the commissioner requires proof of financial responsibility from an operator or owner of any motor vehicle, he may require proof in the amounts herein specified for each vehicle operated or owned by such person. If any person fails to furnish such proof, the commissioner shall, until such proof is furnished, suspend or revoke the license of such person to operate a motor vehicle or refuse to return any license which has been suspended or revoked in accordance with the provisions of section 14-111 or suspend or revoke the registration of any such motor vehicle or vehicles or refuse thereafter to register any motor vehicle owned by such person or refuse to register any motor vehicle transferred by him if it does not appear to the commissioner’s satisfaction that such transfer is a bona fide sale, or, if such person is not a resident of this state, withdraw from such person the privilege of operating any motor vehicle in this state and the privilege of operation within this state of any motor vehicle owned by him. Prior to such suspension, revocation or withdrawal, notice thereof shall be given by the commissioner by a notice forwarded by bulk certified mail to the address of such person as shown by the records of the commissioner. No appeal taken from the judgment of any court shall act as a stay to any action of the commissioner authorized by the provisions of this section.

(1949 Rev., S. 2457; 1949, 1951, S. 1347d; 1951, 1953, S. 1348d; 1951, S. 1349d; 1957, P.A. 612, S. 4; 1959, P.A. 353; 629; February, 1965, P.A. 574, S. 18; 1967, P.A. 213, S. 1; 1969, P.A. 322; 490, S. 1; 1971, P.A. 386; 487, S. 2; 790; 871, S. 87; 1972, P.A. 273, S. 32; P.A. 73-139, S. 1, 2; 73-549, S. 2, 4; P.A. 74-338, S. 54, 94; P.A. 75-306, S. 1, 2; 75-577, S. 63, 126; P.A. 77-358, S. 1, 2; 77-614, S. 19, 610; P.A. 80-466, S. 19–21, 25; P.A. 81-172, S. 9, 10; 81-472, S. 21, 22, 159; P.A. 82-472, S. 42, 43, 183; P.A. 83-98, S. 1, 2, 4; 83-244; P.A. 84-429, S. 63; P.A. 88-27, S. 3; P.A. 92-12, S. 110; P.A. 96-180, S. 150, 166; P.A. 04-199, S. 1; P.A. 12-80, S. 64; June Sp. Sess. P.A. 15-5, S. 215.)

History: 1959 acts added provision in Subsec. (a) allowing waiver by commissioner where violation was of Sec. 14-224 and there was no personal injury or property damage of $100 or more and amended the sixth sentence of Subsec. (b) by changing “expiration” of policy to “cancellation or termination” and adding provisos at end; 1965 act deleted reference to repealed statute and added reference to Subsec. (a) of Sec. 14-227a in Subsec. (a); 1967 act increased property damage limitation from $1,000 to $5,000 and allowed waiver if property damage under $200, rather than $100 in Subsec. (a); 1969 acts required prior notice of suspension, revocation or withdrawal in Subsec. (a) and raised fee for certificate in Subsec. (d) from $2 to $3; 1971 acts amended Subsec. (b) to forbid insurance company’s refusal to file evidence of insurance and allowed company to charge up to $10 for filing, amended Subsec. (a) to make $20,000 liability for personal injury or death applicable to one person and to raise liability for more than one from $20,000 to $40,000, to allow waiver of requirements for violations of Sec. 14-217 or 14-228 and to replace reference to Sec. 53-57 with reference to Sec. 53a-123(a)(1); 1972 act included references to Sec. 38-327 in Subsec. (a); P.A. 73-139 amended Subsec. (b) to allow evidence of insurance to be signed by insurance agents; P.A. 73-549 repealed Subsec. (d); P.A. 74-338 removed from provisions of Subsec. (a) applicability with respect to persons who have cases nolled upon payment of sum of money; P.A. 75-306 amended Subsec. (a) to allow waiver of requirements when property damage less than $400, rather than $200; P.A. 75-577 replaced former provisions re fine in Subsec. (f) with statement that failure to return license or registration and plates is an infraction; P.A. 77-358 amended Subsec. (g) to allow cancellation of bond and refund money after one year rather than three and made provisions in Subsec. (i) more general in nature; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 80-466 amended Subsec. (a) by updating section references, amended Subsec. (f) by including reference to single number plate and added Subsec. (j); P.A. 81-172 permitted notices to be sent by bulk certified mail, rather than by “registered or certified” mail; P.A. 81-472 and P.A. 82-472 made technical corrections; P.A. 83-98 amended Subsec. (a) to increase the minimum requirement for property damage coverage from $5,000 to $10,000 and amended Subsec. (j) to increase the minimum requirement for property damage coverage from $5,000 to $10,000; P.A. 83-244 amended Subsec. (b) by subjecting a resident relative of the named insured to the provisions of this subsection; P.A. 84-429 made technical changes for statutory consistency; P.A. 88-27 amended Subsec. (a) to allow waiver of requirements when property damage is less than $1,000, rather than $400; P.A. 92-12 made a technical change in Subsec. (b); P.A. 96-180 amended Subsec. (b) to eliminate authority of Treasurer to invest money received in manner provided in Subsec. (b) of repealed Sec. 36-96 and to make a technical change, effective June 3, 1996; P.A. 04-199 amended Subsec. (a) to delete references to specific violations for which person shall be required to provide evidence of financial responsibility and to eliminate provision re waiver of requirements of subsection for violations of Sec. 14-222 or 14-224 where no personal injury and property damage is less than $1,000, effective July 1, 2004; P.A. 12-80 amended Subsec. (h) to change penalty from a fine of not less than $100 or imprisonment of not more than 30 days or both to a class D misdemeanor; June Sp. Sess. P.A. 15-5 amended Subsec. (f) to delete provisions re return of operator’s license and seizure of license or registration and number plates from suspended operator, effective June 30, 2015.



Section 14-112a - Online Insurance Verification System.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Motor Vehicles;

(2) “Database” means the database supported by the Online Insurance Verification System;

(3) “Department” means the Department of Motor Vehicles;

(4) “Insurer” means an insurance company that is authorized to issue motor vehicle liability insurance policies in this state; and

(5) “System” means the Online Insurance Verification System.

(b) The department shall establish the Online Insurance Verification System for the purposes of (1) verifying that a motor vehicle owner or operator has procured and maintained the security coverage required pursuant to sections 14-112 and 38a-371, (2) providing the commissioner and insurers with an effective method for complying with this chapter and chapters 248 and 700, and (3) reducing the number of uninsured motor vehicles on the highways of the state. The system shall be available, at all times and in the manner prescribed by the department, to allow state and local law enforcement agencies and any government agency authorized for system access by the commissioner to verify the security coverage of any motor vehicle.

(c) (1) The system shall include (A) the owner and vehicle information for all active registrations, provided by the department, and (B) a record of each motor vehicle insurance policy in effect, provided by each insurer in accordance with subdivision (2) of this subsection.

(2) Each insurer shall, each month on a date specified by the commissioner, submit to the department a record of each motor vehicle insurance policy in effect for vehicles registered or garaged in the state as of the date of such submission. Each insurer that issues commercial fleet policies may satisfy this requirement by providing the fleet policy number that covers the vehicles of its insured. The record provided by an insurer shall be in a format and contain the data as specified by the department. Such record shall be provided by electronic means or by another form approved by the department. An insurer may submit more frequent reports than once monthly, if it so chooses.

(3) With the information provided pursuant to this subsection, the department shall, at least monthly: (A) Update the database with the records provided by insurers pursuant to section 38a-343a and subdivision (2) of this subsection; (B) match the department information of owner and vehicle information for all active registrations with the records submitted by insurers; and (C) compare all current motor vehicle registrations against the records submitted by insurers.

(d) Each insurer shall be required to establish an online web service, accessible through the system, to verify the insurance of a vehicle in real time. At its discretion, the department may establish alternate methods for verifying commercial vehicle liability insurance policies or liability policies issued by insurers who write fewer than a threshold number of policies, as established by the commissioner in consultation with the Insurance Commissioner and insurers.

(e) The system shall (1) be capable of sending requests to insurers for verification of motor vehicle liability insurance, using online web services established by insurers as required pursuant to subsection (d) of this section, (2) allow state and local law enforcement agencies to access the database in real time, and (3) generate reports that may be useful for the implementation of the purposes of this section, as determined by the commissioner.

(f) The commissioner may enter into an agreement with a private third-party vendor to develop and maintain the system established pursuant to this section, under the direction and management of the department, provided such vendor has entered into an agreement to protect the confidentiality of the information and data contained within the system.

(g) (1) The Department of Motor Vehicles may use the information contained in the database for the administration and enforcement of this chapter and chapters 248 and 700.

(2) All information contained in the database shall be treated as a motor vehicle record, as defined in section 14-10, and shall not be disclosed except as permitted under section 14-10 and 18 USC 2721 et seq., as amended from time to time.

(h) (1) An insurer shall not be liable to any person for information the insurer provides to the department or to a third-party vendor in compliance with this section, including information an insurer may provide or omit erroneously in good faith.

(2) The state, the department and a third-party vendor shall not be liable to any person for gathering, managing or using the information in the database, provided such actions are in compliance with this section.

(June Sp. Sess. P.A. 15-5, S. 229.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 14-113 to 14-115 - Financial responsibility of motor vehicle owners and operators required after accident; definitions. Administration by Motor Vehicle Commissioner; hearings; appeals. Abstract of operating record.

Sections 14-113 to 14-115, inclusive, are repealed.

(1951, S. 1350d—1352d; 1955, S. 1351d, 1352d; 1957, P.A. 254; September, 1957, P.A. 16, S. 1; 1961, P.A. 581, S. 17; 1971, P.A. 755, S. 1; P.A. 73-549, S. 2, 4; P.A. 76-436, S. 344, 681; P.A. 77-603, S. 34, 125; P.A. 89-232, S. 2, 3; P.A. 80-466, S. 22, 25.)



Section 14-115a - Request for document from motor vehicle record.

No process to compel the Commissioner of Motor Vehicles to furnish a copy of any document from a motor vehicle record, as defined in section 14-10, of any person shall be issued unless such request is in writing and unless at least seven working days have elapsed since the receipt thereof by the commissioner.

(P.A. 73-549, S. 3, 4; P.A. 10-110, S. 17.)

History: P.A. 10-110 substituted “any document from a motor vehicle record, as defined in section 14-10” for “an abstract of a driver's history record”, effective July 1, 2010.



Section 14-116 to 14-128 - Accident reports. Determination of amount of security; suspension of license and registration; exceptions; liability policy or bond. Release in behalf of minor. Exceptions. Duration of suspension. Unlicensed or nonresident operators; reciprocity. Amount of security, reduction. Custody, use and return of deposits. Evidence inadmissible in damage actions. Suspension pending disposition of judgment. Transfer of registration or ownership during suspension. Return of license or registration to commissioner. Governmental and public service vehicles exempt.

Sections 14-116 to 14-128, inclusive, are repealed.

(1951, S. 1353d—1361d, 1363d, 1364d, 1366d; 1953, S. 1354d, 1360d, 1361d; 1957, P.A. 456, S. 1; 625, S. 1; 1959, P.A. 584; 649; 663; February, 1965, P.A. 122; 447, S. 2, 3; 574, S. 19; 1967, P.A. 213, S. 2; 293; 332; 1971, P.A. 146, S. 1, 2; 379, S. 3, 4; 487, S. 3; 755, S. 2, 3; 871, S. 88; P.A. 75-545, S. 5; P.A. 77-186; P.A. 80-190, S. 2; P.A. 83-98, S. 3, 4; P.A. 85-613, S. 32, 154; P.A. 89-232, S. 2, 3.)



Section 14-129 - Self-insurance.

(a) Any person in whose name more than twenty-five motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the commissioner as provided in subsection (b) of this section.

(b) The commissioner may, in his discretion, upon the application of such person, issue a certificate of self-insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(c) Upon not less than five days' notice and a hearing pursuant to such notice, the commissioner may, upon reasonable grounds, cancel a certificate of self-insurance. Failure to pay any judgment within thirty days after such judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

(1951, S. 1367d.)

Cited. 143 C. 202; 169 C. 267. Self-insurance provision discussed. 248 C. 195. Self-insurers not required to provide uninsured motorist coverage. 254 C. 404.

City's notification to Insurance Commissioner that does not contain a specific amount of its exposure as a self-insurer does not deem city to have agreed to unlimited liability coverage; section does not and cannot define amount of coverage that a city agreed to provide when it became a self-insurer. 63 CA 815. Self-insured municipal employer was not required to create a writing to give notice of its intention to reduce amount of its uninsured motorist coverage by amount of workers' compensation benefits paid to plaintiff employee because the self-insured municipality functions as both insurer and insured. 82 CA 752; judgment reversed, see 273 C. 519.



Section 14-130 - Transferred

Transferred to Chapter 700, Part II, Sec. 38a-337.



Section 14-131 to 14-133 - Discharge in bankruptcy not to release judgment debtor. Relief under other statutes. Penalties.

Sections 14-131 to 14-133, inclusive, are repealed.

(1951, S. 1365d, 1369d, 1371; P.A. 77-8; P.A. 89-232, S. 2, 3.)



Section 14-134 - Appeals from commissioner.

Any appeal from a decision of the commissioner shall, if such appeal is from an order based upon a violation of any provision of this chapter, be taken in accordance with the provisions of section 4-183. No appeal taken from the order of a court in a criminal case involving the operation of a motor vehicle without permission of the owner, the operation of a motor vehicle while under the influence of intoxicating liquor or drugs, reckless driving or evading responsibility for accidents or involving fatal accidents, shall act as a stay to any action of the commissioner.

(1949 Rev., S. 2458; 1971, P.A. 870, S. 39; P.A. 76-436, S. 346, 681; P.A. 77-603, S. 36, 125.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added references to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provision re appeal procedure with statement that appeals be made in accordance with Sec. 4-183.

See Sec. 20-427a re cooperation between Commissioners of Motor Vehicles and Consumer Protection in nonrenewal of commercial motor vehicle registration of home improvement contractor in violation of statute.

Court infers section may apply only to actions arising under chapter. 148 C. 456. Cited. 169 C. 267.

Ample protection afforded against arbitrary action. 7 CS 165. Cited. 24 CS 350; 25 CS 512.

Cited. 4 Conn. Cir. Ct. 34, 39; 5 Conn. Cir. Ct. 76.



Section 14-135 - Attorney General to act when commissioner is disqualified.

If the commissioner is disqualified to act in any matter, the Attorney General, upon request of the commissioner, shall act in his stead, and the decision of the Attorney General shall, subject to appeal as provided, be binding upon the parties and enforceable under the provisions of this chapter in the same manner and to the same degree as any decision or order of the commissioner.

(1949 Rev., S. 2459.)

Cited. 169 C. 267.



Section 14-136 - First complaint.

Section 14-136 is repealed, effective October 1, 2002.

(1949 Rev., S. 2460; S.A. 02-12, S. 1.)



Section 14-137 - Authority to make regulations and certify or limit the use of devices and equipment.

(a) The commissioner may make, alter or repeal regulations governing the administration of all statutes relating to motor vehicles and may certify any device or accessory which forms part of any motor vehicle, or of its equipment, as to its compliance with the provisions of this chapter. The commissioner may also limit the use of any device or accessory in any way which appears to him to be required for safety, may authorize the use of any such device or accessory upon the highway and may make, alter or repeal any regulation relating to any such device or accessory in the interest of public safety, provided the commissioner may not limit or prohibit the possession, installation or use of a radar detecting device in any motor vehicle. Violation of any regulation adopted under this subsection shall be an infraction.

(b) The commissioner may enter into an agreement with the Automotive Manufacturer Equipment Compliance Agency by which the commissioner shall accept the agency's certification of any equipment including but not limited to components, parts, material and assemblies. Such certification shall permit the legal sale and use of such equipment.

(1949 Rev., S. 2461; 1971, P.A. 577; 597; P.A. 83-312; P.A. 92-256, S. 6; May Sp. Sess. P.A. 92-11, S. 50, 70; P.A. 96-167, S. 33.)

History: 1971 acts clarified limitations on devices and accessories and authorizations for their use via regulations in the interest of public safety and added provisions re agreements with American Association of Motor Vehicle Administrators; P.A. 83-312 amended Subsec. (a) by providing that violation of a regulation adopted thereunder shall be an infraction; P.A. 92-256 amended Subsec. (a) to add proviso that the commissioner may not limit or prohibit the possession, installation or use of a radar detecting device; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 96-167 amended Subsec. (b) to substitute “Automotive Manufacturer Equipment Compliance Agency” for “American Association of Motor Vehicle Administrators”.

Cited. 169 C. 267.

Cited. 8 CA 578; 30 CA 922.

Cited. 35 CS 659; 36 CS 551.



Section 14-137a - Point system for motor vehicle violations.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, setting forth the number of points chargeable against the owner of an operator's license for conviction of any violation of the motor vehicle laws deemed appropriate by the commissioner for the assessment of such points. Such regulations shall provide specific information as to the number of points assessed for the conviction of each specified violation, the total number of points which, in a period of time specified by the commissioner, shall require a hearing before the commissioner or permit automatic suspension without prior hearing, and the period of time during which any such suspension shall extend. Such regulations shall provide that (1) not less than two points shall be assessed for conviction of a violation of subsection (d) of section 14-100a, (2) not more than one point shall be assessed for conviction of a violation of section 14-219, (3) not more than two points shall be assessed for conviction of a violation of section 14-212d, and (4) no points shall be assessed for an infraction or any violation specified in subsection (b) of section 51-164n for which the person sends payment of the fine and any additional fees or costs established for such infraction or violation to the Centralized Infractions Bureau in accordance with the provisions of subsection (c) of section 51-164n, except not less than one point shall be assessed for any violation of section 14-296aa. If such regulations provide for participation in a driver improvement course or system for the owner of an operator's license, the commissioner may charge a fee of fifty dollars for registration for such course or system.

(1971, P.A. 287; P.A. 82-472, S. 44, 183; P.A. 90-213, S. 13; June Sp. Sess. P.A. 91-13, S. 9, 21; P.A. 92-256, S. 4; May Sp. Sess. 92-11, S. 50, 70; P.A. 95-221, S. 1, 4; P.A. 96-257, S. 2; P.A. 13-92, S. 8; 13-271, S. 60.)

History: P.A. 82-472 substituted reference to Ch. 54 for reference to repealed Secs. 4-41 to 4-50; P.A. 90-213 added provision requiring the regulations to provide that not more than one point shall be assessed for a violation of Sec. 14-219; June Sp. Sess. P.A. 91-13 added $50 fee for registration in a driver improvement course or system if required by regulation; P.A. 92-256 added provision prohibiting the assessment of points for an infraction or a specified violation of Sec. 14-219 for which the person sends payment of the fine and any additional fee to the centralized infractions bureau; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 95-221 prohibited the assessment of points for “any violation specified in subsection (b) of section 51-164n”, rather than for “a specified violation of section 14-219”, for which the person sends payment by mail, replaced “fee” with “fees or costs established for such infraction or violation” and made technical changes, effective July 1, 1995; P.A. 96-257 added provision requiring assessment of not less than two points for conviction of violation of Subsec. (d) of Sec. 14-100a and divided sentence into three Subdivs.; P.A. 13-92 added new Subdiv. (3) re assessment of not more than 2 points for conviction of violation of Sec. 14-212d and redesignated existing Subdiv. (3) as Subdiv. (4); P.A. 13-271 added provision re assessment of not less than one point for violation of Sec. 14-296aa.

Points may be assessed only upon conviction of a violation. 166 C. 449.



Section 14-138 - State police to assist.

The commissioner may call upon the Division of State Police within the Department of Emergency Services and Public Protection for aid in enforcing the provisions of this chapter or chapter 248. The state police shall, upon such request, make arrests in all cases of violations of the provisions of this chapter or chapter 248 which they witness or upon speedy information thereof.

(1949 Rev., S. 2462; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 169 C. 267; 210 C. 333.



Section 14-139 - Conviction to be endorsed on license.

Section 14-139 is repealed.

(1949 Rev., S. 2463; 1961, P.A. 517, S. 61; February, 1965, P.A. 506.)



Section 14-140 - Release on own recognizance. Report of failure to appear or to pay fine or fee, surcharge or cost. Reciprocal agreements. Opening of judgment.

(a) Any person who has been arrested by an officer for a violation of any provision of any statute relating to motor vehicles may be released, upon his own recognizance, by such officer in his discretion, unless such violation is of a provision relating to driving while under the influence of intoxicating liquor or drugs or using a motor vehicle without permission of the owner or evading responsibility for personal injury or property damage or involves the death or serious injury of another, in which cases such person shall not be released on his own recognizance.

(b) If any person so arrested or summoned wilfully fails to appear for any scheduled court appearance at the time and place assigned, or if any person charged with an infraction involving the use of a motor vehicle, or with a motor vehicle violation specified in section 51-164n, fails to pay the fine and any additional fee imposed or send in his plea of not guilty by the answer date or wilfully fails to appear for any scheduled court appearance which may be required, or if any person fails to pay any surcharge imposed under section 13b-70, any fee imposed under section 51-56a or any cost imposed under section 54-143 or 54-143a, a report of such failure shall be sent to the commissioner by the court having jurisdiction. The provisions of this section shall be extended to any nonresident owner or operator of a motor vehicle residing in any state, the proper authorities of which agree with the commissioner to revoke, until personal appearance to answer the charge against him, his motor vehicle registration certificate or operator's license, upon his failure to appear for any scheduled court appearance. Any infractions or violations, for which a report of failure to appear has been sent to the commissioner under this subsection, that have not otherwise been disposed of shall be dismissed by operation of law seven years after such report was sent.

(c) The commissioner may enter into reciprocal agreements with the proper authorities of other states, which agreements may include provisions for the suspension or revocation of licenses and registrations of residents and nonresidents who fail to appear for trial at the time and place assigned.

(d) Any judgment under this section shall be opened upon the payment to the clerk of the Superior Court of a fee of forty dollars. Such filing fee may be waived by the court.

(e) In addition, the provisions of subsection (b) of this section shall apply to sections 29-322, 29-349 and 29-351.

(1949 Rev., S. 2464; 1961, P.A. 517, S. 62; 1967, P.A. 500, S. 1; P.A. 73-423; P.A. 76-381, S. 1; P.A. 79-534, S. 6; Nov. Sp. Sess. P.A. 81-4, S. 25, 32; P.A. 82-325, S. 2, 3, 7; P.A. 83-577, S. 6; P.A. 87-525, S. 3; P.A. 93-141, S. 1; 93-307, S. 25, 34; P.A. 94-135, S. 1, 5; P.A. 96-180, S. 41, 166; P.A. 98-81, S. 3; P.A. 05-248, S. 2; P.A. 09-177, S. 21; P.A. 10-54, S. 6; P.A. 12-60, S. 3, 4.)

History: 1961 act removed obsolete references to trial justices in Subsec. (b); 1967 act replaced detailed provisions re notification of person to be tried with simple reference to summons in Subsec. (b) and deleted provision re release of person on own recognizance; P.A. 73-423 added Subsec. (c) re agreements with other states concerning actions taken upon persons' failure to appear for trial; P.A. 76-381 made Subsec. (b) provisions applicable to persons charged with infraction who fail to pay fine, plead not guilty or appear for trial within time limit specified; P.A. 79-534 made Subsec. (b) applicable to persons charged with infraction who fail to pay “any additional fee imposed”; Nov. Sp. Sess. P.A. 81-4 added Subsec. (4) re filing fee required before motion to reopen judgment is granted unless fee waived by court; P.A. 82-325 rephrased Subsec. (d) to specify that the fee is payable upon the filing of the motion and provided that said Subsec. is applicable to fees payable on or after February 1, 1982; P.A. 83-577 amended Subsec. (d) to raise fee from $30 to $40; P.A. 87-525 added Subsec. (e), requiring provisions of Subsec. (b) to be applicable to certain sections; P.A. 93-141 amended Subsec. (b) by adding “wilfully” before “fails” and changing “trial” to “scheduled court appearance”; P.A. 93-307 deleted a reference to Sec. 13b-404a which was repealed by the same act, substituting reference to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; P.A. 94-135 applied Subsec. (b) to persons charged with a motor vehicle violation specified in Sec. 51-164n and amended Subsec. (d) by removing reference to filing a motion to reopen judgment, providing that judgment shall be opened upon payment of $40; P.A. 96-180 made a technical change in Subsec. (a), substituted “any scheduled court appearance” for “trial” in Subsec. (b) and deleted “13b-410a to 13b-410c, inclusive,” in Subsec. (e), effective June 3, 1996; P.A. 98-81 amended Subsec. (b) by adding provision re dismissal of infractions or violations by operation of law seven years after report for failure to appear was sent; P.A. 05-248 amended Subsec. (b) to make provisions applicable if any person fails to pay any surcharge under Sec. 13b-70, any fee imposed under Sec. 51-56a or any cost imposed under Sec. 54-143 or 54-143a, effective July 1, 2005; P.A. 09-177 amended Subsec. (e) to delete references to Secs. 29-332 and 29-339, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 21, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 changed effective date of P.A. 09-177, S. 21, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012.

Cited. 159 C. 548; 169 C. 267; 240 C. 489.

Cited. 40 CA 762.

Cited. 38 CS 384.



Section 14-140a - Automobile club bail bond certificates, when acceptable as bail.

Any guaranteed bail bond certificate with respect to which a surety company licensed to do business in this state has become surety, shall when posted by the person whose signature appears thereon, be accepted in lieu of cash bail or other bond in an amount not to exceed five hundred dollars to guarantee the appearance of such person in any court in this state at such time as may be required by such court, when the person is arrested for any motor vehicle violation or violation of any motor vehicle ordinance of any municipality; provided any such guaranteed bail bond certificate so posted as a bail bond in any court shall be subject to the forfeiture and enforcement provisions of section 54-66.

(P.A. 74-110, S. 2; P.A. 90-243, S. 174; 90-285, S. 2, 3.)

History: P.A. 90-243 added the reference “licensed to do business in this state”, deleting reference to Sec. 38-177a repealed by Sec. 180 of the act; P.A. 90-285 increased the maximum amount of a guaranteed bail bond certificate that will be accepted in lieu of cash bail or other bond from $200 to $500.



Section 14-141 - Courts to report convictions and other dispositions to commissioner.

A record shall be kept by each court of original jurisdiction of any violation of the laws relating to the registration, equipment and operation of motor vehicles, the licensing of operators or the establishment, maintenance or conduct of a pump or station for the sale of any product to be used in the propelling of motor vehicles using combustion type engines, or to the sale of such product, and of any violation of the provisions of sections 53a-55 to 53a-57, inclusive, when such violation has been caused by the use of a motor vehicle, of any violation of sections 53a-70 to 53a-80, inclusive, or of a violation of the provisions of any other criminal statute in which the use of a motor vehicle is a principal part, of all cases in which any person arrested for such violation forfeits his bail or has his case nolled or judgment or execution suspended, and of all cases in which the court ordered a psychiatric examination under section 53-22; and a summary of such record, with a statement of the number of the operator's license and the registration number of the motor vehicle operated, shall, within five days after such conviction, forfeiture or any other disposition or nolle, be transmitted to the commissioner by such court. Each court shall furnish to the commissioner the details of all such cases heard before it and shall make such recommendations as to the suspension or revocation of the licenses of the parties defendant as it deems advisable.

(1949 Rev., S. 2465; 1951, 1955, S. 1372d; 1959, P.A. 28, S. 49; February, 1965, P.A. 373; 1967, P.A. 283; 1971, P.A. 871, S. 89.)

History: 1959 act deleted references to appellate courts and trial justices rendered obsolete by circuit court act; 1965 act increased time allowed for transmitting abstract from two days and deleted references to court clerk and forfeiture for untimely transmittal of abstract; 1967 act replaced “certified abstract” with “summary” of records; 1971 act replaced references to Secs. 53-13, 53-17, 53-57, 53-66, 53-217, 53-238, 53-239 and 53-240 with reference to Secs. 53a-55 to 53a-57 and 53a-70 to 53a-80.

Cited. 169 C. 267.

Cited. 24 CS 363.



Section 14-142 - Proceedings against negligent court clerk.

(a) Any clerk of any court who fails to deliver to the commissioner any abstract of any cause within his court, on application of the commissioner to the superior court for the judicial district wherein such clerk resides, or to any judge of the Superior Court when the same is not then sitting in such judicial district, showing such failure, may be required by such court or such judge to deliver the same within such time as is designated by such court or judge. On receipt of such application, the court or judge shall designate a time and place of hearing thereon and shall cite such clerk to appear at such time and place to show cause why he has failed to deliver such abstract to the commissioner.

(b) Upon finding the allegations of such application to be true, such superior court or judge may issue an order in the nature of a peremptory mandamus requiring such clerk to comply with the provisions of the statutes in relation thereto, which provisions shall be particularly mentioned in such order, and shall render judgment against such clerk with costs as in mandamus proceedings. Any clerk who fails to comply with any order issued by the authority of the provisions of this section shall be in contempt and the court or judge issuing the same may punish therefor as in mandamus proceedings. Any person claiming to be aggrieved by any order issued on such application shall have the same right to review by the Supreme Court as in the case of mandamus proceedings.

(1949 Rev., S. 2466; 1959, P.A. 28, S. 146; 1967, P.A. 656, S. 8; P.A. 78-280, S. 2, 127; May 25 Sp. Sess. P.A. 94-1, S. 17, 130.)

History: 1959 act removed references to trial justices who were abolished by same act; 1967 act deleted all references to town treasurer and deleted provision re failure to deliver money due commissioner on the part of either clerk or town treasurer; P.A. 78-280 replaced “county” with “judicial district”; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994.

Cited. 169 C. 267.



Section 14-143 - Expenses in unsuccessful prosecutions by state police.

Section 14-143 is repealed.

(1949 Rev., S. 2467; 1959, P.A. 28, S. 204.)



Section 14-144 - No fees for arrests for motor vehicle violations.

No fee shall be paid to the arresting officer for an arrest made because of a violation of any provision of the general statutes relating to motor vehicles or a violation of an ordinance of any municipality concerning the operation of motor vehicles.

(1949 Rev., S. 2468; 1957, P.A. 13, S. 73.)

Cited. 169 C. 267.



Section 14-145 - Towing or removal of motor vehicle from private property. Use of a wheel-locking device. Regulations.

(a)(1) An owner or lessee of private property, or his or her agent, may remove or cause to be removed, or may use a wheel-locking device to render immovable, any motor vehicle left without authorization on such property in accordance with the provisions of this section and sections 14-145a to 14-145c, inclusive, provided any owner or lessee of private commercial property, or his or her agent, shall install conspicuous signage stating that motor vehicles left without authorization on such private commercial property may be removed or rendered immovable and indicating where such motor vehicle will be stored, how the vehicle may be redeemed and any costs or fees that may be charged.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, an owner or lessee of private commercial property or such owner or lessee’s agent may tow any motor vehicle left without authorization on such property and no signage warning of such towing shall be required to be installed by such owner or lessee if such motor vehicle is left (A) in a space reserved, as required in section 14-253a, for exclusive use by persons who are blind and persons with disabilities and such vehicle does not bear a removable windshield placard or special license plate, as defined in section 14-253a, (B) in an area reserved for authorized emergency vehicles, (C) within ten feet of a fire hydrant, as provided in section 14-251, (D) blocking building access, (E) blocking entry or exit from such property, or (F) for forty-eight or more hours.

(3) A lending institution may repossess any motor vehicle, in accordance with the provisions of section 36a-785, by contracting with a wrecker licensed under section 14-66 or an entity exempt from such licensure, as provided in subsection (f) of section 14-66, to tow or otherwise remove such motor vehicle in accordance with the provisions of this section and sections 14-145a to 14-145c, inclusive. In the case of a repossession, no signage as described in subdivision (1) of this subsection shall be required.

(4) This section shall not apply to law enforcement, fire-fighting, rescue, ambulance or emergency vehicles which are marked as such, or to motor vehicles left without authorization on property leased by any governmental agency.

(b) (1) (A) When an unauthorized motor vehicle is towed or otherwise removed by a wrecker licensed under section 14-66, or a repossessed motor vehicle is towed or otherwise removed by a wrecker or an exempt entity, the licensee or operator of the wrecker or the exempt entity shall notify the local police department of the tow or removal within two hours. Such notification shall be submitted, in writing, or transmitted by facsimile or electronic mail and the record of such notification shall be retained by such licensee, operator or exempt entity in accordance with the provisions of section 14-66b.

(B) No such licensee, operator or exempt entity may charge a storage fee for an unauthorized or repossessed motor vehicle for the time it is stored prior to notification of the local police department by the licensee, operator or exempt entity. If such motor vehicle is not claimed within forty-eight hours, the licensee or operator of the wrecker or of the garage where such motor vehicle is stored or the exempt entity shall immediately complete a notice of such tow, on a form prescribed by the Commissioner of Motor Vehicles, and mail a copy of such form by certified mail, return receipt requested, to the owner and all lienholders of record. If the motor vehicle is not claimed by its owner within the time periods specified in subsection (e) of section 14-150, the licensee or operator of the wrecker or of the garage where such motor vehicle is stored or the exempt entity may dispose of it in accordance with the provisions of subsection (e) and subsections (g) to (i), inclusive, of section 14-150.

(2) (A) When an unauthorized motor vehicle is rendered immovable through use of a wheel-locking device by an owner or lessee of private property or his or her agent, such owner, lessee or agent shall notify the local police department of such action within two hours. Such notification shall be submitted in writing or transmitted by facsimile or electronic mail. The record of such notification shall be retained by such owner, lessee or agent at the private property upon which such action took place, for a period of not less than six months and shall be available for inspection during regular business hours by any sworn member of the local police department or law enforcement officer or inspector designated by the Commissioner of Motor Vehicles.

(B) No owner, lessee or agent may charge a fee to remove a wheel-locking device prior to notification of the local police department. The fee charged to remove a wheel-locking device may not be more than fifty dollars. The person claiming the motor vehicle may choose to pay such fee in cash, by check or by debit or credit card. Ten per cent of such fee shall be remitted to the local police department by the owner, lessee or agent. If such motor vehicle is not claimed within forty-eight hours after being rendered immovable, the owner, lessee or agent shall immediately complete a notice that such motor vehicle has been rendered immovable, on a form prescribed by the commissioner, and mail a copy of such form by certified mail, return receipt requested, to the owner of such motor vehicle and all lienholders of record. If the motor vehicle is not claimed by its owner within the time periods specified in subsection (e) of section 14-150, the owner, lessee or agent may dispose of such motor vehicle in accordance with the provisions of subsection (e) and subsections (g) to (i), inclusive, of section 14-150.

(3) The local police department, not later than forty-eight hours after receiving notification of a tow or removal of an unauthorized motor vehicle pursuant to subdivision (1) of this subsection, or use of a wheel-locking device pursuant to subdivision (2) of this subsection, shall enter the vehicle identification number into the National Crime Information Center database and the Connecticut On-Line Law Enforcement Communications Teleprocessing System to determine whether such motor vehicle has been reported as stolen. If such motor vehicle has been reported as stolen, the local police department shall immediately notify the department that reported the vehicle as stolen.

(c) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, (1) specifying the circumstances under which title to any motor vehicle towed or stored, or both, or rendered immovable under this section may be transferred to any person, firm or corporation towing, storing or rendering immovable such vehicle, and (2) establishing the procedure whereby such person, firm or corporation may obtain title to such motor vehicle.

(d) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars, and, for each subsequent offense, shall be fined not less than fifty dollars and not more than one hundred dollars or imprisoned not more than thirty days or be both fined and imprisoned.

(1949 Rev., S. 2469; February, 1965, P.A. 448, S. 15; 1969, P.A. 131; 417; P.A. 73-429, S. 1; P.A. 81-351, S. 1; P.A. 82-223, S. 13; P.A. 83-577, S. 19; P.A. 91-408, S. 1; P.A. 02-70, S. 68; P.A. 10-3, S. 60; P.A. 13-271, S. 29; P.A. 14-130, S. 21; P.A. 15-42, S. 1; June Sp. Sess. P.A. 15-5, S. 233.)

History: 1965 act added provisions re damage of vehicle or parts and removal of parts; 1969 acts added provision forbidding tampering with odometer and added exception to allow property owner or agent to remove vehicle left on property without authorization; P.A. 73-429 deleted provision re tampering with odometer; P.A. 81-351 removed and transferred the tampering provisions from the section, divided the section into subsections and established requirements for towing or removing a motor vehicle from private property; P.A. 82-223 amended Subsec. (c) by specifying that the commission of a first offense constituted an infraction and increasing the minimum fine therefor from $10 to $25; P.A. 83-577 amended Subsec. (c) by increasing the minimum fine for a first offense from $25 to $35; P.A. 91-408 amended Subsec. (a) by replacing “A property owner” with “An owner or lessee of private property”, authorizing such owner or lessee to “cause to be removed” a motor vehicle, providing that removal shall be in accordance with “this section and sections 14-145a to 14-145c, inclusive”, rather than in accordance with “subsection (b) of this section” and adding exception for certain designated police, fire and emergency vehicles and for removal of vehicles from property leased by a governmental agency; P.A. 02-70 amended Subsec. (b) to require the licensee or operator of the wrecker to notify the local police department of the tow of the vehicle left on private property within 2 hours, instead of 24 hours, effective June 3, 2002; P.A. 10-3 amended Subsec. (c) to replace fine for first offense of not less than $35 nor more than $50 with fine of $50, effective April 14, 2010; P.A. 13-271 amended Subsec. (b) to add provision re notification in writing or by facsimile or electronic mail and re licensee retention of notification record, effective July 1, 2013; P.A. 14-130 amended Subsec. (b) to add provisions re police to enter vehicle identification number of towed vehicle into national database and state system and to notify department of any motor vehicle reported stolen, to add provision re notice of tow if vehicle not claimed within 48 hours, and to add reference to Subsecs. (g) to (i) of Sec. 14-150, added new Subsec. (c) re commissioner to adopt regulations re transfer of title of towed vehicles, redesignated existing Subsec. (c) as Subsec. (d) and made technical changes, effective July 1, 2014; P.A. 15-42 amended Subsec. (a) by designating existing provisions as Subdivs. (1) and (3), adding authorization to use wheel-locking device and signage requirement in Subdiv. (1), adding Subdiv. (2) re repossessions and replacing “the removal of motor vehicles from” with “motor vehicles left without authorization on” in Subdiv. (3), amended Subsec. (b) by designating existing provisions as Subdiv. (1)(A) and (B), amending Subdiv. (1)(A) by adding provisions re unauthorized motor vehicle and repossessed motor vehicle towed or otherwise removed by wrecker or exempt entity and deleting provisions re determination whether motor vehicle has been reported as stolen and notification by local police department, adding Subdiv. (2) re use of wheel-locking devices and adding Subdiv. (3) re determination whether motor vehicle has been reported as stolen and notification by local police department, and made technical and conforming changes; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding new Subdiv. (2) re exceptions to signage requirement for towing and redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4).



Section 14-145a - Towing, removal or use of wheel-locking device prohibited except upon express instruction of property owner or lessee or for repossession. Rebate prohibited.

(a) No vehicle shall be towed or removed from private property except (1) upon express instruction of the owner or lessee, or his or her agent, of the property upon which the vehicle is trespassing, or (2) for the purpose of repossession of the motor vehicle by a lending institution. No vehicle shall be rendered immovable on private property through the use of a wheel-locking device except upon express instruction of the owner or lessee, or his or her agent. Nothing in this subsection shall be construed to limit the right of a municipality or the state to remove an abandoned motor vehicle in accordance with the provisions of section 14-150.

(b) No person or firm that tows or removes a motor vehicle from private property or renders a motor vehicle immovable on private property shall rebate or pay any money or other valuable consideration to the owner or lessee, or his or her agent, of the property from which the vehicle is towed or removed or on which the vehicle is rendered immovable, or to a lending institution, for the privilege of towing, removing or rendering immovable such vehicle.

(P.A. 91-408, S. 2; P.A. 15-42, S. 2; June Sp. Sess. P.A. 15-5, S. 234.)

History: P.A. 15-42 amended Subsec. (a) to add provisions re use of wheel-locking device and re towing, removal or use of wheel-locking device for purpose of repossession, amended Subsec. (b) to add references to motor vehicle rendered immovable and to prohibit rebate to lending institution, and made technical and conforming changes; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to provide that a wheel-locking device may only be used upon the instruction of the owner or lessee.



Section 14-145b - Storage and release of motor vehicles that have been towed or rendered immovable.

(a)(1) Any vehicle towed or removed from private property pursuant to sections 14-145 to 14-145c, inclusive, shall be stored at the site of the towing company’s business in a secured storage lot. The site shall be open during the hours of 8:00 a.m. to 5:00 p.m., Monday through Friday, and be reasonably available on Saturday, Sunday and holidays, for the purpose of vehicle redemption.

(2) No vehicle shall be rendered immovable on private property through use of a wheel-locking device pursuant to sections 14-145 to 14-145c, inclusive, unless the vehicle is located in a secure place on such property that is reasonably accessible for the purpose of vehicle redemption. Personnel to provide for vehicle redemption shall be on such property for not less than eight hours after a vehicle has been rendered immovable. Additionally, signage shall describe the hours for vehicle redemption when the eight-hour deadline has passed. If the vehicle is towed or removed from such property, all provisions of sections 14-145 to 14-145c, inclusive, relating to the towing or removal of a vehicle shall be applicable.

(b) When a vehicle has been towed or removed pursuant to sections 14-145 to 14-145c, inclusive, it shall be released to its owner, a lending institution or a person authorized by the owner or lending institution to regain possession, upon demand, provided the demand is made between the hours of 8:00 a.m. and 5:00 p.m., Monday through Friday or at a reasonable time on Saturday, Sunday or holidays and the owner or authorized person presents proof of registration and pays the costs of towing or removal and of storage.

(c) Any vehicle owner, lending institution or agent of the owner or lending institution, shall have the right to inspect the vehicle before accepting its return or removal of a wheel-locking device. No general release of any kind that would release the person or firm towing, removing or storing the vehicle or rendering the vehicle immovable from liability for damages or from liability for any claim that the vehicle was towed or rendered immovable without justification may be required from any vehicle owner, lending institution or agent of the owner or lending institution, as a condition of release of the vehicle. A receipt showing the name of the person or firm towing or removing the vehicle or rendering the vehicle immovable and an itemization of the charges shall be provided to the person paying the towing or removal and storage costs or the charge for removal of a wheel-locking device at the time of payment.

(P.A. 91-408, S. 3; P.A. 05-218, S. 27; P.A. 15-42, S. 3.)

History: P.A. 05-218 amended Subsec. (b) by eliminating provision that permitted signing a declaratory statement that the towed or removed vehicle was taken illegally, adding provision re no release from liability for any claim that the vehicle was towed without justification and making technical changes; P.A. 15-42 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re storage and removal of a motor vehicle rendered immovable, and amended Subsec. (b) by adding references to lending institution and designating existing provisions re return of vehicle as Subsec. (c) and amending same to add references to removal of wheel-locking device and vehicle rendered immovable.



Section 14-145c - Liability of property owner, lessee or lending institution for improper towing or removal of motor vehicle or use of a wheel-locking device.

Whenever an owner or lessee of private property or a lending institution, or such owner’s, lessee’s or institution’s agent, improperly causes a motor vehicle to be towed or removed from such property or rendered immovable on such property, the owner or lessee of the property or the lending institution shall be liable to the owner of the vehicle for the costs of towing or removal and of storage of the vehicle or for fees charged for removing a wheel-locking device, and for reasonable attorney’s fees and court costs, if applicable.

(P.A. 91-408, S. 4; P.A. 15-42, S. 4.)

History: P.A. 15-42 added references to removal by a lending institution, added reference to vehicle rendered immovable and added provision re liability for fees charged to remove a wheel-locking device.



Section 14-145d - Notification to chief of police required prior to use of wheel-locking device.

(a) Any person, firm or corporation that engages in rendering motor vehicles immovable through the use of wheel-locking or similar devices and is hired by an owner or lessee of private property to render unauthorized motor vehicles immovable on such owner or lessee’s private property shall, five business days prior to taking such action within a municipality, notify the chief of police of the local police department of such municipality of such activities. Such notification shall be in the form and manner directed by the chief of police.

(b) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars and, for each subsequent offense, shall be fined not less than fifty dollars and not more than one hundred dollars or imprisoned for not more than thirty days or be both fined and imprisoned.

(P.A. 15-42, S. 5.)



Section 14-146 - Objects not to be thrown at motor vehicles.

No person shall throw any object at a motor vehicle or at a person in such motor vehicle or on any highway, which may cause injury to such vehicle or the tires thereon or to any person therein. Any person who violates any provision of this section shall, for the first offense, be fined not more than five hundred dollars and, for each subsequent offense, be guilty of a class D misdemeanor.

(1949 Rev., S. 2470; 1967, P.A. 381; P.A. 12-80, S. 120.)

History: 1967 act increased fine for first offense from $50 to $500; P.A. 12-80 rephrased penalty provision and changed penalty for subsequent offense from a term of imprisonment of not more than 60 days to a class D misdemeanor.



Section 14-147 - Improper use of marker, registration or license.

(a) Any person who counterfeits any number plate or marker, or makes any substitute or temporary marker except as provided in section 14-18, or who counterfeits or in any manner alters any motor vehicle registration or operator's license, and any person who gives, loans or sells any such counterfeited or altered number plate, marker, motor vehicle registration or operator's license, shall be fined not more than two hundred dollars or imprisoned not more than thirty days or both.

(b) Any person who loans or sells any operator's license issued by the commissioner, for use by any person, or any marker or certificate of registration issued by the commissioner, for use on any car, except as provided in sections 14-59 and 14-60, shall be fined not more than one hundred dollars.

(c) No person shall use any motor vehicle registration or operator's license other than the one issued to him by the commissioner, except as provided in section 14-18; and no person shall use a motor vehicle registration on any motor vehicle other than that for which such registration has been issued. Any person who violates any provision of this subsection shall be fined not more than one hundred dollars or imprisoned not more than thirty days or both.

(1949 Rev., S. 2471; 1959, P.A. 176; 1967, P.A. 408.)

History: 1959 act added provision re counterfeiting or altering of operator's license in Subsec. (a) and increased fine in Subsec. (b); 1967 act made Subsec. (a) applicable to persons who give, loan or sell counterfeited or altered plates, markers, registrations or operator's licenses to another, raised fine from $100 to $200 maximum and allowed imposition of 30 days imprisonment or both fine and imprisonment and made technical changes.

See Sec. 14-111(b), (h) re suspension or revocation of license.

Cited. 161 C. 388; 200 C. 102.

Cited. 14 CA 309; judgment reversed, see 212 C. 50; 16 CA 272; 20 CA 336; Id., 521; 32 CA 84; 33 CA 49.

Cited. 26 CS 184.

Cited. 5 Conn. Cir. Ct. 219.



Section 14-147a - Theft or illegal possession of number plate or sticker.

Any person who takes any motor vehicle number plate or sticker denoting the expiration date of the registration from such number plate or possesses such number plate or sticker without the permission of the person to whom such number plate or sticker was issued shall be fined not less than one hundred dollars or more than five hundred dollars.

(1961, P.A. 117; P.A. 97-226, S. 5, 6; P.A. 07-217, S. 51.)

History; P.A. 97-226 substituted “sticker denoting the expiration date of the registration” for “annual insert”, made penalty applicable to persons who illegally possess number plates or stickers and modified penalty to increase fine from $25 maximum to not less than $100 nor more than $500 and to eliminate term of imprisonment, effective July 1, 1997; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 14-148 - Abandoned markers.

(a) Any person who has found, or has in his possession, any number plate or number plates, or identifying part thereof, currently in use, which plate or plates were not issued to him, shall immediately deliver the same to the commissioner or to any officer. Such officer shall, within twenty-four hours, notify the commissioner that he holds such number plate or number plates or identifying part thereof to his order.

(b) Any officer may remove any number plate or number plates from any motor vehicle when such motor vehicle is apparently abandoned or when such number plate or number plates have been or are being used illegally and shall forward them to the commissioner with a statement of the reason for such removal.

(c) Violation of any provision of subsection (a) of this section shall be an infraction.

(1949 Rev., S. 2472; 1961, P.A. 233, S. 9; P.A. 75-577, S. 64, 126.)

History: 1961 act made technical change to conform to new system of staggered registration periods; P.A. 75-577 deleted reference to $5 maximum fine and made violation an infraction in Subsec. (c).

Cited. 30 CA 742.



Section 14-149 - Mutilated or removed vehicle identification, factory or engine number. Discovery of vehicle reported as stolen or of vehicle or major component part with mutilated or missing identification, engine or factory number. Disposition of vehicle or part held in custody. Penalty. Fee.

(a) No person shall purchase, sell or have in such person's possession any motor vehicle, including construction equipment, or a major component part thereof, as defined in section 14-67h, or agricultural tractors or farm implements with a mutilated, altered or removed vehicle identification, factory or engine number or a number which shows evidence of having been tampered with, except as hereinafter provided.

(b) Any officer attached to an organized police department, any state police officer or inspector of the Department of Motor Vehicles, upon discovery of any motor vehicle, including construction equipment, or major component part thereof, as defined in section 14-67h, or agricultural tractors or farm implements, the vehicle identification, engine or factory number of which has been mutilated, altered or removed, shall take such motor vehicle or major component part if not affixed to such vehicle, or agricultural tractor or farm implement into custody. Except as provided in subsection (c) of this section, any such motor vehicle or major component part or agricultural tractor or farm implement shall be disposed of in accordance with the provisions of section 54-36a, and in the case of a motor vehicle for which the owner, registration or title has been identified, a report of such action shall be made to the Commissioner of Motor Vehicles. Such officer or inspector may take into custody the operator of such motor vehicle or agricultural tractor or farm implement or person in possession of such part and present such operator or person before a proper court. No such operator or person shall be discharged from custody until such operator or person has proved to the satisfaction of the court the ownership of such motor vehicle or such part or such agricultural tractor or farm implement and such operator's or person's right to its custody, provided any such operator or person may be admitted to bail pending proceedings thereon. If such operator or person is unable to establish ownership of such motor vehicle or such part or such agricultural tractor or farm implement to the satisfaction of the court, the court shall order such motor vehicle or part to be forfeited and turned over to the police department or agency whose officer or inspector seized such motor vehicle or part or agricultural tractor or farm implement to be used for such department or agency's purposes or sold at auction with the proceeds given to such department or agency. No officer or inspector shall be personally liable for any official act performed under the provisions of this section.

(c) Any inspector of the Department of Motor Vehicles, upon discovery of any motor vehicle or major component part, the vehicle identification, engine or factory number of which has been mutilated, altered or removed in the possession of any licensee of the department, including a new or used car dealer who has been issued an auction permit in accordance with the provisions of section 14-65, or a motor vehicle dealer or repairer authorized to tow or transport and store motor vehicles in accordance with the provisions of section 14-66, shall take such motor vehicle or major component part into custody. If the motor vehicle or major component part is owned by any such licensee or an insurance company, or if such licensee or insurance company has the right to transfer and dispose of such vehicle or major component part, the Commissioner of Motor Vehicles may, upon receipt of transfer of title or forfeiture of all right and interest therein and notwithstanding the method of disposition required under subsection (b) of this section, make any disposition of such motor vehicle or major component part that the commissioner deems necessary or advisable. The provisions of this subsection shall apply to construction equipment, agricultural tractors or farm implements, the vehicle identification, engine or factory number of which has been mutilated, altered or removed.

(d) Any officer attached to an organized police department, any state police officer or inspector of the Department of Motor Vehicles, upon discovery of any motor vehicle, construction equipment, agricultural tractor or farm implement which has been reported as stolen, shall take such motor vehicle, construction equipment, agricultural tractor or farm implement into custody and have it returned to its rightful owner or, if such owner cannot be determined or if such motor vehicle, construction equipment, agricultural tractor or farm implement is needed for evidence, shall have it taken to and stored in a suitable place.

(e) No motor vehicle shall be registered unless it has permanently cut, impressed or embossed on some portion thereof a factory, serial or identification number or mark. Any person who knowingly has in such person's possession any motor vehicle, construction equipment, agricultural tractor or farm implement from which the factory, serial or other identification number has been removed, defaced, obliterated or changed shall immediately file with the commissioner a sworn statement describing such motor vehicle, construction equipment, agricultural tractor or farm implement and showing the source of such person's title and, if known, the reason for such removal, defacement, obliteration or change, together with a fee in the amount of fifty dollars. If satisfied as to the facts, the commissioner may grant permission to cut, impress or emboss permanently into the motor of such motor vehicle, construction equipment, agricultural tractor or farm implement a special identification number or mark which shall thereafter be deemed sufficient for the purpose of registration of such motor vehicle, construction equipment, agricultural tractor or farm implement. No person shall wilfully remove, deface, obliterate or change or cause to be removed, obliterated, defaced or changed any factory, serial or other identification number or mark on or from any motor vehicle, construction equipment, agricultural tractor or farm implement.

(f) Any person who violates any provision of this section shall, for the first offense, be guilty of a class E felony, and, for the second or subsequent offense, be guilty of a class D felony.

(1949 Rev., S. 2474; 1961, P.A. 517, S. 63; P.A. 80-292, S. 4; P.A. 81-174, S. 4; 81-337; P.A. 83-587, S. 29, 96; June Sp. Sess. P.A. 91-13, S. 10, 21; P.A. 00-103, S. 4; P.A. 03-265, S. 11; P.A. 13-258, S. 22.)

History: 1961 act removed obsolete references to trial justices; P.A. 80-292 amended Subsec. (a) to include vehicles with removed vehicle identification number and forbade purchase or sale of such vehicles as well as possession and amended Subsec. (c) to increase fine from $300 to $500 and term of imprisonment from six months to one year; P.A. 81-174 extended the prohibition in Subsec. (a) to include major component parts and established a procedure for disposing of motor vehicles or major component parts taken into custody; P.A. 81-337 subdivided Subsec. (a), inserted a new Subsec. (c) providing for the disposition by an officer of a motor vehicle reported as stolen and relettered former Subsecs. (b) and (c) as (d) and (e); P.A. 83-587 substituted “14-67h” for “14-67b” in Subsec. (a); June Sp. Sess. P.A. 91-13 added $50 fee for issuance of special identification number or mark; P.A. 00-103 added references to construction equipment, agricultural tractors and farm implements throughout section, increased the penalties in Subsec. (e) and made technical changes for the purposes of gender neutrality; P.A. 03-265 amended Subsec. (b) to add provisions re officer attached to organized police department, state police officer or inspector of Department of Motor Vehicles, to add provision re disposition of motor vehicle, major component part, agricultural tractor or farm implement except as provided in Subsec. (c), to add requirement that, in case of motor vehicle for which owner, registration or title identified, report of action be made to Commissioner of Motor Vehicles and to make technical changes, added new Subsec. (c) re when inspector of Department of Motor Vehicles to take motor vehicle or major component part into custody, when commissioner may dispose of motor vehicle or major component part and application of subsection to construction equipment, agricultural tractors or farm implements, redesignated existing Subsecs. (c) to (e), inclusive, as Subsecs. (d) to (f), amended Subsec. (d) to add provision re officer attached to organized police department, state police officer or inspector of Department of Motor Vehicles and to make a technical change, and amended Subsec. (e) to replace “forthwith” with “immediately”; P.A. 13-258 amended Subsec. (f) to change penalty for first offense from fine of not more than $2,500 or imprisonment of not more than 3 years to class E felony, and penalty for second or subsequent offense from fine of $5,000 or imprisonment of not more than 5 years to class D felony.

See Sec. 14-193(b) re powers of commissioner under Uniform Motor Vehicle Certificate of Title and Antitheft Act.

See chapter 952, part IX re penalties for larceny, robbery and related offenses.

Cited. 7 CA 532; 9 CA 686.

Cited. 40 CS 226.

Subsec. (a):

When applied by the court as having the clear meaning that it is unlawful knowingly to possess a vehicle with one or more altered vehicle identification numbers, Subsec. is not unconstitutionally vague; the operational language addresses motor vehicles, not vehicle identification numbers, and defendant's convictions on multiple counts arising out of a single vehicle, but multiple altered vehicle identification numbers, violated defendant's right against multiple punishments for the same offense. 113 CA 541.



Section 14-149a - Ownership or operation of a chop shop. Penalty.

(a) As used in this section:

(1) “Chop shop” means any area, building, storage lot, field or any other premises or place, except an impoundment or storage area authorized by and under the control or direction of a state or municipal law enforcement agency, (A) where one or more persons are engaged or have engaged in altering, dismantling, reassembling or in any way concealing or disguising the identity of a stolen motor vehicle or of any major component part of a stolen motor vehicle, (B) where there are three or more stolen motor vehicles present, or (C) where there are major component parts from three or more stolen motor vehicles present.

(2) “Major component part” means one of the following parts of a motor vehicle: (A) The engine, (B) the transmission, (C) the right or left front fender, (D) the hood, (E) a door allowing entrance to or egress from the passenger compartment of the vehicle, (F) the front or rear bumper, (G) the right or left rear quarter panel, (H) the deck lid, tailgate or hatchback, (I) the trunk floor pan, (J) the cargo box of a pickup, (K) the frame, or if the vehicle has a unitized body, the supporting structure or structures which serve as the frame, (L) the cab of a truck, (M) the body of a passenger vehicle, or (N) any other part of a motor vehicle which the Commissioner of Motor Vehicles determines is comparable in design or function to any of the parts listed in subparagraphs (A) to (M), inclusive, of this subdivision.

(3) “Motor vehicle” means motor vehicle, as defined in section 14-1, but shall include construction equipment, agricultural tractors and farm implements.

(b) Any person who knowingly owns, operates or conducts a chop shop or who knowingly aids and abets another person in owning, operating or conducting a chop shop shall, for a first offense, be guilty of a class D felony and, for a second or subsequent offense, be guilty of a class D felony, except that such person shall be fined not less than ten thousand dollars.

(c) Upon conviction of any person for a violation of this section, the court may, in addition to, but not in lieu of, imposing a fine or a term of imprisonment, order such person to make restitution to the rightful owner of a stolen motor vehicle or of a stolen major component part, or to the owner's insurer if the owner has already been compensated for the loss by the insurer, for any financial loss sustained as a result of the theft of such motor vehicle or major component part.

(P.A. 93-405, S. 1; P.A. 00-103, S. 5; P.A. 13-258, S. 59.)

History: P.A. 00-103 redefined “motor vehicle” in Subsec. (a)(3) to include construction equipment, agricultural tractors and farm equipment; P.A. 13-258 amended Subsec. (b) to change penalty for first offense from a fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony, and to change imprisonment provision for second or subsequent offense from imprisonment of not more than 5 years to a class D felony.



Section 14-150 - Abandoned or unregistered motor vehicles and motor vehicles which are a menace to traffic. Notice. Removal. Storage. Hearing. Lien. Sale. Regulations re title to abandoned motor vehicles and re disposal of motor homes or recreational vehicles abandoned at campgrounds.

(a) Any person who abandons any motor vehicle within the limits of any highway or upon property other than such person's own without the consent of the owner thereof for a period longer than twenty-four hours shall have committed an infraction and shall be fined not less than eighty-five dollars. The last owner of record of a motor vehicle found abandoned, as shown by the files of the Department of Motor Vehicles, shall be deemed prima facie to have been the owner of such motor vehicle at the time it was abandoned and the person who abandoned the same or caused or procured its abandonment.

(b) Any inspector of the Department of Motor Vehicles, any officer attached to an organized police department, any enforcement officer of a parking authority authorized under an ordinance adopted pursuant to section 7-204a to enforce parking regulations in the municipality in which it is located or any state police officer upon discovery of any motor vehicle, whether situated within or without any highway of this state, which is a menace to traffic or public health or safety, shall take such motor vehicle into such inspector's or officer's custody and cause the same to be taken to and stored in a suitable place.

(c) Any inspector of the Department of Motor Vehicles, any officer attached to an organized police department, any enforcement officer of a parking authority authorized under an ordinance adopted pursuant to section 7-204a to enforce parking regulations in the municipality in which it is located or any state police officer, upon discovery of any motor vehicle apparently abandoned or a motor vehicle without proper registration, whether situated within or without any highway of this state, shall affix to such motor vehicle a notification sticker in a manner so as to be readily visible. This notification sticker shall contain the following information: (1) The date and time the notification sticker was affixed to the motor vehicle; (2) a statement that pursuant to this section, if the motor vehicle is not removed within twenty-four hours of the time the sticker was affixed, it shall be taken into custody and stored at the owner's expense; (3) the location and telephone number where additional information may be obtained; and (4) the identity of the affixing officer. If the motor vehicle is not removed within such twenty-four-hour period, the affixing department or parking authority shall take such motor vehicle into its custody and cause the same to be stored in a suitable place, except that such department or parking authority shall make a reasonable attempt to notify the owner of any such motor vehicle which is determined to be stolen prior to taking such vehicle into its custody and shall allow such owner to make arrangements for removal of such vehicle.

(d) If the motor vehicle has no registration marker plates or invalid registration marker plates, and if such inspector or officer makes a determination in good faith that (1) the motor vehicle is apparently abandoned, (2) the market value of such motor vehicle in its current condition is five hundred dollars or less, and (3) the motor vehicle is so vandalized, damaged, or in disrepair as to be unusable as a motor vehicle, title to such motor vehicle shall, upon taking custody of such motor vehicle, immediately vest in the municipality in which the motor vehicle was discovered. Within forty-eight hours of the time that such motor vehicle is taken into custody, the affixing department or parking authority shall notify the Commissioner of Motor Vehicles, in writing, of the vehicle identification number and a description of the motor vehicle. Upon sale or other disposition of the motor vehicle, the affixing department or parking authority shall give written notice by certified mail to the person who was the owner of such motor vehicle at the time of abandonment, if known, which notice shall state that the motor vehicle has been sold or otherwise disposed of. The proceeds of the sale or disposition, or the fair market value of the motor vehicle in its current condition, whichever is greater, less the towing and sale or disposal expenses and the amount of any fines due, shall be paid to such person or such person's representatives, if claimed by such person or them within one year from the date of sale. If such balance is not claimed within such period, it shall escheat to the municipality. If the expenses incurred by the municipality for towing and the sale or disposition of such motor vehicle and any such fines exceed the proceeds of such sale or disposition, such person shall be liable to such municipality for such excess amount.

(e) Within forty-eight hours of the time that a motor vehicle is taken into custody and stored pursuant to subsection (b) or (c) of this section, the affixing department or parking authority shall give written notice by certified mail to the owner and any lienholders of such motor vehicle, if the same appears on the records of the Department of Motor Vehicles, which notice shall state (1) that the motor vehicle has been taken into custody and stored, (2) the location of storage of the motor vehicle, (3) that, unless title has already vested in the municipality pursuant to subsection (d), such motor vehicle may be sold after fifteen days if the market value of such motor vehicle does not exceed one thousand five hundred dollars or after forty-five days if the value of such motor vehicle exceeds one thousand five hundred dollars, and (4) that the owner has a right to contest the validity of such taking by application, on a form prescribed by the Commissioner of Motor Vehicles, to the hearing officer named in such notice within ten days from the date of such notice. Such application forms shall be made readily available to the public at all offices of the Department of Motor Vehicles, parking authorities authorized under an ordinance adopted pursuant to section 7-204a to enforce parking regulations and state and local police departments.

(f) (1) The chief executive officer of each town shall appoint a suitable person, who shall not be a member of any state or local police department, to be a hearing officer to hear applications to determine whether or not the towing within such municipality of such motor vehicle was authorized under the provisions of this section. Two or more towns may join in appointing such hearing officer; provided any such hearing shall be held at a location which is as near to the town within which such motor vehicle was towed as is reasonable and practicable. The commissioner shall establish by regulation the qualifications necessary for hearing officers and procedures for the holding of such hearings. If it is determined at such hearing that the vehicle was not a menace to traffic, abandoned or unregistered, as the case may be, the owner of such motor vehicle shall not be liable for any expenses incurred as a result of the taking and storage of such motor vehicle, the lien provisions of this section shall not apply to such owner, and the department which took and stored such motor vehicle shall be liable for such expenses. If the owner, prior to such determination, pays such expenses and the storage charges of such motor vehicle, and it is determined at such hearing that the motor vehicle was not a menace to traffic, abandoned or unregistered, as the case may be, the department or parking authority which took such motor vehicle shall be liable to such owner for the amount paid by such owner. Any person aggrieved by the decision of such hearing officer may, within fifteen days of the notice of such decision, appeal to the superior court for the judicial district wherein such hearing was held.

(2) The chief executive officer of each municipality shall designate a suitable person who shall be responsible for the collection of data concerning abandoned motor vehicles within such municipality and the preparation and submission of periodic reports to the Commissioner of Motor Vehicles which shall contain such information as the commissioner may require.

(g) The owner or keeper of any garage or other place where such motor vehicle is stored shall have a lien upon the same for such owner's or keeper's towing or storage charges, or both, that result from towing or storage under this section. Unless title has already vested in the municipality pursuant to subsection (d) of this section, if the current market value of such motor vehicle as determined in good faith by such owner or keeper does not exceed one thousand five hundred dollars and such motor vehicle has been stored for a period of not less than fifteen days, such owner or keeper may, unless an application filed by the owner pursuant to subsection (e) of this section is pending and the owner of such motor vehicle has notified such owner or keeper that such application for hearing has been filed, sell the same for storage and towing charges owed thereon, provided a notice of intent to sell shall be sent to the commissioner, the owner and any lienholder of record of such motor vehicle, if known, five days before the sale of such vehicle. If the current market value of such motor vehicle as determined in good faith by such owner or keeper exceeds one thousand five hundred dollars and if such motor vehicle has been so stored for a period of forty-five days, such owner or keeper shall, unless an application filed by the owner pursuant to subsection (e) of this section is pending and the owner of such motor vehicle has notified such owner or keeper that such application for hearing has been filed, sell the same at public auction for cash, at such owner's or keeper's place of business, and apply the avails of such sale toward the payment of such owner's or keeper's charges and the payment of any debt or obligation incurred by the officer who placed the same in storage, provided if the last place of abode of the owner of such motor vehicle is known to or may be ascertained by such garage owner or keeper by the exercise of reasonable diligence, notice of the time and place of sale shall be given to such owner and any lienholder of record by mailing such notice to such owner by certified mail, return receipt requested, at such last usual place of abode, at least five days before the time of sale. At any public auction held pursuant to this subsection, such garage owner or keeper may set a minimum bid equal to the amount of such owner's or keeper's charges and obligations with respect to the tow and storage of the motor vehicle. If no such bid is made, such owner or keeper may sell or dispose of such vehicle.

(h) The garage owner or keeper shall report the sales price, storing, towing and repair charges, if any; buyer's name and address; identification of the vehicle and such other information as may be required in regulations which shall be adopted by the commissioner in accordance with the provisions of chapter 54, to the commissioner within fifteen days after the sale of the motor vehicle. The proceeds of such sale, after deducting the amount due such garage owner or keeper and all expenses connected with such sale, including the expenses of the officer who placed such motor vehicle in storage, shall be paid to the owner of such motor vehicle or such owner's legal representatives, if claimed by such owner or them at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(i) If the owner of such motor vehicle placed in storage in accordance with the provisions of this section does not claim such motor vehicle within thirty days, the owner of such garage or other place of storage shall, within forty days of the date such motor vehicle was placed in storage with such owner, send a written notice to the commissioner, stating the make and vehicle identification number of such motor vehicle, the date such motor vehicle was left with such owner for storage and by whom and the registration number thereof if any number plates are on such motor vehicle, which notice shall be placed on file by the commissioner and shall be subject to public inspection. The fee for filing such notice shall be five dollars. Any sale under the provisions of this section shall be void, unless the notice required by this section has been given to the commissioner.

(j) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, (1) specifying the circumstances under which title to any motor vehicle abandoned within the limits of any highway may be transferred to any person, firm or corporation towing such vehicle, and (2) establishing the procedure whereby such person, firm or corporation may obtain title to such motor vehicle. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, specifying the circumstances under which the owner of a campground may dispose of a motor home or recreational vehicle abandoned on such owner's property and establishing procedures governing such disposal.

(1949 Rev., S. 2475; 1963, P.A. 272; 1967, P.A. 877; 1969, P.A. 350; 1971, P.A. 817, S. 2; P.A. 73-131; P.A. 76-381, S. 7; 76-402, S. 1, 3; P.A. 77-452, S. 50, 72; P.A. 78-280, S. 1, 127; P.A. 80-119; P.A. 86-119; P.A. 87-372, S. 1, 2; P.A. 88-270, S. 4, 8; P.A. 91-408, S. 16; June Sp. Sess. P.A. 91-13, S. 11, 21; P.A. 98-215, S. 4; P.A. 99-27; P.A. 00-35, S. 2; P.A. 03-264, S. 4; P.A. 04-30, S. 1; P.A. 07-167, S. 31; P.A. 13-271, S. 58; P.A. 14-130, S. 22.)

History: 1963 act authorized sale of vehicle for storage and towing charges after 30 days where value of vehicle is not more than $35; 1967 act included reference to deliberate abandonment, increased fine from $50 to $100 maximum and imprisonment from 60 to 90 days and added provision re determination of owner as last owner of record in Subsec. (a); 1969 act changed applicable current market value of vehicle from $35 to $100; 1971 act deleted “wilfully and deliberately” to describe abandonment in Subsec. (a); P.A. 73-131 deleted phrase “apparently has been involved in an accident” describing vehicles which are a menace to traffic in Subsec. (b); P.A. 76-381 replaced fine and imprisonment provision in Subsec. (a) with statement that violator has committed an infraction; P.A. 76-402 made Subsec. (b) applicable to vehicles which are a menace to traffic, deleting other descriptive phrases, and deleted provisions re liability for vehicle in officer's custody and charges as lien on vehicle, inserted new Subsecs. (c) and (d) re procedure for dealing with abandoned or unregistered vehicles, placed storage provisions formerly in Subsec. (b) in new Subsec. (e) and included references to application for hearing and redesignated Subsec. (c) as Subsec. (f); P.A. 77-452 replaced court of common pleas with superior court in Subsec. (d); P.A. 78-280 deleted reference to counties in Subsec. (d); P.A. 80-119 made auction sale of vehicle mandatory rather than optional if storage limit reached without owner taking action to regain vehicle and added provisions re required report of sale to commissioner in Subsec. (e); P.A. 86-119 amended Subsecs. (b) and (c) to require such motor vehicles to be taken into custody and stored and added Subsec. (g), requiring motor vehicle commissioner to adopt regulations re title to abandoned motor vehicles; P.A. 87-372 inserted new provisions as Subsec. (d), requiring immediate vesting of title to an abandoned, unusable motor vehicle with a current market value of $100 or less in the municipality where the vehicle was discovered and specifying procedures for notice and distribution of proceeds from sale or disposition, and relettering remaining Subsecs., and amended Subsecs. (e) and (g), providing vehicle may be sold after 15 days if market value does not exceed $500 or after 90 days if such value exceeds $500; P.A. 88-270 amended Subsec. (a) to require that the fine be not less than $85; amended Subsec. (b) to require removal of any vehicle which is a menace to public health or safety; amended Subsec. (d) to require the deduction of the amount of any fines due from the proceeds of the sale or disposition, and added Subsec. (f)(2), requiring municipal chief executive officer to designate person responsible for collecting abandoned vehicle data and reporting to motor vehicle commissioner; P.A. 91-408 amended Subsec. (c) to add provision requiring department to attempt to notify the owner of a stolen vehicle and to allow the owner to remove the vehicle; June Sp. Sess. P.A. 91-13 added $5 fee for filing of notice; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 98-215 amended Subsecs. (e) and (g) to reduce from 90 to 45 days the time after which a vehicle may be sold re vehicles with market value over $500; P.A. 99-27 amended Subsec. (d)(2) by increasing the required value of a motor vehicle from $100 to $500, amended Subsecs. (e) and (g) by applying provisions to motor vehicles valued at $1,500, increased from $500, and made technical changes re gender neutrality; P.A. 00-35 deleted provisions in Subsec. (g) re advertising sale, and added provisions re minimum bids at public auction and provision that if no bid is made the owner or keeper may sell or dispose of such vehicle; P.A. 03-264 amended Subsecs. (b) to (f), inclusive, to add provisions re enforcement by parking authority authorized to enforce municipal parking regulations, replaced “such officer” with “such hearing officer” in Subsec. (f)(1) and made technical changes in Subsec. (j); P.A. 04-30 amended Subsec. (e) to require that written notice by certified mail be given to any lienholders of such motor vehicle if the same appears on the records of the department and amended Subsec. (g) to make technical changes and to require that notice of intent to sell be sent to any lienholder of record of motor vehicle, effective April 28, 2004; P.A. 07-167 amended Subsec. (g) by inserting reference to owner's or keeper's towing charges; P.A. 13-271 amended Subsec. (j) to allow commissioner to adopt regulations re disposal of motor home or recreational vehicle abandoned at campground, effective July 1, 2013; P.A. 14-130 amended Subsec. (g) to add provision allowing charges for both towing and storage, amended Subsec. (i) to replace “engine number and chassis” with “vehicle identification”, and made technical changes, effective July 1, 2014.

See Sec. 14-197 re reports of stolen, recovered, unclaimed or abandoned vehicles.

Provisions relate to sale of a car placed in storage by an officer. 139 C. 706. Cited. 241 C. 678.

Cited. 1 CA 709; 10 CA 22; 17 CA 216; 35 CA 455. Held unconstitutional in violation of due process for failure to provide notice by mail of proposed sale to lienholders; notice by publication deemed inadequate. 36 CA 123. Cited. 42 CA 599.

Cited. 34 CS 272; 41 CS 484.

Subsec. (b):

Gravamen of Subsec. is the menace to traffic caused by the vehicle. 34 CS 270.



Section 14-150a - Removal of abandoned motor vehicles by municipalities. Notice.

Any municipality may, by action of its legislative body, provide for the removal of abandoned, inoperable or unregistered motor vehicles within the limits of such municipality which remain unmoved for thirty days after: (1) Notice to the owner of the property on which such motor vehicle so remains, requesting removal of such motor vehicle and (2) notice in a newspaper having a substantial circulation in such municipality. The legislative body shall designate the local board or officer who shall be responsible for notifying such owner, causing publication of the general notice and for removal and disposition of such motor vehicles.

(1971, P.A. 817, S. 1.)



Section 14-150b - Municipal Abandoned Vehicle Trust Fund.

Section 14-150b is repealed.

(P.A. 88-270, S. 1, 8; P.A. 90-3; June Sp. Sess. P.A. 91-3, S. 167, 168.)



Section 14-151 - State marshals and constables to enforce law concerning abandoned motor vehicles.

State marshals and the constables of the several towns shall have the same authority in respect to the provisions of section 14-150 as inspectors of the Department of Motor Vehicles, officers attached to an organized police department or state police officers.

(1949 Rev., S. 2476; P.A. 00-99, S. 49, 154.)

History: (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 00-99 replaced reference to sheriffs and deputy sheriffs with state marshals, effective December 1, 2000.



Section 14-151a - Report by owner or person in lawful possession of theft of motor vehicle. Regulations re uniform procedure. Report as condition precedent to settling insurance claim.

(a) The owner or person in lawful possession of any motor vehicle which is stolen in this state shall make a report in writing to the office of the local police department in the municipality in which the theft occurred or to the office of the state police troop having jurisdiction over the municipality in which the theft occurred. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 which provide a standard, uniform procedure for reporting the theft of a motor vehicle to any state or local law enforcement officer.

(b) Each insurance company which issues in this state automobile theft insurance shall, as a condition precedent to settling any claim, require the insured to file a report in accordance with the provisions of subsection (a) of this section.

(P.A. 82-450; P.A. 83-206.)

History: P.A. 83-206 required a person in lawful possession of a motor vehicle which is stolen to report its theft to police.



Section 14-152 - Report by law enforcement agencies of theft or recovery of motor vehicle.

The Commissioner of Emergency Services and Public Protection, each municipal police department and each constable of any town, within one week from the receipt of any complaint of the theft within or without this state of any Connecticut motor vehicle or the theft of any other registered motor vehicle within this state, or within one week from the recovery or notification of the recovery of any stolen motor vehicle, shall report such complaint, recovery or notification of recovery to the Commissioner of Motor Vehicles and the National Automobile Theft Bureau, upon a blank prepared and furnished by him. Any person who fails to comply with the provisions of this section shall be fined not more than twenty-five dollars.

(1949 Rev., S. 2477; 1961, P.A. 517, S. 64; P.A. 77-614, S. 486, 610; P.A. 80-292, S. 5; P.A. 11-51, S. 134.)

History: 1961 act removed obsolete reference to prosecuting grand juror; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-292 required that report be made to National Automobile Theft Bureau as well as to motor vehicles commissioner and included in required reports recovery and notification of recovery of vehicles; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-153 - Renting of motor vehicles.

Any person, firm or corporation which rents a motor vehicle without a driver for a period of thirty days or less shall inspect or cause to be inspected the motor vehicle operator's license of the person initially operating such motor vehicle, shall compare the signature on such license with that of the alleged licensee written in his presence and shall keep and retain for a period of one year a record of the name of such licensee, the number of his license and the date of issue thereof, the registration number of the motor vehicle so rented and the mileage reading displayed by the odometer of such vehicle at the time such vehicle leaves and returns to the lessor's place of business, which record shall be subject to the inspection of any police officer, any Department of Motor Vehicles inspector or any Department of Motor Vehicles employee designated by the commissioner; provided no person shall rent or lease any motor vehicle without a driver to a minor without the written consent of a parent or guardian of such minor.

(1949 Rev., S. 2478; 1959, P.A. 416; 1969, P.A. 747, S. 2; P.A. 87-194.)

History: 1959 act added requirement of consent of parent or guardian to lease of vehicle to minor; 1969 act made provisions applicable to firms and corporations, specified rental period of 30 days or less, required retention of record for one year, specified that police officers and motor vehicles department inspectors and employees have inspection rights and deleted provision imposing $50 maximum fine for violation of provisions; P.A. 87-194 required the recording of the odometer mileage reading at the time vehicle leaves and returns to lessor's business.



Section 14-153a - Exemption. Penalty.

(a) Section 14-153 shall not apply to any person, firm or corporation which, incidental to the conduct of its principal business, leases or rents any motor vehicle without a driver to other persons, firms or corporations whose principal business is the same as that of the lessor.

(b) Any person who violates any provision of section 14-153 shall be fined not more than one hundred dollars.

(1969, P.A. 747, S. 5, 6; P.A. 75-577, S. 14, 126.)

History: P.A. 75-577 deleted references to Sec. 14-15.



Section 14-153b - Proof of credit.

No person, firm or corporation engaged in the business of renting or leasing passenger motor vehicles without drivers, for periods of thirty days or less, shall require any customer to show proof that he or she holds a card provided by a credit card issuer as a condition to the rental of a passenger motor vehicle; provided such person, firm or corporation may require that a customer, seeking to rent for cash, apply for approval to rent up to three business days before the expected rental and that such customer provide both suitable identification and a reasonable deposit.

(P.A. 83-248; P.A. 94-34; P.A. 05-218, S. 36.)

History: P.A. 94-34 required both suitable identification and a reasonable deposit from a customer, rather than identification or deposit; P.A. 05-218 added “may require that a customer, seeking to rent for cash, apply for approval to rent up to three business days before the expected rental and that such customer provide” and made conforming changes and a technical change for purposes of gender neutrality, effective July 1, 2005.



Section 14-154 - Liability of owner for damage caused by rented or leased car.

Section 14-154 is repealed.

(1949 Rev., S. 2479; 1969, P.A. 747, S. 7.)



Section 14-154a - Liability of owner for damage caused by rented or leased motor vehicle. Exceptions.

(a) Any person renting or leasing to another any motor vehicle owned by him shall be liable for any damage to any person or property caused by the operation of such motor vehicle while so rented or leased, to the same extent as the operator would have been liable if he had also been the owner.

(b) The provisions of subsection (a) of this section shall not apply to:

(1) Any person, with respect to the person's lease to another of a private passenger motor vehicle, if the total lease term is for one year or more and if, at the time damages are incurred, the leased vehicle is insured for bodily injury liability in amounts of not less than one hundred thousand dollars per person and three hundred thousand dollars per occurrence and the vehicle is not subject to subdivision (2) of this subsection. As used in this section, “private passenger motor vehicle” means a: (A) Private passenger type automobile; (B) station-wagon-type automobile; (C) camper-type motor vehicle; (D) truck-type motor vehicle with a gross vehicle weight rating of less than ten thousand pounds, registered as a passenger motor vehicle, as defined in section 14-1, or as a passenger and commercial motor vehicle, as defined in said section, or used for farming purposes; or (E) a vehicle with a commercial registration, as defined in subdivision (12) of said section. Private passenger motor vehicle does not include a motorcycle or motor vehicle used as a public or livery conveyance.

(2) Any person, with respect to the person's lease to another of a truck, tractor trailer or tractor-trailer unit with a gross vehicle weight rating of ten thousand pounds or more if the total lease term is for one year or more, or the applicable contract term is one year or more, and if, at the time damages are incurred, the loss or claim is insured by any combination of coverage through an insurer, as defined in section 38a-363, in an amount of not less than two million dollars.

(1969, P.A. 747, S. 3; P.A. 03-250, S. 1.)

History: P.A. 03-250 designated existing provisions as Subsec. (a) and added Subsec. (b) providing an exception under certain conditions in Subdiv. (1) for any person who leases a private passenger motor vehicle and in Subdiv. (2) for any person who leases a truck, tractor trailer or tractor-trailer unit, effective October 1, 2003, and applicable to causes of action accruing on or after that date.

Sureties under statute must pay for all damages, including treble damages, properly assessed against defendant. 192 C. 280. Cited. 199 C. 245; 203 C. 667; 212 C. 138; 222 C. 480; 225 C. 637. Dictum in 162 C. 363 that former Sec. 14-154 imposes liability on lessor, regardless of provisions of rental contract restricting use of automobile to specified individuals, overruled. 231 C. 265. Cited. 241 C. 792. Indemnity clause in motor vehicle lease where lessee caused injury for which the owner paid damages is enforceable. 247 C. 342. Lessor liable for tortious conduct of driver of leased vehicle when driver is an authorized driver under terms of lease agreement that identify drivers authorized to use vehicle even if driver is not in strict compliance with all terms of lease agreement. 265 C. 385. Under facts of case, section is preempted and rendered invalid by the federal Graves Amendment, 49 USC 30106, because section is not the type of financial responsibility or liability law that qualifies for exemption from preemption under Amendment's savings clause. 296 C. 1.

Cited. 10 CA 201; 22 CA 586; 25 CA 665; 41 CA 664; 45 CA 26. Lessor of motor vehicle not liable for damages caused by unauthorized user where contract prohibited use by additional drivers except under circumstances not presented in suit. 65 CA 388. Section could not be applied to hold defendant lessor liable under circumstances where driver was not authorized to operate vehicle under terms of lease and, thus, was not in lawful possession of vehicle at time of accident, and plaintiffs' claim that plain meaning of statute compelled defendant's liability regardless of contract terms was unavailing given that Supreme Court has held that statute does not prevent lessor from imposing reasonable restrictions on identity of drivers for whom they are willing to assume risk of liability. 98 CA 665.

Former section cited. 26 CS 378; 29 CS 10. Cited. 32 CS 96. A lessor of an automobile may be held liable for punitive damages under section if the automobile operator may be so held. Id., 163. Cited. Id., 213; 43 CS 239.



Section 14-155 - Fines and forfeitures to be paid to commissioner.

Section 14-155 is repealed.

(1949 Rev., S. 2480; 1959, P.A. 28, S. 50; 615, S. 22.)



Section 14-156 - Receipts of Department of Motor Vehicles to be credited to Special Transportation Fund.

All receipts of the Commissioner of Motor Vehicles and of his department shall be paid promptly to the State Treasurer in accordance with section 13b-61.

(1949 Rev., S. 2481; 1953, S. 1373d; 1957, P.A. 300, S. 1; 1959, P.A. 379, S. 1; 1961, P.A. 605, S. 24; 1967, P.A. 16, S. 1; 1969, P.A. 768, S. 140; June, 1969, S.A. 2, S. 6; 1972, S.A. 53, S. 12; P.A. 73-675, S. 1, 44; P.A. 74-342, S. 40, 43; P.A. 75-568, S. 41, 45.)

History: 1959 act removed reference to obsolete section; 1961 act substituted words “highway fund” for “receipts” of the motor vehicle department, added provision continuing state highway fund and removed requirement that commissioner of finance and control authorize appropriations; 1967 act substituted “expenditures” for “expenses”; 1969 act replaced highway department with bureau of highways of the department of transportation and highway commissioner with commissioner of transportation; June, 1969 act provided that sum equal to 85% of state police department expenditures be transferred annually from highway fund to general fund, notwithstanding provisions of this section; 1972 act increased sum to be transferred to 90%; P.A. 73-675 detailed moneys included in transportation fund which replaced highway fund and moneys to be included in general fund; P.A. 74-342 replaced previous provisions; P.A. 75-568 made technical correction.

Public money not to be devoted to matters of purely local concern. 109 C. 342. Cited. 124 C. 34.



Section 14-156a - Payment of State Police Department expenditures from Highway Fund.

Section 14-156a is repealed.

(June, 1971, S.A. 1, S. 9; P.A. 74-342, S. 42, 43.)



Section 14-157 - Transferred

Transferred to Chapter 164, Sec. 10-24a.



Section 14-158 - Fines and forfeitures paid to commissioner to be receipts of General Fund.

Section 14-158 is repealed.

(1949 Rev., S. 2482; 1961, P.A. 605, S. 27.)



Section 14-159 - Refund of money paid to commissioner.

The Comptroller, upon application of the commissioner and with the approval of the Attorney General, may draw his order on the Treasurer in favor of any person equitably entitled to the refund of any money paid to said commissioner for the amount of such refund.

(1957, P.A. 308, S. 1.)



Section 14-160 - Reservation of marker plate numbers. Additional fee for low numbers.

The commissioner is authorized to reserve only the registration marker plate numbers of motor vehicles from the number one to the number ten thousand, inclusive, for passenger vehicles and from the number one to the number five hundred, inclusive, for dealers' plates. Said numbers may be issued at the discretion of the commissioner. A fee of sixty-nine dollars shall be charged for the first registration period with respect to the issuance of any such plate or plates, in addition to the regular fee prescribed for registration.

(1949 Rev., S. 2483; P.A. 83-489, S. 16, 17; P.A. 84-254, S. 49, 62; P.A. 87-329, S. 18; June Sp. Sess. P.A. 91-13, S. 12, 21; P.A. 92-177, S. 4, 12; P.A. 93-74, S. 43, 67; P.A. 12-81, S. 14.)

History: P.A. 83-489 required that, on and after July 1, 1983, a $30 fee shall be charged for the first year for the issuance of a license number not exceeding the number one thousand, for use on a passenger motor vehicle, in addition to the registration fee required pursuant to Sec. 14-49(a); P.A. 84-254 periodically increased the fee from $30 to $60 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June Sp. Sess. P.A. 91-13 raised the upper limit of “low number” plates from 5,000 to 10,000, increased the fee for “low number” plates from $47 to $65 in addition to regular registration fee, and made numerous technical changes; P.A. 92-177 imposed fee of $30 for each renewal of registration in addition to regular fee prescribed; P.A. 93-74 amended section by eliminating fee for renewal of low-number plate, effective July 1, 1994; P.A. 12-81 increased fee for first registration period of low number plates from $65 to $69, effective July 1, 2012.



Section 14-161 - Impersonation of inspector or agent.

Any person who impersonates an inspector or agent of the Department of Motor Vehicles shall, for the first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than fifty dollars nor more than five hundred dollars.

(1949 Rev., S. 2484; P.A. 82-223, S. 14; P.A. 83-577, S. 20.)

History: P.A. 82-223 specified that the commission of a first offense constituted an infraction, and established a minimum fine of $25 and lowered the maximum fine from $100 to $90 for such first offense; P.A. 83-577 deleted the provision specifying the fine for an infraction is not less than $25 nor more than $90; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-162 - Ordinances.

No town, city or borough, nor any board or officer thereof, shall make any ordinance respecting the regulation, use, lighting or other equipment of motor vehicles, or respecting the use of equipment or accessories upon the same; but any ordinance in force in any town, city or borough in respect to maintaining public service vehicles in a sanitary condition shall remain in force, and authority given to any town, city or borough, or to any board or officer thereof, to regulate shows, processions, assemblages, traffic or parades in streets and public places and to regulate the use of public parks, and ordinances enacted in pursuance of such authority, shall remain in force, and authorities of any town, city or borough shall have power to establish and enforce ordinances fixing traffic routes and public stands for public service vehicles and traffic rules for all vehicles.

(1949 Rev., S. 2485; 1957, P.A. 13, S. 74.)

City ordinance requiring a license fee and a special bond from motor buses held illegal. 91 C. 239. Cited. 109 C. 341. The state delegated to its municipalities under Sec. 7-148 the power to make traffic rules applying to all vehicles alike, but retained the special power to regulate motor vehicles with the specific exceptions noted in this section. 125 C. 501; 135 C. 71. City ordinance allowing towing of cars illegally parked held constitutional. 145 C. 141. Cited. 181 C. 114.

Cited. 8 CS 449.



Section 14-163 - Commissioner to provide lists of motor vehicle and snowmobile owners to town assessors. Disclosure by assessor or tax collector prohibited.

(a) The commissioner shall compile information concerning motor vehicles and snowmobiles subject to property taxation pursuant to section 12-71 using the records of the Department of Motor Vehicles and information reported by owners of motor vehicles and snowmobiles. In addition to any other information the owner of a motor vehicle or snowmobile is required to file with the commissioner by law, such owner shall provide the commissioner with the name of the town in which such owner's motor vehicle or snowmobile is to be set in the list for property tax purposes, pursuant to section 12-71. On or before December 1, 2004, and annually thereafter, the commissioner shall provide to each assessor in this state a list identifying motor vehicles and snowmobiles that are subject to property taxation in each such assessor's town. Said list shall include the names and addresses of the owners of such motor vehicles and snowmobiles, and the vehicle identification numbers for all such vehicles for which such numbers are available.

(b) On or before October 1, 2004, and annually thereafter, the commissioner shall provide to each assessor in this state a list identifying motor vehicles and snowmobiles in each such assessor's town that were registered subsequent to the first day of October of the assessment year immediately preceding, but prior to the first day of August in such assessment year, and that are subject to property taxation on a supplemental list pursuant to section 12-71b. In addition to the information for each such vehicle and snowmobile specified under subsection (a) of this section that is available to the commissioner, the list provided under this subsection shall include a code related to the date of registration of each such vehicle or snowmobile.

(c) No assessor or tax collector shall disclose any information contained in any list provided by the commissioner pursuant to subsections (a) and (b) of this section if the commissioner is not required to provide such information or if such information is protected from disclosure under state or federal law.

(1949 Rev., S. 2486; 1969, P.A. 752, S. 16; P.A. 97-309, S. 21, 23; 97-322, S. 7, 9; P.A. 98-261, S. 2, 6; P.A. 04-228, S. 3; P.A. 10-110, S. 22.)

History: 1969 act included snowmobiles in list furnished to tax assessors; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-309 added requirement that on or before December 1, 2000, and December first annually thereafter, the commissioner furnish to tax assessors and Commissioner of Revenue Services list of motor vehicle owners including Social Security and federal employer identification numbers, and added prohibitions re disclosure of such numbers by tax assessors, effective July 1, 1997 (Revisor's note: A reference in newly enacted language to “Motor Vehicle Department” was changed editorially by the Revisors to “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 97-322 changed effective date of Sec. 21 of P.A 97-309 from July 1, 1997, to October 1, 1999; P.A. 98-261 deleted references re disclosure of social security and federal employer identification numbers to municipal tax assessors and replaced requirement to provide a description of a vehicle with requirement to provide the vehicle identification number of a vehicle, effective October 1, 1999; P.A. 04-228 replaced former provisions with new Subsecs. (a) and (b) re compiling of information on registered motor vehicles and snowmobiles by the commissioner and the furnishing of such information to the assessors, effective July 1, 2004; P.A. 10-110 amended Subsecs. (a) and (b) to make technical changes and added Subsec. (c) to prohibit disclosure by assessor or tax collector of information provided by commissioner if commissioner is not required to provide such information or if such information is protected from disclosure under state or federal law, effective June 5, 2010.

See Sec. 14-379 for definition of “snowmobile”.

Phrase “residing in” refers to owners, not to motor vehicles, and thus commissioner is to furnish lists of all motor vehicles and their owners to tax assessors of the towns where those owners reside, or, in the case of a corporation, where corporation has its principal place of business. 266 C. 706.



Section 14-163a - Driving on ice.

Any person who drives any motor vehicle on the frozen surface of any public body of water shall have committed an infraction. The presence of any motor vehicle on any such frozen surface shall be prima facie evidence of a violation of this section. This section shall not apply to motor vehicles owned and being used by or being operated pursuant to a contract with governmental agencies or owned and being used by an educational institution.

(1959, P.A. 491; P.A. 76-381, S. 8; P.A. 78-9.)

History: P.A. 76-381 replaced provision for fine and imprisonment with statement that violator is deemed to have committed an infraction; P.A. 78-9 excluded from provisions vehicles operated pursuant to contracts with governmental agencies.



Section 14-163b - Motor vehicles formerly used as ambulances.

Any person who is the owner or who becomes the owner of any motor vehicle originally designed for use primarily as an ambulance and who ceases to use such vehicle for its original or former purpose shall remove therefrom all exterior indication of and all exterior equipment solely used or related to the original or former use of such vehicle. The provisions of this section shall not apply to any motor vehicle registered as an antique, rare or special interest motor vehicle, in accordance with section 14-20.

(1971, P.A. 517; P.A. 00-169, S. 27.)

History: P.A. 00-169 added an exemption from the provisions of this section for motor vehicles registered as antique, rare or special interest.



Section 14-163c - Motor carrier safety regulations for intrastate or interstate commerce. Variations or exemptions. Enforcement powers of police officers and motor vehicle inspectors.

(a) The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, which incorporate by reference the standards set forth in 49 CFR Parts 382 to 397, inclusive, as amended. Such regulations, adopted by reference to the provisions of 49 CFR Parts 382 to 397, inclusive, as amended, may be made applicable to any motor vehicle or motor carrier, as defined in 49 CFR Part 390, which (1) is in intrastate commerce and has a gross vehicle weight rating or gross combination weight rating or gross vehicle weight or gross combination weight of eighteen thousand one or more pounds; or (2) is in interstate commerce and has a gross vehicle weight rating or gross combination weight rating or gross vehicle weight or gross combination weight of ten thousand one or more pounds; or (3) (A) is designed or used to transport more than eight passengers, including the driver, for compensation, or (B) is designed or used to transport more than fifteen passengers, including the driver, and is not used to transport passengers for compensation; or (4) is used in the transportation of hazardous materials in a quantity requiring placarding under the Hazardous Materials Transportation Act, 49 USC App. 1801 to 1813, inclusive, unless exempted under the provisions of the code or the provisions of subsection (b) of this section.

(b) The provisions relative to maximum hours of service for drivers as set forth in 49 CFR Part 395, and as adopted by reference in regulations adopted pursuant to subsection (a) of this section, shall not apply to any driver of a utility service vehicle, as defined in 49 CFR Section 395.2, as amended.

(c) The Commissioner of Motor Vehicles may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of 49 CFR Parts 382 to 397, inclusive, as amended, when strict compliance with such provisions would entail practical difficulty or unnecessary hardship or would be otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of the commissioner, secure the public safety.

(d) Any state or municipal police officer or motor vehicle inspector may (1) inspect any motor vehicle specified in subsection (a) of this section in operation and examine its operator to determine compliance with the provisions of 49 CFR Parts 100 to 199, inclusive, as amended, and 49 CFR Parts 382 to 397, inclusive, as amended, (2) enter upon the premises of any motor carrier, as defined in 49 CFR Section 390.5, as amended, for the purpose of inspecting and copying records maintained by such motor carrier, (3) conduct a safety rating procedure, safety audit or compliance review, in accordance with the provisions of 49 CFR Part 385, as amended, for any motor carrier that owns or operates any motor vehicle identified in subsection (a) of this section and, subject to notice and opportunity for hearing in accordance with the provisions of chapter 54, order any motor carrier with an unsatisfactory safety rating to cease operations until such time as it achieves a satisfactory rating, (4) declare a motor vehicle or its operator out of service, or (5) issue an infractions complaint under the provisions of this section, provided such officer or inspector meets the standards established by the commissioner, in consultation with the Commissioner of Emergency Services and Public Protection, in regulations adopted in accordance with the provisions of chapter 54.

(e) (1) Any person who violates the provisions of this section or any regulations adopted under this section shall, for a first violation, have committed an infraction. (2) The commissioner may impose a civil penalty on any person for a second or subsequent violation of the provisions of this section or any regulations adopted under this section if the acts or conduct on which the conviction is based arise out of the operation of a motor vehicle in intrastate commerce and would, if such acts or conduct had occurred with respect to operation of a motor vehicle in interstate commerce, have subjected such person to a civil penalty under the provisions of 49 CFR Parts 382 to 397, inclusive, as amended. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to specify the amount of such civil penalty provided such amount shall be not less than one thousand dollars nor more than ten thousand dollars. Any person notified of the assessment of a civil penalty under the provisions of this subsection shall be entitled to an opportunity for an administrative hearing in accordance with the provisions of chapter 54. If any person fails to comply with the terms of a final decision and order of the commissioner made pursuant to this subsection, the commissioner may suspend any motor vehicle registration issued to such person or such person's privilege to register any motor vehicle in this state, or prohibit the operation of any motor vehicle owned or operated by such person, until such person complies with the terms of such final decision and order. As used in this section, “person” includes any motor carrier, as defined in 49 CFR Section 390.5, as amended.

(P.A. 94-189, S. 21; P.A. 95-81, S. 1, 2; P.A. 97-191, S. 1, 2; 97-236, S. 14, 27; P.A. 00-169, S. 7, 8; P.A. 02-70, S. 79; P.A. 04-199, S. 30; 04-217, S. 16; P.A. 06-130, S. 20; P.A. 09-187, S. 20; P.A. 10-110, S. 14; P.A. 11-51, S. 134; P.A. 13-271, S. 30.)

History: P.A. 95-81 amended Subsec. (a) to include reference to Part 382 of the Code of Federal Regulations and inserted new provisions as Subsec. (d) re powers of state or municipal police officers and motor vehicle inspectors to enforce motor carrier safety regulations, relettering the remaining subsection as Subsec. (e), effective July 1, 1995; P.A. 97-191 amended Subsec. (b) to delete reference to “a disaster or other state of emergency declared by the Governor” and definition of “disaster”, to exempt motor carriers or drivers operating vehicles with commercial registration when used to provide emergency relief during an emergency and to add definitions of “emergency” and “emergency relief”, effective July 1, 1997; P.A. 97-236 amended Subsecs. (c) and (d) to include reference to Part 382 of Title 49 of the Code of Federal Regulations and inserted in Subsec. (d) provision expanding powers of state or municipal police officers and motor vehicle inspectors to examine operators of commercial motor vehicles, effective July 1, 1997; P.A. 00-169 amended Subsec. (a) to make provisions applicable to motor carriers and added new Subsec. (d)(3) re provision allowing for safety rating procedures to be conducted for certain motor carriers, renumbering Subdivs. (3) and (4) as Subdivs. (4) and (5), respectively; P.A. 02-70 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and amending said Subdiv. by making a technical change and providing that penalty of infraction is applicable for a first violation and added Subdiv. (2) to allow commissioner to impose a civil penalty on any motor carrier or operator for a second or subsequent violation if acts or conduct on which conviction is based arise out of operation of motor vehicle in intrastate commerce and would, if acts or conduct occurred in operation in interstate commerce, have subjected violator to penalty under provisions of federal regulations, to allow commissioner to adopt regulations to specify amount of such civil penalty, to entitle persons notified of assessment of civil penalty to an opportunity for an administrative hearing and to allow commissioner to suspend any motor vehicle registration or registration privilege of person who fails to comply with terms of a final decision and order of commissioner until such person complies; P.A. 04-199 defined “major loss of utility service” in Subsec. (b), effective July 1, 2004; P.A. 04-217 made technical changes, effective January 1, 2005; P.A. 06-130 amended Subsec. (d)(3) by adding provision re power to order any motor carrier with an unsatisfactory safety rating to cease operations, effective July 1, 2006; P.A. 09-187 revised 49 CFR references throughout, amended Subsec. (a) to add “or gross vehicle weight or gross combination weight” in Subdivs. (1) and (2), designate existing provisions of Subdiv. (3) as Subdiv. (3)(B) and insert Subdiv. (3)(A) re service bus, amended Subsec. (b) to replace former provisions re public service company and emergency relief vehicles with a commercial registration with provisions re driver of a utility service vehicle, amended Subsec. (d) to authorize copying of records in Subdiv. (2) and conducting safety audit or compliance review in Subdiv. (3), and amended Subsec. (e) to specify minimum and maximum amount of civil penalty, authorize commissioner to prohibit operation of motor vehicle by person who does not comply with terms of final decision and order and define “person”, effective July 1, 2009; P.A. 10-110 amended Subsec. (a)(3) to replace reference in Subpara. (A) to motor vehicle or carrier that is a service bus with motor vehicle or motor carrier designed or used to transport more than 8 passengers, including driver, for compensation, except student transportation vehicle, and to insert in Subpara. (B) requirement that vehicles or carriers are not used to transport passengers for compensation, effective July 1, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-271 amended Subsec. (a)(3)(A) to delete exception re student transportation vehicle and amended Subsec. (d) to add reference to 49 CFR Parts 100 to 199 in Subdiv. (1) and to delete reference to 49 CFR Secs. 395.13 and 396.9 in Subdiv. (4), effective July 1, 2013.



Section 14-163d - Vehicles in intrastate or interstate commerce. Evidence of security requirements or insurance. Suspension of registration.

(a) At least once every year, each owner of a motor vehicle described in subsection (a) of section 14-163c shall file with the Commissioner of Motor Vehicles evidence that the owner has in effect the security requirements imposed by law for each such motor vehicle. The evidence shall be filed in such form as the commissioner prescribes in accordance with a schedule established by the commissioner.

(b) The Commissioner of Motor Vehicles may establish a system to verify, by means of electronic communication, that an owner of a motor vehicle described in subsection (a) of section 14-163c has the security requirements imposed by law. If the commissioner uses such system to make an inquiry to any insurance company that is licensed to issue automobile liability insurance in this state, or to any data source maintained by the United States Department of Transportation pursuant to the provisions of Title 49, Part 387 of the Code of Federal Regulations, as amended, the commissioner may accept the results of such inquiry in lieu of a filing by the owner pursuant to subsection (a) of this section, for the period for which such filing is required.

(c) When the owner of a motor vehicle files evidence under subsection (a) of this section or when a company licensed to issue automobile liability insurance in this state provides verification under subsection (b) of this section, the commissioner shall construe such evidence or verification as proof that the owner of a motor vehicle or motor vehicles described in subsection (a) of section 14-163c has insurance coverage of not less than the amounts required under Title 49, Part 387 of the Code of Federal Regulations, as amended, or any applicable section of chapter 246.

(d) In addition to other penalties provided by law, the Commissioner of Motor Vehicles, after notice and opportunity for hearing in accordance with chapter 54, shall suspend the registration of each motor vehicle registered in the name of any owner who fails to file a motor carrier identification report or to provide satisfactory evidence of the security requirements imposed by law.

(e) Each filing made in accordance with the provisions of subsection (a) of this section by each for-hire motor carrier or private motor carrier of property or passengers, and each owner of any motor vehicle that transports hazardous materials, as described in subsection (a) of section 14-163c, shall provide satisfactory evidence of insurance coverage or other security in amounts not less than are required by the provisions of Title 49, Part 387 of the Code of Federal Regulations, as amended. Such requirement concerning the amount of security that must be evidenced to the commissioner may be made applicable by the commissioner to the initial registration of any such motor vehicle, including the registration of any motor vehicle under the International Registration Plan, in accordance with the provisions of section 14-34a.

(Oct. 25 Sp. Sess. P.A. 05-3, S. 4; P.A. 07-167, S. 11; P.A. 08-150, S. 19; P.A. 11-213, S. 29; P.A. 14-130, S. 23.)

History: Oct. 25 Sp. Sess. P.A. 05-3 effective January 1, 2006; P.A. 07-167 added Subsec. (c) re evidence of amount of insurance coverage or other security; P.A. 08-150 added new Subsec. (b) re establishment and use of system to verify by electronic means that owner of motor vehicle has security requirements imposed by law and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively; P.A. 11-213 amended Subsec. (a) to change filing requirement from biannual to annual and to delete biennial filing requirement for motor carrier identification report, effective July 1, 2011; P.A. 14-130 added new Subsec. (c) re evidence or verification as proof of insurance coverage and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e).



Section 14-163e - Periodic inspection of certain vehicles or combinations.

(a) No person or motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall operate on the highways of this state any motor vehicle or combination of motor vehicles described in subsection (a) of section 14-163c unless it has had a periodic inspection as required under 49 CFR Section 396.17, as amended from time to time, during the preceding twelve months.

(b) No person, dealer or repairer licensed in accordance with section 14-52 or motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall perform a periodic inspection in a manner other than as prescribed in 49 CFR Sections 396.17, 396.19 and 396.21, as amended from time to time.

(c) No person, dealer or repairer licensed in accordance with section 14-52 or motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall knowingly make a false statement regarding the inspection or condition of any vehicle or component that it is required to inspect under 49 CFR Section 396.17, as amended from time to time, or regarding the repair or repairs that it has undertaken on any vehicle or component that is required to be inspected. In addition to the civil penalties prescribed by this section, any person, licensed dealer or repairer or motor carrier who violates the provisions of this subsection shall be charged with a violation of section 53a-157b.

(d) For a first or subsequent violation of subsection (a), (b) or (c) of this section, a person, motor carrier or licensed dealer or repairer shall, after notice and opportunity for a hearing held in accordance with chapter 54, be subject to the civil penalties authorized in subsection (e) of section 14-163c and prescribed under 49 CFR 396.17.

(P.A. 11-213, S. 43; P.A. 12-80, S. 163; 12-81, S. 32.)

History: P.A. 11-213 effective July 1, 2011; P.A. 12-80 amended Subsec. (d) to replace maximum term of imprisonment for first offense of “ninety days” with “three months” and change fine for subsequent offense from a minimum of $2,000 to a maximum of $2,000; P.A. 12-81 amended Subsec. (c) to require false statement be made “knowingly”, provide that any person, licensed dealer or repairer or motor carrier “who violates the provisions of this subsection shall be charged with a violation of section 53a-157b”, rather than “may be subject to the penalties prescribed in section 53a-157b”, and provide that such penalty is in addition to the “civil” penalties prescribed by section and amended Subsec. (d) to authorize civil penalty for a violation of Subsec. (c), specify civil penalty is after notice and hearing in accordance with Ch. 54, replace “penalties prescribed in subsection (e) of section 14-163c” with “civil penalties authorized in subsection (e) of section 14-163c and prescribed under 49 CFR 396.17” and delete criminal penalty for violation of Subsec. (c), effective June 6, 2012.



Section 14-163f - Eligibility for commercial motor vehicle services contracts with state or municipalities.

Notwithstanding any provision of the general statutes or any regulation, no motor carrier and no person operating any motor vehicle described in subsection (a) of section 14-163c shall be ineligible to enter into a contract or to perform under a contract to provide commercial motor vehicle services to the state or any municipality due to the results of inspections of such motor carrier or any such motor vehicle conducted pursuant to section 14-163c unless at least ten such inspections of such motor vehicle or motor carrier have been conducted during the twenty-four months preceding the start date of any such contract.

(P.A. 13-271, S. 59.)

History: P.A. 13-271 effective July 1, 2013.



Section 14-163g - Transportation of hazardous materials. Applicable federal regulations. Enforcement powers of motor vehicle inspectors and police officers.

(a) Any person who engages in interstate or intrastate commerce on the highways of this state and transports hazardous materials, as defined in 49 CFR 171.8, shall comply with the provisions of 49 CFR Parts 105 to 173, inclusive, and 49 CFR Parts 177 to 180, inclusive.

(b) Except as otherwise provided in subsection (c) of this section, any person described in subsection (a) of this section who violates any provision of 49 CFR 107.620, 49 CFR 171, Subpart A, 49 CFR 172, Subparts A to I, inclusive, 49 CFR 173, Subparts A to G, inclusive, 49 CFR 177, Subparts A to E, inclusive, 49 CFR 178, Subparts A to C, inclusive, H and J to S, inclusive, or 49 CFR 180, Subparts A and C to G, inclusive, shall have committed an infraction.

(c) Any person described in subsection (a) of this section who violates any provision of 49 CFR 172.505(a), 49 CFR 172.507(a), 49 CFR 173.24(b) or 49 CFR 177.835 shall, for a first offense, be guilty of a class D misdemeanor and, for any subsequent offense of the same provision, be guilty of a class A misdemeanor.

(d) A motor vehicle inspector, designated under section 14-8 and certified pursuant to section 7-294d, or a state or municipal police officer, shall enforce the provisions of this section, provided such inspector or officer (1) has inspection authority pursuant to section 14-163c-9 of the regulations of Connecticut state agencies, and (2) has satisfactorily completed a course of instruction in specialized hazardous materials provided by the United States Department of Transportation Federal Motor Carrier Safety Administration.

(P.A. 16-55, S. 1.)



Section 14-164 - General penalty.

Any person who violates any provision of this chapter or section 14-16c for which no other penalty is provided or which is not designated an infraction shall be fined not more than one hundred dollars.

(1947 Rev., S. 2487; P.A. 75-577, S. 121, 126; P.A. 81-172, S. 11; P.A. 12-81, S. 23.)

History: P.A. 75-577 included in fine provision violations which are not designated as infractions; P.A. 81-172 inserted specific section references; P.A. 12-81 deleted reference to violation of Sec. 14-67j, effective July 1, 2012.

Cited. 36 CS 551.



Section 14-164a - (Formerly Sec. 29-143). Motor vehicle racing.

(a) No person shall operate a motor vehicle in any race, contest or demonstration of speed or skill with a motor vehicle as a public exhibition except in accordance with the provisions of this section. Such race or exhibition may be conducted at any reasonable hour of any week day or after twelve o'clock noon on any Sunday. The legislative body of the city, borough or town in which the race or exhibition will be held may issue a permit allowing a start time prior to twelve o'clock noon on any Sunday, provided no such race or exhibition shall take place contrary to the provisions of any city, borough or town ordinances. The person conducting such race or exhibition shall provide for first-aid and medical supplies and equipment, including ambulances, and the attendance of doctors or other persons qualified to give emergency medical aid, police and fire protection, and such other requirements as will eliminate any unusual hazard to participants in such race or exhibition or to the spectators. Smoking or carrying a lighted smoking implement shall be prohibited in any area where fuel is stored or transferred. Each facility, other than a motor cross racing facility, where racing is conducted shall contain restricted areas which shall be posted with notice that only persons with the appropriate credentials may be admitted to such restricted areas. Areas of the facility subject to this requirement shall include, but need not be limited to, the pit area and pit lane, track, media area or areas and any other area that is unprotected from participating vehicles.

(b) No minor under the age of sixteen years may participate in motor cross racing, except that a minor thirteen years of age or older may participate in such racing with the written permission of the minor's parents or legal guardian. If weather or track conditions are such as to make such race or exhibition unusually hazardous, the person conducting such race or exhibition shall cancel or postpone the same or may require the use of tires of a type manufactured for such adverse conditions. No person shall conduct or participate in any motor vehicle race or contest or demonstration of speed or skill in any motor vehicle on the ice of any body of water. The provisions of this section shall not apply to a motor vehicle with a motor of no more than three horsepower or a go-cart-type vehicle with a motor of no more than twelve horsepower, when operated on a track of one-eighth of a mile or less in length. Preliminary preparations and practice runs, performed after eleven o'clock in the forenoon, on the date designated in the permit and prior to cancellation or postponement, shall not be construed to constitute a race or exhibition within the meaning of this section. No preliminary preparations or practice runs shall be performed before twelve o'clock noon on Sunday. For the purposes of this subsection, “motor cross racing” means motorcycle racing on a dirt track by participants operating motorcycles designed and manufactured exclusively for off-road use and powered by an engine having a capacity of not more than five hundred cubic centimeters piston displacement.

(c) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, concerning mandatory safety equipment for vehicles that participate in any race or exhibition conducted in accordance with the provisions of this section. Such regulations shall require any equipment necessary for the protection of drivers.

(d) Any person participating in or conducting any motor vehicle race or exhibition contrary to the provisions of this section shall be fined not more than two hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 3727; 1953, 1955, S. 2020d; 1957, P.A. 213, S. 1; 1961, P.A. 359; 1963, P.A. 432; 1971, P.A. 384; P.A. 73-672, S. 1, 2; P.A. 75-404, S. 1, 2; P.A. 84-254, S. 50, 62; P.A. 85-298, S. 1, 2; June Sp. Sess. P.A. 91-13, S. 13, 21; P.A. 94-189, S. 27, 34; P.A. 98-182, S. 3, 22; June Sp. Sess. P.A. 01-9, S. 84, 131; June 30 Sp. Sess. P.A. 03-3, S. 37; P.A. 04-199, S. 11; P.A. 05-218, S. 41.)

History: 1961 act added regulation of tires; 1963 act added provision re preliminary preparations and practice runs; 1971 act increased application fee from $20 to $35; P.A. 73-672 replaced commissioner of state police with commissioner of motor vehicles and substituted “other person” for “state police officer”; Sec. 29-143 transferred to Sec. 14-164a in 1975; P.A. 75-404 increased application fee to $50 and allowed racing to take place after noon on Sunday rather than after two o'clock; P.A. 84-254 amended Subsec. (a) to periodically increase the fee from $50 to $177 as of July 1, 1993; P.A. 85-298 amended Subsec. (a) to define “motor cross racing” and to permit a minor 13 years of age or older to participate in such racing with written permission; June Sp. Sess. 91-13 deleted obsolete fee increases in Subsec. (a), inserted new Subsec. (b) to require the commissioner to assign an inspector to each race or exhibition, charge a fee for the services of the inspector and made technical changes, relettering former Subsec. (b) as (c); P.A. 94-189 amended Subsec. (a) to exclude go-cart type vehicles with a motor of no more than 12 horsepower, when operated on a track of one-eighth of a mile or less in length from provisions of section, effective July 1, 1994; P.A. 98-182 amended Subsec. (a) by adding a provision allowing a start time prior to twelve o'clock noon on any Sunday with the approval of the local legislative body, effective July 1, 1998; June Sp. Sess. P.A. 01-9 decreased application fee to $75 and made technical changes for purposes of gender neutrality, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 eliminated former Subsec. (b) re assignment of inspector to motor vehicle race or exhibition and redesignated existing Subsec. (c) as new Subsec. (b), making a technical change therein, effective August 20, 2003; P.A. 04-199 amended Subsec. (a) to delete provisions re permit obtained from Commissioner of Motor Vehicles, to delete provision re permissive regulations by commissioner as to conditions for race or exhibition, to require person conducting race or exhibition to provide medical and other safety protections, to provide restricted areas to which only persons with appropriate credentials shall be admitted and to prohibit smoking in any area where fuel is stored or transferred, designated portion of existing Subsec. (a) as new Subsec. (b) and amended same to require person conducting race or exhibition to cancel or postpone race or exhibition due to hazardous conditions or to require use of tires manufactured for adverse conditions, added Subsec. (c) requiring commissioner to adopt regulations re safety equipment and redesignated existing Subsec. (b) as Subsec. (d), effective June 3, 2004; P.A. 05-218 amended Subsec. (a) by adding “other than a motor cross racing facility” and making a technical change, effective July 1, 2005.






Chapter 246a - Motor Vehicle Emissions

Section 14-164b - Definitions.

For the purposes of this chapter, the following words and terms shall be construed as follows, unless another meaning is clearly apparent from the language or context:

(1) “Commissioner” means the Commissioner of Motor Vehicles.

(2) “Fleet” means a group of owned or leased motor vehicles subject to emissions inspection pursuant to subsection (c) of section 14-164c owned or leased by one person, firm, corporation, or governmental entity.

(3) “Fleet emissions inspection station” means an inspection station owned or leased by the owner or operator of a fleet and licensed by the commissioner for conducting emission inspections of fleet vehicles.

(4) “Independent contractor” means any person, business, firm, partnership, limited liability company or corporation with whom the commissioner may enter into an agreement providing for the leasing, construction, equipping, maintaining, staffing, management or operation of official emissions inspection stations pursuant to this chapter.

(5) “Official emissions inspection station” means an emissions inspection facility approved by the commissioner, whether placed in a permanent structure or in a mobile unit for conveyance among various locations within this state, including any such facility located on the premises of a licensed dealer or repairer, for the purpose of conducting exhaust emissions inspections of all vehicles required to be inspected pursuant to this chapter.

(6) “Twenty-five or more years old”, when used with respect to the age of a motor vehicle, means that the difference between the model year of such motor vehicle and the current calendar year is twenty-five or more.

(P.A. 78-335, S. 1, 6; P.A. 79-238, S. 1, 4; P.A. 80-458, S. 1, 4; P.A. 95-79, S. 40, 189; P.A. 96-167, S. 34; P.A. 02-70, S. 80; P.A. 11-213, S. 30.)

History: P.A. 79-238 made no change; P.A. 80-458 included leasing agreements in Subdiv. (4) defining “independent contractor” and deleted exception re vehicles inspected at fleet emissions inspections stations; P.A. 95-79 redefined “independent contractor” to include a limited liability company, effective May 31, 1995; P.A. 96-167 redefined “fleet” to delete minimum requirement of twenty-five vehicles; P.A. 02-70 redefined “official emissions inspection station” in Subdiv. (5) to provide that an emissions inspection facility be approved by the commissioner and to include any facility located on the premises of a licensed dealer or repairer, effective June 3, 2002; P.A. 11-213 added Subdiv. (6) defining “twenty-five or more years old”, effective July 1, 2011.



Section 14-164c - (Formerly Sec. 14-100c). Motor vehicle emissions systems. Emissions standards and inspections. Inspection facilities. Fees. Penalty.

(a) No person shall fail to maintain in good working order or remove, dismantle or otherwise cause to be inoperative any equipment or feature constituting an operational element of the air pollution control system or mechanism of a motor vehicle required by regulations of the Commissioner of Energy and Environmental Protection to be maintained or on the vehicle. Any such failure to maintain in good working order or removal, dismantling or causing of inoperability shall subject the owner thereof to revocation of registration for such vehicle by the Commissioner of Motor Vehicles unless all parts and equipment constituting elements of air pollution control have been made operable and in good working order within sixty days of notice by said commissioner of such violation. Any such failure shall be considered a failure to comply with the periodic inspection requirements established under subsection (c) of this section. As used in this section, “motor vehicle” has the same meaning as provided in section 14-1.

(b) The Commissioner of Energy and Environmental Protection shall consult with the Commissioner of Motor Vehicles and furnish the commissioner with technical information, including testing techniques, standards and instructions for emission control features and equipment. The Commissioner of Energy and Environmental Protection shall furnish the Commissioner of Motor Vehicles with emission standards for all motor vehicles subject to the inspection and maintenance requirements. Such standards shall be consistent with provisions of federal law, if any, relating to control of emissions from the vehicles concerned or any regulations adopted by the Commissioner of Energy and Environmental Protection which implement the low-emission vehicle and clean fuels regulations adopted by the state of California, as amended. Such standards shall be periodically reviewed by the Commissioner of Energy and Environmental Protection and revised, if necessary, to achieve the objectives of the vehicle emission inspection program.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. Such regulations shall include provision for a periodic inspection of air pollution control equipment and compliance with or waiver of exhaust emission standards or compliance with or waiver of on-board diagnostic standards or other standards defined by the Commissioner of Energy and Environmental Protection and approved by the Administrator of the United States Environmental Protection Agency, compliance with or waiver of, air pollution control system integrity standards defined by the Commissioner of Energy and Environmental Protection and compliance with or waiver of purge system standards defined by the Commissioner of Energy and Environmental Protection. Such regulations may provide for an inspection procedure using an on-board diagnostic information system for all 1996 model year and newer motor vehicles. Such regulations shall apply to all motor vehicles registered or which will be registered in this state except: (1) Vehicles having a gross weight of more than ten thousand pounds; (2) vehicles powered by electricity; (3) bicycles with motors attached; (4) motorcycles; (5) vehicles operating with a temporary registration; (6) vehicles manufactured twenty-five or more years ago; (7) new vehicles at the time of initial registration; (8) vehicles registered but not designed primarily for highway use; (9) farm vehicles, as defined in subsection (q) of section 14-49; (10) diesel-powered type II school buses; (11) a vehicle operated by a licensed dealer or repairer either to or from a location of the purchase or sale of such vehicle or for the purpose of obtaining an official emissions or safety inspection; or (12) vehicles that have met the inspection requirements of section 14-103a and are registered by the commissioner as composite vehicles. On and after July 1, 2002, such regulations shall exempt from the periodic inspection requirement any vehicle four or less model years of age, beginning with model year 2003 and the previous three model years, provided that such exemption shall lapse upon a finding by the Administrator of the United States Environmental Protection Agency or by the Secretary of the United States Department of Transportation that such exemption causes the state to violate applicable federal environmental or transportation planning requirements. Notwithstanding any provisions of this subsection, the commissioner may require an initial emissions inspection and compliance or waiver prior to registration of a new motor vehicle. If the Commissioner of Energy and Environmental Protection finds that it is necessary to inspect motor vehicles which are exempt under subdivision (1) or (4) of this subsection, or motor vehicles that are four or less model years of age in order to achieve compliance with federal law concerning emission reduction requirements, the Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to require the inspection of motorcycles, designated motor vehicles having a gross weight of more than ten thousand pounds or motor vehicles four or less model years of age.

(d) No motor vehicle subject to the inspection requirements of this section shall be operated upon the highways of this state unless such vehicle has been presented for inspection in accordance with a schedule for inspection and compliance as established by the commissioner. The commissioner shall grant waivers from compliance with standards for vehicles which fail any required inspection and require an unreasonable cost of repair to bring the vehicle into compliance. The commissioner may determine compliance of a vehicle that has failed an emissions retest by means of a complete physical and functional diagnosis and inspection of the vehicle, in accordance with the provisions of 40 CFR Part 51.360, showing that no additional emissions-related repairs are needed. An extension of time, not to exceed the period of inspection frequency, may be granted to obtain needed repairs on a vehicle in the case of economic hardship of the owner. Only one such extension may be granted for any vehicle. The commissioner may design a sticker to be affixed to the windshield of each vehicle which shall bear the date of expiration of the assigned inspection period on both sides. The commissioner may also design a sticker to be affixed to the windshield of each vehicle that is exempt from the requirements of this chapter, which sticker shall bear the date, if any, on which such vehicle is no longer exempt and is required to be presented for inspection. As used in this section, “unreasonable cost of repair” means cost of repair in excess of the amounts required to be expended by Title 40, Part 51.360 of the Code of Federal Regulations, as amended.

(e) In order to provide for emissions inspection facilities, the commissioner may enter into a negotiated inspection agreement or agreements, notwithstanding chapters 50, 58, 59 and 60, with an independent contractor or contractors, to provide for the leasing, construction, equipping, maintenance or operation of a system of official emissions inspection stations in such numbers and locations as may be required to provide vehicle owners reasonably convenient access to inspection facilities. The commissioner may employ such system and the services of such contractor or contractors to conduct safety inspections as provided by section 14-16a, subsection (g) of section 14-12 and section 14-103a. Such contractor or contractors, with the approval of the commissioner, may operate inspection stations at suitable locations owned or operated by other persons, firms or corporations, including retail business establishments with adequate facilities to accommodate and to perform inspections on motor vehicles. The commissioner is prohibited from entering into an inspection agreement with any independent contractor who: (1) Is engaged in the business of maintaining or repairing vehicles in this state, except that the independent contractor shall not be precluded from maintaining or repairing any vehicle owned or operated by the independent contractor; or (2) does not have the capability, resources or technical and management skill to adequately conduct, equip, operate and maintain a sufficient number of official emissions inspection stations. All persons employed by the independent contractor in the performance of an inspection agreement are deemed to be employees of the independent contractor and not of this state. The inspection agreement or agreements authorized by this section shall be subject to other provisions as follows: (A) Minimum requirements for staff, equipment, management and hours and place of operation of official emissions inspection stations including such additional testing facilities as may be established and operated in accordance with subsection (g) of this section; (B) reports and documentation concerning the operation of official emissions inspection stations and additional testing facilities as the commissioner may require; (C) surveillance privileges for the commissioner to ensure compliance with standards, procedures, rules, regulations and laws; and (D) any other provision deemed necessary by the commissioner for the administration of the inspection agreement. Nothing in the inspection agreement shall require the state to purchase any asset or assume any liability if such agreement is not renewed.

(f) (1) The commissioner may authorize and appoint any motor vehicle dealer or repairer that is licensed in accordance with the provisions of subpart (D) of part III of chapter 246 and that has the qualifications established by the commissioner to conduct emissions inspections in a designated area of its licensed premises and to report the results thereof to the Department of Motor Vehicles, provided such licensee signs a statement that such licensee understands the provisions of this section and regulations adopted under authority of this section, understands the necessity to comply with administrative and technical directives and advisories that the commissioner issues and understands that any failure by such licensee to comply with this section, the regulations or the directives or advisories constitutes grounds for the commissioner to suspend or revoke the authority for such licensee to conduct inspections.

(2) Each such licensee shall conduct an emissions inspection of any registered motor vehicle requiring such an inspection at any time during its normal and posted hours of operation or, at the discretion of the commissioner, at a predetermined or appointed time, when such motor vehicle is presented for inspection. No such licensee shall charge any fee for the inspection except the fee authorized by subsection (k) of this section. The results of each emissions inspection performed in accordance with this subsection shall be evidenced by a written vehicle inspection report, containing such information and certification by the inspecting licensee as the commissioner shall prescribe. The licensee shall furnish a copy of such inspection report to the operator of the motor vehicle at the time of completion of the inspection.

(3) No such licensee may be appointed by the commissioner nor may any such licensee conduct any inspection unless the licensee has in its employ one or more certified emissions inspectors and repair technicians. Such inspectors and technicians shall conduct all inspections and related emissions repair work and shall meet the training and certification requirements in 40 CFR Part 51.367 and of the regulations adopted by the commissioner in accordance with this subsection.

(4) The commissioner may suspend or revoke the authority to conduct emissions inspections by any such licensee that is authorized to conduct emissions inspections if the licensee fails to comply with the provisions of this section, regulations adopted under authority of this section, or administrative or technical directives or advisories that the commissioner issues.

(5) The commissioner shall adopt regulations, in accordance with chapter 54, to establish the qualifications for such licensees to be authorized and appointed to conduct emissions inspections, and to establish standards and procedures for such inspections, reporting requirements by such licensees and training and certification requirements for inspectors and repair technicians.

(g) The independent contractor or contractors retained by the state in accordance with the provisions of subsection (e) of this section may conduct emissions inspections at one or more facilities owned or operated by a motor vehicle dealer or dealers, licensed in accordance with section 14-52. No such inspection facility located on the premises of a licensed dealer shall be operated without the prior approval of the commissioner. The operation of each such facility shall be subject to such procedures and requirements, to be followed by the contractor and the licensee, as may be prescribed by the terms and conditions of the contract entered into in accordance with the provisions of subsection (e) of this section, and in regulations as may be adopted by the commissioner in accordance with chapter 54. The state shall not be a party to, or assume or incur any liability of any kind under, any agreement entered into between the independent contractor and any dealer in furtherance of the provisions of this subsection. The contract or contracts entered into by the state in accordance with the provisions of subsection (e) of this section shall provide for indemnification of the state with respect to the operation of any such inspection facility located at a motor vehicle dealership, in the same manner and to the same extent as the operation of an official emissions inspection station.

(h) In order to provide for management and oversight of emissions inspection facilities established in accordance with subsection (e) of this section and to establish and maintain necessary electronic data capture and reporting systems for such facilities and for licensed dealers and repairers who may be authorized to perform inspections in accordance with the provisions of subsection (f) of this section, the commissioner may enter into a negotiated personal service agreement or agreements, in accordance with the provisions of chapter 55a, with any qualified person, firm or corporation. The responsibilities of any such contractor retained by the commissioner shall include, but need not be limited to, the following: (1) Review and analysis of data from all official emissions inspections performed, and provision to the commissioner of recommendations to improve the quality and integrity of such data, (2) provision of program information and standards to inspection facilities and locations, (3) provision to the commissioner of regular reports, assessments and recommendations to maintain or improve the effectiveness, efficiency, quality and integrity of such inspection operations, and (4) identification of measures to enhance public convenience, and compliance with the inspection requirements. No such contractor retained in accordance with the provisions of this subsection may be licensed as, or have any financial interest in any firm engaged in the business of selling or repairing motor vehicles, or may be a provider of emissions inspection equipment or facilities to the state.

(i) The commissioner may license an owner or operator of a fleet of motor vehicles which are subject to emissions inspection pursuant to subsection (c) of this section or section 14-164i, to establish a fleet emissions inspection station, provided that the fleet owner or operator conforms with regulations for fleet emissions inspection stations adopted by the commissioner which shall specify the classes or other characteristics of vehicles eligible for inspection at such stations.

(j) The commissioner may establish a program for the on-road testing of motor vehicles subject to this chapter. The program shall test not less than one-half of one per cent of the subject fleet state-wide or twenty thousand vehicles, whichever is less, per inspection cycle under conditions of highway operation in order to provide information concerning the emission performance of such in-use vehicles. Testing may be performed by means of remote sensing devices, or roadside pullovers followed by tailpipe emissions testing using a suitable, portable device and recording system. Owners of vehicles that have previously been through scheduled periodic inspection and passed, and are found by on-road testing to be high emitters, in accordance with the standards established under subsection (b) of this section and the regulations adopted under subsection (c) of this section, may be notified that their vehicles are required to pass an out-of-cycle follow-up inspection at an inspection station. Notification may be made by mailing in the case of remote sensing on-road testing or through immediate notification if roadside pullovers are used. The commissioner may use the services of the independent contractor or contractors to implement the on-road testing program. If a method of roadside pullovers is used in the program, such method shall be employed with due regard to traffic safety considerations and performed with the assistance of inspectors of the Department of Motor Vehicles or members of state or municipal police forces.

(k) (1) The commissioner, with approval of the Secretary of the Office of Policy and Management, shall establish, and from time to time modify, the inspection fees, not to exceed twenty dollars for each biennial inspection or reinspection required pursuant to this chapter for inspections performed at official emissions inspection stations. Such fees shall be paid in a manner prescribed by the commissioner. If the costs to the state of the emissions inspection program, including administrative costs and payments to any independent contractor, exceed the income from such fees, such excess costs shall be borne by the state. Any person whose vehicle has been inspected at an official emissions inspection station shall, if such vehicle is found not to comply with any required standards, have the vehicle repaired and have the right within sixty consecutive calendar days to return such vehicle to the same official emissions inspection station for one reinspection without charge, provided, where the sixtieth day falls on a Sunday, legal holiday or a day on which the commissioner has established that special circumstances or conditions exist that have caused emissions inspection to be impracticable, such person may return such vehicle for reinspection on the next day. The commissioner shall assess a late fee of twenty dollars against the owner of a motor vehicle that has not presented such motor vehicle for an emissions inspection within thirty days following the expiration date of the assigned inspection period, or that has not presented such motor vehicle for a reinspection within sixty days following a test failure, or both. The commissioner may waive such late fee when it is proven to the commissioner's satisfaction that the failure to have the vehicle inspected within thirty days of the assigned inspection period or during the sixty-day reinspection period was due to exigent circumstances. If ownership of the motor vehicle has been transferred, the new owner shall have such motor vehicle inspected within thirty days of the registration of such motor vehicle. After the expiration of such thirty-day period, the commissioner shall require the payment of the late fee specified in this subdivision. If the thirtieth day falls on a Sunday, legal holiday or a day on which the commissioner has established that special circumstances or conditions exist that have caused emissions inspection to be impracticable, such vehicle may be inspected on the next day and no late fee shall be assessed.

(2) If the commissioner authorizes a licensed dealer or repairer to conduct emissions inspections of 1996 model year and newer vehicles required by this chapter, the commissioner may authorize such licensee to charge a fee, not to exceed twenty dollars for each biennial inspection or reinspection.

(3) Upon the registration of each new motor vehicle subject to the inspection requirements of this chapter, or of each motor vehicle that is four or less model years of age that has not been registered previously in this state, the commissioner may issue a sticker indicating the exempt status of such motor vehicle and the date on which the motor vehicle is scheduled to be presented for inspection. Any such sticker that may be issued shall be displayed on the motor vehicle in accordance with subsection (d) of this section. On and after July 1, 2002, the commissioner shall charge a fee of forty dollars in addition to any other fees required for such registration. All receipts from the payment of such fee shall be deposited in the Special Transportation Fund.

(l) The commissioner may acquire in the name of the state by purchase, lease, gift, devise or otherwise any special equipment, tools, materials or facilities needed to adequately administer, investigate or enforce the provisions of this chapter.

(m) A person shall not in any manner represent any place to be an official emissions inspection station unless such station has been established and is operated in accordance with the provisions of this section.

(n) No motor vehicle dealer licensed under section 14-52 shall sell any motor vehicle unless such motor vehicle (1) is in compliance with subsections (c) and (d) of this section and the regulations adopted by the commissioner, and (2) has passed an emissions inspection conducted in accordance with said subsections and regulations. No person, firm or corporation shall operate or allow to be operated any motor vehicle that has not been inspected and found to be in compliance with the provisions of subsections (c), (d) and (i) of this section and the regulations adopted by the commissioner. Operation in violation of said subsections or the regulations adopted by the commissioner shall be an infraction for each violation, except that the fine for a first violation shall be fifty dollars. The commissioner may deny the issuance of registration to the owner of a motor vehicle, or the renewal of registration to any such owner, or suspend or revoke any registration that has been issued, if such motor vehicle is not in compliance with the inspection requirements of this chapter, or such owner has failed to pay any fee required by the provisions of this chapter.

(1969, P.A. 758, S. 25; 1971, P.A. 872, S. 30; P.A. 75-577, S. 57, 126; P.A. 78-335, S. 2, 6; P.A. 79-238, S. 2, 4; P.A. 80-458, S. 2, 4; P.A. 83-561, S. 3–5; P.A. 84-11, S. 1, 2; P.A. 85-484, S. 2–4; P.A. 90-299, S. 3; P.A. 91-123, S. 2, 3; 91-142, S. 2; June Sp. Sess. P.A. 91-13, S. 14, 21; P.A. 92-156, S. 3, 4, 6, 7; P.A. 93-312, S. 1, 7; P.A. 94-189, S. 11; P.A. 96-167, S. 35, 36, 49; P.A. 97-82, S. 1, 2; 97-236, S. 15, 27; P.A. 98-182, S. 4, 5, 17, 22; P.A. 99-268, S. 18, 22; P.A. 00-169, S. 22, 29–32, 36; 00-180, S. 1, 2; June Sp. Sess. P.A. 01-9, S. 42, 131; P.A. 02-70, S. 81; P.A. 03-19, S. 27, 28; P.A. 04-182, S. 15; 04-199, S. 4, 27; P.A. 05-218, S. 44; P.A. 07-167, S. 35; P.A. 09-187, S. 16; P.A. 10-3, S. 61; 10-110, S. 16; P.A. 11-80, S. 1; 11-213, S. 31–33; P.A. 12-81, S. 45; P.A. 14-122, S. 107.)

History: 1971 act replaced clean air commission with commissioner of environmental protection; P.A. 75-577 added Subsec. (d); P.A. 78-335 included deadline for minimum exhaust emission standards in Subsec. (b), replaced Subsecs. (c) and (d) with new provisions re compliance with standards and added Subsecs. (e) to (k) further detailing emissions inspection program; Sec. 14-100c transferred to Sec. 14-164c in 1979; P.A. 79-238 changed deadline for required repairs in Subsec. (a) from 10 to 30 days after notice, changed deadline for standards definition in Subsec. (b) from January 1, 1980, to November 1, 1979, and added provision re periodic review and revision, required adoption of regulations in Subsec. (c) by November 1, 1979, revised exception to provisions by deleting vehicles with dealers or repairers plates, deleting provisions re inspection of new vehicles before delivery and exemption of new vehicles for one year and adding to exception new vehicles at time of initial registration, vehicles not designed primarily for highway use and farm vehicles, revised dates in Subsec. (d) and cost of repair provisions, deleted provisions re inspections by state employees and by private service stations in Subsec. (e), deleted reference to inspection of nonfleet vehicles in Subsec. (f), increased inspection fee from $5 to $10 in Subsec. (g), deleted Subsec. (h) re inspection fund, relettering remaining Subsecs. accordingly and added provision in Subsec. (j) (formerly (k)) re inspections after January 1, 1982; P.A. 80-458 amended Subsec. (d) to postpone commencement of inspection and to delete provision re voluntary inspections on limited basis, amended Subsec. (g) to require that state absorb excess costs and revised dates in Subsec. (j); P.A. 83-561 amended Subsec. (d) to make commissioner's authority to grant waivers from compliance for vehicles which fail and require an unreasonable cost of repair to bring into compliance mandatory rather than discretionary and to reduce the cost of minimum repair requirements from a maximum of $70 to a maximum of $40 and amended Subsec. (g), providing where the thirtieth day of the period of free reinspection falls on a day when the inspection station is closed, the motorist may return for reinspection on the next day the station is open; P.A. 84-11 amended Subsec. (j) by replacing provision which had imposed a fine of not more than $100 with provision designating violation of Subsecs. (c) and (d) as an infraction; P.A. 85-484 amended Subsec. (d), requiring commissioner to design a windshield sticker bearing expiration date of assigned inspection period on both sides and amended Subsec. (j), requiring a fine of $35 for a first violation of Subsecs. (c) and (d) or regulations adopted thereunder; P.A. 90-299 amended Subsec. (g) to require commissioner to assess $10 fee for late emissions inspection; P.A. 91-123 amended Subsec. (g) to permit commissioner to waive late fee when it is proven that failure to have inspection was due to exigent circumstances; P.A. 91-142 amended Subsec. (b) to allow emission standards to be consistent with any regulations adopted by the commissioner of environmental protection which implement the California emission standards; June Sp. Sess. P.A. 91-13 amended Subsec. (g) to require that income from the emissions inspections program which exceeds the administrative costs of the program be deposited in the general fund; P.A. 92-156 amended Subsecs. (c) and (d) to provide for periodic emissions inspection, eliminating references to “annual” inspection, and to delete obsolete provisions, amended Subsec. (g) to require $10 fee to terminate at expiration of negotiated agreement in effect on June 1, 1992, and establishment of temporary inspection fee to be effective until general assembly establishes a new fee and amended Subsec. (j) to eliminate reference to annual inspections and to delete obsolete phrase; P.A. 93-312 amended Subsec. (a) to specify that failure to maintain motor vehicle air pollution control equipment shall be considered a violation of the periodic inspection requirements under Subsec. (c), amended Subsec. (b) by replacing requirement that the commissioner of environmental protection furnish the commissioner of motor vehicles with “a definition of minimum exhaust emission standards for all gasoline-powered vehicles” with requirement that he furnish “emission standards for all motor vehicles designated as a 1968 or later model”, amended Subsec. (c) to expand regulations to include “air pollution control system integrity standards and purge systems standards”, to make Subdiv. (2) of the exemptions applicable to “vehicles powered by electricity” rather than “vehicles powered by a fuel other than gasoline”, and to authorize regulations re motorcycles and vehicles in excess of 10,000 pounds, amended Subsec. (d) to authorize the commissioner of motor vehicles to grant certain waivers from compliance for vehicles which fail “any required” inspection rather than “emissions inspection”, by deleting provision that commissioner shall prescribe minimum repair requirements, not to exceed $40, as condition of waiver of compliance for vehicle which would require an unreasonable cost of repair to bring it into compliance, to authorize commissioner to determine compliance of a vehicle that has failed a transient emissions retest, to provide additional authority re certain retesting and extensions and to modify the definition of “unreasonable cost of repair”, amended Subsec. (e) to authorize emissions inspection contractors to perform safety inspections, amended Subsec. (f) to modify the reference to fleet vehicles by adding the words “having a gross weight of more than ten thousand pounds” to authorize a program of on-road testing, amended Subsec. (g) to delete provisions re generation of excess fees and amended Subsec. (j) to modify the authority of the commissioner of motor vehicles to suspend motor vehicle registrations for violations of this section, effective July 1, 1993; P.A. 94-189 amended Subsec. (e) by replacing references to chapters 51 and 51a with references to chapters 59 and 60 and inserting “or” between Subdivs. (1) and (2); P.A. 96-167 amended Subsec. (f) to delete references to “twenty-five or more” motor vehicles “having a gross weight of more than ten thousand pounds” in description of fleet and to require regulations re fleet emissions inspection stations to specify classes or other characteristics of vehicles eligible for inspection at such stations, effective October 1, 1996, and amended Subsec. (g) to increase the late fee from $10 to $20 and to require that 50% of late fees be deposited in General Fund and remainder be deposited in Emissions Enterprise Fund instead of all late fees deposited in General Fund, effective July 1, 1996; P.A. 97-82 amended Subsec. (c) to add to exception antique, rare or special interest motor vehicles, effective May 29, 1997; P.A. 97-236 amended Subsec. (c) to add to exception diesel-powered type II school buses, effective June 24, 1997; P.A. 98-182 amended Subsec. (c)(6) by replacing “vehicles manufactured before the 1968 model year” with “vehicles manufactured twenty-five or more years ago”, added Subsec. (c)(12) exempting a vehicle from emissions inspection and compliance or waivers which is operated by a dealer or repairer either to or from a location of purchase or sale, or obtaining an emissions or safety inspection, and added Subsec. (g)(12) re the waiver of late fee for a motor vehicle which has been transferred to a new owner subsequent to the expiration date of the assigned inspection period and has been tested within 30 days of the transfer of ownership, effective July 1, 1998; P.A. 99-268 amended Subsec. (f) by allowing the commissioner to license an owner or operator of a fleet of motor vehicles, which are subject to emissions inspection pursuant to Sec. 14-164i, to establish a fleet emissions inspection station, and amended Subsec. (g) to require the commissioner to waive a late fee if a motor vehicle has been inspected within 30 days of registration in lieu of within 30 days of transfer of ownership, and to make a technical change re gender neutrality; P.A. 00-169 amended Subsec. (d) by deleting references to and the definition of a transient emissions test or retest and Subsec. (e) by adding Ch. 58 to the list of chapters at the beginning of the Subsec., by deleting Subdiv. (A) re contracts for performance of inspections for a minimum term of five years and relettering Subdivs. (B) to (E), inclusive, as (A) to (D), inclusive, effective October 1, 2000, amended Subsec. (g) by restating inspection fees, by deleting a provision that required the deposit of 50% of late fees to the General Fund and 50% to the Emissions Enterprise Fund and by changing the reference to the negotiated agreement from the agreement in effect on June 1, 1992, to the agreement in effect on June 1, 2000, effective June 1, 2000, amended Subsec. (j) by adding authority for the commissioner to deny issuance of a registration or renewal of a registration to the owner of a motor vehicle if such vehicle is not in compliance with the inspection requirements of this chapter, effective October 1, 2000, and revised effective date of P.A. 99-268 but without affecting this section; P.A. 00-180 amended Subsec. (c) by replacing the term “emissions inspection” with “inspection of air pollution control equipment” and requiring, not later that October 1, 2002, that regulations exempt any vehicle manufactured four or less years ago and amended Subsec. (g) to require fees to be paid in a manner prescribed by the commissioner; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to make a technical change for purposes of gender neutrality, amended Subsec. (c) to make technical changes, to allow the commissioner to adopt regulations providing for an inspection procedure using an on-board diagnostic information system for all motor vehicles starting from model year 1996 and to provide that the regulations re emissions testing shall exempt from the periodic inspection requirement any vehicles of four or less model years of age, beginning with model year 2003 and the previous three model years, rather than exempting vehicles that were manufactured four or less years ago as of October 1, 2002, amended Subsec. (d) to prohibit any motor vehicle subject to inspection from being operated unless such vehicle has been presented for inspection, rather than requiring such vehicle to have evidence of inspection and compliance with Subsec. (c) of the section, to allow the commissioner to design a windshield sticker that bears the date of expiration of the assigned inspection, rather than require the commissioner to do so, and to allow the commissioner to design a windshield sticker for vehicles that are exempt from the chapter, amended Subsec. (e) to allow the commissioner to enter into a negotiated inspection agreement or agreements, rather than require the commissioner to do so, to allow independent contractors, with the commissioner's approval, to operate inspection stations at locations with adequate facilities that are owned by other persons, and to add a reference to new Subsec. (g), added new Subsec. (f) to allow the commissioner to authorize and appoint any licensed and qualified motor vehicle dealer or repairer to conduct emissions inspections, establish requirements for such dealers or repairers, establish guidelines for conducting such inspections, provide the commissioner with the authority to suspend or revoke the authority of such dealers or repairers, and require the commissioner to adopt regulations to establish the qualifications for such dealers or repairers, added new Subsec. (g) to allow independent contractors to conduct emissions inspections at licensed motor vehicle dealer facilities with the approval of the commissioner and in accordance with contract conditions and regulations, to provide that the state shall not incur liability under any agreement between an independent contractor and the dealer and to provide that the contract pursuant to Subsec. (e) shall provide for indemnification of the state, added new Subsec. (h) to allow the commissioner to enter into a negotiated personal service agreement with an entity to provide for management and oversight of emissions inspection facilities established under Subsec. (e) and to prohibit such entity from being licensed as, or having a financial interest in, a seller or repairer of motor vehicles or from being a provider of emissions inspection equipment or facilities, redesignated existing Subsecs. (f) to (j) as Subsecs. (i) to (m), amended Subsec. (j) to designate existing language as Subdiv. (1), make a technical change and delete language re termination of $10 fee and establishment of temporary inspection fee, added Subsec. (j)(2) to allow authorized licensed dealers or repairers that conduct inspections of 1996 model year and newer vehicles to charge a fee for biennial inspections, added Subsec. (j)(3) to require the commissioner to issue a sticker to indicate the status of exempt motor vehicles, to require the commissioner to charge a fee for such sticker on and after July 1, 2002, which receipts are to be deposited in the Special Transportation Fund, and to allow a person whose motor vehicle fails an inspection by a licensed dealer or repairer to repair the vehicle and have it reinspected no later than the thirtieth day following the date of the inspection, and amended Subsec. (m) to make technical changes, effective July 1, 2001; P.A. 02-70 amended Subsec. (b) to substitute “subject to the inspection and maintenance requirements” for “designated as a 1968 or later model”, amended Subsec. (c) to make technical changes, amended Subsec.(f) to substitute “the provisions of subpart (D) of part III of chapter 246” for “section 14-52” in Subdiv. (1), to allow emissions inspection at a predetermined or appointed time at the discretion of the commissioner, make a technical change and replace reference to Subsec. (i) with reference to Subsec. (k) in Subdiv. (2), and to require the adoption of regulations re repair technicians in Subdiv. (5), amended Subsec. (g) to make a technical change, designated provisions, formerly part of Subsec. (i), re program for on-road testing as Subsec. (j) and amended same to require that program test not less than 0.5% of the subject fleet state-wide or 20,000 vehicles, whichever is less, per inspection cycle and that owners of vehicles that are found by on-road testing to be high emitters may, in lieu of shall, be notified that vehicles are required to pass an out-of-cycle follow-up inspection, redesignated existing Subsec. (j) as Subsec. (k) and, in Subdiv. (1), provided that any person whose vehicle has failed inspection may return such vehicle to the same official emissions inspection station for one free reinspection and if the thirtieth day falls on a Sunday, legal holiday or a day on which the commissioner has established that special circumstances or conditions exist that have caused emissions inspection to be impracticable, in lieu of any day when the inspection station is closed for business, such person may return such vehicle for reinspection on the next day, deleting “on which such station is open for business”, and, in Subdiv. (3), deleted provision re free reinspection for any person whose vehicle is inspected by a licensed dealer or repairer, redesignated existing Subsecs. (k) to (m) as Subsecs. (l) to (n), amended Subsec. (m) to substitute “in accordance with the provisions of this section” for “under a valid inspection agreement with the commissioner” and amended Subsec. (n) to replace reference to Subsec. (h) with reference to Subsec. (i), effective June 3, 2002; P.A. 03-19 made technical changes in Subsecs. (f)(3) and (g), effective May 12, 2003; P.A. 04-182 and P.A. 04-199 both amended Subsec. (n) to include revocation of registration as permissible action by commissioner against vehicle owner and to permit commissioner to take specified actions against owner who has failed to pay any required fee, effective July 1, 2004; P.A. 04-199 additionally amended Subsec. (a)(3) to change from mandatory to permissive issuance of sticker indicating exempt status of motor vehicle, effective June 3, 2004; P.A. 05-218 amended Subsec. (c) by deleting former Subdiv. (10) re antique, rare or special interest motor vehicles and redesignating existing Subdivs. (11) and (12) as Subdivs. (10) and (11), effective July 1, 2005; P.A. 07-167 added Subsec. (c)(12) re composite vehicles meeting inspection requirements of Sec. 14-103a, effective July 1, 2007; P.A. 09-187 amended Subsec. (k)(1) to delete reference to annual inspection fee and increase time for reinspection without charge from 30 days to 60 days, effective July 1, 2009; P.A. 10-3 amended Subsec. (n) to increase fine for first violation from $35 to $50, effective April 14, 2010; P.A. 10-110 amended Subsec. (k)(1) to add references to reinspection period, effective June 5, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (b) and (c), effective July 1, 2011; P.A. 11-213 amended Subsec. (a) to extend time limit for compliance from 30 to 60 days, amended Subsec. (k)(1) to revise provisions re assessment of late fee against owner and waiver and to make late fee applicable to reinspection, and amended Subsec. (n) to prohibit sale of noncompliant vehicles by licensed dealer; P.A. 12-81 amended Subsec. (k)(1) to replace provision requiring commissioner to waive late fee if ownership of vehicle has been transferred subsequent to expiration date of assigned inspection or reinspection period and new owner has vehicle inspected within 30 days of registration with provision re if ownership of motor vehicle has been transferred, new owner shall have such motor vehicle inspected within 30 days of registration and, after expiration of such 30-day period, commissioner shall require payment of late fee; P.A. 14-122 made technical changes in Subsec. (a).

See Secs. 22a-174, 22a-177 re Commissioner of Energy and Environmental Protection's regulatory powers with respect to air pollution control.

Subsec. (e):

Subsec. does not constitute an express or implicit waiver of sovereign immunity and does not grant commissioner the power to waive sovereign immunity. 293 C. 382.



Section 14-164d and 14-164e - Failure to pass emissions test during inspection system's first year of operation. Maximum expenditure required to pass emission test.

Sections 14-164d and 14-164e are repealed.

(P.A. 78-335, S. 3, 4, 6; P.A. 79-238, S. 3, 4; P.A. 82-460, S. 10.)



Section 14-164f - Severable provisions.

The provisions of this chapter are severable. If any part of this chapter is declared invalid or unconstitutional, such declaration shall not affect the part which remains.

(P.A. 78-335, S. 5, 6.)



Section 14-164g - Review of inspection agreement by legislative committee.

Section 14-164g is repealed, effective October 1, 2002.

(P.A. 80-458, S. 3, 4; S.A. 02-12, S. 1.)



Section 14-164h - Report re operation of emissions inspection program.

The Commissioner of Motor Vehicles shall report to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Motor Vehicles, concerning the operation of the motor vehicle emissions inspection program, not later than the fifteenth business day of each month. The report shall include, but not be limited to, the following information: Compliance records, the number of vehicles passing and failing emissions inspections, the number of vehicles receiving waivers from compliance with emission standards, the number of vehicles inspected at each station, any information provided by the independent contractor to the Department of Motor Vehicles, enforcement proceedings employed against those who fail to comply with exhaust emission standards, and any problems concerning the operation of the program.

(P.A. 83-561, S. 1, 5; P.A. 11-80, S. 1; P.A. 13-205, S. 8.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-205 deleted former Subsec. (b) re Commissioner of Energy and Environmental Protection report on emissions reductions and air quality and made a conforming change, effective July 1, 2013.



Section 14-164i - Diesel-powered commercial motor vehicles emissions systems. Inspections. Regulations. Penalties. Definitions.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Motor Vehicles, shall review the technical information concerning testing techniques, standards and instructions for emission control features and equipment relative to diesel-powered commercial motor vehicles, including such information available from the United States Environmental Protection Agency and information regarding standards issued by the Society of Automotive Engineers and shall, not later than January 1, 1997, establish a standard of minimum exhaust emission for all diesel-powered commercial motor vehicles operated on the highways of this state. In establishing such standard, the commissioner shall also review standards in effect in other states and in regions subject to federal air quality requirements and shall endeavor to maintain consistency with such standards. The standard shall be reviewed by the commissioner periodically and may be revised as the commissioner deems appropriate. Not later than July 1, 1997, the Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, shall select a method or methods for testing the exhaust emissions of diesel-powered commercial motor vehicles.

(b) The Commissioner of Motor Vehicles shall provide for the conduct of emissions inspections of diesel-powered commercial motor vehicles operated on the highways of this state using the method or methods selected by the commissioner under subsection (a) of this section. Such inspections may be performed in conjunction with any safety or weight inspection at any official weighing area or other location designated by the commissioner. In lieu of any such inspection performed by the commissioner, the commissioner may accept the results of an inspection performed (1) by agreement with an owner or operator of a fleet of diesel-powered commercial motor vehicles licensed by the commissioner pursuant to subsection (h) of section 14-164c, or (2) by any licensed motor vehicle dealer or repairer authorized by the commissioner, pursuant to this section, to establish a diesel-powered commercial motor vehicle inspection station. The Commissioner of Motor Vehicles shall design a sticker to be affixed to the windshield of a diesel-powered commercial motor vehicle inspected in accordance with the provisions of this section, which shall bear the date of inspection.

(c) Any person, as defined in subsection (g) of this section, whose vehicle fails to pass an inspection under subsection (b) of this section shall have the vehicle repaired and, within forty-five consecutive calendar days, present proof of emissions-related repairs of such vehicle in such form as the commissioner shall require. The commissioner shall issue a two-year intrastate waiver from compliance with emissions standards to any such vehicle failing to meet such standards but complying with the minimum repair requirements. For purposes of this section, the minimum repair requirements for diesel-powered commercial motor vehicles shall be the expenditure of one thousand dollars towards emissions-related repairs of such vehicle. The Commissioner of Motor Vehicles shall suspend the commercial registration, issued pursuant to the provisions of this chapter, of any vehicle for which no proof of emissions-related repairs has been submitted within such forty-five-day period.

(d) When a diesel-powered commercial motor vehicle fails to submit to an emissions inspection requested in conjunction with any safety or weight inspection at any official weighing area or other location designated by the commissioner, or fails to comply with any provision of this section, the commissioner shall (1) suspend the registration privilege to operate the vehicle on the highways of the state, and (2) notify the jurisdiction in which the vehicle is registered and request said jurisdiction to suspend the registration of the vehicle.

(e) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(f) No diesel-powered commercial motor vehicle shall be operated on the highways of this state unless such vehicle complies with the provisions of this section and the regulations adopted by the commissioner. Any person who operates or permits the operation of any such vehicle in violation of the provisions of this section or the regulations adopted by the commissioner shall be fined not more than two hundred dollars for a first violation and not more than five hundred dollars for a second or subsequent violation committed within one year after a previous violation.

(g) For the purposes of this section, (1) “commercial motor vehicle” shall not be construed to include a school bus, and (2) “person” means the person holding title to the vehicle or having legal right to register the same, including a purchaser under a conditional bill of sale and a lessee for a term of more than thirty days.

(P.A. 91-384; P.A. 93-341, S. 35, 38; P.A. 95-260, S. 20, 24; P.A. 96-167, S. 41; P.A. 97-236, S. 16, 27; P.A. 99-268, S. 21, 46; P.A. 00-169, S. 13, 14, 22; June Sp. Sess. P.A. 01-9, S. 45, 131; P.A. 06-196, S. 95; P.A. 08-150, S. 13; P.A. 11-80, S. 1; P.A. 14-122, S. 108.)

History: P.A. 93-341 amended Subsec. (a) to delete obsolete July 1, 1992, deadline for the commissioner's review of technical information and obsolete provision re environmental protection commissioner's report of his findings and recommendations, amended Subsec. (b) to change July 1, 1993, deadline for commencement of inspections to January 1, 1995, deleting language which limited the inspections to diesel-powered commercial vehicles required to be weighed pursuant to Sec. 14-267a and making the section applicable to any diesel-powered commercial vehicle registered in the state or having a base registration in the state pursuant to the provisions of Sec. 14-34a and adding new language regarding inspection stations, stickers and a fee, amended Subsec. (c) by deleting language regarding the commissioner's option of notifying the jurisdiction in which a vehicle is registered regarding any failure to return a vehicle for reinspection, amended Subsec. (d) to require adoption of regulations by January 1, 1995, rather than July 1, 1993, deleted Subsec. (e) re reports to general assembly concerning commercial vehicle emission inspections program and submitted new language regarding a program for on-road tests of diesel-powered commercial vehicles not registered in this state, effective July 1, 1993; P.A. 95-260 amended Subsec. (b) to postpone commencement of emissions inspections from January 1, 1995, to October 1, 1996, effective July 1, 1995; P.A. 96-167 amended Subsec. (a) to require review of information available from U.S. Environmental Protection Agency and information re standards issued by Society of Automotive Engineers and to require Environmental Protection Commissioner, not later than January 1, 1997, to establish standard of minimum exhaust emission for all vehicles operated on the highways of this state, to review standards in effect in other states and maintain consistency with such standards and to review standard periodically and revise as he deems appropriate, to require that Commissioner of Motor Vehicles select a method for testing exhaust emissions of diesel-powered commercial motor vehicles by July 1, 1997, and to delete reference to vehicles “designated as a 1985 or later model”, amended Subsec. (b) to make a technical change, to substitute October 1, 1997, for October 1, 1996, to require Commissioner of Motor Vehicles to provide for commencement of inspections of vehicles operated on highways of this state using method selected by commissioner, to require inspections to be performed in conjunction with any safety or weight inspection at any official weighing area or other location designated by commissioner and to delete requirements that vehicles be registered in the state or have a base registration in state pursuant to Sec. 14-34a, that commissioner establish a schedule and fees for periodic inspection amended Subsec. (c) to delete definition of “person” for purposes of subsection and insert said definition in Subsec. (g), deleted former Subsec. (d) re regulations, inserting said provisions in Subsec. (e) and inserting in Subsec. (d) provisions of former Subsec. (e) eliminating authority of commissioner to establish a program for conducting on-road tests of vehicles not registered in this state and making technical changes, added Subsec. (f), prohibiting operation on highways of this state unless vehicle complies with provisions of this section and regulations and imposing penalties for operation in violation of said provisions or regulations and added Subsec. (g), defining “person” for purposes of section; P.A. 97-236 amended Subsec. (g) to divide the subsection into two subdivisions, inserting in Subdiv. (1) language providing that “commercial motor vehicle” shall not be construed to include a school bus, effective June 24, 1997; P.A. 99-268 amended Subsec. (b) by allowing the commissioner to accept results of inspections performed by an owner or operator of a fleet of diesel-powered commercial motor vehicles or an authorized dealer or repairer and requiring a windshield sticker with the date of the inspection, amended Subsec. (c) by requiring an owner of a vehicle which fails to pass an inspection under Subsec. (b) to have the vehicle repaired and to present proof of emissions-related repairs, by allowing the commissioner to issue a two-year intrastate waiver from compliance with emissions standards to a vehicle failing to meet such standards but complying with minimum repair requirements, by defining minimum repair requirements as the expenditure of $1,000 and by requiring the commissioner to suspend the registration of a vehicle for which proof of emission-related repairs is not submitted, amended Subsec. (d) by deleting provisions re use of independent contractor and repair and reinspection requirements and by requiring the commissioner to suspend registration privileges when a diesel-powered commercial motor vehicle fails to stop and submit to an emissions inspection performed with a safety or weight inspection, and amended Subsec. (f) by limiting the fine of $500 to apply only to a second or subsequent offense “committed within one year after a previous violation”, effective dates of both July 1, 1999, and October 1, 1999, are stated in the public act (Revisor's note: It appears that since section 46, the effective date section, of P.A. 99-268 contains a specific reference to section 21 taking effect on July 1, 1999, that is the effective date of this section, notwithstanding the subsequent general reference to sections “15 to 30, inclusive” taking effect on October 1, 1999); P.A. 00-169 revised effective date of P.A. 99-268, S. 21 to July 1, 1999, amended Subsec. (c) to replace “the owner” with “any person, as defined in subsection (g) of section 14-164i” and amended Subsec. (g) by replacing “purchasers under conditional bills of sale” with “a purchaser under a conditional bill of sale and a lessee for a term of more than thirty days.”; June Sp. Sess. P.A. 01-9 changed reference in Subsec. (b) from “subsection (f)” to “subsection (h)” of Sec. 14-164c, effective July 1, 2001; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 08-150 amended Subsec. (b) to make a technical change, to require commissioner to provide for “conduct” of inspections rather than “commencement”, to provide that inspections “may” rather than “shall” be performed in conjunction with any safety or weight inspection, and to require sticker bearing date of inspection to be affixed to windshield of vehicle “inspected in accordance with the provisions of this section”, and amended Subsec. (d) to replace provision re diesel-powered commercial motor vehicle which fails to “stop and submit” to emissions inspection “performed” in conjunction with any safety or weight inspection with provision re such vehicle which fails to “submit” to emissions inspection “requested” in conjunction with any safety or weight inspection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 14-122 made a technical change in Subsec. (g).



Section 14-164j - Safety inspection account within Emissions Inspection Fund.

Section 14-164j is repealed, effective July 1, 1999.

(P.A. 91-355, S. 4; P.A. 94-189, S. 12; P.A. 99-287, S. 8, 9.)



Section 14-164k - Feasibility study re implementation of variable fee structure for inspection determined by mileage and extent of pollutants. Negotiated inspection agreement not to prevent implementation of variable fee structure.

(a) The Commissioner of Motor Vehicles, in conjunction with the Commissioner of Energy and Environmental Protection, shall conduct a study on the feasibility of implementing a variable fee structure for the emission inspection of a motor vehicle determined by the mileage and the extent of pollutants in the exhaust emissions of the vehicle. On or before February 1, 1993, the Commissioner of Motor Vehicles shall report his findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to transportation.

(b) The Commissioner of Motor Vehicles shall not enter into a negotiated inspection agreement or agreements to provide for the emission inspection of a motor vehicle which would prevent the implementation of a variable fee structure determined by the mileage and the extent of pollutants in the exhaust emissions of the vehicle.

(P.A. 92-156, S. 5, 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 14-164l - Agreement with nonprofit associations or organizations representing the interests of motor vehicle dealers or repairers.

Notwithstanding the provisions of chapters 50, 58, 59 and 60, the Commissioner of Motor Vehicles may enter into one or more agreements with one or more nonprofit associations or organizations representing the interests of motor vehicle dealers or repairers conducting business in this state for any one or more of the following purposes: (1) To facilitate the designation by the Commissioner of Motor Vehicles of licensed dealers and repairers qualified to conduct emissions inspections in accordance with subsection (f) of section 14-164c, (2) to establish and maintain necessary electronic data capture and reporting systems for all emissions inspection activities, (3) to assist in the provision of technical training, education and certification of inspectors and repair technicians, (4) to enhance communications with licensees who are authorized to conduct emissions inspections and with the owners of motor vehicles subject to inspection requirements, and (5) to provide such additional services or administrative assistance as may be requested by the commissioner. No such agreement shall require the state to purchase any asset or to assume any unfunded liability.

(June Sp. Sess. P.A. 01-9, S. 43, 131.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001.



Section 14-164m - Emissions Enterprise Fund.

Notwithstanding the provisions of section 13b-61, commencing on July 1, 2007, and on the first day of each October, January, April and July thereafter, the State Comptroller shall transfer from the Special Transportation Fund into the Emissions Enterprise Fund, one million six hundred twenty-five thousand dollars of the funds received by the state pursuant to the fees imposed under sections 14-49b and 14-164c. Notwithstanding the provisions of section 13b-61, on July 1, 2005, October 1, 2005, January 1, 2006, and April 1, 2006, the State Comptroller shall transfer from the Special Transportation Fund into the Emissions Enterprise Fund, four hundred thousand dollars of the funds received by the state pursuant to the fees imposed under sections 14-49b and 14-164c. Notwithstanding the provisions of section 13b-61, on July 1, 2006, October 1, 2006, January 1, 2007, and April 1, 2007, the State Comptroller shall transfer from the Special Transportation Fund into the Emissions Enterprise Fund, one million dollars of the funds received by the state pursuant to the fees imposed under sections 14-49b and 14-164c.

(June Sp. Sess. P.A. 01-9, S. 44, 131; June Sp. Sess. P.A. 05-3, S. 27.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; June Sp. Sess. P.A. 05-3 changed “July 1, 2002” to “July 1, 2007” and added provisions re transfer of $400,000 on July 1, 2005, October 1, 2005, January 1, 2006, and April 1, 2006, and re transfer of $1,000,000 on July 1, 2006, October 1, 2006, January 1, 2007, and April 1, 2007, effective July 1, 2005.



Section 14-164n - Emissions control devices. Definitions.

(a) As used in this section and sections 14-164o, 22a-21j and 22a-21k:

(1) “Closed crankcase filtration system” means a system that separates oil and other contaminants from the blow-by gases and routes the blow-by gases into a diesel engine's intake system downstream of the air filter;

(2) “Emergency contingency vehicle” means a bus placed in an inactive contingency fleet for local emergencies, after the bus has reached the end of its normal minimum useful life;

(3) “Full-sized school bus” means a school bus, as defined in section 14-275, which is a Type I diesel school bus, including spare buses operated by or under contract to a school district, but not including emergency contingency vehicles or low usage vehicles;

(4) “Low usage vehicle” means a bus that operates for not more than one thousand miles per year;

(5) “Model year 2007 emission standards” means engine emission standards promulgated by the federal Environmental Protection Agency in 40 CFR Parts 69, 80 and 86;

(6) “Ultra-low sulfur diesel fuel” means diesel fuel used by an on-road engine that meets the requirements for sulfur content set forth in 40 CFR 80;

(7) “Verified emissions control device” means a device that has been verified by the federal Environmental Protection Agency or the California Air Resources Board to reduce particulate matter emissions by a given amount;

(8) “Level 1 device” means a verified emissions control device that achieves greater than or equal to twenty-five per cent, but less than fifty per cent, particulate matter reduction;

(9) “Level 2 device” means a verified emissions control device that achieves greater than or equal to fifty per cent, but less than eighty-five per cent, particulate matter reduction; and

(10) “Level 3 device” means a verified emissions control device that achieves greater than or equal to eighty-five per cent particulate matter reduction or a particulate matter emission standard of 0.01 grams per brake horsepower-hour.

(June Sp. Sess. P.A. 07-4, S. 16.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 14-164o - Emissions control devices required in school buses. Exception. Procurement contracts.

(a) Except as provided in subsection (b) of this section, not later than September 1, 2010, each full-sized school bus with an engine model year of 1994 or later transporting children in the state shall either: (1) Be equipped with a closed crankcase filtration system and either a level 1 device, level 2 device or level 3 device, or, if the bus has an engine model year of 2003 to 2006, inclusive, has not been retrofitted with a level 1 device or level 2 device prior to July 1, 2007, and is capable of operating normally with a level 3 device that can be installed along with a closed crankcase filtration system for five thousand dollars or less in accordance with a procurement contract developed pursuant to subsection (c) of this section, be equipped with a closed crankcase filtration system and a level 3 device, (2) be equipped with an engine certified by the federal Environmental Protection Agency to meet model year 2007 emission standards, or (3) use compressed natural gas or other alternative fuel certified by the federal Environmental Protection Agency or the California Air Resources Board to reduce particulate matter emissions by not less than eighty-five per cent compared to ultra-low sulfur diesel fuel.

(b) The provisions of subsection (a) of this section shall not apply if the procurement contracts developed pursuant to subsection (c) of this section fail to establish a price level for the purchase, installation and warranty of a closed crankcase filtration system, and either a level 1 device, level 2 device or level 3 device in each type of full-sized school bus that is equivalent to or less than the grant amount for such emissions control device specified in subsection (a) of section 22a-21j.

(c) The Commissioner of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection, shall develop procurement contracts, in accordance with chapter 58 for (1) level 1, level 2 and level 3 devices, and (2) closed crankcase filtration systems, including the installation and warranty of such devices and such systems. Said procurement contracts shall be made available to state agencies and political subdivisions of the state through the contracting portal section of the Department of Administrative Services' Internet web site.

(June Sp. Sess. P.A. 07-4, S. 17; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

See Secs. 22a-21j, 22a-21k re school bus emissions reduction program.






Chapter 246b - Motor Vehicle Event Data Recorders

Section 14-164aa - Event data recorders: Knowingly altering or deleting data, or destroying event data recorder after crash event prohibited, when.

(a) As used in this section: (1) “Event data recorder” means a device or function in a passenger motor vehicle that records the vehicle's dynamic, time-series data during the time period just prior to a crash event, including, but not limited to, vehicle speed versus time data, or during a crash event, including, but not limited to, delta-V versus time data, intended for retrieval after the crash event; (2) “event data” does not include audio or video data; and (3) “lessee” means an individual who leases or rents a passenger motor vehicle for such individual's personal use pursuant to a written agreement for a term of more than one year.

(b) (1) Except as provided in subsection (c) of this section, no person, except the registered owner of the motor vehicle that contains the event data recorder, or the registered owner's representative, may retrieve, obtain or use data stored on or transmitted from the event data recorder unless:

(A) The individual who is the registered owner or lessee of the motor vehicle at the time the data is retrieved, obtained or used, or the individual's representative, consents in writing;

(B) The data is retrieved or obtained by a peace officer, as defined in section 53a-3, pursuant to a search warrant issued by a judge of the Superior Court or a judge trial referee under the provisions of section 54-33a, or by any court of competent jurisdiction;

(C) The data is used for the purpose of improving motor vehicle safety, security or traffic management, including the purpose of medical research on physical reaction to motor vehicle accidents, provided the identity of the registered owner, lessee, operator or other occupant of the motor vehicle is not disclosed with respect to the data, except that the disclosure of a vehicle identification number with the last six numbers deleted for such purposes shall not constitute disclosure of the identity of the registered owner, lessee, operator or other occupant;

(D) The data is retrieved or obtained by a licensed new car dealer, as defined in section 14-51, a repairer, as defined in section 14-51, or the manufacturer, as defined in section 14-1, that manufactured the motor vehicle, and used for the purpose of diagnosing, servicing or repairing the motor vehicle; or

(E) The data is retrieved or obtained pursuant to a legally proper discovery request or order in a civil action.

(2) Any person who retrieves or obtains such data, except a peace officer who retrieves or obtains such data pursuant to subparagraph (B) of subdivision (1) of this subsection, shall not further disclose such data, except that such person may further disclose such data as provided in subparagraph (C) or (D) of subdivision (1) of this subsection if the identity of the registered owner, lessee, operator or other occupant is not disclosed.

(c) Data from an event data recorder may be retrieved, obtained and used by a subscription service provider pursuant to a subscription agreement if the subscription agreement discloses that the data may be stored and transmitted.

(d) No person may knowingly alter or delete data on an event data recorder, or knowingly destroy an event data recorder, after a crash event that resulted in a death or a serious physical injury, as defined in section 53a-3, within a reasonable amount of time sufficient for a peace officer to obtain a search warrant.

(P.A. 07-235, S. 1.)






Chapter 247 - Uniform Motor Vehicle Certificate of Title and Antitheft Act

Section 14-165 - Definitions.

Except when the context otherwise requires, as used in this chapter:

(1) “Dealer” means a person engaged in the business of buying, selling or exchanging vehicles who is licensed under the provisions of chapter 246;

(2) “Commissioner” means the Commissioner of Motor Vehicles;

(3) “Identification number” means the vehicle identification number of a motor vehicle, as defined in section 14-1;

(4) “Implement of husbandry” means a vehicle registered as a farm vehicle or a vehicle designated and adapted exclusively for agricultural, horticultural or livestock-raising operations or for lifting or carrying an implement of husbandry;

(5) “Lienholder” means a person holding a security interest in a vehicle;

(6) “Owner” means a person, other than a lienholder, having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security;

(7) “Security agreement” means a “security agreement” as defined in subdivision (74) of subsection (a) of section 42a-9-102;

(8) “Security interest” means a “security interest” as defined in subdivision (35) of subsection (b) of section 42a-1-201;

(9) “Special mobile equipment” means a vehicle not designed for the transportation of persons or property upon a highway and only incidentally operated or moved over a highway, including, but not limited to, ditch-digging apparatus, well-boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, street sweepers, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carry-alls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck-mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached;

(10) “State” means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada;

(11) “Vehicle” means a motor vehicle as defined by section 14-1;

(12) “Manufacturer's or importer's certificate of origin” means the original written instrument or document required to be executed and delivered by the manufacturer to the manufacturer's agent or dealer, or a person purchasing direct from the manufacturer, certifying the origin of the vehicle;

(13) “Electronic title file” means the file maintained by the commissioner in an electronic media format for the purpose of recording and storage of the evidence of a lienholder's security interest in a vehicle; and

(14) “Special mobile agriculture vehicle” means a vehicle with an operator and agriculture support materials, operated upon or across any public highway, incidentally, in conjunction with the commercial operation of agriculture support. Commercial operation of agriculture support is limited to those services provided by a commercial entity to the agriculture industry and shall be limited to the spreading or spraying of materials to promote the growth of crops.

(1957, P.A. 607, S. 1; 1961, P.A. 573, S. 1; P.A. 77-604, S. 45, 84; P.A. 84-429, S. 64; P.A. 94-189, S. 32, 34; P.A. 96-162, S. 2; P.A. 01-132, S. 163; P.A. 02-70, S. 3; P.A. 04-199, S. 12; 04-217, S. 26; P.A. 05-109, S. 47; P.A. 08-150, S. 26; P.A. 11-108, S. 27.)

History: 1961 act redefined security agreement and security interest (Subsecs. (g), (h)) to conform to Uniform Commercial Code; P.A. 77-604 replaced reference to (h) of Sec. 42a-9-105(1) with reference to (l) of said section; P.A. 84-429 made technical changes for statutory consistency; P.A. 94-189 redefined “special mobile equipment” to include street sweepers, effective July 1, 1994; P.A. 96-162 applied provisions to Sec. 14-167a but specific reference not added since said Sec. already included in existing reference to “this chapter”; P.A. 01-132 replaced Sec. 42a-9-105(1)(l) with Sec. 42a-9-102(a)(78) as the statutory reference for the definition of “security agreement” and made technical changes, including a technical change for purposes of gender neutrality; P.A. 02-70 redesignated Subsecs. (a) to (l) as Subdivs. (1) to (12), amended Subdiv. (3) to redefine “identification number” as the vehicle identification number of a motor vehicle, as defined in Sec. 14-1, added Subdiv. (13) defining “electronic title file” and made technical changes throughout, effective July 1, 2002; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subdiv. (3) to eliminate reference to Sec. 14-1(a)(91); P.A. 05-109 amended Subdiv. (8) by replacing reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35); P.A. 08-150 added Subdiv. (14) defining “special mobile agriculture vehicle”, effective June 12, 2008; P.A. 11-108 amended Subdiv. (7) re definition of “security agreement” to replace reference to Sec. 42a-9-102(a)(78) with reference to Sec. 42a-9-102(a)(74), effective July 1, 2013.

Cited. 215 C. 55.

Cited. 10 CA 22; 30 CA 263. A payloader is the same type of equipment as a bucket loader and therefore not a motor vehicle under Sec. 14-1 or Sec. 31-293a. 156 CA 727.

Cited. 41 CS 326.



Section 14-166 - Exempted vehicles.

(a) The acquisition of a certificate of title shall not be required and the issuance of a certificate of title by the Commissioner of Motor Vehicles shall not be required for the following: (1) A vehicle owned by the United States, unless it is registered in this state; (2) a vehicle owned by a manufacturer or dealer and held for sale, even though incidentally moved on the highway or used for purposes of testing or demonstration; or a vehicle used by a manufacturer solely for testing; (3) a vehicle owned by a nonresident of this state and not required by law to be registered in this state; (4) a vehicle regularly engaged in the interstate transportation of persons or property for which a currently effective certificate of title has been issued in another state; (5) a vehicle moved solely by animal power; (6) an implement of husbandry; (7) special mobile equipment; (8) a self-propelled wheel chair or invalid tricycle; (9) any trailer having a gross weight not in excess of three thousand pounds; (10) any vehicle for which a temporary registration has been issued pursuant to section 14-12 for the purpose of permitting a nonresident owner who purchases a vehicle in Connecticut to transport such vehicle to such owner's home state; (11) a motor vehicle owned by the state or any town, city or borough within the state; (12) a motor vehicle registered temporarily for inspection purposes pursuant to section 14-12.

(b) The acquisition of a certificate of title for any motor vehicle older than twenty model years old shall not be required. The commissioner shall issue a certificate of title for a motor vehicle older than twenty model years old at the request of the owner and charge such owner any fees required by section 14-192.

(c) Part III of this chapter does not apply to: (1) A vehicle moved solely by animal power; (2) an implement of husbandry; (3) special mobile equipment; (4) a self-propelled wheel chair or invalid tricycle; (5) any trailer having a gross weight not in excess of three thousand pounds.

(1957, P.A. 607, S. 2; 1963, P.A. 379; 1967, P.A. 86; 1971, P.A. 511; P.A. 73-102; 73-125; P.A. 75-258, S. 1, 2; P.A. 80-444, S. 1, 6; P.A. 98-182, S. 6, 22; P.A. 14-130, S. 24; P.A. 16-55, S. 15.)

History: 1963 act added Subdivs. (a)(9) and (b)(5); 1967 act deleted “homemade” with reference to trailers in Subsecs. (a)(9) and (b)(5); 1971 act added Subsec. (a)(10) re vehicles 10 or more years old; P.A. 73-102 added Subsec. (a)(11) re vehicles with temporary registration permitting nonresident to transport vehicle to home state; P.A. 73-125 added Subsec. (a)(12) re vehicles owned by state, town, city or borough; P.A. 75-258 added Subsec. (a)(13) re vehicle temporarily registered for inspection purposes; P.A. 80-444 replaced vehicle “ten or more years old” with vehicle “manufactured prior to 1970” in Subsec. (a)(10); P.A. 98-182 amended Subsec. (a) by replacing the provision that “no certificate of title need be obtained for” with a provision stating that the acquisition of a certificate of title shall not be required and the issuance of a certificate of title by the commission shall not be required, by deleting former Subdiv. (10) exclusion for “vehicles, manufactured prior to 1970, excluding commercial tractors and including, but not limited to, commercial vehicles having a gross weight not in excess of eighteen thousand pounds” and renumbering remaining Subdivs. and by adding provision allowing the commissioner to issue a certificate of title to a vehicle manufactured prior to 1981 at his discretion, effective July 1, 1998; P.A. 14-130 added Subdiv. (13) re motor vehicle older than 20 model years old and deleted provisions re certificate of title for vehicle manufactured prior to 1981; P.A. 16-55 amended Subsec. (a) to delete former Subdiv. (13) re motor vehicle older than 20 model years old, added new Subsec. (b) re issuance of certificate of title for motor vehicle older than 20 model years old by commissioner at request of owner and redesignated existing Subsec. (b) re application of part III of chapter as Subsec. (c).



Section 14-167 - Certain liens and security interests not affected.

This chapter does not apply to or affect: (1) A lien given by statute or rule of law to a supplier of services or materials for the vehicle; (2) a lien given by statute to the United States, this state or any political subdivision of this state; (3) a security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale, but a buyer in ordinary course of business, as defined in subdivision (9) of subsection (b) of section 42a-1-201, takes free of the security interest, as stated in section 42a-9-320; or (4) a security interest in a vehicle that is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling vehicles, as provided in subsection (d) of section 42a-9-311.

(1957, P.A. 607, S. 3; 1961, P.A. 573, S. 2; P.A. 01-132, S. 164; P.A. 03-62, S. 18; P.A. 05-109, S. 48.)

History: 1961 act defined buyer in the ordinary course of business and security interest in conformity with Uniform Commercial Code; P.A. 01-132 made a technical change in a statutory reference and replaced reference to Sec. 42a-9-307(1) with Sec. 42a-9-320; P.A. 03-62 replaced alphabetic Subdiv. indicators with numeric Subdiv. indicators and added Subdiv. (4) re a security interest in a vehicle that is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling vehicles as provided in Sec. 42a-9-311(d); P.A. 05-109 amended Subdiv. (3) by making a technical change and adding reference to “subsection (b)” of Sec. 42a-1-201.



Section 14-167a - Vehicle lease with terminal rental adjustment clause; not sale or security interest.

Notwithstanding any provision of the general statutes, in the case of motor vehicles or trailers, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

(P.A. 96-162, S. 1.)



Section 14-168 - Certificate of origin.

When a new vehicle is delivered in this state by the manufacturer to his agent or his franchised dealer, the manufacturer shall execute and deliver to his agent or his franchised dealer a certificate of origin in the form prescribed by the commissioner, and no person shall bring into this state any new vehicle unless he has in his possession the certificate of origin as prescribed by the commissioner. The certificate of origin shall be printed on such safety paper as the commissioner shall prescribe and shall contain the year of manufacture or the model year, the manufacturer's vehicle identification number of the motor vehicle, the name of the manufacturer, number of cylinders, a general description of the body, if any, and the type of model. When a new vehicle is sold in this state, the manufacturer, his agent or his franchised dealer shall execute and deliver to the purchaser, in case of an absolute sale, assignment of the certificate of origin or, if other than absolute sale, assignment of the certificate of origin subject to contract, signed or executed by the manufacturer, his agent or his dealer, with the genuine names and business or residence addresses of both stated thereon, and certified to have been executed with full knowledge of the contents and with the consent of both purchaser and seller.

(1957, P.A. 607, S. 4; 1967, P.A. 292; P.A. 83-204.)

History: 1967 act required certificate of origin to contain year of manufacture or model year; P.A. 83-204 required that the certificate of origin be printed on safety paper.



Section 14-168a - Sale of assembled wreckers or other motor vehicles by used car dealers.

(a) Notwithstanding the provisions of any section of the general statutes, a used car dealer licensed in accordance with the provisions of section 14-52 who enters into a contract with a manufacturer of equipment or parts used in the assembly of a wrecker, including a flatbed wrecker, as defined in section 14-1, or used in the assembly of a special purpose body to a cab and chassis, including a body for a refuse compactor, transit mixer, dump truck, tank truck or other vehicle designed for the transportation of bulk materials or to which machinery is attached, and who purchases from a new car dealer licensed in accordance with the provisions of section 14-52 any new chassis, cab or other portion of an incomplete motor vehicle for such purpose, may sell or offer for sale such wrecker or other motor vehicle as a new motor vehicle provided all parts of any such wrecker or other motor vehicle are new.

(b) Nothing in this section shall be construed to allow any such used car dealer to act as a licensed manufacturer of a motor vehicle.

(P.A. 85-322; P.A. 99-268, S. 30; P.A. 00-169, S. 22; P.A. 04-199, S. 13; 04-217, S. 27.)

History: P.A. 99-268 amended Subsec. (a) by expanding the list of vehicles a used car dealer may sell as new motor vehicles; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subsec. (a) to eliminate reference to Sec. 14-1(65).



Section 14-169 - When certificate required.

(a) Except as provided in section 14-166, the provisions of this chapter shall apply to all motor vehicles at the time of initial registration or when a change of registration is required under the provisions of section 14-16 by reason of a sale for consideration.

(b) The commissioner shall not require an application for a certificate of title upon the renewal of the registration of a vehicle.

(c) The commissioner shall note on the face of the registration of each vehicle for which a certificate of title has been issued a statement to that effect.

(1957, P.A. 607, S. 5; P.A. 99-268, S. 11; P.A. 00-169, S. 22.)

History: P.A. 99-268 amended Subsec. (a) to provide that provisions of this chapter shall apply to motor vehicles at the time of initial registration in addition to when a change of registration is required; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-170 - Implement of husbandry or special mobile equipment.

The owner of an implement of husbandry or special mobile equipment may apply for and obtain a certificate of title on it. All of the provisions of this part are applicable to a certificate of title so issued, except that a person who receives a transfer of an interest in the vehicle without knowledge of the certificate of title is not prejudiced by reason of the existence of the certificate, and the perfection of a security interest under this chapter is not effective until the lienholder has complied with the provisions of applicable law which otherwise relate to the perfection of security interests in personal property.

(1957, P.A. 607, S. 6.)



Section 14-171 - Application for certificate.

(a) The application for a certificate of title of a vehicle in this state shall be made by the owner on a form the commissioner prescribes and shall contain: (1) The name, residence and mail address of the owner; (2) a description of the vehicle including, so far as the following data exists, its make, model, identification number, type of body, the number of cylinders and whether new or used; (3) the mileage reading at the time of application; (4) the date of purchase by the applicant, the name and address of the person from whom the vehicle was acquired and the names and addresses of any lienholders in the order of their priority and the dates of their security agreements and, if a new vehicle, the application shall be accompanied by a manufacturer's or importer's certificate of origin; and (5) any further information the commissioner reasonably requires to identify the vehicle and to enable the commissioner to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vehicle. Such application shall be accompanied by the most recent Connecticut certificate of title for such vehicle, if any, unless the owner submits a statement on a form prescribed by the commissioner, that the title is lost or destroyed or, despite reasonable efforts cannot be located or obtained from the person or firm last known to have possession of such certificate or title.

(b) If the application refers to a vehicle purchased from a dealer, it shall contain the name and address of any lienholder holding a security interest created or reserved at the time of the sale and the date of such security agreement and be signed by the dealer as well as the owner, and the dealer shall promptly mail or deliver the application to the commissioner.

(c) If the application refers to a vehicle last previously registered in another state or country, or by an Indian tribe recognized by the United States Bureau of Indian Affairs, the application shall contain or be accompanied by: (1) Any certificate of title issued by such other state, country or Indian tribe; (2) any other information and documents the commissioner reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interests in it; and (3) evidence that the manufacturer's identification number of the vehicle was verified, by a means acceptable to the commissioner, or inspected by a licensed dealer in accordance with subsection (d) of section 14-99h.

(1957, P.A. 607, S. 7; 1967, P.A. 92; P.A. 86-114, S. 3; P.A. 00-169, S. 16; P.A. 02-70, S. 53; P.A. 04-199, S. 3, 38; P.A. 08-150, S. 14.)

History: 1967 act made provisions of Subsec. (a) applicable to any certificate of title rather than the first and required that application be accompanied by most recent Connecticut certificate of title; P.A. 86-114 added requirement that mileage reading be shown on application; P.A. 00-169 amended Subsec. (a) to allow an owner to submit a statement that the title is lost, destroyed or, despite best efforts, cannot be located or obtained, in lieu of the title, amended Subsec. (c) by replacing the provision requiring a certificate that the identification number of the vehicle has been inspected and found to conform to the description given in the application or any other proof of identity of the vehicle the commissioner reasonably requires with a provision requiring evidence that such number was inspected at the time of registration, or by a licensed dealer in accordance with Sec. 14-99h(c) and made technical changes for the purpose of gender neutrality; P.A. 02-70 amended Subsec. (b) to make a technical change for purposes of gender neutrality, effective July 1, 2002; P.A. 04-199 amended Subsec. (c) to replace requirement that application for certificate of title for vehicle previously registered in another state or country contain evidence that manufacturer's identification number had been inspected at time of registration with requirement that such number be verified by means acceptable to commissioner and to change reference to Sec. 14-99h(c) to Sec. 14-99h(d), effective July 1, 2004; P.A. 08-150 amended Subsec. (c) to include vehicle previously registered “by an Indian tribe recognized by the United States Bureau of Indian Affairs” and add reference to “Indian tribe”.

Failure of dealer to insert information concerning the lien of an installment contract when he filled out application for a purchaser, made him liable for the loss suffered by bank to whom the dealer assigned the contract when the buyer defrauded the bank lienor. 5 Conn. Cir. Ct. 491.



Section 14-172 - Check of identification number. Participation in National Motor Vehicle Title Information System.

(a) The commissioner, upon receiving application for a first certificate of title, shall check the identification number of the vehicle shown in the application against the records of vehicles required to be maintained by section 14-173 and against the record of stolen and converted vehicles required to be maintained by section 14-197.

(b) The commissioner may participate in the National Motor Vehicle Title Information System, established in accordance with the provisions of Sections 30501 to 30503, inclusive, Title 49, United States Code, and may rely on the information contained in such system as prima facie evidence of the facts upon which the commissioner grants or denies such application for a certificate of title that may be issued, in accordance with the provisions of section 14-174.

(1957, P.A. 607, S. 8; P.A. 02-70, S. 4.)

History: P.A. 02-70 designated existing provisions as Subsec. (a) and added Subsec. (b) allowing commissioner to participate in the National Motor Vehicle Title Information System and rely on information contained in such system as prima facie evidence of the facts upon which the commissioner grants or denies an application for a title certificate, effective July 1, 2002.



Section 14-173 - Issuance of certificate. Records.

(a) The commissioner shall file each application received and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title of the vehicle. Notwithstanding any other provisions of this chapter, the commissioner may accept, in lieu of an outstanding certificate of title, evidence of vehicle ownership acceptable to him. The certificate of title issued may contain the legend “This vehicle may be subject to an undisclosed lien.”

(b) The commissioner shall maintain at his central office a record of all certificates of title issued by him: (1) Under a distinctive title number assigned to the vehicle; (2) under the identification number of the vehicle; (3) alphabetically, under the name of the owner; and, in the discretion of the commissioner, by any other method he determines.

(c) Records pertaining to certificates of title over four years old may be destroyed in the discretion of the commissioner.

(1957, P.A. 607, S. 9; 1969, P.A. 261.)

History: 1969 act allowed evidence of ownership other than title and stated that title may contain legend re undisclosed lien in Subsec. (a) and added Subsec. (c) re destruction of records.

Cited. 5 Conn. Cir. Ct. 496.



Section 14-174 - Information in certificate. Prima facie evidence.

(a) Each certificate of title issued by the commissioner shall contain: (1) The date issued; (2) the name and address of the owner; (3) the names and addresses of any lienholders, in the order of priority as shown on the application or, if the application is based on a certificate of title, as shown on the certificate; (4) the title number assigned to the vehicle; (5) a description of the vehicle including, so far as the following data exists, its make, model, identification number, type of body, number of cylinders, whether new or used, and, if a new vehicle, the date of the first sale of the vehicle for use; (6) the mileage reading as shown on the application; and (7) any other data the commissioner prescribes.

(b) Unless a bond is filed as provided in section 14-176, a distinctive certificate of title shall be issued for a vehicle last previously registered in another state or country the laws of which do not require that lienholders be named on a certificate of title to perfect their security interests. The certificate shall contain the legend “This vehicle may be subject to an undisclosed lien” and may contain any other information the commissioner prescribes. If no notice of a security interest in the vehicle is received by the commissioner within four months from the issuance of the distinctive certificate of title, the commissioner shall, upon application and surrender of the distinctive certificate, issue a certificate of title in ordinary form.

(c) The certificate of title shall contain forms for assignment and warranty of title by the owner and for assignment and warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee, the naming of a lienholder and the assignment or release of the security interest of a lienholder.

(d) A certificate of title issued by the commissioner is prima facie evidence of the facts appearing on it. In any criminal proceeding, a certified copy of a certificate of title shall be prima facie evidence as to the ownership of a motor vehicle.

(e) A certificate of title for a vehicle is not subject to garnishment, attachment, execution or other judicial process, but this subsection does not prevent a lawful levy upon the vehicle.

(f) The commissioner shall place a legend on any new or replacement certificate of title in accordance with the requirements of section 14-16c, 14-172, 14-178, 14-179 or 42-179. The commissioner shall place a legend on any new or replacement certificate of title that the commissioner issues concerning the mileage on a motor vehicle in accordance with the requirements of the Federal Odometer Act, Sections 32701 to 32711, inclusive, Title 49, United States Code, and any federal regulation adopted under the authority of said act. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to provide for the placement of additional legends on any certificate of title, concerning the condition of any motor vehicle or the status of the title to any motor vehicle, including legends to indicate that a motor vehicle has been rebuilt or damaged by flood, or that a bond has been posted to obtain the title, as provided in section 14-176. Such regulations, as may be adopted by the commissioner, shall provide for an opportunity for a hearing, in accordance with the provisions of chapter 54 and section 14-194, for any person aggrieved by any action, omission or decision of the commissioner made pursuant to this subsection.

(1957, P.A. 607, S. 10; P.A. 82-460, S. 8; P.A. 86-114, S. 4; P.A. 02-70, S. 5; P.A. 12-81, S. 15; P.A. 14-122, S. 30.)

History: P.A. 82-460 amended Subsec. (d) by making a certificate of title prima facie evidence of the ownership of a vehicle in any criminal proceeding; P.A. 86-114 added requirement that mileage reading as shown on application be shown on certificate of title; P.A. 02-70 amended Subsec. (b) to make a technical change for purposes of gender neutrality and added Subsec. (f) requiring commissioner to place legends on any new or duplicate certificate of title, authorizing commissioner to adopt regulations for the placement of additional legends on any certificate of title and providing for an opportunity for a hearing for any person aggrieved by any action, omission or decision of the commissioner made pursuant to subsection, effective July 1, 2002; P.A. 12-81 amended Subsec. (f) to substitute “replacement” for “duplicate” re certificate of title, effective January 1, 2013; P.A. 14-122 amended Subsec. (b) to delete “subdivision (b) of” re reference to Sec. 14-176.

Dealer filling out application for a buyer held liable for loss to bank lienholder for failure to enter the information concerning the sales contract dealer made with buyer and assigned to bank. 5 Conn. Cir. Ct. 491.

Subsec. (d):

Purpose of Subsec. is part of legislature's effort to combat trafficking of stolen automobiles, not to protect used automobile dealers from possibility that they will unwittingly sell a salvaged vehicle. 87 CA 687.



Section 14-175 - Presentation or mailing of certificate. Maintenance of electronic title record and title file.

(a) Except as provided in subsection (b) of this section, the certificate of title may be presented or mailed to the first lienholder named in it or, if none, to the owner. In lieu of the presentation or mailing of the title, the commissioner may maintain a title record in electronic form, and may issue a title upon request of a lienholder or the owner.

(b) The commissioner may maintain an electronic title file for the recording and storage of the evidence of any lienholder's security interest. When the first lienholder's security interest is satisfied and released, the commissioner may present or mail the certificate of title to the owner, unless another security interest has been recorded by the commissioner. In lieu of the presentation or mailing of the title, the commissioner may maintain a title record in electronic form, and may issue a title upon request of the owner.

(1957, P.A. 607, S. 11; P.A. 94-189, S. 28, 34; P.A. 02-70, S. 6; P.A. 12-81, S. 16.)

History: P.A. 94-189 amended section by providing that the certificate could be “presented” as well as mailed, effective July 1, 1994; P.A. 02-70 designated existing provision as Subsec. (a), adding an exception therein, and added Subsec. (b) authorizing commissioner to maintain an electronic title file for recording and storage of evidence of any lienholder's security interest and requiring commissioner to present or mail title certificate to owner when first lienholder's security interest is satisfied and released, effective July 1, 2002; P.A. 12-81 amended Subsec. (a) to permit, rather than require, presentation or mailing of title certificate and add provision authorizing commissioner in lieu of such presentation or mailing to maintain title record in electronic form and issue title upon request of lienholder or owner and amended Subsec. (b) to permit, rather than require, presentation or mailing of title certificate and add provision authorizing commissioner in lieu of such presentation or mailing to maintain title record in electronic form and issue title upon request of owner, effective July 1, 2012.

Bank not guilty of laches in failing to note it did not receive the certificate of title where the dealer failed to note upon the application for the certificate that the car was subject to bank's lien under an installment contract assigned by the dealer to the bank. 5 Conn. Cir. Ct. 491.



Section 14-176 - Withholding of certificate. Bond requirement.

If the commissioner is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the commissioner may register the vehicle but shall either: (1) Withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the commissioner as to the applicant's ownership of the vehicle and that there are no undisclosed security interests in it; or (2) as a condition of issuing a certificate of title, require the applicant to file with the commissioner a bond in the form prescribed by the commissioner and executed by the applicant, and either accompanied by the deposit of cash with the commissioner or also executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to twice the value of the vehicle as determined by the commissioner and conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney's fees, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of five years or prior thereto if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the commissioner, unless the commissioner has been notified of the pendency of an action to recover on the bond.

(1957, P.A. 607, S. 12; P.A. 02-70, S. 7.)

History: P.A. 02-70 made technical changes, increased the bond amount to twice the value of the vehicle, in lieu of one and one-half times such value, and required that the bond and any deposit accompanying it be returned at end of five years, in lieu of three years, effective July 1, 2002.



Section 14-177 - Refusal of certificate.

The commissioner shall refuse issuance of a certificate of title if any required fee is not paid or if he has reasonable grounds to believe that: (a) The applicant is not the owner of the vehicle; (b) the application contains a false or fraudulent statement; or (c) the applicant fails to furnish required information or documents or any additional information the commissioner reasonably requires.

(1957, P.A. 607, S. 13.)



Section 14-178 - Replacement certificate of title.

(a) If a certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the commissioner, shall promptly make application for and may obtain a replacement upon furnishing information, including personal identification acceptable and satisfactory to the commissioner. The replacement certificate of title shall contain the legend “This is a replacement title and may be subject to the rights of a person under the original certificate.” Except as provided in subsection (b) of section 14-175, the commissioner shall present or mail the replacement certificate to the first lienholder named in the replacement certificate or, if none, to the owner.

(b) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the commissioner.

(1957, P.A. 607, S. 14; P.A. 94-189, S. 29, 34; P.A. 02-70, S. 8; P.A. 12-81, S. 17; June Sp. Sess. P.A. 15-5, S. 216.)

History: P.A. 94-189 amended Subsec. (a) by providing that the duplicate certificate, in addition to being mailed, could be “presented” to the first lienholder or owner, effective July 1, 1994; P.A. 02-70 amended Subsec. (a) to provide that information shall include personal identification acceptable to the commissioner, to add “Except as provided in subsection (b) of section 14-175, the commissioner” and to make technical changes, effective July 1, 2002; P.A. 12-81 substituted “replacement” for “duplicate”, effective January 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing “replacement certificate” with “replacement title”, deleted former Subsec. (b) re waiting period prior to issuance of certificate of title to transferee and redesignated existing Subsec. (c) as Subsec. (b), effective June 30, 2015.



Section 14-179 - Transfer of interest in vehicle.

(a) If an owner transfers his interest in a vehicle, other than by the creation of a security interest, he shall, at the time of delivery of the vehicle, execute an assignment and warranty of title to the transferee, showing the name and address of the transferee, in the space provided therefor on the certificate or as the commissioner prescribes, and cause the certificate and assignment to be mailed or delivered to the transferee or to the commissioner, provided no person, firm, corporation or business shall transfer any salvaged motor vehicle or any part of such vehicle unless such transferor has possession of the certificate of title or salvage vehicle certificate at the time of such transfer. The top of the certificate shall contain the following words in block letters, “NO SELLER SHALL ASSIGN TITLE OF A VEHICLE WITHOUT INSERTING THE BUYER'S NAME AND ADDRESS ON THE ASSIGNMENT AND WARRANTY OF TITLE.”

(b) Upon request of the owner or transferee, a lienholder in possession of the certificate of title shall, unless the transfer was a breach of his security agreement, either deliver the certificate to the transferee for delivery to the commissioner or, upon receipt from the transferee of the owner's assignment, the transferee's application for a new certificate and the required fee, mail or deliver them to the commissioner. The delivery of the certificate does not affect the rights of the lienholder under his security agreement.

(c) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder, and the parties shall comply with the provisions of section 14-186.

(d) Except as provided in section 14-180 and as between the parties, a transfer by an owner is not effective until the provisions of this section and section 14-182 have been complied with; however, an owner who has delivered possession of the vehicle of the transferee and has complied with the provisions of this section and section 14-182 requiring action by him is not liable as owner for any damages thereafter resulting from operation of the vehicle.

(e) If a certificate of title issued by the commissioner identifies two or more persons as joint owners of a motor vehicle, any such person may, unless otherwise precluded by law, effect a transfer of ownership of the motor vehicle to such person individually, or to any other person or persons, in the manner provided by subsection (a) of this section. The commissioner may presume that a person is a joint owner empowered to transfer ownership of such motor vehicle if the person's name appears on the certificates of title and registration.

(1957, P.A. 607, S. 15; P.A. 80-444, S. 3, 6; 80-457, S. 1; P.A. 05-218, S. 12.)

History: P.A. 80-444 prohibited transfer of salvaged vehicle or parts without title or salvage vehicle certificate in Subsec. (a); P.A. 80-457 required assignment and warranty of title to contain name and address of transferee in Subsec. (a) and added requirement re statement at top of certificate; P.A. 05-218 added new Subsec. (e) re title as joint owners of motor vehicle, transfer of ownership and presumption of commissioner, effective July 1, 2005.



Section 14-179a - Assignment and warranty of title. Buyer's name and address not required. When.

Notwithstanding the provisions of section 14-179, an assignment and warranty of title may be sent to an insurance company without bearing the buyer's name and address if it is being sent to the insurance company pursuant to an insurance policy issued under the provisions of part II of chapter 700.

(P.A. 93-272, S. 5.)



Section 14-180 - Resale by a dealer.

If a dealer buys a vehicle and holds it for resale and procures the certificate of title from the owner or the lienholder or submits a statement on a form prescribed by the commissioner in accordance with subsection (a) of section 14-171, the dealer need not send the certificate to the commissioner but, upon transferring the vehicle to another person other than by the creation of a security interest, shall promptly execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale and the date of such lienholder's security agreement, in the spaces provided therefor on the certificate or as the commissioner prescribes, and mail or deliver the certificate or statement to the commissioner with the transferee's application for a new certificate.

(1957, P.A. 607, S. 16; P.A. 00-169, S. 17.)

History: P.A. 00-169 deleted the requirement that a dealer send the commissioner a certificate of title within ten days after delivery to him of a vehicle if such dealer buys and holds the vehicle for resale, added a provision that a dealer need not send the certificate to the commissioner if such dealer submits a statement on a form prescribed by the commissioner in accordance with Sec. 14-171(a), and made technical changes for the purposes of gender neutrality.



Section 14-181 - Involuntary transfers.

(a) If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in subsection (b) of this section, promptly mail or deliver to the commissioner the last certificate of title, if available, proof of the transfer, and his application for a new certificate in the form the commissioner prescribes.

(b) If the interest of the owner is terminated or the vehicle is sold under a security agreement by a lienholder named in the certificate of title, the transferee shall promptly mail or deliver to the commissioner the last certificate of title, his application for a new certificate in the form the commissioner prescribes, and an affidavit made by or on behalf of the lienholder that the vehicle was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement. If the lienholder succeeds to the interest of the owner and holds the vehicle for resale, he need not secure a new certificate of title but, upon transfer to another person, shall promptly mail or deliver to the transferee or to the commissioner the certificate, affidavit and other documents required to be sent to the commissioner by the transferee.

(c) A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the commissioner upon request of the commissioner. The delivery of the certificate pursuant to the request of the commissioner does not affect the rights of the person surrendering the certificate, and the action of the commissioner issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or lienholder named in the old certificate.

(1957, P.A. 607, S. 17; June 12 Sp. Sess. P.A. 12-2, S. 59.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).



Section 14-182 - Fee to accompany applications.

(a) An application for a certificate of title shall be accompanied by the required fee when mailed or delivered to the commissioner.

(b) An application for the naming of a lienholder or his assignee on a certificate of title shall be accompanied by the required fee when mailed or delivered to the commissioner.

(1957, P.A. 607, S. 18.)



Section 14-183 - Issuance of new certificate.

(a) The commissioner, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner and, except as provided in subsection (b) of section 14-175, present or mail the new certificate of title to the first lienholder named in the new certificate of title or, if none, to the owner.

(b) The commissioner, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to him, the commissioner shall make demand therefor from the holder thereof.

(c) The commissioner shall file and retain for five years every surrendered certificate of title, the file to be maintained so as to permit the tracing of title of the vehicle designated therein.

(1957, P.A. 607, S. 19; P.A. 94-189, S. 30, 34; P.A. 02-70, S. 9.)

History: P.A. 94-189 amended Subsec. (a) by providing that in addition to being mailed, the certificate could be presented to the first lienholder or owner, effective July 1, 1994; P.A. 02-70 amended Subsec. (a) to require commissioner to present or mail new certificate of title, except as provided in Sec. 14-175(b), and to make technical changes, effective July 1, 2002.

Cited. 38 CS 712.



Section 14-184 - Scrapping, dismantling or destruction of vehicle.

Any person who scraps, dismantles or destroys a vehicle or who purchases a vehicle as scrap or to be dismantled or destroyed shall, if the vehicle's certificate of title is in such person's possession, mail or deliver it to the commissioner for cancellation. A certificate of title of the vehicle shall not again be issued.

(1957, P.A. 607, S. 20; P.A. 80-292, S. 6.)

History: P.A. 80-292 replaced “owner” with “person” and required mailing or delivery of title to commissioner “if” it is in his possession, allowing for possibility that it may not be in his possession, previously no such concession was made.



Section 14-185 - Perfecting of security interest.

(a) Unless excepted by section 14-167, a security interest in a vehicle of a type for which a certificate of title is required is perfected by the delivery to the commissioner of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder and the date of the security agreement and the required fee. It is perfected as of the time when it attached if such delivery is completed within twenty days thereafter, and without regard to the limitations expressed in section 42a-9-317; otherwise it is perfected as of the time of such delivery.

(b) An unperfected security interest is subordinate to the rights of the persons described in sections 42a-9-317 and 42a-9-323.

(c) The rules of priority stated in sections 42a-9-322 to 42a-9-324, inclusive, and the other sections therein referred to, shall, to the extent appropriate, apply to conflicting security interests in a vehicle of a type for which a certificate of title is required. A security interest perfected under this section is a security interest perfected otherwise than by filing for the purposes of sections 42a-9-322 to 42a-9-324, inclusive.

(d) If a vehicle is subject to a security interest when brought into this state, section 42a-9-316, states the rules which apply to determine the validity and perfection of the security interest in this state.

(1957, P.A. 607, S. 21; 1961, P.A. 573, S. 3; February, 1965, P.A. 335; P.A. 77-604, S. 46, 84; P.A. 01-132, S. 165; P.A. 02-70, S. 10.)

History: 1961 act redrafted section to conform with Uniform Commercial Code; 1965 act changed time of perfection from time of its creation and increased time limitation in delivery proviso from ten days in Subsec. (a); P.A. 77-604 replaced reference to Subsecs. (2), (3) and (4) of Sec. 42a-9-103 with reference to Subsecs. (1), (2) and (3) of Sec. 42a-9-103a in Subsec. (d); P.A. 01-132 amended Subsec. (a) to replace reference to Sec. 42a-9-301(2) with Sec. 42a-9-317 and make a technical change for purposes of gender neutrality, amended Subsec. (b) to replace reference to Sec. 42a-9-301 with Secs. 42a-9-317 and 42a-9-323, amended Subsec. (c) to replace references to Sec. 42a-9-312 with Secs. 42a-9-322 to 42a-9-324, inclusive, and amended Subsec. (d) to replace reference to Subsecs. (1), (2) and (3) of Sec. 42a-9-103a with Sec. 42a-9-316; P.A. 02-70 amended Subsec. (c) to eliminate references to a “previously registered vehicle”, as defined in Sec. 14-201 and a security interest perfected under Sec. 14-201, effective July 1, 2002.

Subsec. (d):

Makes automobiles subject to Sec. 42a-9-103(2), (3) and (4). 6 Conn. Cir. Ct. 502.



Section 14-186 - Duties on creation of security interest.

If an owner creates a security interest in a vehicle:

(a) The owner shall immediately execute the application, in the space provided therefor on the certificate of title or on a separate form the commissioner prescribes, to name the lienholder on the certificate, showing the name and address of the lienholder and the date of his security agreement, and cause the certificate, the application and the required fee to be delivered to the lienholder.

(b) The lienholder shall immediately cause the certificate, the application and the required fee to be mailed or delivered to the commissioner.

(c) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the commissioner or, upon receipt from the subordinate lienholder of the owner's application and the required fee, mail or deliver them to the commissioner with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his security agreement.

(d) Upon receipt of the certificate of title, the application and the required fee, the commissioner shall either endorse the certificate or issue a new certificate containing the name and address of the new lienholder, and, except as provided in subsection (b) of section 14-175, mail the certificate to the first lienholder named in it.

(1957, P.A. 607, S. 22; P.A. 02-70, S. 11; P.A. 03-278, S. 46.)

History: P.A. 02-70 amended Subsec. (d) to add an exception from the requirement of mailing certificate to the first lienholder, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (d), effective July 9, 2003.



Section 14-187 - Assignment of security interest.

(a) A lienholder may assign, absolutely or otherwise, his security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate.

(b) The assignee may, but need not to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as lienholder, upon delivering to the commissioner the certificate and an assignment by the lienholder of record in the form the commissioner prescribes. If the security interest of the lienholder is maintained in the electronic title file pursuant to subsection (b) of section 14-175, the lienholder may submit evidence of the assignment of the security interest, in such form and manner as the commissioner directs, and may request the commissioner to issue a certificate of title with the assignee named as lienholder.

(1957, P.A. 607, S. 23; P.A. 02-70, S. 12.)

History: P.A. 02-70 amended Subsec. (b) to substitute lienholder “of record” for “named in the certificate” and to allow lienholder to submit evidence of assignment of the security interest and request commissioner to issue a certificate of title if the security interest of lienholder is maintained in electronic title file pursuant to Sec. 14-175(b), effective July 1, 2002.



Section 14-188 - Release of security interest.

(a) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the lienholder, the lienholder shall, within ten days after demand and, in any event, within thirty days, execute a release of the security interest, in the space provided therefor on the certificate or as the commissioner prescribes, and mail or deliver the certificate and release to the next lienholder named therein, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. The commissioner may require such lienholder to electronically transmit to the Department of Motor Vehicles a release of its security interest in a vehicle.

(b) If the security interest of the lienholder is maintained in the electronic title file pursuant to subsection (b) of section 14-175, such lienholder shall, upon the satisfaction of such security interest, execute a release of such security interest, and mail, deliver or electronically transmit such release to the next lienholder or, if none, to the owner or to any person who delivers or electronically transmits to the lienholder, an authorization from the owner to receive a certificate of title. Such release shall be provided in not more than ten days and shall be in such form and manner, and contain such information necessary to evidence the release of the lien and to identify the motor vehicle and the record of the certificate of title, as the commissioner may prescribe. The commissioner may require the lienholder to electronically transmit to the Department of Motor Vehicles information pertaining to the release of a security interest in a vehicle.

(c) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall within ten days after demand and, in any event, within thirty days execute a release in the form the commissioner prescribes and deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive it, and shall deliver or electronically transmit such release to the prior lienholder. The lienholder in possession of the certificate of title shall deliver the certificate to the owner or the person authorized by the owner to receive such title. The commissioner may require a subordinate lienholder to electronically transmit to the Department of Motor Vehicles information pertaining to the release of its security interest in a motor vehicle.

(d) A lienholder who does not comply with subsection (b) or (c) of this section and who has disappeared and cannot be located by the debtor shall be deemed for purposes of this section only to have released such security interest, if evidence satisfactory to the commissioner is filed concerning the disappearance of the lienholder, and the commissioner shall so note on the records of the department.

(e) Any security interest in a vehicle that was originally perfected by a financial institution or other institution that (1) is no longer in existence, and (2) did not execute a release of such security interest, in accordance with subsections (a) to (c), inclusive, of this section, shall be deemed to be dissolved not earlier than ten years after such security interest was perfected if the debtor's records cannot be located by any successor institution to such financial or other institution.

(1957, P.A. 607, S. 24; 1967, P.A. 796; P.A. 02-70, S. 13; P.A. 08-150, S. 22; P.A. 11-213, S. 34; P.A. 13-271, S. 31.)

History: 1967 act added Subsec. (c) re release of security interest; P.A. 02-70 made technical changes in Subsec. (a) for purposes of gender neutrality, inserted new Subsec. (b) to require lienholder, upon satisfaction of security interest, to notify commissioner within ten days of such satisfaction if the security interest of lienholder is maintained in electronic title file pursuant to Sec. 14-175(b) and to provide for the form and manner of such notification, and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), making technical changes therein, effective July 1, 2002; P.A. 08-150 amended Subsec. (b) to replace provisions requiring lienholder to notify commissioner within 10 days of satisfaction with provisions requiring lienholder to execute release of security interest and mail, deliver or electronically transmit such release, in not more than 10 days, to next lienholder or, if none, to owner or any person who delivers or electronically transmits to lienholder an authorization from owner to receive a certificate of title, and amended Subsec. (d) to include lienholder who does not comply with Subsec. (b); P.A. 11-213 amended Subsecs. (a) to (c) to delete requirements that documents be mailed or delivered to commissioner and that commissioner release lienholder's rights or issue new certificate, and to authorize commissioner to require lienholder to electronically transmit release, or information pertaining to release, to department, effective July 1, 2011; P.A. 13-271 added Subsec. (e) re dissolved security interest when successor institution cannot locate debtor's records, effective July 1, 2013.



Section 14-189 - Lienholder to furnish information concerning the security agreement.

A lienholder named in a certificate of title, or whose security interest is maintained in the electronic title file pursuant to subsection (b) of section 14-175, shall, upon written request of the owner or of another lienholder named on the certificate or having a recorded interest, disclose any pertinent information as to such lienholder's security agreement and the indebtedness secured by it.

(1957, P.A. 607, S. 25; P.A. 02-70, S. 14.)

History: P.A. 02-70 required lienholder whose security interest is maintained in the electronic title file to disclose such information and made a technical change for purposes of gender neutrality, effective July 1, 2002.



Section 14-190 - Method of perfecting interest exclusive.

The method provided in this chapter of perfecting and giving notice of security interests subject to this chapter is exclusive. Security interests subject to this chapter are hereby exempted from the provisions of law which otherwise require or relate to the filing of instruments creating or evidencing security interests.

(1957, P.A. 607, S. 26.)



Section 14-191 - Suspension or revocation of certificate.

(a) The commissioner shall suspend or revoke a certificate of title, upon notice and reasonable opportunity to be heard in accordance with section 14-194, if he finds: (1) The certificate of title was fraudulently procured or erroneously issued, or (2) the vehicle has been scrapped, dismantled or destroyed, or (3) the owner or lienholder of record on the certificate of title failed to reply to a notice of a scheduled hearing within thirty days after the notice was mailed by certified bulk mail to his last address of record on file with the Department of Motor Vehicles.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

(c) When the commissioner suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the commissioner.

(d) The commissioner may seize and impound any certificate of title which has been suspended or revoked.

(1957, P.A. 607, S. 27; 1967, P.A. 96; P.A. 81-172, S. 12.)

History: 1967 act added Subsec. (a)(3) re suspension or revocation of title upon failure to reply to notice of hearing; P.A. 81-172 permitted the notices to be sent by bulk certified mail, rather than by “certified or registered” mail; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-192 - Fees.

(a) The commissioner shall be paid the following fees: (1) For filing an application for a certificate of title, twenty-five dollars; (2) for each security interest noted upon a certificate of title or maintained in the electronic title file pursuant to subsection (b) of section 14-175, ten dollars; (3) for each record copy search, twenty dollars; (4) for each assignment of a security interest noted upon a certificate of title or maintained in the electronic title file, ten dollars; (5) for an application for a replacement certificate of title, twenty-five dollars, provided such fee shall not be required for any such replacement certificate of title (A) which is requested on a form prepared and signed by the assessor in any town for purposes of such proof of ownership of a motor vehicle as may be required in accordance with section 12-71b, or (B) in connection with an application submitted by a licensed dealer in accordance with the provisions of subsection (c) of section 14-12 or section 14-61; (6) for an ordinary certificate of title issued upon surrender of a distinctive certificate, ten dollars; (7) for filing a notice of security interest, ten dollars; (8) for a certificate of search of the records of the Department of Motor Vehicles, for each name or identification number searched against, twenty dollars; (9) for filing an assignment of security interest, ten dollars; (10) for search of a motor vehicle certificate of title record, requested by a person other than the owner of such motor vehicle, twenty dollars; and (11) for a bond filing under section 14-176, twenty-five dollars.

(b) If an application, certificate of title or other document required to be mailed or delivered to the commissioner under any provision of this chapter is not delivered to the commissioner within ten days from the time it is required to be mailed or delivered, the commissioner shall collect, as a penalty, an amount equal to the fee required for the transaction.

(c) Motor vehicles leased to an agency of this state and motor vehicles owned by the state, an agency of the state, or a municipality, as defined in section 7-245, shall be exempt from the fees imposed by this section.

(1957, P.A. 607, S. 28; 1967, P.A. 187; P.A. 75-213, S. 49, 53; P.A. 76-280; P.A. 78-348, S. 3, 6; P.A. 82-382, S. 3, 4; P.A. 83-448; 83-489, S. 12, 17; P.A. 84-254, S. 51, 62; June Sp. Sess. P.A. 91-13, S. 15, 21; P.A. 92-177, S. 5, 12; P. A. 02-70, S. 15; P.A. 04-182, S. 12; P.A. 08-150, S. 15; P.A. 12-81, S. 18.)

History: 1967 act raised fee for duplicate of title certificate from $1 to $3; P.A. 75-213 raised fee for first certificate application from $2 to $5; P.A. 76-280 deleted “first” in Subsec. (a)(1) and made $2 fee in Subsec. (a)(3) applicable to record copy searches rather than to certificates of title after transfers; P.A. 78-348 waived charge for duplicate title certificate when requested by town assessors, effective October 1, 1978, and applicable with respect to any motor vehicle on the assessment list of any town as of that date and any motor vehicle registered or in use in this state thereafter; P.A. 82-382 added Subsec. (c) exempting motor vehicles leased to an agency of the state from the fees imposed by this section; P.A. 83-448 provided that motor vehicles owned by the state or an agency thereof shall be exempt from the title fees specified in Subsecs. (a) and (b); P.A. 83-489 amended Subsec. (a) to increase fees as follows: For filing an application for a certificate of title, from $5 to $7, and for each security interest noted upon a certificate of title, from $1 to $2; P.A. 84-254 amended Subsec. (a) to increase periodically the fees, scheduling the increases to take effect on July first of 1985, 1989, 1991 and 1993; June Sp. Sess. P.A. 91-13 amended Subsec. (a) by raising fees for filing a security interest on a certificate of title to $10, for a duplicate certificate of title to $15, established a fee of $10 for searching for certificate of title record for any one other than the owner, designated editorially as Subdiv. (10), and made technical changes, deleting obsolete fee increases; P.A. 92-177 amended Subsec. (a) to increase fee for duplicate certificate of title from $15 to $25; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 amended Subsec. (a) to eliminate provisions re fees applicable prior to July 1, 1993, to add in Subdivs. (2) and (4) language re security interests maintained in the electronic title file, to add in Subdiv. (5) language re applications submitted by a licensed dealer in accordance with Sec. 14-12(c) or Sec. 14-61, and to add Subdiv. (11) re fee for a bond filing under Sec. 14-176, and amended Subsec. (c) to make a technical change, effective July 1, 2002; P.A. 04-182 amended Subsec. (a) to increase fee from $7 to $20 in Subdiv. (3), increase fee from $3.50 to $10 in Subdivs. (4),(6), (7), and (9), increase fee from $17.50 to $20 in Subdiv. (8), and increase fee from $10 to $20 in Subdiv. (10), effective July 1, 2004; P.A. 08-150 amended Subsec. (c) to exempt motor vehicles owned by a municipality as defined in Sec. 7-245; P.A. 12-81 amended Subsec. (a)(5) to substitute “replacement” for “duplicate”, effective January 1, 2013.



Section 14-193 - Powers and duties of commissioner.

(a) The commissioner shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests and all other notices and forms necessary to carry out the provisions of this chapter.

(b) The commissioner may: (1) Make necessary investigations to procure information required to carry out the provisions of this chapter; (2) adopt and enforce reasonable rules to carry out the provisions of this chapter; (3) assign a new identification number to a vehicle if it has none, or its identification number is destroyed or obliterated, or its motor is changed, and shall either issue a new certificate of title showing the new identification number or make an appropriate endorsement on the original certificate; (4) require each manufacturer or assembler of a vehicle sold in this state to provide such vehicle with a vehicle identification number and, upon the request of the commissioner, to inform him concerning the location or locations of every vehicle identification number on such vehicle. The commissioner may refuse to register a vehicle made by a manufacturer or assembler who fails to comply with this section.

(1957, P.A. 607, S. 29; 1967, P.A. 102.)

History: 1967 act added Subsec. (a)(4) re vehicle identification numbers.

See Sec. 14-149 re procedure when stolen vehicle or vehicle or part with mutilated or missing identification, engine or factory number is recovered.



Section 14-194 - Hearing.

A person aggrieved by an act or omission to act of the commissioner under this chapter is entitled, upon request, to a hearing in accordance with the provisions of chapter 54.

(1957, P.A. 607, S. 30; P.A. 02-70, S. 16.)

History: P.A. 02-70 provided that hearings be conducted in accordance with the provisions of chapter 54 in lieu of “subsection (e) of section 14-111”, effective July 1, 2002.



Section 14-195 - Appeal.

A person aggrieved by an act or omission to act of the commissioner under this chapter may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1957, P.A. 607, S. 31; 1971, P.A. 870, S. 40; P.A. 76-436, S. 347, 681; P.A. 77-603, S. 37, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 revised appeal language to conform with usage elsewhere re Sec. 4-183; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 148 C. 456.



Section 14-196 - Penalties.

(a) A person who, with fraudulent intent: (1) Alters, forges or counterfeits a certificate of title; (2) alters or forges an assignment of a certificate of title, or an assignment or release of a security interest, on a certificate of title or a form the commissioner prescribes; (3) has possession of or uses a certificate of title knowing it to have been altered, forged or counterfeited; or (4) uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title, shall be guilty of a class D felony.

(b) A person who: (1) With fraudulent intent, permits another, not entitled thereto, to use or have possession of a certificate of title; (2) wilfully fails to mail or deliver a certificate of title or application therefor to the commissioner within ten days after the time required by this chapter; (3) wilfully fails to deliver to his transferee a certificate of title within ten days after the time required by this chapter; or (4) wilfully violates any provision of this chapter, except as provided in subsection (a) of this section, shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both.

(1957, P.A. 607, S. 32; P.A. 80-292, S. 7; P.A. 05-288, S. 59; P.A. 13-258, S. 11.)

History: P.A. 80-292 increased fine in Subsec. (b) from $500 to $1,000 and imprisonment from six months to two years; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 13-258 amended Subsec. (a) to replace fine of not less than $500 or more than $1,000 and imprisonment of not less than 1 year or more than 5 years with class D felony, and amended Subsec. (b) to change maximum fine from $1,000 to $3,500.

Cited. 9 CA 686.



Section 14-197 - Report of stolen, recovered, unclaimed or abandoned vehicle.

(a) A police officer or constable who learns of the theft of a vehicle not since recovered, or of the recovery of a vehicle the theft or conversion of which such officer or constable knows or has reason to believe has been reported to the commissioner, shall forthwith report the theft or recovery to the commissioner.

(b) An owner or a lienholder may report the theft of a vehicle, or its conversion if a crime, to the commissioner, but the commissioner may disregard the report of a conversion unless a warrant has been issued for the arrest of a person charged with the conversion. A person who has so reported the theft or conversion of a vehicle shall, forthwith after learning of its recovery, report the recovery to the commissioner.

(c) An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which there is stored an abandoned or unclaimed vehicle for a period of thirty days, shall, within five days after the expiration of that period, report the vehicle as unclaimed or abandoned to the commissioner. A vehicle left by its owner whose name and address are known to the operator or his employee is not considered unclaimed. A person who fails to report a vehicle as unclaimed or abandoned in accordance with this subsection forfeits all claims and liens for its garaging, parking, towing or storing. The commissioner may, after notice and hearing, impose a civil penalty of not more than twenty-five dollars for each day the failure to report continues.

(d) The commissioner shall maintain and appropriately index weekly and cumulative public records of stolen, converted, recovered, abandoned and unclaimed vehicles reported to him pursuant to this section. The commissioner may make and distribute copies of the weekly records so maintained to police officers upon request without fee and to others for the fee, if any, the commissioner prescribes.

(e) The commissioner may suspend the registration of a vehicle the theft or conversion of which is reported to the commissioner pursuant to this section. Until the commissioner learns of its recovery or that the report of its theft or conversion was erroneous, the commissioner shall not issue a certificate of title for the vehicle.

(1957, P.A. 607, S. 33; P.A. 75-394; P.A. 81-206, S. 3; P.A. 00-99, S. 50, 154; P.A. 02-70, S. 54; P.A. 06-196, S. 283.)

History: P.A. 75-394 included abandoned vehicles in provisions of Subsecs. (c) and (d); P.A. 81-206 converted the criminal fines provided for in Subsec. (c) to civil penalties imposed by the commissioner; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 02-70 amended Subsec. (a) to make technical changes, effective July 1, 2002; P.A. 06-196 made technical changes in Subsec. (e), effective June 7, 2006.

See Sec. 14-150 re abandoned or unregistered motor vehicles and re vehicles which pose a menace to traffic.



Section 14-198 - False report.

A person who knowingly makes a false report of the theft or conversion of a vehicle to a police officer or to the commissioner shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1957, P.A. 607, S. 34.)

Cited. 198 C. 348.



Section 14-199 - Impeachment of credibility of defendant.

In a prosecution for a crime specified in this chapter, a certified copy of a conviction under subsection (a) of section 14-196 is admissible to impeach the credibility of the defendant.

(1957, P.A. 607, S. 35.)



Section 14-200 - Penalties additional to other statutes.

The penal provisions of this chapter in no way repeal or modify any existing provision of criminal law but are additional and supplementary thereto.

(1957, P.A. 607, S. 36.)

Cited. 9 CA 686.



Section 14-201 to 14-209 - Definition. Exemption of previously registered vehicle. Issuance of distinctive certificate. Perfection of security interest. Perfection under other statute. Filing of notices of security interest. Assignment of security interest. Release of interest. Lienholder to furnish information concerning security agreement.

Sections 14-201 to 14-209, inclusive, are repealed, effective July 1, 2002.

(1957, P.A. 607, S. 37–45; P.A. 02-70, S. 87; S.A. 02-12, S. 1.)



Section 14-210 - Interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(1957, P.A. 607, S. 46.)



Section 14-211 - Short title: Uniform Motor Vehicle Certificate of Title and Antitheft Act.

This chapter may be cited as the “Uniform Motor Vehicle Certificate of Title and Antitheft Act”.

(1957, P.A. 607, S. 47.)

Cited. 9 CA 686; 31 CA 797.






Chapter 247a - Motor Vehicle Theft Task Force

Section 14-211a - Motor vehicle theft task force.

Section 14-211a is repealed, effective June 30, 2015.

(P.A. 80-292, S. 14, 17; P.A. 83-233; P.A. 85-191; P.A. 11-51, S. 134; June Sp. Sess. P.A. 15-5, S. 513.)






Chapter 248 - Vehicle Highway Use

Section 14-212 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) The following terms shall be construed as they are defined in section 14-1: “Authorized emergency vehicle”, “commissioner”, “driver”, “fuels”, “gross weight”, “head lamp”, “high-mileage vehicle”, “highway”, “light weight”, “limited access highway”, “maintenance vehicle”, “motor bus”, “motorcycle”, “motor vehicle registration”, “nonresident”, “nonskid device”, “number plate”, “officer”, “operator”, “owner”, “passenger motor vehicle”, “passenger and commercial motor vehicle”, “person”, “pneumatic tires”, “pole trailer”, “registration”, “registration number”, “second offense”, “semitrailer”, “shoulder”, “solid tires”, “stop”, “subsequent offense”, “tail lamp”, “tractor”, “tractor-trailer unit”, “trailer”, “truck” and “vanpool vehicle”;

(2) “Carrier” means (A) any local or regional school district, any educational institution providing elementary or secondary education or any person, firm or corporation under contract to such district or institution engaged in the business of transporting students, or (B) any person, firm or corporation engaged in the business of transporting primarily persons under the age of twenty-one years for compensation;

(3) “Curb” includes the boundary of the traveled portion of any highway, whether or not the boundary is marked by a curbstone;

(4) “Intersection” means the area embraced within the prolongation of the lateral curb lines of two or more highways which join one another at an angle, whether or not one of the highways crosses the other;

(5) “Motor vehicle” includes all vehicles used on the public highways;

(6) “Parking area” means lots, areas or other accommodations for the parking of motor vehicles off the street or highway and open to public use with or without charge;

(7) “Rotary” or “roundabout” means a physical barrier legally placed or constructed at an intersection to cause traffic to move in a circuitous course;

(8) “Student” means any person under the age of twenty-one years who is attending a preprimary, primary or secondary school program of education;

(9) “Student transportation vehicle” means any motor vehicle other than a registered school bus used by a carrier for the transportation of students to or from school, school programs or school-sponsored events; and

(10) “Vehicle” has the same meaning as “motor vehicle”.

(1949 Rev., S. 2488; February, 1965, P.A. 448, S. 16; P.A. 84-429, S. 38; P.A. 90-112, S. 3, 14; 90-263, S. 50, 74; P.A. 94-189, S. 31, 34; P.A. 05-210, S. 24; P.A. 08-150, S. 2; P.A. 10-110, S. 36.)

History: 1965 act deleted provisions excepting rail or track vehicles and including all motor vehicle statutory definitions by reference and added “motor vehicle”; P.A. 84-429 substantially revised section, dividing section into Subdivs., applying definitions in Sec. 14-1 to terms added in Subdiv. (1) and added definitions in Subdivs. (2), (3), (5) and (6); P.A. 90-112 added definitions of “carrier” in Subdiv. (2) and “student transportation vehicle” in Subdiv. (8), renumbering remaining Subdivs. accordingly; P.A. 90-263 amended Subdiv. (1) to delete from list of terms “commercial motor vehicle” and “public service motor vehicle”; P.A. 94-189 redefined “carrier”, effective July 1, 1994; P.A. 05-210 amended Subdiv. (7) by changing “Rotary traffic island” to “Rotary” or “roundabout”, effective July 1, 2005; P.A. 08-150 added new Subdiv. (8) defining “student” and renumbered existing Subdivs. (8) and (9) as Subdivs. (9) and (10); P.A. 10-110 redefined “carrier” in Subdiv. (2), redefined “student transportation vehicle” in Subdiv. (9) and made a technical change in Subdiv. (10), effective July 1, 2011.

“Open to public use” discussed; judgment of Appellate Court in 11 CA 644 revised. 207 C. 612.

Cited. 9 CA 686. “Open to public use” discussed. 11 CA 644, but see 207 C. 612. Cited. 17 CA 100; 45 CA 225. A moped or bicycle with a helper motor, when used on the public highway, is a “motor vehicle”. 112 CA 190.



Section 14-212a - Highway and municipal road construction zones, utility work zones, traffic incident management zones and fire station work zones. Fines.

(a) The Superior Court shall impose an additional fee equivalent to one hundred per cent of the fine established or imposed for the violation of the provisions of section 14-213, 14-213b, 14-214, 14-215, 14-216, 14-218a, 14-219, 14-220, 14-221, 14-222, 14-222a, 14-223, 14-224, 14-225, 14-227a, 14-227m, 14-227n, 14-230, 14-230a, 14-231, 14-232, 14-233, 14-235, 14-236, 14-237, 14-238, 14-238a, 14-239, 14-240, 14-240a, 14-241, 14-242, 14-243, 14-244, 14-245, 14-246a, 14-247, 14-247a, 14-248a, 14-249, 14-250, 14-250a, 14-257, 14-261, 14-266, 14-271, 14-273, 14-279, 14-281a, subsection (e) or (h) of section 14-283, section 14-289a, 14-289b or 14-296aa for any such violation committed (1) while construction work is ongoing within a highway construction zone designated in a conspicuous manner by the Department of Transportation, (2) while construction work is ongoing within a municipal road construction zone designated in a conspicuous manner by such municipality, (3) while utility work is ongoing within a utility work zone designated in a conspicuous manner by a public service company, as defined in section 16-1, or by a water company, as defined in section 25-32a, (4) while activities are ongoing in a traffic incident management zone, or (5) while a uniformed firefighter is directing traffic within a fire station work zone designated in a conspicuous manner by a municipality.

(b) (1) The Department of Transportation shall post a sign at the beginning of a highway construction zone which shall read as follows: “ROAD WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END ROAD WORK”.

(2) A municipality shall post a sign at the beginning of a municipal road construction zone which shall read as follows: “ROAD WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END ROAD WORK”.

(3) A public service company or water company shall post a sign at the beginning of a utility work zone which shall read as follows: “UTILITY WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END UTILITY WORK”.

(4) As used in this section, “traffic incident management zone” refers to an area of a highway where temporary traffic controls or measures are installed under the authority of the Commissioner of Transportation, Commissioner of Emergency Services and Public Protection, or local traffic authority, as defined in section 14-297, in response to a motor vehicle incident, natural disaster, hazardous material spill or other unplanned incident. The traffic incident management zone shall be delineated by the use of one or more temporary traffic control devices or measures such as signs, cones, flares or visible flashing or revolving lights which meet the requirements of sections 14-96p and 14-96q.

(5) A municipality may post a sign at the beginning of a fire station work zone which shall read as follows: “FIRE STATION WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END FIRE STATION WORK”.

(c) The state or a municipality, or any agency or employee of the state or a municipality, shall not be civilly liable for any injuries or damages to any person or property which may result, either directly or indirectly, from failure on the part of the Department of Transportation or a municipality to post any sign required or permitted under subsection (b) of this section.

(P.A. 95-181, S. 1; P.A. 98-196, S. 2; P.A. 08-101, S. 1; P.A. 11-51, S. 134; 11-256, S. 18; P.A. 13-92, S. 1; 13-200, S. 1; 13-277, S. 65; P.A. 14-122, S. 31; P.A. 16-126, S. 15.)

History: P.A. 98-196 added utility work zones to areas where additional fines are imposed (Revisor's note: The Revisors reformatted Subsec. (b) to match the format of Sec. 14-212b(d) and in so doing inserted a comma following “ROAD WORK AHEAD FINES DOUBLED” and “UTILITY WORK AHEAD FINES DOUBLED”); P.A. 08-101 amended Subsec. (a) to add provision re activities ongoing in traffic incident management zone and amended Subsec. (b) to add Subdiv. (3) defining “traffic incident management zone” and requiring delineation of such zone by use of certain traffic control devices or measures; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-256 amended Subsec. (a) to add provision re ongoing construction work in municipal road construction zone and insert numeric Subdiv. designators, amended Subsec. (b) to add new Subdiv. (2) re posting of signs by municipality and redesignate existing Subdivs. (2) and (3) as Subdivs. (3) and (4), and amended Subsec. (c) to include municipality; P.A. 13-92 amended Subsec. (a) to include violations of Sec. 14-296aa and add provision re deposit of 50 per cent of additional fees into the work zone safety account for highway traffic enforcement; P.A. 13-200 amended Subsec. (a) by adding Subdiv. (5) re fire station work zones, amended Subsec. (b) by adding Subdiv. (5) re fire station work zones and amended Subsec. (c) by adding “or permitted”; P.A. 13-277 amended Subsec. (a) to delete provision re deposit of 50 per cent of additional fees into the work zone safety account for highway traffic enforcement; P.A. 14-122 amended Subsec. (a) to replace reference to Sec. 14-283(g) with reference to Sec. 14-283(h); P.A. 16-126 amended Subsec. (a) by adding references to Secs. 14-227m and 14-227n.



Section 14-212b - School zones. Fines doubled.

(a) As used in this section, “local highway” means a highway that is under the control of a town, city or borough; and “local traffic authority” means the traffic authority of a town, city or borough.

(b) (1) At the request of the legislative body of a town, city or borough, the Office of the State Traffic Administration may designate as a school zone any part of a state highway that is adjacent to school property or is, in the opinion of said office, sufficiently close to school property as to constitute a risk to the public safety under all the circumstances. At the request of such legislative body, the commission may revoke any such designation. (2) A local traffic authority may designate as a school zone, and may revoke any such designation, any part of a local highway that is adjacent to school property or is, in the opinion of the local traffic authority, sufficiently close to school property as to constitute a risk to the public safety under all the circumstances.

(c) The Superior Court shall impose an additional fee equivalent to one hundred per cent of the fine established or imposed for the violation of the provisions of section 14-218a or 14-219, for any such violation committed in a school zone designated in a conspicuous manner by the Office of the State Traffic Administration or local traffic authority.

(d) The Office of the State Traffic Administration with regard to a state highway or the local traffic authority with regard to a local highway shall cause to be posted a sign approved by the Office of the State Traffic Administration (1) at the beginning of a school zone in each direction that traffic is permitted to flow which shall read as follows: “SCHOOL ZONE AHEAD FINES DOUBLED”, and (2) at the end of such zone in each direction that traffic is permitted to flow which shall read as follows: “END SCHOOL ZONE”.

(P.A. 98-252, S. 64; P.A. 12-132, S. 14.)

History: P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration and, in Subsec. (d), replaced “post” with “cause to be posted”, effective July 1, 2012.



Section 14-212c - Fines doubled for failure to yield right-of-way to a bicyclist.

A surcharge shall be imposed equivalent to one hundred per cent of the fine established or imposed for a violation of subsection (e) of section 14-242, section 14-245, 14-246a, 14-247 or 14-247a for such violation when the driver of a vehicle fails to grant or yield the right-of-way to a person riding a bicycle, as defined in section 14-286.

(P.A. 98-165, S. 1.)



Section 14-212d - Highway work zone. Highway worker. Endangerment of highway worker. Penalties.

(a) As used in this section and section 14-212e: (1) “Highway work zone” means an area of a state highway where construction, maintenance or utility work is being performed. Such work zone shall be marked by signs, channeling devices, barriers, pavement markings or work vehicles, and extends from the first warning sign or high-intensity rotating, flashing, oscillating or strobe lights on a vehicle to the “END ROAD WORK” sign or the last temporary traffic control device; and (2) “highway worker” means a person who is required to perform the duties of such person's job on state bridges, state roads or in highway work zones, including: (A) A person who performs maintenance, repair or construction of state bridges, state roads, shoulders, medians and associated rights-of-way in highway work zones; (B) a person who operates a truck, loader or other equipment on state bridges, state roads or in highway work zones; (C) a person who performs any other related maintenance work, as required, on state bridges, state roads or in highway work zones; (D) a state or local public safety officer who enforces work zone-related transportation management and traffic control; (E) a state or local public safety officer who conducts traffic control or enforcement operations on state bridges, state roads, shoulders, medians and associated rights-of-way; and (F) a state or local public safety officer or firefighter, an emergency medical services provider, or any other authorized person, who removes hazards from state bridges, state roadways, shoulders, medians and associated rights-of-way, or who responds to accidents and other incidents on state bridges, state roads, shoulders, medians, associated rights-of-way or in highway work zones.

(b) A person shall be deemed to commit the offense of “endangerment of a highway worker” if such person is operating a motor vehicle within a highway work zone, as defined in subsection (a) of this section, and commits any of the following: (1) Exceeding the posted speed limit by fifteen miles per hour or more; (2) failure to obey traffic control devices erected for purposes of controlling the flow of motor vehicles through such zone for any reason other than: (A) An emergency, (B) the avoidance of an obstacle, or (C) the protection of the health and safety of another person; (3) driving through or around such zone in any lane not clearly designated for use by motor vehicles traveling through or around such zone; or (4) physically assaulting, attempting to assault, or threatening to assault a highway worker with a motor vehicle or other instrument.

(c) No person shall be cited or convicted for endangerment of a highway worker unless the act or omission constituting the offense occurs when one or more highway workers are in the highway work zone and in proximity to the area where such act or omission occurs.

(d) Upon conviction or a plea of guilty for committing the offense of “endangerment of a highway worker”, as defined in subsection (b) of this section, a person shall be subject to a fine of not more than five hundred dollars if no physical injury, as defined in section 53a-3, occurs and shall be subject to a fine of not more than one thousand dollars if any such physical injury occurs, in addition to any other penalty authorized by law.

(e) A person shall be deemed to commit the offense of “aggravated endangerment of a highway worker” upon conviction or a plea of guilty for any offense set forth in subsection (b) of this section while such person is operating a motor vehicle within a highway work zone, as defined in subsection (a) of this section, and which results in the serious physical injury, as defined in section 53a-3, or death of a highway worker.

(f) Upon conviction or a plea of guilty for committing the offense of aggravated endangerment of a highway worker, a person shall be subject to a fine of (1) not more than five thousand dollars if such offense results in serious physical injury to a highway worker, or (2) ten thousand dollars if such offense results in the death of a highway worker, in addition to any other penalty authorized by law.

(g) No person shall be cited or convicted for endangerment of a highway worker or aggravated endangerment of a highway worker for any act or omission otherwise constituting an offense under this section if such act or omission results, in whole or in part, from mechanical failure of such person's motor vehicle or from the negligence of a highway worker or other person.

(P.A. 08-114, S. 1.)



Section 14-212e - Highway Work Zone Safety Advisory Council established. Membership, meetings and duties.

(a) There is established a Highway Work Zone Safety Advisory Council to make ongoing recommendations to improve safety for workers, public safety officers and motor vehicle operators in a “highway work zone”, as defined in section 14-212d. The ongoing areas of study and review by the council shall include: (1) Evaluation of current work design and safety protocols; (2) survey of effective highway work zone design and safety protocols in other states; (3) implementation of technology to improve highway work zone safety; (4) use of public safety officers to improve highway work zone safety; (5) availability of federal funding for highway work zone training and enforcement; and (6) other issues the council deems appropriate for improving highway work zone safety.

(b) The council shall be comprised of the following members: The Commissioners of Transportation, Public Safety and Motor Vehicles, or their designees; the president of the Connecticut Employees Union Independent, or such person's designee; the president of the Connecticut State Police Union, or such person's designee; and a representative of the Connecticut Construction Industries Association, designated by the president of said association. Appointees should be persons with knowledge and experience concerning highway work zones. Appointments to the council shall be made not later than November 1, 2008. The chairperson of the council shall be appointed by the Governor and shall convene the first meeting of the council not later than December 1, 2008.

(c) The council shall meet quarterly, or more often as needed, and report its recommendations to the Commissioner of Transportation and the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January fifteenth of each year.

(P.A. 08-114, S. 2.)



Section 14-212f - Training in highway work zone safety. Development of program curriculum by Highway Work Zone Safety Advisory Council.

The Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b and each municipal police department shall be encouraged to provide in each basic or review police training program conducted or administered by said division or council or by such department, training on highway work zone safety that includes, but is not limited to, the following: (1) Enforcement of statutory provisions concerning endangerment of a highway worker, as defined in section 14-212d; (2) techniques for handling incidents of unsafe driving in a highway work zone; (3) risks associated with unsafe driving in a highway work zone; (4) safe traffic control practices set forth in the Manual on Uniform Traffic Control Devices for Streets and Highways published by the Federal Highway Administration under 23 CFR 655, Subpart F, as amended, such as the wearing of high-visibility safety apparel and the proper locating and positioning of law enforcement officers working in a highway work zone; and (5) general guidelines, standards and applications set forth in said manual, including, but not limited to, training on the proper use of traffic control devices and signs, and annual refresher training on such guidelines, standards and applications. The Highway Work Zone Safety Advisory Council established by section 14-212e shall develop a program curriculum and shall make available and recommend such curriculum to the Division of State Police, the Police Officer Standards and Training Council and each municipal police department.

(P.A. 09-187, S. 47; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-212g - Work zone safety account.

(a) There is established an account to be known as the “work zone safety account” which shall be a separate, nonlapsing account within the Special Transportation Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Department of Transportation to protect the safety of workers in highway work zones, as defined in section 14-212d, through (1) highway traffic enforcement, including, but not limited to, the expansion of the “Operation Big Orange” program, and (2) the purchase and implementation of technology and equipment. Any use of moneys in the work zone safety account by the department, other than for the “Operation Big Orange” program or direct traffic enforcement in work zones, shall be approved by the Highway Work Zone Safety Advisory Council, as described in section 14-212e.

(b) Upon receipt of the moneys paid pursuant to subdivisions (4) and (5) of subsection (b) of section 13b-61, the State Treasurer shall transfer nine thousand dollars of such moneys monthly to the work zone safety account established in subsection (a) of this section.

(P.A. 13-92, S. 6; 13-277, S. 66; P.A. 16-151, S. 2.)

History: P.A. 13-277 designated existing provisions as Subsec. (a) and amended same to add provision re expansion of “Operation Big Orange” program, and added Subsec. (b) re monthly transfer of $9,000 into work zone safety account from moneys received pursuant to Sec. 13b-61(b)(4) and (5); P.A. 16-151 amended Subsec. (a) by repositioning provision re expenditures to protect safety of workers in highway work zones, designating existing provision re highway traffic enforcement as Subdiv. (1), adding Subdiv. (2) re technology and equipment and adding provision re approval by Highway Work Zone Safety Advisory Council, effective June 7, 2016.



Section 14-213 - Operation without carrying operator's license.

Each operator of a motor vehicle shall carry his operator's license while operating such vehicle. Failure to carry such operator's license as required by the provisions of this section shall be an infraction.

(1949 Rev., S. 2416; P.A. 75-577, S. 65, 126.)

History: P.A. 75-577 replaced $3 fine provision with statement that violation deemed an infraction.

Failure to carry his license does not make an operator “an unlicensed person”. 93 C. 457.



Section 14-213a - Operation of private passenger motor vehicle when insurance coverage does not meet minimum no-fault security requirements. Penalty.

Section 14-213a is repealed.

(P.A. 79-577, S. 5, 8; P.A. 80-483, S. 63, 186; P.A. 81-217, S. 7.)



Section 14-213b - Operation prohibited when insurance coverage fails to meet minimum requirements. Penalty. Evidence of insurance coverage required to restore suspended license.

(a) No owner of any private passenger motor vehicle or a vehicle with a combination or commercial registration, as defined in section 14-1, registered or required to be registered in this state may operate or permit the operation of such vehicle without the security required by section 38a-371 or with security insufficient to meet the minimum requirements of said section, or without any other security requirements imposed by law, as the case may be. Failure of the operator to produce an insurance identification card as required by section 14-217 shall constitute prima facie evidence that the owner has not maintained the security required by section 38a-371 and this section. A law enforcement officer may access the Online Insurance Verification System established in accordance with section 14-112a to determine whether an owner or operator has the required security.

(b) Any person convicted of violating any provision of subsection (a) of this section shall be fined not less than one hundred dollars or more than one thousand dollars, except that any owner of a motor vehicle with a commercial registration who knowingly violates the provisions of subsection (a) of this section with respect to such vehicle shall be guilty of a class D felony.

(c) The Commissioner of Motor Vehicles shall suspend the registration, and the operator’s license, if any, of an owner, for a first conviction of violating the provisions of subsection (a) of this section for a period of one month and for a second or subsequent conviction for a period of six months. No operator’s license which has been suspended pursuant to this subsection shall be restored until the owner has provided evidence to the commissioner that he maintains the security required by section 38a-371 or any other security requirements imposed by law for each motor vehicle registered in his name.

(P.A. 81-217, S. 5; P.A. 94-243, S. 3; P.A. 97-226, S. 2; P.A. 04-199, S. 2; Oct. 25 Sp. Sess. P.A. 05-3, S. 1; P.A. 06-196, S. 96; June Sp. Sess. P.A. 15-5, S. 231.)

History: (Revisor’s note: In 1993 an obsolete reference to Subsec. (c) of Sec. 14-117 was deleted editorially by the Revisors since Sec. 14-117 is repealed and a reference in Subsec. (c) to “sections 14-12b to 14-12e, inclusive,” was changed editorially by the Revisors to “sections 14-12b and 14-12c” to reflect the repeal of sections 14-12d and 14-12e by P.A. 93-298, S. 10); P.A. 94-243 amended Subsecs. (a) and (c) to apply to vehicles with commercial registrations; P.A. 97-226 amended Subsecs. (a) and (c) to apply provisions to vehicles with combination registrations and to eliminate reference to “subdivision (12) of” before Sec. 14-1, Subsec. (a) to apply to vehicles required to be registered and Subsec. (c) to prohibit restoration of an operator’s license which has been suspended pursuant to Subsec. until owner provides evidence of insurance coverage; P.A. 04-199 amended Subsec. (c) to eliminate provisions re no new registration shall be issued or restored after suspension of registration under subsection until owner has filed proof of financial responsibility under Sec. 14-112 and re maintenance of financial responsibility filing, effective July 1, 2004; Oct. 25 Sp. Sess. P.A. 05-3 amended Subsec. (a) to prohibit operation “without any other security requirements imposed by law, as the case may be”, amended Subsec. (b) to specify exception that any owner of a motor vehicle with a commercial registration who knowingly violates Subsec. (a) with respect to such vehicle shall be guilty of a class D felony, and amended Subsec. (c) to prohibit restoration of a suspended operator’s license until the owner has provided commissioner evidence that he maintains any other security requirements imposed by law, effective January 1, 2006; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to add provision re law enforcement officer access to Online Insurance Verification System, effective June 30, 2015.



Section 14-214 - Instruction of unlicensed person in motor vehicle operation.

Any licensed operator, being twenty years of age or older and having had an operator's license to operate a motor vehicle of the same class as the motor vehicle being operated for at least four years preceding the date of such instruction, may instruct a person sixteen or seventeen years of age who holds a youth instruction permit issued in accordance with subsection (c) of section 14-36, or a person who is eighteen years of age or older who holds an adult instruction permit, in the operation of a motor vehicle. Any person so instructing another in the use of any motor vehicle shall be responsible for the operation thereof. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2421; 1969, P.A. 55, S. 2; 1972, P.A. 127, S. 20; P.A. 75-577, S. 66, 126; P.A. 96-248, S. 3, 4; P.A. 97-1, S. 3, 4; P.A. 12-81, S. 42.)

History: 1969 act required instructor to be 21 and to have had license in class of vehicle for which instruction is being given for 2 years, added exception re motorcycles and raised fine from $10 to $50; 1972 act dropped age requirement to 18, reflecting change in age of majority; P.A. 75-577 replaced fine provision with statement that violation deemed to be infraction; P.A. 96-248 raised minimum age for instructor from 18 to 20 and required holding license in class of vehicle for which instruction is being given for minimum of 4, rather than 2, years, authorized instruction of persons who hold a learner's permit under Subsec. (b) of Sec. 14-36 and eliminated exception re motorcycles and requirement that instructor be “so seated as to control the operation of the motor vehicle”, effective January 1, 1997; P.A. 97-1 provided that instructor may be older than 20 years of age, limited instruction of holders of learners' permits to persons 16 and 17 years of age, substituted reference to Subsec. (c) for (b), and authorized instruction of persons 18 years of age or older, effective January 30, 1997; P.A. 12-81 replaced “learner's permit” with “youth instruction permit” and required person 18 years of age or older receiving instruction to hold an adult instruction permit, effective January 1, 2013.

If owner of car allows another to drive it, but himself retains control of it, he is liable for actual driver's negligence. 119 C. 563. Cited. 175 C. 112.

Cited. 30 CS 233.



Section 14-215 - Operation while registration or license is refused, suspended or revoked. Operation in violation of restriction or limitation on operator's license or right to operate motor vehicle that requires use of ignition interlock device. Penalty.

(a) No person to whom an operator's license has been refused, or, except as provided in section 14-215a, whose operator's license or right to operate a motor vehicle in this state has been suspended or revoked, shall operate any motor vehicle during the period of such refusal, suspension or revocation. No person shall operate or cause to be operated any motor vehicle, the registration of which has been refused, suspended or revoked, or any motor vehicle, the right to operate which has been suspended or revoked.

(b) (1) Except as provided in subsection (c) of this section, any person who violates any provision of subsection (a) of this section shall, for a first offense, be fined not less than one hundred fifty dollars or more than two hundred dollars or imprisoned not more than three months, or be both fined and imprisoned, and, for any subsequent offense, be fined not less than two hundred dollars or more than six hundred dollars or imprisoned not more than one year, or be both fined and imprisoned.

(2) Except as provided in subsection (c) of this section, in addition to the penalty prescribed under subdivision (1) of this subsection, any person who violates any provision of subsection (a) of this section who (A) has, prior to the commission of the present violation, committed a violation of subsection (a) of this section or section 14-36 shall be fined not more than five hundred dollars or sentenced to perform not more than one hundred hours of community service, or (B) has, prior to the commission of the present violation, committed two or more violations of subsection (a) of this section or section 14-36, or any combination thereof, shall be sentenced to a term of imprisonment of one year, ninety days of which may not be suspended or reduced in any manner.

(c) (1) Any person who operates any motor vehicle during the period such person's operator's license or right to operate a motor vehicle in this state is under suspension or revocation on account of a violation of section 14-227a or 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 53a-56b or 53a-60d or pursuant to section 14-227b, or in violation of a restriction or limitation placed on such person's operator's license or right to operate a motor vehicle in this state by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or pursuant to an order of the court under subsection (b) of section 14-227j, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than one year, and, in the absence of any mitigating circumstances as determined by the court, thirty consecutive days of the sentence imposed may not be suspended or reduced in any manner.

(2) Any person who operates any motor vehicle during the period such person's operator's license or right to operate a motor vehicle in this state is under suspension or revocation on account of a second violation of section 14-227a or 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 53a-56b or 53a-60d or for the second time pursuant to section 14-227b, or in violation of a restriction or limitation placed for the second time on such person's operator's license or right to operate a motor vehicle in this state by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or pursuant to an order of the court under subsection (b) of section 14-227j, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than two years, and, in the absence of any mitigating circumstances as determined by the court, one hundred twenty consecutive days of the sentence imposed may not be suspended or reduced in any manner.

(3) Any person who operates any motor vehicle during the period such person's operator's license or right to operate a motor vehicle in this state is under suspension or revocation on account of a third or subsequent violation of section 14-227a or 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 53a-56b or 53a-60d or for the third or subsequent time pursuant to section 14-227b, or in violation of a restriction placed for the third or subsequent time on such person's operator's license or right to operate a motor vehicle in this state by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or pursuant to an order of the court under subsection (b) of section 14-227j, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than three years, and, in the absence of any mitigating circumstances as determined by the court, one year of the sentence imposed may not be suspended or reduced in any manner.

(4) The court shall specifically state in writing for the record the mitigating circumstances, or the absence thereof.

(1949 Rev., S. 2420; 1957, P.A. 421; P.A. 82-258; P.A. 83-534, S. 3; P.A. 85-387, S. 2; P.A. 89-314, S. 3, 5; P.A. 97-291, S. 4, 5; P.A. 03-233, S. 2; P.A. 04-257, S. 100; P.A. 05-215, S. 4; P.A. 07-167, S. 23, 40; P.A. 11-48, S. 56; 11-51, S. 221; P.A. 12-80, S. 164; 12-178, S. 5; P.A. 16-126, S. 16.)

History: P.A. 82-258 increased the minimum penalty for a first offense from $100 to $150, and increased the maximum penalty for a subsequent offense from $500 to $600 and from three months to one year imprisonment; P.A. 83-534 added Subsec. (c) re increased penalties when the reason for the suspension or revocation was operation of a motor vehicle while under the influence, refusal to submit to a blood alcohol test or manslaughter or assault with a motor vehicle while intoxicated; P.A. 85-387 amended Subsec. (c) to increase from 5 to 30 days the period of imprisonment which may not be suspended or reduced; P.A. 89-314 amended Subsec. (c) to replace reference to a suspension or revocation “on account of a violation of subsection (d) or (f) of section 14-227b” with “pursuant to section 14-227b” and to specify that the period of imprisonment which may not be suspended or reduced is 30 “consecutive” days; P.A. 97-291 amended Subsec. (c) to provide that the nonsuspendable sentence of 30 consecutive days is imposed in the absence of any mitigating circumstances as determined by the court and to require the court to specifically state in writing for the record the mitigating circumstances, or absence thereof, effective July 8, 1997; P.A. 03-233 amended Subsec. (a) to add “except as provided in section 14-215a”; P.A. 04-257 made technical changes in Subsecs. (b) and (c), effective June 14, 2004; P.A. 05-215 amended Subsec. (b) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re additional penalties for persons who have one or more prior violations of Subsec. (a) or Sec. 14-36; P.A. 07-167 amended Subsec. (b)(2)(B) by changing penalty from term of imprisonment of 90 days which may not be suspended or reduced to term of imprisonment of one year, 90 days of which may not be suspended or reduced and amended Subsec. (c) by designating existing penalty provisions as Subdiv. (1), adding Subdivs. (2) and (3) re penalties for second, third and subsequent violations and designating existing provisions re court record of mitigating circumstances as Subdiv. (4); P.A. 11-48 amended Subsec. (c) to make penalties in Subdivs. (1) to (3) applicable to person operating motor vehicle in violation of restriction placed on license or right to operate by commissioner pursuant to Sec. 14-227a(i) or pursuant to order of court under Sec. 14-227j(b), effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 12-80 amended Subsec. (b)(1) to replace maximum term of imprisonment for first offense of “ninety days” with “three months” and make a technical change; P.A. 12-178 amended Subsec. (c)(1) and (2) to add “or limitation” re first and second violation of restriction on person's operator's license or right to operate motor vehicle pursuant to Sec. 14-227a(i), effective July 1, 2012; P.A. 16-126 amended Subsec. (c) by replacing references to Sec. 14-227a(a) with references to Sec. 14-227a and by adding references to Secs. 14-227m and 14-227n(a)(1) and (2).

See Sec. 14-111(b), (h) re suspension or revocation of driver's license.

See Sec. 14-227h re impoundment of motor vehicle in certain cases.

Cited. 159 C. 549; 209 C. 98; 216 C. 172; 229 C. 824; 234 C. 301. Defendant's knowledge that her license has been suspended is not an essential element of the crime of operating vehicle with a suspended license. 245 C. 442.

Cited. 9 CA 686; 12 CA 338; 19 CA 594; 21 CA 496; 23 CA 50; 24 CA 438; 26 CA 716; 30 CA 742; 31 CA 797; 34 CA 557; 36 CA 710; 45 CA 12. Plain meaning of section is to give state authority to prosecute any person who operates a motor vehicle outside scope of work permit while license under suspension; legislature did not include language within section indicating that a work permit issued pursuant to Sec. 14-37a is an affirmative defense to a violation of section. 53 CA 23. One whose operator's license is under suspension violates section whenever he operates a motor vehicle, regardless of whether it is operated on public or private property. 72 CA 127.

Suspension extends beyond period for which license issued. 16 CS 178. A person who manipulates the steering wheel as it is being pushed along a public highway by a second car is operating a motor vehicle within the meaning of section. 22 CS 494. One who operates a car in this state while his right to operate remains under suspension may be convicted under section, even though he has in the meantime moved to another state and obtained a license in that state. 23 CS 26. Cited. 24 CS 347. Arrest for violation of statute did not justify search of car without a warrant. 25 CS 229. Cited. 36 CS 586; 38 CS 384; Id., 472. It is not obligatory for state to prove commissioner's action in suspending a license is valid where prosecution is for driving while under suspension; time to contest validity of suspension is when it occurs. 39 CS 381.

No conviction unless operation on public highway. 2 Conn. Cir. Ct. 79. Cited. Id., 520. Since a running engine means “operating” within the meaning of statute, a turning off of the engine would be as much a part of operation; what constitutes a “public highway” for the purposes of a conviction under section. Id., 662. Cited. Id., 684; 3 Conn. Cir. Ct. 110; Id., 467; Id., 586; 4 Conn. Cir. Ct. 253; Id., 408. Operation of motor vehicle during period of license suspension not violation of statute when under direct order of police official. Id., 424, 428, 431. Ownership of vehicle not required element of violation. Id., 431. That suspension of driver's license was not known to him as notice of suspension was mailed to his last address after he had moved therefrom was no defense in a trial for violation of section; that defendant obtained a provisional license while his license was suspended under section is no defense. 5 Conn. Cir. Ct. 72. Cited. Id., 161. Motorcycles are motor vehicles within the meaning of statute and revocation of a license applies to motorcyclist's license as well as motor vehicle operator's license. Id., 219. Operation of motor vehicle defined. 6 Conn. Cir. Ct. 639.

Subsec. (c):

Violation of statute was a “crime” for purposes of qualifying for alcohol abuse treatment program under Secs. 17a-648 to 17a-658. 226 C. 191. Cited. 227 C. 914; 230 C. 427. Work permit exception under Sec. 14-37a constitutes an affirmative defense, for which defendant bears the burden of persuasion, to a violation of Subsec. 254 C. 107. Not unconstitutionally vague when applied to all-terrain vehicles; all-terrain vehicle is a motor vehicle for purposes of Subsec. 281 C. 707.

Violation is crime within purposes of Secs. 17a-648 to 17a-658. 27 CA 225. Cited. 32 CA 1; 40 CA 420; Id., 724; 45 CA 722. Statute not rendered unconstitutionally vague by Sec. 14-37a. 57 CA 541. Definition of “motor vehicle” in Sec. 14-212 applies and includes a moped. 112 CA 190.



Section 14-215a - Operation while license is suspended pursuant to section 14-140.

(a) No person whose operator's license or right to operate a motor vehicle in this state has been suspended pursuant to section 14-140 shall operate any motor vehicle during the period of such suspension.

(b) Any person who violates the provisions of subsection (a) of this section shall, for a first offense, be fined not less than one hundred fifty dollars or more than two hundred dollars or imprisoned not more than three months, or both, and, for any subsequent offense, be fined not less than two hundred dollars or more than six hundred dollars or imprisoned not more than one year, or both.

(P.A. 03-233, S. 1; 03-278, S. 131; P.A. 04-257, S. 86; P.A. 12-80, S. 165.)

History: P.A. 03-278 amended Subsec. (a) by deleting “for failure to appear for any scheduled court appearance”; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; P.A. 12-80 amended Subsec. (b) to replace maximum term of imprisonment for first offense of “ninety days” with “three months”.



Section 14-215b - Operation after expiration of period of suspension and without obtaining reinstatement of license.

Any person whose motor vehicle operator's license has been suspended who operates a motor vehicle after the expiration of such period of suspension without obtaining the reinstatement of such license shall (1) during the first sixty days after such expiration, be deemed to have failed to renew such license and be subject to the penalty for failure to renew a motor vehicle operator's license under subsection (c) of section 14-41, and (2) after said sixty-day period, be subject to the penalty for operating a motor vehicle without a license under section 14-36. Any operator so charged shall not be prosecuted under section 14-215 for the same act constituting a violation under this section.

(P. A. 05-215, S. 1.)



Section 14-216 - Operation by persons under eighteen without insurance.

No person under the age of eighteen years shall operate any motor vehicle upon the highways of this state, and no person shall cause or permit such operation of any motor vehicle by any such person, unless such motor vehicle has been insured for the amounts required by section 14-112. Violation of any provision of this section shall be an infraction. This section shall not apply to any motor vehicle bearing farm registration plates.

(1949 Rev., S. 2419; 1957, P.A. 334; P.A. 76-381, S. 9.)

History: P.A. 76-381 replaced provision for $100 fine and/or 30 days' imprisonment with statement that violation deemed an infraction.

Mere fact that owner's son, admittedly under 16, was operator of car does not ipso facto establish violation by owner. 18 CS 41.



Section 14-217 - Operator to give name and address and show or surrender license, registration and insurance identification card when requested.

No person who is operating or in charge of any motor vehicle, when requested by any officer in uniform, by an agent authorized by the commissioner who presents appropriate credentials or, in the event of any accident in which the car he is operating or in charge of is concerned, when requested by any other person, may refuse to give his name and address or the name and address of the owner of the motor vehicle or give a false name or address, or refuse, on demand of such officer, agent or other person, to produce his motor vehicle registration certificate, operator's license and any automobile insurance identification card for the vehicle issued pursuant to section 38a-364 or to permit such officer, agent or such other person to take the operator's license, registration certificate and any such insurance identification card in hand for the purpose of examination, or refuse, on demand of such officer, agent or such other person, to sign his name in the presence of such officer, agent or such other person. No person may refuse to surrender his license to operate motor vehicles or the certificate of registration of any motor vehicle operated or owned by him or such insurance identification card or the number plates furnished by the commissioner for such motor vehicle on demand of the commissioner or fail to produce his license when requested by a court. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2406; 1961, P.A. 517, S. 77; P.A. 76-381, S. 10; P.A. 79-577, S. 7, 8; P.A. 81-172, S. 13; P.A. 93-297, S. 8, 29.)

History: 1961 act removed obsolete reference to trial justice; P.A. 76-381 deleted provision for $50 fine and/or 30 days' imprisonment with statement that violation deemed an infraction; P.A. 79-577 included no-fault insurance identification cards in documents which may be required; P.A. 81-172 authorized motor vehicle agents to request the production of a license, registration and no-fault insurance identification card; P.A. 93-297 deleted term “no-fault” in description of insurance identification card, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 161 C. 371; 181 C. 299.

Cited. 24 CA 438; 30 CA 742; 45 CA 303.

Operator's license is privilege granted by state, not a right, and subject to reasonable restrictions; roadblock stopping by state police is valid exercise of police power. 4 Conn. Cir. Ct. 385, 389, 394.



Section 14-218 - Negligent homicide.

Section 14-218 is repealed.

(1949 Rev., S. 2415; 1949, S. 1316d; 1971, P.A. 30.)



Section 14-218a - Traveling unreasonably fast. Establishment of speed limits.

(a) No person shall operate a motor vehicle upon any public highway of the state, or road of any specially chartered municipal association or any district organized under the provisions of chapter 105, a purpose of which is the construction and maintenance of roads and sidewalks, or on any parking area as defined in section 14-212, or upon a private road on which a speed limit has been established in accordance with this subsection, or upon any school property, at a rate of speed greater than is reasonable, having regard to the width, traffic and use of highway, road or parking area, the intersection of streets and weather conditions. The Office of the State Traffic Administration may determine speed limits which are reasonable and safe on any state highway, bridge or parkway built or maintained by the state, and differing limits may be established for different types of vehicles, and may erect or cause to be erected signs indicating such speed limits. The traffic authority of any town, city or borough may establish speed limits on streets, highways and bridges or in any parking area for ten cars or more or on any private road wholly within the municipality under its jurisdiction; provided such limit on streets, highways, bridges and parking areas for ten cars or more shall become effective only after application for approval thereof has been submitted in writing to the Office of the State Traffic Administration and a certificate of such approval has been forwarded by the office to the traffic authority; and provided such signs giving notice of such speed limits shall have been erected as the Office of the State Traffic Administration directs, provided the erection of such signs on any private road shall be at the expense of the owner of such road. The presence of such signs adjacent to or on the highway or parking area for ten cars or more shall be prima facie evidence that they have been so placed under the direction of and with the approval of the Office of the State Traffic Administration. Approval of such speed limits may be revoked by the Office of the State Traffic Administration at any time if said office deems such revocation to be in the interest of public safety and welfare, and thereupon such speed limits shall cease to be effective and any signs that have been erected shall be removed. Any speed in excess of such limits, other than speeding as provided for in section 14-219, shall be prima facie evidence that such speed is not reasonable, but the fact that the speed of a vehicle is lower than such limits shall not relieve the operator from the duty to decrease speed when a special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

(b) The Office of the State Traffic Administration shall establish a speed limit of sixty-five miles per hour on any multiple lane, limited access highways that are suitable for a speed limit of sixty-five miles per hour, taking into consideration relevant factors including design, population of area and traffic flow.

(c) Any person who operates a motor vehicle at a greater rate of speed than is reasonable, other than speeding, as provided for in section 14-219, shall commit the infraction of traveling unreasonably fast.

(P.A. 75-577, S. 7, 126; P.A. 77-103; 77-340, S. 4; P.A. 84-429, S. 65; P.A. 98-181, S. 1; P.A. 12-132, S. 15.)

History: P.A. 77-103 clarified proviso re effective date of speed limits; P.A. 77-340 replaced first reference to parking areas for 10 or more cars with parking areas as defined in Sec. 14-219a and specified infraction in Subsec. (b) as infraction “of traveling unreasonably fast”; P.A. 84-429 made technical changes for statutory consistency; P.A. 98-181 added new Subsec.(b) requiring the State Traffic Commission to establish a speed limit of 65 miles per hour on multiple lane, limited access highways determined to be suitable for said speed limit, relettering former Subsec. (b) as Subsec. (c); P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012 (Revisor's note: In Subsecs. (a) and (b), references to “Office of State Traffic Administration” were changed editorially by the Revisors to “Office of the State Traffic Administration” for accuracy).

See Sec. 14-111g re operator's retraining program.

Cited. 181 C. 515; 208 C. 94; 234 C. 660.

Cited. 5 CA 434; 9 CA 825; 29 CA 791; 30 CA 810; 33 CA 44; 34 CA 189; 37 CA 85; 38 CA 322; 46 CA 633.

Cited. 38 CS 426; 39 CS 313.



Section 14-219 - Speeding.

(a) No person shall operate any motor vehicle (1) upon any highway, road or any parking area for ten cars or more, at such a rate of speed as to endanger the life of any occupant of such motor vehicle, but not the life of any other person than such an occupant; (2) at a rate of speed greater than fifty-five miles per hour upon any highway other than a highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection; (3) at a rate of speed greater than sixty-five miles per hour upon any highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection; or (4) if such person is under eighteen years of age, upon any highway or road for which a speed limit of less than sixty-five miles per hour has been established in accordance with subsection (a) of section 14-218a, at a rate of speed more than twenty miles per hour above such speed limit.

(b) Any person who operates a motor vehicle (1) on a multiple lane, limited access highway other than a highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection at a rate of speed greater than fifty-five miles per hour but not greater than seventy miles per hour, (2) on a multiple lane, limited access highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection at a rate of speed greater than sixty-five miles per hour but not greater than seventy miles per hour, (3) on any other highway at a rate of speed greater than fifty-five miles per hour but not greater than sixty miles per hour, or (4) if such person is under eighteen years of age, upon any highway or road for which a speed limit of less than sixty-five miles per hour has been established in accordance with subsection (a) of section 14-218a, at a rate of speed more than twenty miles per hour above such speed limit, shall commit an infraction, provided any such person operating a truck, as defined in section 14-260n, shall have committed a violation and shall be fined not less than one hundred dollars nor more than one hundred fifty dollars.

(c) Any person who violates any provision of subdivision (1) of subsection (a) of this section or who operates a motor vehicle (1) on a multiple lane, limited access highway at a rate of speed greater than seventy miles per hour but not greater than eighty-five miles per hour, or (2) on any other highway at a rate of speed greater than sixty miles per hour but not greater than eighty-five miles per hour, shall be fined not less than one hundred dollars nor more than one hundred fifty dollars, provided any such person operating a motor vehicle described in subsection (a) of section 14-163c shall be fined not less than one hundred fifty dollars nor more than two hundred dollars.

(d) No person shall be subject to prosecution for a violation of both subsection (a) of this section and subsection (a) of section 14-222 because of the same offense.

(e) Notwithstanding any provision of the general statutes to the contrary, any person who violates subdivision (1) of subsection (a) of this section, subdivision (1) or (2) of subsection (b) of this section while operating a truck, as defined in section 14-260n, or subdivision (1) of subsection (c) of this section while operating a motor vehicle or a truck, as defined in section 14-260n, shall follow the procedures set forth in section 51-164n.

(1949 Rev., S. 2407; 1961, P.A. 379, S. 2; 517, S. 15; 1963, P.A. 289; 595; February, 1965, P.A. 92; 1969, P.A. 450, S. 1, 2; 670, S. 1, 2; P.A. 73-253, S. 1; P.A. 75-577, S. 6, 126; P.A. 79-609, S. 1; P.A. 80-276, S. 1, 6; P.A. 84-372, S. 5, 9; P.A. 90-213, S. 7; P.A. 98-181, S. 2; P.A. 08-32, S. 13; P.A. 09-187, S. 14; P.A. 10-110, S. 18.)

History: 1961 acts amended Subsec. (a) to add parking areas for ten cars or more and deleted exception for Merritt Parkway from first sentence of Subsec. (b); 1963 acts established maximum speed limits in Subsec. (a)(2) and added roads of specially chartered municipal associations; 1965 act added district roads to Subsec. (a); 1969 acts amended Subsecs. (a) and (b) to add provisions re private roads and to establish speed limits applicable to commercial vehicles; P.A. 73-253 prohibited operation of vehicle at greater than reasonable speed on school property; P.A. 75-577 deleted provisions of Subsec. (a) re operation at greater than reasonable speed, deleted Subsec. (b) re determination of speed limits and relettered former Subsec. (c) as Subsec. (b); P.A. 79-609 reduced speed limit from 70 to 55 miles per hour with limit being generally applicable, special limit provisions were deleted; P.A. 80-276 inserted new Subsec. (b) re offenses deemed infractions and expanded Subsec. (c) re speeding offenses and replaced $100 maximum fine with $100 minimum fine and $150 maximum fine; P.A. 84-372 established higher penalties for person operating a truck; P.A. 90-213 amended Subsec. (c)(1) and (2) to establish a maximum speed of 85 miles per hour and added Subsec. (e) to require a person who violates Subsec. (a)(1), Subsec. (b)(1) while operating a truck, or Subsec. (c)(1) while operating a motor vehicle or truck to follow the procedures set forth in Sec. 51-164n; P.A. 98-181 amended Subsec. (a)(2) to exclude a highway for which a speed limit has been established in accordance with Sec. 14-218a(b) and to add Subdiv. (3) prohibiting operation at a rate of speed greater than 65 miles per hour on a highway for which a speed limit has been established in accordance with Sec. 14-218a(b), amended Subsec. (b)(1) to exclude a highway for which a speed limit has been established in accordance with Sec. 14-218a(b) and to add Subdiv. (2) prohibiting operation on a multiple lane, limited access highway for which a speed limit has been established in accordance with Sec. 14-218a(b) at a rate of speed greater than 65 miles per hour but not greater than 70 miles per hour, renumbering former Subdiv. (2) as Subdiv. (3), and amended Subsec. (e) to include a violation of Subdiv. (2) of Subsec. (b) while operating a truck; P.A. 08-32 added Subsec. (a)(4) and Subsec. (b)(4) re person under 18 years of age who operates motor vehicle upon certain highways or roads at rate of speed 20 miles per hour or more above established speed limit and made technical changes, effective August 1, 2008; P.A. 09-187 amended Subsecs. (a)(4) and (b)(4) to replace “twenty miles per hour or more” with “more than twenty miles per hour” and made a technical change in Subsec. (a), effective July 8, 2009; P.A. 10-110 amended Subsec. (c)(2) to substitute “motor vehicle described in subsection (a) of section 14-163c” for “truck, as defined in section 14-260n”.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-219c re use of radar to support conviction.

See Sec. 14-222 re penalty for operation at rate of speed greater than eighty-five miles per hour.

The effect of exceeding former statutory speed limits. 81 C. 500; 90 C. 707; 98 C. 490; 99 C. 727; 106 C. 386. Former statute applied. 102 C. 44. Excessive speed and failure to look ahead. 105 C. 693. Duty of driver to keep reasonable lookout. 108 C. 508, 546, 560. Permissible rate of speed depends on existing conditions. Id., 706. Endangering life of occupant of vehicle being driven should be distinguished from endangering life of another, which is a violation of Sec. 14-222. 124 C. 270. Cited. 125 C. 448. Where jury was cautioned that plaintiff was limited to negligence specified in complaint, it was not prejudicial to read inapplicable portion of statute. Id., 512. Cited. 139 C. 719; 140 C. 274. Trier to decide whether the speed was actually unreasonable under all the circumstances; if plaintiff's speed was unreasonable, it cannot be said that as a matter of law, under the circumstances of the case, the excess speed was a proximate cause of the collision. 146 C. 470. Violation constitutes negligence per se. 147 C. 644. Cited. 148 C. 456. Prima facie evidence discussed. Id., 481. Cited. 149 C. 385. Court may take judicial notice that radar is an accurate speed-measuring principle. 153 C. 365. Cited. 154 C. 100; 170 C. 495; 202 C. 629; 208 C. 94; 209 C. 98.

Cited. 14 CA 816; 17 CA 416; 19 CA 432; 27 CA 346; 29 CA 791; 34 CA 201; 46 CA 633.

Right of Merritt Parkway Commission to fix speed limits under former statute discussed. 7 CS 165. Cited. 16 CS 398. Prima facie presumption that driving at rate of speed exceeding posted speed limit is not reasonable; proof of favorable conditions is effective neither to rebut, as a matter of law, state's prima facie case nor to constitute, as a matter of law, a defense to a prosecution under section. 22 CS 464. Cited. 23 CS 303, 342. Passing at speed in excess of posted speed limit and returning to right-hand lane are among circumstances for trier to consider in determining reasonableness of speed; court may take judicial notice of regulations of State Traffic Commission. Id., 437. Radar can show speed, and it is for the trier to believe or disbelieve testimony with regard to the accuracy of the radar. 24 CS 13. Cited. Id., 91; Id., 124; Id., 160; Id., 167; Id., 345. Plea of guilty and absence of affidavit of explanation can result in inference that speeding was proximate cause of accident. 25 CS 380. Cited. 26 CS 513. Officer's testimony that speedometer had recently been tested satisfies requirement in speeding prosecutions of some showing of instrument's accuracy prior to admissibility. 37 CS 601. Cited. 39 CS 313; 41 CS 356.

Speed recorded on radar unit admissible in evidence if accuracy of unit is established and car identified. 2 Conn. Cir. Ct. 68. Defendant has right, prior to trial, to inspect radar equipment; not abuse of discretion to refuse postponement of trial when request made during trial. Id., 369. Speeding violation may be established by circumstantial evidence; where facts conflict with witnesses' estimates of speed, the facts control. Id., 439. It is for the trier to decide under all the circumstances, some of which may be favorable to the driver, whether the speed was greater than was reasonable at the time. Id., 644. Cited. 3 Conn. Cir. Ct. 461. Testimony of state trooper as to speed of defendant's vehicle during “clocking” period is admissible although no foundation has been laid to establish accuracy of device by which trooper reached his conclusion; speedometer reading is only prima facie evidence; trier of facts shall determine its credibility. Id., 566, 568. Operation of police radar requires no technical knowledge of radar science; individual graphic record containing alleged speed of defendant is admissible without producing graphic record covering entire period of operation. Id., 575, 577. Prima facie evidence of defendant's speed of 70 miles an hour as unreasonable is rebuttable but casts on defendant burden of going forward with the evidence his speed was reasonable under the conditions. 4 Conn. Cir. Ct. 93. It is not double jeopardy to prosecute offender for two successive speeding offenses in different towns in same hour of one day. Id., 102. Court will judicially notice that radar instrument measures speed accurately. Id., 109. Expressed intent of legislature was to distinguish between the types of highways described in statute. Id., 374. Cited. Id., 499. Statute does not go much beyond the common law rule and the jury must decide whether defendant's speed was negligent under the circumstances. Id., 671. Failure of officer issuing summons to defendant to correctly identify him in court or trial did not affect the establishment of the identity of the driver where defendant had entered a general appearance and appeared for trial. Id., 697. Where there was no evidence of the testing of the speedometer of the state trooper within a reasonable time before the clocking of defendant's car, evidence of the clocked speed was inadmissible. 5 Conn. Cir. Ct. 190. Cited. Id., 333. Defense of entrapment must establish the criminal design arose solely in the mind of the police. Id., 379. In a trial for violation of section, the court may not direct the jury to find a verdict of guilty even where there was a stipulation of all facts. Id., 223. Cited. Id., 618; 6 Conn. Cir. Ct. 161, 162. No clocked measurements are necessary to establish prima facie evidence of speed in excess of the maximum limits. Id., 334. Cited. Id., 560, 599.

Subsec. (a):

Each of the two sentences in Subsec. states a separate interdict. 144 C. 399. Violation of Subsec. would be negligence per se. 165 C. 635. Cited. 176 C. 451.

Cited. 3 Conn. Cir. Ct. 580; 4 Conn. Cir. Ct. 516. In crime of speeding which is malum prohibitum, the intent to do the prohibited act is only intent necessary for conviction and motive of defendant is of no consequence. Id., 573.

Subsec. (b):

Degree of excess speed over posted limit is factor to be considered by trier in determining whether, under all circumstances, a motor vehicle has been operated at greater than reasonable speed. 144 C. 399. Violation of posted speed limit not negligence per se. 165 C. 635.

History discussed; State Traffic Commission has authority to post speed limits on Merritt Parkway and it is proper to admit evidence of posted speed. 23 CS 468.



Section 14-219a - Parking area defined.

Section 14-219a is repealed.

(1961, P.A. 379, S. 1; P.A. 77-340, S. 5; P.A. 84-429, S. 78.)



Section 14-219b - Limitation of municipal liability.

Nothing in section 14-218a, subsection (a) of section 14-222 or subsection (a) of section 14-227a shall be construed to impose any liability upon any municipality as a result of its establishing a speed limit upon any private road within its jurisdiction as provided by section 14-218a.

(1969, P.A. 450, S. 5; P.A. 77-340, S. 6.)

History: P.A. 77-340 replaced references to Sec. 14-219 with references to Sec. 14-218a.



Section 14-219c - Use of speed monitoring devices to support a conviction.

A prima facie presumption of accuracy sufficient to support a conviction under section 14-219 will be accorded to a radar, speed monitoring laser, vascar device or any other speed monitoring device approved by the Commissioner of Emergency Services and Public Protection only upon testimony by a competent police officer that: (1) The police officer operating the radar, laser, vascar device or other device has adequate training and experience in its operation; (2) the radar, laser, vascar device or other device was in proper working condition at the time of the arrest, established by proof that suggested methods of testing the proper functioning of the device were followed; (3) the radar, laser, vascar device or other device was used in an area where road conditions provide a minimum possibility of distortion; (4) if moving radar was used, the speed of the patrol car was verified; and (5) the radar, laser, vascar device or other device was expertly tested within a reasonable time following the arrest, and such testing was done by means which do not rely on the internal calibrations of such radar, laser, vascar device or other device.

(P.A. 79-609, S. 3; P.A. 92-141, S. 2, 3; P.A. 94-189, S. 13; P.A. 11-51, S. 134.)

History: P.A. 92-141 added references to lasers, vascar devices or other speed monitoring devices approved by the commissioner of public safety; P.A. 94-189 amended Subdiv. (4), eliminating the reference to “laser, vascar device or other device” since only when moving radar is used is the speed of the patrol car a factor; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Statute does not set out a test for admissibility of laser readings; purpose of statute is to provide a presumption of accuracy for laser readings when state satisfies the 5 conditions contained in statute. 70 CA 223.

Statute refers to the accuracy of radar readings and does not purport to create any prima facie presumptions with respect to the accuracy of a patrol car's speedometer. 37 CS 601. Court held to be reasonable in time test for accuracy conducted 3 weeks after the arrest. 39 CS 313.



Section 14-220 - Slow speed.

(a) No person shall operate a motor vehicle at a speed lower than forty miles per hour on any limited access divided highway and no person shall operate a motor vehicle on any other highway at such a slow speed as to impede or block the normal and reasonable movement of traffic except, in either case, when reduced speed is necessary for safe operation or in an emergency, or in compliance with the law or the direction of an officer. The provisions of this section shall not apply to (1) maintenance vehicles or equipment of the state or any municipal highway department, or to such vehicles or equipment of a contractor under contract with any such department while engaged in maintenance operations; (2) any motor vehicle with a commercial registration which while traveling on any limited access divided highway is unable to maintain the minimum speed limit of forty miles per hour due to the gradient, or to any such vehicle which while traveling on any other highway is being driven at such a slow speed as to obstruct or endanger following traffic, provided the operator thereof employs flashing lights on such motor vehicle.

(b) The operator of any motor vehicle having a gross weight of more than twenty-five thousand pounds shall also employ flashing lights when the vehicle is traveling on a limited access divided highway and maintaining a speed higher than forty miles per hour but lower than the speed of the traffic on the highway due to the gradient.

(c) Violation of any provision of this section shall be an infraction.

(1957, P.A. 136; 1967, P.A. 875; 1971, P.A. 618, S. 1; P.A. 75-577, S. 68, 126; P.A. 84-278; P.A. 90-263, S. 66, 74.)

History: 1967 act set minimum speed of 40 on limited access divided highways; 1971 act excluded from provisions commercial vehicles unable to maintain speed on grades and vehicles using flashing lights; P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 84-278 divided section into Subsecs. and added new language in Subsec. (b), requiring operators of certain commercial motor vehicles to use flashing lights while traveling faster than 40 miles per hour but slower than the speed of traffic due to the gradient; P.A. 90-263 amended Subsec. (a)(2) to substitute phrase “motor vehicle with a commercial registration” for “commercial motor vehicle” and to delete other references to “commercial” motor vehicle.

Requirement that there be a written request to charge on legal principle involved in a statute (Practice Book, section 250) is especially applicable to this section. 154 C. 381.

Cited. 30 CA 742.



Section 14-221 - Low-speed vehicles carrying passengers for hire.

No person shall operate on any highway any vehicle which travels at a normal rate of speed of not more than fifteen miles per hour, when transporting persons for hire or when transporting three or more persons for pleasure purposes, whether or not for hire, unless he has obtained a permit from the traffic authority of each city, town and borough in which the vehicle is to be operated. Such permit shall include reasonable restrictions and may require the temporary installation and use of such additional lighting equipment as such traffic authority deems to be essential for the safety of the persons being transported from one-half hour after sunset to one-half hour before sunrise or whenever smoke or weather conditions render it impossible to see at least two hundred feet ahead of such vehicle. Violation of any provision of this section shall be an infraction.

(1953, S. 1379d; P.A. 75-577, S. 69, 126; P.A. 85-174, S. 1, 2.)

History: P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 85-174 eliminated the limitation on the permit to one round trip per day and provided that the permit shall include reasonable restrictions.



Section 14-222 - Reckless driving.

(a) No person shall operate any motor vehicle upon any public highway of the state, or any road of any specially chartered municipal association or of any district organized under the provisions of chapter 105, a purpose of which is the construction and maintenance of roads and sidewalks, or in any parking area for ten cars or more or upon any private road on which a speed limit has been established in accordance with the provisions of section 14-218a or upon any school property recklessly, having regard to the width, traffic and use of such highway, road, school property or parking area, the intersection of streets and the weather conditions. The operation of a motor vehicle upon any such highway, road or parking area for ten cars or more at such a rate of speed as to endanger the life of any person other than the operator of such motor vehicle, or the operation, downgrade, upon any highway, of any motor vehicle with a commercial registration with the clutch or gears disengaged, or the operation knowingly of a motor vehicle with defective mechanism, shall constitute a violation of the provisions of this section. The operation of a motor vehicle upon any such highway, road or parking area for ten cars or more at a rate of speed greater than eighty-five miles per hour shall constitute a violation of the provisions of this section.

(b) Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days or be both fined and imprisoned for the first offense and for each subsequent offense shall be fined not more than six hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 2408; 1961, P.A. 379, S. 3; 1963, P.A. 290; February, 1965, P.A. 224; 1969, P.A. 450, S. 3; 1971, P.A. 31; P.A. 73-253, S. 2; P.A. 77-340, S. 7; P.A. 81-268, S. 1; P.A. 90-213, S. 8; 90-263, S. 67, 74.)

History: 1961 act amended Subsec. (a) to include parking areas for ten or more cars; 1963 act amended Subsec. (a) to include roads of specially chartered municipal associations; 1965 act added district roads to Subsec. (a); 1969 act prohibited operating vehicle recklessly on private roads with established speed limits; 1971 act replaced “occupant” with “operator” in Subsec. (a) provision re endangerment; P.A. 73-253 prohibited operating vehicle recklessly on school property; P.A. 77-340 replaced reference to Sec. 14-219 in Subsec. (a) with reference to Sec. 14-218a; P.A. 81-268 amended Subsec. (b) by establishing a minimum fine of $100 and increasing the maximum fine from $100 to $300 for first offenses, and increasing the maximum fine for subsequent offenses from $200 to $600; P.A. 90-213 amended Subsec. (a) to add provision that operation of a motor vehicle at a rate of speed greater than 85 miles per hour constitutes a violation of the section; P.A. 90-263 amended Subsec. (a) to substitute phrase “motor vehicle with a commercial registration” for “commercial motor vehicle”.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-111(b) re suspension or revocation of operator's license.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-112(a) re proof of financial responsibility.

See Sec. 14-219b re limitation of municipal liability.

Criminal homicide by reckless driving. 82 C. 671; 83 C. 437; 108 C. 212. Former statute applied. 93 C. 254. Violation does not entitle injured person to recover treble damages. Id., 249. Doing any act prohibited by motor vehicle laws is negligence of itself, and is actionable when proximate cause of injury. 98 C. 495; 99 C. 727. Driving down icy hill in high gear. 105 C. 669. Reckless driving does not lie in speed alone, but in that and other circumstances which together show reckless disregard of consequences. 108 C. 214. Contributory negligence, while not a defense to action for reckless misconduct, is a defense to action for negligence consisting in part of violation of statute. 116 C. 475; 123 C. 211. Negligence as a prerequisite for finding statute was violated. 117 C. 616. Cited. 119 C. 314. Where complaint had no allegation of reckless driving, court properly omitted reading portion of statute referring to it. 123 C. 177. Operating recklessly is operating without regard for safety of others. Id., 212. If speed in passing vehicle was not such as to endanger any of its occupants, it did not constitute reckless driving. 124 C. 270. Where jury was cautioned that plaintiff was limited to negligence specified in complaint, it was not prejudicial to read inapplicable portion of statute. 125 C. 512. Violation of statute not necessarily established by fact only that defendant was driving under influence of liquor, or only that car was going at high rate of speed. 132 C. 227. Excessive speed passing trolley car may be reckless driving. Id., 248. Cited. 139 C. 719; 149 C. 385. The allegations of plaintiff's complaint that defendant was negligent because of actions including violations of statute were not sufficient to permit recovery upon the ground of reckless and wanton misconduct by defendant. 159 C. 91. Cited. 162 C. 565. Plaintiff's waiver of representation by counsel at hearing where his license was suspended for contributing to accidental death precludes later claim of denial of procedural due process. 168 C. 94. Cited. 202 C. 629; 203 C. 305; 208 C. 94; 226 C. 191; 230 C. 427; 240 C. 489. Road that was under the control of a political subdivision of the state and open to public travel was a public “highway” as defined in Sec. 14-1. 300 C. 426.

Cited. 9 CA 686; 12 CA 306; 14 CA 347; 27 CA 225; Id., 377; 32 CA 1; 33 CA 49; 36 CA 710; 38 CA 8; judgment reversed, see 236 C. 18; Id., 85; 41 CA 664. Evidence is sufficient to prove defendant operated motor vehicle recklessly or at such a rate of speed as to endanger the life of another when state proves, beyond a reasonable doubt, that defendant ignored posted warning signs, drove well in excess of the posted speed limit and operated vehicle in such a reckless manner as to endanger the lives of the passengers. 51 CA 463.

Operating recklessly within the meaning of section requires a conscious choice of action either with knowledge of the serious danger to others involved in it or with knowledge of facts which would disclose this danger to a reasonable man; there must be something more than a failure to use reasonable care, something more than gross negligence. 22 CS 391. Neither speed nor driving under the influence of liquor would alone be sufficient for a conviction for reckless driving, but such circumstances in conjunction with other circumstances can be taken into consideration in determining whether defendant showed a reckless disregard of consequences. Id., 400. Nature of reckless misconduct discussed. 24 CS 108. Cited. Id., 156; 26 CS 184. The misconduct of plaintiff was simple negligence and not the exacerbated type which is reckless misconduct. 31 CS 325. Cited. 37 CS 661; 38 CS 549.

Evidence of injuries received in auto accident relevant in proving offense. 2 Conn. Cir. Ct. 446. Reckless driving does not lie in speed alone but in speed and other circumstances which, together, show a reckless disregard of circumstances. Id., 501, 502. Cited. Id., 634. To establish violation of first sentence of statute, reckless or wanton misconduct must be shown. 3 Conn. Cir. Ct. 25. Guilt might be established under second sentence of statute by evidence which would prove only that life was endangered. Id., 26, 27. Where only evidence relative to defendant's operational conduct is an estimate of his speed at a point 600 feet before accident occurred, evidence held insufficient to warrant conclusion of guilt beyond a reasonable doubt. Id., 28. Cited. Id., 294, 295. Presumption raised by Sec. 14-107 that proof of registration number of motor vehicle shall be prima facie evidence that owner was operator thereof is not violative of due process since there is a rational and reasonable connection between the facts proved and the ultimate fact presumed. Id., 462, 463. Cited. Id., 380; 4 Conn. Cir. Ct. 499; Id., 541; 6 Conn. Cir. Ct. 298.

Subsec. (a):

Cited. 198 C. 43; 236 C. 18.

Cited. 40 CA 643. Conviction of reckless driving not inconsistent with acquittal on charge of risk of injury to a child under Sec. 53-21(a)(1) because each offense contains different elements and a conviction on one is not inconsistent with an acquittal on the other. 122 CA 631. There was insufficient evidence to establish beyond a reasonable doubt that the road on which defendant drove recklessly was a municipal road. 126 CA 52; judgment reversed, see 306 C. 426.

Defendant who, following another car, bumped it from the rear more than once could reasonably be found guilty of reckless driving under section. 3 Conn. Cir. Ct. 509, 510.



Section 14-222a - Negligent homicide with a motor vehicle or commercial motor vehicle.

(a) Except as provided in subsection (b) of this section, any person who, in consequence of the negligent operation of a motor vehicle, causes the death of another person shall be fined not more than one thousand dollars or imprisoned not more than six months or both.

(b) Any person who, in consequence of the negligent operation of a commercial motor vehicle, causes the death of another person shall be fined not more than two thousand five hundred dollars or imprisoned not more than six months, or both.

(P.A. 81-26, S. 1; P.A. 07-167, S. 34.)

History: P.A. 07-167 designated existing provisions as Subsec. (a), inserting Subsec. (b) exception clause therein, and added Subsec. (b) re negligent operation of commercial motor vehicle, effective July 1, 2007.

See Sec. 14-111g re operator's retraining program.

Cited. 202 C. 629; 222 C. 444; 226 C. 191.

Negligent homicide with a motor vehicle is a lesser included offense of misconduct with a motor vehicle (Sec. 53a-57). 9 CA 686. Cited. 11 CA 122; Id., 473; 22 CA 108; 27 CA 225; 28 CA 283; 38 CA 322.

Since motor vehicle violations are specifically excluded from definition of an offense, and, therefore, from definition of a crime, negligent homicide with a motor vehicle is not a crime to which youthful offender status may be applied. 49 CS 170.



Section 14-223 - Failing to stop when signaled or disobeying direction of officer. Increasing speed in attempt to escape or elude officer.

(a) Whenever the operator of any motor vehicle fails promptly to bring his motor vehicle to a full stop upon the signal of any officer in uniform or prominently displaying the badge of his office, or disobeys the direction of such officer with relation to the operation of his motor vehicle, he shall be deemed to have committed an infraction and be fined fifty dollars.

(b) No person operating a motor vehicle, when signaled to stop by an officer in a police vehicle using an audible signal device or flashing or revolving lights, shall increase the speed of the motor vehicle in an attempt to escape or elude such police officer. Any person who violates this subsection shall be guilty of a class A misdemeanor, except that, if such violation causes the death or serious physical injury, as defined in section 53a-3, of another person, such person shall be guilty of a class C felony, and shall have such person's motor vehicle operator's license suspended for one year for the first offense, except that the Commissioner of Motor Vehicles may, after a hearing, as provided for in subsection (i) of section 14-111, and upon a showing of compelling mitigating circumstances, reinstate such person's license before the expiration of such one-year period. For any subsequent offense such person shall be guilty of a class C felony, except that if any prior offense by such person under this subsection caused, and such subsequent offense causes, the death or serious physical injury, as defined in section 53a-3, of another person, such person shall be guilty of a class C felony for which one year of the sentence imposed may not be suspended or reduced by the court, and shall have such person's motor vehicle operator's license suspended for not less than eighteen months nor more than two years, except that said commissioner may, after a hearing, as provided for in subsection (i) of section 14-111, and upon a showing of compelling mitigating circumstances, reinstate such person's license before such period.

(1949 Rev., S. 2409; P.A. 78-372, S. 3, 7; P.A. 82-189; 82-223, S. 15; P.A. 83-577, S. 21; P.A. 96-99; P.A. 99-171, S. 4, 5; P.A. 09-191, S. 1; P.A. 10-3, S. 62; P.A. 11-213, S. 35.)

History: P.A. 78-372 added Subsec. (b) re attempts to elude police vehicles; P.A. 82-189 amended Subsec. (b) by deleting the reference to intentional disregard and endangerment and increasing the minimum penalties from a minimum fine of $100 to $500 and a minimum license suspension from two months to one year for a first offense and a minimum fine from $500 to $1,000 and a minimum license suspension from six to eighteen months for a subsequent offense; P.A. 82-223 amended Subsec. (a) by specifying that the commission of a first offense constituted an infraction, changing the fine from not less than $5 nor more than $25 to $25 for a first offense, and increasing the minimum fine for a subsequent offense from $10 to $25; P.A. 83-577 amended Subsec. (a) by increasing the fine for a first offense from $25 to $35 and the minimum fine for a subsequent offense from $25 to $35; P.A. 96-99 amended Subsec. (b) by increasing the maximum fine from $1,000 to $2,000 and establishing a term of imprisonment of not more than one year for a first offense and by establishing a term of imprisonment of not less than one year nor more than five years for a subsequent offense; P.A. 99-171 amended Subsec. (b) by making a violation of this section a class A misdemeanor and deleting specific fine limits and prison terms, by increasing the penalty for violation of this section when such violation causes death or serious injury, by providing for an additional penalty when there is more than one violation of this section causing death or serious injury, and by making technical changes, effective January 1, 2000; P.A. 09-191 amended Subsec. (b) to increase from a class D felony to a class C felony the penalty for first offense that causes death or serious physical injury, increase from a class D felony to a class C felony the penalty for any subsequent offense and increase from a class D felony with a 1-year mandatory minimum sentence to a class C felony with a 1-year mandatory minimum sentence the penalty for any subsequent offense that causes death or serious physical injury where prior offense also caused death or serious physical injury; P.A. 10-3 amended Subsec. (a) to replace fine of $35 for first offense and not less than $35 nor more than $50 for subsequent offense with fine of $50, effective April 14, 2010; P.A. 11-213 amended Subsec. (b) to replace references to Sec. 14-111(k) with references to Sec. 14-111(i).

See Sec. 14-111g re operator's retraining program.

Cited. 4 Conn. Cir. Ct. 385.

Subsec. (b):

Cited. 202 C. 629; 222 C. 444.

Cited. 33 CA 49; 40 CA 762. Sec. 53a-57(a) and this Subsec. contain multiple elements that are dissimilar, and the clear language of the statutes themselves is sufficient for a conclusion that they do not impose two punishments for the same act. 84 CA 351.



Section 14-223a - Striking an officer with a motor vehicle. Penalties.

Any operator of a motor vehicle who strikes any officer, as defined in section 14-1, or any fire police officer, appointed in accordance with section 7-313a, with such motor vehicle while such officer or fire police officer is engaged in traffic control or regulation, provided such officer is in uniform or prominently displaying the badge of his office and such fire police officer is in compliance with the provisions of section 7-313a, (1) shall be fined not less than one hundred fifty dollars or more than two hundred dollars, and (2) for a subsequent offense, shall be fined not more than two hundred fifty dollars or imprisoned not more than thirty days, or both.

(P.A. 04-250, S. 4; P.A. 05-152, S. 1; 05-288, S. 60.)

History: P.A. 05-152 deleted provision re operator deemed to have committed an infraction and made technical changes; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 14-224 - Evasion of responsibility in operation of motor vehicles. Racing. Required removal of motor vehicle from traveled portion of highway. Impoundment or fine.

(a) Each operator of a motor vehicle who is knowingly involved in an accident which results in the death of any other person shall at once stop and render such assistance as may be needed and shall give such operator’s name, address and operator’s license number and registration number to any officer or witness to the death of any person, and if such operator of the motor vehicle causing the death of any person is unable to give such operator’s name, address and operator’s license number and registration number to any witness or officer, for any reason or cause, such operator shall immediately report such death of any person to a police officer, a constable, a state police officer or an inspector of motor vehicles or at the nearest police precinct or station, and shall state in such report the location and circumstances of the accident causing the death of any person and such operator’s name, address, operator’s license number and registration number.

(b) (1) Each operator of a motor vehicle who is knowingly involved in an accident which causes serious physical injury, as defined in section 53a-3, to any other person shall at once stop and render such assistance as may be needed and shall give such operator’s name, address and operator’s license number and registration number to the person injured or to any officer or witness to the serious physical injury to person. If such operator of the motor vehicle causing the serious physical injury of any person is unable to give such operator’s name, address and operator’s license number and registration number to the person injured or to any witness or officer, for any reason or cause, such operator shall immediately report such serious physical injury of any person to a police officer, a constable, a state police officer or an inspector of motor vehicles or at the nearest police precinct or station, and shall state in such report the location and circumstances of the accident causing the serious physical injury of any person and such operator’s name, address, operator’s license number and registration number.

(2) Each operator of a motor vehicle who is knowingly involved in an accident that causes physical injury, as defined in section 53a-3, to any other person shall at once stop and render such assistance as may be needed and shall give such operator’s name, address and operator’s license number and registration number to the person injured or to any officer or witness to the physical injury. If such operator of the motor vehicle causing the physical injury is unable to give such operator’s name, address and operator’s license number and registration number to the person injured or to any witness or officer, for any reason or cause, such operator shall immediately report such physical injury of any person to a police officer, a constable, a state police officer or an inspector of motor vehicles or at the nearest police precinct or station, and shall state in such report the location and circumstances of the accident causing the physical injury of any person and such operator’s name, address, operator’s license number and registration number.

(3) Each operator of a motor vehicle who is knowingly involved in an accident that causes injury or damage to property shall at once stop and render such assistance as may be needed and shall give such operator’s name, address and operator’s license number and registration number to the owner of the injured or damaged property, or to any officer or witness to the injury or damage to property, and if such operator of the motor vehicle causing the injury or damage to any property is unable to give such operator’s name, address and operator’s license number and registration number to the owner of the property injured or damaged, or to any witness or officer, for any reason or cause, such operator shall immediately report such injury or damage to property to a police officer, a constable, a state police officer or an inspector of motor vehicles or at the nearest police precinct or station, and shall state in such report the location and circumstances of the accident causing the injury or damage to property and such operator’s name, address, operator’s license number and registration number.

(c) (1) No person shall operate a motor vehicle upon any public highway for a wager or for any race or for the purpose of making a speed record.

(2) No person shall (A) possess a motor vehicle under circumstances manifesting an intent that it be used in a race or event prohibited under subdivision (1) of this subsection, (B) act as a starter, timekeeper, judge or spectator at a race or event prohibited under subdivision (1) of this subsection, or (C) wager on the outcome of a race or event prohibited under subdivision (1) of this subsection.

(d) Each person operating a motor vehicle who is knowingly involved in an accident on a limited access highway which causes damage to property only shall immediately move or cause his motor vehicle to be moved from the traveled portion of the highway to an untraveled area which is adjacent to the accident site if it is possible to move the motor vehicle without risk of further damage to property or injury to any person.

(e) No person who acts in accordance with the provisions of subsection (d) of this section may be considered to have violated subdivision (3) of subsection (b) of this section.

(f) Any person who violates the provisions of subsection (a) or subdivision (1) of subsection (b) of this section shall be fined not more than twenty thousand dollars or be imprisoned not less than two years nor more than twenty years or be both fined and imprisoned.

(g) Any person who violates the provisions of subdivision (2) or (3) of subsection (b) of this section or subsection (c) of this section shall be fined not less than seventy-five dollars nor more than six hundred dollars or be imprisoned not more than one year or be both fined and imprisoned, and for any subsequent offense shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(h) In addition to any penalty imposed pursuant to subsection (g) of this section: (1) If any person is convicted of a violation of subdivision (1) of subsection (c) of this section and the motor vehicle being operated by such person at the time of the violation is registered to such person, the court may order such motor vehicle to be impounded for not more than thirty days and such person shall be responsible for any fees or costs resulting from such impoundment; or (2) if any person is convicted of a violation of subdivision (1) of subsection (c) of this section and the motor vehicle being operated by such person at the time of the violation is not registered to such person, the court may fine such person not more than two thousand dollars, and for any subsequent offense may fine such person not more than three thousand dollars.

(1949 Rev., S. 2410; September, 1957, P.A. 11, S. 8; P.A. 81-268, S. 2; P.A. 82-472, S. 45, 183; P.A. 83-135; 83-534, S. 10; P.A. 94-188, S. 9; P.A. 97-291, S. 3, 5; P.A. 06-173, S. 2; P.A. 09-120, S. 1; P.A. 14-130, S. 25; P.A. 15-211, S. 28.)

History: P.A. 81-268 amended Subsec. (c) by increasing the minimum fine from $50 to $75 and the maximum fine from $100 to $200 for first offenses, and increasing the maximum fine for subsequent offenses from $200 to $600; P.A. 82-472 made a technical correction; P.A. 83-135 amended Subsec. (c) by increasing the maximum fine from $200 to $600 for a first offense and from $600 to $1,000 for a subsequent offense; P.A. 83-534 inserted new Subsecs. (a) and (d) re evading responsibility in an accident causing serious physical injury or death and the penalty therefor, redesignated the former Subsecs. and limited the former provisions re evading responsibility to accidents causing “physical injury as defined in section 53a-3” or injury or damage to property; P.A. 94-188 inserted new Subsecs. (d) and (e) re removal of vehicle from traveled portion of highway and redesignated the former Subsecs. (d) and (e) as (f) and (g); P.A. 97-291 amended Subsec. (f) to increase the maximum fine from $5,000 to $10,000 and the maximum term of imprisonment from 5 to 10 years; P.A. 06-173 amended Subsec. (c) to designate existing provision as Subdiv. (1) and add Subdiv. (2) prohibiting a person possessing a motor vehicle under circumstances manifesting an intent that it be used in a race or event prohibited under Subdiv. (1), acting as a starter, timekeeper, judge or spectator at such a race or event or wagering on the outcome of such a race or event; P.A. 09-120 added Subsec. (h) re motor vehicle impoundment or fine for violation of Subsec. (c)(1), effective July 1, 2009; P.A. 14-130 amended Subsec. (a) by deleting provisions re serious physical injury, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same by replacing provisions re physical injury with provisions re serious physical injury and deleting provisions re injury or damage to property, adding Subdiv. (2) re accident that causes physical injury and adding Subdiv. (3) re accident that causes injury or damage to property, and made technical and conforming changes; P.A. 15-211 amended Subsec. (f) by increasing maximum fine from $10,000 to $20,000, minimum term of imprisonment from 1 year to 2 years and maximum term of imprisonment from 10 years to 20 years.



Section 14-225 - Evading responsibility in operation of other vehicles.

Any person riding on, propelling, driving or directing any vehicle, except a motor vehicle, on a public street or highway or on any parking area for ten cars or more or on any school property, who has knowledge of having caused injury to the person or property of another and neglects, at the time of the injury, to stop and ascertain the extent of the injury and to render assistance, or refuses to give his name and address, or gives a false name or address when the same is asked for by the person injured or by any other person in his behalf or by a police officer, motor vehicle inspector or constable, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 2493; 1971, P.A. 356; P.A. 73-253, S. 3; P.A. 84-429, S. 39; P.A. 00-99, S. 51, 154.)

History: 1971 act included reference to parking areas for ten or more cars; P.A. 73-253 included reference to school property; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 00-99 deleted reference to sheriff and deputy sheriff, effective December 1, 2000.

Violations not on public highway discussed. 16 CS 358.



Section 14-225a - Operation of motor vehicles in parking areas.

Section 14-225a is repealed.

(1969, P.A. 736, S. 1, 2; P.A. 84-429, S. 78.)



Section 14-226 - Operator to report injury to dog.

Any person who has knowledge of causing, by the operation of a motor vehicle, injury or death to a dog shall at once stop and render such assistance as may be possible, shall immediately report such injury or death to such dog's owner or such owner's representative and shall give his name, address and operator's license and registration numbers to such owner or representative or any witness or peace officer. If unable to ascertain and locate such owner or representative, such operator shall, at once, report the injury or death to a police officer, constable, state police officer or inspector of motor vehicles, to whom he shall give the location of such accident and a description of the dog. Violation of any provision of this section shall be an infraction. No operator shall be convicted under the provisions of subdivision (3) of subsection (b) of section 14-224 when such operator has caused injury or death to a dog.

(1949 Rev., S. 2411; P.A. 75-577, S. 71, 126; P.A. 88-364, S. 25, 123; P.A. 14-130, S. 32.)

History: P.A. 75-577 replaced provision for $25 maximum fine with statement that violation deemed an infraction; P.A. 88-364 made technical change correcting reference to applicable subsection of Sec. 14-224 from Subsec. (a) to Subsec. (b); P.A. 14-130 added “subdivision (3) of” re reference to Sec. 14-224(b).

See Sec. 22-351 re unlawful injury to or killing of dog.



Section 14-227 - Operation while intoxicated.

Section 14-227 is repealed.

(1949 Rev., S. 2412; 1963, P.A. 616, S. 3.)



Section 14-227a - Operation while under the influence of liquor or drug or while having an elevated blood alcohol content.

(a) Operation while under the influence or while having an elevated blood alcohol content. No person shall operate a motor vehicle while under the influence of intoxicating liquor or any drug or both. A person commits the offense of operating a motor vehicle while under the influence of intoxicating liquor or any drug or both if such person operates a motor vehicle (1) while under the influence of intoxicating liquor or any drug or both, or (2) while such person has an elevated blood alcohol content. For the purposes of this section, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, except that if such person is operating a commercial motor vehicle, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is four-hundredths of one per cent or more of alcohol, by weight, and “motor vehicle” includes a snowmobile and all-terrain vehicle, as those terms are defined in section 14-379.

(b) Admissibility of chemical analysis. Except as provided in subsection (c) of this section, in any criminal prosecution for violation of subsection (a) of this section, evidence respecting the amount of alcohol or drug in the defendant's blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant's breath, blood or urine shall be admissible and competent provided: (1) The defendant was afforded a reasonable opportunity to telephone an attorney prior to the performance of the test and consented to the taking of the test upon which such analysis is made; (2) a true copy of the report of the test result was mailed to or personally delivered to the defendant within twenty-four hours or by the end of the next regular business day, after such result was known, whichever is later; (3) the test was performed by or at the direction of a police officer according to methods and with equipment approved by the Department of Emergency Services and Public Protection and was performed in accordance with the regulations adopted under subsection (d) of this section; (4) the device used for such test was checked for accuracy in accordance with the regulations adopted under subsection (d) of this section; (5) an additional chemical test of the same type was performed at least ten minutes after the initial test was performed or, if requested by the police officer for reasonable cause, an additional chemical test of a different type was performed to detect the presence of a drug or drugs other than or in addition to alcohol, provided the results of the initial test shall not be inadmissible under this subsection if reasonable efforts were made to have such additional test performed in accordance with the conditions set forth in this subsection and such additional test was not performed or was not performed within a reasonable time, or the results of such additional test are not admissible for failure to meet a condition set forth in this subsection; and (6) evidence is presented that the test was commenced within two hours of operation. In any prosecution under this section it shall be a rebuttable presumption that the results of such chemical analysis establish the ratio of alcohol in the blood of the defendant at the time of the alleged offense, except that if the results of the additional test indicate that the ratio of alcohol in the blood of such defendant is ten-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and the analysis thereof accurately indicate the blood alcohol content at the time of the alleged offense.

(c) Evidence of blood alcohol content. In any prosecution for a violation of subdivision (1) of subsection (a) of this section, reliable evidence respecting the amount of alcohol in the defendant's blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant's blood, breath or urine, otherwise admissible under subsection (b) of this section, shall be admissible only at the request of the defendant.

(d) Testing and analysis of blood, breath and urine. The Commissioner of Emergency Services and Public Protection shall ascertain the reliability of each method and type of device offered for chemical testing and analysis purposes of blood, of breath and of urine and certify those methods and types which said commissioner finds suitable for use in testing and analysis of blood, breath and urine, respectively, in this state. The Commissioner of Emergency Services and Public Protection shall adopt regulations, in accordance with chapter 54, governing the conduct of chemical tests, the operation and use of chemical test devices, the training and certification of operators of such devices and the drawing or obtaining of blood, breath or urine samples as said commissioner finds necessary to protect the health and safety of persons who submit to chemical tests and to insure reasonable accuracy in testing results. Such regulations shall not require recertification of a police officer solely because such officer terminates such officer's employment with the law enforcement agency for which certification was originally issued and commences employment with another such agency.

(e) Evidence of refusal to submit to test. In any criminal prosecution for a violation of subsection (a) of this section, evidence that the defendant refused to submit to a blood, breath or urine test requested in accordance with section 14-227b shall be admissible provided the requirements of subsection (b) of said section have been satisfied. If a case involving a violation of subsection (a) of this section is tried to a jury, the court shall instruct the jury as to any inference that may or may not be drawn from the defendant's refusal to submit to a blood, breath or urine test.

(f) Reduction, nolle or dismissal prohibited. If a person is charged with a violation of the provisions of subsection (a) of this section, the charge may not be reduced, nolled or dismissed unless the prosecuting authority states in open court such prosecutor's reasons for the reduction, nolle or dismissal.

(g) Penalties for operation while under the influence. Any person who violates any provision of subsection (a) of this section shall: (1) For conviction of a first violation, (A) be fined not less than five hundred dollars or more than one thousand dollars, and (B) be (i) imprisoned not more than six months, forty-eight consecutive hours of which may not be suspended or reduced in any manner, or (ii) imprisoned not more than six months, with the execution of such sentence of imprisonment suspended entirely and a period of probation imposed requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person's motor vehicle operator's license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the one-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j; (2) for conviction of a second violation within ten years after a prior conviction for the same offense, (A) be fined not less than one thousand dollars or more than four thousand dollars, (B) be imprisoned not more than two years, one hundred twenty consecutive days of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, and (iii) undergo a treatment program if so ordered, and (C) have such person's motor vehicle operator's license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the three-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, except that for the first year of such three-year period, such person's operation of a motor vehicle shall be limited to such person's transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer; and (3) for conviction of a third and subsequent violation within ten years after a prior conviction for the same offense, (A) be fined not less than two thousand dollars or more than eight thousand dollars, (B) be imprisoned not more than three years, one year of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, and (iii) undergo a treatment program if so ordered, and (C) have such person's motor vehicle operator's license or nonresident operating privilege permanently revoked upon such third offense, except that if such person's revocation is reversed or reduced pursuant to subsection (i) of section 14-111, such person shall be prohibited from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, for the time period prescribed in subdivision (2) of subsection (i) of section 14-111. For purposes of the imposition of penalties for a second or third and subsequent offense pursuant to this subsection, a conviction under the provisions of subsection (a) of this section in effect on October 1, 1981, or as amended thereafter, a conviction under the provisions of either subdivision (1) or (2) of subsection (a) of this section, a conviction under the provisions of section 14-227m, a conviction under the provisions of subdivision (1) or (2) of subsection (a) of section 14-227n, a conviction under the provisions of section 53a-56b or 53a-60d or a conviction in any other state of any offense the essential elements of which are determined by the court to be substantially the same as subdivision (1) or (2) of subsection (a) of this section, section 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 53a-56b or 53a-60d, shall constitute a prior conviction for the same offense.

(h) Suspension of operator's license or nonresident operating privilege. (1) Each court shall report each conviction under subsection (a) of this section to the Commissioner of Motor Vehicles, in accordance with the provisions of section 14-141. The commissioner shall suspend the motor vehicle operator's license or nonresident operating privilege of the person reported as convicted for the period of time required by subsection (g) of this section. The commissioner shall determine the period of time required by subsection (g) of this section based on the number of convictions such person has had within the specified time period according to such person's driving history record, notwithstanding the sentence imposed by the court for such conviction. (2) The motor vehicle operator's license or nonresident operating privilege of a person found guilty under subsection (a) of this section who, at the time of the offense, was operating a motor vehicle in accordance with a special operator's permit issued pursuant to section 14-37a shall be suspended by the commissioner for twice the period of time set forth in subsection (g) of this section. (3) If an appeal of any conviction under subsection (a) of this section is taken, the suspension of the motor vehicle operator's license or nonresident operating privilege by the commissioner, in accordance with this subsection, shall be stayed during the pendency of such appeal.

(i) Ignition interlock device. (1) The Commissioner of Motor Vehicles shall permit a person whose license has been suspended in accordance with the provisions of subparagraph (C) of subdivision (1) or subparagraph (C) of subdivision (2) of subsection (g) of this section to operate a motor vehicle if (A) such person has served either the suspension required under said subparagraph (C) or the suspension required under subsection (i) of section 14-227b, and (B) such person has installed an approved ignition interlock device in each motor vehicle owned or to be operated by such person, and verifies to the commissioner, in such manner as the commissioner prescribes, that such device has been installed. For a period of one year after the installation of an ignition interlock device by a person who is subject to subparagraph (C) of subdivision (2) of subsection (g) of this section, such person's operation of a motor vehicle shall be limited to such person's transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer. Except as provided in sections 53a-56b and 53a-60d, no person whose license is suspended by the commissioner for any other reason shall be eligible to operate a motor vehicle equipped with an approved ignition interlock device.

(2) All costs of installing and maintaining an ignition interlock device shall be borne by the person required to install such device. No court sentencing a person convicted of a violation of subsection (a) of this section may waive any fees or costs associated with the installation and maintenance of an ignition interlock device.

(3) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection. The regulations shall establish procedures for the approval of ignition interlock devices, for the proper calibration and maintenance of such devices and for the installation of such devices by any firm approved and authorized by the commissioner and shall specify acts by persons required to install and use such devices that constitute a failure to comply with the requirements for the installation and use of such devices, the conditions under which such noncompliance will result in an extension of the period during which such persons are restricted to the operation of motor vehicles equipped with such devices and the duration of any such extension. The commissioner shall ensure that such firm provide notice to both the commissioner and the Court Support Services Division of the Judicial Branch whenever a person required to install such device commits a violation with respect to the installation, maintenance or use of such device.

(4) The provisions of this subsection shall not be construed to authorize the continued operation of a motor vehicle equipped with an ignition interlock device by any person whose operator's license or nonresident operating privilege is withdrawn, suspended or revoked for any other reason.

(5) The provisions of this subsection shall apply to any person whose license has been suspended in accordance with the provisions of subparagraph (C) of subdivision (1) or subparagraph (C) of subdivision (2) of subsection (g) of this section on or after January 1, 2012.

(6) Whenever a person is permitted by the commissioner under this subsection to operate a motor vehicle if such person has installed an approved ignition interlock device in each motor vehicle owned or to be operated by such person, the commissioner shall indicate in the electronic record maintained by the commissioner pertaining to such person's operator's license or driving history that such person is restricted to operating a motor vehicle that is equipped with an ignition interlock device and, if applicable, that such person's operation of a motor vehicle is limited to such person's transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer, and the duration of such restriction or limitation, and shall ensure that such electronic record is accessible by law enforcement officers. Any such person shall pay the commissioner a fee of one hundred dollars prior to the installation of such device.

(7) There is established the ignition interlock administration account which shall be a separate, nonlapsing account in the General Fund. The commissioner shall deposit all fees paid pursuant to subdivision (6) of this subsection in the account. Funds in the account may be used by the commissioner for the administration of this subsection.

(8) Notwithstanding any provision of the general statutes to the contrary, upon request of any person convicted of a violation of subsection (a) of this section whose operator's license is under suspension on January 1, 2012, the Commissioner of Motor Vehicles may reduce the term of suspension prescribed in subsection (g) of this section and place a restriction on the operator's license of such person that restricts the holder of such license to the operation of a motor vehicle that is equipped with an approved ignition interlock device, as defined in section 14-227j, for the remainder of such prescribed period of suspension.

(9) Any person required to install an ignition interlock device under this section shall be supervised by personnel of the Court Support Services Division of the Judicial Branch while such person is subject to probation supervision, or by personnel of the Department of Motor Vehicles if such person is not subject to probation supervision, and such person shall be subject to any other terms and conditions as the commissioner may prescribe and any provision of the general statutes or the regulations adopted pursuant to subdivision (3) of this subsection not inconsistent herewith.

(10) Notwithstanding the periods prescribed in subsection (g) of this section and subdivision (2) of subsection (i) of section 14-111 during which a person is prohibited from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, such periods may be extended in accordance with the regulations adopted pursuant to subdivision (3) of this subsection.

(j) Participation in alcohol education and treatment program. In addition to any fine or sentence imposed pursuant to the provisions of subsection (g) of this section, the court may order such person to participate in an alcohol education and treatment program.

(k) Seizure and admissibility of medical records of injured operator. Notwithstanding the provisions of subsection (b) of this section, evidence respecting the amount of alcohol or drug in the blood or urine of an operator of a motor vehicle involved in an accident who has suffered or allegedly suffered physical injury in such accident, which evidence is derived from a chemical analysis of a blood sample taken from or a urine sample provided by such person after such accident at the scene of the accident, while en route to a hospital or at a hospital, shall be competent evidence to establish probable cause for the arrest by warrant of such person for a violation of subsection (a) of this section and shall be admissible and competent in any subsequent prosecution thereof if: (1) The blood sample was taken or the urine sample was provided for the diagnosis and treatment of such injury; (2) if a blood sample was taken, the blood sample was taken in accordance with the regulations adopted under subsection (d) of this section; (3) a police officer has demonstrated to the satisfaction of a judge of the Superior Court that such officer has reason to believe that such person was operating a motor vehicle while under the influence of intoxicating liquor or drug or both and that the chemical analysis of such blood or urine sample constitutes evidence of the commission of the offense of operating a motor vehicle while under the influence of intoxicating liquor or drug or both in violation of subsection (a) of this section; and (4) such judge has issued a search warrant in accordance with section 54-33a authorizing the seizure of the chemical analysis of such blood or urine sample. Such search warrant may also authorize the seizure of the medical records prepared by the hospital in connection with the diagnosis or treatment of such injury.

(l) Participation in victim impact panel program. If the court sentences a person convicted of a violation of subsection (a) of this section to a period of probation, the court may require as a condition of such probation that such person participate in a victim impact panel program approved by the Court Support Services Division of the Judicial Branch. Such victim impact panel program shall provide a nonconfrontational forum for the victims of alcohol-related or drug-related offenses and offenders to share experiences on the impact of alcohol-related or drug-related incidents in their lives. Such victim impact panel program shall be conducted by a nonprofit organization that advocates on behalf of victims of accidents caused by persons who operated a motor vehicle while under the influence of intoxicating liquor or any drug, or both. Such organization may assess a participation fee of not more than seventy-five dollars on any person required by the court to participate in such program.

(1963, P.A. 616, S. 1; February, 1965, P.A. 219; 1967, P.A. 612, S. 1; 1969, P.A. 450, S. 4; 1971, P.A. 318; 741; P.A. 73-253, S. 4; P.A. 75-308, S. 1; P.A. 76-6, S. 1, 2; P.A. 77-340, S. 8; 77-614, S. 323, 610; P.A. 80-438, S. 2, 3; P.A. 81-144, S. 1, 2; 81-446, S. 2; P.A. 82-408, S. 2; P.A. 83-63, S. 1–3; 83-534, S. 1; 83-571, S. 4; P.A. 84-198, S. 3, 7; 84-429, S. 40; 84-546, S. 43, 173; P.A. 85-387, S. 1; 85-596, S. 1; P.A. 86-345; P.A. 88-85; 88-302; P.A. 89-110, S. 4; 89-314, S. 2, 5; P.A. 90-230, S. 21, 101; P.A. 91-407, S. 9, 42; P.A. 93-271, S. 2, 3; 93-302, S. 1–3; 93-371, S. 2, 4, 5; 93-381, S. 9, 39; P.A. 94-60; May 25 Sp. Sess. P.A. 94-1, S. 18, 130; P.A. 95-257, S. 12, 21, 58; 95-314, S. 1; P.A. 99-218, S. 3, 4, 16; 99-255, S. 1; P.A. 00-196, S. 49, 50; P.A. 01-201, S. 1; P.A. 02-70, S. 69; May 9 Sp. Sess. P.A. 02-1, S. 108; P.A. 03-265, S. 1; 03-278, S. 47; P.A. 04-199, S. 31; 04-257, S. 101; P.A. 05-218, S. 28; June Sp. Sess. P.A. 05-3, S. 111; P.A. 06-147, S. 1; P.A. 09-187, S. 42, 62, 66; P.A. 10-110, S. 6, 45, 46; P.A. 11-48, S. 51, 52; 11-51, S. 134, 216, 217; P.A. 12-178, S. 2, 3, 6; P.A. 13-271, S. 51–53; P.A. 14-228, S. 5; P.A. 16-126, S. 3.)

History: 1965 act added district roads to Subsec. (a); 1967 act prohibited operation of vehicle while under influence of both liquor and intoxicating drug in Subsec. (a); 1969 act included in prohibition operation of vehicle on private roads with established speed limits; 1971 acts included in prohibition operation of vehicle in parking area for ten or more cars, reduced alcohol in blood level from 0.15% to 0.10% of alcohol and clarified evidential aspect of test results in Subsec. (c)(2) and increased minimum fine from $100 to $150; P.A. 73-253 included in prohibition of Subsec. (a) operation of vehicle on school property; P.A. 75-308 amended Subsec. (b)(4) to require testing of device at beginning and end of workday rather than within 30 days of test and immediately after test administered; P.A. 76-6 included reference to amount of drug in system under Subsec. (b) and to urine tests under Subsecs. (b) and (d); P.A. 77-340 replaced reference to Sec. 14-219 in Subsec. (a) with reference to Sec. 14-218a; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 80-438 allowed administering of test by emergency medical technician II; P.A. 81-144 amended Subsec. (b) to allow the department of health services to certify individuals other than health services department personnel to check test devices for accuracy; P.A. 81-446 added the requirements that two tests be performed, with the second test performed not less than 30 or more than 40 minutes after the first test, and that evidence be presented which demonstrates that the test results accurately reflect the blood alcohol content at the time of the alleged offense in Subsec. (b) and added Subsecs. (e) and (f) re participation in an alcohol education and treatment program in lieu of the 2-day minimum mandatory sentence, and re violations charged to persons arrested for a second or subsequent violation of section, with a blood alcohol ratio of at least 0.10% or more of alcohol at the time of the alleged offense; P.A. 82-408 eliminated two test requirement in Subsec. (b), added provision in Subsec. (e) re mandatory 2-day sentence if blood alcohol test indicates ratio of alcohol in blood was 0.20% or more of alcohol and changed 2-day minimum mandatory sentence for second offenders to 30-day sentence served by performing community service on fifteen weekends, such service to be approved by office of adult probation, amended Subsec. (f) by changing “in lieu of” to “in addition to” and eliminated consent and payment requirement for participation and added Subsec. (h) providing for 24-hour revocation of license by arresting police officer; P.A. 83-63 amended Subsec. (b) to allow test reports to be personally delivered to the defendant by the close of the next business day, if later than 24 hours and authorized the performance of such tests by persons recertified by persons certified by the commissioner of health services and amended Subsec. (d) to provide regulations for annual recertification of operators; P.A. 83-534 inserted a new Subsec. (b) re operation while impaired, amended Subsec. (c) to permit the test result to be “personally delivered” to the defendant within 24 hours “or by the end of the next regular business day”, whichever is later, and to provide that the initial test results will not be excluded if the police made reasonable efforts to have an additional test performed but it was not performed within a reasonable time, amended Subsec. (d) to specify the blood alcohol content that constitutes impairment, inserted a new Subsec. (f) re the admissibility into evidence of a defendant's refusal to submit to a test, inserted a new Subsec. (g) re a prohibition on reducing, nolleing or dismissing the charge, inserted a new Subsec. (h) to replace former penalties for operation while under the influence with new penalties, inserted a new Subsec. (i) re the penalty for operating while impaired, inserted a new Subsec. (j) re the suspension of the operator's license of a person found guilty of operating while under the influence, and relettered the intervening and remaining subsections accordingly; P.A. 83-571 amended new Subsec. (h) to increase the period of license suspension provided in P.A. 83-534 from 6 months to 1 year for a first offense and from 1 year to 2 years for a second offense; P.A. 84-198 amended Subsec. (f) by replacing “the case” with “a case involving a violation of subsection (a) of this section”; P.A. 84-429 rephrased provisions and made other technical changes in Subsecs. (a) and (b); P.A. 84-546 made technical change in Subsec. (i); P.A. 85-387 amended Subsec. (h) to increase the penalty for a first violation by mandating a term of imprisonment, 48 consecutive hours of which may not be suspended or reduced on any manner, or a term of 100 hours of community service, to increase the minimum mandatory penalty for a second violation from 48 consecutive hours to 10 days, to increase the minimum mandatory penalty for a third violation from 30 to 120 days, and to provide that a second, third, fourth or subsequent violation is one which occurs within 5 years after a prior conviction for the same offense; P.A. 85-596 amended Subsec. (a) to add provision that person commits offense of operating a motor vehicle while under the influence “while the ratio of alcohol in the blood of such person is 0.10% or more of alcohol, by weight”, amended Subsec. (c) to provide that the defendant be afforded a reasonable opportunity to telephone an attorney prior to the performance of the test and that the test be performed by or at the direction of a police officer, to make an additional test mandatory rather than optional, to insert “and the analysis thereof” in Subdiv. (6) and to delete the requirement that additional competent evidence be presented bearing on the question of whether or not the defendant was under the influence, amended Subsec. (d) to replace provisions concerning the weight to be given to evidence of certain percentages of blood-alcohol content with provision that in prosecution for violation of Subsec. (a)(1) such evidence shall be admissible only at the request of the defendant, and amended Subsec. (h) to provide that a conviction under either Subdiv. (1) or (2) of Subsec. (a) constitutes a prior offense; P.A. 86-345 added Subsec. (m) re the seizure, admissibility and competency of evidence derived from a chemical analysis of a blood sample taken from an injured operator at a hospital; P.A. 88-85 amended Subsec. (c)(4) to require that the device be checked for accuracy immediately before and after the test was performed rather than at the beginning of each workday and no later than the end of each workday; P.A. 88-302 amended Subsec. (h) to provide that the performance of community service for conviction of a first violation is to be as a condition of probation imposed in connection with a sentence to a term of imprisonment of not more than six months with the execution of such sentence of imprisonment suspended entirely; P.A. 89-110 amended Subsec. (h) to make a technical change in Subdiv. (2) and to provide that for purposes of the penalty for a subsequent offense after a prior conviction for the same offense a conviction under Sec. 53a-56b or 53a-60d constitutes a prior conviction for the same offense; P.A. 89-314 amended Subsec. (h) to insert “consecutive” in Subdivs. (2) and (3) and deleted Subsec. (l) re the 24-hour revocation by the arresting police officer of the license of a person with a blood alcohol concentration of 0.10% or more, and relettered the remaining Subsec. accordingly; P.A. 90-230 made technical change in Subsec. (e); P.A. 91-407 amended Subsec. (l)(2) by adding “a resident physician or intern in any hospital in this state” and made technical change in Subsec. (l)(3); P.A. 93-271 amended Subsec. (e) to provide that regulations shall not require recertification of a police officer solely because he transfers from one law enforcement agency to another, effective June 29, 1993; P.A. 93-302 amended Subsecs. (c) and (l) by adding phlebotomists to the list of persons qualified to take blood samples and added Subsec. (m) defining “phlebotomist”; P.A. 93-371 amended Subsec. (c)(6) to require that evidence be presented “that the test was commenced within two hours of operation” rather than that evidence be presented “which demonstrates that the test results and analysis thereof accurately reflect the blood alcohol content at the time of the alleged offense” and to add provision establishing a rebuttable presumption that the results of the chemical analysis indicate the blood alcohol ratio at the time of the alleged offense and requiring additional evidence be presented when the results of the additional test indicate a blood alcohol ratio of 0.12% or less and is higher than the results of the first test and added Subsec. (j)(3) re the period of suspension for a person who, at the time of the offense, was operating under a special operator's permit issued pursuant to Sec. 14-37a, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-60 amended Subsec. (l) to authorize the taking of a blood sample “at the scene of the accident” or “while en route to the hospital” rather than only “at a hospital”, to delete the requirement in Subdiv. (1) that the blood sample be taken “in the regular course of business of the hospital” and to make a technical change in Subdiv. (2); May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-314 amended Subsec. (c)(5) to allow an additional chemical test of a different type to be performed if requested by the police officer for reasonable cause, amended Subsec. (d) to eliminate reference to drugs, and amended Subsec. (h)(2) to (4), inclusive, to provide that a second, third, fourth or subsequent violation is one which occurs within 10 years, in lieu of 5 years, after a prior conviction for the same offense; P.A. 99-218 amended Subsecs. (c) and (e) by replacing the Department and Commissioner of Public Health with the Department and Commissioner of Public Safety and by making technical changes, effective July 1, 1999; P.A. 99-255 amended Subsec. (a) to replace the prohibition in Subdiv. (2) of operating a motor vehicle “while the ratio of alcohol in the blood of such person is 0.10% or more of alcohol, by weight” with “while such person has an elevated blood alcohol content” and added definition of “elevated blood alcohol content”, amended Subsec. (c)(3) to require that the test be performed “in accordance with the regulations adopted under subsection (e) of this section”, replacing provisions that required the test be performed by persons certified or recertified by the Department of Public Health or recertified by persons certified as instructors by the commissioner of said department and that required a blood test be taken by a physician, phlebotomist, qualified laboratory technician, emergency medical technician II or registered nurse, and amended Subsec. (c)(4) to require that the device was checked for accuracy “in accordance with the regulations adopted under subsection (e) of this section” rather than “immediately before and after such test was performed by a person certified by the Department of Public Health”, amended Subsec. (e) to make provisions applicable to methods and types of devices for the “analysis” of blood, breath and urine and to replace provision that required the Commissioner of Public Health to adopt regulations “governing the conduct of chemical tests, the operation and use of chemical test devices, and the training, certification and annual recertification of operators of such devices” with provision that required the “Commissioner of Public Safety, in consultation with the Commissioner of Public Health” to adopt regulations “governing the conduct of chemical tests, the operation and use of chemical test devices, the training and certification of operators of such devices and the drawing or obtaining of blood, breath or urine samples”, amended Subsec. (h) to increase the penalties for a second violation by increasing the fine from not less than $500 nor more than $2,000 to not less than $1,000 nor more than $4,000, increasing the term of imprisonment from a maximum of 1 year with a nonsuspendable period of 10 consecutive days to a maximum of 2 years with a nonsuspendable period of 120 consecutive days, adding the requirement that the person perform 100 hours of community service as a condition of probation, and increasing the license suspension from 2 years to “three years or until the date of such person's twenty-first birthday, whichever is longer”, to increase the penalties for a third and subsequent violation by deleting former Subdiv. (3) that had specified penalties for a third violation, renumbering former Subdiv. (4) as Subdiv. (3), amending said Subdiv. (3) to make the penalties applicable to a “third and subsequent violation” rather than a “fourth and subsequent violation” and add requirement that the person perform 100 hours of community service as a condition of probation, and to add provision that “a conviction in any other state of any offense the essential elements of which are determined by the court to be substantially the same as subdivision (1) or (2) of subsection (a) of this section or 53a-56b or 53a-60d” constitutes a prior conviction, amended Subsec. (i) to change the penalty from an infraction to a fine of not more than $200, amended Subsec. (j) to replace provisions of Subdiv. (1) requiring that the suspension take effect immediately upon the expiration of the appeal period, providing that the suspension is stayed during the appeal and requiring the defendant to send his license or nonresident operating privilege to the department when the suspension takes effect, with new provisions requiring each court to report each conviction to the department and requiring the commissioner to suspend the license or nonresident operating privilege for the time period required by Subsec. (h), to add Subdiv. (4) requiring the license of a convicted person to indicate that such person is an at-risk operator and defining “at-risk operator” and to add Subdiv. (5) providing that the suspension by the commissioner is stayed during the pendency of an appeal of a conviction, amended Subsec. (l) to make provisions applicable to evidence from an analysis of a urine sample from the injured operator, to require in Subdiv. (2) that the blood sample was taken “in accordance with regulations adopted under subsection (e) of this section” rather than “by a person licensed to practice medicine in this state, a resident physician or intern in any hospital in this state, a phlebotomist, a qualified laboratory technician, an emergency medical technician II or a registered nurse”, and to add provision that the search warrant may also authorize the seizure of medical records prepared by the hospital in connection with the diagnosis or treatment of such injury, deleted former Subsec. (m) defining “phlebotomist”, and made technical changes for purposes of gender neutrality; P.A. 00-196 made technical changes in Subsecs. (h) and (l); P.A. 01-201 added Subsec. (m) to authorize the court to require participation in a victim impact panel program as a condition of probation; P.A. 02-70 amended Subsec. (j)(1) by adding provision requiring that commissioner determine the applicable suspension period based on the number of convictions on the person's driving history record, notwithstanding the sentence imposed by the court for such conviction, deleting former Subdiv. (4) re mandatory indication of “at-risk operator” on reverse side of operator's license and redesignating existing Subdiv. (5) as Subdiv. (4), effective July 1, 2002; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to reduce ratio of alcohol in blood from 0.10% to 0.08% or more of alcohol in definition of “elevated blood alcohol content” and eliminated from such definition Subpara. (A) designator and provisions of Subpara. (B) “if such person has been convicted of a violation of this subsection, a ratio of alcohol in the blood of such person that is 0.07% or more of alcohol, by weight”, deleted former Subsecs. (b) and (i) re offense of operation while impaired and fine for violation, redesignated existing Subsecs. (c) to (h) as Subsecs. (b) to (g) and existing Subsecs. (j) to (m) as Subsecs. (h) to (k), amended redesignated Subsec. (d) to eliminate reference to Commissioner of Public Health in adopting regulations re chemical tests, and made technical changes throughout, effective July 1, 2002; P.A. 03-265 amended Subsec. (g)(2)(C) to designate existing provision re duration of suspension as clause (i) and to add clause (ii) re license suspension of 1 year followed by a prohibition for 2 years on operating a motor vehicle unless the motor vehicle is equipped with an ignition interlock device if the person is convicted of a violation of Subsec. (a)(1) on account of being under the influence of intoxicating liquor or of Subsec. (a)(2); P.A. 03-278 made technical changes in Subsec. (g), effective July 9, 2003; P.A. 04-199 made a technical change in Subsec. (g), added new Subsec. (i) re installation of an ignition interlock device and redesignated existing Subsecs. (i) to (k) as new Subsecs. (j) to (l), respectively, effective July 1, 2004; P.A. 04-257 made a technical change in Subsec. (g), effective June 14, 2004; P.A. 05-218 amended Subsec. (i) by inserting “passenger” re motor vehicle and removing provision re no enrollment in treatment program or obtained waiver in Subdiv. (1), deleting former Subdiv. (2) re condition rendering person incapable of safely operating a motor vehicle, redesignating existing Subdivs. (3) to (6) as new Subdivs. (2) to (5) and, in new Subdiv. (4), inserting “for any other reason”; June Sp. Sess. P.A. 05-3 amended Subsec. (i)(1) by deleting the word “passenger” added by P.A. 05-218; P.A. 06-147 amended Subsec. (a) to delete requirement that the motor vehicle be operated on public highway of state or on road of specified district organized under the provisions of chapter 105 or on private road on which a speed limit has been established pursuant to Sec. 14-218a or in parking area for ten or more cars or on school property, and defined “motor vehicle” to include snowmobiles and all-terrain vehicles; P.A. 09-187 amended Subsec. (a) to establish elevated blood alcohol content of .04 for person operating commercial motor vehicle, amended Subsec. (b)(5) to decrease minimum interval between initial test and additional test from 30 minutes to 10 minutes, amended Subsec. (b)(6) to lower exception to rebuttable presumption from .12 or less to .10 or less, and amended Subsec. (i) to insert “Except as provided in sections 53a-56b and 53a-60d” in Subdiv. (1) and to add Subdiv. (6) requiring commissioner to indicate restrictions re ignition interlock device in electronic record of person's operator's license or driving history and to make such record accessible by law enforcement officers; P.A. 10-110 amended Subsec. (i) to establish $100 fee prior to installation of device in Subdiv. (6) and add Subdiv. (7) re establishment of account for administration of subsection, effective July 1, 2010, and amended Subsec. (g)(2) to make provisions of Subpara. (C)(i) applicable to person under age 21 at time of offense and prohibit any such person for 2-year period following completion of suspension period from operating motor vehicle unless vehicle is equipped with ignition interlock device and to make provisions of Subpara. (C)(ii) applicable to person age 21 or older at time of offense and delete applicability to person convicted of violation of Subsec. (a)(1) or (2), and further amended Subsec. (i) to insert “(C)(i) or” in Subdivs. (1) and (5) and replace requirement that person has served not less than 1 year of suspension with requirement that person has served suspension required under subparagraph (C)(i) or (C)(ii) in Subdiv. (1)(A), effective October 1, 2010; P.A. 11-48 amended Subsec. (g) by revising Subdiv. (1)(C) to reduce suspension period from 1 year to 45 days, add condition for license restoration that person install ignition interlock device on each motor vehicle owned or operated by such person and prohibit person for 1-year period following such restoration from operating a motor vehicle unless it is equipped with such a device, by revising Subdiv. (2)(C)(i) to reduce suspension period from 3 years to 45 days, add condition for license restoration that person install ignition interlock device on each motor vehicle owned or operated by such person, increase from 2 years to 3 years the period such person is prohibited from operating a motor vehicle unless it is equipped with such a device and provide that such period runs from “such restoration” rather than “completion of such period of suspension” and by revising Subdiv. (2)(C)(ii) to reduce suspension period from 1 year to 45 days, add condition for license restoration that such person install ignition interlock device on each motor vehicle owned or operated by such person, increase from 2 years to 3 years the period such person is prohibited from operating a motor vehicle unless it is equipped with such a device and provide that such period runs from “such restoration” rather than “completion of such period of suspension”, and amended Subsec. (i) by revising Subdiv. (1) to include person whose license has been suspended in accordance with Subsec. (g)(1)(C), replace “said subparagraph (C)(i) or (C)(ii)” with “said subparagraph” and include person who has served required suspension “notwithstanding that such person has not completed serving any suspension required under subsection (i) of section 14-227b”, by revising Subdiv. (2) to prohibit court from waiving fees or costs associated with installation and maintenance of ignition interlock device, by revising Subdiv. (3) to require regulations to specify acts that constitute noncompliance re installation and use of device, conditions that will result in extension of restriction and duration of any such extension and add provision re notice by firm when person commits violation with respect to installation, maintenance or use of device, by revising Subdiv. (5) to make Subsec. applicable to person whose license has been suspended in accordance with Subsec. (g)(1)(C) and to suspension on or after “January 1, 2012” rather than “September 1, 2003”, by revising Subdiv. (6) to add provision that nothing in Subsec. shall be construed to require commissioner to verify that each motor vehicle owned by such person has been equipped with such device, and by adding Subdiv. (8) re authority of commissioner to reduce term of suspension for person whose license is under suspension on January 1, 2012, and restrict person to operation of motor vehicle with ignition interlock device for remainder of prescribed period of suspension, Subdiv. (9) re agency responsible for supervision of persons required to install ignition interlock device and Subdiv. (10) re extension of periods of restricted operation, effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsecs. (b) and (d), effective July 1, 2011; P.A. 12-178 amended Subsec. (g)(2)(B) and (3)(B) to designate provision re community service as clause (i) and add clause (ii) re assessment of degree of alcohol or drug abuse and clause (iii) re undergoing a treatment program if ordered, amended Subsec. (g)(2)(C)(i) and (ii) to limit operation during first year of 3-year period of ignition interlock device use to transportation to or from work or school, an alcohol or drug abuse treatment program or an ignition interlock device services center, amended Subsec. (g)(3)(C) to provide that if revocation is reversed or reduced under Sec. 14-111(i), person shall be prohibited from operating motor vehicle unless it is equipped with ignition interlock device, amended Subsec. (i)(1)(B) to require person to verify to commissioner that device has been installed and to add provision re first year limitation on operation after installation of device, amended Subsec. (i)(6) to reference such limitation on operation and delete provision re nothing in Subsec. to be construed to require commissioner to verify that each motor vehicle owned by person has been equipped with device, amended Subsec. (i)(10) to reference Sec. 14-111(i), rather than Sec. 14-111(k), and amended Subsec. (l) to substitute $75 for $25 re victim impact panel program participation fee and substitute “Branch” for “Department”, effective July 1, 2012; P.A. 13-271 amended Subsec. (g)(2)(C)(i) and (ii) and Subsec. (i)(1) to allow operation of motor vehicle during first year after installation of ignition interlock device for transportation to or from appointment with probation officer and amended Subsec. (i)(6) to add reference re transportation to or from appointment with probation officer, effective July 1, 2013; P.A. 14-228 amended Subsec. (g)(2) to delete former Subpara. (C)(i) re person under 21 years of age at time of offense, Subpara. (C)(ii) designator and reference to person 21 years of age or older in former Subpara. (C)(ii), amended Subsec. (h) to delete former Subdiv. (2) re person found guilty under Subsec. (a) who is under 18 years of age and redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3), and made conforming and technical changes in Subsecs. (g) to (i), effective July 1, 2015; P.A. 16-126 amended Subsec. (g) by adding references to Secs. 14-227m and 14-227n(a)(1) and (2).

See Sec. 14-111(b), (h) re suspension or revocation of operator's license.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-112(a) re proof of financial responsibility.

See Sec. 14-219b re limitation of municipal liability.

See Sec. 14-227b re implied consent to blood, breath or urine tests.

Cited. 154 C. 100. As a minor of 16 may be held accountable under statute for operating a motor vehicle while he is intoxicated, he will be held accountable for deciding to consume liquor also. Id., 648. Where defendant in intoxicated condition was found slumped over driving wheel of car stopped in middle of country road at night, jury could reasonably have concluded defendant was driver of car. 158 C. 117. Cited. 159 C. 547; 161 C. 200; 170 C. 140, 142; 174 C. 112, 115. Amendments in P.A. 85-387 and P.A. 85-596 entitled to concurrent effect. 199 C. 667. Cited. 200 C. 1; Id., 102; Id., 615; 203 C. 97, 98; 204 C. 507; Id., 514; Id., 521. Phrase “may not be suspended or reduced in any manner” applies to actions of Commissioner of Correction as well as those of sentencing court. 207 C. 412. Application of section to public parking area discussed; judgment of Appellate Court in 11 CA 644 reversed. Id., 612. Cited. 210 C. 446; 211 C. 389; 213 C. 74. Corroboration role in relation to crime that is conduct oriented discussed; State v. Tillman corpus delicti rule not applicable. 215 C. 189. Cited. 219 C. 752; 222 C. 672; 224 C. 29; Id., 730; 225 C. 921; 226 C. 191; 228 C. 758; 229 C. 31; Id., 51; Id., 228; Id., 824; 230 C. 572; 233 C. 524. A second conviction under section within a 10-year period is a felony because it carries with it a term of imprisonment of up to 2 years and does not fall within the motor vehicle violation exception to the definition of a criminal “offense” under Sec. 53a-24(a). 300 C. 144.

Cited. 4 CA 461; 7 CA 748; 9 CA 686; 10 CA 265; 11 CA 122; Id., 338; Id., 342; 12 CA 294; Id., 338; Id., 427; 16 CA 156; Id., 165; Id., 172; Id., 358; Id., 472; Id., 497; 17 CA 100; Id., 209; Id., 250; Id., 376; 18 CA 602; 19 CA 594; 20 CA 348; Id., 691; 21 CA 138; Id., 210. Statute constitutes a “criminal law” within meaning of conditions of probation. 22 CA 108. Cited. Id., 142; 25 CA 605; 26 CA 101; Id., 331; Id., 716; Id., 805; 27 CA 225; Id., 346; Id., 370; 28 CA 708; Id., 733; 29 CA 512; Id., 582; 30 CA 36; Id., 108; Id., 428; Id., 917; 31 CA 669; Id., 797; 32 CA 553; 33 CA 107; Id., 242; Id., 501; 34 CA 557; Id., 655; 35 CA 631; 36 CA 76; Id., 710; 38 CA 8; judgment reversed, see 236 C. 18; Id., 661; 39 CA 11; 40 CA 359; 42 CA 10; Id., 589; 44 CA 40; Id., 702; 45 CA 12; Id., 102; Id., 225; Id., 577; Id., 722; Id., 804. Court rejected defendant's claim that statute is void for vagueness because an ordinary person has no ascertainable method for measuring his or her own blood alcohol level. 48 CA 635. Because defendant was charged with violation of both Subdivs. (1) and (2) of Subsec. (a), intoxilyzer results are admissible without defendant's request and are necessary to prove a violation of Subsec. (a)(2) pursuant to Subsec. (c). 51 CA 4. To establish probable cause, there must be a temporal nexus between the operation of a motor vehicle and the driver's being under the influence of liquor or drugs. 54 CA 127. Detention at roadside sobriety checkpoint did not constitute unreasonable seizure or violate defendant's due process rights. 56 CA 252. Pursuant to Sec. 54-193(b), charged violations of section were subject to a 1-year limitations period because they were not punishable by a term of imprisonment of more than 1 year. 61 CA 90. There was substantial evidence that police had probable cause to believe that plaintiff had violated section where plaintiff had slurred speech, bloodshot eyes, smelled of alcohol, admitted he had been drinking beer and police found empty beer bottles in automobile; administration of field sobriety tests and subsequent results are not required by statute and are not dispositive in finding probable cause to arrest for driving while intoxicated. 62 CA 571. Nothing in section prohibits evidence of consciousness of guilt based on defendant's refusal to take a breath test being considered in prosecution for assault in the second degree with a motor vehicle under Sec. 53a-60d. 63 CA 433. Arresting officer properly permitted to offer expert testimony on defendant's intoxication. 68 CA 119. To convict defendant of operating motor vehicle while under the influence of drugs pursuant to section, the state must prove beyond a reasonable doubt that defendant operated his motor vehicle on a public highway while under the influence of intoxicating liquor or drugs or both. 79 CA 657. Section, as applied to defendant, does not violate ex post facto clause because it did not result in a second punishment for previous convictions, but rather enhanced current conviction on the basis of defendant's status as repeat offender; section does not violate such clause given that defendant was effectively put on notice of changes to statute, and therefore he is precluded from relying on previous 5-year look back period to prove that state's burden of proof was reduced or that he was deprived of a defense. 80 CA 589. Because all the evidence submitted to court was consistent with court's finding that defendant had been operating a motor vehicle while under the influence of intoxicating liquor, court had sufficient evidence to convict defendant of that offense. 93 CA 200. Starting car using a remote starter not considered first act to put vehicle in motion if person does not have the keys with him or her in the vehicle or if the whereabouts of the keys is unknown. 101 CA 709. Informant's report of erratic driver exhibited sufficient indicia of reliability to justify “Terry” stop of driver for operating a motor vehicle under the influence of intoxicating liquor, even though the police officer neither observed the errant driver nor knew informant's name. 103 CA 646. Defendant was ineligible for pretrial alcohol education program pursuant to Sec. 54-56g(f) because she was the holder of a commercial driver's license at the time she was charged with violating section. 110 CA 836.

Where sample of blood was taken from defendant when he was unconscious in a hospital and could not consent, the results of the test of his blood are not admissible in evidence since such taking was in violation of his constitutional rights and was not authorized by this section or Sec. 14-227b. 26 CS 40. The word “test” refers to the chemical analysis of a sample of blood and not to a series of samples from different individuals. 32 CS 611. Cited. 33 CS 501; Id., 697; 34 CS 514. Where information charging violation referred to former statute, incorrect reference was an amendable defect and defendant was not misled or prejudiced by the error or placed in double jeopardy by the granting of the amendment. Id., 282. Violation is crime for purposes of defendant's eligibility for pretrial accelerated rehabilitation. 36 CS 527. Cited. 37 CS 767; Id., 834; Id., 864; 38 CS 675; Id., 689; 39 CS 285; 40 CS 505; Id., 512; 42 CS 306; Id., 602; 43 CS 77.

Road controlled and maintained by town qualifies as a “public highway”. 3 Conn. Cir. Ct. 513. Where accused was found alone in his car with engine running and wheels spinning in loose gravel, trial court could correctly find he was “operating” the car. Id., 514. Instructions to the jury were not prejudicial to defendant when correction concerning the testimony of the state toxicologist was made by a supplemental charge. 4 Conn. Cir. Ct. 578. Where the penalty imposed is within the limits fixed by statute, it will not be disturbed on appeal unless there was an abuse of discretion. 5 Conn. Cir. Ct. 228. Cited. 6 Conn. Cir. Ct. 130; Id., 261, 263. The 6 conditions precedent apply only in cases of operation under influence of liquor and not drugs. Id., 303. State must prove that defendant charged with driving under the influence of liquor was exclusively under influence of liquor and not drug or drugs and liquor. Id., 364. Refusal to submit to a chemical sobriety test is inadmissible. Id., 470, 474, 475. Cited. Id., 503.

Subsec. (a):

Cited. 179 C. 377; 203 C. 305; 209 C. 806; 216 C. 172; 226 C. 470, 472; 227 C. 534; 231 C. 926; 233 C. 302. Administrative suspension of operator's license does not bar prosecution for violation of section. 235 C. 614. Defendant's act of inserting key into ignition, regardless of whether key was turned, constituted operation of a motor vehicle. 279 C. 546. Under 2005 revision, a person operates a vehicle when he uses a remote starter to start the engine and then sits in the driver's seat, thus taking the first act in a sequence of steps necessary to set in motion the motive power of a vehicle equipped with a remote starter. 291 C. 49.

Cited. 11 CA 185; Id., 644; 15 CA 58. State not required to prove that defendant intended to move vehicle in order to prove operation under statute. 22 CA 88. Intent to move a vehicle not an element of operation of a motor vehicle while under the influence in violation of section. 24 CA 467. Cited. 25 CA 282; 27 CA 461; 29 CA 455; 30 CA 742; 33 CA 590; 34 CA 189; Id., 201; 36 CA 463; 40 CA 420; 46 CA 633. Proof of operation on public highway is question of fact and defendant Commissioner of Motor Vehicles made reasonable factual finding of such operation in case in which plaintiff was found seated in the driver's seat with seat belt on in his car on the shoulder of an interstate highway and the engine of the car was running. 48 CA 552. A person operates a motor vehicle when in the vehicle he intentionally does any act or makes use of any mechanical or electrical agency which alone or in sequence will set in motion the motive power of the vehicle. 50 CA 34. Defendant who was found unconscious behind wheel of car while engine was running could be deemed to have operated the vehicle for purposes of sustaining a conviction under section. 51 CA 782. Where defendant was found intoxicated, in the vehicle with the engine running and in a position to control the vehicle's movement, conviction under section was upheld. 60 CA 551. Evidence that defendant failed field sobriety tests and testimony of state toxicologist was sufficient to sustain conviction under section. 71 CA 497. It is inconceivable that legislature's broad umbrella of protection would insulate intoxicated persons from drunk driving laws pursuant to Subsec. because the parking area did not have zoning approval for 10 or more spaces; thus, a 9 space parking lot that regularly accommodates and is used by 10 or more cars satisfies requirements of statute. 76 CA 716. For purposes of finding violation under Subdiv. (1), the state of being under the influence of intoxicating liquor is not a fact on which the state is required to present expert testimony. 84 CA 519. A conviction under Subdiv. (1) is not inconsistent with an acquittal under Subdiv. (2). 98 CA 847. Defendant's action of inserting key into vehicle ignition is an act which alone or in sequence set in motion the vehicle's motive power and constituted operation of a motor vehicle within the meaning of Subsec. 102 CA 241. Trial court properly allowed defendant's statements as to his alcohol consumption and the results of field sobriety tests; police officer did not lack a reasonable, articulable suspicion to continue his investigation. 110 CA 41. Statute does not require the state to prove that defendant driver actually had difficulty driving the motor vehicle because of intoxicating liquor or drugs. 111 CA 315. Defendant's conviction for a violation of both Subdivs. (1) and (2) violated his right to be free of double jeopardy because they provide for different methods of proof of the same offense. Id., 466. Definition of “motor vehicle” in Sec. 14-212 applies and includes a moped. 112 CA 190. Court properly rejected defense allegation that proof of intoxication was caused solely by involuntary exposure to kerosene fumes in vehicle. 118 CA 556. Blood serum test results using a weight of alcohol to volume of blood ratio rather than a weight of alcohol to weight of blood ratio was sufficient to establish elevated blood alcohol content as defined in Subsec. 159 CA 137.

Subsec. (b):

Cited. 208 C. 812.

Court declined “to formulate or adopt a behavioral definition of driving while impaired”. 14 CA 216. Cited. 15 CA 58. Chemical analysis evidence of alcohol level not required to be reported as a percentage of weight and can be reported by volume and equipment that performed test must be approved by Department of Public Safety but is not required to satisfy criteria of regulations. 99 CA 563. State is required to establish as foundation for admissibility of chemical analysis evidence that test was performed with equipment approved by Department of Public Safety; it does not require that device satisfy criteria set forth in regulations. 106 CA 189. When evidence of amount of alcohol or drug in a defendant's blood or urine is excluded under section, then evidence of ratio, dependent upon amount, should also be excluded. 164 CA 406.

Subdiv. (5) contains condition precedent to introduction of evidence concerning amount of alcohol in defendant's system as shown by chemical analysis of breath, i.e. that he be afforded additional chemical test. 34 CS 679. Requirements of this Subsec. apply only to prosecutions for violations of Subsec. (a), not to prosecutions under Sec. 53a-58a. 35 CS 511.

Subdiv. (1): Defendant did not lack legal capacity to consent to the test merely because he was under a Probate Court conservatorship of his person and estate. 3 Conn. Cir. Ct. 47. Subdiv. (4): Defendant's claim that syringe used by physician to extract blood sample was a device used for the test and therefore had to be checked for accuracy had no merit. Id., 48. Subdiv. (4): Device referred to in Subdiv. is analysis equipment and not equipment used to collect blood sample. 5 Conn. Cir. Ct. 326.

Subsec. (c):

Cited. 180 C. 252.

Rebuttable presumption as a permissive inference discussed. 41 CA 874. “Rebuttable presumption” under statute defined as a “permissive inference”. 48 CA 391. Based on the stipulated facts and inferences thereon, trial court reasonably concluded that the urine tests were commenced within 2 hours of operation as required by section. 51 CA 790. Although jury instructions used rebuttable presumption language of statute, such instructions were harmless since court also instructed jury re reasonable inferences and provided examples. 71 CA 179.

Subsec. (d):

Does not proscribe admission of evidence that fails to satisfy regulatory requirements. 263 C. 390.

Use of alcohol testing device measuring weight of alcohol per volume of breath rather than weight of alcohol per weight of blood as required by regulation did not require preclusion of test results, because Subsec. permits testing other than blood testing and does not require that testing device comply with regulatory requirements. 105 CA 59.

Subsec. (e):

Court's instruction that jury “may make any reasonable inference” was permissible with respect to defendant's refusal to submit to a Breathalyzer test. 84 CA 519. Where trial court repeatedly explained to jury that consciousness of guilt was a permissive inference that it could draw only if it determined that defendant had refused to submit to breath test, court's instruction was well within parameters of section; defendant had no constitutional right to counsel when asked to submit to a breath test, and evidence of defendant's refusal to submit to test was properly admitted despite defendant's request to speak to counsel at time of proposed breath test. 118 CA 654.

Subsec. (f):

Not unconstitutionally vague under U.S. Constitution as applied to defendant. 41 CA 7. Jury was not misled when trial judge's instructions identified a permissive inference and substantially complied with statutory language; applicability of possible negative inference not limited to violation of Subsec. (a)(1). 63 CA 433.

Subsec. (g):

Trial court has clear duty under Subsec. to adjudicate second part of two part information in all cases in which information filed. 271 C. 115. Is constitutional and does not violate defendant's right to have a jury decide questions of fact as the question of whether New York's and Connecticut's drunk driving statutes are substantially similar is a question of law properly left to the court. 276 C. 503.

Imposition of enhanced penalties for third time offense under Subsec. requires only third violation of Subsec. (a), and does not require previous conviction as second time offender. 90 CA 177. Enhanced penalties apply to a subsequent conviction only if the earlier conviction occurred before date of the conduct underlying subsequent violation. 118 CA 725. Statute does not require that prior convictions take place at separate times to trigger imposition of enhanced penalties; defendant's claim of improper conviction as third time offender rather than second time offender because her two prior convictions were entered on the same day was unavailing. 140 CA 347. Subdiv. (3): Certified records of prior convictions that indicated defendant's name, date of birth, operator's license number and address were sufficient evidence of prior convictions for purposes of Subdiv. 146 CA 701. Court case abstract without the case disposition and fingerprint card is, as a matter of law, insufficient evidence of prior conviction for defendant to be charged as a third time offender. 156 CA 792.

Subsec. (h):

Subdiv. (3): Enhanced penalties apply to third conviction when only one of two prior convictions occurred within 5 years of the present conviction. 210 C. 573. Cited. 234 C. 918. Subdiv. (3) imposes enhanced penalties on those whose third violation of Sec. 14-227a(a) occurs within the 5-year period, regardless of when that conviction occurs; judgment of Appellate Court in 38 CA 8 reversed. 236 C. 18.

Person sentenced to mandatory minimum sentence not entitled to “good time credit” or “employment credit”. 17 CA 827. Administrative suspension of driver's license by Department of Motor Vehicles and prosecution by the court of underlying offense of driving while intoxicated does not violate separation of powers provision of state constitution. 51 CA 4. Statute providing for imposition of enhanced penalties when a person is convicted of a third offense of operating a motor vehicle while under the influence of intoxicating liquor within ten years of prior conviction of the same offense does not require that the third conviction be within 10 years of all prior convictions. 70 CA 565.

Subsec. (j):

Requirement of a search warrant does not eliminate consent as a means of securing test results. 65 CA 634.

Subsec. (k):

Medical record was properly admitted as evidence re results of blood alcohol test; absence of specific admissibility standards in regulations indicates that commissioner, having been specifically authorized by legislature, determined no specific rules or procedures were necessary for samples collected and analyzed for medical diagnostic testing. 138 CA 420.

Subsec. (l):

Cited. 42 CA 589. Does not govern admissibility of blood alcohol tests taken at out-of-state hospitals and is permissive in nature. 57 CA 484. Court satisfied that hospital's internal policy of having registered nurse draw blood from patients who are admitted and fact that emergency room was staffed with two registered nurses show that requirements of Subsec. have been met. 61 CA 90.



Section 14-227b - Implied consent to test operator's blood, breath or urine. Testing procedures. License suspension. Hearing.

(a) Any person who operates a motor vehicle in this state shall be deemed to have given such person's consent to a chemical analysis of such person's blood, breath or urine and, if such person is a minor, such person's parent or parents or guardian shall also be deemed to have given their consent.

(b) If any such person, having been placed under arrest for a violation of section 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n, and thereafter, after being apprised of such person's constitutional rights, having been requested to submit to a blood, breath or urine test at the option of the police officer, having been afforded a reasonable opportunity to telephone an attorney prior to the performance of such test and having been informed that such person's license or nonresident operating privilege may be suspended in accordance with the provisions of this section if such person refuses to submit to such test, or if such person submits to such test and the results of such test indicate that such person has an elevated blood alcohol content, and that evidence of any such refusal shall be admissible in accordance with subsection (e) of section 14-227a and may be used against such person in any criminal prosecution, refuses to submit to the designated test, the test shall not be given; provided, if the person refuses or is unable to submit to a blood test, the police officer shall designate the breath or urine test as the test to be taken. The police officer shall make a notation upon the records of the police department that such officer informed the person that such person's license or nonresident operating privilege may be suspended if such person refused to submit to such test or if such person submitted to such test and the results of such test indicated that such person had an elevated blood alcohol content.

(c) If the person arrested refuses to submit to such test or analysis or submits to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicate that such person has an elevated blood alcohol content, the police officer, acting on behalf of the Commissioner of Motor Vehicles, shall immediately revoke and take possession of the motor vehicle operator's license or, if such person is a nonresident, suspend the nonresident operating privilege of such person, for a twenty-four-hour period. The police officer shall prepare a report of the incident and shall mail or otherwise transmit in accordance with this subsection the report and a copy of the results of any chemical test or analysis to the Department of Motor Vehicles within three business days. The report shall contain such information as prescribed by the Commissioner of Motor Vehicles and shall be subscribed and sworn to under penalty of false statement as provided in section 53a-157b by the arresting officer. If the person arrested refused to submit to such test or analysis, the report shall be endorsed by a third person who witnessed such refusal. The report shall set forth the grounds for the officer's belief that there was probable cause to arrest such person for a violation of section 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n and shall state that such person had refused to submit to such test or analysis when requested by such police officer to do so or that such person submitted to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that such person had an elevated blood alcohol content. The Commissioner of Motor Vehicles may accept a police report under this subsection that is prepared and transmitted as an electronic record, including electronic signature or signatures, subject to such security procedures as the commissioner may specify and in accordance with the provisions of sections 1-266 to 1-286, inclusive. In any hearing conducted pursuant to the provisions of subsection (g) of this section, it shall not be a ground for objection to the admissibility of a police report that it is an electronic record prepared by electronic means.

(d) If the person arrested submits to a blood or urine test at the request of the police officer, and the specimen requires laboratory analysis in order to obtain the test results, the police officer shall not take possession of the motor vehicle operator's license of such person or, except as provided in this subsection, follow the procedures subsequent to taking possession of the operator's license as set forth in subsection (c) of this section. If the test results indicate that such person has an elevated blood alcohol content, the police officer, immediately upon receipt of the test results, shall notify the Commissioner of Motor Vehicles and submit to the commissioner the written report required pursuant to subsection (c) of this section.

(e) (1) Except as provided in subdivision (2) of this subsection, upon receipt of such report, the Commissioner of Motor Vehicles may suspend any operator's license or nonresident operating privilege of such person effective as of a date certain, which date shall be not later than thirty days after the date such person received notice of such person's arrest by the police officer. Any person whose operator's license or nonresident operating privilege has been suspended in accordance with this subdivision shall automatically be entitled to a hearing before the commissioner to be held in accordance with the provisions of chapter 54 and prior to the effective date of the suspension. The commissioner shall send a suspension notice to such person informing such person that such person's operator's license or nonresident operating privilege is suspended as of a date certain and that such person is entitled to a hearing prior to the effective date of the suspension and may schedule such hearing by contacting the Department of Motor Vehicles not later than seven days after the date of mailing of such suspension notice.

(2) If the person arrested (A) is involved in an accident resulting in a fatality, or (B) has previously had such person's operator's license or nonresident operating privilege suspended under the provisions of section 14-227a, 14-227m or 14-227n during the ten-year period preceding the present arrest, upon receipt of such report, the Commissioner of Motor Vehicles may suspend any operator's license or nonresident operating privilege of such person effective as of the date specified in a notice of such suspension to such person. Any person whose operator's license or nonresident operating privilege has been suspended in accordance with this subdivision shall automatically be entitled to a hearing before the commissioner, to be held in accordance with the provisions of chapter 54. The commissioner shall send a suspension notice to such person informing such person that such person's operator's license or nonresident operating privilege is suspended as of the date specified in such suspension notice, and that such person is entitled to a hearing and may schedule such hearing by contacting the Department of Motor Vehicles not later than seven days after the date of mailing of such suspension notice. Any suspension issued under this subdivision shall remain in effect until such suspension is affirmed or such operator's license or nonresident operating privilege is reinstated in accordance with subsections (f) and (h) of this section.

(f) If such person does not contact the department to schedule a hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) of this section.

(g) If such person contacts the department to schedule a hearing, the department shall assign a date, time and place for the hearing, which date shall be prior to the effective date of the suspension, except that, with respect to a person whose operator's license or nonresident operating privilege is suspended in accordance with subdivision (2) of subsection (e) of this section, such hearing shall be scheduled not later than thirty days after such person contacts the department. At the request of such person, the hearing officer or the department and upon a showing of good cause, the commissioner may grant one or more continuances. The hearing shall be limited to a determination of the following issues: (1) Did the police officer have probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or any drug or both; (2) was such person placed under arrest; (3) did such person refuse to submit to such test or analysis or did such person submit to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that such person had an elevated blood alcohol content; and (4) was such person operating the motor vehicle. In the hearing, the results of the test or analysis shall be sufficient to indicate the ratio of alcohol in the blood of such person at the time of operation, provided such test was commenced within two hours of the time of operation. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases. Notwithstanding the provisions of subsection (a) of section 52-143, any subpoena summoning a police officer as a witness shall be served not less than seventy-two hours prior to the designated time of the hearing.

(h) If, after such hearing, the commissioner finds on any one of the said issues in the negative, the commissioner shall reinstate such license or operating privilege. If, after such hearing, the commissioner does not find on any one of the said issues in the negative or if such person fails to appear at such hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) of this section. The commissioner shall render a decision at the conclusion of such hearing and send a notice of the decision by bulk certified mail to such person. The notice of such decision sent by bulk certified mail to the address of such person as shown by the records of the commissioner shall be sufficient notice to such person that such person's operator's license or nonresident operating privilege is reinstated or suspended, as the case may be.

(i) (1) The commissioner shall suspend the operator's license or nonresident operating privilege of a person who did not contact the department to schedule a hearing, who failed to appear at a hearing, or against whom a decision was issued, after a hearing, pursuant to subsection (h) of this section, as of the effective date contained in the suspension notice, for a period of forty-five days. As a condition for the restoration of such operator's license or nonresident operating privilege, such person shall be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, for the longer of either (A) the period prescribed in subdivision (2) of this subsection for the present arrest and suspension, or (B) the period prescribed in subdivision (1), (2) or (3) of subsection (g) of section 14-227a or subdivision (1), (2) or (3) of subsection (c) of section 14-227m or subdivision (1) or (2) of subsection (c) of section 14-227n for the present arrest and conviction, if any.

(2) (A) A person twenty-one years of age or older at the time of the arrest who submitted to a test or analysis and the results of such test or analysis indicated that such person had an elevated blood alcohol content shall install and maintain an ignition interlock device for the following periods: (i) For a first suspension under this section, six months; (ii) for a second suspension under this section, one year; and (iii) for a third or subsequent suspension under this section, two years; (B) a person under twenty-one years of age at the time of the arrest who submitted to a test or analysis and the results of such test or analysis indicated that such person had an elevated blood alcohol content shall install and maintain an ignition interlock device for the following periods: (i) For a first suspension under this section, one year; (ii) for a second suspension under this section, two years; and (iii) for a third or subsequent suspension under this section, three years; and (C) a person, regardless of age, who refused to submit to a test or analysis shall install and maintain an ignition interlock device for the following periods: (i) For a first suspension under this section, one year; (ii) for a second suspension under this section, two years; and (iii) for a third or subsequent suspension, under this section, three years.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, a person whose motor vehicle operator's license or nonresident operating privilege has been permanently revoked upon a third offense pursuant to subsection (g) of section 14-227a or subsection (c) of section 14-227m shall be subject to the penalties prescribed in subdivision (2) of subsection (i) of section 14-111.

(j) Notwithstanding the provisions of subsections (b) to (i), inclusive, of this section, any police officer who obtains the results of a chemical analysis of a blood sample taken from or a urine sample provided by an operator of a motor vehicle who was involved in an accident and suffered or allegedly suffered physical injury in such accident, or who was otherwise deemed by a police officer to require treatment or observation at a hospital, shall notify the Commissioner of Motor Vehicles and submit to the commissioner a written report if such results indicate that such person had an elevated blood alcohol content, and if such person was arrested for violation of section 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n. The report shall be made on a form approved by the commissioner containing such information as the commissioner prescribes, and shall be subscribed and sworn to under penalty of false statement, as provided in section 53a-157b, by the police officer. The commissioner may, after notice and an opportunity for hearing, which shall be conducted by a hearing officer on behalf of the commissioner in accordance with chapter 54, suspend the motor vehicle operator's license or nonresident operating privilege of such person for the appropriate period of time specified in subsection (i) of this section and require such person to install and maintain an ignition interlock device for the appropriate period of time prescribed in subsection (i) of this section. Each hearing conducted under this subsection shall be limited to a determination of the following issues: (1) Whether the police officer had probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or drug or both; (2) whether such person was placed under arrest; (3) whether such person was operating the motor vehicle; (4) whether the results of the analysis of the blood or urine of such person indicate that such person had an elevated blood alcohol content; and (5) in the event that a blood sample was taken, whether the blood sample was obtained in accordance with conditions for admissibility and competence as evidence as set forth in subsection (k) of section 14-227a. If, after such hearing, the commissioner finds on any one of the said issues in the negative, the commissioner shall not impose a suspension. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases, as provided in section 52-260.

(k) The provisions of this section shall apply with the same effect to the refusal by any person to submit to an additional chemical test as provided in subdivision (5) of subsection (b) of section 14-227a.

(l) The provisions of this section shall not apply to any person whose physical condition is such that, according to competent medical advice, such test would be inadvisable.

(m) The state shall pay the reasonable charges of any physician who, at the request of a municipal police department, takes a blood sample for purposes of a test under the provisions of this section.

(n) For the purposes of this section, “elevated blood alcohol content” means (1) a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, (2) if such person is operating a commercial motor vehicle, a ratio of alcohol in the blood of such person that is four-hundredths of one per cent or more of alcohol, by weight, or (3) if such person is less than twenty-one years of age, a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight.

(o) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(1963, P.A. 616, S. 2; February, 1965, P.A. 190; 1967, P.A. 656, S. 9; 721; P.A. 75-205; P.A. 80-438, S. 4; P.A. 81-446, S. 3; P.A. 82-403, S. 4; 82-408, S. 4; P.A. 83-534, S. 2; P.A. 85-596, S. 2; P.A. 89-314, S. 1, 5; P.A. 90-263, S. 73, 74; P.A. 93-371, S. 1, 5; P.A. 94-189, S. 14; P.A. 95-279, S. 1, 2; P.A. 98-182, S. 20, 22; P.A. 99-255, S. 2; P.A. 02-70, S. 72; May 9 Sp. Sess. P.A. 02-1, S. 109; P.A. 03-278, S. 48, 49; P.A. 04-250, S. 1; P.A. 05-215, S. 6; Jan. Sp. Sess. P.A. 08-1, S. 34; P.A. 08-32, S. 1; P.A. 09-187, S. 63; P.A. 10-110, S. 27; P.A. 12-81, S. 19; P.A. 14-228, S. 6; P.A. 16-55, S. 6, 7; 16-126, S. 17.)

History: 1965 act added provision re implied consent of parents or guardian of minor; 1967 acts required state to pay charges of physician who takes blood sample at police department's request, required arrested person to be informed of constitutional rights, required that three conditions be met for suspension or revocation of license rather than that single condition, i.e. that person was operating vehicle, be met and made provisions inapplicable if charge nolled or changed; P.A. 75-205 included reference to urine tests and to operation of vehicle under influence of drug or both drug and alcohol; P.A. 80-438 specified that judge rather than court or jury is responsible for making finding and added provision re finding in case where charge nolled or changed, allowed suspension or revocation for maximum of 6 months rather than upon terms and conditions of commissioner and deleted previous provision excluding nolled or changed charge; P.A. 81-446 added the provisions that the license of any person who refuses to submit to test shall be automatically suspended for 90 days, that police officer shall file a written report of such refusal, and that any person whose operating privilege has been suspended in accordance with this section shall be entitled to an immediate hearing before the commissioner; P.A. 82-403 amended Subsec. (b) by replacing the provision that a license will be suspended “for a period of ninety days” with “in accordance with the provisions of subsections (d) and (e) of this section”, amended Subsec. (c) by adding “resulting in erratic driving, a motor vehicle violation or a motor vehicle accident”, amended Subsec. (d) by specifying its provisions concerned “a first” refusal, made Subsec. (e) a part of Subsec. (d) and added a new Subsec. (e) concerning the hearing procedure for license suspension upon a second or subsequent refusal and the period of such suspension; P.A. 82-408 added provisions re revocation of license for 24-hour period; P.A. 83-534 amended the section to make it applicable to a person arrested for operating a motor vehicle “while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor”, amended Subsec. (b) to authorize the police officer to designate which test the arrested person shall take, to provide that if the person refuses or is unable to submit to a blood test the police officer shall designate the breath or urine test, to require the police officer to inform the person that evidence of refusal to submit to a test will be admissible and may be used against him in a criminal prosecution and to require the police officer to make a record that he informed the person that refusal to take the test would cause suspension of his driver's license, amended Subsec. (d) to increase from 90 days to 6 months the period of license suspension upon a first refusal, and amended Subsec. (f) to change its applicability from a person who refuses to take a test for the “second or subsequent” time to a person whose license has previously been suspended for a refusal, who has previously been found guilty of operating under the influence or who has previously participated in the pretrial alcohol education system; P.A. 85-596 amended Subsec. (b) to add requirement of affording an operator a reasonable opportunity to telephone an attorney prior to the performance of the test and inserted a new Subsec. (g) re the applicability of the provisions of the section to a refusal to submit to an additional test and relettered the remaining Subsecs. accordingly; P.A. 89-314 extensively revised section by making the provisions applicable to any person who is arrested for manslaughter in the second degree with a motor vehicle or assault in the second degree with a motor vehicle and to any person who submits to a test or analysis where the results of such test or analysis indicate that at the time of the alleged offense the ratio of alcohol in the blood of such person was 0.10% or more of alcohol, by weight, by amending Subsec. (c) to require the arresting police officer “acting on behalf of the commissioner of motor vehicles” to “take possession” of the license or “suspend” the nonresident operating privilege for 24 hours, issue a temporary operator's license or nonresident operating privilege valid for the period commencing 24 hours after issuance and ending 35 days after the date such person received notice of his arrest, prepare a report of the incident and mail the report together with a copy of the completed temporary license form, any operator's license and a copy of the results of any chemical test or analysis to the department of motor vehicles within 3 business days, and require that the report be made by the police officer before whom such refusal was made “or who administered or caused to be administered such test or analysis”, by amending Subsec. (d) to replace provisions requiring the commissioner upon receipt of a report of a first refusal to suspend a license for 6 months with provisions requiring the commissioner upon receipt of a report to suspend the license “effective as of a date certain, which date shall be not later than thirty-five days after the date such person received notice of his arrest by the police officer” and to add provisions requiring the commissioner to send the person a suspension notice and specifying the contents of such notice, by deleting Subsec. (e) re police procedure when a license is revoked for 24 hours, by deleting Subsec. (f) re the scheduling of a hearing, the issues at the hearing and the suspension for one year for a refusal and three years for a subsequent refusal of the license or privilege of a person whose license or privilege had previously been suspended for a refusal, who had previously been found guilty of operating while under the influence or who had previously participated in the pretrial alcohol education system, by adding a new Subsec. (e) to require the commissioner to affirm the suspension if the person does not schedule a hearing, by adding a new Subsec. (f) re the scheduling and holding of the hearing, the granting of a continuance, the extension of the validity of the temporary license and the issues to be determined at the hearing, formerly part of Subsec. (d), by designating the last sentence of Subsec. (d) as Subsec. (g) and adding provisions re affirmation of the suspension contained in the suspension notice if the commissioner does not find on any one of the said issues in the negative or if the person fails to appear at the hearing, time periods for rendering a decision and sending notice of such decision, and the reinstatement of the license if the commissioner fails to timely render a decision, by adding a new Subsec. (h) re the suspension by the commissioner of the license or privilege, the revocation by the commissioner of the temporary license or privilege, and the periods of license suspension, by redesignating Subsecs. (g), (h) and (i) as Subsecs. (i), (j) and (k), respectively, and by adding Subsec. (l) re regulations; P.A. 90-263 amended Subsec. (f) to require that fees of witnesses summoned to appear at the hearing be the same as provided by the general statutes for witnesses in criminal cases; P.A. 93-371 eliminated the requirement that the test results indicate an elevated blood alcohol ratio “at the time of the alleged offense” by deleting that phrase where appearing, amended Subsec. (c) to require the test or analysis be commenced within two hours of the time of operation and require the report to be “subscribed” and sworn to under penalty of false statement by “the arresting officer” rather than by “the police officer before whom such refusal was made or who administered or caused to be administered such test or analysis”, amended Subsec. (f) to authorize the granting of a continuance “at the request of such person or the hearing officer”, provide in Subdiv. (3) that part of the issue to be determined is whether the test or analysis was commenced within two hours of the time of operation and added provision requiring evidence be presented that the test results and analysis thereof indicate the blood alcohol content at the time of operation when the additional test indicates the blood alcohol ratio is 0.12% or less and is higher than the results of the first test and amended Subsec. (g) to authorize the commissioner to send a notice of his decision by “bulk” certified mail and replace “Unless a continuance is granted to such person” with “Unless a continuance of the hearing is granted”, effective July 1, 1993 (Revisor's note: Towards the end of Subsec. (f) the phrase “twelve-hundredths of one per cent or less or alcohol, by weight,” was changed editorially by the Revisors to “twelve-hundredths of one per cent or less of alcohol, by weight,” for consistency); P.A. 94-189 amended Subsec. (c) by decreasing the time period during which a temporary license or nonresident operating privilege is valid from 35 to 30 days after the date of receipt of notice of arrest, amended Subsec. (d) by changing the effective date of suspension from not later than 35 days to not later than 30 days after the date of receipt of notice of arrest, amended Subsec. (f) by increasing the continuance period from “not to exceed ten days” to “not to exceed fifteen days”, amended Subsec. (g) by decreasing the time period for rendering a decision or sending a notice of decision from 35 to 30 days and amended Subdiv. (1) of Subsec. (h) by deleting “at the time of the alleged offense” before “the ratio of alcohol in the blood”; P.A. 95-279 amended Subsecs. (b), (c) and (f) to delete reference to manslaughter in the second degree with a motor vehicle or assault in the second degree with a motor vehicle, and amended Subsecs. (b) and (d) to make suspension of license discretionary rather than mandatory for refusal to submit to test or for submission to test and results indicating that ratio of alcohol in the blood of such operator was 0.10% or more of alcohol, by weight, or, in the case of Subsec. (d) upon receipt of report by commissioner, effective July 6, 1995; P.A. 98-182 added a new Subsec. (d) re procedures for a police officer to take possession of a motor vehicle operator's license and added a new Subsec. (j) re submission of a chemical analysis of a blood sample of a motor vehicle operator and report to the commissioner, and hearing procedures re license suspension, effective January 1, 1999; P.A. 99-255 made provisions applicable when a person has “an elevated blood alcohol content” rather than when “the ratio of alcohol in the blood of such person was 0.10% or more of alcohol, by weight”, added Subsec. (i)(1)(B) to provide for a suspension period of 120 days, “if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was 0.16% or more of alcohol, by weight”, redesignating former Subpara. (B) as Subpara. (C), to revised Subsec. (i)(2) by replacing provision that specified a uniform suspension period of one year with provisions of Subparas. (A), (B) and (C) specifying a suspension period of 9 months if the person submitted to a test or analysis and had an elevated blood alcohol content, 10 months if the person submitted to a test or analysis and had a blood alcohol ratio of 0.16% or more of alcohol, by weight, and one year if the person refused to submit to a test or analysis, respectively, and revised Subsec. (i)(3) by replacing provision that specified a uniform suspension period of two years with provisions of Subparas. (A), (B) and (C) specifying a suspension period of two years if the person submitted to a test or analysis and had an elevated blood alcohol content, two and one-half years if the person submitted to a test or analysis and had a blood alcohol ratio of 0.16% or more of alcohol, by weight, and three years if the person refused to submit to a test or analysis, respectively, added new Subsec. (n) defining “elevated blood alcohol content”, redesignating former Subsec. (n) as Subsec. (o), and made technical changes for purposes of gender neutrality; P.A. 02-70 amended Subsec. (c) to eliminate requirement that police officer issue a temporary operator's license or nonresident operating privilege and to eliminate requirement that police officer mail to Department of Motor Vehicles a copy of completed temporary license form and any operator's license taken into possession, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-1 amended Subsecs. (b), (c), (g), and (j) to eliminate references to operating a motor vehicle while the person's ability is impaired by the consumption of intoxicating liquor, amended Subsec. (n) to reduce ratio of alcohol in blood from 0.10% to 0.08% or more of alcohol in definition of “elevated blood alcohol content”, eliminate from such definition former Subdiv. (2) providing “if such person has been convicted of a violation of subsection (a) of section 14-227a, a ratio of alcohol in the blood of such person that is 0.07% or more of alcohol, by weight” and redesignate existing Subdiv. (3) as Subdiv. (2), and made technical changes in Subsecs. (b), (j) and (k), effective July 1, 2002; P.A. 03-278 made technical changes in Subsecs. (g) and (i), effective July 9, 2003; P.A. 04-250 amended Subsec. (e) by designating existing provisions as Subdiv. (1), making conforming changes therein, and adding Subdiv. (2) to permit commissioner to suspend license or operating privilege, upon notice and prior to hearing, of person arrested for operating motor vehicle under influence of alcohol or drugs if person involved in accident resulting in fatality or previously arrested under Sec. 14-227a during preceding 10-year period, amended Subsec. (g) to require hearing re license or operating privilege suspension not later than 30 days after person contacts department and made technical changes in Subsec. (o); P.A. 05-215 amended Subsecs. (f) and (h) re suspension period to add reference to Subsec. (j), amended Subsec. (i) to add exception for suspensions under Subsec. (j), added new Subsec. (j) re increased suspension period for a person under 21 years of age, redesignated existing Subsecs. (j) to (o) as Subsecs. (l) to (p), and amended Subsec. (k) to replace “subsections (b) to (i), inclusive” with “subsections (b) to (j), inclusive”, effective January 1, 2006; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (k) to replace authorized suspension of “a period of up to ninety days, or, if such person has previously had such person's operator's license or nonresident operating privilege suspended under this section for a period of up to one year” with “the appropriate period specified in subsection (i) or (j) of this section”, effective January 25, 2008; P.A. 08-32 amended Subsec. (j) to add exception to period of suspension for first offense of persons 16 or 17 years of age, of 1 year for elevated blood alcohol content or 18 months for refusal to submit to test, effective August 1, 2008; P.A. 09-187 amended Subsec. (c) to allow electronic transmission of police reports and admission of such reports in department hearings, delete police report requirement of probable cause to arrest person for operating a motor vehicle while under influence of alcohol or drugs or both, and insert requirement of probable cause to arrest person for a violation of Sec. 14-227a (a), amended Subsec. (g) to authorize one or more continuances, delete exception requiring evidence of test accuracy if results of additional test indicate blood alcohol content is .12 or less and is higher than results of first test, and require service to police officer of subpoena as witness not less than 72 hours prior to hearing, amended Subsec. (h) to delete provisions re notice deadlines and re reinstatement if commissioner fails to render decision within 30 days, amended Subsec. (k) to insert provisions re operator deemed by police officer to require treatment or observation and re hearing officer, amended Subsec. (o) to establish elevated blood alcohol content of .04 for person operating commercial motor vehicle, and made technical and conforming changes; P.A. 10-110 amended Subsec. (i) to make license suspension effective as of date contained in suspension notice, delete “or the date the commissioner renders a decision, whichever is later” and make technical changes, effective June 5, 2010; P.A. 12-81 amended Subsec. (k) to make provisions applicable when police officer obtains results of chemical analysis of urine sample, include in Subdiv. (4) results of analysis of person's urine and make Subdiv. (5) applicable in the event a blood sample was taken, effective July 1, 2012; P.A. 14-228 amended Subsec. (i) to replace provisions re periods of suspension with provisions re 45-day suspension period and installation of ignition interlock device as condition for restoration of operator's license or nonresident operating privilege in Subdiv. (1), add new Subdiv. (2) re periods of installation of ignition interlock device for suspension and add new Subdiv. (3) re permanent revocation for third offense under Sec. 14-227a(g), deleted former Subsec. (j) re suspension for person under 21 years of age, redesignated existing Subsecs. (k) to (p) as Subsecs. (j) to (o), amended redesignated Subsec. (j) to add provision re installation and maintenance of ignition interlock device, and made conforming and technical changes, effective July 1, 2015; P.A. 16-55 amended Subsec. (g) to add provision re commissioner granting department's request for continuance, amended Subsec. (j) to delete “in connection with such accident” in provision re operator deemed by police officer to require treatment or observation, and made technical changes, effective July 1, 2016; P.A. 16-126 amended Subsec. (b) by replacing provision re operating motor vehicle while under influence with provision re violation of Sec. 14-227a, Sec. 14-227m or Sec. 14-227n(a)(1) or (2), amended Subsec. (c) by replacing reference to Sec. 14-227a(a) with reference to Sec. 14-227a and by adding references to Secs. 14-227m and 14-227n(a)(1) and (2), amended Subsec. (e)(2) by adding references to Secs. 14-227m and 14-227n, amended Subsec. (i)(1) by adding references to Secs. 14-227m(c)(1), (2) and (3) and 14-227n(c)(1) and (2), amended Subsec. (i)(2) by adding reference to Sec. 14-227m(c), amended Subsec. (j) by adding references to Secs. 14-227m and 14-227n(a)(1) and (2), and made technical changes.

Cited. 200 C. 615; 203 C. 97; 210 C. 446; 224 C. 730; 229 C. 51; 230 C. 183; 235 C. 614. Question of whether police have a reasonable and articulable suspicion to justify investigative stop is outside scope of the 4 issues to be considered at a license suspension hearing conducted pursuant to statute. 252 C. 38. Defendant's being found intoxicated and asleep with key inserted in the ignition in the on position is sufficient evidence of operation of a motor vehicle. 281 C. 604. Suspension of driver's license is not a criminal conviction, therefore continued criminal prosecution under Sec. 14-227a did not violate defendant's federal and state constitutional rights against double jeopardy; neither definition of “conviction” under Sec. 14-1 nor administrative suspension under section forecloses future proceedings against defendant for the same offense. 290 C. 634.

Cited. 9 CA 686; 12 CA 427; 14 CA 212; 15 CA 58; 22 CA 142; 26 CA 101; Id., 805; 27 CA 346; 28 CA 733; Id., 911; 29 CA 576; Id., 582; 30 CA 36; Id., 108; 31 CA 350; Id., 797; 33 CA 501; 34 CA 189; Id., 201; Id., 557; Id., 655; 36 CA 710; 43 CA 636; 44 CA 702; 45 CA 225; Id., 577. Finding that plaintiff refused to submit to breath analysis valid where plaintiff had provided sufficient breath for previous test and was warned his failure to blow would constitute a refusal. 47 CA 509. Without legislative action to enlarge the scope of a license suspension hearing beyond the 4 issues specified in Subsec. (f), noncompliance with Subsec. (b) is irrelevant in such a proceeding. Id., 839. Court rejected defendant's claim that statute is void for vagueness because an ordinary person has no ascertainable method for measuring his or her own blood alcohol level. 48 CA 635. Where arrested person refuses to take breath test, statute requires presence of 3 persons: the arresting officer, person charged and a third party witness who may or may not be the same person who took the arresting officer's oath. 54 CA 62. Analysis provided for under section assumes a test for which results are obtained. 60 CA 455. Plaintiff was not operating motor vehicle within section's meaning because, at the time the officer approached, plaintiff was not doing any act, manipulating any machinery or making use of any mechanical or electrical agency that alone or in sequence would set in motion the vehicle's motive power. 92 CA 365. Determination that plaintiff refused to submit to a chemical alcohol test was supported by evidence that within 2 hours of operation of the motor vehicle, police officer asked plaintiff 3 times whether he would submit to testing and plaintiff did not consent but, rather, conditioned his decision to submit, and section does not permit an operator to rescind a refusal to submit to a chemical analysis of his or her blood, breath or urine. 156 CA 516. The extent of the errors and discrepancies in A-44 form far surpassed mere scrivener's errors and undermined the exhibit's reliability as a whole such that admitting such form as an exhibit in hearing under section was an abuse of discretion. 164 CA 616.

Prior to statute, refusal of accused, while in custody, to submit samples of body fluids, unaccompanied by words or acts in the nature of admissions by conduct, was held inadmissible. 22 CS 321. Where sample of blood was taken from defendant when he was unconscious in a hospital and could not give his consent, such taking was in violation of his constitutional rights and was not authorized by section. 26 CS 41. Cited. 37 CS 767; 38 CS 675; Id., 689; 39 CS 285. At time of arrest, statute did not afford a statutory right to consult with counsel. 40 CS 512. Cited. 41 CS 437; 42 CS 1; Id., 306; Id., 599; Id., 602. In hearing on motor vehicle license suspension, failure of police to indicate on form use of certified analytical device not required by statute. 45 CS 489.

Cited. 3 Conn. Cir. Ct. 46; Id., 347. Competent evidence of any nature, in addition to a breath or blood test, may be relied on to prove insobriety. Id., 478, 479. Finding of operation must be made by the trier of the facts; state not empowered to request finding of operation after jury has been discharged and verdict has been accepted; circuit court's finding that defendant was operator of motor vehicle is a final judgment for purposes of Sec. 51-265. 4 Conn. Cir. Ct. 34, 46. Applies only to cases involved with driving under the influence of alcohol and not drugs; any test for drugs has no need for compliance with the relationship of time and arrest. 6 Conn. Cir. Ct. 303.

Subsec. (b):

Cited. 12 CA 338; 17 CA 250; 28 CA 708; 41 CA 7. Driver did not have fifth amendment right to consult with counsel before deciding whether to take breath test and failure of statute to require police officer to inform driver that his Miranda rights did not extend to taking a breath test did not deprive him of due process under fourteenth amendment. 53 CA 391.

Failure to warn completely as required by statute renders suspension of license contrary to law. 40 CS 505. Reference to actual suspension period not required in warning to be given to operator. Id., 512.

Subsec. (c):

Written report required by section may be admissible at administrative suspension hearing even if officer originating report was not currently certified to administer breath analysis tests. 229 C. 31.

Report of refusal to take breath test properly admitted into evidence in administrative proceeding where plaintiff, arresting officer and testing officer were present during testing and arresting officer swore to report form in capacity as arresting officer and as witness to the refusal; court properly determined there was substantial evidence to support commissioner's finding of refusal by conduct where plaintiff failed to comply with officer's repeated instructions as to how test should be performed, improperly blew into Intoxilyzer and subsequently refused to blow into Intoxilyzer again. 61 CA 213. Refusal to take breath test can occur through conduct as well as expressed refusal. 70 CA 76. Watching refusal to submit to test via closed circuit television does not constitute “witnessing such refusal”. 101 CA 674.

Subsec. (d):

Before suspending a license, commissioner is not required to find that subject understood consequences of refusal to submit to chemical testing. 200 C. 1. License suspension hearing must be limited to the 4 issues set forth. 204 C. 507. Scope of administrative hearing clearly limited. Id., 521.

Subsec. (f):

Legislature created a “rebuttable presumption” that test results can be used in place of direct evidence. 48 CA 391. Re probable cause for traffic stop, an investigatory stop is authorized if the police officer had a reasonable and articulable suspicion that the person has committed or is about to commit a crime. 49 CA 481.

Subsec. (g):

Probable cause not needed to make a lawful stop of a motor vehicle; investigative stops discussed. 47 CA 111. Trial court's findings relative to administrative hearing issues reviewed and affirmed. Id., 451. A hearing officer, after concluding that chemical alcohol tests are unreliable, may not reach an independent determination on basis of other evidence presented as to whether a person operated a motor vehicle with an elevated blood alcohol level, since such a determination is outside the narrow scope of the license suspension hearing. 117 CA 832. The alleged right to speak with an attorney before submitting to chemical testing of breath is not relevant to the 4 issues enumerated in Subsec. that are to be considered by the hearing officer in a license suspension hearing. 142 CA 361.

Subsec. (h):

Administrative suspension of driver's license by Department of Motor Vehicles and prosecution by the court of underlying offense of driving while intoxicated does not violate separation of powers provision of state constitution. 51 CA 4. Delivery by bulk certified mail of commissioner's decisions is sufficient notice. 62 CA 796.

Subsec. (j):

Re plaintiff's claim that hearing officer should only have considered plaintiff's medical report re inadvisability to take Breathalyzer test, hearing officer's consideration of other evidence was proper in this case. 62 CA 604.

Subsec. (o):

Appellate Court's implicit determination in 99 CA 563 that the Intoxilyzer's method of measuring blood alcohol content—extrapolating weight-by-weight measurement from weight-by-volume measurement—complies with the “by weight” directive in Sec. 14-227a(a), also applies to the same directive in this Subsec. 51 CS 452.



Section 14-227c - Blood or breath samples required following accidents resulting in death or serious physical injury.

(a) As part of the investigation of any motor vehicle accident resulting in the death of a person, the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner, a pathologist as specified in section 19a-405, or an authorized assistant medical examiner, as the case may be, shall order that a blood sample be taken from the body of any operator or pedestrian who dies as a result of such accident. Such blood samples shall be examined for the presence and concentration of alcohol and any drug by the Division of Scientific Services within the Department of Emergency Services and Public Protection or by the Office of the Chief Medical Examiner. Nothing in this subsection or section 19a-406 shall be construed as requiring such medical examiner to perform an autopsy in connection with obtaining such blood samples.

(b) A blood or breath sample shall be obtained from any surviving operator whose motor vehicle is involved in an accident resulting in the serious physical injury, as defined in section 53a-3, or death of another person, if (1) a police officer has probable cause to believe that such operator operated such motor vehicle while under the influence of intoxicating liquor or any drug, or both, or (2) such operator has been charged with a motor vehicle violation in connection with such accident and a police officer has a reasonable and articulable suspicion that such operator operated such motor vehicle while under the influence of intoxicating liquor or any drug, or both. The test shall be performed by or at the direction of a police officer according to methods and with equipment approved by the Department of Emergency Services and Public Protection and shall be performed by a person certified or recertified for such purpose by said department or recertified by persons certified as instructors by the Commissioner of Emergency Services and Public Protection. The equipment used for such test shall be checked for accuracy by a person certified by the Department of Emergency Services and Public Protection immediately before and after such test is performed. If a blood test is performed, it shall be on a blood sample taken by a person licensed to practice medicine and surgery in this state, a qualified laboratory technician, a registered nurse, a physician assistant or a phlebotomist. The blood samples obtained from an operator pursuant to this subsection shall be examined for the presence and concentration of alcohol and any drug by the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(1971, P.A. 328; P.A. 75-308, S. 2; P.A. 76-245; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 4; P.A. 80-142, S. 1; 80-190, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-314, S. 6; P.A. 99-218, S. 5, 16; P.A. 00-196, S. 11; May 9 Sp. Sess. P.A. 02-1, S. 110; P.A. 03-265, S. 4; P.A. 04-250, S. 5; P.A. 06-173, S. 1; P.A. 07-252, S. 37; P.A. 11-51, S. 134.)

History: P.A. 75-308 deleted 4-hour deadline for taking sample after death and required examination by health department toxicology lab or medical examiner's office; P.A. 76-245 added provision re autopsy; P.A. 77-614 replaced state department of health with department of health services, effective January 1, 1979; P.A. 79-47 included references to deputy chief medical examiners, associate medical examiners and pathologists; P.A. 80-142 and 80-190 deleted reference to coroners; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-314 required that blood or breath test be performed by or at direction of police officer according to approved methods and with equipment checked for accuracy by certified personnel and provided if a blood test is performed, it shall be on a blood sample taken by specified medical personnel; P.A. 99-218 replaced toxicological laboratory of the Department of Public Health with Division of Scientific Services within the Department of Public Safety, and replaced Department and Commissioner of Public Health with Department and Commissioner of Public Safety, effective July 1, 1999; P.A. 00-196 changed an incorrect internal reference to Sec. 14-227b to Sec. 14-227a; May 9 Sp. Sess. P.A. 02-1 made a technical change, effective July 1, 2002; P.A. 03-265 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to replace “a fatality” with “the death of a person” and require the blood samples be examined for the presence and concentration of “any drug”, amended Subsec. (b) to replace “To the extent provided by law, a blood or breath sample may also be obtained from any surviving operator whose motor vehicle is involved in such an accident” with “A blood or breath sample shall be obtained from any surviving operator whose motor vehicle is involved in an accident resulting in the serious physical injury, as defined in section 53a-3, or death of another person, if a police officer has probable cause to believe that such operator operated such motor vehicle while under the influence of intoxicating liquor or any drug, or both”, to require the blood samples be examined for the presence and concentration of “any drug” and to make technical changes and repositioned from Subsec. (b) to Subsec. (a) language re nothing being construed as requiring the performance of an autopsy; P.A. 04-250 amended Subsec. (b) to permit physician assistant to take blood sample of surviving operator; P.A. 06-173 amended Subsec. (b) to designate existing provision requiring police officer to have probable cause as Subdiv. (1) and add Subdiv. (2) requiring that sample be obtained if the operator has been charged with a motor vehicle violation in connection with accident and police officer has a reasonable and articulable suspicion that operator operated vehicle while under the influence of intoxicating liquor, any drug or both; P.A. 07-252 amended Subsec. (b) by deleting authority of emergency medical technicians to take blood samples, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

Cited. 35 CS 511.



Section 14-227d - Pilot program permitting issuance of warning to and twenty-four-hour revocation of license of certain alleged offenders.

Section 14-227d is repealed.

(P.A. 82-408, S. 3; P.A. 83-534, S. 11.)



Section 14-227e - Community service for persons convicted of operation while under the influence of liquor or drug.

(a) As used in this section, subsection (g) of section 14-227a, subsection (c) of section 14-227m and subsection (c) of section 14-227n:

(1) “Community service” means the placement of defendants in unpaid positions with nonprofit or tax-supported agencies for the performance of a specified number of hours of work or service within a given period of time.

(2) “Community service plan” means an agreement between the court and the defendant which specifies (A) the number of required community service hours, (B) the type of agency for placement, (C) the period of time in which the community service will be completed, (D) the tentative schedule, (E) a brief description of the responsibilities, (F) conditions and sanctions for failure to fulfill the plan, and (G) the supervisor of the plan.

(b) In sentencing a defendant to perform community service, the court shall fix the conditions and terms of such sentence and shall review the community service plan and, upon approval, sentence such defendant in accordance with such plan. No sentence of community service shall be imposed without the consent of the defendant.

(c) Any organization administering sentences of community service shall prepare and file with the court a copy of all community service plans and shall notify the court when a defendant has successfully completed such plan.

(d) Any organization administering sentences of community service shall prepare a written statement outlining noncompliance by a defendant and shall without unnecessary delay notify the state's attorney for that judicial district requesting that a hearing be held to determine whether the sentence of community service should be revoked.

(e) The court may at any time, for good cause shown, terminate the sentence of community service or modify or enlarge the terms or conditions or require the defendant to serve the original incarcerative sentence for violation of any of the conditions of the sentence of community service.

(P.A. 85-387, S. 3; 85-613, S. 137; May 9 Sp. Sess. P.A. 02-1, S. 111; P.A. 16-126, S. 18; 16-193, S. 35.)

History: P.A. 85-613 amended Subsec. (b) by deleting reference to community service plans “prepared by private not-for-profit community correction agencies” and deleted Subsec. (f) which required the department of correction to approve community service sentences; May 9 Sp. Sess. P.A. 02-1 made a technical change, effective July 1, 2002; P.A. 16-126 amended Subsec. (a) by adding references to Secs. 14-227m(c) and 14-227n(c) and by making a technical change; P.A. 16-193 amended Subsec. (a) by making a technical change.



Section 14-227f - Alcohol and drug addiction treatment program. Waiver. Appeal. Regulations.

Section 14-227f is repealed, effective January 1, 2012.

(P.A. 95-314, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 112; P.A. 03-244, S. 10; 03-265, S. 12, 21; P.A. 09-140, S. 3; 09-187, S. 6; P.A. 11-48, S. 307; 11-51, S. 224; 11-213, S. 36.)



Section 14-227g - Operation by person under twenty-one years of age while blood alcohol content exceeds two-hundredths of one per cent. Procedures. Penalties.

(a) No person who is less than twenty-one years of age shall operate a motor vehicle while the ratio of alcohol in the blood of such person is two-hundredths of one per cent or more of alcohol, by weight.

(b) The fact that the operator of a motor vehicle appears to be sixteen years of age or over but under twenty-one years of age shall not constitute a reasonable and articulable suspicion that an offense has been or is being committed so as to justify an investigatory stop of such motor vehicle by a police officer.

(c) The provisions of subsections (b), (d), (f), (g), (h), (i), (j), and (k) of section 14-227a, adapted accordingly, shall be applicable to a violation of subsection (a) of this section.

(P.A. 95-314, S. 2; P.A. 96-180, S. 135, 166; P.A. 99-255, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 113; P.A. 04-199, S. 34; P.A. 09-187, S. 64.)

History: P.A. 96-180 amended Subsec. (a) to replace “over sixteen years of age” with “sixteen years of age or over”, effective June 3, 1996; P.A. 99-255 substantially revised section by amending Subsec. (a) to delete provision that authorized a police officer who makes a custodial arrest of a motor vehicle operator under 21 years of age whom the officer reasonably believes has consumed alcoholic liquor and who exhibits some indicia of impairment to administer a blood, breath or urine test to such person, to add provision prohibiting any person under 21 years of age from operating a motor vehicle while the ratio of alcohol in the blood is 0.02% or more of alcohol, by weight, and to designate existing provisions re apparent age of operator not constituting a reasonable and articulable suspicion that an offense has been or is being committed as Subsec. (b), deleting former Subsec. (b) that required the police to report to the Commissioner of Motor Vehicles the name and address of a person whose blood alcohol content is more than 0.02% but less than 0.10% of alcohol, by weight, that required the commissioner to provide notice and an opportunity for hearing within 45 days of receipt of such report and that specified the issues to be determined at such hearing, deleting former Subsec. (c) that required the commissioner to suspend the license or nonresident operating privilege for 90 days if the commissioner does not find any one of the issues enumerated in former Subsec. (b) in the negative or the person fails to appear at the hearing, that established an exception to such suspension if the person proves that the blood alcohol content was the result of consumption of liquor delivered or given to him on order of a practicing physician or by a parent, guardian or spouse as authorized by Sec. 30-86, and that specified the procedure and deadline for rendering a decision and sending notice to the person, and adding new Subsec. (c) to make the provisions of Subsecs. (c), (e), (g), (h), (j), (k) and (l) of Sec. 14-227a, adapted accordingly, applicable to a violation of Subsec. (a); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (c) to make technical changes, effective July 1, 2002; P.A. 04-199 amended Subsec. (c) to add that provisions of Sec. 14-227a(k) are applicable to violation of Subsec. (a), effective July 1, 2004; P.A. 09-187 amended Subsec. (a) to delete specific limitations on locations where motor vehicle operation is prohibited and make a technical change.

Commissioner of Motor Vehicles not limited to criminal prosecution where defendant is under 21 years of age and operated motor vehicle while under the influence of alcohol but can also suspend license of such person. 86 CA 51.



Section 14-227h - Impoundment of motor vehicle operated by certain persons arrested for operating while under the influence of liquor or drug.

Any police officer who arrests a person for a violation of section 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n during the period such person's operator's license or right to operate a motor vehicle in this state is under suspension or revocation shall cause the motor vehicle such person was operating at the time of the offense to be impounded for a period of forty-eight hours after such arrest. The owner of such motor vehicle may reclaim such motor vehicle after the expiration of such forty-eight-hour period upon payment of all towing and storage costs.

(P.A. 97-291, S. 2; P.A. 16-126, S. 19.)

History: P.A. 16-126 replaced reference to Sec. 14-227a(a) with reference to Sec. 14-227a and added references to Secs. 14-227m and 14-227n(a)(1) and (2).



Section 14-227i - Records of police investigation of defendant re operation of motor vehicle while under influence of, or impaired by, intoxicating liquor or drugs. Copies.

(a) Notwithstanding any provision of the general statutes, the investigating police department shall maintain any record of a defendant concerning the operation of a motor vehicle by such defendant while under the influence of, or impaired by the consumption of, intoxicating liquor or drugs for a period of not less than two years from the date such defendant was charged with a violation of section 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n.

(b) (1) Notwithstanding any other provision of the general statutes, by making a written request to the investigating police department, a person injured in an accident caused by the alleged violation of section 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n by any such defendant, any party to a civil claim or proceeding arising out of such accident, or the legal representative of any such person or party may review and obtain regular or certified copies of any record concerning the operation of a motor vehicle by such defendant while under the influence of, or impaired by the consumption of, intoxicating liquor or drugs.

(2) The investigating police department shall furnish regular or certified copies of any such record to any person or the legal representative of such person, or to such party, not later than fifteen days following receipt of such request. The investigating police department shall charge a fee for such copies that shall not exceed the cost to such police department for providing such copies, but not more than fifty cents per page in accordance with section 1-212.

(P.A. 99-277, S. 1; P.A. 16-126, S. 20.)

History: P.A. 16-126 added references to Secs. 14-227m and 14-227n(a)(1) and (2).



Section 14-227j - Court order prohibiting operation of motor vehicle not equipped with ignition interlock device.

(a) For the purposes of this section and section 14-227k: “Ignition interlock device” means a device installed in a motor vehicle that measures the blood alcohol content of the operator and disallows the mechanical operation of such motor vehicle until the blood alcohol content of such operator is less than twenty-five thousandths of one per cent.

(b) Any person who has been arrested for a violation of section 14-227a or 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 53a-56b or 53a-60d, may be ordered by the court not to operate any motor vehicle unless such motor vehicle is equipped with an ignition interlock device. Any such order may be made as a condition of such person's release on bail, as a condition of probation or as a condition of granting such person's application for participation in the pretrial alcohol education program under section 54-56g and may include any other terms and conditions as to duration, use, proof of installation or any other matter that the court determines to be appropriate or necessary.

(c) All costs of installing and maintaining an ignition interlock device shall be borne by the person who is the subject of an order made pursuant to subsection (b) of this section.

(d) No ignition interlock device shall be installed pursuant to an order of the court under subsection (b) of this section unless such device has been approved under the regulations adopted by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a.

(e) No provision of this section shall be construed to authorize the operation of a motor vehicle by any person whose motor vehicle operator's license has been refused, suspended or revoked, or who does not hold a valid motor vehicle operator's license. A court shall inform the Commissioner of Motor Vehicles of each order made by it pursuant to subsection (b) of this section. If any person who has been ordered not to operate a motor vehicle unless such motor vehicle is equipped with an ignition interlock device is the holder of a special operator's permit issued by the commissioner under the provisions of section 14-37a, strict compliance with the terms of the order shall be deemed a condition to hold such permit, and any failure to comply with such order shall be sufficient cause for immediate revocation of the permit by the commissioner.

(P.A. 03-265, S. 2; P.A. 04-199, S. 32; P.A. 05-218, S. 29; June Sp. Sess. P.A. 05-3, S. 112; P.A. 06-152, S. 10; P.A. 10-18, S. 2; 10-30, S. 3; P.A. 11-213, S. 37; P.A. 16-126, S. 21.)

History: P.A. 04-199 deleted provisions re approval and use of immobilization devices on vehicles owned, leased or operated by persons arrested for specified violations and made conforming changes throughout; P.A. 05-218 amended Subsec. (a) by adding “passenger” re motor vehicle; June Sp. Sess. P.A. 05-3 amended Subsec. (a) by deleting “passenger” added by P.A. 05-218, effective June 30, 2005; P.A. 06-152 amended Subsec. (b) by authorizing court order as a condition of probation; P.A. 10-18 amended Subsec. (b) by replacing “system” with “program”; P.A. 10-30 amended Subsec. (b) to make the same change as P.A. 10-18, effective July 1, 2010; P.A. 11-213 amended Subsec. (e) to replace provision re special permit for employment purposes with provision re special operator's permit, effective July 1, 2011; P.A. 16-126 amended Subsec. (b) by replacing reference to Sec. 14-227a (a) with reference to Sec. 14-227a and adding references to Secs. 14-227m and 14-227n(a)(1) and (2).



Section 14-227k - Avoidance of or tampering with ignition interlock device.

(a) No person whose right to operate a motor vehicle has been restricted pursuant to an order of the court under subsection (b) of section 14-227j or by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or subsection (i) of section 14-111 shall (1) request or solicit another person to blow into an ignition interlock device or to start a motor vehicle equipped with an ignition interlock device for the purpose of providing such person with an operable motor vehicle, or (2) operate any motor vehicle not equipped with a functioning ignition interlock device or any motor vehicle that a court has ordered such person not to operate.

(b) No person shall tamper with, alter or bypass the operation of an ignition interlock device for the purpose of providing an operable motor vehicle to a person whose right to operate a motor vehicle has been restricted pursuant to an order of the court under subsection (b) of section 14-227j or by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or subsection (i) of section 14-111.

(c) (1) Any person who violates any provision of subdivision (1) of subsection (a) or subsection (b) of this section shall be guilty of a class C misdemeanor.

(2) Any person who violates any provision of subdivision (2) of subsection (a) of this section shall be subject to the penalties set forth in subsection (c) of section 14-215.

(d) Each court shall report each conviction under subsection (a) or (b) of this section to the Commissioner of Motor Vehicles, in accordance with the provisions of section 14-141. The commissioner shall suspend the motor vehicle operator's license or nonresident operating privilege of the person reported as convicted for a period of one year.

(P.A. 03-265, S. 3; P.A. 04-199, S. 33; P.A. 11-48, S. 55; 11-51, S. 220; P.A. 12-178, S. 4.)

History: P.A. 04-199 amended Subsecs. (a) and (b) to make provisions applicable to a person whose right to operate a motor vehicle has been restricted by the Commissioner of Motor Vehicles pursuant to Sec. 14-227a(i) and amended Subsec. (b) to delete reference to an immobilization device; P.A. 11-48 amended Subsec. (c) to designate existing provision as Subdiv. (1) and amend same to make applicable to person who violates “subdivision (1) of subsection (a) or subsection (b) of this section”, rather than “subsection (a) or (b) of this section”, and to add Subdiv. (2) subjecting person who violates Subsec. (a)(2) to penalties of Sec. 14-215(c), effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 12-178 amended Subsecs. (a) and (b) to add reference to Sec. 14-111(i) re restriction on person's right to operate motor vehicle, effective July 1, 2012.



Section 14-227l - Completion of participation in alcohol and drug addiction treatment program. Reinstatement of operator's license or nonresident operating privilege.

Any person whose motor vehicle operator's license or nonresident operating privilege was suspended on or before December 31, 2011, under subsection (g) of section 14-227a for a conviction of a violation of subsection (a) of section 14-227a or under section 14-227b for a second or subsequent violation, and any person whose certificate was suspended or revoked on or before December 31, 2011, under section 15-132a, 15-133, 15-140l or 15-140n, who was participating in a treatment program under section 14-227f in effect on December 31, 2011, or eligible to participate in said program on December 31, 2011, may complete participation in such program or an equivalent program designated by the Commissioner of Motor Vehicles and seek reinstatement of the operator's license or nonresident operating privilege of such person if (1) the person commences participation in such program not later than August 1, 2012, (2) not later than June 30, 2014, the person submits evidence to the Commissioner of Motor Vehicles that such person has complied with the requirements of section 14-227f in effect on December 31, 2011, and (3) the person is otherwise eligible to have such person's license reinstated.

(P.A. 12-121, S. 1.)

History: P.A. 12-121 effective June 15, 2012.



Section 14-227m - Operation of motor vehicle with a child passenger while under the influence of liquor or drug or while having an elevated blood alcohol content. Procedures. Penalties.

(a) No person shall operate a motor vehicle in which a child under eighteen years of age is a passenger while such person (1) is under the influence of intoxicating liquor or any drug or both, or (2) has an elevated blood alcohol content. For the purposes of this section, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, except that if such person is operating a commercial motor vehicle, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is four-hundredths of one per cent or more of alcohol, by weight, and if such person is under twenty-one years of age, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol by weight; and “motor vehicle” includes a snowmobile and all-terrain vehicle, as those terms are defined in section 14-379.

(b) The provisions of subsections (b), (c), (d), (e), (f), (h), (i), (j), (k) and (l) of section 14-227a, adapted accordingly, shall be applicable to a violation of subsection (a) of this section.

(c) Any person who violates any provision of subsection (a) of this section shall: (1) For conviction of a first violation, (A) be fined not less than five hundred dollars or more than two thousand dollars, (B) be imprisoned not more than one year, thirty consecutive days of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, (iii) undergo a treatment program, including chemical screening, if so ordered, (iv) submit to an interview and evaluation by the Department of Children and Families to assess any ongoing risk posed to any child who was a passenger in the motor vehicle at the time of the violation, and (v) cooperate with any programming, treatment, directives or plan if so ordered by the Department of Children and Families, and (C) have such person's motor vehicle operator's license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the one-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j; (2) for conviction of a second violation of this section not later than ten years after a prior conviction for the same offense, (A) be fined not less than one thousand dollars or more than four thousand dollars, (B) be imprisoned not more than three years, one hundred eighty consecutive days of which may not be suspended or reduced in any manner and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, (iii) undergo a treatment program, including chemical screening, if so ordered, (iv) submit to an interview and evaluation by the Department of Children and Families to assess any ongoing risk posed to any child who was a passenger in the motor vehicle at the time of the violation, and (v) cooperate with any programming, treatment, directives or plan if so ordered by the Department of Children and Families, and (C) have such person's motor vehicle operator's license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the three-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, except that for the first year of such three-year period, such person's operation of a motor vehicle shall be limited to such person's transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center, a treatment program ordered by the Department of Children and Families or an appointment with a probation officer or Department of Children and Families caseworker; and (3) for a third or subsequent conviction of a violation of this section not later than ten years after a prior conviction for the same offense, (A) be fined not less than two thousand dollars or more than eight thousand dollars, (B) be imprisoned not more than five years, two years of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, (iii) undergo a treatment program, including chemical screening, if so ordered, (iv) submit to an interview and evaluation by the Department of Children and Families to assess any ongoing risk posed to any child who was a passenger in the motor vehicle at the time of the offense, and (v) cooperate with any programming, treatment, directives or plan if so ordered by the Department of Children and Families, and (C) have such person's motor vehicle operator's license or nonresident operating privilege permanently revoked upon such third offense, except that if such person's revocation is reversed or reduced pursuant to subsection (i) of section 14-111, such person shall be prohibited from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, for the time period prescribed in subdivision (2) of subsection (i) of section 14-111. For purposes of the imposition of penalties for a second or third and subsequent offense pursuant to this subsection, a conviction under the provisions of subsection (a) of this section, subsection (a) of section 14-227a, subsection (a) of section 14-227g, subdivision (1) or (2) of subsection (a) of section 14-227n, subsection (a) of section 53a-56b or subsection (a) of section 53a-60d or a conviction in any other state of any offense, the essential elements of which are determined by the court to be substantially the same as the elements of the aforementioned provisions, shall constitute a prior conviction for the same offense.

(P.A. 16-126, S. 1.)



Section 14-227n - Operation of a school bus, student transportation vehicle or vehicle specifically designated to carry children by person under the influence of liquor or drug or while having an elevated blood alcohol content. Procedures. Penalties.

(a)(1) No person shall operate a school bus, student transportation vehicle or other motor vehicle specially designated for carrying children while such person (A) is under the influence of intoxicating liquor or any drug or both, or (B) has an elevated blood alcohol content.

(2) No person shall operate a school bus, student transportation vehicle or other motor vehicle specially designated for carrying children in which a child under eighteen years of age is a passenger while such person (A) is under the influence of intoxicating liquor or any drug or both, or (B) has an elevated blood alcohol content.

(3) For the purposes of this section, “motor vehicle specially designated for carrying children” means any motor vehicle, except for a registered school bus or student transportation vehicle as defined in section 14-212, that is designated or used by a person, firm or corporation for the transportation of children to or from any program or activity organized primarily for persons under the age of eighteen years, with or without charge to the individual being transported, but does not include a passenger motor vehicle normally used for personal, family or household purposes that is operated by a person without a public passenger endorsement; and “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, except that if such person is operating a commercial motor vehicle, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is four-hundredths of one per cent or more of alcohol, by weight, and if such person is under twenty-one years of age, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight.

(b) The provisions of subsections (b), (c), (d), (e), (f), (h), (i), (j), (k) and (l) of section 14-227a, adapted accordingly, shall be applicable to violations of subdivisions (1) and (2) of subsection (a) of this section.

(c) (1) Any person who violates subdivision (1) of subsection (a) of this section shall: (A) Be fined not more than ten thousand dollars, (B) be imprisoned not less than one year or more than ten years, thirty consecutive days of which shall not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person (i) perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, and (iii) undergo a treatment program, including chemical screening, if so ordered, and (C) have such person's motor vehicle operator's license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for a three-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, except that for the first year of such three-year period, such person's operation of a motor vehicle shall be limited to such person's transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer.

(2) Any person who violates subdivision (2) of subsection (a) of this section shall: (A) Be fined not more than ten thousand dollars, (B) be imprisoned not less than one year or more than ten years, one hundred twenty consecutive days of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person (i) perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person's alcohol or drug abuse, and (iii) undergo a treatment program, including chemical screening, if so ordered, and (C) have such person's motor vehicle operator's license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for a three-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, except that for the first year of such three-year period, such person's operation of a motor vehicle shall be limited to such person's transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer.

(P.A. 16-126, S. 2.)



Section 14-228 - Leaving motor vehicle without setting brake.

Leaving any motor vehicle stationary on the highway without setting the brake in such manner as to prevent such vehicle from moving, unless it is occupied by a person able to control the same, shall be an infraction.

(1949 Rev., S. 2414; P.A. 75-577, S. 72, 126.)

History: P.A. 75-577 replaced provision for $20 maximum fine with statement that violation of provisions is an infraction and substituted “Leaving” for “Any person who leaves”.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-229 - Using motor vehicle without owner's permission.

Section 14-229 is repealed.

(1949 Rev., S. 2417; P.A. 76-42, S. 1.)



Section 14-230 - Driving in right-hand lane.

(a) Upon all highways, each vehicle, other than a vehicle described in subsection (c) of this section, shall be driven upon the right, except (1) when overtaking and passing another vehicle proceeding in the same direction, (2) when overtaking and passing pedestrians, parked or standing vehicles, animals, bicycles, mopeds, scooters, vehicles moving at a slow speed, as defined in section 14-220, or obstructions on the right side of the highway, (3) when the right side of a highway is closed to traffic while under construction or repair, (4) on a highway divided into three or more marked lanes for traffic, or (5) on a highway designated and signposted for one-way traffic.

(b) Except as provided in subsection (c) of this section, any vehicle proceeding at less than the normal speed of traffic shall be driven in the right-hand lane available for traffic, or as close as practicable to the right-hand curb or edge of the highway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Any vehicle which exceeds the maximum width limitations specified in subdivision (1) of subsection (a) of section 14-262 and operates on an interstate highway with a special permit issued by the Commissioner of Transportation under the provisions of section 14-270, shall be driven in the extreme right lane of such highway, except (1) when such special permit authorizes operation in a traffic lane other than the extreme right lane, (2) when overtaking and passing parked vehicles, animals or obstructions on the right side of such highway, (3) when the right side of such highway is closed to traffic while under construction or repair, or (4) at such locations where access to or egress from such highway is provided on the left.

(d) Violation of any provision of this section shall be an infraction.

(1955, S. 1382d; 1957, P.A. 53; P.A. 75-577, S. 73, 126; P.A. 87-525, S. 2; P.A. 15-41, S. 6.)

History: P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 87-525 divided the section into Subsecs., inserting as Subsec. (c) provision requiring wide vehicles to be driven in extreme right lane of interstate highways; P.A. 15-41 amended Subsec. (a)(2) by adding references to standing vehicles, bicycles, mopeds, scooters and vehicles moving at a slow speed, effective July 1, 2015.



Section 14-230a - Restricted use of left-hand lane on divided limited access highways.

On any divided limited access highway which provides more than two lanes for traffic proceeding in the same direction, no operator of any motor vehicle with a commercial registration, motor bus, vehicle with trailer or school bus shall drive in the extreme left lane where the Office of the State Traffic Administration so designates, except on the direction of a police officer or except when access to or egress from such highway is provided on the left, in which latter case such operator shall drive in such left lane only for such period as is reasonably necessary to enter or leave such highway safely. Any person who violates any provision of this section shall have committed an infraction and shall be fined eighty-eight dollars.

(1967, P.A. 740; P.A. 75-577, S. 77, 126; P.A. 87-525, S. 1; P.A. 90-263, S. 68, 74; P.A. 11-213, S. 38; P.A. 12-132, S. 16.)

History: P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of provisions is an infraction; P.A. 87-525 amended the penalty provision to require imposition of a fine of $88; P.A. 90-263 substituted “motor vehicle with a commercial registration” for “commercial motor vehicle”; P.A. 11-213 added “school bus” and made technical changes, effective July 1, 2011; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.

Cited. 171 C. 35; 206 C. 608.

Cited. 4 CA 451.



Section 14-231 - Vehicles in opposite directions to pass on right.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon highways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the highway as nearly as possible. Violation of any provision of this section shall be an infraction.

(1955, S. 1383d; P.A. 75-577, S. 74, 126.)

History: P.A. 75-577 added statement that violation of provisions is an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Annotations to former section:

Submission to jury in case involving parties proceeding in same direction held material error. 147 C. 638.

Annotations to present section:

Cited. 159 C. 491. Not applicable to car making left turn across path of other car and should not have been submitted to jury. 170 C. 252. Cited in jury charge. 172 C. 29. Cited. 173 C. 229; 193 C. 442; 206 C. 608.

Cited. 4 CA 451; 30 CA 810; 33 CA 44. Jury reasonably could have found that although defendant did not yield half of roadway, he did yield as much of roadway as was possible under the conditions presented; he therefore did not voluntarily cross into oncoming lane of travel and did not breach duty under statute, and thus was not negligent. 95 CA 300.



Section 14-232 - Passing.

(a) Except as provided in sections 14-233 and 14-234, (1) the driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the highway until safely clear of the overtaken vehicle; and (2) the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle. For the purposes of this subsection, “safe distance” means not less than three feet when the driver of a vehicle overtakes and passes a person riding a bicycle.

(b) No vehicle shall be driven to the left side of the center of the highway in overtaking and passing another vehicle proceeding in the same direction unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken.

(c) Violation of any provision of this section shall be an infraction.

(1955, S. 1384d; P.A. 75-577, S. 75, 126; P.A. 08-101, S. 13.)

History: P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 08-101 divided provisions into Subsecs. (a), (b) and (c) and added definition of “safe distance” in Subsec. (a).

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Annotations to former section:

Duty to pass overtaken car on left exists though there are two lines of traffic going the same way. 107 C. 634. No right to pass on right when approaching intersection. 117 C. 619, see 129 C. 455. Rule concerning passing does not apply when car overtaken has not started onto traveled portion. 118 C. 706. Error to charge that a person is absolutely required to give overtaking car one-half of traveled portion. 121 C. 437. May pass on right in traffic lane when following directions on signal. 122 C. 519, 520. Vehicle passing parked car does so subject to right-of-way of vehicle approaching in opposite direction. 124 C. 159. Operator attempting right turn has right to assume other operators will observe rule concerning passing to right until he sees or should see to the contrary. 128 C. 441. Not necessary to clear parked car by 20 feet. 131 C. 250. Duty of pedestrian to yield left side of road to overtaking vehicle. 133 C. 365. Cited. Id., 581.

Operator traveling in opposite direction who is speeding is entitled to assume that the operator of a passing vehicle will heed the injunction of statute and such speeding does not constitute negligence. 10 CS 132.

Cited. 2 Conn. Cir. Ct. 19, 20.

Annotations to present section:

Giving way to the right is not the same as “to give the right-of-way”. 154 C. 381. Cited. 170 C. 184; 202 C. 629; 206 C. 608.

Cited. 4 CA 451; 21 CA 496.



Section 14-233 - Passing on right.

The driver of a vehicle may overtake and pass upon the right of another vehicle only when conditions permit such movement in safety and under the following conditions: (1) When the vehicle overtaken is making or has signified the intention to make a left turn; (2) when lines of vehicles traveling in the same direction in adjoining traffic lanes have come to a stop or have reduced their speed; (3) upon a one-way street free from obstructions and of sufficient width for two or more lines of moving vehicles; (4) upon a limited access highway or parkway free from obstructions with three or more lanes provided for traffic in one direction. Such movement shall not be made by driving off the pavement or main-traveled portion of the highway except where lane designations, signs, signals or markings provide for such movement. Violation of any provision of this section shall be an infraction.

(1955, S. 1387d; 1957, P.A. 258; February, 1965, P.A. 448, S. 20; P.A. 75-577, S. 76, 126.)

History: 1965 act added exception re when driving off pavement or main-traveled portion of road permitted; P.A. 75-577 added statement that violation of provisions is an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 147 C. 638. A charge under section that vehicle overtaking defendant could properly pass on his right only if defendant had given signal of his intention to turn left was incorrect, since it overlooked possibility, also contemplated by section, that defendant was actually engaged in making a left turn. 150 C. 349. Cited. 166 C. 240; 206 C. 608.

Cited. 4 CA 451.

Cited. 38 CS 482.

Cited. 5 Conn. Cir. Ct. 333.



Section 14-234 - Determination of no-passing zones. Overtaking and passing in no-passing zones.

(a) The Office of the State Traffic Administration may determine those portions of any state highway where overtaking and passing or driving to the left of the highway would be especially hazardous and may by appropriate signs or markings on the highway indicate the beginning and end of such zones. A local traffic authority, as defined in section 14-297, may, in accordance with standards approved by the Office of the State Traffic Administration, determine and designate such no-passing zones on highways under its jurisdiction. When such signs or markings are in place and clearly visible to an ordinarily observant person, each driver of a vehicle shall obey the directions thereof. Except as provided in subsection (b) of this section, a violation of the provisions of this section shall be an infraction.

(b) The driver of a vehicle may overtake and pass, in a marked no-passing zone, pedestrians, parked or standing vehicles, animals, bicycles, mopeds, scooters, vehicles moving at a slow speed, as defined in section 14-220, or obstructions on the right side of the highway, as listed in subdivision (2) of subsection (a) of section 14-230, provided such overtaking and passing may be conducted safely, with adequate sight distance and without interfering with oncoming traffic or endangering traffic, as defined in section 14-297.

(1955, S. 1386d; February, 1965, P.A. 448, S. 21; P.A. 82-223, S. 16; P.A. 12-132, S. 17; P.A. 15-41, S. 1.)

History: 1965 act deleted reference to state aid highway and allowed local traffic authorities to determine and designate no-passing zones on highways under their jurisdiction; P.A. 82-223 specified that violation of the section constituted an infraction; P.A. 12-132 replaced references to State Traffic Commission with references to Office of State Traffic Administration and made a technical change, effective July 1, 2012 (Revisor’s note: References to “Office of State Traffic Administration” were changed editorially by the Revisors to “Office of the State Traffic Administration” for accuracy); P.A. 15-41 designated existing provisions as Subsec. (a) and amended same to add exception re Subsec. (b), and added Subsec. (b) re overtaking and passing in a no-passing zone, effective July 1, 2015.



Section 14-235 - Vehicle not to be driven on left side of highway on curve or upgrade.

No vehicle shall be driven to the left side of the highway (1) when approaching the crest of a grade or upon a curve or elsewhere in the highway where a free and unobstructed view of the highway ahead may not be had for a sufficient distance to insure driving with safety or (2) when approaching within one hundred feet of or crossing any intersection or railroad grade crossing. These limitations shall not apply on a one-way street or highway so designated by any traffic authority. Violation of any provision of this section shall be an infraction.

(1955, S. 1385d; P.A. 75-577, S. 78, 126.)

History: P.A. 75-577 added statement that violation of provisions is an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 149 C. 385; 150 C. 356; 206 C. 608; 208 C. 94.

Cited. 4 CA 451.

The only intent requisite to a conviction is the intent or purpose to do the prohibited act; without that intent, no crime has been committed. 24 CS 214.

Where defendant contended that he was not aware of intersection, that there were no “no passing” signs and that he had no intent to commit prohibited act, held that affirmative proof of intent is not required; 24 CS 214 distinguished. 4 Conn. Cir. Ct. 9, 10, 11.



Section 14-236 - Multiple-lane highways.

When any highway has been divided into two or more clearly marked lanes for traffic, (1) a vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has ascertained that such movement can be made with safety, and (2) the Office of the State Traffic Administration may erect, on state highways, and local traffic authorities, in accordance with standards approved by the Office of the State Traffic Administration, may erect on highways under their jurisdiction, signs directing slow-moving traffic to use a designated lane or, with signs, signals or markings, may designate those lanes to be used by traffic moving in a particular direction regardless of the center of the highway, and drivers of vehicles shall obey the directions of each such sign, signal or marking. Violation of subdivision (1) of this section shall be an infraction.

(1955, S. 1388d; February, 1965, P.A. 448, S. 22; P.A. 75-577, S. 79, 126; P.A. 12-132, S. 18.)

History: 1965 act deleted reference to state aid highways and added provision re local traffic authorities; P.A. 75-577 stated that violation of Subdiv. (1) is an infraction; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration” and made a technical change, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 161 C. 204. Whether defendant violated section and such violation was the proximate cause of plaintiff's damage are questions for the jury. 167 C. 533. Cited. 171 C. 35. Cited in jury charge. 172 C. 29. Cited. 206 C. 608; 211 C. 690.

Cited. 4 CA 451; 11 CA 11; 29 CA 512; 34 CA 189; 46 CA 633.

Cited. 4 Conn. Cir. Ct. 441; 5 Conn. Cir. Ct. 695.



Section 14-237 - Driving on divided highways.

When any highway has been divided into two roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section, each vehicle shall be driven only upon the right-hand roadway and no vehicle shall be driven over or across any such dividing space, barrier or section, except through an opening or at a crossover or intersection established by public authority. Violation of any provision of this section shall be an infraction.

(1955, S. 1389d; P.A. 75-577, S. 80, 126.)

History: P.A. 75-577 stated that violation of provisions is an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

To require affirmative proof of an intent to commit the act prohibited would import into statute a requirement never contemplated by the legislature; where the course of a motor vehicle is contrary to statute, it is usually a permissible inference that the operator of the vehicle was the responsible agent in causing it to take that course. 150 C. 35. Cited. 161 C. 204; 191 C. 266; 206 C. 608; 234 C. 660.

Cited. 1 CA 517; 4 CA 451.

An esplanade dividing northbound and southbound roadways is sufficient “intervening space”; knowledge or intention forms no element of the offense; the act alone, irrespective of its motive, constitutes the crime. 23 CS 197. Cited. 38 CS 675.



Section 14-238 - Controlled-access highways.

No person shall drive a vehicle onto or from any controlled-access highway except at such entrances and exits as are established by public authority. Violation of this section shall be an infraction.

(1955, S. 1390d; P.A. 75-577, S. 81, 126.)

History: P.A. 75-577 stated that violation of section is an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 161 C. 204; 206 C. 608.

Cited. 4 CA 451.



Section 14-238a - (Formerly Sec. 13a-59). Illegal entry on limited access highway.

Entry upon a limited access highway at any place other than a highway intersection or designated point as provided in section 13b-27 shall be an infraction.

(1949 Rev., S. 2239; 1958 Rev., S. 13-120; 1963, P.A. 226, S. 59; 587; 1969, P.A. 768, S. 79; P.A. 75-577, S. 82, 126.)

History: 1963 acts restated previous provisions and added provision for $25 maximum fine; Sec. 13a-59 transferred to Sec. 14-238a in 1969; 1969 act deleted provisions re powers of commissioner with respect to limited access highways; P.A. 75-577 replaced fine provision with statement that violation of section is an infraction and substituted “Entry upon” for “Any person who enters”.

See Sec. 13b-27 re commissioner's authority to designate and regulate limited access highways.

See Sec. 14-111g re operator's retraining program.

Cited. 206 C. 608.

Cited. 4 CA 451.



Section 14-239 - One-way streets. Rotaries or roundabouts.

(a) The Office of the State Traffic Administration may designate any state highway and local traffic authorities may designate streets and highways under their jurisdiction for one-way traffic and shall erect signs, devices or markings conforming to the standards of the Office of the State Traffic Administration giving notice thereof. Upon any highway so designated a vehicle shall be driven only in the direction indicated.

(b) A vehicle passing around a rotary or roundabout shall have the right of way over entering vehicles and shall be driven only to the right of such rotary or roundabout, unless otherwise directed by signs.

(c) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1391d; February, 1965, P.A. 448, S. 23; P.A. 75-577, S. 83, 126; P.A. 05-210, S. 25; P.A. 12-132, S. 19.)

History: 1965 act deleted obsolete reference to state aid highways and added provisions re local traffic authorities and traffic commission standards in Subsec. (a); P.A. 75-577 added Subsec. (c); P.A. 05-210 amended Subsec. (b) by replacing “rotary traffic island” with “rotary or roundabout”, specifying vehicles within rotary have right-of-way over entering vehicles and deleting “or unless the length of the vehicle makes such movement impracticable”, effective July 1, 2005; P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration” and making a technical change, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 159 C. 91; 206 C. 608.

Cited. 4 CA 451.



Section 14-240 - Vehicles to be driven reasonable distance apart.

(a) No driver of a motor vehicle shall follow another vehicle more closely than is reasonable and prudent, having regard for the speed of such vehicles, the traffic upon and the condition of the highway and weather conditions.

(b) No person shall drive a vehicle in such proximity to another vehicle as to obstruct or impede traffic.

(c) Motor vehicles being driven upon any highway in a caravan shall be so operated as to allow sufficient space between such vehicles or combination of vehicles to enable any other vehicle to enter and occupy such space without danger. The provisions of this subsection shall not apply to funeral processions or to motor vehicles under official escort or traveling under a special permit.

(d) Violation of any of the provisions of this section shall be an infraction, provided any person operating a commercial vehicle combination in violation of any such provision shall have committed a violation and shall be fined not less than one hundred dollars nor more than one hundred fifty dollars.

(1955, S. 1392d; P.A. 75-577, S. 84, 126; P.A. 84-372, S. 6, 9; P.A. 96-180, S. 42, 166.)

History: P.A. 75-577 added Subsec. (d); P.A. 84-372 established higher penalty for person operating a commercial vehicle combination; P.A. 96-180 made a technical change in Subsec. (c), effective June 3, 1996.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-260n for definition of “commercial vehicle combination”.

Cited. 148 C. 266; 150 C. 217. Request to charge statute must be made. 154 C. 381. Cited. 160 C. 128; 166 C. 152; 171 C. 303; 180 C. 415; 185 C. 483; 206 C. 608; 217 C. 73; 231 C. 930. Statute is directed against practice of “tailgating”. 234 C. 401. Cited. Id., 408.

Cited. 4 CA 451; 11 CA 122; 17 CA 209. Application of “following too closely” statute discussed; statute directed against practice of “tailgating”; legislature did not intend provisions of statute to apply in all rear-end collisions. 35 CA 464.

Cited. 29 CS 21; 39 CS 228.

Statute not limited to situations where car ahead is moving. 2 Conn. Cir. Ct. 487. Cited. 3 Conn. Cir. Ct. 107; 5 Conn. Cir. Ct. 697.



Section 14-240a - Vehicles to be driven reasonable distance apart. Intent to harass or intimidate.

(a) No person operating a motor vehicle shall follow another vehicle more closely than is reasonable and prudent, having regard for the speed of such vehicles, the traffic upon and the condition of the roadway or highway and weather conditions, with the intent to harass or intimidate the operator of the preceding motor vehicle.

(b) Any person who violates the provisions of this section shall be fined not less than one hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days or be both fined and imprisoned for the first offense and for each subsequent offense shall be fined not more than six hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(P.A. 84-516, S. 6.)

See Sec. 14-111g operator's retraining program.

Cited. 206 C. 608.

Cited. 4 CA 451; 9 CA 686.



Section 14-241 - Turns.

(a) Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the highway.

(b) At any intersection where traffic is permitted to move in both directions on each highway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the highway nearest the center line thereof and by passing to the right of such center line where it enters the intersection, and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the highway being entered.

(c) At any intersection where traffic is restricted to one direction on one or more of the highways, the driver of a vehicle intending to turn left shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the highway being entered.

(d) “Deceleration lane” means an added outside lane of a highway laned for traffic which immediately precedes an exit road from such highway, and “acceleration lane” means an added outside lane of a highway laned for traffic which immediately follows an entrance road into such highway. Where deceleration and acceleration lanes exist, all turns made to leave or enter the highway shall be made from or into such lanes.

(e) On any state highway the Office of the State Traffic Administration, and, on highways under their jurisdiction, local traffic authorities, may cause rotaries or roundabouts, signs or other devices conforming to the manual on uniform traffic control devices to be placed within or adjacent to intersections and thereby direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when rotaries or roundabouts, signs or other devices are so placed, no driver shall turn a vehicle otherwise than as directed thereby.

(f) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1393d; February, 1965, P.A. 448, S. 24; P.A. 75-577, S. 85, 126; P.A. 05-210, S. 26; P.A. 12-132, S. 20.)

History: 1965 act deleted reference to state aid highway and added references to local traffic authorities and the manual on uniform traffic control devices in Subsec. (e); P.A. 75-577 added Subsec. (f); P.A. 05-210 amended Subsec. (e) by substituting “rotaries or roundabouts” for “rotary traffic islands”, effective July 1, 2005; P.A. 12-132 amended Subsec. (e) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Annotations to former section:

Mere signal by traffic officer to proceed does not excuse driver turning rapidly to left before reaching center of intersection; effect of established custom to make short turn to left at the point. 98 C. 75. Negligence in passing to left of center of intersection when making left turn. 108 C. 185. Cited. 111 C. 729. Judgment showing defendant had pleaded guilty to information charging simply a violation of statute is not admissible as admission of negligence. 114 C. 388. Cited. Id., 404; 115 C. 296. Under former statute, impracticability of operation of bus to right of center of intersection was not a justification. Id., 466. Whether failure to slow down or to signal or to do both constitutes violation depends on what reasonable care requires. 116 C. 578. Cited. 117 C. 522. Mere intention to pass to left of center is not a violation. Id., 609, 610. Cited. 118 C. 126. Contributory negligence in failing to keep to right of center while passing vehicle at intersection. 122 C. 6. What constitutes intersection when highway bounds are curved. Id., 202, see also 125 C. 553. Bicycle cutting corner. 122 C. 447; Id., 611. No exception in case of minor. Id., 448. Pedestrian is entitled to assume that vehicle will pass to right of center of intersection. 124 C. 692. Passing to left of intersection is negligence per se. 125 C. 159. Methods for determining center of highway and of dirt road. 126 C. 478. Recovery not denied where plaintiff's failure to keep to right of center of intersection was not proximate cause of collision. 130 C. 176, 177. Under former statute, requirement of keeping to right of center of intersection applied on one-way street. 133 C. 370. “Sign” at intersection includes lines on pavement for direction of traffic. Id., 453. Where plaintiff claimed defendant turned to left before reaching intersection, failure of court to charge that person turning to left should keep to right of center of intersection was harmful error. 134 C. 194. Violation is negligence per se but charge held adequate which stated that statute required a certain course of action. 146 C. 10. Cited. 147 C. 638; 149 C. 371. Where, in special defense of contributory negligence, defendant's alleged failure to use care of reasonably prudent person, to keep proper lookout and to operate automobile in such manner as to prevent collision, reference by court in its charge to statute was proper. Id., 386. Cited. 150 C. 355; 154 C. 615; 155 C. 409; 163 C. 146.

Cited. 14 CS 232.

Driver making right turn 7 feet from curb held to have exercised due care in civil case. 2 Conn. Cir. Ct. 269. Cited. 5 Conn. Cir. Ct. 695.

Annotations to present section:

Cited. 206 C. 608.

Cited. 4 CA 451.



Section 14-242 - Turns restricted. Signals to be given before turning or stopping. U-turns. Left turns. Right turns when passing bicyclist.

(a) No person shall turn a vehicle at an intersection unless the vehicle is in a proper position on the highway as required by section 14-241, or turn a vehicle to enter a private road or driveway or otherwise turn a vehicle from a direct course or move right or left upon a highway unless such movement can be made with reasonable safety. No person shall so turn any vehicle without giving an appropriate signal in the manner provided in section 14-244.

(b) A signal of intention to turn right or left shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in section 14-244 to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d) No person shall turn a vehicle so as to proceed in the opposite direction upon any curve, or upon the approach to, or near the crest of, a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet, or at any location where signs prohibiting U-turns are posted by any traffic authority.

(e) The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or within the area formed by the extension of the lateral lines of the private alley, road or driveway across the full width of the public highway with which it intersects, or so close to such intersection of public highways or to the area formed by the extension of the lateral lines of said private alley, road or driveway across the full width of the public highway as to constitute an immediate hazard.

(f) No person operating a vehicle who overtakes and passes a person riding a bicycle and proceeding in the same direction shall make a right turn at any intersection or into any private road or driveway unless the turn can be made with reasonable safety and will not impede the travel of the person riding the bicycle.

(g) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1394d; 1963, P.A. 258; 1971, P.A. 66, S. 1; P.A. 75-577, S. 86, 126; P.A. 00-70.)

History: 1963 act removed qualification in Subsec. (a) that turn without signal should not be made “if any other traffic may be affected by such movement”; 1971 act added Subsec. (e); P.A. 75-577 added Subsec. (f); P.A. 00-70 added new Subsec. (f) to prohibit a person making a right turn in front of a bicyclist unless the turn can be made with reasonable safety and will not impede the travel of the bicyclist and redesignated former Subsec. (f) as Subsec. (g).

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Failure to signal is negligence as a matter of law but such negligence is a question of fact in determining proximate causation. 142 C. 142; 147 C. 187. Former statute cited. 145 C. 187. Violation is negligence per se but charge held adequate which stated that statute required a certain course of action. 146 C. 10. Cited. 149 C. 371. Where, in special defense of contributory negligence, defendant's alleged failure to use care of reasonably prudent person, to keep proper lookout and to operate automobile in such manner as to prevent collision, reference by court in its charge to statute was proper. Id., 386. Cited. 150 C. 355; 155 C. 409; 163 C. 146. Statute places a duty of reasonable safety on a driver who wishes to turn left into a private alleyway. 165 C. 422. Whether defendant violated section and such violation was the proximate cause of plaintiff's damage are questions for the jury. 167 C. 533. Cited. 179 C. 388; 206 C. 608; 234 C. 660.

Cited 2 CA 164; 4 CA 451; 17 CA 471; 22 CA 142; 30 CA 742; 36 CA 710; 43 CA 636.

Cited. 5 Conn. Cir. Ct. 694.

Subsec. (a):

No exception to signal requirement exists merely because there is no risk of collision in making turn. 154 C. 620. Cited. 166 C. 240. Plaintiff stopped his vehicle at curb and then turned left into driveway without signaling; this was violation of this Subsec., not Subsec. (b). 168 C. 64.



Section 14-243 - Starting or backing vehicle.

(a) No person shall move a vehicle which is stopped, standing or parked unless such movement can be made with reasonable safety and without interfering with other traffic, nor without signalling as provided by section 14-244.

(b) No person shall back a vehicle unless such movement can be made with reasonable safety and without interfering with other traffic.

(c) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1396d; February, 1965, P.A. 448, S. 25; P.A. 75-577, S. 87, 126.)

History: 1965 act added “and without interfering with other traffic” to Subsec. (a); P.A. 75-577 added Subsec. (c).

See Sec. 14-111g re operator's retraining program.

In request to charge, party must employ greater specificity than mere paraphrase of certain portions of statute without hint of their applicability to, or operative effect on, the case. 149 C. 541. Cited. 180 C. 137.

Cited. 3 CA 391.

Cited. 10 CS 68.



Section 14-244 - Signals.

Any stop or turn signal required by section 14-242 or 14-243 may be given either by means of the hand and arm or by a signal lamp or lamps or mechanical signal device. Hand signals shall be as follows: (1) To stop or decrease speed: Hand and arm extended downward; (2) to turn left or to leave or draw away from a curb or the edge of the highway: Hand and arm extended horizontally with forefinger pointed; (3) to turn right: Hand and arm extended upward. Each operator of a motor vehicle who makes a turn signal by means of signal lamps or mechanical signal device shall turn in the direction indicated and return such signal to the nonoperating position immediately after completing the movement for which a signal has been given. Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1395d; 1957, P.A. 137; 1971, P.A. 23; P.A. 75-577, S. 88, 126.)

History: 1971 act changed hand signals for stopping or decreasing speed and for making right turn; P.A. 75-577 stated that violation of provisions is an infraction.

See Sec. 14-111g re operator's retraining program.

Backing in highway without signal. 108 C. 562; 111 C. 364. Cited. 114 C. 421. Mere act of turning is not sufficient signal. 115 C. 468. Statute is not limited to vehicles operated on traveled portion. 116 C. 253. Stoplight to be adequate signal must light up before stopping begins. 117 C. 615. Instructions to jury concerning change of direction. 121 C. 509. Failure to signal affords basis of recovery only if proximate cause of damage. 122 C. 262. Hand signal is not required in preference to mechanical signal. Id., 217; 127 C. 288. Failure to signal as not a substantial factor. 125 C. 75. Stopping without signal; duty of driver following to use reasonable care. Id., 472. Failure to signal as a substantial factor in producing accident. 127 C. 313. Cited. 129 C. 537. Failing to signal intention of slackening and changing direction. 130 C. 381. Jury could find that proper signals were given. 135 C. 627. Violation is negligence per se but charge held adequate which stated that statute required a certain course of action. 146 C. 10. Cited. 149 C. 371, 372. Where, in special defense of contributory negligence, defendant's alleged failure to use care of reasonably prudent person, to keep proper lookout and to operate automobile in such manner as to prevent collision, reference by court in its charge to statute was proper. Id., 386. Cited. 154 C. 615; 155 C. 409. Whether defendant violated section and such violation was the proximate cause of plaintiff's damage are questions for the jury. 167 C. 533.

Cited. 5 Conn. Cir. Ct. 694.



Section 14-245 - Intersection. Right-of-way.

As used in this section and subsection (e) of section 14-242, “intersection” means the area common to two or more highways which cross each other. Each driver of a vehicle approaching an intersection shall grant the right-of-way at such intersection to any vehicle approaching from his right when such vehicles are arriving at such intersection at approximately the same time, unless otherwise directed by a traffic officer. Failure to grant the right-of-way as provided in this section shall be an infraction.

(1955, S. 1397d; 1971, P.A. 299, S. 1; P.A. 73-616, S. 11; P.A. 75-577, S. 89, 126.)

History: 1971 act defined “intersection”; P.A. 73-616 deleted reference to repealed Sec. 14-246 and referred instead to Subsec. (e) of Sec. 14-242; P.A. 75-577 stated that failure to grant right-of-way is an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-250b re obstructing intersection.

See Sec. 14-295 re assessment of double or treble damages.

Annotations to former section:

“Intersection of a street” and “arriving at such intersection at approximately the same time” defined; that cars are approaching so as to arrive simultaneously is important element. 95 C. 701; 96 C. 19; Id., 508; 101 C. 443, 444; 104 C. 737. Respective duties of motorman and chauffeur approaching at right angles. 100 C. 365. One having right of way at intersection is bound to operate as would a reasonably prudent person having knowledge that he has right of way. 106 C. 146; 108 C. 12; 124 C. 264; 130 C. 204. Driver coming from right has right of way though traveling on left side of his road; 107 C. 710; but not if the other car had nearly passed the intersection when car from right reached it. 108 C. 604. Test is not time of arrival at entrance to intersection, but reasonable apprehension of collision on part of driver on left. 109 C. 33, 37; 127 C. 450, 651; 130 C. 645; 133 C. 431. One with right of way may assume other will yield it until as a reasonable man he is charged with knowledge to the contrary. 109 C. 33, 37; 127 C. 450, 651; 130 C. 651. Rule at intersecting streets applies when one of two cars approaching each other on same street intends to make left turn. 109 C. 484; 111 C. 729. Right of way and duty of driver approaching green light at intersection; Sec. 14-299 applies, not this section. 114 C. 637. When vehicle which has entered intersection has right of way over vehicle on right. 117 C. 676; 118 C. 679; 130 C. 98; 132 C. 476. One having right of way at intersection has precedence in passing through and right not to be obstructed and delayed by any person who could reasonably avoid doing so. 123 C. 298. That cars came together outside intersection will not defeat recovery if collision was caused by failure to grant right of way at intersection. 124 C. 263. That car making turn enters intersection first does not necessarily give it right of way. Id., 264. Operator of vehicle approaching intersection from right who complies with stop regulation has superior right of way if vehicles arrive at approximately same time. 130 C. 400; 133 C. 455. Rules which apply when operator does not see car approaching from right; 130 C. 646; where bus obscures vision of both operators. Id., 223. Statute regulating right of way does not apply when cars are approaching intersection on same street and from same direction. 135 C. 443. Test concerning right of way is not time of arrival at entrance to intersection but reasonable apprehension of collision on part of driver approaching from left. Id., 446. Cited. Id., 600. If by failure to use reasonable care plaintiff did not see approaching taxicab, knowledge of what such a lookout must have revealed is imputed to him. 136 C. 97. If an ordinarily prudent person in position of driver on the left would reasonably believe that if the two cars continued at speed at which they were then moving it would involve risk of collision, driver on left should yield right of way. 137 C. 600. Since finding determined that defendant's invasion of part of highway to his left was involuntary, statute is inapplicable. Id., 640. Arriving at intersection first is not a test of the right of way but a factor to be considered by the trier in deciding whether the cars are arriving at approximately the same time. 138 C. 183. Statute imposes no general prohibition against driving in the middle of road. Id., 313. Cited. Id., 355; 140 C. 376. Violation is negligence per se but charge held adequate which stated that statute required a certain course of action; one with statutory right of way can be found negligent. 146 C. 10. Test of statutory right of way or common law right to proceed is not time of arrival at entrance to intersection. 147 C. 540. Cited. 154 C. 23; Id., 615. Where plaintiff failed to grant right of way to defendant's automobile which had already entered street intersection at his right, his failure to do so constituted negligence which was a substantial factor in producing his injuries and judgment for plaintiff is set aside. 157 C. 139. Right-of-way rule is inapplicable to an intersection controlled by a stop sign. 165 C. 635.

Statute not applicable to pedestrians. 3 CS 220. Cited. 9 CS 98; 12 CS 237; 13 CS 293; 15 CS 93; 16 CS 398; 18 CS 489.

Cited. 2 Conn. Cir. Ct. 19. Contributory negligence as a defense has no application in a criminal case. Id., 42. Cited. Id., 652.

Annotations to present section:

Cited. 206 C. 608; 234 C. 660.

Cited. 4 CA 451.



Section 14-246 - Right-of-way at intersection turn.

Section 14-246 is repealed.

(1955, S. 1398d; February, 1965, P.A. 448, S. 26; 1971, P.A. 66, S. 2.)



Section 14-246a - Right-of-way at junction of highways.

The driver of any vehicle on a highway which joins but does not cross another highway shall, unless otherwise directed by a traffic officer, grant the right-of-way at the point where such highways join to any vehicle approaching on the other highway from either direction when such vehicles are arriving at approximately the same time at the area which would be common to both highways if they crossed each other. Failure to grant the right-of-way as provided by this section shall be an infraction.

(1971, P.A. 299, S. 2; P.A. 75-577, S. 90, 126.)

History: P.A. 75-577 stated that failure to grant right-of-way is an infraction.

See Sec. 14-111g re operator's retraining program.



Section 14-247 - Right-of-way at driveway or private road.

The driver of a vehicle about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on such highway. Failure to grant the right-of-way as provided by this section shall be an infraction.

(1955, S. 1399d; P.A. 75-577, S. 91, 126.)

History: P.A. 75-577 made failure to grant right-of-way an infraction.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Annotations to former section:

Rule denying right-of-way to user of private way is not merely an exception to rule that car on right has right-of-way at intersection; duty of operator coming out of private way is to give vehicle on highway fair and reasonable opportunity to pass. 110 C. 358. Cited. 117 C. 699. User of private way has no right to drive out when this involves danger of collision. 127 C. 374.

Cited. 9 CS 142. Entry onto public highway from a private driveway discussed. 10 CS 183.

Annotations to present section:

Cited. 206 C. 608.

Cited. 4 CA 451.



Section 14-247a - Right-of-way yielded by one emerging from alley, driveway or building.

The driver of a vehicle within a business or residence area, emerging from an alley, driveway or building, shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the right-of-way to all vehicles approaching on such roadway. Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 27; P.A. 75-577, S. 92, 126.)

History: P.A. 75-577 stated that violation of provisions is an infraction.

See Sec. 14-111g re operator's retraining program.



Section 14-248 - Cattle crossings.

Section 14-248 is repealed.

(1955, S. 1400d; February, 1965, P.A. 448, S. 44.)



Section 14-248a - Cattle crossings.

The Commissioner of Transportation, or the local traffic authority on highways under its jurisdiction, shall control the placing of cattle crossing signs within the limits of the traveled portion of the roadway of any public highway. No such cattle crossing sign shall be so placed without the securing of a permit from said commissioner or such traffic authority, as the case may be, which permit shall specify the size, color, wording and placement of such signs. Cattle crossing signs shall be so placed only when animals are actually crossing or are about to cross the roadway. When such signs are in position, the operator of any vehicle shall appropriately reduce speed or stop if necessary to avoid endangering or striking any animal crossing the roadway. Failure to reduce speed or stop in accordance with the provisions of this section shall be an infraction.

(February, 1965, P.A. 448, S. 28; 1969, P.A. 768, S. 141; P.A. 75-577, S. 93, 126.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-577 stated that failure to reduce speed or stop as specified in section is an infraction.

See Sec. 14-111g re operator's retraining program.



Section 14-248b - Livestock crossing paths. Right-of-way.

(a) The traffic authority, as defined in section 14-297, shall have power to designate, by appropriate devices or markers or by lines upon the surface of the highway, such crossing paths and intersections as, in its opinion, constitute an especial danger to guided cattle or other livestock crossing the highway including, but not limited to, specially marked crossing paths in the vicinity of farms which shall have distinctive markings, in accordance with the regulations of the Office of the State Traffic Administration, to denote use of such crossing paths by guided cattle or other livestock.

(b) Persons guiding cattle or other livestock across the highway shall yield the right-of-way to any authorized emergency vehicle, as defined in section 14-1, approaching such person and emitting any audible signal or displaying or making any visual signal reasonably indicating that such vehicle is being operated in an emergency situation. Nothing in this subsection shall be construed to relieve the driver of such an authorized emergency vehicle from any duty to drive with due regard for the safety of all persons using the highway or from the duty to exercise due care to avoid colliding with any person, cattle or other livestock. Each operator of a motor vehicle shall grant the right-of-way and slow or stop such vehicle if necessary to grant the right-of-way, to any person guiding cattle or other livestock across the roadway within a crossing path. No operator of a vehicle approaching from the rear shall overtake and pass any vehicle the operator of which has stopped at any crossing path marked, as provided in subsection (a) of this section, to permit guided cattle or other livestock to cross the roadway. A violation of this subsection shall be an infraction.

(P.A. 02-57, S. 1; P.A. 12-132, S. 21.)

History: P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-249 - Stopping at grade crossings.

(a) An operator of a motor vehicle shall bring his or her motor vehicle to a full stop at a railroad grade crossing when warned of an approaching locomotive or a train by a law enforcement officer or flashing lights erected at such grade crossing pursuant to an order of the Commissioner of Transportation and shall refrain from passing over such crossing until the approaching locomotive or train has passed such crossing.

(b) An operator of a commercial motor vehicle shall refrain from passing over such grade crossing, regardless of whether flashing lights are erected or are operable at such grade crossing, unless all tracks are clear.

(c) An operator of a commercial motor vehicle shall, upon approaching a railroad grade crossing, drive such motor vehicle at a rate of speed that will enable such motor vehicle to be stopped when required by the provisions of subsection (a) or (b) of this section or section 14-250.

(d) Violation of any provision of this section shall be an infraction.

(1955, S. 1401d; P.A. 75-486, S. 42, 69; 75-577, S. 94, 126; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; 78-372, S. 4, 5, 7; P.A. 87-449, S. 1; P.A. 05-218, S. 38.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of section is an infraction and made technical grammatical change; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979; P.A. 78-372 expanded provisions by making failure “to refrain from passing over such crossing until the approaching locomotive or train shall have passed such crossing” an infraction; P.A. 87-449 increased penalty from an infraction to a $150 fine; P.A. 05-218 designated existing provisions as Subsec. (a) and amended same by making technical changes, adding “law enforcement officer” and deleting penalty provision, added Subsec. (b) requiring operator of a commercial vehicle to refrain from passing over grade crossing unless all tracks are clear, added Subsec. (c) requiring operator of a commercial motor vehicle, upon approaching a railroad grade crossing, to drive at a speed that will enable motor vehicle to be stopped when required and added Subsec. (d) specifying that violation of section is infraction, effective July 1, 2005.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-301(e) re stopping at stop signs posted at grade crossings.



Section 14-250 - Certain motor vehicles to stop at railroad crossing. Regulations. Penalty.

(a) The operator of each commercial motor vehicle transporting passengers, service bus or motor vehicle used for the transportation of school children and the operator of each commercial motor vehicle with a cargo tank or carrying hazardous materials, as defined in section 14-1, whether loaded or empty, before crossing at grade any track or tracks of a railroad, shall stop such vehicle not less than fifteen feet or more than fifty feet from the nearest rail of such track, and, while so stopped, shall listen and look in each direction along such track or tracks for approaching locomotives or trains before crossing such track or tracks; and such operator shall not, in any event, cross such track or tracks when warned by automatic signal, crossing gates, flagman, law enforcement officer or otherwise of the approach of a railroad locomotive or train.

(b) The operator of any commercial motor vehicle shall not attempt to cross a railroad grade crossing if such vehicle cannot be driven completely through such crossing, without shifting gears, on account of insufficient undercarriage clearance.

(c) The operator of any commercial motor vehicle shall not attempt to cross a railroad grade crossing if such vehicle does not have sufficient space to drive completely through such crossing and to clear the tracks without stopping.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section, including exemptions for certain crossings and vehicles that are allowed by the provisions of 49 CFR 392.10.

(e) Any person who violates any provision of subsection (a) of this section shall be fined not less than one hundred fifty dollars or more than two hundred fifty dollars. Violation of any provision of subsection (b) or (c) of this section shall be an infraction.

(1949 Rev., S. 2418; P.A. 76-381, S. 13; P.A. 87-449, S. 2; P.A. 90-263, S. 24, 74; P.A. 94-189, S. 15; P.A. 04-217, S. 17; P.A. 05-218, S. 39; 05-288, S. 61, 62.)

History: P.A. 76-381 replaced provision for $100 maximum fine and/or 30 days' maximum imprisonment with statement that violation of provisions is an infraction; P.A. 87-449 changed penalty from an infraction to a fine ranging from $150 to $250; P.A. 90-263 deleted reference to public service motor vehicle, inserting commercial motor vehicle transporting passengers, taxicab, motor vehicle in livery service, motor bus and service bus in lieu thereof and substituted commercial motor vehicle carrying “hazardous materials as defined in section 14-1” for explosive substances or poisonous or compressed inflammable gases as cargo or used for the transportation of inflammable or corrosive liquids in bulk; P.A. 94-189 removed operators of taxicabs and motor vehicles in livery service from provisions of section; P.A. 04-217 designated existing provisions as Subsecs. (a) and (d) and amended Subsec. (a) to delete “motor bus”, to include a motor vehicle with a cargo tank, to change requirement to stop vehicle not less than 10 feet from nearest rail of railroad track to not less than 15 feet and to include warning by law enforcement officer in requirement for operator to stop when warned and added new Subsec. (b) prohibiting operator from crossing railroad crossing if vehicle cannot be driven completely through crossing and new Subsec. (c) authorizing commissioner to adopt regulations to implement provisions of section, effective January 1, 2005; P.A. 05-218 amended Subsec. (b) by inserting “commercial” re motor vehicle, deleting reference to Subsec. (a) and substituting “insufficient undercarriage clearance” for “its width or the clearance of its undercarriage”, added new Subsec. (c) requiring that commercial motor vehicle not attempt to cross railroad grade crossing if it does not have sufficient space to drive through and clear tracks without stopping, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), respectively, amended new Subsec. (d) by inserting “and vehicles” and amended new Subsec. (e) by applying previously existing penalty to Subsec. (a) violations and making violations of Subsec. (b) or (c) an infraction, effective July 1, 2005; P.A. 05-288 made technical changes in Subsecs. (a) and (d), effective July 13, 2005.

Violation of statute is negligence as a matter of law. 140 C. 319. Cited. 145 C. 714.

Where plaintiff failed to stop at railway crossing, contributory negligence not established as matter of law. 17 CS 492; judgment reversed, see 140 C. 319.



Section 14-250a - Vehicles prohibited on sidewalks.

(a) No person shall operate any motor vehicle upon, nor shall any motor vehicle be left parked, standing or stopped on or across, any public sidewalk except to cross such sidewalk to enter or leave adjacent areas or to perform necessary sidewalk construction, maintenance or snow removal.

(b) The provisions of this section shall not apply to an electric personal assistive mobility device, as defined in section 14-289h.

(c) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 18; P.A. 75-577, S. 95, 126; May 9 Sp. Sess. P.A. 02-7, S. 68.)

History: P.A. 75-577 made violation of provisions an infraction; May 9 Sp. Sess. P.A. 02-7 designated existing prohibition as Subsec. (a), added Subsec. (b) re electric personal assistive mobility devices and designated existing penalty as Subsec. (c), effective August 15, 2002.

Cited. 30 CA 742. Exception permitting motorist to cross sidewalk if leaving adjacent area applies to entering or exiting a driveway but not to turning around to reverse direction. 154 CA 621.



Section 14-250b - Obstructing intersection.

(a) No operator of a motor vehicle, other than a tractor-trailer unit, as defined in section 14-1, shall proceed into an intersection that has been designated, posted and marked by a municipality in accordance with subsection (b) of this section, except when making a turn, unless there is sufficient space on the opposite side of the intersection to accommodate such motor vehicle without obstructing the passage of other vehicles or pedestrians, notwithstanding the indication of a traffic control signal that would permit such operator to proceed into the intersection.

(b) Any municipality may, by ordinance, designate one or more intersections within that municipality to which the provisions of subsection (a) of this section shall apply. The municipality shall (1) post signs at each such designated intersection indicating that blocking the intersection is prohibited and violators are subject to a fine, and (2) mark, in white paint, the boundary of such intersection with a line not less than one foot in width and the area within such boundary line with parallel diagonal lines not less than one foot in width.

(c) Any person who violates the provisions of subsection (a) of this section shall have committed an infraction.

(P.A. 09-171, S. 1.)



Section 14-251 - Parking vehicles.

No vehicle shall be permitted to remain stationary within ten feet of any fire hydrant, or upon the traveled portion of any highway except upon the right-hand side of such highway in the direction in which such vehicle is headed; and, if such highway is curbed, such vehicle shall be so placed that its right-hand wheels, when stationary, shall, when safety will permit, be within a distance of twelve inches from the curb, except if a bikeway, as defined in section 13a-153f, or such bikeway’s buffer area, as described in the federal Manual on Uniform Traffic Control Devices, is in place between the parking lane and the curb, such vehicle shall be so placed that its right-hand wheels, when stationary, shall, when safety will permit, be within a distance of twelve inches from the edge of such bikeway or buffer area. No vehicle shall be permitted to remain parked within twenty-five feet of an intersection or a marked crosswalk at such intersection, or within twenty-five feet of a stop sign caused to be erected by the traffic authority in accordance with the provisions of section 14-301. No vehicle shall be permitted to remain stationary upon the traveled portion of any highway at any curve or turn or at the top of any grade where a clear view of such vehicle may not be had from a distance of at least one hundred and fifty feet in either direction. The Commissioner of Transportation may post signs upon any highway at any place where the keeping of a vehicle stationary is dangerous to traffic, and the keeping of any vehicle stationary contrary to the directions of such signs shall be a violation of this section. No vehicle shall be permitted to remain stationary upon the traveled portion of any highway within fifty feet of the point where another vehicle, which had previously stopped, continues to remain stationary on the opposite side of the traveled portion of the same highway. No vehicle shall be permitted to remain stationary within the limits of a public highway in such a manner as to constitute a traffic hazard or obstruct the free movement of traffic thereon, provided a vehicle which has become disabled to such an extent that it is impossible or impracticable to remove it may be permitted to so remain for a reasonable time for the purpose of making repairs thereto or of obtaining sufficient assistance to remove it. Nothing in this section shall be construed to apply to emergency vehicles and to maintenance vehicles displaying flashing lights or to prohibit a vehicle from stopping, or being held stationary by any officer, in an emergency to avoid accident or to give a right-of-way to any vehicle or pedestrian as provided in this chapter, or from stopping on any highway within the limits of an incorporated city, town or borough where the parking of vehicles is regulated by local ordinances. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2509; 1959, P.A. 283, S. 3; 1969, P.A. 768, S. 142; P.A. 75-577, S. 96, 126; P.A. 15-41, S. 2.)

History: 1959 act excepted emergency vehicles and maintenance vehicles displaying flashing lights from provisions of section; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-577 made violation of provisions an infraction; P.A. 15-41 added provision re parking next to a bikeway and made a technical change, effective July 1, 2015.



Section 14-252 - Parking so as to obstruct driveway.

No person shall park or leave stationary on a public highway any vehicle in front of or so as to obstruct or interfere with the ingress to or egress from any private driveway or alleyway, except with the permission of the owner of such private driveway or alleyway. Such parking or stationary position of any vehicle with such permission shall be subject to existing parking regulations. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2510; February, 1965, P.A. 448, S. 29; P.A. 75-577, S. 101, 126.)

History: 1965 act added provision requiring compliance with parking regulations when blocking drive or alley; P.A. 75-577 replaced provision for $25 maximum fine with statement that violation of provisions is an infraction.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-252a - Removal of ice and snow from motor vehicle required. Penalty.

(a) The operator of any noncommercial motor vehicle, as defined in section 14-1, shall remove any accumulated ice or snow from such motor vehicle, including the hood, trunk and roof of such motor vehicle, so that any ice or snow accumulated on such vehicle does not pose a threat to persons or property while the vehicle is being operated on any street or highway of this state. Any such operator who fails to remove accumulated ice or snow that poses such a threat shall be fined seventy-five dollars and shall be deemed to have committed an infraction.

(b) If the operator of a noncommercial motor vehicle violates the provisions of subsection (a) of this section and snow or ice is dislodged from such vehicle and causes personal injury or property damage, such operator shall be fined not less than two hundred dollars but not more than one thousand dollars for each offense.

(c) On and after December 31, 2013, the operator of any commercial motor vehicle, as defined in section 14-1, shall remove any accumulated ice or snow from such motor vehicle, including the hood, trunk and roof of such motor vehicle, so that any ice or snow accumulated on such vehicle does not pose a threat to persons or property while the vehicle is being operated on any street or highway of this state. Any such operator who fails to remove accumulated ice or snow that poses such a threat shall be fined seventy-five dollars and shall be deemed to have committed an infraction.

(d) On and after December 31, 2013, if the operator of a commercial motor vehicle violates the provisions of subsection (c) of this section and snow or ice is dislodged from such vehicle and causes personal injury or property damage, such operator shall be fined not less than five hundred dollars but not more than twelve hundred fifty dollars for each offense.

(e) This section shall not apply to (1) any operator of a motor vehicle during a period of snow, sleet or freezing rain if such period began and continued during the period of the motor vehicle's operation, or (2) any operator of a motor vehicle during the time such vehicle is parked.

(P.A. 10-182, S. 1; P.A. 11-256, S. 19, 56; P.A. 13-102, S. 1.)

History: P.A. 10-182 effective December 31, 2013; P.A. 11-256 changed effective date of P.A. 10-182, S. 1, from December 31, 2013, to October 1, 2011, made Subsec. (a) applicable to noncommercial vehicle operators, made technical changes and deleted provision re commercial vehicles in Subsec. (b), added new Subsecs. (c) and (d) re requirements and fines applicable to commercial vehicle operators on and after December 31, 2013, and redesignated existing Subsec. (c) as Subsec. (e); P.A. 13-102 amended Subsecs. (a) and (c) to add provisions re violation to be deemed an infraction.



Section 14-253 - Parking privileges of handicapped persons.

Section 14-253 is repealed.

(1957, P.A. 415; P.A. 73-217; P.A. 76-427, S. 4.)



Section 14-253a - Special license plates and removable windshield placards for persons who are blind and persons with disabilities. Parking spaces. Penalty. Regulations.

(a) For the purposes of this section:

(1) “Special license plate” means a license plate displaying the international symbol of access in a size identical to that of the letters or numerals on the plate and in a color that contrasts with the background color of the plate;

(2) “Removable windshield placard” means a two-sided, hanger-style placard which bears on both of its sides: (A) The international symbol of access in a height of three inches or more centered on such placard and colored white on a blue background; (B) a unique identification number; (C) a date of expiration; and (D) a statement indicating that the Connecticut Department of Motor Vehicles issued such placard;

(3) “Temporary removable windshield placard” means a placard that is the same as a removable windshield placard except that the international symbol of access appears on a red background; and

(4) “Person with disabilities” means a person with disabilities which limit or impair the ability to walk, as defined in 23 CFR Section 1235.2.

(b) The Commissioner of Motor Vehicles shall accept applications and renewal applications for removable windshield placards from (1) any person who is blind, as defined in section 1-1f; (2) any person with disabilities; (3) any parent or guardian of any person who is blind or any person with disabilities, if such person is under eighteen years of age at the time of application; (4) any parent or guardian of any person who is blind or any person with disabilities, if such person is unable to request or complete an application; and (5) any organization which meets criteria established by the commissioner and which certifies to the commissioner’s satisfaction that the vehicle for which a placard is requested is primarily used to transport persons who are blind or persons with disabilities. Except as provided in subsection (c) of this section, on and after October 1, 2011, the commissioner shall not accept applications for special license plates, but shall accept renewal applications for such plates that were issued prior to October 1, 2011. No person shall be issued a placard in accordance with this section unless such person is the holder of a valid motor vehicle operator’s license, or identification card issued in accordance with the provisions of section 1-1h. The commissioner is authorized to adopt regulations for the issuance of placards to persons who, by reason of hardship, do not hold or cannot obtain an operator’s license or identification card. The commissioner shall maintain a record of each placard issued to any such person. Such applications and renewal applications shall be on a form prescribed by the commissioner. In the case of persons with disabilities, the application and renewal application shall include: (A) Certification by a licensed physician, a physician assistant, or an advanced practice registered nurse licensed in accordance with the provisions of chapter 378, that the applicant is disabled; (B) certification by a licensed physician, a physician assistant, an advanced practice registered nurse licensed in accordance with the provisions of chapter 378, or a member of the driver training unit for persons with disabilities established pursuant to section 14-11b, that the applicant meets the definition of a person with a disability which limits or impairs the ability to walk, as defined in 23 CFR Section 1235.2. In the case of persons who are blind, the application or renewal application shall include certification of legal blindness made by the Department of Rehabilitation Services, an ophthalmologist or an optometrist. Any person who makes a certification required by this subsection shall sign the application or renewal application under penalty of false statement pursuant to section 53a-157b. The commissioner, in said commissioner’s discretion, may accept the discharge papers of a disabled veteran, as defined in section 14-254, in lieu of such certification. The Commissioner of Motor Vehicles may require additional certification at the time of the original application or at any time thereafter. If a person who has been requested to submit additional certification fails to do so within thirty days of the request, or if such additional certification is deemed by the Commissioner of Motor Vehicles to be unfavorable to the applicant, the commissioner may refuse to issue or, if already issued, suspend or revoke such special license plate or placard. The commissioner shall not issue more than one placard per applicant. The fee for the issuance of a temporary removable windshield placard shall be five dollars. Any person whose application has been denied or whose special license plate or placard has been suspended or revoked shall be afforded an opportunity for a hearing in accordance with the provisions of chapter 54.

(c) Any person who meets the requirements to obtain a removable windshield placard pursuant to subsection (b) of this section and who has a motorcycle registered in such person’s name shall be issued, upon approval of the application, number plates in accordance with the provisions of subsection (a) of section 14-21b, which shall bear letters or numerals or any combination thereof followed by the international access symbol. The registration of any motorcycle for which a special license plate is issued shall expire and be renewed as provided in section 14-22 and be subject to the fee provisions of section 14-49. No person shall be issued such number plates for the registration of more than two motorcycles. Any person eligible to obtain a special license plate pursuant to this section who transfers the expired registration of a motorcycle owned by such person and replaces such number plate with a special license plate shall be exempt from payment of any fee for such transfer or replacement. A person who obtains a special plate or plates under this subsection may also obtain a removable windshield placard in accordance with subsection (b) of this section.

(d) Any placard issued pursuant to this section shall be displayed by hanging it from the front windshield rearview mirror of the vehicle when utilizing a parking space reserved for persons who are blind and persons with disabilities. If there is no rearview mirror in such vehicle, the placard shall be displayed in clear view on the dashboard of such vehicle.

(e) Vehicles displaying a special license plate or a placard issued pursuant to this section or by authorities of other states or countries for the purpose of identifying vehicles permitted to utilize parking spaces reserved for persons who are blind and persons with disabilities, shall be allowed to park in an area where parking is legally permissible, for an unlimited period of time without penalty, notwithstanding the period of time indicated as lawful by any (1) parking meter, or (2) sign erected and maintained in accordance with the provisions of chapter 249, provided the operator of or a passenger in such motor vehicle is a person who is blind or a person with disabilities. A placard shall not be displayed on any motor vehicle when such vehicle is not being operated by or carrying as a passenger a person who is blind or a person with disabilities to whom the placard was issued. Vehicles bearing a special license plate shall not utilize parking spaces reserved for persons who are blind and persons with disabilities when such vehicles are not being operated by or carrying as a passenger a person who is blind or a person with disabilities to whom such special license plate was issued.

(f) Only those motor vehicles displaying a plate or placard issued pursuant to this section shall be authorized to park in public or private areas reserved for exclusive use by persons who are blind or persons with disabilities, except that any ambulance, as defined in section 19a-175, which is transporting a patient may park in such area for a period not to exceed fifteen minutes while assisting such patient. Any motor vehicle parked in violation of the provisions of this subsection for the third or subsequent time shall be subject to being towed from such designated area. Such vehicle shall be impounded until payment of any fines incurred is received. No person, firm or corporation engaged in the business of leasing or renting motor vehicles without drivers in this state may be held liable for any acts of the lessee constituting a violation of the provisions of this subsection. Any municipal police officer who observes a motor vehicle parked in violation of this subsection shall issue a written warning or a summons for such violation.

(g) The Office of the State Traffic Administration, on any state highway, or local traffic authority, on any highway or street under its control, shall establish parking spaces in parking areas for twenty or more cars in which parking shall be prohibited to all motor vehicles except vehicles displaying a special license plate or a placard issued pursuant to this section. Parking spaces in which parking shall be prohibited to all motor vehicles except vehicles displaying such special plate or placard shall be established in private parking areas for two hundred or more cars according to the following schedule:

Total Number
Of Parking Lot Spaces

Number of Special
Parking Spaces Required

0 –  200

Exempt

201 – 1000

1.0%

1001 – 2000

10 plus 0.8% of spaces

over 1000

2001 – 3000

18 plus 0.6% of spaces

over 2000

3001 – 4000

24 plus 0.4% of spaces

over 3000

4001 or more

28 plus 0.2% of spaces

over 4000

All such spaces shall be designated as reserved for exclusive use by persons who are blind and persons with disabilities and identified by the use of signs in accordance with subsection (h) of this section. Such parking spaces shall be adjacent to curb cuts or other unobstructed methods permitting sidewalk access to a person who is blind or a person with disabilities and shall be fifteen feet wide, including three feet of cross hatch, or be parallel to a sidewalk. The provisions of this subsection shall not apply (1) in the event the State Building Code imposes more stringent requirements as to the size of the private parking area in which special parking spaces are required or as to the number of special parking spaces required, or (2) in the event a municipal ordinance imposes more stringent requirements as to the size of existing private parking areas in which special parking spaces are required or as to the number of special parking spaces required.

(h) Parking spaces designated for persons who are blind and persons with disabilities on or after October 1, 1979, and prior to October 1, 2004, shall be as near as possible to a building entrance or walkway and shall be fifteen feet wide including three feet of cross hatch, or parallel to a sidewalk on a public highway. On and after October 1, 2004, parking spaces for passenger motor vehicles designated for persons who are blind and persons with disabilities shall be as near as possible to a building entrance or walkway and shall be fifteen feet wide including five feet of cross hatch. On and after October 1, 2004, parking spaces for passenger vans designated for persons who are blind and persons with disabilities shall be as near as possible to a building entrance or walkway and shall be sixteen feet wide including eight feet of cross hatch. Such spaces shall be designated by above grade signs with white lettering against a blue background and shall bear the words “handicapped parking permit required” and “violators will be fined”. Such sign shall also bear the international symbol of access. When such a sign is replaced, repaired or erected it shall indicate the minimum fine for a violation of subsection (f) of this section. Such indicator may be in the form of a notice affixed to such a sign.

(i) Any public parking garage or terminal, as defined in the State Building Code, constructed under a building permit application filed on or after October 1, 1985, and prior to October 1, 2004, shall have nine feet six inches’ vertical clearance at a primary entrance and along the route to at least two parking spaces which conform with the requirements of subsection (h) of this section and which have nine feet six inches’ vertical clearance unless an exemption has been granted pursuant to the provisions of subsection (b) of section 29-269. Each public parking garage or terminal, as defined in the State Building Code, constructed under a building permit application filed on or after October 1, 2004, shall have eight feet two inches’ vertical clearance at a primary entrance and along the route to at least two parking spaces for passenger vans which conform with the requirements of subsection (h) of this section and which have eight feet two inches’ vertical clearance unless an exemption has been granted pursuant to the provisions of subsection (b) of section 29-269.

(j) The commissioner may suspend or revoke any plate or placard issued pursuant to this section when, after affording the person to whom such plate or placard was issued an opportunity for a hearing in accordance with chapter 54, the commissioner or his representative determines that such person has used or permitted the use of such plate or placard in a manner which violates the provisions of this section.

(k) Nothing in this section may be construed to allow a person who is blind or a person with disabilities who is a bona fide resident of the state to park in a public or private area reserved for the exclusive use of persons who are blind and persons with disabilities as provided in this section if such person does not display upon or within his vehicle a plate or placard issued pursuant to this section.

(l) (1) Any person who violates any provision of this section for which a penalty or fine is not otherwise provided shall, for a first violation, be subject to a fine of one hundred fifty dollars, and for a subsequent violation, be subject to a fine of two hundred fifty dollars.

(2) No owner or lessee of a private parking area subject to the requirements of this section, or an agent of such owner or lessee, shall dump, or allow any other person to dump, or otherwise place accumulated snow in a special parking space reserved as required in this section. Any owner, lessee or agent who violates the provisions of this subdivision shall, for a first violation, be subject to a fine of one hundred fifty dollars, and for a subsequent violation, be subject to a fine of two hundred fifty dollars.

(m) Any placard or special license plate issued pursuant to this section shall be returned to the commissioner upon the subsequent change of residence to another state or death of the person to whom such placard or license plate was issued. Any person who uses a placard or a special license plate issued pursuant to this section after the death of the person to whom such placard or special license plate was issued shall be fined five hundred dollars.

(n) The commissioner shall develop a procedure for the renewal of existing placards. The procedure may be implemented over a period of several years. Any renewal of such placards shall require the issuance of a new placard in accordance with the provisions of this section.

(o) The commissioner shall periodically check the Department of Public Health’s state registration of deaths and shall cancel any placard issued to an individual identified in such registry as deceased.

(p) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of this chapter and to establish a uniform system for the issuance, renewal and regulation of special license plates, removable windshield placards and temporary removable windshield placards. Such plates and placards shall be used only by persons to whom such plates and placards are issued.

(P.A. 76-427, S. 1–3; P.A. 77-366, S. 1, 2; P.A. 79-144; P.A. 80-367, S. 1–3; 80-466, S. 23, 25; P.A. 81-172, S. 14; P.A. 82-420, S. 1, 4; P.A. 83-412, S. 2, 5; P.A. 84-377, S. 1, 4; 84-546, S. 44, 173; P.A. 85-206; P.A. 86-103; 86-388, S. 27, 31; P.A. 87-304, S. 3; P.A. 88-32, S. 1, 2; P.A. 89-74, S. 2; P.A. 90-300, S. 1, 2, 8; P.A. 94-189, S. 16; P.A. 95-325, S. 12, 16; P.A. 99-268, S. 24, 25, 34, 44; P.A. 00-169, S. 18, 19, 22, 34, 36; P.A. 02-70, S. 55; P.A. 04-199, S. 19; 04-237, S. 1; P.A. 06-130, S. 14; P.A. 07-52, S. 1; P.A. 08-184, S. 14; P.A. 09-11, S. 1; 09-187, S. 37; Sept. Sp. Sess. P.A. 09-7, S. 105; P.A. 10-110, S. 24; P.A. 11-44, S. 45; 11-213, S. 39; P.A. 12-132, S. 22; June 12 Sp. Sess. P.A. 12-1, S. 64; P.A. 13-282, S. 3; June Sp. Sess. P.A. 15-5, S. 224.)

History: P.A. 77-366 included reference to vehicles with special license plates in Subsec. (c) and clarified parking permission for vehicles with special plates in Subsec. (e); P.A. 79-144 greatly expanded provisions, revising Subsec. (a), inserting new Subsec. (b), revising former Subsec. (b) and redesignating it as (c), inserting new Subsec. (d), revising former Subsec. (c) and redesignating it as (e), deleting former Subsecs. (d) and (e), inserting new Subsecs. (f) to (i), replacing former provision for $99 maximum fine with statement that violation is an infraction in former Subsec. (f) and redesignating it as Subsec. (j); P.A. 80-367 amended Subsec. (c) to delete reference to plates in provision re display and to add provision prohibiting use of plate for special parking privileges when car not conveying handicapped person and amended Subsec. (e) to add provisions re parking spaces in parking areas for two hundred or more cars; P.A. 80-466 replaced references to set of plates in Subsec. (b) with reference to single plate; P.A. 81-172 amended Subsec. (a) by providing for a five-year, rather than one-year validity period for a special parking identification card; P.A. 82-420 allowed nonprofit organizations that transport handicapped persons to obtain special parking identification cards; P.A. 83-412 deleted all references to nonprofit organizations which transport handicapped persons, thereby eliminating their parking privileges, provided for the phase-out of the special “HP” license plate and its replacement by a special international symbol of access license plate and provided that the provisions of Subsec. (e) are not applicable where an ordinance or state building code specifies more stringent requirements re size of parking area or number of special parking spaces; P.A. 84-377 amended Subsec. (a) to provide for a fee of $2 for the original issuance and renewal of special parking identification cards, a period of validity of two, rather than five, years for such cards and different colors for renewal cards, specific information in the physician’s certification of impairment of ability to walk, authorization for commissioner to require additional certification, submission of notarized statement or personal appearance by applicant to request identification and issuance of temporary special parking identification cards, amended Subsec. (b) to provide that special license plates may bear letters or any combination of numerals or letters and that identification issued be returned upon death or change in legal residence to another state, amended Subsec. (d) to provide for towing of vehicles parked in violation of Subsec. (d) for third or subsequent time and impounding of such vehicles, amended Subsec. (f) to require a warning and the international symbol of access in above grade signs, and amended Subsec. (g) to insert new language re required vertical clearance for parking garages or terminals constructed on and after October 1, 1985, relettering remaining Subsecs. accordingly; P.A. 84-546 made technical change in Subsec. (j); P.A. 85-206 amended Subsec. (g), requiring that parking spaces in garages or terminals conform with the requirements of Subsec. (f); P.A. 86-103 permitted the issuance of special parking identification cards to blind persons and permitted the issuance of special license plates to handicapped persons who own motorcycles; P.A. 86-388 amended Subsecs. (a) to (c), inclusive, substituting “number” plate for license plate and including reference to issuance of a set of plates in accordance with provisions of Sec. 14-21b(a); P.A. 87-304 amended Subsec. (b) to increase fee for issuance of special number plate from $5 to $10 and exempt any handicapped person who transfers an unexpired registration and replaces number plate with special plate from payment of fees for transfer or replacement; P.A. 88-32 amended Subsec. (a) to require M.D. certification of blindness or “permanent” impairment of ability to walk only at time of original application and amended Subsec. (k) to require that the fine for violation of Subsec. (d) be a minimum of $85; P.A. 89-74 amended Subsec. (a) to permit optometrists to certify blindness at the time of original application and to delete requirement that permanent impairment of walking ability be certified at time original application is made; P.A. 90-300 amended Subsec. (e) to add two subdivision designations in the last sentence re exceptions and to insert new language as Subdiv. (2) “in the event a municipal ordinance imposes more stringent requirements as to the size of existing private parking areas ...” and amended Subsec. (g) to insert “public” before “parking garage or terminal” and “as defined in the state building code” thereafter, to require that vertical clearance be provided at a primary entrance and to add language concerning an exemption granted pursuant to Sec. 29-269(b); P.A. 94-189 substantially revised provisions of section deleting former Subsecs. (a), (b), (c) and (j) re special parking identification cards and license plates with new provisions, relettering former Subsecs. (d), (e), (f), (g), (h), (i) and (k) accordingly and making technical changes; P.A. 95-325 amended Subsec. (f) to specify when ambulances transporting patients may park in reserved area, effective July 13, 1995; P.A. 99-268 amended Subsec. (b) by allowing the commissioner to accept discharge papers of a disabled veteran for establishing that such veteran meets the definition of a person with disabilities which limit or impair the ability to walk, amended Subsec. (e) to revise provisions re parking without penalty in legally permissible parking areas for unlimited periods of time, notwithstanding periods indicated by parking meters or signs, and amended Subsec. (h) by increasing designated parking space size from 15 feet wide, including 3 feet of cross hatch, to 16 feet wide, including 7 feet of cross hatch, and by requiring parking space signs to indicate the minimum fine for a violation of Subsec. (f); P.A. 00-169 amended Subsec. (a)(2) by removing provision stating a placard is valid for a period of five years from the date of issuance, Subsec. (b) by deleting reference to the $5 fee re applications and renewal applications for special license plates and removable windshield placards, and by adding a provision requiring a $5 fee for temporary removable windshield placard, effective October 1, 2000, and Subsec. (h) by changing parking space size requirements from “sixteen feet wide including seven feet of cross hatch” to “fifteen feet wide including three feet of cross hatch”, effective June 1, 2000, and revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (b) to make a technical change, effective July 1, 2002; P.A. 04-199 amended Subsec. (b) to permit advanced practice registered nurse to certify disabilities which limit or impair ability to walk re applications for special license plates and removable windshield placards and to certify that such disabilities meet definition under federal law, effective July 1, 2004; P.A. 04-237 amended Subsec. (h) to insert “and prior to October 1, 2004,” and to add requirements re parking spaces for passenger motor vehicles and passenger vans designated for the handicapped, and amended Subsec. (i) to make a technical change, to provide that requirement re 9 feet 6 inches’ vertical clearance for public parking garages or terminals apply to those constructed under a building permit application filed on or after October 1, 1985, and prior to October 1, 2004, and to add 8 feet 2 inches vertical clearance requirements for public parking garages or terminals constructed under a building permit application filed on or after October 1, 2004; P.A. 06-130 amended Subsec. (b) to provide that commissioner is not required to issue more than one placard per applicant, amended Subsec. (d) by removing requirement that commissioner issue an additional placard to an applicant who has no special license plates and made a technical change in Subsec. (l), effective June 2, 2006; P.A. 07-52 amended Subsec. (l) by replacing infraction and minimum fine provisions with a fine of $150 for a first violation and a fine of $250 for a subsequent violation; P.A. 08-184 amended Subsec. (b) by adding “physician’s assistant” to health care providers who may issue certification of disability; P.A. 09-11 made a technical change in Subsec. (b); P.A. 09-187 added Subsec. (a)(4) to define “persons with disabilities”, amended Subsec. (b) to add provision re applications from parent or guardian if person is unable to request or complete application, establish requirements for issuance of placards on and after January 1, 2010, add requirement re record, replace former certification language with provision re certification of legal blindness from board, and limit issuance to 1 placard per applicant, amended Subsec. (c) to limit issuance of plates to 2 vehicles per person, added new Subsecs. (m) to (o) re issuance, renewal and cancellation of placards, redesignated existing Subsec. (m) as Subsec. (p), changed “removable windshield placard” to “placard”, “blind persons” to “persons who are blind” and “handicapped person” to “person with disabilities” throughout, and made conforming and technical changes, effective July 8, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by authorizing certification of disability from a physician’s assistant or advanced practice registered nurse, effective October 5, 2009; P.A. 10-110 amended Subsec. (a)(4) to revise reference to 23 CFR by replacing “Part” with “Section” and amended Subsec. (b) to restate application and renewal application process for persons with disabilities and persons with blindness and to provide that any person who makes a required certification shall sign application under penalty of false statement, effective June 5, 2010; P.A. 11-44 amended Subsec. (b) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and replacing “commissioner” with “Commissioner of Motor Vehicles”, effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to “handicapped driver training unit” was changed editorially by the Revisors to “driver training unit for persons with disabilities” to conform with changes made by P.A. 11-44, S. 46); P.A. 11-213 amended Subsec. (b) to authorize renewal of special plates issued prior to October 1, 2011, prohibit issuance of new special plates for motor vehicles on and after October 1, 2011, and make conforming changes, and amended Subsec. (c) to replace “motor vehicle” with “motorcycle”, authorize issuance and renewal of windshield placards and special plates for motorcycles, and make conforming and technical changes; P.A. 12-132 amended Subsec. (g) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-282 amended Subsec. (f) to add provision re municipal police officer who observes violation to issue written warning or summons; June Sp. Sess. P.A. 15-5 amended Subsec. (l) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re dumping snow in a special parking space.



Section 14-253b - Municipal police departments to report violations of handicapped parking laws.

Section 14-253b is repealed.

(P.A. 84-377, S. 2, 4; P.A. 94-188, S. 29.)



Section 14-254 - Parking privileges of disabled veterans.

“Disabled veteran”, as used in this section, means any veteran who served in time of war, as defined by section 27-103, and one or both of whose legs or arms or parts thereof have been amputated or the use of which has been lost or who is blind, or who have traumatic brain injury, or paraplegic or hemiplegic, such disability being certified as service-connected by the Veterans' Administration. The Commissioner of Motor Vehicles, upon application of any disabled veteran accompanied by such certificate of the Veterans' Administration, shall issue without charge a special number plate or set of plates in accordance with the provisions of subsection (a) of section 14-21b to be attached to a passenger motor vehicle owned or operated by such veteran and an identification card to be used in connection therewith. The card shall identify the veteran and the motor vehicle and shall state that such veteran is a disabled veteran qualified to receive the card, that the card, plate or plates shall be returned to the commissioner if the registration of the motor vehicle is cancelled or transferred, that the card is for the exclusive use of the person to whom it is issued, is not transferable and will be revoked if presented by any other person or if any privilege granted under this section is abused. If not so revoked, the card shall be renewable every four years at the time of registration of motor vehicles. No penalty shall be imposed for the overtime parking of any motor vehicle bearing a number plate issued under this section when it has been so parked by the disabled veteran to whom the plate and an identification card were issued or by any person operating such vehicle when accompanied by such veteran, provided the length of time for which such vehicle may remain parked at any one location shall not exceed twenty-four hours. The surviving spouse of a disabled veteran issued such special registration may retain any such registration and number plates without charge for his or her lifetime or until such time as he or she remarries.

(1957, P.A. 164; 1959, P.A. 80, S. 1; P.A. 82-138, S. 1; P.A. 86-388, S. 28, 31; P.A. 97-236, S. 17, 27; P.A. 01-191, S. 3.)

History: 1959 act redefined disabled veteran to include person who has lost the use of his arms or legs; P.A. 82-138 changed the renewal period for the identification card from annually to every four years; P.A. 86-388 substituted “number” plate for identification plate and included reference to issuance of a set of plates in accordance with provisions of Sec. 14-21b(a); P.A. 97-236 added provision to permit the surviving spouse of a disabled veteran to retain the special registration without charge for lifetime or until remarriage, effective June 24, 1997; P.A. 01-191 redefined “disabled veteran” to include a veteran having traumatic brain injury and made a technical change for the purpose of gender neutrality.



Section 14-255 and 14-256 - Use of multiple-beam road-lighting equipment. Following vehicle to dim lights.

Sections 14-255 and 14-256 are repealed.

(1949 Rev., S. 2438; 1955, S. 1334d; 1957, P.A. 106; 1967, P.A. 834, S. 30.)



Section 14-257 - Crowded seats. Riders on outside of vehicle. Aisle seats.

(a) No person shall operate any vehicle upon any public highway or other public place when the operator thereof is crowded or hampered by any person beside or in front of him or by reason of having in such vehicle more than the number of persons for whom reasonable and safe seating space is provided. No person shall operate any motor vehicle, except one in use by a fire or police department or in the regular conduct of business by any public utility or public or private refuse collection service or except a state or municipal maintenance vehicle, when any person is riding upon the running board, fender, hood or top of such vehicle.

(b) No person shall operate any motor vehicle used for the transportation of passengers for hire having seats placed in any aisle.

(c) Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2426; February, 1965, P.A. 448, S. 30; P.A. 75-577, S. 102, 126; P.A. 84-292; P.A. 90-263, S. 51, 74.)

History: 1965 act deleted restriction of provisions to crowded “front” seats, deleted provision authorizing repairmen to ride outside vehicles, deleted graduated penalty schedule and added provisions re hampering the driver and public utility and municipal maintenance exceptions; P.A. 75-577 replaced provision for $100 maximum fine in Subsec. (c) with statement that violation of provisions is an infraction; P.A. 84-292 amended Subsec. (a), permitting riders on the outside of public or private refuse collection vehicles; P.A. 90-263 amended Subsec. (b) to substitute “motor vehicle used for the transportation of passengers for hire” for “public service motor vehicle or motor bus”.

Question of fact whether seating capacity of front seat is sufficient for 3 persons. 121 C. 96, see 123 C. 353.

Cited. 40 CA 495.



Section 14-258 and 14-259 - Use of metal tires restricted. Use of radio telephones.

Sections 14-258 and 14-259 are repealed.

(1949 Rev., S. 2495; 1949, 1955, S. 1338d; 1969, P.A. 446, S. 2; 768, S. 143; P.A. 73-544, S. 25; P.A. 75-577, S. 103, 126; P.A. 77-19, S. 1.)



Section 14-260 - Filling tanks.

Placing gasoline or other fuel in the tank of any vehicle while the engine of such vehicle is running shall be an infraction.

(1949 Rev., S. 2511; February, 1965, P.A. 448, S. 31; P.A. 75-577, S. 97, 126.)

History: 1965 act deleted the word “motor” before the word “vehicle”; P.A. 75-577 replaced prohibition against filling tank while engine running with statement that doing so is an infraction.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-260n - Definitions.

As used in this section and sections 14-219, 14-240, 14-261, 14-261a and 14-262:

(1) “Gross weight” means the light weight of a vehicle plus the weight of any load thereon, provided, in the case of a tractor-trailer unit, “gross weight” means the light weight of the tractor plus the light weight of the trailer or semitrailer plus the weight of the load thereon.

(2) “Semitrailer” means any vehicle of the trailer type so designed and used in conjunction with a motor vehicle that some part of its own weight and load rests upon or is carried by another vehicle.

(3) “Trailer” means any rubber-tired vehicle without motive power drawn or propelled by a motor vehicle, including, but not limited to, a semitrailer.

(4) “Truck” means every motor vehicle designed, used or maintained primarily for the transportation of property.

(5) “Tractor” or “truck tractor” means a motor vehicle that is a non-cargo-carrying power unit used for drawing a trailer or two trailers for commercial purposes, except that a truck tractor and semitrailer engaged in the transportation of automobiles may transport motor vehicles on part of the power unit.

(6) “Tractor-trailer unit” means a combination of a tractor and trailer or a combination of a tractor and a semitrailer.

(7) “Converter dolly” means an axle to which is attached a hook engaged to an eye at the rear of a trailer and normally used in conjunction with the last trailer of a commercial vehicle combination.

(8) “Commercial vehicle combination” means a combination of vehicles consisting of a truck tractor and two trailers, with the length of each trailer being not more than twenty-eight feet, exclusive of safety and energy conservation devices, such as rear view mirrors, turn signal lamps, marker lamps, steps and handholds for entry and egress, flexible fender extensions, mudflaps and splash and spray suppressant devices, load-induced tire bulge, refrigeration units, air compressors or air shields and other devices, which the secretary of the federal Department of Transportation may interpret as necessary for the safe and efficient operation of such vehicles, provided no such device has by its design or use the capability to carry cargo.

(9) “Class 1 license” means a license designated class 1 by the Commissioner of Motor Vehicles in accordance with the provisions of section 14-36a.

(10) “Commercial driver's license” or “CDL” means a license issued by a state which has enacted into law legislation in conformity with the Commercial Motor Vehicle Safety Act of 1986, Title XII, P.L. 99-570, which has been issued to an individual in accordance with the standards specified in the Code of Federal Regulations Title 49, Part 383, as amended, and which authorizes such individual to operate a class of commercial motor vehicle.

(11) “CDL equivalent license” means a license issued by a state which has not enacted into law legislation in conformity with the Commercial Motor Vehicle Safety Act of 1986, Title XII, P.L. 99-570, but which, in the judgment of the Commissioner of Motor Vehicles, has been issued to an individual in accordance with standards no less stringent than those specified in the Code of Federal Regulations Title 49, Part 383, as amended, with respect to the knowledge, skills and driving record necessary for the individual to safely operate a commercial vehicle combination.

(12) “Endorsement” means an authorization to the commercial driver's license required to permit the individual to operate a commercial vehicle combination pursuant to the Code of Federal Regulations Title 49, Section 383.93, as amended.

(13) “Endorsed commercial driver's license” or “endorsed CDL” means a commercial driver's license as defined in subdivision (10) of this section with an endorsement as defined in subdivision (12).

(14) “Person” means any individual, corporation, limited liability company, association, copartnership, company, firm or other aggregation of individuals.

(15) “Fullmount” means a combination of vehicles as defined in the Code of Federal Regulations Title 23, Part 658, as amended.

(16) “Saddlemount” means a combination of vehicles as defined in the Code of Federal Regulations Title 23, Part 658, as amended.

(17) “Dromedary box” means a cargo-carrying container mounted on the frame of a tractor and located behind the cab.

(18) “Articulated bus” means a motor vehicle designed and used for the purposes of carrying public transit passengers, with two separate passenger compartments connected by a kingpin or similar joint, and may be composed of a tractor section and a trailer section, or a forward portion with no motive power and a trailer section with a power unit.

(P.A. 83-21, S. 1, 5; P.A. 84-372, S. 1, 9; P.A. 89-171, S. 2, 5; P.A. 93-307, S. 6, 34; P.A. 95-79, S. 41, 189; P.A. 97-304, S. 26, 31; P.A. 07-232, S. 6.)

History: P.A. 84-372 excluded safety and energy conservation devices from consideration in determining length of trailers in Subdiv. (8); P.A. 89-171 added definitions of “class 1 license”, “commercial driver's license”, “CDL equivalent license”, “endorsement” and “endorsed commercial driver's license”; P.A. 93-307 amended the section by adding new Subdivs. (15) and (16) defining “fullmount” and “saddlemount”, effective June 29, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-304 added definition of “dromedary box” in Subdiv. (17), effective July 8, 1997; P.A. 07-232 added Subdiv. (18) defining “articulated bus”, effective July 1, 2007.



Section 14-261 - Towing and pushing of vehicles. Double trailers and semitrailers.

(a) When any occupied vehicle is drawn or towed by another vehicle upon any public highway, the distance between the towing vehicle and the vehicle being towed shall not exceed twenty feet. A rigid tow bar shall be used when towing any vehicle on any limited access highway and when towing any unoccupied vehicle on any other public highway. Except as provided under section 14-261a, no person shall operate on any public highway any vehicle which draws or tows at the same time more than one vehicle, including, but not limited to, a trailer which is designed or constructed so that no part of its weight except the towing device rests upon the towing vehicle, a semitrailer or a semitrailer equipped with an auxiliary front axle, but excluding a pole trailer, except that such limitation shall not apply to (1) a vehicle, other than a tractor or truck tractor as defined in subdivision (5) of section 14-260n, which tows a non-cargo-carrying vehicle having a gross weight not exceeding five thousand pounds coupled to the towing vehicle by a towing device designed exclusively for the towing of another vehicle, provided the overall length of the two vehicles and the towing device does not exceed fifty-five feet, or (2) a combination of vehicles coupled together by a saddlemount device used to transport motor vehicles in drive-away service when no more than three saddlemounts and one fullmount are used, provided equipment used in such combination shall have been approved by regulations adopted by the Commissioner of Motor Vehicles in accordance with the provisions of sections 4-166 to 4-174, inclusive, and shall comply with the safety regulations of the United States Department of Transportation, or (3) specialized equipment, as defined in the Code of Federal Regulations, Title 23, Part 658, as amended. No occupied vehicle shall be pushed or otherwise propelled from the rear by another vehicle except for the purpose of obtaining emergency service to start the engine of such vehicle or to perform the immediate function of removing such vehicle from the travel lanes to a place of safety at the roadside.

(b) Any person pushing, propelling, drawing or towing a motor vehicle, except as authorized by the provisions of this section shall be deemed to have committed an infraction.

(1949 Rev., S. 2513; February, 1965, P.A. 448, S. 32; 1969, P.A. 262; P.A. 73-272; P.A. 75-577, S. 98, 126; P.A. 81-366, S. 1; P.A. 83-21, S. 2, 5; P.A. 84-17; 84-372, S. 2, 9; P.A. 88-317, S. 60, 107; P.A. 93-307, S. 7, 34.)

History: 1965 act deleted penalty provision and added limited access highway exception in first sentence, required wreckers to use rigid tow bars and added provision re pushing vehicles from the rear; 1969 act deleted exception re limited access highways and clarified requirement concerning rigid tow bars; P.A. 73-272 added exception re use of saddlemount devices; P.A. 75-577 made violation of provisions an infraction; P.A. 81-366 included specific vehicles in the general prohibition of towing more than one vehicle at a time; P.A. 83-21 divided section into Subsecs. and prohibited operation of commercial vehicle combinations and mandated fine and suspension of registration or license for such operation (Note: The U.S. District Court for the District of Connecticut granted the United States' motion for preliminary injunction enjoining the state from enforcing a prohibition on operation of commercial vehicle combinations on interstate highways and primary system highways designated pursuant to Section 411(e) of the Surface Transportation Assistance Act of 1982. U.S. v. State of Conn., D.C. Conn. 1983, 566 F. Supp. 571, affirmed 742 F.2d 1443); P.A. 84-17 inserted Subdivs. in Subsec. (a) adding new language as Subdiv. (1) permitting the towing of two vehicles at the same time with an overall length restriction; P.A. 84-372 eliminated prohibition on, and penalties for, operation of a commercial vehicle combination; P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subsec. (a) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-307 in Subsec. (a)(2) deleted the words “two saddlemounts” and inserted in lieu thereof the words, “three saddlemounts and one fullmount” and in Subsec. (a)(3) inserted a reference to “specialized equipment”, effective June 29, 1993.

Cited. 145 C. 141.



Section 14-261a - Regulation of commercial vehicle combinations.

(a) A commercial vehicle combination may be operated by any person who holds an endorsed commercial driver's license or a CDL equivalent license on highways which are part of the National System of Interstate and Defense Highways and those sections of the Federal-Aid Primary System which are divided highways with four or more lanes and full control of access, which highways and sections are designated by the Secretary of the federal Department of Transportation pursuant to the Surface Transportation Assistance Act of 1982, as amended, provided the Commissioner of Transportation shall impose reasonable restrictions consistent with federal law. The Commissioner of Transportation may permit the operation of a commercial vehicle combination, defined as “specialized equipment” in the Code of Federal Regulations Title 23, Part 658, as amended, by any person holding a license to operate a commercial vehicle combination as provided in this section and semitrailers, as described in subsection (c) of section 14-262, on any other highway in order to allow the vehicle reasonable access to terminals, facilities for food, fuel, repairs and rest, and points of loading and unloading for household goods carriers. If a commercial vehicle combination consists of two semitrailers or a trailer drawing a semitrailer, such trailers shall be coupled by a converter dolly or a type of dolly approved by the Commissioner of Motor Vehicles.

(b) Any person operating a commercial vehicle combination or a semitrailer, as described in subsection (c) of section 14-262, in violation of any provision of subsection (a) of this section shall be fined one thousand dollars for each offense. The Commissioner of Motor Vehicles shall also suspend, for sixty days, the motor vehicle registration certificate, privilege to operate or operator's license of any such person.

(P.A. 83-21, S. 3, 5; P.A. 84-372, S. 3, 9; 84-546, S. 45, 173; P.A. 85-254; 85-613, S. 134; P.A. 89-171, S. 3, 5; P.A. 93-307, S. 8, 34; P.A. 98-91, S. 3; P.A. 07-167, S. 12.)

History: (Note re P.A. 83-21, S. 3: The U.S. District Court for the District of Connecticut granted the United States' motion for preliminary injunction enjoining the state from enforcing a prohibition on operation of commercial vehicle combinations on interstate highways and primary system highways designated pursuant to Section 411(e) of the Surface Transportation Assistance Act of 1982. U.S. v. State of Conn., D.C. Conn. 1983, 566 F. Supp. 571, affirmed 742 F.2d 1443); P.A. 84-372 deleted provision making section applicable only upon court enjoining enforcement of commercial vehicle combination prohibition, deleted Subdivs. (2) to (5), inclusive, changed numbering of remaining Subsecs. to lettering, authorized permits for operation of commercial vehicle combinations to license testing site and to reasonable access points in Subsec. (a), modified class 1A license requirements in Subsec. (b) and added Subsecs. (c), (d), (e) and (f), concerning, respectively, safety inspections, reporting, regulations and penalties; P.A. 84-546 made technical amendments to former Subdivs. (2) and (3) which failed to take effect, those Subdivs. having been deleted by P.A. 84-372; P.A. 85-254 amended Subsec. (b) by reducing the period during which an applicant must demonstrate he has not violated various traffic laws from five years to three years, inserted a new Subsec. (c) providing for recognition of reciprocal agreements governing licensing requirements and relettering the remaining subsections and amended Subdiv. (2) of the new Subsec. (d) by adding a Subpara. (C) allowing vehicles to operate with a certificate of inspection on the tractors only provided the operator of the vehicle has established a preventive maintenance program approved by the commissioner; P.A. 85-613 revised Subsec. (c) deleting former provision re recognition of reciprocal agreements between other states and adding language re issuance of Class 1A license to holder of license to operate a commercial vehicle combination issued by another state; P.A. 89-171 eliminated all references throughout the section to the issuance and holding of a class 1A license and authorized the operation of a commercial vehicle combination by any person who holds an endorsed commercial driver's license, CDL equivalent license, endorsed class 1 license or an operator's license issued by another state authorizing operation of such vehicle with an endorsement issued by the commissioner, required each person holding a valid class 1A license on June 1, 1989, to surrender such license to commissioner not later than December 31, 1989, who shall then issue an endorsement to such person, deleted Subsecs. (c) and (e) in their entirety, relettering remaining Subsecs., required the commissioner to adopt regulations to carry out purposes of this section and deleted reference to commissioner of transportation and made all technical changes as necessary; P.A. 93-307 amended Subsec. (a) by providing that the commissioner of transportation may permit the operation of a commercial vehicle combination defined as “specialized equipment” in the Code of Federal Regulations, effective June 29, 1993; P.A. 98-91 amended Subsecs. (a) and (e) to add references to semitrailers and increased fine in Subsec. (e) from $500 to $1,000; P.A. 07-167 amended Subsec. (a) by deleting former Subdivs. (3) and (4) re holder of endorsed class 1 license or license issued by another state together with endorsement issued by commissioner, deleting remaining subdivision designators and making technical changes, deleted former Subsecs. (b) re endorsement, (c) re inspections and (d) re regulations, redesignated existing Subsec. (e) as new Subsec. (b) and made conforming changes therein.

Cited. 199 C. 667.



Section 14-261b - Drug and alcohol testing of drivers of certain vehicles, mechanics and forklift operators.

(a) For the purposes of this section:

(1) “Driver” means an employee driver or a contract driver under contract for ninety days or more in a period of three hundred sixty-five days; and

(2) “Employer” means a person employing or contracting with a driver.

(b) Notwithstanding the provisions of sections 31-51t to 31-51aa, inclusive, (1) any person employing a driver of a commercial motor vehicle, as defined in section 14-1, operating in intrastate commerce in the state shall require such driver to submit to testing as provided by federal law pursuant to 49 USC 31306 and 49 CFR Parts 382 and 391, and (2) any person employing a driver of a motor vehicle with a gross vehicle weight rating of ten thousand and one pounds or more but not more than twenty-six thousand pounds, a mechanic who repairs or services such a vehicle or a commercial motor vehicle, as defined in section 14-1, or a forklift operator may require such driver, mechanic or operator to submit to testing as provided by federal law pursuant to 49 USC 3102 and 49 CFR Parts 382 and 391.

(c) Any employer who fails to comply with the provisions of this section shall be subject to a civil penalty of one thousand dollars which shall be imposed by the Commissioner of Motor Vehicles after notice and opportunity for a hearing pursuant to the provisions of chapter 54. The commissioner shall impose a civil penalty of two thousand five hundred dollars for any subsequent failure to comply by such employer.

(P.A. 91-316, S. 1, 2; 91-406, S. 24, 29; P.A. 94-189, S. 17; P.A. 95-140; P.A. 00-169, S. 28; P.A. 07-224, S. 5.)

History: P.A. 91-406 substituted reference to Subsec. (f) for (e) in Subsec. (a) and “or” for “and” between Subdivs. (3) and (4) in Subsec. (d); P.A. 94-189 amended Subsec. (a) by adding a reference to Secs. 31-51u and 31-51v, changing the vehicle weight rating from “over twenty-six thousand pounds” to “twenty-six thousand and one pounds or more” and adding Subsec. (g) concerning a civil penalty; P.A. 95-140 reversed the order of Subsecs. (a) and (b), eliminating the definition of “urinalysis drug test” in Subsec. (a) and inserting in Subsec. (b) provisions requiring that all drivers of commercial motor vehicles, as defined, submit to alcohol and drug testing and authorizing the testing of drivers of motor vehicles with a GVWR of 10,001 pounds or more but not more than 26,000 pounds, mechanics who repair such vehicles or commercial motor vehicles and forklift operators and deleted Subsecs. (c) to (f), inclusive, re urinalysis drug tests, relettering the remaining Subsec. accordingly; P.A. 00-169 amended Subsec. (b) by making a technical correction; P.A. 07-224 amended Subsec. (c) by increasing civil penalties from $300 to $1,000 for failure to comply and from $1,000 to $2,500 for subsequent failure to comply, effective July 1, 2007.



Section 14-262 - Width and length of vehicles. Exceptions. Permits.

(a) The following vehicles shall not be operated upon any highway or bridge without a special written permit from the Commissioner of Transportation, as provided in section 14-270, specifying the conditions under which they may be so operated:

(1) A vehicle, combination of vehicle and trailer or commercial vehicle combination, including each such vehicle's load, which is wider than one hundred two inches or its approximate metric equivalent of two and six-tenths meters or one hundred two and thirty-six-hundredths inches, including its load, but not including the following safety devices: Reasonably sized rear view mirrors, turn signals, steps and handholds for entry and egress, spray and splash suppressant devices, load-induced tire bulge and any other state-approved safety device which the Commissioner of Transportation determines is necessary for the safe and efficient operation of such a vehicle or combination, provided no such state-approved safety device protrudes more than three inches from each side of the vehicle or provided no such device has by its design or use the capability to carry cargo. Such permit shall not be required in the case of (A) farm equipment, (B) a vehicle or combination of vehicle and trailer loaded with hay or straw, (C) a school bus equipped with a folding stop sign or exterior mirror, as approved by the Commissioner of Motor Vehicles, which results in a combined width of bus and sign or bus and mirror in excess of that established by this subsection, (D) a trailer designed and used exclusively for transporting boats when the gross weight of such boats does not exceed four thousand pounds, (E) a recreation vehicle with appurtenances, including safety devices and retracted shade awnings, no greater than six inches on each side for a maximum allowance of twelve inches, or (F) a vehicle with an attached snow plow, provided the snow plow may not exceed one hundred forty-four inches in width; and

(2) A combination of truck and trailer which is longer than sixty-five feet except (A) a combination of truck and trailer or tractor and semitrailer loaded with utility poles, both trailer and semitrailer having a maximum length of forty-eight feet, utility poles having a maximum length of fifty feet and the overall length not to exceed eighty feet, (B) a trailer designed and used exclusively for transporting boats when the gross weight of such boats does not exceed four thousand pounds, (C) a tractor-trailer unit, (D) a commercial vehicle combination, (E) combinations of vehicles considered as specialized equipment in 23 CFR 658.13(e), as amended, having a maximum overall length of sixty-five feet on traditional automobile transporters, with the fifth wheel located on the tractor frame over the rear axle or axles, including low boys, or a maximum overall length of seventy-five feet on stinger-steered automobile transporters, excluding front and rear cargo overhangs, provided the front cargo overhang shall not exceed three feet and the rear overhang shall not exceed four feet. Extendable ramps used to achieve such three-foot front overhang and four-foot rear overhang shall be excluded from the measurement of overall length and shall be retracted when they are not supporting vehicles, or (F) a tractor equipped with a dromedary box operated in combination with a semitrailer which tractor and semitrailer do not exceed seventy-five feet in overall length.

(b) A special written permit may not be issued by the Commissioner of Transportation for a combination of vehicles consisting of a vehicle drawing a combination of three or more trailers or semitrailers, except any such combination engaged in the transportation of an indivisible load.

(c) The maximum length, including load, of a single unit vehicle shall be forty-five feet and the maximum length, including load, of the semitrailer portion of a tractor-trailer unit shall be forty-eight feet. A trailer greater than forty-eight feet and less than or equal to fifty-three feet in length, that has a distance of no more than forty-three feet between the kingpin and the center of the rearmost axle with wheels in contact with the road surface, may be operated on (1) unless posted otherwise, United States and Connecticut routes numbered from 1 to 399, inclusive, 450, 476, 508, 693 and 695 and the national system of interstate and defense highways, and (2) state and local roads for up to one mile from the routes and system specified in subdivision (1) of this subsection for access to terminals, facilities for food, fuel, repair and rest, and points of loading and unloading. The Commissioner of Transportation shall permit additional routes upon application of carriers or shippers provided the proposed additional routes meet the permit criteria of the Department of Transportation. Such length limitation shall be exclusive of safety and energy conservation devices, such as refrigeration units, air compressors or air shields and other devices, which the Secretary of the federal Department of Transportation may interpret as necessary for the safe and efficient operation of such vehicles, provided no such device has by its design or use the capability to carry cargo.

(d) Violation of any provision of this section shall be subject to a fine of five hundred dollars.

(1949 Rev., S. 2500; 1959, P.A. 542, S. 1; February, 1965, P.A. 429; 1967, P.A. 42; 1969, P.A. 354, S. 1; 768, S. 144; P.A. 74-153; P.A. 75-577, S. 99, 126; P.A. 76-342; P.A. 81-366, S. 2; P.A. 82-354; P.A. 84-372, S. 4, 9; P.A. 85-126, S. 1, 2; P.A. 91-15; P.A. 93-307, S. 9, 34; P.A. 94-188, S. 10; P.A. 97-304, S. 27, 31; P.A. 99-181, S. 17, 18, 21, 40; P.A. 02-123, S. 10; P.A. 03-115, S. 80; P.A. 04-143, S. 8; P.A. 06-133, S. 1; P.A. 11-256, S. 10; P.A. 12-132, S. 49.)

History: 1959 act extended permissible length from 45 to 50 feet, deleted exception in first sentence for combination of passenger motor vehicle and trailer for camping or living purposes and substituted “piling or structural units” for “structural steel or iron”; 1965 act added provision re trailers exceeding 40 feet and increased permissible length from 50 to 55 feet; 1967 act placed 80-foot length limit on vehicle or vehicle and trailer loaded with poles, lumber, piling or structural units; 1969 acts made all limits applicable to combination of vehicle and trailer and replaced highway commissioner with commissioner of transportation; P.A. 74-153 added exceptions re farm equipment and school buses; P.A. 75-577 stated that violation of provisions is an infraction; P.A. 76-342 exempted from permit requirement automobile trailers designed and used for transporting new or used vehicles; P.A. 81-366 clarified those types of vehicles which are prohibited on state highways without special permits and increased the maximum length of a vehicle not requiring a special permit to 60 feet provided that the trailer is no longer than 45 feet; P.A. 82-354 added Subsec. (b) providing for a special permit for vehicles towing trailers between 45 and 48 feet in length; P.A. 84-372 made provisions of section consistent with federal law governing width and length of vehicles and rearranged provisions for clarity; P.A. 85-126 amended Subsec. (a)(1) by changing the width of a vehicle from 8 feet 6 inches to 102 inches or its metric equivalent not including various safety devices, amended Subsec. (a)(2) by prohibiting vehicle combinations engaged in transporting automobiles from allowing such automobiles to overhang more than 3 feet from the front of the vehicle or more than 4 feet from the rear of the vehicle, and amended Subsec. (b) by deleting exclusions in computing the maximum length of a semitrailer for various safety devices; P.A. 91-15 added a new Subsec. (b) prohibiting the department from issuing a permit for vehicles drawing a combination of three or more trailers or semitrailers and relettered the remaining Subsecs.; P.A. 93-307 amended Subsec. (a)(2) by making the Subdiv. inapplicable to a single vehicle, deleting Subparas. (A), (D) and (E) in their entirety, relettering the remaining Subparas. (B) and (C) accordingly and adding a new Subpara. (C) re commercial vehicles defined as specialized equipment, amended Subsec. (c) to provide that the maximum length of a single unit vehicle shall be 45 feet and the maximum length of the semitrailer portion of a tractor-trailer unit shall be 48 feet, adding provision permitting trailers greater than 48 feet and less than or equal to 53 feet to be operated on state and local roads for various reasons as long as the “distance from the kingpin to the center of the rearmost axle” does not exceed 41 feet and providing that the commissioner of transportation “shall permit additional routes” upon the application of carriers or shippers provided the additional routes meet the permit criteria of the department of transportation, effective June 29, 1993; P.A. 94-188 amended Subsec. (a)(2)(C) to read “commercial vehicle combination”, adding Subpara. (D) and changing the citation to the Code of Federal Regulations from “Part 658” to “658.13(d)”; P.A. 97-304 added Subsec. (a)(2)(E) re tractors equipped with a dromedary box operated in combination with a semitrailer, effective July 8, 1997; P.A. 99-181 amended Subsec. (a)(2) by making the provisions of subdivision applicable to a combination of a “truck and trailer” in lieu of a “vehicle and trailer” and added a new Subpara. (A) re a combination of truck and trailer or trailer and semitrailer loaded with utility poles, relettering existing Subparas. accordingly, amended Subsec. (c) by changing the maximum allowed distance from the kingpin to the center of the rearmost axle from 41 to 43 feet and amended Subsec. (d) by changing penalty for violation from an infraction to a fine of $500, effective June 23, 1999; P.A. 02-123 amended Subsec. (c) to allow the operation of a trailer greater than 48 feet and less than or equal to 53 feet long that has a distance of no more than 43 feet between the kingpin and the center of the rearmost axle on US and CT routes 1 to 399, inclusive, 450, 476, 508, 693 and 695 and on state and local roads for up to one mile from the specified routes and system and to make technical and conforming changes; P.A. 03-115 amended Subsec. (c) to add “with wheels in contact with the road surface”, effective June 18, 2003; P.A. 04-143 amended Subsec. (a)(2) to prohibit combination trucks and trailers longer than 65 feet, rather than 60 feet, from operation on any highway or bridge without a special written permit and to make a technical change; P.A. 06-133 added Subsec. (a)(1)(E) re recreation vehicles with appurtenances, effective June 6, 2006; P.A. 11-256 amended Subsec. (a)(2)(E) to insert description of vehicle combinations requiring special written permit from Commissioner of Transportation and amended Subsec. (c) to include “load” in maximum length determination of single unit vehicle and semitrailer portion of tractor-trailer unit; P.A. 12-132 amended Subsec. (a)(1) by adding Subpara. (F) re vehicle with attached snow plow, effective June 15, 2012.



Section 14-262a - Towing or hauling of vehicles in excess of certain limits and federal requirements.

A wrecker, as defined in section 14-1 and operated in accordance with section 14-66 with a divisible or nondivisible load as referenced in 23 CFR 658.5, may tow or haul a vehicle or combination of vehicles, without regard to the limitations of length or distance contained in section 14-262. A wrecker that has been issued an annual wrecker towing or transporting permit pursuant to section 14-270 may tow or haul a motor vehicle or combination of vehicles in excess of the axle, gross combination vehicle weight limits or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17 prescribed by section 14-267a (1) from any highway, (2) if such vehicle was involved in an accident, (3) if such vehicle became disabled and remains where such vehicle became disabled, or (4) if such vehicle is being towed or hauled by order of a traffic or law enforcement authority. Any towing operations in excess of one hundred sixty thousand pounds and in excess of an axle, gross combination vehicle weight or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17, as defined in section 14-267a, shall require a single-trip permit in addition to the annual permit as defined in section 14-270. Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 563; P.A. 75-577, S. 100, 126; P.A. 08-101, S. 5; P.A. 09-186, S. 11; P.A. 12-81, S. 50.)

History: P.A. 75-577 made violation of provisions an infraction; P.A. 08-101 replaced provision authorizing licensed repair tow trucks to tow disabled trucks and trailers from highways to nearest garage where disabled vehicle can be repaired with provision authorizing wrecker to tow or haul a motor vehicle, if vehicle was involved in accident or became disabled and remains within limits of highway or is being towed or hauled by order of traffic or law enforcement authority, from highway to nearest licensed repair facility or motor carrier terminal where vehicle can be repaired; P.A. 09-186 deleted provisions limiting towing or hauling without regard to length, authorized wrecker with annual permit to tow or haul motor vehicle or combination of vehicles in excess of weight limits of Sec. 14-267a from any highway under certain circumstances, and required a single-trip permit for all other towing operations in excess of such weight limits, effective July 20, 2009; P.A. 12-81 made provision authorizing towing or hauling of vehicle or combination of vehicles without regard to limitations in Sec. 14-262 applicable to a wrecker “with a divisible or nondivisible load as referenced in 23 CFR 658.5”, added exemption from limitations of distance contained in Sec. 14-262, replaced “permit” with “wrecker towing or transporting permit”, authorized towing or hauling of motor vehicle or combination of vehicles in excess of axle limits, gross combination vehicle weight limits or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17, designated provision re towing or hauling from any highway as Subdiv. (1), redesignated provision re vehicle involved in accident as Subdiv. (2), redesignated existing Subdiv. (2) as Subdiv. (3) and amended same to replace “within the limits of a highway” with “where such vehicle became disabled”, redesignated existing Subdiv. (3) as Subdiv. (4) and amended same to delete provision re vehicle towed or hauled to the nearest licensed repair facility or motor carrier terminal, provided towing operations requiring single-trip permit are those “in excess of one hundred sixty thousand pounds and in excess of an axle, gross combination vehicle weight or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17, as defined in section 14-267a”, rather than those “with a gross combination vehicle weight in excess of those defined in section 14-267a” and provided that the single-trip permit is in addition to the annual permit defined in Sec. 14-270, effective June 6, 2012.



Section 14-262b - Permits for operating or towing mobile homes. Width and length of vehicles. Regulations.

Notwithstanding section 14-270, the Commissioner of Transportation shall establish a program for the purpose of issuing permits allowing the following vehicles to be operated upon any highway or bridge: (1) A mobile home with a width greater than fourteen feet but no greater than sixteen feet; (2) a mobile home attached to a towing vehicle which has a combined length of one hundred feet or less if such mobile home has a length over eighty feet; or (3) a mobile home attached to a towing vehicle which has a combined length of one hundred four feet if such mobile home has a length of eighty feet or less. Such permit shall specify conditions under which such mobile home shall be permitted to operate, including, but not limited to, the period of time such operation shall be authorized. For the purposes of this section, “mobile home” has the same meaning as provided in section 21-64a. The Commissioner of Transportation shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 03-96, S. 1; P.A. 11-256, S. 11; P.A. 14-122, S. 109.)

History: P.A. 11-256 amended Subdivs. (2) and (3) to replace “towing vehicle” with “mobile home”, effective July 13, 2011; P.A. 14-122 made technical changes.



Section 14-262c - Tow dolly.

A tow dolly shall be exempt from the registration requirements of chapter 246. As used in this section “tow dolly” means a two-wheeled trailer without motive power (1) that is towed by a motor vehicle, (2) that is designed and used to tow another motor vehicle, and (3) upon which the front or rear wheels of the towed motor vehicle are mounted while the other wheels of the towed motor vehicle remain in contact with the ground.

(P.A. 10-110, S. 4.)

History: P.A. 10-110 effective June 5, 2010.



Section 14-262d - Permits for vehicles transporting mobile homes, modular homes, house trailers or sectional houses.

(a) The Commissioner of Transportation may grant a permit for vehicles transporting mobile homes, modular homes, house trailers or sectional houses. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to prescribe standards for issuance of such permits, provided such standards include, but are not limited to, a requirement that (1) the towing vehicle have a minimum manufacturer's gross weight rating of ten thousand pounds and dual wheels on the drive axle; (2) travel for such vehicles be restricted to daylight hours, weekdays, and favorable weather and road conditions; (3) travel for such vehicles in excess of twelve feet wide be restricted to the hours between 9:00 a.m. and 4:00 p.m. on Tuesdays through Thursdays; (4) the maximum width for house trailers be fourteen feet, including all roof overhangs, sills, knobs and siding; (5) a safe passing distance be maintained between vehicles when the overall width of such vehicles exceeds ten feet; (6) the combined length of the unit when attached to the towing vehicle not exceed eighty-five feet, except that ninety feet is permitted when the towed unit does not exceed sixty-six feet in length excluding the hitch and the roof overhang.

(b) Any person who violates the provisions of any permit issued under this section or fails to obtain such a permit shall be subject to the applicable penalties in subsection (g) of section 14-270.

(P.A. 12-81, S. 55; June 12 Sp. Sess. P.A. 12-2, S. 118.)

History: June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to substitute “permits” for “vehicles” re standards for issuance and make technical changes.



Section 14-263 - Length of camp trailers.

Section 14-263 is repealed.

(1949 Rev., S. 2498; 1955, S. 1380d; 1969, P.A. 354, S. 2; 768, S. 145.)



Section 14-264 - Special permits for vehicles of excessive height.

No vehicle, except a vehicle loaded with loose hay or straw, whose height, with its load, exceeds thirteen feet six inches, shall be operated upon any highway or bridge without a special written permit from the Commissioner of Transportation as provided in section 14-270, specifying the period for which and the other conditions under which such vehicle shall be permitted to be so operated. Violation of the provision of this section shall be subject to a fine of one thousand five hundred dollars.

(1949 Rev., S. 2501; 1967, P.A. 153, S. 1; 1969, P.A. 354, S. 3; 768, S. 146; P.A. 75-577, S. 104, 126; P.A. 99-181, S. 22, 40.)

History: 1967 act increased maximum height from 12 feet 6 inches to 13 feet 6 inches; 1969 acts deleted “commercial” with reference to vehicles, thus broadening applicability, added reference to Sec. 14-270 and replaced highway commissioner with commissioner of transportation; P.A. 75-577 replaced provision for maximum fine of $25 with statement that violation of provisions is an infraction; P.A. 99-181 changed penalty for violation from an infraction to a fine of $1,500, effective June 23, 1999.

Violation constitutes negligence but to constitute contributory negligence it must be a proximate cause or substantial factor in bringing about the injuries. 145 C. 714.



Section 14-265 - Special permits for trailers.

Section 14-265 is repealed.

(1949 Rev., S. 2502; 1969, P.A. 354, S. 4; 768, S. 147; P.A. 82-223, S. 17; P.A. 83-577, S. 22; P.A. 91-216, S. 3.)



Section 14-266 - Operating vehicles of over four tons' capacity on restricted highways.

The Commissioner of Transportation may restrict the use of motor vehicles of over four tons' capacity on any state highway or portion thereof which, in his opinion, would be seriously injured by such use. No person shall operate any such motor vehicle on any such restricted highway or portion thereof. Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1949 Rev., S. 2499; 1969, P.A. 768, S. 148; P.A. 90-263, S. 25, 74.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 90-263 deleted reference to commercial motor vehicles.

Cited. 22 CS 489.



Section 14-267 - Operating overweight commercial vehicles. Highway weighing required. Penalty.

Section 14-267 is repealed.

(1949 Rev., S. 2422; 1953, S. 1317d; February, 1965, P.A. 240; 1969,P.A. 446, S. 3; 768, S. 149; 1971, P.A. 506; P.A. 75-194, S. 1, 2; P.A. 79-188, S. 9, 10.)



Section 14-267a - Weight restrictions for vehicles, trailers or other objects. Highway weighing procedure. Penalties for overweight violations. Fines for failure to comply. Regulations.

(a) A vehicle or combination of vehicle and trailer or semitrailer or any other object may be operated upon any highway or bridge, subject to the provisions of section 13a-151, provided such vehicle or combination of vehicle and trailer or semitrailer or other object meets all the applicable requirements of this section or has been granted a permit under section 14-270.

(b) The axle weight on any axle and the gross weight of any vehicle or combination of vehicle and trailer or vehicle and semitrailer or any other object, including its load, may not exceed the lesser of the manufacturer's axle weight rating, the manufacturer's gross vehicle weight rating or the following axle and gross weight limits: (1) The weight on any single axle shall not exceed twenty-two thousand four hundred pounds or, in the case of axles spaced less than six feet apart, eighteen thousand pounds on each axle; (2) a two-axle vehicle shall comply with the axle requirements specified in subdivision (1) of this subsection, and shall not exceed a maximum gross vehicle weight of thirty-six thousand pounds; (3) a three-axle vehicle shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of fifty-three thousand eight hundred pounds; (4) a three-axle combination of vehicle and trailer or vehicle and semitrailer shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of fifty-eight thousand four hundred pounds; (5) a four-or-more-axle vehicle or combination of vehicle and trailer or vehicle and semitrailer shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of sixty-seven thousand four hundred pounds; (6) a four-or-more-axle vehicle or combination of vehicle and trailer or vehicle and semitrailer where the distance between the first and last axle is not less than twenty-eight feet shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of seventy-three thousand pounds; (7) the gross vehicle weight of (A) a bulk milk pickup tanker, or (B) a vehicle or combination of vehicle and trailer or vehicle and semitrailer hauling agricultural commodities shall not exceed one hundred thousand pounds, provided the weight of the bulk milk pickup tanker or such vehicle or combination is permitted under the federal-aid highway amendments of 1974, 88 Stat. 2281, 23 USC 101 et seq., as amended from time to time; and (8) notwithstanding the provisions of this subsection and subsection (e) of this section, a vehicle or combination of vehicle and semitrailer may be operated on any highway or bridge without a written permit, provided it is in compliance with the axle requirements specified in subdivision (1) of this subsection, and provided such vehicle or combination is in compliance with the federal-aid highway amendments of 1974, 88 Stat. 2281, 23 USC 101 et seq., as amended from time to time, including the gross vehicle weight limit of eighty thousand pounds and the following weight distribution formula:

Where W = overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, L = distance in feet between the extreme of any group of two or more consecutive axles, and N = number of axles in group under consideration, except that two consecutive sets of tandem axles may carry a gross load of sixty-eight thousand pounds, provided the overall distance between the first and last axles of such consecutive sets of tandem axles is thirty-six feet or more. As used in this subsection, “agricultural commodity” means inputs limited to feed, seed and fertilizer and products of agriculture, as described in subsection (q) of section 1-1.

(c) The weight per inch width of tire on any single vehicle or combination of vehicles equipped with pneumatic tires, when loaded, shall be not more than six hundred pounds. The sum of the widths of all the tires on a wheel or combination of wheels shall be taken in determining tire width. For the purposes of this section, the width of pneumatic tires shall be determined in conformity with the manufacturer's designated width on the tire. A vehicle or combination of vehicles equipped with any solid rubber tires shall not have weights more than eighty per cent of those permitted in this section for pneumatic tires. The width of solid rubber tires shall be ascertained by measuring the width of the tire base channel or between the flanges of the metal rim. No vehicle equipped with solid tires which have at any point less than one inch of rubber above the top or beyond the flange or rim shall be operated upon a public highway.

(d) The owner of any vehicle or other object operated or moved over any highway or bridge in violation of any provision of this section shall be liable for all damages to such highway or bridge resulting from such violation and such damages may be recovered in an action at law by the authority in charge of the maintenance of such highway or bridge.

(e) No person shall operate any commercial motor vehicle, nor shall the owner or lessee of any commercial motor vehicle allow such motor vehicle to be operated, on any public highway or bridge, when the combined weight of vehicle and load exceeds the gross weight, as registered with the Department of Motor Vehicles, the tire capacity or the axle load, except that the gross vehicle weight shall not exceed eighty thousand pounds, or as provided by statute, or, in the case of a vehicle registered in any other state or country, as so registered or provided in such state or country or as designated as legal for a like motor vehicle of Connecticut registration, whichever is the lesser, without a written permit from the Commissioner of Transportation, which shall prescribe the condition under which such vehicle shall be operated.

(f) (1) The penalties provided for in this subsection shall be assessed against the owner of a commercial motor vehicle when the owner, the owner's agent or employee is the operator, or against the lessee of such vehicle when the lessee, the lessee's agent or employee is the operator of a leased or rented commercial motor vehicle.

(2) Any person who violates any provision of this section shall be subject to the following penalties: (A) For an overweight violation of not more than five per cent of the gross weight or axle weight limits in subsection (b) of this section, a fine of three dollars per hundred pounds or fraction thereof of such excess weight; (B) for an overweight violation of more than five per cent and not more than ten per cent of either such weight limit, a fine of five dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of fifty dollars; (C) for an overweight violation of more than ten per cent but not more than fifteen per cent of either such weight limit, a fine of six dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of one hundred dollars; (D) for an overweight violation of more than fifteen per cent but not more than twenty per cent of either such weight limit, a fine of seven dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of two hundred dollars; (E) for an overweight violation of more than twenty per cent but not more than twenty-five per cent of either such weight limit, a fine of ten dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of three hundred dollars; (F) for an overweight violation of more than twenty-five per cent but not more than thirty per cent of either such overweight limit, a fine of twelve dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of five hundred dollars; and (G) for an overweight violation of more than thirty per cent of either such overweight limit, a fine of fifteen dollars per one hundred pounds or fraction thereof of such excess weight or a minimum fine of one thousand dollars.

(3) The court shall note on the record any conviction for an overweight violation in excess of fifteen per cent of the gross weight limits in subsection (b) of this section with respect to any vehicle with a gross vehicle weight of eighteen thousand pounds or more and shall cause such information to be transmitted to the Commissioner of Motor Vehicles. Upon receipt of such information with respect to a third or subsequent conviction for such overweight violation in a calendar year, the commissioner may schedule a hearing, in accordance with the provisions of chapter 54, to review the record of the motor vehicle registrant and shall notify the registrant of the hearing. In such cases, the Commissioner of Motor Vehicles may review information and evidence presented at the hearing including, but not limited to, frequency of the registrant's commercial vehicle operations, the size of the registrant's fleet and the culpability, if any, of the shipper. After the hearing, the commissioner may impose a civil penalty on the owner or lessee of such motor vehicle in the amount of two thousand dollars or revoke the registration, for a period of thirty days, of any commercial motor vehicle so operated and may refuse to issue a registration for such motor vehicle during such further time as the commissioner deems reasonable.

(4) An owner or lessee who is assessed penalties pursuant to this subsection for an overweight violation in excess of fifteen per cent of the gross weight limits in subsection (b) of this section five times during any calendar year shall be assessed by the court an additional five thousand dollars for the fifth violation and an additional five thousand dollars for each subsequent overweight violation in excess of fifteen per cent of such limits in such calendar year.

(5) No more than twenty-five per cent of any fine imposed pursuant to this subsection may be remitted unless the court determines that there are mitigating circumstances and specifically states such circumstances for the record.

(g) For the purpose of enforcing the provisions of this section, any state police officer, Department of Emergency Services and Public Protection employee designated by the Commissioner of Emergency Services and Public Protection, local police officer, Department of Motor Vehicles inspector, or Department of Transportation employee designated by the Commissioner of Transportation, may require the driver to stop and submit to a weighing by means of either portable or stationary scales and may require that such vehicle be driven to a scale or safety inspection site.

(h) Whenever signs are displayed on a public highway, indicating that a scale is in operation and directing the driver of a motor vehicle described in subsection (a) of section 14-163c to stop at the weighing area, the driver shall stop and, in accordance with the directions of any state police officer, local police officer, Department of Motor Vehicles inspector, or Department of Motor Vehicles employee designated by the Commissioner of Motor Vehicles, allow the vehicle to be weighed or inspected.

(i) The driver of a vehicle which is weighed may remove from such vehicle any material, including, but not limited to, sand, debris, ice or snow, which may have accumulated on the outside of such vehicle, before any such official determines that the weight of such vehicle is unlawful.

(j) Whenever such an official, upon weighing a vehicle and load, determines that the weight is unlawful, such official may require the driver to remove from the vehicle that portion of the load that may be necessary to reduce the gross or axle weight of such vehicle to the limit permitted under this chapter, provided if the vehicle is in violation of an axle weight limit in subsection (b) of this section but not a gross weight limit under said subsection, such official shall allow the driver to manually shift the load in order to comply with such axle weight limit without penalty.

(k) (1) Any driver of a vehicle who fails or refuses when directed by such official, upon a weighing of the vehicle, to comply with such official's directions shall be fined not less than one hundred dollars or more than two hundred dollars for the first offense and not less than two hundred dollars or more than five hundred dollars for each subsequent offense.

(2) Any driver of a vehicle who (A) exits a limited access highway on which a scale or safety inspection site is in operation with intent to circumvent the provisions of subsection (h) of this section, without a bona fide business purpose, (B) parks on a limited access highway on which a scale or safety inspection site is in operation with intent to circumvent the provisions of subsection (h) of this section, without a bona fide reason requiring such vehicle to be parked, or (C) fails to comply with the provisions of subsection (h) of this section shall be fined not less than two hundred fifty dollars or more than five hundred dollars for the first offense and not less than five hundred dollars or more than one thousand dollars for each subsequent offense.

(l) The Commissioner of Transportation may adopt regulations in accordance with chapter 54 necessary to implement the purposes of this section. The Commissioner of Transportation, after consultation with the Commissioner of Emergency Services and Public Protection and the Commissioner of Motor Vehicles, shall adopt regulations in accordance with chapter 54 defining safety standards and inspection procedures to assure compliance with the safety requirements of 10 CFR 71 and 49 CFR 100 through 199 and the fines for noncompliance. The Department of Transportation shall coordinate development of state policy and regulations concerning the trucking industry.

(P.A. 79-188, S. 1, 10; P.A. 80-71, S. 22, 30; P.A. 81-472, S. 23, 159; Oct. Sp. Sess. P.A. 83-1, S. 1, 4; P.A. 84-516, S. 2–4, 7; P.A. 85-198; 85-533, S. 1; P.A. 86-403, S. 30, 132; P.A. 88-320, S. 1; P.A. 94-188, S. 11; P.A. 02-70, S. 58, 59, 64; P.A. 03-190, S. 1; P.A. 07-217, S. 52; P.A. 11-51, S. 134; 11-213, S. 40; 11-256, S. 12; P.A. 13-271, S. 32; 13-277, S. 62.)

History: P.A. 80-71 amended Subsec. (b) to include provisions re weight distribution formula, raised maximum weight in Subsec. (e) from 73,000 to 80,000 pounds, completely changed fine provisions of Subsec. (f), made technical corrections in Subsecs. (g) and (h) and expanded regulation powers in Subsec. (k); P.A. 81-472 made technical changes; Oct. Sp. Sess. P.A. 83-1 entirely replaced Subsec. (f) provisions re penalties with new provisions; P.A. 84-516 deleted Subsec. (b)(9), which required use of the federal bridge formula in computing gross weight for all commercial vehicles on and after January 1, 1990, completely changed the fines in Subsec. (f)(2), limited the applicability of Subsec. (f)(3) and (5) to violations of gross weight limits and added the provision in Subsec. (i) re shifting of loads; P.A. 85-198 inserted a new Subsec. (i) which allows drivers to remove material which may have accumulated on the outside of a vehicle before such vehicle is weighed and relettered former Subsecs. (i) to (k) accordingly; P.A. 85-533 amended Subsec. (f)(3) by requiring a bond of an out-of-state owner or lessee of a motor vehicle and requiring a fine of $2,000 of an in-state owner or lessee upon a second conviction; P.A. 86-403 replaced numeric Subpara. indicators with alphabetic Subpara. indicators in Subsec. (f)(3); P.A. 88-320 added Subsec. (k)(2) to require a penalty for any driver of a vehicle who attempts to avoid a scale or safety inspection site or fails to comply with the provisions of Subsec. (h); P.A. 94-188 amended Subsec. (b) by eliminating the 2% tolerance in the weight calculation formula, providing that axle weight and gross weight, including load weight, may not “exceed the manufacturer's axle weight rating, the gross vehicle weight rating or the following gross weight limits”, amended Subdiv. (1) by deleting language concerning a 26,000 pound weight limit for a two-axle vehicle equipped with solid tires, and making what was formerly Subdiv. (2) the new Subdiv. (1), renumbering the remaining Subdivs., eliminating language concerning “all enforcement tolerances”, and increasing the gross load that two consecutive sets of tandem axles may carry from 34,000 pounds each to 68,000 pounds. Further, the act amended Subsec. (e) by eliminating the 2% tolerance in the weight calculation formula and revising Subsec. (j) to provide that the driver be allowed to shift the load manually; (Revisor's note: In 1997 references in Subsecs. (g) and (h) to “Motor Vehicles Department” and “Transportation Department” were changed editorially by the Revisors to “Department of Motor Vehicles” and “Department of Transportation” for consistency with customary statutory usage); P.A. 02-70 amended Subsec. (f) by making technical changes for purposes of gender neutrality in Subdiv. (1), by rewriting Subdiv. (3) to delete requirement that court note on the record any forfeiture of bond for failure to appear for an overweight violation, to require court to transmit to Commissioner of Motor Vehicles information re convictions for overweight violations in excess of 15% of the gross weight limits, to allow commissioner to schedule a hearing review record of the registrant upon receipt of information re a third or subsequent conviction for overweight violation in a calendar year, to allow commissioner to review information and evidence presented at the hearing including, but not limited to, frequency of registrant's operations, size of fleet and culpability of shipper, to allow commissioner, after hearing, to impose a civil penalty in amount of $2,000, to delete former Subparas. (A) and (B) re out-of-state owners or lessees to provide a bond in the sum of $2,000 and re commissioner to fine an in-state owner or lessee $2,000 upon a second conviction, and to delete provisions re revocation of registration and bond requirements, by deleting former Subdiv. (4) re revocation of registration upon third conviction or forfeiture of a bond for failure to appear for overweight violations re vehicles with a gross vehicle weight of less than 18,000 pounds, by redesignating existing Subdivs. (5) and (6) as Subdivs. (4) and (5) and by amending redesignated Subdiv. (4) to delete reference to “forfeits a bond for failure to appear” and to reduce the assessment by the court from $10,000 to $5,000 for a fifth, instead of a fourth, overweight violation in a calendar year, and amended Subsecs. (g) and (h) to make technical changes, effective July 1, 2002; P.A. 03-190 added new Subsec. (b)(7) increasing permissible weight of bulk milk pickup tankers to 99,000 pounds, subject to applicable federal law, redesignating existing Subdiv. (7) as Subdiv. (8); P.A. 07-217 made technical changes in Subsec. (k), effective July 12, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsecs. (g), (h) and (l), effective July 1, 2011; P.A. 11-213 amended Subsec. (b) to clarify that axle weight on any axle and gross weight of any vehicle or certain combinations may not exceed the lesser of manufacturer's axle weight rating, manufacturer's gross vehicle weight rating or axle and gross weight limits in Subdivs. (1) to (8) and, in Subdiv. (1), to establish weight limit on any axle of 22,400 pounds or, for axles spaced less than 6 feet apart, 18,000 pounds on each axle and, in Subdivs. (2) to (6) and (8), to delete maximum axle weights and substitute requirement for compliance with axle requirements in Subdiv. (1), effective July 1, 2011; P.A. 11-256 amended Subsec. (k)(2) to add new Subpara. (B) re parking with intent to circumvent Subsec. (h) and to redesignate existing Subpara. (B) as Subpara. (C), effective July 13, 2011; P.A. 13-271 amended Subsec. (h) to replace reference to commercial vehicle with reference to motor vehicle described in Sec. 14-163c(a), to replace reference to Department of Transportation employee with reference to Department of Motor Vehicles employee, to replace reference to Commissioner of Transportation with reference to Commissioner of Motor Vehicles and to delete “Department of Emergency Services and Public Protection employee designated by the Commissioner of Emergency Services and Public Protection”, effective July 1, 2013; P.A. 13-277 amended Subsec. (b) to define “agricultural commodity” and, in Subdiv. (7), to establish permissible weight of 100,000 pounds for vehicle, or combination of vehicle and trailer or vehicle and semitrailer, hauling agricultural commodities and to increase permissible weight of bulk milk pickup tanker from 99,000 pounds to 100,000 pounds.

Cited. 25 CA 217. Trial under section was not a “criminal prosecution” as term is used in sixth amendment to federal constitution; defendant is therefore not entitled to a jury trial under federal constitution. 41 CA 454.



Section 14-267b - Weight restrictions for motor buses. Penalties.

(a) The provisions of subdivisions (1), (2), (3), (4) and (8) of subsection (b) of section 14-267a shall not apply to any motor bus, as defined in section 14-1, if such motor bus complies with the weight limits specified in 23 CFR 658.17.

(b) A person who violates any provision of subsection (a) of this section shall be subject to the penalties set forth in subsection (f) of section 14-267a.

(P.A. 99-181, S. 38, 40; P.A. 04-217, S. 28; P.A. 10-110, S. 8.)

History: P.A. 99-181 effective June 23, 1999; P.A. 04-217 amended Subsec. (a) to eliminate reference to Sec. 14-1(a)(44), effective January 1, 2005; P.A. 10-110 made technical changes in Subsec. (a), effective June 5, 2010.



Section 14-267c - Vehicles equipped with auxiliary power or idle reduction technology unit. Weight tolerance exemption.

The owner of a commercial motor vehicle that is equipped with an auxiliary power or idle reduction technology unit shall, subject to the conditions described in this section, be granted a weight tolerance exemption from the gross, total axle, total tandem or bridge formula weight limits established by section 14-267a. Such weight tolerance exemption shall authorize the operation of such commercial motor vehicle with additional weight equal to the actual weight of the auxiliary power or idle reduction technology unit, but not exceeding five hundred fifty pounds. Such exemption may be granted by any official or law enforcement officer authorized to enforce the provisions of said section 14-267a. To qualify for a weight tolerance exemption, an owner may be required to produce a written certification of the weight of such unit, and to show, by means of a written certification or physical demonstration, that the unit is fully functional at all times. As used in this section, “auxiliary power or idle reduction technology unit” means an integrated system, other than the vehicle's engine, that provides heat, air conditioning, engine warming, electric components or power to do the work for which the vehicle is designed.

(P.A. 09-187, S. 43; P.A. 13-271, S. 33.)

History: P.A. 13-271 increased maximum weight tolerance exemption from 400 pounds to 550 pounds, effective July 1, 2013.



Section 14-268 - Weight of vehicles and trailers restricted.

Section 14-268 is repealed.

(1949 Rev., S. 2496; 1949, S. 1376d; 1963, P.A. 488; 1967, P.A. 699; 1969, P.A. 446, S. 4; 1971, P.A. 515; P.A. 79-188, S. 9, 10.)



Section 14-269 - Weight of vehicles and trailers engaged in construction work.

(a) The provisions of section 14-267a shall not apply to any four-wheeled motor vehicle equipped with pneumatic tires which is engaged in construction work or in supplying or transporting materials or equipment for public or private construction projects and which is operating upon a highway or bridge within twenty-five miles of such construction project.

(b) No such motor vehicle may be operated upon any highway or bridge if its gross weight, including its load, exceeds forty thousand pounds.

(c) The gross vehicle weight and wheel base limitations of section 14-267a shall not apply to any four-axled motor vehicle equipped with pneumatic tires which is engaged in construction work or in supplying or transporting materials or equipment for public or private construction projects, provided the Commissioner of Transportation may restrict or prohibit by signs, legal notices or direct notice the highways or bridges which may be used by such vehicles.

(d) No such four-axled motor vehicle may be operated upon any highway or bridge if its gross weight, including its load, exceeds seventy-three thousand pounds.

(e) Any person who violates the provisions of subsection (b) or (d) of this section shall be subject to the penalties set forth in subsection (f) of section 14-267a.

(f) The owner of any such vehicle operated over any highway or bridge in violation of any provision of this section or of section 13a-151 shall be liable for all damages which such highway or bridge may sustain as a result of such violation, and such damages may be recovered in an action at law by the authority in charge of the maintenance of such highway or bridge.

(g) The Commissioner of Motor Vehicles may require a special registration and may issue special and distinguishing number plates for each motor vehicle which is subject to the provisions of this section.

(1953, S. 1377d; February, 1965, P.A. 574, S. 20; 1969, P.A. 446, S. 5; 1971, P.A. 546; P.A. 79-188, S. 7, 10; P.A. 80-71, S. 26, 30; Oct. Sp. Sess. P.A. 83-1, S. 2, 4.)

History: 1965 act corrected obsolete statutory reference in Subsec. (c); 1969 act deleted references to combinations of motor vehicle and trailer or semitrailer, making provision applicable instead to four-wheeled vehicles with pneumatic tires and replaced various limits in Subsec. (b) with single weight limit of 40,000 pounds; 1971 act inserted new Subsecs. (c) and (d) providing exception for vehicles used in construction work and placing absolute weight limit of 73,000 pounds and redesignated former Subsecs. (c) and (d) as (e) and (f); P.A. 79-188 replaced reference to repealed Sec. 14-268 with reference to Sec. 14-267a; P.A. 80-71 added reference to wheel base limitations in Subsec. (c) and replaced “four-or-more axled” vehicles with “four axled” vehicles in Subsecs. (c) and (d); Oct. Sp. Sess. P.A. 83-1 inserted new Subsec. (e) re penalty for violation of Subsec. (b) or (d), relettering former Subsec. (e) as Subsec. (f).

Cited. 22 CS 489.



Section 14-269a - Weight of refuse vehicles.

Notwithstanding the provisions of section 14-267a, a motor vehicle which is owned or operated by any person, firm or corporation engaged in the business of collecting refuse and which is operated for the purpose of collecting such refuse or which is owned and operated by any town or municipality for such purpose, may be operated on any road or highway, if the axle weight on the rear axle or axles of such vehicle does not exceed the weight limits established pursuant to section 14-267a by more than seven thousand pounds and if the combined weight on the rear axles does not exceed forty-four thousand five hundred pounds. This exemption shall not apply to any such motor vehicle operated on any road or highway which is a part of the interstate highway system.

(P.A. 86-125.)



Section 14-270 - Permits for nonconforming vehicles. Regulations. Penalties.

(a) The Commissioner of Transportation or other authority having charge of the repair or maintenance of any highway or bridge is authorized to grant permits for transporting vehicles or combinations of vehicles or vehicles and load, or other objects not conforming to the provisions of sections 14-98, 14-262, 14-262a, 14-264, 14-267a and 14-269 but, in the case of motor vehicles, only the Commissioner of Transportation shall be authorized to issue such permits. Such permits shall be written, and may limit the highways or bridges which may be used, the time of such use and the maximum rate of speed at which such vehicles or objects may be operated, and may contain any other condition considered necessary by the authority granting the same, provided the Department of Transportation shall not suffer any loss of revenue granted or to be granted from any agency or department of the federal government for the federal interstate highway system or any other highway system.

(b) Any permit issued in respect to any vehicle, self-propelled vehicle, or combination of vehicles or vehicle and trailer on account of its excessive weight shall be limited to the gross weight shown or to be shown on the commercial registration certificate or any commercial registration certificate issued on an apportionment basis. A permit granted under this section for a vehicle or load, greater than twelve feet, but no greater than thirteen feet six inches in width and traveling on undivided highways, shall require a single escort motor vehicle to precede such vehicle or load. No escort motor vehicle shall be required to follow such vehicle or load on such highways.

(c) Any permit issued under this section or a legible copy or facsimile shall be retained in the possession of the operator of the vehicle, self-propelled vehicle or combination of vehicles or vehicle and trailer for which such permit was issued, except that an electronic confirmation of the existence of such permit or the use of the special number plates described in section 14-24 and any regulations adopted thereunder shall be sufficient to fulfill the requirements of this section.

(d) (1) The owner or lessee of any vehicle may pay either a fee of thirty dollars for each permit issued for such vehicle under this section or a fee as described in subdivision (3) of this subsection for such vehicle, payable to the Department of Transportation. (2) An additional transmittal fee of five dollars shall be charged for each permit issued under this section and transmitted via electronic means. (3) The commissioner may issue an annual permit for any vehicle transporting (A) a divisible load, (B) an overweight or oversized-overweight indivisible load, or (C) an oversize indivisible load. The owner or lessee shall pay an annual fee of nine dollars per thousand pounds or fraction thereof for each such vehicle. A permit may be issued in any increment up to one year, provided the owner or lessee shall pay a fee of one hundred dollars for such vehicle or vehicle and trailer for each month or fraction thereof. (4) The annual permit fee for any vehicle transporting an oversize indivisible load shall not be less than six hundred fifty dollars. (5) The commissioner may issue permits for divisible loads in the aggregate not exceeding fifty-three feet in length.

(e) (1) The Commissioner of Transportation shall adopt regulations in accordance with chapter 54 prescribing standards for issuance of permits for vehicles with divisible or indivisible loads not conforming to the provisions of section 14-267a.

(2) In adopting regulations pursuant to this section, the commissioner shall allow for the issuing of a wrecker towing or transporting emergency permit, provided such movement of a wrecked or disabled vehicle by a wrecker with a permit issued pursuant to this subdivision shall be in accordance with any limitations as to highway or bridge use and maximum rate of speed as specified by the commissioner.

(f) The provisions of subsection (d) of this section shall not apply to the federal government, the state, municipalities or fire departments.

(g) Any person who violates the provisions of any permit issued under this section or fails to obtain such a permit, when operating any motor vehicle or combination of vehicles described in section 14-163c, shall be subject to the following penalties:

(1) A person operating a vehicle with a permit issued under this section that exceeds the weight specified in such permit shall be subject to a penalty calculated by subtracting the permitted weight from the actual vehicle weight and the rate of the fine shall be fifteen dollars per one hundred pounds or fraction thereof of such excess weight;

(2) A person who fails to obtain a permit issued under section 14-262 or 14-264 and who is operating a vehicle at a weight that exceeds the statutory limit for weight shall be subject to a penalty calculated by subtracting the statutory limit for weight from the actual vehicle weight and the rate of the fine shall be fifteen dollars per one hundred pounds or fraction thereof of such excess weight;

(3) A person operating a vehicle with a permit issued under this section that exceeds the length specified in such permit shall be subject to a minimum fine of three hundred dollars;

(4) A person operating a vehicle with a permit issued under this section that exceeds the width specified in such permit shall be subject to a minimum fine of three hundred dollars;

(5) A person operating a vehicle with a permit issued under this section that exceeds the height specified in such permit shall be subject to a minimum fine of one thousand dollars;

(6) A person operating a vehicle with a permit issued under this section on routes not specified in such permit, shall be fined (A) one thousand five hundred dollars for each violation of the statutory limit for length, width, height or weight, and (B) shall be subject to a penalty calculated by subtracting the statutory weight limit of subsection (b) of section 14-267a from the actual vehicle weight and such weight difference shall be fined at the rate provided for in subparagraph (G) of subdivision (2) of subsection (f) of section 14-267a; or

(7) A person (A) operating a vehicle with an indivisible load and violating one or more of the provisions of subdivisions (1) to (6), inclusive, of this subsection shall be required to obtain a permit, or (B) operating a vehicle with a divisible load and violating one or more of the provisions of subdivisions (1) to (6), inclusive, of this subsection shall be required to be off loaded to the permit limit.

(h) (1) If the origin, destination, load description, tractor registration, trailer registration, hours of travel, number of escorts, signs or flags of a vehicle with a permit issued under this section differ from those stated on such permit or required by regulations adopted pursuant to this section, a minimum fine of two hundred dollars shall be assessed for each such violation.

(2) If the days of travel of a vehicle with a permit issued under this section differ from those stated on such permit or the vehicle is operated under a false or fraudulent permit, a minimum fine of one thousand five hundred dollars shall be assessed for such violation in addition to any other penalties assessed.

(i) A person operating a vehicle under a forged permit shall be subject to a minimum fine of ten thousand dollars, in addition to any other penalties which may be assessed, and such vehicle shall be impounded until payment of such fine or fines, or until order of the Superior Court. As used in this subsection, “forged permit” means a permit for a nonconforming vehicle that is subject to the provisions of this section, that has been falsely made, completed or altered, and “falsely made”, “falsely completed” and “falsely altered” have the same meaning as set forth in section 53a-137.

(j) For the period beginning on July 1, 2016, and ending on June 30, 2017, the commissioner shall waive the amount of any fee increase imposed under this section that took effect on July 1, 2016, for any person who demonstrates to the satisfaction of the commissioner that (1) such increased fee affects a material term in a contract for services that is in effect on July 1, 2016, or is subject to competitive bidding on July 1, 2016, and (2) such person is a party to such contract or a participant in such competitive bidding process.

(1949 Rev., S. 2497; 1951, 1955, S. 1378d; 1957, P.A. 514; 1959, P.A. 467; 1961, P.A. 361; 1963, P.A. 420; 1969, P.A. 354, S. 5; 768, S. 150; P.A. 79-188, S. 8, 10; P.A. 80-71, S. 27, 30; Oct. Sp. Sess. P.A. 83-1, S. 3, 4; P.A. 84-516, S. 5, 7; P.A. 92-177, S. 11, 12; P.A. 94-188, S. 12; P.A. 98-196, S. 1; P.A. 99-181, S. 19, 20, 40; P.A. 00-169, S. 12; P.A. 04-143, S. 9; P.A. 05-210, S. 32; P.A. 08-101, S. 7; P.A. 09-186, S. 54; 09-187, S. 22; P.A. 11-256, S. 13; P.A. 12-81, S. 51; 12-132, S. 51; May Sp. Sess. P.A. 16-3, S. 178.)

History: Public acts of 1959, 1961 and 1963 each extended effective period of permits in effect April 30, 1947; 1969 acts added Subsecs. (b) to (d), deleted provisions re extensions of permits, made provisions applicable to “combinations of vehicles or vehicles and load”, deleted requirement for written application, added reference to Secs. 14-98, 14-262, 14-264 and 14-265 and replaced highway commissioner and department with commissioner and department of transportation; P.A. 79-188 replaced reference to repealed Sec. 14-268 with reference to Sec. 14-267a; P.A. 80-71 inserted new Subsec. (d) re fees and relettered former Subsec. (d) as Subsec. (e); Oct. Sp. Sess. P.A. 83-1 inserted new Subsec. (e) requiring transportation commissioner to adopt regulations re standards for issuance of permits for vehicles with loads not conforming to provisions of Sec. 14-267a, relettering former Subsec. (e) as Subsec. (f); P.A. 84-516 applied penalties in Sec. 14-267a to permit violations, in Subsec. (f), where previously violators were “deemed to have no permit”; P.A. 92-177 amended Subsec. (a) to add reference to Sec. 14-269 and to delete reference to Sec. 14-265, amended Subsec. (c) to add phrase “and any regulations adopted thereunder” after Sec. 14-24, amended Subsec. (d)(1) to increase permit fee from $15 to $23 and to substitute a fee as described in Subdiv. (3) for an annual fee in amount equal to 30% of registration fee for such vehicle, amended Subsec. (d)(2) to eliminate requirement that owner of out-of-state vehicle pay $15 fee per permit and to increase additional fee from $2 to $3, designating it as an additional transmittal fee, amended Subsec. (d) to add new Subdiv. (3), authorizing commissioner to issue annual permits for vehicles transporting various loads and requiring owner or lessee to pay annual fee for each such vehicle, and to add Subdiv. (4), requiring that annual permit fee for vehicle transporting oversize indivisible load be a minimum of $500 and amended Subsec. (e) to delete obsolete phrase; P.A. 94-188 inserted a new Subsec. (f) re inapplicability of Subsec. (d) to federal government, the state, municipalities or fire departments, and relettered the remaining Subsec.; P.A. 98-196 amended Subsec. (g) by replacing penalties under Sec. 14-267a(f) with Subdivs. (1) to (4), inclusive; P.A. 99-181 amended Subsec. (g) by making provisions applicable to a person who fails to obtain a permit, by adding new Subpara. (2) re penalty for exceeding the statutory limit for weight, by adding new Subpara. (4) re penalty for exceeding width specified in permit, by adding new Subpara. (7) re requirements for permit on off loading, by changing the formula for the penalty for a person operating a vehicle on a route not specified in the vehicle's permit in Subpara. (6) (formerly (4)) and by renumbering existing Subparas. and making other technical changes and added Subsec. (h), effective June 23, 1999; P.A. 00-169 amended Subsec. (c) to allow a permit issued to be retained in the form of a “legible copy or facsimile” in the possession of the vehicle operator; P.A. 04-143 added Subsec. (d)(5) permitting commissioner to issue permits for divisible loads in the aggregate not exceeding 53 feet in length; P.A. 05-210 amended Subsec. (b) by adding provision re permit granted for vehicle or load greater than 12 feet but no greater than 13 feet 6 inches in width shall require a leading escort vehicle on undivided highways, but need not have a following escort vehicle, and made a technical change in Subsec. (d)(1) (Revisor's note: In Subsec. (b), a reference to “greater that” was changed editorially by the Revisors to “greater than”, for accuracy); P.A. 08-101 amended Subsec. (c) to replace “telegraphic confirmation” with “electronic confirmation”, effective July 1, 2008; P.A. 09-186 amended Subsec. (a) to include reference to Sec. 14-262a, effective July 20, 2009; P.A. 09-187 amended Subsec. (g) to replace reference to a commercial motor vehicle with reference to any motor vehicle or combination of vehicles, effective July 1, 2009; P.A. 11-256 added Subsec. (i) re operation of vehicle under forged permit, effective July 13, 2011; P.A. 12-81 amended Subsec. (e) to designate existing provision as Subdiv. (1) and add Subdiv. (2) re issuance of wrecker towing or transporting emergency permit and annual fee therefor, effective June 6, 2012; P.A. 12-132 amended Subsec. (e)(2) by deleting provision re annual fee for wrecker towing or transporting emergency permit, effective June 15, 2012; May Sp. Sess. P.A. 16-3 amended Subsec. (b) by adding reference to self-propelled vehicle, replacing “registration certificate” with “commercial registration certificate” and adding provision re commercial registration certificate issued on apportionment basis, amended Subsec. (c) by adding reference to self-propelled vehicle, amended Subsec. (d) by changing fee from $23 to $30 in Subdiv. (1), changing fee from $3 to $5 and replacing reference to transceiver or facsimile equipment with reference to electronic means in Subdiv. (2), changing annual fee from $7 to $9, changing increment permit fee from one-tenth of annual fee to $100 and adding reference to vehicle and trailer in Subdiv. (3) and changing fee from $500 to $650 in Subdiv. (4), and added provisions, codified by the Revisors as Subsec. (j) re waiver of fee increase, effective July 1, 2016.

Cited. 22 CS 489.



Section 14-270a - Portable truck weight scales.

The Department of Transportation shall purchase a sufficient number of portable scales to implement a concentrated program of truck weight enforcement to comply with federal requirements in order to continue to qualify for federal highway funds. In no event shall the number of scales purchased in accordance with the provisions of this section be less than ten.

(P.A. 78-356, S. 2, 5.)



Section 14-270b - Truck weight enforcement program.

The Department of Transportation shall implement a consistent program of truck weight enforcement on that portion of Route I-84 lying within the town of Danbury not later than July 1, 1978.

(P.A. 78-356, S. 3, 5.)



Section 14-270c - Official weighing areas. Staffing requirements.

(a) The Commissioner of Motor Vehicles shall staff, and shall coordinate coverage and hours of operation of, the official weighing areas as follows:

(1) Greenwich: Eight work shifts in each seven-day period from Sunday through Saturday. No such shifts shall be worked consecutively, except that two shifts may be worked consecutively on not more than three days;

(2) Danbury: The Department of Motor Vehicles shall staff six work shifts in each seven-day period from Sunday through Saturday. The Commissioner of Motor Vehicles shall, whenever possible, coordinate coverage between this official weighing area and the official weighing area in Greenwich in order to ensure concurrent coverage;

(3) Union: Between five and eight work shifts in each seven-day period from Sunday through Saturday; and

(4) Portable scale locations: The Commissioner of Emergency Services and Public Protection shall assign troopers to work ten shifts in each seven-day period from Sunday through Saturday to conduct commercial motor vehicle enforcement throughout the four geographical areas established by the Commissioner of Motor Vehicles with concentration in areas that have fewer hours of operation for the permanent weighing areas.

(b) The Commissioner of Motor Vehicles shall adjust the work shifts required in subsection (a) of this section on a daily basis in order to effectuate an unpredictable schedule.

(c) The Commissioner of Motor Vehicles may assign personnel to the permanent weighing areas in Waterford and Middletown or to the portable scale operations.

(d) The Commissioner of Emergency Services and Public Protection, in consultation with the Commissioner of Motor Vehicles, shall assign one trooper to each weighing area working shift in each seven-day period from Sunday through Saturday to enforce laws relative to the safe movement of all vehicles on the highways of the state.

(e) In addition to the weighing area commercial motor vehicle enforcement activities, the Department of Emergency Services and Public Protection shall perform roaming commercial motor vehicle enforcement on the highways of the state and such work shall be assigned to troopers trained in commercial motor vehicle enforcement.

(P.A. 98-248, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 59; P.A. 11-51, S. 38, 134.)

History: Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(2) by providing that Departments of Public Safety and Motor Vehicles shall each staff 3 work shifts in each 7-day period from Sunday through Saturday, effective September 1, 2010; P.A. 11-51 deleted references to Commissioner and Department of Public Safety, required Commissioner of Motor Vehicles to coordinate coverage and hours of operation and established responsibilities of Commissioner and Department of Emergency Services and Public Protection, effective July 1, 2011.



Section 14-270d - Temporary closing of weigh stations.

The Commercial Vehicle Safety Division within the Department of Motor Vehicles shall temporarily close any weigh station located within the state that develops a backlog of traffic entering such weigh station and therefore creates a traffic hazard.

(P.A. 98-248, S. 3; P.A. 11-51, S. 39, 134.)

History: (Revisor's note: In codifying P.A. 98-248, the Revisors editorially changed the phrase “... and therefor creates a traffic hazard.” to “... and therefore creates a traffic hazard.”); P.A. 11-51 replaced Division of State Police within Department of Public Safety with Commercial Vehicle Safety Division within Department of Motor Vehicles, effective July 1, 2011.



Section 14-270e - Program to implement regularly scheduled and enforced hours of operation for weigh stations.

On or before January 1, 2012, the Commissioner of Transportation, in consultation with the Department of Emergency Services and Public Protection and the Department of Motor Vehicles, shall establish a program to implement regularly scheduled and enforced hours of operation for weigh stations. Not later than October 1, 2012, and annually thereafter, the commissioner shall submit a report, in accordance with section 11-4a, on the planned program to the joint standing committee of the General Assembly having cognizance of matters relating to transportation.

(June 30 Sp. Sess. P.A. 03-4, S. 6; P.A. 04-177, S. 10; P.A. 11-51, S. 40, 134.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; P.A. 04-177 required that commissioner's report be submitted on October 1, 2004, rather than October 1, 2003, and that report comply with Sec. 11-4a, effective June 1, 2004; P.A. 11-51 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection”, replaced “January 1, 2004” with “January 1, 2012” and replaced “October 1, 2004” with “October 1, 2012”, effective July 1, 2011.



Section 14-270f - Weigh station logs.

(a) On and after January 1, 2008, logs shall be maintained for each shift at all weigh stations located in the state. Each log shall contain the following information with respect to each weigh station: (1) The location and date of each shift, (2) the hours the “OPEN” sign is illuminated, (3) the number of Department of Motor Vehicles and Department of Emergency Services and Public Protection officers or civilian technicians for each shift, (4) the number of all vehicles weighed, (5) the number and type of safety inspections, (6) the number and types of citations issued, (7) the amount of fines that may be imposed for overweight or other violations, and (8) the number of vehicles that pass through the weigh station during each shift. Each log shall be submitted to the Commissioner of Motor Vehicles. Not later than December 15, 2011, the Commissioner of Motor Vehicles shall develop and distribute a form for the recording of such information.

(b) Not later than January 1, 2012, and semiannually thereafter, the Commissioner of Motor Vehicles shall submit, in accordance with section 11-4a, a written report that contains a summary of the information specified in subsection (a) of this section for the preceding six-month period to the joint standing committee of the General Assembly having cognizance of matters relating to transportation. Such report shall also be posted on the Internet web site of the Department of Motor Vehicles.

(June Sp. Sess. P.A. 07-7, S. 99; P.A. 11-51, S. 41, 134.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007; P.A. 11-51 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection” or “Department of Motor Vehicles”, replaced “Commissioner of Public Safety” with “Commissioner of Motor Vehicles”, amended Subsec. (a) to delete former Subdiv. (8) re shift operating costs, redesignate existing Subdiv. (9) as Subdiv. (8), change “December 15, 2007” to “December 15, 2011” and make technical changes, and amended Subsec. (b) to change “January 1, 2008” to “January 1, 2012”, effective July 1, 2011.



Section 14-271 - Securing of loads.

(a) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking or otherwise escaping therefrom in such manner or quantity as to constitute a hazard or nuisance to other users of the highway, except that sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a roadway in cleaning or maintaining such roadway.

(b) No person shall operate on any highway any vehicle with any load unless such load and any covering thereon is securely fastened so as to prevent such covering or load from becoming loose, detached or in any manner a hazard to other users of the highway.

(c) No person shall operate on any highway any vehicle having a gross weight of five thousand pounds or more which is designed and used exclusively for the collection and transportation of refuse and which has a separable container with an open top unless the contents of such container are secured by the use of a screen or other material having perforations of a size not greater than two square inches when such container is attached to such vehicle.

(d) The provisions of this section shall not apply to motor vehicles registered as farm motor vehicles or vehicles used for farming purposes.

(e) Violation of any provision of this section shall be an infraction for each offense.

(1957, P.A. 156, S. 1; February, 1965, P.A. 513; P.A. 75-577, S. 105, 126; P.A. 85-218.)

History: 1965 act added hazard or nuisance qualification to Subsec. (a); P.A. 75-577 replaced provision for $100 maximum fine with statement that violation is an infraction in Subsec. (d); P.A. 85-218 inserted new Subsec. (c) requiring the securing of containers attached to refuse collection vehicles and relettered remaining Subsecs. accordingly.



Section 14-271a - Limits for weakening of vehicle frames. Regulations.

The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, specifying limits for weakening of vehicle frames or equivalent structures, including weakening through loading, damage or corrosion or any combination thereof.

(P.A. 99-268, S. 6; P.A. 00-169, S. 22.)

History: P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-272 - Projecting loads. Carrying of animals.

Section 14-272 is repealed.

(1949 Rev., S. 2512; February, 1965, P.A. 448, S. 34; 1967, P.A. 834, S. 30.)



Section 14-272a - Carrying of children in pick-up trucks or open-bed vehicles. Restrictions.

(a) No person may operate on any public highway any truck type motor vehicle with a gross vehicle weight rating not exceeding seventy-five hundred pounds having an open rear section or any motor vehicle having an open bed when a child under the age of sixteen years is in such open rear section or open bed unless such child wears a properly adjusted and fastened safety belt which conforms to the provisions of the Code of Federal Regulations Title 49, Section 571.209, as amended from time to time. The provisions of this subsection shall not apply to any person who operates such a vehicle (1) in a parade authorized by the municipality or municipalities in which such parade is conducted, (2) used for farming purposes or registered pursuant to subsection (q) of section 14-49 or (3) in a recreational hayride conducted between the months of August and December.

(b) Violation of any provision of subsection (a) of this section shall be an infraction.

(P.A. 93-116.)



Section 14-272b - Transport of dogs in pick-up trucks. Restrictions.

No person operating a pick-up truck, as defined in section 14-1, on a public highway of this state shall transport a dog in the open rearward compartment of the pick-up truck unless the dog is secured in a cage or other container or otherwise protected or secured in such a manner as to prevent the dog from being thrown or falling or jumping from the pick-up truck.

(P.A. 05-218, S. 18.)



Section 14-273 - Operation of motor vehicles requiring a passenger endorsement or passenger and school endorsement.

(a) No person operating a motor vehicle for which a passenger endorsement or passenger and school endorsement is required shall carry any person upon the running board, mudguard, hood, roof or any exterior portion of such vehicle. No motor bus shall carry more passengers than the seating capacity thereof, except that, upon application to the Department of Transportation, said department may, after examination of such motor bus, issue to the owner thereof a license to carry such number of passengers in excess of the seating capacity of such bus as said department deems reasonable, which license may be issued upon such conditions and for such additional fee, payable to the Commissioner of Motor Vehicles, as said department prescribes. Any such license issued by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid as long as the licensee meets the conditions prescribed by the Department of Transportation. The total number of persons carried at any time by any motor vehicle for which a passenger endorsement or passenger and school endorsement is required, other than a motor bus, shall not exceed the number specified in the certificate of registration. No motor vehicle used for the transportation of school children shall carry any number of passengers in excess of the seating capacity specified by the manufacturer of such vehicle. No motor vehicle used for the transportation of school children shall be equipped with a longitudinal center seat. The commissioner may suspend the registration of any such motor vehicle for a violation of any provision of this section until such time as the requirements hereof have been complied with.

(b) Any person who violates any provision of subsection (a) of this section shall be deemed to have committed an infraction.

(1949 Rev., S. 2423; 1955, S. 1318d; 1957, P.A. 264, S. 1; P.A. 75-486, 43, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 6; P.A. 80-25, S. 1; P.A. 82-223, S. 18; P.A. 83-577, S. 23; P.A. 86-85, S. 2, 3; P.A. 90-263, S. 26, 74; P.A. 93-341, S. 23, 38; P.A. 94-189, S. 18, 34.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 replaced division of public utility control with department of transportation and deleted reference to disbanded department of business regulation; P.A. 80-25 added provision in Subsec. (a) validating licenses issued by division of public utility control; P.A. 82-223 amended Subsec. (c) by specifying that violation of Subsec. (a) constituted an infraction and changing the fine from not less than $5 nor more than $25 to $25; P.A. 83-577 amended Subsec. (c) by increasing the fine to $35; P.A. 86-85 eliminated seventy-two person limit on seating capacity for school buses and prohibited the carrying of passengers in excess of manufacturer's specifications; P.A. 90-263 amended Subsec. (a) to substitute “person operating a motor vehicle for which a public passenger transportation permit is required” for public service motor vehicle and to add “roof or any exterior portion of such vehicle” after “hood”, deleted provisions of Subsec. (b) re public service motor vehicles in entirety, relettering remaining Subsec. as (b) and amended Subsec. (b), formerly (c), to delete $35 fine for each offense; P.A. 93-341 amended Subsec. (a) by replacing reference to public passenger transportation permits with reference to passenger endorsement or passenger and school endorsement, effective July 1, 1994; P.A. 94-189 amended Subsec. (a) by deleting the reference to “public passenger transportation permit” and inserting “passenger endorsement or passenger and school endorsement” in lieu thereof, effective July 1, 1994.

See Sec. 14-250 re required stopping at railroad crossing.



Section 14-274 - Hours of operators of motor vehicles with commercial registration or requiring a passenger endorsement or a passenger and school endorsement.

(a) No person shall operate, nor shall the owner require or permit any person to operate, any motor vehicle with a commercial registration or a motor vehicle for which a passenger endorsement or passenger and school endorsement is required on the highways of this state, when such operator has been continuously on duty for more than twelve hours, and, after a driver has been continuously on duty for twelve hours, he shall not operate, nor shall the owner require or permit him to operate, any such motor vehicle on the highways of this state until he has had at least eight consecutive hours off duty.

(b) No person shall operate, nor shall the owner require or permit any person to operate, any motor vehicle with a commercial registration or a motor vehicle for which a passenger endorsement or passenger and school endorsement is required on the highways of this state, when such operator has been on duty more than sixteen hours in the aggregate in any twenty-four-hour period, and, when an operator has been on duty sixteen hours in any twenty-four-hour period, he shall not operate, nor shall the owner require or permit him to operate, a motor vehicle with a commercial registration or a motor vehicle for which a passenger endorsement or passenger and school endorsement is required on the highways of this state, until he has had at least ten consecutive hours off duty. The periods of release from duty herein required shall be given at such places and under such circumstances that rest and relaxation from the strain of the duties of employment may be obtained. No period off duty shall be deemed to break the continuity of service unless it is for at least three consecutive hours at a place where there is opportunity for rest. In case of an unforeseen emergency, the driver may complete his run or tour of duty if such run or tour of duty, but for the delay caused by such emergency, would reasonably have been completed without a violation of the provisions of this section. The Commissioner of Motor Vehicles may make such regulations as he deems advisable to insure proper enforcement of this section.

(c) The provisions of this section shall not apply to the owner or the driver of any utility service vehicle, as defined in 49 CFR Section 395.2, as amended.

(d) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1949 Rev., S. 2425; P.A. 82-223, S. 19; P.A. 83-577, S. 24; P.A. 90-263, S. 27, 74; P.A. 92-131, S. 1; P.A. 93-341, S. 24, 38; P.A. 04-199, S. 29; P.A. 09-187, S. 21.)

History: P.A. 82-223 amended Subsec. (c) by specifying that the commission of a first offense constituted an infraction and lowering the maximum fine therefor from $100 to $90; P.A. 83-577 amended Subsec. (c) by deleting the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 90-263 amended Subsecs. (a) and (b) to substitute “motor vehicle with a commercial registration or a motor vehicle for which a public passenger transportation permit is required” for “commercial motor vehicle or public service motor vehicle”; P.A. 92-131 added new language as Subsec. (c), exempting public service company vehicles operating in the case of major loss of utility service, disaster or other declared state of emergency from provisions of this section and relettered former Subsec. (c) accordingly; P.A. 93-341 amended Subsecs. (a) and (b) by replacing references to public passenger transportation permits with references to passenger endorsements and passenger and school endorsements, effective July 1, 1994; P. A. 04-199 amended Subsec. (c) by designating definition of “disaster” as Subdiv. (1) and adding Subdiv. (2) defining “major loss of utility service”, effective July 1, 2004; P.A. 09-187 amended Subsec. (c) to replace public service company vehicle exemption and definitions with exemption re the owner or driver of any utility service vehicle, effective July 1, 2009.

Cited. 144 C. 659; 152 C. 496.



Section 14-275 - Equipment and color of school buses. Information displayed on school buses and student transportation vehicles.

(a) The term “school bus” means any motor bus painted, constructed, equipped and registered as hereinafter provided, which is regularly used for transporting school children to and from school or school activities whether or not for compensation or under contract to provide such service. No vehicle shall be registered as a school bus unless it complies with all requirements of sections 14-275 to 14-281, inclusive, as to color, markings, equipment and inspection, and each such vehicle shall be inspected prior to such registration in accordance with regulations prescribed by the Commissioner of Motor Vehicles, provided any new school bus that is registered between August first and the start of the next succeeding school year and is inspected prior to such registration, in accordance with such regulations, shall be exempt from further inspection until September of the following year. The commissioner or the commissioner's designee may also conduct random, unannounced inspections of any registered school bus. Any school bus that transports individuals in wheelchairs shall meet the requirements of subsection (e) of section 14-100a in order to pass inspection. The provisions of said sections requiring other vehicles to stop at the signal of the operator of a registered school bus shall not apply to a signal by the operator of any vehicle not registered as a school bus and not complying with all requirements for such registration.

(b) Each school bus shall be painted a uniform yellow color known as “National School Bus Glossy Yellow”, except for the fenders and trim which may be painted black and the roof which may be painted white, and shall have conspicuously painted on the rear and on the front of such vehicle, in black lettering of a size to be determined by the Commissioner of Motor Vehicles, the words “School Bus-Stop on Signal”, except that each school bus equipped with an eight-light warning system shall have the words “School Bus” painted on the rear and on the front of such vehicle in such lettering. The sides of such vehicles may be inscribed with the words “School Bus”, the school name or such other legend or device as may be necessary for purposes of identification or safety. Each school bus, and any student transportation vehicle, as defined in section 14-212, regularly used by any town, regional school district, private school or entity contracting with such town, regional school district or private school to transport school children to and from school or school activities, shall have conspicuously painted on the rear and sides of such bus or student transportation vehicle, in black lettering of a size to be determined by the commissioner, the name of the school bus company, the school bus company's telephone number and the school bus number or the name of the owner or operator of such student transportation vehicle, the telephone number of such owner or operator and the fleet number of such student transportation vehicle.

(c) Each school bus shall be equipped with special automatic, electrically-operated flashing stop signals, which shall be independent and separate from the braking, stop and tail lights of standard equipment. Such flashing lights may include automatic traffic signalling devices showing red and amber lights and shall be so located that adequate warning will be afforded to both oncoming and overtaking traffic, except that each school bus manufactured on and after October 1, 1984, and registered for use in this state shall be equipped with an eight-light warning system, showing two red flashing stop signals and two amber flashing warning signals on the front and rear of the bus, and a stop semaphore. The commissioner may adopt standards for an eight-light warning system and standards and specifications for the construction of school buses and for equipment to be maintained on school buses consistent with the provisions of sections 14-275 to 14-281, inclusive. Both public and private owners of school buses shall maintain a record of such kinds of repairs made to such buses as the commissioner may require and such work record shall be available at all times to the commissioner and the commissioner's designated assistants. All such maintenance records shall be retained for a period of two years. Each school bus shall be equipped with emergency lighting equipment as provided by section 14-97a, with a defrosting device as provided by section 14-97, with a system of mirrors as provided in the Code of Federal Regulations Title 49, Section 571.111, as amended, or with an outside mirror as provided by section 14-99 and a system of crossover mirrors designed and mounted so as to give the driver a view of the road from the front bumper forward to a point where direct observation is possible and along the left and right sides of the bus, with a signalling device as provided by section 14-101, and with chain nonskid devices for immediate use on at least one outside or inside rear tire on each side or tires designed to prevent skidding on all rear wheels when weather and highway conditions require such use. Commencing February 1, 1974, each new school bus with a vehicle air brake system shall be so equipped that the brake system is operated from a separate air reservoir tank other than the air reservoir tank used to operate any other compressed air or vacuum operated devices with which the school bus may be equipped. The seating requirements of section 14-273 shall be observed. Notwithstanding the provisions of section 14-98, school buses may be equipped with tires incorporating a metal nonskid device during the period from October fifteenth to April thirtieth, inclusive. Each school bus that is model year 2007 or newer shall be equipped with a crossing control arm mounted on the right end of the front bumper. The commissioner shall establish additional standards and requirements for such devices in regulations adopted in accordance with the provisions of chapter 54.

(d) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1955, S. 1319d; 1957, P.A. 481; 1959, P.A. 62, S. 8; 1961, P.A. 279; 1967, P.A. 395; 661; 1969, P.A. 639, S. 2; 1971, P.A. 149; 1972, P.A. 286, S. 1; P.A. 73-150; P.A. 75-161, S. 1, 2; P.A. 77-108; P.A. 81-182; 81-256, S. 2; S.A. 81-57, S. 4, 5; P.A. 82-223, S. 20; P.A. 83-577, S. 25; P.A. 84-18, S. 1, 3; P.A. 85-118; P.A. 87-169; P.A. 91-272, S. 3, 8; 91-272, S. 3, 8; P.A. 92-47; P.A. 93-341, S. 25, 38; P.A. 96-167, S. 37, 44, 49; P.A. 00-169, S. 9; P.A. 07-134, S. 4; 07-224, S. 6; P.A. 08-150, S. 44; P.A. 10-32, S. 50; P.A. 11-130, S. 1; P.A. 13-271, S. 57.)

History: 1959 act amended Subsec. (c) by removing provision for approval by the commissioner of stop signs and signals; 1961 act deleted authority for manually or mechanically operated stop signs in lieu of automatic signals; 1967 acts required school buses to have at least one convex mirror in Subsec. (c) and required maintenance of repair record on school buses; 1969 act replaced reference to repealed Sec. 14-95 with reference to Sec. 14-97a in Subsec. (c); 1971 act clarified requirement re chains and alternatively allowed use of studded tires in Subsec. (c); 1972 act replaced “applicable to lighting equipment on, and special warning devices to be carried by” with “for the construction of school buses and for equipment to be maintained on” school buses in Subsec. (c); P.A. 73-150 amended Subsec. (c) to require air brake systems operated by separate air reservoir tanks as of February 1, 1974; P.A. 75-161 amended Subsec. (a) to require inspection of buses before registration; P.A. 77-108 allowed use of studded tires on school buses regardless of any general prohibition against their use; P.A. 81-182 amended Subsec. (a) by authorizing the commissioner to conduct random, unannounced inspections of registered school buses; P.A. 81-256 added provision to Subsec. (c) prohibiting the commissioner from adopting or enforcing minimum seating width requirements for school children; S.A. 81-57 changed effective date of P.A. 81-256 from October 1, 1981, to its date of passage, June 2, 1981; P.A. 82-223 added Subsec. (d) concerning fines for violations of the section; P.A. 83-577 amended Subsec. (d) by deleting the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 84-18 amended Subsec. (c), requiring that school buses manufactured on and after October 1, 1984, be equipped with an eight light warning system and a stop semaphore and also deleted an obsolete reference to green flashing lights; P.A. 85-118 amended Subsec. (b), requiring that school buses with eight-light warning systems have the words “School Bus” painted thereon; P.A. 87-169 amended Subsec. (c) to permit the use of tire chains on the inside rear tires; P.A. 91-272 amended Subsec. (c) to require each school bus to be equipped with a system of crossover mirrors to give driver a view of the road from front bumper forward to a point where direct observation is possible and along left and right sides of the bus; P.A. 92-47 amended Subsec. (c) to authorize the use of tires designed to prevent skidding on rear wheels in lieu of studded snow tires; P.A. 93-341 amended Subsec. (a) to delete conditional definitions of “registered school bus” and “registered as a school bus”, effective July 1, 1994; P.A. 96-167 amended Subsec. (b) to allow the roof to be painted white, effective July 1, 1996, and amended Subsec. (c) to require each school bus to be equipped with a system of mirrors as provided in CFR Title 49, Sec. 571.111 as an alternative to an outside mirror as provided by Sec. 14-99, effective October 1, 1996; P.A. 00-169 amended Subsec. (b) to change the required color of school buses from “National School Bus Chrome” to “National School Bus Glossy Yellow”, Subsec. (c) to delete provision prohibiting commissioner from adopting or enforcing any standard or specification re seating width, and to require maintenance records be retained for a period of two years, and made technical changes for the purposes of gender neutrality; P.A. 07-134 amended Subsec. (a) by adding provision requiring that school buses that transport individuals in wheelchairs meet the requirements of Sec. 14-100a(e); P.A. 07-224 amended Subsec. (b) by adding provisions requiring name and telephone number of school bus company and bus number to be painted on rear and sides of school buses; P.A. 08-150 amended Subsec. (c) by requiring model year 2007 or newer school buses to be equipped with crossing control arm mounted on right end of the front bumper and by requiring commissioner to establish additional standards and requirements for such devices; P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010; P.A. 11-130 amended Subsec. (a) to exempt new school bus registered between August first and start of school year, and inspected prior to such registration, from inspection until September of following year, effective July 1, 2011; P.A. 13-271 amended Subsec. (b) to require student transportation vehicle to display on rear and sides of vehicle the name and telephone number of the owner or operator and the fleet number of vehicle, effective July 1, 2013.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

State is not limited to proving a vehicle is a registered school bus by a certified copy of registration prepared by commissioner; it could prove this element by such other evidence as it sees fit. 4 Conn. Cir. Ct. 5.



Section 14-275a - Use of standard school bus required, when. Use of mass transportation permitted, when. Use of certain motor vehicles prohibited.

(a) No town or regional school district shall transport or enter into a contract for the transportation of students under the age of twenty-one years to and from school in any motor vehicle accommodating more than fifteen students other than a school bus conforming to the provisions of section 14-275.

(b) On and after July 1, 1990, no motor vehicle with a seating capacity of more than ten passengers other than a school bus conforming to the provisions of section 14-275 may be initially registered for use in this state for the transportation of students under the age of twenty-one years to and from school. On and after July 1, 1994, no motor vehicle with a seating capacity of more than ten passengers other than a school bus conforming to the provisions of section 14-275 may be used for the transportation of such students to and from school.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, a town, regional school district, public, private or religious school may use the services of any mass transportation system to transport such students to and from school.

(d) No motor vehicle having (1) on and after July 1, 1992, a wheel base of less than one hundred and one inches, or (2) on and after July 1, 1991, a convertible top or an open body may be used by a carrier for the transportation of students under the age of twenty-one years to and from school.

(1972, P.A. 286, S. 2; P.A. 80-237, S. 2; P.A. 82-205; P.A. 89-320, S. 3, 12; P.A. 90-112, S. 4, 14; P.A. 91-272, S. 6, 8.)

History: 1972 act effective September 1, 1974, but section not applicable to any contract for the transportation of students which existed prior to May 26, 1972; P.A. 80-237 added exception re use of mass transportation system to convey students to and from school; P.A. 82-205 increased from 9 to 15 the maximum number of students that may be transported in a motor vehicle other than a school bus; P.A. 89-320 subdivided the section into Subsecs. and inserted new language in (1) Subsec. (b) to prohibit initial registration of vans for the transportation of students under 21 to and from school on and after July 1, 1990, and on and after July 1, 1994, to prohibit use of such vans for the transportation of such students and (2) Subsec. (c) to permit towns, regional school districts and schools to use services of mass transportation system to transport students to and from school; P.A. 90-112 added Subsec. (d), prohibiting use of certain motor vehicles by carriers for transportation of students under age 21 to and from school; P.A. 91-272 amended Subsec. (d)(1) and (2) to specify different effective dates for each Subdiv., deleting July 1, 1991, effective date applicable to both Subdivs.



Section 14-275b - Transportation of mobility impaired students.

The provisions of section 14-275 and subsection (b) of section 14-275a shall not apply to any motor vehicle when used exclusively for the transportation of mobility impaired students under the age of twenty-one, provided such motor vehicle has been approved for such purpose by the commissioner.

(1972, P.A. 286, S. 3; P.A. 78-10; P.A. 83-412, S. 4, 5; P.A. 89-320, S. 4, 12.

History: 1972 act effective September 1, 1974, but section not applicable to any contract for the transportation of students which existed prior to May 26, 1972; P.A. 78-10 deleted “physically” in phrase “physically handicapped students”; P.A. 83-412 provided that a town or school district shall not use any motor vehicle accommodating more than fifteen students (increased from nine), other than a school bus, for the transportation of handicapped students; P.A. 89-320 provided Sec. 14-275a(b) is applicable to motor vehicles used exclusively for transportation of mobility impaired students and deleted prohibition in proviso re use of motor vehicles accommodating more than fifteen students, other than school buses, for transportation of handicapped students.



Section 14-275c - Regulations re school buses and motor vehicles used to transport students. Operators age seventy or older. Penalties.

(a) The Commissioner of Motor Vehicles may, in accordance with the provisions of chapter 54, make, alter or repeal regulations governing the inspection, registration, operation and maintenance of school buses and the licensing of the operators of such vehicles. Such regulations shall incorporate the requirements of 49 CFR 383.123 regarding the qualifications of each applicant for an endorsement to operate a school bus, issued in accordance with the provisions of section 14-44.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, governing (1) the inspection, registration, operation and maintenance of motor vehicles used by any carrier to transport students, and (2) the licensing of operators of such vehicles. A person who has attained the age of seventy shall be allowed to hold a license endorsement for the purpose of operating a motor vehicle to transport children requiring special education provided such person meets the minimum physical requirements set by the commissioner and agrees to submit to a physical examination by a medical examiner, certified in accordance with 49 CFR 390.109, at least annually or more frequently if directed to do so by such medical examiner or the superintendent of the school system in which such person intends to operate such vehicle.

(c) Any person who violates a provision of any regulation adopted pursuant to this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(d) Any carrier that violates a provision of any regulation adopted pursuant to this section with respect to the following shall be subject to a civil penalty of not more than twenty-five hundred dollars for each violation or each occurrence: (1) Failure to inspect, maintain or repair a school bus or motor vehicle used to transport students, on a schedule established by the commissioner; (2) failure to make, retain or make available for inspection by the department any record required by such regulations to be made, retained or made available for inspection; (3) refusal to allow the department to inspect any school bus or motor vehicle used to transport students; (4) removal of an out-of-service sticker placed on any such school bus or motor vehicle before repairs to such vehicle have been satisfactorily completed; (5) failure to inspect or repair a vehicle defect reported by a driver on a driver's vehicle inspection report; and (6) failure to require a driver to prepare and submit a driver's vehicle inspection report for each such school bus or motor vehicle operated by such driver.

(P.A. 74-119; P.A. 80-237, S. 1; P.A. 83-340, S. 3, 4; P.A. 90-112, S. 10, 14; 90-263, S. 28, 74; P.A. 93-341, S. 26, 38; P.A. 00-169, S. 10; P.A. 04-217, S. 18; P.A. 10-110, S. 47; P.A. 16-55, S. 8.)

History: P.A. 80-237 extended regulation power to cover vehicles used to transport children requiring special education and the operators of such vehicles; P.A. 83-340 divided section into Subsecs. and added a provision allowing a person age 70 or older to operate a motor vehicle to transport children requiring special education provided he meets physical requirements set by the commissioner and agrees to take a physical examination at least twice a year; P.A. 90-112 amended Subsec. (b) to substitute “carrier” for “local or regional board of education” in Subdiv. (1); P.A. 90-263 amended Subsec. (b) to substitute public passenger transportation permit for public service operator's license; P.A. 93-341 amended Subsec. (b) to replace reference to public passenger transportation permit with reference to license endorsement, effective July 1, 1994; P.A. 00-169 added Subsec. (c) re penalties; P.A. 04-217 amended Subsec. (a) to require regulations to include requirements of federal law re qualifications of applicants for endorsement to operate school bus issued in accordance with Sec. 14-44, effective January 1, 2005; P.A. 10-110 amended Subsec. (b) to replace “children requiring special education” with “students” in Subdiv. (1), made technical changes in Subsecs. (b) and (c) and added Subsec. (d) re civil penalty of not more that $2,500 for carrier that violates any regulation re items enumerated in Subparas. (1) to (6) therein, effective July 1, 2010; P.A. 16-55 amended Subsec. (b) by adding reference to medical examiner and replacing provision re agreement by person age 70 or older to submit to physical examination at least twice a year or when requested with provision re agreement by such person to submit to physical examination annually or more frequently if directed to do so by medical examiner or superintendent, effective July 1, 2016.



Section 14-275d - Program for funding to offset sales tax on purchase of school buses equipped with seat safety belts.

(a) The Department of Motor Vehicles shall administer a program to provide funding to offset a portion of sales tax on the purchase of school buses equipped with 3-point lap/shoulder seat safety belts installed during the manufacture of such buses. From July 1, 2011, to December 31, 2017, inclusive, a local or regional school district may submit an application to the department, on a form provided by said department, which shall include a proposed agreement between such district and a private carrier under contract with such district for the provision of transportation of school children. Such agreement shall require such carrier to provide the district with at least one but not more than fifty school buses, each of which shall be equipped with such seat belts, and shall include a request by such carrier for funds in an amount equal to fifty per cent of the sales tax paid by the carrier for the purchase of any such bus purchased on or after July 1, 2011. Such agreement shall be contingent upon approval of the application and the payment of such amount by the department. The department shall make any such payments with funds available from the school bus seat belt account established pursuant to subsection (a) of section 14-50b.

(b) A school district participating in the program shall provide written notice concerning the availability and proper use of such seat belts to a parent or legal guardian of each student who will be transported on such school bus. A school district shall instruct such students on the proper use, fastening and unfastening of such seat belts.

(c) No local or regional school district, carrier with whom a local or regional school district has contracted for the transportation of students, or operator of a school bus shall be liable for damages for injury resulting solely from a student's use, misuse or failure to use a seat safety belt installed on a school bus used in the program established under this section.

(d) During the 2018 regular session of the General Assembly, the joint standing committees of the General Assembly having cognizance of matters relating to transportation and education shall conduct a joint public hearing on the level of participation in such program and its effectiveness with respect to the use of seat belts. Not later than March 1, 2018, the joint standing committees shall make a recommendation to the General Assembly concerning the continuation of such program.

(P.A. 10-83, S. 1.)

History: P.A. 10-83 effective July 1, 2010.



Section 14-276 - School bus operators to hold a valid passenger and school endorsement. Duties of carrier re withdrawal, suspension or revocation of employee's operator's license or endorsement to operate a school bus or student transportation vehicle. Civil penalties.

(a) Registered school buses while transporting school children shall be operated by holders of a valid passenger and school endorsement issued in accordance with section 14-44. Such endorsement shall be held in addition to the commercial driver's license required for the operation of such motor vehicles. A person who has attained the age of seventy shall be allowed to hold a passenger and school endorsement for the purpose of operating a school bus, provided such person meets the minimum physical requirements set by the Commissioner of Motor Vehicles and agrees to submit to a physical examination at least twice a year or when requested to do so by the superintendent of the school system in which such person intends to operate a school bus. Any person to whom a town has awarded a contract for the transportation of school children who permits the operation of a registered school bus while transporting school children by any person who does not hold a passenger and school endorsement shall be fined not less than two thousand five hundred dollars or more than five thousand dollars.

(b) Not less than twice per month, a carrier shall review the report made by the Commissioner of Motor Vehicles, in accordance with the provisions of subsection (h) of section 14-44, with reference to the name and motor vehicle operator's license number of each person such carrier employs to operate a school bus, as defined in section 14-275, or a student transportation vehicle, as defined in section 14-212. If, according to such report, any such employee's motor vehicle operator's license or endorsement to operate a school bus or student transportation vehicle has been withdrawn, suspended or revoked, such carrier shall prohibit such employee from operating a school bus or student transportation vehicle.

(c) Any carrier who fails to review the report made by the commissioner, pursuant to subsection (b) of this section, shall be subject to a civil penalty of one thousand dollars for the first violation, and two thousand five hundred dollars for each subsequent violation. Any carrier who fails to remove as an operator, pursuant to subsection (b) of this section, not later than forty-eight hours after reviewing such report, any employee whose motor vehicle operator's license or endorsement to operate a school bus or student transportation vehicle has been withdrawn, suspended or revoked, shall be subject to a civil penalty of two thousand five hundred dollars for the first violation, and five thousand dollars for each subsequent violation. Upon appropriate justification presented to the commissioner by any carrier, the commissioner may make a determination to reduce any such penalty.

(1955, S. 1320d; 1967, P.A. 859; 1969, P.A. 110, S. 2; 1972, P.A. 127, S. 21; P.A. 81-256, S. 1; S.A. 81-57, S. 4, 5; P.A. 82-223, S. 21; P.A. 83-340, S. 1, 4; 83-577, S. 26; P.A. 90-263, S. 29, 74; P.A. 93-341, S. 27, 38; P.A. 94-189, S. 19, 34; P.A. 06-130, S. 11; P.A. 07-217, S. 53; 07-224, S. 3; P.A. 11-213, S. 41.)

History: 1967 act prohibited persons 70 or older from holding license to operate school bus; 1969 act required minimum age of 19 for holding license to operate school bus; 1972 act deleted minimum age requirement; P.A. 81-256 removed provision which had made board of education members subject to fine for permitting unlicensed person to transport children and added Subsec. (b) requiring commissioner to furnish names of those whose licenses are suspended or revoked upon request; S.A. 81-57 revised effective date of P.A. 81-256 but did not change October 1, 1981, effective date of amendments to this section; P.A. 82-223 amended Subsec. (a) by lowering the maximum fine from $100 to $90 and added Subsec. (c) to specify that violation of the section is an infraction; P.A. 83-340 amended Subsec. (a) to allow a person age 70 or older to operate a school bus provided he meets physical requirements set by the commissioner and agrees to take a physical examination at least twice a year, where previously operation of bus by person 70 or older was prohibited; P.A. 83-577 amended Subsec. (a) by increasing the minimum fine from $25 to $35; P.A. 90-263 amended Subsecs. (a) and (b) to substitute public passenger transportation permits for public service operators' licenses and to insert commercial driver's license in lieu of regular operator's license in Subsec. (a); P.A. 93-341 amended Subsecs. (a) and (b) to replace references to public passenger transportation permits with references to passenger and school endorsements, effective July 1, 1994; P.A. 94-189 made technical changes in Subsec. (a), effective July 1, 1994; P.A. 06-130 deleted former Subsec. (b) which had required commissioner to furnish names of those whose passenger and school endorsements are suspended or revoked and redesignated existing Subsec. (c) as new Subsec. (b); P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 07-224 amended Subsec. (a) by increasing minimum fine from $35 to $2,500 and maximum fine from $90 to $5,000, deleted former Subsec. (b) re infraction and added new Subsecs. (b) re review of report by carrier and prohibiting employees whose operator's license or school bus or student transportation vehicle endorsement has been withdrawn, suspended or revoked from operating such vehicles and (c) re civil penalties for failure to review report or remove employee as operator of a school bus or student transportation vehicle, effective July 1, 2007; P.A. 11-213 amended Subsec. (c) to change time limit for removal of operator from 10 days to 48 hours, effective July 1, 2011.

See Sec. 14-44 re commissioner's authority to furnish names and license numbers of operators with withdrawn, suspended or revoked licenses or endorsements.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-276a - School bus operators and operators of student transportation vehicles: Regulations; qualifications; training; drug testing.

(a) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 establishing a procedure for the physical examination and safety training of school bus operators and operators of student transportation vehicles. Such regulations shall provide for minimum physical requirements for such operators and for minimum proficiency requirements for school bus operators. The safety training administered by the commissioner shall conform to the minimum requirements of number 17 of the National Highway Safety Standards. Such safety training shall include instruction relative to the location, contents and use of the first aid kit in the motor vehicle.

(b) No person shall operate a school bus as defined in section 14-275 or a student transportation vehicle as defined in section 14-212, for the purpose of transporting school children unless such person has prior to the issuance or renewal of his license endorsement: (1) Furnished evidence to the satisfaction of the commissioner that he meets the minimum physical requirements set by the commissioner for operation of a school bus or a student transportation vehicle; (2) successfully completed a course in safety training administered by the commissioner and, in the case of school bus operators, passed an examination in proficiency in school bus operation given by the commissioner. Such proficiency examination shall include a road test administered in either a type I school bus having a gross vehicle weight exceeding ten thousand pounds or a type II school bus having a gross vehicle weight of ten thousand pounds or less. Any operator administered a road test in a type II school bus only shall not be eligible for a license to operate a type I school bus. Any person who violates any provision of this subsection shall be deemed to have committed an infraction.

(c) Any town or regional school district may require its school bus operators to have completed a safety training course in the operation of school buses, consisting of a minimum of ten hours of behind-the-wheel instruction and three hours of classroom instruction.

(d) A carrier shall require each person whom it intends to employ to operate a school bus, as defined in section 14-275, or a student transportation vehicle, as defined in section 14-212, to submit to a urinalysis drug test in accordance with the provisions of sections 31-51v and 31-51w and shall require each person it employs to operate such vehicles to submit to a urinalysis drug test on a random basis in accordance with the provisions of section 31-51x and the standards set forth in 49 CFR Parts 382 and 391. No carrier may employ any person who has received a positive test result for such test which was confirmed as provided in subdivisions (2) and (3) of section 31-51u. No carrier may continue to employ as a driver, for two years, any person who has received a positive test result for such test which was confirmed as provided in subdivisions (2) and (3) of subsection (a) of section 31-51u. No carrier may continue to employ as a driver, permanently, any person who has received a second positive test result for such test which was confirmed as provided in subdivisions (2) and (3) of subsection (a) of section 31-51u. The commissioner may, after notice and hearing, impose a civil penalty of not more than one thousand dollars for the first offense and two thousand five hundred dollars for each subsequent offense on any carrier which violates any provision of this subsection.

(P.A. 73-503, S. 1, 2; P.A. 79-302, S. 1; P.A. 80-277, S. 1; P.A. 82-223, S. 22; P.A. 83-577, S. 27; P.A. 87-585, S. 2, 3; P.A. 88-317, S. 61, 107; P.A. 89-320, S. 6, 7, 12; P.A. 90-112, S. 5, 14; 90-263, S. 71, 74; P.A. 93-341, S. 28, 38; P.A. 96-167, S. 38; P.A. 07-224, S. 2; P.A. 08-150, S. 23.)

History: P.A. 79-302 deleted Subsec. (d) re appropriation to carry out purposes of section; P.A. 80-277 inserted new Subsec. (c) re safety training courses and relettered former Subsec. (c) as Subsec. (d); P.A. 82-223 amended Subsec. (d) by specifying that violation of the section constituted an infraction, establishing a minimum fine of $25 and lowering the maximum fine from $100 to $90; P.A. 83-577 amended Subsec. (d) by deleting the provision specifying a fine of not less than $25 nor more than $90; P.A. 87-585 amended Subsec. (b), requiring examination re school bus operation to include a road test administered in either a type I or type II school bus; P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subsec. (a) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-320 amended Subsec. (a) to require that commissioner to adopt regulations re physical examination and safety training of operators of motor vehicles owned by or under contract to towns, regional school districts and schools and that safety training to include instruction re location, contents and use of first aid kit, and amended Subsec. (b) to prohibit persons from operating other school transportation vehicles unless such persons have satisfied the requirements in Subdivs. (1) and (2) prior to issuance or renewal of their public service operators' licenses, and to delete the definition of “school year”, making technical changes as necessary, effective July 1, 1990; P.A. 90-112 amended Subsecs. (a) and (b) to substitute “student transportation vehicles” for references to motor vehicles owned by or under contract to a town, regional school district, public, private or religious school and used to transport students to and from school and inserted new Subsec. (d) requiring preemployment drug testing for prospective school bus operators and operators of student transportation vehicles, relettering former Subsec. (d) accordingly; P.A. 90-263 amended Subsec. (b) to substitute public passenger transportation permit for public service operator's license; P.A. 93-341 amended Subsec. (b) to replace reference to public passenger transportation permits and with reference to license endorsements, effective July 1, 1994; P.A. 96-167 eliminated Subsec. (e), imposing infraction as penalty for violation of any provision of section, and added in Subsec. (b) infraction as penalty and in Subsec. (d) provision authorizing commissioner to impose civil penalty of not more than $1,000 for each offense on any carrier which violates provision of subsection; P.A. 07-224 amended Subsec. (d) by adding provisions re random drug testing of persons employed to operate school buses or student transportation vehicles and requirements applicable upon receipt of positive test results, making existing civil penalty applicable for the first offense and adding civil penalty of $2,500 for each subsequent offense, effective July 1, 2007; P.A. 08-150 amended Subsec. (d) to provide that random drug test also be in accordance with “the standards set forth in 49 CFR Parts 382 and 391”.



Section 14-277 - Operator's duties on stopping bus. Prohibition on idling of bus.

(a) Notwithstanding the provisions of subsections (a) to (c), inclusive, of section 14-242, the operator of any school bus, when about to bring his bus to a stop to receive or discharge passengers, shall signal his intention to do so by causing the flashing signal lights to be displayed for not less than fifty feet before he brings the bus to a stop so as to be clearly visible to the operator of any oncoming or overtaking vehicle or motor vehicle, except that the operator of any school bus equipped with amber flashing signal lights shall signal such intention by causing the amber flashing signal lights to be displayed for not less than one hundred feet before he brings the bus to a stop. The operator of any school bus, having brought his vehicle to a stop, shall not open the door to receive or discharge passengers until all vehicles approaching from the front and overtaking from the rear have stopped in compliance with the indicated signal to stop. The operator of any school bus equipped with amber flashing signal lights and a stop semaphore, having brought his vehicle to a stop, shall cause the red flashing signal lights to be displayed and the stop semaphore to be extended and shall not open the door until all vehicles approaching from the front and overtaking from the rear have stopped in compliance with the indicated signal to stop. After all passengers are safely aboard or discharged and safely off the highway, the operator shall extinguish the stop lights and the operator of any school bus equipped with a stop semaphore shall withdraw the stop semaphore. He may then permit all standing traffic to pass before resuming forward progress. While such school bus is in motion the doors shall remain closed at all times and all passengers shall be required to remain seated. No operator of any school bus shall stop his vehicle on the main traveled portion of the highway to receive or discharge passengers when existing highway shoulders or adequate highway width is available or where curbs, bus stops or special facilities exist. No such operator may receive or discharge any passenger on a highway with separate roadways unless (1) a boarding passenger may reach the bus stop and a discharged passenger may reach his residence or other destination without crossing such highway, or (2) he stops the bus at a location having a traffic control signal or crossing guard.

(b) The operator of any school bus shall not operate the engine of any school bus for more than three consecutive minutes when the school bus is not in motion except (1) when the school bus is forced to remain motionless because of traffic conditions or mechanical difficulties over which the operator has no control, (2) when it is necessary to operate heating, cooling or auxiliary equipment installed on the school bus when such equipment is necessary to accomplish the intended use of the school bus, including, but not limited to, the operation of safety equipment, (3) when the outdoor temperature is below twenty degrees Fahrenheit, (4) when it is necessary to maintain a safe temperature for students with special needs, (5) when the school bus is being repaired, or (6) when the operator is in the process of receiving or discharging passengers on a public highway or public road.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1955, S. 1321d; 1963, P.A. 642, S. 12; 1971, P.A. 467, S. 1; P.A. 82-223, S. 23; P.A. 83-577, S. 28; P.A. 84-18, S. 2, 3; P.A. 85-212; P.A. 96-167, S. 39; P.A. 02-56, S. 1.)

History: 1963 act deleted references to use of stop signs in lieu of signals; 1971 act required use of “flashing” signal lights “for not less than 50 feet before he brings the bus to a stop” by bus driver rather than requiring that driver “immediately” signal intention to stop; P.A. 82-223 specified the penalties for a first and subsequent violation of the section; P.A. 83-577 deleted provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 84-18 specified operator's duties re stopping a bus equipped with amber flashing signal lights and a stop semaphore; P.A. 85-212 specified operator's duties re receipt and discharge of passengers on highways with separate roadways; P.A. 96-167 added phrase “Notwithstanding the provisions of subsections (a) to (c), inclusive, of section 14-242,”; P.A. 02-56 designated existing provisions re stopping a school bus as Subsec. (a), making a technical change therein, added Subsec. (b) to prohibit the idling of a school bus for more than three consecutive minutes with certain exceptions and designated existing provisions re penalties as Subsec. (c).

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-281d re permitted locations for boarding and discharge of school children.

Evidences legislative intent to create a safety zone for children alighting from a school bus; defendant satisfied duty of care by complying with statute. 180 C. 302.



Section 14-278 - Hours of operation. Placement of seats. No extra exemption or authority for operators.

The provisions of section 14-274 as to hours of operation of such motor vehicles and of section 14-257 as to placement of seats in such motor vehicles shall apply to the operation of school buses. Nothing in sections 14-275 to 14-281, inclusive, shall exempt the operator of any school bus from compliance with all laws governing the operation of motor vehicles upon the public highway, including the passing of other school buses similarly engaged. Nothing in said sections shall be construed as giving the operator of any school bus the authority to control traffic manually or by any other means than those specifically stated herein.

(1955, S. 1322d; P.A. 90-263, S. 52, 74.)

History: P.A. 90-263 deleted references to public service motor vehicles.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-279 - Vehicles to stop for school bus. Penalties. Written warning or summons.

(a) The operator of any vehicle or motor vehicle, including an authorized emergency vehicle, as defined in section 14-1, shall immediately bring such vehicle to a stop not less than ten feet from the front when approaching and not less than ten feet from the rear when overtaking or following any registered school bus on any highway or private road or in any parking area or on any school property when such bus is displaying flashing red signal lights, except at the specific direction of a traffic officer. Vehicles so stopped for a school bus shall not proceed until such school bus no longer displays flashing red signal lights, except that a stopped authorized emergency vehicle may proceed as long as such authorized emergency vehicle is operated pursuant to section 14-283. At the intersection of two or more highways vehicular turns toward a school bus receiving or discharging passengers are prohibited. The operator of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway.

(b) Any person who violates any provision of subsection (a) of this section shall be fined four hundred fifty dollars for the first offense and for each subsequent offense, not less than five hundred dollars nor more than one thousand dollars or imprisoned not more than thirty days or both.

(c) Upon receipt of a written report from any school bus operator or an evidence file from a live digital video school bus violation detection monitoring system, as defined in section 14-279a, specifying the license plate number, color and type of any vehicle observed by such operator or recorded by a camera affixed to such school bus violating any provision of subsection (a) of this section and the date, approximate time and location of such violation, a police officer shall issue a written warning or a summons to the owner of any such vehicle. A photographic or digital still or video image that clearly shows the license plate number of a vehicle violating any provision of subsection (a) of this section shall be sufficient proof of the identity of such vehicle for purposes of subsection (b) of section 14-107.

(1955, S. 1323d; February, 1965, P.A. 574, S. 21; 1967, P.A. 380; P.A. 80-245; P.A. 85-71; P.A. 86-155; P.A. 01-192, S. 3; P.A. 04-217, S. 29; P.A. 11-255, S. 1; P.A. 14-221, S. 2.)

History: 1965 act deleted “stop signal” as alternative to signal lights on school buses; 1967 act prohibited vehicle's moving until bus no longer displays “flashing” lights; P.A. 80-245 added Subsec. (b) re penalties for violation of provisions; P.A. 85-71 amended Subsec. (a) to include reference to flashing “red” signal lights and added Subsec. (c), providing for the issuance of a written warning to the owner of a vehicle violating Subsec. (a) upon receipt of a written report; P.A. 86-155 amended Subsec. (a) to require vehicle operator to stop when overtaking or following a school bus on any highway, private road or in any parking area or on school property when bus is displaying flashing red lights, and amended Subsec. (c) to eliminate reference to “other person eighteen years of age or older” making written report and to require police officer to issue written warning or summons upon receipt of written report; P.A. 01-192 amended Subsec. (a) by adding provision re authorized emergency vehicle, as defined in Sec. 14-1(a)(4) and making a technical change for the purpose of gender neutrality (Revisor's note: In Subsec. (a), “subsection (a) of” was added editorially by the Revisors before “section 14-1” for accuracy); P.A. 04-217 amended Subsec. (a) to eliminate reference to Sec. 14-1(a)(4), effective January 1, 2005; P.A. 11-255 amended Subsec. (b) to replace minimum $100 and maximum $500 fine for first offense with $450 fine, and amended Subsec. (c) to require issuance of warning or summons upon receipt of evidence file from live digital video school bus violation detection monitoring system, to add provision re vehicle observed by operator or recorded by camera and to add provision re criteria for sufficient proof for purposes of Sec. 14-107(b), effective July 1, 2001; P.A. 14-221 amended Subsec. (a) to add provision re emergency vehicle stopped for school bus may proceed as long as the authorized emergency vehicle is operated pursuant to Sec. 14-283 and to make technical changes.

See Sec. 14-111g re operator's retraining program.

Evidences legislative intent to create a safety zone within which school children can safely cross a street after alighting from a school bus. 180 C. 302.

State is not limited to proving a vehicle is a registered school bus by a certified copy of registration prepared by commissioner; it could prove this element by such other evidence as it sees fit. 4 Conn. Cir. Ct. 5.



Section 14-279a - Operation of school bus monitoring system by board of education or municipality. Vendor agreement. Report.

(a) As used in subsection (c) of section 14-279, this section and section 14-279b, “live digital video school bus violation detection monitoring system” or “monitoring system” means a system with one or more camera sensors and computers that produce live digital and recorded video images of motor vehicles being operated in violation of section 14-279. Such monitoring system shall produce a live visual image that is viewable remotely and a recorded image of the license plate number of a motor vehicle violating said section 14-279. Such recorded image shall indicate the date, time and location of the violation.

(b) A municipality or local or regional board of education may install, operate and maintain live digital video school bus violation detection monitoring systems, or may enter into an agreement with a private vendor for the installation, operation and maintenance of such monitoring systems. Such agreement shall provide for the compensation to the vendor for the expense of the monitoring services and cost of equipment provided by the vendor and for the reimbursement of the vendor for the expenses of installing, operating and maintaining the monitoring system. Such agreement shall provide that the vendor shall, on an annual basis, submit a report to such municipality or local or regional board of education that includes, but is not limited to: (1) The total number of citations issued as a result of a violation detected and recorded by the monitoring system, and (2) the total amount of funds collected. The municipality or local or regional board of education shall, within thirty days, submit such report to the joint standing committee of the General Assembly having cognizance of matters relating to transportation. A municipality or local or regional board of education serving a municipality that has entered into an agreement with a private vendor for the installation, operation and maintenance of a live digital video school bus violation detection monitoring system shall use amounts remitted to such municipality in accordance with subsection (e) of section 51-56a, in respect to the violation of section 14-279, to reimburse the private vendor for the expenses for installing, operating and maintaining the monitoring system.

(c) A warning sign shall be posted on all school buses in which a monitoring system is installed and operational indicating the use of such system.

(d) A monitoring system shall be installed so as to record images of the license plate number of a motor vehicle only, and shall not record images of the occupants of such motor vehicle or of any other persons or vehicles in the vicinity at the time the images are recorded.

(P.A. 11-255, S. 2.)

History: P.A. 11-255 effective July 1, 2011.



Section 14-279b - Review of evidence file. Summons. Defenses.

(a) Whenever a violation of section 14-279 is detected and recorded by a live digital video school bus violation detection monitoring system, a state or municipal police officer shall review the evidence file which shall include two or more digital photographs, recorded video or other recorded images and a signed affidavit of a person who witnessed such violation live. If, after such review, such officer determines that there are reasonable grounds to believe that a violation of said section 14-279 has occurred, such officer shall authorize the issuance of a summons for such alleged violation. If such officer authorizes the issuance of a summons for such alleged violation, the law enforcement agency shall, not later than ten days after the alleged violation, mail a summons to the registered owner of the motor vehicle together with a copy of two or more digital photographs, recorded video or other recorded images and a signed affidavit of a person who witnessed such violation live.

(b) As provided in subsection (b) of section 14-107, proof of the registration number of the motor vehicle therein concerned shall be prima facie evidence that the owner was the operator thereof, except that, in the case of a leased or rented motor vehicle, such proof shall be prima facie evidence that the lessee was the operator thereof.

(c) Any person who is alleged to have committed a violation of section 14-279 and receives a summons pursuant to subsection (a) of this section shall follow the procedures set forth in section 51-164n.

(d) A recorded image produced by a monitoring system shall be sufficient evidence of a violation of section 14-279 and shall be admitted without further authentication.

(e) All defenses shall be available to any person who is alleged to have committed a violation of section 14-279 that is detected and recorded by a monitoring system, including, but not limited to, that (1) the violation was necessary to allow the passage of an emergency vehicle, (2) the violation was necessary to avoid injuring the person or property of another, (3) the violation was incurred while participating in a funeral procession, (4) the violation was incurred during a period of time in which the motor vehicle had been reported as being stolen to an organized local police department or the state police and had not been recovered prior to the time of the violation, (5) the operator was convicted of a violation of section 14-279 for the same incident based upon a separate and distinct summons issued by a sworn police officer, or (6) the violation was necessary in order for the operator to comply with any other general statute or regulation concerning the operation of a motor vehicle.

(f) No recorded image produced by a monitoring system pursuant to this section may be introduced as evidence in any other civil or criminal proceedings.

(g) A recorded image produced by a monitoring system shall be destroyed (1) ninety days after the date of the alleged violation if a summons is not issued for such alleged violation pursuant to subsection (a) of this section, or (2) upon final disposition of the case to which it pertains if a summons is issued for such alleged violation pursuant to subsection (a) of this section.

(P.A. 11-255, S. 3.)

History: P.A. 11-255 effective July 1, 2011.



Section 14-280 - Display of signs and signals by school bus and student transportation vehicle. Portable signs. Penalty.

(a) When a school bus is used for any purpose other than the transportation of children to and from schools or school activities, private or public camps or any other activities for which groups of children are transported, the special signals normally used when so engaged shall be left unused or disconnected. Any student transportation vehicle when engaged in the transportation of children to and from private or public camps or the transportation exclusively of children to activities, except school activities, may display a sign or signs, as described in subsection (b) of this section. Any motor vehicle, other than a registered school bus, not owned by a public, private or religious school, or under contract to such school, when engaged in the transportation of school children to and from school or school activities, may display a sign or signs, as described in subsection (b) of this section. Any student transportation vehicle, when engaged in the transportation of school children to and from school or school activities, shall display a sign or signs, as described in subsection (b) of this section. Any portable signs, as described in subsection (b) of this section, that are permitted or required under this section may be removed or covered when the vehicle is not being used for the purposes requiring or allowing the use of such signs as specified in this section.

(b) The sign or signs permitted or required under subsection (a) of this section may be portable signs securely mounted on the roof or decal or painted signs, either of which shall be placed at a height of at least four feet and shall display the wording “CARRYING SCHOOL CHILDREN” in black lettering at least three inches high on yellow background visible to operators of vehicles approaching from front and rear. The words “Stop” or “Stop on signal” shall not be used. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the construction and attachment of such portable signs.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1955, S. 1324d; 1959, P.A. 418, S. 1; P.A. 79-331, S. 1, 2; P.A. 81-172, S. 15; P.A. 82-223, S. 24; P.A. 83-577, S. 29; P.A. 89-320, S. 5, 12; P.A. 90-112, S. 6, 14; P.A. 11-213, S. 42; P.A. 14-130, S. 28.)

History: 1959 act included transportation of children to other than school activities; P.A. 79-331 divided section into subsections, clarified provisions re use of portable signs and specified wording of signs; P.A. 81-172 allowed for decal or painted signs on vehicles transporting school children in addition to portable signs mounted on the roof and reduced required size of lettering “CARRYING SCHOOL CHILDREN” from four to three inches; P.A. 82-223 added Subsec. (c) specifying the penalties for a first and subsequent violation; P.A. 83-577 amended Subsec. (c) by deleting the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 89-320 amended Subsec. (b) to require that portable signs be securely mounted on roof and that commissioner adopt regulations establishing standards for construction and attachment of portable signs; P.A. 90-112 amended Subsec. (a) to substitute “student transportation vehicle” for reference to motor vehicle, other than a registered school bus; P.A. 11-213 amended Subsec. (a) to delete requirement to cover identifying lettering on bus when used for purposes other than transportation of children, to limit requirement to remove or cover signs to “portable” signs and to rephrase existing provisions, effective July 1, 2011; P.A. 14-130 amended Subsec. (a) by replacing “shall” with “may” re removing or covering portable signs, effective July 1, 2014.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-281 - Penalties.

Any person who violates any provision of sections 14-275 to 14-280, inclusive, for which no other penalty is provided shall be fined not less than twenty-five dollars or more than one hundred dollars for the first offense, and not less than one hundred dollars or more than five hundred dollars for each subsequent offense.

(1955, S. 1325d; P.A. 07-217, S. 54.)

History: P.A. 07-217 made technical changes, effective July 12, 2007.



Section 14-281a - Speed of school buses. Display of head lamps.

(a) Every school bus shall be operated at a safe rate of speed, consistent with the volume of traffic, intersections, curves, railway crossings and any other condition requiring special caution. The maximum speed shall not exceed fifty miles per hour on divided limited access highways and forty miles per hour on all other highways or, where highway signs indicate lower speeds, shall not exceed such posted speed limits.

(b) Each school bus and student transportation vehicle shall display lighted head lamps while transporting school children.

(c) Violation of any provision of this section shall be an infraction.

(1967, P.A. 324; P.A. 75-577, S. 106, 126; P.A. 90-112, S. 7, 14.)

History: P.A. 75-577 stated that violation of provisions is an infraction; P.A. 90-112 divided section into Subsecs. and inserted new language as Subsec. (b), requiring school buses and student transportation vehicles to display lighted head lamps while transporting school children.



Section 14-281b - Summons issued to holder of license endorsement while operating school bus or student transportation vehicles; copy to be sent to employer and local board of education; notification of disposition of case.

(a) Within two days after a summons is issued to a holder of a license endorsement while the holder is operating a school bus or student transportation vehicle, a copy of the summons shall be transmitted to the employer of the license endorsement holder and the board of education for which such school bus or student transportation vehicle is performing contract services.

(b) Within five days of the conviction, forfeiture, nolle or other disposition of a holder of a license endorsement for any violation while operating a school bus or student transportation vehicle, a report of the conviction, forfeiture, nolle or other disposition shall be transmitted by the court to the employer of the license endorsement holder and the board of education for which such school bus or student transportation vehicle is performing contract services.

(P.A. 80-277, S. 2, 3; P.A. 90-263, S. 30, 74; P.A. 93-341, S. 29, 38.)

History: P.A. 90-263 substituted public passenger transportation permit for public service operator's license, inserted “student transportation vehicle” after “school bus” and required copy of summons and report of disposition to be furnished to board of education for which school bus or student transportation vehicle is performing contract services in lieu of town in which summons was issued; P.A. 93-341 replaced references to public passenger transportation permits with references to license endorsements, effective July 1, 1994.



Section 14-281c - Report of serious accidents involving school buses or student transportation vehicles.

In each serious accident involving a school bus or a student transportation vehicle as defined in section 14-212, the police officer who, in the regular course of duty, investigates such accident, shall immediately report such accident by telephone or otherwise to the Commissioner of Motor Vehicles. In the event of any accident in which an occupant of a school bus or student transportation vehicle is injured resulting in admission of such occupant to a hospital overnight, the police officer investigating the accident shall report such accident to the commissioner within twenty-four hours thereafter. For the purposes of this section, the term “serious accident” means any accident in which (1) any occupant of the school bus or student transportation vehicle is killed, or (2) a fire occurs in, or there is a roll-over of, the school bus or student transportation vehicle.

(P.A. 90-112, S. 1, 14.)

See Sec. 14-277 re operator's duties on stopping bus.



Section 14-281d - Duties of operators of student transportation vehicles re receipt or discharge of school children.

No operator of a student transportation vehicle, as defined in section 14-212, while engaged in the transportation of school children to and from school or school activities may receive or discharge any child in a location where such child may cross any highway to board the vehicle or to reach his residence or other destination, except as approved by the Commissioner of Education.

(P.A. 89-320, S. 10, 12; P.A. 90-112, S. 9, 14.)

History: P.A. 90-112 substituted “student transportation vehicle” for “motor vehicle, other than a registered school bus, owned by or under contract to a town, regional school district, public, private or religious school”.



Section 14-282 - Vehicle formerly used as school bus to be repainted. Inspection of other vehicles.

(a) Any person who is the owner or becomes the owner of a motor vehicle formerly used as a school bus who discontinues the use of such vehicle for the transportation of school children as stated in sections 14-275 and 14-280 shall cause the same to be painted another color, readily distinguishable from “National School Bus Chrome”. On and after July 1, 1990, each such motor vehicle ten years old or older shall be presented for inspection every two years at any Department of Motor Vehicles office.

(b) Violation of any provision of this section shall be an infraction.

(1955, S. 1326d; 1957, P.A. 418; P.A. 75-577, S. 107, 126; P.A. 89-320, S. 8, 12; P.A. 02-70, S. 60.)

History: P.A. 75-577 stated that violation of provisions is an infraction; P.A. 89-320 subdivided the section into Subsecs. and required each former school bus 10 years old or older to be inspected every 2 years at the motor vehicle department on and after July 1, 1990; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 amended Subsec. (a) to make a technical change, effective July 1, 2002.



Section 14-282a - School bus and student transportation vehicle inspectors.

The Commissioner of Motor Vehicles shall assign the necessary number of inspectors for the purpose of maintaining a system of continuing inspection of school buses and student transportation vehicles, investigation of accidents involving school buses and student transportation vehicles and investigation of complaints against the owners and drivers of school buses and student transportation vehicles, and to coordinate the various school bus safety programs.

(1967, P.A. 608, S. 1, 2; P.A. 90-112, S. 11, 14; P.A. 14-130, S. 26.)

History: P.A. 90-112 amended Subsec. (a) to require commissioner to establish inspection districts for maintaining a system of continuing inspection of student transportation vehicles; P.A. 14-130 deleted Subsec. (a) designator, replaced “establish eight inspection districts” with “assign the necessary number of inspectors” and deleted former Subsec. (b) re commissioner's authority to add six inspectors to present staff, effective June 6, 2014.



Section 14-283 - Rights and duties re emergency vehicles. Obstruction of emergency vehicle.

(a) As used in this section, “emergency vehicle” means any ambulance or vehicle operated by a member of an emergency medical service organization responding to an emergency call, any vehicle used by a fire department or by any officer of a fire department while on the way to a fire or while responding to an emergency call but not while returning from a fire or emergency call, any state or local police vehicle operated by a police officer or inspector of the Department of Motor Vehicles answering an emergency call or in the pursuit of fleeing law violators or any Department of Correction vehicle operated by a Department of Correction officer while in the course of such officer's employment and while responding to an emergency call.

(b) (1) The operator of any emergency vehicle may (A) park or stand such vehicle, irrespective of the provisions of this chapter, (B) except as provided in subdivision (2) of this subsection, proceed past any red light or stop signal or stop sign, but only after slowing down or stopping to the extent necessary for the safe operation of such vehicle, (C) exceed the posted speed limits or other speed limits imposed by or pursuant to section 14-218a or 14-219 as long as such operator does not endanger life or property by so doing, and (D) disregard statutes, ordinances or regulations governing direction of movement or turning in specific directions.

(2) The operator of any emergency vehicle shall immediately bring such vehicle to a stop not less than ten feet from the front when approaching and not less than ten feet from the rear when overtaking or following any registered school bus on any highway or private road or in any parking area or on any school property when such school bus is displaying flashing red signal lights and such operator may then proceed as long as he or she does not endanger life or property by so doing.

(c) The exemptions granted in this section shall apply only when an emergency vehicle is making use of an audible warning signal device, including but not limited to a siren, whistle or bell which meets the requirements of subsection (f) of section 14-80, and visible flashing or revolving lights which meet the requirements of sections 14-96p and 14-96q, and to any state or local police vehicle properly and lawfully making use of an audible warning signal device only.

(d) The provisions of this section shall not relieve the operator of an emergency vehicle from the duty to drive with due regard for the safety of all persons and property.

(e) Upon the immediate approach of an emergency vehicle making use of such an audible warning signal device and such visible flashing or revolving lights or of any state or local police vehicle properly and lawfully making use of an audible warning signal device only, the operator of every other vehicle in the immediate vicinity shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the emergency vehicle has passed, except when otherwise directed by a state or local police officer or a firefighter.

(f) Any person who is (1) operating a motor vehicle that is not an emergency vehicle, as defined in subsection (a) of this section, and (2) following an ambulance that is using flashing lights or a siren, shall not follow such vehicle more closely than one hundred feet.

(g) Any officer of a fire department may remove, or cause to be removed, any vehicle upon any public or private way which obstructs or retards any fire department, or any officer thereof, in controlling or extinguishing any fire.

(h) Any person who wilfully or negligently obstructs or retards any ambulance or vehicle operated by a member of an emergency medical service organization while answering any emergency call or taking a patient to a hospital, or any vehicle used by a fire department or any officer or member of a fire department while on the way to a fire, or while responding to an emergency call, or any vehicle used by the state police or any local police department, or any officer of the Division of State Police within the Department of Emergency Services and Public Protection or any local police department while on the way to an emergency call or in the pursuit of fleeing law violators, shall be fined not more than two hundred fifty dollars.

(i) Nothing in this section shall be construed as permitting the use of a siren upon any motor vehicle other than an emergency vehicle, as defined in subsection (a) of this section, or a rescue service vehicle which is registered with the Department of Motor Vehicles pursuant to section 19a-181.

(j) A police officer may issue a written warning or a summons to the owner of a vehicle based upon an affidavit signed by the operator of an emergency vehicle specifying (1) the license plate number, color and type of any vehicle observed violating any provision of subsection (e) or (h) of this section, and (2) the date, approximate time and location of such violation.

(1949 Rev., S. 2424; 1957, P.A. 542, S. 1, 2; March, 1958, P.A. 27, S. 7; 1963, P.A. 112; 1969, P.A. 452, S. 7; 1971, P.A. 538; P.A. 77-340, S. 9; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-3; P.A. 80-483, S. 64, 186; P.A. 84-429, S. 66; P.A. 85-217, S. 3; P.A. 00-169, S. 11; P.A. 01-59; 01-192, S. 2; P.A. 05-288, S. 238, 239; P.A. 11-51, S. 134; 11-256, S. 17; P.A. 12-80, S. 6; P.A. 14-221, S. 1.)

History: 1963 act included fire department vehicles responding to emergency calls; 1969 act increased fine from $50 to $500 maximum and imprisonment from seven days to one year maximum in Subsec. (c); 1971 act replaced previous provisions with new provisions re right-of-way granted to emergency vehicles; P.A. 77-340 added reference to Sec. 14-218a in Subsec. (b); P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-3 replaced reference to ambulances and vehicles used by police and fire departments with reference to emergency vehicles and rescue service vehicles in Subsec. (h); P.A. 80-483 replaced reference to Sec. 14-96g with reference to Sec. 14-96q in Subsec. (c); P.A. 84-429 made technical changes for statutory consistency; P.A. 85-217 amended Subsecs. (a) and (g), including emergency medical service organization vehicles in the definition of “emergency vehicle” and imposing a fine on persons who obstruct such vehicles while answering emergency calls; P.A. 00-169 redefined “emergency vehicle” to include vehicles operated by inspectors of the Department of Motor Vehicles; P.A. 01-59 amended Subsec. (a) to redefine “emergency vehicle” to include any Department of Correction vehicle operated by a Department of Correction officer while in the course of such officer's employment and while responding to an emergency call and amended Subsec. (b) to make a technical change for purposes of gender neutrality; P.A. 01-192 amended Subsec. (g) by changing the fine from $50 to $200, added Subsec. (i) re allowing a police officer to issue a written warning for violations of Subsec. (e) or (g) and made technical changes for the purposes of gender neutrality in Subsecs. (b) and (c); P.A. 05-288 amended Subsecs. (a) and (g) by replacing “emergency medical service organization vehicle” with “vehicle operated by a member of an emergency medical service organization” and made a technical change in Subsec. (g), effective July 13, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (g), effective July 1, 2011; P.A. 11-256 added new Subsec. (f) re following of ambulance, redesignated existing Subsecs. (f) to (i) as Subsecs. (g) to (j), and amended Subsec. (j) to make a technical change; P.A. 12-80 amended Subsec. (h) to replace penalty of a fine of not more than $200 or imprisonment of not more than 7 days or both with a fine of not more than $250; P.A. 14-221 amended Subsec. (b) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re operator of emergency vehicle to stop when overtaking or following school bus when bus is displaying flashing red lights and to proceed as long as operator does not endanger life or property, and made technical and conforming changes in Subsecs. (a), (b) and (c).

See Sec. 14-80(f) re use of sirens, whistles or bells as warning signal devices.

The provisions of this section create an exception to Sec. 14-299(b) concerning traffic lights at intersections. 114 C. 400. If a person is preparing for a left turn at an intersection, it may not be practicable to drive to the right-hand side and a jury should be so charged; under section, sounding of the siren of the cruiser is essential to its right-of-way. 150 C. 349. Effect of statute is merely to displace the conclusive presumption of negligence that ordinarily arises from the violation of traffic rules. 189 C. 601.

Cited. 41 CA 476.

Though ambulance had right-of-way, driver still had duty to look to right on entering intersection. 15 CS 232. Fact that police officer in answering an emergency call had right-of-way did not excuse him from operating his car with reasonable care. 19 CS 32. Cited. 34 CS 555; 38 CS 377.

Subsec. (b):

Since Subdiv. (4) does not include a safe driving provision, it provides immunity to drivers of emergency vehicles from criminal liability for violating statutes governing direction of movement or turning in specific directions. 60 CA 647.

Subsec. (e):

Court found that “immediate vicinity” included police car with its lights flashing while it was within 1/4 mile of vehicle in question. 108 CA 447.



Section 14-283a - Adoption of state-wide policy for pursuits by police officers.

(a) As used in this section, “police officer” means a sworn member of an organized local police department or a state police officer, which member or officer is assigned to patrol duties on public streets or highways, and “pursuit” means an attempt by a police officer in an authorized emergency vehicle to apprehend any occupant of another moving motor vehicle, when the driver of the fleeing vehicle is attempting to avoid apprehension by maintaining or increasing the speed of such vehicle or by ignoring the police officer's attempt to stop such vehicle.

(b) The Commissioner of Emergency Services and Public Protection, in conjunction with the Chief State's Attorney, the Police Officer Standards and Training Council, the Connecticut Police Chiefs Association and the Connecticut Coalition of Police and Correctional Officers, shall adopt in accordance with chapter 54 a uniform, state-wide policy for handling pursuits by police officers. Such policy shall specify: (1) The conditions under which a police officer may engage in a pursuit and discontinue a pursuit, (2) alternative measures to be employed by any such police officer in order to apprehend any occupant of the fleeing motor vehicle or to impede the movement of such motor vehicle, (3) the coordination and responsibility, including control over the pursuit, of supervisory personnel and the police officer engaged in such pursuit, (4) in the case of a pursuit that may proceed and continue into another municipality, (A) the requirement to notify and the procedures to be used to notify the police department in such other municipality or, if there is no organized police department in such other municipality, the officers responsible for law enforcement in such other municipality, that there is a pursuit in progress, and (B) the coordination and responsibility of supervisory personnel in each such municipality and the police officer engaged in such pursuit, (5) the type and amount of training in pursuits, that each police officer shall undergo, which may include training in vehicle simulators, if vehicle simulator training is determined to be necessary, and (6) that a police officer immediately notify supervisory personnel or the officer in charge after the police officer begins a pursuit. The chief of police or Commissioner of Emergency Services and Public Protection, as the case may be, shall inform each officer within such chief's or said commissioner's department and each officer responsible for law enforcement in a municipality in which there is no such department of the existence of the policy of pursuit to be employed by any such officer and shall take whatever measures that are necessary to assure that each such officer understands the pursuit policy established.

(P.A. 78-372, S. 1, 2, 7; P.A. 99-171, S. 1, 5; P.A. 11-51, S. 155.)

History: P.A. 99-171 defined “police officer” in Subsec. (a), amended Subsec. (b) by changing the requirement that each police department adopt a pursuit policy to a requirement that a uniform, state-wide pursuit policy be adopted, adding Subdivs. (1) to (6), inclusive, and made technical changes, effective July 1, 1999; P.A. 11-51 amended Subsec. (b) by removing “Not later than January 1, 2000,” and by replacing “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 208 C. 94.

Cited. 31 CA 669.



Section 14-283b - Motor vehicle operator required to move over when approaching emergency vehicle that is stationary or traveling significantly below speed limit.

(a) For the purpose of this section “emergency vehicle” means any vehicle with activated flashing lights (1) operated by a member of an emergency medical service organization responding to an emergency call, (2) operated by a fire department or by any officer of a fire department responding to a fire or other emergency, (3) operated by a police officer, (4) that is a maintenance vehicle, as defined in section 14-1, or (5) that is a wrecker, as defined in section 14-1, “police officer” has the meaning set forth in section 7-294a, and “highway” has the meaning set forth in section 14-1, provided such highway has two or more travel lanes that proceed in the same direction.

(b) Any operator of a motor vehicle on a highway when approaching one or more emergency vehicles that are stationary or traveling significantly below the posted speed limit and located on the shoulder, lane or breakdown lane of such highway shall (1) immediately reduce speed to a reasonable level below the posted speed limit, and (2) if traveling in the lane adjacent to the shoulder, lane or breakdown lane containing such emergency vehicle, move such motor vehicle over one lane, unless such movement would be unreasonable or unsafe.

(c) Any person who violates the provisions of subsection (b) of this section shall have committed an infraction, except that if such violation results in the injury of the operator of an emergency vehicle, such person shall be fined not more than two thousand five hundred dollars and, if such violation results in the death of the operator of an emergency vehicle, such person shall be fined not more than ten thousand dollars.

(P.A. 09-121, S. 1; 09-187, S. 44; P.A. 12-19, S. 1; P.A. 16-151, S. 3.)

History: P.A. 09-187 redefined “police officer” in Subsec. (a); P.A. 12-19 amended Subsec. (a) to redefine “highway” and amended Subsec. (c) to rephrase provisions and make technical changes; P.A. 16-151 amended Subsec. (b) by replacing provision re stationary emergency vehicles with provision re emergency vehicles that are stationary or traveling significantly below posted speed limit, effective July 1, 2016.



Section 14-284 - Use of restricted highway by livery service vehicles.

The restriction of any highway to use by passenger motor vehicles shall not prohibit the use thereof by motor vehicles in livery service as defined in chapter 244b, provided such vehicles comply with the regulations of the Office of the State Traffic Administration, pursuant to subsection (f) of section 13a-26, for the length, height and width requirements of vehicles authorized to operate on the Merritt and Wilbur Cross Parkways.

(1955, S. 1402d; 1957, P.A. 109; P.A. 07-167, S. 30; P.A. 12-132, S. 23.)

History: P.A. 07-167 replaced provision re vehicles having a maximum capacity of seven passengers with provision re vehicles complying with State Traffic Commission regulations re length, height and width requirements for operation on Merritt and Wilbur Cross Parkways, effective July 1, 2007; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-285 - Use of mirrors by vehicles other than motor vehicles.

Each vehicle, except a motor vehicle, which is so constructed or which is so loaded that the driver is prevented from having a free and unobstructed view of the highway immediately to the rear and at the sides of the same, shall be equipped with a mirror or reflector attached to and so located and adjusted on such vehicle as to give the operator thereof a clear reflected view of the highway directly to the rear on a line parallel to the side of the body of such vehicle. Any person operating such a vehicle shall make observations for the approach of vehicles from the rear and, when so approached, shall drive to the right of the center line of the traveled way as promptly as safety will permit, giving the vehicle approaching from the rear opportunity to pass in safety. Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars for each offense.

(1949 Rev., S. 2503; P.A. 82-223, S. 25; P.A. 83-577, S. 30; P.A. 10-3, S. 63.)

History: P.A. 82-223 specified that violation of the section constituted an infraction and increased the minimum fine from $10 to $25; P.A. 83-577 increased the minimum fine to $35; P.A. 10-3 replaced fine of not less than $35 nor more than $50 with fine of $50, effective April 14, 2010.

See Sec. 14-99 re mirror requirement.



Section 14-286 - Use of bicycles, motor-driven cycles and high-mileage vehicles.

(a) Each person operating a bicycle upon and along a sidewalk or across any roadway upon and along a crosswalk shall yield the right-of-way to any pedestrian and shall give an audible signal within a reasonable distance before overtaking and passing a pedestrian. Each person operating a bicycle or a motor-driven cycle upon a roadway shall within a reasonable distance give an audible signal before overtaking and passing a pedestrian or another bicycle operator. No person shall operate a bicycle upon or along a sidewalk or across a roadway upon and along a crosswalk if such operation is prohibited by any ordinance of any city, town or borough or by any regulation of the Office of the State Traffic Administration issued or adopted pursuant to the provisions of section 14-298.

(b) No person shall ride a motor-driven cycle unless that person holds a valid motor vehicle operator’s license. No person shall operate a motor-driven cycle on any sidewalk, limited access highway or turnpike.

(c) (1) Notwithstanding the provisions of subsection (b) of this section, the Commissioner of Motor Vehicles may issue to a person who does not hold a valid operator’s license a special permit that authorizes such person to ride a motor-driven cycle if (A) such person presents to the commissioner a certificate by a physician licensed to practice medicine in this state that such person is physically disabled, as defined in section 1-1f, other than blind, and that, in the physician’s opinion, such person is capable of riding a motor-driven cycle, and (B) such person demonstrates to the Commissioner of Motor Vehicles that he is able to ride a bicycle on level terrain, and a motor-driven cycle. (2) Such permit may contain limitations that the commissioner deems advisable for the safety of such person and for the public safety, including, but not limited to, the maximum speed of the motor such person may use. No person who holds a valid special permit under this subsection shall operate a motor-driven cycle in violation of any limitations imposed in the permit. Any person to whom a special permit is issued shall carry the permit at all times while operating the motor-driven cycle. Each permit issued under this subsection shall expire one year from the date of issuance.

(d) Notwithstanding the provisions of any statute or regulation to the contrary, the Office of the State Traffic Administration shall adopt regulations in accordance with the provisions of chapter 54 determining the conditions and circumstances under which bicycle traffic may be permitted on those bridges in the state on limited access highways which it designates to be safe for bicycle traffic. Bicycle traffic shall not be prohibited on any such bridges under such conditions and circumstances.

(e) As used in this section: (1) “Sidewalk” means any sidewalk laid out as such by any town, city or borough, and any walk which is reserved by custom for the use of pedestrians, or which has been specially prepared for their use. “Sidewalk” does not include crosswalks and does not include footpaths on portions of public highways outside thickly settled parts of towns, cities and boroughs, which are worn only by travel and are not improved by such towns, cities or boroughs or by abutters; (2) “bicycle” includes all vehicles propelled by the person riding the same by foot or hand power; and (3) “motor-driven cycle” means any motorcycle other than an autocycle, motor scooter or bicycle with an attached motor with a seat height of not less than twenty-six inches and a motor having a capacity of less than fifty cubic centimeters piston displacement.

(f) A person shall operate a motor-driven cycle on any public highway, the speed limit of which is greater than the maximum speed of the motor-driven cycle, only in the right hand lane available for traffic or upon a usable shoulder on the right side of the highway, except when preparing to make a left turn at an intersection or into or from a private road or driveway.

(g) Any person who pleads not guilty of a violation of any provision of this section shall be prosecuted within fifteen days of such plea.

(h) No person may operate a high-mileage vehicle as defined in section 14-1 on any sidewalk, limited access highway or turnpike.

(i) Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2505; 1957, P.A. 13, S. 75; 1971, P.A. 119; P.A. 75-577, S. 108, 126; P.A. 76-250, S. 1, 4; 76-381, S. 5; P.A. 77-375, S. 1; P.A. 81-394, S. 6; P.A. 82-88; P.A. 96-167, S. 46, 49; P.A. 97-321, S. 2; P.A. 03-171, S. 13; P.A. 06-130, S. 16; P.A. 08-150, S. 16; P.A. 12-132, S. 24; P.A. 13-271, S. 34; P.A. 15-46, S. 5.)

History: 1971 act clarified ban on use of bicycles and tricycles on sidewalks; P.A. 75-577 deleted provision requiring that prosecutions for violations be instituted within 15 days after offense committed and added statement that violation is infraction unless not guilty plea made in which case prosecution to be made within 15 days; P.A. 76-250 added provisions re bicycles with helper motors; P.A. 76-381 replaced provision for $20 maximum fine with statement that violator deemed to have committed an infraction and deleted the later provision re commission of infraction now rendered redundant; P.A. 77-375 excluded tricycles from consideration under provisions, restated rules governing operation of bicycles, deleting ten m.p.h. speed limit and allowing operation on sidewalks if allowed by ordinance or state traffic commission regulation, deleted definition of “park” and “square” and placed statement re violation as infraction in separate Subsec. (b); P.A. 81-394 inserted new Subsec. (b) limiting the operation of high-mileage vehicles and relettered former Subsec. (b) accordingly; P.A. 82-88 included provision regarding the adoption of regulations concerning bicycles on bridges; P.A. 96-167 amended Subsec. (a), deleting requirement of operable pedals in definition of “bicycle”, effective July 1, 1996; P.A. 97-321 reorganized Subsec. divisions, inserted new Subsec. (c) re issuance of special permit to ride bicycle with helper motor and amended Subsec. (e) clarifying definition of “sidewalk” and “helper motor” (Revisor’s note: In Subsec. (c) references to “helper’s motor” were replaced editorially by the Revisors with “helper motor” to conform language with existing references); P.A. 03-171 amended Subsec. (b) to delete “or motorcycle operator’s license”; P.A. 06-130 amended Subsec. (e)(3) by removing definition of “helper motor” and defining “bicycle with a helper motor”, effective June 2, 2006; P.A. 08-150 amended Subsec. (a) to include operator of “a motor-driven cycle” in provision requiring the giving of an audible signal before overtaking and passing a pedestrian or bicycle operator, amended Subsec. (b) to replace references to “bicycle with a helper motor” with “motor-driven cycle” and delete prohibition on operating bicycle with a helper motor at a rate of speed exceeding 30 miles per hour, amended Subsec. (c) to replace references to “bicycle with a helper motor” with “motor-driven cycle”, replace reference to “a bicycle without a helper motor” with “a bicycle” and replace reference to “the helper motor” with “the motor”, amended Subsec. (e) to redefine “bicycle”, delete definition of “bicycle with a helper motor” and add definition of “motor-driven cycle”, added new Subsec. (f) re permissible area of operation of a motor-driven cycle, redesignated existing Subsecs. (f), (g) and (h) as new Subsecs. (g), (h) and (i), respectively, and made a technical change in new Subsec. (g); P.A. 12-132 amended Subsecs. (a) and (d) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; P.A. 13-271 amended Subsec. (e)(3) to redefine “motor-driven cycle” by replacing “that produces five brake horsepower or less” with “having a capacity of less than fifty cubic centimeters piston displacement”, effective July 1, 2013; P.A. 15-46 amended Subsec. (e)(3) to redefine “motor-driven cycle”, effective July 1, 2015.



Section 14-286a - Rights, duties and regulation of cyclists.

(a) Every person riding a bicycle, as defined by section 14-286, upon the traveled portion of a highway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any vehicle subject to the requirements of the statutes relating to motor vehicles, except as to those provisions which by their nature can have no application and except that each town, city or borough and the Office of the State Traffic Administration within its jurisdiction as provided in section 14-298 shall have authority to regulate bicycles as provided in section 14-289 and said section 14-298, and except as provided by section 14-286c. No parent of any child and no guardian of any ward shall authorize or knowingly permit any such child or ward to violate any provision of the general statutes or ordinances enacted under section 14-289 relating to bicycles.

(b) Every person operating a bicycle solely by hand or foot power upon and along any sidewalk or across any roadway upon and along any crosswalk shall be granted all of the rights and shall be subject to all of the duties applicable to pedestrians walking in such areas as provided by the general statutes, except as provided otherwise by any ordinance of any city, town or borough or any regulation of the Office of the State Traffic Administration, issued or adopted pursuant to the provisions of section 14-289.

(February, 1965, P.A. 448, S. 37; P.A. 77-375, S. 2; P.A. 78-331, S. 11, 58; P.A. 12-132, S. 25.)

History: P.A. 77-375 deleted references to tricycles, included reference to regulations imposed by state traffic commission and added Subsec. (b) re rights of cyclists operating bicycle solely by hand or foot power; P.A. 78-331 made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-286b - Operation of bicycles on roadways. Prohibitions re attaching to moving vehicle. Penalty.

(a) Any person operating a bicycle upon a roadway at less than the normal speed of traffic shall ride as close to the right side of the roadway as is safe, as judged by the bicyclist, except when:

(1) Overtaking or passing another vehicle proceeding in the same direction;

(2) Preparing for a left turn at an intersection or into a private road or driveway;

(3) Reasonably necessary to avoid conditions, including, but not limited to, fixed or moving objects, parked or moving vehicles, bicycles, pedestrians, animals, surface hazards or lanes that are too narrow for a bicycle and a motor vehicle to travel safely side by side within such lanes;

(4) Approaching an intersection where right turns are permitted and there is a dedicated right turn lane, in which case a bicyclist may ride on the left-hand side of such dedicated lane, even if the bicyclist does not intend to turn right;

(5) Riding on a roadway designated for one-way traffic, when the bicyclist may ride as near to the left-hand curb or edge of such roadway as judged safe by the bicyclist; or

(6) Riding on parts of roadways separated for the exclusive use of bicycles, including, but not limited to, contra-flow bicycle lanes, left-handed cycle tracks or bicycle lanes on one-way streets and two-way cycle tracks or bicycle lanes.

(b) Persons riding bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles. Persons riding two abreast, as provided in this subsection, shall not impede the normal and reasonable movement of traffic, and, on a laned roadway, shall ride within a single lane.

(c) No person riding upon any bicycle, motor-driven cycle, roller skates, skis, sled, skateboard, coaster, toy vehicle or any other vehicle not designed or intended to be towed shall attach the same or such person to any vehicle moving or about to move on a public roadway nor shall the operator of such vehicle knowingly permit any person riding a bicycle, motor-driven cycle, roller skates, skis, skateboard, coaster, sled, toy vehicle or any other vehicle not designed or intended to be towed to attach the same or such person to such vehicle so operated or about to be operated, provided any person operating a bicycle solely by foot or hand power may attach a bicycle trailer or semitrailer thereto, provided such trailer or semitrailer is designed for such attachment.

(d) No person operating a bicycle, as defined by section 14-286, upon a roadway, path or part of roadway set aside for exclusive use of bicycles shall carry on such bicycle a passenger unless such bicycle is equipped or designed to carry passengers, provided any person who has attained the age of eighteen years may carry any child while such person is operating a bicycle propelled solely by foot or hand power, provided such child is securely attached to his person by means of a back pack, sling or other similar device. The term “child”, as used in this subsection, means any person who has not attained the age of four years.

(e) No person operating a bicycle, as defined by section 14-286, shall carry any package, bundle or other article which prevents such person from using both hands in the operation of such bicycle. Each person operating such bicycle shall keep at least one hand on the handlebars thereof when such bicycle is in motion.

(f) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 38; P.A. 75-577, S. 109, 126; P.A. 77-375, S. 3; P.A. 98-165, S. 3; P.A. 13-271, S. 35; P.A. 15-41, S. 3.)

History: P.A. 75-577 added Subsec. (e); P.A. 77-375 added provisions re riding two abreast in Subsec. (b), deleted Subsec. (c), relettered former Subsec. (d) as Subsec. (c), including under its provisions skateboards and coasters and adding proviso re attachment of bicycle trailers and semitrailers, replaced former Subsec. (e) with new provisions re carrying passengers (now Subsec. (d)), added new Subsec. (e) re carrying bundles and added new Subsec. (f) containing provision re violation formerly found in Subsec. (d); P.A. 98-165 amended Subsec. (a) to replace provision requiring bicyclist to exercise due care when passing a standing vehicle or one proceeding in the same direction with Subdivs. (1) to (4), inclusive, specifying exceptions to requirement of riding as near to the right side of roadway as practicable; P.A. 13-271 amended Subsec. (c) to include motor-driven cycle, skis or any other vehicle not designed or intended to be towed and to make technical changes, effective July 1, 2013; P.A. 15-41 amended Subsec. (a) by replacing former provisions with provisions and exceptions re person operating bicycle on roadway at less than normal speed of traffic, effective July 1, 2015.



Section 14-286c - Left and right turns.

(a) Each person riding a bicycle upon the traveled portion of a highway and intending to make a left turn after proceeding pursuant to the provisions of section 14-244 or subsection (b) of this section, may in lieu of the procedure prescribed by section 14-241, approach as close as practicable to the right-hand curb or edge of the highway, proceed across the intersecting roadway and make such turn as close as practicable to the curb or edge of the highway on the far side of the intersection, provided such procedure is not prohibited by any regulation issued by any town, city, borough or the Office of the State Traffic Administration.

(b) Each person riding a bicycle upon the traveled portion of a highway and intending to make a right turn may in lieu of the procedure prescribed by section 14-244, before turning and while in motion or if stopped while waiting to turn signal such turn by extending his right hand and arm horizontally with forefinger extended.

(c) No person operating a bicycle upon the traveled portion of a highway and intending to make a right or left turn shall be required when making a signal of such intention to make such signal continuously.

(P.A. 77-375, S. 4; P.A. 12-132, S. 26.)

History: P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-286d - Bicycle helmets. Children. Renting bicycles. Public awareness campaign.

(a) For the purposes of this section and section 14-286e, “bicycle” means any vehicle propelled by the person riding the same by foot or hand power.

(b) No child fifteen years of age or under shall operate a bicycle on the traveled portion of any highway unless such child is wearing protective headgear which conforms to the minimum specifications established by the American National Standards Institute or the Snell Memorial Foundation's Standard for Protective Headgear for Use in Bicycling. Failure to comply with this section shall not be a violation or an offense. Failure to wear protective headgear as required by this subsection shall not be considered to be contributory negligence on the part of the parent or the child nor shall such failure be admissible in any civil action.

(c) A law enforcement officer may issue a verbal warning to the parent or guardian of a child that such child has failed to comply with the provisions of subsection (b) of this section.

(d) A person, firm or corporation engaged in the business of renting bicycles shall provide a bicycle helmet conforming to the minimum specifications established by the American National Standards Institute or the Snell Memorial Foundation's Standard for Protective Headgear for Use in Bicycling to any person under sixteen years of age who will operate the bicycle if such person does not have a helmet in his possession. A fee may be charged for the helmet rental. Violation of any of the provisions of this subsection shall be an infraction.

(e) The Commissioner of Consumer Protection may establish, within available appropriations, a public awareness campaign to educate the public concerning the dangers of riding bicycles without helmets and to promote the use of safety helmets while riding bicycles.

(P.A. 93-286, S. 2; 93-292, S. 1–4; P.A. 96-180, S. 43, 166; P.A. 97-46; P.A. 00-196, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-286 added provision to Subsec. (b) specifying that failure to wear headgear shall not be considered contributory negligence on part of parent or child nor shall failure be admissible in any civil action; P.A. 96-180 amended Subsec. (b) to add “Snell Memorial Foundation's Standard for Protective Headgear for Use in Bicycling” as alternative organization establishing specifications for protective headgear, effective June 3, 1996; P.A. 97-46 amended Subsec. (b) to require children 15 years of age and under to wear protective headgear and to delete “under twelve” re age of child; P.A. 00-196 added reference to Sec. 14-286e in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-286e - Police officers, firefighters or emergency service personnel on bicycles.

(a) Any police officer, firefighter or person engaged in providing emergency services who operates a bicycle in response to an emergency call or while engaged in rescue operations or in the immediate pursuit of an actual or suspected violator of the law shall be exempt from the provisions of sections 14-286, 14-286a, 14-286b, 14-286c and 14-289 provided (1) the police officer, firefighter or person engaged in providing emergency services is sixteen years of age or older, (2) the police officer, firefighter or person engaged in providing emergency services is wearing a distinctive uniform, and (3) the police officer has completed a course of instruction in basic police bicycle patrol certified by the Police Officer Standards and Training Council or an equivalent course of instruction, and the firefighter or person engaged in providing emergency services has completed an equivalent course of basic bicycle patrol.

(b) The exemptions granted in subsection (a) of this section shall apply only when such bicycle is making use of an audible warning signal device, including, but not limited to a siren, whistle or bell.

(c) The provisions of this section shall not relieve the operator of a bicycle from the duty to drive with due regard for the safety of all persons and property.

(P.A. 93-292, S. 6; P.A. 95-108, S. 12; P.A. 06-72, S. 1; P.A. 07-6, S. 1.)

History: P.A. 95-108 amended Subsec. (a) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 06-72 amended Subsec. (a) to exempt firefighters or emergency service personnel, to require in new Subdiv. (1) that bicycle operator be 16 years of age or older, to renumber existing Subdiv. (1) as (2) and require that firefighters and emergency service personnel wear uniforms, and to renumber existing Subdiv. (2) as (3) and require that firefighters and emergency service personnel complete a bicycle patrol course; P.A. 07-6 substituted “person engaged in providing emergency services” for “emergency service personnel” in Subsec. (a).

See Sec. 14-286d re definition of “bicycle”.



Section 14-286f - “Share the Road” public awareness campaign.

The Commissioner of Transportation shall, within available appropriations and in consultation with groups advocating on behalf of bicyclists, develop and implement a state-wide “Share the Road” public awareness campaign to educate the public concerning the rights and responsibilities of both motorists and bicyclists as they jointly use the highways of this state.

(P.A. 08-101, S. 15.)



Section 14-287 - Carrying person other than operator on bicycle.

Section 14-287 is repealed.

(1949 Rev., S. 2506; P.A. 75-577, S. 110, 126; P.A. 77-375, S. 8.)



Section 14-288 - Lights, reflectors and brakes on bicycles. Whistle emitting devices prohibited.

(a) Each bicycle operated upon the public highway, during the times or under the conditions as provided in subsection (a) of section 14-96a, shall display a lighted lamp upon the forward part of such bicycle. Such lamp shall, when lighted, emit a white light which in clear weather shall be visible at a distance of not less than five hundred feet in the direction in which such bicycle is proceeding. Each bicycle shall also, at all times, be equipped with a reflector or reflecting tail light lens, which reflector or lens shall be attached to the rear of such bicycle in such manner as to reflect rays of light thrown upon the same, and such reflector or reflecting tail shall be visible at a distance of not less than six hundred feet from the rear when illuminated by the head lamps of a motor vehicle. Such bicycle shall also be equipped with reflective material so placed and of sufficient size and reflectivity to be visible from both sides of such bicycle at a distance of not less than six hundred feet when illuminated by the head lamps of a motor vehicle. Each bicycle shall also, at all times, be equipped with a braking device sufficient to enable the operator thereof to stop within twenty-five feet on dry, level and clean pavement when moving at a speed of ten miles per hour. No person shall equip a bicycle with a siren or device which emits a whistle or use a siren or device which emits a whistle while operating a bicycle.

(b) Operation of a bicycle in conflict with any provision of this section shall be an infraction.

(1949 Rev., S. 2507; 1955, S. 1381d; 1959, P.A. 62, S. 9; P.A. 75-577, S. 111, 126; P.A. 77-375, S. 5.)

History: 1959 act removed requirement that reflector be of a type approved by the commissioner; P.A. 75-577 replaced provision for $5 maximum fine in Subsec. (b) with statement that violation of provisions is an infraction; P.A. 77-375 replaced general requirements that bicycle have rear reflector and brakes with specifications for required equipment, required that headlight be visible from 500 rather than 400 feet and replaced reference to operation half-hour after sunset and before sunrise with reference to operation during times or under conditions specified in Sec. 14-96a(a).

Cited. 189 C. 611.



Section 14-289 - Regulation of use of bicycles by municipality.

Each town, city and borough shall have authority to make any ordinance not inconsistent with section 14-286 or 14-288 or any regulation of the Office of the State Traffic Administration issued pursuant to section 14-298, respecting governing and controlling the use of bicycles within such town, city or borough, with appropriate penalties for violation thereof, which ordinances may include provisions requiring annual licensing of bicycles and providing for registration of any sale of, or change of ownership in, a bicycle.

(1949 Rev., S. 2508; 1957, P.A. 13, S. 76; P.A. 77-375, S. 7; P.A. 12-132, S. 27.)

History: P.A. 77-375 deleted reference to repealed Sec. 14-287 and included reference to regulations of state traffic commission; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-289a - Riding on motorcycle. Carrying of passenger.

(a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is properly equipped to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the rear or side of the operator. No operator of a motorcycle who has not held an endorsement to operate a motorcycle for a period of three months shall carry any other person on such motorcycle, except that any operator sixteen or seventeen years of age shall not transport any passenger on a motorcycle for a period of six months after obtaining such endorsement.

(b) As used in this section, the term “motorcycle” shall not include “autocycle”, as defined in section 14-1, except that an operator of an autocycle who is sixteen or seventeen years of age shall be subject to all passenger restrictions contained in section 14-36g.

(c) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 17; 1967, P.A. 728; P.A. 75-577, S. 112, 126; P.A. 07-167, S. 8; P.A. 15-46, S. 6.)

History: 1967 act prohibited persons licensed to operate motorcycle for less than three months from carrying passengers; P.A. 75-577 stated that violation of provisions is an infraction; P.A. 07-167 replaced “a license” with “an endorsement” and added provision restricting transportation of passenger by operator sixteen or seventeen years of age; P.A. 15-46 designated existing provisions as Subsecs. (a) and (c) and added Subsec. (b) re autocycle, effective July 1, 2015.



Section 14-289b - Operation of motorcycles and autocycles.

(a) The operator of a motorcycle shall be entitled to the full use of any single traffic lane, but the operation of more than two motorcycles abreast in any single traffic lane is prohibited.

(b) The operator of a motorcycle shall not (1) overtake and pass, in the same single traffic lane occupied by such motorcycle, any motor vehicle other than a motorcycle, or (2) operate a motorcycle between lanes of traffic. An autocycle shall not overtake and pass any motor vehicle operating in the same single traffic lane occupied by such autocycle.

(c) Any person operating a motorcycle manufactured after January 1, 1980, on a highway, shall illuminate the head lamp of such motorcycle at all times it is being operated.

(d) No provision of this section shall apply to a police officer during the performance of his official duties.

(e) Any person who violates the provisions of this section shall have committed an infraction.

(1967, P.A. 396, S. 1; P.A. 75-577, S. 113, 126; P.A. 79-590; P.A. 84-429, S. 41; P.A. 15-46, S. 7.)

History: P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of section is an infraction; P.A. 79-590 replaced previous provisions; P.A. 84-429 rephrased provisions and made other technical changes in Subsec. (c); P.A. 15-46 amended Subsec. (b) to prohibit autocycle from overtaking and passing and make a technical change, effective July 1, 2015.



Section 14-289c - Riding motorcycle sidesaddle; carrying of passenger on motorcycle not so designed.

Any person who rides sidesaddle on a motorcycle and any operator of a motorcycle who permits such riding or who carries a passenger on any motorcycle not designed for passengers shall have committed an infraction.

(1967, P.A. 396, S. 2; P.A. 75-577, S. 115, 126.)

History: P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of provisions is an infraction.



Section 14-289d - Vision-protecting devices for operators of motorcycles or motor-driven cycles.

(a) The Commissioner of Motor Vehicles shall issue regulations, in accordance with nationally accepted standards, concerning specifications for vision-protecting devices, including but not limited to goggles, glasses, face shields, windshields and wind screens for use by operators of motorcycles and motor-driven cycles.

(b) Failure to wear either goggles, glasses or a face shield of a type which conforms to the minimum specifications as called for by such regulations shall be an infraction. The provisions of this subsection shall not apply to operators of motorcycles and motor-driven cycles equipped with a wind screen or windshield which conforms to the minimum specifications called for by such regulations.

(1967, P.A. 375, S. 1, 2; P.A. 75-577, S. 114, 126; P.A. 13-271, S. 36.)

History: P.A. 75-577 replaced provision for $100 maximum fine in Subsec. (b) with statement that failure to wear goggles, glasses or face shield is an infraction; P.A. 13-271 added provisions re operators of motor-driven cycles, effective July 1, 2013.

Cited. 194 C. 129.



Section 14-289e - Headgear for motorcyclists and passengers.

Section 14-289e is repealed.

(1967, P.A. 376, S. 1, 2; P.A. 75-369; P.A. 76-326, S. 1, 2.)



Section 14-289f - Liability insurance required for motorcycles or autocycles.

No owner of any motorcycle, as defined in section 14-1, registered in this state may operate or permit the operation of such motorcycle unless it has been insured for the amounts required by section 14-112, and, except in the case of autocycles, such insurance may exclude personal injury coverage for passengers. Violation of any provision of this section shall be an infraction.

(P.A. 84-291, S. 1; 84-546, S. 155, 173; P.A. 15-46, S. 8.)

History: P.A. 84-546 made technical change for statutory consistency; P.A. 15-46 excepted autocycles from allowable exclusion for personal injury coverage, effective July 1, 2015.



Section 14-289g - Protective headgear for motorcycle or motor-driven cycle operators and passengers under eighteen years of age. Penalty.

(a) No person under eighteen years of age may (1) operate a motorcycle or a motor-driven cycle, as defined in section 14-1, or (2) be a passenger on a motorcycle or motor-driven cycle, unless such operator or passenger is wearing protective headgear of a type which conforms to the minimum specifications established in 49 CFR 571.218, as amended from time to time. Any person who violates this section shall have committed an infraction and shall be fined not less than ninety dollars.

(b) As used in this section, the term “motorcycle” shall not include “autocycle”.

(P.A. 89-242, S. 3, 7; P.A. 08-150, S. 17; P.A. 14-187, S. 41; P.A. 15-46, S. 9.)

History: P.A. 08-150 amended Subsec. (a) to insert Subdiv. designators (1) and (2), include the operation of a “motor-driven cycle” in Subdiv. (1) and make conforming and technical changes; P.A. 14-187 deleted Subsec. (a) designator, replaced provision re specifications established by regulations with provision re specifications established in 49 CFR 571.218, added provision re infraction and fine for violation, deleted former Subsec. (b) re regulations to establish specifications for protective headgear and deleted former Subsec. (c) re penalty for violation of regulations, effective July 1, 2014; P.A. 15-46 designated existing provisions as Subsec. (a) and amended same to add reference to motor-driven cycle in Subdiv. (2), and added Subsec. (b) re term “motorcycle” not to include “autocycle”, effective July 1, 2015.



Section 14-289h - Electric personal assistive mobility devices. Definition. Operation.

(a) For the purposes of this section, “electric personal assistive mobility device” means a self-balancing device unsuitable for operation on public highways having two nontandem wheels and designed to transport one person with an electric propulsion system equipped with a device that limits the maximum speed of such device to not more than fifteen miles per hour.

(b) Each electric personal assistive mobility device shall be equipped with front, rear and side reflectors and a system that, when employed, will enable the operator to bring the device to a controlled stop. If such device is operated between one-half hour after sunset and one-half hour before sunrise, it shall display a lamp emitting a white light which, while such device is in motion, illuminates the area in front of the operator and is visible from a distance of three hundred feet in front of and from the sides of such device.

(c) An operator of an electric personal assistive mobility device is not required to obtain an operator's license and such device is not required to be registered as a motor vehicle when such device is operated in accordance with the provisions of this section.

(d) Any person sixteen years of age or older who has disabilities which limit or impair the ability to walk, as defined in 23 CFR Part 1235.2 and who has been issued a placard pursuant to the provisions of section 14-253a may operate an electric personal assistive mobility device on any sidewalk or on a highway for the purposes of crossing the highway at a crosswalk, when practicable, or at an angle of approximately ninety degrees to the direction of the highway at a location at which there are no obstructions that may prevent an expedient and safe crossing provided such device is completely stopped before entering the traveled portion of the highway and the operator yields the right-of-way to any motor vehicle using such highway. Any such operator shall yield the right-of-way to any pedestrian on a sidewalk or highway.

(e) No person may operate such device on a limited access state highway, as defined in section 13a-1.

(f) No person may operate an electric personal assistive mobility device at a rate of speed exceeding fifteen miles per hour.

(g) Violation of any provision of this section shall be an infraction.

(May 9 Sp. Sess. P.A. 02-7, S. 67.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 14-289i - Vehicles used for landscaping purposes with caged trailers.

Section 14-289i is repealed, effective October 1, 2012.

(P.A. 03-115, S. 24; P.A. 12-81, S. 57.)



Section 14-289j - Restrictions on the use and sale, lease or rental of mini-motorcycles.

(a) For the purposes of this section, “mini-motorcycle” means a vehicle, as defined in section 14-1, that (1) has not more than three wheels in contact with the ground, (2) has a manufactured seat height of less than twenty-six inches measured at the lowest point on top of the seat cushion without the rider, and (3) is propelled by an engine having a piston displacement of less than 50 c.c.

(b) No person shall operate a mini-motorcycle or ride as a passenger on a mini-motorcycle on any highway or public sidewalk. No owner of a mini-motorcycle shall permit a person to operate the owner's mini-motorcycle or to ride as a passenger on the owner's mini-motorcycle on any highway or public sidewalk.

(c) Except on private property owned by the operator of a mini-motorcycle, no person shall operate a mini-motorcycle or ride as a passenger on a mini-motorcycle on any private property in this state unless such operator has in the operator's possession written permission from the owner of the private property to operate such mini-motorcycle and, as the case may be, to carry a passenger on such property.

(d) Except on private property owned by the owner of the mini-motorcycle, no owner of a mini-motorcycle shall permit a person to operate the owner's mini-motorcycle or to ride as a passenger on the owner's mini-motorcycle on any private property in this state unless such operator has in the operator's possession written permission from the owner of the private property to operate such mini-motorcycle and, as the case may be, to carry a passenger on such property.

(e) Any police officer who issues a summons for the alleged violation of subsection (b), (c) or (d) of this section shall cause the mini-motorcycle that was being operated to be impounded for a period of forty-eight hours after the issuance of such summons. The owner of such mini-motorcycle may reclaim such mini-motorcycle after the expiration of such forty-eight-hour period upon payment of all transportation and storage costs.

(f) No person may offer a mini-motorcycle for sale, lease or rent unless such mini-motorcycle has a warning label that gives warning information about the safe and legal use of a mini-motorcycle and about the limitations on use and the possible consequences of use in violation of such limitations, set forth in subsections (b) to (e), inclusive, of this section. Such person, on sale, lease or rent of a mini-motorcycle, shall give a written clear and conspicuous statement, separate from the warning label, to the purchaser, lessee or renter of such mini-motorcycle containing such warning information. Advertisements for mini-motorcycles and oral communications of a person offering a mini-motorcycle for sale, lease or rent shall not contain information inconsistent with any information required in this section. Until regulations required in subsection (g) of this section are adopted, persons offering a mini-motorcycle for sale, lease or rent shall display such warning information, advertise and make oral communications in a manner consistent with the provisions of this section. The provisions of this subsection do not apply to any person selling fewer than five used mini-motorcycles in one calendar year, provided any person claiming inapplicability of the provisions of this subsection shall have the burden of proving such inapplicability.

(g) On or before January 1, 2007, the Department of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, that set forth the warning information required in this section and manner of display of such warning information, establish reasonable transportation and storage fees and otherwise implement the provisions of this section.

(h) Nothing in this section shall prohibit a municipality from adopting more restrictive limitations on the use and sale, lease or rent of mini-motorcycles.

(i) Violation of any provision of this section shall be an infraction.

(P.A. 05-173, S. 1; P.A. 06-130, S. 17; P.A. 07-167, S. 5.)

History: P.A. 06-130 amended Subsec. (a) by replacing provision re seat with requirement re seat height in Subdiv. (2), by changing “50 c.c. or less” to “less than 50 c.c.” in Subdiv. (3) and by deleting former Subdivs. (4) re speed and (5) re registration, amended Subsec. (b) by removing public property from list of prohibited riding areas and amended Subsec. (g) to change date re adoption of regulations from January 1, 2006, to January 1, 2007, effective June 2, 2006; P.A. 07-167 made technical changes in Subsec. (f), effective June 25, 2007.



Section 14-290 - Exemptions from motor vehicle laws.

(a) Motor vehicles in the custody and use of officers in the performance of their duties shall be exempt from any traffic regulations of any town, city or borough, and from the provisions of this chapter and of chapter 246, so far as such exemption is necessary for the effective enforcement of any of the provisions of the statutes.

(b) The following provisions of the general statutes shall not apply to operators of maintenance vehicles or equipment of any governmental agency or agent thereof or to vehicles or equipment of any governmental agency or agent thereof, so far as such exemption is necessary, while such operators and equipment are engaged in or are preparing to engage in or are departing from highway maintenance operations on any highway, road or street, provided the Department of Transportation shall not by reason of such exemption suffer any loss of revenue granted from any agency or department of the federal government for the federal Interstate Highway System or any other highway system: Sections 14-216, 14-230 to 14-233, inclusive, 14-235 to 14-242, inclusive, 14-244 to 14-247, inclusive, 14-250a to 14-252, inclusive, 14-261, 14-262, 14-264 to 14-271, inclusive, 14-299, 14-301 to 14-308, inclusive.

(c) Any wrecker, as defined in section 14-1 and operated in accordance with section 14-66, shall be exempt from the provisions of section 14-267a, provided such wrecker is towing or hauling a motor vehicle that was involved in an accident or became disabled and remains within the limits of a highway, or is being towed or hauled by order of a traffic or law enforcement authority and does not exceed a gross vehicle weight of eighty thousand pounds on five or more axles. Any wrecker towing or hauling such a motor vehicle in a combination that exceeds a gross vehicle weight of eighty thousand pounds on five or more axles shall be exempt from the provisions of section 14-267a, provided such wrecker is operated in accordance with section 14-270 and has been issued an annual permit as described in subsection (d) of section 14-270.

(d) A vehicle or vehicle combination used exclusively by the state or a municipality, or any authorized agent or contractor of the state or municipality, for the removal of leaves and similar, organic materials from any highway, road or street, shall be exempt from the provisions of sections 14-261, 14-261a and 14-262, provided such vehicle or vehicle combination is being operated by a person who is the holder of a commercial driver's license bearing a “T” endorsement.

(1949 Rev., S. 2427; 1969, P.A. 507, S. 1; P.A. 77-11; 77-604, S. 47, 84; P.A. 85-223, S. 2; P.A. 91-192, S. 1; P.A. 02-70, S. 61; P.A. 04-199, S. 14; 04-217, S. 30; P.A. 08-101, S. 6; 08-150, S. 39.)

History: 1969 act added Subsec. (b) exempting operators of maintenance vehicles or equipment of governmental agencies from specified sections of statutes; P.A. 77-11 replaced highway department with department of transportation; P.A. 77-604 deleted references to repealed Secs. 14-229, 14-258 and 14-272 and added references to Secs. 14-230 and 14-271 in Subsec. (b); P.A. 85-223 added Subsec. (c) which exempts wreckers from the provisions of Sec. 14-267a, concerning fines for overweight vehicles, with certain limitations; P.A. 91-192 amended Subsec. (b) to extend exemption to operators and equipment preparing to engage in or departing from highway maintenance operations (Revisor's note: In Subsec. (c), subdivision “(90)” was substituted for “(65)” editorially by the Revisors to correct the reference); P.A. 02-70 amended Subsec. (b) to make a technical change, effective July 1, 2002; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subsec. (c) to eliminate reference to Sec. 14-1(90); P.A. 08-101 amended Subsec. (c) to replace provision re wrecker shall be exempt from Sec. 14-267a provided wrecker is in the course of towing or hauling disabled motor vehicle that does not exceed weight limits with provision re wrecker operated in accordance with Sec. 14-66 shall be exempt from Sec. 14-267a provided wrecker is towing or hauling motor vehicle that was involved in an accident or became disabled and remains within limits of a highway or is being towed or hauled by order of traffic or law enforcement authority and does not exceed gross vehicle weight of 80,000 pounds on 5 or more axles and to add provision re wrecker towing or hauling motor vehicle in combination that exceeds 80,000 pounds shall be exempt from Sec. 14-267a, provided wrecker is operated in accordance with Sec. 14-270 and has been issued annual permit as described in Sec. 14-270(d); P.A. 08-150 added Subsec. (d) re exemption for vehicle or vehicle combination used by state, municipality or agent or contractor thereof for removal of leaves and similar, organic materials.

Cited. 28 CA 283; 38 CA 322.



Section 14-291 - Traffic regulations for special occasions.

The Commissioner of Motor Vehicles, or the Commissioner of Emergency Services and Public Protection, their deputies or any inspector or police officer authorized by said commissioners, may make and provide for the enforcement of traffic regulations for such time or times as unusually heavy traffic conditions may be anticipated upon any highway, provided such traffic regulations shall not apply to or be enforced in the streets of any incorporated city regularly employing a police force of more than fifteen men.

(1949 Rev., S. 2514; February, 1965, P.A. 448, S. 39; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: 1965 act added reference to state police commissioner and changed “any person authorized” to “police officer authorized;” P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-292 - Marking of vehicle operated by student driver.

When any motor vehicle is in use on any highway of this state for the purpose of instructing any person in the operation of a motor vehicle, for compensation or as a part of any school program, the person giving such instruction shall cause to be displayed in a conspicuous place on the front and rear thereof a distinctive marker, not less than twelve inches long nor six inches high, in such form as the Commissioner of Motor Vehicles prescribes, and bearing the inscription “Student Driver”. Failure to display the distinctive markers required by this section shall be an infraction.

(1957, P.A. 530; P.A. 75-577, S. 116, 126.)

History: P.A. 75-577 made failure to display markers an infraction.



Section 14-293 - Vehicles and persons driving or leading animals to display lights.

Section 14-293 is repealed.

(1949 Rev., S. 2490; 1967, P.A. 834, S. 30.)



Section 14-293a - Riding animals on highways.

Any person who rides any horse or other animal upon a public highway shall conform to the provisions of this chapter and chapter 249, unless such provisions clearly do not apply from the language or context or such application would be inconsistent with the manifest intention of the statutes. The fines established in accordance with section 51-164m for violations of the provisions of this chapter and chapter 249, with respect to a motor vehicle, shall apply if the same violation of a provision is committed in the riding of a horse or other animal.

(February, 1965, P.A. 448, S. 19; P.A. 75-577, S. 117, 126; P.A. 76-435, S. 5, 82.)

History: P.A. 75-577 added provision re fines; P.A. 76-435 replaced invalid section reference.



Section 14-293b - Responsibilities of motor vehicle operators when approaching equestrians.

(a) When an operator of a motor vehicle is approaching a person riding a horse on a public highway, such operator shall reduce speed appropriately or stop, if necessary, to avoid endangering the equestrian or frightening or striking the horse.

(b) No operator of a motor vehicle in the vicinity of an equestrian and horse may blow a horn or cause loud or unusual noises, in a manner to startle or frighten the horse.

(c) A statement concerning such responsibilities shall be included in the agency’s instruction manual for motor vehicle operation.

(P.A. 85-75; June Sp. Sess. P.A. 15-5, S. 217.)

History: June Sp. Sess. P.A. 15-5 designated existing provisions as Subsecs. (a) and (c), deleted regulation requirement in Subsec. (a), added Subsec. (b) re blowing horn or causing loud or unusual noises, deleted reference to next revision of instruction manual in Subsec. (c), and made technical changes, effective June 30, 2015.



Section 14-294 - Security for appearance of accused.

Section 14-294 is repealed.

(1949 Rev., S. 2491; 1961, P.A. 517, S. 120.)



Section 14-295 - Double or treble damages for personal injury or property damage resulting from certain traffic violations.

In any civil action to recover damages resulting from personal injury, wrongful death or damage to property, the trier of fact may award double or treble damages if the injured party has specifically pleaded that another party has deliberately or with reckless disregard operated a motor vehicle in violation of section 14-218a, 14-219, 14-222, 14-227a or 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 14-230, 14-234, 14-237, 14-239 or 14-240a, and that such violation was a substantial factor in causing such injury, death or damage to property. The owner of a rental or leased motor vehicle shall not be responsible for such damages unless the damages arose from such owner's operation of the motor vehicle.

(1949 Rev., S. 2492; P.A. 76-435, S. 1, 82; P.A. 77-604, S. 7, 84; P.A. 85-122; P.A. 88-229; P.A. 03-250, S. 2; P.A. 16-126, S. 22.)

History: P.A. 76-435 deleted references to repealed Secs. 14-246 and 14-293; P.A. 77-604 replaced reference to Sec. 14-232 with reference to Sec. 14-242; P.A. 85-122 made provisions of section inapplicable to person licensed under Sec. 14-15; P.A. 88-229 entirely replaced prior provisions re the liability for double or treble damages of each person who, by neglecting to conform to any provision of Secs. 14-230 to 14-242, inclusive, or Sec. 14-245 or 14-247, causes injury to the person or property of another if the court, in its discretion, determines that double or treble damages are just with provisions authorizing the trier of fact to award double or treble damages if the injured party has specifically pleaded that another party has deliberately or with reckless disregard operated a motor vehicle in violation of certain enumerated statutes and that such violation was a substantial factor in causing the injury, death or damage to property; P.A. 03-250 provided that the owner of a rental or leased motor vehicle is not responsible for damages unless the damages arose from such owner's operation of the motor vehicle, effective October 1, 2003, and applicable to causes of action accruing on or after that date; P.A. 16-126 added references to Secs. 14-227m and 14-227n(a)(1) and (2).

Treble damages were originally mandatory and were made discretionary in 1909; the jury should find the actual damages and the court multiply them. 59 C. 1. Statute is to be strictly construed; multiple damages cannot be awarded if the complaint omits any element of statute; 66 C. 570; 75 C. 124; or alleges other tortious acts, so that the verdict does not necessarily establish violation of statute. 59 C. 1; 84 C. 52; 87 C. 256. Multiple damages should be claimed in the demand for relief. 84 C. 52; 87 C. 257. Cited. 111 C. 729. Additional damages are penal and are not recoverable from insurer. 127 C. 533. Cited. 134 C. 599; 192 C. 280; Id., 301; 196 C. 494; 203 C. 667. Unconstitutionally deprives defendant of jury trial; statute does not purport to authorize jury determination of multiple damages. 206 C. 608. Cited. 211 C. 133; 216 C. 40.

Judicially created standard precludes unlimited and arbitrary discretion by the court in its application of statute. 4 CA 451. Cited. 8 CA 254; 31 CA 781; 43 CA 1.

Cited. 39 CS 228.

Double or treble damages may be claimed in complaint alleging both common-law and statutory negligence, provided facts which bring case within statute are clearly stated. 4 Conn. Cir. Ct. 462–464.



Section 14-295a - Assessment for certain violations and payments of fines by mail.

An assessment of five dollars shall be imposed against any person who is convicted of a violation of section 14-219, 14-222, 14-227a or 14-227m or subdivision (1) or (2) of subsection (a) of section 14-227n or who pleads nolo contendere to a violation of section 14-219 and pays the fine by mail. Such assessment shall be in addition to any fee, cost or surcharge imposed pursuant to any other provision of the general statutes. All assessments collected pursuant to this section shall be deposited in the General Fund and credited to the brain injury prevention and services account established under section 14-295b.

(P.A. 04-199, S. 39; P.A. 05-152, S. 2; P.A. 16-126, S. 23.)

History: P.A. 05-152 deleted provision re imposition of assessment for forfeiture of cash bond or guaranteed bail bond certificate; P.A. 16-126 added references to Secs. 14-227m and 14-227n(a)(1) and (2).



Section 14-295b - Brain injury prevention and services account.

There is established a brain injury prevention and services account which shall be a separate, nonlapsing account within the General Fund. The account shall contain all moneys required by law to be deposited in the account. Investment earnings from any moneys in the account shall be credited to the account and shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The moneys in the account shall be allocated to the Department of Social Services for the purpose of providing grants to the Brain Injury Association of Connecticut.

(P.A. 04-199, S. 40.)



Section 14-296 - General penalty.

Any person who violates any provision of this chapter for which no other penalty is provided or is not designated an infraction shall be fined not more than fifty dollars.

(1949 Rev., S. 2515; 1971, P.A. 870, S. 129; P.A. 75-577, S. 122, 126.)

History: 1971 act reduced fine from $100 to $50 maximum; P.A. 75-577 made fine applicable to violations which are not designated as infractions.



Section 14-296a - House trailer not to be occupied when on highway.

No person or persons shall occupy a house trailer while it is being moved upon a public highway. Violation of this section shall be an infraction.

(February, 1965, P.A. 448, S. 33; P.A. 75-577, S. 118, 126.)

History: P.A. 75-577 made violation of section an infraction.



Section 14-296aa - Use of hand-held mobile telephones and mobile electronic devices by motor vehicle operators and school bus drivers prohibited or restricted. Exceptions. Penalties. Amounts remitted to municipality. Record of violation.

(a) For purposes of this section, the following terms have the following meanings:

(1) “Mobile telephone” means a cellular, analog, wireless or digital telephone capable of sending or receiving telephone communications without an access line for service.

(2) “Using” or “use” means holding a hand-held mobile telephone to, or in the immediate proximity of, the user’s ear.

(3) “Hand-held mobile telephone” means a mobile telephone with which a user engages in a call using at least one hand.

(4) “Hands-free accessory” means an attachment, add-on, built-in feature, or addition to a mobile telephone, whether or not permanently installed in a motor vehicle, that, when used, allows the vehicle operator to maintain both hands on the steering wheel.

(5) “Hands-free mobile telephone” means a hand-held mobile telephone that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such hand-held mobile telephone, by which a user engages in a call without the use of either hand, whether or not the use of either hand is necessary to activate, deactivate or initiate a function of such telephone.

(6) “Engage in a call” means talking into or listening on a hand-held mobile telephone, but does not include holding a hand-held mobile telephone to activate, deactivate or initiate a function of such telephone.

(7) “Immediate proximity” means the distance that permits the operator of a hand-held mobile telephone to hear telecommunications transmitted over such hand-held mobile telephone, but does not require physical contact with such operator’s ear.

(8) “Mobile electronic device” means any hand-held or other portable electronic equipment capable of providing data communication between two or more persons, including a text messaging device, a paging device, a personal digital assistant, a laptop computer, equipment that is capable of playing a video game or a digital video disk, or equipment on which digital photographs are taken or transmitted, or any combination thereof, but does not include any audio equipment or any equipment installed in a motor vehicle for the purpose of providing navigation, emergency assistance to the operator of such motor vehicle or video entertainment to the passengers in the rear seats of such motor vehicle.

(9) “Operating a motor vehicle” means operating a motor vehicle on any highway, as defined in section 14-1, including being temporarily stationary due to traffic, road conditions or a traffic control sign or signal, but not including being parked on the side or shoulder of any highway where such vehicle is safely able to remain stationary.

(b) (1) Except as otherwise provided in this subsection and subsections (c) and (d) of this section, no person shall operate a motor vehicle upon a highway, as defined in section 14-1, while using a hand-held mobile telephone to engage in a call or while using a mobile electronic device. An operator of a motor vehicle who types, sends or reads a text message with a hand-held mobile telephone or mobile electronic device while operating a motor vehicle shall be in violation of this section, except that if such operator is driving a commercial motor vehicle, as defined in section 14-1, such operator shall be charged with a violation of subsection (e) of this section.

(2) An operator of a motor vehicle who holds a hand-held mobile telephone to, or in the immediate proximity of, his or her ear while operating a motor vehicle is presumed to be engaging in a call within the meaning of this section. The presumption established by this subdivision is rebuttable by evidence tending to show that the operator was not engaged in a call.

(3) The provisions of this subsection shall not be construed as authorizing the seizure or forfeiture of a hand-held mobile telephone or a mobile electronic device, unless otherwise provided by law.

(4) Subdivision (1) of this subsection shall not apply to: (A) The use of a hand-held mobile telephone for the sole purpose of communicating with any of the following regarding an emergency situation: An emergency response operator; a hospital, physician’s office or health clinic; an ambulance company; a fire department; or a police department, or (B) any of the following persons while in the performance of their official duties and within the scope of their employment: A peace officer, as defined in subdivision (9) of section 53a-3, a firefighter or an operator of an ambulance or authorized emergency vehicle, as defined in section 14-1, a member of the armed forces of the United States, as defined in section 27-103, while operating a military vehicle, or a sworn motor vehicle inspector acting under the authority of section 14-8, or (C) the use of a hand-held radio by a person with an amateur radio station license issued by the Federal Communications Commission in emergency situations for emergency purposes only, or (D) the use of a hands-free mobile telephone.

(c) No person shall use a hand-held mobile telephone or other electronic device, including those with hands-free accessories, or a mobile electronic device while operating a school bus that is carrying passengers, except that this subsection shall not apply to (1) a school bus driver who places an emergency call to school officials, or (2) the use of a hand-held mobile telephone as provided in subparagraph (A) of subdivision (4) of subsection (b) of this section.

(d) No person under eighteen years of age shall use any hand-held mobile telephone, including one with a hands-free accessory, or a mobile electronic device while operating a motor vehicle on a public highway, except as provided in subparagraph (A) of subdivision (4) of subsection (b) of this section.

(e) No person shall use a hand-held mobile telephone or other electronic device or type, read or send text or a text message with or from a mobile telephone or mobile electronic device while operating a commercial motor vehicle, as defined in section 14-1, except for the purpose of communicating with any of the following regarding an emergency situation: An emergency response operator; a hospital; physician’s office or health clinic; an ambulance company; a fire department or a police department.

(f) Except as provided in subsections (b) to (e), inclusive, of this section, no person shall engage in any activity not related to the actual operation of a motor vehicle in a manner that interferes with the safe operation of such vehicle on any highway, as defined in section 14-1.

(g) Any law enforcement officer who issues a summons for a violation of this section shall record on such summons the specific nature of any distracted driving behavior observed by such officer.

(h) Any person who violates this section shall be fined one hundred fifty dollars for a first violation, three hundred dollars for a second violation and five hundred dollars for a third or subsequent violation.

(i) An operator of a motor vehicle who commits a moving violation, as defined in subsection (a) of section 14-111g, while engaged in any activity prohibited by this section shall be fined in accordance with subsection (h) of this section, in addition to any penalty or fine imposed for the moving violation.

(j) The state shall remit to a municipality twenty-five per cent of the fine amount received for a violation of this section with respect to each summons issued by such municipality. Each clerk of the Superior Court or the Chief Court Administrator, or any other official of the Superior Court designated by the Chief Court Administrator, shall, on or before the thirtieth day of January, April, July and October in each year, certify to the Comptroller the amount due for the previous quarter under this subsection to each municipality served by the office of the clerk or official.

(k) A record of any violation of this section shall appear on the driving history record or motor vehicle record, as defined in section 14-10, of any person who commits such violation, and the record of such violation shall be available to any motor vehicle insurer in accordance with the provisions of section 14-10.

(P.A. 05-159, S. 1–7; 05-220, S. 2, 3; P.A. 06-196, S. 284; P.A. 09-54, S. 1; P.A. 10-32, S. 51, 52; 10-109, S. 1; P.A. 11-213, S. 53; P.A. 12-67, S. 1; 12-133, S. 3; P.A. 13-271, S. 37; 13-277, S. 10; June Sp. Sess. P.A. 15-5, S. 227.)

History: P.A. 05-220 amended Subsec. (a) to make definitions applicable to Subsecs. (c) and (d) and add new Subdiv. (8) defining “mobile electronic device”, amended Subsec. (b) to add references to a mobile electronic device in Subdivs. (1) and (3) and delete exemption for “the operator of a taxi cab, tow truck or bus without passengers” in Subdiv. (4)(B) and amended Subsec. (c) to make prohibition applicable to the use of a mobile electronic device and make a technical change and amended Subsec. (d) to apply prohibition to a person under 18 years of age rather than to a person who holds a learner’s permit or any holder of a motor vehicle license subject to the requirements of Sec. 14-36(d) and make prohibition applicable to the use of a mobile electronic device; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-54 amended Subsec. (b)(4) to add members of the armed forces, effective May 21, 2009; P.A. 10-32 made technical changes in Subsecs. (b) and (e), effective May 10, 2010; P.A. 10-109 amended Subsec. (b)(1) to establish violation re operator of vehicle in motion who types, sends or reads text message with hand-held mobile telephone or mobile electronic device, made technical changes in Subsecs. (b) and (e), amended Subsec. (g) to replace fine of not more than $100 and provision suspending fine for first-time violator who acquires hands-free accessory with fine of $100 for first violation, $150 for second violation and $200 for third or subsequent violation, and added Subsec. (j) to require state to remit to municipalities 25% of amount received by state for each summons issued by such municipality; P.A. 11-213 amended Subsec. (b)(1) to add provision re operator driving commercial motor vehicle to be charged with violation of Subsec. (e), added new Subsec. (e) to prohibit texting while operating commercial motor vehicle, except for emergency situations, redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), deleted former Subsec. (h) re $100 fine for violation of Subsec. (c) or (d), amended redesignated Subsec. (h) to increase fines for violations from $100, $150 and $200 to $125, $250 and $400, respectively, and made conforming and technical changes, effective July 13, 2011; P.A. 12-67 amended Subsec. (b)(4) to add new Subpara. (C) re use of hand-held radio by person with amateur radio station license and redesignate existing Subpara. (C) as Subpara. (D); P.A. 12-133 amended Subsec. (j) to specify that the state is to remit to a municipality 25% of the fine amount received for a violation of section for each summons issued by such municipality; P.A. 13-271 amended Subsec. (e) to add provision re prohibition of use of hand-held mobile telephone or other electronic device, amended Subsec. (h) to increase fines for violations from $125, $250 and $400 to $150, $300 and $500, respectively, and added Subsec. (k) re record of violation on driving history or motor vehicle record and availability of record to motor vehicle insurer; P.A. 13-277 added Subsec. (a)(9) defining “operating a motor vehicle”, amended Subsec. (b)(1) and (2) to delete provisions limiting violations to vehicles in motion and to add references to “operating a motor vehicle”, amended Subsec. (b)(4) to limit exemption for hand-held radio use to emergency purposes only, and amended Subsecs. (c) and (d) to delete provisions limiting violations to “moving” bus or vehicle; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(4)(B) to add sworn motor vehicle inspector to list of persons allowed to use hand-held mobile telephone or mobile electronic device while driving, effective June 30, 2015.



Section 14-296b - Following or parking near fire apparatus, driving over hose prohibited.

(a) No driver of a vehicle other than one on official business relating to the emergency shall follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm.

(b) No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street or private driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command.

(c) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 35, 36; P.A. 75-577, S. 119, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-296bb - Access to dedicated roadway for bus rapid transit service.

(a) No person shall access or travel upon any highway that is a dedicated roadway for bus rapid transit service except as an operator or passenger in (1) a motor vehicle authorized by the state to provide public transit service on such highway, (2) an authorized emergency vehicle responding to an emergency call, (3) a vehicle operated by the Department of Transportation or any contractor of the department authorized by the state to perform maintenance on such highway, or (4) any motor vehicle specifically authorized in writing by the Commissioner of Transportation to access or travel upon such highway.

(b) Any violation of this section shall be an infraction.

(P.A. 13-277, S. 9.)

History: P.A. 13-277 effective July 1, 2013.



Section 14-296d - Moving violation defined. Motor vehicle operator's retraining program for operators eighteen years of age or over. Fee. Hearing. Possible license suspension. Regulations.

Section 14-296d is repealed, effective July 1, 1998.

(P.A. 93-341, S. 36, 38; P.A. 98-182, S. 21, 22.)






Chapter 249 - Traffic Control and Highway Safety

Section 14-297 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) The following terms shall be construed as they are defined in section 14-1: “Authorized emergency vehicle”, “driver”, “head lamp”, “highway”, “intersection”, “limited access highway”, “motor vehicle”, “number plate”, “operator”, “person”, “rotary” or “roundabout”, “shoulder”, “stop”, “truck”, “vehicle”;

(2) “Crosswalk” means that portion of a highway ordinarily included within the prolongation or connection of the lateral lines of sidewalks at intersections, or any portion of a highway distinctly indicated, by lines or other markings on the surface, as a crossing for pedestrians, except such prolonged or connecting lines from an alley across a street;

(3) “Official traffic control devices” means all signs, signals, markings and devices consistent with the provisions of this chapter and placed or erected, for the purpose of regulating, warning or guiding traffic, by authority of a public body or official having jurisdiction;

(4) “Parking” means the standing of a vehicle, whether occupied or not, on a highway, except it shall not include the temporary standing of a vehicle for the purpose of and while engaged in receiving or discharging passengers or loading or unloading merchandise or while in obedience to traffic regulations or traffic signs or signals;

(5) “Traffic” means pedestrians, vehicles and other conveyances while using any highway for the purpose of travel;

(6) “Traffic authority” means the board of police commissioners of any city, town or borough, or the city or town manager, the chief of police, the superintendent of police or any legally elected or appointed official or board, or any official having similar powers and duties, of any city, town or borough that has no board of police commissioners but has a regularly appointed force, or the board of selectmen of any town in which there is no city or borough with a regularly appointed police force, except that, with respect to state highways and bridges, “traffic authority” means the Office of the State Traffic Administration, provided nothing contained in this section shall be construed to limit or detract from the jurisdiction or authority of the Office of the State Traffic Administration to adopt regulations establishing a uniform system of traffic control signals, devices, signs and markings as provided in section 14-298, and the requirement that no installation of any traffic control signal light shall be made by any city, town or borough until the installation has been approved by the Office of the State Traffic Administration as provided in section 14-299;

(7) “Traffic control sign” means any sign bearing a message with respect to the stopping or to the rate of speed of vehicles; and

(8) “Traffic control signal” means any device, whether operated manually, electrically or mechanically, by which traffic is alternately directed to stop and to proceed.

(1949 Rev., S. 2516; P.A. 84-429, S. 42; P.A. 90-263, S. 53, 74; P.A. 05-210, S. 27; P.A. 12-132, S. 28.)

History: P.A. 84-429 substantially revised section, dividing section into Subsecs., applying definitions in Sec. 14-1 to terms added in Subdiv. (1), rephrasing provisions and making other technical changes; P.A. 90-263 amended Subdiv. (1) to delete “public service motor vehicle”; P.A. 05-210 amended Subdiv. (1) by substituting “rotary” or “roundabout” for “rotary traffic island”, effective July 1, 2005; P.A. 12-132 amended Subdiv. (6) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 122 C. 518. Longitudinal line at intersection is an official control device. Id., 520. Cited. 123 C. 665; 130 C. 243; 138 C. 81; 163 C. 365.



Section 14-298 - Office of the State Traffic Administration.

There shall be within the Department of Transportation the Office of the State Traffic Administration, which shall constitute a successor to the State Traffic Commission, in accordance with the provisions of sections 4-38d, 4-38e and 4-39. For the purpose of standardization and uniformity, said office shall adopt and cause to be printed for publication regulations establishing a uniform system of traffic control signals, devices, signs and markings consistent with the provisions of this chapter for use upon the public highways. The Commissioner of Transportation shall make known to the General Assembly the availability of such regulations and any requesting member shall be sent a written copy or electronic storage media of such regulations by said commissioner. Taking into consideration the public safety and convenience with respect to the width and character of the highways and roads affected, the density of traffic thereon and the character of such traffic, said office shall also adopt regulations, in cooperation and agreement with local traffic authorities, governing the use of state highways and roads on state-owned properties, and the operation of vehicles including but not limited to motor vehicles, as defined in section 14-1, and bicycles, as defined in section 14-286, thereon. A list of limited-access highways shall be published with such regulations and said list shall be revised and published once each year. The Commissioner of Transportation shall make known to the General Assembly the availability of such regulations and list and any requesting member shall be sent a written copy or electronic storage media of such regulations and list by the commissioner. A list of limited-access highways opened to traffic by the Commissioner of Transportation in the interim period between publications shall be maintained in the Office of the State Traffic Administration and such regulations shall apply to the use of such listed highways. Said office shall also make regulations, in cooperation and agreement with local traffic authorities, respecting the use by through truck traffic of streets and highways within the limits of, and under the jurisdiction of, any city, town or borough of this state for the protection and safety of the public. If said office determines that the prohibition of through truck traffic on any street or highway is necessary because of an immediate and imminent threat to the public health and safety and the local traffic authority is precluded for any reason from acting on such prohibition, the office, if it is not otherwise precluded from so acting, may impose such prohibition. Said office may place and maintain traffic control signals, signs, markings and other safety devices, which it deems to be in the interests of public safety, upon such highways as come within the jurisdiction of said office as set forth in section 14-297. The traffic authority of any city, town or borough may place and maintain traffic control signals, signs, markings and other safety devices upon the highways under its jurisdiction, and all such signals, devices, signs and markings shall conform to the regulations established by said office in accordance with this chapter, and such traffic authority shall, with respect to traffic control signals, conform to the provisions of section 14-299.

(1949 Rev., S. 2517; 1957, P.A. 331, S. 1; 1967, P.A. 685, S. 1; 1969, P.A. 768, S. 151; P.A. 77-375, S. 6; 77-614, S. 558, 610; P.A. 78-303, S. 11, 136; P.A. 84-429, S. 67; P.A. 88-242, S. 1, 2; P.A. 98-222, S. 6; P.A. 11-51, S. 134; Oct. Sp. Sess. P.A. 11-1, S. 7; P.A. 12-132, S. 1.)

History: 1967 act added provisions re regulations governing use of state highways and roads on state-owned properties and re list of limited access highways; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 77-375 added reference to role of local traffic authorities in adoption of regulations and specifically referred to regulations re operation of vehicles “not limited to motor vehicles” and of bicycles; P.A. 77-614 placed state traffic commission in department of transportation and changed membership to include commissioner of public safety rather than commissioner of motor vehicles, effective January 1, 1979; P.A. 78-303 restored membership of commissioner of motor vehicles and deleted reference to no longer existing commissioner of state police; P.A. 84-429 made technical changes for statutory consistency; P.A. 88-242 added provisions authorizing the state traffic commission to prohibit through truck traffic in certain cases involving an immediate and imminent threat to public health and safety; P.A. 98-222 added a requirement that the commissioner notify the General Assembly that the regulations establishing a uniform system of traffic control signals and the list of limited-access highways are available upon request in a written format or as electronic storage; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 added provision making Commissioner of Economic and Community Development, or his or her designee, a member of commission when commission discusses and votes on any matter re an economic development project, and made technical changes, effective October 27, 2011; P.A. 12-132 replaced provisions re State Traffic Commission with provisions re Office of the State Traffic Administration, effective July 1, 2012.

See Sec. 7-136i re preliminary review of municipal petitions, applications or permit requests.

Court may take judicial notice of State Traffic Commission regulations. 133 C. 453. Cited. 134 C. 636; 181 C. 114. Uniform Administrative Procedure Act not applicable to regulations under statute which are not of general applicability; distinction between regulations within and without the purview of that act discussed. 183 C. 313. Legislature reserved to State Traffic Commission the ultimate authority to regulate through truck traffic. 203 C. 267.

Cited. 28 CA 283.

Cited. 4 Conn. Cir. Ct. 104.



Section 14-298a - Operation of motor vehicle exceeding posted clearance or load prohibited.

No person shall operate or move a motor vehicle over, on, through, or under any bridge or structure on any highway if the height of such vehicle or the load exceeds the height of the posted clearance or load, as shown by an official traffic control device, as defined in section 14-297. Any person violating any provision of this section shall have committed an infraction.

(P.A. 05-218, S. 30.)



Section 14-299 - Traffic control signals. Right turn on red.

(a) For the purpose of standardization and uniformity, no installation of any traffic control signal light shall be made by any town, city or borough until the same has been approved by the Office of the State Traffic Administration. Such approval shall be based on necessity for, location of and type of such signal light and shall be applied for on a form supplied by the Office of the State Traffic Administration and shall be submitted to said office by the traffic authority having jurisdiction. Approval of any such signal light may be revoked by the Office of the State Traffic Administration at any time if said office deems such revocation to be in the interest of public safety, and thereupon such signal lights shall be removed by the traffic authority having jurisdiction.

(b) When traffic at an intersection is alternately directed to proceed and to stop by the use of signals exhibiting colored lights or lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian control signals carrying word legends, said lights shall apply to drivers of vehicles and pedestrians and shall indicate the following:

(1) Circular green alone: Vehicular traffic facing a green signal may proceed straight through or turn right or left unless a sign or marking at such place prohibits either such turn or straight through movement, except that such traffic shall yield the right-of-way to pedestrians and vehicles lawfully within a crosswalk or the intersection at the time such signal was exhibited; pedestrians facing the green signal, except when directed by separate pedestrian-control signals, may proceed across the highway within any marked or unmarked crosswalk.

(2) Yellow: Vehicular traffic facing a steady yellow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter, when vehicular traffic shall stop before entering the intersection unless so close to the intersection that a stop cannot be made in safety; pedestrians facing a steady yellow signal, except when directed by separate pedestrian-control signals, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Red alone: Vehicular traffic facing a steady red signal alone shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and remain standing until the next indication is shown; provided, on or after July 1, 1979, vehicular traffic traveling in the travel lane nearest the right hand curb or other defined edge of the roadway, unless a sign approved by the Office of the State Traffic Administration has been erected in the appropriate place prohibiting this movement, may cautiously enter the intersection to make a right turn onto a two-way street or onto another one-way street on which all the traffic is moving to such vehicle's right after such vehicle has stopped as required in this subdivision and yielded the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection. Pedestrians facing a steady red signal alone, except when directed by separate pedestrian-control signals, shall not enter the roadway.

(4) Green arrow: Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time, but such vehicular traffic shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully within the intersection.

(5) Whenever special pedestrian-control signals exhibiting the words “Walk” or “Don't Walk” are in place such signals shall indicate as follows: “Walk”: Pedestrians facing such signals may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles; “Don't Walk”: No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his crossing on the walk signal shall proceed to a sidewalk or safety island while the “Don't Walk” signal is showing.

(c) When an illuminated flashing red or yellow signal is used in a traffic sign or signal, it shall require obedience by vehicular traffic as follows:

(1) Flashing red: When a red lens is illuminated by rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection, or at a limit line when marked or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles facing such signal may proceed through the intersection or past such signal only with caution.

(d) Lenses of the following colors only shall be used and shall be arranged vertically in the signal face or, when necessary, horizontally, and shall conform to the following positions: When arranged vertically, red shall be located at the top, yellow shall be located directly below red and the remaining indications below the yellow in the following order: Flashing yellow, circular green, vertical arrow, left-turn arrow and right-turn arrow, as needed; when arranged horizontally, red shall be located at the left, yellow shall be located directly to the right of red and the remaining indications to the right of yellow in the following order: Flashing yellow, left-turn arrow, circular green, vertical arrow and right-turn arrow, as needed.

(e) When lane-direction-control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green arrow signal is shown, but shall not enter or travel in any lane over which a red X signal is shown.

(f) If a traffic control signal, approved by the Office of the State Traffic Administration, is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any sign or marking the stop shall be made at the signal.

(1949 Rev., S. 2518; 1967, P.A. 428; P.A. 75-297; P.A. 78-309, S. 1; P.A. 12-132, S. 29.)

History: 1967 act restated provisions of Subsecs. (b) to (d) and added Subsecs. (e) and (f); P.A. 75-297 added provisions in Subsec. (b)(3) re right turns on red; P.A. 78-309 revised and amplified Subsec. (b)(3) and changed emphasis by allowing right turn on red unless sign prohibits it, whereas previously turn allowed only where sign permitted it; P.A. 12-132 amended Subsecs. (a) and (f) by replacing references to State Traffic Commission with references to Office of the State Traffic Administration and amended Subsec. (b)(3) by deleting provisions re review and erection of signs by June 30, 1979, and making a conforming change, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.

Cited. 181 C. 515.

Cited. 2 CA 523, 525.

Duty of operator approaching intersection where traffic light is red. 3 CS 177. That stop sign was obscured from view by large truck not justification for failure to stop. 6 CS 264. All silent policemen or stanchions are obstructions in the highway, but they are not nuisances. 15 CS 93.

Cited. 5 Conn. Cir. Ct. 333; 6 Conn. Cir. Ct. 335, 452.

Subsec. (b):

The provisions of Subsec. are subject to the specific exceptions created by the express provisions of Sec. 14-283. 114 C. 406. Right-of-way and duty of driver approaching green light. Id., 640. Cited. 119 C. 267; 122 C. 518. When street marking and green arrow create separate lanes; right to proceed in right-hand lane. Id., 520. Cited. 124 C. 688; 125 C. 38; 149 C. 61. A driver when faced with a green light at an intersection must act as a reasonably prudent person with a knowledge that he cannot proceed in disregard of other vehicles in the intersection; a duty of reasonable safety is placed on a driver who wishes to turn left; a driver facing a green light may have a higher standard of care as he is required to yield to certain vehicles that constitute an imminent hazard. 165 C. 422. Cited. 170 C. 490.



Section 14-299a - Traffic signal preemption devices. Penalty.

(a) As used in this section, “traffic signal preemption device” means a device capable of altering the timing or phasing of a traffic control signal.

(b) No person shall use a traffic signal preemption device unless such person, in furtherance of such person's duties, is (1) installing or maintaining a traffic control signal; (2) operating railroad equipment or a movable bridge; (3) operating a transit vehicle on behalf of the Department of Transportation; (4) operating a motor vehicle owned by the federal or state government, a municipal government or fire district in responding to an emergency; or (5) operating an ambulance in responding to an emergency. No traffic signal preemption device shall be in, or part of, a motor vehicle unless (A) the motor vehicle is owned or controlled by the federal or state government, a municipal government or fire district, (B) the motor vehicle is an ambulance, or (C) such vehicle is being used in the course of manufacturing, transporting, installing or maintaining such a device.

(c) No person shall possess a traffic signal preemption device unless such person is a manufacturer specializing in the manufacture of such devices, a vendor authorized by a manufacturer specializing in the manufacture of such devices or a repairer of such devices.

(d) No person shall sell or transfer possession of a traffic signal preemption device unless (1) such person is a manufacturer specializing in the manufacture of such devices, a vendor authorized by a manufacturer specializing in the manufacture of such devices or a repairer of such devices, and (2) such sale or transfer of possession is to the federal or state government, a municipal government or fire district, ambulance operator or to a vendor or repairer of such devices.

(e) Any person who violates any provision of subsection (b), (c) or (d) of this section shall be fined not more than five thousand dollars or imprisoned not more than three months, or both.

(f) Any person who violates any provision of subsection (b) of this section which violation results in a traffic accident shall be guilty of a class D felony, except that such person shall be fined not more than fifteen thousand dollars.

(P.A. 05-242, S. 1; P.A. 12-80, S. 166; P.A. 13-258, S. 60.)

History: P.A. 05-242 effective July 1, 2005; P.A. 12-80 amended Subsec. (e) to replace maximum term of imprisonment of “ninety days” with “three months”; P.A. 13-258 amended Subsec. (f) to substitute provisions re class D felony for provision re imprisonment of not more than 5 years.



Section 14-300 - Crosswalks. Pedestrian-control signals. Regulation of pedestrians and motor vehicles at crosswalks. Pedestrians who are blind or have guide dogs.

(a) The traffic authority shall have power to designate, by appropriate official traffic control devices, as defined in section 14-297, or markers, or by lines upon the surface of the highway, such crosswalks and intersections as, in its opinion, constitute a danger to pedestrians crossing the highway including, but not limited to, specially marked crosswalks in the vicinity of schools, which crosswalks shall have distinctive markings, in accordance with the regulations of the Office of the State Traffic Administration, to denote use of such crosswalks by school children; and may maintain suitable signs located at intervals along highways, particularly where there are no sidewalks, directing pedestrians to walk facing vehicular traffic.

(b) At any intersection where special pedestrian-control signals bearing the words “Walk” or “Don't Walk” are placed, pedestrians may cross the highway only as indicated by the signal. At any intersection where traffic is controlled by other traffic control signals or by police officers, pedestrians shall not cross the highway against a red or “Stop” signal and shall not cross at any place not a marked or unmarked crosswalk. A pedestrian started or starting across the highway on a “Walk” signal or on any such crosswalk on a green or “Go” signal shall have the right-of-way over all vehicles, including those making turns, until such pedestrian has reached the opposite curb or safety zone.

(c) Except as provided in subsection (c) of section 14-300c, at any crosswalk marked as provided in subsection (a) of this section or any unmarked crosswalk, provided such crosswalks are not controlled by police officers or traffic control signals, each operator of a vehicle shall grant the right-of-way, and slow or stop such vehicle if necessary to so grant the right-of-way, to any pedestrian crossing the roadway within such crosswalk, provided such pedestrian steps off the curb or into the crosswalk at the entrance to a crosswalk or is within that half of the roadway upon which such operator of a vehicle is traveling, or such pedestrian steps off the curb or into the crosswalk at the entrance to a crosswalk or is crossing the roadway within such crosswalk from that half of the roadway upon which such operator is not traveling. No operator of a vehicle approaching from the rear shall overtake and pass any vehicle, the operator of which has stopped at any crosswalk marked as provided in subsection (a) of this section or any unmarked crosswalk to permit a pedestrian to cross the roadway. The operator of any vehicle crossing a sidewalk shall yield the right-of-way to each pedestrian and all other traffic upon such sidewalk.

(d) The operator of a motor vehicle who approaches or comes into the immediate vicinity of a pedestrian who is blind, as defined in subsection (a) of section 1-1f, carrying a white cane or a white cane tipped with red, or a pedestrian being guided by a guide dog, shall reduce speed or stop, if necessary, to yield the right-of-way to such pedestrian. No person, except one who is blind, shall carry or use on any street or highway, or in any other public place, a cane or walking stick which is white in color or white, tipped with red.

(e) Any crosswalk designated by a traffic authority on or after October 1, 2010, pursuant to subsection (a) of this section shall be required by such authority to have markings, signage, or any control signals deemed necessary by such authority to provide sufficient time for the safe crossing of pedestrians.

(f) The operator of any motor vehicle who violates this section shall be fined not more than five hundred dollars.

(g) In any civil action arising under subsection (c) or (d) of this section or sections 14-300b to 14-300d, inclusive, the doctrine of negligence per se shall not apply.

(1949 Rev., S. 2519; 1955, S. 1403d; 1967, P.A. 639; P.A. 78-309, S. 2; P.A. 94-189, S. 33, 34; P.A. 00-196, S. 13; P.A. 07-167, S. 26; P.A. 08-150, S. 32; P.A. 10-159, S. 9; P.A. 12-132, S. 30; P.A. 16-54, S. 1.)

History: 1967 act made special reference to specially marked crosswalks near schools in Subsec. (a); P.A. 78-309 added Subsecs. (c) and (d); P.A. 94-189 amended Subsec. (c) by changing “yield” to “grant”, making the section also applicable to a pedestrian who “steps to the curb at the entrance to a crosswalk” and deleting the requirement that such pedestrian should be “approaching at such a rate of speed or has approached so near to that half of the roadway upon which such operator is traveling so as to be in reasonable danger of being struck by the vehicle of such operator”, effective July 1, 1994; P.A. 00-196 made a technical change; P.A. 07-167 amended Subsec. (c) by replacing “steps to the curb” with “steps off the curb or into the crosswalk”, making infraction applicable to “The operator of any motor vehicle who violates this section”, rather than “A violation of this subsection”, and specifying a fine of $90, effective July 1, 2007; P.A. 08-150 amended Subsec. (c) to delete penalty provision, reflecting its reenactment as new Subsec. (e), added new Subsec. (d) requiring motor vehicle operator to yield right-of-way to pedestrian who is blind carrying a white cane or white cane tipped with red or being guided by a guide dog and prohibiting a person who is not blind from carrying or using a cane or walking stick white in color or white, tipped in red, added new Subsec. (e) re penalty, formerly part of Subsec. (c), and redesignated existing Subsec. (d) as new Subsec. (f) and amended same to add reference to new Subsec. (d); P.A. 10-159 amended Subsec. (a) to substitute “official traffic control devices” for “devices” and make technical changes, made technical changes in Subsec. (c), inserted new Subsec. (e) requiring crosswalks designated on or after October 1, 2010, to have necessary markings, signage or control signals to provide sufficient time for safe crossing of pedestrians and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g); P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; P.A. 16-54 amended Subsec. (f) by replacing provision re violator deemed to have committed infraction and fined $90 with provision re violator fined not more than $500.

See Sec. 53-182 re penalties for infractions committed by pedestrians.

Subsec. (a):

What lines constitute compliance with section. 126 C. 527.

Subsec. (b):

Cited. 125 C. 223. Rule for pedestrians crossing from one curb to the other; not applicable to one marooned in middle of street when the light changed. 127 C. 160. Cited. Id., 301. Pedestrian crossing with light could not be found guilty of contributory negligence as a matter of law. 130 C. 614. Cited. 133 C. 581; 138 C. 81. A pedestrian who has the right of way is not justified in being oblivious to the circumstances and failing to exercise care commensurate with the situation. 142 C. 385. Cited. 146 C. 210. Violation constitutes negligence per se. 147 C. 644. Cited. 149 C. 61. Statute not applicable where evidence did not show that decedent was on or near crosswalk until bus had nearly completed its turn. 151 C. 14. Statutory right-of-way to pedestrians at crosswalks limited to crosswalks on public highways. 163 C. 365.

Legislature intended to make it possible for the pedestrian to cross and to be protected while crossing. 5 CS 133. A pedestrian desiring to cross a street upon a crosswalk at a street intersection where traffic is controlled by traffic light may rely solely upon the assumption that other traffic will obey such lights. 10 CS 413.

Stoplights and flashers on school bus not the type of signals specified in Subsec. 2 Conn. Cir. Ct. 214.



Section 14-300a - Pedestrian street markings near housing projects for elderly persons.

The Office of the State Traffic Administration and each municipal traffic authority shall, on highways under their respective jurisdictions and subject to the provisions of section 14-298, provide special pedestrian street or sidewalk markings at intersections and streets in proximity to projects designated for or containing a high proportion of elderly persons.

(1967, P.A. 358; P.A. 12-132, S. 31.)

History: P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-300b - Pedestrian use of crosswalks and roadways.

(a) Each pedestrian crossing a roadway at any point other than within a crosswalk marked as provided in subsection (a) of section 14-300 or any unmarked crosswalk or at a location controlled by police officers shall yield the right of way to each vehicle upon such roadway. Each pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to each vehicle upon such roadway.

(b) No pedestrian shall cross a roadway intersection diagonally unless authorized by a pedestrian-control signal or police officer. When authorized by a pedestrian-control signal or police officer to cross an intersection diagonally each pedestrian shall cross only in accordance with such signals or as directed by such police officer. No pedestrian shall cross a roadway between adjacent intersections at which traffic or pedestrian-control signals are in operation except within a marked crosswalk.

(c) Each pedestrian crossing a roadway within a crosswalk shall travel whenever practicable upon the right half of such crosswalk.

(d) A violation of any provision of this section shall be an infraction.

(P.A. 78-309, S. 3.)

Cited. 27 CA 513.



Section 14-300c - Pedestrian use of roads and sidewalks. Required to yield to emergency vehicle.

(a) No pedestrian shall walk along and upon a roadway where a sidewalk adjacent to such roadway is provided and the use thereof is practicable. Where a sidewalk is not provided adjacent to a roadway each pedestrian walking along and upon such roadway shall walk only on the shoulder thereof and as far as practicable from the edge of such roadway. Where neither a sidewalk nor a shoulder adjacent to a roadway is provided each pedestrian walking along and upon such roadway shall walk as near as practicable to an outside edge of such roadway and if such roadway carries motor vehicle traffic traveling in opposite directions each pedestrian walking along and upon such roadway shall walk only upon the left side of such roadway.

(b) No pedestrian shall suddenly leave a curb, sidewalk, crosswalk or any other place of safety adjacent to or upon a roadway and walk or run into the path of a vehicle which is so close to such pedestrian as to constitute an immediate hazard to such pedestrian. No pedestrian who is under the influence of alcohol or any drug to a degree which renders himself a hazard shall walk or stand upon any part of a roadway.

(c) Each pedestrian shall yield the right-of-way to any authorized emergency vehicle, as defined by section 14-1, approaching such pedestrian and emitting any audible signal or displaying or making any visual signal reasonably indicating that such vehicle is being operated in an emergency situation. Nothing in this subsection shall be construed to relieve the driver of such an authorized emergency vehicle from any duty to drive with due regard for the safety of all persons using the highway or from the duty to exercise due care to avoid colliding with any pedestrian.

(d) Except as provided by sections 14-299, 14-300, and 14-300b to 14-300e, inclusive, each pedestrian upon a roadway shall yield the right-of-way to each vehicle upon such roadway.

(e) A violation of any provision of this section shall be an infraction.

(P.A. 78-309, S. 4; P.A. 84-429, S. 68.)

History: P.A. 84-429 substituted reference to Sec. 14-1 for reference to Sec. 14-1a, repealed in the same act.

Cited. 27 CA 513. Plaintiff's failure to comply with Subsec. (a) demonstrated negligence on her part and precluded recovery under Sec. 13a-149, the municipal highway defect statute. 119 CA 724.



Section 14-300d - Operator of a vehicle required to exercise due care to avoid pedestrian.

Notwithstanding any provisions of the general statutes or any regulations issued thereunder, sections 14-299, 14-300, 14-300b to 14-300e, inclusive, or any local ordinance to the contrary, each operator of a vehicle shall exercise due care to avoid colliding with any pedestrian or person propelling a human powered vehicle and shall give a reasonable warning by sounding a horn or other lawful noise emitting device to avoid a collision. An operator who violates any provision of this section shall be fined not more than five hundred dollars.

(P.A. 78-309, S. 5; P.A. 16-54, S. 2.)

History: P.A. 16-54 replaced “A violation of” with “An operator who violates” and replaced “an infraction” with “fined not more than five hundred dollars”.



Section 14-300e - Application of pedestrian rights to solicitation of rides in a motor vehicle and walking on limited access highways.

Nothing contained in sections 14-299, 14-300 or 14-300b to 14-300d, inclusive, shall be construed to limit the provisions of section 53-181 or to permit any pedestrian to walk upon or along any highway where pedestrians are prohibited by any provision of the general statutes or any regulations issued thereunder.

(P.A. 78-309, S. 6.)



Section 14-300f - Vehicles to stop for school crossing guard. Penalties. Issuance of warning or summons upon report of school crossing guard.

(a) The operator of a motor vehicle shall immediately bring the motor vehicle to a stop not less than ten feet from a location on any highway or private road where a school crossing guard is on duty when the school crossing guard specifically directs the operator to do so. Any motor vehicle so stopped for a school crossing guard shall not proceed until the school crossing guard specifically directs the operator to do so.

(b) Any person who violates any provision of subsection (a) of this section shall be fined four hundred fifty dollars for the first offense and, for each subsequent offense, not less than five hundred dollars nor more than one thousand dollars or imprisoned not more than thirty days, or both.

(c) Upon receipt of a written report from any school crossing guard specifying the license plate number, color and type of any motor vehicle observed by such school crossing guard violating any provision of subsection (a) of this section and the date, approximate time and location of such violation, a police officer may issue a written warning or summons to the owner of such vehicle.

(P.A. 96-167, S. 1; P.A. 13-22, S. 1.)

History: P.A. 13-22 amended Subsec. (b) to increase fine for first offense from not less than $100 or more than $500 to $450, added Subsec. (c) re issuance of warning or summons upon report of school crossing guard and made technical changes.



Section 14-300g - Operation of golf carts. Equipment. Insurance.

(a) The traffic authority of any city, town or borough is authorized to permit the operation of golf carts, during daylight hours only, on any street or highway within the limits of, and under the jurisdiction of, such traffic authority, provided: (1) Each such golf cart shall be equipped with an operable horn in accordance with the requirements of subsection (e) of section 14-80; (2) each such golf cart shall be equipped with a flag that is positioned to assist operators of motor vehicles in observing the location and operation of such golf cart; (3) no such authorization shall be granted for operation on any street or highway the posted speed limit of which is more than twenty-five miles per hour; and (4) the operator of any such golf cart shall carry a valid motor vehicle operator’s license while operating such golf cart. Any person who operates a golf cart in violation of any provision of this subsection, any insurance requirement established in accordance with subsection (b) of this section, or any other conditions or limitations established by the traffic authority for the operation of golf carts shall have committed an infraction.

(b) The Commissioner of Motor Vehicles may establish, by regulations adopted in accordance with the provisions of chapter 54, insurance requirements for the operation of golf carts in accordance with subsection (a) of this section.

(P.A. 09-187, S. 27; June Sp. Sess. P.A. 15-5, S. 218.)

History: P.A. 09-187 effective July 8, 2009; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to delete “Connecticut” re valid motor vehicle operator’s license, effective June 30, 2015.



Section 14-300h - Special event permit for fire department to use state highway to collect charitable donations.

Notwithstanding any provision of section 14-298 or any regulation adopted thereunder, the Office of the State Traffic Administration shall, at the request of a local traffic authority of a municipality, issue a special event permit to allow members of the fire department of such municipality to use a state highway, other than a limited access highway, to collect donations for charitable purposes. No such permit shall be issued except for the use of a state highway at an intersection controlled by a traffic control signal or stop sign where the posted speed limit is thirty miles per hour or less. No permit shall be issued for a period of more than one day. No local traffic authority shall be issued more than two such permits per year per fire company. The issuance of a permit shall be considered an agreement by the municipality to indemnify and hold harmless the state against any financial loss and expense arising out of any claim, demand, suit or judgment resulting from or related to the issuance of the permit or the collection of donations.

(P.A. 13-93, S. 1.)



Section 14-300i - Vehicle operator to exercise reasonable care when near vulnerable user on a public way.

(a) As used in subsection (b) of this section, (1) “vulnerable user” means: (A) A pedestrian; (B) a highway worker; (C) a person riding or driving an animal; (D) a person riding a bicycle; (E) a person using a skateboard, roller skates or in-line skates; (F) a person operating or riding on an agricultural tractor; (G) a person using a wheelchair or motorized chair; and (H) a blind person and such person's service animal, and (2) “public way” includes any state or other public highway, road, street, avenue, alley, driveway, parkway or place, under the control of the state or any political subdivision of the state, dedicated, appropriated or opened to public travel or other use.

(b) Any person operating a motor vehicle on a public way who fails to exercise reasonable care and causes the serious physical injury or death of a vulnerable user of a public way, provided such vulnerable user has shown reasonable care in such user's use of the public way, shall be fined not more than one thousand dollars.

(P.A. 14-31, S. 1.)



Section 14-301 - Through ways. Stop signs.

(a) The Office of the State Traffic Administration may designate any state highway or part thereof or any bridge upon any such highway as a through way, and may, after notice, revoke any such designation. The traffic authority of any town, city or borough may designate any highway or part thereof under the control of such town, city or borough as a through way, and may, after notice, revoke any such designation.

(b) No designation of a through way shall become effective as to regulation of traffic at any intersection thereon until the Office of the State Traffic Administration or such other traffic authority has caused signs to be erected at such intersections. Each such sign shall bear the word “stop”, which shall be self-illuminated at night or so placed as to be illuminated by street lights or by headlights of approaching motor vehicles, and each such sign shall be located as near as practicable to the traveled portion of the highway at the entrance to which the stop is to be made, or at the nearest line of the crosswalk thereat, and shall be clearly visible for a distance of one hundred feet along the street intersecting the through way.

(c) The driver of a vehicle shall stop in obedience to a stop sign at such clearly marked stop line or lines as may be established by the traffic authority having jurisdiction or, in the absence of such line or lines, shall stop in obedience to a stop sign at the entrance to a through highway and shall yield the right-of-way to vehicles not so obliged to stop which are within the intersection or approaching so closely as to constitute an immediate hazard.

(d) Nothing herein contained shall prevent said office or such traffic authority from erecting such stop signs on all corners of any intersection within its jurisdiction, and thereafter the provisions of subsection (c) of this section, relating to the stopping of motor vehicles and the right-of-way within such intersection, shall apply to the operation of motor vehicles on each of the intersecting streets.

(e) The driver of a vehicle shall stop in obedience to a stop sign at a railroad crossing erected and maintained on the highway by requirement of the Commissioner of Transportation or the Office of the State Traffic Administration.

(1949 Rev., S. 2520; 1949, S. 1405d; 1955, S. 1404d; 1959, P.A. 163; 1963, P.A. 29; 1971, P.A. 144; P.A. 75-486, S. 44, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 12-132, S. 32.)

History: 1959 act amended Subsec. (c) by adding requirement of stopping at stop lines; 1963 act added Subsec. (e); 1971 act deleted clause in Subsec. (c) allowing drivers having once yielded right-of-way to proceed and requiring others approaching to yield to them; P.A. 75-486 replaced public utilities commission with public utilities control authority in Subsec. (e); P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.

See Sec. 14-249 re stopping at grade crossings.

Purpose of former statute accomplished by a stop at a stop sign. 116 C. 599; 117 C. 551. Stopping at stop sign not sufficient, as sign may be considerable distance from traveled portion of through street; where no reasonably observable property line, statute inoperative to impose obligation to stop; statute places no duty upon traffic authority to erect sign of any particular type or legible for any particular distance, but, if there is sign legible for 100 feet, duties upon driver of car arise. 127 C. 234. Operator of vehicle approaching from right who complies with stop regulation has superior right-of-way if vehicles arrive at intersection at approximately same time. 130 C. 400. Cited. 131 C. 79. Whether placing of stop sign complies with statute is question of fact for jury. Id., 165. Right-of-way of driver entering through street. 133 C. 455. Where visibility is obscured at required stopping point, statute imposes no duty to make second stop. Id., 724. Failure of defendant to stop at a stop line was negligence. 139 C. 223. Error where court charged, in effect, that car disregarding stop sign at intersection might have right-of-way over car making left turn. 151 C. 199. Charge, “once operator from right has complied with stop sign regulation, he has superior right-of-way if vehicles arrived at intersection at approximately same time”, was erroneous. Id., 221. The word “entrance” does not require a special definition when a jury is charged. 160 C. 480. Cited. 163 C. 279.

Cited. 29 CA 791.

Cited. 24 CS 375; 26 CS 184.

Subsec. (c):

Subsec. explained. 165 C. 635. Cited. 170 C. 583.

Cited. 16 CA 272.

The judge's charge as to statute if read in its entirety was accurate in law, adapted to the issues and sufficient as a guide to the jury. 5 Conn. Cir. Ct. 164.



Section 14-302 - “Yield” signs.

The Office of the State Traffic Administration, on any state highway, or a local traffic authority, on any highway under its control, may designate intersections at which signs bearing the words “Yield” may be erected. The driver of a vehicle approaching a “Yield” sign shall, in obedience to such sign, slow down to a speed reasonable for the existing conditions, and shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection, provided, if such driver is involved in a collision, such collision shall be deemed prima facie evidence of such driver's failure to yield the right-of-way.

(1955, S. 1406d; February, 1965, P.A. 448, S. 40; P.A. 12-132, S. 33.)

History: 1965 act deleted reference to state aid highway, words “right-of-way” after “Yield” and provision specifying application of collision proviso was to collisions with pedestrians or other vehicles, and changed driver's duty on approaching sign from slowing to 10 miles per hour and yielding so as to avoid collision to slowing to reasonable speed so as to avoid hazard; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 14-111g re operator's retraining program.



Section 14-303 - Designation of one-way streets.

Subject to the provisions of this chapter, the traffic authority shall have power to designate streets as one-way streets and to place and maintain on each street intersecting a street designated as a one-way street, at or near the property line of such one-way street, appropriate signs upon or in the street; such signs, devices or marks to bear the word “one-way” with an arrow pointing in the direction that all vehicular traffic shall travel when using such designated one-way street. No person shall operate or drive any vehicle upon or through any one-way street contrary to the directions as indicated by such signs, devices or marks established under the provisions of this section.

(1949 Rev., S. 2521.)

See Sec. 14-111g re operator's retraining program.



Section 14-304 - Safety zones.

(a) The traffic authority shall have power to establish safety zones of such character and at such places as it deems necessary for the protection of pedestrians.

(b) No person shall operate or drive any vehicle over or through any safety zone established under the provisions of this section.

(1949 Rev., S. 2522.)



Section 14-305 - Bus stops and public service motor vehicle stands.

(a) The traffic authority shall have power to establish bus stops with the approval of the Department of Transportation. The traffic authority shall also have the power to establish stands for other motor vehicles used for the transportation of passengers for hire and designate the same by appropriate signs and markings.

(b) No person other than an operator of a motor vehicle used for the transportation of passengers for hire shall park any vehicle in any officially designated public service motor vehicle stand, and no operator of any such motor vehicle shall park such vehicle upon any highway in any business district at any place other than a public service motor vehicle stand; but this provision shall not prevent the operator of any such motor vehicle from temporarily stopping such vehicle in accordance with parking regulations at any place for the purpose of and while actually engaged in receiving or discharging passengers.

(1949 Rev., S. 2523; 1949, S. 1407d; P.A. 75-486, S. 45, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 36, 348; P.A. 84-20, S. 3; P.A. 90-263, S. 54, 74.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 gave division of public utility control department status and deleted reference to abolished department of business regulation; P.A. 84-20 amended Subsec. (a) to transfer power to approve establishment of bus stops from public utility control department to transportation department; P.A. 90-263 substituted “motor vehicles used for the transportation of passengers for hire” for “public service motor vehicle”.



Section 14-306 - Taxi stands in front of hotels.

The traffic authority of any city or town is authorized to establish a public taxi stand in connection with any hotel within the limits of such city or town and may, with the approval of the owner or lessee of such hotel, limit the use of such public taxi stand to cabs of a company to be designated by such owner or lessee.

(1949 Rev., S. 2524.)

Cited. 118 C. 375. Statute construed as applying to establishment of taxi stands adjacent to hotels in those portions of highway of which hotel owner holds fee; hence constitutional. 119 C. 325.



Section 14-307 - Parking restrictions. Regulations.

(a) The traffic authority of any city, town or borough shall have power to prohibit, limit or restrict the parking of vehicles and to erect and maintain signs in each block designating the time or terms of such prohibition or restriction on any highway or thoroughfare coming under the jurisdiction of such city, town or borough and such traffic authority may remove from state highways, except limited access highways, within the territorial limits of such city, town or borough any vehicles parked in violation of any regulation of the Office of the State Traffic Administration established in accordance with subsection (b) of this section and of any rule, regulation, order or ordinance of any such city, town or borough relative to or in connection with parking on such highway. Such removal shall be undertaken in accordance with the procedures employed by the city, town or borough in the removal of vehicles from any highway or thoroughfare coming under the jurisdiction of such city, town or borough. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to establish procedures for the removal of such vehicles by such traffic authority and for the storage of such vehicles. The regulations shall, at a minimum, (1) require that such traffic authority provide written notice by certified mail to the owner of any vehicle removed, (2) provide any such owner with an opportunity for a hearing before a hearing officer appointed by the chief executive officer of each city, town or borough and specify procedures for the holding of such hearing, (3) provide that the owner or keeper of any garage or other place where any such vehicle is stored shall have a lien on the vehicle for his storage charges, and (4) specify procedures for the sale at public auction of any vehicle placed in storage which is not claimed within a specified period of time by the owner thereof.

(b) The Office of the State Traffic Administration shall have power to prohibit, limit or restrict the parking of vehicles on any portion of any state highway or on any bridge on any such highway and to erect and maintain signs designating the terms of such prohibition or restriction.

(c) No person shall park any vehicle in any place where parking is prohibited or park any vehicle for a longer period than that indicated as lawful by any sign erected and maintained in accordance with the provisions of this chapter, except: (1) A person operating an armored car vehicle may, while in the performance of such person's duties, park for a period not to exceed ten minutes in a place where parking is prohibited, provided such vehicle does not obstruct or impede the normal and reasonable movement of traffic, or (2) a vehicle displaying a special license plate or a removable windshield placard issued pursuant to section 14-253a or by authorities of other states or countries for the purpose of identifying vehicles permitted to utilize parking spaces reserved for persons with disabilities which limit or impair their ability to walk or blind persons, may park in an area where parking is legally permissible, for an unlimited period of time without penalty, notwithstanding the period of time indicated as lawful by any (A) parking meter, or (B) sign erected and maintained in accordance with the provisions of this chapter.

(1949 Rev., S. 2525; 1969, P.A. 236; P.A. 91-408, S. 6; June 18 Sp. Sess. P.A. 97-4, S. 7, 11; June 18 Sp. Sess. 97-11, S. 63, 65; P.A. 99-268, S. 35; P.A. 00-169, S. 22; P.A. 12-132, S. 34.)

History: 1969 act gave local traffic authorities power to remove from roads vehicles parked in violation of state traffic commission regulations under Subsec. (a); P.A. 91-408 amended Subsec. (c) to add exception authorizing operator of an armored car vehicle to park where parking is prohibited; June 18 Sp. Sess. P.A. 97-4 amended Subsec. (a) to require commissioner to adopt regulations re procedures for removal and storage of vehicles and stated minimum requirements for such regulations, effective June 30, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 99-268 amended Subsec. (c) by designating existing exception re armored cars as Subdiv. (1), adding Subdiv. (2) re allowing a vehicle displaying a special license plate or removable windshield placard to park without penalty where legally permissible for an unlimited period of time and by making a technical change re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 12-132 amended Subsecs. (a) and (b) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

As to local parking regulations. 125 C. 506. Traffic authority has power to install parking meters. 130 C. 243.



Section 14-308 - Loading and unloading.

(a) The traffic authority shall have power to determine the location of loading and unloading zones and shall erect and maintain signs designating the same.

(b) No operator of any vehicle shall park for a period of time longer than is necessary for the loading or unloading of materials or merchandise in any place marked as a loading or unloading zone.

(1949 Rev., S. 2526.)



Section 14-309 - Approval of traffic safety measures and traffic control devices, signs or markings. Approval of related municipal regulation or ordinance.

No traffic safety measure or traffic control device, sign or marking shall be installed or maintained on any state highway or on any bridge on any such highway or within the right-of-way of any such highway or bridge by the traffic authority of any town, city or borough, except by consent and written approval of the Office of the State Traffic Administration. No rule, regulation, order or ordinance of any town, city or borough relative to or in connection with such safety measure or traffic control device, sign or marking on any such highway or bridge, or within the right-of-way of any such highway or bridge, shall take effect until approved in writing by said office or be effective after such approval has been revoked. Approval of any such traffic control measure may be revoked by said office at any time, if it deems such revocation to be in the interest of public safety.

(1949 Rev., S. 2527; P.A. 12-132, S. 35.)

History: P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.

Cited. 134 C. 636.



Section 14-310 - Fraudulent or obstructive signs and signals.

(a) No person, firm or corporation shall place, maintain or display upon or in view from any highway any unauthorized sign, signal, marking or device which purports to be or is in imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal and no person, firm or corporation shall place or maintain, nor shall any public authority permit, upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(b) The traffic authority having jurisdiction over any such highway is authorized, without notice, to cause any such prohibited sign, signal or marking to be removed as a public nuisance.

(1949 Rev., S. 2528.)

See Sec. 13a-124 re unauthorized signs.

Cited. 122 C. 518.



Section 14-311 - Open air theaters, shopping centers and certain other developments affecting state highway traffic.

(a) No person, firm, corporation, state agency, or municipal agency or combination thereof shall build, expand, establish or operate any open air theater, shopping center or other development generating large volumes of traffic that substantially affect state highway traffic within this state, as determined by the Office of the State Traffic Administration, until such person, firm, corporation, or agency has procured from said office a certificate that the operation thereof will not imperil the safety of the public, except that any development, including any development to be built in phases, without regard to when such phases are approved by the municipal planning and zoning agency or other responsible municipal agency, that contains a total of one hundred or fewer residential units shall not be required to obtain such certificate if such development is a residential-only development and is not part of a mixed-use development that contains office, retail or other such nonresidential uses, provided if any future development increases the total number of residential units to more than one hundred, and such total substantially affects state highway traffic within the state as determined by the Office of the State Traffic Administration, a certificate shall be procured from said office.

(b) Except as otherwise provided in this subsection, no local building official shall issue a building or foundation permit to any person, firm, corporation, state agency or municipal agency to build, expand, establish or operate such a development until the person, firm, corporation or agency provides to such official a copy of the certificate issued under this section by the office. If the office determines that any person, firm, corporation, or state or municipal agency has (1) started building, expanding, establishing or operating such a development without first obtaining a certificate from said office, or (2) has failed to comply with the conditions of such a certificate, it shall order the person, firm, corporation or agency to (A) cease constructing, expanding, establishing or operating the development, or (B) comply with the conditions of the certificate within a reasonable period of time. If such person, firm, corporation or agency fails to (i) cease such work, or (ii) comply with an order of the office within such time as specified by the office, the office may make an application to the superior court for the judicial district of Hartford or the judicial district where the development is located enjoining the construction, expansion, establishment or operation of such development. Notwithstanding the provisions of this subsection, for single family home building lots within a subdivision of land, for which a certificate is required and which do not have a direct exit or entrance on, or directly abut or adjoin any state highway, no local building official shall issue a certificate of occupancy to any person, firm, corporation, state agency or municipal agency to occupy homes on such lots until the person, firm, corporation or agency provides to such official a copy of the certificate issued under this section by the office and such official confirms that the certificate conditions have been satisfied.

(c) The Office of the State Traffic Administration, to the extent practicable, shall begin its review of an application prior to final approval of the proposed activity by the municipal planning and zoning agency or other responsible municipal agency.

(d) In determining the advisability of such certification, the Office of the State Traffic Administration shall include, in its consideration, highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. The Office of the State Traffic Administration may require improvements to be made by the applicant to the extent that such improvements address impacts to highway safety created by the addition of the applicant's proposed development or activity. If the Office of the State Traffic Administration determines that such improvements, including traffic signals, pavement markings, channelization, pavement widening or other changes or traffic control devices, are required to handle traffic safely and efficiently, one hundred per cent of the cost thereof shall be borne by the person building, establishing or operating such open air theater, shopping center or other development generating large volumes of traffic, except that such cost shall not be borne by any municipal agency. The Commissioner of Transportation may issue a permit to said person to construct or install the changes required by the Office of the State Traffic Administration.

(e) Any person aggrieved by any decision of the Office of the State Traffic Administration hereunder may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district in which it is proposed to operate such establishment. The provisions of this section except insofar as such provisions relate to expansion shall not apply to any open air theater, shopping center or other development generating large volumes of traffic in operation on July 1, 1967.

(f) Before submitting an application for any development generating large volumes of traffic pursuant to subsection (a) of this section to the Office of the State Traffic Administration, the individual or entity submitting such application shall attend a mandatory meeting with the Office of the State Traffic Administration and other staff from the Department of Transportation. At such meeting, such individual or entity shall present the applicant's proposed development to such department staff and receive feedback, including, but not limited to, information as to what needs to be submitted for an application to be considered complete.

(1951, S. 1408d; 1967, P.A. 730; 1969, P.A. 768, S. 152; 1971, P.A. 611, S. 1; 870, S. 103; P.A. 73-136; P.A. 74-183, S. 202, 291; P.A. 76-412; 76-436, S. 173, 681; P.A. 77-603, S. 38, 125; P.A. 78-280, S. 1, 127; P.A. 83-362; P.A. 84-546, S. 46, 173; P.A. 85-498, S. 1, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-342, S. 1, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-256, S. 14; P.A. 12-132, S. 36.)

History: 1967 act made provisions applicable to shopping centers and other developments generating large volumes of traffic, added provisions re percentage of cost of traffic signals, pavement markings, road widening etc. to be borne by developer and re permit to construct or install required changes and replaced exemption for developments under construction or in operation on June 5, 1951, with exemption for developments in operation on July 1, 1967; 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts made provisions applicable to expansions of developments or facilities, required developer to bear 75% rather than 50% of cost of road or traffic signal changes, qualified exemption by excluding expansion operations and replaced superior court with court of common pleas; P.A. 73-136 required developer to pay 100% of cost of road or traffic signal changes; P.A. 74-183 added reference to judicial districts; P.A. 76-412 included facilities or developments of state or municipal agencies, made provisions applicable to projects “substantially affecting state highway traffic”, exempted municipal agency from payment of cost of changes and added provision re postponement of action on applications; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with requirement that appeals be made in accordance with Sec. 4-183 except that venue remains in county or judicial district affected; P.A. 78-280 deleted reference to counties; P.A. 83-362 divided section into Subsecs., prohibited local building officials from issuing building or foundation permits for developments until commission issues certificates and required commission to act on certificate applications within 120 days unless additional information needed; P.A. 84-546 made technical grammatical change in Subsec. (e); P.A. 85-498 extended the provisions of Subsecs. (a) and (b) to firms, corporations or any combination of a firm, corporation, state agency or municipal agency; P.A. 90-342 added provision in Subsec. (b) authorizing injunction for failure to comply with commission's orders and provision in Subsec. (d) requiring the commission to seek the opinion of the traffic authority of the municipality where the development is located (Revisor's note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 11-256 amended Subsec. (a) to establish exception from certificate requirement for certain developments and to make technical changes, amended Subsec. (b) to establish procedure applicable to certain single family home building lots re provision of copy of certificate and to make technical changes, amended Subsec. (c) to require commencement of commission review prior to final approval by municipal agency and to make a technical change, and amended Subsec. (d) to authorize commission to require highway safety improvements, effective July 13, 2011; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, amended Subsec. (c) by deleting provisions re commission action on certificate applications and added Subsec. (f) re mandatory meeting before submitting application, effective July 1, 2012 (Revisor's note: In Subsec. (b)(ii), a reference to “commission” was changed editorially by the Revisors to “office” for consistency).

See Sec. 14-311c re developed parcels of land separately owned and utilized together for a single development purpose which affects state highway traffic.

Approval by State Traffic Commission is not a condition precedent to issuance of a building permit by local authority. 144 C. 67. Cited. 176 C. 63; 180 C. 11.

Cited. 43 CA 52.

No open air theater can lawfully be built until the required certificate has been issued. 18 CS 521. The issue of adequacy of roads leading to proposed site is determined by the State Traffic Commission. 20 CS 192.



Section 14-311a - New certificate for increase in parking spaces.

Section 14-311a is repealed, effective July 1, 2012.

(1971, P.A. 611, S. 2; P.A. 12-132, S. 52.)



Section 14-311b - Traffic controls for certain parking areas and commercial establishments.

The Office of the State Traffic Administration, in cooperation and agreement with local traffic authorities, may, in any parking area for twenty or more vehicles or for any commercial establishment having an exit or entrance on or abutting or adjoining any state highway, establish traffic controls by signal or device, for access to and egress from and for traffic within such parking area or commercial establishment. The traffic authority of any city, town or borough may establish similar controls for parking areas for twenty or more vehicles or for any commercial establishment having an exit or entrance on or abutting or adjoining any highway under their jurisdiction. The owner or operator of any parking area or commercial establishment where such traffic controls have been established, pursuant to this section, shall erect and maintain the necessary uniform traffic control signals or devices, which shall conform to the specifications of the manual of uniform traffic control devices established under this chapter and as approved and revised by the Office of the State Traffic Administration, provided no traffic control signal or device shall be installed, operated or maintained until a permit for such installation, operation or maintenance has been procured from the Office of the State Traffic Administration.

(1971, P.A. 600; P.A. 12-132, S. 37.)

History: (Revisor's note: In 2005 a reference to “chapter 249” was changed editorially by the Revisors to “this chapter”); P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-311c - Developed parcels of land separately owned and utilized together for a single development purpose which affects state highway traffic.

(a) No group of persons, firms, corporations, state agencies or municipal agencies or combination thereof shall build, expand, establish or operate any open air theater, shopping center or other development generating large volumes of traffic on any group of individual parcels of land which are separately owned but are utilized together for a single development purpose, whether or not such parcels are separated by any state, local or private roadway that substantially affect state highway traffic within this state, as determined by the Office of the State Traffic Administration, until such group has procured from the Office of the State Traffic Administration a certificate that the operation thereof will not imperil the safety of the public, except that any development, including any development to be built in phases without regard to when such phases are approved by the municipal planning and zoning agency or other responsible municipal agency, that contains a total of one hundred or fewer residential units shall not be required to obtain such a certificate if such development is a residential-only development and not part of a mixed-use development containing office, retail or other such nonresidential uses, provided if any future development increases the total number of residential units to more than one hundred, and this total substantially affects state highway traffic within the state as determined by the Office of the State Traffic Administration, a certificate shall be procured from said office.

(b) Except as otherwise provided in this subsection, no local building official shall issue a building or foundation permit to any such group or member thereof to build, expand, establish or operate such a development until the group or member provides to such official a copy of the certificate issued under this section by the Office of the State Traffic Administration. If the Office of the State Traffic Administration determines that any group or member has (1) started building, expanding, establishing or operating such a development without first obtaining a certificate from said office, or (2) has failed to comply with the conditions of such a certificate, it shall order the group or member to (A) cease constructing, expanding, establishing or operating the development, or (B) to comply with the conditions of the certificate within a reasonable period of time. If such group or member fails to (i) cease such work, or (ii) comply with such order within such time as specified by the Office of the State Traffic Administration, said office or the traffic authority of the municipality wherein the development is located may make an application to the superior court for the judicial district of Hartford or the judicial district where the development is located enjoining the construction, expansion, establishment or the operation of such development. Notwithstanding the provisions of this subsection, for single family home building lots within a subdivision of land, for which a certificate is required and which do not have a direct exit or entrance on, or directly abut or adjoin any state highway, no local building official shall issue a certificate of occupancy to any such group or member thereof or person to occupy homes on such lots until such group, member or person provides to such official a copy of the certificate issued under this section by said office and such official confirms that the certificate conditions have been satisfied.

(c) The Office of the State Traffic Administration, to the extent practicable, shall begin its review of an application prior to final approval of the proposed activity by the municipal planning and zoning agency or other responsible municipal agency.

(d) In determining the advisability of such certification, the Office of the State Traffic Administration shall include, in its consideration, highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. The Office of the State Traffic Administration may require improvements to be made by the applicant to the extent that such improvements address impacts to highway safety created by the addition of the applicant's proposed development or activity. If the Office of the State Traffic Administration determines that such improvements, including traffic signals, pavement markings, channelization, pavement widening or other changes or traffic control devices, are required to handle traffic safely and efficiently, one hundred per cent of the cost thereof shall be borne by the group building, establishing or operating such open air theater, shopping center or other development generating large volumes of traffic, except that such cost shall not be borne by any municipal agency. The Commissioner of Transportation may issue a permit to said group to construct or install the changes required by the Office of the State Traffic Administration, in consultation with the local traffic authority.

(e) Any group aggrieved by any decision of the Office of the State Traffic Administration hereunder may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district in which it is proposed to operate such establishment. The provisions of this section except insofar as such provisions relate to expansion shall not apply to any open air theater, shopping center or other development generating large volumes of traffic which has received all necessary permits, variances, exceptions and approvals from the municipal zoning commission, planning commission, combined planning and zoning commission and zoning board of appeals in which such development is located prior to or on July 1, 1985, or to any such development which is in operation on that date.

(P.A. 85-498, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-342, S. 2, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-256, S. 15; P.A. 12-132, S. 38.)

History: P.A. 90-342 added provision in Subsec. (b) authorizing injunction for failure to comply with commission's orders and provision in Subsec. (d) requiring the commission to seek the opinion of the traffic authority of the municipality where the development is located (Revisor's note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 11-256 amended Subsec. (a) to establish exception from certificate requirement for certain developments and to make technical changes, amended Subsec. (b) to establish procedure applicable to certain single family home building lots re provision of copy of certificate and to make technical changes, amended Subsec. (c) to require commencement of commission review prior to final approval by municipal agency and to make technical changes, and amended Subsec. (d) to authorize commission to require highway safety improvements, effective July 13, 2011; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration and amended Subsec. (c) by deleting provisions re commission action on certificate applications, effective July 1, 2012.

See Sec. 14-311 re open air theaters, shopping centers and certain other developments affecting state highway traffic.



Section 14-311d - Economic development project applications submitted to Commissioner of Transportation or Office of the State Traffic Administration.

Notwithstanding any provision of title 13b or this title, in all matters in which a formal petition, application or request for a permit is required to be submitted to the Commissioner of Transportation or the Office of the State Traffic Administration, and such petition, application or request is in connection with an economic development project, the commissioner or office shall, not later than sixty days after the date on which the commissioner or office receives a completed petition, application or request, make a final determination whether to approve such completed petition, application or request. The commissioner or office shall notify the petitioner, applicant or requestor of such final determination. In the event that the commissioner or office fails to make a final determination not later than sixty days after the date on which the commissioner or office received such completed petition, application or request, such completed petition, application or request shall be deemed approved.

(Oct. Sp. Sess. P.A. 11-1, S. 8; P.A. 12-132, S. 39.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.



Section 14-312 - Regulations.

The traffic authority shall have power to make regulations necessary to make effective the provisions of this chapter, and may make and enforce temporary regulations to cover emergencies and special conditions.

(1949 Rev., S. 2529.)

Cited. 130 C. 243.



Section 14-313 - Appeal.

Any person aggrieved by any order or regulation made by any traffic authority under the provisions of this chapter, relating to the establishment of through streets, the making of safety zones, the establishment of parking restrictions or the location of loading and unloading zones, or by the performance of any act pursuant to any provision of this chapter, may take an appeal therefrom to the court of common council or to the board of aldermen of the city, to the town council or board of selectmen of the town, or to the warden and burgesses of the borough, wherein such traffic authority is located, or to the superior court for the judicial district in which it is located. Such appeal shall be to the next session of such court or board which will allow sufficient time for the service of the notice required herein. A written notice of such appeal, addressed to such traffic authority, shall be deposited with, or forwarded by registered or certified mail to, such traffic authority at least ten days before the return day thereof. Upon such hearing, such court or board shall determine whether the order or regulation appealed from is reasonable, and shall thereupon sustain or revoke such order or regulation.

(1949 Rev., S. 2530; 1963, P.A. 486; P.A. 74-183, S. 203, 291; P.A. 76-436, S. 174, 681; P.A. 78-280, S. 1, 127.)

History: 1963 act specified appellate body in towns and boroughs; P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 28 CA 344.



Section 14-314 - Penalties.

Any person, firm or corporation failing to comply with any order made pursuant to any provision of this chapter shall be fined not more than five thousand dollars or imprisoned not more than thirty days or both, and shall be subject to the provisions of section 14-111. Any person, firm or corporation failing to comply with any traffic control signal, sign, marking or other device placed and maintained upon the highway, or with any regulation adopted pursuant to any provision of this chapter, by the Office of the State Traffic Administration or the traffic authority of any city, town or borough shall be deemed to have committed an infraction, if no other penalty is provided by law. Traveling at a greater rate of speed than is reasonable as provided in section 14-218a shall not be deemed to be a failure to comply with the provisions of this section but shall be deemed to be the commission of an infraction within the provisions of said section 14-218a.

(1949 Rev., S. 2531; 1967, P.A. 195, S. 1; P.A. 75-577, S. 125, 126; P.A. 76-381, S. 19; P.A. 90-342, S. 3, 5; P.A. 12-132, S. 40.)

History: 1967 act deleted reference to violations of “any provision of this chapter” and added additional $50 maximum penalty for failure to comply with signals, markings, etc.; P.A. 75-577 replaced provision for $50 maximum fine with statement that violation is an infraction and moved failure to comply with regulations from $100 penalty provision to infraction provision; P.A. 76-381 added provision re traveling at greater than reasonable speed; P.A. 90-342 increased penalty for violations of the chapter from $100 to $5,000; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 131 C. 167.

Cited. 43 CA 52. Section does not provide state with method of charging the driving public with an infraction for failing to obey a warning sign; regulations of Connecticut state agencies delineate between regulatory signs, warning signs and guide signs, and driver's failure to follow a warning sign's advice does not give rise to an infraction with which driver may be cited. 54 CA 98.

Cited. 5 Conn. Cir. Ct. 619.



Section 14-314a - Periodic review of traffic control signals and signs.

Section 14-314a is repealed.

(1961, P.A. 339; 1969, P.A. 768, S. 153; P.A. 95-325, S. 15.)



Section 14-314b - Injury to or removal of traffic control devices, signs or lights.

Any person who, without lawful authority, attempts to or in fact alters, defaces, injures, knocks down or removes any official traffic control device, signal light, railroad sign, portable warning light or barricade, or any other sign or light or any part thereof, shall be guilty of a class D misdemeanor.

(1971, P.A. 690, S. 1; P.A. 12-80, S. 65.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

Cited. 219 C. 179.



Section 14-314c - Erection of signs to warn operators of presence of deaf persons. Regulations.

(a) The Office of the State Traffic Administration, on any state highway, or a local traffic authority, on any highway under its control, shall, upon receipt of an application on behalf of any person under the age of eighteen who is deaf, as certified by a physician or an advanced practice registered nurse, erect one or more signs in the person's neighborhood to warn motor vehicle operators of the presence of the deaf person.

(b) The Office of the State Traffic Administration may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 84-72; P.A. 97-236, S. 26, 27; P.A. 12-132, S. 41; P.A. 16-39, S. 13.)

History: P.A. 97-236 amended Subsec. (b) to substitute “may” for “shall” re adoption of regulations, effective June 24, 1997; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; P.A. 16-39 amended Subsec. (a) by adding reference to advanced practice registered nurse.



Section 14-314d - Erection of signs stating the requirement of the use of signal lights when changing lanes.

The Office of the State Traffic Administration, on any state highway, or a local traffic authority, on any highway under its control, may, within available appropriations, designate locations at which signs bearing the words “STATE LAW REQUIRES USE OF SIGNAL LIGHTS WHEN CHANGING LANES” may be erected.

(P.A. 99-181, S. 23; P.A. 12-132, S. 42.)

History: P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-315 - Duties of Commissioner of Emergency Services and Public Protection re street and highway safety and accident prevention.

The Commissioner of Emergency Services and Public Protection shall study the problems of street and highway safety, shall act as the central coordinating agency of state departments, organizations and instrumentalities engaged in the elimination of motor vehicle accidents; shall study all phases of the problem of obtaining better observance and uniform enforcement of the laws for the regulation of highway travel and motor vehicle operation; shall study methods of safety control and engineering in this and other states with a view to improvement in such methods in this state; shall study problems of safety as they affect home, farm and school accidents; shall act as the central coordinating agency of the state in the planning and execution of safety programs and campaigns for the prevention of accidents and the loss of manpower and may conduct educational programs and campaigns relating to industrial safety; shall advise with and assist the Commissioner of Transportation and other state department heads in the accomplishment of the purposes stated herein.

(1949 Rev., S. 2532; 1951, S. 1409d; 1957, P.A. 305, S. 1; September, 1957, P.A. 11, S. 13; 1969, P.A. 768, S. 154; P.A. 77-614, S. 513, 610; P.A. 78-303, S. 12, 136; P.A. 11-51, S. 134.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 77-614 abolished Connecticut safety commission and transferred duties to commissioner of public safety, deleted reference to commissioner of motor vehicles and deleted provision re annual report to governor, effective January 1, 1979; P.A. 78-303 deleted obsolete reference to commissioner of state police; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 38a-683 re accident prevention course for senior citizens, entitling them to insurance premium reductions.



Section 14-316 and 14-317 - Commissioners to serve without compensation; offices. Assistants.

Sections 14-316 and 14-317 are repealed.

(1949 Rev., S. 2533, 2534; P.A. 77-614, S. 73, 609, 610.)






Chapter 250 - Gasoline and Motor Oil Sales

Section 14-318 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) The following terms shall be construed as they are defined in section 14-1: “Fuels”, “motor vehicle” and “person”;

(2) “Commissioner” means the Commissioner of Consumer Protection or any assistant to the Commissioner of Consumer Protection who is designated and authorized by, and who is acting for, the Commissioner of Consumer Protection;

(3) “Distributor” means any person, wherever resident or located, who imports fuels or causes fuels to be imported into this state, for sale or use; a person who produces, refines, manufactures or compounds fuels within this state; and a person who distributes gasoline by tank wagon in this state;

(4) “Local authority” means the selectmen or town manager of a town, the mayor of a city or the warden of a borough or other board or authority designated by local charter, regulation or ordinance, except in any town or city having a zoning commission and a board of appeals, “local authority” means the board of appeals;

(5) “United States Government Motor Gasoline” means gasoline which is or may be prescribed by the federal specification board of the United States government for use as fuel for motor vehicle, motor boat and similar engines;

(6) “United States Aviation Gasoline, Domestic Grade” means that gasoline which is or may be prescribed by the federal specification board of the United States government for use as aviation fuel; and

(7) “Retail dealer” means any person operating a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine.

(1949 Rev., S. 2535; P.A. 84-429, S. 43; June Sp. Sess. P.A. 91-9, S. 1, 10; P.A. 03-184, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 84-429 divided section into Subsecs., rephrased provisions, added definition of “local authority” in Subdiv. (3) and made other technical changes; June Sp. Sess. P.A. 91-9 deleted reference to “commissioner” in Subdiv. (1), inserted new definition of “commissioner” as Subdiv. (2) and renumbered remaining Subdivs. accordingly; P.A. 03-184 amended definition of “local authority” in Subdiv. (4) to include other board or authority designated by local charter, regulation or ordinance and to make a technical change; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 131 C. 714.



Section 14-319 - License required for sale of gasoline. Prohibited grounds for refusal to grant or renew license.

(a) No person shall sell or offer for sale any gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines over the highways of this state without having applied for and received from the commissioner a license to sell such gasoline or other product. Each person applying for any such license shall, in such application, state the location of each place or station where such person intends to sell or offer for sale any such gasoline or other product. Each such license shall be renewed annually. A license fee for each such place or station shall be charged as follows: For each station containing one pump, one hundred dollars; and, for each station containing more than one pump, one hundred dollars, plus twenty-eight dollars for each pump in excess of one. The fees shall be paid to the commissioner.

(b) The commissioner shall not refuse to grant or renew any license under this section on the ground that (1) any licensed activity shall be conducted by the licensee on real property on which shall also be located one or more other businesses, enterprises, or activities, whether or not licensed under section 14-52, owned or operated by one or more persons, other than the licensee, or (2) the licensee shall make use of any common areas or facilities together with the owner or operator of any such other business, enterprise or activity.

(c) In determining whether to grant or to renew any license under this section, the commissioner shall consider whether the applicant or licensee has been found in any judicial or administrative proceeding to have violated the requirements of subsection (c) of section 14-332a.

(1949 Rev., S. 2536; 1961, P.A. 581, S. 18; P.A. 83-489, S. 13, 17; P.A. 84-254, S. 52, 62; 84-374, S. 2, 3; 84-391, S. 7, 8; P.A. 94-36, S. 21, 42; P.A. 98-128, S. 3, 10; June Sp. Sess. P.A. 09-3, S. 160.)

History: 1961 act increased license fees; P.A. 83-489 increased license fees for each place or station as follows: For each station containing one pump, from $7 to $14; for each station containing more than one pump, from $7 plus $2 for each pump in excess of one to $14 plus $4 for each pump in excess of one; P.A. 84-254 periodically increased the fees scheduling the increases to take effect on July first of the following years: 1985, 1989, 1991 and 1993; P.A. 84-374 divided section into Subsecs. and inserted new language in Subsec. (b), prohibiting the commissioner from refusing to grant or renew a gasoline sales license where another independently owned business shares the same property; P.A. 84-391 provided for the staggered renewal of gasoline sales licenses, deleting provision whereby licenses expired on first day of October following issuance; P.A. 94-36 amended Subsec. (a) by eliminating a staggered schedule of renewing licenses and a prorated license fee and made technical changes, effective January 1, 1995; P.A. 98-128 added Subsec. (c) to require commissioner to consider whether an applicant or licensee has violated the requirements of Sec. 14-332a(c), effective July 1, 1998; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to change $50 to $100 re license fees for stations and to change $14 to $28 re fee for each pump in excess of one.

See Secs. 16a-6 and 16a-22d re information to be submitted by applicant.

See Sec. 21a-10(b) re staggered schedule of license renewals.

History of statutes concerning licensing of gasoline stations. 123 C. 312. Cited. 125 C. 720. Applicant for station in New Haven is not required to comply with Sec. 14-321 before applying to commissioner under this section. 128 C. 701. Cited. 131 C. 715. Does not preclude zoning board from considering size of lot for proposed station in determining whether it will imperil public. 134 C. 155. Cited. 135 C. 709; 138 C. 326. A later decision of zoning appeals board constituted a conclusive determination that there had been a change in conditions and amounted to a revocation of certificate issued 6 years before. 139 C. 677. Cited. Id., 680; 140 C. 622; 142 C. 66; 144 C. 61; 147 C. 517; 149 C. 514.

Cited. 3 CA 556.

Cited. 3 CS 224.



Section 14-320 - Approval of gasoline station location by commissioner.

No station or place of business for the wholesale or retail sale of gasoline shall be established or maintained in a place adjoining a state highway, or in a town or city containing fewer than ten thousand inhabitants according to the last-preceding census of the United States, unless the person establishing or maintaining such station has procured from the commissioner a certificate stating that, in the opinion of the commissioner, the location of such station or place of business will not imperil the safety of the public. The commissioner may revoke any such certificate whenever, in his opinion, such station will, by reason of its location, imperil the safety of the public. For the initial examination of the location of each such station there shall be charged the sum of one hundred dollars, and on and after July 1, 1985, one hundred fifty dollars, on and after July 1, 1989, two hundred twenty-five dollars, on and after July 1, 1991, two hundred eighty dollars, and on and after July 1, 1993, three hundred fifty dollars. For the examination of each pump which is to be added to or relocated on the premises of any licensed station and of the proposed location and plan of installation of such pump, there shall be charged a fee of fourteen dollars, and on and after July 1, 1985, twenty-one dollars, on and after July 1, 1989, thirty-two dollars, on and after July 1, 1991, forty dollars, and on and after July 1, 1993, fifty dollars. For the examination of the location of any such station upon the change of ownership of such station, there shall be charged a fee of fourteen dollars, and on and after July 1, 1985, twenty-one dollars, on and after July 1, 1989, thirty-two dollars, on and after July 1, 1991, forty dollars, and on and after July 1, 1993, fifty dollars.

(1949 Rev., S. 2537; 1959, P.A. 221, S. 1; 1961, P.A. 581, S. 19; February, 1965, P.A. 52; P.A. 83-489, S. 14, 17; P.A. 84-254, S. 53, 62.)

History: 1959 act increased fee for initial examination of location; 1961 act increased fees for examination of additional pumps and for examination of location on change of ownership; 1965 act added provision re relocated pumps; P.A. 83-489 increased fees as follows: For the initial examination of the location of each such station, from $50 to $100, for the examination of each pump to be added to or relocated on the premises of a licensed station and of the proposed location and plan of installation of such pump, from $7 to $14, and for the examination of the location of any such station upon the change of ownership of such station, from $7 to $14; P.A. 84-254 periodically increased the fees scheduling the increases to take effect July first of the following years: 1985, 1989, 1991 and 1993.

Action of commissioner is reviewable only where he has acted arbitrarily, illegally or abused his discretion. 117 C. 262. Cited. 149 C. 513. Revocation cannot be by letter and without hearing. 149 C. 517.

Cited. 3 CS 224.



Section 14-321 - Approval of gasoline station location by local authorities.

Any person who desires to obtain a license for the sale of gasoline or any other product, under the provisions of section 14-319, shall first obtain and present to the commissioner a certificate of approval of the location for which such license is desired. The certificate of approval shall be obtained from the zoning commission, planning and zoning commission or local authority of the town, city or borough where the station or pump is located or is proposed to be located. A certificate of approval shall not be required in the case of the transfer of the last issued license from one person to another provided no more than one year has elapsed since the expiration of such license, or in the case of a renewal of a license by the holder of the license, or in the case of the addition or discontinuance of pumps. If adjoining physical properties are altered or changed, the applicant shall conform to the provisions of this section. The commissioner shall not issue any license under the provisions of section 14-319 for which a certificate of approval is a prerequisite unless the certificate is presented to him within three years after the date on which it was issued.

(1949 Rev., S. 2538; February, 1965, P.A. 229; P.A. 82-460, S. 7; P.A. 84-429, S. 44; P.A. 03-184, S. 4.)

History: 1965 act changed provision re transfer of station to transfer of the last issued license and added requirement that license not be issued if a required certificate has not been presented within three years of its issuance; P.A. 82-460 provided that a license cannot be transferred if more than one year has elapsed since its expiration; P.A. 84-429 rephrased provisions, substituted term “local authority” for definitional language and made other technical changes; P.A. 03-184 added provision authorizing a zoning commission or planning and zoning commission to issue a certificate of approval.

See Sec. 14-331 re revocation or suspension of license.

Authority of mayor to issue or refuse certificate of approval of location. 109 C. 586. Denial of certificate of approval is reviewable only to determine if it was arbitrary, illegal or an abuse of discretion. 110 C. 80; 128 C. 264; Id., 354. 1927 act applies in New Haven, and authority is in mayor, not board of appeals, by virtue of exception in 1929 act. 123 C. 311; 128 C. 264. 1927 act held unconstitutional; section is an amendment of the 1929 act and does not apply to New Haven. 128 C. 701, 706. Cited. 134 C. 150. Plaintiff held not a “holder” seeking renewal of license and application must be based upon certificate of approval by the zoning board of appeals. 135 C. 706. Cited. 138 C. 326; Id., 453; 139 C. 681; 140 C. 622, 650. In passing on an application for a certificate of approval for the use of certain property for the retail sale of gasoline, a zoning board of appeals serves, not in a zoning capacity, but as an agent of the state to pass upon suitability of the location in view of traffic and other conditions, and to determine whether the proposed use of the location would imperil the safety of the public. 142 C. 64. Zoning board of appeals is acting as agency of the state in determining suitability. 143 C. 316. Cited. 144 C. 61. When acting under section, a board of appeals is not dealing primarily with zoning but is performing a separate function delegated to it as an agency of the state. 147 C. 517; 148 C. 507. Cited. 149 C. 513. For board validly to reverse an earlier decision by granting a subsequent application for approval of the same location, there has to be a showing of material change in conditions, that is, a change which militated against the objections formerly relied on. 150 C. 75. Cited. Id., 511, 559. Board acts as an agent of the state under this section and Sec. 14-322, its sole function being to determine if the site in question will be suitable according to statutory criteria designed to promote and protect the public safety. 153 C. 95. Disapproval of application on grounds of potential traffic hazard anticipated from planned nearby shopping center was within discretion of board. Id., 257. When acting under section, zoning board of appeals is acting as a special statutory agent of the state. Id., 259. Cited. Id., 433. Where plaintiff's application to board does not make it clear whether a permit under the zoning ordinance or an approval under the statutes is requested, the board must decide each issue separately and the required number of votes for each must be met in order for the application to be approved. 154 C. 32, 36. Cited. Id., 540. Probative value of conflicting evidence of suitability of property is for the board to decide. 155 C. 350. Zoning board acting under section as special statutory agent of state is governed by requirements of Sec. 14-322. Id., 539. Nonconforming use as gasoline station may survive period when station had been used for automobile repair work. 158 C. 86. In passing upon application for approval of location, zoning board as administrative agency of state is required to hold hearing. Id., 208. Proceedings under this section and Sec. 14-322 are not zoning matters; certificate of approval should not be issued where location is violative of zoning regulations. 159 C. 234. Cited. 170 C. 154.

Cited. 3 CA 556.

Station operator enjoined by commissioner where zoning board issued certificate of approval in error. 1 CS 165. Cited. 4 CS 462. History discussed; authority of zoning board to issue certificate of approval. 5 CS 1. Statute not applicable to municipalities it did not affect before 1935. Id., 214. Cited. 8 CS 277; Id., 499. Constitutionality. 10 CS 462. Cited. 26 CS 476. Hearing provided for in Sec. 14-322 must take place not less than 2 or more than 4 weeks from filing of application and not merely be assigned during that period for some future date. 27 CS 112.



Section 14-322 - Hearing and finding of suitability.

Section 14-322 is repealed, effective October 1, 2003.

(1949 Rev., S. 2539; 1967, P.A. 794; P.A. 82-89; P.A. 84-429, S. 45; P.A. 03-184, S. 10.)



Section 14-323 - Commissioner to decide if requested by local authorities.

Section 14-323 is repealed.

(1949 Rev., S. 2540; 1959, P.A. 253, S. 1; 1967, P.A. 309, S. 1.)



Section 14-324 - Appeal.

Any person aggrieved by the performance of any act provided for in sections 14-319 to 14-321, inclusive, by the local authority may take an appeal therefrom to the superior court for the judicial district within which such town or city is situated, or in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain if the act was performed by the commissioner.

(1949 Rev., S. 2541; 1967, P.A. 309, S. 2; P.A. 76-436, S. 348, 681; P.A. 77-603, S. 39, 125; 77-604, S. 72, 84; P.A. 78-280, S. 5, 127; P.A. 84-429, S. 46; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 03-184, S. 6.)

History: 1967 act replaced reference to repealed Sec. 14-323 with reference to Sec. 14-322; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with requirement that appeals be made in accordance with Sec. 4-183 except venue is in Hartford county; P.A. 77-604 restored provision re appeals to superior court and qualified venue provision for appeals in accordance with Sec. 4-183 so that Hartford county is site of appeal only if commissioner's act involved; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 84-429 substituted term “local authority” for definitional language and made another technical change; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 03-184 deleted reference to Sec. 14-322.

Nature of appeal. 109 C. 585; 110 C. 82. Appeal from zoning board of appeals on gasoline license application must be taken under this section, not under Sec. 8-8. 116 C. 556. Burden of proof that board acted improperly is upon appellants. 118 C. 178. Cited. 123 C. 315. No fatal objection to joinder of application for approval as to gasoline station under Sec. 14-321 and application for approval as to repair business under Sec. 14-54. 134 C. 151. In directing board to pursue the course which it selected, the court encroached on administrative function of board. 138 C. 464. One may be aggrieved when he is affected only in a representative capacity. 139 C. 677. Trial court had no jurisdiction over appeal from action of commissioner in reinstating revoked certificate of approval of location since none of sections enumerated authorized commissioner to so reinstate. 149 C. 515. Plaintiffs must show that they are specially aggrieved. 151 C. 510.

Unconstitutional for board to refuse certificate on ground that public convenience does not require it. 3 CS 304. Cited. 5 CS 1; Id. 214.



Section 14-325 - Curb pumps.

No license shall be issued to sell gasoline or other fuels by means of any curb pump, or of any pipe or hose extending over or under any sidewalk, except the renewal of the license of such curb pump, pipe or hose, if the same was licensed for the sale of gasoline or other fuels on June 1, 1935, and has been continuously licensed for such purpose at such location since that date; and except that any such license may be transferred or devised by a holder thereof to his child or spouse.

(1949 Rev., S. 2542; February, 1965, P.A. 585.)

History: 1965 act added exception for transfer or devise to child or spouse of holder.



Section 14-325a - Air compressors.

Any person licensed under section 14-319 to dispense motor fuel for sale to the public for any motor vehicle, as defined in section 14-1, shall provide for free public use an air compressor for the purpose of tire inflation during the hours such premises are open for business. Each such licensee shall post a sign in a conspicuous location upon the premises and in such form as the commissioner may require, informing the public of the availability of an air compressor for free public use during the hours such premises are open. Such compressor shall be capable of producing at least eighty pounds per square inch pressure at the outlet.

(P.A. 79-260; P.A. 88-100; P.A. 04-92, S. 1; 04-217, S. 31.)

History: P.A. 88-100 required each licensee to post a sign informing public of availability of an air compressor for free public use; P.A. 04-92 eliminated exemption from requirement to provide free air for owner of retail food store that dispenses motor fuel; P.A. 04-217 eliminated reference to Sec. 14-1(47), effective January 1, 2005.



Section 14-325b - Refueling privileges for handicapped persons. Signs. Exceptions.

(a) Each retail dealer as defined in section 14-318 that offers self-service and full-service facilities for the sale of gasoline or motor fuel shall provide, at a self-service pump, upon request, refueling service to a handicapped driver of a vehicle that bears a special international symbol of access license plate or a removable windshield placard issued pursuant to section 14-253a, at a price no greater than that which such dealer would charge the public to purchase gasoline or motor fuel without any refueling service.

(b) Each retail dealer that is required to provide refueling service to a handicapped driver pursuant to subsection (a) of this section shall publicly display and maintain on or near each self-service pump a clearly legible sign informing the public that such retail dealer will provide refueling service to such handicapped driver upon request. Such sign shall be displayed in a location and manner that is clearly visible to handicapped drivers and shall contain instructions indicating how a handicapped driver may contact or notify the retail dealer or cashier, if applicable, if the handicapped driver requires refueling service.

(c) The provisions of this section shall not apply to dealers that sell gasoline or motor fuel and that (1) have remotely controlled pumps, or (2) are operated by a single cashier.

(P.A. 84-151; P.A. 14-16, S. 2; June Sp. Sess. P.A. 15-5, S. 225.)

History: P.A. 14-16 designated existing provisions as Subsec. (a) and amended same by deleting provisions re dealers to which provisions of section do not apply, added Subsecs. (b) and (c) re display of sign re refueling service for handicapped drivers and exception for dealers having remotely controlled pumps or that are operated by a single cashier, and made technical changes; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to add “or a removable windshield placard”.



Section 14-326 - Gasoline sold for aircraft or other engines to be of United States standard.

No person shall sell, offer for sale, deliver or have in possession for the purpose of sale, any article or product represented as gasoline for use in internal combustion engines used in aircraft that is not equal to or better in quality and specifications than that known as “United States Aviation Gasoline, Domestic Grade”, or for use in such engines other than those used in aircraft that is not equal to or better in quality and specifications than that known as “United States Government Motor Gasoline”.

(1949 Rev., S. 2543.)



Section 14-327 - Testing of quality of gasoline or diesel fuel.

All tests to determine the quality of gasoline or diesel fuel shall be made in accordance with the most recent revision of either Standard D439, Specification for Automotive Gasoline, or Standard D975, Specification for Diesel Fuel Oils, of Part 23 of the American Society for Testing and Materials.

(1949 Rev., S. 2544; P.A. 81-172, S. 16.)

History: P.A. 81-172 updated the method of testing gasoline and included a test for diesel fuel.



Section 14-327a - Motor fuel quality testing: Definitions.

As used in sections 14-327a to 14-327e, inclusive:

(1) “Commissioner” means the Commissioner of Consumer Protection.

(2) The “American Society for Testing and Materials” means the scientific and technical organization established for the development of standards of characteristics and performance of materials, products, systems and services and the promotion of related knowledge.

(3) “Distributor” means any person who imports or causes to be imported into this state motor fuel for sale or use in this state or any person who produces, refines, blends, manufactures or compounds motor fuels within this state for sale or use in this state and includes any affiliate of either such person who purchases motor fuel for sale, consignment or distribution to another or receives motor fuel on consignment for consignment or distribution to his own motor fuel accounts or to accounts of his supplier, but does not include any person who is an employee of, or merely transports motor fuel for, such supplier.

(4) “Retailer” means any person engaged in the business of selling motor fuel to the general public for ultimate consumption.

(5) “Motor fuel” means (A) all products commonly or commercially known or sold as gasoline, including casinghead and absorption or natural gasoline, regardless of their classification or uses, (B) any liquid prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, including any liquid commonly referred to as “gasohol” which is prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, but excluding aviation fuel and liquefied petroleum gases.

(6) “Person” means a natural person, company, partnership, foreign or domestic corporation, limited liability company, trust, unincorporated organization, association and any other legal entity.

(P.A. 91-322, S. 1, 6; P.A. 95-79, S. 42, 189; 95-126, S. 24, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-126 amended the exclusion in Subdiv. (3) to substitute the phrase “transports motor fuel” for “serves as a common carrier providing transportation service”, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-327b - Annual registration of distributors. Application for certificate of registration. Required information. Fee.

(a) No distributor shall sell or offer to sell motor fuel in this state unless such distributor has first registered with the Department of Consumer Protection each type of motor fuel which he intends to sell and has received from the department a certificate of registration for each type of motor fuel which he intends to sell.

(b) Each distributor required to register with the department as provided in subsection (a) of this section shall apply annually to the commissioner, in writing on a form provided by the commissioner, for such certificate of registration.

(c) The application for a certificate of registration shall include: (1) The name and address of the person registering the motor fuel, (2) the name, brand or trademark under which the type of motor fuel will be sold, (3) the antiknock index or Cetane number, as is applicable, at which the motor fuel will be sold, (4) a certification that each individual type of motor fuel registered shall conform to the provisions of sections 14-327a to 14-327e, inclusive, and (5) any other information required by the commissioner. A separate application shall be made for each type of motor fuel to be registered. Such application and its contents shall not be available to the public.

(d) Each application for a certificate of registration shall be accompanied by a fee of two hundred dollars.

(P.A. 91-322, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 161.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to increase application fee from $100 to $200.



Section 14-327c - Regulations.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the quality of motor fuels sold or offered for sale in this state. The regulations shall be consistent with standards established by the American Society for Testing and Materials, unless otherwise required by federal statute or regulation.

(P.A. 91-322, S. 3, 6.)



Section 14-327d - Commissioner to have free access to places and premises. Subpoena powers. Court orders. Regulations.

(a) The commissioner or his authorized agent shall have free access, at all reasonable hours, to all places or premises where motor fuels intended for eventual sale to the public are stored or sold, for the purpose of testing such motor fuels in compliance with sections 14-327a to 14-327e, inclusive. The commissioner or his authorized agent is authorized to take samples of such motor fuels and cause them to be tested. No distributor, retailer or person shall deny the commissioner or his authorized agent access to any such motor fuels for the purposes of testing in compliance with sections 14-327a to 14-327e, inclusive.

(b) The commissioner or his authorized agents may require by subpoena the attendance and testimony of any person and the production of any documentary material concerning any matter under investigation under sections 14-327a to 14-327e, inclusive.

(c) If any person refuses to appear, to testify or to produce any documentary material when so ordered, the Attorney General, at the request of the commissioner, may apply to the Superior Court for such order as may be appropriate to aid in the enforcement of this section.

(d) The commissioner shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 14-327a to 14-327e, inclusive.

(P.A. 91-322, S. 4.)



Section 14-327e - Hearing. Refusal to issue certificate of registration. Revocation or suspension of certificate of registration. Violations. Civil penalty.

(a) The commissioner, after a hearing in accordance with chapter 54, may refuse to issue, revoke or suspend any certificate of registration issued to a distributor if the distributor does any of the following:

(1) Misleads, deceives or defrauds the public or the commissioner;

(2) Sells or attempts to sell any motor fuel which is not registered pursuant to sections 14-327a to 14-327e, inclusive, or a motor fuel which is registered but does not conform to the standards of such registration; or

(3) Violates any of the provisions of sections 14-327a to 14-327e, inclusive, or any regulation established thereunder.

(b) The commissioner, after a hearing in accordance with the provisions of chapter 54, may impose a civil penalty of not less than one hundred dollars nor more than one thousand dollars per day for any violation of sections 14-327a to 14-327e, inclusive, or any regulation adopted thereunder. Such civil penalty may be imposed in addition to any action taken under subsection (a) of this section.

(c) The commissioner may issue stop sale orders with respect to any motor fuel sold, offered for sale or intended to be sold to the public which does not conform to any registration or to any standards established by sections 14-327a to 14-327e, inclusive, or the regulations adopted thereunder. No person shall sell or offer to sell any motor fuel in violation of the terms of such stop sale order.

(d) The Attorney General, at the request of the commissioner is authorized to apply to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 14-327a to 14-327e, inclusive, or from violating or refusing to comply with any order, stop sale order or civil penalty issued by the commissioner pursuant to sections 14-327a to 14-327e, inclusive.

(P.A. 91-322, S. 5.)



Section 14-328 - Display of price signs.

Section 14-328 is repealed.

(1949 Rev., S. 2545; 1951, S. 1410d; February, 1965, P.A. 474; P.A. 73-678, S. 10, 12; P.A. 74-285, S. 18, 20.)



Section 14-329 - Standard gallon. Delivery through meter. Disclosure of purchaser's costs associated with retail fuel oil or propane gas. Exemptions. Penalties.

(a) The standard gallon shall be the unit of measurement for all sales of gasoline, kerosene, fuel oils or similar substances sold or offered for sale for the purpose of creating power or heat. Each delivery of gasoline in a quantity of fifty gallons or more and each delivery of kerosene, fuel oil or similar substance in a quantity of five gallons or more shall be the complete contents of a vehicle tank or it shall be through a meter. Each such tank or meter shall be sealed by a sealer of weights and measures before being used. The term “vehicle tank”, as used herein, means a container, which may or may not be subdivided into two or more compartments, mounted upon a wagon or motor truck and used for the delivery of such fluids. The term “compartment” means the entire tank whenever the tank is not subdivided; otherwise it means any one of those subdivided portions of the tank which are designed to hold such fluids. Each delivery through a meter shall be delivered through a meter equipped with a numeral reset counter, a register with a zero start or an accumulative ticket printer, which meters shall print an accurate record of all deliveries in gallons and tenths. Such ticket printer shall print the gallonage reading of the meter before and after delivery is made and each ticket shall be locked in the meter between readings so as to prevent fraud. Each delivery shall be accompanied by a delivery ticket and a duplicate thereof, on which shall be distinctly expressed in ink or other indelible substance, in gallons, or gallons and tenths when so required, the quantity of such fluid so delivered, with the name of the seller and the name of the purchaser of such fluid. One of such tickets shall be surrendered, upon demand, to the sealer of weights and measures, for his inspection, and such ticket or, when the sealer desires to retain the original ticket, a measure slip issued by the seller or his agent, shall be delivered to the purchaser or his agent or representative at the time of the delivery of such fluid. If the purchaser or his agent takes such fluid from the place of purchase, a delivery ticket showing the actual number of gallons, or gallons and tenths, delivered shall be given to the purchaser or his agent at the time of delivery. Delivery tickets shall bear the name or identification number of the seller's driver and shall be sequentially numbered. Copies of delivery tickets shall be retained by the seller for one year and shall be available for inspection during normal business hours. No seller, or agent of such seller, shall possess a delivery ticket which has been printed with a record of a delivery which has not occurred. The method of determining the number of gallons of any such fluid delivered shall be by measuring the same in measures that have been tested and sealed by a sealer of weights and measures.

(b) No person, firm or corporation shall sell at retail fuel oil or propane gas to be used for residential heating unless all of the purchaser's costs associated with such fuel oil or propane gas, including, but not limited to, unit price and any delivery surcharge, are disclosed to the purchaser, in writing, at the time the purchaser enters into a purchase contract with the seller or at the time of renewal of such contract. Such disclosures shall be made by the seller when the purchaser places an order for such fuel oil or propane gas if there is no contract between the seller and purchaser.

(c) The provisions of this section shall not apply to barge, railroad tank car, drum or slow flow meter delivery.

(d) The provisions of this section requiring meters to print tenths of a gallon shall not apply to bulk plant deliveries to a reseller, or bulk delivery of gasoline to service stations for resale. On other high-speed, large volume deliveries, the Commissioner of Consumer Protection may waive the one-tenth gallon requirement, upon request. On all of these deliveries the meters shall print an accurate record in gallons.

(e) Any person who, by himself or by his agent or employee, or as the employee or agent of another, violates any provision of this section shall be subject to the penalties provided in chapter 750, concerning weights and measures, or chapter 296, concerning operation of fuel supply businesses, as applicable.

(1949 Rev., S. 2546; 1959, P.A. 565; 1961, P.A. 100; 1963, P.A. 104; 1967, P.A. 341, S. 1; P.A. 85-250; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-65, S. 1.)

History: 1959 act added Subsec. (b) and amended Subsec. (a) by adding specifications for meter devices and provisions for recording gallons and tenths on delivery ticket; 1961 act amended Subsec. (a) by removing limitation of section to “retail” deliveries and added expiration date and renewal provisions for permit in Subsec. (b); 1963 act added exception for slow flow meter deliveries in Subsec. (c); 1967 act amended Subsec. (a) to delete provision re mailing of tickets, deleted Subsec. (b) detailing permits which allowed mailing of tickets, relettered former Subsec. (c) as Subsec. (b) and inserted new Subsec. (c) re waiver of tenths printing requirement; P.A. 85-250 amended Subsec. (a) to require delivery tickets to bear the name or identification number of the seller's driver, to require such tickets to be numbered, to require sellers to retain copies of such tickets for a year, to require sellers to make such tickets available for inspection and to prohibit the possession of a delivery ticket which has been printed with a record of a delivery which has not occurred; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-65 added new Subsec. (b) re disclosure of purchaser's costs for residential heating fuel oil or propane gas, redesignated existing Subsecs. (b), (c) and (d) as new Subsecs. (c), (d) and (e) and replaced reference to Sec. 43-9 with applicable chapter references in new Subsec. (e).

Cited. 40 CS 295.



Section 14-330 - Dealer to disclose his source of supply.

Each person who sells, offers for sale or has in his possession for the purpose of selling any gasoline or any other product intended for motorboats or motor vehicles shall, at the request of the commissioner or any of his deputies or authorized representatives, furnish to the commissioner a statement in writing, giving the name and address of the person from whom such gasoline or other product was so purchased or obtained.

(1949 Rev., S. 2547.)



Section 14-331 - Penalty. Revocation or suspension of license. Bond. Appeal. Rights of franchisor.

Any person, except a distributor, who violates any provision of this chapter or who makes any false statement to the commissioner, or to the local authority described in section 14-321, shall be fined not more than one hundred dollars and, for any subsequent offense, shall be fined not more than five hundred dollars or imprisoned not more than six months or both, and his license may, at the discretion of the commissioner, be suspended or revoked. The commissioner may, after notice and hearing, suspend or revoke the license of any person he finds has violated any provision of any statute or regulation of this state or the federal government concerning his business as a licensee. If the commissioner makes such a finding, he shall require the licensee, as a condition to continued licensure or the reinstatement of a suspended or revoked license, to furnish a bond satisfactory to the commissioner in the amount of one thousand dollars, conditioned upon compliance with all laws concerning the business of the licensee and the regulations of the commissioner. This bond may be forfeited for any further violations. The Commissioner of Consumer Protection shall, upon notice from the Commissioner of Revenue Services of the name and address of any retail dealer licensed under this chapter who has failed to file any tax return required by the Commissioner of Revenue Services or to pay any tax due the state or to perform any act or duty imposed by the general statutes relating to gasoline or motor fuel, special fuel or motor bus taxes, suspend such retail dealer's license until such time as written notice from the Commissioner of Revenue Services has been received authorizing reinstatement. Any such person whose license has been suspended or revoked may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session of the court. If the court, upon such appeal, determines that the license should not have been suspended or revoked, it may direct the commissioner to reissue the license, and, upon such appeal, costs may be taxed at the discretion of the court. Nothing in this chapter shall in any way affect, reduce or diminish the right of any franchisor to remain in business at any location for the sole reason that the franchisee has been subject to disciplinary action of any type pursuant to this chapter.

(1949 Rev., S. 2548; 1949, S. 1412d; 1959, P.A. 224, S. 1; 1971, P.A. 870, S. 104; P.A. 74-53, S. 2, 3; P.A. 76-436, S. 349, 681; P.A. 77-603, S. 40, 125; 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 82-245, S. 1; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; June Sp. Sess. P.A. 91-9, S. 2, 10; P.A 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act provided for suspension of license on notice of nonpayment of tax or other default; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters deemed transferable; P.A. 74-53 made technical change; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 except venue is in Hartford county; P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 82-245 clarified violations which are grounds for revocation or suspension of license, adding specific reference to violation of federal law and added provisions regarding furnishing a bond after a violation and the rights of franchisors; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; June Sp. Sess. P.A. 91-9 substituted commissioner of consumer protection for commissioner of motor vehicles; P.A. 93-142 changed effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004: P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 3 CS 224.



Section 14-332 - Regulations.

(a) The commissioner may adopt regulations, in accordance with chapter 54, governing the administration of all statutes relating to gasoline or any other product intended as a fuel for motor vehicles or internal combustion engines or relating to the sale of such gasoline or such other product, except as provided in subsection (b) of this section.

(b) The commissioner, in consultation with the Secretary of the Office of Policy and Management, shall adopt emergency regulations, in accordance with chapter 54, to establish a program to monitor and enforce compliance with the requirements of subsection (c) of section 14-332a.

(1949 Rev., S. 2549; P.A. 98-128, S. 4, 10.)

History: P.A. 98-128 added Subsec. (b) to require adoption of emergency regulations, effective May 27, 1998.



Section 14-332a - Surcharges. Tie-in-sales. Price reduction requirements.

(a) As used in subsection (b) of this section: (1) “Surcharge” means any charge by a retail dealer to any person for the pumping or sale of gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines which exceeds the amount of the posted retail price displayed on such price signs as may be required by law; and (2) “tie-in-sale” means any sale by a retail dealer of any petroleum product, except gasoline, or of any other product or merchandise or of any service which is made a condition for the purchase of gasoline.

(b) Any retail dealer that adds a surcharge to the price of gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines sold by him at retail, or requires a tie-in-sale as a condition of such sale, shall be subject to the penalties provided in section 14-331. Nothing in this subsection shall be construed to prohibit any charge for financing in accordance with sections 36a-675 to 36a-685, inclusive.

(c) (1) During the period commencing on July 1, 1998, and ending on October 1, 1998, upon the reduction in the tax required by section 12-458, that is effective July 1, 1998, and during the period commencing on July 1, 2000, and ending November 1, 2000, upon the reduction in the tax required by said section 12-458, that is effective July 1, 2000, each retail dealer shall, in accordance with subdivision (2) of this subsection, reduce the per-gallon price of gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines sold by such retail dealer at retail in an amount equal to the amount of the reduction in such tax that is imposed on each gallon of such gasoline or other product. Such retail dealer shall maintain any such price reduction in effect for a period of not less than one hundred twenty days after such tax reduction.

(2) The price reduction required by subdivision (1) of this subsection shall take effect not later than (A) two days following the effective date of the applicable tax reduction, or (B) the close of business on the business day on which the retail dealer has completed the sale of an amount of such gasoline or other product equal to the total number of gallons of such gasoline or other product in the inventory of the retail dealer at midnight on the effective date of such tax reduction, whichever is later.

(3) Any retail dealer that violates this subsection shall be subject to the penalties set forth in section 14-331. A violation of this subsection shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(4) The following shall be affirmative defenses to any action or administrative proceeding brought against a retail dealer under section 14-331 or chapter 735a for an alleged violation of this subsection: (A) An increase in the wholesale price of such gasoline or other product that occurs after any such tax reduction; (B) an increase in any other tax imposed on such gasoline or other product that occurs after any such tax reduction; or (C) any other bona fide business cost increase incurred by a retail dealer and upon which the retail dealer relied in making the decision to forego the implementation or continuation of any such price reduction in whole or in part.

(P.A. 74-53, S. 1, 3; P.A. 98-128, S. 5, 10; P.A. 00-170, S. 14, 42.)

History: P.A. 98-128 added Subsec. (c) to establish specific requirements for the period July 1, 1998, to October 1, 1998 re reduction in per-gallon price of gasoline and amended Subsec. (a) to delete definition of “retail dealer” and make technical changes, effective May 27, 1998; P.A. 00-170 amended Subsec. (c)(1) to add requirements for reduction of gasoline prices during the period July 1, 2000, to November 1, 2000, effective July 1, 2000.



Section 14-333 to 14-341 - Distributor's license. Records and sales slips. Gasoline tax. Suspension or revocation of distributor's license. Receipts to be added to Highway Fund.

Sections 14-333 to 14-341, inclusive, are repealed.

(1949 Rev., S. 2550–2557, 2559; November, 1949, S. 1414d; 1953, S. 1413d, 1415d, 1416d; June, 1955, S. 1414d; November, 1955, S. N165; 1957, P.A. 170; 543, S. 1, 2; 620, S. 1; 1959, P.A. 132, S. 29; 241, S. 1; 579, S. 26.)



Section 14-342 - Sale of motor oil regulated.

(a) No person, firm or corporation shall sell or offer or expose for sale any motor lubricating oils used in motor vehicles in such manner as to deceive the purchaser as to the nature, quality and identity of such product.

(b) No person, firm or corporation shall expose for sale, offer for sale or sell, from any tank or container or other distributing device or equipment, any other motor lubricating oils than those indicated by the name, trade name, symbol, sign or other distinguishing mark or device of the manufacturer or distributor, appearing upon the tank, container or other distributing equipment from which the same are sold, offered for sale or distributed.

(c) No person, firm or corporation shall expose for sale, offer for sale or sell, under any trademark or trade name in general use, any motor lubricating oils, except those manufactured or distributed by the manufacturer marketing motor lubricating oils, under such trademark or trade name; or substitute, mix or adulterate the motor lubricating oils sold, offered for sale or distributed under such trademark or trade name; or refill used packages or containers, which have contained goods sold under a trademark, unless with products of the same manufacturer and of the same grade. No person, firm or corporation shall sell or offer for sale, as lubricating oil, any oil that has been rerun, refiltered, reclaimed or refined from crankcase draining, or any other oil that has been used for purposes of lubrication, unless such oil is sold and labeled “reconditioned motor oil”, and such person, firm or corporation shall, upon the request of the commissioner, disclose the source of supply of the above-named products.

(d) Any person, firm or corporation which violates any provision of this section shall be fined not more than one hundred dollars or imprisoned not more than thirty days or both for each offense.

(1949 Rev., S. 2560; 1949, S. 1417d.)



Section 14-343 and 14-344 - Penalty; collection of tax. Aviation gasoline; exemption; license to sell.

Sections 14-343 and 14-344 are repealed.

(1949 Rev., S. 1419d, 2561; 1953, S. 1418d; 1957, P.A. 666; 1959, P.A. 132, S. 29; 579, S. 26.)






Chapter 250a - Operation of Retail Service Stations

Section 14-344a - Retail service stations; opening and operation by producers or refiners prohibited after July 1, 1979.

After July 1, 1979, no producer or refiner of petroleum products shall open a major brand, secondary brand or unbranded retail service station in the state and operate such station with employees of such producer or refiner, a subsidiary company, commissioned agent or under a contract with any person, firm or corporation managing such station on a fee arrangement with such producer or refiner. Any such station shall be operated only by a retail service station dealer. As used in this chapter, “retail service station” means a place of business where gasoline or special fuel is sold and delivered into the tanks of motor vehicles for use as fuel in the operation of such motor vehicles.

(P.A. 79-437, S. 1, 5.)



Section 14-344b - Retail service stations; operation by producers or refiners prohibited after July 1, 1980.

After July 1, 1980, no producer or refiner of petroleum products shall operate a major brand, secondary brand or unbranded retail service station in the state with employees of such producer or refiner, a subsidiary company, commissioned agent or under a contract with any person, firm or corporation managing a service station on a fee arrangement with such producer or refiner. Any such station shall be operated only by a retail service station dealer.

(P.A. 79-437, S. 2, 5.)



Section 14-344c - Regulation of temporary operation by producers or refiners by Consumer Protection Commissioner.

The Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, defining the circumstances in which a producer or refiner may temporarily operate a previously dealer-operated station during a period subsequent to July 1, 1980, which period shall not be, in any case, longer than a commercially reasonable time.

(P.A. 79-437, S. 3, 5; June Sp. Sess. P.A. 91-9, S. 3, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June Sp. Sess. P.A. 91-9 substituted commissioner of consumer protection for commissioner of motor vehicles; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-344d - State allocation and distribution of fuel not affected. Provisions inapplicable to certain service stations.

(a) The provisions of this chapter shall not be construed as affecting (1) any allocation of gasoline or special fuels to facilities operated by the state, (2) the operation of any facility for storage or distribution of gasoline or special fuels by the state or (3) the operation of any state-owned retail service station by a producer or refiner of petroleum products.

(b) The provisions of this chapter shall not apply to any service station operated by a producer or refiner of petroleum products with its employees on July 1, 1979, which is used as a training or test marketing center or for advertising or public relations purposes. No producer or refiner may operate more than one such service station in the state under the provisions of this subsection.

(P.A. 79-437, S. 4, 5; P.A. 81-145; P.A. 82-245, S. 2, 3.)

History: P.A. 81-145 added Subsec. (b) exempting stations used as training or test marketing centers from provisions of chapter and limiting number of such stations to be operated by any producer or refiner of petroleum products to one; P.A. 82-245 added Subsec. (a)(3) dealing with state-owned stations operated by producers or refiners.






Chapter 251 - Special Fuel Use Tax (Repealed)

Section 14-345 to 14-356 - Special fuel use tax.

Sections 14-345 to 14-356, inclusive, are repealed.

(1949 Rev., S. 2562–2573; 1949, S. 1420d, 1422d; 1953, S. 1422d; June, 1955, S. 1421d; November, 1955, S. N166; 1957, P.A. 294; 620, S. 2; 671, S. 1; March, 1958, P.A. 10, S. 1; 1959, P.A. 132, S. 29; 579, S. 26.)






Chapter 252 - Highway Use Tax (Repealed)

Section 14-357 to 14-364 - Highway use tax.

Sections 14-357 to 14-364, inclusive, are repealed.

(1957, P.A. 671, S. 2–9; 1959, P.A. 43, S. 1; 579, S. 24, 25; 1961, P.A. 517, S. 129; 575, S. 17.)






Chapter 253 - Bus Taxation Proration and Reciprocity Agreement

Section 14-365 - Agreement.

The Bus Taxation Proration Agreement is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

BUS TAXATION PRORATION AND
RECIPROCITY AGREEMENT

Article I. Purposes and Principles

SECTION 1. Purposes of Agreement. It is the purpose of this agreement to set up a system whereby any contracting state may permit owners of fleets of buses operating in two or more states to prorate the registration of the buses in such fleets in each state in which the fleets operate on the basis of the proportion of miles operated within such state to total fleet miles, as defined herein.

SECTION 2. Principle of Proration of Registration. It is hereby declared that in making this agreement the contracting states adhere to the principle that each state should have the freedom to develop the kind of highway user tax structure that it determines to be most appropriate to itself; that the method of taxation of interstate buses should not be a determining factor in developing its user tax structure; and that annual taxes or other taxes of the fixed fee type upon buses, which are not imposed on a basis that reflects the amount of highway use, should be apportioned among the states, within the limits of practicality, on the basis of vehicle miles traveled within each of the states.

Article II. Definitions

(a) State. State shall include the states of the United States, the District of Columbia, the territories of the United States, the provinces of Canada, and the states, territories and Federal District of Mexico.

(b) Contracting State. Contracting state shall mean a state which is a party to this agreement.

(c) Administrator. Administrator shall mean the official or agency of a state administering the fee involved, or, in the case of proration of registration, the official or agency of a state administering the proration of registration in that state.

(d) Person. Person shall include any individual, firm, copartnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or any other group or combination acting as a unit.

(e) Base State. Base state shall mean the state from or in which the bus is most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled, or also in the case of a fleet bus the state to which it is allocated for registration under statutory requirements. In order that this section may not be used for the purpose of evasion of registration fees, the administrators of the contracting states may make the final decision as to the proper base state, in accordance with Article III (h) hereof, to prevent or avoid such evasion.

(f) Bus. Bus shall mean any motor vehicle of a bus type engaged in the interstate transportation of passengers and subject to the jurisdiction of the Interstate Commerce Commission, or any agency successor thereto, or one or more state regulatory agencies concerned with the regulation of passenger transport.

(g) Fleet. As to each contracting state, fleet shall include only those buses which actually travel a portion of their total miles in such state. A fleet must include three (3) or more buses.

(h) Registration. Registration shall mean the registration of a bus and the payment of annual fees and taxes as set forth in or pursuant to the laws of the respective contracting states.

(i) Proration of Registration. Proration of registration shall mean registration of fleets of buses in accordance with Article IV of this agreement.

(j) Reciprocity. Reciprocity shall mean that each contracting state, to the extent provided in this agreement, exempts a bus from registration and registration fees.

Article III. General Provisions

(a) Effect on Other Agreements, Arrangements, and Understandings. On and after its effective date, this agreement shall supersede any reciprocal or other agreement, arrangement, or understanding between any two or more of the contracting states covering, in whole or in part, any of the matters covered by this agreement; but this agreement shall not affect any reciprocal or other agreement, arrangement, or understanding between a contracting state and a state or states not a party to this agreement.

(b) Applicability to Exempt Vehicles. This agreement shall not require registration in a contracting state of any vehicles which are in whole or part exempt from registration under the laws or regulations of such state without respect to this agreement.

(c) Inapplicability to Caravanned Vehicle. The benefits and privileges of this agreement shall not be extended to a vehicle operated on its own wheels, or in tow of a motor vehicle, transported for the purpose of selling or offering the same for sale to or by any agent, dealer, purchaser, or prospective purchaser.

(d) Other Fees and Taxes. This agreement does not waive any fees or taxes charged or levied by any state in connection with the ownership or operation of vehicles other than registration fees as defined herein. All other fees and taxes shall be paid to each state in accordance with the laws thereof.

(e) Statutory Vehicle Regulations. This agreement shall not authorize the operation of a vehicle in any contracting state contrary to the laws or regulations thereof, except those pertaining to registration and payment of fees; and with respect to such laws or regulations, only to the extent provided in this agreement.

(f) Violations. Each contracting state reserves the right to withdraw, by order of the administrator thereof, all or any part of the benefits or fleet of vehicles operated in violation of any provision of this agreement. The administrator shall immediately give notice of any such violation and withdrawal of any such benefits or privileges to the administrator of each other contracting state in which vehicles of such owner are operated.

(g) Cooperation. The administrator of each of the contracting states shall cooperate with the administrators of the others and each contracting state hereby agrees to furnish such aid and assistance to each other within its statutory authority as will aid in the proper enforcement of this agreement.

(h) Interpretation. In any dispute between or among contracting states arising under this agreement, the final decision regarding interpretation of questions at issue relating to this agreement shall be reached by joint action of the contracting states, acting through the administrator thereof, and shall upon determination be placed in writing.

(i) Effect of Headings. Article and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any article or part hereof.

(j) Entry into Force. This agreement shall enter into force and become binding between and among the contracting states when enacted or otherwise entered into by any two states. Thereafter, it shall enter into force and become binding with respect to any state when enacted into law by such state. If the statutes of any state so authorize or provide, such state may become party to this agreement upon the execution thereof by an executive or administrative official thereof acting on behalf of and for such state.

Article IV. Proration of Registration

(a) Applicability. Any owner of a fleet may register the buses of said fleet in any contracting state by paying to said state total registration fees in an amount equal to that obtained by applying the proportion of in-state fleet miles divided by the total fleet miles, to the total fees which would otherwise be required for regular registration of each and all of such vehicles in such contracting state.

All fleet pro-rata registration fees shall be based upon the mileage proportions of the fleet during the period of twelve months ending on August 31 next preceding the commencement of the registration year for which registration is sought: Except, that mileage proportions for a fleet not operated during such period in the state where application for registration is made will be determined by the administrator upon the sworn application of the applicant showing the operations during such period in other states and the estimated operations during the registration year for which registration is sought, in the state in which application is being made; or if no operations were conducted during such period a full statement of the proposed method of operation.

If any buses operate in two or more states which permit the proration of registration on the basis of a fleet of buses consisting of a lesser number of vehicles than provided in Article II (g), such fleet may be prorated as to registration in such states, in which event the buses in such fleet shall not be required to register in any other contracting states if each such vehicle is registered in some contracting state, except to the extent it is exempt from registration as provided in Article III (b).

If the administrator of any state determines, based on his method of the operation thereof, that the inclusion of a bus or buses as a part of a fleet would adversely affect the proper fleet fee which should be paid to his state, having due regard for fairness and equity, he may refuse to permit any or all of such buses to be included in his state as a part of such fleet.

(b) Total Fleet Miles. Total fleet miles, with respect to each contracting state, shall mean the total miles operated by the fleet (1) in such state, (2) in all other contracting states, (3) in other states having proportional registration provisions, (4) in states with which such contracting state has reciprocity, and (5) in such other states as the administrator determines should be included under the circumstances in order to protect or promote the interest of his state; except that in states having laws requiring proration on the basis of a different determination of total fleet miles, total fleet miles shall be determined on such basis.

(c) Leased Vehicles. If a bus is operated by a person other than the owner as a part of a fleet which is subject to the provisions of this article, then the operator of such fleet shall be deemed to be the owner of said bus for the purposes of this article.

(d) Extent of Privileges. Upon the registration of a fleet in a contracting state pursuant to this article, each bus in the fleet may be operated in both interstate and intrastate operations in such state, except as provided in Article III (e).

(e) Application for Proration. The application for proration of registration shall be made in each contracting state upon substantially the application forms and supplements authorized by joint action of the administrators of the contracting states.

(f) Issuance of Identification. Upon registration of a fleet, the state which is the base state of a particular bus of the fleet shall issue the required license plates and registration card for such bus and each contracting state in which the fleet of which such bus is a part, operates shall issue a special identification identifying such bus as a part of a fleet which has fully complied with the registration requirements of such state. The required license plates, registration cards and identification shall be appropriately displayed in the manner required by or pursuant to the laws of each respective state.

(g) Additions to Fleet. If any bus is added to a prorated fleet after the filing of the original application, the owner shall file a supplemental application. The owner shall register such bus in each contracting state in like manner as provided for buses listed in an original application and the registration fee payable shall be determined on the mileage proportion used to determine the registration fees payable for buses registered under the original application.

(h) Withdrawals from Fleet. If any bus is withdrawn from a prorated fleet during the period for which it is registered or identified, the owner shall notify the administrator of each state in which it is registered or identified of such withdrawal and shall return the plates, and registration card or identification as may be required by or pursuant to the laws of the respective states.

(i) Audits. The administrator of each contracting state shall, within the statutory authority of such administrator, make any information obtained upon an audit of records of any applicant for proration of registration available to the administrators of the other contracting states.

(j) Errors in Registration. If it is determined by the administrator of a contracting state, as a result of such audits or otherwise, that an improper fee has been paid his state, or errors in registration found, the administrator may require the fleet owner to make the necessary corrections in the registration of his fleet and payment of fees.

Article V. Reciprocity

(a) Grant of Reciprocity. Each of the contracting states grants reciprocity as provided in this article.

(b) Applicability. The provisions of this agreement with respect to reciprocity shall apply only to a bus properly registered in the base state of the bus, which state must be a contracting state.

(c) Nonapplicability to Fleet Buses. The reciprocity granted pursuant to this article shall not apply to a bus which is entitled to be registered or identified as part of a prorated fleet.

(d) Extent of Reciprocity. The reciprocity granted pursuant to this article shall permit the interstate operation of a bus and intrastate operation which is incidental to a trip of such bus involving interstate operation.

(e) Other agreements. Nothing in this agreement shall be construed to prohibit any of the contracting states from entering into separate agreements with each other for the granting of temporary permits for the intrastate operation of vehicles registered in the other state; nor to prevent any of the contracting states from entering into agreements to grant reciprocity for intrastate operation within any zone or zones agreed upon by the states.

Article VI. Withdrawal or Revocation

Any contracting state may withdraw from this agreement upon thirty days written notice to each other contracting state, which notice shall be given only after the repeal of this agreement by the legislature of such state, if adoption was by legislative act, or after renunciation by the appropriate administrative official of such contracting state if the laws thereof empower him so to renounce.

Article VII. Construction and Severability

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(February, 1965, P.A. 546, S. 1; P.A. 87-589, S. 5, 87.)

History: P.A. 87-589 made technical changes, restoring text inadvertently lost through computer error.



Section 14-366 - Commissioner of Motor Vehicles as administrator.

As used in the agreement, with reference to this state, the term “administrator” shall mean the Commissioner of Motor Vehicles.

(February, 1965, P.A. 546, S. 2.)



Section 14-367 - Exemptions from coverage and changes in reporting methods.

The commissioner may, by regulation, make such exemptions from the coverage of the agreement as may be appropriate and make such changes in methods for the reporting of any information required to be furnished to this state pursuant to the agreement as, in his judgment, shall be suitable; provided any such exemptions or changes shall not be contrary to the purposes set forth in Article I of the agreement and shall be made in order to permit the continuance of uniformity of practice among the contracting states with respect to buses.

(February, 1965, P.A. 546, S. 3.)



Section 14-368 - Governor to give notice of withdrawal.

Unless otherwise provided in any statute withdrawing this state from participation in the agreement, the Governor shall be the officer to give notice of withdrawal therefrom.

(February, 1965, P.A. 546, S. 4.)






Chapter 254 - Vehicle Equipment Safety Compact (Repealed)

Section 14-369 to 14-378 - Vehicle Equipment Safety Compact.

Sections 14-369 to 14-378, inclusive, are repealed.

(February, 1965, P.A. 545, S. 1–10; P.A. 82-472, S. 46, 183; P.A. 83-587, S. 92, 96.)






Chapter 255 - Snowmobiles, All-Terrain Vehicles, Dirt Bikes and Mini-Motorcycles

Section 14-379 - Definitions.

As used in sections 14-379 to 14-390, inclusive, subdivisions (3) and (4) of section 12-430 and sections 12-431, 14-33, 14-163 and 53-205, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Motor Vehicles;

(2) “Snowmobile” means any self-propelled vehicle designed for travel on snow or ice, except vehicles propelled by sail;

(3) “Snowmobile dealer” means a person engaged in the business of manufacturing and selling new snowmobiles or selling new or used snowmobiles, or both, having an established place of business for the sale, trade and display of such snowmobiles;

(4) “All-terrain vehicle” means a self-propelled vehicle designed to travel over unimproved terrain that has been determined by the Commissioner of Motor Vehicles to be unsuitable for operation on the public highways and is not eligible for registration under chapter 246;

(5) “All-terrain vehicle dealer” means any person engaged in the business of manufacturing and selling new all-terrain vehicles, or both, having an established place of business for the manufacture, sale, trade and display of such all-terrain vehicles; and

(6) “Operate” means to control the course of or otherwise use a snowmobile or all-terrain vehicle.

(1969, P.A. 752, S. 1; 1971, P.A. 848, S. 3; P.A. 10-32, S. 53.)

History: 1971 act redefined “operate” to include all-terrain vehicles and defined “all-terrain vehicle” and “all-terrain vehicle dealer”; P.A. 10-32 made technical changes, effective May 10, 2010.

All-terrain vehicle qualifies for uninsured motorist coverage under the policy definition. 45 CS 144.



Section 14-380 - Operation prohibited without valid registration. Exceptions.

On or after October 1, 1971, no person shall operate and no owner shall permit the operation of any snowmobile or all-terrain vehicle unless the owner holds a valid, effective registration awarded by this state or by another state or by the United States, provided such state or district of registration grants substantially similar privileges for snowmobiles or all-terrain vehicles owned by residents of this state and registered under its laws, and unless the identification number set forth in such registration is displayed on such snowmobile or all-terrain vehicle as prescribed in section 14-381, provided every resident of this state shall obtain such registration from this state under the provisions of section 14-381, before such operation shall be lawful. The provisions of this section shall not apply (1) to the operation of a snowmobile or all-terrain vehicle on premises owned or leased by the owner of such snowmobile or all-terrain vehicle or (2) to the operation of a snowmobile in any organized contest as long as such snowmobile is operated in the contest area, provided the owner of such snowmobile holds a valid, effective registration awarded by this state or by another state or the United States.

(1969, P.A. 752, S. 2; 1971, P.A. 848, S. 4; 857, S. 1; P.A. 76-202, S. 1, 2; P.A. 80-102.)

History: 1971 acts changed date when registration required from October 1, 1969, to October 1, 1971, included all-terrain vehicles in provisions and specified how registration number to be displayed; P.A. 76-202 exempted snowmobiles operated in organized contests from provisions under certain conditions; P.A. 80-102 replaced display specifications with requirement that number be displayed “as prescribed in section 14-381”.



Section 14-381 - Requirements for registration. Application. Registration plates.

Any owner required to register a snowmobile or all-terrain vehicle shall apply to the commissioner and shall file evidence of ownership by affidavit or document. Upon receipt of an application in proper form and the registration fee, the commissioner shall assign an identification number and provide the owner with a certificate of registration and registration plate. The registration plate, which shall be affixed by the owner, shall be displayed on the snowmobile or all-terrain vehicle at a place and in a manner prescribed by the commissioner. In addition to such registration plate, each snowmobile and all-terrain vehicle so registered shall display its registration number on each side of its front section, midway between the top and bottom of said front section, in letters or numbers at least three inches in height and made of a reflective material. The certificate of registration shall be carried on such snowmobile or all-terrain vehicle and shall be available for inspection whenever such snowmobile or all-terrain vehicle is being operated. The owner shall pay a fee of twenty dollars for each snowmobile or all-terrain vehicle so registered. Each such certificate of registration shall expire two years after the date such certificate of registration was issued.

(1969, P.A. 752, S. 3; 1971, P.A. 848, S. 5; 857, S. 2; P.A. 73-153; P.A. 75-213, S. 13, 53; P.A. 84-254, S. 54, 62; P.A. 85-525, S. 5, 6; P.A. 87-329, S. 19; P.A. 90-230, S. 83, 101; June 30 Sp. Sess. P.A. 03-4, S. 35; P.A. 13-271, S. 38.)

History: 1971 acts made provisions applicable to all-terrain vehicles and added specifications for display of registration number; P.A. 73-153 reduced height required for letters in display provision from five to three inches; P.A. 75-213 increased registration fee from $3 to $4; P.A. 84-254 periodically increased the fee from $4 to $8 as of July 1, 1992; P.A. 85-525 required biennial, rather than annual, registration of snowmobiles and all-terrain vehicles and doubled fee schedule accordingly; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 90-230 substituted “required to register” for “desiring to register”; June 30 Sp. Sess. P.A. 03-4 increased registration fee to $20, effective January 1, 2004; P.A. 13-271 substituted provision re registration expiration 2 years after the date of issuance for provision re registration expiration biennially on the last day of March.



Section 14-382 - Change of address. Transfer of ownership.

(a) Within forty-eight hours after changing his address, the owner of a snowmobile or all-terrain vehicle registered by this state shall file with the commissioner notice in writing of such change. The owner's certificate of registration may be altered or the commissioner may issue a new certificate to indicate the new address.

(b) The owner of a snowmobile or all-terrain vehicle registered by this state shall notify the commissioner in writing within twenty-four hours of the transfer of all or any part of his interest in, other than the creation of a security interest, or of the destruction or abandonment of, such snowmobile or all-terrain vehicle and surrender with such notice his certificate of registration and registration plate. Any such transfer, destruction or abandonment shall terminate such certificate.

(c) Any person who transfers to another ownership of a snowmobile or all-terrain vehicle registered in this state, upon surrendering the outstanding certificate of registration and registration plate and upon application to the commissioner, may have another snowmobile or all-terrain vehicle registered in his name for the remainder of the registration period. The fee for such transfer which shall accompany the application shall be three dollars, and on and after July 1, 1992, three dollars and fifty cents.

(1969, P.A. 752, S. 4; 1971, P.A. 848, S. 6; P.A. 84-254, S. 55, 62; P.A. 87-329, S. 20.)

History: 1971 act made provisions applicable to owners of all-terrain vehicles; P.A. 84-254 amended Subsec. (b) to clarify that applications are made to the commissioner and to periodically increase the transfer fee from $2 to $4 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988.



Section 14-383 and 14-384 - Registration of snowmobile or all-terrain vehicle dealers. Temporary registration plates.

Sections 14-383 and 14-384 are repealed, effective July 1, 2005.

(1969, P.A. 752, S. 5, 6; 1971, P.A. 848, S. 7, 8; P.A. 84-254, S. 56, 62; P.A. 87-329, S. 21; P.A. 05-218, S. 45.)



Section 14-385 - Renting or leasing of snowmobiles or all-terrain vehicles. Records required.

Any person who is in the business, in whole or in part, of renting or leasing snowmobiles or all-terrain vehicles shall keep a record of the name and address of every person who rents or leases a snowmobile or all-terrain vehicle, the identification number thereof, the departure date and time and the expected time of return. The record shall be preserved for at least one year. Neither the owner nor any agent or employee of such business shall permit any snowmobile or all-terrain vehicle to depart from the premises of such business unless it is provided, either by the owner or lessee, with such safety devices and equipment as may be required by law.

(1969, P.A. 752, S. 7; 1971, P.A. 848, S. 9.)

History: 1971 act made provisions applicable to all-terrain vehicles.



Section 14-386 - Enforcement. Failure to stop snowmobile or all-terrain vehicle upon request.

(a) Any law enforcement officer of the Department of Energy and Environmental Protection, motor vehicle inspector, state police officer, uniformed municipal police officer, constable, state park policeman, state forest policeman or forest ranger may enforce the provisions of sections 14-379 to 14-390, inclusive.

(b) No person operating a snowmobile or all-terrain vehicle shall refuse to stop his snowmobile or all-terrain vehicle after being requested or signaled to do so by an authorized law enforcement officer, or the owner or the agent of the owner of the property upon which such snowmobile or all-terrain vehicle is being operated. Any person operating a snowmobile or all-terrain vehicle who refuses to stop his snowmobile or all-terrain vehicle upon such request or such signal by an authorized law enforcement officer shall have committed an infraction.

(1969, P.A. 752, S. 8; 1971, P.A. 848, S. 10; 857, S. 3; P.A. 76-381, S. 15; P.A. 11-80, S. 1.)

History: 1971 acts gave constables, state park policemen and state forest policemen or forest rangers enforcement powers under Subsec. (a) and amended Subsec. (b) to include all-terrain vehicles in provisions and to require operator of vehicle to stop upon signal of property owner or his agent; P.A. 76-381 replaced provision for $50 maximum fine with statement that failure to stop is an infraction; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 14-386a - Prohibited manner of operation. Penalty. Liability for property damage.

No person shall operate a snowmobile or all-terrain vehicle in the following manner: (1) At an unreasonable or imprudent rate of speed for existing conditions; (2) in a negligent manner so as to endanger any person or property; or (3) while under the influence of intoxicating liquor or any drug, or both, as provided in subsection (a) of section 14-227a. Any person who violates the provisions of subdivision (1) or (2) of this section, or any regulation relating thereto, shall be fined not more than two hundred fifty dollars for each offense. Any person who violates the provisions of subdivision (3) of this section shall be subject to the penalties set forth in section 14-227a. In addition thereto, the operator or owner, or both, of a snowmobile or all-terrain vehicle, shall be responsible and held accountable to the owner of any land where trees, shrubs, crops, fences or other property have been damaged as a result of travel of such snowmobiles or all-terrain vehicles over such land, or where consequential damage has resulted from such travel. Proof of the registration number of the snowmobile or all-terrain vehicle shall be prima facie evidence in any prosecution or action for damages that the owner was the operator.

(P.A. 76-381, S. 17; P.A. 06-147, S. 2.)

History: P.A. 06-147 amended Subdiv. (3) to replace “while under the influence of intoxicating liquor or any drug, as defined by section 14-227a” with “while under the influence of intoxicating liquor or any drug, or both, as provided in subsection (a) of section 14-227a”, made existing fine applicable only to violations of Subdiv. (1) or (2) of section or related regulation, and provided that any person who violates the provisions of Subdiv. (3) shall be subject to the penalties set forth in Sec. 14-227a.



Section 14-387 - Rules of operation. Violations.

No person shall operate a snowmobile or all-terrain vehicle in the following manner: (1) On any public highway, except such snowmobile or all-terrain vehicle, if operated by a licensed motor vehicle operator, may cross a public highway if the crossing is made at an angle of approximately ninety degrees to the direction of the highway and at a location where no obstruction prevents a quick and safe crossing, the snowmobile or all-terrain vehicle is completely stopped before entering the traveled portion of the highway and the driver yields the right-of-way to motor vehicles using the highway, provided nothing in this subsection shall be construed to permit the operation of a snowmobile or all-terrain vehicle on a limited access highway, as defined in subsection (a) of section 13a-1; (2) in such a manner that the exhaust of the snowmobile or all-terrain vehicle makes an excessive or unusual noise; (3) without a functioning muffler, subject to the provisions of section 14-80, properly operating brakes, sufficient and adequate front and rear lighting and reflecting devices, except an all-terrain vehicle with an engine size of ninety cubic centimeters or less shall not be required to be equipped with front and rear lighting and shall not be operated after dark; (4) in any manner which would cause harassment of any game or domestic animal; (5) on any land without the written permission of the owner, or the agent of the owner, or in the case of state-owned land, without the written permission of the state agency or institution under whose control such land is, or in the case of land under the jurisdiction of a local municipality without the written permission of such municipality, which written permission shall be carried on the person operating the all-terrain vehicle while on such land; and (6) on any railroad right-of-way. Nothing in sections 14-379 to 14-390, inclusive, shall preclude the operation of a snowmobile or all-terrain vehicle (A) on the frozen surface of any public body of water, provided any municipality may by ordinance regulate the hours of operation of snowmobiles and all-terrain vehicles on public waters within such municipality and provided the operation of a snowmobile or all-terrain vehicle shall be subject to the provisions of section 25-43c; or (B) on any abandoned or disused railroad right-of-way or in any place or upon any land specifically designated for the operation of snowmobiles and all-terrain vehicles by statute, regulation or local ordinance. Any person who violates any provision of this section shall have committed a separate infraction for each such violation.

(1969, P.A. 752, S. 9; 1971, P.A. 848, S. 11; 857, S. 4; 1972, P.A. 294, S. 15; P.A. 76-381, S. 16; P.A. 84-429, S. 69; P.A. 86-249, S. 8; P.A. 93-405, S. 2; P.A. 03-276, S. 4.)

History: 1971 acts made provisions applicable to all-terrain vehicles, included domestic animals in Subdiv. (7), added Subdivs. (8) and (9) re operation on agricultural or posted land or on railroad rights-of-way, specifically stated right to operate vehicle on abandoned rights-of-way or on land specifically designated for the purpose and allowed regulation of hours of operation on public waters by ordinance; 1972 act included all-terrain vehicles in provision re operation on public waters; P.A. 76-381 deleted Subdivs. (2) to (4) banning operation at unreasonable rate of speed, in negligent manner or under influence of intoxicating liquor or drugs, renumbering remaining Subdivs. accordingly, replaced numeric designators in exemption with alphabetic ones and added provision that violator deemed to have committed an infraction; P.A. 84-429 made technical change for statutory consistency; P.A. 86-249 amended Subsec. (6)(A) by adding provision making the operation of snowmobiles or all-terrain vehicles on frozen surfaces of public waters subject to Sec. 25-43c; P.A. 93-405 amended Subdiv. (3) to provide that an all-terrain vehicle with an engine size of ninety cubic centimeters or less shall not be required to have front and rear lighting and shall not be operated after dark; P.A. 03-276 amended Subdiv. (5) by deleting “fenced agricultural land or posted” and by adding “which written permission shall be carried on the person operating the all-terrain vehicle while on such land”, effective July 1, 2003.

See Sec. 23-26g re infractions committed through violations of regulations re operation of all-terrain vehicles on state land.



Section 14-388 - Penalties. Liability.

Except as otherwise provided, any person who violates any of sections 14-379 to 14-390, inclusive, or any regulation relating thereto shall have committed an infraction for each such offense. In addition thereto the operator or owner, or both, of a snowmobile or all-terrain vehicle, shall be responsible and held accountable to the owner of any land where trees, shrubs, crops, fences or other property have been damaged as a result of travel of such snowmobiles or all-terrain vehicles over such land, or where consequential damage has resulted from such travel. Proof of the registration number of the snowmobile or all-terrain vehicle shall be prima facie evidence in any prosecution or action for damages that the owner was the operator.

(1969, P.A. 752, S. 10; 1971, P.A. 848, S. 12; 857, S. 5; P.A. 76-381, S. 18.)

History: 1971 acts included all-terrain vehicles in provisions, included in responsibilities liability for damage to crops and fences and added reference to action for damages and consequential damage; P.A. 76-381 replaced provision for $250 maximum fine with statement that violation is an infraction unless otherwise provided.

See Sec. 23-26g re penalties for violation of regulations re operation of all-terrain vehicles on state land.



Section 14-389 - Administration by Commissioner of Motor Vehicles. Reciprocal agreements.

In the performance of his duties under sections 14-379 to 14-390, inclusive, the commissioner shall (1) prescribe uniform standards for such safety devices and equipment as he deems necessary and certify the types of devices and equipment which meet such standards and (2) promulgate such regulations respecting the registration, operation, sale and leasing of snowmobiles and all-terrain vehicles as he finds necessary for public safety. The commissioner may enter into reciprocal agreements with the commissioner of motor vehicles or other like authority of any other state for the purposes of carrying out the provisions of said sections.

(1969, P.A. 752, S. 12; 1971, P.A. 848, S. 13.)

History: 1971 act made provisions applicable to all-terrain vehicles.

See Secs. 23-26b, 23-26d and 23-26f re powers of Commissioner of Energy and Environmental Protection to regulate all-terrain vehicles operating on state land.



Section 14-390 - Municipal regulation of operation and use of snowmobiles and all-terrain vehicles. Penalties. Seizure and forfeiture.

(a) Any municipality may, by ordinance, regulate the operation and use, including hours and zones of use, of snowmobiles and all-terrain vehicles in a manner not inconsistent with the provisions of this section and sections 14-379 to 14-389, inclusive, or any regulations adopted pursuant thereto, and may prescribe a penalty for violation of such ordinance (1) in an amount not to exceed one thousand dollars for a first violation, in an amount not to exceed one thousand five hundred dollars for a second violation and in an amount not to exceed two thousand dollars for a third or subsequent violation, and (2) in the case of a municipality with a population of twenty thousand or more, to provide for the seizure and forfeiture to the municipality of such all-terrain vehicle for a violation of such ordinance, subject to any bona fide lien, lease or security interest in the all-terrain vehicle, including, but not limited to, a lien under section 14-66c.

(b) No all-terrain vehicle shall be forfeited under an ordinance adopted pursuant to this section to the extent of the interest of an owner or lienholder by reason of any act or omission committed by another person if such owner or lienholder did not know and could not have reasonably known that such all-terrain vehicle was being used or was intended to be used in violation of a municipal ordinance.

(c) Any all-terrain vehicle ordered forfeited pursuant to such an ordinance shall be sold at public auction conducted by the municipality. The proceeds of such sale shall be paid to the treasurer of the municipality, who shall deposit such proceeds into the general fund of the municipality.

(P.A. 73-318, S. 1, 2; P.A. 13-154, S. 2; P.A. 16-208, S. 2.)

History: P.A. 13-154 added provision re municipality may prescribe penalty for violation of ordinance not to exceed $1,000 for first violation, $1,500 for second violation and $2,000 for third or subsequent violation; P.A. 16-208 designated existing provisions re municipal ordinance re operation and use of snowmobiles and all-terrain vehicles as Subsec. (a) and amended same by making technical changes, designated existing provision re penalties as Subdiv. (1), added Subdiv. (2) re seizure and forfeiture of all-terrain vehicle in case of municipality with population of 20,000 or more, added Subsec. (b) re exception to forfeiture, and added Subsec. (c) re sale at public auction of forfeited all-terrain vehicle.



Section 14-390f - All-terrain vehicles: Effect of U.S. District Court consent decree.

(a) As used in this section:

(1) “All-terrain vehicle” means any three or more wheeled motorized vehicle, generally characterized by large, low-pressure tires, a seat designed to be straddled by the operator and handlebars for steering, which is intended for off-road use by an individual rider on various types of nonpaved terrain. Such vehicles do not include trail bikes, golf carts, agricultural tractors, farm implements and construction machines;

(2) “All-terrain vehicle dealer” means any person engaged in the business of selling, leasing or renting all-terrain vehicles at retail, at a regular place of business; and

(3) “All-Terrain Vehicle Consent Decree” means the consent decree approved by the United States District Court for the District of Columbia on April 28, 1988, in settlement of Civil Action No. 87-3525, U.S. v. American Honda, et al.

(b) Each all-terrain vehicle offered for sale, lease or rental by an all-terrain vehicle dealer shall bear the safety warning hang tags pursuant to Paragraph H.3.b.(4) (a) of the All-Terrain Vehicle Consent Decree. Each all-terrain vehicle dealer shall: (1) Deliver a copy of the all-terrain vehicle safety alert to each all-terrain vehicle purchaser pursuant to Paragraph H.3.b. (4)(c) of the All-Terrain Vehicle Consent Decree; (2) prominently display the safety poster, pursuant to Paragraph H.3.b.(4) (d) of the All-Terrain Vehicle Consent Decree; (3) have the safety video readily available for viewing by prospective and actual all-terrain vehicle purchasers pursuant to Paragraph H.3.b (4)(b) of the All-Terrain Vehicle Consent Decree; (4) conform to the guidelines for advertising and promotional materials attached as Appendix K to the All-Terrain Vehicle Consent Decree; (5) represent affirmatively, including in print and electronic media for advertising or promoting all-terrain vehicles and in point-of-purchase oral communications, that all-terrain vehicles with engine sizes of more than ninety cubic centimeters shall be used only by persons sixteen years of age or older; (6) comply with point-of-purchase communication requirements of the All-Terrain Vehicle Consent Decree; (7) orally inform the prospective or actual all-terrain vehicle purchaser of the free training courses offered by the manufacturers pursuant to Paragraph K of the final All-Terrain Vehicle Consent Decree and of the financial incentives for taking the course. Oral communications of all-terrain vehicle dealers shall not contain information inconsistent with any safety-related requirements of this section.

(c) Any person who violates any provision of subsection (b) of this section shall have committed an infraction.

(P.A. 91-399.)



Section 14-390m - Municipal regulation of operation and use of dirt bikes and mini-motorcycles on public property. Penalties. Seizure and forfeiture.

(a) Any municipality that adopts an ordinance pursuant to section 7-148 to regulate the operation and use on public property, including hours of use, of dirt bikes or mini-motorcycles may prescribe a penalty for violation of such ordinance (1) in an amount not to exceed one thousand dollars for a first violation, in an amount not to exceed one thousand five hundred dollars for a second violation and in an amount not to exceed two thousand dollars for a third or subsequent violation, and (2) in the case of a municipality with a population of twenty thousand or more, to provide for the seizure and forfeiture to the municipality of such dirt bike or mini-motorcycle for violation of such ordinance, subject to any bona fide lien, lease or security interest in the dirt bike or mini-motorcycle, including, but not limited to, a lien under section 14-66c.

(b) No dirt bike or mini-motorcycle shall be forfeited under an ordinance adopted pursuant to this section to the extent of the interest of an owner or lienholder by reason of any act or omission committed by another person if such owner or lienholder did not know and could not have reasonably known that such dirt bike or mini-motorcycle was being used or was intended to be used in violation of a municipal ordinance.

(c) Any dirt bike or mini-motorcycle ordered forfeited pursuant to such an ordinance shall be sold at public auction conducted by the municipality. The proceeds of such sale shall be paid to the treasurer of the municipality, who shall deposit such proceeds into the general fund of the municipality.

(d) For the purposes of this section and section 7-148, (1) “dirt bike” means a two-wheeled motorized recreational vehicle designed to travel over unimproved terrain and not designed for travel on a highway, as defined in section 14-1. “Dirt bike” does not include an all-terrain vehicle, as defined in section 14-379, or a motor-driven cycle, as defined in section 14-1, and (2) “mini-motorcycle” has the same meaning as provided in section 14-289j.

(P.A. 13-154, S. 1; P.A. 16-208, S. 1.)

History: P.A. 16-208 designated existing provisions re municipal ordinance re operation and use of dirt bikes on public property as Subsec. (a) and amended same by adding reference to mini-motorcycles and making a technical change, designated existing provision re penalties as Subdiv. (1) and added Subdiv. (2) re seizure and forfeiture of dirt bike or mini-motorcycle in case of municipality with population of 20,000 or more, added Subsec. (b) re exception to forfeiture, added Subsec. (c) re sale at public auction of forfeited dirt bike or mini-motorcycle, and designated existing provision re definition of “dirt bike” as Subsec. (d)(1) and further amended Subsec. (d) by adding Subdiv. (2) re definition of “mini-motorcycle”.






Chapter 256 - Petroleum Products Control Commission (Repealed)

Section 14-391 to 14-399 - Petroleum Products Control Commission.

Sections 14-391 to 14-399, inclusive, are repealed.

(P.A. 73-678, S. 1–9, 12; P.A. 74-285, S. 18, 20.)









Title 15 - Navigation and Aeronautics

Chapter 263 - Harbors and Rivers

Section 15-1 - *(See end of section for amended version and effective date.) Harbor masters.

The Governor shall appoint a harbor master, and may appoint a deputy harbor master, for each of the harbors of New Haven, Norwich, Bridgeport, Stamford, Norwalk, Stonington, New London and Branford, and may appoint a suitable number of harbor masters and deputy harbor masters in any town in this state which has navigable waters within its limits, provided the appointment of a harbor master or deputy harbor master for the harbor of any municipality which has adopted a harbor management plan, pursuant to chapter 444a, shall be made by the Governor from a list of not less than three nominees submitted by the municipality’s harbor management commission. Appointments shall be for terms of three years from July first in the year of the appointment and until a successor is appointed and qualified except the term of office of any person appointed before or after July first in any year to a newly created office of harbor master or deputy harbor master shall begin on the day of the appointment and expire on July first next succeeding the completion of the person’s third full year in office. Any appointment to fill a vacancy shall be for the remainder of the term of the original appointee and until a successor is appointed and qualified. Harbor masters shall have the general care and supervision of the harbors and navigable waterways over which they have jurisdiction, subject to the direction and control of the Commissioner of Transportation, and shall be responsible to the commissioner for the safe and efficient operation of such harbors and navigable waterways in accordance with the provisions of this chapter. The harbor masters or deputy harbor masters shall exercise their duties in a manner consistent with any harbor management plan adopted pursuant to section 22a-113m for a harbor over which they have jurisdiction. The commissioner may delegate any of his powers and duties under this chapter to such harbor masters or to any existing board of harbor commissioners, but shall at all times be vested with responsibility for the overall supervision of the harbors and navigable waterways of the state.

(1949 Rev., S. 4746; June, 1955, S. 2379d; 1969, P.A. 768, S. 155; P.A. 73-486; P.A. 74-199, S. 1, 2; P.A. 77-38, S. 1, 3; P.A. 84-247, S. 11; P.A. 91-404.)

*Note: On and after July 1, 2016, this section, as amended by section 18 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-1. Harbor masters. The Governor shall appoint a harbor master, and may appoint a deputy harbor master, for each of the harbors of New Haven, Norwich, Bridgeport, Stamford, Norwalk, Stonington, New London and Branford, and may appoint a suitable number of harbor masters and deputy harbor masters in any town in this state which has navigable waters within its limits, provided the appointment of a harbor master or deputy harbor master for the harbor of any municipality which has adopted a harbor management plan, pursuant to chapter 444a, shall be made by the Governor from a list of not less than three nominees submitted by the municipality’s harbor management commission. Appointments shall be for terms of three years from July first in the year of the appointment and until a successor is appointed and qualified except the term of office of any person appointed before or after July first in any year to a newly created office of harbor master or deputy harbor master shall begin on the day of the appointment and expire on July first next succeeding the completion of the person’s third full year in office. Any appointment to fill a vacancy shall be for the remainder of the term of the original appointee and until a successor is appointed and qualified. Harbor masters shall have the general care and supervision of the harbors and navigable waterways over which they have jurisdiction, subject to the direction and control of the Commissioner of Energy and Environmental Protection, and shall be responsible to the commissioner for the safe and efficient operation of such harbors and navigable waterways in accordance with the provisions of this chapter. The harbor masters or deputy harbor masters shall exercise their duties in a manner consistent with any harbor management plan adopted pursuant to section 22a-113m for a harbor over which they have jurisdiction. The commissioner may delegate any of his powers and duties under this chapter to such harbor masters or to any existing board of harbor commissioners, but shall at all times be vested with responsibility for the overall supervision of the harbors and navigable waterways of the state.”

(1949 Rev., S. 4746; June, 1955, S. 2379d; 1969, P.A. 768, S. 155; P.A. 73-486; P.A. 74-199, S. 1, 2; P.A. 77-38, S. 1, 3; P.A. 84-247, S. 11; P.A. 91-404; June Sp. Sess. P.A. 15-5, S. 18.)

History: 1969 act added provisions setting forth duties of commissioner of transportation and clarifying relationship between harbor masters and commissioner; P.A. 73-486 rewrote appointment provisions and included procedure for filling vacancies; P.A. 74-199 rewrote and clarified provisions re appointments and vacancies; P.A. 77-38 included navigable waterways in responsibilities of harbor masters and commissioner; P.A. 84-247 added provision requiring the harbor masters or their deputies to exercise their duties in a manner consistent with a harbor management plan; P.A. 91-404 added provision re appointment of certain harbor masters by the governor from a list submitted by a harbor management commission, deleting obsolete provision re persons appointed before October 1, 1973; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Commissioner of Energy and Environmental Protection”, effective July 1, 2016.



Section 15-2 - Compensation of harbor masters.

Harbor masters shall receive a salary to be determined by the Commissioner of Administrative Services, subject to the provisions of section 4-40 and shall be reimbursed for necessary expenses incurred in the performance of their duties.

(1949 Rev., S. 3634; 1969, P.A. 760, S. 2; P.A. 77-614, S. 122, 610.)

History: 1969 act replaced provision granting harbor masters payment of $3 per day plus recovered fees with general provision re salary and reimbursement for expenses; P.A. 77-614 replaced personnel policy board with commissioner of administrative services and made salaries subject to provisions of Sec. 4-40.



Section 15-3 - Powers of deputies.

Deputy harbor masters shall have all the powers and perform all the duties of harbor masters in the respective harbors for which they are appointed, subject to the control and direction of the harbor masters.

(1949 Rev., S. 4750.)



Section 15-3a - “Derelict vessel”, “harbor”, “navigable waters”, “navigable waterways”, defined.

For the purposes of this chapter:

(1) “Derelict vessel” means any vessel, scow, lighter or similar floating structure or part thereof, whether or not moored, anchored or made fast to shore, that is broken or altered to such an extent that it will not keep afloat with ordinary care;

(2) “Harbor” means a place on navigable waters, as defined by this section, where water-borne commercial or recreational traffic enters for the purpose of anchorage or docking or the unloading or receiving of cargo, supplies, equipment, fuel or passengers;

(3) “Navigable waters” means waters which are subject to the ebb and flow of the tide shoreward to their mean high-water mark;

(4) “Navigable waterways” means waters which are physically capable of supporting water-borne traffic, and subject to the ebb and flow of the tide.

(P.A. 77-38, S. 2, 3; P.A. 06-121, S. 1.)

History: P.A. 06-121 defined “derelict vessels” as Subdiv. (1) and redesignated existing Subdivs. (a) to (c) as Subdivs. (2) to (4), effective June 2, 2006.



Section 15-4 - Jurisdiction in Branford harbors.

The jurisdiction of the harbor masters for the harbors of Branford shall include the harbor of Branford and Branford River as far up said river as Hobart's Bridge, so called, the harbor of Stony Creek and the waters between and adjoining the adjacent islands known as the Thimble Islands.

(1949 Rev., S. 4747.)



Section 15-5 and 15-6 - New Haven Harbor: Jurisdiction in; removal of vessels from channel, penalty.

Sections 15-5 and 15-6 are repealed.

(1949 Rev., S. 4753, 4754; P.A. 73-307.)



Section 15-7 - *(See end of section for amended version and effective date.) Jurisdiction, powers and duties of Bridgeport harbor master. Approval of harbor works. Appeal. Penalty.

(a) The harbor master shall have the general care and supervision of Bridgeport Harbor and its tidewaters and its rivers and of all the flats and lands flowed thereby, and all other tidewaters, flats and rivers which are within the city limits of said city but are not adjacent to said harbor in order to limit, prevent and abate sources of water pollution, to prevent or remove any unauthorized encroachment and other obstruction which is likely to interfere with the full navigation of said harbor, or in any way injure its channels or cause any reduction in its tidewaters, or prevent, abate or remove any unauthorized landfills upon or affecting the tidewaters located within the city limits of Bridgeport. The harbor master shall exercise his responsibility in a manner consistent with any harbor management plan for the Bridgeport Harbor adopted pursuant to section 22a-113m.

(b) Each person who contemplates the building over said harbor and tidewaters of any bridge, wharf, pier dam or bulkheads, or the dredging or filling in of any flats or tidewaters, or the driving or placement of any piles, dolphins or bumpers below high-water mark shall, before beginning such work, give written notice upon forms provided by said master of his intention to do such work to the Commissioner of Transportation and to said harbor master and shall submit plans or drawings of any proposed wharf or any other structure, and of the flats to be dredged or filled, and of the mode in which the work is to be performed; and no such work shall be commenced until the plan or drawing and the mode of performing the same is approved in writing by the commissioner. The commissioner may reject or alter such plans at his discretion and prescribe the direction, limits and mode of building of the wharf and other structures, and all such works shall be executed under the supervision of the commissioner and the harbor master.

(c) Any erection made or work done in any manner not sanctioned by said commissioner, when his direction is required as hereinbefore provided, shall be deemed a public nuisance. Said commissioner may order suits in the name of the city and prevent or stop or abate, by injunction or otherwise, any such erection or other nuisance and such suits shall be conducted by and at the expense of the city of Bridgeport.

(d) Any person aggrieved by any action taken or order issued by said commissioner under authority of this section may within thirty days appeal to the superior court for the judicial district of Fairfield and said court shall take such action in the premises as equity may require.

(e) Any person who violates or assists in violating any of the provisions of subsection (b) of this section or any direction or order of the commissioner made pursuant thereto shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4748; 1969, P.A. 482; 768, S. 156; P.A. 76-436, S. 415, 681; P.A. 78-280, S. 7, 127; P.A. 84-247, S. 12; P.A. 07-217, S. 55; P.A. 12-80, S. 167.)

*Note: On and after July 1, 2016, this section, as amended by section 19 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-7. Jurisdiction, powers and duties of Bridgeport harbor master. Approval of harbor works. Appeal. Penalty. (a) The harbor master shall have the general care and supervision of Bridgeport Harbor and its tidewaters and its rivers and of all the flats and lands flowed thereby, and all other tidewaters, flats and rivers which are within the city limits of said city but are not adjacent to said harbor in order to limit, prevent and abate sources of water pollution, to prevent or remove any unauthorized encroachment and other obstruction which is likely to interfere with the full navigation of said harbor, or in any way injure its channels or cause any reduction in its tidewaters, or prevent, abate or remove any unauthorized landfills upon or affecting the tidewaters located within the city limits of Bridgeport. The harbor master shall exercise his responsibility in a manner consistent with any harbor management plan for the Bridgeport Harbor adopted pursuant to section 22a-113m.

(b) Each person who contemplates the building over said harbor and tidewaters of any bridge, wharf, pier dam or bulkheads, or the dredging or filling in of any flats or tidewaters, or the driving or placement of any piles, dolphins or bumpers below high-water mark shall, before beginning such work, give written notice upon forms provided by said master of his intention to do such work to the Commissioner of Energy and Environmental Protection and to said harbor master and shall submit plans or drawings of any proposed wharf or any other structure, and of the flats to be dredged or filled, and of the mode in which the work is to be performed; and no such work shall be commenced until the plan or drawing and the mode of performing the same is approved in writing by the commissioner. The commissioner may reject or alter such plans at his discretion and prescribe the direction, limits and mode of building of the wharf and other structures, and all such works shall be executed under the supervision of the commissioner and the harbor master.

(c) Any erection made or work done in any manner not sanctioned by said commissioner, when his direction is required as hereinbefore provided, shall be deemed a public nuisance. Said commissioner may order suits in the name of the city and prevent or stop or abate, by injunction or otherwise, any such erection or other nuisance and such suits shall be conducted by and at the expense of the city of Bridgeport.

(d) Any person aggrieved by any action taken or order issued by said commissioner under authority of this section may within thirty days appeal to the superior court for the judicial district of Fairfield and said court shall take such action in the premises as equity may require.

(e) Any person who violates or assists in violating any of the provisions of subsection (b) of this section or any direction or order of the commissioner made pursuant thereto shall be guilty of a class C misdemeanor.”

(1949 Rev., S. 4748; 1969, P.A. 482; 768, S. 156; P.A. 76-436, S. 415, 681; P.A. 78-280, S. 7, 127; P.A. 84-247, S. 12; P.A. 07-217, S. 55; P.A. 12-80, S. 167; June Sp. Sess. P.A. 15-5, S. 19.)

History: 1969 acts amended Subsec. (a) to give harbor master jurisdiction over rivers and over all other waterways in city limits but not adjacent to harbor to control water pollution and authorized him to take action re unauthorized land fills, clarified Subsec. (b) and added references to bulkheads, dredging, dolphins and bumpers, removed phrase “within the tidewaters flowing into or through said harbor” in Subsec. (c) thereby extending harbor master’s authority, placed 30-day limit on appeals in Subsec. (d), increased fine from $200 to $1,000 and imprisonment from 60 to 90 days in Subsec. (e) and replaced “harbor master” with “commissioner” throughout section except that notice required to be given to both and supervision of works to be by both; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 78-280 replaced county of Fairfield with judicial district of Fairfield in Subsec. (d); P.A. 84-247 amended Subsec. (a) by requiring the harbor master to exercise his responsibility consistent with the harbor management plan; P.A. 07-217 made a technical change in Subsec. (e), effective July 12, 2007; P.A. 12-80 amended Subsec. (e) to change penalty from a fine of not more than $1,000 or imprisonment of not more than 90 days or both to a class C misdemeanor; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to replace “Commissioner of Transportation” with “Commissioner of Energy and Environmental Protection”, effective July 1, 2016.



Section 15-8 - Power to station vessels. Penalty for resisting.

Each harbor master may station all vessels riding at anchor in the harbor and navigable waterways under his care, and all vessels or obstructions so moored or anchored that, by the action of wind or tide, they may be carried into such harbor and navigable waterways while so moored or anchored, and he may remove, from time to time, such vessels within such harbor and navigable waterways, or such vessels or obstructions so moored or anchored, as are not employed in receiving or discharging their cargoes, to make room for the passage of other vessels up or down such harbor and navigable waterways. He shall be the sole judge of whether any vessel so at anchor is so in the harbor or navigable waterways as to obstruct or hinder the passage of any other vessel, or whether such vessel or obstruction is so moored or anchored that it may, by the action of the wind or tide, obstruct or hinder the passage of any other vessel within such harbor or navigable waterways; and may determine how far within such harbor, and in what instances, masters or others having charge of vessels at anchor within such harbor or navigable waterways shall remove the same; and, upon the application of the owner or lessee of any wharf, dock or pier in such harbor or navigable waterways, shall station any vessel lying at or adjacent to such wharf, dock or pier, or remove it therefrom to make room for the dockage or passage of any other vessel, when, in the judgment of such harbor master, the interest and convenience of commerce or navigation or public access require; and may exercise all the powers and duties with reference to such vessels which he might exercise with reference to vessels at anchor in such harbor and navigable waterways. Any person who obstructs, resists or wilfully refuses to obey the order of any harbor master or deputy harbor master in the execution of the duties of his office shall forfeit two hundred fifty dollars, to be recovered, with costs, in the name of such harbor master or deputy harbor master, in which action such vessel may be attached as in other actions; and all forfeitures, after deducting the necessary expenses of enforcing the same, to be determined by the court rendering judgment therefor, when collected, shall be paid to the General Fund.

(1945, S.A. 95; 1949 Rev., S. 4749; 1969, P.A. 760, S. 1; P.A. 77-71, S. 1, 3.)

History: 1969 act substituted “navigable waters” for “channel” and required forfeitures to be paid into general fund rather than to the Yale-New Haven Hospital; P.A. 77-71 substituted “harbor and navigable waterways” for “navigable waters” or “harbor”, added reference to interest of public access and increased forfeit from $50 to $250.



Section 15-8a - “Harbor”, “navigable waters” and “navigable waterways”, defined.

For the purposes of section 15-8:

(a) “Harbor” means a place on navigable waters where water-borne commercial or recreational traffic enters for the purpose of anchorage or docking or the unloading or receiving of cargo, supplies, equipment, fuel or passengers;

(b) “Navigable waters” means waters which are subject to the ebb and flow of the tide shoreward to their mean high-water mark;

(c) “Navigable waterways” means waters which are physically capable of supporting water-borne traffic, and subject to the ebb and flow of the tide.

(P.A. 77-71, S. 2, 3.)



Section 15-9 - *(See end of section for amended version and effective date.) Vessels may be removed. Procedures. Notice. Regulations. Penalty.

(a) When the master or owner of any vessel lying within the navigable waters of this state, or the person having the same in charge, wilfully neglects or refuses to obey the order of any harbor master performing his duties under the provisions of this chapter, such harbor master may cause such vessel to be removed at the expense of the owner. Any such master, owner or person in violation of this section shall be deemed to have committed an infraction and shall be fined eighty-five dollars.

(b) A harbor master may notify any officer attached to an organized police department or any state police officer that a master or owner of a vessel is in violation of the provisions of subsection (a) of this section. Any such officer may remove and take such vessel into custody and shall give written notice by certified mail to the owner or master of such vessel, if known, which notice shall state (1) that the vessel has been taken into custody and stored, (2) the location of storage of the vessel, (3) that such vessel may be sold after fifteen days if the market value of such vessel does not exceed five hundred dollars or after ninety days if the value of such vessel exceeds five hundred dollars, and (4) that the owner has a right to contest the validity of such taking by application, on a form prescribed by the Commissioner of Transportation, to the hearing officer named in such notice within ten days from the date of such notice. Such application forms shall be made readily available to the public at all offices of the Department of Transportation and at all state and local police departments.

(c) The chief executive officer of each town may appoint a suitable person, who shall not be a member of any state or local police department, to be a hearing officer to hear applications to determine whether or not the taking was authorized under the provisions of this section. Two or more towns may join in appointing such officer; provided any such hearing shall be held at a location which is as near to the town where such vessel was located as is reasonable and practicable. The commissioner shall establish by regulation the qualifications necessary for hearing officers and procedures for the holding of such hearings. If it is determined at such hearing that the owner or master was in violation of subsection (a) of this section, the owner or master of such vessel shall be liable for any expenses incurred as a result of such removal, or the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery. If it is determined at such hearing that the owner or master was not in violation of subsection (a) of this section, the owner or master of such vessel shall not be liable for any expenses incurred as a result of such removal or for the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery. Any person aggrieved by the decision of such hearing officer may, within fifteen days of the notice of such decision, appeal to the superior court for the judicial district wherein such hearing was held.

(d) The state or local police department which has custody of the removed vessel shall have the power to sell such vessel at public auction in accordance with the provisions of this section. The state or local police department shall apply the avails of such sale toward the payment of its charges, any storage charges and the payment of any debt or obligation incurred by the officer who placed the same in storage. Such sale shall be advertised in a newspaper published or having a circulation in the town where such vessel is stored or other place is located three times, commencing at least five days before such sale; and, if the last place of abode of the owner of such vessel is known to or may be ascertained by the state or local police by the exercise of reasonable diligence, notice of the time and place of sale shall be given him by mailing such notice to him in a registered or certified letter, postage paid, at such last usual place of abode, at least five days before the time of sale. The state or local police department shall report the sales price, storing and towing charges, if any; buyer’s name and address; identification of the vessel and such other information as may be required in regulations which shall be adopted by the Commissioner of Transportation in accordance with the provisions of chapter 54, to the commissioner within fifteen days after the sale of the vessel. The proceeds of such sale, after deducting the amount due for any storage and all expenses connected with such sale, including the expenses of the officer who placed such vessel in storage, shall be paid to the owner of such vessel or his legal representatives, if claimed by him or them at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the municipality from which the vessel was removed. If the expenses incurred by the municipality for such removal and towing and the sale of such vessel and any fines exceed the proceeds of such sale, the owner of the vessel shall be liable for such excess amount. A vessel may not be sold in accordance with the provisions of this section until: (1) The expiration of the time period under subdivision (3) of subsection (b) of this section and (2) a final decision has been rendered in connection with an application filed pursuant to subdivision (4) of subdivision (b) of this section.

(e) The Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(1949 Rev., S. 4751; P.A. 92-244.)

*Note: On and after July 1, 2016, this section, as amended by section 20 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-9. Vessels may be removed. Procedures. Notice. Regulations. Penalty. (a) When the master or owner of any vessel lying within the navigable waters of this state, or the person having the same in charge, wilfully neglects or refuses to obey the order of any harbor master performing his duties under the provisions of this chapter, such harbor master may cause such vessel to be removed at the expense of the owner. Any such master, owner or person in violation of this section shall be deemed to have committed an infraction and shall be fined eighty-five dollars.

(b) A harbor master may notify any officer attached to an organized police department or any state police officer that a master or owner of a vessel is in violation of the provisions of subsection (a) of this section. Any such officer may remove and take such vessel into custody and shall give written notice by certified mail to the owner or master of such vessel, if known, which notice shall state (1) that the vessel has been taken into custody and stored, (2) the location of storage of the vessel, (3) that such vessel may be sold after fifteen days if the market value of such vessel does not exceed five hundred dollars or after ninety days if the value of such vessel exceeds five hundred dollars, and (4) that the owner has a right to contest the validity of such taking by application, on a form prescribed by the Commissioner of Energy and Environmental Protection, to the hearing officer named in such notice within ten days from the date of such notice. Such application forms shall be made readily available to the public at all offices of the Department of Energy and Environmental Protection and at all state and local police departments.

(c) The chief executive officer of each town may appoint a suitable person, who shall not be a member of any state or local police department, to be a hearing officer to hear applications to determine whether or not the taking was authorized under the provisions of this section. Two or more towns may join in appointing such officer; provided any such hearing shall be held at a location which is as near to the town where such vessel was located as is reasonable and practicable. The commissioner shall establish by regulation the qualifications necessary for hearing officers and procedures for the holding of such hearings. If it is determined at such hearing that the owner or master was in violation of subsection (a) of this section, the owner or master of such vessel shall be liable for any expenses incurred as a result of such removal, or the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery. If it is determined at such hearing that the owner or master was not in violation of subsection (a) of this section, the owner or master of such vessel shall not be liable for any expenses incurred as a result of such removal or for the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery. Any person aggrieved by the decision of such hearing officer may, within fifteen days of the notice of such decision, appeal to the superior court for the judicial district wherein such hearing was held.

(d) The state or local police department which has custody of the removed vessel shall have the power to sell such vessel at public auction in accordance with the provisions of this section. The state or local police department shall apply the avails of such sale toward the payment of its charges, any storage charges and the payment of any debt or obligation incurred by the officer who placed the same in storage. Such sale shall be advertised in a newspaper published or having a circulation in the town where such vessel is stored or other place is located three times, commencing at least five days before such sale; and, if the last place of abode of the owner of such vessel is known to or may be ascertained by the state or local police by the exercise of reasonable diligence, notice of the time and place of sale shall be given him by mailing such notice to him in a registered or certified letter, postage paid, at such last usual place of abode, at least five days before the time of sale. The state or local police department shall report the sales price, storing and towing charges, if any; buyer’s name and address; identification of the vessel and such other information as may be required in regulations which shall be adopted by the Commissioner of Energy and Environmental Protection in accordance with the provisions of chapter 54, to the commissioner within fifteen days after the sale of the vessel. The proceeds of such sale, after deducting the amount due for any storage and all expenses connected with such sale, including the expenses of the officer who placed such vessel in storage, shall be paid to the owner of such vessel or his legal representatives, if claimed by him or them at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the municipality from which the vessel was removed. If the expenses incurred by the municipality for such removal and towing and the sale of such vessel and any fines exceed the proceeds of such sale, the owner of the vessel shall be liable for such excess amount. A vessel may not be sold in accordance with the provisions of this section until: (1) The expiration of the time period under subdivision (3) of subsection (b) of this section and (2) a final decision has been rendered in connection with an application filed pursuant to subdivision (4) of subdivision (b) of this section.

(e) The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of this section.”

(1949 Rev., S. 4751; P.A. 92-244; June Sp. Sess. P.A. 15-5, S. 20.)

History: P.A. 92-244 amended Subsec. (a) and added Subsecs. (b) to (e), inclusive, re procedure and notice for the removal of vessels and re adoption of regulations; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Commissioner of Energy and Environmental Protection” in Subsecs. (b)(4), (d) and (e) and replaced “Department of Transportation” with “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2016.



Section 15-10 - Penalty for neglect of duty.

When any harbor master neglects, upon application of any person engaged in the navigation of the harbor under his charge, to remove or cause to be removed any vessel riding at anchor therein and obstructing its channel, he shall pay to such person twenty dollars, with costs, to be recovered in an action on his official bond or on this section.

(1949 Rev., S. 4752.)



Section 15-11 - Channels from wharves.

Section 15-11 is repealed.

(1949 Rev., S. 4755; P.A. 75-218, S. 1, 2.)



Section 15-11a - (Formerly Sec. 15-31). *(See end of section for amended version and effective date.) Removal and taking of derelict vessels.

(a) A duly authorized harbor master shall determine whether a vessel is a derelict vessel. Upon such determination, the Commissioner of Transportation, such harbor master or a duly authorized representative of a municipality may cause such derelict vessel to be removed at the expense of any owner, agent or operator of such derelict vessel and may recover the expense of such removal, together with the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery, from the owner, agent or operator of such vessel in an action founded upon this section. The last owner of record of such vessel shall be responsible for such vessel. After consultation with the Commissioner of Transportation, the Commissioner of Energy and Environmental Protection may consider any such vessel to be an encroachment subject to the provisions of sections 22a-359 to 22a-363f, inclusive.

(b) Prior to removing and taking such derelict vessel into custody, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality shall make a reasonable attempt to notify the owner, agent or operator of the vessel and shall allow such owner, agent or operator to make arrangements for removal of the vessel. Such notification shall inform the owner, agent or operator that, pursuant to this section, if the vessel is not removed within twenty-four hours of notification, it shall be removed, taken into custody and stored at the owner’s, agent’s or operator’s expense.

(c) Prior to removing a derelict vessel, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality shall affix to such vessel a readily visible notification sticker. The notification sticker shall contain the following information: (1) The date and time the notification sticker was affixed to the vessel, (2) a statement that, pursuant to this section, if the vessel is not removed within twenty-four hours of the time the sticker was affixed, it shall be taken into custody and stored at the owner’s expense, (3) the location and telephone number where additional information may be obtained, and (4) the identity of the person who affixed the sticker.

(d) If the derelict vessel is not removed by the owner, agent or operator within the time period provided in subsection (c) of this section, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality may direct that such vessel be removed and taken into custody and may cause the same to be stored in a suitable place.

(e) If a derelict vessel is removed and taken into custody pursuant to subsection (d) of this section, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality shall give written notice, by certified mail, return receipt requested, to the owner, agent or operator of such vessel, if known, which notice shall state: (1) The vessel has been removed, taken into custody and stored, (2) the location from which the vessel was removed, and (3) that the vessel may be disposed of after fifteen days if the market value of such vessel, as determined by a certified marine surveyor, does not exceed two thousand dollars or that the vessel may be sold after ninety days, pursuant to the provisions of subsection (f) of this section.

(f) Ninety days or more after written notice has been given pursuant to subsection (e) of this section, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality may sell a derelict vessel at public auction in accordance with the provisions of this section. The commissioner, harbor master or authorized agent of a municipality shall apply the proceeds of such sale toward the payment of its charges, any storage charges and the payment of any debt or obligation incurred by the commissioner, harbor master or agent who placed the vessel in storage. Such sale shall be advertised twice in a newspaper published or having a circulation in the town where such vessel is stored or is located, commencing at least five days before such sale; and, if the last place of abode of the owner, agent or operator of such vessel is known to or ascertained by the commissioner, harbor master or agent by the exercise of reasonable diligence, notice of the time and place of sale shall be given to such owner, agent or operator by sending such notice to the owner, agent or operator, by certified mail, return receipt requested, at such last place of abode at least five days before the day of the sale. The proceeds of such sale, after deducting any amount due for removal and storage charges and all expenses connected with such sale, shall be paid to the owner, agent or operator of such vessel or the owner’s, agent’s or operator’s legal representatives, if claimed by the owner, agent or operator or the owner’s, agent’s or operator’s legal representative at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the municipality from which the vessel was removed. If the expenses incurred by the commissioner, harbor master or agent for such removal and storage and sale of such vessel and any fines exceed the proceeds of such sale, the owner, agent or operator of the vessel shall be liable for such excess expenses.

(g) The Commissioner of Transportation may require the owner, agent or operator to furnish a performance bond in an amount sufficient to cover the estimated costs of removal as determined by the commissioner.

(1949 Rev., S. 4779; 1969, P.A. 768, S. 160; P.A. 75-288, S. 1, 2; P.A. 76-277; P.A. 82-191, S. 1; P.A. 98-182, S. 15, 22; P.A. 06-121, S. 2; P.A. 07-232, S. 2, 3; P.A. 11-80, S. 1.)

*Note: On and after July 1, 2016, this section, as amended by section 21 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-11a. (Formerly Sec. 15-31). Removal and taking of derelict vessels. (a) A duly authorized harbor master shall determine whether a vessel is a derelict vessel. Upon such determination, the Commissioner of Energy and Environmental Protection, such harbor master or a duly authorized representative of a municipality may cause such derelict vessel to be removed at the expense of any owner, agent or operator of such derelict vessel and may recover the expense of such removal, together with the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery, from the owner, agent or operator of such vessel in an action founded upon this section. The last owner of record of such vessel shall be responsible for such vessel. The Commissioner of Energy and Environmental Protection may consider any such vessel to be an encroachment subject to the provisions of sections 22a-359 to 22a-363f, inclusive.

(b) Prior to removing and taking such derelict vessel into custody, the Commissioner of Energy and Environmental Protection, a duly authorized harbor master or a duly authorized representative of a municipality shall make a reasonable attempt to notify the owner, agent or operator of the vessel and shall allow such owner, agent or operator to make arrangements for removal of the vessel. Such notification shall inform the owner, agent or operator that, pursuant to this section, if the vessel is not removed within twenty-four hours of notification, it shall be removed, taken into custody and stored at the owner’s, agent’s or operator’s expense.

(c) Prior to removing a derelict vessel, the Commissioner of Energy and Environmental Protection, a duly authorized harbor master or a duly authorized representative of a municipality shall affix to such vessel a readily visible notification sticker. The notification sticker shall contain the following information: (1) The date and time the notification sticker was affixed to the vessel, (2) a statement that, pursuant to this section, if the vessel is not removed within twenty-four hours of the time the sticker was affixed, it shall be taken into custody and stored at the owner’s expense, (3) the location and telephone number where additional information may be obtained, and (4) the identity of the person who affixed the sticker.

(d) If the derelict vessel is not removed by the owner, agent or operator within the time period provided in subsection (c) of this section, the Commissioner of Energy and Environmental Protection, a duly authorized harbor master or a duly authorized representative of a municipality may direct that such vessel be removed and taken into custody and may cause the same to be stored in a suitable place.

(e) If a derelict vessel is removed and taken into custody pursuant to subsection (d) of this section, the Commissioner of Energy and Environmental Protection, a duly authorized harbor master or a duly authorized representative of a municipality shall give written notice, by certified mail, return receipt requested, to the owner, agent or operator of such vessel, if known, which notice shall state: (1) The vessel has been removed, taken into custody and stored, (2) the location from which the vessel was removed, and (3) that the vessel may be disposed of after fifteen days if the market value of such vessel, as determined by a certified marine surveyor, does not exceed two thousand dollars or that the vessel may be sold after ninety days, pursuant to the provisions of subsection (f) of this section.

(f) Ninety days or more after written notice has been given pursuant to subsection (e) of this section, the Commissioner of Energy and Environmental Protection, a duly authorized harbor master or a duly authorized representative of a municipality may sell a derelict vessel at public auction in accordance with the provisions of this section. The commissioner, harbor master or authorized agent of a municipality shall apply the proceeds of such sale toward the payment of its charges, any storage charges and the payment of any debt or obligation incurred by the commissioner, harbor master or agent who placed the vessel in storage. Such sale shall be advertised twice in a newspaper published or having a circulation in the town where such vessel is stored or is located, commencing at least five days before such sale; and, if the last place of abode of the owner, agent or operator of such vessel is known to or ascertained by the commissioner, harbor master or agent by the exercise of reasonable diligence, notice of the time and place of sale shall be given to such owner, agent or operator by sending such notice to the owner, agent or operator, by certified mail, return receipt requested, at such last place of abode at least five days before the day of the sale. The proceeds of such sale, after deducting any amount due for removal and storage charges and all expenses connected with such sale, shall be paid to the owner, agent or operator of such vessel or the owner’s, agent’s or operator’s legal representatives, if claimed by the owner, agent or operator or the owner’s, agent’s or operator’s legal representative at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the municipality from which the vessel was removed. If the expenses incurred by the commissioner, harbor master or agent for such removal and storage and sale of such vessel and any fines exceed the proceeds of such sale, the owner, agent or operator of the vessel shall be liable for such excess expenses.

(g) The Commissioner of Energy and Environmental Protection may require the owner, agent or operator to furnish a performance bond in an amount sufficient to cover the estimated costs of removal as determined by the commissioner.”

(1949 Rev., S. 4779; 1969, P.A. 768, S. 160; P.A. 75-288, S. 1, 2; P.A. 76-277; P.A. 82-191, S. 1; P.A. 98-182, S. 15, 22; P.A. 06-121, S. 2; P.A. 07-232, S. 2, 3; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 21.)

History: 1969 act replaced commissioners of steamship terminals with commissioner of transportation; P.A. 75-288 included agents and operators in provisions; P.A. 76-277 added provisions re removal of vessels, scows, lighters etc. and added Subsec. (b) re permit fees and performance bonds; Sec. 15-31 transferred to Sec. 15-11a in 1979; P.A. 82-191 amended Subsec. (a) to authorize the commissioner of environmental protection, upon consultation with the commissioner of transportation, to consider vessels or similar floating structures to be an encroachment requiring a permit; P.A. 98-182 deleted the requirement for an owner, agent or operator to obtain a permit, effective July 1, 1998; P.A. 06-121 amended Subsec. (a) to allow a harbor master to determine whether a vessel is a derelict vessel, to expand the list of who may remove such vessel and to make the last owner of record responsible for such vessel, added new Subsecs. (b) to (f) re required procedure and redesignated existing Subsec. (b) as Subsec. (g), effective June 2, 2006; P.A. 07-232 made technical changes in Subsecs. (b) and (f), effective July 11, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Commissioner of Energy and Environmental Protection” and, in Subsec. (a), deleted provision re consultation with Commissioner of Transportation, effective July 1, 2016.



Section 15-12 - Obstructions upon lands bordering navigable waters.

The selectmen of any town bordering upon navigable waters shall cause to be removed all obstructions and structures from the shores, beaches or other land in such town, adjacent to such waters, to which shores, beaches or other land the public has the right of access or which the public has been accustomed to use, occupy or enjoy, unless such obstruction or structure has been erected or maintained by, or by the express or implied permission of, the person having title to the land on which it has been so erected or maintained or having a legal right to erect and maintain it thereon; and such selectmen may, in the name of the town, have equitable relief by way of injunction against any person who, without legal right, interferes with the use and enjoyment of such shores, beaches and lands by the public or attempts to exercise any exclusive possession or use of any part thereof.

(1949 Rev., S. 4756.)



Section 15-13 - *(See end of section for amended version and effective date.) Pilots; qualifications; extension of route; license fee; bond; suspension or revocation of license; inactive status; limited licenses; regulations.

(a) The Commissioner of Transportation shall license as many residents of this state and any other state as said commissioner deems necessary and finds qualified to act as pilots for one year in any of the ports and waters of this state including the Connecticut waters of Long Island Sound. A license shall be denied to any person holding a license or authority under the laws of any other state that does not issue a license or authority to pilots licensed by the Connecticut Department of Transportation. Except as provided in this section, no person shall be so licensed unless such person possesses a federal masters license and has procured a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard covering the sections of the waters of this state for which application is being made to said commissioner. Each applicant for a license to act as a pilot for any port or waterway of the state, including the Connecticut waters of Long Island Sound, shall document that such person has made the following passages on ocean-going vessels of not less than four thousand gross tons, through the port or waterway for which application is being made during the thirty-six months immediately preceding such application: (1) Twelve round trips on American vessels under enrollment as pilot of record, on which the applicant is not a crew member; or (2) twenty-four round trips as observing pilot on foreign or registered vessels during which the applicant does the piloting work under the supervision and authority of a pilot licensed by this state, provided the applicant possesses a first class pilot’s license issued by the United States Coast Guard for the port or waterway; or (3) any combination of the above requirements for trips, substituting two observer trips for each trip as pilot of record.

(b) An extension of route for waters of this state including the Connecticut waters of Long Island Sound, for which application is being made by a pilot currently licensed by the commissioner for eastern Long Island Sound and at least one of the ports of New London, New Haven or Bridgeport, shall be granted provided the applicant (1) has procured a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard covering the sections of the waters of this state including the Connecticut waters of Long Island Sound, for which application for an extension of route is being made, and (2) can document that, within the thirty-six months immediately preceding such application, the applicant has made six round trips through the port or waterway for which application is being made as observing pilot on vessels under enrollment or vessels under register subject to compulsory pilotage under sections 15-15 and 15-15c, during which the applicant does the piloting work under the supervision and authority of a pilot licensed by this state.

(c) Each pilot shall, upon the granting of a license, pay a fee of thirty dollars to said commissioner and shall give a bond of one thousand dollars to the Treasurer and the Treasurer’s successors in office, with surety, to the acceptance of the commissioner, conditioned for the faithful performance of his or her duties as a pilot, upon which bond suit may be brought in the name of said Treasurer for the benefit of any person who may suffer loss or damage, by reason of the ignorance, neglect or misconduct of such pilot in the discharge of such pilot’s duties. The commissioner shall increase such fee by fifty per cent July 1, 1985, by an additional fifty per cent effective July 1, 1989, by an additional twenty-five per cent effective July 1, 1991, and by an additional twenty-five per cent effective July 1, 1993.

(d) Each license shall expire on the last day of December following its issuance and may be renewed upon application and payment of the fee required by subsection (c) of this section, renewal of the bond required under subsection (c) of this section and proof of current federal licensure as required in subsection (a) of this section.

(e) The Commissioner of Transportation shall keep a record of each license and, if requested, shall furnish a certificate of such license.

(f) Said commissioner may suspend or revoke any pilot’s license for (1) incompetence, (2) neglect of duty, (3) misconduct, or (4) using a vessel owned or operated by a person who has not obtained a certificate of compliance under the provisions of section 15-15e for the purpose of embarking or disembarking another vessel in open and unprotected waters. Any person aggrieved by the action of said commissioner under the provisions of this subsection may appeal therefrom in accordance with the provisions of section 4-183.

(g) Any pilot who has been away from duty for a period of not less than six months, or who has not completed a passage through any port or waterway for which such pilot is licensed during such period, shall be placed on inactive status. Such pilot shall complete at least one round trip over the port or waterway for which such pilot is licensed before resuming his or her duties as a pilot. The refresher passages shall be made in the company of an active pilot licensed by the state. Such pilot, before resuming pilotage duties, shall submit to the commissioner a list of completed refresher passages, including the name, gross tons and draft of each vessel involved, a description and date of each passage and the name of the attending pilot.

(h) The commissioner may issue limited licenses pursuant to this section. Such licenses may be limited according to a pilot’s qualifications for operating a vessel, which shall include, but not be limited to, the type, size, gross tonnage or draft of a vessel.

(i) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(1949 Rev., S. 4757; 1955, S. 2380d; 1967, P.A. 258; 1969, P.A. 815, S. 1; 1971, P.A. 797, S. 1; 872, S. 370; 1972, P.A. 48, S. 1; P.A. 73-405, S. 1; P.A. 76-436, S. 350, 681; P.A. 77-337, S. 2; 77-603, S. 30, 125; P.A. 85-413, S. 5, 8; P.A. 87-147; P.A. 90-274, S. 1; P.A. 92-178, S. 2, 3; P.A. 93-307, S. 33, 34; P.A. 94-188, S. 18, 30; P.A. 97-304, S. 19; P.A. 05-288, S. 63; June Sp. Sess. P.A. 15-5, S. 165.)

*Note: On and after July 1, 2016, this section, as amended by section 22 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-13. Pilots; qualifications; extension of route; license fee; bond; suspension or revocation of license; inactive status; limited licenses; written procedures. (a) The Connecticut Port Authority shall license as many residents of this state and any other state as said authority deems necessary and finds qualified to act as pilots for one year in any of the ports and waters of this state including the Connecticut waters of Long Island Sound. A license shall be denied to any person holding a license or authority under the laws of any other state that does not issue a license or authority to pilots licensed by the authority. Except as provided in this section, no person shall be so licensed unless such person possesses a federal masters license and has procured a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard covering the sections of the waters of this state for which application is being made to said authority. Each applicant for a license to act as a pilot for any port or waterway of the state, including the Connecticut waters of Long Island Sound, shall document that such applicant has made the following passages on ocean-going vessels of not less than four thousand gross tons, through the port or waterway for which application is being made during the thirty-six months immediately preceding such application: (1) Twelve round trips on American vessels under enrollment as pilot of record, on which the applicant is not a crew member; or (2) twenty-four round trips as observing pilot on foreign or registered vessels during which the applicant does the piloting work under the supervision and authority of a pilot licensed by this state, provided the applicant possesses a first class pilot’s license issued by the United States Coast Guard for the port or waterway; or (3) any combination of the above requirements for trips, substituting two observer trips for each trip as pilot of record.

(b) An extension of route for waters of this state including the Connecticut waters of Long Island Sound, for which application is being made by a pilot currently licensed by the authority for eastern Long Island Sound and at least one of the ports of New London, New Haven or Bridgeport, shall be granted provided the applicant (1) has procured a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard covering the sections of the waters of this state including the Connecticut waters of Long Island Sound, for which application for an extension of route is being made, and (2) can document that, within the thirty-six months immediately preceding such application, the applicant has made six round trips through the port or waterway for which application is being made as observing pilot on vessels under enrollment or vessels under register subject to compulsory pilotage under sections 15-15 and 15-15c, during which the applicant does the piloting work under the supervision and authority of a pilot licensed by this state.

(c) Each pilot shall, upon the granting of a license, pay a fee of thirty dollars to said authority and shall give a bond of one thousand dollars to the Treasurer and the Treasurer’s successors in office, with surety, to the acceptance of the authority, conditioned for the faithful performance of his or her duties as a pilot, upon which bond suit may be brought in the name of said Treasurer for the benefit of any person who may suffer loss or damage, by reason of the ignorance, neglect or misconduct of such pilot in the discharge of such pilot’s duties. The authority shall increase such fee by fifty per cent July 1, 1985, by an additional fifty per cent effective July 1, 1989, by an additional twenty-five per cent effective July 1, 1991, and by an additional twenty-five per cent effective July 1, 1993.

(d) Each license shall expire on the last day of December following its issuance and may be renewed upon application and payment of the fee required by subsection (c) of this section, renewal of the bond required under subsection (c) of this section and proof of current federal licensure as required in subsection (a) of this section.

(e) The authority shall keep a record of each license and, if requested, shall furnish a certificate of such license.

(f) Said authority may suspend or revoke any pilot’s license for (1) incompetence, (2) neglect of duty, (3) misconduct, or (4) using a vessel owned or operated by a person who has not obtained a certificate of compliance under the provisions of section 15-15e for the purpose of embarking or disembarking another vessel in open and unprotected waters. Any person aggrieved by the action of said authority under the provisions of this subsection may appeal therefrom in accordance with the provisions of section 4-183.

(g) Any pilot who has been away from duty for a period of not less than six months, or who has not completed a passage through any port or waterway for which such pilot is licensed during such period, shall be placed on inactive status. Such pilot shall complete at least one round trip over the port or waterway for which such pilot is licensed before resuming his or her duties as a pilot. The refresher passages shall be made in the company of an active pilot licensed by the state. Such pilot, before resuming pilotage duties, shall submit to the authority a list of completed refresher passages, including the name, gross tons and draft of each vessel involved, a description and date of each passage and the name of the attending pilot.

(h) The authority may issue limited licenses pursuant to this section. Such licenses may be limited according to a pilot’s qualifications for operating a vessel, which shall include, but not be limited to, the type, size, gross tonnage or draft of a vessel.

(i) The authority shall adopt written procedures, in accordance with section 1-121, to carry out the purposes of this section.”

(1949 Rev., S. 4757; 1955, S. 2380d; 1967, P.A. 258; 1969, P.A. 815, S. 1; 1971, P.A. 797, S. 1; 872, S. 370; 1972, P.A. 48, S. 1; P.A. 73-405, S. 1; P.A. 76-436, S. 350, 681; P.A. 77-337, S. 2; 77-603, S. 30, 125; P.A. 85-413, S. 5, 8; P.A. 87-147; P.A. 90-274, S. 1; P.A. 92-178, S. 2, 3; P.A. 93-307, S. 33, 34; P.A. 94-188, S. 18, 30; P.A. 97-304, S. 19; P.A. 05-288, S. 63; June Sp. Sess. P.A. 15-5, S. 22, 165.)

History: 1967 act raised license fee in Subsec. (c) from $15 to $30; 1969 act transferred duties of court and/or judge to boating commission, deleted provision re payment of entry fee in Subsec. (a) and added Subsec. (e) re suspension or revocation of license; 1971 acts amended Subsec. (a) to make licenses valid for one year rather than three years, to add reference to ports and to delete provision re notice of intention to apply for license and filing of qualifications, amended Subsec. (b) to include references to “port”, “pilot” and “undock”, inserted new Subsec. (d) re expiration and renewal of licenses and relettered former Subsecs. (d) and (e) as (e) and (f) and substituted commissioner of environmental protection for boating commission; 1972 act deleted Subsec. (b) re qualifications and relettered remaining subsecs. accordingly; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (e), effective July 1, 1978; P.A. 77-337 substituted “shall” for “may” and included residents of other states in Subsec. (a) and added provision re license to operate canal boat, barge or tug boat; P.A. 77-603 replaced previous appeal provision in Subsec. (e) with requirement that appeals to be made in accordance with Sec. 4-183; P.A. 85-413 inserted fee increases effective on and after July 1, 1985; P.A. 87-147 specifically required an applicant for a pilot’s license to procure a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard, required documentation of a minimum number of passages and added Subsec. (f), providing for inactive status; P.A. 90-274 added provision in Subsec. (a) requiring pilots to possess a federal masters license and clarified that the waters of the state include the waters of Long Island Sound, increased amount of bond in Subsec. (b) from $500 to $1,000, added provision in Subsec. (f) that an inactive pilot must complete refresher passages, and added new Subsec. (g) allowing the commissioner to issue limited pilot licenses and a new Subsec. (h) requiring the commissioner to adopt regulations; P.A. 92-178 amended Subsec. (a) re reciprocity with other states concerning the issuance of pilot’s licenses, effective October 1, 1993; P.A. 93-307 changed effective date of Sec. 2 of P.A. 92-78 from October 1, 1993, to October 1, 1994, effective June 29, 1993; P.A. 94-188 changed effective date of Sec. 2 of P.A. 92-178 from October 1, 1994, to October 1, 1995; P.A. 97-304 amended Subsec. (e) to add Subdiv. designators before the grounds for suspension or revocation of license and added new ground in Subdiv. (4) for using a vessel owned or operated by a person who has not obtained a certificate of compliance under provisions of Sec. 15-15e for purpose of embarking or disembarking another vessel in open and unprotected waters; P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005; June Sp. Sess. P.A. 15-5 added new Subsec. (b) re extension of route, redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), and made technical and conforming changes, effective June 30, 2015, and replaced references to Commissioner of Transportation with references to Connecticut Port Authority, added new Subsec. (b) re extension of route, redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), replaced provision re adoption of regulations with provision re adoption of written procedures in redesignated Subsec. (i), and made technical and conforming changes, effective July 1, 2016.



Section 15-13a and 15-13b - Validity of previously issued pilot's license; transfer of records. Licenses issued prior to January 1, 1972.

Sections 15-13a and 15-13b are repealed, effective October 1, 2002.

(1969, P.A. 815, S. 3; 1971, P.A. 797, S. 6; P.A. 76-435, S. 36, 82; S.A. 02-12, S. 1.)



Section 15-13c - *(See end of section for amended version and effective date.) Connecticut Pilot Commission. Members. Appointments. Duties.

(a) There is created within the Department of Transportation, for administrative purposes only, the Connecticut Pilot Commission to assist and advise the Commissioner of Transportation on matters relating to the licensure of pilots, the safe conduct of vessels and the protection of the ports and waters of the state, including the waters of Long Island Sound.

(b) The commission shall consist of nine members, one of whom shall be the Commissioner of Transportation or the commissioner’s designee and one of whom shall be an active licensed pilot in this state operating on the Connecticut side of the rotation system for the assignment of pilots. The pilot member shall be designated by a simple majority vote of pilots operating on the Connecticut side of the rotation system for the assignment of pilots. The remaining seven members shall be appointed as follows: The Governor shall appoint one member representing a maritime-related industry, which industry shall not include a recreational industry; the president pro tempore of the Senate shall appoint one member representing the public with an interest in the environment who does not have an economic interest in the subject matters of the commission; the majority leader of the Senate shall appoint one member representing the public with an interest in the environment who does not have an economic interest in the subject matters of the commission; the minority leader of the Senate shall appoint one member who shall be a retired ship’s master or captain; the speaker of the House of Representatives shall appoint one member representing a maritime-related industry, which industry shall not include a recreational industry; the majority leader of the House of Representatives shall appoint one member representing a maritime-related industry from a shipping agent perspective; the minority leader of the House of Representatives shall appoint one member with an expertise in the area of admiralty law. Each member shall be a resident of the state, provided no member shall be an active licensed pilot, except the one active Connecticut licensed pilot operating in and designated by a simple majority of pilots operating on the Connecticut side of the rotation system for the assignment of pilots. Members shall receive no compensation for the performance of their duties.

(c) On or before July 1, 1992, in accordance with the provisions of subsection (b) of this section (1) the Governor, the speaker of the House of Representatives and the majority leader of the Senate shall each appoint one member who shall serve until July 1, 1996; (2) the president pro tempore of the Senate, the majority leader of the House of Representatives and the minority leader of the House of Representatives shall each appoint one member who shall serve until July 1, 1995; and (3) the minority leader of the Senate shall appoint one member who shall serve until July 1, 1994. Thereafter, members shall serve for a term of four years and any vacancies on the commission shall be filled for the remainder of the term in the same manner as the original appointment.

(d) The Governor shall appoint the chairperson of the commission who shall not be an employee of the Department of Transportation. The commission shall elect a vice-chairperson and any other officers that it deems necessary from among its membership. The powers of the commission shall be vested in and exercised by not less than five members serving on the commission. This number shall constitute a quorum and the affirmative vote of five members present at a meeting of the commission shall be necessary for any action taken by the commission.

(e) The commission shall, subject to the approval of the commissioner in his sole discretion, set: (1) The required qualifications of pilots for eligibility for licensure, including background, training, length of service and apprenticeship; (2) examination requirements for obtaining a pilot’s or other type of operating license; and (3) the appropriate number of state-licensed pilots necessary for the safe, efficient and proper operations in the ports and waters of the state, including the waters of Long Island Sound. In setting these requirements, the commission may not consider the licenses of pilots by other jurisdictions as a disqualifying factor.

(f) The commission shall advise the commissioner on (1) the establishment of fair and reasonable rates of pilotage, pursuant to section 15-14, including establishment of a hearing process for the setting of fair and reasonable rates of pilotage and licensure fees; (2) the policy of the state on the establishment of a rotation system for the assignment of pilots; (3) the policy of the state on the issuance of reciprocal licenses to pilots licensed in other states; (4) the enhancement of safety and protection of the marine environment during the operation of vessels and the prevention of oil spills and other marine incidents; (5) the proper equipment required on a vessel and the operation of vessels used by pilots for embarkation and disembarkation; (6) the designation of pilot boarding stations; (7) the proper safety equipment provided by vessels to enable pilots to safely board vessels; (8) the state’s policy relative to matters of interstate pilotage; and (9) any other matter requested by the commissioner.

(g) The commission shall: (1) Assist in the preparation of examinations for pilot licensure and other operating certificates; (2) evaluate the examination results of applicants for a pilot license and make appropriate recommendations concerning such applicants’ qualifications; (3) assist in the review and monitoring of the performance of pilots, including compliance with state policies, procedures and regulations; (4) review applications for reciprocal licensure and make appropriate recommendations concerning such pilots’ qualifications; (5) recommend the duties of pilots for the reporting of faulty pilot boarding and disembarkation systems and of violations of any state laws; (6) review and investigate any marine incident or casualty and conduct hearings to determine the causes of any such incident; (7) investigate and make recommendations on disciplinary measures, including such measures as letters of caution, admonition or reprimand and licensure suspension or forfeiture, including disciplinary matters relative to alcohol or drug abuse; (8) retain an independent investigator to compile a comprehensive factual record of any marine incident or casualty; (9) assist in the review of complaints filed with the commissioner; and (10) assist in the preparation of any report or matter relative to pilotage.

(h) Nothing in this section shall supersede the authority of the commissioner with respect to licensing marine pilots as specified in section 15-13.

(P.A. 92-178, S. 1, 3; P.A. 94-188, S. 18, 30; P.A. 06-133, S. 2; P.A. 07-232, S. 4, 5; P.A. 10-159, S. 3.)

*Note: On and after July 1, 2016, this section, as amended by section 23 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-13c. Connecticut Pilot Commission. Members. Appointments. Duties. (a) There is created within the Connecticut Port Authority, for administrative purposes only, the Connecticut Pilot Commission to assist and advise the authority on matters relating to the licensure of pilots, the safe conduct of vessels and the protection of the ports and waters of the state, including the waters of Long Island Sound.

(b) The commission shall consist of nine members, one of whom shall be the executive director of the authority or the executive director’s designee and one of whom shall be an active licensed pilot in this state operating on the Connecticut side of the rotation system for the assignment of pilots. The pilot member shall be designated by a simple majority vote of pilots operating on the Connecticut side of the rotation system for the assignment of pilots. The remaining seven members shall be appointed as follows: The Governor shall appoint one member representing a maritime-related industry, which industry shall not include a recreational industry; the president pro tempore of the Senate shall appoint one member representing the public with an interest in the environment who does not have an economic interest in the subject matters of the commission; the majority leader of the Senate shall appoint one member representing the public with an interest in the environment who does not have an economic interest in the subject matters of the commission; the minority leader of the Senate shall appoint one member who shall be a retired ship’s master or captain; the speaker of the House of Representatives shall appoint one member representing a maritime-related industry, which industry shall not include a recreational industry; the majority leader of the House of Representatives shall appoint one member representing a maritime-related industry from a shipping agent perspective; the minority leader of the House of Representatives shall appoint one member with an expertise in the area of admiralty law. Each member shall be a resident of the state, provided no member shall be an active licensed pilot, except the one active Connecticut licensed pilot operating in and designated by a simple majority of pilots operating on the Connecticut side of the rotation system for the assignment of pilots. Members shall receive no compensation for the performance of their duties.

(c) On or before July 1, 1992, in accordance with the provisions of subsection (b) of this section (1) the Governor, the speaker of the House of Representatives and the majority leader of the Senate shall each appoint one member who shall serve until July 1, 1996; (2) the president pro tempore of the Senate, the majority leader of the House of Representatives and the minority leader of the House of Representatives shall each appoint one member who shall serve until July 1, 1995; and (3) the minority leader of the Senate shall appoint one member who shall serve until July 1, 1994. Thereafter, members shall serve for a term of four years and any vacancies on the commission shall be filled for the remainder of the term in the same manner as the original appointment.

(d) The Governor shall appoint the chairperson of the commission who shall not be an employee of the Connecticut Port Authority. The commission shall elect a vice-chairperson and any other officers that it deems necessary from among its membership. The powers of the commission shall be vested in and exercised by not less than five members serving on the commission. This number shall constitute a quorum and the affirmative vote of five members present at a meeting of the commission shall be necessary for any action taken by the commission.

(e) The commission shall, subject to the approval of the authority in such authority’s sole discretion, set: (1) The required qualifications of pilots for eligibility for licensure, including background, training, length of service and apprenticeship; (2) examination requirements for obtaining a pilot’s or other type of operating license; and (3) the appropriate number of state-licensed pilots necessary for the safe, efficient and proper operations in the ports and waters of the state, including the waters of Long Island Sound. In setting these requirements, the commission may not consider the licenses of pilots by other jurisdictions as a disqualifying factor.

(f) The commission shall advise the authority on (1) the establishment of fair and reasonable rates of pilotage, pursuant to section 15-14, including establishment of a hearing process for the setting of fair and reasonable rates of pilotage and licensure fees; (2) the policy of the state on the establishment of a rotation system for the assignment of pilots; (3) the policy of the state on the issuance of reciprocal licenses to pilots licensed in other states; (4) the enhancement of safety and protection of the marine environment during the operation of vessels and the prevention of oil spills and other marine incidents; (5) the proper equipment required on a vessel and the operation of vessels used by pilots for embarkation and disembarkation; (6) the designation of pilot boarding stations; (7) the proper safety equipment provided by vessels to enable pilots to safely board vessels; (8) the state’s policy relative to matters of interstate pilotage; and (9) any other matter requested by the authority.

(g) The commission shall: (1) Assist in the preparation of examinations for pilot licensure and other operating certificates; (2) evaluate the examination results of applicants for a pilot license and make appropriate recommendations concerning such applicants’ qualifications; (3) assist in the review and monitoring of the performance of pilots, including compliance with state policies, procedures and regulations; (4) review applications for reciprocal licensure and make appropriate recommendations concerning such pilots’ qualifications; (5) recommend the duties of pilots for the reporting of faulty pilot boarding and disembarkation systems and of violations of any state laws; (6) review and investigate any marine incident or casualty and conduct hearings to determine the causes of any such incident; (7) investigate and make recommendations on disciplinary measures, including such measures as letters of caution, admonition or reprimand and licensure suspension or forfeiture, including disciplinary matters relative to alcohol or drug abuse; (8) retain an independent investigator to compile a comprehensive factual record of any marine incident or casualty; (9) assist in the review of complaints filed with the authority; and (10) assist in the preparation of any report or matter relative to pilotage.

(h) Nothing in this section shall supersede the authority of the Connecticut Port Authority with respect to licensing marine pilots as specified in section 15-13.”

(P.A. 92-178, S. 1, 3; P.A. 94-188, S. 18, 30; P.A. 06-133, S. 2; P.A. 07-232, S. 4, 5; P.A. 10-159, S. 3; June Sp. Sess. P.A. 15-5, S. 23.)

History: P.A. 94-188 revised effective date of P.A. 92-178 but without affecting this section; P.A. 06-133 amended Subsec. (a) to charge commission with assisting Commissioner of Transportation, amended Subsec. (b) to change the number of members from seven to nine, to designate commissioner and an active licensed pilot as members, to specify that members appointed by president pro tempore and majority leader of the Senate cannot have economic interests in the subject matters of commission, to specify that member appointed by majority leader of the House of Representatives represent a maritime-related industry from a shipping agent perspective and to provide that ban on active licensed pilots being members does not apply to the one active licensed pilot elected to membership, amended Subsec. (d) to change number of members constituting a quorum from three to five, amended Subsec. (e) to change commission’s charge from advising commissioner to “subject to the approval of the commissioner in his sole discretion, set” the listed standards and to add Subdiv. (4), designated part of Subsec. (e) as Subsec. (f) re areas in which commission shall “advise” commissioner and redesignated existing Subdivs. (4) to (12) as Subdivs. (1) to (9), redesignated existing Subsec. (f) as Subsec. (g), amending same to identify commission’s duties, to eliminate requirement to act at commissioner’s request, to add “including compliance with state policies, procedures and regulations” in Subdiv. (3) and to add “investigate” in Subdiv. (7), and added Subsec. (h) re commissioner’s licensing authority, effective June 6, 2006; P.A. 07-232 made technical changes in Subsecs. (e) and (g), effective July 11, 2007; P.A. 10-159 amended Subsec. (b) to replace provision re reimbursement of members for necessary expenses incurred in performance of duties with provision that members receive no compensation for performance of duties, effective June 21, 2010; June Sp. Sess. P.A. 15-5 replaced references to Commissioner and Department of Transportation with references to Connecticut Port Authority and made conforming changes, effective July 1, 2016.



Section 15-14 - *(See end of section for amended version and effective date.) Rates of pilotage.

The Commissioner of Transportation shall establish the rates of pilotage for all vessels which use a licensed pilot in the ports and waters of this state including the Connecticut waters of Long Island Sound.

(1949 Rev., S. 4758; 1969, P.A. 815, S. 2; 1971, P.A. 797, S. 3; 872, S. 370; P.A. 73-405, S. 2; P.A. 84-254, S. 57, 62; P.A. 85-413, S. 6, 8; P.A. 90-274, S. 2.)

*Note: On and after July 1, 2016, this section, as amended by section 24 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-14. Rates of pilotage. The Connecticut Port Authority shall establish the rates of pilotage for all vessels which use a licensed pilot in the ports and waters of this state including the Connecticut waters of Long Island Sound.”

(1949 Rev., S. 4758; 1969, P.A. 815, S. 2; 1971, P.A. 797, S. 3; 872, S. 370; P.A. 73-405, S. 2; P.A. 84-254, S. 57, 62; P.A. 85-413, S. 6, 8; P.A. 90-274, S. 2; June Sp. Sess. P.A. 15-5, S. 24.)

History: 1969 act replaced superior court with boating commission and deleted provisions specifically applicable to Middlesex and New Haven superior courts; 1971 acts clarified provisions and replaced boating commission with commissioner of environmental protection; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; P.A. 84-254 increased the rates of pilotage, effective July 1, 1984, by 50% on July 1, 1986, by an additional 50% on July 1, 1989, by an additional 25% on July 1, 1991 and by an additional 25% on July 1, 1993; P.A. 85-413 removed language concerning rate increases inserted in 1984; P.A. 90-274 clarified that the waters of the state include the waters of Long Island Sound; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Connecticut Port Authority”, effective July 1, 2016.



Section 15-15 - Vessels requiring pilots.

(a) Each foreign and American vessel under register, entering or departing from any port in this state and each vessel transiting the Connecticut waters of Long Island Sound shall take a pilot who is licensed under the provisions of section 15-13, or licensed under the laws of any state having concurrent jurisdiction over Long Island Sound. Whenever the services of such a pilot are refused, the master, the owner or the consignee shall pay pilotage as if such pilot had actually been employed. The pilotage authorized to be collected whenever a pilot shall be refused by a vessel may be sued for and recovered in the name of the pilot tendering such service. Such pilotage when recovered, shall belong to and may be retained by such pilot for his own use and benefit.

(b) No person not licensed as a pilot under the provisions of section 15-13 or of the laws of any other state having concurrent jurisdiction over Long Island Sound shall pilot, or offer to pilot any foreign vessel, or any American vessel sailing under register, to or from any port in this state, including any such vessels transiting the Connecticut waters of Long Island Sound. No master or person on board any tug or towboat shall tow such a vessel to or from any port in this state including any such vessels transiting the Connecticut waters of Long Island Sound, unless such vessel has on board a pilot licensed under the provisions of section 15-13 or licensed under the laws of any other state having concurrent jurisdiction over Long Island Sound.

(c) Any person or any officer or agent of any firm or corporation who violates any provision of this section shall be fined not less than five hundred dollars or more than two thousand dollars, or be imprisoned not more than thirty days, or be both fined and imprisoned.

(1949 Rev., S. 4759; 1953, S. 2381d; 1971, P.A. 797, S. 2; P.A. 77-337, S. 1; P.A. 90-274, S. 3; P.A. 12-80, S. 121.)

History: 1971 act amended Subsec. (a) to delete phrase limiting exemption for vessel engaged in coastal trade to those “coming by way of New York”; P.A. 77-337 replaced “vessels engaged in the coastal trade, fishing smacks, vessels engaged in the oyster trade, canal boats, barges and tug boats” with “vessels engaged in fishing, oyster and commercial recreational trade” and increased minimum fine from $250 to $500 and maximum fine from $500 to $1,000 in Subsec. (c); P.A. 90-274 in Subsec. (a) deleted language relating to inward and outward vessels and added language relating to each foreign and American vessel, added provision that the section applies to vessels transiting the waters of Long Island Sound, deleted language exempting fishing, oyster and commercial recreational trade vessels from the section and made various technical changes, in Subsec. (b) allowed pilots to be licensed by a state with concurrent jurisdiction over the waters of Long Island Sound and made various technical changes; P.A. 12-80 amended Subsec. (c) to increase maximum fine from $1,000 to $2,000, decrease maximum term of imprisonment from 60 days to 30 days and make a technical change.



Section 15-15a - *(See end of section for amended version and effective date.) Regulations.

The Commissioner of Transportation shall promulgate such regulations respecting the conduct and duties of licensed pilots and the piloting, docking and undocking of vessels, as he deems necessary for the protection of property, public safety and the effective administration of sections 15-13, 15-14, 15-15 and 15-15b.

(1971, P.A. 797, S. 4; 872, S. 370; P.A. 73-405, S. 3; P.A. 90-274, S. 5.)

*Note: On and after July 1, 2016, this section, as amended by section 25 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-15a. Regulations of the Department of Transportation to become written procedures of the Connecticut Port Authority. All existing regulations of the Department of Transportation respecting the conduct and duties of licensed pilots and the piloting, docking and undocking of vessels shall become duly written procedures of the Connecticut Port Authority, effective July 1, 2016. After said date, any modification to the written procedures or additional written procedures respecting the conduct and duties of licensed pilots and the piloting, docking and undocking of vessels shall be adopted by the authority in accordance with the provisions of section 1-121, as the authority deems necessary for the protection of property, public safety and the effective administration of sections 15-13, 15-14, 15-15 and 15-15b.”

(1971, P.A. 797, S. 4; 872, S. 370; P.A. 73-405, S. 3; P.A. 90-274, S. 5; June Sp. Sess. P.A. 15-5, S. 25.)

History: Later 1971 act replaced boating commission with commissioner of environmental protection; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; P.A. 90-274 added reference to Sec. 15-15 to the provisions of the section; June Sp. Sess. P.A. 15-5 deleted provision re promulgation of regulations by Commissioner of Transportation and added provisions re existing regulations of Department of Transportation to become written procedures of Connecticut Port Authority, effective July 1, 2016.



Section 15-15b - *(See end of section for amended version and effective date.) Reports by pilot.

Once every three months, each licensed pilot shall render to the Commissioner of Transportation an accurate account of all vessels piloted by him. Any pilot who makes a false return shall be subject to suspension or revocation of his license as provided in section 15-13.

(1971, P.A. 797, S. 5; 872, S. 370; P.A. 73-405, S. 4.)

*Note: On and after July 1, 2016, this section, as amended by section 26 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-15b. Reports by pilot. Once every three months, each licensed pilot shall render to the Connecticut Port Authority an accurate account of all vessels piloted by such pilot. Any pilot who makes a false return shall be subject to suspension or revocation of his or her license as provided in section 15-13.”

(1971, P.A. 797, S. 5; 872, S. 370; P.A. 73-405, S. 4; June Sp. Sess. P.A. 15-5, S. 26.)

History: Later 1971 act replaced boating commission with commissioner of environmental protection; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Connecticut Port Authority” and made technical changes, effective July 1, 2016.



Section 15-15c - Exemption from pilot requirement.

The provisions of this chapter shall not apply to (1) vessels navigating under a certificate of enrollment under the control of a federally licensed pilot, (2) American vessels engaged in fishing, or (3) vessels otherwise exempt by the laws of the United States.

(P.A. 90-274, S. 4.)



Section 15-15d - *(See end of section for amended version and effective date.) Pilotage concurrent with New York. Rotation system for assignment of pilots.

(a) Pilotage on Long Island Sound shall be concurrent with the state of New York.

(b) The Commissioner of Transportation may execute an agreement with the pilot commission of any other state for the establishment of a rotation system for the assignment of pilots for the conduct of vessels in the ports and waters of the state, including the waters of Long Island Sound.

(P.A. 90-274, S. 6; P.A. 97-304, S. 20, 31.)

*Note: On and after July 1, 2016, this section, as amended by section 27 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-15d. Pilotage concurrent with New York. Rotation system for assignment of pilots. (a) Pilotage on Long Island Sound shall be concurrent with the state of New York.

(b) The Connecticut Port Authority may execute an agreement with the pilot commission of any other state for the establishment of a rotation system for the assignment of pilots for the conduct of vessels in the ports and waters of the state, including the waters of Long Island Sound.”

(P.A. 90-274, S. 6; P.A. 97-304, S. 20, 31; June Sp. Sess. P.A. 15-5, S. 27.)

History: P.A. 97-304 divided section into two Subsecs., adding as Subsec. (b) a provision allowing Commissioner to execute an agreement with pilot commission of any other state for establishment of a rotation system for assignment of pilots, effective July 8, 1997; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Connecticut Port Authority”, effective July 1, 2016.



Section 15-15e - *(See end of section for amended version and effective date.) Owners or operators of certain pilot boats to obtain certificate of insurance. Penalty.

(a) An owner or operator of a vessel used to transport a pilot licensed under the provisions of section 15-13 for the purpose of embarking or disembarking another vessel in open and unprotected waters shall obtain a certificate of insurance from an insurance carrier based on a survey conducted and documented by a qualified marine surveyor. Marine surveyors shall be guided by applicable United States Coast Guard regulations, if any, and standards set by insurance companies for the insurability of such vessel. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, that specify (1) the procedures for embarkation and disembarkation of pilots, and (2) the operation of and equipment required on each such vessel. Such regulations may establish standard rates for the use of each such vessel for such purpose. For the purposes of this subsection, “open and unprotected waters” means waters located east of the area depicted on the National Oceanic and Atmospheric Administration charts of the eastern portion of Long Island Sound as “The Race”.

(b) Any person who fails to comply with subsection (a) of this section or any regulation adopted thereunder shall be fined not less than five hundred dollars nor more than one thousand dollars.

(P.A. 97-304, S. 2, 31; P.A. 13-277, S. 7.)

*Note: On and after July 1, 2016, this section, as amended by section 28 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-15e. Owners or operators of certain pilot boats to obtain certificate of insurance. Written procedures. Penalty. (a) An owner or operator of a vessel used to transport a pilot licensed under the provisions of section 15-13 for the purpose of embarking or disembarking another vessel in open and unprotected waters shall obtain a certificate of insurance from an insurance carrier based on a survey conducted and documented by a qualified marine surveyor. Marine surveyors shall be guided by applicable United States Coast Guard regulations, if any, and standards set by insurance companies for the insurability of such vessel. All existing regulations of the Department of Transportation that specify procedures for embarkation and disembarkation of pilots and the operation of and equipment required on each such vessel, shall become duly adopted written procedures of the Connecticut Port Authority, effective July 1, 2016. After said date, any modification to the written procedures or additional written procedures that specify (1) the procedures for embarkation and disembarkation of pilots, and (2) the operation of and equipment required on each such vessel shall be adopted by the authority in accordance with the provisions of section 1-121. Such written procedures may establish standard rates for the use of each such vessel for such purpose. For the purposes of this subsection, “open and unprotected waters” means waters located east of the area depicted on the National Oceanic and Atmospheric Administration charts of the eastern portion of Long Island Sound as “The Race”.

(b) Any person who fails to comply with subsection (a) of this section or any written procedures adopted thereunder shall be fined not less than five hundred dollars nor more than one thousand dollars.”

(P.A. 97-304, S. 2, 31; P.A. 13-277, S. 7; June Sp. Sess. P.A. 15-5, S. 28.)

History: P.A. 97-304 effective July 8, 1997; P.A. 13-277 amended Subsec. (a) to require vessel owner or operator to obtain certificate of insurance rather than certificate of compliance, to delete provisions re certificate of compliance regulations and to make technical changes, and amended Subsec. (b) to increase minimum fine from $60 to $500 and maximum fine from $250 for each violation to $1000; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to delete provisions re adoption of regulations by Commissioner of Transportation and add provisions re existing regulations of Department of Transportation to become written procedures of Connecticut Port Authority, and amended Subsec. (b) to make a conforming change, effective July 1, 2016.



Section 15-16 - Speed of vessels.

Section 15-16 is repealed, effective July 8, 2011.

(1949 Rev., S. 4760; 1957, P.A. 286, S. 1; 432; 1961, P.A. 517, S. 16; P.A. 11-90, S. 3.)



Section 15-16a - Slow-no-wake zone on the Mystic River.

(a) No person shall operate a vessel in excess of slow-no-wake on the Mystic River within the following two areas: (1) Between the entrance to the Mystic Harbor and Red Navigation Marker No. 22, excluding Beebe Cove, where the entrance to Mystic Harbor shall be a line beginning at the southernmost tip of Mouse Island, then east to Red Navigation Buoy “4”, known as Whale Rock, then generally northeasterly to Green Navigation Buoy “9” to the northern tip of Ram Island and to the southernmost tip of Mason Point, and (2) from Red Navigation Buoy “26” northward to Green Navigation Buoy “53”.

(b) Any violation of subsection (a) of this section shall be an infraction. The Commissioner of Energy and Environmental Protection shall administer the provisions of this section in accordance with chapter 268.

(P.A. 11-80, S. 1; 11-90, S. 1.)

History: P.A. 11-90 effective July 8, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-17 - Baggage on boats to be checked.

Section 15-17 is repealed, effective October 1, 2002.

(1949 Rev., S. 4761; S.A. 02-12, S. 1.)



Section 15-18 to 15-24 - Throwing refuse into harbor. Obstructions in New Haven Harbor restricted. Appeal from commissioner. Dumping in harbors. Jurisdiction of offenses. Dumping in Norwalk Harbor.

Sections 15-18 to 15-24, inclusive, are repealed.

(1949 Rev., S. 4762–4768; 1959, P.A. 28, S. 51, 204; 1961, P.A. 417; 1969, P.A. 768, S. 157, 158; 1972, P.A. 124; P.A. 75-218, S. 1, 2.)



Section 15-25 - *(See end of section for amended version and effective date.) Removing, damaging or interfering with buoys, beacons, channel markers or navigational aids. Penalty.

Any person who removes, damages or destroys any buoy, beacon, channel marker or floating guide placed in the waters of this state by authority of the Commissioner of Transportation or the harbor master of any harbor, or moors or in any manner attaches any boat, vessel or raft of any kind to such buoy, beacon, channel marker or floating guide, unless his life, or the safety of the vessel in which he is, is endangered, or cuts down, removes, damages or destroys any beacon or navigational aid erected on land in this state, shall be fined not more than one thousand dollars.

(1949 Rev., S. 4769; 1969, P.A. 768, S. 159; P.A. 77-123; P.A. 12-80, S. 7.)

*Note: On and after July 1, 2016, this section, as amended by section 29 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-25. Removing, damaging or interfering with buoys, beacons, channel markers or navigational aids. Penalty. Any person who removes, damages or destroys any buoy, beacon, channel marker or floating guide placed in the waters of this state by the proper exercise of the authority of the state or the harbor master of any harbor, or moors or in any manner attaches any boat, vessel or raft of any kind to such buoy, beacon, channel marker or floating guide, unless his life, or the safety of the vessel in which he is, is endangered, or cuts down, removes, damages or destroys any beacon or navigational aid erected on land in this state, shall be fined not more than one thousand dollars.”

(1949 Rev., S. 4769; 1969, P.A. 768, S. 159; P.A. 77-123; P.A. 12-80, S. 7; June Sp. Sess. P.A. 15-5, S. 29.)

History: 1969 act added reference to commissioner of transportation and deleted phrase “of this state” modifying “harbor master”; P.A. 77-123 deleted reference to U.S. lighthouse board, added references to channel markers and navigational aids, imposed minimum fine of $250 and raised maximum fine from $200 to $500 and added provision for imposition of prison term or both fine and imprisonment; P.A. 12-80 replaced penalty of a fine of not less than $250 or more than $500 or imprisonment of not more than 60 days or both with a fine of not more than $1,000; June Sp. Sess. P.A. 15-5 replaced “authority of the Commissioner of Transportation” with “the proper exercise of the authority of the state”, effective July 1, 2016.



Section 15-26 - Local agent of foreign vessel.

Section 15-26 is repealed, effective October 1, 1999.

(1957, P.A. 621, S. 1; P.A. 77-322; P.A. 99-181, S. 39.)



Section 15-26a - Five Mile River Commission. Harbor superintendent.

(a) There shall be a Five Mile River Commission consisting of two electors from each of the towns of Norwalk and Darien. Each such member shall be appointed by the Governor from a list of nominees to be submitted by the legislative body of each such town or by the board of selectmen in the case of a town in which the legislative body is a town meeting. Members shall serve for a term of four years from the date of his appointment and until his successor has been appointed and qualified. Such members shall not be compensated for their services as such but shall be reimbursed for all necessary expenses.

(b) The Five Mile River Commission shall have regulatory jurisdiction over the use of said river. Said commission shall concern itself with the navigation, pollution and conservation of said river and its drainage basin. It shall be the responsibility of said commission to bring to the attention of the appropriate federal, state or local authorities any and all violations of federal, state or local law brought to its notice which in any way affects said river. In addition said commission shall propose for ratification by the legislative bodies of the towns of Norwalk and Darien such regulations and procedures as it deems necessary for the control of moorings and for safe and orderly navigation. The commission may, with the consent of said legislative bodies apply to the appropriate federal authority for the designation of the Five Mile River estuary as a “special anchorage area”.

(c) The Five Mile River Commission shall appoint by majority vote a harbor superintendent. Said superintendent shall serve at the commission's pleasure and shall, subject to the approval of the commission, receive an annual salary established and paid by the member towns. He shall have such authority as the commission may delegate.

(d) Said commission may contract for the services of such professional and clerical personnel as is necessary to carry out the purposes of this section.

(e) The town of New Canaan, upon majority vote by its legislative body, may, at any time, become a member of the Five Mile River Commission, in which event two electors of said town shall be appointed to the commission as provided in subsection (a) of this section.

(1971, P.A. 805, S. 1–4; 1972, P.A. 277, S. 2, 3; P.A. 94-59, S. 3.)

History: 1972 act removed members from New Canaan from commission in Subsec. (a) and added Subsec. (e) re terms upon which New Canaan shall become member; P.A. 94-59 added provision that appointments shall be made by the board of selectmen in the case of a town in which the legislative body is a town meeting.






Chapter 264 - Commissioners of Steamship Terminals (Repealed) (See Chapter 263)

Section 15-27 to 15-30a - Commissioners. Office. Powers and duties. Sale of land by commissioner. Disposition of proceeds. Docking facilities in Stonington.

Sections 15-27 to 15-30a, inclusive, are repealed.

(1949 Rev., S. 4775–4778; 1953, S. 2407d; 1959, P.A. 44; 570, S. 1; 1963, P.A. 634, S. 1–3; February, 1965, P.A. 616, S. 1, 2; 1967, P.A. 330, S. 2; 1969, P.A. 768, S. 263.)



Section 15-31 - Transferred

Transferred to Chapter 263, Sec. 15-11a.






Chapter 264a - Connecticut Port Authority

Section 15-31a - Connecticut Port Authority. Board of directors. Executive director. Audits. Annual reports.

(a) There is hereby established and created a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function, to be known as the Connecticut Port Authority. The authority shall not be construed to be a department, institution or agency of the state.

(b) The powers of the authority shall be vested in and exercised by a board of directors, which shall consist of fifteen voting members as follows: (1) The State Treasurer, or the Treasurer’s designee, the Commissioner of Energy and Environmental Protection, or the commissioner’s designee, the Commissioner of Transportation, or the commissioner’s designee, the Commissioner of Economic and Community Development, or the commissioner’s designee, and the Secretary of the Office of Policy and Management, or the secretary’s designee, all of whom shall serve ex officio; (2) one appointed by the speaker of the House of Representatives for a term of four years; (3) one appointed by the majority leader of the House of Representatives for a term of two years; (4) one appointed by the minority leader of the House of Representatives for a term of two years; (5) one appointed by the president pro tempore of the Senate for a term of four years; (6) one appointed by the majority leader of the Senate for a term of two years; (7) one appointed by the minority leader of the Senate for a term of four years; and (8) four appointed by the Governor, two for a term of four years and two for a term of two years. Thereafter, said members of the General Assembly and the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. Appointed members shall include: (A) Individuals who have experience and expertise in one or more of the following areas: (i) International trade; (ii) marine transportation; (iii) finance; or (iv) economic development; (B) one member or employee of a local port authority; (C) one elected or appointed municipal official from a coastal municipality with a population not greater than one hundred thousand; and (D) one elected or appointed municipal official from a coastal community with a population not greater than fifty thousand. The board of directors shall select the chairperson from among the members of the board, who shall serve for a term of two years. The board of directors shall select a vice-chairperson from among its members and such other officers as it deems necessary.

(c) No appointed member of the board of directors may designate a representative to perform his or her respective duties under this section in such member’s absence. Any appointed member who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. Any vacancy occurring other than by expiration of term shall be filled not later than thirty days following the occurrence of such vacancy in the same manner as the original appointment for the balance of the unexpired term. The appointing authority for any member may remove such member for inefficiency, neglect of duty or misconduct in office after giving the member a copy of the charges against the member and an opportunity to be heard, in person or by counsel, in the member’s defense, upon not less than ten days’ notice. If any member shall be so removed, the appointing authority for such member shall file in the office of the Secretary of the State a complete statement of charges made against such member and the appointing authority’s findings on such statement of charges, together with a complete record of the proceedings.

(d) The members of the board of directors shall appoint an executive director of the authority who shall not be a member of the board and shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board. The executive director shall: (1) Be the chief administrative officer of the authority and direct and supervise administrative affairs and technical activities in accordance with the directives of the board; (2) approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant thereof, and expenses incidental to the operation of the authority; (3) perform such other duties as may be directed by the board in carrying out the purposes of this section; and (4) attend all meetings of the board, keep a record of the proceedings of the authority and maintain and be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. The executive director may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(e) Each member of the board of directors shall serve without compensation, but shall be reimbursed for such member’s actual and necessary expenses incurred during the performance of such member’s official duties.

(f) Members of the board of directors may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state regarding official ethics or conflict of interest.

(g) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the board of directors of the authority, provided such trustee, director, partner, officer or individual shall comply with all applicable provisions of chapter 10.

(h) Eight members of the board of directors of the authority shall constitute a quorum for the transaction of any business or the exercise of any power of the authority. For the transaction of any business or the exercise of any power of the authority, and except as otherwise provided in this section, the authority may act by a majority of the members present at any meeting at which a quorum is in attendance.

(i) The board may delegate to eight or more members such board powers and duties as it may deem necessary and proper in conformity with the provisions of this section and its bylaws.

(j) The initial members of the board may begin service immediately upon appointment, but shall not serve past the sixth Wednesday of the next regular session of the General Assembly unless qualified in the manner provided in section 4-7. Thereafter, all appointments shall be made with the advice and consent of both houses of the General Assembly, in the manner provided in section 4-19.

(k) On or before December fifteenth of each year, the board shall report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to transportation, commerce and the environment, summarizing the authority’s activities, disclosing operating and financial statements and recommending legislation to promote the authority’s purposes.

(l) Not later than seven days after receiving an audit of the authority conducted by an independent auditing firm, the board shall submit, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, commerce, the environment and transportation a copy of each such audit.

(m) The board shall: (1) Develop and recommend to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to transportation a maritime policy for the state; (2) advise the Governor and such committee concerning the state’s maritime policies and operations; (3) support the development of the state’s maritime commerce and industries, including its ports and harbors; (4) recommend investments and actions, including dredging, required in order to preserve and enhance maritime commerce and industries; and (5) conduct studies and present recommendations concerning maritime issues.

(n) At least once each year, the board shall hold a public hearing for the purpose of evaluating the adequacy of the state’s maritime policies, facilities and support for maritime commerce and industry.

(o) On or before January 1, 2017, and annually thereafter, the board of directors shall submit, in writing, to the Governor (1) a list of projects which, if undertaken by the state, would support the state’s maritime policies and encourage maritime commerce and industry; (2) recommendations for improvements to existing maritime policies, programs and facilities; and (3) such other recommendations as the board considers appropriate. Copies of such report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to transportation, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 15-5, S. 1.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 15-31b - Purposes. Duties and powers.

(a) The purposes of the Connecticut Port Authority shall be to coordinate the development of Connecticut’s ports and harbors, with a focus on private and public investments, pursue federal and state funds for dredging and other infrastructure improvements to increase cargo movement through the ports and maintain navigability of all ports and harbors, market the economic development of such ports and harbors, work with the Department of Economic and Community Development and other state, local and private entities to maximize the economic potential of the ports and harbors, support and enhance the overall development of the state’s maritime commerce and industries, coordinate the planning and funding of capital projects promoting the development of the ports and harbors, develop strategic entrepreneurial initiatives that may be available to the state, coordinate the state’s maritime policy activities, serve as the Governor’s principal maritime policy advisor and undertake such other responsibilities as may be assigned to it. To accomplish the purposes of the authority, the authority shall have the duty and power to:

(1) Have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal and alter the same at pleasure;

(3) Maintain an office at such place or places as it may designate;

(4) Sue and be sued in its own name, and plead and be impleaded;

(5) Develop an organizational and management structure that will best accomplish the goals of the authority concerning Connecticut ports and harbors;

(6) Create a code of conduct for the board of directors of the authority consistent with part I of chapter 10;

(7) Adopt rules for the conduct of its business, which shall not be considered regulations as defined in section 4-166;

(8) Adopt an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect;

(9) Employ such assistants, agents and other employees as may be necessary or desirable to carry out its purposes. (A) The executive director and such employees shall be exempt from the classified service and, except as provided in subparagraph (B) of this subdivision, shall not be employees, as defined in subsection (b) of section 5-270. The authority shall fix appropriate compensation for such employees and establish all necessary or appropriate personnel practices and policies, including those relating to hiring, promotion, compensation, retirement and collective bargaining, which need not be in accordance with chapter 68, and the authority shall not be an employer, as defined in subsection (a) of section 5-270, and may engage consultants, attorneys and appraisers as may be necessary or desirable to carry out its purposes in accordance with sections 15-31a to 15-31i, inclusive. (B) For purposes of group welfare benefits and retirement, including, but not limited to, those provided under chapter 66 and sections 5-257 and 5-259, the officers and all other employees of the authority shall be state employees. The authority shall reimburse the appropriate state agencies for all costs incurred by such designation; and

(10) Invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to carrying out the purposes of sections 15-31a to 15-31i, inclusive, provided such transactions shall not be subject to approval, review or regulation by any state agency pursuant to title 4b or any other provision of the general statutes, except the authority shall not convey fee simple ownership in any property associated with the ports or harbors under its jurisdiction and control without the approval of the State Properties Review Board and the Attorney General.

(b) The authority shall continue as long as it has bonds or other obligations outstanding and until its existence is terminated by law, provided no such termination shall affect any outstanding contractual obligation of the authority and the state shall succeed to the obligations of the authority under any contract. Upon the termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(June Sp. Sess. P.A. 15-5, S. 2.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 15-31c - (Note: This section is effective July 1, 2016.) Bonds and notes. Special capital reserve fund.

(a) The Connecticut Port Authority may authorize the issuance of bonds in one or more series and in principal amounts necessary to carry out the purposes of sections 15-31a to 15-31i, inclusive. Such bonds shall be payable from all or a portion of the revenues of the ports and harbors of the state as may be specified in the proceedings authorizing such bonds, and may include, among other types of bonds, special purpose revenue bonds payable solely from revenues derived from special purpose facilities and bonds payable from particular sources of revenues. The authority may request such assistance from the Treasurer as may be necessary or desirable for the issuance by the authority of bonds to finance such projects and other improvements. The expense of such assistance shall be payable from the proceeds of such bonds and the State Treasurer may provide such assistance. The authority may appoint a finance or other committee of the board or one or more officers or employees to serve as the board’s authorized delegate in connection with the issuance of bonds pursuant to this section.

(b) Bonds issued pursuant to this section shall be obligations of the authority and shall neither be payable from nor charged upon any funds other than the revenues of the authority pledged to the payment thereof, nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues. The issuance of bonds under the provisions of this section and sections 15-31d to 15-31f, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the property of the authority or the state mortgaged or otherwise encumbered under the provisions and for the purposes of sections 15-31a to 15-31i, inclusive. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to this section and sections 15-31d to 15-31f, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state and such bonds, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(c) The bonds referred to in this section may be executed and delivered at such time or times, shall be dated, shall bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, shall mature at such time or times not exceeding thirty years from their date, have such rank or priority, be payable in such medium of payment, be issued in coupon, registered or book entry form, carry such registration and transfer privileges and be subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be determined by the authority. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, the manner of execution of the bonds, the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. Prior to the preparation of definitive bonds, the authority may, under like restrictions, provide for the issuance of interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until delivery.

(d) Any bonds issued under the authority of this section and sections 15-31d to 15-31f, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price and at such time or times as may be determined by the authority. The authority may pay from the proceeds of the bonds all costs and expenses which the authority may deem necessary or advantageous in connection with the authorization, sale and issuance thereof, including the cost of interest on any short-term financing authorized under subsection (b) of section 15-31d.

(e) The principal of and interest on any bonds issued pursuant to this section shall be secured by a pledge of the revenues out of which such bonds shall be made payable. They may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived or by a pledge of one or more leases, sale contracts or loan agreements with respect to such project or by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of any lessee or contracting party under a loan agreement or sale contract or by a pledge of reserve and sinking funds established pursuant to the resolution authorizing the issuance of the bonds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this chapter or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(f) The proceedings under which the bonds are authorized to be issued pursuant to this section, and any mortgage given to secure the same, may, subject to the provisions of the general statutes, contain any agreements and provisions customarily contained in instruments securing bonds, including, but not limited to: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used for the cost of the project; (2) provisions respecting the fixing and collection of rents or payments with respect to the facilities of the ports and harbors of the state and any facility charges; (3) the terms to be incorporated in the lease, sale contract or loan agreement with respect to the project; (4) the maintenance and insurance of the project; (5) the creation, maintenance, custody, investment and reinvestment, and use of the revenues derived from the operation of the ports and harbors of the state; (6) establishment of reserves or sinking funds, and such accounts thereunder as may be established by the authority, and the regulation and disposition thereof; (7) the rights and remedies available in case of a default to the bondholders or to any trustee under any lease, sale contract, loan agreement, mortgage or trust indenture; (8) reimbursement agreements, remarketing agreements, standby bond purchase agreements or similar agreements in connection with obtaining any credit or liquidity facilities including, but not limited to, letters of credit or policies of bond insurance and such other agreements entered into pursuant to section 3-20a; (9) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto; (10) covenants to do or to refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or to maintain any federal or state exemption from tax of the interest on such bonds; and (11) provisions or covenants of like or different character from the foregoing which are consistent with the provisions of sections 15-31a to 15-31i, inclusive, and which the authority determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. The proceedings under which the bonds are authorized, and any mortgage given to secure the same, may further provide that any cash balances not necessary (A) to pay the cost of maintaining, repairing and operating the facilities of the ports and harbors of the state, (B) to pay the principal of and interest on the bonds as the same shall become due and payable, and (C) to create and maintain reserve and sinking funds as provided in any authorizing resolution or other proceedings shall be deposited into one or more specifically designated working funds to be held in trust by the authority and applied to future debt service requirements or other port authority purposes.

(g) In the discretion of the authority, bonds issued pursuant to this section may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers pursuant to sections 15-31a to 15-31i, inclusive, and the custody, safeguarding and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues from the operation of the ports and harbors of the state to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the applicable project. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(h) In connection with the issuance of bonds to finance a project or to refund bonds previously issued by the authority or the state to finance a project, the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of notes or bonds for a project, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of and interest on, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of the authority then outstanding or the maximum amount permitted to be deposited in such fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to permit the interest on said bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairperson or vice-chairperson of the authority to the Secretary of the Office of Policy and Management and the Treasurer, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at market. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the authority is of the opinion and determines that revenues pledged to secure such bonds shall be sufficient to (A) pay the principal of and interest on the bonds issued to finance the project, (B) establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (C) pay the cost of maintaining the project in good repair and keeping it properly insured, and (D) pay such other costs of the project as may be required. No bonds secured by a special capital reserve fund shall be issued unless the issuance of such bonds is approved by the Treasurer. Notwithstanding any other provision contained in this section, the aggregate amount of bonds secured by the special capital reserve funds authorized to be created and established by this subsection shall not exceed fifty million dollars.

(i) Any pledge made by the authority shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(j) The authority shall have power out of any funds available therefor to purchase bonds or notes of the authority or the state issued pursuant to this section. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(k) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(l) Any moneys held by the authority with respect to the ports and harbors of the state or by a trustee pursuant to a trust indenture, subject to the provisions of such indenture, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from the operation of the ports and harbors of the state may be invested and reinvested in such obligations, securities and other investments, including, without limitation, participation certificates in the Short Term Investment Fund created in section 3-27a, or deposited or redeposited in such bank or banks, all as shall be authorized by the authority in the proceedings authorizing the issuance of the bonds and notes.

(m) For the purposes of sections 15-31a to 15-31i, inclusive, the costs of the project payable out of the proceeds of bonds issued pursuant to this section shall include: (1) Expenses and obligations incurred for labor and materials in connection with the construction of the project; (2) the cost of acquiring by purchase, if such purchase shall be deemed expedient, and the amount of any award or final judgment in any proceedings to acquire by condemnation, such land, property rights, rights-of-way, franchises, easements and other interests in land as may be deemed necessary or convenient in connection with such construction or with the operation of the project, and the amount of any damages incident thereto; (3) the costs of all machinery and equipment acquired in connection with the project; (4) reserves for the payment of the principal of and interest on any notes and bonds issued pursuant to this section and interest accruing on any such notes, during construction of the project and for six months after completion of such construction; (5) initial working capital, expenses of administration properly chargeable to the construction or acquisition of the project, legal, architectural and engineering expenses and fees, costs of audits, costs of preparing and issuing any notes and bonds pursuant to this section; and (6) all other items of expense not elsewhere specified incident to the planning, acquisition and construction of the project or of the placing of the same in operation.

(n) For purposes of sections 15-31a to 15-31i, inclusive, the term “project” shall refer to the renovations and improvements to be acquired and constructed at the ports and harbors of the state as may be specified from time to time by the board in a resolution as contemplated by subsection (a) of this section.

(June Sp. Sess. P.A. 15-5, S. 3.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 15-31d - (Note: This section is effective July 1, 2016.) Refunding bonds. Bond anticipation notes.

(a) Any bonds issued by the authority under sections 15-31c to 15-31f, inclusive, and at any time outstanding may at any time be refunded by the authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums, related termination payments and commissions necessary to be paid in connection therewith and to pay costs and expenses which the authority may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued hereunder shall be payable and shall be subject to and may be secured in accordance with the provisions of section 15-31c.

(b) Whenever the authority has adopted a resolution authorizing bonds pursuant to section 15-31c, the authority may, pending the issue of such bonds, issue temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Bond Anticipation Notes”. Such portion of the proceeds from the sale of such bonds as may be so required shall be applied to the payment of the principal of and interest on any such bond anticipation notes which have been issued. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds.

(June Sp. Sess. P.A. 15-5, S. 4.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 15-31e - (Note: This section is effective July 1, 2016.) Notes and bonds to be tax exempt.

(a) It is hereby determined that the purposes of sections 15-31a to 15-31i, inclusive, are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it hereunder. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority under sections 15-31c to 15-31f, inclusive, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of such notes and bonds shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof but the interest on such notes and bonds shall be included in the computation of any excise or franchise tax. The authority is authorized to include this covenant of the state in any agreement with the holder of such notes or bonds. Any notes or bonds issued by the authority pursuant to sections 15-31c to 15-31f, inclusive, may be issued on a basis that provides that the interest thereon is intended to be exempt or not to be exempt from federal income taxation, as may be determined by the authority.

(b) Bonds issued under the authority of sections 15-31c to 15-31f, inclusive, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(June Sp. Sess. P.A. 15-5, S. 5.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 15-31f - (Note: This section is effective July 1, 2016.) State pledge re bonds or notes.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under this section and sections 15-31c to 15-31e, inclusive, and with those parties who may enter into contracts with the authority pursuant to the provisions of sections 15-31a to 15-31i, inclusive, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(June Sp. Sess. P.A. 15-5, S. 6.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 15-31g - (Note: This section is effective July 1, 2016.) Tax exemption.

The exercise of the powers granted by sections 15-31a to 15-31i, inclusive, shall be in all respects for the benefit of the people of the state, for the increase of their commerce, welfare and prosperity, and as the improvement of their infrastructure, navigability and transportation systems by the authority or its agent shall constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments, including mortgage recording taxes, upon or with respect to any property acquired or used by the authority or its agent under the provisions of sections 15-31a to 15-31i, inclusive, or upon the income therefrom. On and before June 30, 2018, property and facilities owned by the authority shall be deemed to be state-owned real property for purposes of sections 12-19a and 12-19b, and the state shall make grants in lieu of taxes with respect to such property and facilities to the municipality in which such property and facilities are located as provided by said sections 12-19a and 12-19b.

(June Sp. Sess. P.A. 15-5, S. 7.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2016.



Section 15-31h - Memorandum of understanding with the Department of Economic and Community Development.

The Department of Economic and Community Development and the Connecticut Port Authority established pursuant to section 15-31a may enter into a memorandum of understanding pursuant to which: (1) Administrative support and services, including all staff support necessary for the operations of the authority may be provided by the department, and (2) provision is made for the coordination of management and operational activities that may include: (A) Joint procurement and contracting; (B) the sharing of services and resources; (C) the coordination of promotional activities; and (D) other arrangements designed to enhance revenues, reduce operating costs or achieve operating efficiencies. The terms and conditions of such memorandum of understanding, including provisions with respect to the reimbursement by the authority to the department of the costs of such administrative support and services, shall be as the authority and the department determine to be appropriate. Such memorandum of understanding shall terminate as of June 30, 2018.

(June Sp. Sess. P.A. 15-5, S. 8.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 15-31i - Memorandum of understanding with the Department of Transportation and the Treasurer.

(a) The Connecticut Port Authority and the Commissioner of Transportation shall enter into one or more memoranda of understanding that will facilitate the authority’s governance of the ports and harbors of the state, and provide for an orderly transition and transfer of ownership, jurisdiction or authority to control, operate and maintain such ports and harbors from the Department of Transportation to the authority. Such memoranda of understanding shall include, but not be limited to: (1) Those assets, funds and accounts, contracts and liabilities, powers and duties associated with the ports and harbors of the state that will be transferred to the authority, whether by deed, lease, management contract, agency agreement, assignment or assumption, and the manner of such transfer; (2) the time or times when such transfers shall be effective; and (3) the reimbursement to the state for the services provided under any memorandum of understanding. The memoranda of understanding shall provide for the lease, assignment or transfer of ownership, jurisdiction or authority to control the ports and harbors, together with all assets, funds and accounts, contracts and liabilities, powers and duties and the manner and timing of any such lease, assignment or transfer. The authority, from time to time, shall advise the Department of Transportation of its readiness to accept any such lease, assignment or transfer in accordance with such memoranda of understanding, and such leases, assignments or transfers shall not be unreasonably delayed or withheld. If any bonds or other obligations issued under any provision of the general statutes for projects or purposes relating to ports and harbors remain outstanding, the Treasurer shall also be party to any such memorandum of understanding. Once any such power, duty, asset, fund or account, contract or liability shall have been transferred to the authority, the commissioner shall not thereafter exercise any such power, perform such duty or take action with respect to any such asset, fund or account, contract or liability.

(b) No memorandum of understanding entered into between the authority, the commissioner and the Treasurer, if applicable, shall provide for any powers to be ceded to the authority, any duties to be assumed by the authority or any transfer of assets, funds or accounts, contracts or liabilities to the authority if such cession, assumption or transfer shall contravene any contract now extant between the state and any other party including, without limitation, any bonds or other obligations issued pursuant to any provision of the general statutes for projects or purposes relating to ports and harbors or any trust indenture or other agreement with respect to such bonds or other obligations. The Treasurer, the commissioner and the authority, and each of them, shall enter into such agreements, amendments, consents, assignments, supplemental indentures and other documents and instruments necessary to provide for such cession, assumption or transfer. The authority may, with the consent and approval of the Treasurer, assume the obligations of the state as issuer of any bonds, notes or other obligations issued under any provision of the general statutes for projects or purposes relating to ports and harbors that remain outstanding, and thereafter to indemnify and release the state from all liability and expense relating to such obligations. Any such assumption by the authority and release of the state shall be subject to the terms and provisions of any indenture securing such bonds, notes or other obligations of the state and approval of the State Bond Commission.

(c) The authority shall further do all acts and things necessary by federal or state law, rule or regulation or relevant contractual requirements to effect the lease, assignment or transfer of ownership, jurisdiction or authority to control, operate and maintain the ports and harbors of the state in the manner deemed by the authority to be in its best interests whether by deed, lease, management contract, agency agreement, assignment or assumption, all to the extent contemplated by such memoranda of understanding. The Department of Transportation shall receive no compensation in consideration of any such leases, assignments or transfers. Upon satisfaction of all such requirements, the authority, from time to time, shall notify the Department of Transportation of its readiness to accept such leases, assignments or transfers with respect to the ports and harbors of the state and all documents and contracts necessary to effect such leases, assignments or transfers shall be executed.

(June Sp. Sess. P.A. 15-5, S. 9.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.






Chapter 265 - Coast Survey

Section 15-32 - Entry upon land for coast survey. Damages.

Persons employed under an act of the Congress of the United States, passed February 10, 1807, and the supplements thereto, may enter upon any land within this state, for any purpose which may be necessary to effect the objects of said act, and erect thereon works, stations, buildings or appendages for that purpose, doing no unnecessary injury. If the parties interested cannot agree upon the amount to be paid for damages caused thereby, either of them may file suit in the superior court for the judicial district in which such land is situated. A trial shall be had in said court in the same manner in which other civil actions are tried therein, and such hearing shall take precedence of all other causes. The person so entering upon land may tender to the party injured payment therefor; and, if the damages finally assessed are not more than the amount tendered, the person entering shall recover costs; otherwise, the prevailing party shall recover such costs as are ordinarily taxed in civil actions in said court.

(1949 Rev., S. 4780; 1959, P.A. 152, S. 38; P.A. 78-280, S. 2, 127.)

History: 1959 act removed provision for determination of damages by county commissioners, county government having been abolished; P.A. 78-280 substituted “judicial district” for “county”.



Section 15-33 - Injury to signals.

Any person who wilfully injures or removes any signal, monument, building or appendage thereto, erected, used or constructed under said acts of Congress, shall be fined fifty dollars and shall be liable for all damages sustained by the United States.

(1949 Rev., S. 4781.)






Chapter 266 - Aeronautics

Section 15-34 - Definitions.

For the purpose of the laws of this state relating to aeronautics, the following words and phrases shall have the meanings herein given, unless the context otherwise requires:

(1) “Aeronautics” means transportation by aircraft; the operation, repair or maintenance of aircraft or aircraft engines except by a manufacturer, including the repair, packing and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair or maintenance of airports, heliports, restricted landing areas or other air navigation facilities, and air instruction.

(2) “Air instruction” means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.

(3) “Air navigation” means the operation or navigation of aircraft in the air space over this state or upon any airport or restricted landing area within this state.

(4) “Air navigation facility” means any facility, other than one owned or controlled by the federal government, used in, available for use in or designed for use in, aid of air navigation, including airports, heliports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, heliport or restricted landing area, and any combination of such facilities.

(5) “Aircraft” means any contrivance used or designed for navigation of or flight in air, including (A) airplanes, meaning power-driven fixed-wing aircraft, heavier than air, supported by the dynamic reaction of the air against their wings, (B) gliders, meaning heavier than air aircraft, the free flight of which does not depend principally upon a power-generating unit, and (C) rotorcraft, meaning power-driven aircraft, heavier than air, supported during flight by one or more rotors.

(6) “Airman” means any individual who engages, as the person in command, or as pilot, mechanic or member of the crew, in the navigation of aircraft while under way and (excepting any individual employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by him) any individual who is directly in charge of the inspection, maintenance, overhauling or repair of aircraft engines, propellers or appliances; and any individual who serves in the capacity of aircraft dispatcher or air-traffic control-tower operator.

(7) “Airport” means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the shelter, servicing or repair of aircraft, or for receiving or discharging passengers or cargo, and all appurtenant areas used or suitable for airport buildings or other airport facilities, and all appurtenant rights-of-way.

(8) “Airport hazard” means any structure, object of natural growth or use of land which obstructs the air space required for the flight of aircraft in landing or taking off at any airport, heliport or restricted landing area or is otherwise hazardous to such landing or taking-off.

(9) “Airport protection privileges” means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports, heliports or restricted landing areas and other protection privileges the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports, heliports and restricted landing areas and the safe and efficient operation thereof.

(10) “Careless, negligent or reckless operation” means the operation or piloting of any aircraft carelessly, negligently, recklessly or in such manner as to endanger the property, life or limb of any person, due regard being had to the proximity of other aircraft, the prevailing weather conditions and the territory being flown over.

(11) “Civil aircraft” means any aircraft other than a public aircraft.

(12) Repealed by 1972, P.A. 134, S. 6.

(13) “Connecticut Airport Authority” or “authority” means the Connecticut Airport Authority established pursuant to chapter 267b.

(14) “Executive director” means the executive director of the Connecticut Airport Authority or his or her designee.

(15) “Flying club” means any person other than an individual which, neither for profit nor reward, owns, leases or uses one or more aircraft for the purpose of instruction or pleasure or both.

(16) “Manufacturer” means a person, partnership, association, limited liability company or corporation which, during the calendar year preceding application for registration, manufactured or assembled one or more aircraft for sale, or which proves to the satisfaction of the executive director that it intends in good faith to manufacture or assemble one or more aircraft for sale during the year immediately ensuing.

(17) “Municipality” means any city, town or borough or other subdivision of this state.

(18) “Navigable air space” means air space above the minimum altitudes of flight prescribed by the laws of this state or by procedures of the authority consistent therewith.

(19) “Nonresident” means any person whose legal residence is outside this state.

(20) “Operation of aircraft” means the use of aircraft for the purpose of air navigation and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control thereof, shall be deemed to be engaged in the operation of aircraft within the meaning of the statutes of this state.

(21) “Person” means any individual, firm, partnership, corporation, limited liability company, company, association, joint stock association or body politic and includes any trustee, receiver, assignee or other similar representative thereof.

(22) “Public aircraft” means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory or possession of the United States, or the District of Columbia, but does not include any government-owned aircraft engaged in carrying persons or property for commercial purposes.

(23) “Restricted landing area” means any area of land or water or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the executive director.

(24) Repealed by P.A. 85-130.

(25) Repealed by P.A. 77-614, S. 609, 610.

(26) Repealed by P.A. 77-614, S. 609, 610.

(27) “Heliport” means an area of defined dimensions, either at ground level or elevated on a structure, designated for the landing and takeoff of helicopters, which may be restricted solely for that purpose.

(28) “Ultra light aircraft” means (A) any aircraft which meets the criteria established by the Federal Aviation Administration, federal Air Regulation Part 103, or (B) any vehicle which: (i) Is used or intended to be used for manned operation by a single occupant in the air; (ii) is used or intended to be used for recreation or sport purposes only; (iii) has not been issued an airworthiness certificate by the government of the United States or any foreign government; and (iv) if unpowered, weighs less than one hundred fifty-five pounds or, if powered, weighs less than two hundred fifty-four pounds, empty weight, has a fuel capacity of no more than five U.S. gallons, is not capable of more than fifty-five knots calibrated air speed at full power in level flight and has a power-off stall speed which does not exceed twenty-four knots calibrated air speed.

(1949 Rev., S. 4782; 1959, P.A. 501; 1961, P.A. 41; 1969, P.A. 768, S. 161–165; 1972, P.A. 134, S. 6; P.A. 77-614, S. 609, 610; P.A. 85-130; 85-262, S. 5; P.A. 86-403, S. 31, 32, 132; P.A. 87-589, S. 23, 87; P.A. 95-79, S. 43, 44, 189; P.A. 07-217, S. 56, 57; P.A. 15-192, S. 25.)

History: 1959 act amended Subdiv. (5) by adding the phrase beginning “including,” amended Subdiv. (18) which formerly read a person having no place of abode or business in the state for more than 90 days in a year and amended Subsec. (22) by adding “careless” and “negligent” to “reckless,” including proximity of other aircraft as a consideration and deleting consideration of field conditions; 1961 act added “other subdivision” to definition of municipality and redefined “aircraft” to delete specific mention of airplanes, gliders and rotorcraft; 1969 act replaced “commission”, referring to repealed Connecticut aeronautics commission, with “commissioner”, referring to commissioner of transportation, replaced department of aeronautics with department of transportation, replaced director of aeronautics with commissioner of transportation and added Subdivs. (25) and (26) defining “bureau” and “deputy commissioner”; 1972 act repealed Subdiv. (12) re Connecticut aeronautics commission; P.A. 77-614 repealed Subdivs. (25) and (26), effective January 1, 1979; P.A. 85-130 repealed former Subdiv. (24) which defined “state airway”; P.A. 85-262 added references to heliports throughout section and added Subdivs. (27) and (28) defining “heliport” and “ultra light aircraft”; P.A. 86-403 made technical changes in Subdivs. (5) and (16); P.A. 87-589 made technical change in Subdiv. (5); P.A. 95-79 redefined “manufacturer” and “person” to include a limited liability company, effective May 31, 1995; P.A. 07-217 made technical changes in Subdivs. (5) and (28), effective July 12, 2007; P.A. 15-192 amended Subdiv. (13) to replace definition of “department” with definition of “Connecticut Airport Authority”, amended Subdiv. (14) to replace definition of “commissioner” with definition of “executive director”, amended Subdiv. (16) to replace “commissioner” with “executive director”, amended Subdiv. (18) to replace provision re regulations with provision re procedures and amended Subdiv. (27) to make a technical change, effective July 2, 2015 (Revisor’s note: In Subdiv. (23), a reference to “executive authority” was changed editorially by the Revisors to “executive director” for accuracy).



Section 15-35 to 15-38 - Commission and Department of Aeronautics. Director and deputy director of aeronautics. Oath. Police authority of commissioner and inspectors.

Sections 15-35 to 15-38, inclusive, are repealed.

(1949 Rev., S. 4783, 4784, 4793, 4794; June, 1955, S. 2408d; 1959, P.A. 307; 1961, P.A. 12; 298; 1969, P.A. 768, S. 167, 263; P.A. 77-614, S. 552, 610; P.A. 85-327, S. 2.)



Section 15-39 - Inspector’s credentials.

The executive director of the Connecticut Airport Authority shall issue to any salaried aeronautics inspector credentials which shall be carried upon the person of such inspector while in the discharge of official duties.

(1949 Rev., S. 4795; June, 1955, S. 2409d; 1969, P.A. 768, S. 168; P.A. 85-327, S. 1; P.A. 15-192, S. 26.)

History: 1969 act replaced “commission” with “commissioner” and “his duties” with “official duties”; P.A. 85-327 applied provisions specifically to “salaried” inspectors and deleted reference to inspectors’ authority to make arrests; P.A. 15-192 replaced “commissioner” with “executive director of the Connecticut Airport Authority” and deleted reference to the department, effective July 2, 2015.



Section 15-40 - General powers and duties of commission.

Section 15-40 is repealed.

(1949 Rev., S. 4785; 1969, P.A. 768, S. 263.)



Section 15-41 - Regulations and standards.

The executive director may perform such acts, issue and amend such orders, and make and amend such reasonable general or special regulations and procedure and establish such minimum standards, consistent with the provisions of this chapter, as the executive director deems necessary or appropriate, and which are commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, using or traveling in, aircraft, and of persons and property on land or water, and to develop and promote aeronautics in this state. No regulation of the executive director shall apply to airports or other air navigation facilities owned by the federal government within this state.

(1949 Rev., S. 4786; 1969, P.A. 768, S. 169; P.A. 15-192, S. 27.)

History: 1969 act replaced “commission” with “commissioner” and made technical changes to language; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-42 to 15-42d - State airways system. Long-range planning. Declaration of policy. Research into future state aviation facility needs. Advisory committee. Receipt of federal and private funds. Consultative services.

Sections 15-42 to 15-42d, inclusive, are repealed.

(1949 Rev., S. 4787; 1967, P.A. 502, S. 1–4; 1969, P.A. 768, S. 263.)



Section 15-43 - Intervention.

The executive director may participate as party plaintiff or defendant, or as intervenor on behalf of the state or any municipality or citizen thereof, in any controversy having to do with any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.

(1949 Rev., S. 4788; 1969, P.A. 768, S. 170; P.A. 15-192, S. 28.)

History: 1969 act replaced “commission” with “commissioner”; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 15-44 - Enforcement of aeronautics laws.

The executive director, and aeronautics inspectors of the authority, and each state, county and municipal officer charged with the enforcement of state and municipal laws shall enforce and assist in the enforcement of this chapter and of all regulations made pursuant thereto, and of all other laws of this state relating to aeronautics.

(1949 Rev., S. 4789; 1961, P.A. 57; 1969, P.A. 768, S. 171; 1972, P.A. 134, S. 3; P.A. 77-614, S. 553, 610; P.A. 15-192, S. 29.)

History: 1961 act substituted deputy for assistant director; 1969 act substituted commissioner of transportation and deputy commissioner for aeronautics for director and deputy director of aeronautics and replaced department of aeronautics with bureau of aeronautics; 1972 act deleted reference to abolished aeronautics commission; P.A. 77-614 deleted references to deputy commissioner and to bureau of aeronautics and specified inspectors to be aeronautics inspectors of the department, effective January 1, 1979; P.A. 15-192 replaced “commissioner” with “executive director” and “department” with “authority”, effective July 2, 2015.



Section 15-45 - Investigations.

The executive director may hold investigations, inquiries and hearings concerning matters covered by the provisions of this chapter, aircraft accidents or orders and regulations of the executive director.

(1949 Rev., S. 4790; 1969, P.A. 768, S. 172; P.A. 15-192, S. 30.)

History: 1969 act replaced references to commission, commission members and its director with references to commissioner of transportation and deleted provision re administration of oaths and subpoena power; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 15-46 to 15-51 - No exclusive rights to be granted. Federal aid; contracts by commissioner as agent of the state or a municipality. Authority of commission over state airports. Regulation of motor vehicles on state airports. Agreements for fire protection. Regulation of aircraft, airmen, airports and air instruction; licenses and registrations; fees.

Sections 15-46 to 15-51, inclusive, are repealed.

(1949 Rev., S. 4791, 4792, 4796, 4817; 1949, S. 2410d, 2433d, 2434d; 1957, P.A. 498; September, 1957, P.A. 8; 1959, P.A. 391, S. 1; 569, S. 1; 1961, P.A. 34; 55; 1963, P.A. 237; 426; 1969, P.A. 421, S. 1; 460, S. 1; 768, S. 173, 263; 1972, P.A. 207, S. 11; June, 1972, P.A. 1, S. 8.)



Section 15-52 - Operation of aircraft during period of suspension or revocation of right to operate.

No person whose right to operate any aircraft in this state has been suspended or revoked shall operate any aircraft during the period of such suspension or revocation. No person shall operate or cause to be operated any aircraft of which the right to operate has been suspended or revoked. Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(1949, S. 2432d; 1972, P.A. 207, S. 1; P.A. 12-80, S. 110.)

History: 1972 act deleted references to airman's license, registration of aircraft and refusal of license or registration; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 60 days or both with a class C misdemeanor.



Section 15-53 - Licensing of airports and landing areas.

Section 15-53 is repealed.

(1949 Rev., S. 4797; 1969, P.A. 768, S. 263.)



Section 15-54 - Revocation or suspension of right to operate aircraft.

The executive director is authorized to revoke or suspend temporarily or permanently the right to operate aircraft, when the executive director determines that any aircraft is not airworthy, or that any airman is not qualified, has wilfully violated the provisions of this chapter or the regulations prescribed pursuant thereto or any other statute of this state relating to aeronautics, or any Act of Congress relating to aeronautics, or any rule or regulation promulgated pursuant thereto, or the statutes or rules or regulations of another state relating to aeronautics, is addicted to the use of narcotics or any other habit-forming drug or to the excessive use of intoxicating liquor, has made any false statement in any application for registration of a federal license certificate or permit or has been guilty of other conduct, acts or practices dangerous to the public safety and the safety of those engaged in aeronautics.

(1949 Rev., S. 4798; 1949, S. 2411d; 1969, P.A. 768, S. 174; 1972, P.A. 207, S. 2; P.A. 15-192, S. 31.)

History: 1969 act replaced aeronautics commission with commissioner of transportation; 1972 act deleted references to licenses and registrations of aircraft, airmen and aeronautics instructors; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-55 to 15-59 - Concealment of revocation. Registration or license voided by fraud. Notice of change of address or change in aircraft. Operation unlawful without license or certificate. Exceptions to registration requirements.

Sections 15-55 to 15-59, inclusive, are repealed.

(1949 Rev., S. 4799–4803; 1959, P.A. 326; February, 1965, P.A. 288, S. 1, 2; 1969, P.A. 768, S. 175–178; 1971, P.A. 451, S. 1; 1972, P.A. 207, S. 11; June, 1972, P.A. 1, S. 8.)



Section 15-60 - Exhibition of licenses and certificates.

The federal license, certificate or permit, and the evidence of registration in another state, if any, required for an airman shall be kept in the personal possession of the airman when he or she is operating within this state and shall be presented for inspection upon the demand of any passenger, any peace officer of this state, the executive director, any employee of the authority or any manager or person in charge of any airport in this state upon which he or she lands. The federal aircraft license, certificate or permit, and the evidence of registration in another state, if any, required for aircraft shall be carried in every aircraft operating in this state at all times and shall be conspicuously posted therein where it may readily be seen by passengers or inspectors and shall be presented for inspection upon the demand of any passenger, any peace officer of this state, any official or employee of the authority or any manager or person in charge of any airport in this state upon which it lands.

(1949 Rev., S. 4804; 1961, P.A. 517, S. 130; 1969, P.A. 768, S. 179; 1972, P.A. 134, S. 4; 207, S. 3; P.A. 77-614, S. 554, 610; P.A. 15-192, S. 32.)

History: 1961 act substituted deputy director for assistant director; 1969 act replaced director and deputy director of aeronautics with commissioner of transportation and deputy commissioner for aeronautics and substituted “any official” for “any member of the commission, the director, the deputy director”; 1972 acts deleted reference to “any member of the commission” and deleted words “this or” in phrase “this or another state”; P.A. 77-614 deleted reference to deputy commissioner for aeronautics, effective January 1, 1979; P.A. 15-192 replaced “commissioner” with “executive director” and “department” with “authority” and made technical changes, effective July 2, 2015.



Section 15-61 to 15-65 - Approval of airports and other air navigation facilities. Certificates of approval and licenses: Hearings, standards, revocation. Federal government facilities exempt.

Sections 15-61 to 15-65, inclusive, are repealed.

(1949 Rev., S. 4805–4809; 1959, P.A. 292; 1961, P.A. 32; 1969, P.A. 768, S. 263.)



Section 15-66 - Actions of executive director. Inspections.

In any case in which the executive director of the Connecticut Airport Authority refuses to issue a certificate of approval of, or license or renewal of license for, an airport, restricted landing area, heliport or other air navigation facility, or in any case in which the executive director issues any order requiring certain things to be done or revoking any license, the executive director shall set forth the reasons therefor and shall state the requirements to be met before such approval shall be given, license granted or order modified or changed. Any order made by the executive director pursuant to the provisions of this chapter shall be served upon the interested persons by registered or certified mail or in person. To carry out the provisions of this chapter, the executive director and any official or employee of the authority and any state or municipal officer charged with the duty of enforcing this chapter may inspect and examine at reasonable hours any premises and the buildings and other structures thereon where airports, restricted landing areas, heliports, air schools, flying clubs or other air navigation facilities or aeronautical activities are operated or carried on. No provision of this section shall prohibit the executive director from suspending or revoking the right of any person to pilot, or the right to any operation of any aircraft within this state, for any cause that is deemed sufficient, with or without a hearing. No appeal taken from the action of the executive director shall act as a stay of suspension or revocation except with the executive director’s consent and under such conditions as the executive director may prescribe. No service of process shall be necessary in connection with any of the prescribed activities of the executive director. The term of any suspension or revocation shall commence upon notice thereof by the executive director.

(1949 Rev., S. 4810; 1961, P.A. 323; 1969, P.A. 768, S. 180; 1972, P.A. 207, S. 4; P.A. 85-262, S. 6; P.A. 15-192, S. 33.)

History: 1961 act substituted deputy director for assistant director; 1969 act replaced aeronautics commission with commissioner of transportation and replaced reference to commission members, director and deputy director with “official”; 1972 act deleted references to registration and airman’s licenses, replaced “nonresident” with “person” and deleted provision re notice of suspension or revocation of registration or airman’s license; P.A. 85-262 extended the provisions of this section to heliports; P.A. 15-192 replaced references to commissioner with references to executive director of the Connecticut Airport Authority, replaced “department” with “authority” and made technical changes, effective July 2, 2015.



Section 15-67 - Appeal.

An appeal may be taken from any decision of the executive director rendered under the provisions of this chapter. The procedure in such appeal shall be the same as that provided in section 14-134 concerning appeals from decisions by the Commissioner of Motor Vehicles. No appeal taken from the order of a court in a criminal case, involving the operation of an aircraft without permission of the owner, the piloting of an aircraft while under the influence of intoxicating liquor or drugs, reckless flying or evading responsibility for accidents or involving fatal accidents shall act as a stay to any action or order of the executive director.

(1949 Rev., S. 4811; 1969, P.A. 768, S. 181; P.A. 15-192, S. 34.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 15-68 - Using aircraft without permission.

Section 15-68 is repealed.

(1949 Rev., S. 4812; 1961, P.A. 56, S. 1.)



Section 15-68a - Unlawful use of aircraft.

Any person who operates or uses, or causes to be operated or used, or tampers or interferes in any way with any aircraft without the consent of the owner, or who obtains the consent of the owner to the use of his aircraft by false and fraudulent means, statements or representations, shall be fined not more than one thousand dollars or imprisoned not more than one year or both for a first violation, for a second violation shall be imprisoned not more than ten years and for each subsequent violation shall be imprisoned not more than fifteen years.

(1961, P.A. 56, S. 2; February, 1965, P.A. 467.)

History: 1965 act added crime of tampering or interfering in any way with aircraft.



Section 15-69 - Tampering or interfering with airports, heliports, landing fields, airways, security devices or equipment. Circumventing or failing to comply with security measures. Providing false information or withholding information on documents required by security plans or measures. Penalty.

(a) Any person who interferes or tampers with any airport, heliport, landing field or airway or the equipment thereof or who interferes or tampers with or circumvents, attempts to circumvent or thwart any security device or equipment installed or who circumvents, attempts to circumvent or fails to comply with security measures or procedures in operation at any airport shall be guilty of a class D felony.

(b) Any person who knowingly or intentionally provides false information, makes a false written statement or withholds relevant information on any application or other document required by airport or airplane operator security plans or measures pursuant to federal law and regulations which is submitted to any airport owner or operator, air carrier, airport tenant, concessionaire or contractor shall be fined not more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 4813; P.A. 85-427, S. 5; P.A. 97-304, S. 28; P.A. 13-258, S. 61.)

History: P.A. 85-427 extended provision of section to heliports and increased minimum fine from $50 to $200; P.A. 97-304 divided section into two Subsecs., designated existing language as Subsec. (a) and inserted in Subsec. (a) prohibitions re any person “who interferes or tampers with or circumvents, attempts to circumvent or thwart any security device or equipment installed or who circumvents, attempts to circumvent or fails to comply with security measures or procedures in operation at any airport”, and added new language in Subsec. (b) re prohibition and penalty for “any person who knowingly or intentionally provides false information, makes a false written statement or withholds relevant information on any application or other document required by airport or airplane operator security plans or measures pursuant to federal law and regulations”; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not less than $200 or more than $1,000 or imprisonment of not more than 5 years to a class D felony.

Cited. 14 CA 804.



Section 15-70 and 15-71 - Coroner to investigate fatal accidents. Accidents to be reported.

Sections 15-70 and 15-71 are repealed.

(1949 Rev., S. 4814, 4820; 1959, P.A. 481, S. 2; 1969, P.A. 768, S. 182; P.A. 80-190, S. 14.)



Section 15-71a - Accidents to be reported.

Any pilot, whether resident or nonresident, of a civil aircraft involved in an accident resulting in personal injury or substantial damage to the aircraft shall immediately notify the executive director or the state police. If the pilot or pilots are incapacitated, any person who caused or authorized the operation of such aircraft at the time of the accident shall be responsible for giving such notification. A written report shall be filed with the executive director within fourteen calendar days on a form prescribed by the executive director. If requested by the executive director, a written report may also be required for an aircraft accident when the damage is less than substantial. The executive director may make an investigation of such accidents as he or she deems advisable or in lieu of a detailed investigation may accept a copy of the final report by a federal investigation agency.

(1959, P.A. 481, S. 1; February, 1965, P.A. 468, S. 1; 1969, P.A. 309, S. 2; 768, S. 183; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-110, S. 1; P.A. 15-192, S. 35.)

History: 1965 act raised reportable amount from $100 to $300; 1969 acts replaced references to damage where repair estimate is $300 or more with references to “substantial” damage and substituted “commissioner”, referring to commissioner of transportation, for “commission”, referring to aeronautics commission; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 85-110 changed the period by which a written accident report shall be submitted to the commissioner from 7 days to 14 calendar days; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-71b - Aircraft accidents: Definitions.

As used in section 15-71a and chapter 267:

(a) “Aircraft accident” means an occurrence associated with the operation of an aircraft which takes place between the time any person boards the aircraft with the intention of flight until such time as all such persons have disembarked, in which any person suffers death or serious injury as a result of such person being in or upon the aircraft or in direct contact with the aircraft or anything attached thereto or as a result of the operation of the aircraft, or the aircraft receives substantial damage;

(b) “Operator” means any person who causes or authorizes the operation of an aircraft, such as the owner, lessee or bailee of an aircraft;

(c) “Substantial damage” means damage or structural failure which adversely affects the structural strength, performance or flight characteristics of the aircraft, and which would normally require major repair or replacement of the affected component, except that engine failure, damage limited to an engine, bent fairings or cowling, dented skin, small punctured holes in the skin of fabric, ground damage to rotor or propeller blades and damage to landing gear, wheels, tires, flaps, engine accessories, brakes or wing tips are not considered “substantial damage” for the purpose of this part.

(1969, P.A. 309, S. 1.)



Section 15-72 - Flying carelessly, negligently or recklessly.

No person shall operate any aircraft carelessly, negligently or recklessly, or in such a manner as to endanger the property, life or limb of any person, having regard to the proximity of other aircraft, weather conditions, field conditions and, while in flight, the territory flown over.

(1949 Rev., S. 4815; 1959, P.A. 299.)

History: 1959 act added careless and negligent operation to prohibited acts and consideration of the proximity of other aircraft to items for which regard is to be had.

See Sec. 15-34(10) for definition of “careless, negligent or reckless operation”.

See Sec. 15-77 re operation of aircraft or carrying passengers while under the influence of liquor or drugs.



Section 15-73 - Airport protection privileges. Encroachments prohibited. Standards for determining necessity of taking land.

Where necessary in order to provide unobstructed air space for the landing and taking-off of aircraft, in case of airports, heliports and restricted landing areas acquired or operated by the authority, the executive director or, if a taking is required, the Commissioner of Transportation, and, in case of municipal airports, the municipality, is granted authority to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of the airports, heliports or restricted landing areas, and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of such airports, heliports and restricted landing areas and the safe and efficient operation thereof. The executive director or, if a taking is required, said commissioner, is empowered to acquire in the same manner the right of easement for a term of years or perpetually to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards for the purpose of maintaining and repairing such lights and marks. No person shall build, rebuild or create or cause to be built, rebuilt or created any object, or plant, cause to be planted or permit to grow higher any tree or trees or other vegetation, which encroach upon any airport protection privileges acquired pursuant to the provisions of this section. Any such encroachment is declared to be a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances, or the municipality in charge of the airport, heliport or restricted landing area for which airport protection privileges have been acquired as provided in this section may go upon the land of others and remove any such encroachment without being liable for damages in so doing. Before exercising any of the powers conferred herein, the executive director shall establish and publish in detailed form, available to the public, the standards which the executive director has adopted and will apply in making a determination that public convenience and necessity require the taking of any parcel of land or interest therein.

(1949 Rev., S. 4818; 1967, P.A. 802; 1969, P.A. 768, S. 184; P.A. 85-262, S. 7; P.A. 15-192, S. 36.)

History: 1967 act required that commission publish standards adopted re determining that land taking is necessary; 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 85-262 extended the provisions of this section to heliports; P.A. 15-192 replaced “state, the commissioner” with “authority, the executive director or, if a taking is required, the Commissioner of Transportation”, replaced “commissioner” with “executive director” and made technical and conforming changes, effective July 2, 2015.



Section 15-74 - Removal of obstructions to air navigation.

(a) The executive director shall notify the owner or person responsible for the existence of any obstacle so located as to constitute a hazard to aerial navigation or to the efficient or safe use of any airport, requiring such owner or other person to remove such obstacle within such reasonable time as is fixed by said executive director. The owner or owners of such airport shall pay to the owner of such obstacle just compensation for such removal.

(b) In the case of an application for an approval or a license from the executive director for a commercial airport, if there is any obstacle at or near the landing area which would violate the minimum physical standards for commercial airports adopted by the executive director under section 15-41 and the removal of such obstacle is a prerequisite for the approval or license, the executive director shall notify the owner or person responsible for the existence of the obstacle, requiring such owner or person to remove it within such time as the executive director determines. The applicant for the approval or license shall pay the owner of the obstacle just compensation for its removal.

(c) Any person aggrieved by the action of said executive director in relation to the removal of an obstacle under subsection (a) or (b) of this section may appeal therefrom to the superior court for the judicial district within which such obstacle is located or to any judge thereof in vacation; but, if the ground of appeal is a disagreement as to the amount of such compensation, the removal of such obstacle shall not be delayed pending the determination of such amount.

(1949 Rev., S. 4829; 1969, P.A. 768, S. 185; 1971, P.A. 870, S. 41; P.A. 76-436, S. 353, 681; P.A. 78-280, S. 1, 127; P.A. 83-238; P.A. 15-192, S. 37.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 83-238 made existing section Subsecs. (a) and (c) and added Subsec. (b), providing for removal of obstacles at or near certain landing areas; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-74a - Definitions.

Terms used in this section and sections 15-74b and 15-74c, shall be construed as follows, unless another meaning is expressed or is clearly apparent from the language or the context: “public service company” means “public service company” as defined by section 16-1; “public airport” means any state or municipality owned airport, heliport, restricted landing area or other air navigational facility or any facility licensed by the executive director of the Connecticut Airport Authority under section 13b-46, except any privately owned airport, heliport, restricted landing area or air navigational facility unless the same has been on file with the Federal Aviation Administration for a period of at least two years and designated by it as a facility open to the public; “clear zone” means an area extending for up to one-half mile from the end of a runway on a public airport and designated by the executive director as a clear zone in accordance with regulations adopted by the executive director.

(1971, P.A. 678, S. 1; 1972, P.A. 96, S. 1; P.A. 85-262, S. 8; P.A. 15-192, S. 38.)

History: 1972 act replaced “electric company” definition with “public service company” definition; P.A. 85-262 added references to heliports; P.A. 15-192 replaced references to Commissioner of Transportation with references to executive director of Connecticut Airport Authority and made technical changes, effective July 2, 2015.



Section 15-74b - Lines within clear zone prohibited.

(a) No public service company shall construct or maintain any overhead line or facility within the limits of a clear zone

(b) (1) Immediately upon July 6, 1971, the executive director shall establish clear zones, in accordance with regulations adopted by the executive director, for all public airport runways, and shall establish a list of priorities for the abatement or correction of encroachments thereon by public service companies. (2) Subject to the availability of funds, the executive director shall from time to time order the relocation, removal or such other appropriate corrective action as the executive director deems necessary to abate or correct such encroachments on clear zones.

(c) Where overhead lines already exist within the limits of an established clear zone the executive director shall reimburse the owner public service company for the cost of relocation, removal or other corrective measures approved by the executive director. Funds required for the implementation of this section shall be appropriated from existing and future appropriations for state aid to airports in accordance with procedures adopted by the authority pursuant to section 1-121.

(1971, P.A. 678, S. 2–4; 1972, P.A. 96, S. 2; P.A. 15-192, S. 39.)

History: 1972 act replaced “electric company” with “public service company”, deleted word “transmission” modifying “lines” and amended Subsec. (c) by specifying that appropriations be made in accordance with commissioner’s regulations; P.A. 15-192 replaced references to Commissioner of Transportation with references to executive director in Subsecs. (b) and (c) and replaced provision re regulations adopted by the commissioner with provision re procedures adopted by the authority in Subsec. (c), effective July 2, 2015.



Section 15-74c - Permit for lines and facilities within one-half mile of runway.

No public service company shall erect, recable or reconstruct any overhead line or facility within one-half mile of any airport runway without written permission of the executive director.

(1971, P.A. 678, S. 5; 1972, P.A. 96, S. 3; P.A. 15-192, S. 40.)

History: 1972 act replaced “electric company” with “public service company” and deleted word “transmission” modifying “lines”; P.A. 15-192 replaced “Commissioner of Transportation” with “executive director”, effective July 2, 2015.



Section 15-75 - Charges and rentals. Liens.

The executive director may determine the charges or rental for the use of any properties and the charges for any service or accommodations under the authority’s control and the terms and conditions under which such properties may be used; provided the public shall not be deprived of its rightful, equal and uniform use of such property. The state shall have and the executive director may enforce liens as provided by law for repairs to or improvement or storage or care of any personal property.

(1949 Rev., S. 4819; 1969, P.A. 768, S. 186; P.A. 15-192, S. 41.)

History: 1969 act replaced “commission”, referring to “aeronautics commission”, with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-76 - Abandoned aircraft. Lien for storage charges. Notice to executive director.

(a) The executive director, any employee of the authority, any officer attached to an organized police department, any state police officer or any constable, within his or her precinct, upon discovery of any aircraft apparently abandoned, whether situated within or without any airport or landing field in this state, shall take such aircraft into custody and may cause the same to be taken to and stored in a suitable place. All charges necessarily incurred by such person in the performance of such duty shall be a lien upon such aircraft. The owner or keeper of any hangar or other place where such aircraft is stored shall have a lien upon the same for storage charges. If such aircraft has been so stored for a period of ninety days, such owner or keeper may sell the same at public auction for cash, at such owner’s or keeper’s place of business, and apply the avails of such sale toward the payment of such owner’s or keeper’s charges and the payment of any debt or obligation incurred by the person who placed the same in storage, provided such sale shall be advertised three times in a newspaper published or having a circulation in the town where such hangar or other place is located, such advertisement to commence at least five days before such sale; and, if the last place of abode of the owner of such aircraft is known to or may be ascertained by such hangar owner or keeper by the exercise of reasonable diligence, notice of the time and place of sale shall be given such owner by mailing such notice to the owner in a registered or certified letter, postage paid, at such last usual place of abode, at least five days before the time of sale. The proceeds of such sale, after deducting the amount due such hangar owner or keeper and all expenses connected with such sale, including the expenses of the officer who placed such aircraft in storage, shall be paid to the owner of such aircraft or the owner’s legal representatives, if claimed by such owner or representatives, at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(b) If the owner of such aircraft placed in storage in accordance with the provisions of this section fails to claim such aircraft within sixty days, the owner of such hangar or other place of storage shall, within thirty days thereafter, send a written notice to the executive director, stating the make, type, engine number and identification number of such aircraft and the date such aircraft was left with such owner for storage and by whom, which notice shall be placed on file by the executive director and shall be subject to public inspection. Any sale under the provisions of this section shall be void, unless the notice required by this section has been given to the executive director.

(1949 Rev., S. 4821; 1961, P.A. 517, S. 131; 1969, P.A. 768, S. 187; 1972, P.A. 134, S. 5; 207, S. 5; P.A. 77-614, S. 555, 610; P.A. 00-99, S. 52, 154; P.A. 01-195, S. 19, 181; P.A. 15-192, S. 42.)

History: 1961 act substituted deputy director for assistant director in Subsec. (a); 1969 act replaced “commission” and “director”, referring to aeronautics commission and director, with “commissioner”, referring to commissioner of transportation and replaced “deputy director” with “deputy commissioner for the bureau of aeronautics”; 1972 acts deleted references to commission members and to aircraft registrations; P.A. 77-614 deleted reference to deputy commissioner, effective January 1, 1979; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for the purposes of gender neutrality, effective July 11, 2001; P.A. 15-192 replaced “commissioner” with “executive director” and “department” with “authority” and made technical changes, effective July 2, 2015.



Section 15-77 - Operating under or carrying passengers under influence of liquor or drugs.

(a) No person shall operate or attempt to operate any aircraft on the ground or in the air while under the influence of intoxicating liquor or of any drug.

(b) No person shall operate or attempt to operate any aircraft on the ground or in the air carrying passengers who are under the influence of intoxicating liquor or of any drug.

(c) Any person who violates any provision of this section shall, for a first offense, be guilty of a class C misdemeanor and, for any subsequent offense, be guilty of a class A misdemeanor.

(1949 Rev., S. 4822; P.A. 12-80, S. 144.)

History: P.A. 12-80 inserted Subsec. designators (a), (b) and (c) and amended Subsec. (c) to rephrase provisions, change penalty for first offense from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class C misdemeanor and change penalty for subsequent offense from a fine of not more than $500 or imprisonment of not more than 1 year or both to a class A misdemeanor.



Section 15-78 and 15-79 - Receipts from convictions; deposit in General Fund. Municipal and state airports; establishment; state plan of development.

Sections 15-78 and 15-79 are repealed.

(1949 Rev., S. 4823, 4824; 1955, S. 2412d; 1959, P.A. 290; 1961, P.A. 517, S. 132; 1963, P.A. 252, S. 1; 1967, P.A. 694, S. 1; 1969, P.A. 768, S. 263.)



Section 15-80 - Aviation commissions.

(a) Any town, city or borough may, at any annual or special meeting, warned and held for that purpose, vote to establish an aviation commission and may determine the number of members of such commission and the length of the term of office of each. If such vote is in the affirmative, a certificate of such approval shall be recorded in the office of the clerk of such town, city or borough and a certified copy thereof shall be filed by such clerk in the office of the Secretary of the State, who shall record the same. Within ten days after such affirmative vote has been passed by any town, city or borough, its selectmen, mayor or warden shall appoint the required number of residents of such town, city or borough as members of such commission, each of whom shall serve for the term for which he was appointed and until his successor is appointed and has qualified.

(b) Such aviation commission shall be charged with the administration of such local ordinances as may, from time to time, be enacted, concerning airports, landing fields and aeronautics.

(1949 Rev., S. 696.)

Cited. 211 C. 690.



Section 15-81 to 15-86 - Federal and other aid. Commission may act as agent of municipality for acceptance of federal aid. Contracts by municipality. Municipalities may lease airports. Financial assistance to municipal airports. Technical services to municipalities.

Sections 15-81 to 15-86, inclusive, are repealed.

(1949 Rev., S. 4825–4828; 1955, S. 2423d; June, 1955, S. 2424d, 2425d; 1957, P.A. 13, S. 93; 138; 1967, P.A. 377, S. 1; 1969, P.A. 768, S. 263.)



Section 15-87 - Service of process against nonresident owners and operators.

Any nonresident of this state who is the operator or owner of any aircraft and who accepts the privileges extended by the laws of this state to nonresident operators and owners of aircraft of using its aviation facilities, or of having the same operated over, or who operates an airplane above or upon, the territorial limits of this state, shall, by such operation, be deemed to have appointed the executive director of the Connecticut Airport Authority, such operator or owner’s agent and attorney for the service of process in any civil suit or proceeding instituted in the courts of this state against such operator or owner arising out of or by reason of any accident or collision, occurring within or above the state, in which such aircraft is involved. Such process shall be served by the officer to whom the same is directed upon the executive director by leaving at the office of the executive director, at least twelve days before the return day of such process, a true and attested copy thereof, and by sending to the defendant at such defendant’s last-known address by registered or certified mail, postage prepaid, a like true and attested copy, with an endorsement thereon of the service upon the executive director. The officer serving such process upon the executive director shall pay to the executive director at the time of service a fee of five dollars, which fee shall be taxed as costs in the case. The executive director shall keep a record of each such process and the day and hour of the service thereof. This section shall extend the right of service of process upon nonresidents and shall not limit any existing provisions for the service of process. Such service shall be sufficient to confer jurisdiction of any such action upon the court to which such process is returnable, and such court may proceed to determine the issues in such action and render final judgment with or without any further action by such court concerning further order of notice to such operator or owner.

(1949 Rev., S. 4831–4834; 1959, P.A. 322, S. 1; 1969, P.A. 768, S. 188; P.A. 15-192, S. 43.)

History: 1959 act increased fee for service of process on director; 1969 act replaced “director of aeronautics” and “director” with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced references to commissioner with references to executive director of the Connecticut Airport Authority and made technical changes, effective July 2, 2015 (Revisor’s note: A reference to “said commissioner” was changed editorially by the Revisors to “the executive director” for consistency).



Section 15-88 - Airport zoning. Definitions.

As used in sections 15-88 to 15-97, inclusive, unless the context otherwise requires:

(a) “Airport” means any area of land or water designed for the landing and taking-off of aircraft and utilized or to be utilized by the public as a point of arrival or departure by air navigation.

(b) “Airport hazard” means any structure or tree which obstructs or may hereafter obstruct the aerial approaches of a publicly-owned airport.

(c) An airport is “publicly-owned” if the portion thereof used for the landing and taking-off of aircraft is owned or operated by a governmental body, political subdivision, public agency or other public corporation.

(d) “Structure” means any object constructed or installed by man, including such objects although regulated or licensed by other provisions of law.

(e) “Tree” means any object of natural growth.

(1953, S. 2413d.)

Cited. 185 C. 145.



Section 15-89 - Public interest.

It is declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity; and, if of the obstruction type, in effect reduces the size of the area available for the safe landing, taking-off and maneuvering of aircraft, thus destroying or tending to destroy or impair the utility of the airport and the public investment therein, and is therefore not in the interest of public health, public safety or general welfare.

(1953, S. 2414d.)

Cited. 185 C. 145.



Section 15-90 - Airport approach plan.

The executive director of the Connecticut Airport Authority is directed to formulate and adopt, and from time to time as may be necessary revise, an airport approach plan for each publicly owned airport in the state. Each such plan shall indicate the circumstances in which structures or trees or both are or would be airport hazards, the area within which measures for the protection of the airport’s aerial approaches should be taken and what the height limits and other objectives of such measures should be. In adopting or revising any such plan, the executive director shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, the practicability of lowering or removing existing obstructions and all other material matters, and the executive director may obtain and consider the views of the agency of the federal government charged with the fostering of civil aeronautics as to the aerial approaches necessary to safe flying operations at the airport.

(1953, S. 2415d; 1969, P.A. 768, S. 189; P.A. 15-192, S. 44.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced references to commissioner with references to executive director of the Connecticut Airport Authority, effective July 2, 2015.



Section 15-91 - Adoption of airport zoning regulations.

(a) Every municipality having within its territorial limits an area within which, according to an airport approach plan adopted by the executive director, measures should be taken for the protection of airport approaches, shall adopt, administer and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations applicable to such area, which regulations shall divide the area into zones and, within such zones, specify the land uses permitted, and regulate and restrict the height to which structures and trees may be erected or allowed to grow, as may be necessary to effectuate the executive director’s approach plan for the airport.

(b) If a municipality has adopted or adopts a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this section may be incorporated in and made a part of such general zoning regulations and may be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted hereunder.

(c) Any zoning or other regulations applicable to any area within which, according to the airport approach plan adopted by the executive director, measures should be taken for the protection of airport approaches, including any airport zoning regulations adopted under this section and any zoning or other regulations dealing with the same or similar matters adopted under authority other than that conferred by this section, shall be consistent with, and conform to, the executive director’s approach plan for such area, and shall be amended from time to time as may be necessary to conform to any revision of the plan that may be made by the executive director.

(d) All airport zoning regulations adopted hereunder shall be reasonable, and none shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in subsection (a) of section 15-93.

(e) If any municipality fails to adopt airport zoning regulations within a reasonable time, the executive director may, for the protection of public safety, adopt and from time to time as may be necessary amend or repeal such regulations for such municipality until airport zoning regulations herein provided for are adopted by such municipality.

(1953, S. 2416d; 1969, P.A. 768, S. 190; P.A. 15-192, S. 45.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced “commissioner” and “commissioner’s” with “executive director” and “executive director’s”, respectively, effective July 2, 2015.



Section 15-92 - Airport hazard outside municipality.

Where an airport is owned or controlled by a municipality and any airport hazard area appertaining to such airport is located outside the territorial limits of such municipality, the municipality owning or controlling the airport and the municipality within which the airport hazard area is located may, by ordinance, create a joint airport zoning board, which board shall have the same power to adopt, administer and enforce airport zoning regulations applicable to the airport hazard area in question as that vested by section 15-91 in the municipality within which such area is located. Each such joint board shall have as members two representatives appointed by each municipality participating in its creation and in addition a chairman elected by a majority of the members so appointed.

(1953, S. 2417d; 1957, P.A. 13, S. 95.)

Cited. 185 C. 145.



Section 15-93 - Establishment or alteration of structures.

(a) Permits. Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to section 15-91, a system may be established for granting permits to establish or construct new structures and other uses. Before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher or replanted, a permit shall be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted; and whenever the administrative agency determines that a nonconforming structure or tree has been abandoned or more than eighty per cent torn down, destroyed, deteriorated or decayed: (1) No permit shall be granted that would allow such structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations, but a permit shall be issued as of right if the structure as erected or altered is in conformance with the regulations or will not constitute a greater hazard than the structure that is replaced or altered; and (2) whether application is made for a permit under this section or not, such agency may by appropriate action compel the owner of the nonconforming structure or tree to lower, remove, reconstruct or equip such object as may be necessary to conform to the regulations. Except as indicated, all applications for permits for replacement, change or repair of nonconforming uses shall be granted.

(b) Variances. Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under section 15-91, may apply to the board of appeals, as provided herein, for a variance from the zoning regulations in question. Such variance shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations.

(c) Obstruction marking and lighting. In granting any permit or variance under this section the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of sections 15-88 to 15-97, inclusive, and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the municipality, at its own expense, to install, operate and maintain suitable obstruction markers and obstruction lights thereon.

(1953, S. 2418d.)

Cited. 185 C. 145.



Section 15-94 - Regulations. Appeals.

(a) Adoption of zoning regulations. No airport zoning regulations shall be adopted, amended or changed hereunder except by action of the legislative body in the municipality in question after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days’ notice of the hearing shall be published in an official paper, or a paper of general circulation, in the municipality.

(b) Administration of zoning regulations; administrative agency. The legislative body of any municipality adopting airport zoning regulations hereunder may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, but such administrative agency shall not include any member of the board of appeals. The duties of such administrative agency shall include hearing and ruling on the granting of all permits under subsection (a) of section 15-93, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

(c) Board of appeals. Airport zoning regulations adopted hereunder shall provide for appointment of a board of appeals to have and exercise the following powers: (1) To hear and decide appeals from any order, requirement, decision or determination made by the administrative agency in the enforcement of sections 15-88 to 15-97, inclusive, or any ordinance adopted pursuant thereto; (2) to hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance; (3) to hear and decide specific variances under subsection (b) of section 15-93. Where a zoning board of appeals already exists, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed to serve for a term of three years unless removed for cause by the appointing authority upon written charges and after public hearing.

(d) Appeal by municipality. Any municipality aggrieved by any zoning ordinance or regulation under the terms of sections 15-88 to 15-97, inclusive, may appeal to the executive director without recourse to the board of appeals.

(1953, S. 2419d; 1969, P.A. 768, S. 191; P.A. 15-192, S. 46.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation, in Subsec. (d); P.A. 15-192 amended Subsec. (d) to replace “commissioner” with “executive director”, effective July 2, 2015.



Section 15-95 - Appeals from board of appeals.

Any person aggrieved by the action of a board of appeals acting under the provisions of subsection (c) of section 15-94, or any municipality aggrieved by the action of the executive director, may appeal therefrom as provided in section 8-8.

(1953, S. 2420d; 1969, P.A. 768, S. 192; P.A. 15-192, S. 47.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 15-96 - Appeal to Public Utilities Regulatory Authority.

If any corporation subject to regulation by the Public Utilities Regulatory Authority is aggrieved by the adoption of airport zoning regulations under section 15-91 or by refusal to grant a variance permit as provided in subsection (b) of section 15-93, such corporation, within thirty days after such adoption or refusal, may appeal to said authority, and if, after notice and hearing, said authority determines that the public safety, necessity and convenience will be best served by the amendment or annulment of such regulation, it may order such regulation to be amended or annulled, or may grant a variance permit as prescribed in said subsection (b).

(1953, S. 2421d; P.A. 75-486, S. 46, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 37, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control a department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 185 C. 145.



Section 15-97 - Penalty.

Any person who violates any provision of sections 15-88 to 15-96, inclusive, or any regulation, order, zoning ordinance or ruling promulgated or made pursuant thereto, shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class D misdemeanor. Each day a violation continues to exist shall constitute a separate offense. In addition, either the municipality within which the property is located or the executive director may institute, in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation thereof, or of airport zoning regulations adopted thereunder, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purpose of said sections and of the regulations adopted and orders and rulings made pursuant thereto.

(1953, S. 2422d; 1969, P.A. 768, S. 193; P.A. 12-80, S. 145; P.A. 15-192, S. 48.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 12-80 designated existing penalty provision as Subdiv. (1) and amended same to replace penalty of a fine of not more than $25 or imprisonment of not more than 60 days or both with a fine of not more than $250 as penalty for a first offense and added Subdiv. (2) making penalty for any subsequent offense a class D misdemeanor; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 15-98 - Connecticut Wing Civil Air Patrol. Clerical assistance.

(a) The Connecticut Wing Civil Air Patrol shall be within the Department of Emergency Services and Public Protection and may expend funds, within available appropriations, for the acquisition, installation, conditioning, rental and maintenance of equipment and facilities and for expenses incurred in connection with senior and cadet training; provided no funds shall be expended for the purpose of uniforms or personal effects, or for salaries of members of said civil air patrol, except as set forth in subsection (b) of this section.

(b) The wing commander of the Connecticut Wing Civil Air Patrol may employ clerical assistance at headquarters for such duties as may be required by the wing commander. The commander of the Connecticut Wing Civil Air Patrol may issue vouchers for all expenditures covered by this section, and the Comptroller shall convert such vouchers into warrants, and the Treasurer shall pay the same out of the General Fund.

(1955, S. 2435d, 2436d; 1967, P.A. 188; 487, S. 1, 2; P.A. 76-411, S. 1; May Sp. Sess. P.A. 92-12, S. 1, 10; P.A. 05-288, S. 64; P.A. 11-51, S. 134.)

History: 1967 acts deleted $3,200 limit on compensation for clerical assistance in Subsec. (b) and substituted “the general fund” for “said fund”; P.A. 76-411 designated former provisions as Subsec. (b) and inserted new Subsec. (a) re allowed expenditures; May Sp. Sess. P.A. 92-12 amended Subsec. (a) to require that Connecticut Wing Civil Air Patrol be within the department of public safety and to authorize expenditure of funds “within available appropriations” and Subsec. (b) to make technical changes for statutory consistency; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 15-99 - Crop dusting by aircraft.

Section 15-99 is repealed.

(1949 Rev., S. 4835; 1951, S. 2141d; 1957, P.A. 120, S. 1; 1963, P.A. 527, S. 12.)



Section 15-100 - Penalty.

Any person who violates any provision of this chapter or any of the regulations or orders issued pursuant thereto for which no penalty is specifically provided shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4816; P.A. 12-80, S. 111.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 60 days or both with a class C misdemeanor.



Section 15-101 - Transferred

Transferred to Chapter 266a, Sec. 15-101p.



Section 15-101a - Charges for copies of records.

There shall be charged for a copy of any record under this chapter or chapter 267, one dollar per page or fraction thereof for the first copy and fifty cents per page or fraction thereof for each additional copy, and for the certificate of any copy of record, one dollar.

(1972, P.A. 207, S. 10.)






Chapter 266a - Bradley International Airport Improvements and Financing

Section 15-101k - Legislative finding and determination.

It is found and determined that the acquisition and construction of a modern and improved Bradley International Airport, including, but not limited to renovation and expansion of passenger terminal facilities, improvements to sewer and water delivery systems, installation of enplaning and deplaning devices, construction of new auto parking structures, improvements to the runway and taxiway system, expansion of the aircraft apron area adjacent to the passenger terminal and construction, renovation and expansion of any self-sustaining special facilities appurtenant thereto, including facilities for the provision of cargo, aircraft maintenance, hotel, and other aviation-related functions, are an important inducement for industrial and commercial enterprises to remain or locate in this state and therefore for the benefit of the people of the state, and for the increase of their commerce, welfare and prosperity, the necessity in the public interest of providing such improved facilities is hereby declared as a matter of legislative determination.

(P.A. 81-406, S. 3, 10; P.A. 87-396, S. 1; P.A. 93-413, S. 14, 16.)

History: P.A. 87-396 changed word “structure” to “structures”; P.A. 93-413 added provisions re construction, renovation and expansion of self-sustaining special facilities, effective July 1, 1993.



Section 15-101l - Bonds.

(a) Bond authorization. The State Bond Commission may authorize the issuance of bonds of the state in one or more series and in principal amounts necessary to carry out the purposes of sections 15-101k to 15-101p, inclusive. Such bonds shall be payable from all or a portion of the revenues of Bradley International Airport, as may be specified in the proceedings authorizing such bonds, and may include, among other types of bonds, special purpose revenue bonds payable solely from revenues derived from special purpose facilities, bonds payable from particular sources of revenues and bonds payable in whole or in part from passenger facility charges to the extent permitted under applicable federal law. The Commissioner of Transportation shall evidence a request to issue bonds by filing with the Treasurer a resolution duly adopted by the board identifying the projects or other improvements to be acquired, constructed and installed at Bradley International Airport and requesting issuance by the state of bonds to finance such projects and other improvements; the Treasurer thereupon shall file a request for the issuance of such bonds with the secretary of the State Bond Commission. The board of directors may appoint a finance or other committee of the board of one or more officers or employees to serve as the board's authorized delegate in connection with the issuance of bonds pursuant to this section.

(b) Special obligations of state. Bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from nor charged upon any funds other than the revenues pledged to the payment thereof, nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues. The issuance of bonds under the provisions of sections 15-101k to 15-101p, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of sections 15-101k to 15-101p, inclusive. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to sections 15-101k to 15-101p, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state and such bonds, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(c) Execution of bonds, maturity, terms and conditions. The bonds referred to in this section may be executed and delivered at such time or times, shall be dated, shall bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, shall mature at such time or times not exceeding forty years from their date, have such rank or priority, be payable in such medium of payment, be issued in coupon, registered or book entry form, carry such registration and transfer privileges and be subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be determined by the State Bond Commission. The State Bond Commission shall determine the form of the bonds, including any interest coupons to be attached thereto, the manner of execution of the bonds, the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. Prior to the preparation of definitive bonds, the State Bond Commission may, under like restrictions, provide for the issuance of interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until delivery.

(d) Sale of bonds. Any bonds issued under the authority of sections 15-101k to 15-101p, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price and at such time or times as may be determined by the Treasurer to be most advantageous, subject to the approval of the State Bond Commission. The state may pay from the proceeds of the bonds all costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance thereof, including the cost of interest on any short-term financing authorized under subsection (b) of section 15-101n.

(e) Bonds secured by pledge of revenues. The principal of and interest on any bonds issued pursuant to this section shall be secured by a pledge of the revenues out of which such bonds shall be made payable. They may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived or by a pledge of one or more leases, sale contracts or loan agreements with respect to such project or by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of any lessee or contracting party under a loan agreement or sale contract or by a pledge of reserve and sinking funds established pursuant to the resolution authorizing the issuance of the bonds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this chapter or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(f) Agreements and provisions in instruments securing bonds. The proceedings under which the bonds are authorized to be issued pursuant to this section, and any mortgage given to secure the same, may, subject to the provisions of the general statutes, contain any agreements and provisions customarily contained in instruments securing bonds, including, but not limited to: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used for the cost of the project; (2) provisions respecting the fixing and collection of rents or payments with respect to the facilities of Bradley International Airport and the application and use of passenger facility charges; (3) the terms to be incorporated in the lease, sale contract or loan agreement with respect to the project; (4) the maintenance and insurance of the project; (5) the creation, maintenance, custody, investment and reinvestment and use of the revenues derived from the operation of Bradley International Airport; (6) establishment of reserves or sinking funds, and such accounts thereunder as may be established by the State Bond Commission, and the regulation and disposition thereof; (7) the rights and remedies available in case of a default to the bondholders or to any trustee under any lease, sale contract, loan agreement, mortgage or trust indenture; (8) reimbursement agreements remarketing agreements, standby bond purchase agreements or similar agreements in connection with obtaining any credit or liquidity facilities including, but not limited to, letters of credit or policies of bond insurance and such other agreements entered into pursuant to section 3-20a; (9) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto; (10) covenants to do or to refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or to maintain any federal or state exemption from tax of the interest on such bonds; and (11) provisions or covenants of like or different character from the foregoing which are consistent with the provisions of this chapter and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. The proceedings under which the bonds are authorized, and any mortgage given to secure the same, may further provide that any cash balances not necessary (A) to pay the cost of maintaining, repairing and operating the facilities of Bradley International Airport, (B) to pay the principal of and interest on the bonds as the same shall become due and payable, and (C) to create and maintain reserve and sinking funds as provided in any authorizing resolution, or other proceedings shall be deposited into a Bradley International Airport working fund to be held in trust by the treasurer and applied to future debt service requirements or other general airport purposes.

(g) Trust indenture. In the discretion of the State Bond Commission, bonds issued pursuant to this section may be secured by a trust indenture by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the state in relation to the exercise of its powers pursuant to sections 15-101k to 15-101p, inclusive, and the custody, safeguarding and application of all moneys. The state may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues from the operation of Bradley International Airport to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the project. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(h) Validity of pledge. Any pledge made by the state shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the state shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(i) Treasurer may purchase bonds or notes. The Treasurer shall have power out of any funds available therefor to purchase bonds or notes of the state issued pursuant to this section and section 15-101n. The Treasurer may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(j) Negotiable instruments. Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(k) Investment of moneys. Any moneys held by the Treasurer with respect to Bradley International Airport, or by a trustee pursuant to a trust indenture, subject to the provisions of such indenture, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from the operation of Bradley International Airport may be invested and reinvested in such obligations, securities, and other investments, including without limitation participation certificates in the Short Term Investment Fund created in section 3-27a, or deposited or redeposited in such bank or banks, all as shall be authorized by the State Bond Commission in the proceedings authorizing the issuance of the bonds and notes.

(l) Costs payable out of proceeds. For the purposes of sections 15-101k to 15-101p, inclusive, the costs of the project payable out of the proceeds of bonds issued pursuant to this section shall include: (i) Expenses and obligations incurred for labor and materials in connection with the construction of the project; (ii) the cost of acquiring by purchase, if such purchase shall be deemed expedient, and the amount of any award or final judgment in any proceedings to acquire by condemnation, such land, property rights, rights-of-way, franchises, easements and other interests in land as may be deemed necessary or convenient in connection with such construction or with the operation of the project, and the amount of any damages incident thereto; (iii) the costs of all machinery and equipment acquired in connection with the project; (iv) reserves for the payment of the principal of and interest on any notes and bonds issued pursuant to this section and section 15-101n, and interest accruing on any such notes, during construction of the project and for six months after completion of such construction; (v) initial working capital, expenses of administration properly chargeable to the construction or acquisition of the project, legal, architectural and engineering expenses and fees, costs of audits, costs of preparing and issuing any notes and bonds pursuant to this section and section 15-101n; and (vi) all other items of expense not elsewhere specified incident to the planning, acquisition and construction of the project or of the placing of the same in operation.

(m) Request for authorization by secretary. None of the bonds authorized pursuant to this section shall be issued and sold except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or on said secretary's behalf and stating such terms and conditions as said commission, in its discretion, may require.

(n) Definition of “project”. For purposes of sections 15-101k to 15-101p, inclusive, the term “project” shall refer to the renovations and improvements to be acquired and constructed at Bradley International Airport as may be specified from time to time by the board in a resolution as contemplated by subsection (a) of this section.

(P.A. 81-406, S. 4, 10; P.A. 87-396, S. 2; June Sp. Sess. P.A. 91-4, S. 14, 25; P.A. 93-307, S. 29, 34; 93-413, S. 15, 16; P.A. 98-124, S. 8, 12; 98-259, S. 9, 17; P.A. 99-191, S. 18, 19; P.A. 00-167, S. 62, 69; June Sp. Sess. P.A. 01-5, S. 12, 18.)

History: P.A. 87-396 amended Subsec. (a) by changing the limit in the amount of bonds authorized from $100,000,000 to $200,000,000; amended Subsec. (c) by removing archaic language, providing for the inclusion of variable rates of interest, providing for the issuance in such entry form, providing that bonds be subject to purchase or redemption and providing for the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; amended Subsec. (e) by providing that bonds may be secured by proceeds from the investment in any instruments in the section and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance; amended Subsec. (f) by allowing bond proceedings or mortgage given to secure the same to include reimbursement agreements in connection with credit facilities, provisions for the issuance of additional bonds on a parity with bonds theretofore issued and provisions approved by the state bond commission which are desirable in order to better secure the bonds or make them more marketable and made technical amendments to Subsec. (k); June Sp. Sess. P.A. 91-4 amended Subsec. (a) to decrease the bond authorization from $200,000,000 to $104,000,000; P.A. 93-307 and 93-413 both amended Subsec. (a) to exclude special obligation bonds issued to finance self-sustaining special facilities from calculation of maximum aggregate amount of bonds that may be issued, effective July 1, 1993; (Revisor's note: In 1997 the Revisors editorially changed a reference in Subsec. (i) from “section 14-101n” to “section 15-101n”, thereby correcting a clerical error in the codification of P.A. 81-406, S. 4); P.A. 98-124 amended Subsec. (f)(9) to add agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; P.A. 98-259 amended Subsec. (a) to increase authorization from $104,000,000 to $234,000,000, effective July 1, 1998; P.A. 99-191 amended Subsec. (a) to change authorization to $254,000,000, effective July 1, 1999; P.A. 00-167 amended Subsec. (a) to change authorization to $294,000,000, effective July 1, 2000; June Sp. Sess. P.A. 01-5 amended Subsec. (a) by deleting provisions re aggregate amount of bonds and adding provisions re authorized types of bonds, sources of payment, procedures re issuance and duties of the Bradley Board of Directors, made conforming and technical amendments in Subsecs. (b), (c), (e), (f), (g), (l), (m) and (n), amended Subsec. (f) by adding provisions re passenger facility charges, covenants, liquidity facilities and standby bond purchase agreements and amended Subsec. (n) by deleting reference to Sec. 15-101k and adding provision re board resolution, effective July 2, 2001.



Section 15-101m - Management of airport.

(a) Commissioner to establish rates, rents, fees and charges. Exception. Subject to the provisions of the general statutes and resolution authorizing the issuance of bonds pursuant to subsection (a) of section 15-101l, the Commissioner of Transportation is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by the facilities of Bradley International Airport and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof except that, the commissioner shall not impose any fee, charge or commission on the gross revenues of off-airport parking operators for the right to access said airport that exceeds five per cent of such gross revenues for calendar quarters commencing on or after July 1, 1997, and prior to July 1, 1998, and four per cent of such gross revenues for calendar quarters commencing on or after July 1, 1998. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from the operation of Bradley International Airport so as to provide funds sufficient with other revenues or moneys available therefor, if any, (1) to pay the cost of maintaining, repairing and operating the facilities of Bradley International Airport and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on any outstanding revenue obligations of the state issued in respect of the project as the same shall become due and payable and (3) to create and maintain reserves and sinking funds required or provided for in any resolution authorizing, or trust agreement securing, such bonds. A sufficient amount of the revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a reserve, sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. The use and disposition of moneys to the credit of such reserve, sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement.

(b) Designation of fiscal year. Annual operating budget. Personnel. The Department of Transportation shall designate the beginning and ending dates of the fiscal year for the operation of Bradley International Airport. Each year, within ninety days prior to the beginning of the next ensuing fiscal year, the Department of Transportation shall prepare and submit to the Secretary of the Office of Policy and Management an annual operating budget for Bradley International Airport for such fiscal year, providing for (1) payment of the costs of maintaining, repairing and operating the facilities of Bradley International Airport and each and every portion thereof during such fiscal year, to the extent that the payment of such costs has not otherwise been adequately provided for, (2) the payment of the principal of and interest on any outstanding revenue obligations of the state issued in respect of the project and becoming due and payable in such fiscal year and (3) the creation and maintenance of reserves and sinking funds required or provided for in any resolution authorizing, or trust agreement securing, such bonds. Such annual operating budget shall include an estimate of revenues from the rates, rents, fees and charges fixed by the Department of Transportation pursuant to subsection (a), and from any and all other sources, to meet the estimated expenditures of Bradley International Airport for such fiscal year. Within thirty days prior to the first day of such fiscal year the Secretary of the Office of Policy and Management shall approve said annual operating budget, with such changes, amendments, additions and deletions as shall be agreed upon prior to that date by the Department of Transportation and the Secretary of the Office of Policy and Management. The annual operating budget of Bradley International Airport as so approved shall take effect as of the date of its approval. On or before the twentieth day of each month, including the month next preceding the first month of the fiscal year to which the annual operating budget applies, the Treasurer or the trustee under any trust indenture securing the bonds issued under subsection (a) of section 15-101l shall pay to the Department of Transportation out of the funds available for such purpose such amount as may be necessary to make the amount then held by said department for the payment of operating expenses of Bradley International Airport equal to such amount as shall be necessary for the payment of such operating expenses during the next ensuing two months, as shown by the annual operating budget for such fiscal year. Except as otherwise provided in sections 15-101k to 15-101p, inclusive, either expressly or by implication, all provisions of the general statutes governing state employees and state property, and all other provisions of the general statutes applicable to Bradley International Airport, shall continue in effect. All pension, retirement or other similar benefits vested or acquired at any time before or after July 1, 1981, with respect to any state employees shall continue unaffected and as if the salaries and wages of such employees continued to be paid out of the general funds of the state.

(c) Operating budget submitted to General Assembly committee. On the day the Department of Transportation submits an annual operating budget for Bradley International Airport to the Secretary of the Office of Policy and Management pursuant to subsection (b) of this section, the department shall submit a copy of such budget to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. Upon the approval of the annual operating budget, the department shall submit a copy of the budget as so approved to said joint standing committee, through the Office of Fiscal Analysis.

(P.A. 81-406, S. 5, 10; P.A. 91-334, S. 1, 3; P.A. 97-269, S. 1, 2.)

History: Section effective from date of first issuance of bonds or notes pursuant to Sec. 15-101l or 15-101n; P.A. 91-334 added Subsec. (c) re submittal of airport's annual operating budget to general assembly committee, through office of fiscal analysis; P.A. 97-269 amended Subsec. (a) to add exception re access fees for off-airport parking operators at Bradley International Airport, effective July 1, 1997.



Section 15-101n - Refunding bonds. Bond anticipation notes.

(a) Any bonds issued under the provisions of section 15-101l or to refund any such bonds issued under such section, and at any time outstanding may at any time from time to time be refunded by the state by the issuance of its refunding bonds in such amounts as the State Bond Commission may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued hereunder shall be payable and shall be subject to and may be secured in accordance with the provisions of section 15-101l.

(b) Whenever the State Bond Commission has adopted a resolution authorizing bonds pursuant to section 15-101l, the Treasurer may, pending the issue of such bonds, issue, in the name of the state, temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Bond Anticipation Notes”. Such portion of the proceeds from the sale of such bonds as may be so required shall be applied to the payment of the principal of and interest on any such bond anticipation notes which have been issued. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds.

(P.A. 81-406, S. 6, 10; P.A. 87-396, S. 3; June Sp. Sess. P.A. 01-5, S. 13, 18.)

History: P.A. 87-396 amended Subsec. (a) by authorizing the payment of costs and expenses which the treasurer may deem necessary or advantageous and amended Subsec. (b) by authorizing the payment of the principal and interest on any bond anticipation notes from pledged revenue or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds; June Sp. Sess. P.A. 01-5 changed references to Sec. 15-101l(a) to Sec. 15-101l in Subsecs. (a) and (b) and amended Subsec. (a) by adding provision re refunds of any bonds issued under Sec. 15-101l and deleting provision requiring that refunding bonds be payable “solely from the revenues out of which the bonds to be refunded thereby are payable”, effective June 2, 2001.



Section 15-101o - Notes and bonds to be tax-exempt. Legal securities.

(a) It is hereby determined that the purposes of sections 15-101k to 15-101p, inclusive, are public purposes and that the state will be performing an essential governmental function in the exercise of the powers conferred upon it hereunder. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the state pursuant to sections 15-101l and 15-101n, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of such notes and bonds shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof but the interest on such notes and bonds shall be included in the computation of any excise or franchise tax. The Treasurer is authorized to include this covenant of the state in any agreement with the holder of such notes or bonds. Any notes or bonds issued by the state pursuant to sections 15-101l and 15-101n may be issued on a basis that provides that the interest thereon is intended to be exempt or not to be exempt from federal income taxation, as may be determined by the Treasurer.

(b) Bonds issued under the authority of section 15-101l are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter, be authorized by law.

(P.A. 81-406, S. 7, 10; P.A. 89-331, S. 14, 30; June Sp. Sess. P.A. 01-5, S. 14, 18.)

History: P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds; June Sp. Sess. P.A. 01-5 amended Subsec. (a) by adding provision re interest on notes and bonds to be included in the computation of excise or franchise tax and adding provision re notes and bonds issued by the state pursuant to Secs. 15-101l and 15-101n, and amended Subsec. (b) by changing reference to Sec. 15-101l(a) to Sec. 15-101l, effective July 2, 2001.



Section 15-101p - (Formerly Sec. 15-101). Airport revenues held in trust. Separate account. Contract with holders of notes or bonds.

All revenue from the operation of Bradley International Airport shall be paid to the State Treasurer to be held in trust, and the Treasurer shall not commingle such moneys with any other moneys. Such moneys shall be deposited in a separate account or accounts in banks or trust companies organized under the law of the state or in national banking associations doing business in the state, provided that the Treasurer shall have power to contract with the holders of any notes or bonds issued pursuant to section 15-101l or 15-101n, or with a trustee acting pursuant to a trust indenture for the benefit of such holders, as to the custody, collection, securing, investment and application of the proceeds of such notes and bonds and of the revenue from the operation of Bradley International Airport, and to carry out such contracts. Such account or accounts shall constitute a separate nonlapsing enterprise fund to be known as the “Bradley Enterprise Fund”.

(1949 Rev., S. 4844; 1949, S. 2430d; P.A. 81-406, S. 8, 10; June Sp. Sess. P.A. 01-5, S. 15, 18.)

History: P.A. 81-406 provided that all funds derived from the operation of the airport are to be held in trust and deposited in a separate account and authorized the treasurer to contract with the holders of any notes or bonds issued pursuant to this chapter where previous provisions required payment of all revenues into general fund and required payment of principal and interest on bonds from general fund effective from date of first issuance of bonds or note pursuant to Sec. 15-101l or 15-101n; Sec. 15-101 transferred to Sec. 15-101p in 1983; June Sp. Sess. P.A. 01-5 added provision re account or accounts to constitute a separate nonlapsing enterprise fund to be known as the Bradley Enterprise Fund, effective July 2, 2001.

Annotation to former section 15-101:

Bradley Field is state property and suits against it are subject to governmental immunity. 18 CS 373.



Section 15-101q - Transferred

Transferred to Chapter 266c, Sec. 15-101xx.



Section 15-101r and 15-101s - Airport commission established; appointment of members; compensation and expenses; quorum; financial interest in airport prohibited. Powers and duties of commission; responsibilities of Commissioner of Transportation.

Sections 15-101r and 15-101s are repealed, effective July 2, 2001.

(P.A. 82-316, S. 1, 2, 6; P.A. 91-405, S. 5; June Sp. Sess. P.A. 01-5, S. 17, 18.)



Section 15-101t - Bradley International Airport terminal improvement and renovation project. Solicitation of bids. Award of contract.

Notwithstanding the provisions of section 13a-95 and other statutes related to competitive bidding procedures, the Commissioner of Transportation may direct the construction manager for the Bradley International Airport terminal improvement and renovation project to solicit and prequalify responsible and qualified contractors. The list of prequalified contractors shall be approved by the commissioner. The construction manager shall obtain bids on the different construction elements of the project from the contractors on said list. The construction manager shall evaluate all such bids that are fair and reasonable with regard to the state's interest, from at least three prequalified contractors, and make a recommendation for selection to the commissioner. The commissioner shall make the final selection and the construction manager shall award the contract to the selected bidder. Any contractor awarded said contract pursuant to this section shall be subject to the same requirements concerning the furnishing of bonds as a contractor awarded a contract pursuant to section 13a-95.

(P.A. 99-181, S. 35, 40.)

History: P.A. 99-181 effective June 23, 1999.






Chapter 266b - Property Taxation at Bradley International Airport

Section 15-101aa - Leased facilities at airport subject to property tax. Exceptions.

Any land, building or easement belonging to or held in trust for the state of Connecticut or the Connecticut Airport Authority and forming a part of Bradley International Airport that is leased to a person or to an organization shall be subject to real property taxation under this chapter, except that no such tax shall be imposed with regard to any of the following:

(a) All leases for concessions or similar arrangements in any terminal facilities of the airport;

(b) All leases for facilities directly related to aviation, located in Bradley International Airport, including, but not limited to: (1) Navigation and landing aids and other air aviation facilities; (2) facilities for storage of aircraft, spacecraft and related appurtenances; (3) passenger and cargo terminal buildings, hangars and control towers; (4) the portion of food service facilities servicing airlines, not exempt under subsection (a) of this section; (5) car rental agencies; (6) maintenance facilities; (7) parking facilities; and (8) office facilities existing on September 30, 1992, in which end uses that are directly related to aviation equal not less than forty per cent of the total gross leasable space in any such facility;

(c) A lease for a single hotel to be located on property at Bradley International Airport adjacent to and attached by common partition to the passenger terminal complex, notwithstanding that a lease of such property may not be executed and in effect as of June 12, 1984;

(d) All leases on facilities located in Bradley International Airport, executed and in effect as of September 30, 1992, including all future renewals, assignments and transfers of such leases, or portions thereof, whether with the same or a substitute lessee, without regard to whether such leases or any terms and provisions thereof shall be changed, provided that such renewal, assignment or transfer is for the same or similar facilities; and

(e) Any property leased to any organization which, if the property were owned by or held in trust for such organization, would not be liable for taxes with respect to such property under any of the subdivisions of section 12-81, provided such property is used exclusively for the purposes of such organization as stated in the applicable subdivision of said section.

(P.A. 84-358, S. 1, 6; P.A. 93-434, S. 11, 20; P.A. 11-84, S. 24.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 93-434 added Subdiv. (b)(8) exempting certain office facilities from the property tax and amended Subdiv. (d) to change the date for such leases to qualify from June 12, 1984, to September 30, 1992, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 11-84 added reference to Connecticut Airport Authority, effective July 1, 2011.



Section 15-101bb - Assessment of airport property subject to taxation.

Property subject to taxation under this chapter shall be assessed by the assessor or board of assessors of the town in which it is located at seventy per cent of the fair market value as determined by a person certified by the state as a real estate appraiser, provided such appraiser is selected by a majority vote of the chief executive officers of the towns of East Granby, Suffield, Windsor and Windsor Locks. The services of the appraiser selected shall be paid for by the towns of East Granby, Suffield, Windsor and Windsor Locks in proportion to the percentages for each town set forth in section 15-101cc. Not later than August first in any assessment year, the appraiser shall provide to the assessor or board of assessors of each of the towns listed in said section and to the lessee of the property, the fair market value of the property subject to taxation under this chapter as of October first in such assessment year. The appraiser shall be responsible for making a determination of taxability or nontaxability of leasehold interests under this chapter. If any town or the lessee is aggrieved by the determination of the appraiser concerning (1) the taxability of real property under the provisions of this chapter, or (2) the valuation thereof, such town or the lessee may, within thirty days of the receipt of written notice of such determination, appeal to the superior court for the judicial district where such property is located. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court.

(P.A. 84-358, S. 2, 6; P.A. 93-434, S. 12, 20.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 93-434 transferred assessment authority from the secretary of the office of policy and management to the assessors in the town in which the property is located, specified that the property is to be assessed at fair market value and made technical changes, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992.



Section 15-101cc - Determination of tax applicable to airport property. Collection by towns in which property is located.

The rate of tax applicable to the assessed value of property the taxability of which has been determined in accordance with section 15-101bb, shall be levied on the basis of an adjusted mill rate, equal to the average mill rate assessed on property in the towns of Windsor, Windsor Locks, Suffield and East Granby. Each of these towns shall be entitled to collect the proceeds of the tax on a pro rata basis, based upon the proportion of land in Bradley International Airport located within each town's borders. The respective percentages allocable to each town are as follows:

Windsor Locks

40.72%

Suffield

32.75%

East Granby

26.02%

Windsor

.51%

Each town shall be entitled to collect interest, at the rate of one and one-half per cent per month on any amount of tax that remains unpaid for more than thirty days from its due date. Each lessee of property subject to taxation under this chapter shall be liable directly to the towns for payment of the tax and the towns shall have all remedies available to them at law to collect such tax, provided no liens or attachments shall be placed on any such property and no action may be taken against the state of Connecticut with respect to any such property.

(P.A. 84-358, S. 3, 6; P.A. 93-434, S. 13, 20.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 93-434 deleted reference to the rate of taxation and substituted reference to the rate of tax under Sec. 15-101bb, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992.



Section 15-101dd - *(See end of section for amended version and effective date.) Airport property subject to tax excluded in determination of state grant in lieu of taxes.

Whenever any lessee is required to pay property taxes under this chapter, the assessed valuation of such property subject to the interest of the lessee shall not be included in the annual list of assessed values of state-owned real property in such town as prepared for purposes of state grants in accordance with section 12-19a and the amount of grant to such town under said section 12-19a shall be determined without consideration of such assessed value.

(P.A. 84-358, S. 4, 6.)

*Note: On and after July 1, 2016, this section, as amended by section 198 of public act 15-244, is to read as follows:

“Sec. 15-101dd. Airport property subject to tax excluded in determination of state grant in lieu of taxes. Whenever any lessee is required to pay property taxes under this chapter, the assessed valuation of such property subject to the interest of the lessee shall not be included in the annual list of assessed values of state-owned real property in such town as prepared for purposes of state grants in accordance with section 12-18b and the amount of grant to such town under section 12-18b shall be determined without consideration of such assessed value.”

(P.A. 84-358, S. 4, 6; P.A. 15-244, S. 198.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 15-244 replaced references to Sec. 12-19a with references to Sec. 12-18b, effective July 1, 2016.



Section 15-101ee - Regulations related to taxation of airport property.

The Commissioner of Transportation may adopt regulations, in accordance with the provisions of chapter 54, necessary to carry out the purposes of this chapter.

(P.A. 84-358, S. 5, 6.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter.






Chapter 266c - Bradley International Airport: General Provisions

Section 15-101mm to 15-101oo - Bradley Board of Directors: Established. Bradley Board of Directors: Duties. Board within the Department of Transportation for administrative purposes.

Sections 15-101mm to 15-101oo, inclusive, are repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 8–10, 18; P.A. 11-61, S. 26, 27; 11-84, S. 25.)



Section 15-101pp - Bradley International Community Advisory Board: Established.

(a) A Bradley International Community Advisory Board is established to represent the interests of the communities and the region surrounding Bradley International Airport. The community advisory board shall work with the airport administration and issue semi-annual reports to the Bradley Board of Directors. The community advisory board shall utilize the Bradley Board of Directors as a resource to support its development initiatives.

(b) The community advisory board shall consist of the chief elected officials of Windsor, Windsor Locks, East Granby and Suffield.

(c) The community advisory board shall have two core purposes: (1) To provide a regular communication vehicle between airport administrators and nearby towns on issues of concern to residents such as noise and traffic, and (2) to advise the Bradley Board of Directors on issues of transportation, land use, planning, zoning and economic development on land surrounding the airport or in close proximity to it. For the purposes of subdivision (2) of this subsection, there shall be a subcommittee, appointed by the community advisory board, made up of each town's manager or planner, together with representatives from regional organizations including: The Capital Region Council of Governments, Greater Hartford Growth Council, Springfield Regional Planning Agency and the Department of Economic and Community Development. The subcommittee shall work to develop new businesses around the airport and shall report to the community advisory board on a regular basis on its activities.

(d) Members of the community advisory board and the development committee shall be considered members of an advisory board for the purposes of the part I of chapter 10.

(June Sp. Sess. P.A. 01-5, S. 11, 18.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001.



Section 15-101vv - Airport Rescue Fire Fighting Unit. Establishment.

The Airport Rescue Fire Fighting Unit of Bradley International Airport is established as a fire department that shall have jurisdiction within Bradley International Airport for aircraft and structural fire protection and emergency medical services and shall not be considered to be within the jurisdiction of any municipality.

(P.A. 01-105, S. 1.)



Section 15-101ww - Fire chief responsibilities.

Notwithstanding section 7-313e or any other provision of the general statutes, or any provision of a municipal ordinance, the fire chief of the fire department at Bradley International Airport, or any member serving in the capacity of the fire officer-in-charge shall, when any fire department or company is responding to or operating at a fire, service call or other emergency at Bradley International Airport, (1) control and direct emergency activities at such scene, (2) order any person to leave any building, aircraft or place in the vicinity of such fire for the purpose of protecting such person from injury, and (3) have all other authority provided to a fire chief or a fire officer-in-charge pursuant to section 7-313e.

(P.A. 01-105, S. 2; P.A. 13-145, S. 2.)

History: P.A. 13-145 added provision re notwithstanding Sec. 7-313e and made technical changes.



Section 15-101xx - (Formerly Sec. 15-101q). Supersonic civil aircraft banned from Bradley International Airport, exception.

Any supersonic civil aircraft that has not been operated at Bradley International Airport prior to July 1, 1976, shall be denied the right to land, except in an emergency, at Bradley International Airport, unless the aircraft meets the noise restrictions listed in Appendix “C” of Federal Aviation Regulations Part 36, as it may from time to time be amended.

(P.A. 77-76, S. 1, 2.)

History: Sec. 13b-46a transferred to Sec. 15-101q in 1983; Sec. 15-101q transferred to Sec. 15-101xx in 2003.






Chapter 267 - Uniform Aircraft Financial Responsibility Act

Section 15-102 - Definitions.

Terms used in this chapter, unless the context requires otherwise, shall have the meanings assigned to them by section 15-34, and as follows:

(a) “Judgment” means any judgment which has become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a claim for damages suffered by a claimant arising out of the ownership, operation, maintenance or use of any aircraft, including damages for care and loss of services, because of bodily injury to or death of any person or injury to or destruction of property, including the loss of use thereof, or upon an agreement of settlement for such damages.

(b) “Nonresident's operating privilege” means the privilege conferred upon a nonresident by the law of this state pertaining to the operation by him of an aircraft, or the use of an aircraft owned by him, in this state.

(c) “Operator” means any person who is exercising actual physical control of an aircraft.

(d) “Owner” means any of the following persons who may be legally responsible for the operation of an aircraft: (1) A person who holds the legal title to an aircraft; (2) a lessee of an aircraft; (3) a conditional vendee, a trustee under a trust receipt and a mortgagor or other person holding an aircraft subject to a security interest.

(e) “Passenger” means any person in, on or boarding an aircraft for the purpose of riding therein, or alighting therefrom following a flight or attempted flight therein.

(f) Repealed by June, 1972, P.A. 1, S. 8.

(g) “Resident's operating privilege” means the privilege conferred upon a resident by the law of this state pertaining to the operation by him of an aircraft, or the use of an aircraft owned by him, in this state.

(1959, P.A. 488, S. 1; 1969, P.A. 768, S. 194; 1972, P.A. 207, S. 11; June, 1972, P.A. 1, S. 8.)

History: 1969 act replaced department of aeronautics with commissioner of transportation in Subsec. (f); 1972 acts repealed Subsec. (f) which had defined “registration”.

Cited. 194 C. 129.



Section 15-103 - Hearings; appeals.

The executive director of the Connecticut Airport Authority shall provide for hearings upon request of any person who may be affected by the executive director’s orders or acts under the provisions of this chapter and may provide for a stay thereof until a hearing is had. Any person aggrieved by any order or act of the executive director hereunder may appeal therefrom in accordance with the provisions of section 4-183.

(1959, P.A. 488, S. 2; 1969, P.A. 768, S. 195; 1971, P.A. 870, S. 105; P.A. 76-436, S. 354, 681; P.A. 77-603, S. 11, 125; P.A. 15-192, S. 49.)

History: 1969 act replaced department of aeronautics with commissioner of transportation; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous provisions re appeal procedure with requirement that appeals be made in accordance with Sec. 4-183; P.A. 15-192 replaced references to Commissioner of Transportation with references to executive director of the Connecticut Airport Authority, effective July 2, 2015.



Section 15-104 - Report of accident.

(a) The operator of any aircraft involved in an accident within this state in which any person is killed or injured or damage in excess of one thousand dollars is sustained to the property of any person, other than property owned by the owner or operator or in such owner’s or operator’s care, custody or control or carried in or on the aircraft, shall immediately but not later than fourteen calendar days after the accident report the matter in writing to the executive director of the Connecticut Airport Authority. If the operator is physically incapable of making the report, the owner of the aircraft involved in the accident shall immediately but not later than fourteen calendar days after learning of the accident make the report. If neither the operator nor the owner is physically capable of making the report, then each passenger shall, within ten days after learning of the incapacity of the operator or owner, make the report. If the owner or operator dies as a result of the accident, the legal representative of the operator or owner shall make the report within ten days after such representative’s qualification. The state police shall notify the executive director of the accident in writing immediately but not later than fourteen calendar days after learning of the accident.

(b) The report, the form of which shall be prescribed by the executive director, shall include information to enable the executive director to determine whether the requirements for the deposit of security under section 15-105 are inapplicable by reason of the existence of insurance or other exceptions specified in this chapter. The executive director may rely upon the accuracy of the information until he or she has reason to believe that the information is erroneous.

(c) The operator and the owner shall furnish such additional information as the executive director may require.

(1959, P.A. 488, S. 3; February, 1965, P.A. 468, S. 2; 1969, P.A. 768, S. 196; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-110, S. 2; P.A. 15-192, S. 50.)

History: 1965 act raised reportable amount in Subsec. (a) from $100 to $300; 1969 act replaced “department”, referring to aeronautics department, with “commissioner of transportation” or “commissioner”; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 85-110 amended Subsec. (a) by increasing the amount of damage necessary to require the operator of an aircraft involved in an accident in this state to report the matter to the commissioner of transportation from $300 to $1,000, and by increasing the period during which such report is required to be submitted from 48 hours after the accident to 14 calendar days after the accident; P.A. 15-192 replaced references to Commissioner of Transportation with references to executive director of the Connecticut Airport Authority and made technical changes, effective July 2, 2015.



Section 15-105 - Security and suspension requirements. Exceptions. Waiver. Modification.

(a) As promptly as practicable but not later than thirty days after receipt of an accident report as required in section 15-104, the executive director shall determine by an order entered of record (1) the amount of security within the limits specified in section 15-106, which the executive director deems sufficient to satisfy any judgment for damages resulting from the accident which may be recovered against each owner or operator, and (2) the name and address of each claimant.

(b) As promptly as practicable but not later than thirty days after the entry of the order required by subsection (a) of this section, the executive director, unless there is deposited for the benefit of the owner or operator or both, as the case may be, security in the sum so determined by the executive director, upon ten days’ notification shall suspend: (1) The operating privilege of the owner and of all aircraft owned by the owner; or (2) the operating privilege of the operator.

(c) The requirements as to security and suspension do not apply: (1) To the operator or the owner of the aircraft if the executive director determines upon satisfactory evidence that the operator or owner is not charged with responsibility for the accident by the claimants, or to the operator of an aircraft involved in an accident in which no injury was caused to the person of anyone other than the operator, and no damage in excess of three hundred dollars was caused to property not owned, rented, occupied or used by such operator nor in his or her care, custody or control nor carried in or on the aircraft; (2) to the operator or owner of an aircraft if at the time of the accident the aircraft was stationary, without passengers thereon or boarding the aircraft or alighting therefrom and the aircraft was parked in an area legally used for aircraft parking with no engine running nor in the process of being started; (3) to the owner of an aircraft if at the time of the accident the aircraft was being operated, or was parked, without the owner’s permission, express or implied; (4) to the owner if there is in effect at the time of the accident an aircraft liability policy or bond with respect to the aircraft involved in the accident; (5) to the operator, if not the owner of the aircraft, if there is in effect at the time of the accident an aircraft liability policy or bond with respect to the operator’s operation of the aircraft involved in the accident; (6) to the operator or owner if his or her liability for damages resulting from such accident is covered by any other form of liability insurance policy or bond in effect at the time of the accident; (7) to any person qualifying as a self-insurer under section 15-108, or to any person operating an aircraft for the self-insurer for whose acts the self-insurer is legally responsible; nor (8) after there is filed with the executive director satisfactory evidence that the person otherwise required to deposit security has (i) been released from liability; or (ii) been adjudicated not to be liable by judgment, or (iii) executed a written agreement with all claimants providing for payment of an agreed amount with respect to all claims for injuries or damages resulting from the accident.

(d) The requirements as to suspension may be waived by the executive director, in his or her discretion, if there is filed with the executive director by all claimants consent in writing that the person hereunder chargeable be allowed continuing operating privilege. If such waiver is granted by the executive director, it shall continue for six months from the date of the consent and thereafter unless the consent is revoked in writing.

(e) The executive director may take the actions authorized hereby or may modify or rescind the same at any time necessary to carry out the provisions of this chapter upon ten days’ notification of the persons affected thereby.

(1959, P.A. 488, S. 4; 1969, P.A. 768, S. 197; 1972, P.A. 207, S. 6; P.A. 15-192, S. 51.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; 1972 act removed provisions distinguishing between resident and nonresident owners in Subdivs. (2) and (3) of Subsec. (b), deleted Subdiv. (1) and renumbered (2) and (3) accordingly; P.A. 15-192 replaced “commissioner” with “executive director” and made technical changes, effective July 2, 2015.



Section 15-106 - Policy or bond requirements.

(a) A policy or bond is not effective under section 15-105 unless: (1) Issued by an insurer or surety company authorized to do business in this state; or (2) issued by an insurer or surety company not authorized to do business in this state but found by the Insurance Commissioner to afford adequate protection and which has filed or shall file with the Insurance Commissioner a power of attorney authorizing the Insurance Commissioner to accept service on its behalf of notice or process in any action upon the policy or bond arising out of such accident; (3) if the accident results in bodily injury to or death of a person not a passenger, the policy or bond provides coverage of not less than ten thousand dollars because of bodily injury to or death of one person in any accident and twenty thousand dollars because of bodily injury to or death of two or more persons in any one accident; (4) if the accident involves an aircraft being operated for hire and the accident results in bodily injury to or death of a passenger, the policy or bond provides coverage of not less than twenty thousand dollars because of bodily injury to or death of one person in any one accident and not less than twenty thousand dollars multiplied by the number of passenger seats in the aircraft because of bodily injury to or death of two or more persons in any one accident; (5) if the accident involves an aircraft not being operated for hire and the accident results in bodily injury to or death of a passenger, the policy or bond provides coverage of not less than ten thousand dollars because of bodily injury to or death of one person in any one accident and not less than ten thousand dollars multiplied by the number of passenger seats in the aircraft because of bodily injury to or death of two or more persons in any one accident; (6) if the accident results in damage to or destruction of property the policy or bond provides coverage of not less than ten thousand dollars because of damage to or destruction of property in any one accident with the exception of the following property which is exempted from the security required under this chapter: Property owned, rented, occupied or used by, or in the care, custody or control of, the owner or operator or carried in or on the aircraft.

(b) The policy or bond need not cover: (1) Any liability on account of bodily injury to or death of any employee of the owner or operator while the employee is engaged in the duties of his employment; or (2) any obligation for which the owner or operator or his insurer may be held liable under any workers' compensation law.

(1959, P.A. 488, S. 5; 1961, P.A. 26; P.A. 77-614, S. 163, 610; P.A. 79-376, S. 18; P.A. 80-482, S. 38, 348.)

History: 1961 act substituted “insurance commissioner” for department in Subsec. (a) (2); P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division of that department, effective January 1, 1979; P.A. 79-376 replaced “workmen's compensation” with “workers' compensation”; P.A. 80-482 deleted reference to abolished department of business regulation, restoring division of insurance as an independent department with commissioner as its head.

See Sec. 15-87 re service of process against nonresident owners and operators.



Section 15-107 - Requirements for restoration or renewal of operating privileges.

Operating privileges suspended as provided in section 15-105 shall not be restored or renewed until: (a) Security is deposited as required under section 15-105; or (b) two years have elapsed following the date of such suspension and satisfactory evidence is filed with the executive director that during such period no action for damages arising out of the accident has been instituted; or (c) satisfactory evidence is filed with the executive director of a release from liability, or a judgment of nonliability as to all persons damaged or injured in the accident, or a written agreement executed with all claimants providing for payment of an agreed amount with respect to all claims for injuries and damages resulting from the accident. If there is a default in payment under such written agreement, then upon ten days’ notification of the owner or operator, the executive director shall suspend the operating privilege of such person defaulting and the same shall not be restored unless and until (1) such person deposits and thereafter maintains security as required under section 15-105, in such amount as the executive director may then determine, within the limits provided in section 15-106, or (2) two years have elapsed following the time when such security was required upon default and during such period no action upon the agreement has been instituted in a court of this state; or (d) satisfactory evidence is filed with the executive director that any judgment against such person for damages resulting from the accident has been satisfied in full or that there has been paid thereon an amount equal to the applicable limits set forth in section 15-106; or (e) written consent thereto has been filed with the executive director by all claimants and the same is approved by the executive director in his or her discretion.

(1959, P.A. 488, S. 6; 1969, P.A. 768, S. 198; 1971, P.A. 146, S. 3; 1972, P.A. 207, S. 7; P.A. 15-192, S. 52.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; 1971 act required that two years, rather than one year, elapse before restoration of registration or operating privilege from time of suspension or of security requirement; 1972 act deleted references to registrations and nonresidents; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-108 - Self-insurance.

(a) Any person may at any time apply to the executive director for a certificate of self-insurance, whether or not there has occurred an accident as a result of which such person might be affected by some other provision of this chapter.

(b) The executive director may issue a certificate of self-insurance when satisfied that the applicant is possessed and will continue to be possessed of ability to pay judgments against the applicant within the limits provided in this chapter.

(c) Upon not less than ten days’ notification of a self-insurer, the executive director may for reasonable cause cancel a certificate of self-insurance and shall cancel such certificate upon failure of a self-insurer to pay any judgment within thirty days.

(1959, P.A. 488, S. 7; 1969, P.A. 768, S. 199; P.A. 15-192, S. 53.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; P.A. 15-192 replaced “commissioner” with “executive director” and made technical changes, effective July 2, 2015.



Section 15-109 - Reciprocity for enforcement.

(a) When a nonresident’s operating privilege is suspended pursuant to section 15-105 or 15-107, the executive director shall transmit a certified copy of the record of such action to the official or department regulating the operation of aircraft in the state in which the nonresident resides, if the law of the other state provides for action in relation thereto, similar to that provided for in subsection (b) of this section.

(b) Upon receipt of a certification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of an aircraft accident, under circumstances which would require the executive director to suspend a nonresident’s operating privilege had the accident occurred in this state, the executive director, upon ten days’ notification to the resident, shall suspend the right of such resident to operate any aircraft in this state if such resident was the operator of an aircraft involved in the accident or if such resident was the owner of an aircraft involved in the accident and was legally responsible for its operation and shall suspend the right of such owner to permit the operation of such aircraft in this state. The suspension shall continue until the resident furnishes evidence of his or her compliance with the security requirements of the law of the other state.

(1959, P.A. 488, S. 8; 1969, P.A. 768, S. 200; 1972, P.A. 207, S. 8; P.A. 15-192, S. 54.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; 1972 act deleted Subsec. (a) re involvement in accident in this state of person having no registration or nonresident as grounds for refusal of registration or operating privilege, relettered remaining Subsecs. accordingly, replaced “registration” with reference to right to operate in Subsec. (b), formerly (c), and allowed suspension of right to permit operation as well as of right to operate; P.A. 15-192 replaced “commissioner” with “executive director” and made technical changes, effective July 2, 2015.



Section 15-110 - Form and amount of security.

(a) The security required under this chapter shall be cash or securities permissible under state law as security for deposit of state funds and in such amount as the executive director may require but in no case in excess of the limits specified in section 15-106 in reference to the limits of a policy or bond. If at the time of the accident there is in effect a liability policy or a bond meeting the requisites of this chapter other than amount of coverage set forth in section 15-106, the executive director may consider such policy or bond in fixing the amount of security. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the State Treasurer, the person depositing it may, upon approval of the executive director, amend in writing the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident. Interest and other income upon securities deposited as herein provided shall be paid or inure to the benefit of the person making the deposit.

(b) Upon ten days’ notification of the parties concerned, the executive director may reduce or, within the limits specified in section 15-106, increase the amount of security ordered in any case if in the executive director’s discretion the amount ordered is excessive or insufficient. In case the security originally ordered has been deposited, the excess shall be returned to the depositor, notwithstanding the provisions of section 15-111. Substitution of security shall be permitted.

(1959, P.A. 488, S. 9; 1969, P.A. 768, S. 201; P.A. 15-192, S. 55.)

History: 1969 act replaced “department”, i.e. aeronautics department, with “commissioner”, i.e. commissioner of transportation; P.A. 15-192 replaced “commissioner” with “executive director” and made technical changes, effective July 2, 2015.



Section 15-111 - Custody and release of security.

Security deposited in compliance with the requirements of this chapter shall be delivered to the executive director and shall be placed by the executive director in the custody of the State Treasurer and shall be released only: (1) Upon a certificate of the executive director in the payment of a judgment rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in a civil action begun not later than two years after the date of the accident or within two years after the date of deposit of any security under subdivision (1) of subsection (c) of section 15-107, or in the payment of a settlement, agreed to by the depositor and all the claimants, of a claim or claims arising out of the accident; (2) upon a certificate of the executive director issued after ten days’ notification of all claimants upon evidence satisfactory to the executive director that all claims arising from such accident have been satisfied by either (A) a release from liability, (B) a judgment of nonliability, (C) a written agreement in accordance with subdivision (8) of subsection (c) of section 15-105, or (D) whenever after the expiration of two years from the time of the accident or from the date of deposit of any security under subdivision (1) of subsection (c) of section 15-107, the executive director is given satisfactory evidence that there is no such action pending and that no judgment rendered in any such action is unpaid; (3) upon the certificate of the executive director that other security, complying with subsection (a) of section 15-110 and satisfactory in form, character and amount, has been deposited with it in lieu of the original security deposited hereunder.

(1959, P.A. 488, S. 10; 1969, P.A. 768, S. 202; 1971, P.A. 146, S. 4; P.A. 15-192, S. 56.)

History: 1969 act replaced “department”, i.e. aeronautics department, with “commissioner”, i.e. commissioner of transportation; 1971 act allowed release of security after two years, rather than one year, from date of accident or deposit of security; P.A. 15-192 replaced “commissioner” with “executive director” and made technical changes, effective July 2, 2015.



Section 15-112 - Records and proceedings inadmissible as evidence.

The records of and proceedings before the executive director and the State Treasurer shall be inadmissible in evidence and shall not be referred to at the trial of any civil action or criminal proceeding. Subject to the foregoing provisions, the executive director shall, upon written request, make available to persons whose legal rights may be affected thereby, information and material developed in the course of the executive director’s administration of this chapter.

(1959, P.A. 488, S. 11; 1969, P.A. 768, S. 203; P.A. 15-192, S. 57.)

History: 1969 act replaced “department”, i.e. aeronautics department with “commissioner”, i.e. commissioner of transportation; P.A. 15-192 replaced “commissioner” with “executive director” and made a technical change, effective July 2, 2015.



Section 15-113 and 15-114 - Transfer of registration under suspension. Surrender of registration certificate during suspension.

Sections 15-113 and 15-114 are repealed.

(1959, P.A. 488, S. 12, 13; 1969, P.A. 768, S. 204, 205; 1972, P.A. 108, S. 2; 207, S. 11; June, 1972, P.A. 1, S. 8.)



Section 15-115 - Failure to report accident. False statement in report or instrument.

(a) Any owner or operator who knowingly refuses or fails to make any report of an accident as required in section 15-104 shall be fined not more than one hundred dollars, and if any person is killed or injured in such accident, the executive director shall, in addition, suspend the operating privilege of the person failing to make such report, until such report is filed and for such further period not to exceed thirty days as the executive director may fix.

(b) Any owner or operator who knowingly makes a false statement or representation of a material fact in a report to or written instrument filed with the executive director shall be guilty of a class C misdemeanor.

(1959, P.A. 488, S. 14; 1969, P.A. 768, S. 206; 1972, P.A. 207, S. 9; P.A. 12-80, S. 168; P.A. 15-192, S. 58.)

History: 1969 act replaced “department”, i.e. aeronautics department, with “commissioner”, i.e. commissioner of transportation; 1972 act deleted references to registrations and nonresidents in Subsec. (a) and deleted Subsec. (c) re penalty for failure to return registrations; P.A. 12-80 amended Subsec. (b) to change penalty from a fine of not less than $100 nor more than $1,000 or imprisonment of not more than 90 days or both to a class C misdemeanor; P.A. 15-192 replaced “commissioner” with “executive director”, effective July 2, 2015.



Section 15-116 - Exception of aircraft of government or public air carrier.

This chapter shall not apply to: (a) Any aircraft owned and operated by or leased to and subject to the sole control of the United States or any civil or military agency of the United States, or the District of Columbia, the Commonwealth of Puerto Rico, or any possession of the United States; (b) any aircraft owned and operated by or leased to and subject to the sole control of this or any other state or agency thereof or any political subdivision or municipality of this or any other state; (c) any aircraft owned and operated by or leased to and subject to the sole control of any foreign country or any civil or military agency thereof or any political subdivision or municipality thereof; (d) any aircraft owned or being operated by a public air carrier engaged principally in regularly scheduled interstate or foreign air transportation for hire under either a federal certificate of public convenience and necessity or under a letter of registration or exemption order issued by the Civil Aeronautics Board or its successor.

(1959, P.A. 488, S. 15.)



Section 15-117 - Effective date.

Section 15-117 is repealed, effective October 1, 2002.

(1959, P.A. 488, S. 16; S.A. 02-12, S. 1.)



Section 15-118 - Other remedies available.

Nothing in this chapter shall be construed as precluding any party in any action or proceeding from employing other processes provided by law. Nothing in this chapter shall be construed as precluding the utilization by the department of the injunctive or other processes of the courts in aid of the enforcement of this chapter.

(1959, P.A. 488, S. 17.)



Section 15-119 - Discharge in bankruptcy.

A discharge in bankruptcy shall not relieve any person from the requirements of this chapter.

(1959, P.A. 488, S. 18.)



Section 15-120 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

(1959, P.A. 488, S. 19.)






Chapter 267a - Tweed-New Haven Airport Authority Act

Section 15-120g - Short title: Tweed-New Haven Airport Authority Act.

Sections 15-120g to 15-120o, inclusive, shall be known and may be cited as the “Tweed-New Haven Airport Authority Act”.

(P.A. 97-271, S. 1, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120h - Definitions.

As used in sections 15-120g to 15-120o, inclusive, the following terms shall have the following meanings:

(1) “Authority” means the Tweed-New Haven Airport Authority as created under section 15-120i;

(2) “Procedure” means each statement, by the authority, of general applicability, without regard to its designation, that implements or prescribes law or policy or describes the organization or procedure of the authority. The term includes the amendment or repeal of a prior regulation, but does not include, unless otherwise provided by any provision of the general statutes, (A) statements concerning only the internal management of the authority and not affecting procedures available to the public and (B) intra-authority memoranda;

(3) “Proposed procedure” means a proposal by the authority under the provisions of section 15-120k for a new procedure or for a change in, addition to or repeal of an existing procedure.

(P.A. 97-271, S. 2, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120i - Tweed-New Haven Airport Authority. Board of directors.

(a) There is created a body politic and corporate to be known as the “Tweed-New Haven Airport Authority”. Said authority shall be a public instrumentality and political subdivision of this state and the exercise by the authority of the powers conferred by sections 15-120g to 15-120o, inclusive, shall be deemed and held to be the performance of an essential public and governmental function. The Tweed-New Haven Airport Authority shall not be construed to be a department, institution or agency of the state.

(b) The authority shall be governed by a board of directors consisting of fifteen members, each member serving not more than two consecutive four-year terms. The terms of the members shall be staggered so that not more than four members' terms shall expire at the same time. Eight members of the board shall be appointed by the mayor of New Haven and five members shall be appointed by the mayor of East Haven, at least six of whom shall be residents of New Haven or East Haven. Two members of the board shall be appointed by the South Central Regional Council of Governments, each of whom shall be a resident of any of the following towns or cities: Bethany, Branford, Guilford, Hamden, Madison, Milford, North Branford, North Haven, Orange, Wallingford, West Haven or Woodbridge. The board of directors shall elect a chairperson from among its members and shall annually elect one of its members as vice-chairperson and shall elect other members as officers, and establish bylaws as necessary for the operation of the authority. Members of the board of directors shall receive no compensation for the performance of their duties. No member of the board shall have any financial interest in Tweed-New Haven Airport or any of its tenants or concessions.

(c) The thirteen members of the board of directors appointed by the mayors of New Haven and East Haven shall be special directors vested with additional powers set forth in the bylaws of the Tweed-New Haven Airport Authority.

(d) The powers of the authority shall be vested in and exercised by the board. Eight members of the board shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. Notice of any meeting, whether special or regular, shall be given orally, not less than forty-eight hours prior to the meeting. The board may delegate to three or more of its members, or its officers, agents and employees, such board powers and duties as it may deem proper.

(e) The authority shall have perpetual succession and shall adopt procedures for the conduct of its affairs in accordance with section 15-120k. Such succession shall continue as long as the authority shall have obligations outstanding and until the existence of the authority is terminated by law at which time the rights and properties of the authority shall pass to and be vested in the city of New Haven.

(P.A. 97-271, S. 3, 10; P.A. 98-206, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 119.)

History: P.A. 97-271 effective July 1, 1997; P.A. 98-206 amended Subsec. (d) to require rights and properties of authority to pass to the city of New Haven instead of the state upon termination of the authority; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by increasing total members from 14 to 15, deleting “initial” re terms, changing number appointed by New Haven mayor from 9 to 8, changing number appointed by East Haven mayor from 2 to 5, changing number appointed by South Central Regional Council of Governments from 3 to 2 and making technical changes, added new Subsec. (c) re special directors and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective October 5, 2009.



Section 15-120j - Purposes and powers. Airport runway.

(a) The authority shall maintain and improve Tweed-New Haven Airport as an important economic development asset for the south central Connecticut region which is comprised of the towns and cities of Bethany, Branford, East Haven, Guilford, Hamden, Madison, Milford, New Haven, North Branford, North Haven, Orange, Wallingford, West Haven and Woodbridge. The authority shall have the following powers and duties and may exercise such powers in its own name: (1) To manage, maintain, supervise and operate Tweed-New Haven Airport; (2) do all things necessary to maintain working relationships with the state, municipalities and persons, and conduct the business of a regional airport, in accordance with applicable statutes and regulations; (3) to charge reasonable fees for the services it performs and modify, reduce or increase such fees, provided fees shall apply uniformly to all airport users; (4) to enter into contracts, leases and agreements for goods and equipment and for services with airlines, concessions, counsel, engineers, architects, private consultants and advisors; (5) to contract for the construction, reconstruction, enlargement or alteration of airport projects with private persons and firms in accordance with such terms and conditions as the authority shall determine; (6) to make plans and studies in conjunction with the Federal Aviation Administration or other state or federal agencies; (7) to apply for and receive grant funds for airport purposes; (8) to plan and enter into contracts with municipalities, the state, businesses and other entities to finance the operations and debt of the airport, including compensation to the host municipalities of New Haven and East Haven for the use of the land occupied by the airport; (9) to borrow funds for airport purposes for such consideration and upon such terms as the authority may determine to be reasonable; (10) to employ a staff necessary to carry out its functions and purposes and fix the duties, compensation and benefits of such staff; (11) to issue and sell bonds and to use the proceeds of such bonds for capital improvements to the airport; (12) to acquire property by purchase or lease for airport purposes, subject to applicable requirements of federal law and regulation; (13) to prepare and issue budgets, reports, procedures, audits and such other materials as may be necessary and desirable to its purposes; and (14) to exercise all other powers granted to such an authority by law.

(b) The authority shall have full control of the operation and management of the airport, including land, buildings and easements by means of a lease to the authority by the city of New Haven and the town of East Haven.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, Runway 2-20 of the airport shall not exceed the existing paved runway length of five thousand six hundred linear feet.

(P.A. 97-271, S. 4, 10; P.A. 98-206, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 120.)

History: P.A. 97-271 effective July 1, 1997; P.A. 98-206 amended Subsec. (a) to divide existing Subdiv. (6) into Subdivs. (6) and (7) and renumbered remaining Subdivs.; Sept. Sp. Sess. P.A. 09-7 added Subsec. (c) re length of airport Runway 2-20, effective October 5, 2009.

Subsec. (b):

Court reads lease provision as, by necessary implication, containing proviso, “insofar as either municipality possesses land, buildings or easements used for operation and management of the airport,” or words to that effect. 47 CS 594.



Section 15-120k - Adoption of written procedures.

(a) The board of directors of the authority shall adopt written procedures, in accordance with subsections (b) and (c) of this section, for: (1) Adopting an annual budget and plan of operations, which shall include a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, which shall include an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, which shall include a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services which shall include a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, which shall include eligibility criteria, the application process and the role played by the authority's staff and board of directors; and (7) the use of surplus funds.

(b) Before adopting a proposed procedure, the authority shall give at least thirty days' notice by publication in the Connecticut Law Journal of its intended action. The notice shall include (1) either a statement of the terms or of the substance of the proposed procedure or a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed procedure, (2) a statement of the purposes for which the procedure is proposed and (3) when, where and how interested persons may present their views on the proposed procedure. The authority may only adopt a proposed procedure by a two-thirds vote of the full membership of its board of directors.

(c) If the authority finds that an imminent peril to the public health, safety or welfare requires adoption of a proposed procedure upon fewer than thirty days' notice and states in writing its reasons for such finding and the authority's board of directors, by a three-fourths vote of the statutory membership, approves the finding in writing, the authority may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency proposed procedure not later than ten days, excluding Saturdays, Sundays and holidays, prior to the proposed effective date of the proposed procedure. An approved emergency procedure may be effective for a period of not more than one hundred twenty days and renewable once for a period of not more than sixty days. If the necessary steps to adopt a permanent procedure, including publication of notice of intent to adopt, are not completed prior to the expiration date of an emergency procedure, the emergency procedure shall cease to be effective on that date.

(P.A. 97-271, S. 5, 10; P.A. 00-196, S. 14.)

History: P.A. 97-271 effective July 1, 1997; P.A. 00-196 made a technical change.



Section 15-120l - Bonds of the authority. Trust agreements. Liability and indemnification of directors.

(a) The board of directors of the authority is authorized from time to time to issue its bonds, notes and other obligations in such principal amounts as in the opinion of the board shall be necessary to provide sufficient funds for carrying out the purposes set forth in sections 15-120g to 15-120o, inclusive, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes and other obligations issued by it whether the bonds, notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, notes and other obligations and all other expenditures of the authority incident to and necessary or convenient to carry out the purposes set forth in said sections.

(b) Except as otherwise expressly provided in sections 15-120g to 15-120o, inclusive, or by the board, every issue of bonds, notes or other obligations, shall be a general obligation of the authority payable out of any moneys or revenues of the authority subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues. Any such bonds, notes or other obligations may be additionally secured by any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge of any moneys, income or revenues of the authority from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds, notes or other obligations issued by the authority pursuant to sections 15-120g to 15-120o, inclusive, shall be fully negotiable within the meaning and for all purposes of title 42a. Any such bonds, notes or other obligations shall be legal investments for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries and pension, profit-sharing and retirement funds.

(d) Bonds, notes or other obligations of the authority shall be authorized by resolution of the board of directors of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal thereof, not exceeding the term of years as the board shall determine from the date of the original issue of such notes, and, in the case of bonds, not exceeding thirty years from the date thereof, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

(e) Bonds, notes or other obligations of the authority may be sold at public or private sale at such price or prices as the board shall determine.

(f) Bonds, notes or other obligations of the authority may be refunded and renewed from time to time as may be determined by resolution of the board, provided any such refunding or renewal shall be in conformity with any rights of the holders thereof.

(g) Bonds, notes or other obligations of the authority issued under the provisions of sections 15-120g to 15-120o, inclusive, shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the funds herein provided therefor. All such bonds, notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereof except from revenues or other funds of the authority and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds, notes or other obligations.

(h) Any resolution authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in sections 15-120g to 15-120o, inclusive, and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, that shall be a part of the contract with the holders thereof, as to the following: (1) The pledging of all or any part of the moneys received by the authority to secure the payment of the principal of and interest on any bonds, notes or other obligations or of any issue thereof; (2) the pledging of all or part of the assets of the authority to secure the payment of the principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (4) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issues thereof; (5) limitations on the issuance of additional bonds, notes or other obligations; the terms upon which additional bonds, bond anticipation notes or other obligations may be issued and secured; the refunding or purchase of outstanding bonds, notes or other obligations of the authority; (6) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations of the authority may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (7) limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority; (8) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations and limiting or abrogating the right of the holders of any bonds, notes or other obligations of the authority to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (9) provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations of the authority and not otherwise in violation of law. Such agreement may provide for the restriction of the rights of any individual holder of bonds, notes or other obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority; individual and collective holders of bonds, notes and other obligations of the authority and the trustees; (10) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (11) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(i) Any pledge made by the authority of income, revenues, or other property shall be valid and binding from the time the pledge is made, and shall constitute a pledge within the meaning and for all purposes of title 42a. The income, revenue, or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(j) The board of directors of the authority is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds, notes or other obligations issued by the authority pursuant to the provisions of sections 15-120g to 15-120o, inclusive, and, notwithstanding any other provisions of said sections, to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the authority's ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other obligations of the authority.

(k) Neither the members of the board of directors of the authority nor any person executing bonds, notes or other obligations of the authority issued pursuant to sections 15-120g to 15-120o, inclusive, shall be liable personally on such bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director or employee of the authority be personally liable for damage or injury, not wanton, reckless, wilful or malicious, caused in the performance of his duties and within the scope of his employment or appointment as such director, officer or employee. The authority shall protect, save harmless and indemnify its directors, officers or employees from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person's civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee is found to have been acting in the discharge of his duties or within the scope of his employment and such act or omission is found not to have been wanton, reckless, wilful or malicious.

(l) The board of directors of the authority shall have power to purchase bonds, notes or other obligations of the authority out of any funds available therefor. The authority may hold, cancel or resell such bonds, notes or other obligations subject to and in accordance with agreements with holders of its bonds, notes and other obligations.

(m) All moneys received pursuant to the authority of sections 15-120g to 15-120o, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of sections 15-120g to 15-120o, inclusive, subject to such regulations as said sections and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, notes or other obligations issued under the provisions of sections 15-120g to 15-120o, inclusive, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by said sections or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(o) The authority may make representations and agreements for the benefit of the holders of any bonds, notes or other obligations of the state which are necessary or appropriate to ensure the exclusion from gross income for federal income tax purposes of interest on bonds, notes or other obligations of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreement to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority. Any such agreement may include: (1) A covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority, (2) a covenant that the authority will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such fund and accounts and (C) provide that such fiscal agents may act as trustee of such funds and accounts.

(P.A. 97-271, S. 6, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120m - Exemption from state and local taxes.

The exercise of the powers granted by sections 15-120g to 15-120o, inclusive, constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of the project, levied by any municipality or political subdivision or special district having taxing powers of the state and the project and the principal and interest of any bonds and notes issued under the provisions of said sections, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation of every kind by the state of Connecticut or under its authority, except for estate or succession taxes.

(P.A. 97-271, S. 7, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120n - State pledge re bonds or notes.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds or notes issued under sections 15-120g to 15-120o, inclusive, or with those parties who may enter into contracts with the authority, pursuant to said sections, that the state shall not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged, and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds, notes and other obligations of the authority or those entering into contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds, notes and other obligations or contracts.

(P.A. 97-271, S. 8, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120o - Annual reports. Audits.

(a) Within the first ninety days of each fiscal year of the authority, the board of directors of the authority shall submit a report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall include, but not be limited to, the following: (1) A list of all bonds issued during the preceding fiscal year, including, for each such issue, the financial advisor and underwriters, whether the issue was competitive, negotiated or privately placed, and the issue's face value and net proceeds; (2) a description of the project, its location, and the amount of funds, if any, provided by the authority with respect to the construction of the project; (3) a list of all outside individuals and firms receiving in excess of five thousand dollars in the form of loans, grants or payments for services; (4) a comprehensive annual financial report prepared in accordance with generally accepted accounting principles for governmental enterprises; (5) the cumulative value of all bonds issued, the value of outstanding bonds, and the amount of the state's contingent liability; (6) the affirmative action policy statement, a description of the composition of the work force of the authority by race, sex and occupation and a description of the affirmative action efforts of the authority; and (7) a description of planned activities for the current fiscal year.

(b) The board of directors of the authority shall annually contract with a person, firm or corporation for a compliance audit of the authority's activities during the preceding authority fiscal year. The audit shall determine whether the authority has complied with its regulations concerning affirmative action, personnel practices, the purchase of goods and services and the use of surplus funds. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding.

(c) The board of directors of the authority shall annually contract with a firm of certified public accountants to undertake an independent financial audit of the authority in accordance with generally accepted auditing standards. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. The books and accounts of the authority shall be subject to annual audits by the state Auditors of Public Accounts.

(P.A. 97-271, S. 9, 10.)

History: P.A. 97-271 effective July 1, 1997.






Chapter 267b - Connecticut Airport Authority

Section 15-120aa - Definitions.

As used in sections 15-120aa to 15-120oo, inclusive:

(1) “Authority” means the Connecticut Airport Authority established pursuant to section 15-120bb.

(2) “Bradley” means Bradley International Airport and all related improvements and facilities now in existence and as hereafter acquired, added, extended, improved and equipped and shall include (A) any property or facilities purchased with funds of, or revenues derived from, Bradley International Airport, and (B) any other property or facilities allocated by the state, authority or otherwise to Bradley International Airport.

(3) “Commissioner” means the Commissioner of Transportation.

(4) “General aviation airports” means the state-owned and operated general aviation airports, including Danielson Airport, Groton/New London Airport, Hartford Brainard Airport, Waterbury-Oxford Airport and Windham Airport, and such other airports as shall be owned, operated or managed by the authority and designated as general aviation airports.

(5) “Other airports” means any other airport as shall become owned, operated or managed by the authority pursuant to the provisions of sections 15-120aa to 15-120oo, inclusive.

(P.A. 11-84, S. 1.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120bb - Connecticut Airport Authority. Board of directors. Executive director. Advisory committee.

(a) There is hereby established and created a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function, to be known as the Connecticut Airport Authority. The authority shall not be construed to be a department, institution or agency of the state.

(b) The powers of the authority shall be vested in and exercised by a board of directors, which shall consist of eleven members, appointed as follows: (1) (A) The Treasurer or the Treasurer’s designee, (B) the Commissioner of Transportation or the commissioner’s designee, and (C) the Commissioner of Economic and Community Development or the commissioner’s designee, each serving ex officio; (2) one appointed by the speaker of the House of Representatives for a term of four years; (3) one appointed by the minority leader of the House of Representatives for a term of four years; (4) one appointed by the president pro tempore of the Senate for a term of four years; and (5) one appointed by the minority leader of the Senate for a term of four years. Thereafter, such members of the General Assembly shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The Governor shall appoint four members to the board as follows: (A) Two members for two years; and (B) two members for four years. Thereafter, the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from July first in the year of his or her appointment. Appointed directors shall have business and management experience and shall include individuals who have experience and expertise in one or more of the following areas: (i) Financial planning, (ii) budgeting and assessment, (iii) marketing, (iv) master planning, (v) aviation, and (vi) transportation management.

(c) Appointed directors may not designate a representative to perform in their absence their respective duties under this section. Any appointed director who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. Any vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment for the balance of the unexpired term.

(d) The board of directors of the authority shall appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board. The executive director shall be the chief administrative officer of the authority and shall direct and supervise administrative affairs and technical activities in accordance with the directives of the board. The executive director shall approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant thereof, and expenses incidental to the operation of the authority. The executive director shall perform such other duties as may be directed by the board in carrying out the purposes of subdivision (12) of section 1-79, sections 1-120, 1-124 and 1-125, subsection (f) of section 4b-3, sections 13b-4 and 13b-42, subsection (a) of section 13b-44 and sections 15-101aa and 15-120aa to 15-120oo, inclusive. The executive director shall be exempt from the classified service. The executive director shall attend all meetings of the board, keep a record of the proceedings of the authority and shall maintain and be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. The executive director may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(e) Each director shall be entitled to reimbursement for such director’s actual and necessary expenses incurred during the performance of such director’s official duties.

(f) Directors may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state or federal government regarding official ethics or conflict of interest.

(g) Six directors of the authority shall constitute a quorum for the transaction of any business or the exercise of any power of the authority. For the transaction of any business or the exercise of any power of the authority, and except as otherwise provided in this section, the authority may act by a majority of the directors present at any meeting at which a quorum is in attendance.

(h) The board may delegate to six or more directors such board powers and duties as it may deem necessary and proper in conformity with the provisions of this section and its bylaws.

(i) The appointing authority for any director may remove such director for inefficiency, neglect of duty or misconduct in office after giving the director a copy of the charges against the director and an opportunity to be heard, in person or by counsel, in the director’s defense, upon not less than ten days’ notice. If any director shall be so removed, the appointing authority for such director shall file in the office of the Secretary of the State a complete statement of charges made against such director and the appointing authority’s findings on such statement of charges, together with a complete record of the proceedings.

(j) The authority shall continue as long as it has bonds or other obligations outstanding and until its existence is terminated by law. Upon the termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(k) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a director of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(l) The Governor shall appoint the chairperson of the board, who shall serve for a term of four years. The board shall elect from its members a vice chairperson and such other officers as it deems necessary. Vacancies among any officers shall be filled within thirty days following the occurrence of such vacancy in the same manner as the original selection. Said board shall establish bylaws to govern its procedures and shall appoint such committees and advisory boards as may be convenient or necessary in the transaction of its business.

(m) The initial members of the board may begin service immediately upon appointment, but shall not serve past the sixth Wednesday of the next regular session of the General Assembly unless qualified in the manner provided in section 4-7. Thereafter, all appointments shall be made with the advice and consent of both houses of the General Assembly, in the manner provided in section 4-19.

(n) The executive director of the Connecticut Airport Authority shall establish an advisory committee to consult with on matters relating to Bradley International Airport and business related to said airport. The committee may consist of not more than six members, one of whom shall be appointed by the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to transportation, and one of whom shall be appointed by the ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to transportation. The advisory committee shall consist of residents of and representatives of businesses located in the Bradley Airport development zone, as well as one or more representatives from western Massachusetts. Members of such advisory committee may attend public meetings of the Connecticut Airport Authority and monthly managers’ meetings of the Connecticut Airport Authority.

(P.A. 11-84, S. 2; P.A. 13-244, S. 27; P.A. 14-199, S. 11; P.A. 15-192, S. 1.)

History: P.A. 11-84 effective July 1, 2011; P.A. 13-244 amended Subsec. (d) to replace reference to Sec. 1-79(l) with reference to Sec. 1-79(12); P.A. 14-199 added Subsec. (n) re establishment of advisory committee, effective June 12, 2014; P.A. 15-192 amended Subsec. (n) by adding provision re one or more representatives from western Massachusetts, effective July 2, 2015.



Section 15-120cc - Duties and powers.

(a) The authority shall have the duty, power and authority generally to manage, operate and develop Bradley, the general aviation airports and other airports ensuring compliance with all federal obligations the state has incurred with respect to such airports, and specifically to:

(1) Develop an organizational and management structure that will best accomplish the goals of Bradley, the general aviation airports and any other airports;

(2) Approve all safety, security and federal certification plans, procedures and specifications related to the operation, management and development of Bradley, the general aviation airports and any other airports;

(3) Establish rules and regulations for the operation of Bradley, the general aviation airports and any other airports;

(4) Fix, establish, revise from time to time, charge and collect all rates, rents, fees and charges for the use of Bradley, the general aviation airports and any other airports, and for the services furnished or to be furnished by the authority, and for the licensing of airports within the state, and to contract with any person, partnership, association or corporation or other body public or private in respect thereof;

(5) Approve the annual capital and operating budget of Bradley, the general aviation airports and any other airports;

(6) Ensure that the potential of Bradley, the general aviation airports and any other airports as economic development resources for the state and region are fully realized;

(7) Ensure that appropriate mission statements, business plans, minimum development standards and sets of strategic goals for Bradley, the general aviation airports and any other airports are established and that progress toward accomplishing the mission and strategic goals is regularly assessed;

(8) Approve master plans for Bradley, the general aviation airports and any other airports at the times and in the manner required by the federal aviation administration;

(9) Establish and review policies and plans for the development, lease and use of airport property including marketing the airports and for determining the best use of airport property;

(10) Ensure customer service standards, performance targets and performance assessment systems are established for enterprises of Bradley, the general aviation airports and any other airports;

(11) Approve community relations policies;

(12) Create a code of conduct for the board of directors of the authority consistent with part I of chapter 10;

(13) Report annually, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to transportation and commerce;

(14) Adopt rules for the conduct of its business which shall not be considered regulations, as defined in section 4-166;

(15) Receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with sections 15-120aa to 15-120oo, inclusive, and chapter 242;

(16) Enter into agreements with any department, agency, office or instrumentality of the United States or this state, including the office of the State Treasurer, to carry out the purposes of sections 15-120aa to 15-120oo, inclusive, and chapter 242;

(17) The extent permitted under sections 15-120aa to 15-120oo, inclusive, and chapter 242, borrow money or secure credit on a temporary, short-term, interim or long-term basis;

(18) Issue bonds, bond anticipation notes and other obligations of the authority to the extent permitted under sections 15-120aa to 15-120oo, inclusive, and chapter 242, to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others;

(19) Acquire, lease, hold and dispose of real and personal property for its corporate purposes;

(20) Employ such assistants, agents and other employees and to engage consultants and such other independent professionals as may be necessary or desirable to carry out its purposes in accordance with sections 15-120aa to 15-120oo, inclusive, and chapter 242 and, except for such employees who are covered by collective bargaining agreements, to fix their compensation, and to provide technical assistance as provided in sections 15-120aa to 15-120oo, inclusive, and chapter 242;

(21) To maintain an office at such place or places as it may designate;

(22) To sue and be sued in its own name, and plead and be impleaded;

(23) To mortgage any property of the authority for the benefit of the holders of obligations issued by the authority;

(24) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations of the authority, or acquisition or carrying of any investment or program of investment, to enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow or other basis desired by the authority, including, without limitation, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or, contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option;

(25) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subdivision (24) of this subsection, the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(26) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter including, but not limited to, the granting of leasehold interests, concession, access and development rights and privileges, supplier, vendor, contractor and consultant contracts;

(27) License all airports and heliports within the state pursuant to applicable federal and state rules and regulations and procedures of the authority;

(28) Manage and administer any special tax obligation bond allocation for funding improvements to the general aviation airports including the municipal airport set-aside;

(29) Manage, direct, establish and control the funds and accounts that comprise the Bradley International Airport Enterprise Fund and the General Aviation Airports Enterprise Fund and the Connecticut Airport Authority Fund;

(30) Allocate property or facilities owned, operated or otherwise controlled by the authority to Bradley;

(31) Manage and administer the state’s aircraft registration program;

(32) Manage and administer all federal aid to Bradley, the general aviation airports and other airports including the Federal Aviation Administration’s airport improvement program; and

(33) Do all acts and things necessary or convenient to carry out the purposes of sections 15-120aa to 15-120oo, inclusive, and chapters 242 and 266a and the powers expressly granted by sections 15-120aa to 15-120oo, inclusive, and chapters 242 and 266a.

(b) To serve its purpose, the authority may:

(1) Have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal and alter the same at pleasure;

(3) (A) Employ such assistants, agents and other employees as may be necessary or desirable; (B) establish all necessary or appropriate personnel practices and policies; and (C) engage consultants, attorneys and appraisers as may be necessary or desirable to carry out its purposes in accordance with this section;

(4) Invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to carrying out the purposes of sections 15-120aa to 15-120oo, inclusive, provided such transactions shall not be subject to approval, review or regulation by any state agency pursuant to title 4b or any other provision of the general statutes. Notwithstanding this subdivision, the authority shall not convey fee simple ownership in any airport land under its jurisdiction and control without the approval of the State Properties Review Board and the Attorney General;

(5) Procure insurance against any liability or loss in connection with its property and other assets, in such amounts and from such insurers as it deems desirable and to procure insurance for employees; and

(6) Account for and audit funds of the authority and funds of any recipients of funds from the authority.

(P.A. 11-84, S. 3; P.A. 14-187, S. 23; P.A. 15-61, S. 5.)

History: P.A. 11-84 effective July 1, 2011; P.A. 14-187 made a technical change in Subsec. (a)(14), effective June 11, 2014; P.A. 15-61 made a technical change in Subsec. (a)(14).



Section 15-120dd - Written procedures. Nonbudgeted expenditures. Surety bonds.

(a) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) using surplus funds to the extent authorized under sections 15-120aa to 15-120oo, inclusive, or other provisions of the general statutes.

(b) Notwithstanding the provisions of subdivision (3) of subsection (a) of this section, the board of directors may authorize the executive director to make nonbudgeted expenditures of up to five hundred thousand dollars without prior board approval (1) to restore operations at any airport owned or operated by the authority, if such airport or the equipment of such airport is damaged as a result of a natural disaster or incurs a substantial casualty loss that results in an unsafe condition, or (2) where the failure to act would result in a disruption of airport operations. Not later than twenty-four hours after the executive director makes such nonbudgeted expenditure, the executive director shall provide notification to the chairperson or vice chairperson of the board of the amount of, and reason for, such expenditure.

(c) Each member of the board of directors of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairperson of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(P.A. 11-84, S. 4; P.A. 15-192, S. 2.)

History: P.A. 11-84 effective July 1, 2011; P.A. 15-192 added new Subsec. (b) re nonbudgeted expenditures, redesignated existing Subsec. (b) as Subsec. (c) and made a technical change in Subsec. (a)(7), effective July 2, 2015.



Section 15-120ee - Audits.

The board of directors of the Connecticut Airport Authority shall submit to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, commerce and transportation a copy of each audit of the authority conducted by an independent auditing firm, not later than seven days after the audit is received by said board of directors.

(P.A. 11-84, S. 5.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ff - Bonds and notes.

(a) The authority may authorize the issuance of bonds in one or more series and in principal amounts necessary to carry out the purposes of sections 15-120aa to 15-120oo, inclusive. Such bonds shall be payable from all or a portion of the revenues of Bradley, the general aviation airports and any other airports, as may be specified in the proceedings authorizing such bonds, and may include, among other types of bonds, special purpose revenue bonds payable solely from revenues derived from special purpose facilities, bonds payable from particular sources of revenues and bonds payable in whole or in part from passenger facility charges to the extent permitted under applicable federal law. The authority may request such assistance from the Treasurer as may be necessary or desirable for the issuance by the authority of bonds to finance such projects and other improvements. The expense of such assistance shall be payable from the proceeds of such bonds and the State Treasurer may provide such assistance. The authority may appoint a finance or other committee of the board or one or more officers or employees to serve as the board's authorized delegate in connection with the issuance of bonds pursuant to this section.

(b) Bonds issued pursuant to this section shall be obligations of the authority and shall neither be payable from nor charged upon any funds other than the revenues of the authority pledged to the payment thereof, nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues. The issuance of bonds under the provisions of sections 15-120aa to 15-120oo, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the property of the authority or the state mortgaged or otherwise encumbered under the provisions and for the purposes of sections 15-120aa to 15-120oo, inclusive. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to sections 15-120aa to 15-120oo, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state and such bonds, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(c) The bonds referred to in this section may be executed and delivered at such time or times, shall be dated, shall bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, shall mature at such time or times not exceeding forty years from their date, have such rank or priority, be payable in such medium of payment, be issued in coupon, registered or book entry form, carry such registration and transfer privileges and be subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be determined by the authority. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, the manner of execution of the bonds, the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. Prior to the preparation of definitive bonds, the authority may, under like restrictions, provide for the issuance of interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until delivery.

(d) Any bonds issued under the authority of sections 15-120aa to 15-120oo, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price and at such time or times as may be determined by the authority. The authority may pay from the proceeds of the bonds all costs and expenses which the authority may deem necessary or advantageous in connection with the authorization, sale and issuance thereof, including the cost of interest on any short-term financing authorized under subsection (b) of section 15-120gg.

(e) The principal of and interest on any bonds issued pursuant to this section shall be secured by a pledge of the revenues out of which such bonds shall be made payable. They may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived or by a pledge of one or more leases, sale contracts or loan agreements with respect to such project or by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of any lessee or contracting party under a loan agreement or sale contract or by a pledge of reserve and sinking funds established pursuant to the resolution authorizing the issuance of the bonds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this chapter or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(f) The proceedings under which the bonds are authorized to be issued pursuant to this section, and any mortgage given to secure the same, may, subject to the provisions of the general statutes, contain any agreements and provisions customarily contained in instruments securing bonds, including, but not limited to: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used for the cost of the project; (2) provisions respecting the fixing and collection of rents or payments with respect to the facilities of Bradley, the general aviation airports and any other airports, and the application and use of passenger facility charges; (3) the terms to be incorporated in the lease, sale contract or loan agreement with respect to the project; (4) the maintenance and insurance of the project; (5) the creation, maintenance, custody, investment and reinvestment, and use of the revenues derived from the operation of Bradley, the general aviation airports and any other airports; (6) establishment of reserves or sinking funds, and such accounts thereunder as may be established by the authority, and the regulation and disposition thereof; (7) the rights and remedies available in case of a default to the bondholders or to any trustee under any lease, sale contract, loan agreement, mortgage or trust indenture; (8) reimbursement agreements, remarketing agreements, standby bond purchase agreements or similar agreements in connection with obtaining any credit or liquidity facilities including, but not limited to, letters of credit or policies of bond insurance and such other agreements entered into pursuant to section 3-20a; (9) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto; (10) covenants to do or to refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or to maintain any federal or state exemption from tax of the interest on such bonds; and (11) provisions or covenants of like or different character from the foregoing which are consistent with the provisions of this chapter and which the authority determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. The proceedings under which the bonds are authorized, and any mortgage given to secure the same, may further provide that any cash balances not necessary (A) to pay the cost of maintaining, repairing and operating the facilities of Bradley, the general aviation airports and any other airports, (B) to pay the principal of and interest on the bonds as the same shall become due and payable, and (C) to create and maintain reserve and sinking funds as provided in any authorizing resolution or other proceedings shall be deposited into one or more specifically designated working funds to be held in trust by the authority and applied to future debt service requirements or other airport purposes.

(g) In the discretion of the authority, bonds issued pursuant to this section may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers pursuant to sections 15-120aa to 15-120oo, inclusive, and the custody, safeguarding and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues from the operation of Bradley or general aviation airports or any other airports to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the applicable project. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(h) In connection with the issuance of bonds to finance a project or to refund bonds previously issued by the authority or the state to finance a project, the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of notes or bonds for a project, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of and interest on, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of the authority then outstanding or the maximum amount permitted to be deposited in such fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to permit the interest on said bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairperson or vice chairperson of the authority to the Secretary of the Office of Policy and Management and the Treasurer, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at market. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the authority is of the opinion and determines that revenues pledged to secure such bonds shall be sufficient to (A) pay the principal of and interest on the bonds issued to finance the project, (B) establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (C) pay the cost of maintaining the project in good repair and keeping it properly insured, and (D) pay such other costs of the project as may be required. No bonds secured by a special capital reserve fund shall be issued unless the issuance of such bonds is approved by the Treasurer.

(i) Any pledge made by the authority shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(j) The authority shall have power out of any funds available therefor to purchase bonds or notes of the authority or the state issued pursuant to this section and section 15-101n. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(k) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(l) Any moneys held by the authority with respect to Bradley, the general aviation airports and any other airports, or by a trustee pursuant to a trust indenture, subject to the provisions of such indenture, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from the operation of Bradley, the general aviation airports and any other airports, may be invested and reinvested in such obligations, securities and other investments, including, without limitation, participation certificates in the Short Term Investment Fund created in section 3-27a, or deposited or redeposited in such bank or banks, all as shall be authorized by the authority in the proceedings authorizing the issuance of the bonds and notes.

(m) For the purposes of sections 15-120aa to 15-120oo, inclusive, the costs of the project payable out of the proceeds of bonds issued pursuant to this section shall include: (1) Expenses and obligations incurred for labor and materials in connection with the construction of the project; (2) the cost of acquiring by purchase, if such purchase shall be deemed expedient, and the amount of any award or final judgment in any proceedings to acquire by condemnation, such land, property rights, rights-of-way, franchises, easements and other interests in land as may be deemed necessary or convenient in connection with such construction or with the operation of the project, and the amount of any damages incident thereto; (3) the costs of all machinery and equipment acquired in connection with the project; (4) reserves for the payment of the principal of and interest on any notes and bonds issued pursuant to this section and section 15-101n and interest accruing on any such notes, during construction of the project and for six months after completion of such construction; (5) initial working capital, expenses of administration properly chargeable to the construction or acquisition of the project, legal, architectural and engineering expenses and fees, costs of audits, costs of preparing and issuing any notes and bonds pursuant to this section and section 15-101n; and (6) all other items of expense not elsewhere specified incident to the planning, acquisition and construction of the project or of the placing of the same in operation.

(n) For purposes of sections 15-120aa to 15-120oo, inclusive, the term “project” shall refer to the renovations and improvements to be acquired and constructed at Bradley, the general aviation airports and any other airports as may be specified from time to time by the board in a resolution as contemplated by subsection (a) of this section.

(P.A. 11-84, S. 6.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120gg - Refunding bonds. Bond anticipation notes.

(a) Any bonds issued by the authority under sections 15-120aa to 15-120oo, inclusive, or the state under the provisions of section 15-101l, and at any time outstanding may at any time be refunded by the authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums, related termination payments and commissions necessary to be paid in connection therewith and to pay costs and expenses which the authority may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued hereunder shall be payable and shall be subject to and may be secured in accordance with the provisions of section 15-120ff.

(b) Whenever the authority has adopted a resolution authorizing bonds pursuant to section 15-120ff, the authority may, pending the issue of such bonds, issue temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Bond Anticipation Notes”. Such portion of the proceeds from the sale of such bonds as may be so required shall be applied to the payment of the principal of and interest on any such bond anticipation notes which have been issued. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds.

(P.A. 11-84, S. 7.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120hh - Notes and bonds to be tax-exempt. Legal securities.

(a) It is hereby determined that the purposes of sections 15-120aa to 15-120oo, inclusive, are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it hereunder. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority under sections 15-120aa to 15-120oo, inclusive, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of such notes and bonds shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof but the interest on such notes and bonds shall be included in the computation of any excise or franchise tax. The authority is authorized to include this covenant of the state in any agreement with the holder of such notes or bonds. Any notes or bonds issued by the authority pursuant to sections 15-120aa to 15-120oo, inclusive, may be issued on a basis that provides that the interest thereon is intended to be exempt or not to be exempt from federal income taxation, as may be determined by the authority.

(b) Bonds issued under the authority of sections 15-120aa to 15-120oo, inclusive, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(P.A. 11-84, S. 8.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ii - Rates, rents, fees and charges. Annual operating budget.

(a) Notwithstanding any provision of the general statutes to the contrary and subject to any resolution authorizing the issuance of bonds pursuant to section 15-120ff, the authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by the facilities of Bradley, the general aviation airports and any other airports and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from the operation of Bradley, the general aviation airports and any other airports so as to provide funds sufficient with other revenues or moneys available therefor, if any, (1) to pay the cost of maintaining, improving, repairing and operating the facilities of Bradley, the general aviation airports and any other airports and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on any outstanding revenue obligations of the authority, including obligations of the state that may be assumed by the authority, issued in respect of the project as the same shall become due and payable, and (3) to create and maintain reserves and sinking funds required, permitted or provided for in any resolution authorizing, or trust agreement securing, such obligations. A sufficient amount of the revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements, as may be provided for in the resolution authorizing the issuance of any bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a reserve, sinking or other similar fund. The use and disposition of moneys to the credit of such reserve, sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement.

(b) The authority shall designate the beginning and ending dates of the fiscal year for the operation of Bradley, the general aviation airports and any other airports. Each year, within thirty days prior to the beginning of the next ensuing fiscal year, the authority shall approve an annual operating budget for Bradley, the general aviation airports and any other airports for such fiscal year, providing for (1) payment of the costs of maintaining, repairing and operating the facilities of Bradley, the general aviation airports and any other airports and each and every portion thereof during such fiscal year, to the extent that the payment of such costs has not otherwise been adequately provided for, (2) the payment of the principal of and interest on any outstanding revenue obligations of the authority, including obligations of the state that may be assumed by the authority, becoming due and payable in such fiscal year, and (3) the creation and maintenance of reserves and sinking funds, and compliance with rate covenants, required, permitted or provided for in any resolution authorizing, or trust agreement securing, such obligations. Such annual operating budget shall include an estimate of revenues from the rates, rents, fees and charges fixed by the authority pursuant to subsection (a) of this section, and from any and all other sources, to meet the estimated expenditures of Bradley, the general aviation airports and any other airports for such fiscal year. The annual operating budget of Bradley, the general aviation airports and any other airports as so approved shall take effect as of the date of its approval. On or before the twentieth day of each month, including the month next preceding the first month of the fiscal year to which the annual operating budget applies, the authority or the trustee under any trust indenture securing the bonds issued under section 15-120ff, at the direction of the authority, shall transfer to operating advance accounts established by the authority from the funds available for such purpose such amount as may be necessary to make the amount then held within such accounts for the payment of operating expenses of Bradley, the general aviation airports and any other airports equal to such amount as shall be necessary for the payment of such operating expenses during the next ensuing two months, as shown by the annual operating budget for such fiscal year. Except as otherwise provided in sections 15-120aa to 15-120oo, inclusive, either expressly or by implication, all provisions of the general statutes governing state employees and state property, and all other provisions of the general statutes applicable to Bradley, the general aviation airports and any other airports, shall continue in effect. All pension, retirement or other similar benefits vested or acquired at any time before or after July 1, 1981, with respect to any state employees shall continue unaffected and as if the salaries and wages of such employees continued to be paid out of the general funds of the state.

(P.A. 11-84, S. 9.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120jj - State pledge re bonds or notes.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under this chapter and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(P.A. 11-84, S. 10.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120kk - Annual reports. Audits.

On or before December fifteenth each year, the authority shall report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to transportation and commerce. Such report shall include a summary of the activities of the authority, a complete operating and financial statement and recommendations for legislation to promote the purposes of the authority. The accounts of the authority shall be subject to annual audits by the state Auditors of Public Accounts.

(P.A. 11-84, S. 11.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ll - Authority as successor agency. Memoranda of understanding.

(a) To the extent that the authority is authorized by sections 15-120aa to 15-120oo, inclusive, to exercise powers or duties with respect to Bradley, the general aviation airports and any other airports, which powers are also granted to the Office of Policy and Management, Department of Administrative Services, State Properties Review Board or Contracting Standards Board by the general statutes or any public or special act, the authority shall exercise such powers and perform such duties in lieu of such other offices, departments and boards.

(b) To the extent that the authority is authorized by sections 15-120aa to 15-120oo, inclusive, to exercise powers or duties with respect to Bradley, the general aviation airports and any other airports, which powers are also granted to the commissioner by the general statutes or any public or special act, the authority shall not exercise such powers or perform such duties except to the extent that such powers or duties are ceded to the authority by the commissioner. The authority and the commissioner shall enter into one or more memoranda of understanding that will facilitate the authority's governance of such airports, and provide for an orderly transition and transfer of ownership, jurisdiction or authority to control, operate and maintain such airports from the Department of Transportation to the authority. Such memoranda of understanding shall include, but not be limited to: (1) The administrative support functions to be provided by the Department of Transportation, including, but not limited to, human resources, payroll processing, purchasing, accounts payable, information technology, planning, engineering, construction inspection and additional services mutually agreed upon between the authority and the department; (2) those powers that will be exercised and duties that will be performed by each party, either as principal or as agent for the state, with respect to Bradley, the general aviation airports and any other airport, including responsibilities for ensuring compliance with all federal obligations; (3) those assets, funds and accounts, contracts and liabilities, powers and duties associated with Bradley, the general aviation airports and any other airport that will be transferred to the authority, whether by deed, lease, management contract, agency agreement, assignment or assumption, and the manner of such transfer; (4) the transfer of any employees as contemplated by section 15-120mm; (5) the time or times when such transfers shall be effective; and (6) the reimbursement to the state for the services provided under any memorandum of understanding. Such memoranda of understanding shall also provide that the Commissioner of Transportation shall make available any funds appropriated for use in connection with the general aviation airports to the authority for use by the authority in support of its functions with respect to the general aviation airports. In addressing development and implementation of, and accountability for, policy relevant to the execution of powers and duties and conduct of administrative support functions under the memoranda of understanding, the memoranda of understanding shall defer to the powers and duties granted and transferred to the authority under sections 15-120aa to 15-120oo, inclusive. The memoranda of understanding shall provide for the lease, assignment or transfer of ownership, jurisdiction or authority to control the airports, together with all assets, funds and accounts, contracts and liabilities, powers and duties and the manner and timing of any such lease, assignment or transfer. The authority, from time to time, shall advise the Department of Transportation of its readiness to accept any such lease, assignment or transfer in accordance with such memoranda of understanding, and such leases, assignments or transfers shall not be unreasonably delayed or withheld. If any bonds or other obligations issued under chapter 266a remain outstanding, the Treasurer shall also be party to any such memorandum of understanding. Once any such power, duty, asset, fund or account, contract or liability shall have been transferred to the authority, the commissioner shall not thereafter exercise any such power, perform such duty or take action with respect to any such asset, fund or account, contract or liability.

(c) The Treasurer may enter into a memorandum of understanding with the authority and the commissioner to use the resources of the Bradley Enterprise Fund established pursuant to section 15-101p by the authority for purposes of funding the functions relating to Bradley International Airport assumed by the authority pursuant to any memorandum of understanding between the authority and the commissioner. The memorandum of understanding may provide for the transfer of the Bradley Enterprise Fund from the Treasurer to the authority for application by the authority to the operations and maintenance of Bradley.

(d) No memorandum of understanding entered into between the authority, the commissioner and the Treasurer, if applicable, shall provide for any powers to be ceded to the authority, any duties to be assumed by the authority, or any transfer of assets, funds or accounts, contracts or liabilities to the authority if such cession, assumption or transfer shall contravene any contract now extant between the state and any other party including, without limitation, any bonds or other obligations issued pursuant to chapter 266a or any trust indenture or other agreement with respect to such bonds or other obligations. The Treasurer, the commissioner and the authority, and each of them, shall enter into such agreements, amendments, consents, assignments, supplemental indentures and other documents and instruments necessary to provide for such cession, assumption or transfer. The authority may, with the consent and approval of the Treasurer, assume the obligations of the state as issuer of any bonds, notes or other obligations issued under said chapter 266a that remain outstanding, and thereafter to indemnify and release the state from all liability and expense relating to such obligations. Any such assumption by the authority and release of the state shall be subject to the terms and provisions of any indenture securing such bonds, notes or other obligations of the state, and approval of the State Bond Commission.

(e) The authority and the Bureau of Aviation established pursuant to section 15-120oo shall further do all acts and things necessary by federal or state law, rule or regulation or relevant contractual requirements to effect the lease, assignment or transfer of ownership, jurisdiction or authority to control, operate and maintain Bradley, the general aviation airports and any other airports to the authority in the manner deemed by the authority to be in its best interests whether by deed, lease, management contract, agency agreement, assignment or assumption, all to the extent contemplated by such memoranda of understanding. The Department of Transportation shall receive no compensation in consideration of any such leases, assignments or transfers. Upon satisfaction of all such requirements, the authority, from time to time, shall notify the Department of Transportation of its readiness to accept such leases, assignments or transfers with respect to Bradley, the general aviation airports, other airports, or any of the foregoing and all documents and contracts necessary to effect such leases, assignments or transfers shall be executed.

(f) The Comptroller may establish such funds and accounts for the authority as may be requested by the authority or as may be necessary or appropriate to effect the terms of any memorandum of understanding or as may be convenient to effect the purposes of subdivision (12) of section 1-79, sections 1-120, 1-124 and 1-125, subsection (f) of section 4b-3, sections 13b-4 and 13b-42, subsection (a) of section 13b-44 and sections 15-101aa and 15-120aa to 15-120oo, inclusive, including, without limitation, a fund to support the general aviation airports and a fund for the authority's general operations. All revenue from the licensing of state airports and use of services of the authority shall be paid into the fund established for the authority's general operations, to be used by the authority according to the authority's budget for its authorized purposes.

(g) Subject to the provisions of the memoranda of understanding, upon the effective date of the lease, assignment or transfer of the assets comprising Bradley, the general aviation airports or any other airports, and the transfer of jurisdiction and control of such airports from the Department of Transportation to the authority as provided in sections 15-120aa to 15-120oo, inclusive, all existing regulations of the Department of Transportation concerning the licensing, use and operation of airports, aeronautics and aviation and state airport fees shall become duly adopted regulations and procedures of the authority. After said effective date of transfer, any modification to such existing regulations of the Department of Transportation or additional regulations or procedures concerning the airports, aviation or aeronautics within the state shall be adopted by the authority in accordance with applicable law.

(P.A. 11-51, S. 76; 11-84, S. 12; P.A. 13-244, S. 28.)

History: P.A. 11-84 effective July 1, 2011; pursuant to P.A. 11-51, a reference to “Department of Information Technology” was deleted editorially by the Revisors in Subsec. (a), effective July 1, 2011; P.A. 13-244 amended Subsec. (f) to replace reference to Sec. 1-79(l) with reference to Sec. 1-79(12).



Section 15-120mm - Employees.

(a) The authority shall be a successor employer to the state and shall recognize existing bargaining units and collective bargaining agreements existing at the time of transfer of Bradley and the general aviation airports to the authority. The employees of the authority shall be considered state employees under the provisions of sections 5-270 to 5-280, inclusive. Managerial employees and other employees not covered by a collective bargaining agreement shall be exempt from the classified service. With regard to unclassified positions, the authority shall not be required to comply with personnel policies and procedures of the Department of Administrative Services and the Office of Policy and Management with regard to approval for the creation of new positions, the number of such positions, the decision to fill such positions or the time for filling such positions. The authority, not the executive branch, shall have the power to determine whether an individual is qualified to fill an unclassified position at the authority. Employees of the authority covered by a collective bargaining agreement shall be members of the classified service. The authority shall establish classifications and determine the qualifications and set the terms and conditions of employment of employees not covered by a collective bargaining agreement, including the establishment of compensation and incentive plans.

(b) Existing aviation employees, as defined in section 15-120oo, in collective bargaining units shall be transferred with their position to the authority, if, as and when the authority shall have been ceded the powers of the commissioner to perform the functions performed by such employees. If the authority elects to employ a smaller number of persons in such positions at the authority than the number of existing aviation employees in collective bargaining units, the opportunity to transfer to the authority shall be offered on the basis of seniority as defined by statute or collective bargaining agreement. Employees who are offered the opportunity to transfer to the authority may decline to do so. Any person who is covered by a collective bargaining agreement as an employee of the Department of Transportation who accepts employment with the authority shall transfer with his or her position and shall remain in the same bargaining unit of which he or she was a member as an employee of the Department of Transportation.

(c) No employee covered by a collective bargaining agreement as an employee of the Department of Transportation shall be laid off as a result of the creation of the authority. Each bargaining unit employee of the Department of Transportation who does not transfer to the authority and who, by virtue of sections 15-101l to 15-101n, inclusive, is no longer employed by the Department of Transportation shall be retained by said department or assigned with his or her position to another state agency in accordance with the provisions of the State Employees Bargaining Agent Coalition agreement. Such opportunities shall be offered in the order of seniority. Seniority shall be defined in the same way as cases of transfer under the appropriate collective bargaining agreements. Such assignments shall be made only with the approval of the Office of Policy and Management and shall be reported at the end of the fiscal year to the Finance Advisory Committee. Employees may choose to be laid off in lieu of accepting any such assignment. In such case, they shall be entitled to all collective bargaining rights under their respective collective bargaining agreements including the State Employees Bargaining Agent Coalition. Sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-567, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, shall in no way affect the collective bargaining rights of employees of the Department of Transportation.

(d) (1) In addition to positions transferred to the authority under subsection (b) of this section, the authority may create one or more new classifications of employees as determined by the board of directors. Such classifications shall not be deemed comparable to other classifications in state service and shall be exempt from classified service.

(2) On and after July 1, 2011, the authority may hire employees into new unclassified positions without regard to any collective bargaining agreement then in effect and may set the initial terms and conditions of employment for all employees in new unclassified positions.

(e) The executive branch shall be authorized and empowered to negotiate on behalf of the authority for employees of the authority covered by collective bargaining and represent the authority in all other collective bargaining matters. The authority shall be entitled to have a representative present at all such bargaining.

(f) In any interest arbitration regarding employees of the authority, the arbitrator shall take into account as a factor, in addition to those factors specified in section 5-276a, the purposes of sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-567, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, the entrepreneurial mission of the authority and the necessity to provide flexibility and innovation to facilitate the success of the authority in the marketplace.

(g) The officers and all other employees of the authority shall be state employees for the purposes of group welfare benefits and retirement, including, but not limited to, those provided under chapter 66 and sections 5-257 and 5-259. The authority shall reimburse the appropriate state agencies for all costs incurred by such designation.

(h) The executive director, as described in subsection (d) of section 15-120bb, may, at the discretion of the authority and at the one-time irrevocable option of the executive director, be exempted from the provision of subsection (g) of this section for the purposes of retirement under chapter 66 or group welfare benefits under sections 5-257 and 5-259. If the executive director elects either or both such options, as approved by the authority, the executive director's participation in the retirement or group benefits plan, as applicable, shall be suspended during the period of such election while the executive director is an employee of the authority. The authority may develop and implement retirement plans and group welfare benefits for the executive director. Such plans shall not be subject to supervision, oversight or approval by the State Employees Retirement Commission under chapter 66 or the Comptroller, Attorney General or Insurance Commissioner under chapter 67, provided any such retirement plan shall be considered a Connecticut retirement plan for purposes of subsection (d) of section 5-160. The authority shall pay all costs, fees, contributions and other expenses incurred as a result of any such retirement plan or group welfare benefit.

(P.A. 11-84, S. 13; P.A. 13-299, S. 92, 93; P.A. 14-199, S. 9.)

History: P.A. 11-84 effective July 1, 2011; P.A. 13-299 amended Subsecs. (c) and (f) to delete references to Sec. 12-557e and replace references to Sec. 12-574(d) with references to Sec. 12-574(c), effective July 1, 2013; P.A. 14-199 added Subsec. (h) re executive director participation in retirement and group welfare plan, effective June 12, 2014.



Section 15-120nn - Operation and management of airports.

(a) The authority shall have entire charge, control, operation and management of any airport or restricted landing area which it owns, leases, controls, operates or manages.

(b) The authority may sell, lease or grant any interest in any airport or airport site, or any part thereof, hangars, shops or other buildings or other property which it owns, leases, operates or manages. Leases of land of the state shall be for periods determined by the authority and may provide for the construction of buildings on the land. The authority may confer the privilege of concessions of supplying, upon the airports, goods, commodities, service and facilities. The authority shall grant no exclusive right for the use of any airway, airport, restricted landing area or other air navigation facility under its jurisdiction.

(c) The authority may purchase or acquire title in fee simple to, or any lesser estate, interest or right in, any airport, restricted landing area or other air navigation facility owned or controlled by any municipality or by any two or more municipalities jointly or by any other person.

(d) The authority may purchase or acquire any interest, in whole or in part, in land, buildings, equipment or facilities that it has leased or granted in any airport, airport site or any part thereof pursuant to subsection (b) of this section. The authority's determination that such purchase or acquisition is necessary shall be conclusive.

(e) The authority may (1) prohibit, limit or restrict the parking of vehicles, (2) determine speed limits with the approval of the Office of the State Traffic Administration, (3) restrict roads or portions thereof to one-way traffic, (4) designate the location of crosswalks, on any portion of any road or highway upon the grounds of any airport owned or held under lease by the state, and (5) erect and maintain signs designating such prohibitions or restrictions. The authority may provide by procedure for a fine for any person who fails to comply with any such prohibition or restriction.

(f) The authority may enter into an agreement with any municipality within or near which any airport owned or leased by the state is located, for the purpose of mutual assistance for fire protection.

(P.A. 11-84, S. 14; P.A. 12-132, S. 47.)

History: P.A. 11-84 effective July 1, 2011 (Revisor's note: In Subsec. (f), the word “which” was inserted editorially by the Revisors for clarity); P.A. 12-132 amended Subsec. (e)(2) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 15-120oo - Bureau of Aviation.

The commissioner shall establish a Bureau of Aviation to which all existing fiscal and administrative, management, operational, maintenance and aircraft rescue and fire fighting personnel of the Department of Transportation, in collective bargaining units or otherwise, presently assigned responsibility primarily for the management and operation of Bradley International Airport and the general aviation airports shall be consolidated, pending offer and acceptance of transfer to the authority. The Bureau of Aviation shall manage, operate, develop and effect the transfer of jurisdiction and control of Bradley, the general aviation airports and any other airports to the authority pursuant to the terms of memoranda of understanding entered into pursuant to section 15-120ll.

(P.A. 11-84, S. 15.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120pp - Airport development zone report.

Section 15-120pp is repealed, effective July 2, 2015.

(Oct. Sp. Sess. P.A. 11-1, S. 39; P.A. 15-192, S. 59.)



Section 15-120qq - Indemnification for title defects or environmental issues re airport properties.

(a) The state shall hold harmless and indemnify the Connecticut Airport Authority and any employee and any director of the authority from any liability, financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, order, penalty, lien, assessment, suit or judgment by reason of any title defects relating to, or any pollution, contamination, hazardous waste, hazardous substance, or hazardous building material, including, but not limited to, asbestos, asbestos-containing materials, lead or lead-containing materials, polychlorinated biphenyls (PCB) in building and infrastructure, mold, fluorescent and high intensity discharge (HID) lamps, mercury, PCB ballasts, lead-acid battery electrolytes, fluorocarbons, equipment coolant, hydraulic fluids, radioactive materials, explosives, military ordinance, gasoline and petroleum products or any other environmental condition existing at, originating or emanating from or relating to, the real property, facilities and other improvements comprising Bradley Airport, the general aviation airports, any other airports, any airport site or any part thereof that are part of any lease, assignment, transfer, sale or other disposition from the Department of Transportation to the authority of such real property, facilities and other improvements which title defects or environmental issues were in existence as of the date of any such lease, assignment, transfer, sale or other disposition. The state shall not hold harmless nor indemnify the authority for any title defects or environmental issues arising after the date of any such lease, assignment, transfer, sale or other disposition which are not related to or attributable to any preexisting title defects or environmental issues.

(b) The authority or any such employee or director may bring an action in the Superior Court against the state to enforce the provisions of this section.

(c) For purposes of this section, “pollution”, “contamination”, “hazardous waste”, “hazardous substance” and “environmental condition” have the same meanings as in applicable federal, state or local laws, whether now in force or as amended or enacted in the future, pertaining to public health or the environment and including, without limitation, title 22a and any regulations or guidance promulgated by the Department of Energy and Environmental Protection, the Comprehensive Environmental Response, Compensation and Liability Act of 1980, the Resource Conservation and Recovery Act of 1976 and the Superfund Amendments and Reauthorization Act of 1987, as may be amended from time to time, and “hazardous building material” has the same meaning commonly ascribed to it in the environmental remediation context and in any regulations or guidance promulgated by the Department of Energy and Environmental Protection or the Department of Administrative Services.

(P.A. 12-196, S. 4; P.A. 13-247, S. 200.)

History: P.A. 12-196 effective June 15, 2012; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (c), effective July 1, 2013.



Section 15-120rr - Exemption from taxes.

The exercise of the powers granted by sections 15-120aa to 15-120qq, inclusive, shall constitute the performance of an essential governmental function and the Connecticut Airport Authority shall not be required to pay any amount representing taxes or assessments levied by any municipality or political subdivision or special district having taxing powers of the state, or state taxes of any kind, except as provided in section 15-120ss.

(P.A. 13-277, S. 58.)

History: P.A. 13-277 effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012.



Section 15-120ss - Payments representing property tax for property at Bradley International Airport.

(a) For assessment years commencing on and after October 1, 2012, the Connecticut Airport Authority shall pay amounts representing property tax on the authority's property in accordance with chapters 201, 203 and 204 in the amounts and to the municipalities as follows:

(1) Windsor Locks

$3,319,685.85

(2) Suffield

$693,909.43

(3) East Granby

$657,991.08

(4) Windsor

$6,925.43

(b) Notwithstanding any provision of the general statutes or any special act, any real property improvements completed at Bradley International Airport on or after October 1, 2012, shall be deemed to be included in the annual tax payment prescribed in subsection (a) of this section.

(c) Notwithstanding subsection (a) of this section, for the fiscal year ending June 30, 2014, the towns of Windsor Locks, Suffield, East Granby and Windsor shall receive payment for property located at Bradley International Airport equal to the amount received for such property in the fiscal year ending June 30, 2013.

(P.A. 13-277, S. 59.)

History: P.A. 13-277 effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012.






Chapter 268 - Boating

Section 15-121 - Administrative procedure.

(a) Unless otherwise provided in this chapter, the Commissioner of Energy and Environmental Protection shall administer the provisions of this chapter and for such purpose shall have exclusive jurisdiction of all waters of the state, subject to the authority of the United States in respect to the navigable waters of the United States.

(b) In the performance of his duties under part II the commissioner shall: (1) Classify all waters and all vessels for the purpose of establishing uniformity in the regulation of such waters and such vessels; (2) prescribe uniform navigation aids for state waters and regulate the use of such aids; (3) establish restricted zones or sea lanes within navigable waters and adopt regulations pertaining thereto for the purpose of protecting the natural ecology of such waters and the abutting shoreline from environmental damage resulting from marine accidents which cause the release of petroleum products or other hazardous substances and materials into the waters of the state, provided before establishing such lanes, zones and regulations the commissioner shall consider at least the following factors: (i) The danger in transporting the type of material; (ii) the evidence of deleterious incidents arising from the transportation of such hazardous materials; (iii) available alternatives; (iv) the public need; and (v) the effect on interstate commerce; and further provided any such regulations promulgated by the commissioner shall list and define the substances and materials which are classified as hazardous; (4) prescribe uniform standards for safety devices and equipment required by part II and certify the types of devices and equipment which meet such standards; (5) designate and assist the several towns in designating prohibited and restricted boating areas and waters limited to special boating purposes and prescribe uniform standards for the marking and regulation of such areas; (6) adopt such regulations respecting water skiing and underwater swimming and diving as he finds necessary for public safety; (7) study, plan and recommend the development of boating facilities, safety education and means of improving boating safety; (8) in cooperation with the Department of Public Health, investigate matters relating to and recommend means of improving boating sanitation; (9) cooperate with the Department of Transportation concerning regulations governing the operation of seaplanes on state waters; (10) cooperate with the United States and the several states in promoting uniformity of boating laws and regulations and their administration and enforcement; and (11) subject to the applicable provisions of chapter 54 and the limitations of part II, adopt such regulations to provide for public safety and environmental quality as he finds necessary to administer and enforce the provisions of said part and to promote the safe use and protection of waters and the safe operation of vessels; provided the commissioner shall make no regulations respecting the operation of vessels on Long Island Sound except as are necessary to secure inshore waters and establish and secure restricted areas.

(c) In the performance of his duties under part III the commissioner shall: (1) Establish, by regulations adopted in accordance with the provisions of chapter 54, criteria for the issuance of marine dealer identification numbers; (2) establish a uniform system for the display of motorboat identification numbers in conformity with such system as the United States may employ pursuant to the federal Boat Safety Act of 1971; (3) provide in such system for the display of distinctive marine dealers' identification numbers; (4) compile and publish periodically boating accident statistics and submit such statistics, together with copies of all accident reports and other reports or studies, as required, to the secretary of the department of the United States in which the United States Coast Guard is operating; and (5) subject to the applicable provisions of chapter 54, adopt such regulations to provide for the public safety as are necessary to administer the provisions of part III.

(1961, P.A. 506, S. 2; 520, S. 2; 1967, P.A. 175, S. 1; 1969, P.A. 768, S. 207; 1971, P.A. 872, S. 370; 1972, P.A. 91, S. 1; P.A. 73-257, S. 1, 27; P.A. 77-614, S. 323, 557, 610; P.A. 84-268, S. 3, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-88, S. 5, 9; P.A. 11-80, S. 1.)

History: 1967 act deleted Subsec. (c)(3) re staggered system of renewal and renumbered remaining Subdivs. accordingly; 1969 act replaced department of aeronautics with department of transportation and aeronautics commission with bureau of aeronautics in Subsec. (b); 1971 act replaced boating commission with commissioner of environmental protection; 1972 act inserted new Subsec. (b)(3), renumbering remaining Subdivs. accordingly and included in Subdiv. (11), formerly (10), references to environmental quality and protection of waters and replaced reference to repealed Secs. 4-41 to 4-50 with reference to Secs. 4-168 to 4-173; P.A. 73-257 amended Subsec. (a) to add phrase “unless otherwise provided in this chapter”, amended Subsec. (b) to replace reference to Secs. 4-168 to 4-173 with “applicable provisions of chapter 54”, deleted Subsec. (c)(3) re assignment of number blocks for use in numbering boats and other references to such numbering, renumbering remaining Subdivs., changed “Federal Boating Act of 1958” to “Federal Boat Safety Act of 1971” and made technical changes; P.A. 77-614 replaced department of health with department of health services and deleted reference to bureau of aeronautics, effective January 1, 1979; P.A. 84-268 amended Subsec. (c) by inserting new Subdiv. (1) authorizing the commissioner to adopt regulations on marine dealer identification numbers and renumbering the remaining Subdivs. accordingly; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-88 deleted references to repealed Sec. 4a-68 in Subsec. (b)(11) and Subsec. (c), effective July 1, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-122 and 15-123 - Appointment and organization of commission. Director; employees.

Sections 15-122 and 15-123 are repealed.

(1961, P.A. 506, S. 3, 4; 520, S. 3. 4; 1971, P.A. 872, S. 152.)



Section 15-124 - Investigations. Hearings.

The commissioner may conduct investigations and hold hearings on any matter arising under the provisions of this chapter and for such purpose may, upon request, use any courtroom or town hall. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records, papers and documents. If any person refuses to attend, testify or produce books, records, papers or documents as ordered, a judge of the Superior Court, upon application of the commissioner, may make such order as may be appropriate to aid in the enforcement of this section.

(1961, P.A. 506, S. 5; 520, S. 5; 1971, P.A. 872, S. 371.)

History: 1971 act replaced “commission”, i.e. boating commission, and “chairman” with “commissioner”, i.e. environmental protection commissioner.



Section 15-125 - Appeal from action of Commissioner of Energy and Environmental Protection or Commissioner of Motor Vehicles.

Any person aggrieved by an order or decision of the Commissioner of Energy and Environmental Protection or the Commissioner of Motor Vehicles under this chapter may appeal to the superior court for the judicial district in which he resides or, if he is not a resident of the state, to the superior court for the judicial district of Hartford, within thirty days after such order or decision takes effect. No order or decision shall be stayed upon appeal except by order of the court or with the consent of the commissioner who issued such order or decision.

(1961, P.A. 506, S. 6; 520, S. 6; 1971, P.A. 872, S. 372; P.A. 73-257, S. 2, 27; P.A. 76-436, S. 355, 681; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 73-257 specified appeals re decisions of commissioners of environmental protection and motor vehicles; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to counties and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-126 - Determination of validity of regulations.

The validity of any regulation adopted by the commissioner may be determined by the superior court for the judicial district of Hartford. No action shall be brought until the complaining party has requested the commissioner to pass upon the validity of the regulation in question and has exhausted all means of administrative review or appeal which may be provided by the commissioner.

(1961, P.A. 506, S. 7; 520, S. 7; 1971, P.A. 872, S. 373; P.A. 76-436, S. 356, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 15-127 - Definitions.

As used in this part unless the context otherwise requires: “Commissioner” means the Commissioner of Energy and Environmental Protection; “federal waters” means the navigable waters of the United States within the territorial limits of the state; “state waters” means all waters within the territorial limits of the state except federal waters; “vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water; “motorboat” means any vessel, not more than sixty-five feet in length and propelled by machinery, whether or not such machinery is the principal source of propulsion; “sailboat” means any vessel propelled by sail alone; “sailboard” means any sailboat whose unsupported mast is connected by a swivel or a flexible universal joint to a hull similar to the hull of a surfboard; “water skiing” includes towing of any person behind a vessel under power, whether such person is connected by a towing line to such vessel or not, and similar forms of activity in which a passenger exits a vessel and uses the suction or wake of the underway vessel to engage in the activity; “operate” means to navigate or otherwise use a vessel; a vessel is “under way” when it is not moored, anchored, made fast to the shore or aground; “person” means any individual, partnership, firm, association, limited liability company, corporation or other entity; “town” includes city, town, borough and any other political subdivision of the state; “masthead light” means a white light placed over the fore and aft centerline of the vessel aft of and higher than the side lights and forward of the stern light showing an unbroken light over an arc of the horizon of 225 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on either side of the vessel; “side light” means a green light on the starboard side or a red light on the port side, placed forward of the stern light and as near as practicable to the bow of the vessel, each showing an unbroken light over an arc of the horizon of 112.5 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on its respective side, except that on a vessel of less than twenty meters in length the side lights may be combined in one lantern carried on the fore and aft centerline of the vessel; “stern light” means a white light placed as near as practicable to the stern showing an unbroken light over an arc of the horizon of 135 degrees and so fixed as to show the light 67.5 degrees from right aft on each side of the vessel; “all-around light” means a light showing an unbroken light over an arc of the horizon 360 degrees; “anchor light” means an all-around white light exhibited forward and displayed where it can best be seen; “international regulations” means the International Regulations for Preventing Collisions at Sea, 1972, including annexes currently in force for the United States; and “jetted articulated vessel” or “JAV” means any vessel that consists of a base pumping unit used to generate water or other media under pressure, an articulated hose used to convey media under pressure or a jointed or flexible conduit used to convey such media and a device through which high-pressure media is ejected for the purpose of propelling, elevating or submerging an operator or passenger.

(1961, P.A. 520, S. 1; 1967, P.A. 171, S. 1; 1971, P.A. 872, S. 374; P.A. 73-257, S. 3, 27; P.A. 83-50, S. 1, 3; P.A. 85-106, S. 1; P.A. 87-505, S. 5, 9; May Sp. Sess. P.A. 92-11, S. 45, 70; P.A. 95-79, S. 45, 189; P.A. 11-80, S. 1; P.A. 16-187, S. 1.)

History: 1967 act replaced boating safety commission with boating commission and redefined motorboat to place 65-foot limit on length; 1971 act replaced definition of “commission” with definition of “commissioner”; P.A. 73-257 redefined “water-skiing” to include towing person behind vessel under power; P.A. 83-50 defined “sailboard”; P.A. 85-106 defined “masthead light”, “side light”, “stern light”, “all-around light”, “anchor light” and “international regulations” and deleted definition of federal regulations for preventing collisions at sea; P.A. 87-505 deleted an obsolete reference to Sec. 15-128 and inserted Sec. 15-129 in lieu thereof; May Sp. Sess. P.A. 92-11 made a technical change; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 16-187 redefined “water skiing” and added provision defining “jetted articulated vessel” or “JAV”, effective June 9, 2016.



Section 15-128 - Lights.

Section 15-128 is repealed.

(1961, P.A. 520, S. 8; P.A. 76-381, S. 20; P.A. 77-327, S. 1, 2; P.A. 87-505, S. 8, 9.)



Section 15-129 - Safety and equipment requirements for vessels. Regulation of motorboat noise.

(a) Vessels operated on state and federal waters shall comply with the federal and state safety and equipment requirements contained in this chapter. The federal requirements cited in this section are incorporated herein by reference. (1) Every vessel shall comply with the requirements of 33 CFR Part 175, Subpart B, as amended from time to time, regarding the number and type of personal flotation devices required to be on board the vessel, including requirements regarding the use of personal flotation devices by children. (2) Every vessel that has gasoline engines for electrical generation, mechanical power or propulsion shall comply with the requirements of 33 CFR Part 183, Subpart K, 33 CFR 175.201 and 46 CFR Subpart 25.40, as amended from time to time, regarding ventilation applicable to the vessel. (3) Every gasoline engine installed in a motorboat after April 25, 1940, except outboard motors, shall comply with the requirements of 46 CFR Subparts 25.35 and 58.10, as amended from time to time, regarding backfire flame controls. (4) Every motorboat shall have its engine equipped with an effective muffler or muffler system. (5) All motorboats shall comply with the requirements of 46 CFR Subpart 25.30, as amended from time to time, regarding fire extinguishers applicable to the vessel. (6) Every vessel shall comply with the requirements of 33 USC 2032 to 2038, inclusive, as amended from time to time, and 33 CFR Part 86, as amended from time to time, regarding sound signal appliances applicable to the vessel. (7) Every vessel shall comply with the requirements of 33 USC 2037, as amended from time to time, and 33 CFR Part 87, as amended from time to time, regarding visual distress signals and the use thereof. Every vessel operated on the waters of Long Island Sound or Fishers Island Sound shall comply with the requirements of 33 USC 2037, as amended from time to time, and 33 CFR Part 175, Subpart C, as amended from time to time, regarding visual distress signals applicable to the vessel, unless specifically exempted therefrom. Each person, operator and owner in a vessel shall comply with 33 CFR 175.140, as amended from time to time, regarding restrictions on the use of visual distress signals.

(b) No person shall operate or give permission for the operation of any motorboat on the waters of this state unless such motorboat is at all times equipped with a muffler or muffler system which enables such motorboat to be operated in compliance with subsections (c) and (d) of this section and such muffler or muffler system is in use. For purposes of this section, “muffler” or “muffler system” means a sound suppression device or system designed and installed to abate the sound of exhaust gases emitted from an internal combustion engine and causes such engine to operate in compliance with subsections (c) and (d) of this section. “Muffler system” includes, but is not limited to, an underwater through-the-propeller-hub exhaust outlet system.

(c) No person shall operate or give permission for the operation of any motorboat on the waters of this state in such a manner as to exceed the following noise levels: (1) For engines manufactured before January 1, 1993, a noise level of 90 dB(A) when subjected to a stationary sound level test as prescribed by Society of Automotive Engineers Specification Number J2005; (2) for engines manufactured on or after January 1, 1993, a noise level of 88 dB(A) when subjected to a stationary sound level test as prescribed by Society of Automotive Engineers Specification Number J2005. If a motorboat is equipped with more than one engine, such noise levels shall apply when all such engines are simultaneously in operation.

(d) No person shall operate or give permission for the operation of any motorboat on the waters of this state in such a manner as to exceed a noise level of 75 dB(A) measured as specified by Society of Automotive Engineers Specification Number J1970.

(e) Any officer authorized to enforce the provisions of this chapter who has reason to believe that a motorboat is being operated in excess of the noise levels established in subsection (c) or (d) of this section may request the operator of such motorboat to submit the motorboat to an on-site test to measure noise levels, with the officer on board such motorboat if such officer chooses, and the operator shall comply with such request. If such motorboat exceeds the noise levels established in subsection (c) or (d) of this section, the officer may direct the operator to take immediate and reasonable measures to correct the violation, including returning the motorboat to a mooring and keeping the motorboat at such mooring until the violation is corrected or ceases.

(f) Any officer who conducts a motorboat sound level test as provided in this section shall be qualified in motorboat noise testing by the Department of Energy and Environmental Protection. Such qualification shall include, without limitation, instruction in selection of the measurement site and in the calibration and use of noise testing equipment.

(g) No person shall operate or give permission for the operation of any motorboat on the waters of this state that is equipped with a muffler or muffler system cutout, bypass or similar device which prevents the proper operation of or diminishes the operating capacity of the muffler, or causes the motorboat to be operated in violation of subsection (c) or (d) of this section, except that the commissioner shall allow the installation and operation of those muffler system cutouts, bypasses or similar devices that are demonstrated to the satisfaction of the commissioner to operate in accordance with the provisions of subsection (c) or (d) of this section.

(h) No person shall remove a muffler or muffler system from a motorboat or alter a muffler or muffler system on a motorboat so as to prevent the operation of such motorboat in compliance with subsections (c) and (d) of this section.

(i) No person shall sell or offer for sale any motorboat which is not equipped with a muffler or muffler system which enables such motorboat to be operated in compliance with subsections (c) and (d) of this section. This subsection shall not apply to the sale or offer for sale of a motorboat which will be operated solely for the purpose of competing in marine races or regattas, provided upon the sale of a motorboat which is not equipped with such a muffler or muffler system, the seller shall provide to the purchaser, and the purchaser shall date and sign, the following statement: “I understand that this motorboat may not be operated for any purposes other than competing in a marine race or regatta authorized under section 15-140b of the Connecticut general statutes”. Such statement shall include the hull identification number of the motorboat being purchased. Not later than five days after the sale, the seller shall submit to the commissioner a copy of such signed and dated statement. The seller and purchaser shall each retain a copy of the statement.

(j) The provisions of subsections (c) and (d) of this section shall not apply to the operation of a motorboat participating in a marine race or regatta authorized by the commissioner under section 15-140b.

(k) All devices and equipment required by this section shall be of a type and carried in the quantity and location approved by the commissioner or by the United States Coast Guard.

(l) Sirens shall not be used on any vessel, except that law enforcement vessels of the United States, this state or a political subdivision of this state may use sirens when engaged in law enforcement activities or when identification is necessary for safety reasons. Any vessel may be equipped with a theft alarm signal device if such device is so designed that it cannot be used as an ordinary warning signal.

(m) Any person who violates any provision of subsection (a) of this section shall have committed an infraction. Any person who fails to comply with a request or direction of an officer made pursuant to subsection (e) of this section shall be fined not less than three hundred fifty dollars or more than five hundred fifty dollars and shall be fined not less than four hundred fifty dollars or more than six hundred fifty dollars for each subsequent offense. Any person who violates the provisions of any other subsection of this section shall be fined not less than one hundred dollars or more than five hundred dollars.

(1961, P.A. 520, S. 9; 1967, P.A. 449, S. 1; 1969, P.A. 145, S. 1; P.A. 73-257, S. 4, 27; P.A. 76-381, S. 21; P.A. 78-275, S. 1, 3; P.A. 83-50, S. 2, 3; P.A. 84-268, S. 1; P.A. 85-106, S. 3; P.A. 87-505, S. 1, 9; P.A. 89-388, S. 25; P.A. 97-49, S. 1, 2; P.A. 98-209, S. 18, 25; P.A. 05-76, S. 2; 05-203, S. 1; P.A. 06-196, S. 97; P.A. 08-26, S. 1; P.A. 11-80, S. 1.)

History: 1967 act made provisions applicable to vessels in federal waters, required life preservers on sailboats, canoes and rowboats as well as on motorboats, inserted new Subsec. (a)(2) re preservers for children under sixteen, renumbering remaining Subdivs. accordingly, required ventilation for enclosed engine compartments and added Subdiv. (6) requiring fire extinguishers; 1969 act added Subsec. (c) forbidding operation of improperly equipped vessel; P.A. 73-257 replaced specific vessel listing in Subsec. (a)(1) with “vessel” and “life preserving device” with “personal flotation device”, deleted Subsec. (a)(2) and renumbered remaining Subsecs. accordingly; P.A. 76-381 added Subsec. (d) making violation an infraction; P.A. 78-275 inserted new Subsec. (b) re permissible noise levels and relettered remaining Subsecs. accordingly; P.A. 83-50 amended Subsec. (a) to deem a sailboard hull to be a personal flotation device; P.A. 84-268 amended Subsec. (b) by adding provision authorizing an officer to request a vessel operator to submit the vessel to a test, deleted Subsec. (d), which had prohibited operating or giving permission to operate a vessel not equipped as required, adding prohibition against the giving of permission to operate a vessel in such a way as to exceed noise levels in Subsec. (b), relettering the remaining Subsec. accordingly and amending said Subsec. by adding specific fine for refusal to submit to the test; P.A. 85-106 amended Subsec. (a) by making technical changes in Subdiv. (1), establishing an exception to the requirement of arrestors or backfire traps in Subdiv. (2) and adding Subdivs. (6) re sound devices and (7) re visual distress signals, amended Subsec. (c) by adding provisions re quantity and location, and amended Subsec. (d) to prohibit the use of sirens; P.A. 87-505 added Subsec. (e) re altered mufflers; P.A. 89-388 amended Subsec. (b) by relettering provisions re officers as Subsec. (c) and adding provisions re reasonable measures to correct a violation and moved provisions re violations from Subsec. (e) to new Subsec. (g) and added penalty for violations of Subsecs. (b) and (c); P.A. 97-49 amended Subsec. (a) to require operator or owner of certain vessels to require any child under twelve to wear personal flotation device while vessel is underway, effective July 1, 1997; P.A. 98-209 substantially amended former section and relettered former subsections to provide for more extensive regulation of motorboat noise, amending or adding Subsecs. (b) to (m), inclusive, effective July 1, 1999 (Revisor's note: The Revisors editorially substituted a period for a comma following “... Department of Environmental Protection”); P.A. 05-76 required every motorboat to be equipped with effective muffler or muffler system in Subsec. (a), defined “muffler system” in Subsec. (b), provided exception for installation and operation of muffler system cutouts, bypasses or similar devices approved by Commissioner of Environmental Protection in Subsec. (g), and added references to muffler system in Subsecs. (b), (g), (h) and (i), effective June 2, 2005; P.A. 05-203 added provision re person failing to comply with request or direction of officer made pursuant to Subsec. (e) being subject to increased fine, added provision re fine for subsequent offense and made a conforming change in Subsec. (m), effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (m), effective June 7, 2006; P.A. 08-26 amended Subsec. (a) to replace former requirements with provisions adopting federal requirements regarding number, type and use of personal flotation devices, vessel ventilation, backfire flame controls, fire extinguishers, sound signal appliances and visual distress signals; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011.

Cited. 209 C. 169.



Section 15-129a - Required and authorized lights.

(a) Every vessel using state or federal waters shall comply with the following federal requirements, which are incorporated herein by reference, regarding the use of navigation lights: 33 USC 2020 to 2021, inclusive, as amended from time to time, 33 USC 2023 to 2029, inclusive, as amended from time to time, 33 USC 2038, as amended from time to time, and 33 CFR Part 84, as amended from time to time.

(b) The visibility for the lights required by this section shall comply with 33 USC 2022 and 2038, as amended from time to time, and 33 CFR Part 84, as amended from time to time, which federal requirements are incorporated herein by reference.

(c) When lights are required pursuant to subsection (a) of this section, no other lights shall be exhibited, except lights that (1) cannot be mistaken for the lights required pursuant to this section and do not impair the visibility or distinctive character of such required lights, and (2) do not interfere with the keeping of a proper lookout.

(d) Every vessel shall comply with the requirements of 33 USC 2030, as amended from time to time, which requirements are incorporated herein by reference, regarding the exhibition of anchor lights when a vessel is at anchor or aground.

(e) Flashing blue lights may be used by law enforcement vessels of the United States, this state or a political subdivision of this state in accordance with 33 CFR 88.11, as amended from time to time, which is incorporated herein by reference.

(f) Flashing red and yellow light signals may be used by vessels engaged in government sanctioned public safety activities and commercial vessels performing similar functions in accordance with 33 CFR 88.12, which is incorporated herein by reference.

(g) Violation of any provision of this section shall be an infraction.

(P.A. 85-106, S. 2; P.A. 08-26, S. 2.)

History: P.A. 08-26 replaced former lighting requirements in Subsecs. (a), (b), (d) and (e) with provisions adopting federal requirements, added new Subsec. (f) authorizing flashing red and yellow light signals for certain government and commercial vessels and redesignated existing Subsec. (f) as Subsec. (g).



Section 15-130 - Modification or suspension of requirements.

The Commissioner of Energy and Environmental Protection may modify or suspend any requirement of sections 15-129 and 15-129a in respect to any class of vessels or vessels using any water or class of waters upon finding that such requirement does not materially aid boating safety and is unduly burdensome and inconvenient. If, however, any requirement of section 15-129 or 15-129a is a federal standard, the commissioner may not modify or suspend such requirement unless: (1) The Secretary of the United States Coast Guard has issued an exemption under 46 USC 4305 or the state of Connecticut is exempted from preemption under 33 CFR 175.5, or (2) the modification or suspension of the federal standard is necessary to meet uniquely hazardous conditions or circumstances. In the event the Secretary of the United States Coast Guard has not disapproved of a modification or suspension under 46 USC 4306, the commissioner may modify such standards under section 15-129 or section 15-129a.

(1961, P.A. 520, S. 10; 1971, P.A. 872, S. 375; P.A. 87-505, S. 6, 9; P.A. 08-26, S. 3; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. commissioner of environmental protection; P.A. 87-505 deleted an obsolete reference to Sec. 15-128 and inserted Sec. 15-129a in lieu thereof; P.A. 08-26 made a technical change and added provision specifying commissioner may not modify or suspend requirement if it is a federal standard, except under certain conditions; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-130a - Powers of officers re vessel in unsafe condition.

If any officer empowered to enforce the provisions of this chapter observes a vessel being used without sufficient lifesaving or fire-fighting devices or in an overloaded or otherwise unsafe condition as defined in this chapter or in regulations of the Department of Energy and Environmental Protection, and in his judgment such use creates an especially hazardous condition, he may direct the operator to take whatever immediate and reasonable steps that would be necessary for the safety of those aboard the vessel, including directing the operator to return to mooring and to remain there until the situation creating the hazard is corrected or ended.

(P.A. 73-257, S. 25, 27; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-131 - Rules for preventing collisions.

The rules prescribed by this section for preventing collisions shall govern the operation of all vessels on state and federal waters. In construing the provisions of this section, risk of collision shall be deemed to exist when the compass bearing between approaching vessels does not appreciably change.

(1) When vessels approach each other end on, or nearly so, each shall pass on the port side of the other, except that, if the courses of such vessels are so far to the starboard of each other as not to be considered approaching end on and altering course would create a hazard, each shall keep out of the way of the other and pass on the starboard side of the other.

(2) When vessels are crossing so as to involve risk of collision, the vessel which has the other on her starboard side shall keep out of the way of the other, except that in such a situation a motorboat shall keep out of the way of a sailboat.

(3) When sailboats are crossing so as to involve risk of collision, one of them shall keep out of the way of the other as follows: (A) A sailboat running free shall keep out of the way of a sailboat which is close-hauled. (B) A sailboat which is close-hauled on the port tack shall keep out of the way of a sailboat which is close-hauled on the starboard tack. (C) When two sailboats are running free with the wind on different sides, the sailboat which has the wind on the port side shall keep out of the way of the other. (D) When two sailboats are running free with the wind on the same side, the sailboat which is to the windward shall keep out of the way of the other.

(4) Every vessel overtaking another vessel shall keep out of the way of the overtaken vessel. Any person operating a vessel shall not follow another vessel more closely than is reasonable and prudent and shall have regard for prevailing circumstances and conditions so as to not create a risk of collision.

(5) Every vessel which is required by these rules to keep out of the way of another vessel, on approaching such other vessel, shall slacken speed, stop, reverse or alter course as necessary and, as circumstances permit, avoid crossing ahead of or hazarding the other vessel. The other vessel shall maintain her course and speed.

(6) In obeying and construing these rules, regard shall be had to all dangers of navigation and collision and any special circumstances which may render a departure from these rules necessary in order to avoid immediate danger. For the purposes of this subsection, following too closely to avoid collision with another vessel shall be considered a violation.

(7) The operator of a vessel shall at all times maintain a proper lookout required by the ordinary practice of seamen and by the special circumstances of the case.

(8) Violation of any provision of this section shall be an infraction.

(1961, P.A. 520, S. 11; P.A. 76-381, S. 22; P.A. 94-188, S. 13; P.A. 99-219, S. 1, 3.)

History: P.A. 76-381 added Subsec. (h) making violation an infraction; P.A. 94-188 changed Subsecs. (a) to (h), inclusive, to Subdivs. (1) to (8), inclusive, and in the new Subdiv. (3), changed the Subdivs. to Subparas; P.A. 99-219 made section applicable to federal waters and added provisions in Subdivs. (4) and (6) re following too closely to avoid collision, effective July 1, 1999.



Section 15-132 - Procedure in case of collision or accident.

When two or more vessels are involved in a collision, accident or other casualty, the operator of each, so far as he can do so without danger to his vessel or to its crew or passengers, shall render to the other vessel, its operator, crew and passengers such assistance as may be practicable and necessary to save them from danger caused by such collision and he shall stay by such other vessel until he has ascertained that there is no need of further assistance. Each such operator shall also give to the operator of the other vessel his name, address and the identification number, if any, of his vessel. Failure of an operator to comply with the requirements of this section, unless reasonable cause for such failure is shown, shall be prima facie evidence that the collision was caused by his wrongful act, neglect or default.

(1961, P.A. 520, S. 12.)



Section 15-132a - Manslaughter in the second degree with a vessel.

(a) A person is guilty of manslaughter in the second degree with a vessel when, while operating a vessel upon the waters of this state under the influence of intoxicating liquor or any drug, or both, such person causes the death of another person as a consequence of the effect of such liquor or drug.

(b) Manslaughter in the second degree with a vessel is a class C felony and the court shall suspend the safe boating certificate for operation or certificate of personal watercraft operation for one year for any person found guilty under this section.

(P.A. 09-140, S. 1.)

History: P.A. 09-140 effective July 1, 2009.



Section 15-133 - Rules for safe operation. Operation of vessel while under the influence of liquor or drugs. Penalties. Records of conviction.

(a) The rules prescribed by this section shall apply on all state and federal waters.

(b) No person shall use a vessel in a manner that unreasonably or unnecessarily interferes with free and proper navigation. Anchoring under a bridge, in a narrow channel or in a congested water not designated as an anchorage area is such interference, except in case of emergency.

(c) No person shall alter, deface or remove any capacity information label affixed to any vessel.

(d) No person shall operate a vessel: (1) While under the influence of intoxicating liquor or any drug, or both, or (2) while such person has an elevated blood alcohol content. For the purposes of this section and sections 15-140l and 15-140n, “elevated blood alcohol content” means: (A) A ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, or (B) if such person is under twenty-one years of age, a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight. For the purposes of this section and sections 15-132a, 15-140l, 15-140n, 15-140o and 15-140q, “operate” means that the vessel is underway or aground and not moored, anchored or docked.

(e) In any prosecution for a violation of subdivision (1) of subsection (d) of this section, evidence concerning the amount of alcohol in the defendant's blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant's blood, breath or urine, otherwise admissible under subsection (a) of section 15-140r, shall be admissible only at the request of the defendant.

(f) No person shall operate a vessel or engage in any activity contrary to the regulations adopted by the commissioner.

(g) No person shall moor a vessel to, obstruct, remove, damage or destroy any navigation aid or any device used to mark a restricted area.

(h) Any person who violates the provisions of subsection (d) of this section shall: (1) For conviction of a first violation, (A) be fined not less than five hundred dollars or more than one thousand dollars, and (B) be (i) imprisoned not more than six months, forty-eight consecutive hours of which may not be suspended or reduced in any manner, or (ii) imprisoned not more than six months, with the execution of such sentence of imprisonment suspended entirely and a period of probation imposed requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person's safe boating certificate or certificate of personal watercraft operation, if any, or right to operate a vessel that requires a safe boating certificate for operation suspended for one year; (2) for conviction of a second violation not later than ten years after a prior conviction for the same offense, (A) be fined not less than one thousand dollars or more than four thousand dollars, (B) be imprisoned not more than two years, one hundred twenty consecutive days of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person's safe boating certificate or certificate of personal watercraft operation, if any, or right to operate a vessel that requires a safe boating certificate for operation suspended for three years or until the date of such person's twenty-first birthday, whichever is longer; and (3) for conviction of a third and subsequent violation not later than ten years after a prior conviction for the same offense, (A) be fined not less than two thousand dollars or more than eight thousand dollars, (B) be imprisoned not more than three years, one year of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person's safe boating certificate or certificate of personal watercraft operation, if any, or right to operate a vessel that requires a safe boating certificate for operation permanently revoked upon such third offense.

(i) The suspension of a safe boating certificate or certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate for operation imposed under subsection (h) of this section shall take effect immediately upon expiration of any period in which an appeal of any conviction under subsection (d) of this section may be taken, provided if an appeal is taken, the suspension shall be stayed during the pendency of such appeal. If the suspension or revocation takes effect, the defendant shall return, not later than the second business day after the suspension or revocation takes effect, by personal delivery or first class mail, the safe boating certificate or certificate of personal watercraft operation issued to the defendant.

(j) Any person who violates the provisions of subsection (b) of this section shall be fined not more than two hundred dollars. Any person who violates the provisions of subsection (c) or (g) of this section shall be fined not less than one hundred dollars and not more than five hundred dollars. Any person who violates any of the provisions of subsection (f) of this section shall have committed an infraction.

(k) (1) A record shall be kept by the Superior Court of any conviction relating to the operation of a vessel. A summary of such record, with a statement of the number of the operator's safe boating certificate or certificate of personal watercraft operation shall, not later than five days after such conviction, forfeiture or any other disposition or nolle, be transmitted to the commissioner by such court. Each court shall report each conviction under subsection (d) of this section to the commissioner. The commissioner shall suspend the safe boating certificate or certificate of personal watercraft operation of the person reported as convicted for the period of time required by subsection (h) of this section.

(2) The safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of a person found guilty under subsection (d) of this section who is under eighteen years of age shall be suspended by the commissioner for the period of time set forth in subsection (h) of this section, or until such person attains the age of eighteen years, whichever period is longer.

(1961, P.A. 520, S. 13; 1969, P.A. 148, S. 1; 1971, P.A. 872, S. 376; P.A. 76-381, S. 23; P.A. 82-348, S. 1, 6; P.A. 83-285, S. 1; P.A. 85-106, S. 4; P.A. 89-388, S. 18, 27; P.A. 03-244, S. 1; P.A. 04-257, S. 24; P.A. 09-140, S. 4.)

History: 1969 act replaced former Subsec. (a) re operation at moderate speed during fog, mist, snow or heavy rain with new provisions prohibiting operation at greater than reasonable speed, clarified and expanded Subsec. (j) and deleted reference to restricted areas in Subsec. (f); 1971 act replaced “commission”, i.e. boating commission with “commissioner”, i.e. environmental protection commissioner, in Subsec. (f); P.A. 76-381 added Subsec. (h) re infractions; P.A. 82-348 changed the penalty in Subsec. (h) for violation of any provisions of this section from an infraction to a violation; P.A. 83-285 amended Subsec. (h) to make violations of any provision of Subsec. (f) an infraction; P.A. 85-106 amended Subsec. (c) to add provisions requiring operation in accordance with maximum capacity information and to prohibit alteration, defacement or removal of capacity information label; P.A. 89-388 amended Subsec. (a) to delete provision re speed of vessels, amended Subsec. (c) to delete provisions re capacity, deleted Subsec. (d) in its entirety and relettered the remaining Subsecs., amended relettered Subsec. (d) to add provisions re drugs and standard for under the influence and amended relettered Subsec. (g) to establish a violation of Subsec. (d) and to make technical corrections; P.A. 03-244 made technical changes in Subsec. (b), amended Subsec. (d) to delete former provisions and add Subdivs. (1) and (2) establishing criteria for operation of a vessel while under the influence of intoxicating liquor or drugs and defining “elevated blood alcohol content” and “operate”, added new Subsec. (e) re admissibility of a chemical analysis, redesignated existing Subsecs. (e), (f) and (g), as new Subsecs. (f), (g) and (h), made a technical change in Subsec. (f), amended Subsec. (h) to delete former provisions and add Subdivs. (1) to (3) re applicable penalties for conviction, and added new Subsecs. (i) re suspension of a safe boating certificate, (j) re fines for violation of Subsecs. (b), (c), (f) and (g), and (k) re records of conviction; P.A. 04-257 made technical changes in Subsec. (h), effective June 14, 2004; P.A. 09-140 amended Subsec. (d) by adding reference to Sec. 15-132a, effective July 1, 2009.



Section 15-133a - Safety controls on the Housatonic River.

The Commissioner of Energy and Environmental Protection shall prescribe, install and maintain suitable safety controls and warning devices on the approaches to the dams on the Housatonic River for the safety of boats utilizing the same.

(1963, P.A. 24; 1971, P.A. 872, S. 377; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for boating safety commission; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-133b - Boating safety certificate for certain minors. Owners prohibited from permitting operation without certificate, when.

Section 15-133b is repealed.

(1969, P.A. 487, S. 1-4; 1971, P.A. 872, S. 378; P.A. 82-223, S. 26; 82-421, S. 3, 4; P.A. 83-577, S. 31; P.A. 89-388, S. 7; P.A. 90-274, S. 9, 14; P.A. 91-408, S. 17, 18.)



Section 15-133c - When boating safety certificate required upon violation of safety rules.

(a) On or before January 1, 1991, any person convicted of more than one violation of section 15-133 or 15-134 within any two-year period may not operate a motorboat powered by a motor in excess of five horsepower on the waters of the state for recreational purposes without first obtaining a boating safety certificate from the commissioner evidencing successful completion of a course in safe boat handling approved by the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing requirements for the issuance of boating safety certificates and the content of safe boat handling courses which shall include but not be limited to instruction in boat handling and navigation. The commissioner may designate an agent for giving such course and issuing such certificates: The United States Coast Guard Auxiliary, the United States Power Squadron, or any other person or organization the commissioner deems qualified to act in such capacity.

(b) The clerk of the court in which a conviction for a violation of section 15-132a, 15-133, 15-134, 15-140l or 15-140n is rendered shall cause notice of such conviction to be given to the Commissioner of Energy and Environmental Protection not later than thirty days after such conviction.

(P.A. 82-421, S. 1, 4; P.A. 83-285, S. 2, 6; P.A. 89-388, S. 8; P.A. 03-202, S. 3; 03-244, S. 9; P.A. 04-109, S. 1; P.A. 09-140, S. 5; P.A. 11-80, S. 1.)

History: P.A. 83-285 changed Subsec. (b) to require that a certified copy of a conviction rather than a copy of a citation be sent to the commissioner and to specify that no charge will be levied for sending the copy; P.A. 89-388 amended Subsec. (a) to terminate provisions on or before January 1, 1991, and amended Subsec. (b) to require that copies of convictions be sent within 30 days of conviction; P.A. 03-202 replaced former Subsec. (b) re certified copy of conviction with new Subsec. (b) re notice of conviction; P.A. 03-244 made technical changes in Subsec. (a) and amended former Subsec. (b) to include reference to Secs. 15-140l and 15-140n, which amendment to former Subsec. (b) failed to take effect because of replacement made by P.A. 03-202; P.A. 04-109 amended Subsec. (b) to add reference to Secs. 15-140l and 15-140n, effective May 21, 2004; P.A. 09-140 amended Subsec. (b) by adding reference to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-134 - Water skiing. Jumps and courses for skiers and vessels.

(a) In addition to the requirements of section 15-140e concerning water skiing, no person shall:

(1) Operate a motorboat towing a water skier unless there is present in such motorboat, in addition to the operator, a responsible person at least twelve years of age assisting the operator and observing the progress of such water skier;

(2) Engage in water skiing and no person shall operate a motorboat towing a person so engaged on any water area on which water skiing is prohibited;

(3) Engage in water skiing from one-half hour after sunset until sunrise or when weather conditions restrict normal visibility to less than one hundred yards; and

(4) Engage in water skiing in such manner as to strike or threaten to strike any person or vessel and no person shall operate a motorboat or manipulate a tow line or other towing device in such manner as to cause a water skier to strike or threaten to strike another person or vessel.

(b) The commissioner may modify or suspend the provisions of this section in respect to any person performing or competing in a bona fide race, regatta, water carnival or similar public event.

(c) (1) No individual, municipality, association or corporation shall place or cause to be placed on the waters of this state any marked course or jump ramp for use by any water skier or vessel without written authorization of the commissioner except on lakes or ponds owned by, and whose access is entirely under the control of, private landowners or lessees who all agree to the establishment of such course or ramp. On and after October 1, 1993, no new authorization shall be granted on any body of water with a surface area less than one hundred acres. Application for authorization shall be made on forms provided by the commissioner and shall be accompanied by: (A) A detailed map showing the proposed location of such marked course or jump ramp, (B) a detailed diagram of the proposed course markers or jump ramp, and (C) a detailed statement addressing the safety and environmental impact of such proposal.

(2) The commissioner shall hold an informational meeting in the town or one of the towns in which authorization is sought, giving all towns involved and all interested persons an opportunity to present their views regarding the proposed marked course or jump ramp. Any such informational meeting shall not be deemed to be a hearing under the provisions of chapter 54. Prior to issuing or denying such authorization the commissioner shall consider: (A) The completeness, accuracy and detail of the application, (B) public safety, (C) any environmental impacts directly related to the proposed marked course or jump ramp, and (D) the possible conflicts with other water uses.

(3) Any authorization issued by the commissioner pursuant to this subsection may contain such conditions as the commissioner deems necessary to safeguard public safety, welfare or the environment.

(1961, P.A. 520, S. 14; 1971, P.A. 872, S. 379; P.A. 73-257, S. 5, 27; P.A. 76-381, S. 24; P.A. 83-285, S. 3; P.A. 93-238, S. 1; P.A. 03-244, S. 15; P.A. 04-109, S. 2; P.A. 15-25, S. 4.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. commissioner of environmental protection; P.A. 73-257 deleted reference to operation of boat towing skier in Subsec. (c) and changed prohibition from one hour to one-half hour after sunset and included in prohibition skiing when visibility less than one hundred yards; P.A. 76-381 inserted new Subsec. (e) making violation an infraction and relettered former Subsec. (e) as Subsec. (f); P.A. 83-285 repealed Subsec. (e) which had made violation of Subsecs. (a), (b) and (d) an infraction, relettering former Subsec. (f) accordingly; P.A. 93-238 added Subsec. (f) re jumps and courses for skiers and vessels; P.A. 03-244 amended Subsec. (f) to add “municipality” in Subdiv. (1), change requirement of a public hearing to an informational meeting in Subdiv. (2) and add Subdiv. (3) re conditions contained in commissioner’s authorization; P.A. 04-109 amended Subsec. (f)(2) to make a technical change, effective May 21, 2004; P.A. 15-25 amended Subsec. (a) by adding reference to requirements of Sec. 15-140e re water skiing and designating existing provision re operation of motorboat as Subdiv. (1), redesignated existing Subsecs. (b) to (d) as Subsec. (a)(2) to (4) and redesignated existing Subsecs. (e) and (f) as Subsecs. (b) and (c).



Section 15-135 - Position of scuba divers to be marked. Safe operating distance for vessels.

(a) No person shall engage in underwater swimming or diving using a self-contained underwater breathing apparatus or other artificial breathing device in any state or federal water without marking his position with a clearly discernible flag, buoy or other device which the commissioner approves or prescribes. No person when so engaged shall surface more than fifty feet from such marker, except in cases of emergency.

(b) Not more than four persons shall use the same marking device simultaneously, except when engaged in underwater swimming or diving from an anchored boat displaying such marking device, in which case the number of persons using the same marking device shall be limited to the legal capacity of such boat.

(c) No person shall operate a vessel or cause any person on water skis to pass within one hundred feet of a device marking the location of an underwater swimmer or diver.

(d) Violation of any provision of this section shall be an infraction.

(1961, P.A. 520, S. 15; P.A. 76-381, S. 25; P.A. 77-190; P.A. 93-238, S. 5.)

History: P.A. 76-381 added Subsec. (c) making violation an infraction; P.A. 77-190 replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner, inserted new Subsec. (b) re multiple use of marking device and relettered Subsecs. (b) and (c) as (c) and (d); P.A. 93-238 amended Subsec. (c) to increase the safe operating distance for vessels to dive markers from 50 to 100 feet.



Section 15-136 - Ordinances and regulations.

(a) Any town, by ordinance, may make local regulations respecting the operation of vessels on any body of water within its territorial limits. Upon adoption, each such ordinance shall be submitted to the commissioner and, if not disapproved by him within sixty days thereafter, shall take effect as provided in subsection (c) of this section. The commissioner may disapprove any ordinance or part thereof which he finds to be arbitrary, unreasonable, unnecessarily restrictive, inimical to uniformity or inconsistent with the policy of this part.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, respecting the operation of vessels on any body of water which lies within the territorial limits of two or more towns (1) when no local regulations exist or (2) when such action is required to establish uniformity in the boating regulations of the several towns. Any town, by vote of its legislative body, and any group of ten or more interested persons may petition the commissioner for the adoption, amendment or repeal of the regulations. The commissioner shall hold a public hearing on each such petition in the petitioning town or in one of the towns which will be affected, giving all interested persons an opportunity to present their views. Notice of such hearing, stating the date, time and place thereof and the substance of the proposed regulation, shall be published at least ten days prior thereto in a newspaper of general circulation in the town or towns which will be affected.

(c) All regulations adopted pursuant to the provisions of this section shall take effect upon their publication and posting as required by section 15-138.

(1961, P.A. 520, S. 16; 1971, P.A. 872, S. 380; P.A. 91-91, S. 1, 3.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 91-91 deleted reference to “special” regulations, eliminated requirement of finding of emergency by commissioner and made the regulations adopted pursuant to this section effective upon their publication and posting pursuant to Sec. 15-138 where previously effective on the April first following adoption except in emergency situations.



Section 15-136a - Compliance with certain engine size requirements.

In complying with the requirements of any statute, regulation or ordinance restricting the horsepower or size of the engine on any vessel while being operated on an inland body of water, a person may (1) in the case of an outboard motor, remove the propeller from the boat's engine and incline the engine out of the water so that the absence of the propeller is clearly visible, or (2) in the case of an inboard motor, remove the propeller from the boat's engine and incline or trim the engine to an upright position. This section shall not be construed to allow vessels with the gasoline-powered engines on bodies of water where such engines are not allowed.

(P.A. 99-219, S. 2, 3.)

History: P.A. 99-219 effective July 1, 1999.



Section 15-137 - Enforcement.

Section 15-137 is repealed.

(1961, P.A. 520, S. 17; 1963, P.A. 552, S. 1; 1967, P.A. 170, S. 2.)



Section 15-138 - Publication of laws, regulations and ordinances.

On or before the first day of April annually the commissioner shall publish in pamphlet form and distribute all general and special laws and all regulations and ordinances adopted or approved by him pertaining to or affecting boating and boating activities, or a digest or resume of such laws, regulations and ordinances, together with information respecting rules, forms and procedures prescribed by him for the administration of this part. No regulation or ordinance shall take effect until so published and distributed, except that in the case of any regulation or ordinance adopted pursuant to section 15-136 not contained in such pamphlet because of its recent adoption, the commissioner or municipality, as the case may be, shall publish notice of the regulation or ordinance in a newspaper of general circulation, in the town or towns affected, and shall also post the affected area. The commissioner may, in accordance with the provisions of chapter 54, adopt regulations to specify posting techniques to comply with this section.

(1961, P.A. 520, S. 18; 1971, P.A. 872, S. 381; P.A. 73-257, S. 6, 27; P.A. 91-91, S. 2, 3.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. “environmental protection commissioner”; P.A. 73-257 made provisions re pamphlet contents specifically applicable to orders, regulations, etc. adopted, approved or prescribed by commissioner; P.A. 91-91 deleted reference to emergency certification by commissioner and provided for publication and posting of notice of adoption of regulations.



Section 15-139 - Penalties.

(a) Any person who violates any provision of section 15-132 or section 15-134 shall be fined not more than one hundred dollars.

(b) Any person who violates any other provision of this part for which no penalty is provided shall be fined not more than one hundred dollars.

(1961, P.A. 520, S. 19; P.A. 76-381, S. 26; P.A. 83-285, S. 4.)

History: P.A. 76-381 deleted Subsec. (a) which had imposed $25 maximum penalty for violation of specified provisions and relettered Subsecs. (b) and (c) accordingly; P.A. 83-285 amended Subsec. (a) by eliminating application of the fine to of Sec. 15-133(e) or Sec. 15-134(c).



Section 15-140 - Special acts and ordinances superseded.

All special acts and municipal ordinances inconsistent with the provisions of this part are superseded and shall be of no force or effect.

(1961, P.A. 520, S. 20.)



Section 15-140a - Commissioner of Energy and Environmental Protection as attorney for service of process on nonresident.

Any person not a resident of this state who causes a vessel to be operated upon any waters which are subject to the jurisdiction of this state shall be deemed to have appointed the Commissioner of Energy and Environmental Protection as his attorney and to have agreed that any process in any civil action brought against him because of alleged negligence in the operation of a vessel upon any such waters may be served upon the commissioner and shall have the same validity as if served upon the nonresident personally. Such process shall be served by the officer to whom it is directed upon the commissioner by leaving with him at his office, at least twelve days before the return day of such process, a true and attested copy thereof, and by sending to the defendant, by registered or certified mail, postage prepaid, a like true and attested copy with an endorsement thereon of the service upon the commissioner, addressed to such nonresident at his last-known address. The officer serving such process upon the commissioner shall leave with him, at the time of service, a fee of two dollars, which fee shall be taxed in favor of the plaintiff in his costs if he prevails in the action. The commissioner shall keep a record of such process and the day and hour of service. The provisions of this section shall not apply to vessels having a valid marine document issued by the United States or a foreign government.

(1963, P.A. 222; 1971, P.A. 872, S. 382; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-140b - Marine parades, regattas, races, tournaments or exhibitions. Warning devices. Penalty.

Written permission shall be obtained from the commissioner at least thirty days in advance for any marine parade, regatta, race, tournament or exhibition to be held on state waters, as defined in section 15-127, or, by agreement between the United States Coast Guard and the commissioner, on federal waters, as defined in said section 15-127. The commissioner may grant season permits. Any person who obtains such permission shall be responsible for providing reasonable protection as prescribed by the commissioner and for taking reasonable precautions to safeguard persons and property. During any authorized event, the commissioner may require the person conducting it to conspicuously display one or more warning flags, warning buoys or warning signs as prescribed by the commissioner. When such warning devices are displayed, no watercraft not participating in the event shall cross the course or area of the event, except in an emergency. The warning devices shall be removed for reasonable periods of time during the event to allow nonparticipating watercraft to pass through the area. Any person who violates any provision of this section shall be subject to the penalty in subsection (b) of section 15-139.

(1967, P.A. 241; 1971, P.A. 872, S. 383; P.A. 84-546, S. 47, 173; P.A. 97-72, S. 2.)

History: 1971 act substituted “commissioner”, i.e. environmental protection commissioner, for “boating commission” and “commission”; P.A. 84-546 made technical change, substituting reference to Subsec. (b) for reference to Subsec. (c) of Sec. 15-139; P.A. 97-72 amended time period re written permission from 15 days in advance to 30 days in advance, applied permission provision to events held by agreement between the United States Coast Guard and commissioner on federal waters, deleted requirement that person conducting event conspicuously display warning flags and substituted provision allowing the commissioner to require display of warning flags, warning buoys or warning signs, and substituted “warning devices” for existing references to “warning flags”.



Section 15-140c - Abandonment of vessel. Parties with standing. Abandoned vessel procedures. Online process. Hazardous waste designation. Violation; fine; exception.

(a) No person shall abandon any vessel on the waters of this state or upon property other than his own without the consent of the owner thereof. For the purposes of this section, a vessel shall be presumed to be abandoned if: (1) Left on the waters of this state not moored, anchored or made fast to the shore and unattended for a period greater than twenty-four hours, (2) left upon property other than his own without the consent of said property owner for a period greater than twenty-four hours, except in the case where a tenant leaves a vessel behind on property such tenant formerly rented, leased or occupied, in which case such vessel shall be presumed to be abandoned ninety days after termination of occupancy by such tenant, (3) left at a mooring for more than sixty days since receipt of the last full payment, (4) left at a storage facility, repair facility or other commercial facility for more than one year since receipt of the last full payment by such facility, (5) found during a declared emergency pursuant to chapter 517: (A) In a public right-of-way and that hinders access to a public right-of-way or hinders access to public utilities, or (B) in a location or condition that creates an imminent danger to public safety or to the environment, or (6) left upon the waters of the state for more than twenty-four hours and such vessel is not properly registered.

(b) The last owner of record of a vessel, as recorded with the governmental entity that issued such registration, shall be presumed to be the person who abandoned or caused the abandonment of such vessel, except: (1) Where such person provides the Commissioner of Energy and Environmental Protection with sufficient evidence that ownership of such vessel was transferred to another person prior to the abandonment of such vessel, and (2) the last owner of record for any vessel for which a certificate of title was issued by this state shall be the owner indicated on such certificate of title. For the purpose of this subsection, a vessel that is documented with the United States Coast Guard under maritime or admiralty law shall be considered to be registered with the United States Coast Guard.

(c) Only a party with standing or such party's designated agent, as identified in writing by such party with standing on a notification of abandoned vessel, may initiate the abandoned vessel procedures described in this section. For the purpose of this section, the following parties shall have standing:

(1) The owner of the property where the abandoned vessel came to rest or to which the abandoned vessel was made fast;

(2) Any harbormaster, police department, municipality or agent of the state that agrees to accept or process an abandoned vessel;

(3) Any emergency responder, including a responding utility, or any person or firm contracted by a governmental agency to provide emergency services and responding to a bona fide emergency in a declared emergency pursuant to chapter 517 or the aftermath of a declared emergency; and

(4) Any licensed motor vehicle dealer who is authorized to tow or transport, in accordance with section 14-66, or any professional marine salvager when such dealer or salvager is engaged by any of the persons described in subdivisions (1) to (3), inclusive, of this subsection.

(d) Any party with standing may seek full cost recovery from the person who abandoned the vessel for any unpaid expense incurred as a result of, or incidental to, such vessel abandonment. Any person who acts in good faith and without malicious intent in the processing, storage or movement of any abandoned vessel pursuant to this section shall be immune from civil liability for damage to such vessel.

(e) The Commissioner of Energy and Environmental Protection shall notify the Secretary of the State by electronic mail of the receipt of any notice of abandoned vessel, as described in subsection (h) of this section, for any abandoned vessel currently or previously registered in this state. Such notification shall include a description of the abandoned vessel and shall identify the name of the owner of the vessel, as recorded with the Department of Motor Vehicles, if known. After receipt of any such notification, the Secretary of the State shall provide the Commissioner of Energy and Environmental Protection with copies of: (1) Any financing statement filed with the Secretary of the State for such vessel that names the owner of the vessel as the debtor and that describes the vessel, by identification number or by type, as collateral or that states that the collateral is “all assets” or “all property” of said owner; or (2) any vessel lien against such vessel filed with the Secretary of the State. The Commissioner of Energy and Environmental Protection shall notify all secured parties listed on any such financing statements and any such lienholders, in writing, that such vessel is deemed abandoned. Such notice shall describe the consequences of abandonment, as prescribed by this section, and provide instructions regarding retrieval of such vessel. If such abandoned vessel was documented in accordance with the maritime or admiralty laws of the United States, the Commissioner of Energy and Environmental Protection shall make reasonable efforts to determine whether any lien, ship mortgage or security interest exists against such abandoned vessel and shall make reasonable attempts to notify all lienholders, ship mortgagees and persons with a security interest of the status and location of the abandoned vessel.

(f) (1) Any party with a vessel lien, as filed with the Secretary of the State, may seek a writ of attachment in accordance with the provisions of section 49-55d. Any person with a security interest against an abandoned vessel may take any action permitted by a secured party, in accordance with the provisions of section 42a-9-601. Any such writ or action shall be at such party's or person's own expense and instituted not later than the issuance of a notice of assumed ownership to such party or person by the Commissioner of Energy and Environmental Protection. If such party or person fails to seek such writ or take action, such party or person shall be deemed to have discharged such lien or security interest. The Commissioner of Energy and Environmental Protection shall file a notice of discharge of any such lien or security interest with the Secretary of the State. Any such discharge notice shall: (A) Identify the vessel lien or security interest by a file number, (B) describe the vessel by identification number or type, and (C) state that a notice of assumed ownership was issued to the party with standing.

(2) Any party with a vessel lien or person with a security interest against an abandoned vessel as filed with an agency of the United States may seek a writ of attachment in accordance with the provisions of section 49-55d or any other applicable provision of federal or state law.

(3) Any vessel lienholder or person with a security interest may request that the Commissioner of Energy and Environmental Protection suspend the abandoned vessel procedures pursuant to subsection (h) of this section for the purpose of arranging for the removal, transport or storage of an abandoned vessel.

(4) Any party with a vessel lien or person with a security interest in the vessel who enters onto property of a party with standing to take an abandoned vessel into custody shall be liable to the applicable party with standing for any damage or physical injury caused by such entry or taking.

(5) Any abandoned vessel, once in the custody of a vessel lienholder or person with a security interest or an agent of a vessel lienholder or such person, shall no longer be deemed to be an abandoned vessel and shall otherwise be processed pursuant to chapter 847.

(g) In the event an abandoned vessel is registered in another state, the Commissioner of Energy and Environmental Protection shall notify the registering agency and any agency of such state that is responsible for recording vessel liens and security interests, by electronic mail, of such vessel's abandonment and shall allow such agencies fifteen business days to return information regarding the owner of record of such vessel and any person who registered or recorded a vessel lien or security interest against such vessel or to otherwise intervene in the abandoned vessel procedures described in this section. If such agencies identify any vessel lienholder or person with a security interest, the commissioner shall make reasonable attempts to notify such vessel lienholder or person. If such registering agency does not provide contact information or otherwise intervene in such procedures not later than fifteen business days after receipt of such notification, any further obligation to identify or contact the last owner of record, vessel lienholder or person with a security interest shall be considered to be waived, unless the abandoned vessel is documented according to the maritime or admiralty laws of the United States, in which case the commissioner may use the information contained in such documentation to identify the last owner of record.

(h) The Commissioner of Energy and Environmental Protection shall establish the following online process for the disposition of abandoned vessels. Such process shall apply, in its entirety, only to those abandoned vessels that are not documented according to the maritime or admiralty laws of the United States or for which such documentation is expired or cancelled. The provisions of this subsection shall not apply to vessels that are documented according to the maritime or admiralty laws of the United States except the provisions of subdivisions (1) to (5), inclusive, of this subsection.

(1) The party with standing shall file a notarized notice of abandoned vessel with the Commissioner of Energy and Environmental Protection in person, by mail, by paid delivery service or electronically, as prescribed by the commissioner. Such filing shall be on forms as prescribed by the commissioner. The fee for filing such notice shall be twenty dollars.

(2) Upon receipt of any such filing, the commissioner shall determine whether such vessel is reported as stolen or missing. If the vessel was reported as stolen or missing, the police department with whom the report was filed, after notification by the commissioner, shall take such vessel into custody or arrange for the return of such vessel to the owner of such vessel at the expense of the person who abandoned such vessel.

(3) The commissioner shall post information regarding the report of the abandoned vessel online, on a publicly accessible abandoned vessel Internet web site. Such information shall be sufficient to identify the abandoned vessel and shall contain, at a minimum and when such information is known, the registration number of such vessel, the make and model of such vessel, the length and color of such vessel, the town and water body nearest to the location of such vessel abandonment and instructions for contacting the commissioner.

(4) The commissioner shall send a certified letter to the person who abandoned such vessel, provided such person can be identified and, in such letter, identify the abandoned vessel, notify the recipient of the consequences of abandonment under the provisions of this section and provide instructions regarding retrieval of such vessel.

(5) The commissioner shall provide to the party with standing a water resistant adhesive label advising that the subject vessel is being processed pursuant to the provisions of this section and that contains instructions on how to contact the commissioner in order to acquire more information or intervene in such procedures. The party with standing shall immediately affix the label to the abandoned vessel in a prominent location in such a manner as to be visible to an approaching person.

(6) A forty-five-day abandoned vessel period shall commence beginning on the date of the first attempt to deliver the certified letter described in subdivision (4) of this subsection. In any case in which a vessel is not registered, such period shall begin when the commissioner posts information regarding the abandoned vessel on the Internet web site described in subdivision (3) of this subsection. The commissioner may suspend such abandoned vessel period for not more than six months for just cause, provided the commissioner shall state, in writing, for publication on such abandoned vessel Internet web site described in subdivision (3) of this subsection, the reason for such suspension and the elements necessary to resume the abandoned vessel period.

(7) On the day following the expiration of the abandoned vessel period, if any person who abandoned such vessel, vessel lienholder or person with a security interest did not contact the commissioner or otherwise failed to remove such abandoned vessel, the commissioner shall issue a notice of assumed ownership, by certified mail, to the party with standing and provide a copy of the notice to the Commissioner of Motor Vehicles by electronic mail. If such abandoned vessel is the subject of a vessel lien or security interest, as filed with the Secretary of the State, the Commissioner of Energy and Environmental Protection shall file a notice of discharge with the Secretary of the State. Such notice shall: (A) Identify the vessel lien or security interest by a file number, (B) describe the vessel by identification number or type, and (C) indicate that a notice of assumed ownership was issued to the party with standing. The notice of assumed ownership shall be a termination of any and all liens and security interests against such vessel and shall satisfy the notice of removal requirements of section 49-56a. Upon issuance of said notice of assumed ownership the party with standing shall be deemed to be the owner of the abandoned vessel, and the original of the notice of assumed ownership shall be prima facie evidence of such ownership. In the event such vessel is titled in this or another state, such notice of assumed ownership shall be prima facie evidence of a transfer, by operation of law, from a titleholder to the party with standing and shall be deemed sufficient documentation to establish the party with standing's ownership interest or right to acquire the ownership interest. The Commissioner of Motor Vehicles shall cancel the existing registration for such vessel and shall note the transfer of ownership to the party with standing in the vessel registration record, if such record exists and is accessible to the Commissioner of Motor Vehicles. If such vessel is registered by a registering agency other than the Department of Motor Vehicles, the Commissioner of Motor Vehicles shall notify such agency, by electronic mail, of the transfer of ownership.

(8) If the person who abandoned such vessel contacts the Commissioner of Energy and Environmental Protection, such person shall have until the last day of the abandoned vessel period described in subdivision (6) of this subsection to remove such abandoned vessel from the property or possession of the party with standing, as applicable. If the person who abandoned such vessel fails to remove such vessel by said day, the Commissioner of Energy and Environmental Protection, in conjunction with the Commissioner of Motor Vehicles, shall cause the registration of the abandoned vessel to be cancelled and shall issue a notice of assumed ownership to the party with standing. The commissioner may suspend the abandoned vessel period, in accordance with subdivision (6) of this subsection, at the request of the person who abandoned the vessel and for just cause shown. The person who abandoned the vessel shall be liable for any property damage caused by the removal of the abandoned vessel that is undertaken pursuant to this subdivision.

(i) For a period of forty-five days following the end of a declared state of emergency that resulted in the widespread displacement of vessels and that was declared to be an emergency by the Governor pursuant to chapter 517, there shall be no fee for the filing of a notice of abandoned vessel, pursuant to subdivision (1) of subsection (h) of this section, and notarization of such notice shall not be required. Notwithstanding sections 1-217 and 14-10, the commissioner may publish the name of the owner of any such abandoned vessel and town of record, as such information appears on vessel registration records, during the declared emergency and until such time as such vessel is no longer deemed abandoned.

(j) A notice of abandoned vessel, as described in subdivision (1) of subsection (h) of this section, shall be prepared and submitted to the Commissioner of Energy and Environmental Protection for each abandoned vessel, including any vessel that is documented with the United States Coast Guard in accordance with the maritime or admiralty laws of the United States or that is relocated to an abandoned vessel holding area by persons or agents acting in a relief or emergency capacity.

(k) The Commissioner of Energy and Environmental Protection may waive the requirement to contact the person who abandoned such vessel by certified mail, as required by subdivision (4) of subsection (h) of this section, if contact with such person is otherwise established by electronic mail or another suitable means of communication, as determined by the commissioner.

(l) Notwithstanding any provisions of the general statutes, any waste oil, fuel, antifreeze or other hazardous materials stored on an abandoned vessel and incidental to the operation and maintenance of such abandoned vessel shall be deemed household hazardous waste, for the purpose of disposal of such materials, if removed from such abandoned vessel in preparation for the storage, removal or destruction of such abandoned vessel.

(m) Any person who abandons a vessel shall have committed a violation and shall be fined not less than three hundred dollars nor more than five hundred dollars, except if such abandonment occurred during a declared emergency and as a result of the conditions that caused such emergency to be declared.

(P.A. 73-257, S. 22, 27; P.A. 11-80, S. 1; P.A. 14-57, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 14-57 amended Subsec. (a) by designating existing provisions re abandonment as Subdivs. (1) and (2), deleting presumption re last owner of record being person who abandoned a vessel, and adding Subdivs. (3) to (6) re vessels left at moorings, left at storage or repair facilities, found during a declared emergency, or left on the waters of the state, respectively, deleted former Subsec. (b) re taking of vessel into the custody of an officer authorized to enforce the provisions of chapter, added new Subsec. (b) re last owner of record as person presumed to have abandoned the vessel, added Subsec. (c) re parties with standing to initiate abandoned vessel procedures, added Subsec. (d) re seeking full cost recovery from person who abandoned the vessel and immunity from civil liability for acting in good faith, added Subsec. (e) re notification of Secretary of the State by Commissioner of Energy and Environmental Protection upon receipt of any notice of abandoned vessel, added Subsec. (f) re seeking a writ of attachment by any party with a vessel lien and bringing of an action by a person with a security interest in the abandoned vessel, added Subsec. (g) re notification of another state's vessel registering agency and vessel liens and security interests recording agency by commissioner if abandoned vessel is registered in another state, added Subsec. (h) re online process for disposition of abandoned vessels, added Subsec. (i) re 45-day period following the end of a declared state of emergency, added Subsec. (j) re preparation of notice of the abandoned vessel, added Subsec. (k) re commissioner's authority to waive requirement to contact person who abandoned the vessel, added Subsec. (l) re classification of waste oil, fuel, antifreeze or other hazardous materials stored on an abandoned vessel, and added Subsec. (m) re fine for violating prohibition on abandoning a vessel and exception for abandonments during and as a result of a declared emergency, effective January 1, 2015.



Section 15-140d - *(See end of section for amended version and effective date.) Obstruction to navigation or public use of waters prohibited. Remedies.

No person shall place or cause to be placed any marker, raft, dockslip, ski jump or similar structure upon the state’s waters so as to create an obstruction or menace to navigation or a hindrance to the public use of such waters. If the Commissioner of Transportation determines that any such structure constitutes a hazard in tidal waters, he may order the owner to dismantle or remove the structure or to take other measures to eliminate the danger. If the Commissioner of Energy and Environmental Protection determines that any such structure constitutes such a hazard in the state’s waters other than tidal waters, he may order the owner to dismantle or remove the structure or to take other measures to eliminate the danger.

(P.A. 73-257, S. 23, 27; P.A. 74-338, S. 27, 94; P.A. 75-455, S. 1, 2; P.A. 11-80, S. 1.)

*Note: On and after July 1, 2016, this section, as amended by section 30 of public act 15-5 of the June special session, is to read as follows:

“Sec. 15-140d. Obstruction to navigation or public use of waters prohibited. Remedies. No person shall place or cause to be placed any marker, raft, dockslip, ski jump or similar structure upon the state’s waters so as to create an obstruction or menace to navigation or a hindrance to the public use of such waters. If the Commissioner of Energy and Environmental Protection determines that any such structure constitutes a hazard in tidal waters, the commissioner may order the owner to dismantle or remove the structure or to take other measures to eliminate the danger. If the commissioner determines that any such structure constitutes such a hazard in the state’s waters other than tidal waters, the commissioner may order the owner to dismantle or remove the structure or to take other measures to eliminate the danger.”

(P.A. 73-257, S. 23, 27; P.A. 74-338, S. 27, 94; P.A. 75-455, S. 1, 2; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 30.)

History: P.A. 74-338 replaced commissioner of environmental protection with commissioner of transportation; P.A. 75-455 made fifteen-day deadline applicable to filing rather than to mailing of forms; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June Sp. Sess. P.A. 15-5 replaced “Commissioner of Transportation” with “Commissioner of Energy and Environmental Protection” and made technical and conforming changes, effective July 1, 2016.



Section 15-140e - Safe boating certificate. Safe water skiing endorsement.

(a) No resident of the state, person owning real property in the state or person owning a vessel in the state shall operate on the waters of the state a vessel which is required to be registered or numbered pursuant to this chapter unless such person has a valid vessel operator license issued by the United States Coast Guard or has obtained a safe boating certificate issued by the Commissioner of Energy and Environmental Protection. No owner of a vessel shall knowingly authorize or permit a person who is less than sixteen years of age who is required by this section to obtain a safe boating certificate issued by the Commissioner of Energy and Environmental Protection to operate such vessel on the waters of the state without a safe boating certificate, unless such person is under the direct onboard supervision of a person who is at least eighteen years of age who has been issued a safe boating certificate and who has held such certificate for at least two years. A safe boating certificate may be suspended or revoked, pursuant to section 15-132a, 15-133, 15-140l or 15-140n, and shall be valid for the life of the person to whom it is issued unless otherwise suspended or revoked. The provisions of this section shall not apply to any person who, between one hour before sunrise and one hour after sunset, operates a vessel propelled exclusively by an electric motor that is rated at one hundred six pounds of thrust or less on the inland waters of this state upon which motor powered vessels exceeding ten horsepower are prohibited.

(b) A safe boating certificate shall be issued under subsection (a) of this section to any applicant regardless of age who provides proof that such applicant has: (1) Successfully completed a course in safe boating operation approved by the Commissioner of Energy and Environmental Protection, which courses may include those offered by the United States Power Squadrons, Coast Guard Auxiliary or other organizations, or (2) successfully passed an equivalency examination testing knowledge of safe boating operation administered by the commissioner.

(c) Notwithstanding subsection (a) of this section, any person who purchases a new or used vessel may, upon vessel registration, apply to the Department of Energy and Environmental Protection for a temporary safe boating certificate which shall be valid for three months from the date of registration. No person shall be issued more than one temporary safe boating certificate.

(d) Any person operating a vessel other than a personal watercraft, as defined in section 15-140j, which is rented for a period of fourteen days or less from a boat livery need not obtain a certificate during the rental period. An owner, agent or employee of a boat livery shall furnish to each rental customer literature on safety and rules of navigation as supplied by the commissioner.

(e) Any person enrolled in a course in safe boating operation approved by the Commissioner of Energy and Environmental Protection may operate a vessel without a safe boating certificate when under the direct onboard supervision of a boating instructor holding a valid instructor number issued by the Department of Energy and Environmental Protection.

(f) Notwithstanding the provisions of subsection (a) of this section, on and after October 1, 2015, no person shall operate on the waters of the state a vessel that is required to be registered or numbered pursuant to this chapter and that is engaged in water skiing, as defined in section 15-127, unless such person: (1) Is not less than sixteen years of age, (2) has a valid vessel operator license issued by the United States Coast Guard, has obtained a safe boating certificate or certificate of personal watercraft operation issued by the Commissioner of Energy and Environmental Protection or holds a boating safety certificate from a state that has a reciprocal agreement with the commissioner pursuant to section 15-140f or 15-140j, and (3) has a safe water skiing endorsement on or accompanying such certificate that was issued by the Commissioner of Energy and Environmental Protection upon such person’s completion of the safe water skiing instruction described in section 15-140f. No owner of a vessel shall knowingly authorize or permit a person who is less than sixteen years of age to operate such vessel while engaged in water skiing on the waters of the state. The requirements of subdivision (3) of this subsection shall not apply to any resident or person who, on or before October 1, 2015, received a valid vessel operator license issued by the United States Coast Guard, obtained a safe boating certificate or certificate of personal watercraft operation from the commissioner or held a boating safety certificate from a state that has such a reciprocal agreement with the commissioner. Nothing in this subsection shall be construed to prohibit the towing of a person or a vessel during the course of an emergency that poses a threat to human life or property.

(g) Any person who violates any provision of this section shall be fined not less than sixty or more than two hundred fifty dollars for each such violation.

(h) Any course in safe boating operation approved by the Commissioner of Energy and Environmental Protection, as described in subsection (b) of this section, shall include instruction on the proper means of: (1) Inspecting a vessel and trailers used for transporting such vessels for the presence of vegetation and aquatic invasive species, as determined by the commissioner pursuant to subsection (a) of section 15-180; and (2) properly disposing of such vegetation and such aquatic invasive species.

(P.A. 89-388, S. 1; P.A. 90-274, S. 7, 14; P.A. 91-408, S. 11, 18; P.A. 93-238, S. 2, 6; P.A. 95-145, S. 2, 3; P.A. 03-136, S. 5; 03-244, S. 8; P.A. 08-26, S. 4; P.A. 09-140, S. 6; P.A. 11-80, S. 1; P.A. 12-167, S. 2; P.A. 13-98, S. 1; P.A. 15-25, S. 1.)

History: P.A. 90-274 in Subsec. (a) changed effective date from the effective date of the regulations to on or after January 1, 1992, and clarified that the section applies to a vessel powered by a motor in excess of 25 horsepower or a sailboat 19.5 feet or more in length, in Subsec. (b) changed effective date from January 1, 1991, to January 1, 1992, in Subsec. (c) changed effective date from on or after January 1, 1991, to period from January 1, 1992, to September 30, 1993, and added new Subsec. (d) requiring applicants to complete a course in safe boat operation and relettering the remaining Subsec.; P.A. 91-408 amended Subsec. (a) by replacing “certificate of boating operation” with “safe boating certificate”, providing that the certificate be issued by the commissioner of motor vehicles, deleting the provision limiting applicability to the operation of a vessel powered by a motor in excess of twenty-five horsepower or a sailboat 19.5 feet or more in length, replacing the effective date of on and after January 1, 1992, with a staggered schedule commencing October 1, 1992, based on the ascending age of the operator, authorizing the commissioner to issue a certificate to a person who has successfully completed a course in safe boating operation prior to his examination date, and providing that the certificate is nonrevocable, amended Subsec. (b) by providing in Subdiv. (1) that the course may include those offered by the United States Power Squadron, Coast Guard Auxiliary or other organizations, providing in Subdiv. (2) that the examination be administered by the department of motor vehicles, replacing in Subdiv. (3) “a registered or numbered vessel during any period in the five years preceding January 1, 1992” with “a vessel which was registered or numbered pursuant to this chapter in his name as an individual during any period in the five years preceding October 1, 1992”, adding Subdiv. (5) re membership in the United States Power Squadron or United States Coast Guard Auxiliary, and adding provision prohibiting the issuance of a certificate pursuant to Subdivs. (3) and (5) on and after October 1, 1997, amended Subsec. (c) by replacing provisions requiring an applicant to pass an examination or complete a safe boating course with provisions authorizing the issuance of a temporary certificate to a person who purchases a new or used vessel after July 11, 1991, amended Subsec. (d) by replacing provision prohibiting issuance of certificate on and after October 1, 1993, unless the applicant has completed a safe boating course with provision exempting operators of rented vessels from certificate requirement and requiring persons or organizations engaged in the commercial rental of vessels to furnish customers boating safety literature, and amended Subsec. (e) by decreasing the minimum fine from $100 to $60 and the maximum fine from $500 to $200; P.A. 93-238 transferred authority to issue safe boating certificates from the commissioner of motor vehicles to the commissioner of environmental protection and amended Subsec. (c) to specify that no person may be issued more than one temporary certificate, effective June 23, 1993; P.A. 95-145 amended Subsecs. (a) and (b) to exempt holders of Coast Guard vessel operator’s license from requirements of this section; P.A. 03-136 added Subsec. (f) re instruction on inspection for and disposal of vegetation, effective June 26, 2003; P.A. 03-244 amended Subsec. (a) to provide for suspension or revocation of a safe boating certificate; P.A. 08-26 made technical changes throughout, added prohibition re authorizing or permitting person less than 16 years of age to operate vessel in Subsec. (a), changed certificate validity period from 6 to 3 months in Subsec. (c), added provisions re boat livery in Subsec. (d), added new Subsec. (e) re operation of vessel by persons under supervision of boating instructor and redesignated existing Subsecs. (e) and (f) as new Subsecs. (f) and (g); P.A. 09-140 amended Subsec. (a) by adding reference to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 12-167 amended Subsec. (g) to add requirement that course in safe boating operation include instruction on the proper means of inspecting a vessel and trailer for the presence of aquatic invasive species and disposing of such aquatic invasive species, effective July 1, 2012; P.A. 13-98 amended Subsec. (a) by adding exemption to safe boating certificate requirement for any person who, between 1 hour before sunrise and 1 hour after sunset, operates a vessel propelled exclusively by an electric motor that is rated at 106 pounds of thrust or less on the inland waters of the state upon which motor powered vessels exceeding 10 horsepower are prohibited; P.A. 15-25 added new Subsec. (f) re safe water skiing endorsement and redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h).



Section 15-140f - Courses in safe boating operation. Safe water skiing instruction. Regulations. Reciprocity.

(a) The Commissioner of Energy and Environmental Protection shall formulate courses in safe boating operation.

(b) (1) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, setting forth the content of safe boating operation courses. Such regulations may include provisions for examinations, issuance of safe boating certificates and establishment of reasonable fees for the course and examination and for issuing certificates, temporary certificates and duplicate certificates.

(2) The commissioner shall amend the regulations described in subdivision (1) of this subsection to set forth the content for instruction on safe water skiing, which shall be part of the course in safe boating operation. Such safe water skiing content shall include instruction on the safe operation of a vessel while engaged in water skiing. Such regulations may include provisions establishing a fee for a safe water skiing endorsement and an alternative online course only for such safe water skiing endorsement and shall include provisions for the issuance of a safe water skiing endorsement to be placed on a safe boating certificate or certificate of personal watercraft operation, including, but not limited to, provisions for including safe water skiing questions in the safe boating certificate examination and provisions for revoking any such endorsement. The commissioner shall make available on the department’s Internet web site online information in safe water skiing that provides equivalent information on safe water skiing to such safe water skiing instruction provided as part of the course in safe boating operation.

(c) No person shall teach a course in safe boating operation that satisfies the requirements for issuance of a safe boating certificate if the commissioner has not approved such course.

(d) No Department of Energy and Environmental Protection employee or agent shall use Department of Energy and Environmental Protection safe boating course materials for personal gain.

(e) Any person who holds a certificate from another state that has a reciprocal agreement with the commissioner may operate a vessel on the waters of this state.

(f) Any person who violates any provision of this section shall be fined not less than sixty dollars or more than two hundred fifty dollars for each violation.

(P.A. 89-388, S. 2, 27; P.A. 91-408, S. 12, 18; P.A. 00-152, S. 4; P.A. 01-105, S. 10; P.A. 08-26, S. 5; June Sp. Sess. P.A. 09-3, S. 476; P.A. 11-80, S. 1; P.A. 15-25, S. 2; June Sp. Sess. P.A. 15-5, S. 412.)

History: P.A. 91-408 amended Subsec. (b) to replace “certificates of boating operation” with “safe boating certificates” and authorize the regulations to include provisions for the establishment of a fee for the issuance of a temporary certificate, and added Subsec. (c) re reciprocity; (Revisor’s note: In 1997 a reference in Subsec. (b) to “Boating Fund” was changed editorially by the Revisors to “boating account” to conform section to Sec. 15-155); P.A. 00-152 amended Subsec. (c) by deleting language authorizing department to enter into reciprocal agreements and language re successfully completing safe boating course; P.A. 01-105 made technical changes; P.A. 08-26 added new Subsec. (c) requiring commissioner’s course approval, Subsec. (d) prohibiting use of department materials for personal gain and Subsec. (f) re penalty for violation and redesignated existing Subsec. (c) as Subsec. (e); June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re fees collected pursuant to regulations shall be deposited in boating account established pursuant to Sec. 15-155; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 15-25 amended Subsec. (b) by designating existing provision re adoption of regulations as Subdiv. (1) and adding Subdiv. (2) re amendment of regulations to include safe water skiing content, effective June 4, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(2) by adding provision re establishing fee for safe water skiing endorsement and alternative online course for safe water skiing endorsement, effective June 30, 2015.



Section 15-140g - Safe boating certificate to be carried on board vessel. Penalty.

(a) Any person required to obtain a safe boating certificate pursuant to section 15-140e shall have such certificate on board at all times while operating a vessel. On demand of an officer authorized to enforce the provisions of this chapter, such person shall exhibit the certificate to the officer.

(b) Any person who violates any provision of this section shall be fined not less than sixty dollars or more than two hundred fifty dollars for each violation.

(P.A. 89-388, S. 3; P.A. 90-274, S. 8, 14; P.A. 91-408, S. 13, 18; P.A. 07-217, S. 58.)

History: P.A. 90-274 in Subsec. (a) changed effective date from January 1, 1991, to January 1, 1992, and specified that the section applies to a vessel which is powered by a motor in excess of 25 horsepower or a sailboat 19.5 feet or more in length; P.A. 91-408 replaced provision requiring residents and persons owning real property in this state who operate specified vessels on or after January 1, 1992, to have on board a certificate of boating operation with provision requiring any person required to obtain a safe boating certificate pursuant to Sec. 15-140e to have such certificate on board at all times while operating a vessel, and replaced the penalty of an infraction with a fine of not less than $60 nor more than $250; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 15-140h - Operation of vessel by person less than twelve years of age. Operation of vessel engaged in water skiing by person less than sixteen years of age.

(a) No person less than twelve years of age shall operate a motor powered vessel exceeding ten horsepower unless accompanied on board by person at least eighteen years of age who has been issued a safe boating certificate.

(b) No person less than sixteen years of age shall operate on the waters of the state a vessel that is required to be registered or numbered pursuant to this chapter and that is engaged in water skiing, as defined in section 15-127.

(P.A. 89-388, S. 4; P.A. 91-408, S. 14, 18; P.A. 15-25, S. 3.)

History: P.A. 91-408 limited prohibition to motor powered vessel “exceeding ten horsepower”, replaced “person more than eighteen years of age” with “person at least eighteen years of age” and replaced “certificate of boating operation” with “safe boating certificate”; P.A. 15-25 designated existing provisions as Subsec. (a) and added Subsec. (b) re person less than 16 years of age prohibited from operating vessel engaged in water skiing.



Section 15-140i - Suspension of certificate of boating operation. Regulations.

Section 15-140i is repealed.

(P.A. 89-388, S. 5; P.A. 91-408, S. 17, 18.)



Section 15-140j - Certificate of personal watercraft operation. Operation of personal watercraft with passengers. Operation of jetted articulated vessels. Regulations.

(a) As used in this section, “personal watercraft” is any inboard powered vessel less than sixteen feet in length that has an internal combustion engine powering a water-jet pump as its primary source of motor propulsion and that is designed to be operated by a person sitting, standing or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel, “jetted articulated vessel” or “JAV” has the same meaning as provided in section 15-127 and “operator of a JAV” means any person who, in whole or in part, from such person's position on the JAV can: (1) Energize or de-energize the JAV, or (2) control or partially control the thrust, speed or direction of the JAV.

(b) No person shall operate a personal watercraft or a JAV unless such person has been issued a certificate of personal watercraft operation by the Commissioner of Energy and Environmental Protection. No person less than sixteen years of age shall operate a JAV. No owner of a personal watercraft or a JAV shall knowingly authorize or permit a person who is less than sixteen years of age who does not have a certificate of personal watercraft operation issued by the commissioner to operate such personal watercraft or JAV on the waters of the state. Notwithstanding the provisions of this section, the commissioner may modify or suspend, by written permission, any age or certification requirement set forth in this section for the purpose of a marine event held pursuant to section 15-140b. In those waters where the United States Coast Guard has jurisdiction over marine events, such permit shall not be valid unless and until the commissioner receives a copy of the United States Coast Guard authorization for a marine event.

(c) A certificate of personal watercraft operation shall be issued under subsection (b) of this section to any applicant who provides proof that such applicant has: (1) Successfully completed a combined course in safe boating operation and safe personal watercraft handling approved by the commissioner, which courses include, but are not limited to, courses offered by the United States Power Squadrons, Coast Guard Auxiliary or other similar organization, (2) been issued or has satisfied the requirements for issuance of a safe boating certificate and successfully completed a course in safe personal watercraft handling approved by the commissioner, which include, but are not limited to, courses offered by the United States Power Squadrons, Coast Guard Auxiliary or other similar organization, or (3) successfully passed an equivalency examination testing knowledge of safe boating operation and safe personal watercraft handling administered by the commissioner.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, establishing the content of courses in safe personal watercraft handling. Such regulations may include provisions for examinations, issuance of certificates of personal watercraft operation and establishment of a reasonable fee for such course and examination and for the issuance of a certificate and duplicate certificate.

(e) Notwithstanding subsection (b) of this section, any person who purchases a new or used personal watercraft may, upon vessel registration, apply to the Commissioner of Energy and Environmental Protection for a temporary certificate of personal watercraft operation that shall be valid for three months from the date of registration, provided the applicant has successfully completed a course in safe personal watercraft handling prior to application for the temporary certificate. No person shall be issued more than one temporary certificate of personal watercraft operation.

(f) The commissioner may enter into a reciprocal agreement with any other state that has a similar safe personal watercraft handling certificate program that the commissioner deems acceptable for purposes of this subsection. Any person who successfully completes a course in safe personal watercraft handling and holds a certificate or license from another state that has such a reciprocal agreement with the commissioner may operate a personal watercraft on the waters of this state.

(g) Any person required to obtain a certificate of personal watercraft operation pursuant to this section shall have such certificate on board at all times while operating a personal watercraft. On demand of an officer authorized to enforce the provisions of this chapter, such person shall exhibit the certificate to the officer.

(h) No passenger shall be permitted to ride in front of the operator on a personal watercraft. No passenger shall be permitted to ride upon a personal watercraft unless the passenger is able to securely hold onto the person in front of them or to the handholds on the personal watercraft, and is able to keep both feet on the deck of the personal watercraft so as to maintain balance while the personal watercraft is in operation.

(i) Unless otherwise authorized by the commissioner pursuant to section 15-140b, no person shall operate a JAV in any slow-no-wake area except to transit such slow-no-wake area. No person shall operate a JAV within two hundred feet of any dock, shore, pier or fixed structure or within one hundred feet of any vessel except to directly transit the area of such dock, shore, pier, fixed structure or vessel.

(j) No person shall teach a course in safe personal watercraft handling that satisfies the requirements for issuance of a certificate of personal watercraft operation unless the commissioner has approved such course.

(k) No Department of Energy and Environmental Protection agent or employee shall use department safe personal watercraft handling course materials for personal financial gain.

(l) Any person who violates any provision of this section shall be fined not less than sixty dollars or more than two hundred fifty dollars for each such violation.

(m) A certificate of personal watercraft operation may be suspended or revoked in accordance with the provisions of section 15-132a, 15-133, 15-140l or 15-140n.

(P.A. 89-388, S. 6; P.A. 90-274, S. 10, 14; P.A. 91-408, S. 15, 18; P.A. 93-238, S. 3, 6; P.A. 94-110, S. 4, 5; P.A. 95-145, S. 1, 3; P.A. 97-72, S. 1, 4; P.A. 03-244, S. 12; P.A. 06-76, S. 1; 06-196, S. 228; P.A. 08-26, S. 6; P.A. 09-140, S. 7; June Sp. Sess. P.A. 09-3, S. 477; P.A. 11-80, S. 1; P.A. 16-187, S. 2.)

History: P.A. 90-274 in Subsec. (b) changed effective date from January 1, 1991, to January 1, 1992; P.A. 91-408 amended Subsec. (b) to change effective date from January 1, 1992, to October 1, 1992, and provide that the certificate is issued by the department of motor vehicles, amended Subsec. (c) to authorize the regulations to include provisions for examinations, the issuance of certificates of personal watercraft operation and the establishment of a fee for such examination, and amended Subsec. (d) to delete the requirement that the violation be done “wilfully”, decrease the minimum fine from $100 to $60 and increase the maximum fine from $200 to $250; P.A. 93-238 transferred authority to issue certificates under this section from the commissioner of motor vehicles to the commissioner of environmental protection, effective June 23, 1993; P.A. 94-110 amended Subsec. (a) to specify that personal watercraft are powered vessels less than 16 feet long and to distinguish their operation from the conventional manner of vessel operation, amended Subsec. (b) to provide for modification or suspension of certification requirements in certain circumstances, added a new Subsec. (d) re temporary certificates and relettered the former Subsec. (d) accordingly, effective May 20, 1994; P.A. 95-145 inserted new Subsec. (e) re the carrying of the certificate on board the craft and relettered former Subsec. (e) as (f), effective June 28, 1995 (Revisor's note: A reference in Subsec. (c) to “Boating Fund” was replaced editorially by the Revisors with “boating account” to conform section with Sec. 15-155); P.A. 97-72 inserted new Subsec. (e) re reciprocal agreements with other states for certification of personal watercraft operators and relettered existing Subsecs. (e) and (f) as (f) and (g), respectively, effective May 27, 1997; P.A. 03-244 added Subsec. (h) re suspension or revocation of certificate; P.A. 06-76 added new Subsec. (g) re operation of personal watercraft with passenger, redesignating existing Subsecs. (g) and (h) as Subsecs. (h) and (i), respectively; P.A. 06-196 made a technical change in Subsec. (h), effective June 7, 2006; P.A. 08-26 amended Subsec. (b) to add prohibition re authorizing or permitting person less than 16 years of age who does not have certificate of personal watercraft operation to operate personal watercraft, added new Subsec. (c) re conditions for issuance of such certificate, Subsec. (i) requiring commissioner's course approval and Subsec. (j) prohibiting use of department course materials for personal financial gain, redesignated existing Subsecs. (c) to (g), (h) and (i) as new Subsecs. (d) to (h), (k) and (l), respectively, changed temporary certificate validity period from 6 to 3 months in redesignated Subsec. (e), and made technical changes; P.A. 09-140 amended Subsec. (1) by adding reference to Sec. 15-132a, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to delete provision re fees collected pursuant to regulations shall be deposited in boating account established pursuant to Sec. 15-155; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsecs. (b), (e) and (j), effective July 1, 2011; P.A. 16-187 amended Subsec. (a) to add provisions defining “jetted articulated vessel” and “operator of a JAV”, amended Subsec. (b) to add references to JAV, add provision prohibiting person less than age 16 from operating JAV, replace provision authorizing commissioner to modify or suspend requirements for certificate of personal watercraft operation with respect to any marine event with provision authorizing commissioner to modify or suspend, by written permission, any age or certification requirement for purpose of marine event, and add provision re waters where United States Coast Guard has jurisdiction over marine events, added new Subsec. (i) re operation of JAV in slow-no-wake area or within 200 feet of any dock, shore, pier or fixed structure or within 100 feet of any vessel, redesignated existing Subsecs. (i) to (l) as Subsecs. (j) to (m), and made technical changes, effective June 9, 2016.



Section 15-140k - Reckless operation of a vessel in the first degree.

(a) A person commits the offense of reckless operation of a vessel in the first degree when he operates a vessel at such speed or maneuvers a vessel in such a manner as to result in (1) death or serious physical injury to another person or (2) damage to property in excess of one thousand dollars.

(b) Any person guilty of reckless operation of a vessel in the first degree shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not more than six months, or both.

(P.A. 89-388, S. 11, 27.)



Section 15-140l - Reckless operation of a vessel in the first degree while under the influence of intoxicating liquor or drugs.

(a) A person commits the offense of reckless operation of a vessel in the first degree while under the influence when, while under the influence of intoxicating liquor or any drug, or both, or while such person has an elevated blood alcohol content, such person operates a vessel at such speed or maneuvers a vessel in such a manner as to result in (1) serious physical injury to another person, or (2) damage to property in excess of two thousand dollars.

(b) Any person guilty of reckless operation of a vessel in the first degree while under the influence shall be fined not less than two thousand five hundred dollars or more than five thousand dollars or imprisoned not more than two years, or both, and such person's safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate shall be suspended by the commissioner in accordance with the provisions of section 15-133.

(P.A. 89-388, S. 12, 27; P.A. 03-244, S. 2; P.A. 04-257, S. 25; P.A. 09-140, S. 2; P.A. 10-32, S. 158; P.A. 11-74, S. 1.)

History: P.A. 03-244 amended Subsec. (a) to include the offense of operating a vessel with an elevated blood alcohol level, make technical changes and increase the property damage amount from $1,000 to $2,000 and amended Subsec. (b) to increase the minimum fine from $500 to $2,500, the maximum fine from $1,000 to $5,000 and the maximum imprisonment period from one year to two years; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 09-140 amended Subsec. (a)(1) by removing element of death of another person, effective July 1, 2009; P.A. 10-32 amended Subsec. (a) to delete “level” re blood alcohol content, effective May 10, 2010; P.A. 11-74 amended Subsec. (b) by adding provision re suspension of safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate, effective July 1, 2011.

See Sec. 15-132a re manslaughter in the second degree with a vessel.



Section 15-140m - Reckless operation of a vessel in the second degree.

(a) A person commits the offense of reckless operation of a vessel in the second degree when he (1) operates a vessel at such speed or maneuvers a vessel in such a manner as to endanger the life, limb or property of another person, (2) operates or, as owner, permits the operation of a vessel loaded with passengers or cargo beyond its safe carrying capacity, having regard for weather and other operating conditions, (3) operates or, as owner, permits the operation of a vessel loaded or powered in excess of the maximum capacity information stated on the United States Coast Guard capacity information label or the capacity information label of the manufacturer affixed to such vessel, or (4) operates or, as owner, permits the operation of a vessel the capacity information label of which has been altered, defaced or removed.

(b) Any person guilty of reckless operation of a vessel in the second degree shall be fined not less than fifty dollars nor more than two hundred dollars.

(P.A. 89-388, S. 13, 27.)



Section 15-140n - Reckless operation of a vessel in the second degree while under the influence of intoxicating liquor or drugs.

(a) A person commits the offense of reckless operation of a vessel in the second degree while under the influence when, while under the influence of intoxicating liquor or any drug, or both, or while such person has an elevated blood alcohol content, such person operates a vessel at such speed or maneuvers a vessel in such a manner as to endanger the life, limb or property of another person.

(b) Any person guilty of reckless operation of a vessel in the second degree while under the influence shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned not more than six months, or both, and such person's safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate shall be suspended by the commissioner in accordance with the provisions of section 15-133.

(P.A. 89-388, S. 14, 27; P.A. 03-244, S. 3; P.A. 04-257, S. 26; P.A. 10-32, S. 159; P.A. 11-74, S. 2.)

History: P.A. 03-244 amended Subsec. (a) to include operation of a vessel with an elevated blood alcohol level and make a technical change and amended Susec. (b) to increase the minimum fine from $250 to $500 and the maximum fine from $500 to $1,000; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 10-32 amended Subsec. (a) to delete “level” re blood alcohol content, effective May 10, 2010; P.A. 11-74 amended Subsec. (b) by adding provision re suspension of safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate, effective July 1, 2011.



Section 15-140o - Seizure of vessel.

(a) Any peace officer authorized to enforce the provisions of sections 15-129, 15-133, 15-133b, 15-133c, 15-140e to 15-140u, inclusive, 15-154 and 15-156 who arrests an operator for a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140k, 15-140l, 15-140m or 15-140n may take the vessel operated in such violation into such peace officer's custody and shall cause the vessel to be taken to and stored in a suitable place. There shall be no liability attached to such peace officer for any damages to such vessel while in such peace officer's custody. All charges necessarily incurred by such peace officer in the performance of such duty shall be a lien upon such vessel. The owner or keeper of any marina or other place where such vessel is stored shall have a lien upon the vessel for the storage charges and if such vessel has been stored for a period of not less than sixty days, such owner or keeper may sell the vessel for storage charges owed thereon, provided a notice of intent to sell shall be sent to the Commissioner of Energy and Environmental Protection, the Commissioner of Motor Vehicles, and the owner of such vessel, if known, five days before the sale of such vessel. If the owner is unknown, such sale shall be advertised by such marina owner or keeper in a newspaper published or having a circulation in the town where such marina or other place is located three times, commencing at least five days before the sale. The proceeds of such sale, after deducting the amount due such marina owner or keeper and all expenses of the peace officer who placed such vessel in storage, shall be paid to the owner of such vessel or such owner's legal representatives, if claimed by such owner or owners at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(b) Any vessel that is operated by a person who is arrested for a violation of section 15-140n, in connection with such operation, or for a violation of section 15-132a or 15-140l, after being involved in a boating accident, may be impounded for a minimum of forty-eight hours after the arrest. Any vessel involved in a boating accident that results in death, serious physical injury, a missing person or property damage in excess of two thousand dollars may be seized for the collection of evidence and held until the investigation of the boating accident or any related court proceedings are concluded. Any trailer utilized by the operator to transport such vessel may also be impounded to facilitate transport and handling of such vessel.

(P.A. 89-388, S. 15, 27; P.A. 91-408, S. 7; P.A. 03-244, S. 4; P.A. 09-140, S. 8; P.A. 11-80, S. 1.)

History: P.A. 91-408 amended Subsec. (a) to include a violation of “subsection (d) of section 15-133”; P.A. 03-244 amended Subsec. (a) to include references to peace officer and make technical changes and amended Subsec. (b) to provide for the seizure of a vessel for a minimum of 48 hours, to include such seizure when the operator is arrested for operating the vessel while intoxicated, to add provisions re seizure if the vessel is involved in an accident resulting in death, serious physical injury, missing person or property damage in excess of $2,000 and re impounding of trailer and to make conforming and technical changes; P.A. 09-140 made technical changes in Subsec. (a) and amended Subsecs. (a) and (b) by adding references to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-140p - Fines deposited in Criminal Injuries Compensation Fund.

Any fine imposed for a violation of section 15-132a, subdivision (1) of subsection (a) of section 15-140k or subdivision (1) of subsection (a) of section 15-140l shall be deposited in the Criminal Injuries Compensation Fund established pursuant to section 54-215.

(P.A. 89-388, S. 17, 27; P.A. 96-180, S. 151, 166; P.A. 09-140, S. 9.)

History: P.A. 96-180 changed “account” to “fund”, effective June 3, 1996; P.A. 09-140 added reference to Sec. 15-132a, effective July 1, 2009.



Section 15-140q - Consent for chemical analysis. Suspension of safe boating certificate. Procedures. Hearing on suspension. Penalties for conviction. Elevated blood alcohol content defined. Regulations.

(a) Any person who operates a vessel in this state shall be deemed to have consented to a chemical analysis of such person's blood, breath or urine, and if such person is a minor, such person's parent or parents or guardian shall also be deemed to have given their consent for such an analysis of the minor's blood, breath or urine.

(b) If any such person, having been placed under arrest for: (1) Violating subsection (b) of section 53-206d; (2) operating a vessel upon the waters of this state while under the influence of intoxicating liquor or any drug, or both; (3) operating a vessel upon the waters of this state while such person has an elevated blood alcohol content, and thereafter, after being apprised of such person's constitutional rights, having been requested to submit to a blood, breath or urine test at the option of the police officer, having been afforded a reasonable opportunity to telephone an attorney prior to the performance of such test and having been informed that such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation issued by the commissioner as a condition of operating a vessel shall be suspended in accordance with the provisions of this section if such person refuses to submit to such test or if such person submits to such test and the results of such test indicate that such person has an elevated blood alcohol content and that evidence of any such refusal shall be admissible in accordance with subsection (d) of section 15-140r, and may be used against such person in any criminal prosecution, refuses to submit to the designated test, the test shall not be given; provided, if such person refuses or is unable to submit to a blood test, the peace officer shall designate the breath or urine test as the test to be taken. The peace officer shall make a notation upon the records of the police department that such officer informed such person that such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation would be suspended if such person refused to submit to such test or if such person submitted to such test and the results of such test indicated that such person has an elevated blood alcohol content.

(c) If the person arrested refuses to submit to such test or analysis, or submits to such test or analysis and the results of such test or analysis indicate that at the time of the alleged offense such person had an elevated blood alcohol content, the peace officer shall immediately revoke the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation, if any, of such person for a twenty-four-hour period. The peace officer shall prepare a written report of the incident and shall mail the report, together with any certificate taken into possession and a copy of the results of any chemical test or analysis, to the commissioner within three business days. The report shall be made on a form approved by the commissioner and shall be subscribed and sworn to under penalty of false statement as provided in section 53a-157b by the peace officer before whom such refusal was made or who administered or caused to be administered such test or analysis. If the person arrested refused to submit to such test or analysis, the report shall be endorsed by a third person who witnessed such refusal. The report shall set forth the grounds for the officer's belief that there was probable cause to arrest such person for operating such vessel while under the influence of intoxicating liquor or any drug, or both, or while such person has an elevated blood alcohol content and shall state that such person refused to submit to such test or analysis when requested by such peace officer or that such person submitted to such test or analysis and the results of such test or analysis indicated that such person at the time of the alleged offense had an elevated blood alcohol content.

(d) If the person arrested submits to a blood or urine test at the request of the peace officer, and the specimen requires laboratory analysis in order to obtain the test results, and if the test results indicate that such person has an elevated blood alcohol content, the peace officer, immediately upon receipt of the test results, shall notify and submit to the commissioner the written report required pursuant to subsection (c) of this section.

(e) Upon receipt of such report, the commissioner shall suspend the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of such person effective as of a date certain, such date shall be no later than thirty-five days after the date such person received notice of such person's arrest by the peace officer. Any person whose safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation is suspended in accordance with this subsection shall be entitled to a hearing before the commissioner to be held prior to the effective date of the suspension. The commissioner shall send a suspension notice to such person informing such person that such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation is suspended and shall specify the date of such suspension and that such person is entitled to a hearing prior to the effective date of the suspension and may schedule such hearing by contacting the commissioner not later than seven days after the date of mailing of such suspension notice.

(f) If such person does not contact the department to schedule a hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) of this section.

(g) If such person contacts the department to schedule a hearing, the commissioner shall assign a date, time and place for the hearing, which date shall be prior to the effective date of the suspension. At the request of such person and upon a showing of good cause, the commissioner may grant one continuance for a period not to exceed thirty days. The hearing shall be limited to a determination of the following issues: (1) Whether the peace officer had probable cause to arrest the person for operating the vessel while under the influence of intoxicating liquor or drugs, or both, or while such person has an elevated blood alcohol content; (2) whether such person was placed under arrest; (3) whether such person (A) refused to submit to such test or analysis, or (B) submitted to such test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content; and (4) whether such person was operating the vessel. At the hearing, the results of the test or analysis shall be sufficient to indicate the ratio of alcohol in the blood of such person at the time of operation, except that if the results of an additional test, administered pursuant to section 15-140r, indicate that the ratio of alcohol in the blood of such person is eight-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and analysis thereof accurately indicate the blood alcohol content at the time of operation. The fees of any witness summoned to appear at the hearing shall be the same as provided in section 52-260.

(h) If, after such hearing, the commissioner finds on any one of said issues in the negative, the commissioner shall stay the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation suspension. If, after such hearing, the commissioner does not find on any one of said issues in the negative or if such person fails to appear at such hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) of this section. The commissioner shall render a decision at the conclusion of such hearing or send a notice of the decision by certified mail to such person not later than thirty-five days from the date of notice of such person's arrest by the peace officer or, if a continuance is granted, not later than sixty-five days from the date such person received notice of such person's arrest by the peace officer. The notice of such decision sent by certified mail to the address of such person as shown by the records of the commissioner shall be sufficient notice to such person that such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation is suspended or the suspension is stayed. Unless a continuance of the hearing is granted pursuant to subsection (g) of this section, if the commissioner fails to render a decision within thirty-five days from the date that such person received notice of such person's arrest by the peace officer, the commissioner shall not suspend such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation.

(i) The commissioner shall suspend the operator's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of a person who does not contact the department to schedule a hearing under subsection (e) of this section, who fails to appear at such hearing, or against whom, after a hearing, the commissioner holds pursuant to subsection (g) of this section. Such suspension shall be as of the effective date contained in the suspension notice or the date the commissioner renders a decision, whichever is later, for a period of: (1) (A) Except as provided in subparagraph (B) of this subdivision, ninety days if such person submitted to a test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content, or (B) one hundred twenty days if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, or (C) six months if such person refused to submit to such test or analysis; (2) if such person has previously had such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation suspended under this section, (A) except as provided in subparagraph (B) of this subdivision, nine months if such person submitted to a test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content, (B) ten months if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, and (C) one year if such person refused to submit to such test or analysis; and (3) if such person has two or more times previously had such person's safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation suspended under this section, (A) except as provided in subparagraph (B) of this subdivision, two years if such person submitted to a test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content, (B) two and one-half years if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, and (C) three years if such person refused to submit to such test or analysis.

(j) Notwithstanding the provisions of subsections (b) to (i), inclusive, of this section, any peace officer who obtains the results of a chemical analysis of a blood sample taken from an operator of a vessel involved in an accident who suffered or allegedly suffered physical injury in such accident shall notify the commissioner and submit to the commissioner a written report if such results indicate that at the time of the alleged offense such person had an elevated blood alcohol content, and if such person was arrested for a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n in connection with such accident. The report shall be made on a form approved by the commissioner containing such information as the commissioner prescribes and shall be subscribed and sworn under penalty of false statement, as provided in section 53a-157b, by the peace officer. The commissioner shall, after notice and an opportunity for hearing, which shall be conducted in accordance with chapter 54, suspend the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of such person for a period of up to ninety days, or, if such person has previously had such person's operating privilege suspended under this section, for a period up to one year. Each hearing conducted under this section shall be limited to a determination of the following issues: (1) Whether the peace officer had probable cause to arrest the person for operating a vessel while under the influence of intoxicating liquor or drugs, or both, or while such person has an elevated blood alcohol content; (2) whether such person was placed under arrest; (3) whether such person was operating the vessel; (4) whether the results of the analysis of the blood of such person indicate that such person had an elevated blood alcohol content; and (5) whether the blood sample was obtained in accordance with conditions for admissibility as set forth in section 15-140s. If, after such hearing, the commissioner finds on any issue in the negative, the commissioner shall not impose a suspension. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases.

(k) The provisions of this section shall apply with the same effect to the refusal by any person to submit to an additional chemical test as provided in subdivision (5) of subsection (a) of section 15-140r.

(l) The provisions of this section do not apply to any person whose physical condition is such that, according to competent medical advice, such test would be inadvisable.

(m) The state shall pay the reasonable charges of any physician who, at the request of a municipal police department, takes a blood sample for purposes of a test under the provisions of this section.

(n) For the purposes of this section, “elevated blood alcohol content” means: (1) A ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, or (2) if such person is under twenty-one years of age, a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight.

(o) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 89-388, S. 19, 27; P.A. 00-142, S. 4; P.A. 03-244, S. 5; P.A. 09-140, S. 10; P.A. 10-124, S. 1, 2; P.A. 11-59, S. 1; 11-74, S. 3.)

History: P.A. 00-142 amended Subsec. (a) by adding reference to violation of Sec. 53-206d(b); P.A. 03-244 added new Subsec. (a) re consent to blood, breath or urine test, redesignated existing Subsec. (a) as new Subsec. (b) and amended same by adding provisions re operating vessel while having elevated blood alcohol content, re suspension of certificate and re duties of peace officer and by making conforming and technical changes, deleted former Subsecs. (b) and (c) re physical condition of person and payment of charges, and added new Subsecs. (c) to (o), inclusive, re refusal to submit to testing, suspension procedures, hearings, reports of peace officers, application of section, payment of charges, definition of “elevated blood alcohol content” and adoption of regulations; P.A. 09-140 amended Subsec. (j) by adding reference to Sec. 15-132a, effective July 1, 2009; P.A. 10-124 amended Subsecs. (c) and (g) to delete provisions re test or analysis commenced within 2 hours of the time of operation, effective May 27, 2010; P.A. 11-59 made a technical change in Subsec. (c), effective July 1, 2011; P.A. 11-74 amended Subsec. (j)(5) by replacing reference to Sec. 15-140r(b) with reference to Sec. 15-140s, effective July 1, 2011.



Section 15-140r - Evidence of alcohol or drugs in blood or urine.

(a) Except as provided in section 15-140s or subsection (d) of this section, in any criminal prosecution for the violation of section 15-132a, subsection (d) of section 15-133, section 15-140l or 15-140n or subsection (b) of section 53-206d, evidence respecting the amount of alcohol or drug in the defendant's blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant's breath, blood or urine shall be admissible and competent provided: (1) The defendant was afforded a reasonable opportunity to telephone an attorney prior to the performance of the test and consented to the taking of the test upon which such analysis is made; (2) a true copy of the report of the test result was mailed to or personally delivered to the defendant within twenty-four hours or by the end of the next regular business day, after such result was known, whichever is later; (3) the test was performed by or at the direction of a certified law enforcement officer according to methods and with equipment approved by the Department of Emergency Services and Public Protection, and if a blood test was performed, it was performed on a blood sample taken by a person licensed to practice medicine and surgery in this state, a qualified laboratory technician, an emergency medical technician II or a registered nurse in accordance with the regulations adopted under subsection (b) of this section; (4) the device used for such test was checked for accuracy in accordance with the regulations adopted under subsection (b) of this section; (5) an additional chemical test of the same type was performed at least ten minutes after the initial test was performed or, if requested by the peace officer for reasonable cause, an additional chemical test of a different type was performed to detect the presence of a drug or drugs other than or in addition to alcohol, except that the results of the initial test shall not be inadmissible under this subsection if reasonable efforts were made to have such additional test performed in accordance with the conditions set forth in this subsection and such additional test was not performed or was not performed within a reasonable time, or the results of such additional test are not admissible for failure to meet a condition set forth in this subsection; and (6) evidence is presented that the test was commenced within two hours of operation of the vessel or expert testimony establishes the reliability of a test commenced beyond two hours of operation of the vessel. In any prosecution under this section, it shall be a rebuttable presumption that the results of such chemical analysis establish the ratio of alcohol in the blood of the defendant at the time of the alleged offense, except that if the results of the additional test indicate that the ratio of alcohol in the blood of such defendant is ten-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and the analysis thereof accurately indicate the blood alcohol content at the time of the alleged offense.

(b) The Commissioner of Emergency Services and Public Protection shall ascertain the reliability of each method and type of device offered for chemical testing and analysis of blood, of breath and of urine and certify those methods and types which the Commissioner of Emergency Services and Public Protection finds suitable for use in testing and analysis of blood, breath and urine, respectively, in this state. The Commissioner of Emergency Services and Public Protection, after consultation with the Commissioner of Public Health, shall adopt regulations, in accordance with chapter 54, governing the conduct of chemical tests, the operation and use of chemical test devices and the training and certification of operators of such devices and the drawing or obtaining of blood, breath or urine samples as the Commissioner of Emergency Services and Public Protection finds necessary to protect the health and safety of persons who submit to chemical tests and to insure reasonable accuracy in testing results. Such regulations shall not require recertification of a peace officer solely because such officer terminates such officer's employment with the law enforcement agency for which certification was originally issued and commences employment with another such agency.

(c) If a person is charged with a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n, the charge may not be reduced, nolled or dismissed unless the prosecuting authority states in open court such prosecutor's reasons for the reduction, nolle or dismissal.

(d) In any criminal prosecution for a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n, evidence that the defendant refused to submit to a blood, breath or urine test requested in accordance with section 15-140q shall be admissible provided the requirements of subsection (a) of said section have been satisfied. If a case involving a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n is tried to a jury, the court shall instruct the jury as to any inference that may or may not be drawn from the defendant's refusal to submit to a blood, breath or urine test.

(P.A. 89-388, S. 20, 27; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-142, S. 5; P.A. 03-244, S. 6; P.A. 09-140, S. 11; P.A. 10-124, S. 3; P.A. 11-51, S. 134; 11-74, S. 4.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-142 amended Subsec. (a) by adding reference to violation of Sec. 53-206d(b); P.A. 03-244 amended Subsec. (a) to add exception for provisions of Subsec. (d), to replace reference to Sec. 15-133(a) with reference to Sec. 15-133(d) and “law enforcement officer” with “certified law enforcement officer”, to delete provisions re Department of Public Health, to add references to Department of Public Safety and regulations adopted under Subsec. (b) and to add provisions re additional chemical test, testing commenced within two hours of operation and rebuttable presumption, amended Subsec. (b) to change reference from Commissioner of Public Health to Commissioner of Public Safety, to add provisions re regulations not to require recertification of a peace officer and to make conforming changes, made a technical change in Subsec. (c) and amended Subsec. (d) to add references to Secs. 15-140l and 15-140n; P.A. 09-140 amended Subsecs. (a) and (d) by adding references to Sec. 15-132a and made technical changes in Subsecs. (a) and (b), effective July 1, 2009; P.A. 10-124 amended Subsec. (a)(6) by including provision that authorizes expert testimony to establish reliability of a test commenced beyond 2 hours of operation of the vessel, effective May 27, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 11-74 amended Subsec. (a) to include reference to Sec. 15-140s and, in Subdiv. (5), to change timing of additional chemical test from at least 30 minutes after initial test to at least 10 minutes after initial test, and amended Subsec. (c) to include references to Secs. 15-132a, 15-140l and 15-140n, effective July 1, 2011.



Section 15-140s - Seizure and admissibility of chemical analysis of blood or urine sample of injured operator.

Evidence respecting the amount of alcohol or drug in the blood or urine of an operator of a vessel involved in an accident who has suffered or allegedly suffered physical injury in such accident, which evidence is derived from a chemical analysis of a blood or urine sample taken from such person at the scene of the accident, while en route to a hospital or at a hospital after such accident, shall be competent evidence to establish probable cause for the arrest by warrant of such person for a violation of section 15-132a, 15-133, 15-140l, or 15-140n and shall be admissible and competent in any subsequent prosecution thereof if: (1) The blood or urine sample was taken in the regular course of business of the hospital for the diagnosis and treatment of such injury; (2) the blood sample was taken by a person licensed to practice medicine in this state, a qualified laboratory technician, an emergency technician II or a registered nurse; (3) a police officer has demonstrated to the satisfaction of a judge of the Superior Court that such officer has reason to believe that such person was operating a vessel while under the influence of intoxicating liquor or drug, or both, and that the chemical analysis of such blood or urine sample constitutes evidence of the commission of the offense of operating a vessel upon the waters of this state while under the influence of intoxicating liquor or drug, or both, in violation of section 15-132a, 15-133, 15-140l, or 15-140n; and (4) such judge has issued a search warrant in accordance with section 54-33a authorizing the seizure of the chemical analysis of such blood or urine sample.

(P.A. 89-388, S. 21, 27; P.A. 11-74, S. 5.)

History: P.A. 11-74 added references to urine sample and authority to take blood or urine sample at scene of the accident or while en route to a hospital, replaced reference to Sec. 15-133(d) with reference to Sec. 15-133 and included references to Secs. 15-132a, 15-140l and 15-140n, effective July 1, 2011.



Section 15-140t - Immunity of person taking sample.

A person qualified to withdraw blood or take a urine specimen or any hospital, laboratory or clinic employing or utilizing the services of such a person shall not incur any civil liability as a result of such activities if requested by a law enforcement officer acting in accordance with section 15-140q to withdraw blood or take a urine specimen, unless the actions of the person while performing such activities constitute gross negligence.

(P.A. 89-388, S. 22, 27.)



Section 15-140u - Blood sample of body of deceased person.

As part of the investigation of any boating accident resulting in a fatality, the Chief Medical Examiner or a deputy medical examiner, an associate medical examiner or a pathologist appointed pursuant to section 19a-405, or an authorized assistant medical examiner, shall order that a blood sample be taken from the body of any person who dies as a result of such accident. Such blood samples shall be examined for the presence and concentration of alcohol by the Division of Scientific Services within the Department of Emergency Services and Public Protection or by the Office of the Chief Medical Examiner. To the extent provided by law, a blood or breath sample may also be obtained from any surviving operator of any vessel involved in such an accident. The blood samples obtained from the surviving operator shall be examined for the presence and concentration of alcohol and drugs by the Division of Scientific Services within the Department of Emergency Services and Public Protection or by the Office of the Chief Medical Examiner. The results from the examination of such samples shall be forwarded to the Commissioner of Energy and Environmental Protection. Nothing in this section or section 19a-406 shall be construed as requiring such medical examiner to perform an autopsy in connection with obtaining such blood samples.

(P.A. 89-388, S. 24, 27; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-218, S. 6, 16; P.A. 11-51, S. 134; 11-80, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-218 replaced the toxicological laboratory of the Department of Public Health with the Division of Scientific Services within the Department of Public Safety and replaced the Department of Public Health with the Department of Public Safety, effective July 1, 1999; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-140v - Reinstatement of safe boating certificate, right to operate vessel or certificate of personal watercraft operation. Regulations.

Section 15-140v is repealed, effective June 11, 2014.

(P.A. 03-244, S. 16; P.A. 11-80, S. 1; P.A. 14-187, S. 55.)



Section 15-141 - Definitions.

As used in this part, unless the context otherwise requires: “Commissioner” means the Commissioner of Energy and Environmental Protection; “vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water, exclusive of any such watercraft used primarily for purposes of transporting commercial cargo; “motorboat” means any watercraft fitted with propulsion machinery, whether or not such machinery is the principal source of propulsion; “horsepower” means the rated brake horsepower of an engine at maximum operating revolutions per minute; “operate” means to navigate or otherwise use a vessel; “person” means any individual, partnership, firm, association, limited liability company, corporation or other entity; “owner” means a person, other than a lien holder, having property in or title to a vessel. The term includes a person entitled to use or possession of a vessel subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security; “marine dealer” means a person engaged in the business of manufacturing, selling or repairing new or used vessels; “marine engine manufacturer” means a person engaged in the business of manufacturing, selling or repairing marine engines; “marine engine” means an engine manufactured for use or used in vessels; “marine surveyor” means a person who is certified by the National Association of Marine Surveyors or accredited by the Society of Accredited Marine Surveyors and who is engaged in the business of inspection, survey or examination of vessels or associated equipment to assess, monitor and report on the condition of the vessel or associated equipment; “yacht broker” means a marine dealer, as defined in this section, who, for compensation or an expectation of compensation, sells or negotiates to sell or offers to sell, buys or offers to buy, solicits or obtains listings of or negotiates the purchase, sale or exchange of vessels, but who is not an owner of such vessels; “federal Boat Safety Act of 1971” means an Act of Congress approved August 10, 1971, Public Law 92-75; and “boat livery” means a business that is engaged in the commercial rental of vessels, including, but not limited to, personal watercraft.

(1961, P.A. 506, S. 1; 1971, P.A. 872, S. 384; P.A. 73-257, S. 7, 27; P.A. 74-302, S. 1, 3; P.A. 81-423, S. 2, 25; P.A. 82-472, S. 47, 183; P.A. 94-188, S. 27; P.A. 95-79, S. 46, 189; P.A. 08-26, S. 7; P.A. 09-105, S. 1; P.A. 11-80, S. 1.)

History: 1971 act replaced definition of “commission” with definition of “commissioner”; P.A. 73-257 defined “Federal Boat Safety Act of 1971”; P.A. 74-302 redefined “marine dealer” to include repairers of boats; P.A. 81-423 added definition of “vessel” and substituted “vessel” for “motorboat” wherever appropriate; P.A. 82-472 made technical corrections; P.A. 94-188 added definitions of “marine engine manufacturer” and “marine engine”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 08-26 added definition of “boat livery”; P.A. 09-105 redefined “marine dealer” and “marine engine manufacturer” and defined “yacht broker”, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-142 - Vessel numbering requirements. Certain vessels required to display registration decals.

(a) Every vessel used upon the waters of this state shall be numbered, except as otherwise provided in this section and section 15-143. For purposes of this section and said section 15-143, any launching, mooring or operation of a vessel upon the waters of this state shall be deemed to be a use of such vessel upon the waters of this state. No person shall launch, moor or operate and no owner shall permit the launching, mooring or operation of any vessel unless (1) the owner holds a valid, effective certificate of number awarded by this state or by the United States or by another state pursuant to the provisions of the federal Boat Safety Act of 1971 and the identification number set forth in such certificate is displayed on each side of such vessel at the bow, (2) the owner holds a valid marine document issued by the United States Coast Guard, or (3) such vessel is otherwise not required to be numbered in this state under the provisions of said section 15-143.

(b) Each vessel with respect to which the owner holds a valid marine document issued by the United States Coast Guard, a valid certificate of number awarded by the United States pursuant to the provisions of the federal Boat Safety Act of 1971 or a valid certificate of number awarded by another state, which vessel is used upon the waters of this state for more than sixty days in any calendar year, shall be required to display a Connecticut registration decal. No person shall launch, moor or operate and no owner shall permit the launching, mooring or operation of any such vessel unless (1) the owner holds a valid, effective certificate of registration awarded by this state, and (2) the registration decal is displayed as directed by the Commissioner of Energy and Environmental Protection, provided the requirements of this subsection shall not be applicable, in the period commencing on the first day of October in any year to and including the thirtieth day of April next succeeding, to any such vessel in use upon the waters of this state exclusively for purposes of delivery of such vessel to a facility in this state for storage, including dry storage and storage in water by means of apparatus preventing ice damage to the hull, maintenance or repair or the actual process of storage, maintenance or repair of such vessel.

(c) Violation of any provision of this section shall be an infraction.

(1961, P.A. 506, S. 8; 1967, P.A. 175, S. 2; P.A. 73-257, S. 8, 27; P.A. 76-381, S. 27; P.A. 81-423, S. 3, 25; P.A. 82-283, S. 1, 4; 82-348, S. 5, 6; P.A. 83-253, S. 1, 3; 83-455, S. 2, 4; P.A. 11-80, S. 1.)

History: 1967 act required numbering of all motorboats, previous requirement applied only to those “of more than five horsepower”; P.A. 73-257 required numbering of boat before launching or mooring it as well as before operation and replaced “Federal Boating Act of 1958” with “Federal Boat Safety Act of 1971”; P.A. 76-381 stated that violation is an infraction; P.A. 81-423 replaced “motorboats” with “vessels” throughout and required all vessels on Connecticut waters to have a state certificate of registration and added Subsec. (b) requiring vessels with a certificate of number from the United States or another state to display a registration decal; P.A. 82-283 added provisions to require that a vessel, with respect to which the owner holds a valid marine document issued by the United States Coast Guard, shall not be required to display a number awarded by Connecticut, however, such vessel must display a Connecticut registration decal; P.A. 82-348 removed penalty provision from Subsec. (a) and placed in new Subsec. (c); P.A. 83-253 added language in Subsec. (a) concerning what shall be deemed the use of a vessel upon the waters of this state; P.A. 83-455 amended Subsec. (b) to provide that in the period from October first of any year to April thirtieth next following, inclusive, registration requirements shall not apply to any vessel on waters of state exclusively for purposes of delivery to a facility for storage, maintenance or repair, effective July 1, 1983, and applicable to such use of vessels on or after said date; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

Cited. 198 C. 168; 206 C. 253.

Cited. 12 CA 417; 20 CA 452.



Section 15-143 - Exceptions to numbering and registration requirements.

(a) Vessels of the following classes are not required to be numbered or display a Connecticut registration decal by this state: (1) Motorboats which have a valid marine document issued by the United States Coast Guard, provided the owner of any such vessel used upon the waters of this state for more than sixty days in any calendar year shall be required to comply with the registration requirements in section 15-144; (2) vessels owned in countries other than the United States temporarily using the waters of the state; (3) vessels owned by the United States, a state or a political subdivision of a state which are used in the performance of governmental functions; (4) vessels used exclusively as ships' lifeboats; (5) vessels belonging to any class which the Commissioner of Energy and Environmental Protection exempts upon finding that the numbering of such vessels does not materially aid in their identification; provided, the commissioner shall not exempt any such class of vessels which is subject to the provisions of the federal Boat Safety Act of 1971 and which has not been exempted therefrom under the provisions of Subsection (b) of Section 19 of said act; (6) vessels principally used in another state for which valid, effective certificates of number were awarded by the United States or by such other state pursuant to the provisions of the federal Boat Safety Act of 1971; provided, the owner of a vessel used upon the waters of this state for more than sixty days in any calendar year shall be required to comply with the registration requirements in section 15-144; and (7) any vessel less than nineteen and one-half feet in length which is not a motorboat as defined in section 15-141, and any vessel propelled solely by oar or paddle.

(b) Vessels, the sale or transfer of which is subject to the provisions of Section 37 of the Shipping Act, 1916, shall be numbered by this state only when such sale or transfer is approved by the United States Maritime Administration.

(1961, P.A. 506, S. 9, 10; P.A. 73-257, S. 9, 27; P.A. 81-423, S. 4, 25; P.A. 82-283, S. 2, 4; 82-436, S. 1, 11; 82-472, S. 32, 183; P.A. 83-253, S. 2, 3; P.A. 05-133, S. 4; P.A. 11-80, S. 1.)

History: P.A. 73-257 replaced U.S. Bureau of Customs with U.S. Coast Guard in Subsec. (a)(1), replaced “board” with “commissioner of environmental protection” in Subsec. (a)(5) and rephrased provisions, deleted provision re recording certificates from U.S. or other states before boat used in this state in Subsec. (a)(6), added statement that boat used in state for more than 60 days a year deemed principally used in this state and replaced references to Federal Boating Act of 1958 with references to Federal Boat Safety Act of 1971; P.A. 81-423 exempted vessels under 19.5 feet which are not motorboats and vessels propelled solely by oar or paddle from numbering requirement and substituted “vessels” for “motorboats” throughout section; P.A. 82-283 and 82-436 added provisions, in conformance with Sec. 15-142, that vessel with marine document from United States Coast Guard is not required to be numbered in this state, however, if in state waters more than 60 days in any year, such vessel must be registered; P.A. 82-436 also added reference to “any canoe equipped with a motor the horsepower of which is less than five” in Subsec. (a)(7); P.A. 82-472 removed provision re canoes added by P.A. 82-436; P.A. 83-253 added language in Subsec. (a) modifying references to use of any vessel so that the use referred to, for purposes of determining when registration is required, is the use of such vessel upon the waters of this state; P.A. 05-133 amended Subsec. (a) to add provision that vessels of specified classes not be required to display a Connecticut registration decal; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(5), effective July 1, 2011.

Cited. 198 C. 168.

Cited. 12 CA 417.



Section 15-144 - Vessel registration number or registration decal. Schedule of fees payable to Commissioner of Motor Vehicles. Regulations. Penalty.

(a) Any owner desiring to obtain a vessel registration number or registration decal shall apply to the Commissioner of Motor Vehicles and shall file such proof of ownership of the vessel as the commissioner may require. Upon receipt of an application in proper form and the numbering fee, the Commissioner of Motor Vehicles shall assign a registration number or registration decal and provide the owner with a temporary certificate of number or temporary certificate of decal. The Commissioner of Motor Vehicles shall issue two registration decals and a permanent certificate. A registration decal shall be displayed on each side of the vessel at the bow in a manner prescribed by the Commissioner of Energy and Environmental Protection. The certificate shall state the name of the owner, his address, a description of the vessel, its hull identification number, the expiration date of the certificate and such other information as the Commissioner of Energy and Environmental Protection may prescribe by regulations. Such certificate shall be carried aboard and shall be available for inspection upon the vessel for which it is issued whenever the owner or any person authorized by him is aboard such vessel, except that the certificate of number for a vessel which is less than twenty-six feet and which is rented for noncommercial purposes for less than twenty-four hours may be retained on shore by the owner of such vessel or his agent at the place where such vessel departs or returns. If such certificate is retained on shore, a rental agreement signed by the owner or his agent and by the person renting the vessel shall be carried aboard such vessel and shall be available for inspection. Such rental agreement shall contain the vessel number which appears on the certificate of number and the length of time for which such vessel is rented.

(b) (1) The owner shall pay a fee to the Commissioner of Motor Vehicles for deposit with the State Treasurer for each vessel so numbered or registered in accordance with the following schedule and subdivisions of this subsection:

Overall Length

at
least
(feet)

less
than
(feet)

fee

12

$ 7.50

12

13

11.25

13

14

15.00

14

15

18.75

15

16

22.50

16

17

30.00

17

18

37.50

18

19

45.00

19

20

52.50

20

21

60.00

21

22

67.50

22

23

75.00

23

24

82.50

24

25

90.00

25

26

97.50

26

27

105.00

27

28

112.50

28

29

120.00

29

30

127.50

30

31

135.00

31

32

142.50

32

33

150.00

33

34

157.50

34

35

165.00

35

36

172.50

36

37

180.00

37

38

202.50

38

39

225.00

39

40

247.50

40

41

270.00

41

42

292.50

42

43

315.00

43

44

322.50

44

45

330.00

45

46

337.50

46

47

345.00

47

48

352.50

48

49

360.00

49

50

367.50

50

51

375.00

51

52

382.50

52

53

390.00

53

54

397.50

54

55

405.00

55

56

412.50

56

57

420.00

57

58

427.50

58

59

435.00

59

60

442.50

60

61

450.00

61

62

457.50

62

63

465.00

63

64

472.50

64

65

480.00

65 and over

525.00

For purposes of this schedule “overall length” is the horizontal distance between the foremost part of the stem and the aftermost part of the stern, excluding bowsprits, bumpkins, rudders, outboard motor brackets and similar fittings or attachments. (2) The fee payable under this subsection with respect to any vessel used primarily for purposes of commercial fishing shall not exceed twenty-five dollars, provided in the tax year of the owner of such vessel ending immediately preceding the date of registration, not less than fifty per cent of the adjusted gross income of such owner as determined for purposes of the federal income tax is derived from commercial fishing, subject to proof satisfactory to the Commissioner of Motor Vehicles. (3) The fee payable under this subsection with respect to any vessel constructed primarily of wood, the construction of which is completed not less than fifteen years prior to the date such fee is paid, shall be in an amount equal to fifty per cent of the fee otherwise payable, or if such construction is completed not less than twenty-five years prior to the date such fee is paid, such fee shall be in an amount equal to twenty-five per cent of the fee otherwise payable. (4) Fees payable under this subsection shall not be required with respect to (A) any vessel owned by a flotilla of the United States Coast Guard Auxiliary or owned by a nonprofit corporation acting on behalf of such a flotilla, provided no more than two vessels from any such flotilla or nonprofit corporation shall be granted such an exemption, and (B) any vessel built by students in an educational institution and used for the purposes of such institution, including such research as may require the use of such vessel. (5) The fee payable under this subsection with respect to any pontoon boat, exclusive of any houseboat, shall be forty dollars. (6) The fee payable under this subsection with respect to any canoe with a motor or any vessel owned by a nonprofit organization shall be seven dollars and fifty cents. (7) The fee payable under this subsection with respect to any vessel less than fifteen feet in length equipped with a motor the horsepower of which is less than fifteen, shall be seven dollars and fifty cents. (8) The owner of any vessel used actively, as required under this subdivision, in operational activities of the United States Coast Guard Auxiliary shall not be required to pay the applicable fee in accordance with the schedule in this subsection, provided (A) if the applicable fee under the schedule for such vessel is greater than one hundred eighty dollars, the owner shall be required to pay the amount of fee in excess of one hundred eighty dollars, and (B) the owner shall not be entitled to exemption from the applicable fee as allowed in this subdivision for any vessel registration year unless the application for registration of such vessel includes a statement, certified by an officer of the United States Coast Guard, that in the preceding year such vessel was used actively in not less than three separate operational activities of the United States Coast Guard Auxiliary. (9) Beginning May 4, 2011, all revenue received by the state in fees for the numbering and registration of vessels under this section shall be deposited with the Treasurer who shall deposit such revenue in the General Fund.

(c) The owner shall cause the registration number or registration decal to be displayed on each side of the vessel at the bow in such manner as the Commissioner of Energy and Environmental Protection prescribes. The number shall be maintained in a legible condition and shall be clearly visible and entirely unobscured. No number other than the registration number assigned by this state or by the United States or by another state pursuant to the provisions of the federal Boat Safety Act of 1971 shall be displayed on either side of a vessel at the bow.

(d) Each certificate of number and certificate of registration issued by the Commissioner of Motor Vehicles shall expire on the last day of April of the year following its issuance. At least thirty days prior to the expiration date of each certificate, the Commissioner of Motor Vehicles may notify the owner, in a manner determined by the commissioner, of such expiration and the certificate may be renewed as prescribed by the Commissioner of Motor Vehicles upon application and upon payment of the fee provided in subsection (b) of this section. The commissioner shall not provide such notification by mail to the registrant if the United States Postal Service has determined that mail is undeliverable to the address that is documented in the records of the Department of Motor Vehicles for such person. The registration number assigned to a vessel shall remain the same as long as the vessel is registered in this state.

(e) (1) The Commissioner of Motor Vehicles may permit marine dealers, as defined in section 15-141, to assign registration numbers and issue temporary certificates of number upon the sale or transfer of a vessel. The dealer shall within ten days from the issuance of such temporary certificate submit to the Commissioner of Motor Vehicles an application together with all necessary documents, information and fees for a permanent certificate of number for the vessel transfer.

(2) The Commissioner of Motor Vehicles may permit such marine dealers to issue temporary certificates of decal upon the sale or transfer of a documented vessel. The dealer shall within ten days from the issuance of such temporary certificate submit to the Commissioner of Motor Vehicles an application together with all necessary documents, information and fees for a permanent certificate of decal with respect to such vessel.

(3) On and after March 1, 2005, the Commissioner of Motor Vehicles shall permit marine dealers, as defined in section 15-141, to submit the applications and documents required under subdivisions (1) and (2) of this subsection by electronic means. Said commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this subdivision.

(f) The Commissioner of Energy and Environmental Protection may require the owner of any vessel to submit as part of his application such information concerning waste discharges and onboard waste disposal systems as the Commissioner of Energy and Environmental Protection may prescribe by regulations. The Commissioner of Motor Vehicles shall promptly forward to the Commissioner of Energy and Environmental Protection any such information submitted to the Commissioner of Motor Vehicles as part of an application.

(g) The Commissioner of Motor Vehicles may adopt such regulations as are reasonably necessary to carry out his powers, duties and functions under this chapter.

(h) (1) Any person who operates or any owner who permits the operation of a vessel on the waters of this state which has not been numbered or registered in accordance with the provisions of this chapter and any other applicable section of the general statutes shall have committed a violation and shall be fined not less than twenty-five dollars or more than two hundred dollars for the first offense and for each subsequent offense shall be fined not less than two hundred dollars or more than five hundred dollars. (2) No person shall use any vessel registration or registration decals that have been issued to another person pursuant to sections 15-142 to 15-144, inclusive. No person shall use a vessel registration or registration decals on any vessel other than the vessel for which such registration number or registration decals have been issued. Any person who violates any provision of this subdivision shall be fined not more than two hundred fifty dollars. (3) Any officer empowered to enforce the provisions of this chapter and any other applicable section of the general statutes who finds a vessel which is not numbered or registered in accordance with the provisions of this chapter and such discovery is subsequent to a violation of this chapter may make application to the court for a warrant to seize such vessel and take it into custody pending proof of payment of proper numbering or registration fees. No officer shall be liable for any act performed under the provisions of this subsection.

(1961, P.A. 506, S. 11; 1967, P.A. 175, S. 3; 1971, P.A. 668, S. 4; 872, S. 385; P.A. 73-257, S. 10, 27; P.A. 76-381, S. 28; P.A. 80-89; P.A. 81-423, S. 5, 25; P.A. 82-283, S. 3, 4; 82-348, S. 2, 6; 82-436, S. 2, 8–11; P.A. 83-266, S. 3, 4; P.A. 84-495, S. 1, 4; P.A. 86-270; P.A. 87-289, S. 1, 2; P.A. 88-316, S. 1, 2; P.A. 96-167, S. 48, 49; P.A. 03-244, S. 14; P.A. 04-199, S. 18; 04-257, S. 27; P.A. 06-196, S. 198; P.A. 07-217, S. 59; P.A. 11-6, S. 133; 11-61, S. 4; 11-80, S. 1; 11-213, S. 44, 45; P.A. 12-80, S. 8.)

History: 1967 act added provisions re validation decals in Subsec. (a) and decreased fee from $5 to $4 and replaced provisions re certificate expiration and renewal fee with new provisions which replace three-year validity term with one-year term and reduce fee from $5 to $3; 1971 acts replaced set fee of $4 for all boats with schedule wherein fee depends on length of boat and replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 73-257 made commissioner of motor vehicles, rather than town clerk and environmental protection commissioner, responsible for issuing identification numbers, deleted requirement that certificate be “pocket size”, required that certificate be available for inspection when anyone is on board rather than when boat is in operation, revised fee provisions and designated them as Subsec. (b), relettering former Subsecs. (b) and (c) as (c) and (d), changed “Federal Boating Act of 1958” to “Federal Boat Safety Act of 1971” in Subsec. (c), formerly (b), deleted obsolete provision re licenses expiring on April 30, 1972, and provision for penalty of one-half of registration fee if renewal made after expiration date and allowed payment of tax in town where boat stored in Subsec. (d), formerly (c), and added Subsecs. (e) to (h); P.A. 76-381 replaced provision for $25 to $50 fine with statement that violation is an infraction in Subsec. (h); P.A. 80-89 added provisions in Subsec. (a) re retention of certificates on shore when boat is a rental boat; P.A. 81-423 replaced “motorboat” references with “vessel” references, and referred to registration numbers and decals rather than identification numbers, replaced schedule of fees for motorboats with schedule of fees for all vessels, deleted provisions re owner's option to pay tax in town of residence or town in which boat usually kept or operated in keeping with abolition of tax on vessels and added provision re temporary certificates, effective July 1, 1981, and applicable to registration fees for boat registration year commencing May 1, 1982, and thereafter; P.A. 82-283 added Subsec. (b)(4) providing that fee requirements are not applicable to a vessel owned by a flotilla of the United States Coast Guard Auxiliary or a nonprofit corporation acting on behalf of such a flotilla; P.A. 82-348 changed the penalty in Subsec. (h) from an infraction to a violation, applicable to the owner of any vessel operated in state waters without being numbered or registered as required in chapter 268 or any applicable section of the general statutes; P.A. 82-436 added Subsec. (b)(5) to (7), inclusive, providing for an annual fee of $40, applicable to any pontoon boat, exclusive of any houseboat, providing that the annual fee applicable to any canoe with a motor or any vessel owned by a nonprofit organization shall be $15, and providing that the fee applicable to any vessel less than 15 feet in length with a motor the horsepower of which is less than 15 shall be $10, and also amended Subsec. (d) to provide that the registration number assigned to a vessel shall remain the same so long as the vessel is registered in this state rather than so long as certificate of number is continually renewed; P.A. 83-266 included technical amendments in Subsec. (b), primarily concerning deletion of redundant references to certain subdivisions in said Subsec. (b); P.A. 84-495 amended Subsec. (b) by substituting a reduced schedule of fees for all vessels numbered or registered, effective June 11, 1984, and applicable to the boat registration year commencing May 1, 1985; P.A. 86-270 amended Subsec. (h) by adding provisions specifying penalty for subsequent offenses and re seizure of vessels; P.A. 87-289 amended Subsec. (b) by providing for exemption from registration fees for any vessel built by students in an educational institution and used for purposes of such institution, effective June 10, 1987, and applicable to the vessel registration year commencing May 1, 1987, and each such registration year thereafter; P.A. 88-316 amended Subsec. (b) to allow exemptions from the applicable fee for any vessel used in operational activities of the United States Coast Guard Auxiliary, provided the owner shall be required to pay any portion of the fee in excess of $180 and such exemption shall not be allowed unless in the year preceding exemption the vessel was used actively in at least three such operational activities, effective June 6, 1988, and applicable to the vessel registration year commencing May 1, 1988, and each registration year thereafter; P.A. 96-167 amended Subsec. (b)(6) to reduce fee from $15 to $7.50, effective July 1, 1996; P.A. 03-244 amended Subsec. (h) to divide existing provisions into Subdivs. (1) and (3) and add new Subdiv. (2) re use of vessel registration or registration decals by another person or on another vessel; P.A. 04-199 added Subsec. (e)(3) permitting marine dealers, on and after March 1, 2005, to submit applications and documents required under section by electronic means and requiring commissioner to adopt regulations to carry out provisions of subdivision, effective July 1, 2004; P.A. 04-257 made technical changes in Subsec. (h), effective June 14, 2004; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 11-6 amended Subsec. (b) by adding Subdiv. (9) requiring revenue to be deposited in General Fund beginning October 1, 2011, effective July 1, 2011; P.A. 11-61 amended Subsec. (b)(9) to require all revenue from fees to be deposited in General Fund beginning May 4, 2011, and to delete provision re twelve-month period, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (c) and (f), effective July 1, 2011; P.A. 11-213 amended Subsec. (a) to replace provision re evidence of ownership by affidavit or document with provision re proof of ownership as commissioner may require, and amended Subsec. (d) to change “shall” to “may” re notification and prohibit notification by mail if mail determined to be undeliverable, effective July 1, 2011; P.A. 12-80 amended Subsec. (h)(2) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.

Cited. 198 C. 168.

Cited. 12 CA 417; 20 CA 452.



Section 15-144a - Provision of information re registrants to tax assessors.

Section 15-144a is repealed.

(1971, P.A. 668, S. 5; P.A. 73-257, S. 11, 27; P.A. 81-423, S. 24.)



Section 15-145 - Marine dealer's, marine engine manufacturer's and marine surveyor's registration numbers. Regulations. Fees. Availability and renewal of certificates. Use of vessels. Restrictions.

(a) A marine dealer, marine engine manufacturer or marine surveyor may obtain one or more marine dealer's registration numbers upon application to the Commissioner of Energy and Environmental Protection.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, regarding: (1) The establishment of fees for each marine dealer registration number issued, (2) application for such numbers, (3) examination of a marine dealer, marine engine manufacturer or marine surveyor with respect to criteria for issuance of such numbers, and (4) issuance and display of marine dealer registration numbers. Such application shall contain an affidavit stating that (A) such marine dealer is a person engaged in the business of manufacturing, selling or repairing new or used vessels and that such person has an established place of business for the sale, trade, display or repair of such vessels, unless specifically exempted in this subsection from the requirement to have an established place of business, (B) such marine engine manufacturer is a person engaged in the business of manufacturing, selling or repairing marine engines and that such person has an established place of business for the sale, trade, display or repair of such engines, or (C) such marine surveyor is a person engaged in the inspection, surveying or examination of vessels and meets the definition of a marine surveyor, as defined in section 15-141. Yacht brokers shall not be required to have an established place of business. A marine dealer's, marine engine manufacturer's or marine surveyor's registration certificate shall be denominated as such and shall state the dealer's, engine manufacturer's or surveyor's name, residence address, business address, registration number, the expiration date of the certificate and such other information as the Commissioner of Energy and Environmental Protection may prescribe. The certificate, or a copy of the certificate, shall be carried aboard and shall be available for inspection upon each vessel which displays the marine dealer's, marine engine manufacturer's or marine surveyor's registration number whenever such vessel is in operation. A number or certificate may not be used on more than one vessel at a time. Each certificate shall be renewed on the first day of May of the year following the date of issue and shall expire on the last day of April of the year following such renewal, unless sooner terminated or surrendered. At least thirty days prior to the expiration date of each certificate, the Commissioner of Energy and Environmental Protection shall notify each marine dealer, marine engine manufacturer and marine surveyor of such expiration. Within ninety days before its expiration, each marine dealer's, marine engine manufacturer's or marine surveyor's certificate may be renewed upon application and upon payment of the fee prescribed by the commissioner pursuant to this subsection. Each registration number assigned to a marine dealer, marine engine manufacturer or marine surveyor shall remain the same as long as such dealer, manufacturer or surveyor continues, under the same name, in the business described in such dealer's, manufacturer's or surveyor's application affidavit as required pursuant to this subsection.

(c) A marine dealer's registration number shall be displayed in such manner as the Commissioner of Energy and Environmental Protection prescribes on vessels: (1) Operated for the purpose of sale, trade, repair or transport and on any vessel sold by such dealer for not more than five days after the date of such sale, (2) on any vessel used by a marine engine manufacturer for the sole purpose of testing or demonstrating marine engines manufactured or repaired by such person, and (3) on any vessel used by a marine surveyor for the purpose of inspecting, surveying or examining such vessel or associated equipment to assess, monitor and report on the condition of such vessel or associated equipment. Any vessel displaying a marine dealer's registration number shall be presumed to be properly registered.

(d) No marine dealer, marine engine manufacturer or marine surveyor shall (1) rent, or allow or cause to be rented, (2) operate, or allow or cause to be operated, for hire, or (3) use, or allow or cause to be used, for the purpose of conveying passengers or merchandise or freight for hire, any vessel registered with a marine dealer's, marine engine manufacturer's or marine surveyor's number and certificate. No marine dealer or marine engine manufacturer may loan a number certificate to any person except (A) for the purpose of demonstrating a vessel; (B) when a vessel owned by or lawfully in the custody of such person is undergoing repairs; or (C) when such person has purchased a vessel, the registration of which has not yet been completed and in any case for not more than five consecutive days. Each marine dealer or marine engine manufacturer shall keep a record of each loaned number certificate showing the date loaned, the vessel hull identification number (HIN) of the vessel on which such number is displayed, the date returned and the name and address of the person operating any vessel with such loaned number certificate. Such dealer or engine manufacturer shall give a copy of this record to each person to whom such number certificate is loaned, which copy shall be carried in the vessel at all times when operated. This record shall be retained by the dealer or engine manufacturer for a period of six months from the date on which the number certificate was loaned and such record shall be available during business hours for examination by any police officer, marine officer or conservation officer. A marine surveyor shall not loan a number certificate to any person.

(e) Any marine dealer may operate, or cause to be operated by a bona fide full-time employee, a vessel with a marine dealer's registration number (1) while a potential purchaser or customer is aboard, (2) when running a new vessel from an import terminal to the dealer's place of business, (3) when test running a new vessel after receiving it from the manufacturer, (4) when delivering a sold vessel to the new owner, (5) when running a trade-in vessel from a buyer, (6) when test running a trade-in vessel before it is made available for sale, (7) when running a vessel to, and using a vessel in, a fishing tournament, (8) when test running a vessel after repairs, maintenance or winter storage, (9) when used in connection with the business of the marine dealer, (10) when running the vessel to obtain or deliver parts for the repair of the vessel or another vessel, and (11) for the personal use of the marine dealer. Any marine surveyor may operate, or cause to be operated by a bona fide full-time employee, a vessel with a marine dealer's registration number when performing an inspection, survey or examination of such vessel or associated equipment provided the marine surveyor has been contracted by written agreement to perform such work and a copy of the written agreement is carried on the vessel while the marine surveyor's registration number is displayed on the vessel. Each marine dealer and marine surveyor shall maintain a record of the following: (A) Each marine number certificate issued by the commissioner to such dealer, (B) the name, address and occupation of any bona fide full-time employee to whom such certificate has been assigned, (C) the date of assignment of such certificate, and (D) the exact location of each unassigned certificate. For the purposes of this subsection, “bona fide full-time employee” means a person who is employed by a marine dealer or marine surveyor for not less than thirty-five hours per week and who appears on the records of such marine dealer as an employee for whom tax is withheld for Social Security, federal income tax and any other withholding or deductions from salary required by law.

(f) No person may use a vessel with a marine dealer's, marine engine manufacturer's or marine surveyor's registration number for any purpose other than the purposes described in this section. The commissioner may revoke any marine dealer's, marine engine manufacturer's or marine surveyor's registration number under this section if any vessel with a number issued to such dealer, engine manufacturer or surveyor is used in violation of this section.

(1961, P.A. 506, S. 12; 1971, P.A. 872, S. 386; P.A. 73-257, S. 12, 27; P.A. 74-302, S. 2, 3; P.A. 81-423, S. 6, 25; P.A. 82-436, S. 3, 11; P.A. 84-268, S. 4; P.A. 94-188, S. 28; P.A. 99-114; P.A. 05-76, S. 1; P.A. 06-196, S. 199; P.A. 09-105, S. 2; June Sp. Sess. P.A. 09-3, S. 479; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 required that ID numbers be applied for to commissioner of motor vehicles rather than commissioner of environmental protection, increased fee from $5 to $10, included commissioner of motor vehicles in provision re information on certificate and changed validity period from three years to one year in Subsec. (a) and made technical change to Subsec. (b) for clarity; P.A. 74-302 added provision re affidavit in Subsec. (a) and revised expiration provision in Subsec. (b) so that licenses expire on same date (last day of April) rather than one year from date of issue; P.A. 81-423 substituted “registration” for “identification” numbers and “vessels” for “motorboats” and raised fee from $10 to $15; P.A. 82-436 amended Subsec. (a) by requiring that applications by marine dealers for registration numbers are subject to approval by the commissioner of environmental protection, and increased fee for each such registration number from $15 to $25; P.A. 84-268 transferred authority to receive applications for registration numbers and to notify dealers of impending expiration dates from motor vehicles commissioner to environmental protection commissioner; P.A. 94-188 amended Subsec. (a) to add provisions re marine engine manufacturers and amended Subsec. (b) by deleting “solely” after “prescribes” and by including vessels used by marine engine manufacturers for the sole purpose of testing or demonstrating marine engines manufactured or repaired by them; P.A. 99-114 amended Subsec. (a) to increase the fee for a marine dealer or marine engine manufacturer registration number from $25 to $50, provide that such funds be deposited into the boating account of the Conservation Fund, provide for the carrying of a copy of the certificate, and provide that a number or certificate may not be used on more than one vessel at a time, amended Subsec. (b) to allow operation of vessels with such numbers for purposes of repair or transport and add provision re presumption that a vessel displaying a marine dealer's registration number is properly registered, and added Subsecs. (c), (d) and (e) re restrictions on use of vessels with such numbers; P.A. 05-76 amended Subsec. (d) by adding Subdivs. (9), (10) and (11) to expand marine dealer and full-time employee use of vessels to permit business or personal use and use to obtain or deliver repair parts, effective June 2, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 09-105 divided existing Subsec. (a) into Subsecs. (a) and (b), amended Subsec. (a) by adding “marine surveyor” and deleting $50 fee provision, amended new Subsec. (b) by adding regulations requirements, applying provisions to marine surveyors, adding affidavit requirements and specifying that yacht brokers are not required to have established place of business, redesignated existing Subsecs. (b) to (e) as new Subsecs. (c) to (f), specified registration number display and use criteria for vessels used by marine surveyors in new Subsecs. (c) and (e), prohibited marine surveyors from loaning number certificates to any person in new Subsec. (d), and made conforming changes throughout, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re fees shall be deposited in boating account of Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (b) and (c), effective July 1, 2011.



Section 15-145a - Marine dealer's registration numbers for boat trailers.

(a) Each marine dealer, as defined in section 15-141, may make application to the Commissioner of Motor Vehicles for a general distinguishing number and mark in lieu of registering each boat trailer owned by him or in his custody, and the commissioner may issue to the applicant a certificate or certificates of registration containing the distinguishing number and mark assigned to such applicant, and made in a form and containing any further information that the commissioner may require. Each such boat trailer owned by such applicant or temporarily in his custody shall be regarded as registered under and having assigned to it such general distinguishing number and mark until sold. Such application shall contain an affidavit stating that such dealer is a person engaged in the business of manufacturing, selling or repairing new or used vessels and that such person has an established place of business for the sale, trade, display or repair of such vessels. For the registration of all boat trailers registered under a general distinguishing number and mark, the commissioner shall charge a fee at the rate of fifty dollars per annum or any part thereof for each number plate furnished. The Commissioner of Motor Vehicles shall assess a twenty-five dollar late fee for renewal of a registration in the event a dealer fails to renew such registration within five days after its expiration. The issuance of such registrations shall be in the sole discretion of the commissioner and may be recalled at any time for any reason or cause the commissioner deems sufficient.

(b) Each marine dealer who is in possession of one or more such registrations shall report such information to the tax assessor of the municipality wherein such dealer is located.

(P.A. 92-133, S. 6, 9; P.A. 12-81, S. 2.)

History: P.A. 12-81 amended Subsec. (a) to require Commissioner of Motor Vehicles to assess $25 late fee for renewal of registration if dealer fails to renew registration within 5 days after expiration.



Section 15-145b - Operation of a vessel registered with a marine dealer registration number by holder of passenger-for-hire license and party or charter fishing vessel registration.

(a) Notwithstanding the provisions of this chapter, any person who holds a current passenger-for-hire license issued by the United States Coast Guard and a current party or charter fishing vessel registration issued by the Commissioner of Energy and Environmental Protection pursuant to section 26-142a shall not be prohibited from operating a vessel registered with a marine dealer registration number issued pursuant to section 15-145, provided any such person operates a recreational charter fishing guide service using a vessel registered with such a marine dealer registration number in connection with such guide service.

(b) The Commissioner of Energy and Environmental Protection shall not revoke a marine dealer registration number issued pursuant to section 15-145 for any vessel used in compliance with subsection (a) of this section.

(P.A. 10-124, S. 4; P.A. 12-174, S. 1; P.A. 15-52, S. 5.)

History: P.A. 10-124 effective May 27, 2010; P.A. 12-174 deleted “for two years from the effective date of this section,” and “for not less than five of the ten years preceding the effective date of this section” in Subsec. (a), changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and made technical changes, effective June 15, 2012; P.A. 15-52 amended Subsec. (a) by replacing reference to charter boat registration with reference to party or charter fishing vessel registration, effective January 1, 2016.



Section 15-146 - Notice of change of address.

Within fifteen days after changing his address, the owner of a vessel with a registration number or registration decal issued by this state shall file with the Commissioner of Motor Vehicles notice in writing of such change. The owner's certificate of number or registration may be altered or the Commissioner of Motor Vehicles may issue a new certificate to indicate the new address. Failure to file notice of change of address as required by this section shall be an infraction.

(1961, P.A. 506, S. 13; 1971, P.A. 872, S. 387; P.A. 73-257, S. 13, 27; P.A. 76-381, S. 29; P.A. 81-423, S. 7, 25.)

History: 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 transferred duties of environmental protection commissioner under section to commissioner of motor vehicles; P.A. 76-381 made failure to give notice of address change an infraction; P.A. 81-423 inserted reference to vessel registration number or registration decal, replacing reference to “motorboats numbered” by state.



Section 15-147 - Termination of certificate of number upon transfer, destruction or abandonment of vessel.

(a) The owner of a vessel which has been awarded a registration number or registration decal by this state shall notify the Commissioner of Motor Vehicles in writing within fifteen days of the transfer of all or any part of his interest in, other than the creation of a security interest, or of the theft, loss, destruction or abandonment of, such vessel and surrender with such notice his certificate of number. Any such transfer, theft, loss, destruction or abandonment shall terminate said certificate.

(b) Any person who transfers to another ownership of a vessel numbered by this state or a vessel having been awarded a registration decal by this state or who presents evidence satisfactory to the commissioner that such vessel has been stolen, lost or destroyed, may, upon surrendering the outstanding certificate of number or certificate of decal and upon application and payment of a fee of one dollar, have another vessel numbered in his name for the remainder of the numbering period, or may have another registration decal issued in his name for the remainder of the registration period, provided if the numbering fee or registration decal fee in accordance with the provisions of section 15-144 is greater for such other vessel to be numbered or to obtain a registration decal than the fee paid for said registration period with respect to the vessel transferred, such person shall pay a fee in addition to said one dollar, equal to the registration fee in said section 15-144 for such other vessel to be numbered or to receive a registration decal minus the amount of such fee paid for said registration period with respect to the vessel transferred.

(c) Violation of any provision of this section shall be an infraction.

(d) Any person, who for reasons acceptable to the Commissioner of Motor Vehicles, requests a change in the type of registration issued for a vessel owned by such person, from a registration number to a registration decal, or from a registration decal to a registration number, may, upon surrendering the outstanding registration and payment of a fee of three dollars, have the new registration for such vessel issued in such person's name for the remainder of the registration period.

(1961, P.A. 506, S. 14; 1971, P.A. 872, S. 388; P.A. 73-257, S. 14, 27; P.A. 76-381, S. 30; P.A. 81-423, S. 8, 25; P.A. 82-436, S. 4, 11; P.A. 89-23.)

History: 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 required notification of commissioner of motor vehicles rather than environmental protection commissioner and required notification of theft or loss in Subsec. (a) and added proviso in Subsec. (b); P.A. 76-381 added Subsec. (c) making violation an infraction; P.A. 81-423 inserted references in appropriate places to registration number or registration decal, replacing reference to motorboats “numbered” by state; P.A. 82-436 added Subsec. (d) providing that with approval of commissioner of motor vehicles any owner of a vessel may change the type of registration issued, whether registration number or registration decal, to the other type upon payment of a fee of $3; P.A. 89-23 amended Subsec. (b) to include persons who present satisfactory evidence that the vessel has been stolen, lost or destroyed.



Section 15-148 - Duplicate certificate.

If a valid certificate of number or registration is lost, mutilated or destroyed, the owner shall notify the Commissioner of Motor Vehicles in writing within fifteen days. The owner may obtain a duplicate certificate upon application to the Commissioner of Motor Vehicles and upon payment of a fee of twenty dollars.

(1961, P.A. 506, S. 15; P.A. 73-257, S. 15, 27; P.A. 81-423, S. 9, 25; P.A. 07-167, S. 14.)

History: P.A. 73-257 required notification of lost, mutilated or destroyed certificate within 15 days and replaced town clerk with commissioner of motor vehicles and made provisions applicable to valid certificates only; P.A. 81-423 inserted reference to registration; P.A. 07-167 increased fee from $1.00 to $20.



Section 15-149 - Accident reports.

Section 15-149 is repealed.

(1961, P.A. 506, S. 16; 1967, P.A. 184, S. 1; 1971, P.A. 872, S. 389; P.A. 73-257, S. 16, 27; P.A. 76-381, S. 31; P.A. 87-505, S. 8, 9.)



Section 15-149a - Reporting of accidents. Responsibilities of towboat operators.

(a) Any person operating a vessel upon the waters of this state which vessel is in any manner involved in an accident in which any person dies, is injured so as to require medical attention, or disappears, shall immediately notify the nearest law enforcement agency having jurisdiction over such accident and, not later than forty-eight hours after such accident, report the matter in writing to the Commissioner of Energy and Environmental Protection. The report shall be on a form prescribed by the commissioner and shall state as accurately as possible the time, place and cause of such accident, the injuries occasioned by the accident and any other facts the commissioner deems necessary. If such operator is physically incapable of notifying the nearest law enforcement agency or of making such report and there is another participant or passenger in the accident not incapacitated, such participant or passenger shall immediately notify the nearest law enforcement agency having jurisdiction over such accident and make the report to the commissioner not later than forty-eight hours after such accident. Any person operating a vessel upon the waters of this state which is in any manner involved in an accident in which the total damages to all property affected by such accident, including property of such operator, is in excess of five hundred dollars, such person shall, not later than five days after such accident, report the matter in writing to the commissioner on such forms as said commissioner may prescribe. If there is no person other than the owner capable of making such report or if the report has not been submitted and the owner of such vessel is not incapacitated, such owner shall, not later than five days after learning of the facts of such accident, report the matter to the commissioner, on such forms as said commissioner may prescribe. Any such operator of a vessel, or surviving participant or passenger in any such accident, or the owner of the vessel involved in any such accident, shall provide any other information or additional report as the commissioner shall require. Failure of any person to comply with any provision of this subsection shall be an infraction.

(b) Except in an emergency, no vessel towboat operator who for a fee or other compensation conducts vessel towing services for recreational boaters shall take under tow any vessel which has been involved in a boating accident or has been abandoned without first notifying federal, state or municipal law enforcement authorities and the owner of the vessel. In the event circumstances are such that the vessel should be immediately towed to safety to prevent loss of the vessel or injury to passengers, the towboat operator shall immediately notify such authorities upon reaching safe harbor. Failure to notify law enforcement authorities and the vessel owner as required by the provisions of this subsection shall be an infraction.

(P.A. 87-505, S. 3, 9; P.A. 96-82; 96-118, S. 6; P.A. 05-133, S. 3; P.A. 11-80, S. 1.)

History: P.A. 96-82 amended Subsec. (a) to provide for more detailed procedures for reporting of boating accidents and added Subsec. (b) re responsibilities of vessel towboat operators in postaccident towing; P.A. 96-118 amended Subsec. (a) to make a minor grammatical correction; P.A. 05-133 required notification of accident to nearest law enforcement agency “having jurisdiction over such accident” not later than, rather than within, 48 hours after accident and made a technical change in Subsec. (a); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-149b - Reporting of accidents involving death, injury or disappearance. Report of interviews.

(a) Any law enforcement officer, fire department personnel, rescue service personnel, emergency medical technician or other emergency response official who receives the initial report of a boating accident in which a person is killed or injured or disappears from on board under circumstances suggesting a possibility of death or injury shall immediately notify the Commissioner of Energy and Environmental Protection. The commissioner shall investigate any accident resulting in the death or disappearance of any person. The commissioner shall investigate any accident resulting in serious injury when he deems such an investigation to be necessary.

(b) On and after July 7, 1987, any officer authorized to enforce the provisions of this chapter who interviews participants or witnesses at the time or scene of a boating accident for which a report is required pursuant to section 15-149a shall submit a copy of the report of the interviews to the Commissioner of Energy and Environmental Protection. The report shall contain the names of the persons and vessels involved, all information necessary to determine the cause of the accident, the conditions at the time of the accident and the enforcement action taken. The report shall be on forms prescribed by the commissioner and shall be submitted not more than five days after the completion of the interviews.

(P.A. 87-505, S. 4, 9; P.A. 97-72, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 97-72 divided section into Subsecs., designated existing language as Subsec. (b) and inserted new language as Subsec. (a) re reporting and investigation of accidents involving death, injury or disappearance, effective May 27, 1997; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-150 - Rental of vessels. Boat livery requirements.

(a) Each boat liveryperson shall keep a record of the name and address of every person who rents a vessel, the registration number thereof, if applicable, the departure date and time and the expected time of return. The record shall be preserved for at least one year.

(b) Any operator of a vessel rented from a boat livery shall carry on board such vessel and make available for inspection the original or a copy of the written rental agreement for such rental, signed by the owner of the boat livery or such owner's agent and by the person renting the vessel, stating the length of time for which such vessel is being rented, the identity of the person who rented the vessel and the vessel number which appears on the certificate of number, if vessel registration is required.

(c) Neither the owner nor any agent or employee of a boat livery shall permit any vessel which is rented to depart from the livery premises unless it is provided, either by the owner or lessee, with such safety devices and equipment as may be required by law.

(d) Neither the owner nor any agent or employee of a boat livery shall permit any vessel which is rented to depart the boat livery unless such vessel is registered and numbered properly as a livery boat, if required. Except as provided in subsection (a) of section 15-144, if the vessel is required to be registered and numbered as a livery boat, the certificate of number shall be carried aboard and made available for inspection upon the vessel for which it is issued.

(e) Neither the owner nor any agent or employee of a boat livery shall permit an operator of any vessel which is rented to depart from the boat livery without a safe boating certificate or certificate of personal watercraft operation, if such operator is required by sections 15-140e and 15-140j to have a safe boating certificate or certificate of personal watercraft operation.

(f) Violation of any provision of this section shall be an infraction.

(1961, P.A. 506, S. 17; 1969, P.A. 100, S. 1; P.A. 76-381, S. 32; P.A. 81-423, S. 10, 25; P.A. 08-26, S. 8.)

History: 1969 act made provisions applicable to all vessels rather than to motorboats; P.A. 76-381 added Subsec. (c) making violation an infraction; P.A. 81-423 replaced reference to identification number with reference to registration number in Subsec. (a); P.A. 08-26 made a technical change in Subsec. (a), added new Subsec. (b) re written rental agreement requirements, Subsec. (d) re vessel registration and numbering and Subsec. (e) re safe boating certificate or certificate of personal watercraft operation prior to vessel departure from boat livery and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (f), respectively.

See Sec. 15-129 re required safety devices and equipment.



Section 15-150a - Any facility mooring or storing vessels required to maintain record of vessels not registered in Connecticut.

Each boat yard, public or private marina or other entity renting or leasing slips, dry storage, mooring or other space for vessels during the period from April fifteenth to October fifteenth, inclusive, in any year shall maintain a list of all such vessels not registered in Connecticut. Each yacht club, boat club or other group assigning slips or moorings for vessels as part of membership rights shall maintain a list of all such vessels not registered in Connecticut. Each condominium or cooperative marina shall maintain a list of all such vessels not registered in Connecticut. Said list shall be compiled on forms furnished by the Commissioner of Energy and Environmental Protection and shall contain with respect to each such vessel (1) the name of the vessel, (2) the state of registration or documentation, (3) the registration number, (4) the name and address of the entity renting or using space, and (5) such other information as the commissioner deems necessary. Transient vessels are not required to be included in such lists. Such lists shall be available during normal business hours for inspection by any boating law enforcement officer. Any boat yard, public or private marina, condominium or other entity renting, leasing or controlling slips, dry storage, moorings or other spaces for vessels during the period of any year from April fifteenth to October fifteenth, or any yacht club, boat club or cooperative or other group assigning slips or moorings for vessels as part of membership rights, which fails to maintain the lists required in this section or fails to make the same available for inspection by any boating law enforcement officer shall have committed a violation and shall be fined two hundred dollars.

(P.A. 81-423, S. 21, 25; P.A. 82-348, S. 4, 6; P.A. 83-455, S. 3, 4; P.A. 84-546, S. 48, 173; P.A. 11-80, S. 1.)

History: P.A. 82-348 applied provisions to condominium and cooperative marinas, added a penalty provision under which any facility providing space for mooring or storage of vessels which fails to maintain the list required in this section shall have committed a violation and shall be fined $200; P.A. 83-455 provided that such lists shall be compiled on forms furnished by commissioner of environmental protection, and in addition to information already required, shall contain such information as said commissioner deems necessary; P.A. 84-546 made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-151 - Records of Commissioner of Motor Vehicles. Remission and report of fees.

The Commissioner of Motor Vehicles shall keep a record of all registration numbers assigned by him and of all certificates of number and certificates of registration recorded with him. The Commissioner of Motor Vehicles shall remit monthly to the Treasurer of the state all registration fees paid to him and he shall report to the Commissioner of Energy and Environmental Protection monthly for all fees so remitted.

(1961, P.A. 506, S. 18; 1963, P.A. 564, S. 1; 1967, P.A. 132; 1971, P.A. 872, S. 390; P.A. 73-257, S. 17, 27; P.A. 81-423, S. 11, 25; P.A. 11-80, S. 1.)

History: 1963 act provided clerk should forward applications and notices monthly instead of weekly and remit fees to treasurer monthly instead of quarterly; 1967 act deleted clause calling for deposit of registration fees in general fund; 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 made commissioner of motor vehicles responsible for record-keeping, deleted provisions re reports to environmental protection commissioner except for monthly reports of fees and deleted Subsec. (b) re assessment of recording fee by town clerk; P.A. 81-423 replaced reference to identification numbers with reference to registration numbers and added reference to certificates of registration; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-152 - False statement, penalty.

Every statement made in an application, notice or report required by this part shall be upon oath or affirmation. Any person who knowingly makes a material false statement, in addition to such other penalty as may be imposed by law, shall be subject to the cancellation of his certificate of number or certificate of registration and registration number.

(1961, P.A. 506, S. 19; P.A. 81-423, S. 12, 25.)

History: P.A. 81-423 inserted reference to certificate of registration and replaced “identification” number with “registration” number.



Section 15-153 - Alteration or defacing of certificate of number or registration or alteration, removal or obliteration of number displayed on vessel.

No person shall alter or deface a certificate of number or registration or alter, remove or obliterate the number displayed on a vessel. Violation of any provision of this section shall be an infraction.

(1961, P.A. 506, S. 20; P.A. 76-381, S. 33; P.A. 81-423, S. 13, 25.)

History: P.A. 76-381 stated that violation is an infraction; P.A. 81-423 inserted changes consistent with those in other sections of the act, replacing identification numbers with registration numbers and “motorboat” with “vessel”.



Section 15-154 - Enforcement. Refusal to stop vessel or take vessel to designated area. Rules for avoiding interference with operation of law enforcement vessel or fire rescue vessel. Penalties.

(a) Any harbor master, deputy harbor master, conservation officer, special conservation officer or state police officer and any municipal police officer, any special police officer appointed under sections 29-18 and 29-19, any town marine officers appointed under section 15-154a and certified by the commissioner for marine police duty and any lake patrolman appointed under section 7-151b may enforce the provisions of section 15-16a, this chapter and chapter 446k, except that only peace officers shall enforce the provisions of section 15-132a, subsection (d) of section 15-133 and sections 15-140l and 15-140n. In the enforcement of this chapter, such officer may arrest, without previous complaint and warrant, any person who fails to comply with the provisions of this chapter. Failure to appear in court pursuant to such arrest, unless excused by the court or the state's attorney or assistant state's attorney, shall constitute sufficient cause for the suspension by the Commissioner of Motor Vehicles of the boat registration of the boat involved for not more than thirty days or until the matter is resolved by the court, whichever is sooner.

(b) When engaged in the enforcement of this chapter and chapter 446k, such officer shall have the authority to stop and board any vessel which is under way or which is moored on the waters of this state for the purposes of (1) examining decals, certificates and other documents, (2) inspecting safety equipment and waste disposal systems, (3) determining if the operation of such vessel exceeds the noise levels established in subsection (b) of section 15-129, (4) searching when such officer has probable cause to believe that any provision of any law of this state or any rule or regulation of the Department of Energy and Environmental Protection relating to boating or water pollution has been violated, (5) determining compliance with section 15-132a, subsections (d) and (e) of section 15-133 and sections 15-140l and 15-140n, when such authorized officer has probable cause to believe said section or subsection has been violated, and (6) making arrests.

(c) No person operating a vessel shall refuse to stop such vessel or, if sea conditions make stopping in that area unsafe, refuse to take such vessel to a designated area after being requested or signaled to do so by such officer. Any person operating a vessel who refuses to stop or refuses to take such vessel to the designated area shall have committed an infraction. Any person, when signaled to stop by such officer in a law enforcement vessel using an audible signal device or flashing blue lights, who operates such vessel in disregard of such signal so as to (1) interfere with or endanger the operation of the law enforcement vessel or any other vessel, (2) endanger or cause damage to property or person, or (3) increase or maintain speed in an attempt to escape or elude such law enforcement officer shall be guilty of a class A misdemeanor. If such violation causes the death or serious physical injury of another person, the vessel operator shall be guilty of a class D felony, and such operator's safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a certificate shall be suspended for one year. For any subsequent offense, such operator shall be guilty of a class D felony, except that if any prior offense by such operator under this section caused, and such subsequent offense causes, the death or serious physical injury of another person, such operator shall be guilty of a class D felony for which one year of the sentence imposed may not be suspended or reduced by the court, and such operator's safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a certificate shall be suspended for not less than eighteen months or more than two years. Proof of the registration number of the vessel shall be prima facie evidence in any prosecution that the owner was the operator. For purposes of this subsection, “serious physical injury” means physical injury which creates a substantial risk of death, or which causes serious disfigurement, serious impairment of health or serious loss or impairment of the function of any bodily organ.

(d) Upon the immediate approach of a law enforcement vessel using an audible signal device and flashing blue lights or a fire rescue vessel using an audible signal device and flashing red or yellow lights, any person operating a vessel shall immediately slow to a speed sufficient to maintain steerage only, shall alter course, within its ability, so as not to inhibit or interfere with the operation of the law enforcement vessel or fire rescue vessel, and shall proceed, unless otherwise directed by an officer in the law enforcement vessel or fire rescue vessel, at a reduced speed until beyond the area of operation of the law enforcement vessel or fire rescue vessel. Any person operating a vessel who wilfully or negligently obstructs or retards any law enforcement or fire rescue vessel answering an emergency call or in pursuit of fleeing law violators shall be fined not more than two hundred fifty dollars.

(e) Any person operating a vessel passing within two hundred feet of a stationary law enforcement vessel using an audible signal device and flashing blue lights or a stationary fire rescue vessel using flashing red or yellow lights shall reduce speed to a speed of slow-no-wake until there is a distance of more than two hundred feet between such person's vessel and the law enforcement vessel or fire rescue vessel. For purposes of this subsection, “slow-no-wake” means operation of a vessel at a speed that does not produce more than a minimum wake and is not greater than six miles per hour over ground, unless a higher minimum speed is necessary to maintain steerage when traveling with a strong current.

(f) A person who violates subsection (e) of this section shall be fined not less than fifty dollars or more than two hundred dollars.

(g) The Commissioner of Energy and Environmental Protection shall publish an enforcement manual, conduct training and educational sessions, serve as liaison between the enforcement groups and the Superior Court and shall be generally responsible for the overall coordination of enforcement.

(1961, P.A. 506, S. 21; 1963, P.A. 552, S. 2; 1967, P.A. 170, S. 1; 1969, P.A. 219, S. 1; 1971, P.A. 54, S. 2; 872, S. 391; P.A. 73-257, S. 18, 27; P.A. 74-183, S. 205, 291; P.A. 76-381, S. 34; 76-436, S. 175, 681; P.A. 81-423, S. 14, 25; P.A. 82-472, S. 38, 48, 183; P.A. 84-268, S. 2; P.A. 87-505, S. 2, 9; P.A. 89-388, S. 9, 23, 27; P.A. 03-244, S. 7; P.A. 04-257, S. 28; P.A. 05-133, S. 2; P.A. 07-179, S. 1; P.A. 09-140, S. 12; P.A. 10-32, S. 54; P.A. 11-80, S. 1; 11-90, S. 2; P.A. 12-80, S. 9.)

History: 1963 act added volunteer police auxiliary force member to Subsec. (a); 1967 act substituted “chapter” for “part”, amended Subsec. (b) to allow boarding of boat operated in reckless manner, to expand provisions re stopping boat when signalled to do so and to include provision for fine and added Subsec. (c) re enforcement by boat safety commission; 1969 act provided in Subsec. (a) for suspension of registration for failure to appear in court; 1971 acts allowed enforcement of chapter provisions by town marine officer and replaced “boating commission” and “commission” with “commissioner” referring to commissioner of environmental protection; P.A. 73-257 gave enforcement power to special police officer, extended enforcement to part II of chapter 474 and chapter 474a, replaced references to summons with references to arrest powers, gave power to suspend registration to motor vehicles commissioner rather than environmental protection commissioner and deleted provision which allowed arrest only on court order or warrant issued by prosecuting officer and amended Subsec. (b) to allow officer to stop boats as specified, replacing requirement that patrols be made only in marked police vessels and that vessels be stopped only if ID number not displayed or if boat is operated recklessly; P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (c); P.A. 76-381 replaced provision for $50 maximum fine in Subsec. (b) with statement that violator deemed to have committed an infraction; P.A. 76-436 replaced “prosecutor” with “state's attorney” or “assistant state's attorney” in Subsec. (a) and replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 81-423 inserted “vessel” in lieu of “motorboat” where appropriate in Subsec. (b); P.A. 82-472 divided Subsec. (b) into Subdivs. and made other technical corrections; P.A. 84-268 added new Subsec. (b)(3) authorizing an officer to stop and board vessels to determine compliance with noise level standards and renumbered the remaining Subdivs. accordingly; P.A. 87-505 amended Subsec. (b) by adding provision re penalty failure to stop a vessel and substituted reference to searching with “probable cause” for reference to searching without a warrant; P.A. 89-388 amended Subsec. (a) to authorize lake patrolmen to enforce boating law and water pollution control law and added Subsec. (b)(5) re probable cause for violations of Sec. 15-133 and renumbering the remaining Subdiv. accordingly; P.A. 03-244 amended Subsec. (a) to delete provision re members of volunteer police auxiliary force and to provide that only peace officers shall enforce Secs. 15-33(d), 15-140l and 15-140n and amended Subsec. (b) to add reference to Secs. 15-133(d) and (e), 15-140l and 15-140n and to make technical changes; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; P.A. 05-133 replaced reference to Sec. 15-33 with reference to Sec. 15-133 in Subsec. (a), divided Subsec. (b) into Subsecs. (b) and (c), made technical changes, replaced former provisions re fines with provisions re penalties for refusal to stop vessel or take vessel to designated area if violation causes serious physical injury to another person and defined “serious physical injury” in Subsec. (c) and redesignated former Subsec. (c) as Subsec. (d); P.A. 07-179 added new Subsecs. (d), (e) and (f) re rules for avoiding interference with operation of law enforcement vessel or fire rescue vessel and penalties for violations thereof and redesignated existing Subsec. (d) as Subsec. (g), effective July 1, 2007; P.A. 09-140 amended Subsecs. (a) and (b) by adding references to Sec. 15-132a, effective July 1, 2009; P.A. 10-32 made a technical change in Subsec. (f), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-90 amended Subsec. (a) to include authority to enforce Sec. 15-16a, effective July 8, 2011; P.A. 12-80 amended Subsec. (d) to replace penalty of a fine of not more than $200 or imprisonment of not more than 7 days or both with a fine of not more than $250.

Cited. 224 C. 29.



Section 15-154a - Town marine officers and auxiliaries.

(a) The selectmen of any town may appoint for such length of time as they determine such number of special constables to be called town marine officers as they deem necessary to enforce the provisions of this chapter, section 53-134, subsection (b) of section 53a-119b and section 53a-182 on any body of water that lies wholly or partially within the jurisdiction of the town, and the provisions of section 22a-250 on any body of water that lies wholly or partially within the jurisdiction of the town or upon land adjacent to such body of water and within the jurisdiction of the town.

(b) The selectmen of any town may appoint for such length of time as they determine town marine auxiliaries to the municipal police. Such auxiliaries may monitor any body of water wholly or partially within the jurisdiction of the town or land adjacent to such body of water for compliance with the provisions of this chapter, section 53-134, subsection (b) of section 53a-119b and section 53a-182, provided such auxiliaries shall not have the power to arrest any person and shall not be considered peace or police officers. The Commissioner of Energy and Environmental Protection shall develop a training program for such auxiliaries.

(1971, P.A. 54, S. 1; P.A. 73-257, S. 19, 27; P.A. 75-87; P.A. 79-166; P.A. 80-341, S. 1; P.A. 86-89, S. 1, 4; P.A. 98-200; P.A. 11-80, S. 1.)

History: P.A. 73-257 deleted provision re training and supervision of constables by commissioner of environmental protection; P.A. 75-87 added reference to Sec. 22a-27d; P.A. 79-166 qualified enforcement power with respect to Sec. 22a-27d and added reference to Sec. 53a-182; P.A. 80-341 added reference to Subsec. (b) of Sec. 53a-119b; P.A. 86-89 added reference to Sec. 53-134 and substituted reference to Sec. 22a-250 for reference to Sec. 22a-27d; P.A. 98-200 added Subsec. (b) re town marine auxiliaries; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-154b - Violation on waters between towns.

Whenever any person or persons are committing a violation of the state boating laws or regulations, on that portion of any waters lying between two or more towns, any officer of either town, empowered to enforce the provisions of this chapter, or other persons of either town who are authorized to make arrests for such violations shall have authority to make arrests on any portion of any such waters lying between such towns.

(P.A. 73-257, S. 24, 27; P.A. 75-567, S. 25, 80.)

History: P.A. 75-567 deleted reference to officers' authority to take violator to proper circuit court for prosecution.



Section 15-154c - Attachment of property of town marine officer prohibited.

No attachments shall be made against the real or personal property of any town marine officer appointed in accordance with section 15-154a for any actions taken in the performance of his duties.

(P.A. 77-433.)



Section 15-155 - Distribution of revenue received in fees for numbering and registration of vessels. Boating account.

Section 15-155 is repealed, effective May 4, 2011.

(1961, P.A. 506, S. 22; 1963, P.A. 564, S. 2; 1971, P.A. 872, S. 392; P.A. 73-257, S. 20, 27; P.A. 76-365, S. 1, 2; P.A. 81-423, S. 15, 25; P.A. 82-436, S. 5, 11; 82-472, S. 49, 183; P.A. 83-266, S. 1, 4; 83-587, S. 30, 96; P.A. 84-495, S. 2, 4; P.A. 86-418, S. 2, 3; P.A. 94-130, S. 10; June Sp. Sess. P.A. 09-3, S. 394; Sept. Sp. Sess. P.A. 09-8, S. 21; P.A. 10-179, S. 57; P.A. 11-6, S. 165; 11-80, S. 1, 13.)



Section 15-155a and 15-155b - Annual report of receipts from vessel registration fees and payments therefrom. State distribution of revenue from fees for vessel registration.

Sections 15-155a and 15-155b are repealed, effective October 1, 2009.

(P.A. 81-423, S. 19, 20, 25; P.A. 82-436, S. 6, 11; P.A. 83-266, S. 2, 4; P.A. 94-65, S. 3, 4; June Sp. Sess. P.A. 09-3, S. 513.)



Section 15-155c - Registration fees collected in 1982 exceeding amounts distributed to Boating Fund and towns to be allowed as credits against fees payable in 1983.

Section 15-155c is repealed.

(P.A. 81-423, S. 23, 25; P.A. 82-436, S. 7, 11; P.A. 84-495, S. 3, 4.)



Section 15-155d and 15-155e - Annual report re boating account. State distribution of revenue from fees for vessel registration.

Sections 15-155d and 15-155e are repealed, effective May 4, 2011.

(Sept. Sp. Sess. P.A. 09-8, S. 37, 38; P.A. 11-6, S. 165; 11-80, S. 1.)



Section 15-156 - Penalties. Operation of vessel while safe boating certificate or certificate of personal watercraft operation refused, suspended or revoked. Jurisdiction. Return of certificate to commissioner.

(a) Any person who violates any provision of this part for which a penalty is not provided shall have committed an infraction.

(b) No person to whom a safe boating certificate or certificate of personal watercraft operation has been refused, or whose certificate or right to operate a vessel in this state has been suspended or revoked, shall operate any vessel during the period of such refusal, suspension or revocation. No person shall operate or cause to be operated any vessel, the registration of which has been suspended or revoked.

(c) Except as provided in subsection (d) of this section, any person who violates any provision of subsection (b) of this section shall, for a first offense, be fined not less than one hundred fifty dollars or more than two hundred dollars or imprisoned not more than three months, or be both fined and imprisoned, and, for any subsequent offense, be fined not less than two hundred dollars or more than six hundred dollars or imprisoned not more than one year, or be both fined and imprisoned.

(d) (1) Any person who operates any vessel during the period such person's certificate or right to operate a vessel in this state is under suspension or revocation on account of a violation of subsection (d) of section 15-133 or subsection (c) of section 15-154 shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than one year. In the absence of any mitigating circumstances, as determined by the court, thirty consecutive days of the sentence imposed may not be suspended or reduced in any manner. The court shall specifically state, in writing, for the record any mitigating circumstances, or the absence thereof.

(2) Any person convicted of reckless operation of a vessel in the first or second degree while under the influence of intoxicating liquor or any drug, or both, in violation of section 15-140l or 15-140n, or of manslaughter in the second degree with a vessel, in violation of section 15-132a, who operates a vessel during the period such person's certificate or right to operate a vessel in this state is under suspension or revocation, in addition to any penalties imposed in accordance with said sections or section 15-140o, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than one year. In the absence of any mitigating circumstances as determined by the court, thirty consecutive days of the sentence imposed may not be suspended or reduced in any manner. The court shall specifically state, in writing, for the record any mitigating circumstances, or the absence thereof.

(3) A court having jurisdiction of a violation of subdivision (1) or (2) of this subsection may prohibit such person from operating any vessel on any waters of this state for a period of not more than two years. Notice of such suspension shall be transmitted forthwith by the court to the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles.

(e) Any person who has had a safe boating certificate or certificate of personal watercraft operation suspended or revoked under section 15-132a, subsection (d) of section 15-133 or section 15-140l, 15-140n or 15-154 shall, not later than two business days after the suspension or revocation takes effect, return the certificate to the commissioner. If such person fails to return the certificate to the commissioner, the commissioner shall direct a conservation law enforcement officer to secure possession thereof and to return the certificate to the office of the commissioner. Failure of such person to return the certificate shall be an infraction.

(1961, P.A. 506, S. 23; P.A. 73-257, S. 21, 27; P.A. 81-423, S. 16, 25; P.A. 82-223, S. 27; 82-348, S. 3, 6; P.A. 89-388, S. 16, 27; P.A. 05-133, S. 1; P.A. 09-140, S. 13; P.A. 11-80, S. 1; P.A. 12-80, S. 169.)

History: P.A. 73-257 added Subsec. (e) re suspension of privilege to operate boat when conviction made for reckless or negligent operation while under the influence of intoxicating liquor or drugs; P.A. 81-423 inserted references to registration consistent with other sections of the act; P.A. 82-348, in conjunction with P.A. 82-223, deleted references to specific penalties in former Subsecs. (a) to (e) and provided that any violation of a provision in part III of chapter 268 for which a penalty is not provided shall be an infraction and increased fine for any person operating a vessel in violation of a court prohibition from $100 to $200; P.A. 89-388 amended Subsec. (b) to add provisions re violations in the first or second degree for consistency with legislative enactment of such violations in 1989; P.A. 05-133 prohibited operation of vessel by person who has had safe boating certificate or certificate of personal watercraft operation refused, suspended or revoked in new Subsec. (b), provided penalty for violation of Subsec. (b) in new Subsec. (c), provided penalties for operation of vessel when certificate under suspension or revocation for violation of Sec. 15-133(d) or Sec. 15-154(c) in new Subsec. (d)(1), redesignated existing Subsec. (b) as Subsec. (d)(2) and (3) and expanded penalty provisions to include person convicted of reckless operation of vessel during period certificate or right to operate is under suspension or revocation, increase fines and impose possibility of imprisonment, and required return of certificate to commissioner or commissioner to direct conservation law enforcement officer to secure possession of certificate in new Subsec. (e); P.A. 09-140 replaced “the mitigating circumstances” with “any mitigating circumstances” in Subsec. (d)(1) and amended Subsecs. (d)(2) and (e) by adding references to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d)(3), effective July 1, 2011; P.A. 12-80 amended Subsec. (c) to rephrase provisions and replace maximum term of imprisonment for first offense of “ninety days” with “three months”.



Section 15-157 - Special acts and ordinances superseded.

All special acts and municipal ordinances contrary to or inconsistent with the provisions of this part are superseded and shall be of no force or effect. No political subdivision of the state shall enact or attempt to enforce any ordinance or regulation respecting the licensing, registration or numbering of vessels or impose any fee for the right to operate a vessel on any waterway within its territorial limits.

(1961, P.A. 506, S. 24; P.A. 81-423, S. 17, 25.)

History: P.A. 81-423 inserted references to registration and replaced “motor boat(s)” with “vessel(s)” consistent with other sections of the act.



Section 15-170 - Discharge of sewage from vessels: Definitions.

For the purposes of this section and sections 15-171 to 15-175, inclusive:

(1) “Discharge” means spill, leak, pump, pour, emit, empty or dump;

(2) “Docking facility” means any public, private or commercial marina, yacht club, dock, wharf or in-water mooring used for anchoring, berthing, mooring, serving or otherwise handling vessels, and includes a facility organized as a common interest community;

(3) “Marine sanitation device” means any equipment for installation on board a vessel which is designed to receive, retain, treat or discharge sewage;

(4) “Sewage” means human body wastes and the wastes from toilets and other receptacles intended to receive or retain body wastes;

(5) “Vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water; and

(6) “No discharge zone” means those bodies of water in this state that the United States Environmental Protection Agency designates as no discharge areas pursuant to 33 USC 1322.

(P.A. 90-173, S. 1; P.A. 91-333, S. 3, 4; P.A. 10-106, S. 2; P.A. 11-59, S. 2.)

History: P.A. 91-333 amended the definition of “no discharge zone” to include certain waters off the town of Fairfield and Cockenoe Island in Westport; P.A. 10-106 redefined “sewage” and “no discharge zone”; P.A. 11-59 made technical changes, effective July 1, 2011.



Section 15-171 - Discharge within no discharge zone prohibited.

No person shall discharge sewage from any vessel within a no discharge zone.

(P.A. 90-173, S. 2.)



Section 15-172 - Provision of pump-out facilities.

(a) The commissioner may require any docking facility constructed with or expanded to one hundred fifty slips or more on or after October 1, 1990, and may, on or after the effective date of regulations adopted pursuant to section 15-174, order any docking facility in a no discharge zone with one hundred fifty slips or more or, if no docking facility has one hundred fifty slips, the docking facility with the greatest number of slips to (1) provide and operate pump-out facilities on the premises for marine sanitation device holding tanks or (2) have a valid contract for the use of a reasonably proximate pump-out facility. Nothing in this section shall be deemed to affect the authority of the commissioner under any other law.

(b) Prior to taking action pursuant to subsection (a) of this section with respect to any docking facility, the commissioner shall consider relevant facts and circumstances including but not limited to, the following: The size, type and number of vessels the docking facility can accommodate; the proximity and availability of other pump-out facilities off the premises; the location of the docking facility; the depth of the waters and general hydrological character of the area; the present and potential use of the area by vessels; recreational uses of the area; marine life of the area including, but not limited to, finfish, shellfish and wildlife; and water quality standards and criteria.

(P.A. 90-173, S. 3.)



Section 15-173 - Docking facility in violation of requirement or order deemed public nuisance. Civil and criminal penalties for violations.

(a) Any docking facility in violation of any requirement or order of the commissioner issued pursuant to section 15-172 shall be deemed a public nuisance. The Attorney General shall, at the request of the commissioner, institute proceedings to enjoin or abate any such nuisance.

(b) Any person owning or operating a docking facility in violation of any requirement or order issued pursuant to section 15-172 or any regulation issued pursuant to section 15-174, or who commits, takes part in or assists in any violation of the terms or conditions of such requirement or order shall forfeit to the state a sum not to exceed ten thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense, and, in the case of a continuing violation, each day's continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General shall, at the request of the commissioner, institute a civil action to recover such forfeiture.

(c) Any person who wilfully or with criminal negligence violates any provision of section 15-171 or 15-172 shall be fined not more than twenty-five thousand dollars per day for each day of violation or be imprisoned not more than one year or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than two years or both. For the purposes of this subsection, “person” includes any responsible corporate officer.

(P.A. 90-173, S. 4.)



Section 15-174 - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 15-170 to 15-173, inclusive. Such regulations may include: (1) Standards and criteria for the design and operation of pump-out facilities including, but not limited to, the specification of reasonable capacities, number of stations, methods of disposal and standards and criteria for marina sanitation facilities, and (2) provisions for contracts for the use of reasonably proximate pump-out facilities.

(P.A. 90-173, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-175 - Penalty for misuse of or failure to equip vessel with marine sanitation device.

(a) Any person owning or operating a vessel which is equipped with a marine sanitation device having any type of operational bypass connection, pump or other system allowing the direct or indirect discharge of untreated sewage and from which untreated sewage is discharged into the waters of this state shall have committed a class A misdemeanor.

(b) Any person owning or operating a vessel which is required to be equipped with a marine sanitation device in accordance with Section 312 of the federal Clean Water Act (33 USC 1322) and which is found without such equipment or with such equipment in a nonoperable condition shall have committed an infraction.

(P.A. 90-173, S. 6.)



Section 15-176 - Reasonable time for compliance with requirement or order.

Notwithstanding any provision of the general statutes, if the commissioner requires or orders any person or docking facility to comply with the provisions of sections 15-170 to 15-175, inclusive, such requirement or order shall specify a reasonable time for compliance, during which period no penalty shall be levied or assessed. In setting a reasonable time for compliance, the commissioner shall consider all relevant factors, including seasonal construction limitations.

(P.A. 90-173, S. 11.)



Section 15-180 - Transporting vessel or trailer without inspecting for and properly removing and disposing of vegetation and aquatic invasive species. Penalty.

(a) No person shall transport a vessel, as defined in section 15-127, or any trailer used to transport such vessel, in the state without first inspecting such vessel for the presence of vegetation and aquatic invasive species, as determined by the commissioner, and properly removing and disposing of any such vegetation and aquatic invasive species that are visible and identifiable without optical magnification from such vessel or trailer.

(b) Any person who violates the provisions of this section shall be fined not more than one hundred dollars for each such violation.

(P.A. 03-136, S. 6; P.A. 12-167, S. 1.)

History: P.A. 03-136 effective June 26, 2003; P.A. 12-167 amended Subsec. (a) to add requirements that inspection include aquatic invasive species, as determined by the commissioner, and that such aquatic invasive species that are visible and identifiable without optical magnification be disposed of from such vessel or trailer, effective July 1, 2012.

See Sec. 15-140e re courses in safe boating operation to include instruction in the proper inspection of vessels and trailers for vegetation, and the proper disposal of such vegetation.






Chapter 269 - Uniform Certificate of Title for Vessels Act

Section 15-201 - Short title: Uniform Certificate of Title for Vessels Act.

Sections 15-201 to 15-232, inclusive, may be cited as the “Uniform Certificate of Title for Vessels Act”.

(P.A. 14-63, S. 1.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-202 - Definitions.

As used in sections 15-201 to 15-232, inclusive:

(1) “Barge” means a vessel that is not self-propelled or fitted for propulsion by sail, paddle, oar or similar device;

(2) “Builder's certificate” means a certificate of the facts of build of a vessel described in 46 CFR 67.99;

(3) “Buyer” means a person that buys or contracts to buy a vessel;

(4) “Cancel”, with respect to a certificate of title, means to make the certificate of title ineffective;

(5) “Certificate of origin” means a record created by a manufacturer or importer as the manufacturer's or importer's proof of identity of a vessel. “Certificate of origin” includes a manufacturer's certificate or statement of origin and an importer's certificate or statement of origin. “Certificate of origin” does not include a builder's certificate;

(6) “Certificate of title” means a record, created by the Department of Motor Vehicles pursuant to section 15-208 or by a governmental agency of another jurisdiction under the law of that jurisdiction, that is designated as a certificate of title by the department or such agency and is evidence of ownership of a vessel;

(7) “Commissioner” means the Commissioner of Motor Vehicles;

(8) “Dealer” means a person, including a manufacturer, in the business of selling vessels;

(9) “Department” means the Department of Motor Vehicles;

(10) “Documented vessel” means a vessel covered by a certificate of documentation issued pursuant to 46 USC 12105. “Documented vessel” does not include a foreign-documented vessel;

(11) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

(12) “Electronic certificate of title” means a certificate of title consisting of information that is stored solely in an electronic medium and is retrievable in perceivable form;

(13) “Foreign-documented vessel” means a vessel the ownership of which is recorded in a registry maintained by a country other than the United States that identifies each person that has an ownership interest in such vessel and includes a unique alphanumeric designation for the vessel;

(14) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(15) “Hull identification number” means the alphanumeric designation assigned to a vessel pursuant to 33 CFR 181, as amended;

(16) “Lien creditor”, with respect to a vessel, means:

(A) A creditor that has acquired a lien on the vessel by attachment, levy or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment;

(17) “Owner” means a person with legal title to a vessel;

(18) “Owner of record” means the owner indicated in the files of the department or, if the files indicate more than one owner, the owner first indicated;

(19) “Person” means an individual; corporation; business trust; estate; trust; statutory trust; partnership; limited liability company; association; joint venture; public corporation; government or governmental subdivision, agency or instrumentality; or any other legal or commercial entity;

(20) “Purchase” means to take by sale, lease, mortgage, pledge, consensual lien, security interest, gift or any other voluntary transaction that creates an interest in a vessel;

(21) “Purchaser” means a person that takes by purchase;

(22) “Record” means information inscribed on a tangible medium or stored in an electronic or other medium that is retrievable in perceivable form;

(23) “Secured party”, with respect to a vessel, means a person:

(A) In whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) Who is a consignor under article 9 of title 42a; or

(C) Who holds a security interest arising under section 42a-2-401, section 42a-2-505, subdivision (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724;

(24) “Secured party of record” means the secured party whose name is indicated as the name of the secured party in the files of the department or, if the files indicate more than one secured party, the one first indicated;

(25) “Security interest” means an interest in a vessel that secures payment or performance of an obligation if the interest is created by contract or arises pursuant to section 42a-2-401, section 42a-2-505, subdivision (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724, including, but not limited to, any interest of a consignor in a vessel in a transaction that is subject to article 9 of title 42a. “Security interest” does not include the special property interest of a buyer of a vessel on identification of that vessel to a contract for sale pursuant to section 42a-2-401, but a buyer may also acquire a security interest by complying with article 9 of title 42a. Except as otherwise provided in section 42a-2-505, the right of a seller or lessor of a vessel under article 2 of title 42a or article 2A of title 42a to retain or acquire possession of the vessel is not a security interest, but a seller or lessor also may acquire a security interest by complying with article 9 of title 42a. The retention or reservation of title by a seller of a vessel notwithstanding shipment or delivery to the buyer under section 42a-2-401 is limited in effect to a reservation of a security interest. Whether a transaction in the form of a lease creates a security interest is determined by section 42a-1-203;

(26) “Sign” means, with present intent to authenticate or adopt a record, to:

(A) Make or adopt a tangible symbol; or

(B) Attach to or logically associate with the record an electronic symbol, sound or process;

(27) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(28) “State of principal use” means the state on whose waters a vessel is or will be used, operated, navigated or employed more than on the waters of any other state during a calendar year;

(29) “Title brand” means a designation of previous damage, use or condition that is set forth on a certificate of title issued by another state or other statement which shall be indicated on a certificate of title in accordance with the provisions of section 15-209 and any regulations adopted by the Commissioner of Motor Vehicles under section 15-229;

(30) “Transfer of ownership” means a voluntary or involuntary conveyance of an interest in a vessel;

(31) “Vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water;

(32) “Vessel number” means the alphanumeric designation for a vessel issued pursuant to 46 USC 12301 and chapter 268;

(33) “Written certificate of title” means a certificate of title consisting of information inscribed on a tangible medium;

(34) “Agreement” has the same meaning as provided in subdivision (3) of subsection (b) of section 42a-1-201;

(35) “Buyer in ordinary course of business” has the same meaning as provided in subdivision (9) of subsection (b) of section 42a-1-201;

(36) “Consumer goods” has the same meaning as provided in subdivision (23) of subsection (a) of section 42a-9-102;

(37) “Debtor” has the same meaning as provided in subdivision (28) of subsection (a) of section 42a-9-102;

(38) “Knowledge” has the same meaning as provided in section 42a-1-202;

(39) “Lease” has the same meaning as provided in subdivision (17) of subsection (a) of section 42a-2A-102;

(40) “Lessor” has the same meaning as provided in subdivision (23) of subsection (a) of section 42a-2A-102;

(41) “Notice” has the same meaning as provided in section 42a-1-202;

(42) “Sale” has the same meaning as provided in subdivision (1) of section 42a-2-106;

(43) “Security agreement” has the same meaning as provided in subdivision (74) of subsection (a) of section 42a-9-102;

(44) “Seller” has the same meaning as provided in subdivision (1) of section 42a-2-103;

(45) “Send” has the same meaning as provided in subdivision (36) of subsection (b) of section 42a-1-201; and

(46) “Value” has the same meaning as provided in section 42a-1-204.

(P.A. 14-63, S.2.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-203 - Applicability.

Subject to section 15-227, the provisions of sections 15-201 to 15-232, inclusive, shall apply to any transaction, certificate of title or record relating to a vessel, even if the transaction, certificate of title or record was entered into or created before January 1, 2016.

(P.A. 14-63, S. 3.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-204 - Supplemental principles of law and equity.

Unless displaced by a provision of sections 15-201 to 15-232, inclusive, the principles of law and equity supplement said sections.

(P.A. 14-63, S. 4.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-205 - Applicable law governing vessel covered by certificate of title.

(a) The local law of the jurisdiction under whose certificate of title a vessel is covered governs all issues relating to the certificate of title from the time the vessel becomes covered by the certificate of title until the vessel becomes covered by another certificate of title or becomes a documented vessel, even if no other relationship exists between the jurisdiction and the vessel or its owner.

(b) A vessel becomes covered by a certificate of title when an application for the certificate of title and the applicable fee are delivered to the Department of Motor Vehicles in accordance with sections 15-206 and 15-207 or to the governmental agency that creates a certificate of title in another jurisdiction in accordance with the law of that jurisdiction.

(P.A. 14-63, S. 5.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-206 - Certificate of title required, when. Exceptions.

(a) Except as otherwise provided in subsections (b), (c) and (d) of this section, the owner of a vessel for which this state is the state of principal use shall deliver to the Department of Motor Vehicles an application for a certificate of title for the vessel, with the applicable fee, not later than twenty days after the later of:

(1) The date of a transfer of ownership; or

(2) The date this state becomes the state of principal use.

(b) An application for a certificate of title is not required and shall not be accepted, and no certificate of title shall be issued, for:

(1) A documented vessel;

(2) A foreign-documented vessel;

(3) A barge;

(4) An amphibious vehicle for which a certificate of title is issued pursuant to chapter 247 or a similar statute of another state;

(5) A vessel, other than a motorboat, as defined in section 15-141, less than nineteen and one-half feet in length;

(6) A vessel propelled solely by paddle or oar;

(7) A vessel that operates only on a permanently fixed, manufactured course and the movement of which is restricted to or guided by means of a mechanical device to which the watercraft is attached or by which the watercraft is controlled;

(8) A vessel owned by the United States, a foreign government or a state, or a political subdivision thereof, which is used in the performance of governmental functions;

(9) A vessel used solely as a lifeboat on another watercraft;

(10) A vessel before delivery if the vessel is under construction or completed pursuant to contract;

(11) A vessel held by a dealer for sale or lease;

(12) A stationary floating structure that:

(A) Does not have and is not designed to have a mode of propulsion of its own;

(B) Is dependent for utilities upon a continuous utility hookup to a source originating on shore; and

(C) Has no sewage facilities or has a permanent, continuous hookup to a shoreside sewage system;

(13) A vessel designated by the manufacturer as having a model year of 2016 or earlier, and any vessel manufactured or assembled prior to January 1, 2017, for which the manufacturer or assembler has not designated a model year; or

(14) A vessel for which a certificate of title has been issued by another state when this state has become the state of principal use for the vessel if one or more of the exceptions enumerated in this subsection apply to such vessel.

(c) The exceptions in subsection (b) of this section shall not apply to a vessel for which this state is the state of principal use that was a documented vessel or a foreign documented vessel when it becomes no longer a documented vessel or a foreign documented vessel.

(d) The department may not issue, transfer or renew a certificate of title for a vessel issued pursuant to the requirements of 46 USC 12301, unless the department has created a certificate of title for the vessel or an application for a certificate of title for the vessel and the applicable fee has been delivered to the department.

(P.A. 14-63, S. 6.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-207 - Application for certificate of title.

(a) Except as otherwise provided in sections 15-214 and 15-218 to 15-221, inclusive, only an owner may apply for a certificate of title.

(b) An application for a certificate of title shall be on a form that the Commissioner of Motor Vehicles prescribes, be signed by the applicant and contain:

(1) The applicant's name, the street address of the applicant's principal residence and, if different, the applicant's mailing address;

(2) The name and mailing address of each other owner of the vessel;

(3) The hull identification number for the vessel or, if none, an application to the Department of Energy and Environmental Protection for the issuance of a hull identification number for the vessel;

(4) The vessel number for the vessel or, if none has been issued by the Department of Motor Vehicles, an application for a vessel number;

(5) A description of the vessel as required by the Department of Motor Vehicles, which shall include:

(A) The official number for the vessel, if any, assigned by the United States Coast Guard;

(B) The name of the manufacturer, builder or maker;

(C) The model year or the year in which the manufacture or build of the vessel was completed;

(D) The overall length of the vessel;

(E) The vessel type;

(F) The hull material;

(G) The propulsion type;

(H) The engine drive type, if any; and

(I) The fuel type, if any;

(6) An indication of all security interests in the vessel known to the applicant and the name and mailing address of each secured party;

(7) A statement that the vessel is not a documented vessel or a foreign-documented vessel;

(8) Any title brand known to the applicant and, if known, the jurisdiction under whose law the title brand was created;

(9) If the application is made in connection with a transfer of ownership, the transferor's name, street address and, if different, mailing address, the sales price, if any, and the date of the transfer;

(10) If the vessel previously was registered or titled in another jurisdiction, a statement identifying each jurisdiction known to the applicant in which the vessel was registered or titled; and

(11) Any further information the commissioner reasonably requires to identify the vessel and to enable the commissioner to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vessel.

(c) In addition to the information required by subsection (b) of this section, an application for a certificate of title may contain an electronic communication address of the owner, transferor or secured party.

(d) Except as otherwise provided in sections 15-218 to 15-221, inclusive, an application for a certificate of title shall be accompanied by:

(1) A certificate of title signed by the owner shown on the certificate of title that:

(A) Identifies the applicant as the owner of the vessel; or

(B) Is accompanied by a record that identifies the applicant as the owner; or

(2) If there is no certificate of title:

(A) If the vessel was a documented vessel, a record issued by the United States Coast Guard which shows the vessel is no longer a documented vessel and identifies the applicant as the owner;

(B) If the vessel was a foreign-documented vessel, a record issued by the foreign country which shows the vessel is no longer a foreign-documented vessel and identifies the applicant as the owner; or

(C) In all other cases, a certificate of origin, bill of sale or other record that to the satisfaction of the department identifies the applicant as the owner.

(e) A record submitted in connection with an application is part of the application. The department shall maintain the record in its files.

(f) The department may require that an application for a certificate of title be accompanied by payment or evidence of payment of any or all fees and taxes payable by the applicant under the law of this state, other than fees paid in connection with the application or the acquisition or use of the vessel.

(P.A. 14-63, S. 7.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-208 - Responsibilities of Department of Motor Vehicles re application for, creation of and cancellation of certificate of title.

(a) Unless an application for a certificate of title is rejected pursuant to subsection (c) or (d) of this section, the Department of Motor Vehicles shall create a certificate of title for the vessel in accordance with subsection (b) of this section after delivery of an application to the department that complies with section 15-207.

(b) If the department creates electronic certificates of title, the department shall create an electronic certificate of title unless in the application the secured party of record or, if none, the owner of record, requests that the department create a written certificate of title.

(c) Except as otherwise provided in subsection (d) of this section, the department may reject an application for a certificate of title only if:

(1) The application does not comply with section 15-207;

(2) The application does not contain documentation sufficient for the department to determine whether the applicant is entitled to a certificate of title;

(3) There is a reasonable basis for concluding that the application is fraudulent or issuance of a certificate of title would facilitate a fraudulent or illegal act; or

(4) The application does not comply with state law.

(d) The department shall reject an application for a certificate of title for a vessel that appears from the application to be a documented vessel or a foreign-documented vessel.

(e) The department may cancel a certificate of title created by the department only if the department:

(1) Could have rejected the application for the certificate of title under subsection (c) of this section;

(2) Is required to cancel the certificate of title pursuant to this section or section 15-211, 15-218 or 15-219; or

(3) Receives satisfactory evidence that the vessel is a documented vessel or a foreign-documented vessel.

(P.A. 14-63, S. 8.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-209 - Content of certificate of title.

(a) A certificate of title shall contain:

(1) The date the certificate of title was created;

(2) The name of the owner of record and, if not all owners are listed, an indication that there are additional owners indicated in the files of the Department of Motor Vehicles;

(3) The mailing address of the owner of record;

(4) The hull identification number;

(5) The information listed in subdivision (5) of subsection (b) of section 15-207;

(6) Except as otherwise provided in subsection (b) of section 15-214, the name and mailing address of the secured party of record, if any, and, if not all secured parties are listed, an indication that there are other security interests indicated in the files of the department;

(7) All title brands indicated in the files of the department covering the vessel, including, but not limited to, brands indicated on a certificate of title created by a governmental agency of another jurisdiction and delivered to the department; and

(8) Any other information the Commissioner of Motor Vehicles prescribes.

(b) Nothing in sections 15-201 to 15-232, inclusive, shall preclude the department from noting on a certificate of title the name and mailing address of a secured party that is not a secured party of record.

(c) For each title brand indicated on a certificate of title, the certificate of title shall identify the jurisdiction under whose law the title brand was created or the jurisdiction that created the certificate of title on which the title brand was indicated. If the meaning of a title brand is not easily ascertainable or cannot be accommodated on the certificate of title, the certificate of title may state: “Previously branded in (insert the jurisdiction under whose law the title brand was created or whose certificate of title previously indicated the title brand)”.

(d) If the files of the department indicate that a vessel previously was registered or titled in a foreign country, the department shall indicate on the certificate of title that the vessel was registered or titled in that country.

(e) A written certificate of title shall contain a form that all owners indicated on the certificate of title may sign to evidence consent to a transfer of an ownership interest to another person. The form shall include a certification, signed under penalty of false statement, that the statements made are true and correct to the best of each owner's knowledge, information and belief.

(P.A. 14-63, S. 9.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-210 - File retention responsibilities of Department of Motor Vehicles.

(a) For each record relating to a certificate of title submitted to the Department of Motor Vehicles, the department shall:

(1) Maintain the hull identification number and all the information submitted with the application pursuant to subsection (b) of section 15-207 to which the record relates, including the date and time the record was delivered to the department;

(2) Maintain the files for public inspection; and

(3) Index the files of the department pursuant to subsection (b) of this section.

(b) The department shall maintain in its files the information contained in all certificates of title created pursuant to section 15-208. The information in the files of the department shall be searchable by the hull identification number for the vessel, the vessel number, the name of the owner of record and any other method used by the department.

(c) The department shall maintain in its files, for each vessel for which it has created a certificate of title, all title brands known to the department, the name of each secured party known to the department, the name of each person known to the department to be claiming an ownership interest and all stolen property reports the department has received.

(d) Upon request, for safety, security or law enforcement purposes, the department shall provide to federal, state or local government the information in its files relating to any vessel for which the department has issued a certificate of title.

(e) Except as otherwise provided by the general statutes, the information required pursuant to section 15-209 is a public record.

(P.A. 14-63, S. 10.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-211 - Department of Motor Vehicles' responsibilities re creation of written certificate of title.

(a) On creation of a written certificate of title, the Department of Motor Vehicles shall send the certificate of title to the secured party of record or, if none, to the owner of record, at the address indicated for that person in the files of the department. On creation of an electronic certificate of title, the department shall send a record evidencing the certificate of title to the owner of record and, if there is a secured party of record, to such secured party at the address indicated for that person in the files of the department. The department may send the record to the person's mailing address or, if indicated in the files of the department, an electronic address.

(b) If the department creates a written certificate of title, any such written certificate of title shall cancel any such electronic certificate of title. The department shall maintain in its files the date and time of such cancellation.

(c) Before the department creates an electronic certificate of title, any person holding a written certificate of title shall surrender such written certificate of title. If the department creates an electronic certificate of title, the department shall destroy or otherwise cancel any such surrendered written certificate of title and maintain in its files the date and time of such destruction or other cancellation. If a written certificate of title being canceled is not destroyed, the department shall indicate on the face of the certificate of title that it has been canceled.

(P.A. 14-63, S. 11.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-212 - Legal effect of certificate of title.

A certificate of title is prima facie evidence of the accuracy of the information in the record that constitutes the certificate of title. In any criminal proceeding, a certified copy of a certificate of title shall be prima facie evidence as to the ownership of a vessel.

(P.A. 14-63, S. 12.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-213 - Possession of certificate of title. Effect re possessory rights to a vessel.

Possession of a certificate of title does not in and of itself provide a right to obtain possession of a vessel. Garnishment, attachment, levy, replevin or other judicial process against the certificate of title shall not be effective to determine possessory rights to the vessel. Sections 15-201 to 15-232, inclusive, do not prohibit enforcement under the law of this state other than said sections of a security interest in, levy on, or foreclosure of a statutory or common law lien on a vessel. Absence of an indication of a statutory or common law lien on a certificate of title shall not invalidate the lien.

(P.A. 14-63, S. 13.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-214 - Perfection of security interest.

(a) Except as otherwise provided in this section or section 15-227, a security interest in a vessel may be perfected only by delivery to the Department of Motor Vehicles of an application for a certificate of title that identifies the secured party and otherwise complies with section 15-207. The security interest shall be perfected on the later of delivery to the department of the application and all applicable fees or attachment of the security interest under section 42a-9-203.

(b) If the interest of a person named as owner, lessor, consignor or bailor in an application for a certificate of title delivered to the department is a security interest, the application sufficiently identifies the person as a secured party. Identification on the application for a certificate of title of a person as owner, lessor, consignor or bailor shall not in and of itself be a factor in determining whether the person's interest is a security interest.

(c) If the department has created a certificate of title for a vessel, a security interest in the vessel may be perfected by delivery to the department of an application, in such form as the department may require, to have the security interest added to the certificate of title. The application shall be signed by an owner of the vessel or by the secured party and shall include:

(1) The name of the owner of record;

(2) The name and mailing address of the secured party;

(3) The hull identification number for the vessel; and

(4) If the department has created a written certificate of title for the vessel, the certificate of title.

(d) A security interest perfected under subsection (c) of this section shall be perfected on the later of delivery to the department of the application and all applicable fees or attachment of the security interest under section 42a-9-203.

(e) On delivery of an application that complies with subsection (c) of this section and payment of all applicable fees, the department shall create a new certificate of title pursuant to section 15-208 and deliver the new certificate of title or a record evidencing an electronic certificate of title pursuant to subsection (a) of section 15-211. The department shall maintain in its files the date and time of delivery of the application to the department.

(f) If a secured party assigns a perfected security interest in a vessel, the receipt by the department of a statement providing the name of the assignee as secured party shall not be required to continue the perfected status of the security interest against creditors of and transferees from the original debtor. A purchaser of a vessel subject to a security interest which obtains a release from the secured party indicated in the files of the department or on the certificate of title takes free of the security interest and of the rights of a transferee unless the transfer is indicated in the files of the department or on the certificate of title.

(g) The provisions of this section shall not apply to a security interest:

(1) Created in a vessel by a person during any period in which the vessel is inventory held for sale or lease by the person or is leased by the person as lessor if the person is in the business of selling vessels;

(2) In a barge or any other vessel for which a certificate of title is not permitted under sections 15-201 to 15-232, inclusive; or

(3) In a vessel before delivery if the vessel is under construction, or completed, pursuant to contract and for which no application for a certificate of title has been delivered to the department.

(h) When a certificate of documentation for a documented vessel is deleted or canceled, if a security interest in the vessel was valid immediately before deletion or cancellation against a third party as a result of compliance with 46 USC 31321, the security interest is and remains perfected until the earlier of four months after deletion or cancellation of the certificate or the time the security interest becomes perfected under this section.

(i) A security interest in a vessel arising under section 42a-2-401 or 42a-2-505, subdivision (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724 shall be perfected when it attaches but shall become unperfected when the debtor obtains possession of the vessel, unless before the debtor obtains possession the security interest is perfected pursuant to subsection (a) or (c) of this section.

(j) A security interest in a vessel as proceeds of other collateral shall be perfected to the extent provided in section 42a-9-315.

(k) A security interest in a vessel perfected under the law of another jurisdiction shall be perfected to the extent provided in subsection (d) of section 42a-9-316.

(P.A. 14-63, S. 14.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-215 - Termination statement; requirements.

(a) A secured party indicated in the files of the Department of Motor Vehicles as having a security interest in a vessel shall deliver a termination statement to the department in such form as the department prescribes and, on the debtor's request, to the debtor, by the earlier of:

(1) Twenty days after the secured party receives a signed demand from an owner for a termination statement and there is no obligation secured by the vessel subject to the security interest and no commitment to make an advance, incur an obligation or otherwise give value secured by the vessel; or

(2) If the vessel is consumer goods, thirty days after there is no obligation secured by the vessel and no commitment to make an advance, incur an obligation or otherwise give value secured by the vessel.

(b) If the department has created a written certificate of title and delivered such certificate of title to a secured party and a termination statement is required under subsection (a) of this section, the secured party shall, not later than the date required by subsection (a) of this section, deliver the certificate of title to the debtor or to the department with the statement. If the certificate of title is lost, stolen, mutilated, destroyed or otherwise unavailable or illegible, the secured party shall, not later than the date required by subsection (a) of this section, deliver with the statement an application for a replacement certificate of title meeting the requirements of section 15-221.

(c) On delivery to the department of a termination statement authorized by the secured party, the security interest to which the statement relates ceases to be perfected. If the security interest to which the statement relates was indicated on the certificate of title, the department shall create a new certificate of title and deliver such new certificate of title or a record evidencing an electronic certificate of title. The department shall maintain in its files the date and time of delivery to the department of the statement.

(d) A secured party that fails to comply with this section shall be liable for any loss that the secured party had reason to know might result from its failure to comply and that could not reasonably have been prevented and for the cost of an application for a certificate of title under section 15-207 or 15-221.

(e) The Commissioner of Motor Vehicles may require a secured party indicated in the files of the department as having a security interest in a vessel to electronically transmit to the department a termination statement evidencing release of its security interest in a vessel.

(P.A. 14-63, S. 15.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-216 - Transfer of ownership.

(a) Upon voluntary transfer of an ownership interest in a vessel covered by a certificate of title, the following rules apply:

(1) If the certificate of title is a written certificate of title and the transferor's interest is noted on the certificate of title, the transferor shall sign the certificate of title and deliver it to the transferee. If the transferor does not have possession of the certificate of title, the person in possession of the certificate of title shall have a duty to facilitate the transferor's compliance with this subdivision. A secured party shall not have a duty to facilitate the transferor's compliance with this subdivision if the proposed transfer is prohibited by the security agreement.

(2) If the certificate of title is an electronic certificate of title, the transferor shall sign and deliver to the transferee a record evidencing the transfer of ownership to the transferee.

(3) The transferee shall have a right enforceable by specific performance to require the transferor to comply with the provisions of subdivision (1) or (2) of this subsection.

(b) The creation of a certificate of title identifying the transferee as owner of record shall satisfy subsection (a) of this section.

(c) Failure to comply with subsection (a) of this section or to apply for a new certificate of title shall not render a transfer of ownership of a vessel ineffective. Except as otherwise provided in section 15-217, section 15-218, subsection (a) of section 15-222 or section 15-223, a transfer of ownership without compliance with subsection (a) of this section shall not be effective against another person claiming an interest in the vessel.

(d) A transferor that complies with subsection (a) of this section shall not be liable as owner of the vessel for an event occurring after the transfer, regardless of whether the transferee applies for a new certificate of title.

(P.A. 14-63, S. 16.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-217 - Effect of incorrect or missing information.

Except as otherwise provided in section 42a-9-337, a certificate of title or other record required or authorized by sections 15-201 to 15-232, inclusive, shall be effective even if it contains incorrect information or does not contain required information.

(P.A. 14-63, S. 17.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-218 - Secured party's transfer statement, defined. Department of Motor Vehicles' duties upon acceptance.

(a) For the purposes of this section, “secured party's transfer statement” means a record signed by the secured party of record stating:

(1) That there has been a default on an obligation to the secured party of record secured by the vessel;

(2) The secured party of record is exercising or has exercised post-default remedies with respect to the vessel;

(3) By reason of the exercise, the secured party of record has the right to transfer the ownership interest of an owner, and the name of the owner;

(4) The name and last known mailing address of the owner of record and the secured party of record;

(5) The name of the transferee;

(6) Other information required by subsection (b) of section 15-207; and

(7) One of the following:

(A) The certificate of title is an electronic certificate of title;

(B) The secured party does not have possession of the written certificate of title created in the name of the owner of record; or

(C) The secured party is delivering the written certificate of title to the Department of Motor Vehicles with the secured party's transfer statement.

(b) Unless the department rejects a secured party's transfer statement for a reason stated in subsection (c) of section 15-208, after delivery to the department of the statement and payment of fees and taxes payable under the law of this state, other than sections 15-201 to 15-232, inclusive, in connection with the statement or the acquisition or use of the vessel, the department shall:

(1) Accept the statement;

(2) Amend the files of the department to reflect the transfer; and

(3) If the name of the owner whose ownership interest is being transferred is indicated on the certificate of title:

(A) Cancel the certificate of title even if the certificate of title has not been delivered to the department;

(B) Create a new certificate of title indicating the transferee as owner; and

(C) Deliver the new certificate of title or a record evidencing an electronic certificate of title.

(c) An application submitted under subsection (a) of this section or the creation of a certificate of title under subsection (b) of this section shall not in and of itself be a disposition of the vessel and shall not in and of itself relieve the secured party of its duties under article 9 of title 42a.

(P.A. 14-63, S. 18.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-219 - Transfer-by-law statement. Department of Motor Vehicles' responsibilities re acceptance.

(a) For purposes of this section:

(1) “By operation of law” means pursuant to a law or judicial order affecting ownership of a vessel:

(A) Because of death, divorce or other family law proceeding, merger, consolidation, dissolution or bankruptcy;

(B) Through the exercise of the rights of a lien creditor or a person having a lien created by statute or rule of law; or

(C) Through other legal process; and

(2) “Transfer-by-law statement” means a record signed by a transferee stating that by operation of law the transferee has acquired or has the right to acquire an ownership interest in a vessel.

(b) A transfer-by-law statement shall contain:

(1) The name and last-known mailing address of the owner of record and the transferee and the other information required pursuant to subsection (b) of section 15-207;

(2) Documentation sufficient to establish the transferee's ownership interest or right to acquire the ownership interest;

(3) A statement that:

(A) The certificate of title is an electronic certificate of title;

(B) The transferee does not have possession of the written certificate of title created in the name of the owner of record; or

(C) The transferee is delivering the written certificate of title to the Department of Motor Vehicles with the transfer-by-law statement; and

(4) Except for a transfer described in subparagraph (A) of subdivision (1) of subsection (a) of this section, evidence that notification of the transfer and the intent to file the transfer-by-law statement has been sent to all persons indicated in the department's files as having an interest, including a security interest, in the vessel.

(c) Unless the department rejects a transfer-by-law statement for a reason stated in subsection (c) of section 15-208 or because the statement does not include documentation satisfactory to the department as to the transferee's ownership interest or right to acquire the ownership interest, after delivery to the department of the statement and payment of fees and taxes payable under the law of this state other than sections 15-201 to 15-232, inclusive, in connection with the statement or with the acquisition or use of the vessel, the department shall:

(1) Accept the statement;

(2) Amend its files to reflect the transfer; and

(3) If the name of the owner whose ownership interest is being transferred is indicated on the certificate of title:

(A) Cancel the certificate of title even if the certificate of title has not been delivered to the department;

(B) Create a new certificate of title indicating the transferee as owner;

(C) Indicate on the new certificate of title any security interest indicated on the canceled certificate of title, unless a court order provides otherwise; and

(D) Deliver the new certificate of title or a record evidencing an electronic certificate of title.

(d) The provisions of this section shall not apply to a transfer of an interest in a vessel by a secured party under sections 42a-9-601 to 42a-9-628, inclusive.

(P.A. 14-63, S. 19.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-220 - Department of Motor Vehicles' responsibilities re application for transfer of ownership or termination of security interest without signed certificate of title.

(a) Except as otherwise provided in section 15-218 or 15-219, if the Department of Motor Vehicles receives, unaccompanied by a signed certificate of title, an application for a new certificate of title that includes an indication of a transfer of ownership or a termination statement, the department may create a new certificate of title under this section only if:

(1) All other requirements under sections 15-207 and 15-208 are met;

(2) The applicant provides an affidavit stating facts showing the applicant is entitled to a transfer of ownership or termination statement;

(3) The applicant provides the department with satisfactory evidence in such form as the department prescribes that notification of the application has been sent to the owner of record and all persons indicated in the department's files as having an interest, including a security interest, in the vessel, not less than forty-five days have passed since the notification was sent, and the department has not received an objection from such owner or persons; and

(4) The applicant submits any other information required by the department as evidence of the applicant's ownership or right to terminate the security interest, and the department has no credible information indicating theft, fraud or an undisclosed or unsatisfied security interest, lien or other claim to an interest in the vessel.

(b) The department shall indicate in a certificate of title created under subsection (a) of this section that the certificate of title was created without submission of a signed certificate of title or termination statement. Unless credible information indicating theft, fraud or an undisclosed or unsatisfied security interest, lien or other claim to an interest in the vessel is delivered to the department not later than one year after creation of the certificate of title, on request in a form and manner required by the department, the department shall remove the indication from the certificate of title.

(c) Unless the department determines that the value of a vessel is less than five thousand dollars, before the department creates a certificate of title under subsection (a) of this section, the department may require the applicant to post a bond or provide an equivalent source of indemnity or security. The bond, indemnity or other security shall be in an amount equal to twice the value of the vessel as determined by the department. The bond, indemnity or other security shall be in a form required by the department and provide for indemnification of any owner, purchaser or other claimant for any expense, loss, delay or damage, including reasonable attorney's fees and costs, but not including incidental or consequential damages, resulting from creation or amendment of the certificate of title.

(d) Unless the department receives a claim for indemnity not later than one year after creation of a certificate of title under subsection (a) of this section, on request in a form and manner required by the department, the department shall release any bond, indemnity or other security.

(P.A. 14-63, S. 20.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-221 - Replacement certificate of title.

(a) If a written certificate of title is lost, stolen, mutilated, destroyed or otherwise becomes unavailable or illegible, the secured party of record or, if no secured party is indicated in the Department of Motor Vehicle's files, the owner of record may apply for and, by furnishing information satisfactory to the department, obtain a replacement certificate of title in the name of the owner of record.

(b) An applicant for a replacement certificate of title shall sign the application and, except as otherwise permitted by the department, the application shall comply with section 15-207. The application shall include the existing certificate of title unless the certificate of title is lost, stolen, mutilated, destroyed or otherwise unavailable.

(c) A replacement certificate of title created by the department shall comply with section 15-209 and indicate on the face of the certificate of title that it is a replacement certificate of title.

(d) If a person receiving a replacement certificate of title subsequently obtains possession of the original written certificate of title, the person promptly shall destroy the original certificate of title.

(P.A. 14-63, S. 21.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-222 - Rights of a purchaser of a vessel.

(a) A buyer in ordinary course of business shall have the protections afforded by subdivision (2) of section 42a-2-403 and subsection (a) of section 42a-9-320 even if an existing certificate of title was not signed and delivered to the buyer or a new certificate of title listing the buyer as owner of record was not created.

(b) Except as otherwise provided in sections 15-216 and 15-223, the rights of a purchaser of a vessel who is not a buyer in ordinary course of business or a lien creditor shall be governed by the provisions of title 42a.

(P.A. 14-63, S. 22.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-223 - Effect of perfected or nonperfected security interest.

(a) Subject to subsection (b) of this section, the effect of perfection and nonperfection of a security interest and the priority of a perfected or unperfected security interest with respect to the rights of a purchaser or creditor, including a lien creditor, shall be governed by the provisions of title 42a.

(b) If, while a security interest in a vessel is perfected by any method under section 15-214, the Department of Motor Vehicles creates a certificate of title that does not indicate that the vessel is subject to the security interest or contain a statement that it may be subject to security interests not indicated on the certificate of title:

(1) A buyer of the vessel, other than a person in the business of selling or leasing vessels of that kind, takes free of the security interest if the buyer, acting in good faith and without knowledge of the security interest, gives value and receives possession of the vessel; and

(2) The security interest is subordinate to a conflicting security interest in the vessel that is perfected under section 15-214 after creation of the certificate of title and without the secured party's knowledge of the conflicting security interest.

(P.A. 14-63, S. 23.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-224 - Records re vessel's ownership and certificate of title retained by Department of Motor Vehicles.

(a) The Department of Motor Vehicles shall retain the evidence used by the department to determine the accuracy of the information in its files relating to the current ownership of a vessel and the information on the certificate of title.

(b) The department shall retain in its files all information received by the department regarding a security interest in a vessel for not less than ten years after the department receives a termination statement regarding the security interest. The information shall be accessible by the hull identification number for the vessel and any other methods provided by the department.

(c) If a person submits a record to the department, or submits information that the department accepts, and requests an acknowledgment of the filing or submission, the department shall send to the person an acknowledgment showing the hull identification number for the vessel to which the record or submission relates, the information in the filed record or submission, and the date and time the record was received or the submission accepted. A request under this section shall contain the hull identification number and be delivered by means authorized by the department.

(d) The department shall send or otherwise make available in a record the following information to any person that requests it and pays all applicable fees:

(1) Whether the files of the department indicate, as of a date and time specified by the department, but not a date earlier than ten calendar days before the department received the request, any certificate of title, security interest, termination statement or title brand that relates to a vessel:

(A) Identified by a hull identification number designated in the request;

(B) Identified by a vessel number designated in the request; or

(C) Owned by a person designated in the request;

(2) With respect to the vessel:

(A) The name and address of any owner as indicated in the files of the department or on the certificate of title;

(B) The name and address of any secured party as indicated in the files of the department or on the certificate of title, and the effective date of the information; and

(C) A copy of any termination statement indicated in the files of the department and the effective date of the termination statement; and

(3) With respect to the vessel, a copy of any certificate of origin, secured party's transfer statement under section 15-218, transfer-by-law statement under section 15-219 and other evidence of previous or current transfers of ownership.

(e) In responding to a request under this section, the department may provide the requested information in any medium, provided on request and upon payment of all applicable fees, the department shall communicate the requested information by issuing the department's written document.

(P.A. 14-63, S. 24.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-225 - Uniformity of application and construction.

In applying and construing the provisions of sections 15-201 to 15-232, inclusive, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 14-63, S. 25.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-226 - Operation of Uniform Certificate of Title for Vessels Act with respect to federal act.

The provisions of sections 15-201 to 15-232, inclusive, modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001, et seq., but do not modify, limit or supersede Section 101(c) of said act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC 7003(b).

(P.A. 14-63, S. 26.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-227 - Savings clause.

(a) The rights, duties and interests flowing from a transaction, certificate of title or record relating to a vessel that was validly entered into or created before January 1, 2016, and would be subject to sections 15-201 to 15-232, inclusive, if it had been entered into or created on or after January 1, 2016, remain valid on and after January 1, 2016.

(b) Sections 15-201 to 15-232, inclusive, do not affect an action or proceeding commenced before January 1, 2016.

(c) Except as otherwise provided in subsection (d) of this section, a security interest that is enforceable immediately before January 1, 2016, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under sections 15-201 to 15-232, inclusive.

(d) A security interest in a vessel for which a certificate of title is required under sections 15-201 to 15-232, inclusive, that is perfected immediately before January 1, 2016, remains perfected until the earlier of:

(1) The time perfection would have ceased under the law under which the security interest was perfected; or

(2) January 1, 2019.

(e) Sections 15-201 to 15-232, inclusive, shall not affect the priority of a security interest in a vessel if immediately before January 1, 2016, the security interest is enforceable and perfected, and that priority is established.

(P.A. 14-63, S. 27.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-228 - Fees.

(a) The department shall be paid the following fees: (1) For filing an application for a certificate of title, twenty-five dollars; (2) for each security interest noted upon a certificate of title or maintained in the electronic title file pursuant to subsection (b) of section 15-214, ten dollars; (3) for each record copy search, twenty dollars; (4) for each assignment of a security interest noted upon a certificate of title or maintained in the electronic title file, ten dollars; (5) for an application for a replacement certificate of title, twenty-five dollars, provided such fee shall not be required for any such replacement certificate of title; (6) for filing a notice of security interest, ten dollars; (7) for filing a termination statement relating to a security interest pursuant to section 15-215, ten dollars; (8) for filing a secured party's transfer statement pursuant to section 15-218, twenty-five dollars; (9) for filing a transfer-by-law statement pursuant to section 15-219, twenty-five dollars; (10) for filing an application for transfer of ownership or termination of a security interest without a certificate of title pursuant to section 15-220, twenty-five dollars; (11) for a certificate of search of the records of the department for each name or hull identification number searched against, twenty dollars; (12) for filing an assignment of security interest, ten dollars; (13) for search of a vessel certificate of title record, requested by a person other than the owner of record of such vessel, twenty dollars; and (14) for a certified copy of any documentation, information or other record maintained or created by the department, twenty dollars.

(b) If an application, certificate of title or other document required to be delivered to the department under any provision of sections 15-201 to 15-232, inclusive, is not delivered to the department within ten days from the time it is required to be delivered, the department shall collect, as a penalty, an amount equal to the fee required for the transaction.

(c) Vessels leased to an agency of this state and vessels owned by the state, an agency of the state or a municipality, as defined in section 7-245, shall be exempt from the fees imposed by this section.

(P.A. 14-63, S. 28.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-229 - Department of Motor Vehicles' provision of forms and investigatory and rule-making authority. Regulations.

(a) The Commissioner of Motor Vehicles shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests and all other notices and forms necessary to carry out the provisions of sections 15-201 to 15-232, inclusive.

(b) The commissioner may: (1) Make necessary investigations to procure information required to carry out the provisions of sections 15-201 to 15-232, inclusive; and (2) adopt and enforce reasonable rules to carry out the provisions of said sections.

(c) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to provide for the implementation of any of the provisions of sections 15-201 to 15-232, inclusive, and for the placement of additional indications on any certificate of title concerning the condition of or status of title to any vessel. An indication shall be placed on a certificate of title stating that the vessel may be subject to security interests not shown on the certificate of title when: (1) This state becomes the state of principal use of the vessel from another state; (2) the vessel was not a documented or foreign-documented vessel immediately prior to the application for the certificate of title; and (3) the immediately previous state of principal use of the vessel did not issue, or does not have a requirement for, a certificate of title for the vessel. Such regulations, as may be adopted by the commissioner, shall provide for an opportunity for a hearing, in accordance with the provisions of chapter 54 and section 15-230, for any person aggrieved by any action, omission to act or decision of the commissioner or of the Department of Motor Vehicles made pursuant to this subsection.

(d) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, concerning the inclusion of a title brand on a certificate of title for a vessel. In adopting such regulations, the commissioner shall consider whether special branding categories such as “hull damaged” shall be included on the certificate of title for a vessel.

(P.A. 14-63, S. 29.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-230 - Hearing.

Any person aggrieved by an action, omission to act or decision of the Commissioner of Motor Vehicles or of the Department of Motor Vehicles under sections 15-201 to 15-232, inclusive, shall be entitled, upon request, to a hearing in accordance with the provisions of chapter 54.

(P.A. 14-63, S. 30.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-231 - Appeal.

Any person aggrieved by an action, omission to act or decision of the Commissioner of Motor Vehicles or of the Department of Motor Vehicles under sections 15-201 to 15-232, inclusive, may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(P.A. 14-63, S. 31.)

History: P.A. 14-63 effective January 1, 2016.



Section 15-232 - Penalties.

(a) Any person who, with fraudulent intent: (1) Alters, forges or counterfeits a certificate of title; (2) alters or forges an assignment of a certificate of title, or an assignment or release of a security interest or a termination statement, on a certificate of title or a form the Department of Motor Vehicles prescribes; (3) has possession of or uses a certificate of title knowing it to have been altered, forged or counterfeited; or (4) uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title, shall be fined not less than five hundred dollars or more than one thousand dollars or be imprisoned not less than one year or more than five years or be both fined and imprisoned.

(b) Any person who: (1) With fraudulent intent, permits another person, not entitled thereto, to use or have possession of a certificate of title; (2) wilfully fails to deliver an application for a certificate of title to the department within ten days after the time required by section 15-206; (3) wilfully fails to deliver to such person's transferee a certificate of title within ten days after the time required by section 15-216; or (4) wilfully violates any provision of sections 15-201 to 15-232, inclusive, other than subdivision (2) or (3) of this subsection and except as provided in subsection (a) of this section, shall be fined not more than one thousand dollars or be imprisoned not more than two years or be both fined and imprisoned.

(P.A. 14-63, S. 32.)

History: P.A. 14-63 effective January 1, 2016.









Title 16 - Public Service Companies

Chapter 277 - Department of Energy and Environmental Protection. Public Utilities Regulatory Authority. Office of Consumer Counsel. Miscellaneous Provisions

Section 16-1 - Definitions.

(a) Terms used in this title and in chapters 244, 244a, 244b, 245, 245a and 245b shall be construed as follows, unless another meaning is expressed or is clearly apparent from the language or context:

(1) “Authority” means the Public Utilities Regulatory Authority and “department” means the Department of Energy and Environmental Protection;

(2) “Utility commissioner” means a member of the Public Utilities Regulatory Authority;

(3) “Public service company” includes electric distribution, gas, telephone, pipeline, sewage, water and community antenna television companies and holders of a certificate of cable franchise authority, owning, leasing, maintaining, operating, managing or controlling plants or parts of plants or equipment, but shall not include towns, cities, boroughs, any municipal corporation or department thereof, whether separately incorporated or not, a private power producer, as defined in section 16-243b, or an exempt wholesale generator, as defined in 15 USC 79z-5a;

(4) “Plant” includes all real estate, buildings, tracks, pipes, mains, poles, wires and other fixed or stationary construction and equipment, wherever located, used in the conduct of the business of the company;

(5) “Gas company” includes every person owning, leasing, maintaining, operating, managing or controlling mains, pipes or other fixtures, in public highways or streets, for the transmission or distribution of gas for sale for heat or power within this state, or engaged in the manufacture of gas to be so transmitted or distributed for such purpose, but shall not include (A) a person manufacturing gas through the use of a biomass gasification plant provided such person does not own, lease, maintain, operate, manage or control mains, pipes or other fixtures in public highways or streets, (B) a municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or (C) an entity approved to submeter pursuant to section 16-19ff;

(6) “Water company” includes every person owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to fifty or more consumers. A water company does not include homeowners, condominium associations providing water only to their members, homeowners associations providing water to customers at least eighty per cent of whom are members of such associations, a municipal waterworks system established under chapter 102, a district, metropolitan district, municipal district or special services district established under chapter 105, chapter 105a or any other general statute or any public or special act which is authorized to supply water, or any other waterworks system owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act;

(7) “Consumer” means any private dwelling, boardinghouse, apartment, store, office building, institution, mechanical or manufacturing establishment or other place of business or industry to which water is supplied by a water company;

(8) “Sewage company” includes every person owning, leasing, maintaining, operating, managing or controlling, for general use in any town, city or borough, or portion thereof, in this state, sewage disposal facilities which discharge treated effluent into any waterway of this state;

(9) “Pipeline company” includes every person owning, leasing, maintaining, operating, managing or controlling mains, pipes or other fixtures through, over, across or under any public land, water, parkways, highways, parks or public grounds for the transportation, transmission or distribution of petroleum products for hire within this state;

(10) “Community antenna television company” includes every person owning, leasing, maintaining, operating, managing or controlling a community antenna television system, in, under or over any public street or highway, for the purpose of providing community antenna television service for hire and shall include any municipality which owns or operates one or more plants for the manufacture or distribution of electricity pursuant to section 7-213 or any special act and seeks to obtain or obtains a certificate of public convenience and necessity to construct or operate a community antenna television system pursuant to section 16-331 or a certificate of cable franchise authority pursuant to section 16-331q. “Community antenna television company” does not include a certified competitive video service provider;

(11) “Community antenna television service” means (A) the one-way transmission to subscribers of video programming or information that a community antenna television company makes available to all subscribers generally, and subscriber interaction, if any, which is required for the selection of such video programming or information, and (B) noncable communications service. “Community antenna television service” does not include video service provided by a certified competitive video service provider;

(12) “Community antenna television system” means a facility, consisting of a set of closed transmission paths and associated signal generation, reception and control equipment that is designed to provide community antenna television service which includes video programming and which is provided in, under or over any public street or highway, for hire, to multiple subscribers within a franchise, but such term does not include (A) a facility that serves only to retransmit the television signals of one or more television broadcast stations; (B) a facility that serves only subscribers in one or more multiple unit dwellings under common ownership, control or management, unless such facility is located in, under or over a public street or highway; (C) a facility of a common carrier which is subject, in whole or in part, to the provisions of Subchapter II of Chapter 5 of the Communications Act of 1934, 47 USC 201 et seq., as amended, except that such facility shall be considered a community antenna television system and the carrier shall be considered a public service company to the extent such facility is used in the transmission of video programming directly to subscribers; or (D) a facility of an electric distribution company which is used solely for operating its electric distribution company systems. “Community antenna television system” does not include a facility used by a certified competitive video service provider to provide video service;

(13) “Video programming” means programming provided by, or generally considered comparable to programming provided by, a television broadcast station;

(14) “Noncable communications service” means any telecommunications service, as defined in section 16-247a, and which is not included in the definition of “cable service” in the Communications Act of 1934, 47 USC 522, as amended. Nothing in this definition shall be construed to affect service which is both authorized and preempted pursuant to federal law;

(15) “Cogeneration technology” means the use for the generation of electricity of exhaust steam, waste steam, heat or resultant energy from an industrial, commercial or manufacturing plant or process, or the use of exhaust steam, waste steam or heat from a thermal power plant for an industrial, commercial or manufacturing plant or process, but shall not include steam or heat developed solely for electrical power generation;

(16) “Renewable fuel resources” means energy sources described in subdivisions (20) and (21) of this subsection;

(17) “Telephone company” means a telecommunications company that provides one or more noncompetitive or emerging competitive services, as defined in section 16-247a;

(18) “Domestic telephone company” includes any telephone company which has been chartered by or organized or constituted within or under the laws of this state;

(19) “Telecommunications company” means a person that provides telecommunications service, as defined in section 16-247a, within the state, but shall not mean a person that provides only (A) private telecommunications service, as defined in section 16-247a, (B) the one-way transmission of video programming or other programming services to subscribers, (C) subscriber interaction, if any, which is required for the selection of such video programming or other programming services, (D) the two-way transmission of educational or instructional programming to a public or private elementary or secondary school, or a public or independent institution of higher education, as required by the authority pursuant to a community antenna television company franchise agreement, or provided pursuant to a contract with such a school or institution which contract has been filed with the authority, or (E) a combination of the services set forth in subparagraphs (B) to (D), inclusive, of this subdivision;

(20) “Class I renewable energy source” means (A) electricity derived from (i) solar power, (ii) wind power, (iii) a fuel cell, (iv) geothermal, (v) landfill methane gas, anaerobic digestion or other biogas derived from biological sources, (vi) thermal electric direct energy conversion from a certified Class I renewable energy source, (vii) ocean thermal power, (viii) wave or tidal power, (ix) low emission advanced renewable energy conversion technologies, (x) a run-of-the-river hydropower facility that began operation after July 1, 2003, and has a generating capacity of not more than thirty megawatts, provided a facility that applies for certification under this clause after January 1, 2013, shall not be based on a new dam or a dam identified by the commissioner as a candidate for removal, and shall meet applicable state and federal requirements, including applicable site-specific standards for water quality and fish passage, or (xi) a biomass facility that uses sustainable biomass fuel and has an average emission rate of equal to or less than .075 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter, except that energy derived from a biomass facility with a capacity of less than five hundred kilowatts that began construction before July 1, 2003, may be considered a Class I renewable energy source, or (B) any electrical generation, including distributed generation, generated from a Class I renewable energy source, provided, on and after January 1, 2014, any megawatt hours of electricity from a renewable energy source described under this subparagraph that are claimed or counted by a load-serving entity, province or state toward compliance with renewable portfolio standards or renewable energy policy goals in another province or state, other than the state of Connecticut, shall not be eligible for compliance with the renewable portfolio standards established pursuant to section 16-245a;

(21) “Class II renewable energy source” means energy derived from a trash-to-energy facility, a biomass facility that began operation before July 1, 1998, provided the average emission rate for such facility is equal to or less than .2 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter, or a run-of-the-river hydropower facility provided such facility has a generating capacity of not more than five megawatts, does not cause an appreciable change in the riverflow, and began operation prior to July 1, 2003;

(22) “Electric distribution services” means the owning, leasing, maintaining, operating, managing or controlling of poles, wires, conduits or other fixtures along public highways or streets for the distribution of electricity, or electric distribution-related services;

(23) “Electric distribution company” or “distribution company” means any person providing electric transmission or distribution services within the state, but does not include: (A) A private power producer, as defined in section 16-243b; (B) a municipal electric utility established under chapter 101, other than a participating municipal electric utility; (C) a municipal electric energy cooperative established under chapter 101a; (D) an electric cooperative established under chapter 597; (E) any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act; (F) an electric supplier; (G) an entity approved to submeter pursuant to section 16-19ff; or (H) a municipality, state or federal governmental entity authorized to distribute electricity across a public highway or street pursuant to section 16-243aa;

(24) “Electric supplier” means any person, including an electric aggregator or participating municipal electric utility that is licensed by the Public Utilities Regulatory Authority in accordance with section 16-245, that provides electric generation services to end use customers in the state using the transmission or distribution facilities of an electric distribution company, regardless of whether or not such person takes title to such generation services, but does not include: (A) A municipal electric utility established under chapter 101, other than a participating municipal electric utility; (B) a municipal electric energy cooperative established under chapter 101a; (C) an electric cooperative established under chapter 597; or (D) any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act;

(25) “Electric aggregator” means (A) a person, municipality or regional water authority that gathers together electric customers for the purpose of negotiating the purchase of electric generation services from an electric supplier, or (B) the Materials Innovation and Recycling Authority, if it gathers together electric customers for the purpose of negotiating the purchase of electric generation services from an electric supplier, provided such person, municipality or authority is not engaged in the purchase or resale of electric generation services, and provided further such customers contract for electric generation services directly with an electric supplier, and may include an electric cooperative established pursuant to chapter 597;

(26) “Electric generation services” means electric energy, electric capacity or generation-related services;

(27) “Electric transmission services” means electric transmission or transmission-related services;

(28) “Generation entity or affiliate” means a corporate affiliate or a separate division of an electric distribution company that provides electric generation services;

(29) “Participating municipal electric utility” means a municipal electric utility established under chapter 101 or any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, that is authorized by the authority in accordance with section 16-245c to provide electric generation services to end use customers outside its service area, as defined in section 16-245c;

(30) “Person” means an individual, business, firm, corporation, association, joint stock association, trust, partnership or limited liability company;

(31) “Regional independent system operator” means the “ISO - New England, Inc.”, or its successor organization as approved by the Federal Energy Regulatory Commission;

(32) “Certified telecommunications provider” means a person certified by the authority to provide intrastate telecommunications services, as defined in section 16-247a, pursuant to sections 16-247f to 16-247h, inclusive;

(33) “Gas registrant” means a person registered to sell natural gas pursuant to section 16-258a;

(34) “Customer-side distributed resources” means (A) the generation of electricity from a unit with a rating of not more than sixty-five megawatts on the premises of a retail end user within the transmission and distribution system including, but not limited to, fuel cells, photovoltaic systems or small wind turbines, or (B) a reduction in the demand for electricity on the premises of a retail end user in the distribution system through methods of conservation and load management, including, but not limited to, peak reduction systems and demand response systems;

(35) “Federally mandated congestion charges” means any cost approved by the Federal Energy Regulatory Commission as part of New England Standard Market Design including, but not limited to, locational marginal pricing, locational installed capacity payments, any cost approved by the Public Utilities Regulatory Authority to reduce federally mandated congestion charges in accordance with section 7-233y, this section, sections 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-245m, 16-245n and 16-245z, section 21 of public act 05-1 of the June special session*, subsection (f) of section 16a-3j and reliability must run contracts;

(36) “Combined heat and power system” means a system that produces, from a single source, both electric power and thermal energy used in any process that results in an aggregate reduction in electricity use;

(37) “Grid-side distributed resources” means the generation of electricity from a unit with a rating of not more than sixty-five megawatts that is connected to the transmission or distribution system, which units may include, but are not limited to, units used primarily to generate electricity to meet peak demand;

(38) “Class III source” means the electricity output from combined heat and power systems with an operating efficiency level of no less than fifty per cent that are part of customer-side distributed resources developed at commercial and industrial facilities in this state on or after January 1, 2006, a waste heat recovery system installed on or after April 1, 2007, that produces electrical or thermal energy by capturing preexisting waste heat or pressure from industrial or commercial processes, or the electricity savings created in this state from conservation and load management programs begun on or after January 1, 2006, provided on and after January 1, 2014, no such programs supported by ratepayers, including programs overseen by the Energy Conservation Management Board or third-party programs pursuant to section 16-245m, shall be considered a Class III source, except that any demand-side management project awarded a contract pursuant to section 16-243m shall remain eligible as a Class III source for the term of such contract;

(39) “Sustainable biomass fuel” means biomass that is cultivated and harvested in a sustainable manner. “Sustainable biomass fuel” does not mean construction and demolition waste, as defined in section 22a-208x, finished biomass products from sawmills, paper mills or stud mills, organic refuse fuel derived separately from municipal solid waste, or biomass from old growth timber stands, except where (A) such biomass is used in a biomass gasification plant that received funding prior to May 1, 2006, from the Clean Energy Fund established pursuant to section 16-245n, or (B) the energy derived from such biomass is subject to a long-term power purchase contract pursuant to subdivision (2) of subsection (j) of section 16-244c entered into prior to May 1, 2006;

(40) “Video service” means video programming services provided through wireline facilities, a portion of which are located in the public right-of-way, without regard to delivery technology, including Internet protocol technology. “Video service” does not include any video programming provided by a commercial mobile service provider, as defined in 47 USC 332(d), any video programming provided as part of community antenna television service in a franchise area as of October 1, 2007, any video programming provided as part of and via a service that enables users to access content, information, electronic mail or other services over the public Internet;

(41) “Certified competitive video service provider” means an entity providing video service pursuant to a certificate of video franchise authority issued by the authority in accordance with section 16-331e. “Certified competitive video service provider” does not mean an entity issued a certificate of public convenience and necessity in accordance with section 16-331 or the affiliates, successors and assigns of such entity or an entity issued a certificate of cable franchise authority in accordance with section 16-331p or the affiliates, successors and assignees of such entity;

(42) “Certificate of video franchise authority” means an authorization issued by the Public Utilities Regulatory Authority conferring the right to an entity or person to own, lease, maintain, operate, manage or control facilities in, under or over any public highway to offer video service to any subscribers in the state;

(43) “Certificate of cable franchise authority” means an authorization issued by the Public Utilities Regulatory Authority pursuant to section 16-331q conferring the right to a community antenna television company to own, lease, maintain, operate, manage or control a community antenna television system in, under or over any public highway to (A) offer community antenna television service in a community antenna television company’s designated franchise area, or (B) use the public rights-of-way to offer video service in a designated franchise area. The certificate of cable franchise authority shall be issued as an alternative to a certificate of public convenience and necessity pursuant to section 16-331 and shall only be available to a community antenna television company under the terms specified in sections 16-331q to 16-331aa, inclusive;

(44) “Thermal energy transportation company” means any person authorized under any provision of the general statutes or special act to furnish heat or air conditioning or both, by means of steam, heated or chilled water or other medium, to lay and maintain mains, pipes or other conduits, and to erect such other fixtures necessary or convenient in and on the streets, highways and public grounds of any municipality to carry steam, heated or chilled water or other medium from such plant to the location to be served and to return the same;

(45) “The Connecticut Television Network” means the General Assembly’s state-wide twenty-four-hour state public affairs programming service, separate and distinct from community access channels;

(46) “Commissioner of Energy and Environmental Protection” means the Commissioner of Energy and Environmental Protection appointed pursuant to title 4, or the commissioner’s designee;

(47) “Large-scale hydropower” means any hydropower facility that (A) began operation on or after January 1, 2003, (B) is located in the New England Power Pool Generation Information System geographic eligibility area in accordance with Rule 2.3 of said system or an area abutting the northern boundary of the New England Power Pool Generation Information System geographic eligibility area that is not interconnected with any other control area that is not a part of the New England Power Pool Generation Information System geographic eligibility area, (C) delivers power into such geographic eligibility area, and (D) has a generating capacity of more than thirty megawatts;

(48) “Energy storage system” means any commercially available technology that is capable of absorbing energy, storing it for a period of time and thereafter dispatching the energy, and that is capable of either: (A) Using mechanical, chemical or thermal processes to store electricity that is generated at one time for use at a later time; (B) storing thermal energy for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity at a later time; (C) using mechanical, chemical or thermal processes to store electricity generated from renewable energy sources for use at a later time; or (D) using mechanical, chemical or thermal processes to capture or harness waste electricity and to store such electricity generated from mechanical processes for delivery at a later time;

(49) “Distributed energy resource” means any (A) customer-side distributed resource or grid-side distributed resource that generates electricity from a Class I renewable energy source or Class III source, and (B) customer-side distributed resource that reduces demand for electricity through conservation and load management, energy storage system which is located on the customer-side of the meter or is connected to the distribution system or microgrid; and

(50) “Grid-side system enhancement” means an investment in distribution system infrastructure, technology and systems designed to enable the deployment of distributed energy resources and allow for grid management and system balancing, including, but not limited to, energy storage systems, distribution system automation and controls, intelligent field systems, advanced distribution system metering, and communication and systems that enable two-way power flow.

(b) Notwithstanding any provision of the general statutes, the terms “utility”, “public utility” and “public service company” shall be deemed to include a community antenna television company and a holder of a certificate of cable franchise authority, except (1) as otherwise provided in sections 16-8, 16-27, 16-28 and 16-43, (2) that no provision of the general statutes, including but not limited to, the provisions of sections 16-6b and 16-19, shall subject a community antenna television company to regulation as a common carrier or utility by reason of providing community antenna television service, other than noncable communications service, as provided in Subchapter V-A of Chapter 5 of the Communications Act of 1934, 47 USC 521 et seq., as amended, and (3) that no provision of the general statutes, including but not limited to, sections 16-6b and 16-19, shall apply to community antenna television companies to the extent any such provision is preempted pursuant to any other provision of the Communications Act of 1934, 47 USC 151 et seq., as amended, any other federal act or any regulation adopted thereunder.

(1949 Rev., S. 5390; February, 1965, P.A. 175, S. 1; 1967, P.A. 546, S. 1; 691, S. 1; 1969, P.A. 768, S. 208; P.A. 73-267; P.A. 75-486, S. 2, 69; P.A. 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-214, S. 1; 79-610, S. 7; P.A. 80-482, S. 39, 348; 80-483, S. 65, 186; P.A. 81-297, S. 3; 81-329, S. 1, 11; 81-358, S. 2; 81-439, S. 2, 14; P.A. 85-246, S. 8; 85-509, S. 1, 11; P.A. 86-403, S. 33, 132; P.A. 87-323, S. 4; 87-415, S. 7, 13; P.A. 91-310, S. 3; P.A. 92-137, S. 2; P.A. 93-149; P.A. 94-83, S. 1, 16; P.A. 95-79, S. 47, 189; P.A. 98-28, S. 1, 117; P.A. 99-222, S. 1, 19; 99-286, S. 1, 19; P.A. 00-53, S. 11, 12; P.A. 01-49, S. 1; 01-204, S. 7, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 03-135, S. 1, 2; 03-163, S. 2; 03-221, S. 1, 2; June Sp. Sess. P.A. 05-1, S. 1, 2; P.A. 06-74, S. 1, 2; P.A. 07-242, S. 44; 07-253, S. 1; June Sp. Sess. P.A. 07-5, S. 58; P.A. 08-77, S. 1; 08-185, S. 4; Sept. Sp. Sess. P.A. 09-7, S. 186; P.A. 11-80, S. 1, 14; P.A. 13-5, S. 1, 30, 31; 13-298, S. 1, 2, 38; 13-303, S. 1–4; P.A. 14-94, S. 1; 14-134, S. 1; P.A. 15-107, S. 2, 3; June Sp. Sess. P.A. 15-5, S. 102.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1965 act added definition of community antenna television company; 1967 acts included sewage plants in definition of “public service company” and defined “sewage company”, redefined “water company” to include companies owning, controlling etc. streams and wells and to delete phrase “for general domestic use in any town, city or borough ... within this state” and defined “consumer”; 1969 act defined “commissioner of transportation”; P.A. 73-267 included motor bus companies in definition of “public service company”; P.A. 75-486 replaced definition of “commission” with definition of “authority”; P.A. 77-614 and P.A. 78-303 included definition of division of public utility control, effective January 1, 1979; P.A. 79-214 defined “cogeneration technology” and excluded persons owning or operating facilities producing one or less megawatt from definition of “public service company”; P.A. 79-610 defined “department”, deleted railroad and motor bus companies from definition of “public service company” and added reference to leasing in definitions of “railroad company” and “water company”; P.A. 80-482 replaced definition of “division” with definition of “department” re public utility control, deleting previous definition of “department” as “department of transportation”; P.A. 80-483 added reference to leasing in definitions of “street railway company” and “sewage company”; P.A. 81-297 excluded telegraph company functions concerning intrastate money order service from definition of public service company; P.A. 81-329 added definitions of “telephone company” and “domestic telephone company”; P.A. 81-358 excluded homeowners and condominium associations providing water to members only from definition of water company; P.A. 81-439 excluded private power producers from definitions of public service company and electric company; P.A. 85-246 redefined “public service company” to omit references to street railway companies and deleted a reference to street railway companies in definition of “motor bus”; P.A. 85-509 made existing section Subsec. (a), added definitions of “community antenna television service”, “community antenna television system”, “video programming” and “noncable communications service” in Subsec. (a), clarified definition of “community antenna television company” to apply to an antenna television system and added Subsec. (b) re the meaning of the terms “utility”, “public utility” and “public service company”; P.A. 86-403 made a technical change to Subsec. (a); (Revisor’s note: In 1987 the definitions in Subsec. (a) were numbered editorially by the Revisors for ease of reference); P.A. 87-323 redefined “water company” to specifically exclude certain homeowners associations; P.A. 87-415 redefined “telephone company” to exclude entities which provide only those telecommunications services authorized under Secs. 16-247f to 16-247h, inclusive; P.A. 91-310 redefined “electric company”, “gas company” and “water company” to specifically exclude municipal utilities; P.A. 92-137 redefined “community antenna television company” to include municipalities which own or operate electric plants; P.A. 93-149 redefined “community antenna television system” to include municipalities which own or operate electric plants only if they obtain a certificate of public convenience and necessity for a community antenna television system; P.A. 94-83 amended Subsec. (a) by clarifying reference to the Communications Act of 1934 in Subdivs. (16) and (18), redefined “telephone company” in Subdiv. (23) and adding new Subdiv. (25) defining “telecommunications company”, and amended Subsec. (b) by clarifying reference to the Communications Act of 1934, effective July 1, 1994; P.A. 95-79 redefined “telecommunications company” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsec. (a), redefining “public service company” by adding electric distribution companies and exempting wholesale generators, by making minor changes in definitions of “electric company” and “renewable fuel resources” and added new Subdivs. (26) to (37), defining “class I renewable energy source”, “class II renewable energy source”, “electric distribution services”, “electric distribution company”, “electric supplier”, “electric aggregator”, “electric generation services”, “electric transmission services”, “generation entity or affiliate”, “participating municipal electric utility”, “person” and “regional independent system operator”, effective July 1, 1998 (Revisor’s note: In Subdiv. (22) the Revisors editorially changed the phrase “... subdivisions (26) and (27) of this section” to “... subdivisions (26) and (27) of this subsection”); P.A. 99-222 amended Subsec. (a) by inserting new Subdiv. (38) defining “certified telecommunications provider”, effective June 29, 1999; P.A. 99-286 amended Subsec. (a) by making technical changes and by defining “certified telecommunications provider” in words identical to those in P.A. 99-222, effective July 19, 1999; P.A. 00-53 amended Subsec. (a) by redefining “electric aggregator” in Subdiv. (31) to include regional water authorities, and by adding a new Subdiv., designated as (39), defining “gas registrant”; P.A. 01-49 amended Subsec. (a) by making technical changes in Subdivs. (15) and (16); P.A. 01-204 amended Subsec. (a) by redefining “Class I renewable energy source” in Subdiv. (26) to include biomass gasification plants, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 03-135 redefined “Class I renewable energy source” in Subdiv. (26) to include “ocean thermal power, wave or tidal power, low emission advanced renewable energy conversion technologies” and certain run-of-the-river hydropower facilities, to revise the type of biomass that falls under the definition and include, as an exception, “energy derived from a biomass facility that began operation before July 1, 1998” provided “the average emission rate for such facility is equal to or less than .075 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter”, and to include “any electrical generation, including distributed generation, generated from a Class I renewable energy source”, redefined “Class II renewable energy source” in Subdiv. (27) to limit the type of biomass facility included in the definition to a facility “that began operation before July 1, 1998, provided the average emission rate for such facility is equal to or less than .2 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter” and to change the type of hydropower facility included in the definition to certain run-of-the-river hydropower facilities, and added new Subdivs. (40) and (41), defining “distributed generation” and “federally mandated congestion costs”, effective July 1, 2003; P.A. 03-163 redefined “gas company” in Subdiv. (9) to exclude a person manufacturing gas through the use of a biomass gasification plant, effective June 26, 2003; P.A. 03-221 redefined “Class I renewable energy source” in Subdiv. (26) to delete provisions re the date that a biomass facility began operation, to make the emission rate applicable to all biomass facilities, and to add an exception for biomass facilities with a capacity of less than five hundred kilowatts, and redefined “federally mandated congestion costs” in Subdiv. (41) by replacing “imposed” with “approved” and adding “including, but not limited to, locational marginal pricing and reliability must run contracts”, effective July 1, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) by amending Subdiv. (40) to change the definition of “distributed generation” to “customer-side distributed resources”, to designate existing language as Subpara. (A), to add a unit rating limit in Subpara. (A), and to add Subpara. (B) re reduction in demand, by amending Subdiv. (41) to change the definition of “federally mandated congestion costs” to “federally mandated congestion charges” and to add additional qualifying payments and costs, and by adding Subdivs. (42) to (44), inclusive, defining “combined heat and power system”, “grid-side distributed resources” and “Class III renewable energy source”, effective July 21, 2005; P.A. 06-74 amended Subsec. (a)(26) to insert “sustainable” prior to each occurrence of “biomass facility”, to delete language re biomass gasification plants, to make conforming changes, and to delete language within exception for biomass facilities re biomass cultivated and harvested in a sustainable manner, and added new Subdiv. (45) in Subsec. (a) defining “sustainable biomass”; P.A. 07-242 amended Subsec. (a)(44) to change term from “Class III renewable energy source” to “Class III source” and redefine the term, effective June 4, 2007; P.A. 07-253 redefined “public service company”, “community antenna television company”, “community antenna television service” and “community antenna television system”, defined “video service”, “certified competitive video service provider”, “certificate of video franchise authority” and “certificate of cable franchise authority” and made technical changes in Subsec. (a), and added holder of a certificate of cable franchise authority and made technical changes in Subsec. (b); June Sp. Sess. P.A. 07-5 amended Subsec. (a)(45)(C) to change exception from biomass used in a facility approved before October 1, 2005, to biomass used in a facility certified as a Class I renewable energy source until department certifies that a biomass gasification plant is operational, effective October 6, 2007; P.A. 08-77 added Subsec. (a)(50) defining “thermal energy transportation company”, effective April 30, 2008; P.A. 08-185 redefined “sustainable biomass” in Subsec. (a)(45) by adding as exception renewable energy facilities certified prior to December 31, 2007, and volume-reduction facilities in Subpara. (C), adding Subpara. (D) re certain other renewable energy facilities, and adding provision re amount of biomass shall not apply to a biomass gasification plant, effective June 12, 2008; Sept. Sp. Sess. P.A. 09-7 added Subsec. (a)(51) defining “the Connecticut Television Network”, effective October 5, 2009; P.A. 11-80 amended Subsec. (a)(1) to redefine “authority” as Public Utilities Regulatory Authority and “department” as Department of Energy and Environmental Protection, rather than Public Utilities Control Authority and Department of Public Utility Control, amended Subsec. (a)(2) to replace “commissioner” with “director” as the defined term, amended Subsec. (a)(30), (41), (48) and (49) to replace “Department of Public Utility Control” with “Public Utilities Regulatory Authority”, amended Subsec. (a)(35), (38), (45) and (47) to replace “department” with “authority”, amended Subsec. (a)(45)(A) to replace “Renewable Energy Investment Fund” with “Clean Energy Fund”, and added Subsec. (a)(52) defining “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-5 amended Subsec. (a)(25) to redefine “telecommunications company” by replacing “department” with “authority”, amended Subsec. (a)(30) to redefine “electric supplier” by deleting former Subpara. (E) re electric distribution company in its provision of electric generation services and amended Subsec. (a)(41) to make a technical change in definition of “federally mandated congestion charges”, effective May 8, 2013; P.A. 13-298 amended Subsec. (a)(8) to redefine “electric company” by adding Subparas. (G) and (H) re entity approved to submeter and municipality, state or federal governmental entity authorized to distribute electricity across a public highway or street and amended Subsec. (a)(9) to redefine “gas company” by adding Subpara. (A) and (B) designators in existing provisions re person manufacturing gas through use of a biomass gasification plant and re municipal gas utility and adding Subpara. (C) re entity approved to submeter, effective July 1, 2013, and amended Subsec. (a)(2) to replace “director” with “utility commissioner” and make a technical change and amended Subsec. (a)(52) to add “or the commissioner’s designee” in definition of “Commissioner of Energy and Environmental Protection”, effective July 8, 2013; P.A. 13-303 amended Subsec. (a)(26) to redefine “Class I renewable energy source” by replacing “energy derived from” with “electricity derived from”, inserting clause designators, including geothermal, anaerobic digestion or other biogas derived from biological sources and thermal electric direct energy conversion from a certified Class I renewable energy source, revising the type of run-of-the-river hydropower facility and biomass facility that fall under the definition and adding provision re eligibility of any megawatt hours of electricity claimed or counted by a load-serving entity, province or state towards compliance with renewable portfolio standards or renewable energy policy goals in another province or state other than Connecticut, amended Subsec. (a)(44) to redefine “Class III source” by adding provision re eligibility of programs supported by ratepayers, amended Subsec. (a)(45) to replace “sustainable biomass” with “sustainable biomass fuel” and to delete former Subparas. (C) and (D) re eligibility as sustainable biomass and added Subsec. (a)(53) defining “large-scale hydropower”, effective June 5, 2013; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority” in Subsec. (a)(31), effective June 6, 2014; P.A. 14-134 amended Subsec. (a) by deleting former Subdivs. (3), (6) to (8), (19) and (20) re definitions of “Commissioner of Transportation”, “railroad company”, “street railway company”, “electric company”, “public service motor vehicle” and “motor bus”, redesignating existing Subdivs. (4), (5), (9) to (18) and (21) to (53) as Subdivs. (3) to (47), redefining “public service company” in redesignated Subdiv. (3), replacing “electric company” with “electric distribution company” in redesignated Subdiv. (12)(D), redefining “electric distribution company” or “distribution company” in redesignated Subdiv. (23), redefining “generation entity or affiliate” in redesignated Subdiv. (28), and making conforming changes, effective June 6, 2014; P.A. 15-107 amended Subsec. (a)(35) by adding “subsection (f) of section 16a-3j and” and added Subsec. (a)(48) to define “energy storage system”, effective June 19, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by adding Subdiv. (49) defining “distributed energy resource” and Subdiv. (50) defining “grid-side system enhancement”, effective July 1, 2015.



Section 16-1a - Reference to Public Utilities Commission deemed to mean Public Utilities Control Authority.

Obsolete.

(P.A. 75-486, S. 1, 69.)



Section 16-1b - Department of Public Utility Control. Department head.

Section 16-1b is repealed, effective July 1, 2011.

(P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136; P.A. 80-482, S. 40, 348; P.A. 84-342, S. 3, 13; P.A. 11-80, S. 140.)



Section 16-2 - Public Utilities Regulatory Authority. Utility commissioners. Staff.

(a) There shall continue to be a Public Utilities Regulatory Authority within the Department of Energy and Environmental Protection, which shall consist of three electors of this state, appointed by the Governor with the advice and consent of both houses of the General Assembly. Not more than two members of said authority in office at any one time shall be members of any one political party. On or before July 1, 2011, the Governor shall appoint three members to the authority. The first utility commissioner appointed by the Governor on or before July 1, 2011, who is of the same political party as that of the Governor shall serve a term of five years. The second utility commissioner appointed by the Governor on or before July 1, 2011, who is of the same political party as that of the Governor shall serve a term of four years. The first utility commissioner appointed by the Governor on or before July 1, 2011, who is of a different political party as that of the Governor shall serve a term of three years. Any utility commissioner appointed on or after January 1, 2014, shall serve a term of four years. The procedure prescribed by section 4-7 shall apply to such appointments, except that the Governor shall submit each nomination on or before May first, and both houses shall confirm or reject it before adjournment sine die. The utility commissioners shall be sworn to the faithful performance of their duties. The term of any utility commissioner serving on June 30, 2011, shall be terminated.

(b) The authority shall elect a chairperson and vice-chairperson each June for one-year terms starting on July first of the same year. The vice-chairperson shall perform the duties of the chairperson in his or her absence.

(c) Any matter coming before the authority may be assigned by the chairperson to a panel of one or more utility commissioners. Except as otherwise provided by statute or regulation, the panel shall determine whether a public hearing shall be held on the matter, and may designate one or two of its members to conduct such hearing or may assign a hearing officer to ascertain the facts and report thereon to the panel. The decision of the panel, if unanimous, shall be the decision of the authority. If the decision of the panel is not unanimous, the matter shall be approved by a majority vote of the utility commissioners.

(d) The utility commissioners of the Public Utilities Regulatory Authority shall serve full time and shall file a statement of financial interests with the Office of State Ethics in accordance with section 1-83. Each utility commissioner shall receive annually a salary equal to that established for management pay plan salary group seventy-five by the Commissioner of Administrative Services, except that the chairperson shall receive annually a salary equal to that established for management pay plan salary group seventy-seven.

(e) To insure the highest standard of public utility regulation, on and after October 1, 2007, any newly appointed utility commissioner of the authority shall have education or training and three or more years of experience in one or more of the following fields: Economics, engineering, law, accounting, finance, utility regulation, public or government administration, consumer advocacy, business management, and environmental management. On and after July 1, 1997, at least three of these fields shall be represented on the authority by individual utility commissioners at all times. Any time a utility commissioner is newly appointed, at least one of the utility commissioners shall have experience in utility customer advocacy.

(f) (1) The chairperson of the authority, with the approval of the Commissioner of Energy and Environmental Protection, shall prescribe the duties of the staff assigned to the authority in order to (A) conduct comprehensive planning with respect to the functions of the authority; (B) cause the administrative organization of the authority to be examined with a view to promoting economy and efficiency; and (C) organize the authority into such divisions, bureaus or other units as necessary for the efficient conduct of the business of the authority and may from time to time make recommendations to the Commissioner of Energy and Environmental Protection regarding staff and resources.

(2) The chairperson of the Public Utilities Regulatory Authority, in order to implement the comprehensive planning and organizational structure established pursuant to subdivision (1) of this subsection, shall (A) coordinate the activities of the authority and prescribe the duties of the staff assigned to the authority; (B) for any proceeding on a proposed rate amendment in which staff of the authority are to be made a party pursuant to section 16-19j, determine which staff shall appear and participate in the proceedings and which shall serve the members of the authority; (C) enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of the authority’s duties; (D) subject to the provisions of section 4-32, and unless otherwise provided by law, receive any money, revenue or services from the federal government, corporations, associations or individuals, including payments from the sale of printed matter or any other material or services; and (E) require the staff of the authority to have expertise in public utility engineering and accounting, finance, economics, computers and rate design.

(g) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority shall have any interest, financial or otherwise, direct or indirect, or engage in any business, employment, transaction or professional activity, or incur any obligation of any nature, which is in substantial conflict with the proper discharge of his or her duties or employment in the public interest and of his or her responsibilities as prescribed in the laws of this state, as defined in section 1-85, concerning any matter within the jurisdiction of the authority; provided, no such substantial conflict shall be deemed to exist solely by virtue of the fact that a utility commissioner of the authority or employee of the department assigned to work with the authority, or any business in which such a person has an interest, receives utility service from one or more Connecticut utilities under the normal rates and conditions of service.

(h) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority, during such assignment, shall accept other employment which will either impair his or her independence of judgment as to his or her official duties or employment or require him or her, or induce him or her, to disclose confidential information acquired by him or her in the course of and by reason of his or her official duties.

(i) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority, during such assignment, shall wilfully and knowingly disclose, for pecuniary gain, to any other person, confidential information acquired by him or her in the course of and by reason of his or her official duties or employment or use any such information for the purpose of pecuniary gain.

(j) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority, during such assignment, shall agree to accept, or be in partnership or association with any person, or a member of a professional corporation or in membership with any union or professional association which partnership, association, professional corporation, union or professional association agrees to accept any employment, fee or other thing of value, or portion thereof, in consideration of his or her appearing, agreeing to appear, or taking any other action on behalf of another person before the authority, the Connecticut Siting Council, the Office of Policy and Management or the Commissioner of Energy and Environmental Protection.

(k) No utility commissioner of the Public Utilities Regulatory Authority shall, for a period of one year following the termination of his or her service as a utility commissioner, accept employment: (1) By a public service company or by any person, firm or corporation engaged in lobbying activities with regard to governmental regulation of public service companies; (2) by a certified telecommunications provider or by any person, firm or corporation engaged in lobbying activities with regard to governmental regulation of persons, firms or corporations so certified; or (3) by an electric supplier or by any person, firm or corporation engaged in lobbying activities with regard to governmental regulation of electric suppliers. No such utility commissioner who is also an attorney shall in any capacity, appear or participate in any matter, or accept any compensation regarding a matter, before the authority, for a period of one year following the termination of his or her service as a utility commissioner.

(l) The Public Utilities Regulatory Authority shall include a procurement manager whose duties shall include, but not be limited to, overseeing the procurement of electricity for standard service and who shall have experience in energy markets and procuring energy on a commercial scale.

(m) Notwithstanding any provision of the general statutes, the decisions of the Public Utilities Regulatory Authority, including, but not limited to, decisions relating to rate amendments arising from the Comprehensive Energy Strategy, the Integrated Resources Plan, the Conservation and Load Management Plan and policies established by the Department of Energy and Environmental Protection, shall be guided by said strategy and plans and such policies.

(n) Two or more utility commissioners serving on a panel established pursuant to subsection (c) of this section may confer or communicate regarding the matter before such panel. Any such conference or communication that does not occur before the public at a hearing or proceeding shall not constitute a meeting as defined in section 1-200.

(1949, Rev., S. 5391; 1959, P.A. 383, S. 1; P.A. 74-216, S. 1, 8; P.A. 75-486, S. 3, 69; P.A. 77-614, S. 19, 67, 162, 589, 610; P.A. 78-303, S. 13, 136; P.A. 80-462, S. 1; P.A. 82-150, S. 1; P.A. 84-342, S. 4, 13; P.A. 85-552, S. 3, 8; P.A. 86-187, S. 4, 10; P.A. 89-291, S. 1, 8; P.A. 94-74, S. 1, 11; 94-77; P.A. 98-28, S. 78, 117; P.A. 99-248, S. 1, 3; 99-286, S. 3, 19; P.A. 00-112, S. 4, 5; P.A. 02-89, S. 22; P.A. 07-242, S. 57; P.A. 11-80, S. 1, 15; P.A. 13-244, S. 25; 13-298, S. 3; June Sp. Sess. P.A. 15-5, S. 466.)

History: 1959 act provided appointment of members be subject to the consent of either house of the general assembly rather than both, provided for minority representation and added provision that appointment procedure of Sec. 4-7 is generally applicable; P.A. 74-216 increased membership from three to five members with not more than three of the same political party, rather than two, reduced terms from six to five years, deleted reference to appointment in odd-numbered years, added provision to cover terms during transition period and added Subsecs. (b) and (c); P.A. 75-486 amended section to replace public utilities commission with public utilities control authority, requiring consent of both houses rather then either house for appointments, increasing terms to six years and providing for transition period and added Subsecs. (d) to (k); P.A. 77-614 replaced personnel policy board with commissioner of administrative services in Subsec. (d), replaced “Connecticut energy agency”, i.e. department of planning and energy policy, with office of policy and management and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation and revised appointment provisions in Subsec. (a) to cover transition period; P.A. 78-303 restored public utilities control authority; P.A. 80-462 replaced former Subsec. (k) re applicability of Secs. 1-69 to 1-78 with new provisions re employment by public service company after serving as commissioner; P.A. 82-150 updated provisions re appointment of members and election of officers transferred the provisions of Sec. 16-50 to Subsec. (f) and made other technical changes; P.A. 84-342 established position of executive director in Subsec. (f) and replaced “staff” of the authority with “employee of the department” in Subsecs. (g), (h), (i) and (j); P.A. 85-552 amended Subsec. (k) to prohibit any commissioner from accepting employment with entity engaged in lobbying with regard to regulation of public service companies; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsec. (j); P.A. 89-291 updated salary group references for commissioners in Subsec. (d) and for the chairpersons in Subsec. (f); P.A. 94-74 amended Subsec. (k) by adding provision restricting commissioner’s employment by persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 94-77 amended Subsec. (e) by adding “prior to July 1, 1997,” in Subdiv. (1) and adding Subdiv. (2) re standards for commissioners on and after July 1, 1997; P.A. 98-28 amended Subsec. (k) by rearranging language, deleting obsolete provisions and adding electric suppliers, effective July 1, 1998; P.A. 99-248 amended Subsec. (d) to increase the salary of commissioners from group seventy-four to group seventy-five, to increase the salary of the chairman from group seventy-six to group seventy-seven and to make a technical change, effective July 1, 1999; P.A. 99-286 amended Subsec. (k)(2) by changing reference to person, firm or corporation certified by the department to “certified telecommunications provider”, effective July 19, 1999; P.A. 00-112 amended Subsec. (d) to make a technical change, effective May 26, 2000; P.A. 02-89 amended Subsec. (e) to delete as obsolete former Subdiv. (1) re qualifications for commissioners prior to July 1, 1997, and to delete Subdiv. (2) designator; P.A. 07-242 amended Subsec. (e) to change qualifications from applying on and after July 1, 1997, to at least three commissioners, to on and after October 1, 2007, to any newly appointed commissioner and to provide that any time a commissioner is newly appointed, at least one commissioner shall have experience in utility customer advocacy; P.A. 11-80 amended Subsec. (a) to change “Public Utilities Control Authority” to “Public Utilities Regulatory Authority within the Department of Energy and Environmental Protection”, reduce number of electors from 5 to 3 and number of members from same political party from 3 to 2, replace former member appointment criteria with requirements re staggered terms for initial appointments and 4-year terms thereafter and end term for any commissioner serving on June 30, 2011, amended Subsec. (c) to reduce panel size from 3 to “one or more”, delete provisions re appointment of examiner and referral to entire authority and add provisions re request for hearing officer appointment and approval by majority vote, amended Subsec. (f) to delete provisions re executive director appointment and duties and add provisions re chairperson duties re authority staff with approval of Commissioner of Energy and Environmental Protection, amended Subsecs. (g) to (j) to add references to department employees “assigned to work with the authority”, changed “commissioner” and “commissioners” to “director” and “directors” throughout and made technical changes, effective July 1, 2011; P.A. 13-244 amended Subsec. (d) to replace provision re financial disclosure filed with Secretary of the State with provision re statement of financial interests filed with Office of State Ethics; P.A. 13-298 amended Subsec. (c) to replace “request the appointment of” with “may assign” re hearing officer and to replace “majority vote of the panel” with “majority vote of the utility commissioners”, amended Subsec. (f) by dividing existing provisions into new Subdivs. (1) and (2) and making technical changes therein, deleting former Subdiv. (2) re coordinating the activities of the authority and, in new Subdiv. (2), adding provision re chairperson of the authority implementing comprehensive planning and organizational structure and coordinating activities of the authority, amended Subsec. (g) to delete provision re conflict of interest while serving as utility commissioner and add provision re conflict of interest concerning any matter within the authority’s jurisdiction, added Subsec. (m) re authority’s decision guided by strategy, plans and policies, and replaced “director” with “utility commissioner” and made technical changes throughout, effective July 8, 2013; June Sp. Sess. P.A. 15-5 added Subsec. (n) re conference or communication between utility commissioners serving on a panel, effective June 30, 2015.



Section 16-2a - Office of Consumer Counsel. Office of State Broadband. Consumer Counsel. Staff.

(a) There shall be an independent Office of Consumer Counsel, within the Department of Energy and Environmental Protection, for administrative purposes only, to act as the advocate for consumer interests in all matters which may affect Connecticut consumers with respect to public service companies, electric suppliers and certified telecommunications providers, including, but not limited to, rates and related issues, ratepayer-funded programs and matters concerning the reliability, maintenance, operations, infrastructure and quality of service of such companies, suppliers and providers. The Office of Consumer Counsel is authorized to appear in and participate in any regulatory or judicial proceedings, federal or state, in which such interests of Connecticut consumers may be involved, or in which matters affecting utility services rendered or to be rendered in this state may be involved. The Office of Consumer Counsel shall be a party to each contested case before the Public Utilities Regulatory Authority and shall participate in such proceedings to the extent it deems necessary. Said Office of Consumer Counsel may appeal from a decision, order or authorization in any such state regulatory proceeding notwithstanding its failure to appear or participate in said proceeding.

(b) Except as prohibited by the provisions of section 4-181, the Office of Consumer Counsel shall have access to the records of the Public Utilities Regulatory Authority and shall be entitled to call upon the assistance of the authority’s and the department’s experts, and shall have the benefit of all other facilities or information of the authority or department in carrying out the duties of the Office of Consumer Counsel, except for such internal documents, information or data as are not available to parties to the authority’s proceedings. The department shall provide such space as necessary within the department’s quarters for the operation of the Office of Consumer Counsel, and the department shall be empowered to set regulations providing for adequate compensation for the provision of such office space.

(c) There shall be established an Office of State Broadband within the Office of Consumer Counsel. The Office of State Broadband shall work to facilitate the availability of broadband access to every state citizen and to increase access to and the adoption of ultra-high-speed gigabit capable broadband networks. The Office of Consumer Counsel may work in collaboration with public and nonprofit entities and state agencies, and may provide advisory assistance to municipalities, local authorities and private corporations for the purpose of maximizing opportunities for the expansion of broadband access in the state and fostering innovative approaches to broadband in the state, including the procurement of grants for such purpose. The Office of State Broadband shall include a Broadband Policy Coordinator and such other staff as the Consumer Counsel deems necessary to perform the duties of the Office of State Broadband.

(d) The Office of Consumer Counsel shall be under the direction of a Consumer Counsel, who shall be appointed by the Governor with the advice and consent of either house of the General Assembly. The Consumer Counsel shall be an elector of this state and shall have demonstrated a strong commitment and involvement in efforts to safeguard the rights of the public. The Consumer Counsel shall serve for a term of five years unless removed pursuant to section 16-5. The salary of the Consumer Counsel shall be equal to that established for management pay plan salary group seventy-one by the Commissioner of Administrative Services. No Consumer Counsel shall, for a period of one year following the termination of service as Consumer Counsel, accept employment by a public service company, a certified telecommunications provider or an electric supplier. No Consumer Counsel who is also an attorney shall in any capacity, appear or participate in any matter, or accept any compensation regarding a matter, before the Public Utilities Regulatory Authority, for a period of one year following the termination of service as Consumer Counsel.

(e) The Consumer Counsel shall hire such staff as necessary to perform the duties of said Office of Consumer Counsel and may employ from time to time outside consultants knowledgeable in the utility regulation field including, but not limited to, economists, capital cost experts and rate design experts. The salaries and qualifications of the individuals so hired shall be determined by the Commissioner of Administrative Services pursuant to section 4-40.

(f) Nothing in this section shall be construed to prevent any party interested in such proceeding or action from appearing in person or from being represented by counsel therein.

(g) As used in this section, “consumer” means any person, city, borough or town that receives service from any public service company, electric supplier or from any certified telecommunications provider in this state whether or not such person, city, borough or town is financially responsible for such service.

(h) The Office of Consumer Counsel shall not be required to post a bond as a condition to presenting an appeal from any state regulatory decision, order or authorization.

(i) The expenses of the Office of Consumer Counsel shall be assessed in accordance with the provisions of section 16-49.

(P.A. 74-216, S. 6, 8; P.A. 75-486, S. 11, 69; P.A. 76-180, S. 1; 76-335, S. 2; P.A. 77-614, S. 67, 162, 164, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-462, S. 2; 80-482, S. 340, 348; P.A. 84-342, S. 5, 13; P.A. 88-22, S. 2; P.A. 89-291, S. 2, 8; P.A. 94-74, S. 2, 11; P.A. 95-79, S. 48, 189; P.A. 98-28, S. 79, 117; P.A. 99-248, S. 2, 3; 99-286, S. 4, 19; P.A. 00-53, S. 1; P.A. 01-49, S. 2; P.A. 11-80, S. 1, 16; P.A. 12-148, S. 9; June Sp. Sess. P.A. 15-5, S. 420.)

History: P.A. 75-486 greatly expanded provisions re office of consumer counsel and made office an independent agency, previously it had been “within the public utilities commission”; P.A. 76-180 added appeal provision in Subsec. (a) and added Subsec. (g) re exemption from bond requirement; P.A. 76-335 added Subsec. (h) re expenses; P.A. 77-614 and P.A. 78-303 replaced personnel policy board with commissioner of administrative services and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation and made office of consumer counsel a division within that department; P.A. 80-462 added provisions in Subsec. (c) re employment of consumer counsel by public service company after termination of service; P.A. 80-482 made division of consumer counsel a division within department of public utility control (formerly division of public utility control) rather than within department of business regulation which was abolished; P.A. 84-342 added references to department of public utility control, in the process transferring certain duties formerly held by authority to the department in Subsec. (b); P.A. 88-22 substituted the office of consumer counsel for the division of consumer counsel; P.A. 89-291 added provision in Subsec. (a) providing consumer counsel with automatic party status in each contested case before the department and updated the salary group reference for the consumer counsel in Subsec. (c); P.A. 94-74 amended Subsecs. (a), (c) and (f) by adding provisions re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 95-79 amended Subsec. (f) to redefine “consumer” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsecs. (a), (c) and (f) by adding electric suppliers and made technical changes in Subsec. (c), effective July 1, 1998; P.A. 99-248 amended Subsec. (c) to increase the salary of the Consumer Counsel from group seventy to group seventy-one and to make technical changes, effective July 1, 1999; P.A. 99-286 amended Subsec. (a) by changing reference to persons, firms and corporations certified or seeking to be certified to provide intrastate telecommunications service to “certified telecommunications providers” and amended Subsecs.(c) and (f) by changing references to person, firm or corporation certified to provide intrastate telecommunications service to “certified telecommunications provider” and deleting Subdiv. designators in Subsec. (c), effective July 19, 1999; P.A. 00-53 made technical changes in Subsec. (f); P.A. 01-49 amended Subsec. (f) to make a technical change; P.A. 11-80 amended Subsec. (a) to change “Department of Public Utility Control” to “Department of Energy and Environmental Protection” or “Public Utilities Regulatory Authority”, amended Subsec. (b) to delete reference to Department of Public Utility Control and change “Public Utilities Control Authority” to “Public Utilities Regulatory Authority” and amended Subsec. (d) to delete “he deems” re hiring staff as necessary, effective July 1, 2011; P.A. 12-148 amended Subsec. (a) to add provision re matters for which Office of Consumer Counsel shall act as advocate, effective June 15, 2012; June Sp. Sess. P.A. 15-5 added new Subsec. (c) re Office of State Broadband and redesignated existing Subsecs. (c) to (h) as Subsecs. (d) to (i), effective July 1, 2015.



Section 16-2b - Term “Office of Consumer Counsel” deemed to mean Division of Consumer Counsel within the Department of Business Regulation.

Section 16-2b is repealed.

(P.A. 77-614, S. 164, 610; P.A. 80-482, S. 346, 348.)



Section 16-2c - Division of Adjudication.

There is established a Division of Adjudication within the Public Utilities Regulatory Authority. The staff of the division shall include, but not be limited to, hearing officers appointed pursuant to subsection (c) of section 16-2. The responsibilities of the division shall include, but not be limited to, hearing matters assigned under said subsection and advising the Public Utilities Regulatory Authority concerning legal issues. A panel of one or more utility commissioners may assign a hearing officer pursuant to section 16-2, and the chairperson of the Public Utilities Regulatory Authority may assign such other staff as are necessary to advise said chairperson.

(P.A. 84-342, S. 8, 13; P.A. 11-80, S. 17; P.A. 13-298, S. 4.)

History: P.A. 11-80 changed “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, changed “chairperson of the Public Utilities Control Authority” to “commissioner and the Public Utilities Regulatory Authority”, changed “hearing examiners” to “hearing officers”, and required commissioner to appoint hearing officers and assign such other staff as necessary, effective July 1, 2011; P.A. 13-298 replaced “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority” and “The commissioner shall appoint such hearing officers” with “A panel of one or more utility commissioners may assign a hearing officer”, added provision re chairperson of authority assigning other staff and made technical changes, effective July 8, 2013.



Section 16-2d - Office of energy efficient businesses.

There is established within the Department of Energy and Environmental Protection, within available appropriations, an office of energy efficient businesses. The office shall provide in-state businesses (1) a single point of contact for any state business interested in energy efficiency, renewable energy or conservation projects, (2) information on loans and grants for energy efficiency, renewable energy projects and conservation, (3) audit and assessment services, including, but not limited to, on-site outreach to businesses by qualified entities without a commercial interest in the outcome of the audit, and (4) any other service deemed relevant by said office.

(P.A. 11-80, S. 119.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-3 - Vacancy.

If any vacancy of a utility commissioner occurs in the Public Utilities Regulatory Authority at any time when the General Assembly is not in session, the Governor shall appoint a utility commissioner to fill such vacancy until such vacancy is filled at the next session of the General Assembly.

(1949 Rev., S. 5392; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136; P.A. 11-80, S. 18; P.A. 13-298, S. 5.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 would have replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979, except for action of P.A. 78-303 which retained reference to authority in this section; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority” and “commissioner” to “director”, effective July 1, 2011; P.A. 13-298 added “of a utility commissioner” re vacancy, replaced “director” with “utility commissioner”, deleted provision re filling any other vacancy and made a technical change, effective July 8, 2013.

Read together with Sec. 4-1, this section provides that, on failure of General Assembly to act on nomination submitted by the Governor, the incumbent commissioner holds over as a de jure officer. 136 C. 312.



Section 16-3a - Appointment of initial members. Transfer of business between commission and authority.

Obsolete.

(P.A. 75-486, S. 21, 69; July Sp. Sess. P.A. 75-1, S. 1, 2; P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136.)



Section 16-4 - Employees of public service companies, certified telecommunications providers and electric suppliers ineligible to serve on authority or in department.

No officer, employee, attorney or agent of any public service company, of any certified telecommunications provider or of any electric supplier shall be a member of the Public Utilities Regulatory Authority or an employee of the Department of Energy and Environmental Protection.

(1949 Rev., S. 5393; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136; P.A. 84-342, S. 6, 13; P.A. 94-74, S. 3, 11; P.A. 98-28, S. 80, 117; P.A. 99-286, S. 5, 19; P.A. 11-80, S. 19.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 would have replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979, except for action of P.A. 78-303 which retained reference to authority in this section; P.A. 84-342 added reference to the department of public utility control; P.A. 94-74 added provision re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 98-28 rearranged language, deleted an obsolete provision and added electric suppliers, effective July 1, 1998; P.A. 99-286 changed reference to person, firm or corporation certified by the department to “certified telecommunications provider”, effective July 19, 1999; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority” and “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-5 - Removal.

Misconduct, material neglect of duty, incompetence in the conduct of his office or active participation in political management or campaigns by any commissioner shall constitute cause for removal. Such removal shall be made only after judgment of the Superior Court rendered upon written complaint of the Attorney General. The Attorney General may file such complaint in his discretion and shall file such complaint if so directed by the Governor. Upon the filing of such complaint, a rule to show cause shall issue to the accused, who may make any proper answer within such time as the court may limit and shall have the right to be heard in his own defense and by witnesses and counsel. The procedure upon such complaint shall be similar to that in civil actions, but such complaint shall be privileged in order of trial and shall be heard as soon as practicable. If, after hearing, the court finds cause for removal, it shall render judgment to that effect, and thereupon the office of such commissioner shall become vacant.

(1949 Rev., S. 5394.)

Continued violation of statutory duty would constitute material neglect of duty. 111 C. 639. Statute does not violate due process. Id., 647. Former provision required Attorney General to file complaint on petition of one hundred electors alleging facts not manifestly untrue. 112 C. 586.



Section 16-6 - Office and records.

The Public Utilities Regulatory Authority shall keep its office open during the usual business hours and shall keep all of its records in such office. The authority shall keep a record of all communications addressed to it, or to any of its members or employees, officially, of all its and their official acts and proceedings and of all facts learned in relation to any casualty or accident, with the names of the persons from whom such facts were obtained or by whom they may be proved.

(1949 Rev., S. 5395; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 41, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 170 C. 9.



Section 16-6a - Participation in proceedings before federal agencies and federal courts. Expenses.

(a) The Public Utilities Regulatory Authority and the Office of Consumer Counsel are authorized to participate in proceedings before agencies of the federal government and the federal courts on matters affecting utility services rendered or to be rendered in this state.

(b) For any proceeding before the Federal Energy Regulatory Commission, the United States Department of Energy or the United States Nuclear Regulatory Commission, or appeal thereof, the Attorney General, upon request of the authority, may retain outside legal counsel in accordance with section 3-125 to participate in such proceedings on behalf of the authority. All reasonable and proper expenses of such outside legal counsel shall be borne by the public service companies, certified telecommunications providers, electric suppliers or gas registrants that are affected by the decisions of such proceedings and shall be paid at such times and in such manner as the authority directs, provided such expenses shall be apportioned in proportion to the revenues of each affected entity as reported to the authority for purposes of section 16-49 for the most recent period, and provided further such expenses shall not exceed two hundred fifty thousand dollars per proceeding, including any appeals thereof, in any calendar year unless the authority finds good cause for exceeding the limit and the affected entities have an opportunity, after reasonable notice, to comment on the proposed overage. All such legal expenses shall be recognized by the authority as proper business expenses of the affected entities for rate-making purposes, as provided in section 16-19e, if applicable.

(c) For any proceeding before the Federal Energy Regulatory Commission, the United States Department of Energy, the United States Nuclear Regulatory Commission, the Securities and Exchange Commission, the Federal Trade Commission, the United States Department of Justice or the Federal Communications Commission, or appeal thereof, the Attorney General, upon request of the Office of Consumer Counsel, may retain outside legal counsel in accordance with section 3-125 to participate in such proceedings on behalf of the office, provided the work performed on behalf of the office shall not include lobbying activities, as defined in 2 USC 1602. All reasonable and proper expenses of such outside legal counsel shall be borne by the public service companies, certified telecommunications providers, electric suppliers or gas registrants that are affected by the decisions of such proceedings and shall be paid at such times and in such manner as the office directs, provided such expenses shall be apportioned in proportion to the revenues of each affected entity as reported to the authority for purposes of section 16-49 for the most recent period, and provided further such expenses shall not exceed two hundred fifty thousand dollars, including any appeals thereof, in any calendar year. The Public Utilities Regulatory Authority shall recognize all such legal expenses as proper business expenses of the affected entities for rate-making purposes, as provided in section 16-19e, if applicable.

(1963, P.A. 167; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 42, 348; P.A. 97-3, S. 1, 2; P.A. 00-107, S. 1, 3; P.A. 05-264, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 97-3 designated existing language as Subsec. (a) and added language re federal courts, and added Subsec. (b) re the retention of outside legal counsel, effective February 14, 1997; P.A. 00-107 amended Subsec. (b) by adding reference to United States Department of Energy, by adding certified telecommunications providers, electric suppliers and gas registrants to the entities required to pay expenses of legal counsel and by making conforming technical changes, effective May 26, 2000; P.A. 05-264 amended Subsec. (a) to add reference to the Office of Consumer Counsel, made a technical change in Subsec. (b) and added Subsec. (c) re retention of outside legal counsel on behalf of the Office of Consumer Counsel; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-6b - Regulations.

The Public Utilities Regulatory Authority may, in accordance with chapter 54, adopt such regulations with respect to: (1) Rates and charges, services, accounting practices, safety and the conduct of operations generally of public service companies subject to its jurisdiction as it deems reasonable and necessary; (2) services, accounting practices, safety and the conduct of operations generally of electric suppliers subject to its jurisdiction as it deems reasonable and necessary; and (3) standards for systems utilizing cogeneration technology and renewable fuel resources, in accordance with the Department of Energy and Environmental Protection's policies.

(P.A. 73-342, S. 1, 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 43, 348; P.A. 81-439, S. 3, 14; P.A. 98-28, S. 81, 117; P.A. 11-80, S. 1, 20; P.A. 13-298, S. 6.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-439 authorized department to adopt regulations establishing standards for systems utilizing cogeneration technology and renewable fuel resources; P.A. 98-28 added provision authorizing the adoption of regulations with respect to electric suppliers, effective July 1, 1998; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority, in consultation with the Department of Energy and Environmental Protection”, specified that department may adopt regulations in consultation with the authority and made a technical change, effective July 1, 2011; P.A. 13-298 added Subdiv. (1), (2) and (3) designators and made conforming changes, deleted references to Department of Energy and Environmental Protection and Office of Policy and Management and added provision re systems standards in accordance with department's policies, effective July 8, 2013.



Section 16-6c - Power to delay implementation of electric suppliers' generation portfolio standards.

Section 16-6c is repealed, effective July 1, 2003.

(P.A. 99-225, S. 19, 33; P.A. 03-135, S. 24.)



Section 16-7 - Right of entry. Penalty.

The utility commissioners of the Public Utilities Regulatory Authority, or their designees, while engaged in the performance of their duties may, at all reasonable times, enter any premises, buildings, cars or other places belonging to or controlled by any public service company or electric supplier, and any person obstructing or in any way causing to be obstructed or hindered any utility commissioner of the Public Utilities Regulatory Authority or employee of the Public Utilities Regulatory Authority in the performance of his or her duties shall be fined not more than two hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 5397; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 44, 348; P.A. 98-28, S. 82, 117; P.A. 11-80, S. 1, 21; P.A. 13-298, S. 7.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added electric suppliers, effective July 1, 1998; P.A. 11-80 replaced “commissioners and any employees of the Department of Public Utility Control” with “directors and any employees of the department assigned to the Public Utilities Regulatory Authority” and made a technical change, effective July 1, 2011; P.A. 13-298 replaced “directors and any employees of the department assigned to” with “utility commissioners of” and added “or their designees” re utility commissioners, replaced “member” with “utility commissioner of the Public Utilities Regulatory Authority” and made technical and conforming changes, effective July 8, 2013.

Cited. 162 C. 51.



Section 16-8 - Examination of witnesses and documents. Hearing officers. Management audits.

(a) The Public Utilities Regulatory Authority may, in its discretion, delegate its powers, in specific cases, to one or more of its directors or to a hearing officer to ascertain the facts and report thereon to the authority. The authority, or any director thereof, in the performance of its duties or in connection with any hearing, or at the request of any person, corporation, company, town, borough or association, may summon and examine, under oath, such witnesses, and may direct the production of, and examine or cause to be produced and examined, such books, records, vouchers, memoranda, documents, letters, contracts or other papers in relation to the affairs of any public service company as it may find advisable, and shall have the same powers in reference thereto as are vested in magistrates taking depositions. If any witness objects to testifying or to producing any book or paper on the ground that such testimony, book or paper may tend to incriminate him, and the authority directs such witness to testify or to produce such book or paper, and he complies, or if he is compelled so to do by order of court, he shall not be prosecuted for any matter concerning which he or she has so testified. The fees of witnesses summoned by the authority to appear before it under the provisions of this section, and the fees for summoning witnesses shall be the same as in the Superior Court. All such fees, together with any other expenses authorized by statute, the method of payment of which is not otherwise provided, shall, when taxed by the authority, be paid by the state, through the business office of the authority, in the same manner as court expenses. The authority may designate in specific cases a hearing officer who may be a member of its technical staff or a member of the Connecticut Bar engaged for that purpose under a contract approved by the Secretary of the Office of Policy and Management to hold a hearing and make report thereon to the authority. A hearing officer so designated shall have the same powers as the authority, or any director thereof, to conduct a hearing, except that only a director of the authority shall have the power to grant immunity from prosecution to any witness who objects to testifying or to producing any book or paper on the ground that such testimony, book or paper may tend to incriminate him or her.

(b) (1) The authority may employ professional personnel to perform management audits. The authority shall promptly establish such procedures as it deems necessary or desirable to provide for management audits to be performed on a regular or irregular schedule on all or any portion of the operating procedures and any other internal workings of any public service company, including the relationship between any public service company and a related holding company or subsidiary, consistent with the provisions of section 16-8c, provided no such audit shall be performed on a community antenna television company, except with regard to any noncable communications services which the company may provide, or when (A) such an audit is necessary for the authority to perform its regulatory functions under the Communications Act of 1934, 47 USC 151, et seq., as amended from time to time, other federal law or state law, (B) the cost of such an audit is warranted by a reasonably foreseeable financial, safety or service benefit to subscribers of the company which is the subject of such an audit, and (C) such an audit is restricted to examination of the operating procedures that affect operations within the state.

(2) In any case where the authority determines that an audit is necessary or desirable, it may (A) order the audit to be performed by one of the management audit teams, (B) require the affected company to perform the audit utilizing the company's own internal management audit staff as supervised by designated members of the authority's staff, or (C) require that the audit be performed under the supervision of designated members of the authority's staff by an independent management consulting firm selected by the authority, in consultation with the affected company. If the affected company has more than seventy-five thousand customers, such independent management consulting firm shall be of nationally recognized stature. All reasonable and proper expenses of the audits, including, but not limited to, the costs associated with the audit firm's testimony at a public hearing or other proceeding, shall be borne by the affected companies and shall be paid by such companies at such times and in such manner as the authority directs.

(3) For purposes of this section, a complete audit shall consist of (A) a diagnostic review of all functions of the audited company, which shall include, but not be limited to, documentation of the operations of the company, assessment of the company's system of internal controls, and identification of any areas of the company which may require subsequent audits, and (B) the performance of subsequent focused audits identified in the diagnostic review and determined necessary by the authority. All audits performed pursuant to this section shall be performed in accordance with generally accepted management audit standards. The authority shall adopt regulations in accordance with the provisions of chapter 54 setting forth such generally accepted management audit standards. Each audit of a community antenna television company shall be consistent with the provisions of the Communications Act of 1934, 47 USC 151, et seq., as amended from time to time, and of any other applicable federal law. The authority shall certify whether a portion of an audit conforms to the provisions of this section and constitutes a portion of a complete audit.

(4) A complete audit of each portion of each gas company or electric distribution company having more than seventy-five thousand customers shall begin no less frequently than every six years, so that a complete audit of such a company's operations shall be performed every six years. Such an audit of each such company having more than seventy-five thousand customers shall be updated as required by the authority.

(5) The results of an audit performed pursuant to this section shall be filed with the authority and shall be open to public inspection. Upon completion and review of the audit, if the person or firm performing or supervising the audit determines that any of the operating procedures or any other internal workings of the affected public service company are inefficient, improvident, unreasonable, negligent or in abuse of discretion, the authority may, after notice and opportunity for a hearing, order the affected public service company to adopt such new or altered practices and procedures as the authority shall find necessary to promote efficient and adequate service to meet the public convenience and necessity. The authority shall annually submit a report of audits performed pursuant to this section to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities which report shall include the status of audits begun but not yet completed and a summary of the results of audits completed. Any such report may be submitted electronically.

(6) All reasonable and proper costs and expenses, as determined by the authority, of complying with any order of the authority pursuant to this subsection shall be recognized by the authority for all purposes as proper business expenses of the affected company.

(7) After notice and hearing, the authority may modify the scope and schedule of a management audit of a telephone company which is subject to an alternative form of regulation so that such audit is consistent with that alternative form of regulation.

(c) Nothing in this section shall be deemed to interfere or conflict with any powers of the authority or its staff provided elsewhere in the general statutes, including, but not limited to, the provisions of this section and sections 16-7, 16-28 and 16-32, to conduct an audit, investigation or review of the books, records, plant and equipment of any regulated public service company.

(1949 Rev., S. 5398; P.A. 73-355, S. 2; P.A. 75-486, S. 6, 69; P.A. 77-614, S. 19, 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-168; 80-482, S. 4, 40, 45, 345, 348; P.A. 81-348, S. 1; P.A. 82-472, S. 50, 183; P.A. 85-509, S. 2, 11; 85-552, S. 4, 8; P.A. 90-221, S. 2, 15; P.A. 94-229, S. 1; P.A. 97-23; P.A. 98-28, S. 83, 117; June Sp. Sess. P.A. 98-1, S. 5, 121; P.A. 11-80, S. 1, 23; P.A. 13-5, S. 2; P.A. 13-119, S. 1, 2; P.A. 14-134, S. 48.)

History: P.A. 73-355 specified that hearing examiners may be staff member or member of Connecticut bar; P.A. 75-486 replaced public utilities commission with public utilities control authority, allowed authority to act at request of person, corporation, company, town, borough or association and added Subsec. (b) re audits; P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation; P.A. 80-168 replaced “member(s)” with “commissioner(s)”, and “secretary” with “business office”, allowed delegation of powers to hearing examiners and replaced provision whereby hearing examiner had power only to administer oaths with provision granting examiners same powers as division except power to grant immunity from prosecution; P.A. 80-482 made division an independent department with public utilities control authority as its head; P.A. 81-348 reduced number of consulting firms required to be included in list provided to company by department in Subsec. (b), from five to three; P.A. 82-472 made technical corrections; P.A. 85-509 divided Subsec. (b) into Subsecs. (b) and (c) and, in Subsec. (b), prohibited management audits of community antenna television companies except with regard to noncable communications services; P.A. 85-552 amended Subsec. (b) to require department, instead of affected company, to select consulting firm for management audit, to require consulting firm to be of nationally-recognized stature if affected company has more than 75,000 customers and to require periodic audits only of gas, electric and telephone companies having more than 75,000 customers; P.A. 90-221 in Subsec. (b) added provision that the affected companies shall pay all reasonable and proper costs of an audit, including the costs of the audit firm's testimony at a public hearing and a provision that such costs shall be paid as directed by the department; P.A. 94-229 amended Subsec. (b) by adding Subdiv. designations, adding provision re relationship between public service company and related holding company or subsidiary in Subdiv. (1), adding Subparas. (A) to (C) re audits of community antenna television companies in Subdiv. (1), changing subdivision designations to subparagraph designations in Subdiv. (2), deleting provision re audits of gas, electric or telephone companies having more than 75,000 customers from Subdiv. (2), adding Subdiv. (3) re complete audits, adding Subdiv. (4) re audits of gas, electric and telephone companies having more than 75,000 customers, changing “any such audits” to “an audit performed pursuant to this section” in Subdiv. (5), adding provision re report of audits in Subdiv. (5), and adding Subdiv. (7) re audits of telephone companies subject to an alternative form of regulation; P.A. 97-23 amended Subsec. (b)(4) to delete references to telephone companies and delete provision requiring department to schedule complete audits; P.A. 98-28 amended Subsec. (b)(4) by adding electric distribution companies, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (b)(5), effective June 24, 1998; P.A. 11-80 amended Subsecs. (a) and (b) to replace “Department of Public Utility Control” with “Public Utilities Regulatory Authority”, “department” with “authority” and “hearing examiner” with “hearing officer” and amended Subsec. (b)(1) to replace provision allowing Department of Public Utility Control to establish management audit teams with provision allowing authority, within available appropriations, to employ personnel to perform management audits, effective July 1, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority” in Subsec. (c), effective July 1, 2011; P.A. 13-5 amended Subsecs. (a) and (b)(3) to replace “department” with “authority”, effective May 8, 2013; P.A. 13-119 amended Subsec. (b) to delete “within available appropriations,” re employment of professional personnel to perform management audits in Subdiv. (1) and to add provision re electronic submission of report in Subdiv. (5), effective June 18, 2013; P.A. 14-134 amended Subsec. (b)(4) by deleting reference to electric company and making a technical change, effective June 6, 2014.

See Sec. 52-260 re witness fees.

Cited. 162 C. 51; 210 C. 349.

Cited. 44 CS 21.



Section 16-8a - Protection of employee of public service company, contractor or Nuclear Regulatory Commission from retaliation. Procedures. Regulations.

(a) No public service company, as defined in section 16-1, holding company, as defined in section 16-47, or Nuclear Regulatory Commission licensee operating a nuclear power generating facility in this state, or person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such public service company, holding company or licensee, may take or threaten to take any retaliatory action against an employee for the employee's disclosure of (1) any matter involving the substantial misfeasance, malfeasance or nonfeasance in the management of such public service company, holding company or licensee, or (2) information pursuant to section 31-51m. Any employee found to have knowingly made a false disclosure shall be subject to disciplinary action by the employee's employer, up to and including dismissal.

(b) Any employee of such a public service company, holding company or licensee, or of any person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such a public service company, holding company or licensee, having knowledge of any of the following may transmit all facts and information in the employee's possession to the Public Utilities Regulatory Authority: (1) Any matter involving substantial misfeasance, malfeasance or nonfeasance in the management of such public service company, holding company or licensee; or (2) any matter involving retaliatory action or the threat of retaliatory action taken against an employee who has reported the misfeasance, malfeasance or nonfeasance, in the management of such public service company, holding company or licensee. With regard to any matter described in subdivision (1) of this subsection, the authority shall investigate such matter in accordance with the provisions of section 16-8 and shall not disclose the identity of such employee without the employee's consent unless it determines that such disclosure is unavoidable during the course of the investigation. With regard to any matter described in subdivision (2) of this subsection, the matter shall be handled in accordance with the procedures set forth in subsections (c) and (d) of this section.

(c) (1) Not more than ninety business days after receipt of a written complaint, in a form prescribed by the authority, by an employee alleging the employee's employer has retaliated against an employee in violation of subsection (a) of this section, the authority shall make a preliminary finding in accordance with this subsection.

(2) Not more than five business days after receiving a written complaint, in a form prescribed by the authority, the authority shall notify the employer by certified mail. Such notification shall include a description of the nature of the charges and the substance of any relevant supporting evidence. The employer may submit a written response and both the employer and the employee may present rebuttal statements in the form of affidavits from witnesses and supporting documents and may meet with the authority informally to respond verbally about the nature of the employee's charges. The authority shall consider in making its preliminary finding as provided in subdivision (3) of this subsection any such written and verbal responses, including affidavits and supporting documents, received by the authority not more than twenty business days after the employer receives such notice. Any such response received after twenty business days shall be considered by the authority only upon a showing of good cause and at the discretion of the authority. The authority shall make its preliminary finding as provided in subdivision (3) of this subsection based on information described in this subdivision, without a public hearing.

(3) Unless the authority finds by clear and convincing evidence that the adverse employment action was taken for a reason unconnected with the employee's report of substantial misfeasance, malfeasance or nonfeasance, there shall be a rebuttable presumption that an employee was retaliated against in violation of subsection (a) of this section if the authority finds that: (A) The employee had reported substantial misfeasance, malfeasance or nonfeasance in the management of the public service company, holding company or licensee; (B) the employee was subsequently discharged, suspended, demoted or otherwise penalized by having the employee's status of employment changed by the employee's employer; and (C) the subsequent discharge, suspension, demotion or other penalty followed the employee's report closely in time.

(4) If such findings are made, the authority shall issue an order requiring the employer to immediately return the employee to the employee's previous position of employment or an equivalent position pending the completion of the authority's full investigatory proceeding pursuant to subsection (d) of this section.

(d) Not later than thirty days after making a preliminary finding in accordance with the provisions of subsection (c) of this section, the authority shall initiate a full investigatory proceeding in accordance with the provisions of section 16-8, at which time the employer shall have the opportunity to rebut the presumption. The authority may issue orders, impose civil penalties, order payment of back pay or award attorneys' fees in a manner that conforms with the notice and hearing provisions in section 16-41 against a public service company, holding company or licensee or a person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such public service company, holding company or licensee, in order to enforce the provisions of this section.

(e) If an employee or former employee of such a public service company, holding company or licensee, or of a person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such a public service company, holding company or licensee, having knowledge of any matter involving the substantial misfeasance, malfeasance or nonfeasance in the management of such public service company, holding company or licensee, enters into an agreement with the employee's employer that contains a provision directly or indirectly discouraging the employee from presenting a written complaint or testimony concerning such misfeasance, malfeasance or nonfeasance in any legislative, administrative or judicial proceeding, such provision shall be void as against public policy.

(f) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations shall include the following: (1) The procedures by which a complaint may be brought pursuant to subsection (a) of this section; (2) the time period in which such a complaint may be brought; (3) the time period by which the authority shall render a decision pursuant to subsection (d) of this section; (4) the form on which written complaints shall be submitted to the authority by an employee pursuant to subsection (c) of this section; and (5) the requirement that a notice be posted in the workplace informing all employees of any public service company, holding company and licensee and of any person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to a company or licensee, as defined in subsection (b) of this section, of their rights under this section, including the right to be reinstated in accordance with subsection (c) of this section.

(P.A. 85-245, S. 1; P.A. 89-88; P.A. 91-247, S. 1; P.A. 96-22, S. 1, 2; P.A. 97-60, S. 1, 2; P.A. 99-46, S. 1, 2; P.A. 11-80, S. 24; P.A. 13-119, S. 3.)

History: P.A. 89-88 included provisions re employees of a holding company, a Nuclear Regulatory Commission licensee, a contractor or a subcontractor and added new Subsec. (c) re department orders to enforce provisions of section; P.A. 91-247 added provision in Subsec. (a) authorizing persons having knowledge of “the discharge, discipline or penalizing of a person reporting the misfeasance, or nonfeasance of the company” to report the same to the department, in Subsec. (c) authorized the department to issue cease and desist orders and added a new Subsec. (d) requiring the department to adopt regulations to provide employees with information re rights relating to complaints against a company; P.A. 96-22 imposed January 1, 1997, deadline for the department to adopt regulations as provided for in Subsec. (d), effective April 29, 1996; P.A. 97-60 inserted new Subsec. (a) prohibiting retaliation against employees, relettered former Subsec. (a) as Subsec. (b) and restructured the language, deleted former Subsecs. (b) and (c), inserted new Subsec. (c) creating procedures for preliminary findings of retaliation and establishing presumptions, inserted new Subsec. (d) describing procedures for full investigatory proceedings, inserted new Subsec. (e) rendering certain agreements as void, and relettered former Subsec. (d) as Subsec. (f) and restructured language, effective May 27, 1997; P.A. 99-46 amended Subsec. (c) by deleting provisions re complaints pending on May 27, 1997, and requiring department to make finding based on sworn affidavits and verified documents without a public hearing in Subdiv. (1), by rewording language re notice to employer and preliminary findings in Subdiv. (2), authorizing employee to present rebuttal statements and respond verbally and changing to 20 the number of days a party can respond to department, by adding provision re adverse employment action taken for reason unconnected to misfeasance and changing Subpara. (c) criteria in Subdiv. (3), and by adding provision re pending completion of department's full investigatory proceeding in Subdiv. (4), amended Subsec. (d) by adding “Not later than thirty days”, and making technical changes, effective May 27, 1999; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replaced “department” with “authority”, effective July 1, 2011; P.A. 13-119 amended Subsec. (c)(1) by changing from 30 to 90 the number of days before the authority must issue a preliminary finding and amended Subsec. (d) by adding provision re ordering of payment of back pay or awarding attorneys' fees, effective July 1, 2013.

See Sec. 16-8d re recovery of costs or expenses associated with any action brought under section 16-8a.

To the extent that section creates some right of action by a whistle-blower, it is a right against a power company and not against department or the state; section does not require a hearing when department investigates an employee's whistle-blower complaint against a nuclear power company and finds no merit to the complaint. 48 CS 188.



Section 16-8b - Labor disputes at public service companies. Determination of unreasonable profits during dispute. Refunds.

Whenever a labor dispute at a public service company, as defined in section 16-1, results in a work stoppage for a period of more than seven days, the Public Utilities Regulatory Authority shall initiate a proceeding not later than thirty days after the termination of the labor dispute to determine whether the public service company, as a result of such work stoppage, earned unreasonable profits and whether the quality of service to the customers of such public service company was impaired. The authority may issue such remedial orders as may be necessary to protect ratepayers including, but not limited to, refunds or other adjustments.

(P.A. 87-82; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Unreasonable profits, as determined by text and legislative history, are not measured by authorized rate of return pursuant to Sec. 16-247k, but by an incremental analysis that considers whether public utility earned profits as result of not paying labor costs at a time when service to customers was impaired. 274 C. 119.



Section 16-8c - Examination of witnesses and documents. Audits. Relationship between public service companies and subsidiaries.

(a) The Public Utilities Regulatory Authority or any director or any hearing officer thereof may exercise the powers provided under subsection (a) of section 16-8, in relation to summoning and examining under oath, such witness and the production and examination of such books, records, vouchers, memoranda, documents, letters, contracts or other papers as it deems advisable of any holding company or subsidiary that is related to a public service company, provided such powers may be exercised in regard to (1) a holding company, only with respect to transactions between the holding company and a related public service company or transactions between the holding company and a subsidiary of such holding company which is not itself a public service company, which transactions are of the same type as transactions between such holding company and a related public service company, or (2) a subsidiary, only with respect to transactions between such subsidiary and a related public service company, and in either case only after having first determined that the exercise of such powers may be necessary to protect customers of the related public service company from any adverse impact on the costs, revenues, rates, charges or quality of service of such public service company.

(b) The authority may require the audit of (1) transactions between a public service company and a related holding company or subsidiary which is not itself a public service company, and (2) transactions between a related holding company and a subsidiary of such holding company which is not itself a public service company, which transactions are of the same type as transactions between such holding company and a related public service company, to the extent necessary to ensure that such transactions do not have an adverse impact on the costs or revenues of the public service company, the rates and charges paid by the customers of the public service company or upon the quality of service of such public service company. Upon completion of any audit conducted pursuant to this section, if the authority determines that any transactions which were the subject of such audit have had an adverse impact on the costs, revenues, rates, charges or quality of service of the public service company, the authority may exercise its powers under this title with respect to the public service company to ensure that the rates, charges and quality of service of the public service company conform to the principles and guidelines set forth in section 16-19e. The authority may disallow, for rate-making purposes, the costs of the audit, after first considering the reasons for the audit and any adverse impact on the customers of the public service company.

(c) Proprietary commercial and proprietary financial information of a holding company or subsidiary provided pursuant to this section shall be confidential and protected by the authority, subject to the provisions of section 4-177.

(d) For the purposes of this section, a subsidiary and a public service company are related if the subsidiary is owned or controlled by the public service company, a holding company thereof, a subsidiary of the public service company or holding company, or a subsidiary of such subsidiary. A holding company and a public service company are related if the public service company is owned or controlled by the holding company, a subsidiary of such holding company or a subsidiary of such subsidiary.

(e) As used in this section, (1) “holding company” means a company as defined in section 16-47, (2) “controlled” or “control” means the possession of the power to direct or cause the direction of the management and policies of a public service company, a holding company, or a subsidiary whether through the ownership of its voting securities, the ability to effect a change in the composition of its board of directors or otherwise, (3) “subsidiary” means any corporation, limited liability company, company, association, joint stock association, partnership, person or other entity which is owned or controlled, directly or indirectly, by a public service company, a holding company or a subsidiary of a public service company or holding company, and (4) “transactions” means cost allocations, capital structure, provision of goods and services, transfers of assets and liabilities, loans, financings, leases and other financial obligations.

(f) Nothing in this section shall be deemed to limit any existing statutory powers of the authority with respect to public service companies, holding companies or subsidiaries.

(g) The authority may conduct joint hearings with another agency including, but not limited to, the utility regulatory agency of another state on matters of mutual cognizance and interest.

(P.A. 88-198; P.A. 95-79, S. 49, 189; P.A. 11-80, S. 1.)

History: P.A. 95-79 amended Subsec. (h) to redefine “subsidiary” to include a limited liability company, effective May 31, 1995 (Revisor's note: A reference in Subsec. (b) to “title 16” was changed editorially by the Revisors to “this title” for consistency with customary statutory usage); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-8d - Recovery of costs, expenses, judgments or attorney's fees for an action brought under section 16-8a.

(a) No costs, expenses or judgments associated with any action brought under the provisions of section 16-8a may be included in the rates or charge of any public service company, as defined in section 16-1, until such time as the Public Utilities Regulatory Authority or the Labor Department, in a final decision, finds in favor of the company or if such action is appealed, until such time as the court finds, in a final decision, in favor of the company.

(b) In any action brought under the provisions of section 16-8a, which results in a judgment in favor of the plaintiff, the court shall award to the plaintiff, in addition to any other relief, costs and a reasonable attorney's fee based on the work reasonably performed by an attorney and not on the amount of recovery, and may award punitive damages.

(c) The provisions of subsections (a) and (b) of this section shall only apply to an action brought pursuant to section 16-8a by an employee of a Nuclear Regulatory Commission licensee operating a nuclear power generating facility in this state or by any person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such licensee.

(P.A. 91-247, S. 2; P.A. 92-194; P.A. 11-80, S. 1.)

History: P.A. 92-194 amended Subsec. (a) prohibiting the inclusion of judgments in the rates or charges of a public service company unless the public utility control department or labor department in a final decision finds in favor of the company and added Subsecs. (b) and (c) authorizing the awarding of attorney's fees and limiting the application of the section to actions brought against nuclear regulatory licensees; (Revisor's note: In 1997 a reference in Subsec. (a) to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with statutory usage); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.

Section provides a whole set of remedies for a cause of action that General Assembly failed to formulate; to the extent that Sec. 16-8a creates some right of action by a whistle-blower, it is a right against a power company and not against department or the state. 48 CS 188.



Section 16-9 - Orders.

All decisions, orders and authorizations of the Public Utilities Regulatory Authority shall be in writing and shall specify the reasons therefor, shall be filed and kept in the office of the authority and recorded in a book kept by it for that purpose and shall be public records. Said authority may, at any time, for cause shown, upon hearing had after notice to all parties in interest, rescind, reverse or alter any decision, order or authorization by it made. Written notice of all orders, decisions or authorizations issued by the authority shall be given to the company or person affected thereby, by personal service upon such company or person or by registered or certified mail, as the authority determines. Any final decision, order or authorization of the Public Utilities Regulatory Authority in a contested case shall constitute a final decision for the purposes of chapter 54.

(1949 Rev., S. 5399; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 46, 348; P.A. 88-297, S. 14; P.A. 11-80, S. 1, 22.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-297 substituted “records” for “documents”; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and added provision re final decision of authority in a contested case to constitute a final decision for purposes of chapter 54, effective July 1, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.

Right to render conditional judgment. 41 C. 355. Provision as to notice held to be merely directory. 78 C. 301. Trial before commission on appeal to it from local authorities is de novo; dismissal of appeal because of finding in another, distinct appeal improper. 84 C. 24. Appearance before commission waives want of notice of proceeding. Id.; Id., 40. No formal pleadings necessary before commission. 86 C. 36. All orders must find their justification in public convenience, necessity or safety. 89 C. 528. Court may take judicial notice of regulations of commission. 113 C. 416. Section confers right to reopen and rehear. Id., 503. Cited. 132 C. 514. When commission must make findings of facts. 145 C. 243. If commission can reverse its decision for due cause, then, on a new application for the same privilege, it can reach a different result. Id., 617. Cited. 162 C. 51; 165 C. 114; 166 C. 328. Legislative selection of the words “the company or person” instead of “the companies or persons” suggests that it intended that the written notice requirement be limited to giving such notice to the applicant if the order were issued in response to an application, or, in other cases, to the party to whom the order was directed. 168 C. 478. Cited. 169 C. 344; 170 C. 3; 219 C. 51; Id., 121; Id., 168. Authority lacked jurisdiction to resolve capacity clearing price dispute pursuant to section; interpretation that section was intended to confer jurisdiction on authority to unilaterally alter a decision approving the form of a contract after private parties have agreed to its terms rejected as constitutionally suspect; nothing in section confers jurisdiction on authority to exercise equitable power to reform contract to conform to true intent of the parties. 319 C. 367.

Cited. 40 CS 520.



Section 16-9a - Party status in proceedings before authority.

In a proceeding before the Public Utilities Regulatory Authority, the authority shall give special consideration to a request for party status from a person whose interests are not otherwise adequately represented by another party to the proceeding and shall not unreasonably deny such request.

(P.A. 96-247, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-9b - Commissioner of Energy and Environmental Protection to be party to proceedings before authority.

The Commissioner of Energy and Environmental Protection shall be a party to each proceeding before the Public Utilities Regulatory Authority and may participate in any such proceeding at said commissioner's discretion.

(P.A. 13-298, S. 9.)

History: P.A. 13-298 effective July 8, 2013.



Section 16-10 - Enforcement of statutes and orders.

The Superior Court, on application of the Public Utilities Regulatory Authority or of the Attorney General, may enforce, by appropriate decree or process, any provision of this chapter or any order of the authority rendered in pursuance of any statutory provision.

(1949 Rev., S. 5400; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 47, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 145 C. 526; 162 C. 51.



Section 16-10a - Revocation of franchises. Procedure. Reassignment.

(a) Whenever any person, firm or corporation, incorporated under the general statutes or any special act, is granted a franchise to operate as a public service company, as defined in section 16-1, and fails to provide service which is adequate to serve the public convenience and necessity of any town, city, borough, district or other political subdivision of the state, or any portion thereof, for a period of five years from the date of such franchise or from January 1, 1961, whichever is later, the Public Utilities Regulatory Authority, on its own initiative, or upon complaint of any such town, city, borough, district or other political subdivision, or on petition of not less than five per cent of the affected persons, but in no event more than one thousand persons, in any such town, city, borough, district or other political subdivision, shall fix a time and place for a hearing to be held thereon. The authority shall give notice thereof to all parties in interest and shall make such further investigation into the alleged failure to provide such service as it deems necessary. If upon such hearing, said authority finds that the holder of such franchise has failed to provide such service and that there is an immediate need for such service, it may revoke such franchise as to any such town, city, borough, district or political subdivision, or any portion thereof, or make such other order as may be necessary to provide such service. Whenever any person, firm or corporation, incorporated under the general statutes or any special act, is granted a franchise to operate as a railroad company, as defined in section 13b-199, and fails to provide adequate service, or has discontinued the service, on any segment of its lines for which such franchise is granted for a period of five years or more, the franchise for such segment of line shall cease to exist and shall be revoked by the authority for such failure to operate such service or discontinuance of service for a period of five years or more.

(b) The Public Utilities Regulatory Authority, on its own initiative or upon complaint of any town, city, borough, district or other political subdivision of the state, in which a public service company, other than a community antenna television company, having five thousand or fewer customers, or a water company provides service, or on petition of either fifty per cent of the residents of such a town, city, borough, district or other political subdivision, or of five hundred customers of such company in any such town, city, borough, district or other political subdivision, may conduct a hearing, after giving notice thereof to all interested parties, to determine whether the rates that have been charged by such company for a period of five consecutive years immediately preceding the date of such hearing are so excessive in comparison to the rates charged by other public service companies providing the same or similar service as to inhibit the economic development of the area in which such company is authorized to furnish service or impose an unreasonable cost on the customers of such company. In making such determination, the authority may conduct such further investigation as it deems necessary and may consider whether such rates, if excessive, are the result of such factors as the overall size, stability and financial condition of such company, the organization, including technical and managerial expertise and efficiency, of such company and the physical condition and capacity of such company's plant. If the authority finds that such company is unable or unwilling to provide service at a reasonable cost to its customers, as determined by the authority, it may (1) make such order as may be necessary to provide such service, or (2) revoke the franchise held by such company. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(c) If any such franchise is revoked, the Public Utilities Regulatory Authority, when the General Assembly is not in session, may grant a franchise to any person, firm or corporation, incorporated under the general statutes or any special act, qualified and prepared to provide such services within a reasonable time, as determined by said authority provided the authority first finds there is an immediate need for such a franchise after a public hearing in the area to be served thereunder. Such hearing shall be advertised at least twice prior thereto in a newspaper having a general circulation in each town of the area to be serviced by such franchise, once at least three days before said hearing, once at least fifteen days before said hearing, both advertisements to be at least ten days apart. Such franchise shall carry the same authority and powers and shall be subject to the same conditions and restrictions, if any, as the original franchise.

(1969, P.A. 789, S. 1; P.A. 73-353; P.A. 75-486, S. 7, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 48, 348; P.A. 81-472, S. 24, 159; P.A. 85-246, S. 9; P.A. 87-96; P.A. 89-261, S. 1; P.A. 94-219, S. 2; P.A. 11-80, S. 1; P.A. 14-134, S. 3.)

History: P.A. 73-353 added provisions re revocation of franchise upon failure to provide or discontinuance of service in Subsec. (a); P.A. 75-486 replaced public utilities commission with public utilities control authority and amended Subsec. (a) to allow hearings if service not adequate to serve public convenience and necessity and to add provision re petition for hearing; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-472 made technical changes; P.A. 85-246 amended Subsec. (a) to delete reference to street railway companies; P.A. 87-96 relettered existing Subsec. (b) as Subsec. (c) and added new Subsec. (b) re franchise revocation procedures applicable to small public service companies unable or unwilling to provide service at a reasonable cost; P.A. 89-261 deleted provision in Subsec. (b) preventing the department from revoking a water company franchise; P.A. 94-219 in Subsec. (b) changed requirements for a petition to determine if rates charged by a public service water company are excessive from 5% of the affected persons to either 50% of the residents of such town, city or borough, district or other political subdivision or 500 customers of such company; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (a) by replacing reference to Sec. 16-1 with reference to Sec. 13b-199 re railroad company, effective June 6, 2014.



Section 16-11 - Safety of public and employees. Powers.

The Public Utilities Regulatory Authority shall, so far as is practicable, keep fully informed as to the condition of the plant, equipment and manner of operation of all public service companies in respect to their adequacy and suitability to accomplish the duties imposed upon such companies by law and in respect to their relation to the safety of the public and of the employees of such companies. The authority may order such reasonable improvements, repairs or alterations in such plant or equipment, or such changes in the manner of operation, as may be reasonably necessary in the public interest. The general purposes of this section and sections 16-19, 16-25, 16-43 and 16-47 are to assure to the state of Connecticut its full powers to regulate its public service companies, to increase the powers of the Public Utilities Regulatory Authority and to promote local control of the public service companies of this state, and said sections shall be so construed as to effectuate these purposes.

(1949 Rev., S. 5401; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 345, 348; P.A. 82-150, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 deleted an obsolete reference to Sec. 16-37 and substituted “companies” for “corporations”; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

In case of conflict of powers between commission and local authorities, latter yield. 66 C. 211; 103 C. 212. Duties are administrative rather than judicial. 43 C. 382; 75 C. 471; 78 C. 306; 80 C. 640; 86 C. 36; 88 C. 471; 89 C. 537; 97 C. 458; Id., 733. Have no powers of arbitration; conditional decrees. 41 C. 355; 104 U.S. 1. Except for local regulations, such as traffic rules, municipalities have no power to regulate street railways. 103 C. 212. Cited. 140 C. 650; 144 C. 516. Contract of public utility company affecting its service and the public interest is subject to scrutiny of commission. 145 C. 526. Does not provide that a transfer of control under Sec. 16-47 can be made only to inhabitants of franchise area. 146 C. 1. Dispute concerning private property rights of various riparian owners, including defendant water company, does not fall within administrative process of commission and was properly brought before Superior Court. 155 C. 477. Within their scope, the regulations of commission have the force of statutes and a violation of a valid regulation is negligence per se; defendant electric utility exercised every reasonable precaution to safeguard the public against live wires in a severe storm and could plead and prove contributory negligence by plaintiff. 158 C. 600. Cited. 162 C. 93; 219 C. 121.

Cited. 43 CA 196.

Cited. 30 CS 36; 40 CS 520.



Section 16-11a - Nuclear Energy Advisory Council; composition; duties.

(a) There is established a Nuclear Energy Advisory Council which shall (1) hold regular public meetings for the purpose of discussing issues relating to the safety and operation of the nuclear power generating facilities located in this state and to advise the Governor, the General Assembly and municipalities within a five-mile radius of any nuclear power generating facility in this state of such issues, (2) work in conjunction with agencies of the federal, state and local governments to ensure the public health and safety, (3) discuss proposed changes in or problems arising from the operation of a nuclear power generating facility, (4) communicate with any company operating a nuclear power generating facility about safety or operational concerns at the facility, which communications may include, but not be limited to, receipt of written reports and presentations to the council, and (5) review the current status of facilities with the Nuclear Regulatory Commission.

(b) The advisory council shall consist of: (1) Two members appointed by the president pro tempore of the Senate and two members appointed by the speaker of the House of Representatives; (2) the Commissioner of Energy and Environmental Protection, or said commissioner's designee; (3) one representative of an operator of a nuclear power generating facility located in the state, appointed by the Governor; (4) two electors from each municipality in which a nuclear power generating facility is located, appointed by the chief executive officers of said municipalities; and (5) four electors each of whom is from a municipality which is adjacent to a municipality in which a nuclear power generating facility is located, one appointed by the majority leader of the House of Representatives, one appointed by the majority leader of the Senate, one appointed by the minority leader of the House of Representatives, and one appointed by the minority leader of the Senate.

(c) All appointments to the advisory council shall be made not more than thirty days after June 6, 1996. Any vacancy shall be filled by the appointing authority.

(d) The council shall elect a chairperson from among its members, except that the speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons for the first meeting of the council. Such chairpersons shall schedule the first meeting of the council, which shall be held within sixty days after June 6, 1996.

(e) The membership of the council shall serve without compensation. The Commissioner of Energy and Environmental Protection shall provide clerical support to the council.

(f) On or before January 1, 1997, and annually thereafter, the advisory council shall report to the General Assembly concerning its activities for the preceding year.

(P.A. 96-245, S. 17, 44; P.A. 00-155; P.A. 01-49, S. 3; P.A. 11-80, S. 1; P.A. 14-134, S. 49.)

History: P.A. 96-245 effective June 6, 1996 (Revisor's note: In codifying this section the Revisors editorially substituted “council” for “task force” in the phrase “Such chairpersons shall schedule the first meeting of the council, which shall ...”); P.A. 00-155 deleted “within available resources” in Subsec. (e); P.A. 01-49 amended Subsecs. (a) and (b) to make technical changes, including a change for purposes of gender neutrality; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (e), effective July 1, 2011; P.A. 14-134 amended Subsec. (a) by deleting references to any electric company operating a nuclear power generating facility, effective June 6, 2014.



Section 16-12 - Complaints as to dangerous conditions.

Any person or any town, city or borough may make complaint, in writing, to the Public Utilities Regulatory Authority, of any defects in any portion of the plant or equipment of any public service company or electric supplier, or of the manner of operating such plant, by reason of which the public safety or the health or safety of employees is endangered; and, if he or it so requests, the name of the complainant shall not be divulged unless in the opinion of the authority the complaint is such that publicity is demanded.

(1949 Rev., S. 5402; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 49, 348; P.A. 98-28, S. 84, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-13 - Procedure upon complaint.

Upon receipt of such complaint, the Public Utilities Regulatory Authority shall fix a time and place for hearing thereon and shall give notice thereof to all parties in interest, and shall make such further investigation into the alleged conditions as it deems necessary. If, upon such hearing, the authority finds the conditions to be dangerous to public safety or to the safety of employees, it shall make such order as may be necessary to remedy the same and shall furnish a copy of such order to the complainant, upon request. If the authority finds that the complaint is not justified, it shall so notify the complainant in writing, by registered or certified letter, specifying the reasons for such finding, and shall file a copy of such notification in the office of the authority.

(1949 Rev., S. 5403; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 345, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 169 C. 344.



Section 16-14 - Powers concerning electrolysis or escape of electricity.

Any town, city or borough, or any person or corporation maintaining pipes, conductors or other structures under or above ground in the streets or highways, or owning cattle, as defined in section 22-381, may make complaint in writing to the Public Utilities Regulatory Authority of conditions resulting in injury to or destruction of such pipes, conductors, structures or cattle by electrolysis or by reason of the escape of electricity of any public service company or electric supplier. Proceedings shall be had upon such complaint as provided in sections 16-12 and 16-13. After hearing, as therein provided, said authority may make such order as may be necessary to prevent such injury or destruction, and said authority may, at any time thereafter, for cause shown, upon hearing, after notice to all parties in interest, alter any such decision or order. Neither the provisions of this section nor compliance with any order passed pursuant to the provisions hereof shall constitute a defense in an action for damages resulting from electrolysis.

(1949 Rev., S. 5404; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 50, 348; P.A. 94-242, S. 8; P.A. 98-28, S. 85, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 94-242 expanded applicability to owners of cattle; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-15 - Compliance with orders. Penalty.

Each public service company and electric supplier shall comply immediately with any order of the Public Utilities Regulatory Authority made in accordance with the provisions of sections 16-13 and 16-14, and any company failing to comply with any such order shall be fined not more than one thousand dollars for each offense and shall be liable in double damages for any injury or damage resulting to any person from such failure.

(1949 Rev., S. 5405; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 51, 348; P.A. 98-28, S. 86, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-16 - Report of accidents.

Each public service company and electric supplier subject to regulation by the Public Utilities Regulatory Authority shall, in the event of any accident attended with personal injury or involving public safety, which was or may have been connected with or due to the operation of its or his property, or caused by contact with the wires of any public service company or electric supplier, notify the authority thereof, by telephone or otherwise, as soon as may be reasonably possible after the occurrence of such accident, unless such accident is a minor accident, as defined by regulations of the authority. Each such person, company or electric supplier shall report such minor accidents to the authority in writing, in summary form, once each month. If notice of such accident, other than a minor accident, is given otherwise than in writing, it shall be confirmed in writing within five days after the occurrence of such accident. Any person, company or electric supplier failing to comply with the provisions of this section shall be fined not more than five hundred dollars for each offense.

(1949 Rev., S. 5406; P.A. 75-486, S. 1, 69; P.A. 77-254; 77-614, S. 162, 610; P.A. 79-610, S. 42; P.A. 80-482, S. 52, 348; P.A. 94-242, S. 1, 9; P.A. 98-28, S. 87, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-254 added special provisions for reporting minor accidents; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 deleted reference to companies operating motor buses or taxicabs; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 94-242 deleted references to persons or companies operating motor vehicles in livery service and motor common or contract carriers of property for hire, effective June 2, 1994; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-17 - Duties as to accidents.

The Public Utilities Regulatory Authority shall examine the causes of, and the circumstances connected with, all fatal accidents occurring in the operation of the plant or equipment of any public service company or electric supplier, and such other accidents, whether resulting in personal injury or not, as, in its judgment, require investigation. The authority shall make a record of the causes, facts and circumstances of each accident, within three months thereafter, and as a part of such record shall suggest means, if possible, whereby similar accidents may be avoided in the future. Such record shall be open to public inspection at the office of the authority and a copy thereof shall be mailed to the public service company or electric supplier affected thereby. The authority may by written order extend the deadline for completion of its record in cases where it is not possible to conclude an investigation within the three-month period because of circumstances beyond its control.

(1949 Rev., S. 5407; 1971, P.A. 221; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 53, 348; P.A. 82-150, S. 3; P.A. 90-51, S. 1; P.A. 98-28, S. 88, 117; P.A. 11-80, S. 1.)

History: 1971 act required that record of accident be made within three months rather than one month; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 made technical grammatical change; P.A. 90-51 added provision allowing department to extend deadline for completion of its record; P.A. 98-28 added electric suppliers and made a technical change, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 162 C. 53.



Section 16-18 - Powers concerning poles and wires.

The Public Utilities Regulatory Authority shall have power, after notice to the companies interested and public hearing, to require any public service company or certified telecommunications provider maintaining a line or lines of poles and wires in this state to change the location of such poles and wires in the public highways whenever public convenience or necessity requires such change and, if two or more companies, persons, firms or corporations are using or maintaining lines of poles or wires in the same street, to require the wires of such companies, persons, firms and corporations to be strung upon one or more lines of poles to be owned and maintained by the companies, persons, firms or corporations using the same as said authority determines.

(1949 Rev., S. 5408; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 54, 348; P.A. 94-74, S. 4, 11; P.A. 99-286, S. 6, 19; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 94-74 added provisions re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 99-286 changed reference to person, firm or corporation certified to provide telecommunications service to “certified telecommunications provider”, effective July 19, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 103 C. 205; 162 C. 93.



Section 16-18a - Consultants: Retention, expenses, findings and recommendations.

(a) In the performance of their duties the Public Utilities Regulatory Authority and the Office of Consumer Counsel may retain consultants to assist their staffs in proceedings before the authority by providing expertise in areas in which staff expertise does not currently exist or when necessary to supplement existing staff expertise. In any case where the authority or Office of Consumer Counsel determines that the services of a consultant are necessary or desirable, the authority shall (1) allow opportunity for the parties and participants to the proceeding for which the services of a consultant are being considered to comment regarding the necessity or desirability of such services, (2) upon the request of a party or participant to the proceeding for which the services of a consultant are being considered, hold a hearing, and (3) limit the reasonable and proper expenses for such services to not more than two hundred thousand dollars for each agency per proceeding involving a public service company, telecommunications company, electric supplier or person seeking certification to provide telecommunications services pursuant to chapter 283, with more than fifteen thousand customers, and to not more than fifty thousand dollars for each agency per proceeding involving such a company, electric supplier or person with less than fifteen thousand customers, provided the authority or the Office of Consumer Counsel may exceed such limits for good cause. In the case of multiple proceedings conducted to implement the provisions of this section and sections 16-1, 16-19, 16-19e, 16-22, 16-247a to 16-247c, inclusive, 16-247e to 16-247h, inclusive, 16-247k and subsection (e) of 16-331, the authority or the Office of Consumer Counsel may exceed such limits, but the total amount for all such proceedings shall not exceed the aggregate amount which would be available pursuant to this section. All reasonable and proper expenses, as defined in subdivision (3) of this section, shall be borne by the affected company, electric supplier or person and shall be paid by such company, electric supplier or person at such times and in such manner as the authority or the Office of Consumer Counsel directs. All reasonable and proper costs and expenses, as defined in subdivision (3) of this section, shall be recognized by the authority for all purposes as proper business expenses of the affected company, electric supplier or person. The providers of consultant services shall be selected by the authority or the Office of Consumer Counsel and shall submit written findings and recommendations to the authority or the Office of Consumer Counsel, as the case may be, which shall be made part of the public record.

(b) Notwithstanding any provision of the general statutes, the authority and the Office of Consumer Counsel shall not retain any consultant under subsection (a) of this section in connection with any proceeding involving telecommunications if such consultant, at the time the consultant would be retained, is serving as a consultant to a certified telecommunications provider or a telephone company that would be affected by such proceeding, unless each party and intervenor to such proceeding agrees in writing to waive the provisions of this subsection.

(c) The Department of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority and the Office of Consumer Counsel, may retain consultants to assist its staff by providing expertise in areas in which staff expertise does not currently exist or to supplement staff expertise for any proceeding before or in any negotiation with the Federal Energy Regulatory Commission, the United States Department of Energy, the United States Nuclear Regulatory Commission, the United States Securities and Exchange Commission, the Federal Trade Commission or the United States Department of Justice. The Public Utilities Regulatory Authority, in consultation with the Office of Consumer Counsel, may retain consultants to assist its staff by providing expertise in areas in which staff expertise does not currently exist or to supplement staff expertise for any proceeding before or in any negotiation with the Federal Communications Commission. All reasonable and proper expenses of any such consultants shall be borne by the public service companies, certified telecommunications providers, holders of a certificate of video franchise authority, electric suppliers or gas registrants affected by the decisions of such proceeding and shall be paid at such times and in such manner as the authority directs, provided such expenses (1) shall be apportioned in proportion to the revenues of each affected entity as reported to the authority pursuant to section 16-49 for the most recent fiscal year, and (2) shall not exceed two and one-half million dollars per calendar year, including any appeals thereof, unless the authority finds good cause for exceeding the limit. The authority shall recognize all such expenses as proper business expenses of the affected entities for ratemaking purposes pursuant to section 16-19e, if applicable.

(P.A. 92-25, S. 1; P.A. 94-83, S. 11, 16; P.A. 98-28, S. 34, 117; P.A. 99-286, S. 7, 19; P.A. 00-53, S. 2; P.A. 00-107, S. 2, 3; June Sp. Sess. P.A. 01-9, S. 17, 131; P.A. 11-80, S. 25; P.A. 13-298, S. 8; P.A. 16-101, S. 2.)

History: P.A. 94-83 added “or when necessary to supplement existing staff expertise”, made technical changes, amended Subdiv. (1) by replacing hearing with opportunity for comment, added new Subdiv. (2) re hearing, renumbered Subdiv. (2) as (3) and changed references to Subdiv. (2) to Subdiv. (3), added provisions re telecommunications companies and persons, firms or corporations seeking certification, added provision re multiple proceedings and deleted “The provisions of this section shall terminate on January 1, 1997”, effective July 1, 1994; P.A. 98-28 designated existing provisions as Subsec. (a), making technical changes and adding references to electric suppliers, and added new Subsec. (b) authorizing the department to retain consultants for implementing the public education outreach program, effective July 1, 1998; P.A. 99-286 amended Subsec. (a) by making technical changes, effective July 19, 1999; P.A. 00-53 made a technical change in Subsec. (a); P.A. 00-107 added new Subsec. (c) prohibiting the use of certain consultants, effective May 26, 2000; June Sp. Sess. P.A. 01-9 extended the authority of the department to retain consultants for implementing the public education outreach program from December 31, 2000, to December 31, 2005, effective July 1, 2001; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority”, replaced “department” with “authority”, deleted former Subsec. (b) re retaining consultants to assist in developing and implementing public education outreach program, and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2011; P.A. 13-298 added Subsec. (c) re retaining consultants to assist in federal proceedings, effective July 1, 2013; P.A. 16-101 amended Subsec. (a) by replacing “16-247i” with “16-247h”, effective June 2, 2016.



Section 16-19 - Amendment of rate schedule; investigations and findings by authority; hearings; deferral of municipal rate increases; refunds; notice of application for rate amendment, interim rate amendment and reopening of rate proceeding.

(a) No public service company may charge rates in excess of those previously approved by the Public Utilities Control Authority or the Public Utilities Regulatory Authority, except that any rate approved by the Public Utilities Commission, the Public Utilities Control Authority or the Public Utilities Regulatory Authority shall be permitted until amended by the Public Utilities Regulatory Authority, that rates not approved by the Public Utilities Regulatory Authority may be charged pursuant to subsection (b) of this section, and that the hearing requirements with respect to adjustment clauses are as set forth in section 16-19b. For water companies, existing rates shall include the amount of any adjustments approved pursuant to section 16-262w since the company's most recent general rate case, provided any adjustment amount shall be separately identified in any customer bill. Each public service company shall file any proposed amendment of its existing rates with the authority in such form and in accordance with such reasonable regulations as the authority may prescribe. Each electric distribution, gas or telephone company filing a proposed amendment shall also file with the authority an estimate of the effects of the amendment, for various levels of consumption, on the household budgets of high and moderate income customers and customers having household incomes not more than one hundred fifty per cent of the federal poverty level. Each electric distribution company shall also file such an estimate for space heating customers. Each water company, except a water company that provides water to its customers less than six consecutive months in a calendar year, filing a proposed amendment, shall also file with the authority a plan for promoting water conservation by customers in such form and in accordance with a memorandum of understanding entered into by the authority pursuant to section 4-67e. Each public service company shall notify each customer who would be affected by the proposed amendment, by mail, at least one week prior to the first public hearing thereon, but not earlier than six weeks prior to such first public hearing, that an amendment has been or will be requested. Such notice shall also indicate (1) the date, time and location of any scheduled public hearing, (2) a statement that customers may provide written comments regarding the proposed amendment to the Public Utilities Regulatory Authority or appear in person at any scheduled public hearing, (3) the Public Utilities Regulatory Authority telephone number for obtaining information concerning the schedule for public hearings on the proposed amendment, and (4) whether the proposed amendment would, in the company's best estimate, increase any rate or charge by twenty per cent or more, and, if so, describe in general terms any such rate or charge and the amount of the proposed increase, provided no such company shall be required to provide more than one form of the notice to each class of its customers. In the case of a proposed amendment to the rates of any public service company, the authority shall hold one or more public hearings thereon, except as permitted with respect to interim rate amendments by subsections (d) and (g) of this section, and shall make such investigation of such proposed amendment of rates as is necessary to determine whether such rates conform to the principles and guidelines set forth in section 16-19e, or are unreasonably discriminatory or more or less than just, reasonable and adequate, or that the service furnished by such company is inadequate to or in excess of public necessity and convenience. The authority, if in its opinion such action appears necessary or suitable in the public interest may, and, upon written petition or complaint of the state, under direction of the Governor, shall, make the aforesaid investigation of any such proposed amendment which does not involve an alteration in rates. If the authority finds any proposed amendment of rates to not conform to the principles and guidelines set forth in section 16-19e, or to be unreasonably discriminatory or more or less than just, reasonable and adequate to enable such company to provide properly for the public convenience, necessity and welfare, or the service to be inadequate or excessive, it shall determine and prescribe, as appropriate, an adequate service to be furnished or just and reasonable maximum rates and charges to be made by such company. In the case of a proposed amendment filed by an electric distribution, gas or telephone company, the authority shall also adjust the estimate filed under this subsection of the effects of the amendment on the household budgets of the company's customers, in accordance with the rates and charges approved by the authority. The authority shall issue a final decision on each rate filing within one hundred fifty days from the proposed effective date thereof, provided it may, before the end of such period and upon notifying all parties and intervenors to the proceedings, extend the period by thirty days.

(b) If the authority has not made its finding respecting an amendment of any rate within one hundred fifty days from the proposed effective date of such amendment thereof, or within one hundred eighty days if the authority extends the period in accordance with the provisions of subsection (a) of this section, such amendment may become effective pending the authority's finding with respect to such amendment upon the filing by the company with the authority of assurance satisfactory to the authority, which may include a bond with surety, of the company's ability and willingness to refund to its customers with interest such amounts as the company may collect from them in excess of the rates fixed by the authority in its finding or fixed at the conclusion of any appeal taken as a result of a finding by the authority.

(c) Upon conclusion of its investigation of the reasonableness of any proposed increase of rates, the authority shall order the company to refund to its customers with interest any amounts the company may have collected from them during the period that any amendment permitted by subsection (b) of this section was in force, which amounts the authority may find to have been in excess of the rates fixed by the authority in its finding or fixed at the conclusion of any appeal taken as a result of a finding by the authority. Any such refund ordered by the authority shall be paid by the company, under direction of the authority, to its customers in such amounts as are determined by the authority.

(d) Nothing in this section shall be construed to prevent the authority from approving an interim rate increase, if the authority finds that such an interim rate increase is necessary to prevent substantial and material deterioration of the financial condition of a public service company, to prevent substantial deterioration of the adequacy and reliability of service to its customers or to conform to the applicable principles and guidelines set forth in section 16-19e, provided the authority shall first hold a special public hearing on the need for such interim rate increase and the company, at least one week prior to such hearing, notifies each customer who would be affected by the interim rate increase that such an increase is being requested. The company shall include the notice in a mailing of customer bills, unless such a mailing would not provide timely notice, in which case the authority shall authorize an alternative manner of providing such notice. Any such interim rate increase shall only be permitted if the public service company submits an assurance satisfactory to the authority, which may include a bond with surety, of the company's ability and willingness to refund to its customers with interest such amounts as the company may collect from such interim rates in excess of the rates approved by the authority in accordance with subsection (a) of this section. The authority shall order a refund in an amount equal to the excess, if any, of the amount collected pursuant to the interim rates over the amount which would have been collected pursuant to the rates finally approved by the authority in accordance with subsection (a) of this section or fixed at the conclusion of any appeal taken as a result of any finding by the authority. Such refund ordered by the authority shall be paid by the company to its customers in such amounts and by such procedure as ordered by the authority.

(e) If the authority finds that the imposition of any increase in rates would create a hardship for a municipality, because such increase is not reflected in its then current budget, or cannot be included in the budget of its fiscal year which begins less than five months after the effective date of such increase, the authority may defer the applicability of such increase with respect to services furnished to such municipality until the fiscal year of such municipality beginning not less than five months following the effective date of such increase; provided the revenues lost to the public service company through such deferral shall be paid to the public service company by the municipality in its first fiscal year following the period of such deferral.

(f) Any public service company, as defined in section 16-1, filing an application with the Public Utilities Regulatory Authority to reopen a rate proceeding under this section, which application proposes to increase the company's revenues or any rate or charge of the company by five per cent or more, shall, not later than one week prior to the hearing under the reopened proceeding, notify each customer who would be affected thereby that such an application is being filed. Such notice shall indicate the rate increases proposed in the application. The company shall include the notice in a mailing of customer bills, unless such a mailing would not provide timely notice to customers of the reopening of the proceeding, in which case the authority shall authorize an alternative manner of providing such notice.

(g) The authority shall hold either a special public hearing or combine an investigation with an ongoing four-year review conducted in accordance with section 16-19a or with a general rate hearing conducted in accordance with subsection (a) of this section on the need for an interim rate decrease (1) when a public service company has, for six consecutive months, earned a return on equity which exceeds the return authorized by the authority by at least one percentage point, (2) if it finds that any change in municipal, state or federal tax law creates a significant increase in a company's rate of return, or (3) if it finds that a public service company may be collecting rates which are more than just, reasonable and adequate, as determined by the authority, provided the authority shall require appropriate notice of hearing to the company and its customers who would be affected by an interim rate decrease in such form as the authority deems reasonable. The company shall be required to demonstrate to the satisfaction of the authority that earning such a return on equity or collecting rates which are more than just, reasonable and adequate is directly beneficial to its customers. At the completion of the proceeding, the authority may order an interim rate decrease if it finds that such return on equity or rates exceeds a reasonable rate of return or is more than just, reasonable and adequate as determined by the authority. Any such interim rate decrease shall be subject to a customer surcharge if the interim rates collected by the company are less than the rates finally approved by the authority or fixed at the conclusion of any appeal taken as a result of any finding by the authority. Such surcharge shall be assessed against customers in such amounts and by such procedure as ordered by the authority.

(h) The provisions of this section shall not apply to the regulation of a telecommunications service which is a competitive service, as defined in section 16-247a, or to a telecommunications service to which an approved plan for an alternative form of regulation applies, pursuant to section 16-247k.

(1949 Rev., S. 5409; 1969, P.A. 217; 1972, P.A. 192, S. 1; P.A. 74-216, S. 2, 8; P.A. 75-486, S. 8, 69; P.A. 77-121; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 55, 348; P.A. 83-190, S. 1–3; P.A. 84-113, S. 1, 2, 4; 84-342, S. 9, 13; 84-546, S. 49, 173; P.A. 85-33, S. 1; P.A. 87-202, S. 1; 87-331, S. 1, 4; P.A. 89-327, S. 5, 7; P.A. 94-83, S. 12, 16; 94-242, S. 2, 9; P.A. 98-28, S. 89, 117; P.A. 00-17, S. 1; P.A. 01-49, S. 4; P.A. 11-61, S. 6; 11-80, S. 1; P.A. 13-119, S. 4; P.A. 14-134, S. 50.)

History: 1969 act allowed suspension of effective date of increase for 150 days rather than 120 days; 1972 act added provisions re deferment of increase to municipalities if increase would cause budget difficulties; P.A. 74-216 added special provisions re rate increases for gas and electric companies; P.A. 75-486 replaced public utilities commission with public utilities control authority, clarified and rearranged provisions, allowed company to charge rates higher than those previously approved under certain circumstances and made interim rate provisions applicable to all public service companies rather than to gas and electric companies only; P.A. 77-121 required that companies notify customers of rate amendment request by mail before public hearing in Subsec. (a); P.A. 77-614 and P.A. 78-303 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 83-190 amended Subsec. (a) to require notice of proposed amendment one week prior to hearing and indication whether amendment would increase any rate or charge by at least 20%, amended Subsec. (d) to establish notice requirement for proposed interim rate amendments and added Subsec. (f) to establish notice requirement for any application to reopen a rate proceeding, which application proposes to increase company's revenues or any rate or charge by at least 5%; P.A. 84-113 amended Subsecs. (a) and (b) to authorize department to extend deadline for issuing a final decision on a rate filing by 30 days, to 180 days; P.A. 84-342 amended Subsec. (a) to require filing of estimate of effects of amendment and adjustment of estimate by department; P.A. 84-546 confirmed action of the Revisors in adding P.A. 83-190, S. 1 as Subsec. (f); P.A. 85-33 amended Subsec. (a) to require each public service company to include, in notice of proposed amendment, department telephone number for information on hearing schedule; P.A. 87-202 amended Subsec. (a) to require water companies filing proposed rate amendments to submit water conservation plans; P.A. 87-331 added Subsec. (g) re interim rate decrease and Subsec. (h) re effects of Tax Reform Act of 1986; P.A. 89-327 amended Subsec. (a) requiring that water conservation plan be in accordance with the memorandum of understanding; P.A. 94-83 added new Subsec. (i) re applicability to telecommunications service which is competitive or to which an approved plan for an alternative form of regulation applies, effective July 1, 1994; P.A. 94-242 deleted former Subsec. (h) re review of the effects of the federal Tax Reform Act of 1986, necessitating relettering of new Subsec. (i) added by P.A. 94-83 as (h), effective June 2, 1994; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998; P.A. 00-17 amended Subsec. (g) by authorizing the department to combine investigation with ongoing four-year review or with general rate hearing as an alternative to a special public hearing and by making conforming technical changes; P.A. 01-49 amended Subsec. (g) to make technical changes; P.A. 11-61 amended Subsec. (a) to specify that adjustments approved under Sec. 16-262w are included in water companies' existing rates, effective June 21, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-119 amended Subsec. (a) to specify when notice must be mailed to customers, to redesignate existing Subdivs. (1) and (2) as Subdivs. (3) and (4), to add new Subdivs. (1) and (2) re notice requirements and to make technical changes; P.A. 14-134 amended Subsec. (a) by deleting references to electric company, effective June 6, 2014.

See Sec. 16-11 re condition of plant, equipment and manner of operation of public service companies.

See Sec. 16-19h re reopening of water company rate proceedings.

See Sec. 16a-49 re conservation and load management program.

This section and Sec. 16-20 compared. 91 C. 138. Nature of power to regulate rates; what considered in determining their reasonableness; discrimination. Id., 692. Power of commission to change rate fixed by contract between a utility and a municipality. 101 C. 158. Cited. 103 C. 206. Establishment of changed rate schedule is not conditioned upon prior approval by commission. 132 C. 497, 509. Power to direct suspension of rate schedule. Id., 510. Cited. 158 C. 626; 159 C. 327; 166 C. 328; 169 C. 344; 174 C. 258; 176 C. 191; 183 C. 128; 188 C. 90; 196 C. 451; 216 C. 627; 219 C. 121; 234 C. 624.

Cited. 19 CS 359. Scope of commission's power in determining rate schedules; fact that commission did not take into consideration tax-free nature of dividends paid to corporation owner of a public utility in setting rate schedule of such utility, held not to invalidate action of commission. 21 CS 69. Rates could not be so low as to be confiscatory or so high as to exceed value of service to the consumer; what constitutes reasonable rate is primarily question of fact, depending largely on circumstances of particular case. 24 CS 441. Proposal filed must be amendment of existing rate schedule. 29 CS 379. Cited. 30 CS 149; 31 CS 65; 34 CS 172; 40 CS 520.

Subsec. (g):

Department's authority to order interim rate reduction is discretionary and statute does not require an interim rate reduction hearing to result in direct cash benefit to taxpayers; department decision to allow power company to apply part of its projected over-earnings toward accelerated amortization of certain regulatory assets as part of interim rate decrease found to be within department's authority. 252 C. 115.

Legislature deliberately created distinct procedure to examine need for temporary rate decrease between full rate cases, and department did not violate public service company's federal or state due process rights by holding an expedited hearing. 51 CS 307.



Section 16-19a - Periodic review re gas and electric distribution companies' rates, services and performance. Approval of performance-based incentives.

(a)(1) The Public Utilities Regulatory Authority shall, at intervals of not more than four years from the last previous general rate hearing of each gas and electric distribution company having more than seventy-five thousand customers, conduct a complete review and investigation of the financial and operating records of each such company and hold a public hearing to determine whether the rates of each such company are unreasonably discriminatory or more or less than just, reasonable and adequate, or that the service furnished by such company is inadequate to or in excess of public necessity and convenience or that the rates do not conform to the principles and guidelines set forth in section 16-19e. In making such determination, the authority shall consider the gross and net earnings of such company since its last previous general rate hearing, its retained earnings, its actual and proposed capital expenditures, its advertising expenses, the dividends paid to its stockholders, the rate of return paid on its preferred stock, bonds, debentures and other obligations, its credit rating, and such other financial and operating information as the authority may deem pertinent.

(2) The authority may conduct a general rate hearing in accordance with subsection (a) of section 16-19, in lieu of the periodic review and investigation proceedings required under subdivision (1) of this subsection.

(b) In the proceeding required under subdivision (1) of subsection (a) of this section, the authority may approve performance-based incentives to encourage a gas or electric distribution company to operate efficiently and provide high quality service at fair and reasonable prices. Notwithstanding subsection (a) of this section, if the authority approves such performance-based incentives for a particular company, the authority shall include in such approval a framework for periodic monitoring and review of the company's performance in regard to criteria specified by the authority, which shall include, but not be limited to, the company's return on equity, reliability and quality of service. The authority's periodic monitoring and review shall be used in lieu of the periodic review and investigation proceedings required under subdivision (1) of subsection (a) of this section. If the authority determines in the periodic monitoring and review that a more extensive review of company performance is necessary, the authority may institute a further proceeding in accordance with the purposes of this chapter, including a complete review and investigation described in subdivision (1) of subsection (a) of this section.

(P.A. 74-216, S. 3, 8; P.A. 75-486, S. 9, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 56, 348; P.A. 85-30, S. 1, 2; P.A. 96-42, S. 1, 2; P.A. 98-28, S. 90, 117; P.A. 00-17, S. 2; P.A. 11-80, S. 1, 26; P.A. 14-134, S. 51.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, required review not more than two years after last rate hearing, rather than not less than two years after hearing, included operating records in review and required review to see whether rates conform to guidelines in Sec. 16-19e; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-30 required department to conduct reviews and investigations at intervals of not more than four years, instead of not more than two years, from last rate hearing and limited applicability of provisions of section to companies having more than 75,000 customers; P.A. 96-42 lettered existing section as Subsec. (a) and added Subsec. (b) re performance-based incentives and periodic monitoring and review by the Department of Public Utility Control in lieu of a rate proceeding described in Subsec. (a), effective May 2, 1996; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998; P.A. 00-17 amended Subsec. (a) by designating existing language as Subdiv. (1) and inserting new Subdiv. (2) authorizing department to conduct general rate hearing in lieu of periodic review and investigation proceedings, and amended Subsec. (b) by making conforming technical changes; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replaced “department” with “authority”, effective July 1, 2011; P.A. 14-134 amended Subsec. (a)(1) to delete reference to electric company and amended Subsec. (b) to replace “electric company” with “electric distribution company”, effective June 6, 2014.

See Sec. 16-243a(d) re cogeneration generating capacity.

See Sec. 16a-49 re conservation and load management.

Cited. 219 C. 121.



Section 16-19aa - Excess generating capacity. Exclusion of costs associated with. Return on and depreciation of unrecovered investment in generating facilities.

Section 16-19aa is repealed, effective May 8, 2013.

(P.A. 88-220, S. 10, 11; P.A. 91-248, S. 7, 13; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19b - Purchased gas adjustment clauses, energy adjustment clauses and transmission rate adjustment clauses.

(a) No adjustment clause of any kind whatsoever shall be authorized by the Public Utilities Regulatory Authority if such a clause operates automatically to permit charges, assessments or amendments to existing rate schedules to be made which have not been first approved by the authority.

(b) If the authority finds that the changed price of purchased gas required for distribution by a gas company substantially threatens the ability of the company to earn a reasonable rate of return, or will cause the company to have an excessive rate of return, the authority shall, after investigation and public hearing, approve a suitable purchased gas adjustment clause to be superimposed upon the existing rate schedule of the company. The authority shall design any such purchased gas adjustment clause to allow the gas company to charge or to reimburse the consumer only for the changes in the cost of purchased gas which occur when the actual price of purchased gas differs from the price reflected in the base rates of the company. The authority may establish an efficiency factor in the purchased gas adjustment clause of each gas company, which may provide for less than one hundred per cent recovery of the gross earnings tax imposed by section 12-264 on the revenues from such purchased gas. A purchased gas adjustment clause approved pursuant to this section shall apply to all gas companies similarly affected by the costs which form the basis for the adjustment clause.

(c) If the authority, after notice and hearing, determines that the adoption of an energy adjustment clause would protect the interests of ratepayers of an electric distribution company, ensure economy and efficiency in energy production and purchase by the electric distribution company and achieve the objectives set forth in subsection (a) of section 16-19 and in section 16-19e better than would the continued operation of a fuel adjustment clause and a generation utilization adjustment clause, the authority shall approve an energy adjustment clause to be superimposed upon the existing rate schedule of the electric distribution company. The authority shall design any such energy adjustment clause to reflect cost-efficient energy resource procurement and to recover the costs of energy that are proper for rate-making purposes and for which the authority has not authorized recovery through base rates. These costs, reflecting prudent and efficient management and operations, may include, but are not limited to, the costs of oil, gas, coal, nuclear fuel, wood or other fuels, and energy transactions with other utilities, nonutility generators or power pools, all or part of the cost of conservation and load management, and the gross earnings tax imposed by section 12-264 on the revenues from the energy sources subject to the energy adjustment clause. The authority shall design the energy adjustment clause to provide for recovery of energy costs prudently incurred by an electric distribution company in accordance with section 16-19e. Notwithstanding the provisions of section 16-19, the authority shall change an energy adjustment clause in accordance with the provisions of subsections (e) and (h) of this section. An energy adjustment clause approved pursuant to this section shall apply to all electric distribution companies similarly affected by the costs which form the basis for the adjustment clause.

(d) The Public Utilities Regulatory Authority shall adjust the retail rate charged by each electric distribution company for electric transmission services periodically to recover all transmission costs prudently incurred by each electric distribution company. The Public Utilities Regulatory Authority, after notice and hearing, shall design the retail transmission rate to provide for recovery of all Federal Energy Regulatory Commission approved transmission costs, rates, tariffs and charges and of other transmission costs prudently incurred by an electric distribution company in accordance with section 16-19e. Notwithstanding the provisions of section 16-19, the authority shall adjust the retail transmission rate in accordance with the provisions of subsections (e) and (h) of this section. A transmission rate adjustment clause approved pursuant to this section shall apply to all electric distribution companies similarly affected by transmission costs. The Public Utilities Regulatory Authority's authority to review the prudence of costs shall not apply to any matter over which any agency, department or instrumentality of the federal government has exclusive jurisdiction, or has jurisdiction concurrent with that of the state and has exercised such jurisdiction to the exclusion of regulation of such matter by the state.

(e) No proposed purchased gas adjustment, energy adjustment charge or credit or transmission rate shall become effective until the Public Utilities Regulatory Authority has approved such charges or credits pursuant to an administrative proceeding. Such an administrative proceeding shall be open to the public and shall be convened within ten days of the filing of an application by an electric distribution or gas company requesting such a proceeding. Notice of such application and proceeding shall be published at least five days prior to such proceeding in a newspaper of general circulation in the area served by such company. The authority shall receive and consider comments of interested persons and members of the public at such a proceeding, which shall not be considered a contested case for purposes of title 4, this title or any regulation adopted thereunder. Any approval or denial of the authority pursuant to this subsection shall not be deemed an order, authorization or decision of the authority for purposes of section 16-35. After notice and hearing, the authority shall adopt regulations, in accordance with chapter 54, which shall include the requirements of the filing to support the requested charge or credit. Notwithstanding the provisions of this section, in the event that the authority has not rendered an approval or denial concerning any such application within five days of the day the administrative proceeding shall have been convened, the proposed charges or credits (1) shall become effective at the option of the company pending the authority's finding with respect to such charges, or (2) in the discretion of the authority, may become effective upon the filing by the company with the authority of an assurance. Such assurance may include a bond with surety, and shall satisfy the authority of the company's ability and willingness to refund to its customers any such amounts as the company may collect from them in excess of the charges approved by the authority in its finding.

(f) Each company subject to a purchased gas adjustment clause or an energy adjustment clause shall disclose in its customer bills the per unit rate of the charges or credits made under the clause and the actual amount thereof in dollars and cents.

(g) The authority shall not suspend or discontinue a purchased gas adjustment clause or an energy adjustment clause which it has approved except (1) after general rate hearings for the companies affected by the clause, and (2) upon a finding by the Public Utilities Regulatory Authority that the market prices of purchased gas or the costs of energy have stabilized and are likely to remain stable.

(h) The Public Utilities Regulatory Authority shall continually monitor and oversee the application of the purchased gas adjustment clause, the energy adjustment clause, and the transmission rate adjustment clause. The authority shall hold a public hearing thereon whenever the authority deems it necessary or upon application of the Office of Consumer Counsel, but no less frequently than annually, and undertake such other proceeding thereon to determine whether charges or credits made under such clauses reflect the actual prices paid for purchased gas or energy and the actual transmission costs and are computed in accordance with the applicable clause. If the authority finds that such charges or credits do not reflect the actual prices paid for purchased gas or energy, and the actual transmission costs or are not computed in accordance with the applicable clause, it shall recompute such charges or credits and shall direct the company to take such action as may be required to insure that such charges or credits properly reflect the actual prices paid for purchased gas or energy and the actual transmission costs and are computed in accordance with the applicable clause for the applicable period.

(i) The authority shall establish procedures conforming to the requirements of this section after notice and opportunity for a public hearing.

(j) Any purchased gas adjustment clause or energy adjustment clause approved by the authority may include a provision designed to allow the electric distribution or gas company to charge or reimburse the customer for any under-recovery or over-recovery of overhead and fixed costs due solely to the deviation of actual retail sales of electricity or gas from projected retail sales of electricity or gas. The authority shall include such provision in any energy adjustment clause approved for an electric distribution company if it determines (1) that a significant cause of excess earnings by the electric distribution company is an increase in actual retail sales of electricity over projected retail sales of electricity as determined at the time of the electric distribution company's most recent rate amendment, and (2) that such provision is likely to benefit the customers of the electric distribution company.

(k) Notwithstanding the provisions of this section, upon the application of any gas company, the authority may modify, suspend or discontinue a purchased gas adjustment clause for one or more gas companies if the authority determines that as part of an overall performance-based rate plan, such modification, suspension or discontinuance will ensure safety and reliability, will provide substantial financial benefits to ratepayers at least equal to those provided to the gas company and will lower the rates below what they would be without such modification, suspension or discontinuance, as determined by the authority.

(P.A. 74-216, S. 4, 8; P.A. 75-486, S. 10, 69; P.A. 77-614, S. 162, 610; P.A. 78-370; P.A. 80-482, S. 57, 348; P.A. 82-150, S. 4; P.A. 83-97; P.A. 84-105; P.A. 85-233, S. 1, 2; P.A. 87-331, S. 2, 4; P.A. 90-221, S. 3, 15; P.A. 95-43, S. 1, 2; P.A. 00-221, S. 2; P.A. 05-210, S. 30; P.A. 06-196, S. 229; P.A. 11-80, S. 1; P.A. 13-119, S. 5; P.A. 14-134, S. 52–54.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority and essentially rewrote provisions, expanding and clarifying them greatly; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-370 amended Subsec. (a) to exclude gross earnings tax from consideration as part of cost of fossil fuel or purchased gas; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 deleted obsolete provisions in Subsec. (h) continuing adjustment clauses in effect prior to December 1, 1975, until superseded and repealed Subsec. (i) prohibiting adjustments from August 1, 1975, to December 1, 1975, unless approved after administrative proceeding, the procedure for which was set out in detail; P.A. 83-97 added Subsec. (i), authorizing provision re under-recovery or over- recovery of overhead and fixed costs; P.A. 84-105 amended Subsec. (a) to delete provision prohibiting gross earnings tax from being included in cost of purchased gas and added Subdiv. (2), authorizing establishment of efficiency factor in purchased gas adjustment clause; P.A. 85-233 added Subsec. (j) re inclusion of a provision on fossil fuel adjustment clause re cogeneration technology, renewable fuel resources or solid waste; P.A. 87-331 amended Subsec. (i) by adding requirements for annual public hearing and mandatory inclusion of provision re over-recovery of overhead and fixed costs in fossil fuel adjustment clause approved for electric companies; P.A. 90-221 deleted provision in Subsec. (i) requiring the department to hold an annual public hearing as to whether the department should include in the fossil fuel adjustment clause a provision concerning the deviation of actual retail sales to electricity or gas from the actual retail sales; P.A. 95-43 divided Subsec. (a) into Subsecs. (a) and (b), deleted provisions re fossil fuel adjustment clause, added new Subsec. (c) and references re energy adjustment clause, relettered Subsecs. (c) to (f) as (d) to (g), amended new Subsec. (d) by adding references to credits and changing the required content of regulations from monthly filings with the department and the office of the Governor to “the requirements of the filing to support the requested charge or credit” and deleted provision re explanation if no decision in five-day period, amended Subsec. (g) by extending frequency of hearings from every three to every six months, deleted former Subsec. (g) re rate of return and former Subsec. (j) re recovery of costs from customers and added new Subsec. (j) re clauses in effect July 1, 1995, effective July 1, 1995; P.A. 00-221 added Subsec. (k) re modification, suspension or discontinuance of purchased gas adjustment clause; P.A. 05-210 made technical changes in Subsec. (c), added new Subsec. (d) re adjustment of retail rate to recover prudently incurred transmission costs, redesignated existing Subsecs. (d) to (k), inclusive, as Subsecs. (e) to (l), inclusive, amended Subsec. (e) to add “or transmission rate”, and amended Subsec. (h) to allow the department to monitor and oversee the transmission rate adjustment clause and to add “and the actual transmission costs”, effective July 6, 2005; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-119 amended Subsec. (h) to add requirement that the authority hold a public hearing upon application of Office of Consumer Counsel and to change frequency of a public hearing from every 6 months to annually; P.A. 14-134 amended Subsecs. (c), (e) and (j) by replacing references to electric company with references to electric distribution company, deleted former Subsec. (k) re approved fossil fuel or generation utilization clause for an electric company and redesignated existing Subsec. (l) as Subsec. (k), effective June 6, 2014.

Cited. 183 C. 128; 216 C. 627.

Cited. 40 CS 520.

Subsec. (c):

Statute creates a relative rather than an intrinsic standard and legislature intended that the phrase “better than would the continued operation of a fuel adjustment clause and a generation utilization adjustment clause” modify each of the three preceding clauses, including the first clause relating to protecting ratepayer interests; prudently incurred costs attributable to management decisions may be recovered through interim rate adjustments. 246 C. 18.



Section 16-19bb - Application or refund of electric distribution company rate moderation funds.

The Public Utilities Regulatory Authority shall require that any funds held by an electric distribution company in excess of the company's authorized return on equity, which funds are intended by the authority to offset future rate increases in lieu of a present rate decrease, shall be applied to such rate increases or shall be refunded to the company's customers within one year of receipt.

(P.A. 87-331, S. 3, 4; P.A. 98-28, S. 93, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 58.)

History: P.A. 98-28 added electric distribution companies and made a technical change, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-134 deleted reference to electric company, deleted “not later than July 1, 1988” and deleted provision re funds collected after July 1, 1988, effective June 6, 2014.



Section 16-19c - Investigation of fuel cost adjustment and purchased gas adjustment charges.

Section 16-19c is repealed.

(P.A. 74-216, S. 5, 8; P.A. 75-486, S. 68, 69.)



Section 16-19cc - Semiannual reports from nuclear generating facility licensees re maintenance, refueling and shutdown schedules. Penalty for shutdown for a significant period of time.

Section 16-19cc is repealed, effective May 8, 2013.

(P.A. 88-220, S. 9, 11; P.A. 96-180, S. 44, 166; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19d - Advertising not to be deemed an operating expense for purposes of rate-making. Disclosure of source of payment for advertising.

(a) As used in this section:

(1) “Advertising” means the commercial use of any media including, but not limited to, newspaper and all other forms of print, radio and television, in order to transmit a message to a substantial number of members of the public or customers of a public service company;

(2) “Political advertising” means any advertising for the purpose of influencing public opinion with respect to any legislative, administrative or electoral decision or with respect to any controversial issue of public importance;

(3) “Institutional advertising” means any advertising which is designed to create, enhance or sustain a public service company's image or good will with regard to the general public or its customers;

(4) “Promotional advertising” means any advertising that has the purpose of inducing the public to select or use the service or additional service of a public service company or select or install any appliance or equipment designed to use such service, provided such advertising shall not include advertising authorized by order or regulation of the Public Utilities Regulatory Authority.

(b) The cost of political, institutional or promotional advertising of any gas company or electric distribution company and the cost of political or institutional advertising of any telephone company shall not be deemed to be an operating expense in any rate schedule proceedings held pursuant to section 16-19. For the purposes of this section, political, institutional or promotional advertising shall not be deemed to include reasonable expenditures for (1) the publication or distribution of existing or proposed tariffs or rate schedules; (2) notices required by law or regulation; (3) public information regarding service interruptions, safety measures, emergency conditions, employment opportunities or the means by which customers can conserve energy or make efficient and economical use of service; (4) the promotion or marketing of efficient gas and electric equipment which the Public Utilities Regulatory Authority determines: (A) Is consistent with the state's energy policy; (B) is consistent with integrated resource planning principles; (C) provides net economic benefit to such company's customers; and (D) shall not have the primary purpose of promoting one fuel over another; or (5) advertising by a gas company that is necessary as a result of competition created by actions and decisions of the Federal Energy Regulatory Commission and the Public Utilities Regulatory Authority. Such advertising shall be limited to the express purpose of promoting gas companies in competition with other providers and marketers of natural gas. Such advertising shall not include any promotions, cash, equipment, installation or service subsidies for the conversion to natural gas from any other energy source.

(c) A public service company shall make application to the authority for determination that equipment meets the requirements of subdivision (4) of subsection (b) of this section. The authority shall, to the extent practicable, make such determination within one hundred twenty days of such filing. All reasonable and proper expenses, required by the authority and the Office of Consumer Counsel, including, but not limited to, the costs associated with analysis, testing, evaluation and testimony at a public hearing or other proceeding, shall be borne by the company and shall be paid by the company at such times and in such manner as the authority directs.

(d) The authority shall not allocate any expenditures made by a gas company pursuant to subdivision (5) of subsection (b) of this section to residential customers in any rate schedule proceedings held pursuant to section 16-19 unless the authority finds that effective competition in the residential gas market already exists.

(e) The authority shall adopt regulations to carry out the purposes of subsections (a) and (b) of this section.

(f) Each gas or electric distribution company shall conspicuously indicate in all of its advertising whether the costs of the advertising are being paid for by the company's shareholders, its customers or both.

(P.A. 75-588; P.A. 77-614, S. 162, 610; P.A. 79-142; P.A. 80-482, S. 58, 348; P.A. 82-150, S. 5; P.A. 83-101; P.A. 91-248, S. 8, 13; P.A. 96-13; P.A. 98-28, S. 91, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 55, 56.)

History: P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979 (original act referred to public utilities commission which was supplanted by the authority via P.A. 75-486); P.A. 79-142 substituted advertising by order of public utility control division for “advertising directed at the replacement appliance market” in Subsec. (a)(4); P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 deleted superfluous references to definitions in Sec. 16-1; P.A. 83-101 added Subsec. (d), requiring gas and electric companies to indicate source of payment of advertising costs; P.A. 91-248 added Subsec. (b)(4) re marketing of efficient gas and electric equipment and inserted a new Subsec. (c) re approval of efficient gas and electric equipment and payment of the department and office of consumer counsel re applications, relettering former Subsecs. (c) and (d) accordingly; P.A. 96-13 added Subsec. (b)(5) re advertising by a gas company and inserted new Subsec. (d) re allocation of expenditures made by a gas company, relettering former Subsecs. (d) and (e) accordingly; P.A. 98-28 changed “utility” to “public service company” throughout and amended Subsecs. (b) and (f) by adding electric distribution companies, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsecs. (b) and (f) by deleting references to electric company and making a technical change, effective June 6, 2014.



Section 16-19dd - Conservation and load management programs for agricultural customers.

All electric public service companies shall implement conservation and load management programs for agricultural customers.

(P.A. 88-93, S. 1, 2; P.A. 94-242, S. 4, 9; P.A. 11-80, S. 1; P.A. 14-134, S. 7.)

History: P.A. 94-242 deleted former Subsec. (b) re study of the impact on agriculture of the change in electric utility rates from residential to demand rate billing and relettered Subsec. (c) as (b), effective June 2, 1994; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 14-134 deleted former Subsec. (a) re moratorium on changing agricultural rates and deleted Subsec. (b) designator, effective June 6, 2014.



Section 16-19e - Guidelines for transfer of assets and franchises, plant expansion, internal utility management and rate structures. Public hearing. Policy coordination among state agencies. Parties to rate proceeding.

(a) In the exercise of its powers under the provisions of this title, the Public Utilities Regulatory Authority shall examine and regulate the transfer of existing assets and franchises, the expansion of the plant and equipment of existing public service companies, the operations and internal workings of public service companies and the establishment of the level and structure of rates in accordance with the following principles: (1) That there is a clear public need for the service being proposed or provided; (2) that the public service company shall be fully competent to provide efficient and adequate service to the public in that such company is technically, financially and managerially expert and efficient; (3) that the authority and all public service companies shall perform all of their respective public responsibilities with economy, efficiency and care for public safety and energy security, and so as to promote economic development within the state with consideration for energy and water conservation, energy efficiency and the development and utilization of renewable sources of energy and for the prudent management of the natural environment; (4) that the level and structure of rates be sufficient, but no more than sufficient, to allow public service companies to cover their operating costs including, but not limited to, appropriate staffing levels, and capital costs, to attract needed capital and to maintain their financial integrity, and yet provide appropriate protection to the relevant public interests, both existing and foreseeable which shall include, but not be limited to, reasonable costs of security of assets, facilities and equipment that are incurred solely for the purpose of responding to security needs associated with the terrorist attacks of September 11, 2001, and the continuing war on terrorism; (5) that the level and structure of rates charged customers shall reflect prudent and efficient management of the franchise operation; and (6) that the rates, charges, conditions of service and categories of service of the companies not discriminate against customers which utilize renewable energy sources or cogeneration technology to meet a portion of their energy requirements.

(b) The Public Utilities Regulatory Authority shall promptly undertake a separate, general investigation of, and shall hold at least one public hearing on new pricing principles and rate structures for electric distribution companies and for gas companies to consider, without limitation, long run incremental cost of marginal cost pricing, peak load or time of day pricing and proposals for optimizing the utilization of energy and restraining its wasteful use and encouraging energy conservation, and any other matter with respect to pricing principles and rate structures as the authority shall deem appropriate. The authority shall determine whether existing or future rate structures place an undue burden upon those persons of poverty status and shall make such adjustment in the rate structure as is necessary or desirable to take account of their indigency. The authority shall require the utilization of such new principles and structures to the extent that the authority determines that their implementation is in the public interest, as identified by the Department of Energy and Environmental Protection in the Integrated Resources Plan and the Comprehensive Energy Strategy, and necessary or desirable to accomplish the purposes of this provision without being unfair or discriminatory or unduly burdensome or disruptive to any group or class of customers, and determines that such principles and structures are capable of yielding required revenues. In reviewing the rates and rate structures of electric and gas companies, the authority shall be guided by the goals of the Department of Energy and Environmental Protection, as described in section 22a-2d, the Comprehensive Energy Strategy, the Integrated Resources Plan and the Conservation and Load Management Plan. The authority shall issue its initial findings on such investigation by December 1, 1976, and its final findings and order by June 1, 1977; provided that after such final findings and order are issued, the authority shall at least once every two years undertake such further investigations as it deems appropriate with respect to new developments or desirable modifications in pricing principles and rate structures and, after holding at least one public hearing thereon, shall issue its findings and order thereon.

(c) The Department of Energy and Environmental Protection shall coordinate and integrate its actions, decisions and policies pertaining to gas and electric distribution companies, so far as possible, with the actions, decisions and policies of other agencies and instrumentalities in order to further the development and optimum use of the state's energy resources and conform to the greatest practicable extent with the state energy policy as stated in section 16a-35k, the Comprehensive Energy Strategy and the Integrated Resources Plan taking into account prudent management of the natural environment and continued promotion of economic development within the state. The department shall defer, as appropriate, to any actions taken by other agencies and instrumentalities on matters within their respective jurisdictions.

(d) The Commissioner of Energy and Environmental Protection, the Commissioner of Economic and Community Development, and the Connecticut Siting Council may be made parties to each proceeding on a rate amendment proposed by a gas or electric distribution company and shall participate in such proceedings to the extent necessary.

(e) The Public Utilities Regulatory Authority, in a proceeding on a rate amendment proposed by an electric distribution company based upon an alleged need for increased revenues to finance an expansion of the capacity of its electric distribution system, shall determine whether demand-side management would be more cost-effective in meeting any demand for electricity for which the increase in capacity is proposed.

(f) The provisions of this section shall not apply to the regulation of a telecommunications service which is a competitive service, as defined in section 16-247a, or to a telecommunications service to which an approved plan for an alternative form of regulation applies, pursuant to section 16-247k.

(g) The authority may, upon application of any gas or electric public service company, which has, as part of its existing rate plan, an earnings sharing mechanism, modify such rate plan to allow the gas or electric public service company, after a hearing that is conducted as a contested case, in accordance with chapter 54, to include in its rates the reasonable costs of security of assets, facilities, and equipment, both existing and foreseeable, that are incurred solely for the purpose of responding to security needs associated with the terrorist attacks of September 11, 2001, and the continuing war on terrorism.

(P.A. 75-486, S. 5, 69; P.A. 77-614, S. 19, 162, 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-449, S. 4, 7; P.A. 80-482, S. 59, 348; P.A. 81-439, S. 7, 14; P.A. 86-187, S. 5, 10; P.A. 87-202, S. 2; P.A. 94-83, S. 13, 16; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-28, S. 52, 117; P.A. 02-94, S. 1, 2; P.A. 07-242, S. 7; P.A. 11-80, S. 1, 27; P.A. 13-298, S. 10; P.A. 14-134, S. 57.)

History: P.A. 77-614 and P.A. 78-303 replaced “Connecticut energy agency”, i.e. department of planning and energy policy, with office of policy and management and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation and commissioner of commerce with commissioner of economic development; P.A. 79-449 required conformity “to the greatest practicable extent with the state energy policy” in Subsec. (c); P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-439 amended principles to include energy efficiency and development and utilization of renewable energy and to prohibit discrimination against users of renewable energy sources or cogeneration technology; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsecs. (c) and (d); P.A. 87-202 amended Subsec. (a) principles to include water conservation; P.A. 94-83 added new Subsec. (e) re applicability to telecommunications service which is competitive or to which an approved plan for an alternative form of regulation applies, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-28 amended Subsec. (d) by adding electric distribution companies, added new Subsec. (e) requiring consideration of demand-side management for electric distribution companies and redesignated former Subsec. (e) as Subsec. (f), effective July 1, 1998; P.A. 02-94 amended Subsec. (a)(4) by adding provisions to include reasonable costs of security associated with the terrorist attacks of September 11, 2001, and the continuing war on terrorism, made a technical change in Subsec. (a)(5) and added Subsec. (g) to allow the department to modify a rate plan with an earnings sharing mechanism to include such security costs; P.A. 07-242 amended Subsec. (a)(3) to add care for energy security and Subsec. (a)(4) to include appropriate staffing levels as part of operating costs; P.A. 11-80 amended Subsecs. (a), (b), (e) and (g) by replacing “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replacing “department” with “authority”, amended Subsec. (c) by replacing “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, deleting requirement for department to consult with Commissioner of Environmental Protection, Connecticut Siting Council and Office of Policy and Management to coordinate and integrate its actions and deleting requirement that department consider the energy policies of the state, and amended Subsec. (d) by replacing “Commissioner of Environmental Protection” with “Commissioner of Energy and Environmental Protection”, changing “shall” to “may” re commissioner and Connecticut Siting Council being parties to each proceeding and removing Office of Policy and Management from list of parties, effective July 1, 2011; P.A. 13-298 amended Subsecs. (b) and (c) to add provisions re principles, goals or policies in the Integrated Resources Plan, Comprehensive Energy Strategy or Conservation and Load Management Plan, made a conforming change in Subsec. (b) and amended Subsec. (d) to delete provision re alleged need for increased revenues to finance expansion of capital equipment and facilities, effective July 8, 2013; P.A. 14-134 amended Subsecs. (b) and (c) by replacing references to electric companies with references to electric distribution companies and amended Subsec. (d) by deleting reference to electric company, effective June 6, 2014.

Cited. 174 C. 258; 176 C. 191; 216 C. 627; 219 C. 51; Id., 121; 234 C. 624.

Cited. 40 CS 520.



Section 16-19ee - Reports from electric distribution companies concerning electrical outages from power surges.

Each electric distribution company shall, in its periodic report to the Public Utilities Regulatory Authority, concerning electrical outages, indicate which outages resulted from a power surge.

(P.A. 90-39, S. 1; P.A. 98-28, S. 94, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 59.)

History: P.A. 98-28 added electric distribution companies and made a technical change, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-134 deleted reference to electric company and deleted “with more than seventy-five thousand customers”, effective June 6, 2014.



Section 16-19eee - Definitions.

As used in this section and sections 14-12, 16-19fff, 16-19ggg, 16a-3e and 43-3a:

(1) “Battery electric vehicle” means any vehicle that operates solely by use of a battery or battery pack, or that is powered primarily through the use of an electric battery or battery pack and uses a flywheel or capacitor that stores energy produced by an electric motor or through regenerative braking to assist in vehicle operation;

(2) “Electric vehicle” means any battery electric vehicle, fuel cell electric vehicle, plug-in hybrid electric vehicle or range-extended battery electric vehicle;

(3) “Fuel cell electric vehicle” means any vehicle that operates solely by use of a fuel cell, as defined in subparagraph (B)(i) of subdivision (113) of section 12-412;

(4) “Hybrid electric vehicle” means a motor vehicle that allows power to be delivered to the driver wheels solely by a battery-powered electric motor that also incorporates the use of a combustion engine to provide power to the battery, or any vehicle that allows power to be delivered to the driver wheels by either a combustion engine or by a battery-powered electric motor, or both;

(5) “Plug-in hybrid electric vehicle” means a hybrid electric vehicle that has the capability to charge the battery or batteries used for vehicle propulsion from an off-vehicle electric source, such that the off-vehicle source cannot be connected to the vehicle while the vehicle is in motion; and

(6) “Range-extended battery electric vehicle” means a vehicle (A) powered predominantly by a zero-emission energy storage device, (B) with a manufacturer rating of more than seventy-five all-electric miles, and (C) equipped with a backup auxiliary power unit that does not operate until the energy storage device is fully depleted.

(P.A. 16-135, S. 1.)

History: P.A. 16-135 effective July 1, 2016.



Section 16-19f - Rate design standards for electric public service companies and municipal electric companies. Determination of appropriateness. Implementation. Electric vehicle charging stations.

(a) As used in this section:

(1) “Cost of service” means an electric utility rate for a class of consumer which is designed, to the maximum extent practicable, to reflect the cost to the utility in providing electric service to such class;

(2) “Declining block rate” means an electric utility rate for a class of consumer which prices successive blocks of electricity consumed by such consumer at lower per-unit prices;

(3) “Time of day rate” means an electric utility rate for a class of consumer which is designed to reflect the cost to the utility of providing electricity to such consumer at different times of the day;

(4) “Seasonal rate” means an electric utility rate for a class of consumer designed to reflect the cost to the utility in providing electricity to such consumer during different seasons of the year;

(5) “Electric vehicle time of day rate” means an electric utility rate for a class of consumer designed to reflect the cost to the utility of providing electricity to such consumer charging an electric vehicle at an electric vehicle charging station at different times of the day, but shall not include demand charges;

(6) “Electric vehicle charging station” means an electric component assembly or cluster of component assemblies designed specifically to charge batteries within electric vehicles by permitting the transfer of electric energy to a battery or other storage device in an electric vehicle;

(7) “Public electric vehicle charging station” means an electric vehicle charging station located at a publicly available parking space;

(8) “Publicly available parking space” means a parking space that has been designated by a property owner or lessee to be available to, and accessible by, the public and may include on-street parking spaces and parking spaces in surface lots or parking garages, but shall not include: (A) A parking space that is part of, or associated with, a private residence; (B) a parking space that is reserved for the exclusive use of an individual driver or vehicle or for a group of drivers or vehicles, such as employees, tenants, visitors, residents of a common interest development, or residents of an adjacent building; or (C) a parking space reserved for persons who are blind and persons with disabilities as described in section 14-253a;

(9) “Interruptible rate” means an electric utility rate designed to reflect the cost to the utility in providing service to a consumer where such consumer permits his service to be interrupted during periods of peak electrical demand; and

(10) “Load management techniques” means cost-effective techniques used by an electric utility to reduce the maximum kilowatt demand on the utility.

(b) The Public Utilities Regulatory Authority, with respect to each electric public service company, shall (1) within two years, consider and determine whether it is appropriate to implement any of the following rate design standards: (A) Cost of service; (B) prohibition of declining block rates; (C) time of day rates; (D) seasonal rates; (E) interruptible rates; and (F) load management techniques, and (2) not later than June 1, 2017, consider and determine whether it is appropriate to implement electric vehicle time of day rates for residential and commercial customers. The consideration of said standards by the authority shall be made after public notice and hearing. Such hearing may be held concurrently with a hearing required pursuant to subsection (b) of section 16-19e. The authority shall make a determination on whether it is appropriate to implement any of said standards. Said determination shall be in writing, shall take into consideration the evidence presented at the hearing and shall be available to the public. A standard shall be deemed to be appropriate for implementation if such implementation would encourage energy conservation, optimal and efficient use of facilities and resources by an electric public service company and equitable rates for electric consumers.

(c) Each municipal electric company shall (1) within two years, consider and determine whether it is appropriate to implement any of the following rate design standards: (A) Cost of service; (B) prohibition of declining block rates; (C) time of day rates; (D) seasonal rates; (E) interruptible rates; and (F) load management techniques, and (2) not later than June 1, 2017, consider and determine whether it is appropriate to implement electric vehicle time of day rates for residential and commercial customers. The consideration of said standards by each municipal electric company shall be made after public notice and hearing. Each municipal electric company shall make a determination on whether it is appropriate to implement any of said standards. Said determination shall be in writing, shall take into consideration the evidence presented at the hearing and shall be available to the public. A standard shall be deemed to be appropriate for implementation if such implementation would encourage energy conservation, optimal and efficient use of facilities and resources by a municipal electric company and equitable rates for electric consumers.

(d) The Public Utilities Regulatory Authority, with respect to each electric public service company, and each municipal electric company may implement any standard determined under subsection (b) of this section to be appropriate or decline to implement any such standard. If the authority or a municipal electric company declines to implement any standard determined to be appropriate, it shall state in writing its reasons for doing so and make such statement available to the public.

(e) The provisions of this section shall not apply to any municipal electric company which has total annual sales of electricity for purposes other than resale of five hundred million kilowatt-hours or less.

(P.A. 79-554, S. 1–5; P.A. 80-482, S. 4, 40, 345, 348; P.A. 88-220, S. 1, 11; P.A. 05-288, S. 65; P.A. 11-80, S. 1, 28; P.A. 13-298, S. 64; P.A. 16-135, S. 4.)

History: P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 88-220 deleted Subsec. (e) containing obsolete 1980 reporting requirement; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replaced “department” with “authority”, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add new Subdivs. (5) and (6) defining “electric vehicle time of day rate” and “public electric vehicle charging station” and to redesignate existing Subdivs. (5) and (6) as Subdivs. (7) and (8), and amended Subsec. (b) to designate existing provision re implementation of rate design standards as new Subdiv. (1), to redesignate existing Subdivs. (1) to (6) as Subparas. (A) to (F) and to add new Subdiv. (2) re implementation of electric vehicle time of day rates, effective July 8, 2013; P.A. 16-135 amended Subsec. (a) by adding new Subdiv. (6) defining “electric vehicle charging station”, redesignating existing Subdiv. (6) as Subdiv. (7) and amending same to redefine “public electric vehicle charging station”, adding new Subdiv. (8) defining “publicly available parking space” and redesignating existing Subdivs. (7) and (8) re interruptible rate and load management techniques, respectively, as Subdivs. (9) and (10), amended Subsec. (b) by deleting references to municipal electric company and, in Subdiv. (2), by replacing “within one year” with “not later than June 1, 2017” and adding “for residential and commercial customers”, added new Subsec. (c) re municipal electric company rate design standards, and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective July 1, 2016.

See chapter 101 re municipal electric companies.



Section 16-19ff - Submetering. Regulations. Application process.

(a) Notwithstanding any provisions of the general statutes to the contrary, each electric distribution company shall allow the installation of submeters at (1) a recreational campground, (2) individual slips at marinas for metering the electric use by individual boat owners, (3) commercial, industrial, multifamily residential or multiuse buildings where the electric power or thermal energy is provided by a Class I renewable energy source, as defined in section 16-1, or a combined heat and power system, as defined in section 16-1, or (4) in any other location as approved by the authority where submetering promotes the state's energy goals, as described in the Comprehensive Energy Strategy, while protecting consumers against termination of residential utility service or other related issues. Each entity approved to submeter by the Public Utilities Regulatory Authority, pursuant to subsection (c) of this section, shall provide electricity to any allowed facility, as described in this subsection, at a rate no greater than the rate charged to that customer class for the service territory in which such allowed facility is located, provided nothing in this section shall permit such entity to charge a submetered account for (A) usage for any common areas of a commercial, industrial or multifamily residential building, or (B) other usage not solely for use by such account.

(b) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall: (1) Require a submetered customer to pay only his portion of the energy consumed, which cost shall not exceed the amount paid by the owner of the main meter for such energy; (2) establish standards for the safe and proper installation of submeters; (3) require that the ultimate services delivered to a submetered customer are consistent with any service requirements imposed upon the company; (4) establish standards that protect a submetered customer against termination of service or other related issues; and (5) establish standards for the locations of submeters. The authority may adopt any other provisions it deems necessary to carry out the purposes of this section and section 16-19ee.

(c) The authority shall develop an application and approval process that allows for the reasonable implementation of submetering provisions at allowed facilities, as described in subsection (a) of this section, while protecting consumers against termination of residential utility service or other related issues.

(P.A. 90-39, S. 2; P.A. 98-28, S. 95, 117; 98-149, S. 1, 3; P.A. 02-17, S. 1; P.A. 11-80, S. 1; P.A. 13-298, S. 36; P.A. 14-134, S. 60.)

History: P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998; P.A. 98-149 amended Subsec. (a) to apply provisions to electric distribution companies and to require electric companies and electric distribution companies to provide electricity to recreational campgrounds at a rate no greater than the residential rate, effective June 4, 1998; P.A. 02-17 amended Subsec. (a) by allowing submeters for individual slips at marinas and requiring separate metering and billing at appropriate rates for nonresidential facilities; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add Subdiv. (1), (2) and (4) designators in existing provisions re recreational campgrounds, individual slips at marinas and other locations approved by the authority, to add Subdiv. (3) re commercial, industrial, multifamily residential or multiuse buildings, to add provision in Subdiv. (4) re promoting state's energy goals while protecting consumers against termination of residential utility service and to add Subparas. (A) and (B) re usage in a common area and other usage not solely for use by submetered account, amended Subsec. (b) to add new Subdiv. (4) re standards that protect against termination of service and to renumber part of existing Subdiv. (4) re locations of submeters as Subdiv. (5), added Subsec. (c) re application and approval process, and made conforming changes, effective July 1, 2013; P.A. 14-134 amended Subsec. (a) by deleting reference to electric company, effective June 6, 2014.



Section 16-19fff - Electric vehicle charging load projections.

(a) The Public Utilities Regulatory Authority shall require each electric distribution company, as defined in section 16-1, to integrate electric vehicle charging load projections into such company's distribution planning. Such projections shall be based on the number of electric vehicles, as defined in section 16-19eee, registered in the state and projected increases or decreases in sales of such vehicles.

(b) Not later than January 1, 2017, and annually thereafter, each electric distribution company shall publish on such company's Internet web site a report explaining the incorporation of such company's electric vehicle charging load projections for the company's distribution planning.

(P.A. 16-135, S. 5.)

History: P.A. 16-135 effective July 1, 2016.



Section 16-19g - Penalty for failure to report nuclear incident not an operating expense.

Section 16-19g is repealed, effective May 8, 2013.

(P.A. 80-351, S. 4, 5; P.A. 82-150, S. 6; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19gg - Factors to be considered during a rate proceeding.

(a) During each proceeding on a rate amendment under section 16-19 proposed by an electric or gas public service company, as defined in section 16-1, the Public Utilities Regulatory Authority, when determining rates for individual rate classes, shall give consideration to the energy cost of manufacturers by analyzing the following: (1) The effect of different rates of return among rate classes upon manufacturers; (2) the use of different cost allocation methodologies; (3) the use of flexible pricing; and (4) any other issue deemed relevant by the authority.

(b) In any rate amendment proposed on and after May 19, 1992, by a public service company, as defined by section 16-1, the Public Utilities Regulatory Authority shall analyze the effect on ratepayers of a public service company's provision of reduced or free utility service to its employees.

(P.A. 90-65, S. 1, 5; P.A. 92-99, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 92-99 added a new Subsec. (b) re effect on ratepayers of reduced or free utility service for company employees; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19ggg - Public electric vehicle charging stations. Parking restrictions.

(a) The owner or operator of a public electric vehicle charging station, as defined in section 16-19f, that requires payment of a fee shall provide multiple payment options that allow access by the public.

(b) The owner or operator of a public electric vehicle charging station shall disclose the location and characteristics of each such public electric vehicle charging station, including, but not limited to, the address, voltage and timing restrictions, to the federal database operated by the United States Department of Energy Alternative Fuels Data Center.

(c) No person shall park in a space equipped with a public electric vehicle charging station, unless such person is operating a plug-in hybrid electric vehicle or battery electric vehicle, as defined in section 16-19eee.

(d) The owner or operator of a public electric vehicle charging station may impose restrictions on the amount of time that an electric vehicle may be charged at the charging station.

(e) (1) Owners or operators of public electric vehicle charging stations that require payment of a fee shall not require persons desiring to use such public electric vehicle charging station to pay a subscription fee or otherwise obtain a membership in any club, association or organization as a condition of using such public electric vehicle charging station.

(2) Notwithstanding subdivision (1) of this subsection, owners or operators of public electric vehicle charging stations that require payment of a fee may have different price schedules that are conditioned on a subscription or membership in a club, association or organization.

(P.A. 16-135, S. 7.)

History: P.A. 16-135 effective July 1, 2016.



Section 16-19h - Reopening of water company rate proceedings.

The Public Utilities Regulatory Authority may reopen proceedings on a proposed rate amendment filed under section 16-19 and amend its final decision on such filing to adjust the rates of a water company, as defined in section 16-1, to include in the rate base the construction costs associated with additions to a plant that are required by order of the authority, the Department of Public Health or the Department of Energy and Environmental Protection. The adjustment and approval of any rate under this section shall be based on the criteria set forth in section 16-19e.

(P.A. 82-252, S. 5, 6; P.A. 85-259, S. 2; P.A. 96-153, S. 1; P.A. 11-80, S. 1, 29.)

History: P.A. 85-259 authorized rate adjustments to reflect increased costs of purchased electricity and taxes assessed under Sec. 12-75 or 12-76, applied provisions of section to municipal utilities and established a maximum size for water companies subject to section's provisions; P.A. 96-153 deleted the requirement that a water company supply water to “not more than two hundred fifty service connections or one thousand persons on a regular basis” to reopen a rate proceeding, and redefined the circumstances under which a rate proceeding may be reopened; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” or “authority” and replaced “Department of Environmental Protection” with “Department of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 219 C. 121.



Section 16-19hh - Implementation of flexible pricing and rates. Special contracts for electric service. Exemption from competitive transition assessment. Regulations.

(a) In order to encourage economic development and maintain the state's manufacturing base, the authority shall: (1) Continue to implement flexible pricing when it determines that such pricing is appropriate; (2) require each water and gas company, as defined in section 16-1, which serves manufacturing customers and has not yet done so, to propose, in its first application for an amendment of rates filed pursuant to section 16-19 on or after October 1, 1993, flexible and innovative rates which promote manufacturing, which rates may include, but not be limited to, economic development, business retention, competitive energy, interruptible, conservation and time of use rates; and (3) require each water and gas company, as defined in said section 16-1, to support and promote the Connecticut manufacturing program for energy technology.

(b) Notwithstanding the provisions of subsection (a) of this section, an electric distribution company that (1) renegotiates, extends or renews any special contract for electric service that is in effect on July 1, 2000, and has a term that expires prior to July 1, 2000, for a term that extends beyond June 30, 2000, or (2) enters into any new special contracts for electric service, shall provide in any such renegotiated, extended, renewed or new contract for the collection of the assessment required under section 16-245g, as provided in said section 16-245g, and for the collection of the charge required in section 16-245l, as provided in said section 16-245l, provided no such contract shall shift costs to other ratepayers.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, a customer that is (1) an existing or proposed manufacturing plant that will add or create one hundred or more jobs and that will demand at least fifty kilowatts of additional load through the construction or expansion of manufacturing facilities, or (2) an existing manufacturing plant located in a distressed municipality, as defined in section 32-9p, that is located in an enterprise corridor and employing not less than two hundred persons may be exempted from payment of the competitive transition assessment required under section 16-245g. A customer meeting the requirements of subdivision (1) of this subsection may apply to the authority for an exemption from the payment of the competitive transition assessment that relate to the new or incremental load created by such construction or expansion. A customer meeting the requirements of subdivision (2) of this subsection may apply to the authority for an exemption from the payment of the competitive transition assessment. The authority shall hold a hearing on any such application, and if approved, direct the electric distribution company to refrain from collecting a specific portion of the competitive transition assessment from such customer. The authority may adopt regulations pursuant to chapter 54 to implement the provisions of this section.

(P.A. 90-65, S. 2, 5; P.A. 91-61, S. 1; P.A. 93-72; P.A. 98-28, S. 57, 58, 117; P.A. 00-192, S. 81, 102; P.A. 02-141, S. 1; May 9 Sp. Sess. P.A. 02-7, S. 71; P.A. 13-5, S. 3; P.A. 14-134, S. 61.)

History: P.A. 91-61 added new Subdivs. (2) and (3) re flexible rates and the manufacturing program for energy technology; P.A. 93-72 applied provisions to water companies and required that companies serving manufacturing companies include with rate amendment application, rates which would encourage and promote manufacturing; P.A. 98-28 designated existing provisions as Subsec. (a) and added new Subsec. (b) re collection of the competitive transition assessment and systems benefits charge, effective April 29, 1998, and amended Subsec. (a) by deleting references to electric companies and making technical changes, effective July 1, 2000; P.A. 00-192 added Subsec. (c) re exemption from portion of payment of competitive transition assessment and re adoption of regulations, effective July 1, 2000; P.A. 02-141 amended Subsec. (c) by designating existing exemption requirements as Subdiv. (1) and adding Subdiv. (2) re exemption for existing manufacturing plant in a distressed municipality that is located in an enterprise corridor and that employs not less than two hundred persons, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (c) by deleting “a portion of the”, changing “these requirements” to “the requirements of subdivision (1) of this subsection” and adding provisions re total exemption for customers meeting requirements of Subdiv. (2), effective August 15, 2002; P.A. 13-5 amended Subsecs. (a) and (c) to replace “department” with “authority”, effective May 8, 2013; P.A. 14-134 amended Subsec. (b) by deleting reference to electric company, effective June 6, 2014.



Section 16-19i - Electric company residential customer service charge indicated on bill.

Section 16-19i is repealed, effective July 11, 2001.

(P.A. 82-211, S. 2; P.A. 94-242, S. 3, 9; P.A. 98-28, S. 92, 117; P.A. 01-195, S. 180, 181.)



Section 16-19ii - Use of electric resistance space heating. Differential rates.

Section 16-19ii is repealed.

(P.A. 90-219, S. 8; P.A. 96-23.)



Section 16-19j - Portion of authority staff to be made party to certain rate proceedings.

(a) The Public Utilities Regulatory Authority may require a portion of the staff of the authority to be made a party to any proceeding.

(b) Notwithstanding subsection (a) of this section, the authority shall require a portion of the staff to be made a party to proceedings relating to (1) a rate amendment proposed pursuant to section 16-19 by a public service company having more than seventy-five thousand customers, (2) the approval of performance-based incentives pursuant to subsection (b) of section 16-19a, or (3) the approval of any alternative form of regulation pursuant to section 16-247k, provided the authority shall not require a portion of the staff to be made a party to any proceeding described in this subsection if the authority issues a notice of its intent not to do so in writing. The notice shall include the reasons for not requiring a portion of the staff to be made a party. Upon petition of any party so noticed, the authority shall require a portion of the staff to be made a party.

(c) The provisions of section 4-181 shall apply to any proceeding in which a portion of authority staff is made a party.

(d) The authority staff assigned to participate as a party to any rate proceedings described in subdivision (1) of subsection (b) of this section shall review the proposed rate amendment filed by the company and shall file with the directors of the authority proposed modifications of the rate amendment. Such modifications shall carry out the purposes of subsection (a) of section 16-19e and section 16a-35k. Such staff shall appear and participate in the proceedings in support of its proposed modifications and may employ outside consultants knowledgeable in the utility regulation field.

(P.A. 84-342, S. 1, 13; P.A. 95-217, S. 1; P.A. 99-15; P.A. 11-80, S. 31.)

History: P.A. 95-217 amended Subsec. (a) by deleting obsolete references to 1984 and 1985 and made a technical change; P.A. 99-15 amended Subsec. (a) by allowing the assignment of staff as party to any department proceeding, moved language re mandatory assignment of staff in Subsec. (a) to Subsec. (b), designated a portion of existing Subsec. (a) as Subsec. (b) and amended same by designating existing provisions re a rate amendment proposed by a public service company having more than 75,000 customers as Subdiv. (1), making technical changes thereto, by adding new Subdivs. (2) and (3) and by adding language re proviso of when assignment of staff is not mandatory, added new Subsec. (c) re applicability of Sec. 4-181, relettered former Subsec. (b) as (d), and deleted former Subsecs. (c) and (d); P.A. 11-80 amended Subsec. (a) by replacing “Public Utilities Control Authority” with “Public Utilities Regulatory Authority”, replaced “department” with “authority” throughout, and amended Subsec. (d) by replacing “commissioners of the department” with “directors of the authority”, effective July 1, 2011.



Section 16-19jj - Alternative dispute resolution mechanisms.

The Public Utilities Regulatory Authority shall, whenever it deems appropriate, encourage the use of proposed settlements produced by alternative dispute resolution mechanisms to resolve contested cases and proceedings.

(P.A. 91-61, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19k - Costs of educational materials or information on water conservation included as operating costs.

The Public Utilities Regulatory Authority may include the costs of educational materials or information on water conservation required pursuant to section 25-32k as operating costs for rate-making purposes upon determination by the authority that such costs are reasonable. The provisions of this section shall apply to any water company required to provide or that voluntarily makes available the educational materials or information on water conservation.

(P.A. 89-266, S. 2; P.A. 94-144, S. 4, 6; P.A. 02-89, S. 23; P.A. 11-80, S. 1.)

History: P.A. 94-144 added requirement to provide educational materials on water conservation to customers, effective July 1, 1994; P.A. 02-89 deleted reference to Sec. 25-32h and references to water company's residential retrofit program, reflecting the repeal by the same public act of said section and the requirement to establish such program; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19kk - Finding re conservation and load management programs. Rates of return for conservation and load management programs and programs promoting the state's economic development. Considerations in establishing company's authorized return. Performance-based incentives. Consumer Counsel authorized to retain experts. Regulations.

(a) The General Assembly finds that if the earnings of electric, gas, telephone and water public service companies, as defined in section 16-1, are adversely affected by such companies' conservation and load management programs or other programs promoting the state's economic development, energy and other policy, those companies will have a disincentive to implement such programs. The General Assembly further finds that in order to further the implementation of such programs the earnings of electric, gas, telephone and water public service companies should be consistent with the principles and guidelines set forth in this section and sections 16-19e and 16-19ll to 16-19oo, inclusive, and 16a-49 notwithstanding participation in conservation and load management programs and other programs authorized by the Public Utilities Regulatory Authority, promoting the state's economic development, energy and other policy.

(b) The authority shall, on or before July 1, 1993, implement rate-making and other procedures and practices in order to encourage the implementation of conservation and load management programs and other programs authorized by the authority promoting the state's economic development, energy and other policy. Such procedures to implement a modification or elimination of any direct relationship between the volume of sales and the earnings of electric, gas, telephone and water public service companies may include the adoption of a sales adjustment clause pursuant to subsection (j) of section 16-19b, or other adjustment clause similar thereto.

(c) Notwithstanding the provisions of subdivision (4) of subsection (a) of section 16-19e, in a proceeding under subsection (a) of section 16-19 the authority shall consider for an electric, gas, telephone or water public service company, as defined in section 16-1, in establishing the company's authorized return within the range of reasonable rates of return: Quality, reliability and cost of service provided by the company, the reduced or shifted demand for electricity, gas or water resulting from the company's conservation and load management programs approved by the authority, the company's successful implementation of programs supporting economic development of the state and the company's success in decreasing or constraining dependence on the use of petroleum or any other criteria consistent with the state energy or other policy. The authority may also establish other performance-based incentives both related and unrelated to the company's rate of return designed to implement the purposes of said sections 16-19e, 16-19kk to 16-19oo, inclusive, and 16a-49.

(d) In any proceeding before the authority in which a company seeks beneficial rate treatment pursuant to this section, the Office of Consumer Counsel may retain independent experts to provide analysis, evaluation and testimony to address the issue of the appropriateness of such beneficial treatment under consideration in the proceeding, and all reasonable and proper expenses, to provide such analysis, evaluation and testimony, to a maximum of fifty thousand dollars per proceeding, shall be paid by the company and shall be proper rate-making expenses.

(e) The Public Utilities Regulatory Authority may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 91-248, S. 1, 13; P.A. 92-122, S. 1; P.A. 11-80, S. 1; P.A. 13-5, S. 32; 13-298, S. 54; P.A. 14-134, S. 62.)

History: P.A. 92-122 amended Subsec. (b) to impose a deadline of July 1, 1993, for implementation of rate-making procedures; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsecs. (a) and (c) to make technical changes, effective May 8, 2013; P.A. 13-298 amended Subsec. (b) to make a technical change, effective July 8, 2013; P.A. 14-134 amended Subsec. (a) by making technical changes and amended Subsec. (b) by deleting provisions re authority investigating the relationship between a company's volume of sales and its earnings and re review of regulations and policies to identify disincentives, and by making a technical change, effective June 6, 2014.



Section 16-19l - Authorization of rates that promote water conservation.

The Public Utilities Regulatory Authority shall authorize rates for each water company, as defined in section 16-1, that promote comprehensive supply-side and demand-side water conservation. In establishing such rates, the authority shall take into consideration consumers who are low water users, including those consumers who have previously implemented conservation measures, state energy policies, the capital intensive nature of sustaining water systems that minimize water losses and the competition for capital for continued investments in such systems. Such rates shall (1) prioritize demand projections that recognize the effects of conservation and account for declining rates of water consumption in order to minimize the use of a revenue adjustment mechanism, as defined in section 16-262y, following a general rate case, and (2) consider (A) implementation of metering and measures to provide timely price signals to consumers, (B) multiyear rate plans, (C) measures to reduce system water losses, and (D) alternative rate designs that promote conservation.

(P.A. 13-78, S. 1; 13-298, S. 49.)

History: P.A. 13-78 effective June 5, 2013; P.A. 13-298 added provision re authority to take into consideration consumers who are low water users in establishing rates, deleted former Subdiv. (1) re consideration of demand projects that recognize effects of conservation, added new Subdiv. (1) re prioritization of demand projections that recognize effects of conservation and account for declining rates of water consumption, added new Subdiv. (2) designator and redesignated existing Subdivs. (2) to (5) as Subparas. (A) to (D), effective July 8, 2013.



Section 16-19ll - Submittal of legislation re encouraging conservation and load management programs, etc.

Section 16-19ll is repealed, effective October 1, 2002.

(P.A. 91-248, S. 2, 13; S.A. 02-12, S. 1.)



Section 16-19mm - Consideration of external costs and benefits.

In its review of an electric, gas and water public service company's resource planning, the Public Utilities Regulatory Authority shall consider the external costs and benefits of all proposed resources, consistent with the state's energy and other policy, and integrated resource planning principles.

(P.A. 91-248, S. 3, 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19m to 16-19q - Decommissioning of nuclear power generating facilities; definitions. Decommissioning financing plan; contents. Decommissioning finance plans; updates; hearing approval. Review of plan; changes. Decommissioning costs; liability.

Sections 16-19m to 16-19q, inclusive, are repealed, effective May 8, 2013.

(P.A. 83-343, S. 1–5; P.A. 92-21, S. 1–3; P.A. 98-28, S. 56, 117; P.A. 01-195, S. 122, 181; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19nn - Encouragement of specific end uses of electricity and gas.

The Public Utilities Regulatory Authority may permit electric and gas public service companies, as defined in section 16-1, to encourage specific end uses of electricity and gas to further the state's energy and other policy consistent with integrated resource planning principles and with the provisions of section 16-19d.

(P.A. 91-248, S. 4, 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19oo - Approval of rate amendments for conservation and load management programs or programs promoting the state's economic development in proceedings other than rate proceedings. Approval of rate mechanisms to recover costs of natural gas infrastructure expansion plan in contested proceedings.

In order to promote an electric distribution, gas, telephone and water company's conservation and load management programs or other programs promoting the state's economic development, energy and other policy, the Public Utilities Regulatory Authority may approve rate amendments for any such company, pursuant to subsection (a) of section 16-19 or, upon the request of a company in a proceeding, other than a rate proceeding pursuant to said subsection. Upon filing by a gas company of a natural gas infrastructure expansion plan in accordance with section 16-19ww, the authority may approve in a contested proceeding new rate mechanisms to recover the costs of such plan.

(P.A. 91-248, S. 5, 13; P.A. 11-80, S. 1; P.A. 13-298, S. 50; P.A. 14-134, S. 63.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-298 added provision re authority approval in contested proceeding of new rate mechanisms to recover costs of natural gas infrastructure expansion plan, effective July 8, 2013; P.A. 14-134 replaced reference to electric company with reference to electric distribution company, effective June 6, 2014.



Section 16-19pp - Uncontested proceedings before the authority. Participating parties.

The Public Utilities Regulatory Authority shall not hold an uncontested proceeding on any issue affecting ratepayers of the state unless such proceeding provides ratepayers with equal status and the same rights of participation as that of a public service company, as defined in section 16-1. Such ratepayers shall include: Any domestic or qualified nonprofit corporation or association formed in whole or in part to promote conservation or natural beauty, to protect the environment, personal health or biological values, to preserve historical sites, to promote consumer interests, to represent commercial and industrial groups or to promote the orderly development of the areas in which the facility is to be located, if it has filed with the authority a notice of intent to be a party, and such other persons as the authority may at any time deem appropriate.

(P.A. 92-25, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-19qq - Outages of nuclear power generating facilities; rate proceedings; rebuttable presumption of imprudent management.

Section 16-19qq is repealed, effective May 8, 2013.

(P.A. 97-21, S. 1, 2; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19rr - Rates charged by electric distribution companies and electric utilities to veterans' organizations.

Each municipal electric utility established under chapter 101 and each electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act shall, upon request, provide electricity and each electric distribution company shall, upon request, provide electric distribution services to military veterans' posts and organizations that are exempt from federal taxation under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, at the lesser of the residential or commercial rate for the service territory in which the facility is located, provided such rates are not inconsistent with said chapter 101 or any municipal charter or ordinance adopted pursuant thereto, or with any such special act.

(P.A. 99-29; P.A. 00-53, S. 10; P.A. 14-134, S. 64.)

History: P.A. 00-53 changed “501(c)(19)” to “501(c)” and deleted references to definitions in Sec. 16-1; P.A. 14-134 deleted reference to electric company, effective June 6, 2014.



Section 16-19r to 16-19t - Three Mile Island nuclear power generating facility damage costs prohibited from being placed in rate base or included as operating expenses. Revenues associated with construction of electric company facilities and Millstone 3 and Seabrook 1 nuclear power generating facilities; rate treatment; proceedings on economic viability of Seabrook 1; low power startup decontamination costs of Seabrook 1 not included in rates. Excess construction costs of Millstone 3 nuclear power generating facility not included in rates.

Sections 16-19r to 16-19t, inclusive, are repealed, effective July 11, 2001.

(P.A. 83-99, S. 1, 3; 83-239, S. 1, 2; 83-343, S. 6; P.A. 84-201, S. 1, 4; P.A. 85-519, S. 2, 4; P.A. 87-92, S. 1, 2; 87-589, S. 24, 87; P.A. 01-195, S. 180, 181.)



Section 16-19ss - Solicitations for the provision of temporary electric generation facilities.

Section 16-19ss is repealed, effective May 8, 2013.

(P.A. 03-135, S. 17; June Sp. Sess. P.A. 05-1, S. 3; P.A. 07-242, S. 64; P.A. 11-80, S. 38; P.A. 13-5, S. 52.)



Section 16-19tt - Gas and electric distribution companies' distribution revenue decoupling.

(a) In any rate case initiated on or after June 4, 2007, and for which a final decision has not been issued prior to July 8, 2013, the Public Utilities Regulatory Authority shall order the state's gas and electric distribution companies to decouple distribution revenues from the volume of natural gas or electricity sales through any of the following strategies, singly or in combination: (1) A mechanism that adjusts actual distribution revenues to allowed distribution revenues, (2) rate design changes that increase the amount of revenue recovered through fixed distribution charges, or (3) a sales adjustment clause, rate design changes that increase the amount of revenue recovered through fixed distribution charges, or both. In making its determination on this matter, the authority shall consider the impact of decoupling on the gas or electric distribution company's return on equity and make necessary adjustments thereto.

(b) In any rate case initiated on or after July 8, 2013, or in a pending rate case for which a final decision has not been issued prior to July 8, 2013, the Public Utilities Regulatory Authority shall order the state's gas and electric distribution companies to decouple distribution revenues from the volume of natural gas and electricity sales. For electric distribution companies, the decoupling mechanism shall be the adjustment of actual distribution revenues to allowed distribution revenues. For gas distribution companies, the decoupling mechanism shall be a mechanism that does not remove the incentive to support the expansion of natural gas use pursuant to the 2013 Comprehensive Energy Strategy, such as a mechanism that decouples distribution revenue based on a use-per-customer basis. In making its determination on this matter, the authority shall consider the impact of decoupling on the gas or electric distribution company's return on equity and make any necessary adjustments thereto.

(P.A. 07-242, S. 107; P.A. 11-80, S. 1; P.A. 13-298, S. 11.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-298 designated existing provisions as Subsec. (a) and amended same by making a technical change and adding “and for which a final decision has not been issued prior to July 8, 2013,” and added Subsec. (b) re decoupling mechanisms for any rate case initiated on or after July 8, 2013, or in a pending rate case for which a final decision has not been issued prior to July 8, 2013, effective July 8, 2013.



Section 16-19u to 16-19w - Monthly reports from nuclear power generating facility licensees re construction costs and progress. Excess construction costs of Seabrook 1 nuclear power generating facility not included in rates. Prohibition on inclusion of certain costs associated with construction of Seabrook 2 nuclear power generating facility in rates.

Sections 16-19u to 16-19w, inclusive, are repealed, effective May 8, 2013.

(P.A. 83-99, S. 2, 3; P.A. 84-201, S. 2–4; P.A. 85-519, S. 3, 4; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19uu - Adjustments to competitive transition assessment with respect to economic recovery revenue bonds.

(a) At such time as economic recovery revenue bonds are issued to fund the economic recovery transfer, the Public Utilities Regulatory Authority shall ensure that the competitive transition assessment charged to customers of each electric distribution company is adjusted to reflect the lower charge to be paid by customers. No electric distribution company may bill any customer an amount for the competitive transition assessment that is in excess of the amount necessary to fund the economic recovery transfer.

(b) At such time as the competitive transition assessment charged to customers has allowed full or partial recovery by the financing entity of any economic recovery revenue bonds and full or partial recovery by the electric distribution company of stranded costs not funded with the proceeds of economic recovery revenue bonds, the authority shall ensure that the competitive transition assessment charged to customers of each electric distribution company is adjusted to reflect, in the case of a partial recovery, the lower charge to be paid by customers, and, in the case of a full recovery, the absence of such assessment. No electric distribution company may bill any customer an amount for the competitive transition assessment that is in excess of the amount necessary to fund economic recovery revenue bonds or stranded costs.

(P.A. 10-179, S. 138; P.A. 11-80, S. 1; P.A. 14-134, S. 65.)

History: P.A. 10-179 effective May 7, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-134 deleted references to electric company, effective June 6, 2014.

See Secs. 16-245e to 16-245k re economic recovery revenue bonds.



Section 16-19vv - Public service companies' customer deposits.

(a) No public service company, other than a telephone company, shall require a deposit from any customer or prospective customer, other than a residential customer or prospective residential customer, in excess of an amount equal to such company's charges for one and one-half months.

(b) The Public Utilities Regulatory Authority shall initiate a proceeding to examine the collection of deposits by public service companies, other than telephone companies, from any customer or prospective customer, other than a residential customer or prospective residential customer. Such examination shall include, but not be limited to, consideration of (1) criteria used to determine creditworthiness of such customers, (2) criteria for when the public service company shall return the deposit plus interest, and (3) provisions for collecting deposits from such customers moving from one location to another within the same service area of the same company. On or before January 1, 2011, the authority shall report, in accordance with section 11-4a, the results of such proceeding to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(P.A. 10-190, S. 2; P.A. 11-80, S. 1.)

History: P.A. 10-190 effective June 9, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19ww - Natural gas infrastructure expansion plan. Hurdle rate; rate for new customers added pursuant to the plan; rate mechanism for gas companies to recover prudent investments made pursuant to the plan outside a rate proceeding; assignment of nonfirm margin credit.

(a) On or before June 15, 2013, the gas companies, as defined in section 16-1, shall jointly submit to the Commissioner of Energy and Environmental Protection and the Public Utilities Regulatory Authority a natural gas infrastructure expansion plan to provide natural gas service to on and off-main gas customers consistent with the goals of the 2013 Comprehensive Energy Strategy approved by the Commissioner of Energy and Environmental Protection in accordance with section 16a-3d. Such plan shall include steps to expand the natural gas distribution network, increase the rate of cost-effective customer conversions, provide natural gas access for industrial facilities in the state to the greatest extent feasible, lower the costs of adding new customers, ensure the reliability and timely addition of natural gas supply and limit the risk to existing gas customers by incorporating mechanisms to increase or decrease the rate of conversions over time in response to changes in energy prices. Such plan shall include, but not be limited to, the following components: (1) A customer conversion plan and schedule for a ten-year period, (2) an analysis demonstrating the feasibility of reaching the new customer conversion goals as directed by the Comprehensive Energy Strategy for on and off-main customers, (3) a plan for outreach and marketing tailored to each customer segment, (4) a description of steps the gas companies will take to reduce the costs of conversion, (5) a strategy for capacity procurement, (6) a strategy for leveraging third-party investment to finance equipment replacement and main extensions for new customers, (7) a plan to harmonize natural gas infrastructure expansion with steps to reduce methane leakage from existing gas infrastructure, (8) a description of steps the gas companies will take to ensure that potential customers targeted for conversion to natural gas are incented to install efficient equipment and improve the efficiency of the building envelope at the time of conversion, provided such steps include, but are not limited to, providing such customers with information regarding the Home Energy Solutions audit, and to the extent feasible, an application form of said audit, and (9) a proposal for rate changes consistent with the recommendations of the Comprehensive Energy Strategy, including specific cost recovery mechanisms for each customer segment and a description of the rate impact of any proposed rate changes.

(b) Not later than thirty days after the natural gas infrastructure expansion plan is submitted to the commissioner pursuant to subsection (a) of this section, the commissioner shall review the plan and issue a preliminary determination as to whether the plan is consistent with the goals of the Comprehensive Energy Strategy.

(c) In the event that the commissioner determines that the plan is consistent with the Comprehensive Energy Strategy pursuant to subsection (b) of this section, the Public Utilities Regulatory Authority shall, in a contested proceeding during which the authority shall hold a public hearing, approve or modify the plan not later than one hundred twenty days after such plan is submitted to the authority.

(d) In reviewing the natural gas infrastructure expansion plan pursuant to subsection (c) of this section, in order to protect the interests of ratepayers and ensure revenue recovery for gas companies, and consistent with the recommendations of the Comprehensive Energy Strategy, the authority shall, in accordance with section 16-19oo, (1) establish a hurdle rate utilizing a twenty-five-year payback period to compare the revenue requirement of connecting new customers to the gas distribution system to determine the level of new business capital expenditures that will be recoverable through rates, taking into consideration any nonfirm margin credits pursuant to subparagraph (B) of subdivision (4) of this subsection that will offset the expansion costs of the gas companies, provided the authority shall develop a methodology that reasonably accounts for revenues that would be collected from new customers who signaled an intention to switch to natural gas over a period of at least three years within a common geographic location, (2) establish a new rate for new customers added pursuant to the natural gas infrastructure expansion plan to offset incremental costs of expanding natural gas infrastructure pursuant to such plan, (3) establish a rate mechanism for the gas companies to recover prudent investments made pursuant to the approved natural gas infrastructure expansion plan in a timely manner outside of a rate proceeding, provided such mechanism shall take into consideration the additional revenues that the gas companies will generate through implementation of such plan, and (4) notwithstanding the provisions of section 16-19b, effective for the period of the natural gas expansion plan, (A) assign at least half of the nonfirm margin credit to be credited to ratepayers of the gas companies through a purchased gas adjustment clause established pursuant to section 16-19b, and (B) assign the lesser of (i) an amount equal to half of the nonfirm margin credit, or (ii) an amount equal to fifteen million dollars from the nonfirm margin credit annually for all gas companies in the aggregate, apportioned to each gas company in proportion to revenues of the existing and new capacity contracted for by each gas company, to offset expansion costs, including, but not limited to, the costs of adding new state, municipal, residential, commercial and industrial customers.

(e) On or before June 15, 2014, and annually thereafter for a period of nine years, the gas companies shall jointly report to the commissioner and the authority the status and progress of such implementation. Such report shall include, but not be limited to (1) the number of customers added over the previous year, (2) a comparison of actual expenditures to estimated expenditures for the previous year, (3) a forecast of new customers and expenditures for the upcoming year, and (4) any additional information that either the authority or the commissioner deems appropriate.

(P.A. 13-298, S. 51; P.A. 14-94, S. 51.)

History: P.A. 13-298 effective July 8, 2013; P.A. 14-94 amended Subsec. (d) by requiring authority to take into consideration any nonfirm margin credits pursuant to Subdiv. (4)(B) in Subdiv. (1), and by requiring authority to assign a portion of the nonfirm margin credit to credit ratepayers through a purchased gas adjustment clause, adding residential customers to list of expansion customers, and deleting provision re societal benefits in Subdiv. (4), effective June 6, 2014.



Section 16-19x - Phase-in of costs of certain large electric generating facilities.

If the Public Utilities Regulatory Authority finds that a public service company, as defined in section 16-1, plans to begin operation of a new electric generating facility having a capacity of one hundred megawatts or more and operation of the facility would increase the company's revenue requirements by ten per cent or more if all costs associated with construction of the facility were to be included in determining the rates to be charged by the company when the facility becomes commercially operational, the authority shall include such costs as it deems appropriate in accordance with the provisions of this chapter, over a period (A) beginning on the date the facility begins commercial operation, and (B) having a duration of not less than three nor more than ten years, in approximately equal installments, in a manner which will provide optimal short-term and long-term benefits to customers of the company.

(P.A. 84-343, S. 1; P.A. 85-519, S. 1; P.A. 11-80, S. 1.)

History: P.A. 85-519 required department to phase-in construction costs if conditions met instead of considering phase-in of such costs, changed conditions for phase-in, required such costs as department deems appropriate in accordance with chapter 277 to be included in rates and required phase-in to begin on date facility begins commercial operation, to be in approximately equal installments and to be in a manner providing optimal short-term and long-term benefits to customers; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19xx - Deferral of public service company tax expense increase.

Any public service company, as defined in section 16-1, shall be permitted to defer for recovery in its next general rate case any increase in tax expense, pursuant to public act 15-244*, which is not currently authorized in such company’s rates.

(June Sp. Sess. P.A. 15-5, S. 468.)

*Note: Public act 15-244 is entitled “An Act Concerning the State Budget for the Biennium Ending June 30, 2017, and Making Appropriations Therefor, and Other Provisions Related to Revenue, Deficiency Appropriations and Tax Fairness and Economic Development”. (See Reference Table captioned “Public Acts of 2015” following the Index which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 16-19y - Rate treatment of enhanced 9-1-1 service costs.

Section 16-19y is repealed, effective May 31, 1996.

(P.A. 84-416, S. 9, 15; P.A. 96-150, S. 4, 5.)



Section 16-19z - Rate treatment of land purchased, owned or retained by water companies for water supply protection or future water supply use.

In any proceeding pursuant to section 16-19 on a rate amendment proposed by a water company, as defined in section 16-1, the Public Utilities Regulatory Authority shall consider including the cost to the company of purchasing, owning or retaining land for water supply protection or future water supply use in the current rate base of the company, subject to the following conditions: (1) The land shall be included in a water supply plan filed and approved pursuant to section 25-32d or shall otherwise be approved by the Commissioner of Public Health pursuant to the general statutes or regulations adopted under the general statutes; (2) the land shall include (A) an area necessary for surface and groundwater supply protection, (B) the impoundment area, (C) a well site, or (D) other appropriate appurtenances such as a tank site or filtration plant site or other necessary facilities; and (3) the purchase, ownership or retention of the land is found by the authority to be prudent considering cost, availability and need. The authority may not require any such company to sell any such land owned by such company as of October 1, 1997, except as provided in section 16-262n.

(P.A. 85-315; P.A. 88-354, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-314, S. 1; P.A. 11-80, S. 1.)

History: P.A. 88-354 deleted provision requiring that sale of land “be used for the net economic benefit of consumers of the water company”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-314 added water supply protection as a reason why a company may retain land under this section and prohibited the department from requiring companies from selling land owned as of October 1, 1997, except as provided in Sec. 16-262n; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-20 - Inadequate service or unreasonable rates; petition to authority. Small community water system rates and service.

(a) As used in this section, “private water company” means a corporation, company, association, joint stock association, partnership, other entity or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to not less than two service connections or twenty-five persons, but does not include a municipal waterworks system established under chapter 102, a district, metropolitan district, municipal district or special services district established under chapter 105, chapter 105a or any other general statute or any public or special act which is authorized to supply water, or any other waterworks system owned, leased, maintained, operated, managed, or controlled by any unit of local government under any general statute or any public or special act.

(b) If any public service company or private water company unreasonably fails or refuses to furnish adequate service at reasonable rates to any person within the territorial limits within which the company has, by its charter, authority to furnish the service or, in the case of a nonfranchised, nonchartered private water company, the general territorial limits within which it operates, and if no other specific remedy is provided in this title or in regulations adopted thereunder, the person may bring a written petition to the Public Utilities Regulatory Authority alleging the failure or refusal. The authority shall investigate and, not more than sixty days after receipt of a petition, (1) if appropriate, issue an order prescribing the service to be furnished by the company, the conditions under which and maximum rates or charges at which the service shall be furnished, or (2) order that a hearing be held on the matter or that the matter be set for alternative dispute resolution. If at any time during such sixty-day period, any party in interest requests a hearing, the authority shall, after notice to all parties and not more than ninety days after receiving the request, hold a hearing and, if appropriate, issue an order prescribing the service to be furnished by the company and the conditions under which and maximum rates or charges at which the service shall be furnished.

(c) The authority, on its own initiative, or upon request by the Commissioner of Public Health, may initiate an investigation to determine whether the rates of a small community water system are inadequate for such water system to maintain economic viability and provide adequate service to its customers. As used in this subsection, “small community water system” means a water system that is not required to submit a water supply plan under section 25-32d. The authority shall, not more than one hundred fifty days after the commencement of such investigation, if appropriate, issue an order prescribing the appropriate service to be furnished by the water system and the appropriate rates or charges that are necessary to furnish such service. Prior to the issuance of any such order raising rates or charges of such water system’s customers, the authority, in consultation with the Office of Consumer Counsel and the Attorney General, shall consider the financial impact that any such rate increase may have on such water system’s ratepayers. If such rate increase is one hundred per cent or more, such increase shall be phased in over the course of a two-year period. If at any time during such investigation any party in interest requests a hearing, the authority shall, after notice to all parties and not more than thirty days after receiving the request, hold a hearing and, if appropriate, issue an order prescribing the service to be furnished by the small community water system and the appropriate rates or charges at which the service shall be furnished. If such hearing is held, the authority shall have commensurate additional time to issue such order.

(1949 Rev., S. 5410; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 60, 348; P.A. 81-297, S. 2; 81-358, S. 1; P.A. 97-8; P.A. 98-29, S. 1, 3; P.A. 11-80, S. 1; P.A. 15-89, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-297 required department to hold hearing within 150 days after receiving petition; P.A. 81-358 made petition procedure available to persons residing within general territorial limits of a nonfranchised, nonchartered water company; P.A. 97-8 added as a condition to bringing a petition that no other specific remedy be available in title 16 or in regulations, deleted provision re automatic hearing procedures and added Subdiv. (1) re issuing orders, Subdiv. (2) re ordering hearings or alternate dispute resolution, and provisions holding hearings upon request; P.A. 98-29 added new Subsec. (a) defining “private water company”, designated existing provisions as Subsec. (b) and inserted references to private water companies, effective May 19, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (b), effective July 1, 2011; P.A. 15-89 added Subsec. (c) re small community water system rates and service, effective June 22, 2015.



Section 16-21 - Change of rates fixed pursuant to charter or contract.

Whenever any rate of any public service company chartered by or organized under the laws of this state exists or is charged pursuant to charter, contract or any agreement or understanding, and is in whole or in any respect discriminatory or more or less than just, reasonable and adequate to provide properly for the public convenience, necessity and welfare, such company or any town, city or borough within which, or between which and any other town, city or borough in this state, any such company is furnishing service, or any ten patrons of any such company, may bring a written petition to the Public Utilities Regulatory Authority alleging that such rate is discriminatory or more or less than just, reasonable and adequate. Thereupon, the authority shall fix a time and place for a hearing upon such petition and shall mail notice thereof to the parties in interest and give public notice thereof at least one week prior to such hearing. Upon such hearing, the authority may, if it finds such rate to be discriminatory or more or less than just, reasonable and adequate to enable such company to provide properly for the public convenience, necessity and welfare, determine and prescribe just and reasonable maximum rates or charges to be thereafter made by such company.

(1949 Rev., S. 5411; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 61, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Is declaratory of power already possessed by commission; power to make rates includes power to modify rate-fixing contracts; municipal charter held to give no power to fix rates on water. 101 C. 156. Application to contracts between water company and city fixing rates. 106 C. 577. Company may increase rates above those specified in contract only by petition to commission and on its finding and order. 132 C. 496. Cited. 169 C. 344.



Section 16-22 - Rates; transfer of assets or franchise; burden of proof.

At any hearing involving a rate or the transfer of ownership of assets or a franchise of a public service company, the burden of proving that said rate under consideration is just and reasonable or that said transfer of assets or franchise is in the public interest shall be on the public service company. The provisions of this section shall not apply to the regulation of a telecommunications service which is a competitive service, as defined in section 16-247a.

(1949 Rev., S. 5412; P.A. 75-486, S. 13, 69; P.A. 94-83, S. 14, 16.)

History: P.A. 75-486 made section applicable to transfers of asset ownership or franchise; P.A. 94-83 added provision re applicability to competitive telecommunications service, effective July 1, 1994.

Cited. 158 C. 626; 183 C. 128.

Cited. 24 CS 446; 29 CS 253; Id., 379; 30 CS 36; Id., 149.



Section 16-23 - Regulations and service prescribed by authority deemed reasonable.

All regulations, practices and service prescribed by the Public Utilities Regulatory Authority shall be in force and prima facie reasonable, unless suspended or found otherwise in an action brought for that purpose or until changed or modified by the authority.

(1949 Rev., S. 5413; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 62, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-24 - Classification of service.

The Public Utilities Regulatory Authority shall have power to require each public service company furnishing gas or electricity to establish classifications of service based upon the quantity used, the time when used, the purpose for which used, the duration of use and any other reasonable consideration, and to establish all relevant factors, including rates and charges, that take into consideration competition from alternative services and the interest of all parties concerned.

(1949 Rev., S. 5414; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 63, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-24a - Low-income discounted rates for electric and gas service.

(a) On or before June 30, 2012, the Department of Energy and Environmental Protection shall conduct a proceeding regarding development of low-income discounted rates for service provided by electric distribution and gas companies, as defined in section 16-1, to low-income customers with an annual income that does not exceed sixty per cent of median income. Such proceeding shall include, but not be limited to, a review, for individuals who receive means-tested assistance administered by the state or federal governments, of the current and future availability of rate discounts through the department's electricity purchasing pool operated pursuant to section 16a-14e, energy assistance benefits available through any plan adopted pursuant to section 16a-41a, state funded or administered programs, conservation assistance available pursuant to section 16-245m, assistance funded or administered by said department or the Department of Social Services, or matching payment program benefits available pursuant to subsection (b) of section 16-262c. The department shall (1) coordinate resources and programs, to the extent practicable; (2) develop rates that take into account the indigency of persons of poverty status and allow such persons' households to meet the costs of essential energy needs; (3) require the households to have a home energy audit paid from the Energy Efficiency Fund as a prerequisite to qualification; (4) prepare an analysis of the benefits and anticipated costs of such low-income discounted rates; and (5) review utility rate discount policies or programs in other states.

(b) The department shall determine which, if any, of its programs shall be modified, terminated or have their funding reduced because such program beneficiaries would benefit more by the establishment of a low-income or discount rate. The department shall establish a rate reduction that is equal to the anticipated funds transferred from the programs modified, terminated or reduced by the department pursuant to this section and the reduced cost of providing service to those eligible for such discounted or low-income rates, any available energy assistance and other sources of coverage for such rates, including, but not limited to, generation available through the electricity purchasing pool operated by the department. The department may issue recommendations regarding programs administered by the Department of Social Services.

(c) The department shall order (1) filing by each electric distribution company of proposed rates consistent with the department's decision pursuant to subsection (a) of this section not later than sixty days after its issuance; and (2) appropriate modification of existing low-income programs.

(d) The cost of low-income and discounted rates and related outreach activities pursuant to this section shall be paid (1) through the normal rate-making procedures of the department, (2) on a semiannual basis through the systems benefits charge for an electric distribution company, and (3) solely from the funds of the programs modified, terminated or reduced by the department pursuant to this section and the reduced cost of providing service to those eligible for such discounted or low-income rates, any available energy assistance and other sources of coverage for such rates, including, but not limited to, generation available through the electricity purchasing pool operated by the department.

(e) On or before February 1, 2012, the department shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the benefits and costs of the low-income or discounted rates established pursuant to subsection (a) of this section, including, but not limited to, possible impacts on existing customers who qualify for state assistance, and any recommended modifications. If the low-income rate is not less than ninety per cent of the standard service rate, the department shall include in its report steps to achieve that goal.

(P.A. 11-80, S. 112.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-25 - Time and place of hearings. Notice.

The Public Utilities Regulatory Authority shall fix a time and place for all hearings and shall mail notice thereof to such parties in interest as the authority deems necessary and give public notice thereof at least one week prior to any such hearing.

(1949 Rev., S. 5415; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 64, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 162 C. 51.



Section 16-25a - Hearings on Office of Consumer Counsel petitions.

If the Office of Consumer Counsel files a petition with the Public Utilities Regulatory Authority concerning matters affecting utility services for consumers in the state, the authority shall, not later than thirty days after receiving the petition, notify the Office of Consumer Counsel whether it will hold a hearing on the petition. If the authority so notifies the Office of Consumer Counsel, it shall hold the hearing not later than ninety days after providing such notice.

(P.A. 83-37; P.A. 88-22, S. 3; P.A. 11-80, S. 1.)

History: P.A. 88-22 substituted office of consumer counsel for the division of consumer counsel; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-26 - Public hearing to be held in locality affected.

(a) In any matter within the jurisdiction of the Public Utilities Regulatory Authority involving rates, charges or accommodation of the public, which concerns:

(1) An electric distribution company that has a service area of not more than seventeen towns, the authority shall hold hearings on such matter in at least two towns within the service area of such company;

(2) An electric distribution company that has a service area of eighteen or more towns, the authority shall hold hearings on such matter in at least three towns within the service area of such company; or

(3) Any other public service company, the authority shall hold a hearing or hearings on such matter in at least one town within the service area of such company.

(b) The authority shall select each town described in subsection (a) of this section for a hearing to suit as nearly as practicable the convenience of persons affected by the matter. Upon petition of not fewer than twenty-five persons affected by the matter, any such hearing shall be held in the evening. The authority shall have the discretion to hold the remainder of its hearings on a matter, if any, anywhere within the state of Connecticut.

(1949 Rev., S. 5416; P.A. 75-486, S. 19, 69; P.A. 77-614, S. 162, 610; P.A. 79-429, S. 1; P.A. 80-482, S. 65, 348; P.A. 11-80, S. 1; P.A. 15-135, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, required that at least one hearing be held within a town in the company’s service area rather than in “county where such town [i.e. town to be affected] is located” and further clarified provisions; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-429 required petition by at least twenty-five people for evening session rather than for hearing to be held in town within service area; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 15-135 designated existing provisions re hearings on certain matters within jurisdiction of Public Utilities Regulatory Authority as Subsec. (a) and amended same to add Subdiv. (1) re electric distribution company that has service area of not more than 17 towns and Subdiv. (2) re electric distribution company that has service area of 18 or more towns and to designate existing provision re hearings for other public service company as Subdiv. (3), designated existing provisions re hearings to suit convenience of persons affected as Subsec. (b) and amended same to add provision re authority to select town for hearing, and made technical changes.



Section 16-27 - Returns from public service companies. Reports from community antenna television companies. Penalty. Form 8-K reports.

(a) The Public Utilities Regulatory Authority shall, on or before December thirty-first, annually, furnish to each public service company, except community antenna television companies, duplicate blank report forms, which may be in such format as the authority prescribes or the same blank report forms required by the Interstate Commerce Commission or its successor agency, the Federal Communications Commission or the Federal Energy Regulatory Commission. Any company which does not receive the forms by said date shall request the authority to furnish the forms. Each such company shall return one report form with all questions fully answered to the authority not later than the following May thirty-first or, where the authority has authorized an accounting period other than December thirty-first, the company shall return its completed form no later than one hundred fifty days following the close of the company's accounting period. The authority may, for good cause shown, grant an extension of such deadline of up to sixty days, provided the company desiring an extension files a request in writing setting forth the reasons for such request. All such reports shall be for the year ending on December thirty-first, or such other annual accounting period as the authority may authorize. Each such company shall make such reports strictly according to the forms provided. If the company finds it impracticable to answer all the items in detail as required, it shall state in its report the reasons why such details cannot be given, but no such company shall be excused from giving such details for the reason that it does not keep its accounts in such manner as will enable it to do so.

(b) Each community antenna television company shall, not later than April thirtieth annually, file with the authority a report on the company's operations. Such report shall be prepared in accordance with generally accepted accounting principles and shall be for a twelve-month period corresponding to the company's fiscal year.

(c) All reports under subsections (a) and (b) of this section shall be signed and sworn to by the chief executive officer, president or vice president and chief financial officer, treasurer or assistant treasurer of the company, or by a majority of the trustees or receivers making the same.

(d) Each public service company shall also file with the authority one copy of each Securities and Exchange Commission Form 8-K “Current Report” at the same time the report is filed with the commission.

(1949 Rev., S. 5418; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 66, 348; P.A. 82-252, S. 1; P.A. 83-29, S. 2; P.A. 85-33, S. 2; 85-509, S. 3, 11; P.A. 90-221, S. 5, 15; P.A. 92-25, S. 2; P.A. 96-222, S. 18, 41; P.A. 07-217, S. 60; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 permitted department to use forms required by Federal Energy Regulatory Commission, allowed companies option to return forms 30 days after receipt and authorized chief executive officers, chief financial officers and assistant treasurers to sign reports; P.A. 83-29 changed deadline for report from March thirty-first to April thirtieth; P.A. 85-33 required companies to request forms if not received and added new Subsec. requiring companies to file SEC form 8-K, incorporated as Subsec. (d); P.A. 85-509 designated existing provisions as Subsecs. (a) and (c), limited Subsec. (a) to public service companies other than community antenna television companies, transferred language from Sec. 16-28 re procedure for making reports to Subsec. (a) and inserted new Subsec. (b) re community antenna television company reports; P.A. 90-221 changed deadline for reports in Subsec. (a) from April thirtieth to May thirty-first and added provision allowing the department to grant an extension of time in which to file report and in Subsec. (c) deleted penalty provision for companies' failure to file a report; P.A. 92-25 amended Subsec. (a) allowing companies having accounting periods other than December thirty-first to return form no later than 150 days following the close of their accounting periods; P.A. 96-222 amended Subsec. (a) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-28 - Correction of returns and reports.

When a report filed by a public service company under subsection (a) of section 16-27 or an annual report filed by a community antenna television company under subsection (b) of said section seems to the Public Utilities Regulatory Authority defective or erroneous, the authority may notify the company making the same and require the amendment of such report within fifteen days from the time of giving such notice, under the same penalty as is provided for refusing or neglecting to make such report; and the authority may examine the officers, agents, employees, books, records, accounts, vouchers, plant and equipment of such company and may correct such items in such report as, upon such examination, the authority may find ought to be corrected.

(1949 Rev., S. 5419; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 67, 348; P.A. 85-509, S. 4, 11; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-509 made technical changes for consistency with amendments to Sec. 16-27; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-29 - Reports from municipalities.

The Public Utilities Regulatory Authority shall, annually, on or before December thirty-first, or June thirtieth in a municipality which has adopted a uniform fiscal year, furnish to every municipality or department thereof owning, leasing, operating or managing a plant for the supplying or furnishing of any public utility, except water service, blanks for annual reports in such form as the authority may prescribe. Each such municipality or department shall return one of such reports to the authority on or before the following May thirty-first, or the following October thirty-first in a municipality which has adopted a uniform fiscal year, with all questions thereon fully answered. The authority may, for good cause shown, grant an extension of such deadlines of up to sixty days, provided such municipality or department desiring an extension files a request, in writing, setting forth the reasons for such a request. All reports shall be for the year ending December thirty-first, or June thirtieth in a municipality which has adopted a uniform fiscal year and shall be sworn to by the general superintendent of the plant or utility for which the report is required and by such other person or persons as may be designated by such municipality or department. Each such municipality or department shall make such annual reports strictly according to the form provided and, if it finds it impracticable to answer all the items in detail as required, shall state in the report the reasons why such details cannot be given. No such municipality or department shall be excused from giving such details for the reason that it does not keep its accounts in such manner as will enable it to do so. The authority may prescribe the method for keeping the accounts pertaining to such utility, except water service, and all other utilities reporting to the authority. When any such report seems to the authority defective or erroneous, it may notify the municipality making the same and require the amendment of such report within fifteen days from the time of giving such notice; and the authority may examine the officers, agents, employees, books, records, accounts, vouchers, plant and equipment of such municipality or department pertaining to such utility, except water service, and may correct such items in such report as, upon such examination, the authority may find ought to be corrected.

(1949 Rev., S. 5420; P.A. 74-172, S. 1, 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 68, 348; P.A. 81-472, S. 25, 159; P.A. 85-33, S. 3; P.A. 90-221, S. 6, 15; P.A. 11-80, S. 1; P.A. 13-78, S. 5.)

History: P.A. 74-172 added references to dates applicable to municipalities which have adopted the uniform fiscal year; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-472 made technical changes; P.A. 85-33 extended deadline for return of reports by one month to April thirtieth or October thirty-first and made technical changes; P.A. 90-221 changed report deadline from April thirtieth to May thirty-first and added provision allowing the department to grant an extension of time in which the file report; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 added provisions re exception for water service, effective June 5, 2013.



Section 16-30 - Returns from motor bus companies. Penalty.

Section 16-30 is repealed, effective June 29, 1993.

(1949 Rev., S. 5421; P.A. 73-334; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 8, 43; P.A. 93-307, S. 32, 34.)



Section 16-31 - Remission of forfeitures by the Attorney General.

Section 16-31 is repealed.

(1949 Rev., S. 5145; P.A. 90-221, S. 14, 15.)



Section 16-32 - Annual audit report.

Each public service company shall have an annual comprehensive audit and report made of its accounts and operations by independent public accountants satisfactory to the Public Utilities Regulatory Authority. A copy of such annual audit report shall be filed with the authority, together with the company's annual report. In the absence of such an audit report, or if the authority, after notice and opportunity for a hearing, determines that such audit report is insufficient or unsatisfactory, the authority shall cause such an audit to be made at the expense of the company either by independent public accountants satisfactory to the authority or by any staff of the authority engaged in the activities contemplated by subsection (b) of section 16-8. The authority may waive the compliance with the provisions of this section by any public service company whose annual gross income is less than one hundred thousand dollars.

(1949 Rev., S. 5422; 1967, P.A. 141; 1969, P.A. 195; P.A. 75-486, S. 14, 69; P.A. 77-222; 77-614, S. 162, 610; P.A. 80-482, S. 69, 348; P.A. 82-252, S. 2; P.A. 89-291, S. 3, 8; P.A. 96-222, S. 19, 41; P.A. 11-80, S. 1; P.A. 14-134, S. 30.)

History: 1967 act changed limit on gross income for waiver from $3,000 to $5,000; 1969 act raised limit to $10,000; P.A. 75-486 replaced public utilities commission with public utilities control authority and added provisions for additional audit performed by independent auditors or authority staff if report found to be insufficient or unsatisfactory; P.A. 77-222 raised gross income limit to $25,000; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 deleted obsolete reference to railroad companies and increased annual gross income of companies that may be excluded from section provisions, from under $25,000 to under $50,000; P.A. 89-291 increased annual gross income requirement to $100,000, effective July 1, 1989, and applicable to audits covering fiscal years commencing on or after January 1, 1989; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 deleted reference to telegraph companies and express companies, effective June 6, 2014.

Cited. 174 C. 556.



Section 16-32a - Filing re procurement practices. Public hearing. Regulations re competitive bidding.

The Public Utilities Regulatory Authority shall by regulation require public service companies to file statements of their procurement policies and practices whenever there is a material change to such policies or practices. Where, after investigation, the authority determines that competitive bidding seems likely to reduce procurement costs without impairing quality, continuity or dependability of service or the ability to respond to emergencies, the authority may, after notice and public hearing, establish such regulations as it deems necessary to provide for competitive bidding in appropriate cases, but only if the contract price exceeds fifty thousand dollars in each such case.

(P.A. 75-486, S. 12, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 70, 348; P.A. 98-121, S. 1; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 98-121 inserted “whenever there is a material change to such policies or practices”; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32b - Regional water authority or water district to submit annual report.

Each regional water authority and each regional water district shall, annually, submit to the Public Utilities Regulatory Authority, on or before May thirty-first, its annual report for the preceding calendar year, in such form and manner as the authority may prescribe. The authority may, for good cause shown, grant an extension of such deadline of up to sixty days, provided the regional water authority or regional water district desiring an extension files a request in writing setting forth the reasons for such request.

(P.A. 90-221, S. 4, 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32c - Water company rate adjustments. Application. Notice to customers.

(a) Notwithstanding the provisions of section 16-19, a water company, as defined in section 16-1, may charge rates in excess of or less than those approved by the Public Utilities Regulatory Authority, after a limited hearing as deemed appropriate by the authority, by adjusting existing rates to compensate for increases or decreases only in the company's following expenses: (1) The price of water purchased for redistribution to its customers from another water company or governmental authority whose rates have been adjusted; (2) the price of gas or electricity purchased from a gas or electric distribution company, electric supplier or governmental authority whose rates have been adjusted; (3) federal, state and local taxes or other government assessments on revenue, income or property; (4) fees charged by any federal or state agency or other government entity that has jurisdiction over the company; (5) fees, or changes in fees, charged for federal and state mandated monitoring of the quality of the company's water supply; and (6) changes in expenses due to inflation that, in the opinion of the authority, are subject to an inflation adjustment in rate schedule proceedings held pursuant to section 16-19. The amount of any adjustment of rates shall not exceed the aggregate net amount of increases and decreases in the expenses set forth in this subsection on an annualized basis, provided that such adjustment shall not cause the company's projected return on equity for the following twelve-month period to exceed the return on equity authorized in the company's most recent proceeding for an amendment of rates pursuant to section 16-19. A company may adjust its rates pursuant to this section only (A) when the aggregate effect of increases or decreases in such expenses equals or exceeds one half of one per cent of the company's operating revenues for the twelve-month period commencing after the authority issued a decision on the company's most recent application for an amendment of rates pursuant to section 16-19, and (B) once in any twelve-month period. A company shall not adjust its rates pursuant to this section in any twelve-month period following approval of an amendment of rates by the authority pursuant to section 16-19.

(b) A company applying to the authority for an adjustment of rates pursuant to subsection (a) of this section shall include in its application (1) the amount by which each of the expenses set forth in subsection (a) of this section shall increase or decrease, (2) the basis for each such increase or decrease, (3) the total amount of the proposed adjustment of rates, (4) the proposed amount by which each class of customers' rates will increase or decrease, (5) the date the proposed adjusted rates will be in effect, (6) a sworn statement which attests to the accuracy of the figures and calculations upon which any proposed adjustment of rates is based and which states that the proposed adjustment will not cause the company to exceed the return on equity authorized in the company's most recent proceeding for an amendment of rates pursuant to section 16-19, and (7) a copy of the notice the company provided pursuant to subsection (c) of this section to all affected customers advising them of the proposed adjustment of rates. The authority may hold a public hearing not more than forty-five days after receiving an application for an adjustment of rates to verify the accuracy of the figures and calculations submitted to the authority by the company and to determine that such an adjustment shall not cause the company to exceed the return on equity authorized in the company's most recent proceeding for an amendment of rates pursuant to section 16-19. The authority shall review the complete application to determine whether the proposed adjustment of rates reflects prudent and efficient management of the company's operations in accordance with the criteria set forth in section 16-19e. The authority shall issue a decision on an application for an adjustment of rates not more than ninety days after the filing of the complete application. If, within fifteen months after the filing of a company's annual audit report, as required by section 16-32, the authority finds that the company exceeded the return on equity authorized in the company's most recent proceeding for an amendment of rates pursuant to section 16-19 because of an adjustment of rates made pursuant to this section, the authority shall order the company to refund, with interest and on an equitable basis, the amount realized by the company in excess of its return on equity authorized in the company's most recent proceeding for an amendment of rates pursuant to section 16-19 to its rate-paying customers and to adjust its rates as determined by the authority to be necessary to prevent the company from further exceeding its authorized rate of return.

(c) Before a company applies for an adjustment of rates pursuant to subsection (a) of this section, the company shall notify each customer who would be affected by the proposed adjustment, by mail, that the company is applying for an adjustment of rates, the total amount of the proposed adjustment, the amount by which each class of customers' rates would increase or decrease and the date the proposed adjusted rates would go into effect.

(P.A. 93-213; P.A. 96-153, S. 2; P.A. 98-28, S. 96, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 66.)

History: P.A. 96-153 amended Subsec. (a) to add Subdivs. (5) and (6) re fees for mandated monitoring and inflation-caused expenses, to delete Subpara. (B) re one-year time limit for rate adjustments and to reletter Subpara. (C) accordingly, amended Subsec. (b) to add Subdiv. (7) requiring that copy of notice be sent to affected customers, to make technical changes and to increase time periods for department to hold public hearing and issue a decision, amended Subsec. (c) re notice to customers and deleted Subsec. (d) re exemption of requirements to class “A” water companies and filing of report by the department; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies and electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (a) to delete reference to electric company, effective June 6, 2014.



Section 16-32e - Emergency plans to be filed by public service companies, telecommunications companies, voice over Internet protocol service providers and municipal utilities. Hearings. Revisions. Staffing of electric distribution companies' emergency operations centers.

(a) As used in this section, “emergency” means any (1) hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought or fire explosion, or (2) attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, shellfire or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

(b) Not later than July 1, 2012, and every two years thereafter, each public service company, as defined in section 16-1, each telecommunications company, as defined in section 16-1, that installs, maintains, operates or controls poles, wires, conduits or other fixtures under or over any public highway for the provision of telecommunications service authorized by section 16-247c, each voice over Internet protocol service provider, as defined in section 28-30b, and each municipal utility furnishing electric, gas or water service shall file with the Public Utilities Regulatory Authority, the Department of Emergency Services and Public Protection and each municipality located within the service area of the public service company, telecommunications company, voice over Internet protocol service provider or municipal utility an updated plan for restoring service which is interrupted as a result of an emergency, except no such plan shall be required of a public service company or municipal utility that submits a water supply plan pursuant to section 25-32d. Plans filed by public service companies and municipal utilities furnishing water shall be prepared in accordance with the memorandum of understanding entered into pursuant to section 4-67e. Each such plan for restoring service which is interrupted as a result of an emergency shall include measures for (1) communication and coordination with state officials, municipalities and other public service companies and telecommunications companies during a major disaster, as defined in section 28-1, or an emergency; and (2) participation in training exercises as directed by the Commissioner of Emergency Services and Public Protection. Each such plan shall include such company's, provider's or municipal utility's response for service outages affecting more than ten per cent, thirty per cent, fifty per cent and seventy per cent of such company's, provider's or municipal utility's customers. On or before September 1, 2012, and biannually thereafter, the authority shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities summarizing such plans. Not later than September 15, 2012, and every two years thereafter, the Public Utilities Regulatory Authority may conduct public hearings on such plans and, in consultation with the Department of Emergency Services and Public Protection, the Department of Public Health and the joint standing committee of the General Assembly having cognizance of matters relating to public utilities, revise such plans to the extent necessary to provide properly for the public convenience, necessity and welfare. If the Public Utilities Regulatory Authority revises the emergency plan of a public service company, telecommunications company, voice over Internet protocol service provider or municipal utility, such company, provider or municipal utility shall file a copy of the revised plan with each municipality located within the service area of the company, provider or municipal utility. Any information provided in any such plan shall be considered confidential, not subject to disclosure under the Freedom of Information Act, as defined in section 1-200, and any such information shall not be transmitted to any person except as needed to comply with this section.

(c) At the discretion of the Commissioner of Emergency Services and Public Protection or after an emergency or major disaster is declared in the state by the Governor under the laws of this state or by the President of the United States under federal law, each telephone company, certified telecommunications provider, holder of a certificate of video franchise authority or holder of a certificate of cable franchise authority, as those terms are defined in section 16-1, with more than twenty-five thousand subscribers, shall provide a representative to staff the emergency operations center of an affected electric distribution company, as defined in section 16-1, as needed to ensure communication and coordination during emergency response and restoration efforts.

(P.A. 86-204, S. 1, 2; P.A. 88-135, S. 2; P.A. 89-291, S. 4, 8; 89-327, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-46, S. 1; P.A. 97-92; P.A. 04-219, S. 6; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-148, S. 6.)

History: P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (b); P.A. 89-291 changed date of initial report and hearing in Subsec. (b); P.A. 89-327 amended Subsec. (b) to require that emergency plans be prepared in accordance with the memorandum of understanding; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-46 amended Subsec. (b) to add telecommunications companies to the list of utilities that must file emergency plans, to change filing requirement from biennially to every five years and to make the provision re public hearings held by the department discretionary rather than mandatory; P.A. 97-92 amended Subsec. (b) to add an exception from filing requirement for a public service company or municipal utility that submits a water supply plan pursuant to Sec. 25-32d; P.A. 04-219 amended Subsec. (b) to substitute Department of Emergency Management and Homeland Security for Office of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011; P.A. 12-148 amended Subsec. (b) to require voice over Internet protocol service providers to file emergency plans, to change filing requirement from every 5 years to every 2 years, to add provisions re contents of emergency plans, to require authority to submit biennial reports to General Assembly re emergency plans, to allow biennial public hearings and to make information in emergency plans confidential and not subject to disclosure under the Freedom of Information Act, added Subsec. (c) re emergency operations center staffing and made technical changes, effective June 15, 2012.



Section 16-32f - Gas company supply and demand forecast reports.

On or before October first of each even-numbered year, a gas company, as defined in section 16-1, shall furnish a report to the Public Utilities Regulatory Authority containing a five-year forecast of loads and resources. The report shall describe the facilities and supply sources that, in the judgment of such gas company, will be required to meet gas demands during the forecast period. The report shall be made available to the public and shall be furnished to the chief executive officer of each municipality in the service area of such gas company, the regional council of governments which encompasses each such municipality, the Attorney General, the president pro tempore of the Senate, the speaker of the House of Representatives, the joint standing committee of the General Assembly having cognizance of matters relating to public utilities, any other member of the General Assembly making a request to the authority for the report and such other state and municipal entities as the authority may designate by regulation. The report shall include: (1) A tabulation of estimated peak loads and resources for each year; (2) data on gas use and peak loads for the five preceding calendar years; (3) a list of present and projected gas supply sources; (4) specific measures to control load growth and promote conservation; and (5) such other information as the authority may require by regulation. A full description of the methodology used to arrive at the forecast of loads and resources shall also be furnished to the authority. The authority shall hold a public hearing on such reports upon the request of any person. On or before August first of each odd-numbered year, the authority may request a gas company to furnish to the authority an updated report. A gas company shall furnish any such updated report not later than sixty days following the request of the authority.

(P.A. 87-32; P.A. 89-50; 89-291, S. 5, 8; P.A. 94-1; June Sp. Sess. P.A. 98-1, S. 6, 121; P.A. 02-16, S. 1; June Sp. Sess. P.A. 05-1, S. 22; P.A. 06-196, S. 230; P.A. 07-242, S. 115; June Sp. Sess. P.A. 07-1, S. 130; P.A. 11-6, S. 125; 11-80, S. 1; P.A. 13-247, S. 312; 13-298, S. 15.)

History: P.A. 89-50 added new Subsec. (b) re submission of gas conservation plans; P.A. 89-291 changed submission date of 10-year forecast report; P.A. 94-1 changed annual reports to biennial reports and added provisions re updated reports and plans and supply and load management; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 02-16 changed the forecast period from 10 years to 5 years throughout, amended Subsec. (a) to add “upon the request of any person” and made a technical change in Subsec. (b); June Sp. Sess. P.A. 05-1 amended Subsec. (b) to make technical changes, to delete provisions re the content of the plan and substitute broader language re compliance with section, to delete language re public hearings and submission of updated plans and substitute language re an uncontested proceeding, added Subsec. (c) re assistance from and review by the Energy Conservation Management Board, cost-effectiveness testing, contents of the programs included in the plan, source of funding, and authority for expenditures, and added Subsec. (d) re the lack of requirement for conservation charge, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (c)(2), effective June 7, 2006; P.A. 07-242 amended Subsec. (b) to provide that tax imposed by Sec. 12-264 shall fund the plan, that services shall be available to all gas company customers, and that each company shall apply to board for expense reimbursement, made a technical change in Subsec. (c)(1) and deleted former Subsec. (d) re conservation charge, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (b) to specify that Comptroller shall deposit excess revenue before accounts for the General Fund have been closed for each fiscal year, effective July 1, 2007; P.A. 11-6 amended Subsec. (b) to remove provision re funding of plan by revenue from tax imposed by Sec. 12-264, effective May 4, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments”, effective January 1, 2015; P.A. 13-298 deleted Subsec. (a) designator and former Subsecs. (b) and (c) re gas conservation plan and programs contained in the plan, effective July 8, 2013.



Section 16-32g - Electric wire maintenance plans. Regulations.

Not later than January 1, 2008, and annually thereafter, each electric distribution company shall submit to the Public Utilities Regulatory Authority a plan for the maintenance of poles, wires, conduits or other fixtures, along public highways or streets for the transmission or distribution of electric current, owned, operated, managed or controlled by such company, in such format as the authority shall prescribe. Such plan shall include a summary of appropriate staffing levels necessary for the maintenance of said fixtures and a program for the trimming of tree branches and limbs located in close proximity to overhead electric wires where such branches and limbs may cause damage to such electric wires. The authority shall review each plan and may issue such orders as may be necessary to ensure compliance with this section. The authority may require each electric distribution company to submit an updated plan at such time and containing such information as the authority may prescribe. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 87-68, S. 1, 2; P.A. 98-28, S. 97, 117; P.A. 07-242, S. 6; P.A. 11-80, S. 1; P.A. 14-134, S. 67.)

History: P.A. 98-28 added electric distribution companies and made technical changes, effective July 1, 1998; P.A. 07-242 changed “January 1, 1988,” to “January 1, 2008, and annually thereafter” and required summary of appropriate staffing levels in plan; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 deleted references to electric company, effective June 6, 2014.



Section 16-32h - Performance standards for electric distribution companies and gas companies in emergencies. Emergency response report.

(a) As used in this section, “utility” means any electric distribution company or gas company, as those terms are defined in section 16-1, and “emergency” has the same meaning as provided in section 16-32e.

(b) The Public Utilities Regulatory Authority shall initiate a docket to establish industry specific standards for acceptable performance by each utility in an emergency to protect public health and safety, to ensure the reliability of such utility's services to prevent and minimize the number of service outages or disruptions and to reduce the duration of such outages and disruptions, to facilitate restoration of such services after such outages or disruptions, and to identify the most cost-effective level of tree trimming and system hardening, including undergrounding, necessary to achieve the maximum reliability of the system and to minimize service outages. On or before November 1, 2012, the authority shall submit a report identifying the standards established by the authority pursuant to such docket and any recommendations concerning legislative changes necessary to implement such standards to the joint standing committee of the General Assembly having cognizance of matters relating to energy in accordance with the provisions of section 11-4a. The authority shall allow, in a future rate proceeding, each utility to recover the reasonable costs incurred by such utility to maintain or improve the resiliency of such utility's infrastructure necessary to meet the standards established pursuant to this section pursuant to a plan first approved by the authority.

(c) The authority shall, in the docket initiated pursuant to subsection (b) of this section, review:

(1) Each such utility's current practices concerning service restoration after an emergency. Such review shall include, but not be limited to, an analysis of each such utility's (A) estimates concerning potential damage and service outages prior to any emergency, (B) damage and service outage assessments after any emergency, (C) restoration management after any emergency, including access to alternate restoration resources via regional and reciprocal aid contracts, (D) planning for at-risk and vulnerable customers, (E) policies concerning communication with state and local officials and customers, including individual customer restoration estimates and the timeliness and usefulness of such estimates, and (F) need for mutual assistance during any emergency;

(2) The adequacy of each such utility's infrastructure, facilities and equipment, which shall include, but not be limited to, an analysis of (A) whether such utility is following standard industry practice concerning operation and maintenance of such infrastructure, facilities and equipment, and (B) whether such utility had access to adequate replacement equipment for such infrastructure, facilities and equipment during the course of such emergency;

(3) Coordination efforts between each electric distribution company and any telecommunications company, community antenna television company, holder of a certificate of cable franchise authority or certified competitive video service provider, as those terms are defined in section 16-1, including coordinated planning before any emergency;

(4) Tree trimming policies of each electric distribution company and shall determine (A) the amount spent by each electric distribution company for tree trimming in each year since such company's most recent rate case, (B) each such company's system average interruption duration index, as described in section 16-245y, caused by falling trees and limbs, (C) the impact of expanding the area adjacent to distribution lines for tree trimming, including an analysis of the benefits and the costs of such expansion to ratepayers and the likelihood that such expansion would decrease damage to infrastructure, facilities and equipment used to distribute electricity and decrease service outage frequency or duration, (D) the percentage of service outages during Tropical Storm Irene and the October, 2011 snowstorm caused by trees and limbs outside the current trim area based on an analysis of the quantity and effectiveness of prior tree trimming, and (E) the standards appropriate for road-side tree care in the state, vegetation management practices in utility rights-of-way, right tree-right place standards, and any other tree maintenance standard recommended by the State Vegetation Management Task Force established by the Department of Energy and Environmental Protection;

(5) The use of mediation in resolving objections to proposed activities relating to vegetation management, as defined in section 16-234, and the circumstances in which stump grinding may be performed within the utility protection zone, as defined in section 16-234, provided, the utility, as defined in section 16-234, shall recover all reasonable incremental costs incurred by such utility pursuant to the directives of the authority, as established pursuant to this subdivision, through the nonbypassable federally mandated congestion charge, as defined in subsection (a) of section 16-1; and

(6) Any other policy, practice or information that the authority determines is relevant to a review of each such utility's ability to ensure the reliability of such utility's services in an emergency and to prevent, minimize and restore any long-term service outages or disruptions caused by such emergency.

(d) The authority shall, in the docket initiated pursuant to subsection (b) of this section, establish standards for acceptable performance in an emergency in which more than ten per cent of any utility's customers are without service for more than forty-eight consecutive hours. The standards established by the authority shall include, but not be limited to, provisions for:

(1) Minimum staffing and equipment levels for each utility, based on the number of customers served by such utility and the nature of the infrastructure deployed to serve such utility's customers, in such emergency;

(2) Targets for recovery and restoration of service in emergencies for service outages affecting more than ten per cent, thirty per cent, fifty per cent and seventy per cent of such utility's customers;

(3) A communication plan between each utility and its customers, including, but not limited to, communication during other than normal business hours;

(4) Safety standards for employees of each utility, mutual aid crews and private contractors;

(5) Filing mutual aid agreements by utilities and assessing each utility's ability to rely on mutual storm restoration assistance from other utilities in the region;

(6) Communication and coordination protocols defining interactions between each utility and the appropriate state, municipal or emergency operations center official concerning emergency preparation, road clearing and the establishment of restoration priorities;

(7) Tree trimming, cutting and removal by each electric distribution company to reduce service outages caused by trees and limbs;

(8) Communication and coordination, in consultation with the Department of Emergency Services and Public Protection, between each utility and the public including, but not limited to, standards concerning the use of any emergency notification system to notify the public of service restoration estimates and any dangerous conditions;

(9) Timely notification by each utility to any relevant state or municipal agency or official including, but not limited to, any public safety agency or official, of any emergency and standards for coordination and communication between such utility and such agency or official;

(10) Communication and coordination between any appropriate electric distribution, gas, telephone or telecommunications company or voice over Internet protocol service provider, as defined in section 28-30b; and

(11) The operation of the call center of each utility.

(e) The authority shall establish as it deems fit any other standards for acceptable performance by any utility to ensure the reliability of such utility's services in any emergency, to prevent and minimize any service outages or disruptions lasting more than forty-eight consecutive hours and affecting more than ten per cent of any utility's customers and to facilitate restoration of such services after such outages or disruptions.

(f) Any mutual aid agreement filed with the authority pursuant to this section shall not be considered a public record or file subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(g) The authority may initiate any additional docket to establish standards for acceptable performance by each utility in an emergency, in accordance with this section, upon determination by the authority that the changed circumstances of any utility necessitates such docket.

(h) Not later than April 15, 2013, and annually thereafter, each utility shall provide an emergency response report to the Public Utilities Regulatory Authority. Such report shall include information and analysis concerning such utility's ability during the preceding year to meet the emergency preparedness and response standards established by the authority pursuant to this section. In addition to the annual report required in this subsection, the authority may require any utility to submit a supplemental emergency response report after any storm, emergency or event causing significant service outages.

(P.A. 12-148, S. 3; P.A. 14-134, S. 68; 14-151, S. 1.)

History: P.A. 12-148 effective June 15, 2012; P.A. 14-134 amended Subsec. (d)(7) by deleting reference to electric company, effective June 6, 2014; P.A. 14-151 amended Subsec. (c) by adding new Subdiv. (5) re use of mediation to resolve objections re vegetation management and redesignating existing Subdiv. (5) as Subdiv. (6), effective June 6, 2014.



Section 16-32i - Performance review of electric distribution companies and gas companies after emergencies. Hearing. Penalty.

The Public Utilities Regulatory Authority shall review the performance of each electric distribution company and gas company, as those terms are defined in section 16-1, after any emergency, as defined in section 16-32e, (1) in which more than ten per cent of any such company's customers were without service for more than forty-eight consecutive hours, or (2) at the authority's discretion. The authority, upon a finding that any such company failed to comply with any standard of acceptable performance in emergency preparation or restoration of service in an emergency, adopted pursuant to section 16-32h, or with any order of the authority, shall make orders, after a hearing that is conducted as a contested case in accordance with chapter 54, to enforce such standards or orders and may levy civil penalties against such company, pursuant to section 16-41, not to exceed a total of two and one-half per cent of such electric distribution or gas company's annual distribution revenue, for noncompliance in any such emergency. In determining the amount of any penalty, the authority shall consider whether such company received approval and reasonable funding allowances, as determined by the authority, from the authority to meet infrastructure resiliency efforts to improve such company's performance. Any such penalty shall be assessed in the form of a credit to ratepayers of such electric distribution or gas company. Any such penalty shall not be included as an operating expense of such company for purposes of ratemaking.

(P.A. 12-148, S. 4.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-32j - Procedures for expedited road clearing after emergencies.

On or before January 1, 2013, the Department of Energy and Environmental Protection, in coordination and consultation with each public service company, as defined in section 16-1, the Department of Transportation, the Department of Emergency Services and Public Protection and an association of municipalities, shall develop procedures to expedite the process of road clearing for public safety personnel after an emergency, as defined in section 16-32e.

(P.A. 12-148, S. 11.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-32k - Vegetation management practices review. Report.

On and after June 6, 2014, the Department of Energy and Environmental Protection shall review the vegetation management practices of each electric distribution company. Not later than one year after the final decision has been issued by the Public Utilities Regulatory Authority for the docket described in subsection (c) of section 16-32h, and every two years thereafter, the authority shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy. Such report shall include a review of the vegetation management practices of each electric distribution company.

(P.A. 14-151, S. 2.)

History: P.A. 14-151 effective June 6, 2014.



Section 16-33 - Obstructing authority; false entries and returns to; penalty.

Any person who wilfully makes any false return or report to the Public Utilities Regulatory Authority, or to any member thereof, or to any agent or any employee acting therefor, or who testifies falsely to any material fact in any matter wherein an oath or affirmation is required or authorized, or who makes any false entry or memorandum upon any account, book, paper, record, report or statement of any company, or who wilfully destroys, mutilates, alters or by any other means or device falsifies or destroys the record of any such account, book, paper, record, report or statement, with the intent to mislead or deceive the authority, or any member thereof, or any agent or employee acting therefor, or who wilfully obstructs or hinders the authority, or any of its members, agents or employees, in the making of any examination of the accounts, affairs or condition of any company, and any person who, with like intent, aids or abets another in any of the acts hereinbefore set forth, shall be guilty of a class D felony.

(1949 Rev., S. 5423, 8708; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 71, 348; P.A. 11-80, S. 1; P.A. 13-258, S. 62.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.

Cited. 159 C. 556.



Section 16-34 - Annual reports to Governor.

Section 16-34 is repealed.

(1949 Rev., S. 5424; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 345, 348; P.A. 81-348, S. 3.)



Section 16-34a - Annual report re lost and unaccounted for gas. Docket to investigate.

(a) Not later than July 1, 2015, and annually thereafter, the Public Utilities Regulatory Authority shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy. Such report shall include (1) a description of the reasons for each gas company's percentage of lost and unaccounted for gas, (2) recommendations for each gas company's gas leak reduction strategy, (3) a description of each gas company's current gas leak monitoring system program, and (4) the number of leaks and causes of such leaks throughout the entire gas distribution system in the state and any other information the authority determines to be relevant.

(b) The authority shall initiate a docket to investigate the lost and unaccounted for gas of a gas company if the percentage of lost and unaccounted for gas of such gas company in any calendar year exceeds a total of three per cent. In such docket, a gas company shall report (1) leak detection and monitoring procedures, (2) emissions reduction strategies in addition to leak repair, and (3) any additional requirements the authority determines to be relevant. In such docket, the authority shall establish a cost mechanism to comply with long-term emissions reductions required by section 22a-200a and to incentivize a gas company to (A) reduce lost and unaccounted for gas, including the number of leaks throughout the entire gas distribution system in the state, (B) replace aging infrastructure, and (C) comply with any additional requirements the authority determines to be relevant. Such cost mechanism may be incorporated in the purchased gas adjustment clause pursuant to section 16-19b.

(P.A. 14-152, S. 1.)

History: P.A. 14-152 effective June 6, 2014.



Section 16-35 - Appeals to Superior Court. Uncontested proceedings re acquiring electricity products or services.

(a) Any person, including but not limited to a company, town, city, borough or corporation aggrieved by any order, authorization or decision of the Public Utilities Regulatory Authority, except an order, authorization or decision of the authority approving the taking of land, in any matter to which such person was or ought to have been made a party or intervenor, may appeal therefrom in accordance with the provisions of section 4-183. Such person so appealing shall give bond to the state, with sufficient surety, for the benefit of the adverse party, in such sum as the authority fixes, to pay all costs in case such person fails to sustain such appeal. No municipality or political subdivision shall be determined not to be aggrieved solely because there are other persons who are similarly affected by the order, authorization or decision of the authority.

(b) Any person who may appeal an order, authorization or decision of the authority under subsection (a) of this section who was an intervenor or, after timely application, was denied intervenor status to the authority proceeding, shall be limited to raise on appeal only those issues that (1) such person addressed during the proceeding or were addressed in the final decision, or (2) such person raised in his request for intervenor status if he was denied intervenor status.

(c) Notwithstanding any provision of this title and title 16a, proceedings in which the Public Utilities Regulatory Authority conducts a request for proposals or any other procurement process for the purpose of acquiring electricity products or services for the benefit of ratepayers shall be uncontested.

(1949 Rev., S. 5425; 1971, P.A. 870, S. 42; P.A. 75-486, S. 15, 69; P.A. 76-436, S. 357, 681; P.A. 77-603, S. 41, 125; 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 72, 345, 348; P.A. 96-247, S. 1; P.A. 11-80, S. 1; P.A. 13-298, S. 12.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with statement that appeals are to be made in accordance with Sec. 4-183; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 96-247 lettered existing section as Subsec. (a), made technical changes and added provision prohibiting a determination that a municipality or political subdivision is not aggrieved solely because other persons are similarly affected and added Subsec. (b) re issues that may be raised on appeal; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 added Subsec. (c) re uncontested proceedings for acquiring electricity products or services, effective July 8, 2013.

Superior Court on appeal has the same discretionary powers as commissioners; 57 C. 172, but see 78 C. 301; 97 C. 459. Where it does not appear that proceeding was under special act making commissioners' decision final, appeal was held valid under section. 70 C. 328. Legality of condition imposed by municipality in approving layout proper question for appeal. 74 C. 102. So question as to powers of commissioners. 78 C. 226. Provision for notice is directory. Id., 301. Nature of appeal. Id.; 80 C. 638; 86 C. 36; 88 C. 471; 89 C. 537; 91 C. 134; Id., 698; 97 C. 459; 99 C. 285. One to whom notice of hearing is not required to be given may appear before commissioners and appeal. 82 C. 135. Court does not try case de novo; appellant must show he is aggrieved by an illegal or unauthorized act. 86 C. 36, but see 99 C. 285. Appeal is confined to judicial or quasi-judicial questions. 97 C. 459. Appeal lies in condemnation matter as well under special charter as general law. 81 C. 18. Party whose interests are affected may appear before commissioners and appeal from their decision. 82 C. 135; 84 C. 34. Way in which party is aggrieved need not be stated. Id., 33. Unnecessary injury to abutting owners in construction of road proper ground of appeal. Id., 46. Questions open on appeal from order for relocation of tracks in highway; unreasonable order is unlawful; reasonableness affected by cost of change compared with railroad's whole income. 95 C. 31, 32. Scope of review by Superior Court. 145 C. 243. Cited. 147 C. 229; 148 C. 336; 149 C. 481; 154 C. 674, 678; 158 C. 626; 159 C. 327; 161 C. 215; 162 C. 51; 165 C. 114. Federal criteria for establishing aggrievement had no relevance here. 165 C. 687. Cited. 166 C. 328; 168 C. 478; 170 C. 3. Right of appeal is purely statutory and is allowed only if conditions fixed by statute are met. 171 C. 387. Cited. 175 C. 30; 176 C. 191; 183 C. 128; 197 C. 320; 210 C. 349; 216 C. 627; 219 C. 51; 234 C. 624; 235 C. 334.

Cited. 37 CA 423. Sec. 4-183(a) places jurisdictional requirement of a final decision on appeals taken under this section. 64 CA 134.

Cited. 29 CS 152; 30 CS 149. Interim rate increase order by commission, with refund provision, not applicable and final order renders appeal moot; right of appeal is not constitutional, but statutory privilege requiring strict compliance with rules of law; not repealed by enactment of Ch. 54, but constitutes “other means of review, redress, relief, or trial de novo” referred to in Sec. 4-183(a). 31 CS 65. Cited. 33 CS 175; 38 CS 24; 40 CS 520; 42 CS 217.



Section 16-36 to 16-39 - Venue. Procedure on appeal. Notice when parties are numerous. Supersedeas.

Sections 16-36 to 16-39, inclusive, are repealed.

(1949 Rev., S. 5426–5429; 1971, P.A. 179, S. 6; 870, S. 43, 106; P.A. 76-436, S. 358, 359, 681; P.A. 77-603, S. 42, 125.)



Section 16-40 - Rights and duties of trustees and receivers.

When any company is operated by a trustee or receiver, such trustee or receiver shall have all the powers and shall be subject to all the duties, obligations and penalties which such company would otherwise have or to which it would be subject under the provisions of this title, except so far as the same may be inconsistent with the rights, duties or obligations of such trustee or receiver as an officer of the court appointing him.

(1949 Rev., S. 5430.)

Cited. 162 C. 51.



Section 16-41 - Imposition of civil penalties by authority.

(a) Each (1) public service company and its officers, agents and employees, (2) electric supplier or person providing electric generation services without a license in violation of section 16-245, and its officers, agents and employees, (3) certified telecommunications provider or person providing telecommunications services without authorization pursuant to sections 16-247f to 16-247h, inclusive, and its officers, agents and employees, (4) person, public agency or public utility, as such terms are defined in section 16-345, subject to the requirements of chapter 293, (5) person subject to the registration requirements under section 16-258a, (6) cellular mobile telephone carrier, as described in section 16-250b, (7) Connecticut electric efficiency partner, as defined in section 16-243v, (8) company, as defined in section 16-49, and (9) entity approved to submeter pursuant to section 16-19ff shall obey, observe and comply with all applicable provisions of this title and each applicable order made or applicable regulations adopted by the Public Utilities Regulatory Authority by virtue of this title as long as the same remains in force. Any such company, electric supplier, certified telecommunications provider, cellular mobile telephone carrier, Connecticut electric efficiency partner, entity approved to submeter, person, any officer, agent or employee thereof, public agency or public utility which the authority finds has failed to obey or comply with any such provision of this title, order or regulation shall be fined by order of the authority in accordance with the penalty prescribed for the violated provision of this title or, if no penalty is prescribed, not more than ten thousand dollars for each offense, except that the penalty shall be a fine of not more than forty thousand dollars for failure to comply with an order of the authority made in accordance with the provisions of section 16-19 or 16-247k or within thirty days of such order or within any specific time period for compliance specified in such order. Each distinct violation of any such provision of this title, order or regulation shall be a separate offense and, in case of a continued violation, each day thereof shall be deemed a separate offense. Each such penalty and any interest charged pursuant to subsection (g) or (h) of section 16-49 shall be excluded from operating expenses for purposes of rate-making.

(b) Any regional water authority, any regional water district, any municipal gas or electric plant established under chapter 101, any municipal waterworks system established under chapter 102, or any other municipality or department thereof owning, leasing, operating or managing a plant for the supplying or furnishing of any public utility, which the Public Utilities Regulatory Authority finds has failed to comply with the procedures of section 16-29, shall be subject to a civil penalty of not more than five thousand dollars for any annual report which is not submitted or submitted late in violation of said section.

(c) If the authority has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) or (b) of this section, it shall notify the alleged violator by certified mail, return receipt requested, or by personal service. The notice shall include:

(1) A reference to the sections of the title, regulation or order involved;

(2) A short and plain statement of the matter asserted or charged;

(3) A statement of the prescribed civil penalty for the violation; and

(4) A statement of the person's right to a hearing.

(d) The person to whom the notice is addressed shall have twenty days from the date of receipt of the notice in which to deliver to the authority a written application for a hearing. If a hearing is requested, then, after a hearing and upon a finding that a violation has occurred, the authority may issue a final order assessing a civil penalty under this section which shall not be greater than the penalty stated in the notice. If a hearing is not requested, or if such a request is later withdrawn, then the notice shall, on the first day after the expiration of the twenty-day period or on the first day after the withdrawal of the request for hearing, whichever is later, become a final order of the authority and the matters asserted or charged in the notice shall be deemed admitted, unless the notice is modified by a consent order before it becomes a final order. A consent order shall be deemed a final order.

(e) All hearings under this section shall be conducted under sections 4-176e to 4-184, inclusive. The final order of the authority assessing a civil penalty shall be subject to appeal under section 4-183. No challenge to any final order of the authority assessing a civil penalty shall be allowed as to any issue which could have been raised by an appeal of an earlier order of the authority. Any civil penalty authorized by this section shall become due and payable (1) at the time of receipt of a final order in the case of a civil penalty assessed in such order after a hearing, (2) on the first day after the expiration of the period in which a hearing may be requested if no hearing is requested, or (3) on the first day after the withdrawal of a request for hearing.

(f) A civil penalty assessed in a final order of the authority under this section may be enforced in the same manner as a judgment of the Superior Court. The final order shall be delivered to the respondent by personal service or by certified mail, return receipt requested. After entry of such final order, the authority may file a transcript without the payment of costs, in the office of the clerk of the superior court in the judicial district in which the respondent resides, has a place of business, owns real property, or in which any real property which is the subject of the proceedings is located or, if the respondent is not a resident of the state of Connecticut, in the judicial district of Hartford. Upon the filing, the clerk shall docket the order in the same manner and with the same effect as a judgment entered in the superior court within the judicial district. Upon the docketing, the order may be enforced as a judgment of the court.

(1949 Rev., S. 5431; P.A. 75-486, S. 16, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 73, 348; P.A. 81-297, S. 1; Nov. Sp. Sess. P.A. 81-8, S. 2, 4; P.A. 85-552, S. 2, 8; P.A. 87-71, S. 1, 13; P.A. 88-230, S. 1, 12; 88-317, S. 63, 107; P.A. 90-98, S. 1, 2; 90-221, S. 7, 15; P.A. 93-142, S. 4, 7, 8; May 25 Sp. Sess. P.A. 94-1, S. 19, 130; P.A. 95-220, S. 4–6; P.A. 98-28, S. 35, 117; P.A. 99-105, S. 1, 4; 99-222, S. 13, 19; P.A. 00-91, S. 2; P.A. 05-241, S. 3; P.A. 06-196, S. 200; P.A. 07-242, S. 96; P.A. 11-80, S. 1; P.A. 13-298, S. 37.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, added exception to allow $20,000 maximum fine for failure to comply within time limit with orders under Sec. 16-19 and excluded penalties and interest from consideration as operating expenses; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-297 added Subsecs. (b) to (e) authorizing department to impose civil penalties and setting forth procedure for such penalties; Nov. Sp. Sess. P.A. 81-8 changed reference in Subsec. (a) from Subsec. (b) to Subsec. (g) of Sec. 16-49 to conform to amendment of said section in the same act; P.A. 85-552 made technical change in Subsec. (a), substituting reference to Sec. 16-49(f) for reference to Sec. 16-49(g); P.A. 87-71 amended Subsec. (a) to include persons, public agencies and public utilities subject to the requirements of chapter 293; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (d) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-221 inserted new Subsec. (b) establishing a penalty for regional water authorities or districts or municipalities which fail to file reports to the department and renumbered the remaining Subsecs; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-28 amended Subsec. (a) by adding electric suppliers, persons providing electric generation services without a license and their officers, agents and employees, effective July 1, 1998; P.A. 99-105 amended Subsec. (a) to apply provisions to companies, as defined in Sec. 16-49, to add reference to Sec. 16-49(h) and to make technical changes, effective July 1, 1999; P.A. 99-222 amended Subsec. (a) by adding reference to certified telecommunications provider or person providing telecommunications services without authorization and its officers, agents and employees, by changing to $10,000 the maximum penalty for violating a provision of title 16 if no other penalty is prescribed, by changing to $40,000 the maximum penalty for failure to comply with order made in accordance with Sec. 16-19, by adding reference to Sec. 16-247k and by making technical changes, effective June 29, 1999 (Revisor's note: In codifying and merging the provisions of P.A. 99-105 and P.A. 99-222 the Revisors inserted “(3)” before and a comma after new language re certified telecommunications providers, deleted the word “each” from before the word “certified” and inserted the word “and” before the words “its officers, agents and employees”); P.A. 00-91 added new Subsec. (a)(5) re persons subject to registration requirements under Sec. 16-258a, redesignating former Subdiv. (5) as Subdiv. (6); P.A. 05-241 added new Subsec. (a)(6) re cellular mobile telephone carriers, redesignating existing Subdiv. (6) as Subdiv. (7) and adding reference to cellular mobile telephone carrier therein, effective July 8, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-242 amended Subsec. (a) to add provisions re Connecticut electric efficiency partners, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add Subdiv. (9) re entity approved to submeter and to make conforming changes, effective July 1, 2013.

Cited. 176 C. 191.



Section 16-42 - Not to affect labor contracts.

Nothing in this title shall be construed to authorize the Public Utilities Regulatory Authority to interfere in any manner with contracts between public service companies and their employees.

(1949 Rev., S. 5432; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 74, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-43 - Merger or sale of public service companies. Issuance and approval of securities. Net proceeds from sale of water company land. Allocation of economic benefits of sale of water company land.

(a) A public service company shall obtain the approval of the Public Utilities Regulatory Authority to directly or indirectly (1) merge, consolidate or make common stock with any other company, or (2) sell, lease, assign, mortgage, except by supplemental indenture in accord with the terms of a mortgage outstanding May 29, 1935, or otherwise dispose of any essential part of its franchise, plant, equipment or other property necessary or useful in the performance of its duty to the public. Any such disposition of an essential part of such other real property of a public service company shall be by public auction or other procedure for public sale, provided such auction or public sale shall be conducted upon notice of auction or sale published at least once each week for two weeks preceding the date of such auction or sale in a newspaper having a substantial circulation in the county in which such property is located. The public service company shall submit evidence to the authority of the notice given. On a showing of good cause by such company to use a means of disposal other than by public auction or other procedure for public sale, the authority may, on a finding of such good cause, authorize the use of an alternative sales process. No public auction or other procedure for public sale shall be required for the sale or other disposition of real property by a water company to the state, a municipality or land conservation organization if at least seventy per cent of the area of the real property sold or disposed of is to be used for open space or recreational purposes, as defined in subsection (f) of section 16-50d, and if the consideration received for such sale or disposition is not less than the appraised value of such property. A public service company other than a water company may sell, lease, assign, mortgage or otherwise dispose of improved real property with an appraised value of two hundred fifty thousand dollars or less or unimproved real property with an appraised value of fifty thousand dollars or less without such approval. The authority shall follow the procedures in section 16-50c for transactions involving unimproved land owned by a public service company other than a water company. A water company supplying water to more than five hundred consumers may sell, lease, assign, mortgage, or otherwise dispose of real property, other than public watershed or water supply lands, with an appraised value of fifty thousand dollars or less without such approval. The authority shall not accept an application to sell watershed or water supply lands until the Commissioner of Public Health issues a permit pursuant to section 25-32. The condemnation by a state department, institution or agency of any land owned by a public service company shall be subject to the provisions of this subsection. On February 1, 1996, and annually thereafter, each public service company shall submit a report to the Public Utilities Regulatory Authority of all real property sold, leased, assigned, mortgaged, or otherwise disposed of without the approval of said authority during the previous calendar year. Such report shall include for each transaction involving such property, without limitation, the appraised value of the real property, the actual value of the transaction and the accounting journal entry which recorded the transaction.

(b) A public service company shall obtain the approval of the Public Utilities Regulatory Authority to (1) issue any notes, bonds or other evidences of indebtedness or securities of any nature, (2) lend or borrow any moneys for a period of more than one year for any purpose other than paying the expenses, including taxes, of conducting its business or for the payment of dividends, or (3) amend any provision of an indenture or similar financial instrument if such amendment would affect the issuance or terms of any such notes, bonds or other evidences of indebtedness or securities. The authority shall approve or disapprove each such issue or amendment within thirty days after the filing of a written application for such approval unless the applicant agrees to an extension of time. If not disapproved within said thirty days or within such extension, such issue shall be deemed to be approved. The authority shall not require a company to issue its common stock under terms or conditions not required by the general statutes. The provisions of this subsection shall apply to a community antenna television company only with regard to any noncable communications services which the company may provide.

(c) Any managerial service contract made by a public service company shall be voidable on order of the authority, but may be enforced as between the parties unless disapproved.

(d) Any water company selling land that at any time has been in the water company's rate base shall use the net proceeds from the sale of such land for capital projects which improve or protect the water supply system or for the acquisition of a water supply source or land to protect a water supply source. In the case of a water company required to file a water supply plan pursuant to section 25-32d, the capital projects or acquisition shall be consistent with such plan.

(e) For the purposes of rate making, the authority shall use an accounting method for allocating the economic benefits of sales of land by a water company, as defined in section 16-1, that at any time has been in the water company's rate base that equitably allocates all of the economic benefits of any such sale between the ratepayers and the shareholders of the company based on the facts of each application for sale, except as follows:

(1) For any sale of land where the property is not more than ten acres and has not been taxed under the provisions of sections 12-107c to 12-107e, inclusive, during the previous ten years, the authority shall equitably allocate all of the economic benefits of any such sale between the ratepayers and the shareholders of the company. Any such allocation shall be based on the facts of each application for sale and the authority may allocate all of the economic benefits of any such sale to either the ratepayers or the shareholders.

(2) For a sale of class I or class II land to another water company for water supply purposes or to the state, a municipality, or a land conservation organization, which land has a permanent conservation easement in accordance with section 25-32, the authority shall equitably allocate, in a contested case proceeding, all of the economic benefits of any such sale between the ratepayers and the shareholders of the company.

(3) For the sale of land for an educational use, as defined in section 16-43b, the authority shall allocate the economic benefits of any such sale in accordance with past practices for nonopen space transactions pursuant to subsection (a) of this section.

(4) For the sale of class III land where the property is more than ten acres and promotes a perpetual public interest in the use of land for open space or recreation purposes, as defined in section 16-43b, the authority shall allocate the benefits in accordance with the following:

(A) If twenty-five per cent of the land or less is to be used for open space or recreational purposes, the authority shall allocate one hundred per cent of the benefits to the ratepayers;

(B) If more than twenty-five per cent but less than eighty per cent of the land is to be used for open space or recreational purposes, the authority shall calculate the benefit allocated to a water company's shareholders by multiplying by a factor of eighty per cent of the portion of class III land in the transaction that is reserved for open space;

(C) If eighty per cent or more but less than ninety per cent of the area of such land is to be used for open space or recreational purposes, the authority shall allocate the benefits of such sale in favor of a water company's shareholders in an amount that is proportionate to the percentage of class III land in such sale that is to be used for open space or recreational purposes;

(D) If not less than ninety per cent of the area of such land is to be used for open space or recreational purposes, the authority shall allocate one hundred per cent of the benefits to the shareholders.

(f) For the sale of class III land by a water company that at any time has been in the water company's rate base and that is to be used for open space or recreational purposes, the water company shall file with the authority a certified copy of a conservation easement that is recorded on the land records for the portion of class III land preserved as open space. Such conservation easement shall state that the land subject to such easement shall be permanently dedicated for land uses such as public parks or forests or natural areas, including, but not limited to, reservoirs and water company land. Such land shall be preserved predominantly in its natural scenic and open space condition that may allow for camping, hiking, forestry, fishing, wildlife or natural resource conservation, which easement shall prohibit all other building or development except as may be required for source protection and to meet water quality standards, if used as a public water supply.

(1949 Rev., S. 5433; 1969, P.A. 644, S. 3; P.A. 74-303, S. 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 323, 610; P.A. 80-156; 80-482, S. 75, 348; P.A. 82-252, S. 3; P.A. 85-509, S. 5, 11; P.A. 88-354, S. 3, 11; P.A. 89-301, S. 6; P.A. 90-221, S. 10; P.A. 93-381, S. 9, 39; P.A. 95-48, S. 1; 95-211, S. 4; 95-257, S. 12, 21, 58; P.A. 98-157, S. 9, 15; P.A. 01-49, S. 5; P.A. 03-163, S. 1; P.A. 04-200, S. 1; P.A. 05-288, S. 216; June Sp. Sess. P.A. 05-1, S. 36; P.A. 07-252, S. 86; P.A. 11-80, S. 1.)

History: 1969 act added proviso in Subdiv. (2) re bonds etc. for construction of power plants on islands in Long Island Sound prior to July 1, 1971; P.A. 74-303 required health commissioner's approval before commission approves sale of watershed or water supply lands by water companies; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation and commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-156 allowed extensions of time for approval or disapproval; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 required department approval for state condemnation of public service company land and amendment by any such company of indenture or similar financial instrument which affects notes, bonds or other evidences of indebtedness or securities, deleted obsolete provision exempting railroad companies' securities which are subject to Interstate Commerce Commission jurisdiction from provisions of section and divided section into two subsections; P.A. 85-509 provided that, on and after December 30, 1986, the provisions of Subsec. (a)(2) shall apply to a community antenna television company only with regard to noncable communications services; P.A. 88-354 amended Subsec. (a) by adding provision requiring that a permit be issued under Sec. 25-32 prior to acceptance of an application by the department and added new Subsec. (c) re the use by a water company of the net proceeds from the sale of water company land, and Subsec. (d) re an accounting method for the net proceeds of class III water company land; P.A. 89-301 amended Subsec. (c) by adding provision applying section to land that has ever been in the rate base; P.A. 90-221 added provision in Subsec. (d) concerning the allocation of economic benefits gained from the sale of water company land for open space or recreational purposes; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-48 divided Subsec. (a) into Subsecs. (a) and (b), relettered Subsecs. (b) to (d) as (c) to (e), amended Subsec. (a) by adding Subdiv. indicators and Subparas. (A) and (B) re property with appraised value of $50,000 or less and reporting requirement, amended Subsec. (b) by dividing Subsec. into Subdivs., deleting provision re constructing generating facility in Long Island Sound and adding provision re applicability to community antenna television companies, and made technical changes; P.A. 95-211 replaced reference to class III land with reference to land for which the commissioner has issued a permit; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-157 amended Subsec. (e) to modify the method of apportioning economic benefits of land sales, effective July 1, 1998; P.A. 01-49 amended Subsec. (a) to make a technical change; P.A. 03-163 amended Subsec. (a) to change the appraised value amount for a public service company other than a water company from $50,000 or less to $250,000 or less for improved real property and $50,000 or less for unimproved real property, to require that the department follow procedures in Sec. 16-50c for transactions involving unimproved land owned by public service companies other than water companies, and to make technical changes; P.A. 04-200 amended Subsec. (d) to authorize purchase of water supply source, amended Subsec. (e) to revise the method of allocating the net proceeds from the sale of water company land by adding provisions re allocation of economic benefits between ratepayers and shareholders, by adding Subdiv. (1) re property not more than ten acres and not taxed under certain provisions, Subdiv. (2) re class I or II land, Subdiv. (3) re land for an educational use, and Subdiv. (4) re tiered approach for class III land, and by making conforming changes, and added Subsec. (f) re the filing of a certified copy of a conservation easement for the sale of class III land for use as open space, effective June 3, 2004; P.A. 05-288 made a technical change in Subsec. (e)(4)(B), effective July 13, 2005; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to require a public sale or an approved alternate sales process for the disposition of an essential part of real property, effective July 1, 2005; P.A. 07-252 amended Subsec. (a) to add provision eliminating requirement for public auction or other procedure for public sale with respect to sale or other disposition of real property by a water company to the state, a municipality or a land conservation organization, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Commission is prohibited from requiring par value stock of any corporation to be issued at a price in excess of par. 144 C. 516. Cited. 172 C. 362; 192 C. 506.

Cited. 42 CS 217.



Section 16-43a - Validity of securities issued pursuant to order of authority.

Any stock, notes, bonds or other evidences of indebtedness or securities of any nature issued or sold pursuant to or in reliance on and in accordance with any order, authorization or decision of the Public Utilities Regulatory Authority pursuant to this title shall be valid and binding in accordance with their terms notwithstanding such order, authorization or decision of the authority is later vacated, modified, or otherwise held to be wholly or partly invalid, unless operation of such order, authorization or decision of the authority has been stayed or suspended by the authority or the reviewing court prior to such issuance.

(P.A. 78-100; 78-303, S. 85, 136; P.A. 80-482, S. 76, 348; P.A. 11-80, S. 1.)

History: P.A. 78-303 allowed substitution of division of public utility control within the department of business regulation for public utilities control authority to comply with provisions of P.A. 77-614; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-43b - Definitions applicable to apportionment of land sales benefits.

For purposes of subsection (e) of section 16-43, “open space or recreational purposes” means public parks or forests or natural areas, including, but not limited to, reservoirs and water company land, which are preserved predominantly in their natural scenic and open condition which may allow for camping, hiking, forestry, fishing, wildlife or natural resource conservation and “educational use” means the use by any town, city or borough, whether consolidated or unconsolidated, and any school district or regional school district for the purposes of schools and related facilities.

(P.A. 98-157, S. 10, 15; P.A. 04-200, S. 3.)

History: P.A. 98-157 effective July 1, 1998 (Revisor's note: In codifying this section the Revisors editorially changed “... camping; hiking; forestry; fishing; wildlife or ...” to “... camping, hiking, forestry, fishing, wildlife or ...”); P.A. 04-200 defined “educational use”, effective June 3, 2004.



Section 16-43c - Sale of water company land to certain municipal corporations for construction of a school.

Notwithstanding the provisions of this chapter or section 12-217dd, any land acquired from a water company, as defined in section 16-1, by a municipal corporation for the purposes of construction of a school and related facilities in a town with a population between eleven thousand six hundred and eleven thousand nine hundred, as enumerated by the 2000 federal decennial census, shall be treated as open space for purposes of establishing the right to acquire, ratemaking and taxes.

(P.A. 04-156, S. 1; P.A. 05-288, S. 217.)

History: P.A. 04-156 effective June 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 16-43d - Sale of existing electric generation plants.

If any existing electric generation plant within the state is offered for sale, the Public Utilities Regulatory Authority shall authorize the electric distribution companies to purchase and operate such plants if the authority, through a contested case proceeding, determines that such purchase and operation is in the public interest, provided any acquisition plan shall include provisions for payment of property taxes on the value of the purchased plant and provisions for employee protections. An electric distribution company purchasing such generation plants shall be entitled to recover the costs of such purchase in an annual retail generation rate contested case consistent with the principles set forth in sections 16-19, 16-19b and 16-19e, provided the return on equity associated with such purchase and operation shall be established in said contested case proceeding and updated at least once every four years. The authority shall review and approve the cost recovery provisions in the proceeding to determine that such purchase and operation are in the public interest.

(P.A. 07-242, S. 83; P.A. 11-80, S. 1; P.A. 14-134, S. 124.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 deleted reference to Sec. 16-244f(b)(3), effective June 6, 2014.



Section 16-44 - Notice of formation, consolidation or discontinuance of public service companies; change of name. Penalty.

Whenever any company is organized for the purpose of doing business as a public service company, or whenever any company so organized acquires any plant or any part of a plant or equipment, or begins doing business as a public service company, or whenever any foreign public service company commences business in this state, or whenever any public service company doing business in this state merges with any other company or companies or permanently discontinues doing business as a public service company, or changes its corporate name, the secretary of the company shall, within ten days from the date thereof, notify the Public Utilities Regulatory Authority of the action of the company or companies, on blanks to be furnished by the authority on request. The secretary of any public service company who fails to comply with the provisions of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5434; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 77, 348; P.A. 82-150, S. 7; P.A. 11-80, S. 1; P.A. 12-80, S. 10.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 60 days or both with a fine of not more than $250.



Section 16-44a - Disclosure of salaries of directors and officers of public service companies.

(a) Each public service company, as defined in section 16-1, regulated pursuant to sections 16-19 and 16-19e and serving more than three thousand three hundred customers shall (1) on each customer's bill, notify customers at least annually that a listing of the salaries of its directors and officers can be obtained from the Public Utilities Regulatory Authority at the customer's request, and (2) not later than July first, annually, submit to the authority a listing of the salaries of all its directors and officers during the preceding fiscal year. Any such public service company that files Securities and Exchange Commission Form 10-K, Part III with the authority pursuant to an order of the authority shall be deemed to be in compliance with subdivision (2) of this subsection.

(b) The authority shall maintain and make available to the public a listing of the salaries of directors and officers of each public service company regulated pursuant to sections 16-19 and 16-19e and serving more than three thousand three hundred customers. The authority shall mail such listing to any person that requests it.

(P.A. 97-30, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 97-30 effective May 6, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-45 - Increase or reduction of capital stock by public service companies.

Any public service company which is authorized to increase its authorized capital stock in accordance with the laws applicable to corporations organized under the general law may increase or reduce its authorized capital stock at a meeting of its stockholders warned and held for that purpose by a vote of at least two-thirds of each class of stock issued and outstanding at the time of such vote, or at a meeting of the stockholders called upon thirty days' notice by a vote of at least two-thirds of each class of stock represented at such meeting. Nothing herein shall be construed to affect in any way the powers and authority of the Public Utilities Regulatory Authority with respect to issuance of securities by public service companies.

(1949 Rev., S. 5436; 1949, 1951, S. 2609d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 78, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See Sec. 16-43(b) re issuance and approval of notes, bonds, securities, etc.



Section 16-46 - Dissolution or termination of public service company. Cessation of public service operations.

(a) No public service company shall cease operations as a public service company, dissolve or terminate its corporate existence without the consent of the Public Utilities Regulatory Authority, except a water company, as defined in section 16-262n, shall not cease its operations, or unilaterally discontinue the provision of water service to customers without the consent of both the Public Utilities Regulatory Authority and the Department of Public Health. Upon receipt of a request from a water company to cease its operations or discontinue the provision of water service, the Public Utilities Regulatory Authority, in conjunction with the Department of Public Health, shall hold a public hearing and issue a final decision setting forth the actions the water company shall take to ensure a continuous supply of potable water at adequate volume and pressures, in accordance with the procedures and criteria set forth in sections 16-262n to 16-262q, inclusive.

(b) Any public service company may, with such consent, or in the case of a water company, as defined in section 16-262n, for which a decision has been issued pursuant to section 16-262o, such water company shall, dissolve and terminate its corporate existence in the manner provided for dissolution and termination by such company's charter or certificate of incorporation, provided, if such charter or certificate requires stockholder approval, such approval shall be by not less than two-thirds of the voting power of the shares entitled to vote thereon. If there is no provision for dissolution and termination in such charter or certificate, such company may, with the consent of the Public Utilities Regulatory Authority, or in the case of a water company, the consent of both the Public Utilities Regulatory Authority and the Department of Public Health, dissolve and terminate its corporate existence in any manner provided in part XIV of chapter 601 in the case of a company organized with capital stock or part XI of chapter 602 in the case of a company organized without capital stock. Such dissolution and termination shall take effect upon (1) for a corporation, the filing with the Secretary of the State of a certificate of dissolution, and (2) for an unincorporated entity, the filing of a certificate of dissolution with the Public Utilities Regulatory Authority and the Department of Public Health. In the event of such cessation, dissolution or termination, all claims and rights of creditors shall constitute liens upon the property and franchises of the company and shall continue in existence as long as may be necessary to preserve the same.

(1949 Rev., S. 5437; P.A. 75-486, S. 1, 69; P.A. 77-484; 77-614, S. 162, 610; P.A. 80-482, S. 79, 348; P.A. 95-118, S. 3; 95-257, S. 12, 21, 58; P.A. 96-256, S. 183, 209; 96-271, S. 160, 254; P.A. 06-196, S. 201; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-484 replaced previous provision for dissolution upon unanimous vote of persons present at stockholders' meeting with detailed provisions for various manners of dissolution; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 95-118 divided section into Subsecs. and added provisions re water company hearing, decision issued pursuant to Sec. 16-262o, involvement of Department of Public Health and Addiction Services and effective date of dissolution of unincorporated entity; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-256 amended Subsec. (b) to replace reference to “part VIII of chapter 600” with “part XI of chapter 602”, effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace reference to “part X of chapter 599” with “part XIV of chapter 601”, effective January 1, 1997; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-47 - Holding companies. Approval of authority re exercise of control. Investigation and hearing. Annual reports. Injunctive relief.

(a) As used in this section and section 16-47a, (1) “holding company” means any corporation, association, partnership, trust or similar organization, or person which, either alone or in conjunction and pursuant to an arrangement or understanding with one or more other corporations, associations, partnerships, trusts or similar organizations, or persons, directly or indirectly, controls a gas, electric distribution, water, telephone or community antenna television company, and (2) “control” means the possession of the power to direct or cause the direction of the management and policies of a gas, electric distribution, water, telephone or community antenna television company or a holding company, whether through the ownership of its voting securities, the ability to effect a change in the composition of its board of directors or otherwise, provided, control shall not be deemed to arise solely from a revocable proxy or consent given to a person in response to a public proxy or consent solicitation made pursuant to and in accordance with the applicable rules and regulations of the Securities Exchange Act of 1934 unless a participant in said solicitation has announced an intention to effect a merger or consolidation with, reorganization, or other business combination or extraordinary transaction involving the gas, electric distribution, water, telephone or community antenna television company or the holding company. Control shall be presumed to exist if a person directly or indirectly owns ten per cent or more of the voting securities of a gas, electric distribution, water, telephone or community antenna television company or a holding company, provided the authority may determine, after conducting a hearing, that said presumption of control has been rebutted by a showing that such ownership does not in fact confer control.

(b) No gas, electric distribution, water, telephone or community antenna television company, or holding company, or any official, board or commission purporting to act under any governmental authority other than that of this state or of its divisions, municipal corporations or courts, shall interfere or attempt to interfere with or, directly or indirectly, exercise or attempt to exercise authority or control over any gas, electric distribution, water, telephone or community antenna television company engaged in the business of supplying service within this state, or with or over any holding company doing the principal part of its business within this state, without first making written application to and obtaining the approval of the Public Utilities Regulatory Authority, except as the United States may properly regulate actual transactions in interstate commerce.

(c) No corporation, association, partnership, trust or similar organization, or person shall take any action that causes it to become a holding company with control over a gas, electric distribution, water, telephone or community antenna television company engaged in the business of supplying service within this state, or acquire, directly or indirectly, control over such a holding company, or take any action that would if successful cause it to become or to acquire control over such a holding company, without first making written application to and obtaining the approval of the authority. Any such corporation, association, partnership, trust or similar organization, or person applying to the authority for such approval shall pay the reasonable expenses incurred by the authority in carrying out its duties under this subsection, and accordingly, shall deposit with the authority a bond, executed by a surety company authorized to do business in this state, in the amount of fifty thousand dollars, conditioned to indemnify the authority for such expenses.

(d) The Public Utilities Regulatory Authority shall investigate and hold a public hearing on the question of granting its approval with respect to any application made under subsection (b) or (c) of this section and thereafter may approve or disapprove any such application in whole or in part and upon such terms and conditions as it deems necessary or appropriate. In connection with its investigation, the authority may request the views of the gas, electric distribution, water, telephone or community antenna television company or holding company which is the subject of the application with respect to the proposed acquisition. After the filing of an application satisfying the requirements of such regulations as the authority may adopt in accordance with the provisions of chapter 54, but not later than thirty business days after the filing of such application, the authority shall give prompt notice of the public hearing to the person required to file the application and to the subject company or holding company. Such hearing shall be commenced as promptly as practicable after the filing of the application, but not later than thirty business days after the filing, and the authority shall make its determination as soon as practicable, but not later than one hundred twenty days after the filing of the application unless the person required to file the application agrees to an extension of time. The authority may, in its discretion, grant the subject company or holding company the opportunity to participate in the hearing by presenting evidence and oral and written argument. If the authority fails to give notice of its determination to hold a hearing, commence the hearing, or render its determination after the hearing within the time limits specified in this subdivision, the proposed acquisition shall be deemed approved. In each proceeding on a written application submitted under said subsection (b) or (c), the authority shall, in a manner which treats all parties to the proceeding on an equal basis, take into consideration (1) the financial, technological and managerial suitability and responsibility of the applicant, (2) the ability of the gas, electric distribution, water, telephone or community antenna television company or holding company which is the subject of the application to provide safe, adequate and reliable service to the public through the company's plant, equipment and manner of operation if the application were to be approved, and (3) for an application concerning a telephone company, the effect of approval on the location and accessibility of management and operations and on the proportion and number of state resident employees.

(e) During any proceeding under subsection (b) or (c) of this section, the authority may order any party to such proceeding and the officers, directors, employees and agents of such party to refrain for a specific time period from communicating, directly or indirectly, with the record and beneficial owners of securities of the gas, electric distribution, water, telephone or community antenna television company or holding company which is the subject of such proceedings, in regard to the matters submitted to the authority for its approval under said subsection (b) or (c). If the authority issues such an order, it shall also order all other parties to the proceeding and the officers, directors, employees and agents of such parties to refrain for the same time period from communicating, directly or indirectly, with such record and beneficial owners of such securities, in regard to such matters. No order issued pursuant to this subsection shall prohibit any party from complying with disclosure and reporting obligations under any other provision of the general statutes or under federal law.

(f) Each holding company shall, not later than three months after the close of its fiscal year, annually, file with the authority a copy of its annual report to stockholders for such fiscal year. If the holding company does not print such an annual report, it shall file instead, not later than the same date, a comprehensive audit and report of its accounts and operations prepared by an independent public accounting firm approved by the authority. The provisions of this subsection shall not apply to any holding company in the form of a person.

(g) Any action contrary to the provisions of subsections (b) or (c) of this section shall be voidable on order of the authority.

(h) Whenever any corporation, association, partnership, trust or similar organization, or person takes or engages in any action which may or would violate subsection (b) or (c) of this section or any order adopted pursuant to said subsection (b) or (c), the Superior Court, upon application of the authority or any holding company or gas, electric distribution, water, telephone or community antenna television company affected by such action, may enjoin any such corporation, association, partnership, trust or similar organization, or person from continuing or doing any act in violation of said subsection (b) or (c) or may otherwise enforce compliance with said subsection (b) or (c), including but not limited to, the reinstatement of authority or control over the holding company or gas, electric distribution, water, telephone or community antenna television company or holding company to those persons who exercised authority or control over such company before such action.

(i) The provisions of this section shall not be construed to require any person to make written application to or obtain the approval of the authority with respect to any telephone company or holding company of a telephone company over which such person exercises authority or control or operates as a holding company on June 30, 1987.

(1949 Rev., S. 5438; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 80, 348; P.A. 82-252, S. 4, 6; 82-472, S. 176, 183; P.A. 85-549, S. 1, 3; P.A. 86-40, S. 1, 2; P.A. 87-446, S. 1, 3; P.A. 94-74, S. 10, 11; P.A. 98-28, S. 98, 117; P.A. 09-218, S. 1; P.A. 11-80, S. 1; P.A. 14-134, S. 69.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 divided section into Subsecs., included trusts and similar organizations in definition of “holding company”, applied section provisions to community antenna television companies, added Subsecs. (c), (d) and (f), respectively prohibiting any corporation, association, trust or similar organization, or person from taking action to become a holding company without department approval, requiring holding companies to file annual reports and authorizing injunctive relief for violations of Subsec. (c); P.A. 82-472 made a technical change in Subsecs. (a) and (c) by clarifying that partnerships are included in the definition of “holding company”; P.A. 85-549 amended Subsecs. (b) and (c) to eliminate provisions limiting protection under said Subsecs. to companies incorporated by this state, added new Subsec. (d) re time limit on department approval or disapproval of application and added new Subsec. (e) re department orders restricting communications with owners of securities of company which is subject to proceedings, relettered former Subsecs. (d), (e) and (f) as (f), (g) and (h), respectively, and applied provisions of Subsec. (h) to violations of Subsec. (b); P.A. 86-40 added provisions in Subsec. (d) re department considerations in proceedings on written applications; P.A. 87-446 made section applicable to telephone companies, added definition of “control” and provisions re presumption of control, made technical changes re application and approval process, and added Subsec. (i); P.A. 94-74 amended Subsec. (d) by requiring investigation and hearing, changing hearing notice deadline from 20 to 30 days, hearing commencement deadline from 20 to 30 days and determination deadline from 90 to 120 days, adding “financial, technological and managerial” to Subdiv. (1), and adding Subdiv. (3) re applications concerning a telephone company, effective July 1, 1994; P.A. 98-28 added electric distribution companies, effective July 1, 1998; P.A. 09-218 amended Subsec. (a) by designating existing definitions as Subdivs. (1) and (2) and adding reference to Sec. 16-47a, effective July 8, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 deleted references to electric company, effective June 6, 2014.

Commission's approval of a transfer which in time might result in an allocation of water outside of franchise area upheld. 146 C. 1.



Section 16-47a - Code of conduct for gas company transactions with affiliates.

(a) As used in this section, “affiliate” means a person, as defined in section 16-1, or class of persons that, with a gas company, as defined in said section 16-1, is under the control of the same holding company, or a person or class of persons that the Public Utilities Regulatory Authority may, after notice and hearing, find has such a relation to a gas company conducting business and financial transactions that involve cross-subsidization or preferential treatment between the company and such person or class of persons as to make it necessary to protect ratepayers.

(b) The Public Utilities Regulatory Authority shall establish a code of conduct that sets minimum standards for gas company transactions with affiliates to achieve, at a minimum, the following goals, provided such code shall not interfere with interactions with regulated affiliates that are consistent with appropriate and efficient business practice or the public interest:

(1) Provide rules for when the purchases or sales of goods or services between a gas company and an affiliate should be by written contract based on such factors as the nature, value and term of the purchase or sale;

(2) Provide rules with respect to sharing or giving access to certain types of customer identifying or commercially sensitive information to affiliates that may differ between regulated and unregulated affiliates;

(3) Provide for a system of records and reporting for transactions between a gas company and its affiliates;

(4) Establish standards to ensure that any payment by a gas company to any affiliate or from any affiliate to a gas company is appropriate and reasonable;

(5) Provide a standard for avoidance of conflict of interest between a gas company and affiliates;

(6) Ensure that any such transactions shall not have an improper and adverse impact on the costs or revenues of the gas company, on the rates and charges paid by gas company customers or on the quality of service provided by the gas company;

(7) Ensure that gas company ratepayers do not subsidize affiliate operations;

(8) Ensure fair, appropriate and equitable standards for purchases, sales, leases, asset transfers and cost or profit-sharing transactions or any type of financing or encumbrance involving a gas company and its affiliates; and

(9) Ensure that gas supply and distribution services are provided by a gas company in an appropriate manner to affiliates and nonaffiliates alike.

(c) In addition to the powers granted to the authority in section 16-8c, during a rate proceeding under 16-19, the authority may summon witnesses from an affiliate with which a gas company has had direct or indirect transactions, examine the affiliate under oath and order production, inspect and audit the books, records or other information relevant to any transaction that the authority has reason to believe has or will have an adverse impact on the costs and revenues of the affiliated gas company. Proprietary commercial and proprietary financial information of an affiliate provided pursuant to this section shall be confidential and protected by the authority as the authority deems appropriate, subject to the provisions of section 1-210.

(d) Each gas company shall submit to the authority records and such information as the authority may require, at intervals determined by the authority and in such form as the authority may order regarding affiliate transactions.

(e) The authority may, upon its own motion, investigate a gas company's compliance with the code of conduct, and any such investigation shall be a contested case, as defined in section 4-166.

(f) The authority may make orders to enforce the code of conduct, including, but not limited to, cease and desist orders and may levy civil penalties pursuant to section 16-41 against entities subject to the code of conduct.

(g) The code of conduct shall not prohibit communications necessary to restore gas company service or to prevent or respond to emergency conditions.

(h) On or before November 1, 2010, the authority shall adopt regulations, in accordance with the provisions of chapter 54, to establish the code of conduct in accordance with subsection (b) of this section, related accounting and reporting requirements and procedures for gas company and affiliate compliance with this section.

(i) Any methodology for the allocation of costs between a gas company and other companies under the control of the same holding company currently approved by, or under current orders issued by, the Securities and Exchange Commission under the Public Utility Holding Company Act of 1935 or the Federal Energy Regulatory Commission under the Public Utility Holding Company Act of 2005, shall be entitled to a rebuttable presumption of reasonableness. Charges rendered to a gas company by an affiliate that is a traditional centralized service company shall be at cost and entitled to a rebuttable presumption of reasonableness.

(P.A. 09-218, S. 2; P.A. 11-80, S. 1.)

History: P.A. 09-218 effective July 8, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-48 - Electricity and gas; transmission between this state and other states.

The Public Utilities Regulatory Authority is authorized to enter into compacts in the name of the state of Connecticut with the states of New York, Vermont, Massachusetts, Rhode Island, New Jersey and Pennsylvania, or any one or more of said states, through such body in such state or states as may be designated by law to act, for the purpose of establishing joint regulation and control of rates for electricity and gas transmitted between such states; provided the power to enter into such compacts shall be authorized by the Congress of the United States. The authority shall report the terms of any such compact to the General Assembly of this state at its first regular session after such compact has been agreed upon; but no such agreements or compacts shall become effective until approved by the General Assembly and the Congress of the United States.

(1949 Rev., S. 5439; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 81, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-48a - Consumer Counsel and Public Utility Control Fund established.

There is established a fund to be known as the “Consumer Counsel and Public Utility Control Fund”. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. The interest derived from the investment of the fund shall be credited to the fund. Amounts in the fund may be expended only pursuant to appropriation by the General Assembly. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(June Sp. Sess. P.A. 91-14, S. 15, 30.)



Section 16-49 - Expenses of the Department of Energy and Environmental Protection's Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utilities Regulatory Authority. Assessment of regulated companies.

(a) As used in this section:

(1) “Company” means (A) any public service company other than a telephone company, that had more than one hundred thousand dollars of gross revenues in the state in the calendar year preceding the assessment year under this section, except any such company not providing service to retail customers in the state, (B) any telephone company that had more than one hundred thousand dollars of gross revenues in the state from telecommunications services in the calendar year preceding the assessment year under this section, except any such company not providing service to retail customers in the state, (C) any certified telecommunications provider that had more than one hundred thousand dollars of gross revenues in the state from telecommunications services in the calendar year preceding the assessment year under this section, except any such certified telecommunications provider not providing service to retail customers in the state, (D) any electric supplier that had more than one hundred thousand dollars of gross revenues in the state in the calendar year preceding the assessment year under this section, except any such supplier not providing electric generation services to retail customers in the state, or (E) any certified competitive video service provider issued a certificate of video franchise authority by the Public Utilities Regulatory Authority in accordance with section 16-331e that had more than one hundred thousand dollars of gross revenues in the state in the calendar year preceding the assessment year under this section, except any such certified competitive video service provider not providing service to retail customers in the state;

(2) “Telecommunications services” means (A) in the case of telecommunications services provided by a telephone company, any service provided pursuant to a tariff approved by the authority other than wholesale services and resold access and interconnections services, and (B) in the case of telecommunications services provided by a certified telecommunications provider other than a telephone company, any service provided pursuant to a tariff approved by the authority and pursuant to a certificate of public convenience and necessity; and

(3) “Fiscal year” means the period beginning July first and ending June thirtieth.

(b) On or before July 15, 1999, and on or before May first, annually thereafter, each company shall report its intrastate gross revenues of the preceding calendar year to the Public Utilities Regulatory Authority, which amount shall be subject to audit by the authority. For each fiscal year, each company shall pay the authority the company's share of all expenses of the department's Bureau of Energy, the Office of Consumer Counsel, and the operations of the Public Utilities Regulatory Authority for such fiscal year. On or before September first, annually, the authority shall give to each company a statement which shall include: (1) The amount appropriated to the department's Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utilities Regulatory Authority for the fiscal year beginning July first of the same year; (2) the total gross revenues of all companies; and (3) the proposed assessment against the company for the fiscal year beginning on July first of the same year, adjusted to reflect the estimated payment required under subdivision (1) of subsection (c) of this section. Such proposed assessment shall be calculated by multiplying the company's percentage share of the total gross revenues as specified in subdivision (2) of this subsection by the total revenue appropriated to the department's Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utility Regulatory Authority, as specified in subdivision (1) of this subsection.

(c) Each company shall pay the authority: (1) On or before June thirtieth, annually, an estimated payment for the expenses of the following year equal to twenty-five per cent of its assessment for the fiscal year ending on such June thirtieth, (2) on or before September thirtieth, annually, twenty-five per cent of its proposed assessment, adjusted to reflect any credit or amount due under the recalculated assessment for the preceding fiscal year, as determined by the authority under subsection (d) of this section, provided if the company files an objection in accordance with subsection (e) of this section, it may withhold the amount stated in its objection, and (3) on or before the following December thirty-first and March thirty-first, annually, the remaining fifty per cent of its proposed assessment in two equal installments.

(d) Immediately following the close of each fiscal year, the authority shall recalculate the proposed assessment of each company, based on the expenses, as determined by the Comptroller, of the department's Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utilities Regulatory Authority for such fiscal year. On or before September first, annually, the authority shall give to each company a statement showing the difference between its recalculated assessment and the amount previously paid by the company.

(e) Any company may object to a proposed or recalculated assessment by filing with the authority, not later than September fifteenth of the year of said assessment, a petition stating the amount of the proposed or recalculated assessment to which it objects and the grounds upon which it claims such assessment is excessive, erroneous, unlawful or invalid. After a company has filed a petition, the authority shall hold a hearing. After reviewing the company's petition and testimony, if any, the authority shall issue an order in accordance with its findings. The company shall pay the authority the amount indicated in the order not later than thirty days after the date of the order.

(f) The authority shall remit all payments received under this section to the State Treasurer for deposit in the Consumer Counsel and Public Utility Control Fund established under section 16-48a. Such funds shall be accounted for as expenses recovered from public service companies and certified telecommunications providers. All payments made under this section shall be in addition to any taxes payable to the state under chapters 211, 212, 212a and 219.

(g) Any assessment unpaid on the due date or any portion of an assessment withheld after the due date under subsection (c) of this section shall be subject to interest at the rate of one and one-fourth per cent per month or fraction thereof, or fifty dollars, whichever is greater.

(h) Any company that fails to report in accordance with this section shall be subject to civil penalties in accordance with section 16-41.

(1953, S. 2610d; 1959, P.A. 48, S. 1; 354, S. 1; 1969, P.A. 611, S. 1; 1972, P.A. 138, S. 2; P.A. 74-179, S. 1, 2; P.A. 75-486, S. 4, 69; P.A. 76-335, S. 1; P.A. 77-614, S. 162, 164, 610; P.A. 80-482, S. 82, 348; Nov. Sp. Sess. P.A. 81-8, S. 1, 4; P.A. 83-55, S. 1, 3; 83-587, S. 31, 96; P.A. 84-296, S. 1, 2; P.A. 85-246, S. 10; 85-552, S. 1, 8; P.A. 88-17; 88-22, S. 4; P.A. 90-148, S. 24, 34; June Sp. Sess. P.A. 91-14, S. 16, 30; P.A. 94-74, S. 5, 11; P.A. 98-28, S. 36, 117; P.A. 99-105, S. 2, 4; P.A. 11-80, S. 30; P.A. 13-119, S. 6.)

History: 1959 acts increased the assessment under Subsec. (a) from 45% to 50%, provided for certification of assessments under Subsec. (b) to be on or before first day of September rather than first day of August and deleted provision that deposit of assessments in general fund be accounted for as expenses recovered from public service companies; 1969 act increased limit on amount of assessment from $250,000 to $450,000; 1972 act increased percentage of expenses assessed to 56% and limit on assessment amount to $600,000; P.A. 74-179 deleted provision re limit on dollar amount of assessment and exempted companies with gross earnings not exceeding $100,000 rather than $300,000; P.A. 75-486 replaced public utilities commission with public utilities control authority, raised percentage of expenses assessed to 70% in Subsec. (a) and added exception re Subsec. (c) and replaced 6% interest with rate established by authority in Subsec. (b); P.A. 76-335 included expenses of office of consumer counsel under Subsec. (a); P.A. 77-614 replaced authority with division of public utility control within the department of business regulation and office of consumer counsel with division of consumer counsel within the same department, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department, placed division of consumer counsel within it and deleted references to abolished department of business regulation; Nov. Sp. Sess. P.A. 81-8 redefined “public service company” to exempt any company not providing service at retail directly to consumers in the state, deleted most of Subsec. (a) and all of Subsecs. (b) and (c), and added new Subsecs. (b) to (h), providing for assessment on current basis of public service companies for all expenses of department of public utility control and division of consumer counsel for fiscal years beginning July 1, 1981, to July 1, 1983, and for 70% of such expenses for following fiscal years; P.A. 83-55 extended assessment of public service companies for all expenses of department and division through fiscal year beginning July 1, 1984; P.A. 83-587 made technical change in Subsec. (c); P.A. 84-296 extended assessment of public service companies for all expenses of department and division through fiscal year beginning July 1, 1986; P.A. 85-246 deleted reference to street railway companies in Subsec. (a); P.A. 85-552 repealed Subsec. (b) re assessments for the fiscal year beginning July 1, 1981, and relettered the remaining Subsecs. accordingly, repealed provision assessing public service companies for 70%, instead of for all, expenses of department for fiscal years beginning on and after July 1, 1987, and added Subsec. (h) re report to general assembly; P.A. 88-17 defined the term “certified competitive telecommunications provider” and applied provisions to such providers; P.A. 88-22 substituted office of consumer counsel for the division of consumer counsel; P.A. 90-148 amended Subsec. (a) to distinguish between telephone companies with less than $100,000 of gross revenue and those with more than said amount for purposes of assessment under this section, amended Subsec. (b) to make the assessment thereunder for department expenses applicable with respect to state fiscal years ending prior to July 1, 1990, and inserted a new Subsec. (c), with appropriate changes in lettering for succeeding Subsecs., providing assessment procedures for department expenses virtually identical to those in Subsec. (b), except as described in Subdiv. (3), applicable in the case of state fiscal years ending after July 1, 1990, with such changes in procedure occurring in the reference to gross revenues of telecommunications providers because of the change in state taxes imposed on such providers commencing January 1, 1990, and in the provision for an estimated payment of expenses for the following year, first payable on or before June 30, 1990; June Sp. Sess. P.A. 91-14 amended Subsec. (f) to provide that on and after July 1, 1991, moneys deposited with state treasurer shall be credited to consumer counsel and public utility control fund, rather than general fund; P.A. 94-74 changed applicability from public service companies and certified competitive telecommunications providers to public service companies and persons, firms and corporations certified to provide intrastate telecommunications services, collectively referred to as “companies”, deleted references to chapter 210a and provisions re fiscal years ending prior to July 1, 1990, and calendar years ending on or before December 31, 1989, divided Subsec. (c) into Subsecs. (b) and (c), corrected reference in Subsec. (b) to source of estimated payment requirement and made technical corrections to Subsecs. (e), (f) and (g), effective July 1, 1994; (Revisor's note: In 1997 in Subsecs. (a) and (b) references to “subdivision (24)” and “subsection (24)” of Sec. 12-407 were changed editorially by the Revisors to “subdivision (26)” in all cases to conform section with Sec. 12-407 and customary statutory usage); P.A. 98-28 added Subsec. (a)(3) concerning certain electric suppliers and making technical changes, effective July 1, 1998; P.A. 99-105 amended Subsec. (a) by deleting former Subdivs. (1) and (2), adding new Subdiv. (1) defining “company”, incorporating therein former Subdiv. (3) as Subpara. (D), and by adding new Subdivs. (2) and (3) defining “telecommunications services” and “fiscal year”, amended Subsec. (b) by inserting provision subjecting companies to audits, by deleting references to personnel fringe benefits and expenses for central state services and by referring to the defined term “company” in lieu of existing references to various entities, amended Subsec. (c) to require a hearing after a company has filed a petition in lieu of upon the request of the company filing a petition, added reference in Subsec. (g) to “fifty dollars, whichever is greater”, deleted former Subsec. (h) and inserted new Subsec. (h) re penalties, and made numerous technical changes, effective July 1, 1999; P.A. 11-80 amended Subsec. (a)(1) by adding Subpara. (E) re certified competitive video service providers, amended Subsec. (a)(2) by replacing “department” with “authority”, amended Subsec. (b) by requiring companies to send revenues to Public Utilities Regulatory Authority rather than department, replacing “department” with “authority” and changing entities for which expenses are covered from Department of Public Utility Control and Office of Consumer Counsel to Department of Energy and Environmental Protection's Bureau of Energy, Office of Consumer Counsel and Public Utilities Regulatory Authority, amended Subsec. (c) by replacing “department” with “authority”, amended Subsec. (d) by replacing “department” with “authority” and changing the entities for which expenses are covered from department and Office of Consumer Counsel to department's Bureau of Energy, Office of Consumer Counsel and Public Utilities Regulatory Authority, and amended Subsecs. (e) and (f) by replacing “department” with “authority”, effective July 1, 2011; P.A. 13-119 amended Subsec. (a)(1)(E) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority”, effective June 18, 2013.

See Sec. 28-31 for assessment of Nuclear Regulatory Commission licensees by the authority for the nuclear safety emergency preparedness program.

Cited. 214 C. 609.



Section 16-49a to 16-49c - Appropriation. Council on water company lands established. Moratorium on sale of water company lands; duties of council.

Sections 16-49a to 16-49c, inclusive, are repealed.

(1972, P.A. 138, S. 1; P.A. 75-405, S. 1, 2, 5; 75-486, S. 1, 69; 75-567, S. 55, 80; P.A. 76-123, S. 1, 2; P.A. 77-614, S. 19, 162, 320, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 83, 348; P.A. 83-487, S. 32, 33.)



Section 16-49d - Applications for sales of water company lands submitted prior to June 25, 1975.

Section 16-49d is repealed, effective October 1, 2002.

(P.A. 75-405, S. 5; P.A. 83-487, S. 7, 33; S.A. 02-12, S. 1.)



Section 16-49e - Public service company may request identification from person opening an account. Telecommunications company may request identification prior to providing service.

(a) As used in this section, “identification” means a Social Security number, the number of an identity card issued pursuant to section 1-1h, the number of a motor vehicle operator's license issued pursuant to section 14-36, a valid passport issued by the United States or a foreign government, a resident alien card or an alien registration card issued by the United States Immigration and Naturalization Service, any other valid forms of identification issued by the federal government or a state or municipal government, or any other means of identification approved by the Public Utilities Regulatory Authority. A public service company, as defined in section 16-1, may request a person opening an account with the company to provide the company with two forms of identification, one of which contains a picture of the person, at the time of opening the account. If a person opening an account fails to provide the requested identification, the public service company shall open an account for such person and allow fifteen days for such person to provide the company with identification. If such person fails to provide the required identification within fifteen days, the public service company may terminate service to such person.

(b) A telecommunications company that is certified to provide telecommunications service pursuant to section 16-247g may not require a prospective residential customer to provide identification as a condition of providing telecommunications service, except to the extent that a public service company is permitted pursuant to subsection (a) of this section.

(c) Nothing in this section shall be construed to preclude a company from accepting additional forms of identification, provided the company accepts the forms of identification specified in subsection (a) of this section.

(P.A. 95-274, S. 1; P.A. 02-8, S. 1; P.A. 11-80, S. 1.)

History: P.A. 02-8 designated existing provisions as Subsec. (a) and amended same to expand definition of “identification” to include a passport, a resident alien card, an alien registration card, or any other valid form of identification issued by the federal government or a state or municipal government, to allow a public service company to request two forms of identification, one of which contains a picture of the person, and to make conforming changes, added Subsec. (b) to allow a telecommunications company to request identification to the same extent as a public service company, and added Subsec. (c) to allow companies to accept additional forms of identification, effective April 22, 2002; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-49f - Verification of Social Security number prior to opening new account. Minor not liable for services fraudulently obtained using minor’s Social Security number.

(a) A public service company, as defined in section 16-1, that requires the disclosure of a potential customer’s Social Security number in order to open a new customer account shall verify the validity of the Social Security number prior to opening a new customer account to ensure that such number does not belong to a minor, as defined in section 1-1d. Such public service company shall cross reference the Social Security number provided with such customer’s legal name, aliases, date of birth, age, current address and phone number. A public service company may use a third-party company to carry out the purpose of this subsection.

(b) A minor shall not be liable for payment of an unpaid bill to a public service company for services fraudulently obtained by an adult using such minor’s Social Security number.

(June Sp. Sess. P.A. 15-5, S. 56.)



Section 16-50 - Employees. Consultants.

Section 16-50 is repealed.

(1949 Rev., S. 5396; June, 1955, S. 2608d; P.A. 75-486, S. 1, 69; P.A. 77-367; 77-614, S. 162, 587, 610; P.A. 82-150, S. 9.)



Section 16-50a - Local filing of maps on acquisition of property.

Any public service company which acquires land or any easement or right-of-way therein for any of its purposes shall, if it has prepared a map or maps in connection with such acquisition, file, in the clerk's office in each town in which such land is located, a copy of such map or maps and said clerk shall accept such copy or copies for filing. Maps filed as required by this section shall conform to the provisions of section 7-31 as to materials and size.

(1963, P.A. 457; 1967, P.A. 226.)

History: 1967 act qualified exemption from Sec. 7-31 for maps by requiring conformity “as to materials and size”.



Section 16-50b - Declaration of policy.

It is found and declared that conservation of undeveloped lands and preservation of open spaces, together with orderly control and development of remaining natural resources is the settled public policy of Connecticut and bears a substantial relationship to the public health and safety and common welfare, in order to provide for establishment and maintenance of necessary public recreational and conservation areas, and that undeveloped lands owned by public service companies constitute a significant portion of all remaining undeveloped lands in Connecticut, and particularly in thickly-settled areas of Connecticut, and that the state and municipalities, wherein substantial undeveloped tracts owned by public service companies are located, have been unable to provide for acquisition of such lands for public recreational and conservation purposes, and that the public policy of Connecticut to preserve open spaces requires for its effectiveness a procedure for the state and municipalities to determine whether acquisition of such tracts as may be or become available would be in furtherance and continuation of local, regional and state programs, and that public service companies by reason of their statutory privilege of land acquisition by condemnation and statutory protection of acquisition of their land by condemnation are a proper subject for a special statutory procedure for the disposition of undeveloped lands owned by such companies, and that it is further found and declared that sections 16-50b to 16-50e, inclusive, do not interfere with the operation and conduct of said public service companies.

(1967, P.A. 577, S. 1; 1972, P.A. 189, S. 1.)

History: 1972 act included reference to state's role in land acquisition and to state programs.



Section 16-50c - Notification of intent to dispose of unimproved real property. Approval or disapproval by authority. Hearing.

(a) Whenever any public service company, as defined in section 16-1, except a water company, owning any contiguous area of unimproved real property containing three acres or more, intends to sell, lease or otherwise dispose of such land, or a portion thereof, except to the state, the United States or a municipality, such company shall first notify in writing, by certified mail, return receipt requested, the Public Utilities Regulatory Authority, the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection and the chief executive officer or officers of the municipality in which such land is situated, of such intention to sell, lease or otherwise dispose of such land, and no agreement to sell, lease or otherwise dispose of such land may be entered into by such public service company except as provided in this section. The authority shall approve or disapprove the disposition of such unimproved property pursuant to subsection (a) of section 16-43, not more than one hundred fifty days after said authority has received notice pursuant to this section and failure to take action within such period shall be deemed to constitute approval. The authority shall hold a hearing on all such land transactions in which the acquisition cost of the parcels involved or the transfer consideration is in excess of fifty thousand dollars. The hearing shall be held in the municipality where such land is located. If such land is located in more than one municipality, the authority shall determine in which municipality the hearing shall be held. If the hearing is scheduled for more than one day or continues for more than one day, the authority may reconvene the hearing at the offices of the authority. The municipality in which such land is situated shall be a party to all proceedings before the authority involving such land brought pursuant to sections 16-50b to 16-50e, inclusive. The Public Utilities Regulatory Authority may, by order, exempt from the provisions of this subsection and sections 16-50d and 16-50e any sale, lease, transfer or other disposition of land by a public service company, other than a water company, to another public service company if such sale, lease, transfer or other disposition of land is related to a plan of divestiture or other corporate reorganization approved by the authority.

(b) On or before January 1, 1998, and on or before January first of each year thereafter, any private, nonprofit land-holding organization may provide in writing to the Public Utilities Regulatory Authority its mailing address and a list of the municipalities in this state in which such organization may own land or any municipality adjacent to such municipalities which address is suitable for the purpose of receiving notice of the sale, lease or other disposition of water company land as provided in this section. On or before February 1, 1998, and on or before February first of each year thereafter, said authority shall publish and make available to every water company, as defined in section 16-1, a list setting forth for the Nature Conservancy, the Trust for Public Land, the Land Trust Service Bureau and each private, nonprofit land-holding organization which has provided such information, such organization's mailing address and the municipalities in which such organization may own land and the adjacent municipalities. Such list shall be valid until January thirty-first of the following calendar year. Information contained on such list shall be carried forward on each succeeding year's list unless a change in such information, or the discontinuation of such information on such list, is requested by the entity which submitted it and any changes in, or discontinuation of, information to be incorporated in the following year's list shall be submitted to the Public Utilities Regulatory Authority on or before January first for inclusion on the list to be published on February first. Whenever, one hundred twenty days after July 1, 1998, any water company, as defined in section 16-1, owning any contiguous area of real property containing three acres or more, intends to sell, lease or otherwise dispose of such land, or a portion thereof, such company shall, not later than ninety days prior to offering such land for sale or otherwise negotiating with or notifying any other potential purchaser, or any agent of a potential purchaser, (1) notify in writing, by certified mail, return receipt requested, the Public Utilities Regulatory Authority, the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection, any water company, as defined in section 25-32a, with an existing or potential source of supply or service area in any municipality in which such land is situated, any water company, as defined in said section 25-32a, with an existing or potential source of supply or service area in a contiguous municipality, the chief executive officer or officers of the municipality in which such land is situated, the Nature Conservancy, the Trust for Public Land, the Land Trust Service Bureau and any private, nonprofit land-holding organization set forth on the list published annually by the Public Utilities Regulatory Authority pursuant to this section which organization has indicated to the authority that it may own land in the municipality in which the land is located or in an adjacent municipality provided such notice shall inform recipients of information pertaining to the acreage and location of the land to be sold, leased, or otherwise disposed of and such notice shall state that additional information, including a map of the property, is available at the company and further provided, for any application submitted to the Public Utilities Regulatory Authority for disposition of such land within two years after such ninety-day period, no further notice shall be required, and (2) provide further public notice by causing a notice to be published in a newspaper of general circulation in the municipalities where such water company land is situated not more than forty-five days or less than thirty days before and not more than thirty days after filing an application for approval with the authority of such intention to sell, lease or otherwise dispose of such land. Such public notice shall be published in a display form that shall serve substantially to notify the public of the availability of the property and shall be published in print no smaller than ten-point type size. If a recipient of notice under this subsection enters into a contract to purchase such land, the closing on the sale shall take place not later than twelve months after the contract is entered into unless the period for closing is extended by mutual agreement of the parties to the contract. No agreement to sell, lease or otherwise dispose of such land may be entered into by such water company except as provided in this section. Any private, nonprofit land-holding organization which is considering acquiring the interest in the land which the water company intends to sell, lease or dispose of must identify itself as a potential acquirer by giving written notice to the Public Utilities Regulatory Authority and to the water company by certified mail, return receipt requested, not more than ninety days after the water company files an application for approval. The authority shall approve or disapprove the disposition of such property pursuant to subsection (a) of section 16-43 not more than one hundred fifty days after its receipt of an application for such sale, lease or other disposition pursuant to this subsection and failure to take action within such period shall be deemed to constitute approval. The authority shall hold a hearing on all such land transactions in which the acquisition cost of the parcels involved or the transfer consideration is in excess of fifty thousand dollars. The hearing shall be held in the municipality where such land is located. If such land is located in more than one municipality, the authority shall determine in which municipality the hearing shall be held. If the hearing is scheduled for more than one day or continues for more than one day, the authority may reconvene the hearing at the offices of the authority. An application shall not be filed with the authority until the Commissioner of Public Health issues a permit pursuant to section 25-32. The municipality in which such land is situated shall be a party to all proceedings before the authority involving such land brought pursuant to sections 16-50b to 16-50e, inclusive.

(c) If, by the end of the ninety-day period for written notice under subdivision (1) of subsection (b) of this section, no recipient of such notice has entered into an agreement or option to acquire the land, the water company may offer the land for sale, lease or other disposition to any person. Any such recipient of notice, upon entering into a contract which provides for an option to acquire such land, shall pay reasonable consideration for such option with due regard for the market value of the land. Such consideration shall be applied, without interest, as a credit against the purchase price if the option is exercised. Any such consideration shall not be refundable unless the authority disapproves the disposition of such land.

(1967, P.A. 577, S. 2; 1972, P.A. 189, S. 2; P.A. 74-256, S. 1, 4; P.A. 75-486, S. 17, 69; P.A. 77-614, S. 321, 610; P.A. 78-303, S. 132, 136; 78-378, S. 1, 2, 6; P.A. 80-482, S. 84, 348; P.A. 87-70, S. 1, 4; P.A. 88-354, S. 1; P.A. 89-261, S. 2; 89-301, S. 4; P.A. 90-221, S. 1, 15; P.A. 91-93, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-48, S. 2; 95-118, S. 1; 95-257, S. 12, 21, 58; P.A. 97-314, S. 2; P.A. 98-157, S. 8, 15; P.A. 99-225, S. 22, 33; P.A. 00-53, S. 3; P.A. 01-49, S. 6; P.A. 11-80, S. 1.)

History: 1972 act required notification of commissioner of environmental protection of intention to dispose of land; P.A. 74-256 required commission to approve or disapprove disposition of land within 150 days, else inaction deemed approval; P.A. 75-486 replaced public utilities commission with public utilities control authority, exempted from notice requirement dispositions of land to United States or to municipality and required hearing if land cost exceeds $20,000; P.A. 77-614 affirmed notification of public utilities control authority despite conflicting provision replacing authority with division of public utility control within the department of business regulation; P.A. 78-303 made technical corrections; P.A. 78-378 required notification of commissioner of health services; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 87-70 changed “parcel of unimproved real property” to “contiguous area of unimproved real property”, made a technical change in the reference to Sec. 16-43, and required that the municipality in which the real property is located be a party to all proceedings involving such property brought before the department of public utility control; P.A. 88-354 organized the section into Subsecs., amended Subsec. (a) to exempt water companies from provisions and added new Subsec. (b) regarding the sale of water company lands; P.A. 89-261 included provision in Subsecs. (a) and (b) re hearing in municipality where land is located; P.A. 89-301 amended Subsec. (b) by clarifying the time period for the notice required under Subdiv. (2); P.A. 90-221 in Subsec. (b) changed the date the department must approve or disapprove the sale, lease or other disposal of property from 150 days after the department's receipt of notice of the disposition to 150 days after the department's receipt of an application for sale, lease or other disposal; P.A. 91-93 added a provision allowing the department to exempt a sale, transfer or other disposition of land by a public service company if such disposition is related to a plan of divestiture; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-48 deleted “subdivision (1) of” in reference to Sec. 16-43; P.A. 95-118 amended Subsec. (b) by specifying form of notice published in newspapers and requiring private, nonprofit land-holding organization to identify itself as potential acquirer; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-314 amended Subsec. (b) to require notice of the sale of water company land to certain specified private, non-profit, land-holding organizations and other unspecified organizations; P.A. 98-157 amended Subsec. (a) to increase the hearing threshhold amount from $20,000 to $50,000, amended Subsec. (b) to add provisions re adjacent municipalities, requirements re list of organizations and 90-day time period, to revise provisions re notice, to add time requirement re closings, to increase the hearing threshold amount from $20,000 to $50,000, and to make technical changes, and added new Subsec. (c) to provide additional procedures for notice re disposition of unimproved real property, effective July 1, 1998; P.A. 99-225 amended Subsec. (b) to add provisions re certain information to be carried forward on the list required to be maintained by the Department of Public Utility Control re notice of water company land sales, effective June 29, 1999 (Revisor's note: At the end of Subsec. (b) “, inclusive” was added editorially by the Revisors following “... to sections 16-50b to 16-50e”, for consistency); P.A. 00-53 made a technical change in Subsec. (b); P.A. 01-49 amended Subsec. (b) to make technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 3 CA 53.



Section 16-50d - Action to acquire property.

(a) Within one hundred eighty days after approval by the Public Utilities Regulatory Authority of the sale, lease or other disposition of land owned by a public service company, except a water company, the recipient of a notice provided pursuant to subsection (a) of section 16-50c may give written notice to the authority and to the public service company by certified mail, return receipt requested, of a desire to acquire such land and each shall have the right to acquire the interest in the land which the public service company has declared its intent to sell, lease or otherwise dispose of, provided (1) the state's right to acquire the land shall be secondary to that of the municipality, and (2) the recipient has not waived its right to acquire such land as set forth in subsection (b) of this section. In the case of the sale, lease or other disposition of land owned by a water company, within one hundred days after approval by the Public Utilities Regulatory Authority, the recipient of a notice provided pursuant to subdivision (1) of subsection (b) of section 16-50c or any nonprofit land-holding organization which has identified itself as a potential acquirer pursuant to subdivision (2) of subsection (b) of section 16-50c may give written notice to the authority and to the water company by certified mail, return receipt requested, of a desire to acquire the interest in the land which the water company has declared its intent to sell, lease or otherwise dispose of, provided the recipient has not waived its right to acquire such land as set forth in subsection (b) of this section.

(b) If the recipients of a notice provided pursuant to subsection (a) or (b) of section 16-50c, or any nonprofit land-holding organization identified as a potential acquirer pursuant to subsection (b) of section 16-50c, fails to give notice, as provided in subsection (a) or (d) of this section, or give notice to the authority and to the public service company or water company by certified mail, return receipt requested, of a desire not to acquire such land, or if a nonprofit land-holding organization fails to identify itself as a potential acquirer pursuant to subsection (b) of section 16-50c, the right to acquire such land in accordance with the terms of sections 16-50b to 16-50e, inclusive, shall have been waived by such recipient or nonprofit land-holding organization.

(c) The written notice given by a municipality, the state, a water company or a nonprofit land-holding organization pursuant to subsection (a) or (d) of this section shall constitute acceptance of the terms, conditions and price set forth in the agreement approved by the authority in accordance with the provisions of subsection (a) of section 16-43 and section 16-50c. The municipality, state, water company or nonprofit land-holding organization shall thereafter acquire the interest in land which the public service company or water company has proposed to sell, lease or otherwise dispose of within fifteen months after such written notice has been given.

(d) (1) Within one hundred eighty days after such approval by the Public Utilities Regulatory Authority has been so given with respect to land owned by a public service company other than a water company, a chief executive officer or officers or the Commissioner of Energy and Environmental Protection exercising their rights under subsection (a) of this section may give written notice to the authority and to the public service company by certified mail, return receipt requested, of the municipality's or the state's intent to acquire such land by eminent domain and each shall have the right to acquire the land which the public service company has declared its intent to sell, lease or otherwise dispose of, provided the municipality or the state has not waived its right to acquire such land as set forth in subsection (b) of this section.

(2) Within one hundred days after such approval by the Public Utilities Regulatory Authority has been so given with respect to land owned by a water company, a chief executive officer or officers or the Commissioner of Energy and Environmental Protection exercising their rights under subsection (a) of this section may give written notice to the authority and to the water company by certified mail, return receipt requested, of the municipality's or the state's intent to acquire such land by eminent domain and, subject to the order of rights set forth in subsection (f) of this section to acquire water company land, each shall have the right to acquire the land which the water company has declared its intent to sell, lease or otherwise dispose of, provided the municipality or the state has not waived its right to acquire such land as set forth in subsection (b) of this section.

(3) The procedure for acquiring the land pursuant to this subsection shall be as follows: The Comptroller in the name of the state or the municipality shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-128 to 8-133, inclusive, provided, if such land is subject to the provisions of section 25-32, such land shall not be sold or condemned as herein provided without the approval of the Department of Public Health. The price, terms and conditions approved by the authority in accordance with the provisions of subsection (a) of section 16-43 and section 16-50c shall apply to any such procedure and shall not be changed without the approval of the authority in accordance with the provisions of subsection (a) of section 16-43.

(e) In no case shall any such land be sold or transferred to a corporation, ten per cent or more of the capital stock of which is owned or controlled by the stockholders of the public service company or water company, for a consideration less than the fair market value of the land. The provisions of this subsection shall not apply to transfers of land between public service companies or water companies.

(f) When more than one person gives notice of a desire to acquire a water company source or land, the right to acquire such source or land shall be in the following order: (1) A water company, as defined in section 25-32a, for water supply purposes; (2) a municipality in which the source or land is located for water supply, open space or recreational purposes; (3) the state for open space or recreational purposes; (4) a private, nonprofit land-holding organization for open space or recreational purposes; (5) a municipality for any public purpose, including, but not limited to, an educational use; and (6) the state for any public purpose. Any such source or land acquired for open space or recreational purposes shall have such restriction placed in the instrument intended as a conveyance recorded in the land records in the town where the source or land is situated. No source or land acquired pursuant to this section for open space or recreational purposes may be used for any other purpose unless the source or land has been reoffered for open space or recreational purposes pursuant to the provisions of this section and no notice of a desire to acquire such source or land has been given. The authority shall approve any such reoffering, provided there is compliance with this section. In any decision pursuant to this subsection, the authority shall act in concurrence with the Commissioner of Energy and Environmental Protection. Notwithstanding the provisions of subdivision (5) of this subsection, not more than fifteen per cent of the land acquired pursuant to this section may be used by a municipality for a use other than open space or recreational purposes without a reoffering. Any such other use shall be subject to the provisions of section 7-131n. As used in this subsection, “open space or recreational purposes” means use of lands for agriculture, parks, natural areas, forests, camping, fishing, wetlands preservation, wildlife habitat, reservoirs, hunting, golfing, boating, swimming and hiking, and “educational use” means the use by any town, city or borough, whether consolidated or unconsolidated, and any school district or regional school district, for the purposes of schools and related facilities.

(1967, P.A. 577, S. 3–6; 1972, P.A. 189, S. 3; June, 1972, P.A. 1, S. 21; P.A. 73-403; P.A. 74-256, S. 2–4; P.A. 75-405, S. 3–5; 75-486, S. 1, 69; P.A. 77-614, S. 162, 323, 610; P.A. 78-378, S. 3, 4, 6; P.A. 79-240; P.A. 80-482, S. 85, 348; P.A. 87-70, S. 2–4; P.A. 88-354, S. 2; P.A. 89-301, S. 5, 7; P.A. 93-381, S. 9, 39; P.A. 95-48, S. 3; 95-118, S. 2; 95-257, S. 12, 21, 58; P.A. 04-200, S. 5; P.A. 05-288, S. 218; P.A. 11-80, S. 1.)

History: 1972 acts added reference to notice by commissioner of environmental protection and provisions re state acquisition of land, added Subsec. (e) and stated that Subsec. (e) is applicable to “matters currently pending before the public utilities commission”; P.A. 73-403 changed required notice in Subsec. (a) from 45 to 60 days, required sale to take place within 90, rather than 60, days in Subsecs. (e) and (d) and made exemption in Subsec. (e) applicable to transfers between any public service companies, not just those controlled by same holding company; P.A. 74-256 changed notice requirement in Subsec. (a) to 90 days and amended Subsec. (c) to allow sale of land within 90 days after commission approval of land disposition; P.A. 75-405 replaced “such notice” in Subsec. (a) referring to notice in Sec. 16-50c with “such approval by the public utilities commission” and required sale within 18 months, rather than 90 days in Subsec. (c), deleting alternate requirement re sale within 90 days of commission approval altogether and added proviso re health department approval; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation and department of health with department of health services, effective January 1, 1979; P.A. 78-378 replaced Subsec. (c) which had referred to procedure for acquiring land when price disputed with reworded provisions stating that approved notice constitutes acceptance of terms, replaced Subsec. (d) which had required state or municipality to acquire land within 90 days after it has expressed intent to do so with provisions re preferential acquisition rights and acquisition procedure and deleted provisions in Subsec. (e) re offer of land or intent to sell land, after state or municipality fails to do so, upon different terms; P.A. 79-240 amended Subsec. (d) to require health services department approval for condemnation of land; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 87-70 changed the required notice period in Subsecs. (a) and (d) from 90 days to 180 days; P.A. 88-354 amended Subsec. (a) by adding specific provision re the sale, lease or other disposition of water company land, amended Subsecs. (b) to (e), inclusive, with technical changes and added Subsec. (f) regarding priorities for the acquisition of water company land; P.A. 89-301 amended Subsec. (b) by deleting incorrect reference to Subsec. (b) in provision re manner of notice and amended Subsec. (f)(2) by specifying that municipality is the municipality in which the land is located; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-48 amended Subsec. (c) by changing “(1)” to “(a)” in reference to Subsec. of Sec. 16-43 and made technical changes; P.A. 95-118 added provisions re waiving right to acquire land and organization identifying itself as potential acquirer, substituted “the recipient of a notice provided pursuant to subsection (a) of section 16-50c” for “such chief executive officers or the Commissioner of Environmental Protection” in Subsec. (a), in Subsec. (c) changed Subsec. reference from (b) to (d), divided Subsec. (d) into Subdivs., separated provision re water company land, and added provision re price, terms and conditions approved by the department; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-200 amended Subsec. (f) to apply to water company “source”, to add “water supply” in Subdiv. (2), to add “educational use” in Subdiv. (5), and to define “educational use”, effective June 3, 2004; P.A. 05-288 made technical changes in Subsec. (f), effective July 13, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-50e - Notices to town clerk.

A copy of each notice required by sections 16-50c and 16-50d shall be sent by the party giving such notice to the town clerk of the municipality in which the land is situated and such town clerk shall make all such notices part of the appropriate land records.

(1967, P.A. 577, S. 7.)



Section 16-50f - Solicitation of insurance applications from employees of public service companies. Payroll deductions.

(a) Any public service company providing payroll deduction services for its employees for premiums on individual policies of any line of insurance shall permit solicitation of applications for such policies by any licensed insurer or representative of the insurer. Any such insurer or representative of the insurer who claims he has been denied the right to solicit applications for insurance by a public service company in violation of this section shall file a complaint in writing with the Insurance Commissioner who shall cause an investigation to be made, and if the commissioner determines that the public service company has violated this section, he shall so notify the Public Utilities Regulatory Authority which shall make such order as is necessary to carry out the provisions of this section. This section shall not be construed to invalidate, nor require any public service company to change, a program of payroll deductions for employees' individual insurance policies in existence on October 1, 1969.

(b) Notwithstanding the provisions of subsection (a) of this section, a public service company may provide payroll deductions for its employees in connection with premiums for a mass merchandising or group plan of any line of insurance, provided that the group covered by such insurance consists predominantly of employees of the public service company.

(1969, P.A. 210, S. 1, 2; 1971, P.A. 761; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 163, 610; P.A. 79-129; P.A. 80-482, S. 86, 348; P.A. 82-150, S. 8; P.A. 11-80, S. 1.)

History: 1971 act added Subsec. (b) re payroll deductions for group insurance; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, made insurance department a division of that department and retained insurance commissioner as its head, effective January 1, 1979; P.A. 79-129 removed from Subsec. (b) provision prohibiting sale of insurance on company property during normal working hours; P.A. 80-482 made divisions of public utility control and insurance independent departments and deleted references to abolished department of business regulation; P.A. 82-150 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.






Chapter 277a - Public Utility Environmental Standards Act

Section 16-50aa - Tower sharing: Policy, requests, feasibility proceeding, compensation, expenses.

(a) The General Assembly finds that the sharing of towers for fair consideration whenever technically, legally, environmentally and economically feasible, and whenever such sharing meets public safety concerns, will avoid the unnecessary proliferation of towers and is in the public interest.

(b) As used in this section, “facility” means a tower owned or operated for a commercial or public purpose by a person, firm, corporation or a public agency which uses such tower for transmitting or receiving signals in the electromagnetic spectrum pursuant to a Federal Communications Commission license.

(c) (1) A person, firm, corporation or public agency which transmits or receives signals in the electromagnetic spectrum for a commercial or public purpose pursuant to a Federal Communications Commission license may submit a request, on a form specified by the council, to the owner of a facility that the owner permit shared use of the facility. If such an owner agrees to the proposed shared use, the entity which would share the use of the facility shall comply with reasonable conditions established by the owner concerning the use of the facility. The council may arbitrate any issue between the owner of the facility and the requesting entity concerning the establishment of or compliance with any such conditions. An owner of a facility which agrees to shared use of the facility pursuant to this section may request in writing that the council approve the proposed shared use of the facility. If the council finds that the proposed shared use of the facility is technically, legally, environmentally and economically feasible and meets public safety concerns, the council shall issue an order approving such shared use.

(2) If an owner of a facility refuses permission for the proposed shared use, the requesting entity may bring the issue of the proposed shared use to the council. Upon written request by the requesting entity, the council shall initiate a feasibility proceeding to determine whether the proposed shared use is technically, legally, environmentally and economically feasible and meets public safety concerns. A feasibility proceeding shall include a hearing in accordance with the provisions of chapter 54, to be held (A) at a location determined by the council, and (B) not later than ninety days following the council's receipt of the written request for such a proceeding. The council shall provide the owner of the facility, the entity requesting the feasibility proceeding and the municipality in which the facility is located with notice of the proceeding not later than thirty days preceding the hearing. In a feasibility proceeding, the council shall render a decision upon the record, not later than one hundred eighty days following the council's receipt of the written request for such a proceeding, stating whether the proposed shared use of the facility is technically, legally, environmentally and economically feasible and meets public safety concerns. The council shall include appropriate findings in its decision. If the council determines that the proposed shared use of the facility is technically, legally, environmentally and economically feasible and meets public safety concerns, the decision shall include an order requiring the owner of the facility to permit the proposed shared use upon such terms, conditions or limitations as the council determines appropriate.

(d) (1) If a person, firm, corporation or public agency which transmits, receives or will transmit or receive signals in the electromagnetic spectrum for a commercial or public purpose pursuant to a Federal Communications Commission license and the owner of a facility agree to shared use of a facility but cannot agree on fair compensation for the proposed shared use, or if the council, following a feasibility proceeding, orders shared use of a facility but the parties cannot agree on fair compensation for such shared use, the parties may either submit the issue of fair compensation to arbitration or petition the Superior Court to determine the issue. If the parties submit their dispute to arbitration, they must do so not later than ninety days following the issuance of the council's decision in a feasibility proceeding or conclusion by the parties that they cannot agree on fair compensation, as the case may be. If the parties submit their dispute to arbitration and a party is not satisfied with the ruling of the arbitrator, any party may petition the Superior Court to determine the issue. If either party petitions the Superior Court to determine the issue of fair compensation, the petition shall be submitted to the superior court for the judicial district in which the facility is located. The Public Utilities Regulatory Authority shall accept, absent good cause to the contrary, the ruling of the arbitrator or the decision of the Superior Court, as the case may be, for rate-making purposes.

(2) If a public service company owns a facility which is used to provide a regulated service and another entity shares or will share the use of such facility pursuant to the provisions of this subsection, the public service company shall incorporate the agreement of the parties, the ruling of the arbitrator or the decision of the Superior Court, as the case may be, regarding compensation for shared use of the facility in a tariff, special contract or other applicable filing submitted by the owner to the Public Utilities Regulatory Authority.

(e) The council, in consultation with the parties involved, shall determine the expenses associated with the proceedings set forth in this subsection, except expenses associated with any petition or appeal taken to the Superior Court, prior to their expenditure. All such expenses shall be borne by the person, firm, corporation, or public agency which seeks shared use of a facility under the provisions of this section.

(P.A. 93-268, S. 2; P.A. 94-242, S. 6, 9; P.A. 11-80, S. 1.)

History: P.A. 94-242 amended Subsec. (c)(1) by adding provision re council approval of agreed shared use, effective July 1, 1994; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 16-50bb - Municipal participation account.

(a) There is established an account to be known as the “municipal participation account”, within the General Fund, which shall be a separate, nonlapsing account. There shall be deposited in the account the municipal participation fees received pursuant to subsection (a) of section 16-50l. The interest derived from the investment of the account shall be credited to the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding.

(b) Payments from the account shall be made upon authorization by the State Treasurer. An application for reimbursement shall be submitted not later than sixty days after the conclusion of a certification proceeding, except for a facility described in subdivisions (5) and (6) of subsection (a) of section 16-50i, by each municipality entitled to receive a copy of an application under section 16-50l in order to defray expenses incurred by such municipalities in participating as a party to a certification proceeding, except for a proceeding on an application for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i. Any moneys remaining after payments to municipalities in accordance with this section shall be refunded to the applicant in even amounts. Where more than one municipality seeks moneys from such account, the council shall evenly distribute such moneys among the municipalities. No municipality may receive moneys from the account in excess of twenty-five thousand dollars. No municipality may receive moneys from the account in excess of the dollar amount such municipality has expended from its own municipal funds.

(c) In administering the moneys in the account, the State Treasurer shall verify that the subject municipality (1) actually participated as a party to the subject certification proceeding, and (2) actually spent the money it claims to have spent on participating in the subject certification proceeding.

(P.A. 03-140, S. 15; P.A. 04-236, S. 8; P.A. 12-165, S. 3; P.A. 13-5, S. 5; P.A. 14-94, S. 37.)

History: P.A. 03-140 effective July 1, 2003, and applicable to applications for a certificate of environmental compatibility and public need filed after that date; P.A. 04-236 amended Subsec. (a) to make a technical change, effective June 8, 2004; P.A. 12-165 amended Subsec. (b) to change deadline for payments from the account from not later than 60 days after receipt of an application to not later than 60 days after the conclusion of a certification proceeding, to replace provision re moneys remaining at end of proceeding with provision re moneys remaining after payments to municipalities and to delete provision re refund of excess moneys to the account, effective June 15, 2012; P.A. 13-5 amended Subsec. (b) to make a technical change, effective May 8, 2013; P.A. 14-94 amended Subsec. (a) by deleting “subdivisions (1) and (3) of” re reference to Sec. 16-50l(a), effective June 6, 2014.



Section 16-50cc - Reconfiguration or burial of electric transmission facility.

If legislation adopted on or after January 1, 2004, results in the reconfiguration or burial of a proposed facility described in subdivision (1) of subsection (a) of section 16-50i, all prudent costs incurred by an electric distribution company, as defined in section 16-1, associated with the reconfiguration or burial shall be deemed to be reasonable pursuant to sections 16-19 and 16-19e and shall be recovered by the electric distribution company in its rates.

(P.A. 04-246, S. 11.)

History: P.A. 04-246 effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004.



Section 16-50dd - State-wide telecommunications coverage data base.

On or before January 1, 2006, the Connecticut Siting Council shall develop, maintain and update quarterly a state-wide telecommunications coverage data base that includes the location, type and height of all telecommunications towers and antennas in the state, as well as those towers specified in subdivision (6) of subsection (a) of section 16-50i. Such data base shall be available for inspection by the public in hard copy and shall be accessible electronically by means of the Internet or other media systems available to the public. Upon request of a municipality, the council shall supply any information contained in the data base to the municipality in preparing a plan under section 7-163c.

(P.A. 04-226, S. 2.)

History: P.A. 04-226 effective June 8, 2004.



Section 16-50ee - State-wide telecommunications coverage plan.

(a) On or before September 1, 2006, the Connecticut Siting Council shall develop a plan for state-wide telecommunications coverage and annually shall review and revise such plan as necessary. The plan shall be consistent with the federal Telecommunications Act of 1996, as amended, with sections 16-247a to 16-247s, inclusive, and with the tower sharing provisions of section 16-50aa. The plan shall contain information on population growth in the state and an analysis of existing and projected demands for telecommunications coverage. On or before November 1, 2006, the Connecticut Siting Council shall supply all information contained in such plan that concerns any municipality and any abutting or adjoining municipalities, to a municipality upon request under section 8-2 or any special act regulating the siting of telecommunications towers.

(b) On and after April 1, 2005, each provider of telecommunications services shall file with the Connecticut Siting Council, on a form prescribed by the council, on the non-tower locations of antenna array serving cellular and PCS telephone operations in the state. Such information shall be used solely to prepare the plan required under subsection (a) of this section and disclosure of such information shall not be subject to the Freedom of Information Act, as defined in section 1-200.

(P.A. 04-226, S. 4.)

History: P.A. 04-226 effective June 8, 2004.



Section 16-50ff - Local telecommunications coverage assessments.

(a) On or before January 1, 2008, the Connecticut Siting Council, upon the request of a municipality, shall develop a local telecommunications coverage assessment for that municipality. Such assessment shall identify locations within said municipality that provide inconsistent or nonexistent telecommunications coverage and shall contain an analysis of existing and projected demands for telecommunications coverage within said municipality.

(b) On or before January 1, 2008, each provider of telecommunications services, upon the request of the Connecticut Siting Council, shall submit to said council all information concerning (1) locations within a particular municipality that provide inconsistent or nonexistent telecommunications coverage, and (2) said provider's existing and projected demands for telecommunications coverage within said municipality. Such information shall be used solely to prepare the assessment required under subsection (a) of this section.

(P.A. 07-222, S. 1.)

History: P.A. 07-222 effective July 6, 2007.



Section 16-50g - Legislative finding and purpose.

The legislature finds that power generating plants and transmission lines for electricity and fuels, community antenna television towers and telecommunication towers have had a significant impact on the environment and ecology of the state of Connecticut; and that continued operation and development of such power plants, lines and towers, if not properly planned and controlled, could adversely affect the quality of the environment and the ecological, scenic, historic and recreational values of the state. The purposes of this chapter are: To provide for the balancing of the need for adequate and reliable public utility services at the lowest reasonable cost to consumers with the need to protect the environment and ecology of the state and to minimize damage to scenic, historic, and recreational values; to provide environmental quality standards and criteria for the location, design, construction and operation of facilities for the furnishing of public utility services at least as stringent as the federal environmental quality standards and criteria, and technically sufficient to assure the welfare and protection of the people of the state; to encourage research to develop new and improved methods of generating, storing and transmitting electricity and fuel and of transmitting and receiving television and telecommunications with minimal damage to the environment and other values described above; to promote energy security; to promote the sharing of towers for fair consideration wherever technically, legally, environmentally and economically feasible to avoid the unnecessary proliferation of towers in the state particularly where installation of such towers would adversely impact class I and II watershed lands, and aquifers; to require annual forecasts of the demand for electric power, together with identification and advance planning of the facilities needed to supply that demand and to facilitate local, regional, state-wide and interstate planning to implement the foregoing purposes.

(1971, P.A. 575, S. 1; P.A. 75-375, S. 1, 12; P.A. 76-359, S. 1, 7; P.A. 77-218, S. 1; P.A. 89-45, S. 1, 4; P.A. 03-140, S. 1; P.A. 04-236, S. 1.)

History: P.A. 75-375 deleted “orderly processes” with regard to balancing utility services and environmental concerns and modified reference provision to utility services with “at the lowest reasonable cost to consumers”; P.A. 76-359 included in purposes of chapter provision re forecasts of power demands and advance planning for necessary facilities; P.A. 77-218 included references to community cable television and telecommunications services and facilities; P.A. 89-45 included provision of chapter re promotion of sharing of towers; P.A. 03-140 added promotion of energy security as legislative purpose, effective July 1, 2003; P.A. 04-236 made a technical change, effective June 8, 2004.

Cited. 180 C. 474.

Cited. 20 CA 474.

Cited. 35 CS 303.



Section 16-50gg - Municipal location preferences.

When notifying a municipality pursuant to section 16-50l of an application for a telecommunications tower in said municipality, the Connecticut Siting Council shall request that the municipality provide to said council, within thirty days, any location preferences or criteria for the siting of said telecommunications tower. The council may consider regional location preferences from neighboring municipalities.

(P.A. 07-222, S. 2; P.A. 12-165, S. 2.)

History: P.A. 07-222 effective July 6, 2007; P.A. 12-165 added provision re location preferences of neighboring municipalities, effective July 1, 2012.



Section 16-50h - Short title.

This chapter shall be known and may be cited and referred to as the “Public Utility Environmental Standards Act”.

(1971, P.A. 575, S. 2.)



Section 16-50hh - Restoration and revegetation of the right-of-way.

As part of its supervision of construction activity in connection with any transmission line project, the Connecticut Siting Council may order such restoration or revegetation of the right-of-way occupied by the overhead transmission facilities approved with any transmission line project as it deems necessary to promote the long-term restoration of vegetation in portions of the right-of-way in residential areas where there has been a significant and material loss of screening as a result of clearing activities. Such restoration or revegetation orders shall include the requirement to establish vegetation that includes model pollinator habitat, as described in section 22-90b, and shall be consistent with all standards regarding required clearances between energized conductors and vegetation and all standards regarding minimum work distances for those working in proximity to conductors.

(P.A. 07-222, S. 4; P.A. 16-17, S. 13.)

History: P.A. 07-222 effective July 6, 2007; P.A. 16-17 added provision re restoration or revegetation order to include requirement to establish vegetation that includes model pollinator habitat, effective May 6, 2016.



Section 16-50i - Definitions.

As used in this chapter:

(a) “Facility” means: (1) An electric transmission line of a design capacity of sixty-nine kilovolts or more, including associated equipment but not including a transmission line tap, as defined in subsection (e) of this section; (2) a fuel transmission facility, except a gas transmission line having a design capability of less than two hundred pounds per square inch gauge pressure or having a design capacity of less than twenty per cent of its specified minimum yield strength; (3) any electric generating or storage facility using any fuel, including nuclear materials, including associated equipment for furnishing electricity but not including an emergency generating device, as defined in subsection (f) of this section or a facility (A) owned and operated by a private power producer, as defined in section 16-243b, (B) which is a qualifying small power production facility or a qualifying cogeneration facility under the Public Utility Regulatory Policies Act of 1978, as amended, or a facility determined by the council to be primarily for a producer's own use, and (C) which has, in the case of a facility utilizing renewable energy sources, a generating capacity of one megawatt of electricity or less and, in the case of a facility utilizing cogeneration technology, a generating capacity of twenty-five megawatts of electricity or less; (4) any electric substation or switchyard designed to change or regulate the voltage of electricity at sixty-nine kilovolts or more or to connect two or more electric circuits at such voltage, which substation or switchyard may have a substantial adverse environmental effect, as determined by the council established under section 16-50j, and other facilities which may have a substantial adverse environmental effect as the council may, by regulation, prescribe; (5) such community antenna television towers and head-end structures, including associated equipment, which may have a substantial adverse environmental effect, as said council shall, by regulation, prescribe; and (6) such telecommunication towers, including associated telecommunications equipment, owned or operated by the state, a public service company or a certified telecommunications provider or used in a cellular system, as defined in the Code of Federal Regulations Title 47, Part 22, as amended, which may have a substantial adverse environmental effect, as said council shall, by regulation, prescribe;

(b) “Municipality” means a city, town or borough of the state and “municipal” has a correlative meaning;

(c) “Person” means any individual, corporation, limited liability company, joint venture, public benefit corporation, political subdivision, governmental agency or authority, municipality, partnership, association, trust or estate and any other entity, public or private, however organized;

(d) “Modification” means a significant change or alteration in the general physical characteristics of a facility;

(e) “Transmission line tap” means an electrical transmission line not requested by an applicant to be treated as a facility that has the primary function, as determined by the council, of interconnecting a private power producing or cogeneration facility to the electrical power grid serving the state, and does not have a substantial adverse environmental effect, as determined by the council based on a review of the line's proposed purpose, the line's proposed length, the number and type of support structures, the number of manholes required for the proposed line, the necessity of entering a right-of-way including any easements or land acquisition for any construction or maintenance on the proposed line, and any other environmental, health or public safety factor considered relevant by the council;

(f) “Emergency generating device” means an electric generating device with a generating capacity of five megawatts or less, installed primarily for the purpose of producing emergency backup electrical power for not more than five hundred hours per year, and that (1) does not have a substantial adverse environmental effect, as determined by the council, or (2) is owned and operated by an entity other than an electric distribution or gas company, or (3) is under construction or in operation prior to May 2, 1989.

(1971, P.A. 575, S. 3; P.A. 73-41, S. 1, 2; 73-458, S. 1; P.A. 76-317, S. 1, 2; P.A. 77-218, S. 2; P.A. 79-214, S. 3; 79-470; P.A. 80-81; P.A. 81-439, S. 4, 14; P.A. 83-569, S. 2, 17; P.A. 84-249, S. 1, 3; P.A. 86-336, S. 7, 19; P.A. 89-61, S. 1, 2; P.A. 94-74, S. 6, 11; P.A. 95-79, S. 50, 189; P.A. 98-28, S. 99, 117; P.A. 99-286, S. 8, 19; P.A. 03-140, S. 2, 3; P.A. 05-288, S. 236; June Sp. Sess. P.A. 05-1, S. 24; P.A. 14-94, S. 22; 14-134, S. 70.)

History: P.A. 73-41 included gas transmission lines with design capability of 200 pounds per square inch gauge pressure or more in definition of “facility”; P.A. 73-458 added “which may have a substantial adverse environmental effect” in Subdiv. (4) of definition of “facility” and defined “modification”; P.A. 76-317 deleted references to length of lines in Subdivs. (1) and (2) of “facility” definition and rewording provision re pressure of gas transmission lines; P.A. 77-218 added Subdivs. (5) and (6) re community antenna television and telecommunications towers in definition of “facility”; P.A. 79-214 excluded facilities producing one or less megawatt of electricity by cogeneration technology from definition of “facility”; P.A. 79-470 changed height limit for telecommunications towers from 100 to 50 feet in Subdiv. (6) of “facility” definition; P.A. 80-81 deleted reference to tower height in Subdiv. (6) of “facility” definition altogether and included reference to associated equipment; P.A. 81-439 excluded cogeneration facility having capacity of ten megawatts, rather than one megawatt, from definition of facility and limited exclusion to cogeneration and renewable energy facilities owned and operated by private power producers and qualifying under the Public Utility Regulatory Policies Act of 1978; P.A. 83-569 redefined “facility” to include certain substations and switchyards; P.A. 84-249 amended Subsec. (a)(6) to include telecommunication towers used in a cellular system in the definition of “facility”; P.A. 86-336 amended Subsec. (a)(3)(iii) to increase, from 10 to 25 megawatts of electricity, the maximum generating capacity which a facility utilizing cogeneration technology must have in order to be excluded from definition of “facility”; P.A. 89-61 added provisions in Subsec. (a) eliminating transmissions line taps and emergency generating devices from the jurisdiction of the council and added new Subsecs. (e) and (f) defining a transmission line tap and an emergency generating device; P.A. 94-74 redefined “facility” to include provision re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsec. (f) by adding electric distribution companies, effective July 1, 1998; P.A. 99-286 amended Subsec. (a)(6) by changing reference to person, firm or corporation certified by the department to “certified telecommunications provider”, effective July 19, 1999; P.A. 03-140 amended Subsec. (a) to make a technical change and to add Subdiv. (7) re any component of a proposal submitted pursuant to the request-for-proposal process, and added new Subsec. (g) defining “request-for-proposal process”, effective October 1, 2004; P.A. 05-288, effective July 13, 2005, and June Sp. Sess. P.A. 05-1, effective July 21, 2005, both amended Subsec. (a)(2) by adding “or having a design capacity of less than twenty per cent of its specified minimum yield strength”; P.A. 14-94 amended Subsec. (a) by deleting former Subdiv. (7) re the request for proposal process and making technical changes, and deleted former Subsec. (g) re definition of “request for proposal process”, effective June 6, 2014; P.A. 14-134 amended Subsec. (f) by deleting reference to electric company and making a technical change, effective June 6, 2014.

Cited. 212 C. 157. The term “facility” in Subsec. (a)(3) includes any electric generating facility in the ordinary sense of that phrase, and the phrase “using any fuel, including nuclear materials”, was merely intended to ensure that all electric generating facilities would be included in the scope of the Public Utility Environmental Standards Act regardless of the type of fuel a facility used, and does not exclude a facility with wind turbines rather than fuel. 313 C. 669.

Cited. 20 CA 474; 21 CA 85.

Cited. 35 CS 303.



Section 16-50ii - Electric generating facility: Flammable gas to clean piping prohibited; requirements prior to issuance of certificate to build. Penalty.

(a) No person shall use flammable gas to clean or blow the gas piping of an electric generating facility.

(b) The Connecticut Siting Council shall not issue a certificate to build a facility described in subdivision (3) of subsection (a) of section 16-50i unless a person applying for such certificate demonstrates to the satisfaction of the council that such person has:

(1) Retained, for the duration of the construction project, at least one special inspector to assist the municipal fire marshal in reviewing construction plans and conducting inspections during construction of the electric generating facility to ensure compliance with the recommended standards; and

(2) Paid a fee to be established in accordance with subsection (d) of section 29-251c to be used in the training of local fire marshals on the complex issues of electric generating facility construction. Said fee shall be deposited in the Code Training Fund established in section 29-251c.

(c) The special inspector retained under subsection (b) of this section shall have the following duties:

(1) To assist the local fire marshal in said fire marshal's review and approval of methods for cleaning the interior of gas piping;

(2) To approve an appropriate safety plan for any nonflammable gas blows conducted at the electric generating facility;

(3) To observe the actual cleaning procedure in order to assure compliance with the approved methods for cleaning the interior of gas piping; and

(4) To conduct inspections during construction of such facility in order to ensure compliance with the approved methods and with the provisions of this section.

(d) Any person designated as a special inspector for purposes of this section shall:

(1) Be approved by the Connecticut Siting Council and not otherwise employed or financially involved in the construction or operation of the electric generating facility; and

(2) Be a licensed professional mechanical engineer pursuant to chapter 391 or a person holding a commission from the National Board of Pressure Vessel Inspectors and have knowledge and field experience in electric generating facility construction.

(e) Any person who violates any provision of subsection (a) or (b) of this section shall be fined not more than one hundred thousand dollars or imprisoned not more than two years, or both, for each offense.

(P.A. 11-101, S. 1.)

History: P.A. 11-101 effective July 8, 2011.



Section 16-50j - Connecticut Siting Council. Membership. Regulations. Consultation with state agencies.

(a) There is established a “Connecticut Siting Council”, hereinafter referred to as the “council”, which shall be within the Department of Energy and Environmental Protection for administrative purposes only.

(b) Except for proceedings under chapter 445, this subsection and subsection (c) of this section, the council shall consist of: (1) The Commissioner of Energy and Environmental Protection, or his designee; (2) the chairperson of the Public Utilities Regulatory Authority, or the chairperson's designee; (3) one designee of the speaker of the House and one designee of the president pro tempore of the Senate; and (4) five members of the public, to be appointed by the Governor, at least two of whom shall be experienced in the field of ecology, and not more than one of whom shall have affiliation, past or present, with any utility or governmental utility regulatory agency, or with any person owning, operating, controlling, or presently contracting with respect to a facility, a hazardous waste facility, as defined in section 22a-115, or an ash residue disposal area.

(c) For proceedings under chapter 445, subsection (b) of this section and this subsection, the council shall consist of (1) the Commissioners of Public Health and Emergency Services and Public Protection or their designated representatives; (2) the designees of the speaker of the House of Representatives and the president pro tempore of the Senate as provided in subsection (b) of this section; (3) the five members of the public as provided in subsection (b) of this section; and (4) four ad hoc members, three of whom shall be electors from the municipality in which the proposed facility is to be located and one of whom shall be an elector from a neighboring municipality likely to be most affected by the proposed facility. The municipality most affected by the proposed facility shall be determined by the permanent members of the council. If any one of the five members of the public or of the designees of the speaker of the House of Representatives or the president pro tempore of the Senate resides (A) in the municipality in which a hazardous waste facility is proposed to be located for a proceeding concerning a hazardous waste facility or in which a low-level radioactive waste facility is proposed to be located for a proceeding concerning a low-level radioactive waste facility, or (B) in the neighboring municipality likely to be most affected by the proposed facility, the appointing authority shall appoint a substitute member for the proceedings on such proposal. If any appointee is unable to perform his duties on the council due to illness, or has a substantial financial or employment interest which is in conflict with the proper discharge of his duties under this chapter, the appointing authority shall appoint a substitute member for proceedings on such proposal. An appointee shall report any substantial financial or employment interest which might conflict with the proper discharge of his duties under this chapter to the appointing authority who shall determine if such conflict exists. If any state agency is the applicant, an appointee shall not be deemed to have a substantial employment conflict of interest because of employment with the state unless such appointee is directly employed by the state agency making the application. Ad hoc members shall be appointed by the chief elected official of the municipality they represent and shall continue their membership until the council issues a letter of completion of the development and management plan to the applicant.

(d) The chairman of the council shall be appointed by the Governor from among the five public members appointed by him, with the advice and consent of the House or Senate, and shall serve as chairman at the pleasure of the Governor.

(e) The public members of the council, including the chairman, the members appointed by the speaker of the House and president pro tempore of the Senate and the four ad hoc members specified in subsection (c) of this section, shall be compensated for their attendance at public hearings, executive sessions, or other council business as may require their attendance at the rate of two hundred dollars, provided in no case shall the daily compensation exceed two hundred dollars.

(f) The council shall, in addition to its other duties prescribed in this chapter, adopt, amend, or rescind suitable regulations to carry out the provisions of this chapter and the policies and practices of the council in connection therewith, and appoint and prescribe the duties of such staff as may be necessary to carry out the provisions of this chapter. The chairman of the council, with the consent of five or more other members of the council, may appoint an executive director, who shall be the chief administrative officer of the Connecticut Siting Council. The executive director shall be exempt from classified service.

(g) Prior to commencing any hearing pursuant to section 16-50m, the council shall consult with and solicit written comments from (1) the Department of Energy and Environmental Protection, the Department of Public Health, the Council on Environmental Quality, the Department of Agriculture, the Public Utilities Regulatory Authority, the Office of Policy and Management, the Department of Economic and Community Development and the Department of Transportation, and (2) in a hearing pursuant to section 16-50m, for a facility described in subdivision (3) of subsection (a) of section 16-50i, the Department of Emergency Services and Public Protection, the Department of Consumer Protection, the Department of Administrative Services and the Labor Department. Copies of such comments shall be made available to all parties prior to the commencement of the hearing. Subsequent to the commencement of the hearing, said departments and council may file additional written comments with the council within such period of time as the council designates. All such written comments shall be made part of the record provided by section 16-50o. Said departments and council shall not enter any contract or agreement with any party to the proceedings or hearings described in this section or section 16-50p that requires said departments or council to withhold or retract comments, refrain from participating in or withdraw from said proceedings or hearings.

(1971, P.A. 575, S. 4; 1972, P.A. 228; June, 1972, P.A. 1, S. 18; P.A. 73-458, S. 2; P.A. 75-375, S. 2, 12; P.A. 76-282, S. 1, 3; 76-319, S. 1, 2; P.A. 77-223, S. 1, 2; 77-614, S. 19, 155, 162, 284, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 87, 348; P.A. 81-369, S. 3, 20; P.A. 82-209, S. 2, 3; P.A. 83-569, S. 3, 17; P.A. 86-336, S. 1, 19; P.A. 87-540, S. 24, 26; P.A. 88-102, S. 1, 2; 88-161, S. 1, 2; 88-361, S. 23, 29; P.A. 89-384, S. 11, 15; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 03-263, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(g); P.A. 04-189, S. 1; 04-236, S. 2; P.A. 06-76, S. 5; P.A. 07-222, S. 8; P.A. 08-124, S. 5; P.A. 11-51, S. 134; 11-80, S. 1, 32; 11-101, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 106; P.A. 13-5, S. 4; 13-247, S. 221; P.A. 14-94, S. 11; 14-134, S. 8.)

History: 1972 acts replaced reference to administrative head of projected environment department and of department of agriculture and natural resources with commissioner of environmental protection and included members appointed by house speaker and senate president pro tem in compensation provision under Subsec. (d), replaced water resources, clean air and state park and forest commissions and board of fisheries and game with department of environmental protection and deleted “if and when established” referring to council on environmental quality in Subsec. (f); P.A. 73-458 required that council consult with public utilities and Connecticut development commissions and with office of state planning and added provision re continued responsibility of environmental protection department in Subsec. (f); P.A. 75-375 substituted Sec. 16-50m for 16-50p, required that copies of comments be available to parties before hearing and provided for additional written comments; P.A. 76-282 added reference to compensation for “such other council business as may require their attendance” in Subsec. (d); P.A. 76-319 replaced public utilities control commission with public utilities control authority pursuant to requirement of P.A. 75-486 and office of state planning with department of planning and energy policy and substituted “solicit written comments” for “obtain in writing the comments” in Subsec. (f); P.A. 77-223 required council to consult with department of transportation in Subsec. (f); P.A. 77-614 and P.A. 78-303 replaced department of planning and energy policy with office of policy and management and, effective January 1, 1979, replaced department of commerce with department of economic development, replaced public utilities control authority with division of public utility control within the department of business regulation, and replaced department of health with department of health services; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-369 replaced power facility evaluation council with Connecticut Siting Council, inserted new Subsec. (c) re council as constituted for proceedings under Ch. 445, redesignating remaining Subsecs. accordingly and required compensation for ad hoc members; P.A. 82-209 amended Subsec. (c) to add provisions re determination of conflict of interest and re appointment of substitute member where conflict of interest exists; P.A. 83-569 increased members compensation for hearings to $100 and limited annual compensation for hearings to not more than $4,000; P.A. 86-336 amended Subsec. (e) to increase maximum annual compensation from $4,000 to $8,000; P.A. 87-540 added references to regional low-level radioactive waste facility, effective upon designation of Connecticut as a host state by the Northeast Interstate Low-Level Radioactive Waste Commission, i.e. December 23, 1987; P.A. 88-102 added a provision to Subsec. (f) which enabled the Connecticut Siting Council to appoint an executive director and provided that the executive director shall be exempt from classified service; P.A. 88-161 amended Subsec. (e) to authorize compensation for a member's attendance at executive sessions or other council business which requires attendance, to increase daily compensation to $150 and to increase annual compensation to a maximum of $12,000; P.A. 88-361 made technical changes in Subsec. (c); P.A. 89-384 authorized selection of public member who is affiliated with an ash residue disposal area and inserted new Subsec. (d) re proceedings under Secs. 22a-285d to 22a-285h, inclusive, relettering former Subsecs. (d) to (g) accordingly; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor's note: The Revisors editorially changed a reference in Subsec. (d) from “municipality in which a ash residue disposal area ...” to “municipality in which an ash residue disposal area ...”, to correct a clerical error); P.A. 03-263 amended Subsec. (h) to include the Department of Agriculture as a department to be consulted prior to the council commencing any hearing pursuant to Sec. 16-50m and to prohibit departments, council and commissions from entering any contract or agreement with any party to proceeding or hearing that requires such entity to withhold or retract comments, refrain from participation in or withdraw from proceeding or the hearing, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-236 made technical changes in Subsec. (h), effective June 8, 2004; P.A. 06-76 amended both Subsecs. (b) and (c) to delete references to Secs. 22a-134cc, 22a-134ff and 22a-163 to 22a-163u, inclusive, deleted reference to regional low-level radioactive waste facility in Subsec. (b) and made technical changes in Subsec. (c); P.A. 07-222 amended Subsec. (f) to increase compensation rate from $150 to $200 and eliminate annual cap of $12,000, effective July 1, 2007; P.A. 08-124 made technical changes in Subsec. (b), effective June 2, 2008; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-80 amended Subsec. (a) to place the council within Department of Energy and Environmental Protection for administrative purposes, rather than within Department of Public Utility Control, amended Subsec. (b)(1) to change “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, amended Subsec. (b)(2) to change “chairman, or his designee, of the Public Utilities Control Authority” to “chairperson of the Public Utilities Regulatory Authority or the chairperson's designee”, and amended Subsec. (h) to change “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 11-101 amended Subsec. (h) to designate existing provision re consultation with certain state agencies as Subdiv. (1) and add Subdiv. (2) re consultation with certain state agencies for a hearing concerning a facility described in Sec. 16-50i(a)(3), effective July 8, 2011; June 12 Sp. Sess. P.A. 12-2 replaced references to Commissioner of Public Safety with references to Commissioner of Emergency Services and Public Protection in Subsecs. (c)(1) and (d)(1) and deleted reference to Department of Public Safety in Subsec. (h)(2), effective June 15, 2012; P.A. 13-5 amended Subsec. (h) to make a technical change, effective May 8, 2013; P.A. 13-247 amended Subsec. (h) to change “Department of Public Works” to “Department of Administrative Services”, effective July 1, 2013; P.A. 14-94 deleted former Subsec. (d) re membership of the council for proceedings under Secs. 22a-285d to 22a-285h, and redesignated existing Subsecs. (c) to (h) as Subsecs. (d) to (g), effective June 6, 2014; P.A. 14-134 amended Subsec. (h) by deleting provision re applications within the jurisdiction of department prior to October 1, 1973, effective June 6, 2014.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-38f for definition of “administrative purposes only”.

Cited. 180 C. 474; 212 C. 157; 216 C. 1.

Cited. 20 CA 474.



Section 16-50jj - Meeting conducted during construction of electric generating facility.

At least once during the period of construction of an electric generating facility in this state, the Connecticut Siting Council, the Departments of Administrative Services, Emergency Services and Public Protection and Consumer Protection and the Labor Department shall conduct a meeting to discuss and develop proposed resolutions for any known or potential safety issue at such facility. The council and said departments shall submit any such proposed resolutions to the special inspector provided for such facility, as required pursuant to section 16-50ii.

(P.A. 11-51, S. 134; 11-101, S. 3; P.A. 13-247, S. 222.)

History: P.A. 11-101 effective July 8, 2011; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011 (Revisor's note: “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services” to conform with changes made by P.A. 11-51, S. 90); P.A. 13-247 replaced reference to Department of Construction Services with reference to Department of Administrative Services and deleted reference to Department of Public Works, effective July 1, 2013.



Section 16-50k - Certificate of environmental compatibility and public need. Transfer. Amendment. Excepted matters. Waiver.

(a) Except as provided in subsection (b) of section 16-50z, no person shall exercise any right of eminent domain in contemplation of, commence the preparation of the site for, commence the construction or supplying of a facility, or commence any modification of a facility, that may, as determined by the council, have a substantial adverse environmental effect in the state without having first obtained a certificate of environmental compatibility and public need, hereinafter referred to as a “certificate”, issued with respect to such facility or modification by the council. Certificates shall not be required for (1) fuel cells built within the state with a generating capacity of two hundred fifty kilowatts or less, or (2) fuel cells built out of state with a generating capacity of ten kilowatts or less. Any facility with respect to which a certificate is required shall thereafter be built, maintained and operated in conformity with such certificate and any terms, limitations or conditions contained therein. Notwithstanding the provisions of this chapter or title 16a, the council shall, in the exercise of its jurisdiction over the siting of generating facilities, approve by declaratory ruling (A) the construction of a facility solely for the purpose of generating electricity, other than an electric generating facility that uses nuclear materials or coal as fuel, at a site where an electric generating facility operated prior to July 1, 2004, and (B) the construction or location of any fuel cell, unless the council finds a substantial adverse environmental effect, or of any customer-side distributed resources project or facility or grid-side distributed resources project or facility with a capacity of not more than sixty-five megawatts, as long as such project meets air and water quality standards of the Department of Energy and Environmental Protection.

(b) A certificate may be transferred, subject to the approval of the council, to a person who agrees to comply with the terms, limitations and conditions contained therein. The council shall not approve any such transfer if it finds that such transfer was contemplated at or prior to the time the certificate was issued and such fact was not adequately disclosed during the certification proceeding.

(c) A certificate issued pursuant to this chapter may be amended as provided in this chapter.

(d) This chapter shall apply to any facility described in subdivisions (1) to (3), inclusive, of subsection (a) of section 16-50i, the construction of which is commenced on or after April 1, 1972, and to any such facility the construction of which is approved by a municipality that has commenced the sale of bonds or bond anticipation notes on or after April 1, 1972, the proceeds or part of the proceeds of which are to finance such construction. This chapter shall apply to any facility described in subdivision (4) of said subsection (a) of section 16-50i, the construction of which is commenced on or after July 1, 1983, and to any such facility the construction of which is approved by a municipality that has commenced the sale of bonds or bond anticipation notes on or after July 1, 1983, the proceeds or part of the proceeds of which are to finance such construction. This chapter shall apply to any facility described in subdivisions (5) and (6) of said subsection, the construction of which is commenced on or after October 1, 1977, and to any such facility the construction of which is approved by a municipality that has commenced the sale of bonds or bond anticipation notes on or after October 1, 1977, the proceeds or part of the proceeds of which are to finance such construction. This chapter shall apply to the modification of a facility described in subdivisions (1) to (3), inclusive, of said subsection (a) for which construction is commenced on or after April 1, 1972, modifications of a facility described in subdivision (4) of said subsection (a) for which construction is commenced on or after July 1, 1983, and modifications of a facility described in subdivisions (5) and (6) of said subsection (a) of section 16-50i, for which construction is commenced on or after October 1, 1977, whenever such modification either alone or in combination with existing or other proposed facility modifications may, as determined by the council, have a substantial adverse environmental effect. This chapter shall not apply to any matter over which any agency, department or instrumentality of the federal government has exclusive jurisdiction, or has jurisdiction concurrent with that of the state and has exercised such jurisdiction, to the exclusion of regulation of such matter by the state.

(e) Any person intending to construct a facility excluded from one or more provisions of this chapter may, to the extent permitted by law, elect to waive such exclusion by delivering notice of such waiver to the council. Such provisions shall thereafter apply to each facility identified in such notice from the date of its receipt by the council.

(1971, P.A. 575, S. 5; P.A. 73-458, S. 3; P.A. 76-359, S. 4, 7; P.A. 77-218, S. 3; P.A. 83-569, S. 15, 17; P.A. 98-28, S. 49, 117; P.A. 00-93; P.A. 01-49, S. 7; P.A. 03-140, S. 6; June Sp. Sess. P.A. 05-1, S. 18; P.A. 06-196, S. 231; P.A. 07-242, S. 62; P.A. 11-80, S. 1; P.A. 13-5, S. 33.)

History: P.A. 73-458 added exception re Sec. 16-50y in Subsec. (a) and qualified applicability of chapter in Subsec. (d) with regard to modification of facilities; P.A. 76-359 replaced reference to Sec. 16-50y in Subsec. (a) with reference to Sec. 16-50z(b); P.A. 77-218 clarified applicability provisions of Subsec. (d); P.A. 83-569 amended Subsec. (d) to limit application of chapter to facilities described in Sec. 16-50i(a)(4) (substations and switchyards) to those constructed on or after July 1, 1983; P.A. 98-28 amended Subsec. (a) by requiring the council to approve by declaratory ruling the siting of electric generation facilities that do not use nuclear materials or coal as fuel, effective July 1, 1998; P.A. 00-93 amended Subsec. (a) by excepting fuel cells with a generating capacity of ten kilowatts or less and by adding provision re approval by declaratory ruling of the construction or location of fuel cells; P.A. 01-49 amended Subsec. (a) to make technical changes; P.A. 03-140 amended Subsec. (a) to replace “this subsection” with “this chapter or title 16a” and to add Subdiv. (3) re siting of temporary generation, effective June 26, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to replace “1998” with “2004” in Subdiv. (1) and allow the council to approve by declaratory ruling customer-side distributed resources and certain grid-side distributed resources in Subdiv. (2), effective July 21, 2005; P.A. 06-196 made a technical change in Subsec. (a)(2), effective June 7, 2006; P.A. 07-242 amended Subsec. (a) to exempt from requiring a certificate, fuel cells built within the state with generating capacity of 250 kilowatts or less in new Subdiv. (1), specify that exempt fuel cells with generating capacity of 10 kilowatts or less be built out of state in new Subdiv. (2), redesignate existing Subdivs. (1) to (3) as Subparas. (A) to (C), amend Subpara. (B) to change “as long as such project meets air quality standards” to “as long as such project meets air and water quality standards” and make technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” and “Department of Environmental Protection” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 13-5 amended Subsec. (a) to delete former Subpara. (C) re siting of temporary generation, effective May 8, 2013.

See Sec. 26-194 re payment of annual host payment fee to Commissioner of Agriculture for Long Island Sound crossings.

Cited. 177 C. 623; 192 C. 591; 215 C. 474; 216 C. 1; 220 C. 516; 238 C. 361. Trial court properly determined appeal was moot because council could not have granted any practical relief. 287 C. 177.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.

Cited. 35 CS 303.

Subsec. (d):

A period of protection not provided when construction commenced prior to April 1, 1972. 165 C. 687.



Section 16-50kk - Regulations re wind-powered generation.

(a) On or before July 1, 2012, the Connecticut Siting Council, in consultation with the Department of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, concerning the siting of wind turbines. Such regulations shall include, but not be limited to, (1) a consideration of (A) setbacks, including considerations of tower height and distance from neighboring properties; (B) flicker; (C) a requirement for the developer to decommission the facility at the end of its useful life; (D) ice throw; (E) blade shear; (F) noise; and (G) impact on natural resources; and (2) a requirement for a public hearing for wind turbine projects.

(b) The Connecticut Siting Council shall not act on any application or petition for siting of a wind turbine until after the adoption of regulations pursuant to subsection (a) of this section.

(P.A. 11-80, S. 1; 11-245, S. 1; P.A. 13-298, S. 44.)

History: P.A. 11-245 effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “Department of Environmental Protection” were changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-298 amended Subsec. (a)(1) to delete former Subpara. (D) re different requirements for projects of different sizes and to redesignate existing Subparas. (E) to (H) as Subparas. (D) to (G), effective July 8, 2013.



Section 16-50l - Application for certificate. Notice. Application or resolution for amendment of certificate. Consultation with municipality.

(a) To initiate a certification proceeding, an applicant for a certificate shall file with the council an application, in such form as the council may prescribe, accompanied by a filing fee of not more than twenty-five thousand dollars, which fee shall be established in accordance with section 16-50t, and a municipal participation fee of twenty-five thousand dollars to be deposited in the account established pursuant to section 16-50bb, except that an application for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i shall not pay such municipal participation fee. An application shall contain such information as the applicant may consider relevant and the council or any department or agency of the state exercising environmental controls may by regulation require, including the following information:

(1) In the case of facilities described in subdivisions (1), (2) and (4) of subsection (a) of section 16-50i: (A) A description, including estimated costs, of the proposed transmission line, substation or switchyard, covering, where applicable underground cable sizes and specifications, overhead tower design and appearance and heights, if any, conductor sizes, and initial and ultimate voltages and capacities; (B) a statement and full explanation of why the proposed transmission line, substation or switchyard is necessary and how the facility conforms to a long-range plan for expansion of the electric power grid serving the state and interconnected utility systems, that will serve the public need for adequate, reliable and economic service; (C) a map of suitable scale of the proposed routing or site, showing details of the rights-of-way or site in the vicinity of settled areas, parks, recreational areas and scenic areas, residential areas, private or public schools, licensed child day care facilities, licensed youth camps, and public playgrounds and showing existing transmission lines within one mile of the proposed route or site; (D) justification for adoption of the route or site selected, including comparison with alternative routes or sites which are environmentally, technically and economically practical; (E) a description of the effect of the proposed transmission line, substation or switchyard on the environment, ecology, and scenic, historic and recreational values; (F) a justification for overhead portions, if any, including life-cycle cost studies comparing overhead alternatives with underground alternatives, and effects described in subparagraph (E) of this subdivision of undergrounding; (G) a schedule of dates showing the proposed program of right-of-way or property acquisition, construction, completion and operation; (H) identification of each federal, state, regional, district and municipal agency with which proposed route or site reviews have been undertaken, including a copy of each written agency position on such route or site; and (I) an assessment of the impact of any electromagnetic fields to be produced by the proposed transmission line; and

(2) In the case of facilities described in subdivision (3) of subsection (a) of section 16-50i: (A) A description of the proposed electric generating or storage facility; (B) a statement and full explanation of why the proposed facility is necessary; (C) a statement of loads and resources as described in section 16-50r; (D) safety and reliability information, including planned provisions for emergency operations and shutdowns; (E) estimated cost information, including plant costs, fuel costs, plant service life and capacity factor, and total generating cost per kilowatt-hour, both at the plant and related transmission, and comparative costs of alternatives considered; (F) a schedule showing the program for design, material acquisition, construction and testing, and operating dates; (G) available site information, including maps and description and present and proposed development, and geological, scenic, ecological, seismic, biological, water supply, population and load center data; (H) justification for adoption of the site selected, including comparison with alternative sites; (I) design information, including a description of facilities, plant efficiencies, electrical connections to the system, and control systems; (J) a description of provisions, including devices and operations, for mitigation of the effect of the operation of the facility on air and water quality, for waste disposal, and for noise abatement, and information on other environmental aspects; and (K) a listing of federal, state, regional, district and municipal agencies from which approvals either have been obtained or will be sought covering the proposed facility, copies of approvals received and the planned schedule for obtaining those approvals not yet received.

(b) Each application shall be accompanied by proof of service of a copy of such application on: (1) Each municipality in which any portion of such facility is to be located, both as primarily proposed and in the alternative locations listed, and any adjoining municipality having a boundary not more than two thousand five hundred feet from such facility, which copy shall be served on the chief executive officer of each such municipality and shall include notice of the date on or about which the application is to be filed, and the zoning commissions, planning commissions, planning and zoning commissions, conservation commissions and inland wetlands agencies of each such municipality, and the regional councils of governments which encompass each such municipality; (2) the Attorney General; (3) each member of the legislature in whose assembly or senate district the facility or any alternative location listed in the application is to be located; (4) any agency, department or instrumentality of the federal government that has jurisdiction, whether concurrent with the state or otherwise, over any matter that would be affected by such facility; (5) each state department, agency and commission named in subsection (h) of section 16-50j; and (6) such other state and municipal bodies as the council may by regulation designate. A notice of such application shall be given to the general public, in municipalities entitled to receive notice under subdivision (1) of this subsection, by the publication of a summary of such application and the date on or about which it will be filed. Such notice shall be published under the regulations to be promulgated by the council, in such form and in such newspapers as will serve substantially to inform the public of such application and to afford interested persons sufficient time to prepare for and to be heard at the hearing prescribed in section 16-50m. Such notice shall be published in not less than ten-point type. A notice of such an application for a certificate for a facility described in subdivision (3), (4), (5) or (6) of subsection (a) of section 16-50i shall also be sent, by certified or registered mail, to each person appearing of record as an owner of property which abuts the proposed primary or alternative sites on which the facility would be located. Such notice shall be sent at the same time that notice of such application is given to the general public. Notice of an application for a certificate for a facility described in subdivision (1) of subsection (a) of section 16-50i shall also be provided to each electric distribution company customer in the municipality where the facility is proposed to be placed. Such notice shall (A) be provided on a separate enclosure with each customer’s monthly bill for one or more months, (B) be provided by the electric distribution company not earlier than sixty days prior to filing the application with the council, but not later than the date that the application is filed with the council, and (C) include: A brief description of the project, including its location relative to the affected municipality and adjacent streets; a brief technical description of the project including its proposed length, voltage, and type and range of heights of support structures or underground configuration; the reason for the project; the address and a toll-free telephone number of the applicant by which additional information about the project can be obtained; and a statement in print no smaller than twenty-four-point type size stating “NOTICE OF PROPOSED CONSTRUCTION OF A HIGH VOLTAGE ELECTRIC TRANSMISSION LINE”.

(c) An application for a certificate shall contain information on the extent to which the proposed facility has been identified in, and is consistent with, the annual forecast reports and life-cycle cost analysis required by section 16-50r and other advance planning that has been carried out, and shall include an explanation for any failure of the facility to conform with such information.

(d) An amendment proceeding may be initiated by an application for amendment of a certificate filed with the council by the holder of the certificate or by a resolution of the council. An amendment application by a certificate holder shall be in such form and contain such information as the council shall prescribe. A resolution for amendment by the council shall identify the design, location or route of the portion of a certificated facility described in subdivisions (1) or (2) of subsection (a) of section 16-50i which is subject to modification on the basis of stated conditions or events which could not reasonably have been known or foreseen prior to the issuance of the certificate. No such resolution for amendment of a certificate shall be adopted after the commencement of site preparation or construction of the certificated facility or, in the case of a facility for which approval by the council of a right-of-way development and management plan or other detailed construction plan is a condition of the certificate, after approval of that part of the plan which includes the portion of the facility proposed for modification. A copy and notice of each amendment application shall be given by the holder of the certificate in the manner set forth in subsection (b) of this section. A copy and notice of each resolution for amendment shall be given by the council in the manner set forth in subsection (b) of this section. The council shall also provide the certificate holder with a copy of such resolution. The certificate holder and the council shall not be required to give such copy and notice to municipalities and the commissions and agencies of such municipalities other than those in which the modified portion of the facility would be located.

(e) At least sixty days prior to the filing of an application with the council, the applicant shall consult with the municipality in which the facility may be located and with any other municipality required to be served with a copy of the application under subdivision (1) of subsection (b) of this section concerning the proposed and alternative sites of the facility. Such consultation with the municipality shall include, but not be limited to good faith efforts to meet with the chief elected official of the municipality. At the time of the consultation, the applicant shall provide the chief elected official with any technical reports concerning the public need, the site selection process and the environmental effects of the proposed facility. The municipality may conduct public hearings and meetings as it deems necessary for it to advise the applicant of its recommendations concerning the proposed facility. Within sixty days of the initial consultation, the municipality shall issue its recommendations to the applicant. No later than fifteen days after submitting an application to the council, the applicant shall provide to the council all materials provided to the municipality and a summary of the consultations with the municipality including all recommendations issued by the municipality.

(f) (1) For a facility described in subdivision (6) of subsection (a) of section 16-50i, at least ninety days before filing an application with the council, the applicant shall consult with the municipality in which the facility is proposed to be located and with any other municipality required to be served with a copy of the application under subdivision (1) of subsection (b) of this section. Consultation with such municipality shall include, but not be limited to, good-faith efforts to meet with the chief elected official of the municipality or such official’s designee. At the time of the consultation, the applicant shall provide the municipality with any technical reports concerning the need for the facility, including a map indicating the area of need, the location of existing surrounding facilities, a detailed description of the proposed and any alternate sites under consideration, a listing of other sites or areas considered and rejected, the location of all schools near the proposed facility, an analysis of the potential aesthetic impacts of the facility on said schools, as well as a discussion of efforts or measures to be taken to mitigate such aesthetic impacts, a description of the site selection process undertaken by the prospective applicant and the potential environmental effects of the proposed facility. The applicant shall also provide copies of such technical reports to such municipality’s planning commission, zoning commission or combined planning and zoning commission and inland wetland agency.

(2) Not later than sixty days after the initial municipal consultation meeting, the municipality, in cooperation with the applicant, may hold a public information meeting. If the municipality decides to hold a public information meeting, the applicant shall be responsible for sending notice of such meeting to each person appearing of record as an owner of property which abuts the proposed or alternate facility locations and for publishing notice of such meeting in a newspaper of general circulation in the municipality at least fifteen days before the date of the public information meeting. Such applicant shall pay all administrative expenses associated with such public information meeting.

(3) The municipality shall present the applicant with proposed alternative sites, which may include municipal parcels, for its consideration not later than thirty days after the initial consultation meeting. The applicant shall evaluate these alternate sites presented as part of the municipal consultation process and include the results of its evaluations in its application to the council. The applicant may present any such alternatives to the council in its application for formal consideration.

(1971, P.A. 575, S. 6; P.A. 73-458, S. 5; P.A. 75-375, S. 3, 12; 75-509, S. 1, 4; P.A. 76-359, S. 2, 7; P.A. 79-537, S. 1; P.A. 83-569, S. 4, 17; P.A. 86-187, S. 2, 10; P.A. 89-45, S. 2, 4; 89-104; P.A. 94-176, S. 1; P.A. 98-28, S. 100, 117; P.A. 99-141, S. 2, 4; P.A. 03-140, S. 4, 5, 7; P.A. 04-236, S. 3–5; 04-246, S. 1, 2; P.A. 07-242, S. 55; June Sp. Sess. P.A. 07-4, S. 11; P.A. 12-165, S. 4; P.A. 13-247, S. 312; P.A. 14-94, S. 26; 14-134, S. 71; P.A. 15-186, S. 1.)

History: P.A. 73-458 amended Subsec. (a) to require statement of how facility conforms to long-range plan for expansion of power grid in (1)(B), to delete statement of methods of eliminating overhead portions in (1)(F), to delete reference to statement of applicants understanding of agency’s position in (1)(H), to delete requirement that statement of loads and resources be by area in (2)(C) and to delete requirement for setting out plants costs by accounts and expenses by categories and amended Subsec. (b) to require that application copies be sent to zoning, planning, zoning and planning and conservation commissions, to inland wetland and regional planning agencies, to state departments, agencies and commissions named in Sec. 16-50j(f) and to others designated by council; P.A. 75-375 added references to environmentally, technically and economically practical routes in Subsec. (a)(1)(D); P.A. 75-509 required that notice in Subsec. (b) “be published in not less than ten-point, boldface type”; P.A. 76-359 added Subsec. (d); P.A. 79-537 clarified language with minor changes to Subsecs. (a) and (b), deleted Subsec. (c) summarizing section provisions, relettered Subsec. (d) as (c) and added new Subsec. (d) re amendments; P.A. 83-569 amended Subsec. (a) to include references to substations and switchyards; P.A. 86-187 amended Subsec. (b) to require council to send notice of certain applications to abutting property owners; P.A. 89-45 deleted requirement re notices published in boldface type; P.A. 89-104 added new Subsec. (e) re consultation with and input of municipality concerning proposed or alternative sites of a facility; P.A. 94-176 amended Subsec. (a) by adding “life-cycle” and “comparing overhead alternatives with underground alternatives” in Subpara. (F), amended Subsec. (b) by changing Subpara. designations to Subdiv. designations and adding provisions re notice of an application for a certificate, and amended Subsec. (c) by changing “identified in the annual forecast reports” to “identified in, and is consistent with, the annual forecast reports and life-cycle cost analysis” and replacing “failure to so identify the facility” with “failure of the facility to conform with such information”; P.A. 98-28 amended Subsec. (b) by adding electric distribution companies, effective July 1, 1998; P.A. 99-141 amended Subsec. (b) by adding reference to adjoining municipality having boundary not more than 2,500 feet from facility and making a technical change in Subdiv. (1) and amended Subsec. (e) by adding reference to any other municipality required to be served, effective June 8, 1999, and applicable to applications pending before the Connecticut Siting Council on or after that date; P.A. 03-140 amended Subsec. (a) to add provision re municipal participation fee and to make technical changes, effective July 1, 2003, and further amended said Subsec. to designate existing provisions as Subdiv. (1) and make conforming changes therein, to add Subdiv. (2) re initiation of the request-for-proposal process, and to add Subdiv. (3) re filing of an application after submitting a proposal pursuant to the request-for-proposal process, effective December 1, 2004, and amended Subsec. (e) to add exception re Sec. 16a-7c, to make technical changes, and to add provision re submitting information to the Connecticut Energy Advisory Board for certain types of facilities, effective October 1, 2004; P.A. 04-236 amended Subsec. (a)(1)(A) and (a)(1)(B) to make technical changes, effective December 1, 2004, and amended Subsec. (a)(2) to make technical changes, effective June 8, 2004; P.A. 04-246 amended Subsec. (a) to add “residential areas, private or public schools, licensed child day care facilities, licensed youth camps, and public playgrounds” to mapping requirements, to add provision re assessment of the impact of any electromagnetic fields to be produced by proposed transmission line, and to make a technical change, effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004; P.A. 07-242 amended Subsec. (a)(2) to include exceptions for facilities described in Sec. 16-50i(a)(4) or exempt pursuant to Sec. 16a-7c(b), effective July 1, 2007; June Sp. Sess. P.A. 07-4 added new Subsec. (f) re “preapplication”, effective July 1, 2007; P.A. 12-165 added Subsec. (g) re municipal consultation, public information meetings and proposed alternative sites, effective June 15, 2012; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (b)(1), effective January 1, 2015; P.A. 14-94 amended Subsec. (a) by deleting former Subdivs. (2) and (3) re the request for proposal process, amended Subsec. (e) by deleting provision re facility described in Sec. 16-50i(a)(1) to (4), deleted former Subsec. (f) re preapplications, redesignated existing Subsec. (g) as Subsec. (f), and made technical changes, effective June 6, 2014; P.A. 14-134 amended Subsec. (b) by deleting references to electric company, effective June 6, 2014; P.A. 15-186 amended Subsec. (f)(2) to add provision re applicant to pay administrative expenses.



Section 16-50ll - Annual report re backup power for telecommunications towers and antennas during electric service outages. Study re feasibility of backup power requirements.

(a) On or before October 1, 2012, and annually thereafter, each provider of mobile radio service, as defined in 47 CFR 20.3, shall submit a report to the Connecticut Siting Council and the Department of Emergency Services and Public Protection concerning each such provider's ability to provide backup power during an electric service outage for any telecommunications tower or antenna owned, leased or operated by such provider and each such provider's plans concerning such backup power. Any information provided in the report submitted pursuant to this section shall be considered confidential, not subject to disclosure under the Freedom of Information Act, as defined in section 1-200, and such information shall not be transmitted to any person except as needed to comply with this section.

(b) As the reliability of such mobile radio service is considered to be in the public interest and necessary for public health and safety, after such initial report is submitted, the Connecticut Siting Council, in consultation and in coordination with the Department of Energy and Environmental Protection, the Department of Emergency Services and Public Protection and the Public Utilities Regulatory Authority, shall study the feasibility of requiring backup power for telecommunications towers and antennas.

(c) Such study shall consider (1) the federal, state and local jurisdictional issues of such backup power requirements, including, but not limited to, siting issues, (2) similar laws or initiatives in other states, (3) the technical and legal feasibility of such backup power requirements, (4) the environmental issues concerning such backup power, and (5) any other issue concerning backup power that the authority deems relevant to such study.

(d) On or before January 1, 2013, the authority shall submit a report of its findings and recommendations and a proposed plan for deploying backup power, if such backup power is determined to be feasible, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy, public safety and planning and development.

(P.A. 12-148, S. 8.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-50m - Public hearing. Notice.

(a) The council shall promptly fix a commencement date and location for a public hearing on an application for a certificate complying with section 16-50l not less than thirty days after receipt of an application or more than one hundred fifty days after such receipt. At least one session of such hearing shall be held at a location selected by the council in the county in which the facility or any part thereof is to be located after six-thirty p.m. for the convenience of the general public. After holding at least one hearing session in the county in which the facility or any part thereof is to be located, the council may, in its discretion, hold additional hearing sessions at other locations. If the proposed facility is to be located in more than one county, the council shall fix the location for at least one public hearing session in whichever county it determines is most appropriate, provided the council may hold hearing sessions in more than one county.

(b) (1) The council shall hold a hearing on an application for an amendment of a certificate not less than thirty days nor more than sixty days after receipt of the application in the same manner as a hearing is held on an application for a certificate if, in the opinion of the council, the change to be authorized in the facility would result in any material increase in any environmental impact of such facility or would result in a substantial change in the location of all or a portion of the facility, other than as provided in the alternatives set forth in the original application for the certificate, provided the council may, in its discretion, return without prejudice an application for an amendment of a certificate to the applicant with a statement of the reasons for such return. (2) The council may hold a hearing on a resolution for amendment of a certificate not less than thirty days nor more than sixty days after adoption of the resolution in the same manner as provided in subsection (a) of this section. The council shall hold a hearing if a request for a hearing is received from the certificate holder or from a person entitled to be a party to the proceedings within twenty days after publication of notice of the resolution. Such hearing shall be held not less than thirty days nor more than sixty days after the receipt of such request in the same manner as provided in subsection (a) of this section. (3) The county in which the facility is deemed to be located for purposes of a hearing under this subsection shall be the county in which the portion of the facility proposed for modification is located.

(c) The council shall cause notices of the date and location of each hearing to be mailed, within one week of the fixing of the date and location, to the applicant and each person entitled under section 16-50l to receive a copy of the application or resolution. The general notice to the public shall be published in not less than ten point, boldface type.

(d) Hearings, including general hearings on issues which may be common to more than one application, may be held before a majority of the members of the council.

(e) During any hearing on an application or resolution held pursuant to this section, the council may take notice of any facts found at a general hearing.

(1971, P.A. 575, S. 7; P.A. 73-339, S. 1, 2; 73-458, S. 6; P.A. 75-375, S. 4, 12; 75-509, S. 2–4; P.A. 76-282, S. 2, 3; P.A. 79-537, S. 2; P.A. 90-254, S. 1; P.A. 03-140, S. 8; P.A. 04-257, S. 29; P.A. 14-94, S. 28.)

History: P.A. 73-339 added provision re hearing location when facility to be in more than one county in Subsec. (a); P.A. 73-458 added Subsec. (d) requiring majority of members for hearings and proceedings; P.A. 75-375 required that hearing commence not more than 150 rather than 180 days after receipt of application, clarified applicable hearings under Subsec. (d) and added Subsec. (e) re facts found at general hearing; P.A. 75-509 required one evening session of hearing in Subsec. (a) and required that published notice be in “not less than ten-point, boldface type”; P.A. 76-282 added proviso in Subsec. (b) re return of application for amendment; P.A. 79-537 clarified language by making minor changes and amended Subsec. (b) to require hearing on amendment application between 30 and 60 days after its receipt and to add provisions re hearings on resolutions; P.A. 90-254 made change to specify that the first hearing session be held in the county in which the facility is located; P.A. 03-140 amended Subsec. (a) to delete provision re fixing commencement date and location for a public hearing, to add Subdivs. (1) to (3) re fixing commencement date and location for a public hearing based on certain situations, and to add provision re consolidated public hearing process for applications that are common to a request-for-proposal, effective October 1, 2004; P.A. 04-257 made technical changes in Subsec. (a); P.A. 14-94 amended Subsec. (a) by deleting former Subdivs. (1) to (3) re receipt of proposals pursuant to the request for proposal process and deleting provision re applications common to a request for proposal, effective June 6, 2014.

Cited. 177 C. 623; 212 C. 157; 215 C. 474; 216 C. 1.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.



Section 16-50n - Parties to a certification or amendment proceeding or a declaratory ruling. Grouping of parties. Intervenors. Counsel and consultant to council. Limited appearances.

(a) The parties to a certification or amendment proceeding or to a declaratory ruling proceeding shall include: (1) The applicant, certificate holder, or petitioner; (2) each person entitled to receive a copy of the application or resolution under section 16-50l, if such person has filed with the council a notice of intent to be a party; (3) any domestic or qualified nonprofit corporation or association formed in whole or in part to promote conservation or natural beauty, to protect the environment, personal health or biological values, to preserve historical sites, to promote consumer interests, to represent commercial and industrial groups or to promote the orderly development of the areas in which the facility is to be located, if it has filed with the council a notice of intent to be a party; and (4) such other persons as the council may at any time deem appropriate.

(b) The council may permit any person to participate as an intervenor, in accordance with the provisions of section 4-177a, in a certification or amendment proceeding or a declaratory ruling proceeding.

(c) The council in its discretion may provide for the grouping of parties and intervenors with the same interests. If such a group does not designate an agent for the service of notice and documents, the council shall designate such an agent, and notice and documents need be served only on the designated agent. Notwithstanding the provisions of this subsection, any party or intervenor who has been included in a group may, at any time by oral or written notice to the council, elect not to be a member of the group to the extent specified in such notice.

(d) The Attorney General shall appoint an assistant attorney general or a special assistant attorney general to act as counsel for the Connecticut Siting Council.

(e) Upon receipt of the application, the council may employ one or more independent consultants to study and measure the consequences of the proposed facility on the environment. The council shall direct such consultant or consultants to study any matter that the council deems important to an adequate appraisal of the application. Any such study and any report issued as a result thereof shall be part of the record of the proceeding.

(f) Any person may make a limited appearance at a hearing held pursuant to the provisions of section 16-50m, prior thereto or within thirty days thereafter, entitling such person to file a statement in writing. At the discretion of the council any person may make a limited appearance at any such hearing to present an oral statement under oath. All papers and matters filed by a person making a limited appearance shall become part of the record. No person making a limited appearance, and not otherwise entitled to be a party, shall be a party or shall have the right to cross-examine witnesses, parties or intervenors.

(1971, P.A. 575, S. 8; P.A. 73-458, S. 7; P.A. 75-375, S. 5, 12; P.A. 79-537, S. 3; P.A. 86-187, S. 6, 10; P.A. 89-45, S. 3, 4; P.A. 90-230, S. 84, 101.)

History: P.A. 73-458 amended Subsec. (a)(2) to include as parties persons giving notice of intent to be a party, rather than persons who have not given notice that they do not want to be parties and clarified limited appearances in Subsec. (d) by replacing reference to appearance “at any time in the proceeding” with reference to appearance before hearing or within 30 days after hearing and provided that persons making limited appearance are not subject to cross-examination; P.A. 75-375 deleted 15-day deadline for filing of intent to be a party in Subsec. (a)(2), inserted new Subsec. (b) re grouping of parties and relettered former Subsecs. (b) to (d) as (c) to (e); P.A. 79-537 added references to amendment proceedings, certificate holders and resolutions in Subsec. (a) and deleted 20-day deadline for filing of notice of intent by nonprofit corporations under Subsec. (a)(3); P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsec. (c); P.A. 89-45 included provision in Subsec. (a) allowing council to issue declaratory rulings, added Subsec. (b) permitting intervenors in council proceeding, included provision in Subsec. (f) re limited appearances at hearings to present oral statement and relettered Subsecs. (b), (c), (d) and (e) as Subsecs. (c), (d), (e) and (f); P.A. 90-230 made technical change to Subsec. (b).

Cited. 177 C. 623.

Cited. 20 CA 474.



Section 16-50o - Record of hearing. Rights of parties. Administrative notice re electromagnetic fields.

(a) A record shall be made of the hearing and of all testimony taken and the cross-examinations thereon. Every party or group of parties as provided in section 16-50n shall have the right to present such oral or documentary evidence and to conduct such cross-examination as may be required for a full and true disclosure of the facts.

(b) For an application on a facility described in subdivision (1) of subsection (a) of section 16-50i, the council shall administratively notice completed and ongoing scientific and medical research on electromagnetic fields.

(c) The applicant shall submit into the record the full text of the terms of any agreement, and a statement of any consideration therefor, if not contained in such agreement, entered into by the applicant and any party to the certification proceeding, or any third party, in connection with the construction or operation of the facility. This provision shall not require the public disclosure of proprietary information or trade secrets.

(d) A copy of the record shall be available at all reasonable times for examination by the public without cost at the principal office of the council. A copy of the transcript of testimony at the hearing shall be filed at an appropriate public office, as determined by the council, in each county in which the facility or any part thereof is proposed to be located.

(1971, P.A. 575, S. 9; P.A. 75-375, S. 6, 12; P.A. 03-140, S. 9; P.A. 04-246, S. 8, 9; P.A. 14-94, S. 30.)

History: P.A. 75-375 included grouped parties in Subsec. (a) and required transcript copy to be filed at designated public office in county rather than municipality where facility to be located; P.A. 03-140 added new Subsec. (b) re submitting into the record terms of agreements, added Subsec. (c) re results of the evaluation process and redesignated existing Subsec. (b) as Subsec. (d), effective October 1, 2004; P.A. 04-246 added new Subsec. (b) re administrative notice of research on electromagnetic fields and redesignated existing Subsecs., effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004; P.A. 14-94 deleted former Subsec. (d) re results of the evaluation process and redesignated existing Subsec. (e) as Subsec. (d), effective June 6, 2014.



Section 16-50p - Certification proceeding decisions: Timing, opinion, factors considered. Telecommunications and community antenna television facilities: Additional factors considered, conditions. Modification of location. Amendment proceeding decisions. Service and notice. “Public need” defined. Civil action by Attorney General.

(a)(1) In a certification proceeding, the council shall render a decision upon the record either granting or denying the application as filed, or granting it upon such terms, conditions, limitations or modifications of the construction or operation of the facility as the council may deem appropriate.

(2) The council's decision shall be rendered in accordance with the following:

(A) Not later than twelve months after the filing of an application for a facility described in subdivision (1) or (2) of subsection (a) of section 16-50i or subdivision (4) of said subsection (a) if the application was incorporated in an application concerning a facility described in subdivision (1) of said subsection (a); and

(B) Not later than one hundred eighty days after the filing of an application for a facility described in subdivisions (3) to (6), inclusive, of subsection (a) of section 16-50i, provided the council may extend such period by not more than one hundred eighty days with the consent of the applicant.

(3) The council shall file, with its order, an opinion stating in full its reasons for the decision. The council shall not grant a certificate, either as proposed or as modified by the council, unless it shall find and determine:

(A) Except as provided in subsection (b) or (c) of this section, a public need for the facility and the basis of the need;

(B) The nature of the probable environmental impact of the facility alone and cumulatively with other existing facilities, including a specification of every significant adverse effect, including, but not limited to, electromagnetic fields that, whether alone or cumulatively with other effects, impact on, and conflict with the policies of the state concerning the natural environment, ecological balance, public health and safety, scenic, historic and recreational values, forests and parks, air and water purity and fish, aquaculture and wildlife;

(C) Why the adverse effects or conflicts referred to in subparagraph (B) of this subdivision are not sufficient reason to deny the application;

(D) In the case of an electric transmission line, (i) what part, if any, of the facility shall be located overhead, (ii) that the facility conforms to a long-range plan for expansion of the electric power grid of the electric systems serving the state and interconnected utility systems and will serve the interests of electric system economy and reliability, and (iii) that the overhead portions, if any, of the facility are cost effective and the most appropriate alternative based on a life-cycle cost analysis of the facility and underground alternatives to such facility, are consistent with the purposes of this chapter, with such regulations or standards as the council may adopt pursuant to section 16-50t, including, but not limited to, the council's best management practices for electric and magnetic fields for electric transmission lines and with the Federal Power Commission “Guidelines for the Protection of Natural Historic Scenic and Recreational Values in the Design and Location of Rights-of-Way and Transmission Facilities” or any successor guidelines and any other applicable federal guidelines and are to be contained within an area that provides a buffer zone that protects the public health and safety, as determined by the council. In establishing such buffer zone, the council shall consider, among other things, residential areas, private or public schools, licensed child care centers, licensed youth camps or public playgrounds adjacent to the proposed route of the overhead portions and the level of the voltage of the overhead portions and any existing overhead transmission lines on the proposed route. At a minimum, the existing right-of-way shall serve as the buffer zone;

(E) In the case of an electric or fuel transmission line, that the location of the line will not pose an undue hazard to persons or property along the area traversed by the line;

(F) In the case of a facility described in subdivision (6) of subsection (a) of section 16-50i that is (i) proposed to be installed on land under agricultural restriction, as provided in section 22-26cc, that the facility will not result in a material decrease of acreage and productivity of the arable land, (ii) proposed to be installed on land near a building containing a school, as defined in section 10-154a, or a commercial child care center, as described in subdivision (1) of subsection (a) of section 19a-77, that the facility will not be less than two hundred fifty feet from such school or commercial child care center unless the location is acceptable to the chief elected official of the municipality or the council finds that the facility will not have a substantial adverse effect on the aesthetics or scenic quality of the neighborhood in which such school or commercial child care center is located, or (iii) proposed to be installed on land owned by a water company, as defined in section 25-32a, and which involves a new ground-mounted telecommunications tower, that such land owned by a water company is preferred over any alternative telecommunications tower sites provided the council shall, pursuant to clause (iii) of this subparagraph, consult with the Department of Public Health to determine potential impacts to public drinking water supplies in considering all the environmental impacts identified pursuant to subparagraph (B) of this subdivision. The council shall not render any decision pursuant to this subparagraph that is inconsistent with federal law or regulations; and

(G) That, for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the council has considered the manufacturer's recommended safety standards for any equipment, machinery or technology for the facility.

(b) (1) Prior to granting an applicant's certificate for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the council shall examine, in addition to its consideration of subdivisions (1) to (3), inclusive, of subsection (a) of this section: (A) The feasibility of requiring an applicant to share an existing facility, as defined in subsection (b) of section 16-50aa, within a technically derived search area of the site of the proposed facility, provided such shared use is technically, legally, environmentally and economically feasible and meets public safety concerns, (B) whether such facility, if constructed, may be shared with any public or private entity that provides telecommunications or community antenna television service to the public, provided such shared use is technically, legally, environmentally and economically feasible at fair market rates, meets public safety concerns, and the parties' interests have been considered, (C) whether the proposed facility would be located in an area of the state which the council, in consultation with the Department of Energy and Environmental Protection and any affected municipalities, finds to be a relatively undisturbed area that possesses scenic quality of local, regional or state-wide significance, and (D) the latest facility design options intended to minimize aesthetic and environmental impacts. The council may deny an application for a certificate if it determines that (i) shared use under the provisions of subparagraph (A) of this subdivision is feasible, (ii) the applicant would not cooperate relative to the future shared use of the proposed facility, (iii) the proposed facility would substantially affect the scenic quality of its location or surrounding neighborhood and no public safety concerns require that the proposed facility be constructed in such a location, or (iv) no public safety concerns require that a proposed facility owned or operated by the state be constructed in that location. In evaluating the public need for a cellular facility described in subdivision (6) of subsection (a) of section 16-50i, there shall be a presumption of public need for personal wireless services and the council shall be limited to consideration of a specific need for any proposed facility to be used to provide such services to the public.

(2) When issuing a certificate for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the council may impose such reasonable conditions as it deems necessary to promote immediate and future shared use of such facilities and avoid the unnecessary proliferation of such facilities in the state. The council shall, prior to issuing a certificate, provide notice of the proposed facility to the municipality in which the facility is to be located. Upon motion of the council, written request by a public or private entity that provides telecommunications or community antenna television service to the public or upon written request by an interested party, the council may conduct a preliminary investigation to determine whether the holder of a certificate for such a facility is in compliance with the certificate. Following its investigation, the council may initiate a certificate review proceeding, which shall include a hearing, to determine whether the holder of a certificate for such a facility is in compliance with the certificate. In such proceeding, the council shall render a decision and may issue orders it deems necessary to compel compliance with the certificate, which may include, but not be limited to, revocation of the certificate. Such orders may be enforced in accordance with the provisions of section 16-50u.

(c) (1) The council shall not grant a certificate for a facility described in subdivision (3) of subsection (a) of section 16-50i, either as proposed or as modified by the council, unless it finds and determines a public benefit for the facility and considers neighborhood concerns with respect to the factors set forth in subdivision (3) of subsection (a) of this section, including public safety.

(2) The council shall not grant a certificate for a facility described in subdivision (1) of subsection (a) of section 16-50i, that is substantially underground or underwater except where such facility interconnects with existing overhead facilities, either as proposed or as modified by the council, unless it finds and determines a public benefit for a facility substantially underground or a public need for a facility substantially underwater.

(3) For purposes of this section, a public benefit exists when a facility is necessary for the reliability of the electric power supply of the state or for the development of a competitive market for electricity and a public need exists when a facility is necessary for the reliability of the electric power supply of the state.

(4) Any application for an electric transmission line with a capacity of three hundred forty-five kilovolts or more that is filed on or after May 1, 2003, and proposes the underground burial of such line in all residential areas and overhead installation of such line in industrial and open space areas shall have a rebuttable presumption of meeting a public benefit for such facility if the facility is substantially underground and meeting a public need for such facility if the facility is substantially above ground. Such presumption may be overcome by evidence submitted by a party or intervenor to the satisfaction of the council.

(d) If the council determines that the location of all or a part of the proposed facility should be modified, it may condition the certificate upon such modification, provided the municipalities affected by the modification and the residents of such municipalities shall have had notice of the application pursuant to subsection (b) of section 16-50l.

(e) In an amendment proceeding, the council shall render a decision not later than ninety days after the filing of the application or adoption of the resolution initiating the proceeding. The council shall file an opinion with its order stating its reasons for the decision. The council's decision shall include the findings and determinations enumerated in subsection (a) of this section which are relevant to the proposed amendment.

(f) The council shall serve a copy of the order and opinion issued therewith upon each party and publish a notice of the issuance of the order and opinion in such newspapers as will serve substantially to inform the public of the issuance of such order and opinion. The name and address of each party shall be set forth in the order.

(g) In deciding whether to issue a certificate, the council shall in no way be limited by the applicant already having acquired land or an interest therein for the purpose of constructing the facility that is the subject of its application.

(h) For purposes of this section, a public need exists for an energy facility if such facility is necessary for the reliability of the electric power supply of the state.

(i) For a facility described in subdivision (1) of subsection (a) of section 16-50i, with a capacity of not less than three hundred forty-five kilovolts, the presumption shall be that a proposal to place the overhead portions, if any, of such facility adjacent to residential areas, private or public schools, licensed child care centers, licensed youth camps or public playgrounds is inconsistent with the purposes of this chapter. An applicant may rebut this presumption by demonstrating to the council that burying the facility will be technologically infeasible. In determining such infeasibility, the council shall consider the effect of burying the facility on the reliability of the electric transmission system of the state and whether the cost of any contemplated technology or design configuration may result in an unreasonable economic burden on the ratepayers of the state.

(j) Upon a motion of a party or intervenor or a council determination that any party or intervenor relating to a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i has intentionally omitted or misrepresented a material fact in the course of a council proceeding, the council may, by majority vote, request the Attorney General to bring a civil action against such party or intervenor. In any such action, the Attorney General may seek any legal or equitable relief the Superior Court deems appropriate, including, but not limited to, injunctive relief or a civil penalty of not more than ten thousand dollars and reasonable attorney fees and related costs.

(1971, P.A. 575, S. 10; P.A. 73-340, S. 1, 2; 73-458, S. 8; P.A. 75-375, S. 7, 12; P.A. 76-320, S. 1, 2; 76-359, S. 3, 7; P.A. 77-218, S. 4; P.A. 79-537, S. 4; P.A. 80-483, S. 66, 186; P.A. 83-569, S. 5, 17; P.A. 88-121, S. 1, 3; P.A. 93-268, S. 1; P.A. 94-176, S. 3; P.A. 98-28, S. 50, 117; P.A. 01-120, S. 2, 3; P.A. 03-140, S. 10–13; 03-221, S. 6; 03-248, S. 1; 03-263, S. 6; 03-278, S. 120; P.A. 04-236, S. 6, 7; 04-246, S. 3–7; P.A. 05-288, S. 219; June Sp. Sess. P.A. 07-4, S. 116; P.A. 11-80, S. 1; P.A. 12-165, S. 1; P.A. 13-298, S. 61; P.A. 14-94, S. 36; P.A. 15-227, S. 25; P.A. 16-163, S. 8, 9.)

History: P.A. 73-340 added Subsec. (d) re irrelevance of applicant's prior acquisition of land; P.A. 73-458 amended Subsec. (a) to clarify Subdiv. (2) by specifying “significant” adverse effects “whether alone or cumulatively ...”, to add “that will provide, in accordance with the need for adequate and reliable electric service” in Subdiv. (4)(B) and to delete Subdiv. (6) re conformity of facility location to state and local laws; P.A. 75-375 amended Subsec. (a) to require decision within 10 months rather than one year, to delete reference in Subdiv. (4)(B) to elimination of overhead lines in accordance with need for adequate and reliable service and to require consistency with purposes of Ch. 277a and adopted regulations as well as with federal guidelines under Subdiv. (4)(C); P.A. 76-320 made technical change in Subsec. (b) and amended Subsec. (c) to require publication of notice of issuance of order and opinion rather than publication of copy of order and opinion; P.A. 76-359 rephrased Subsec. (d); P.A. 77-218 made 10-month deadline applicable to applications for facilities in Subdivs. (1) to (4), inclusive, of Sec. 16-50i(a), imposed 120-day deadline for those in Subdivs. (5) and (6) and made provision for extensions under Subsec. (a); P.A. 79-537 made clear that provisions apply to certification proceedings, inserted new Subsec. (c) re amendment proceedings and redesignated former Subsecs. (c) and (d) accordingly; P.A. 80-483 made technical changes; P.A. 83-569 amended Subsec. (a) to establish a time limit for council decisions affecting substations and switchyards; P.A. 88-121 amended Subsec. (a) increasing the council's time to render decisions on applications; P.A. 93-268 inserted new Subsec. (b) regarding factors considered in granting and conditions of a certificate for a facility described in Sec. 16-50i(a)(5) or (6), and relettered former Subsecs. (b) to (e) as (c) to (f); P.A. 94-176 amended Subsec. (a)(4)(C) by adding provision re life-cycle cost analysis of the facility and underground alternatives; P.A. 98-28 made technical changes in Subsec. (a), added new Subsec. (c) re siting of electric generating and storage facilities and electric transmission lines which are substantially underground or underwater, and redesignated former Subsecs. (c) to (f) as Subsecs. (d) to (g), effective July 1, 1998; P.A. 01-120 amended Subsec. (a) by adding aquaculture to items in Subdiv. (2) that council must determine the probable environmental impact upon for any facility and adding provisions making the terms of any agreement between the applicant and any party to the proceeding or third party part of the record of the proceeding, effective July 1, 2001; P.A. 03-140 amended Subsec. (a) to add provisions re feasible and prudent alternatives, effective July 1, 2003, and applicable to applications for a certificate of environmental compatibility and public need filed after that date, and further amended said Subsec. to add subdiv. designators, to add “not later than” and “after the deadline for filing an application following the request-for-proposal process for” in Subdivs. (2)(A) and (2)(B), to delete reference to community antenna television and telecommunication towers in Subdiv. (2)(B), to add Subdiv. (2)(C) re deadline for issuing a decision on an application for community antenna television and telecommunication towers, to delete provisions re feasible and prudent alternatives, to add Subdiv. (3)(F) re applications heard under a consolidated hearing process, to delete provisions re terms of agreements as part of the record of the proceedings, and to make conforming changes, effective October 1, 2004, and amended Subsec. (c) to add provisions re public need for a facility that is substantially underwater in Subdiv. (2)(A), to add provisions re feasible and prudent alternatives, and to make technical changes, effective July 1, 2003, and applicable to applications for a certificate of environmental compatibility and public need filed after that date, and further amended said subsec. to add Subdiv. (1)(D) re applications heard under a consolidated hearing process, to delete provisions re feasible and prudent alternatives, and to add Subdiv. (2)(F) re applications heard under a consolidated hearing process, effective October 1, 2004; P.A. 03-221 added Subsec. (a)(6) re telecommunication towers proposed on land under agricultural restriction; P.A. 03-248 added Subsec. (c)(3) re rebuttable resumption for an application for certain electric transmission lines, effective July 9, 2003; P.A. 03-263 added new Subsec. (h) re definition of public need for an energy facility, effective July 9, 2003; P.A. 03-278 amended Subsec. (a) by adding Subdiv. (6) re facility proposed to be installed on land under agricultural restriction; P.A. 04-236 made a technical change in former version of Subsecs. (a)(4)(C) and (c)(2)(B), effective June 8, 2004; P.A. 04-246 amended Subsec. (a) to make technical changes, to add “including, but not limited to, electromagnetic fields that,” to include references to standards and best management practices for electric and magnetic fields for electric transmission lines, and to add buffer zone requirement, amended Subsec. (c) to make technical changes and to eliminate provisions re rebuttable presumption for certain electric transmission line applications, and added Subsec. (i) re presumption re proposal for an overhead electric transmission facility with a capacity of three hundred forty-five kilovolts or greater, effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004 (Revisor's note: In 2005, the Revisors editorially redesignated Subsec. (c)(3) as Subsec. (c)(4) to conform with technical changes made by P.A. 04-246); P.A. 05-288 made technical changes in Subsec. (a)(3)(A) and (D), effective July 13, 2005; June Sp. Sess. P.A. 07-4 amended Subsec. (i) to add to factors for determining infeasibility whether cost of any contemplated technology or design configuration may result in unreasonable economic burden for ratepayers, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(1), effective July 1, 2011; P.A. 12-165 amended Subsec. (a)(3) to add provisions re certification decisions for proposed facilities located not less than 250 feet from a school or commercial child day care center in Subpara. (C) and add Subpara. (H) re consideration of manufacturer's recommended safety standards for equipment, machinery or technology, amended Subsec. (b)(1) to add Subpara. (D) re examination of the latest facility design options intended to minimize aesthetic and environmental impacts and add provision re surrounding neighborhood, amended Subsec. (c)(1) to add provision re consideration of neighborhood concerns for proposed facilities, added Subsec. (j) re civil action brought by Attorney General, and made technical changes, effective July 1, 2012; P.A. 13-298 amended Subsec. (a)(3) to add reference to Subsec. (b) in Subpara. (A) and to add clause (iii) re facility proposed to be installed on land owned by a water company and which involves a new ground-mounted telecommunications tower and to make conforming changes in Subpara. (G), and amended Subsec. (b)(1) to add clause (iv) re authorization for council to deny an application if it determines no public safety concerns require that a proposed facility owned or operated by the state be constructed in that location and to add provision re evaluation of public need for a cellular facility, effective July 1, 2013; P.A. 14-94 amended Subsec. (a)(2) by deleting “deadline for” and references to the request for proposal process re timeline for filing an application in Subparas. (A) and (B), making conforming changes in Subpara. (B) and deleting former Subpara. (C) re facility described in Sec. 16-50i(a)(5) or (6), and amended Subsec. (a)(3) by deleting former Subpara. (F) re application heard under a consolidated hearing process and redesignating existing Subparas. (G) and (H) as Subparas. (F) and (G), effective June 6, 2014; pursuant to P.A. 15-227, “child day care center” was changed editorially by the Revisors to “child care center” in Subsec. (a)(3)(F), effective July 1, 2015; P.A. 16-163 amended Subsecs. (a)(3)(D) and (i) by replacing “child day care facilities” with “child care centers”, effective June 9, 2016.

Cited. 177 C. 623; 212 C. 157; 215 C. 474. In determining environmental impact, council's jurisdiction is limited to nonnuclear environmental effects. 286 C. 57.

Cited. 20 CA 474.

Subsec. (g):

The phrase “in no way be limited” implies that legislature did not want council to be bound by applicant's alleged acquisition of an interest in land, but council was not prohibited from considering such an interest in determining whether certificate should be issued; the language is an enlargement of council's discretion, not a limitation, permitting but not obligating council to consider likelihood of applicant securing the proposed site. 50 CS 443.



Section 16-50q - Judicial review.

Any party may obtain judicial review of an order issued on an application for a certificate or an amendment of a certificate in accordance with the provisions of section 4-183. Any judicial review sought pursuant to this chapter shall be privileged in respect to assignment for trial in the Superior Court.

(1971, P.A. 575, S. 11; 1972, P.A. 108, S. 3; P.A. 73-458, S. 9; P.A. 76-436, S. 360, 681; P.A. 77-603, S. 14, 125.)

History: 1972 act replaced superior court with court of common pleas, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 73-458 deleted provisions re rehearing on applications as intermediate step to judicial review and deleted provision re finding of facts de novo; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provision detailing procedure for judicial review with statement that review to be obtained in accordance with Sec. 4-183.

Since appellate review for both issuance of original certificates and for amendments thereto is provided for, it is not intended that application for amendment opens, for all purposes including appellate review, the previously issued granting of certification. 177 C. 623. Cited. 212 C. 157; 220 C. 516.

Cited. 37 CA 653; judgment reversed, see 238 C. 361. Section does not confer automatic statutory aggrievement on parties to appeal adverse decision of council. 133 CA 851.



Section 16-50r - Report of forecast of loads and resources. Confidential information. Regulations. Investigation of life-cycle costs for overhead and underground transmission lines: Scope, hearings, consultants, assessment.

(a) Every person engaged in electric transmission services, as defined in section 16-1, electric generation services, as defined in said section, or electric distribution services, as defined in said section, generating electric power in the state utilizing a generating facility with a capacity greater than one megawatt, shall, annually, on or before March first, file a report on a forecast of loads and resources which may consist of an update of the previous year's report with the siting council for its review. The report shall cover the ten-year forecast period beginning with the year of the report. Upon request, the report shall be made available to the public. The report shall include, as applicable: (1) A tabulation of estimated peak loads, resources and margins for each year; (2) data on energy use and peak loads for the five preceding calendar years; (3) a list of existing generating facilities in service; (4) a list of scheduled generating facilities for which property has been acquired, for which certificates have been issued and for which certificate applications have been filed; (5) a list of planned generating units at plant locations for which property has been acquired, or at plant locations not yet acquired, that will be needed to provide estimated additional electrical requirements, and the location of such facilities; (6) a list of planned transmission lines on which proposed route reviews are being undertaken or for which certificate applications have already been filed; (7) a description of the steps taken to upgrade existing facilities and to eliminate overhead transmission and distribution lines in accordance with the regulations and standards described in section 16-50t; and (8) for each private power producer having a facility generating more than one megawatt and from whom the person furnishing the report has purchased electricity during the preceding calendar year, a statement including the name, location, size and type of generating facility, the fuel consumed by the facility and the by-product of the consumption. On and after March 1, 2012, each such report from a person engaged in electric transmission services or electric distribution services, as defined in section 16-1, shall identify any potential reliability concerns during the forecast period and such person shall provide such information to the Commissioner of Energy and Environmental Protection. Confidential, proprietary or trade secret information provided under this section may be submitted under a duly granted protective order. The council may adopt regulations, in accordance with the provisions of chapter 54, that specify the expected filing requirements for persons that transmit electric power in the state, electric distribution companies, and persons that generate electric power in the state utilizing a generating facility with a capacity of greater than one megawatt. Until such regulations are adopted, persons that transmit electric power in the state shall file reports pursuant to this section that include the information requested in subdivisions (6) and (7) of this subsection; electric distribution companies in the state shall file reports pursuant to this section that include the information requested in subdivisions (1), (2), (7) and (8) of this subsection; persons that generate electric power in the state utilizing a generating facility with a capacity greater than one megawatt shall file reports pursuant to this section that include the information requested in subdivisions (3), (4), (5) and (8) of this subsection. The council shall hold a public hearing on such filed forecast reports annually. The council shall conduct a review in an executive session of any confidential, proprietary or trade secret information submitted under a protective order during such a hearing. At least one session of such hearing shall be held after six-thirty p.m. Upon reviewing such forecast reports, the council may issue its own report assessing the overall status of loads and resources in the state. If the council issues such a report, it shall be made available to the public and shall be furnished to each member of the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology, any other member of the General Assembly making a written request to the council for the report and such other state and municipal bodies as the council may designate.

(b) On October 1, 1994, and not less than once every five years thereafter, the council shall establish a proceeding to investigate and determine life-cycle costs for both overhead and underground transmission line alternatives. The council shall determine the schedule and scope of the investigation at a publicly noticed meeting held not earlier than ninety days preceding the first public hearing on the matter. The scope of the investigation shall include, but not be limited to, an inquiry of all relevant life-cycle costs, relative reliability, constraints concerning access and construction, potential damage to the environment and compatibility with the existing electric supply system. As part of the investigation the council shall hold public hearings which shall afford all interested parties opportunity to be heard. At least one public hearing shall be held after six-thirty p.m.

(c) An investigation conducted pursuant to subsection (b) of this section may include the retention of consultants, manufacturers and other experts necessary for the council to objectively determine the range of life-cycle costs of such alternatives. No such consultant, manufacturer or expert shall have any financial interest in, or, in the twelve months preceding the investigation, have engaged in any business, employment or professional activity for compensation with a corporation, company, association, joint stock association, partnership or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling poles, wires, conduits or other fixtures, along public highways or streets, for the transmission or distribution of electric current for sale for light, heat or power within the state, or with a person, firm or corporation which manufactures such poles, wires, conduits or other fixtures. The council shall apportion and assess its expenses for consultants, hearing facilities, stenographic reports and other reasonable and necessary expenses of conducting such an investigation among those persons, firms and corporations having gross revenues from the retail sale of electric power in excess of one hundred thousand dollars during the preceding calendar year. The council shall assess each such person, firm or corporation in proportion of its gross revenues to the aggregate gross revenues of all such persons, firms and corporations. Each person, firm or corporation subject to an assessment shall pay its assessed amount not later than thirty days after receiving notice of its assessment or as specified by the council. Prior to incurring expenses for which assessments shall be made under this subsection, the council shall review the anticipated expenses at a public meeting, notice of which shall be given to each person, firm or corporation subject to an assessment. A person, firm or corporation may object to an assessment made pursuant to this subsection by filing with the council, not later than thirty days after receiving notice of its assessment, a petition stating the amount of the assessment to which it objects and the grounds upon which it claims such assessment is excessive, erroneous, unlawful or invalid. Upon the request of the petitioner, the council shall hold a hearing. After reviewing the company's petition and testimony, if any, the council shall issue an order in accordance with its findings. The petitioner shall pay the council the amount indicated in the order not later than thirty days after the date of the order.

(d) The council shall remit all payments received pursuant to this section to the State Treasurer for deposit in the Siting Council Fund. Such payments shall be accounted for as expenses recovered from electric power suppliers. All payments made under this section shall be in addition to any taxes payable to the state under chapters 211, 212, 212a and 219.

(e) An assessment unpaid on the due date or any portion of an assessment withheld after the due date under this section shall be subject to interest at the rate of one and one-fourth per cent per month or fraction thereof.

(1971, P.A. 575, S. 13; P.A. 75-486, S. 18, 69; P.A. 76-323, S. 1, 2; P.A. 78-119; P.A. 79-214, S. 4; P.A. 81-439, S. 5, 14; P.A. 82-222, S. 5, 7; P.A. 89-291, S. 7; P.A. 94-176, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 103, 130; P.A. 96-46, S. 2; P.A. 01-144; P.A. 11-80, S. 97.)

History: P.A. 75-486 required filing of description of methodology used to arrive at load forecasts; P.A. 76-323 replaced requirement that report be furnished to “persons listed in subdivision (2)(A) of section 16-50l(b)” with list of persons, departments, agencies etc. to receive report and added provision re hearings to be held on reports; P.A. 78-119 changed filing deadline from January to March, replaced 20-year period “next succeeding the date” of report with period “beginning with the year” of report and added new Subdiv. (2) re data on energy use and peak loads for 5 previous years, renumbering former Subdivs. (2) to (6), inclusive, accordingly; P.A. 79-214 added Subsec. (b) re simplified statements of loads and resources by producers using cogeneration technology; P.A. 81-439 excepted private power producers from 10-year forecast requirement, repealed Subsec. (b), eliminating reporting by person producing electricity by cogeneration or use of renewable fuel resources and added provision requiring report by purchaser of electricity from private power producer having facility generating more than one megawatt; P.A. 82-222 required forecast report to be furnished only to senate president, house speaker, energy committee members and other general assembly members requesting it, instead of to all general assembly members; P.A. 89-291 changed annual report from 10-year to a 20-year forecast of loads and resources; P.A. 94-176 designated existing provisions as Subsec. (a) and changed reference from Subsec. (f) to Subsec. (j) of Sec. 16-50j and added Subsecs. (b) to (e) re investigation of life-cycle costs for overhead and underground transmission line alternatives; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (c) by making technical change; P.A. 96-46 amended Subsec. (a) to allow a forecast report to consist of an update of the previous year's report, to delete requirement that reports be furnished to certain officials and to add provision re issuance of a report by the council assessing overall status of loads and resources to certain members of the General Assembly; P.A. 01-144 amended Subsec. (a) to change application of the subsection from every person engaged in generating electric power to every person engaged in electric transmission, generation, or distribution services utilizing a generating facility with a capacity of greater than one megawatt, delete exception for private power producers, delete report content requirements and change the forecast period for the report from 20 years to 10 years, provide that confidential, proprietary or trade secret information provided under section may be submitted under a protective order, allow the council to adopt regulations to specify filing requirements for transmitters, generators, and distributors, require certain information from transmitters, generators, and distributors in the report until such regulations are adopted, and require the council to review any information submitted under a protective order in an executive session (Revisor's note: In Subsec. (a), certain references to subdivisions of “this section” were changed editorially by the Revisors to “this subsection” for accuracy); P.A. 11-80 amended Subsec. (a) by replacing a reference to “council” with “siting council” and requiring reports on and after March 1, 2012, to identify potential reliability concerns and further requiring that information be provided to Commissioner of Energy and Environmental Protection, effective July 1, 2011.



Section 16-50s - Expenditures by utilities as consideration in proceedings.

The council may give appropriate consideration in all proceedings to (1) the amounts expended by a utility for research on generation and transmission of the form of energy furnished by it and the environmental effect thereof, (2) the amounts expended by such utility for promotion, including advertising, of the use of the form of energy furnished by it and (3) the relationship between such expenditures.

(1971, P.A. 575, S. 14.)



Section 16-50t - Regulations and standards. Hearing. Certain expenditures excluded in computation of fair net return.

(a) The council shall prescribe and establish such reasonable regulations and standards in accordance with the provisions of chapter 54 as it deems necessary and in the public interest with respect to application fees, siting of facilities and environmental standards applicable to facilities, including, but not limited to, regulations or standards relating to: (1) Reliability, effluents, thermal effects, air and water emissions, protection of fish and wildlife and other environmental factors; (2) the methodical upgrading or elimination of facilities over appropriate periods of time to meet the standards established pursuant to this subsection or other applicable laws, standards or regulations; and (3) the elimination of overhead electric transmission and distribution lines over appropriate periods of time in accordance with existing applicable technology and the need to provide electric service at the lowest reasonable cost to consumers.

(b) The council may adopt regulations or standards in accordance with the provisions of chapter 54, with respect to subdivisions (1) and (2) of subsection (a) of this section. Such regulations or standards shall be in addition to and not in lieu of any regulation or standard adopted by any other state or local agency or instrumentality. No such regulation or standard shall be adopted by the council without one or more public hearings at which members of the public are given adequate opportunity to be heard.

(c) The council shall adopt, and revise as the council deems necessary, standards for best management practices for electric and magnetic fields for electric transmission lines. Such standards shall be based on the latest completed and ongoing scientific and medical research on electromagnetic fields and shall require individual, project-specific assessments of electromagnetic fields, taking into consideration design techniques including, but not limited to, compact spacing, optimum phasing of conductors, and applicable and appropriate new field management technologies. Such standards shall not be regulations for purposes of chapter 54.

(d) Expenditures by a utility shall not be considered a necessary and proper expense for the purpose of computing fair net return on invested capital, if such expenditures were incurred (1) for fines, forfeitures and other penalties, including legal fees and other expenses incurred in connection therewith, imposed for failure to comply with any state or federal environmental or pollution standard or (2) in connection with any action described in subsection (a) of section 16-50k prior to issuance of a certificate therefor.

(1971, P.A. 575, S. 15; P.A. 73-458, S. 10; P.A. 75-375, S. 8, 12; P.A. 88-317, S. 62, 107; P.A. 04-246, S. 10.)

History: P.A. 73-458 replaced references to repealed Secs. 4-41 to 4-50 with reference to Secs. 4-166 to 4-185, qualified requirement that overhead lines be eliminated in Subsec. (a)(3) with “in accordance with existing applicable technology” and replaced reference in Subsec. (b) to Subdivs. (2) and (3) of Subsec. (a) with reference to Subdivs. (1) and (2); P.A. 75-375 deleted “methodical” referring to elimination of overhead lines in Subsec. (a) (3) and added provision for regulations on “the need to provide electric service at the lowest reasonable cost to consumers”; P.A. 88-317 substituted “chapter 54” for “sections 4-166 to 4-185, inclusive,” in Subsecs. (a) and (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 04-246 added new Subsec. (c) re adoption of standards for best management practices for electric and magnetic fields for electric transmission lines, redesignated existing Subsec. (c) as new Subsec. (d) and made a technical change therein, effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004.



Section 16-50u - Enforcement of certificate and standards requirements.

The council shall take reasonable steps to insure that each facility for which a certificate has been issued is constructed, maintained and operated in compliance with such certificate and any other standards established pursuant to this chapter. Whenever the council deems it necessary to verify such compliance and whenever the meeting of any such other standards involves expenses, the person to whom such certificate has been issued shall be charged with and pay such expenses. The courts are authorized to grant such restraining orders, and such temporary and permanent injunctive relief, as may be necessary to secure compliance with this chapter and with a certificate issued pursuant to this chapter. The courts may assess civil penalties in an amount not less than one thousand dollars per day for each day of construction or operation in material violation of this chapter, or in material violation of any certificate issued pursuant to this chapter. Civil proceedings to enforce this chapter may be brought by the Attorney General in the superior court for any judicial district affected by the violation. The remedies and penalties in this section shall be cumulative and shall be in addition to any other penalties and remedies available at law, or in equity, to any person.

(1971, P.A. 575, S. 16; P.A. 73-458, S. 11; P.A. 78-280, S. 2, 127.)

History: P.A. 73-458 substituted “established pursuant to this chapter” for “applicable to such facility” as phrase modifying “standards”; P.A. 78-280 replaced “county” with “judicial district”.



Section 16-50v - Administration expenses. Assessments. Fees. Staff. Consultants. Late fees.

(a) All expenses of administering this chapter, including the functions of the council and its staff, shall be financed as provided in this section.

(b) (1) Before December thirty-first of each year, the council shall review the anticipated amount of expenses attributable to energy facilities for the next fiscal year, excluding expenses under subsection (c), (d), (e), (g) or (h) of this section at a public meeting, notice of which shall be given to each person subject to assessment under this subsection, and at which interested persons shall be heard. After the meeting, the council shall determine the anticipated amount of such expenses and submit its determination to the joint standing committee of the General Assembly having cognizance of appropriations and the budgets of state agencies. After the committee completes its review, the council shall apportion and assess the anticipated amount of expenses among those persons having gross revenue from the sale of electric power at retail in the state in excess of one hundred thousand dollars during the preceding calendar year, in the proportion which the gross revenue of each such person bears to the aggregate gross revenues of all such persons. Each such person shall pay the assessment in three equal installments on or before July thirty-first, October thirty-first, and January thirty-first of the fiscal year. During the fiscal year the council may further apportion and assess the additional amount of such expenses as could not reasonably have been anticipated prior to the fiscal year, apportioned in the same manner after notice and hearing in the same manner. The total of such assessments for any fiscal year shall not exceed one million five hundred thousand dollars. No proceeds from any assessment under this subsection may be used by the council after June 30, 1984, for any proceedings concerning hazardous waste facilities.

(2) As used in this subdivision, “communications services” means services involving transmitting or receiving signals in the electromagnetic spectrum for a public or commercial purpose pursuant to a Federal Communications Commission license. Before December thirty-first of each year, the council shall review the anticipated amount of administrative expenses attributable to facilities used for providing communications services for the next fiscal year, excluding expenses under subsection (c), (d), (e), (g) or (h) of this section, at a public meeting, notice of which shall be given to each person subject to assessment under this subsection, and at which interested persons shall be heard. After the meeting, the council shall determine the anticipated amount of such expenses and submit its determination to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies. The council shall apportion and assess the anticipated amount of expenses equitably in proportion to the percentage of the council's direct costs, among those persons who (1) provide communications services or have provided communications services facilities, and (2) have come before the council in the preceding calendar year. Each such person shall pay the assessment and submit a return, on a form prescribed by the council, to the council in four equal installments, on or before July 1, 1994, and July thirty-first of each year thereafter, October 31, 1994, and October thirty-first of each year thereafter, January 31, 1995, and January thirty-first of each year thereafter, and April 30, 1995, and April thirtieth of each year thereafter. The council shall transfer all payments received pursuant to this section to the Treasurer who shall credit such payments to the Siting Council Fund. Such payments shall be considered administrative expenses recovered from communications services providers.

(c) The fee for each application for a certificate for a facility described in subdivisions (1) to (4), inclusive, of subsection (a) of section 16-50i, shall be used to meet the expenses of the council in connection with the review of, hearing on and decision on the application, including the expenses of any consultant employed by the council under subsection (d) of section 16-50n. The council shall, by regulation, adjust the fees to meet the expenses. In addition, the council may assess the applicant during the proceeding on the application and thereafter, as may be necessary to meet the expenses. The amount of any fees and assessments paid under this subsection which are in excess of the expenses of the council in reviewing and acting upon the application for which the fees and assessments were paid shall be refunded within sixty days after completion of the matter.

(d) The fee for each application for a certificate for a facility described in subdivisions (5) and (6) of subsection (a) of section 16-50i or for a determination regarding shared use of a facility used for providing communications services, as defined in subdivision (2) of subsection (b) of this section, shall be established by regulation and used for the administrative expenses of the council and its staff incurred in processing the application or determination. In the event a hearing is held on any such application or determination, the council may assess an applicant during the proceeding and thereafter for all expenses of the council in connection with the review of, hearing on and decision on such application or determination, including the expenses of any consultant employed by the council pursuant to subsection (d) of section 16-50n.

(e) With regard to any facility described in subsection (a) of section 16-50i, the council shall, by regulation, establish such filing fees and provide for such assessments as may be necessary to meet the expenses of the council and its staff in reviewing and acting upon each application for an amendment of a certificate, each statement of intent to acquire property prior to the issuance of a certificate, each petition for an advisory ruling, each notice of modification and each appeal pursuant to subsection (d) of section 16-50x. The amount of any fees and assessments paid under this subsection which are in excess of the expenses of the council in reviewing and acting upon the application, statement of intent, petition for an advisory ruling, notice of modification or appeal for which the fees and assessments were paid shall be refunded within sixty days after completion of the matter.

(f) The council shall obtain such full-time and part-time staff and consultants as may be appropriate to carry out its duties and the provisions of this chapter.

(g) The council may undertake such studies as it deems necessary to carry out its duties under subdivision (2) of subsection (a) of section 16-50t. The council shall apportion and assess its expenses for consultants, hearing facilities and stenographic reports and other reasonable and necessary expenses to carry out its duties under subsection (a) of section 16-50t among those persons having gross revenue from the sale of electric power at retail in excess of one hundred thousand dollars during the preceding calendar year, in the proportion which the gross revenue of each such person bears to the aggregate gross revenues of all such persons. Each such person shall pay the assessment within thirty days. Before incurring expenses for which assessments will be made under this subsection, the council shall review the anticipated expenses at a public meeting, notice of which shall be given to each person subject to the assessment, and at which interested persons shall be heard.

(h) With regard to any facility described in subsection (a) of section 16-50i, the council shall, by regulation, establish such fees and assessments as are necessary to meet the expenses of the council and its staff in conducting field inspections of (1) a certified project constructed pursuant to a development and management plan, or (2) a completed project for which a declaratory or advisory ruling has been issued.

(i) On and after January 1, 2008, with regard to any assessment or other charge billed by the council pursuant to this chapter, the council shall charge late fees or penalties at the rate of one and one-half per cent per month against invoiced amounts not received by the council within thirty days after the due date shown on the council's invoice.

(1971, P.A. 575, S. 17; P.A. 73-458, S. 12; P.A. 77-276, S. 1, 2; P.A. 81-317, S. 1, 2; 81-369, S. 14, 20; P.A. 82-314, S. 33, 63; P.A. 83-235, S. 5, 6; P.A. 84-249, S. 2, 3; P.A. 85-466, S. 2, 3; P.A. 86-187, S. 3, 10; 86-403, S. 34, 132; P.A. 90-254, S. 2, 3; P.A. 92-232, S. 2, 3; P.A. 93-361, S. 15, 17; 93-435, S. 68; June 18 Sp. Sess. P.A. 97-11, S. 61, 65; P.A. 00-174, S. 47, 83; P.A. 04-226, S. 5; P.A. 07-222, S. 5–7.)

History: P.A. 73-458 added Subsecs. (b) and (c) re staff and studies; P.A. 77-276 divided former Subsec. (a) into (a) and (b), redesignating former Subsecs. (b) and (c) accordingly, and clarified expenses of council and detailed manner of meeting expenses by assessments and fees; P.A. 81-317, in Subsec. (a) increased fee assessment ceiling from $200,000 to $400,000, required review of council's anticipated expenses by appropriations committee and prohibited use of assessment proceeds for hazardous waste facilities after June 30, 1984, clarified Subsec. (b) and added new Subsec. (c), concerning assessments of applicants for certificates of environmental compatibility and public need; P.A. 81-369 inserted new Subsec. (c) to establish a procedure for assessment for expenses incurred in processing an application for a certificate of public safety and necessity for a hazardous waste disposal facility, relettering remaining Subsecs. accordingly, and made provisions applicable to Ch. 445 proceedings; P.A. 82-314 changed name of appropriations committee; P.A. 83-235 amended Subsec. (d) to repeal the provision requiring that the cost of regulations be assessed among applicants in the first fiscal year that hazardous waste facility applications are filed; P.A. 84-249 relettered subsections, changed deadline in Subsec. (b) for council review of anticipated expenses from June thirtieth to December thirty-first, transferred provisions re regulations re filing fees and assessments from Subsec. (c) to Subsec. (e) and added Subsec. (i) re regulations re fees and assessments for field inspections; P.A. 85-466 removed provisions relating to council's proceedings concerning hazardous waste facilities under chapter 445 throughout section, deleting former Subsec. (f) entirely and relettering remaining Subsecs. accordingly; P.A. 86-187 amended Subsec. (b) to increase limit on total assessments for any fiscal year from $400,000 to $500,000; P.A. 86-403 made technical changes to Subsecs. (a) and (b); P.A. 90-254 amended Subsec. (b) to increase limit on total assessments for any fiscal year to $700,000; P.A. 92-232 amended Subsec. (b) to increase limit on total assessments for any fiscal year to $1,000,000; P.A. 93-361 made existing Subsec. (b) into Subdiv. (1) and added new Subdiv. (2) re assessment of communications services for expenses of the council, amended Subsec. (d) to include determinations regarding shared use of facility used to provide communications services and amended Subsec. (e) to add reference to notices of modification, effective July 1, 1993; P.A. 93-435 changed the transfer of payments received pursuant to this section from the consumer counsel and public utility control fund to the siting council fund; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) (2) to change assessment of expenses from an equal assessment to an equitable assessment in proportion to frequency of appearance, degree of regulation required and percentage of council's workload and to delete provision limiting assessment to persons having gross revenues from in-state, retail sale of communications in excess of $100,000 during preceding calendar year, effective June 27, 1997, and applicable to assessments made on or after January 1, 1997; P.A. 00-174 amended Subsec. (b)(2) to transfer responsibility for collecting assessments under this section from the Commissioner of Revenue Services to the council, effective May 26, 2000, and applicable to assessments first due and payable on or after July 31, 2000; P.A. 04-226 amended Subsecs. (a) and (f) to include Secs. 16-50dd and 16-50ee in reference to “this chapter” and made a technical change in Subsec. (h), effective June 8, 2004; P.A. 07-222 amended Subsec. (b)(1) to increase maximum annual total assessments from $1,000,000 to $1,500,000, effective July 6, 2007, amended Subsec. (b)(2) to change assessment of expenses from frequency of appearance, degree of regulation required and percentage of council's workload to direct costs and to include persons who provided communications services facilities, effective July 6, 2007, and applicable to the assessment period commencing on or after July 1, 2006, and added Subsec. (i) re late fees, effective July 6, 2007.



Section 16-50w - Conflicting provisions.

In the event of any conflict between the provisions of this chapter and any provisions of the general statutes, as amended, or any special act, this chapter shall take precedence.

(1971, P.A. 575, S. 18.)

Cited. 35 CS 303.



Section 16-50x - Exclusive jurisdiction of council; exception. Eminent domain after certification. Municipal regulation of proposed location.

(a) Notwithstanding any other provision of the general statutes, except as provided in section 16-243, the council shall have exclusive jurisdiction over the location and type of facilities and over the location and type of modifications of facilities subject to the provisions of subsection (d) of this section. When evaluating an application for a telecommunication tower within a particular municipality, the council shall consider any location preferences or criteria (1) provided to the council pursuant to section 16-50gg, or (2) that may exist in the zoning regulations of said municipality as of the submission date of the application to the council. In ruling on applications for certificates or petitions for a declaratory ruling for facilities and on requests for shared use of facilities, the council shall give such consideration to other state laws and municipal regulations as it shall deem appropriate. Whenever the council certifies a facility pursuant to this chapter, such certification shall satisfy and be in lieu of all certifications, approvals and other requirements of state and municipal agencies in regard to any questions of public need, convenience and necessity for such facility.

(b) Whenever the council has certified a facility pursuant to this chapter, any person joining in the application for such certification shall be empowered to exercise its powers of eminent domain, granted by the general statutes or any special act, to acquire property for such facility for the benefit of all persons receiving such certificates.

(c) Whenever the council has certified a facility pursuant to this chapter and the applicant for such certificate thereafter initiates condemnation proceedings to acquire property for such facility, and it shall appear to the court or judge before whom such proceedings are pending that the public interest will be prejudiced by delay, said court or judge may direct that said applicant be permitted to enter immediately upon the property to be taken and devote it temporarily to the public use specified in the application instituting such proceeding upon the deposit with said court of a sum to be fixed by said court or judge, upon notice to the parties of not less than ten days, and such sum when fixed and paid shall be applied to the payment of any assessment of damages which may be made, with interest thereon from the date of such entry upon said property, and the remainder, if any, returned to said applicant. If such application is dismissed, no assessment of damages is made, or the proceedings are abandoned by said applicant, said court or judge shall direct that the money so deposited, so far as it may be necessary, shall be applied to the payment of any damages that the owner of said property or other parties in interest may have sustained by such entry upon and use of such property, including reasonable attorneys', engineers' and appraisers' fees and other reasonable expenses incurred by such owner or other parties in interest in connection with such proceedings, and the costs and expenses of such proceedings. Such damages shall be ascertained by said court or judge or a committee to be appointed for that purpose, and if the sum so deposited shall be insufficient to pay such damages and all costs and expenses so assessed, judgment shall be entered against said applicant for the deficiency to be enforced and collected in the same manner as a judgment in the Superior Court, and the possession of such property shall be restored to the owner or owners thereof.

(d) Any town, city or borough zoning commission and inland wetland agency may regulate and restrict the proposed location of a facility, as defined in subdivisions (3) and (4) of subsection (a) of section 16-50i. Such local bodies may make all orders necessary to the exercise of such power to regulate and restrict, which orders shall be in writing and recorded in the records of their respective communities, and written notice of any order shall be given to each party affected thereby. Such a local body shall make any such order (1) not more than sixty-five days after an application has been filed with the council for the siting of a facility described in subdivision (3) of subsection (a) of section 16-50i, or (2) not more than thirty days after an application has been filed with the council for the siting of a facility described in subdivision (4) of subsection (a) of section 16-50i. Each such order shall be subject to the right of appeal within thirty days after the giving of such notice by any municipality required to be served with a copy of the application under subdivision (1) of subsection (b) of section 16-50l or by any party aggrieved to the council, which shall have jurisdiction, in the course of any proceeding on an application for a certificate or otherwise, to affirm, modify or revoke such order or make any order in substitution thereof by a vote of six members of the council.

(P.A. 73-458, S. 4; P.A. 75-375, S. 9, 11, 12; P.A. 94-242, S. 7, 9; P.A. 99-141, S. 1, 3, 4; June Sp. Sess. P.A. 05-1, S. 23; P.A. 07-222, S. 3.)

History: P.A. 75-375 clarified extent of council's jurisdiction in Subsec. (a) and clarified agencies included under applicability provision in Subsec. (d); P.A. 94-242 added reference to rulings on requests for shared use of facilities, effective July 1, 1994; P.A. 99-141 amended Subsec. (d) by adding reference to any municipality required to be served under Sec. 16-50l (b)(1), effective June 8, 1999, and applicable to applications pending before the Connecticut Siting Council on or after that date, and amended Subsec. (d) by deleting provision requiring orders to be made within 30 days of any application and by adding Subdivs. (1) and (2) re time periods in which a local body shall make an order, effective October 1, 1999; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to add “or petitions for a declaratory ruling”, effective July 1, 2005; P.A. 07-222 amended Subsec. (a) to require council to consider municipal location preferences or criteria and make a technical change, effective July 6, 2007.

Cited. 212 C. 157.

Cited. 20 CA 474.

Subsec. (a):

Council had jurisdiction to consider state noise law when ruling on petition for declaratory rulings, however council not required to give any consideration to state noise law when ruling on a petition and had authority to approve project even when project did not comply with state laws outside the Public Utility Environmental Standards Act. 313 C. 669.

Council found to have exclusive jurisdiction in case involving proposed facility that would have both cellular and noncellular attachments. 47 CS 382.



Section 16-50y - Location application for electric generating facilities.

Section 16-50y is repealed.

(P.A. 73-458, S. 14; P.A. 76-359, S. 5, 7.)



Section 16-50z - Acquisition of real property for transmission facility. Regulations. Public service company acquisition of residential real property by condemnation.

(a) No person engaged in the transmission of electric power or fuel in the state shall acquire real property in contemplation of a possible future transmission facility, other than a facility for which the council has issued a certificate or one which the council has found will have no substantial adverse environmental effect, except as provided in regulations adopted by the council. Such regulations shall permit such acquisition (1) to avoid hardship for an owner of property; (2) to prevent substantial development along a possible transmission route until it becomes timely for the council to decide whether a certificate should be issued for a transmission facility along that route; and (3) to allow a modification of the boundaries between an existing right-of-way in fee and an adjoining parcel of land, or of the location of an existing easement right-of-way across a parcel of land, for the convenience of the owner of such parcel. Such regulations shall require that any such person intending to acquire such property shall, prior to entering any binding commitment therefor, file with the council a statement describing the property and the reason for its acquisition. Such acquisition may proceed unless the council gives notice within thirty days after such filing that a hearing will be held to review the conformity of the acquisition with its regulations, in which case such acquisition shall not proceed without the approval of the council.

(b) A person engaged in the transmission of electric power or fuel in the state may acquire real property, and exercise any right of eminent domain, granted by the general statutes or any special act therefor, for (1) relocation of a transmission facility or right-of-way required by a public highway project or other governmental action; (2) acquisition of additional rights or title to property already subject to an easement or other rights for electric transmission or distribution lines; or (3) widening a portion, not exceeding one mile in length, of a transmission right-of-way for reasons of safety or convenience of the public.

(c) When a public service company intends to acquire residential real property by condemnation, and the owner of such property disputes the company's need to acquire such property, the owner may bring the issue of the purpose for which the property is being acquired to the Siting Council not later than thirty days following the owner being informed of the company's intention. The company shall include in its notification to the owner of its intention to acquire such property by condemnation, a statement that the owner may bring the issue of the purpose for which the property is being acquired to the Siting Council. The company shall send such notification to the owner by certified mail. Upon written request by the owner, the council shall initiate a proceeding to determine whether the proposed taking is necessary and consistent with the provisions of section 16a-35k. The council shall (1) provide the owner of the property and the public service company with notice of the proceeding, (2) hold a hearing in accordance with the provisions of chapter 54 as part of such a proceeding, and (3) render a decision upon the record not later than ninety days following the council's receipt of the written request for such a proceeding, provided the parties may agree to a longer period, which decision shall state whether the proposed taking is necessary and consistent with the provisions of section 16a-35k and include appropriate findings. The public service company shall pay the expenses incurred by the council in conducting a proceeding pursuant to this subsection. If a public service company and the owner of real property agree that the proposed taking is necessary and consistent with the provisions of section 16a-35k but cannot agree on fair compensation for the property, or if the public service company or owner disagrees with the decision of the council regarding whether the proposed taking is necessary and consistent with the provisions of section 16a-35k, the public service company or the owner may petition the Superior Court to determine the issue in question. Such a petition shall be submitted to the superior court for the judicial district in which the property is located.

(d) A public service company which acquires residential real property by condemnation shall pay to the owner of such property (1) the fair market value of such property, (2) reasonable moving expenses incurred by the owner, provided if the owner moves beyond a two-hundred-mile radius of such property, the company shall pay the reasonable moving expenses that would have been incurred by the owner if the owner had moved within a two-hundred-mile radius of such property, and (3) any other expenses as ordered by a court.

(P.A. 76-359, S. 6, 7; P.A. 95-217, S. 7.)

History: P.A. 95-217 added new Subsecs. (c) and (d) re condemnation of residential real property.

Section distinguishes between acquiring property and exercising “any right of eminent domain”. 35 CS 303.

Subsec. (a):

Legislative history indicates “acquire” means “purchase”; authority to condemn to be strictly construed in favor of owner. 35 CS 303.

Subsec. (b):

“Acquire” and “eminent domain” distinguished. 35 CS 303.






Chapter 278 - Railroads and Railways (See Chapter 245)

Section 16-51 to 16-71 - Transferred

Transferred to Chapter 245, Secs. 13b-200 to 13b-210, inclusive, and Secs. 13b-212 to 13b-222, inclusive.



Section 16-72 - Sunday laws not applicable to electric cars or motor buses.

Section 16-72 is repealed.

(1949 Rev., S. 5462; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 16-73 to 16-75i - Transferred

Transferred to Chapter 245, Secs. 13b-223 to 13b-234, inclusive.






Chapter 279 - Railroad Construction and Location (See Chapter 245a)

Section 16-76 to 16-139a - Transferred

Transferred to Chapter 245a, Secs. 13b-244 to 13b-314, inclusive.






Chapter 280 - Railroad Operations (See Chapter 245b)

Section 16-140 to 16-180 - Transferred

Transferred to Chapter 245b, Secs. 13b-324 to 13b-365, inclusive.



Section 16-181 - Sunday trains. Freight. Forfeiture.

Section 16-181 is repealed.

(1949 Rev., S. 5563; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 16-182 to 16-190 - Transferred

Transferred to Chapter 245b, Secs. 13b-366 to 13b-374, inclusive.






Chapter 281 - Street Railway Operations (Repealed)

Section 16-191 to 16-203 - Location in highway; payment for certain repairs. Failure to repair or pay costs. Agreements for repairs. Company liable for defects. Notice to commissioner of repairs on highway. Apportionment of expense of repair of highway. Appeal. Liability of railroad companies not affected. Location of tracks and equipment. Company to pay cost of bridge maintenance over amount required for highway traffic. Relocation on private way. Supervision of construction and equipment. Orders on company's application.

Sections 16-191 to 16-203, inclusive, are repealed.

(1949 Rev., S. 5574–5584, 5590, 5591; February, 1965, P.A. 574, S. 22; 1969, P.A. 768, S. 225–232; 1971, P.A. 870, S. 107; P.A. 75-486, S. 1, 69; P.A. 76-436, S. 362, 681; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 88–94, 348; P.A. 85-246, S. 22.)



Section 16-204 and 16-205 - Right of certain companies to lay tracks to cease. Failure to operate railway.

Sections 16-204 and 16-205 are repealed, effective October 1, 2002.

(1949 Rev., S. 5594, 5595; S.A. 02-12, S. 1.)



Section 16-206 - Appeal by adjoining owner.

Section 16-206 is repealed.

(1949 Rev., S. 5596; 1969, P.A. 768, S. 233; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 95, 348; P.A. 85-246, S. 22.)



Section 16-207 and 16-208 - May operate motor buses and discontinue cars. Street railway company operating motor buses may change capital structure.

Sections 16-207 and 16-208 are repealed, effective October 1, 2002.

(1949 Rev., S. 5616, 5617; 1969, P.A. 768, S. 234; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 96, 97, 348; P.A. 85-246, S. 11, 12; S.A. 02-12, S. 1.)



Section 16-209 - Directors to be residents of state.

Section 16-209 is repealed.

(1949 Rev., S. 5620; P.A. 85-246, S. 22.)



Section 16-210 to 16-215 - Rights of trustees and others after foreclosure. Court may order sale. Rights and liabilities of reorganized corporation. Certificate of reorganization to be filed. Sale of mortgaged property when electrical operation abandoned and buses substituted. Mortgage of bus lines.

Sections 16-210 to 16-215, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5621–5626; P.A. 78-280, S. 2, 187; S.A. 02-12, S. 1.)






Chapter 282 - Railroad and Railway Bonds and Mortgages

Section 16-216 - Issuance of bonds.

Each railroad company may borrow money and give its bonds therefor, signed by its president and countersigned by its treasurer, and may dispose thereof as authorized by its stockholders. Any bonds issued by virtue of the general authority conferred by this section shall, before being issued, be registered in the office of the Comptroller, and a certificate of such registration shall appear on each bond so issued. The Comptroller shall cancel any bonds so registered which are brought to him for cancellation and enter a memorandum of such cancellation in his register. No such company, by virtue of the general authority conferred by this section, shall issue any bonds of a lesser denomination than one hundred dollars or have bonds, issued under such authority and without other authority from the General Assembly, outstanding at any one time to a greater amount than one-half the sum which its president, treasurer and an engineer approved by the Public Utilities Regulatory Authority certify under oath has been actually expended upon its railroad, and any false swearing in the matter shall be deemed false statement under section 53a-157b. The Comptroller shall not permit the bonds of any railroad company, issued under authority of this section, registered in his office and uncancelled, to exceed the amount limited in this section.

(1949 Rev., S. 5627; 1971, P.A. 871, S. 91; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 98, 348; P.A. 85-246, S. 13; P.A. 11-80, S. 1.)

History: 1971 act made false swearing a violation of provisions re false statement rather than perjury; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 85-246 deleted references to street railway companies; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Action does not lie on interest warrant annexed to bond, but not containing promise. 26 C. 120. Measure of damages for nonpayment of principal of bonds held to be interest at rate fixed by contract. 29 C. 268.



Section 16-217 - Securing of bonds by mortgage.

Any railroad company may secure its lawfully issued bonds by a mortgage of its property, or any part thereof, by deed executed by its president, under the corporate seal, to the Treasurer of the state and his successors in office, or other trustee, in trust for the holders of such bonds. Such mortgage shall be recorded in the office of the Secretary of the State and need not be recorded in the records of towns within which the property so mortgaged is situated.

(1949 Rev., S. 5628; P.A. 85-246, S. 14.)

History: P.A. 85-246 deleted reference to street railway companies.

Mortgage of franchise sustained. 23 C. 435. General railroad mortgage held to cover office furniture; 46 C. 129; to cover property acquired after date of mortgage; Id., 156; not to cover lands outside of layout, subsequently acquired and not needed by company; but to cover lands purchased with company's funds, though title was in names of officers. 50 C. 150. Priorities as between supply and other unsecured creditors and mortgage bond holders. 76 C. 17; 101 C. 13; 108 C. 217. Effect of failure to record. 89 C. 59. Rights of bondholder after foreclosure and under reorganization agreement. 90 C. 34.



Section 16-218 - Property subsequently acquired covered by mortgage; foreclosure.

When any railroad company has mortgaged, or mortgages, its railroad, pursuant to law, to secure its bonds, and has included or includes in such mortgage all or any part of its rolling stock, locomotives, cars and other personal property, and of its property, whether real or personal, thereafter to be acquired by it for use upon such railroad, such mortgage shall be deemed valid and effectual as respects all the property therein included as aforesaid and may be foreclosed in the same manner as ordinary mortgages of real estate; and the record thereof in the office of the Secretary of the State shall be sufficient record and notice to protect the title under the mortgage, although such company remains in possession of the mortgaged property.

(1949 Rev., S. 5629; P.A. 85-246, S. 15.)

History: P.A. 85-246 deleted references to street railway companies.

Held that railroad mortgage could only be foreclosed by State Treasurer. 50 C. 159.

Cited. 28 CS 459.



Section 16-219 - Surrender of road to mortgage trustee.

When any such company has mortgaged its property or any part thereof to any person, in trust, for the security of its creditors, or any class of them, and has made default in the payment of principal or interest due such creditors, any such creditor may bring his complaint to the superior court, for any judicial district in which such railroad or any part thereof is located, setting forth such fact and claiming that such trustee may be placed in possession of such property, for the benefit of such creditors. Such complaint shall be heard and determined at the first session of the court to which it is returnable, unless continued for reasonable cause; and, if the allegations therein are found true, such court shall decree that such company and its president and directors, under a suitable penalty, shall surrender such mortgaged property to the trustee, for the benefit of such creditors.

(1949 Rev., S. 5630; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 16-220 - Liability of trustee limited.

When any such trustee has taken possession of any property pursuant to the provisions of section 16-219, or pursuant to any authority contained in the mortgage or deed of trust, he shall take charge of and operate such railroad or railroad property for the benefit of the creditors for whom such trust was created, and shall not be personally liable for any injury arising from the operation of such road, unless resulting from his wilful mismanagement, or for any contracts made by him as such trustee; but all such property shall be liable for the acts and proceedings of such trustee, in the execution of his trust, to the extent of the interest of the creditors for whose benefit he acts, and any proceeding for the purpose of making such property liable shall be brought against such trustee, describing him as such.

(1949 Rev., S. 5631.)



Section 16-221 - Inventory.

The trustee, upon taking possession of such property, shall make, under oath, an inventory of all property which comes into his possession and lodge it for record in the office of the Secretary of the State; and, if any other property afterward is discovered by him, he shall make and lodge a like inventory.

(1949 Rev., S. 5632.)



Section 16-222 - Accounts. Trustee may complete foreclosure.

The trustee, while operating such road, shall file quarterly, in the office of the Secretary of the State, an account of all moneys received or disbursed by him in the course of his agency; and may proceed at his discretion, in the superior court for any judicial district in which such railroad or any part thereof is located, to foreclose against such company and all subsequent encumbrancers, for the benefit of the bondholders or other creditors for whom he acts; and such court may limit the time for the redemption of the mortgaged property, as in ordinary foreclosure proceedings.

(1949 Rev., S. 5633; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.

Trustee represents all bondholders, and they need not be given personal notice of judicial proceedings. 53 C. 349.



Section 16-223 - Court may remove trustee and appoint successor.

If such trustee neglects or unnecessarily delays to perform his duties, any creditor represented by such trustee may apply to the superior court for any judicial district in which such railroad or any part thereof is located, for such trustee's removal. Such application shall be privileged in the order of its trial, and, if the allegations therein set forth are found true, such court may remove such trustee from his office and appoint another in his stead.

(1949 Rev., S. 5634; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 16-224 - Prior encumbrancers not affected.

Nothing in sections 16-219 to 16-223, inclusive, shall affect any mortgage, trust or lien upon the property foreclosed, which was created prior to the mortgage, trust or lien, under which such trustee may act; but the trustees for all such prior encumbrancers may proceed, by foreclosure or otherwise, notwithstanding any act or proceedings by subsequent encumbrancers or their trustees.

(1949 Rev., S. 5635.)



Section 16-225 - Trustee to have same powers as company.

When any such railroad is in the possession of a trustee, he shall have the same rights, powers and privileges as are conferred upon railroad companies; and all expenses and damages incurred in good faith by such trustee in possession, to improve the lines of the railroad so in his charge, shall be reimbursed to him from the earnings of such railroad while he has the possession thereof.

(1949 Rev., S. 5636.)



Section 16-226 - Administration expenses.

The expenses of operating such railroad or other property, including repairs and all other reasonable expenses of the trustee, and any damages incurred for any injury sustained during the time of his execution of such trust, and all claims secured by any prior mortgages or encumbrances which have become payable before or during said time, and also a reasonable compensation to be allowed to the trustee by the Superior Court, shall be deducted from the earnings of the road, before any part of such earnings is paid to the creditors.

(1949 Rev., S. 5637.)



Section 16-227 - Purchasers under foreclosure may reorganize corporation. Certificate.

Whenever the property and franchises of any railroad company have been sold pursuant to a judgment or decree of a court of competent jurisdiction, in a suit for the enforcement of foreclosure of a mortgage on such railroad, the purchaser or purchasers at such sale, or his or their grantees and their associates and successors, if they desire to continue the operation of such railroad, shall, upon filing in the office of the Secretary of the State the certificate herein provided for, be a corporation by the name designated in such certificate, with power to hold, use, maintain and operate such railroad, with all the powers enjoyed by railroad companies under the laws of this state. Such certificate shall be signed, sealed and acknowledged by the persons who have acquired such property and franchises, or a majority of them, and shall set forth: (1) The name of the corporation; (2) the names of such persons, not less than twenty-five in number, as have associated themselves together for the organization of such corporation, and the names of the persons who compose the first board of directors; (3) the amount of capital stock and the number of shares into which the same is divided; (4) the owners of such shares at the date of filing such certificate. The amount of such capital stock shall not exceed the total value of the railroad together with its franchises, which value shall be determined by the Public Utilities Regulatory Authority. The first board of directors shall adopt bylaws relating to the management of the affairs of the corporation, which bylaws may be amended by the stockholders.

(1949 Rev., S. 5638; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 99, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.






Chapter 283 - Telephone, Gas, Power and Water Companies

Section 16-228 - Telephone lines.

Subject to the restrictions of sections 16-18 and 16-248, each telephone company may construct and maintain telephone lines, upon any highway or across any waters in this state, by the erection and maintenance of the necessary fixtures, including posts, piers or abutments, for sustaining wires; but the same shall not be so constructed as to incommode public travel or navigation or injure any tree without the consent of the owner, nor shall such company construct any bridge across any waters. Such lines shall be personal property.

(1949 Rev., S. 5639; P.A. 85-187, S. 9, 15; P.A. 13-5, S. 6; P.A. 14-134, S. 127.)

History: P.A. 85-187 deleted obsolete reference to Sec. 16-247; P.A. 13-5 deleted provision re telegraph company and telegraph lines, effective May 8, 2013; P.A. 14-134 deleted references to Secs. 16-249 and 16-250, effective June 6, 2014.

See Sec. 16-236 re appraisal of damages and assessment of costs.

Selectmen's permission does not justify telephone company in cutting trees on highway. 66 C. 559. Right of nonresident telegraph company to enter state and use highways. 91 C. 38. Cited. 235 C. 408.

Cited. 44 CS 45.



Section 16-229 - Excavation in highway.

Any public service company incorporated under the provisions of the statutes or by special act for the purpose of transmitting or distributing gas, water or electricity or for telephone purposes, desiring to open or make any excavation in a portion of any public highway for the carrying out of any purpose for which it may be organized other than the placing or replacing of a pole or of a curb box, shall, if required by the authority having jurisdiction over the maintenance of such highway, make application to such authority, which may, in writing, grant a permit for such opening or excavation upon such terms and conditions as to the manner in which such work shall be carried on as may be reasonable.

(1949 Rev., S. 5640; 1959, P.A. 262.)

History: 1959 act added water companies to scope of section.

Cited. 162 C. 53.



Section 16-230 - Bond requirement.

Before any such public service company makes any such application, it shall file with the Secretary of the State a bond, with surety, in form and amount satisfactory to and approved by him, to save harmless any person or corporation which may be injured by the negligent carrying on of such work, which bond may be a continuing bond to cover all of such work conducted by such public service company in this state during the term of such bond, but said Secretary may dispense with the filing of any such bond upon the furnishing to him of satisfactory proof of the solvency and the financial ability of such public service company to pay any damages resulting from such negligent carrying on of such work, and said Secretary shall issue to such company his certificate that such bond has been filed or proof of solvency furnished. No such bond or further proof of solvency and financial ability shall be required by the Secretary of the State, or by any other authority, of any such public service company which has, within the preceding twelve months, filed with the Secretary of the State a certification, attested by the secretary of such company, that the combined paid-in capital and surplus of such company is not less than five hundred thousand dollars.

(1949 Rev., S. 5641; 1957, P.A. 85; 1971, P.A. 367.)

History: 1971 act made waiver of bond applicable to companies with capital and surplus of $500,000 or more rather than $150,000 or more.

Cited. 162 C. 53.



Section 16-231 - Appeal.

Any such company aggrieved by the neglect or refusal of the authority having such jurisdiction to grant such permit, or by the terms and conditions therein imposed, may appeal to the Public Utilities Regulatory Authority, which may, upon giving reasonable notice of such appeal and of the time and place where it will be heard, determine whether such permit ought to be granted, or such terms and conditions altered, and may, subject to such right of appeal to the Superior Court as provided in the case of other orders, authorizations and decisions of the Public Utilities Regulatory Authority, grant such permit in writing upon such terms and conditions as to the carrying on of such work as it finds just and reasonable.

(1949 Rev., S. 5642; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 100, 348; P.A. 11-80, S.1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 162 C. 53.



Section 16-231a - Cuts and permanent patches in highway. Inspections. Repairs. Certification.

A public service company, as defined in section 16-1, a municipal waterworks system established under chapter 102, a district, metropolitan district, municipal district or special services district established under chapter 105 or 105a, any other general statute or any public or special act, which is authorized to supply water, or any other waterworks system owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or a contractor of such entity, that cuts and permanently patches a public highway in the course of repairs or installations shall, one year after such permanent patch is made, (1) inspect such permanent patch, (2) make any additional repairs as may be necessary, and (3) certify to the municipality in which such patch is located that such patch meets generally accepted standards of repair. Any municipality may, by vote of its legislative body, elect not to enforce the requirements of this section.

(P.A. 11-80, S. 95.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-232 - Rights of companies organized under general law.

No electric distribution company organized under any former joint stock law of this state shall use or occupy any highway or public grounds or be entitled to the powers or privileges enumerated in this chapter, without special authority from the General Assembly.

(1949 Rev., S. 5643; P.A. 14-134, S. 72.)

History: P.A. 14-134 replaced “electric light or electric power company” with “electric distribution company”, effective June 6, 2014.

Electric light and power company is a public service corporation. 84 C. 312.



Section 16-233 - Use of gain by town, city, borough, fire district or Department of Transportation.

Each town, city, borough, fire district or the Department of Transportation shall have the right to occupy and use for any purpose, without payment therefor, one gain upon each public utility pole or in each underground communications duct system installed by a public service company within the limits of any such town, city, borough or district. The location or relocation of any such gain shall be prescribed by the Public Utilities Regulatory Authority. Any such gain shall be reserved for use by the town, city, borough, fire district or the Department of Transportation.

(1949 Rev., S. 5644; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 101, 348; P.A. 94-188, S. 14; P.A. 11-80, S. 1; P.A. 13-247, S. 62.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 94-188 granted the department of transportation the right to occupy and use for state signal wires, without payment therefor, one gain upon each public utility pole or in each underground communications duct system installed by a public service company and added a provision that any such gain would be reserved for use by the town, city, borough, fire district or the department of transportation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-247 replaced “municipal and state signal wires” with “any purpose”, effective July 1, 2013.



Section 16-234 - Conducting vegetation management; notice to abutting and private property owners. Changing location of, erecting or placing wires, conductors, fixtures, structures or apparatus over, on or under any highway or public ground; rights of adjoining proprietors. Objections or requests for modifications. Removal or disposition of debris in utility protection zones. Provision of vegetation management plan to town or borough. Public availability.

(a) As used in this section:

(1) “Utility” means a telephone, telecommunications or electric distribution company, each as defined in section 16-1;

(2) “Utility protection zone” means any rectangular area extending horizontally for a distance of eight feet from any outermost electrical conductor or wire installed from pole to pole and vertically from the ground to the sky;

(3) “Hazardous tree” means any tree or part of a tree that is (A) dead, (B) extensively decayed, or (C) structurally weak, which, if it falls, would endanger utility infrastructure, facilities or equipment;

(4) “Vegetation management” means the retention of trees and shrubs that are compatible with the utility infrastructure and the pruning or removal of trees, shrubs or other vegetation that pose a risk to the reliability of the utility infrastructure. Until such time as the Department of Energy and Environmental Protection issues standards for identifying such compatible trees and shrubs, the standards and identification of such compatible trees and shrubs shall be as set forth in the 2012 final report of the State Vegetation Management Task Force;

(5) “Pruning” means the selective removal of plant parts to meet specific utility infrastructure reliability goals and objectives, when performed according to current professional tree care standards and in a manner that retains the structural integrity and health of the vegetation;

(6) “Abutting property owner” means the owner of the property abutting or adjacent to that portion of a public road, public highway or public grounds where the tree or shrub that the utility proposes to remove or prune is located; and

(7) “Private property owner” means the owner of the property where a tree or shrub the utility proposes to remove or prune is located, which may include municipally owned land.

(b) A utility may perform vegetation management within the utility protection zone, as necessary, to secure the reliability of utility services.

(c) (1) In conducting vegetation management, no utility shall prune or remove any tree or shrub within the utility protection zone, or on or overhanging any public road, public highway or public ground, without delivering notice of the proposed vegetation management to the abutting property owner or private property owner. Such notice shall include the option for the abutting property owner or private property owner to consent, in writing, to such proposed pruning or removal, object to such proposed pruning or removal or modify such proposed pruning or removal. The notice shall include instructions regarding how the recipient may object in accordance with subdivision (3) of this subsection. Such notice shall also include a statement that if a person objects to the proposed pruning or removal, and such tree falls on any utility infrastructure, such person shall not be billed by the utility for any resulting damage. If requested by an owner of private property, the utility, municipality or the Commissioner of Transportation, as appropriate, shall provide such owner with information regarding whether a tree or shrub to be pruned or removed is in the public right-of-way or whether such tree or shrub is on such owner's private property.

(2) Notice shall be considered delivered when it is (A) mailed to the abutting property owner or private property owner via first class mail, electronic mail or text message, (B) delivered, in writing, at the location of the abutting property or private property owner, or (C) simultaneously conveyed verbally and provided in writing to the abutting property owner or private property owner. A utility shall deliver such notice to the abutting property owner or private property owner at least fifteen business days before the starting date of any such pruning or removal.

(3) The notice shall indicate that (A) objection to pruning or removal shall be filed, in writing, with the utility and either the tree warden of the municipality or the Commissioner of Transportation, as appropriate, not later than ten business days after delivery of the notice, and (B) the objection may include a request for consultation with the tree warden or the Commissioner of Transportation, as appropriate. For purposes of this section, an abutting property owner may file an objection or request for modification by (i) sending a written objection or request for modification to the utility or tree warden at the address for each specified on the notice, provided if the written objection is mailed, it shall be deemed received on the date it is postmarked, or (ii) sending by electronic mail an objection or request for modification to the dedicated electronic mail address maintained by the utility as specified on the notice.

(4) The utility shall not prune or remove any tree or shrub that is outside of the public right-of-way unless it receives written affirmative consent from the private property owner to whom notice is required in accordance with subdivision (2) of this subsection.

(5) If no objection is filed by the abutting property owner in accordance with subdivision (3) of this subsection, the utility may prune or remove the trees or shrubs for which notice of pruning or removal has been delivered, provided the utility has also received a permit as required by subsection (f) of section 23-65. Nothing in this chapter shall be construed to limit the power and authority of a tree warden as set forth in subsection (f) of section 23-65.

(6) If the abutting property owner files an objection or request for modification pursuant to subdivision (3) of this subsection, or if the utility does not accept the modification to the original notice, as described in subdivision (1) of this subsection, the tree warden of the municipality or the Commissioner of Transportation, as appropriate, shall issue a written decision as to the disposition of the tree or shrub not later than ten business days after the filing date of such objection. This decision shall not be issued before a consultation with the abutting property owner if such a consultation has been requested. The abutting property owner or the utility may appeal the tree warden's decision to the Public Utilities Regulatory Authority within ten business days after the tree warden's decision.

(A) Prior to the final decision in the docket described in subsection (c) of section 16-32h, the authority shall hold a hearing within sixty calendar days of receipt of the abutting property owner's or utility's written appeal of the tree warden's decision and shall provide notice of such hearing to the abutting property owner, the tree warden or the Commissioner of Transportation, as appropriate, and the utility. The authority may authorize the pruning or removal of any tree or shrub whose pruning or removal has been at issue in the hearing if it finds that public convenience and necessity requires such action. The burden of proving that public convenience and necessity requires such action shall be on the utility.

(B) On and after the effective date of the final decision issued in the docket described in subsection (c) of section 16-32h, the entity designated by the authority, as determined by such docket, shall hold a mediation session not later than thirty calendar days after receipt of the abutting property owner's or utility's appeal of the tree warden's or the Commissioner of Transportation's decision and shall provide notice of such mediation session to the abutting property owner, the tree warden or the Commissioner of Transportation, as appropriate, and the utility, provided the abutting property owner may opt not to utilize such mediation session and proceed to the hearing described in this subparagraph. In the event that the appeal is not settled by mediation, or the abutting owner elects not to use such mediation session, the authority shall hold a hearing not later than thirty calendar days after the conclusion of the mediation session, or within sixty calendar days of the receipt of the abutting property owner's written appeal if there is no mediation session, and shall provide notice of such hearing to the abutting property owner, the tree warden, or the Commissioner of Transportation, as appropriate, and the utility. The authority may authorize the pruning, removal or stump grinding of any tree or shrub whose pruning or removal has been at issue in the hearing if it finds that public convenience and necessity requires such action. The burden of proving that public convenience and necessity requires such action shall be on the utility.

(7) When an objection or request for modification has been filed pursuant to subdivision (3) of this subsection, no tree or shrub subject to the objection or request for modification shall be pruned or removed until a final decision has been reached pursuant to subdivision (6) of this subsection.

(d) Subsection (c) of this section shall not apply if the tree warden of the municipality or the Commissioner of Transportation, as appropriate, authorizes, in writing, pruning or removal by the utility of a hazardous tree within the utility protection zone or on or overhanging any public highway or public ground. If the hazardous tree is outside of the public right-of-way, the utility shall make a reasonable effort to notify the property owner of the proposed pruning or removal at least three days prior to performing such pruning or removal. Nothing in this subsection shall be construed to require a utility to prune or remove a tree.

(e) No utility shall be required to obtain a permit pursuant to subsection (f) of section 23-65 or provide notice under subsection (c) of this section to prune or remove a tree, as necessary, if any part of a tree is in direct contact with an energized electrical conductor or has visible signs of burning. Nothing in this subsection shall be construed to require a utility to prune or remove a tree.

(f) No utility shall exercise any powers which may have been conferred upon it to change the location of, or to erect or place, wires, conductors, fixtures, structures or apparatus of any kind over, on or under any public road, public highway or public ground, without the consent of the adjoining proprietors or, if such company is unable to obtain such consent, without the approval of the Public Utilities Regulatory Authority, which shall be given only after a hearing upon notice to such proprietors. The authority may, if it finds that public convenience and necessity require, authorize the changing of the location of, or the erection or placing of, such wires, conductors, fixtures, structures or apparatus over, on or under such public road or highway or public ground.

(g) Each utility shall operate an electronic mail account to receive objections, requests for modification, inquiries or complaints pursuant to subsections (a) to (f), inclusive, of this section.

(h) When conducting vegetation management within a utility protection zone pursuant to this section, the utility shall provide for the removal or disposition of any debris generated as a result of such pruning or removal. The provisions of this subsection shall apply only to vegetation management requested by the utility and approved pursuant to this section and, if applicable, section 23-65.

(i) Not later than January 31, 2017, and each year thereafter, each utility intending to conduct vegetation management in a town or borough in this state shall provide the following to the tree warden of such town or borough, or to the chief elected official of each such town or borough: (1) A plan detailing the proposed roads or areas in said town or borough where such vegetation management will take place in the forthcoming calendar year, and (2) the estimated time schedule for such proposed vegetation management. Each town or borough provided with a utility vegetation management plan in accordance with this subsection shall make such plan publicly available, by electronic means or otherwise, not later than fourteen days after receipt, and keep such plan publicly available for the remainder of the forthcoming calendar year.

(1949 Rev., S. 5645; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 102, 348; P.A. 11-80, S. 1; P.A. 13-298, S. 60; P.A. 14-134, S. 73; 14-151, S. 3; P.A. 16-86, S. 2.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 replaced former provisions with Subsec. (a) re definitions of “utility”, “utility protection zone”, “hazardous tree”, “vegetation management” and “pruning”, Subsec. (b) re authorization for utility to perform vegetation management within utility protection zone, Subsec. (c) re delivery of notice to abutting property owner and objection process, Subsec. (d) re pruning or removal of hazardous tree within utility protection zone, Subsec. (e) re pruning or removal of tree if any part of tree is in direct contact with energized electrical conductor or has visible signs of burning, and Subsec. (f) re consent of adjoining proprietors or approval of authority for utility to change location of, or to erect or place, wires, conductors, fixtures, structures or apparatus over, on or under any highway or public ground, effective July 1, 2013; P.A. 14-134 amended Subsec. (a)(1) by deleting reference to electric company, effective June 6, 2014; P.A. 14-151 amended Subsec. (a) by redefining “vegetation management” in Subdiv. (4), redefining “pruning” in Subdiv. (5), adding Subdiv. (6) defining “abutting property owner” and adding Subdiv. (7) defining “private property owner”, substantially amended Subsec. (c) to include provisions re notice to and consent from private property owner, notice requirements, objection or request for modification by abutting property owner, permit to prune or remove, burden of proof, mediation session and hearing, amended Subsec. (d) by adding provision re notice to property owner of proposed pruning or removal of a hazardous tree that is outside of the public right-of-way, added Subsec. (g) re electronic mail account, and made technical and conforming changes, effective June 6, 2014; P.A. 16-86 added Subsec. (h) re utility to provide for removal or disposition of debris generated from vegetation management in utility protection zones and added Subsec. (i) re provision of vegetation management plan to tree warden or chief elected official of town or borough where vegetation management will occur and re town or borough to make such plan publicly available.

See Sec. 16-236 re appraisal of damages and assessment of costs.

See Sec. 23-65 re defacement, pruning or removal of trees.

In use of public streets for transmission of electric currents, high degree of care is required. 67 C. 445; 70 C. 65; 75 C. 548; 80 C. 470. See 91 C. 563. Right of telephone company in street; effect of consent by abutting owners; mere maintenance of line illegally would not justify injunctive relief. 90 C. 182; 92 C. 635. Cited. 161 C. 430; 162 C. 93. A railroad's right-of-way is not a “highway” as contemplated by section; “adjoining proprietors” as used in section means owners of property contiguous to the highway or public ground over, on or under which the transmission line or other facility in question is erected or placed. 168 C. 478.



Section 16-235 - Control by local authorities. Orders. Appeals.

Except as provided in section 16-243, the selectmen of any town, the common council of any city and the warden and burgesses of any borough shall, subject to the provisions of section 16-234, within their respective jurisdictions, have full direction and control over the placing, erection and maintenance of any such wires, conductors, fixtures, structures or apparatus, including the relocation or removal of the same and the power of designating the kind, quality and finish thereof, but no authority granted to any city or borough or a town planning, zoning, inland wetland, historic district, building, gas, water or electrical board, commission or committee created under authority of the general statutes or by virtue of any special act, shall be construed to apply to so much of the operations, plant, building, structures or equipment of any public service company as is under the jurisdiction of the Public Utilities Regulatory Authority, or the Connecticut Siting Council, but zoning commissions and inland wetland agencies may, within their respective municipalities, regulate and restrict the proposed location of any steam plant, gas plant, gas tank or holder, water tank, electric substation, antenna, tower or earth station receiver of any public service company not subject to the jurisdiction of the Connecticut Siting Council. Any local body mentioned in this section and the appellate body, if any, may make all orders necessary to the exercise of such power, direction or control, which orders shall be made within thirty days of any application and shall be in writing and recorded in the records of their respective communities, and written notice of any order shall be given to each party affected thereby. Each such order shall be subject to the right of appeal within thirty days from the giving of such notice by any party aggrieved to the Public Utilities Regulatory Authority, which, after rehearing, upon notice to all parties in interest, shall as speedily as possible determine the matter in question and shall have jurisdiction to affirm or modify or revoke such orders or make any orders in substitution thereof.

(1949 Rev., S. 5646; 1971, P.A. 575, S. 12; P.A. 73-458, S. 13; P.A. 75-375, S. 10, 12; 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-251; P.A. 80-482, S. 103, 348; P.A. 86-187, S. 7, 10; P.A. 87-589, S. 6, 30, 87; P.A. 11-80, S. 1.)

History: 1971 act added references to power facility evaluation council; P.A. 73-458 clarified jurisdiction of local boards, commissions etc. over companies “not subject to ... the power facility evaluation council”; P.A. 75-375 included references to inland wetland and historic district commissions and gave these two types of commission jurisdiction over companies not subject to power facility evaluation council rather than boards, commissions etc. having power to regulate location of structures, trades, industries and business; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-251 allowed regulation of antennas, towers and earth station receivers; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council; P.A. 87-589 made technical change, substituting Connecticut siting council for power facility evaluation council; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Telephone and railway companies may use the same pole for wires. 70 C. 54. Consent of adjoining proprietors need not precede action by municipal authorities; whether action by municipal authority on petition is mandatory, quaere. 71 C. 381. Charter power to construct underground conduits held to leave power of regulation with local authorities. Id., 657. Contract permitting telephone company to use poles belonging to city construed. 74 C. 326. Power of municipalities to regulate wires and fixtures of street railway; appeal. 80 C. 623. Zoning commission acts as special agency of the state and is empowered to issue orders regulating and restricting subject to appeal to public utilities commission; constitutionality upheld. 140 C. 650; 145 C. 243. If order is on records of zoning commission, it is properly recorded; personal service need only be made on those under duty to comply with order; provisions re recording and notice of order are directory; standard used by zoning commission should be that used in public utility regulation; contract commitments of public utility outside franchise area held valid consideration for public utility commission's finding. Id. Zoning board of appeals may hear request of public service company for extension of nonconforming use and in such capacity acts as special agency of state. 147 C. 229. Cited. 149 C. 101. This is not a condemnation statute. 152 C. 688. Claim that, for purposes of Sec. 16-236, phrase “anything done” under this section is restricted to case where there has been a physical invasion of plaintiff's property is without merit. Id., 690. Boards of zoning or selectmen do not have power to regulate power transmission lines over private property. 161 C. 430. Cited. 162 C. 53. Jurisdiction of water resources commission over transmission lines above rivers. Id., 89. Cited. Id., 93; 206 C. 65.

Cited. 20 CA 474.



Section 16-236 - Appraisal of damages; costs.

Any judge of the Superior Court may, upon the application of any party interested, and after notice, unless the application has been unreasonably delayed, appoint three disinterested persons to make a written appraisal of all damages due any person by reason of anything done under any provision of section 16-228 or 16-234 or which is in violation of any order made under section 16-235. Such appraisal, when approved by such judge, shall be returned to and recorded by the clerk of the superior court for the judicial district where the cause of action arose, and thereupon the sum specified therein shall be paid immediately by the company to the party entitled to the same, or the judge may order the same to be paid immediately into the hands of such clerk, to be delivered by him on demand to such party. The costs of such proceedings shall be taxed by such judge and paid by such company, and he may issue execution therefor and for such damages.

(1949 Rev., S. 5647; 1963, P.A. 349; P.A. 78-280, S. 2, 127.)

History: 1963 act added “violations of orders under” Sec. 16-235 to first sentence; P.A. 78-280 substituted “judicial district” for “county”.

Section valid; taking of land is not for private purpose. 90 C. 179; 92 C. 635. Cited. 149 C. 100. Legislative history. Id., 102. Indicates legislative intent to depart from strict eminent domain principles as basis for damages and to provide for payment, to any party interested, of damages for anything done under or by authority of Sec. 16-235. Id., 104. Claim that plaintiff asking for damages under section is required first to appeal to commission from the granting of the permit is without merit; claim that phrase “anything done” under Sec. 16-235 is restricted to case where there has been a physical invasion of plaintiff's property is without merit. 152 C. 690. Whether plaintiff's application has been unreasonably delayed is an issue of fact, dependent upon the surrounding circumstances. Id., 691.



Section 16-237 - No prescriptive right.

No person or corporation building and maintaining telephone or electric light or power wires or fixtures, or electrical wires, conductors or fixtures of any kind shall, by reason of any occupation or use of any buildings or lands for the support of the wires of such person or corporation, or by reason of such wires passing over or through any buildings or lands, acquire by the continuance of such use or occupation any prescriptive right to so occupy or use the same. No length of possession, user or occupancy of any buildings or land, or adverse to any easement therein or right thereto belonging to a telephone or electric distribution company, and used or acquired for use for its corporate purposes, shall create or continue any right in or to such land, or adverse to any such easement.

(1949 Rev., S. 5648; P.A. 14-134, S. 31.)

History: P.A. 14-134 deleted references to telegraph and changed “electric light or power corporation” to “electric distribution company”, effective June 6, 2014.

Trial court properly determined that statute precluded defendants from invoking the law of adverse possession to justify their continued unauthorized use of plainitff utility company's property; defendants' claim that statute was inapplicable because waters of lake were not “buildings or land” was unavailing given that dock was attached to land owned by plaintiff. 92 CA 753.



Section 16-238 - Wires may be cut; notice.

When it is deemed necessary to cut or otherwise disconnect the wires or fixtures of any telephone, electric distribution company or other company or association hereinbefore referred to, or to remove such wires from the poles or fixtures to which they are attached, for the transportation of any object on the highway or upon any waterway, any person or corporation may do so, exercising reasonable care therein, after obtaining written consent of the municipality or other authority having control over such highway or waterway and the public service company or companies affected, which consent may be granted under such reasonable conditions as such municipality or other authority having such control and such company or companies may impose. If such consent cannot be secured, or if any of such conditions is not acceptable to the person or corporation seeking such consent, the Public Utilities Regulatory Authority shall, upon written application by such person or corporation and after notice to all parties affected, determine the necessity of such disconnection or removal and order the terms and conditions under which it shall be made.

(1949 Rev., S. 5649; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 104, 348; P.A. 11-80, S. 1; P.A. 14-134, S. 32.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-134 deleted reference to telegraph company and changed “electric light or power company” to “electric distribution company”, effective June 6, 2014.



Section 16-239 - Dispatches transmitted in order. Exceptions.

Section 16-239 is repealed.

(1949 Rev., S. 5651; P.A. 88-220, S. 8, 11.)



Section 16-240 to 16-242 - Delivery of messages. Mortgage by telegraph company. Telephone service to telegraph companies.

Sections 16-240 to 16-242, inclusive, are repealed, effective May 8, 2013.

(1949 Rev., S. 5652–5654; P.A. 13-5, S. 52.)



Section 16-243 - Jurisdiction of authority over electricity transmission lines.

The Public Utilities Regulatory Authority shall have exclusive jurisdiction and direction over the method of construction or reconstruction in whole or in part of each system used for the transmission or distribution of electricity, with the kind, quality and finish of all materials, wires, poles, conductors and fixtures to be used in the construction and operation thereof, and the method of their use, including all plants and apparatus used for generating electricity located upon private property upon which there are conductors capable of transmitting electricity to other premises in such manner as to endanger any person or property. The authority may make any order necessary to the exercise of such power and direction, which order shall be in writing and entered in the records of the authority. Each person or corporation operating any such system or generating plant shall, at its expense, comply with such order. Any person violating any provision of any such order shall be subject to the penalty prescribed in section 16-41.

(1949 Rev., S. 5655; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 105, 348; P.A. 98-28, S. 101, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added the distribution of electricity, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

See Sec. 16-235 re control of placing, erection and maintenance of wires and other fixtures by local authorities.

Cited. 140 C. 650. Exclusive jurisdiction over direction of power line on private land is within the commission. 161 C. 430. Cited. 162 C. 89. Contains constitutionally adequate standards. 165 C. 687. Cited. 168 C. 478.



Section 16-243a - Private power producers. Purchase and sale of electricity. Avoided costs. Small renewable power projects. Interconnectivity standards.

(a) As used in this section, “avoided costs” means the incremental costs to an electric public service company, municipal electric energy cooperative organized under chapter 101a or municipal electric utility organized under chapter 101, of electric energy or capacity or both which, but for the purchase from a private power producer, as defined in section 16-243b, such company, cooperative or utility would generate itself or purchase from another source.

(b) Each electric public service company, municipal electric energy cooperative and municipal electric utility shall: (1) Purchase any electrical energy and capacity made available, directly by a private power producer or indirectly under subdivision (4) of this subsection; (2) sell backup electricity to any private power producer in its service territory; (3) make such interconnections in accordance with the regulations adopted pursuant to subsection (h) of this section necessary to accomplish such purchases and sales; (4) upon approval by the Public Utilities Regulatory Authority of an application filed by a willing private power producer, transmit energy or capacity from the private power producer to any other such company, cooperative or utility or to another facility operated by the private power producer; and (5) offer to operate in parallel with a private power producer. In making a decision on an application filed under subdivision (4) of this subsection, the authority shall consider whether such transmission would (A) adversely impact the customers of the company, cooperative or utility which would transmit energy or capacity to the private power producer, (B) result in an uncompensated loss for, or unduly burden, such company, cooperative, utility or private power producer, (C) impair the reliability of service of such company, cooperative or utility, or (D) impair the ability of the company, cooperative or utility to provide adequate service to its customers. The authority shall issue a decision on such an application not later than one hundred twenty days after the application is filed, provided, the authority may, before the end of such period and upon notifying all parties and intervenors to the proceeding, extend the period by thirty days. If the authority does not issue a decision within one hundred twenty days after receiving such an application, or within one hundred fifty days if the authority extends the period in accordance with the provisions of this subsection, the application shall be deemed to have been approved. The requirements under subdivisions (3), (4) and (5) of this subsection shall be subject to reasonable standards for operating safety and reliability and the nondiscriminatory assessment of costs against private power producers, approved by the Public Utilities Regulatory Authority with respect to electric public service companies or determined by municipal electric energy cooperatives and municipal electric utilities.

(c) The Public Utilities Regulatory Authority, with respect to electric public service companies, and each municipal electric energy cooperative and municipal electric utility shall establish rates and conditions of service for: (1) The purchase of electrical energy and capacity made available by a private power producer; and (2) the sale of backup electricity to a private power producer. The rates for electricity purchased from a private power producer shall be based on the full avoided costs of the electric public service company, municipal electric energy cooperative or municipal electric utility, regardless of whether the purchaser is simultaneously making sales to the private power producer. Payment for energy and capacity purchased from a private power producer by any such company, cooperative or utility shall be pursuant to such rates and conditions or the terms of a contract between the parties. The rates and conditions of service for the purchase of energy and capacity established by the authority pursuant to this subsection shall include specific schedules for pricing in long-term contracts for the sale of electricity from small renewable power projects to electric public service companies by private power producers. Such schedules shall not exceed the present worth of the projected avoided costs of the electric public service company over the term of the contract. The authority shall apply to a proposed contract filed with the authority after January 1, 1992, by a private power producer for a small renewable power project the rates and conditions of service, including the pricing schedule, in effect on the date the private power producer submits its proposed contract to the authority, regardless of the subsequent creation of differing schedules or the subsequent amendment of existing schedules.

(d) When any person, firm or corporation proposes to enter into a contract to sell energy and capacity as a private power producer, an electric public service company, municipal electric energy cooperative or municipal electric utility shall respond promptly to all requests and offers and negotiate in good faith to arrive at a contract which fairly reflects the provisions of this section and the anticipated avoided costs over the life of the contract. Upon application by a private power producer, the authority may approve a contract which provides for payment of less than the anticipated avoided costs if, considering all of the provisions, the contract is at least as favorable to the private power producer as a contract providing for the full avoided costs. The contract may extend for a period of not more than thirty years at the option of the private power producer if it has a generating facility with a capacity of at least one hundred kilowatts.

(e) The authority shall consider generating capacity available from cogeneration technology and renewable energy resources in its periodic reviews of electric public service companies and shall require the companies to include the availability of such capacity in applications for rate relief filed in accordance with section 16-19a.

(f) If a private power producer believes that an electric distribution company has violated any provision of this section it may submit a written petition alleging such violation to the authority. Upon receipt of the petition, the authority shall fix a time and place for a hearing and mail notice of the hearing to the parties in interest at least one week in advance. Upon the hearing, the authority may, if it finds the company has violated any such provision, prescribe the manner in which it shall comply.

(g) After January 1, 1992, the authority shall approve each proposed contract submitted by a private power producer for a small renewable power project, with any modifications agreed to by the parties to the contract, if the filing meets the standards for exemption from the proposal process and for an approvable contract established pursuant to section 16-6b, and is consistent with the pricing schedules adopted pursuant to subsection (c) of this section. Nothing in this section shall preclude a modification of such a contract if the parties to the contract agree to the modification. Any such modification shall be approved by the authority. The authority shall reconsider each decision issued pursuant to this section between January 1, 1992, and June 29, 1993, regarding such contracts and shall make any modifications to each such decision necessary to ensure that each such decision conforms with the provisions of this section.

(h) Not later than January 1, 2008, the Public Utilities Regulatory Authority shall issue a final decision approving interconnection standards that meet or exceed national standards of interconnectivity. If the authority does not issue a final decision by October 1, 2008, each electric distribution company, municipal electric energy cooperative and municipal electric utility shall meet the standards set forth in Title 4, Chapter 4, Subchapter 9, “Net Metering and Interconnection Standards for Class I Renewable Energy Systems” of the New Jersey Administrative Code.

(P.A. 79-214, S. 2; P.A. 80-167, S. 2; 80-482, S. 4, 40, 345, 348; P.A. 81-439, S. 6, 14; P.A. 82-164; P.A. 85-534, S. 4, 5; P.A. 86-289, S. 2, 5; 86-403, S. 111, 132; P.A. 89-43, S. 1, 2; P.A. 93-299, S. 1, 3; P.A. 07-242, S. 37, 38; P.A. 11-80, S. 1; P.A. 14-134, S. 74.)

History: P.A. 80-167 included municipal electric energy cooperatives under provisions of section; P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 81-439 repealed Subsecs. (a) and (b) and amended and relettered Subsecs. (c) and (d) to make rates and conditions of service applicable to all electricity generated by private power producer, rather than to excess electricity generated by producer of more than one megawatt by cogeneration or use of renewable resources, and to all electricity generated by producer of one megawatt or less by such methods; P.A. 82-164 substantially amended the section, adding provisions concerning avoided costs, interconnections, wheeling, parallel operations, contracting, and petitioning department of public utility control; P.A. 85-534 extended, from 20 to 30 years, the maximum contract period where a private power producer has a generating facility with a capacity of at least 100 kilowatts; P.A. 86-289 made requirement under Subsec. (b)(4) subject to department approval, set forth department considerations and deadlines for such approval proceedings and made technical revisions, effective June 5, 1986, but not applicable to applications filed under the section with the public utility control department before March 1, 1986; P.A. 86-403 changed applicable date in effective date of P.A. 86-289 from March 1 to May 7, 1986; P.A. 89-43 added provision in Subsec. (c) for specific schedules for pricing in long-term contracts; P.A. 93-299 amended Subsec. (c) by adding provision regarding rates and conditions to be applied to proposed contracts for small renewable power projects, deleting reference to producers with a capacity of five megawatts or less and added new Subsec. (g) regarding approval and modification of proposed contracts for small renewable power projects, effective June 29, 1993; P.A. 07-242 amended Subsec. (b)(3) to require interconnections be made in accordance with regulations adopted pursuant to Subsec. (h) and added Subsec. (h) re interconnectivity standards; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (f) by replacing “electric company” with “electric distribution company”, effective June 6, 2014.

Cited. 210 C. 349.

Subsec. (c):

Department's conclusion that word “electricity” as used in section means renewable energy was reasonable. 283 C. 672.



Section 16-243aa - Distribution of electricity across a public highway or street by a municipality or state or federal governmental entity.

The Public Utilities Regulatory Authority shall authorize any municipality or state or federal governmental entity that owns, operates or leases any Class I renewable energy source, as defined in section 16-1, Class III source, as defined in section 16-1, or generation source under five megawatts, to independently distribute electricity generated from any such source across a public highway or street, provided (1) any such source is connected to a municipal microgrid, as defined in subdivision (5) of subsection (a) of section 16-243y, and (2) to ensure the reliability and availability of the microgrid delivery system and the safety of the public, such municipality or state or federal governmental entity shall engage the applicable electric distribution company, as defined in section 16-1, to complete the interconnection of such microgrid to the electric grid in accordance with the authority's interconnection standards. For purposes of this section, any such municipality or governmental entity shall not be considered an electric distribution company, as defined in section 16-1.

(P.A. 13-298, S. 39; P.A. 14-134, S. 80.)

History: P.A. 13-298 effective July 1, 2013; P.A. 14-134 replaced “electric company” with “electric distribution company”, effective June 6, 2014.



Section 16-243b - Definitions. Jurisdiction.

(a) As used in this title:

(1) “Private power production facility” means a facility which generates electricity in the state (A) solely through the use of cogeneration technology, provided the average useful thermal energy output of the facility is at least twenty per cent of the total energy output of the facility, (B) solely through the use of renewable energy sources, or (C) through both only;

(2) “Useful thermal energy output” means the thermal energy made available for use in any industrial or commercial process, or used in any heating or cooling application;

(3) “Private power producer” means (A) a subsidiary of a gas public service company which is not affiliated with an electric public service company, or a subsidiary of a holding company controlling, directly or indirectly, a gas public service company but not an electric public service company, which generates electricity solely through ownership of fifty per cent or less of a private power production facility or, with the approval of the Public Utilities Regulatory Authority, through ownership of one hundred per cent of a private power production facility which (i) uses a source of energy other than gas as the primary energy source of the facility, or (ii) uses gas as the primary energy source of the facility and uses an improved and innovative technology which furthers the state energy policy as set forth in section 16a-35k, (B) a subsidiary of any other public service company or a subsidiary of a holding company controlling, directly or indirectly, such a public service company, which generates electricity solely through ownership of fifty per cent or less of a private power production facility, (C) the state, a political subdivision of the state or any other person, firm or corporation other than a public service company or any corporation which was a public service company, prior to July 1, 1981, and which consents to be regulated as a public service company or a holding company for a public service company, which generates electricity solely through ownership of one hundred per cent or less of a private power production facility, or (D) any combination thereof;

(4) “Private power provider” means any person, firm, corporation, nonprofit corporation, limited liability company, governmental entity, or other entity, including any public service company, holding company, or subsidiary, which provides energy conservation or demand management measures pursuant to section 16-243f and regulations and orders issued hereunder, which replace the need for electricity generating capacity that electric public service companies would otherwise require;

(5) “Electricity conservation or demand management measures” means the provision pursuant to this section and section 16-243f and regulations and orders adopted hereunder by a private power provider to an electric public service company or its customers of equipment or services or both designed to conserve electricity or to manage electricity load; and

(6) “Small renewable power project” means any private power production facility which has a capacity of five megawatts or less and is fueled by a renewable resource, as defined in section 16a-2, other than wood.

(b) No provision of this section shall limit the jurisdiction of the Public Utilities Regulatory Authority with regard to the effects on a public service company of a private power producer which is an affiliate or a subsidiary of the public service company.

(P.A. 81-439, S. 1, 14; P.A. 85-534, S. 1, 5; P.A. 86-289, S. 1, 5; 86-403, S. 110, 111, 132; P.A. 88-195, S. 1, 3; P.A. 93-299, S. 2, 3; P.A. 95-79, S. 51, 189; P.A. 03-278, S. 50; P.A. 11-80, S. 1.)

History: P.A. 85-534 added Subsec. (b), enabling utilities to be deemed to be private power producers on limited basis; P.A. 86-289 replaced entire section with new provisions, effective June 5, 1986, but not applicable to applications filed under the section with the public utility control department before March 1, 1986; P.A. 86-403 made technical changes in definition of “private power production facility” enacted by P.A. 86-289 and changed applicable date in effective date from March 1 to May 7, 1986; P.A. 88-195 redefined “private power producer” to include any corporation which was a public service company before 1981 and which consents to be regulated and added definitions of “private power provider” and “electricity conservation or demand management measures”; P.A. 93-299 added Subsec. (a)(6) defining “small renewable power project”, effective June 29, 1993; P.A. 95-79 redefined “private power provider” to include a limited liability company, effective May 31, 1995; P.A. 03-278 made technical changes in Subsec. (a)(3), effective July 9, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 210 C. 349.



Section 16-243bb - Adjustment of electric distribution company residential fixed charge.

(a) As used in this section:

(1) “Residential fixed charge” means any fixed fee charged to residential electric customers, including, but not limited to, (A) a fixed charge for distribution basic service, (B) a distribution customer service charge, (C) a customer charge, or (D) a basic service fee which is separate and distinct from any distribution charge per kilowatt-hour.

(2) “Electric distribution company” has the same meaning as provided in section 16-1.

(b) The Public Utilities Regulatory Authority shall adjust each electric distribution company’s residential fixed charge upon such company’s filing with the authority an amendment of rate schedules pursuant to section 16-19 to recover only the fixed costs and operation and maintenance expenses directly related to metering, billing, service connections and the provision of customer service.

(c) The provisions in subsection (b) of this section shall not permit or enable the authority to cause a cost shift to other rate classes.

(d) This section shall not apply to electric customers that subscribe to a residential electric heating service rate class.

(June Sp. Sess. P.A. 15-5, S. 105.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 16-243c - Electricity transmission and distribution services for electric cooperatives utilizing cogeneration technology and renewable energy resources.

The Public Utilities Regulatory Authority may issue orders requiring electric distribution companies to provide, within their service areas, electricity transmission and distribution services between a generating facility operated by an electric cooperative under subsection (b) of section 33-219 and those members of the cooperative operating the facility to whom the cooperative is authorized to furnish electricity under subsection (d) of section 33-221 and governing the rates for the service. The authority may not issue any order under this subsection which would significantly impair the ability of an electric distribution company to perform its responsibilities to the public or would otherwise be contrary to the purposes of this title.

(P.A. 81-439, S. 11, 14; P.A. 84-512, S. 15, 30; P.A. 11-80, S. 1; P.A. 14-134, S. 75.)

History: P.A. 84-512 deleted reference to repealed Sec. 16a-35; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-134 replaced references to electric company with references to electric distribution company, effective June 6, 2014.



Section 16-243d - Project by private power producer deemed “industrial project”.

A project to be used for the production of electricity by a private power producer, as defined in section 16-243b, shall be deemed an “industrial project” under chapter 579, provided that a portion of such electricity is produced for sale to other persons.

(P.A. 81-439, S. 12, 14.)



Section 16-243e - Electric distribution company purchase of electricity generated by municipal resources recovery facilities.

(a) Except as provided in subsection (b) of this section, any electric distribution company, as defined in section 16-1, that, prior to July 6, 2007, purchased electricity generated by a resources recovery facility, as defined in section 22a-260, owned by, or operated by or for the benefit of, a municipality or municipalities, pursuant to a contract with the owner of such facility requiring the electric distribution company to purchase all of the electricity generated at such facility from waste that originated in the franchise area of the electric distribution company, for a period beginning on the date that the facility began generating electricity and having a duration of not less than twenty years, at the same rate that the electric distribution company charges the municipality or municipalities for electricity, shall pay the rate set forth in the contract or, for contracts entered into and approved during calendar year 1999, the rate established by the authority, for the remaining period of the contract. No electric distribution company shall be required to enter into such a contract on or after July 6, 2007.

(b) Not later than October 1, 2000, and annually thereafter, the authority shall calculate the difference between the amount paid by the electric distribution company pursuant to each such contract in effect during the preceding fiscal year for electricity generated at the facility from waste that originated within such franchise area and the amount that would have been paid had the company been obligated to pay the rate in effect during calendar year 1999, as determined by the authority. The difference, if positive, shall be recovered through the systems benefits charge established under section 16-245l and remitted to the regional resource recovery authority acting on behalf of member municipalities.

(P.A. 83-529, S. 1; P.A. 85-297, S. 3, 4; P.A. 94-92, S. 1; P.A. 98-28, S. 61, 117; P.A. 07-228, S. 1; P.A. 13-5, S. 7; P.A. 14-134, S. 76.)

History: P.A. 85-297 required electricity to be purchased by contract where previously electric companies were required to compensate municipalities for electricity produced by recovery facilities; P.A. 94-92 required purchase of all electricity generated at such facility from waste which originated in the franchise area of the electric company; P.A. 98-28 designated existing provisions as Subsec. (a) and added new Subsec. (b) re the maintenance of municipal rates at rate in effect during calendar year 1999, effective July 1, 1998; P.A. 07-228 amended Subsec. (a) to establish rates for remainder of contracts entered into prior to July 6, 2007, and make conforming changes and amended Subsec. (b) to delete provision re determination of rates on or before April 1, 2000, effective July 6, 2007; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013; P.A. 14-134 replaced “electric company” with “electric distribution company” and made conforming changes, effective June 6, 2014.

Does not require purchase of all electrical output of Southeastern Conn. Regional Resources Recovery Authority at “municipal rate”. 210 C. 349. Provides for exclusive use of the “municipal rate” for purchase by an electric company from a resource recovery facility of electrical output attributable to franchise waste and that the parties' agreement unambiguously requires payment of the “municipal rate” for the entire output so attributed. 244 C. 280.



Section 16-243f - Private power providers. Regulations concerning the purchase and sale of electricity.

(a) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with chapter 54, which establish procedures to determine the manner in which capacity needs of electric public service companies may be met through the provision of electricity conservation and demand management measures by private power providers, in addition to or in lieu of electricity generation facilities and to determine the monitoring and evaluation plans to be employed in documenting the demand and energy savings achieved, including, where practicable and cost-effective, impact measurement methods implemented through metering arrangements, with appropriate adjustment for weather normalization and other factors influencing usage levels. In adopting and implementing said regulations, the authority shall take into account state energy policy, pursuant to section 16a-35k.

(b) A private power provider may offer to provide electricity conservation or demand management measures to an electric public service company pursuant to section 16-243b and this section and the regulations adopted under subsection (a) of this section. The authority shall review and evaluate such proposals based on the factors specified in said regulations, and after notice and a hearing, render a determination as to the feasibility of the proposed electricity conservation and demand management measures. The authority may, in accordance with such regulations, order an electric public service company to enter into an agreement with a private power provider where the private power provider would furnish electricity conservation or demand management measures to the electric public service company or its customers.

(P.A. 88-195, S. 2, 3; P.A. 92-122, S. 2; P.A. 11-80, S. 1.)

History: P.A. 92-122 amended Subsec. (a) to require department to include in its regulations the determination of monitoring and evaluation plans to be employed in documenting savings; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243g - Assignment of electricity purchase agreements.

Notwithstanding any provision of the general statutes or of any special act to the contrary, no electric distribution company, as defined in section 16-1, municipal electric energy cooperative established under chapter 101a or municipal electric utility established under chapter 101 which has entered into a contract to purchase electricity from a private power producer, as defined in section 16-243b, shall refuse or neglect to execute an assignment of an electricity purchase agreement or contract to a trustee as security for or protection of bonds issued to refinance outstanding bonds originally issued or reissued to finance the major portion of the costs of the acquisition, construction and installation of a private power production facility, as defined in section 16-243b.

(P.A. 94-92, S. 2; P.A. 14-134, S. 77.)

History: P.A. 14-134 replaced “electric company” with “electric distribution company”, effective June 6, 2014.



Section 16-243h - Credit to residential customers who generate electricity; metering.

On and after January 1, 2000, each electric supplier or any electric distribution company providing standard offer, transitional standard offer, standard service or back-up electric generation service, pursuant to section 16-244c, shall give a credit for any electricity generated by a customer from a Class I renewable energy source or a hydropower facility that has a nameplate capacity rating of two megawatts or less. The electric distribution company providing electric distribution services to such a customer shall make such interconnections necessary to accomplish such purpose. An electric distribution company, at the request of any residential customer served by such company and if necessary to implement the provisions of this section, shall provide for the installation of metering equipment that (1) measures electricity consumed by such customer from the facilities of the electric distribution company, (2) deducts from the measurement the amount of electricity produced by the customer and not consumed by the customer, and (3) registers, for each billing period, the net amount of electricity either (A) consumed and produced by the customer, or (B) the net amount of electricity produced by the customer. If, in a given monthly billing period, a customer-generator supplies more electricity to the electric distribution system than the electric distribution company or electric supplier delivers to the customer-generator, the electric distribution company or electric supplier shall credit the customer-generator for the excess by reducing the customer-generator's bill for the next monthly billing period to compensate for the excess electricity from the customer-generator in the previous billing period at a rate of one kilowatt-hour for one kilowatt-hour produced. The electric distribution company or electric supplier shall carry over the credits earned from monthly billing period to monthly billing period, and the credits shall accumulate until the end of the annualized period. At the end of each annualized period, the electric distribution company or electric supplier shall compensate the customer-generator for any excess kilowatt-hours generated, at the avoided cost of wholesale power. A customer who generates electricity from a generating unit with a nameplate capacity of more than ten kilowatts of electricity pursuant to the provisions of this section shall be assessed for the competitive transition assessment, pursuant to section 16-245g and the systems benefits charge, pursuant to section 16-245l, based on the amount of electricity consumed by the customer from the facilities of the electric distribution company without netting any electricity produced by the customer. For purposes of this section, “residential customer” means a customer of a single-family dwelling or multifamily dwelling consisting of two to four units.

(P.A. 98-28, S. 43, 117; P.A. 03-135, S. 3; P.A. 07-242, S. 39.)

History: P.A. 98-28 effective July 1, 1998 (Revisor's note: In codifying this section, incorrect references to “section 11 of this act” and “section 16 of this act” were deemed by the Revisors to be references to “section 10” and “section 18” and codified as section 16-245g and section 16-245l, respectively); P.A. 03-135 made technical changes, made the section applicable to electric distribution companies providing standard offer, transitional standard offer, standard service or back-up electric generation service, and added “electricity from a generating unit with a name plate capacity of more than ten kilowatts of”, effective July 1, 2003; P.A. 07-242 deleted “residential” and applied provisions to all customers and to facility with nameplate capacity rating of two megawatts or less, and specified that electric distribution company or electric supplier shall credit customer-generator at rate of one kilowatt hour per each kilowatt hour produced, accumulate credits and at the end of each annualized period compensate customer-generator for any excess kilowatt hours.



Section 16-243i - Awards to retail end use electric customers and electric distribution companies re customer-side distributed resources.

(a) The Public Utilities Regulatory Authority shall, not later than January 1, 2006, establish a program to grant awards to retail end use customers of electric distribution companies to fund the capital costs of obtaining projects of customer-side distributed resources, as defined in section 16-1. Any project shall receive a one-time, nonrecurring award in an amount of not less than two hundred dollars and not more than five hundred dollars per kilowatt of capacity for such customer-side distributed resources, recoverable from federally mandated congestion charges, as defined in section 16-1. No such award may be made unless the projected reduction in federally mandated congestion charges attributed to the project for such distributed resources is greater than the amount of the award. The amount of an award shall depend on the impact that the customer-side distributed resources project has on reducing federally mandated congestion charges, as defined in section 16-1. Not later than October 1, 2005, the authority shall conduct a contested case proceeding, in accordance with chapter 54, to establish additional standards for the amount of such awards and additional criteria and the process for making such awards.

(b) The Public Utilities Regulatory Authority shall, not later than January 1, 2006, establish a program to grant to an electric distribution company a one-time, nonrecurring award to educate, assist and promote investments in customer-side distributed resources developed in such company's service territory, which resources the authority determines will reduce federally mandated congestion charges, in accordance with the following: (1) On or before January 1, 2008, two hundred dollars per kilowatt of such resources, (2) on or before January 1, 2009, one hundred fifty dollars per kilowatt of such resources, (3) on or before January 1, 2010, one hundred dollars per kilowatt of such resources, and (4) fifty dollars per kilowatt of such resources thereafter. Payment of the award shall be made at the time each such resource becomes operational. The cost of the award shall be recoverable from federally mandated congestion charges. Revenues from such awards shall not be included in calculating the electric distribution company's earnings for the purpose of determining whether its rates are just and reasonable under sections 16-19, 16-19a and 16-19e.

(June Sp. Sess. P.A. 05-1, S. 8; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243j - Long-term financing for customer-side distributed resources and advanced power monitoring and metering equipment.

(a) Not later than January 1, 2006, the Public Utilities Regulatory Authority shall select, pursuant to a competitive bid process, one or more persons to provide long-term financing for customer-side distributed resources, as defined in section 16-1, and advanced power monitoring and metering equipment purchased or leased by customers of electric distribution companies. Such person may not be an electric distribution company, as defined in said section 16-1, but may be a generation affiliate of such company. The authority may retain a consultant to assist it in selecting such person or persons.

(b) A successful bidder pursuant to this section shall give preference for such long-term financing to projects of customer-side distributed resources and monitoring and metering equipment that maximize the reduction of the federally mandated congestion charges. Costs eligible for such financing shall include, but not be limited to, the capital costs of projects of customer-side distributed resources and advanced power monitoring and metering equipment. For financing provided by a successful bidder pursuant to this section, the authority shall implement a buydown mechanism to reduce the effective annual interest rate to the person receiving the financing to a level that is no greater than the prime rate in effect on the date that the buydown begins for the person receiving the financing.

(c) A person providing financing pursuant to this section shall, after receiving approval from the authority, enter into an agreement with an electric distribution company, as defined in section 16-1, for such company to provide billing services with respect to the payments due to the financing entity from the person receiving financing. The electric distribution company, as defined in said section 16-1, shall recover all reasonable costs incurred in implementing this section, including costs associated with the buydown pursuant to subsection (b) of this section, as federally mandated congestion charges, as defined in section 16-1.

(June Sp. Sess. P.A. 05-1, S. 9; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243k - Assessment of customer-side and grid-side distributed resources, effectiveness of award program.

Not later than January 1, 2007, and annually thereafter, the Public Utilities Regulatory Authority shall assess the number and types of customer-side and grid-side distributed resources, as defined in section 16-1, projects financed pursuant to the provisions of public act 05-1 of the June special session* and such projects' contributions to achieving fuel diversity, transmission support, and energy independence in the state. Not later than January 1, 2007, and biennially thereafter, the authority shall collect the information in such annual assessments and report, in accordance with the provisions of section 11-4a, on the effectiveness of the award program established in section 16-243i and on its findings to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(June Sp. Sess. P.A. 05-1, S. 10; P.A. 11-80, S. 1.)

*Note: Public act 05-1 of the June special session is entitled “An Act Concerning Energy Independence”. (See Reference Table entitled “Public Acts of June, 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-243l - Rebate for customer-side distributed resource projects that use natural gas.

On or before January 1, 2006, each electric distribution company shall institute a program to rebate to its customers with projects that use natural gas, which projects are customer-side distributed resources, as defined in section 16-1, an amount equivalent to the customer's retail delivery charge for transporting natural gas from the customer's local gas company to such customer's project of customer-side distributed resources. Costs of such a rebate shall be recoverable by the electric distribution company from the federally mandated congestion charges, as defined in section 16-1. The authority may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 05-1, S. 11; P.A. 13-5, S. 8.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-243m - Measures to reduce federally mandated congestion charges.

(a) The Public Utilities Regulatory Authority shall, on or before November 1, 2005, identify those measures that can reduce federally mandated congestion charges, as defined in section 16-1, and that can be implemented, in whole or in part, on or before January 1, 2006. Such measures may include, but shall not be limited to, demand response programs, other distributed resources, and contracts between an electric distribution company, as defined in said section 16-1, and an owner of generation resources for the capacity of such resources. The authority shall order each electric distribution company to implement, in whole or in part, on or before January 1, 2006, such measures as the authority considers appropriate. The company's costs associated with complying with the provisions of this section shall be recoverable through federally mandated congestion charges.

(b) The authority shall conduct a contested case, in accordance with chapter 54, to establish the principles and standards to be used in developing and issuing a request for proposals under this section. The authority shall complete such contested case on or before January 1, 2006.

(c) On or before February 1, 2006, the authority shall conduct a proceeding to develop and issue a request for proposals to solicit the development of long-term projects designed to reduce federally mandated congestion charges for the period commencing on May 1, 2006, and ending on December 31, 2010, or such later date specified by the authority. For purposes of this section, projects shall include (1) customer-side distributed resources, (2) grid-side distributed resources, (3) new generation facilities, including expanded or repowered generation, and (4) contracts for a term of no more than fifteen years between a person and an electric distribution company for the purchase of electric capacity rights. Such request for proposals shall encourage responses from a variety of resource types and encourage diversity in the fuel mix used in generation. An electric distribution company may submit proposals pursuant to this subsection on the same basis as other respondents to the solicitation. A proposal submitted by an electric distribution company shall include its full projected costs such that any project costs recovered from or defrayed by ratepayers are included in the projected costs. An electric distribution company submitting a bid under this subsection shall demonstrate to the satisfaction of the authority that its bid is not supported in any form of cross subsidization by affiliated entities. If such electric distribution company's proposal is approved pursuant to subsection (g) of this section, the costs and revenues of such proposal shall not be included in calculating such company's earning for purposes of, or in determining whether its rates are just and reasonable under, sections 16-19, 16-19a and 16-19e. Electric distribution companies may under no circumstances recover more than the full costs identified in the proposals, as approved under subsection (g) of this section and consistent with subsection (h) of this section. Affiliates of the electric distribution company may submit proposals consistent with section 16-244h, regulations adopted under section 16-244h and other requirements the authority may impose. The authority may request from a person submitting a proposal further information that the authority determines to be in the public interest to be used in evaluating the proposal. The authority shall determine whether costs associated with subsection (k) of this section shall be considered in the evaluation or selection of bids.

(d) The authority shall publish such request for proposals in one or more newspapers or periodicals, as selected by the authority, and shall post such request for proposals on its web site. The authority may retain the services of a third-party entity with expertise in the area of energy procurement to oversee the development of the request for proposals and to assist the authority in its approval of proposals pursuant to this section. The reasonable and proper expenses for retaining such third-party entity shall be recoverable through federally mandated congestion charges, as defined in section 16-1, which charges the authority shall allocate to electric distribution companies in proportion to their revenue.

(e) Any person, other than an electric distribution company, submitting a proposal pursuant to subdivision (2), (3) or (4) of subsection (c) of this section shall include with its proposal a draft of a contract that includes the transfer to the electric distribution company of all the rights to the installed capacity, including, but not limited to, forward reserve capacity, locational forward reserve capacity and similar rights associated with such proposal, provided such rights shall not include energy. No such draft of a contract shall have a term exceeding fifteen years. Such draft contract shall include such provisions as the Public Utilities Regulatory Authority directs.

(f) Each person submitting a proposal pursuant to this section shall agree to forgo or credit reliability must run payments, locational installed capacity payments or payments for similar purposes for any project approved pursuant to subsection (g) of this section.

(g) The authority shall, on or before May 1, 2006, evaluate such proposals received pursuant to subsection (c) of this section and may approve one or more of such proposals. The authority shall give preference to proposals that (1) result in the greatest aggregate reduction of federally mandated congestion charges for the period commencing on May 1, 2006, and ending on December 31, 2010, or such later date specified by the authority, (2) make efficient use of existing sites and supply infrastructure, and (3) serve the long-term interests of ratepayers. Projects proposed by persons other than electric distribution companies approved pursuant to this subsection may enter into long-term contracts pursuant to subsection (i) of this section. Projects approved pursuant to this subsection are eligible for expedited siting pursuant to subsection (a) of section 16-50k. Customer-side distributed resource projects approved pursuant to this subsection shall be eligible for the incentives provided pursuant to sections 16-243j, 16-243l, and 16-243o and this section, but shall not be eligible for the programs described in section 16-243i.

(h) If a proposal from an electric distribution company is approved pursuant to subsection (g) of this section, such company may develop, own and operate such resource, provided such company shall, not later than five years after such resource begins commercial operation, (1) sell such resource in accordance with section 16-43, or (2) auction the power or capacity, or both, associated with such resource pursuant to a plan approved by the authority. The authority shall, after notice and hearing, waive the requirements of subdivisions (1) and (2) of this subsection if it determines that compliance with such requirements would be detrimental to retail customers. Such electric distribution company shall recover, as federally mandated congestion charges, the unrecovered portions of the full projected costs in its proposal made under subsection (c) of this section.

(i) An electric distribution company shall negotiate in good faith the final terms of the draft contract, submitted under subsection (e) of this section and included in a proposal approved under subsection (g) of this section, and shall apply to the authority for approval of each such contract. After thirty days, either party may request the assistance of the authority to resolve any outstanding issues. No such contract may become effective without approval of the authority. The authority shall hold a hearing that shall be conducted as a contested case, in accordance with the provisions of chapter 54, to approve, reject or modify an application for approval of a capacity purchase contract. No contract shall be approved unless the authority finds that approval of such contract would (1) result in the lowest reasonable cost of such products and services, (2) increase reliability, and (3) minimize federally mandated congestion charges to the state over the life of the contract. Such a contract shall contain terms that mitigate the long-term risk assumed by ratepayers. No contract approved by the authority shall have a term exceeding fifteen years. As determined by the authority, the electric distribution company shall either sell into the capacity markets all or a portion of capacity rights transferred pursuant to this section and use all proceeds from such sales to offset federally mandated congestion charges incurred by all customers, or shall retain such capacity rights to offset electric capacity charges associated with transitional standard offer, standard service or service as supplier of last resort under section 16-244c. The costs associated with long-term electric capacity contracts shall be recovered through federally mandated congestion charges.

(j) The authority may order an electric distribution company to submit a proposal pursuant to the provisions of this section and may approve such a proposal under this section. Nothing in sections 16-1, 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-245d, 16-245m, 16-245n and 16-245z and section 21 of public act 05-1 of the June special session* shall limit the authority's ability to conduct requests for proposals, in addition to that in subsection (c) of this section, to reduce federally mandated congestion charges and to approve such proposals or otherwise to meet its responsibility under this title.

(k) The authority shall hold a hearing that shall be conducted as a contested case, in accordance with the provisions of chapter 54, to investigate any impact on the financial condition of electric distribution companies of long-term contracts entered into pursuant to this section and to establish, before issuing a request for proposals in accordance with subsection (c) of this section, the methodology for compensating the companies for such impacts. The methodology for addressing such impacts shall be included in the request for proposals under subsection (c) of this section, if appropriate. If the authority determines that entering into such long-term contracts results in increased costs incurred by the electric distribution companies, the authority, annually, shall allow such costs to be recovered through rates or in such manner as the authority considers appropriate. The authority shall determine whether such costs shall be considered in the evaluation or selection of bids under this section.

(l) An electric distribution company may not submit a proposal under this section on or after February 1, 2011. On or before January 1, 2010, the authority shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy with a recommendation as to whether the period during which such company may submit proposals under this section should be extended.

(m) For purposes of subdivision (1) of subsection (c) of section 16-50p, there shall be a rebuttable presumption that there is a public benefit in building a facility, as defined in subdivision (1) of subsection (a) of section 16-50i, that has been approved by the Public Utilities Regulatory Authority pursuant to this section.

(n) The aggregate electric generating capacity for all approved proposals by electric distribution companies pursuant to subsections (g) and (j) of this section may not exceed two hundred fifty megawatts of generating capacity state-wide. The authority shall give guiding preference in approving the amount of generation capacity in proposals from electric distribution companies to the approximate proportion of each company's service area load.

(o) When the authority selects a bid pursuant to subdivisions (2) and (3) of subsection (c) of this section from a person other than an electric distribution company, the authority shall grant the electric distribution company that serves the area in which the subject grid-side distributed resource or new generation facility is to be located a one-time, nonrecurring award, for investments necessary to improve the electric distribution company's transmission and distribution system to accommodate such facilities, in accordance with the following: For a grid-side distributed resource or new generation facility that is operational (1) on or before January 1, 2010, twenty-five dollars per kilowatt, (2) on or before January 1, 2011, fifteen dollars per kilowatt, and (3) on or before January 1, 2012, five dollars per kilowatt. The cost of the award shall be recoverable from federally mandated congestion charges. No such award may be made unless the projected reduction in federally mandated congestion charges attributed to the investment is greater than the amount of the award. Revenues from such award shall not be included in calculating the electric distribution company's earnings for the purpose of determining whether its rates are just and reasonable under sections 16-19, 16-19a and 16-19e.

(p) Sixty days after the Public Utilities Regulatory Authority issues a final decision approving long-term contracts pursuant to this section, the authority shall direct an electric distribution company to negotiate, in good faith, long-term contracts for the electric energy output of each of the generation projects selected and approved by the authority to provide capacity pursuant to this section, provided the rates paid for such electric energy output when added to the payments made pursuant to such capacity contracts shall be the project's cost of service plus a reasonable rate of return. The electric distribution company shall apply to the authority for approval of any such energy output contract. No such contract shall be effective unless approved by the authority. The authority may approve only such contracts it finds would reduce and stabilize the cost of electricity to Connecticut ratepayers. Such contract may not exceed the term of the capacity contract for such generation project.

(June Sp. Sess. P.A. 05-1, S. 12; P.A. 06-196, S. 232; P.A. 07-242, S. 86; P.A. 11-80, S. 1; P.A. 13-5, S. 34; P.A. 14-94, S. 48; 14-134, S. 120.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 07-242 established requirements re long-term contracts for electric energy output that were added editorially by the Revisors as Subsec. (q), effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (k) to make a technical change, effective May 8, 2013.; P.A. 14-94 deleted former Subsec. (j) re applicability of Sec. 16a-7c, redesignated existing Subsecs. (k) to (q) as Subsecs. (j) to (p) and made conforming changes, effective June 6, 2014; P.A. 14-134 amended Subsec. (k) by deleting reference to Sec. 16-244e, effective June 6, 2014.



Section 16-243n - Time-of-use, mandatory peak, shoulder, off-peak and seasonal rates. Optional interruptible or load response rates.

(a) Not later than October 1, 2005, each electric distribution company, as defined in section 16-1, shall submit an application to the Public Utilities Regulatory Authority to (1) on or before January 1, 2007, implement time-of-use rates for customers that have a maximum demand of not less than three hundred fifty kilowatts that may include, but not be limited to, mandatory peak, shoulder and off-peak time-of-use rates, and (2) on or before June 1, 2006, offer optional interruptible or load response rates for customers that have a maximum demand of not less than three hundred fifty kilowatts and offer optional seasonal and time-of-use rates for all customers. The application shall propose to establish time-of-use rates through a procurement plan, revenue neutral adjustments to delivery rates, or both.

(b) Not later than November 1, 2005, each electric distribution company shall submit an application to the Public Utilities Regulatory Authority to implement mandatory seasonal rates for all customers beginning April 1, 2007.

(c) The authority shall hold a hearing that shall be conducted as a contested case, in accordance with the provisions of chapter 54, to approve, reject or modify applications submitted pursuant to subsection (a) or (b) of this section. No application for time-of-use rates shall be approved unless (1) such rates reasonably reflect the cost of service during their respective time-of-use periods, and (2) the costs associated with implementation, the impact on customers and benefits to the utility system justify implementation of such rates, and (3) such rates alter patterns of customer consumption of electricity without undue adverse effect on the customer.

(d) Each electric distribution company shall assist customers to help manage loads and reduce peak consumption through the comprehensive plan developed pursuant to section 16-245m.

(June Sp. Sess. P.A. 05-1, S. 13; P.A. 07-242, S. 85; P.A. 11-80, S. 1; P.A. 14-134, S. 9.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 07-242 amended Subsec. (a)(1) to require implementation of time-of-use rates that may include mandatory peak, shoulder and off-peak time-of-use rates and amended Subsec. (e)(1) to make a conforming change, effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 deleted former Subsecs. (b) and (d) re issuance of comparative analyses to certain customers, deleted former Subsec. (g) re authority to conduct a contested case to determine exemption standards for certain customers and redesignated existing Subsecs. (c), (e) and (f) as Subsecs. (b), (c) and (d), respectively, effective June 6, 2014.



Section 16-243o - Waiver of back-up power rates.

(a) If a customer of an electric distribution company implements customer-side distributed resource capacity after January 1, 2006, and such capacity is less than the customer's maximum metered peak load, the customer shall not be required to pay back-up power rates if the customer's distributed resources are available during system peak periods, provided the customer shall continue to be required to pay otherwise applicable charges for electricity provided by the electric distribution company.

(b) The costs that a customer is not required to pay pursuant to subsection (a) of this section shall be recoverable through federally mandated congestion charges by the electric distribution companies.

(June Sp. Sess. P.A. 05-1, S. 14.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005.



Section 16-243p - Recovery of costs, investments and lost revenues by an electric distribution company.

(a) An electric distribution company may recover its costs and investments that have been prudently incurred as well as its revenues lost resulting from the provisions of sections 16-1, 16-19ff, 16-50k, 16-50x, 16-243h to 16-243q, inclusive, 16-244c, 16-244u, 16-244x, 16-245d, 16-245m, 16-245n, 16-245z, 16-262i, 16a-40l and 16a-40m and section 21 of public act 05-1 of the June special session*. The Public Utilities Regulatory Authority shall, after a hearing held pursuant to the provisions of chapter 54, determine the appropriate mechanism to obtain such recovery in a timely manner which mechanism may be one or more of the following: (1) Approval of rates as provided in sections 16-19 and 16-19e; (2) the energy adjustment clause as provided in section 16-19b; or (3) the federally mandated congestion charges, as defined in section 16-1.

(b) Electric distribution companies shall be authorized to earn an incentive, as provided in section 16-19kk, for costs prudently incurred by such companies pursuant to this section.

(June Sp. Sess. P.A. 05-1, S. 15; P.A. 11-80, S. 1; P.A. 13-5, S. 35; 13-298, S. 66; P.A. 14-94, S. 31; 14-134, S. 121; P.A. 16-116, S. 1.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011; P.A. 13-5 amended Subsec. (a) to make technical changes, effective May 8, 2013; P.A. 13-298 amended Subsec. (a) to add provision re recovery of revenues lost and make a technical change, to replace reference to Sec. 16-243i with reference to Sec. 16-243h, to add reference to Sec. 16-244u and to delete provision re recovery of earnings by electric distribution company earning return on equity below return authorized by the authority for 6 consecutive months, effective July 8, 2013; P.A. 14-94 amended Subsec. (a) by adding reference to Secs. 16a-40l and 16a-40m re revenues lost, effective June 6, 2014; P.A. 14-134 amended Subsec. (a) by deleting reference to Sec. 16-244e, effective June 6, 2014; P.A. 16-116 amended Subsec. (a) by adding reference to Sec. 16-244x, effective May 31, 2016.



Section 16-243q - Class III renewable energy portfolio standards.

(a) On and after January 1, 2007, each electric distribution company providing standard service pursuant to section 16-244c and each electric supplier as defined in section 16-1 shall demonstrate to the satisfaction of the Public Utilities Regulatory Authority that not less than one per cent of the total output of such supplier or such standard service of an electric distribution company shall be obtained from Class III sources. On and after January 1, 2008, not less than two per cent of the total output of any such supplier or such standard service of an electric distribution company shall, on demonstration satisfactory to the Public Utilities Regulatory Authority, be obtained from Class III sources. On or after January 1, 2009, not less than three per cent of the total output of any such supplier or such standard service of an electric distribution company shall, on demonstration satisfactory to the Public Utilities Regulatory Authority, be obtained from Class III sources. On and after January 1, 2010, not less than four per cent of the total output of any such supplier or such standard service of an electric distribution company shall, on demonstration satisfactory to the Public Utilities Regulatory Authority, be obtained from Class III sources. Electric power obtained from customer-side distributed resources that does not meet air and water quality standards of the Department of Energy and Environmental Protection is not eligible for purposes of meeting the percentage standards in this section.

(b) Except as provided in subsection (d) of this section, the Public Utilities Regulatory Authority shall assess each electric supplier and each electric distribution company that fails to meet the percentage standards of subsection (a) of this section a charge of up to five and five-tenths cents for each kilowatt hour of electricity that such supplier or company is deficient in meeting such percentage standards. Seventy-five per cent of such assessed charges shall be deposited in the Energy Conservation and Load Management Fund established in section 16-245m, and twenty-five per cent shall be deposited in the Clean Energy Fund established in section 16-245n, except that such seventy-five per cent of assessed charges with respect to an electric supplier shall be divided among the Energy Conservation and Load Management Funds of electric distribution companies in proportion to the amount of electricity such electric supplier provides to end use customers in the state using the facilities of each electric distribution company.

(c) An electric supplier or electric distribution company may satisfy the requirements of this section by participating in a conservation and distributed resources trading program approved by the Public Utilities Regulatory Authority. Credits created by conservation and customer-side distributed resources shall be allocated to the person that conserved the electricity or installed the project for customer-side distributed resources to which the credit is attributable and to the Energy Conservation and Load Management Fund. Such credits shall be made in the following manner: A minimum of twenty-five per cent of the credits shall be allocated to the person that conserved the electricity or installed the project for customer-side distributed resources to which the energy credit is attributable and the remainder of the credits shall be allocated to the Energy Conservation and Load Management Fund, based on a schedule created by the authority no later than January 1, 2007, and reviewed annually thereafter. The authority may, in a proceeding and for good cause shown, allocate a larger proportion of such credits to the person who conserved the electricity or installed the customer-side distributed resources. The authority shall consider the proportion of investment made by a ratepayer through various ratepayer-funded incentive programs and the resulting reduction in federally mandated congestion charges. The portion allocated to the Energy Conservation and Load Management Fund shall be used for measures that respond to energy demand and for peak reduction programs.

(d) An electric distribution company providing standard service may contract with its wholesale suppliers to comply with the conservation and customer-side distributed resources standards set forth in subsection (a) of this section. The Public Utilities Regulatory Authority shall annually conduct a contested case, in accordance with the provisions of chapter 54, to determine whether the electric distribution company's wholesale suppliers met the conservation and distributed resources standards during the preceding year. Any such contract shall include a provision that requires such supplier to pay the electric distribution company in an amount of up to five and one-half cents per kilowatt hour if the wholesale supplier fails to comply with the conservation and distributed resources standards during the subject annual period. The electric distribution company shall immediately transfer seventy-five per cent of any payment received from the wholesale supplier for the failure to meet the conservation and distributed resources standards to the Energy Conservation and Load Management Fund and twenty-five per cent to the Clean Energy Fund. Any payment made pursuant to this section shall not be considered revenue or income to the electric distribution company.

(e) The Public Utilities Regulatory Authority shall conduct a contested proceeding to develop the administrative processes and program specifications that are necessary to implement a Class III sources conservation and distributed resources trading program. The proceeding shall include, but not be limited to, an examination of issues such as (1) the manner in which qualifying activities are certified, tracked and reported, (2) the manner in which Class III certificates are created, accounted for and transferred, (3) verification of the accuracy of conservation and customer-side distributed resources credits, (4) verification of the fact that resources or credits used to satisfy the requirement of this section have not been used to satisfy any other portfolio or similar requirement, (5) the manner in which credits created by conservation and customer-side distributed resources may best be allocated to maximize the impact of the trading program, and (6) setting such alternative payment amounts at a level that encourages development of conservation and customer-side distributed resources. The authority may retain the services of a third party entity with expertise in the development of energy efficiency trading or verification programs to assist in the development and operation of the program. The authority shall issue a decision no later than February 1, 2008.

(June Sp. Sess. P.A. 05-1, S. 16; P.A. 07-242, S. 43; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 07-242 changed “Class III resources” to “Class III sources” throughout, amended Subsec. (a) to add water quality standards to standards that electric power obtained from customer-side distributed resources must meet, and amended Subsec. (e) to delete former Subdiv. (3) re feasibility and benefits of expanding eligible Class III resources to include those resulting from residential customer electricity savings, redesignate existing Subdivs. (4) to (7) as Subdivs. (3) to (6) and change date by which department must issue a decision from February 1, 2006, to February 1, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011.



Section 16-243r - Customer-side distributed resources and grid-side distributed resources. Qualifications for applicability of certain provisions.

The provisions of sections 7-233y, 16-1, 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-245d, 16-245m, 16-245n, 16-245z and 16-262i and section 21 of public act 05-1 of the June special session* apply to new customer-side distributed resources and grid-side distributed resources developed in this state that add electric capacity on and after January 1, 2006, and shall also apply to customer-side distributed resources and grid-side distributed resources developed in this state before January 1, 2007, that (1) have undergone upgrades that increase the resource's thermal efficiency operating level by no fewer than ten percentage points or, for resources that have a thermal efficiency level of at least seventy per cent, have undergone upgrades that increase the resource's turbine heat rate by no fewer than five percentage points and increase the electrical output of the resource by no fewer than ten percentage points, (2) operate at a thermal efficiency level of at least fifty per cent, and (3) add electric capacity in this state on or after January 1, 2007, provided such measure is in accordance with the provisions of said sections 7-233y, 16-1, 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-245d, 16-245m, 16-245n, 16-245z and 16-262i and section 21 of public act 05-1 of the June special session*. On or before January 1, 2009, the Public Utilities Regulatory Authority, in consultation with the Office of Consumer Counsel, shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the cost-effectiveness of programs pursuant to this section.

(June Sp. Sess. P.A. 05-1, S. 19; P.A. 07-242, S. 18; P.A. 11-80, S. 1; P.A. 13-5, S. 36; P.A. 14-134, S. 122.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 07-242 provided that referenced sections apply to new resources, added requirements for resources developed before January 1, 2007, and required department to report to the General Assembly, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-5 made technical changes, effective May 8, 2013; P.A. 14-134 deleted references to Sec. 16-244e, effective June 6, 2014.



Section 16-243s - Awards to electric distribution companies for programs for load curtailment, demand reduction and retrofit conservation.

Section 16-243s is repealed, effective June 6, 2014.

(June Sp. Sess. P.A. 05-1, S. 35; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-243t - Class III credits.

(a) Notwithstanding the provisions of this title, a customer who implements energy conservation or customer-side distributed resources, as defined in section 16-1, on or after January 1, 2008, shall be eligible for Class III credits, pursuant to section 16-243q. The Class III credit shall be not less than one cent per kilowatt hour. For nonresidential projects receiving conservation and load management funding, twenty-five per cent of the financial value derived from the credits earned pursuant to this section shall be directed to the customer who implements energy conservation or customer-side distribution resources pursuant to this section with the remainder of the financial value directed to the Conservation and Load Management Funds. For nonresidential projects not receiving conservation and load management funding submitted on or after March 9, 2007, seventy-five per cent of the financial value derived from the credits earned pursuant to this section shall be directed to the customer who implements energy conservation or customer-side distribution resources pursuant to this section with the remainder of the financial value directed to the Conservation and Load Management Funds. Not later than July 1, 2007, the Public Utilities Regulatory Authority shall initiate a contested case proceeding in accordance with the provisions of chapter 54, to implement the provisions of this section.

(b) In order to be eligible for ongoing Class III credits, the customer shall file an application that contains information necessary for the authority to determine that the resource qualifies for Class III status. Such application shall (1) certify that installation and metering requirements have been met where appropriate, (2) provide a detailed energy savings or energy output calculation for such time period as specified by the authority, and (3) include any other information that the authority deems appropriate.

(c) For conservation and load management projects that serve residential customers, seventy-five per cent of the financial value derived from the credits shall be directed to the Conservation and Load Management Funds.

(P.A. 07-242, S. 42; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243u - Plan to build peaking generation.

From January 1, 2008, until February 1, 2008, any person may, and an electric distribution company shall, submit a plan to build peaking generation, or the electric distribution companies may submit a joint ownership plan to build peaking generation, to be heard in a contested case proceeding before the Public Utilities Regulatory Authority. An electric distribution company's plan shall include its full projected costs and shall demonstrate to the authority that it is not supported in any form of cross subsidization by affiliated entities. Any plan approved by the authority shall (1) include a requirement that the owner of the peaking generation is compensated at cost of service plus reasonable rate of return as determined by the authority, and (2) require that such peaking generation facility is operated at such times and such capacity so as to reduce overall electricity rates for consumers. The authority may retain a consultant to help determine if projected costs included in the plan are good faith preliminary estimates and may require modification of the plan as necessary to protect the best interests of ratepayers. Not later than one hundred twenty days after the plan is submitted, the authority shall approve the plan unless it demonstrates in detail, pursuant to section 16-19e, that such plan is not in the best interests of ratepayers. The authority shall request that any person submitting a plan to submit further information it deems to be in the public interest that the authority shall use in evaluating the proposal. Such person shall only recover the just and reasonable costs of construction of the facility and, in an annual retail generation rate contested case, shall be entitled to recover its prudently incurred costs of such project, including, but not limited to, capital costs, operation and maintenance expenses, depreciation, fuel costs, taxes and other governmental charges and a reasonable rate of return on equity. The authority shall review such recovery of costs consistent with the principles set forth in sections 16-19, 16-19b and 16-19e, provided the return on equity associated with such project shall be established in the initial annual contested case proceeding under this section and updated at least once every four years. A person operating a peaking generation unit pursuant to this section shall bid the unit into all regional independent system operator markets, including the energy market, capacity market or forward reserve market, using cost-of-service principles and pursuant to guidelines established by the authority each year in the annual retail generation rate case pursuant to this section.

(P.A. 07-242, S. 50; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective January 1, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243v - Connecticut electric efficiency partner program. Residential furnace or boiler replacement and propane fuel tank purchase program.

(a) For purposes of this section: (1) “Connecticut electric efficiency partner program” means the coordinated effort among the Public Utilities Regulatory Authority, persons and entities providing enhanced demand-side management technologies, and electric consumers to conserve electricity and reduce demand in Connecticut through the purchase and deployment of energy efficient technologies; (2) “enhanced demand-side management technologies” means demand-side management solutions, customer-side emergency dispatchable generation resources, customer-side renewable energy generation, load shifting technologies and conservation and load management technologies that reduce electric distribution company customers’ electric demand, and high efficiency natural gas and oil boilers and furnaces; and (3) “Connecticut electric efficiency partner” means an electric distribution company customer who acquires an enhanced demand-side management technology or a person, other than an electric distribution company, that provides enhanced demand-side management technologies to electric distribution company customers.

(b) The Energy Conservation Management Board, in consultation with the Renewable Energy Investments Advisory Committee, shall evaluate and approve enhanced demand-side management technologies that can be deployed by Connecticut electric efficiency partners to reduce electric distribution company customers’ electric demand. Such evaluation shall include an examination of the potential to reduce customers’ demand, federally mandated congestion charges and other electric costs. On or before October 15, 2007, the Energy Conservation Management Board shall file such evaluation with the Public Utilities Regulatory Authority for the authority to review and approve or to review, modify and approve on or before October 15, 2007.

(c) Not later than October 15, 2007, the Energy Conservation Management Board shall file with the authority for the authority to review and approve or to review, modify and approve, an analysis of the state’s electric demand, peak electric demand and growth forecasts for electric demand and peak electric demand. Such analysis shall identify the principal drivers of electric demand and peak electric demand, associated electric charges tied to electric demand and peak electric demand growth, including, but not limited to, federally mandated congestion charges and other electric costs, and any other information the authority deems appropriate. The analysis shall include, but not be limited to, an evaluation of the costs and benefits of the enhanced demand-side management technologies approved pursuant to subsection (b) of this section and establishing suggested funding levels for said individual technologies.

(d) Commencing April 1, 2008, any person may apply to the authority for certification and funding as a Connecticut electric efficiency partner. Such application shall include the technologies that the applicant shall purchase or provide and that have been approved pursuant to subsection (b) of this section. In evaluating the application, the authority shall (1) consider the applicant’s potential to reduce customers’ electric demand, including peak electric demand, and associated electric charges tied to electric demand and peak electric demand growth, (2) determine the portion of the total cost of each project that shall be paid for by the customer participating in this program and the portion of the total cost of each project that shall be paid for by all electric ratepayers and collected pursuant to subsection (h) of this section. In making such determination, the authority shall ensure that all ratepayer investments maintain a minimum two-to-one payback ratio, and (3) specify that participating Connecticut electric efficiency partners shall maintain the technology for a period sufficient to achieve such investment payback ratio. The annual ratepayer contribution for projects approved pursuant to this section shall not exceed sixty million dollars. Not less than seventy-five per cent of such annual ratepayer investment shall be used for the technologies themselves. No person shall receive electric ratepayer funding pursuant to this subsection if such person has received or is receiving funding from the Energy Conservation and Load Management Funds for the projects included in said person’s application. No person shall receive electric ratepayer funding without receiving a certificate of public convenience and necessity as a Connecticut electric efficiency partner by the authority. The authority may grant an applicant a certificate of public convenience if it possesses and demonstrates adequate financial resources, managerial ability and technical competency. The authority may conduct additional requests for proposals from time to time as it deems appropriate. The authority shall specify the manner in which a Connecticut electric efficiency partner shall address measures of effectiveness and shall include performance milestones.

(e) Beginning February 1, 2010, a certified Connecticut electric efficiency partner may only receive funding if selected in a request for proposal developed, issued and evaluated by the authority. In evaluating a proposal, the authority shall take into consideration the potential to reduce customers’ electric demand including peak electric demand, and associated electric charges tied to electric demand and peak electric demand growth, including, but not limited to, federally mandated congestion charges and other electric costs, and shall utilize a cost benefit test established pursuant to subsection (c) of this section to rank responses for selection. The authority shall determine the portion of the total cost of each project that shall be paid by the customer participating in this program and the portion of the total cost of each project that shall be paid by all electric ratepayers and collected pursuant to the provisions of this subsection. In making such determination, the authority shall (1) ensure that all ratepayer investments maintain a minimum two-to-one payback ratio, and (2) specify that participating Connecticut electric efficiency partners shall maintain the technology for a period sufficient to achieve such investment payback ratio. The annual ratepayer contribution shall not exceed sixty million dollars. Not less than seventy-five per cent of such annual ratepayer investment shall be used for the technologies themselves. No Connecticut electric efficiency partner shall receive funding pursuant to this subsection if such partner has received or is receiving funding from the Energy Conservation and Load Management Funds for such technology. The authority may conduct additional requests for proposals from time to time as it deems appropriate. The authority shall specify the manner in which a Connecticut electric efficiency partner shall address measures of effectiveness and shall include performance milestones.

(f) The authority may retain the services of a third party entity with expertise in areas such as demand-side management solutions, customer-side renewable energy generation, customer-side distributed generation resources, customer-side emergency dispatchable generation resources, load shifting technologies and conservation and load management investments to assist in the development and operation of the Connecticut electric efficiency partner program. The costs for obtaining third party services pursuant to this subsection shall be recoverable through the systems benefits charge.

(g) The authority shall develop a long-term low-interest loan program to assist certified Connecticut electric efficiency partners in financing the customer portion of the capital costs of approved enhanced demand-side management technologies. The authority may establish such financing mechanism by the use of one or more of the following strategies: (1) Modifying the existing long-term customer-side distributed generation financing mechanism established pursuant to section 16-243j, (2) negotiating and entering into an agreement with Connecticut Innovations, Incorporated to establish a credit facility or to utilize grants, loans or loan guarantees for the purposes of this section upon such terms and conditions as Connecticut Innovations, Incorporated may prescribe including provisions regarding the rights and remedies available to Connecticut Innovations, Incorporated in case of default, or (3) selecting by competitive bid one or more entities that can provide such long-term financing.

(h) The authority shall provide for the payment of electric ratepayers’ portion of the costs of deploying enhanced demand-side management technologies by implementing a contractual financing agreement with Connecticut Innovations, Incorporated or a private financing entity selected through an appropriate open competitive selection process. No contractual financing agreements entered into with Connecticut Innovations, Incorporated shall exceed ten million dollars. Any electric ratepayer costs resulting from such financing agreement shall be recovered from all electric ratepayers through the systems benefits charge.

(i) On or before February 15, 2009, and annually thereafter, the authority shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the effectiveness of the Connecticut electric efficiency partner program established pursuant to this section. Said report shall include, but not be limited to, an accounting of all benefits and costs to ratepayers, a description of the approved technologies, the payback ratio of all investments, the number of programs deployed and a list of proposed projects compared to approved projects and reasons for not being approved.

(j) On or before April 1, 2011, the Public Utilities Regulatory Authority shall initiate a proceeding to review the effectiveness of the program and perform a ratepayer cost-benefit analysis. Based upon the authority’s findings in the proceeding, the authority may modify or discontinue the partnership program established pursuant to this section.

(k) (1) As used in this section:

(A) “Residential retail end use customer” means any electric, gas or heating fuel customer, regardless of heating source, who wishes to replace heating furnace or boiler equipment, or purchase either an underground or above ground propane fuel tank, including, but not limited to, a propane fuel tank that the residential retail end use customer leases, provided a residential retail end use customer (i) shall be a customer of an electric distribution company, and (ii) shall not include a customer who occupies leased premises or who does not own the premises on which the replacement heating furnace or boiler equipment is located or on which the underground or above ground propane tank to be purchased is located or will be located;

(B) “Heating furnace or boiler equipment” means the primary heating equipment for space and hot water needs, along with the ancillary piping, pumps, duct work and associated other equipment that may be required as part of the replacement of a heating furnace or boiler;

(C) “Furnace or boiler replacement and propane fuel tank purchase funds” means any funds approved by the third-party administrator pursuant to this subsection, provided (i) such funds may be used for the loan principal in an amount not to exceed fifteen thousand dollars, excluding interest expense associated with such loan and the expense for any loan default, and (ii) participating residential retail end use customers may be charged interest on the loan principal in an amount not to exceed three per cent, based on income eligibility as determined by the third-party administrator;

(D) “Electric distribution company” and “gas company” have the same meanings as provided in section 16-1;

(E) “Propane fuel tank” means a tank used to store propane fuel that is used in connection with residential heating of space, hot water needs, operation of an emergency generator for such space or the performance of indoor installed-appliance-based cooking in such space.

(2) Not later than September 1, 2013, the electric distribution and gas companies shall develop a residential furnace or boiler replacement and propane fuel tank purchase program funded by the systems benefits charge pursuant to section 16-245l in a manner that minimizes the impact on ratepayers. Said program shall be reviewed and approved or modified by the Department of Energy and Environmental Protection, in consultation with the Energy Conservation Management Board, within sixty days of receipt of the plan for said program. Said program shall include a contract for retention of a third-party administrator to become effective upon approval of the program by the department. Said program shall continue until the end of the sixth year of the program. On or before January 1, 2014, the electric distribution and gas companies shall retain the services of a third-party administrator with expertise in developing, implementing and administering residential lending programs, including credit evaluation, to provide financing for improvement projects by property owners, loan servicing and program administration. The third-party administrator shall, in conjunction with the electric distribution companies and gas companies, develop the program. On and after December 29, 2015, said program shall be amended to provide such residential lending to residential retail end use customers who seek to purchase either an underground or above ground propane fuel tank, including, but not limited to, a propane fuel tank that the residential retail end use customer leases.

(3) The third-party administrator shall be responsible for extending loans and administering the residential furnace or boiler replacement and propane fuel tank purchase program to assist residential retail end use customers in funding heating furnace or boiler equipment replacements and propane fuel tank purchases that meet all of the program requirements. (A) For heating furnace or boiler equipment replacements, the program requirements shall include, but not be limited to, (i) the total projected direct cost savings to the eligible residential retail end use customer resulting from the heating furnace or boiler replacement, calculated on an annual basis commencing from the month that the replacement furnace or boiler is projected to be in service, shall be greater than the total cost of the replacement funds over the term of the program in order to qualify for the program, (ii) the eligible customer shall pay a contribution of not less than ten per cent of the total cost of the replacement or conversion of the heating furnace or boiler and any additional amounts that are required in order to meet the program requirements, (iii) eligible customers shall have six consecutive months of timely utility payments and shall not have any past due balance owed to any electric distribution company or gas company, (iv) the term of the repayment of the replacement funds shall be the lesser of (I) the simple payback period of the replacement funds plus two years, or (II) ten years, and (v) the replacement furnace or boiler shall meet or exceed federal Energy Star standards. (B) For propane fuel tank purchases, the program requirements shall include, but not be limited to, (i) eligible customers shall have six consecutive months of timely utility payments and shall not have any past due balance owed to any electric distribution company, propane seller or gas company, (ii) the term of the repayment of the replacement funds shall be not longer than ten years, and (iii) the loan recipient shall have such propane tank inspected on an annual basis and forward a certificate of inspection to the third-party administrator. In the event that such propane tank is found to need repair as a result of such inspection, any person performing such inspection shall inform the homeowner and the applicable local fire marshal. If the requisite repair is not made in a timely fashion or as otherwise recommended or ordered by the local fire marshal, said fire marshal shall render such propane tank inoperable. Eligible residential retail end use customers may apply to the third-party administrator for participation in the program. The third-party administrator shall screen each applicant to ensure that the applicant meets the eligibility requirements and such program requirements prior to accepting the customer into the program. The third-party administrator shall create awareness of the propane fuel tank purchase provisions of the program by the general public and, in particular, by residential propane purchasers.

(4) Program participants shall repay the furnace or boiler replacement and propane fuel tank purchase funds through a monthly charge on the customer’s residential electric or gas utility bill, provided heating fuel customers shall be able to repay such replacement and propane fuel tank purchase funds through a monthly charge on such customer’s electric or gas utility bill. Furnace or boiler replacement and propane fuel tank purchase funds provided shall be reflected on the residential retail end use customer’s electric service or gas account, as applicable, for the premises on which the replacement heating furnace or boiler equipment or propane fuel tank is located. If the premises are sold, the amount of replacement or propane fuel tank purchase funds remaining to be repaid shall be transferred to subsequent service account holders at such premises, who may become program participants for purposes of the repayment obligation, unless the seller and buyer agree that the loan will not be transferred.

(5) Furnace or boiler replacement and propane fuel tank purchase funds shall be recovered through the systems benefits charge of the respective electric distribution company where the heating furnace or boiler equipment or propane tank is located. Any program costs incurred by the third-party administrator or the propane or gas company and funds not repaid by customers who default on their repayment obligations and other costs associated with the program or customers’ failure to repay replacement or propane fuel tank purchase funds to the third-party administrator shall be recovered through the systems benefits charge. All administrative and capital carrying costs of the electric distribution companies associated with the program shall be recovered by the companies through a reconciling component, such as the systems benefits charge as approved by the Public Utilities Regulatory Authority.

(6) On or before January 1, 2016, and on or before January 1, 2018, the Department of Energy and Environmental Protection and the Energy Conservation Management Board shall engage an independent third party to evaluate and submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and finance, revenue and bonding on the status of the program. Such report shall also include an evaluation of the program developed pursuant to section 16a-40m. The report shall include, but not be limited to, for each program, a review of (A) cost effectiveness of the program, (B) number of customers served and potential for growth, (C) the customer classes served, and (D) the fuel type of the financed equipment.

(7) The third-party administrator shall be entitled to take all available legal action as may be necessary to secure the furnace or boiler replacement and propane fuel tank purchase funds and repayment of the funds, including, but not limited to, attaching liens and requiring filings to be made on applicable land records or as otherwise necessary or required.

(P.A. 07-242, S. 94; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-247, S. 117; Dec. Sp. Sess. P.A. 15-1, S. 48.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsecs. (g) and (h), effective July 1, 2012; P.A. 13-247 added Subsec. (k) re residential furnace and boiler replacement program, effective June 19, 2013; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (k) by changing “residential furnace and boiler replacement program” to “residential furnace or boiler replacement and propane fuel tank purchase program”, by redefining “residential retail end use customer”, replacing defined term “furnace or boiler replacement funds” with “furnace or boiler replacement and propane fuel tank purchase funds” and defining “propane fuel tank” in Subdiv. (1), by changing “third year” to “sixth year” in Subdiv. (2), by adding provisions re propane fuel tank purchase in Subdivs. (2) to (5) and (7), by adding “and on or before January 1, 2018,” in Subdiv. (6), and by making conforming changes, effective December 29, 2015.



Section 16-243w - Advanced metering system plan and deployment.

(a) On or before July 1, 2007, each electric distribution company shall submit a plan to the Public Utilities Regulatory Authority to deploy an advanced metering system. In lieu of submitting a plan pursuant to this section, an electric distribution company may seek a determination by the authority that such company's existing metering system meets the requirements of this section. Such metering systems shall support net metering and be capable of tracking hourly consumption to support proactive customer pricing signals through innovative rate design, such as time-of-day or real-time pricing of electric service for all customer classes.

(b) Each plan to implement an advanced metering system developed pursuant to subsection (a) of this section shall outline an implementation schedule whereby meters and any network necessary to support such meters are fully deployed on or before January 1, 2009. On or after January 1, 2009, any customer may obtain a meter on demand.

(c) The cost of the advanced metering system, including, but not limited to, the meters, the network to support the meters, software and vendor costs to obtain the required information from the metering system and administrative, installation, operation maintenance costs, shall be borne by the electric distribution company and shall be recoverable in rates. Any unrecovered cost of the current metering system shall continue to be reflected in rates.

(d) Not later than six months after June 4, 2007, electric distribution companies, competitive electric suppliers and aggregators shall offer time-of-use pricing options to all customer classes. These pricing options shall include, but not be limited to, hourly and real-time pricing options.

(P.A. 07-242, S. 98; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-243x - Time-of-use meters. Notice of availability.

The Department of Energy and Environmental Protection shall require each electric distribution company to notify its customers on an ongoing basis regarding the availability of time-of-use meters, if applicable.

(P.A. 11-80, S. 105.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-243y - Microgrid grant and loan pilot program to support distributed energy generation for critical facilities.

(a) As used in this section:

(1) “Municipality” has the same meaning as provided in section 7-233b;

(2) “Critical facility” means any hospital, police station, fire station, water treatment plant, sewage treatment plant, public shelter, correctional facility or production and transmission facility of a television or radio station, whether broadcast, cable or satellite, licensed by the Federal Communications Commission, any commercial area of a municipality, a municipal center, as identified by the chief elected official of any municipality, or any other facility or area identified by the Department of Energy and Environmental Protection as critical;

(3) “Distributed energy generation” means the generation of electricity from a unit with a rating of not more than sixty-five megawatts on the premises of a retail end user within the transmission and distribution system;

(4) “Electric distribution company” and “participating municipal electric utility” have the same meanings as provided in section 16-1; and

(5) “Microgrid” means a group of interconnected loads and distributed energy resources within clearly defined electrical boundaries that acts as a single controllable entity with respect to the grid and that connects and disconnects from such grid to enable it to operate in both grid-connected or island mode.

(b) The Department of Energy and Environmental Protection shall establish a microgrid grant and loan pilot program to support local distributed energy generation for critical facilities. The department shall develop and issue a request for proposals from municipalities, electric distribution companies, participating municipal electric utilities, energy improvement districts and private entities seeking to develop microgrid distributed energy generation, or to repurpose existing distributed energy generation for use with microgrids, to support critical facilities. Any entity eligible to submit a proposal pursuant to this section may collaborate with any other such entity in submitting such proposal.

(c) The department shall award grants or loans under the microgrid grant and loan pilot program to any number of recipients. To the extent possible, the amount of loans and grants awarded under the program shall be evenly distributed between small, medium and large municipalities. Such grants and loans may provide: (1) Assistance to recipients for the cost of design, engineering services and interconnection infrastructure for any such microgrid, and (2) matching funds or low interest loans for an energy storage system or systems, as defined in section 16-1, or distributed energy generation projects first placed in service on or after July 1, 2016, provided such generation is derived from a Class I renewable energy source, as defined in section 16-1, or a Class III energy source, as defined in section 16-1, for any such microgrid. The department may establish any financing mechanism to provide or leverage additional funding to support the development of interconnection infrastructure, distributed energy generation and microgrids.

(d) Not later than January first, annually, for a period of five years after receiving a grant or loan under the microgrid grant and loan pilot program, the recipient of such grant or loan shall submit a report to the Public Utilities Regulatory Authority, the Office of Consumer Counsel and the Department of Energy and Environmental Protection and, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and energy. Such report shall include information concerning the status of such recipient's microgrid project.

(e) On or before January 1, 2013, the department shall file a report, in accordance with the provisions of section 11-4a, with the joint standing committee of the General Assembly having cognizance of matters relating to energy, identifying other funding sources necessary to expand the microgrid grant and loan pilot program established pursuant to this section and any legislative changes necessary to access such funding.

(f) The Department of Energy and Environmental Protection, in consultation with the Connecticut Academy of Science and Engineering, shall study the methods of providing reliable electric services to critical facilities, taking into consideration the location of such critical facilities. Such study shall evaluate the costs and benefits of such methods, including, but not limited to, the use of microgrids, undergrounding and portable turbine generation, and shall make recommendations identifying the most cost-effective and reliable of such methods. Not later than January 1, 2013, the department shall submit the findings of such study, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology.

(P.A. 12-148, S. 7; P.A. 13-239, S. 62; 13-298, S. 34; P.A. 16-196, S. 1.)

History: P.A. 12-148 effective June 15, 2012; P.A. 13-239 amended Subsec. (c) to delete provision re $15,000,000 limit on total amount awarded under program, effective July 1, 2013; P.A. 13-298 amended Subsec. (a)(2) to redefine “critical facility” to include a production and transmission facility of a television or radio station, effective July 8, 2013; P.A. 16-196 amended Subsec. (c) to replace “grants and loans shall only be used to provide” with “grants and loans may provide”, designate existing provision re assistance for microgrid as Subdiv. (1), add provision re matching funds or low interest loans as Subdiv. (2), add “interconnection infrastructure,” in provision re department to establish financing mechanism and delete “that is not limited to the cost of interconnection infrastructure”, effective July 1, 2016.



Section 16-243z - Geographic information systems data sharing. Disclosure of locations of medical hardship accounts in emergencies.

(a) For purposes of this section, “regional council of governments” has the same meaning as “council” in section 4-124i, and “electric distribution company” has the same meaning as provided in section 16-1.

(b) Upon the request of the geographic information systems or geospatial information systems analyst or coordinator, or any equivalent official, of any municipality or regional council of governments, an electric distribution company shall provide to such analyst, coordinator or official any geographic information systems or geospatial information systems data for such electric distribution company's service area identifying utility pole data for poles owned or jointly owned by such company in such municipality or the area served by such regional council of governments. Such data shall include pole ownership, identification number, XY coordinate location, pole height, pole classification and wattage size of street lights or post lights.

(c) Upon the request of a municipality for public safety reasons during an emergency, an electric distribution company may provide to such municipality the location of electric service accounts that are coded by such company as medical hardship accounts within such municipality.

(d) Prior to receipt of data from an electric distribution company under this section, a municipality or regional council of governments shall demonstrate to such company that it has implemented appropriate procedures to protect the confidentiality of the information. Any data provided by such company to a municipality or regional council of governments pursuant to this section shall be used by such entity for internal use only, and shall not be publicly disclosed by the municipality or regional council of governments or be subject to any public disclosure requirement without the prior consent of the electric distribution company and shall be exempt from disclosure under the Freedom of Information Act, as defined in section 1-200.

(June 12 Sp. Sess. P.A. 12-2, S. 155; P.A. 13-247, S. 292; P.A. 14-134, S. 78, 79.)

History: June Sp. Sess. P.A. 12-2 effective June 15, 2012; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials, effective January 1, 2015; P.A. 14-134 deleted references to electric company, effective June 6, 2014, and made a conforming change, effective January 1, 2015.



Section 16-244 - Electric deregulation; findings and declarations.

The General Assembly finds and declares that:

(1) The provision of affordable, safe and reliable electricity is key to the continuing growth of this state and to the health, safety and general welfare of its residents;

(2) Rates for electricity in this state and in the region are higher than the national average;

(3) Changes in generating technology now enable the provision of electric service at much lower rates than are currently being charged in Connecticut and competitive market forces can play a role in the reduction of Connecticut rates;

(4) It is in the best interest of the state to reduce rates for electricity to all customer classes, to prevent cross subsidization among customer classes and to allow for the competitive generation of electricity while retaining a regulated distribution system to ensure reliability;

(5) A competitive generation market should allow customers to choose among alternative generation services and allow customers a reasonable and fair opportunity to self-generate and interconnect;

(6) Those public policy measures under current law, including, but not limited to, those protecting customers under the winter moratorium and hardship provisions as well as conservation measures and incentives for using renewable energy sources, should be preserved;

(7) State regulations should encourage and allow for a sufficient number of in-state generating facilities to ensure an adequate and reliable power supply within the state and ensure development of a truly competitive generation market;

(8) The assurance of safe, reliable and available electric service to all customers in a uniform and equitable manner is an essential governmental objective and a restructured electric market must provide adequate safeguards to assure universal service and customer service protections;

(9) The generation of electricity must be achieved in a manner that does not endanger the public health or safety and that minimizes negative environmental impacts;

(10) The restructuring of the electric industry may result in a reduction in staffing levels at Connecticut generation facilities and those workers adversely affected by such restructuring should be protected;

(11) The current method of providing electric service has involved a balancing of costs, risks and rewards for electric utilities and their customers, and therefore the transition to a competitive generation market, including the determination of stranded costs, should be based on the principles of fairness and reasonableness and the result of a balance of the interests of electric customers, electric utilities and the public at large; and

(12) It is in the best interest of the state for all customers to use electricity as efficiently as possible.

(1949 Rev., S. 5656; P.A. 98-28, S. 2.)

History: P.A. 98-28 replaced existing provisions re authority of corporations to sell, transmit, convey and deliver electricity with declarations concerning deregulation of electric industry, effective July 1, 1998.

Cited. 145 C. 243.



Section 16-244a - Rate freeze for electric service.

Section 16-244a is repealed, effective May 8, 2013.

(P.A. 98-28, S. 3, 117; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-244b - Electric customers to choose electric suppliers. Phase-in of electric deregulation.

All customers of electric distribution companies, as defined in section 16-1, shall have the opportunity to purchase electric generation services from their choice of electric suppliers, as defined in section 16-1, in a competitive generation market in accordance with the schedule provided in this section. As of July 1, 2000, all customers shall have the opportunity to choose an electric supplier. On and after January 1, 2000, electric generation services shall be provided in accordance with section 16-244c to any customer who has not chosen an electric supplier or has declined, failed or been unable to enter into or maintain a contract for electric generation services with an electric supplier. The Public Utilities Regulatory Authority may adopt regulations, in accordance with chapter 54, to implement the phase-in schedule provided in this section.

(P.A. 98-28, S. 4, 117; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 60; P.A. 14-134, S. 10.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes; P.A. 14-134 deleted provision allowing certain customers in distressed municipalities to choose supplier of their electric generation services, effective June 6, 2014.



Section 16-244c - Standard service. Alternative standard service. Supplier of last resort. Back-up generation service. Participating electric suppliers.

(a)(1) On and after January 1, 2007, each electric distribution company shall provide electric generation services through standard service to any customer who (A) does not arrange for or is not receiving electric generation services from an electric supplier, and (B) does not use a demand meter or has a maximum demand of less than five hundred kilowatts.

(2) Not later than October 1, 2006, and periodically as required by subdivision (3) of this subsection, but not more often than every calendar quarter, the Public Utilities Regulatory Authority shall establish the standard service price for such customers pursuant to subdivision (3) of this subsection. Each electric distribution company shall recover the actual net costs of procuring and providing electric generation services pursuant to this subsection, provided such company mitigates the costs it incurs for the procurement of electric generation services for customers who are no longer receiving service pursuant to this subsection.

(3) An electric distribution company providing electric generation services pursuant to this subsection shall cooperate with the procurement manager of the Public Utilities Regulatory Authority and comply with the procurement plan for electric generation services contracts. Such plan shall require that the portfolio of service contracts be procured in such manner and duration as the authority determines to be most likely to produce just, reasonable and reasonably stable retail rates while reflecting underlying wholesale market prices over time. The portfolio of contracts shall be assembled in such manner as to invite competition; guard against favoritism, improvidence, extravagance, fraud and corruption; and secure a reliable electricity supply while avoiding unusual, anomalous or excessive pricing. An affiliate of an electric distribution company may bid for an electric generation services contract, provided such electric distribution company and affiliate are in compliance with the code of conduct established in section 16-244h.

(4) The procurement manager of the Public Utilities Regulatory Authority may retain the services of entities as it sees fit to assist with the procurement of electric generation services for standard service. Costs associated with the retention of such third-party entity shall be included in the cost of standard service.

(5) For standard service contracts procured prior to the authority's approval of the Procurement Plan, each bidder for a standard service contract shall submit its bid to the electric distribution company and the third-party entity who shall jointly review the bids and submit an overview of all bids together with a joint recommendation to the authority as to the preferred bidders. The authority may, within ten business days of submission of the overview, reject the recommendation regarding preferred bidders. In the event that the authority rejects the preferred bids, the electric distribution company and the third-party entity shall rebid the service pursuant to this subdivision. The authority shall review each bid in an uncontested proceeding that shall include a public hearing and in which any interested person, including, but not limited to, the Consumer Counsel, the Commissioner of Energy and Environmental Protection or the Attorney General, may participate.

(b) (1) Notwithstanding the provisions of this section regarding the procurement of electric generation services under standard service, section 16-244h or 16-245o, the Department of Energy and Environmental Protection may, from time to time, direct an electric distribution company to offer, through an electric supplier or electric suppliers, one or more alternative standard service options. Such alternative options shall include, but not be limited to, an option that consists of the provision of electric generation services that exceed the renewable portfolio standards established in section 16-245a and may include an option that utilizes strategies or technologies that reduce the overall consumption of electricity of the customer.

(2) (A) The authority shall develop such alternative option or options in a contested case conducted in accordance with the provisions of chapter 54. The authority shall determine the terms and conditions of such alternative option or options, including, but not limited to, (i) the minimum contract terms, including pricing, length and termination of the contract, and (ii) the minimum percentage of electricity derived from Class I or Class II renewable energy sources, if applicable. The electric distribution company shall, under the supervision of the authority, subsequently conduct a bidding process in order to solicit electric suppliers to provide such alternative option or options.

(B) The authority may reject some or all of the bids received pursuant to the bidding process.

(3) The authority may require an electric supplier to provide forms of assurance to satisfy the authority that the contracts resulting from the bidding process will be fulfilled.

(4) An electric supplier who fails to fulfill its contractual obligations resulting from this subdivision shall be subject to civil penalties, in accordance with the provisions of section 16-41, or the suspension or revocation of such supplier's license or a prohibition on the acceptance of new customers, following a hearing that is conducted as a contested case, in accordance with the provisions of chapter 54.

(c) (1) On and after January 1, 2007, an electric distribution company shall serve customers that are not eligible to receive standard service pursuant to subsection (a) of this section as the supplier of last resort. This subsection shall not apply to customers purchasing power under contracts entered into pursuant to section 16-19hh.

(2) An electric distribution company shall procure electricity at least every calendar quarter to provide electric generation services to customers pursuant to this subsection. The Public Utilities Regulatory Authority shall determine a price for such customers that reflects the full cost of providing the electricity on a monthly basis. Each electric distribution company shall recover the actual net costs of procuring and providing electric generation services pursuant to this subsection, provided such company mitigates the costs it incurs for the procurement of electric generation services for customers that are no longer receiving service pursuant to this subsection.

(d) On and after January 1, 2000, and until such time the regional independent system operator implements procedures for the provision of back-up power to the satisfaction of the Public Utilities Regulatory Authority, each electric distribution company shall provide electric generation services to any customer who has entered into a service contract with an electric supplier that fails to provide electric generation services for reasons other than the customer's failure to pay for such services. Between January 1, 2000, and December 31, 2006, an electric distribution company may procure electric generation services through a competitive bidding process or through any of its generation entities or affiliates. On and after January 1, 2007, such company shall procure electric generation services through a competitive bidding process pursuant to a plan submitted by the electric distribution company and approved by the authority. Such company may procure electric generation services through any of its generation entities or affiliates, provided such entity or affiliate is the lowest qualified bidder and provided further any such entity or affiliate is licensed pursuant to section 16-245.

(e) An electric distribution company is not required to be licensed pursuant to section 16-245 to provide standard service pursuant to subsection (a) of this section, supplier of last resort service pursuant to subsection (c) of this section or back-up electric generation service pursuant to subsection (d) of this section.

(f) The electric distribution company shall be entitled to recover reasonable costs incurred as a result of providing standard service pursuant to subsection (a) of this section or back-up electric generation service pursuant to subsection (d) of this section.

(g) The Public Utilities Regulatory Authority shall establish, by regulations adopted pursuant to chapter 54, procedures for when and how a customer is notified that his electric supplier has defaulted and of the need for the customer to choose a new electric supplier within a reasonable period of time or to return to standard service.

(h) (1) Notwithstanding the provisions of subsection (b) of this section regarding an alternative standard service option, an electric distribution company providing standard service, supplier of last resort service or back-up electric generation service in accordance with this section shall contract with its wholesale suppliers to comply with the renewable portfolio standards. The Public Utilities Regulatory Authority shall annually conduct an unconstested proceeding in order to determine whether the electric distribution company's wholesale suppliers met the renewable portfolio standards during the preceding year. On or before December 31, 2013, the authority shall issue a decision on any such proceeding for calendar years up to and including 2012, for which a decision has not already been issued. Not later than December 31, 2014, and annually thereafter, the authority shall, following such proceeding, issue a decision as to whether the electric distribution company's wholesale suppliers met the renewable portfolio standards during the preceding year. An electric distribution company shall include a provision in its contract with each wholesale supplier that requires the wholesale supplier to pay the electric distribution company an amount of five and one-half cents per kilowatt hour if the wholesale supplier fails to comply with the renewable portfolio standards during the subject annual period. The electric distribution company shall promptly transfer any payment received from the wholesale supplier for the failure to meet the renewable portfolio standards to the Clean Energy Fund for the development of Class I renewable energy sources, provided, on and after June 5, 2013, any such payment shall be refunded to ratepayers by using such payment to offset the costs to all customers of electric distribution companies of the costs of contracts entered into pursuant to sections 16-244r and 16-244t. Any excess amount remaining from such payment shall be applied to reduce the costs of contracts entered into pursuant to subdivision (2) of this subsection, and if any excess amount remains, such amount shall be applied to reduce costs collected through nonbypassable, federally mandated congestion charges, as defined in section 16-1.

(2) Notwithstanding the provisions of subsection (b) of this section regarding an alternative standard service option, an electric distribution company providing transitional standard offer service, standard service, supplier of last resort service or back-up electric generation service in accordance with this section shall, not later than July 1, 2008, file with the Public Utilities Regulatory Authority for its approval one or more long-term power purchase contracts from Class I renewable energy source projects with a preference for projects located in Connecticut that receive funding from the Clean Energy Fund and that are not less than one megawatt in size, at a price that is either, at the determination of the project owner, (A) not more than the total of the comparable wholesale market price for generation plus five and one-half cents per kilowatt hour, or (B) fifty per cent of the wholesale market electricity cost at the point at which transmission lines intersect with each other or interface with the distribution system, plus the project cost of fuel indexed to natural gas futures contracts on the New York Mercantile Exchange at the natural gas pipeline interchange located in Vermillion Parish, Louisiana that serves as the delivery point for such futures contracts, plus the fuel delivery charge for transporting fuel to the project, plus five and one-half cents per kilowatt hour. In its approval of such contracts, the authority shall give preference to purchase contracts from those projects that would provide a financial benefit to ratepayers and would enhance the reliability of the electric transmission system of the state. Such projects shall be located in this state. The owner of a fuel cell project principally manufactured in this state shall be allocated all available air emissions credits and tax credits attributable to the project and no less than fifty per cent of the energy credits in the Class I renewable energy credits program established in section 16-245a attributable to the project. On and after October 1, 2007, and until September 30, 2008, such contracts shall be comprised of not less than a total, apportioned among each electric distribution company, of one hundred twenty-five megawatts; and on and after October 1, 2008, such contracts shall be comprised of not less than a total, apportioned among each electrical distribution company, of one hundred fifty megawatts. The Public Utilities Regulatory Authority shall not issue any order that results in the extension of any in-service date or contractual arrangement made as a part of Project 100 or Project 150 beyond the termination date previously approved by the authority established by the contract, provided any party to such contract may provide a notice of termination in accordance with the terms of, and to the extent permitted under, its contract, except the authority shall grant, upon request, an extension of the latest of any such in-service date by (i) twelve months for any project located in a distressed municipality, as defined in section 32-9p, with a population of more than one hundred twenty-five thousand, and (ii) not more than thirty-six months for any project having a capacity of less than five megawatts, provided any such project (I) commences construction by April 30, 2015, and (II) the authority has provided previous approval of such contract. The cost of such contracts and the administrative costs for the procurement of such contracts directly incurred shall be eligible for inclusion in the adjustment to any subsequent rates for standard service, provided such contracts are for a period of time sufficient to provide financing for such projects, but not less than ten years, and are for projects which began operation on or after July 1, 2003. Except as provided in this subdivision, the amount from Class I renewable energy sources contracted under such contracts shall be applied to reduce the applicable Class I renewable energy source portfolio standards. For purposes of this subdivision, the authority's determination of the comparable wholesale market price for generation shall be based upon a reasonable estimate. On or before September 1, 2011, the authority, in consultation with the Office of Consumer Counsel and the Connecticut Green Bank, shall study the operation of such renewable energy contracts and report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(i) (1) As used in this section:

(A) “Participating electric supplier” means an electric supplier that is licensed by the department to provide electric service, pursuant to this subsection, to residential or small commercial customers.

(B) “Residential customer” means a customer who is eligible for standard service and who takes electric distribution-related service from an electric distribution company pursuant to a residential tariff.

(C) “Small commercial customer” means a customer who is eligible for standard service and who takes electric distribution-related service from an electric distribution company pursuant to a small commercial tariff.

(D) “Qualifying electric offer” means an offer to provide full requirements commodity electric service and all other generation-related service to a residential or small commercial customer at a fixed price per kilowatt hour for a term of no less than one year.

(2) In the manner determined by the authority, residential or small commercial service customers (A) initiating new utility service, (B) reinitiating service following a change of residence or business location, (C) making an inquiry regarding their utility rates, or (D) seeking information regarding energy efficiency shall be offered the option to learn about their ability to enroll with a participating electric supplier. Customers expressing an interest to learn about their electric supply options shall be informed of the qualifying electric offers then available from participating electric suppliers. The electric distribution companies shall describe then available qualifying electric offers through a method reviewed and approved by the authority. The information conveyed to customers expressing an interest to learn about their electric supply options shall include, at a minimum, the price and term of the available electric supply option. Customers expressing an interest in a particular qualifying electric offer shall be immediately transferred to a call center operated by that participating electric supplier.

(3) Not later than September 1, 2007, the authority shall establish terms and conditions under which a participating electric supplier can be included in the referral program described in subdivision (2) of this subsection. Such terms shall include, but not be limited to, requiring participating electrical suppliers to offer time-of-use and real-time use rates to residential customers.

(4) Each calendar quarter, participating electric suppliers shall be allowed to list qualifying offers to provide electric generation service to residential and small commercial customers with each customer's utility bill. The authority shall determine the manner such information is presented in customers' utility bills.

(5) Any customer that receives electric generation service from a participating electric supplier may return to standard service or may choose another participating electric supplier at any time, including during the qualifying electric offer, without the imposition of any additional charges. Any customer that is receiving electric generation service from an electric distribution company pursuant to standard service can switch to another participating electric supplier at any time without the imposition of additional charges.

(6) An electric distribution company shall transfer a residential customer to the standard service rate not later than seventy-two hours after receipt of a request from a residential customer eligible for standard service, provided such customer shall remain on the standard service rate for at least the remainder of that billing cycle. An electric distribution company shall transfer a residential customer to the electric generation service rate of an electric supplier not later than forty-five days after the electric distribution company receives from the electric supplier a successful enrollment of such residential customer.

(7) Notwithstanding any other provision of the general statutes, nothing shall prohibit a residential customer who moves from one dwelling to another dwelling within the state from immediately receiving electric generation service from an electric supplier, provided such customer was receiving such service from an electric supplier immediately prior to such move.

(j) Each electric distribution company shall offer to bill customers on behalf of participating electric suppliers and to pay such suppliers in a timely manner the amounts due such suppliers from customers for generation services, less a percentage of such amounts that reflects uncollectible bills and overdue payments as approved by the Public Utilities Regulatory Authority.

(k) On or before July 1, 2007, the Public Utilities Regulatory Authority shall initiate a proceeding to examine whether electric supplier bills rendered pursuant to section 16-245d and any regulations adopted thereunder sufficiently enable customers to compare pricing policies and charges among electric suppliers.

(l) The authority shall conduct a proceeding to determine the cost of billing, collection and other services provided by the electric distribution companies or the department solely for the benefit of participating electric suppliers and aggregators. The department shall order an equitable allocation of such costs among electric suppliers and aggregators. As part of this same proceeding, the department shall also determine the costs that the electric distribution companies incur solely for the benefit of standard service and last resort service customers. After such determination, the department shall allocate and provide for the equitable recovery of such costs from standard service or last resort service customers.

(m) Nothing in the provisions of this section shall preclude an electric distribution company from entering into standard service supply contracts or standard service supply components with electric generating facilities.

(P.A. 98-28, S. 20, 117; P.A. 03-135, S. 4; 03-221, S. 3, 4; P.A. 04-236, S. 9; 04-247, S. 2; June Sp. Sess. P.A. 05-1, S. 25, 26, 33; P.A. 06-196, S. 233; P.A. 07-242, S. 49, 92, 124; P.A. 11-80, S. 1, 91; June 12 Sp. Sess. P.A. 12-2, S. 171; P.A. 13-5, S. 9; 13-6, S. 1; 13-119, S. 7–9; 13-298, S. 13; 13-303, S. 10; P.A. 14-75, S. 3; 14-94, S. 25, 29; 14-134, S. 11.)

*Note: Public act 98-28 is entitled “An Act Concerning Electric Restructuring” and public act 03-135 is entitled “An Act Concerning Revisions to the Electric Restructuring Legislation”. (See Reference Tables captioned “Public Acts of 1998” and “Public Acts of 2003”, respectively, in Volume 16 which list the sections amended, created or repealed by the acts.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 made technical changes, deleted provision in Subsec. (a) re extension of the standard offer by the General Assembly, deleted former Subsec. (b) re service to customers on and after January 1, 2004, who do not or are unable to arrange for services, added new Subsec. (b) re transitional standard offer, added new Subsec. (c) re standard service, added new Subsec. (d) re alternative transitional standard offer and standard service, added new Subsec. (e) re supplier of last resort, redesignated existing Subsec. (c) as Subsec. (f) and amended said Subsec. to change “2003” to “2006” and “2004” to “2007” and to add “pursuant to a plan submitted by the electric distribution company and approved by the department”, redesignated existing Subsec. (d) as Subsec. (g) and amended said Subsec. to add reference to transitional standard offer service, standard service, and supplier of last resort service and to delete reference to January 1, 2004, redesignated existing Subsec. (e) as Subsec. (h) and amended said Subsec. to delete reference to default service and back-up electrical generation services, to add reference to transitional standard offer service, standard service and back-up electric generation service and to change “2004” to “2007”, redesignated existing Subsec. (f) as Subsec. (i) and amended said Subsec. to delete provision re standards or procedures for procuring power and competitive bidding, and added new Subsec. (j) re compliance with renewable portfolio standards and purchase of long-term power purchase contracts from Class I renewable energy source projects, effective July 1, 2003; P.A. 03-221 amended Subsec. (h) to make a technical change and amended Subsec. (j)(1) to revise provisions re contracting with suppliers to comply with the renewable portfolio standards, responsibility for payment for failure to meet such standards, and treatment of such payment, effective July 1, 2003; P.A. 04-236 amended Subsec. (b)(2)(E) to make a technical change, effective June 8, 2004; P.A. 04-247 amended Subsec. (j)(2) to add “for its approval”, to add requirement for projects to be not less than one megawatt in size, and to add requirement for a preference for projects that provide financial benefit to ratepayers or enhance reliability of the electric transmission system; June Sp. Sess. P.A. 05-1 amended Subsec. (b)(1) to designate existing language as Subpara. (A) and to add new Subpara. (B) to require the department to conduct a proceeding re receipt of information to select electric generating services, and amended Subsec. (b)(2)(D) to allow the transitional standard offer to be adjusted to provide for the cost of long-term power purchase contracts from certain Class I projects, effective July 1, 2005, and amended Subsec. (j)(2) to change filing deadline from July 1, 2007, to July 1, 2008, to add a new pricing option, to require projects to be located in this state, to provide air emission and tax credits for certain fuel cell projects, to replace language re inclusion of costs of the contracts in the generation service charge with language re the transitional standard offer and standard service, and to make technical changes; P.A. 06-196 made technical changes in Subsec. (j)(2), effective June 7, 2006; P.A. 07-242 amended Subsec. (e)(1) to delete limitation on any customer receiving electric generation services from electric supplier being eligible to receive supplier of last resort service without a one-year commitment and amended Subsec. (e)(2) to require electric distribution companies to procure electricity “at least every calendar quarter”, effective July 1, 2007, amended Subsec. (j)(2) to change total megawatts of contracts to not less than 125 megawatts on and after October 1, 2007, and until September 30, 2008, and to not less than 150 megawatts on and after October 1, 2008, and add provision re study, effective June 4, 2007, and added Subsecs. (k) to (n) re participating electric suppliers, effective July 1, 2007; P.A. 11-80 changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority” in Subsecs. (a)(1), (b)(1)(A) and (2)(A), (c)(2), (e)(2), (f), (j)(1), and (2) and (m), changed “Department of Public Utility Control” to “Department of Energy and Environmental Protection” in Subsecs. (a)(2), (d)(1), (i) and (l), changed “department” to “authority” in Subsecs. (b), (c), (d), (f), (j) and (k), changed “Renewable Energy Investment Fund” to “Clean Energy Fund” and “Renewable Energy Investments Advisory Council” to “Clean Energy Finance and Investment Authority” in Subsec. (j), amended Subsec. (c)(3) to delete provisions re mitigating variation of price, procurement plan criteria and timing of bid submittal and to add provisions re companies cooperating with procurement manager and complying with procurement plan and re bid by affiliate, amended Subsec. (c)(4) to allow Public Utilities Regulatory Authority's procurement manager to retain “entities as it sees fit to assist” re procurement of standard service electric generation services, amended Subsec. (c)(5) to add provisions re contracts procured prior to approval of plan developed pursuant to Sec. 16-244m and re department review of each bid, amended Subsec. (j)(2) to add “preference for projects located in Connecticut”, prohibit issuance of order that results in extension of in-service date or contractual arrangement re Project 100 or Project 150 and change “2007” to “2011”, added new Subsec. (n) re proceeding re billing cost, collection and services by electric distribution companies or department for participating electric suppliers and aggregators, and redesignated existing Subsec. (n) as Subsec. (o), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (j)(2) to add provision re extension of latest in-service date for projects located in certain distressed municipalities and make a technical change, effective June 15, 2012; P.A. 13-5 deleted former Subsecs. (a) and (b) re standard offer and transitional standard offer, redesignated existing Subsecs. (c) to (o) as Subsecs. (a) to (m), and made technical and conforming changes, effective May 8, 2013; P.A. 13-6 amended Subsec. (j)(2) to add provision re extension of latest in-service date for projects having a capacity of less than 5 megawatts and to make technical changes, effective May 8, 2013; P.A. 13-119 amended Subsecs. (a)(3), (g) and (j) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority” and further amended Subsec. (g) to add provision re return to standard service, effective June 18, 2013; P.A. 13-298 amended Subsec. (c)(5) to replace “department” with “authority”, add provision re participation by any interested person, including Commissioner of Energy and Environmental Protection, and make a technical change, effective July 8, 2013; P.A. 13-303 amended Subsec. (j)(1) to replace provision re contested case with provision re uncontested proceeding and to add provisions re issuing decisions on proceedings and refunding payments to ratepayers, effective June 5, 2013; P.A. 14-75 amended Subsec. (i) by adding Subdivs. (6) and (7) re transferring residential customer to standard service or electric generation service rate and re immediate receipt of electric generation service when moving, effective June 3, 2014; P.A. 14-94 amended Subsec. (h)(2) by changing in-service date extension from 24 months to 36 months for any project having a capacity less than 5 megawatts provided the project commences construction by April 30, 2015, and the authority has previously approved the contract, and by substituting “Connecticut Green Bank” for “Clean Energy Finance and Investment Authority”, effective June 6, 2014; P.A. 14-134 amended Subsec. (e) by deleting provision re standard offer electric generation services, effective June 6, 2014.



Section 16-244d - Program for distribution of information re electric suppliers. Rate board Internet web site.

(a) The Public Utilities Regulatory Authority, in consultation with the Office of Consumer Counsel, shall establish a program for the dissemination of information regarding electric suppliers. Such program shall require electric distribution companies to distribute an informational summary on electric suppliers to any new customer and to existing customers beginning on January 1, 2004, and semiannually thereafter. Such informational summary shall be developed by the authority and shall include, but not be limited to, the name of each licensed electric supplier, the state where the supplier is based, information on whether the supplier has active offerings for either residential or commercial and industrial consumers, the telephone number and Internet web site of the supplier, and information as to whether the supplier offers electric generation services from renewable energy sources in excess of the portfolio standards established pursuant to section 16-245a. The authority shall include pricing information in the informational summary to the extent the authority determines feasible. The authority shall post the informational summary in a conspicuous place on its Internet web site and provide electronic links to the Internet web site of each supplier. The authority shall update the informational summary on its Internet web site on at least a quarterly basis.

(b) (1) On or before October 1, 2014, the authority shall redesign the rate board Internet web site to better enable customers to compare pricing policies and charges among electric suppliers. Such redesign shall (A) reflect the best practices of similar rate board Internet web sites in other states and the development of a process to remove an electric supplier’s price listings from such Internet web site based on protocols established by the authority to ensure compliance with this chapter and to address customer complaints, and (B) emphasize (i) uniformity in how electric suppliers provide information for each category on the rate board Internet web site, (ii) ease of use by customers, and (iii) ease of selecting and purchasing a specific contract from an electric supplier shown on the rate board Internet web site.

(2) On or before July 1, 2017, and every two years thereafter, the authority shall review the rate board Internet web site and make any improvements to ensure such Internet web site remains a progressive tool for customers to compare pricing policies and charges among electric suppliers.

(P.A. 98-28, S. 17, 117; June Sp. Sess. P.A. 01-9, S. 18, 131; P.A. 03-135, S. 5; P.A. 10-32, S. 55; P.A. 11-80, S. 1; P.A. 13-5, S. 10; P.A. 14-75, S. 5; P.A. 15-12, S. 2.)

History: P.A. 98-28 effective July 1, 1998; June Sp. Sess. P.A. 01-9 extended the authority of the Department of Public Utility Control to retain consultants for implementing the public education outreach program from December 31, 2000, to December 31, 2005, effective July 1, 2001; P.A. 03-135 added new Subsec. (f) re program for the dissemination of information re electric suppliers and added new Subsec. (e) re the restart of the education outreach program, effective July 1, 2003; P.A. 10-32 made technical changes in Subsec. (f), effective May 10, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-5 deleted former Subsecs. (a) to (e) and (g) re comprehensive public education outreach program and Consumer Education Advisory Council, and deleted Subsec. (f) designator, effective May 8, 2013; P.A. 14-75 designated existing provisions as Subsec. (a) and made technical changes therein and added Subsec. (b) re rate board Internet web site, effective June 3, 2014; P.A. 15-12 made a technical change in Subsec. (b)(2).



Section 16-244e - Ownership or operation of generation assets. Customer bill.

(a) An electric distribution company shall not own or operate generation assets, except as provided in this section and sections 16-43d, 16-243m, 16-243u, 16a-3b and 16a-3c.

(b) Each electric distribution company shall provide all customers with a bill that separates the electric generation services component of those charges.

(P.A. 98-28, S. 5, 117; P.A. 03-135, S. 18; June Sp. Sess. P.A. 05-1, S. 4; P.A. 06-196, S. 234; P.A. 07-242, S. 63; P.A. 11-80, S. 1; P.A. 13-5, S. 37; P.A. 14-134, S. 81.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a)(6) to designate existing provisions as Subpara. (A) and to add Subpara. (B) re ownership or operation of generation assets by an electric distribution company, effective July 1, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a)(6) to add an exception re generation of electricity by an electric distribution company, effective July 21, 2005; P.A. 06-196 made a technical change in Subsec. (a)(6), effective June 7, 2006; P.A. 07-242 amended Subsec. (a)(6) to add exceptions re generation of electricity by electric distribution company, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b) to delete provision re calculation of base rates, effective May 8, 2013; P.A. 14-134 amended Subsec. (a) by deleting former Subdivs. (1) to (6)(A) re unbundling and separation, and amended Subsec. (b) by deleting provisions re hearing and final order, deleting reference to electric company and making technical changes, effective June 6, 2014.



Section 16-244f - Divestiture of nonnuclear electric generation facilities. Plan. Approval of sale by authority.

Section 16-244f is repealed, effective June 6, 2014.

(P.A. 98-28, S. 6, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-244g - Divestiture of nuclear electric generation facilities. Plan. Approval of sale by authority.

(a) As used in this section, “generation assets” means electric generation facilities and generation-related operations and functions owned by an electric distribution company and includes associated contractual obligations for energy or capacity from such generation assets, and “net proceeds” means the book income from the sale or divestiture of assets, consisting of sales price less reasonable expenses of sale, related income and other taxes.

(b) Not later than January 1, 2004, each electric distribution company shall either (1) submit its nuclear generation assets to a public auction held in a commercially reasonable manner, in accordance with subsection (c) of this section in order to divest itself of remaining nuclear generation assets, or (2) transfer remaining nuclear generation assets to one or more legally separate corporate affiliates at their book value, in which case no stranded costs shall be recovered.

(c) (1) Each electric distribution company that elects to divest itself of its nuclear generation assets shall, in a time frame that will allow divestiture to occur by January 1, 2004, submit a divestiture plan to the Public Utilities Regulatory Authority. The divestiture plan shall include (A) any documentation the authority determines is reasonably necessary to approve the auction procedure, including a copy of the request for proposal and a description of the solicitation process, (B) a detailed description of the process for the sale and transfer of nuclear generation assets, and (C) information the authority determines is necessary for the authority to determine the value of the minimum bid for each nuclear generation asset, as provided in subdivision (3) of this subsection. The authority shall hold a hearing and issue a final order approving or modifying the plan in a time frame that will allow divestiture to be accomplished by January 1, 2004. Any hearing shall be conducted as a contested case in accordance with chapter 54. The authority shall, after consultation with the Office of Consumer Counsel, appoint a consultant who shall be an entity unrelated to such company that meets qualifications set by the authority, to conduct the auction process.

(2) The authority shall not approve a sale unless (A) the sale price equals or exceeds the minimum bid established by the authority for the asset, (B) the authority determines the bidder meets all applicable qualifications established by federal law and regulation, (C) the sale is conducted in accordance with the divestiture plan as approved by the authority, (D) the bidder proves to the satisfaction of the authority that the bidder will preserve labor agreements in effect at the time of the sale, and (E) the sale will result in a net benefit to ratepayers, as determined by the authority. Transfer in ownership of any asset shall not occur until the authority determines the purchaser is fully qualified to provide electric generation services pursuant to section 16-245 or pursuant to applicable federal law and regulation. If the authority approves a sale in accordance with the provisions of this section, no further proceedings under section 16-43 shall be required.

(3) The authority shall determine the minimum bid price for each nuclear generation asset by determining the future net cash flow that a nuclear generation asset of comparable size, age and technical characteristics that is prudently and efficiently managed would be expected to produce over its expected remaining useful life, discounted to a present value.

(4) A generation entity or affiliate of an electric distribution company may bid on any nuclear generation asset, provided such entity or affiliate is qualified to bid, as provided in this subsection.

(5) If a final bid is less than book value for an asset, the electric distribution company shall be entitled to recover the difference between the bid price and the book value as stranded costs pursuant to subdivision (2) of subsection (h) of section 16-245e. If a final bid exceeds book value for an asset, the net proceeds realized by the electric distribution company that are above book value shall be netted against the amount of stranded costs as provided in subdivision (4) of subsection (h) of section 16-245e.

(d) (1) If an electric distribution company elects to sell all its remaining nuclear generation assets by public auction and complies with the provisions of subsection (c) of this section but does not receive any bids for an asset by a qualified bidder that equal or exceed the minimum bid price, as determined by the authority in accordance with the provisions of subsection (c) of this section, the authority shall calculate the value of stranded costs for each such asset in accordance with subdivision (3) of subsection (h) of section 16-245e.

(2) Not later than January 1, 2004, the electric distribution company shall transfer the nuclear generation assets described in subdivision (1) of this subsection to one or more legally separate corporate affiliates. If in order to comply with rules, regulations or licensing requirements of the United States Nuclear Regulatory Commission an electric distribution company is unable to legally separate its nuclear assets to one or more corporate affiliates, the generation assets may remain in separate divisions of the electric distribution company.

(e) (1) On and after January 1, 2000, and prior to the date when a nuclear generation asset is sold at public auction or transferred to a corporate affiliate, the difference between the return of and on capital costs allowed in rates for the nuclear generation asset and the income capitalization value established for such asset for such interim period pursuant to the methodology described in subdivision (3) of subsection (c) of this section shall be collected through the competitive transition assessment in accordance with section 16-245g.

(2) On or after the date when a nuclear generation asset is sold at public auction or transferred to a corporate affiliate, the authority shall calculate the stranded costs for nuclear generation assets in accordance with subsection (h) of section 16-245e.

(3) In no event shall any costs described in this subsection be funded at any time with the proceeds of rate reduction bonds pursuant to sections 16-245e to 16-245k, inclusive.

(P.A. 98-28, S. 7, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 82.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (a) by redefining “generation assets” and “net proceeds”, effective June 6, 2014.



Section 16-244h - Code of conduct for electric distribution companies, generation entities or affiliates and electric suppliers. Contents of code. Penalties, damages.

(a) Not later than January 1, 1999, the Public Utilities Regulatory Authority shall, by regulations adopted pursuant to chapter 54, establish a code of conduct which shall apply to electric distribution companies, as defined in section 16-1, their generation entities or affiliates and electric suppliers. The code of conduct shall become effective upon the completion of unbundling but not later than July 1, 1999.

(b) The code of conduct shall include: (1) Measures to ensure information, revenues, expenses, costs, assets, liabilities or other resources derived from or associated with providing electric transmission or distribution services by an electric distribution company are not used to subsidize any generation entity or affiliate; (2) safeguards to assure fair dealing between electric distribution companies and all other electric suppliers, as defined in section 16-1, including any generation entities or affiliates of the electric distribution company; (3) procedures for ensuring electric suppliers nondiscriminatory access to the transmission and distribution facilities of the electric distribution company; and (4) measures to ensure that an electric distribution company provides transmission and distribution service, applies tariffs to generation entities or affiliates and to unaffiliated electric suppliers in a nondiscriminatory manner and enforces such tariff provisions. The code of conduct shall, at a minimum, (A) prohibit any employee of a generation entity or affiliate from conducting distribution system operations or having access to system control centers or similar facilities used by distribution operations in any way that differs from the access available to employees of unaffiliated electric suppliers, (B) prohibit an employee of a generation entity or affiliate from having preferential access to any information concerning the electric distribution company's customers or distribution system that is not available on an equivalent basis to unaffiliated electric suppliers, (C) prohibit an employee of an electric distribution company from disclosing to an employee of a generation entity or affiliate information concerning its customers, the distribution system or other market information through nonpublic communications that is not available on an equivalent basis to all unaffiliated electric suppliers, (D) require employees of electric distribution companies to apply all tariff provisions relating to the sale or purchase of any retail access distribution service in a fair, impartial and nondiscriminatory manner, and (E) prohibit joint marketing activities between an electric distribution company and its generation entity or affiliate. The code of conduct shall not prohibit communications necessary for standard offer service pursuant to section 16-244c or when necessary to restore service or to prevent or respond to emergency conditions. Each electric distribution company shall annually submit to the authority such information as the authority may require in order to evaluate the actual effectiveness of the code of conduct in fulfilling the purposes of this section. The authority shall consult with the independent system operator on a regular basis regarding issues raised under this section. The authority may, upon its own motion or upon receipt of a complaint from any person alleging a violation of the code of conduct, investigate an electric distribution company's compliance with the code of conduct, and any such investigation shall be considered a contested case as defined in section 4-166. The authority may enter into appropriate orders to enforce the code, including cease and desist orders, and it may levy civil penalties against these entities subject to the code after notice and hearing pursuant to section 16-41. Any person aggrieved by a violation of the code of conduct shall also have a private right of action for damages against the electric distribution company or generation entity or affiliate, as the case may be.

(P.A. 98-28, S. 15, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 83.)

History: P.A. 98-28 effective July 1, 1998 (Revisor's note: In codifying this section an incorrect reference in Subsec. (b) to “section 19 of this act” was deemed by the Revisors to be a reference to “section 20” and therefore codified as section “16-244c”); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (b)(2) by replacing “electric company” with “electric distribution company”, effective June 6, 2014.



Section 16-244i - Duties of electric distribution companies.

(a) The Public Utilities Regulatory Authority shall continue to regulate electric distribution companies, as defined in section 16-1, in accordance with the provisions of section 16-19 and subsection (a) of section 16-19e and in accordance with existing rate orders except for assets for which funds have been received by the company pursuant to sections 16-245g to 16-245k, inclusive. Each electric distribution company shall maintain the integrity of the distribution system in conformity with the National Electric Safety Code and such other standards found applicable by the authority that are practiced by the electric distribution industry, in a manner sufficient to provide safe and reliable service, regardless of whether or not its generation entity or affiliate is the electric supplier, to all customers connected to the system consistent with this title and regulations adopted thereunder. Each electric distribution company shall provide nondiscriminatory access of its distribution facilities to every electric supplier, as defined in said section 16-1, provided no electric distribution company shall provide access of its distribution facilities to an entity that is not licensed as an electric supplier pursuant to section 16-245 except as provided under federal law.

(b) Each electric distribution company shall have the obligation to connect all customers to the company's distribution system, subject to rates, terms and conditions as may be approved by the Public Utilities Regulatory Authority in accordance with section 16-19 and the principles in subsection (a) of section 16-19e.

(c) Each electric distribution company shall continue to provide metering, billing and collection services, except that, on and after the effective date of the regulations adopted pursuant to section 16-245d, which allow an electric supplier to provide direct billing and collection services for electric generation services and related federally mandated congestion costs that such supplier provides to its customers that use a demand meter or have a maximum demand of not less than five hundred kilowatts and that choose to receive a bill directly from their electric supplier, an electric distribution company shall not provide such billing and collection services for such customers. The authority shall determine billing and metering protocols and any appropriate cost-sharing allocations among electric distribution companies and electric suppliers. Notwithstanding an electric supplier's right, in accordance with the general statutes, to terminate its contract with a customer for the provision of generation service by reason of the customer's nonpayment of the charges directly billed by the supplier to the customer, an electric supplier shall not disconnect electric service to the customer or otherwise terminate the physical delivery of electricity to customers directly billed by the electric supplier.

(d) The authority shall oversee quality and reliability of service for each electric distribution company and ensure that quality and reliability are the same as or better than levels that existed on July 1, 1998.

(P.A. 98-28, S. 16, 117; P.A. 04-86, S. 1; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 04-86 amended Subsec. (c) to add provisions re direct billing and metering by an electric supplier and prohibition against the disconnection of electric service by an electric supplier; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-244j - Electric transmission lines from Bethel to Norwalk. Moratorium. Working group and comprehensive assessment.

Section 16-244j is repealed, effective June 6, 2014.

(P.A. 02-95, S. 2; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-244k - Allocation of the proceeds of the retail adder.

Section 16-244k is repealed, effective May 8, 2013.

(P.A. 03-135, S. 21; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-244l - Modification of fuel cell electricity purchase agreements.

The administrator of any project utilizing fuel cells with an electricity purchase agreement entered into and approved by the Public Utilities Regulatory Authority pursuant to subsection (h) of section 16-244c with a generating capacity of not greater than five megawatts, to be sited within fifty feet of a natural gas transmission facility that operates at pressures in excess of one hundred fifty pounds, may submit a request to said authority for a modification to such purchase agreement that would permit the project to move to an alternative location and allow for an equitable adjustment in contract pricing to account for any change in the project attributable to the change in location. Said authority shall open a docket to review such modification request not later than thirty days after receipt of such request. Said authority may approve such modification request not later than one hundred twenty days after receipt of such request. Factors affecting such modification shall be limited to location, contract pricing and schedule attributable to the change in location. No existing electricity purchase agreement shall be cancelled or deemed in noncompliance by an electric distribution company until such modification is approved.

(P.A. 10-152, S. 9; P.A. 11-80, S. 1; P.A. 13-5, S. 38.)

History: P.A. 10-152 effective June 8, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 made a technical change, effective May 8, 2013.



Section 16-244m - Procurement Plan re standard service.

(a)(1) On or before January 1, 2012, and annually thereafter, the procurement manager of the Public Utilities Regulatory Authority, in consultation with each electric distribution company, and others at the procurement manager's discretion, including, but not limited to, the Commissioner of Energy and Environmental Protection, a municipal energy cooperative established pursuant to chapter 101a, other than entities, individuals and companies or their affiliates potentially involved in bidding on standard service, shall develop a plan for the procurement of electric generation services and related wholesale electricity market products that will enable each electric distribution company to manage a portfolio of contracts to reduce the average cost of standard service while maintaining standard service cost volatility within reasonable levels. Each Procurement Plan shall provide for the competitive solicitation for load-following electric service and may include a provision for the use of other contracts, including, but not limited to, contracts for generation or other electricity market products and financial contracts, and may provide for the use of varying lengths of contracts. If such plan includes the purchase of full requirements contracts, it shall include an explanation of why such purchases are in the best interests of standard service customers.

(2) All reasonable costs associated with the development of the Procurement Plan by the authority shall be recoverable through the assessment in section 16-49. All electric distribution companies' reasonable costs associated with the development of the Procurement Plan shall be recoverable through a reconciling bypassable component of the electric rates as determined by the authority.

(b) The procurement manager shall, not less than quarterly, prepare a written report on the implementation of the Procurement Plan. If the procurement manager finds that an interim amendment to the annual plan might substantially further the goals of reducing the cost or cost volatility of standard service, the procurement manager may petition the Public Utilities Regulatory Authority for such an interim amendment. The Public Utilities Regulatory Authority shall provide notice of the proposed amendment to the Office of Consumer Counsel and the electric distribution companies. The Office of Consumer Counsel and the electric distribution companies shall have two business days from the date of such notice to request an uncontested proceeding and a technical meeting of the Public Utilities Regulatory Authority regarding the proposed amendment, which proceeding and meeting shall occur if requested. The Public Utilities Regulatory Authority may approve, modify or deny the proposed amendment, with such approval, modification or denial following the technical meeting if one is requested. The Public Utilities Regulatory Authority's ruling shall occur within three business days after the technical meeting, if one is requested, or within three business days of the expiration of the time for requesting a technical meeting if no technical meeting is requested. The Public Utilities Regulatory Authority may maintain the confidentiality of the technical meeting to the full extent allowed by law.

(c) The costs of procurement for standard service shall be borne solely by the standard service customers.

(d) (1) The Public Utilities Regulatory Authority shall conduct an uncontested proceeding to approve, with any amendments it determines necessary, the Procurement Plan submitted pursuant to subsection (a) of this section.

(2) The Public Utilities Regulatory Authority shall report annually in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the Procurement Plan and its implementation. Any such report may be submitted electronically.

(P.A. 11-80, S. 92; P.A. 13-298, S. 14.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 amended Subsecs. (a) and (d) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority”, amended Subsec. (a) to designate existing provisions as Subdiv. (1) and amend same to add Commissioner of Energy and Environmental Protection re consultation at procurement manager's discretion, and add Subdiv. (2) re recovery of reasonable costs associated with developing the plan, amended Subsec. (b) to delete provision re procurement manager meeting with commissioner, amended Subsec. (d)(2) to allow electronic submission of report, and made technical changes, effective July 8, 2013.



Section 16-244n - Standard service contract buydown.

Upon the request of an electric distribution company, the Department of Energy and Environmental Protection shall initiate a docket to consider the buydown of an electric distribution company's current standard service contract to reduce ratepayer bills and conduct a cost benefit analysis of such a buydown. If the department, as a result of such docket, determines such a buydown is in the best interest of ratepayers, the company shall proceed with such buydown.

(P.A. 11-80, S. 93.)

History: P.A. 11-80 effective July 1, 2011 (Revisor's note: A reference to “Bureau of Public Utility Control” was deleted editorially by the Revisors for clarity).



Section 16-244o - Generation evaluation and procurement process.

On or before January 1, 2012, and from time to time thereafter, as the Department of Energy and Environmental Protection determines to be in the best interests of Connecticut customers, the department shall initiate a generation evaluation and procurement process. The evaluation process shall entail a nonbinding prequalification process to identify potentially eligible new generators. Interested generators shall submit to the department information demonstrating how the generator will reduce electrical rates for Connecticut ratepayers while maintaining or improving reliability, improving environmental characteristics of the Connecticut generation fleet and providing economic benefit to Connecticut. A determination of eligibility shall be based on a showing of project attributes, including, but not limited to, ratepayer, environmental and economic benefits, as well as a demonstration of reasonable certainty of completion of development, construction and permitting activities. If the department makes a determination of eligibility of one or more generators, it shall issue a request for proposals to consider bilateral purchasing contracts from new generators by pricing such electricity on a cost-of-service basis, power purchase agreement or other mechanism the department determines to be in the best interest of Connecticut customers, which contracts shall directly or indirectly, or in combination with other initiatives, provide electricity at lower rates for Connecticut consumers. Such contracts shall be for a term of not less than five and not more than twenty years and shall provide that development, construction and operation risk be borne by the generator. Generators shall be awarded contracts based on criteria, including, but not limited to, reduction of rates, generator's heat rate, decrease in regulated pollution and cost-effectiveness.

(P.A. 11-80, S. 94.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244p - Transmission line project review.

The Department of Energy and Environmental Protection shall review any proposed merchant transmission line project (1) in which a Connecticut electric distribution company may have a financial interest, or (2) that may be constructed in whole or in part in this state to determine whether to procure transmission services from such transmission lines at a rate that will lower electricity rates for Connecticut consumers.

(P.A. 11-80, S. 96.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244q - Request for proposal re reliability concerns.

On or after March 1, 2012, and annually thereafter, not later than fifteen days after receiving a report of a reliability concern pursuant to section 16-50r, the Commissioner of Energy and Environmental Protection may issue a request for proposal to seek alternative solutions to the concern. Such request for proposal shall, where relevant, solicit proposals that include energy efficiency measures or generation. The commissioner shall publish such request for proposal in one or more newspapers or periodicals. Notwithstanding the provisions of this section, the commissioner may determine that a request for proposal is unnecessary. Any determination that a request for proposal is not required shall include the commissioner's reasons for such determination.

(P.A. 11-80, S. 98.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244r - Long-term contracts re zero emission generation projects. Solicitation of Class I generation projects. Renewable energy credits.

(a) Commencing on January 1, 2012, and within the period established in subsection (a) of section 16-244s, each electric distribution company shall solicit and file with the Public Utilities Regulatory Authority for its approval one or more long-term contracts with owners or developers of Class I generation projects that emit no pollutants and that are less than one thousand kilowatts in size, located on the customer side of the revenue meter and serve the distribution system of the electric distribution company. The authority may give a preference to contracts for technologies manufactured, researched or developed in the state.

(b) Solicitations conducted by the electric distribution company shall be for the purchase of renewable energy credits produced by eligible customer-sited generating projects over the duration of the long-term contract. For purposes of this section, a long-term contract is a contract for fifteen years.

(c) (1) The aggregate procurement of renewable energy credits by electric distribution companies pursuant to this section shall (A) be eight million dollars in the first year, and (B) increase by an additional eight million dollars per year in years two to four, inclusive.

(2) After year four, the authority shall review contracts entered into pursuant to this section and if the cost of the technologies included in such contracts have been reduced, the authority shall seek to enter new contracts for the total of six years.

(A) The aggregate procurement of renewable energy credits by electric distribution companies pursuant to this subdivision shall (i) increase by an additional eight million dollars per year in years five and six, (ii) be forty-eight million dollars in years seven to fifteen, inclusive, and (iii) decline by eight million dollars per year in years sixteen to twenty-one, inclusive, provided any money not allocated in any given year may roll into the next year's available funds.

(B) For the sixth year solicitation, each electric distribution company shall solicit and file with the Public Utilities Regulatory Authority for its approval one or more long-term contracts with owners or developers of Class I generation projects that: (i) Emit no pollutants and that are less than one thousand kilowatts in size, located on the customer side of the revenue meter and serve the distribution system of the electric distribution company, provided such contracts do not exceed fifty per cent of the dollar amount established for year six under subparagraph (A) of this subdivision; and (ii) are less than two megawatts in size, located on the customer side of the revenue meter, serve the distribution system of the electric distribution company, and use Class I technologies that have no emissions of no more than 0.07 pounds per megawatt-hour of nitrogen oxides, 0.10 pounds per megawatt-hour of carbon monoxide, 0.02 pounds per megawatt-hour of volatile organic compounds, and one grain per one hundred standard cubic feet, provided such contracts do not exceed fifty per cent of the dollar amount established for year six under subparagraph (A) of this subdivision. The authority may give a preference to contracts for technologies manufactured, researched or developed in the state.

(3) The production of a megawatt hour of electricity from a Class I renewable energy source first placed in service on or after July 1, 2011, shall create one renewable energy credit. A renewable energy credit shall have an effective life covering the year in which the credit was created and the following calendar year. The obligation to purchase renewable energy credits shall be apportioned to electric distribution companies based on their respective distribution system loads at the commencement of the procurement period, as determined by the authority. For contracts entered into in calendar year 2012, an electric distribution company shall not be required to enter into a contract that provides a payment of more than three hundred fifty dollars, per renewable energy credit in any year over the term of the contract. For contracts entered into in calendar years 2013 to 2017, inclusive, at least ninety days before each annual electric distribution company solicitation, the Public Utilities Regulatory Authority may lower the renewable energy credit price cap specified in this subsection by three to seven per cent annually, during each of the six years of the program over the term of the contract. In the course of lowering such price cap applicable to each annual solicitation, the authority shall, after notice and opportunity for public comment, consider such factors as the actual bid results from the most recent electric distribution company solicitation and reasonably foreseeable reductions in the cost of eligible technologies.

(d) Notwithstanding subdivision (1) of subsection (h) of section 16-244c, an electric distribution company may retire the renewable energy credits it procures through long-term contracting to satisfy its obligation pursuant to section 16-245a.

(e) Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the long-term contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(P.A. 11-80, S. 107; P.A. 13-5, S. 39; P.A. 16-196, S. 2.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsec. (d) to make a technical change, effective May 8, 2013; P.A. 16-196 amended Subsec. (c)(2) by replacing “If the authority determines such costs have been reduced, the” with “The” in Subpara. (A), and by deleting provisions re aggregate procurement of renewable energy credits by electric distribution companies and adding provisions re sixth year solicitation and contracts with owners or developers of Class I generation projects in Subpara. (B), effective July 1, 2016.



Section 16-244s - Zero emission generation projects solicitation plan. Procurement plan. Noncompliance fee.

(a) To procure the long-term contracts described in section 16-244r, each electric distribution company shall, not later than one hundred eighty days after July 1, 2011, propose a six-year solicitation plan that shall include (1) a timetable and methodology for soliciting proposals for the long-term purchase of renewable energy credits from in-state generators of Class I technologies that emit no pollutants and are not more than one megawatt in size, and (2) declining annual incentives during each of the six years of the program. The electric distribution company's solicitation plan shall be subject to the review and approval of the Public Utilities Regulatory Authority.

(b) The electric distribution company's approved solicitation plan shall be designed to foster a diversity of project sizes and participation among all eligible customer classes subject to cost-effectiveness considerations. Separate procurement processes shall be conducted for (1) systems up to one hundred kilowatts; (2) systems greater than one hundred kilowatts but less than two hundred fifty kilowatts; and (3) systems between two hundred fifty and one thousand kilowatts. The Public Utilities Regulatory Authority shall give preference to competitive bidding for resources of more than one hundred kilowatts, with bids ranked in order on the basis of lowest net present value of required renewable energy credit price, unless the authority determines that an alternative methodology is in the best interests of the electric distribution company's customers and the development of a competitive and self-sustaining market. Systems up to one hundred kilowatts in size shall be eligible to receive, on an ongoing and continuous basis, a renewable energy credit offer price equivalent to the weighted average accepted bid price in the most recent solicitation for systems greater than one hundred kilowatts but less than two hundred fifty kilowatts, plus an additional incentive of ten per cent.

(c) Each electric distribution company shall execute its approved six-year solicitation plan and submit to the Public Utilities Regulatory Authority for review and approval of its preferred procurement plan comprised of any proposed contract or contracts with independent developers. If an electric distribution company's solicitation does not result in proposed contracts totaling the annual expenditure pursuant to subsection (a) of section 16-244r and the Public Utilities Regulatory Authority has reduced the cap price by more than three per cent pursuant to subsection (c) of section 16-244r, the authority shall, within ninety days, issue a request for proposals for additional contracts. The authority shall approve contract proposals submitted in response to such request on a least-cost basis, provided an electric distribution company shall not be required to enter into a contract that provides for a payment in any year of the contract that exceeds the renewable energy price cap for the prior year by less than three per cent.

(d) The Public Utilities Regulatory Authority shall hold a hearing that shall be conducted as an uncontested case, in accordance with the provisions of chapter 54, to approve, reject or modify an application for approval of the electric distribution company's procurement plan. The authority shall only approve such proposed plan if the authority finds that (1) the solicitation and evaluation conducted by the electric distribution company was the result of a fair, open, competitive and transparent process; (2) approval of the procurement plan would result in the greatest expected ratepayer value from energy from Class I or renewable energy credits at the lowest reasonable cost; and (3) such procurement plan satisfies other criteria established in the approved solicitation plan. The authority shall not approve any proposal made under such plan unless it determines that the plan and proposals encompass all foreseeable sources of revenue or benefits and that such proposals, together with such revenue or benefits, would result in the greatest expected ratepayer value from energy technologies that emit no pollutants or renewable energy credits. The authority may, in its discretion, retain the services of an independent consultant with expertise in the area of energy procurement to assist in such determination. The independent consultant shall be unaffiliated with the electric distribution company or its affiliates and shall not, directly or indirectly, have benefited from employment or contracts with the electric distribution company or its affiliates in the preceding five years, except as an independent consultant. The electric distribution company shall provide the independent consultant immediate and continuing access to all documents and data reviewed, used or produced by the electric distribution company in its bid solicitation and evaluation process. The electric distribution company shall make all its personnel, agents and contractors used in the bid solicitation and evaluation available for interview by the consultant. The electric distribution company shall conduct any additional modeling requested by the independent consultant to test the assumptions and results of the bid evaluation process. The independent consultant shall not participate in or advise the electric distribution company with respect to any decisions in the bid solicitation or bid evaluation process. The authority's administrative costs in reviewing the electric distribution company's procurement plan and the costs of the consultant shall be recovered through a reconciling component of electric rates as determined by the authority.

(e) The electric distribution company shall be entitled to recover its reasonable costs and fees prudently incurred of complying with its approved procurement plan through a reconciling component of electric rates as determined by the authority. Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the long-term contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(f) Failure by the electric distribution company to execute its approved solicitation plan shall result in a noncompliance fee. Unless, upon petition by the electric distribution company, the authority grants the distribution company an extension not to exceed ninety days to correct this deficiency, the electric distribution company shall be assessed a noncompliance fee one hundred twenty-five per cent of the difference between the annual distribution company expenditures required pursuant to subsection (c) of section 16-244r and the contractually committed expenditure for renewable energy credits from eligible zero emissions customer-sited generating projects in that year. The noncompliance fees associated with the procurement shortfall shall be collected by the distribution company, maintained in a separate interest-bearing account and disbursed to the department on a quarterly basis. Funds collected by the authority pursuant to this section shall be used to support the deployment of Class I zero emissions generating systems installed in the state with priority given to otherwise underserved market segments, including, but not limited to, low-income housing, schools and other public buildings and nonprofits. The authority may waive a noncompliance fee assessed pursuant to this section if the authority determines that meeting the requirements of this subsection would be commercially infeasible.

(g) Not later than sixty days after its approval of the distribution company procurement plans submitted on or before January 1, 2013, the Public Utilities Regulatory Authority shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to energy. The report shall document for each distribution company procurement plan: (1) The total number of renewable energy credits bid relative to the number of renewable energy credits requested by the distribution company; (2) the total number of bidders in each market segment; (3) the number and value of contracts awarded; (4) the total weighted average price of the renewable energy credits or energy so purchased; and (5) the extent to which the costs of the technology has been reduced. The authority shall not report individual bid information or other proprietary information.

(P.A. 11-80, S. 108.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244t - Power purchase contracts re low-emission generation projects. Renewable energy credits.

(a) Commencing on January 1, 2012, and within one hundred eighty days, each electric distribution company shall solicit and file with the Public Utilities Regulatory Authority for its approval one or more fifteen-year power purchase contracts with owners or developers of generation projects that are less than two megawatts in size, located on the customer side of the revenue meter, serve the distribution system of the electric distribution company, and use Class I technologies that have no emissions of no more than 0.07 pounds per megawatt-hour of nitrogen oxides, 0.10 pounds per megawatt-hour of carbon monoxide, 0.02 pounds per megawatt-hour of volatile organic compounds, and one grain per one hundred standard cubic feet. The authority may give a preference to contracts for technologies manufactured, researched or developed in the state.

(b) Solicitations conducted by the electric distribution company shall be for the purchase of renewable energy credits produced by eligible customer-sited generating projects over the duration of the contract.

(c) (1) The aggregate procurement of renewable energy credits by electric distribution companies pursuant to this section shall (A) be up to four million dollars in year one, and (B) increase by up to an additional four million dollars per year in years two and three. After year three, the authority shall review the contracts entered into pursuant to this section and if the cost of the technologies eligible for such contracts have been reduced, the authority shall seek to enter new contracts for the total of five years.

(2) If the authority determines that the cost of such technologies have been reduced, the authority shall seek to enter new contracts for a total of five years. The aggregate procurement of renewable energy credits pursuant to this subdivision shall (A) increase by an additional four million dollars per year in years four and five, (B) be twenty million dollars per year in years six through fifteen, and (C) decline by four million dollars per year in years sixteen through twenty.

(3) If the authority determines that such costs have not been reduced, the aggregate procurement of renewable energy credits pursuant to subdivision (1) of this subsection shall (A) be twelve million dollars per year in years four through fifteen, and (B) decline by four million dollars per year in years sixteen through eighteen.

(4) Any money not allocated in any given year may roll into the next year's available funds. The production of a megawatt hour of electricity from a Class I renewable energy source first placed in service on or after July 1, 2011, shall create one renewable energy credit. A renewable energy credit shall have an effective life covering the year in which the credit was created and the following calendar year. The obligation to purchase renewable energy credits shall be apportioned to electric distribution companies based on their respective distribution system loads at the commencement of the procurement period, as determined by the authority. An electric distribution company shall not be required to enter into a contract that provides a payment of more than two hundred dollars per megawatt hour over the term of the contract.

(d) Notwithstanding subdivision (1) of subsection (h) of section 16-244c, an electric distribution company may retire the renewable energy credits it procures through long-term contracting to satisfy its obligation pursuant to section 16-245a.

(e) Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(P.A. 11-80, S. 110; P.A. 13-5, S. 40.)

History: P.A. 11-80 effective July 1, 2011 (Revisor's note: In Subsec. (c)(3), a reference to “that subdivision” was changed editorially by the Revisors to “subdivision (1) of this subsection” for accuracy); P.A. 13-5 amended Subsec. (d) to make a technical change, effective May 8, 2013.



Section 16-244u - Virtual net metering.

(a) As used in this section:

(1) “Beneficial account” means an in-state retail end user of an electric distribution company designated by a customer host or an agricultural customer host in such electric distribution company's service area to receive virtual net metering credits from a virtual net metering facility or an agricultural virtual net metering facility;

(2) “Customer host” means an in-state retail end user of an electric distribution company that owns, leases or enters into a long-term contract for a virtual net metering facility and participates in virtual net metering;

(3) “Agricultural customer host” means an in-state retail end user of an electric distribution company that uses electricity for the purpose of agriculture, as defined in subsection (q) of section 1-1, owns, leases or enters into a long-term contract for an agricultural virtual net metering facility and participates in agricultural virtual net metering;

(4) (A) “Unassigned virtual net metering credit” means, in any given electric distribution company monthly billing period, a virtual net metering credit that remains after both the customer host and its beneficial accounts have been billed for zero kilowatt hours related to the generation service charges and a declining percentage of the transmission and distribution charges on such billings through virtual net metering;

(B) “Unassigned agricultural virtual net metering credit” means, in any given electric distribution company monthly billing period, an agricultural virtual net metering credit that remains after both the agricultural customer host and its beneficial accounts have been billed for zero kilowatt hours related to the generation service charges and a declining percentage of the transmission and distribution charges on such billings through agricultural virtual net metering;

(5) “Virtual net metering” means the process of combining the electric meter readings and billings, including any virtual net metering credits, for a municipal, state or agricultural customer host and a beneficial account related to such customer host's account through an electric distribution company billing process related to the generation service charges and a declining percentage of the transmission and distribution charges on such billings;

(6) “Virtual net metering credit” means a credit equal to the retail cost per kilowatt hour the customer host may have otherwise been charged for each kilowatt hour produced by a virtual net metering facility that exceeds the total amount of kilowatt hours used during an electric distribution company monthly billing period; and

(7) (A) “Virtual net metering facility” means a Class I renewable energy source or a Class III source that: (i) Is served by an electric distribution company, owned, leased or subject to a long-term contract by a customer host and serves the electricity needs of the customer host and its beneficial accounts; (ii) is within the same electric distribution company service territory as the customer host and its beneficial accounts; and (iii) has a nameplate capacity rating of three megawatts or less; and

(B) “Agricultural virtual net metering facility” means a Class I renewable energy source that is operated as part of a business for the purpose of agriculture, as defined in subsection (q) of section 1-1, that: (i) Is served by an electric distribution company on land owned or controlled by an agricultural customer host and serves the electricity needs of the agricultural customer host and its beneficial accounts; (ii) is within the same electric distribution company service territory as the agricultural customer host and its beneficial accounts; and (iii) has a nameplate capacity rating of three megawatts or less.

(8) “Declining percentage of the transmission and distribution charges” means, during the period commencing on the first day of commercial operation of a virtual net metering facility or an agricultural virtual net metering facility and ending after one year, eighty per cent of the transmission and distribution charges, during the period commencing at the beginning of the second year of commercial operation of a virtual net metering facility or an agricultural virtual net metering facility and ending after one year, sixty per cent of the transmission and distribution charges, and commencing at the beginning of the third year of commercial operation of a virtual net metering facility or an agricultural virtual net metering facility and for each year thereafter, forty per cent of the transmission and distribution charges.

(b) Each electric distribution company shall provide virtual net metering to its municipal, state or agricultural customer hosts and shall make any necessary interconnections for a virtual net metering facility or an agricultural virtual net metering facility. Upon request by a municipal, state or agricultural customer host to implement the provisions of this section, an electric distribution company shall install metering equipment, if necessary. For each municipal, state or agricultural customer host, such metering equipment shall (1) measure electricity consumed from the electric distribution company's facilities; (2) deduct the amount of electricity produced but not consumed; and (3) register, for each monthly billing period, the net amount of electricity produced and, if applicable, consumed. If, in a given monthly billing period, a municipal, state or agricultural customer host supplies more electricity to the electric distribution system than the electric distribution company delivers to the municipal, state or agricultural customer host, the electric distribution company shall bill the municipal, state or agricultural customer host for zero kilowatt hours of generation and assign a virtual net metering credit to the municipal, state or agricultural customer host's beneficial accounts for the next monthly billing period. Such credit shall be applied against the generation service component and a declining percentage of the transmission and distribution charges billed to the beneficial accounts. Such credit shall be allocated among such accounts in proportion to their consumption for the previous twelve billing periods.

(c) An electric distribution company shall carry forward any unassigned virtual net metering credits earned by the municipal or state customer host or unassigned agricultural virtual net metering credits earned by the agricultural customer host from one monthly billing period to the next until the end of the calendar year. At the end of each calendar year, the electric distribution company shall compensate the municipal, state or agricultural customer host for any unassigned virtual net metering generation credits at the rate the electric distribution company pays for power procured to supply standard service customers pursuant to section 16-244c and a declining percentage of the transmission and distribution charges.

(d) At least sixty days before a municipal or state customer host's virtual net metering facility or an agricultural customer host's agricultural virtual net metering facility becomes operational, the municipal, state or agricultural customer host shall provide written notice to the electric distribution company of its beneficial accounts. The municipal, state or agricultural customer host may change its list of beneficial accounts not more than once annually by providing another sixty days' written notice. The municipal or state customer host shall not designate more than five beneficial accounts, except that such customer host may designate up to five additional nonstate or municipal beneficial accounts, provided such accounts are critical facilities, as defined in subdivision (2) of subsection (a) of section 16-243y, and connected to a microgrid. The agricultural customer host shall not designate more than ten beneficial accounts each of which shall (1) use electricity for the purpose of agriculture, as defined in subsection (q) of section 1-1, (2) be a municipality, or (3) be a noncommercial critical facility, as defined in subdivision (2) of subsection (a) of section 16-243y.

(e) (1) On or before October 1, 2013, the Public Utilities Regulatory Authority shall conduct a proceeding to develop the administrative processes and program specifications, including, but not limited to, a cap of ten million dollars per year apportioned to each electric distribution company based on consumer load, for credits provided to beneficial accounts pursuant to subsection (c) of this section and payments made pursuant to subsection (d) of this section, provided the municipal, state and agricultural customer hosts, each in the aggregate, and the designated beneficial accounts of such customer hosts, shall receive not more than forty per cent of the dollar amount established pursuant to this subdivision.

(2) In addition to the provisions of subdivision (1) of this subsection, the authority shall authorize six million dollars per year for municipal customer hosts, apportioned to each electric distribution company based on consumer load, for credits provided to beneficial accounts pursuant to subsection (c) of this section and payments made pursuant to subsection (d) of this section where such municipal customer hosts have: (A) Submitted an interconnection application to an electric distribution company on or before April 13, 2016, and (B) submitted a virtual net metering application to an electric distribution company on or before April 13, 2016.

(f) On or before January 1, 2013, and annually thereafter, each electric distribution company shall report to the authority on the cost of its virtual net metering program pursuant to this section and the authority shall combine such information and report it annually, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(g) A municipal, state or agricultural customer host shall be allowed to aggregate all electric meters that are billable to such customer host.

(h) Where a virtual net metering facility or agricultural virtual net metering facility requires a permit from the Department of Energy and Environmental Protection under chapter 446c or chapter 446d and the municipal, state or agricultural customer host has submitted a virtual net metering application to the electric distribution company for such virtual net metering facility or agricultural virtual net metering facility on or before December 1, 2015, and the electric distribution company has accepted such virtual net metering application, such municipal, state or agricultural customer host shall have eighteen months from the date of the issuance of the final permit from the Department of Energy and Environmental Protection to cause such virtual net metering facility or agricultural virtual net metering facility to become operational.

(P.A. 11-80, S. 121; P.A. 13-247, S. 119; 13-298, S. 35; P.A. 14-134, S. 12; P.A. 16-46, S. 1; 16-134, S. 1; 16-216, S. 1.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(8) to redefine “declining percentage of the transmission and distribution charges” by replacing references to specific dates with provisions re years of commercial operation re periods for different percentages of transmission and distribution charges, effective July 1, 2013; P.A. 13-298 substantially revised section, redefining “customer host” to include leasing of or entering into a long-term contract for a virtual net metering facility, defining “agricultural customer host”, “unassigned agricultural virtual net metering credit”, “agricultural virtual net metering facility” and “declining percentage of the transmission and distribution charges”, allowing a municipal or state customer host to designate up to 5 additional nonstate or municipal beneficial accounts, allowing an agricultural customer host to designate up to 10 beneficial accounts, increasing the funding cap for virtual net metering from $1 million to $10 million, providing that the municipal, state and agricultural customer hosts, each in the aggregate, shall not receive more than 40% of the funding, adding Subsec. (g) re allowing aggregation of all electric meters billable to customer host, and making conforming and technical changes, effective July 1, 2013; P.A. 14-134 amended Subsec. (e) by adding provision re designated beneficial accounts of customer hosts, effective June 6, 2014; P.A. 16-46 amended Subsec. (a)(3) to redefine “agricultural customer host”, effective July 1, 2016; P.A. 16-134 added Subsec. (h) re operational facility after issuance of final permit, effective June 9, 2016; P.A. 16-216 amended Subsec. (e) by designating existing provisions re proceeding to develop administrative processes and program specifications as Subdiv. (1) and amending same to make technical and conforming changes, and by adding Subdiv. (2) re credits provided to beneficial accounts by municipal customer hosts, effective July 1, 2016.



Section 16-244v - Renewable energy sources generation. Proposals to build, own or operate facilities.

(a) An electric distribution company, or owner or developer of generation projects that emit no pollutants, may submit a proposal to the Department of Energy and Environmental Protection to build, own or operate one or more generation facilities up to an aggregate of thirty megawatts using Class I renewable energy sources as defined in section 16-1 from July 1, 2011, to July 1, 2013. Each facility shall be greater than one megawatt but not more than five megawatts. Each electric distribution company may enter into joint ownership agreements, partnerships or other agreements with private developers to carry out the provisions of this section. The aggregate ownership for an electric distribution company pursuant to this section shall not exceed ten megawatts. The department shall evaluate such proposals pursuant to sections 16-19 and 16-19e and may approve one or more of such proposals if it finds that the proposal serves the long-term interest of ratepayers. The department (1) shall not approve any proposal supported in any form of cross subsidization by entities affiliated with the electric distribution company, and (2) shall give preference to proposals that make efficient use of existing sites and supply infrastructure. No such company may, under any circumstances, recover more than the full costs identified in a proposal, as approved by the department. Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the long-term contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(b) The company shall use the power, capacity and related products produced by such facility to meet the needs of customers served pursuant to section 16-244c.

(c) Notwithstanding the provisions of subdivision (1) of subsection (h) of section 16-244c, the amount of renewable energy produced from such facilities shall be applied to reduce the electric distribution company's Class I renewable energy source portfolio standard obligations.

(d) The department shall evaluate the proposals approved pursuant to this section and report in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to energy whether proposals shall be accepted beyond July 1, 2013.

(P.A. 11-80, S. 127; P.A. 13-5, S. 41; P.A. 14-134, S. 123.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsec. (c) to make a technical change, effective May 8, 2013; P.A. 14-134 amended Subsec. (a) by deleting reference to Sec. 16-244e(a), effective June 6, 2014.



Section 16-244w - Grid-side system enhancements pilot program.

(a) Notwithstanding subsection (a) of section 16-244e, each electric distribution company, as defined in section 16-1, shall submit a proposal or proposals to the Department of Energy and Environmental Protection for a pilot program to build, own or operate grid-side system enhancements, including, but not limited to, energy storage systems, as defined in section 16-1, for the purpose of demonstrating and investigating how distributed energy resources, as defined in section 16-1, can be reliably and efficiently integrated into the operation of the electric distribution system in a manner that maximizes the value provided to the electric grid, electric ratepayers and the public from such resources. Such proposal shall complement and enhance the programs, products and incentives available through the Connecticut Green Bank and the Connecticut Energy Efficiency Fund, pursuant to sections 16-244r, 16-244s and 16-244t, and other similar programs that support the deployment of distributed energy resources.

(b) The department shall evaluate such proposals and may approve such proposals if such proposals demonstrate: (1) How grid-side system enhancements, including, but not limited to, energy storage systems, can be reliably and cost-effectively integrated into the electric distribution system; and (2) that such proposals maximize the value provided to ratepayers. Any proposal that is approved by the department shall be subject to review and approval by the Public Utilities Regulatory Authority, and shall be approved by the authority if the authority concludes that investment in such grid-side system enhancement is reasonable, prudent and provides value to ratepayers.

(c) Each electric distribution company may enter into joint ownership agreements, partnerships or other contractual agreements for services with private entities to carry out the provisions of this section. The costs incurred by the electric distribution companies pursuant to this section shall be recovered from all customers of the contracting electric distribution company through a fully reconciling component of electric rates for all customers of electric distribution companies, until the electric distribution company’s next rate case, at which time such costs and investments shall be recoverable through base distribution rates.

(d) Not later than January 1, 2017, the department shall evaluate such approved proposals pursuant to this section and submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy, regarding the performance, costs and benefits associated with grid-side system enhancements, including, but not limited to, energy storage systems procured pursuant to this section.

(June Sp. Sess. P.A. 15-5, S. 103.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 16-244x - Shared clean energy facility pilot program.

(a) As used in this section:

(1) “Shared clean energy facility” means a Class I renewable energy source, as defined in section 16-1, that (A) is served by an electric distribution company, as defined in section 16-1, (B) is within the same electric distribution company service territory as the individual billing meters for subscriptions, (C) has a nameplate capacity rating of four megawatts or less, and (D) has at least two subscribers;

(2) “Individual billing meter” means an individual electric meter or a set of electric meters, when such meters are combined for billing purposes, within the service territory of the subscriber's electric distribution company;

(3) “Electric distribution company” has the same meaning as provided in section 16-1;

(4) “Subscriber” means an in-state retail end user of an electric distribution company who (A) has contracted for a subscription, and (B) has identified an individual billing meter to which the subscription shall be attributed;

(5) “Subscriber organization” means any for-profit or not-for-profit entity permitted by Connecticut law that (A) owns or operates one or more shared clean energy facilities for the benefit of the subscribers, or (B) contracts with a third-party entity to build, own or operate one or more shared clean energy facilities; and

(6) “Subscription” means a beneficial use of a shared clean energy facility, including, but not limited to, a percentage interest in the total amount of electricity produced by such facility or a set amount of electricity produced by such facility.

(b) The Department of Energy and Environmental Protection, in consultation with the electric distribution companies, shall establish a two-year pilot program to support the development of shared clean energy facilities. On or before July 1, 2016, the department shall develop, seek public comment on and issue a request for proposals from subscriber organizations seeking to develop a shared clean energy facility.

(c) The department shall select, pursuant to the request for proposals process, shared clean energy facility projects as follows: (1) In the service area of an electric distribution company that has a service area of not more than seventeen cities and towns, a project or projects that do not exceed a nameplate capacity rating of two megawatts in the aggregate; and (2) in the service area of an electric distribution company that has a service area of eighteen or more cities and towns, a project or projects that do not exceed a nameplate capacity rating of four megawatts in the aggregate. All projects selected by the department shall not exceed a total nameplate capacity rating of six megawatts in the aggregate. The department shall consider all proposals received, including cost-effective projects of various nameplate capacities that may allow for the construction of multiple projects in each service area within the requirements of this subsection. After receiving proposals pursuant to such issued request for proposals, the department shall determine the billing credit for any subscriber of a shared clean energy facility that may be issued through the electric distribution companies' monthly billing systems, and establish consumer protections for subscribers and potential subscribers of such a facility, including, but not limited to, disclosures to be made when selling or reselling a subscription.

(d) The financing of the pilot program, described in subsection (b) of this section, shall be provided as follows: (1) Such pilot program shall utilize one or more tariff mechanisms with the electric distribution companies for a term not to exceed twenty years, subject to approval by the Public Utilities Regulatory Authority, to pay for the purchase of any energy products produced by any shared clean energy facility identified by the department in the request for proposals, or to deliver any billing credit of any such selected facility, as authorized pursuant to subsection (c) of this section; (2) the terms of such tariff shall be consistent with the program requirements established by the department in the request for proposals; (3) the electric distribution companies shall be entitled to recover all reasonable costs and expenses prudently incurred for the implementation and operation of such pilot program through a reconciling component of electric rates, as determined by the authority; (4) the electric distribution companies shall be entitled to such recovery for the period that any shared clean energy facility is enrolled in the tariff, or the term of the pilot program, whichever is longer; and (5) the electric distribution companies shall submit to the Public Utilities Regulatory Authority for review and approval: (A) Any tariffs proposed pursuant to this subsection with shared clean energy facility projects selected in the department's request for proposal process; (B) any tariffs proposed pursuant to this subsection with shared clean energy facility project subscribers; (C) any other tariffs proposed pursuant to this subsection; and (D) any proposal to recover costs associated with administering the implementation and operation of the shared clean energy facility pilot program.

(e) Not later than one year after being selected for an award under the shared clean energy facility pilot program and annually for two years thereafter, each recipient shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy and to the Department of Energy and Environmental Protection. Such report shall include, but not be limited to, information concerning the status of the shared clean energy facility.

(f) On or before July 1, 2018, the department shall file a report, in accordance with the provisions of section 11-4a, with the joint standing committee of the General Assembly having cognizance of matters relating to energy, (1) analyzing the success of the shared clean energy pilot program, (2) identifying and analyzing the success of programs in other states that allow facilities similar to a shared clean energy facility, and (3) recommending whether a permanent program should be established in this state and, if so, any necessary legislation.

(P.A. 15-113, S. 1; P.A. 16-116, S. 2.)

History: P.A. 16-116 amended Subsec. (b) by replacing “January” with “July” and adding “, seek public comment on”, amended Subsec. (c) by adding provisions re consideration of proposals received, determination of billing credit and issuance of billing credits through electric distribution companies' monthly billing systems and by making technical and conforming changes, added new Subsec. (d) re financing of pilot program, redesignated existing Subsecs. (d) and (e) re reports as Subsecs. (e) and (f) and amended redesignated Subsec. (f) by replacing “January” with “July”, effective May 31, 2016.



Section 16-245 - Licensing of electric suppliers. Procedures. Penalties. Registration of electric aggregators. Procedures. Penalties.

(a) No person shall execute any contract relating to the sale of electric generation services to be rendered after January 1, 2000, to end use customers located in the state unless such person has been issued a license by the authority in accordance with the provisions of this section. No license shall be valid before July 1, 1999.

(b) On and after January 1, 2000, no person, no municipality and no regional water authority shall sell or attempt to sell electric generation services to end use customers located in the state using the transmission or distribution facilities of an electric distribution company unless the person has been issued a license by the Public Utilities Regulatory Authority in accordance with the provisions of this section, provided an electric distribution company is not required to be licensed pursuant to this section to provide electric generation services pursuant to section 16-244c. On and after April 30, 2002, the Materials Innovation and Recycling Authority shall not sell or attempt to sell electric generation services to end use customers located in the state using the transmission or distribution facilities of an electric distribution company unless the authority has been issued a license by the Public Utilities Regulatory Authority in accordance with the provisions of this section. Not later than January 1, 1999, the authority shall, by regulations adopted pursuant to chapter 54, develop licensing procedures. The licensing process shall begin not later than April 1, 1999.

(c) To ensure the safety and reliability of the supply of electricity in this state, the Public Utilities Regulatory Authority shall not issue a license unless the applicant can demonstrate to the satisfaction of the authority that the applicant has the technical, managerial and financial capability to provide electric generation services and provides and maintains a bond or other security in amount and form approved by the authority, to ensure its financial responsibility and its supply of electricity to end use customers in accordance with contracts, agreements or arrangements. A license shall be subject to periodic review on a schedule to be established by the authority.

(d) An application for a license shall be filed with the Public Utilities Regulatory Authority, accompanied by a fee pursuant to subsection (e) of this section. The application shall contain such information as the authority may deem relevant, including, but not limited to, the following: (1) The address of the applicant's headquarters and the articles of incorporation, as filed with the state in which the applicant is incorporated; (2) the address of the applicant's principal office in the state, if any, or the address of the applicant's agent for service in the state; (3) the toll-free telephone number for customer service; (4) information about the applicant's corporate structure, including names and financial statements, as appropriate, concerning corporate affiliates; (5) a disclosure of whether the applicant or any of the applicant's corporate affiliates or officers have been or are currently under investigation for violation of any consumer protection law or regulation to which it is subject, either in this state or in another state; (6) a copy of its standard service contract; and (7) a scope of service plan which sets forth, among other things, a description of the geographic area the applicant plans to serve.

(e) The application fee shall include the costs to investigate and administer the licensing procedure and shall be commensurate with the level of investigation necessary, as determined by regulations adopted by the Public Utilities Regulatory Authority.

(f) Not more than thirty days after receiving an application, the Public Utilities Regulatory Authority shall notify the applicant whether the application is complete or whether the applicant must submit additional information. The authority shall grant or deny a license application not more than ninety days after receiving all information required of an applicant. The authority shall hold a public hearing on an application upon the request of any interested party.

(g) As conditions of continued licensure, in addition to the requirements of subsection (c) of this section: (1) The licensee shall comply with the National Labor Relations Act and regulations, if applicable; (2) the licensee shall comply with the Connecticut Unfair Trade Practices Act and applicable regulations; (3) each generating facility operated by or under long-term contract to the licensee shall comply with regulations adopted by the Commissioner of Energy and Environmental Protection, pursuant to section 22a-174j; (4) the licensee shall comply with the portfolio standards, pursuant to section 16-245a; (5) the licensee shall be a member of the New England Power Pool or its successor or have a contractual relationship with one or more entities who are members of the New England Power Pool or its successor and the licensee shall comply with the rules of the regional independent system operator and standards and any other reliability guidelines of the regional independent systems operator; (6) the licensee shall agree to cooperate with the authority and other electric suppliers in the event of an emergency condition that may jeopardize the safety and reliability of electric service; (7) the licensee shall comply with the code of conduct established pursuant to section 16-244h; (8) for a license to a participating municipal electric utility, the licensee shall provide open and nondiscriminatory access to its distribution facilities to other licensed electric suppliers; (9) the licensee or the entity or entities with whom the licensee has a contractual relationship to purchase power shall be in compliance with all applicable licensing requirements of the Federal Energy Regulatory Commission; (10) each generating facility operated by or under long-term contract to the licensee shall be in compliance with chapter 277a and state environmental laws and regulations; (11) the licensee shall comply with the renewable portfolio standards established in section 16-245a; (12) the licensee shall offer a time-of-use price option to customers. Such option shall include a two-part price that is designed to achieve an overall minimization of customer bills by encouraging the reduction of consumption during the most energy intense hours of the day. The licensee shall file its time-of-use rates with the Public Utilities Regulatory Authority; (13) the licensee shall acknowledge that it is subject to chapters 208, 212, 212a and 219, as applicable, and the licensee shall pay all taxes it is subject to in this state; (14) the licensee shall make available to the authority for posting on the authority's Internet web site and shall list on the licensee's own Internet web site, on a monthly basis, the highest and lowest electric generation service rate charged by the licensee as part of a variable rate offer in each of the preceding twelve months to any customer with a peak demand of less than fifty kilowatts, cumulated of all such customer's meters, during a twelve-month period; and (15) any contract between a licensee and a residential customer eligible for standard service entered into on and after July 1, 2014, shall provide for the same electric generation service rate that may not be exceeded for at least the first three billing cycles of the contract, provided the licensee may decrease such rate at any time. Also as a condition of licensure, the authority shall prohibit each licensee from declining to provide service to customers for the reason that the customers are located in economically distressed areas. The authority may establish additional reasonable conditions to assure that all retail customers will continue to have access to electric generation services.

(h) The authority shall maintain regular communications with the regional independent system operator to effectuate the provisions of this section and to ensure that an adequate, safe and reliable supply of electricity is available.

(i) Each licensee shall, at such times as the authority requires but not less than annually, submit to the Public Utilities Regulatory Authority, on a form prescribed by the authority, an update of information the authority deems relevant. Each licensee shall notify the authority at least ten days before: (1) A change in corporate structure that affects the licensee; (2) a change in the scope of service, as provided in the licensee's scope of service plan submitted to the authority as part of the application process; and (3) any other change the authority deems relevant.

(j) No license may be transferred without the prior approval of the authority. The authority may assess additional licensing fees to pay the administrative costs of reviewing a request for such transfer.

(k) Any licensee who fails to comply with a license condition or who violates any provision of this section, except for the renewable portfolio standards contained in subsection (g) of this section, shall be subject to civil penalties by the Public Utilities Regulatory Authority in accordance with section 16-41, or the suspension or revocation of such license or a prohibition on accepting new customers following a hearing that is conducted as a contested case in accordance with chapter 54. Notwithstanding the provisions of subsection (b) of section 16-244c regarding an alternative transitional standard offer option or an alternative standard service option, the authority shall require a payment by a licensee that fails to comply with the renewable portfolio standards in accordance with subdivision (4) of subsection (g) of this section in the amount of five and one-half cents per kilowatt hour. On or before December 31, 2013, the authority shall issue a decision, following an uncontested proceeding, on whether any licensee has failed to comply with the renewable portfolio standards for calendar years up to and including 2012, for which a decision has not already been issued. On and after June 5, 2013, the Public Utilities Regulatory Authority shall annually conduct an uncontested proceeding in order to determine whether any licensee has failed to comply with the renewable portfolio standards during the preceding year. Not later than December 31, 2014, and annually thereafter, the authority shall, following such proceeding, issue a decision as to whether the licensee has failed to comply with the renewable portfolio standards during the preceding year. The authority shall allocate such payment to the Clean Energy Fund for the development of Class I renewable energy sources, provided, on and after June 5, 2013, any such payment shall be refunded to ratepayers by using such payment to offset the costs to all customers of electric distribution companies of the costs of contracts entered into pursuant to sections 16-244r and 16-244t. Any excess amount remaining from such payment shall be applied to reduce the costs of contracts entered into pursuant to subdivision (2) of subsection (j) of section 16-244c, and if any excess amount remains, such amount shall be applied to reduce costs collected through nonbypassable, federally mandated congestion charges, as defined in section 16-1.

(l) (1) An electric aggregator shall not be subject to the provisions of subsections (a) to (k), inclusive, of this section.

(2) No electric aggregator shall negotiate a contract for the purchase of electric generation services from an electric supplier unless such aggregator has (A) obtained a certificate of registration from the Public Utilities Regulatory Authority in accordance with this subsection, or (B) in the case of a municipality, regional water authority and the Materials Innovation and Recycling Authority, registered in accordance with section 16-245b. An electric aggregator that was licensed pursuant to this section prior to July 1, 2003, shall receive a certificate of registration on July 1, 2003.

(3) An application for a certificate of registration shall be filed with the authority, accompanied by a fee as determined by the authority. The application shall contain such information as the authority may deem relevant, including, but not limited to, the following: (A) The address of the applicant's headquarters and the articles of incorporation, if applicable, as filed with the state in which the applicant is incorporated; (B) the address of the applicant's principal office in the state, if any, or the address of the applicant's agent for service in the state; (C) the toll-free or in-state telephone number of the applicant; (D) information about the applicant's corporate structure, if applicable, including financial names and financial statements, as relevant, concerning corporate affiliates; (E) disclosure of whether the applicant or any of the applicant's corporate affiliates or officers, if applicable, have been or are currently under investigation for violation of any consumer protection law or regulation to which it is subject, either in this state or in another state. Each registered electric aggregator shall update the information contained in this subdivision as necessary.

(4) Not more than thirty days after receiving an application for a certificate of registration, the authority shall notify the applicant whether the application is complete or whether the applicant must submit additional information. The authority shall grant or deny the application for a certificate of registration not more than ninety days after receiving all information required of an applicant. The authority shall hold a public hearing on an application upon the request of any interested party.

(5) As a condition for maintaining a certificate of registration, the registered electric aggregator shall ensure that, where applicable, it complies with the National Labor Relations Act and regulations, if applicable, and it complies with the Connecticut Unfair Trade Practices Act and applicable regulations.

(6) Any registered electric aggregator that fails to comply with a registration condition or violates any provision of this section shall be subject to civil penalties by the Public Utilities Regulatory Authority in accordance with the procedures contained in section 16-41, or the suspension or revocation of such registration, or a prohibition on accepting new customers following a hearing that is conducted as a contested case in accordance with the provisions of chapter 54.

(1949 Rev., S. 5657; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 106, 348; P.A. 98-28, S. 22, 117; P.A. 00-53, S. 13; P.A. 02-46, S. 6; P.A. 03-135, S. 6; 03-221, S. 5; P.A. 04-236, S. 10, 11; P.A. 11-80, S. 1, 104; P.A. 13-5, S. 42; 13-303, S. 11; P.A. 14-75, S. 2; 14-94, S. 1, 60.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and abolished the department of business regulation; P.A. 98-28 deleted former provisions re notice of intent to sell and distribute electricity and added new Subsecs. (a) to (l) re licensing of electric suppliers, effective July 1, 1998; P.A. 00-53 amended Subsec. (b) by adding references to regional water authorities; P.A. 02-46 amended Subsec. (b) by making a technical change, deleting “and the Connecticut Resources Recovery Authority” and inserting provisions re licensing requirements for, and restrictions on, said authority, effective April 30, 2002; P.A. 03-135 made technical changes, amended Subsec. (b) to delete provision re municipalities and regional water authorities and to delete provision re aggregation, bordering or marketing the sale of electric generation services, amended Subsec. (c) to delete Subdivs. (2) to (6), inclusive, re factors an applicant must demonstrate to the department to obtain a license, amended Subsec. (d) to add provision in Subdiv. (5) re corporate affiliates or officers of an applicant, to delete former Subdiv. (7) re attestation re certain chapters of the general statutes to which the applicant is subject and to redesignate existing Subdiv. (8) as new Subdiv. (7), amended Subsec. (f) to delete reference to notice and hearing and provision re contested case and to add provision re public hearing upon request of interested party, amended Subsec. (g) to reword provisions re license conditions, to add provisions re membership of the New England Power Pool and the rules of the regional independent system operator and to add new Subdivs. (9) to (12), deleted former Subsec. (k) re provisions to which an electric aggregator are subject, redesignated existing Subsec. (l) as new Subsec. (k) and amended said Subsec. to clarify provisions re penalties and to add provisions re penalties for failure to comply with renewable portfolio standards, and added new Subsec. (l) re certificates of registration for electric aggregators, effective July 1, 2003; P.A. 03-221 amended Subsec. (k) to make a technical change, effective July 1, 2003; P.A. 04-236 amended Subsecs. (g) and (l)(6) to make technical changes, effective June 8, 2004; P.A. 11-80 amended Subsec. (g) by replacing “Commissioner of Environmental Protection” with “Commissioner of Energy and Environmental Protection” in Subdiv. (3), by adding new Subdiv. (12) re time-of-use price option and by redesignating existing Subdiv. (12) as Subdiv. (13), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011; P.A. 13-5 amended Subsec. (k) to make a technical change, effective May 8, 2013; P.A. 13-303 amended Subsec. (k) to add provisions re authority to conduct uncontested proceedings re licensee failure to comply with renewable portfolio standards and to add provisions re refunding payments to ratepayers, effective June 5, 2013; P.A. 14-75 amended Subsec. (g) by adding Subdivs. (14) and (15) re electric generation service rate, effective July 1, 2014; P.A. 14-94 amended Subsec. (g)(14) by deleting “eligible for standard service” and adding provision re customers with a peak demand of less than 50 kilowatts during a 12-month period, effective July 1, 2014; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority” in Subsecs. (b) and (l)(2), effective June 6, 2014.

Cited. 145 C. 243.



Section 16-245a - Renewable portfolio standards.

(a) An electric supplier and an electric distribution company providing standard service or supplier of last resort service, pursuant to section 16-244c, shall demonstrate:

(1) On and after January 1, 2006, that not less than two per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(2) On and after January 1, 2007, not less than three and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(3) On and after January 1, 2008, not less than five per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(4) On and after January 1, 2009, not less than six per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(5) On and after January 1, 2010, not less than seven per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(6) On and after January 1, 2011, not less than eight per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(7) On and after January 1, 2012, not less than nine per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(8) On and after January 1, 2013, not less than ten per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(9) On and after January 1, 2014, not less than eleven per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(10) On and after January 1, 2015, not less than twelve and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(11) On and after January 1, 2016, not less than fourteen per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(12) On and after January 1, 2017, not less than fifteen and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(13) On and after January 1, 2018, not less than seventeen per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(14) On and after January 1, 2019, not less than nineteen and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(15) On and after January 1, 2020, not less than twenty per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources.

(b) An electric supplier or electric distribution company may satisfy the requirements of this section (1) by purchasing certificates issued by the New England Power Pool Generation Information System, provided the certificates are for (A) energy produced by a generating unit using Class I or Class II renewable energy sources and the generating unit is located in the jurisdiction of the regional independent system operator, or (B) energy imported into the control area of the regional independent system operator pursuant to New England Power Pool Generation Information System Rule 2.7(c), as in effect on January 1, 2006; (2) for those renewable energy certificates under contract to serve end use customers in the state on or before October 1, 2006, by participating in a renewable energy trading program within said jurisdictions as approved by the Public Utilities Regulatory Authority; or (3) by purchasing eligible renewable electricity and associated attributes from residential customers who are net producers.

(c) Any supplier who provides electric generation services solely from a Class II renewable energy source shall not be required to comply with the provisions of this section.

(d) An electric supplier or an electric distribution company shall base its demonstration of generation sources, as required under subsection (a) of this section on historical data, which may consist of data filed with the regional independent system operator.

(e) (1) A supplier or an electric distribution company may make up any deficiency within its renewable energy portfolio within the first three months of the succeeding calendar year or as otherwise provided by generation information system operating rules approved by New England Power Pool or its successor to meet the generation source requirements of subsection (a) of this section for the previous year.

(2) No such supplier or electric distribution company shall receive credit for the current calendar year for generation from Class I or Class II renewable energy sources pursuant to this section where such supplier or distribution company receives credit for the preceding calendar year pursuant to subdivision (1) of this subsection.

(f) The authority shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(g) Notwithstanding the provisions of this section and section 16-244c, for periods beginning on and after January 1, 2008, each electric distribution company may procure renewable energy certificates from Class I, Class II and Class III renewable energy sources through long-term contracting mechanisms. The electric distribution companies may enter into long-term contracts for not more than fifteen years to procure such renewable energy certificates. The electric distribution companies shall use any renewable energy certificates obtained pursuant to this section to meet their standard service and supplier of last resort renewable portfolio standard requirements.

(h) On or before January 1, 2014, the Commissioner of Energy and Environmental Protection shall, in developing or modifying an Integrated Resources Plan in accordance with sections 16a-3a and 16a-3e, establish a schedule to commence on January 1, 2015, for assigning a gradually reduced renewable energy credit value to all biomass or landfill methane gas facilities that qualify as a Class I renewable energy source pursuant to section 16-1, provided this subsection shall not apply to anaerobic digestion or other biogas facilities, and further provided any reduced renewable energy credit value established pursuant to this section shall not apply to any biomass or landfill methane gas facility that has entered into a power purchase agreement (1) with an electric supplier or electric distribution company in the state of Connecticut on or before June 5, 2013, or (2) executed in accordance with section 16a-3f or 16a-3h. The Commissioner of Energy and Environmental Protection may review the schedule established pursuant to this subsection in preparation of each subsequent Integrated Resources Plan developed pursuant to section 16a-3a and make any necessary changes thereto to ensure that the rate of reductions in renewable energy credit value for biomass or landfill methane gas facilities is appropriate given the availability of other Class I renewable energy sources.

(P.A. 98-28, S. 25, 117; P.A. 03-135, S. 7; June Sp. Sess. P.A. 05-1, S. 34; P.A. 06-74, S. 3; P.A. 07-242, S. 40, 71; P.A. 11-80, S. 1; P.A. 13-303, S. 5; P.A. 14-134, S. 13.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a) to delete provisions applicable before July 1, 2003, designate remaining provisions as Subdiv. (1), add provisions re applicability of section to electric suppliers and electric distribution companies providing transitional standard offer, standard service, and supplier of last resort service, adjust the percentage of Class I and Class II renewable energy source requirements and the dates for meeting such requirements, delete provision re participation in a renewable energy trading program approved by the state, reposition provision re generation solely from Class II renewable energy source as new Subdiv. (3) and add new Subdiv. (2) re qualifying jurisdictions, amended Subsec. (b) to add a reference to an electric supplier and an electric distribution company and to make conforming changes, added new Subsec. (c) re make up of any deficiency and credit for the current year where credit was received in a preceding year, redesignated former Subsec. (c) as Subsec. (d) and amended said Subsec. to change “may” to “shall” and to make technical changes, effective January 1, 2004; June Sp. Sess. P.A. 05-1 amended Subsec. (a)(2) to add “on and after January 1, 2010”, effective July 1, 2006; P.A. 06-74 amended Subsec. (a) to make technical changes, redesignated existing Subsec. (a)(2) as new Subsec. (b), amended Subsec. (b) to replace language re certain qualifying jurisdictions with language in Subdiv. (1) re certificates issued by the New England Power Pool Generation Information System and in Subdiv. (2) re renewable energy certificates under contract on or before October 1, 2006, and to make technical changes, redesignated existing Subsec. (a)(3) as new Subsec. (c), and redesignated existing Subsecs. (b) to (d), inclusive, as new Subsecs. (d) to (f), inclusive; P.A. 07-242 amended Subsec. (a) to add Subdiv. designators (1) to (5) for existing renewable energy portfolio standard requirements through on and after January 1, 2010, and add Subdivs. (6) to (15) re standards through on and after January 1, 2020, and added Subsec. (b)(3) re purchasing renewable energy from residential net producers, and, effective June 4, 2007, added Subsec. (g) re long-term contracts; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-303 added Subsec. (h) re schedule for assigning gradually reduced renewable energy credit value to certain biomass and landfill methane gas facilities, effective June 5, 2013; P.A. 14-134 amended Subsec. (g) by deleting Subdiv. (1) designator and deleting former Subdiv. (2) re initiation of contested case proceeding to examine use of long-term contracts to procure certificates, effective June 6, 2014.



Section 16-245aa - Renewable energy and efficient energy finance program.

(a) There is established an account to be known as the “renewable energy and efficient energy finance account”, which shall be a separate, nonlapsing account within the Clean Energy Fund, established pursuant to section 16-245n. The account shall contain any moneys required or permitted by law to be deposited in the account and any funds received from any public or private contributions, gifts, grants, donations, bequests or devises to the account. The Connecticut Green Bank may make grants, investments, loans or other forms of financial assistance from the account in accordance with the provisions of subsection (b) of this section.

(b) The Connecticut Green Bank, in consultation with the Department of Energy and Environmental Protection, the Department of Economic and Community Development and the State Treasurer, shall establish a renewable energy and efficient energy finance program. Said bank shall make grants, investments, loans or other forms of financial assistance under said program to projects for the purchase and installation of (1) renewable energy sources, including solar energy, geothermal energy, thermal energy storage, electric storage and fuel cells or other energy-efficient hydrogen-fueled energy, or (2) energy-efficient generation sources, including units providing combined heat-and-power operations with greater than sixty-five per cent efficiency or such higher efficiency level as said bank may prescribe. Said bank may make grants under said program of up to two and one-half per cent of the balance in the account to support workforce development initiatives in connection with deployment of the projects. Said bank shall give priority to applications for grants, investments, loans or other forms of financial assistance to projects that use major system components manufactured or assembled in Connecticut. Each grant, investment, loan or other form of financial assistance shall be in an amount that makes the cost of purchasing, installing and operating the renewable energy or energy-efficient generation source competitive with the grid's or other end users' current electricity expenses.

(c) On or before November 1, 2012, the Connecticut Green Bank shall develop an application for grants, investments, loans or other forms of financial assistance under this section for the purpose of purchasing, installing and operating renewable energy or energy-efficient generation sources and may receive applications for such grants, investments, loans or other forms of financial assistance on and after the date the application is developed. Applications shall include, but not be limited to, a complete description of the proposed renewable energy or energy-efficient generation source.

(d) On or before January 1, 2013, and annually thereafter, the Connecticut Green Bank shall report on the effectiveness of said program to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(P.A. 07-242, S. 91; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-189, S. 36; P.A. 13-298, S. 55; P.A. 14-94, S. 29.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 11-80, “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund” in Subsec. (a) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011; P.A. 12-189 amended Subsec. (a) to change “municipal renewable energy and efficient energy grant account” to “renewable energy and efficient energy finance account”, change administering entity from Connecticut Innovations, Incorporated, to Clean Energy Finance and Investment Authority and expand use of account to include investments, loans and other forms of financial assistance, amended Subsec. (b) to replace establishing and consulting entities, change program authorization from grants to municipalities to financial assistance to projects, add provision allowing assistance for installation of energy sources and add provisions re workforce development initiatives, priority for projects using Connecticut-made components and competitive pricing, deleted former Subsec. (d) re grants to municipalities, redesignated existing Subsec. (e) as Subsec. (d) and amended same to change reporting entity from Connecticut Innovations, Incorporated, to Clean Energy Finance and Investment Authority, and made conforming changes, effective July 1, 2012; P.A. 13-298 amended Subsec. (b)(1) to add “thermal energy storage” and “electric storage”, effective July 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014.



Section 16-245b - Municipalities and regional water authorities acting as electric aggregators; registration with Public Utilities Regulatory Authority.

Notwithstanding the provisions of subsection (a) of section 16-245, the provisions of said section shall not apply to (1) any municipality or regional water authority that aggregates the sale of electric generation services, or to the Materials Innovation and Recycling Authority if such authority aggregates the sale of electric generation services, for end use customers located within the boundaries of such municipality or regional water authority, (2) any municipality that joins together with other municipalities to aggregate the sale of electric generation services for end use customers located within the boundaries of such municipalities, or (3) any municipality or regional water authority that aggregates the purchase of electric generation services for municipal facilities, street lighting, boards of education and other publicly-owned facilities within (A) the municipality for which the municipality is financially responsible, or (B) the municipalities that are within the authorized service area of the regional water authority. Any municipality or regional water authority that aggregates in accordance with this section shall register not less than annually with the Public Utilities Regulatory Authority on a form prescribed by the authority.

(P.A. 98-28, S. 23, 117; P.A. 00-53, S. 14; P.A. 11-80, S. 1; P.A. 14-94, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 00-53 added references to regional water authorities, added reference to municipalities within the authorized service area of the regional water authority and made conforming changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; pursuant to P.A. 14-94, “Connecticut Resources Recovery Authority” was changed editorially by the Revisors to “Materials Innovation and Recycling Authority”, effective June 6, 2014.



Section 16-245bb - Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate eight million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Connecticut Green Bank for the purpose of providing grants, investments, loans or other forms of financial assistance pursuant to section 16-245aa.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 90; P.A. 10-44, S. 30; P.A. 12-189, S. 37; P.A. 14-94, S. 29; June Sp. Sess. P.A. 15-1, S. 191.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-44 amended Subsec. (a) to decrease aggregate authorization from $50,000,000 to $18,000,000, effective July 1, 2010; P.A. 12-189 amended Subsec. (b) to change administering entity from Connecticut Innovations, Incorporated, to Clean Energy Finance and Investment Authority and add investments, loans and other forms of financial assistance to allowable uses of proceeds, effective July 1, 2012; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank”, effective June 6, 2014; June Sp. Sess. P.A. 15-1 amended Subsec. (a) to decrease aggregate authorization from $18,000,000 to $8,000,000, effective July 1, 2015.



Section 16-245c - Municipal electric utilities participating in deregulated environment. Authority to provide generation services outside service area.

(a) As used in this section, “service area” means the geographic area in which a municipal electric utility is authorized to provide electric generation or distribution services to an end use customer pursuant to section 7-214 or special act.

(b) No municipal electric utility established under chapter 101 shall use the transmission or distribution system or facilities of an electric distribution company, as defined in section 16-1, for the purpose of providing electric generation services to an end use customer outside its service area, unless the municipal electric utility is authorized to do so by the Public Utilities Regulatory Authority, in which case it shall be considered a participating municipal electric utility.

(c) As of the date that a municipal electric utility is authorized to be a participating municipal electric utility, the participating municipal electric utility may provide electric generation services to customers outside of its service area. Each participating municipal electric utility shall provide open and nondiscriminatory access of all distribution facilities it owns or operates to all electric suppliers, as defined in section 16-1, and shall allow customers within its service area to choose among electric suppliers for electric generation services in a manner comparable to all other end use customers of an electric distribution company.

(d) Each participating municipal electric utility that provides electric generation services shall be licensed by the authority as an electric supplier in accordance with section 16-245. Notwithstanding the provisions of any municipal charter or special act to the contrary, no such license shall be granted unless, in addition to the requirements set forth in section 16-245, the participating municipal electric utility has (1) unbundled and separated all of its generation assets and all generation-related operations and functions by (A) sale or transfer to an unrelated entity, (B) transfer on a functional basis to one or more separate divisions of the participating municipal electric utility that are structurally separate from the participating municipal electric utility's transmission and distribution assets and all related operations and functions, or (C) such other substantially equivalent measure deemed appropriate by the authority, after taking into account the size of the participating municipal electric utility and its existing structure and operations; and (2) the buyer or transferee of each such asset proves to the satisfaction of the authority that the buyer or transferee will preserve labor agreements in effect at the time of the sale or transfer.

(e) Any municipal electric utility created on or after July 1, 1998, pursuant to section 7-214 or a special act and any municipal electric utility that expands its service area on or after July 1, 1998, shall collect from its new customers the competitive transition assessment imposed pursuant to section 16-245g, the systems benefits charge imposed pursuant to section 16-245l and the assessments charged under sections 16-245m and 16-245n in such manner and at such rate as the authority prescribes, provided the authority shall order the collection of said assessment and said charge in a manner and rate equal to that to which the customers would have been subject had the municipal electric utility not been created or expanded.

(f) The authority shall, within a period of time to ensure that any municipal electric utility that intends to become a participating municipal electric utility can do so in a timely manner, establish procedures by regulations adopted in accordance with chapter 54 to authorize a municipal electric utility to become a participating municipal electric utility. Such procedures shall include those measures the authority determines are necessary for the participating municipal electric utilities to function in a competitive environment.

(g) No municipal electric energy cooperative shall be allowed to be an electric supplier or to request authorization to provide electric generation services to any end use customers.

(P.A. 98-28, S. 19, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-245cc - Demand charge waiver for fuel cells.

An electric supplier or an electric distribution company shall waive a demand charge for an operator of a fuel cell during (1) a loss of power due to problems at any distribution resource, or (2) a scheduled or unscheduled shutdown of the fuel cell if said shutdown occurs during off-peak hours. The charge waived shall not exceed the amount resulting from the problem or shutdown.

(P.A. 07-242, S. 118.)



Section 16-245d - Billing of electric service. Standard format. Contents. Bill inserts and mailings. Electronic bill payment confirmation.

(a)(1) The Public Utilities Regulatory Authority shall, by regulations adopted pursuant to chapter 54, develop a standard billing format that enables customers to compare pricing policies and charges among electric suppliers. The authority shall alter or repeal any relevant regulation in conjunction with the implementation of a redesigned standard billing format described in subdivision (2) of this subsection. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to provide that an electric supplier shall provide direct billing and collection services for electric generation services and related federally mandated congestion charges that such suppliers provide to their customers or may choose to obtain such billing and collection service through an electric distribution company and pay its pro rata share in accordance with the provisions of subsection (f) of section 16-244c. Any customer of an electric supplier, which is choosing to provide direct billing, who paid for the cost of billing and other services to an electric distribution company shall receive a credit on their monthly bill.

(2) On or before July 1, 2014, the authority shall initiate a docket to redesign (A) the standard billing format for residential customers implemented pursuant to subdivision (1) of this subsection to better enable such residential customers to compare pricing policies and charges among electric suppliers, and (B) the account summary page of a residential customer located on the electric distribution company's Internet web site. The authority shall issue a final decision on such docket not later than six months after its initiation. Such final decision shall include the placement of the following items on the first page of each bill for each residential customer receiving electric generation service from an electric supplier: (i) The electric generation service rate; (ii) the term and expiration date of such rate; (iii) any change to such rate effective for the next billing cycle; (iv) the cancellation fee, if applicable, provided there is such a change; (v) notification that such rate is variable, if applicable; (vi) the standard service rate; (vii) the term and expiration date of the standard service rate; (viii) the dollar amount that would have been billed for the electric generation services component had the customer been receiving standard service; and (ix) an electronic link or Internet web site address to the rate board Internet web site described in section 16-244d and the toll-free telephone number and other information necessary to enable the customer to obtain standard service. Such final decision shall also include the feasibility of (I) an electric distribution company transferring a residential customer receiving electric generation service from an electric supplier to a different electric supplier in a timely manner and ensuring that the electric distribution company and the relevant electric suppliers provide timely information to each other to facilitate such transfer, and (II) allowing residential customers to choose how to receive information related to bill notices, including United States mail, electronic mail, text message, an application on a cellular telephone or a third-party notification service approved by the authority. On or before July 1, 2015, the authority shall implement, or cause to be implemented, the redesigned standard billing format and Internet web site for a customer's account summary. On or before July 1, 2020, and every five years thereafter, the authority shall reopen such docket to ensure the standard billing format and Internet web site for a customer's account summary remains a useful tool for customers to compare pricing policies and charges among electric suppliers.

(3) An electric supplier that chooses to provide billing and collection services shall, in accordance with the billing format developed by the authority, include the following information in each customer's bill: (A) The total amount owed by the customer, which shall be itemized to show (i) the electric generation services component and any additional charges imposed by the electric supplier, and (ii) federally mandated congestion charges applicable to the generation services; (B) any unpaid amounts from previous bills, which shall be listed separately from current charges; (C) the rate and usage for the current month and each of the previous twelve months in bar graph form or other visual format; (D) the payment due date; (E) the interest rate applicable to any unpaid amount; (F) the toll-free telephone number of the Public Utilities Regulatory Authority for questions or complaints; and (G) the toll-free telephone number and address of the electric supplier. On or before October 1, 2013, the authority shall conduct a review of the costs and benefits of suppliers billing for all components of electric service, and report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the results of such review. Any such report may be submitted electronically.

(4) An electric distribution company shall, in accordance with the billing format developed by the authority, include the following information in each customer's bill: (A) The total amount owed by the customer, which shall be itemized to show, (i) the electric generation services component if the customer obtains standard service or last resort service from the electric distribution company, (ii) the distribution charge, including all applicable taxes and the systems benefits charge, as provided in section 16-245l, (iii) the transmission rate as adjusted pursuant to subsection (d) of section 16-19b, (iv) the competitive transition assessment, as provided in section 16-245g, (v) federally mandated congestion charges, and (vi) the conservation and renewable energy charge, consisting of the conservation and load management program charge, as provided in section 16-245m, and the renewable energy investment charge, as provided in section 16-245n; (B) any unpaid amounts from previous bills which shall be listed separately from current charges; (C) except for customers subject to a demand charge, the rate and usage for the current month and each of the previous twelve months in the form of a bar graph or other visual form; (D) the payment due date; (E) the interest rate applicable to any unpaid amount; (F) the toll-free telephone number of the electric distribution company to report power losses; (G) the toll-free telephone number of the Public Utilities Regulatory Authority for questions or complaints; and (H) if a customer has a demand of five hundred kilowatts or less during the preceding twelve months, a statement about the availability of information concerning electric suppliers pursuant to section 16-245p.

(b) An electric distribution company that provides billing services for an electric supplier shall be entitled to recover from the electric supplier all reasonable transaction costs to provide such billing services as well as a reasonable rate of return, in accordance with the principles in subsection (a) of section 16-19e.

(c) From June 3, 2014, and until one year after June 3, 2014, inclusive, each electric distribution company shall, on a quarterly basis, include the following items in a bill insert to each residential customer who obtains standard service or electric generation service from an electric supplier: (1) The standard service rate; (2) the term and expiration date of such rate; (3) any change to the standard service rate not later than forty-five days before the standard service rate is effective; and (4) before any reference to the term “standard service”, the name of the electric distribution company.

(d) From June 3, 2014, and until one year after June 3, 2014, inclusive, each electric supplier shall, on a quarterly basis, include the following items in a mailing to each residential customer receiving electric generation service from such supplier: (1) The electric generation service rate; (2) the term and expiration date of such rate; (3) any change to such rate effective for the next billing cycle; (4) the cancellation fee, if applicable, provided there is such a change; (5) notification that such rate is variable, if applicable; (6) the standard service rate; (7) the term and expiration date of the standard service rate; and (8) the dollar amount that would have been billed for the electric generation services component had the customer been receiving standard service.

(e) On and after July 1, 2015, if a residential customer is enrolled in automatic electronic bill payments and does not receive a bill through United States mail, an electric distribution company shall send such customer a link to such customer's bill in electronic mail with confirmation of bill payment.

(P.A. 98-28, S. 21, 117; P.A. 03-135, S. 22; P.A. 04-86, S. 2; 04-257, S. 30; P.A. 05-210, S. 31; June Sp. Sess. P.A. 05-1, S. 7; P.A. 06-196, S. 235; P.A. 11-80, S. 114; P.A. 13-5, S. 43; 13-119, S. 10; P.A. 14-75, S. 1; 14-94, S. 58, 59.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a) to make technical changes and, in Subdiv. (1), to add new Subpara. (D) re federally mandated congestion costs and to redesignate existing Subpara. (D) as new Subpara. (E), effective June 26, 2003; P.A. 04-86 amended Subsec. (a) to require department to adopt regulations re direct billing and collection services by electric supplier and to make conforming changes, and amended Subsec. (b) to add “that provides billing services for an electric supplier” and to make a technical change; P.A. 04-257 made a technical change in Subsec. (a)(1)(D), effective June 14, 2004; P.A. 05-210 amended Subsec. (a)(1) to make a technical change in Subpara. (B), add new Subpara. (C) re the transmission rate, and redesignate existing Subparas. (C) to (E), inclusive, as Subparas. (D) to (F), inclusive, effective July 6, 2005; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to change deadline for adoption of regulations from January 1, 2005, to January 1, 2006, to change threshold by deleting customers that “use a demand meter” and by changing maximum demand from not less than five hundred kilowatts to not less than one hundred kilowatts, and to make technical changes, effective July 21, 2005; P.A. 06-196 made a technical change in Subsec. (a)(1)(B), effective June 7, 2006; P.A. 11-80 amended Subsec. (a) to replace “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, to replace former deadline date for adopting regulations with provision applying existing regulations until July 1, 2012, to add provisions re suppliers to provide billing or pay pro rata share of expense if electric distribution companies provide billing on and after July 1, 2012, to add Subdiv. (1) re electric suppliers that choose to provide billing, to redesignate provisions re what electric distribution company must include on its bills as Subdiv. (2) and amend same to make technical changes, require itemization of electric generation services component only if customer obtains standard service or last resort service from the electric distribution company, delete provision re toll-free number and address of supplier, and apply provision re statement about availability of information to customers with a demand of 500 kilowatts or less in past 12 months, and amended Subsec. (b) to add “until October 1, 2011”, effective July 1, 2011 (Revisor's note: In Subsec. (a)(2)(G), a reference to “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” to conform with changes made by P.A. 11-80); P.A. 13-5 amended Subsec. (a) to make a technical change, effective May 8, 2013; P.A. 13-119 amended Subsec. (a) to replace “Department of Energy and Environmental Protection” and “department” with “Public Utilities Regulatory Authority” and “authority”, respectively, and, in Subdiv. (1), to replace “February 1, 2012” with “October 1, 2013” and to add provision re electronic submission of report, effective June 18, 2013; P.A. 14-75 amended Subsec. (a) by designating existing provisions re standard billing format regulations as new Subdiv. (1) and amending same to add provision re alteration or repeal of regulation in conjunction with redesigned format and to delete provision re direct billing and collection services provided until July 1, 2012, by adding new Subdiv. (2) re redesign of the standard billing format and account summary page for residential customers, and by redesignating existing Subdivs. (1) and (2) as Subdivs. (3) and (4), amended Subsec. (b) by deleting provision re guidelines for determining billing relationship until October 1, 2011, added Subsec. (c) re bill inserts, added Subsec. (d) re mailings and added Subsec. (e) re confirmation of electronic bill payment, effective June 3, 2014; P.A. 14-94 amended Subsec. (a)(2) by replacing provision re bill from electric distribution company with provision re bill for residential customer receiving electric generation service from electric supplier and amended Subsec. (c) by replacing “electric generation service rate” with “standard service rate” in Subdiv. (1) and replacing “after the standard rate is approved by the authority” with “before the standard service rate is effective” in Subdiv. (3), effective June 6, 2014.



Section 16-245dd - Residential electric space heating tariff.

Any electric distribution company that has a tariff for residential electric space heating customers shall maintain such tariff for a period of not less than five years after July 1, 2007. Such tariff shall be available for requests for electric service at a service location that was previously assigned to said tariff. Such tariff shall be available only to residential electric customers who use electric energy as the primary space heating source and who enter into an agreement with the electric distribution company for a period of not less than twelve months.

(P.A. 07-242, S. 123.)

History: P.A. 07-242 effective July 1, 2007.



Section 16-245e - Stranded costs of electric distribution companies. Definitions. Calculation by authority. Procedures. Adjustments. Mitigation.

(a) As used in this section, sections 16-245f to 16-245k, inclusive, and section 16-245m:

(1) “Rate reduction bonds” means bonds, notes, certificates of participation or beneficial interest, or other evidences of indebtedness or ownership, issued pursuant to an executed indenture or other agreement of a financing entity, in accordance with this section and sections 16-245f to 16-245k, inclusive, the proceeds of which are used, directly or indirectly, to provide, recover, finance, or refinance stranded costs or economic recovery transfer, or to sustain funding of conservation and load management and renewable energy investment programs by substituting for disbursements to the General Fund from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and which, directly or indirectly, are secured by, evidence ownership interests in, or are payable from, transition property;

(2) “Competitive transition assessment” means those nonbypassable rates and other charges, that are authorized by the authority (A) in a financing order in respect to the economic recovery transfer, or in a financing order, to sustain funding of conservation and load management and renewable energy investment programs by substituting disbursements to the General Fund from proceeds of rate reduction bonds for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, or to recover those stranded costs that are eligible to be funded with the proceeds of rate reduction bonds pursuant to section 16-245f and the costs of providing, recovering, financing, or refinancing the economic recovery transfer or such substitution of disbursements to the General Fund or such stranded costs through a plan approved by the authority in the financing order, including the costs of issuing, servicing, and retiring rate reduction bonds, (B) to recover those stranded costs determined under this section but not eligible to be funded with the proceeds of rate reduction bonds pursuant to section 16-245f, or (C) to recover costs determined under subdivision (1) of subsection (e) of section 16-244g. If requested by the electric distribution company, the authority shall include in the competitive transition assessment nonbypassable rates and other charges to recover federal and state taxes whose recovery period is modified by the transactions contemplated in this section and sections 16-245f to 16-245k, inclusive;

(3) “Customer” means any individual, business, firm, corporation, association, tax-exempt organization, joint stock association, trust, partnership, limited liability company, the United States or its agencies, this state, any political subdivision thereof or state agency that purchases electric generation or distribution services as a retail end user in the state from any electric supplier or electric distribution company;

(4) “Finance authority” means the state, acting through the office of the State Treasurer;

(5) “Net proceeds” means the book income from the sale or divestiture of assets, consisting of sales price less reasonable expenses of sale, related income and other;

(6) “Stranded costs” means that portion of generation assets, generation-related regulatory assets or long-term contract costs determined by the authority in accordance with the provisions of subsections (e), (f), (g) and (h) of this section;

(7) “Generation assets” means the total construction and other capital asset costs of generation facilities approved for inclusion in rates before July 1, 1997, but does not include any costs relating to the decommissioning of any such facility or any costs which the authority found during a proceeding initiated before July 1, 1998, were incurred because of imprudent management;

(8) “Generation-related regulatory assets” means generation-related costs authorized or mandated before July 1, 1998, by the Public Utilities Regulatory Authority, approved for inclusion in the rates, and include, but are not limited to, costs incurred for deferred taxes, conservation programs, environmental protection programs, public policy costs and research and development costs, net of any applicable credits payable to customers, but does not include any costs which the authority found during a proceeding initiated before July 1, 1998, were incurred because of imprudent management;

(9) “Long-term contract costs” mean the above-market portion of the costs of contractual obligations approved for inclusion in the rates that were entered into before January 1, 2000, arising from independent power producer contracts required by law or purchased power contracts approved by the Federal Energy Regulatory Commission;

(10) “Financing entity” means the finance authority or any special purpose trust or other entity that is authorized by the finance authority to issue rate reduction bonds or acquire transition property pursuant to such terms and conditions as the finance authority may specify, or both;

(11) “Financing order” means an order of the authority adopted in accordance with this section and sections 16-245f to 16-245k, inclusive;

(12) “Transition property” means the property right created pursuant to this section and sections 16-245f to 16-245k, inclusive, in respect to the economic recovery transfer or in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs or those stranded costs that are eligible to be funded with the proceeds of rate reduction bonds pursuant to section 16-245f, including, without limitation, the right, title, and interest of an electric distribution company or its transferee or the financing entity (A) in and to the rates and charges established pursuant to a financing order, as adjusted from time to time in accordance with subdivision (2) of subsection (b) of section 16-245i and the financing order, (B) to be paid the amount that is determined in a financing order to be the amount that the electric distribution company or its transferee or the financing entity is lawfully entitled to receive pursuant to the provisions of this section and sections 16-245f to 16-245k, inclusive, and the proceeds thereof, and in and to all revenues, collections, claims, payments, money, or proceeds of or arising from the rates and charges or constituting the competitive transition assessment that is the subject of a financing order including those nonbypassable rates and other charges referred to in subdivision (2) of this subsection, and (C) in and to all rights to obtain adjustments to the rates and charges pursuant to the terms of subdivision (2) of subsection (b) of section 16-245i and the financing order. “Transition property” shall constitute a current property right notwithstanding the fact that the value of the property right will depend on consumers using electricity or, in those instances where consumers are customers of a particular electric distribution company, the electric distribution company performing certain services;

(13) “State rate reduction bonds” means the rate reduction bonds issued on June 23, 2004, by the state to sustain funding of conservation and load management and renewable energy investment programs by substituting for disbursements to the General Fund from the Energy Conservation and Load Management Fund, established by section 16-245m, and from the Clean Energy Fund, established by section 16-245n. The state rate reduction bonds for the purposes of section 4-30a shall be deemed to be outstanding indebtedness of the state;

(14) “Operating expenses” means, with respect to state rate reduction bonds or economic recovery revenue bonds, (A) all expenses, costs and liabilities of the state or the trustee incurred in connection with the administration or payment of the state rate reduction bonds or economic recovery revenue bonds, or in discharge of its obligations and duties under the state rate reduction bonds or economic recovery revenue bonds, or bond documents, expenses and other costs and expenses arising in connection with the state rate reduction bonds or economic recovery revenue bonds, or pursuant to the financing order providing for the issuance of such bonds including any arbitrage rebate and penalties payable under the code in connection with such bonds, and (B) all fees and expenses payable or disbursable to the servicers or others under the bond documents;

(15) “Bond documents” means, with respect to state rate reduction bonds or economic recovery revenue bonds, the following documents: The servicing agreements, the tax compliance agreement and certificate, and the continuing disclosure agreement and indenture entered into in connection with the state rate reduction bonds or the economic recovery revenue bonds;

(16) “Indenture” means the indenture executed in connection with the state rate reduction bonds or the economic recovery revenue bonds, or, with respect to state rate reduction bonds, the RRB Indenture, dated as of June 23, 2004, by and between the state and the trustee, as amended from time to time;

(17) “Trustee” means, with respect to state rate reduction bonds, the trustee appointed under the indenture;

(18) “Economic recovery transfer” means the disbursement to the General Fund of nine hundred fifty-six million dollars from proceeds of the issuance of the economic recovery revenue bonds; and

(19) “Economic recovery revenue bonds” means rate reduction bonds issued to fund the economic recovery transfer, the costs of issuance, credit enhancements, operating expenses and such other costs as the finance authority deems necessary or advisable, and which shall be payable from competitive transition assessment charges that replace the competitive transition assessment charges funding stranded costs.

(b) The authority shall, in accordance with the provisions of this section, identify and calculate, upon application by an electric distribution company, those stranded costs that may be collected through the competitive transition assessment which shall be calculated and collected in accordance with the provisions of section 16-245g. No electric distribution company shall be eligible to claim stranded costs unless a public auction has been held to divest itself of all nonnuclear generation assets or the electric distribution company has sold its nonnuclear generation assets in accordance with section 16-43.

(c) (1) Notwithstanding subdivision (1) of subsection (e) of section 16-244g, any electric distribution company seeking to claim stranded costs shall, in accordance with this subsection, mitigate such costs to the fullest extent possible. Prior to the approval by the authority of any stranded costs, the electric distribution company shall show to the satisfaction of the authority that the electric distribution company has taken all reasonable steps to mitigate to the maximum extent possible the total amount of stranded costs that it seeks to claim and to minimize the cost to be recovered from customers. Mitigation shall include: (A) Except to the extent provided in collective bargaining agreements or agreements to purchase generation assets entered into prior to July 1, 1998, the obtaining of written commitments from purchasers of generation facilities divested pursuant to section 16-244g, that the purchasers will offer employment to persons who were employed in nonmanagerial positions by a divested generation facility at any time during the three-month period prior to the divestiture, at levels of wages and overall compensation not lower than the employees' lowest level during the six-month period prior to the date the contract to divest the asset was entered into; (B) good faith efforts to negotiate the buyout, buydown or renegotiation of independent power producer contracts and purchased power contracts approved by the Federal Energy Regulatory Commission, provided the fixed present value of any contract to which a political subdivision of the state is a party shall be calculated using the political subdivision's tax-exempt borrowing rate as the discount rate; and (C) the reasonable costs of the consultants appointed to conduct the auctions of generation assets pursuant to section 16-244g. Mitigation may include, but is not limited to, reallocation of depreciation reserves to existing generation assets to the extent consistent with generally accepted accounting principles; reduction of book assets by application of net proceeds of any sale of existing assets; maximization of market revenues from existing generation assets; efforts to maximize current and future operating efficiency, including appropriate and timely maintenance, trouble shooting, aggressive identification and correction of potential problem areas; voluntary write-offs of above-market generation assets; the decision to retire uneconomical generation assets and efforts to divest generating sites at market prices reflective of best use of sites. Mitigation shall not include any expenditures to restart a nuclear generation asset that was not operating for reasons other than scheduled maintenance or refueling at the time such expenditure was made. Any mitigation efforts and associated costs shall be subject to approval by the authority.

(2) The authority shall allow the cost of such mitigation efforts to be included in the calculation of stranded costs to the extent that such mitigation costs are reasonable relative to the amount of the reduction in stranded costs resulting from the mitigation.

(d) An electric distribution company shall submit to the authority an application for recovery of that portion of generation-related regulatory assets, long-term contract costs, generation assets and mitigation costs which are determined by the authority in accordance with subsections (c), (e), (f) and (g) of this section and subdivision (1) of subsection (e) of section 16-244g. The application shall include a description of mitigation efforts and a request for recovery through the competitive transition assessment and may include a request for a financing order. The authority shall hold a hearing for each electric distribution company and issue a finding of the calculation of stranded costs in a time frame that allows for collection of the competitive transition assessment to begin on January 1, 2000. Any hearing shall be conducted as a contested case in accordance with chapter 54.

(e) The authority shall calculate the stranded costs for generation-related regulatory assets to be their book value as of January 1, 2000. In calculating the value of generation-related regulatory assets that are being provided in a lump sum as the result of a funding with the proceeds of rate reduction bonds, the authority shall adjust the value of each such asset to reflect the time value of such lump sum, if any.

(f) (1) The authority shall calculate the stranded costs for long-term contract costs that have been reduced to a fixed present value through the buyout, buydown, or renegotiation of independent power producer contracts and purchased power contracts approved by the Federal Energy Regulatory Commission as such present value. In making such calculation, the authority shall net purchased power contracts approved by the Federal Energy Regulatory Commission that are below market value against any such contracts that are above-market value.

(2) The authority shall calculate the stranded costs for any portion of a long-term contract cost that has not been reduced to a fixed present value by comparing the contract price to the market price at least annually. In making such calculation, the authority shall net purchased power contracts approved by the Federal Energy Regulatory Commission that are below market value against any such contracts that are above-market value. The costs described in this subdivision shall be included in the competitive transition assessment pursuant to section 16-245g but shall not be included in any funding with the proceeds of rate reduction bonds.

(g) The authority shall calculate the stranded cost for each generation asset to be the difference between its book value and the market value of a prudently and efficiently managed nonnuclear generating facility of comparable size, age and technical characteristics in a competitive market. In determining the market value of any such asset, the authority may consider (A) the dollars per kilowatt received from the sale of similar generation facilities, if any, (B) income capitalization based on the operating history and capacity of the facility, the market rates for power, and any existing long-term contracts for the sale of power or capacity, (C) independent market appraisals, or (D) other relevant factors. The authority shall calculate the stranded costs for generation assets at least every three years. The costs described in this subsection shall be included in the competitive transition assessment pursuant to section 16-245g but shall not be included in any funding with the proceeds of rate reduction bonds.

(h) (1) On or before January 1, 2004, an electric distribution company may submit to the authority an application for recovery of that portion of nuclear generation assets which is determined by the authority in accordance with this subsection, which application shall include a request for recovery through the competitive transition assessment. The authority shall hold a hearing for each electric distribution company and issue a finding of the calculation of such nuclear generation assets in accordance with the provisions of this subsection. Any hearing shall be conducted as a contested case proceeding in accordance with chapter 54. The costs described in this subsection shall be included in the competitive transition assessment pursuant to section 16-245g but shall not be included in any funding with proceeds of rate reduction bonds.

(2) The authority shall calculate the stranded costs for each nuclear generation asset that was divested at a price less than book value as described in subdivision (5) of subsection (c) of section 16-244g as the difference between the book value of this asset and the final bid price of the asset. The authority's calculation of stranded costs pursuant to this subdivision shall be final and shall not be subject to further adjustment by the authority.

(3) The authority shall calculate the stranded costs for each nondivested nuclear generation asset described in subdivision (1) of subsection (d) of section 16-244g to be the difference between its book value and the market value of a prudently and efficiently managed nuclear generating facility of comparable size, age and technical characteristics in a competitive market. In determining the market value of any such asset, the authority may consider (A) the dollars per kilowatt received from the sale of similar generation facilities, if any, (B) income capitalization based on the operating history and capacity of the facility, the market rates for power, and any existing long-term contracts for the sale of power or capacity, (C) the provision for decommissioning and related costs to be paid from the systems benefits charge provided in section 16-245l, (D) independent market appraisals, or (E) other relevant factors. At least every four years after the date when the authority issues an initial finding of the calculation of the stranded costs for such nondivested nuclear generation assets as provided in this subdivision until the earlier of (i) the expiration of the collection of the competitive transition assessment, or (ii) the date when such an asset is divested, the authority shall hold a hearing and issue a finding to adjust the stranded cost calculation of each such asset and to adjust the competitive transition assessment accordingly to true up the stranded cost recovery for the difference between the market value projected in such initial finding and the actual market value of a prudently and efficiently managed nuclear generating facility of comparable size, age and technical characteristics during the time period between the initial finding and the adjustment date, provided the second and subsequent adjustments shall reflect the difference during the time period since the most recent true-up. The authority shall calculate the value of each such asset in accordance with the methodology provided in this subdivision. Any hearing shall be conducted as a contested case in accordance with chapter 54.

(4) After the authority has calculated the total value of stranded costs for all nuclear generation assets, the authority shall (A) reduce such amount by the net proceeds that are above book value realized by an electric distribution company from the sale of nonnuclear generation assets, (B) reduce such valuation to reflect the total net proceeds that are above book value realized by an electric distribution company from the sale of any nuclear generation assets pursuant to subsection (c) of section 16-244g, and (C) reduce such amount by the net proceeds that are above book value received by an electric distribution company for the sale or lease of any real property after July 1, 1998.

(i) If any net proceeds described in subdivision (4) of subsection (h) of this section remain after the reduction in the calculation of nuclear generation assets pursuant to said subdivision (4) or are realized after said reduction is calculated, the additional amount of such net proceeds shall be netted against long-term contract costs described in subdivision (2) of subsection (f) of this section, and the competitive transition assessment shall be adjusted accordingly.

(j) No electric distribution company shall be eligible to claim any stranded costs for a nuclear generation asset or for any generation-related regulatory asset related to such generation asset, if the generation asset is not operating as a result of an order issued by the United States Nuclear Regulatory Commission that applies specifically to such asset. Any such asset that is not eligible to be claimed as a stranded cost shall be eligible after it is permitted to and has resumed operation and is selling power.

(k) If an electric distribution company elected to transfer any of its nuclear generation assets and related operations and functions to a separate corporate affiliate or to a division that is functionally separate from the electric distribution company pursuant to section 16-244g and subsequently sold any such assets in an arm's length transaction to an unrelated entity prior to January 1, 2012, the net proceeds realized from such sale that exceed book value for such assets shall be netted against the total amount of stranded costs, and the competitive transition assessment shall be adjusted accordingly and, if appropriate, other reimbursement shall be ordered by the authority.

(P.A. 98-28, S. 8, 117; June 30 Sp. Sess. P.A. 03-6, S. 44, 45; Sept. 8 Sp. Sess. P.A. 03-1, S. 2; P.A. 07-242, S. 79; June Sp. Sess. P.A. 07-1, S. 134; June Sp. Sess. P.A. 07-5, S. 56; P.A. 10-179, S. 125; P.A. 11-80, S. 1; P.A. 13-5, S. 11; P.A. 14-134, S. 84.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1), (2) and (13) re the definitions of “rate reduction bonds”, “competitive transition assessment” and “transition property” for consistency with a plan to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsec. (a)(13) re the definition of “transition property” to add references to the financing entity, effective September 10, 2003; P.A. 07-242 added Subsec. (a)(14) to (18) to define “state rate reduction bonds”, “operating expenses”, “bond documents”, “indenture”, and “trustee”, respectively, effective June 4, 2007; June Sp. Sess. P.A. 07-1 added Subsec. (l) re defeasance or purchase of state rate reduction bonds, effective June 26, 2007; June Sp. Sess. P.A. 07-5 reiterated addition of Subsec. (a)(14) to (18) defining “state rate reduction bonds”, “operating expenses”, “bond documents”, “indenture”, and “trustee”, respectively, effective October 6, 2007; P.A. 10-179 amended Subsec. (a) to add Subdivs. (19) and (20) defining “economic recovery transfer” and “economic recovery revenue bonds” and to add references to these terms in Subdivs. (1), (2), (13), (15), (16) and (17), effective May 7, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011; P.A. 13-5 amended Subsec. (a)(20) to redefine “economic recovery revenue bonds” by deleting provision re Energy Conservation and Load Management Fund, effective May 8, 2013; P.A. 14-134 deleted references to electric company or replaced such references with references to electric distribution company throughout, amended Subsec. (a) by redefining “net proceeds” in Subdiv. (5), deleting former Subdiv. (10) re definition of “authority” and redesignating existing Subdivs. (11) to (20) as Subdivs. (10) to (19), amended Subsec. (j) by deleting Subdiv. (1) designator and deleting former Subdiv. (2) re asset with a Nuclear Regulatory Commission capacity rating of 641 megawatts, deleted former Subsec. (l) re funds used for defeasance or purchase of state rate reduction bonds, and made technical changes, effective June 6, 2014.

Phrase “any real property” in Subsec. (h)(4)(C) refers to all real properties, not just to utility properties. 266 C. 108.



Section 16-245ee - Energy conservation and load management and renewable energy projects in lower income communities. Requirements for approval.

Before approving any plan for energy conservation and load management and clean energy projects issued to the Commissioner of Energy and Environmental Protection by the Energy Conservation and Management Board, the board of directors of the Connecticut Green Bank or an electric distribution company, said commissioner shall determine that an equitable amount of the funds administered by each such board are to be deployed among small and large customers with a maximum average monthly peak demand of one hundred kilowatts in census tracts in which the median income is not more than sixty per cent of the state median income. The Commissioner of Energy and Environmental Protection shall determine such equitable share and such projects may include a mentoring component for such communities. On and after January 1, 2012, and annually thereafter, the Commissioner of Energy and Environmental Protection shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the distribution of funds to such communities. Any such report may be submitted electronically.

(P.A. 11-80, S. 101; P.A. 13-298, S. 17; P.A. 14-94, S. 29.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 replaced “renewable energy projects” with “clean energy projects” and references to department with references to commissioner and added provision re electronic submission of report, effective July 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank”, effective June 6, 2014.



Section 16-245f - Funding of certain disbursements to the General Fund. Funding of stranded costs through rate reduction bonds. Funding of economic recovery transfer through economic recovery revenue bonds. Assessment.

(a) An electric distribution company shall submit to the authority an application for a financing order with respect to any proposal to sustain funding of conservation and load management and renewable energy investment programs by substituting disbursements to the General Fund from proceeds of rate reduction bonds for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and may submit to the authority an application for a financing order with respect to the following stranded costs: (1) The cost of mitigation efforts, as calculated pursuant to subsection (c) of section 16-245e; (2) generation-related regulatory assets, as calculated pursuant to subsection (e) of section 16-245e; and (3) those long-term contract costs that have been reduced to a fixed present value through the buyout, buydown, or renegotiation of such contracts, as calculated pursuant to subsection (f) of section 16-245e. No stranded costs shall be funded with the proceeds of rate reduction bonds unless (A) the electric distribution company proves to the satisfaction of the authority that the savings attributable to such funding will be directly passed on to customers through lower rates, and (B) the authority determines such funding will not result in giving the electric distribution company or any generation entities or affiliates an unfair competitive advantage. The authority shall hold a hearing for each such electric distribution company to determine the amount of disbursements to the General Fund from proceeds of rate reduction bonds that may be substituted for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and thereby constitute transition property and the portion of stranded costs that may be included in such funding and thereby constitute transition property. Any hearing shall be conducted as a contested case in accordance with chapter 54, except that any hearing with respect to a financing order or other order to sustain funding for conservation and load management and renewable energy investment programs by substituting the disbursement to the General Fund from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Investment Fund established by section 16-245n shall not be a contested case, as defined in section 4-166. The authority shall not include any rate reduction bonds as debt of an electric distribution company in determining the capital structure of the company in a rate-making proceeding, for calculating the company's return on equity or in any manner that would impact the electric distribution company for rate-making purposes, and shall not approve such rate reduction bonds that include covenants that have provisions prohibiting any change to their appointment of an administrator of the Energy Conservation and Load Management Fund. Nothing in this subsection shall be deemed to affect the terms of subsection (b) of section 16-245m.

(b) Prior to September 1, 2010, each electric distribution company shall submit to the authority an application for a financing order with respect to funding the economic recovery transfer through the issuance of economic recovery revenue bonds. The authority shall hold a hearing for each such electric distribution company to determine the amount necessary to fund the economic recovery transfer, the payment of economic recovery revenue bonds, costs of issuance, credit enhancements and operating expenses for the economic recovery revenue bonds. Such amount as determined by the authority shall constitute transition property. The authority shall allocate the responsibility for the funding of the economic recovery transfer and the expenses of the economic recovery revenue bonds equitably between the electric distribution companies. Such allocation may provide that the respective charges payable by the customers of each electric distribution company may commence on different dates and that such rates may vary over the period the economic recovery revenue bonds and the related operating expenses are being paid, provided (1) such charges are equitably allocated to the customers of each electric distribution company, and (2) the authority determines that, over such period, and taking into account the timing of charges, the charges on a kilowatt hour basis assessed to the customers of the respective electric distribution companies have substantially the same present value after consultation with the finance authority as to the discount rate to be used in determining such present value. Any hearing with respect to a financing order in respect to the economic recovery transfer and the issuance of economic recovery revenue bonds shall not be a contested case, as defined in section 4-166. The authority shall issue a financing order in respect to the economic recovery revenue bonds for each electric distribution company on or before October 1, 2010. In such financing order, the authority shall determine the competitive transition assessment in respect of the economic recovery revenue bonds, which shall not be assessed prior to June 30, 2011, unless the authority sets an earlier date in the financing order. The authority may provide in such financing order that money from other sources, including proceeds of charges assessed customers of municipal electric companies, transferred to the trustee under the indenture and intended to be used to pay debt service on the bonds shall be taken into account in making adjustments to the competitive transition assessment pursuant to subdivision (2) of subsection (b) of section 16-245i if such payment is not made from General Fund revenues and would not adversely affect the tax status or credit rating of economic recovery revenue bonds.

(c) The authority, during the period commencing on January 1, 2011, and ending June 30, 2011, shall assess or cause to be assessed a charge per kilowatt hour of electricity sold to each end use customer of an electric distribution company and shall cause such assessments to be remitted to the General Fund. The authority shall set such charge at a level which the authority estimates will generate forty million dollars during the period it is assessed. Such charge shall not be assessed after June 30, 2011.

(P.A. 98-28, S. 9, 117; June 30 Sp. Sess. P.A. 03-6, S. 46; Sept. 8 Sp. Sess. P.A. 03-1, S. 3; P.A. 04-180, S. 1; P.A. 10-179, S. 126; P.A. 11-80, S. 1; P.A. 13-5, S. 12; P.A. 14-134, S. 85.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 added provisions for a proposal to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 required the submission of an application for a financing order in the case of proposals to sustain certain funding of conservation and load management and renewable energy investment programs, effective September 10, 2003; P.A. 04-180 made technical changes and deleted reference to Sec. 20 of P.A. 03-2, effective June 1, 2004; P.A. 10-179 designated existing provisions as Subsec. (a) and added Subsec. (b) re economic recovery revenue bonds and Subsec. (c) re assessment, effective May 7, 2010; pursuant to P.A. 11-80, “department” and “Renewable Energy Investment Fund” were changed editorially by the Revisors to “authority” and “Clean Energy Fund”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b) to delete provisions re Energy Conservation and Load Management Fund, effective May 8, 2013; P.A. 14-134 amended Subsec. (a) by deleting references to electric company, effective June 6, 2014.

See Sec. 16-19uu re adjustments to competitive transition assessment with respect to economic recovery revenue bonds.



Section 16-245ff - Residential solar investment program.

(a) As used in this section and section 16-245gg:

(1) “Performance-based incentive” means an incentive paid out on a per kilowatt-hour basis.

(2) “Expected performance-based buydown” means an incentive paid out as a one-time upfront incentive based on expected system performance.

(3) “Qualifying residential solar photovoltaic system” means a solar photovoltaic project that receives funding from the Connecticut Green Bank, is certified by the authority as a Class I renewable energy source, as defined in subsection (a) of section 16-1, emits no pollutants, is less than twenty kilowatts in size, is located on the customer-side of the revenue meter of one-to-four family homes and serves the distribution system of an electric distribution company.

(4) “Solar home renewable energy credit” means a Class I renewable energy credit created by the production of one megawatt hour of electricity generated by one or more qualifying residential solar photovoltaic systems with an approved incentive from the Connecticut Green Bank on or after January 1, 2015.

(b) The Connecticut Green Bank established pursuant to section 16-245n shall structure and implement a residential solar investment program established pursuant to this section, which shall support the deployment of not more than three hundred megawatts of new residential solar photovoltaic installations located in this state on or before (1) December 31, 2022, or (2) the deployment of three hundred megawatts of residential solar photovoltaic installation, in the aggregate, whichever occurs sooner, provided the bank does not approve direct financial incentives under this section for more than one hundred megawatts of new qualifying residential solar photovoltaic systems, in the aggregate, between the July 2, 2015, and April 1, 2016. The procurement and cost of such program shall be determined by the bank in accordance with this section.

(c) The Connecticut Green Bank shall offer direct financial incentives, in the form of performance-based incentives or expected performance-based buydowns, for the purchase or lease of qualifying residential solar photovoltaic systems until the earlier of the following: (1) December 31, 2022, or (2) the deployment of three hundred megawatts, in the aggregate, of residential solar photovoltaic installation. The bank shall consider willingness to pay studies and verified solar photovoltaic system characteristics, such as operational efficiency, size, location, shading and orientation, when determining the type and amount of incentive. Notwithstanding the provisions of subdivision (1) of subsection (h) of section 16-244c, the amount of renewable energy produced from Class I renewable energy sources receiving tariff payments or included in utility rates under this section shall be applied to reduce the electric distribution company’s Class I renewable energy source portfolio standard until the Public Utilities Regulatory Authority approves the master purchase agreement pursuant to subsection (e) of section 16-245gg.

(d) The Connecticut Green Bank shall develop and publish on its Internet web site a proposed schedule for the offering of performance-based incentives or expected performance-based buydowns over the duration of any such solar incentive program. Such schedule shall: (1) Provide for a series of solar capacity blocks the combined total of which shall be a maximum of three hundred megawatts and projected incentive levels for each such block; (2) provide incentives that are sufficient to meet reasonable payback expectations of the residential consumer and provide such consumer with a competitive electricity price, taking into consideration the estimated cost of residential solar installations, the value of the energy offset by the system, the cost of financing the system, and the availability and estimated value of other incentives, including, but not limited to, federal and state tax incentives and revenues from the sale of solar home renewable energy credits; (3) provide incentives that decline over time and will foster the sustained, orderly development of a state-based solar industry; (4) automatically adjust to the next block once the board has issued reservations for financial incentives provided pursuant to this section from the board fully committing the target solar capacity and available incentives in that block; and (5) provide comparable economic incentives for the purchase or lease of qualifying residential solar photovoltaic systems. The Connecticut Green Bank may retain the services of a third-party entity with expertise in the area of solar energy program design to assist in the development of the incentive schedule or schedules. The Department of Energy and Environmental Protection shall review and approve such schedule. Nothing in this subsection shall restrict the Connecticut Green Bank from modifying the approved incentive schedule to account for changes in federal or state law or regulation or developments in the solar market when such changes would affect the expected return on investment for a typical residential solar photovoltaic system by ten per cent or more. Any such modification shall be subject to review and approval by the department.

(e) The Connecticut Green Bank shall establish and periodically update program guidelines, including, but not limited to, requirements for systems and program participants related to: (1) Eligibility criteria; (2) standards for deployment of energy efficient equipment or building practices as a condition for receiving incentive funding; (3) procedures to provide reasonable assurance that such reservations are made and incentives are paid out only to qualifying residential solar photovoltaic systems demonstrating a high likelihood of being installed and operated as indicated in application materials; and (4) reasonable protocols for the measurement and verification of energy production.

(f) The Connecticut Green Bank shall maintain on its Internet web site the schedule of incentives, solar capacity remaining in the current block and available funding and incentive estimators.

(g) Funding for the residential solar investment program (1) may include up to one-third of the moneys collected annually under the surcharge specified in section 16-245n; (2) shall include all of the revenue from the solar home renewable energy credit program; and (3) may be supplemented by federal funding as may become available.

(h) The Connecticut Green Bank shall identify barriers to the development of a permanent Connecticut-based solar workforce and shall make provision for comprehensive training, accreditation and certification programs through institutions and individuals accredited and certified to national standards.

(i) The Public Utilities Regulatory Authority shall provide an additional incentive of up to five per cent of the then-applicable incentive provided pursuant to this section for the use of major system components manufactured or assembled in Connecticut, and another additional incentive of up to five per cent of the then-applicable incentive provided pursuant to this section for the use of major system components manufactured or assembled in a distressed municipality, as defined in section 32-9p, or a targeted investment community, as defined in section 32-222.

(j) On or before January 1, 2017, and every two years thereafter for the duration of the program, the Connecticut Green Bank shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy on progress toward the goals identified in subsection (b) of this section.

(P.A. 11-80, S. 106; P.A. 13-5, S. 47; P.A. 14-94, S. 29; 14-134, S. 16; P.A. 15-194, S. 1.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsec. (b) to make a technical change, effective May 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014; P.A. 14-134 amended Subsec. (b) by replacing reference to Sec. 16-243b with reference to Sec. 16-243h, effective June 6, 2014; P.A. 15-194 added new Subsec. (a) re definitions, redesignated existing Subsec. (a) as Subsec. (b) and amended same to add provisions re structure and implementation of program and determination of cost of program, redesignated existing Subsec. (b) as Subsec. (c) and amended same to replace provision re performance-based incentives with provision re time until which direct financial incentives are offered and to replace provision re receipt of expected performance-based buydowns with provision re authority’s approval of master purchase agreement, redesignated existing Subsec. (c) as Subsec. (d) and amended same to add provision re publishing proposed schedule on web site and replace minimum of 30 megawatts with maximum of 300 megawatts in Subdiv. (1), add provisions re providing consumer with competitive electricity price, cost of financing and review and approval of modification system and replace 20 per cent with 10 per cent re modifying incentive schedule in Subdiv. (2), redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), redesignated existing Subsec. (f) as Subsec. (g) and amended same to replace provision re performance-based incentive program with provision re solar investment program, redesignated existing Subsec. (g) as Subsec. (h), added Subsec. (i) re additional incentive, redesignated existing Subsec. (h) as Subsec. (j) and replaced first report date of “2014” with “2017”, and made technical changes, effective July 2, 2015.



Section 16-245g - Competitive transition assessment. Determination by authority of amount and how applied to electric customers. Duration.

(a) The Public Utilities Regulatory Authority shall assess and beginning January 1, 2000, impose the competitive transition assessment which shall be imposed on all customers of each electric distribution company to provide funds for the purposes described in subsection (d) of this section. The authority shall hold a hearing that shall be conducted as a contested case in accordance with chapter 54, except as otherwise provided in section 16-245f, to determine the amount of the competitive transition assessment.

(b) The authority shall consider the effect on all customer rates and other factors relevant to reducing rates in determining the amount of the competitive transition assessment and the manner in which and the period over which it shall be imposed in any decision of the authority to set or adjust the competitive transition assessment.

(c) The competitive transition assessment shall be determined by the authority in a general and equitable manner and, in accordance with the provisions of subsection (b) of section 16-245f, shall be imposed on all customers at a rate that is applied equally to all customers of the same class in accordance with methods of allocation in effect on July 1, 1998, provided the competitive transition assessment shall not be imposed on customers receiving services under a special contract which is in effect on July 1, 1998, until such special contract expires. The competitive transition assessment shall be imposed beginning on January 1, 2000, on all customers receiving services under a special contract which is entered into or renewed after July 1, 1998. The competitive transition assessment shall have a generally applicable manner of determination that may be measured on the basis of percentages of total costs of retail sales of electric generation services. Subject to the provisions of subsection (b) of section 16-245f, the competitive transition assessment shall be payable by customers on an equal basis on the same payment terms and shall be eligible or subject to prepayment on an equal basis. Any exemption of the competitive transition assessment by customers under a special contract shall not result in an increase in rates to any customer.

(d) The authority shall establish, fix and revise the competitive transition assessment in an amount sufficient at all times to: (1) Pay the principal of and the interest on rate reduction bonds as the same shall become due and payable; (2) to pay all reasonable and necessary expenses relating to the financing; and (3) to pay an electric distribution company stranded costs that are not funded with the proceeds of rate reduction bonds and interim capital costs determined under subdivision (1) of subsection (e) of section 16-244g.

(e) The competitive transition assessment shall be charged to customers until the rate reduction bonds are paid in full by the financing entity and stranded costs not funded with the proceeds of rate reduction bonds are fully recovered by the electric distribution company. Amounts collected from a customer shall be allocated on a pro rata basis among (1) rates and charges described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e, (2) rates and charges described in subparagraph (B) of subdivision (2) of subsection (a) of section 16-245e, and (3) other charges. To the extent that the authority, when issuing a financing order, determines that special treatment on customers' bills is necessary or desirable to distinguish rates and charges described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e from rates and charges described in subparagraph (B) of subdivision (2) of subsection (a) of section 16-245e in order to facilitate the successful issuance and sale of rate reduction bonds, it may so provide as part of such financing order.

(P.A. 98-28, S. 10, 117; Sept. 8 Sp. Sess. P.A. 03-1, S. 4; P.A. 10-179, S. 127; P.A. 11-80, S. 1; P.A. 14-134, S. 86.)

History: P.A. 98-28 effective July 1, 1998; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsec. (a) to add exception from contested case hearing requirement as provided in Sec. 16-245f, effective September 10, 2003; P.A. 10-179 amended Subsec. (c) by adding references to Sec. 16-245f(b), effective May 7, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (d) by replacing “electric company” with “electric distribution company” in Subdiv. (3) and amended Subsec. (e) by deleting reference to electric company, effective June 6, 2014.



Section 16-245gg - Master purchase agreement for solar home renewable energy credits.

(a) Not later than one hundred eighty days after July 1, 2015, the Connecticut Green Bank shall negotiate and develop a master purchase agreement with each electric distribution company. Each such agreement shall have a term of fifteen years, and require the electric distribution company to purchase solar home renewable energy credits produced by qualifying residential solar photovoltaic systems. Each electric distribution company’s obligation to purchase solar home renewable energy credits produced by qualifying residential solar photovoltaic systems begins on the date that the Public Utilities Regulatory Authority approves the master purchase agreement pursuant to subsection (e) of this section and expires on December 31, 2022.

(b) Solar home renewable energy credits shall be owned by the Connecticut Green Bank, until transferred to an electric distribution company pursuant to a master purchase agreement in accordance with subsection (a) of this section. A solar home renewable energy credit shall have an effective life covering the year of its production and the following calendar year. The obligation of the electric distribution companies to purchase solar home renewable energy credits pursuant to the master purchase agreement shall be apportioned to electric distribution companies based on their respective distribution system loads at the commencement of the master purchase agreement period, as determined by the authority.

(c) Notwithstanding subdivision (1) of subsection (h) of section 16-244c, an electric distribution company may retire the solar home renewable energy credits it procures through the master purchase agreement to satisfy its obligation pursuant to section 16-245a or such company may resell such renewable energy credits, with the proceeds from resale to be netted against contract costs.

(d) To develop a master purchase agreement, the Connecticut Green Bank and an electric distribution company shall negotiate in good faith the final terms of the draft master purchase agreement. Thirty days after the date negotiations commence, either the Connecticut Green Bank or an electric distribution company may initiate a docket proceeding before the Public Utilities Regulatory Authority to resolve any outstanding issues pertaining to the master purchase agreement.

(e) Upon completion of negotiations on a master purchase agreement the Connecticut Green Bank and the electric distribution company shall not later than January 1, 2016, jointly file, with the authority, an application for approval of the agreement by the authority. No such master purchase agreement may become effective without approval of the authority. The authority shall hold a contested case, in accordance with the provisions of chapter 54, to approve, reject or modify an application for approval of the master purchase agreement.

(f) The purchase price of solar home renewable energy credits shall be determined by the Connecticut Green Bank, and such purchase price shall decline over time commensurate with the schedule of declining performance-based incentives and expected performance-based buydowns. Such purchase price shall not exceed the lesser of either (1) the price of small zero-emission renewable energy credit projects for the preceding year, or (2) five dollars less per renewable energy credit than the alternative compliance payment pursuant to subsection (k) of section 16-245. Any customer of an electric distribution company that is eligible for the residential solar investment program shall not be eligible for small zero-emission renewable energy credits pursuant to section 16-244s.

(g) The electric distribution companies’ costs associated with complying with this section shall be recoverable on a timely basis through a fully reconciling, nonbypassable rate component. Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by an electric distribution company, provided the electric distribution company shall net the cost of payments made to projects under the master purchase agreement against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to electric distribution company customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(h) Each electric distribution company shall annually file with the authority an accounting of all costs and fees incurred by such electric distribution company while complying with the master purchase agreement.

(i) Any certificates issued by the New England Power Pool Generation Information System for Class I renewable energy credits produced by a qualifying residential solar photovoltaic system after the electric distribution company obligation, pursuant to subsections (a) and (b) of this section, to purchase solar home renewable energy credits from such system expires shall be transferred from the Connecticut Green Bank to the electric distribution company that services the area where such residential solar photovoltaic system is located. The electric distribution company shall either (1) resell such credits into the New England Power Pool Generation Information System renewable energy credit market, to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a, so long as the revenues from such sale are credited to the electric distribution company’s customers, or (2) retain such certificates to meet such company’s requirements under section 16-245a. In considering whether to sell or retain such certificates, the company shall select the option that is in the best interest of such company’s ratepayers.

(P.A. 11-80, S. 109; P.A. 15-194, S. 2.)

History: P.A. 11-80 effective July 1, 2011; P.A. 15-194 replaced former provisions re in-state incentive with provisions re development of master purchase agreement and purchase of solar home renewable energy credits, effective July 2, 2015.



Section 16-245h - Transition property. Surplus competitive transition assessment. Restrictions on use of transition property by electric distribution companies.

(a) The competitive transition assessment described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e shall constitute transition property when, and to the extent that, a financing order authorizing such portion of the competitive transition assessment has become effective in accordance with sections 16-245e to 16-245k, inclusive, and the transition property shall thereafter continuously exist as property for all purposes with all of the rights and privileges of sections 16-245e to 16-245k, inclusive, for the period and to the extent provided in the financing order, but in any event until the rate reduction bonds are paid in full, including all principal, interest, premium, costs, and arrearages on such bonds. Prior to its sale or other transfer by the electric distribution company pursuant to sections 16-245e to 16-245k, inclusive, transition property, other than transition property in respect of the economic recovery transfer or in respect to disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs, shall be a vested contract right of the electric distribution company, notwithstanding any contrary treatment thereof for accounting, tax, or other purpose. Transition property in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs shall immediately upon its creation vest solely in the financing entity. Transition property in respect to the economic recovery transfer shall immediately upon its creation vest solely in the financing entity. The electric distribution company shall have no right, title or interest in transition property in respect to the economic recovery transfer or in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs, and in respect of such transition property shall be only a collection agent on behalf of the financing entity.

(b) Any surplus competitive transition assessment described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e in excess of the amounts necessary to pay principal, premium, if any, interest and expenses of the issuance of the rate reduction bonds shall be remitted to the financing entity and may be used to benefit customers if this would not result in a recharacterization of the tax, accounting, and other intended characteristics of the financing, including, but not limited to, the following:

(1) Avoiding the recognition of debt on the electric distribution company's balance sheet for financial accounting and regulatory purposes;

(2) Treating the rate reduction bonds as debt of the electric distribution company or its affiliates for federal income tax purposes;

(3) Treating the transfer of the transition property by the electric distribution company as a true sale for bankruptcy purposes; or

(4) Avoiding any adverse impact of the financing on the credit rating of the rate reduction bonds or the electric distribution company.

(c) Electric distribution companies may sell and assign all or portions of their interest in transition property to an affiliate. Electric distribution companies or their affiliates may sell or assign their interests to one or more financing entities that make that property the basis for issuance of rate reduction bonds to the extent approved in the pertinent financing orders. Electric distribution companies, their affiliates, or financing entities may pledge transition property as collateral, directly or indirectly, for rate reduction bonds to the extent approved in the pertinent financing orders providing for a security interest in the transition property, in the manner as set forth in section 16-245k. In addition, transition property may be sold or assigned by (1) the financing entity or a trustee for the holders of rate reduction bonds in connection with the exercise of remedies upon a default, or (2) any person acquiring the transition property after a sale or assignment pursuant to this subsection.

(d) To the extent that any interest in transition property is so sold or assigned, or is so pledged as collateral, the authority shall authorize the electric distribution company to contract with the financing entity that it will continue to operate its system to provide service to its customers, will collect amounts in respect of the competitive transition assessment for the benefit and account of the financing entity, and will account for and remit these amounts to or for the account of the financing entity. Contracting with the financing entity in accordance with that authorization shall not impair or negate the characterization of the sale, assignment, or pledge as an absolute transfer, a true sale, or security interest, as applicable.

(P.A. 98-28, S. 11, 117; Sept. 8 Sp. Sess. P.A. 03-1, S. 5; P.A. 04-180, S. 2; P.A. 10-179, S. 128; P.A. 11-61, S. 50; 11-80, S. 1; P.A. 14-134, S. 87.)

History: P.A. 98-28 effective July 1, 1998; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsec. (a) to add provisions re transition property in respect of disbursements to the General Fund, effective September 10, 2003; P.A. 04-180 amended Subsec. (a) to make technical changes and to replace “described in this subsection” with “in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs”, effective June 1, 2004; P.A. 10-179 amended Subsec. (a) by adding provisions re economic recovery transfer, and amended Subsec. (b) to provide for treatment of surplus competitive transition assessment re economic recovery revenue bonds, effective May 7, 2010; P.A. 11-61 amended Subsec. (b) to delete provisions re payment of economic recovery revenue bonds and use of surplus competitive transition assessment, effective June 21, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority” in Subsec. (d), effective July 1, 2011; P.A. 14-134 deleted references to electric company, effective June 6, 2014.



Section 16-245hh - Condominium renewable energy grant program.

The Connecticut Green Bank created pursuant to section 16-245n, in consultation with the Commissioner of Energy and Environmental Protection, shall establish a program to be known as the “condominium renewable energy grant program”. Under such program, the board of directors of said bank shall provide grants to residential condominium associations and residential condominium owners, within available funds, for purchasing clean energy sources, including solar energy, geothermal energy and fuel cells or other energy-efficient hydrogen-fueled energy.

(P.A. 11-80, S. 111; P.A. 13-298, S. 18; P.A. 14-94, S. 29.)

History: P.A. 13-298 replaced “Department” with “Commissioner” and made a technical change, effective July 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014.



Section 16-245i - Financing orders re the economic recovery transfer, the Energy Conservation and Load Management Fund, the Clean Energy Fund and stranded costs.

(a) The authority may issue financing orders in accordance with sections 16-245e to 16-245k, inclusive, to fund the economic recovery transfer, to sustain funding of conservation and load management and renewable energy investment programs by substituting disbursements to the General Fund from proceeds of rate reduction bonds for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and to facilitate the provision, recovery, financing, or refinancing of stranded costs. Except for a financing order in respect to the economic recovery revenue bonds, a financing order may be adopted only upon the application of an electric distribution company, pursuant to section 16-245f, and shall become effective in accordance with its terms only after the electric distribution company files with the authority the electric distribution company's written consent to all terms and conditions of the financing order. Any financing order in respect to the economic recovery revenue bonds shall be effective on issuance.

(b) (1) Notwithstanding any general or special law, rule, or regulation to the contrary, except as otherwise provided in this subsection with respect to transition property that has been made the basis for the issuance of rate reduction bonds, the financing orders and the competitive transition assessment shall be irrevocable and the authority shall not have authority either by rescinding, altering, or amending the financing order or otherwise, to revalue or revise for rate-making purposes the stranded costs, or the costs of providing, recovering, financing, or refinancing the stranded costs, the amount of the economic recovery transfer or the amount of disbursements to the General Fund from proceeds of rate reduction bonds substituted for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, determine that the competitive transition assessment is unjust or unreasonable, or in any way reduce or impair the value of transition property either directly or indirectly by taking the competitive transition assessment into account when setting other rates for the electric distribution company; nor shall the amount of revenues arising with respect thereto be subject to reduction, impairment, postponement, or termination.

(2) Notwithstanding any other provision of this section, the authority shall approve the adjustments to the competitive transition assessment as may be necessary to ensure timely recovery of all stranded costs that are the subject of the pertinent financing order, and the costs of capital associated with the provision, recovery, financing, or refinancing thereof, including the costs of issuing, servicing, and retiring the rate reduction bonds issued to recover stranded costs contemplated by the financing order and to ensure timely recovery of the costs of issuing, servicing, and retiring the rate reduction bonds issued to sustain funding of conservation and load management and renewable energy investment programs contemplated by the financing order, and to ensure timely recovery of the costs of issuing, servicing and retiring the economic recovery revenue bonds issued to fund the economic recovery transfer contemplated by the financing order.

(3) Notwithstanding any general or special law, rule, or regulation to the contrary, any requirement under sections 16-245e to 16-245k, inclusive, or a financing order that the authority take action with respect to the subject matter of a financing order shall be binding upon the authority, as it may be constituted from time to time, and any successor agency exercising functions similar to the authority and the authority shall have no authority to rescind, alter, or amend that requirement in a financing order. Section 16-43 shall not apply to any sale, assignment, or other transfer of or grant of a security interest in any transition property or the issuance of rate reduction bonds under sections 16-245e to 16-245k, inclusive.

(c) The authority shall provide in any financing order for a procedure for the timely approval by the authority of periodic adjustments to the competitive transition assessment that is the subject of the pertinent financing order, as required by subdivision (2) of subsection (b) of this section. The procedure shall require the authority to determine whether the adjustments are required on each anniversary of the issuance of the financing order, and at the additional intervals as may be provided for in the financing order, and for the adjustments, if required, to be approved within ninety days of each anniversary of the issuance of the financing order, or of each additional interval provided for in the financing order.

(P.A. 98-28, S. 12, 117; June 30 Sp. Sess. P.A. 03-6, S. 47; P.A. 10-179, S. 129; P.A. 11-80, S. 1; P.A. 14-134, S. 88.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsecs. (a) and (b) to provide for a plan to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; P.A. 10-179 amended Subsecs. (a) and (b) to add provisions re financing orders to fund the economic recovery transfer and for economic recovery revenue bonds, effective May 7, 2010; pursuant to P.A. 11-80, “department” and “Renewable Energy Investment Fund” were changed editorially by the Revisors to “authority” and “Clean Energy Fund”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsecs. (a) and (b)(1) by deleting references to electric company, effective June 6, 2014.



Section 16-245ii - Energy consumption data of nonresidential buildings.

Commencing January 1, 2012, each electric distribution and gas company shall maintain and make available to the public, free of charge, records of the energy consumption data of all typical nonresidential buildings to which such company provides service. This data shall be maintained in a format (1) compatible for uploading to the United States Environmental Protection Agency's Energy Star portfolio manager or similar system, for at least the most recent thirty-six months, and (2) that preserves the confidentiality of the customer.

(P.A. 11-80, S. 125; P.A. 14-134, S. 94.)

History: P.A. 11-80 effective July 1, 2011; P.A. 14-134 deleted reference to electric company, effective June 6, 2014.



Section 16-245j - Rate reduction bonds and economic recovery revenue bonds; terms.

(a)(1) Except as provided in subdivision (2) of this subsection, a financing entity may issue rate reduction bonds upon approval by the authority in the pertinent financing order. Rate reduction bonds shall be nonrecourse to the credit or any assets of the electric distribution company or the finance authority, other than the transition property as specified in the pertinent financing order.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, on and after June 21, 2011, no financing entity has the power or is authorized to issue economic recovery revenue bonds. No competitive transition assessment shall be assessed to secure and pay economic recovery revenue bonds.

(b) Except as otherwise provided in this subsection, the state of Connecticut does hereby pledge and agree with the owners of transition property and holders of rate reduction bonds that the state shall neither limit nor alter the competitive transition assessment, transition property, financing orders, and all rights thereunder until the obligations, together with the interest thereon, are fully met and discharged, provided nothing contained in this subsection shall preclude the limitation or alteration if and when adequate provision shall be made by law for the protection of the owners and holders. The finance authority as agent for the state is authorized to include this pledge and undertaking for the state in these obligations.

(c) (1) Financing orders and rate reduction bonds shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the financing entity, shall not constitute a pledge of the full faith and credit of the state or any of its political subdivisions, other than the financing entity, but shall be payable solely from the funds provided under sections 16-245e to 16-245k, inclusive, and shall not constitute an indebtedness of the state within the meaning of any constitutional or statutory debt limitation or restriction and, accordingly, shall not be subject to any statutory limitation on the indebtedness of the state and shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. This subsection shall in no way preclude bond guarantees or enhancements pursuant to sections 16-245e to 16-245k, inclusive. All rate reduction bonds shall contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of Connecticut is pledged to the payment of the principal of, or interest on, this bond.”

(2) The issuance of rate reduction bonds under sections 16-245e to 16-245k, inclusive, shall not directly, indirectly, or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment.

(3) The exercise of the powers granted by sections 16-245e to 16-245k, inclusive, shall be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare, and prosperity, and as the exercise of such powers shall constitute the performance of an essential public function, neither the finance authority, any electric distribution company, any affiliate of any electric distribution company, any financing entity, or any collection or other agent of any of the foregoing shall be required to pay any taxes or assessments upon or in respect of any revenues or property received, acquired, transferred, or used by the finance authority, any electric distribution company, any affiliate of any electric distribution company, any financing entity, or any collection or other agent of any of the foregoing under the provisions of sections 16-245e to 16-245k, inclusive, or upon or in respect of the income therefrom, and any rate reduction bonds shall be treated as issued by or on behalf of a public instrumentality created under the laws of the state for purposes of chapter 229.

(4) (A) The proceeds of any rate reduction bonds, other than economic recovery revenue bonds, shall be used for the purposes approved by the authority in the financing order, including, but not limited to, disbursements to the General Fund in substitution for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, the costs of refinancing or retiring of debt of the electric distribution company, and associated federal and state tax liabilities; provided such proceeds shall not be applied to purchase generation assets or to purchase or redeem stock or to pay dividends to shareholders or operating expenses other than taxes resulting from the receipt of such proceeds.

(B) The proceeds of any economic recovery revenue bonds shall be used for the purposes approved by the authority in the financing order, including, but not limited to, funding the economic recovery transfer, provided such proceeds shall not be applied to purchase generation assets or to purchase or redeem stock or to pay dividends to shareholders or operating expenses other than taxes resulting from the receipt of such proceeds.

(5) Rate reduction bonds are made and declared (A) securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them, and (B) securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may be authorized.

(6) Rate reduction bonds, other than economic recovery revenue bonds, shall mature at such time or times approved by the authority in the financing order; provided that such maturity shall not be later than December 31, 2011. Economic recovery revenue bonds shall mature at such time or times approved by the authority in the financing order, provided such maturity shall not be later than eight years after the date of issuance, provided such maturity may be extended for economic reasons, upon the advice of the financing entity.

(7) Rate reduction bonds issued and at any time outstanding may, if and to the extent permitted under the indenture or other agreement pursuant to which they are issued, be refunded by other rate reduction bonds.

(d) Any rate reduction bonds issued or sold pursuant to or in reliance on and in accordance with any financing order issued by the authority pursuant to sections 16-245e to 16-245k, inclusive, shall be valid and binding in accordance with their terms notwithstanding such financing order is later vacated, modified, or otherwise held to be wholly or partly invalid, unless operation of such financing order has been enjoined, stayed, or suspended by the authority or a court of competent jurisdiction prior to such issuance.

(e) In conjunction with the issuance of economic recovery revenue bonds or state rate reduction bonds: (1) The Treasurer may enter into a trust indenture for the benefit of holders of the rate reduction bonds with a corporate trustee, which may be any trust company or commercial bank qualified to do business within or without the state; such trust indenture shall be consistent with the financing order and may contain such other provisions as may be appropriate including those regulating the investment of funds and the remedies of bondholders; (2) the Treasurer may make representations and agreements for the benefit of the holders of rate reduction bonds to make secondary market disclosures; (3) the Treasurer may enter into interest rate swap agreements and other agreements for the purpose of moderating interest rate risk on rate reduction bonds as permitted elsewhere within sections 16-245e to 16-245k, inclusive, provided the obligations under such agreements are payable from the transition property; (4) the Treasurer may enter into such other agreements and instruments to secure the rate reduction bonds as provided in sections 16-245f to 16-245k, inclusive; and (5) the Treasurer may take such other actions as necessary or appropriate for the issuance and distribution of the rate reduction bonds pursuant to the financing order and the Treasurer and the Secretary of the Office of Policy and Management may make representations and agreements for the benefit of the holders of the rate reduction bonds which are necessary or appropriate to ensure exclusion of the interest payable on the rate reduction bonds from gross income under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 98-28, S. 13, 117; June 30 Sp. Sess. P.A. 03-6, S. 48; Sept. 8 Sp. Sess. P.A. 03-1, S. 6; P.A. 04-180, S. 3; P.A. 10-179, S. 130–132; P.A. 11-61, S. 49; 11-80, S. 1; P.A. 14-134, S. 89.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to provide consistency with a plan to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 added Subsec. (e) re powers of Treasurer and Secretary of Office of Policy and Management when the state is the authorized financing entity, effective September 10, 2003; P.A. 04-180 amended Subsec. (e) to make technical changes, effective June 1, 2004; P.A. 10-179 amended Subsec. (a) by adding “or the finance authority”, amended Subsec. (c) by designating existing Subdiv. (4) as Subdiv. (4)(A), inserting reference to economic recovery revenue bonds therein, adding Subdiv. (4)(B) re use of proceeds of economic recovery revenue bonds and adding provisions re economic recovery revenue bonds in Subdiv. (6), and amended Subsec. (e) by replacing provision re authorized financing entity with provision re issuance of economic recovery revenue bonds or state rate reduction bonds, effective May 7, 2010; P.A. 11-61 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add exception re Subdiv. (2), and by adding Subdiv. (2) withdrawing authority to issue economic recovery revenue bonds or to charge competitive transition assessment for such bonds, effective June 21, 2011; pursuant to P.A. 11-80, “department” and “Renewable Energy Investment Fund” were changed editorially by the Revisors to “authority” and “Clean Energy Fund”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsecs. (a)(1) and (c) by deleting references to electric company, effective June 6, 2014.



Section 16-245jj - Town customer electricity and gas usage information.

Commencing January 1, 2012, each electric distribution and gas company shall provide aggregate town customer usage information by customer class that preserves the confidentiality of individual customers to any legislative body of a municipality that requests such information.

(P.A. 11-80, S. 126; P.A. 14-134, S. 95.)

History: P.A. 11-80 effective July 1, 2011; P.A. 14-134 deleted reference to electric company, effective June 6, 2014.



Section 16-245k - Security interest in transition property; creation; perfection. Transferring transition property. Duration of authority to issue financing orders.

(a) A security interest in transition property is valid, is enforceable against the pledgor and third parties, subject to the rights of any third parties holding security interests in the transition property perfected in the manner described in this section, and attaches when all of the following have taken place:

(1) The authority has issued the financing order authorizing the competitive transition assessment included in the transition property.

(2) Value has been given by the pledgees of the transition property.

(3) The pledgor has signed a security agreement covering the transition property.

(b) A valid and enforceable security interest in transition property is perfected when it has attached and when a financing statement has been filed in accordance with part 5 of article 9 of title 42a naming the pledgor of the transition property as “debtor” and identifying the transition property. In such case, the financing statement shall be filed as if the debtor were located in this state. Any description of the transition property shall be sufficient if it refers to the financing order creating the transition property. A copy of the financing statement shall be filed with the authority by the electric distribution company or the financing entity that is the pledgor or transferor of the transition property, and the authority may require the electric distribution company or the financing entity to make other filings with respect to the security interest in accordance with procedures it may establish, provided that the filings shall not affect the perfection of the security interest.

(c) A perfected security interest in transition property is a continuously perfected security interest in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting security interests shall rank according to priority in time of perfection. Transition property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

(d) Subject to the terms of the security agreement covering the transition property and the rights of any third parties holding security interests in the transition property perfected in the manner described in this section, the validity and relative priority of a security interest created under this section are not defeated or adversely affected by the commingling of revenues arising with respect to the transition property with other funds of the electric distribution company that is the pledgor or transferor of, or the collection agent with respect to, the transition property, or by any security interest in a deposit account of that electric distribution company into which the revenues are deposited or in such revenues themselves perfected under article 9 of title 42a or otherwise. Subject to the terms of the security agreement, the pledgees of the transition property shall have a perfected security interest in all cash and deposit accounts of the electric distribution company in which revenues arising with respect to the transition property have been commingled with other funds, but the perfected security interest shall be limited to an amount not greater than the amount of the revenues with respect to the transition property received by the electric distribution company within twelve months before (1) any default under the security agreement, or (2) the institution of insolvency proceedings by or against the electric distribution company, less payments from the revenues to the pledgees during that twelve-month period.

(e) If an event of default occurs under the security agreement covering the transition property, the pledgees of the transition property, subject to the terms of the security agreement, shall have all rights and remedies of a secured party upon default under article 9 of title 42a, and shall be entitled to foreclose or otherwise enforce their security interest in the transition property, subject to the rights of any third parties holding prior security interests in the transition property perfected in the manner provided in this section. In addition, the authority may require, in the financing order creating the transition property, that, in the event of default by the electric distribution company in payment of revenues arising with respect to the transition property, the authority and any successor thereto, upon the application by the pledgees or transferees, including transferees under this section, of the transition property, and without limiting any other remedies available to the pledgees or transferees by reason of the default, shall order the sequestration and payment to the pledgees or transferees of revenues arising with respect to the transition property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor, pledgor, or transferor of the transition property. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the rate reduction bonds, and other costs arising under the security agreement, shall be remitted to the debtor or to the pledgor or transferor.

(f) Sections 42a-9-204 and 42a-9-205 shall apply to a pledge of transition property by an electric distribution company, an affiliate of an electric distribution company, or a financing entity.

(g) This section sets forth the terms by which a consensual security interest can be created and perfected in the transition property. Unless otherwise ordered by the authority with respect to any series of rate reduction bonds on or prior to the issuance of the series, there shall exist a statutory lien as provided in this subsection. Upon the effective date of the financing order, there shall exist a first priority lien on all transition property then existing or thereafter arising pursuant to the terms of the financing order. This lien shall arise by operation of this section automatically without any action on the part of the electric distribution company, any affiliate thereof, the financing entity, or any other person. This lien shall secure all obligations, then existing or subsequently arising, to the holders of the rate reduction bonds issued pursuant to the financing order, the trustee or representative for the holders, and any other entity specified in the financing order. The persons for whose benefit this lien is established shall, upon the occurrence of any defaults specified in the financing order, have all rights and remedies of a secured party upon default under article 9 of title 42a, and shall be entitled to foreclose or otherwise enforce this statutory lien in the transition property. This lien shall attach to the transition property regardless of who shall own, or shall subsequently be determined to own, the transition property including any electric distribution company, any affiliate thereof, the financing entity, or any other person. This lien shall be valid, perfected, and enforceable against the owner of the transition property and all third parties upon the effectiveness of the financing order without any further public notice; provided, however, that any person may, but shall not be required to, file a financing statement in accordance with subsection (b) of this section. Financing statements so filed may be “protective filings” and shall not be evidence of the ownership of the transition property. A perfected statutory lien in transition property is a continuously perfected lien in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting liens shall rank according to priority in time of perfection. Transition property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued. In addition, the authority may require, in the financing order creating the transition property, that, in the event of default by the electric distribution company in payment of revenues arising with respect to transition property, the authority and any successor thereto, upon the application by the beneficiaries of the statutory lien, and without limiting any other remedies available to the beneficiaries by reason of the default, shall order the sequestration and payment to the beneficiaries of revenues arising with respect to the transition property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor, pledgor, or transferor of the transition property. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the rate reduction bonds, and other costs arising in connection with the documents governing the rate reduction bonds, shall be remitted to the debtor or to the pledgor or transferor.

(h) A transfer of transition property by an electric distribution company to an affiliate or to a financing entity, or by an affiliate of an electric distribution company or a financing entity to another financing entity, which the parties have in the governing documentation expressly stated to be a sale or other absolute transfer, in a transaction approved in a financing order, shall be treated as an absolute transfer of all of the transferor's right, title, and interest, as in a true sale, and not as a pledge or other financing, of the transition property, in each case notwithstanding any contrary treatment of such transfer for accounting, tax, or other purposes. Granting to holders of rate reduction bonds a preferred right to revenues of the electric distribution company or the financing entity, or the provision by the company of other credit enhancement with respect to rate reduction bonds, shall not impair or negate the characterization of any transfer as a true sale, in each case notwithstanding any contrary treatment of such transfer for accounting, tax or other purposes.

(i) A transfer of transition property shall be deemed perfected as against third persons when both of the following have taken place:

(1) The authority has issued the financing order authorizing the competitive transition assessment included in the transition property.

(2) An assignment of the transition property in writing has been executed and delivered to the transferee.

(j) As between bona fide assignees of the same right for value without notice, the assignee first filing a financing statement in accordance with part 5 of article 9 of title 42a naming the assignor of the transition property as debtor and identifying the transition property has priority. In such case, the financing statement shall be filed as if the debtor were located in this state. Any description of the transition property shall be sufficient if it refers to the financing order creating the transition property. A copy of the financing statement shall be filed by the assignee or the financing entity with the authority, and the authority may require the assignor or the assignee or the financing entity to make other filings with respect to the transfer in accordance with procedures it may establish, but these filings shall not affect the perfection of the transfer.

(k) Any successor to the electric distribution company, whether pursuant to any bankruptcy, reorganization, or other insolvency proceeding, or pursuant to any merger, sale, or transfer, by operation of law, or otherwise, shall perform and satisfy all obligations of the electric distribution company pursuant to sections 16-245e to 16-245k, inclusive, in the same manner and to the same extent as the electric distribution company, including, but not limited to, collecting and paying to the holders of rate reduction bonds or their representatives or the applicable financing entity revenues arising with respect to the transition property sold to the applicable financing entity or pledged to secure rate reduction bonds.

(l) The authority of the Public Utilities Regulatory Authority to issue financing orders pursuant to sections 16-245e to 16-245k, inclusive, shall expire on December 31, 2008, with respect to bonds other than economic recovery revenue bonds. The authority of the Public Utilities Regulatory Authority to issue financing orders pursuant to sections 16-245e to 16-245k, inclusive, with respect to economic recovery revenue bonds shall expire on December 31, 2012. The expiration of such authority shall have no effect upon financing orders adopted by the Public Utilities Regulatory Authority pursuant to sections 16-245e to 16-245k, inclusive, or any transition property arising therefrom, or upon the charges authorized to be levied thereunder, or the rights, interests, and obligations of the electric distribution company or a financing entity or holders of rate reduction bonds pursuant to the financing order, or the authority of the Public Utilities Regulatory Authority to monitor, supervise, or take further action with respect to the financing order in accordance with the terms of sections 16-245e to 16-245k, inclusive, and of the financing order.

(P.A. 98-28, S. 14, 117; P.A. 01-132, S. 166, 167; P.A. 03-62, S. 19, 20; Sept. 8 Sp. Sess. P.A. 03-1, S. 7; P.A. 04-180, S. 4; P.A. 10-179, S. 133; P.A. 11-80, S. 1; P.A. 14-134, S. 90.)

History: P.A. 98-28 effective July 1, 1998; P.A. 01-132 amended Subsecs. (b) and (j) to replace “part 4” with “part 5” of article 9 of title 42a and add provision that in each case the financing statement shall be filed as if the debtor were located in this state; P.A. 03-62 amended Subsec. (b) to rephrase and reposition provision requiring the financing statement to be filed as if the debtor were located in this state and amended Subsec. (j) to make a technical change; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsecs. (b), (h) and (j) to add references to the financing entity and amended Subsec. (d) to add reference to the collection agent with respect to the transition property and make a technical change, effective September 10, 2003; P.A. 04-180 amended Subsec. (b) to provide that the department may require the financing entity to make other filings with respect to the security interest, effective June 1, 2004; P.A. 10-179 amended Subsec. (1) to apply authority termination date of December 31, 2008, to bonds other than economic recovery revenue bonds and to add provision re termination of authority to issue financing orders with respect to economic recovery revenue bonds, effective May 7, 2010; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011; P.A. 14-134 deleted references to electric company, effective June 6, 2014.



Section 16-245kk - Issuance of bonds, notes and other obligations by the Connecticut Green Bank.

(a) The Connecticut Green Bank is authorized from time to time to issue its negotiable bonds for any corporate purpose. In anticipation of the sale of such bonds, the Connecticut Green Bank may issue negotiable bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of said bank or other moneys available for such purposes and not otherwise pledged, or from the proceeds of sale of the bonds of said bank in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of said bank may contain.

(b) Every issue of the bonds, notes or other obligations issued by the Connecticut Green Bank shall be special obligations of said bank payable from any revenues or moneys of said bank available for such purposes and not otherwise pledged, subject to any agreements with the holders of particular bonds, notes or other obligations pledging any particular revenues or moneys, and subject to any agreements with any individual, partnership, corporation or association or other body, public or private. Notwithstanding that such bonds, notes or other obligations may be payable from a special fund, they shall be deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds, notes or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the Connecticut Green Bank, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the board of directors of said bank and shall bear such date or dates, mature at such time or times, not exceeding twenty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as said bank shall determine. The power to fix the date of sale of bonds, to receive bids or proposals, to award and sell bonds, and to take all other necessary action to sell and deliver bonds may be delegated to the chairperson or vice-chairperson of the board, a subcommittee of the board or other officers of said bank by resolution of the board. The exercise of such delegated powers may be made subject to the approval of a majority of the members of the board which approval may be given in the manner provided in the bylaws of said bank. Pending preparation of the definitive bonds, said bank may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (1) Pledges of the full faith and credit of the Connecticut Green Bank, the full faith and credit of any individual, partnership, corporation or association or other body, public or private, all or any part of the revenues of a project or any revenue-producing contract or contracts made by said bank with any individual, partnership, corporation or association or other body, public or private, any federally guaranteed security and moneys received therefrom purchased with bond proceeds or any other property, revenues, funds or legally available moneys to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds, and the regulation and disposition thereof; (4) limitations on the right of said bank or its agent to restrict and regulate the use of the project funded by such bonds or issue of bonds; (5) the purpose and limitations to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, including as authorized purposes all costs and expenses necessary or incidental to the issuance of bonds, to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any federally insured mortgage note, and pledging such proceeds to secure the payment of the bonds or any issue of the bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from such project to be expended for operating, administrative or other expenses of said bank; (9) definitions of the acts or omissions to act which shall constitute a default in the duties of said bank to holders of its obligations and the rights and remedies of such holders in the event of a default; and (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(e) Neither the members of the board of directors of the Connecticut Green Bank nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The Connecticut Green Bank shall have the power to purchase its bonds, notes or other obligations out of any funds available for such purposes. Said bank may hold, pledge, cancel or resell such bonds, notes or other obligations, subject to and in accordance with agreements with bondholders. Said bank may sell, transfer or assign any of its loan assets to a trustee or other third party for the purposes of providing security for its bonds, notes or other obligations, or for bonds, notes or other obligations issued by the trustee or other third party on its behalf.

(g) The Connecticut Green Bank is further authorized and empowered to issue bonds, notes or other obligations under this section, the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the same extent and in the same manner that interest on bills, notes, bonds or other obligations of the United States is includable in the gross income of the holder or holders thereof under said internal revenue code. Any such bonds, notes or other obligations may be issued only upon a finding by said bank that such issuance is necessary, is in the public interest, and is in furtherance of the purposes and powers of said bank. The state hereby consents to such inclusion only for the bonds, notes or other obligations of said bank so issued.

(h) At the discretion of the Connecticut Green Bank, any bonds issued under the provisions of this section may be secured by a trust agreement by and between said bank and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds or other instrument of said bank may secure such bonds by a pledge or assignment of any revenues to be received, any contract or proceeds of any contract, or any other property, revenues, moneys or funds available to said bank for such purpose. Any pledge made by said bank pursuant to this subsection shall be valid and binding from the time when the pledge is made. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against said bank, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, no instrument by which such pledge is created need be recorded or filed except in the records of said bank. Any revenues, contract or proceeds of any contract, or other property, revenues, moneys or funds so pledged and thereafter received by said bank shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act, and such lien shall have priority over all other liens. Such trust agreement or resolution may mortgage, assign or convey any real property to secure such bonds. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including such provisions as have been specifically authorized by this section to be included in any resolution of said bank authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state, which may act as depositary of the proceeds of bonds or of revenues or other moneys, may furnish such indemnifying bonds or pledge such securities as may be required by said bank. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as said bank may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(i) Bonds issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the Connecticut Green Bank, or a pledge of the full faith and credit of the state or any of its political subdivisions other than said bank, but shall be payable solely from the funds provided for such purposes by this section. All such bonds shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof, other than said bank, shall be obligated to pay the same or the interest thereon except from revenues of the project or the portion thereof for which such bonds are issued, and that neither the full faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof, other than said bank, is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this section shall not directly, indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation or to make any appropriation for the payment of such bonds. Nothing contained in this section shall prevent or be construed to prevent said bank from pledging its full faith and credit or the full faith and credit of any individual, partnership, corporation or association or other body, public or private, to the payment of bonds or issue of bonds authorized pursuant to this section.

(j) The state of Connecticut does hereby pledge to and agree with the holders of any bonds, notes or other obligations issued under this section and with those parties who may enter into contracts with the Connecticut Green Bank or its successor agency pursuant to the provisions of this section that the state shall not limit or alter the rights hereby vested in said bank until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of said bank, provided nothing contained in this subsection shall preclude such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes or other obligations of said bank or those entering into such contracts with said bank. Said bank is authorized to include this pledge and undertaking for the state in such bonds, notes or other obligations, or contracts.

(k) (1) The Connecticut Green Bank is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project, and to contract with any individual, partnership, corporation or association, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues or moneys available for such purposes, if any, (A) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (B) to pay the principal of and the interest on outstanding bonds of said bank issued in respect of such project as the same shall become due and payable, and (C) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds of said bank. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than said bank.

(2) A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the Connecticut Green Bank or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by said bank shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against said bank, irrespective of whether such parties have notice of such claims. Notwithstanding any provision of the Connecticut Uniform Commercial Code, neither the resolution nor any trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of said bank. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds issued to finance projects for any individual, partnership, corporation or association, or other body, public or private, without distinction or priority of one over another; provided said bank in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project for any individual, partnership, corporation or association, or other body, public or private, and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security authorized by this subsection to other bonds of said bank, and, in such case, said bank may create separate sinking or other similar funds in respect of such subordinate lien bonds.

(l) All moneys received pursuant to the provisions of this section, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this section. Any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this section, subject to the resolution authorizing the bonds of any issue or the trust agreement securing such bonds.

(m) Any holder of bonds, bond anticipation notes, other notes or other obligations issued under the provisions of this section, or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights given by this section may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted by this section or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this section or by such resolution or trust agreement to be performed by the Connecticut Green Bank or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges authorized by this section and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(n) The Connecticut Green Bank shall have power to contract with the holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any reserve funds of said bank, or of any moneys held in trust or otherwise for the payment of bonds or notes, and to carry out such contracts. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited as trustee thereof shall hold, invest, reinvest and apply such moneys for the purposes thereof, subject to such provisions as this section and the resolution authorizing the issue of the bonds or notes or the trust agreement securing such bonds or notes may provide.

(o) The exercise of the powers granted by this section shall be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and, as the exercise of such powers shall constitute the performance of an essential public function, neither the Connecticut Green Bank, any affiliate of said bank, nor any collection or other agent of said bank nor any such affiliate shall be required to pay any taxes or assessments upon or in respect of any revenues or property received, acquired, transferred or used by said bank, any affiliate of said bank or any collection or other agent of said bank or any such affiliate or upon or in respect of the income from such revenues or property. Any bonds, notes or other obligations issued under the provisions of this section, their transfer and the income therefrom, including any profit made on the sale of such bonds, notes or other obligations, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state, except for estate and succession taxes. The interest on such bonds, notes or other obligations shall be included in the computation of any excise or franchise tax.

(p) (1) The Connecticut Green Bank is hereby authorized to provide for the issuance of bonds of said bank for the purpose of refunding any bonds of said bank then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by said bank, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(2) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, at the discretion of the Connecticut Green Bank, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by said bank.

(3) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of, or obligations unconditionally guaranteed by, the United States and certificates of deposit or time deposits secured by direct obligations of, or obligations unconditionally guaranteed by, the United States, or obligations of a state, a territory, or a possession of the United States, or any political subdivision of any of the foregoing, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment or reinvestment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments or reinvestments thereof may be returned to the Connecticut Green Bank for use by it in any lawful manner.

(4) The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof may be invested and reinvested as the provisions of this section and the resolution authorizing the issuance of such bonds or the trust agreement securing such bonds may provide. The interest, income and profits, if any, earned or realized on such investment or reinvestment may be applied to the payment of all or any part of such cost or may be used by the Connecticut Green Bank in any lawful manner.

(5) All such bonds shall be subject to the provisions of this section in the same manner and to the same extent as other bonds issued pursuant to this section or section 16-245n, 16-245ll or 16-245mm.

(q) Bonds issued by the Connecticut Green Bank under the provisions of this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(r) In conjunction with the issuance of the bonds, notes or other obligations, the Connecticut Green Bank may: (1) Make representations and agreements for the benefit of the holders of the bonds, notes or other obligations to make secondary market disclosures; (2) enter into interest rate swap agreements and other agreements for the purpose of moderating interest rate risk on the bonds, notes or other obligations; (3) enter into such other agreements and instruments to secure the bonds, notes or other obligations; and (4) take such other actions as necessary or appropriate for the issuance and distribution of the bonds, notes or other obligations and may make representations and agreements for the benefit of the holders of the bonds, notes or other obligations which are necessary or appropriate to ensure exclusion of the interest payable on the bonds, notes or other obligations from gross income under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(June 12 Sp. Sess. P.A. 12-2, S. 159; P.A. 14-94, S. 29.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014.



Section 16-245l - Systems benefits charge. Determination by authority of amount and how applied to customers.

(a) The Public Utilities Regulatory Authority shall establish and each electric distribution company shall collect a systems benefits charge to be imposed against all end use customers of each electric distribution company beginning January 1, 2000. The authority shall hold a hearing that shall be conducted as a contested case in accordance with chapter 54 to establish the amount of the systems benefits charge. The authority may revise the systems benefits charge or any element of said charge as the need arises. Commencing on July 1, 2015, and annually thereafter, the sum of two million one hundred thousand dollars shall be transferred from the systems benefits charge to Operation Fuel, Incorporated, for energy assistance, provided two hundred thousand dollars of such sum may be used for administrative purposes. The systems benefits charge shall also be used to fund (1) the expenses of the public education outreach program developed under section 16-244d other than expenses for authority staff, (2) the cost of hardship protection measures under sections 16-262c and 16-262d and other hardship protections, including, but not limited to, electric service bill payment programs, funding and technical support for energy assistance, fuel bank and weatherization programs and weatherization services, (3) the payment program to offset tax losses described in section 12-94d, (4) any sums paid to a resource recovery authority pursuant to subsection (b) of section 16-243e, (5) low income conservation programs approved by the Public Utilities Regulatory Authority, (6) displaced worker protection costs, (7) unfunded storage and disposal costs for spent nuclear fuel generated before January 1, 2000, approved by the appropriate regulatory agencies, (8) postretirement safe shutdown and site protection costs that are incurred in preparation for decommissioning, (9) decommissioning fund contributions, (10) costs associated with the Connecticut electric efficiency partner program established pursuant to section 16-243v, (11) reinvestments and investments in energy efficiency programs and technologies pursuant to section 16a-38l, costs associated with the electricity conservation incentive program established pursuant to section 119 of public act 07-242*, (12) legal, appraisal and purchase costs of a conservation or land use restriction and other related costs as the authority in its discretion deems appropriate, incurred by a municipality on or before January 1, 2000, to ensure the environmental, recreational and scenic preservation of any reservoir located within this state created by a pump storage hydroelectric generating facility, and (13) the residential furnace and boiler replacement program pursuant to subsection (k) of section 16-243v. As used in this subsection, “displaced worker protection costs” means the reasonable costs incurred, prior to January 1, 2008, (A) by an electric supplier, exempt wholesale generator, electric company, an operator of a nuclear power generating facility in this state or a generation entity or affiliate arising from the dislocation of any employee other than an officer, provided such dislocation is a result of (i) restructuring of the electric generation market and such dislocation occurs on or after July 1, 1998, or (ii) the closing of a Title IV source or an exempt wholesale generator, as defined in 15 USC 79z-5a, on or after January 1, 2004, as a result of such source’s failure to meet requirements imposed as a result of sections 22a-197 and 22a-198 and this section or those Regulations of Connecticut State Agencies adopted by the Department of Energy and Environmental Protection, as amended from time to time, in accordance with Executive Order Number 19, issued on May 17, 2000, and provided further such costs result from either the execution of agreements reached through collective bargaining for union employees or from the company’s or entity’s or affiliate’s programs and policies for nonunion employees, and (B) by an electric distribution company or an exempt wholesale generator arising from the retraining of a former employee of an unaffiliated exempt wholesale generator, which employee was involuntarily dislocated on or after January 1, 2004, from such wholesale generator, except for cause. “Displaced worker protection costs” includes costs incurred or projected for severance, retraining, early retirement, outplacement, coverage for surviving spouse insurance benefits and related expenses.

(b) The amount of the systems benefits charge shall be determined by the authority in a general and equitable manner and shall be imposed on all end use customers of each electric distribution company at a rate that is applied equally to all customers of the same class in accordance with methods of allocation in effect on July 1, 1998, provided the system benefits charge shall not be imposed on customers receiving services under a special contract which is in effect on July 1, 1998, until such special contracts expire. The system benefits charge shall be imposed beginning on January 1, 2000, on all customers receiving services under a special contract which are entered into or renewed after July 1, 1998. The systems benefits charge shall have a generally applicable manner of determination that may be measured on the basis of percentages of total costs of retail sales of generation services. The systems benefits charge shall be payable on an equal basis on the same payment terms and shall be eligible or subject to prepayment on an equal basis. Any exemption of the systems benefits charge by customers under a special contract shall not result in an increase in rates to any customer.

(P.A. 98-28, S. 18, 117; P.A. 99-17, S. 1, 2; P.A. 02-64, S. 3; P.A. 03-135, S. 8; 03-140, S. 14; P.A. 04-236, S. 17, 18; 04-247, S. 1; P.A. 05-288, S. 220; P.A. 07-242, S. 13; P.A. 11-80, S. 1; P.A. 13-5, S. 44; 13-232, S. 14; 13-247, S. 118; P.A. 14-94, S. 49; 14-217, S. 208; June Sp. Sess. P.A. 15-5, S. 411.)

*Note: Section 119 of public act 07-242 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 98-28 effective July 1, 1998; P.A. 99-17 amended Subsec. (a) by adding new Subdiv. (11) re costs of conservation or land use restriction, effective May 12, 1999 (Revisor’s note: In Subdiv. (11) of Subsec. (a), “... department it its discretion ...” was changed editorially by the Revisors to “... department in its discretion ...” for accuracy); P.A. 02-64 amended Subsec. (a) by redefining “displaced worker protection costs” to change “costs incurred prior to January 1, 2006,” to “costs incurred prior to January 1, 2008,” to add electric suppliers and exempt wholesale generators, to include reasonable costs associated with the dislocation of an employee that is the result of the closing of a Title IV source or exempt wholesale generator due to the source’s failure to meet sulfur dioxide emission requirements and to make technical changes, effective January 1, 2004; P.A. 03-135 amended Subsec. (a) to add reference to Subsecs. (f) and (g) of Sec. 16-244d in Subdiv. (1), to add new Subdiv. (11) re the costs of temporary electric generation facilities, to redesignate existing Subdiv. (11) as Subdiv. (12), and to add “an operator of a nuclear power generating facility in this state or” and “coverage for surviving spouse insurance benefits” to the definition of “displaced worker protection costs”, effective January 1, 2004; P.A. 03-140 amended Subsec. (a) to add “operating expenses for the Connecticut Energy Advisory Board”, effective July 1, 2003, until January 1, 2004; P.A. 04-236 amended Subsec. (a) to make a technical change, effective June 8, 2004; P.A. 04-247 amended Subsec. (a) to make technical changes and add certain costs of retraining certain former employees of an unaffiliated exempt wholesale generator in definition of “displaced worker protection costs”, effective June 3, 2004; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; P.A. 07-242 added new Subsec. (a)(13) re partner program and Subsec. (a)(14) re energy efficiency and electricity conservation and redesignated existing Subsec. (a)(13) as Subsec. (a)(15), effective June 4, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (a) to delete former Subdivs. (2) and (11) re education outreach consultant and temporary electric generation facilities, to redesignate existing Subdivs. (3) to (10) as Subdivs. (2) to (9) and existing Subdivs. (12) to (15) as Subdivs. (10) to (13), and to make a technical change, effective May 8, 2013; P.A. 13-232 amended Subsec. (a) to delete provision re costs not included in “displaced worker protection costs”, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to add provision, codified by the Revisors as Subdiv. (14), re residential furnace and boiler replacement program, effective June 19, 2013; P.A. 14-94 amended Subsec. (a) by deleting former Subdiv. (10) re operating expenses for the Connecticut Energy Advisory Board and redesignating existing Subdivs. (11) to (14) as Subdivs. (10) to (13), effective June 6, 2014; P.A. 14-217 amended Subsec. (a) by adding provision re annual transfer from systems benefits charge to Operation Fuel, Incorporated and making a technical change, effective June 13, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by replacing “2014” with “2015”, increasing annual transfer to Operation Fuel, Incorporated from $1,100,000 to $2,100,000 and increasing amount of such transfer that may be used for administrative purposes from $100,000 to $200,000, effective June 30, 2015.



Section 16-245ll - Clean energy bonds.

(a) The Connecticut Green Bank may issue clean energy bonds secured in whole or in part by the assets of, and assessment of charges and other receipts deposited into, the Clean Energy Fund established pursuant to section 16-245n. The clean energy bonds shall be nonrecourse to the credit or any assets of the state or said bank.

(b) The state of Connecticut does hereby pledge to and agree with the owners and holders of the clean energy bonds that the state shall not limit or alter the assessment of charges pursuant to subsection (b) of section 16-245n and all rights thereunder, until the clean energy bonds, together with the interest thereon, are fully met and discharged, provided nothing contained in this subsection shall preclude such limitation or alteration if and when adequate provision is made by law for the protection of the owners and holders of such bonds. The Connecticut Green Bank is authorized to include this pledge and undertaking for the state in the clean energy bonds.

(c) The clean energy bonds shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the Connecticut Green Bank, or a pledge of the full faith and credit of the state or any of its political subdivisions, other than said bank, but shall be payable solely from the funds provided under section 16-245n and shall not constitute an indebtedness of the state within the meaning of any constitutional or statutory debt limitation or restriction and accordingly shall not be subject to any statutory limitation on the indebtedness of the state and shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. This subsection shall not preclude bond guarantees or enhancements as provided in subsection (d) of section 16-245n. All clean energy bonds shall contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of Connecticut is pledged to the payment of the principal of, or interest on, this bond.”

(d) The exercise of the powers granted by this section and section 16-245n shall be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and as the exercise of such powers shall constitute the performance of an essential public function, neither the Connecticut Green Bank, any affiliate of said bank, nor any collection or other agent of said bank or any such affiliate shall be required to pay any taxes or assessments upon or in respect of any revenues or property received, acquired, transferred or used by said bank, any affiliate of said bank or any collection or other agent of said bank or any such affiliate, or upon or in respect of the income from such revenues or property. Any bonds, notes or other obligations issued under the provisions of this section, their transfer and the income therefrom, including any profit made on the sale of such bonds, notes or other obligations, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state except for estate and succession taxes. The interest on such bonds, notes and other obligations shall be included in the computation of any excise or franchise tax.

(e) The proceeds of any clean energy bonds shall be used for the purposes of the Connecticut Green Bank in accordance with section 16-245n.

(June 12 Sp. Sess. P.A. 12-2, S. 160; P.A. 14-94, S. 29.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014.



Section 16-245m - Energy Conservation and Load Management Fund. Energy Conservation Management Board. Conservation and Load Management Plan. Assessment. Conservation adjustment mechanism.

(a)(1) On and after January 1, 2000, the Public Utilities Regulatory Authority shall assess or cause to be assessed a charge of three mills per kilowatt hour of electricity sold to each end use customer of an electric distribution company to be used to implement the program as provided in this section for conservation and load management programs.

(2) Repealed by P.A. 14-134, S. 130.

(3) Repealed by P.A. 11-61, S. 187.

(b) The electric distribution company shall establish an Energy Conservation and Load Management Fund which shall be held separate and apart from all other funds or accounts. Receipts from the charge imposed under subsection (a) of this section shall be deposited into the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fiscal year next succeeding. Disbursements from the fund by electric distribution companies to carry out the plan approved by the commissioner under subsection (d) of this section shall be authorized by the Public Utilities Regulatory Authority.

(c) The Commissioner of Energy and Environmental Protection shall appoint and convene an Energy Conservation Management Board which shall include the Commissioner of Energy and Environmental Protection, or the commissioner's designee, the Consumer Counsel, or the Consumer Counsel's designee, the Attorney General, or the Attorney General's designee, and a representative of: (1) An environmental group knowledgeable in energy conservation program collaboratives; (2) the electric distribution companies in whose territories the activities take place for such programs; (3) a state-wide manufacturing association; (4) a chamber of commerce; (5) a state-wide business association; (6) a state-wide retail organization; (7) a state-wide farm association; (8) a municipal electric energy cooperative created pursuant to chapter 101a; and (9) residential customers. The board shall also include two representatives selected by the gas companies. The members of the board shall serve for a period of five years and may be reappointed. Representatives of gas companies, electric distribution companies and the municipal electric energy cooperative shall be nonvoting members of the board. The members of the board shall elect a chairperson from its voting members. If any vote of the board results in an equal division of its voting members, such vote shall fail.

(d) (1) Not later than November 1, 2012, and every three years thereafter, electric distribution companies, as defined in section 16-1, in coordination with the gas companies, as defined in section 16-1, shall submit to the Energy Conservation Management Board a combined electric and gas Conservation and Load Management Plan, in accordance with the provisions of this section, to implement cost-effective energy conservation programs and market transformation initiatives. All supply and conservation and load management options shall be evaluated and selected within an integrated supply and demand planning framework. Services provided under the plan shall be available to all customers of electric distribution companies and gas companies. Each such company shall apply to the Energy Conservation Management Board for reimbursement for expenditures pursuant to the plan. The Energy Conservation Management Board shall advise and assist the electric distribution companies and gas companies in the development of such plan. The Energy Conservation Management Board shall approve the plan before transmitting it to the Commissioner of Energy and Environmental Protection for approval. The commissioner shall, in an uncontested proceeding during which the commissioner may hold a public meeting, approve, modify or reject said plan prepared pursuant to this subsection. Following approval by the commissioner, the board shall assist the companies in implementing the plan and collaborate with the Connecticut Green Bank to further the goals of the plan. Said plan shall include a detailed budget sufficient to fund all energy efficiency that is cost-effective or lower cost than acquisition of equivalent supply, and shall be reviewed and approved by the commissioner. To the extent that the budget in the plan approved by the commissioner with regard to electric distribution companies exceeds the revenues collected pursuant to subdivision (1) of subsection (a) of this section, the Public Utilities Regulatory Authority shall, not later than sixty days after the plan is approved by the commissioner, ensure that the balance of revenues required to fund such budget is provided through a fully reconciling conservation adjustment mechanism of not more than three mills per kilowatt hour of electricity sold to each end use customer of an electric distribution company during the three years of any Conservation and Load Management Plan. The authority shall ensure that the revenues required to fund such budget with regard to gas companies are provided through a fully reconciling conservation adjustment mechanism for each gas company of not more than the equivalent of four and six-tenth cents per hundred cubic feet during the three years of any Conservation and Load Management Plan. Said plan shall include steps that would be needed to achieve the goal of weatherization of eighty per cent of the state's residential units by 2030. Each program contained in the plan shall be reviewed by such companies and accepted, modified or rejected by the Energy Conservation Management Board prior to submission to the commissioner for approval. The Energy Conservation Management Board shall, as part of its review, examine opportunities to offer joint programs providing similar efficiency measures that save more than one fuel resource or otherwise to coordinate programs targeted at saving more than one fuel resource. Any costs for joint programs shall be allocated equitably among the conservation programs. The Energy Conservation Management Board shall give preference to projects that maximize the reduction of federally mandated congestion charges.

(2) There shall be a joint committee of the Energy Conservation Management Board and the board of directors of the Connecticut Green Bank. The boards shall each appoint members to such joint committee. The joint committee shall examine opportunities to coordinate the programs and activities funded by the Clean Energy Fund pursuant to section 16-245n with the programs and activities contained in the plan developed under this subsection and to provide financing to increase the benefits of programs funded by the plan so as to reduce the long-term cost, environmental impacts and security risks of energy in the state. Such joint committee shall hold its first meeting on or before August 1, 2005.

(3) Programs included in the plan developed under subdivision (1) of this subsection shall be screened through cost-effectiveness testing that compares the value and payback period of program benefits for all energy savings to program costs to ensure that programs are designed to obtain energy savings and system benefits, including mitigation of federally mandated congestion charges, whose value is greater than the costs of the programs. Program cost-effectiveness shall be reviewed by the Commissioner of Energy and Environmental Protection annually, or otherwise as is practicable, and shall incorporate the results of the evaluation process set forth in subdivision (4) of this subsection. If a program is determined to fail the cost-effectiveness test as part of the review process, it shall either be modified to meet the test or shall be terminated, unless it is integral to other programs that in combination are cost-effective. On or before March 1, 2005, and on or before March first annually thereafter, the board shall provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment that documents (A) expenditures and fund balances and evaluates the cost-effectiveness of such programs conducted in the preceding year, and (B) the extent to and manner in which the programs of such board collaborated and cooperated with programs, established under section 7-233y, of municipal electric energy cooperatives. To maximize the reduction of federally mandated congestion charges, programs in the plan may allow for disproportionate allocations between the amount of contributions to the Energy Conservation and Load Management Funds by a certain rate class and the programs that benefit such a rate class. Before conducting such evaluation, the board shall consult with the board of directors of the Connecticut Green Bank. The report shall include a description of the activities undertaken during the reporting period.

(4) The Commissioner of Energy and Environmental Protection shall adopt an independent, comprehensive program evaluation, measurement and verification process to ensure the Energy Conservation Management Board's programs are administered appropriately and efficiently, comply with statutory requirements, programs and measures are cost effective, evaluation reports are accurate and issued in a timely manner, evaluation results are appropriately and accurately taken into account in program development and implementation, and information necessary to meet any third-party evaluation requirements is provided. An annual schedule and budget for evaluations as determined by the board shall be included in the plan filed with the commissioner pursuant to subdivision (1) of this subsection. The electric distribution and gas company representatives and the representative of a municipal electric energy cooperative may not vote on board plans, budgets, recommendations, actions or decisions regarding such process or its program evaluations and their implementation. Program and measure evaluation, measurement and verification shall be conducted on an ongoing basis, with emphasis on impact and process evaluations, programs or measures that have not been studied, and those that account for a relatively high percentage of program spending. Evaluations shall use statistically valid monitoring and data collection techniques appropriate for the programs or measures being evaluated. All evaluations shall contain a description of any problems encountered in the process of the evaluation, including, but not limited to, data collection issues, and recommendations regarding addressing those problems in future evaluations. The board shall contract with one or more consultants not affiliated with the board members to act as an evaluation administrator, advising the board regarding development of a schedule and plans for evaluations and overseeing the program evaluation, measurement and verification process on behalf of the board. Consistent with board processes and approvals and the Commissioner of Energy and Environmental Protection's decisions regarding evaluation, such evaluation administrator shall implement the evaluation process by preparing requests for proposals and selecting evaluation contractors to perform program and measure evaluations and by facilitating communications between evaluation contractors and program administrators to ensure accurate and independent evaluations. In the evaluation administrator's discretion and at his or her request, the electric distribution and gas companies shall communicate with the evaluation administrator for purposes of data collection, vendor contract administration, and providing necessary factual information during the course of evaluations. The evaluation administrator shall bring unresolved administrative issues or problems that arise during the course of an evaluation to the board for resolution, but shall have sole authority regarding substantive and implementation decisions regarding any evaluation. Board members, including electric distribution and gas company representatives, may not communicate with an evaluation contractor about an ongoing evaluation except with the express permission of the evaluation administrator, which may only be granted if the administrator believes the communication will not compromise the independence of the evaluation. The evaluation administrator shall file evaluation reports with the board and with the Commissioner of Energy and Environmental Protection in its most recent uncontested proceeding pursuant to subdivision (1) of this subsection and the board shall post a copy of each report on its Internet web site. The board and its members, including electric distribution and gas company representatives, may file written comments regarding any evaluation with the commissioner or for posting on the board's Internet web site. Within fourteen days of the filing of any evaluation report, the commissioner, members of the board or other interested persons may request in writing, and the commissioner shall conduct, a transcribed technical meeting to review the methodology, results and recommendations of any evaluation. Participants in any such transcribed technical meeting shall include the evaluation administrator, the evaluation contractor and the Office of Consumer Counsel at its discretion. On or before November 1, 2011, and annually thereafter, the board shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy, with the results and recommendations of completed program evaluations.

(5) Programs included in the plan developed under subdivision (1) of this subsection may include, but not be limited to: (A) Conservation and load management programs, including programs that benefit low-income individuals; (B) research, development and commercialization of products or processes which are more energy-efficient than those generally available; (C) development of markets for such products and processes; (D) support for energy use assessment, real-time monitoring systems, engineering studies and services related to new construction or major building renovation; (E) the design, manufacture, commercialization and purchase of energy-efficient appliances and heating, air conditioning and lighting devices; (F) program planning and evaluation; (G) indoor air quality programs relating to energy conservation; (H) joint fuel conservation initiatives programs targeted at reducing consumption of more than one fuel resource; (I) conservation of water resources; (J) public education regarding conservation; and (K) demand-side technology programs recommended by the Conservation and Load Management Plan. Support for such programs may be by direct funding, manufacturers' rebates, sale price and loan subsidies, leases and promotional and educational activities. The Energy Conservation Management Board shall periodically review contractors to determine whether they are qualified to conduct work related to such programs and to ensure that in making the selection of contractors to deliver programs, a fair and equitable process is followed. There shall be a rebuttable presumption that such contractors are deemed technically qualified if certified by the Building Performance Institute, Inc. or by an organization selected by the commissioner. The plan shall also provide for expenditures by the board for the retention of expert consultants and reasonable administrative costs provided such consultants shall not be employed by, or have any contractual relationship with, an electric distribution company or a gas company. Such costs shall not exceed five per cent of the total cost of the plan.

(e) Deleted by P.A. 11-80, S. 33.

(f) Not later than December 31, 2006, and not later than December thirty-first every five years thereafter, the Energy Conservation Management Board shall, after consulting with the Connecticut Green Bank, conduct an evaluation of the performance of the programs and activities specified in the plan approved by the commissioner pursuant to subsection (d) of this section and submit a report, in accordance with the provisions of section 11-4a, of the evaluation to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(g) Repealed by P.A. 06-186, S. 91.

(P.A. 98-28, S. 33, 117; P.A. 03-135, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 49; Sept. 8 Sp. Sess. P.A. 03-1, S. 9; P.A. 04-129, S. 1; 04-236, S. 12, 13; 04-247, S. 3; P.A. 05-251, S. 89; June Sp. Sess. P.A. 05-1, S. 5; P.A. 06-186, S. 91; P.A. 07-152, S. 3; 07-242, S. 105; P.A. 10-179, S. 134; P.A. 11-61, S. 187; 11-80, S. 33; P.A. 13-5, S. 13; 13-298, S. 16; P.A. 14-94, S. 29; 14-134, S. 14, 130.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (d) to divide existing provisions into Subdivs. (1) to (3) and make conforming changes, to add provision re review of each program and acceptance or rejection by the Energy Conservation Management Board in Subdiv. (1), to add provision re cost-effectiveness testing in Subdiv. (2), and to add “real-time monitoring systems” in Subdiv. (3), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to provide for a plan to avoid disbursements from the Energy Conservation and Load Management Fund to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1, S. 9 re disbursements to the General Fund for the biennium ending June 30, 2005, was added editorially by the Revisors as Subsec. (e), effective September 10, 2003; P.A. 04-129 amended Subsec. (d)(3) to redesignate existing Subpara. (G) as Subpara. (H) and to add new Subpara. (G) re indoor air quality programs; P.A. 04-236 amended Subsecs. (a) and (d)(2) to make technical changes, effective June 8, 2004; P.A. 04-247 amended Subsec. (d)(2) to change reporting date from January 31, 2001, and annually thereafter until January 31, 2006, to March 1, 2005, and March 1, 2006, effective July 1, 2004; P.A. 05-251, S. 89 added provisions, designated by the Revisors as Subsec. (g), re monthly disbursements to General Fund from August 1, 2006, to July 31, 2007, effective June 30, 2005; June Sp. Sess. P.A. 05-1 made technical changes in Subsecs. (a), (c) and (d), amended Subsec. (c) to add new Subdivs. (10) and (11) re a representative of a municipal electric energy cooperative and two representatives selected by gas companies and to add provisions re voting on unrelated matters, amended Subsec. (d)(1) to require plan to be consistent with the comprehensive energy plan, to require examination of opportunities for joint programs, and to require preference for projects that maximize reduction of federally mandated congestion charges, added new Subsec. (d)(2) establishing a joint committee of the Energy Conservation Management Board and the Renewable Energy Investments Advisory Committee, renumbering former Subsec. (d)(2) as new Subsec. (d)(3), amended Subsec. (d)(3) to add language re system benefits, to change the deadline for providing report, to require report to contain information on cooperation with municipal electric energy cooperatives, to allow disproportionate allocations from the funds, to require consultation with the Renewable Energy Investments Advisory Committee, and to require the report to describe collaboration with the Renewable Energy Investment Fund, renumbering former Subsec. (d)(3) as new Subsec. (d)(4), amended Subsec. (d)(4) to add language re programs to benefit low-income individuals and joint fuel conservation initiatives, and to revise language re expenditures for consultants and administrative costs, and added Subsec. (f) re evaluation of the performance of programs, effective July 21, 2005; P.A. 06-186 repealed P.A. 05-251, S. 89, previously designated by the Revisors as Subsec. (g), re monthly disbursements to General Fund from August 1, 2006, to July 31, 2007, effective July 1, 2006; P.A. 07-152 amended Subsec. (d)(1) to require Department of Public Utility Control to review comprehensive plan and amended Subsecs. (d) and (f) to change Renewable Energy Investments Advisory Committee to Renewable Energy Investments Board; P.A. 07-242 amended Subsec. (d)(1) to delete provision re comprehensive energy plan approved pursuant to Sec. 16a-7a, amended Subsec. (d)(3) to add “Such testing shall include an analysis of the effects of investments on increasing the state's load factor” and added Subsec. (d)(4)(J) re demand-side technology programs, effective July 1, 2007; P.A. 10-179 amended Subsec. (a) by adding Subdiv. (3) re financing order for economic recovery revenue bonds and use of funds raised thereby, effective May 7, 2010; P.A. 11-61 repealed Subsec. (a)(3) re financing order for economic recovery revenue bonds, effective June 21, 2011; P.A. 11-80 amended Subsecs. (a) and (b) by changing “Department of Public Utility Control” to “Public Utilities Regulatory Authority” and “department” to “authority”, amended Subsec. (c) by changing “Department of Public Utility Control” to “Commissioner of Energy and Environmental Protection”, by deleting former Subdiv. (4) re Department of Environmental Protection, by redesignating existing Subdivs. (5) to (12) as Subdivs. (4) to (11), by making representatives of gas and electric companies nonvoting members, rather than nonvoting on issues re gas and electricity conservation, respectively, and by designating commissioner as chairperson of board, amended Subsec. (d) by changing “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, changing “Renewable Energy Investments Board” to “board of directors of the Clean Energy Finance and Investment Authority” and changing “Renewable Energy Investment Fund” to “Clean Energy Fund”, by adding requirement that plan include steps to achieve weatherization goal in Subdiv. (1), by deleting requirement that cost-effectiveness testing use information from real-time monitoring systems, adding requirement that program cost-effectiveness incorporate results of Subdiv. (4) evaluation process and making technical changes in Subdiv. (3), by adding new Subdiv. (4) re program evaluation, measurement and verification, and by redesignating existing Subdiv. (4) as Subdiv. (5) and amending same by replacing reference to procurement plan with reference to integrated resources plan and adding provision re board to periodically review contractors, deleted former Subsec. (e) re disbursements from July, 2003, to July, 2005, and amended Subsec. (f) by changing “Renewable Energy Investments Board” to “Clean Energy Finance and Investment Authority”, effective July 1, 2011; P.A. 13-5 amended Subsec. (d)(2) to make a technical change, effective May 8, 2013; P.A. 13-298 amended Subsec. (c) to add provision re Commissioner of Energy and Environmental Protection, Consumer Counsel and Attorney General or their designees as board members, to delete former Subdivs. (2), (3) and (10), to add new Subdiv. (7) re state-wide farm association, to redesignate existing Subdivs. (4) to (8) as Subdivs. (2) to (6), existing Subdiv. (9) as Subdiv. (8) and existing Subdiv. (11) as Subdiv. (9), to add provision re board to include 2 representatives selected by gas companies, to replace provision re commissioner to serve as chairperson of board with provision re members of board to elect a chairperson, and to add provision re failure of vote, substantially revised Subsec. (d)(1) to (3) re submitting, approving, financing and reviewing combined electric and gas Conservation and Load Management Plan and related programs, amended Subsec. (d)(4) to replace department with commissioner, amended Subsec. (d)(5) to add new Subpara. (I) re water resources conservation and to redesignate existing Subparas. (I) and (J) as Subparas. (J) and (K), to add provisions re review of contractors by Energy Conservation Management Board and consultants employed by gas companies and to replace “revenue collected from the assessment” with “cost of the plan”, and made technical and conforming changes, effective July 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank”, effective June 6, 2014; P.A. 14-134 amended Subsec. (a)(1) by deleting provision re amortization of costs incurred prior to July 1, 1997, and repealed Subsec. (a)(2), effective June 6, 2014.



Section 16-245mm - Special capital reserve funds.

(a) For purposes of this section, “required minimum capital reserve” means the maximum amount permitted to be deposited in a special capital reserve fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, to permit the interest on such bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund.

(b) In connection with the issuance of bonds or to refund bonds previously issued by the Connecticut Green Bank, or in connection with the issuance of bonds to effect a refinancing or other restructuring with respect to one or more projects, said bank may create and establish one or more reserve funds to be known as special capital reserve funds, and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such special capital reserve funds, (2) any proceeds of the sale of notes or bonds, to the extent provided in the resolution of said bank authorizing the issuance thereof, and (3) any other moneys which may be made available to said bank for the purpose of such special capital reserve funds from any other source or sources.

(c) The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used for (1) the payment of the principal of and interest, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the Connecticut Green Bank secured by such special capital reserve fund as such payments become due, or (2) the purchase of such bonds of said bank and the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity, including in any such case by way of reimbursement of a provider of bond insurance or of a credit or liquidity facility that has paid such redemption premiums. Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, said bank may provide that moneys in any such special capital reserve fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such moneys to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of said bank then outstanding, or less than the required minimum capital reserve, except for the purpose of paying such principal of, redemption premium and interest on such bonds of said bank secured by such special capital reserve becoming due and for the payment of which other moneys of said bank are not available. Said bank may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance exceeds the moneys in the special capital reserve fund, unless said bank, at the time of the issuance of such bonds, deposits in such special capital reserve fund from the proceeds of the bonds so to be issued, or from other sources, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve.

(d) Prior to December first, annually, the Connecticut Green Bank shall deposit into any special capital reserve fund, the balance of which has fallen below the required minimum capital reserve of such fund, the full amount required to meet the minimum capital reserve of such fund, as available to said bank from any resources of said bank not otherwise pledged or dedicated to another purpose. On or before December first, annually, but after said bank has made such required deposit, there is deemed to be appropriated from the General Fund such sums, if any, as shall be certified by the chairperson or vice-chairperson of the Connecticut Green Bank to the Secretary of the Office of Policy and Management, the State Treasurer and the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and energy, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to said bank. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such special capital reserve fund shall be valued at market. Nothing contained in this section shall preclude said bank from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of said bank which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of said bank, any amount or amounts allotted and paid to said bank pursuant to this subsection shall be repaid to the state from moneys of said bank at such time as such moneys are not required for any other of said bank’s corporate purposes, and in any event shall be repaid to the state on the date one year after all bonds and notes of said bank theretofore issued on the date or dates such amount or amounts are allotted and paid to said bank or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged.

(e) No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the Connecticut Green Bank is of the opinion and determines that the revenues from the project shall be sufficient to (1) pay the principal of and interest on the bonds issued to finance the project, (2) establish, increase and maintain any reserves deemed by said bank to be advisable to secure the payment of the principal of and interest on such bonds, (3) pay the cost of maintaining the project in good repair and keeping it properly insured, and (4) pay such other costs of the project as may be required.

(f) Notwithstanding the provisions of this section, no bonds secured by a special capital reserve fund shall be issued by the Connecticut Green Bank until and unless such issuance has been approved by the Secretary of the Office of Policy and Management or his or her deputy. Any such approval by the secretary pursuant to this subsection shall be in addition to (1) the otherwise required opinion of sufficiency by said bank set forth in subsection (e) of this section, and (2) the approval of the State Treasurer or the Deputy State Treasurer and the documentation by said bank otherwise required under subsection (a) of section 1-124. Such approval may provide for the waiver or modification of such other requirements of this section as the secretary determines to be necessary or appropriate in order to effectuate such issuance, subject to all applicable tax covenants of said bank and the state.

(g) Notwithstanding any other provision contained in this section, the aggregate amount of bonds secured by such special capital reserve fund authorized to be created and established by this section shall not exceed one hundred million dollars.

(June 12 Sp. Sess. P.A. 12-2, S. 161; P.A. 14-94, S. 29; June Sp. Sess. P.A. 15-1, S. 228.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014; June Sp. Sess. P.A. 15-1 increased aggregate authorization from $50,000,000 to $100,000,000, effective July 1, 2015.



Section 16-245n - Connecticut Green Bank. Charge assessed against electric customers. Clean Energy Fund.

(a) For purposes of this section, “clean energy” means solar photovoltaic energy, solar thermal, geothermal energy, wind, ocean thermal energy, wave or tidal energy, fuel cells, landfill gas, hydropower that meets the low-impact standards of the Low-Impact Hydropower Institute, hydrogen production and hydrogen conversion technologies, low emission advanced biomass conversion technologies, alternative fuels, used for electricity generation including ethanol, biodiesel or other fuel produced in Connecticut and derived from agricultural produce, food waste or waste vegetable oil, provided the Commissioner of Energy and Environmental Protection determines that such fuels provide net reductions in greenhouse gas emissions and fossil fuel consumption, usable electricity from combined heat and power systems with waste heat recovery systems, thermal storage systems, other energy resources and emerging technologies which have significant potential for commercialization and which do not involve the combustion of coal, petroleum or petroleum products, municipal solid waste or nuclear fission, financing of energy efficiency projects, projects that seek to deploy electric, electric hybrid, natural gas or alternative fuel vehicles and associated infrastructure, any related storage, distribution, manufacturing technologies or facilities and any Class I renewable energy source, as defined in section 16-1.

(b) On and after July 1, 2004, the Public Utilities Regulatory Authority shall assess or cause to be assessed a charge of not less than one mill per kilowatt hour charged to each end use customer of electric services in this state which shall be deposited into the Clean Energy Fund established under subsection (c) of this section.

(c) There is hereby created a Clean Energy Fund which shall be within the Connecticut Green Bank. The fund may receive any amount required by law to be deposited into the fund and may receive any federal funds as may become available to the state for clean energy investments. Upon authorization of the Connecticut Green Bank established pursuant to subsection (d) of this section, any amount in said fund may be used for expenditures that promote investment in clean energy in accordance with a comprehensive plan developed by it to foster the growth, development and commercialization of clean energy sources, related enterprises and stimulate demand for clean energy and deployment of clean energy sources that serve end use customers in this state and for the further purpose of supporting operational demonstration projects for advanced technologies that reduce energy use from traditional sources. Such expenditures may include, but not be limited to, providing low-cost financing and credit enhancement mechanisms for clean energy projects and technologies, reimbursement of the operating expenses, including administrative expenses incurred by the Connecticut Green Bank and Connecticut Innovations, Incorporated, and capital costs incurred by the Connecticut Green Bank in connection with the operation of the fund, the implementation of the plan developed pursuant to subsection (d) of this section or the other permitted activities of the Connecticut Green Bank, disbursements from the fund to develop and carry out the plan developed pursuant to subsection (d) of this section, grants, direct or equity investments, contracts or other actions which support research, development, manufacture, commercialization, deployment and installation of clean energy technologies, and actions which expand the expertise of individuals, businesses and lending institutions with regard to clean energy technologies.

(d) (1) (A) The Connecticut Green Bank is hereby established and created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function. The Connecticut Green Bank shall not be construed to be a department, institution or agency of the state.

(B) The Connecticut Green Bank shall (i) develop separate programs to finance and otherwise support clean energy investment in residential, municipal, small business and larger commercial projects and such others as the Connecticut Green Bank may determine; (ii) support financing or other expenditures that promote investment in clean energy sources in accordance with a comprehensive plan developed by it to foster the growth, development and commercialization of clean energy sources and related enterprises; and (iii) stimulate demand for clean energy and the deployment of clean energy sources within the state that serve end use customers in the state.

(C) The Clean Energy Finance and Investment Authority shall constitute a successor agency to Connecticut Innovations, Incorporated, for the purposes of administering the Clean Energy Fund in accordance with section 4-38d. The Connecticut Green Bank shall constitute a successor agency to the Clean Energy Finance and Investment Authority for purposes of administering the Clean Energy Fund in accordance with section 4-38d. The Connecticut Green Bank shall have all the privileges, immunities, tax exemptions and other exemptions of Connecticut Innovations, Incorporated, with respect to said fund. The Connecticut Green Bank shall be subject to suit and liability solely from the assets, revenues and resources of said bank and without recourse to the general funds, revenues, resources or other assets of Connecticut Innovations, Incorporated. The Connecticut Green Bank may provide financial assistance in the form of grants, loans, loan guarantees or debt and equity investments, as approved in accordance with written procedures adopted pursuant to section 1-121. The Connecticut Green Bank may assume or take title to any real property, convey or dispose of its assets and pledge its revenues to secure any borrowing, convey or dispose of its assets and pledge its revenues to secure any borrowing, for the purpose of developing, acquiring, constructing, refinancing, rehabilitating or improving its assets or supporting its programs, provided each such borrowing or mortgage, unless otherwise provided by the board or said bank, shall be a special obligation of said bank, which obligation may be in the form of bonds, bond anticipation notes or other obligations which evidence an indebtedness to the extent permitted under this chapter to fund, refinance and refund the same and provide for the rights of holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of said bank and such bonds may be secured by a special capital reserve fund contributed to by the state. The Connecticut Green Bank shall have the purposes as provided by resolution of said bank's board of directors, which purposes shall be consistent with this section. No further action is required for the establishment of the Connecticut Green Bank, except the adoption of a resolution for said bank.

(D) In addition to, and not in limitation of, any other power of the Connecticut Green Bank set forth in this section or any other provision of the general statutes, said bank shall have and may exercise the following powers in furtherance of or in carrying out its purposes:

(i) To have perpetual succession as a body corporate and to adopt bylaws, policies and procedures for the regulation of its affairs and the conduct of its business;

(ii) To make and enter into all contracts and agreements that are necessary or incidental to the conduct of its business;

(iii) To invest in, acquire, lease, purchase, own, manage, hold, sell and dispose of real or personal property or any interest therein;

(iv) To borrow money or guarantee a return to investors or lenders;

(v) To hold patents, copyrights, trademarks, marketing rights, licenses or other rights in intellectual property;

(vi) To employ such assistants, agents and employees as may be necessary or desirable, who shall be exempt from the classified service and shall not be employees, as defined in subsection (b) of section 5-270; establish all necessary or appropriate personnel practices and policies, including those relating to hiring, promotion, compensation and retirement, and said bank shall not be an employer, as defined in subsection (a) of section 5-270; and engage consultants, attorneys, financial advisers, appraisers and other professional advisers as may be necessary or desirable;

(vii) To invest any funds not needed for immediate use or disbursement pursuant to investment policies adopted by said bank's board of directors;

(viii) To procure insurance against any loss or liability with respect to its property or business of such types, in such amounts and from such insurers as it deems desirable;

(ix) To enter into joint ventures and invest in, and participate with any person, including, without limitation, government entities and private corporations, in the formation, ownership, management and operation of business entities, including stock and nonstock corporations, limited liability companies and general or limited partnerships, formed to advance the purposes of said bank, provided members of the board of directors or officers or employees of said bank may serve as directors, members or officers of any such business entity, and such service shall be deemed to be in the discharge of the duties or within the scope of the employment of any such director, officer or employee, as the case may be, so long as such director, officer or employee does not receive any compensation or financial benefit as a result of serving in such role;

(x) To enter into a memorandum of understanding or other arrangements with Connecticut Innovations, Incorporated, with respect to the provision or sharing of space, office systems or staff administrative support, on such terms as may be agreed to between said bank and Connecticut Innovations, Incorporated; and

(xi) To do all other acts and things necessary or convenient to carry out the purposes of said bank.

(E) (i) The Connecticut Green Bank may form one or more subsidiaries to carry out the purposes of said bank, as described in subparagraph (B) of subdivision (1) of this subsection, and may transfer to any such subsidiary any moneys and real or personal property of any kind or nature. Any subsidiary may be organized as a stock or nonstock corporation or a limited liability company. Each such subsidiary shall have and may exercise such powers of said bank, as set forth in the resolution of the board of directors of said bank prescribing the purposes for which such subsidiary is formed, and such other powers provided to it by law.

(ii) No such subsidiary of said bank shall be deemed a quasi-public agency for purposes of chapter 12 and no such subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of said bank. In no event shall any such subsidiary have the power to hire or otherwise retain employees. The governing documents of any such subsidiary shall provide for the dissolution of such subsidiary upon the completion of the purpose for which such subsidiary was formed. Each such subsidiary may sue and shall be subject to suit, provided its liability shall be limited solely to the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of said bank. Each such subsidiary is authorized to assume or take title to property subject to any existing lien, encumbrance or mortgage and to mortgage, convey or dispose of its assets and pledge its revenues to secure any borrowing, provided each such borrowing or mortgage shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes and other obligations, to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by a pledge of revenues, notes and other assets and which shall be payable solely from the revenues, assets and other resources of the subsidiary. The Connecticut Green Bank may assign to a subsidiary any rights, moneys or other assets it has under any governmental program. No subsidiary of said bank shall borrow without the approval of the board of directors of said bank.

(iii) Each such subsidiary shall act through its board of directors or managing members, at least one-half of which shall be members of the board of directors of said bank or their designees or officers or employees of said bank.

(iv) The provisions of section 1-125 and this subsection shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Any such person so appointed shall not be personally liable for the debts, obligations or liabilities of any such subsidiary as provided in section 1-125. The subsidiary shall, and said bank may, save harmless and indemnify such officer, director, designee or employee as provided by section 1-125.

(v) The Connecticut Green Bank, or such subsidiary, may take such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said code.

(vi) The Connecticut Green Bank may make loans to each such subsidiary from its assets and the proceeds of its bonds, notes and other obligations, provided the source and security for the repayment of such loans is derived from the assets, revenues and resources of the subsidiary.

(2) (A) The Connecticut Green Bank may seek to qualify as a Community Development Financial Institution under Section 4702 of the United States Code. If approved as a Community Development Financial Institution, said bank would be treated as a qualified community development entity for purposes of Section 45D and Section 1400N(m) of the Internal Revenue Code.

(B) Before making any loan, loan guarantee, or such other form of financing support or risk management for a clean energy project, the Connecticut Green Bank shall develop standards to govern the administration of said bank through rules, policies and procedures that specify borrower eligibility, terms and conditions of support, and other relevant criteria, standards or procedures.

(C) Funding sources specifically authorized include, but are not limited to:

(i) Funds repurposed from existing programs providing financing support for clean energy projects, provided any transfer of funds from such existing programs shall be subject to approval by the General Assembly and shall be used for expenses of financing, grants and loans;

(ii) Any federal funds that can be used for the purposes specified in subsection (c) of this section;

(iii) Charitable gifts, grants, contributions as well as loans from individuals, corporations, university endowments and philanthropic foundations;

(iv) Earnings and interest derived from financing support activities for clean energy projects backed by the Connecticut Green Bank;

(v) If and to the extent that the Connecticut Green Bank qualifies as a Community Development Financial Institution under Section 4702 of the United States Code, funding from the Community Development Financial Institution Fund administered by the United States Department of Treasury, as well as loans from and investments by depository institutions seeking to comply with their obligations under the United States Community Reinvestment Act of 1977; and

(vi) The Connecticut Green Bank may enter into contracts with private sources to raise capital. The average rate of return on such debt or equity shall be set by the board of directors of said bank.

(D) The Connecticut Green Bank may provide financing support under this subsection if said bank determines that the amount to be financed by said bank and other nonequity financing sources do not exceed eighty per cent of the cost to develop and deploy a clean energy project or up to one hundred per cent of the cost of financing an energy efficiency project.

(E) The Connecticut Green Bank may assess reasonable fees on its financing activities to cover its reasonable costs and expenses, as determined by the board.

(F) The Connecticut Green Bank shall make information regarding the rates, terms and conditions for all of its financing support transactions available to the public for inspection, including formal annual reviews by both a private auditor conducted pursuant to subdivision (2) of subsection (f) of this section and the Comptroller, and providing details to the public on the Internet, provided public disclosure shall be restricted for patentable ideas, trade secrets, proprietary or confidential commercial or financial information, disclosure of which may cause commercial harm to a nongovernmental recipient of such financing support and for other information exempt from public records disclosure pursuant to section 1-210.

(3) No director, officer, employee or agent of the Connecticut Green Bank, while acting within the scope of his or her authority, shall be subject to any personal liability resulting from exercising or carrying out any of the Connecticut Green Bank's purposes or powers.

(e) (1) The powers of the Connecticut Green Bank shall be vested in and exercised by a board of directors, which shall consist of eleven voting and two nonvoting members each with knowledge and expertise in matters related to the purpose and activities of said bank appointed as follows: The Treasurer or the Treasurer's designee, the Commissioner of Energy and Environmental Protection or the commissioner's designee and the Commissioner of Economic and Community Development or the commissioner's designee, each serving ex officio, one member who shall represent a residential or low-income group appointed by the speaker of the House of Representatives for a term of four years, one member who shall have experience in investment fund management appointed by the minority leader of the House of Representatives for a term of three years, one member who shall represent an environmental organization appointed by the president pro tempore of the Senate for a term of four years, and one member who shall have experience in the finance or deployment of renewable energy appointed by the minority leader of the Senate for a term of four years. Thereafter, such members of the General Assembly shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The Governor shall appoint four members to the board as follows: Two for two years who shall have experience in the finance of renewable energy; one for four years who shall be a representative of a labor organization; and one who shall have experience in research and development or manufacturing of clean energy. Thereafter, the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The president of the Connecticut Green Bank shall be elected by the members of the board. The president of the Connecticut Green Bank shall serve on the board in an ex-officio, nonvoting capacity. The Governor shall appoint the chairperson of the board. The board shall elect from its members a vice chairperson and such other officers as it deems necessary and shall adopt such bylaws and procedures it deems necessary to carry out its functions. The board may establish committees and subcommittees as necessary to conduct its business.

(2) The members of the board of directors of the Connecticut Green Bank shall adopt written procedures, in accordance with the provisions of section 1-121, for: (A) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (B) hiring, dismissing, promoting and compensating employees of said bank, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (C) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (D) contracting for financial, legal, bond underwriting and other professional services, including a requirement that said bank solicit proposals at least once every three years for each such service that it uses; (E) issuing and retiring bonds, bond anticipation notes and other obligations of said bank; (F) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by said bank's staff and board of directors; and (G) the use of surplus funds to the extent authorized under this section or other provisions of the general statutes.

(3) No member of the board of directors of the Connecticut Green Bank shall be a trustee, director, partner or officer of any person, firm or corporation, or have a financial interest in a person, firm or corporation that participates in or otherwise receives support from programs developed, administered or otherwise supported by the Connecticut Green Bank. The holding of any such position as a trustee, director, partner or officer, or any financial interest by a member of the board of directors of the Connecticut Green Bank shall be deemed a conflict of interest, provided it shall not constitute a conflict of interest for a member of the board of directors of the Connecticut Green Bank to serve as a director, member or officer of a joint venture entered into by the Connecticut Green Bank pursuant to subsection (d) of this section.

(f) (1) The board shall issue annually a report to the Department of Energy and Environmental Protection reviewing the activities of the Connecticut Green Bank in detail and shall provide a copy of such report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and commerce. The report shall include a description of the programs and activities undertaken during the reporting period jointly or in collaboration with the Energy Conservation and Load Management Funds established pursuant to section 16-245m.

(2) The Clean Energy Fund shall be audited annually. Such audits shall be conducted with generally accepted auditing standards by independent certified public accountants certified by the State Board of Accountancy. Such accountants may be the accountants for the Connecticut Green Bank.

(3) Any entity that receives financing for a clean energy project from the fund shall provide the board an annual statement, certified as correct by the chief financial officer of the recipient of such financing, setting forth all sources and uses of funds in such detail as may be required by the bank for such project. The Connecticut Green Bank shall maintain any such audits for not less than five years. Residential projects for buildings with one to four dwelling units are exempt from this and any other annual auditing requirements, except that residential projects may be required to grant their utility companies' permission to release their usage data to the Connecticut Green Bank.

(g) There shall be a joint committee of the Energy Conservation Management Board and the Connecticut Green Bank board of directors, as provided in subdivision (2) of subsection (d) of section 16-245m.

(h) The state of Connecticut does hereby pledge to and agree with any person with whom the Connecticut Green Bank may enter into contracts pursuant to the provisions of this section that the state will not limit or alter the rights hereby vested in said bank until such contracts and the obligations thereunder are fully met and performed on the part of said bank, provided nothing herein contained shall preclude such limitation or alteration if adequate provision shall be made by law for the protection of such persons entering into contracts with said bank.

(i) The powers enumerated in this section shall be interpreted broadly to effectuate the purposes established in this section and shall not be construed as a limitation of powers.

(j) To the extent that the provisions of this section are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this section shall be deemed controlling.

(P.A. 98-28, S. 44, 117; P.A. 03-135, S. 10, 11; June 30 Sp. Sess. P.A. 03-6, S. 50; June Sp. Sess. P.A. 05-1, S. 6; P.A. 07-152, S. 1; 07-242, S. 15, 120; P.A. 11-51, S. 134; 11-80, S. 1, 99; June 12 Sp. Sess. P.A. 12-2, S. 158; P.A. 14-94, S. 29; 14-134, S. 15; P.A. 16-212, S. 1–3.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 added “hydrogen production and hydrogen conversion technologies” in Subsec. (a) and added “the Department of Public Utility Control and the Office of Consumer Counsel” in Subsec. (d), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to provide for a plan to avoid disbursements from the Renewable Energy Investment Fund to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to add provision re certain usable energy and thermal storage systems, amended Subsec. (b) to make technical changes and to change assessment on and after July 1, 2004, from one mill to not less than one mill, amended Subsec. (d) to require preference for projects that maximize reduction of federally mandated congestion charges, to require consistency with the comprehensive energy plan, to require report to describe collaboration with the Energy Conservation and Load Management Funds, and to make technical changes, and added Subsec. (e) establishing a joint committee of the Energy Conservation Management Board and the Renewable Energy Investments Advisory Committee and Subsec. (f) re evaluation of the programs, effective July 21, 2005; P.A. 07-152 amended Subsec. (c) to put fund within Connecticut Innovations, Incorporated, for administrative purposes only and to make reimbursement for services provided by administrator a permissible expenditure, amended Subsec. (d) to change advisory committee to board, to move board appointees to new Subsec. (e) and to list requirements for the comprehensive plan, added Subsecs. (e) and (f) re appointments and reporting, redesignated existing Subsecs. (e) and (f) as Subsecs. (g) and (h) and made conforming changes therein; P.A. 07-242 added photovoltaic energy, solar thermal, geothermal energy, hydropower that meets low-impact standards of Low-Impact Hydropower Institute, and certain alternative fuels in Subsec. (a), amended Subsec. (c) to add certain operational demonstration projects to list of permissible fund expenditures, and deleted provision re comprehensive energy plan approved pursuant to Sec. 16a-7a in Subsec. (d), effective June 4, 2007; P.A. 11-80 amended Subsec. (a) to change defined term from “renewable energy” to “clean energy”, to change “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and to add provisions re financing of energy efficiency projects and projects that seek to deploy electric, electric hybrid, natural gas or alternative fuel vehicles and associated infrastructure and related storage, distribution or manufacturing, amended Subsec. (b) to replace “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and to replace “Renewable Energy Investment Fund” with “Clean Energy Fund”, amended Subsec. (c) to replace “Renewable Energy Investment Fund” with “Clean Energy Fund”, to place fund within Clean Energy Finance and Investment Authority, rather than Connecticut Innovations, Incorporated for administrative purposes, to change “renewable energy” to “clean energy”, to add provision re providing low-cost financing and credit enhancement, to delete provision re reimbursement of fund administrator and management fee and to add provision re reimbursement of operating expenses, amended Subsec. (d) to replace former provisions re Renewable Energy Investments Board with provisions establishing Clean Energy Finance and Investment Authority, amended Subsec. (e) to replace former provisions re Renewable Energy Investments Board with provisions re board of directors of Clean Energy Finance and Investment Authority, amended Subsec. (f) by designating existing provisions as Subdiv. (1) and amending same to require report to be issued to Department of Energy and Environmental Protection, rather than Department of Public Utility Control, and to replace “Renewable Energy Investment Fund” with “Clean Energy Finance and Investment Authority”, by adding Subdiv. (2) re annual audits and by adding Subdiv. (3) re annual statement and exemption, amended Subsec. (g) to change “Renewable Energy Investments Board” to “Clean Energy Finance and Investment Authority board of directors” and deleted former Subsec. (h) re performance evaluation, effective July 1, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to redefine “clean energy” to include any Class I renewable energy source, amended Subsec. (d)(1) to insert new Subpara. designators (A), (B) and (C), replace provision re Clean Energy Finance and Investment Authority deemed to be a quasi-public agency with provision re establishment of authority as a public instrumentality and political subdivision, add provision allowing authority to provide financial assistance in the form of grants, loans, loan guarantees or debt and equity investments, and authorize authority to secure bonds by a special capital reserve fund, amended Subsec. (e) to add provision re election of president of authority, and made technical and conforming changes, effective June 15, 2012; P.A. 14-94 created the Connecticut Green Bank as successor agency to the Clean Energy Finance and Investment Authority and made conforming changes, effective June 6, 2014; P.A. 14-134 amended Subsec. (b) by deleting provisions re disbursement to General Fund, issuance of rate reduction bonds, recovery of expenditures, disbursement to Clean Energy Fund and rate adjustments, effective June 6, 2014; P.A. 16-212 amended Subsec. (d)(1) by deleting provision re Green Bank being within Connecticut Innovations, Incorporated, for administrative purposes in Subpara. (A), adding Subpara. (D) re Green Bank powers, and adding Subpara. (E) re Green Bank subsidiaries, amended Subsec. (e) by designating existing provisions as Subdiv. (1) and amending same to delete reference to member of board of Connecticut Innovations, Incorporated, adding Subdiv. (2) re adoption of written procedures, and adding Subdiv. (3) re Green Bank board members' conflict of interest, deleted former Subsec. (h) re terms, added new Subsec. (h) re contracts, and added Subsecs. (i) and (j) re interpretation of Green Bank powers and inconsistencies with other provisions, effective June 10, 2016.



Section 16-245nn - Residential solar photovoltaic system permit.

(a) As used in this section:

(1) “Residential solar photovoltaic system” means equipment and devices that have the primary purpose of collecting solar energy and generating electricity by photovoltaic effect, have a nameplate capacity rating of twelve kilowatts or less, are installed on the roof of a single-family home and conform to the Connecticut State Building Code;

(2) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(3) “Electronic submission” means the act of a permit applicant who submits his or her completed application to a municipality for review by means of electronic mail, facsimile or electronic application available on a municipality’s Internet web site.

(b) Not later than January 1, 2016, each municipality shall incorporate residential solar photovoltaic systems in its building permit application process or utilize a residential solar photovoltaic system permit application supplement. Each municipality may (1) develop and post on the municipality’s Internet web site a permit application for the installation of a residential solar photovoltaic system, (2) allow for electronic submission of such application, and (3) exempt such system from payment of permit fees pursuant to subsection (c) of section 29-263.

(c) Not more than thirty days after receipt of a permit application, a municipality shall inform such permit applicant whether such application is approved or disapproved.

(d) In conducting inspections of work completed pursuant to a residential solar photovoltaic system permit, a local building official may use additional resources as described in the International Residential Code portion of the Connecticut State Building Code. Inspections shall be performed pursuant to said International Residential Code portion of the Connecticut State Building Code.

(e) Nothing in this section shall authorize any person to cause any home or structure located within a historic district established pursuant to section 7-147b to be altered, as defined in section 7-147a.

(f) Not later than December 1, 2015, the Connecticut Green Bank, in consultation with the office of the State Building Inspector, shall plan, implement and host five residential solar photovoltaic system permit training seminars, in different municipalities for the purpose of providing guidance and information to municipal officials developing a permitting process in accordance with this section. The Connecticut Green Bank may consult with the Connecticut Conference of Municipalities, the Connecticut Council of Small Towns, the Renewable Energy and Efficiency Business Association and any other organization or representative of such organization in the planning and implementation of the training seminars.

(P.A. 15-194, S. 3.)



Section 16-245o - Use of customer information. Promotional inserts in electric bills prohibited. Standard form re contract terms and conditions. Procedures for entering, renewing and terminating service contracts. Rate increase disclosures. Marketing and advertising disclosures. Penalties. Solicitation standards. Customer placement on standard services. Generation services rates. Report.

(a) To protect a customer’s right to privacy from unwanted solicitation, each electric distribution company shall distribute to each customer a form approved by the Public Utilities Regulatory Authority which the customer shall submit to the customer’s electric distribution company in a timely manner if the customer does not want the customer’s name, address, telephone number and rate class to be released to electric suppliers. Each electric distribution company shall make available to all electric suppliers customer names, addresses, telephone numbers, if known, and rate class, unless the electric distribution company has received a form from a customer requesting that such information not be released. Additional information about a customer for marketing purposes shall not be released to any electric supplier unless a customer consents to a release by one of the following: (1) An independent third-party telephone verification; (2) receipt of a written confirmation received in the mail from the customer after the customer has received an information package confirming any telephone agreement; (3) the customer signs a document fully explaining the nature and effect of the release; or (4) the customer’s consent is obtained through electronic means, including, but not limited to, a computer transaction.

(b) All electric suppliers shall have equal access to customer information required to be disclosed under subsection (a) of this section. No electric supplier shall have preferential access to historical distribution company customer usage data.

(c) No electric distribution company shall include in any bill or bill insert anything that directly or indirectly promotes a generation entity or affiliate of the electric distribution company. No electric supplier shall include a bill insert in an electric bill of an electric distribution company.

(d) All marketing information provided pursuant to the provisions of this section shall be formatted electronically by the electric distribution company in a form that is readily usable by standard commercial software packages. Updated lists shall be made available within a reasonable time, as determined by the authority, following a request by an electric supplier. Each electric supplier seeking the information shall pay a fee to the electric distribution company which reflects the incremental costs of formatting, sorting and distributing this information, together with related software changes. Customers shall be entitled to any available individual information about their loads or usage at no cost.

(e) On or before January 1, 2015, the Public Utilities Regulatory Authority shall initiate a contested proceeding to develop a standard summary form of the material terms and conditions of the contract for electric generation services signed by a residential customer. Such form shall include, but not be limited to, the following: (1) A description of the rate the customer will be paying; (2) whether such rate is a fixed or variable rate; (3) the term and expiration date of such rate; (4) whether the contract will automatically renew; (5) a notice describing the customer’s right to cancel the service, as provided in this section; (6) information on air emissions and resource mix of generation facilities operated by and under long-term contract to the electric supplier; (7) the trade name of the electric supplier; (8) the toll-free telephone number for customer service of the electric supplier; (9) the Internet web site of the electric supplier; and (10) the toll-free telephone number for customer complaints of the authority.

(f) (1) Until the standard summary form described in subsection (e) of this section is developed, each electric supplier shall, prior to the initiation of electric generation services, provide the potential residential customer with a written notice describing the rates, information on air emissions and resource mix of generation facilities operated by and under long-term contract to the supplier, terms and conditions of the service, and a notice describing the customer’s right to cancel the service, as provided in this section. After development of such standard summary form, each electric supplier shall, prior to initiation of electric generation services, provide the potential residential customer with a completed standard summary form. Each electric supplier shall, prior to the initiation of electric generation services, provide the potential commercial or industrial customer with a written notice describing the rates, information on air emissions and resource mix of generation facilities operated by and under long-term contract to the supplier, terms and conditions of the service, and a notice describing the customer’s right to cancel the service, as provided in this section.

(2) No electric supplier shall provide electric generation services unless the customer has signed a service contract or consents to such services by one of the following: (A) An independent third-party telephone verification; (B) receipt of a written confirmation received in the mail from the customer after the customer has received an information package confirming any telephone agreement; (C) the customer signs a contract that conforms with the provisions of this section; or (D) the customer’s consent is obtained through electronic means, including, but not limited to, a computer transaction. Each electric supplier shall provide each customer with a demand of less than one hundred kilowatts, a written contract that conforms with the provisions of this section and maintain records of such signed service contract or consent to service for a period of not less than two years from the date of expiration of such contract, which records shall be provided to the authority or the customer upon request. Each contract for electric generation services shall contain all material terms of the agreement, a clear and conspicuous statement explaining the rates that such customer will be paying, including the circumstances under which the rates may change, a statement that provides specific directions to the customer as to how to compare the price term in the contract to the customer’s existing electric generation service charge on the electric bill and how long those rates are guaranteed. Such contract shall also include a clear and conspicuous statement providing the customer’s right to cancel such contract not later than three days after signature or receipt in accordance with the provisions of this subsection, describing under what circumstances, if any, the supplier may terminate the contract and describing any penalty for early termination of such contract. Each contract shall be signed by the customer, or otherwise agreed to in accordance with the provisions of this subsection. A customer who has a maximum demand of five hundred kilowatts or less shall, until midnight of the third business day after the latter of the day on which the customer enters into a service agreement or the day on which the customer receives the written contract from the electric supplier as provided in this section, have the right to cancel a contract for electric generation services entered into with an electric supplier.

(g) (1) Between thirty and sixty days, inclusive, prior to the expiration of a fixed price term for a residential customer, an electric supplier shall provide a written notice to such customer of any change to the customer’s electric generation price. Such residential customer shall select the method of written notice at the time the contract is signed or verified through third-party verification as described in subdivision (2) of subsection (f) of this section. Such selection shall include the option for written notice through United States mail, electronic mail, text message, an application on a cellular telephone or a third-party notification service approved by the authority. Such customer shall have the option to change the method of notification at any time during the contract.

(2) No electric supplier shall charge a residential customer month-to-month variable rates for electric generation services following the expiration of a contract entered into after June 3, 2014, without providing written notification to such residential customer forty-five days prior to the commencement of such month-to-month variable rates. Such notice shall include the highest and lowest electric generation service rate charged by such supplier as part of a variable rate offer in each of the preceding twelve months to any customer eligible for standard service. The residential customer shall select the method of written notification at the time the contract is signed or verified through third-party verification as described in subdivision (2) of subsection (f) of this section. Such selection shall include the option for written notice through United States mail, electronic mail, text messages, an application on a cellular telephone or a third-party notification service approved by the authority. Such customer shall have the option to change the method of notification at any time during the contract.

(3) No electric supplier shall charge an electric generation service rate to a residential customer that is twenty-five per cent more than the original contract price of a contract entered into after June 6, 2014, without notifying such customer of the rate change fifteen days before it takes effect, provided such notice shall only be required for the first instance such rate is twenty-five per cent more than the original contract price. After such one-time notice, no electric supplier shall charge an electric generation service rate to a residential customer that is twenty-five per cent more than the most recent notice of the rate change without notifying such customer of the rate change fifteen days before it takes effect. Any notification described in this subdivision shall be provided pursuant to the method agreed to by the customer in the contract and may include written notice through United States mail, electronic mail, text message, an application on a cellular telephone, or third-party notification service approved by the authority.

(4) On and after October 1, 2015, no electric supplier shall (A) enter into a contract to charge a residential customer a variable rate for electric generation services; or (B) automatically renew or cause to be automatically renewed a contract with a residential customer and, pursuant to such contract, charge such customer a variable rate for electric generation services.

(h) (1) Any third-party agent who contracts with or is otherwise compensated by an electric supplier to sell electric generation services shall be a legal agent of the electric supplier. No third-party agent may sell electric generation services on behalf of an electric supplier unless (A) the third-party agent is an employee or independent contractor of such electric supplier, and (B) the third-party agent has received appropriate training directly from such electric supplier.

(2) All sales and solicitations of electric generation services by an electric supplier, aggregator or agent of an electric supplier or aggregator to a customer with a maximum demand of one hundred kilowatts or less conducted and consummated entirely by mail, door-to-door sale, telephone or other electronic means, during a scheduled appointment at the premises of a customer or at a fair, trade or business show, convention or exposition in addition to complying with the provisions of subsection (e) of this section shall:

(A) For any sale or solicitation, including from any person representing such electric supplier, aggregator or agent of an electric supplier or aggregator (i) identify the person and the electric generation services company or companies the person represents; (ii) provide a statement that the person does not represent an electric distribution company; (iii) explain the purpose of the solicitation; and (iv) explain all rates, fees, variable charges and terms and conditions for the services provided; and

(B) For door-to-door sales to customers with a maximum demand of one hundred kilowatts, which shall include the sale of electric generation services in which the electric supplier, aggregator or agent of an electric supplier or aggregator solicits the sale and receives the customer’s agreement or offer to purchase at a place other than the seller’s place of business, be conducted (i) in accordance with any municipal and local ordinances regarding door-to-door solicitations, (ii) between the hours of ten o’clock a.m. and six o’clock p.m. unless the customer schedules an earlier or later appointment, and (iii) with both English and Spanish written materials available. Any representative of an electric supplier, aggregator or agent of an electric supplier or aggregator shall prominently display or wear a photo identification badge stating the name of such person’s employer or the electric supplier the person represents and shall not wear apparel, carry equipment or distribute materials that includes the logo or emblem of an electric distribution company or contains any language suggesting a relationship that does not exist with an electric distribution company, government agency or other supplier.

(3) No electric supplier, aggregator or agent of an electric supplier or aggregator shall (A) advertise or disclose the price of electricity to mislead a reasonable person into believing that the electric generation services portion of the bill will be the total bill amount for the delivery of electricity to the customer’s location, or (B) make any statement, oral or written, suggesting a prospective customer is required to choose a supplier. When advertising or disclosing the price for electricity, the electric supplier, aggregator or agent of an electric supplier or aggregator shall (i) disclose the electric distribution company’s current charges, including the competitive transition assessment and the systems benefits charge, for that customer class, and (ii) indicate, using at least a ten-point font size, in a conspicuous part of any advertisement or disclosure that includes an advertised price, (I) the expiration of such advertised price, and (II) any fixed or recurring charge, including, but not limited to, any minimum monthly charge.

(4) No entity, including an aggregator or agent of an electric supplier or aggregator, who sells or offers for sale any electric generation services for or on behalf of an electric supplier, shall engage in any deceptive acts or practices in the marketing, sale or solicitation of electric generation services.

(5) Each electric supplier shall disclose to the Public Utilities Regulatory Authority in a standardized format (A) the amount of additional renewable energy credits, if any, such supplier will purchase other than required credits, (B) where such additional credits are being sourced from, and (C) the types of renewable energy sources that will be purchased. Each electric supplier shall only advertise renewable energy credits purchased beyond those required pursuant to sections 16-245a and 16-243q and shall report to the authority the renewable energy sources of such credits and any changes to the types of renewable energy sources offered.

(6) Any electric supplier offering any services or products that contain renewable energy attributes other than the minimum renewable energy credits used for compliance with the renewable portfolio standards pursuant to section 16-245a shall disclose in each customer contract and marketing materials for each such service or product the renewable energy content of the product or service offering and shall make available, on the electric supplier’s Internet web site, information sufficient to substantiate the marketing claims about such content.

(7) (A) No contract for electric generation services by an electric supplier shall require a residential customer to pay any fee for termination or early cancellation of a contract in excess of fifty dollars, provided when an electric supplier offers a contract, it provides the residential customer an estimate of such customer’s average monthly bill, and provided further it shall not be considered a termination or early cancellation of a contract if a residential customer moves from one dwelling within the state and remains with the same electric supplier.

(B) If a residential customer does not have a contract for electric generation services with an electric supplier and is receiving a month-to-month variable rate from such supplier, there shall be no fee for termination or early cancellation.

(8) An electric supplier shall not make a material change in the terms or duration of any contract for the provision of electric generation services by an electric supplier without the express consent of the customer. Nothing in this subdivision shall restrict an electric supplier from renewing a contract by clearly informing the customer, in writing, not less than thirty days or more than sixty days before the renewal date, of the renewal terms, including a summary of any new or altered terms, and of the option not to accept the renewal offer, provided no fee pursuant to subdivision (7) of this subsection shall be charged to a customer who terminates or cancels such renewal not later than seven business days after receiving the first billing statement for the renewed contract.

(9) Each electric supplier shall file annually with the authority a list of any aggregator or agent working on behalf of such supplier.

(10) Each electric supplier shall develop and implement standards and qualifications for employees and third-party agents who are engaged in the sale or solicitation of electric generation services by such supplier.

(i) Each electric supplier, aggregator or agent of an electric supplier or aggregator shall comply with the provisions of the telemarketing regulations adopted pursuant to 15 USC 6102.

(j) Any violation of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. Any contract for electric generation services that the authority finds to be the product of unfair or deceptive marketing practices or in material violation of the provisions of this section shall be void and unenforceable. Any waiver of the provisions of this section by a customer of electric generation services shall be deemed void and unenforceable by the electric supplier.

(k) Any violation or failure to comply with any provision of this section shall be subject to (1) civil penalties by the authority in accordance with section 16-41, (2) the suspension or revocation of an electric supplier or aggregator’s license, or (3) a prohibition on accepting new customers following a hearing that is conducted as a contested case in accordance with chapter 54.

(l) (1) The authority may adopt regulations, in accordance with the provisions of chapter 54, to include, but not be limited to, abusive switching practices, solicitations and renewals by electric suppliers, provided the authority shall alter or repeal any relevant regulations in conjunction with the development and implementation of the standards and practices described in subdivision (2) of this subsection.

(2) On or before July 1, 2014, the authority shall initiate a contested proceeding to develop and implement, or cause to be implemented, standards relating to abusive switching practices, solicitations and renewals by electric suppliers, the hiring and training of sales representatives, door-to-door sales and telemarketing practices by electric suppliers. Such docket shall examine a disclosure statement for all electric suppliers to use on all promotional materials directed to residential customers that will direct consumers where they can find the highest and lowest electric generation service rate charged by such supplier as part of a variable rate offer in each of the preceding twelve months to any customer eligible for standard service. The authority shall issue a final decision on such docket not later than six months after its initiation.

(m) The Public Utilities Regulatory Authority may initiate a docket to review the feasibility, costs and benefits of placing on standard service all customers of all electric suppliers (1) who are hardship cases for purposes of subdivision (3) of subsection (b) of section 16-262c, (2) having moneys due and owing deducted from such customers’ bills by the electric distribution company pursuant to subdivision (4) of subsection (b) of section 16-262c, (3) receiving other financial assistance from an electric distribution company, or (4) who are otherwise protected by law from shutoff of electricity services. Notwithstanding the provisions of section 16-245r, the authority may, in a final decision issued pursuant to this subsection, order all such customers to be placed on standard service. If the authority issues such an order, it shall reopen such docket not less than every two years.

(n) As used in this section, “residential customer” means a customer who contracts with an electric supplier for generation services at residential premises for domestic purposes only.

(o) On or before October 1, 2015, the Public Utilities Regulatory Authority shall initiate a proceeding to develop recommendations and guidance regarding (1) what type of generation services rate structure is best suited for residential customers who allow a fixed contract with an electric supplier to expire and begin paying a month-to-month rate for generation services from such supplier; and (2) what change to the generation services rate and to the terms and conditions of such service that customers may experience after the expiration of a fixed contract when such customers begin paying a month-to-month rate. The authority shall report, in accordance with the provisions of section 11-4a, the findings of such proceeding to the joint standing committee of the General Assembly having cognizance of matters relating to energy, on or before January 1, 2016.

(P.A. 98-28, S. 26, 117; P.A. 03-135, S. 12, 13; P.A. 11-80, S. 113; P.A. 13-5, S. 17; 13-119, S. 11; P.A. 14-75, S. 4; 14-94, S. 61, 62; 14-134, S. 91; P.A. 15-90, S. 1, 2; June Sp. Sess. P.A. 15-5, S. 108.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a) to make technical changes, including technical changes for purposes of gender neutrality, and to replace provisions re signed release made available to department with Subdivs. (1) to (4), inclusive, re means of consenting to a release and amended Subsec. (e) to replace provision re consent to services pursuant to Sec. 16-245s with Subdivs. (1) to (4), inclusive, re means of consenting to services and to add “who has a maximum demand of five hundred kilowatts or less”, effective July 1, 2003; P.A. 11-80 amended Subsec. (a) to replace “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, amended Subsec. (e) to delete provision re customer to sign document fully explaining nature and effect of initiation of service and add provision re customer to sign contract that conforms with section in Subdiv. (3), and to add requirements for contracts and that customers with maximum demand of 500 kilowatts or less have the right to cancel on day they receive the contract in addition to the third business day after entering agreement, replaced former Subsec. (f) re advertising prices with new Subsec. (f) re sales of electric generation services, amended Subsec. (g) to include aggregator or agent of electric supplier or aggregator, amended Subsec. (h) to add provisions re void contracts and waivers resulting from unfair or deceptive marketing practices, and added Subsec. (i) re penalties and Subsec. (j) re regulations, effective July 1, 2011; P.A. 13-5 amended Subsec. (i) to replace “department” with “authority”, effective May 8, 2013; P.A. 13-119 amended Subsec. (a) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority”, amended Subsecs. (d) and (e) to replace “department” with “authority”, added new Subsec. (f) re notice of price change 30 to 60 days prior to expiration of fixed price term, redesignated existing Subsecs. (f) to (j) as Subsecs. (g) to (k), amended redesignated Subsec. (g) to designate existing provision in Subdiv. (3) re disclosure of electric distribution company’s current charges as Subpara. (A), to add Subpara. (B) re font size of expiration of advertised price, to add “if any” and replace “beyond” with “other than” in Subdiv. (5)(A), to add reference to Sec. 16-243q and to replace “whenever the mix of such sources changes” with “any changes to the types of renewable energy sources offered” in Subdiv. (5), to add new Subdiv. (6) re disclosure of renewable energy content of product or service and to redesignate existing Subdivs. (6) to (8) as Subdivs. (7) to (9), and amended redesignated Subsecs. (j) and (k) to replace “department” with “authority”; P.A. 14-75 added new Subsec. (e) re summary form of contract terms and conditions for electric generation services, redesignated existing Subsecs. (e) to (k) as Subsecs. (f) to (l), amended redesignated Subsec. (f) to require summary form to be distributed on and after January 1, 2015, add provision re prior written notice to commercial or industrial customers and add Subdiv. (1) and (2) designators, amended redesignated Subsec. (g) to designate existing provisions as Subdiv. (1) and amend same to allow customers to select method of written notice, and add Subdivs. (2) and (3) re advance notice to residential customers prior to commencement of variable rates and prohibition on suppliers increasing residential customer rates more than 25 per cent of original contract price without prior disclosure, amended redesignated Subsec. (h) to add prohibitions on wearing certain apparel, carrying certain equipment or distributing certain materials, or making statements suggesting a prospective customer is required to choose a supplier, to require disclosure of any fixed or recurring charge when advertising or disclosing price for electricity, to change maximum fee for termination or early cancellation from $100 or twice the estimated bill for energy services for an average month, whichever is less, to $50 and add exceptions to imposition of such fee, to add inclusion in renewal offer of summary of new or altered terms, and to add Subdiv. (10) re development and implementation of sale or solicitation standards and qualifications by each electric supplier for its employees and agents, amended redesignated Subsec. (l) to require authority to develop and implement standards relating to abusive switching practices, solicitations and renewals, added Subsec. (m) re authority review of feasibility, costs and benefits of placing certain electric supplier customers on standard service, and made technical changes, effective June 3, 2014; P.A. 14-94 amended Subsec. (f)(1) by changing operative date from January 1, 2015, to date that the standard summary form is developed and making conforming changes, and amended Subsec. (g)(3) by adding provisions requiring electric suppliers to notify customers of any increase to the electric generation service rate of 25 per cent or more at least 15 days before such increase takes effect and making conforming changes, effective June 6, 2014; P.A. 14-134 amended Subsecs. (a), (c) and (d) by deleting references to electric company and making technical changes, effective June 6, 2014; P.A. 15-90 added Subsec. (g)(4) to prohibit variable rate contracts, added Subsec. (n) to define “residential customer” and added Subsec. (o) to require authority to develop recommendatons re generation services rate, effective June 22, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (o)(2) by replacing provision re just and reasonable rate increase with provision re change to generation services rate and to service terms and conditions and by making technical changes, effective June 30, 2015.



Section 16-245p - Information re electric supplier and electric distribution company to be provided to customers.

(a) An electric supplier and an electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c, shall submit information to the Public Utilities Regulatory Authority that the authority determines will assist customers in making informed decisions when choosing an electric supplier, including, but not limited to, the information provided in subsection (b) of this section. Each supplier or electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c, shall, at such times as the authority requires, but not less than annually, submit in a form prescribed by the authority, information that the authority must make available pursuant to subsection (b) of this section and any other information the authority considers relevant. After the authority has received the information required pursuant to this subsection, the supplier shall be eligible to receive customer marketing information from electric distribution companies, as provided in section 16-245o.

(b) The Public Utilities Regulatory Authority shall maintain and make available to customers upon request, a list of electric aggregators and the following information about each electric supplier and each electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c: (1) Rates and charges; (2) applicable terms and conditions of a contract for electric generation services; (3) the percentage of the total electric output derived from each of the categories of energy sources, the total emission rates of nitrogen oxides, sulfur oxides, carbon dioxide, carbon monoxide, particulates, heavy metals and other wastes the disposal of which is regulated under state or federal law at the facilities operated by or under long-term contract to the electric supplier or providing electric generation services to an electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c, and the analysis of the environmental characteristics of each such category of energy source and to the extent such information is unknown, the estimated percentage of the total electric output for which such information is unknown, along with the word “unknown” for that percentage; (4) a record of customer complaints and the disposition of each complaint; and (5) any other information the authority determines will assist customers in making informed decisions when choosing an electric supplier. The authority shall make available to customers the information filed pursuant to subsection (a) of this section not later than thirty days after its receipt. The authority shall put such information in a standard format so that a customer can readily understand and compare the services provided by each electric supplier.

(c) Each electric supplier and electric distribution company shall disclose to customers, in a manner prescribed by the authority and not less than annually, such information as the authority considers relevant. The authority may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(P.A. 98-28, S. 27, 117; P.A. 03-135, S. 14; June Sp. Sess. P.A. 05-1, S. 28; P.A. 11-80, S. 1; P.A. 13-5, S. 45; 13-298, S. 63; P.A. 14-134, S. 92.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 added language re applicability of section to electric distribution companies providing standard service or back-up electric generation services and made conforming and technical changes throughout and, in Subsec. (b), added “total emission”, effective July 1, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to change submission deadline from quarterly to “at such times as the department requires, but not less than annually” and rephrase language re required information, amended Subsec. (b) to replace language re quarterly updates with language re making information available not later than 30 days after receipt, and added Subsec. (c) re disclosure of relevant information and adoption of regulations; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b)(3) to delete provision re percentage of total electric output derived from categories of energy sources, effective May 8, 2013; P.A. 13-298 amended Subsec. (a) to delete provision re consultation with Consumer Education Advisory Council and amended Subsec. (b)(3) to add provision re percentage of total electric output derived from categories of energy sources and to make a technical change, effective July 8, 2013; P.A. 14-134 amended Subsec. (a) by deleting reference to electric companies, effective June 6, 2014.



Section 16-245q - Changing electric suppliers.

A customer may change his electric supplier, as defined in section 16-1, at any time. The electric distribution company, as defined in said section 16-1, and electric supplier may each charge a reasonable fee, as approved by the Public Utilities Regulatory Authority, to make a change in the customer's supplier to reflect the actual cost to read the customer's meter and make changes in its billing records, except that every customer may seek a change in his electric supplier without charge once in any twelve-month period if the change occurs at the end of the customer's regularly scheduled meter reading and billing cycle.

(P.A. 98-28, S. 28, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-245r - Discrimination by electric suppliers prohibited.

No electric supplier, as defined in section 16-1, shall refuse to provide electric generation services to, or refuse to negotiate to provide such services to any customer because of age, race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, sexual orientation, lawful source of income, disability or familial status. No electric supplier shall decline to provide electric generation services to a customer for the sole reason that the customer is located in an economically distressed geographic area or the customer qualifies for hardship status under section 16-262c. No electric supplier shall terminate or refuse to reinstate electric generation services except in accordance with the provisions of this title.

(P.A. 98-28, S. 29, 117; P.A. 11-55, S. 12.)

History: P.A. 98-28 effective July 1, 1998; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 16-245s - Switching electric suppliers; procedures; penalties; regulations.

(a) No electric distribution company shall submit or execute a change in a customer's selection of an electric supplier unless the change has been confirmed by one of the following: (1) An independent third-party telephone verification; (2) receipt of a written confirmation received in the mail from the customer after the customer has received an information package confirming any telephone agreement; (3) the customer signs a document fully explaining the nature and effect of the change in service; or (4) the customer's consent is obtained through electronic means, including, but not limited to, a computer transaction.

(b) Third-party telephone verification shall be in accordance with the following procedures: (1) The electric supplier seeking to verify the change shall do so by connecting the customer by telephone to the third-party verification company or by arranging for the third-party verification company to call the resident to confirm the sale; and (2) the third-party verification company shall obtain the customer's oral confirmation regarding the change, and shall record that confirmation by obtaining appropriate verification data. The record shall be available to the customer upon request. Information obtained from the customer through confirmation shall not be used for marketing purposes. The verification procedure in this subsection shall not apply when a residential customer directly calls an electric distribution company to make changes in electric supplier service, provided an electric supplier shall not avoid the verification procedure by asking a residential customer to contact an electric distribution company directly to make changes in electric supplier service. For purposes of this section, “third-party verification company” means a company that: (A) Is independent from the electric supplier that seeks to provide the new service; (B) is not directly or indirectly managed, controlled or directed or owned wholly or in part by (i) an electric supplier that seeks to provide the new service, or (ii) any corporation, firm or person who directly or indirectly manages, controls or directs or owns more than five per cent of such supplier; (C) operates from facilities physically separate from those of the electric supplier that seeks to provide the new service; and (D) does not derive commissions or compensation based upon the number of sales confirmed.

(c) Any violation of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(d) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to address abusive switching practices by suppliers.

(P.A. 98-28, S. 30, 117; P.A. 03-135, S. 15; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 added new Subsec. (d) re adoption of regulations to address abusive switching practices, effective July 1, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 16-245t - Complaints to authority re electric suppliers; procedures; remedies.

(a) The Public Utilities Regulatory Authority shall be responsible for receiving and acting upon customer inquiries and complaints regarding electric suppliers, as defined in section 16-1. The authority shall establish a toll-free telephone number for such purposes. Customers of any electric supplier having complaints regarding disputed bills, terminations of service or adequacy of service may bring their complaints to the authority pursuant to any provision in section 16-20, sections 16-262c to 16-262j, inclusive, or the regulations adopted to implement those sections.

(b) Nothing contained in this section shall be construed so as to restrict the right of any person to pursue any other remedy available to the person under law.

(P.A. 98-28, S. 31, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (a), effective July 1, 2011.



Section 16-245u - Unfair and discriminatory conduct and unfair trade practices in electric market prohibited. Investigations.

(a) The Public Utilities Regulatory Authority shall monitor the market for electric generation services and electric distribution services to end use customers and take actions to prevent unfair or deceptive trade practices, anticompetitive or discriminatory conduct, and the unlawful exercise of market power.

(b) (1) Upon complaint or upon its own motion, for cause shown, the authority shall conduct an investigation of any possible anticompetitive or discriminatory conduct affecting the retail sale of electricity or any unfair or deceptive trade practices. Such investigations may include, but are not limited to, (A) the effect of mergers, consolidations, acquisition and disposition of assets or securities of electric suppliers, as defined in section 16-1, or transmission congestion on the proper functioning of a fully competitive market, or (B) targeting, with an artificially elevated electric generation services rate, a customer eligible for standard service who is (i) a hardship case for purposes of subdivision (3) of subsection (b) of section 16-262c, (ii) having moneys due and owing deducted from such customer's bill by the electric distribution company pursuant to subdivision (4) of subsection (b) of section 16-262c, (iii) receiving other financial assistance from an electric distribution company, or (iv) otherwise protected by law from shutoff of electricity services.

(2) The authority may require an electric supplier to provide information, including documents and testimony, in accordance with the procedures contained in subsection (a) of section 16-8 and section 16-8c.

(3) Confidential, proprietary or trade secret information provided under this section may be submitted under a duly granted protective order. Any hearings that may be held during the course of the investigation may also be conducted in camera to prevent the inadvertent revelation of such confidential information.

(4) The office of the Attorney General and the Office of Consumer Counsel shall have the right to participate in such investigations under appropriate nondisclosure agreements.

(5) At the conclusion of the investigation, and notwithstanding any previously granted protective orders, if the authority finds that facts exist that indicate any violation of state or federal law, it shall transmit such written findings along with supporting information gathered in its investigation to appropriate enforcement officials. Such referrals may recommend that further investigation be made or that immediate enforcement procedures be initiated. Such referrals may be made to the office of the Attorney General, the Department of Consumer Protection, the United States Department of Justice, the Securities and Exchange Commission, the Federal Energy Regulatory Commission, or any other appropriate enforcement agency. The authority may intervene as permitted by law in any proceeding initiated under this subsection. The results of such investigations may also serve as a basis for authority sanctions, after notice and hearing, under subsection (l) of section 16-245.

(c) Nothing contained in this section shall be construed so as to restrict the right of any person to pursue any other remedy available to the person under law.

(P.A. 98-28, S. 32, 117; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-80, S. 1; P.A. 14-75, S. 6.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-75 amended Subsec. (b) by designating existing provision re effect of mergers, consolidations, acquisition and disposition of assets or securities as Subpara. (A) and adding Subpara. (B) re customer targeting in Subdiv. (1) and by making technical changes in Subdivs. (4) and (5), effective September 1, 2014.



Section 16-245v - List of displaced electric utility employees to be provided to distribution companies and electric suppliers.

Section 16-245v is repealed, effective June 6, 2014.

(P.A. 98-28, S. 46, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-245w - Fee to be paid by self-generation facilities in lieu of certain assessments; study by authority.

(a) As used in this section, “self-generation facility” means a facility that generates electricity, is owned or operated by an entity other than an electric distribution company, as defined in section 16-1, or electric supplier, as defined in said section 16-1, and operates in parallel with other generation on the distribution system of an electric distribution company and which reduces or eliminates the purchase of electricity through the distribution network.

(b) The Public Utilities Regulatory Authority shall design a process for determining a fee to be paid by customers who have installed self-generation facilities in order to offset any loss or potential loss in revenue from such facilities toward the competitive transition assessment, the systems benefits charge the conservation and load management assessment collected under section 16-245m and the Clean Energy Fund assessment collected under section 16-245n. Except as provided in subsection (c) of this section, such fee shall apply to customers who have installed self-generation facilities that begin operation on or after July 1, 1998.

(c) An exit fee shall not apply to a customer who has installed a self-generation facility that (1) exclusively services the load of one to four residential units, or (2) is installed in conjunction with the expansion of an industrial plant that began operation before July 1, 1998, if the self-generation facility predominantly services such industrial plant and the expansion of said industrial plant results in economic development, as determined by the authority. The exemption under subdivision (2) of this subsection shall only apply to the amount of any new load provided by the self-generation facility to service the expansion.

(d) The authority shall develop criteria for excluding units based on size or specialized use, balancing concerns of the potential impact on small businesses, equity among customer classes, and the need to offset losses to the competitive transition assessment and the systems benefits charge. The authority shall establish procedures for distinguishing between existing load and new load for purposes of self-generation facilities described in subdivision (2) of subsection (c) of this section. The authority shall determine how to identify self-generation facilities, such as through a registration process, and how to enforce the collection of such fees. The authority shall establish criteria to determine how such fee shall be valued and the process for its collection, which shall include the ability of self-generation facilities to pay the fee over a period of time.

(e) Not later than January 1, 1999, the authority shall submit its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(P.A. 98-28, S. 69, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011.



Section 16-245x - Monitoring and reporting by authority of electric rates of each customer class. Action to minimize rate differential.

(a) The Public Utilities Regulatory Authority shall, in consultation with the Office of Consumer Counsel, monitor on an on-going basis the state of competition, as it exists and as it is likely to evolve, and the average total rates of each customer class. Not later than January 1, 2002 and annually thereafter, the authority shall report its findings to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(b) (1) As used in this subdivision, “total average residential rate” means the total residential revenues divided by total residential kilowatt hour sales, and “total average industrial rate” means the total industrial revenues divided by total industrial kilowatt hour sales. At least annually, the authority shall compute the rate differential for electric service between residential and industrial customers by comparing the total average residential rate and the total average industrial rate, based on filings made by electric suppliers and electric distribution companies with the Federal Energy Regulatory Commission or the authority. The rate differential shall be the difference between the total average residential rate and the total average industrial rates, divided by the total average residential rate.

(2) If the authority determines that the rate differential for electric service between residential and industrial customers has increased by three percentage points or more from the rate differential that existed on January 1, 1998, the authority shall institute an investigatory proceeding in which the Office of the Consumer Counsel shall participate. Not more than ninety days after the official commencement of the proceeding, the authority shall issue written findings that identify the factors or circumstances that contributed to such increase in the rate differential. If the authority finds that such increase is a result of a violation of this title or of other state or federal laws, the authority shall take appropriate enforcement action or refer such violation to the appropriate state or federal authority. If the authority finds that such increase is due to factors or circumstances other than a violation of state or federal law, the authority shall take action in accordance with methods of allocation in effect on January 1, 1997, to minimize to the greatest extent possible such differential to less than three percentage points, within the authority granted to the Public Utilities Regulatory Authority pursuant to section 16-7, subsection (a) or (b) of section 16-8, section 16-8c, 16-9, 16-10, 16-10a, 16-15, 16-19 or 16-19a, subsection (g) of section 16-19b or section 16-19e, 16-19f, 16-19gg, 16-19hh, 16-19kk, 16-20, 16-21, 16-24, 16-28, 16-32, 16-41, 16-244c 16-245, 16-245g or 16-245l, provided any action taken by the authority shall be in compliance with the principles set forth in section 16-244, and provided further the authority shall not allow inter or intra-class rate subsidization.

(3) Not later than January first, as applicable, the authority shall report its findings described in subdivisions (1) and (2) of this subsection, including a description of the factors or circumstances that contributed to such increase in the rate differential and a description of actions taken by the authority, along with any legislative recommendations to minimize such differential to less than three percentage points without creating intra or inter class rate subsidization, to members of the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(c) Each electric distribution company shall submit, on a form prescribed by the authority, quarterly reports containing the average price for electric service for each customer class.

(d) The authority shall require electric distribution companies and electric suppliers to supply to the authority whatever pricing information the authority needs to complete its reporting and monitoring requirements under this section. The authority may grant confidential status to certain data if a valid claim is made that the information is competitively sensitive, provided composite numbers shall be public information. Any electric distribution company or electric supplier that fails to provide information requested by the authority more than thirty days after the authority makes such request shall be subject to enforcement measures under this title. The authority may adopt regulations pursuant to chapter 54 to implement the provisions of this subsection.

(P.A. 98-28, S. 75, 117; P.A. 11-80, S. 1; P.A. 13-5, S. 46.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (c) to delete former Subdiv. (2) re within the residential class, the price for electric service under the standard offer and the price for default service and to delete Subdiv. (1) designator, effective May 8, 2013.



Section 16-245y - Annual reporting re status of electric deregulation.

(a) Not later than October 1, 1999, and annually thereafter, each electric distribution company, as defined in section 16-1, shall report to the Public Utilities Regulatory Authority its system average interruption duration index (SAIDI) and its system average interruption frequency index (SAIFI) for the preceding twelve months. For purposes of this section: (1) Interruptions shall not include outages attributable to major storms, scheduled outages and outages caused by customer equipment, each as determined by the authority; (2) SAIDI shall be calculated as the sum of customer interruptions in the preceding twelve-month period, in minutes, divided by the average number of customers served during that period; and (3) SAIFI shall be calculated as the total number of customers interrupted in the preceding twelve-month period, divided by the average number of customers served during that period. Not later than January 1, 2000, and annually thereafter, the authority shall report on the SAIDI and SAIFI data for each electric distribution company, and all state-wide SAIDI and SAIFI data to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(b) Not later than October 1, 2011, and annually thereafter, each electric supplier, as defined in section 16-1, shall report to the Department of Energy and Environmental Protection and the Public Utilities Regulatory Authority the following information regarding the preceding twelve-month period or any part thereof that the supplier has been licensed pursuant to section 16-245: (1) Total megawatt hours of electricity produced from generating facilities owned by the supplier or under long-term contract to the supplier that are sold to end use customers in the state; (2) total megawatt hours of electricity purchased by the supplier from other sources and sold to end use customers in the state; (3) the proportion of such production from facilities listed under subdivision (1) of this subsection that use nuclear fuels, oil, coal, natural gas, hydropower and other fuels as the principal generation fuel; and (4) the amount of emissions from facilities listed under subdivision (1) of this subsection of the pollutants identified by the Department of Energy and Environmental Protection, which shall include, but not be limited to: (A) Volatile organic compounds; (B) nitrogen oxides; (C) sulfur oxides; (D) carbon dioxide; (E) carbon monoxide; (F) particulates; and (G) heavy metals. Not later than January 1, 2000, and annually thereafter, the Department of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority, shall report state-wide data for these variables to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and energy.

(c) Not later than January 1, 2011, and annually thereafter, the Public Utilities Regulatory Authority shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy the number of applicants for licensure pursuant to section 16-245 during the preceding twelve months, the number of applicants licensed by the authority and the average period of time taken to process a license application. Any such report may be submitted electronically.

(P.A. 98-28, S. 77, 117; P.A. 11-80, S. 1, 34; P.A. 13-119, S. 12, 13; P.A. 14-134, S. 93.)

History: P.A. 98-28 effective July 1, 1998; P.A. 11-80 amended Subsec. (a) to change “Department of Public Utility Control” to “Public Utilities Regulatory Authority” and replace a reference to “department” with “authority”, amended Subsec. (b) to make report date not later than October 1, 2011, and annually thereafter, to require report to be made to Department of Energy and Environmental Protection and Public Utilities Regulatory Authority, rather than to Departments of Public Utility Control and Environmental Protection, to change “Department of Environmental Protection” to “Department of Energy and Environmental Protection” in Subdiv. (4), and to require Department of Energy and Environmental Protection to consult with Public Utilities Regulatory Authority, rather than Public Utilities Control Authority, when reporting state-wide data, deleted former Subsec. (c) re dislocated workers report and redesignated existing Subsec. (d) as Subsec. (c) and amended same to change “January 1, 1999”, to “January 1, 2011”, and “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-119 amended Subsecs. (a) and (c) to replace “department” with “authority” and further amended Subsec. (c) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority” and to add provision re electronic submission of report, effective June 18, 2013; P.A. 14-134 amended Subsec. (a) by deleting references to electric company and making a technical change, effective June 6, 2014.



Section 16-245z - Internet links to Energy Star program.

Not later than October 1, 2005, the Department of Energy and Environmental Protection and the Energy Conservation Management Board, established in section 16-245m, shall establish links on their Internet web sites to the Energy Star program or successor program that promotes energy efficiency and each electric distribution company shall establish a link under its conservation programs on its Internet web site to the Energy Star program or such successor program.

(June Sp. Sess. P.A. 05-1, S. 20; P.A. 11-80, S. 117.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 11-80 changed “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-246 - Other companies which may sell electricity.

Any corporation authorized to construct and maintain dams or sites on any stream and to own and operate mills and manufacturing plants and to utilize the power generated by it in the operation of such plants in any town in this state and to generate, sell and distribute in any way electricity may, within the territory where it is so authorized to act and subject to the authority, supervision and order of the Public Utilities Regulatory Authority and the restrictions contained in section 16-245, transmit, convey and deliver electricity to any person, company or corporation desiring to use the same for any purpose incident to or connected with manufacturing purposes. The authority shall have jurisdiction upon the application of any corporation or person so desiring to supply or be supplied with electricity, after such notice as it deems reasonable, to hear and determine all questions relating to expediency or necessity arising by reason of such application and to make an order respecting the furnishing of electricity and the rates and terms upon which the same shall be furnished if so ordered. Nothing herein shall be construed to authorize any such company to distribute and sell electricity in any town in which any other company or municipality has already been given the right to distribute and sell electricity.

(1949 Rev., S. 5658; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 107, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-246a - Definitions.

Section 16-246a is repealed, effective June 6, 2014.

(February, 1965, P.A. 124, S. 1; P.A. 73-442, S. 8, 9; P.A. 14-134, S. 130.)



Section 16-246b to 16-246d - Area within which domestic company may generate and transmit electric energy. Area within which foreign electric company may generate and transmit electric energy. Joint ownership of facility; waiver of right to petition.

Sections 16-246b to 16-246d, inclusive, are repealed, effective October 1, 2005.

(February, 1965, P.A. 124, S. 2–6; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-97; 80-482, S. 108, 348; June Sp. Sess. P.A. 05-1, S. 40.)



Section 16-246e - Procurement and sale by authority of electric power capacity and power output from out-of-state producers. Approval by Governor.

(a) The Governor may designate the Public Utilities Regulatory Authority as the agent of the state, subject only to the limitation under subsection (b) of this section, to conduct negotiations and perform all acts necessary to procure electric power capacity, power output from such capacity or both from any out-of-state electric power producer, to transmit it to within the state and to sell or resell it on a nonprofit basis for distribution within the state to electric distribution companies, as defined in section 16-1, municipal electric utilities established under chapter 101, municipal electric energy cooperatives organized under chapter 101a, membership electric cooperatives organized under chapter 597 and such other persons or entities as may be designated by the Governor. The authority, if designated as such agent, shall arrange for the sale or resale of such power on an equitable basis and in such manner as it finds will most effectively promote the objectives of this title, chapters 101, 101a and 597, and section 16a-35k, subject to any conditions or limitations imposed by the out-of-state electric power producer selling such power. The authority, if so designated, may also enter into any contracts or other arrangements for the sale or resale of such power for transmission outside the state if such sale or resale is reasonably incidental to and furthers the needs of the state and the purposes of this section.

(b) The authority shall submit any final action it takes under subsection (a) of this section to the Governor, who may, not later than sixty days after such submission, disapprove such action by notifying the authority in writing of such disapproval and the reasons for it.

(P.A. 82-265, S. 1, 2; P.A. 11-80, S. 1; P.A. 14-134, S. 96.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (a) by replacing “electric companies” with “electric distribution companies”, effective June 6, 2014.



Section 16-246f - Electric company emergency assistance.

(a) As used in this section:

(1) “Assistance” means any aid or support provided, or any actions taken by a domestic electric company for or on behalf of another domestic electric company or by a foreign electric company for or on behalf of a domestic electric company including, without limitation, the temporary transfer or use of repair personnel and equipment;

(2) “Domestic electric company” means any electric distribution company, as defined in section 16-1, any membership electric cooperative organized under chapter 597 and any municipal electric utility or municipal electric energy cooperative, as defined respectively in section 7-233b, which has been chartered by or organized or constituted within or under the laws of this state;

(3) “Foreign electric company” means a corporation, company, association, joint stock association or trust organized under the laws of a state other than this state, as well as a town, city, borough, or any municipal corporation, department or agency thereof, whether separately incorporated or not, of a state other than this state, authorized under the laws of the state in which organized to generate or transmit electric energy.

(b) Notwithstanding any contrary provision of any general statute or special act, or any limitation imposed by its charter, a domestic electric company shall have the power to request assistance from and provide assistance to other domestic electric companies and to foreign electric companies and to enter into agreements regarding the reimbursement of expenses and other matters and to perform such other acts as may be necessary or desirable to request and provide such assistance. A domestic electric company shall not be exempt from nor forfeit the benefits of the provisions of any applicable laws solely by requesting or providing such assistance, except as provided in this section.

(c) Notwithstanding any contrary provision of any general statute or special act, a foreign electric company shall have the right to request assistance from and provide assistance to domestic electric companies and to enter into agreements regarding the reimbursement of expenses and other matters and to perform such other acts as may be necessary or desirable to request and provide such assistance. A foreign electric company shall not constitute an “electric distribution company” or a “public service company” for the purposes of this title solely by requesting or providing assistance in this state.

(P.A. 87-213; P.A. 98-28, S. 53, 117; P.A. 14-122, S. 110; 14-134, S. 97.)

History: P.A. 98-28 redefined “domestic electric company” in Subsec. (a)(2) by adding electric distribution companies, effective July 1, 1998; P.A. 14-122 made a technical change in Subsec. (a)(3); P.A. 14-134 deleted reference to electric company in Subsec. (a)(2), redefined “foreign electric company” in Subsec. (a)(3), and replaced “electric company” with “electric distribution company” in Subsec. (c), effective June 6, 2014.



Section 16-246g - Pilot program for electric generation.

Section 16-246g is repealed, effective October 1, 2013.

(P.A. 07-242, S. 103; P.A. 11-80, S. 1; P.A. 13-209, S. 20.)



Section 16-247 - Foreign telephone companies.

Section 16-247 is repealed.

(1949 Rev., S. 5659; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 109, 348; P.A. 85-187, S. 13, 15.)



Section 16-247a - Goals of the state. Definitions.

(a) Due to the following: Affordable, high quality telecommunications services that meet the needs of individuals and businesses in the state are necessary and vital to the welfare and development of our society; the efficient provision of modern telecommunications services by multiple providers will promote economic development in the state; expanded employment opportunities for residents of the state in the provision of telecommunications services benefit the society and economy of the state; and advanced telecommunications services enhance the delivery of services by public and not-for-profit institutions, it is, therefore, the goal of the state to (1) ensure the universal availability and accessibility of high quality, affordable telecommunications services to all residents and businesses in the state, (2) promote the development of effective competition as a means of providing customers with the widest possible choice of services, (3) utilize forms of regulation commensurate with the level of competition in the relevant telecommunications service market, (4) facilitate the efficient development and deployment of an advanced telecommunications infrastructure, including open networks with maximum interoperability and interconnectivity, (5) encourage shared use of existing facilities and cooperative development of new facilities where legally possible, and technically and economically feasible, and (6) ensure that providers of telecommunications services in the state provide high quality customer service and high quality technical service. The authority shall implement the provisions of this section, sections 16-1, 16-18a, 16-19, 16-19e, 16-22, 16-247b, 16-247c, 16-247e to 16-247h, inclusive, and 16-247k and subsection (e) of section 16-331 in accordance with these goals.

(b) As used in sections 16-247a to 16-247c, inclusive, 16-247e to 16-247h, inclusive, 16-247k, and sections 16-247m to 16-247r, inclusive:

(1) “Affiliate” means a person, firm or corporation which, with another person, firm or corporation, is under the common control of the same parent firm or corporation.

(2) “Competitive service” means (A) a telecommunications service deemed competitive in accordance with the provisions of section 16-247f, (B) a telecommunications service reclassified by the authority as competitive in accordance with the provisions of section 16-247f, or (C) a new telecommunications service provided under a competitive service tariff accepted by the authority, in accordance with the provisions of section 16-247f, provided the authority has not subsequently reclassified the service set forth in subparagraph (A), (B) or (C) of this subdivision as noncompetitive pursuant to section 16-247f.

(3) “Emerging competitive service” means (A) a telecommunications service reclassified as emerging competitive in accordance with the provisions of section 16-247f, or (B) a new telecommunications service provided under an emerging competitive service tariff accepted by the authority, in accordance with the provisions of section 16-247f, or of a plan for an alternative form of regulation approved pursuant to section 16-247k, provided the authority has not subsequently reclassified the service set forth in subparagraph (A) or (B) of this subdivision as competitive or noncompetitive pursuant to section 16-247f.

(4) “Noncompetitive service” means (A) a telecommunications service deemed noncompetitive in accordance with the provisions of section 16-247f, (B) a telecommunications service reclassified by the authority as noncompetitive in accordance with the provisions of section 16-247f, or (C) a new telecommunications service provided under a noncompetitive service tariff accepted by the authority, in accordance with the provisions of section 16-19, and any applicable regulations, or of a plan for an alternative form of regulation approved pursuant to section 16-247k, provided the authority has not subsequently reclassified the service set forth in subparagraph (A), (B) or (C) of this subdivision as competitive or emerging competitive pursuant to section 16-247f.

(5) “Private telecommunications service” means any telecommunications service which is not provided for public hire as a common carrier service and is utilized solely for the telecommunications needs of the person that controls such service and any subsidiary or affiliate thereof, except for telecommunications service which enables two entities other than such person, subsidiary or affiliate to communicate with each other.

(6) “Telecommunications service” means any transmission in one or more geographic areas (A) between or among points specified by the user, (B) of information of the user's choosing, (C) without change in the form or content of the information as sent and received, (D) by means of electromagnetic transmission, including but not limited to, fiber optics, microwave and satellite, (E) with or without benefit of any closed transmission medium, and (F) including all instrumentalities, facilities, apparatus and services, except customer premises equipment, which are used for the collection, storage, forwarding, switching and delivery of such information and are essential to the transmission.

(7) “Network elements” means “network elements”, as defined in 47 USC 153(a)(29).

(P.A. 85-187, S. 1, 15; P.A. 94-83, S. 2, 16; P.A. 99-222, S. 2, 19; P.A. 13-5, S. 14; P.A. 16-101, S. 3.)

History: P.A. 94-83 added provisions designated as Subsec. (a) re goal of the state and amended prior provisions designated as Subsec. (b) by deleting definitions of “bypass service” and “community antenna television company” and “telephone company”, adding definitions of “competitive service”, “emerging competitive service” and “noncompetitive service”, renumbering Subdivs. (4) and (5) as (5) and (6), and adding “in one or more geographic areas” in Subdiv. (6), effective July 1, 1994; P.A. 99-222 amended Subsec. (b) by making technical changes in introductory clause and Subdiv. (5) and adding new Subdiv. (7) defining “network elements”, effective June 29, 1999; P.A. 13-5 replace “department” with “authority”, effective May 8, 2013; P.A. 16-101 replaced “16-247i” with “16-247h” and made a technical change, effective June 2, 2016.



Section 16-247b - Unbundling of telephone company's network, services and functions. Access to telephone company's telecommunications services, functions and unbundled network elements. Rates for competitive or emerging competitive service. Subsidization prohibited.

(a) On petition or its own motion, the authority shall initiate a proceeding to unbundle a telephone company's network, services and functions that are used to provide telecommunications services and which the authority determines, after notice and hearing, are in the public interest, are consistent with federal law and are technically feasible of being tariffed and offered separately or in combinations. Any telecommunications services, functions and unbundled network elements and any combination thereof shall be offered under tariff at rates, terms and conditions that do not unreasonably discriminate among actual and potential users and actual and potential providers of such local network services.

(b) Each telephone company shall provide reasonable nondiscriminatory access and pricing to all telecommunications services, functions and unbundled network elements and any combination thereof necessary to provide telecommunications services to customers. The authority shall determine the rates that a telephone company charges for telecommunications services, functions and unbundled network elements and any combination thereof, that are necessary for the provision of telecommunications services. The rates for interconnection and unbundled network elements and any combination thereof shall be based on their respective forward looking long-run incremental costs, and shall be consistent with the provisions of 47 USC 252(d).

(c) (1) The rate that a telephone company charges for a competitive or emerging competitive telecommunications service shall not be less than the sum of (A) the rate charged to another telecommunications company for a noncompetitive or emerging competitive local network service function used by that company to provide a competing telecommunications service, and (B) the applicable incremental costs of the telephone company.

(2) On and after the date the authority certifies a telephone company's operations support systems interface pursuant to section 16-247n, the authority shall, upon petition, conduct a contested case proceeding to consider whether modification or removal of the pricing standard set forth in subdivision (1) of this subsection for a telecommunications service deemed competitive pursuant to section 16-247f is appropriate. Notwithstanding the provisions of subdivision (1) of this subsection, if the authority determines that such a modification or removal is appropriate and is consistent with the goals set forth in section 16-247a, the authority shall so modify or remove said pricing standard for such telecommunications service.

(3) Prior to the date that the authority certifies a telephone company's operations support systems interface pursuant to section 16-247n, the authority may, upon petition, conduct a contested case proceeding to consider whether modification or removal of the pricing standard set forth in subdivision (1) of this subsection for a telecommunications service deemed competitive pursuant to section 16-247f is appropriate. Any petition filed pursuant to this subdivision shall specify the geographic area in which the applicant proposes to modify or remove such pricing standard. Notwithstanding the provisions of subdivision (1) of this subsection, if the authority determines that such modification or removal is appropriate, is consistent with the goals set forth in section 16-247a and facilities-based competition exists in the relevant geographic area, the authority shall so modify or remove said pricing standard for such telecommunications service. In determining whether facilities-based competition exists in the relevant geographic area, the authority shall consider:

(A) The number, size and geographic distribution of other providers of service;

(B) The availability of functionally equivalent services in the relevant geographic area at competitive rates, terms and conditions;

(C) The financial viability of each company providing functionally equivalent services in the relevant geographic market;

(D) The existence of barriers to entry into, or exit from, the relevant geographic market;

(E) Other indicators of market power that the authority deems relevant, which may include, but not be limited to, market penetration and the extent to which the applicant can sustain the price for the service above the cost to the company of providing the service in the relevant geographic area;

(F) The extent to which other telecommunications companies must rely upon the noncompetitive services of the applicant to provide their telecommunications services and carrier access rates charged by the applicant;

(G) Other factors that may affect competition; and

(H) Other factors that may affect the public interest.

(d) A telephone company shall not use the revenues, expenses, costs, assets, liabilities or other resources derived from or associated with providing a noncompetitive service to subsidize the provision of competitive, emerging competitive or unregulated telecommunications services by such telephone company or any affiliate that is a certified telecommunications provider.

(P.A. 85-187, S. 2, 15; P.A. 93-330, S. 2, 9; P.A. 94-83, S. 3, 16; P.A. 99-222, S. 5, 19; P.A. 11-80, S. 1.)

History: P.A. 93-330 added Subsecs. (b), regarding access, access charges and rates, and (c) regarding telephone company subsidization of compensation or unregulated services, effective July 2, 1993; P.A. 94-83 deleted former Subsec. (a) re certificate of public convenience and necessity, inserted new Subsec. (a) re proceeding to unbundle certain functions of a telecommunications company's local network, amended Subsec. (b)(1) by deleting “located within the state” and references to unregulated services and certified providers of telecommunications services, and replacing “provider for any basic service used to provide a competitive service” with “company for a noncompetitive or emerging competitive local network service function used by that company to provide a competing telecommunications service”, and amended Subsec. (c) by deleting “local exchange service or other monopoly telecommunications services” and “intrastate” and adding references to noncompetitive and emerging competitive services, effective July 1, 1994; P.A. 99-222 amended Subsec. (a) by changing what can be unbundled by referring to unbundling of “a telephone company's network, services and functions”, by changing criteria re when unbundling is appropriate and by making other conforming changes, amended Subsec. (b) by changing reference to “equipment, facilities and services” to “telecommunications services, functions and unbundled network elements and any combination thereof” and adding provision re rates for interconnection based on long-run incremental costs, designated provision formerly in Subsec. (b) re rates charged for competitive or emerging competitive service as Subsec. (c)(1), redesignating former Subdivs. (1) and (2) as Subparas. (A) and (B), inserted new Subsec. (c)(2) and (3) re modification or removal of pricing standard and relettered former Subsec. (c) as (d), effective June 29, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.

Subsec. (b):

Specific terms of statute concerning nondiscriminatory access and pricing to all telecommunciations services, functions and unbundled network elements do not prevail over general grant of authority to department, where services in question consist of pre-due-date service confirmation, expedited services, coordinated cutover service and out-of-hours service. 261 C. 1.



Section 16-247c - Provision of intrastate telecommunications services. Civil penalty. Competition.

(a) No person shall provide intrastate telecommunications services, except for private telecommunications service, commercial mobile telecommunications service to the extent regulated by the federal government and any service authorized under a joint or shared user tariff approved by the Public Utilities Regulatory Authority, unless the person (1) offered, promoted and provided intrastate telecommunications services on or before January 1, 1984, pursuant to a special charter or certificate of public convenience and necessity, or (2) is certified to provide intrastate telecommunications services by the Public Utilities Regulatory Authority pursuant to sections 16-247f to 16-247h, inclusive.

(b) Each provider of intrastate telecommunications services, as defined in subsection (a) of this section, or any officer, agent or employee thereof, which the authority finds has failed to obey or comply with any applicable order made or regulation adopted by the authority pursuant to this section shall be fined, by order of the authority, not more than ten thousand dollars for each offense. Each distinct violation of any provision of this section or any such order or regulation shall be a separate offense and, in the case of a continued violation, each day thereof shall be deemed a separate offense. The authority shall impose any such civil penalty in accordance with the procedure established in section 16-41.

(c) The authority shall not prohibit or restrict the competitive provision of intrastate telecommunications services offered by a certified telecommunications provider unless the authority finds that the competitive provision of a telecommunications service would be contrary to the goals set forth in section 16-247a, or would not be in accordance with the provisions of section 16-247a or 16-247b, this section, sections 16-247e to 16-247h, inclusive, or section 16-247k.

(P.A. 85-187, S. 3, 15; P.A. 87-415, S. 1, 2, 13; P.A. 90-221, S. 8, 15; P.A. 93-330, S. 3, 9; P.A. 94-83, S. 4, 16; P.A. 99-222, S. 9, 19; P.A. 11-80, S. 1; P.A. 14-134, S. 128.)

History: P.A. 87-415 amended Subsec. (a) by deleting provisions re plan in Subdiv. (2), deleting Subdiv. (3) and provisions related thereto, deleting compensation provisions, deleting provisions re services provided pursuant to special charter or certificate of public convenience and necessity and inserting reference to Sec. 16-247f to Sec. 16-247h, and amended Subsec. (b) by deleting provisions re specialized telecommunications services, deleting provisions re regulations and inserting reference to Secs. 16-247f to 16-247h, inclusive; P.A. 90-221 made technical change in Subsec. (f); P.A. 93-330 deleted Subsecs. (b) to (e), inclusive, re providers of interstate but not intrastate services, re compensation for prohibited intrastate interexchange services and re blocking unauthorized intrastate interexchange calls, relettered former Subsec. (f) as (b) and amended provisions to clarify its application to each intrastate interexchange services provider, effective July 2, 1993; P.A. 94-83 deleted “interexchange”, changed “service” to “services”, replaced “cellular mobile telephone, radio paging and mobile radio services” with “commercial mobile telecommunications service to the extent regulated by the federal government” in Subsec. (a) and made technical changes and added new Subsec. (c) re competitive provision of intrastate telecommunications services, effective July 1, 1994; P.A. 99-222 made technical changes, amended Subsec. (b) by increasing amount of fine from $5,000 to $10,000 and amended Subsec. (c) by changing reference to person, firm or corporation authorized to provide telecommunications service to “certified telecommunications provider”, effective June 29, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (a) by deleting reference to Sec. 16-250a, effective June 6, 2014.



Section 16-247d - Biennial reports on competition for intrastate interexchange telecommunications service. Plan for implementing competition. General Assembly approval required.

Section 16-247d is repealed.

(P.A. 85-187, S. 4, 15; P.A. 87-415, S. 12, 13.)



Section 16-247e - Basic telecommunications services. Lifeline and telecommunications relay service programs. Universal service program.

(a) In order to ensure the universal availability of affordable, high quality telecommunications services to all residents and businesses throughout the state regardless of income, disability or location, the authority shall (1) periodically investigate and determine, after notice and hearing, local service options, including the definition and components of any basic telecommunications services, necessary to achieve universal service and meet customer needs; and (2) establish lifeline and telecommunications relay service programs funded by all telecommunications carriers that provide intrastate telecommunications services, as such terms are defined in 47 USC 153, as amended from time to time, sufficient to provide low-income households or individuals or speech and hearing impaired individuals with a level of telecommunications service or package of telecommunications services that supports participation in the economy and society of the state. The authority shall apportion the funding for the lifeline and telecommunications relay service programs among telecommunications carriers on an equitable basis based on the gross revenues of each telecommunications carrier that are generated in Connecticut, both interstate and intrastate. The lifeline and telecommunications relay service programs shall be administered by an entity authorized, and subject to oversight, by the authority. The authority shall determine by order which customers qualify for the lifeline program. Recipients of lifeline funds shall use such funds to pay for telecommunications services provided by any telecommunications carrier.

(b) The authority may, if necessary, establish a universal service program, funded by all telecommunications companies or users in the state on an equitable basis, as determined by the authority, to ensure the universal availability of affordable, high quality basic telecommunications services to all residents and businesses throughout the state regardless of location. Any funds contributed to a universal service program shall be used to support the availability of basic telecommunications services provided by any telecommunications company in a manner to be determined by the authority.

(P.A. 85-187, S. 5, 15; P.A. 94-83, S. 5, 16; P.A. 97-121, S. 1, 2; P.A. 99-11, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 94-83 entirely replaced previously existing language re telephone company rates and revenue requirement with new Subsec. (a) re basic service and lifeline program and new Subsec. (b) re universal service program, effective July 1, 1994; P.A. 97-121 amended Subsec. (a) to require telecommunications carriers that provide intrastate telecommunications services to fund lifeline program, based on their gross revenues and substituted “telecommunications carriers” for “telecommunications companies”, effective June 6, 1997; P.A. 99-11 amended Subsec. (a) by adding references to telecommunications relay service program and to speech and hearing impaired individuals, effective May 12, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.

Federal Communications Act does not preempt department from imposing universal service contribution assessments on commercial radio service providers; state assessment does not violate federal funding mechanisms solely because it taxes both interstate and intrastate revenues; court rejected claim that statute had disparate effect on certain commercial mobile radio service providers because complainant provided no evidence to show a discriminatory result. 253 C. 453.



Section 16-247f - Regulation of telecommunication services: Initial classifications, reclassifications, tariffs, exemption from filing tariff.

(a) The authority shall regulate the provision of telecommunications services in the state in a manner designed to foster competition and protect the public interest.

(b) Notwithstanding the provisions of section 16-19, the following telecommunications services shall be deemed competitive services: (1) A telecommunications service offered on or before July 1, 1994, by a certified telecommunications provider and a wide area telephone service, “800” service, centrex service or digital centrex service offered by a telephone company, (2) a telecommunications service offered to business customers by a telephone company, (3) a home office service offered by a telephone company, and (4) a telecommunications service provided by a telephone company to a residential customer who subscribes to two or more telephone company services, including basic local exchange service, any vertical feature or interstate toll provided by a telephone company affiliate. Unless reclassified pursuant to this section, any other service offered by a telephone company on or before July 1, 1994, shall be deemed a noncompetitive service, provided such initial classification shall not be a factual finding that such service is noncompetitive. Notwithstanding subdivision (3) of subsection (c) of section 16-247b, prior to January 1, 2010, a telephone company shall not obtain a waiver from the authority of the pricing standard set forth in subdivision (1) of subsection (c) of section 16-247b for any service reclassified as competitive pursuant to subdivision (2), (3) or (4) of this subsection.

(c) On petition, on its own motion, or in conjunction with a tariff investigation conducted pursuant to subsection (f) of this section, after notice and hearing, and within ninety days of receipt of a petition or its motion or within the time period set forth in subsection (f) of this section, as applicable, the authority may reclassify a telecommunications service as competitive, emerging competitive or noncompetitive, in accordance with the degree of competition which exists for that service in the marketplace, provided (1) a competitive service shall not be reclassified as an emerging competitive service, and (2) the authority may extend the period (A) before the end of the ninety-day period and upon notifying all parties to the proceedings by thirty days, or (B) in accordance with the provisions of subsection (f) of this section, as applicable.

(d) In determining whether to reclassify a telecommunications service, the authority shall consider:

(1) The number, size and geographic distribution of certified telecommunications providers of the service, provided the authority shall not reclassify any service as competitive if such service is available only from a telephone company or an affiliate of a telephone company that is a certified telecommunications provider;

(2) The availability of functionally equivalent services in the relevant geographic area at competitive rates, terms and conditions, including, but not limited to, services offered by certified telecommunications providers, providers of commercial mobile radio services, as defined in 47 CFR 20.3, voice over Internet protocol providers and other services provided by means of alternative technologies;

(3) The existence of barriers to entry into, or exit from, the relevant market;

(4) Other factors that may affect competition; and

(5) Other factors that may affect the public interest.

(e) Except for those tariffs for services offered or provided to business retail end users for which a certified telecommunications provider or a telephone company elects to be exempt from filing or maintaining pursuant to subsection (h) of this section, each certified telecommunications provider and each telephone company shall file with the authority a new or amended tariff for each competitive or emerging competitive intrastate telecommunications service authorized pursuant to section 16-247c. A tariff for a competitive service shall be effective on five days' written notice to the authority. A tariff for an emerging competitive service shall be effective on twenty-one days' written notice to the authority. A tariff filing for a competitive or emerging competitive service shall include (1) rates and charges which may consist of a maximum rate and a minimum rate, (2) applicable terms and conditions, (3) a statement of how the tariff will benefit the public interest, and (4) any additional information required by the authority. A telephone company filing a tariff pursuant to this section shall include in said tariff filing the information set forth in subdivisions (1) to (4), inclusive, of this subsection, a complete explanation of how the company is complying with the provisions of section 16-247b and, in a tariff filing which declares a new service to be competitive or emerging competitive, a statement addressing the considerations set forth in subsection (d) of this section. If the authority approves a tariff which consists of a minimum rate and a maximum rate, the certified telecommunications provider or telephone company may amend its rates upon five days' written notice to the authority and any notice to customers which the authority may require, provided the amended rates are not greater than the approved maximum rate and not less than the approved minimum rate. A promotional offering for a previously approved competitive or emerging competitive tariffed service or a service deemed competitive pursuant to this section shall be effective on three business days' written notice to the authority.

(f) On petition or its own motion, the authority may investigate a tariff or any portion of a tariff, which investigation may include a hearing. The authority may suspend a tariff or any portion of a tariff during such investigation. The investigation may include, but is not limited to, an inquiry to determine whether the tariff is predatory, deceptive, anticompetitive or violates the pricing standard set forth in subdivision (1) of subsection (c) of section 16-247b. Not later than seventy-five days after the effective date of the tariff, unless the party filing the tariff, all statutory parties to the proceeding and the authority agree to a specific extension of time, the authority shall issue its decision, including whether to approve, modify or deny the tariff. If the authority determines that a tariff filed as a new service is, in fact, a reclassification of an existing service, the authority shall review the tariff filing as a petition for reclassification in accordance with the provisions of subsection (c) of this section.

(g) The provisions of this section shall not prohibit the authority from ordering different tariff filing procedures or effective dates for an emerging competitive service, pursuant to a plan for an alternative form of regulation of a telephone company approved by the authority in accordance with the provisions of section 16-247k.

(h) On and after July 1, 2016, any certified telecommunications provider or telephone company may, upon written notice to the authority, elect to be exempt from any requirement to file or maintain with the authority any tariff for services offered or provided to business retail end users. A certified telecommunications provider or telephone company that elects to be exempt from the requirement to file or maintain with the authority any tariff for services offered or provided to business retail end users shall make the rates, terms and conditions for such services available to business retail end users in a clear and conspicuous manner, that is apparent to the reasonable business retail end user, either (1) in a customer service guide, (2) on such certified telecommunications provider's or telephone company's Internet web site, or (3) in a contract between such business retail end user and such certified telecommunications provider or telephone company.

(P.A. 87-415, S. 3, 13; P.A. 93-330, S. 4, 9; P.A. 94-83, S. 6, 16; P.A. 95-215, S. 2; P.A. 99-222, S. 10, 19; P.A. 01-49, S. 8; P.A. 06-144, S. 1; P.A. 11-80, S. 1; P.A. 16-101, S. 1.)

History: P.A. 93-330 amended Subsec. (a) by deleting provision regarding purchase or lease of foreign exchange service, making a preauthorization hearing permissive rather than mandatory and adding provision regarding denial of authorization, amended Subsec. (b) by stating it applies to telephone companies and certified competitive telecommunications providers, requiring rather than allowing department to consider all relevant factors, and adding new Subdivs. (4) to (7) regarding market barriers, control over rates, availability of services and pricing and cross-subsidization, and added new Subsecs. (c) and (d) regarding “10XXX” interexchange competition for intrastate interexchange services and tariffs for competitive intrastate interexchange services, respectively, effective July 1, 1993; P.A. 94-83 deleted Subsec. (a) re authorization to provide intrastate interexchange telecommunications services, Subsec. (b) re terms and conditions for the offering of competitive telecommunications service, and Subsec. (c) re “10XXX” interexchange competition for intrastate interexchange services, added new Subsec. (a) re regulation of the provision of telecommunications services, new Subsec. (b) re competitive services, and new Subsecs. (c) and (d) re reclassifying a telecommunications service, relettered and divided Subsec. (d) as (e) and (f), amended Subsec. (e) by deleting “proposed” and “interexchange”, adding “emerging competitive”, making tariffs effective on written notice, deleting provision re supporting cost and revenue information, adding provisions re Sec. 16-247b and Subsec. (d) of this section, making Subdivs. (1) to (4) applicable to tariff filings rather than tariffs, changing notice of rate change by provider or company with an approved tariff consisting of a minimum and a maximum rate from 10 days to department and customers to 5 days to department and to customers as department may require, and adding provision re promotional offering, amended Subsec. (f) by adding “on petition or its own motion”, deleting “proposed”, allowing investigation without suspension of tariff, changing deadline for decision from 60 to 75 days, adding provisions re extension of time for decision and tariff treated as petition for reclassification, and added new Subsec. (g) re alternative form of regulation, effective July 1, 1994; P.A. 95-215 amended Subsec. (c) by adding time limit, Subdiv. indicators and Subdiv. (2) re extension of time; P.A. 99-222 made technical changes in Subsecs. (b), (d)(1) and (e), amended Subsec. (d)(1) by adding proviso prohibiting department from reclassifying service if service is available only from a telephone company or affiliate and amended Subsec. (e) by changing from 14 to 5 the number of days after written notice is made for a tariff for a competitive service to become effective and by changing from 5 to 3 the number of days after written notice is made for a promotional offering to become effective, effective June 29, 1999; P.A. 01-49 amended Subsec. (c) to make technical changes; P.A. 06-144 amended Subsec. (b) to designate existing language as Subdiv. (1), to make corresponding technical changes, to add Subdivs. (2) to (4), inclusive, re telecommunications services offered to business customers by a telephone company, a home office service offered by a telephone company, and telecommunications service provided by a telephone company to a residential customer who subscribes to two or more telephone company services, and to add provision prohibiting a telephone company from obtaining a waiver from the department of the pricing standard for any service reclassified as competitive, amended Subsec. (d) to add examples of functionally equivalent services in Subdiv. (2), delete former Subdivs. (3), (5) and (6) and redesignate existing Subdivs. (4), (7) and (8) as new Subdivs. (3), (4) and (5), respectively, amended Subsec. (e) to make a technical change, and amended Subsec. (f) to add provision specifying what investigation may include, effective July 1, 2006; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011; P.A. 16-101 amended Subsec. (e) by adding provision re exemption pursuant to Subsec. (h) and added Subsec. (h) re exemption from requirement to file or maintain with authority tariff for services offered or provided to business retail end users, effective June 2, 2016.

Specific terms of statute concerning nondiscriminatory access and pricing to all telecommunications services, functions and unbundled network elements do not prevail over general grant of authority to department, where services in question consist of pre-due-date service confirmation, expedited service, coordinated cutover service and out-of-hours service. 261 C. 1.



Section 16-247g - Certificate of public convenience and necessity for intrastate telecommunications services: Application, requirements, suspension, revocation. Fees. Obligation to serve.

(a)(1) Any person may apply to the authority for an initial certificate of public convenience and necessity to offer and provide intrastate telecommunications services. Such application shall include such information as the authority shall require, and any reasonable fees, not to exceed actual cost, the authority may prescribe, in regulations adopted pursuant to chapter 54. The authority may issue such certificate and may, as a precondition to certification, require any applicant to procure a performance bond sufficient to cover moneys due or to become due to other telecommunications companies for the provision of access to local telecommunications networks, to protect any advances or deposits it may collect from its customers if the authority does not order that such advances or deposits be held in escrow or trust, and to otherwise protect customers. Following receipt of such application, the authority shall give notice of such application to all interested persons. The authority may approve or deny the application after holding a hearing with notice to all interested persons if any person requests such hearing.

(2) Any person may object to a fee charged pursuant to this section by filing with the authority, not later than thirty days after the fee was charged, a petition stating the amount of the fee charged to which it objects and the grounds upon which it claims such fee is excessive, erroneous, unlawful or invalid. Upon the request of the person filing the petition, the authority shall hold a hearing. After reviewing the petition and testimony, if any, the authority shall issue its order in accordance with its findings. The person shall pay the authority the amount indicated in the order not later than thirty days after the date of the order.

(b) A certified telecommunications provider may petition the authority to expand the authority granted in its certificate of public convenience and necessity to the provision of a previously-authorized service in an additional service area or to the provision of a service not previously authorized, or to both. Such petition shall include such information as the authority shall require by regulations adopted pursuant to chapter 54. The authority may expand the authority granted in such a certificate and may, as a precondition to such expansion, require a petitioner to procure a performance bond sufficient to cover moneys due or to become due to other telecommunications companies for the provision of access to local telecommunications networks, to protect any advances or deposits it may collect from its customers if the authority does not order that such advances or deposits be held in escrow or trust, and to otherwise protect customers. Following receipt of such petition, the authority may, on petition or its own motion, hold a hearing with notice to all interested parties, after which the authority may approve or deny the application.

(c) The authority may certify an applicant if the applicant: (1) Provides the information requested by the authority pursuant to the provisions of sections 16-247f to 16-247h, inclusive, and section 16-247j; (2) provides a performance bond or complies with escrow or trust requirements, if required by the authority; (3) provides a fee, if required by this section; and (4) possesses and demonstrates adequate financial resources, managerial ability and technical competency to provide the proposed service.

(d) Any certified telecommunications provider and any telephone company shall (1) maintain its accounts in such manner as the authority shall require; (2) file financial reports at such times and in such form as the authority shall prescribe; (3) file with the authority such current descriptions of services and listings of rates and charges as it may require; (4) cooperate with the authority in its investigations of consumer complaints and comply with any resulting orders; (5) comply with standards established pursuant to section 16-247p; and (6) comply with additional requirements as the authority shall prescribe by regulation.

(e) Except as provided in subsection (f) of this section, on or after July 1, 2001, each certified telecommunications provider shall, within a period of time the authority determines is reasonable after said provider is certified, be obligated to serve a residential or business customer in its authorized area of operation who is seeking from said provider telecommunications services that are provided by said provider.

(f) Any community antenna television company that is a certified telecommunications provider or an affiliate of a community antenna television company that is a certified telecommunications provider and that provides telecommunications services shall be obligated to serve all residential and business customers seeking local exchange service in its entire franchise area in which said company provides community antenna television services pursuant to section 16-331. Notwithstanding the provisions of this section, the authority shall not require any such company to provide local exchange service outside of its franchise area. If, however, any such company elects to provide local exchange service to customers outside its franchise area, such company shall be subject to all geographic service requirements established by the authority.

(g) Notwithstanding any decision of the authority to allow the competitive provision of a telecommunications service or to grant a certificate pursuant to this section, the authority, after holding a hearing with notice to all interested parties and determining that (1) continued competitive provision of a telecommunications service would be contrary to the goals set forth in section 16-247a, or would not be in accordance with the provisions of sections 16-247a to 16-247c, inclusive, section 16-247e or 16-247f, this section, or section 16-247h or 16-247k, (2) a certified telecommunications provider does not have adequate financial resources, managerial ability or technical competency to provide the service, or (3) a certified telecommunications provider has failed to comply with an applicable order made or regulation adopted by the authority, may suspend or revoke the authorization to provide said telecommunications service or take any other action it deems appropriate. In determining whether to suspend or revoke such authorization, the authority shall consider, without limitation, (A) the effect of such suspension or revocation on the customers of the telecommunications service, (B) the technical feasibility of suspending or revoking the authorized usage only on an intrastate basis, and (C) the financial impact of such suspension or revocation on the provider of the telecommunications service.

(h) The authority shall remit all fees collected under this section to the State Treasurer for deposit in the Consumer Counsel and Public Utility Control Fund established in section 16-48a.

(i) On October first, annually, the authority shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology a report of all fees collected pursuant to this section during the preceding fiscal year.

(P.A. 87-415, S. 4, 13; P.A. 93-330, S. 5, 9; P.A. 94-83, S. 7, 16; P.A. 95-86, S. 1, 2; P.A. 99-222, S. 11, 19; P.A. 02-98, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-330 amended Subsec. (d) by making hearing mandatory rather than permissive, adding provisions regarding competition's impact on cost and determination of a provider's resources, ability and competency, allowing suspension of authorization or other action, and stating factors to consider before suspending or revoking authorization, effective July 2, 1993; P.A. 94-83 amended Subsec. (a) by replacing “interexchange telecommunications services authorized under section 16-247f” with “intrastate telecommunications services” and changing “local exchange networks” to “local telecommunications networks”, amended Subsec. (b) by changing bases for denying certification to requirements for certifying an applicant and deleting reference to Sec. 16-247c, amended Subsec. (c) by deleting “intrastate interexchange” and changing “service” to “services”, amended Subsec. (d) by replacing “open a telecommunications service to competition pursuant to section 16-247f” with “allow the competitive provision of a telecommunications service”, replaced provision re service open to competition impairing universal service or impacting cost of service with Subdiv. (1) re goals set forth in Sec. 16-247a and provisions of Secs. 16-247a to 16-247c, 16-247e, 16-247f, this section, 16-247h and 16-247k, adding Subdiv. (3) re department orders and regulations, and relettering Subdivs. (1) to (3) as Subparas. (A) to (C), effective July 1, 1994; P.A. 95-86 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding “an initial”, provision re fees, and “and to otherwise protect customers” in Subdiv. (1) and adding Subdiv. (2) re objection to fees charged, added new Subsec. (b) re petitions for expanded authority, relettered Subsecs. (b) to (d) as (c) to (e), amended Subsec. (c) by adding provision re fee, and added new Subsecs. (f) and (g) re remittance and report of fees, effective May 31, 1995; P.A. 99-222 made technical changes, changed references to person, firm or corporation certified to provide telecommunications services in Subsecs. (b) and (d) to “certified telecommunications provider”, inserted new Subsec. (e) requiring each certified telecommunications provider to serve residential and business customers in its authorized area, inserted new Subsec. (f) requiring community antenna television companies to serve all residential and business customers in its franchise area and relettered former Subsecs. (e) to (g) as (g) to (i), respectively, effective June 29, 1999; P.A. 02-98 amended Subsec. (a)(1) to replace requirement for the department to hold a hearing on an application and provide notice to all interested parties with requirement for the department to give notice of an application to interested persons and, if requested, to hold a hearing on the application with notice to all interested persons; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247h - Use of public right-of-way for provision of intrastate telecommunications service.

The authority shall authorize any certified telecommunications provider to install, maintain, operate, manage or control poles, wires, conduits or other fixtures under or over any public highway or street for the provision of telecommunications service authorized by section 16-247c, if such installation, maintenance, operation, management or control is in the public interest, which includes but is not limited to, facilitating the efficient development and deployment of an advanced telecommunications infrastructure, facilitating maximum network interoperability and interconnectivity, and encouraging shared use of existing facilities and cooperative development of new facilities where legally possible and technically and economically feasible. The authority shall adopt regulations, in accordance with chapter 54, governing such use of the public right-of-way, including, without limitation, design and construction standards and specifications to protect the public safety and implement the purposes of the goals set forth in sections 16-247a to 16-247c, inclusive, 16-247e to 16-247g, inclusive, this section and section 16-247j.

(P.A. 87-415, S. 5, 13; P.A. 93-330, S. 6, 9; P.A. 94-83, S. 8, 16; P.A. 99-222, S. 12, 19; P.A. 11-80, S. 1.)

History: P.A. 93-330 made authorization mandatory rather than permissive if acts to be authorized are in the public interest, effective July 2, 1993; P.A. 94-83 deleted “interexchange”, changed reference of authorization to provide telecommunications service from Sec. 16-247f to Sec. 16-247c, added provision re what public interest includes, required adoption of regulations to implement purposes of goals in Sec. 16-247a, Secs. 16-247a to 16-247c, 16-247e to 16-247g, this section and 16-247j, effective July 1, 1994; P.A. 99-222 changed reference to person, firm or corporation certified pursuant to section 16-247g to “certified telecommunications provider”, effective June 29, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247i - Telecommunications service and regulation status report.

Section 16-247i is repealed, effective June 2, 2016.

(P.A. 87-415, S. 6, 13; P.A. 94-83, S. 10, 16; P.A. 06-144, S. 2; P.A. 13-5, S. 15; P.A. 16-101, S. 5.)



Section 16-247j - Regulations.

The Public Utilities Regulatory Authority shall adopt such regulations, in accordance with the provisions of chapter 54, as necessary to carry out the provisions of section 16-247c and sections 16-247f to 16-247h, inclusive.

(P.A. 87-415, S. 9, 13; P.A. 11-80, S. 1; P.A. 16-101, S. 4.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 16-101 replaced “16-247i” with “16-247h”, effective June 2, 2016.



Section 16-247k - Alternative forms of regulation for telephone companies: Plan requirements, monitoring period, modification.

(a) The authority may, and is encouraged to, implement an alternative form of regulation, including, but not limited to, price indexing, price regulation, cost indexing or price benchmarks, for noncompetitive and emerging competitive services provided by a telephone company. Any such alternative form of regulation shall be developed for, and tailored to, the individual company. A plan for such an alternative form of regulation may be filed by a telephone company or developed at the initiative of the authority. Prior to approval by the authority of any such plan, the noncompetitive and emerging competitive services provided by a telephone company shall continue to be regulated in accordance with the provisions of sections 16-19 and 16-19e. Upon approval by the authority of any such plan, the services to which the plan applies shall be regulated in accordance with the provisions of the plan, and the provisions of sections 16-19 and 16-19e shall not apply to such services.

(b) Upon the filing of a proposed plan for alternative regulation by a telephone company, the authority shall, after notice and hearing, issue a decision in which it approves, modifies or denies the proposed plan. The authority shall approve the proposed or modified plan only if it finds that such plan (1) includes a pricing methodology that reasonably ensures that customers and other telecommunications companies have access to the noncompetitive services of the telephone company at just and reasonable rates which reflect prudent and efficient management, and that such access is available on nondiscriminatory terms and conditions, (2) is designed to streamline, minimize the costs of and maximize the effectiveness of regulation for the telephone company, (3) encourages prudent infrastructure investment and improvements in productivity and service quality for noncompetitive services, (4) does not impede the continued development of competition for the noncompetitive services or disadvantage the provision of emerging competitive or competitive services by the telephone company, (5) ensures that the investment risk associated with the provision of competitive and emerging competitive services by the telephone company shall not be borne by customers of noncompetitive services, (6) notwithstanding the provisions of sections 16-19, 16-19e and 16-22 and subsection (a) of this section, includes a mechanism by which the authority may monitor the earnings of the affected company over a monitoring period, (7) is in the public interest, and (8) is consistent with the goals set forth in section 16-247a.

(c) During the monitoring period of an approved plan for an alternative form of regulation, the telephone company shall use any earnings in excess of a ceiling approved by the authority to offset the depreciation reserve deficiency of the company.

(d) Following the monitoring period, an approved plan for alternative regulation of a telephone company shall continue unless or until the authority (1) changes the form of regulation pursuant to an application filed by the company, or (2) determines that the plan does not continue to meet the criteria set forth in subsection (b) of this section. Upon such change or determination, the authority may order a different form of alternative regulation consistent with the criteria set forth in subsection (b) of this section. If the authority finds that competition has not developed or will not develop for certain services, the authority may apply traditional cost-based rate of return regulation to those noncompetitive services.

(e) The authority may modify a plan for an alternative form of regulation which it approved pursuant to this section and which is in effect if the authority determines such modification is required due to previously unforeseen circumstances, including, but not limited to, allowing the company to recover the reasonable costs of security of assets, facilities and equipment, both existing and foreseeable, that are incurred solely for the purpose of responding to security needs associated with the terrorist attacks on September 11, 2001, and the continuing war on terrorism.

(P.A. 94-83, S. 9, 16; P.A. 02-94, S. 3; P.A. 13-5, S. 16.)

History: P.A. 94-83 effective July 1, 1994; P.A. 02-94 amended Subsec. (e) to allow the department to modify a plan to allow the recovery of reasonable costs of security associated with the terrorist attacks on September 11, 2001, and the continuing war on terrorism; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-247l - Access by certified telecommunications providers to occupied buildings: Service, wiring, compensation, regulations, civil penalty.

(a) As used in this section, “occupied building” means a building or a part of a building which is rented, leased, hired out, arranged or designed to be occupied, or is occupied (1) as the home or residence of three or more families living independently of each other, (2) as the place of business of three or more persons, firms or corporations conducting business independently of each other, or (3) by any combination of such families and such persons, firms or corporations totaling three or more, and includes trailer parks, mobile manufactured home parks, nursing homes, hospitals and condominium associations.

(b) No owner of an occupied building shall demand or accept payment, in any form, except as provided in subsection (f) of this section, in exchange for permitting a certified telecommunications provider on or within his property or premises, or discriminate in rental charges or the provision of service between tenants who receive such service and those who do not, or those who receive such service from different certified telecommunications providers, provided such owner shall not be required to bear any cost for the installation or provision of such service.

(c) An owner of an occupied building shall permit wiring to provide telecommunications service by a certified telecommunications provider in such building provided: (1) A tenant of such building requests services from that certified telecommunications provider; (2) the entire cost of such wiring is assumed by that certified telecommunications provider; (3) the certified telecommunications provider indemnifies and holds harmless the owner for any damages caused by such wiring; and (4) the certified telecommunications provider complies with all regulations of the Public Utilities Regulatory Authority pertaining to such wiring. The authority shall adopt regulations, in accordance with the provisions of chapter 54, which shall set forth terms which may be included, and terms which shall not be included, in any contract to be entered into by an owner of an occupied building and a certified telecommunications provider concerning such wiring. No certified telecommunications provider shall present to an owner of an occupied building for review or for signature such a contract which contains a term prohibited from inclusion in such a contract by regulations adopted hereunder. The owner of an occupied building may require such wiring to be installed when the owner is present and may approve or deny the location at which such wiring enters such building.

(d) Prior to completion of construction of an occupied building, an owner of such a building in the process of construction shall permit prewiring to provide telecommunications services in such building provided: (1) The certified telecommunications provider complies with all the provisions of subdivisions (2), (3) and (4) of subsection (c) of this section and subsection (f) of this section; and (2) all wiring other than that to be directly connected to the equipment of a telecommunications service customer shall be concealed within the walls of such building.

(e) No certified telecommunications provider may enter into any agreement with the owner or lessee of, or person controlling or managing, an occupied building serviced by such provider, or commit or permit any act, that would have the effect, directly or indirectly, of diminishing or interfering with existing rights of any tenant or other occupant of such building to use or avail himself of the services of other certified telecommunications providers.

(f) The authority shall adopt regulations in accordance with the provisions of chapter 54 authorizing certified telecommunications providers, upon application by the owner of an occupied building and approval by the authority, to reasonably compensate the owner for any taking of property associated with the installation of wiring and ancillary facilities for the provision of telecommunications service. The regulations may include, without limitation:

(1) Establishment of a procedure under which owners may petition the authority for additional compensation;

(2) Authorization for owners and certified telecommunications providers to negotiate settlement agreements regarding the amount of such compensation, which agreements shall be subject to the authority's approval;

(3) Establishment of criteria for determining any additional compensation that may be due;

(4) Establishment of a schedule or schedules of such compensation under specified circumstances; and

(5) Establishment of application fees, or a schedule of fees, for applications under this subsection.

(g) Nothing in subsection (f) of this section shall preclude a certified telecommunications provider from installing telecommunications equipment or facilities in an occupied building prior to the authority's determination of reasonable compensation.

(h) Any determination by the authority under subsection (f) of this section regarding the amount of compensation to which an owner is entitled or approval of a settlement agreement may be appealed by an aggrieved party in accordance with the provisions of section 4-183.

(i) Any person which the Public Utilities Regulatory Authority determines, after notice and opportunity for a hearing as provided in section 16-41, has failed to comply with any provision of subsections (b) to (e), inclusive, of this section shall pay to the state a civil penalty of not more than one thousand dollars for each day following the issuance of a final order by the authority pursuant to section 16-41 that the person fails to comply with said subsections.

(P.A. 94-106, S. 1; P.A. 99-286, S. 2, 19; P.A. 07-217, S. 61; P.A. 11-80, S. 1.)

History: P.A. 99-286 deleted former Subsec. (a)(2) which defined “telecommunications provider”, changed references to “telecommunications provider” to “certified telecommunications provider” and made technical changes, effective July 19, 1999; P.A. 07-217 made a technical change in Subsec. (h) effective July 12, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247m - Withdrawal by telephone company of retail telecommunications service. Applications.

(a) On and after July 1, 2001, a telephone company may apply to the Public Utilities Regulatory Authority to withdraw from the retail provision of a telecommunications service, provided such telecommunications service has been deemed competitive pursuant to section 16-247f prior to the date such application is submitted. Any such application shall specify (1) the service that the telephone company no longer wishes to provide, (2) the geographic area or areas in which the telephone company proposes to no longer provide the service, and (3) the number of customers of the telephone company that will be affected by the proposed withdrawal and a discussion of ways to mitigate such impact.

(b) In considering any application by a telephone company pursuant to subsection (a) of this section, the authority shall consider (1) the impact the proposed withdrawal will have on the goals set forth in section 16-247a, (2) the impact the proposed withdrawal will have on the financial, managerial and technical ability of the telephone company to provide other retail and wholesale telecommunications services and the quality of such services, (3) the impact the proposed withdrawal will have on the rates paid by retail customers for the service that the telephone company no longer wishes to provide at retail, (4) the impact the proposed withdrawal will have on the retail availability of such service, and (5) the impact the proposed withdrawal will have on the ability of certified telecommunications providers to provide a functionally equivalent service at retail. The authority shall not approve any such application for withdrawal unless it finds that such withdrawal (A) is consistent with the goals set forth in section 16-247a, and (B) is not contrary to the public interest. The authority shall not approve any such application or authorize the withdrawal of a telephone company from the provision of a telecommunications service at retail unless the service that the telephone company no longer wishes to provide has been deemed competitive pursuant to section 16-247f. The authority, in approving any such application, shall develop a method to allow customers receiving such service from the telephone company to choose a new provider of such service, provided the authority shall not order the allocation or assignment of any customer.

(c) Any proceeding conducted pursuant to this section shall be considered a contested case, as defined in section 4-166.

(d) The provisions of this section shall not (1) preclude the withdrawal of a competitive or an emerging competitive tariff pursuant to section 16-247f, (2) preclude a telephone company from withdrawing a noncompetitive service in the normal course of business, or (3) apply to any certified telecommunications provider or any telephone company serving fewer than seventy-five thousand customers.

(P.A. 99-222, S. 3, 19; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247n - Certification of telephone company's operations support systems interface. Rates. Proceedings.

(a) The authority shall (1) not later than September 1, 1999, require each telephone company serving seventy-five thousand or more retail customers to release complete and usable specifications and business rules relating to the interface into its operations support systems for unbundled network elements and combinations thereof and any changes to the interface must be in accordance with industry standards and consistent with change management principles, (2) not later than November 1, 2000, certify that any such telephone company's operations support systems interface associated with network elements and combinations thereof are fully functional at commercial volumes, (3) not later than April 1, 2000, establish standards pursuant to section 16-247p, and (4) not later than July 1, 2000, determine the rates for such unbundled network elements and combinations thereof, pursuant to section 16-247b. If a ruling of the Federal Communications Commission pursuant to 47 USC 251(c)(3) or 47 USC 251(d)(2) necessitates a subsequent change in such rates, the authority shall redetermine such rates no more than two hundred seventy days after such ruling is issued.

(b) Upon petition by any telephone company serving fewer than seventy-five thousand retail customers, the authority shall conduct a proceeding to certify that such telephone company's operations support systems interface associated with network elements and combinations thereof are fully functional at commercial volumes.

(P.A. 99-222, S. 4, 19; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247o - Consultant to test operations support systems interface.

Section 16-247o is repealed, effective June 6, 2014.

(P.A. 99-222, S. 6, 19; P.A. 00-53, S. 5; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-247p - Quality-of-service standards. Performance standards.

(a) Not later than April 1, 2000, the Public Utilities Regulatory Authority shall, by regulations adopted pursuant to chapter 54, establish quality-of-service standards that shall apply to all telephone companies and certified telecommunications providers and to all telecommunications services. Such standards shall include, but not be limited to, measures relating to customer trouble reports, service outages, installation appointments and repeat problems as well as timeliness in responding to complaints or reports. The authority shall include with the quality of service standards methodologies for monitoring compliance with and enforcement of such standards. Such monitoring shall include input from employees of telephone companies and certified telecommunications providers, including members of collective bargaining units.

(b) Not later than April 1, 2000, the authority shall, by regulations adopted pursuant to chapter 54, establish comprehensive performance standards and performance based reporting requirements for functions provided by a telephone company to a certified telecommunications provider, including, but not limited to, telephone company performance relating to customer ordering, preordering, provisioning, billing, maintenance and repair. Such service standards shall be sufficiently comprehensive to ensure that a telephone company meets its obligations under 47 USC 251. Such regulations may also contain provisions the authority deems necessary to prevent anticompetitive actions by any telephone company or certified telecommunications provider.

(P.A. 99-222, S. 7, 19; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247q - Education outreach program for telecommunications competition, scope. Consumer Education Advisory Council established.

Section 16-247q is repealed, effective July 1, 2011.

(P.A. 99-222, S. 8, 19; P.A. 00-53, S. 4; P.A. 11-80, S. 140.)



Section 16-247r - Discrimination by telephone companies and certified telecommunications providers prohibited.

No telephone company or certified telecommunications provider, as defined in section 16-1, shall refuse to provide telecommunications services to, or refuse to negotiate to provide such services to any customer because of age, race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, sexual orientation, lawful source of income, disability or familial status. No telephone company or certified telecommunications provider shall decline to provide telecommunications services to a customer for the sole reason that the customer is located in an economically distressed geographic area or the customer qualifies for hardship status under section 16-262c. No telephone company or certified telecommunications provider shall terminate or refuse to reinstate telecommunications services except in accordance with the provisions of this title.

(P.A. 99-222, S. 18, 19; P.A. 11-55, S. 13.)

History: P.A. 99-222 effective June 29, 1999; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 16-247s - Directory assistance database. Disclosure and distribution of cellular mobile telephone numbers.

(a) For purposes of this section, “carrier” means a cellular mobile telephone carrier, a reseller of service provided by a cellular mobile telephone carrier or a retailer of a mobile service, as mobile service is defined in 47 USC 153.

(b) Each certified telecommunications provider, as defined in section 16-1, that provides local exchange service to customers in the state shall provide without charge to a telephone company serving more than one hundred thousand customers for directory assistance purposes all listings for its Connecticut customers other than those listings that are nonpublished. Such telephone company, or its agent or affiliate as applicable, shall, in accordance with the terms and conditions set forth in the federal Telecommunications Act of 1996, as from time to time amended, and any applicable order or regulation adopted by the Federal Communications Commission thereunder, including the availability and timing of updates and applicable rates, compile all such listings and all listings for its own Connecticut customers other than those that are nonpublished in a directory assistance database and make all such listings contained in such database available in electronic format to directory assistance providers. If a customer requests a customer listing from a certified telecommunications provider that does not provide directory assistance, such provider shall connect the customer at no charge with an entity that provides directory assistance to the customer. Each such certified telecommunications provider shall indemnify a telephone company for any damages caused by that certified telecommunications provider's negligence in misidentifying a nonpublished customer.

(c) Unless required by law, no carrier may disclose the cellular mobile telephone number, name or address of a customer to another person for use as a listing in a directory assistance data base or for publication or listing in a directory unless such customer authorizes such disclosure in accordance with the provisions of subsection (d) of this section.

(d) The customer's authorization permitted under subsection (c) of this section shall be obtained through a separate question, given orally, by written record or by electronic means, provided such carrier shall maintain a record or copy of such authorization for as long as the person is a customer of such carrier.

(e) A customer who gives the authorization permitted under subsection (c) of this section may revoke such authorization at any time. A carrier shall comply with a request to revoke authorization no later than sixty days after receiving such a request.

(f) No carrier may charge a fee to a customer or refuse to provide service to a person for declining to give the authorization permitted under subsection (c) of this section.

(g) No person may distribute a directory containing the name or cellular mobile telephone number information of a customer of a carrier who has not given an authorization in accordance with the provisions in subsection (d) of this section.

(h) Failure to comply with any provisions of subsections (c) to (g), inclusive, of this section shall constitute an unfair or deceptive trade practice under section 42-110b.

(P.A. 00-221, S. 3; P.A. 01-49, S. 9; P.A. 05-241, S. 1; P.A. 06-196, S. 98.)

History: P.A. 01-49 made technical changes; P.A. 05-241 added Subsec. (a) defining “carrier”, designated existing language as Subsec. (b), and added Subsecs. (c) to (h), inclusive, re disclosure and distribution of cellular mobile telephone numbers, effective July 8, 2005; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.



Section 16-247t - Customer inquiries and complaints regarding cellular mobile telephone service.

(a) For purposes of this section, “carrier” means a cellular mobile telephone carrier or a reseller of service provided by a cellular mobile telephone carrier.

(b) The Public Utilities Regulatory Authority shall receive customer inquiries and complaints regarding cellular mobile telephone service in the state. For purposes of this section, complaints do not include customer complaints not previously referred to such customer's carrier. Not later than January 1, 2006, the Public Utilities Regulatory Authority shall provide a toll-free telephone number and Internet web site at which members of the public may submit to the authority their information inquiries and complaints regarding activations, disputed bills, collections, deactivations, equipment problems, network trouble and other service problems. The authority shall also accept such inquiries and complaints by mail.

(c) Not later than January 1, 2006, each carrier shall notify each of its customers concerning such toll-free telephone number, Internet web site address and the address of the authority for submitting such inquiries and complaints. Beginning not later than January 1, 2006, and ending on January 1, 2008, each such carrier shall disclose to all new customers at the point of sale or contract the toll-free telephone number, Internet web site address and the address of the authority for submitting such inquiries and complaints.

(d) Not later than March 1, 2007, and March 1, 2008, the authority shall prepare a report for the preceding calendar year containing information on carrier customer inquiries and complaints. Such report shall include information on consumer complaints regarding activations, disputed bills, collections, deactivations, equipment problems, network trouble and other service problems of carriers as may be relevant for the purposes of the report, provided the report may not include any information that may be a violation of section 42-110b. The information may include an analysis of such complaints and recommendations to address problems raised by customers. The authority shall make the report available to the Attorney General and the public, on request and on the authority's Internet web site.

(e) The authority shall, within available appropriations, carry out its responsibilities under this section.

(P.A. 05-241, S. 2; P.A. 06-196, S. 99; P.A. 11-80, S. 1.)

History: P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247u - Unauthorized procurement and sale of telephone records. Definitions. Exclusions. Telephone company protection of records. Penalties. Unfair trade practice.

(a) As used in this section:

(1) “Telephone record” means information retained by a telephone company that relates to a telephone number dialed by a customer or another person using the customer's telephone with such customer's permission, or the incoming number of a call directed to a customer or another person using the customer's telephone with such customer's permission, or other data related to such call typically contained on a customer's telephone bill, including, but not limited to, the time the call started and ended, the duration of the call, the time the call was made and any charges applied. A telephone record does not include information collected and retained by or on behalf of a customer utilizing caller identification or similar technology;

(2) “Telephone company” means any person that provides commercial telephone services to a customer, irrespective of the communications technology used to provide such service, including, but not limited to, traditional wireline or cable telephone service, cellular, broadband PCS or other wireless telephone service, microwave, satellite or other terrestrial telephone service, and voice over Internet telephone service;

(3) “Telephone” means any device used by a person for voice communications, in connection with the services of a telephone company, whether such voice communications are transmitted in analog, data or any other form;

(4) “Customer” means the person who subscribes to telephone service from a telephone company or the person in whose name such telephone service is listed;

(5) “Person” means any individual, partnership, corporation, limited liability company, trust, estate, cooperative association or other entity;

(6) “Procure” in regard to a telephone record, means to obtain by any means, whether electronically, in writing or in oral form, with or without consideration.

(b) No person shall: (1) Knowingly procure, attempt to procure, solicit or conspire with another to procure a telephone record of any resident of this state without the authorization of the customer to whom the record pertains, (2) knowingly sell or attempt to sell a telephone record of any resident of this state without the authorization of the customer to whom the record pertains, or (3) receive a telephone record of any resident of this state with the knowledge such record has been obtained without the authorization of the customer to whom the record pertains or by fraudulent, deceptive or false means.

(c) The provisions of this section shall not apply to any person acting pursuant to a valid court order, warrant or subpoena and shall not be construed to prevent any action by a law enforcement agency, or any officer, employee or agent of such agency, to obtain telephone records in connection with the performance of the official duties of the agency.

(d) The provisions of this section shall not be construed to prohibit a telephone company from obtaining, using, disclosing or permitting access to any telephone record, either directly or indirectly through its agents (1) as otherwise authorized by law, (2) with the lawful consent of the customer, (3) as may be necessarily incident to the rendition of the service, including, but not limited to, initiating, rendering, billing and collecting customer charges, or to the protection of the rights or property of the telephone company, or to protect the customer of those services and other carriers from fraudulent, abusive or unlawful use of or subscription to, such services, (4) to a governmental entity, if the telephone company reasonably believes that an emergency involving immediate danger of death or serious physical injury to any person justifies disclosure of the information, or (5) to the National Center for Missing and Exploited Children, in connection with a report submitted thereto under Section 227 of the Victims of Child Abuse Act of 1990.

(e) The provisions of this section shall not be construed to expand upon the obligations and duties of any telephone company to protect telephone records beyond those otherwise established by federal or state law, including, but not limited to, provisions governing customer proprietary network information in Section 222 of the Communications Act of 1934, as amended, and 47 USC 222.

(f) The provisions of this section shall not apply to a telephone company and its agents or representatives who act reasonably and in good faith pursuant to this section.

(g) Each telephone company that maintains telephone records of a resident of this state shall establish reasonable procedures to protect against unauthorized or fraudulent disclosure of such records which could result in substantial harm or inconvenience to any customer. For purposes of this subsection, a telephone company's procedures shall be deemed reasonable if the telephone company complies with the provisions governing customer proprietary network information in Section 222 of the Communications Act of 1934, as amended, and 47 USC 222.

(h) Any violation of subsection (b) of this section: (1) Involving a single telephone record of a resident of this state shall be a class C misdemeanor, (2) involving two to not more than ten telephone records of a resident of this state shall be a class B misdemeanor, and (3) involving more than ten telephone records of a resident of this state shall be a class A misdemeanor.

(i) Any violation of subsection (b) of this section shall be deemed an unfair or deceptive trade act or practice under subsection (a) of section 42-110b.

(P.A. 06-96, S. 1.)



Section 16-247v - Performance standards for restoration of intrastate telecommunications service after emergencies. Credit for service outages.

(a) The Public Utilities Regulatory Authority shall initiate a docket to establish standards for restoration of intrastate telecommunications service, as defined in section 16-247a, by any telephone company, certified telecommunications provider, certified competitive video service provider, community antenna television company, holder of a certificate of cable franchise authority or holder of a certificate of video franchise authority, as those terms are defined in section 16-1, after any emergency, as defined in section 16-32e. The standards established by the authority shall be limited to any portion of an emergency in which (1) the intrastate telecommunications service outage affects more than ten per cent of any such company's, provider's or holder's access lines, (2) such outage lasts more than forty-eight consecutive hours, and (3) such outage was not caused by the equipment, negligence or wilful act of the subscriber of such service or any other third party.

(b) In establishing such emergency restoration standards, the authority shall consider:

(1) The severity, extent and duration of the emergency;

(2) Communication and coordination by each such company, provider or holder with the state, municipalities and any relevant electric distribution company;

(3) The operations of any call center operated by each such company, provider or holder during an emergency;

(4) Requirements concerning the assignment of a representative of each such company, provider or holder to staff the emergency operations center of any relevant electric distribution company during an emergency;

(5) Service restoration;

(6) The safety of the subscribers of any such company, provider or holder; and

(7) That restoration of such intrastate telecommunications service cannot be completed until after commercial power is restored.

(c) If the authority determines that any such company, provider or holder has failed to comply with the standards established pursuant to subsection (b) of this section, the authority may submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy, recommending legislation establishing penalties for future noncompliance with such standards. Any penalty for noncompliance with the standards established pursuant to this section shall be limited to any penalty established pursuant to this section.

(d) Each telephone company and certified telecommunications provider, shall, to the extent permitted under federal law, provide a bill credit to any subscriber of such company or provider for any service outage of intrastate telecommunications service, in an emergency, provided (1) such service outage lasts for more than twenty-four consecutive hours, (2) the subscriber notifies such company or provider of such service outage not later than thirty days after the end of any such emergency, (3) such service outage was not caused by the equipment, negligence or wilful act of the subscriber or any other third party, (4) such service outage affects more than ten per cent of any such company's or provider's access lines, and (5) such service outage was not caused by the failure of commercial power used to provide such intrastate telecommunications service. The amount of any such credit shall equal the proportionate share of such service not received during the billing period during which such outage occurred. The provisions of this subsection shall not apply to any certified competitive video service provider, community antenna television company, holder of a certificate of cable franchise authority or holder of a certificate of video franchise authority that already provides credits pursuant to section 16-331l or 16-331w.

(P.A. 12-148, S. 5.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-248 - Rights of telephone company in operation May 23, 1985.

Every telephone company organized before May 23, 1985, under special or general law, for the transaction of a telephone exchange business, in whole or in part, is limited in its operation, so far as pertains to the telephone exchange business, to the limits of the town or towns in which the plant and structures of such company, association or corporation actually existed and were in operation, in whole or in part, on such date, except upon a finding that public convenience and necessity require an extension of such limits as hereinafter provided.

(1949 Rev., S. 5660; P.A. 85-187, S. 6, 15.)

History: P.A. 85-187 applied provisions of section to every telephone company organized before May 23, 1985, instead of to every company, association or corporation organized before May 3, 1899.



Section 16-249 to 16-250a - Authority finding re extension of exchange business of telephone company. Determination of public convenience and necessity for extension. Reselling or sharing of line purchased or leased from telephone company.

Sections 16-249 to 16-250a, inclusive, are repealed, effective June 6, 2014.

(1949 Rev., S. 5661, 5662; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 110, 111, 348; P.A. 84-238; P.A. 85-187, S. 7, 8, 15; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-250b - Cellular mobile telephone service. Authority jurisdiction. Regulations.

(a) The Public Utilities Regulatory Authority shall have jurisdiction over the provision of cellular mobile telephone service by cellular mobile telephone carriers licensed by the Federal Communications Commission to operate within the state.

(b) Not later than six months after July 3, 1985, the authority shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) conditions under which the authority may forbear from regulating such carriers, and (2) standards and procedures for the regulation, on an equal basis with regard to all carriers, of the rates and charges, services, accounting practices, safety and conduct of operations of such carriers if the authority does not forbear from regulating such carriers. Such conditions, standards and procedures shall provide for the public convenience, necessity and welfare.

(P.A. 85-552, S. 7, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-251 - Bonds of telephone company.

Any telephone company may borrow money, and issue its bonds therefor, under its seal and signed by its president or vice president and by its treasurer or assistant treasurer. The signatures of such officers may be facsimiles thereof and the seal of the company may be a facsimile of such seal.

(1949 Rev., S. 5663; 1957, P.A. 84, S. 1.)



Section 16-252 - Bonds may be secured by mortgage.

All such bonds may be secured by a mortgage of the property, real, personal or mixed, of the mortgagor, executed by its president, under its corporate seal, to the Treasurer of the state, and his successors in office, in trust, for the holders of such bonds, and recorded in the office of the Secretary of the State, and such mortgage shall secure equally all such bonds as may be issued from time to time to the full amount specified in the mortgage, and may include not only the property then owned by the mortgagor but also property to be thereafter acquired by it. In such mortgage deed, it shall be sufficient to describe the lines, wires, poles, conduits, equipment and apparatus of the telephone company, in general terms and by general reference to locality. The provisions of sections 16-218 to 16-227, inclusive, concerning the foreclosure of mortgages of railroad companies, as defined in section 13b-199, shall apply to any mortgages or bonds issued by telephone companies, associations or corporations.

(1949 Rev., S. 5665; P.A. 14-134, S. 4.)

History: P.A. 14-134 made a technical change, effective June 6, 2014.

Cited. 28 CS 459.



Section 16-253 and 16-254 - Amount of capital to be paid in. Subscriptions for cash.

Sections 16-253 and 16-254 are repealed, effective October 1, 2002.

(1949 Rev., S. 5666, 5667; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 16-255 - General powers.

All companies, associations or corporations affected by the provisions of sections 16-248 to 16-253, inclusive, shall, subject to the restrictions therein imposed, have all the powers and rights of construction that are or have by law been conferred upon any domestic telephone corporation by special charter or otherwise.

(1949 Rev., S. 5668; P.A. 85-187, S. 10, 15; P.A. 02-89, S. 24.)

History: P.A. 85-187 deleted obsolete reference to Sec. 16-247, substituting reference to Sec. 16-248; P.A. 02-89 replaced reference to Sec. 16-254 with reference to Sec. 16-253, reflecting repeal of Sec. 16-254 by the same public act.



Section 16-255a to 16-255i - Acquisition of control of domestic telephone companies limited; statement; expenses of department. Form of statement. Hearing re department approval of acquisition; standard of review. Nonvotable securities; injunctive relief. Regulations. Appeals. Remedial and penal provisions. Exemptions. Severability.

Sections 16-255a to 16-255i, inclusive, are repealed.

(P.A. 81-329, S. 2–11; P.A. 87-446, S. 2, 3.)



Section 16-256 - Notice of offense in party line usage in telephone directory.

Section 16-256 is repealed, effective May 8, 2013.

(1957, P.A. 375, S. 2; P.A. 99-286, S. 9, 19; P.A. 13-5, S. 52.)



Section 16-256a - Directory assistance charge prohibited.

Section 16-256a is repealed.

(P.A. 79-494; P.A. 80-482, S. 4, 40, 345, 348; P.A. 95-217, S. 9.)



Section 16-256b - Special telecommunications equipment for deaf and hearing impaired persons. Fund. Amplification controls for coin and coinless telephones installed for public or semipublic use.

Section 16-256b is repealed, effective July 1, 2011.

(P.A. 79-156; P.A. 80-482, S. 4, 40, 345, 348; P.A. 82-254, S. 1, 2; P.A. 83-125, S. 1, 2; P.A. 85-228, S. 1, 2; P.A. 86-50, S. 2; P.A. 87-388, S. 1, 3; P.A. 88-158, S. 1, 2; P.A. 92-146, S. 4, 5; P.A. 93-34, S. 1, 2; P.A. 94-74, S. 7, 11; P.A. 99-286, S. 10, 19; P.A. 00-53, S. 6; P.A. 11-44, S. 38; 11-48, S. 306; 11-80, S. 1.)



Section 16-256c - Extended local calling criteria. Calling volume. Subscriber survey and vote. Petitions.

(a) In establishing criteria for the granting of extended local calling service to a telephone exchange, the Public Utilities Regulatory Authority may consider the volume of calls made by such exchange to other exchanges; provided, in considering whether to grant extended local calling service to a telephone exchange within the lowest exchange classification, the calling volume of such exchange shall not be the exclusive or determinative factor.

(b) In any survey of the subscribers of a telephone exchange subject to reclassification which is conducted by a telephone company in response to a petition for extended local calling telephone service, the Public Utilities Regulatory Authority shall approve and order such extended local calling if, after a hearing, the authority finds that more than fifty per cent of the responding subscribers in each exchange required to be surveyed vote in favor of the additional extended local calling route and at least fifty per cent of all subscribers in each exchange required to be surveyed respond to the survey; provided, only validly completed and signed ballots shall be used in computing the required percentages.

(c) Notwithstanding any provision of the general statutes to the contrary, the Public Utilities Regulatory Authority shall consider a petition for extended local calling when (1) the petition is from an exchange which serves less than thirty-eight thousand equivalent main stations, (2) the petition is sponsored by the chief administrative officer of a distressed municipality, as defined in section 32-9p, which municipality is within the petitioning exchange, (3) the toll messages on the route requested average greater than or equal to four calls per customer per month from the petitioning exchange over a six-month period, and (4) the petitioning exchange has extended local calling to a contiguous exchange which has extended local calling to the exchange to which extended local calling is sought.

(P.A. 79-330; P.A. 80-242; 80-482, S. 4, 40, 345, 348; P.A. 85-36; 85-187, S. 14, 15; P.A. 95-217, S. 8; P.A. 96-266, S. 2; P.A. 11-80, S. 1.)

History: P.A. 80-242 added Subsec. (b) re extension of local calling through survey of subscribers; P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 85-36 changed, from at least 51% to more than 50%, the favorable vote necessary to require department order for extended local calling; P.A. 85-187 changed effective date of P.A. 85-36 from October 1, 1985 to June 1, 1985; P.A. 95-217 added new Subsec. (c) re requirements to petition for extended local calling; P.A. 96-266 amended Subsec. (c)(1) to increase to 38,000 the maximum number of equivalent main stations; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-256d - Itemized telephone bills for business customers.

Each telephone company, as defined in section 16-1, shall, upon request of any business customer, provide the customer with an itemization of tariffed equipment and associated charges, indicating the number of telephones and lines and the types of service the customer is being billed for and the charge for each such telephone, line and service. Each such company shall, on a quarterly basis, notify its business customers of the availability of such itemizations.

(P.A. 83-172.)



Section 16-256e - Recorded telephone message devices prohibited.

No person may use any device which transmits an unsolicited recorded telephone message for any commercial, business or advertising purpose to any telephone customer in the state and which continues the call and message after the customer hangs up the receiver. Any person violating the provisions of this section shall be fined not more than one thousand dollars.

(P.A. 83-419; P.A. 99-286, S. 11, 19; P.A. 14-14, S. 1.)

History: P.A. 99-286 made technical changes, effective July 19, 1999; P.A. 14-14 increased fine from $500 to $1,000.



Section 16-256f - Blocking service available to customers.

Each telephone company and each certified telecommunications provider may make blocking service available to its customers and may charge the customer for providing such service.

(P.A. 89-259, S. 4, 5; P.A. 94-74, S. 8, 11; P.A. 99-286, S. 12, 19.)

History: P.A. 94-74 added provision re persons, firms or corporations certified to provide intrastate telecommunication service, effective July 1, 1994; P.A. 99-286 changed reference to person, firm or corporation certified to provide intrastate telecommunications service to “certified telecommunications provider” and made a technical change, effective July 19, 1999.



Section 16-256g - Proceeding to determine monthly subscriber fee. Assessment of subscribers for enhanced emergency 9-1-1 program and firefighters cancer relief program.

(a) By June first of each year, the Public Utilities Regulatory Authority shall conduct a proceeding to determine the amount of the monthly fee to be assessed against each subscriber of: (1) Local telephone service, (2) commercial mobile radio service, as defined in 47 CFR Section 20.3, and (3) voice over Internet protocol service, as defined in section 28-30b, to fund the development and administration of the enhanced emergency 9-1-1 program and the firefighters cancer relief program established pursuant to section 7-313j. The authority shall base such fee on the findings of the Commissioner of Emergency Services and Public Protection, pursuant to subsection (c) of section 28-24, taking into consideration any existing moneys available in the Enhanced 9-1-1 Telecommunications Fund. The authority shall consider the progressive wire line inclusion schedule contained in the final report of the task force to study enhanced 9-1-1 telecommunications services established by public act 95-318*. The authority shall not approve any fee (A) greater than seventy-five cents per month per access line, (B) that does not include the progressive wire line inclusion schedule, or (C) for commercial mobile radio service, as defined in 47 CFR Section 20.3 that includes the progressive wire line inclusion schedule.

(b) Each telephone or telecommunications company providing local telephone service, each provider of commercial mobile radio service and each provider of voice over Internet protocol service shall assess against each subscriber, the fee established by the authority pursuant to subsection (a) of this section, which shall be remitted to the office of the State Treasurer for deposit into the Enhanced 9-1-1 Telecommunications Fund established pursuant to section 28-30a, not later than the fifteenth day of each month. To the extent permitted by federal law, on and after February 1, 2017, and not later than the fifteenth day of each month thereafter, an amount equal to one cent per month per access line shall be remitted from the fees imposed under this section to the office of the State Treasurer for deposit in the firefighters cancer relief account established pursuant to section 7-313h.

(c) The fee imposed under this section shall not apply to any prepaid wireless telecommunications service, as defined in section 28-30b.

(P.A. 89-259, S. 3, 5; P.A. 96-150, S. 3, 5; P.A. 99-286, S. 13, 19; P.A. 07-106, S. 4; P.A. 11-51, S. 134; P.A. 12-134, S. 1; 12-153, S. 7; P.A. 13-32, S. 5; P.A. 16-10, S. 1.)

*Note: Public act 95-318 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 96-150 established, in Subsec. (a), annual proceeding to determine amount of monthly subscriber fee, lettered existing provisions as Subsec. (b), and amended Subsec. (b) to require assessment of such fee by local service providers and commercial mobile radio service providers rather than by “domestic telephone companies”, effective May 31, 1996; P.A. 99-286 amended Subsec. (b) by making a technical change, effective July 19, 1999; P.A. 07-106 amended Subsec. (a) to make technical changes, add Subdiv. (1) and (2) designators and add new Subdivs. (3) and (4) re voice over Internet protocol service and prepaid wireless telephone service and amended Subsec. (b) to add provisions re providers of prepaid wireless telephone service and voice over Internet protocol service and re fee remitted to Treasurer's office for deposit into fund not later than 15th day of each month; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011 (Revisor's note: “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, to conform with changes made by P.A. 11-80, S. 1); P.A. 12-134 amended Subsec. (a) to increase from 50 cents to 75 cents the maximum monthly access line fee, effective June 15, 2012; P.A. 12-153 amended Subsec. (a) by deleting former Subdiv. (4) re prepaid wireless telephone service, inserting Subpara. designators (A) and (B) and adding Subpara. (C) re exemption for commercial mobile radio service, amended Subsec. (b) by deleting reference to prepaid wireless telephone service providers, added Subsec. (c) re exemption from fee for prepaid wireless telecommunications service and made technical changes, effective January 1, 2013; P.A. 13-32 amended Subsec. (a) to make a technical change, effective July 1, 2013; P.A. 16-10 amended Subsec. (a)(3) to add reference to firefighters cancer relief program and amended Subsec. (b) to add provision re amount from fees imposed under section to be remitted to State Treasurer for deposit in firefighters cancer relief account, effective February 1, 2017.



Section 16-256h - Business to residential pricing ratio for basic exchange service.

In a proceeding under subsection (a) of section 16-19, the Public Utilities Regulatory Authority may approve a modification of the existing business to residential pricing ratio for basic exchange service of a telephone company toward the then-current national average business to residential pricing ratio, as determined by the authority, but shall not approve a modification which brings such ratio below two and seven-tenths to one prior to June 30, 1994, and shall not approve a modification which brings such ratio below two and five-tenths to one or the then-current national average business to residential pricing ratio, as determined by the authority, whichever is higher, prior to June 30, 1995.

(P.A. 93-330, S. 8, 9; P.A. 11-80, S. 1.)

History: P.A. 93-330 effective July 2, 1993; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-256i - Primary local or intrastate interexchange carrier orders. Unauthorized switching. Penalty.

(a) As used in this section:

(1) “Customer” means (A) in the case of a residential customer, any adult who is authorized by the individual in whose name the local exchange carrier has established an account for telecommunications services to authorize a change in telecommunications services, and (B) in the case of a business customer, any individual who is authorized by the business to authorize a change in telecommunications services;

(2) “Telemarketer” means any individual who, by telephone, initiates the sale of telecommunications services for a telecommunications company; and

(3) “Telemarketing” means the act of soliciting by telephone the sale of telecommunications services.

(b) A telecommunications company shall not submit a primary, local or intrastate interexchange carrier change order to a company providing local exchange telephone service prior to the order being confirmed in accordance with the provisions of Subpart K of Part 64 of Title 47 of the Code of Federal Regulations, as from time to time amended, and the provisions of this section, if applicable.

(c) A telecommunications company or its affiliate or authorized representative using telemarketing to initiate the sale of telecommunications services shall comply with the following requirements for all such telemarketing calls: (1) The telemarketer shall identify himself by name and identify the telecommunications company providing the proposed services and the name of the business, firm, corporation, association, joint stock association, trust, partnership, or limited liability company, if different from the telecommunications company, for whom the call is made; (2) the telemarketer shall state that only the customer may authorize a change in service; (3) the telemarketer shall confirm that he is speaking to the customer; (4) the telemarketer shall clearly explain the proposed services in detail and explain that an affirmative response will change the customer's telecommunications carrier; (5) the telemarketer shall obtain from the customer an affirmative response that the customer agrees to a change in his primary, local or intrastate interexchange carrier; and (6) the primary, local or intrastate interexchange carrier change order or independent third party verification record shall identify the individual with whom the telemarketer confirmed the authorization to change the primary, local or intrastate interexchange carrier.

(d) (1) A telecommunications company or its affiliate or authorized representative using telemarketing to initiate the sale of telecommunications services shall (A) prior to submitting a change in primary, local or intrastate interexchange carriers, obtain verbal authorization confirmed by an independent third party or written authorization of such change from the customer, and (B) not more than four business days after obtaining notification or confirmation that the change in carrier has been made, send by first class mail to the customer notification that the customer's primary, local or intrastate interexchange carrier has been changed, along with a postpaid postcard or toll-free number which the customer can use to deny authorization for the change order. If the telecommunications company receives a postcard or telephone call at the toll-free number provided in the notification denying authorization for the change, the company shall immediately notify the customer's previous carrier and shall cause the customer's primary, local or intrastate interexchange service to be switched back to the customer's previous carrier and shall: (i) Adjust the affected customer's bill so that the customer pays no more than the customer would have paid had his carrier not been switched; (ii) pay the previous carrier an amount equal to all charges paid by the customer after the change to the new carrier; and (iii) pay the previous carrier an amount equal to all expenses assessed by the local exchange company for switching the customer's primary, local or intrastate interexchange service.

(2) It shall be an unfair or deceptive trade practice, in violation of chapter 735a, for any telecommunications company to unreasonably delay or deny a request by a customer to switch a customer's primary, local or intrastate interexchange carrier back to the customer's previous carrier.

(e) The authority shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions in this section.

(f) A telecommunications company, or its affiliate or authorized representative using telemarketing to initiate the sale of telecommunications services, which the authority determines, after notice and opportunity for a hearing as provided in section 16-41, has failed to comply with the provisions of this section or section 16-256j shall pay to the state a civil penalty of not more than ten thousand dollars per violation.

(P.A. 95-326; P.A. 96-266, S. 1; P.A. 98-148, S. 1; June Sp. Sess. P.A. 05-1, S. 31; P.A. 13-5, S. 18, 19.)

History: P.A. 96-266 made section applicable to “local” interexchange carrier change orders; P.A. 98-148 added new Subsec. (a) re definitions, designated most of existing provisions as Subsec. (b) and made technical changes, added new Subsecs. (c) to (e) re telemarketing, designated existing penalty provision as Subsec. (f) and added to Subsec. (f) references to telemarketing and Sec. 16-256j; June Sp. Sess. P.A. 05-1 amended Subsec. (f) to increase maximum penalty from $5,000 to $10,000; P.A. 13-5 amended Subsecs. (e) and (f) to replace “department” with “authority”, effective May 8, 2013.



Section 16-256j - Billing for telecommunications services. Information re carriers, basic, local service and taxes.

All bills for telecommunications services, whether issued by a telecommunications company or by a billing service, shall (1) contain the name of each carrier providing service as well as a toll-free number for customer complaints for each such carrier printed clearly and conspicuously on the portion of the bill relating to each carrier; (2) clearly and conspicuously identify on the bill those charges for which nonpayment will not result in disconnection of basic, local service; and (3) only label a charge as a tax if such tax is directly assessed by the taxing entity on the customer through the telecommunications company, which tax shall appear as a separate charge on such bill.

(P.A. 98-148, S. 2; P.A. 02-32, S. 1.)

History: P.A. 02-32 added provisions as Subdivs. (2) and (3) re charges that do not relate to basic, local service and re labeling of charges as taxes on bills, and inserted Subdiv. (1) designator.



Section 16-256k - Disclosure for removal or change in telecommunications service. Disclosure for promotional offerings.

Each telephone company, as defined in section 16-1, and each certified telecommunications provider, as defined in said section 16-1, shall clearly and conspicuously disclose, in writing, to customers, upon subscription and annually thereafter, (1) whether the removal or change in any telecommunications service will result in the loss of a discount or other change in the rate charged for any telecommunications service subscribed to or used by the customer; and (2) for any promotional offering filed on and after October 1, 2002, with the Public Utilities Regulatory Authority pursuant to subsection (e) of section 16-247f, that the offering is a promotion and will be in effect for a limited period of time.

(P.A. 02-32, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-257 - Recording of agreement of consolidation or merger of electric and gas companies.

Any corporation, incorporated for or engaged in the business of manufacturing, distributing or using electricity for purposes of light, heat, power or other lawful purposes, or supplying gas for any or all of said purposes, which has consolidated with or merged into itself, or consolidates with or merges into itself, any other corporation, in accordance with the provisions of its charter and of the statutes, may record in the office of the Secretary of the State the agreement of such consolidation or merger. When such agreement has been so recorded, it shall not be necessary to record the same in the towns where the property of such consolidating companies or such companies so being merged is located, but the same shall be valid and effectual notice of the facts therein set forth, provided a certificate shall be filed in the office of the town clerk of each town where the property of any such consolidating companies or of such companies so being merged is located, setting forth the names of the consolidating company and the companies so consolidated or the name of the company into which such companies owning such property may have become merged and the names of such companies, the date of such agreement and the fact that the same has been filed and recorded in the office of the Secretary of the State. The clerk of any town where any such certificate is filed shall record the same.

(1949 Rev., S. 5669.)



Section 16-258 - Standards concerning electricity and gas.

Section 16-258 is repealed.

(1949 Rev., S. 5670; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 112, 348; P.A. 95-217, S. 9.)



Section 16-258a - Registration of natural gas sellers. Procedures. Penalties.

(a) Each person that sells natural gas to an end user in the state and is not (1) a gas company, as defined in section 16-1, (2) a municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or (3) a gas pipeline or gas transmission company subject to the provisions of chapter 208, shall register with the Public Utilities Regulatory Authority prior to making any such sale by filing a form supplied by said authority. The registration period shall be for a one-year term from October first to September thirtieth of the following year.

(b) Each person registered with the authority shall: (1) Maintain a bond or other security for at least the registration period or longer in amount and form approved by the authority, to ensure the person's financial responsibility and its supply of natural gas to end use customers in accordance with contracts, agreements or arrangements; (2) have a contractual relationship with an entity or entities to purchase natural gas supply; (3) comply with the National Labor Relations Act and regulations, if applicable; (4) comply with the Connecticut Unfair Trade Practices Act and applicable regulations; and (5) agree to cooperate with (A) each gas company, (B) each municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act, (C) each gas pipeline or gas transmission company subject to the provisions of chapter 208, (D) the authority, and (E) all other gas suppliers in the event of an emergency condition that may jeopardize the safety and reliability of the state's natural gas system.

(c) Each person registered with the authority shall submit to the authority by July fifteenth of each year, on a form prescribed by the authority, an update of information the authority deems relevant. Each registered person shall pay an annual registration fee to be determined by the authority which shall not exceed the actual administrative costs of the authority and provide a bond or other security as described in subdivision (1) of subsection (b) of this section. If the authority determines that a person registered with the authority has not complied with the requirements of subsection (b) or (c) of this section, the authority shall notify such person that such person's registration expires on September thirtieth of that year and such person shall no longer be authorized to sell natural gas to an end user in the state.

(d) A registered person shall notify the authority at least ten days before a change in corporate structure that affects the person. No registration may be transferred without the prior approval of the authority. The authority may assess additional registration fees to pay the administrative costs of reviewing a request for such transfer.

(e) Any person who violates any provision of this section shall be subject to sanctions by the authority, in accordance with section 16-41, which may include, but are not limited to, the suspension or revocation of such registration or a prohibition on accepting new customers.

(P.A. 95-114, S. 1, 5; P.A. 98-218, S. 1, 3; P.A. 00-91, S. 1; P.A. 01-49, S. 10; P.A. 03-27, S. 1; P.A. 04-236, S. 14; P.A. 11-80, S. 1.)

History: P.A. 95-114 effective July 1, 1995; P.A. 98-218 moved “in the state”, effective July 1, 1998; P.A. 00-91 made technical changes in existing provisions, designated existing provisions as Subsec. (a) and inserted new Subsecs. (b) to (e), inclusive, re gas registrant requirements and penalties; P.A. 01-49 amended Subsec. (a) to make a technical change; P.A. 03-27 amended Subsec. (a) to designate the registration period as a one-year term from October first to September thirtieth, amended Subsec. (b) to add “for at least the registration period or longer”, amended Subsec. (c) to replace provision re not less than annual submission with provision re submission “by July fifteenth of each year”, to delete provision re notice of change in corporate structure, to add provision requiring a bond or other security, and to add provision re failure to comply with Subsecs. (b) or (c), and amended Subsec. (d) to add provision re notification ten days before a change in corporate structure, effective July 1, 2003; P.A. 04-236 amended Subsec. (c) to make a technical change, effective June 8, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-258b - Registration of electric generating facilities.

Each person, as defined in section 16-1, operating an electric generating facility in this state shall register with the Public Utilities Regulatory Authority. Not later than January 1, 2001, the authority shall adopt regulations in accordance with chapter 54 to establish standards and procedures for the registration of electric generators pursuant to this section. The provisions of this section shall not apply to any (1) hydroelectric generating facility, or (2) electric generating device (A) with a generating capacity of four megawatts or less, or (B) that is owned and operated by an electric distribution company or gas company, as defined in section 16-1.

(P.A. 00-186, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-258c - Dual fuel capability requirements for electric generating facilities.

Section 16-258c is repealed, effective June 6, 2014.

(P.A. 07-242, S. 4; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-258d - District heating systems incentive program.

(a) As used in this section:

(1) “District heating system” means a thermal loop natural gas demand reduction system that is located in a designated area and is designed to capture an annual minimum of thirty million British thermal units of waste heat and transmits and distributes at least seventy-five per cent of such waste heat directly to the premises of end use customers that are located in such system’s service area.

(2) “Gas company” has the same meaning as provided in section 16-1.

(b) After July 1, 2015, each gas company shall develop an incentive program for district heating systems for the purpose of reducing natural gas demand in the state. As part of the conservation and load management plan, pursuant to section 16-245m, each gas company shall submit such program plan for approval to the Energy Conservation Management Board and the Department of Energy and Environmental Protection. Said board and department have discretion to jointly approve or disapprove such plan. Such program shall, on or after March 1, 2016, provide an incentive payment to end use customers who connect on or after March 1, 2016, to a district heating system for heating purposes. Such incentive payment shall be based on such customer’s projected natural gas demand reduction for the period of time that such customer commits to utilize the services of such heating system. The projected natural gas demand reduction shall be based on such customer’s weather-adjusted historical usage data from the previous three years. The amount of the incentive payment made to such end use customer shall not exceed the incentive payment made for equivalent natural gas demand reductions through the state’s conservation and load management plan.

(c) An owner or operator of a district heating system may charge each end use customer a connection charge up to an amount equal to the incentive payment received by such end use customer.

(d) The Public Utilities Regulatory Authority shall ensure that the revenues required to fund such incentive payments made pursuant to this section are provided through a fully reconciling conservation adjustment mechanism, which shall not exceed more than nine million dollars in total for the program established under this section, provided (1) such revenues shall be in addition to the revenues authorized to fund the conservation and load management fund pursuant to section 16-245m, and (2) such revenues exceeding two million dollars required to fund such incentive payments shall be paid over a period of not less than two years. Such revenues shall only be collected from the gas customers of the company in whose service area such district heating system is located.

(June Sp. Sess. P.A. 15-5, S. 242.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 16-259 - Inspection of meters.

Upon petition of any person and the payment of a fee of ten dollars for each meter, the Public Utilities Regulatory Authority may cause to be inspected any meter used in measuring electricity, gas or water supplied to the petitioner. The authority may prescribe such limits of variation from accurate registration by such meters as it determines to be reasonable. The company supplying electricity, gas or water through any such meter shall reimburse the petitioner for the inspection fee if the meter is found not to register accurately within the limit of variation so prescribed, and the company may not again use the meter until it is corrected and approved by the authority.

(1949 Rev., S. 5671; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 113, 348; P.A. 81-348, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-348 increased fee from $1 to $10 and made inspection optional rather than mandatory; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-259a - Inaccurate billing. Financial liability of customer. Payment plan.

(a) No electric distribution, gas or water company or electric supplier, which inaccurately bills a retail customer for service may bill or otherwise hold the customer financially liable for more than one year after the customer receives such service, unless the customer, either alone or with an individual other than an employee of the company, by an affirmative act, is responsible for the inaccurate billing or fails to provide for reasonable access to the premises where the company's meter is located by an employee of the company during business hours for the purpose of reading the meter.

(b) Any such electric distribution, gas or water company or electric supplier which inaccurately bills a retail customer for service may bill or otherwise hold the customer financially liable for not more than one year after the customer receives such service, unless a delayed bill for the service (1) would deprive the customer of the opportunity to apply for or receive energy assistance or (2) is the result of the customer's meter erroneously registering another customer's consumption, in which case the company may not bill or otherwise hold the customer liable for the service provided to another customer.

(c) No telephone company or certified telecommunications provider that inaccurately bills a retail customer for service may bill or otherwise hold the customer financially liable for more than two years or the time provided in federal law, whichever is longer, after the customer receives such service, unless the customer, either alone or with a person other than an employee of the telephone company or certified telecommunications provider by an affirmative act, is responsible for the inaccurate billing.

(d) Any company, electric supplier or certified telecommunications provider that holds a customer financially liable under subsection (a), (b) or (c) of this section shall establish a payment plan which prorates all arrearages for service the customer owes over a period of time that is no shorter than the period for which the customer is being held financially liable by such company, electric supplier or certified telecommunications provider. The payment plan shall provide that no payment charged to a customer under such plan shall exceed fifty per cent of the average amount that the company charged such customer for each billing period over the previous twelve-month period for services received during that period. Notwithstanding the provisions of this subsection, a company, electric supplier or certified telecommunications provider may require immediate payment of the full amount due under subsection (a), (b) or (c) of this section if such customer fails to make timely payments in accordance with the payment plan established by such company, electric supplier or certified telecommunications provider.

(P.A. 84-218; P.A. 94-74, S. 9, 11; P.A. 96-136; P.A. 98-28, S. 37, 117; P.A. 99-286, S. 14, 19; P.A. 14-134, S. 98.)

History: P.A. 94-74 amended Subsecs. (a) and (b) by deleting telephone companies, and added new Subsec. (c) re telephone companies and persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 96-136 changed period in Subsecs. (a) and (b) for which an electric, gas or water company may hold a customer financially liable from six months or three billing periods to one year after the customer receives service and added Subsec. (d) re payment plans; P.A. 98-28 added electric suppliers and electric distribution companies, effective July 1, 1998; P.A. 99-286 changed reference to person, firm or corporation certified to provide intrastate telecommunications services to “certified telecommunications provider” and made technical changes, effective July 19, 1999; P.A. 14-134 deleted references to electric company in Subsecs. (a) and (b), effective June 6, 2014.



Section 16-260 - Water meters may be required.

Any water company supplying water to the inhabitants of any city, town, village or borough, for domestic, manufacturing or fire protection purposes, may refuse to furnish water, except by metered measurement at established rates, to the owner or occupant of any premises upon which water is allowed to be wasted by reason of defective fixtures, or otherwise, after notification to such owner or occupant and reasonable time given to him to make necessary repairs.

(1949 Rev., S. 5672.)



Section 16-261 - Extension of electric lines to unserved areas. Determination of rates.

(a) The Public Utilities Regulatory Authority shall order and direct the electric distribution companies providing electric distribution services in this state to extend lines in their chartered territory to all unserved areas having a density of subscribers for electric distribution service averaging at least two per mile on such proposed new lines, in accordance with the provisions of this section.

(b) The Public Utilities Regulatory Authority is directed, in considering the rates of electric distribution companies or in the proceedings having to do with such rates, to consider the expenses and revenues of each company as a whole, in arriving at a fair return on the fair value of such properties. In prescribing a rate for service on such new lines, the authority shall exercise its statutory powers, except that the guarantee required shall not exceed thirteen dollars and fifty cents per mile per month.

(c) The Public Utilities Regulatory Authority is directed to advance the objects of this section in every lawful manner.

(d) Nothing in this section shall authorize the Public Utilities Regulatory Authority to order and direct electric distribution companies to extend their lines in their chartered territory over or under any body of water or elsewhere than along public highways unless said authority, exercising its powers under section 16-20, finds such extension to be economically justifiable.

(1949 Rev., S. 5673; 1955, S. 2616d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 114, 348; P.A. 98-28, S. 102, 117; P.A. 11-80, S. 1; P.A. 14-134, S. 99.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 amended Subsec. (a) by changing electric utility companies distributing current to electric and electric distribution companies providing electric distribution services and amended Subsecs. (b) and (d) by adding electric distribution companies, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 deleted references to electric companies, effective June 6, 2014.

To refuse an extension, commission must find facts from which it reasonably concludes that the order for extension would amount to a use of the company's property without just compensation or to the imposition of a discriminatory rate upon other subscribers. 142 C. 359.



Section 16-261a - Interagency electric and magnetic fields task force; composition; study. Assessment of electric public service companies for specified expenses of task force.

Section 16-261a is repealed, effective July 1, 2011.

(P.A. 91-317, S. 1–3; P.A. 92-169, S. 1–3; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; 96-245, S. 12, 44; P.A. 11-80, S. 1, 140.)



Section 16-262 - Gas companies authorized to deal in natural gas.

Any gas company is authorized to buy, manufacture, produce, sell, furnish, transport, store, distribute, dispose of or otherwise deal in natural gas and a mixture of natural and manufactured gas and the by-products thereof, to the same extent and with the same rights, privileges and limitations conferred or imposed upon it with respect to manufactured gas, and within the same territorial limitations within which it is authorized to deal in manufactured gas.

(1951, S. 2614d.)



Section 16-262a - Water company to have area resident as director or advisory council of area residents.

The board of directors of each water company shall include at least one member who is a resident of the area served by such company and who is not an officer or employee of the company; provided, in lieu of this requirement, such company may establish an area advisory council, consisting of three or more members who are residents of the area served by the company and who are not officers or employees of the company. The members of the advisory council shall be appointed as follows: (1) If the service area contains three or more municipalities, the chief elected official of each municipality shall appoint one member to the council, (2) if the service area contains two municipalities, the chief elected official of each municipality shall appoint one member and the local legislative body shall appoint one member, and (3) if the service area contains one municipality, the chief elected official shall appoint two members and the local legislative body shall appoint two members. Such company shall report to the Public Utilities Regulatory Authority, within thirty days after appointment, the names and towns of residence of such appointees. Each company having such a council shall, through its officers and board of directors, consult and advise with the council on matters of local interest.

(1961, P.A. 220; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 115, 348; P.A. 91-300, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 91-300 added provision concerning the appointment of advisory council members by the chief elected official and the local legislative body, replacing provision whereby company appointed members; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262b - Notice of discharge of explosives or highway excavation to gas companies.

Section 16-262b is repealed.

(1961, P.A. 278; P.A. 77-350, S. 12.)



Section 16-262c - Termination of utility service for nonpayment, when prohibited. Amortization agreements. Moneys allowed to be deducted from customers' accounts and moneys to be included in rates as an operating expense. Hardship cases. Notice. Regulations. Annual reports. Privacy of individual customer utility usage and billing information.

(a) Notwithstanding any other provision of the general statutes no electric distribution, gas, telephone or water company, no electric supplier or certified telecommunications provider, and no municipal utility furnishing electric, gas, telephone or water service shall cause cessation of any such service by reason of delinquency in payment for such service (1) on any Friday, Saturday, Sunday, legal holiday or day before any legal holiday, provided such a company, electric supplier, certified telecommunications provider or municipal utility may cause cessation of such service to a nonresidential account on a Friday which is not a legal holiday or the day before a legal holiday when the business offices of the company, electric supplier, certified telecommunications provider or municipal utility are open to the public the succeeding Saturday, (2) at any time during which the business offices of said company, electric supplier, certified telecommunications provider or municipal utility are not open to the public, or (3) within one hour before the closing of the business offices of said company, electric supplier or municipal utility.

(b) (1) From November first to May first, inclusive, no electric distribution company, as defined in section 16-1, no electric supplier and no municipal utility furnishing electricity shall terminate, deny or refuse to reinstate residential electric service in hardship cases where the customer lacks the financial resources to pay his or her entire account. From November first to May first, inclusive, no gas company and no municipal utility furnishing gas shall terminate, deny or refuse to reinstate residential gas service in hardship cases where the customer uses such gas for heat and lacks the financial resources to pay his or her entire account, except a gas company that, between May second and October thirty-first, terminated gas service to a residential customer who uses gas for heat and who, during the previous period of November first to May first, had gas service maintained because of hardship status, may refuse to reinstate the gas service from November first to May first, inclusive, only if the customer has failed to pay, since the preceding November first, the lesser of: (A) Twenty per cent of the outstanding principal balance owed the gas company as of the date of termination, (B) one hundred dollars, or (C) the minimum payments due under the customer's amortization agreement. Notwithstanding any other provision of the general statutes to the contrary, no electric distribution or gas company, no electric supplier and no municipal utility furnishing electricity or gas shall terminate, deny or refuse to reinstate residential electric or gas service where the customer lacks the financial resources to pay his or her entire account and for which customer or a member of the customer's household the termination, denial of or failure to reinstate such service would create a life-threatening situation. No electric distribution or gas company, no electric supplier and no municipal utility furnishing electricity or gas shall terminate, deny or refuse to reinstate residential electric or gas service where the customer is a hardship case and lacks the financial resources to pay his or her entire account and a child not more than twenty-four months old resides in the customer's household and such child has been admitted to the hospital and received discharge papers on which the attending physician or an advanced practice registered nurse has indicated such service is a necessity for the health and well-being of such child.

(2) During any period in which a residential customer is subject to termination, an electric distribution or gas company, an electric supplier or a municipal utility furnishing electricity or gas shall provide such residential customer whose account is delinquent an opportunity to enter into a reasonable amortization agreement with such company, electric supplier or utility to pay such delinquent account and to avoid termination of service. Such amortization agreement shall allow such customer adequate opportunity to apply for and receive the benefits of any available energy assistance program. An amortization agreement shall be subject to amendment on customer request if there is a change in the customer's financial circumstances.

(3) As used in this section, (A) “household income” means the combined income over a twelve-month period of the customer and all adults, except children of the customer, who are and have been members of the household for six months or more, and (B) “hardship case” includes, but is not limited to: (i) A customer receiving local, state or federal public assistance; (ii) a customer whose sole source of financial support is Social Security, Veterans' Administration or unemployment compensation benefits; (iii) a customer who is head of the household and is unemployed, and the household income is less than three hundred per cent of the poverty level determined by the federal government; (iv) a customer who is seriously ill or who has a household member who is seriously ill; (v) a customer whose income falls below one hundred twenty-five per cent of the poverty level determined by the federal government; and (vi) a customer whose circumstances threaten a deprivation of food and the necessities of life for himself or dependent children if payment of a delinquent bill is required.

(4) In order for a residential customer of a gas or electric distribution company using gas or electricity for heat to be eligible to have any moneys due and owing deducted from the customer's delinquent account pursuant to this subdivision, the company furnishing gas or electricity shall require that the customer (A) apply and be eligible for benefits available under the Connecticut energy assistance program or state appropriated fuel assistance program; (B) authorize the company to send a copy of the customer's monthly bill directly to any energy assistance agency for payment; (C) enter into and comply with an amortization agreement, which agreement is consistent with decisions and policies of the Public Utilities Regulatory Authority. Such an amortization agreement shall reduce a customer's payment by the amount of the benefits reasonably anticipated from the Connecticut energy assistance program, state appropriated fuel assistance program or other energy assistance sources. Unless the customer requests otherwise, the company shall budget a customer's payments over a twelve-month period with an affordable increment to be applied to any arrearage, provided such payment plan will not result in loss of any energy assistance benefits to the customer. If a customer authorizes the company to send a copy of his monthly bill directly to any energy assistance agency for payment, the energy assistance agency shall make payments directly to the company. If, on April thirtieth, a customer has been in compliance with the requirements of subparagraphs (A) to (C), inclusive, of this subdivision, during the period starting on the preceding November first, or from such time as the customer's account becomes delinquent, the company shall deduct from such customer's delinquent account an additional amount equal to the amount of money paid by the customer between the preceding November first and April thirtieth and paid on behalf of the customer through the Connecticut energy assistance program and state appropriated fuel assistance program. Any customer in compliance with the requirements of subparagraphs (A) to (C), inclusive, of this subdivision, on April thirtieth who continues to comply with an amortization agreement through the succeeding October thirty-first, shall also have an amount equal to the amount paid pursuant to such agreement and any amount paid on behalf of such customer between May first and the succeeding October thirty-first deducted from the customer's delinquent account. In no event shall the deduction of any amounts pursuant to this subdivision result in a credit balance to the customer's account. No customer shall be denied the benefits of this subdivision due to an error by the company. The Public Utilities Regulatory Authority shall allow the amounts deducted from the customer's account pursuant to the implementation plan, described in subdivision (5) of this subsection, to be recovered by the company in its rates as an operating expense, pursuant to said implementation plan. If the customer fails to comply with the terms of the amortization agreement or any decision of the authority rendered in lieu of such agreement and the requirements of subparagraphs (A) to (C), inclusive, of this subdivision, the company may terminate service to the customer, pursuant to all applicable regulations, provided such termination shall not occur between November first and May first.

(5) Each gas and electric distribution company shall submit to the Public Utilities Regulatory Authority annually, on or before July first, an implementation plan which shall include information concerning amortization agreements, counseling, reinstatement of eligibility, rate impacts and any other information deemed relevant by the authority. The Public Utilities Regulatory Authority may, in consultation with the Office of Policy and Management, approve or modify such plan within ninety days of receipt of the plan. If the authority does not take any action on such plan within ninety days of its receipt, the plan shall automatically take effect at the end of the ninety-day period, provided the authority may extend such period for an additional thirty days by notifying the company before the end of the ninety-day period. Any amount recovered by a company in its rates pursuant to this subsection shall not include any amount approved by the Public Utilities Regulatory Authority as an uncollectible expense. The authority may deny all or part of the recovery required by this subsection if it determines that the company seeking recovery has been imprudent, inefficient or acting in violation of statutes or regulations regarding amortization agreements.

(6) On or after January 1, 1993, the Public Utilities Regulatory Authority may require gas companies to expand the provisions of subdivisions (4) and (5) of this subsection to all hardship customers. Any such requirement shall not be effective until November 1, 1993.

(7) (A) All electric distribution and gas companies, electric suppliers and municipal utilities furnishing electricity or gas shall collaborate in developing, subject to approval by the Public Utilities Regulatory Authority, standard provisions for the notice of delinquency and impending termination under subsection (a) of section 16-262d. Each such company and utility shall place on the front of such notice a provision that the company, electric supplier or utility shall not effect termination of service to a residential dwelling for nonpayment of disputed bills during the pendency of any complaint. In addition, the notice shall state that the customer must pay current and undisputed bill amounts during the pendency of the complaint. (B) At the beginning of any discussion with a customer concerning a reasonable amortization agreement, any such company or utility shall inform the customer (i) of the availability of a process for resolving disputes over what constitutes a reasonable amortization agreement, (ii) that the company, electric supplier or utility will refer such a dispute to one of its review officers as the first step in attempting to resolve the dispute, and (iii) that the company, electric supplier or utility shall not effect termination of service to a residential dwelling for nonpayment of a delinquent account during the pendency of any complaint, investigation, hearing or appeal initiated by the customer, unless the customer fails to pay undisputed bills, or undisputed portions of bills, for service received during such period. (C) Each such company, electric supplier and utility shall inform and counsel all customers who are hardship cases as to the availability of all public and private energy conservation programs, including programs sponsored or subsidized by such companies and utilities, eligibility criteria, where to apply, and the circumstances under which such programs are available without cost.

(8) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection. Such regulations shall include, but not be limited to, criteria for determining hardship cases and for reasonable amortization agreements, including appeal of such agreements, for categories of customers. Such regulations may include the establishment of a reasonable rate of interest which a company may charge on the unpaid balance of a customer's delinquent bill and a description of the relationship and responsibilities of electric suppliers to customers.

(c) Each electric distribution and gas company, electric supplier and municipal utility shall, not later than December first, annually, submit a report to the authority and the General Assembly indicating (1) the number of customers in each of the following categories and the total delinquent balances for such customers as of the preceding May first: (A) Customers who are hardship cases and (i) who made arrangements for reasonable amortization agreements, (ii) who did not make such arrangements, and (B) customers who are nonhardship cases and who made arrangements for reasonable amortization, (2) (A) the number of heating customers receiving energy assistance during the preceding heating season and the total amount of such assistance, and (B) the total balance of the accounts of such customers after all energy assistance is applied to the accounts, (3) the number of hardship cases reinstated between November first of the preceding year and May first of the same year, the number of hardship cases terminated between May first of the same year and November first and the number of hardship cases reinstated during each month from May to November, inclusive, of the same year, (4) the number of reasonable amortization agreements executed and the number breached during the same year by (A) hardship cases, and (B) nonhardship cases, and (5) the number of accounts of (A) hardship cases, and (B) nonhardship cases for which part or all of the outstanding balance is written off as uncollectible during the preceding year and the total amount of such uncollectibles.

(d) Nothing in this section shall (1) prohibit a public service company, electric supplier or municipal utility from terminating residential utility service upon request of the customer or in accordance with section 16-262d upon default by the customer on an amortization agreement or collecting delinquent accounts through legal processes, including the processes authorized by section 16-262f, or (2) relieve such company, electric supplier or municipal utility of its responsibilities set forth in sections 16-262d and 16-262e to occupants of residential dwellings or, with respect to a public service company or electric supplier, the responsibilities set forth in section 19a-109.

(e) No provision of the Freedom of Information Act, as defined in section 1-200, shall be construed to require or permit a municipal utility furnishing electric, gas or water service, a municipality furnishing water or sewer service, a district established by special act or pursuant to chapter 105 and furnishing water or sewer service or a regional authority established by special act to furnish water or sewer service to disclose records under the Freedom of Information Act, as defined in section 1-200, which identify or could lead to identification of the utility usage or billing information of individual customers, to the extent such disclosure would constitute an invasion of privacy. Nothing in this section prohibits the disclosure of delinquencies or enforcement actions.

(f) If an electric supplier suffers a loss of revenue by operation of this section, the supplier may make a claim for such revenue to the authority. The electric distribution company shall reimburse the electric supplier for such losses found to be reasonable by the authority at the lower of (1) the price of the contract between the supplier and the customer, or (2) the electric distribution company's price to customers for default service, as determined by the authority. The electric distribution company may recover such reimbursement, along with transaction costs, through the systems benefits charge.

(1969, P.A. 194, S. 1; P.A. 75-625, S. 2, 8; P.A. 79-362, S. 1, 2; P.A. 83-505, S. 1, 3; P.A. 90-338; P.A. 91-150, S. 1, 2; P.A. 95-39, S. 1, 3; 95-274, S. 2; P.A. 96-46, S. 3; 96-204; P.A. 97-9, S. 1, 2; 97-20, S. 1, 2; 97-47, S. 32; P.A. 98-28, S. 38, 117; P.A. 99-222, S. 14, 19; P.A. 03-47, S. 1; P.A. 07-242, S. 67; P.A. 11-80, S. 1, 120; P.A. 12-197, S. 31; P.A. 13-276, S. 41; P.A. 14-134, S. 100.)

History: P.A. 75-625 included telephone companies and service and municipal utilities providing gas, electric, telephone or water service in provisions and added “notwithstanding” phrase; P.A. 79-362 prohibited cessation of services to any customer because of delinquent payment “within one hour before the closing” of business office and added Subsecs. (b) and (c); P.A. 83-505 renumbered Subsec. (b)(4) as Subdiv. (5) and inserted new Subdiv. (4) setting forth requirements re notice to customers of termination and reasonable amortization agreement procedures and energy conservation programs and relettered Subsec. (c) as Subsec. (d) and inserted new Subsec. (c) requiring companies and utilities to submit annual report consisting of data re delinquencies and terminations; P.A. 90-338 added Subsec. (e) re nondisclosure of certain customer information; P.A. 91-150 inserted new Subsec. (b)(4) to (6) establishing procedures which allow a gas company to deduct moneys from a customer's bill upon compliance with certain conditions and authorizing gas companies to include such moneys deducted as an operating expense, requiring each gas company to annually submit a report to the department concerning the procedures and authorizing the department to expand the procedures to apply to all hardship customers, renumbering as necessary; P.A. 95-39 amended Subsec. (a) by dividing Subsec. into Subdivs. and adding proviso in Subdiv. (1) re nonresidential accounts, effective July 1, 1995; P.A. 95-274 amended Subsec. (b)(1) by adding provision re life-threatening termination or refusal to reinstate and Subdiv. (b)(3) by adding definition of “household income”, changing lettering and numbering and in new (iii) adding provision re federal poverty level; P.A. 96-46 amended Subsec. (b)(5) to make the approval or modification of plans by the department discretionary rather than mandatory and to add provision re effect of plan if department takes no action on it; P.A. 96-204 amended Subsec. (b)(1) to add exception allowing gas companies to refuse to reinstate service in certain circumstances and made technical changes to Subsec. (b)(2); P.A. 97-9 amended Subsec. (a)(1) to delete termination date of July 1, 1997, effective July 1, 1997; P.A. 97-20 amended Subsec. (b)(1) to substitute “the preceding November first” for “April fifteenth”, effective July 1, 1997; P.A. 97-47 substituted “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 98-28 added provisions re electric suppliers and electric distribution companies, made technical changes and added new Subsec. (f) re electric supplier losses, effective July 1, 1998; P.A. 99-222 amended Subsec. (a) by adding “certified telecommunications provider” and making a technical change, effective June 29, 1999; P.A. 03-47 amended Subsec. (b)(4) and (5) to include electric distribution companies and make conforming changes; P.A. 07-242 changed “April fifteenth” to “May first” and made conforming and technical changes in Subsecs. (b) and (c); P.A. 11-80 amended Subsec. (b)(1) by changing “terminate or refuse to reinstate” to “terminate, deny or refuse to reinstate” and by prohibiting termination, denial or refusal for households where customer is a hardship case and a child not more than 24 months old resides in the household and such child has discharge papers from the hospital that indicate that service is a health necessity, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 12-197 amended Subsec. (b)(1) by adding provision allowing an advanced practice registered nurse to indicate on hospital discharge papers that service is a necessity; P.A. 13-276 amended Subsec. (e) by adding provision re nothing in section prohibits disclosure of delinquencies or enforcement actions; P.A. 14-134 deleted references to electric company, effective June 6, 2014.

Cited. 183 C. 85.

Cited. 12 CA 499; 25 CA 226.



Section 16-262d - Termination of residential utility service on account of nonpayment. Notice. Nontermination in event of illness during pendency of customer complaint or investigation. Amortization agreement. Appeal. Notice re credit rating information.

(a) No electric distribution, gas, telephone or water company, no electric supplier and no municipal utility furnishing electric, gas or water service may terminate such service to a residential dwelling on account of nonpayment of a delinquent account unless such company, electric supplier or municipal utility first gives notice of such delinquency and impending termination by first class mail addressed to the customer to which such service is billed, at least thirteen calendar days prior to the proposed termination, except that if an electric distribution or gas company, electric supplier or municipal utility furnishing electric or gas service has issued a notice under this subsection but has not terminated service prior to issuing a new bill to the customer, such company, electric supplier or municipal utility may terminate such service only after mailing the customer an additional notice of the impending termination, addressed to the customer to which such service is billed either (1) by first class mail at least thirteen calendar days prior to the proposed termination, or (2) by certified mail, at least seven calendar days prior to the proposed termination. In the event that multiple dates of proposed termination are provided to a customer, no such company, electric supplier or municipal utility shall terminate service prior to the latest of such dates. For purposes of this subsection, the thirteen-day periods and seven-day period shall commence on the date such notice is mailed. If such company, electric supplier or municipal utility does not terminate service within one hundred twenty days after mailing the initial notice of termination, such company, electric supplier or municipal utility shall give the customer a new notice at least thirteen days prior to termination. Every termination notice issued by a public service company, electric supplier or municipal utility shall contain or be accompanied by an explanation of the rights of the customer provided in subsection (c) of this section.

(b) No such company, electric supplier or municipal utility shall effect termination of service for nonpayment during such time as any resident of a dwelling to which such service is furnished is seriously ill, if the fact of such serious illness is certified to such company, electric supplier or municipal utility by a registered physician or an advanced practice registered nurse within such period of time after the mailing of a termination notice pursuant to subsection (a) of this section as the Public Utilities Regulatory Authority may by regulation establish, provided the customer agrees to amortize the unpaid balance of his account over a reasonable period of time and keeps current his account for utility service as charges accrue in each subsequent billing period.

(c) No such company, electric supplier or municipal utility shall effect termination of service to a residential dwelling for nonpayment during the pendency of any complaint, investigation, hearing or appeal, initiated by a customer within such period of time after the mailing of a termination notice pursuant to subsection (a) of this section as the Public Utilities Regulatory Authority may by regulation establish; provided, any telephone company during the pendency of any complaint, investigation, hearing or appeal may terminate telephone service if the amount of charges accruing and outstanding subsequent to the initiation of any complaint, investigation, hearing or appeal exceeds on a monthly basis the average monthly bill for the previous three months or if the customer fails to keep current his telephone account for all undisputed charges or fails to comply with any amortization agreement as hereafter provided.

(d) Any customer who has initiated a complaint or investigation under subsection (c) of this section shall be given an opportunity for review of such complaint or investigation by a review officer of the company, electric supplier or municipal utility other than a member of such company's, electric supplier's or municipal utility's credit authority, provided the Public Utilities Regulatory Authority may waive this requirement for any company, electric supplier or municipal utility employing fewer than twenty-five full-time employees, which review shall include consideration of whether the customer should be permitted to amortize the unpaid balance of his account over a reasonable period of time. No termination shall be effected for any customer complying with any such amortization agreement, provided such customer also keeps current his account for utility service as charges accrue in each subsequent billing period.

(e) Any customer whose complaint or request for an investigation has resulted in a determination by a company, electric supplier or municipal utility which is adverse to him may appeal such determination to the Public Utilities Regulatory Authority or a hearing officer appointed by the authority.

(f) If, following the receipt of a termination notice or the entering into of an amortization agreement, the customer makes a payment or payments amounting to twenty per cent of the balance due, the public service company or electric supplier shall not terminate service without giving notice to the customer, in accordance with the provisions of this section, of the conditions the customer must meet to avoid termination, but such subsequent notice shall not entitle such customer to further investigation, review or appeal by the company, electric supplier, municipal utility or authority.

(g) No electric distribution, gas, telephone or water company, certified telecommunications provider, gas registrant or municipal utility furnishing electric, gas or water service shall submit to a credit rating agency, as defined in section 36a-695, any information about a residential customer's nonpayment for electric, gas, telephone, telecommunications or water service unless the customer is more than sixty days delinquent in paying for such service. In no event shall such a company, certified telecommunications provider, gas registrant or municipal utility submit to a credit rating agency any information about a residential customer's nonpayment for such service if the customer has initiated a complaint, investigation hearing or appeal with regard to such service under subsection (c) of this section that is pending before the authority. If such a company, certified telecommunications provider, gas registrant or municipal utility intends to submit to a credit rating agency information about a customer's nonpayment for service, it shall, at least thirty days before submitting such information, send the customer by first class mail notification that includes the statement, “AS AUTHORIZED BY LAW, FOR RESIDENTIAL ACCOUNTS, WE SUPPLY PAYMENT INFORMATION TO CREDIT RATING AGENCIES. IF YOUR ACCOUNT IS MORE THAN SIXTY DAYS DELINQUENT, THE DELINQUENCY REPORT COULD HARM YOUR CREDIT RATING”.

(P.A. 75-486, S. 1, 69; 75-625, S. 1, 8; P.A. 77-20; 77-614, S. 162, 610; P.A. 80-482, S. 116, 348; P.A. 96-141; P.A. 97-11; P.A. 98-28, S. 39, 117; 98-254; P.A. 00-41; P.A. 11-80, S. 1; P.A. 12-197, S. 32; P.A. 14-134, S. 101.)

History: P.A. 75-486 allowed replacement of public utilities commission with public utilities control authority where appearing in P.A. 75-625; P.A. 77-20 required 13 days' notice of termination rather than 7 days' notice and made period begin on date notice mailed; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 96-141 amended Subsec. (a) to add provision re 7 days' notice and to require utilities to include an explanation of customers' rights with notice of termination; P.A. 97-11 amended Subsec. (a) to add Subdiv. designators, adding Subdiv. (1) re 13-day notice by first class mail, and designating as Subdiv. (2) existing language re 7-day notice by certified mail and restated provision re termination when multiple notices of proposed termination are provided to customer; P.A. 98-28 added electric suppliers and electric distribution companies and made technical changes, effective July 1, 1998; P.A. 98-254 added new Subsec. (g) re provision of information concerning residential customers to credit rating agencies; P.A. 00-41 amended Subsec. (g) by making provisions apply to electric distribution companies, certified telecommunications providers and gas registrants and by adding provisions re credit rating notification to customers; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 12-197 amended Subsec. (b) by adding provision allowing certification by an advanced practice registered nurse; P.A. 14-134 amended Subsec. (a) by deleting references to electric company, effective June 6, 2014.

Cited. 183 C. 85.

Cited. 12 CA 499; 25 CA 226.



Section 16-262e - Notice furnished tenants re intended termination of utility service. Assumption by tenants of liability for future service. Liability of landlords for certain utility services. Deduction from rent. Access to meters.

(a) Notwithstanding the provisions of section 16-262d, wherever an owner, agent, lessor or manager of a residential dwelling is billed directly by an electric distribution, gas, telephone or water company or by a municipal utility for utility service furnished to such building not occupied exclusively by such owner, agent, lessor, or manager, and such company or municipal utility or the electric supplier providing electric generation services has actual or constructive knowledge that the occupants of such dwelling are not the individuals to whom the company or municipal utility usually sends its bills, such company, electric supplier or municipal utility shall not terminate such service for nonpayment of a delinquent account owed to such company, electric supplier or municipal utility by such owner, agent, lessor or manager unless: (1) Such company, electric supplier or municipal utility makes a good faith effort to notify the occupants of such building of the proposed termination by the means most practicable under the circumstances and best designed to provide actual notice; and (2) such company, electric supplier or municipal utility provides an opportunity, where practicable, for such occupants to receive service in their own names without any liability for the amount due while service was billed directly to the lessor, owner, agent or manager and without the necessity for a security deposit; provided, if it is not practicable for such occupants to receive service in their own names, the company, electric supplier or municipal utility shall not terminate service to such residential dwelling but may pursue the remedy provided in sections 16-262f and 16-262t.

(b) Whenever a company, electric supplier or municipal utility has terminated service to a residential dwelling whose occupants are not the individuals to whom it usually sends its bills, such company, electric supplier or municipal utility shall, upon obtaining knowledge of such occupancy, immediately reinstate service and thereafter not effect termination unless it first complies with the provisions of subsection (a) of this section.

(c) The owner, agent, lessor or manager of a residential dwelling shall be liable for the costs of all electricity, gas, water or heating fuel furnished by a public service company, electric supplier, municipal utility or heating fuel dealer to the building, except for any service furnished to any dwelling unit of the building on an individually metered or billed basis for the exclusive use of the occupants of that dwelling unit, provided an owner, agent, lessor or manager shall be liable for service provided on an individually metered or billed basis pursuant to subsection (g) of this section from ten days after the date of written request by the company, supplier, utility or dealer if the company, supplier, utility or dealer is denied access to its individual meters or other facilities located on the premises of the building. Such owner, agent, lessor or manager shall only be liable when such owner, agent, lessor or manager controls access to such individual meters to which access is denied. If service is not provided on an individually metered or billed basis and the owner, agent, lessor or manager fails to pay for such service, any occupant who receives service in his own name may deduct, in accordance with the provisions of subsection (d) of this section, a reasonable estimate of the cost of any portion of such service which is for the use of occupants of dwelling units other than such occupant's dwelling unit.

(d) Any payments made by the occupants of any residential dwelling pursuant to subsection (a) or (c) of this section shall be deemed to be in lieu of an equal amount of rent or payment for use and occupancy and each occupant shall be permitted to deduct such amounts from any sum of rent or payment for use and occupancy due and owing or to become due and owing to the owner, agent, lessor or manager.

(e) Wherever a company, electric supplier or municipal utility provides service pursuant to subdivision (2) of subsection (a) of this section, the company, electric supplier or municipal utility shall notify each occupant of such building in writing that service will be provided in the occupant's own name. Such writing shall contain a conspicuous notice in boldface type stating,

“NOTICE TO OCCUPANT. YOU MAY DEDUCT THE FULL AMOUNT YOU PAY (name of company or municipal utility) FOR (type of service) FROM THE MONEY YOU PAY YOUR LANDLORD OR HIS AGENT.”

(f) The owner, agent, lessor or manager shall not increase the amount paid by such occupant for rent or for use and occupancy in order to collect all or part of that amount lawfully deducted by the occupant pursuant to this section.

(g) The owner, agent, lessor or manager of a residential dwelling shall be responsible for providing a public service company, electric supplier or municipal utility or heating fuel dealer access to its meter or other facilities located on the premises of the residential dwelling promptly upon written request of the public service company, electric supplier or municipal utility or heating fuel dealer during reasonable hours. If such owner, agent, lessor or manager fails to provide such access upon reasonable written request, the owner, agent, lessor or manager shall be liable for the costs incurred by the public service company, electric supplier or municipal utility or heating fuel dealer in gaining access to the meter and facilities, including costs of collection and attorneys' fees. If the failure to provide access delays the ability of the public service company, electric supplier or municipal utility or heating fuel dealer to terminate service to an individually metered or billed portion of the dwelling, the owner, agent, lessor or manager failing to provide access shall also be liable for the amounts billed by the public service company, electric supplier or municipal utility or heating fuel dealer for service provided to the individually metered or billed portion of the dwelling for the period beginning ten days after access has been requested and ending when access is provided by such owner, agent, lessor or manager.

(h) Nothing in this section shall be construed to prevent the company, electric supplier, municipal utility, heating fuel dealer or occupant from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor, or manager.

(P.A. 75-625, S. 3, 8; P.A. 84-321; P.A. 98-28, S. 40, 117; P.A. 09-31, S. 2; P.A. 13-78, S. 9; P.A. 14-134, S. 102.)

History: P.A. 84-321 inserted new Subsec. (c) re liability of landlords for electricity, gas, water and heating fuel not furnished on an individually metered or billed basis, relettering former Subsecs. (c) through (f) accordingly; P.A. 98-28 added electric suppliers and electric distribution companies and made technical changes, effective July 1, 1998; P.A. 09-31 amended Subsec. (c) to provide for liability for individual service when access to meters is denied, made a technical change in Subsec. (e), added new Subsec. (g) re access to meters, and redesignated existing Subsec. (g) as Subsec. (h), effective July 1, 2009; P.A. 13-78 amended Subsec. (a) to add reference to Sec. 16-262t, effective June 5, 2013; P.A. 14-134 amended Subsec. (a) by deleting reference to electric company, effective June 6, 2014.

Cited. 183 C. 85; 191 C. 514; 231 C. 441; 239 C. 313.

Cited. 12 CA 499; 25 CA 226.

Subsec. (c):

Nursing home is not a “residential dwelling” within context of statute. 25 CA 177.



Section 16-262f - Action for receivership of rents and common expenses by electric distribution, gas and telephone companies; petition; hearing; appointment; duties; termination.

(a)(1) Upon default of the owner, agent, lessor or manager of a residential dwelling who is billed directly by an electric distribution, gas or telephone company or by a municipal utility for electric or gas utility service furnished to such building, such company or municipal utility or electric supplier providing electric generation services may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy or common expenses, as defined in section 47-202, for any dwelling for which the owner, agent, lessor or manager is in default. The court or judge shall forthwith issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor or manager or his agent in a manner most reasonably calculated to give notice to such owner, agent, lessor or manager as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question.

(2) A hearing shall be had on such order no later than seventy-two hours after its issuance or the first court day thereafter. The sole purpose of such a hearing shall be to determine whether there is an amount due and owing between the owner, agent, lessor or manager and the company, electric supplier or municipal utility. The court shall make a determination of any amount due and owing and any amount so determined shall constitute a lien upon the real property of such owner. A certificate of such amount may be recorded in the land records of the town in which such property is located describing the amount of the lien and the name of the party in default. When the amount due and owing has been paid the company, electric supplier or municipality shall issue a certificate discharging the lien and shall file the certificate in the land records of the town in which such lien was recorded.

(3) The receiver appointed by the court shall collect all rents or payments for use and occupancy or common expenses forthcoming from or paid on behalf of the occupants or residents of the building or facility in question in place of the owner, agent, lessor, manager or administrator. The receiver may also petition the court to obtain any remedy available under chapter 906 against such owner, agent, lessor or manager in order to recover amounts due as determined under subdivision (2) of this subsection and continuing charges for such utility service until all such charges and other costs have been paid.

(4) The receiver shall pay the petitioner or other supplier, from such rents or payments for use and occupancy or common expenses for electric, gas, telephone, water or heating oil supplied on and after the date of his appointment. The owner, agent, lessor or manager shall be liable for such reasonable fees and costs determined by the court to be due the receiver, which fees and costs may be recovered from the rents or payments for use and occupancy under the control of the receiver, provided no such fees or costs shall be recovered until after payment for current electric, gas, telephone and water service and heating oil deliveries has been made. The owner, agent, lessor or manager shall be liable to the petitioner for reasonable attorney's fees and costs incurred by the petitioner, provided no such fees or costs shall be recovered until after payment for current electric, gas, telephone and water service and heating oil deliveries has been made and after payments of reasonable fees and costs to the receiver. Any moneys from rental payments or payments for use and occupancy or common expenses remaining after payment for current electric, gas, telephone and water service or heating oil deliveries, and after payment for reasonable costs and fees to the receiver, and after payment to the petitioner for reasonable attorney's fees and costs, shall be applied to any arrearage found by the court to be due and owing the company, electric supplier or municipal utility from the owner, agent, lessor or manager for service provided such building. Any moneys remaining thereafter shall be turned over to the owner, agent, lessor or manager. The court may order an accounting to be made at such times as it determines to be just, reasonable, and necessary.

(b) Any receivership established pursuant to subsection (a) of this section shall be terminated by the court upon its finding that the arrearage which was the subject of the original petition has been satisfied, or that all occupants have agreed to assume liability in their own names for prospective service supplied by the petitioner, or that the building has been sold and the new owner has assumed liability for prospective service supplied by the petitioner.

(c) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(d) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy from any occupant of a building subject to an order appointing a receiver shall be found, after due notice and hearing, to be in contempt of court.

(e) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to residential rental property under court supervision, rent or use and occupancy payments shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(P.A. 75-625, S. 4, 8; P.A. 77-452, S. 51, 72; P.A. 84-394, S. 1; P.A. 89-254, S. 15; P.A. 91-310, S. 2; P.A. 98-28, S. 41, 117; 98-102, S. 1; P.A. 07-217, S. 62; 07-228, S. 2; P.A. 13-78, S. 10; P.A. 14-134, S. 103.)

History: P.A. 77-452 replaced court of common pleas with superior court and deleted phrase which had limited judge's power to act to time when court not in session; P.A. 84-394 inserted references to payment for heating oil in Subsec. (a); P.A. 89-254 added Subsec. (e) re the payment and expenditure of rent or use and occupancy payments made pursuant to certain proceedings or actions in relation to receiverships established under this section; P.A. 91-310 added provision allowing companies or municipal utilities to obtain a lien against parties in default; P.A. 98-28 amended Subsec. (a) by adding electric suppliers and electric distribution companies, effective July 1, 1998; P.A. 98-102 amended Subsec. (a) by inserting Subdiv. indicators, deleting water companies and inserting “common expenses”; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 07-228 amended Subsec. (a)(3) to include payments paid on behalf of occupants or residents of building or facility, and in place of the administrator, effective July 1, 2007; P.A. 13-78 amended Subsec. (a)(3) to add provision re court petition to obtain remedy for amounts due and continuing charges for utility service, effective June 5, 2013; P.A. 14-134 amended Subsec. (a) by deleting reference to electric company, effective June 6, 2014.

Cited. 183 C. 85. Provisions of statute which do not provide exemption for public housing authorities had to prevail over those earlier enacted in Sec. 8-65. 191 C. 514. Cited. 196 C. 172; 231 C. 441; 239 C. 313.

Cited. 7 CA 802; 12 CA 499; 25 CA 226.

Remedy provided by statute is not an unconstitutional taking of private property for a public purpose; legislative intent was that receivership proceeding should be a summary proceeding, not a “civil action”; personal service by sheriff not required. 35 CS 609.



Section 16-262g - Penalty.

Any wilful or malicious violation of sections 16-262c to 16-262i, inclusive, by any agent, owner, lessor, manager or any company, electric supplier or municipal utility shall be punishable by a fine of not more than five hundred dollars or imprisonment for not more than thirty days or both.

(P.A. 75-625, S. 5, 8; P.A. 98-28, S. 62, 117.)

History: P.A. 98-28 added electric suppliers, effective July 1, 1998.

Cited. 183 C. 85.

Cited. 12 CA 499; 25 CA 226.



Section 16-262h - Nonexclusivity of remedy.

Nothing in sections 16-262c to 16-262i, inclusive, shall be construed to prevent the occupant of such building from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor, manager, company, electric supplier, certified telecommunications provider or municipal utility.

(P.A. 75-625, S. 6, 8; P.A. 98-28, S. 63, 117; P.A. 99-222, S. 16, 19.)

History: P.A. 98-28 added electric suppliers, effective July 1, 1998; P.A. 99-222 added “certified telecommunications provider”, effective June 29, 1999.

Cited. 183 C. 85.

Cited. 12 CA 499; 25 CA 226.



Section 16-262i - Regulations.

(a) The Public Utilities Regulatory Authority shall adopt regulations necessary to carry out the purposes of sections 16-262c to 16-262h, inclusive.

(b) The authority may adopt regulations, in accordance with the provisions of chapter 54, setting forth the terms and conditions under which electric distribution, gas, telephone and water companies, electric suppliers, certified telecommunications providers and municipal utilities furnishing electric, gas or water service may be prohibited from terminating service to a residential dwelling on account of nonpayment of a delinquent account in the name of the former spouse or spouse of the individual who occupies the dwelling, if the marriage of such individuals has been dissolved or annulled or such individuals are legally separated or have an action for dissolution or annulment of a marriage or for legal separation pending, pursuant to chapter 815j.

(c) The authority may adopt regulations, in accordance with the provisions of chapter 54, setting forth the terms and conditions under which electric distribution, gas, telephone and water companies, electric suppliers, certified telecommunications providers and municipal utilities furnishing electric, gas, telecommunications or water service may terminate service for reasons other than nonpayment of a delinquent account.

(P.A. 75-486, S. 1, 69; 75-625, S. 7, 8; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 117, 348; P.A. 85-103; P.A. 98-28, S. 42, 117; P.A. 99-222, S. 15, 19; June Sp. Sess. P.A. 05-1, S. 29; P.A. 11-80, S. 1; P.A. 14-134, S. 104.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority where appearing in P.A. 75-625; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-103 added Subsec. (b) re regulations concerning termination of utility service for persons who have separated or whose marriage has been dissolved or annulled; P.A. 98-28 added electric suppliers and electric distribution companies and made technical changes in Subsec. (b), effective July 1, 1998; P.A. 99-222 amended Subsec. (b) by adding “certified telecommunications providers”, effective June 29, 1999; June Sp. Sess. P.A. 05-1 added Subsec. (c) re adoption of regulations containing terms and conditions for termination of service; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-134 amended Subsec. (b) by deleting reference to electric companies, effective June 6, 2014.

Cited. 183 C. 85.

Cited. 12 CA 499; 25 CA 226.



Section 16-262j - Refusal of residential utility service. Regulations. Refusal of telecommunications service to a candidate or committee. Interest on customer security deposits.

(a) No public service company and no electric supplier shall refuse to provide electric, gas or water service to a residential customer based on the financial inability of such customer to pay a security deposit for such service. The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(b) No telephone company and no certified telecommunications provider shall refuse to provide telecommunications service to a candidate or a committee, as defined in section 9-601, on the grounds that such candidate, such committee or the person acting on behalf of such committee has offered to pay the security deposit for such service with a credit card.

(c) Each public service company, certified telecommunications provider and electric supplier shall pay interest on any security deposit it receives from a customer at the average rate paid, as of December 30, 1992, on savings deposits by insured commercial banks as published in the Federal Reserve Board bulletin and rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent. On and after January 1, 1994, the rate for each calendar year shall be not less than the deposit index, as determined under section 36a-26, for such year and rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent.

(P.A. 79-329; P.A. 80-482, S. 4, 40, 345, 348; P.A. 83-178, S. 1, 2; P.A. 91-407, S. 34, 42; P.A. 93-242, S. 1, 2; P.A. 98-28, S. 64, 117; P.A. 99-222, S. 17, 19; P.A. 03-84, S. 15; P.A. 11-80, S. 1; P.A. 13-119, S. 14; P.A. 16-65, S. 40.)

History: P.A. 80-482 made division of public utility control an independent department and deleted reference to division's being within abolished department of business regulation; P.A. 83-178 consolidated Subsecs. (a) and (b) into Subsec. (a) and added new Subsec. (b) requiring companies to pay interest on customer security deposits at legal rate; P.A. 91-407 inserted new Subsec. (b) prohibiting telephone company from refusing service to candidate or committee on grounds that security deposit was offered to be paid with a credit card, relettering former Subsec. (b) as (c); P.A. 93-242 amended Subsec. (c) by changing the interest rate on customer security deposits from the legal rate provided in Sec. 37-1 to, from July 1, 1993, to January 1, 1994, the average rate paid on savings deposits but not less than 1.5%, and, on and after January 1, 1994, not less than the deposit index, and added new Subsec. (d) defining the deposit index, effective July 1, 1993; (Revisor's note: In 1997 a reference in Subsec. (d) to “Banking Commissioner” was changed editorially by the Revisors to “Commissioner of Banking” for consistency with customary statutory usage); P.A. 98-28 added electric suppliers in Subsecs. (a) and (c), effective July 1, 1998; P.A. 99-222 amended Subsecs. (b) and (c) by adding “certified telecommunications provider”, effective June 29, 1999; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (d), effective June 3, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011; P.A. 13-119 amended Subsec. (c) to add “determined by the Banking Commissioner and”; P.A. 16-65 amended Subsec. (c) by replacing provision re deposit index as determined by Banking Commissioner and defined in Subsec. (d) with provision re deposit index as determined under Sec. 36a-26 and making technical changes, and deleted former Subsec. (d) re deposit index, effective July 1, 2016.



Section 16-262k - Interconnection of public water supply systems to relieve site-specific water shortages.

The Public Utilities Regulatory Authority may require any water company as defined in section 16-1 to connect its public water supply system with that of another water company or municipal utility if it finds that such a connection would be an effective means of relieving site-specific water shortages.

(P.A. 81-358, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262l - Receivership of water companies for failure to provide adequate service. Personal liability of directors, officers and managers.

(a) As used in this section, “water company” includes every corporation, company, association, joint stock association, partnership or person, or lessee thereof, except an association providing water only to its members, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to twenty-five or more consumers on a regular basis, provided if any corporation, company, association, joint stock association, partnership or person, or lessee thereof, owns or controls eighty per cent of the equity value of more than one such water supply system, the number of consumers shall, for the purposes of this definition, be the total number of consumers of all such systems so controlled by that corporation, company, association, joint stock association, partnership or person, or lessee thereof.

(b) If the Public Utilities Regulatory Authority determines, after notice and hearing, that any water company is unable or unwilling to provide adequate service to its consumers, the authority may petition the superior court for any judicial district wherein the company conducts its business for an order attaching the assets of the company and placing it under the sole control and responsibility of a receiver.

(c) Notwithstanding the provisions of subsection (b) of this section, the Public Utilities Regulatory Authority, the Department of Public Health, the municipality served by a water company or an organization representing twenty per cent of the consumers of the company may, upon notice to the company, petition the Superior Court for an order attaching the assets of the water company and placing it under the sole control and responsibility of a receiver, if (1) the company has failed to supply water to consumers for at least five days during the preceding three months, (2) the Department of Public Health determines that the company has not met the standards adopted under section 25-32 for the quantity and quality of public drinking water, or (3) the petitioner has reasonable cause to believe the consumers of the company have not received and are unlikely to receive adequate service due to gross mismanagement of the company. Upon the filing of such a petition, the court shall order the company to show cause why such an order of attachment and receivership should not issue ten days from the date of service of the order to show cause upon the company at its last known address.

(d) Any receiver appointed by the court shall file a bond in accordance with section 52-506 unless the court finds it unnecessary. The receiver shall operate the company to preserve its assets and to serve the best interests of its consumers. If the receiver determines that the water company's actions which caused it to be placed under the control and responsibility of the receiver under subsection (b) or (c) of this section were due to misappropriation or wrongful diversion of the assets or income of such company or to other wilful misconduct by any director, officer or manager of the company, the receiver shall file a petition, with the superior court that issued the order of attachment and receivership, for an order that such director, officer or manager be ordered to pay compensatory damages to the company by reason of such misappropriation, diversion or misconduct.

(e) The Public Utilities Regulatory Authority shall determine the value of the assets of a water company at the time of appointment of a receiver and immediately prior to return of the assets to the owner. The claim of the owner of the company shall be limited to the value determined at the time of the appointment of the receiver. The assets shall be returned to the owner after full restitution has been made to the receiver for the value of any improvements to the system and after payment has been made for any appraisal pursuant to this subsection.

(P.A. 81-358, S. 4; P.A. 82-472, S. 51, 183; P.A. 83-542; P.A. 84-330, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-329, S. 8, 31; P.A. 11-80, S. 1.)

History: P.A. 82-472 made technical correction in Subsec. (a); P.A. 83-542 added Subsec. (c), allowing, in addition to department, municipalities and organizations representing water company consumers to petition superior court for receivership in certain situations and providing for expedited judicial proceedings in such situations and added provisions in Subsec. (d) allowing receiver to petition superior court in certain situations for order that director, officer or manager pay compensatory damages to company; P.A. 84-330 added Subsec. (e) re valuation of assets of water company; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 added in Subsec. (c), Department of Public Health and Addiction Services to the list of those who may petition Superior Court, and in Subsec. (c)(2) added “quantity” to the reference to adopted standards, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262m - Construction specifications for water companies.

(a) As used in this section, except as otherwise specified, and section 8-25a, “water company” means a corporation, company, association, joint stock association, partnership, municipality, state agency, other entity or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to fifteen or more service connections or twenty-five or more persons for at least sixty days in any one year.

(b) On and after October 1, 2016, no person or entity, including, but not limited to, a water company may begin the construction of a water supply system for the purpose of supplying water to fifteen or more service connections or twenty-five or more persons for at least sixty days in any one year, and no such person or entity, except a water company supplying more than two hundred fifty service connections or one thousand persons, may begin expansion of a water supply system without having first obtained a certificate of public convenience and necessity from the Department of Public Health.

(c) For systems serving twenty-five or more residents that are not the subject of proceedings under subsection (c) of section 16-262n or section 16-262o, an application for a certificate of public convenience and necessity shall be on a form prescribed by the Department of Public Health, and accompanied by a copy of the applicant's construction or expansion plans, a fee of one hundred dollars, except no state agency shall be required to pay such fee, and when an exclusive service area provider has been determined pursuant to section 25-33g, a copy of a signed ownership agreement between the applicant and provider for the exclusive service area, as determined pursuant to section 25-33g, detailing those terms and conditions under which the system will be constructed or expanded and for which the provider will assume service and ownership responsibilities. When an exclusive service area provider has been determined pursuant to section 25-33g, the application shall also be accompanied by a written confirmation from the exclusive service area provider, as the person that will own the water supply system, that such exclusive service area provider has received the application and is prepared to assume responsibility for the water supply system subject to the terms and conditions of the ownership agreement. Written confirmation from the exclusive service area provider shall be on a form prescribed by said department. Said department shall issue a certificate to an applicant upon determining, to said department's satisfaction, that (1) no interconnection is feasible with a water system owned by, or made available through arrangement with, the provider for the exclusive service area, as determined pursuant to section 25-33g or with another existing water system where no exclusive service area has been assigned, (2) the applicant will complete the construction or expansion in accordance with engineering standards established by regulation by said department for water supply systems, (3) ownership of the system will be assigned to the provider for the exclusive service area, when an exclusive service area provider has been determined pursuant to section 25-33g, (4) the proposed construction or expansion will not result in a duplication of water service in the applicable service area, (5) the applicant meets all federal and state standards for water supply systems, (6) except as provided in subsection (d) of this section, the person that will own the water supply system has the financial, managerial and technical resources to (A) operate the proposed water supply system in a reliable and efficient manner, and (B) provide continuous adequate service to persons served by the water supply system, (7) the proposed water supply system will not adversely affect the adequacy of nearby water supply systems, and (8) any existing or potential threat of pollution that said department deems to be adverse to public health will not affect any new source of water supply. Any construction or expansion with respect to which a certificate is required shall thereafter be built, maintained and operated in conformity with the certificate and any terms, limitations or conditions contained therein.

(d) For the purpose of the Department of Public Health's issuance of a certificate pursuant to subsection (c) of this section, when the person that will own the water supply system is a water company, as defined in section 16-1, or is not the exclusive service area provider because an exclusive service area provider has not been determined, the Public Utilities Regulatory Authority shall determine whether such person has the financial resources to (1) operate the proposed water supply system in a reliable and efficient manner, and (2) provide continuous adequate service to persons served by the water supply system.

(e) For systems serving twenty-five or more persons, but not twenty-five or more residents, at least sixty days in any one year, an application for a certificate of public convenience and necessity shall be on a form prescribed by the Department of Public Health and accompanied by a copy of the construction or expansion plans. Said department shall issue a certificate to an applicant upon determining, to its satisfaction, that: (1) No interconnection is feasible with a water system owned by, or made available through arrangement with, the provider for the exclusive service area, as determined pursuant to section 25-33g or with another existing water system where no existing exclusive service area has been assigned; (2) the applicant will complete the construction or expansion in accordance with engineering standards established by said department's regulations for water supply systems; (3) ownership of the system will be assigned to the provider for the exclusive service area, as determined pursuant to section 25-33g, if agreeable to the exclusive service area provider and said department, or may remain with the applicant, if agreeable to said department, until such time as the water system for the exclusive service area, as determined by section 25-33g, has made an extension of the water main, after which the applicant shall obtain service from the provider for the exclusive service area; (4) the proposed construction or expansion will not result in a duplication of water service in the applicable service area; (5) the applicant meets all federal and state standards for water supply systems; (6) the person that will own the water supply system has the financial, managerial and technical resources to (A) operate the proposed water supply system in a reliable and efficient manner, and (B) provide continuous adequate service to consumers served by the water supply system; (7) the proposed water supply system will not adversely affect the adequacy of nearby water supply systems; and (8) any existing or potential threat of pollution that said department deems to be adverse to public health will not affect any new source of water supply. Any construction or expansion with respect to which a certificate is required shall thereafter be built, maintained and operated in conformity with the certificate and any terms, limitation or conditions contained therein.

(f) Properties held by the Department of Energy and Environmental Protection and used for, or in support of, fish culture, natural resource conservation or outdoor recreational purposes shall be exempt from the requirements of subdivisions (1), (3) and (4) of subsections (c) and (e) of this section.

(g) The Department of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations may include measures that encourage water conservation and proper maintenance.

(P.A. 81-427, S. 1, 3; P.A. 84-330, S. 1; P.A. 86-247, S. 1, 2; P.A. 93-245; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-219, S. 3; P.A. 95-257, S. 12, 21, 58; P.A. 98-250, S. 22, 39; P.A. 07-244, S. 1; P.A. 09-220, S. 1; P.A. 11-80, S. 1; 11-242, S. 69; P.A. 16-197, S. 1.)

History: P.A. 84-330 amended Subsec. (a) to apply definition of water company “to sections 16-262n to 16-262q, inclusive, and section 8-25a”, to include municipalities in such definition and to expand the definition by including companies supplying water to not less than 15 service connections or 25 persons nor more than 250 service connections or 1,000 persons, amended Subsec. (b) to require, as a condition for issuing a certificate that determination be made that no feasible interconnection with an existing system is available and that applicant meets all federal and state standards for community water supply and amended Subsecs. (b) and (c) to require departments of public utility control and health services to jointly carry out purposes of the section; P.A. 86-247 added provision in Subsec. (b) re certificate for a community water supply system for an elderly housing project; P.A. 93-245 amended Subsec. (b) by deleting exception for elderly housing projects and adding provisions regarding excepted community water supply systems and voluntarily transferring ownership of community water supply systems; P.A. 93-381 and 93-435 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-219 made a technical change in Subsec. (a); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-250 amended Subsec. (a) to delete “nor more than two hundred fifty service connections or one thousand persons”, amended Subsec. (b) to add exception re “a water company supplying more than two hundred fifty service connections or one thousand persons” and delete reference to “community” water supply systems, and made technical changes, effective July 1, 1998; P.A. 07-244 amended Subsec. (a) to redefine “water company” to include state agencies and substitute “for at least sixty days in any one year” for “on a regular basis”, amended Subsec. (b) to limit its provisions to systems supplying water to 15 or more service connections or 25 or more persons, and to move provisions re application for certificate of public convenience and necessity into newly designated Subsec. (c), added provisions in new Subsec. (c) re agreement between water company and provider for exclusive service area, and factors to be used by department in determining whether to issue certificate, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) specifying application requirements for systems serving 25 or more persons, but not 25 or more residents, and requiring adoption of regulations pertaining to such systems; P.A. 09-220 amended Subsec. (c) by providing that application for certificate of public convenience and necessity shall be accompanied by signed ownership agreement between applicant and exclusive service area provider when such provider has been determined pursuant to Sec. 25-33g, by requiring that, in applicable cases, application shall be accompanied by written confirmation from exclusive service area provider confirming receipt of application and that such provider is prepared to assume responsibility for water supply system, by revising criteria that departments consider when granting certificate of public convenience and necessity, by specifying that Subdiv. (3) is applicable when exclusive service area provider has been determined, by adding Subdiv. (6) re financial, managerial and technical resources required of owner of water system and by making conforming changes, amended Subsec. (d) by making a technical change and amended Subsec. (e)(1)(C) by deleting language re financial, managerial and technical resources required of owner of water system and redesignating such language as Subsec. (e)(1)(F); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsecs. (c) and (d), and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (e)(1), effective July 1, 2011; P.A. 11-242 amended Subsec. (c) by adding Subdivs. (7) and (8), and amended Subsec. (e)(1) by adding Subparas. (G) and (H), re determination that proposed water supply system will not adversely affect adequacy of nearby water supply systems and that new water supply source will not be affected by threat of pollution; P.A. 16-197 amended Subsec. (a) by adding “, except as otherwise specified,”, amended Subsec. (b) by replacing “No water company” with “On and after October 1, 2016, no person or entity, including, but not limited to, a water company” and adding reference to Department of Public Health in provision re obtaining certificate of public convenience and necessity, amended Subsec. (c) by deleting references to Public Utilities Regulatory Authority, adding exception for state agency in provision re payment of fee, and adding reference to exception provided in Subsec. (d) and replacing “consumers” with “persons” in Subdiv. (6), amended Subsec. (d) by replacing provision requiring Public Utilities Regulatory Authority and Department of Public Health to adopt regulations with provision re determination of whether person that will own water supply system has financial resources to operate system and provide adequate service, amended Subsec. (e) by deleting Subdiv. (1) designator, redesignating existing Subparas. (A) to (H) as Subdivs. (1) to (8), redesignating provision re properties held by Department of Energy and Environmental Protection as Subsec. (f), and redesignating provision re adopting regulations as Subsec. (g) and amending same to replace “shall” with “may”, and made technical and conforming changes.

Cited. 44 CS 34.



Section 16-262n - Definition. Economic viability of water companies. Reviews. Failure to comply with orders. Hearings.

(a) As used in this section, sections 16-262o to 16-262q, inclusive, and section 16-262s, “water company” means either (1) a corporation, company, association, joint stock association, partnership, municipality, other entity or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to not less than two service connections or twenty-five persons, or (2) a deficient well system serving existing properties within a defined geographic area with not less than twenty-five persons served by private wells that (A) do not meet public health standards for potable water, (B) have had funding discontinued for filters provided pursuant to subsection (a) of section 22a-471 to respond to documented groundwater contamination, (C) are otherwise unable to serve the existing properties with adequate water quality, volume or pressure, or (D) limit the on-site resolution of documented wastewater disposal issues in the system.

(b) The Public Utilities Regulatory Authority, in consultation with the Department of Public Health and the Department of Energy and Environmental Protection, may review the economic viability of a water company, except a municipal water company, based upon performance measures of the company's stability and financial condition, technical and managerial expertise and efficiency, and physical condition and capacity of plant. The Public Utilities Regulatory Authority shall make recommendations for improvement or provide counseling to a reviewed water company to assist in improving the company's economic viability.

(c) Whenever any water company fails to comply with an order issued pursuant to section 16-11, 25-32, 25-33 or 25-34, concerning the availability or potability of water or the provision of water at adequate volume and pressure, or if the Public Utilities Regulatory Authority determines a water company does not possess economic viability pursuant to subsection (b) of this section, the Public Utilities Regulatory Authority, the Department of Public Health and, when its participation is required, the Department of Energy and Environmental Protection, may, or following a request from a water company filed pursuant to section 16-46, shall, after notice to public and private water companies, municipal utilities furnishing water service, municipalities or other appropriate governmental agencies in the service area of the water company, conduct a hearing in accordance with the provisions of sections 4-176e, 4-177, 4-177c and 4-180 to determine the actions that may be taken and the expenditures that may be required, including the acquisition of the water company by a suitable public or private entity, to assure the availability and potability of water and the provision of water at adequate volume and pressure to the persons served by the water company at a reasonable cost.

(P.A. 84-330, S. 2; P.A. 88-317, S. 64, 107; P.A. 93-381, S. 9, 39; P.A. 94-219, S. 4; P.A. 95-118, S. 4; 95-174, S. 1; 95-257, S. 12, 21, 58; P.A. 97-69, S. 1, 3; P.A. 11-80, S. 1; P.A. 14-94, S. 53.)

History: P.A. 88-317 added references to Secs. 4-176e, 4-177c and 4-180, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1 1993; P.A. 94-219 made existing section Subsec. (b) and added provisions as Subsec. (a) defining water company for purposes of Secs. 12-262n to 12-262q, inclusive; P.A. 95-118 in Subsec. (a) changed the reference from “sections 12-262n to 12-262q” to “sections 12-262o to 12-262q” and added provision in Subsec. (b) re request from a water company pursuant to Sec. 16-46; P.A. 95-174 amended Subsec. (a) by correcting reference from “12-262n to 12-262q” to “16-262n to 16-262q” and changing fifteen service connections to two service connections, inserted new Subsec. (b) re economic viability of water companies, relettered existing Subsec. (b) as (c), adding provisions re economic viability and Department of Environmental Protection and inserting “at a reasonable cost”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-69 added reference to Sec. 16-262s in Subsec. (a) and substituted “a suitable” for “the most suitable” in Subsec. (c), effective July 1, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 14-94 amended Subsec. (a) to redefine “water company” by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re deficient well system, effective June 6, 2014.



Section 16-262o - Acquisition of water company ordered by authority. Rates and charges. Recovery of acquisition costs.

(a) The Public Utilities Regulatory Authority, in consultation with the Department of Public Health, upon a determination that the costs of improvements to and the acquisition of the water company are necessary and reasonable, shall order the acquisition of the water company by the most suitable public or private entity. In making such determination, the authority shall consider: (1) The geographical proximity of the plant of the acquiring entity to the water company, (2) whether the acquiring entity has the financial, managerial and technical resources to operate the water company in a reliable and efficient manner and to provide continuous, adequate service to the persons served by the company, (3) the current rates that the acquiring entity charges its customers, and (4) any other factors the authority deems relevant. Such order shall authorize the recovery through rates of all reasonable costs of acquisition and necessary improvements. A public entity acquiring a water company beyond the boundaries of such entity may charge customers served by the acquired company for water service and may, to the extent appropriate, as determined by the governing body of the public entity, recover through rates all reasonable costs of acquisition and necessary improvements.

(b) Notwithstanding the provisions of any special act, the Public Utilities Regulatory Authority shall extend the franchise areas of the acquiring water company to the service area of the water company acquired pursuant to this section.

(c) On and after December 1, 1989, in the case of any proposed acquisition of a water company for which the Public Utilities Regulatory Authority has provided notice of a hearing pursuant to section 16-262n, the authority may, to encourage and facilitate such acquisition, and shall, if it orders such acquisition, require the acquiring water company, as defined in section 16-1, to implement, and revise quarterly thereafter, a rate surcharge applied to the rates of the acquired water company or of both the acquiring water company and the acquired water company, as determined by the authority, that would recover on a current basis all costs of such acquisition and of needed improvements to the acquired water company's system. Such surcharge may be designed to recover one hundred per cent of the revenues necessary to provide a net after-tax return on investment actually made in the acquisition and improvement of the acquired water company, at a rate of return equivalent to that authorized for the acquiring water company in its last general rate proceeding. The authority shall, not later than December 1, 1989, adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(d) Not later than sixty days after the issuance of an order for an acquisition pursuant to this section, the acquired water company shall properly execute and deliver to the acquiring water company all documents necessary to complete the transfer of title to all real and personal property that is the subject of the acquisition order, including, but not limited to, land, structures, easements, and every estate, right or interest therein, to the entity ordered to acquire such water company. If the acquired company fails to deliver such documents in accordance with this subsection, the acquiring company shall notify the Public Utilities Regulatory Authority of such failure to act. Upon receipt of such notice, the authority shall petition the Superior Court to enforce the provisions of its acquisition order. Nothing in this subsection shall deprive any entity of the compensation rights set forth in section 16-262q.

(P.A. 84-330, S. 3; P.A. 89-261, S. 3, 4; P.A. 93-380, S. 1, 19; 93-381, S. 9, 39; P.A. 94-219, S. 5; P.A. 95-257, S. 12, 21, 58; P.A. 05-224, S. 1; P.A. 11-80, S. 1.)

History: P.A. 89-261 added new Subsec. (d) re recovery of costs of acquisition of a water company; P.A. 93-380 amended Subsec. (a) by specifying the public entity determines when recovering costs through rates is appropriate, deleted Subsec. (c) regarding rates charged customers of water company acquired by public entity, relettered Subsec. (d) as (c) and amended provisions to define acquiring water companies as those defined in Sec. 16-1, effective June 30, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-219 added new Subsec. (a)(3) requiring the department to consider the current rates that the acquiring entity charges its customers and renumbered the remaining Subdiv. accordingly; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-224 added Subsec. (d) re execution and delivery of documents, effective July 6, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 219 C. 121.



Section 16-262p - Improvements by acquiring entity.

Any recipient of an order pursuant to section 16-262o shall make improvements it determines are necessary within a reasonable time after transfer of the company to the acquiring entity to assure the availability and potability of water and the provision of water at adequate volume and pressure to the persons served by the water company. The water company shall immediately take the steps necessary for the transfer of the company to the acquiring company, municipal water authority, municipality or other public or private entity.

(P.A. 84-330, S. 4; P.A. 93-380, S. 2, 19.)

History: P.A. 93-380 specified that the recipient determines what improvements are necessary and that they be made within a reasonable time, effective June 30, 1993.

Cited. 219 C. 121.



Section 16-262q - Compensation for acquisition of water company.

Compensation for the acquisition of a water company pursuant to section 16-262o shall be determined by the procedures for determining compensation under section 25-42 or by agreement between the parties, provided the Public Utilities Regulatory Authority in consultation with the Department of Public Health, after a hearing, approves such agreement. The provisions of this section shall not apply to the sale of a private water company to a municipally owned and operated water company providing service in such municipality. In such cases, if the parties determine compensation for such acquisition by agreement the sale may proceed without the approval of the Public Utilities Regulatory Authority.

(P.A. 84-330, S. 5; P.A. 93-381, S. 9, 39; May Sp. Sess. P.A. 94-4, S. 11, 85; P.A. 95-160, S. 64, 69; 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May Sp. Sess. P.A. 94-4 exempted sales of private water companies to a municipally owned and operated water company, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 219 C. 121.



Section 16-262r - Satellite management of water companies. Expedited rate proceedings.

(a) As used in this section:

(1) “Provider water company” means a water company, as defined in section 16-1, which provides satellite management services.

(2) “Recipient water company” means a water company, as defined in section 25-32a, which receives satellite management services.

(3) “Satellite management services” includes any of the following services relating to public water systems: Operation, maintenance, administration, emergency and scheduled repairs, monitoring and reporting, billing, operator training and the purchase of supplies and equipment.

(b) A provider water company may provide satellite management services to a recipient water company.

(c) In any proceeding pursuant to section 16-19 on a rate amendment proposed by a provider water company, the Public Utilities Regulatory Authority shall review any revenue derived and expenses incurred from satellite management services provided by the provider water company, and the authority, if it deems appropriate, may deem such revenue and expenses to be excluded for purposes of rate-making under said section 16-19.

(d) The authority, if it deems appropriate, may equalize the rates charged to customers by a provider water company and a recipient water company having fifty or more consumers, which are participating in a satellite management services arrangement. The authority may phase in such equalization over a period of time.

(e) Notwithstanding any provision of subdivision (4) of subsection (a) of section 16-19e, the authority, if it deems appropriate, may award a premium rate of return to a provider water company, in accordance with the provisions of subdivisions (1), (2), (3) and (5) of subsection (a) of section 16-19e, on any water system which the company voluntarily acquires or acquires pursuant to an order issued under section 16-262o.

(P.A. 85-259, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 219 C. 121.



Section 16-262s - Voluntary acquisition of water company. Surcharges. Rate of return.

(a)(1) In the case of a proposed acquisition of a water company that is not economically viable, as determined by the Public Utilities Regulatory Authority in accordance with the criteria provided in subsection (b) of section 16-262n, by a water company that is economically viable, as determined by the authority in accordance with said criteria, upon petition of the acquiring water company and after notice and hearing, the authority may allow the acquiring water company to implement, and revise quarterly thereafter, a rate surcharge applied to the rates of the acquired water company or of both the acquiring water company and the acquired water company, as determined by the authority, that would recover on a current basis those costs of such acquisition, including a reasonable acquisition premium, and of needed improvements to the acquired water company's system, to the extent the authority deems such costs appropriate. The regulations adopted by the authority pursuant to section 16-262o shall apply for purposes of this section.

(2) The Public Utilities Regulatory Authority may allow the recovery of such reasonable acquisition premium when it is demonstrated that such proposed acquisition shall provide benefits to customers by (A) enhancing system viability, or (B) avoiding capital costs or savings in operating costs, or as otherwise determined by the authority. If an acquisition premium is authorized, the excess of the acquisition cost over the depreciated original cost shall be added to the rate base to be amortized as an addition to expenses over a reasonable period of time with corresponding reductions in the rate base.

(b) In the case of a proposed acquisition of a water company that is not economically viable, as determined by the Public Utilities Regulatory Authority in accordance with the criteria provided in subsection (b) of section 16-262n, by a water company that is economically viable, as determined by the authority in accordance with said criteria, the authority may, as part of the acquiring water company's next general rate case, award a premium rate of return to such acquiring water company when it is demonstrated that such proposed acquisition will provide benefits to customers by (1) enhancing system viability, or (2) avoiding capital costs or saving in operating costs, or as otherwise determined by the authority.

(c) In lieu of all or part of a rate surcharge, the authority may allow the acquiring water company to defer such costs of such acquisition for subsequent collection as part of its next general rate case.

(P.A. 97-69, S. 2, 3; P.A. 11-80, S. 1; P.A. 13-78, S. 8.)

History: P.A. 97-69 effective July 1, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 designated existing provisions as Subsec. (a)(1) and amended same to add provision re reasonable acquisition premium, added Subsec. (a)(2) re determination of reasonable acquisition premium, added Subsec. (b) re premium rate of return in next general rate case, and added Subsec. (c) re deferring costs of acquisition for collection as part of next general rate case, effective June 5, 2013.



Section 16-262t - Action for receivership of rent and common expenses by water companies; petition; hearing; appointment; duties; termination.

(a)(1) Upon default of the owner, agent, lessor or manager of a residential dwelling or dwellings who is billed directly by a water company or by a municipal water utility for water service furnished to such building or buildings, such company or municipal utility may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy or common expenses, as defined in section 47-202, for any dwelling or dwellings for which the owner, agent, lessor or manager is in default. The court or judge shall forthwith issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor or manager or his agent in a manner most reasonably calculated to give notice to such owner, agent, lessor or manager as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question. If a petition or petitions are filed by a single petitioner regarding more than one building under the same ownership, the court shall, if practicable, appoint a common receiver for all such buildings and, if filed as separate actions, may consolidate such petitions and treat them as a single action.

(2) A hearing shall be had on such order no later than seventy-two hours after its issuance or the first court day thereafter. The sole purpose of such a hearing shall be to determine whether there is an amount due and owing between the owner, agent, lessor or manager and the company or municipal utility. The court shall make a determination of any amount due and owing and any amount so determined shall constitute a lien upon the real property of such owner. A certificate of such amount may be recorded in the land records of the town in which such property is located describing the amount of the lien and the name of the party in default. When the amount due and owing has been paid, the company or municipality shall issue a certificate discharging the lien and shall file the certificate in the land records of the town in which such lien was recorded.

(3) Not more than ten days after receipt of the order of appointment by the receiver, such receiver shall provide written notice to all occupants of the building or buildings, delivered separately to each dwelling unit, stating that the receiver has been authorized to collect all rents or payments for use and occupancy or common expenses, as defined in section 47-202, due from such occupant and that the owner, agency, lessor or manager, as the case may be, is prohibited from collecting such rents or payments for use and occupancy or common expenses. The notice shall include the address to which payments are to be made and a telephone number at which the receiver can be contacted. The notice shall be in plain and simple language and shall be written in English and in Spanish. A copy of the court order appointing the receiver and authorizing the collection of rents shall be attached to the notice.

(4) The receiver appointed by the court shall collect all rents or payments for use and occupancy or common expenses forthcoming from the occupants of the building or buildings in question in place of the owner, agent, lessor or manager. The court may authorize the receiver to make reasonable repairs and provide reasonable maintenance to the premises, as determined by the court, the reasonable cost of which shall be added to the total amount due and owing from the owner, agency, lessor or manager. The receiver may also petition the court to obtain any remedy available under chapter 906 against such owner, agent, lessor or manager in order to recover amounts due as determined under subdivision (2) of this subsection and continuing charges for such water service until all such charges and other costs have been paid.

(5) The receiver shall pay to the petitioner, other supplier or receiver, as is appropriate, from such rents or payments for use and occupancy or common expenses from such building or buildings, in the following priority: (A) For electric, gas, telephone, water or heating oil supplied on and after the date of his appointment and for the reasonable cost of repairs and maintenance made or provided pursuant to subdivision (4) of this subsection; (B) for such reasonable fees and costs determined by the court to be due the receiver; (C) for reasonable attorney's fees and costs incurred by the petitioner; and (D) for any arrearage found by the court to be due and owing the company or municipal utility from the owner, agent, lessor or manager for service provided such building or buildings. The owner, agent, lessor or manager shall be liable for all such costs. Any moneys remaining thereafter shall be turned over to the owner, agent, lessor or manager. The court may order an accounting to be made at such times as it determines to be just, reasonable and necessary.

(b) Any receivership established pursuant to subsection (a) of this section, shall be terminated by the court upon its finding that the arrearage which was the subject of the original petition or petitions have been satisfied for all buildings subject to the receivership, or that all occupants of a building have agreed to assume liability in their own names for prospective service supplied by the petitioner, or that the building has been sold and the new owner has assumed liability for prospective service supplied by the petitioner.

(c) On motion by the receiver, the court may authorize the receiver to institute a summary process action pursuant to chapter 832 against an occupant, upon a prima facie showing that: (1) The occupant has received notice in accordance with subdivision (3) of subsection (a) of this section; (2) the receiver has made reasonable efforts to supplement such notice with other written and oral notice; (3) after the occupant has received notice in accordance with subdivision (3) of subsection (a) of this section, payments equal to one month's rent or use and occupancy have not been made by or on behalf of the occupant during the most recent sixty consecutive days; and (4) the duty to make such payments has not been suspended as a result of the condition of the premises or any applicable preoccupancy certification requirements. In any such summary process action, the receiver shall be subject to all claims and defenses that the occupant could assert against the owner, agent, lessor or manager of the dwelling.

(d) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(e) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy or common expenses, as defined in section 47-202, from any occupant of a building or buildings subject to an order appointing a receiver or who in any other way interferes with the receiver in the performance of his duties shall be found, after due notice and hearing, to be in contempt of court.

(f) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to residential rental property under court supervision, rent or use and occupancy payments and common expenses, as defined in section 47-202, shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(P.A. 98-102, S. 2; P.A. 13-78, S. 11.)

History: P.A. 13-78 amended Subsec. (a)(4) to add provision re court petition to obtain remedy for amounts due and continuing charges for water service, effective June 5, 2013.



Section 16-262u - Replacement and repair of water service connections. Granting of exceptions.

(a) For purposes of this section, (1) “service connection” means the service pipe from the water main to the curb stop, at or adjacent to the street line or the customer’s property line, and such other valves or fittings as the water company, as defined in section 16-1, may require at or between the water main and the curb stop, but excluding the curb box, (2) “service pipe” means the curb box and the pipe from the curb stop to the place of consumption, and (3) “main” means a water pipe, owned, operated and maintained by a water company, which is used for the purpose of transmission and distribution of water, but is not a water service pipe.

(b) In the case of a water company having annual revenues of twenty thousand dollars or more, all replacements and repairs of service connections shall be by the company at its own expense.

(c) The service pipe shall extend through that point on the customer’s property line or the street line easiest of access to the water company from its existing distribution system and, where practicable, from a point at right angles to the existing water main in front of the premises to be served. Service pipes shall not cross intervening properties or operate in place of a proper water main extension running in the street and fronting the property except as noted in subsections (d) and (f) of this section. The water company shall have the discretion to approve or disapprove of the proposed location of the service pipe.

(d) The property owner, upon written request to the water company, may be granted an exception to allow a service pipe to cross intervening properties provided proper easements are in place, the construction complies with the company’s rules and regulations and there is adequate water pressure to serve the property. The property owner may request such exception only under very exceptional hardship circumstances and then only on a case-by-case basis. Documentation shall be furnished to demonstrate that the proposed service pipe will ultimately serve no more than one premises, otherwise a water main extension shall be installed. The following shall not constitute sufficient cause for granting an exception: (1) When the intent is to avoid the time and expense of a proper main extension, and proper service pipe installation, or other reasonable engineering solution in conformance with good engineering standards of practice, (2) when the intent is to perpetuate an existing nonconforming condition through an extension or replacement of an existing nonconforming service pipe, or (3) when an easement is proposed without sufficient evidence to show that alternative ownership of a suitable strip of land to establish frontage on a road is not feasible.

(e) Upon approval of an application pursuant to subsection (d) of this section, the water company shall provide notice to the authority of the location of the property.

(f) If a property owner cannot demonstrate in his or her application to the water company that such property owner meets the conditions established in subsection (d) of this section or disputes the decision of the water company regarding such application, such property owner or such water company on behalf of such property owner may file a request with the authority for an exception.

(P.A. 03-175, S. 1; P.A. 15-180, S. 1.)

History: P.A. 15-180 amended Subsec. (a) by adding Subdiv. (3) defining “main”, added Subsec. (c) re service pipe location, added Subsec. (d) re property owner request for exception to water company, added Subsec. (e) re approval of application and notice to authority, and added Subsec. (f) re filing request for exception with authority.



Section 16-262v - Water company infrastructure projects: Definitions.

For purposes of this section:

(1) “Eligible projects” means those water company plant projects not previously included in the water company's rate base in its most recent general rate case and that are intended to improve or protect the quality and reliability of service to customers, including (A) renewal or replacement of existing infrastructure, including mains, valves, services, meters and hydrants that have either reached the end of their useful life, are worn out, are in deteriorated condition, are or will be contributing to unacceptable levels of unaccounted for water, or are negatively impacting water quality or reliability of service if not replaced; (B) main cleaning and relining projects; (C) relocation of facilities as a result of government actions, the capital costs of which are not otherwise eligible for reimbursement; (D) purchase of leak detection equipment or installation of production meters, and pressure reducing valves; (E) purchase of energy efficient equipment for water company operations; (F) capital improvements necessary to comply with flow regulations adopted pursuant to section 26-141b; and (G) reasonable and necessary system improvements required for a water system acquisition approved by the authority.

(2) “Authority” means the Public Utilities Regulatory Authority.

(3) “Infrastructure assessment report” means a report filed by a water company with the authority that identifies water system infrastructure needs and the company's criteria for determining the priority for eligible projects related to infrastructure.

(4) “Pretax return” means the revenue necessary, after deduction of depreciation and property taxes, to produce net operating income equal to the water company's weighted cost of capital as approved by the authority in the company's most recent general rate case multiplied by the new original cost of eligible projects.

(5) “Reconciliation adjustment” means the difference between revenues actually collected through the water infrastructure and conservation adjustment and the amount allowed under the WICA for that period for the eligible projects. The amount of revenues overcollected or undercollected through the adjustment will be recovered or refunded, as appropriate, as a reconciliation adjustment over a one-year period commencing on April first.

(6) “Water company” means a water company, as defined in section 16-1, that has filed for approval an individual infrastructure assessment report to support a request for a WICA adjustment.

(7) “Water Infrastructure and Conservation Adjustment (WICA)” means an adjustment applied as a charge or credit to a water company customers' rates to recover the WICA costs of eligible projects.

(8) “WICA costs” means the depreciation and property tax expenses and associated return on completed eligible projects.

(9) “WICA revenues” means the revenues provided through a water infrastructure and conservation adjustment for eligible projects.

(P.A. 07-139, S. 1; P.A. 11-80, S. 1; P.A. 13-78, S. 6.)

History: P.A. 07-139 effective June 19, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 amended Subdiv. (1) to redefine “eligible projects” by adding Subparas. (E), (F) and (G) re additional projects, effective June 5, 2013.



Section 16-262w - Water company rate adjustment mechanisms.

(a) The Public Utilities Regulatory Authority may authorize a water company to use a rate adjustment mechanism, such as a water infrastructure and conservation adjustment (WICA), for eligible projects completed and in service for the benefit of the customers. A water company may only charge customers such an adjustment to the extent allowed by the authority based on a water company's infrastructure assessment report, as approved by the authority and upon semiannual filings by the company which reflect plant additions consistent with such report. The authority, in consultation with the Office of Consumer Counsel, shall conduct the proceeding in accordance with the provisions of section 16-18a.

(b) On or before ninety days after June 19, 2007, the authority shall initiate a generic docket on what shall be included in a water company's infrastructure assessment report and annual reconciliation reports and the criteria for determining priority of eligible projects. The authority shall provide public notice with a deadline for interested parties to submit recommendations on the report contents and criteria. The authority may hold a hearing on the generic docket but shall issue a decision on the docket not later than one hundred eighty days after the deadline for interested parties to submit their recommendations on the report contents and criteria.

(c) The water company shall file their individual infrastructure assessment report with the authority and such report shall identify the water system infrastructure needs and a water company's criteria for determining priority for eligible projects related to infrastructure. The authority shall address such criteria in its docket initiated pursuant to subsection (b) of this section. Criteria may include, but shall not be limited to, (1) age, material or condition of the facilities; (2) extent and frequency of main breaks or interruption of service; (3) adequacy of pressure; (4) head loss; (5) availability of fire flows; and (6) the potential of such projects to improve system integrity and reliability.

(d) The authority shall approve a water company's individual infrastructure assessment report upon determining that the company has demonstrated through generally accepted engineering practices (1) the infrastructure projects considered for renewal or replacement are eligible projects; (2) such projects will benefit customers by improving water quality, system integrity or service reliability; (3) they adhere to the criteria established for determining priority for infrastructure projects; and (4) there is a sufficient level of investment in infrastructure. The authority may hold a hearing to solicit input on a water company's individual infrastructure assessment report provided a decision on the assessment is made not later than one hundred eighty days after filing. Any such report not approved, rejected or modified by the authority within such one-hundred-eighty-day period shall be deemed to have been approved.

(e) Notwithstanding the provisions of section 16-19, upon authority approval of a water company's individual infrastructure assessment report, the water company may charge the WICA for eligible projects in addition to such water company's existing rate schedule pursuant to subsection (f) of this section and the procedures and customer notification requirements in subsections (g) and (h) of this section.

(f) The WICA adjustment shall be calculated as a percentage, based on the original cost of completed eligible projects multiplied by the applicable rate of return, plus associated depreciation and property tax expenses related to eligible projects and any reconciliation adjustment calculated pursuant to subsection (j) of this section as a percentage of the retail water revenues approved in its most recent rate filing for the regulated activities of said water company.

(g) A water company may impose the WICA adjustment for eligible projects as a charge or credit on customers' bills at intervals of not less than six months, commencing on either January first, April first, July first or October first in any year. No proposed WICA charge or credit shall become effective until the Public Utilities Regulatory Authority has approved such charges or credits pursuant to an administrative proceeding. The authority may receive and consider comments of interested persons and members of the public at such a proceeding, which shall not be considered a contested case for purposes of title 4, this section or any regulation adopted thereunder. Such administrative proceeding shall be completed not later than thirty days after the filing of an application by a water company or within a time period as otherwise established in the generic docket conducted pursuant to subsection (b) of this section. Any approval or denial of the authority pursuant to this subsection shall not be deemed an order, authorization or decision of the authority for purposes of section 16-35. Notwithstanding the provisions of this section, if the authority has not rendered an approval or denial concerning any such application within the established timeframe, the proposed charges or credits shall become effective at the option of the company pending the authority's finding with respect to such charges, provided the company will refund its customers any such amounts collected from them in excess of the charges approved by the authority in its finding.

(h) Water companies shall notify customers through a bill insert or other direct communications when the adjustment is first applied and the WICA charge or credit shall appear as a separate item on customers' bills.

(i) The amount of the WICA applied between general rate case filings shall not exceed ten per cent of the water company's annual retail water revenues approved in its most recent rate filing, and shall not exceed five per cent of such revenues for any twelve-month period. The amount of the adjustment shall be reset to zero as of the effective date of new base rates approved pursuant to section 16-19 and shall be reset to zero if the company exceeds the allowable rate of return by more than one hundred basis points for any calendar year.

(j) On or before February twenty-eighth of each year, a water company shall submit to the authority an annual reconciliation report for any WICA charges applied to customers' rates through December thirty-first of the previous calendar year. Such reconciliation report shall identify those projects that have been completed, demonstrate that the WICA charges are limited to eligible projects that are in service and used and useful as of the end of the calendar year, and include any other information required as a result of the generic docket conducted pursuant to subsection (b) of this section. The company shall indicate in its report any significant changes in the extent of infrastructure spending, the priorities for determining eligible projects or the criteria established in the infrastructure assessment report. In addition, the reconciliation report shall compare the WICA revenues actually collected to the allowed amount of the adjustment. If upon completion of the review of the annual reconciliation report the authority determines that a water company overcollected or undercollected the WICA adjustment, the difference between the revenue and costs for eligible projects will be recovered or refunded, as appropriate, as a reconciliation adjustment over a one-year period commencing on April first. The company shall refund the customers with interest for any overcollection but shall not be eligible for interest for any undercollection.

(P.A. 07-139, S. 2; P.A. 11-80, S. 1; P.A. 13-78, S. 7.)

History: P.A. 07-139 effective June 19, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 amended Subsec. (i) to increase cap on amount of WICA applied between general rate case filings from 7.5% to 10%, effective June 5, 2013.



Section 16-262x - Termination of residential utility service. Requirements.

(a) A person seeking to terminate electric, gas, telecommunications or water service to a residential dwelling shall provide to the electric distribution, gas, telecommunications or water company, electric supplier or municipal utility providing such service either (1) identification, as defined in section 16-49e, (2) the password previously provided by the customer of record for such service, (3) the customer code provided by the company, supplier or utility, or (4) other reasonable identification method established by the company, supplier or utility sufficient to establish that the person authorizing the termination is the customer of record or the customer's authorized representative. Such company, supplier or utility shall not terminate service if the person does not provide such reasonable identification.

(b) If a person or entity, other than a customer of record or the customer's authorized representative, seeks to terminate electric, gas, telecommunications or water service to a residential dwelling, the company, supplier or utility shall not terminate service unless, nine or more days prior to the requested termination date, the company, utility or supplier sends a notification letter to the customer of record at the customer's last-known address.

(c) Notwithstanding the requirements of this section, an electric distribution, gas, telecommunications or water company, electric supplier or municipal utility may terminate service at any time (1) upon request of a state or local fire or police authority, (2) upon determination by the company, supplier or utility that failure to terminate the service may adversely impact safety or the public health, or (3) upon the company's, supplier's or utility's compliance with applicable statutes or Public Utilities Regulatory Authority regulations governing termination of service not requested by the customer.

(P.A. 09-31, S. 1; P.A. 11-80, S. 1.)

History: P.A. 09-31 effective July 1, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c), effective July 1, 2011.



Section 16-262y - Water company revenue adjustment mechanism.

(a) For purposes of this section, (1) “revenue adjustment mechanism” means a mechanism that reconciles in rates the difference between the actual revenues of a water company and allowed revenues, (2) “actual revenues” means the revenues received or accrued by a water company for water sales for a calendar year, including sales for resale and approved miscellaneous charges, authorized by the Public Utilities Regulatory Authority pursuant to sections 16-19 and 16-262w, and those revenues authorized for customers acquired pursuant to section 16-43, 16-262o or 16-262s since the last general rate case of the company, (3) “allowed revenues” means revenues for a water company for water sales for a calendar year, including sales for resale and approved miscellaneous charges, authorized by the authority pursuant to sections 16-19 and 16-262w, and shall include customer growth from an acquisition approved by the authority pursuant to section 16-43, 16-262o or 16-262s since the last general rate case of such company, and (4) “water company” has the same meaning as provided in section 16-1.

(b) (1) The authority shall not render any draft or final decision in a general rate case of a water company pending before the authority on June 5, 2013, without approving a revenue adjustment mechanism for such company.

(2) After approval of a revenue adjustment mechanism pursuant to subdivision (1) of this subsection, such mechanism shall be authorized by the authority annually thereafter until such time as such company files its next general rate case. Such company shall file with the authority an annual reconciliation of actual revenues to allowed revenues that shall include a report of the changes in water demands and any measures such company has taken to promote water conservation.

(c) (1) On or after June 5, 2013, and before a water company with actual revenues at least one per cent less than allowed revenues files for its next general rate case pursuant to section 16-19, such company may request, and the Public Utilities Regulatory Authority shall initiate, a docket for a limited reopener to approve a revenue adjustment mechanism.

(2) After approval of a revenue adjustment mechanism pursuant to subdivision (1) of this subsection, such mechanism shall be authorized by the authority annually thereafter until the later of the sixth year after either (A) the last general rate case, (B) the initial establishment of such mechanism by a company, or (C) the company’s prior rate case is reopened and either (i) rate levels are reset by the authority, (ii) WICA surcharges are rolled into base rates, or (iii) other authorized changes in rates are made pursuant to a settlement agreement or other action by the authority. After such six-year period, the authority may authorize continuation of the revenue adjustment mechanism for up to an additional three-year period upon request by the company, pursuant to a filing with the authority at least ninety days before the revenue adjustment mechanism is due to be discontinued. The authority shall act on such request within such ninety-day period in an uncontested proceeding. Such company shall file with the authority an annual reconciliation of actual revenues to allowed revenues that shall include a report of the changes in water demands and any measures such company has taken to promote water conservation. As used in this section, “WICA” has the same meaning as “Water Infrastructure and Conservation Adjustment (WICA)”, as provided in section 16-262v.

(d) (1) A water company may request during a general rate case filed pursuant to section 16-19, and the Public Utilities Regulatory Authority shall approve, a revenue adjustment mechanism.

(2) After approval of a revenue adjustment mechanism pursuant to subdivision (1) of this subsection, such mechanism shall be authorized by the authority annually thereafter until such time as such company files its next general rate case. Such company shall file with the authority an annual reconciliation of actual revenues to allowed revenues that shall include a report of the changes in water demands and any measures such company has taken to promote water conservation.

(e) A revenue adjustment mechanism approved pursuant to subsection (b), (c) or (d) of this section shall be implemented through a modification to the authorized rates or a rate surcharge or recorded as a deferral on the balance sheet for recovery in rates at the time of the next general rate case filed by a water company pursuant to section 16-19. Any under-recovery or over-recovery of the revenue adjustment or deferred amount of the previous year shall be included in the calculation of the subsequent annual adjustment or general rate case proceeding, whichever occurs first.

(f) Concurrent with implementation of a revenue adjustment mechanism pursuant to subsection (b), (c) or (d) of this section, the authority shall establish an earnings sharing mechanism that provides for any earnings in excess of the allowed return on equity to be shared equally between ratepayers and shareholders.

(P.A. 13-78, S. 3; P.A. 14-134, S. 17; P.A. 15-178, S. 1.)

History: P.A. 13-78 effective June 5, 2013; P.A. 14-134 amended Subsec. (c)(1) by making a technical change, effective June 6, 2014; P.A. 15-178 amended Subsec. (c)(2) by replacing requirements re time until which mechanism is authorized, adding provision allowing authority to authorize continuation of revenue adjustment mechanism, adding provision requiring authority to act on request within 90-day period and adding definition of “WICA”.



Section 16-262z - Properties served by deficient well systems. Extension of service by water company.

The Public Utilities Regulatory Authority, in consultation with the Department of Public Health, may, upon application of a water company, as defined in section 16-1, order such water company to extend its system to serve properties that the authority determines are served by a deficient well system, as described in subdivision (2) of subsection (a) of section 16-262n, if the authority determines that the net costs of extending water service are reasonable. The cost recovery, rates and charges of such extension shall be treated in the same manner as provided for acquisitions pursuant to section 16-262o or 16-262s.

(P.A. 14-94, S. 50.)

History: P.A. 14-94 effective June 6, 2014.






Chapter 284 - Natural Gas Pipelines

Section 16-263 - Power to construct and operate natural gas pipeline.

Any corporation organized under the laws of this state or of any other state or of the United States for the purpose of constructing and operating a natural gas pipeline, which corporation holds a certificate of public convenience and necessity issued under the provisions of the federal Natural Gas Act, approved June 21, 1938, as it may be amended, authorizing such corporation to construct and operate a natural gas pipeline or pipelines and appurtenant facilities within this state, is authorized, upon compliance with the provisions of sections 16-264 to 16-267, inclusive, to acquire by condemnation and to enter upon, take and use such lands, rights-of-way, easements or other interests in land in this state as are necessary for the construction, operation, maintenance and alteration of such pipeline or pipelines and the installation of compressor stations, appliances and other appurtenant equipment, and to operate the same subject to the terms and conditions hereinafter set forth; provided such corporation shall be held to pay all damages that may arise to any person or persons from any such taking.

(March, 1950, S. 2617d.)

Cited. 138 C. 370. Act held constitutional; taking of temporary interest in land is authorized. Id., 582. Cited. 162 C. 56.

Cited. 5 CA 189.

Cited. 19 CS 11; 20 CS 51.



Section 16-264 - Filing of certificate of public convenience. Eminent domain.

Any such corporation seeking the benefits of sections 16-263 to 16-269, inclusive, shall file with the Secretary of the State a certified copy of the certificate of public convenience and necessity issued to such corporation under the provisions of said federal Natural Gas Act. Upon the filing of such certificate and, in the case of a corporation organized under the laws of any state other than Connecticut, upon compliance with the provisions of sections 33-920 and 33-922, such corporation shall be entitled and empowered to take by eminent domain such land, rights-of-way, easements or other interests in land in this state as are necessary for the construction, operation, maintenance and alteration of such pipeline or pipelines and for the installation of compressor stations, appliances or other appurtenant equipment.

(March, 1950, S. 2618d; February, 1965, P.A. 574, S. 23; P.A. 96-271, S. 161, 254.)

History: 1965 act deleted references to repealed statutes and added sections 33-396, 33-399 and 33-400; P.A. 96-271 replaced reference to “sections 33-396, 33-399 and 33-400” with “sections 33-920 and 33-922”, effective January 1, 1997.

See Sec. 16-280 re filing of copy of certificate with Secretary of the State.

Cited. 138 C. 370. Act held constitutional; taking of temporary interest in land is authorized. Id., 582.

Cited. 20 CS 51.



Section 16-265 - Certain property exempted from eminent domain.

No lands or rights-of-way or easements therein shall be taken by eminent domain under the provisions of sections 16-263 to 16-269, inclusive, in any public street or highway, public park or reservation or other public property, or within the location of any railroad company, as defined in section 13b-199, or other public utility company; provided such pipeline or pipelines may be constructed under or through any public highway or street, public park or reservation or other public property if the method of such construction and the plans and specifications therefor have been approved by the authority having jurisdiction over the maintenance of such public highway or street, public park or reservation or other public property; and provided such pipeline or pipelines may be constructed over or across the location of any railroad company, as defined in section 13b-199, or other public utility company by agreement with such railroad company or other public utility company or, in the event of failure so to agree, then with the approval of and in such manner as may be determined by the Public Utilities Regulatory Authority.

(March, 1950, S. 2619d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 118, 348; P.A. 85-246, S. 16; P.A. 11-80, S. 1; P.A. 14-134, S. 5.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-246 deleted references to street railway companies; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-134 made technical changes, effective June 6, 2014.

Cited. 138 C. 370. Act held constitutional; taking of temporary interest in land is authorized. Id., 582.

Constitutionality upheld; immediate entry onto property upon deposit of sum with court to cover damages. 17 CS 327.



Section 16-266 - Procedure for determining damages.

If any such corporation and the person or persons to whom damages may arise from any taking under the provisions of sections 16-263 to 16-269, inclusive, of any land, right-of-way, easement or other interest in land are unable to effect an agreement on the amount of such damages, such corporation may prefer a petition to the superior court for the judicial district in which the property lies or to a judge of said court if said court is not in session praying that such compensation may be determined, which petition shall describe such property to be taken and the use to which it is to be devoted and shall be accompanied by a summons signed by competent authority and served as process in civil actions before said court, notifying the owner or owners of such property and all persons interested in such property to appear before said court or such judge, and thereupon said court or judge shall appoint a committee of three disinterested persons, who shall be sworn before commencing their duties. Such committee after giving reasonable notice to the parties shall view the property in question, hear the evidence, ascertain the value, assess just damages to the owner or owners of such property and report its doings to said court or judge. Said court or judge may accept such report or may reject it for irregular or improper conduct by such committee in the performance of its duties. If the report is rejected, said court or judge shall appoint another committee, which shall proceed in the same manner as the first committee was required to proceed. If the report is accepted, such acceptance shall have the effect of a judgment in favor of the owner of the property against such corporation for the amount of the assessment made by such committee and, except as otherwise provided by law, execution may issue therefor. Said court or such judge shall make any order necessary to protect the rights of all the parties interested. Except as provided in section 16-267, such property shall not be entered upon and used by such corporation until the amount of such damages is paid to the party or parties to whom such damages are due, or deposited for his or their use with said court, and upon such payment or deposit such property or such rights or easements therein shall become the property of such corporation. The expenses or costs of any such hearing shall be taxed by such court or judge and paid by such corporation. If the amount of the damages awarded to any such property owner exceeds the amount offered to such property owner by such corporation for such land, rights-of-way, easements or interest in land prior to the preferring of such petition to such court or judge, such court or judge shall award to such property owner such attorney and appraisal fees as the court may determine to be reasonable.

(March, 1950, S. 2620d; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.

Cited. 138 C. 370. Act held constitutional; taking of temporary interest in land is authorized. Id., 582. Cited. 144 C. 217; Id., 509. Public utility corporations and their stockholders are not excepted. Id., 516. Proper measure of damages is the difference between market value of the whole tract as it lay before the taking and market value of what remained of it thereafter. 145 C. 83. Cited. 236 C. 710.

Cited. 5 CA 189; 43 CA 47.

Court has no jurisdiction to hear eminent domain action for acquisition of pipeline right-of-way when plaintiff company made no offer to purchase land. 17 CS 250. Immediate possession denied where there is a lack of emergency. Id., 263. Where committee's report reversible error, new committee appointed. 18 CS 468. Where there is proof of public fear of explosion from natural gas transmission lines, depreciation in market value is a legitimate element of compensation. 19 CS 475. Court has jurisdiction to make allowances for attorney and appraisal fees after entry of judgment accepting report; right of reimbursement arises in property owner after entry of judgment accepting report. 20 CS 445. Cited. 24 CS 391.



Section 16-267 - Temporary use of property pending condemnation.

When at any stage of condemnation proceedings brought under sections 16-263 to 16-269, inclusive, it appears to the court or judge before whom such proceedings are pending that the public interests will be prejudiced by delay, said court or judge may direct that such corporation be permitted to enter immediately upon the property to be taken and devote it temporarily to the public use specified in such petition upon the deposit with said court of a sum to be fixed by said court or judge, upon notice to the parties of not less than ten days, and such sum when so fixed and paid shall be applied so far as it may be necessary for the purpose of the payment of any award of damages which may be made, with interest thereon from the date of such entry upon such property, and the remainder if any returned to such corporation. If such petition is dismissed or no award of damages is made or the proceedings are abandoned by such corporation, said court or judge shall direct that the money so deposited, so far as it may be necessary, shall be applied to the payment of any damages that the owner of such property or other parties in interest may have sustained by such entry upon and use of such property, and the costs and expenses of such proceedings, such damages to be ascertained by said court or judge or a committee to be appointed for that purpose, and if the sum so deposited is insufficient to pay such damages and all costs and expenses so awarded, judgment shall be entered against such corporation for the deficiency to be enforced and collected in the same manner as a judgment in the Superior Court; and the possession of such property shall be restored to the owner or owners thereof.

(March, 1950, S. 2621d.)

Cited. 138 C. 370. Act held constitutional; taking of temporary interest in land is authorized. Id., 582. No abuse of discretion in order terminating stay of execution. 139 C. 36. Depreciation in value due to failure to leave premises within confines of easement and adjoining it in as good condition as they were in prior to the construction is proper element of damages in condemnation proceeding. 144 C. 509.

Where pipeline company obtains right of immediate entry, only damage which committee could allow is damage which could have been allowed under Sec. 16-266, except where proceedings are dismissed or abandoned prior to final award. 19 CS 15. Right to damages where pipeline company obtained right to immediate entry under a certificate of public convenience and necessity which was later nullified. 20 CS 52. Proceedings are pending before the court from the time the case is returned to the court even though the return day has not arrived. 25 CS 450.



Section 16-268 - Duties of corporation.

Any such pipeline shall be laid at least twenty-four inches below the surface of the soil and the soil above such pipelines shall be graded to the level of the adjacent land and left in good working condition unless otherwise agreed to between such corporation and the owner or owners of such property. Such corporation shall pay any damages for growing crops caused by the construction, operation, maintenance, repair or reconstruction of any such pipeline. In the construction, maintenance, repair and reconstruction of any such pipeline, driveways, drains, water pipes and other service pipes or wires located on any land on which such pipeline is constructed shall be left in as good condition as they were prior to such construction, maintenance, repair or reconstruction, except when otherwise agreed to between such corporation and the owner or owners of such property. No driveway or right-of-way over the land on which any such pipeline is located shall, except during such construction, maintenance, repair or reconstruction of such pipeline, be closed for passage except by agreement between such corporation and the owner or owners of such property or such right-of-way. Any building erected by any such corporation shall conform in its method of construction with the building laws or regulations in force and effect in the location in which the same is erected, and the exterior design of any such building shall conform to the extent that is possible with the general architectural standards of buildings in the locality in which such building is erected.

(March, 1950, S. 2622d.)

Cited. 138 C. 370. Act held constitutional; taking of temporary interest in land is authorized. Id., 582. Depreciation in value due to failure to leave premises in as good condition as they were in prior to construction is proper element of damages in condemnation proceeding. 144 C. 509.



Section 16-269 - Franchise area. Restricted sale.

Within the franchise area of any person, firm, corporation or municipality which is chartered or authorized by the state of Connecticut to transmit or sell gas within such franchise area, no corporation described in section 16-263 shall supply or sell natural, mixed or manufactured gas to any person, firm, corporation or municipality except a person, firm, corporation or municipality authorized to transmit or sell gas within such franchise area without the prior approval of the Public Utilities Regulatory Authority after notice and hearing. In determining whether to grant such approval, the authority shall consider, without limitation, the impact of such supply or sale on gas companies and their customers.

(March, 1950, S. 2623d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 119, 348; P.A. 87-29, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-29 deleted language permitting gas sales by pipeline companies in gas franchise areas upon consent of the franchise holders, required prior approval of the department of public utility control for all such sales, and directed the department to consider the impact on gas companies and their customers prior to granting such approval; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-270 - Transportation of natural gas; declaration of public interest.

It is hereby declared that the business of transporting natural gas within the state by interstate or intrastate natural gas pipeline companies is affected with the public interest and that the health, safety and welfare of the inhabitants of the state require regulation in matters relating to the transportation of natural gas to the extent hereinafter provided.

(1951, S. 2624d.)



Section 16-271 - Powers of authority.

In order to effectuate the policies and provisions of sections 16-270 to 16-280, inclusive, and, when deemed necessary, to obtain uniformity in the formulation, administration and enforcement of any order, ruling or regulation issued thereunder, or promulgated by the duly constituted authority of the United States, pertaining to the regulating or handling of natural gas, the Public Utilities Regulatory Authority may confer, cooperate and enter into compacts with such United States authority; avail itself of records and facilities of, and make available records and facilities to, such United States authority; conduct joint investigations and hold joint hearings; issue orders, rulings and regulations jointly or concurrently with, or complementary to those issued by, such United States authority; and collaborate with such United States authority and others in the development and operation of measures for the increased safety of the transportation and distribution of natural gas within the state.

(1951, S. 2625d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 120, 348; P.A. 90-51, S. 2; P.A. 99-31, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 90-51 added new Subsec. (b) allowing adoption of regulations establishing intrastate gas pipeline safety standards and new Subsec. (c) authorizing department to issue waiver of federal safety standards; P.A. 99-31 made former Subsec. (a) the entire section and deleted former Subsecs. (b) and (c); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-272 - Authority of Public Utilities Regulatory Authority as to corporation holding certificate under federal act.

Any corporation organized under the laws of this state or of any other state of the United States for the purposes of constructing or operating a natural gas pipeline, which corporation holds a certificate of public convenience and necessity issued under the provisions of the federal Natural Gas Act, authorizing such corporation to construct or operate a natural gas pipeline or pipelines and appurtenant facilities within the state, shall be subject to the authority of the Public Utilities Regulatory Authority in respect to its pipeline, equipment and manner of operation as they relate to the safety of the public and of the employees of said corporation in the same manner as are Connecticut public service companies, provided the authority of the Public Utilities Regulatory Authority shall not be inconsistent with or in violation of the provisions of the federal Natural Gas Act, as amended, or any rules, orders, regulations or certificates of public convenience and necessity issued pursuant thereto.

(1951, S. 2626d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 121, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 162 C. 51.



Section 16-273 - Complaints of defects in equipment.

Any person or any town, city or borough may make a complaint in writing to the Public Utilities Regulatory Authority of any defects in any portion of the pipeline, plant or equipment of any natural gas pipeline company or concerning any manner of operating such gas pipeline by reason of which the public safety or the health or safety of employees is endangered; and if he or it so requests, the name of the complainant shall not be divulged, unless in the opinion of the authority the complaint is such that publicity is demanded.

(1951, S. 2627d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 122, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-274 - Hearing on complaint.

Upon receipt of such complaint, the Public Utilities Regulatory Authority shall fix a time and place for hearing thereon and shall give notice thereof to all parties in interest and shall make such further investigation into the alleged conditions as it deems necessary. If upon such hearing the authority finds the conditions to be dangerous to public safety or to the safety of employees, it shall make such order as may be necessary to remedy the same and shall furnish a copy of such order to the complainant upon request. If the authority finds that the complaint is not justified, it shall so notify the complainant in writing, by registered or certified letter, specifying the reasons for such finding and shall file a copy of such notification in the office of the authority. Any such hearing and investigation or order entered pursuant thereto shall not be inconsistent with or in violation of the provisions of the federal Natural Gas Act, as amended, or any rules, orders, regulations or certificates of public convenience and necessity issued pursuant thereto.

(1951, S. 2628d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 123, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-275 - Submission of plans to authority.

Not less than thirty days before the commencement of actual construction or installation, any such corporation shall submit to the Public Utilities Regulatory Authority information concerning the engineering design of its pipeline and the standards of construction which it proposes to follow and any other such information as the authority deems necessary, so that it may determine whether the public safety and the safety of the employees of such company are being protected. If the authority finds as a result of its investigation that any part of the engineering design does not conform to the minimum standards of the American Standard Code for Pressure Piping, promulgated by the American Standards Association of New York, New York, or that the condition of any part of the equipment or the manner of operation thereof is such that it is dangerous to the public safety or the safety of the employees, it shall make such order as may be necessary to remedy the same and shall furnish a copy of such order to the company.

(1951, S. 2629d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 124, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-276 - Submission of map to authority.

Any such company, as soon as it has definitely established a route, but in any event not less than ninety days before the commencement of actual construction or installation, shall submit to the Public Utilities Regulatory Authority and to the governing body of each town through which it is proposed that such route shall pass, for their information, a map approved as to form by the authority, clearly setting forth the proposed route to be followed.

(1951, S. 2630d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 125, 348; P.A. 87-578, S. 5, 6; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-578 changed submission deadline from 30 to 90 days; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-277 - Other applicable statutes.

The provisions of sections 16-7 to 16-10, inclusive, 16-17, 16-25, 16-35 to 16-40, inclusive, and 16-229 to 16-231, inclusive, shall apply to any company constructing or operating a natural gas pipeline.

(1951, S. 2631d; 1971, P.A. 871, S. 92.)

History: 1971 act deleted reference to repealed Sec. 53-124.

Cited. 143 C. 109; 162 C. 53.



Section 16-278 - Compliance with orders.

Any corporation subject to this chapter shall comply immediately with any order of the Public Utilities Regulatory Authority made in accordance with section 16-271, 16-274 or 16-275 and any company failing to comply with any such order shall be fined not more than one thousand dollars for each offense and shall reimburse any person whose property is damaged as a result of such failure for the amount of such property damage and shall be liable in double damages for any injury resulting to any person from such failure.

(1951, S. 2632d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 126, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-279 - Interstate or foreign commerce not affected.

No provision of sections 16-270 to 16-280, inclusive, or of any order or regulation thereunder shall apply or be construed to apply to interstate or foreign commerce, except so far as such provision may be effective pursuant to the Constitution of the United States under the laws of the United States enacted thereunder.

(1951, S. 2633d.)



Section 16-280 - Copy of certificate issued under federal act to be filed with secretary.

Any corporation which intends to construct or operate any natural gas pipeline within this state shall file with the Secretary of the State a certified copy of the certificate of public convenience and necessity issued to such corporation under the federal Natural Gas Act, such filing to be at least thirty days before the start of construction.

(1951, S. 2634d.)

See Sec. 16-264 re filing of certificate of public convenience and necessity.



Section 16-280a - Definitions.

As used in sections 16-280a to 16-280f, inclusive:

(1) “Person” means any individual, firm, joint venture, partnership, corporation, limited liability company, association, municipality or cooperative association, and includes any trustee, receiver, assignee or personal representative thereof;

(2) “Gas” means natural gas, flammable gas or gas which is toxic or corrosive;

(3) “Transportation of gas” means the gathering, transmission or distribution of gas by pipeline or its storage;

(4) “Pipeline facilities” includes, without limitation, new and existing pipe rights-of-way and any equipment, facility or building used in the transportation of gas or the treatment of gas during the course of transportation;

(5) “Municipality” means a city, county, or any other political subdivision of the state;

(6) “Authority” means the Public Utilities Regulatory Authority;

(7) “Federal act” means 49 USC Chapter 601.

(1971, P.A. 429, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 127, 348; P.A. 95-79, S. 52, 189; P.A. 99-31, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 99-31 made technical changes in definitions of “department” and “federal act”; (Revisor's note: In 2005, a reference to Sec. “16-280g” in the introductory clause was changed editorially by the Revisors to “16-280f” to reflect the repeal of Sec. 16-280g by P.A. 04-103); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subdiv. (6) effective July 1, 2011.



Section 16-280b - Violation of federal safety standards prohibited. Regulations. Waiver of safety standards.

(a) It shall be unlawful for any person who engages in the transportation of gas or maintains pipeline facilities or owns any pipeline facilities within the state to violate any of the safety standards established by the Secretary of Transportation of the United States for the transportation of gas and pipeline facilities pursuant to the provisions of the federal act or any regulations adopted by the authority pursuant to subsection (b) or (c) of this section.

(b) The Public Utilities Regulatory Authority may adopt regulations, in accordance with chapter 54, establishing intrastate gas pipeline safety standards, which may be more specific than federal standards where appropriate in relation to local circumstances or conditions and consistent with public safety, provided such standards recognize alternative instrumentalities and methodologies for achieving federal safety objectives and do not foreclose utilization of alternative instrumentalities and methodologies that conform to national engineering standards or industry practices.

(c) The authority may issue a waiver of federal safety standards in individual cases where warranted by local circumstances or conditions, consistent with public safety and authorized under the federal act.

(1971, P.A. 429, S. 2; P.A. 99-31, S. 3; P.A. 11-80, S. 1.)

History: P.A. 99-31 designated existing provisions as Subsec. (a) and made technical changes therein, inserted new Subsec. (b) re adoption of intrastate gas pipeline safety standards and inserted new Subsec. (c) re waiver of standards; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-280c - Federal safety standards adopted as state standards.

Each federal safety standard applicable to pipeline facilities and the transportation of gas established under the provisions of the federal act, as the same are, from time to time, made effective, or any regulation adopted by the authority pursuant to subsection (b) or (c) of section 16-280b shall be the standards of the state.

(1971, P.A. 429, S. 3; P.A. 99-31, S. 4; P.A. 13-5, S. 20.)

History: P.A. 99-31 added reference to any regulation adopted by department and made a technical change; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-280d - Records, reports and inspection.

The Public Utilities Regulatory Authority shall require any person that owns any pipeline facilities or that engages in the transportation of gas or maintains pipeline facilities within the state to maintain such records, make such reports and provide such inspections as are required by the federal act or by any regulation adopted by the authority pursuant to subsection (b) or (c) of section 16-280b. If the authority investigates an accident involving such a pipeline facility, the operator of the facility shall make available to the authority all records and information that pertain to the accident, including, but not limited to, integrity management plans or test results, and shall afford all reasonable assistance to the authority in the investigation of the accident. The authority may require the filing of such information as is necessary to determine compliance with applicable standards and regulations.

(1971, P.A. 429, S. 4; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 128, 348; P.A. 99-31, S. 5; P.A. 00-53, S. 7; P.A. 01-49, S. 11; P.A. 04-103, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 99-31 made technical changes, added reference to any regulation adopted by the department, and authorized department to require filing of information as necessary to determine compliance; P.A. 00-53 made technical changes; P.A. 01-49 made a technical change; P.A. 04-103 added provision requiring operator to make available records and to offer assistance during an investigation of an accident by the department; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-280e - Penalties.

(a) Any person that violates any provision of the federal act, any regulation issued under the federal act, any provision of this chapter or any regulation adopted by the authority pursuant to subsection (b) or (c) of section 16-280b, shall be subject to a civil penalty not to exceed the maximum civil penalty provided under 49 USC 60122(a), as amended.

(b) Any such civil penalty may be compromised by the Public Utilities Regulatory Authority. In determining the amount of such penalty, or the amount agreed upon in compromise, the authority shall consider the criteria set forth in 49 USC 60122(b), as amended.

(c) Nothing in this section shall be construed to limit the penalties available under section 16-33.

(1971, P.A. 429, S. 5; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 129, 348; P.A. 90-51, S. 3; P.A. 99-31, S. 6; P.A. 00-53, S. 8; P.A. 04-103, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 90-51 increased penalty for violations of federal act from $1,000 to $10,000 per day with the maximum penalty increased from $200,000 to $500,000; P.A. 99-31 amended Subsec. (a) by changing civil penalty from $10,000 to $25,000 and adding reference to any regulation adopted by the department, and amended Subsec. (b) by deleting former penalty considerations and requiring department to consider criteria set forth in federal act when determining penalty; P.A. 00-53 made a technical change in Subsec. (a); P.A. 04-103 amended Subsec. (a) to replace maximum $25,000 per day civil penalty and maximum $500,000 civil penalty with maximum civil penalty provided under federal law, and added Subsec. (c) re penalties available under Sec. 16-33; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-280f - Injunction. Enforcement of standards.

(a) The Superior Court shall have jurisdiction to restrain violations of sections 16-280a to 16-280e, inclusive, or to enforce standards established under the federal act upon petition of the appropriate state's attorney, upon complaint of the Public Utilities Regulatory Authority. Whenever practicable, the authority shall give notice to any person against whom an action for injunctive relief is contemplated and afford him an opportunity to present his views; and, except in the case of a knowing and wilful violation, the authority shall afford him reasonable opportunity to achieve compliance. However, the failure to give such notice and afford such opportunity shall not preclude the granting of appropriate relief.

(b) In any proceeding for criminal contempt for violation of an injunction or restraining order issued under this section, which violation also constitutes a violation of the federal act, trial shall be by the court.

(c) Actions under subsection (a) of this section may be brought in the judicial district wherein any act or transaction constituting the violation occurred, or in the judicial district wherein the defendant is found or is an inhabitant or transacts business.

(1971, P.A. 429, S. 6; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 78-280, S. 2, 127; P.A. 80-482, S. 130, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; (Revisor's note: In 2005, a reference to “16-280g” in Subsec. (a) was changed editorially by the Revisors to “16-280e” to reflect the repeal of Sec. 16-280g by P.A. 04-103); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (a), effective July 1, 2011.



Section 16-280g - Facilities and transportation subject to Federal Energy Regulatory Commission.

Section 16-280g is repealed, effective October 1, 2004.

(1971, P.A. 429, S. 7; P.A. 99-31, S. 7; P.A. 04-103, S. 3.)



Section 16-280h - Filing of supply and transmission contracts or data with authority.

Each person, firm or corporation operating a natural gas pipeline, upon receipt of a written request from the Public Utilities Regulatory Authority, shall file with the authority a copy of (1) each contract with a producer for the supply of natural gas for the state and each contract with a gas company, as defined in section 16-1, or any other person, firm or corporation for the transmission of natural gas to the state, or (2) the current data required to be filed with the Federal Energy Regulatory Commission concerning the cost of natural gas available for sale by the natural gas pipeline in the state, including the most recent purchased gas tariff adjustment. Each such contract or such data shall be filed with the authority not later than thirty days after receipt of such written request.

(P.A. 83-211, S. 1, 2; P.A. 84-39, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 84-39 allowed filing of data in lieu of contracts and required filing to be made only upon request of department of public utility control; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.






Chapter 285 - Motor Carriers of Property for Hire (See Chapter 245c)

Section 16-281 - Transferred

Transferred to Chapter 245c, Sec. 13b-387.



Section 16-281a - Transfer of powers and duties.

Section 16-281a is repealed, effective June 6, 2014.

(P.A. 88-249, S. 2, 9; P.A. 11-80, S. 1; P.A. 14-134, S. 130.)



Section 16-282 to 16-308 - Transferred

Transferred to Chapter 245c, Secs. 13b-388 to 13b-414, inclusive.






Chapter 286 - Motor Buses (See Chapter 244)

Section 16-309 to 16-317a - Transferred

Transferred to Chapter 244, Secs. 13b-80 to 13b-93, inclusive.






Chapter 287 - Taxicabs (See Chapter 244a)

Section 16-318 to 16-323 - Transferred

Transferred to Chapter 244a, Secs. 13b-95 to 13b-100, inclusive.






Chapter 288 - Motor Vehicles in Livery Service (See Chapter 244b)

Section 16-324 to 16-329 - Transferred

Transferred to Chapter 244b, Secs. 13b-101 to 13b-108, inclusive.






Chapter 289 - Community Antenna Television Systems and Competitive Video Service Providers

Section 16-330 - Definition.

Section 16-330 is repealed.

(1963, P.A. 425, S. 1; P.A. 85-292, S. 3; 85-509, S. 10, 11.)



Section 16-331 - Certificate of public convenience and necessity. Advisory councils. Franchise terms. Regulations. Community needs assessment.

(a) No person, association or corporation, or a municipality which owns or operates one or more plants for the manufacture or distribution of electricity pursuant to section 7-213, shall construct or operate a community antenna television system without having first obtained a certificate of public convenience and necessity from the Public Utilities Regulatory Authority certifying that the person, firm or corporation is qualified pursuant to the provisions of subsection (b) of this section to operate such a service within the territory specified in such certificate. The authority may issue more than one such certificate for any franchise area or portion of a franchise area. Notwithstanding the provisions of section 33-645, any such certificate shall authorize the holder thereof to occupy public highways to the extent required to provide community antenna television system service. A certificate shall be issued only after written application for the same has been made to the authority, accompanied by a fee of fifty dollars, and public hearing has been held thereon. No certificate shall be sold or transferred without the approval of the authority. For due cause shown, the authority may amend, suspend or revoke any such certificate. If a certificate is not exercised within two years from the date of issue, the authority may revoke the certificate. The authority may specify in the certificate at the time of issue and from time to time thereafter such terms and conditions as the public interest may require.

(b) In determining whether a new certificate shall be issued or an existing certificate transferred, the Public Utilities Regulatory Authority shall only take into consideration the suitability of the applicant or, if the applicant is a corporation, of its management, the financial responsibility of the applicant and the ability of the applicant to perform efficiently the service for which authority is requested. In the case of an application filed on or after October 1, 1981, (1) if the applicant or an affiliate thereof is the holder of one or more other certificates in the state, the authority shall also consider the possible adverse effects of increasing the concentration of ownership of community antenna television systems and related services, which would result from granting the application, and (2) suitability of the applicant shall include consideration of participating owners resident in the proposed service area as well as involvement in local civic and community activities. In considering concentration of ownership, the authority shall only take into account the following factors: (A) Federal and state antitrust and unfair trade practices laws, regulations and policies, and (B) the reduced ability of the authority to make comparisons with other certificate holders. In the case of an application filed on or after January 1, 1983, for the approval of the transfer of an existing certificate, the authority shall also (i) consult with the advisory council established by regulation for the franchise area specified in the certificate, and (ii) if the applicant or an affiliate thereof is the holder of one or more other certificates in the state, consider the adequacy of the service provided by such holder in the franchise areas specified in such certificate or certificates. The authority may adopt regulations in accordance with chapter 54 to carry out the purposes of this subsection.

(c) (1) A representative of a community antenna television company issued a certificate of public convenience and necessity in accordance with this section shall, twice a year, arrange for and hold a meeting with the advisory council established, in accordance with regulations adopted by the authority in accordance with chapter 54, for the franchise area served by such company. (2) The authority shall designate an advisory council as an intervenor in any contested case before the authority involving the community antenna television company which the council is advising. Such company shall provide to the chairperson of its advisory council a copy of any report, notice or other document it files with the authority. If a community antenna television company fails or refuses to furnish adequate service to any customer, the advisory council for the franchise area served by the company may file a written petition with the authority alleging the failure or refusal. The authority shall hold a hearing on such petition and, not later than one hundred fifty days after receiving the petition, shall issue a written decision on the petition. The company shall thereafter furnish service to the customer in accordance with the conditions prescribed under the authority's decision. (3) Each community antenna television company shall, every six months, provide on bills, bill inserts or letters to subscribers, and shall prominently post in the company's primary subscriber service area and community access facility, a notice indicating the name and an address of the chairperson of the company's advisory council and describing the responsibilities of the advisory council. Each such company shall provide its advisory council with an opportunity to review such notice prior to distributing or posting the notice.

(d) (1) An initial certificate issued prior to June 1, 1988, shall grant a franchise for fifteen years, provided that for certificates issued prior to January 1, 1975, the initial franchise term shall be deemed to end for four such companies each year, starting in 1989, in order of those companies having the highest gross revenues under chapter 211 or 212a during the calendar year ending December 31, 1982. An initial, renewal or transfer certificate issued on or after June 1, 1988, shall grant a franchise for a term of not less than five years and not more than ten years, except that under special circumstances, as described in subdivision (2) of this subsection, a franchise may be granted for a term of more than ten years but not more than fifteen years. The authority shall have the discretion to determine the appropriate length of a franchise term, initial, renewal or transfer, and in making its decision shall consider the following without limitation: (A) The operator's past performance in terms of meeting the needs of the cable-related community; (B) the operator's past performance in terms of complying with the material terms of the existing franchise; (C) the operator's compliance with authority regulations and the general statutes; (D) the ability of the operator's management to properly operate the franchise; (E) the operator's effectiveness in dealing with consumer requests, complaints and billing questions or disputes; (F) the operator's effectiveness in dealing with the advisory council; (G) the quality and diversity of the operator's programming; (H) the quality of the operator's community access programming, including public access, educational access and governmental access programming, in accordance with the provisions of subdivision (3) of this subsection; (I) the quality of the operator's equipment and facilities; (J) the operator's proposals for future extensions and upgrading to technologically advanced equipment, facilities and systems; (K) the operator's past performance in terms of meeting the needs of the cable-related community by providing African-American and Hispanic programming; (L) the operator's good faith efforts, as determined by the authority, to provide service, when practicable, to all customers within the service area; (M) the operator's past performance in making available addressable converters, traps or other devices or services which enable subscribers to voluntarily block transmission of specific programming to their homes or places of business; and (N) the applicant's provision of innovative services, including audio services, information services, electronic publishing and information concerning the proceedings of the General Assembly and legislative committees.

(2) Under special circumstances, the authority in its discretion, may issue, renew or transfer a franchise for a term of not more than fifteen years if the franchisee has committed itself, as outlined in the franchise agreement, to provide or maintain technologically advanced equipment, facilities and systems, as determined by the authority, to enhance and promote technologically advanced educational programming and to comply with specific quality of service standards, including, but not limited to, the time between installation and repair following a subscriber request, the response time to consumer complaints and the quality of the operator's customer service policies and practices.

(3) In evaluating the quality of community access programming the authority shall consider, without limitation, (A) compliance with federal laws governing noncommercial educational broadcast stations and public broadcast stations, and state laws governing community access, including, but not limited to, sections 16-333-31 to 16-333-36, inclusive, of the regulations of Connecticut state agencies; (B) compliance with the terms of the franchise certificate, which apply to community access; and (C) compliance with requirements involving community access contained in any order of the authority which applies to the community antenna television system.

(4) If the authority, on or after June 1, 1988, approves the transfer of a certificate, the franchise term of such transferred certificate shall be the remaining duration of the franchise term originally granted unless the authority grants a different term, the appropriate length of which shall be determined by the authority under this subsection. A certificate may be renewed for an additional term, the appropriate length of which shall be determined by the authority under this subsection, if the authority finds that the holder of the certificate has complied with the provisions of the Communications Act of 1934, 47 USC 546.

(5) The authority shall adopt regulations, in accordance with chapter 54, establishing procedures and standards for the renewal of certificates issued to community antenna television companies. Such regulations shall, without limitation, (A) incorporate the provisions of the Communications Act of 1934, 47 USC 546, (B) require the authority to consult with the advisory council for the franchise area served by the certificate holder before making a decision concerning the renewal of the certificate, (C) require any holder of a certificate which is not renewed by the authority to continue to operate the franchise for one year after the end of its term or until a successor is chosen and ready to assume control of the franchise, whichever is sooner, (D) establish standards for the content of notices sent to cable subscribers concerning public hearings for franchise renewal proceedings which standards shall include, without limitation, the requirements specified in subdivision (6) of this subsection, (E) establish standards to ensure that the costs and expenses of a municipality constructing, purchasing or operating a community antenna television company are accurately attributed to such company, and (F) establish quality standards for the instructional and educational channels. The authority shall adopt regulations pursuant to this subdivision in conjunction with the Commission for Educational Technology.

(6) Any community antenna television company which applies to the authority for the renewal of a franchise shall: (A) Make available for public inspection a copy of the company's proposal for renewal at the town hall, each public library and the primary senior center, as determined by the chief executive official of each municipality of its franchise area and at the company's primary customer service center and community access facility, and (B) notify each subscriber of any public hearing for a franchise renewal, which notices shall be mailed by first class mail to each subscriber not less than fourteen days in advance of any public hearing and shall state in plain language the time, place, date, address and subject matter of the hearing, and in boldface print shall state that public participation is encouraged. The notice shall also provide information concerning the locations where the company's proposal for renewal may be reviewed, and shall not contain any billing, promotional or extraneous information.

(7) Notwithstanding the provisions of this subsection, if at any time after the grant of an initial or renewal term of a franchise, the community antenna television company and the third-party nonprofit community access provider reach an agreement that the community antenna television company will provide a capital contribution to such provider in a mutually agreeable amount solely for the purpose of the upgrade or replacement of capital equipment, the Public Utilities Regulatory Authority shall grant a two-year extension of such franchise term, provided the community antenna television company commits to not pass through said capital contribution in subscriber rates or community access fees. In a franchise area with more than one community access provider, an agreement shall be deemed to be reached when two-thirds or more of the community access providers within that franchise independently reach agreement with the community antenna television company. Only those community access providers reaching agreement shall receive the funding mutually agreed upon pursuant to this subdivision. Such extension shall not be a contested case proceeding and shall be applicable to no more than one time per franchise term.

(e) No certificate issued by the authority under this section for the construction or operation of a community antenna television system shall be construed to authorize the provision of noncable communications service. For the purposes of section 16-247c, noncable communications service shall not be deemed to be service which is provided by a community antenna television company pursuant to a special charter or pursuant to a certificate of public convenience or necessity issued pursuant to this section. Nothing in this subsection shall be construed to affect service which is both authorized and preempted pursuant to federal law.

(f) Each applicant for a certificate shall finance the reasonable costs of a community needs assessment, conducted by an independent consultant and developed jointly by the authority, the Office of Consumer Counsel, the local advisory council and the applicant, which assessment shall analyze a community's future cable-related needs and, if applicable, shall provide the authority with assistance in analyzing an operator's past performance, as defined in subsection (d) of this section. The authority shall supervise the assessment and provide the independent consultant with the date upon which the assessment shall be completed and filed with the authority. Such community needs assessment shall be conducted in lieu of the requirement in subdivision (12) of subsection (c) of section 16-333-39 of the regulations of Connecticut state agencies. In its final decision on the application for a certificate, the authority shall state the reasons for not implementing any key recommendations made in any such needs assessment. The provisions of this subsection shall not apply to a franchise area which is subject to effective competition, as defined in 47 USC 543, as from time to time amended, at the time the application is received by the authority.

(g) Each certificate of public convenience and necessity for a franchise issued pursuant to this section shall be nonexclusive, and each such certificate issued for a franchise in any area of the state where an existing franchise is currently operating shall not contain more favorable terms or conditions than those imposed on the existing franchise. This subsection shall not apply to the length of the term of such certification as may be determined pursuant to subsection (d) of this section. A certificate may require a franchise to enter into good faith negotiations to facilitate community access television interconnection with an existing or potential competitor franchise.

(h) Each person, firm or corporation issued a certificate of public convenience and necessity by the Public Utilities Regulatory Authority pursuant to this section shall provide financial and infrastructure information to the authority as it requests.

(i) Notwithstanding the provisions of subsections (b) and (d) of this section, the authority shall not renew a franchise for a term of more than five years if the authority determines that the person, association or corporation, during the term of the prior franchise, has substantially failed to (1) deal effectively with consumer requests, complaints and billing or service questions and disputes; (2) provide quality and diversity of programming; (3) maintain fair and reasonable rates for basic and extended basic service, and associated equipment, taking into consideration the quality of service and programming provided to consumers; (4) provide quality community access programming, including public access, educational access, governmental access programming and the Connecticut Television Network or its successor; or (5) meet commitments for service extension to customers within the franchise area. Nothing in this subsection shall authorize the authority to set specific rates for service or associated equipment.

(1963, P.A. 425, S. 2, 3; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-533, S. 2, 4; P.A. 80-482, S. 160, 348; P.A. 81-393, S. 1; 81-472, S. 157; P.A. 82-221, S. 2, 3; P.A. 83-49; 83-149; 83-584, S. 2; P.A. 85-292, S. 1; 85-509, S. 6, 11; P.A. 87-415, S. 8, 13; 87-454, S. 1, 3; 87-580, S. 2, 4; P.A. 88-202, S. 1, 10; P.A. 90-12; 90-79, S. 1; P.A. 91-244, S. 1; P.A. 92-137, S. 3–5; 92-146, S. 1, 5; P.A. 94-22, S. 1; 94-83, S. 15, 16; 94-229, S. 2, 4; P.A. 95-17; 95-150, S. 1; P.A. 96-271, S. 162, 254; P.A. 98-121, S. 2, 3; P.A. 00-187, S. 51, 52, 75; P.A. 03-135, S. 23; P.A. 07-253, S. 36–38; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-533 provided that certificate grants franchise for unlimited time unless revoked or reassigned in Subsec. (a) and added Subsec. (c); P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-393, in Subsec. (a) deleted provision that a certificate grants a franchise for an unlimited period and authorized department to amend certificates to include nonfranchised municipalities, in Subsec. (b) added provisions requiring department to consider concentration of ownership and owners resident in service area and in Subsec. (c) required officer of company to arrange for meeting with advisory council, department to designate advisory council as intervenor and company to provide advisory council with copies of department filings; P.A. 81-472 made technical changes; P.A. 82-221 applied criteria for granting certificate to transfer of existing certificate; P.A. 83-49 amended Subsec. (c) to authorize advisory councils to petition department re service deficiencies; P.A. 83-149 added Subsec. (d), limiting the duration of franchise certificates to 15 years and providing for renewal procedure; P.A. 83-584 amended Subsec. (b) to require department, in reviewing application filed on or after January 1, 1983, for transfer of existing certificate, to consult with advisory council and consider adequacy of service by applicant in other franchise areas and amended Subsec. (d) to allow transferee of certificate issued for initial franchise term to have full 15-year term; P.A. 85-292 divided Subsec. (c) into Subdivs., required, in Subdiv. (1) advisory council regulations to be adopted in accordance with chapter 54, and added Subdiv. (3) re disclosure of advisory council information to subscribers; P.A. 85-509 amended Subsec. (a) to allow more than one certificate to be issued for any franchise area or portion of a franchise area and to delete provision authorizing department to amend certificate to include municipalities not included in any other franchise, amended Subsec. (b) to delete provision requiring department to consider public need for proposed service in determining whether to issue a new certificate or transfer an existing certificate and limited department's consideration to other factors listed in Subsec. (b), amended Subsec. (d)(1) to allow certificate to be renewed if department finds holder has complied with provisions of P.L. 98-549 re certificate renewals, amended Subsec. (d)(2) to require department to adopt regulations for renewals incorporating provisions of P.L. 98-549 and added Subsec. (e) re noncable communications service; P.A. 87-415 amended Subsec. (e) by deleting exception for service authorized by plan implemented in accordance with Sec. 16-247d; P.A. 87-454 amended Subsec. (d)(1) by changing franchise term from 15 years to 5 or 10 years; P.A. 87-580 changed effective date of P.A. 87-454 from July 2, 1987, to June 1, 1988; P.A. 88-202 amended Subsec. (d)(1) to (3) by changing the length of an initial, renewal or transfer franchise term for a term of not less than 5 and not more than 15 years and detailed the factors the department shall consider when granting a 15-year term and amended Subsec. (d)(4) substituting “shall” for “may” concerning the department's promulgation of regulations; P.A. 90-12 added new Subsec. (f) concerning the provision of public access programming, inserted new Subsec. (d)(3) re evaluation of public access programming quality, renumbering remaining Subdivs. accordingly and making technical change in Subsec. (d)(1) to clearly distinguish between public access and educational access; P.A. 90-79 added new Subsec. (h) establishing a community needs assessment; P.A. 91-244 added a new Subsec. (d)(1)(K) requiring analysis of operators performance in providing African-American and Hispanic programming, in Subsec. (d)(4) replaced numeric Subpara. indicators with alphabetic indicators, added a new Subsec. (d)(5)(D) establishing the content of notices sent to subscribers concerning public hearings for franchise renewals, added a new Subsec. (d)(6) requiring a company to provide information concerning franchise renewal proceedings to subscribers and in Subsec. (g) detailed required contents of public access providers report to the department; P.A. 92-137 amended Subsec. (a) by including provision authorizing certain municipalities to operate a cable company, added Subsec. (d)(1)(L) re an operator's good faith effort to provide service to all customers within the service area and Subsec. (d)(5) re standards to ensure all costs and expenses are accurately attributed to a municipal cable company, and added a new Subsec. (i) re terms of certificate of public convenience and necessity for a franchise operating in an area where an existing franchise operates (Revisor's note: The words “subsection (d) of this” were substituted editorially by the Revisors for the reference to “section 16-331” at the end of Subsec. (i), for consistency with statutory language); P.A. 92-146 added provision re advanced educational programming in Subsec. (d)(2) and in Subsec. (d)(5) added a new Subpara. establishing quality standards for instructional and educational programming; P.A. 94-22 changed “public access” to “community access” for consistency, amended Subsec. (d)(1) by describing community access programming, amended Subsec. (d)(3) by adding reference to noncommercial educational broadcast stations and public broadcast stations, amended Subsec. (d)(4) and (5) by replacing references to the Cable Communications Policy Act of 1984 with references to the Communications Act of 1934, amended Subsec. (f)(1) by adding provision re review of rules, regulations, policies and procedures, amended Subsec. (f)(2) and (5) by deleting “community-based” and “nonprofit” for consistency of reference, added new Subsec. (f)(3) and (4) and renumbered Subsec. (f)(2) and (3); P.A. 94-83 amended Subsec. (e) by deleting “except as provided under section 16-247b” and specified the certificate of public convenience or necessity is “issued pursuant to this section”, effective July 1, 1994; P.A. 94-229 added Subsec. (d)(1)(M) and (n) re availability of devices or services which enable subscribers to voluntarily block transmission and re innovative services, and added Subsec. (j) re financial and infrastructure information, effective June 8, 1994 (Revisor's note: The reference in Subdiv. (N) to the “state legislature” was changed editorially by the Revisors to “the general assembly” for statutory consistency); P.A. 95-17 amended Subsec. (g) by changing community access report date from January first to February fifteenth, but failed to take effect, P.A. 95-150 having taken precedence; P.A. 95-150 deleted former Subsecs. (f) and (g) re community access programming and operations, relettered Subsecs. (h) to (j) as (f) to (h) and in Subsec. (f) added provision re franchise area subject to effective competition; P.A. 96-271 amended Subsec. (a) to replace reference to Sec. 33-286 with Sec. 33-645, effective January 1, 1997; P.A. 98-121 amended Subsec. (c)(1) by changing “officer” to “representative” and amended Subsec. (d)(6) by changing “franchise's advisory council” to “chief executive official”; P.A. 00-187 amended Subsec. (d)(2) to make a technical change and amended Subsec. (d)(5) to substitute the Commission for Educational Technology for a committee that was eliminated under the act, effective July 1, 2000; P.A. 03-135 added Subsec. (i) re nonrenewal for a term of more than 5 years under certain conditions; P.A. 07-253 added Subsec. (d)(7) re capital contributions to upgrade or replace capital equipment, amended Subsec. (f) to change reference for definition of operator's past performance from Sec. 16-333l(d) to Subsec. (d) of section and add requirement that department state its reasons for not implementing any key recommendations in its final decision and amended Subsec. (g) to provide that certificates may require good faith negotiations re community access television interconnections; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

The circumstance of common ownership is a proper consideration in determining the suitability of the applicant by commission; other things being equal, the public interest would best be served by the grant of franchises to independent CATV operators rather than to those financially affiliated with broadcasters. 159 C. 317. Cited. 192 C. 506; 235 C. 334; 242 C. 152.

Subsec. (a):

The public at large is the beneficiary of Subsec., not incumbent franchisees. 247 C. 95.

Subsec. (g):

Enacted to protect interests of incumbent cable operators and creates in them a vested interest to be free from unfair competition and does not afford an incumbent standing to claim that it was aggrieved by department's alleged violations of other Subsecs. of section; creates a statutory exception to general rule that creation of competition does not constitute aggrievement to an existing competitor which is limited to analysis of whether terms and conditions of the competing franchise are more favorable than those of the incumbent franchise; a market specific inquiry of each term within incumbent's certificate is not required; department's sole duty is to ensure that specific terms of a competitor's certificate are not more favorable than those of incumbents. 247 C. 95.



Section 16-331a - Community access programming and operations.

(a) As used in this section, “multichannel video programming distributor” means a multichannel video programming distributor, as defined in 47 CFR 76.1300, as from time to time amended, and includes an owner of an open video system, as defined in 47 CFR 76.1500, as from time to time amended.

(b) Each company or organization selected pursuant to subsection (c) of this section, in consultation with the franchise's advisory council, shall provide facilities, equipment, and technical and managerial support to enable the production of meaningful community access programming within its franchise area. Each company shall include all its community access channels in its basic service package. Each company or organization shall annually review its rules, regulations, policies and procedures governing the provision of community access programming. Such review shall include a period for public comment, a public meeting and consultation with the franchise's advisory council.

(c) If a community-based nonprofit organization in a franchise area desires to assume responsibility for community access operations, it shall, upon timely petition to the authority, be granted intervenor status in a franchise proceeding held pursuant to this section. The authority shall assign this responsibility to the most qualified community-based nonprofit organization or the company based on the following criteria: (1) The recommendations of the advisory council and of the municipalities in the franchise area; (2) a review of the organization's or the company's performance in providing community access programming; (3) the operating plan submitted by the organization and the company for providing community access programming; (4) the experience in community access programming of the organization; (5) the organization's and the company's proposed budget, including expenses for salaries, consultants, attorneys, and other professionals; (6) the quality and quantity of the programming to be created, promoted or facilitated by the organization or the company; (7) a review of the organization's procedures to ensure compliance with federal and state law, including the regulations of Connecticut state agencies; and (8) any other criteria determined to be relevant by the authority. If the authority selects an organization to provide community access operations, the company shall provide financial and technical support to the organization in an amount to be determined by the authority. On petition of the Office of Consumer Counsel or the franchise's advisory council or on its own motion, the authority shall hold a hearing, with notice, on the ability of the organization to continue its responsibility for community access operations. In its decision following such a hearing, the authority may reassign the responsibility for community access operations to another organization or the company in accordance with the provisions of this subsection.

(d) Each company or organization shall conduct outreach programs and promote its community access services. Such outreach and promotion may include, but not be limited to (1) broadcasting cross-channel video announcements, (2) distributing information throughout the franchise area and not solely to its subscribers, (3) including community access information in its regular marketing publications, (4) broadcasting character-generated text messages or video announcements on barker or access channels, (5) making speaking engagements, (6) holding open receptions at its community access facilities, and (7) in multitown franchise areas, encouraging the formation and development of local community access studios operated by volunteers or nonprofit operating groups.

(e) Each company or organization shall adopt for its community access programming a scheduling policy which encourages programming diversity. Said scheduling policy shall include (1) limiting a program, except instructional access and governmental access programming, to thirteen weeks in any one time slot when a producer of another program requests the same time slot, (2) procedures for resolving program scheduling conflicts, and (3) other measures which the company or organization deems appropriate. A company or organization may consider the availability of a substantially similar time slot when making community access programming scheduling decisions.

(f) In the case of any initial, transfer or renewal franchise proceeding held on or after October 1, 1990, the authority may, on its own initiative, in the first six months of the second, fifth, eighth and eleventh years of the franchise term, review and evaluate the company's or the organization's provision of community access programming. The authority shall conduct such review or evaluation in any such proceeding held on or after October 1, 1990, if the Consumer Counsel or any interested party petitions the authority for such a review during the first six months of the review year. During any such review year, if an organization desires to provide community access operations it shall petition the authority and the authority shall follow the procedures and standards described in subsection (c) of this section in determining whether to assign to the organization the responsibility to provide such operations. No community access programming produced using the facilities or staff of an organization or company providing community access operations shall be utilized for commercial purposes without express prior written agreement between the producer of such programming and the organization or company providing community access operations the facilities or staff of which were used in the production of the programming. Such an agreement may include, without limitation, a provision regarding the producer and the company or organization sharing any profit realized from such programming so utilized. An organization providing community access operations shall consult with the company in the franchise area prior to making such an agreement.

(g) No organization or company providing community access operations shall exercise editorial control over such programming, except as to programming that is obscene and except as otherwise allowed by applicable state and federal law. This subsection shall not be construed to prohibit such organization or company from limiting the hours during which adult programs may be aired. Such organization or company may consult with the advisory council in determining what constitutes an adult program for purposes of this subsection.

(h) Upon the request of the Office of Consumer Counsel or the franchise's advisory council, and for good cause shown the authority shall require an organization responsible for community access operations to have an independent audit conducted at the expense of the organization. For purposes of this subsection, “good cause” may include, but not be limited to, the failure or refusal of such organization (1) to account for and reimburse the community access programming budget for its commercial use of community access programming facilities, equipment or staff, or for the allocation of such facilities, equipment or staff to functions not directly related to the community access operations of the franchise, (2) to carry over unexpended community access programming budget accounts at the end of each fiscal year, (3) to properly maintain community access programming facilities or equipment in good repair, or (4) to plan for the replacement of community access programming equipment made obsolete by technological advances. In response to any such request, the authority shall state, in writing, the reasons for its determination.

(i) Each company and nonprofit organization providing community access operations shall report annually to the authority on or before February fifteenth. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to specify the information which shall be required in such report. Such information shall be necessary for the authority to carry out the provisions of this section.

(j) The advisory council shall review all community access programming of a company or organization within the franchise area which programming has been the subject of a complaint.

(k) The authority shall establish the amount that the company or organization responsible for community access operations shall receive for such operations from subscribers and from multichannel video programming distributors. The amount shall be five dollars per subscriber per year, adjusted annually by a percentage reflecting the increase or decrease of the consumer price index for the preceding calendar year, provided the authority may increase or decrease the amount by not more than forty per cent of said amount for the subscribers and all multichannel video programming distributors within a franchise area after considering (1) the criteria set forth in subsection (c) of this section, (2) the level of public interest in community access operations in the franchise area, (3) the level of community need for educational access programming, (4) the level and breadth of participation in community access operations, (5) the adequacy of existing facilities, equipment and training programs to meet the current and future needs of the franchise area, and (6) any other factors determined to be relevant by the authority. Prior to increasing or decreasing said amount, the authority shall give notice and opportunity for a hearing to the company or multichannel video programming distributor and, where applicable, the organization responsible for community access programming. The amount shall be assessed once each year for each end user premises connected to an open video system, irrespective of the number of multichannel video programming distributors providing programming over the open video system. When the authority issues, transfers or renews a certificate of public convenience and necessity to operate a community antenna television system, the authority shall include in the franchise agreement the amount that the company or organization responsible for community access operations shall receive for such operations from subscribers. The authority shall conduct a proceeding to establish the amount that the company or organization responsible for community access operations shall receive for such operations from multichannel video programming distributors and the method of payment of said amount. The authority shall adopt regulations in accordance with chapter 54 to implement the provisions of this subsection.

(l) An organization assigned responsibility for community access operations which organization ceases to provide such operations shall transfer its assets to the successor organization assigned such responsibility or, if no successor organization is assigned such responsibility, to another nonprofit organization within the franchise area selected by the authority.

(m) On petition or its own motion, the authority shall determine whether a franchise area is subject to effective competition, as defined in 47 USC 543, as from time to time amended. Upon a determination that a franchise area is subject to effective competition, the provisions of this section shall apply to multichannel video programming distributors operating in the franchise area, provided (1) where multichannel video programming distributors provide programming over a single open video system, the provisions of this section shall apply jointly and not separately to all such distributors providing programming on the same open video system, and (2) the provisions of subsection (k) of this section shall apply to multichannel video programming distributors whether or not such distributors operate in a franchise area subject to such effective competition.

(n) No community antenna television company or nonprofit organization providing community access operations shall refuse to engage in good faith negotiation regarding interconnection of such operations with other community antenna television companies serving the same area. No school or facility owned or leased by a municipal government that possesses community access operations equipment shall unreasonably deny interconnection with or the use of such equipment to any such company or nonprofit organization. At the request of such a company or nonprofit organization providing community access operations, the authority may facilitate the negotiation between such company or organization and any other community antenna television company regarding interconnection of community access operations.

(o) Each company or organization shall consult with its advisory council in the formation of a community access programming policy, the adoption of the community access programming budget and the allocation of capital equipment and community access programming resources.

(P.A. 87-580, S. 3, 4; P.A. 95-150, S. 2; P.A. 96-201; P.A. 98-121, S. 4; P.A. 07-253, S. 39–41; P.A. 13-5, S. 21.)

History: P.A. 95-150 replaced previous provision re moratorium on transfer of certificates for community antenna television systems prior to June 1, 1988, with new Subsecs. (a) to (m) re community access programming and operations; P.A. 96-201 amended Subsec. (g) to add the exception for “programming that is obscene” and to add language re adult programming; P.A. 98-121 amended Subsecs. (a), (k) and (m) by changing references to video dialtone platforms or networks to open video systems, amended Subsec. (b) by requiring companies to include all community access channels in its basic service package, amended Subsec. (f) by adding “eleventh”, amended Subsec. (i) by deleting list of information that must be in report and by requiring department to adopt regulations to specify such information and added new Subsec. (n) re interconnection of community access operations; P.A. 07-253 added Subsec. (d)(7) re multitown franchise areas, amended Subsec. (h) to define “good cause” and to require department to put reasons for its determination in writing if requested to do so and added Subsec. (o) re formation of community access programming policy, programming budget and allocation of equipment and resources; P.A. 13-5 amended Subsecs. (c), (f), (h), (i) and (k) to (n) to replace “department” with “authority”, effective May 8, 2013.



Section 16-331aa - Imposition of civil penalties by authority.

A holder of a certificate of cable franchise authority, and the officers, agents and employees of such cable franchise authority, shall obey, observe and comply with sections 16-331q to 16-331aa, inclusive, and each applicable order made by the Public Utilities Regulatory Authority pursuant to sections 16-331q to 16-331aa, inclusive. A holder of a cable franchise authority certificate that the authority finds has failed to obey or comply with sections 16-331q to 16-331aa, inclusive, or any applicable order made by the authority pursuant thereto may be fined, by order of the authority, not more than ten thousand dollars for each offense. Each distinct violation of any such order shall be a separate offense and, in the case of a continued violation, each day thereof shall be deemed a separate offense. The authority shall impose any such civil penalty in accordance with the procedure established in section 16-41. If such penalty is imposed, it shall be the sole remedy for such violation. The Public Utilities Regulatory Authority shall also have the authority to revoke the certificate of cable franchise authority if the holder of the certificate is found, after an authority hearing with notice to all interested parties, to be in substantial noncompliance with the requirements of law or authority orders.

(P.A. 07-253, S. 24; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331b - Members of community antenna advisory councils to serve without compensation.

Members of community antenna advisory councils established pursuant to section 16-331 shall serve without compensation. For the purposes of this section compensation shall include the receipt of any free or discounted cable television service, either basic or premium.

(P.A. 89-182, S. 1.)



Section 16-331bb - Municipal video competition trust account.

(a) There is established an account to be known as the “municipal video competition trust account”, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by this section to be deposited in the account. In the fiscal year commencing July 1, 2008, and in each fiscal year thereafter, the amount in said account at the end of the preceding fiscal year shall be distributed as property tax relief to the towns, cities and boroughs of this state pursuant to subsection (c) of this section.

(b) The Comptroller shall deposit into the municipal video competition trust account, established pursuant to this section, a sum not to exceed five million dollars per fiscal year from the gross earnings tax imposed on certified competitive video service providers pursuant to section 12-256.

(c) (1) The amount to be distributed to each town from said account shall be a proportional part of the total amount of such distribution determined with respect to each town by the following ratio: The total number of subscribers to certified competitive video service located in such town at the end of the fiscal year preceding the fiscal year during which the distribution to municipalities under this section occurs shall be the numerator of the fraction, and the total number of subscribers to certified competitive video service located in all towns in this state at the end of such fiscal year shall be added together, and the sum shall be the denominator of the fraction.

(2) Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall receive a portion of the amount allocated to such town under subdivision (1) of this subsection on the basis of the following ratio: The total property taxes levied by such town, city or borough in the most recent fiscal year for which a certified copy of an audit report is received by the Secretary of the Office of Policy and Management, in accordance with section 7-393, shall be the numerator of the fraction, and the total property taxes levied in such fiscal year by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. On and after July 1, 2009, the town in which a city or borough is located shall be entitled to retain the amount otherwise allocable to a city or borough under the provisions of this subsection if the application of such ratio results in an allocation of less than five dollars to such city or borough. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(d) Not later than September 15, 2008, and annually thereafter, the Secretary of the Office of Policy and Management shall certify to the Comptroller the amount to be paid to each municipality from said account in accordance with this section and the Comptroller shall draw the Comptroller's order on the Treasurer not later than the twenty-fifth day of September in the same year. The Treasurer shall pay the respective amount to each municipality in accordance with this section on or before the thirtieth day of September in the same year.

(e) Not later than July 30, 2008, and annually thereafter, each certified competitive video service provider shall file with the Office of Policy and Management the total number of subscribers to certified competitive video service in each town and the total subscribers to certified competitive video service in all towns in this state as of the last day of the immediately preceding fiscal year.

(P.A. 07-253, S. 25; Sept. Sp. Sess. P.A. 09-7, S. 52.)

History: Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to specify that in fiscal years starting July 1, 2008, the amount in account at the end of the preceding fiscal year shall be distributed as property tax relief, amended Subsec. (c)(1) to specify that numerator of fraction shall be number of subscribers at the end of the fiscal year preceding the fiscal year during which distribution to municipalities occurs, amended Subsec. (c)(2) to specify that numerator of fraction shall be total property taxes levied in the most recent fiscal year for which a certified copy of audit report is received and add provision re towns retaining amount otherwise allocable to a city or borough, and made a technical change in Subsec. (d), effective October 5, 2009.



Section 16-331c - Community antenna television companies' contribution to community antenna advisory councils.

Each community antenna television company, as defined in section 16-1, shall annually contribute to the advisory council in its franchise area an amount not less than two thousand dollars. A local advisory council may at its option receive any or all of its funding through in-kind services of the community antenna television company. Each local advisory council shall annually, on January thirty-first, provide the Public Utilities Regulatory Authority with an accounting of any funding or services received.

(P.A. 89-182, S. 2; June Sp. Sess. P.A. 05-1, S. 30; P.A. 07-253, S. 42; P.A. 11-80, S. 1; P.A. 13-299, S. 16.)

History: June Sp. Sess. P.A. 05-1 changed annual deadline from January first to January thirty-first; P.A. 07-253 required a minimum $200 contribution to State-wide Community Antenna Television Advisory Council and required said council to provide annual accounting; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-299 deleted references to State-wide Community Antenna Television Advisory Council and requirement that each company give council not less than $200 annually, effective July 1, 2013.



Section 16-331cc - Public, educational and governmental programming and education technology investment account. Tax. Penalty and interest. One-time transfer.

(a) There is established an account to be known as the “public, educational and governmental programming and education technology investment account”, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account and any interest or penalties collected by the Commissioner of Revenue Services pursuant to subdivision (2) of subsection (c) of this section.

(b) The moneys in said account shall be expended by the Public Utilities Regulatory Authority as follows: (1) Fifty per cent of said moneys shall be available to local community antenna television and video advisory councils; the state-wide video advisory council; public, educational and governmental programmers and public, educational and governmental studio operators to subsidize capital and equipment costs related to producing and procuring such programming, and (2) fifty per cent of said moneys shall be available to boards of education and other education entities for education technology initiatives.

(c) (1) The account shall be supported solely through a tax equal to one-half of one per cent of the gross earnings from rendering community antenna television service, video programming service by satellite and certified competitive video service in this state for quarterly periods beginning on or after October 1, 2007, and before October 1, 2009, and a tax equal to one-quarter of one per cent of the gross earnings from rendering community antenna television service, video programming service by satellite and certified competitive video service in this state for quarterly periods beginning on or after October 1, 2009, by each person operating a community antenna television system under this chapter or a certified competitive video service pursuant to sections 16-331e to 16-331p, inclusive, and each person operating a business that provides one-way transmission to subscribers of video programming by satellite. Such tax for a quarterly period shall be remitted to the Department of Revenue Services, on or before the last day of the month next succeeding the quarterly period, on a form prescribed by the Commissioner of Revenue Services, which form shall be signed by the person performing the duties of treasurer or an authorized agent or officer. For the purposes of this section, gross earnings in this state shall be determined in a manner consistent with chapter 211.

(2) The amount of any tax due and unpaid under this section shall be subject to the penalties and interest established in section 12-268d and the amount of any tax, penalty or interest due and unpaid under this section may be collected under the provisions of section 12-35.

(d) On or before October 1, 2007, the Public Utilities Regulatory Authority shall initiate a contested case proceeding to establish eligibility requirements and procedures for applying for allocations from the account. On or before April 1, 2008, the authority shall issue a final decision in the contested case proceeding. Such decision shall include any recommendations to the Governor and the General Assembly that the authority deems necessary with regard to the ongoing operation of the account.

(e) For purposes of this section, a holder of a certificate of cable franchise authority pursuant to section 16-331p shall be treated as a person operating a community antenna television system pursuant to this chapter and community antenna television service shall include service provided by a holder of a certificate of cable franchise authority pursuant to section 16-331p.

(f) The Comptroller shall deposit into the public, educational and governmental programming and education technology investment account, established pursuant to this section, the total of the tax imposed on community antenna television service, video programming service by satellite and certified competitive video service pursuant to this section.

(g) When the balance of said account reaches more than one hundred fifty thousand dollars, the authority shall make a one-time transfer of one hundred fifty thousand dollars to the Office of Legislative Management for expenses related to the allowance of interconnection of the Connecticut Television Network with a certified competitive video service provider, as defined in section 16-1, for the purpose of making the Connecticut Television Network available to such provider's customers.

(P.A. 07-253, S. 33, 43; June Sp. Sess. P.A. 07-5, S. 9; Sept. Sp. Sess. P.A. 09-7, S. 183; P.A. 11-80, S. 1; P.A. 13-299, S. 17.)

History: P.A. 07-253, S. 33, codified as Subsecs. (a) to (e), effective July 1, 2007, and S. 43, codified as Subsec. (f), effective October 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to reference any interest or penalties collected pursuant to Subsec. (c)(2), inserted Subdiv. designators in Subsec. (c), amended Subsec. (c)(1) to reference “quarterly periods” and delete references to the fiscal year, require tax to be remitted on or before the last day of month next succeeding the quarterly period, on a form signed by the person performing duties of treasurer or an authorized agent or officer, and substitute “gross earnings” for “gross receipts”, and inserted Subsec. (c)(2) re interest and penalties on tax due and unpaid, effective October 6, 2007; Sept. Sp. Sess. P.A. 09-7 added Subsec. (g) re one-time transfer, effective October 5, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b)(1) to delete reference to state-wide community antenna television advisory council, effective July 1, 2013.



Section 16-331d - Community antenna television advisory council vacancies and conflict of interest of members.

(a) The chief elected official from the town in which a vacant seat exists on a community antenna television advisory council shall appoint a member to fill such vacancy if any other appointing authority fails to make an appointment within six months of the time in which a vacancy occurs.

(b) No member of a community antenna television advisory council appointed by the chief elected official of a municipality, the board of education or the public libraries shall be an employee of a community antenna television company. For the purposes of this subsection, an employee includes any person working full or part time or performing any subcontracting or consulting services for the company.

(P.A. 89-182, S. 3; P.A. 91-244, S. 2.)

History: P.A. 91-244 added a new Subsec. (b) prohibiting certain members of advisory councils from being employees of a cable company.



Section 16-331dd - Municipal electric utilities' eligibility to be a certified competitive video service provider.

(a) Notwithstanding any provision of the general statutes, any regulation or any decision of the Public Utilities Regulatory Authority, any municipal electric utility, including its affiliate or subsidiary, which on July 1, 2007, is the holder of a second franchise to provide community antenna television service in a defined franchise area in the state shall be eligible to be a certified competitive video service provider for all purposes, regardless of the technology or technologies used to provide video programming, and may file an application to the authority for a certificate of video franchise authority pursuant to section 16-331e. Such certificate, if granted, shall (1) replace the certificate of public convenience and necessity to provide community antenna television service previously issued to such municipal electric utility, its affiliate or subsidiary, which shall thereafter be subject to the provisions of sections 16-331e to 16-331o, inclusive, (2) not limit the services in addition to video programming that said certified video service provider may offer subscribers within its service area footprint, and (3) be expressly limited to the service area footprint in which the franchise holder is authorized to provide community antenna television service as of July 1, 2007. The requirements of sections 16-331 to 16-333p, inclusive, and of any regulations adopted pursuant to said sections shall not apply unless specifically made applicable to certified competitive video service providers.

(b) Notwithstanding any provision of the general statutes, any regulation or any decision of the Public Utilities Regulatory Authority, any municipal electric utility, including its affiliate or subsidiary, may apply to the authority to become a certified competitive video service provider for all purposes, outside of its existing community antenna television company franchise area as of July 1, 2007, if applicable, pursuant to section 16-331e, regardless of the technology or technologies used to provide video programming. Such certificate, if granted, shall not limit the services in addition to video programming that said certified competitive video service provider may offer subscribers within its service area footprint. The requirements of sections 16-331 to 16-333p, inclusive, and of any regulations adopted pursuant to said sections shall not apply unless specifically made applicable to certified competitive video service providers.

(P.A. 07-253, S. 34; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331e - Certificate of video franchise authority.

(a) An entity or person, other than a community antenna television company certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007, or an affiliate, successor or assign of such community antenna television company, seeking to provide video service in the state on and after October 1, 2007, shall file with the Public Utilities Regulatory Authority an application for a certificate of video franchise authority, containing such information as required by this section. A community antenna television company may apply for a certificate of video franchise authority pursuant to this section for any service area in which it was not certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007. The application shall be accompanied by a fee of one thousand dollars.

(b) Notwithstanding subsection (a) of this section, any entity, other than a community antenna television company certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007, that was offering video service in the state on or before October 1, 2007, shall be required to file its application for a certificate of video franchise authority on or before October 31, 2007, and shall be allowed to continue to offer such video service while its application for a certificate of video franchise authority is pending.

(c) The application shall include a completed affidavit submitted by the applicant and signed by an officer or general partner of the applicant, affirming: (1) The location of the applicant's principal place of business and the names of the applicant's principal executive officers; (2) that the applicant has filed or will timely file with the Federal Communications Commission all forms required by said commission in advance of offering video service in the state; (3) that the applicant agrees to comply with all applicable federal and state statutes and regulations and with all applicable orders of the authority, including, but not limited to, those statutes, regulations and orders regarding the provision of video service by certified competitive video service providers and the use and occupation of public rights-of-way in the delivery of the video service by such providers; (4) that the applicant shall comply with the requirements of sections 16-331g to 16-331o, inclusive. The affidavit shall also include a description of the service area footprint to be served within the state, and such description shall be updated by the applicant before the expansion of video service to a previously undesignated service area, and a general description of the type or types of technologies the applicant will use to provide video service in its service area footprint, which may include wire line, satellite or any other alternative technology.

(d) The authority shall notify the applicant whether the application is complete or incomplete on or before the fifteenth calendar day after the applicant submits the application. The authority shall limit its review of the application to whether it provides the information required pursuant to subsection (c) of this section. In reviewing such application, the authority shall not conduct a hearing or contested case proceeding in accordance with chapter 54. The authority may submit written questions to the applicant and require written answers regarding the information provided, and may accept written comments and reply comments from the applicant, the Office of Consumer Counsel, the Attorney General and other interested companies, organizations and individuals. These written comments and reply comments shall be limited solely to the issue of whether the application complies with the requirements set forth in subsection (c) of this section.

(e) The authority shall issue a certificate of video franchise authority not later than thirty calendar days after notifying the applicant that the application was complete. The certificate issued by the authority shall provide: (1) A grant of authority to provide video service as requested in the application; (2) a grant of authority to own, lease, maintain, operate, manage or control facilities in, under or over any public highway in the delivery of such service, subject to the laws of the state; and (3) a statement that the grant of authority is subject to lawful operation of the video service by the applicant or its successor in interest.

(f) If the authority finds that the applicant's application is incomplete, it shall specify with particularity the items in the application that are incomplete and permit the applicant to amend the application to cure any deficiency. The authority shall issue a certificate of video franchise authority on or before thirty calendar days from its receipt of the amended and completed application.

(g) The failure of the authority to notify the applicant of the completeness or incompleteness of the application pursuant to subsection (d) of this section shall be deemed to constitute issuance of the certificate of video franchise authority.

(h) The certificate of video franchise authority issued by the authority is fully transferable to any successor in interest to the applicant to which it was initially granted. A notice of transfer shall be filed with the authority not later than fourteen business days after the completion of such transfer. The certificate of video franchise authority issued by the authority may be terminated by the certified competitive video service provider by submitting notice to the authority.

(P.A. 07-253, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331ee - State-wide Community Antenna Television Advisory Council. Membership.

Section 16-331ee is repealed, effective July 1, 2013.

(P.A. 07-253, S. 35; P.A. 13-299, S. 95.)



Section 16-331f - Certified competitive video service provider build-out requirements, rate regulation and service to multiunit residential buildings.

(a) The Public Utilities Regulatory Authority shall not require a certified competitive video service provider to comply with any facility build-out requirements or provide video service to any customer using any specific technology. The Public Utilities Regulatory Authority shall initiate a contested case proceeding, in accordance with the provisions of chapter 54, three years after the issuance of the certificate of video franchise authority to such provider to investigate the availability of the certified competitive video service provider's video services and report its findings to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology.

(b) The authority shall not impose any provision regulating rates charged by certified competitive video service providers, or impose any other requirements or conditions, except as set forth in sections 16-331e to 16-331o, inclusive.

(c) The rights and responsibilities under section 16-333a regarding service and wiring to multiunit residential buildings shall apply to a certified competitive video service provider.

(P.A. 07-253, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331ff - Certain third-party nonprofit community access provider requirements re education and government access channels and town-specific community access programming.

(a) Any third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, shall, upon request from any town organization, authority, body or official within its service territory, provide written consent, pursuant to its service provider agreements, for said town organization, authority, body or official to (1) operate education and government public access channels in that town, and (2) engage freely and directly the community antenna television company providing services in that town to use their headend equipment for dissemination of town-specific community access programming on such channels. Said third-party nonprofit community access provider must grant such written consent to said requesting town organization, authority, body or official within three business days. Written consent not provided within three business days shall be deemed granted.

(b) If a third-party nonprofit provider fails to provide written consent within three days, pursuant to subsection (a) of this section, the Public Utilities Regulatory Authority shall, upon a request from a town organization, authority, body or official within the service territory of that third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, (1) terminate, revoke or rescind such third party nonprofit provider's service agreement to provide public access programming within one hundred eighty days, and (2) reopen the application process to secure a community access provider for each of the towns within the affected service territory.

(P.A. 08-159, S. 1; P.A. 11-80, S. 1.)

History: P.A. 08-159 effective June 12, 2008 (Revisor's note: In 2009, a reference to “Department of Public Utility and Control” in Subsec. (b) was changed editorially by the Revisors to “Department of Public Utility Control” for accuracy); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 16-331g - Discrimination based on income prohibited.

A certified competitive video service provider shall not deny access to service to any group of potential residential subscribers based solely upon the income of the residents in the local area in which such group resides. An affected person may seek enforcement of this requirement by filing a complaint with the Public Utilities Regulatory Authority. A municipality within which the potential residential video service subscriber resides may be considered an affected person for purposes of this section.

(P.A. 07-253, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331gg - Funds for development of town-specific education and government community access programming. Distribution of funds. Report re disbursement of funds.

(a) A community antenna television company, a certified competitive video service provider that was providing service as a community antenna television company pursuant to section 16-331 on October 1, 2007, or a holder of a certificate of cable franchise authority that provides services within a service territory of a third-party nonprofit community access provider that serves six municipalities, one of which has a population of more than one hundred thirty thousand, shall direct the sum of one hundred thousand dollars per year from the funds collected from subscribers in said service territory that it provides to the existing third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, directly to the service territory's community antenna television advisory council for developing town-specific education and government community access programming.

(b) A community antenna television advisory council that receives funds pursuant to subsection (a) of this section shall distribute said funds in their entirety to a town organization, authority, body or official in the service territory of a third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, to support the development of production and programming capabilities for town-specific education and government public access programming, pursuant to grant procedures and processes established by said council.

(c) Any community antenna television advisory council that receives funds pursuant to subsection (a) of this section shall report annually to the Public Utilities Regulatory Authority all completed or planned disbursements of funds and certify that said funds were spent in their entirety and used for the public good in the creation of town-specific education and government public access programming for at least one of the towns in its service territory.

(P.A. 08-159, S. 2; P.A. 11-80, S. 1.)

History: P.A. 08-159 effective June 12, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c), effective July 1, 2011.



Section 16-331h - Certified competitive video service community access programming.

(a) Not later than one hundred twenty days after the certified competitive video service provider begins offering service in a designated area pursuant to its certificate of video franchise authority, such provider shall provide capacity over its video service to allow community access programming, in its basic service package, in accordance with the following: (1) The certified competitive video service provider shall provide capacity equal to the number of community access channels currently offered by the incumbent community antenna television company in the given area; (2) the certified competitive video service provider shall provide funds for community access operations, as provided in subsection (k) of section 16-331a; (3) the certified competitive video service provider shall provide the transmission of community access programming with connectivity up to the first two hundred feet from the competitive video service provider's activated wireline video programming distribution facility located in the provider's designated service area and shall not provide additional requirements for the creation of any content; and (4) the community access programming shall be submitted to the certified competitive video service provider in a manner or form that is compatible with the technology or protocol utilized by said competitive video service provider to deliver video services over its particular network, and is capable of being accepted and transmitted by the provider, without requirement for additional alteration or change in the content by the provider.

(b) A certified competitive video service provider and a community antenna television company or nonprofit organization providing community access operations shall engage in good faith negotiation regarding interconnection of community access operations where such interconnection is technically feasible or necessary. Interconnection may be accomplished by direct cable, microwave link, satellite or other reasonable method of connection. At the request of a competitive video service provider, community antenna television company or provider of community access operations, the Public Utilities Regulatory Authority may facilitate the negotiation for such interconnection.

(P.A. 07-253, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 184; P.A. 11-80, S. 1.)

History: Sept. Sp. Sess. P.A. 09-7 deleted former Subsec. (c) requiring certified competitive video service providers to provide transmission of the Connecticut Television Network, effective October 5, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 16-331hh - Transfer from municipal video competition trust account to General Fund.

Notwithstanding the provisions of subsection (b) of section 16-331bb, the sum of $3,000,000 shall be transferred from the municipal video competition trust account and credited to the resources of the General Fund for the fiscal year ending June 30, 2016, and each fiscal year thereafter.

(P.A. 15-244, S. 98.)

History: P.A. 15-244 effective July 1, 2015.



Section 16-331i - State-wide Video Advisory Council. Membership. Duties. Funding.

(a) There shall be a State-wide Video Advisory Council, whose membership is made up of one representative from each of the existing advisory councils established pursuant to section 16-331. A certified competitive video service provider shall biannually convene a meeting of said council. No member of the State-wide Video Advisory Council shall be an employee of a community antenna television company or a certified competitive video service provider. For the purpose of this subsection, an employee includes any person working full time or part time or performing any subcontracting or consulting services for a community antenna television company or a certified competitive video service provider.

(b) The certified competitive video service provider shall provide funding to such State-wide Video Advisory Council in the amount of two thousand dollars per year.

(c) Members of the State-wide Video Advisory Council shall serve without compensation. For the purpose of this subsection, compensation shall include the receipt of any free or discounted video service.

(d) The Public Utilities Regulatory Authority shall designate the State-wide Video Advisory Council as an intervenor in any contested case proceeding before the authority involving the certified competitive video service provider it advises. Such certified competitive video service provider shall provide to the chairperson of the State-wide Video Advisory Council a copy of any report, notice or other such document it files with the authority in any applicable proceeding.

(e) A certified competitive video service provider shall, every six months, provide on bills, bill inserts or letters to subscribers, a notice indicating the name and an address of the chairperson of the State-wide Video Advisory Council and describing the responsibilities of such advisory council. The State-wide Video Advisory Council shall have an opportunity to review such notice prior to its distribution.

(P.A. 07-253, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (d), effective July 1, 2011.



Section 16-331j - Video service provider offerings, charges, privacy policy, billing and billing disputes.

(a) At the time of initial subscription, and annually thereafter, or upon request, each certified competitive video service provider shall provide subscribers with a description of (1) the video service offerings and current rates, (2) the provider's credit policies, including any finance charges or late payment charges, and (3) the provider's billing practices and complaint procedures.

(b) Consistent with the provisions of 47 USC 551, at the time of entering into an agreement to provide video service to a subscriber, a certified competitive video service provider shall inform the subscriber of the provider's practices regarding the collection and use of personally identifiable customer information, including (1) the type of information collected, (2) the purposes for which it is used, (3) the extent and manner in which it is shared with unaffiliated third parties for purposes of enabling delivery of video service, and (4) the procedures in place to ensure the subscriber's right to privacy. A certified competitive video service provider shall not disclose personally identifiable customer information other than anonymous or aggregate data to unaffiliated third parties for their own marketing purposes without the consent of the subscriber.

(c) A certified competitive video service provider shall implement an informal process for handling Public Utilities Regulatory Authority and customer inquiries, billing issues, service issues and other complaints. In the event an issue is not resolved through such informal process, a customer may request of the authority a confidential, nonbinding mediation with the competitive video service provider, and a designated member of the authority staff shall serve as the mediator. If the mediation is unsuccessful, the customer may file a formal complaint with the authority. The authority's sole jurisdiction over the complaint is to determine if the certified competitive video service provider is in compliance with sections 16-331f to 16-331n, inclusive. If the provider is found to be in noncompliance, the authority shall order the certified competitive video service provider to cure such noncompliance within a reasonable period of time. Failure to comply may subject the certified competitive video service provider to civil penalties and revocation of the certificate, as provided in section 16-331o.

(d) A certified competitive video service provider shall comply with the customer service requirements of 47 CFR 76.309(c) for its video services. A company issued a certificate of video franchise authority shall not be subject to any other state law or regulation or authority order to the extent it imposes customer service requirements in excess of or more stringent than 47 CFR 76.309(c).

(P.A. 07-253, S. 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331k - Video programming and rate changes.

(a) Except when otherwise required by federal law, a certified competitive video service provider shall inform the Public Utilities Regulatory Authority of any planned programming or rate changes not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) in appropriate circumstances where such a shorter notice period is in the best interest of the company's subscribers.

(b) Except when otherwise required by federal law, a certified competitive video service provider shall inform each subscriber, the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to technology and the chairperson of the State-wide Video Advisory Council of any planned elimination or reduction in any programming or any planned rate increases not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) the authority prescribes a longer or shorter notice period in appropriate circumstances where such longer or shorter notice period is in the best interest of the company's subscribers. The State-wide Video Advisory Council may hold an advisory public hearing concerning the planned changes and may then make a recommendation to the company before the planned date of implementing the change.

(P.A. 07-253, S. 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331l - Interrupted video service.

If video service provided by a certified competitive video service provider to a subscriber is interrupted for more than twenty-four continuous hours, such subscriber shall receive a credit or refund from the certified competitive video service provider in an amount that represents the proportionate share of such service not received in a billing period, provided such interruption is not caused by the subscriber.

(P.A. 07-253, S. 9.)



Section 16-331m - Video service providers' closed captioning and emergency broadcast systems.

(a) A certified competitive video service provider shall make closed captioning available when simultaneously broadcast with video signals carried by the provider.

(b) A certified competitive video service provider shall offer the concurrent rebroadcast of local television broadcast channels, or utilize another economically or technically feasible process for providing an appropriate message through the provider's video service in the event of a public safety emergency issued over the emergency broadcast system.

(P.A. 07-253, S. 10.)



Section 16-331n - Free video service for libraries and schools.

A certified competitive video service provider shall provide any library serving the public and any school system, college or university, located in a part of the certified competitive video service provider's franchise area where service is available, with one outlet for basic video service at no charge if such library, school system, college or university participates in educational or public access programming offered throughout the company's franchise area. The Public Utilities Regulatory Authority may exempt any provider from providing such service at no charge if it would have an adverse impact on the provider. No certified competitive video service provider shall be required to provide such free service if the library or school is receiving community antenna television service or video service from another provider.

(P.A. 07-253, S. 11; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331o - Imposition of civil penalties by authority.

A certified competitive video service provider, and its officers, agents and employees, shall comply with sections 16-331e to 16-331o, inclusive, and each applicable order made by the Public Utilities Regulatory Authority pursuant to sections 16-331e to 16-331o, inclusive. Any certified competitive video service provider which the authority finds has failed to comply with sections 16-331e to 16-331o, inclusive, or any applicable order made by the authority, may be fined, by order of the authority, not more than ten thousand dollars for each offense. Each distinct violation of any such order shall be a separate offense and, in the case of a continued violation, each day thereof shall be deemed a separate offense. The authority shall impose any such civil penalty in accordance with the procedure established in section 16-41 and if such penalty is imposed, it shall be the sole remedy for such violation. The Public Utilities Regulatory Authority shall also have the authority to revoke the certificate of video franchise authority if the certified competitive video service provider is found, after an authority hearing with notice to all interested parties, to be in substantial noncompliance with the requirements of law or authority orders.

(P.A. 07-253, S. 12; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331p - Certificate of cable franchise authority in franchise areas in which certified competitive video service providers are offering video service.

(a) Thirty days after a certified competitive video service provider offers video service in a community antenna television company's existing franchise area pursuant to a certificate of video franchise authority, or thirty days after a municipal electric utility, its affiliate or subsidiary begins offering video service in a community antenna television company's existing franchise area pursuant to a certificate of video franchise authority, the community antenna television company may seek a certificate of cable franchise authority from the Public Utilities Regulatory Authority.

(b) A certificate of cable franchise authority issued by the authority pursuant to subsection (a) of this section shall become effective immediately upon issuance by the authority.

(c) A community antenna television company seeking a certificate of cable franchise authority shall file an application with the authority. Such application shall include the information required in this section and shall be accompanied by a fee of one thousand dollars.

(d) Said application shall include a completed affidavit submitted by the applicant and signed by an officer or general partner of the applicant, affirming: (1) The location of the applicant's principal place of business and the names of the applicant's principal executive officers; (2) that the applicant has filed or will timely file with the Federal Communications Commission all forms required by said commission in advance of offering community antenna television service or video service in such franchise area; (3) that the applicant agrees to comply with all applicable federal and state statutes and regulations and with all authority orders applicable to community antenna television companies, except as exempted by sections 16-331q to 16-331aa, inclusive; and (4) that the applicant agrees to comply with the requirements of sections 16-331q to 16-331aa, inclusive. The affidavit shall also include a description of the community antenna television company's current franchise area and a general description of the type or types of technologies the community antenna television company is using and intends to use in providing community antenna television programming or video service in the franchise area, which may include wireline, satellite or any other alternative technology.

(e) The authority shall notify the applicant whether the applicant's application is complete or incomplete on or before the fifteenth calendar day after the applicant submits the application. The authority's review of the completeness of the application is limited to whether the application complies with the requirements set forth in subsection (d) of this section. In reviewing the application, the authority shall not conduct a hearing or a contested case proceeding pursuant to chapter 54. The authority may submit written questions to the applicant and require written answers regarding the information provided and may accept written comments and reply comments from the applicant, the Office of Consumer Counsel, the Attorney General and other interested persons.

(f) The authority shall issue a certificate of cable franchise authority not later than thirty calendar days from finding the application complies with the requirements of subsection (d) of this section. The certificate issued by the authority shall provide: (1) A grant of authority to provide community antenna television service or video service as requested in the application; (2) a grant of authority to own, lease, maintain, operate, manage or control facilities in, under or over any public highway in the delivery of such service, subject to the laws of the state; and (3) a statement that the grant of authority is subject to lawful operation of the community antenna television service or video service by the applicant or its interest.

(g) If the authority finds that the applicant's application is incomplete, it shall specify with particularity the items in the application that are incomplete and permit the applicant to amend the application to cure any deficiency. The authority shall issue a certificate of cable franchise authority not later than thirty calendar days from its receipt of the amended and completed application.

(h) The failure of the authority to notify the applicant of the completeness or incompleteness of the application within the timeframes set forth above shall be deemed to constitute issuance of the certificate of cable franchise authority.

(P.A. 07-253, S. 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331q - Requirements for holders of certificates of cable franchise authority.

(a) The Public Utilities Regulatory Authority shall not require a company issued a certificate of cable franchise authority to comply with any facility build-out requirements or provide community antenna television service or video service to any customer using any specific technology.

(b) The Public Utilities Regulatory Authority shall not impose any provision regulating rates charged by a community antenna television company holding a certificate of cable franchise authority, except as set forth in federal law.

(P.A. 07-253, S. 14; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331r - Discrimination based on income prohibited.

A company holding a cable franchise authority certificate shall not deny access to service to any group of potential residential subscribers based solely upon the income of the residents in the local area in which such group resides. An affected person may seek enforcement of this requirement by filing a complaint with the Public Utilities Regulatory Authority. A municipality within which the potential residential community antenna television service or video service subscriber resides may be considered an affected person for purposes of this section.

(P.A. 07-253, S. 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331s - Holder of a certificate of cable franchise authority: Community access programming and operations.

A company issued a certificate of cable franchise authority shall be subject to the community access programming and operations provisions set forth in subsections (b) to (i), inclusive, and subsections (k), (l) and (n) of section 16-331a and any regulations pursuant thereto, and subsection (c) of section 16-333 and any regulations pursuant thereto.

(P.A. 07-253, S. 16; Sept. Sp. Sess. P.A. 09-7, S. 185.)

History: Sept. Sp. Sess. P.A. 09-7 deleted former Subsec. (b) requiring company issued a cable franchise authority certificate to provide transmission of the Connecticut Television Network and made a conforming change, effective October 5, 2009.



Section 16-331t - Holder of a certificate of cable franchise authority: Advisory council.

(a) A company issued a certificate of cable franchise authority shall, twice a year, convene a meeting with the advisory council established pursuant to its previous certificate of public convenience and necessity issued pursuant to section 16-331. Members shall be appointed in accordance with section 16-331d. No member of the advisory council shall be an employee of a company providing community antenna television service or video service. For the purposes of this subsection, an employee includes any person working full or part time or performing any subcontracting or consulting services for a company providing community antenna television service or video service.

(b) A company issued a cable franchise authority certificate shall provide funding to the advisory council in the amount of two thousand dollars per year.

(c) Members of the advisory council shall serve without compensation. For the purposes of this section, compensation shall include the receipt of any free or discounted community antenna television service or video service.

(d) The Public Utilities Regulatory Authority shall designate the advisory council as an intervenor in any contested case proceeding before the authority involving the company it advises. Such company shall provide to the chairperson of the advisory council a copy of any report, notice or other document it files with the authority in any applicable proceeding.

(e) Any company issued a certificate of cable franchise authority shall, every six months, provide on bills, bill inserts or letters to subscribers, a notice indicating the name and address of the chairperson of the advisory council and describing the responsibilities of such advisory council. The advisory council shall have an opportunity to review such notice prior to its distribution.

(P.A. 07-253, S. 17; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (d), effective July 1, 2011.



Section 16-331u - Cable franchise authority companies' offerings, charges, privacy policy, billing and billing disputes.

(a) At the time of initial subscription, and annually thereafter, a company issued a certificate of cable franchise authority shall provide subscribers with a description of the community antenna television service or video service offerings and current rates, a description of the company's credit policies, including any finance charges or late payment charges and a description of the company's billing practices and complaint procedures upon request.

(b) In accordance with 47 USC 551, at the time of entering into an agreement to provide community antenna television or video service to a subscriber, a company issued a certificate of cable franchise authority shall inform the subscriber of its practices regarding the collection and use of personally identifiable customer information, including (1) the type of information collected, (2) the purposes for which it is used, (3) the extent and manner in which it is shared with unaffiliated third parties for purposes of enabling delivery of the community antenna television or video service, and (4) its procedures to ensure the subscriber's right to privacy. A holder of a certificate of cable franchise authority shall not disclose personally identifiable customer information other than anonymous or aggregate data to unaffiliated third parties for their own marketing purposes without the consent of such subscriber.

(c) A company issued a certificate of cable franchise authority shall implement an informal process for handling Public Utilities Regulatory Authority and customer inquiries, billing issues, service issues and other complaints. In the event an issue is not resolved through this informal process, a customer may request from the authority a confidential, nonbinding mediation with the company, and a designated member of the authority staff shall serve as the mediator. If the mediation is unsuccessful, the customer may file a formal complaint with the authority. The authority's sole jurisdiction over the complaint is to determine if the company is in compliance with sections 16-331q to 16-331aa, inclusive, or any other laws, regulations or orders applicable to companies holding a certificate of cable franchise authority. If the company is found to be in noncompliance, the authority shall order the company to remedy such noncompliance within a reasonable period of time. Failure to comply may subject the company to civil penalties and revocation of the certificate, as provided in section 16-331aa.

(d) A company issued a certificate of cable franchise authority shall comply with the customer service requirements of 47 CFR 76.309(c) for its community antenna television or video services. A company issued a certificate of cable franchise authority shall not be subject to any other state law or regulation or authority order to the extent it imposes customer service requirements in excess of or more stringent than 47 CFR 76.309(c).

(P.A. 07-253, S. 18; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331v - Cable franchise authority companies' programming and rate changes.

(a) Except when otherwise required by federal law, a company issued a certificate of cable franchise authority shall inform the Public Utilities Regulatory Authority of any planned programming or rate changes not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) in appropriate circumstances where a shorter notice period is in the best interest of the company's subscribers.

(b) Except when otherwise required by federal law, a company issued a certificate of cable franchise authority shall inform each of its subscribers, the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to technology and the chairperson of the applicable advisory council of any planned elimination or reduction in programming or planned rate increases not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) the authority prescribes a longer or shorter notice period in appropriate circumstances where such longer or shorter notice period is in the best interest of the company's subscribers. The advisory council may hold an advisory public hearing concerning the planned changes and may then make a recommendation to the company before the planned implementation date.

(P.A. 07-253, S. 19; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331w - Interrupted cable franchise authority service.

If community antenna television service or video service provided to a subscriber by a company holding a certificate of cable franchise authority experiences a service outage for more than twenty-four continuous hours, such subscriber shall receive a credit or refund from such company in an amount that represents the proportionate share of such service not received in a billing period, provided such interruption is not caused by the subscriber.

(P.A. 07-253, S. 20.)



Section 16-331x - Cable franchise authority companies' closed captioning and emergency broadcast systems.

(a) A company issued a certificate of cable franchise authority shall make closed captioning available when simultaneously broadcast with video signals carried by the company.

(b) A company issued a certificate of cable franchise authority shall offer the concurrent rebroadcast of local television broadcast channels, or utilize another economically and technically feasible process for providing an appropriate message through the company's community antenna television service or video service in the event of a public safety emergency issued over the emergency broadcast system.

(P.A. 07-253, S. 21.)



Section 16-331y - Free service for libraries and schools provided by holder of a certificate of cable franchise authority.

A company issued a certificate of cable franchise authority shall provide any library serving the public and any school system, college or university, located in a part of the company's franchise area where service is available, with one outlet for basic community antenna television service or video service at no charge if such library, school system, college or university participates in educational or public access programming offered throughout the company's franchise area. The Public Utilities Regulatory Authority may exempt any company with a certificate of cable franchise authority from providing such service at no charge if it would have an adverse impact on such company. No company issued a certificate of cable franchise authority shall be required to provide such free service if the library or school is receiving community antenna television service or video service from another provider.

(P.A. 07-253, S. 22; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331z - Holder of a certificate of cable franchise authority subject to federal and state laws and regulations. Exceptions.

(a) Nothing in sections 16-331q to 16-331aa, inclusive, shall be construed to relieve a company issued a certificate of cable franchise authority from such company's obligations under any federal or state laws or regulations or Public Utilities Regulatory Authority orders applicable to community antenna television companies or public service companies, or from any other federal or state laws or regulations or authority orders unless specified in sections 16-331q to 16-331aa, inclusive.

(b) A company issued a certificate of cable franchise authority shall not be subject to subdivisions (1), (2), (3), (5) and (6) of subsection (d) of section 16-331, subsections (f) and (h) of section 16-331, and subsections (e) and (f) of section 16-333 or to any regulations or authority orders implemented or arising from said sections.

(P.A. 07-253, S. 23; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-332 - Leases by public service companies of facilities for community antenna purposes.

Any public service company may lease facilities to persons or corporations operating community antenna television systems for the purpose of making television and audio signals available for reception by the customers of such persons or corporations. Rates for such leasing shall be filed with the Public Utilities Regulatory Authority pursuant to section 16-19.

(1963, P.A. 425, S. 4; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 161, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333 - Regulations: Safety of operations, facility construction, system installation, community access channel, personal privacy protections, carriage of television broadcast signals, subscriber inquiries and complaints.

(a) The Public Utilities Regulatory Authority may issue orders and regulations governing safety of operations of community antenna television systems.

(b) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 to: (1) Establish minimum construction and extension requirements for underground community antenna television facilities in areas where underground facilities of other public utilities already exist; (2) establish technical standards of performance for the installation of community antenna television systems, including standards for the drilling of holes and the location of such holes in buildings to be served.

(c) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 requiring each community antenna television company to maintain at least one specially designated, noncommercial community access channel available to the public and establishing minimum standards for the equipment supplied by such company for the community access programming and requirements concerning the availability and operation of such channel.

(d) The authority shall, not later than March 1, 1984, adopt regulations in accordance with chapter 54 (1) establishing personal privacy protections for community antenna television subscribers, including, but not limited to, standards for the types of individually identifiable data that a community antenna television company may collect on its subscribers, (2) requiring each such company to notify each of its subscribers of such privacy protections, and (3) prohibiting each company from disclosing such data without the prior approval of the subscriber. The authority shall incorporate the provisions of such regulations in each new or existing certificate of public convenience and necessity issued under section 16-331.

(e) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 incorporating the provisions of Subpart D of 47 CFR 76 in effect on January 1, 1983, and applying to community antenna television companies.

(f) The Public Utilities Regulatory Authority shall adopt regulations (1) establishing procedures to be followed by community antenna television companies in responding to subscriber inquiries and complaints, and (2) establishing standards, based on the number of subscriber complaints to the Public Utilities Regulatory Authority concerning service provided by a community antenna television company, under which the authority shall impose civil penalties on the company or initiate proceedings for the revocation of the company's franchise, provided nothing herein shall limit the authority of the Public Utilities Regulatory Authority under sections 16-10a and 16-41.

(g) The standards and procedures adopted pursuant to this section, subsection (d) of section 16-331, section 16-333f, subsection (a) of section 16-333i and sections 16-333k to 16-333m, inclusive, shall be minimum standards of performance for community antenna television companies and the Public Utilities Regulatory Authority may adopt regulations in accordance with chapter 54 establishing higher standards of performance.

(1963, P.A. 425, S. 5; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-533, S. 3; P.A. 80-82; 80-482, S. 4, 40, 162, 345, 348; P.A. 83-33, S. 1, 2; 83-80, S. 1, 2; P.A. 84-240, S. 2, 4; 84-546, S. 50, 173; P.A. 88-202, S. 2; P.A. 94-22, S. 2; P.A. 98-121, S. 5; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-533 added Subsec. (b) re regulation of community antenna television systems; P.A. 80-82 added Subsec. (c) re maintenance of public access channels; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 83-33 added Subsec. (d), requiring department to adopt regulations re personal privacy protections; P.A. 83-80 was added editorially by the Revisors as Subsec. (e) re incorporation of federal regulations re carriage of television broadcast signals; P.A. 84-240 added Subsec. (f) re inquiries and complaints by subscribers and notices to subscribers; P.A. 84-546 confirmed action of the Revisors in adding P.A. 83-80, S. 1 as Subsec. (e); P.A. 88-202 deleted the provisions of Subsec. (f) detailing matters to be addressed in regulations re subscriber inquiries and complaints and specifying information to be included with bills, i.e. company's telephone number, DPUC's consumer assistance number and procedures when service is interrupted and added Subsec. (g) which allows the department of public utility control to set higher standards of performance; P.A. 94-22 changed “public access” to “community access” for consistency of reference in Subsec. (c); P.A. 98-121 made technical changes to Subsec. (g); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333a - Multiunit residential buildings service and wiring. Right to use antenna. Regulations for owner compensation. Civil penalty.

(a) No owner of any multiunit residential building shall demand or accept payment, in any form, except as provided in subsection (e) of this section, in exchange for permitting community antenna television service on or within his property or premises, or discriminate in rental charges or the provision of service between tenants who receive such service and those who do not, provided such owner shall not be required to bear any cost for the installation or provision of such service.

(b) An owner of a multiunit residential building shall permit wiring to provide community antenna television service in such building provided that: (1) A tenant of such building requests community antenna television services; (2) the entire cost of such wiring is assumed by the community antenna television company; (3) the community antenna television company indemnifies and holds harmless the owner for any damages caused by such wiring; and (4) the community antenna television company complies with all rules and regulations of the Public Utilities Regulatory Authority pertaining to such wiring.

(c) An owner of a multiunit residential building in the process of construction shall prior to completion of construction of such building permit prewiring to provide community antenna television services in such building provided that: (1) The community antenna television company complies with all the provisions of subdivisions (2), (3) and (4) of subsection (b) of this section and subsection (e) of this section; and (2) all wiring other than that to be directly connected to the terminal of a community antenna television subscriber shall be concealed within the walls of such building. The authority shall adopt regulations, in accordance with the provisions of chapter 54, which shall set forth terms which may be included, and terms which shall not be included, in any contract to be entered into by the owner of a multiunit residential building and a community antenna television company concerning such wiring. No community antenna television company shall present to an owner of an occupied building for review or for signature such a contract which contains a term prohibited from inclusion in such a contract by regulations adopted hereunder.

(d) No community antenna television company may enter into any agreement with the owners, lessees or persons controlling or managing multiunit residential buildings serviced by such company, or commit or permit any act, that would have the effect, directly or indirectly, of diminishing or interfering with existing rights of any tenant or other occupant of such dwelling to use or avail himself of master or individual antenna equipment.

(e) The authority shall adopt regulations, in accordance with the provisions of chapter 54, authorizing community antenna television companies, upon application by the owner of a multiunit residential building and approval by the authority, to reasonably compensate the owner for any taking of property associated with the installation of wiring and ancillary facilities for the provision of community antenna television service. The regulations may include, without limitation:

(1) Establishment of a procedure under which owners may petition the authority for additional compensation;

(2) Authorization for owners and community antenna television companies to negotiate settlement agreements regarding the amount of such compensation, which agreements shall be subject to the authority's approval;

(3) Establishment of criteria for determining any additional compensation that may be due;

(4) Establishment of a schedule or schedules of such compensation under specified circumstances; and

(5) Establishment of application fees, or a schedule of fees, for applications under this subsection.

(f) Nothing in subsection (e) of this section shall preclude a community antenna television company from installing community antenna television equipment or facilities in a multiunit residential building prior to the authority's determination of reasonable compensation.

(g) Any determination by the authority under subsection (e) of this section regarding the amount of compensation to which an owner is entitled or approval of a settlement agreement may be appealed by an aggrieved party in accordance with the provisions of section 4-183.

(h) The provisions of this section shall also apply to trailer parks, mobile manufactured home parks, nursing homes, hospitals and condominium associations.

(i) Any person, firm or corporation which the Public Utilities Regulatory Authority determines, after notice and opportunity for a hearing as provided in section 16-41, to have failed to comply with any provision of subsections (a) to (d), inclusive, or subsection (h) of this section shall pay to the state a civil penalty of not more than one thousand dollars for each day following the issuance of a final order by the authority pursuant to section 16-41 that the person, firm or corporation fails to comply with said subsections.

(P.A. 75-301, S. 1, 3; P.A. 76-201; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 163, 348; June Sp. Sess. P.A. 83-3, S. 1; P.A. 89-281, S. 1; P.A. 93-53, S. 1, 3; P.A. 94-106, S. 2; P.A. 07-217, S. 63; P.A. 11-80, S. 1.)

History: P.A. 76-201 added proviso in Subsec. (a) re allotment of installation cost, replaced public utilities commission with public utilities control authority in accordance with provisions of P.A. 75-486 and added Subsec. (e) re applicability of provisions; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; June Sp. Sess. P.A. 83-3 changed the term “mobile home” to “mobile manufactured home”; P.A. 89-281 added Subsec. (e) requiring the department to adopt regulations re compensation of owner for taking, added Subsec. (f) allowing cable installation before department determines compensation, added Subsec. (g) authorizing appeal from department decision and relettered Subsec. (e) as Subsec. (h); P.A. 93-53 added a new Subsec. (i) providing a civil penalty for violations of Subsecs. (a) to (d) or Subsec. (h), effective July 1, 1993; P.A. 94-106 amended Subsec. (c) by adding provisions re regulations governing contracts concerning wiring and regulations for the terms of such contracts; P.A. 07-217 made technical changes in Subsec. (f) and (g), effective July 12, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333b - Service to franchise area. Underground service lines.

(a) No community antenna television company shall refuse to construct that plant necessary to serve any portion of its franchise area on the sole basis that such portion can only be served by underground facilities.

(b) No community antenna television company shall extend its service to any new franchise area unless such company has provided full service to the primary franchise area of the original franchise area specified in its certificate of public convenience and necessity. For purposes of this subsection, “primary franchise area” means any contiguous areas within the franchised territory, the outer limits of which shall be as near as possible to eighty residential dwelling units per mile of street or highway, and which has been so designated by the franchise holder.

(c) The Public Utilities Regulatory Authority shall permit a community antenna television company to extend service to any portion of its franchise area with a low population density and to charge prospective subscribers in that portion of its area differential rates to recover the construction and operating costs over a period not to exceed five years. Nothing in this subsection shall be construed as affecting any application for a certificate of public convenience and necessity filed in accordance with section 16-331 and pending before the authority on April 6, 1981.

(d) A community antenna television company shall install underground service lines at the same time as, and in the same place that, electric and telephone utilities install underground facilities within the franchise territory. The authority shall establish regulations in accordance with chapter 54 which may allow for the waiver of this requirement in low density areas and for a company to charge the owner of the property in which the service lines are installed for the cost of the installation.

(P.A. 75-301, S. 2, 3; P.A. 79-533, S. 1; P.A. 81-37, S. 1, 2; 81-393, S. 2; P.A. 11-80, S. 1.)

History: P.A. 79-533 added Subsec. (b) re extension of service to new franchise area; P.A. 81-37 added Subsec. (c) requiring department to permit companies to charge prospective subscribers in low density areas differential rates; P.A. 81-393 added Subsec. (d) requiring installation of underground service lines simultaneously with electric and telephone facilities and requiring department regulations re waiver of requirement in low density areas and company's power to charge property owner for such installation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333c - Availability of equipment for deaf or hearing impaired subscribers.

Each community antenna television company shall make available at cost, by a rental, sales or installment sales agreement, to each subscriber who is deaf or hearing impaired, equipment which receives and decodes closed captions which are simultaneously broadcast with video signals carried by the company.

(P.A. 77-57; P.A. 80-121, S. 1, 2; P.A. 85-168; P.A. 98-121, S. 6.)

History: P.A. 80-121 clarified provisions forbidding sale, lease or repair of receiving equipment by adding “as part of, or in connection with, its operation of such system”; P.A. 85-168 added Subsec. (b) re the availability of decoder equipment for deaf or hearing impaired subscribers; P.A. 98-121 deleted former Subsec. (a) concerning the sale, lease or repair of receiving equipment and removed Subsec. (b) designator.



Section 16-333d - Discrimination among subscribers prohibited.

The authority may prohibit any community antenna television company from unreasonably discriminating among subscribers of community antenna television service.

(P.A. 79-54; P.A. 80-482, S. 4, 40, 345, 348; P.A. 84-113, S. 3, 4; P.A. 85-509, S. 7, 11; P.A. 88-202, S. 4; P.A. 98-121, S. 7; P.A. 11-80, S. 1.)

History: P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 84-113 authorized department to extend deadline for issuing a final decision on a rate filing by 30 days, to 180 days; P.A. 85-509 lettered existing section as Subsec. (a) and made its provisions applicable only to a community antenna television company subject to rate regulation, added Subsec. (b) re basic service rate increase for each company not subject to rate regulation and added Subsec. (c) re prohibition on unreasonable discrimination; P.A. 88-202 amended Subsec. (b) requiring notice to be provided for any increase in premium service as well as basic service and increased the notification period in Subsec. (b) from 30 to 45 days; P.A. 98-121 deleted former Subsec. (a) concerning interim rate increases, deleted former Subsec. (b) concerning notice of such increases and removed Subsec. (c) designator; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-333e - Credit or refund for interrupted service.

(a) As used in this section:

(1) “Basic service” means all signals of domestic television broadcast stations provided to any subscriber, except a signal secondarily transmitted by satellite carrier beyond the local service area of such station, regardless of how such signal is ultimately received by the cable system, any public, educational, and governmental programming and any additional video programming signals or service added to the basic tier by the cable operator;

(2) “Cable programming service” means any video programming provided over a cable system, regardless of service tier, including installation or rental of equipment used for the receipt of such video programming, other than (A) video programming carried on the basic service tier as defined in this section, (B) video programming offered on a pay-per-channel or pay-per-program basis, or (C) a combination of multiple channels of pay-per-channel or pay-per-program video programming offered on a multiplexed or time-shifted basis as long as the combined service (i) consists of commonly-identified video programming, and (ii) is not bundled with any regulated tier of service;

(3) “Premium service” means pay-per-channel or pay-per-program services for which a subscriber pays a fee in addition to the fees for basic service and cable programming service; and

(4) “Video programming” means programming provided by, or generally considered comparable to programming provided by, a television broadcast station.

(b) If premium, cable programming or basic service to a subscriber is interrupted for more than twenty-four continuous hours, such subscriber shall receive a credit or refund from the community antenna television company in an amount that represents the proportionate share of such service not received in a billing period, provided such interruption is not caused by the subscriber.

(c) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, establishing a viewing time reliability standard for community antenna television companies and requiring such companies to file with the authority information on premium, cable programming and basic service interruptions not caused by subscribers. The authority shall approve a service interruption adjustment clause to be superimposed on the existing rate schedules of such companies. Such a clause shall provide for a credit or refund from a company to its subscribers if the level of service during a month falls below the company's reliability standard due to interruptions of twenty-four hours or less.

(P.A. 79-548; P.A. 80-85; 80-482, S. 4, 40, 345, 348; P.A. 84-240, S. 3, 4; P.A. 91-244, S. 4; P.A. 95-150, S. 3; P.A. 98-121, S. 8; P.A. 06-196, S. 202; P.A. 11-80, S. 1.)

History: P.A. 80-85 inserted new Subsec. (c) re annual report and relettered former Subsec. (c) as Subsec. (d); P.A. 80-482 made division of public utility control an independent department; P.A. 84-240 limited applicability of Subsec. (a)(1) to interrupted service instead of interrupted or terminated service and added Subdiv. (2) re interruptions of 24 hours or less; P.A. 91-244 deleted Subsec. (b) re monthly listing provided to subscribers and relettered the remaining Subsecs; P.A. 95-150 inserted new provisions defining applicable terms as Subsec. (a), designated prior provisions as Subsecs. (b) to (d), inclusive, and added reference to cable programming and deleted former Subsec. (c) defining “premium service”; P.A. 98-121 amended Subsec. (a)(1) by deleting “required by the franchise to be carried on the basic tier”, amended Subsec. (c) by deleting “January 1, 1985” and deleted former Subsec. (d) re annual report; P.A. 06-196 made a technical change in Subsec. (a)(2), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (c), effective July 1, 2011.



Section 16-333f - Programming and rate changes. Regulatory authority. Industry cooperation.

(a) Each community antenna television company shall inform the Public Utilities Regulatory Authority, each subscriber, the chairpersons of the joint standing committee having cognizance of matters relating to public utilities and the chairperson of the company's advisory council of any planned programming or rate changes not less than thirty days unless otherwise required by federal law prior to implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) the authority prescribes a longer or shorter notice period in appropriate circumstances where such longer or shorter notice period is in the best interest of the company's subscribers. The company's advisory council may hold an advisory public hearing concerning the planned changes and may then make a recommendation to the company prior to the planned implementation date. The authority shall adopt regulations in accordance with chapter 54 to carry out the purposes of this subsection.

(b) The Public Utilities Regulatory Authority shall file a written certification with the Federal Communications Commission for designation as the franchising authority exercising the regulatory authority permitted under the Cable Television Consumer Protection and Competition Act of 1992, P.L. 102-385.

(c) The Public Utilities Regulatory Authority shall encourage cooperation between community antenna television companies and local television broadcast stations in order to further the public interest concerning the provision of video programming and community antenna television services, thus ensuring the widest possible range of programming choices for all residents of the state at the lowest possible cost to all residents of the state.

(P.A. 81-393, S. 3; P.A. 88-202, S. 5; P.A. 91-244, S. 3; P.A. 93-28, S. 1, 2; P.A. 98-121, S. 9; June Sp. Sess. P.A. 98-1, S. 7; P.A. 11-80, S. 1.)

History: P.A. 88-202 amended the section by requiring each company to notify each subscriber and the chairpersons of the energy committee of any programming change and that each notice be made not less than 45 days prior to the change unless a short time prescribed by law or the department prescribes a different time; P.A. 91-244 added provision requiring information about rate changes to be provided to the department, subscribers, the advisory council and the energy and public utilities committee; P.A. 93-28 designated former provisions as Subsec. (a), amended Subsec. (a) by increasing the notice requirement from 45 to 60 days, added provision authorizing advisory councils to hold public hearings and requiring regulations concerning the Subsec. rather than the Sec., added a new Subsec. (b) requiring the department to file with the FCC as the regulatory authority, and added a new Subsec. (c) requiring the department to encourage cooperation between community antenna television companies and local television broadcast stations, effective May 4, 1993; P.A. 98-121 amended Subsec. (a) by changing notice from 60 days to 30 days; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (a); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333g - Free basic service for libraries and schools.

Each community antenna television company, as defined in section 16-1, shall provide any library serving the public and any school system, college or university, located in a part of the company's franchise area where service is available, with basic community antenna television service at no charge if such library, school system, college or university participates in educational or public access programming offered throughout the company's franchise area. The Public Utilities Regulatory Authority may exempt any company from providing such service at no charge if it would have an adverse impact on the company.

(P.A. 82-221, S. 1, 3; P.A. 95-217, S. 2; P.A. 11-80, S. 1.)

History: P.A. 95-217 deleted Subsec. (b) re rate treatment for costs of service provided under former Subsec. (a); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333h - Extension of service to schools. Instructional channels.

(a) Each community antenna television company, as defined in section 16-1, shall, not later than the date it extends energized trunk and feeder to all areas within its franchise territory in which there are at least twenty-five prospective subscribers per aerial plant mile of extension and fifty prospective subscribers per underground plant mile of extension, extend such trunk and feeder to public and private elementary and secondary schools in such franchise areas and offer one instructional television channel as part of its basic service. Each such company may utilize such instructional television channel for noninstructional television programming during any time when the channel is not needed for instructional programming. No such company shall be required to offer the instructional television channel on or after July 1, 1995, unless the Commission for Educational Technology certifies to the Public Utilities Regulatory Authority that educational agencies in the company's franchise area have utilized the instructional television channel to provide, during the school year, an average of not less than twenty hours per week of credit and noncredit instructional programming, programming supporting school curricula and programming for professional development.

(b) The joint committee on educational technology shall be responsible for the utilization of instructional television channels provided in whole or in part by community antenna television companies.

(P.A. 83-584, S. 1, 3; P.A. 85-509, S. 8, 11; P.A. 88-52, S. 1, 2; P.A. 90-79, S. 2; P.A. 91-303, S. 10, 22; P.A. 92-146, S. 2, 5; P.A. 98-121, S. 10; P.A. 00-187, S. 53, 75; P.A. 11-80, S. 1.)

History: P.A. 83-584, S. 1, effective July 1, 1984; 85-509 amended Subsec. (a) to allow instructional channel to be utilized for noninstructional programming when not needed for instructional programming, deleting provisions re channel sharing by instructional and public access or other partially used channels, and terminated channel requirement as of July 1, 1988, except upon certification of utilization by joint committee on educational technology; P.A. 88-52 in Subsec. (a) extended the deadline from July 1, 1988, to July 1, 1989, for the requirement that instructional television channels be offered; P.A. 90-79 extended deadline from July 1, 1989, to July 1, 1991, for the requirement that instructional television channels be offered; P.A. 91-303 in Subsec. (a) changed the date for cessation of instructional television from 1991 to 1992; P.A. 92-146 in Subsec. (a) extended deadline from July 1, 1992, to July 1, 1995, for the requirement that instructional television channels be offered and added a new Subsec. (c) re notification of schools of the availability of educational and instructional television channels; P.A. 98-121 deleted former Subsec. (c) concerning notice to schools; P.A. 00-187 amended Subsec. (a) to substitute the Commission for Educational Technology for a committee that was eliminated under the act, effective July 1, 2000; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-333i - Procedures for restoring interrupted service and improving substandard service.

(a) Each community antenna television company, as defined in section 16-1, for the purpose of restoring interrupted service and improving substandard service, have on call twenty-four hours a day, seven days a week, one or more persons qualified to repair community antenna television systems, as defined in section 16-1, and facilities and equipment owned by the company and located on a subscriber's premises, including but not limited to, community antenna television receiving equipment and directly associated equipment.

(b) Each such company shall restore interrupted service not later than twenty-four hours after being notified by a subscriber that service has been interrupted, unless (1) service cannot be restored until another public service company, as defined in section 16-1, repairs facilities owned by such public service company and leased to, or required for the operation of, the community antenna television company, (2) the interruption was caused by an act of God, or (3) the community antenna television company is unable to restore service within twenty-four hours due to extenuating circumstances. In the event of such extenuating circumstances, the company shall restore service as soon as feasible and then submit a written notice to the Public Utilities Regulatory Authority indicating that service has been restored and explaining the nature of the extenuating circumstances.

(c) As used in this section, “interrupted service” means the loss of premium or basic monthly community antenna service or any portion of such service.

(d) The Public Utilities Regulatory Authority, not later than November 1, 1984, shall adopt regulations, in accordance with the provisions of chapter 54, defining “substandard service” for the purposes of this section.

(P.A. 84-240, S. 1, 4; P.A. 85-509, S. 9, 11; P.A. 88-202, S. 6; P.A. 11-80, S. 1.)

History: P.A. 85-509, in Subsec. (a), substituted definitional reference to Sec. 16-330 with reference to Sec. 16-1; P.A. 88-202 deleted the provision in Subsec. (a) which limited applicability to community antenna television companies with more than ten thousand customers; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333j - Community access support. Investigation. Standards. Monitoring by advisory councils.

Section 16-333j is repealed, effective October 1, 1998.

(P.A. 84-466, S. 1, 2; P.A. 85-292, S. 2; P.A. 98-121, S. 14.)



Section 16-333k - Office operating requirements. Office hours. Complaint or dispute procedures.

Each community antenna television system shall: (1) Operate a business office in the franchise area or in an immediately adjacent franchise area if approved by the authority that shall be open during normal business hours, (2) operate sufficient telephone lines, including a toll-free number or any other free calling option, as approved by the authority, staffed by a company customer service representative during normal business hours for any community antenna television system, having less than thirty thousand customers, and from 9 o'clock a.m. until 11 o'clock p.m. Monday through Friday, and from 9 o'clock a.m. until 1 o'clock p.m. Saturday for any community antenna television system, having more than thirty thousand customers, to receive subscriber inquiries, complaints, repair requests, requests for billing adjustments and other service-related requests, (3) connect each such call to a company customer service representative within two minutes during normal business hours, unless there is an emergency in which case the customer should receive a recorded message describing the problem and offering assistance, (4) provide for an answering service to receive such inquiries, complaints, and requests during such times when the company is not required to staff a toll-free number or any other free calling option, as approved by the authority, (5) have sufficient personnel on duty as required by subdivision (2) of this section to receive subscriber inquiries, complaints, repair requests, requests for billing adjustments and other service-related requests and to respond to all such inquiries, complaints and requests not later than the close of the next business day after receipt thereof, except as provided by section 16-333i, (6) keep adequate records of all complaints and their final disposition, which shall be in such form as the authority prescribes, and (7) follow the written procedures for resolving subscriber complaints and billing disputes, in accordance with subsection (d) of section 16-333l and such additional requirements as the authority shall prescribe, and provide a copy of such procedures to each subscriber at the time of the initial subscription and at least annually thereafter.

(P.A. 88-202, S. 3; P.A. 13-5, S. 22.)

History: P.A. 13-5 replaced “department” with “authority” and made technical changes, effective May 8, 2013.



Section 16-333l - Company offerings and charges. Billing and billing dispute procedures.

(a) Each community antenna television company, as defined in section 16-1, shall provide each subscriber with a description of all premium and basic service offerings, a list of premium and basic service rates and all service-related charges, information on equipment operation, including the availability of addressable converters, traps or other devices or services which enable subscribers to voluntarily block transmission of specific programming to their homes or places of business, and a description of the company's customers credit policies, including any finance charges or late payment charges, at the time of the initial subscription and at least annually thereafter.

(b) Each such company shall provide each subscriber with a description of the company's billing practices at the time of the initial subscription and at least annually thereafter. Such description shall include billing period and frequency, security deposit requirements, late payment charges, returned check charges, credits for service outages, pay-per-view billing procedures, charges and billing procedures for the use of addressable converters, traps or other devices or services which enable subscribers to voluntarily block transmission of specific programming to their homes or places of business and such other items as the Public Utilities Regulatory Authority may require. Each company shall file a copy of its billing practices with the authority and shall give notice to the authority and each subscriber not less than forty-five days prior to implementing any changes in such practices. Every bill to subscribers of a community antenna television service shall contain (1) the date on which any individually chargeable service is rendered, (2) each rate or charge levied, (3) the amount due for the current billing period separate from any prior balance due, (4) the specific date by which payment is due, (5) such other items as the authority may require, (6) the company's telephone numbers, including any toll-free numbers, (7) the Public Utilities Regulatory Authority's consumer assistance telephone number, and (8) the mailing address of the company's advisory council. Each company shall provide each subscriber, quarterly, with a summary of the procedures for resolving subscriber complaints and for providing refund or credit for service interruptions, pursuant to section 16-333e, and a notice indicating that, pursuant to subsection (b) of section 16-333i, the company is required to restore interrupted service not later than twenty-four hours after being notified by a subscriber that service has been interrupted. Each bill insert or letter to subscribers, other than promotional material, shall contain the company's telephone numbers, including any toll-free numbers or any other free calling option, as approved by the authority and the Public Utilities Regulatory Authority's consumer assistance telephone number. Each advisory council, in conjunction with the company, shall notify subscribers of the time and place of any upcoming advisory council meeting, of any vacancies that may exist on the advisory council and of the name of the council chairperson and address of the advisory council. The notification may be provided via the community antenna television system at a sufficient frequency that subscribers may reasonably be expected to become aware of the meeting or by publishing on a quarterly basis the information in a newspaper having general circulation within each municipality in the franchise area.

(c) No community antenna television company shall issue a bill which contains a statement that payment is due upon receipt. The payment due date of any subscriber's bill shall be no earlier than twenty-five days after the issue date of such bill. No community antenna television subscriber's account shall be considered delinquent until at least twenty-five days have elapsed from the billing date contained in the subscriber's bill. No community antenna television company may impose a late charge or terminate service on account of nonpayment of a delinquent account less than forty-five days from the original billing date. In order to terminate service, a company shall first give notice of such delinquency and impending termination at least fifteen days prior to the imposition of the proposed late charge or the termination, by first class mail addressed to the subscriber. The fifteen-day period shall commence from the date the notice is mailed, provided no notice may be mailed until at least thirty days have elapsed from the billing date contained in the subscriber's bill. No such company may impose a late charge greater than eight per cent of the balance due or any such rate as determined by the authority. Any returned check charge imposed by such company shall be reasonably related to the company's actual cost of processing returned checks.

(d) Any community antenna television subscriber shall have not less than forty-five days from the billing date contained in the subscriber's bill in which to register a complaint with a community antenna television company with respect to any billing error or dispute. A billing complaint may be registered in person at the company's business office, by telephone or by mail. The company shall promptly investigate the billing complaint, shall provide an initial response to the subscriber not later than three days after receipt thereof and shall provide a written proposal of the disposition of the complaint to the subscriber not later than fifteen business days following the company's receipt of the complaint. The subscriber, after receiving the company's proposed disposition of the complaint, shall have ten days to contest the disposition and may present the company with additional information concerning the complaint. In the event the subscriber contests the proposed disposition, the company shall review any additional information, if provided, and shall notify the subscriber of the company's final disposition within fifteen days. No community antenna television company may effect termination of service to the subscriber for nonpayment of disputed bills during the pendency of any billing complaint, provided the subscriber shall pay current and undisputed bill amounts during the pendency of the complaint. The Public Utilities Regulatory Authority, upon the written request of the subscriber, may review the company's disposition of a billing complaint in accordance with such procedures as the authority shall prescribe and make such orders as the authority deems reasonable and necessary to finally resolve the complaint.

(e) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to administer the provisions of this section.

(P.A. 88-202, S. 7, 10; 88-364, S. 95, 123; P.A. 89-182, S. 5; P.A. 94-229, S. 3, 4; P.A. 95-150, S. 4; P.A. 98-121, S. 11; P.A. 11-80, S. 1; P.A. 14-94, S. 27.)

History: P.A. 88-364 substituted reference to billing date for reference to payment due date in Subsec. (d); P.A. 89-182 required that bills contain mailing address of community antenna television services company's advisory council and that specified information re advisory council be published quarterly in a newspaper with general circulation in each municipality within a franchise area; P.A. 94-229 amended Subsecs. (a) and (b) by adding provisions re devices or services which enable subscribers to voluntarily block transmission, effective June 8, 1994; P.A. 95-150 amended Subsec. (b) by deleting “subsection (a) of” re reference to Sec. 16-333e; P.A. 98-121 amended Subsec. (b) by deleting requirement to publish quarterly certain information by newspaper and by adding requirement to publish certain information as needed via the community antenna television system or by newspaper, and amended Subsec. (c) by deleting references to late charges; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-94 amended Subsec. (c) by deleting “per annum” re 8 per cent late charge, effective June 6, 2014.



Section 16-333m - Limitations on charges for disconnection or downgrade of service.

No charge may be imposed by any such company in any case where a subscriber requests a total disconnection of service. No charge that exceeds the cost to the company may be imposed by any such company in any case in which the subscriber requests a downgrade of service. The subscriber, after the date of his request for disconnection or downgrade, shall not be required to pay for any service in the case of a total disconnection or any service option requested to be eliminated, unless the subscriber prevents the company from disconnecting service within a reasonable time.

(P.A. 88-202, S. 8; P.A. 98-121, S. 12.)

History: P.A. 98-121 deleted former Subsec. (a) concerning notification, removed Subsec. (b) designator and added prohibition on charging amount that exceeds costs for downgrading service.



Section 16-333n - Penalty for reduction of community antenna television service without notice.

If a community antenna television company, as defined in section 16-1, reduces the programming selection of a basic or premium service package, without providing notice to the Public Utilities Regulatory Authority, as required in section 16-333f, it shall provide customers with a credit for failing to provide the cable programming package or selection as advertised or represented to the customer. Such credit shall be equal to the pro rata cost to the subscriber of the programming removed from the basic or premium package and the amount of such credit shall be submitted to and approved by the Public Utilities Regulatory Authority and shall continue until such time as the company complies with statutory notice requirements.

(P.A. 89-182, S. 4; P.A. 98-121, S. 13; P.A. 11-80, S. 1.)

History: P.A. 98-121 made a technical change; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333o - Rate regulation of community antenna television systems.

Upon the enactment of federal legislation authorizing rate regulation of community antenna television companies, the Public Utilities Regulatory Authority shall proceed to implement such rate regulation as soon as practicable. The Public Utilities Regulatory Authority shall develop a schedule and plan to implement such rate regulation and shall submit them to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities within ninety days of enactment of the federal legislation.

(P.A. 92-137, S. 6; June Sp. Sess. P.A. 98-1, S. 8, 121; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333p - Broadcast television station markets. Request to Federal Communications Commission.

On or before July 1, 1993, the Public Utilities Regulatory Authority shall submit in writing to the Federal Communications Commission a request that each Connecticut community located in a broadcast television station market outside of Connecticut be included as an additional community within a Connecticut broadcast television station market, in accordance with the Cable Television Consumer Protection and Competition Act of 1992, P.L. 102-385.

(P.A. 93-53, S. 2, 3; P.A. 11-80, S. 1.)

History: P.A. 93-53, S. 2 effective May 12, 1993; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.






Chapter 290 - Connecticut Transportation Authority

Section 16-334 to 16-337a - Declaration of policy. “Person” defined. Transportation authority: Powers and duties. Acquisition of property for rail services.

Sections 16-334 to 16-337a, inclusive, are repealed.

(1963, P.A. 639, S. 1–5; February, 1965, P.A. 6, S. 1, 3; 487, S. 1, 2; 1967, P.A. 320; 423, S. 1–4; 1969, P.A. 1, S. 1; 127, S. 1–6; 768, S. 263.)



Section 16-338 - Bonds authorized or issued prior to July 1, 1974. Legal investments, tax-exempt.

All bonds authorized or issued pursuant to this section under or pursuant to proceedings of the State Bond Commission had or taken prior to July 1, 1974, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due and accordingly, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. All of said bonds and temporary notes in anticipation of the money to be derived from the sale thereof may be sold, executed, issued and delivered, and their proceeds collected, held, invested, applied and used, in all respects as authorized under the provisions of the general statutes in effect on June 30, 1974. Said bonds are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized. All such bonds, their transfer and the income therefrom including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1963, P.A. 639, S. 7; February, 1965, P.A. 6, S. 2; 487, S. 3; 1967, P.A. 423, S. 5; 1969, P.A. 127, S. 7–9; 768, S. 31; 1972, P.A. 261, S. 14, 15; P.A. 73-675, S. 42–44; P.A. 74-342, S. 41, 43.)

History: 1965 acts raised bond limit from $2,000,000 to $5,000,000, restated former Subsecs. (a) and (b) and combined them as Subsec. (a), relettered Subsec. (c) as (b) and added requirement of maturities and interest rates for written determination in Subsec. (b), relettered former Subsec. (d) as (c), restated former Subsec. (e), expanding provisions and relettering subsection as Subsec. (d), relettered former Subsec. (f) as (e) and added new Subsecs. (f) to (l), inclusive; 1967 act included motor bus facilities in Subsec. (g)(3) and (4); 1969 acts deleted reference to July 1, 1969, deadline in Subsecs. (a) and (d) and replaced references to “rail or motor bus” services, facilities etc. in Subsec. (g) with reference to “mass transportation” services, facilities, etc. and substituted commissioner of transportation for “authority”, i.e. Connecticut Transportation Authority and “rail or motor carrier” for “mass transportation”; 1972 act added reference to Sec. 13b-38 in Subsec. (a) and added references to Sec. 13b-32 to 13b-38 re payments including “grants, loans or subsidies to transit districts ...” in Subsec. (f); P.A. 73-675 required transfer of 20% of moneys derived from public service taxes less bond debt service to transportation fund to be used primarily for bond payments; P.A. 74-342 simplified provisions by deleting much of Subsec. (a), Subsecs. (b) to (j) and (l) and made all bonds general obligations eliminating distinction between general bonds and revenue bonds.

Discussed. 164 C. 299.






Chapter 291 - Tri-State Regional Planning Compact (Repealed)

Section 16-339 to 16-341 - Tri-State Regional Planning Compact.

Sections 16-339 to 16-341, inclusive, are repealed.

(February, 1965, P.A. 413, S. 1–3; 1967, P.A. 539; 1969, P.A. 39, S. 1; 768, S. 245; 1971, P.A. 450, S. 1; P.A. 73-679, S. 37, 43; P.A. 74-338, S. 31, 94; P.A. 75-537, S. 50, 55; P.A. 76-112; P.A. 77-614, S. 19, 610; P.A. 78-174, S. 1–3; P.A. 79-31, S. 15, 17; 79-399, S. 1–6; P.A. 81-463, S. 9, 10.)



Section 16-341a - Revocation of membership on the Tri-State Regional Planning Commission and participation in the Tri-State Regional Planning Compact.

Section 16-341a is repealed.

(P.A. 81-463, S. 6, 8, 10; P.A. 95-217, S. 9.)






Chapter 292 - Connecticut-New York Railroad Passenger Transportation Compact

Section 16-342 - Prior compact.

Section 16-342 is repealed.

(1967, P.A. 474; 1969, P.A. 46, S. 3.)



Section 16-343 - Connecticut-New York Railroad Passenger Transportation Compact.

The state of Connecticut hereby agrees with the state of New York, upon enactment by New York of legislation having the same effect as this section, to this compact for the purpose of providing for the continuation and improvement of essential interstate railroad passenger service:

ARTICLE I

For the purpose of continuing and improving the railroad passenger service of the New York, New Haven and Hartford Railroad (and its successors) between the city of New Haven in the state of Connecticut and the city of New York in the state of New York, including branch lines which are tributary to the main line of that railroad; Metropolitan Transportation Authority, a governmental corporation of the state of New York, and Connecticut Department of Transportation, an agency of the state of Connecticut, acting individually, but in cooperation with each other, or as coventurers where they deem it advisable and practical, are hereby authorized to do the following where permissible under the enabling laws of their respective states:

(a) To acquire through eminent domain proceedings, or by gift, purchase, lease or otherwise, the ownership interest in or the right to the use of all those assets of the said railroad (or of any successor in interest to such assets), be they real property, personal property or a combination of the two (including rights arising out of contract, franchise or otherwise), which are or may reasonably be expected to become necessary, convenient or desirable for the continuation or improvement of such service;

(b) To repair and rehabilitate such assets, or to acquire by gift, purchase, lease or otherwise, such new or additional assets and rights as they deem necessary, convenient or desirable for such continuation or improvement;

(c) To dispose of any such assets, new and additional assets and rights, or of the right to the use of the same, by conveyance, lease or otherwise (including, without limitation, the grant of trackage rights) when and to the extent that they are not needed for such service by the said agencies; and to abandon or discontinue portions of such service when advisable; and/or

(d) To operate such service, or to contract for the operation of the whole or any part of such service by others.

To accomplish the foregoing objectives, the said agencies are authorized, individually and jointly, to apply for aid, federal, state or local, to supplement those funds appropriated or otherwise made available to them under the laws of the party states.

ARTICLE II

The provisions of this compact shall be construed liberally to effectuate the purposes thereof. Amendments and supplements to this compact to implement the purposes thereof may be adopted by concurrent legislation of the party states.

ARTICLE III

This compact shall be of no force and effect unless and until the Congress of the United States of America, on or before December thirty-first, nineteen hundred sixty-nine, has consented thereto.

(1969, P.A. 46, S. 1; P.A. 77-9; P.A. 83-487, S. 5, 33; P.A. 85-613, S. 33, 154; P.A. 05-210, S. 47.)

History: P.A. 77-9 replaced Transportation Authority with Public Transportation Authority in Art. I; P.A. 83-487 added reference to successors to Connecticut Public Transportation Authority; P.A. 85-613 made technical change to restore language inadvertently lost through computer processing error; P.A. 05-210 amended introductory language to Art. I to remove reference to “said cities” and to replace Connecticut Public Transportation Authority and its successors with Connecticut Department of Transportation, effective upon the effective date of legislation enacted by the state of New York having like effect as this section, i.e. July 5, 2006.



Section 16-344 - Exemption from state regulation and state and local tax.

(a) Mass transportation and railroad service operated pursuant to this compact shall be exempt from state regulation.

(b) During such time as the Metropolitan Transportation Authority, a state agency of the state of New York, or any subsidiary corporation of said authority shall operate the New Haven commuter railroad service under and by virtue of an interstate compact between the state of Connecticut and the state of New York, none of the authority's activities conducted within the boundaries of the state of Connecticut for or in connection with the operation, maintenance, repair or improvement of such service or of the agency's facilities shall be subject to any state or local tax, nor shall any state or local tax be imposed upon the possession, sale, storage, acceptance, consumption or other use of tangible personal property, including but not limited to motor fuels, by said authority or upon the rendering of services to said authority, for such operation, maintenance, repair or improvement. The Commissioner of Revenue Services shall provide exemption certificates, prepared by him, to the authority enabling it to avail itself of the benefits of this provision, but such benefits shall not be conditioned upon the preparation, issuance or acceptance of any such certificate.

(1969, P.A. 46, S. 2; P.A. 88-134, S. 2, 3.)

History: P.A. 88-134 added Subsec. (b) re exemption of any of the Metropolitan Transportation Authority's activities conducted in the state from any state or local tax, effective May 6, 1988, and applicable to assessment year commencing October 1, 1988, and thereafter.

Since section specifically refers to “state regulation”, it is controlling as an exception to the Environmental Protection Act, which is general in its terms. 166 C. 337.






Chapter 293 - Excavation, Demolition or Discharge of Explosives

Section 16-345 - Definitions.

As used in this chapter:

(1) “Person” means an individual, partnership, corporation, limited liability company or association, including a person engaged as a contractor by a public agency but excluding a public agency.

(2) “Public agency” means the state or any political subdivision thereof, including any governmental agency.

(3) “Public utility” means the owner or operator of underground facilities for furnishing electric, gas, telephone, communications, pipeline, sewage, water, community television antenna, steam, traffic signal, fire signal or similar service, including a municipal or other public owner or operator. A public utility does not include the owner of facilities for utility service solely for such owner’s private residence.

(4) “Central clearinghouse” means the organization organized and operated by public utilities pursuant to section 16-348 for the purposes of receiving and giving notice of excavation, discharge of explosives and demolition activity within the state.

(5) “Excavation” means an operation for the purposes of movement or removal of earth, rock or other materials in or on the ground, or otherwise disturbing the subsurface of the earth, by the use of powered or mechanized equipment, including but not limited to digging, blasting, auguring, back filling, test boring, drilling, pile driving, grading, plowing-in, hammering, pulling-in, trenching, tunneling, dredging, reclamation processes and milling; excluding the tilling of soil for agricultural purposes. For the purposes of this subdivision, dredging does not include dredging associated with the production and harvesting of aquaculture crops.

(6) “Demolition” means the wrecking, razing, rending, moving or removing of any structure.

(7) “Damage” includes, but is not limited to, the substantial weakening of structural or lateral support of a utility facility such that the continued integrity of such utility facility is imperiled, penetration or destruction of any utility facility protective coating, housing or other protective device or the severance, partial or complete, of any utility facility.

(8) “Approximate location of an underground utility facility” means a strip of land not more than three feet wide centered on the actual location of an underground utility facility or a strip of land extending not more than one and one-half feet on either side of the actual location of an underground utility facility.

(P.A. 77-350, S. 1; P.A. 95-79, S. 53, 189; P.A. 98-28, S. 103, 117; P.A. 99-31, S. 8; P.A. 14-94, S. 38; 14-134, S. 33; P.A. 15-12, S. 3.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsec. (c) by changing electric service to electric distribution service, effective July 1, 1998; P.A. 99-31 redefined “public utility” to delete distribution facilities; P.A. 14-94 redesignated existing Subdivs. (a) to (h) as Subdivs. (1) to (8), redefined “public utility” in redesignated Subdiv. (3), redefined “central clearinghouse” in redesignated Subdiv. (4), redefined “excavation” in redesignated Subdiv. (5), redefined “damage” in redesignated Subdiv. (7) and replaced definition of “approximate location of underground facilities” with definition of “approximate location of an underground utility facility” in redesignated Subdiv. (8), effective October 1, 2015; P.A. 14-134 amended Subdiv. (c) by deleting reference to telegraph service, effective June 6, 2014; P.A. 15-12 amended Subdiv. (3) by making a technical change.



Section 16-346 - Compliance with chapter required prior to excavation, discharge of explosives or demolition.

No person, public agency or public utility shall engage in excavation, discharge of explosives or demolition without having first ascertained the location of all underground facilities of public utilities in the area of such excavation, discharge or demolition in the manner prescribed in this chapter and in such regulations as the Public Utilities Regulatory Authority shall adopt pursuant to section 16-357.

(P.A. 77-350, S. 2; P.A. 87-71, S. 2; P.A. 13-5, S. 23; P.A. 14-94, S. 39.)

History: P.A. 87-71 made technical changes and added reference to Sec. 16-357; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013; P.A. 14-94 added reference to demolition, deleted provision limiting scope to areas at or near location of a public utility underground facility and made technical changes, effective October 1, 2015.



Section 16-347 - Public utilities to register with central clearinghouse.

A public utility shall register with the central clearinghouse the geographic areas in which it owns or operates underground facilities, by reference to a standard mapping system, to be established by the central clearinghouse, and the title, address and telephone number of its representative designated to receive the notice required by section 16-349.

(P.A. 77-350, S. 3; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 164, 348; P.A. 81-146, S. 1; P.A. 11-80, S. 1; P.A. 14-94, S. 40.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-146 exempted storm sewers from filing requirements; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-94 replaced provision re filing with Public Utilities Regulatory Authority with provision re registering with central clearinghouse, deleted exception re facilities for storm sewers and made technical changes, effective October 1, 2015.



Section 16-348 - Central clearinghouse. Apportionment of costs.

The public utilities of the state shall, under the direction of the Public Utilities Regulatory Authority, organize and operate a central clearinghouse within the state for receiving and giving the notices required by section 16-349. The authority shall apportion the cost of this service equitably among the public utilities, except a city, town or borough that owns or operates only a sanitary sewer or water facilities.

(P.A. 77-350, S. 4; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 165, 348; P.A. 81-146, S. 2; P.A. 11-80, S. 1; P.A. 14-94, S. 41.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-146 exempted sanitary sewer and water facilities owned or operated by a city, town or borough from being apportioned and limited apportionment generally to those facilities registered with department under Sec. 16-347; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 14-94 deleted provision re underground facilities registered as provided in Sec. 16-347 and reworded provision re exception for sanitary sewer or water facilities owned or operated by a city, town or borough, effective October 1, 2015.



Section 16-349 - Notice of proposed excavation, discharge of explosives or demolition.

Except as provided in section 16-352, a person, public agency or public utility responsible for excavating, discharging explosives or demolishing shall notify the central clearinghouse of such proposed excavation, discharge or demolition in the manner prescribed by regulations adopted pursuant to section 16-357. Such notice shall include the name, address and telephone number of the person, public agency or public utility performing the excavation, discharge of explosives or demolition and the date, location and type of excavation, demolition or discharge of explosives. The central clearinghouse shall immediately transmit such information to the public utilities whose facilities may be affected. In the event the proposed excavation, demolition or discharge of explosives has not been completed within the allotted time frame prescribed by regulation of such notification, or the excavation, demolition or discharge of explosives will be expanded outside of the location originally specified in such notification, the person, public agency or public utility responsible for such excavation, demolition or discharge of explosives shall again notify the central clearinghouse in the manner prescribed by regulations adopted pursuant to section 16-357.

(P.A. 77-350, S. 5; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 166, 348; P.A. 87-71, S. 3, 13; P.A. 14-94, S. 42.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-71 made technical changes, eliminated the option of providing notice of excavation or demolition to the department of public utility control, and required additional notice if the excavation or demolition has not commenced within 30 days of the original notice or will expand outside the location originally specified; P.A. 14-94 deleted provisions re excavating or discharging explosives at or near the location of public utility facilities and re demolishing a structure containing a public utility facility, replaced provisions re notice with references to regulations adopted pursuant to Sec. 16-357, replaced provision re commencement within 30 days with provision re completion within time frame prescribed by regulation, and made conforming changes, effective October 1, 2015.

See Sec. 16-356 re penalty for failure to give required notice.



Section 16-350 - Permits to require compliance with chapter. Evidence re.

Any permit issued by a public agency for excavation, demolition or discharge of explosives shall require compliance with this chapter. No such permit shall be issued by any public agency unless such public agency receives satisfactory evidence from the person, public agency or public utility seeking such permit that the requirements of this chapter have been met. Such evidence shall be obtained from the central clearinghouse and shall be in such form as the authority may prescribe by regulations pursuant to section 16-357.

(P.A. 77-350, S. 6; P.A. 87-71, S. 4; P.A. 13-5, S. 24.)

History: P.A. 87-71 required evidence of compliance with chapter 293 to be obtained from the central clearinghouse and furnished to the appropriate public agency prior to the issuance of any permit for excavation, demolition or discharge of explosives; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-351 - Information and assistance re location of underground facilities.

A public utility receiving notice pursuant to section 16-349 shall inform the person, public agency or public utility proposing to excavate, discharge explosives or demolish of the approximate location of its underground facilities in the area in such manner as will enable such person, public agency or public utility to establish the actual location of the underground facilities, and shall provide such other assistance in establishing the actual location of the underground facilities as the authority may require by regulations adopted pursuant to section 16-357. Such person, public agency or public utility shall designate the area of the proposed excavation, demolition or discharge of explosives as the authority may prescribe by regulations adopted pursuant to section 16-357. The public utility receiving notice shall mark the approximate location of its underground facilities in such manner and using such methods, including color coding, as the authority may prescribe by regulations adopted pursuant to section 16-357. If the actual location of the underground facilities cannot be established, the person, public agency or public utility shall so notify the public utility whose facilities may be affected, which shall provide such further assistance as may be needed to determine the actual location of the underground facilities in advance of the proposed excavation, discharge of explosives or demolition.

(P.A. 77-350, S. 7; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 167, 348; P.A. 87-71, S. 5; 87-589, S. 61, 87; P.A. 13-5, S. 25; P.A. 14-94, S. 43.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-71 made technical changes and revised provisions concerning the marking of the location of underground utility facilities; P.A. 87-589 added “as the department may prescribe by regulation”; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013; P.A. 14-94 replaced “precise location” with “actual location” and made technical changes, effective October 1, 2015.



Section 16-352 - Emergency excavation, demolition or discharge of explosives.

(a) In case of emergency involving danger to life, health or property or which requires immediate correction to continue the operation of a major industrial plant, or to assure the continuity of public utility service, excavation or demolition without explosives may be made without notice required by section 16-349 provided notice thereof is given as soon as reasonably possible.

(b) In case of an emergency involving an immediate and substantial danger of death or serious personal injury, explosives may be discharged if notice thereof is given at any time before discharge.

(P.A. 77-350, S. 8; P.A. 14-94, S. 44.)

History: P.A. 14-94 amended Subsec. (a) to delete provision re two-day notice and provision re notice provided by telephone, effective October 1, 2015.

See Sec. 16-356 re penalty for failure to give required notice.



Section 16-353 - Relation of chapter to permits and other laws.

Except as provided in section 16-350 this chapter shall not be construed to affect or impair local ordinances, charters or other provisions of law requiring permits to be obtained before excavating in a public highway or to demolish structures on private property, nor shall it be construed to grant to any person or public agency any rights not specifically provided by this chapter. A permit from a public agency shall not relieve any person from responsibility for complying with the provisions of this chapter. The failure of any person who has been granted a permit to comply with the provisions of this chapter shall not be deemed to impose any liability upon the public agency issuing the permit.

(P.A. 77-350, S. 9.)



Section 16-354 - Care to be exercised near underground facilities.

A person, public agency or public utility responsible for excavating, discharging explosives or demolition shall exercise reasonable care when working in proximity to the underground facilities of any public utility and shall comply with such safety standards and other requirements as the authority shall prescribe by regulations adopted pursuant to section 16-357. If the facilities are likely to be exposed, such support shall be provided as may be reasonably necessary for protection of the facilities. If excavation is within the approximate location of facilities containing combustible or hazardous fluids or gases, only hand digging or soft digging shall be employed. As used in this section, “soft digging” means a nonmechanical and nondestructive process used to excavate and evacuate soils at a controlled rate, using high pressure water or air jet to break up the soil, often in conjunction with a high power vacuum unit to extract the soil without damaging the facilities.

(P.A. 77-350, S. 10; P.A. 87-71, S. 6; P.A. 13-5, S. 26; P.A. 14-94, S. 45.)

History: P.A. 87-71 required persons, public agencies and public utilities to comply with department of public utility control safety standards and requirements for working near underground utility facilities; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013; P.A. 14-94 deleted provision re support to be provided for protection of exposed facilities, replaced provision re gas facilities likely to be exposed with provision re excavation within approximate location of facilities containing combustible or hazardous fluids or gases, added reference to and defined “soft digging”, and made a technical change, effective October 1, 2015.



Section 16-355 - Procedure when contact is made with or damage is suspected or done to underground facilities.

When any contact is made with or any damage is suspected or done to any underground facility of a public utility, the person, public agency or public utility responsible for the operations causing the contact, suspected damage or damage shall immediately notify the public utility whose facilities have been affected, which shall dispatch its own personnel as soon as reasonably possible to inspect the underground facility and, if necessary, effect temporary or permanent repairs. If a serious electrical short is occurring or if dangerous fluids or gas are escaping from a broken line, the person, public agency or public utility responsible for the operations causing the damage shall alert all persons within the danger area and take all feasible steps to insure the public safety pending the arrival of repair personnel. As used in this section, “contact” includes, without limitation, the striking, scraping or denting, however slight, of any underground utility facility, including any underground utility facility protective coating, housing or other protective device. “Contact” does not include damage, as defined in section 16-345.

(P.A. 77-350, S. 11; P.A. 87-71, S. 7, 13; P.A. 14-94, S. 46.)

History: P.A. 87-71 required immediate notice to public utilities of any contact with or suspected damage to their underground facilities, required such public utilities to inspect such facilities as soon as possible, and defined the term “contact”; P.A. 14-94 redefined “contact” by deleting inclusion of structural or lateral support of an underground utility line, replacing “utility line” with “utility facility” and adding damage exclusion, effective October 1, 2015.



Section 16-356 - Civil penalty. Application for hearing.

Any person, public agency or public utility which the Public Utilities Regulatory Authority determines, after notice and opportunity for a hearing as provided in section 16-41, to have failed to comply with any provision of this chapter or any regulation adopted under section 16-357 shall forfeit and pay to the state a civil penalty of not more than forty thousand dollars, provided any violation involving the failure of a public utility to mark any approximate location of an underground utility facility correctly or within the time frames prescribed by regulation, which violation did not result in any property damage or personal injury and was not the result of an act of gross negligence on the part of the public utility, shall not result in a civil penalty of more than one thousand dollars. Notwithstanding the provisions contained in subsection (d) of section 16-41, the person, public agency or public utility receiving a notice of violation pursuant to subsection (c) of section 16-41 shall have thirty days from the date of receipt of the notice in which to deliver to the authority a written application for a hearing.

(P.A. 81-146, S. 3; P.A. 87-71, S. 8; P.A. 90-221, S. 9, 15; P.A. 04-43, S. 1; P.A. 11-80, S. 1; P.A. 14-94, S. 47.)

History: P.A. 87-71 added references to Sec. 16-41 and provided for a thirty-day period to request a hearing after receiving notice of violation; P.A. 90-221 made technical change in section; P.A. 04-43 changed maximum penalty from $10,000 to $40,000 and specified a maximum penalty of $1,000 for failure to mark the approximate location in cases where no property damage, personal injury or gross negligence occurred; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 14-94 replaced “underground facilities” with “underground utility facility” and made technical changes, effective October 1, 2015.



Section 16-357 - Regulations.

The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to the extent necessary to ensure compliance with this chapter. Such regulations shall be designed to protect the public safety and shall prescribe (1) the duties and responsibilities of persons, public agencies and public utilities with respect to excavating, discharging explosives or demolition in proximity to any public utility underground facility, and (2) a schedule establishing the amounts which may be assessed as civil penalties for violations of this chapter, as provided in section 16-356, based upon the nature and severity of the violation and the number of past violations, but not to exceed the maximum penalty contained in said section. The authority shall revise the regulations adopted pursuant to this section regarding a graduated schedule of civil penalties assessed pursuant to section 16-356 and the criteria by which the authority determines the amount of such civil penalties.

(P.A. 87-71, S. 9, 13; P.A. 04-43, S. 2; P.A. 11-80, S. 1.)

History: P.A. 04-43 added provision requiring department to revise regulations re civil penalties; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-358 - Underground gas facilities report. Requirements re.

(a) Every gas company, as defined in section 16-1, owning or operating any underground facilities for furnishing gas shall, every two years, beginning on or before April 1, 1997, furnish a report to the Public Utilities Regulatory Authority concerning the condition of such underground gas facilities for each of the previous two calendar years. The report shall be made available to the public and shall be furnished to the chief executive officer of each municipality in which such underground gas facilities are located, the regional council of governments which encompasses each such municipality, the Attorney General, the president pro tempore of the Senate, the speaker of the House of Representatives, the joint standing committee of the General Assembly having cognizance of matters relating to public utilities, any other member of the General Assembly making a request to the authority for the report and such other state and municipal bodies as the authority may designate by regulation. The report shall include: (1) Information concerning the age and condition of such underground gas facilities; (2) data on all major repairs to such underground gas facilities undertaken during the reporting period; (3) plans for replacing aged, deteriorated and obsolete piping; (4) plans for the construction of new underground gas facilities; and (5) such other information as the authority may require by regulation.

(b) The Public Utilities Regulatory Authority shall review and may conduct a public hearing on each report required by subsection (a) of this section. The authority may require a gas company to submit additional information to explain or substantiate items contained in the report or to address specific matters not contained in the report and may issue such remedial orders as the authority deems necessary to eliminate hazards to public safety and prevent interruptions in gas service to consumers.

(P.A. 87-71, S. 10, 11, 13; P.A. 96-46, S. 4; June Sp. Sess. P.A. 98-1, S. 9, 121; P.A. 11-80, S. 1; P.A. 13-247, S. 312.)

History: P.A. 96-46 amended Subsec. (a) to require gas companies to furnish reports every two years rather than annually and amended Subsec. (b) to make provision re the department conducting a public hearing discretionary rather than mandatory; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (a), effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments” in Subsec. (a), effective January 1, 2015.



Section 16-359 - Compliance and enforcement report.

Every two years, beginning October 1, 1997, the Public Utilities Regulatory Authority may submit a report concerning compliance with and enforcement of the provisions contained in this chapter to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities. Such reports shall be based upon data assembled for the most recent twenty-four-month period and shall include, without limitation, the number of notifications made to the central clearinghouse, a detailed listing of accident, damage and injury reports and a detailed listing of enforcement actions brought and civil penalties imposed by the authority. Such report shall also contain the findings and recommendations of the authority with respect to the improvement of compliance with and enforcement of the provisions contained in this chapter and an evaluation of the overall condition of the state's underground gas facilities, including the potential for harm to the public and disruption of service resulting from aged, deteriorated and obsolete underground facilities.

(P.A. 87-71, S. 12, 13; P.A. 96-46, S. 5; June Sp. Sess. P.A. 98-1, S. 10, 121; P.A. 11-80, S. 1.)

History: P.A. 96-46 changed reporting requirement from annually to every two years, made submittal of report discretionary rather than mandatory, and deleted provisions re contents of initial report; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.









Title 16a - Planning and Energy Policy

Chapter 295 - Energy Planning

Section 16a-1 - Legislative findings and purpose.

It is found and declared that a shortage of energy supplies and resources exists in the state and the United States and that a critical shortage may be imminent, that the existence of such shortage is inimical to the public health, safety and welfare of the people of the state, that there is a necessity to implement the federal mandatory allocation order and other federal directives and federal statutes, establish contingency rationing plans for fuel oil, gasoline and other energy supplies and restrict the use of energy and that the necessity of enacting the provisions of this chapter to provide for equitable distribution and conservation of energy is declared as a matter of legislative determination.

(P.A. 74-285, S. 1, 20.)



Section 16a-2 - Definitions.

As used in this chapter:

(1) “Department” means the Department of Energy and Environmental Protection;

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(3) “Energy” means work or heat that is, or may be, produced from any fuel or source whatsoever;

(4) “Energy emergency” means a situation where the health, safety or welfare of the citizens of the state is threatened by an actual or impending acute shortage in usable energy resources;

(5) “Energy resource” means natural gas, petroleum products, coal and coal products, wood fuels, geothermal sources, radioactive materials and any other resource yielding energy;

(6) “Person” means any individual, firm, partnership, association, syndicate, company, trust, corporation, limited liability company, municipality, agency or political or administrative subdivision of the state, or other legal entity of any kind;

(7) “Service area” means any geographic area serviced by the same energy-producing public service company, as defined in section 16-1;

(8) “Renewable resource” means solar, wind, water, wood or other biomass source of energy and geothermal energy;

(9) “Energy-related products” means (A) energy systems and equipment that utilize renewable resources to provide space heating or cooling, water heating, electricity or other useful energy, (B) insulation materials, and (C) equipment designed to conserve energy or increase the efficiency of its use, including that used for residential, commercial, industrial and transportation purposes;

(10) “Energy-related services” means (A) the design, construction, installation, inspection, maintenance, adjustment or repair of energy-related products, (B) inspection, adjustment, maintenance or repair of any conventional energy system, (C) the performance of energy audits or the provision of energy management consulting services, and (D) weatherization activities carried out under any federal, state or municipal program;

(11) “Conventional energy system” means any system for supplying space heating or cooling, ventilation or domestic or commercial hot water which is not included in subparagraph (A) of subdivision (9) of this section;

(12) “Energy supply” means any energy resource capable of being used to perform useful work and any form of energy such as electricity produced or derived from energy resources which may be so used; and

(13) “Energy facility” means a structure that generates, transmits or stores electricity, natural gas, refined petroleum products, renewable fuels, coal and coal products, wood fuels, geothermal sources, radioactive material and other resources yielding energy.

(P.A. 74-285, S. 2, 20; P.A. 75-537, S. 1, 55; P.A. 77-614, S. 41, 610; P.A. 79-576, S. 1, 7; P.A. 82-231, S. 2, 8; P.A. 95-79, S. 54, 189; P.A. 07-242, S. 76; P.A. 11-80, S. 1, 36; P.A. 14-94, S. 52.)

History: P.A. 75-537 replaced Connecticut energy agency and its administrator with department and commissioner of planning and energy policy; P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary; P.A. 79-576 added Subdivs. (i) to (l) defining “renewable resource”, “energy-related products”, “energy-related services”, and “conventional energy system”; P.A. 82-231 deleted electricity from definition of “energy resource”, added geothermal energy to definition of “renewable resource”, defined “energy supply” and applied all definitions under this section to Secs. 16a-45a, 16a-46, 16a-46a and 16a-46b; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 07-242 added Subdiv. (n) defining “energy facility”, effective June 4, 2007; P.A. 11-80 deleted references to Secs. 16a-45a, 16a-46, 16a-46a and 16a-46b re applicability of definitions, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 14-94 redesignated existing Subdiv. (a) as Subdiv. (1), deleted former Subdiv. (b) re definition of “board”, redesignated existing Subdivs. (c) to (n) as Subdivs. (2) to (13), and made conforming changes, effective June 6, 2014.



Section 16a-3 - Connecticut Energy Advisory Board.

Section 16a-3 is repealed, effective June 6, 2014.

(P.A. 74-285, S. 3, 4, 20; P.A. 76-337; P.A. 77-614, S. 56, 162, 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-487, S. 8, 33; P.A. 86-187, S. 8, 10; P.A. 87-496, S. 73, 110; P.A. 95-250, S. 20, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 03-140, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-189, S. 1; P.A. 07-242, S. 53; P.A. 11-80, S. 1, 37; P.A. 13-298, S. 19; P.A. 14-94, S. 82; 14-134, S. 18.)



Section 16a-3a - Integrated Resources Plan re energy resource procurement.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the electric distribution companies, shall review the state's energy and capacity resource assessment and approve the Integrated Resources Plan for the procurement of energy resources, including, but not limited to, conventional and renewable generating facilities, energy efficiency, load management, demand response, combined heat and power facilities, distributed generation and other emerging energy technologies to meet the projected requirements of customers in a manner that minimizes the cost of all energy resources to customers over time and maximizes consumer benefits consistent with the state's environmental goals and standards. The Integrated Resources Plan shall seek to lower the cost of electricity.

(b) On or before January 1, 2012, and biennially thereafter, the Commissioner of Energy and Environmental Protection, in consultation with the electric distribution companies, shall prepare an assessment of (1) the energy and capacity requirements of customers for the next three, five and ten years, (2) the manner of how best to eliminate growth in electric demand, (3) how best to level electric demand in the state by reducing peak demand and shifting demand to off-peak periods, (4) the impact of current and projected environmental standards, including, but not limited to, those related to greenhouse gas emissions and the federal Clean Air Act goals and how different resources could help achieve those standards and goals, (5) energy security and economic risks associated with potential energy resources, and (6) the estimated lifetime cost and availability of potential energy resources.

(c) Resource needs shall first be met through all available energy efficiency and demand reduction resources that are cost-effective, reliable and feasible. The projected customer cost impact of any demand-side resources considered pursuant to this subsection shall be reviewed on an equitable basis with nondemand-side resources. The Integrated Resources Plan shall specify (1) the total amount of energy and capacity resources needed to meet the requirements of all customers, (2) the extent to which demand-side measures, including efficiency, conservation, demand response and load management can cost-effectively meet these needs in a manner that ensures equity in benefits and cost reduction to all classes and subclasses of consumers, (3) needs for generating capacity and transmission and distribution improvements, (4) how the development of such resources will reduce and stabilize the costs of electricity to each class and subclass of consumers, and (5) the manner in which each of the proposed resources should be procured, including the optimal contract periods for various resources.

(d) The Integrated Resources Plan shall consider: (1) Approaches to maximizing the impact of demand-side measures; (2) the extent to which generation needs can be met by renewable and combined heat and power facilities; (3) the optimization of the use of generation sites and generation portfolio existing within the state; (4) fuel types, diversity, availability, firmness of supply and security and environmental impacts thereof, including impacts on meeting the state's greenhouse gas emission goals; (5) reliability, peak load and energy forecasts, system contingencies and existing resource availabilities; (6) import limitations and the appropriate reliance on such imports; (7) the impact of the Integrated Resources Plan on the costs of electric customers; and (8) the effects on participants and nonparticipants. Such plan shall include options for lowering the rates and cost of electricity.

(e) In approving the Integrated Resources Plan, the Commissioner of Energy and Environmental Protection shall conduct an uncontested proceeding that shall include not less than one public meeting and one technical meeting at which technical personnel shall be available to answer questions. Such meetings shall be transcribed and posted on the department's Internet web site. Not less than fifteen days before any such public meeting and thirty days before any such technical meeting, said commissioner shall publish notice of either such meeting and post the text of the proposed Integrated Resources Plan on the department's Internet web site. Notice of such public meeting or technical meeting may also be published in one or more newspapers having state-wide circulation if deemed necessary by the commissioner. Such notice shall state the date, time, and place of the meeting, the subject matter of the meeting and time period during which comments may be submitted to said commissioner, the statutory authority for the proposed Integrated Resources Plan and the location where a copy of the proposed plan may be obtained or examined. Said commissioner shall provide a time period of not less than sixty days from the date the notice is published on the department's Internet web site for public review and comment. Said commissioner shall consider fully all written and oral comments concerning the proposed Integrated Resources Plan after all public meetings and before approving the final plan. Said commissioner shall (1) notify by electronic mail each person who requests such notice, and (2) post on the department's Internet web site the electronic text of the final Integrated Resources Plan and a report summarizing all public comments and the changes made to the final plan in response to such comments and the reasons therefor. The commissioner shall submit the final Integrated Resources Plan by electronic means, or as requested, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment. Said commissioner may modify the Integrated Resources Plan to correct clerical errors at any time without following the procedures outlined in this subsection.

(f) Not later than two years after the adoption of the Integrated Resources Plan, and every two years thereafter, the Commissioner of Energy and Environmental Protection shall report to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment regarding goals established and progress toward implementation of said plan, as well as any recommendations concerning such plan. Any such report may be submitted electronically.

(g) All reasonable costs associated with the department's development of the resource assessment and the Integrated Resources Plan shall be recoverable through the assessment in section 16-49. All electric distribution companies' reasonable costs associated with the development of the plan shall be recoverable through a reconciling nonbypassable component of electric rates as determined by the authority.

(h) In the event that the Integrated Resources Plan approved by the Commissioner of Energy and Environmental Protection contains any provision the implementation of which requires funding through new or amended rates or charges, the Public Utilities Regulatory Authority may open a proceeding to review such provision, in accordance with the procedures established in sections 16-19 and 16-19e, to ensure that rates remain just and reasonable.

(P.A. 07-242, S. 51; P.A. 09-218, S. 4; P.A. 11-80, S. 89; P.A. 13-298, S. 20.)

History: P.A. 07-242 effective June 4, 2007; P.A. 09-218 amended Subsec. (b) to change assessment submittal from annually to biennially and amended Subsec. (e) to eliminate requirement that department approve, or modify and approve, procurement plan not later than 60 days after submittal, effective July 8, 2009; P.A. 11-80 amended Subsec. (a) to require Department of Energy and Environmental Protection, in consultation with Connecticut Energy Advisory Board and electric distribution companies, to develop plan, to change reference to a comprehensive plan to reference to an integrated resources plan and to add provision re plan to seek to lower the cost of electricity, amended Subsec. (b) to change date from on or before January 1, 2008, to on or before January 1, 2012, and to require department, in consultation with the board and companies, to prepare an assessment, amended Subsec. (c) to change “procurement plan” to “integrated resources plan”, to add provision in Subdiv. (2) that needs be met in a manner that ensures equity to all classes and subclasses of consumers and to add in Subdiv. (4) “each class and subclass of”, amended Subsec. (d) to change “procurement plan” to “integrated resources plan”, to add Subdiv. (8) re effects on participants and nonparticipants and to add provisions re options for lowering rates and cost, public hearing and commissioner's ability to approve or reject the plan, amended Subsec. (e) to require that procurement manager, in consultation with electric distribution companies, regional independent system operator and Connecticut Energy Advisory Board, develop a procurement plan and hold public hearings, to delete provision re review of plan, and to add provisions re conduct and notice of hearings and re commissioner's approval or rejection of plan, amended Subsec. (f) to change date from on or before September 30, 2009, to on or before March 1, 2012, to change “Department of Public Utility Control” to “Department of Energy and Environmental Protection” and to change “procurement plan” to “integrated resources plan”, amended Subsec. (g) to delete reference to electric distribution companies, to include integrated resources plan and to replace reference to systems benefits charge with reference to the assessment in Sec. 16-49 and added Subsec. (h) re decisions of authority guided by goals of department and plans, effective July 1, 2011 (Revisor's note: In Subsec. (h), a provision re goals of the plans was reworded editorially by the Revisors for clarity); P.A. 13-298 amended Subsec. (a) to replace provision re developing plan with provision re approving plan, amended Subsec. (b) to delete reference to Connecticut Energy Advisory Board, amended Subsec. (d) to replace “procurement plan” with “Integrated Resources Plan” in Subdiv. (7) and to delete provision re hearing on plan and approval or rejection of plan, substantially revised Subsec. (e) to delete provisions re procurement plan and to add provisions re approval process for Integrated Resources Plan and modification of plan to correct errors, amended Subsec. (f) to replace “On or before March 1, 2012” with “Not later than two years after the adoption of the Integrated Resources Plan” and to add provision re electronic submission of report, amended Subsec. (g) to replace “All costs” with “All reasonable costs” re recovery of cost from developing resource assessment and plan and to add provision re recovery of electric distribution companies' reasonable costs, amended Subsec. (h) to delete provision re decisions of Public Utilities Regulatory Authority and to add provision authorizing authority to open proceeding for review, and made technical and conforming changes, effective July 8, 2013.



Section 16a-3b - Implementation of the Integrated Resources Plan.

(a) The Public Utilities Regulatory Authority shall oversee the implementation of the Integrated Resources Plan and the Procurement Plan. The electric distribution companies shall implement the demand-side measures, including, but not limited to, energy efficiency, load management, demand response, combined heat and power facilities, distributed generation and other emerging energy technologies, specified in the Integrated Resources Plan and included in the comprehensive Conservation and Load Management Plan approved by the Energy Conservation Management Board and the Commissioner of Energy and Environmental Protection. The electric distribution companies shall submit proposals to appropriate regulatory agencies to address transmission and distribution upgrades as specified in the Integrated Resources Plan.

(b) When the Integrated Resources Plan contains an option to procure new sources of generation, the authority shall develop and issue a request for proposals, shall publish such request for proposals in one or more newspapers or periodicals, as selected by the authority, and shall post such request for proposals on its Internet web site. In considering proposals submitted pursuant to such request, the authority shall give preference to proposals for generation without any financial assistance, including, but not limited to, long-term contract financing or ratepayer guarantees. Pursuant to a nondisclosure agreement, the authority shall make available to the Commissioner of Energy and Environmental Protection, the Office of Consumer Counsel and the Attorney General all confidential bid information it receives pursuant to this subsection, provided the bids and any analysis of such bids shall not be subject to disclosure under the Freedom of Information Act. Three months after the authority issues a final decision, it shall make available all financial bid information, provided such information regarding the bidders not selected be presented in a manner that conceals the identities of such bidders.

(1) On and after July 1, 2008, an electric distribution company may submit proposals in response to a request for proposals on the same basis as other respondents to the solicitation. A proposal submitted by an electric distribution company shall include its full projected costs such that any project costs recovered from or defrayed by ratepayers are included in the projected costs. An electric distribution company submitting any such bid shall demonstrate to the satisfaction of the authority that its bid is not supported in any form of cross subsidization by affiliated entities. If the authority approves such electric distribution company's proposal, the costs and revenues of such proposal shall not be included in calculating such company's earning for purposes of, or in determining whether its rates are just and reasonable under, sections 16-19, 16-19a and 16-19e. An electric distribution company shall not recover more than the full costs identified in any approved proposal. Affiliates of the electric distribution company may submit proposals pursuant to section 16-244h, regulations adopted pursuant to section 16-244h and other requirements the authority may impose.

(2) If the authority selects a nonelectric distribution company proposal, an electric distribution company shall, within thirty days of the selection of a proposal by the authority, negotiate in good faith the final terms of a contract with a generating facility and shall apply to the authority for approval of such contract. Upon authority approval, the electric distribution company shall enter into such contract.

(3) The authority shall determine the appropriate manner of cost recovery for proposals selected pursuant to this section.

(4) The authority may retain the services of a third-party entity with expertise in the area of energy procurement to oversee the development of the request for proposals and to assist the authority in its approval of proposals pursuant to this section. The reasonable and proper expenses for retaining such third-party entity shall be recoverable through the generation services charge.

(c) The electric distribution companies shall issue requests for proposals to acquire any other resource needs not identified in subsection (a) or (b) of this section but specified in the Integrated Resources Plan approved by the Commissioner of Energy and Environmental Protection pursuant to section 16a-3a. Such requests for proposals shall be subject to approval by the authority.

(P.A. 07-242, S. 52; P.A. 11-80, S. 1, 39; P.A. 13-298, S. 21.)

History: P.A. 07-242 effective June 4, 2007; P.A. 11-80 amended Subsec. (a) to change entity to oversee implementation from Department of Public Utility Control to Public Utilities Regulatory Authority, to change “procurement plan” to “integrated resources plan” and “plan”, and to change approving authority from Department of Public Utility Control to Commissioner of Energy and Environmental Protection, amended Subsec. (b) to change “procurement plan” to “integrated resources plan” and “department” to “authority”, and amended Subsec. (c) to change “procurement plan” to “integrated resources plan”, to change approving authority from Department of Public Utility Control to Commissioner of Energy and Environmental Protection and to change “department” to “authority”, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to delete provision re approval of integrated resources plan by commissioner and to add reference to Procurement Plan and provision re approved Conservation and Load Management Plan, amended Subsec. (b) to replace provision re construction of generating facility with provision re option to procure new sources of generation, to require authority to give preference to proposals for generation without financial assistance and to add reference to commissioner re availability of confidential bid information, and made technical and conforming changes, effective July 8, 2013.



Section 16a-3c - Electric distribution companies' plans to build electric generation facilities.

(a) On and after July 1, 2011, if the Public Utilities Regulatory Authority does not receive and approve proposals sufficient to reach the goal set by the Integrated Resources Plan, the authority may order an electric distribution company to submit for the authority's review in a contested case proceeding, in accordance with chapter 54, a proposal to build and operate an electric generation facility in the state. An electric distribution company shall be eligible to recover its prudently incurred costs consistent with the principles set forth in section 16-19e for any generation project approved pursuant to this section.

(b) On or before January 1, 2008, the authority shall initiate a contested case proceeding to determine the costs and benefits of the state serving as the builder of last resort for the shortfall of megawatts from said request for proposal process.

(P.A. 07-242, S. 117; P.A. 11-80, S. 1, 40; P.A. 13-298, S. 22.)

History: P.A. 07-242 effective July 1, 2007; P.A. 11-80 amended Subsec. (a) to change date from on and after July 1, 2009, to on and after July 1, 2011, to change “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, to change reference to plan to reference to integrated resources plan and to change “department” to “authority” and amended Subsec. (b) to change “department” to “authority”, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to delete provision re requests for proposals processes pursuant to Sec. 16a-3b and to make a technical change, effective July 8, 2013.



Section 16a-3d - Comprehensive Energy Strategy.

(a) On or before October 1, 2016, and every three years thereafter, the Commissioner of Energy and Environmental Protection shall prepare a Comprehensive Energy Strategy. Said strategy shall reflect the legislative findings and policy stated in section 16a-35k and shall incorporate (1) an assessment and plan for all energy needs in the state, including, but not limited to, electricity, heating, cooling, and transportation, (2) the findings of the Integrated Resources Plan, (3) the findings of the plan for energy efficiency adopted pursuant to section 16-245m, (4) the findings of the plan for renewable energy adopted pursuant to section 16-245n, and (5) the Energy Assurance Plan developed for the state of Connecticut pursuant to the American Recovery and Reinvestment Act of 2009, P.L. 111-5, or any successor Energy Assurance Plan developed within a reasonable time prior to the preparation of any Comprehensive Energy Strategy. Said strategy shall further include, but not be limited to, (A) an assessment of current energy supplies, demand and costs, (B) identification and evaluation of the factors likely to affect future energy supplies, demand and costs, (C) a statement of progress made toward achieving the goals and milestones set in the preceding Comprehensive Energy Strategy, (D) a statement of energy policies and long-range energy planning objectives and strategies appropriate to achieve, among other things, a sound economy, the least-cost mix of energy supply sources and measures that reduce demand for energy, giving due regard to such factors as consumer price impacts, security and diversity of fuel supplies and energy generating methods, protection of public health and safety, environmental goals and standards, conservation of energy and energy resources and the ability of the state to compete economically, (E) recommendations for administrative and legislative actions to implement such policies, objectives and strategies, (F) an assessment of the potential costs savings and benefits to ratepayers, including, but not limited to, carbon dioxide emissions reductions or voluntary joint ventures to repower some or all of the state's coal-fired and oil-fired generation facilities built before 1990, and (G) the benefits, costs, obstacles and solutions related to the expansion and use and availability of natural gas in Connecticut. If the department finds that such expansion is in the public interest, it shall develop a plan to increase the use and availability of natural gas.

(b) In adopting the Comprehensive Energy Strategy, the Commissioner of Energy and Environmental Protection shall conduct a proceeding that shall not be considered a contested case under chapter 54, but shall include not less than one public meeting and one technical meeting at which technical personnel shall be available to answer questions. Such meetings shall be transcribed and posted on the department's Internet web site. Said commissioner shall give not less than fifteen days' notice of such proceeding by electronic publication on the department's Internet web site. Not later than fifteen days prior to any such public meeting and not less than thirty days prior to any such technical meeting, the commissioner shall publish notice of either such meeting and post the text of the proposed Comprehensive Energy Strategy on the department's Internet web site. Notice of such public meeting or technical meeting may also be published in one or more newspapers having state-wide circulation if deemed necessary by the commissioner. Such notice shall state the date, time, and place of the meeting, the subject matter of the meeting, the manner and time period during which comments may be submitted to said commissioner, the statutory authority for the proposed strategy and the location where a copy of the proposed strategy may be obtained or examined in addition to posting the proposed strategy on the department's Internet web site. Said commissioner shall provide a time period of not less than sixty days from the date the notice is published on the department's Internet web site for public review and comment. During such time period, any person may provide comments concerning the proposed strategy to said commissioner. Said commissioner shall consider fully all written and oral comments concerning the proposed strategy after all public meetings and technical meetings and before approving the final strategy. Said commissioner shall (1) notify by electronic mail each person who requests such notice, and (2) post on the department's Internet web site the electronic text of the final strategy and a report summarizing all public comments and the changes made to the final strategy in response to such comments and the reasons therefor. The Public Utilities Regulatory Authority shall comment on the strategy's impact on natural gas and electric rates.

(c) The Commissioner of Energy and Environmental Protection shall submit the final Comprehensive Energy Strategy electronically to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment.

(d) The Commissioner of Energy and Environmental Protection may modify the Comprehensive Energy Strategy in accordance with the procedures outlined in subsections (b) and (c) of this section.

(P.A. 11-80, S. 51; P.A. 13-298, S. 23.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 amended Subsecs. (a) to (d) to replace “comprehensive energy plan” with “Comprehensive Energy Strategy”, amended Subsecs. (a) and (d) to delete references to Connecticut Energy Advisory Board, amended Subsec. (a) to replace July 1, 2012, with October 1, 2016, to add Subdiv. (5) re Energy Assurance Plan and to delete “for transportation purposes” re plan to increase use and availability of natural gas, substantially revised Subsec. (b) re process to adopt Comprehensive Energy Strategy, amended Subsec. (d) to delete provision re commissioner's approval or rejection of plan with comments, deleted former Subsecs. (e) and (f) re decisions of Public Utilities Regulatory Authority and recovery of electric distribution companies' reasonable costs from developing resource assessment, and made technical and conforming changes, effective July 8, 2013.



Section 16a-3e - Requirements of the Integrated Resources Plan.

The Integrated Resources Plan, as described in section 16a-3a, shall (1) indicate specific options to reduce electric rates and costs. Such options may include the procurement of new sources of generation. In the review of new sources of generation, the Integrated Resources Plan shall indicate whether the private wholesale market can supply such additional sources or whether state financial assistance, long-term purchasing of electricity contracts or other interventions are needed to achieve the goal; (2) analyze in-state renewable sources of electricity in comparison to transmission line upgrades or new projects and out-of-state renewable energy sources, provided such analysis also considers the benefits of additional jobs and other economic impacts and how they are created and subsidized; (3) include an examination of average consumption and other states' best practices to determine why electricity rates are lower elsewhere in the region; (4) assess and compare the cost of transmission line projects, new power sources, renewable sources of electricity, conservation and distributed generation projects to ensure the state pursues only the least-cost alternative projects; (5) analyze the potential for electric vehicles, as defined in section 16-19eee, to provide energy storage and other services to the electric grid and identify strategies to ensure that the grid is prepared to support increased electric vehicle charging, based on projections of sales of electric vehicles; (6) continually monitor supply and distribution systems to identify potential need for transmission line projects early enough to identify alternatives; and (7) assess the least-cost alternative to address reliability concerns, including, but not limited to, lowering electricity demand through conservation and distributed generation projects before an electric distribution company submits a proposal for transmission lines or transmission line upgrades to the independent system operator or the Federal Energy Regulatory Commission, provided no provision of such plan shall be deemed to prohibit an electric distribution company from making any filing required by law or regulation.

(P.A. 11-80, S. 90; P.A. 13-298, S. 24; P.A. 14-134, S. 19; P.A. 16-135, S. 6.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 deleted Subsec. (a) designator, replaced “price of electricity” with “electric rates and costs” in Subdiv. (1), deleted former Subsec. (b) re plan that contains option to procure new sources of generation, deleted former Subsec. (c) re report, and made technical changes, effective July 8, 2013; P.A. 14-134 changed “annually” to “biennially” re adoption of plan, effective June 6, 2014; P.A. 16-135 replaced “to be adopted in 2012 and biennially thereafter” with “as described in section 16a-3a”, added new Subdiv. (5) re electric vehicles and redesignated existing Subdivs. (5) and (6) as Subdivs. (6) and (7), effective July 1, 2016.



Section 16a-3f - Solicitation re Class I renewable energy sources.

On or after January 1, 2013, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, shall, in coordination with other states in the region of the regional independent system operator, as defined in section 16-1, or on the commissioner's own, solicit proposals, in one solicitation or multiple solicitations, from providers of Class I renewable energy sources, as defined in section 16-1, constructed on or after January 1, 2013. If the commissioner finds such proposals to be in the interest of ratepayers including, but not limited to, the delivered price of such sources, and consistent with the requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and in accordance with the policy goals outlined in the Comprehensive Energy Strategy, adopted pursuant to section 16a-3d, the commissioner may select proposals from such resources to meet up to four per cent of the load distributed by the state's electric distribution companies. The commissioner may direct the electric distribution companies to enter into power purchase agreements for energy, capacity and environmental attributes, or any combination thereof, for periods of not more than twenty years. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall commence upon the filing of the signed power purchase agreement with the authority. The authority shall issue a decision on such agreement not later than thirty days after such filing. In the event the authority does not issue a decision within thirty days after such agreement is filed with the authority, the agreement shall be deemed approved. The net costs of any such agreement, including costs incurred by the electric distribution companies under the agreement and reasonable costs incurred by the electric distribution companies in connection with the agreement, shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies.

(P.A. 13-303, S. 6; P.A. 14-94, S. 32.)

History: P.A. 13-303 effective June 5, 2013; P.A. 14-94 changed “may” to “shall” re commissioner's solicitation of proposals from renewable energy sources providers and reworded provision re net costs recovered by electric distribution companies pursuant to power purchase agreements, effective June 6, 2014.



Section 16a-3g - Solicitation re Class I renewable energy sources or large-scale hydropower.

On or after July 1, 2013, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, may, in coordination with other states in the region of the regional independent system operator, as defined in section 16-1, or on the commissioner's own, solicit proposals, in one solicitation or multiple solicitations, from providers of Class I renewable energy sources, as defined in section 16-1, or verifiable large-scale hydropower, as defined in section 16-1. If the commissioner finds such proposals to be in the interest of ratepayers, including, but not limited to, the delivered price of such sources, and consistent with the requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and in accordance with the policy goals outlined in the Comprehensive Energy Strategy, adopted pursuant to section 16a-3d, and section 129 of public act 11-80*, including, but not limited to, base load capacity, peak load shaving and promotion of wind, solar and other renewable and low carbon energy technologies, the commissioner may select proposals from such resources to meet up to five per cent of the load distributed by the state's electric distribution companies. The commissioner may on behalf of all customers of electric distribution companies, direct the electric distribution companies to enter into power purchase agreements for energy, capacity and any environmental attributes, or any combination thereof, for periods of not more than (1) fifteen years, if any such agreement is with a provider of verifiable large-scale hydropower, or (2) twenty years, if any such agreement is with a provider of a Class I renewable energy source. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall (A) include a public hearing, and (B) be completed not later than sixty days after the date on which such agreement is filed with the authority. The net costs of any such agreement, including costs incurred by the electric distribution companies under the agreement and reasonable costs incurred by the electric distribution companies in connection with the agreement, shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies.

(P.A. 13-303, S. 7; P.A. 14-94, S. 33.)

*Note: Section 129 of public act 11-80 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-303 effective June 5, 2013; P.A. 14-94 reworded provision re net costs recovered by electric distribution companies pursuant to power purchase agreements, effective June 6, 2014.



Section 16a-3h - Solicitation re run-of-the-river hydropower, landfill methane gas or biomass.

On or after October 1, 2013, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, may solicit proposals, in one solicitation or multiple solicitations, from providers of run-of-the-river hydropower, landfill methane gas or biomass, provided such source meets the definition of a Class I renewable energy source pursuant to section 16-1. In making any selection of such proposals, the commissioner shall consider factors, including, but not limited to (1) whether the proposal is in the interest of ratepayers, including, but not limited to, the delivered price of such sources, (2) the emissions profile of a relevant facility, (3) any investments made by a relevant facility to improve the emissions profile of such facility, (4) the length of time a relevant facility has received renewable energy credits, (5) any positive impacts on the state's economic development, (6) whether the proposal is consistent with requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and (7) whether the proposal is consistent with the policy goals outlined in the Comprehensive Energy Strategy adopted pursuant to section 16a-3d. The commissioner may select proposals from such resources to meet up to four per cent of the load distributed by the state's electric distribution companies. The commissioner may direct the electric distribution companies to enter into power purchase agreements for energy, capacity and environmental attributes, or any combination thereof, for periods of not more than ten years on behalf of all customers of the state's electric distribution companies. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall be completed not later than sixty days after the date on which such agreement is filed with the authority. The net costs of any such agreement, including costs incurred by the electric distribution companies under the agreement and reasonable costs incurred by the electric distribution companies in connection with the agreement, shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies.

(P.A. 13-303, S. 8; P.A. 14-94, S. 34.)

History: P.A. 13-303 effective June 5, 2013; P.A. 14-94 reworded provision re net costs recovered by electric distribution companies pursuant to power purchase agreements, effective June 6, 2014.



Section 16a-3i - Determination of adequacy of Class I renewable energy sources. Solicitation re Class I renewable energy sources. Use of large-scale hydropower in renewable portfolio standards.

(a) During the calendar year commencing January 1, 2014, and continuing each calendar year thereafter, if alternative compliance payments pursuant to subsection (j) of section 16-244c or subsection (k) of section 16-245 are made for failure to meet the renewable portfolio standards, there shall be a presumption for the calendar year the alternative compliance payments are made that there is an insufficient supply of Class I renewable energy sources, as defined in section 16-1, for electric suppliers or electric distribution companies to comply with the requirements of section 16-245a.

(b) In the event there is a presumption of insufficient supply of Class I renewable energy sources pursuant to subsection (a) of this section for the calendar year the alternative compliance payments are made, the Commissioner of Energy and Environmental Protection may determine whether such payments resulted from a material shortage of Class I renewable energy sources. In making this determination, the commissioner shall consider whether such payments resulted from intentional or negligent action by an electric supplier or electric distribution company not to purchase renewable energy credits available in the New England Power Pool Generation Information System market.

(c) In the event there is such a presumption pursuant to subsection (a) of this section and the commissioner finds that the alternative compliance payments were due to a material shortage of Class I renewable energy sources pursuant to subsection (b) of this section, the commissioner shall determine the adequacy, or potential adequacy, of Class I renewable energy sources to meet the succeeding years' renewable portfolio standard. In making this determination, the commissioner may consider (1) future cost and availability of certificates issued by the New England Power Pool Generation Information System based on the status of projects under development in the region, (2) future requirements of certificates issued by the New England Power Pool Generation Information System in other states, and (3) the projected compliance costs of Class I renewable energy sources.

(d) In the event there is such a presumption pursuant to subsection (a) of this section and the commissioner finds a material shortage of Class I renewable energy sources pursuant to subsection (b) of this section, and in addition to determining the adequacy pursuant to subsection (c) of this section, the commissioner shall, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, solicit proposals from providers of Class I renewable energy sources, as defined in section 16-1, operational as of the date that such solicitation is issued. If the commissioner, in consultation with the procurement manager identified in subsection (l) of section 16-2, finds such proposals to be in the interest of ratepayers including, but not limited to, the delivered price of such sources, and consistent with the requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and in accordance with the policy goals outlined in the Comprehensive Energy Strategy, adopted pursuant to section 16a-3d, the commissioner, in consultation with the procurement manager identified in subsection (l) of section 16-2, may select proposals from such sources to meet up to the amount necessary to ensure an adequate incremental supply of Class I renewable energy sources to rectify any projected shortage of Class I renewable energy supply identified pursuant to subsection (c) of this section. The commissioner shall direct the electric distribution companies to enter into power purchase agreements for energy, capacity and environmental attributes, or any combination thereof, from such selected proposals for periods of not more than ten years. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall commence upon the filing of the signed power purchase agreement with the authority. The authority shall issue a decision on such agreement not later than thirty days after such filing. In the event the authority does not issue a decision within thirty days after such agreement is filed with the authority, the agreement shall be deemed approved. The net costs of any such agreement, including costs incurred by the electric distribution companies under the agreement and reasonable costs incurred by the electric distribution companies in connection with the agreement, shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies.

(e) Notwithstanding subsection (b) of section 16-245a, in the event that (1) for any calendar year commencing on or after January 1, 2014, there is such a presumption pursuant to subsection (a) of this section, (2) the commissioner finds material shortage of Class I renewable energy sources pursuant to subsection (b) of this section, (3) there is a determination of inadequacy pursuant to subsection (c) of this section, and (4) any contracts for Class I renewable energy sources approved by the Public Utilities Regulatory Authority pursuant to subsection (d) of this section yield an amount of Class I renewable energy sources that is insufficient to rectify any projected shortage pursuant to subsection (c) of this section, then commencing on or after January 1, 2016, the commissioner may allow not more than one percentage point of the Class I renewable portfolio standards established pursuant to section 16-245a effective for the succeeding and subsequent calendar years to be satisfied by large-scale hydropower procured pursuant to section 16a-3g. The requirements applicable to electric suppliers and electric distribution companies pursuant to section 16-245a shall consequently be reduced by not more than one percentage point in proportion to the commissioner's action, provided (A) the commissioner shall not allow a total of more than five percentage points of the Class I renewable portfolio standard to be met by large-scale hydropower by December 31, 2020, and (B) no such large-scale hydropower shall be eligible to trade in the New England Power Pool Generation Information System renewable energy credit market.

(P.A. 13-303, S. 9; P.A. 14-94, S. 35.)

History: P.A. 13-303 effective June 5, 2013; P.A. 14-94 amended Subsec. (d) to reword provision re net costs recovered by electric distribution companies pursuant to power purchase agreements, effective June 6, 2014.



Section 16a-3j - Regional and independent solicitation re passive demand response, Class I renewable energy sources, Class III sources, large-scale hydropower or natural gas sources.

(a) In order to secure cost-effective resources to provide more reliable electric service for the benefit of the state’s electric ratepayers and to meet the state’s energy and environmental goals and policies established in the Integrated Resources Plan, pursuant to section 16a-3a, and the Comprehensive Energy Strategy, pursuant to section 16a-3d, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, may, in coordination with other states in the control area of the regional independent system operator, as defined in section 16-1, or on behalf of Connecticut alone, issue multiple solicitations for long-term contracts from providers of resources described in subsections (b), (c) and (d) of this section.

(b) In any solicitation for resources to reduce electric demand and improve resiliency and grid reliability in the state, issued pursuant to this subsection, the commissioner shall seek proposals for (1) passive demand response measures, including, but not limited to, energy efficiency, load management, and the state’s conservation and load management programs, pursuant to section 16-245m, that are capable, either singly or through aggregation, of reducing electric demand by one megawatt or more; and (2) Class I renewable energy sources and Class III sources, as defined in section 16-1, provided any such project proposal is for a facility that has a nameplate capacity rating of more than two megawatts and less than twenty megawatts. The commissioner may also seek proposals for energy storage systems, as defined in section 16-1, that are capable of storing up to twenty megawatts of energy. Proposals pursuant to this subsection shall not have a contract term exceeding twenty years. Each electric distribution company, as defined in section 16-1, shall, in consultation with the Energy Conservation Management Board established pursuant to section 16-245m, assess whether the submission of a proposal for passive demand response measures is feasible pursuant to any solicitation issued pursuant to subdivision (1) of this subsection, provided such proposal only includes electric demand reductions that are in addition to existing and projected demand reductions obtained through the conservation and load management programs.

(c) In any solicitation issued pursuant to this subsection, the commissioner shall seek proposals from (1) Class I renewable energy sources, as defined in section 16-1, having a nameplate capacity rating of twenty megawatts or more, and any associated transmission; and (2) verifiable large-scale hydropower, as defined in section 16-1, and any associated transmission. The commissioner may also seek proposals for energy storage systems, as defined in section 16-1, having a nameplate capacity rating of twenty megawatts or more. Proposals under this subsection shall not have a contract term exceeding twenty years. In soliciting Class I renewable energy sources, and any associated transmission, pursuant to this subsection, the commissioner may, for the purpose of balancing such Class I energy deliveries and improving the economic viability of such proposals, also seek proposals for electricity and capacity from Class II renewable energy sources, as defined in section 16-1, and existing hydropower resources other than those described under section 16-1, provided such resources are interconnected to such associated transmission and are located in the control area of the regional independent system operator or imported into the control area of the regional independent system operator from resources located in an adjacent regional independent system operator’s control area.

(d) In any solicitation for natural gas resources issued pursuant to this subsection, the commissioner shall seek proposals for (1) interstate natural gas transportation capacity, (2) liquefied natural gas, (3) liquefied natural gas storage, and (4) natural gas storage, or a combination of any such resources, provided such proposals provide incremental capacity, gas, or storage that has a firm delivery capability to transport natural gas to natural gas-fired generating facilities located in the control area of the regional independent system operator. Proposals under this subsection shall not have a contract term exceeding a period of twenty years.

(e) The Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, shall evaluate project proposals received under any solicitation issued pursuant to subsection (b), (c) or (d) of this section, based on factors including, but not limited to, (1) improvements to the reliability of the electric system, including during winter peak demand; (2) whether the benefits of the proposal outweigh the costs to ratepayers; (3) fuel diversity; (4) the extent to which the proposal contributes to meeting the requirements to reduce greenhouse gas emissions and improve air quality in accordance with sections 16-245a, 22a-174, and 22a-200a; (5) whether the proposal is in the best interest of ratepayers; and (6) whether the proposal is aligned with the policy goals outlined in the Integrated Resources Plan, pursuant to section 16a-3a, and the Comprehensive Energy Strategy, pursuant to section 16a-3d, including, but not limited to, environmental impacts. In conducting such evaluation, the commissioner may also consider the extent to which project proposals provide economic benefits for the state. In evaluating project proposals received under any solicitation issued pursuant to subsection (b), (c) or (d) of this section, the commissioner shall compare the costs and benefits of such proposals relative to the expected or actual costs and benefits of other resources eligible to respond to the other procurements authorized pursuant to this section.

(f) The commissioner may hire consultants with expertise in quantitative modeling of electric and gas markets, and physical gas and electric system modeling, as applicable, to assist in implementing this section, including, but not limited to, the evaluation of proposals submitted pursuant to this section. All reasonable costs, not exceeding one million five hundred thousand dollars, associated with the commissioner’s solicitation and review of proposals pursuant to this section shall be recoverable through the nonbypassable federally mandated congestion charge, as defined in subsection (a) of section 16-1. Such costs shall be recoverable even if the commissioner does not select any proposals pursuant to solicitations issued pursuant to this section.

(g) If the commissioner finds proposals received pursuant to this section to be in the best interest of electric ratepayers, in accordance with the provisions of subsection (e) of this section, the commissioner may select any such proposal or proposals, provided the total capacity of the resources selected under all solicitations issued pursuant to this section in the aggregate do not exceed three hundred seventy-five million cubic feet per day of natural gas capacity, or the equivalent megawatts of electricity, electric demand reduction or combination thereof. Any proposals selected pursuant to subsections (b) and (c) of this section shall not, in the aggregate, exceed ten per cent of the load distributed by the state’s electric distribution companies. The commissioner may, on behalf of all customers of electric distribution companies, direct the electric distribution companies to enter into long-term contracts for passive demand response measures, electricity, electric capacity, environmental attributes, energy storage, interstate natural gas transportation capacity, liquefied natural gas, liquefied natural gas storage, and natural gas storage, or any combination thereof, from proposals submitted pursuant to this section, provided the benefits of such contracts to customers of electric distribution companies outweigh the costs to such companies’ customers.

(h) Any agreement entered into pursuant to this section shall be subject to review and approval by the Public Utilities Regulatory Authority. The electric distribution company shall file an application for the approval of any such agreement with the authority. The authority shall approve such agreement if it is cost effective and in the best interest of electric ratepayers. The authority shall issue a decision not later than ninety days after such filing. If the authority does not issue a decision within ninety days after such filing, the agreement shall be deemed approved. The net costs of any such agreement, including costs incurred by the electric distribution company under the agreement and reasonable costs incurred by the electric distribution company in connection with the agreement, shall be recovered on a timely basis through a fully reconciling component of electric rates for all customers of the electric distribution company. Any net revenues from the sale of products purchased in accordance with long-term contracts entered into pursuant to this section shall be credited to customers through the same fully reconciling rate component for all customers of the contracting electric distribution company. For any contract for interstate natural gas transportation capacity, liquefied natural gas, liquefied natural gas storage or natural gas storage entered into pursuant to this section, the electric distribution company may contract with a gas supply manager to sell such interstate natural gas transportation capacity, liquefied natural gas, liquefied natural gas storage or natural gas storage, or a combination thereof, into the wholesale markets at the best available price in a manner that meets all applicable requirements pursuant to all applicable regulations of the Federal Energy Regulatory Commission.

(i) Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy source or Class III source procured by an electric distribution company pursuant to this section may be: (1) Sold into the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a, so long as the revenues from such sale are credited to electric distribution company customers as described in this subsection; or (2) retained by the electric distribution company to meet the requirements of section 16-245a. In considering whether to sell or retain such certificates the company shall select the option that is in the best interest of such company’s ratepayers.

(P.A. 15-107, S. 1.)

History: P.A. 15-107 effective June 19, 2015.



Section 16a-4 - Office of Policy and Management. Staff. Regulations.

The Secretary of the Office of Policy and Management shall employ, subject to the provisions of chapter 67, such staff as is required for the proper discharge of duties of the office as set forth in this chapter and sections 4-5, 4-124l, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353. The secretary may adopt, pursuant to chapter 54, such regulations as are necessary to carry out the purposes of this chapter.

(P.A. 74-285, S. 5, 20; P.A. 75-537, S. 2, 55; P.A. 77-614, S. 42, 610; P.A. 78-303, S. 89, 136; P.A. 81-330, S. 10, 13; P.A. 88-248, S. 2; P.A. 03-140, S. 20; P.A. 11-80, S. 41; P.A. 13-247, S. 314.)

History: P.A. 75-537 replaced Connecticut energy agency and its administrator with department and commissioner of planning and energy policy, deleted provisions re appointment by governor and exemption from classified service, and required that assistance be given the state planning council in Subsec. (a), restated Subsec. (b) and deleted Subsec. (c) which had provided for disposition of agency; P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary, deleted references to state planning council and deleted Subsec. (b); P.A. 78-303 deleted references to repealed Secs. 4-60a and 4-60b; P.A. 81-330 deleted reference to Sec. 16a-19; P.A. 88-248 deleted reference to Sec. 2-73; (Revisor's note: In 1993 an obsolete reference to repealed Sec. 16-340 was deleted editorially by the Revisors); P.A. 03-140 deleted provision re providing the Connecticut Energy Advisory Board with assistance, effective July 1, 2003; P.A. 11-80 deleted reference to Sec. 4-124p, effective July 1, 2011; P.A. 13-247 deleted references to Secs. 8-32a and 8-33a, effective January 1, 2015.



Section 16a-4a - Office of Policy and Management. Duties and powers.

The Office of Policy and Management shall:

(1) Formulate and prepare state-wide or interregional plans for the physical, social and economic development of the state. Such plans may be prepared jointly or in consultation with other state, interstate, federal, regional or local agencies. Such plans may include, but need not be limited to, (A) demographic projections, (B) economic projections, (C) land use and water considerations, (D) transportation requirements, (E) environmental considerations, (F) energy capabilities and requirements, (G) public facilities, (H) labor needs and skills, (I) educational objectives, (J) housing needs, and (K) health needs;

(2) Receive for review, information and recommendations, plans proposed by any state agency acting alone or jointly that has among its duties planning responsibilities relating to those considerations set forth in subdivision (1) of this section or similar subjects;

(3) Coordinate regional and state planning activities and accomplish such planning review activities as may be necessary;

(4) Designate or redesignate logical planning regions within the state in accordance with section 16a-4c;

(5) Provide for technical aid and the administration of financial assistance to any regional council of governments organized under sections 4-124i to 4-124p, inclusive, under such terms and conditions as may be agreed upon by the secretary;

(6) Accept from any source funds, revenue or other consideration available to this state for interstate, state, regional, interregional or area planning activities or projects and provide for the administration of such funds, revenues or other consideration;

(7) Make available to the public, for a reasonable fee, all reports, testing results and other material developed or procured as a result of activities authorized by this section, section 16a-14 and section 16a-14b; and

(8) Provide technical assistance to municipalities that want to aggregate electric generation services.

(P.A. 75-537, S. 3, 55; P.A. 77-614, S. 43, 610; P.A. 79-576, S. 2, 7; P.A. 91-343, S. 7, 11; P.A. 98-28, S. 59, 117; P.A. 08-182, S. 8; P.A. 13-247, S. 293.)

History: P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary and deleted requirement that plans be submitted to state planning council; P.A. 79-576 added Subdivs. (7) to (9); P.A. 91-343 repealed former Subdivs. (8) and (9) re duties re energy-related products and services; P.A. 98-28 added new Subdiv. (8) re technical assistance to municipalities that want to aggregate electric generation services, effective July 1, 1998; P.A. 08-182 amended Subdiv. (4) to require redesignation of planning regions to be in accordance with Sec. 16a-4c (Revisor's note: In codifying section 8 of public act 08-182, a reference to “section 11 of this act” was deemed by the Revisors to be a reference to section 9 of that act and therefore cited as “section 16a-4c”); P.A. 13-247 deleted references to regional planning agencies and regional council of elected officials in Subdivs. (4) and (5) and made a technical change in Subdiv. (2), effective January 1, 2015.



Section 16a-4b - Municipalities may petition for redesignation of planning region. Procedure.

Any town, city or borough which has been included in any planning region as designated or defined by the Secretary of the Office of Policy and Management, or his predecessor, under the provisions of subsection (4) of section 16a-4a, may petition, upon a vote of its legislative body, the secretary for a redefinition or redesignation as part of a different planning region. The secretary shall determine the time and place for a hearing upon such petition and shall give notice thereof. In determining the appropriateness of such redesignation, the secretary shall consider, among other factors, whether or not the services that such petitioner needs can be better or more logically provided by a planning region other than the one to which it has been previously assigned.

(P.A. 77-325; 77-614, S. 19, 610; P.A. 83-164.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; P.A. 83-164 removed provision allowing petitioner to appeal to the state planning council.

See chapter 127 re regional council of governments.



Section 16a-4c - Redesignation of planning regions by the secretary. Procedure. Voluntary consolidation.

(a) On or before January 1, 2014, and at least every twenty years thereafter, the Secretary of the Office of Policy and Management, within available appropriations, and in consultation with regional planning organizations, as defined in section 4-124i, the Connecticut Conference of Municipalities, the Connecticut Council of Small Towns, the Commissioner of Transportation and the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to planning and development, shall conduct an analysis of the boundaries of logical planning regions designated or redesignated under section 16a-4a. As part of such analysis, the secretary shall evaluate opportunities for coordinated planning and the regional delivery of state and local services. Such analysis shall include, but not be limited to, an evaluation of (1) economic regions, including regional economic development districts established pursuant to chapter 588ff; (2) comprehensive economic development strategies developed by such regional economic development districts; (3) labor market areas and workforce investment regions; (4) natural boundaries, including watersheds, coastlines, ecosystems and habitats; (5) relationships between urban, suburban and rural areas, including central cities and areas outside of the state; (6) census and other demographic information, including areas in the state designated by the United States Census Bureau as urbanized areas and urbanized clusters; (7) political boundaries, including municipal boundaries and congressional, senate and assembly districts; (8) transportation corridors, connectivity and boundaries, including the boundaries of metropolitan planning agencies; (9) current federal, state and municipal service delivery regions, including, but not limited to, regions established to provide emergency, health, transportation or human services; and (10) the current capacity of each regional planning organization to deliver diverse state and local services and to comply with the requirements of any relevant federal transportation authorizing acts. Such analysis shall also establish a minimum size for logical planning areas that takes into consideration the number of municipalities, total population, total square mileage and whether a proposed planning region will have the capacity to successfully deliver sophisticated planning activities and regional services. Such analysis shall consider designating rural regions in areas of the state that do not have urbanized areas. The secretary may enter into such contractual agreements as may be necessary to carry out the purposes of this subsection. On or before October 1, 2013, said secretary shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters concerning planning and development. Such report shall provide the status of the analysis required pursuant to this subsection.

(b) Any two or more contiguous planning regions that contain a total of fourteen or more municipalities and voluntarily consolidate to form a single planning region shall be exempt from redesignation pursuant to subsection (a) of this section, provided the Secretary of the Office of Policy and Management formally redesignates such planning regions prior to January 1, 2014. The secretary may, in his or her discretion, waive the requirement that such redesignated planning region contain a total of fourteen or more municipalities.

(c) (1) The secretary shall, not later than January 1, 2014, notify the chief executive officer of each municipality located in a planning region in which the boundaries are proposed for redesignation. If the legislative body of the municipality objects to such proposed redesignation, the chief executive officer of the municipality may, not later than thirty days after the date of receipt of the notice of redesignation, petition the secretary to attend a meeting of such legislative body. The petition shall specify the location, date and time of the meeting. The meeting shall be held not later than sixty days after the date of the petition. The secretary shall make a reasonable attempt to appear at the meeting, or at a meeting on another date within the sixty-day period. If the secretary is unable to attend a meeting within the sixty-day period, the secretary and the chief executive officer of the municipality shall jointly schedule a date and time for the meeting, provided such meeting shall be held not later than two hundred ten days after the date of the notice to the chief executive officer. At such meeting, the legislative body of the municipality shall inform the secretary of the objections to the proposed redesignation of the planning area boundaries. The secretary shall consider fully the oral and written objections of the legislative body and may redesignate the boundaries. Not later than sixty days after the date of the meeting, the secretary shall notify the chief executive officer of the determination concerning the proposed redesignation. The notice of determination shall include the reasons for such determination. As used in this subsection, “municipality” means a town, city or consolidated town and borough; “legislative body” means the board of selectmen, town council, city council, board of alderman, board of directors, board of representatives or board of the warden and burgesses of a municipality; and “secretary” means the Secretary of the Office of Policy and Management or the designee of the secretary.

(2) Any revision to the boundaries of a planning area, based on the analysis completed pursuant to subsection (a) of this section or due to a modification by the secretary in accordance with this subsection, shall be effective on January 1, 2015.

(P.A. 08-182, S. 9; P.A. 10-32, S. 56; June 12 Sp. Sess. P.A. 12-1, S. 189; P.A. 13-247, S. 249.)

History: P.A. 10-32 made a technical change in Subsec. (b)(1), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by changing “January 1, 2012” to “January 1, 2014”, adding provisions requiring secretary to consult with certain persons and entities and evaluate opportunities for coordinated planning and delivery of services, replacing former Subdivs. (1) and (2) re criteria to evaluate with new Subdivs. (1) to (10) re information to evaluate, and adding provisions requiring secretary to consider whether planning region has capacity to deliver regional services and authorizing secretary to enter into contracts, added new Subsec. (b) re voluntary consolidation of planning regions, redesignated existing Subsec. (b) as Subsec. (c) and amended same by changing “January 1, 2012” to “January 1, 2014”, changing “forty-five days” to “sixty days”, changing “one hundred twenty days” to “two hundred ten days” and changing “board of the major” to “board of the warden” in Subdiv. (1) and by substituting “January 1, 2015” for “the first day of July following the date of completion such modification or analysis” in Subdiv. (2), and made technical changes, effective June 15, 2012; P.A. 13-247 amended Subsec. (a) by adding Commissioner of Transportation to persons with whom secretary is to consult, adding provision re urbanized areas and urbanized clusters in Subdiv. (6), adding provision re compliance with federal transportation authorizing acts in Subdiv. (10), replacing “necessary regional services” with “sophisticated planning activities and regional services” re analysis of planning region capacity, and adding provisions re analysis to consider designating rural regions in areas of state that do not have urbanized areas and report re status of analysis and amended Subsec. (b) by replacing “regional council of governments or regional council of elected officials” with “planning region”, effective June 19, 2013.



Section 16a-4d - State agency energy conservation, energy efficiency or renewable energy technology test programs.

(a) If, in the exercise of the Commissioner of Energy and Environmental Protection’s powers pursuant to this title, the commissioner finds that the use of a certain technology, product or process would promote energy conservation, energy efficiency or renewable energy technology, the commissioner may direct a state agency to test such technology, product or process by using it in the operations of such agency on a trial basis. The purpose of such test program shall be to validate the effectiveness of such technology, product or process in reducing energy usage and costs or reducing dependence on fossil fuels or green house gas emissions.

(b) (1) The Commissioner of Energy and Environmental Protection shall administer pilot test programs at state agencies for the use of technologies, products or processes that promote energy conservation, energy efficiency or renewable energy. The purpose of such test programs shall be to validate the effectiveness of such technologies, products or processes in reducing energy usage and costs or reducing dependence on fossil fuels or greenhouse gas emissions.

(2) Applicants interested in participating in such program shall submit an application to the commissioner on forms prescribed by the commissioner. The commissioner shall review such application for completeness within thirty days of receiving such application. The commissioner shall make a determination on whether the application meets the requirements of this section within ninety days of receiving such application.

(c) (1) The Commissioner of Energy and Environmental Protection may direct a state agency to test any such technology, product or process identified by the commissioner. Alternatively, the commissioner of a state agency may file a request with the Commissioner of Energy and Environmental Protection for approval to test any such technology, product or process identified by such state agency commissioner. Not later than thirty days after receipt of any such request, the Commissioner of Energy and Environmental Protection shall evaluate the technology, product or process and approve or disapprove the state agency commissioner’s request. A state agency that is directed to test, or receives approval to test, any such technology, product or process shall use it in the operations of such agency on a trial basis as prescribed by the commissioner.

(2) No agency shall undertake such testing of any technology, product or process unless the business manufacturing or marketing the technology, product or process demonstrates that (A) the use of such technology, product or process by the state agency will not adversely affect safety, (B) a certified independent third party or accredited laboratory has found that the technology, product or process reduces energy consumption and cost, and (C) the technology, product or process is presently available for commercial sale and distribution or has potential for commercialization not later than two years following the completion of any test program by a state agency pursuant to this section.

(3) If the commissioner of the state agency testing such technology, product or process determines that the test program sufficiently demonstrates that the technology, product or process reduces energy usage and costs or reduces dependence on fossil fuels or greenhouse gas emissions, such testing agency may request that the Commissioner of Administrative Services (A) procure such technology for use by any or all state agencies, and (B) make such procurement pursuant to subsection (b) of section 4a-58.

(d) If the commissioner finds that using such technology, product or process would be feasible in the operations of a state agency and would not have any detrimental effect on such operations, the commissioner, notwithstanding the requirements of chapter 58, may direct a state agency to accept delivery of such technology, product or process and to undertake such a test program. Any costs associated with the acquisition and use of such technology, product or process by the testing agency for the test period shall be borne by the manufacturer, the marketer or any investor or participant in such business. The acquisition of any technology, product or process for purposes of the test program established pursuant to this section shall not be deemed to be a purchase under the provisions of state procurement law. The manufacturer, the marketer or any investor or participant in such business shall maintain records related to such test program, as required by the commissioner. All proprietary information derived from such test program shall be exempt from the provisions of subsection (a) of section 1-210.

(e) The commissioner of a state agency may identify a technology, product or process that is procured, installed and tested by a municipality that meets the requirements of subsection (b) of this section. Such commissioner may file a request with the Commissioner of Energy and Environmental Protection. Not later than thirty days after receipt of such request, the commissioner shall evaluate such technology, product or process pursuant to subsection (b) of this section.

(Sept. Sp. Sess. P.A. 09-7, S. 63; P.A. 11-80, S. 1; June Sp. Sess. P.A. 15-5, S. 467.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by designating existing provision re business demonstration required for testing of technology, product or process as Subsec. (c)(2) and making technical changes therein, added new Subsec. (b) re pilot test programs at state agencies, added new Subsec. (c)(1) re direction or request of state agency to test technology, product or process, added new Subsec. (c)(3) re request for procurement, redesignated existing Subsec. (b) as Subsec. (d), deleted former Subsec. (c) re request for procurement and added Subsec. (e) re identification and evaluation of technology, product or process procured by a municipality.



Section 16a-5 - Secretary's investigatory and subpoena powers.

(a) The Secretary of the Office of Policy and Management, with the assistance of any other state agency, if needed, shall investigate violations of chapter 296 and, in connection with the performance of his duties under this chapter and chapter 296, shall have the power to hold hearings, issue subpoenas and summon and examine witnesses under oath and issue subpoenas duces tecum for the production of books, records, vouchers, memoranda, documents, letters, tapes or other recordings or other papers or items. If any person refuses to obey a subpoena, the superior court for the judicial district of Hartford, or any judge of the court if it is not in session, shall, upon application of the secretary, have jurisdiction to issue to the person an order requiring him to appear before the secretary or to produce the books, records, vouchers, memoranda, documents, letters, tapes or other recordings or other papers or items requested.

(b) The secretary may, in connection with the performance of his duties under any other statute or act, apply to the superior court for the judicial district of Hartford, or to a judge of the court if the court is not in session, for a subpoena to compel the attendance and testimony under oath of witnesses or the production of books, records, vouchers, memoranda, documents, letters, tapes or other recordings or other papers or items. The court or judge shall, before issuing the subpoena, provide adequate opportunity for the secretary and the party against whom the subpoena is requested to be heard. No such subpoena shall be issued unless the court or judge finds that the attendance and testimony of the witness or the production of the requested material is reasonably necessary to carry out the purposes of such other statute or act and that the secretary has made reasonable efforts to secure the attendance, testimony and requested material without recourse to compulsory process. Such subpoena shall be served by a proper officer or indifferent person.

(P.A. 74-285, S. 6, 20; P.A. 75-537, S. 4, 55; P.A. 77-614, S. 19, 610; P.A. 78-268, S. 2, 5; 78-280, S. 6, 127; 78-303, S. 90, 136; P.A. 81-330, S. 1, 13; 81-457, S. 11; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 75-537 replaced “administrator”, i.e. of energy agency, with “commissioner”, i.e. of planning and energy policy; P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; P.A. 78-268 deleted reference to repealed Sec. 4-91 and replaced “his” with “said secretary's” for clarity; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 78-303 deleted reference to repealed Secs. 4-60a, 4-60b and 4-70a; P.A. 81-330 terminated board's subpoena power, gave secretary subpoena powers in connection with his duties under chapters 295 and 296 and divided section into two subsections; P.A. 81-457 removed the reference to Sec. 5-211, which was repealed by the same public act; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 16a-6 - Cooperation of other state agencies. License for sale of gasoline.

Each department, office, board, commission, council or other agency of the state and each officer or employee shall cooperate with the Commissioner of Energy and Environmental Protection and shall furnish him such information, personnel and assistance as may be necessary or appropriate in the discharge of the responsibilities of said commissioner and the board under this chapter and sections 4-5, 4-124l, 4-124p, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353. The Commissioner of Motor Vehicles shall require each person applying for a license under section 14-319 to submit in his application the information which persons registering under section 16a-22d are required to submit. The Commissioner of Motor Vehicles shall furnish the Commissioner of Energy and Environmental Protection with such information.

(P.A. 74-285, S. 7, 20; P.A. 75-537, S. 5, 55; P.A. 77-614, S. 19, 610; P.A. 78-303, S. 91, 136; P.A. 81-330, S. 5, 13; P.A. 88-248, S. 3; P.A. 11-80, S. 1; P.A. 13-247, S. 315.)

History: P.A. 75-537 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 78-303 deleted reference to repealed Secs. 4-60a and 4-60b; P.A. 81-330 struck reference to Sec. 16a-19 and added requirement that license applicants under Sec. 14-319 include information required under Sec. 16a-22d and that this information be furnished to secretary; P.A. 88-248 deleted obsolete reference to Sec. 2-73; (Revisor's note: In 1993 an obsolete reference to repealed Sec. 16-340 was deleted editorially by the Revisors); pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-247 deleted references to Secs. 8-32a and 8-33a, effective January 1, 2015.



Section 16a-7 - Annual report and recommendations by board.

Section 16a-7 is repealed, effective July 1, 2003.

(P.A. 74-285, S. 8, 20; P.A. 82-222, S. 3, 7; P.A. 03-140, S. 25.)



Section 16a-7a - Annual comprehensive energy plan.

Section 16a-7a is repealed, effective July 1, 2007.

(P.A. 03-140, S. 17; P.A. 04-236, S. 15; P.A. 07-242, S. 129.)



Section 16a-7b - Condemnation or restriction of operation of energy facility by municipality.

No municipality other than a municipality operating a plant pursuant to chapter 101 or any special act and acting for purposes thereto may take an action to condemn, in whole or in part, or restrict the operation of any existing and currently operating energy facility, if such facility is first determined by the Public Utilities Regulatory Authority, following a contested case proceeding, held in accordance with the provisions of chapter 54, to comprise a critical, unique and unmovable component of the state's energy infrastructure, unless the municipality first receives written approval from the Commissioner of Energy and Environmental Protection and the Connecticut Siting Council that such taking would not have a detrimental impact on the state's or region's ability to provide a particular energy resource to its citizens.

(P.A. 03-140, S. 18; P.A. 04-191, S. 1; P.A. 07-242, S. 77, 110; P.A. 11-80, S. 1, 42; P.A. 13-298, S. 25; P.A. 14-94, S. 55.)

History: P.A. 03-140 effective July 1, 2003; P.A. 04-191 added provision re consideration of recommendations and findings of task force in developing environmental preference standards, effective July 1, 2004; P.A. 07-242 designated existing provisions as Subsec. (a) and added Subsec. (b) re limitation on ability of municipality to condemn or restrict operation of existing and operating energy facility, effective June 4, 2007, and deleted reference to the comprehensive energy plan prepared pursuant to Sec. 16a-7a, effective July 1, 2007; P.A. 11-80 amended Subsec. (b) to replace reference to Department of Public Utility Control with reference to Public Utilities Regulatory Authority and delete reference to Office of Policy and Management, effective July 1, 2011; P.A. 13-298 amended Subsec. (b) to delete “Connecticut Energy Advisory Board” and replace “department” with “Commissioner of Energy and Environmental Protection” re written approval to municipality, effective July 8, 2013; P.A. 14-94 deleted former Subsec. (a) re infrastructure criteria guidelines and deleted Subsec. (b) designator, effective June 6, 2014.



Section 16a-7c - Request for proposal: Solicitation, submission, evaluation, report, net energy analysis.

Section 16a-7c is repealed, effective June 6, 2014.

(P.A. 03-140, S. 19; P.A. 07-242, S. 54; June Sp. Sess. P.A. 07-4, S. 117; P.A. 11-80, S. 1, 43; P.A. 14-94, S. 82.)



Section 16a-8 - Programs to foster cooperative effort.

Section 16a-8 is repealed, effective June 6, 2014.

(P.A. 74-285, S. 9, 20; P.A. 03-140, S. 21; P.A. 14-94, S. 82.)



Section 16a-9 - Energy emergency plan. Amendments.

(a) There shall continue to be an energy emergency plan. Said plan may include, but not be limited to, the following: (1) Establishment of programs, controls, standards, priorities and quotas for the allocation, rationing, conservation, distribution and consumption of available energy resources, (2) suspension and modification of existing statutes, standards and requirements affecting or affected by the use of energy resources, (3) adoption of measures affecting the type and composition and production and distribution of energy resources, (4) imposition of price restrictions on energy resources, (5) adoption of measures affecting the hours and days on which public buildings and commercial and industrial establishments may be or are required to remain open or closed, and (6) establishment and implementation of regional programs and agreements for the purpose of coordinating energy resource programs and actions of the state with those of the federal government and of other states and localities. Said plan shall include such levels of energy emergency as the commissioner shall establish.

(b) The commissioner shall prepare or cause to be prepared such amendments to the energy emergency plan as he may deem necessary. Such amendments shall be submitted to the General Assembly no later than fifteen days after the convening of any regular session of the General Assembly following the preparation of such amendments and shall be referred by the speaker of the House of Representatives and the president pro tempore of the Senate to the joint standing committee having cognizance of matters relating to energy. Said committee shall review such amendments and report its recommendations within fifteen days to the General Assembly. The General Assembly may by joint resolution disapprove or reject any section or sections of such amendments within forty-five days after the submittal of such amendments.

(P.A. 74-285, S. 10, 20; P.A. 75-537, S. 6, 55; P.A. 79-572, S. 1, 10; P.A. 88-220, S. 2, 11; P.A. 91-367, S. 4; P.A. 11-80, S. 1.)

History: P.A. 75-537 continued existence of emergency plan, deleting provision which had called for administrator to prepare one, and deleted Subsec. (b) re submission of plan for general assembly's approval; P.A. 79-572 required plan to include levels of emergency established by secretary of office of policy and management and added Subsecs. (b) and (c) re amendments to plan; P.A. 88-220 deleted the 1980 reporting requirement formerly in Subsec. (c); P.A. 91-367 amended Subsec. (a) to authorize the plan to include the imposition of price restrictions on energy resources; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-10 - Joint legislative committee established.

There is established a joint legislative committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly, and the cochairpersons and the ranking minority members of the committee of the General Assembly having cognizance of matters relating to energy. All records of meetings of said committee shall be a matter of public record.

(P.A. 74-285, S. 11, 20; P.A. 79-572, S. 2, 10.)

History: P.A. 79-572 included as committee members cochairpersons and ranking minority members of energy committee.



Section 16a-11 - Governor's proclamation of energy emergency. Order implementing plan. Review and disapproval. Termination.

(a) In the event of an energy emergency, the Governor may proclaim that such emergency exists and designate by order all or any part of the energy emergency plan he intends to implement and the effective date thereof, provided during any such energy emergency, the Governor may designate by order additional parts of said energy emergency plan to be implemented and the effective dates thereof. Any such order by the Governor pursuant to this section shall become effective upon filing said proclamation and designation in the office of the Secretary of the State. Such proclamation and any such designation shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such proclamation or designation.

(b) Any proclamation may be disapproved by the joint legislative committee established under section 16a-10 at a meeting which shall be held within seventy-two hours after the filing of such proclamation in the office of the Secretary of the State. Such disapproval shall be by a majority vote, provided at least one of the minority leaders shall vote for such disapproval. Notwithstanding such disapproval, such proclamation and any order pursuant to this section shall be valid and effective from the time the Governor files such proclamation until such time as said committee files its disapproval in the office of the Secretary of the State. Any proclamation not disapproved shall remain in effect until the Governor proclaims the end of the energy emergency or until three hundred days after the date of the proclamation of the energy emergency. The joint legislative committee shall meet to review the proclamation of an energy emergency every sixty days until such emergency ends and may disapprove such proclamation by a simple majority vote. Any order or designation shall remain in effect until termination by further order by the Governor, which termination shall become effective upon filing such order in the office of the Secretary of the State. Such order shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such order.

(P.A. 74-285, S. 12, 20; P.A. 79-572, S. 3, 10.)

History: P.A. 79-572 provided that proclamation ceases to have effect 300 days after date emergency was proclaimed, required review of proclamation every 60 days and provided for disapproval by majority vote in Subsec. (b).



Section 16a-12 - Energy emergency not covered by state plan. Review and disapproval. Termination.

(a) In the event of an emergency not covered by said plan, the Governor may proclaim an energy emergency and in connection therewith issue orders such as are permitted pursuant to chapter 517 and such orders may include (1) establishment of programs, controls, standards, priorities and quotas for the allocation, rationing, conservation, distribution and consumption of available energy resources, (2) suspension and modification of existing statutes, standards and requirements affecting or affected by the use of energy resources, (3) adoption of measures affecting the type and composition and production and distribution of energy resources, (4) imposition of price restrictions on energy resources, (5) adoption of measures affecting the hours and days on which public buildings and commercial and industrial establishments may be or are required to remain open or closed and (6) establishment and implementation of regional programs and agreements for the purpose of coordinating energy resource programs and actions of the state with those of the federal government and of other states and localities. Prior to the issuance of such an order, the Governor shall make written findings that there is an energy emergency and that the order is necessary to assure the health, safety and welfare of the people of the state. Any such orders shall be promulgated in the same manner as provided in subsection (a) of section 16a-11.

(b) Any proclamation or order issued or promulgated pursuant to subsection (a) of this section may be disapproved by the joint legislative committee established under section 16a-10 within seventy-two hours of the filing of such proclamation or order in the office of the Secretary of the State. Such disapproval shall be by a majority vote, provided at least one of the minority leaders shall vote for such disapproval. Notwithstanding such disapproval, such proclamation or any order shall be valid and effective from the time the Governor files such proclamation or order until such time as said committee files its disapproval in the office of the Secretary of the State. Any proclamation not disapproved shall remain in effect until the Governor proclaims the end of the energy emergency or until three hundred days after the date of the proclamation of the energy emergency. The joint legislative committee shall meet to review the proclamation of an energy emergency every sixty days until such emergency ends and may disapprove such proclamation by a simple majority vote. Such order shall remain in effect until termination by further order by the Governor, which termination shall become effective upon filing such order in the office of the Secretary of the State. Such order shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such order.

(P.A. 74-285, S. 13, 20; P.A. 75-537, S. 7, 55; P.A. 79-572, S. 4, 10; P.A. 91-367, S. 5.)

History: P.A. 75-537 removed obsolete reference to emergencies prior to adoption of plan in Subsec. (a); P.A. 79-572 added provisions re expiration of proclamation after 300 days, 60-day reviews and disapproval by majority vote; P.A. 91-367 amended Subsec. (a) to authorize the imposition of price restrictions on energy resources and to require the governor, before issuing an order, to make written findings re the existence of an energy emergency and the necessity of the order.



Section 16a-13 - Aggrieved parties. Petition for exemption. Penalty for false statement. Exemptions. Appeal. Regulations.

(a)(1) Any person aggrieved by any order issued under section 16a-11 or 16a-12 may file a petition with the commissioner requesting an exemption. The petition shall be in such form as the commissioner may prescribe. The person filing the petition shall be subject to the penalty for making a false statement under section 53a-157b.

(2) The commissioner may grant an exemption to any person who due to certain circumstances is unable to comply with such order without suffering inordinate hardship beyond that hardship suffered by persons generally, including, but not limited to, circumstances where in the absence of such exemption the petitioner would: (A) Be prevented from performing activities essential to the pursuit of his regular occupation or profession, (B) suffer adverse medical effects or be unable to obtain necessary medical treatment, or (C) incur permanent and substantial injury to person or property. The commissioner may also grant an exemption to any person who performs an essential public service and who would be prevented from performing such service or would be impaired in his performance in the absence of such exemption.

(3) In making a determination pursuant to this subsection, the commissioner may compare the relevant circumstances of the petitioner with (A) other users of the same fuel, users of other fuels, or both, or (B) other persons in the same economic sector or subsector, persons in other economic sectors or subsectors, or both, as determined by the commissioner to be most appropriate in terms of the specific energy resource availability situation existing or forecast at the time such comparison is made.

(b) The commissioner may investigate any such petition and consider in his decision any relevant factual finding resulting from such investigation. The commissioner may accept submissions from third parties relevant to such petition, provided the petitioner is afforded the opportunity to respond to such third party submissions. The commissioner may also consider any other sources of relevant information in deciding the petition before him. The commissioner may hold an informal hearing, if, in his opinion, such hearing is advisable.

(c) If the commissioner determines that there is insufficient information upon which to base a decision and if upon request the required additional information is not furnished, the petition may be dismissed without prejudice. The commissioner shall grant, deny or dismiss without prejudice such petition not more than thirty days after receipt of such petition. The commissioner may make his decision granting an exemption conditional upon the petitioner's taking actions specified in such decision. Upon the granting, denying or dismissal of such petition, the commissioner shall notify the petitioner, in writing, the reasons for his decision.

(d) The commissioner may reconsider and alter any decision under this section as he deems necessary to implement such plan, or any provision of such plan or any order adopted pursuant to section 16a-11 or 16a-12. The commissioner may suspend or revoke any exemption for any reason including but not limited to: (1) Changed circumstances where the grounds for granting an exemption to the petitioner have ceased to exist, (2) failure on the part of the petitioner to comply with conditions specified in the commissioner's decision granting the exemption, or (3) where the exemption was issued by mistake or on the basis of misrepresentation or false pretenses on the part of the petitioner.

(e) The provisions of sections 4-176e to 4-181a, inclusive, shall not apply to any proceeding held pursuant to subsections (a) to (d), inclusive, of this section. Any person aggrieved by the decision of the commissioner may appeal such decision in accordance with the provisions of sections 4-183 and 4-184.

(f) The commissioner shall adopt regulations, in accordance with chapter 54, establishing administrative procedures to implement the provisions of this section with respect to petitions for exemption.

(P.A. 74-285, S. 14, 20; P.A. 75-156; 75-537, S. 8, 55; 75-567, S. 75, 80; P.A. 77-614, S. 19, 610; P.A. 79-572, S. 5, 10; P.A. 80-125, S. 1, 3; 80-483, S. 67, 186; P.A. 81-330, S. 2, 13; P.A. 88-317, S. 65, 107; P.A. 11-80, S. 1.)

History: P.A. 75-156 added provision re exemptions in Subsec. (a); P.A. 75-537 and 75-567 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 79-572 replaced energy use sectors with economic sectors or subsectors in Subsec. (a) and clarified procedure for determining whether exemption warranted, replaced Sec. 4-180 with Sec. 4-181 in Subsec. (e) and added Subsec. (f) re adoption of regulations governing exemption petitions; P.A. 80-125 restated and expanded exemption provisions in Subsec. (a), added provision in Subsec. (c) re conditional exemption and added provisions in Subsec. (d) re suspension or revocation of exemption; P.A. 80-483 made technical changes; P.A. 81-330 added provision in Subsec. (a) subjecting person filing petition to penalty for false statement; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-13a - Levels of energy consumption considered in grant or denial of exemption. Regulations.

(a) The commissioner, in granting or denying an exemption under section 16a-13, may take into account past levels of energy consumption or changes therein on the part of the person seeking such exemption.

(b) The commissioner may adopt regulations, in accordance with chapter 54, which establish procedures for documenting past levels of energy consumption or changes therein for the purposes of an exemption under said section 16a-13.

(c) The commissioner may grant an exemption if he determines that the person seeking the exemption has fulfilled the conditions contained in such regulations. The regulations shall permit exemption: (1) In cases where the applicant documents an absolute reduction in energy consumption over such periods of time as the regulations may establish, which periods may vary for different categories of persons, and the reduction is the result of physical or behavioral changes or adjustments undertaken for energy conservation purposes and not from changes or modifications undertaken for other purposes, such as alterations in building size, extent or type of production capacity or utilization thereof, or changes in the nature or number of work force employed, which changes were not undertaken for energy conservation purposes; or (2) in cases where the applicant documents that his consumption of energy is substantially less than that of other persons in like circumstances over such period of time as the regulations may establish, which periods may vary for different categories of persons, and the level of consumption is due to physical or behavioral factors, changes or adjustments, undertaken for energy conservation purposes and not from factors, changes or modifications not so related.

(d) The regulations may provide that reductions in or levels of energy consumption which occur subsequent to the proclamation of an energy emergency pursuant to section 16a-11 or section 16a-12 shall not constitute the basis for exemption unless the reductions are due solely to actions undertaken prior to such proclamation.

(P.A. 79-572, S. 6, 10; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-13b - Responsibilities of the Commissioner of Energy and Environmental Protection in energy emergency activities.

(a) The commissioner shall: (1) Be responsible for the conduct and administration of energy emergency planning and preparedness activities generally, including the coordination of such activities under this title with other state emergency planning conducted under any other provisions of the general statutes or special acts and with energy emergency planning or preparedness activities undertaken by the federal government, other states and regional or interstate organizations, and (2) coordinate, under the direction of the office of the Governor, the adoption and implementation of emergency measures by state departments during any energy emergency proclaimed under section 16a-11 or section 16a-12, including the coordination of state, federal, regional and interstate activities.

(b) In exercising the responsibilities under subsection (a) of this section, the commissioner shall consult with the Department of Emergency Services and Public Protection, the Public Utilities Regulatory Authority, the Department of Transportation and such other state agencies as the commissioner deems appropriate. Each state agency shall assist the commissioner in carrying out the responsibilities assigned by sections 16a-9 to 16a-13d, inclusive.

(P.A. 79-572, S. 9, 10; P.A. 80-482, S. 4, 40, 345, 348; P.A. 88-135, S. 3; P.A. 04-219, S. 7; P.A. 11-51, S. 156; 11-80, S. 1.)

History: P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (b); P.A. 04-219 amended Subsec. (b) to substitute Department of Emergency Management and Homeland Security for Office of Emergency Management, effective January 1, 2005; P.A. 11-51 amended Subsec. (b) by replacing “Department of Emergency Management and Homeland Security, the Department of Public Safety” with “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner” and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-13c - Violation of energy emergency plan or order. Interference with energy emergency activities. Penalties.

Any person who during the course of an energy emergency proclaimed under this chapter violates any provision of the energy emergency plan which has been implemented pursuant to section 16a-11 or any order adopted pursuant to section 16a-12, or who obtains an exemption pursuant to section 16a-13 by misrepresentation or false pretenses, or who impedes, interferes with or obstructs any lawful energy emergency activities pursuant to this chapter, or who violates any provision of this chapter, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense. Each violation and each day on which the violation occurs or continues shall be a separate offense.

(P.A. 79-572, S. 7, 10; P.A. 80-125, S. 2, 3.)

History: P.A. 80-125 included in penalty provision those who gain exemption by misrepresentation or false pretenses.



Section 16a-13d - Study on establishing a reserve of energy resources.

Section 16a-13d is repealed.

(P.A. 79-572, S. 8, 10; P.A. 86-187, S. 9, 10; P.A. 95-217, S. 9.)



Section 16a-14 - General powers and duties of the Commissioner of Energy and Environmental Protection re energy matters.

In addition to the duties set forth in any other law, the Commissioner of Energy and Environmental Protection may: (1) Be designated as the state official to implement and execute any federal program, law, order, rule or regulation related to the allocation, rationing, conservation, distribution or consumption of energy resources, (2) investigate any complaint concerning the violation of any federal or state statute, rule, regulation or order pertaining to pricing, allocation, rationing, conservation, distribution or consumption of energy resources and shall transmit any evidence gathered by such investigation to the proper federal or state authorities, (3) coordinate all state and local government programs for the allocation, rationing, conservation, distribution and consumption of energy resources, (4) cooperate with the appropriate authorities of the United States government, or other state or interstate agencies with respect to allocation, rationing, conservation, distribution and consumption of energy resources, (5) conduct programs of public education regarding energy conservation, (6) carry out a program of studies, hearings, inquiries, surveys and analyses necessary to carry out the purposes of this chapter and sections 4-124i, 4-124l, 4-124p, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353, provided if an individual or business furnishing commercial or financial information concerning such individual or business requests in writing at the time such information is furnished that it be treated as confidential proprietary information, such information, to the extent that it is limited to (A) volume of sales, shipments, receipts and exchanges of energy resources, (B) inventories of energy resources, and (C) local distribution patterns of energy resources, shall be exempt from the provisions of subsection (a) of section 1-210, (7) enter into contracts with any person to do all things necessary or convenient to carry out the functions, powers and duties of the commissioner and the Department of Energy and Environmental Protection under this chapter and sections 4-5, 4-124l, 4-124p, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353, (8) adopt regulations, in accordance with chapter 54, to establish standards for solar energy systems, including experimental systems, which offer practical alternatives to the use of conventional energy with regard to current technological feasibility and the climate of this state, and (9) undertake such other duties and responsibilities as may be delegated by other state statutes or by the Governor.

(P.A. 74-285, S. 15, 20; P.A. 75-537, S. 9, 55; P.A. 76-364; 76-409, S. 2; P.A. 77-614, S. 19, 610; P.A. 78-268, S. 3, 5; 78-303, S. 92, 136; P.A. 79-576, S. 3, 7; P.A. 81-330, S. 11, 13; P.A. 88-116, S. 9; 88-248, S. 4; P.A. 07-217, S. 64; P.A. 11-80, S. 1; P.A. 13-247, S. 316.)

History: P.A. 75-537 replaced energy agency and its administrator with department and commissioner of planning and energy policy; P.A. 76-364 replaced specific provisions re election of selectmen with statement that Sec. 9-167a applies to election of selectmen; P.A. 76-409 added Subdiv. (8) re standards for solar energy systems; P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary; P.A. 78-268 deleted reference to repealed Sec. 4-91; P.A. 78-303 deleted references to repealed Secs. 4-60a, 4-60b and 4-70a; P.A. 79-576 updated section references; P.A. 81-330 deleted references to Sec. 16a-19; P.A. 88-116 deleted obsolete reference to Sec. 4-124g; P.A. 88-248 deleted obsolete references to Sec. 2-73; (Revisor's note: In 1993 an obsolete reference to repealed Sec. 16-340 was deleted editorially by the Revisors); P.A. 07-217 made technical changes, effective July 12, 2007; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-247 deleted references to Secs. 4-124c, 8-31a, 8-32a, 8-33a and 8-37a in Subdiv. (6) and deleted references to Secs. 8-32a and 8-33a in Subdiv. (7), effective January 1, 2015.



Section 16a-14a - Grant program for businesses involved in energy-related products and services.

Section 16a-14a is repealed, effective July 1, 2011.

(P.A. 79-576, S. 4, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1, 140.)



Section 16a-14b - Testing programs for energy-related products. Regulations. Report.

(a) The commissioner shall develop voluntary testing programs for energy-related products or categories of such products. Such testing shall be designed to protect the interests of consumers by providing reliable information on such products, and may include the evaluation of the energy efficiency, durability, reliability, health and safety aspects, life-cycle cost or other performance qualities of such products.

(b) The commissioner, in consultation with the Commissioner of Consumer Protection, shall adopt regulations in accordance with chapter 54 establishing provisions (1) for standardized procedures for the performance of such testing; (2) for categories of energy-related products to be covered by such testing procedures; (3) to differentiate between the testing of experimental energy-related products and commercial energy-related products, to determine the range of models produced by a specific manufacturer to which testing results will apply and to ensure that products submitted for testing constitute a representative sample of those produced within such range by said manufacturer; (4) for a standardized format for the compilation of information from such tests which shall include all relevant information from each type of test performed on a product; (5) for the designation of qualified state or state-certified facilities to perform such testing; provided, no person or organization which has any pecuniary interest in the manufacture, distribution or sale of energy-related products within or without the state shall be eligible for such designation; and (6) for a schedule of reasonable fees for the performance of such tests or a procedure for establishing such a schedule.

(P.A. 79-576, S. 5, 7; P.A. 88-220, S. 3, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 88-220 deleted former Subsec. (c) which had contained obsolete reporting requirement; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-14c and 16a-14d - Comprehensive energy plan. Technical advisory group; recommendations regarding electric energy efficiency; regulations.

Sections 16a-14c and 16a-14d are repealed.

(P.A. 90-219, S. 4, 7; P.A. 92-138, S. 3; P.A. 96-23.)



Section 16a-14e - Purchasing pool for purchase of electricity.

The Department of Energy and Environmental Protection shall operate a purchasing pool for the purchase of electricity for state operations. Said department shall provide the opportunity to participate in such purchasing pool to each household that includes an individual who receives means-tested assistance administered by the state or federal government. Any such household shall receive through such purchasing pool the same benefits and rate discounts available for state facilities. The Department of Energy and Environmental Protection shall use federal and state energy assistance funds to leverage the lowest practicable electric rates for households participating in such pool, provided such funds shall not be used for administrative purposes. The provisions of section 16-245 shall not apply to the Department of Energy and Environmental Protection for purposes of this section.

(P.A. 98-28, S. 60, 117; P.A. 11-80, S. 1; P.A. 14-94, S. 9; P.A. 16-173, S. 2.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 14-94 designated existing provisions as Subsec. (a) and amended same by adding provisions re inclusion of operations of municipalities, solicitation of proposals and making grants available to municipalities to join purchasing pool, added Subsec. (b) re solicitations from retail electric suppliers for purchasing pool of 370,000 megawatt hours or less per year, added Subsec. (c) re when purchasing pool exceeds 370,000 megawatt hours per year, added Subsec. (d) re purchasing pool and energy improvement districts constituting electric power entities and added Subsec. (e) re municipal electric energy cooperative providing electric generation services to electric power entities, effective June 6, 2014; P.A. 16-173 deleted Subsec. (a) designator, deleted provisions re municipalities participating in purchasing pool and deleted former Subsecs. (b) to (e), effective June 7, 2016.



Section 16a-14f - Grants or rebates to municipalities, academic institutions and other entities for purchase or installation of alternative vehicles, alternative vehicle fueling equipment and energy efficient devices.

The Department of Energy and Environmental Protection may, from resources available not included in state appropriated funds, provide grants or rebates to municipalities, academic institutions and other entities for the purchase or installation of alternative vehicles, alternative vehicle fueling equipment and energy efficient devices.

(P.A. 13-298, S. 53.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-15 - Display of signs on fuel pumps. Display of signs posting gas prices for public and members of retail membership organization. Statement of percentage and type of alcohol on certain documentation. Display of minimum cetane number for diesel fuel. Display of signs re payment by debit card if cash discount offered.

(a) Each person shall publicly display and maintain on each pump or other dispensing device from which any gasoline or other product intended as a fuel for aircraft, motor boats or motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of the octane rating and price of such gasoline or other product. Each person selling such gasoline or other product on both a full-serve and self-serve basis and displaying the price of such gasoline or other product at a location on the premises other than at a pump or other dispensing device shall include in such display both the full-serve and self-serve prices of such gasoline or other product, in such manner as the commissioner, by regulation, may require. All signs as to price shall be the per-gallon price and shall not be the price of less or more than one gallon.

(b) Each person shall publicly display and maintain on each pump or other dispensing device from which any gasoline or other product containing more than one per cent by volume of ethanol, methanol or any other cosolvent, and intended as a fuel for aircraft, motor boats or motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of the amount of methanol, ethanol or any other cosolvent contained in such gasoline or other product.

(c) Each person shall publicly display and maintain, in a like manner, size and print, on each sign on display to the general public intended to inform the public of the price of gasoline and each pump or other dispensing device from which any gasoline intended as a fuel for motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of the price for such gasoline for such members of the public as any such sign that informs of the price of such gasoline for members of any club, members of any retail membership organization or persons who qualify for any special discount offer.

(d) Any manufacturer, hauler, blender, agent, jobber, consignment agent, or distributor who distributes gasoline, or other products intended as fuel for aircraft, motor boats, or motor vehicles, which contain one per cent or more alcohol by volume, shall state the percentage of alcohol and the type of alcohol on any invoice, bill of lading, shipping paper, or other documentation used in normal and customary business practices.

(e) Each person shall publicly display and maintain on each pump or other dispensing device from which any diesel fuel intended as a fuel for motor boats or motor vehicles is sold by such person, the minimum cetane number for such diesel fuel.

(f) Each person shall publicly display and maintain on each pump or other dispensing device from which any gasoline intended as a fuel for motor boats or motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of whether, if a discount is offered for payment by cash, payment for such gasoline by debit card is processed at the credit card price per gallon or the cash price per gallon.

(g) Any person who, by himself or herself or by his or her agent or employee, violates any provision of this section or such regulations shall be fined not less than fifty dollars or more than two hundred fifty dollars.

(h) A violation of subsection (c) of this section shall constitute an unfair trade practice under subsection (a) of section 42-110b.

(P.A. 74-285, S. 17, 20; P.A. 75-537, S. 10, 55; P.A. 77-614, S. 19, 610; P.A. 80-436, S. 6, 7; P.A. 84-244, S. 1; 84-279, S. 2; P.A. 98-128, S. 6, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-89, S. 1; P.A. 06-29, S. 1; P.A. 07-217, S. 65; P.A. 13-270, S. 1; P.A. 14-16, S. 1.)

History: P.A. 75-537 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 80-436 required that signs display per-gallon price; P.A. 84-244 divided section into Subsecs. and required persons selling gasoline or other product on both a full-serve and self-serve basis and displaying the price of the product in a place other than the pump to include in such display both the full-serve and self-serve price of the product as the commissioner of consumer protection requires; P.A. 84-279 inserted new Subsecs. (b) and (c), requiring invoices and signs to display the amount of methanol, ethanol or other cosolvent in gasoline or other fuel, designating prior provisions as Subsecs. (a) and (d) and substituting “commissioner of consumer protection” for “secretary” in Subsec. (a); P.A. 98-128 made technical changes in Subsecs. (a) and (b), added new Subsec. (c) to establish specific requirements for the period commencing May 27, 1998, and ending on October 1, 1998 re displaying a notice to inform public of requirements of Subsec. (c) of Sec. 14-332a and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective May 27, 1998; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-89 amended Subsec. (c) by designating existing provisions as new Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re posting of gas prices for members of the public and members of any retail membership organization, effective June 7, 2005; P.A. 06-29 deleted former Subsec. (c)(1) re notice display during period from May 27, 1998, to October 1, 1998, redesignated existing Subsec. (c)(2) as new Subsec. (c) and added Subsec. (f) specifying that violation of Subsec. (c) is an unfair trade practice, effective May 8, 2006; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007; P.A. 13-270 added new Subsec. (e) re display of minimum cetane number for diesel fuel on each pump or other dispensing device and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g), effective January 1, 2014; P.A. 14-16 added new Subsec. (f) re display of signs informing public if payment by debit card is processed at credit card or cash price per gallon and redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h).



Section 16a-15a - Notice of full-serve and self-serve fuel pumps. Notice of discounts. Handicapped drivers.

The Commissioner of Consumer Protection shall adopt regulations in accordance with the provisions of chapter 54 specifying the manner in which retail dealers, as defined in section 14-318, shall notify customers of the location of self-service and full-service fuel pumps or any pumps at which discounts are offered for cash payment or credit cards are accepted. The regulations shall include provision for the direction of handicapped drivers to the appropriate self-service pump as provided in section 14-325b.

(P.A. 84-244, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 16a-16 - Enforcement; injunctions, damages. Remedies not exclusive.

(a) This chapter may be enforced by the Secretary of the Office of Policy and Management in the superior court for any judicial district in which any person who violates any provisions of this chapter resides or maintains a place of business by an ex parte temporary injunction issued by said court or a judge thereof; provided, if such injunction is issued, such person may file a motion to dissolve such injunction and a hearing upon such motion shall be held by the superior court not later than three days after service of such motion upon the Governor pursuant to an order of said court or a judge thereof. If a permanent injunction is granted, such person may be assessed damages of not more than ten thousand dollars plus court costs.

(b) The provisions of this section are not exclusive, and the remedies provided for in this section shall be in addition to any other remedy provided for in any other section of the general statutes or available under common law.

(P.A. 74-285, S. 16, 20; P.A. 75-537, S. 11, 55; P.A. 77-614, S. 19, 610; P.A. 78-280, S. 2, 127.)

History: P.A. 75-537 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 78-280 replaced “county” with “judicial district”.






Chapter 296 - Operation of Fuel Supply Business

Section 16a-17 - Definitions.

(a) As used in sections 16a-17 to 16a-20, inclusive:

(1) “Fuel” includes electricity, natural gas, petroleum products, coal and coal products, wood fuels, radioactive materials and any other resource yielding energy;

(2) “Creating a fuel shortage” means the diminution by contrivance or artificial means of the supply of fuel to a point below that needed to meet consumer demands adequately.

(b) As used in sections 16a-21, 16a-22a and 16a-22k:

(1) “Associated equipment” means a gas regulator, gas line, sacrificial anode, interconnecting hardware and such other equipment necessary for the installation and operation of a propane tank;

(2) “Automatic delivery” means the delivery of heating fuel to a consumer by a dealer pursuant to a system determined by the dealer of calculating the heating fuel needs of the consumer, based on the consumer's consumption of heating fuel;

(3) “Cash” means legal tender, a certified or cashier's check, commercial money order or equivalent of such legal tender, check or money order. Cash also includes a guaranteed payment on behalf of a consumer by a government or community action agency, provided no discount is taken for the charge as billed;

(4) “Commissioner” means the Commissioner of Consumer Protection;

(5) “Consumer” means a direct purchaser of heating fuel from a heating fuel dealer, when such fuel is the primary source of heat for residential heating or domestic hot water to one or more dwelling units within a structure having not more than four dwelling units;

(6) “Gallon” means an accepted unit of measure consisting of two hundred thirty-one cubic inches, for all liquid or gaseous heating fuel, subject to modifications allowed under regulations adopted pursuant to section 43-42;

(7) “Heating fuel” means any petroleum-based fuel used as the primary source of residential heating or domestic hot water, including petroleum products regulated pursuant to chapter 250;

(8) “Heating fuel dealer” or “dealer” means any individual or group of individuals, a firm, partnership, corporation, cooperative or limited liability company that offers the retail sale of heating fuel to a consumer;

(9) “Lessee” means a natural person who rents or leases personal property under a consumer rental or lease agreement;

(10) “Lessor” means a heating fuel dealer who regularly provides the use of personal property through consumer rental or lease agreements and to whom rent is paid at a fixed interval for the use of such property;

(11) “Notice of termination of automatic delivery” means a notice by a consumer to a dealer providing automatic delivery in which the consumer requests the dealer to terminate automatic delivery; and

(12) “Purchase price” or “commercially reasonable price” means a price that does not exceed the fair market value of the propane tank and associated equipment, as applicable.

(P.A. 74-208, S. 1, 5; P.A. 12-76, S. 1; P.A. 16-69, S. 2.)

History: P.A. 12-76 designated existing provisions as Subsec. (a) and added Subsec. (b) re definitions used in Secs. 16a-21, 16a-22a and 16a-22k, effective July 1, 2013; P.A. 16-69 amended Subsec. (b) by adding Subdiv. (12) re definition of “purchase price” or “commercially reasonable price”, effective July 1, 2016.



Section 16a-18 - Illegal creation of fuel shortage. Penalty. Extradition.

(a) No person, firm, corporation, business or combination thereof shall individually perform any act, or conspire to perform any act, which act creates a shortage of fuel or a probable shortage of fuel in this state with the intent to raise fuel prices or energy prices, adversely affect competition in this state or in any way violate the antitrust laws of the state of Connecticut or other laws of this state regulating illegal business practices.

(b) Any person, firm, corporation, business or combination thereof violating any provision of subsection (a) of this section shall be guilty of a class D felony, except that such person shall be fined not more than two hundred fifty thousand dollars.

(c) If any person violates sections 16a-17 to 16a-20, inclusive, and subsequently leaves the jurisdiction of this state, the Chief State's Attorney shall seek extradition of such individual. If any individual violates any provision of said sections while physically present in another state, the Chief State's Attorney or his designee shall seek extradition of said individual under a like provision of section 54-162 of the Uniform Criminal Extradition Act, as it may appear in other jurisdictions or under any other applicable law of such other jurisdictions.

(P.A. 74-208, S. 2, 5; P.A. 07-217, S. 66; P.A. 13-258, S. 63.)

History: P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; P.A. 13-258 amended Subsec. (b) to substitute provision re class D felony for provision re imprisonment of not more than 5 years and make a technical change.



Section 16a-19 - Powers of investigation.

Section 16a-19 is repealed.

(P.A. 74-208, S. 3, 5; P.A. 75-537, S. 12, 55; P.A. 76-435, S. 53, 82; P.A. 77-614, S. 19, 610; P.A. 81-330, S. 12, 13.)



Section 16a-20 - Enforcement, civil action privileged, damages, reciprocity.

(a) The Department of Energy and Environmental Protection may institute a civil action in the Superior Court, or in the United States District Court, where applicable, against any person, firm, corporation, business or combination thereof it believes, or has reason to believe, has violated sections 16a-17 to 16a-20, inclusive, to enjoin said parties from continuing such conduct within this state and to seek repayment of damages on behalf of those individuals, businesses and industries harmed by said activities. In such actions it shall be represented by the Attorney General.

(b) Upon the institution of such civil action, the Attorney General shall have the right to take the deposition of any witness the Attorney General believes, or has reason to believe, has information relative to the prosecution of such action, upon application made to the Superior Court, notwithstanding the provisions of other statutes limiting depositions. The Attorney General shall also have the right to take such depositions in other states and to utilize the laws of such other states relative to the taking of depositions where allowed by the laws of such states. The state of Connecticut shall allow similar depositions to be taken within this state on behalf of any governmental agency of another state or any territory or possession of the United States seeking to pursue litigation similar to that permitted under sections 16a-17 to 16a-20, inclusive, as long as such other state allows the Attorney General to take depositions within its jurisdiction. In so doing, the Superior Court shall enforce the orders of the courts of such other state relative to the deposition requested and issue subpoenas or subpoenas duces tecum, as necessary, as well as enforcing such subpoenas through citations of contempt or other available remedies.

(c) In any case where damages referred to in subsection (a) of this section shall be proven by a fair preponderance of the evidence, the court shall order repayment by any or all defendants of said damages to the applicable parties or businesses through the Department of Energy and Environmental Protection.

(d) The court shall also have the right, in its discretion, to assess treble damages against said defendants.

(e) Any such civil action shall be privileged in assignment for trial.

(P.A. 74-208, S. 4, 5; P.A. 75-537, S. 13, 55; P.A. 77-614, S. 19, 610; P.A. 06-196, S. 203; P.A. 11-80, S. 1.)

History: P.A. 75-537 replaced Connecticut energy agency with department of planning and energy policy; P.A. 77-614 replaced department with office of policy and management; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011.



Section 16a-21 - Heating fuel dealers. Sale of heating fuel. Renting or leasing of heating fuel tank. Contract requirements. Surcharge prohibited. Exceptions. Consumer right to cancel. Regulations. Penalties.

(a)(1) No heating fuel dealer shall sell heating fuel or rent or lease a heating fuel tank without a written contract that contains all the terms and conditions for delivery of such heating fuel and the amount of fees, charges, surcharges or penalties allowed under this section and assessed to the consumer under such contract. No such contract shall contain any fees, charges, surcharges or penalties, except for those allowed pursuant to subsections (e), (f) and (g) of this section and for tank rental fees or liquidated damages for violation of the contract terms. No contract for the delivery of heating fuel under this subsection shall include a provision for liquidated damages for a consumer breach of such contract where the liquidated damages exceed the actual damages to the heating fuel dealer caused by such breach. No written contract period for heating fuel shall be for a term greater than thirty-six months. Each heating fuel dealer shall offer consumers the option to enter into a bona fide commercially reasonable contract for a term of eighteen months. A consumer and a heating fuel dealer may agree to enter into a bona fide commercially reasonable contract for a term of less than eighteen months. Longer fuel contract term lengths may be permitted for underground tank consumers, provided the fuel term agreements are concurrent with tank lease agreements as specified in subdivision (2) of this subsection. Any contract for the rent or lease of a propane fuel tank shall contain a provision informing the consumer of any restrictions concerning such customer’s ability to utilize another propane fuel provider and shall require the consumer to initial such provision to indicate awareness of such restrictions.

(2) If a tank is being leased or lent to a consumer, a contract for the tank rental or loan shall indicate in writing a description of the tank, initial installation charges, if any, the amount and timing of rental or loan payments, the manner in which the lessor will credit the lessee for any unused heating fuel and terms by which a lessee may terminate the contract. A lessor may enter into a separate contract with the lessee for additional services including, but not limited to, maintenance, repair and warranty of equipment, provided such contract complies with the provisions of this section. No contract for tanks installed above ground shall be for a term greater than thirty-six months. Each consumer shall be given the option to enter into a bona fide commercially reasonable contract for a term of eighteen months. A lessee and a lessor may agree to enter into a bona fide commercially reasonable contract for a term of less than eighteen months. No contract for a tank installed underground shall exceed five years.

(3) (A) If a tank installed underground is provided to a consumer, a contract for such tank shall contain a clause providing the consumer with the option to purchase the tank and associated equipment at any time during the length of the contract, but not later than five years after the date of commencement of the contract. The purchase price for the tank shall be disclosed in the contract and shall not increase before the contract expires. Any waiver of liability or transfer of warranty shall be stated in the contract. For existing contracts, whether oral or written, where the purchase option or purchase price is silent or unspecified, a contract addendum including the purchase option and a commercially reasonable purchase price shall be mailed or delivered to the consumer not later than September 1, 2013. Such contract addendum shall contain a clause providing the lessee with the option of purchasing the tank and associated equipment at any time prior to September 1, 2018. Upon purchase of the tank and any associated equipment, any contract obligations pursuant to subdivisions (1) and (2) of this subsection shall terminate immediately.

(B) If a tank installed above ground is provided to a consumer, a contract for such tank shall contain a clause providing the consumer with the option to purchase the tank and associated equipment at any time during the length of the contract, but not later than five years after the date of commencement of the contract. The purchase price for the tank shall not exceed the fair market value for such tank and shall be disclosed in the contract and not increase before the contract expires. Any waiver of liability or transfer of warranty shall be stated in the contract. For existing contracts, whether oral or written, where the purchase option or purchase price is silent or unspecified, a contract addendum including the purchase option and a purchase price of not more than the fair market value shall be mailed or delivered to the consumer not later than September 1, 2016. Such contract addendum shall contain a clause providing the lessee with the option of purchasing the tank and associated equipment at any time prior to September 1, 2021. Upon purchase of the tank and any associated equipment, any contract obligations pursuant to subdivisions (1) and (2) of this subsection shall terminate immediately.

(4) A contract required by this section shall be in writing and shall comply with the plain language requirements of section 42-152, provided any fee, charge, surcharge or penalty disclosed in such contract shall be in twelve-point, boldface type of uniform font. Any fee, charge, surcharge or penalty shall not increase prior to the expiration of the contract.

(5) A written contract for the sale of heating fuel or lease of equipment that calls for an automatic renewal of the contract is not valid unless such contract complies with the provisions of this section, section 42-126b and chapter 296a.

(6) The requirement that contracts be in writing pursuant to this section shall not apply to any heating fuel delivery initiated by a consumer, payable on delivery or billed to the consumer with no future delivery commitment, where no fee, charge, surcharge or penalty is assessed, except for any fee, charge or surcharge authorized under subsection (g) of this section.

(7) The requirement that contracts be in writing pursuant to this section shall not apply to agreements that are solely automatic delivery where: (A) The consumer may terminate automatic delivery at any time and where no fee, charge, surcharge or penalty is assessed for termination, and (B) the dealer providing automatic delivery provides written notice to the consumer the dealer serves under automatic delivery of the method for the termination of automatic delivery, as specified in this subdivision. Such written notice shall be included with each invoice for products subject to automatic delivery. Notice from a consumer to a dealer requesting termination of automatic delivery may be delivered to the dealer by (i) a written request by the consumer delivered by certified mail to the dealer, (ii) electronic mail sent from the consumer to a valid electronic mail address of the dealer, or (iii) electronic facsimile by the consumer to be sent to a valid facsimile number at the dealer’s place of business. The consumer shall give notice at least one day prior to the day upon which the consumer desires to terminate automatic delivery. The consumer shall not be responsible for payment of deliveries made by the dealer after such notice has been given, except for deliveries made within one business day after such notice has been given and which were scheduled for delivery by the dealer prior to such notice being given, provided consideration shall be given for weekend and holiday closings or extenuating circumstances not under the control of the dealer.

(b) If a consumer complaint is being mediated or investigated by the commissioner, the heating fuel dealer, if it owns the tank and has exclusive fill requirements, may not deny the consumer deliveries of heating fuel from October first to March thirty-first, inclusive, because of the existence of the mediation or investigation, provided the heating fuel dealer remains the exclusive supplier of heating fuel and the consumer pays cash for such fuel upon delivery.

(c) The requirement that contracts be in writing as set forth in this section may be satisfied pursuant to the provisions of: (1) The Connecticut Uniform Electronic Transactions Act, sections 1-266 to 1-286, inclusive, (2) sections 42a-7-101 to 42a-7-106, inclusive, or (3) the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq. Except as provided in subsection (d) of this section, verbal telephonic communications shall not satisfy the writing requirement of this section.

(d) The requirement that contracts be in writing pursuant to this section and section 16a-23n may be satisfied telephonically, only if a heating fuel dealer:

(1) Has provided to the consumer prior to any telephonic communication all terms and conditions of the contract, in writing, except for the contract duration, the unit price and the maximum number of units covered by the contract;

(2) Employs an interactive voice response system or similar technology that provides the consumer with the contract duration, the unit price and the maximum number of units covered by the contract;

(3) Retains for a period of not less than one year from the date of the expiration of the contract, in a readily retrievable format, a recording of the consumer affirmation to each such term and condition;

(4) Sends the consumer a letter confirming the consumer’s agreement to such terms and conditions, with a written copy of the terms and conditions agreed to; and

(5) Retains a copy of each such letter.

(e) No heating fuel dealer shall deliver heating fuel without placing the unit price, clearly indicated as such, the total number of gallons or units sold and the amount of any fee, charge or surcharge allowed pursuant to this section in a conspicuous place on the delivery ticket given to the consumer or an agent of the consumer at the time of delivery. No heating fuel dealer shall bill or otherwise attempt to collect from any consumer of heating fuel an amount that exceeds the unit price multiplied by the total number of gallons or units stated on the delivery ticket, plus the amount of any fee, charge or surcharge allowed pursuant to this section and stated on the delivery ticket.

(f) No heating fuel dealer shall assess a fee, charge or surcharge on any delivery, including, but not limited to, any delivery under an automatic delivery agreement, initiated by the dealer to a consumer.

(g) No heating fuel dealer shall assess a fee, charge or surcharge on the price per gallon or total delivery charge for any heating fuel delivery initiated by a consumer, except when:

(1) The heating fuel delivery is less than one hundred gallons;

(2) The heating fuel delivery is made outside the normal service area of the dealer;

(3) The heating fuel delivery is made outside the normal business hours of the dealer; or

(4) The dealer incurs extraordinary labor costs for the heating fuel delivery.

(h) Except for the underground tank addendum required pursuant to subdivision (3) of subsection (a) of this section, the provisions of this section shall not apply to existing customers of a heating fuel dealer on July 1, 2013, who have valid written contracts on said date. The provisions of this section shall apply as of the renewal or expiration dates of such contracts.

(i) A consumer shall have the right to cancel his or her relationship with a heating fuel dealer without penalty for an above-ground tank that is lent or leased if such relationship is based upon either an oral agreement or a course of dealing. No tank removal charge or forfeiture of unused heating fuel shall be permitted if a consumer cancels such relationship. The consumer shall be entitled to a refund of all unused heating fuel at the same price at which the consumer purchased such heating fuel.

(j) The Commissioner of Consumer Protection may adopt regulations pursuant to chapter 54 to: (1) Establish a consumer bill of rights regarding home heating dealers, (2) require heating fuel dealers to provide consumers with such consumer bill of rights prior to entering into a contract, and (3) permit home heating dealers to post such consumer bill of rights on their Internet web sites or record and play back such consumer bill of rights when consumers call the offices of such heating fuel dealers.

(k) A violation of the provisions of this section shall be an unfair trade practice under subsection (a) of section 42-110b.

(l) Any heating fuel dealer who violates any provision of this section shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.

(P.A. 74-212, S. 1, 2; P.A. 79-256; P.A. 81-330, S. 3, 13; P.A. 90-304, S. 5; June Sp. Sess. P.A. 01-9, S. 14, 131; P.A. 12-76, S. 2; P.A. 14-51, S. 1; Dec. Sp. Sess. P.A. 15-1, S. 47.)

History: P.A. 79-256 removed reference to “number two” fuel oil and replaced “bill” with “statement of charges and delivery ticket” in Subsec. (a); P.A. 81-330 required in Subsec. (a) that delivery ticket contain the total number of units sold and amount of delivery surcharge in addition to unit price and added provision for computation of charges; P.A. 90-304 added provision requiring a seller to provide the secretary of the office of policy and management with a notice of any change in price of fuel oil or propane gas; June Sp. Sess. P.A. 01-9 amended Subsec. (a) by deleting provision requiring seller to provide the Secretary of the Office of Policy and Management with notice of any change in price of fuel oil or propane gas and making a technical change for the purpose of gender neutrality, effective July 1, 2001; P.A. 12-76 replaced former Subsec. (a) re heating oil or propane gas sales and billing requirements with new Subsec. (a) re heating fuel and heating fuel tank written contract requirements, added new Subsec. (b) re consumer complaint being mediated or investigated by commissioner, added Subsec. (c) re satisfaction of written contract requirement, added Subsec. (d) re satisfaction telephonically, added Subsec. (e) re delivery ticket requirements, added Subsec. (f) re fee, charge or surcharge prohibition for automatic delivery initiated by dealer, added Subsec. (g) re fee, charge or surcharge prohibition for delivery initiated by consumer, subject to exceptions, added Subsec. (h) re existing customers having valid written contracts on July 1, 2013, added Subsec. (i) re consumer right to cancel relationship re above-ground tank, added Subsec. (j) permitting Commissioner of Consumer Protection to adopt regulations, added Subsec. (k) re unfair trade practice violation and redesignated existing Subsec. (b) as Subsec. (l) and amended same by increasing fine for first offense from $100 to $500, adding second offense fine of $750 and third or subsequent offense fine of $1,500, effective July 1, 2013; P.A. 14-51 amended Subsec. (g)(1) by substituting “less” for “not more” than 100 gallons, effective July 1, 2014; Dec. Sp. Sess. P.A. 15-1 amended Subsec. (a) by adding provision re contract for rent or lease of propane fuel tank in Subdiv. (1) and, in Subdiv. (3), designating existing provisions as Subpara. (A) and adding Subpara. (B) re tank installed above ground, effective December 29, 2015.



Section 16a-21a - Sulfur content of home heating oil and off-road diesel fuel. Suspension of requirements for emergency. Enforcement.

(a)(1) The amount of sulfur content of the following fuels sold, offered for sale, distributed or used in this state shall not exceed the following percentages by weight: (A) For number two heating oil, three-tenths of one per cent, and (B) for number two off-road diesel fuel, three-tenths of one per cent.

(2) Notwithstanding subdivision (1) of this subsection, the amount of sulfur content of number two heating oil sold, offered for sale, distributed or used in this state shall not exceed the following percentages by weight: (A) For the period beginning July 1, 2014, and ending June 30, 2018, five hundred parts per million, and (B) on and after July 1, 2018, fifteen parts per million.

(b) The Commissioner of Energy and Environmental Protection may suspend the requirements of subsection (a) of this section if the commissioner finds that the physical availability of fuel which complies with such requirements is inadequate to meet the needs of residential, commercial or industrial users in this state and that such inadequate physical availability constitutes an emergency provided the commissioner shall specify in writing the period of time such suspension shall be in effect.

(c) The Commissioner of Energy and Environmental Protection may enforce the provisions of subsections (a) and (b) of this section utilizing the methodologies and standards specified in section 22a-174-19b of the regulations of Connecticut state agencies.

(P.A. 95-68, S. 1, 2; P.A. 06-143, S. 1; P.A. 08-124, S. 6; P.A. 10-74, S. 1; P.A. 11-80, S. 1; P.A. 13-298, S. 46; P.A. 15-160, S. 2.)

History: P.A. 95-68 effective January 1, 1996; P.A. 06-143 added new Subsecs. (b), (c) and (d) re graduated permissible sulfur contents for number two heating oil, added new Subsec. (e) re permissible sulfur content for number two off-road diesel fuel, redesignated existing Subsec. (b) as Subsec. (f), allowed suspension of requirements of Subsecs. (a) to (e) if commissioner finds inadequate physical fuel availability constitutes an emergency and made technical changes, effective June 6, 2006; P.A. 08-124 made technical changes in Subsecs. (b) to (e), effective June 2, 2008; P.A. 10-74 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making technical changes therein and adding Subdiv. (2) re weight percentage sulfur content limit of number two heating oil and Subdiv. (3) re when provisions of Subdiv. (2) shall take effect, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to replace “July 1, 2011,” with “July 1, 2014,” “June 30, 2014,” with “June 30, 2018,” and “fifty parts per million” with “five hundred parts per million” in Subdiv. (2)(A), to replace “July 1, 2014,” with “July 1, 2018,” in Subdiv. (2)(B) and to delete former Subdiv. (3) re date provisions take effect, deleted former Subsecs. (b) to (e) re maximum sulfur content, and designated existing Subsec. (f) as Subsec. (b) and amended same to make a conforming change, effective July 8, 2013; P.A. 15-160 added Subsec. (c) re enforcement of sulfur content standards, effective July 1, 2015.



Section 16a-21b - Biodiesel blend requirement for heating oil. Restriction on effective dates of provisions. Standards. Distillate Advisory Board. Temporary waiver of requirements. Report.

(a) For purposes of this section:

(1) “Heating oil” means heating fuel that meets the American Society of Testing Materials or “ASTM” standard D396 or the “ASTM” standard D6751;

(2) “Biodiesel blend” means a fuel comprised of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats that meets the most recent version of ASTM International designation D6751;

(3) “Sold” means the wholesale sale made to a retailer or the retail sale made to an end-user consumer;

(4) “Commissioner” means the Commissioner of Consumer Protection, or the commissioner's designee; and

(5) “Sufficient in-state production of biodiesel” means fifty per cent of the annual mandated volume of biodiesel, as determined by the most recent data available from the Energy Information Administration of the United States Department of Energy, is available from in-state producers based upon the combined nameplate capacity of such producers.

(b) (1) Subject to the provisions of subdivision (2) of this subsection and subsections (d) and (f) of this section, (A) not later than July 1, 2011, all heating oil sold in this state shall be a biodiesel blend containing not less than two per cent biodiesel, (B) not later than July 1, 2012, all heating oil sold in this state shall be a biodiesel blend containing not less than five per cent biodiesel, (C) not later than July 1, 2015, all heating oil sold in this state shall be a biodiesel blend containing not less than ten per cent biodiesel, (D) not later than July 1, 2017, all heating oil sold in this state shall be a biodiesel blend containing not less than fifteen per cent biodiesel, and (E) not later than July 1, 2020, all heating oil sold in this state shall be a biodiesel blend containing not less than twenty per cent biodiesel.

(2) The provisions of subparagraphs (A) to (E), inclusive, of subdivision (1) of this subsection shall not take effect until the states of New York, Massachusetts and Rhode Island each have adopted requirements that are substantially similar to the provisions of subparagraphs (A) to (E), inclusive, of subdivision (1) of this subsection.

(c) Unless the commissioner issues a waiver pursuant to subsection (f) of this section, any biodiesel blended with heating oil shall be produced in accordance with industry-accepted quality control standards. A certificate of analysis that verifies conformity with the critical specifications of designation D6751 of ASTM International, as defined by the National Biodiesel Accreditation Program, shall be provided by the marketers or producers of any such biodiesel prior to the blending of such biodiesel with heating oil. The Department of Consumer Protection, within available appropriations, shall verify that biodiesel offered for sale in this state conforms to the critical specifications of designation D6751 of ASTM International, as defined by the National Biodiesel Accreditation Program, and to the biodiesel fuel quality compliance protocol currently accepted by the Department of Consumer Protection.

(d) On or before April 1, 2011, and on or before April 1, 2012, the Commissioner of Consumer Protection, in consultation with the Distillate Advisory Board established pursuant to subsection (e) of this section, shall, within available appropriations, determine whether there is sufficient in-state production of biodiesel, to comply with the provisions of subparagraphs (A) and (B) of subdivision (1) of subsection (b) of this section, respectively. If the commissioner determines that such production is not sufficient, the commissioner, in consultation with the board, may delay the implementation date contained in said subparagraph until July 1, 2012, or earlier, and July 1, 2013, or earlier, respectively, provided the commissioner: (1) Not later than three business days after such determination, posts a notice specifying the duration of such delay on the department's Internet web site, and (2) not later than thirty days after such posting, reports, in accordance with the provisions of section 11-4a, the reasons for such delay to the joint standing committees of the General Assembly having cognizance of matters relating to the environment, general law and energy and technology.

(e) (1) There is established a Distillate Advisory Board. Such board shall be located in the Department of Consumer Protection and shall consist of the following members appointed by the Commissioner of Consumer Protection: (A) Two representatives of the producers or suppliers of biodiesel in this state, (B) two representatives of the retail heating oil industry in this state, and (C) two representatives of the wholesale distillate supply industry in this state. Each member of the board shall serve at the pleasure of the commissioner and without compensation. No funds shall be allocated or made available to the board.

(2) The board shall advise the commissioner on industry and market progress in meeting and enabling compliance with the requirements of subsections (b) and (c) of this section.

(f) (1) The Commissioner of Consumer Protection, upon the receipt of a petition submitted by the Distillate Advisory Board in compliance with the provisions of subdivision (2) of this subsection, shall temporarily waive the requirements of subsections (b) and (c) of this section when: (A) The United States Department of Energy authorizes a release from the Northeast Heating Oil Reserve, (B) there is an inadequate supply of low-sulfur distillate products, or (C) there is an inadequate supply of biodiesel blending stocks or an operational problem that affects the supply of biodiesel blending stocks. Any such waiver shall be for a period of not less than thirty days and not more than forty-five days, provided such waiver may be renewed after the expiration of such period of time.

(2) Any petition from the Distillate Advisory Board that requests a waiver of any requirement of subsection (b) or (c) of this section shall include, at a minimum: (A) A statement of the immediate threat to the health and safety of the citizens of this state posed by the inadequate supply of low-sulfur distillate products, biodiesel blending stocks or operational problems that affect the supply of biodiesel blending stocks, as applicable, (B) the cause and nature of such inadequate supply or operational problem, as applicable, (C) the expected duration of such inadequate supply or operational problem, and (D) as applicable, a description of any alternative distillate supply that temporarily is needed to take the place of the applicable distillate supply described in subsection (b) or (c) of this section. Not later than three business days after receipt of any such petition, the commissioner shall issue a waiver of the requirements of subsection (b) or (c) of this section, as applicable.

(g) Not later than February 1, 2012, and each year thereafter, the Commissioner of Consumer Protection, in consultation with the Distillate Advisory Board, shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment on the progress in meeting the requirements of this section and on any effect that such requirements may have on the price or supply of heating oil in this state.

(P.A. 10-74, S. 2; P.A. 11-59, S. 3.)

History: P.A. 11-59 made a technical change in Subsec. (g), effective July 1, 2011.



Section 16a-22 - Notice by wholesaler of impending shortage or termination of supply of petroleum products. Nondiscrimination. Penalty.

(a) Any person engaged in the business of selling petroleum products, as defined in section 16a-22c, on a wholesale basis who has sufficient knowledge of an impending shortage in the availability of petroleum products, as defined in section 16a-22c, or any officer or manager of a firm or corporation engaged in such business who has such knowledge, shall cause to be given immediate written notice of any possible inability as a result of such shortage to deliver petroleum products, as defined in section 16a-22c, to the Commissioner of Energy and Environmental Protection and to each retail oil dealer engaged in the business of supplying petroleum products, as defined in section 16a-22c, for residential heating that such person, firm or corporation customarily supplies with petroleum products, as defined in section 16a-22c, on a wholesale basis. No such person engaged in the business of selling petroleum products, as defined in section 16a-22c, on a wholesale basis and no such officer or manager shall discriminate, in the percentage of supplies delivered, against independent retail oil dealers in favor of dealers affiliated with such supplier.

(b) Any person engaged in the business of distributing or selling petroleum products, as defined in section 16a-22c, on a wholesale basis who intends to terminate the supply of petroleum products, as defined in section 16a-22c, to a retail dealer shall give written notice at least fourteen days in advance of such termination to the retail dealer, the municipality or municipalities in which the retail dealer distributes and the Commissioner of Energy and Environmental Protection concerning such proposed termination of supply.

(c) Any person, firm or corporation who violates the provisions of this section shall be fined one thousand dollars for each violation.

(P.A. 73-638, S. 1, 2; Oct. Sp. Sess. P.A. 79-14, S. 1, 3; P.A. 90-304, S. 6; P.A. 00-223; P.A. 11-80, S. 1.)

History: October, 1979, P.A. 79-14 made former provisions Subsecs. (a) and (c) and inserted new Subsec. (b) re notice to retailer of wholesaler's intent to terminate supply; P.A. 90-304 expanded section to apply to all persons selling petroleum products, where previously applicable to sellers of fuel oil; P.A. 00-223 amended Subsec. (a) by removing reference to “advance” knowledge, by deleting provision re notice “at least thirty days in advance” and by requiring immediate written notice to the secretary, made technical changes in Subsec. (b) and increased penalty from $500 to $1,000 in Subsec. (c); pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 19a-214 re suspension of delivery of fuel oil and bottled gas to rental residences.



Section 16a-22a - Heating fuel dealers prohibited from requiring minimum delivery of fuel. Fines.

(a) No heating fuel dealer shall require that any regular consumer of such dealer accept a minimum delivery of heating fuel of not less than one hundred gallons or seventy-five per cent of primary tank size, whichever is less, as a condition of delivery by such dealer.

(b) Any heating fuel dealer who violates the provisions of this section shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.

(Oct. Sp. Sess. P.A. 79-14, S. 2, 3; P.A. 90-304, S. 7; Aug. Sp. Sess. P.A. 08-1, S. 2; P.A. 12-76, S. 3.)

History: P.A. 90-304 expanded section to apply to retail dealers of propane as well as retail dealers of fuel oil; Aug. Sp. Sess. P.A. 08-1 changed minimum delivery acceptance prohibition from over 150 gallons to over 100 gallons, effective September 1, 2008; P.A. 12-76 designated existing provisions as Subsec. (a) and amended same to make technical changes, and added Subsec. (b) re fines, effective July 1, 2013.



Section 16a-22b - Surcharge on price of fuel oil or propane prohibited. Exception.

Section 16a-22b is repealed, effective July 1, 2013.

(Oct. Sp. Sess. P.A. 79-9, S. 2, 3; P.A. 81-330, S. 4, 13; P.A. 90-304, S. 8; Aug. Sp. Sess. P.A. 08-2, S. 2; P.A. 12-76, S. 10.)



Section 16a-22c - Registration of petroleum product dealers. Definitions. Regulations.

For the purposes of sections 16a-15 and 16a-22c to 16a-22g, inclusive:

(1) “Company” means any corporation, partnership, proprietorship or any other business, firm or commercial entity;

(2) “Petroleum products” means middle distillate, residual fuel oil, liquefied petroleum gas, motor gasoline, aviation gasoline or aviation turbine fuel, as defined in regulations which the commissioner shall adopt in accordance with the provisions of chapter 54. Notwithstanding any provision of this subdivision to the contrary, “petroleum products” shall not include gasoline other than aviation gasoline, which is sold at retail in accordance with the provisions of chapter 250;

(3) “Commissioner” means the Commissioner of Energy and Environmental Protection, or the commissioner's designee.

(P.A. 80-436, S. 1, 7; P.A. 81-330, S. 6, 13; P.A. 86-198, S. 2, 3; P.A. 95-217, S. 3; P.A. 11-80, S. 1, 44.)

History: P.A. 81-330 added provisions in Subdiv. (2) including gasoline sold at retail to definition of “petroleum products” and granting secretary authority to adopt regulations; P.A. 86-198 added certain motor gasoline and aviation gasoline and aviation turbine fuel to definition of “petroleum products”, required secretary to adopt regulations defining all terms included in definition of petroleum products and applied federal definitions until such regulations are adopted; P.A. 95-217 deleted provisions in Subdiv. (2) re construction of terms until regulations adopted; P.A. 11-80 amended Subdiv. (2) to replace “secretary” with “commissioner” and amended Subdiv. (3) to change defined term from “secretary” to “commissioner”, effective July 1, 2011.



Section 16a-22d - Registration requirements. Affiliated companies.

(a)(1) Any person that is engaged in the wholesale or retail sale, or both, of petroleum products in this state or in the wholesale sale of petroleum products for consumption in this state and that sells at least one million gallons of such products annually or any person that is engaged in the operation of a petroleum product storage terminal or petroleum product pipeline shall register with the commissioner not later than September thirtieth of each year or not later than thirty days of commencing operations in the state by such person, whichever is later.

(2) Any person that is engaged in the wholesale or retail sale, or both, of petroleum products in this state or in the wholesale sale of petroleum products for consumption in this state and that sells at least five thousand but less than one million gallons of such products annually shall register with the commissioner, if so requested by the commissioner, not more than thirty days after such request. The commissioner shall not require such registration more than once in any twelve-month period.

(3) Such registration shall be on a form prescribed or furnished by the commissioner and shall require the registrant, subject to the penalty for false statement under section 53a-157b, to provide the following information: (A) The name, mailing address and telephone number of the registrant; (B) the name, mailing address and telephone number of any company with which the registrant is affiliated, and whether any such affiliated company is engaged in the wholesale or retail sale, or both, or the delivery into or storage of petroleum products in this state or another state, or both; (C) whether the registrant engages in wholesale operations, retail operations, or both, or the delivery into or storage of petroleum products and whether the registrant engages in sales to residential customers; (D) any other names and places of business used by the registrant to conduct business; and (E) any further information which the commissioner may request pursuant to this title.

(b) For the purposes of this section, “affiliated” means the existence of one or more of the following relationships between the registrant and any other company: (1) The registrant owns or is owned by, in whole or in part, another company; (2) the registrant has one or more common officers or directors with another company; (3) the registrant owns facilities or equipment in common with another company; (4) the registrant engages in common operations or joint ventures with another company; or (5) the registrant controls the activities of another company, or the activities of the registrant are controlled by another company.

(P.A. 80-436, S. 2, 7; P.A. 90-304, S. 9; P.A. 99-16, S. 1, 2; P.A. 00-53, S. 9; P.A. 11-80, S. 1.)

History: P.A. 90-304 expanded section to also apply to persons engaged in the wholesale sale of petroleum products for consumption in this state or in operating petroleum product storage terminals or pipelines, required registration within 30 days of commencing operation and specified that information supplied must include other names and places of business used by the registrant; P.A. 99-16 amended Subsec. (a) by designating existing provisions requiring certain persons to register as Subdiv. (1) and by changing 5,000 to 1,000,000 gallons therein, by adding new Subdiv. (2) requiring certain persons to register if requested by the secretary, by designating provisions re registration form as Subdiv. (3) and by making technical changes, effective July 1, 1999; P.A. 00-53 made technical changes in Subsec. (a); pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner” in Subsec. (a), effective July 1, 2011.

See Sec. 16a-6 for applicability of section to persons applying for license under Sec. 14-319.



Section 16a-22e - Public listing of petroleum product dealers.

The commissioner shall maintain a public listing of persons engaging in the wholesale or retail sale of petroleum products who have registered in accordance with section 16a-22d. Such public listing shall include the information provided in accordance with subdivisions (1) and (3) of subsection (a) of said section.

(P.A. 80-436, S. 3, 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-22f - Annual report by secretary.

Section 16a-22f is repealed, effective July 1, 1995.

(P.A. 80-436, S. 4, 7; P.A. 95-30, S. 2, 3.)



Section 16a-22g - Penalty for failure to register.

Any person who fails to register by September thirtieth in each year in accordance with section 16a-22d shall be deemed to have committed an infraction and be fined not less than seventy dollars, except that any person who registers within thirty days thereof shall not be deemed to have committed an infraction if a late filing fee of fifty dollars is included with such person's registration form.

(P.A. 80-436, S. 5, 7; P.A. 89-183.)

History: P.A. 89-183 replaced penalty for a person who fails to register of a fine of not more than $500 with provision that such person shall be deemed to have committed an infraction and be fined not less than $70.



Section 16a-22h - Sellers of propane and number two distillate fuel required to register. Regulations.

(a)(1) Each person, firm or corporation which is required to register pursuant to section 16a-22d, which engages in the wholesale or retail sale, or both, of propane in the state and which sells at least five hundred thousand gallons of such product annually, shall report to the Commissioner of Energy and Environmental Protection upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth day of each month for which the commissioner requests a report. Such report shall state the number of gallons held in storage on the last day of the previous month, the location of each storage facility in which the propane was stored, the number of gallons of propane held for shipment out of state and the estimated number of days' supply represented by the gallons held in storage.

(2) Any person, firm or corporation who engages in the sale, other than at retail, of propane in the state shall report to the commissioner upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth of each month for which the commissioner requests a report. Such report shall state the number of gallons of propane sold, other than at retail, during the previous calendar month and the estimated number of gallons to be sold during the current month.

(b) (1) Each person, firm or corporation which is required to register pursuant to section 16a-22d, which engages in the wholesale or retail sale, or both, of number two distillate fuel in the state, in excess of five million gallons of such product annually, shall report to the Commissioner of Energy and Environmental Protection upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth day of each month for which the commissioner requests a report. Such report shall state the number of gallons held in storage on the last day of the previous month, the location of each storage facility in which the number two distillate fuel was stored, the number of gallons of number two distillate fuel held for shipment out of state and the estimated number of days' supply represented by the gallons held in storage. In any such report number two heating oil and diesel fuel shall be reported separately.

(2) Any person, firm or corporation who engages in the sale, other than at retail, of number two distillate fuel in the state shall report to the commissioner upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth of each month for which the commissioner requests a report. Such report shall state the number of gallons of number two distillate fuel sold, other than at retail, during the previous calendar month and the estimated number of gallons to be sold during the current month. In any such report number two heating oil and diesel fuel shall be reported separately.

(c) Any person, firm or corporation who violates subsection (a) or (b) of this section shall be fined not more than one hundred dollars for the first offense nor more than five hundred dollars for each subsequent offense.

(d) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to establish reporting requirements for other petroleum products, as defined in subdivision (2) of section 16a-22c.

(P.A. 90-304, S. 1; P.A. 95-30, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 95-30 changed the timing of reports from monthly to each month the secretary requests a report and made technical changes, effective July 1, 1995; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-22i - Commissioner of Energy and Environmental Protection authorized to obtain information concerning petroleum products market.

Notwithstanding any other provision of the general statutes to the contrary, whenever the Commissioner of Energy and Environmental Protection finds that conditions in the petroleum products market require additional sales, inventory or price information for a complete analysis of such market the commissioner may require any person, firm or corporation engaged in the sale or storage of petroleum products in the state to provide such information concerning the petroleum products market as he directs.

(P.A. 90-304, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-22j - Report of sale, acquisition or change in current business practices.

Each person, firm or corporation, registered pursuant to section 16a-22d, shall notify the Commissioner of Energy and Environmental Protection, in writing, within thirty days of the sale or acquisition of another person, firm or corporation registered, pursuant to said section, or of a change in the current business practices of such person, firm or corporation. As used in this section, “current business practices” shall include the sale or acquisition of petroleum storage facilities, the withdrawal from or entry into a petroleum market or any activity which would alter the information provided in the registrants most recent registration.

(P.A. 90-304, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-22k - Unfair trade practices in the business of selling heating fuel. Fines.

(a) No heating fuel dealer shall condition the availability of burner maintenance or repair service upon the agreement of any consumer to purchase heating fuel from such dealer, provided, any dealer may give priority for service to any consumer who has a heating fuel delivery contract with such dealer.

(b) Any dealer who sells heating fuel and who has established a schedule of payments plan with a consumer shall, upon notice of termination of future heating fuel deliveries, return to such consumer, within ten days of receiving such notice, any moneys collected in excess of the retail price for heating fuel actually delivered, provided this subsection shall not apply to a schedule of payment plan in which a specific product unit price is agreed upon for the length of the plan.

(c) Each heating fuel dealer who sells under a trade name heating fuel or who provides service for heating fuel burners shall disclose to any consumer or potential consumer on any communication and invoice and in any advertising, the name of the person or entity which has filed a certificate to use such a trade name, as required by and pursuant to section 35-1.

(d) Any violation of subsections (a) to (c), inclusive, of this section shall be deemed an unfair or deceptive trade practice under section 42-110b.

(e) Any heating fuel dealer who violates the provisions of this section shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.

(P.A. 90-304, S. 3; P.A. 07-217, S. 67; P.A. 12-76, S. 4.)

History: P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 12-76 made existing provisions applicable to heating fuel dealers and consumers and added Subsec. (e) re fines, effective July 1, 2013.

Cited. 231 C. 707.



Section 16a-22l - Fuel oil conservation and energy efficiency programs. Fuel Oil Conservation Board. Fuel oil conservation plan.

Section 16a-22l is repealed, effective May 4, 2011.

(P.A. 07-242, S. 116; June Sp. Sess. P.A. 07-1, S. 131; June 11 Sp. Sess. P.A. 08-2, S. 7; P.A. 11-6, S. 165.)



Section 16a-22m - Residential propane service termination.

(a) No propane supplier shall terminate service for nonpayment to any eligible residential propane customer living at a location served by ten or more vapor meters for central heating purposes (1) on a Friday, Saturday, Sunday, legal holiday, the day before a legal holiday, or less than one hour before such propane supplier's offices close for the day, (2) without fourteen days' written notice of such pending termination, including the date of termination and steps a customer can take to reinstate service, to the resident customer and the owner of record, and (3) for customers who provide documentation that they have applied for energy assistance, between November first and May first. A propane supplier may collect finance charges on past due balances not to exceed one and one-half per cent per month. If a propane supplier determines that a dangerous condition exists, such propane supplier may terminate any service at any time without notice.

(b) As used in this section, (1) “eligible residential propane customer” means a residential propane customer (A) who receives local, state or federal public assistance, (B) whose sole source of financial support is Social Security, Veterans' Administration or unemployment compensation benefits, (C) who is head of the household and is unemployed, and the household income is less than three hundred per cent of the poverty level determined by the federal government, (D) who is seriously ill or who has a household member who is seriously ill, (E) whose income falls below two hundred per cent of the poverty level determined by the federal government, or (F) whose circumstances threaten a deprivation of food and the necessities of life for himself or dependent children if payment of a delinquent bill is required; and (2) “household income” means the combined income over a twelve-month period of the customer and all adults, except children of the customer, who are and have been members of the household for six months, or more.

(P.A. 09-218, S. 3.)

History: P.A. 09-218 effective July 8, 2009.



Section 16a-22n - Fuel Oil Conservation Board.

(a) There is established a Fuel Oil Conservation Board consisting of the following members:

(1) The Commissioner of Energy and Environmental Protection, or his or her designee, who shall serve as the chairperson of the board and who shall convene its meetings;

(2) A representative of retail oil heat dealers, appointed by the president pro tempore of the Senate;

(3) A representative of the heating, ventilation and air-conditioning trades licensed under chapter 393, with experience in implementing energy efficiency systems, appointed by the speaker of the House of Representatives;

(4) A representative of wholesale heating distributors operating within the state, appointed by the majority leader of the Senate;

(5) An in-state biodiesel distributor, appointed by the minority leader of the Senate;

(6) A representative of a state-wide environmental advocacy group, with expertise in energy efficiency measures, appointed by the majority leader of the House of Representatives;

(7) A retail oil heat dealer with experience in implementing energy conservation services, appointed by the minority leader of the House of Representatives; and

(8) Five members of the public appointed by the Governor, one of whom shall be a representative of an environmental organization knowledgeable in energy efficiency programs, one of whom shall be a representative of a consumer advocacy organization, one of whom shall be a representative of the business community, one of whom shall be a representative of low-income ratepayers and one of whom shall be a representative of state residents, in general.

(9) All appointed members of the board shall serve in accordance with section 4-1a.

(b) The Fuel Oil Conservation Board, established pursuant to this section, shall be a successor entity to the Fuel Oil Conservation Board, established pursuant to section 16a-22l of the general statutes, revision of 1958, revised to January 1, 2011. All appointments to the Fuel Oil Conservation Board shall be made no later than thirty days after October 27, 2011. Each appointing authority shall provide the Commissioner of Energy and Environmental Protection with the name and contact information for each appointed board member.

(c) The Fuel Oil Conservation Board shall be within the Department of Energy and Environmental Protection for administrative purposes only.

(d) The Fuel Oil Conservation Board shall be responsible for the administration of the energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program established pursuant to section 16a-46j.

(P.A. 11-80, S. 49; Oct. Sp. Sess. P.A. 11-1, S. 51.)

History: P.A. 11-80 effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to designate Commissioner of Energy and Environmental Protection as chairperson of board, change requirements for certain appointees, reduce the number of Governor's appointees and make technical changes, added new Subsec. (b) re board as successor entity to Fuel Oil Conservation Board established pursuant to repealed Sec. 16a-22l, redesignated existing Subsec. (b) as Subsec. (c), and added Subsec. (d) re administration of energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program, effective October 27, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 16a-23 - Gasoline supplied to franchised and independent distributors. Equal treatment. Enforcement.

(a) No person engaged in the business of refining petroleum into gasoline and furnishing gasoline to retail distributors of gasoline for sale to the public in this state shall fail to furnish gasoline to independent retail distributors of gasoline in this state, whether or not franchised by such person, at wholesale prices in reasonable quantities as long as he continues to furnish gasoline to retail distributors of gasoline in this state which are wholly owned by him or operated under a franchise granted by him.

(b) It shall constitute, prima facie, a violation of the provisions of subsection (a) of this section for any such person (1) during any calendar month beginning after July 1, 1973, to deliver to independent retail distributors of gasoline in this state a percentage of the total gallons of gasoline delivered by him to all retail distributors of gasoline in this state during that month which is lower than the percentage of the total gallons of gasoline delivered by him to all retail distributors of gasoline in this state during the period from July 1, 1971, to June 30, 1972, which was delivered by him to independent retail distributors of gasoline in this state during that period, or (2) to sell gasoline to independent retail distributors of gasoline in this state at a price during any such month which is greater than (A) the average price at which he sold gasoline to such distributors during the period from July 1, 1971, to June 30, 1972, increased by (B) a percentage equal to the percentage by which the average price for gasoline sold during that month to retail distributors of gasoline which are wholly owned by, or operated under a franchise granted by, that person exceeds the average price for gasoline sold to such distributors during the period from July 1, 1971, to June 30, 1972.

(c) A violation of the provisions of subsection (a) of this section constitutes an unfair trade practice within the provisions of chapter 735a.

(P.A. 73-637, S. 1, 2; 73-678, S. 11, 12.)

History: P.A. 73-678 changed effective date of section from October 1, 1973, to July 1, 1973.



Section 16a-23a - Sale of anthracite. Regulations. Enforcement.

The Commissioner of Consumer Protection shall adopt regulations in accordance with the provisions of chapter 54, (a) defining standard and substandard anthracite, based on specifications as to undersize and ash or slate and bone content, and (b) requiring any person, firm or corporation selling anthracite either (1) from out of state for resale within the state or (2) within the state only, to provide written notification to the purchaser as to whether such anthracite is standard or substandard, as defined in such regulations. Any violation of the regulations shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 82-439, S. 6, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 231 C. 707.






Chapter 296a - Heating Fuel Sales

Section 16a-23m - Definitions. Heating fuel dealer certificate of registration. Display of registration number. Insurance company notification of cancellation. Offering of prepaid guaranteed price plan to consumer. Disclosures.

(a) As used in this section, sections 16a-23n to 16a-23s, inclusive, and section 16a-23v:

(1) “Budget plan” means a type of contract offering heating fuel, that may be paid for in advance, on or after delivery and is paid for in not less than three installment payments over a period of one hundred twenty days or more, provided the amount required to be paid as the first payment is not greater than fifty per cent of the remaining amount due under the plan;

(2) “Capped price plan” means an agreement where the cost to the consumer of heating fuel shall not increase above a specified price per gallon and the consumer shall pay less than the specified price under circumstances specified in such contract;

(3) “Commissioner” means the Commissioner of Consumer Protection;

(4) “Consumer” means a direct purchaser of heating fuel from a heating fuel dealer, when such fuel is the primary source of heating fuel for residential heating or domestic hot water to one or more dwelling units within a structure having not more than four dwelling units;

(5) “Forwards contract” means an agreement between two parties to buy or sell an asset at a certain future time for a certain price;

(6) “Futures contract” means a standardized, transferable, exchange-traded agreement that requires delivery of heating fuel at a specified price on a specified future date;

(7) “Gallon” means an accepted unit of measure consisting of two hundred thirty-one cubic inches, for all liquid or gaseous heating fuel, subject to modifications allowed under regulations adopted pursuant to section 43-42;

(8) “Guaranteed price plan”, also known as “guaranteed plan”, “fixed price”, “full price”, “lock in”, “capped”, “price cap”, or other similar terminology, when used to describe a contract, means a type of contract that is not paid in advance of delivery, offering heating fuel at a guaranteed future price or at a maximum future price;

(9) “Heating fuel” means any petroleum-based fuel used as a primary source of residential heating or domestic hot water, including petroleum products regulated pursuant to chapter 250;

(10) “Heating fuel dealer” or “dealer” means any individual or group of individuals, or a firm, partnership, corporation, cooperative or limited liability company that offers the retail sale of heating fuel to consumers;

(11) “Heating oil” means a predominantly liquefied petroleum product at ambient temperatures, that is sold as a commodity and is a primary source of residential heating or domestic hot water, including products known as #2 oil (heating oil), #1 oil (kerosene), #4 oil, bio fuels, or any bio fuel blended with conventionally refined fossil fuel commodities and that meets the requirements of the American Society for Testing and Materials Standard D396, as amended from time to time;

(12) “Maintain” means retention of the balance, measured in gallons or other accepted units of measure, of heating fuel that remains to be delivered to consumers who are party to a guaranteed price plan contract;

(13) “Physical supply contract” means an agreement for wet barrels or gallons of heating fuel that has been secured by a heating fuel dealer;

(14) “Prepaid guaranteed price plan”, also known as “buy ahead”, “prebuy”, “prebought” or other similar terminology, when used to describe a contract, means a type of contract offering heating fuel at a guaranteed price, paid for in advance of delivery, but does not include a budget plan;

(15) “Propane” or “liquefied petroleum gas (LPG)” means a petroleum product that meets ASTM specification D1835, as amended from time to time, and is composed predominantly of any of the following hydrocarbons or mixtures thereof: Propane, propylene, butanes (normal butane or isobutane), and butylenes and is intended for use, among other things, as a fuel for residential heating; and

(16) “Surety bond” means a bond issued by a licensed insurance company or banking institution as surety for a dealer obligating the surety to the commissioner in a sum certain in guaranty of the full and faithful performance by the dealer of prepaid guaranteed price plan contracts entered into pursuant to this chapter.

(b) No heating fuel dealer shall engage in the sale of heating fuel without a certificate of registration as a heating fuel dealer issued pursuant to this section. No federally established heating assistance agency shall be required to register. Only one registration shall be required of a dealer to engage in both the retail sale of heating oil and propane. A separate certificate of registration is required for each name that a heating fuel dealer does business as or advertises.

(c) Each person, firm or corporation seeking registration as a heating fuel dealer shall apply annually for a certificate of registration with the Department of Consumer Protection on forms prescribed by the commissioner. Each heating fuel dealer shall disclose on such forms all affiliated companies registered with the department that are under common ownership or have interlocking boards of directors. Each applicant shall pay a registration fee of two hundred dollars. The commissioner shall require all applicants for registration as a heating fuel dealer to provide evidence of general liability insurance coverage and insurance to cover any potential environmental damage due to heating fuel spills or leaks caused by such applicant as a registered dealer which coverage shall be not less than one million dollars. Each registered dealer shall provide the department with evidence of each renewal of or change to such insurance coverage not later than five days after such renewal or change during the period of registration, which renewal or change shall meet the requirements of this subsection.

(d) Each registered dealer shall display its registration number in all advertisements and other materials prepared or issued by the dealer, which contain information regarding such dealer, including, but not limited to, all contracts, delivery tickets, letters and vehicle advertisements.

(e) The insurance company of a heating fuel dealer shall notify the commissioner, in writing, upon cancellation of insurance required by subsection (c) of this section by any heating fuel dealer. The commissioner shall revoke the registration of any such dealer without the insurance coverage required by subsection (c) of this section.

(f) Prior to offering a prepaid guaranteed price plan to a consumer, a dealer shall disclose the details of such offering, including such dealer's method of compliance with section 16a-23n, on a form prescribed by the commissioner.

(P.A. 01-46, S. 1, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; 04-194, S. 1; P.A. 06-65, S. 2; June Sp. Sess. P.A. 09-3, S. 162; P.A. 12-76, S. 5; P.A. 14-51, S. 2.)

History: P.A. 01-46 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-194 added Subsec. (c) providing for display of a dealer's registration number, and Subsec. (d) providing for notification by insurance company of cancellation of insurance, and revocation of registration; P.A. 06-65 added propane gas dealers to requirements of Subsecs. (a), (b) and (d), amended Subsec. (a) to make a technical change and require only one registration for dealer engaged in both retail sale of heating oil and propane gas, and amended Subsec. (b) to require general liability insurance coverage for propane gas leaks caused by dealer; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase registration fee from $100 to $200; P.A. 12-76 replaced former Subsec. (a) re registration with new Subsec. (a) re definitions, added new Subsec. (b) re registration requirements, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e), added affiliated company requirements in redesignated Subsec. (c), added registration number display requirements re contracts, delivery tickets, letters and vehicle advertisements in redesignated Subsec. (d) and made technical changes, effective July 1, 2013; P.A. 14-51 amended Subsec. (a) by adding references to Secs. 16a-23s and 16a-23v, adding new Subdiv. (1) defining “budget plan” and new Subdiv. (14) defining “prepaid guaranteed price plan”, redesignating existing Subdivs. (1) to (12) and (13) and (14) as Subdivs. (2) to (13) and (15) and (16), respectively, and redefining “guaranteed price plan” in redesignated Subdiv. (8), and added Subsec. (f) re dealer disclosure prior to offering prepaid guaranteed price plan to consumer, effective July 1, 2014.



Section 16a-23n - Retail sale of heating fuel guaranteed price plan and prepaid guaranteed price plan contracts. Disclosures. Advertisements. Futures, forwards, physical supply contracts and surety bonds. Contract requirements and prohibitions. Notification re cancellation.

(a) A contract for the retail sale of heating fuel that offers a guaranteed price plan or a prepaid guaranteed price plan shall be in writing. The terms and conditions of such guaranteed price plan or prepaid guaranteed price plan shall be disclosed in plain language and shall immediately follow the language concerning the price or service that could be affected, if applicable, and shall be printed in no less than twelve-point boldface type of uniform font.

(b) A heating fuel dealer that advertises a price shall offer such price for a period of no less than twenty-four hours or until the next advertised price is publicized, whichever occurs first.

(c) Each capped price plan and any guaranteed price plan that includes the terms “cap”, “capped”, “maximum”, “not to exceed” or any other similar term or description shall not increase above a specified price per gallon. The contract for such plan or for a prepaid guaranteed price plan shall contain clear and specific language stating how and under what circumstances the price will decrease, if applicable.

(d) (1) A heating fuel dealer shall, not later than five business days after entering into a prepaid guaranteed price plan contract, either: (A) Obtain heating fuel physical inventory to which such dealer holds title, heating fuel futures or forwards contracts, physical supply contracts or other similar commitments the total amount of which allow such dealer to purchase, at a fixed price, heating fuel in an amount not less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all prepaid guaranteed price contracts entered into by such dealer, or (B) obtain a surety bond in an amount not less than fifty per cent of the total amount of funds paid to the dealer by consumers pursuant to prepaid guaranteed price plan contracts.

(2) A heating fuel dealer shall, not later than five business days after entering into a guaranteed price plan contract, obtain heating fuel physical inventory to which such dealer holds title, heating fuel futures or forwards contracts, physical supply contracts or other similar commitments the total amount of which allow such dealer to purchase, at a fixed price, heating fuel in an amount not less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all guaranteed price plan contracts entered into by such dealer.

(3) Such dealer shall maintain such total amount of futures or forwards or physical supply contracts or other similar commitments or the amount of the surety bond required under this subsection for the period of time for which such guaranteed price plan contracts are effective, except that the total amount of such futures or forwards or guaranteed price plan contracts or other similar commitments or the amount of the surety bond may be reduced during such period of time to reflect any amount of heating fuel already delivered to and paid for by the consumer.

(e) No guaranteed price plan contract or prepaid guaranteed price plan contract shall require any consumer commitment to purchase heating fuel pursuant to the terms of such contract for a period of more than eighteen months. A guaranteed price plan contract or prepaid guaranteed price plan contract for the purchase of heating fuel may not contain an automatic contract renewal or extension clause.

(f) Any guaranteed price plan contract or prepaid guaranteed price plan contract shall indicate, in clear and specific language: (1) The amount of funds paid by the consumer to the heating fuel dealer under such contract, (2) the maximum number of gallons of heating fuel committed by the dealer for delivery to the consumer pursuant to such contract, (3) that performance of such guaranteed price plan contract or prepaid guaranteed price plan contract is secured by one of the options described in subsection (d) of this section, and (4) if the price of heating fuel is subject to fluctuation, the circumstances under which the price may fluctuate. Any such contract shall provide that the contract price of any undelivered heating fuel owed to the consumer under the contract, on the end date of such contract, shall be reimbursed to the consumer not later than thirty days after the end date of such contract unless the parties to such contract agree otherwise.

(g) Each heating fuel dealer who enters into guaranteed price plan contracts or prepaid guaranteed price plan contracts shall inform the Commissioner of Consumer Protection, in writing, that such dealer is entering into such contracts and shall identify any entity from which the dealer has secured heating fuel futures or forwards contracts, physical supply contracts or other similar commitments or a surety bond pursuant to subsection (d) of this section. Each such dealer shall notify the commissioner if at any time the total amount of such secured futures or forwards contracts, physical supply contracts or other such similar commitments held by the dealer is less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all such contracts entered into by such dealer or, if the total amount of such surety bond is not more than fifty per cent of the remaining balance of funds consumers paid pursuant to prepaid guaranteed price plan contracts. The commissioner shall prescribe the form in which such information shall be reported.

(h) Each person from which a heating fuel dealer has secured a futures, forwards or physical supply contract or other similar commitment or a surety bond pursuant to subsection (d) of this section shall notify the Commissioner of Consumer Protection, in writing, of the cancellation of such contract or other similar commitment or surety bond not later than three business days after such cancellation.

(P.A. 01-46, S. 2, 7; P.A. 04-194, S. 2; P.A. 05-229, S. 2; Oct. 25 Sp. Sess. P.A. 05-2, S. 13; P.A. 06-65, S. 3; Aug. Sp. Sess. P.A. 08-1, S. 3; P.A. 12-76, S. 6; P.A. 14-51, S. 3.)

History: P.A. 01-46 effective July 1, 2001; P.A. 04-194 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring dealers who advertise a price to offer the price for not less than 24 hours or until the next advertised price is publicized, whichever occurs first; P.A. 05-229 added Subsecs. (c) to (e) re prepaid home heating oil contracts, effective July 8, 2005; Oct. 25 Sp. Sess. P.A. 05-2 amended Subsec. (c) to add provisions re capped price per gallon home heating oil contracts, effective December 1, 2005; P.A. 06-65 applied provisions to propane gas contracts and dealers; Aug. Sp. Sess. P.A. 08-1 made technical changes in Subsecs. (a) and (b), amended Subsec. (c) to include renewed and extended prepaid contracts and forwards contracts and other similar commitments and to increase futures fixed price purchase requirement in Subdiv. (1) from 75% to 80% of maximum number of gallons or amount dealer is committed to deliver, added Subsec. (f) re dealer contracts and related reporting to Commissioner of Consumer Protection and added Subsec. (g) re notice to Commissioner of Consumer Protection upon cancellation of certain futures or forwards contracts or other similar commitments, effective September 1, 2008; P.A. 12-76 added new Subsec. (c) re capped and guaranteed price plans, redesignated existing Subsecs. (c) to (g) as Subsecs. (d) to (h), added requirements in redesignated Subsecs. (d), (e), (f) and (g) re guaranteed price plan contracts, added provision in redesignated Subsec. (g) re notice of total amount of surety bond, and made technical changes, effective July 1, 2013; P.A. 14-51 added references to prepaid guaranteed price plan in Subsecs. (a), (c), (e), (f) and (g) and made technical changes, effective July 1, 2014.



Section 16a-23o - Home heating oil and propane gas dealers offering plumbing or heating work service. Registration requirements. Display of license number.

Any person, firm or corporation required to register as a home heating oil or propane gas dealer pursuant to section 16a-23m that offers plumbing or heating work service shall submit evidence, deemed satisfactory by the Commissioner of Consumer Protection, when registering, that such person, firm or corporation subcontracts with or employs only persons licensed or registered pursuant to chapter 393 to perform such work. Such person, firm or corporation shall attest, when applying for registration as a dealer pursuant to section 16a-23m, that all plumbing or heating work service shall be performed in accordance with the provisions of chapter 393. Anyone registered under this section who offers such plumbing or heating services shall display the state license number of the subcontractor or employee performing such work for the registrant on all commercial vehicles used in their business and shall display such number in a conspicuous manner on all printed advertisements, bid proposals, contracts, invoices and stationery used in the business.

(P.A. 01-46, S. 3, 7; 01-195, S. 178, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-65, S. 4.)

History: P.A. 01-46 effective July 1, 2001; P.A. 01-195 substituted “employee” for “employer”, effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-65 applied provisions to propane gas dealers.



Section 16a-23p - Registration suspension or revocation. Subpoena.

The Department of Consumer Protection may suspend or revoke any registration issued under section 16a-23m if the holder of such registration is grossly incompetent, engages in malpractice or unethical conduct or knowingly makes false, misleading or deceptive representations regarding such holder's work, violates any provision of section 16a-23n or 16a-23v, fails to comply with any subpoena issued pursuant to this section or violates any regulations adopted under section 16a-23q. Before any such registration is suspended or revoked, such holder shall be given notice and opportunity for hearing as provided in regulations adopted by said commissioner in accordance with the provisions of chapter 54. Said commissioner may compel by subpoena, at his or her discretion, the production of any documents from any heating fuel dealer or from any provider of futures or forwards contracts, physical supply contracts or other similar commitments or a surety bond, regarding compliance with the provisions of sections 16a-23m to 16a-23r, inclusive, or section 16a-23v.

(P.A. 01-46, S. 4, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-229, S. 3; P.A. 12-76, S. 7; P.A. 14-51, S. 4.)

History: P.A. 01-46 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-229 included violation of Sec. 16a-23n as a basis for suspension or revocation of registration, effective July 8, 2005; P.A. 12-76 added provisions re subpoena and made a technical change, effective July 1, 2013; P.A. 14-51 added references to Sec. 16a-23v, effective July 1, 2014.



Section 16a-23q - Regulations.

The Commissioner of Consumer Protection may, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of sections 16a-23m to 16a-23r, inclusive.

(P.A. 01-46, S. 5, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 01-46 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 16a-23r - Violations. Penalties. Reporting.

(a) A violation of the provisions of section 16a-23m, 16a-23n, 16a-23o or 16a-23v constitutes an unfair trade practice under subsection (a) of section 42-110b.

(b) In accordance with the provisions of section 53a-11, any heating fuel dealer who knowingly violates the provisions of subsection (d) of section 16a-23n shall have committed a class A misdemeanor. The commissioner shall report such violation to the office of the state's attorney for the judicial district in which such violation occurred.

(c) Any person, firm or corporation who violates the provisions of section 16a-23m, 16a-23n, 16a-23o or 16a-23v shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.

(P.A. 01-46, S. 6, 7; P.A. 05-229, S. 4; P.A. 12-76, S. 8; P.A. 14-51, S. 5.)

History: P.A. 01-46 effective July 1, 2001; P.A. 05-229 designated existing provisions as Subsec. (a) and added Subsec. (b) re violation of Sec. 16a-23n, effective July 8, 2005; P.A. 12-76 added Subsec. (c) re fines and made technical changes, effective July 1, 2013; P.A. 14-51 added references to Sec. 16a-23v in Subsecs. (a) and (c) and added provision re report of violation in Subsec. (b), effective July 1, 2014.



Section 16a-23s - List of heating fuel dealers. List of heating fuel dealers offering prepaid guaranteed price plans to consumers.

(a) The Department of Consumer Protection shall establish a list of all heating fuel dealers. The department shall make the list available to all wholesalers of heating fuel doing business in the state and such wholesalers shall only sell to the heating fuel dealers on said list.

(b) The Department of Consumer Protection shall establish a list of all heating fuel dealers that have disclosed offerings of prepaid guaranteed price plans to consumers pursuant to subsection (f) of section 16a-23m. Such list shall be made available to the public on the department's Internet web site.

(P.A. 04-194, S. 3; P.A. 06-65, S. 5; P.A. 14-51, S. 6; 14-191, S. 1.)

History: (Revisor's note: In 2005, the Revisors editorially replaced a reference to “Department of Agriculture and Consumer Protection” with “Department of Consumer Protection” to reflect the repeal of Sec. 146 of June Sp. Sess. P.A. 03-6, effective July 1, 2004, which would have merged separate Departments of Agriculture and Consumer Protection into one agency); P.A. 06-65 applied provisions to propane gas dealers; P.A. 14-51 designated existing provisions as Subsec. (a) and amended same to substitute “heating fuel dealers” for “registered home heating oil and propane gas dealers” and added Subsec. (b) re establishment of list of all heating fuel dealers offering prepaid guaranteed price plans to consumers, effective July 1, 2014; P.A. 14-191 amended Subsec. (b) by replacing reference to Sec. 16a-23m(c) with reference to Sec. 16a-23m(f), effective July 1, 2014.



Section 16a-23t - Information on wholesale and retail prices of home heating oil.

(a) For purposes of this section, “commissioner” means the Commissioner of Energy and Environmental Protection.

(b) The commissioner shall collect, monitor and distribute information concerning home heating oil in a manner that will provide transparency of market prices to the public. Not later than one hundred twenty days after October 31, 2005, the commissioner shall provide an opportunity for public comment to determine the manner in which this policy mission will be implemented.

(c) In implementing the provisions of this section, the commissioner shall consult with other relevant agencies of the state. Any ongoing assistance provided by an agency that may result in a material budgetary impact upon the assisting agency shall be provided pursuant to a memorandum of understanding, which shall be negotiated between the commissioner and the subject agency.

(d) In implementing the provisions of subsection (b) of this section, the commissioner shall collect, or cause to be collected, information on the wholesale and retail prices of home heating oil and shall establish indices of those prices so as to provide transparent market prices to the public. The indices developed pursuant to this subsection shall be transmitted to the public in a manner that provides the greatest possible public access to understandable and current information on a cost-effective basis. On and after December 1, 2005, and not later than April 30, 2006, the indices developed pursuant to this section shall be updated on a weekly basis and posted on the Department of Energy and Environmental Protection's Internet web site.

(e) (1) The commissioner shall monitor and analyze the information collected pursuant to subsection (d) of this section for evidence of market activities that impair the free and fair operation of the home heating oil market. The commissioner shall refer such evidence, together with any other information or recommendations, to such agencies as the commissioner determines may have jurisdiction to provide remedies, including, but not limited to, state, federal or local administrative, regulatory or law enforcement agencies.

(2) The commissioner, in the performance of the commissioner's duties, may summon and examine, under oath, such witnesses, and may direct the production of, and examine or cause to be produced and examined, such books, records, vouchers, memoranda, documents, letters, contracts or other papers in relation to the affairs of any home heating oil seller or distributor at the wholesale or retail level operating in the state as the commissioner may find advisable.

(3) Notwithstanding the provisions of the general statutes, any information, analysis or work product developed by the commissioner pursuant to the provisions of subdivision (1) of this subsection shall not be a public record, as defined in section 4d-33, except as provided in this section. Any such information referred by the commissioner pursuant to subdivision (1) of this subsection shall become a public record not more than sixty days after the date of a referral unless such law enforcement agency protects such information from disclosure pursuant to law. Any information that the commissioner determines not to refer pursuant to subdivision (1) of this subsection shall become a public record not more than thirty days after such determination is made.

(4) The commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to energy of every referral of information to other agencies pursuant to subdivision (1) of this subsection, provided the scope of information provided shall be limited pursuant to subdivision (3) of this subsection. The commissioner, in such notification, shall include recommendations for addressing the conditions identified, including, but not limited to, any recommendations for legislation.

(f) The Commissioner of Social Services, or the commissioner's designee, and the Commissioner of Energy and Environmental Protection, or the commissioner's designee, shall constitute a Home Heating Oil Planning Council to address issues involving the supply, delivery and costs of home heating oil and state policies regarding the future of the state's home heating oil supply. The Commissioner of Energy and Environmental Protection shall convene the first meeting of the council.

(g) The Home Heating Oil Planning Council shall, on an ongoing basis, monitor and analyze the information collected pursuant to subsection (d) of this section, and such other information from other sources as it deems appropriate, for evidence of operational or infrastructure conditions that should be addressed to enhance the reliable, free and fair operation of the state's home heating oil market. Not later than January 1, 2007, and periodically thereafter as it deems appropriate, the council shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy a report on the status of the state's home heating oil market, including, but not limited to, its recommendations for addressing any negative conditions identified and recommendations for legislation.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 12; P.A. 06-196, S. 236; P.A. 11-80, S. 1, 45; P.A. 13-298, S. 26.)

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005; P.A. 06-196 made a technical change in Subsec. (e)(2), effective June 7, 2006; P.A. 11-80 amended Subsec. (f) by removing reference to chairperson of the Public Utilities Control Authority, or the chairperson's designee, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-298 amended Subsec. (f) to delete “the chairperson of the Connecticut Energy Advisory Board”, effective July 8, 2013.



Section 16a-23u - Statutory provisions not to validate certain contract provisions or clauses.

Nothing in sections 16a-17, 16a-21, 16a-22a, 16a-22k, 16a-23m, 16a-23n and 16a-23p shall validate a contract provision or clause that would otherwise be unenforceable pursuant to section 42-150u.

(P.A. 12-76, S. 9.)

History: P.A. 12-76 effective July 1, 2013.



Section 16a-23v - Prepaid guaranteed price plan offering restrictions. Exception. Statement re payment by credit card.

(a) On and after July 1, 2014, no heating fuel dealer shall offer a prepaid guaranteed price plan to a consumer during the period beginning on November first and ending on March thirty-first. The provisions of this subsection shall not prohibit the delivery of heating fuel by a heating fuel dealer to a consumer during said period if the consumer entered into a prepaid guaranteed price plan contract with the heating fuel dealer to provide for the delivery of heating fuel during said period and such contract was entered into prior to July 1, 2014, or outside of said period.

(b) A heating fuel dealer shall, prior to entering into a prepaid guaranteed price plan contract with a consumer, provide the consumer with a conspicuous statement, printed in no less than twelve-point boldface type of uniform font, in substantially the following form:

“DISCLOSURE NOTICE CONCERNING CREDIT CARD PAYMENT OPTION. If you pay by credit card for a prepaid guaranteed heating fuel price plan contract, you may be entitled to recovery payments pursuant to the federal Fair Credit Billing Act or your credit card company's terms and conditions if heating fuel is not delivered to you in accordance with the contract.”.

(P.A. 14-51, S. 7.)

History: P.A. 14-51 effective July 1, 2014.



Section 16a-23w - Outstanding state tax delinquencies owed by heating fuel dealers. Notification.

Not later than June fifteenth each year, the Commissioner of Revenue Services shall notify the Department of Consumer Protection of any outstanding tax delinquencies owed to the state by any heating fuel dealer, as defined in section 16a-23m.

(P.A. 14-51, S. 8.)

History: P.A. 14-51 effective May 28, 2014.






Chapter 297 - Connecticut's Development and Future

Section 16a-24 - Plan of conservation and development. Legislative finding.

The General Assembly hereby finds that a proposed plan of conservation and development was prepared in response to House Joint Resolution 40 of the 1971 regular session of the General Assembly and that on September 27, 1974, said plan became the official policy for the executive branch of government in matters pertaining to land and water resource conservation and development pursuant to Executive Order No. 28. It is further found that the General Assembly has not yet recognized this plan of conservation and development. Therefore the General Assembly finds and declares that the recognition of a plan of conservation and development can best be achieved through the establishment of a process for adoption and implementation of the state plan of conservation and development.

(P.A. 76-130, S. 1, 11.)



Section 16a-25 - Definitions.

As used in this chapter:

(1) “Process” means the procedure for adopting, amending, revising and implementing a state plan of conservation and development;

(2) “Existing plan” means the plan promulgated by Executive Order No. 28, September 27, 1974;

(3) “Secretary” means the Secretary of the Office of Policy and Management;

(4) “Committee” means the continuing legislative committee on state planning and development established pursuant to section 4-60d;

(5) “Adoption year” means the calendar year which is no later than five years subsequent to the year in which the plan was last adopted in accordance with the process established in this chapter;

(6) “Revision year” means the calendar year immediately preceding the adoption year;

(7) “Prerevision year” means the calendar year immediately preceding the revision year;

(8) “State agency” means any state department, institution, board, commission or official; and

(9) “Plan”, when referring to the state plan for conservation and development, means the text of such plan and any accompanying locational guide map.

(P.A. 76-130, S. 2, 11; P.A. 77-614, S. 44, 610; P.A. 79-402, S. 2; P.A. 83-203, S. 1.)

History: P.A. 77-614 replaced definition of “commissioner” as commissioner of planning and energy policy with definition of “secretary” as secretary of the office of policy and management; P.A. 79-402 defined “plan” in new Subdiv. (9); P.A. 83-203 redefined “adoption year” to provide for revision of the plan every five years rather than every three.



Section 16a-26 - Process for adoption, amendment, revision and implementation of plan.

There is established a process for adoption, amendment, revision and implementation of the state plan of conservation and development. The Office of Policy and Management shall have overall supervision of the process.

(P.A. 76-130, S. 3, 11; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management.



Section 16a-27 - Revision of existing plan.

(a) The secretary, after consultation with all appropriate state, regional and local agencies and other appropriate persons, shall, prior to March 1, 2012, complete a revision of the existing plan and enlarge it to include, but not be limited to, policies relating to transportation, energy and air. Any revision made after July 1, 1995, shall take into consideration the conservation and development of greenways that have been designated by municipalities and shall recommend that state agencies coordinate their efforts to support the development of a state-wide greenways system. The Commissioner of Energy and Environmental Protection shall identify state-owned land for inclusion in the plan as potential components of a state greenways system.

(b) Any revision made after August 20, 2003, shall take into account (1) economic and community development needs and patterns of commerce, and (2) linkages of affordable housing objectives and land use objectives with transportation systems.

(c) Any revision made after March 1, 2006, shall (1) take into consideration risks associated with natural hazards, including, but not limited to, flooding, high winds and wildfires; (2) identify the potential impacts of natural hazards on infrastructure and property; and (3) make recommendations for the siting of future infrastructure and property development to minimize the use of areas prone to natural hazards, including, but not limited to, flooding, high winds and wildfires.

(d) Any revision made after July 1, 2005, shall describe the progress towards achievement of the goals and objectives established in the previously adopted state plan of conservation and development and shall identify (1) areas where it is prudent and feasible (A) to have compact, transit accessible, pedestrian-oriented mixed-use development patterns and land reuse, and (B) to promote such development patterns and land reuse, (2) priority funding areas designated under section 16a-35c, and (3) corridor management areas on either side of a limited access highway or a rail line. In designating corridor management areas, the secretary shall make recommendations that (A) promote land use and transportation options to reduce the growth of traffic congestion; (B) connect infrastructure and other development decisions; (C) promote development that minimizes the cost of new infrastructure facilities and maximizes the use of existing infrastructure facilities; and (D) increase intermunicipal and regional cooperation.

(e) Any revision made after October 1, 2008, shall (1) for each policy recommended (A) assign a priority; (B) estimate funding for implementation and identify potential funding sources; (C) identify each entity responsible for implementation; and (D) establish a schedule for implementation; and (2) for each growth management principle, determine three benchmarks to measure progress in implementation of the principles, one of which shall be a financial benchmark.

(f) Any revision made after October 1, 2009, shall take into consideration the protection and preservation of Connecticut Heritage Areas.

(g) Any revision made after December 1, 2011, shall take into consideration (1) the state water supply and resource policies established in sections 22a-380 and 25-33c, and (2) the list prepared by the Commissioner of Public Health pursuant to section 25-33q.

(h) Any revision made after October 1, 2013, shall (1) take into consideration risks associated with increased coastal erosion, depending on site topography, as anticipated in sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1, (2) identify the impacts of such increased erosion on infrastructure and natural resources, and (3) make recommendations for the siting of future infrastructure and property development to minimize the use of areas prone to such erosion.

(i) Any revision made after October 1, 2016, shall take into consideration the need for technology infrastructure in the municipality.

(j) Thereafter on or before March first in each revision year the secretary shall complete a revision of the plan of conservation and development.

(P.A. 76-130, S. 4, 11; P.A. 77-614, S. 45, 610; P.A. 83-203, S. 2; P.A. 91-101, S. 1, 2; P.A. 95-307, S. 11, 14; 95-335, S. 8, 26; June Sp. Sess. P.A. 01-9, S. 3, 131; June 30 Sp. Sess. P.A. 03-4, S. 10; P.A. 04-144, S. 2; P.A. 05-205, S. 3, 13; P.A. 08-182, S. 10; P.A. 09-221, S. 3; 09-230, S. 3; P.A. 10-138, S. 2; P.A. 11-80, S. 1; 11-242, S. 58; P.A. 12-101, S. 9; P.A. 13-179, S. 3; 13-277, S. 16; P.A. 16-144, S. 8.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; P.A. 83-203 provided for the revision of the plan every five years instead of every three, updating obsolete reference to March 1, 1978, as completion date for revision; P.A. 91-101 required revisions to identify major transportation proposals contained in the master transportation plan; P.A. 95-307 amended Subsec. (a) to extend the deadline for revision to 1997, effective July 6, 1995; P.A. 95-335 amended Subsec. (a) to add provisions re greenways, effective July 1, 1995; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to extend the deadline for revision from March 1, 1997, to March 1, 2003, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to require that revisions to existing plan made after August 20, 2003, take into account matters specified in new Subdivs. (1) and (2), effective August 20, 2003; P.A. 04-144 designated provision in Subsec. (a) re revision made after August 20, 2003, as new Subsec. (b), added new Subsec. (c) requiring revisions made after March 1, 2006, to have provisions re natural hazards and redesignated existing Subsec. (b) as new Subsec. (d); P.A. 05-205 amended Subsec.(a) to make a technical change and extend the deadline for revision from March 1, 2003, to March 1, 2009, effective July 6, 2005, and added new Subsec. (d) re revisions after July 1, 2005, and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2005; P.A. 08-182 made a technical change in Subsec. (d), added new Subsec. (e) re revisions made after October 1, 2008, and redesignated existing Subsec. (e) as Subsec. (f); P.A. 09-221 added new Subsec. (f) re Connecticut Heritage Areas and redesignated existing Subsec. (f) as Subsec. (g), effective July 8, 2009; P.A. 09-230 amended Subsec. (a) by making a technical change and extending deadline for revision from March 1, 2009, to March 1, 2011, effective July 8, 2009; P.A. 10-138 amended Subsec. (a) by extending deadline for revision from March 1, 2011, to March 1, 2012, effective June 8, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 11-242 added new Subsec. (g) re revisions made after December 1, 2011, and redesignated existing Subsec. (g) as Subsec. (h), effective July 13, 2011; P.A. 12-101 added new Subsec. (h) re revisions to the plan after October 1, 2012, and redesignated existing Subsec. (h) as Subsec. (i); P.A. 13-179 amended Subsec. (h) by replacing “October 1, 2012,” with “October 1, 2013,” and, in Subdiv. (1), replacing provision re rise in sea level as defined in Sec. 22a-93 with provision re sea level change scenarios published by the National Oceanic and Atmospheric Administration; P.A. 13-277 amended Subsec. (a) to delete provision re identification of major transportation proposals contained in master transportation plan, effective July 1, 2013; P.A. 16-144 added new Subsec. (i) re any revision made after October 1, 2016, taking into consideration need for technology infrastructure in municipality and redesignated existing Subsec. (i) as Subsec. (j).



Section 16a-28 - Draft revisions; preparation; legislative review; public hearings.

(a) The secretary shall present a draft of the revised plan of conservation and development for preliminary review to the continuing legislative committee on state planning and development prior to September first in 2011 and prior to September first in each prerevision year thereafter.

(b) After December first in 2011 and after December first in each prerevision year thereafter the secretary shall proceed with such further revisions of the draft of the revised plan of conservation and development as he deems appropriate. The secretary shall, by whatever means he deems advisable, publish said plan and disseminate it to the public on or before March first in revision years. The secretary shall post the plan on the Internet web site of the state.

(c) Not later than five months after publication of said revised plan the secretary shall hold public hearings, in cooperation with regional councils of governments, to solicit comments on said plan.

(P.A. 76-130, S. 5, 11; P.A. 77-614, S. 46, 610; P.A. 83-203, S. 3; P.A. 95-307, S. 12, 14; June Sp. Sess. P.A. 01-9, S. 4, 131; P.A. 05-205, S. 4, 14; P.A. 09-230, S. 4; P.A. 10-138, S. 3; P.A. 13-247, S. 312.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management, for “commissioner”, i.e. commissioner of planning and energy policy; P.A. 83-203 provided for the revision of the plan every five years instead of every three, updating obsolete reference to 1977; P.A. 95-307 amended Subsec. (a) to extend the time for submittal of a draft of the revised plan to the committee from September 1, 1985, to September 1, 1996, effective July 6, 1995; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to extend the time for submittal of a draft of the revised plan to the committee from September 1, 1996, to September 1, 2002, effective July 1, 2001; P.A. 05-205 amended Subsec. (a) to extend the time for submittal of a draft of the revised plan to the committee from September 1, 2002, to September 1, 2008, effective July 6, 2005, and amended Subsec. (b) to add provisions re posting plan on Internet web site of the state, effective July 1, 2005; P.A. 09-230 amended Subsec. (a) to extend time for submittal of revised plan draft to committee from September 1, 2008, to September 1, 2010, and made technical changes in Subsecs. (b) and (c), effective July 8, 2009; P.A. 10-138 amended Subsec. (a) to extend time for submittal of revised plan draft from September 1, 2010, to September 1, 2011, and made a conforming year change in Subsec. (b), effective June 8, 2010; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (c), effective January 1, 2015.



Section 16a-29 - Submission of plan to the Secretary of the Office of Policy and Management; submission to legislative committee.

The secretary shall consider the comments received at the public hearings and shall make any necessary or desirable revisions to said plan and within three months of completion of the public hearings submit the plan to the continuing legislative committee on state planning and development for its approval, revision or disapproval, in whole or in part. Notwithstanding the provisions of this section, the secretary shall submit the state Conservation and Development Policies Plan, 2013-2018, to said committee on or before December 1, 2012.

(P.A. 76-130, S. 6, 11; P.A. 77-614, S. 47, 610; P.A. 04-248, S. 2; P.A. 05-288, S. 66; P.A. 09-230, S. 5; P.A. 10-138, S. 4; 10-152, S. 3.)

History: P.A. 77-614 replaced “commissioner”, i.e. commissioner of planning and energy policy, with “secretary”, i.e. secretary of the office of policy and management, and required submission of plan directly to committee on planning and development, rather than to committee via intermediary agency, state planning council; P.A. 04-248 added provision requiring plan for 2004-2009 to be submitted on or before December 1, 2004, effective June 3, 2004; P.A. 05-288 made a technical change, effective July 13, 2005; P.A. 09-230 required plan for 2012-2017 to be submitted on or before December 1, 2011, effective July 8, 2009; P.A. 10-138 required plan for 2013-2018 to be submitted on or before December 1, 2012, effective June 8, 2010; P.A. 10-152 made a technical change.



Section 16a-30 - Adoption of plan by General Assembly.

(a) The continuing legislative committee on state planning and development shall not later than forty-five days after the convening of the next regularly scheduled session of the General Assembly conduct a public hearing on the plan. Not later than forty-five days after completion of such public hearing, the committee shall submit the plan with its recommendation for approval or disapproval to the General Assembly. The plan shall become effective when adopted by the General Assembly as the plan of conservation and development for the state.

(b) In the event that the General Assembly disapproves the plan in whole or in part the plan shall be deemed to be rejected and shall be returned to the committee for appropriate action.

(c) Any project included in the first or second phase of UConn 2000, as defined in subdivision (25) of section 10a-109c, shall constitute part of the state plan of conservation and development approved by the General Assembly.

(P.A. 76-130, S. 7, 11; P.A. 95-230, S. 41, 45; P.A. 97-293, S. 24, 26; May 9 Sp. Sess. P.A. 02-3, S. 10; P.A. 05-205, S. 11.)

History: P.A. 95-230 added new Subsec. (c) re UConn projects, effective June 7, 1995; P.A. 97-293 amended Subsec. (c) to substitute “subdivision (25)” for “subdivision (24)”, effective July 1, 1997; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (c) to provide that projects in the first two phases of UConn 2000 shall constitute part of the plan, effective July 1, 2002; P.A. 05-205 amended Subsec. (a) to extend the time to conduct a public hearing from “within thirty-five days of” to “not later than forty-five days after” convening of the next regularly scheduled session of the General Assembly, required committee to submit the plan not later than 45 days after completion of the hearing and made conforming changes, effective July 6, 2005.



Section 16a-31 - Application of plan.

(a) The following actions when undertaken by any state agency, with state or federal funds, shall be consistent with the plan:

(1) The acquisition of real property when the acquisition costs are in excess of two hundred thousand dollars;

(2) The development or improvement of real property when the development costs are in excess of two hundred thousand dollars;

(3) The acquisition of public transportation equipment or facilities when the acquisition costs are in excess of two hundred thousand dollars; and

(4) The authorization of each state grant, any application for which is not pending on July 1, 1991, for an amount in excess of two hundred thousand dollars, for the acquisition or development or improvement of real property or for the acquisition of public transportation equipment or facilities.

(b) A state agency shall request, and the secretary shall provide, an advisory statement commenting on the extent to which any of the actions specified in subsection (a) of this section conforms to the plan and any agency may request and the secretary shall provide such other advisory reports as the state agency deems advisable.

(c) The secretary shall submit and the State Bond Commission shall consider prior to the allocation of any bond funds for any of the actions specified in subsection (a) an advisory statement commenting on the extent to which such action is in conformity with the plan of conservation and development.

(d) Notwithstanding subsection (b) of this section, The University of Connecticut shall request, and the secretary shall provide, an advisory statement commenting on the extent the projects included in the third phase of UConn 2000, as defined in subdivision (25) of section 10a-109c, conform to the plan and the university may request and the secretary shall provide such other advisory reports as the university deems advisable. Notwithstanding subsection (c) of this section, the secretary shall submit and the State Bond Commission shall consider prior to the approval of the master resolution or indenture for securities for the third phase of UConn 2000, pursuant to subsection (c) of section 10a-109g, the advisory statement prepared under this subsection.

(e) Whenever a state agency is required by state or federal law to prepare a plan, it shall consider the state plan of conservation and development in the preparation of such plan. A draft of such plan shall be submitted to the secretary who shall provide for the preparer of the plan an advisory report commenting on the extent to which the proposed plan conforms to the state plan of conservation and development.

(P.A. 76-130, S. 8, 11; P.A. 77-614, S. 48, 49, 50, 610; P.A. 83-203, S. 4, 5; P.A. 89-331, S. 15, 30; P.A. 90-297, S. 7, 24; P.A. 91-395, S. 6, 11; May 9 Sp. Sess. P.A. 02-3, S. 11; P.A. 07-239, S. 2.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management, for “commissioner”, i.e. commissioner of planning and energy policy in Subsecs. (b) to (d); P.A. 83-203 provided, in Subsec. (a), that the plan shall be applicable to the acquisition of real property only when acquisition costs are in excess of $100,000 and provided in Subsec. (d) that each state agency which is preparing a plan shall consider the state plan of conservation and development; P.A. 89-331 amended Subsec. (b) to provide for a statement rather than a report; P.A. 90-297 amended Subsec. (c) to require an advisory statement rather than an advisory report; P.A. 91-395 amended Subsec. (a) to provide that actions by state agencies shall be consistent with the state plan where previously the plan was an advisory document; May 9 Sp. Sess. P.A. 02-3 made a technical change in Subsec. (b), added new Subsec. (d) re the third phase of UConn 2000 and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2002; P.A. 07-239 amended Subsec. (a) to increase threshold for application of plan from $100,000 to $200,000, effective July 1, 2007.



Section 16a-32 - Initiation of plan revision. Interim changes. Annual report.

(a) Each revision of the plan of conservation and development shall be initiated by the secretary and shall be undertaken in accordance with the process outlined in this chapter.

(b) Without initiating a revision of the plan and after receiving written approval from the committee, the secretary may undertake interim changes in the plan upon the secretary's own initiative or upon application by (1) the chief executive officer of a municipality, with the approval of the legislative body of such municipality, or (2) any owner of real property or any interest therein on which a change is proposed. No application for an interim change from a municipality under subdivision (1) of this subsection may be submitted unless (A) the municipality in which the change is proposed has a plan of conservation and development that has been updated in accordance with section 8-23, and (B) the application includes evidence, in writing, of the opinion of the planning commission of the municipality regarding the interim change. The secretary shall adopt regulations in accordance with chapter 54 to establish procedures for applications for such interim changes by any person, political subdivision of the state or state agency. Such regulations shall include, but need not be limited to, provisions for interviews and consultations with local planning and zoning commissions or, in those municipalities which have adopted the provisions of chapter 124 but which do not have a zoning commission, the persons designated to exercise zoning powers pursuant to section 8-1, review of local plans of development and public hearings. The secretary shall notify the chief executive officer and the persons exercising planning or zoning powers in any municipality which is the subject of an application for change in the locational guide map and shall notify any members of the General Assembly representing any area which is the subject of such an application. A joint public hearing by the secretary and the committee shall be held in any such municipality if requested by any chief executive officer or planning or zoning official notified by the secretary pursuant to this subsection. The committee shall also hold a hearing in addition to any hearing required to be held in any municipality concerning the locational guide map on any other proposed changes. After such public hearing, the committee shall approve or disapprove the application and notify the secretary of its decision not more than ten days thereafter. The secretary shall make interim changes in the plan to reflect the approved changes.

(c) The secretary shall report annually on or before February fifteenth to the committee progress on the implementation of the plan and the extent to which state actions are in conformity with the plan.

(d) Nothing in this section shall be construed to prohibit the committee from initiating a revision of the plan at any time.

(P.A. 76-130, S. 9, 11; P.A. 77-614, S. 51, 610; P.A. 79-402, S. 1; P.A. 81-156, S. 1; P.A. 06-24, S. 2.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management, for “commissioner”, i.e. commissioner of planning and energy policy; P.A. 79-402 rewrote Subsec. (b) and added details re procedure for interim changes; P.A. 81-156 provided for notice to municipal officials of proposed map changes and hearings on such changes in the municipality only at the request of such officials; P.A. 06-24 amended Subsec. (b) to limit applications for interim changes to the owner of the affected real property or an interest therein and the chief executive officer with approval of the legislative body, to prohibit applications from municipalities that do not have updated plans of conservation and development and to require application to include evidence of planning commission opinion re the interim change and require the committee to approve or disapprove the application and notify the secretary of its decision not more than ten days after public hearing.



Section 16a-32a - Plan to include goal for reducing carbon dioxide emissions.

The Office of Policy and Management shall amend the state plan of conservation and development adopted pursuant to this chapter to include therein a goal for reducing carbon dioxide emissions within this state consistent with the recommendations of the Connecticut Climate Change Action Plan prepared in accordance with section 22a-200a.

(P.A. 91-395, S. 10, 11; P.A. 95-55, S. 1, 2; P.A. 01-204, S. 3, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 09-230, S. 6.)

History: P.A. 91-395 effective July 1, 1991; P.A. 95-55 changed the report date from “January 1, 1993” to “the thirtieth day following the effective date of this act, on or before May 1, 1996”, effective May 22, 1995; P.A. 01-204 deleted reference to “this act” and substituted reference to “public act 95-55” and added provision that subsequent to the May 1, 2000, submittal, the report shall be submitted every three years with the first such report due May 1, 2003, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised the effective date of P.A. 01-204 but without affecting this section; P.A. 09-230 replaced provisions re carbon dioxide emission report by Office of Policy and Management with provision requiring that plan include goal for emission reduction that is consistent with Connecticut Climate Change Action Plan, effective July 8, 2009.



Section 16a-33 - Regulations.

The secretary may promulgate such regulations as are necessary to carry out the purposes of this chapter.

(P.A. 76-130, S. 10, 11; P.A. 77-614, S. 52, 610.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management for “commissioner”, i.e. commissioner of planning and energy policy.



Section 16a-33a - State and local development to foster pollinator habitats. Identification of opportunities. Recommendations for prioritization of state conservation funds.

The Office of Policy and Management may identify opportunities to foster development at the state and local level in a manner that increases pollinator habitats and may recommend ways to prioritize the expenditure of state funds for conservation purposes when an aspect of such conservation includes the protection or enhancement of pollinator habitats.

(P.A. 16-17, S. 8.)

History: P.A. 16-17 effective May 6, 2016.



Section 16a-34 to 16a-35a - Commission on Connecticut's Future. Duties, studies, reports.

Sections 16a-34, 16a-35 and 16a-35a are repealed.

(P.A. 76-215, S. 1–3; P.A. 77-614, S. 57, 58, 610; P.A. 79-610, S. 33; P.A. 81-189; P.A. 84-512, S. 1, 29, 30; P.A. 86-112, S. 1, 2; P.A. 89-362, S. 4, 5.)



Section 16a-35b - Transferred

Transferred to Chapter 578, Sec. 32-1f.






Chapter 297a - Priority Funding Areas

Section 16a-35c - Priority funding areas. Definitions. Delineation of boundaries. Review and approval.

(a) As used in this section and sections 16a-35d to 16a-35g, inclusive:

(1) “Funding” includes any form of assurance, guarantee, grant payment, credit, tax credit or other assistance, including a loan, loan guarantee, or reduction in the principal obligation of or rate of interest payable on a loan or a portion of a loan;

(2) “Growth-related project” means any project that includes (A) the acquisition of real property when the acquisition costs are in excess of two hundred thousand dollars, except the acquisition of open space for the purposes of conservation or preservation; (B) the development or improvement of real property when the development costs are in excess of two hundred thousand dollars; (C) the acquisition of public transportation equipment or facilities when the acquisition costs are in excess of two hundred thousand dollars; or (D) the authorization of each state grant, any application for which is not pending on July 1, 2006, for an amount in excess of two hundred thousand dollars, for the acquisition or development or improvement of real property or for the acquisition of public transportation equipment or facilities, except the following: (i) Projects for maintenance, repair or renovations to existing facilities, acquisition of land for telecommunications towers whose primary purpose is public safety, parks, conservation and open space, and acquisition of agricultural, conservation and historic easements; (ii) funding by the Department of Housing for any project financed with federal funds used to purchase or rehabilitate existing single or multifamily housing or projects financed with the proceeds of revenue bonds if the Commissioner of Housing determines that application of this section and sections 16a-35d and 16a-35e (I) conflicts with any provision of federal or state law applicable to the issuance or tax-exempt status of the bonds or any provision of any trust agreement between the Department of Housing and any trustee, or (II) would otherwise prohibit financing of an existing project or financing provided to cure or prevent any default under existing financing; (iii) projects that the Commissioner of Housing determines promote fair housing choice and racial and economic integration as described in section 8-37cc; (iv) projects at an existing facility needed to comply with state environmental or health laws or regulations adopted thereunder; (v) school construction projects funded by the Department of Education under chapter 173; (vi) libraries; (vii) municipally owned property or public buildings used for government purposes; and (viii) any other project, funding or other state assistance not included under subparagraphs (A) to (D), inclusive, of this subdivision;

(3) “Priority funding area” means the area of the state designated under subsection (b) of this section.

(b) The Secretary of the Office of Policy and Management, in consultation with the Commissioners of Economic and Community Development, Housing, Energy and Environmental Protection, Administrative Services, Agriculture and Transportation, the regional councils of governments in the state and any other persons or entities the secretary deems necessary, shall develop recommendations for delineation of the boundaries of priority funding areas in the state and for revisions thereafter. In making such recommendations, the secretary shall consider areas designated as regional centers, growth areas, neighborhood conservation areas and rural community centers on the state plan of conservation and development, redevelopment areas, distressed municipalities, as defined in section 32-9p, targeted investment communities, as defined in section 32-222, public investment communities, as defined in section 7-545, enterprise zones, designated by the Commissioner of Economic and Community Development under section 32-70 and corridor management areas identified in the state plan of conservation and development. The secretary shall submit the recommendations to the Continuing Legislative Committee on State Planning and Development established pursuant to section 4-60d for review when the state plan of conservation and development is submitted to such committee in accordance with section 16a-29. The committee shall report its recommendations to the General Assembly at the time said state plan is submitted to the General Assembly under section 16a-30. The boundaries shall become effective upon approval of the General Assembly.

(P.A. 05-205, S. 5; P.A. 11-51, S. 68; 11-61, S. 32; 11-80, S. 1; P.A. 13-234, S. 43; 13-247, S. 312; P.A. 14-139, S. 5.)

History: P.A. 05-205 effective July 1, 2005; P.A. 11-51 amended Subsec. (b) to replace reference to Commissioner of Public Works with reference to Commissioner of Administrative Services, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) to delete provisions re consultation with chairman of Transportation Strategy Board and re principles of Transportation Strategy Board, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-234 amended Subsec. (a) by replacing references to Commissioner of Economic and Community Development and Department of Economic and Community Development with references to Commissioner of Housing and Department of Housing, respectively, and amended Subsec. (b) by adding Commissioner of Housing to list of commissioners with which secretary must consult, effective July 1, 2013; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (b), effective January 1, 2015; P.A. 14-139 amended Subsec. (a)(2) to redefine “growth-related project” by changing project costs from in excess of $100,000 to in excess of $200,000, deleting projects for additions to existing facilities from list of exceptions and making a technical change.



Section 16a-35d - Funding of growth-related projects. Exceptions.

(a) On and after the approval of the General Assembly of the boundaries of priority funding areas under section 16a-35c, no state agency, department or institution shall provide funding for a growth-related project unless such project is located in a priority funding area.

(b) Notwithstanding the provisions of subsection (a) of this section, the head of a state department, agency or institution, with the approval of the Secretary of the Office of Policy and Management, may provide funding for a growth-related project that is not located in a priority funding area upon determination that such project is consistent with the plan of conservation and development, adopted under section 8-23, of the municipality in which such project is located and that such project (1) enhances other activities targeted by state agencies, departments and institutions to a municipality within the priority funding area, (2) is located in a distressed municipality, as defined in section 32-9, targeted investment community, as defined in section 32-222, or public investment community, as defined in section 7-545, (3) supports existing neighborhoods or communities, (4) promotes the use of mass transit, (5) provides for compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse and promotes such development patterns and land reuse, (6) creates an extreme inequity, hardship or disadvantage that clearly outweighs the benefits of locating the project in a priority funding area if such project were not funded, (7) has no reasonable alternative for the project in a priority funding area in another location, (8) must be located away from other developments due to its operation or physical characteristics, or (9) is for the reuse or redevelopment of an existing site.

(c) Not more than one year after the designation of priority funding areas, and annually thereafter, each department, agency or institution shall prepare a report that describes grants made under subsection (b) of this section and the reasons therefor.

(P.A. 05-205, S. 6.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35e - Cooperative effort to sustain village character in rural areas.

On and after the approval of the General Assembly of the boundaries of priority funding areas pursuant to section 16a-35c, each state agency, department or institution shall cooperate with municipalities to ensure that programs and activities in rural areas sustain village character.

(P.A. 05-205, S. 7.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35f - Review of regulations to coordinate management of growth-related projects in priority funding areas.

On and after the approval of the General Assembly of the boundaries of priority funding areas under section 16a-35c, each state agency and department shall review regulations adopted in accordance with the provisions of chapter 54 and modify such regulations to carry out the purpose of coordinated management of growth-related projects in priority funding areas.

(P.A. 05-205, S. 8.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35g - Review of federal projects in priority funding areas.

The Office of Policy and Management, within available appropriations, shall coordinate review of federal projects in relation to their location in priority funding areas to encourage location in urban areas pursuant to the provisions of Federal Executive Order 12072-Federal Space Management.

(P.A. 05-205, S. 9.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35h - Pilot program to identify and evaluate brownfield sites.

The Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development shall, in consultation with the Secretary of the Office of Policy and Management, establish a pilot program to identify and evaluate brownfield sites in priority funding areas designated pursuant to section 16a-35c. Said commissioners will work with state and local agencies as a coordinated team to identify all necessary permits and approvals for development, conduct outreach to solicit development proposals, and coordinate to review all requests for funding and permit approvals.

(P.A. 07-233, S. 8; P.A. 11-80, S. 1.)

History: P.A. 07-233 effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 298 - Energy Utilization and Conservation

Section 16a-35k - Legislative findings and policy.

The General Assembly finds that the state of Connecticut is severely disadvantaged by its lack of primary energy resources; that primarily as a result of past policies and tendencies, the state has become dependent upon petroleum as an energy source; that national energy policies do not preclude the recurrence of serious problems arising from this dependence during petroleum shortages; that the increase in oil prices since the 1973 oil embargo has had a major impact on the state; that the economy has suffered directly because of our dependence on petroleum and constraints upon the rate of conversion to alternatives; that other conventional sources of energy are subject to constraints involving supply, transportation, cost and environmental, health and safety considerations; and that the state must address these problems by conserving energy, increasing the efficiency of energy utilization and developing renewable energy sources. The General Assembly further finds that energy use has a profound impact on the society, economy and environment of the state, particularly in its impact on low and moderate-income households and interrelationship with population growth, high density urbanization, industrial well-being, resource utilization, technological development and social advancement, and that energy is critically important to the overall welfare and development of our society. Therefore, the General Assembly declares that it is the policy of the state of Connecticut to (1) conserve energy resources by avoiding unnecessary and wasteful consumption; (2) consume energy resources in the most efficient manner feasible; (3) develop and utilize renewable energy resources, such as solar and wind energy, to the maximum practicable extent; (4) diversify the state's energy supply mix; (5) where practicable, replace energy resources vulnerable to interruption due to circumstances beyond the state's control with those less vulnerable; (6) assist citizens and businesses in implementing measures to reduce energy consumption and costs; (7) ensure that low-income households can meet essential energy needs; (8) maintain planning and preparedness capabilities necessary to deal effectively with future energy supply interruptions; and (9) when available energy alternatives are equivalent, give preference for capacity additions first to conservation and load management. The state shall seek all possible ways to implement this policy through public education and cooperative efforts involving the federal government, regional organizations, municipal governments, other public and private organizations and concerned individuals, using all practical means and measures, including financial and technical assistance, in a manner calculated to promote the general welfare by creating and maintaining conditions under which energy can be utilized effectively and efficiently. The General Assembly further declares that it is the continuing responsibility of the state to use all means consistent with other essential considerations of state policy to improve and coordinate the plans, functions, programs and resources of the state to attain the objectives stated herein without harm to the environment, risk to health or safety or other undesirable or unintended consequences, to preserve wherever possible a society which supports a diversity and variety of individual choice, to achieve a balance between population and resource use which will permit the maintenance of adequate living standards and a sharing of life's amenities among all citizens, and to enhance the utilization of renewable resources so that the availability of nonrenewable resources can be extended to future generations. The General Assembly declares that the energy policy is essential to the preservation and enhancement of the health, safety and general welfare of the people of the state and that its implementation therefore constitutes a significant and valid public purpose for all state actions.

(P.A. 78-262, S. 1, 2; P.A. 79-449, S. 1, 7; P.A. 82-222, S. 1, 7; P.A. 92-106, S. 1.)

History: P.A. 79-449 amended section to point out constraints on conversion to alternative forms of energy, including conventional sources of energy and to include consideration of development of renewable forms of energy; P.A. 82-222 applied energy policy to diversification, energy costs and supply interruptions and to all state actions; P.A. 92-106 added a new Subdiv. (9) providing preference to conservation over other equivalent energy alternatives.

Cited. 20 CA 474.



Section 16a-35l - Review of agency policies and practices for consistency with energy policy. Reports.

Section 16a-35l is repealed.

(P.A. 79-449, S. 2, 7; P.A. 82-222, S. 6, 7.)



Section 16a-35m - Preparation of comprehensive energy plan. Report.

Section 16a-35m is repealed, effective July 1, 2003.

(P.A. 79-449, S. 3, 7; P.A. 80-482, S. 4, 40, 345, 348; P.A. 82-222, S. 2, 7; P.A. 88-21, S. 1, 3; P.A. 91-28; P.A. 92-138, S. 2; P.A. 03-140, S. 25.)



Section 16a-36 and 16a-36a - Air-conditioning in state buildings restricted; variance; regulations; report to General Assembly. Heating in state buildings restricted; variance; regulations; report to General Assembly.

Sections 16a-36 and 16a-36a are repealed, effective October 1, 2003.

(P.A. 77-257, S. 1, 2; 77-614, S. 323, 610; P.A. 81-330, S. 7, 8, 13; P.A. 82-314, S. 34, 35, 63; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-230, S. 5.)



Section 16a-37 - Use of natural gas restricted. Exemptions. Regulations.

Section 16a-37 is repealed.

(P.A. 77-333, S. 1–4; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 168, 348; P.A. 86-130.)



Section 16a-37a and 16a-37b - Relamping; retrofitting light fixtures and other retrofits in state buildings. Savings achieved through implementation of relamping; retrofitting in state buildings.

Sections 16a-37a and 16a-37b are repealed, effective October 1, 2002.

(P.A. 90-221, S. 11, 12, 15; S.A. 02-12, S. 1.)



Section 16a-37c - Shared energy savings program. Regulations.

(a) The Commissioner of Energy and Environmental Protection shall establish a program to provide incentives to agencies that achieve savings through energy conservation. The program shall allow any state agency to request from the Department of Energy and Environmental Protection a statement of the agency's energy cost savings achieved through conservation measures during the preceding fiscal year. The Department of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority, shall provide any agency with the requested statement. Based upon said statement the commissioner shall allow a portion of the energy savings accumulated during any fiscal year to be retained by the agency and used for future energy costs or energy conservation related activities. Said portion shall not be less than fifty per cent of the energy savings and shall accrue to the agency annually for a period equal to the useful life of the conservation measures.

(b) The Commissioner of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority, shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(P.A. 90-130, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-37d and 16a-37e - Plans for improving energy performance of state-funded facilities. Savings achieved through implementation of energy performance plans.

Sections 16a-37d and 16a-37e are repealed, effective October 1, 2003.

(June Sp. Sess. P.A. 91-6, S. 1, 2, 4; P.A. 93-417, S. 4, 5; P.A. 03-230, S. 5.)



Section 16a-37f - Light bulbs purchased by budgeted agencies.

A budgeted agency, as defined in section 4-69, shall only purchase replacement light bulbs which (1) are provided under an electric distribution company's customer lighting efficiency program, (2) are equivalent in energy efficiency to bulbs provided under such electric distribution company lighting efficiency program, as determined by the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Administrative Services, or (3) meet such other life-cycle cost analysis standards as the Commissioner of Energy and Environmental Protection, with the concurrence of the Commissioner of Administrative Services, may designate.

(P.A. 94-67, S. 4; P.A. 11-80, S. 1; P.A. 14-134, S. 105.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 14-134 replaced references to electric company with references to electric distribution company, effective June 6, 2014.



Section 16a-37t - Benchmarking energy and water consumption in state buildings.

(a) On or before January 1, 2014, the Department of Energy and Environmental Protection may benchmark energy and water consumption of all nonresidential buildings owned or operated by the state or any state agency with a gross floor area of ten thousand square feet or more using the United States Environmental Protection Agency's Energy Star Portfolio Manager. On or before April 1, 2014, the Department of Energy and Environmental Protection shall make public information from said Portfolio Manager for all such nonresidential buildings.

(b) On or before April 1, 2014, the department may benchmark energy and water consumption of all residential buildings owned or operated by the state or any state agency with a gross floor area of ten thousand square feet or more using the United States Environmental Protection Agency's Energy Star Portfolio Manager. On or before July 1, 2014, the department shall make public information from said Portfolio Manager for all such residential buildings.

(P.A. 13-298, S. 41.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-37u - Planning and managing energy use in state-owned and leased buildings. Reduction in energy consumption. Connection of state-owned and leased buildings to district heating and cooling systems.

(a) The Commissioner of Energy and Environmental Protection shall be responsible for planning and managing energy use in state-owned and leased buildings and shall establish a program to maximize the efficiency with which energy is utilized in such buildings. The commissioner shall exercise this authority by (1) preparing and implementing annual and long-range plans, with timetables, establishing goals for reducing state energy consumption and, based on energy audits, specific objectives for state agencies to meet any applicable performance standards; (2) coordinating federal and state energy conservation resources and activities, including but not limited to, those required to be performed by other state agencies under this chapter; and (3) monitoring energy use and costs by budgeted state agencies on a monthly basis.

(b) On or before July 1, 2012, the commissioner, in consultation with the Department of Administrative Services, shall develop a plan to reduce energy use in buildings owned or leased by the state by January 1, 2013, by at least ten per cent from its current consumption and by January 1, 2018, by an additional ten per cent. Such plan shall include, but not be limited to, (1) assessing current energy consumption for all fuels used in state-owned buildings, (2) identifying not less than one hundred such buildings with the highest aggregate energy costs in the fiscal year ending June 30, 2011, (3) establishing targets for conducting energy audits of such buildings, and (4) determining which energy efficiency measures are most cost-effective for such buildings. Such plan shall provide for the financing of such measures through the use of energy-savings performance contracting, pursuant to subsection (c) of this section, bonding or other means.

(c) Any state agency or municipality may enter into an energy-savings performance contract, as defined in section 16a-37x, with a qualified energy service provider, as defined in said section 16a-37x, to produce utility cost savings, as defined in said section 16a-37x, or operation and maintenance cost savings, as defined in said section 16a-37x. Any energy-savings measure, as defined in said section 16a-37x, implemented under such contracts shall comply with state building code and local building requirements. Any state agency or municipality may implement other capital improvements in conjunction with an energy-savings performance contract as long as the measures that are being implemented to achieve utility and operation and maintenance cost savings and other capital improvements are in the aggregate cost effective over the term of the contract.

(d) On or before January 1, 2013, and annually thereafter, the commissioner shall report, in accordance with the provisions of section 11-4a, on the status of its implementation of the plan and provide recommendations regarding energy use in state buildings to the joint standing committee of the General Assembly having cognizance of matters relating to energy. Any such report may be submitted electronically.

(e) Not later than January fifth, annually, the commissioner shall submit a report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities. The report shall (1) indicate the total number of energy audits and technical assistance audits of state-owned and leased buildings, (2) summarize the status of the energy conservation measures recommended by such audits, (3) summarize all energy conservation measures implemented during the preceding twelve months in state-owned and leased buildings which have not had such audits, (4) analyze the availability and allocation of funds to implement the measures recommended under subdivision (2) of this subsection, (5) list each budgeted agency, as defined in section 4-69, which occupies a state-owned or leased building and has not cooperated with the Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection in conducting energy and technical assistance audits of such building and implementing operational and maintenance improvements recommended by such audits and any other energy conservation measures required for such building by the Commissioner of Energy and Environmental Protection, in consultation with the Secretary of the Office of Policy and Management, (6) summarize all life-cycle cost analyses during the preceding twelve months, and summarize agency compliance with the life-cycle cost analyses, and (7) identify any state laws, regulations or procedures that impede innovative energy conservation and load management projects in state buildings. Any such report may be submitted electronically.

(f) The commissioner, in conjunction with the Department of Administrative Services, shall as soon as practicable and where cost-effective connect all state-owned buildings to a district heating and cooling system, where such heating and cooling system currently exists or where one is proposed. The commissioner, in conjunction with the Department of Administrative Services, shall prepare an annual report with the results of the progress in connecting state-owned buildings to such a heating and cooling system, the cost of such connection and any projected energy savings achieved through any such connection. The commissioner shall submit the report to the joint standing committee of the General Assembly having cognizance of matters relating to energy on or before January 1, 1993, and January first annually thereafter.

(g) The commissioner shall require each state agency to maximize its use of public service companies' energy conservation and load management programs and to provide sites in its facilities for demonstration projects of highly energy efficient equipment, provided no such demonstration project impairs the functioning of the facility.

(h) The commissioner, in consultation with the Department of Administrative Services, shall establish energy efficiency standards for building space leased by the state on or after January 1, 2013.

(P.A. 81-376, S. 1, 11; Nov. Sp. Sess. P.A. 81-13, S. 1, 3; P.A. 83-29, S. 1; 83-48, S. 1; P.A. 86-305, S. 3; P.A. 87-496, S. 74, 110; P.A. 88-220, S. 4, 11; P.A. 91-248, S. 10, 13; P.A. 92-138, S. 1; June Sp. Sess. P.A. 98-1, S. 11, 121; P.A. 03-132, S. 1; P.A. 04-236, S. 16; P.A. 11-51, S. 90; 11-80, S. 118; P.A. 13-298, S. 27; P.A. 16-173, S. 11, 12.)

History: Nov. Sp. Sess. P.A. 81-13 deleted former Subsec. (a)(4), which required secretary to report energy conservation efforts and results by October first annually to governor and general assembly and added Subsec. (c) containing more detailed provisions re required annual reports; P.A. 83-29 changed deadline for report under Subsec. (c) from October first to January fifth, annually; P.A. 83-48 added Subsec. (c)(6), requiring the secretary to include in the report summaries of life-cycle cost analyses; P.A. 86-305 deleted Subsec. (a)(4) which had provided that the secretary shall determine for each state agency and institution, the amount of and expenditures for energy use during the last-completed fiscal year and estimates of such amounts and expenditures for the current and next fiscal years, and that such information shall be included in the governor's budget document; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (c); P.A. 88-220 deleted former Subsec. (b) which contained obsolete temperature requirements for state-owned buildings, relettering Subsec. (c) as (b); P.A. 91-248 added Subsec. (b)(7) re identification of certain impediments to energy conservation in state buildings, added a new Subsec. (c) re connection of state-owned buildings to a district heating and cooling system and added Subsec. (d) re demonstration sites in state-owned facilities of highly energy efficient equipment; P.A. 92-138 amended Subsec. (c) to require connection of all state-owned buildings to a district heating and cooling system and to require report to be submitted annually; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (c), effective June 24, 1998; P.A. 03-132 amended Subsec. (b)(6) to require that report summarize agency compliance with the life-cycle cost analyses, and made technical changes for purposes of gender neutrality in Subsecs. (a) and (c); P.A. 04-236 amended Subsec. (d) to make a technical change, effective June 8, 2004; P.A. 11-80 changed “Secretary of the Office of Policy and Management” and “secretary” to “Commissioner of Energy and Environmental Protection” and “commissioner”, changed Commissioner and Department of Public Works to Commissioner and Department of Administrative Services, added new Subsec. (b) re plan to reduce energy use in state-owned or leased buildings, added new Subsec. (c) re energy-savings performance contracts, added new Subsec. (d) re report, redesignated existing Subsecs. (b) to (d) as Subsecs. (e) to (g) and added Subsec. (h) re energy efficiency standards for state-leased building space, effective July 1, 2011; P.A. 13-298 amended Subsec. (c) to replace “state or local building codes” with “state building code and local building requirements”, amended Subsecs. (d) and (e) to add provisions re electronic submission of report, and amended Subsec. (e)(5) to replace “secretary” with “Commissioner of Energy and Environmental Protection, in consultation with the Secretary of the Office of Policy and Management”, effective July 8, 2013; P.A. 16-173 amended Subsec. (a) by replacing “the” with “any applicable” and deleting “adopted under section 16a-38” in Subdiv. (1), and amended Subsec. (e) by deleting “prepared under section 16a-38” in Subdiv. (6), effective July 1, 2016.



Section 16a-37v - Pilot program for energy performance contract with a private vendor. Reports.

Section 16a-37v is repealed, effective May 8, 2013.

(P.A. 03-132, S. 4; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-5, S. 52; 13-247, S. 200.)



Section 16a-37w - Program to encourage use of biodiesel in state buildings.

The Secretary of the Office of Policy and Management shall, within available appropriations and in consultation with each state department, each constituent unit of the state system of higher education, as defined in section 10-1, the Judicial Branch and the Joint Committee on Legislative Management, establish a program designed to encourage the use of biodiesel blended heating fuel mixed from not more than ninety per cent ultra low sulfur number 2 heating oil and not less than ten per cent of biodiesel in state buildings and facilities under the custody and control of such department, unit, branch or committee. On or before January 1, 2008, the secretary shall prepare a plan for implementation of such program which shall include, but not be limited to, (1) identification of state buildings and facilities suitable for biodiesel blended heating fuel, (2) evaluation of energy efficiency and reliability of biodiesel blended heating fuel in such buildings and facilities, and (3) the availability and feasibility of exclusively using such fuels or fuel products, including agricultural products or waste yellow grease, produced in Connecticut.

(June Sp. Sess. P.A. 07-4, S. 60.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 16a-37x - Energy-savings performance contract process for state agencies and participating municipalities.

(a) As used in this section:

(1) “Energy-savings measure” means any improvement to facilities or other energy-consuming systems designed to reduce energy or water consumption and operating costs and increase the operating efficiency of facilities or systems for their appointed functions. “Energy-savings measure” includes, but is not limited to, one or more of the following:

(A) Replacement or modification of lighting and electrical components, fixtures or systems, including daylighting systems, improvements in street lighting efficiency or computer power management software;

(B) Class I renewable energy or solar thermal systems;

(C) Cogeneration systems that produce steam or forms of energy, such as heat or electricity, for use primarily within a building or complex of buildings;

(D) Automated or computerized energy control systems;

(E) Heating, ventilation or air conditioning system modifications or replacements;

(F) Indoor air quality improvements that conform to applicable building code requirements;

(G) Water-conserving fixtures, appliances and equipment or the substitution of non-water-using fixtures, appliances and equipment, or water-conserving landscape irrigation equipment;

(H) Changes in operation and maintenance practices;

(I) Replacement or modification of windows or doors; and

(J) Installation or addition of insulation.

(2) “Cost effective” means the savings resulting from energy-savings measures outweigh the costs of such measures, including, but not limited to, any financing costs, provided the payback period for any financing provided pursuant to this section is less than the functional life of the proposed energy-savings measure and the payback period for the comprehensive package of measures does not exceed twenty years.

(3) “Operation and maintenance cost savings” means a measurable decrease in operation and maintenance costs and future replacement expenditures that is a direct result of the implementation of one or more utility cost savings measures. Such savings shall be calculated in comparison with an established baseline of operation and maintenance costs.

(4) “Qualified energy service provider” means a corporation approved by the Department of Administrative Services with a record of successful energy performance contract projects experienced in the design, implementation and installation of energy efficiency and facility improvement measures, the technical capabilities to ensure such measures generate energy and operational cost savings, and the ability to secure the financing necessary to support energy savings guarantees.

(5) “Utility cost savings” means any utility expenses eliminated or avoided on a long-term basis as a result of equipment installed or modified, or services performed by a qualified energy service provider; “utility cost savings” does not include merely shifting personnel costs or similar short-term cost savings.

(6) “State agency” has the same meaning as provided in section 1-79.

(7) “Municipality” has the same meaning as provided in section 4-230.

(8) “Participating municipality” means a municipality that voluntarily takes part in the standardized energy-savings performance contract process.

(9) “Standardized energy-savings performance contract process” means standard procedures for entering into an energy-savings performance contract and standard energy-savings performance contract documents established by the Department of Energy and Environmental Protection.

(10) “Investment-grade energy audit” means a study by the qualified energy services provider selected for a particular energy-savings performance contract project which includes detailed descriptions of the improvements recommended for the project, the estimated costs of the improvements, and the utility and operations and maintenance cost savings projected to result from the recommended improvements.

(11) “Energy-savings performance contract” means a contract between the state agency or municipality and a qualified energy service provider for evaluation, recommendation and implementation of one or more energy-savings measures. An energy-savings performance contract shall be a guaranteed energy-savings performance contract, which shall include, but not be limited to, (A) the design and installation of equipment and, if applicable, operation and maintenance of any of the measures implemented; and (B) guaranteed annual savings that meet or exceed the total annual contract payments made by the state agency or municipality for such contract, including financing charges to be incurred by the state agency or municipality over the life of the contract.

(b) On or before July 1, 2012, the Commissioner of Energy and Environmental Protection, in coordination with the Energy Conservation Management Board and in consultation with the Office of Policy and Management and the Department of Administrative Services, shall, within available appropriations, establish a standardized energy-savings performance contract process for state agencies and municipalities. The standardized process shall include standard procedures for entering into an energy-savings performance contract and standard energy-savings performance contract documents, including, but not limited to, requests for qualifications, requests for proposals, investment-grade audit contracts, energy-savings performance contracts, including the form of the project savings guarantee, and project financing agreements. A municipality may use the established state standardized energy-savings performance contract process or establish its own energy-savings performance contract process.

(c) The Commissioner of Energy and Environmental Protection, in consultation with the Office of Policy and Management and the Energy Conservation Management Board, shall manage the established standardized energy-savings performance contract process and apprise state agencies and participating municipalities of opportunities to develop and finance energy-savings performance contract projects and provide technical and analytical support, including, but not limited to, (1) procurement of energy-savings performance contract services; (2) reviewing verification procedures for energy savings; and (3) assisting in the structuring and arranging of financing for energy-savings performance contract projects. The Energy Conservation Management Board, in consultation with the Office of Policy and Management, shall create promotional materials to explain the energy-savings performance contract program.

(d) The Department of Energy and Environmental Protection may fix, charge and collect fees to cover costs incurred for any administrative support and resources or services provided under this section from the state agencies and participating municipalities that use its technical support services. State agencies and participating municipalities may add the costs of these fees to the total cost of the energy-savings performance contract. All such fees shall be disclosed prior to services being rendered. Any participating municipality may opt out of the state energy-savings performance contract process rather than incur such fees. Initial administrative funding to establish and manage the energy-savings performance contracting process for state agencies and participating municipalities shall be recovered from the Energy Conservation Management Board.

(e) The standardized energy-savings performance contract process for state agencies and participating municipalities shall include requests for qualifications or requests for proposals.

(1) The Department of Administrative Services, in consultation with the Department of Energy and Environmental Protection, shall issue a request for qualifications from companies that can offer energy-savings performance contract services to create a list of qualified energy service providers. A state agency shall use the qualified list. A municipality may use the qualified list or establish its own qualification process.

(2) When reviewing requests for qualifications, the department shall consider a company's experience with (A) design, engineering, installation, maintenance and repairs associated with energy-savings performance contracts; (B) conversions to a different energy or fuel source, associated with a comprehensive energy efficiency retrofit; (C) post-installation project monitoring, data collection and reporting of savings; (D) overall project management and qualifications; (E) accessing long-term financing; (F) financial stability; (G) projects of similar size and scope; (H) in-state projects and Connecticut-based subcontractors; (I) United States Department of Energy programs; (J) professional certifications; and (K) other factors determined by the department to be relevant and appropriate.

(3) Before entering into an energy-savings performance contract pursuant to this section, a state agency or participating municipality shall issue a request for proposals from three or more qualified energy service providers. A state agency or participating municipality may award the energy-savings performance contract to the qualified energy service provider that best meets the needs of the state agency or participating municipality, which need not be the lowest cost provided. A cost-effective feasibility analysis shall be prepared in response to the request for proposals.

(4) The cost-effective feasibility analysis included in the response to the request for proposals shall serve as the selection document for purposes of selecting a qualified energy service provider to engage in final contract negotiations. Factors to be included in selecting among the qualified energy service providers shall include, but not be limited to, (A) contract terms, (B) comprehensiveness of the proposal, (C) financial stability of the provider, (D) comprehensiveness of cost savings measures, (E) experience and quality of technical approach, and (F) overall benefits to the state agency or municipality.

(f) One qualified energy service provider selected as a result of the request for proposals set forth in subsection (e) of this section shall prepare an investment-grade audit, which, upon acceptance, shall be part of the final energy-savings performance contract entered into by the state agency or participating municipality. Such investment-grade energy audit shall include estimates of the amounts by which utility cost savings and operation and maintenance cost savings would increase and estimates of all costs of such utility cost savings measures or energy-savings measures, including, but not limited to, (1) itemized costs of design, (2) engineering, (3) equipment, (4) materials, (5) installation, (6) maintenance, (7) repairs, and (8) debt service. The qualified energy service provider and the state agency or participating municipality shall agree on the cost of the investment-grade audit before it is conducted. If, after preparation of the investment-grade audit, the state agency or participating municipality decides not to execute an energy-savings performance contract and the costs and benefits described in the investment-grade audit are not materially different from those described in the cost-effective feasibility analysis submitted in response to the request for proposals, the state agency or participating municipality shall pay the costs incurred in preparing such investment-grade audit. In all other instances, the costs of the investment-grade audit shall be deemed part of the costs of the energy-savings performance contract.

(g) The guidelines adopted pursuant to this section may require that the cost savings projected by the qualified provider be reviewed by a professional engineer licensed in this state who has a minimum of three years experience in energy calculation and review, is not an officer or employee of a qualified provider for the contract under review, and is not otherwise associated with the contract. In conducting the review, the engineer shall focus primarily on the proposed improvements from an engineering perspective, the methodology and calculations related to cost savings, increases in revenue, and, if applicable, efficiency or accuracy of metering equipment. An engineer who reviews a contract shall maintain the confidentiality of any proprietary information the engineer acquires while reviewing the contract.

(h) A municipality may use funds designated for operating and capital expenditures or utilities for any energy-savings performance contract, including, but not limited to, contracts entered into pursuant to this section.

(i) A guaranteed energy-savings performance contract may provide for financing, including tax exempt financing, by a third party. The contract for third-party financing may be separate from the energy-savings performance contract. A state agency or participating municipality may use designated funds, bonds, lease purchase agreements or master lease for any energy-savings performance contracts, provided its use is consistent with the purpose of the appropriation.

(j) Each energy-savings performance contract shall provide that all payments between parties, except obligations on termination of the contract before its expiration, shall be made over time and the objective of such energy-savings performance contracts is implementation of cost savings measures and energy and operational cost savings.

(k) An energy-savings performance contract, and payments provided thereunder, may extend beyond the fiscal year in which the energy-savings performance contract became effective, subject to appropriation of moneys, if required by law, for costs incurred in future fiscal years. The energy-savings performance contract may extend for a term not to exceed twenty years. The allowable length of the contract may also reflect the useful life of the cost savings measures. An energy-savings performance contract may provide for payments over a period not to exceed deadlines specified in the energy-savings performance contract from the date of the final installation of the cost savings measures.

(l) The energy-savings performance contract may provide that reconciliation of the amounts owed under the energy-savings performance contract shall occur in a period beyond one year with final reconciliation occurring within the term of the energy-savings performance contract. An energy-savings performance contract shall include contingency provisions in the event that actual savings do not meet predicted savings.

(m) The energy-savings performance contract shall require the qualified energy service provider to provide to the state agency or participating municipality an annual reconciliation of the guaranteed energy cost savings. If the reconciliation reveals a shortfall in annual energy cost savings, the qualified energy service provider shall make payment to the state agency or participating municipality in the amount of the shortfall. If the reconciliation reveals an excess in annual energy cost savings, the excess savings shall remain with the state agency or municipality, and shall not be used to cover potential energy cost savings shortages in subsequent years or actual energy cost savings shortages in previous contract years.

(n) During the term of each energy performance contract, the qualified energy service provider shall monitor the reductions in energy consumption and cost savings attributable to the cost savings measures installed pursuant to the energy-savings performance contract and shall, not less than annually, prepare and provide a report to the state agency or participating municipality documenting the performance of the cost savings measures to the state agency or participating municipality. The report shall adhere to the most current version of the International Performance Measurement and Verification Protocol.

(o) The qualified energy service provider and state agency or participating municipality may agree to modify savings calculations based on any of the following:

(1) Subsequent material change to the baseline energy consumption identified at the beginning of the energy-savings performance contract;

(2) Changes in the number of days in the utility billing cycle;

(3) Changes in the total square footage of the building;

(4) Changes in the operational schedule of the facility;

(5) Changes in facility temperature;

(6) Material change in the weather;

(7) Material changes in the amount of equipment or lighting used at the facility; or

(8) Any other change which reasonably would be expected to modify energy use or energy costs.

(p) Any state agency or participating municipality that enters into an energy-savings performance contract pursuant to this section shall report the name of the project, the project host, the investment on the project and the expected energy savings to the Office of Policy and Management and the Department of Energy and Environmental Protection. Such reporting shall be done at the same time that the energy-savings performance contract is executed.

(q) A state agency or participating municipality may direct savings realized under the energy-savings performance contract to contract payment and other required expenses and may, when practicable, reinvest savings beyond that required for contract payment and other required expenses into additional energy-savings measures.

(P.A. 11-80, S. 123; P.A. 16-173, S. 3.)

History: P.A. 11-80 effective July 1, 2011; P.A. 16-173 redefined “cost effective” in Subsec. (a)(2), effective June 7, 2016.



Section 16a-38 - Energy performance standards and life-cycle cost analyses for state buildings.

(a) As used in this section, subsection (e) of section 4b-23 and sections 16a-38a and 16a-38b, unless the context otherwise requires: (1) “Major capital project” means the construction or renovation of a major facility; (2) “major facility” means any building owned by the state or constructed or renovated wholly or partly with state funds, including a state-financed housing project, which is used or intended to be used as a school or which has ten thousand or more gross square feet, or any other building so owned, constructed or renovated which is designated a major facility by the Commissioner of Administrative Services; (3) “renovation” means additions, alterations or repairs to a major facility which the Commissioner of Administrative Services finds will have a substantial effect upon the energy consumption of the facility; (4) “life-cycle cost” means the cost, as determined by the methodology identified in the National Institute of Standards and Technology's special publication 544 and interagency report 80-2040, available as set forth in the Code of Federal Regulations, Title 15, Part 230, of a major facility including the initial cost of its construction or renovation, the marginal cost of future energy capacity, the cost of the energy consumed by the facility over its expected useful life or, in the case of a leased facility, over the remaining term of the lease, and the cost of operating and maintaining the facility as such cost affects energy consumption; (5) “energy performance standard” means a rate of energy consumption which is the minimum practically achievable, on a life-cycle cost basis, by adjusting maintenance or operating procedures, modifying a building's equipment or structure and utilizing renewable sources of energy; (6) “energy audit” means an evaluation of, recommendations for and improvements of the energy consumption characteristics of all passive, active and operational energy systems and components by demand and type of energy used including the internal energy load imposed on a building by its occupants, equipment and components, and the external energy load imposed on a building by the climatic conditions at its location; (7) “renewable sources of energy” means energy from direct solar radiation, wind, water, geothermal sources, wood and other forms of biomass; (8) “cost effective” means that savings exceed cost over a ten-year period; (9) “state agency” means any department, board, commission, institution, or other agency of this state; and (10) “covered products” means the consumer products set forth as covered products in the Energy Policy and Conservation Act, 42 USC 6292.

(b) The Commissioner of Economic and Community Development and the Commissioner of Energy and Environmental Protection shall jointly establish and publish energy performance standards for buildings constructed as part of state-owned and state-financed housing projects and establish standards for life-cycle cost analyses for such projects. In establishing such standards, the commissioners shall consider (1) the coordination, positioning and solar orientation of the project on its situs, (2) the amount of glazing, degree of sun shading and direction of exposure, (3) the levels of insulation incorporated into the design, (4) the variable occupancy and operating conditions of the facility, (5) all architectural features which affect energy consumption, and (6) the design and location of all heating, cooling, hot water and electrical systems.

(c) A life-cycle cost analysis of a major capital project prepared for the Department of Housing shall be reviewed by the Commissioner of Economic and Community Development and the Commissioner of Energy and Environmental Protection to determine if such analysis is in compliance with the life-cycle cost analyses standards established for such project under subsection (b) of this section.

(d) Each state agency preparing a life-cycle cost analysis under this section shall submit a summary of the analysis to the Commissioner of Energy and Environmental Protection.

(P.A. 77-597, S. 1; 77-614, S. 19, 73, 587, 610; P.A. 79-205; 79-496, S. 1, 5; P.A. 80-443, S. 2, 3; 80-483, S. 68, 186; P.A. 81-376, S. 2, 11; P.A. 83-48, S. 2; P.A. 87-496, S. 75, 110; P.A. 89-140; P.A. 93-30, S. 7, 14; 93-417, S. 1, 5; P.A. 94-67, S. 1; P.A. 95-250, S. 1; 95-346, S. 3, 4; P.A. 96-211, S. 1, 5, 6; P.A. 99-152, S. 2; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; P.A. 16-173, S. 4.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management and commissioner of public works with commissioner of administrative services; P.A. 79-205 included state-financed housing projects in definition of “major facility” in Subsec. (a); P.A. 79-496 changed square foot requirement for consideration as major facility from 25,000 to 10,000 square feet and defined “life-cycle cost”, “energy performance goal”, “energy audit” and “renewable sources of energy” in Subsec. (a), included provisions re energy performance goals in Subsec. (b) and rewrote provisions re life-cycle cost analyses, inserted new Subsec. (d) re alternative energy systems in design proposals and relettered former Subsecs. (d) and (e) accordingly; P.A. 80-443 added exception in Subsec. (b), replaced “alternative” energy systems with “differing” systems in Subsec. (d) and added provision re computer or analytical modeling and added Subsecs. (g) and (h); P.A. 80-483 made technical correction in Subsec. (f) for clarity; P.A. 81-376 substituted “energy performance standard” for “energy performance goal”; P.A. 83-48 added Subsec. (i), requiring agencies to submit life-cycle cost analyses summaries to secretary of the office of policy and management; P.A. 87-496 substituted “public works” for “administrative services” commissioner throughout section and deleted obsolete date reference in Subsec. (b); P.A. 89-140 added the marginal cost of future energy capacity in definition of life-cycle cost in Subsec. (a)(4); P.A. 93-30 substituted “commissioner of public works” for “commissioner of administrative services” in Subsec. (a), effective July 1, 1993; P.A. 93-417 amended Subsec. (a) by changing commissioner from administrative services to public works in Subdiv. (3), adding determination method for life-cycle cost, adding new Subdiv. (8) defining “cost effective” and renumbering Subdiv. (8) as (9), amended Subsec. (b) by changing Subsec. reference from (g) to (f), changing application of Subparas. from life-cycle cost analyses to energy performance standards, changing glass to glazing, changing amount to levels regarding insulation, changing energy consumption of all systems to design and location of certain systems, deleting provision requiring debt service cost information, adding cost of energy and salvage value requirements, and deleting provision regarding location and orientation of proposed buildings, amended Subsec. (c) by changing timing from commencing project to obtaining preliminary design approval, adding Subdiv. designations, new Subdiv. (1) regarding project standards and provision regarding office of policy and management in Subdiv. (3), amended Subsec. (d) by deleting requirement that one system be supplied by renewable energy sources and adding reference to passive features, amended Subsec. (e) by deleting reference to Subsec. (b)(2) and adding provision regarding life-cycle cost analyses for other projects, deleted Subsec. (f), relettered Subsecs. (g) to (i) as (f) to (h), amended Subsec. (f) by adding “jointly” and “buildings constructed as part of”, amended Subsec. (g) by adding “and the secretary of the office of policy and management” and changing Subsec. reference from (g) to (f), effective October 1, 1993, and applicable to design proposals for major capital projects commenced after October 1, 1993; P.A. 94-67 amended Subsec. (a) by adding definition of “covered products”, amended Subsec. (b) by moving provision re energy performance standards for buildings to new Subsec. (i), adding requirement of publishing life-cycle cost analyses standards for buildings, adding Subdiv. (2) re life-cycle cost analyses for equipment and appliances, and moving considerations for energy performance standards for buildings to Subsec. (f) and new Subsec. (i), added Subsec. (j) re energy performance standards for equipment and appliances and added Subsec. (k) re implementation of standards for equipment and appliances; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-346 amended Subsec. (j) by adding reference to federal regulations and “without limitation”, effective July 1, 1995; P.A. 99-152 amended Subsec. (c) by revising life-cycle cost requirement for an agency to obtain preliminary design approval for a major capital project; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-173 deleted former Subsecs. (b) to (e) re life-cycle cost analyses and major capital projects, redesignated existing Subsec. (f) re energy performance standards as Subsec. (b), redesignated existing Subsec. (g) re life-cycle cost analysis of major capital project as Subsec. (c) and amended same by deleting “Notwithstanding any provision in this section concerning the review of life-cycle cost analyses by the Commissioner of Administrative Services” and making conforming changes, redesignated existing Subsec. (h) re submission of life-cycle cost analysis summary as Subsec. (d), and deleted former Subsecs. (i) to (k) re energy performance standards and life-cycle costs analysis standards, effective July 1, 2016.

See Sec. 16a-38i re reduction of energy use.



Section 16a-38a - Energy audits and retrofitting of state buildings. Energy efficiency maintenance program.

(a) The Commissioner of Administrative Services shall conduct an energy audit of all buildings owned by the state to determine the energy conservation and energy consumption characteristics of such buildings. Such energy audits shall be conducted in cooperation with the state department, agency, board or commission occupying such building. Such energy audits shall be conducted in accordance with guidelines established under the “National Energy Conservation Policy Act”, Public Law 95-619, 92 Stat. 3206 (1978), as amended from time to time, and with the following schedule: (1) Preliminary energy audits of all buildings owned or leased by the state shall be completed within one year after July 1, 1979. The results from such preliminary audits shall be used to set priorities for subsequent audits. (2) Subsequent energy audits based on the priorities established in accordance with subdivision (1) of this subsection, shall be initiated at a rate of at least twenty per cent of total building floor space per year. Each audit procedure shall be completed within two years of its initiation.

(b) (1) The Commissioner of Administrative Services shall review and evaluate the energy audits completed in accordance with this section and shall, within six months, recommend to the Commissioner of Energy and Environmental Protection buildings for cost effective retrofit measures to enable such buildings to attain any applicable energy performance standards. (2) It shall be a goal that beginning not later than July 1, 1982, work to retrofit at least twenty per cent of the total floor area of existing state-owned buildings for energy conservation shall be commenced in each fiscal year. Where technically feasible, renewable sources of energy shall be used for space heating and cooling, domestic hot water and other applications. (3) It shall be a goal that not later than June 30, 1991, all state-owned buildings be the subject of such energy conservation and renewable energy retrofit measures as will enable them to meet any applicable energy performance standards.

(c) The Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection shall jointly develop and publish guidelines applicable to all state agencies for an energy efficiency maintenance program for all state-owned buildings. The program shall include, but not be limited to, annually inspecting, testing and tuning fossil fuel burning equipment utilized for space heating or the production of steam or hot water for process uses. All agencies shall cooperate in implementing such maintenance program.

(P.A. 79-496, S. 2, 5; P.A. 81-376, S. 3, 11; P.A. 87-496, S. 76, 110; P.A. 03-230, S. 1; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; P.A. 16-173, S. 13.)

History: P.A. 81-376 substituted “energy performance standards” for “energy performance goals” in Subsecs. (b) and (c), required commissioner to recommend to secretary, rather than select, buildings for retrofit measures in Subsec. (b), required commissioner to jointly develop guidelines with secretary for program under Subsec. (c), rather than in consultation with secretary, and set forth scope of program under Subsec. (c); P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 03-230 deleted former Subsec. (c) re preference for leasing buildings that meet energy performance standards, transferring provisions to Sec. 16a-38h(b), and redesignated existing Subsec. (d) as new Subsec. (c); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-173 amended Subsec. (b) by replacing “the” with “any applicable” and deleting “established under subdivision (1) of subsection (b) of section 16a-38” in Subdiv. (1), and by replacing “the” with “any applicable” and deleting “established in accordance with subdivision (1) of subsection (b) of section 16a-38” in Subdiv. (3), effective July 1, 2016.

See Sec. 4b-23 for responsibilities of Secretary of the Office of Policy and Management concerning recommended retrofit measures.



Section 16a-38b - Achievement of energy performance standards.

The Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection shall take such actions as may be necessary or appropriate to enable all state facilities to meet any applicable energy performance standards.

(P.A. 79-496, S. 4, 5; P.A. 81-376, S. 4, 11; P.A. 87-496, S. 77, 110; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; P.A. 16-173, S. 14.)

History: P.A. 81-376 substituted “energy performance standards” for “energy performance goals” and eliminated requirement of annual report by commissioner; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-173 replaced “the” with “any applicable” and deleted “established in accordance with subdivision (1) of subsection (b) of section 16a-38” in provision re energy performance standards, effective July 1, 2016.



Section 16a-38c - Program to maximize efficiency of energy use in state buildings.

Section 16a-38c is repealed.

(P.A. 79-462, S. 2; P.A. 81-376, S. 8, 11.)



Section 16a-38d - Energy conservation projects: Definitions.

As used in this section and sections 16a-38e to 16a-38g, inclusive:

(1) “Agency” means an agency, department, board, institution or commission, other than the State Bond Commission, of the state or any of its political subdivisions or an agency or instrumentality of a special governmental authority created by the state or any of its political subdivisions.

(2) “Agency decision” means any decision required to be made, or any other action required to be taken, by any agency with respect to any energy saving capital project.

(3) “Commissioner” means the Commissioner of Administrative Services.

(4) “Energy-saving capital project” means any capital project for the purpose of adopting energy conservation measures in a state building.

(P.A. 80-265, S. 1; P.A. 87-496, S. 78, 110; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

History: P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subdiv. (3); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subdiv. (3), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subdiv. (3), effective July 1, 2013.



Section 16a-38e - Designation of priority energy projects. Regulations. Criteria. Report.

(a) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for use by said commissioner in designating certain energy-saving capital projects as priority energy projects. Any agency of the state may apply to the commissioner for such designation with respect to an energy-saving capital project. The commissioner shall, within ninety days after an application is received by him, either make or refuse to make such designation.

(b) In determining whether to make such designation, the commissioner shall consider among other things the extent to which such project would conserve energy, the time that would normally be required to obtain all necessary agency decisions, the adverse effects of delay in the completion of such project, comments received concerning such project and the extent to which the project has been assessed in terms of cost effectiveness and energy efficiency.

(c) On or before February 1, 1992, each commissioner of a state agency, as defined in section 4-166, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to energy and public utilities listing the projects initiated pursuant to subsection (a) of this section.

(P.A. 80-265, S. 2; P.A. 91-248, S. 9, 13.)

History: P.A. 91-248 added a new Subsec. (c) re submittal of a report to energy and public utilities committee on energy efficiency projects in state buildings.



Section 16a-38f - Agency decision outlines.

Any agency having authority to make any agency decision with respect to an energy-saving capital project which has been designated as a priority energy project shall provide the commissioner with a decision outline within thirty days after such designation. Such decision outline shall include a statement of necessary actions to be taken by such agency, a schedule for completing such actions and a list of actions required of the agency of the state which requested the designation.

(P.A. 80-265, S. 3.)



Section 16a-38g - Decision schedule.

(a) The commissioner shall issue a decision schedule for each priority energy project within sixty days after his designation. Such decision schedule shall state the order in which agency decisions are to be made and where feasible shall provide for concurrent review of applications and joint agency hearings. Notwithstanding any general statute or special act to the contrary, such decision schedule shall provide, whenever deemed in the best interests of the state by said commissioner, for the completion of all agency decisions within one year or less from the date of its issuance.

(b) Notwithstanding the provisions of any general statutes or special act to the contrary, if the time limit set forth in the decision schedule for an agency decision has elapsed and such decision has not been made, it shall be deemed to have been made in favor of the project unless the commissioner waives or grants an extension of such time limit.

(P.A. 80-265, S. 4.)



Section 16a-38h - Buildings leased to state. Energy requirements.

(a) On and after July 1, 1984, the Department of Administrative Services may not execute a new lease for use by the state of any building having ten thousand or more gross square feet and which is not occupied or possessed by the state at the time of execution of the lease unless (1) the owner or agent of the owner of the building (A) has had an energy audit conducted for the building, (B) has implemented the operational and maintenance improvements recommended by the energy audit, and (C) agrees in the lease to maintain such improvements, (2) energy consumption data are obtained for the two years preceding execution of the lease or the life of the building, whichever is shorter, (3) the building has a certificate of occupancy and no uncorrected violations of the State Building Code adopted under section 29-252 and the applicable municipal housing code, and (4) an efficiency test for the building's boiler has been conducted.

(b) In selecting buildings to lease for state use, the Commissioner of Administrative Services shall give preference to buildings which meet any applicable energy performance standards, including buildings which use solar heating and cooling equipment or other renewable energy sources and which otherwise minimize life-cycle costs.

(P.A. 83-58; P.A. 87-496, S. 79, 110; P.A. 03-230, S. 2; P.A. 11-51, S. 44; P.A. 16-173, S. 15.)

History: P.A. 87-496 substituted “public works” for “administrative services” department; P.A. 03-230 designated existing provisions as Subsec. (a) and added provisions formerly found in Sec. 16a-38a as Subsec. (b) re leasing of energy efficient buildings; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011; P.A. 16-173 amended Subsec. (b) by adding “any applicable” and deleting “established in accordance with subdivision (1) of subsection (b) of section 16a-38”, effective July 1, 2016.



Section 16a-38i - Reduction of energy use in state buildings.

(a) The energy performance standards established by the Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection shall require that the Commissioner of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection, establish a process for calculating annually, from currently available data, the average energy use per square foot in state buildings.

(b) In accordance with section 16a-37u, the Commissioner of Energy and Environmental Protection shall (1) implement a system requiring all state agencies to use the process established by the Department of Administrative Services to annually calculate energy use, (2) establish one or more thresholds of acceptability for energy use in state buildings, and (3) (A) reduce energy use, on a cost-effective life-cycle basis and within available fiscal resources as determined by the Commissioner of Energy and Environmental Protection, in those buildings under the care and control of the Department of Administrative Services which do not meet such thresholds, and (B) assist other agencies in reducing energy use, on a cost-effective life-cycle basis and within available fiscal resources as determined by the Commissioner of Energy and Environmental Protection, in those buildings under their care and control which do not meet the applicable thresholds.

(P.A. 90-219, S. 2; June 18 Sp. Sess. P.A. 97-11, S. 35, 65; P.A. 03-230, S. 3; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; P.A. 16-173, S. 16.)

History: June 18 Sp. Sess. P.A. 97-11 deleted mandated reductions in energy use in state buildings, inserted Subdiv. designators, and added requirements that the Commissioner of Public Works, in consultation with Secretary of the Office of Policy and Management, annually calculate energy use in state buildings, establish thresholds of acceptability for energy use in state buildings and reduce or assist agencies in reducing energy use, effective July 1, 1997; P.A. 03-230 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to substitute “establish a process for calculating” for “calculate”, and amended Subsec. (b) to add “In accordance with section 16a-37u”, require the secretary to implement a system re annual calculation of energy use and make technical changes; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 16-173 amended Subsec. (a) by deleting “pursuant to section 16a-38”, effective July 1, 2016.



Section 16a-38j - Equipment for use in state buildings; criteria established by regulations.

The Department of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, establishing criteria to be used by each state agency in selecting equipment for use in state buildings. Such criteria shall include a life-cycle cost analysis. Such criteria for equipment for which energy performance standards have been established shall include such energy performance standards.

(P.A. 91-248, S. 11, 13; P.A. 93-417, S. 2; P.A. 94-67, S. 2; P.A. 99-152, S. 1; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; P.A. 16-173, S. 17.)

History: P.A. 93-417 made no changes; P.A. 94-67 added provision re energy performance standards; P.A. 99-152 deleted provisions describing the required life-cycle cost analysis; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2013; P.A. 16-173 deleted “pursuant to subsection (j) of section 16a-38”, effective July 1, 2016.



Section 16a-38k - Building construction standards for new construction or renovation of certain state facilities. Regulations. Exemptions.

(a) Notwithstanding any provision of the general statutes, any (1) new construction of a state facility that is projected to cost five million dollars, or more, and for which all budgeted project bond funds are allocated by the State Bond Commission on or after January 1, 2008, (2) renovation of a state facility that is projected to cost two million dollars or more, of which two million dollars or more is state funding, approved and funded on or after January 1, 2008, (3) new construction of a facility that is projected to cost five million dollars, or more, of which two million dollars or more is state funding, and is authorized by the General Assembly pursuant to chapter 173 on or after January 1, 2009, and (4) renovation of a public school facility as defined in subdivision (18) of section 10-282 that is projected to cost two million dollars or more, of which two million dollars or more is state funding, and is authorized by the General Assembly pursuant to chapter 173 on or after January 1, 2009, shall comply with the regulations described in subsection (b) of this section until the regulations described in subsection (c) of this section are adopted. The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Administrative Services and the Institute for Sustainable Energy, shall exempt any facility from complying with the regulations adopted pursuant to subsection (b) or (c) of this section if the Commissioner of Energy and Environmental Protection, in consultation with the Secretary of the Office of Policy and Management, finds, in a written analysis, that the measures needed to comply with the building construction standards are not cost effective, as defined in subdivision (8) of subsection (a) of section 16a-38. Nothing in this section shall be construed to require the redesign of any new construction of a state facility that is designed in accordance with the silver building rating of the Leadership in Energy and Environmental Design's rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, or an equivalent standard, including, but not limited to, a two-globe rating in the Green Globes USA design program, provided the design for such facility was initiated or completed prior to the adoption of the regulations described in subsection (b) of this section. For purposes of subdivisions (1) and (2) of this subsection, a state facility shall not include a salt shed, parking garage or any type of maintenance facility, provided such shed, garage or facility has incorporated best energy efficiency standards to the extent economically feasible.

(b) Not later than January 1, 2007, the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, to adopt state building construction standards that are consistent with or exceed the silver building rating of the Leadership in Energy and Environmental Design's rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, including energy standards that exceed those set forth in the 2004 edition of the American Society of Heating, Ventilating and Air Conditioning Engineers (ASHRAE) Standard 90.1 by not less than twenty per cent, or an equivalent standard, including, but not limited to, a two-globe rating in the Green Globes USA design program, and thereafter update such regulations as the Commissioner of Energy and Environmental Protection deems necessary.

(c) Not later than January 1, 2015, the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with chapter 54, to adopt state building construction standards for facilities described in subsection (a) of this section that achieve at least seventy-five points on the United States Environmental Protection Agency's national energy performance rating system, as determined by said agency's Energy Star Target Finder tool. Such regulations shall include a standard for inclusion of electric vehicle charging stations. The Commissioner of Energy and Environmental Protection may update such regulations as the commissioner deems necessary.

(d) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Administrative Services and the Institute for Sustainable Energy, shall exempt any facility from complying with the regulations adopted pursuant to subsection (c) of this section if such facility cannot be defined as an eligible building type, as determined by the Energy Star Target Finder tool. Any such exempt facility shall exceed the energy building construction standards set forth in the 2007 edition of the American Society of Heating, Ventilating and Air Conditioning Engineers (ASHRAE) Standard 90.1 by not less than twenty per cent, or adhere to the current State Building Code, whichever is more stringent.

(P.A. 06-187, S. 70; P.A. 07-213, S. 5; 07-242, S. 10; 07-249, S. 15; P.A. 11-51, S. 112; 11-80, S. 1, 46; P.A. 13-247, S. 200; P.A. 14-94, S. 19; 14-199, S. 5.)

History: P.A. 07-213 amended Subsec. (a) to replace “is approved and funded” with “for which all budgeted project bond funds are allocated by the State Bond Commissioner”, add provisions re compliance with silver building rating of the Leadership in Energy and Environmental Design's rating system for new commercial construction and major renovation projects and revise provisions re regulations, and amended Subsec. (b) to replace “building construction standards” with “state building construction standards”, effective July 10, 2007; P.A. 07-242 amended Subsec. (a) to delete exception for salt sheds, parking garages, maintenance facilities or school construction, provide that $2,000,000 or more be state funding and change date of approval and funding from on or after January 1, 2007, to on or after January 1, 2008, in newly designated Subdiv. (1), add Subdivs. (2) to (4), and charge Institute for Sustainable Energy with task of determining whether compliance cost outweighs the benefits, and amended Subsec. (b) to include energy standards that exceed the ASHRAE standard by at least 20%, effective January 1, 2008; P.A. 07-249 amended Subsec. (a) to delete provision in Subdiv. (1) re projects that use $2,000,000 or more in state funding, to require Secretary of the Office of Policy and Management to consult with Institute for Sustainable Energy re exemptions for facilities from regulations and to require that exemption be based on written cost analysis by the secretary, instead of the institute, effective January 1, 2008; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Construction Services” and amended Subsec. (b) to delete requirement to consult with Commissioner of Public Safety re regulations, effective July 1, 2011; P.A. 11-80 amended Subsec. (b) to change references to Secretary of the Office of Policy and Management to “Commissioner of Energy and Environmental Protection” and to delete “Commissioner of Environmental Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 14-94 amended Subsec. (a) by adding provisions requiring Commissioner of Energy and Environmental Protection to consult with Secretary of the Office of Policy and Management re cost effectiveness of complying with building construction standards, added Subsecs. (c) and (d) re state building construction standards and exemptions, respectively, and made technical and conforming changes; P.A. 14-199 amended Subsec. (a) to add provision excluding salt sheds, parking garages and maintenance facilities from provisions of Subdivs. (1) and (2), effective June 12, 2014.



Section 16a-38l - Management of energy use in state buildings. Strategic plan.

(a) Notwithstanding any provisions of the general statutes, the Department of Energy and Environmental Protection, in consultation with the Department of Administrative Services, shall develop a strategic plan to improve the management of energy use in state facilities. Such plan shall include, but not be limited to: (1) A detailed description of the manner in which initiatives that make investments in energy efficiency, demand and load response, distributed generation, renewable energy and combined heat and power will be implemented; (2) options for having state agencies and institutions pursue competitive electric supply options through an integrated energy purchasing program; and (3) an outline of potential near-term budgetary savings targets that can be achieved through the implementation of said plan.

(b) Any savings achieved through the implementation of said plan shall be allocated as follows: (1) Seventy-five per cent shall be retained by electric ratepayers, and (2) twenty-five per cent shall be divided equally between (A) reinvestment into energy efficiency programs in state buildings, and (B) investment into energy efficiency programs and technologies on behalf of participants of energy assistance programs administered by the Department of Social Services. Any reinvestments or investments made in programs pursuant to this section shall be paid through the systems benefits charge.

(c) To carry out the purposes of this section, the Department of Energy and Environmental Protection may perform all acts necessary for the negotiation, execution and administration of any contract that is reasonably incidental to and furthers the needs of the state and the purposes of this section. The Department of Energy and Environmental Protection may also retain the services of a third party entity possessing the requisite managerial, technical and financial capacity, to perform some or all of the duties necessary to implement the provisions of said plan.

(d) Any costs incurred by the state in complying with the provisions of this section shall be paid from annual state appropriations.

(P.A. 07-242, S. 101; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; 13-298, S. 28.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (a), effective July 1, 2013; P.A. 13-298 amended Subsec. (b) to delete provision re approval of strategic plan by Connecticut Energy Advisory Board and to make a technical change, effective July 8, 2013.



Section 16a-38m - Bond authorization for energy services projects or renewable energy or combined heat and power projects in state buildings.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirteen million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of funding any energy services project that results in increased efficiency measures in state buildings pursuant to section 16a-38l, or for any renewable energy or combined heat and power project in state buildings.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 73; P.A. 10-44, S. 31; P.A. 11-51, S. 90; 11-57, S. 68.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $30,000,000 to $13,000,000, effective July 1, 2010; P.A. 11-57 amended Subsec. (b) to change “Department of Public Works” to “Department of Energy and Environmental Protection”, to delete provision re application of public or private incentives and to add as purpose any renewable energy or combined heat and power project in state buildings, effective July 1, 2011.



Section 16a-38n - Clean and distributive generation grant program.

Section 16a-38n is repealed, effective July 1, 2011.

(P.A. 07-242, S. 108; P.A. 11-57, S. 116; 11-80, S. 1, 131.)



Section 16a-38o - Bond authorization for energy services projects or renewable energy or combined heat and power projects in state buildings.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate fifteen million eight hundred ninety-eight thousand eight hundred dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of funding any energy services project that results in increased efficiency measures in state buildings pursuant to section 16a-38l, or for any renewable energy or combined heat and power project in state buildings.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 109; P.A. 10-44, S. 32; P.A. 11-57, S. 69; 11-80, S. 1; May Sp. Sess. P.A. 16-4, S. 248.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $50,000,000 to $20,000,000, effective July 1, 2010; P.A. 11-57 amended Subsec. (b) to change “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, to remove reference to repealed Sec. 16a-38n and to add as purpose the funding of energy services projects or renewable energy or combined heat and power projects in state buildings, effective July 1, 2011; May Sp. Sess. P.A. 16-4 amended Subsec. (a) by decreasing aggregate authorization from $20,000,000 to $15,898,800 and making a technical change, effective July 1, 2016.



Section 16a-38p - Bond authorization for energy services projects or renewable energy or combined heat and power projects in state buildings.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate ten million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection, for the purpose of funding any energy services project that results in increased efficiency measures in state buildings pursuant to section 16a-38l, or for any renewable energy or combined heat and power project in state buildings.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 121; June Sp. Sess. P.A. 07-4, S. 64; P.A. 10-44, S. 33; P.A. 11-57, S. 70; 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to add that eligible state buildings may be “in the process of becoming LEED silver rating certified or receive a two-globe rating in the Green Globes USA design program or in the process of receiving a two-globe rating in the Green Globes USA design program”, effective July 1, 2007; P.A. 10-44 amended Subsec. (a) to decrease aggregate authorization from $30,000,000 to $10,000,000, effective July 1, 2010; P.A. 11-57 amended Subsec. (b) to change “Connecticut Innovations, Incorporated” to “Department of Energy and Environmental Protection”, and to change purpose of funding from projects funded under Sec. 16-245n for LEED-certified buildings or Green Globes USA design program to any energy services project or renewable energy or combined heat and power project in state buildings, effective July 1, 2011.



Section 16a-38q - Eligible photovoltaic contractors under solar photovoltaic rebate program.

(a) The administrator of a solar photovoltaic rebate program funded in whole or in part, pursuant to section 16-245n, shall deem the holder of an E-1 or E-2 electrical license issued pursuant to chapter 393 an eligible photovoltaic contractor under such program if such license holder is qualified by experience or training in photovoltaic system siting, design and electrical services. For purposes of this subsection, a license holder is qualified by experience or training in photovoltaic system siting, design and electrical services if such license holder has (1) completed either (A) a photovoltaic installation training course, or (B) received manufacturer certification regarding the photovoltaic products to be installed by the license holder under such program, and (2) (A) has completed one or more photovoltaic installations as a lead installer or as a subcontractor, which installations may be grid-tied photovoltaic systems installed at such license holder's residence or business, (B) has been the on-site supervisor for one or more photovoltaic system installations, or (C) has completed not less than seven photovoltaic system installations as an apprentice.

(b) Nothing in this section shall exempt the holder of an E-1 or E-2 license issued pursuant to chapter 393 from insurance or inspection requirements of a solar photovoltaic rebate program that is subject to the provisions of subsection (a) of this section.

(P.A. 10-80, S. 1.)

History: P.A. 10-80 effective June 2, 2010.



Section 16a-39 - Lighting standards for public buildings. Regulations. Inspections. Lighting grants to municipalities.

(a) As used in this section:

(1) “Public building” means any building or portion thereof, other than an “exempted building”, which is open to the public during normal business hours, including (A) any building which provides facilities or shelter for public assembly, (B) any inn, hotel, motel, sports arena, supermarket, transportation terminal, retail store, restaurant, or other commercial establishment which provides services or retails merchandise, and (C) any building owned or leased by the state of Connecticut or any political subdivision thereof, or by another state or political subdivision thereof and located in Connecticut, including libraries, museums, schools, hospitals, auditoriums, sports arenas and university buildings;

(2) “Exempted building” means (A) any building whose peak design rate of energy usage for all purposes is less than one watt per square foot of floor area for all purposes, (B) any building with neither a heating nor cooling system, and (C) any building owned or leased in whole or in part by the United States;

(3) “Commissioner” means the Commissioner of Administrative Services or his designee; and

(4) “Eligible building” means a building owned by a municipality, located within the state and not used for public education purposes.

(b) The commissioner, after consultation with the Commissioner of Energy and Environmental Protection and with such advisory board as the Commissioner of Energy and Environmental Protection may appoint, shall adopt, in accordance with chapter 54, regulations establishing lighting standards for all public buildings. The members of any such advisory board shall receive neither compensation nor expenses for the performance of their duties.

(c) The lighting standards adopted pursuant to subsection (b) of this section shall provide for the maximum feasible energy efficiency of lighting equipment commensurate with other factors relevant to lighting levels and equipment, including, but not limited to, the purposes of the lighting, reasonable economic considerations in terms both of initial capital costs and of operating costs including nonenergy operating costs, reasonable budgetary considerations in terms of the feasibility of implementing changes which require a significant capital expenditure in a given time period, any constraints imposed on lighting equipment by the nature of the activities being carried out in the facility involved, considerations involving historic preservation or unusual architectural features, the amount of remaining useful lifetime which a particular structure would be expected to enjoy and the size of the building or portion of the building involved.

(d) The commissioner shall, upon the adoption of the regulations required by subsection (b) of this section, make random inspections of public buildings to monitor compliance with the standards established by such regulations. The commissioner may also inspect any public buildings against which complaints alleging violation of such standards have been received. The operator of a public building or portion thereof shall provide access to such inspectors at any reasonable time, including all times during which the facility is open to the public. If an inspector is denied access to a public building for the purposes of making an inspection in accordance with the provisions of this section, the commissioner may apply to the superior court for the judicial district wherein such building is located for injunctive or other equitable relief. If upon inspection it is determined that the lighting levels in a public building do not conform to such standards, the inspector shall make available to the owner or operator of such building, information regarding such standards and the economic and energy savings expected to result from compliance therewith. The owner or operator of a public building may, after having taken appropriate measures to render such building in compliance with such standards, request a reinspection of such building by the commissioner. The commissioner may, upon such request or at his own discretion, conduct such reinspection and determine whether or not such building has been brought into compliance with such standards.

(e) The commissioner shall maintain a listing of all public buildings found to be in compliance with the lighting standards adopted pursuant to subsection (c) of this section.

(f) The Commissioner of Energy and Environmental Protection may award lighting grants to municipalities for the purpose of improving the energy efficiency of lighting equipment in eligible buildings. All lighting grants shall be awarded based on an application, submitted by a municipality, which sets forth the lighting conservation measures to be implemented. Such measures shall meet the standards established pursuant to subsection (b) of this section and be consistent with the state energy policy, as set forth in section 16a-35k. When evaluating the applications submitted pursuant to this section and determining the amount of a lighting grant, the Commissioner of Energy and Environmental Protection shall consider the energy savings and the payback period for the measures to be implemented and any other information which the Commissioner of Energy and Environmental Protection deems relevant. The funds for lighting grants shall be provided from proceeds of bonds issued for such purpose. The amount of each grant shall be not less than five thousand dollars but not more than fifty thousand dollars, provided the Commissioner of Energy and Environmental Protection may award grants of less than five thousand dollars or more than fifty thousand dollars if the Commissioner of Energy and Environmental Protection finds good cause to do so. All public service company incentive payments contributed to any energy conservation project at an eligible building shall be applied to pay the principal cost of such project.

(P.A. 78-269, S. 1–6; P.A. 87-496, S. 80, 110; P.A. 88-220, S. 5, 11; P.A. 93-378, S. 3, 4; P.A. 11-51, S. 90; 11-80, S. 47; P.A. 13-247, S. 200.)

History: P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (a); P.A. 88-220 deleted obsolete provisions re 1979 reporting requirement in Subsec. (e); P.A. 93-378 added Subsec. (a)(5) defining “eligible building” and added new Subsec. (f) regarding lighting grants to municipalities, effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a)(3), effective July 1, 2011; P.A. 11-80 amended Subsec. (a) by deleting former Subdiv. (4) defining “secretary” and redesignating existing Subdiv. (5) as Subdiv. (4) and amended Subsecs. (b) and (f) by replacing “secretary” with “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a)(3), effective July 1, 2013.



Section 16a-39a - Pilot energy conservation management program.

Section 16a-39a is repealed, effective October 1, 2002.

(P.A. 84-220, S. 2, 3; P.A. 85-325, S. 2, 5; P.A. 87-496, S. 81, 110; S.A. 02-12, S. 1.)



Section 16a-39b - Periodic meeting re opportunities for energy savings by the state.

The Commissioner of Energy and Environmental Protection shall convene periodic meetings, to be held at least once every twelve months, to discuss opportunities for energy savings by the state. Such meetings shall consist of the commissioner, or the commissioner's designee, and representatives from each state agency that the commissioner determines to be among the ten agencies that consumed the greatest amount of energy during the previous twelve months.

(P.A. 85-325, S. 1, 5; P.A. 87-496, S. 82, 110; P.A. 96-251, S. 7; P.A. 03-230, S. 4; P.A. 11-80, S. 1.)

History: P.A. 87-496 substituted “public works” for “administrative services” commissioner and department; P.A. 96-251 amended Subsec. (d) by requiring that on and after October 1, 1996, reports be submitted to the legislative committee on energy and upon request to legislators and by adding provisions re submission of summaries; P.A. 03-230 replaced former Subsecs. (a) to (d) re task force on incentives for conserving energy with provisions requiring that the Secretary of the Office of Policy and Management convene periodic meetings to discuss opportunities for energy savings by the state; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-40 - Definitions.

For the purposes of sections 16a-40a to 16a-40c, inclusive, and this section:

(a) “Commissioner” means the Commissioner of Housing;

(b) “Alternative energy device” means a wood-burning stove for space heating and any system or mechanism which uses wood, solar radiation, wind, water or geothermal resources as a source for space heating, water heating, cooling or generation of electrical energy. Such alternative energy device may be a new source or system, a replacement of an existing source or system or a supplement to an existing source or system; and

(c) “Residential structure” means any building in which at least two-thirds of the usable square footage is used for dwelling purposes.

(P.A. 79-509, S. 1, 5; Oct. Sp. Sess. P.A. 79-10, S. 1, 4; P.A. 82-369, S. 5, 28; P.A. 83-427, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2.)

History: Oct. Sp. Sess. P.A. 79-10 replaced commissioner of economic development with commissioner of housing and redefined “alternative energy device” to include devices using wood and to clarify fact that device may be new, replacement or supplemental source or system; P.A. 82-369 eliminated definition of “residential dwelling”, relettered former Subdiv. (c) as Subdiv. (b) and made technical corrections; P.A. 83-427 added Subdiv. (c), defining “residential structure”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subdiv. (a), effective June 19, 2013.



Section 16a-40a - Energy Conservation Loan Fund.

The commissioner shall establish an “Energy Conservation Loan Fund”. Such fund shall be used for the purposes of making and guaranteeing loans or deferred loans authorized under section 16a-40b and may be used for expenses incurred by the commissioner in the implementation of the program of loans, deferred loans and loan guarantees under said section.

(P.A. 79-509, S. 2, 5; P.A. 82-369, S. 6, 28; P.A. 85-601, S. 1, 8; P.A. 92-166, S. 28, 31; P.A. 13-234, S. 62.)

History: P.A. 82-369 required fund to also be used for purpose of guaranteeing loans authorized under Sec. 16a-40b; P.A. 85-601 allowed, instead of required, fund to be used for expenses incurred in implementation of program under Sec. 16a-40b and allowed fund to be used in servicing of loans made under Sec. 16a-40k; P.A. 92-166 authorized deferred loans as a form of financial assistance available under the section; P.A. 13-234 deleted provision re servicing loans under Sec. 16a-40k, effective July 1, 2013.



Section 16a-40b - Revolving loans and deferred loans for energy-conserving installations in residential structures. Revolving loans for secondary heating systems and conversions of primary heating systems in dwellings heated primarily by electricity. Program for multifamily dwellings. Regulations. Electric distribution and gas company participation.

(a) The commissioner, acting on behalf of the state, may, with respect to loans for which funds have been authorized by the State Bond Commission prior to July 1, 1992, in his discretion make low-cost loans or deferred loans to residents of this state for the purchase and installation in residential structures of insulation, alternative energy devices, energy conservation materials and replacement furnaces and boilers, approved in accordance with regulations to be adopted by the Commissioner of Energy and Environmental Protection. In the purchase and installation of insulation in new residential structures, only that insulation which exceeds the requirements of the State Building Code shall be eligible for such loans or deferred loans. The commissioner may also make low-cost loans or deferred loans to persons in the state residing in dwellings constructed not later than December 31, 1995, and for which the primary source of heating since such date has been electric resistance, for (1) the purchase and installation of a high-efficiency secondary heating system using a source of heat other than electric resistance, (2) the conversion of a primary electric heating system to a high-efficiency system using a source of heat other than electric resistance, or (3) the purchase and installation of a high-efficiency combination heating and cooling system. As used in this subsection, “high-efficiency” means having a seasonal energy efficiency ratio of 11.0 or higher, or a heating season performance factor of 7.2 or higher, as designated by the American Refrigeration Institute in the Directory of Certified Unitary Air Conditioners, Air Source Heat Pumps and Outdoor Unitary Equipment, as from time to time amended, or an equivalent ratio for a fossil fuel system.

(b) Any such loan or deferred loan shall be available only for a residential structure containing not more than four dwelling units, shall be not less than four hundred dollars and not more than twenty-five thousand dollars per structure and, with respect to any application received on or after November 29, 1979, shall be made only to an applicant who submits evidence, satisfactory to the commissioner, that the adjusted gross income of the household member or members who contribute to the support of his household was not in excess of one hundred ten per cent of the median area income by household size. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Repayment of loans made under this subsection shall be subject to (1) a rate of interest (A) of zero per cent for loans for natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient or as may otherwise be provided in subsection (a) of section 16a-46e, or (B) to be determined in accordance with subsection (t) of section 3-20 and this subsection for loans for other purposes, and (2) such terms and conditions as the commissioner may establish. The State Bond Commission shall establish a range of rates of interest payable on loans pursuant to subparagraph (B) of subdivision (1) of this subsection and shall apply the range to applicants in accordance with a formula which reflects their income. Such range shall be not less than zero per cent for any applicant in the lowest income class and not more than one per cent above the rate of interest borne by the general obligation bonds of the state last issued prior to the most recent date such range was established for any applicant for whom the adjusted gross income of the household member or members who contribute to the support of his household does not exceed one hundred ten per cent of the median area income by household size.

(c) The commissioner shall establish a program under which he shall make funds deposited in the Energy Conservation Loan Fund available for low-cost loans or deferred loans under subsection (a) of this section for residential structures containing more than four dwelling units, or for contracts guaranteeing payment of loans or deferred loans provided by private institutions for such structures for the purposes specified under subsection (a) of this section. Any such loan or deferred loan shall be an amount equaling not more than three thousand five hundred dollars multiplied by the number of dwelling units in such structure, provided no such loan or deferred loan shall exceed one hundred thousand dollars. If the applicant seeks a loan or deferred loan for a structure containing more than thirty dwelling units, he shall include in his application a commitment to make comparable energy improvements of benefit to all dwelling units in the structure in addition to the thirty units which are eligible for the loan or deferred loan. Applications for contracts of guarantee shall be limited to structures containing not more than thirty dwelling units and the amount of the guarantee shall be not more than three thousand dollars for each dwelling unit benefiting from the loan or deferred loan. There shall not be an income eligibility limitation for applicants for such loans, deferred loans or guarantees, but the commissioner shall give preference to applications for loans, deferred loans or guarantees for such structures which are occupied by persons of low or moderate income. Repayment of such loans or deferred loans shall be subject to (1) a rate of interest (A) of zero per cent for loans for natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient or as may otherwise be provided in subsection (a) of section 16a-46e, or (B) to be determined in accordance with subsection (t) of section 3-20 for loans for other purposes, and (2) such terms and conditions as the commissioner shall establish. The state shall have a lien on each property for which a loan, deferred loan or guarantee has been made under this section to ensure compliance with such terms and conditions.

(d) With respect to such loans made on or after July 1, 1981, all repayments of principal shall be deposited into the Energy Conservation Loan Fund established pursuant to section 16a-40a. The interest applicable to any such loans made shall be paid to the State Treasurer for deposit in the General Fund.

(e) The commissioner shall adopt regulations in accordance with chapter 54, (1) concerning qualifications for such loans or deferred loans, requirements and limitations as to adjustments of terms and conditions of repayment and any additional requirements deemed necessary to carry out the provisions of this section and to assure that those tax-exempt bonds and notes used to fund such loans or deferred loans qualify for exemption from federal income taxation, (2) providing for the maximum feasible availability of such loans or deferred loans for dwelling units owned or occupied by persons of low and moderate income, (3) establishing procedures to inform such persons of the availability of such loans or deferred loans and to encourage and assist them to apply for such loans or deferred loans, and (4) providing that (A) the interest payments received from the recipients of loans or deferred loans made on and after July 1, 1982, less the expenses incurred by the commissioner in the implementation of the program of loans, deferred loans and loan guarantees under this section, and (B) the payments received from electric distribution and gas companies under subsection (f) of this section shall be applied to reimburse the General Fund for interest on the outstanding bonds and notes used to fund such loans or deferred loans made on or after July 1, 1982.

(f) Not later than August first, annually, the commissioner shall calculate the difference between (1) the weighted average of the percentage rates of interest payable on all subsidized loans made (A) after July 1, 1982, from the Energy Conservation Loan Fund, and (B) from the Housing Repayment and Revolving Loan Fund pursuant to this section, and (2) the average of the percentage rates of interest on any bonds and notes issued pursuant to section 3-20, which have been dedicated to the energy conservation loan program and used to fund such loans, and multiply such difference by the outstanding amount of all such loans, or such lesser amount as may be required under Section 103(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. The product of such difference and such applicable amount shall not exceed six per cent of the sum of the outstanding principal amount at the end of each fiscal year of all loans or deferred loans made (A) on or after July 1, 1982, from the Energy Conservation Loan Fund, and (B) from the Housing Repayment and Revolving Loan Fund pursuant to this section, and the balance remaining in the Energy Conservation Loan Fund and the balance of energy conservation loan repayments in the Housing Repayment and Revolving Loan Fund. Not later than September first, annually, the Public Utilities Regulatory Authority shall allocate such product among each electric distribution and gas company having at least seventy-five thousand customers, in accordance with a formula taking into account, without limitation, the average number of residential customers of each company. Not later than October first, annually, each such company shall pay its assessed amount to the commissioner. The commissioner shall pay to the State Treasurer for deposit in the General Fund all such payments from electric distribution and gas companies, and shall adopt procedures to assure that such payments are not used for purposes other than those specifically provided in this section. The authority shall include each company's payment as an operating expense of the company for the purposes of rate-making under section 16-19.

(P.A. 79-509, S. 3, 5; Oct. Sp. Sess. P.A. 79-10, S. 2, 4; P.A. 81-306, S. 1, 4; P.A. 82-369, S. 7, 28; P.A. 83-427, S. 2; P.A. 85-601, S. 2–4, 8; P.A. 86-189, S. 1, 2; P.A. 87-416, S. 12, 24; 87-578, S. 1–4, 6; P.A. 88-220, S. 6, 11; P.A. 89-211, S. 28; 89-312, S. 1, 2; P.A. 90-238, S. 26, 27, 32; P.A. 92-166, S. 29, 31; 92-208, S. 1, 6; May Sp. Sess. P.A. 92-7, S. 31, 36; P.A. 93-435, S. 4, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-191, S. 5; P.A. 07-64, S. 1; 07-242, S. 80; Aug. Sp. Sess. P.A. 08-2, S. 6; P.A. 11-80, S. 1; 11-140, S. 20; P.A. 13-234, S. 63; 13-298, S. 29; P.A. 14-134, S. 106.)

History: Oct. Sp. Sess. P.A. 79-10 placed income ceiling of $30,000 average for loan applicants as of November 29, 1979; P.A. 81-306 divided section into two subsecs. and in Subsec. (a) added provisions making loan fund revolving and in Subsec. (b) raised maximum income eligibility for loans from $30,000 to $33,000 per year; P.A. 82-369 relettered and added subsections, made technical changes in Subsec. (a), increased from $33,000 to $45,000 the eligibility limit for loans for residential structures containing not more than four dwelling units and added provisions re range of interest rates for such loans in Subsec. (b), added Subsec. (c) providing for pilot program for loans and loan guarantees for residential structures containing more than four dwelling units, clarified loan repayment provisions in Subsec. (d), required in Subsec. (e) that regulations be adopted re qualification of bonds and notes used for loans for exemption from federal income taxation, availability of loans for persons of low and moderate income, and reimbursement of general fund for interest on outstanding bonds and notes used to fund loans made on or after July 1, 1982, added Subsec. (f) re payments by electric and gas companies, and added Subsec. (g) re report to general assembly on pilot program; P.A. 83-427 amended Subsec. (b) to vary loan limits in accordance with size of structure and amended Subsec. (c) to require that not less than 10% nor more than 25% of funds deposited in loan fund be made available for pilot program, instead of 10%, and to increase the limit on loans under pilot program from $700 to $1,000 per unit; P.A. 85-601 amended Subsec. (a), authorizing loans to be made for purchase and installation of replacement furnaces and boilers, limiting amount of funds to be allocated for such loans during fiscal year ending June 30, 1986, and authorizing loans to be made to persons residing in certain electrically heated dwellings for purchase of nonelectric secondary systems or conversion to nonelectric systems, amended Subsec. (c), increasing from 10 to 30 the number of dwelling units in a structure eligible for loans and loan guarantees and limiting the amount of funds to be allocated for such loans during fiscal year ending June 30, 1986, amended Subsec. (e) re regulations re application of interest payments to program implementation expenses and to reimbursement of general fund and amended Subsec. (f), clarifying calculation of electric and gas company assessment; P.A. 86-189 amended Subsec. (a) to repeal limit on allocation for loans for replacement furnaces and boilers, amended Subsec. (c) to repeal provision basing loan amount on number of dwelling units benefiting from loan and replacing with $30,000 loan limit and to repeal limit on allocation for loans and contracts guaranteeing loans in amounts greater than $10,000 and amended Subsec. (g) to require new report to general assembly; P.A. 87-416 amended Subsec. (b) to provide that the interest rates on loans would be determined by the state bond commission in accordance with Subsec. (t) of Sec. 3-20; P.A. 87-578 increased the limit for loans for residential structures containing not more than four dwelling units to $6,000 and made technical changes re income requirements in Subsec. (b), eliminated fiscal year 1986-1987 allocation requirement and added lien provision in Subsec. (c), and made technical changes in Subsecs. (c) and (f); P.A. 88-220 deleted provision for repayment, before 1981, of principal and interest on loans in Subsec. (d) and made the reporting requirement in Subsec. (g) annual; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-312 amended Subsec. (f)(2) to refer to bonds dedicated to energy conservation loan program rather than to bonds issued pursuant to Secs. 16a-40c and 16a-40k; P.A. 90-238 revised provisions re administrative expenses, state service fees and allocation of moneys in various housing funds in Subsecs. (d) and (f); P.A. 92-166 amended Subsec. (b) to provide that, in the case of a deferred loan, payments on principal are due immediately but that payments on interest may be made at a later time and to amend Subsecs. (a) and (c) to (g), inclusive, to make technical changes consistent with 1992 public acts; P.A. 92-208 amended Subsec. (a) by adding provision re loans for which funds have been authorized by the state bond commission prior to July 1, 1992, and amended Subsec. (d) to require the annual transfer of any balance in the fund after July 1, 1992, to the energy conservation revolving loan account created pursuant to Sec. 32-317; May Sp. Sess. P.A. 92-7 amended Subsec. (d) to provide that payments shall be prior to the calculations required under Subsec. (f) of this section and Sec. 32-317(f); P.A. 93-435 added references to “deferred loans”, in Subsec. (e), effective June 28, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 05-191 made technical changes in Subsecs. (e) and (f) and deleted former Subsec. (g) re annual report by Commissioner of Economic and Community Development; P.A. 07-64 amended Subsec. (a) by specifying purposes of a loan in new Subdivs. (1) to (3), deleting former provision re primary source of heating and defining “high-efficiency”, amended Subsec. (b) by raising loan amount to $15,000, and applying highest loan interest range to households at 150% of median income, amended Subsec. (c) by increasing multiplier for loan amount for structures with four or more dwelling units to $2,000, with a maximum amount of $60,000, and increasing multiplier for loan amount for structures with more than 30 dwelling units to $3,000, and made technical changes in Subsec. (d); P.A. 07-242 amended Subsec. (b) to delete exception re Subsec. (c) and to increase maximum loan limit from $15,000 to $25,000, effective June 4, 2007; Aug. Sp. Sess. P.A. 08-2 amended Subsec. (b) to increase income eligibility requirements from 150% to 200% of median area income by household size, to add Subdiv. (1)(A) re 0% interest loans for certain furnaces or boilers, regardless of income, to make interest rates in Subdiv. (1)(B) applicable to loans for other purposes and to make conforming changes and amended Subsec. (c) to add Subdiv. (1)(A) re 0% interest loans for certain furnaces or boilers, to make interest rates in Subdiv. (1)(B) applicable to loans for other purposes and to make conforming changes, effective August 26, 2008; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (f), effective July 1, 2011; P.A. 11-140 amended Subsec. (d) by replacing requirements for repayments of principal to first be deposited into Housing Repayment and Revolving Loan Fund and then transferred to Energy Conservation Loan Fund with requirement for repayments to be deposited directly into Energy Conservation Loan Fund, effective July 1, 2011; P.A. 13-234 amended Subsec. (f) by deleting former Subdivs. (1)(B) and (2)(B) re loans from the Home Heating System Loan Fund and redesignating existing Subdivs. (1)(C) and (2)(C) as Subdivs. (1)(B) and (1)(C), effective July 1, 2013; P.A. 13-298 amended Subsec. (a) to replace December 31, 1979, with December 31, 1995, re date by which dwellings must be constructed to qualify for low-cost loans or deferred loans, amended Subsec. (b) to decrease from 200% to 110% of median area income the maximum adjusted gross income of household members, and amended Subsec. (c) to increase from $2,000 to $3,500 the amount to be multiplied by the number of dwelling units and to increase from $60,000 to $100,000 the maximum amount for low-cost loans or deferred loans, effective July 8, 2013; P.A. 14-134 amended Subsecs. (e) and (f) by replacing references to electric company with references to electric distribution company, effective June 6, 2014.



Section 16a-40c - State bonds for purposes of the Energy Conservation Loan Fund.

The State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate twenty-three million seven hundred thousand dollars. The proceeds of the sale of said bonds shall be deposited in the Energy Conservation Loan Fund established under section 16a-40a for the purposes of making and guaranteeing loans and deferred loans as provided in section 16a-40b. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 16a-40 to 16a-40b, inclusive, and this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Said bonds issued pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 79-509, S. 4, 5; Oct. Sp. Sess. P.A. 79-10, S. 3, 4; P.A. 80-453, S. 1, 2; P.A. 81-306, S. 2, 4; P.A. 82-369, S. 8, 28; P.A. 85-558, S. 11, 17; 85-601, S. 5, 8; P.A. 87-405, S. 15, 26; P.A. 89-331, S. 16, 30; P.A. 92-166, S. 30, 31.)

History: Oct. Sp. Sess. P.A. 79-10 increased bond limit from $3,000,000 to $6,000,000 and imposed three-year deadline on authorization, dating from November 26, 1979; P.A. 80-453 increased bond limit to $8,000,000; P.A. 81-306 increased bond authorization for fund to $13,000,000 and changed authorization deadline from “three years after November 29, 1979” to “June 30, 1986”; P.A. 82-369 increased bond authorization to $17,000,000 and provided that bond proceeds also be used for guaranteeing loans; P.A. 85-558 removed June 30, 1986 deadline for issuance of bonds under this section; P.A. 85-601 increased bond authorization to $7,700,000; P.A. 87-405 increased the bond authorization to $18,700,000; P.A. 89-331 increased the bond authorization to $23,700,000; P.A. 92-166 amended section by adding reference to deferred loans, consistent with 1992 public acts.



Section 16a-40d - Bond authorization for the Energy Conservation Loan Fund and the Green Connecticut Loan Guaranty Fund.

(a) The State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars per year beginning in the fiscal year ending June 30, 2006, and until the fiscal year ending June 30, 2010, except that such principal amounts shall not exceed in the aggregate two million five hundred thousand dollars for the fiscal year ending June 30, 2008. Except as provided in subsection (b) of this section, the proceeds of the sale of said bonds shall be deposited in the Energy Conservation Loan Fund established under section 16a-40a for the purposes of making and guaranteeing loans and deferred loans as provided in section 5 of public act 05-2 of the October 25 special session* and section 16a-46e. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 16a-40 to 16a-40b, inclusive, and this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Said bonds issued pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(b) As of July 1, 2010, proceeds of the sale of said bonds which have been authorized as provided in subsection (a) of this section, but have not been allocated by the State Bond Commission, and the additional amount of five million dollars authorized by this section on July 1, 2010, shall be deposited in the Green Connecticut Loan Guaranty Fund established pursuant to section 16a-40e, and shall be used by the Connecticut Green Bank for purposes of the Green Connecticut Loan Guaranty Fund program established pursuant to section 16a-40f, provided not more than eighteen million dollars shall be deposited in the Green Connecticut Loan Guaranty Fund. Such additional amounts may be deposited in the Green Connecticut Loan Guaranty Fund as the State Bond Commission may, from time to time, authorize.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 6; P.A. 07-242, S. 2; P.A. 10-44, S. 210; 10-179, S. 137; P.A. 11-80, S. 137; P.A. 14-94, S. 29; June Sp. Sess. P.A. 15-1, S. 132; May Sp. Sess. P.A. 16-4, S. 249.)

*Note: Section 5 of public act 05-2 of the October 25 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005; P.A. 07-242 made aggregate authorization of $5,000,000 available annually, effective June 4, 2007; P.A. 10-44 decreased aggregate authorization from $5,000,000 to $2,000,000 for 2008 fiscal year, and authorized $5,000,000 for 2011 fiscal year and each fiscal year thereafter, effective July 1, 2010; P.A. 10-179 designated existing provisions as Subsec. (a) and amended same to change aggregate authorization to $5,000,000 per year, and added Subsec. (b) re use of up to $18,000,000 in bond proceeds for Green Connecticut Loan Guaranty Fund, effective July 1, 2010; P.A. 11-80 amended Subsec. (b) by replacing “Connecticut Health and Educational Facilities Authority” with “Clean Energy Finance and Investment Authority”, effective July 1, 2011; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank” in Subsec. (b), effective June 6, 2014; June Sp. Sess. P.A. 15-1 amended Subsec. (a) by adding “until the fiscal year ending June 30, 2010”, effective July 1, 2015 (Revisor's note: This section, as amended by June Sp. Sess. P.A. 15-1, was inadvertently omitted from publication in the 2016 Supplement to the General Statutes); May Sp. Sess. P.A. 16-4 amended Subsec. (a) by adding “beginning in the fiscal year ending June 30, 2006, and”, adding provision re exception to authorization for fiscal year ending June 30, 2008, and making a technical change, effective July 1, 2016.



Section 16a-40e - Green Connecticut Loan Guaranty Fund.

The Connecticut Green Bank shall establish a “Green Connecticut Loan Guaranty Fund”. Such fund shall be used for the purposes of guaranteeing loans authorized under section 16a-40f, and may be used for expenses incurred by said bank in the implementation of the program under said section.

(P.A. 10-179, S. 136; P.A. 11-80, S. 138; P.A. 14-94, S. 29.)

History: P.A. 10-179 effective May 7, 2010; P.A. 11-80 replaced “Connecticut Health and Educational Facilities Authority” with “Clean Energy Finance and Investment Authority”, effective July 1, 2011; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014.



Section 16a-40f - Green Connecticut Loan Guaranty Fund program.

(a) For the purposes of this section:

(1) “Participating qualified nonprofit organizations” means individuals, nonprofit organizations and small businesses;

(2) “Small business” means a business entity employing not more than fifty full-time employees;

(3) “Eligible energy conservation project” means an energy conservation project meeting the criteria identified, as provided in subsection (d) of this section;

(4) “Participating lending institution” means any bank, trust company, savings bank, savings and loan association or credit union, whether chartered by the United States of America or this state, or any insurance company authorized to do business in this state that participates in the Green Connecticut Loan Guaranty Fund program; and

(5) “Bank” means the Connecticut Green Bank.

(b) The bank shall establish the Green Connecticut Loan Guaranty Fund program from the proceeds of the bonds issued pursuant to section 16a-40d for the purpose of guaranteeing loans made by participating lending institutions to a participating qualified nonprofit organization for eligible energy conservation projects, including for two or more joint eligible energy conservation projects. In carrying out the purposes of this section, the bank shall have and may exercise the powers provided in subsection (d) of section 16-245n.

(c) Participating qualified nonprofit organizations may borrow money from a participating lending institution for any energy conservation project for which the bank provides guaranties pursuant to this section. In connection with the provision of such a guaranty by the bank, (1) a participating qualified nonprofit organization shall enter into any loan or other agreement and make such covenants, representations and indemnities as a participating lending institution deems necessary or appropriate; and (2) a participating lending institution shall enter into a guaranty agreement with the bank, pursuant to which the bank has agreed to provide a first loss guaranty of an agreed percentage of the original principal amount of loans for eligible energy conservation projects.

(d) In consultation with the Energy Conservation Management Board and the Connecticut Health and Educational Facilities Authority, the Connecticut Green Bank shall identify types of projects that qualify as eligible energy conservation projects, including, but not limited to, the purchase and installation of insulation, alternative energy devices, energy conservation materials, replacement furnaces and boilers, and technologically advanced energy-conserving equipment. The bank, in consultation with said entities, shall establish priorities for financing eligible energy conservation projects based on need and quality determinants. The bank shall adopt procedures, in accordance with the provisions of section 1-121, to implement the provisions of this section.

(e) The bank shall, in consultation with the Energy Conservation Management Board and the Connecticut Health and Educational Facilities Authority, (1) ensure that the program established pursuant to this section integrates with existing state energy efficiency and renewable energy programs; (2) establish performance targets for the program to ensure that the program in coordination with existing financing programs will enable efficiency improvements for at least fifteen per cent of single family homes in the state by 2020; (3) enter into agreements with participating lending institutions that provide loan origination services; and (4) exercise such other powers as are necessary for the proper administration of the program.

(f) Financial assistance provided by participating lending institutions pursuant to this section shall be subject to the following terms:

(1) Eligible energy conservation projects shall meet cost-effectiveness standards adopted by the bank in consultation with the Energy Conservation Management Board and the Connecticut Health and Educational Facilities Authority.

(2) Loans shall be at interest rates determined by the bank to be no higher than necessary to result in the participation of participating lending institutions in the program.

(3) The amount of a fee paid for an energy audit provided pursuant to this program may be added to the amount of a loan to finance the cost of an eligible project conducted in response to such energy audit. In such cases, the amount of the fee may be reimbursed from the fund to the borrower.

(P.A. 10-179, S. 135; P.A. 11-80, S. 124; P.A. 14-94, S. 29.)

History: P.A. 10-179 effective May 7, 2010; P.A. 11-80 amended Subsec. (a) by adding Subdiv. (5) defining “authority” as the Clean Energy Finance and Investment Authority, amended Subsecs. (b) and (c) by replacing “Connecticut Health and Educational Facilities Authority” with “authority”, amended Subsec. (d) by requiring Clean Energy Finance and Investment Authority, in consultation with Energy Conservation Management Board and Connecticut Health and Educational Facilities Authority, to identify eligible projects and by eliminating requirement to consult with Office of Policy and Management, and added Subsecs. (e) and (f) re program financing, effective July 1, 2011 (Revisor's note: In Subsec. (b), a reference to Sec. 10a-180 was changed editorially by the Revisors to Sec. 16-245n(d) for consistency); pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014.



Section 16a-40g - Commercial sustainable energy program.

(a) As used in this section:

(1) “Energy improvements” means (A) participation in a district heating and cooling system by qualifying commercial real property, (B) participation in a microgrid, as defined in section 16-243y, including any related infrastructure for such microgrid, by qualifying commercial real property, provided such microgrid and any related infrastructure incorporate clean energy, as defined in section 16-245n, (C) any renovation or retrofitting of qualifying commercial real property to reduce energy consumption, (D) installation of a renewable energy system to service qualifying commercial real property, or (E) installation of a solar thermal or geothermal system to service qualifying commercial real property, provided such renovation, retrofit or installation described in subparagraph (C), (D) or (E) of this subdivision is permanently fixed to such qualifying commercial real property;

(2) “District heating and cooling system” means a local system consisting of a pipeline or network providing hot water, chilled water or steam from one or more sources to multiple buildings;

(3) “Qualifying commercial real property” means any commercial or industrial property, regardless of ownership, that meets the qualifications established for the commercial sustainable energy program;

(4) “Commercial or industrial property” means any real property other than a residential dwelling containing less than five dwelling units;

(5) “Benefited property owner” means an owner of qualifying commercial real property who desires to install energy improvements and provides free and willing consent to the benefit assessment against the qualifying commercial real property;

(6) “Commercial sustainable energy program” means a program that facilitates energy improvements and utilizes the benefit assessments authorized by this section as security for the financing of the energy improvements;

(7) “Municipality” means a municipality, as defined in section 7-369;

(8) “Benefit assessment” means the assessment authorized by this section;

(9) “Participating municipality” means a municipality that has entered into a written agreement, as approved by its legislative body, with the bank pursuant to which the municipality has agreed to assess, collect, remit and assign, benefit assessments to the bank in return for energy improvements for benefited property owners within such municipality and costs reasonably incurred in performing such duties;

(10) “Bank” means the Connecticut Green Bank; and

(11) “Third-party capital provider” means an entity, other than the bank, that provides loans directly to benefited property owners for energy improvements.

(b) (1) The bank shall establish a commercial sustainable energy program in the state, and in furtherance thereof, is authorized to make appropriations for and issue bonds, notes or other obligations for the purpose of financing, (A) energy improvements; (B) related energy audits; (C) renewable energy system feasibility studies; and (D) verification reports of the installation and effectiveness of such improvements. The bonds, notes or other obligations shall be issued in accordance with legislation authorizing the bank to issue bonds, notes or other obligations generally. Such bonds, notes or other obligations may be secured as to both principal and interest by a pledge of revenues to be derived from the commercial sustainable energy program, including revenues from benefit assessments on qualifying commercial real property, as authorized in this section.

(2) When the bank has made appropriations for energy improvements for qualifying commercial real property or other costs of the commercial sustainable energy program, including interest costs and other costs related to the issuance of bonds, notes or other obligations to finance the appropriation, the bank may require the participating municipality in which the qualifying commercial real property is located to levy a benefit assessment against the qualifying commercial real property especially benefited thereby.

(3) The bank (A) shall develop program guidelines governing the terms and conditions under which state and third-party financing may be made available to the commercial sustainable energy program, including, in consultation with representatives from the banking industry, municipalities and property owners, developing the parameters for consent by existing mortgage holders and may serve as an aggregating entity for the purpose of securing state or private third-party financing for energy improvements pursuant to this section, (B) shall establish the position of commercial sustainable energy program liaison within the bank, (C) may establish a loan loss reserve or other credit enhancement program for qualifying commercial real property, (D) may use the services of one or more private, public or quasi-public third-party administrators to administer, provide support or obtain financing for the commercial sustainable energy program, (E) shall adopt standards to ensure that the energy cost savings of the energy improvements over the useful life of such improvements exceed the costs of such improvements, and (F) may encourage third-party capital providers to provide loans directly to benefited property owners in lieu of or in addition to the bank providing such loans.

(c) Before establishing a commercial sustainable energy program under this section, the bank shall provide notice to the electric distribution company, as defined in section 16-1, that services the participating municipality.

(d) If a benefited property owner requests financing from the bank or a third-party capital provider for energy improvements under this section, the bank shall:

(1) Require performance of an energy audit or renewable energy system feasibility analysis on the qualifying commercial real property that assesses the expected energy cost savings of the energy improvements over the useful life of such improvements before approving such financing;

(2) If financing is approved, either by the bank or the third-party capital provider, require the participating municipality to levy a benefit assessment on the qualifying commercial real property with the property owner in a principal amount sufficient to pay the costs of the energy improvements and any associated costs the bank or the third-party capital provider determines will benefit the qualifying commercial real property;

(3) Impose requirements and criteria to ensure that the proposed energy improvements are consistent with the purpose of the commercial sustainable energy program;

(4) Impose requirements and conditions on the financing to ensure timely repayment, including, but not limited to, procedures for placing a lien on a property as security for the repayment of the benefit assessment; and

(5) Require that the property owner provide written notice, not less than thirty days prior to the recording of any lien securing a benefit assessment for energy improvements for such property, to any existing mortgage holder of such property, of the property owner’s intent to finance such energy improvements pursuant to this section.

(e) (1) The bank or the third-party capital provider may enter into a financing agreement with the property owner of qualifying commercial real property. After such agreement is entered into, and upon notice from the bank, the participating municipality shall (A) place a caveat on the land records indicating that a benefit assessment and a lien are anticipated upon completion of energy improvements for such property, or (B) at the direction of the bank, levy the benefit assessment and file a lien on the land records based on the estimated costs of the energy improvements prior to the completion or upon the completion of such improvements.

(2) The bank or the third-party capital provider shall disclose to the property owner the costs and risks associated with participating in the commercial sustainable energy program established by this section, including risks related to the failure of the property owner to pay the benefit assessment. The bank or the third-party capital provider shall disclose to the property owner the effective interest rate of the benefit assessment, including fees charged by the bank or the third-party capital provider to administer the program, and the risks associated with variable interest rate financing. The bank or the third-party capital provider shall notify the property owner that such owner may rescind any financing agreement entered into pursuant to this section not later than three business days after such agreement.

(f) The bank or the third-party capital provider shall set a fixed or variable rate of interest for the repayment of the benefit assessment amount at the time the benefit assessment is made. Such interest rate, as may be supplemented with state or federal funding as may become available, shall be sufficient to pay the bank’s financing and administrative costs of the commercial sustainable energy program, including delinquencies.

(g) Benefit assessments levied pursuant to this section and the interest, fees and any penalties thereon shall constitute a lien against the qualifying commercial real property on which they are made until they are paid. Such lien, or if the financing agreement provides that the benefit assessments shall be paid in installments then each installment payment, shall be collected in the same manner as the property taxes of the participating municipality on real property, including, in the event of default or delinquency, with respect to any penalties, fees and remedies. Each such lien may be recorded and released in the manner provided for property tax liens and, subject to the consent of existing mortgage holders, shall take precedence over all other liens or encumbrances except a lien for taxes of the municipality on real property, which lien for taxes shall have priority over such benefit assessment lien. To the extent benefit assessments are paid in installments and any such installment is not paid when due, the benefit assessment lien may be foreclosed to the extent of any unpaid installment payments and any penalties, interest and fees related thereto. In the event such benefit assessment lien is foreclosed, such benefit assessment lien shall survive the judgment of foreclosure to the extent of any unpaid installment payments of the benefit assessment secured by such benefit assessment lien that were not the subject of such judgment.

(h) Any participating municipality may assign to the bank any and all liens filed by the tax collector, as provided in the written agreement between the participating municipality and the bank. The bank may sell or assign, for consideration, any and all liens received from the participating municipality. The consideration received by the bank shall be negotiated between the bank and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as the bank and the participating municipality and its tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(June 12 Sp. Sess. P.A. 12-2, S. 157; P.A. 13-116, S. 1; 13-298, S. 42, 43; P.A. 14-94, S. 23, 29; P.A. 15-21, S. 1.)

History: June 12 Sp. Sess. P.A. 12-2 effective June 15, 2012; P.A. 13-116 amended Subsec. (a) to redefine “energy improvements” in Subdiv. (1), to add new Subdiv. (2) defining “district heating and cooling system”, to redesignate existing Subdivs. (2) to (9) as Subdivs. (3) to (10), and to make a technical change in redesignated Subdiv. (5), and amended Subsec. (d) to make a technical change, effective June 6, 2013; P.A. 13-298 amended Subsec. (e)(1) to designate existing provision re placing caveat on land records as Subpara. (A) and to add Subpara. (B) re levy benefit assessment and file lien and amended Subsec. (g) to add provision re financing agreement, to delete reference to “lien priorities”, to delete provision allowing lien to be continued, to add provision re foreclosure of benefit assessment lien and to make a technical change, effective July 8, 2013; P.A. 14-94 amended Subsec. (a)(1) by redefining “energy improvements” and amended Subsec. (a)(10) by substituting “Connecticut Green Bank” for “Clean Energy Finance and Investment Authority”, effective June 6, 2014; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” and “authority” were changed editorially by the Revisors to “Connecticut Green Bank” and “bank”, respectively, effective June 6, 2014; P.A. 15-21 amended Subsec. (a) by adding Subdiv. (11) defining “third-party capital provider”, amended Subsec. (b)(3) by adding reference to third-party financing in Subpara. (A), replacing “shall” with “may” in Subpara. (C) and adding Subpara. (F) re encouraging third-party capital providers to provide loans directly to property owners, amended Subsecs. (d) to (f) by adding references to third-party capital provider, and made technical and conforming changes, effective June 4, 2015.



Section 16a-40i - Electric and gas company participation in Solar Energy and Energy Conservation Bank Program.

Section 16a-40i is repealed, effective October 1, 2002.

(P.A. 83-427, S. 3; S.A. 02-12, S. 1.)



Section 16a-40j - Bond authorization.

(a) For the purposes described in subsection (b), the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a), shall be deposited in the Energy Conservation Loan Fund established under section 16a-40a for the purposes of making and guaranteeing loans as provided in section 16a-40b.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and section 16a-40b are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and section 16a-40b, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section and section 16a-40b shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) All proceeds from the repayments of interest and principal on any loan authorized under this section and section 16a-40b, after payment therefrom of any loan correspondent's service fees properly chargeable thereto, shall be paid to the State Treasurer for deposit in the fund established under section 16a-40a, except as provided in section 16a-40b.

(P.A. 83-549, S. 1, 4; 83-587, S. 89, 96; P.A. 85-601, S. 6, 8; P.A. 90-238, S. 28, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2, 64.)

History: P.A. 83-587 made a technical correction in Subsec. (d), specifying that proceeds from loan repayments be paid to the home heating system loan fund under Sec. 16a-40k; P.A. 85-601 decreased bond authorization from $2,980,000 to $500,000 and required proceeds to be deposited in energy conservation loan fund for purposes provided in Sec. 16a-40b, instead of for purpose provided under Sec. 16a-40k; P.A. 90-238 amended Subsec. (d) to add exception re Sec. 16a-40b; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 amended Subsec. (d) by deleting reference to Sec. 16a-40k, effective July 1, 2013; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (c), effective June 19, 2013.



Section 16a-40k - Revolving loans for secondary heating systems and conversions of primary heating systems in dwellings heated primarily by electricity. Electric and gas company participation. Regulations. Termination of loan authority.

Section 16a-40k is repealed, effective July 1, 2013.

(P.A. 83-549, S. 2, 4; 83-587, S. 90, 96; P.A. 85-601, S. 7, 8; P.A. 89-211, S. 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1; P.A. 13-234, S. 155.)



Section 16a-40l - Residential heating equipment financing program. Definitions. Energy savings infrastructure pilot program. Financial incentives. Loans.

(a) On or before October 1, 2011, the Department of Energy and Environmental Protection shall establish a residential heating equipment financing program. Such program shall allow residential customers to finance, through on-bill financing or other mechanism, the installation of energy efficient natural gas or heating oil burners, boilers and furnaces or ductless heat pumps to replace (1) burners, boilers and furnaces that are not less than seven years old with an efficiency rating of not more than seventy-five per cent, or (2) electric heating systems. Eligible fuel oil furnaces shall have an efficiency rating of not less than eighty-six per cent. An eligible fuel oil burner shall have an efficiency rating of not less than eighty-six per cent with temperature reset controls. An eligible natural gas boiler shall have an annual fuel utilization efficiency rating of not less than ninety per cent and an eligible natural gas furnace shall have an annual fuel utilization efficiency rating of not less than ninety-five per cent. To participate in the program established pursuant to this subsection, a customer shall first have a home energy audit, the cost of which may be financed pursuant to subsection (b) of this section.

(b) Any customer who participates in the financing program established pursuant to this section may repay such financing as part of such customer's monthly gas or electric distribution company bill. Said program may be funded by the residential financing program offered by the Energy Efficiency Fund or the Clean Energy Fund established pursuant to section 16-245n.

(c) “Eligible entity” means (1) any residential, commercial, institutional or industrial customer of an electric distribution company or natural gas company, as defined in section 16-1, who employs or installs an eligible in-state energy savings technology, (2) an energy service company certified as a Connecticut electric efficiency partner by the Department of Energy and Environmental Protection, or (3) an installer certified by the Connecticut Green Bank.

(d) “Energy savings infrastructure” means tangible equipment, installation, labor, cost of engineering, permits, application fees and other reasonable costs incurred by eligible entities for operating eligible in-state energy savings technologies designed to reduce electricity consumption, natural gas consumption, heating oil consumption or promote combined heat and power systems.

(e) The Department of Energy and Environmental Protection shall establish an energy savings infrastructure pilot program consisting of financial incentives for the installation of combined heat and power systems, energy efficient heating oil burners, boilers and furnaces and natural gas boilers and furnaces by eligible entities. On or before June 30, 2014, the department shall evaluate the efficacy of the program established pursuant to this section.

(f) On or before October 1, 2011, the department shall begin accepting applications for financial incentives for combined heat and power systems of not more than one megawatt of power. To qualify for such financial incentives, such combined heat and power system shall reduce energy costs at an amount equal to or greater than the amount of the installation cost of the system within ten years of the installation. The department shall review the current market conditions for such systems, including any existing federal or state financial incentives, and determine the appropriate financial incentives under this program necessary to encourage installation of such systems. Such financial incentives may include providing private financial institutions with loan loss protection or grants to lower borrowing costs. Financial incentives pursuant to this subdivision shall not exceed two hundred dollars per kilowatt. A project accepted for such incentives shall qualify for a waiver of (1) the backup power rate under section 16-243o, and (2) the requirement to provide baseload electricity under section 16-243i. Any purchase of natural gas for any combined heat and power system installed pursuant to this subdivision shall not include a distribution charge pursuant to section 16-243l.

(g) On or before December 31, 2011, the department shall begin accepting applications for financial incentives for the installation of more efficient fuel oil and natural gas boilers and furnaces that replace existing boilers or furnaces that are not less than seven years old with an efficiency rating of not more than seventy-five per cent. A qualifying fuel oil furnace shall have an efficiency rating of not less than eighty-six per cent. A qualifying fuel oil boiler shall have an efficiency rating of not less than eighty-six per cent with temperature reset controls. A qualifying natural gas boiler shall have an annual fuel utilization efficiency rating of not less than ninety per cent and a qualifying natural gas furnace shall have an annual fuel utilization efficiency rating of not less than ninety-five per cent. The department shall review the current market conditions for such systems and equipment upgrades, including, but not limited to, any existing federal or state financial incentives, and establish the appropriate financial incentives under this program necessary to encourage such upgrades. Financial incentives shall provide private financial institutions with loan loss protection or grants to lower borrowing costs and, if the department deems it necessary, grants to the lending financial institution to lower borrowing costs and allow for a ten-year loan. Such financial incentive package shall ensure that the annual loan payment by the applicant shall be at not more than the projected annual energy savings less one hundred dollars. Any loan provided as a financial incentive pursuant to this subsection shall include the cost of any related incentives, as determined by the department. The department shall arrange with an electric distribution or gas company to provide for payment of any loan made as financial assistance under this subsection through the loan recipient's monthly electric or gas bill, as applicable.

(h) Eligible entities seeking a loan under the loan program established in this section shall (1) contract with Connecticut-based licensed contractors, installers or tradesmen for the installation of an eligible in-state energy savings technology; (2) provide evidence of the cost of purchase and installation of the eligible in-state energy savings technology; and (3) periodically provide evidence of the operation and functionality of the eligible in-state energy savings technology to ensure that such technology is operating as intended during the term of the loan.

(i) The department shall develop a prescriptive one-page loan application. Such application shall include, but not be limited to: (1) Detailed information, specifications and documentation of the eligible in-state energy technology's installed costs and projected energy savings, and (2) for requests for loans in excess of one hundred thousand dollars, certification by a licensed professional engineer, licensed contractor, installer or tradesman with a state license held in good standing.

(j) On or before October 1, 2011, the department shall establish a plan that includes procedures and parameters for its energy savings infrastructure pilot program established pursuant to this section.

(k) On or before October 1, 2014, the department shall, in accordance with the provisions of section 11-4a, report to the joint standing committee of the General Assembly having cognizance of matters relating to energy with regard to the projects assisted by the energy savings infrastructure pilot program established pursuant to this section, the amount of public funding, the energy savings from the technologies installed and any recommendations for changes to the program, including, but not limited to, incentives that encourage consumers to install more efficient fuel oil and natural gas boilers and furnaces prior to failure or gross inefficiency of their current heating system.

(P.A. 11-80, S. 116; P.A. 13-298, S. 30; P.A. 14-94, S. 29.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add “or ductless heat pumps”, effective July 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank” in Subsec. (c), effective June 6, 2014.



Section 16a-40m - Residential clean energy on-bill repayment program.

(a) For purposes of this section, (1) “clean energy improvements” means improvements from the installation of clean energy, as defined in subsection (a) of section 16-245n, and shall include smart meters, provided such improvements are applicable to a residential dwelling unit of a customer of an electric distribution company or gas company, and (2) “electric distribution company” and “gas company” have the same meanings as provided in section 16-1.

(b) On or before April 1, 2014, the Energy Conservation Management Board and the Connecticut Green Bank, in consultation with the electric distribution companies and gas companies, shall establish a comprehensive residential clean energy on-bill repayment program financed by third-party private capital managed by the Connecticut Green Bank. Such program shall have the following features:

(1) To establish a process for qualifying clean energy improvements;

(2) To prioritize clean energy improvements for cost-effectiveness;

(3) To reduce peak electricity demand;

(4) To assist customers of electric distribution companies or gas companies in accessing incentives, other cost savings and financing for clean energy improvements, including natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient;

(5) To identify knowledgeable contractors for installation of clean energy improvements and to ensure successful installation of such improvements;

(6) To finance clean energy improvements to the extent the tenor of such financing repayment does not exceed the average expected life of such improvements;

(7) To provide that the repayment amount plus the anticipated periodic customer bill after installation of the clean energy improvements does not exceed the anticipated periodic bill for electric or gas service without installation of such improvements, including no energy savings improvements;

(8) To authorize the disconnection for nonpayment by the customer of any financing repayment amount, except during the pendency of any complaint, investigation, hearing or appeal challenging the on-bill repayment loan, terms, accuracy or related matters, with any on-bill repayment amount treated as part of the customer's utility account subject to the protections provided in sections 16-262c, 16-262d, 16-262g to 16-262i, inclusive, and 16-262x;

(9) To establish program guidelines to address the ramifications of on-bill repayment and the risks associated with disconnection of service of low-income and hardship customers;

(10) To provide the assignment of repayment obligations to subsequent owners of the dwelling unit upon the development by the Energy Conservation Management Board and the Connecticut Green Bank of timely written notice guidelines to subsequent owners, except on-bill repayment amounts may not be directly charged to a tenant of a dwelling unit by a utility company pursuant to section 16-262e or a receiver pursuant to sections 16-262f, 16-262t, 47a-14h and 47a-56a to 47a-56k, inclusive; and

(11) To provide that the on-bill repayment billing and collection services shall be available without regard to whether the energy or fuel delivered by the utility is the customer's primary energy source.

(c) The guidelines for the comprehensive residential clean energy on-bill repayment program pursuant to subdivisions (9) to (11), inclusive, of subsection (b) of this section shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall commence upon filing such guidelines with the authority and the review shall be deemed complete not later than ninety days after such filing. Such review shall be conducted in an uncontested proceeding.

(d) On-bill repayment for any loan that is part of the comprehensive residential clean energy on-bill repayment program established pursuant to this section and utilized to improve efficiency or clean energy improvements for provision of heat to a dwelling unit shall be treated as part of the primary heating expense for the customer for purposes of (1) any energy assistance program funded or administered by the state or under any plan adopted pursuant to section 16a-41a, and (2) any matching payment program plan pursuant to subdivisions (4) to (6), inclusive, of subsection (b) of section 16-262c.

(P.A. 13-298, S. 58; P.A. 14-94, S. 29; 14-134, S. 20.)

History: P.A. 13-298 effective July 8, 2013; pursuant to P.A. 14-94, “Clean Energy Finance and Investment Authority” was changed editorially by the Revisors to “Connecticut Green Bank” in Subsec. (b), effective June 6, 2014; P.A. 14-134 amended Subsec. (c) by making a technical change, effective June 6, 2014.



Section 16a-41 - Applications for and written summaries of energy conservation, energy assistance and renewable resources programs. Regulations. Needs of persons residing in rental housing and persons of poverty status.

(a) Any public or private agency or organization administering an energy assistance program which is funded or administered, in whole or in part, by the state shall take simultaneous applications from applicants for all energy assistance programs and energy conservation loan, grant, audit or service programs which that agency or organization administers and for which an applicant may be eligible and shall provide the applicants with written summaries of all such programs administered by other agencies and organizations and for which an applicant may be eligible. Any public or private agency or organization administering an energy conservation loan, grant, audit or service program or renewable resources loan, grant or service program which is funded or administered, in whole or in part, by the state shall provide applicants with written summaries of all other such programs in the state for which an applicant may be eligible. The Department of Social Services, in consultation with the Department of Economic and Community Development and the Public Utilities Regulatory Authority, shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this subsection. Such regulations shall, without limitation, set forth requirements for the form and content of the summaries. The Department of Social Services shall be responsible for collecting and disseminating information on all such programs in the state to agencies and organizations administering the programs.

(b) Any state agency which administers or funds an energy assistance program, an energy conservation loan, grant, audit, or service program or a renewable resources loan, grant or service program shall adopt regulations in accordance with chapter 54 for such program in order to protect the due process rights of the applicants. The regulations shall include, but not be limited to, the following, where applicable: (1) Procedures for applications and their disposition, including record-keeping; (2) procedures for the immediate provision of appropriate assistance to eligible applicants who are without or in imminent danger of being without heat, hot water or utilities; (3) standards of assistance, including eligibility and benefits; (4) procedures for assisting elderly, handicapped, bilingual and other persons who are unable to file such applications without assistance; (5) procedures for assisting applicants in obtaining other forms of assistance; (6) procedures for written notice to applicants of the disposition of their applications and the basis for each full or partial denial of assistance; and (7) administrative appeal procedures, including notice to applicants of the availability of such procedures.

(c) The regulations adopted under subsection (a) or (b) of this section shall not require an applicant for assistance to be without fuel or utility service before an agency may accept his application or as a condition of eligibility.

(d) The Public Utilities Regulatory Authority shall assure: (1) That any energy assistance program, energy conservation loan, grant, audit or service program or renewable resources loan, grant or service program concerning residential dwellings, funded or administered by a public service company or municipal utility, shall include provisions to address the needs of persons residing in rental housing and persons of poverty status; and (2) that the audit report on any audit conducted on a dwelling occupied by persons of poverty status, under a conservation audit program funded or administered by a public service company or municipal utility, include a section which excerpts from the audit report the results of those audit procedures required under weatherization or conservation programs available to such persons.

(e) As used in this section, “applicant” means a natural person or a household seeking assistance under any program referred to in this section.

(Oct. Sp. Sess. P.A. 79-6, S. 1, 2; P.A. 80-482, S. 4, 40, 345, 348; P.A. 81-422, S. 1, 2; Nov. Sp. Sess. P.A. 81-9, S. 3, 4; P.A. 86-142; P.A. 88-21, S. 2, 3; P.A. 93-113, S. 1, 3; 93-262, S. 11, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-422 replaced Subsec. (a) and inserted new Subsecs. (b) to (e) and (h), providing for coordination of energy assistance programs and application procedure for such programs, relettered former Subsec. (b) as (f), giving office of policy and management primary responsibility for report where responsibility was previously equally shared, and adding department of housing to list of consulting agencies, and relettered former Subsec. (c) as (g), adding department of housing to agencies whose regulations are reviewed by office of policy and management; Nov. Sp. Sess. P.A. 81-9 deleted requirement for submission of preliminary report by February fifteenth each year and changed date for submission of remaining annual report (formerly “final” report) from November fifteenth to fifteenth business day of July in Subsec. (f); P.A. 86-142 replaced provisions in Subsec. (a) re referrals with provisions re written summaries, extended provisions of Subsecs. (a), (b) and (d) to renewable resource programs, repealed existing Subsec. (e), re deadlines for adoption of regulations, relettered remaining Subsecs. accordingly, and added re progress report, to Subsec. (e)(6); P.A. 88-21 amended Subsec. (e) changing the date of the report's submission from July first to November first and deleting Subdivs. (4) and (5) which recommended actions by other agencies concerning ways to protect persons of poverty status from loss of electricity, deleted Subsec. (f) requiring the office of policy and management to review regulations of other agencies concerning energy and utility assistance and weatherization programs and relettered former Subsec. (g) accordingly; P.A. 93-113 amended Subsec. (a) by making grammatical and punctuation changes, deleted Subsec. (e) re annual report and relettered former Subsec. (f) as (e), effective June 3, 1993; P.A. 93-262 replaced office of policy and management with department of social services and deleted references to advisory role of human services and income maintenance departments in Subsecs. (a) and (e) and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsecs. (a) and (d), effective July 1, 2011.



Section 16a-41a - Implementation of block grant program authorized under the Low-Income Home Energy Assistance Act. Annual plan. Program for purchase of deliverable fuel at a reduced rate for low-income households. Annual reports.

(a) The Commissioner of Social Services shall submit to the joint standing committees of the General Assembly having cognizance of energy planning and activities, appropriations, and human services the following on the implementation of the block grant program authorized under the Low-Income Home Energy Assistance Act of 1981, as amended:

(1) Not later than August first, annually, a Connecticut energy assistance program annual plan which establishes guidelines for the use of funds authorized under the Low-Income Home Energy Assistance Act of 1981, as amended, and includes the following:

(A) Criteria for determining which households are to receive emergency and weatherization assistance;

(B) A description of systems used to ensure referrals to other energy assistance programs and the taking of simultaneous applications, as required under section 16a-41;

(C) A description of outreach efforts;

(D) Estimates of the total number of households eligible for assistance under the program and the number of households in which one or more elderly or physically disabled individuals eligible for assistance reside; and

(E) Design of a basic grant for eligible households that does not discriminate against such households based on the type of energy used for heating;

(2) Not later than January thirtieth, annually, a report covering the preceding months of the program year, including:

(A) In each community action agency geographic area and Department of Social Services region, the number of fuel assistance applications filed, approved and denied, the number of emergency assistance requests made, approved and denied and the number of households provided weatherization assistance;

(B) In each such area and district, the total amount of fuel, emergency and weatherization assistance, itemized by such type of assistance, and total expenditures to date; and

(C) For each state-wide office of each state agency administering the program, each community action agency and each Department of Social Services region, administrative expenses under the program, by line item, and an estimate of outreach expenditures; and

(3) Not later than November first, annually, a report covering the preceding twelve calendar months, including:

(A) In each community action agency geographic area and Department of Social Services region, (i) seasonal totals for the categories of data submitted under subdivision (1) of this subsection, (ii) the number of households receiving fuel assistance in which elderly or physically disabled individuals reside, and (iii) the average combined benefit level of fuel, emergency and renter assistance;

(B) Types of weatherization assistance provided;

(C) Percentage of weatherization assistance provided to tenants;

(D) The number of homeowners and tenants whose heat or total energy costs are not included in their rent receiving fuel and emergency assistance under the program by benefit level;

(E) The number of homeowners and tenants whose heat is included in their rent and who are receiving assistance, by benefit level; and

(F) The number of households receiving assistance, by energy type and total expenditures for each energy type.

(b) The Commissioner of Social Services shall implement a program to purchase deliverable fuel for low-income households participating in the Connecticut energy assistance program and the state-appropriated fuel assistance program. The commissioner shall ensure that no fuel vendor discriminates against fuel assistance program recipients who are under the vendor's standard payment, delivery, service or other similar plans. The commissioner may take advantage of programs offered by fuel vendors that reduce the cost of the fuel purchased, including, but not limited to, fixed price, capped price, prepurchase or summer-fill programs that reduce program cost and that make the maximum use of program revenues. As funding allows, the commissioner shall ensure that all agencies administering the fuel assistance program shall make payments to program fuel vendors in advance of the delivery of energy where vendor provided price-management strategies require payments in advance.

(c) Each community action agency administering a fuel assistance program shall submit reports, as requested by the Commissioner of Social Services, concerning pricing information from vendors of deliverable fuel participating in the program. Such information shall include, but not be limited to, the state-wide or regional retail price per unit of deliverable fuel, the reduced price per unit paid by the state for the deliverable fuel in utilizing price management strategies offered by program vendors for all consumers, the number of units delivered to the state under the program and the total savings under the program due to the purchase of deliverable fuel utilizing price-management strategies offered by program vendors for all consumers.

(d) If funding allows, the Commissioner of Social Services, in consultation with the Secretary of the Office of Policy and Management, shall require that, each community action agency administering a fuel assistance program begin accepting applications for the program not later than September first of each year.

(e) The Commissioner of Social Services shall submit each plan or report described in subsection (a) of this section to the Low-Income Energy Advisory Board, established pursuant to section 16a-41b, not later than seven days prior to submitting such plan or report to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology, appropriations and human services.

(Nov. Sp. Sess. P.A. 81-9, S. 1, 4; P.A. 91-234, S. 1, 3; P.A. 93-113, S. 2, 3; P.A. 93-262, S. 12, 87; P.A. 05-123, S. 1; P.A. 07-242, S. 66; June Sp. Sess. P.A. 07-4, S. 102; Sept. Sp. Sess. P.A. 09-5, S. 80.)

History: P.A. 91-234 deleted obsolete language re first report after January 27, 1982, required in Subsec. (a)(1), and added a new Subsec. (e) requiring the secretary to implement a program to purchase number two home heating oil at a reduced rate for the Connecticut energy assistance program and the state-appropriated fuel assistance program; P.A. 93-113 amended Subsec. (a) by adding the appropriations committee, amending Subdiv. (1) by substituting annual plan for two initial reports, deleting Subpara. (B) regarding emergency request system, relettering Subparas. (C) to (E), and relettered Subpara. (D) deleting provision requiring that estimates be made by geographic area and income maintenance district, amending Subdiv. (2) by substituting an annual report for six monthly reports, and in Subpara. (B) adding total expenditures to date, amending Subdiv. (3) by changing September first to November first, in Subpara. (A) changing data submitted under Subdiv. (2) to data submitted under Subdiv. (1), deleting provisions regarding number of appeals, assistance for households receiving weatherization assistance and processing time averages, and adding benefit level of renter assistance, deleting Subparas. (D) and (E) regarding percentage of fuel assistance provided to tenants with heat not included in rent and recipients of 100% of eligible assistance, relettering Subpara. (F) as (D) and changing categories of amount of assistance received to “by benefit level”, adding new Subparas. (E), regarding the number of recipients with heat included in rent, and (F), regarding number of recipient households, deleted Subsecs. (c) and (d) regarding low-income home energy assistance reports and costs of carrying out the provisions of section, and relettered Subsec. (e) as (c), effective June 3, 1993; P.A. 93-262 replaced secretary of the office of policy and management with commissioner of social services, replaced references to income maintenance districts with references to social services regions, deleted Subsec. (b) requiring human resources and income maintenance departments to submit information requested by the secretary for inclusion in his reports, relettering remaining Subsecs. as necessary, effective July 1, 1993; P.A. 05-123 added Subsec. (a)(1)(E) re basic grant that does not discriminate based on the type of energy used; P.A. 07-242 amended Subsec. (b) to change fuel purchased from number two home heating oil to deliverable fuel, move reporting requirements to new Subsec. (c), prohibit discrimination against program participants, require commissioner to take advantage of any price-reduction programs and provide for payments to be made in advance and added new Subsec. (d) re applications to be accepted before September first each year, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to delete requirement that commissioner ensure that all fuel assistance recipients are treated the same as any other similarly situated customer, change “commissioner shall” to “commissioner may” take advantage of programs offered by vendors, and provide that commissioner shall ensure that all agencies make payments in advance of delivery “as funding allows” and amended Subsec. (d) to provide that Commissioner of Social Services, in consultation with Secretary of the Office of Policy and Management, shall require agencies to begin accepting applications if funding allows, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 added Subsec. (e) requiring Commissioner of Social Services to submit plans and reports described in Subsec. (a) to Low-Income Energy Advisory Board prior to submission to energy and technology, appropriations and human services committees, effective October 5, 2009.



Section 16a-41b - Low-Income Energy Advisory Board.

(a) There shall be a Low-Income Energy Advisory Board which shall consist of the following members or their designees: The Commissioner on Aging or the commissioner’s designee; a representative of each electric and gas public service company designated by each such company; the chairperson of the Public Utilities Regulatory Authority; the Consumer Counsel; the executive director of Operation Fuel; the executive director of Infoline; the director of the Connecticut Local Administrators of Social Services; the executive director of Legal Assistance Resource Center of Connecticut; the Connecticut president of AARP; a designee of the Norwich Public Utility; a designee of the Independent Connecticut Petroleum Association; and a representative of the community action agencies administering energy assistance programs under contract with the Department of Social Services, designated by the Connecticut Association for Community Action. The Secretary of the Office of Policy and Management and the Commissioners of Social Services and Energy and Environmental Protection, or their designees, shall serve as nonvoting members of the board.

(b) The Low-Income Energy Advisory Board shall advise and assist the Office of Policy and Management and the Department of Social Services in the planning, development, implementation and coordination of energy-assistance-related programs and policies and low-income weatherization assistance programs and policies, shall advise the Department of Energy and Environmental Protection regarding the impact of utility rates and policies, and shall make recommendations to the General Assembly regarding (1) legislation and plans subject to legislative approval, and (2) administration of the block grant program authorized under the Low-Income Energy Assistance Act, as described in section 16a-41a, to ensure affordable access to residential energy services to low-income state residents.

(c) The board shall elect a chairperson and a vice-chairperson from among its voting members.

(d) The Commissioner of Energy and Environmental Protection, or his or her designee, shall provide notice of meetings to the members of the Low-Income Energy Advisory Board, provide space for such meetings, maintain minutes and publish reports of the board.

(e) The Low-Income Energy Advisory Board shall convene and devise recommendations to improve the implementation of heating assistance programs, particularly those created to benefit low-income households, through coordination and optimization of existing energy efficiency and energy assistance programs. Such recommendations shall consider: (1) How the Department of Energy and Environmental Protection, Department of Social Services, community action agencies, as defined in section 17b-885, electric distribution companies, as defined in section 16-1, and municipal electric utilities, as defined in section 7-233b, can securely share heating assistance program applicant data, with respect to customer energy usage levels, past participation and eligibility for energy assistance and energy efficiency programs, and other data deemed relevant to improve coordination among such programs and program administrators; (2) the costs and benefits of current energy assistance and energy efficiency programs and how to maximize customer benefits through such customers’ participation in any combination of energy assistance and energy efficiency programs; (3) how to streamline the application process for energy assistance and energy efficiency program applicants and the possible development of joint electronic applications; (4) how to make energy assistance and energy efficiency programs more accessible and feasible for tenants in rental housing units, including, but not limited to, how to best secure landlord permission for such services; and (5) coordination efforts to best improve boiler and furnace replacement programs. Not later than January 1, 2016, the Low-Income Energy Advisory Board shall report such recommendations, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy, appropriations and human services.

(P.A. 05-204, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 81; P.A. 11-80, S. 48; June 12 Sp. Sess. P.A. 12-2, S. 167; P.A. 13-125, S. 24; June Sp. Sess. P.A. 15-5, S. 107.)

History: P.A. 05-204 effective July 6, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b) by adding requirement that Low-Income Energy Advisory Board make recommendations concerning administration of block grant program described in Sec. 16a-41a, effective October 5, 2009; P.A. 11-80 amended Subsec. (a) by replacing “chairperson of the Department of Public Utility Control or a commissioner of the Department of Public Utility Control designated by the chairperson” with “chairperson of the Public Utilities Regulatory Authority, or the chairperson’s designee” and amended Subsec. (b) by replacing “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to make Secretary of the Office of Policy and Management and Commissioner of Social Services nonvoting members of the board, add Commissioner of Energy and Environmental Protection to the board as nonvoting member, change “Connecticut Petroleum Dealers Association” to “Independent Connecticut Petroleum Association” and make technical changes, amended Subsec. (c) to replace provision requiring Secretary of the Office of Policy and Management or secretary’s designee to serve as chairperson of the board with provision requiring board to elect chairperson and vice-chairperson and amended Subsec. (d) to delete provision re deadline for first meeting of the board and replace reference to secretary with reference to Commissioner of Energy and Environmental Protection, effective July 1, 2012; P.A. 13-125 amended Subsec. (a) to replace executive director of Commission on Aging with Commissioner on Aging or commissioner’s designee, effective July 1, 2013; June Sp. Sess. P.A. 15-5 added Subsec. (e) re recommendations to improve implementation of heating assistance programs.



Section 16a-41c - Weatherization assistance.

Section 16a-41c is repealed, effective April 1, 2009.

(Aug. Sp. Sess. P.A. 08-2, S. 10; P.A. 09-2, S. 27.)



Section 16a-41h - Energy assistance program funded through electric distribution company, gas company and municipal utility customer donations.

(a)(1) Each electric distribution company, gas company and municipal utility furnishing electric or gas service shall include in its monthly bills a request to each customer to add a donation in an amount designated by the customer to the bill payment. Such company shall provide to all of its customers the opportunity to donate one dollar, two dollars, three dollars or another amount on each bill provided to a customer either through the mail or electronically. Such designation shall be made available and included where customers are either electronically billed or bill payment is handled electronically. The opportunity to donate one dollar, two dollars, three dollars or another amount shall be included on the bill in such a way that facilitates such donations.

(2) Operation Fuel, Incorporated, shall provide fundraising inserts and remittance envelopes to retail dealers of fuel oil that volunteer to include the inserts and envelopes in their customers’ bills for one or more billing cycles each year. Such retail dealers of fuel oil shall inform Operation Fuel, Incorporated, as to the number of inserts and envelopes needed to conduct such a mailing.

(3) Each electric distribution, gas or fuel oil company shall transmit all such donations received each month, as well as their own contributions, if any, to Operation Fuel, Incorporated, a state-wide nonprofit organization designed to respond to people within the state who are in financial crisis and need emergency energy assistance. Operation Fuel, Incorporated shall distribute donations to nonprofit social services agencies and private fuel banks in accordance with guidelines established by the board of directors of Operation Fuel, Incorporated, provided such funds shall be distributed on a priority basis to low-income elderly and working poor households that are not eligible for public assistance or state-administered general assistance but are faced with a financial crisis and are unable to make timely payments on winter fuel, electricity or gas bills. Such companies shall coordinate their promotions of this program, holding promotions during the same month and using similar formats.

(b) If Operation Fuel, Inc. ceases to exist, such electric distribution and gas companies shall jointly establish a nonprofit, tax-exempt corporation for the purpose of holding in trust and distributing such customer donations. The board of directors of such corporation shall consist of eleven members appointed as follows: Four by the companies, each of which shall appoint one member; one by the president pro tempore of the Senate; one by the minority leader of the Senate; one by the speaker of the House of Representatives; one by the minority leader of the House of Representatives; and three by the Governor. The board shall distribute such funds to nonprofit organizations and social service agencies which provide emergency energy or fuel assistance. The board shall target available funding on a priority basis to low-income elderly and working poor households which are not eligible for public assistance or state-administered general assistance but are faced with a financial crisis and are unable to make timely payments on winter fuel, electricity or gas bills.

(c) Not later than the first of September annually, Operation Fuel, Inc. shall submit to the General Assembly a report on the implementation of this section. Such report shall include, (1) a summary of the effectiveness of the program, (2) the total amount of the donations received by electric distribution and gas companies and transmitted to Operation Fuel, Inc. under subsection (b) of this section, and (3) an accounting of the distribution of such funds by Operation Fuel, Inc. indicating the organizations and agencies receiving funds, the amounts received and distributed by each such organization and agency and the number of households each assisted. On and after October 1, 1996, the report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to energy and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committee or the General Assembly, as applicable.

(P.A. 83-505, S. 2, 3; P.A. 88-220, S. 7, 11; P.A. 89-291, S. 6; P.A. 96-251, S. 8; June 18 Sp. Sess. P.A. 97-2, S. 17, 165; P.A. 04-76, S. 4; P.A. 05-288, S. 67; P.A. 07-242, S. 82; P.A. 14-134, S. 107; P.A. 15-12, S. 4.)

History: P.A. 88-220 amended Subsec. (c) to make the reporting requirement annual; P.A. 89-291 in Subsecs. (a) and (d) changed name of corporation and in Subsecs. (a) and (b) made technical changes in definition of those eligible for assistance; P.A. 96-251 amended Subsec. (d) by requiring that on and after October 1, 1996, reports be submitted to the legislative committee on energy and upon request to legislators and by adding provisions re submission of summaries; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 04-76 amended Subsecs. (a) and (b) by replacing references to “general assistance” with references to “state-administered general assistance”; P.A. 05-288 made a technical change in Subsecs. (a) and (b), effective July 13, 2005; P.A. 07-242 divided existing provisions of Subsec. (a) into Subdivs. (1) and (3), amended Subsec. (a)(1) to change electric company to electric distribution company, include municipal utilities, change amount of donation from $1.00 to amount designated by customer, specify that company shall provide the opportunity to donate $1.00, $2.00, $3.00 or another amount, and specify that company shall allow donations to be made with bill payment through the mail or electronically, added Subsec. (a)(2) re fundraising inserts and remittance envelopes and amended Subsec. (a)(3) to specify that companies and municipal utilities may add own contributions to donations transmitted monthly, make technical changes, and require companies to coordinate promotions of program, effective June 4, 2007; P.A. 14-134 replaced references to electric company with references to electric distribution company, effective June 6, 2014; P.A. 15-12 made a technical change in Subsec. (a)(1).



Section 16a-41i - Weatherization assistance program.

Section 16a-41i is repealed, effective July 8, 2013.

(P.A. 11-80, S. 115; P.A. 13-298, S. 67.)



Section 16a-42 to 16a-42h - Heating fuel loan program: Definitions. Bond authorization. Loans for the purchase of fuel; funds allocated to towns. Eligibility requirements for loans. Application requirements for loans. Loan amounts; interest rate; repayment schedule. Payments to fuel dealers; nondiscrimination. Regulations. Termination of loan authority.

Sections 16a-42 to 16a-42h, inclusive, are repealed.

(Oct. Sp. Sess. P.A. 79-13, S. 1–9; P.A. 80-388, S. 1–7; P.A. 81-306, S. 3, 4; P.A. 85-404, S. 1, 2; P.A. 88-220, S. 8, 11.)



Section 16a-43 - Creation of Business Emergency Relief Revolving Loan Fund. Termination of Small Home Heating Oil Dealers' Revolving Loan Fund.

Section 16a-43 is repealed, effective October 1, 2002.

(Oct. Sp. Sess. P.A. 79-9, S. 1, 3; June Sp. Sess. P.A. 82-1, S. 4, 5, 14; P.A. 86-107, S. 4, 19; P.A. 87-416, S. 13, 24; P.A. 88-265, S. 35, 36; 88-317, S. 66, 107; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; S.A. 02-12, S. 1.)



Section 16a-44 and 16a-44a - Grants to municipalities to assist in addressing problems caused by fuel shortages and increased energy costs. Bond authorization.

Sections 16a-44 and 16a-44a are repealed.

(Oct. Sp. Sess. P.A. 79-11, S. 1–3; P.A. 80-483, S. 69, 186; P.A. 88-220, S. 8, 11.)



Section 16a-44b - Grants to municipalities to assist in addressing problems caused by fuel shortages and increased energy costs.

Section 16a-44b is repealed, effective July 1, 2011.

(P.A. 89-331, S. 26, 30; June 18 Sp. Sess. P.A. 97-2, S. 18, 165; P.A. 04-76, S. 5; P.A. 11-80, S. 1, 140.)



Section 16a-44c - Bond authorization.

The State Bond Commission shall have power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars. The proceeds of the sale of said bonds shall be used for the grants to towns provided for in section 16a-44b*. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 16a-44b* to 16a-44d, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to sections 16a-44b* to 16a-44d, inclusive, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for the punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 89-331, S. 27, 30.)

*Note: Section 16a-44b was repealed effective July 1, 2011, by section 140 of public act 11-80.



Section 16a-44d - Validation of certain actions.

All proceedings and actions of the State Bond Commission and the State Treasurer in relation to the authorization, sale, execution and delivery of bonds had and taken in accordance with sections 16a-44 and 16a-44a of the general statutes, revision of 1958, revised to January 1, 1987, and section 3-20, including any authorization of bonds, appropriation, allocation or allotment of moneys, awarding of contracts or incurring of costs and or obligations, establishment of the terms of sale or delegation to the Treasurer of such powers of sale in connection with the issuance of bonds of the state pursuant to said sections 16a-44 and 16a-44a and in accordance with section 3-20 are validated, ratified and confirmed as if said sections 16a-44 and 16a-44a of the general statutes, revision of 1958, revised to January 1, 1987, had not been repealed but were in full force and effect at the time of any such actions.

(P.A. 89-331, S. 28, 30.)



Section 16a-45 - Oil burner inspection and retrofit as condition of receipt of energy or fuel assistance.

Any person who receives any grant for energy or fuel assistance under any program financed with state funds and who owns the dwelling in which he resides where such dwelling is heated by fuel oil shall agree to permit the inspection and retrofit, if necessary, of the dwelling's fuel oil burner as a condition of receiving such state energy or fuel assistance if such inspection and retrofit is offered by the state and at no charge to such person.

(Oct. Sp. Sess. P.A. 79-5, S. 2, 5.)

See Sec. 8-206c re effective date information.



Section 16a-45a to 16a-46c - Residential and commercial conservation service program; definition. Residential energy conservation service program; energy audits; regulations. Preparation and amendment of residential energy conservation service plan and amendments; approval. Review, evaluation and implementation of plan and amendments; report and amendments. Responsibilities of Department of Public Utility Control re program; regulations.

Sections 16a-45a to 16a-46c, inclusive, are repealed, effective July 1, 2011.

(P.A. 80-178, S. 1, 2, 3; 80-482, S. 4, 40, 345, 348; P.A. 82-231, S. 1, 3–5, 8; P.A. 83-192, S. 1, 2, 4–6; P.A. 90-304, S. 10, 11; P.A. 95-32, S. 1–5, 7; P.A. 97-7, S. 1, 2; P.A. 99-13, S. 1, 2; May 9 Sp. Sess. P.A. 02-7, S. 72; P.A. 05-280, S. 12; P.A. 11-80, S. 1, 140.)



Section 16a-46d - Commercial building energy conservation service program. Services.

Section 16a-46d is repealed, effective July 1, 1995.

(P.A. 83-192, S. 3; P.A. 95-32, S. 6, 7.)



Section 16a-46e - Rebate program for residential furnace or boiler replacement.

(a) From July 1, 2007, to June 30, 2017, inclusive, the Commissioner of Energy and Environmental Protection shall provide a five-hundred-dollar rebate for the purchase and installation in residential structures of replacement natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient. Persons may apply to the commissioner, on a form prescribed by the commissioner, to receive such rebate for furnaces and boilers purchased and installed from July 1, 2007, to June 30, 2017, inclusive. The rebate shall be available for only a residential structure containing not more than four dwelling units. Eligibility for the rebate program shall be based upon the purchaser's Connecticut personal income tax return for the tax year prior to the tax year in which the purchase was made and determined as follows:

(1) (A) For the taxable year commencing on or after January 1, 2007, but prior to January 1, 2008, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-five thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(B) For the taxable year commencing on or after January 1, 2008, but prior to January 1, 2009, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(C) For the taxable year commencing on or after January 1, 2009, but prior to January 1, 2010, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-eight thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(D) For the taxable year commencing on or after January 1, 2010, but prior to January 1, 2011, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(E) For the taxable year commencing on or after January 1, 2011, but prior to January 1, 2012, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty-two thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(F) For the taxable year commencing on or after January 1, 2012, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty-four thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(2) For a taxable year commencing on or after January 1, 2007, but prior to January 1, 2017, in the case of any such taxpayer who files under the federal income tax for such taxable year as a married individual filing separately whose Connecticut adjusted gross income exceeds fifty thousand two hundred fifty dollars, the amount of the rebate shall be reduced by ten per cent for each five thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(3) For a taxable year commencing on or after January 1, 2007, but prior to January 1, 2017, in the case of a taxpayer who files under the federal income tax for such taxable year as a head of household whose Connecticut adjusted gross income exceeds seventy-eight thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(4) For a taxable year commencing on or after January 1, 2007, but prior to January 1, 2017, in the case of a taxpayer who files under federal income tax for such taxable year as married individuals filing jointly whose Connecticut adjusted gross income exceeds one hundred thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer's Connecticut adjusted gross income exceeds said amount.

(b) A person who is not required to file a federal income tax return because such person's income does not meet the filing requirements and who otherwise qualifies for a rebate pursuant to this section shall receive the maximum allowable rebate pursuant to this section, subject to verification of income in a manner prescribed by the commissioner.

(c) No person shall receive a rebate pursuant to this section for a furnace or boiler replacement if such person has received a monetary grant for the same furnace or boiler replacement under any other state or federal grant program that pays the full cost of furnace or boiler replacement. A person using a state or federal low interest loan program to pay for the cost of furnace or boiler replacement may be eligible for a rebate pursuant to this section. In no event shall a rebate exceed the total expenditures for such furnace or boiler replacement.

(d) Rebates received pursuant to this section (1) shall not be considered taxable income for purposes of chapter 229, and (2) shall be excluded from any calculation of income for purposes of determining the eligibility for, or the benefit level of, any individual under any state or local program financed in whole or in part with state funds.

(e) On or before January 1, 2009, the Energy Conservation Management Board shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the cost-effectiveness of the rebate programs established pursuant to subsection (a) of this section.

(P.A. 07-242, S. 1; Aug. Sp. Sess. P.A. 08-1, S. 4; P.A. 11-6, S. 124; 11-80, S. 1; P.A. 13-5, S. 27.)

History: P.A. 07-242 effective July 1, 2007; Aug. Sp. Sess. P.A. 08-1 amended Subsec. (a) to delete $5,000,000 aggregate per year limitation on rebates, to provide that eligibility for program be based on purchaser's Connecticut personal income tax return for tax year prior to tax year in which purchase was made, and to add dates of taxable years commencing on or after January 1, 2007, but prior to January 1, 2017, in Subdivs. (2), (3) and (4), added new Subsecs. (b), (c) and (d) re rebate provisions, redesignated existing Subsec. (b) as new Subsec. (e) and made conforming and technical changes, effective August 26, 2008; P.A. 11-6 amended Subsec. (c) to delete reference to Fuel Oil Conservation Board, effective May 4, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (c) to delete “any program administered by” re any other state or federal grant program, effective May 8, 2013.



Section 16a-46f - Rebate program for residential furnace or boiler repair or upgrade.

The Commissioner of Energy and Environmental Protection shall establish a program to provide rebates to eligible state residents for repairing or upgrading their existing boilers and furnaces to achieve greater heating efficiency. Eligibility for rebates pursuant to this section shall be determined using eligibility criteria established for rebates pursuant to subsection (a) of section 16a-46e. Persons may apply to the commissioner, on a form prescribed by the commissioner, to receive such rebate for furnace or boiler repairs or upgrades made on or after August 1, 2008. The rebate shall be available only for residential structures containing not more than four dwelling units. No rebate shall exceed five hundred dollars, nor shall a rebate equal more than fifty per cent of the cost of the repair or upgrade.

(Aug. Sp. Sess. P.A. 08-2, S. 3; P.A. 11-80, S. 1.)

History: Aug. Sp. Sess. P.A. 08-1 effective August 26, 2008; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-46g - Residential energy audit subsidy program for homes not heated by electricity or natural gas.

(a) The Department of Energy and Environmental Protection shall establish an energy audit subsidy program for qualified oil companies and other entities that conduct energy audits for people who heat their homes by a means other than electricity or natural gas, including, but not limited to, residential home heating oil customers. The program shall cover the balance of the cost of such audits conducted from September 1, 2008, to June 30, 2009, inclusive, by qualified oil companies and other entities that can show they (1) provided an energy audit to a residential customer, and (2) collected a seventy-five-dollar fee from the customer for such audit.

(b) The sum of seven million dollars is appropriated from the funds credited to the General Fund for the fiscal year ending June 30, 2009, pursuant to subsection (a) of section 1 of public act 08-2 of the August special session* to the Department of Energy and Environmental Protection for the energy audit subsidy program established pursuant to subsection (a) of this section.

(c) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year ending June 30, 2009, but shall be available for expenditure during the next fiscal year.

(Aug. Sp. Sess. P.A. 08-2, S. 9; P.A. 11-80, S. 1.)

*Note: Section 1 of public act 08-2 of the August special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Aug. Sp. Sess. P.A. 08-2 effective August 26, 2008; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-46h - Home Energy Solutions program audits.

Each electric, gas or heating fuel customer, regardless of heating source, shall be assessed fees, charges, co-pays or other similar terms to access any audits administered by the Home Energy Solutions program that reflect the contributions made to the Energy Efficiency Fund by each such customer's respective customer type, provided such fees, charges, copays and other similar terms shall not exceed a total amount for any such audit as determined by the Energy Conservation Management Board for each such customer type.

(P.A. 11-80, S. 132; June 12 Sp. Sess. P.A. 12-2, S. 154; P.A. 13-298, S. 31.)

History: P.A. 11-80 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 designated existing provisions as Subsec. (a) and amended same to delete provision limiting annual subsidy for audits for certain ratepayers to $500,000, add provision re audit costs to reflect contributions made to the Energy Efficiency Fund not to exceed $99 and make a technical change, and added Subsec. (b) limiting annual subsidy, after August 1, 2013, for audits for certain ratepayers to $500,000, effective June 15, 2012; P.A. 13-298 deleted Subsec. (a) designator, replaced provision re maximum total for audit of $99 with provision re maximum total amount determined by Energy Conservation Management Board for each customer type, and deleted former Subsec. (b) re maximum costs of subsidizing audits to ratepayers whose primary source of heat is not electricity or natural gas, effective July 8, 2013.



Section 16a-46i - Natural gas and heating oil conversion program.

On or before October 1, 2011, the Department of Energy and Environmental Protection shall establish a natural gas and heating oil conversion program to allow a gas or heating oil company to finance the conversion to gas heat or home heating oil by potential residential customers who heat their homes with electricity. The department shall adopt regulations in accordance with the provisions of chapter 54 to establish procedures and terms for such program and shall, on or before January 1, 2012, and annually thereafter, report in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment regarding the progress of such program.

(P.A. 11-80, S. 135.)

History: P.A. 11-80 effective July 1, 2011.



Section 16a-46j - Energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program.

(a) On or after October 27, 2011, and upon the allocation of the proceeds of the bonds authorized by section 49 of public act 11-1 of the October special session*, the Department of Energy and Environmental Protection shall establish an energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program to provide replacement furnaces and boilers, and repairs and upgrades to existing furnaces or boilers to meet the standards for replacement units specified in this subsection, to (1) nonprofit organizations that own their own buildings, and (2) housing authorities for use in dwelling units owned by such housing authorities. The Commissioner of Energy and Environmental Protection shall, upon terms acceptable to the commissioner, enter into a written agreement with the Fuel Oil Conservation Board, established pursuant to section 16a-22n, to provide for the purchase and installation of energy efficient oil furnaces and boilers or upgrades or repairs to existing furnaces and boilers, as appropriate. Such replacement energy efficient oil furnaces or boilers shall be equipped with electronically commutated blower motors and have an efficiency rating of not less than eighty-six per cent. Such energy efficient oil furnaces and boilers shall be equipped with thermal purge or temperature reset controls and have an efficiency rating of not less than eighty-six per cent. If upgrades or repairs are possible in a manner that will achieve an efficiency rating of seventy-five per cent or more, units shall be upgraded or repaired rather than replaced.

(b) On or before December 1, 2011, the Connecticut Housing Finance Authority shall provide the Commissioner of Energy and Environmental Protection a list of housing authorities in the state that own dwelling units that are heated with a fuel oil furnace or boiler.

(c) (1) On or before January 1, 2012, the Commissioner of Energy and Environmental Protection, in conjunction with the Fuel Oil Conservation Board, shall (A) develop a process for identifying and notifying each nonprofit organization and housing authority that may be eligible for the program, and (B) implement a method to process applications for a replacement furnace or boiler or repairs or upgrades to existing furnaces or boilers pursuant to this section. The board shall begin to make preliminary determinations on the eligibility of any applicants not later than January 1, 2012.

(2) As a condition of eligibility for the program, each nonprofit organization or housing authority applying for the program pursuant to subdivision (1) of this subsection shall, at the time of submission of its application, verify that it (A) has applied for, and (B) agrees to accept the services of any available conservation program administered pursuant to section 7-233y or 16-245m.

(3) The Fuel Oil Conservation Board shall act on completed applications in the order received, except that the board may act immediately in emergencies where the nonprofit organization has no heat or has a furnace or boiler that is unsafe or inoperable, or the housing authority owns a dwelling unit that has no heat or such dwelling unit's furnace or boiler is unsafe or inoperable.

(d) The Fuel Oil Conservation Board, in conjunction with the Connecticut Energy Conservation Management Board, shall (1) establish criteria for determining (A) the condition of a nonprofit organization's oil furnace or boiler and fuel oil tank, or the condition of an oil furnace or boiler and fuel oil tank in a dwelling unit owned by a housing authority, and (B) whether such furnace, boiler or tank is inoperable or unsafe, or whether such furnace or boiler has an efficiency rating of less than sixty-five per cent, and (2) if the unsafe or inoperability circumstances of an oil furnace or boiler involve oil tank replacement, determine on the basis of a five-year payback whether it would be more cost effective for such applicant to connect to a natural gas pipeline, if available. If it is determined that it is not cost effective for such applicant to connect to a natural gas pipeline, or if no pipeline is available, the boards may elect to replace the applicant's oil tank. When the boards elect to replace an oil furnace or boiler with a gas furnace or boiler, such gas furnace shall have not less than a ninety-five per cent annual fuel utilization efficiency and such gas boiler shall have not less than a ninety per cent annual fuel utilization efficiency.

(e) The Fuel Oil Conservation Board shall issue a request for proposals for the anticipated furnaces, boilers and equipment needed to meet the obligations of the program established under this section.

(Oct. Sp. Sess. P.A. 11-1, S. 50.)

*Note: Section 49 of public act 11-1 of the October special session was repealed effective July 1, 2016, by section 126 of public act 16-4 of the May special session.

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 16a-46k - Weatherization standards and procedures. Energy efficiency audits re rental assistance program.

On or before July 1, 2014, the Department of Energy and Environmental Protection shall, in consultation with the Energy Conservation Management Board and the Department of Housing, develop weatherization standards and procedures for properties participating in the rental assistance program, including, but not limited to, a consideration to expedite scheduling of an energy efficiency audit pursuant to this section. When a tenant secures or renews a lease under the rental assistance program on or after the effective date such weatherization standards and procedures are adopted, the landlord shall (1) schedule an energy efficiency audit administered by the Home Energy Solutions program or a program deemed comparable by the Commissioner of Energy and Environmental Protection for the property, and (2) complete the installation of free weatherization measures pursuant to a program described in subdivision (1) of this section.

(P.A. 13-298, S. 56.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-46l - Home Energy Solutions audit information for recipients of funds from Operation Fuel, Incorporated and agencies administering state fuel assistance programs.

On and after July 1, 2013, Operation Fuel, Incorporated and agencies administering state fuel assistance programs shall provide a recipient of funds (1) information regarding the Home Energy Solutions audit, and (2) an application form for said audit.

(P.A. 13-298, S. 57.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-47 - Energy conservation loans by electric and gas companies. Study. Implementation.

Section 16a-47 is repealed.

(P.A. 81-316, S. 1, 2; P.A. 88-220, S. 8, 11.)



Section 16a-47a - State-wide energy efficiency and outreach marketing campaign.

(a) The Public Utilities Regulatory Authority shall, in coordination with the Energy Conservation Management Board, established pursuant to section 16-245m, establish a state-wide energy efficiency and outreach marketing campaign that shall provide targeted information for each of the following sectors: (1) Commercial, including small businesses, (2) industrial, (3) governmental, (4) institutional, including schools, hospitals and nonprofits, (5) agricultural, and (6) residential.

(b) The goals of the campaign established pursuant to subsection (a) of this section shall include, but not be limited to, educating electric consumers regarding (1) the benefits of pursuing strategies that increase energy efficiency, including information on the Connecticut electric efficiency partner program established pursuant to section 16a-46e and combined heat and power technologies, (2) the real-time energy reports developed pursuant to section 16a-47b and the real-time energy electronic mail and cellular phone alert system developed pursuant to section 16a-47d, and (3) the option of choosing a participating electric supplier, as defined in subsection (i) of section 16-244c.

(c) On or before December 1, 2007, the authority shall develop and approve a plan that meets the goals of said campaign pursuant to subsection (b) of this section. Said plan shall include a coordinated range of marketing activities and outreach strategies, including, but not limited to, inserts in customers' utility bills; television, radio and newspaper advertisements; printed educational materials; events; a comprehensive web site resource serving all sectors; an electronic newsletter; planning forums and meetings throughout the state; and partnerships with businesses, government entities and nonprofit organizations. Said utility bill inserts shall include, but not be limited to, information that can assist consumers in evaluating options regarding energy efficiency. Said web site shall be maintained and updated regularly and shall include, but not be limited to, current rate and contact information for participating electric suppliers. Such current rate information shall be on said web site with date and time of update displayed prominently. The authority shall begin the implementation of said plan on or before March 1, 2008.

(d) The authority may retain the services of third-party entities to assist in the development and implementation of the state-wide energy efficiency and marketing campaign established pursuant to this section.

(P.A. 07-242, S. 87; P.A. 10-32, S. 57; P.A. 11-80, S. 1; P.A. 13-5, S. 48.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-32 amended Subsec. (b) to substitute reference to Sec. 16a-47b for reference to Sec. 16a-47d, and reference to Sec. 16a-47d for “section 61 of public act 07-242”, add “electronic mail and cellular phone” re alert system, and make technical changes, effective May 10, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b)(3) to replace reference to Sec. 16-244c(k) with reference to Sec. 16-244c(i), effective May 8, 2013.



Section 16a-47b - Real-time energy reports.

(a) As part of the energy efficiency and outreach marketing campaign established pursuant to section 16a-47a, on or before April 1, 2008, the Public Utilities Regulatory Authority shall, in consultation with the Energy Conservation Management Board, established pursuant to section 16-245m, develop a real-time energy report for daily use by television and other media. The report shall (1) identify the state's current real-time energy demand, along with how the demand has changed over the course of the day, and in the case of television news broadcasts, the real-time changes in energy demand; (2) emphasize the importance of reducing peak demand and provide estimates of the economic benefits that can be derived by reducing electricity use; (3) provide tips on energy efficiency measures; (4) promote community and business competition to reduce energy consumption; and (5) give visibility to communities and businesses that have implemented energy saving changes or that have installed and are operating renewable energy resources.

(b) The authority may obtain the information needed to develop the real-time energy reports established pursuant to subsection (a) of this section from the regional independent system operator and the state's electric distribution companies.

(P.A. 07-242, S. 88; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-47c - State-wide energy efficiency and outreach account.

(a) There is established an account to be known as the “state-wide energy efficiency and outreach account”, which shall be a separate, nonlapsing account of the General Fund. The account shall contain any moneys required by law to be deposited in the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding.

(b) The moneys in said account shall be expended by the Public Utilities Regulatory Authority for the purpose of carrying out the requirements of sections 16a-47a, 16a-47b and 16a-47d.

(P.A. 07-242, S. 111; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011 (Revisor's note: In Subsec. (b), a reference to repealed Sec. 61 of P.A. 07-242 was deleted editorially by the Revisors).



Section 16a-47d - Real-time energy alert system.

As part of the energy efficiency and outreach marketing campaign established pursuant to section 16a-47a, on or before April 1, 2008, the Public Utilities Regulatory Authority shall, in consultation with the Energy Conservation Management Board, established pursuant to section 16-245m, develop a real-time energy electronic mail and cellular phone alert system to notify the public of the need to reduce energy consumption during peak power periods.

(P.A. 07-242, S. 100; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-47e - Capacity deficiency customer notification procedure.

On or before October 1, 2007, each electric distribution company, municipal utility or municipal electric energy cooperative shall submit a proposed customer notification procedure to notify retail customers of a capacity deficiency situation and the potential for such companies, municipal utilities or energy cooperatives to take emergency actions, which will encourage the customers to reduce electricity use voluntarily to help reduce the capacity deficiency, to the Public Utilities Regulatory Authority for the authority's consideration. Each company's, utility's or cooperative's costs related to such procedure and notification shall be recoverable as federally mandated congestion charges.

(P.A. 07-242, S. 89; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-48 - Energy efficiency standards for products.

(a) As used in this section:

(1) “Department” means the Department of Energy and Environmental Protection;

(2) “Fluorescent lamp ballast” or “ballast” means a device designed to operate fluorescent lamps by providing a starting voltage and current and limiting the current during normal operation, but does not include such devices that have a dimming capability or are intended for use in ambient temperatures of zero degrees Fahrenheit or less or have a power factor of less than sixty-one hundredths for a single F40T12 lamp;

(3) “F40T12 lamp” means a tubular fluorescent lamp that is a nominal forty-watt lamp, with a forty-eight-inch tube length and one and one-half inches in diameter;

(4) “F96T12 lamp” means a tubular fluorescent lamp that is a nominal seventy-five-watt lamp with a ninety-six-inch tube length and one and one-half inches in diameter;

(5) “Luminaire” means a complete lighting unit consisting of a fluorescent lamp, or lamps, together with parts designed to distribute the light, to position and protect such lamps, and to connect such lamps to the power supply;

(6) “New product” means a product that is sold, offered for sale, or installed for the first time and specifically includes floor models and demonstration units;

(7) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(8) “State Building Code” means the building code adopted pursuant to section 29-252;

(9) “Torchiere lighting fixture” means a portable electric lighting fixture with a reflector bowl giving light directed upward so as to give indirect illumination;

(10) “Unit heater” means a self-contained, vented fan-type commercial space heater that uses natural gas or propane and that is designed to be installed without ducts within the heated space. “Unit heater” does not include a product regulated by federal standards pursuant to 42 USC 6291, as amended from time to time, a product that is a direct vent, forced flue heater with a sealed combustion burner, or any oil fired heating system;

(11) “Transformer” means a device consisting of two or more coils of insulated wire that transfers alternating current by electromagnetic induction from one coil to another in order to change the original voltage or current value;

(12) “Low-voltage dry-type transformer” means a transformer that: (A) Has an input voltage of six hundred volts or less; (B) is between fourteen kilovolt-amperes and two thousand five hundred one kilovolt-amperes in size; (C) is air-cooled; and (D) does not use oil as a coolant. “Low-voltage dry-type transformer” does not include such transformers excluded from the low-voltage dry-type distribution transformer definition contained in the California Code of Regulations, Title 20: Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations;

(13) “Pass-through cabinet” means a refrigerator or freezer with hinged or sliding doors on both the front and rear of the refrigerator or freezer;

(14) “Reach-in cabinet” means a refrigerator, freezer, or combination thereof, with hinged or sliding doors or lids;

(15) “Roll-in” or “roll-through cabinet” means a refrigerator or freezer with hinged or sliding doors that allows wheeled racks of product to be rolled into or through the refrigerator or freezer;

(16) “Commercial refrigerators and freezers” means reach-in cabinets, pass-through cabinets, roll-in cabinets and roll-through cabinets that have less than eighty-five feet of capacity, which are designed for the refrigerated or frozen storage of food and food products;

(17) “Traffic signal module” means a standard eight-inch or twelve-inch round traffic signal indicator consisting of a light source, lens and all parts necessary for operation and communication of movement messages to drivers through red, amber and green colors;

(18) “Illuminated exit sign” means an internally illuminated sign that is designed to be permanently fixed in place and used to identify an exit by means of a light source that illuminates the sign or letters from within where the background of the exit sign is not transparent;

(19) “Packaged air-conditioning equipment” means air-conditioning equipment that is built as a package and shipped as a whole to end-user sites;

(20) “Large packaged air-conditioning equipment” means air-cooled packaged air-conditioning equipment having not less than two hundred forty thousand BTUs per hour of capacity;

(21) “Commercial clothes washer” means a soft mount front-loading or soft mount top-loading clothes washer that is designed for use in (A) applications where the occupants of more than one household will be using it, such as in multifamily housing common areas and coin laundries; or (B) other commercial applications, if the clothes container compartment is no greater than three and one-half cubic feet for horizontal-axis clothes washers or no greater than four cubic feet for vertical-axis clothes washers;

(22) “Energy efficiency ratio” means a measure of the relative efficiency of a heating or cooling appliance that is equal to the unit's output in BTUs per hour divided by its consumption of energy, measured in watts;

(23) “Electricity ratio” means the ratio of furnace electricity use to total furnace energy use;

(24) “Boiler” means a space heater that is a self-contained appliance for supplying steam or hot water primarily intended for space-heating. “Boiler” does not include hot water supply boilers;

(25) “Central furnace” means a self-contained space heater designed to supply heated air through ducts of more than ten inches in length;

(26) “Residential furnace or boiler” means a product that utilizes only single-phase electric current or single-phase electric current or DC current in conjunction with natural gas, propane or home heating oil and that (A) is designed to be the principal heating source for the living space of a residence; (B) is not contained within the same cabinet as a central air conditioner with a rated cooling capacity of not less than sixty-five thousand BTUs per hour; (C) is an electric central furnace, electric boiler, forced-air central furnace, gravity central furnace or low pressure steam or hot water boiler; and (D) has a heat input rate of less than three hundred thousand BTUs per hour for an electric boiler and low pressure steam or hot water boiler and less than two hundred twenty-five thousand BTUs per hour for a forced-air central furnace, gravity central furnace and electric central furnace;

(27) “Furnace air handler” means the section of the furnace that includes the fan, blower and housing, generally upstream of the burners and heat exchanger. The furnace air handler may include a filter and a cooling coil;

(28) “High-intensity discharge lamp” means a lamp in which light is produced by the passage of an electric current through a vapor or gas, the light-producing arc is stabilized by bulb wall temperature and the arc tube has a bulb wall loading in excess of three watts per square centimeter;

(29) “Metal halide lamp” means a high intensity discharge lamp in which the major portion of the light is produced by radiation of metal halides and their products of dissociation, possibly in combination with metallic vapors;

(30) “Metal halide lamp fixture” means a light fixture designed to be operated with a metal halide lamp and a ballast for a metal halide lamp;

(31) “Probe start metal halide ballast” means a ballast used to operate metal halide lamps that does not contain an ignitor and that instead starts lamps by using a third starting electrode probe in the arc tube;

(32) “Single voltage external AC to DC power supply” means a device that (A) is designed to convert line voltage AC input into lower voltage DC output; (B) is able to convert to only one DC output voltage at a time; (C) is sold with, or intended to be used with, a separate end use product that constitutes the primary power load; (D) is contained within a separate physical enclosure from the end use product; (E) is connected to the end use product in a removable or hard-wired male and female electrical connection, cable, cord or other wiring; (F) does not have batteries or battery packs, including those that are removable or that physically attach directly to the power supply unit; (G) does not have a battery chemistry or type selector switch and indicator light or a battery chemistry or type selector switch and a state of charge meter; and (H) has a nameplate output power less than or equal to two hundred fifty watts;

(33) “State regulated incandescent reflector lamp” means a lamp that is not colored or designed for rough or vibration service applications, has an inner reflective coating on the outer bulb to direct the light, has an E26 medium screw base, a rated voltage or voltage range that lies at least partially within one hundred fifteen to one hundred thirty volts, and that falls into one of the following categories: (A) A bulged reflector or elliptical reflector or a blown PAR bulb shape and that has a diameter that equals or exceeds two and one-quarter inches, or (B) a reflector, parabolic aluminized reflector, bulged reflector or similar bulb shape and that has a diameter of two and one-quarter to two and three-quarters inches. “State regulated incandescent reflector lamp” does not include ER30, BR30, BR40 and ER40 lamps of not more than fifty watts, BR30, BR40 and ER40 lamps of sixty-five watts and R20 lamps of not more than forty-five watts;

(34) “Bottle-type water dispenser” means a water dispenser that uses a bottle or reservoir as the source of potable water;

(35) “Commercial hot food holding cabinet” means a heated, fully-enclosed compartment with one or more solid or partial glass doors that is designed to maintain the temperature of hot food that has been cooked in a separate appliance. “Commercial hot food holding cabinet” does not include heated glass merchandizing cabinets, drawer warmers or cook-and-hold appliances;

(36) “Pool heater” means an appliance designed for heating nonpotable water contained at atmospheric pressure for swimming pools, spas, hot tubs and similar applications, including natural gas, heat pump, oil and electric resistance pool heaters;

(37) “Portable electric spa” means a factory-built electric spa or hot tub supplied with equipment for heating and circulating water;

(38) “Residential pool pump” means a pump used to circulate and filter pool water to maintain clarity and sanitation;

(39) “Walk-in refrigerator” means a space refrigerated to temperatures at or above thirty-two degrees Fahrenheit that has a total chilled storage area of less than three thousand square feet, can be walked into and is designed for the refrigerated storage of food and food products. “Walk-in refrigerator” does not include refrigerated warehouses and products designed and marketed exclusively for medical, scientific or research purposes;

(40) “Walk-in freezer” means a space refrigerated to temperatures below thirty-two degrees Fahrenheit that has a total chilled storage area of less than three thousand square feet, can be walked into and is designed for the frozen storage of food and food products. “Walk-in freezer” does not include refrigerated warehouses and products designed and marketed exclusively for medical, scientific or research purposes;

(41) “Central air conditioner” means a central air conditioning model that consists of one or more factory-made assemblies, which normally include an evaporator or cooling coil, compressor and condenser. Central air conditioning models may provide the function of air cooling, air cleaning, dehumidifying or humidifying;

(42) “Combination television” means a system in which a television or television monitor and an additional device or devices, including, but not limited to, a digital versatile disc player or video cassette recorder, are combined into a single unit in which the additional devices are included in the television casing;

(43) “Compact audio player” means an integrated audio system encased in a single housing that includes an amplifier and radio tuner with attached or separable speakers and can reproduce audio from one or more of the following media: Magnetic tape, compact disc, digital versatile disc or flash memory. “Compact audio player” does not mean a product that can be independently powered by internal batteries, has a powered external satellite antenna or can provide a video output signal;

(44) “Component television” means a television composed of two or more separate components, such as a separate display device and tuner, marketed and sold as a television under one model or system designation, which may have more than one power cord;

(45) “Computer monitor” means an analog or digital device designed primarily for the display of computer generated signals and that is not marketed for use as a television;

(46) “Digital versatile disc” means a laser-encoded plastic medium capable of storing a large amount of digital audio, video and computer data;

(47) “Digital versatile disc player” means a commercially available electronic product encased in a single housing that includes an integral power supply and for which the sole purpose is the decoding of digitized video signals;

(48) “Digital versatile disc recorder” means a commercially available electronic product encased in a single housing that includes an integral power supply and for which the sole purpose is the production or recording of digitized audio, video and computer signals on a digital versatile disc. “Digital versatile disc recorder” does not include a model that has an electronic programming guide function;

(49) “Television” means an analog or digital device designed primarily for the display and reception of a terrestrial, satellite, cable, internet protocol television or other broadcast or recorded transmission of analog or digital video and audio signals. “Television” includes combination televisions, television monitors, component televisions and any unit that is marketed to consumers as a television but does not include a computer monitor;

(50) “Television monitor” means a television that does not have an internal tuner/receiver or playback device.

(b) The provisions of this section apply to the testing, certification and enforcement of efficiency standards for the following types of new products sold, offered for sale or installed in the state: (1) Commercial clothes washers; (2) commercial refrigerators and freezers; (3) illuminated exit signs; (4) large packaged air-conditioning equipment; (5) low voltage dry-type distribution transformers; (6) torchiere lighting fixtures; (7) traffic signal modules; (8) unit heaters; (9) residential furnaces and boilers; (10) residential pool pumps; (11) metal halide lamp fixtures; (12) single voltage external AC to DC power supplies; (13) state regulated incandescent reflector lamps; (14) bottle-type water dispensers; (15) commercial hot food holding cabinets; (16) portable electric spas; (17) walk-in refrigerators and walk-in freezers; (18) pool heaters; (19) compact audio players; (20) televisions; (21) digital versatile disc players; (22) digital versatile disc recorders; and (23) any other products as may be designated by the commissioner in accordance with subdivision (3) of subsection (d) of this section.

(c) The provisions of this section do not apply to (1) new products manufactured in the state and sold outside the state, (2) new products manufactured outside the state and sold at wholesale inside the state for final retail sale and installation outside the state, (3) products installed in mobile manufactured homes at the time of construction, or (4) products designed expressly for installation and use in recreational vehicles.

(d) (1) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section and to establish minimum energy efficiency standards for the types of new products set forth in subsection (b) of this section. The regulations shall provide for the following minimum energy efficiency standards:

(A) Commercial clothes washers shall meet the requirements shown in Table P-3 of section 1605.3 of the California Code of Regulations, Title 20: Division 2, Chapter 4, Article 4;

(B) Commercial refrigerators and freezers shall meet the August 1, 2004, requirements shown in Table A-6 of said California regulation;

(C) Illuminated exit signs shall meet the version 2.0 product specification of the “Energy Star Program Requirements for Exit Signs” developed by the United States Environmental Protection Agency;

(D) Large packaged air-conditioning equipment having not more than seven hundred sixty thousand BTUs per hour of capacity shall meet a minimum energy efficiency ratio of 10.0 for units using both electric heat and air conditioning or units solely using electric air conditioning, and 9.8 for units using both natural gas heat and electric air conditioning;

(E) Large packaged air-conditioning equipment having not less than seven hundred sixty-one thousand BTUs per hour of capacity shall meet a minimum energy efficiency ratio of 9.7 for units using both electric heat and air conditioning or units solely using electric air conditioning, and 9.5 for units using both natural gas heat and electric air conditioning;

(F) Low voltage dry-type distribution transformers shall meet or exceed the energy efficiency values shown in Table 4-2 of the National Electrical Manufacturers Association Standard TP-1-2002;

(G) Torchiere lighting fixtures shall not consume more than one hundred ninety watts and shall not be capable of operating with lamps that total more than one hundred ninety watts;

(H) Traffic signal modules shall meet the product specification of the “Energy Star Program Requirements for Traffic Signals” developed by the United States Environmental Protection Agency that took effect in February, 2001, except where the department, in consultation with the Commissioner of Transportation, determines that such specification would compromise safe signal operation;

(I) Unit heaters shall not have pilot lights and shall have either power venting or an automatic flue damper;

(J) On or after January 1, 2009, residential furnaces and boilers purchased by the state shall meet or exceed the following annual fuel utilization efficiency: (i) For gas and propane furnaces, ninety per cent annual fuel utilization efficiency, (ii) for oil furnaces, eighty-three per cent annual fuel utilization efficiency, (iii) for gas and propane hot water boilers, eighty-four per cent annual fuel utilization efficiency, (iv) for oil-fired hot water boilers, eighty-four per cent annual fuel utilization efficiency, (v) for gas and propane steam boilers, eighty-two per cent annual fuel utilization efficiency, (vi) for oil-fired steam boilers, eighty-two per cent annual fuel utilization efficiency, and (vii) for furnaces with furnace air handlers, an electricity ratio of not more than 2.0, except air handlers for oil furnaces with a capacity of less than ninety-four thousand BTUs per hour shall have an electricity ratio of 2.3 or less;

(K) On or after January 1, 2010, metal halide lamp fixtures designed to be operated with lamps rated greater than or equal to one hundred fifty watts but less than or equal to five hundred watts shall not contain a probe-start metal halide lamp ballast;

(L) Single-voltage external AC to DC power supplies manufactured on or after January 1, 2008, shall meet the energy efficiency standards of table U-1 of section 1605.3 of the January 2006 California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations. This standard applies to single voltage AC to DC power supplies that are sold individually and to those that are sold as a component of or in conjunction with another product. This standard shall not apply to single-voltage external AC to DC power supplies sold with products subject to certification by the United States Food and Drug Administration. A single-voltage external AC to DC power supply that is made available by a manufacturer directly to a consumer or to a service or repair facility after and separate from the original sale of the product requiring the power supply as a service part or spare part shall not be required to meet the standards in said table U-1 until five years after the effective dates indicated in the table;

(M) On or after January 1, 2009, state regulated incandescent reflector lamps shall be manufactured to meet the minimum average lamp efficacy requirements for federally regulated incandescent reflector lamps contained in 42 USC 6295(i)(1)(A). Each lamp shall indicate the date of manufacture;

(N) On or after January 1, 2009, bottle-type water dispensers, commercial hot food holding cabinets, portable electric spas, walk-in refrigerators and walk-in freezers shall meet the efficiency requirements of section 1605.3 of the January 2006 California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations. On or after January 1, 2010, residential pool pumps shall meet said efficiency requirements;

(O) On or after January 1, 2009, pool heaters shall meet the efficiency requirements of sections 1605.1 and 1605.3 of the January 2006 California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations;

(P) By January 1, 2014, compact audio players, digital versatile disc players and digital versatile disc recorders shall meet the requirements shown in Table V-1 of Section 1605.3 of the November 2009 amendments to the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, unless the commissioner, in accordance with subparagraph (B) of subdivision (3) of this subsection, determines that such standards are unwarranted and may accept, reject or modify according to subparagraph (A) of subdivision (3) of this subsection;

(Q) On or after January 1, 2014, televisions manufactured on or after July 1, 2011, shall meet the requirements shown in Table V-2 of Section 1605.3 of the November 2009 amendments to the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, unless the commissioner, in accordance with subparagraph (B) of subdivision (3) of this subsection, determines that such standards are unwarranted and may accept, reject or modify according to subparagraph (A) of subdivision (3) of this subsection; and

(R) In addition to the requirements of subparagraph (Q) of this subdivision, televisions manufactured on or after January 1, 2014, shall meet the efficiency requirements of Sections 1605.3(v)(3)(A), 1605.3(v)(3)(B) and 1605.3(v)(3)(C) of the November 2009 amendments to the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, unless the commissioner, in accordance with subparagraph (B) of subdivision (3) of this subsection, determines that such standards are unwarranted and may accept, reject or modify according to subparagraph (A) of subdivision (3) of this subsection.

(2) Such efficiency standards, where in conflict with the State Building Code, shall take precedence over the standards contained in the Building Code. Not later than July 1, 2007, and biennially thereafter, the Commissioner of Energy and Environmental Protection shall review and increase the level of such efficiency standards by adopting regulations in accordance with the provisions of chapter 54 upon a determination that increased efficiency standards would serve to promote energy conservation in the state and would be cost-effective for consumers who purchase and use such new products, provided no such increased efficiency standards shall become effective within one year following the adoption of any amended regulations providing for such increased efficiency standards.

(3) (A) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to designate additional products to be subject to the provisions of this section and to establish efficiency standards for such products upon a determination that such efficiency standards (i) would serve to promote energy conservation in the state, (ii) would be cost-effective for consumers who purchase and use such new products, and (iii) would not impose an unreasonable burden on Connecticut businesses.

(B) The Commissioner of Energy and Environmental Protection, in consultation with the Multi-State Appliance Standards Collaborative, shall identify additional appliance and equipment efficiency standards. The commissioner shall review all California standards and may review standards from other states in such collaborative. The commissioner shall issue notice of such review in the Connecticut Law Journal, allow for public comment and may hold a public hearing within six months of adoption of an efficiency standard by a cooperative member state regarding a product for which no equivalent Connecticut or federal standard currently exists. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 adopting such efficiency standard unless the commissioner makes a specific finding that such standard does not meet the criteria in subparagraph (A) of this subdivision.

(e) On or after July 1, 2006, except for commercial clothes washers, for which the date shall be July 1, 2007, commercial refrigerators and freezers, for which the date shall be July 1, 2008, and large packaged air-conditioning equipment, for which the date shall be July 1, 2009, no new product of a type set forth in subsection (b) of this section or designated by the Commissioner of Energy and Environmental Protection may be sold, offered for sale, or installed in the state unless the energy efficiency of the new product meets or exceeds the efficiency standards set forth in such regulations adopted pursuant to subsection (d) of this section.

(f) The Commissioner of Energy and Environmental Protection shall adopt procedures for testing the energy efficiency of the new products set forth in subsection (b) of this section or designated by the commissioner if such procedures are not provided for in the State Building Code. The commissioner shall use United States Department of Energy approved test methods, or in the absence of such test methods, other appropriate nationally recognized test methods. The manufacturers of such products shall cause samples of such products to be tested in accordance with the test procedures adopted pursuant to this subsection or those specified in the State Building Code.

(g) Manufacturers of any new products set forth in subsection (b) of this section for which (1) no efficiency standards exist in California, and (2) the Commissioner of Energy and Environmental Protection adopts efficiency standards, shall certify to the commissioner that such products are in compliance with the provisions of this section, except that certification is not required for single voltage external AC to DC power supplies and walk-in refrigerators and walk-in freezers. All single voltage external AC to DC power supplies shall be labeled as described in the January 2006 California Code of Regulations, Title 20, Section 1607(9). The commissioner shall promulgate regulations governing the certification of such products. The commissioner shall publish an annual list of any products set forth in subsection (b) of this section on the department's Internet web site that designates which such products are certified in California and which such products not certified in California have demonstrated compliance with efficiency standards adopted by the commissioner pursuant to subparagraph (B) of subdivision (3) of subsection (d) of this section.

(h) The Attorney General may institute proceedings to enforce the provisions of this section. Any person who violates any provision of this section shall be subject to a civil penalty of not more than two hundred fifty dollars. Each violation of this section shall constitute a separate offense, and each day that such violation continues shall constitute a separate offense.

(June Sp. Sess. P.A. 83-3, S. 1; P.A. 87-564, S. 1–6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-85, S. 1; P.A. 07-242, S. 12; P.A. 10-32, S. 58; P.A. 11-80, S. 1, 102; P.A. 13-298, S. 32; P.A. 14-94, S. 18.)

History: (Revisor's note: The reference to “mobile homes” in Subsec. (c) was changed to “mobile manufactured homes” in accordance with June Sp. Sess. P.A. 83-3); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-85 changed jurisdictional authority from Commissioner of Consumer Protection to Department of Public Utility Control, replaced “new appliance” with “new product”, adding new products to be subject to section and definitions for such products and deleting certain fluorescent ballasts and luminaries and showerheads as products subject to section, added definition of “energy efficiency ratio”, required department to establish certain minimum energy efficiency standards for the subject products by 2005, required department to adopt regulations by July 1, 2007, and biennially thereafter to increase the level of efficiency standards, allowed department to designate additional products to be subject to section, amended Subsec. (e) by replacing “1988” with “2006” and by adding exception for commercial clothes washers, commercial refrigerators and freezers and large packaged air-conditioning equipment and deleted provision in Subsec. (h) re periodic inspections, effective July 1, 2004; P.A. 07-242 amended Subsec. (a)(1) to change Department of Public Utility Control to Office of Policy and Management, amended Subsec. (a)(16) to redefine “commercial refrigerators and freezers”, added Subsec. (a)(23) to (41) to define “electricity ratio”, “boiler”, “central furnace”, “residential furnace or boiler”, “furnace air handler”, “high-intensity discharge lamp”, “metal halide lamp”, “metal halide lamp fixture”, “probe start metal halide ballast”, “single voltage external AC to DC power supply”, “state regulated incandescent reflector lamp”, “bottle-type water dispenser”, “commercial hot food holding cabinet”, “pool heater”, “portable electric spa”, “residential pool pump”, “walk-in refrigerator”, “walk-in freezer”, and “central air conditioner”, added Subsec. (b)(9) to (18) and redesignated existing Subsec. (b)(9) as Subsec. (b)(19), added in Subsec. (d)(1) new (J) to (O), amended Subsec. (g) to add exception for single voltage external AC to DC power supplies, walk-in refrigerators and walk-in freezers, and made conforming and technical changes throughout; P.A. 10-32 made a technical change in Subsec. (a)(10), effective May 10, 2010; P.A. 11-80 amended Subsec. (a) by changing defined term from “office” to “department” in Subdiv. (1), by changing defined term from “secretary” to “commissioner” in Subdiv. (7) and by adding Subdivs. (42) to (50) defining “combination television”, “compact audio player”, “component television”, “computer monitor”, “digital versatile disc”, “digital versatile disc player”, “digital versatile disc recorder”, “television” and “television monitor”, amended Subsec. (b) by adding new Subdivs. (19) to (22) and redesignating existing Subdiv. (19) as Subdiv. (23), amended Subsec. (d)(1) by adding Subparas. (P) to (R), amended Subsec. (d)(3) by redesignating existing provisions as Subpara. (A) and amending same by replacing provision re availability of multiple products with provision re unreasonable burden on Connecticut businesses and making conforming changes, and by adding Subpara. (B) re additional efficiency standards, deleted provisions re Department of Public Utility Control and replaced “office” and “secretary” with “department” and “commissioner”, effective July 1, 2011; P.A. 13-298 amended Subsecs. (b) to (g) to replace “department” with “commissioner” or “Commissioner of Energy and Environmental Protection” and further amended Subsec. (d)(1) to make a technical change, effective July 8, 2013; P.A. 14-94 amended Subsec. (g) by deleting provision re commissioner designation of new products, adding Subdivs. (1) and (2) re efficiency standards, adding provision re commissioner to publish annual list of products that are either certified in California or have demonstrated compliance with commissioner's efficiency standards, and making technical changes.



Section 16a-49 - Conservation and load management program. Return on expenditures in acquiring energy conservation measures from private power provider.

(a) The Public Utilities Regulatory Authority shall require each gas and electric public service company to implement a cost effective conservation and load management program consistent with integrated resource planning principles. As part of each conservation and load management program, the authority shall require specific programs to target the needs of manufacturers. The authority shall allow the gas or electric public service company either: (1) To earn a return on prudently incurred multiyear conservation and load management expenditures on programs and measures approved by the authority included in the company's rate base and successfully implemented by the company at a rate at least one percentage point but no more than five percentage points higher than such company's rate of return otherwise found to be reasonable; or (2) authorize a return of at least one percentage point but no more than five percentage points on the company's prudently incurred conservation and load management expenditures treated as operating costs on programs and measures approved by the authority and successfully implemented by the company. For the purposes of this section, “conservation and load management expenditures” shall include all prudent expenditures, approved by the authority by gas or electric public service companies designed to conserve energy or manage gas or energy load.

(b) The authority may authorize an electric public service company a return on such company's expenditures in acquiring energy conservation or load management measures, approved by the authority, from private power providers, as defined in section 16-243b.

(P.A. 88-57, S. 1; P.A. 90-65, S. 3, 5; P.A. 91-248, S. 6, 13; June Sp. Sess. P.A. 98-1, S. 47, 121; P.A. 11-80, S. 1.)

History: P.A. 90-65 added provision requiring specific conservation and load management programs for manufacturers; P.A. 91-248 added provisions re rate of return for certain conservation and load management programs and return on certain operating costs of certain conservation and load management programs and added a new Subsec. (b) allowing the department to authorize a return on company expenditures in acquiring certain conservation measures from private power producers; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (a), effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16a-50 - Cash or energy source credit incentives prohibited from being placed in the rate base or as an operating expense.

Section 16a-50 is repealed.

(P.A. 88-57, S. 2; P.A. 91-248, S. 12, 13.)



Section 16a-51 - Pilot program for large combined heat and power systems re demand charges. System performance and supplemental utility data. Report. Aggregation of electric meters.

(a) As used in this section, (1) “qualifying project” means a combined heat and power system, as described in subdivision (38) of subsection (a) of section 16-1, that (A) provides commercial, industrial or residential facilities with both electrical generation and heat output, (B) has a nameplate capacity of between five hundred and five thousand kilowatts, (C) is placed into service between January 1, 2012, and January 1, 2015, and (D) is not eligible under section 16-245hh or section 103 of public act 11-80*, and (2) “electric distribution company” has the same meaning as provided in section 16-1.

(b) The Commissioner of Energy and Environmental Protection shall establish a pilot program to promote large combined heat and power systems by mitigating the economic disincentives for such systems created by the existing demand charge tariffs of the electric distribution companies.

(c) On or after July 8, 2013, the Commissioner of Energy and Environmental Protection shall solicit applications from qualifying projects and shall select such projects for participation in the pilot program on a first-come, first-served basis. The commissioner shall select as many qualifying projects as is deemed appropriate, in the commissioner's discretion, up to a maximum of twenty megawatts of nameplate capacity for the entire pilot program. Qualifying projects selected for participation in the pilot program shall become operational within one year of such selection or that capacity shall be offered to at least one other qualifying project that participated in the solicitation. Qualifying projects selected pursuant to this subsection shall be eligible to continue the terms of the pilot program for a period of ten years from the time the project is placed into service.

(d) A qualifying project selected to participate in the pilot program shall not be required to pay the demand charges pursuant to the distribution demand-ratchet provision of firm service due to an outage of service of such project. If a qualifying project that participates in the pilot program has an outage of service, the only demand charge that shall be assessed by an electric distribution company shall be based on daily demand pricing prorated from standard monthly rates, provided, however, that if the outage of service lasts for less than three hours, no demand charge shall be assessed by an electric distribution company.

(e) Any qualifying project that participates in the pilot program shall provide to the Public Utilities Regulatory Authority and the Commissioner of Energy and Environmental Protection all system performance and supplemental utility data that the authority shall, in its reasonable discretion, deem to be appropriate for measuring the performance of the pilot program. Such data shall consist of (1) net electrical production from the qualifying project, measured in kilowatt-hours per fifteen minute interval, (2) net thermal production from the qualifying project, measured in million BTU per fifteen minute interval, (3) fuel consumed by the qualifying facility, measured in million BTU per fifteen minute interval, (4) supplemental electricity received from the electric distribution company, measured in kilowatt-hours and average kilovolt-ampere per fifteen minute interval, (5) each downtime of the qualifying project, including the time of day of the downtime, the duration of the downtime and the reasons therefor, and (6) other such data as the authority deems appropriate. Such data shall be provided on a form approved by the authority.

(f) The authority shall, with the system performance and supplemental utility data received pursuant to subsection (e) of this section, analyze (1) the system performance of the qualifying projects, (2) the as-used daily demand charge versus standard distributed generation rider demand charges, and (3) the viability of conforming all distributed generation combined heat and power systems to an as-used daily time of use demand tariff.

(g) After the authority and commissioner have received the system performance and supplemental utility data pursuant to subsection (e) of this section for a period of three years, the commissioner shall, within ninety days, submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy, recommending whether to continue, expand, modify or eliminate the pilot program.

(h) Any electric customer of an electric distribution company, as defined in section 16-1, with a qualifying project that participates in the pilot program shall be allowed to aggregate all electric meters that are (1) on the same premises as such qualifying project, and (2) billable to such customer.

(P.A. 13-298, S. 59; P.A. 14-134, S. 24.)

*Note: Section 103 of public act 11-80 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-298 effective July 8, 2013; P.A. 14-134 amended Subsec. (a)(1) by making a technical change, effective June 6, 2014.






Chapter 298a - Atomic Energy

Section 16a-100 - (Formerly Sec. 19-404). Declaration of policy.

(a) The state of Connecticut endorses the action of the Congress of the United States in enacting the Atomic Energy Act of 1954 to institute a program to encourage the widespread participation in the development and utilization of atomic energy for peaceful purposes to the maximum extent consistent with the common defense and security and with the health and safety of the public; and therefore declares the policy of the state to be (1) to cooperate actively in the program thus instituted; and (2) to the extent that the regulation of special nuclear materials and by-product materials, of production facilities and utilization facilities and of persons operating such facilities may be within the jurisdiction of the state, to provide for the exercise of the state's regulatory authority so as to conform, as nearly as may be, to the Atomic Energy Act of 1954 and regulations issued thereunder, to the end that there may, in effect, be a single harmonious system of regulation within the state.

(b) The state of Connecticut recognizes that the development of industries producing or utilizing atomic energy may result in new conditions calling for changes in the laws of the state and in regulations issued thereunder with respect to health and safety, working conditions, workers' compensation, transportation, public utilities, life, health, accident, fire and casualty insurance, the conservation of natural resources, including wildlife, and the protection of streams, rivers and airspace from pollution, and therefore declares the policy of the state to be (1) to adapt its laws and regulations to meet the new conditions in ways that will encourage the healthy development of industries producing or utilizing atomic energy while at the same time protecting the public interest; (2) to initiate continuing studies of the need for changes in the relevant laws and regulations of the state by the respective agencies of the state which are responsible for their administration; and (3) to assure the coordination of the studies thus undertaken, particularly with other atomic industrial development activities of the state and with the development and regulatory activities of other states and of the government of the United States.

(June, 1955, S. 1933d; P.A. 79-376, S. 25.)

History: P.A. 79-376 replaced “workmen's compensation” with “workers' compensation” in Subsec. (b); Sec. 19-404 transferred to Sec. 16a-100 in 1983.

Cited. 243 C. 66.



Section 16a-101 - (Formerly Sec. 19-405). Definitions.

As used in this chapter:

(1) “Atomic energy” means all forms of energy released in the course of nuclear fission or nuclear transformation;

(2) “By-product material” means any radioactive materials, except special nuclear materials, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear materials;

(3) “Production facility” means (A) any equipment or device capable of the production of special nuclear material in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or (B) any important component part especially designed for such equipment or device;

(4) “Special nuclear material” means (A) plutonium and uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Governor declares by order to be special nuclear material after the United States Atomic Energy Commission has determined the material to be such; or (B) any material artificially enriched by any of the foregoing;

(5) “Utilization facility” means (A) any equipment or device, except an atomic weapon, capable of making use of special nuclear materials in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public, or peculiarly adapted for making use of atomic energy in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or (B) any important component part especially designed for such equipment or device.

(June, 1955, S. 1934d.)

History: Sec. 19-405 transferred to Sec. 16a-101 in 1983.



Section 16a-102 - (Formerly Sec. 19-409). Coordination of atomic development activities by the Commissioner of Energy and Environmental Protection.

(a) The Commissioner of Energy and Environmental Protection shall coordinate all atomic development activities in the state. Said commissioner or his designee shall (1) advise the Governor with respect to atomic industrial development within the state; (2) act as coordinator of the development and regulatory activities of the state relating to the industrial and commercial uses of atomic energy; (3) act as deputy of the Governor in matters relating to atomic energy, including participation in the activities of any committee formed by the New England states to represent their interests in such matters and also cooperation with other states and with the government of the United States; (4) coordinate the studies, recommendations and proposals of the several departments and agencies of the state required by section 16a-103 with each other and also with the programs and activities of the development commission. So far as practicable, he shall coordinate the studies conducted, and the recommendations and proposals made, in this state with like activities in the New England and other states and with the policies and regulations of the Energy Research and Development Administration and the Nuclear Regulatory Commission. In carrying out his duties, he shall proceed in close cooperation with the development commission.

(b) The several agencies of the state which are directed by section 16a-103 to initiate and pursue continuing studies are directed to keep the Commissioner of Energy and Environmental Protection fully and currently informed as to their activities relating to atomic energy. No regulation or amendment to a regulation applying specifically to an atomic energy matter which any such agency may propose to issue shall become effective until thirty days after it has been submitted to the Commissioner of Energy and Environmental Protection, unless, upon a finding of emergency need, the Governor by order waives all or any part of this thirty-day period.

(c) The Commissioner of Energy and Environmental Protection or his designee shall keep the Governor and the several interested agencies informed as to private and public activities affecting atomic industrial development and shall enlist their cooperation in taking action to further such development as is consistent with the health, safety and general welfare of this state.

(d) Within amounts appropriated for the purposes of this section, the Commissioner of Energy and Environmental Protection may retain on a contractual or other basis such assistance as is required to carry out the purposes of this section.

(June, 1955, S. 1938d; 1967, P.A. 134, S. 1; 1969, P.A. 181, S. 1; P.A. 75-537, S. 51, 55; P.A. 77-614, S. 53, 610; P.A. 11-80, S. 1.)

History: 1967 act added Subsec. (f); 1969 act replaced coordinator of atomic development activities with state planning council and commissioner of finance and control, made former Subsec. (b) a Subdiv. of Subsec. (a), deleted Subsec. (e) re per diem and expense reimbursement for abolished coordinator and relettered remaining Subsecs. accordingly; P.A. 75-537 replaced commissioner of finance and control with commissioner of planning and energy policy and United States Atomic Energy Commission with energy research and development administration and nuclear regulatory commission; P.A. 77-614 replaced state planning council and commissioner of planning and energy policy with secretary of the office of policy and management; Sec. 19-409 transferred to Sec. 16a-102 in 1983; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-103 - (Formerly Sec. 19-408). State agencies to study laws and regulations.

Each of the following-named state agencies is directed to initiate and to pursue continuing studies as to the need, if any, for changes in the laws and regulations administered by it that would arise from the presence within the state of special nuclear materials and by-product materials and from the operation herein of production or utilization facilities, and, on the basis of such studies, to make such recommendations for the enactment of laws or amendments to law administered by it, and such proposals for amendments to the regulations issued by it, as may appear necessary and appropriate: (1) The Department of Public Health, particularly as to hazards, if any, to the public health and safety; (2) the Labor Department, particularly as to hazardous working conditions, if any; (3) the Workers' Compensation Commission, particularly as to the time and character of proof of claims or injuries and the extent of the compensation allowable therefor; (4) the Department of Motor Vehicles and the Division of State Police within the Department of Emergency Services and Public Protection, particularly as to the transportation of special nuclear materials and by-product materials on highways of the state; (5) the Public Utilities Regulatory Authority, particularly as to the transportation of special nuclear materials and by-product materials by common carriers not in interstate commerce and as to the participation by public utilities subject to its jurisdiction in projects looking to the development of production or utilization facilities for industrial or commercial use; (6) the Insurance Commissioner, particularly as to the insurance of persons and property from hazards to life and property resulting from atomic development; (7) the Commissioner of Energy and Environmental Protection, particularly as to the hazards, if any, to the natural resources of the state, including, without limitation, wildlife, air pollution and the protection, if necessary, of all waterways, including, without limitation, tidal waters, rivers, lakes and streams, from pollution; and (8) such other agencies as the Governor may direct and for the purposes specified by him. No additional employees shall be hired for the purpose of carrying on such studies.

(June, 1955, S. 1937d; 1957, P.A. 4; 364, S. 8; 1971, P.A. 872, S. 153; P.A. 75-486, S. 49, 69; P.A. 77-614, S. 162, 163, 323, 486, 610; P.A. 79-376, S. 26; P.A. 80-482, S. 173, 348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-51, S. 134; 11-80, S. 1.)

History: 1971 act deleted reference to air pollution as hazard to public health and safety in Subdiv. (a), replaced board of fisheries and game with commissioner of environmental protection in Subdiv. (g), included air pollution and merged Subdiv. (h) into Subdiv. (g), deleting reference to water resources commission, and relettered former Subdiv. (i) as Subdiv. (h); P.A. 75-486 replaced public utilities commission with public utilities control authority in Subdiv. (e); P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, and department of health with department of health services in Subdiv. (a), placed insurance commissioner within the department of business regulation and made insurance department a division within that department in Subdiv. (f) and made state police department a division within the department of public safety in Subdiv. (d), effective January 1, 1979; P.A. 79-376 replaced “workmen's compensation” with “workers' compensation” in Subdiv. (c); P.A. 80-482 made division of public utility control an independent department, restored insurance commissioner as head of independent insurance department and deleted references to abolished department of business regulation; Sec. 19-408 transferred to Sec. 16a-103 in 1983 and alphabetic Subdiv. indicators changed editorially by the Revisors to numeric indicators; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor's note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (4), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (5) and “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (7), effective July 1, 2011.



Section 16a-104 - (Formerly Sec. 19-406). License or permit for certain activity.

No person shall manufacture, construct, produce, transfer, acquire or possess any special nuclear material, by-product material, production facility or utilization facility, or act as an operator of a production or utilization facility wholly within this state, unless he has first obtained a license or permit for the activity in which he proposes to engage from the United States Atomic Energy Commission if, pursuant to the Atomic Energy Act of 1954, the commission requires a license or permit to be obtained by persons proposing to engage in activities of the same type over which it has jurisdiction.

(June, 1955, S. 1935d.)

History: Sec. 19-406 transferred to Sec. 16a-104 in 1983.



Section 16a-105 - (Formerly Sec. 19-407). Attorney General to enforce statutes.

Whenever, in the opinion of the Attorney General, any person is violating or is about to violate section 16a-104, the Attorney General may apply to the appropriate court for an order enjoining the person from engaging or continuing to engage in the activity violative of this chapter and, upon a showing that such person has engaged, or is about to engage, in any such activity, a permanent or temporary injunction, restraining order or other order may be granted.

(June, 1955, S. 1936d.)

History: Sec. 19-407 transferred to Sec. 16a-105 in 1983.



Section 16a-106 - (Formerly Sec. 19-409d). Transporting of radioactive materials in the state. Permit required. Regulations. Exemptions. Penalty.

(a) No person shall transport into or through the state any of the following materials: (1) Any quantity of radioactive material specified as a “large quantity” by the Nuclear Regulatory Commission in 10 CFR, Part 71, entitled “Packaging of Radioactive Material for Transport”, (2) any quantity of radioactive waste which has been produced as part of the nuclear fuel cycle and which is being shipped from or through the state to a waste disposal site or facility, or (3) any shipment of radioactive material or waste which is carried by commercial carrier and which is required in 10 CFR or 49 CFR to have a placard unless such person has been granted a permit to transport such materials from the Commissioner of Transportation.

(b) Prior to the transporting of such materials, such person shall apply to the Commissioner of Transportation for a permit and provide said commissioner with the following information: (1) Name of shipper, (2) name of carrier, (3) type and quantity of radioactive material or waste, (4) proposed date and time of shipment, (5) starting point, scheduled route, and destination, and (6) any other information required by the commissioner. Said commissioner shall grant such permit upon a finding that the transporting of such material shall be accomplished in a manner necessary to protect the public health and safety of the citizens of the state. Such permit shall be granted or denied not later than three days, Saturdays and Sundays excluded, after such person has applied for such permit, except that if the commissioner determines that additional time is required to evaluate such application, the commissioner shall notify such person not later than such three-day period that such additional time is required. Said commissioner may require changes in dates, routes or time for the transporting of such material or the use of escorts in the transporting of such material or waste if necessary to protect the public health and safety. The commissioner may consult with the Commissioner of Energy and Environmental Protection and the Commissioner of Emergency Services and Public Protection prior to the granting of such permit and shall immediately notify the Commissioner of Emergency Services and Public Protection of the granting of any permit and of the terms and conditions of such permit. The Commissioner of Emergency Services and Public Protection shall establish an inspection procedure along scheduled routes to ensure compliance with permit conditions and with regulations adopted by the Commissioner of Transportation pursuant to subsection (c) of this section.

(c) The Commissioner of Transportation shall, after consultation with the Commissioner of Energy and Environmental Protection, the Commissioner of Emergency Services and Public Protection, representatives of the federal Nuclear Regulatory Commission and the United States Department of Transportation, adopt regulations, pursuant to chapter 54, to carry out the provisions of this section. The Commissioner of Transportation shall, after consultation with the Commissioner of Emergency Services and Public Protection, establish by regulations adopted pursuant to chapter 54 a permit fee schedule commensurate with the cost of administering the provisions of this section.

(d) This section shall not apply to radioactive materials shipped by or for the United States government for military or national security purposes or which are related to national defense. Nothing herein shall be construed as requiring the disclosure of any defense information or restricted data as defined in the Atomic Energy Act of 1954 and the Energy Reorganization Act of 1974, as amended.

(e) Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the Commissioner of Transportation shall not disclose to any person other than the Commissioner of Energy and Environmental Protection or the Commissioner of Emergency Services and Public Protection any information provided the Commissioner of Transportation pursuant to subsection (b) of this section prior to the completion of such shipment to which such information relates.

(f) Any person who violates any provision of this section shall be fined not more than ten thousand dollars for each violation.

(P.A. 76-321, S. 1, 2; P.A. 77-162; 77-614, S. 19, 486, 610; P.A. 79-527, S. 1; P.A. 90-230, S. 22, 101; P.A. 97-47, S. 21; P.A. 04-219, S. 8; P.A. 07-217, S. 68; P.A. 11-51, S. 157; 11-80, S. 1.)

History: P.A. 77-162 prohibited transport of radioactive material or waste carried by commercial carrier and required to have a placard without permit in Subsec. (a); P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner of state police with commissioner of public safety and made state police department a division within department of public safety; P.A. 79-527 required notification of public safety commissioner when permit issued, required public safety commissioner to establish inspection procedure and required transportation commissioner to consult with public safety commissioner concerning regulations; Sec. 19-409d transferred to Sec. 16a-106 in 1983; P.A. 90-230 corrected a reference to the director of emergency management in Subsec. (c); P.A. 97-47 amended Subsec. (e) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; P.A. 04-219 amended Subsec. (c) to substitute Commissioner of Emergency Management and Homeland Security for director of emergency management, effective January 1, 2005; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007; P.A. 11-51 replaced “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and made a technical change, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Secretary of the Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-107 - (Formerly Sec. 19-409e). Authority of Commissioner of Transportation concerning transport of radioactive material or waste supersedes any municipal ordinance.

No municipality shall adopt an ordinance which in any way restricts the authority of the Commissioner of Transportation to designate the dates, routes or time for the transporting of such radioactive material or waste and said commissioner's authority shall supersede the provisions of any existing municipal ordinance to the contrary.

(P.A. 79-527, S. 2.)

History: Sec. 19-409e transferred to Sec. 16a-107 in 1983.






Chapter 298b - Information and Technology (See Chapter 61, Part I)

Section 16a-109 and 16a-110 - Transferred

Transferred to Chapter 61, Part I, Secs. 4d-1 and 4d-2.



Section 16a-111 and 16a-112 - Information and technology advisory committees. Secretary to submit reports re office and strategic plan.

Sections 16a-111 and 16a-112 are repealed.

(P.A. 86-292, S. 2, 3, 5; P.A. 89-257, S. 13, 14.)



Section 16a-113 - Transferred

Transferred to Chapter 61, Part I, Sec. 4d-7.



Section 16a-114 to 16a-116 - Transferred

Transferred to Chapter 61, Part I, Secs. 4d-11 to 4d-13, inclusive.



Section 16a-117 and 16a-118 - Transferred

Transferred to Chapter 61, Part I, Secs. 4d-4 and 4d-5.



Section 16a-119 and 16a-119a - Transferred

Transferred to Chapter 61, Part I, Secs. 4d-14 and 4d-15.



Section 16a-119b - Reports on implementation of recommendations of Commission to Effect Government Reorganization.

Section 16a-119b is repealed, effective July 1, 1997.

(P.A. 92-135, S. 1; June 18 Sp. Sess. P.A. 97-9, S. 49, 50.)



Section 16a-120 - Transferred

Transferred to Chapter 61, Part I, Sec. 4d-3.









Title 17 - Public Assistance and Welfare Services (All sections transferred, repealed or obsolete)

Chapter 299–318c - Public Assistance and Welfare Services (All sections transferred, repealed or obsolete)

Section 17-1 to 17-21d - Department of Income Maintenance. Interstate Compact on Welfare Services.

Sections 17-1 to 17-21d, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 299.



Section 17-21e to 17-21t - Solicitation of Charitable Funds Act.

Sections 17-21e to 17-21t, inclusive, have been transferred.

Note: These sections were formerly published as chapter 299a.



Section 17-21u and 17-21v - Human Services Reorganization Commission.

Sections 17-21u and 17-21v are repealed.

Note: These sections were formerly published as chapter 299b.



Section 17-22 to 17-31 - Connecticut Humane Society.

Sections 17-22 to 17-31, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 300.



Section 17-31a to 17-31vv - Department of Human Resources.

Sections 17-31a to 17-31vv, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 300a.



Section 17-32 to 17-81i - Child welfare.

Sections 17-32 to 17-81i, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 301.



Section 17-82 to 17-135 - Public assistance.

Sections 17-82 to 17-135, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 302.



Section 17-135a to 17-137f - Department on Aging.

Sections 17-135a to 17-137f, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 303.



Section 17-137g to 17-137r - Deaf and hearing impaired persons.

Sections 17-137g to 17-137r, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 303a.



Section 17-138 to 17-155 - Inebriates and dipsomaniacs.

Sections 17-138 to 17-155, inclusive, are repealed.

Note: These sections were formerly published as chapter 304.



Section 17-155a to 17-155f - Alcohol and Drug Dependence Division.

Sections 17-155a to 17-155f, inclusive, are repealed.

Note: These sections were formerly published as chapter 304a.



Section 17-155g to 17-155j - Commitment of alcoholics.

Sections 17-155g to 17-155j, inclusive, are repealed.

Note: These sections were formerly published as chapter 304b.



Section 17-155k to 17-155qq - Alcohol and drug abuse.

Sections 17-155k to 17-155qq, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 304c.



Section 17-156 to 17-175c - State training schools for mentally retarded persons.

Sections 17-156 to 17-175c, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 305.



Section 17-176 to 17-261a - Mentally ill and drug-dependent persons.

Sections 17-176 to 17-261a, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 306.



Section 17-262 to 17-271 - Settlement.

Sections 17-262 to 17-271, inclusive, are repealed.

Note: These sections were formerly published as chapter 307.



Section 17-272 to 17-355b - Support.

Sections 17-272 to 17-355b, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 308.



Section 17-356 to 17-409 - Reformatory institutions.

Sections 17-356 to 17-409, inclusive, have been transferred or repealed.

Note: These sections were formerly published in chapter 309.



Section 17-410 to 17-459 - Department of Children and Youth Services.

Sections 17-410 to 17-459, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 310.



Section 17-460 to 17-475 - Community action agencies.

Sections 17-460 to 17-475, inclusive, have been transferred.

Note: These sections were formerly published as chapter 311.



Section 17-476 to 17-482 - Opportunities industrialization centers.

Sections 17-476 to 17-482, inclusive, have been transferred.

Note: These sections were formerly published as chapter 312.



Section 17-483 to 17-499 - Employment, education and training programs for assistance recipients.

Sections 17-483 to 17-499, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 313.



Section 17-500 to 17-509 - Children's Trust Fund.

Sections 17-500 to 17-509, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 314.



Section 17-510 to 17-534 - Connecticut Pharmaceutical Assistance Contract to the Elderly and the Disabled Program.

Sections 17-510 to 17-534, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 315.



Section 17-535 to 17-559 - Management of continuing care facilities.

Sections 17-535 to 17-559, inclusive, have been transferred.

Note: These sections were formerly published as chapter 316.



Section 17-560 to 17-569 - Medicare assignment.

Sections 17-560 to 17-569, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 317.



Section 17-570 to 17-634 - Department of Human Resources.

Sections 17-570 to 17-634, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 318.



Section 17-635 to 17-654 - Community action agencies.

Sections 17-635 to 17-654, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 318a.



Section 17-655 to 17-659 - Opportunities industrialization centers.

Sections 17-655 to 17-659, inclusive, have been transferred.

Note: These sections were formerly published as chapter 318b.



Section 17-660 to 17-675 - Bureau of Rehabilitation Services.

Sections 17-660 to 17-675, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 318c.









Title 17a - Social and Human Services and Resources

Chapter 319 - Department of Children and Families

Section 17a-1 - (Formerly Sec. 17-410). Definitions.

As used in sections 17a-1 to 17a-26, inclusive, 17a-28 to 17a-49, inclusive, 17a-127 and 46b-120, unless otherwise provided in said sections:

(1) “Commissioner” means the Commissioner of Children and Families;

(2) “Council” means the State Advisory Council on Children and Families;

(3) “Advisory committee” means the Children's Behavioral Health Advisory Committee;

(4) “Department” means the Department of Children and Families;

(5) “Child” means a child, as defined in section 46b-120;

(6) “Youth” means a youth, as defined in section 46b-120;

(7) “Delinquent child” means a child convicted of a delinquent act, as defined in section 46b-120;

(8) “Child or youth with behavioral health needs” means a child or youth who is suffering from one or more mental disorders as defined in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”;

(9) “Individual service plan” means a written plan to access specialized, coordinated and integrated care for a child or youth with complex behavioral health service needs that is designed to meet the needs of the child or youth and his or her family and may include, when appropriate (A) an assessment of the individual needs of the child or youth, (B) an identification of service needs, (C) an identification of services that are currently being provided, (D) an identification of opportunities for full participation by parents or emancipated minors, (E) a reintegration plan when an out-of-home placement is made or recommended, (F) an identification of criteria for evaluating the effectiveness and appropriateness of such plan, and (G) coordination of the individual service plan with any educational services provided to the child or youth. The plan shall be subject to review at least every six months or upon reasonable request by the parent based on a changed circumstance, and be approved, in writing, by the parents, guardian of a child or youth and emancipated minors;

(10) “Family” means a child or youth with behavioral health needs and (A) one or more biological or adoptive parents, except for a parent whose parental rights have been terminated, (B) one or more persons to whom legal custody or guardianship has been given, or (C) one or more adults who have a primary responsibility for providing continuous care to such child or youth;

(11) “Parent” means a biological or adoptive parent, except a parent whose parental rights have been terminated;

(12) “Guardian” means a person who has a judicially created relationship between a child or youth and such person that is intended to be permanent and self-sustaining as evidenced by the transfer to such person of the following parental rights with respect to the child or youth: (A) The obligation of care and control; (B) the authority to make major decisions affecting the child's or youth's welfare, including, but not limited to, consent determinations regarding marriage, enlistment in the armed forces and major medical, psychiatric or surgical treatment; (C) the obligation of protection of the child or youth; (D) the obligation to provide access to education; and (E) custody of the child or youth;

(13) “Serious emotional disturbance” and “seriously emotionally disturbed” means, with regard to a child or youth, that the child or youth (A) has a range of diagnosable mental, behavioral or emotional disorders of sufficient duration to meet diagnostic criteria specified in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”, and (B) exhibits behaviors that substantially interfere with or limit the child's or youth's ability to function in the family, school or community and are not a temporary response to a stressful situation;

(14) “Child or youth with complex behavioral health service needs” means a child or youth with behavioral health needs who needs specialized, coordinated behavioral health services;

(15) “Transition services” means services in the areas of education, employment, housing and community living designed to assist a youth with a serious emotional disturbance who is transitioning into adulthood; and

(16) “Community collaborative” means a local consortium of public and private health care providers, parents and guardians of children with behavioral health needs and service and education agencies that have organized to develop coordinated comprehensive community resources for children or youths with complex behavioral health service needs and their families in accordance with principles and goals of Connecticut Community KidCare.

(1969, P.A. 664, S. 3; 1971, P.A. 818, S. 1; 1972, P.A. 127, S. 32; P.A. 75-524, S. 1, 30; P.A. 93-91, S. 1, 2; P.A. 97-272, S. 1; P.A. 98-241, S. 1, 18; June Sp. Sess. P.A. 00-2, S. 6, 53; June Sp. Sess. P.A. 01-2, S. 42, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 02-109, S. 3; P.A. 06-196, S. 100, 101; P.A. 11-157, S. 3; P.A. 12-82, S. 1.)

History: 1971 act redefined “child” and “youth”; 1972 act again redefined “youth” to reflect changed age of majority; P.A. 75-524 specified “council” to be state advisory council; Sec. 17-410 transferred to Sec. 17a-1 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services and council on children and families for council on children and youth services, effective July 1, 1993 (Revisor's note: Reference in opening sentence to section “17a-51” was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 97-272 replaced alphabetic Subdiv. indicators with numeric indicators and added definitions of “child or youth with mental illness”, “child or youth with emotional disturbance”, “individual system of care plan”, “family”, “child or youth at placement risk” and “parent”; P.A. 98-241 added Subdiv. (13) defining “guardian”, effective July 1, 1998; June Sp. Sess. P.A. 00-2 added Subdiv. (14) defining “serious emotional disturbance” and “seriously emotionally disturbed”, and amended Subdivs. (9), (10) and (11) to add “seriously emotionally disturbed” in reference to a child or youth, effective July 1, 2000; June Sp. Sess. P.A. 01-2 made substantial revisions to section, adding definitions of “advisory committee”, “child or youth with complex behavioral health service needs”, “transition services” and “community collaborative”, deleting definitions of “child or youth with emotional disturbance” and “child or youth at placement risk”, redefining “youth”, “individual service plan” and “family”, inserting in definition of “guardian” references to youth, deleting in definition of “parent” word “biological”, substituting in definition of “child or youth with mental illness” “behavioral health needs” for “mental illness”, defining “individual service plan” in lieu of “individual system of care plan”, making technical changes and renumbering Subdivs. accordingly, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-109 specified that the definitions apply “unless otherwise provided in said sections” and made technical changes in Subdivs. (9), (10) and (12), effective June 7, 2002; P.A. 06-196 made a technical change in Subdivs. (9)(E) and (16), effective June 7, 2006; P.A. 11-157 redefined “child” and “youth” in Subdivs. (5) and (6) to reference corresponding definitions in Sec. 46b-120, and redefined “delinquent child” in Subdiv. (7) to mean a child convicted of a delinquent act, as defined in Sec. 46b-120; P.A. 12-82 redefined “advisory committee” in Subdiv. (3).

Annotation to former section 17-410:

Cited. 158 C. 439.

Annotations to present section:

Cited. 237 C. 272; 238 C. 146; Id., 183. If parental rights terminated, parent can still file habeas petition for child. 255 C. 208.

Cited. 25 CA 586; judgment reversed, see 223 C. 492.



Section 17a-2 - (Formerly Sec. 17-411). Composition of department. Name change.

(a) There shall be a Department of Children and Families which shall be a single budgeted agency consisting of the institutions, facilities and programs existing within the department, any programs and facilities transferred to the department, and such other institutions, facilities and programs as may hereafter be established by or transferred to the department by the General Assembly.

(b) Said department shall constitute a successor department to the Department of Children and Youth Services, for the purposes of sections 4-5, 4-38c, 4-77a, 4-165b, 4a-11b, 4a-12, 4a-16, 5-259, 7-127c, 8-206d, 10-8a, 10-15d, 10-76d, 10-76h, 10-76i, 10-76w, 10-76g, 10-94g, 10-253, 17-86a, 17-294, 17-409, 17-437, 17-572, 17-578, 17-579, 17-585, 17a-1 to 17a-89, inclusive, 17a-90 to 17a-209, inclusive, 17a-218, 17a-277, 17a-450, 17a-458, 17a-474, 17a-560, 17a-511, 17a-634, 17a-646, 17a-659, 17b-59a, 18-69, 18-69a, 18-87, 19a-78, 19a-216, 20-14i, 20-14j, 31-23, 31-306a, 38a-514, 45a-591 to 45a-705, inclusive, 45a-706 to 45a-770, inclusive, 46a-28, 46b-15 to 46b-19, inclusive, 46b-120 to 46b-159, inclusive, 54-56d, 54-142k, 54-199, 54-203 and in accordance with the provisions of sections 4-38d and 4-39.

(c) Whenever the words “Commissioner of Children and Youth Services”, “Department of Children and Youth Services”, or “Council on Children and Youth Services” are used in sections 4-5, 4-38c, 4-77a, 4-165b, 4a-11b, 4a-12, 4a-16, 5-259, 7-127c, 8-206d, 10-8a, 10-15d, 10-76d, 10-76h, 10-76i, 10-76w, 10-94g, 10-253, 17-86a, 17-294, 17-409, 17-437, 17-572, 17-578, 17-579, 17-585, 17a-1 to 17a-89, inclusive, 17a-90 to 17a-209, inclusive, 17a-218, 17a-277, 17a-450, 17a-458, 17a-474, 17a-511, 17a-634, 17a-646, 17a-659, 17b-59a, 18-69, 18-69a, 18-87, 19a-78, 19a-216, 20-14i, 20-14j, 31-23, 31-306a, 38a-514, 45a-591 to 45a-705, inclusive, 45a-706 to 45a-770, inclusive, 46a-28, 46b-15 to 46b-19, inclusive, 46b-120 to 46b-159, inclusive, 54-56d, 54-142k, 54-199, 54-203, the words “Commissioner of Children and Families”, “Department of Children and Families”, and “Council on Children and Families” shall be substituted respectively in lieu thereof.

(1969, P.A. 664, S. 1; P.A. 75-524, S. 2, 30; P.A. 93-91, S. 1, 2; P.A. 07-148, S. 2; P.A. 11-242, S. 35; P.A. 12-143, S. 5; May Sp. Sess. P.A. 16-3, S. 145.)

History: P.A. 75-524 replaced provision that department consists of Long Lane School, Connecticut School for Boys and other institutions, facilities, divisions, etc. “as the department shall hereafter establish” with provisions that institutions, etc. existing in, transferred to or established by department are within its jurisdiction; Sec. 17-411 transferred to Sec. 17a-2 in 1991; P.A. 93-91 changed the name of the department of, and council on, children and youth services to the department of, and council on, children and families, effective July 1, 1993; P.A. 07-148 made a technical change in Subsec. (a) and deleted references to repealed Sec. 17a-463 in Subsecs. (b) and (c); P.A. 11-242 deleted reference to repealed Sec. 19a-125 in Subsecs. (b) and (c); P.A. 12-143 amended Subsecs. (b) and (c) to delete references to Sec. 2c-2b, effective July 1, 2012; May Sp. Sess. P.A. 16-3 deleted reference to Sec. 46a-126 in Subsecs. (b) and (c), effective July 1, 2016.

Cited. 238 C. 183.



Section 17a-3 - (Formerly Sec. 17-412). Powers and duties of department. Comprehensive strategic plan.

(a) The department shall plan, create, develop, operate or arrange for, administer and evaluate a comprehensive and integrated state-wide program of services, including preventive services, for children and youths whose behavior does not conform to the law or to acceptable community standards, or who are mentally ill, including deaf and hearing impaired children and youths who are mentally ill, emotionally disturbed, substance abusers, delinquent, abused, neglected or uncared for, including all children and youths who are or may be committed to it by any court, and all children and youths voluntarily admitted to, or remaining voluntarily under the supervision of, the commissioner for services of any kind. Services shall not be denied to any such child or youth solely because of other complicating or multiple disabilities. The department shall work in cooperation with other child-serving agencies and organizations to provide or arrange for preventive programs, including, but not limited to, teenage pregnancy and youth suicide prevention, for children and youths and their families. The program shall provide services and placements that are clinically indicated and appropriate to the needs of the child or youth, except that such services and placements shall not commence or continue for a delinquent child who has attained the age of twenty. In furtherance of this purpose, the department shall: (1) Maintain the Connecticut Juvenile Training School and other appropriate facilities exclusively for delinquents; (2) develop a comprehensive program for prevention of problems of children and youths and provide a flexible, innovative and effective program for the placement, care and treatment of children and youths committed by any court to the department, transferred to the department by other departments, or voluntarily admitted to the department; (3) provide appropriate services to families of children and youths as needed to achieve the purposes of sections 17a-1 to 17a-26, inclusive, 17a-28 to 17a-49, inclusive, and 17a-51; (4) establish incentive paid work programs for children and youths under the care of the department and the rates to be paid such children and youths for work done in such programs and may provide allowances to children and youths in the custody of the department; (5) be responsible to collect, interpret and publish statistics relating to children and youths within the department; (6) conduct studies of any program, service or facility developed, operated, contracted for or supported by the department in order to evaluate its effectiveness; (7) establish staff development and other training and educational programs designed to improve the quality of departmental services and programs, which shall include, but not be limited to, training in the prevention, identification and effects of family violence, provided no social worker trainee shall be assigned a case load prior to completing training, and may establish educational or training programs for children, youths, parents or other interested persons on any matter related to the promotion of the well-being of children, or the prevention of mental illness, emotional disturbance, delinquency and other disabilities in children and youths; (8) develop and implement aftercare and follow-up services appropriate to the needs of any child or youth under the care of the department; (9) establish a case audit unit to monitor each regional office's compliance with regulations and procedures; (10) develop and maintain a database listing available community service programs funded by the department; (11) provide outreach and assistance to persons caring for children whose parents are unable to do so by informing such persons of programs and benefits for which they may be eligible; and (12) collect data sufficient to identify the housing needs of children served by the department and share such data with the Department of Housing.

(b) (1) The department, with the assistance of the State Advisory Council on Children and Families, and in consultation with representatives of the children and families served by the department, providers of services to children and families, advocates, and others interested in the well-being of children and families in this state, shall develop and regularly update a single, comprehensive strategic plan for meeting the needs of children and families served by the department. In developing and updating the strategic plan, the department shall identify and define agency goals and indicators of progress, including benchmarks, in achieving such goals. The strategic plan shall include, but not be limited to: (A) The department's mission statement; (B) the expected results for the department and each of its mandated areas of responsibility; (C) a schedule of action steps and a time frame for achieving such results and fulfilling the department's mission that includes strategies for working with other state agencies to leverage resources and coordinate service delivery; (D) priorities for services and estimates of the funding and other resources necessary to carry them out; (E) standards for programs and services that are based on research-based best practices, when available; and (F) relevant measures of performance.

(2) The department shall begin the strategic planning process on July 1, 2009. The department shall hold regional meetings on the plan to ensure public input and shall post the plan and the plan's updates and progress reports on the department's web site. The department shall submit the strategic plan to the State Advisory Council on Children and Families for review and comment prior to its final submission to the General Assembly and the Governor. On or before July 1, 2010, the department shall submit the strategic plan, in accordance with section 11-4a, to the General Assembly and the Governor.

(3) The commissioner shall track and report on progress in achieving the strategic plan's goals not later than October 1, 2010, and quarterly thereafter, to said State Advisory Council. The commissioner shall submit a status report on progress in achieving the results in the strategic plan, in accordance with section 11-4a, not later than July 1, 2011, and annually thereafter to the General Assembly, the joint standing committee of the General Assembly having cognizance of matters relating to children and the Governor.

(1969, P.A. 664, S. 2; P.A. 75-524, S. 3, 30; P.A. 79-165; P.A. 86-15; P.A. 89-191, S. 2; P.A. 91-268, S. 1; June Sp. Sess. P.A. 91-8, S. 55; P.A. 94-232, S. 1; P.A. 95-250, S. 1; 95-257, S. 5, 58; P.A. 96-211, S. 1, 5, 6; 96-238, S. 15, 25; P.A. 97-272, S. 6; P.A. 99-26, S. 11, 17, 39; P.A. 05-246, S. 1; P.A. 06-102, S. 3; 06-196, S. 102; P.A. 09-205, S. 1; P.A. 11-105, S. 5; 11-120, S. 2; 11-152, S. 18; 11-156, S. 2; 11-157, S. 4; P.A. 13-234, S. 2; P.A. 16-28, S. 1.)

History: P.A. 75-524 essentially rewrote section, clarifying and extending department's responsibilities; P.A. 79-165 added Subdiv. (i) re master plan; P.A. 86-15 required biennial, rather than annual, submission of master plan; P.A. 89-191 added youth suicide prevention as part of the prevention programs the department is required to provide or arrange for; Sec. 17-412 transferred to Sec. 17a-3 in 1991; P.A. 91-268 added provision in Subdiv. (g) prohibiting a social worker trainee from working on assigned cases until the completion of training, added new Subdivs. (i) establishing a case audit unit, and (j) requiring the development of a list of community service programs, and relettered the remaining Subdiv. accordingly; June Sp. Sess. P.A. 91-8 added new Subdivs. (k) re providing outreach and assistance regarding various programs and benefits to persons caring for the children of others, and (l) re collecting housing data to identify and provide housing assistance to children in need and relettered the previous Subdiv. (Revisor's note: The reference in Subdiv. (c) to Sec. 17a-51 was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 94-232 added teenage pregnancy to requirement for preventive programs and added new Subdiv. (8) to require a comprehensive plan for substance abusers; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-238 added reference to deaf and hearing impaired children and youth who are mentally ill and added children with complicating or multiple disabilities to Subdiv. (7), effective July 1, 1996 (Revisor's note: In Subdiv. (d) the Revisor's editorially replaced a comma with the word “and” before the words “the rates” in the phrase “... under the care of the department and the rates to be paid such ...”); P.A. 97-272 added provision requiring that programs provide services and placements that are clinically indicated and appropriate; P.A. 99-26 added Subsec. (n) to require the department to prepare a plan to keep delinquent children placed in the new Connecticut Juvenile Training School in such facility for at least one year, effective May 7, 1999, and amended Subsec. (a) to replace “Long Lane School” with “the Connecticut Juvenile Training School” and amended Subsec. (n) to delete “new” before “Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor's note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 05-246 divided section into new Subsecs. (a), (b) and (c), made technical changes throughout and changed “region's compliance” to “area office's compliance” in Subsec. (a)(9); P.A. 06-102 amended Subsec. (a) to add “or remaining voluntarily under the supervision of” and substituted “commissioner” for “department”, effective June 2, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (b)(8), effective June 7, 2006; P.A. 09-205 replaced former Subsec. (b) with new Subsec. (b) re development of comprehensive strategic plan for meeting the needs of children and families, regional meetings on plan, submission of plan to State Advisory Council on Children and Families, General Assembly and Governor and submission of annual progress report re achieving plan's goals to General Assembly and Governor, effective July 1, 2009; P.A. 11-105 amended Subsec. (a)(9) by replacing “area” with “regional”, effective July 1, 2011; P.A. 11-120 deleted former Subsec. (c) re plan for children placed in Connecticut Juvenile Training School, effective July 1, 2011; P.A. 11-152 amended Subsec. (a)(7) to require training in prevention, identification and effects of family violence, effective July 1, 2011; P.A. 11-156 made identical changes as P.A. 11-120; P.A. 11-157 amended Subsec. (a) to provide that services and placements shall not commence or continue for delinquent child who has attained age 20, and deleted former Subsec. (c) re plan for children placed in Connecticut Juvenile Training School; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subsec. (a), effective June 19, 2013; P.A. 16-28 amended Subsec. (b)(3) to add reference to children's committee in provision re submittal of report, effective May 17, 2016.

See Sec. 17a-453c re “Project Safe” interagency collaboration.

Annotation to former section 17-412:

Cited. 171 C. 644.

Annotations to present section:

Cited. 41 CA 565.

Cited. 44 CS 551.



Section 17a-3a - Connecticut Juvenile Training School. Department duties.

The Department of Children and Families shall ensure that the Connecticut Juvenile Training School:

(1) Completes health, mental health and educational assessments for each child admitted to the school not later than thirty days from the date of such child's admission;

(2) Completes a written individualized treatment plan for each child admitted to the school not later than thirty days from the date of such child's admission;

(3) Complies with the provisions of sections 46a-150 to 46a-154, inclusive, regarding the use of physical restraints, medication and seclusion of children at the school;

(4) Provides training to all staff at the school regarding their mandatory child abuse and neglect reporting obligations under section 17a-101;

(5) Provides the opportunity for each child at the school to engage in at least one hour of physical exercise per day on weekdays and at least two hours of physical exercise per day on the weekends.

(P.A. 03-251, S. 1.)

History: P.A. 03-251 effective July 1, 2003.



Section 17a-4 - (Formerly Sec. 17-413). State Advisory Council on Children and Families. Appointment. Powers and duties.

(a) There shall be a State Advisory Council on Children and Families which shall consist of nineteen members as follows: (1) Thirteen members appointed by the Governor, including two persons who are child care professionals, two persons eighteen to twenty-five years of age, inclusive, served by the Department of Children and Families, one child psychiatrist licensed to practice medicine in this state and one attorney who has expertise in legal issues related to children and youth and seven persons who shall be representative of young persons, parents and others interested in the delivery of services to children and youths, including child protection, behavioral health, juvenile justice and prevention services, at least four of whom shall be parents, foster parents or family members of children who have received, or are receiving, behavioral health services, child welfare services or juvenile services; and (2) six members representing the regional advisory councils established pursuant to section 17a-30, appointed one each by the members of each council. On and after October 1, 2014, no more than half the members of the council shall be persons who receive income from a private practice or any public or private agency that delivers mental health, substance abuse, child abuse prevention and treatment, child welfare services or juvenile services. Members of the council shall serve without compensation, except for necessary expenses incurred in the performance of their duties. The Department of Children and Families shall provide the council with funding to facilitate the participation of those members representing families and youth, as well as for other administrative support services. Members shall serve on the council for terms of two years each and no member shall serve for more than three consecutive terms. The commissioner shall be an ex-officio member of the council without vote and shall attend its meetings. Any member who fails to attend three consecutive meetings or fifty per cent of all meetings during any calendar year shall be deemed to have resigned. The council shall elect a chairperson and vice-chairperson to act in the chairperson's absence.

(b) The council shall meet quarterly, and more often upon the call of the chair or a majority of the members. The council's meetings shall be held at locations that facilitate participation by members of the public, and its agenda and minutes shall be posted on the department's web site. A majority of the members in office, but not less than six members, shall constitute a quorum. The council shall have complete access to all records of the institutions and facilities of the department in furtherance of its duties, while at all times protecting the right of privacy of all individuals involved, as provided in section 17a-28.

(c) The duties of the council shall be to: (1) Recommend to the commissioner programs, legislation or other matters which will improve services for children and youths, including behavioral health services; (2) annually review and advise the commissioner regarding the proposed budget; (3) interpret to the community at large the policies, duties and programs of the department; (4) issue any reports it deems necessary to the Governor and the Commissioner of Children and Families; (5) assist in the development of and review and comment on the strategic plan developed by the department pursuant to subsection (b) of section 17a-3; (6) receive on a quarterly basis from the commissioner a status report on the department's progress in carrying out the strategic plan; (7) independently monitor the department's progress in achieving its goals as expressed in the strategic plan; and (8) offer assistance and provide an outside perspective to the department so that it may be able to achieve the goals expressed in the strategic plan.

(1969, P.A. 664, S. 4; 1971, P.A. 818, S. 2; P.A. 74-150, S. 2; P.A. 75-524, S. 4, 30; P.A. 79-45; P.A. 84-256, S. 12, 17; P.A. 93-91, S. 1, 2; P.A. 00-188, S. 1, 5; June Sp. Sess. P.A. 01-2, S. 50, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 29; P.A. 06-196, S. 103; P.A. 09-205, S. 5; P.A. 11-120, S. 1; P.A. 12-82, S. 2; P.A. 13-40, S. 1.)

History: 1971 act established council as advisory body, increased membership from 11 to 14 by adding three youth members as provided in act, required that meeting be called at request of 5, rather than 3 members, and deleted provisions re required appearances and production of documents, re development of department policy and re board of review as no longer conforming with advisory status; P.A. 74-150 deleted requirement that at least one woman member be appointed; P.A. 75-524 increased membership to 15 and required 5 to be child-care professionals, one to be attorney with remainder representative of young people, parents and other interested parties, specified that psychiatrist member be “child” psychiatrist, changed schedule of appointments, removed all agency heads, except commissioner of children and youth services, from ex-officio membership, limited terms, required monthly rather than quarterly meetings, allowed council access to records and expanded council's duties in new Subsec. (c); P.A. 79-45 changed age of youth members from between 18 and 25 to between 15 and 22; P.A. 84-256 added attendance and quorum requirements for members and eliminated requirement of annual report to governor, required that meetings be held quarterly rather than monthly and deleted obsolete appointment provisions; Sec. 17-413 transferred to Sec. 17a-4 in 1991; P.A. 93-91 substituted commissioner and department of children and families and council on children and families for commissioner and department of children and youth services and council on children and youth services, effective July 1, 1993; P.A. 00-188 amended Subsec. (a) to delete requirement that at least 3 members between 15 and 22 years of age be appointed and to make technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to increase, from 15 to 17, the number of members, to require that no less than 50% of the members be parents or family members of children who have received or are receiving behavioral health, child welfare services or juvenile services and that no more than half the members be persons who receive income from a private practice or any public or private agency that delivers mental health, substance abuse, child abuse prevention and treatment, child welfare services or juvenile services, and to require that members serve on the council for terms of 2 years each, and amended Subsec. (c) to make technical changes, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 06-196 made a technical change in Subsecs. (a) and (c), effective June 7, 2006; P.A. 09-205 amended Subsec. (a) by adding 2 persons served by Department of Children and Families to advisory council, requiring attorney member to have expertise in legal issues related to children and youth, specifying type of services in which the balance of council shall be interested, and requiring department to provide funding to facilitate participation of members representing families and youth and for administrative support services, amended Subsec. (b) by requiring meetings to be held at locations facilitating participation by public and posting of its agenda and minutes on department's web site, and amended Subsec. (c) by requiring advisory council to recommend improvement of behavioral health services and inserting Subdivs. (5) to (8) re additional duties, effective July 1, 2009; P.A. 11-120 amended Subsec. (a) by increasing number of members from 17 to 19 and adding foster parents to group of members that must make up at least 50% of council's membership; P.A. 12-82 amended Subsec. (a) by redesignating existing provision re gubernatorial appointments as Subdiv. (1) and amending same by reducing gubernatorial appointments from 19 to 13, reducing number of child care professional members from 5 to 2, substituting 7 persons for “the balance of the advisory council” re number of appointed members interested in delivery of services to children and youth and substituting “at least four of whom” for “no less than fifty per cent” re members being parents, foster parents or family members of children receiving certain services, adding Subdiv. (2) re 6 council appointments to be made by members of regional advisory councils, adding provision re on and after October 1, 2014, no more than half of council membership may be persons receiving income through delivery of certain services and increasing number of permitted consecutive terms from 2 to 3; P.A. 13-40 amended Subsec. (a)(1) by removing “at least” re 2 child care professionals and 1 attorney with expertise in legal issues related to children and youths serving as members of council.



Section 17a-4a - Children’s Behavioral Health Advisory Committee. Membership. Reports.

(a) There is established a Children’s Behavioral Health Advisory Committee which shall promote and enhance the provision of behavioral health services for all children in this state.

(b) The Children’s Behavioral Health Advisory Committee shall be composed of the following ex-officio voting members: (1) The Commissioner of Children and Families or the commissioner’s designee; (2) the Commissioner of Social Services or the commissioner’s designee; (3) the executive director of the Children’s Health Council or said director’s designee; (4) the Chief Court Administrator or said administrator’s designee; (5) the Commissioner of Education or the commissioner’s designee; (6) the Commissioner of Mental Health and Addiction Services or the commissioner’s designee; (7) the Commissioner of Developmental Services or the commissioner’s designee; (8) the executive director of the Office of Protection and Advocacy for Persons with Disabilities or the director’s designee; and the following public members: (A) Two members appointed by the Governor, one of whom shall be a parent of a child who receives behavioral health services and one of whom shall be a provider of behavioral health services; (B) six members, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the majority leader of the Senate, one of whom shall be appointed by the majority leader of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives, and all of whom shall be knowledgeable on issues relative to children in need of behavioral health services and family supports; and (C) sixteen members appointed by the Commissioner of Children and Families. The membership of the advisory committee shall fairly and adequately represent parents of children who have a serious emotional disturbance. At least fifty-one per cent of the members of the advisory committee shall be persons who are parents or relatives of a child who has or had a serious emotional disturbance or persons who had a serious emotional disturbance as children and no more than half the members of the committee shall be persons who receive income from a private practice or any public or private agency that delivers behavioral health services.

(c) All appointments to the advisory committee shall be made no later than sixty days after July 1, 2000. Any vacancy shall be filled by the appointing authority. Members shall serve two-year terms and no public member shall serve for more than two consecutive terms.

(d) The advisory committee shall elect two cochairpersons from among its members, one of whom shall be the parent of a child with a serious emotional disturbance. The advisory committee shall meet at least bimonthly. Members of the advisory committee shall serve without compensation, except for necessary expenses incurred in the performance of their duties.

(e) Not later than October first of each year, the advisory committee shall submit a status report on local systems of care and practice standards for state-funded behavioral health programs to the Commissioner of Children and Families and the State Advisory Council on Children and Families.

(f) Not later than October first of each odd-numbered year, the advisory committee shall submit recommendations concerning the provision of behavioral health services for all children in the state to the Commissioner of Children and Families and the State Advisory Council on Children and Families. The recommendations shall address, but shall not be limited to, the following: (1) The target population for children with behavioral health needs, and assessment and benefit options for children with such needs; (2) the appropriateness and quality of care for children with behavioral health needs; (3) the coordination of behavioral health services provided under the HUSKY Health program with services provided by other publicly-funded programs; (4) performance standards for preventive services, family supports and emergency service training programs; (5) assessments of community-based and residential care programs; (6) outcome measurements by reviewing provider practice; and (7) a medication protocol and standards for the monitoring of medication and after-care programs.

(P.A. 00-188, S. 2, 5; P.A. 01-19, S. 1, 2; June Sp. Sess. P.A. 01-2, S. 51, 69; June Sp. Sess. P.A. 01-9, S. 93, 129, 131; P.A. 03-19, S. 30; P.A. 07-73, S. 2(b); P.A. 12-82, S. 3; P.A. 15-69, S. 8.)

History: P.A. 00-188 effective July 1, 2000; P.A. 01-19, effective May 15, 2001, and June Sp. Sess. P.A. 01-9, effective July 1, 2001, both amended Subsec. (b) to add executive director of the Office of Protection and Advocacy for Persons with Disabilities or designee as a committee member; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to require that the seven state agency heads be ex-officio voting members, to require that all of the appointed members be public members, substituting Subparas. designators (A) to (C) for Subdivs. (8) to (10), to increase, from 50% to 51%, the number of advisory committee members who shall be parents or relatives of a child who has or had a serious emotional disturbance or persons who had a serious emotional disturbance as a child, and to require that no more than half the members be persons who receive income from a private practice or any public or private agency that delivers behavioral health services, amended Subsec. (c) to prohibit public members from serving for more than two consecutive terms, and amended Subsec. (d) to allow advisory committee members to receive necessary expenses incurred in the performance of their duties, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 12-82 amended Subsec. (a) by deleting “to the State Advisory Council on Children and Families”, amended Subsec. (b)(8)(C) by substituting “Commissioner of Children and Families” for “chairperson of the State Advisory Council on Children and Families” and amended Subsecs. (e) and (f) to add “the Commissioner of Children and Families” as a recipient of required status reports and recommendations; P.A. 15-69 amended Subsec. (f) to change “HUSKY Plan” to “HUSKY Health program”, effective June 19, 2015.



Section 17a-5 - (Formerly Sec. 17-414). Appointment of commissioner.

In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall, after consultation with the Council on Children and Families, appoint a Commissioner of Children and Families who shall be the administrative head of the department. The commissioner shall devote his or her full time to the duties of his or her office.

(1969, P.A. 664, S. 5; P.A. 93-91, S. 1, 2; P.A. 16-28, S. 16.)

History: Sec. 17-414 transferred to Sec. 17a-5 in 1991; P.A. 93-91 substituted commissioner and department of children and families and council on children and families for commissioner and department of children and youth services and council on children and youth services, effective July 1, 1993; P.A. 16-28 made technical changes, effective July 1, 2016.



Section 17a-6 - (Formerly Sec. 17-415). Powers and duties of commissioner.

The commissioner, or the commissioner's designee, shall:

(a) Establish or contract for the use of a variety of facilities and services for identification, evaluation, discipline, rehabilitation, aftercare, treatment and care of children and youths in need of the department's services;

(b) Administer in a coordinated and integrated manner all institutions and facilities which are or may come under the jurisdiction of the department and shall appoint advisory groups for any such institution or facility;

(c) Encourage the development of programs and the establishment of facilities for children and youths by public or private agencies and groups;

(d) Enter into cooperative arrangements with public or private agencies outside the state;

(e) Insure that all children under the commissioner's supervision have adequate food, clothing, shelter and adequate medical, dental, psychiatric, psychological, social, religious and other services;

(f) Provide, in the commissioner's discretion, needed service to any municipality, agency, or person, whether or not such person is committed to the commissioner;

(g) Adopt and enforce regulations and establish rules for the internal operation and administration of the department in accordance with chapter 54;

(h) Undertake, contract for or otherwise stimulate research concerning children and youths;

(i) Subject to the provisions of chapter 67, appoint such professional, technical and other personnel as may be necessary for the efficient operation of the department;

(j) Coordinate the activities of the department with those of other state departments, municipalities and private agencies concerned with providing services for children and youths and their families;

(k) Act as administrator of the Interstate Compact for Juveniles under section 46b-151h;

(l) Provide or arrange for the provision of suitable education for every child under the commissioner's supervision, either in public schools, special educational programs, private schools, educational programs within the institutions or facilities under the commissioner's jurisdiction, or work and training programs otherwise provided by law. The suitability of educational programs provided by the commissioner shall be subject to review by the Department of Education;

(m) Submit to the state advisory council for its comment proposals for new policies or programs and the proposed budget for the department;

(n) Have any and all other powers and duties as are necessary to administer the department and implement the purposes of sections 17a-1 to 17a-26, inclusive, and 17a-28 to 17a-49, inclusive;

(o) Conduct and render a final decision in administrative hearings; and

(p) Provide programs for juvenile offenders that are gender specific in that they comprehensively address the unique needs of a targeted gender group.

(1969, P.A. 664, S. 6; 1971, P.A. 818, S. 3, 4; 1972, P.A. 107, S. 1; P.A. 73-49, S. 1, 3; P.A. 75-524, S. 5, 30; P.A. 93-54; P.A. 01-181, S. 1; P.A. 03-255, S. 2; P.A. 06-196, S. 104; P.A. 09-205, S. 2.)

History: 1971 act deleted references to consultation with council in Subsec. (b) and to policies formulated by council in Subsec. (e), reflecting council's change to advisory status; 1972 act inserted new Subsec. (q) re vocational parole and redesignated former Subsec. (q) as Subsec. (r); P.A. 73-49 rephrased Subsec. (q) and stated that limitations on employment of those under sixteen do not apply; P.A. 75-524 replaced previous provisions and included commissioner's designee; Sec. 17-415 transferred to Sec. 17a-6 in 1991; P.A. 93-54 added Subdiv. (o) authorizing commissioner to conduct administrative hearings and render final decisions (Revisor's note: The reference in Subdiv. (n) to Sec. 17a-51 was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 01-181 made technical changes for purposes of gender neutrality in introductory language and Subdivs. (e), (f) and (l) and added Subdiv. (p) re provision of programs for juvenile offenders that are gender specific, addressing needs of targeted gender group; P.A. 03-255 amended Subdiv. (k) to replace “Interstate Compact on Juveniles established by section 46b-151a, when so designated by the Governor in accordance with section 46b-151c” with “Interstate Compact for Juveniles under section 46b-151h”, effective July 1, 2004, or upon enactment of the Interstate Compact for Juveniles by thirty-five jurisdictions, whichever is later; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-205 amended Subdiv. (b) by replacing “may” with “shall” re appointment of advisory groups, effective July 1, 2009.

See Sec. 17a-63 re reports to General Assembly concerning data from administrative case reviews.

See Secs. 20-14h to 20-14j, inclusive, re administration of medication in day and residential programs and facilities.

Annotations to former section 17-415:

Cited. 171 C. 644; Id., 652.



Section 17a-6a - Commissioner to require applicants, vendors and contractors to submit to state and national criminal history records checks and state child abuse registry checks.

(a) The Commissioner of Children and Families shall (1) require each applicant for a position with the department to state in writing whether such person has ever been convicted of a crime or whether criminal charges are pending against such person at the time such person submits an application, and (2) require each applicant to submit to state and national criminal history records checks, in accordance with section 29-17a. The commissioner shall also check the state child abuse registry established pursuant to section 17a-101k for the name of such applicant.

(b) The Commissioner of Children and Families shall require each vendor or contractor of the department and each employee of such vendor or contractor who provides direct services to children or youths in the care and custody of the department or who has access to the department’s records to submit to state and national criminal history records checks, in accordance with section 29-17a. The commissioner shall also check the state child abuse registry established pursuant to section 17a-101k for the name of such vendor or contractor and each employee of such vendor or contractor who has access to records or clients of the department.

(P.A. 03-243, S. 6; P.A. 05-207, S. 5; P.A. 15-199, S. 16.)

History: P.A. 05-207 deleted requirement that commissioner check state child abuse registry for perpetrator information; P.A. 15-199 designated existing provisions re requirements for applicants as Subsec. (a) and added Subsec. (b) requiring vendors or contractors and their employees to submit to state and national criminal history records checks and state child abuse registry checks, effective July 1, 2015.



Section 17a-6b - Connecticut Juvenile Training School advisory group. Review. Recommendations. Report by commissioner.

(a) The advisory group for the Connecticut Juvenile Training School, established pursuant to subsection (b) of section 17a-6, shall provide an on-going review of the Connecticut Juvenile Training School with recommendations for improvement or enhancement. The review shall include, but not be limited to:

(1) The number, age, ethnicity and race of the residents placed at the training school, including the court locations that sentenced them, the number sentenced from each court location and the offenses for which they were sentenced;

(2) The percentage of residents in need of substance abuse treatment and the programming interventions provided to assist residents;

(3) A review of the program and policies of the facility;

(4) The educational and literacy programs available to the residents, including the educational level of residents, the number of residents requiring special education and related services, including school attendance requirements, the number of residents who are educated in the alternative school and the reasons for such education;

(5) The vocational training programs available to the residents and the actual number of residents enrolled in each training program, including all vocational attendance requirements;

(6) The delinquency recidivism rates of such residents, which shall include the number of children discharged to residential placement, the number of children discharged due to expiration of the period of commitment and the number of children returned to the Connecticut Juvenile Training School;

(7) The diagnosis of each resident after intake assessment;

(8) The costs associated with the operation of the training school, including staffing costs and average cost per resident;

(9) Reintegration strategies and plans to transition the residents to their home communities; and

(10) A review of safety and security issues that affect the host municipality.

(b) The Department of Children and Families shall serve as administrative staff of the advisory group referred to in subsection (a) of this section.

(c) Not later than February 4, 2004, and annually thereafter, the Commissioner of Children and Families shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and children with respect to the Connecticut Juvenile Training School.

(d) Each report required pursuant to subsection (c) of this section shall summarize the information and recommendations specified in subsection (a) of this section and shall also include such other information that the Department of Children and Families has identified as requiring immediate legislative action.

(P.A. 03-251, S. 2, 3; P.A. 04-257, S. 98, 99; P.A. 11-105, S. 2; P.A. 14-122, S. 22; P.A. 16-28, S. 2.)

History: P.A. 03-251 effective July 9, 2003; P.A. 04-257 made technical changes in Subsecs. (a) and (d), effective June 14, 2004; P.A. 11-105 amended Subsec. (a) by deleting reference to public safety committee and adding new Subdiv. (10) re review of safety and security issues, effective July 1, 2011; P.A. 14-122 made a technical change in Subsec. (c); P.A. 16-28 amended Subsec. (c) to delete provision re commissioner to report to human services committee, effective May 17, 2016.



Section 17a-6c - Adjudicated youths in care and custody of department. Reports.

(a) On or before June 1, 2004, and annually thereafter, the Department of Children and Families shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to criminal law and children on: (1) The number of adjudicated youths, by gender and age, in the care and custody of the department, (2) the facilities in which such youths are being housed, (3) the number, age and gender of such youths who have left department custody in an unauthorized manner, (4) the number of police reports filed with respect to such youths, and (5) the status of new construction or preparation of facilities to house adjudicated youths in the care and custody of the department.

(b) The report required by subsection (a) of this section shall be attached to the annual report required to be filed by the Commissioner of Children and Families pursuant to subsections (c) and (d) of section 17a-6b.

(P.A. 04-89, S. 1, 2; P.A. 06-196, S. 105; P.A. 14-122, S. 23; P.A. 16-28, S. 3.)

History: P.A. 04-89 effective May 10, 2004; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 14-122 made a technical change in Subsec. (a); P.A. 16-28 amended Subsec. (a) by deleting “and the Department of Children and Families” in provision re submission of annual report, effective May 17, 2016.



Section 17a-7 - (Formerly Sec. 17-415a). Parole of delinquent child in commissioner's custody.

Except as otherwise limited by subsection (i) of section 46b-140 and subsection (a) of section 46b-141, the Commissioner of Children and Families or the commissioner's designee may, when deemed in the best interests of a child committed to the custody of the commissioner as delinquent by the Superior Court, place such child on parole under such terms or conditions as the commissioner or the commissioner's designee deem to be in the best interests of such child. When in the opinion of the commissioner or the commissioner's designee it is no longer in the best interest of such child to remain on parole or when the child has violated a condition of aftercare, such child may be returned to any institution, resource or facility administered by or available to the Department of Children and Families, provided the child shall have a right to a hearing, not more than thirty days after the child's return to placement, pursuant to procedures adopted by the commissioner in accordance with sections 4-176e to 4-181a, inclusive.

(P.A. 74-268, S. 1, 3; P.A. 75-524, S. 11, 30; P.A. 78-280, S. 28, 127; P.A. 79-581, S. 8; P.A. 93-91, S. 1, 2; June Sp. Sess. P.A. 98-1, S. 78, 121; P.A. 14-187, S. 10.)

History: P.A. 75-524 replaced “person” with “child or youth”; P.A. 78-280 deleted references to youths and replaced juvenile court with superior court; P.A. 79-581 placed limitation on provisions re Secs. 51-321 and 51-322(a); Sec. 17-415a transferred to Sec. 17a-7 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 14-187 made technical changes, added reference to child violating condition of aftercare and added provision re right to hearing after return to placement, effective June 11, 2014.



Section 17a-7a - Standard leave and release policies for delinquent children committed to department.

(a) The Commissioner of Children and Families shall establish standard leave and release policies for juvenile delinquents committed to the Department of Children and Families and assigned to state facilities and private residential programs. Such policies shall provide that juvenile delinquents shall not be eligible for:

(1) Any leave without an evaluation of fitness and security risk, provided such evaluation shall be completed in not less than thirty days and not more than sixty days, including a trial leave not exceeding one day; or

(2) Any leave or release without: (A) An evaluation of fitness and security risk, (B) the assignment of supervision and clear identification of custody of a parent, legal guardian or other responsible adult, (C) confidential notification of local police for a leave or release granted to a serious juvenile offender, and (D) a determination of eligibility immediately prior to granting the leave or release of a delinquent.

(b) The commissioner may waive the requirement for an evaluation of fitness and security risk pursuant to subsection (a) of this section for a juvenile delinquent who is transferred from one facility to another if the juvenile delinquent has had a satisfactory evaluation of fitness and security risk pursuant to subsection (a) of this section.

(P.A. 97-130; P.A. 11-156, S. 1; P.A. 14-187, S. 11.)

History: P.A. 11-156 designated existing provisions as Subsec. (a) and amended same to insert Subdiv. designators and make conforming and technical changes, and added Subsec. (b) re waiver of sixty-day evaluation of fitness and security risk re transfer; P.A. 14-187 amended Subsec. (a) to replace references to regulations with references to policies, to replace reference to initial 60-day evaluation with requirement that evaluation be completed in not less than 30 days and not more than 60 days in Subdiv. (1) and to make a technical change in Subdiv. (2), and amended Subsec. (b) to replace references to 60-day evaluation with references to evaluation and replace references to Subsec. (a)(1) with references to Subsec. (a), effective June 11, 2014.



Section 17a-8 - (Formerly Sec. 17-415b). Custody of children and youths committed to commissioner as delinquent. Term, escape, violation of parole, return to custody. Vocational parole.

(a) All children and youths who are or have been committed to the custody of the Commissioner of Children and Families as delinquent shall remain in such custody until the earliest of the following: (1) The date such commitment expires as provided by order of the Superior Court, (2) the date such commitment terminates as provided by order of the Superior Court, or (3) the date the child or youth attains the age of twenty. Any child or youth who while placed in an institution administered by the Department of Children and Families escapes from such institution or any child or youth who violates the terms or conditions of parole may be returned to actual custody. The request of the Commissioner of Children and Families, or the commissioner's designee, shall be sufficient warrant to authorize any officer of the Department of Children and Families or any officer authorized by law to serve criminal process within this state to return any such child or youth into actual custody; and any such officer, police officer or constable shall arrest and hold any such child or youth when so requested, without written warrant.

(b) If the commissioner finds that a child or youth committed to the commissioner's custody as delinquent who is fourteen years of age or older cannot benefit from continued school attendance and if the commissioner further finds that such person may benefit from part or full-time employment at some useful occupation, the commissioner may place the child or youth on vocational parole, under the supervision of an employee of the department. For the purposes of this section, the limitations of subsection (a) of section 31-23, on the employment of minors under the age of sixteen years, shall not apply for the duration of such vocational parole.

(P.A. 74-268, S. 2, 3; P.A. 75-524, S. 12, 30; P.A. 76-436, S. 588, 681; P.A. 93-91, S. 1, 2; P.A. 00-99, S. 53, 154; P.A. 06-196, S. 106; P.A. 11-157, S. 5; P.A. 16-28, S. 17.)

History: P.A. 75-524 replaced “person(s)” with “child(ren) or youth” and added Subsec. (b) re vocational parole; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; Sec. 17-415b transferred to Sec. 17a-8 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 11-157 amended Subsec. (a) to designate existing provisions re expiration and termination as Subdivs. (1) and (2), add Subdiv. (3) re age and provide that custody continues until earliest of the date of expiration or termination of commitment or the date the child or youth attains the age of 20, and made technical changes in Subsec. (b); P.A. 16-28 amended Subsec. (b) by making a technical change.



Section 17a-8a - Authorized leave for delinquent child committed to department.

The Commissioner of Children and Families may authorize leave for a child convicted as delinquent committed to the Department of Children and Families and assigned to a state facility or private residential program, provided there is a reasonable belief, based on the totality of the information in the possession of the commissioner, that such child will honor the commissioner's trust and is eligible for leave under standards adopted pursuant to 17a-7a. If any such child who is granted leave under this section fails to return to such facility or program, such child shall be guilty of escape from custody pursuant to section 53a-171. The superintendent or director shall disclose any records created or obtained by the facility or program regarding such child and necessary to facilitate the apprehension and the return of the child to the custody of the commissioner.

(P.A. 98-70, S. 4; P.A. 00-209, S. 1.)

History: P.A. 00-209 added provision that a child who fails to return from an authorized leave “shall be guilty of escape from custody pursuant to section 53a-171”, required the disclosure of records “necessary to facilitate the apprehension and return of the child to the custody of the commissioner”, deleted provision that limited the disclosure “to the appropriate law enforcement agency” and made a technical change.



Section 17a-8b - Department to report missing and abducted children committed to custody of commissioner.

The Department of Children and Families shall report any missing or abducted child who was committed to the custody of the commissioner to the law enforcement authority having jurisdiction over the geographical area from which the child was reported missing or was abducted. The department shall make such report immediately, but in no case later than twenty-four hours after the child is determined to be missing or abducted, to the Federal Bureau of Investigation’s National Crime Information Center and to the National Center for Missing and Exploited Children.

(P.A. 15-199, S. 13.)

History: P.A. 15-199 effective July 1, 2015.



Section 17a-9 - (Formerly Sec. 17-417). Appointment of deputy commissioners, directors and administrative heads.

(a) The commissioner shall appoint, after consultation with the state advisory council, and may remove in a like manner, two deputy commissioners who shall be in the unclassified service. The deputy commissioner for program services shall be a clinically competent professional person experienced in one or more fields of children's services and in the administration of such services, and shall be responsible for the supervision of all clinical treatment and program services of the department. The deputy commissioner of administrative services shall have experience in business or institutional administration and shall be responsible for the organizational and general administrative services of the department.

(b) The commissioner shall appoint, after consultation with the state advisory council, and may remove in like manner, not more than two program directors who shall be in the unclassified service, provided the title or duties of any director appointed pursuant to this subsection may be changed as the commissioner deems necessary after consultation with the state advisory council. Such directors may oversee community programs and services and the operation of institutions and facilities.

(c) The commissioner shall, in accordance with chapter 67 and after consultation with the state advisory council, appoint the administrative heads of all of the institutions and facilities transferred to the department and such other institutions and facilities as now are or hereafter may be established by or transferred to the department. Such administrative heads shall have skill and experience in the administration of children's services and shall manage their institutions and facilities in accordance with the regulations and orders of the commissioner.

(d) The commissioner shall, after consultation with the state advisory council, appoint and may remove in a like manner, up to six regional directors who shall be in the unclassified service. Each regional director shall have skill and experience in the field of children's services and in the administration of such services. Each regional director shall be subject to the direction of the commissioner and shall be responsible for the operation and administration of services provided or funded by the department in the regions created by the commissioner pursuant to subsection (a) of section 17a-30.

(1969, P.A. 664, S. 8; P.A. 75-400, S. 1, 2; 75-524, S. 6, 30; P.A. 79-104; P.A. 87-518, S. 2, 5; P.A. 93-216, S. 1; P.A. 95-339, S. 7, 8; P.A. 05-246, S. 2; P.A. 11-105, S. 6.)

History: P.A. 75-400 included two assistant superintendents; P.A. 75-524 specified council's advisory status, increased number of deputy commissioners to two and specified their qualifications and duties, and replaced previous provisions re appointments of division and institution heads with new Subsecs. (b) and (c); P.A. 79-104 amended Subsec. (b) to allow change in director's duties or titles after consultation with council; P.A. 87-518 inserted new Subsec. (b), authorizing appointment of six regional directors, and two assistant directors for each regional director, and relettered remaining subsections accordingly; Sec. 17-417 transferred to Sec. 17a-9 in 1991; P.A. 93-216 amended Subsec. (a) to increase number of deputy commissioners from two to three by separating support services as separate position, amended Subsec. (b) to replace directors with administrators and to delete provisions re assistant regional directors and amended Subsec. (c) to delete provisions requiring appointment of persons to fill specified directorships; P.A. 95-339 amended Subsec. (a) to reduce the number of deputy commissioners from three to two and to delete language describing the experience required for and the responsibilities of the eliminated position of deputy commissioner for support services, effective July 1, 1995; P.A. 05-246 deleted former Subsec. (b) re appointment and qualification of regional administrators, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c) and made a technical change in redesignated Subsec. (b), effective July 8, 2005; P.A. 11-105 amended Subsec. (b) by deleting provision requiring that directors be appointed in accordance with Ch. 67, adding requirement that not more than 2 program directors be appointed and adding provisions specifying that program directors be in the unclassified service and allowing directors to oversee programs, services and operations and added Subsec. (d) re appointment of regional directors, effective July 1, 2011.



Section 17a-10 - (Formerly Sec. 17-418). Custody of committed children. Support and health services. Extension or termination of commitment.

(a) Any child committed to the department by the Superior Court shall be deemed to be within the custody of the commissioner until such commitment terminates as provided in subsection (a) of section 17a-8.

(b) The commissioner shall pay for the support and maintenance of any delinquent child who is in residence in any of the department's institutions or facilities or in transit from one institution or facility to another. The commissioner, in the commissioner's sole discretion, may, if the commissioner has sufficient funds, pay for the support and maintenance of any other child or youth who is in the custody of the commissioner. If a child is in the custody of the commissioner and is also committed to the Commissioner of Social Services, the Commissioner of Social Services shall pay for such child's support and maintenance when such child is living elsewhere than in an institution or facility of the Department of Children and Families, unless there is other provision for such child's support. Nothing in this section shall exempt any person from liability of support of children or youths under the supervision of the commissioner, when otherwise provided by law.

(c) When deemed in the best interests of a child in the custody of the commissioner, the commissioner, the commissioner's designee, a superintendent or assistant superintendent or, when the child is in transit between department facilities, a designee of the commissioner, may authorize, on the advice of a physician licensed to practice in the state, medical treatment, including surgery, to insure the continued good health or life of the child. Any of said persons may, when he or she deems it in the best interests of the child, authorize, on the advice of a dentist licensed to practice in the state, dentistry, including dental surgery, to insure the continued good health of the child. Upon such authorization, the commissioner shall exercise due diligence to inform the parents or guardian prior to taking such action, and in all cases shall send notice to the parents or guardian by letter to their last-known address informing them of the actions taken, of their necessity and of the outcome, but in a case where the commissioner fails to notify, such failure will not affect the validity of the authorization.

(d) If the Superior Court requests a report on any committed child, the commissioner shall be responsible for preparing and transmitting such report to the requesting court. Not more than sixty days nor less than thirty days prior to the expiration of the original commitment of any child to the department, the commissioner may file a motion for an extension of commitment pursuant to the provisions of section 46b-141. If the commissioner, or the board of review pursuant to the provisions of section 17a-15, at any time during the commitment of any child, determines that termination of commitment of a child is in the best interest of such child, the commissioner or the board may terminate the commitment and such termination shall be effective without further action by the court.

(1969, P.A. 664, S. 11; 1971, P.A. 295, S. 1; P.A. 75-420, S. 4, 6; P.A. 75-524, S. 7, 30; P.A. 76-436, S. 593, 681; P.A. 77-614, S. 521, 610; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 01-142, S. 10; P.A. 06-196, S. 107; P.A. 11-157, S. 6; P.A. 16-28, S. 18.)

History: 1971 act made previous provisions Subsecs. (a) and (d) and inserted new Subsecs. (b) and (c) re payments for support and maintenance and re health supervision; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-524 specified payments in Subsec. (b) to pertain to “delinquent” child, allowed payments if funds sufficient for other children “or youth” in commissioner's custody and specified that provisions do not exempt liable persons from their responsibility; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 17-418 transferred to Sec. 17a-10 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 01-142 amended Subsec. (d) by changing “petition the court” to “file a motion”; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 11-157 amended Subsec. (a) to reference termination of commitment as provided in Sec. 17a-8(a); P.A. 16-28 amended Subsec. (c) by making technical changes.

See Sec. 18-87 re transfer of correctional institution inmate to custody of Department of Children and Families.

Annotation to former section 17-418:

Cited. 171 C. 644.

Annotations to present section:

Cited. 40 CA 366.

Subsec. (d):

Time constraints are mandatory. 62 CA 681.



Section 17a-10a - Visitation with child in care and custody of commissioner. Visitation of child with sibling. Reports.

(a) The Commissioner of Children and Families shall ensure that a child placed in the care and custody of the commissioner pursuant to an order of temporary custody or an order of commitment is provided visitation with such child’s parents and siblings, unless otherwise ordered by the court.

(b) The commissioner shall ensure that such child’s visits with his or her parents shall occur as frequently as reasonably possible, based upon consideration of the best interests of the child, including the age and developmental level of the child, and shall be sufficient in number and duration to ensure continuation of the relationship.

(c) If such child has an existing relationship with a sibling and is separated from such sibling as a result of intervention by the commissioner including, but not limited to, placement in a foster home or in the home of a relative, the commissioner shall, based upon consideration of the best interests of the child, ensure that such child has access to and visitation rights with such sibling throughout the duration of such placement. In determining the number, frequency and duration of sibling visits, the commissioner shall consider the best interests of each sibling, given each child’s age and developmental level and the continuation of the sibling relationship. If the child and his or her sibling both reside within the state and within fifty miles of each other, the commissioner shall, within available appropriations, ensure that such child’s visits with his or her sibling occur, on average, not less than once per week, unless the commissioner finds that the frequency of such visitation is not in the best interests of each sibling.

(d) The commissioner shall include in each child’s plan of treatment information relating to the factors considered in making visitation determinations pursuant to this section. If the commissioner determines that such visits are not in the best interests of the child, that the occurrence of, on average, not less than one visit per week with his or her sibling is not in the best interests of each sibling, or that the number, frequency or duration of the visits requested by the child’s attorney or guardian ad litem is not in the best interests of the child, the commissioner shall include the reasons for such determination in the child’s plan of treatment.

(e) On or before October first of each year, the commissioner shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children, data sufficient to demonstrate compliance with subsections (a), (c) and (d) of this section. Such data shall include the total annual number of children in out-of-home placements who have siblings, the total number of child cases with documented sibling visitation and the number of individual siblings involved in each case.

(P.A. 03-243, S. 5; P.A. 12-71, S. 1; P.A. 14-122, S. 24; P.A. 15-199, S. 17.)

History: P.A. 12-71 amended Subsec. (c) to require that commissioner ensure weekly visitation when siblings reside within the state and within 50 miles of each other, amended Subsec. (d) to require that when commissioner determines that weekly sibling visitation is not in the best interests of the child, the reasons for such determination are included in the child’s treatment plan and added Subsec. (e) re reports to General Assembly, effective October 1, 2014; P.A. 14-122 made a technical change in Subsec. (e); P.A. 15-199 amended Subsec. (e) to require data to include number of children in out-of-home placements who have siblings, number of sibling visitations and number of siblings involved in each case.



Section 17a-10b - Commissioner to make reasonable effort to identify and notify relatives when child removed from custody of parent.

(a) Notwithstanding the provisions of section 17a-28, if the Commissioner of Children and Families removes a child from the custody of a parent, the commissioner shall make a reasonable effort to identify and provide notice, not later than thirty days after the child is removed from the home, to the following relatives: (1) Each grandparent of the child, (2) each parent of any sibling of the child, provided such parent has legal custody of such sibling, and (3) any other adult relative of the child by blood or marriage. For purposes of this subsection, “sibling” includes a stepbrother, stepsister, half-brother, half-sister and any individual who would have been considered a sibling of the child under state law except for a termination or other disruption of parental rights, including, but not limited to, the death of a parent.

(b) The notice provided pursuant to subsection (a) of this section shall include: (1) A statement that the child has been removed from the custody of a parent; (2) a summary of relative’s rights under federal and state law to participate in the care and placement of the child, including any options that may be deemed waived through failure to respond to such notice; (3) a description of the requirements to become licensed or approved as a foster family home and the additional services and supports that are available for a child placed in such home; and (4) a description of how the caregiver of the child may subsequently enter into an agreement with the department to receive subsidies for the provision of foster care.

(P.A. 06-37, S. 1; P.A. 15-199, S. 11.)

History: P.A. 15-199 designated existing provisions re commissioner’s removal of child from parent’s custody as Subsec. (a) and amended same to replace “use best efforts” with “make a reasonable effort” and replace provisions re notice to grandparents with provisions re notice to relatives and added Subsec. (b) re requirements of notice, effective July 1, 2015.



Section 17a-10c - Youth Advisory Board. Sibling Bill of Rights.

(a) For purposes of this section, “Youth Advisory Board” means a board established by each Department of Children and Families regional office that is comprised of youth in out-of-home care.

(b) The Commissioner of Children and Families shall meet with the members of each Youth Advisory Board to gather recommendations for and to draft a “Sibling Bill of Rights”, which may include, but not be limited to, ways to protect the relationships of siblings separated as a result of said commissioner's intervention and an affirmation by the department of its commitment to preserve the relationships between siblings who have been separated from each other while under department care. On or before October 1, 2013, the commissioner and members of the Youth Advisory Boards shall submit the Sibling Bill of Rights to the joint standing committee of the General Assembly having cognizance of matters relating to children for consideration of possible legislative action.

(c) The Commissioner of Children and Families shall incorporate the final version of the Sibling Bill of Rights into department policy and share such policy with each child placed in the care and custody of the commissioner pursuant to an order of temporary custody or an order of commitment.

(P.A. 12-71, S. 2; P.A. 16-28, S. 4.)

History: P.A. 12-71 effective June 6, 2012; P.A. 16-28 amended Subsec. (b) by making a technical change, effective May 17, 2016.



Section 17a-10d - Youth advisory councils.

(a) As used in this section:

(1) “Child” or “children” means any person or persons under eighteen years of age, except as otherwise specified, or any person or persons under twenty-one years of age who is or are in full-time attendance in a secondary school, a technical school, a college or a state-accredited job training program; and

(2) “Child care facility” has the same meaning as provided in section 17a-93.

(b) Not later than January 1, 2017, the Commissioner of Children and Families shall require each child care facility that has the capacity to house not less than ten children to establish a youth advisory council. Each youth advisory council shall (1) create leadership opportunities for children residing in such child care facility, (2) enable children residing in such child care facility an opportunity to express and address grievances, (3) encourage open communication with staff members of such child care facility, and (4) enable children residing in such child care facility to develop skills, including, but not limited to, peer advocacy, public speaking and conflict resolution.

(c) The Commissioner of Children and Families shall establish procedures to enable each youth advisory council to report, not less than quarterly, to each Youth Advisory Board established pursuant to section 17a-10c to offer recommendations for policy and practice reforms to be used in child care facilities.

(P.A. 16-123, S. 1.)

History: P.A. 16-123 effective June 7, 2016.



Section 17a-11 - (Formerly Sec. 17-419). Voluntary admission. Termination of admission. Transfer. Permanency plan. Review of plan by Probate Court. Appeals. Regulations. Plan for care and treatment of persons eighteen years of age or older.

(a) The commissioner may, in the commissioner’s discretion, admit to the department on a voluntary basis any child or youth who, in the commissioner’s opinion, could benefit from any of the services offered or administered by, or under contract with, or otherwise available to, the department. Application for voluntary admission shall be made in writing by the parent or guardian of a child under fourteen years of age or by such person himself or herself if he or she is a child fourteen years of age or older or a youth. The fact that a parent has applied for services or received services for his or her child through voluntary admission shall not be used against the parent (1) in any investigation conducted by the department in accordance with section 17a-101g, (2) when making placement decisions for the child, (3) when making foster care licensing determinations in accordance with section 17a-114, or (4) in any court proceeding related to the placement of a minor relative of the parent.

(b) A child or youth voluntarily admitted to the department shall be deemed to be within the care of the commissioner until such admission is terminated. The commissioner shall terminate the admission of any child or youth voluntarily admitted to the department within ten days after receipt of a written request for termination from a parent or guardian of any child under fourteen years of age or from a child if such child is fourteen years of age or older, or youth, unless prior to the expiration of that time the commissioner has sought and received from the Superior Court an order of temporary custody as provided by law. Except as provided in subsection (i) of this section, the commissioner may terminate the admission of any child or youth voluntarily admitted to the department after (1) giving reasonable notice in writing to (A) the parent or guardian of any child or youth, and (B) the child if such child is fourteen years of age or older, or youth, and (2) if the commissioner has previously petitioned the Probate Court pursuant to subsection (c) of this section, providing notice to the Probate Court of such petition. Any child or youth admitted voluntarily to the department may be placed in, or transferred to, any resource, facility or institution within the department or available to the commissioner except the Connecticut Juvenile Training School, provided the commissioner shall give written notice to such child or youth and to the parent or guardian of the child of the commissioner’s intention to make a transfer at least ten days prior to any actual transfer, unless written notice is waived by those entitled to receive it, or unless an emergency commitment of such child or youth is made pursuant to section 17a-502. Any child or youth admitted voluntarily to the department may be transferred to the supervision of the Department of Mental Health and Addiction Services or the Department of Developmental Services, in collaboration with the commissioner of the department to which the child is transferred. The Commissioner of Children and Families shall provide written notice of his or her intention to make a transfer at least ten days prior to any actual transfer to a child fourteen years of age or older, or youth, and to the parent or guardian of the child or youth being transferred. If the department has previously filed a petition with the Probate Court under subsection (c) of this section, the commissioner shall provide notice of such petition to the court. The Commissioner of Children and Families may continue to provide services to the child or youth in collaboration with the department to which the child or youth has been transferred or may terminate the voluntary services if, in the commissioner’s discretion, the department to which the child or youth has been transferred provides adequate services. The commissioner shall provide written notice of his or her intention to terminate services following a transfer to another department to a child fourteen years of age or older, or youth, and to the parent or guardian of such child or youth. If the department has previously filed a petition with the Probate Court under subsection (c) of this section, the commissioner shall provide notice of such petition to the court.

(c) Not more than one hundred twenty days after admitting a child or youth on a voluntary basis, the commissioner shall petition the Probate Court for the district in which a parent or guardian of the child or youth resides for a determination as to whether continuation of care is in the child’s or youth’s best interest and, if so, whether there is an appropriate case service or permanency plan in place for such child or youth. A case service plan shall be required for all children and youths receiving services voluntarily from the department who are not in an out-of-home placement. A permanency plan shall be required for all children and youths voluntarily admitted to the department and placed by the department in a foster home licensed pursuant to section 17a-114 or a facility licensed pursuant to section 17a-145. Upon receipt of such petition, the court shall set a time and place for a hearing to be held within thirty days of receipt of the petition, unless continued by the court for cause shown. The court shall order notice of the hearing to be given by first class mail at least five days prior to the hearing to the Commissioner of Children and Families, and by first class mail at least five days prior to the hearing to the parents or guardian of the child or youth and the child, if such child is fourteen years of age or older, or youth. If the whereabouts of the parent or guardian are unknown, or if delivery cannot reasonably be effected, then notice shall be ordered to be given by publication. In making its determination as to whether there is an appropriate case service plan for a child or youth, the court shall consider the items specified in subdivision (2) of subsection (d) of this section. In making its determination as to whether there is an appropriate permanency plan for a child or youth, the court shall consider the items specified in subsection (f) of this section. The court shall possess continuing jurisdiction in proceedings under this section.

(d) (1) If the child or youth is not in an out-of-home placement, the commissioner shall not be required to file periodic motions for review of the case service plan, provided the court shall conduct a hearing to review the case service plan on motion of the commissioner, a parent or guardian of the child or youth or a child fourteen years of age or older, or youth. The court may conduct a hearing on its own motion to review the case service plan for a child or youth who is not in an out-of-home placement if the court determines that imminent concerns regarding the health and safety of the child or youth require a hearing. The court shall provide notice of the time and place of the hearing on such motion to the commissioner, the parents or guardian of the child or youth and to the child, if such child is fourteen years of age or older, or youth, not later than ten days prior to the date of such hearing. In making its determination as to whether there is an appropriate case service plan, the court shall consider the items specified in subdivision (2) of this subsection.

(2) At a hearing on a motion to review a case service plan for a child or youth who is not in an out-of-home placement, the court shall approve a case service plan that is in the best interests of the child or youth. The health and safety of the child or youth shall be of paramount concern in formulating such plan. At such hearing, the court shall consider among other things: (A) The appropriateness of the department’s plan for service to the child or youth and his or her family; (B) the treatment and support services that have been offered and provided to the child or youth to strengthen the family; and (C) any further efforts which have been or will be made to promote the best interests of the child or youth. At the conclusion of the hearing, the court may: (i) Direct that the services being provided be continued if the court determines that continuation of the child or youth in services is in the child’s or youth’s best interests, or (ii) direct that the child’s or youth’s services be modified to reflect the child’s or youth’s best interest.

(e) Ten months after admitting a child or youth on a voluntary basis and annually thereafter if the child or youth remains in the custody of the commissioner and remains placed (1) in a foster home licensed pursuant to section 17a-114, (2) in a foster home approved by a child-placing agency licensed pursuant to section 17a-149, or (3) in a facility licensed pursuant to section 17a-145, the commissioner shall file a motion for review of a permanency plan. A hearing on such motion shall be held not later than thirty days after the filing of such motion. Not later than ten days prior to the date of such hearing, the court shall provide notice to the commissioner, the parents or guardian of the child or youth and to the child, if such child is fourteen years of age or older, or youth, of the time and place of such hearing. In making its determination as to whether there is an appropriate permanency plan in place, the court shall consider the items specified in subsection (f) of this section.

(f) (1) At a hearing to review a permanency plan for a child or youth who is placed in a foster home licensed pursuant to section 17a-114 or facility licensed pursuant to section 17a-145, the court shall approve a permanency plan that is in the best interests of the child or youth and takes into consideration the child’s or youth’s need for permanency. The health and safety of the child or youth shall be of paramount concern in formulating such plan. At such hearing, the court shall consider among other things: (A) The appropriateness of the department’s plan for service to the child or youth and his or her family; (B) the treatment and support services that have been offered and provided to the child or youth to strengthen and reunite the family; (C) if return home is not likely for the child or youth, the efforts that have been made or should be made to evaluate and plan for other modes of care; and (D) any further efforts that have been or will be made to promote the best interests of the child or youth.

(2) The permanency plan may include the goal of (A) placement of the child or youth with the parent or guardian, (B) transfer of guardianship, (C) termination of parental rights and adoption, or (D) for a youth, such other planned permanent living arrangement ordered by the court, provided the commissioner has documented a compelling reason why it would not be in the best interest of the youth for the permanency plan to include the goals in subparagraphs (A) to (C), inclusive, of this subdivision. Such other planned permanent living arrangement may include, but not be limited to, placement of a youth in an independent living program or long-term foster care with an identified foster parent.

(3) At a hearing on a motion to review a permanency plan, the court shall review the status of the child or youth and the progress being made to implement the permanency plan, determine a timetable for attaining the permanency prescribed by the plan and determine whether the commissioner has made reasonable efforts to achieve the permanency plan. At the conclusion of the hearing, the court may: (A) Direct that the services being provided, or the placement of the child or youth and reunification efforts, be continued if the court, after hearing, determines that continuation of the child or youth in services or placement is in the child’s or youth’s best interests, or (B) direct that the child’s or youth’s services or placement be modified to reflect the child’s or youth’s best interest.

(4) If the permanency plan for a youth includes the goal of such other planned permanent living arrangement pursuant to subparagraph (D) of subdivision (2) of this subsection, the department shall document for the court: (A) The manner and frequency of efforts made by the department to return the youth home or to secure placement for the youth with a fit and willing relative, legal guardian or adoptive parent; and (B) the steps the department has taken to ensure (i) the youth’s foster family home or child care institution is following a reasonable and prudent parent standard, as defined in section 17a-114d; and (ii) the youth has regular opportunities to engage in age appropriate and developmentally appropriate activities, as defined in section 17a-114d.

(5) If the permanency plan for a youth includes the goal of such other planned permanent living arrangement pursuant to subparagraph (D) of subdivision (2) of this subsection, the court shall (A) (i) ask the youth about his or her desired permanency outcome, or (ii) if the youth is unavailable to appear at a hearing held in accordance with the provisions of subdivision (1) of this subsection, require the attorney for the youth to consult with the youth regarding the youth’s desired permanency outcome and report the same to the court; (B) make a judicial determination that, as of the date of hearing, such other planned permanent living arrangement is the best permanency plan for the youth; and (C) document the compelling reasons why it is not in the best interest of the youth to return home or to be placed with a fit and willing relative, legal guardian or adoptive parent.

(g) The commissioner shall adopt regulations in accordance with chapter 54 concerning (1) applications for voluntary admission, (2) the grant or denial of services, (3) informal administrative case review, and (4) termination of voluntary admission.

(h) Any person aggrieved by a decision of the commissioner denying voluntary services may appeal such decision through an administrative hearing held pursuant to chapter 54.

(i) Any parent or guardian of a child or youth, or any child fourteen years of age or older, who is aggrieved by a termination of admission pursuant to subsection (b) of this section may (1) request an administrative hearing in accordance with the regulations adopted by the commissioner pursuant to subsection (g) of this section, or (2) request a hearing before the Probate Court. If, upon such hearing, the Probate Court finds that the termination of admission was made in accordance with the applicable regulations adopted by the commissioner, the court shall uphold such termination. If the court finds that the termination of admission was not made in accordance with the applicable regulations, the court may order the continuation of services and specify a time for the determination of a new case service or permanency plan.

(j) Notwithstanding any provision of sections 17a-1 to 17a-26, inclusive, and 17a-28 to 17a-49, inclusive, any person already under the care and supervision of the Commissioner of Children and Families who has passed such person’s eighteenth birthday but has not yet reached such person’s twenty-first birthday may be permitted to remain voluntarily under the supervision of the commissioner, provided the commissioner, in the commissioner’s discretion, determines that such person would benefit from further care and support from the Department of Children and Families. Any person remaining voluntarily under the supervision of the commissioner pursuant to this subsection shall be entitled to a written plan for care and treatment, and review of such plan, in accordance with section 17a-15.

(k) Upon motion of any interested party in a Probate Court proceeding under this section, the Probate Court of record may transfer the file for cause shown to a Probate Court for a district other than the district in which the initial or permanency hearing was held. The file shall be transferred by the Probate Court of record making copies of all recorded documents in the court file, certifying each of them, and delivering the certified copies to the Probate Court to which the matter is transferred.

(1969, P.A. 664, S. 12; 1971, P.A. 265; P.A. 73-69, S. 1, 2; P.A. 75-524, S. 8, 30; P.A. 77-604, S. 13, 84; P.A. 78-238; 78-280, S. 29, 127; P.A. 93-91, S. 1, 2; P.A. 97-272, S. 5; P.A. 98-52, S. 9; P.A. 99-26, S. 18, 39; P.A. 00-76, S. 3; May 9 Sp. Sess. P.A. 02-7, S. 37; P.A. 03-278, S. 51, 52; P.A. 05-246, S. 3; P.A. 06-102, S. 2; 06-196, S. 108; P.A. 07-184, S. 6; P.A. 09-185, S. 6; P.A. 13-40, S. 11; P.A. 15-199, S. 19.)

History: 1971 act specified admission in residential facilities, provided that community services may be offered to those not committed or voluntarily admitted and allowed person 14 or older to apply himself, deleting reference to his “consent in writing”; P.A. 73-69 included admission to facilities “under contract with, or otherwise available to” department; P.A. 75-524 divided section into subsections, deleted provision re community services, clarified who is to make application, deleted provision re two-year limit and extension of admission, clarified termination procedure for those voluntarily admitted, added proviso re notice of intent to transfer voluntarily admitted child or youth and added Subsec. (c); P.A. 77-604 made technical correction; P.A. 78-238 added Subsec. (d); P.A. 78-280 replaced juvenile court with superior court in Subsec. (b); Sec. 17-419 transferred to Sec. 17a-11 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993 (Revisor’s note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage and the reference in Subsec. (d) to Sec. 17a-51 was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 97-272 inserted new Subsecs. (c) re petition to Probate Court for determination if care is in child’s best interest, (d) re dispositional hearing on status of child and (f) re appeal, made technical changes and relettered the section accordingly; P.A. 98-52 amended Subsec. (c) adding “for the district in which a parent or guardian of the child or youth resides”, and providing that notice to Commissioner of Children and Families be by regular mail and by certified mail, return receipt requested, to parents or guardian, amended Subsec. (d) adding “for the district in which a parent or guardian of child or youth resides” and added Subsec. (h) re transfer of file for cause shown to other probate court; P.A. 99-26 amended Subsec. (b) to replace “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 00-76 moved provision re continuing jurisdiction of the court and requiring dispositional hearing at least every 12 months from Subsec. (d) to Subsec. (c), and in Subsec. (d) deleted “for the district in which a parent or guardian of the child or youth resides” re where the commissioner files motion requesting dispositional hearing in Probate Court; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to make technical changes for purposes of gender neutrality, amended Subsec. (b) to make technical changes, amended Subsec. (c) to replace “case service plan” with “permanency plan”, delete provision that the court “shall conduct a further dispositional hearing whenever it deems necessary or desirable, but at least every twelve months” and make a technical change, amended Subsec. (d) to replace existing provisions re dispositional hearing and order of disposition with Subdiv. (1) re filing of and hearing on a motion for review of permanency plan, Subdiv. (2) re factors considered by the court at permanency hearing and criteria for permanency plan, Subdiv. (3) re goals of permanency plan and Subdiv. (4) re responsibilities of the court at permanency hearing and options of the court with respect to continuation or modification of the child’s or youth’s services or placement and amended Subsec. (g) to make technical changes for purposes of gender neutrality, effective August 15, 2002; P.A. 03-278 made technical changes in Subsecs. (d)(4) and (h), effective July 9, 2003; P.A. 05-246 required case service plan for children and youth not in an out-of-home placement who voluntarily receive services and a permanency plan for those voluntarily admitted to department and placed in foster home licensed pursuant to Sec. 17a-114 or facility licensed pursuant to Sec. 17a-145 or 17a-154 in Subsec. (c) and added provision in Subsec. (d)(1) re children and youths who remain placed in licensed foster home or facility; P.A. 06-102 amended Subsec. (g) to make technical changes and provide that any person remaining voluntarily under commissioner’s supervision is entitled to a written plan for care and treatment and a review of the plan, effective June 2, 2006; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 07-184 amended Subsec. (c) to substitute “first class mail” for “regular mail” and “certified mail” and to delete “return receipt requested”; P.A. 09-185 amended Subsec. (a) by adding provision prohibiting use of the fact that a parent has applied for or received voluntary admission services against the parent; P.A. 13-40 amended Subsecs. (c) and (d)(1) by deleting references to Sec. 17a-154; P.A. 15-199 amended Subsec. (b) to add reference to exception provided in Subsec. (i), delete reference to parent or guardian of child under age 14, require commissioner to provide notice to Probate Court prior to termination of voluntary admission if court previously petitioned and add provision re transfer to supervision of Departments of Mental Health and Addiction Services or Developmental Services, amended Subsec. (c) to replace provision re notice to minor over age 12 with provision re notice to child age 14 or older or youth and add items court to consider in making determination, added new Subsec. (d) re child or youth not in out-of-home placement, redesignated existing Subsec. (d)(1) as Subsec. (e) and amended same to add provision re foster home approved by child-placing agency, add requirement that court notice be provided to commissioner, parents, guardian and child or youth not later than ten days prior to hearing, and add provision re items court to consider in making determination, redesignated existing Subsec. (d)(2) to (4) as Subsec. (f)(1) to (3), amended redesignated Subsec. (f)(1) to add references to child or youth placed in foster home or facility licensed under Sec. 17a-145, amended redesignated Subsec. (f)(2) to delete former Subpara. (C) re long-term foster care, redesignate existing Subparas. (D) and (E) as Subparas. (C) and (D) and, in redesignated Subpara. (D), add reference to youth and delete reference to child, added new Subsec. (f)(4) and (5) re permanency plan for youth, redesignated existing Subsecs. (e) and (f) as Subsecs. (g) and (h), amended redesignated Subsec. (g) to add provisions re regulations concerning grant or denial of services and termination of voluntary admission, added new Subsec. (i) re parent, guardian or child age 14 or older who is aggrieved by termination of admission, redesignated existing Subsecs. (g) and (h) as Subsecs. (j) and (k) and made conforming and technical changes.



Section 17a-12 - (Formerly Sec. 17-420). Transfer of child or youth to other program, agency, organization or facility.

(a) When the commissioner, or the commissioner’s designee, determines that a change of program is in the best interest of any child or youth committed or transferred to the department, the commissioner or the commissioner’s designee, may transfer such person to any appropriate resource or program administered by or available to the department, to any other state department or agency, or to any private agency or organization within or without the state under contract with the department; provided no child or youth voluntarily admitted to the department under section 17a-11 shall be placed or subsequently transferred to the Connecticut Juvenile Training School; and further provided no transfer shall be made to any institution, hospital or facility under the jurisdiction of the Department of Correction, except as authorized by section 18-87, unless it is so ordered by the Superior Court after a hearing. When, in the opinion of the commissioner, or the commissioner’s designee, a person fourteen years of age or older is dangerous to himself or herself or others or cannot be safely held at the Connecticut Juvenile Training School, if a male, or at any other facility within the state available to the Commissioner of Children and Families, the commissioner, or the commissioner’s designee, may request an immediate hearing before the Superior Court on the docket for juvenile matters where such person was originally committed to determine whether such person shall be transferred to the John R. Manson Youth Institution, Cheshire, if a male, or the York Correctional Institution, if a female. The court shall, within three days of the hearing, make such determination. If the court orders such transfer, the transfer shall be reviewed by the court every six months thereafter to determine whether it should be continued or terminated, unless the commissioner has already exercised the powers granted to the commissioner under section 17a-13 by removing such person from the John R. Manson Youth Institution, Cheshire or the York Correctional Institution. Such transfer shall terminate upon the expiration of the commitment in such juvenile matter.

(b) Any delinquent child, if a male, may be placed at any time in the Connecticut Juvenile Training School. The commissioner may transfer any child or youth committed to the commissioner to any institution, hospital or facility for mentally ill children under the commissioner’s jurisdiction for a period not to exceed fifteen days if the need for such emergency treatment is certified by a psychiatrist licensed to practice medicine by the state.

(1969, P.A. 664, S. 14; 1971, P.A. 13, S. 1; 1972, P.A. 111, S. 1; P.A. 73-552; P.A. 75-228; 75-524, S. 9, 30; 75-567, S. 79, 80; P.A. 76-436, S. 594, 681; P.A. 78-300, S. 1; P.A. 86-186, S. 8; P.A. 93-91, S. 1, 2; 93-216, S. 2; P.A. 99-26, S. 19, 39; P.A. 04-152, S. 3; P.A. 11-157, S. 7; P.A. 14-187, S. 12; P.A. 15-14, S. 26.)

History: 1971 act added provisions re transfers from Connecticut School for Boys to Cheshire correctional institution of males 15 or older deemed dangerous to self or others; 1972 act allowed commissioner’s designee to act under section; P.A. 73-552 included transfers of females deemed dangerous to self or others and reduced age minimum for transferees to 14; P.A. 75-228 added reference to facilities other than Connecticut School for Boys and Long Lane School; P.A. 75-524 replaced “person” with “child or youth”, deleted references to transfers to facilities under department of mental health in previous provisions and added Subsec. (b) regulating such transfers; P.A. 75-567 allowed commissioner’s designee to act under section provisions; P.A. 76-436 replaced “court of appropriate jurisdiction” with “superior court” and “juvenile court” with “superior court on the docket for juvenile matters”, effective July 1, 1979; P.A. 78-300 made technical correction; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-420 transferred to Sec. 17a-12 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993 (Revisor’s note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage); P.A. 93-216 deleted references to the Connecticut School for Boys throughout section; P.A. 99-26 replaced references to “Long Lane School” with “the Connecticut Juvenile Training School” where appearing and made technical changes for purposes of gender neutrality, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 04-152 amended Subsecs. (a) and (c) by adding references to “male” children held or placed at the Connecticut Juvenile Training School, effective May 21, 2004; P.A. 11-157 amended Subsec. (a) to add provision re transfer to terminate on expiration of commitment in juvenile matter; P.A. 14-187 deleted former Subsec. (b) re requiring a hearing before placement or transfer to state-operated residential mental health facility, and redesignated existing Subsec. (c) as Subsec. (b) and made technical changes therein, effective June 11, 2014; P.A. 15-14 made technical changes in Subsec. (a).



Section 17a-13 - (Formerly Sec. 17-420a). Jurisdiction over person transferred to correctional facility.

Any person committed to the Department of Children and Families who is transferred to the John R. Manson Youth Institution, Cheshire, or the York Correctional Institution, pursuant to section 17a-12, shall be deemed, while so transferred, to be under the jurisdiction of the Department of Correction except that the Commissioner of Children and Families shall retain his powers to remove such person and to place him in another facility or in the community or to terminate the commitment. The jurisdiction of the Department of Correction shall terminate upon the expiration of the commitment as provided in subsection (a) of section 17a-8.

(1971, P.A. 13, S. 2; P.A. 78-300, S. 2; P.A. 86-186, S. 9; P.A. 93-91, S. 1, 2; P.A. 11-157, S. 8; P.A. 15-14, S. 27.)

History: P.A. 78-300 added reference to transfers to Niantic Correctional Institution; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-420a transferred to Sec. 17a-13 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; (Revisor’s note: In 1997 the phrase “Commissioner of the Department of Children and Families” was replaced editorially by the Revisors with “Commissioner of Children and Families” for consistency with customary statutory usage); P.A. 11-157 added provision re jurisdiction of Department of Correction to terminate on expiration of commitment under Sec. 17a-8(a); P.A. 15-14 made a technical change.



Section 17a-14 - (Formerly Sec. 17-420b). Completion of special education programs permitted. Payment by Commissioner of Mental Health and Addiction Services.

Each child or youth in the custody of the Commissioner of Children and Families due to behavioral problems, and served by an approved residential treatment facility with special education programs, may continue in such facility beyond eighteen years of age until his or her program is completed. The Commissioner of Mental Health and Addiction Services shall be responsible for the payment of board and care costs for any child or youth who remains in an approved residential treatment facility with special education programs beyond eighteen years of age pursuant to this section provided such child or youth meets the eligibility requirements established by the commissioner.

(P.A. 85-389; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 98-250, S. 11, 39; P.A. 16-28, S. 20.)

History: Sec. 17-420b transferred to Sec. 17a-14 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 98-250 added proviso that each child or youth meet commissioner-established eligibility requirements, effective July 1, 1998; P.A. 16-28 made a technical change.



Section 17a-15 - (Formerly Sec. 17-421). Development of treatment and permanent placement plan. Review of plan. Modifications. Application for review. Hearing. Procedure.

(a) The commissioner shall prepare and maintain a written case plan for care, treatment and permanent placement of every child under the commissioner’s supervision, which shall include, but not be limited to, a diagnosis of the problems of each child, the proposed plan of treatment services and temporary placement and a goal for permanent placement of the child, which may include reunification with the parent, transfer of guardianship, adoption or, for a child sixteen years of age or older, another planned permanent living arrangement. The child’s health and safety shall be the paramount concern in formulating the plan.

(b) The commissioner shall at least every six months, review the plan of each child under the commissioner’s supervision for the purpose of determining whether such plan is appropriate and make any appropriate modifications to such plan.

(c) Any child or the parent or guardian of such child aggrieved by any provision of a plan prepared under subsection (a) of this section, or by the commissioner’s decision upon review under subsection (b) of this section, or any child or the parent or guardian of such child aggrieved by a refusal of any other service from the commissioner to which the child is entitled, shall be provided a hearing within thirty days following a written request for the same directed to the commissioner.

(d) Upon motion of any sibling of any child committed to the Department of Children and Families pursuant to section 46b-129, in any pending hearing held pursuant to subsection (c) of this section, such sibling shall have the right to be heard concerning visitation with, and placement of, any such child.

(e) Any hearing held pursuant to a request made under subsection (c) or (d) of this section shall be conducted as a contested case in accordance with chapter 54 provided: (1) A final decision shall be rendered within fifteen days following the close of evidence and filing of briefs; and (2) any appeal of a decision pursuant to section 4-183 shall be to the district of the superior court for juvenile matters, where the child is located, as established in section 46b-142.

(1969, P.A. 664, S. 15; 1971, P.A. 818, S. 6; 1972, P.A. 110, S. 1; P.A. 75-524, S. 10, 30; P.A. 79-567, S. 5, 7; P.A. 80-401, S. 4; P.A. 98-241, S. 2, 18; P.A. 01-149, S. 2; P.A. 14-187, S. 13; P.A. 15-199, S. 14.)

History: 1971 act replaced “council”, i.e. council on children and youth services, with “commissioner”, i.e. commissioner of children and youth services, reflecting council’s switch to advisory status; 1972 act extended review power in Subsec. (a) to commissioner’s designee; P.A. 75-524 replaced previous provisions concerning review procedure for placements with new provisions re individual plans for care and treatment of each child or youth and review procedure for plans; P.A. 79-567 replaced hearing provisions in Subsec. (d) with restated provisions; P.A. 80-401 changed effective date of 1979 change from July 1, 1980, to July 1, 1981; Sec. 17-421 transferred to Sec. 17a-15 in 1991; P.A. 98-241 amended Subsec. (a) by adding requirement of written plan for permanent placement and adding provision re goal of permanent placement and amended Subsec. (b) re appropriate modifications to plan, effective July 1, 1998; P.A. 01-149 made technical changes for purposes of gender neutrality in Subsecs. (a), (b), and (c), added Subsec. (d) re right of sibling to be heard at any pending hearing concerning visitation with or placement of child committed to commissioner and designated former Subsec. (d) as Subsec. (e), adding “or (d)” therein; P.A. 14-187 amended Subsec. (a) by deleting references to youth, deleting reference to independent living, adding “with an identified individual” re long-term foster care and adding “another planned permanent living arrangement”, amended Subsec. (b) by deleting reference to youth and amended Subsec. (c) by deleting references to youth and making a technical change, effective June 11, 2014; P.A. 15-199 amended Subsec. (a) by deleting reference to long-term foster care, applying provision re another planned permanent living arrangement to children age 16 or older and making a technical change, effective July 1, 2015.



Section 17a-15a - Inclusion of information in documents concerning permanent placement plan.

The Department of Children and Families shall include the following information in each document of the department entitled study in support of permanency plan and status report for permanency planning team, except when otherwise directed by the Juvenile Court: (1) A description of any problems or offenses that necessitated the placement of the child with the department; (2) a description of the type and an analysis of the effectiveness of the care, treatment and supervision that the department has provided for the child; (3) for each child in substitute care, the current visitation schedule between the child and his or her parents and siblings; (4) a description of every effort taken by the department to reunite the child with a parent or to find a permanent placement for the child, including, where applicable, every effort to assist each parent in remedying factors that contributed to the removal of the child from the home; (5) a proposed timetable for reunification of the child and a parent, a permanent placement if continued substitute care is recommended or a justification of why extended substitute care is necessary; and (6) whether the child has been visited no less frequently than every three months by a state or private agency if the child has been placed in foster care outside this state.

(P.A. 09-194, S. 3; P.A. 16-28, S. 21.)

History: P.A. 16-28 amended Subdiv. (3) by making a technical change.



Section 17a-15b - Department responsibilities re child eligible for benefits from Social Security Administration. Documentation of benefit eligibility in child's permanency plan.

(a) The permanency plan of a child in the care and custody of the Commissioner of Children and Families shall include documentation whether the child is eligible for benefits from the Social Security Administration, including, but not limited to, supplemental security income, survivor and disabled adult child benefits.

(b) The department shall complete and submit an application for supplemental security income benefits for any eligible child in its care and custody. The department shall maintain and respond to correspondence regarding the application and any benefits.

(c) For any child who has reached the age of seventeen and is receiving Social Security benefits, the department shall: (1) Determine whether the child will require a representative payee to assist in managing the child's Social Security benefits, (2) if the child requires a representative payee, identify an appropriate representative payee who shall comply with the representative payee responsibilities set forth in 20 CFR 404.2035, as amended from time to time, and (3) if the child does not require a representative payee, provide the following assistance to the child which may include, but is not limited to, educating the child about (A) maintaining their eligibility with the Social Security Administration, and (B) maintaining a bank account for purposes of electronic direct deposit of Social Security payments.

(P.A. 12-53, S. 1.)



Section 17a-15c - Inclusion of educational, vocational and financial information in permanency plan documents and hearings.

Any permanency plan documents submitted by the Department of Children and Families pursuant to section 46b-129 and any hearing held to address a child's or youth's permanency plan shall include: (1) For a child five years of age and under, the steps the department has taken to make any necessary referrals of the child for early intervention, preschool or special education services, which are being provided or are scheduled to be provided in accordance with applicable law, (2) for a child sixteen years of age or older, the steps the department has taken to enable the child to learn independent living skills and complete a secondary educational or vocational program, and (3) for a child sixteen years of age or older but under eighteen years of age, (A) the steps the department has taken to develop a transition plan that is personalized for the child, which includes, but is not limited to, specific options for housing, health insurance, and education, local opportunities for mentors and continuing support opportunities, work force support and employment services, (B) a review of the benefits the child is currently receiving including, but not limited to, Social Security, and (C) the steps the department will take to ensure the child is screened for eligible benefits.

(P.A. 12-53, S. 2.)



Section 17a-16 - (Formerly Sec. 17-440). Rights of children and youths under the supervision of the Commissioner of Children and Families.

(a) No child or youth placed or treated under the direction of the Commissioner of Children and Families in any public or private facility shall be deprived of any personal, property or civil rights, except in accordance with due process of law.

(b) Each child or youth placed or treated under the direction of the Commissioner of Children and Families in any public or private facility shall receive humane and dignified treatment at all times, with full respect for his or her personal dignity and right to privacy, consistent with his or her treatment plan as determined by the commissioner.

(c) (1) Each child and youth shall be permitted to communicate with any individual, group or agency, consistent with his or her treatment objectives as determined by the Commissioner of Children and Families.

(2) Each public or private facility under the direction of the Commissioner of Children and Families shall furnish writing materials and postage to any child or youth desiring them.

(3) A child or youth shall be permitted to make or receive telephone calls to or from his or her attorneys at any reasonable time. Public telephones shall be made available in appropriate locations.

(d) (1) The Commissioner of Children and Families shall adopt regulations, in accordance with chapter 54, with respect to each facility or institution under the commissioner's jurisdiction, to specify the following: (A) When a child or youth may be placed in restraint or seclusion or when force may be used upon a child or youth; (B) when the head of a facility may limit the use or receipt of mail by any child or youth and a procedure for return of unopened mail; and (C) when the head of a facility may restrict the use of a telephone by any child or youth.

(2) A copy of any order placing a child or youth in restraint or seclusion in accordance with the regulations adopted in subdivision (1) of this subsection shall be made a part of the child's or youth's permanent clinical record. Any special restriction on the use or receipt of mail or telephone calls made in accordance with the regulations adopted in subdivision (1) of this subsection, shall be noted in writing, signed by the head of the facility, and made a part of the child's or youth's permanent clinical record.

(e) (1) Each child or youth shall be permitted to receive visitors subject to reasonable restrictions consistent with the child's or youth's treatment objectives. The head of each facility shall establish visiting hours and inform all children and youths and their families and other visitors of these hours. Any special restriction shall be noted in writing, signed by the head of the facility, and made a part of the child's or youth's permanent clinical record.

(2) Each child or youth may receive his or her clergyman and attorney at any reasonable time.

(f) No person shall be denied employment, housing, civil service rank, any license or permit, including a professional license, or any other civil or legal right, solely because of a present or past placement with the Commissioner of Children and Families except as otherwise provided by statute.

(g) Each child or youth under the supervision of the Commissioner of Children and Families shall have the right to counsel of his or her own choosing, and the right to receive visits from physicians and mental health professionals as may be arranged by his or her counsel.

(h) Each child or youth shall have a right to a hearing pursuant to procedures adopted by the commissioner, in accordance with sections 4-176e to 4-181a, inclusive, before he or she is involuntarily transferred by the Commissioner of Children and Families to any facility outside the state of Connecticut.

(i) Any child or youth aggrieved by a violation of subsections (a) to (h), inclusive, of this section, may petition the superior court for the venue district provided in section 46b-142 within which the child or youth is or resides for appropriate relief, including temporary and permanent injunctive relief. Such petition shall be treated as a juvenile matter.

(P.A. 75-538, S. 1–9; P.A. 78-280, S. 31, 127; P.A. 88-317, S. 76, 107; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 109; P.A. 16-28, S. 22.)

History: P.A. 78-280 replaced juvenile court with superior court, specified “venue” districts and required that petition be treated as juvenile matter in Subsec. (i); P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (h) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; Sec. 17-440 transferred to Sec. 17a-16 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 06-196 made a technical change in Subsec. (e)(1), effective June 7, 2006; P.A. 16-28 made technical changes.

Subsec. (i):

“Motion for review” of agency's decision, which was not made under oath, did not invoke a judicial hearing, sought relief not contemplated under statute and did not allow interested parties to participate, was not a “petition” authorized under Subsec.; thus, trial court lacked authority to entertain the motion for review. 77 CA 1.



Section 17a-16a - School placement for children in out-of-home care. Nexus school districts.

(a) For purposes of this section:

(1) “Child” means (A) any school-aged child, (B) any child ages three to five, inclusive, who has been identified as eligible for special education pursuant to sections 10-76a to 10-76d, inclusive, or under the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, or (C) any child twenty-seven months to five years of age, inclusive, who has been referred to a planning and placement team to determine eligibility for special education and related services pursuant to sections 10-76a to 10-76d, inclusive, or under said Individuals with Disabilities Education Act, who is placed in out-of-home care by the commissioner pursuant to an order of temporary custody or an order of commitment, in accordance with section 46b-129.

(2) “School of origin” means the school that the child is attending at the time the department places the child in out-of-home care or the school the child is attending at the time of any change of out-of-home care, by the commissioner.

(3) “Receiving school” means the school that a child is attending following a school placement decision by the department in cases in which remaining in the school of origin is determined not to be in the child's best interests.

(4) “School placement decision” means a decision made by the department regarding the school in which the child will attend while the child is in out-of-home care and does not refer to the provision of a free, appropriate public education to children eligible for special education.

(5) “Department” means the Department of Children and Families.

(6) “Commissioner” means the Commissioner of Children and Families.

(7) “Nexus school district” means the school district of a local or regional board of education under whose jurisdiction a child would otherwise be attending school.

(b) (1) Whenever a child is placed in out-of-home care by the department pursuant to an emergency order under subsection (e) of section 17a-101g or an order of temporary custody or an order of commitment under section 46b-129, and at any subsequent change in out-of-home care, any such child may, if it is in the best interests of the child, as determined pursuant to subdivision (3) of this subsection, continue to attend his or her school of origin. Such child shall continue to be a resident of the school district in which such school is located during such attendance for purposes of chapters 168 to 170, inclusive, 172 and 173. The board of education for the school of origin shall continue to provide free school privileges to the child and any services provided by such board shall be in accordance with the provisions of subdivision (2) of subsection (e) of section 10-76d and section 10-253. If the child continues to attend his or her school of origin following placement in out-of-home care by the department, the local or regional board of education of the school of origin shall not be eligible to receive an excess cost grant pursuant to subdivision (2) of subsection (e) of section 10-76d for the cost of such education, including, but not limited to, tuition and transportation costs. For the fiscal year ending June 30, 2013, and each fiscal year thereafter, an excess cost grant pursuant to subdivision (2) of subsection (e) of section 10-76d shall be available to the nexus school district when the nexus school district pays the child's tuition to the local or regional board of education of the school of origin. If the nexus school district placed the child in a private school or regional educational service center program prior to the child being removed from the home by the department and the child continues to attend such prior placement, the nexus school district, or, if the nexus school district cannot be identified, the town where the child resides, shall be eligible to receive the excess cost grant pursuant to section 10-76g.

(2) Every decision by the department to place a child into out-of-home care under the provisions of subsection (e) of section 17a-101g and section 46b-129, and any subsequent change in out-of-home care, shall take into account the appropriateness of the school setting and the proximity to the school of origin.

(3) (A) Whenever a child is placed in out-of-home care by the department pursuant to an emergency order under subsection (e) of section 17a-101g or an order of temporary custody or an order of commitment under section 46b-129, and at any subsequent change in out-of-home care, the department shall immediately determine whether it is in the best interests of the child to remain in the school of origin. There shall be a presumption that it is in the child's best interests to remain in the school of origin. The department shall provide written notice of its decision to the parties not later than three business days after the date on which the decision is made. Such notice shall identify the factors that form the basis of the department's decision. Any party may object to the department's decision not later than three business days after receipt of such notice. The child shall remain in the school of origin until the time for objection has passed and until any disagreement is resolved, except as provided in subparagraph (C) of this subdivision. The child shall be transported to the school of origin pursuant to subsection (c) of this section during any such disagreement except as provided in subparagraph (C) of this subdivision. Such disagreements shall be expeditiously resolved. The department shall bear the burden of proof that the school placement decision is in the child's best interests.

(B) The school placement decision may be revisited at any time during the child's out-of-home care, if circumstances change, in order to ensure that the school placement decision remains in the best interests of the child. Notice of any subsequent decision to change the child's school placement decision shall be provided in accordance with subparagraph (A) of this subdivision. Any school placement decision made pursuant to this section may be challenged through the dispute resolution process for treatment plans. The child shall remain in the school of origin until any such disagreement is resolved, except as provided in subparagraph (C) of this subdivision and shall be provided with transportation in accordance with subsection (c) of this section.

(C) If at any time the department determines that continued placement in the school of origin will jeopardize the child's immediate physical safety, the department may immediately remove the child from the school and shall notify the child's attorney, parents, guardian ad litem and surrogate parent, if any, by phone or by facsimile on the same business day. Any party may object to the decision to change the child's school placement not later than three business days after receipt of such notice. If any party objects to the change in school placement, the department shall hold an administrative hearing not later than three business days after the objection.

(c) (1) If it is determined that it is in a child's best interests to remain in his or her school of origin, the department and the board of education for such school of origin shall collaborate on a transportation plan for such child from the town in which the child is placed to such school of origin. The department shall be responsible for any additional or extraordinary cost of such transportation beyond that to which the child would otherwise have access. The department shall maximize federal reimbursements under Title IV-E of the Social Security Act, as amended, for costs of transporting Title IV-E eligible children. The department and the board of education for the school of origin shall consider cost-effective, reliable and safe transportation options.

(2) If it is not in the best interests of the child to attend the school of origin, the department shall work with the board of education for such school of origin and the receiving school to ensure immediate and appropriate enrollment and attendance of the child in the receiving school in accordance with the provisions of subsection (e) of section 10-76d and section 10-253. The educational records of the child shall be provided by the school of origin to the receiving school, in accordance with the federal Fostering Connections to Success and Increasing Adoptions Act of 2008, Public Law 110-351. Upon notification by the department of a decision to change a child's school placement and notwithstanding section 10-220h, the school of origin shall transmit to the receiving school, not later than one business day after receipt of such notification, all essential educational records for the child, including, but not limited to, the child's individualized education program and behavioral intervention plan, if any, and all documents necessary for the receiving school to determine appropriate class placement and to provide educational services. The school of origin shall transfer nonessential records to the receiving school in accordance with section 10-220h.

(3) Upon request of the local or regional board of education for a receiving school, the department shall provide the name, date of birth and school of origin for each child in the custody of the department who has been placed in foster care and is attending a receiving school located in the school district under the jurisdiction of such board.

(P.A. 10-160, S. 1; P.A. 11-93, S. 21; P.A. 12-173, S. 6, 9.)

History: P.A. 10-160 effective July 1, 2010; P.A. 11-93 amended Subsec. (c) by adding Subdiv. (3) requiring department to provide information to boards of education identifying foster care children in school district; P.A. 12-173 amended Subsec. (a) by adding Subdiv. (7) re definition of “nexus school district” and amended Subsec. (b)(1) by adding provision requiring board of education for the school of origin to provide free services in accordance with Secs. 10-76d(e)(2) and 10-253 and adding provision re excess cost grant available to nexus school district, effective July 1, 2012, and amended Subsec. (c)(2) by replacing “individualized education plan” with “individualized education program”, effective June 15, 2012.



Section 17a-17 - (Formerly Sec. 17-421a). Direct payment for goods and services. Single cost accounting system for payment of room and board and education expenses. Payment system for child care facilities.

(a) The Commissioner of Children and Families may, after consultation with the Commissioner of Administrative Services, establish by regulation a payment system, which shall be adopted in accordance with chapter 54, for the direct payment of the reasonable expense of goods or services determined by said commissioner to be necessary for the care and maintenance of any child in the commissioner's custody, or under the commissioner's guardianship, whether or not the child has income or estate. Ninety per cent of a clean claim for payments shall be made no later than thirty days from receipt of the request for payment and ninety-nine per cent shall be made within ninety days of such receipt. Upon request of the Commissioner of Children and Families, the Comptroller shall draw an order on the Treasurer, from time to time, for such part of the appropriation for care of such children as may be needed in order to enable the commissioner to make such payments. The Department of Administrative Services may bill to and collect from the person in charge of the estate of any child in the custody of the Commissioner of Children and Families or under said commissioner's guardianship, or the payee of such child's income, the total amount expended for care of such child or such portion thereof as any such estate or payee is able to reimburse, provided the department shall not collect from such estate or payee any reimbursement for the cost of care or other expenditures made on behalf of such child from (1) the proceeds of any cause of action received by such child; (2) any lottery proceeds due to such child; (3) any inheritance due to such child; (4) any payment due to such child from a trust other than a trust created pursuant to 42 USC 1396p, as amended from time to time; or (5) the decedent estate of such child. For the purposes of this section “clean claim” means a claim which can be processed without obtaining additional substantiation from the applicant for payment or other person entitled to receive payment. A claim submitted by an applicant who is under investigation for fraud or abuse shall not be considered a clean claim.

(b) The Commissioner of Children and Families and the Commissioner of Education shall jointly develop a single cost accounting system, on forms developed jointly by the Department of Children and Families and the Department of Education, which may be the basis for the payment of reasonable expenses for room and board and education by purchase of service agreement to private residential treatment centers that provide on-campus educational services and are licensed pursuant to section 17a-145. The Commissioner of Children and Families, after consultation with the Commissioner of Education, shall adopt regulations in accordance with the provisions of chapter 54 to administer the system, which may provide for the combining of procedures within the Department of Children and Families and the Department of Education for administering the system, including the holding of joint hearings and reviews. Annually, on or before a date established by the Commissioner of Children and Families, each residential treatment center shall submit to the Department of Children and Families, on forms provided by said department and the Department of Education, the audited costs of its approved programs for the preceding year as certified by a certified public accounting firm. On and after July 1, 1983, no additional services shall be included in the calculation of such reasonable expenses unless such services are approved by the Commissioner of Children and Families or the Commissioner of Education.

(c) During the two-year period commencing July 1, 1985, the Commissioner of Children and Families and the Commissioner of Education shall implement the cost accounting system developed pursuant to subsection (b) of this section. On and after July 1, 1987, said system shall be the basis for the payment of reasonable expenses for room and board and education, by purchase of service agreement, to private residential treatment centers, provided said system shall not be applicable to any treatment center which does not submit the audited costs of its approved programs for the preceding year in accordance with the provisions of said subsection (b).

(d) Any cost-of-living adjustment provided in section 4 of public act 98-250* shall be applicable only to the room and board rate and shall not be applicable to the education rate.

(e) The Commissioner of Children and Families may establish a performance-based payment system for child care facilities that serve children in the custody of the commissioner and are licensed pursuant to section 17a-145. Any payments made pursuant to this subsection shall be reinvested in the child care facility to provide program enhancements and salary increases for direct care staff. Such payments shall not be considered income to the child care facility for purposes of establishing payments under the single cost accounting system established pursuant to subsection (b) of this section.

(P.A. 75-246; P.A. 77-614, S. 70, 71, 610; P.A. 79-565, S. 2; P.A. 83-471, S. 1, 3; P.A. 84-409, S. 1, 3; P.A. 90-119, S. 2; P.A. 93-91, S. 1, 2; P.A. 94-245, S. 8, 46; P.A. 98-250, S. 29, 39; P.A. 07-203, S. 2; P.A. 10-179, S. 34; P.A. 11-25, S. 2.)

*Note: Section 4 of public act 98-250 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 77-614 replaced commissioner of finance and control and central collection division of finance and control department with commissioner and department of administrative services; P.A. 79-565 added provisions re “clean claim” payments; P.A. 83-471 added Subsec. (b) re single cost accounting system for room and board and education expenses; P.A. 84-409 added new Subsec. (c) re implementation of the cost accounting system and use of the system as the basis for the payment of reasonable expenses for room, board and education; P.A. 90-119 authorized the department of administrative services to bill to and collect from the estate of any child in the custody of the commissioner of children and youth services; Sec. 17-421a transferred to Sec. 17a-17 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-245 amended Subsec. (b) to allow the regulations to provide for the combining of procedures within the department of children and families and the department of education for administering the system including the holding of joint hearings and reviews, effective June 2, 1994; P.A. 98-250 added Subsec. (d) re cost-of-living adjustment applicability, effective July 1, 1998; P.A. 07-203 amended Subsec. (a) by deleting “including his descendants' estate” and adding proviso re collection of reimbursement from the estate or payee of a child for the cost of care of such child, effective July 10, 2007; P.A. 10-179 amended Subsec. (a) by making technical changes, amended Subsec. (b) by specifying that payments are made to treatment centers that provide on-campus educational services and added Subsec. (e) re establishment of performance-based payment system for child care facilities and reinvestment of payments, effective May 7, 2010; P.A. 11-25 made technical changes in Subsec. (b).



Section 17a-18 - (Formerly Sec. 17-422). Receipt of grants or gifts.

The Commissioner of Children and Families may accept and receive on behalf of the department or any institution or facility thereof, subject to section 4b-22, any bequest, devise or grant made to the department or to any institution or facility thereof and may hold and use such property for the purpose specified in such bequest, devise or gift.

(1969, P.A. 664, S. 16; June Sp. Sess. P.A. 83-20, S. 1, 4; P.A. 85-582, S. 3, 8; P.A. 89-336, S. 1, 6; P.A. 93-91, S. 1, 2; June Sp. Sess. P.A. 01-2, S. 40, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 31; Sept. Sp. Sess. P.A. 09-5, S. 24.)

History: June Sp. Sess. P.A. 83-20 added references to the children's trust fund; P.A. 85-582 removed authority to accept gifts on behalf of the children's trust fund; P.A. 89-336 added new language re the children's trust fund; Sec. 17-422 transferred to Sec. 17a-18 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; June Sp. Sess. P.A. 01-2 added references to the Parent Trust Fund; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes, effective May 12, 2003; Sept. Sp. Sess. P.A. 09-5 removed references to Children's Trust Fund and Parent Trust Fund, effective October 5, 2009.



Section 17a-19 - (Formerly Sec. 17-422a). Administration of the parent-child resource system.

The Commissioner of Children and Families or his designee, shall administer the parent-child resource system.

(P.A. 76-285, S. 1, 3; P.A. 93-91, S. 1, 2.)

History: Sec. 17-422a transferred to Sec. 17a-19 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-20 - (Formerly Sec. 17-424). Definition of psychiatric clinic and child guidance clinic. Grant of funds.

(a) For the purposes of this section, “psychiatric clinic” means an organization licensed by the Department of Children and Families and staffed by psychiatrists, psychologists, social workers and such other professional, paraprofessional and clerical personnel as local circumstances may require, working in collaboration with other social service agencies, to provide mental health services that are designed to (1) effectively decrease the prevalence and incidence of mental illness, emotional disturbance and social disfunctioning, and (2) promote mental health in individuals, groups and institutions, and includes a general hospital with such clinic services. The Department of Children and Families shall develop and maintain a program of outpatient psychiatric clinics for children and youths and their families.

(b) For the purposes of this section, “child guidance clinic” means a subset of psychiatric clinics for children designated by the Department of Children and Families pursuant to this section to receive grant funds for the purpose of assisting the department to provide community-based psychiatric services for children, youths and families. In order to meet such mandate, the department shall designate a subset of outpatient psychiatric clinics for children to be known as child guidance clinics. The department shall provide grants to such child guidance clinics in accordance with the provisions of this section. Any town having a population of not less than forty thousand, as most recently determined by the Secretary of the Office of Policy and Management, or any combination of towns with a combined population of not less than forty thousand as similarly determined, or any nonprofit corporation organized or existing for the purpose of establishing or maintaining a psychiatric clinic for children and youths or for children and youths and their families, or any clinic designated by the Department of Children and Families as of January 1, 1995, may apply to the Department of Children and Families for funds to be used to assist in establishing, maintaining or expanding a psychiatric clinic. The applications, and any grant of funds pursuant thereto, shall not be subject to the provisions of section 17a-476, except to the extent required by federal law. The department shall base any grant of funds on the services provided to children and youths under eighteen years of age and on the effectiveness of the services. No grant shall exceed two-thirds of the ordinary recurring operating expenses of the clinic, nor shall any grant be made to pay for any portion of capital expenditures for the clinic. No clinic in existence as of October 1, 1995, shall be eligible for grants of any funds under this section unless it has obtained a license within six months of the adoption of regulations under subsection (c) of this section. No clinic receiving funds under this section shall refuse services to any resident of this state solely because of his or her place of residence.

(c) The Department of Children and Families shall adopt regulations, in accordance with the provisions of chapter 54, defining the minimum requirements for outpatient psychiatric clinics for children to be eligible for licensure under this section in regard to (1) qualification and number of staff members, (2) clinic operation including but not limited to physical plant, governing body and recordkeeping, (3) effectiveness of services, and (4) populations targeted for priority access. The regulations shall also govern the granting of the funds to assist in establishing, maintaining and expanding psychiatric clinics. The department shall, upon payment of a fee of three hundred dollars, issue to any qualifying clinic a license that shall be in force for twenty-four months from the date of issue and shall be renewable for additional twenty-four-month periods, upon payment of a fee of three hundred dollars for each such period, provided the clinic continues to meet conditions satisfactory to the department. The department shall make available to child guidance clinics forms to be used in making application for available funds. Upon receipt of proper application, the department shall grant the funds, provided the plans for financing, the standards of operation and the effectiveness of services of the clinics are approved by the department in accordance with the provisions of this section. The grants shall be made on an annual basis.

(P.A. 75-524, S. 13, 30; P.A. 77-614, S. 323, 610; P.A. 81-85; P.A. 82-472, S. 55, 183; P.A. 86-378; P.A. 90-287, S. 1; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-349, S. 6; P.A. 06-196, S. 110.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 81-85 amended the definition of psychiatric clinic and community mental health facility to include general hospitals with psychiatric clinic services or emergency psychiatric inpatient services; P.A. 82-472 made a technical correction; P.A. 86-378 added Subsec. (b) providing a grant for at least one child guidance clinic in northern and southern Middlesex County; P.A. 90-287 required the department to define minimum grant eligibility requirements re populations targeted for priority access; Sec. 17-424 transferred to Sec. 17a-20 in 1991. P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-349 deleted references to “community mental health facility” and provisions re state assistance to towns for their establishment, amended the definition of “psychiatric clinic” and added Subsecs. (b) and (c) re child guidance clinics, replacing former Subsec. (b); P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006.



Section 17a-20a - Behavioral health consultation and care coordination program. Plan. Regulations.

(a) Not later than January 1, 2014, the Commissioner of Children and Families shall establish and implement a regional behavioral health consultation and care coordination program for primary care providers who serve children. Such program shall provide to such primary care providers: (1) Timely access to a consultation team that includes a child psychiatrist, social worker and a care coordinator; (2) patient care coordination and transitional services for behavioral health care; and (3) training and education concerning patient access to behavioral health services. Said commissioner may enter into a contract for services to administer such program.

(b) Not later than October 1, 2013, said commissioner shall submit a plan, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, children, human services and appropriations concerning the program to be established pursuant to subsection (a) of this section.

(c) The Commissioner of Children and Families may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 13-3, S. 69.)

History: P.A. 13-3 effective April 4, 2013.



Section 17a-21 - (Formerly Sec. 17-424a). Statistical reporting on psychiatric care of children and youths.

Section 17a-21 is repealed, effective July 1, 2009.

(P.A. 81-92, S. 1, 2; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 111; P.A. 09-205, S. 12.)



Section 17a-21a - Guidelines for use and management of psychotropic medications. Database established.

The Department of Children and Families shall, within available resources and with the assistance of The University of Connecticut Health Center, (1) establish guidelines for the use and management of psychotropic medications with children and youths in the care of the Department of Children and Families, and (2) establish and maintain a database to track the use of psychotropic medications with children and youths committed to the care of the Department of Children and Families.

(P.A. 04-238, S. 2; P.A. 06-196, S. 112.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-22 - (Formerly Sec. 17-425). Extended day treatment programs. Grants. Definition of day treatment center.

The Department of Children and Families shall develop and maintain a program of day treatment centers and extended day treatment programs for emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths. For the purposes of this section, “day treatment center” means a facility for outpatient therapy, care and training of children and youths who, after appropriate evaluation, are deemed in need of such therapy, care and training. Any nonprofit corporation organized or existing for the purpose of establishing or maintaining a day treatment center or an extended day treatment program, as defined in section 17a-147, for emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths, any hospital, any psychiatric clinic or any regional educational service center, as established in accordance with section 10-66a, may apply to the Department of Children and Families for funds to be used to assist in establishing, maintaining or expanding a day treatment center or an extended day treatment program, as defined in section 17a-147, for emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths. No grant to assist in establishing, maintaining or expanding a day treatment center or an extended day treatment program under the provisions of this section shall exceed the ordinary and recurring operating expenses of any such day treatment center or extended day treatment program, nor shall any grant be made to pay for all or any part of the capital expenditures for any such center or program. The Department of Children and Families shall (1) establish minimum eligibility requirements for the receipt of such grants in regard to qualification and number of staff members and the operation of day treatment centers and extended day treatment programs, including, but not limited to, physical plant and record keeping; (2) establish procedures to be used in making application for such funds; and (3) prescribe regulations governing the granting of funds to assist in establishing, maintaining and expanding day treatment centers and extended day treatment programs. Upon receipt of proper application and approval by said department of the plans for financing and the standards of operation of a day treatment center or extended day treatment program, said department shall authorize the payment of such grant. Any application for a grant, and any grant of funds pursuant thereto, shall not be subject to the provisions of section 17a-476, except to the extent required by federal law.

(P.A. 75-524, S. 14, 30; P.A. 79-122; P.A. 90-290, S. 2; P.A. 91-268, S. 3, 4; P.A. 93-91, S. 1, 2; P.A. 03-278, S. 53; P.A. 06-196, S. 113.)

History: P.A. 79-122 allowed regional educational service centers to apply for funds for day treatment center; P.A. 90-290 changed “day treatment center” to “extended day treatment program”, deleted “autistic” from definition of the term and added reference to behaviorally disordered or multiply handicapped children and youths; Sec. 17-425 transferred to Sec. 17a-22 in 1991; P.A. 91-268 extended the provisions of the section to day treatment centers and defined day treatment centers; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 03-278 made technical changes, effective July 9, 2003; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-22a - Connecticut Community KidCare. Requirements. Memorandum of understanding for joint administration. Consultation during development. Federal waivers or amendments.

(a) The Commissioner of Social Services and the Commissioner of Children and Families shall, within available appropriations, develop and administer an integrated behavioral health service delivery system to be known as Connecticut Community KidCare. Said system shall provide services to children and youths with behavioral health needs who are in the custody of the Department of Children and Families, who are eligible to receive services from HUSKY A or the federally subsidized portion of HUSKY B, or receive services under the voluntary services program operated by the Department of Children and Families. All necessary changes to the IV-E, Title XIX and Title XXI state plans shall be made to maximize federal financial participation. The Commissioner of Social Services may amend the state Medicaid plan to facilitate the claiming of federal reimbursement for private nonmedical institutions as defined in the Social Security Act. The Commissioner of Social Services may implement policies and procedures necessary to provide reimbursement for the services provided by private nonmedical institutions, as defined in 42 CFR Part 434, while in the process of adopting such policies and procedures in regulation form, provided the commissioner publishes notice of intention to adopt the regulations on the Department of Social Services’ Internet web site and the eRegulations System within twenty days of implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time such regulations are effective.

(b) Connecticut Community KidCare shall, within available appropriations, provide a comprehensive benefit package of behavioral health specialty services. The HUSKY Health program shall continue to provide primary behavioral health services and may provide additional behavioral health services to be determined by the Department of Social Services and shall assure an integration of such services with the behavioral health services provided by Connecticut Community KidCare.

(c) Connecticut Community KidCare shall include: (1) A system of care model in which service planning is based on the needs and preferences of the child or youth and his or her family and that places an emphasis on early identification, prevention and treatment; (2) a comprehensive behavioral health program with a flexible benefit package that shall include clinically necessary and appropriate home and community-based treatment services and comprehensive support services in the least restrictive setting; (3) community-based care planning and service delivery, including services and supports for children from birth through early childhood that link Connecticut Community KidCare to the early childhood community and promote emotional wellness; (4) comprehensive children and youth behavioral health training for agency and system staff and interested parents and guardians; (5) an efficient balance of local participation and state-wide administration; (6) integration of agency funding to support the benefit package; (7) a performance measurement system for monitoring quality and access; (8) accountability for quality, access and cost; (9) elimination of the major gaps in services and barriers to access services; (10) a system of care that is family-focused with respect for the legal rights of the child or youth and his or her parents and provides training, support and family advocacy services; (11) assurances of timely payment of service claims; (12) assurances that no child or youth shall be disenrolled or inappropriately discharged due to behavioral health care needs; and (13) identification of youths in need of transition services to adult systems.

(d) The Commissioner of Social Services and the Commissioner of Children and Families shall enter into a memorandum of understanding for the purpose of the joint administration of Connecticut Community KidCare. Such memorandum of understanding shall establish mechanisms to administer funding for, establish standards for and monitor implementation of Connecticut Community KidCare and specify that (1) the Department of Social Services, which is the agency designated as the single state agency for the administration of the Medicaid program pursuant to Title XIX of the Social Security Act and is the agency responsible for the administration of HUSKY B under Title XXI of the Social Security Act, manage all Medicaid and HUSKY Health program modifications, waiver amendments, federal reporting and claims processing and provide financial management, and (2) the Department of Children and Families, which is the state agency responsible for administering and evaluating a comprehensive and integrated state-wide program of services for children and youths with behavioral health needs, define the services to be included in the continuum of care and develop state-wide training programs for providers, families and other persons.

(e) Said commissioners shall consult with the Commissioner of Mental Health and Addiction Services, the Commissioner of Developmental Services, the Commissioner of Public Health and the Commissioner of Education during the development of Connecticut Community KidCare in order to (1) ensure coordination of a delivery system of behavioral health services across the life span of children, youths and adults with behavioral health needs, (2) maximize federal reimbursement and revenue, and (3) ensure the coordination of care and funding among agencies.

(f) The Commissioner of Social Services and the Commissioner of Children and Families may apply for any federal waivers or waiver amendments necessary to implement the provisions of this section.

(June Sp. Sess. P.A. 00-2, S. 3, 53; June Sp. Sess. P.A. 01-2, S. 43, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 32, 33; P.A. 06-196, S. 114, 115; P.A. 07-73, S. 2(b); P.A. 15-69, S. 9.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; June Sp. Sess. P.A. 01-2 made substantial revisions to section and amended Subsec. (a) to delete former criteria provisions and require, within available appropriations, the development and administration of an integrated behavioral health service delivery system known as Connecticut Community KidCare, to specify the children and youth who are eligible for services, to authorize Commissioner of Social Services to amend state Medicaid plan to facilitate the claiming of federal reimbursement for private nonmedical institutions and to authorize said commissioner to implement policies and procedures necessary to provide reimbursement for services provided by such institutions while in process of adopting such policies and procedures in regulation form, added new Subsec. (b) re services provided by Connecticut Community KidCare and the HUSKY Plan and the integration of such services, added new Subsec. (c) specifying thirteen elements Connecticut Community KidCare shall include, redesignated existing Subsec. (b) as Subsec. (d), substituting “Connecticut Community KidCare” for “integrated behavioral health service delivery system”, deleting reference to “combined” funding and training programs “on the systems of care approach”, adding in Subdiv. (1) language that Department of Social Services is the agency responsible for the administration of HUSKY Plan and substituting in Subdiv. (2) “with behavioral health needs” for “who are seriously emotionally disturbed”, deleted former Subsecs. (c) and (d), amended Subsec. (e) to require commissioners to also consult with the Commissioners of Public Health and Education, to substitute “Connecticut Community KidCare” for “the integrated behavioral health service delivery system”, to insert three new Subdiv. designators and add new language in Subdiv. (2) to maximize federal reimbursement and revenue and in Subdiv. (3) to ensure the coordination of care and funding among agencies, and amended Subsec. (f) to authorize commissioners to apply for any waiver amendments necessary, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsecs. (a) and (d), effective May 12, 2003; P.A. 06-196 made a technical change in Subsecs. (a), (d) and (e), effective June 7, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 15-69 replaced references to HUSKY Plan, Part A and HUSKY Plan, Part B with “HUSKY A” and “HUSKY B”, respectively, in Subsecs. (a) and (d), replaced “HUSKY Plan” with “HUSKY Health program” in Subsecs. (b) and (d) and changed provision re notice publication from Connecticut Law Journal to department’s web site and eRegulations System in Subsec. (a), effective June 19, 2015.



Section 17a-22aa - Availability of flexible emergency funding for children with psychiatric disabilities.

The Commissioner of Children and Families, in consultation with the Commissioner of Mental Health and Addiction Services, shall, within available appropriations, maintain the availability of flexible emergency funding for children with psychiatric disabilities who are not under the supervision of the Department of Children and Families.

(P.A. 05-280, S. 87; P.A. 11-215, S. 7.)

History: P.A. 05-280 effective July 1, 2005; P.A. 11-215 deleted requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17a-22b - Local needs assessment by community collaborative. Lead service agencies to coordinate care of children and youths enrolled in Connecticut Community KidCare. Community collaborative composition and responsibilities.

(a) Each community collaborative shall, within available appropriations, (1) complete a local needs assessment which shall include objectives and performance measures, (2) specify the number of children and youths requiring behavioral health services, and (3) specify the number of children and youths actually receiving community-based and residential services and the type and frequency of such services. Each community collaborative shall submit its local needs assessment to the Commissioner of Children and Families and the Commissioner of Social Services.

(b) The regional offices of the Department of Children and Families shall contract with lead service agencies, within available appropriations, to coordinate the care of all children and youths enrolled in Connecticut Community KidCare residing within their designated catchment areas, including children and youths with complex behavioral health service needs. The lead service agencies shall employ or subcontract for the employment of care coordinators to assist families in establishing and implementing individual service plans for children and youths with complex behavioral health service needs and to improve clinical outcomes and cost effectiveness. Parents shall be afforded a choice of contracted providers for authorized services.

(c) Each community collaborative may establish the number of members and the type of representatives to ensure that the membership of such collaborative is appropriately balanced. The chief elected officials of municipalities served by a community collaborative may designate a member to serve as a representative of the chief elected officials. A community collaborative, at a minimum, shall consist of representatives from the local or regional board of education, special education program, youth services bureau, local departments of social services and public health, representatives from private organizations serving children and youths and a substantial number of parents of children and youths with behavioral health needs. A community collaborative shall participate in the regional advisory councils established under section 17a-30, provide outreach to community resources, coordinate behavioral health services by forming, with the consent of the family, child specific teams for children and youths with complex behavioral health service needs, conduct community need assessments to identify service gaps and service barriers, identify priority investment areas for the state and lead service agencies and provide public education and support. A community collaborative shall establish a governance structure, determine membership and identify or establish a fiscal agent.

(d) The Commissioner of Children and Families and the Commissioner of Social Services shall, within available appropriations, provide or arrange for the administrative services necessary to operate Connecticut Community KidCare.

(June Sp. Sess. P.A. 00-2, S. 4, 53; June Sp. Sess. P.A. 01-2, S. 44, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 05-246, S. 4; P.A. 06-196, S. 116; P.A. 09-205, S. 6; P.A. 11-105, S. 7; P.A. 14-122, S. 25.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; June Sp. Sess. P.A. 01-2 made substantial revisions to section, deleting an obsolete reference and designating existing provisions as Subsec. (a), amended Subsec. (a) by substituting “community collaborative” for “local system of care”, substituting in Subdiv. (1) “performance” for “outcome”, adding in Subdivs. (2) and (3) references to “youth”, and deleting the definition of “local system of care”, added Subsec. (b) re regional offices of department and lead service agencies, added Subsec. (c) re composition of a community collaborative and responsibilities of such collaborative, and added Subsec. (d) re Commissioners of Children and Families and Social Services providing or arranging for administrative services necessary to operate Connecticut Community KidCare, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 05-246 changed “regional offices” to “area offices” in Subsec. (b) and “regional advisory councils” to “area advisory councils” in Subsec. (c), effective July 8, 2005; P.A. 06-196 made technical changes in Subsecs. (a), (b) and (c), effective June 7, 2006; P.A. 09-205 amended Subsec. (a) by deleting former Subdiv. (4) re completion of annual self-evaluation process and review of discharge summaries, effective July 1, 2009; P.A. 11-105 amended Subsecs. (b) and (c) by replacing “area” with “regional”, effective July 1, 2011; P.A. 14-122 made a technical change in Subsec. (c).



Section 17a-22bb - Implementation plan for meeting mental, emotional and behavioral needs of children. Departmental strategies. Reports. Training. Reimbursement. Children and youth in secure detention or correctional confinement. Records re instances of physical restraint and seclusion.

(a)(1) The Commissioner of Children and Families, in consultation with representatives of the children and families served by the department, providers of mental, emotional or behavioral health services for children and families, advocates, and others interested in the well-being of children and families in this state, shall develop a comprehensive implementation plan, across agency and policy areas, for meeting the mental, emotional and behavioral health needs of all children in the state, and preventing or reducing the long-term negative impact of mental, emotional and behavioral health issues on children. In developing the implementation plan, the department shall include, at a minimum, the following strategies to prevent or reduce the long-term negative impact of mental, emotional and behavioral health issues on children:

(A) Employing prevention-focused techniques, with an emphasis on early identification and intervention;

(B) Ensuring access to developmentally-appropriate services;

(C) Offering comprehensive care within a continuum of services;

(D) Engaging communities, families and youths in the planning, delivery and evaluation of mental, emotional and behavioral health care services;

(E) Being sensitive to diversity by reflecting awareness of race, culture, religion, language and ability;

(F) Establishing results-based accountability measures to track progress towards the goals and objectives outlined in this section, sections 17a-22cc, 17a-22dd and 17a-248h and section 7 of public act 13-178*;

(G) Applying data-informed quality assurance strategies to address mental, emotional and behavioral health issues in children;

(H) Improving the integration of school and community-based mental health services; and

(I) Enhancing early interventions, consumer input and public information and accountability by (i) in collaboration with the Department of Public Health, increasing family and youth engagement in medical homes; (ii) in collaboration with the Department of Social Services, increasing awareness of the 2-1-1 Infoline program; and (iii) in collaboration with each program that addresses the mental, emotional or behavioral health of children within the state, insofar as they receive public funds from the state, increasing the collection of data on the results of each program, including information on issues related to response times for treatment, provider availability and access to treatment options.

(2) Not later than April 15, 2014, the commissioner shall submit and present a status report on the progress of the implementation plan, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(3) On or before October 1, 2014, the commissioner shall submit and present the implementation plan, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(4) On or before October 1, 2015, and biennially thereafter through and including 2019, the department shall, in collaboration with the Department of Education, Department of Social Services, Department of Developmental Services, Office of Early Childhood, Department of Public Health and Court Support Services Division of the Judicial Branch, submit and present progress reports on the status of implementation, and any data-driven recommendations to alter or augment the implementation in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(b) Emergency mobile psychiatric service providers shall collaborate with community-based mental health care agencies, school-based health centers and the contracting authority for each local or regional board of education throughout the state, utilizing a variety of methods, including, but not limited to, memoranda of understanding, policy and protocols regarding referrals and outreach and liaison between the respective entities. These methods shall be designed to (1) improve coordination and communication in order to enable such entities to promptly identify and refer children with mental, emotional or behavioral health issues to the appropriate treatment program, and (2) plan for any appropriate follow-up with the child and family.

(c) Local law enforcement agencies and local and regional boards of education that employ or engage school resource officers shall, provided federal funds are available, train school resource officers in nationally recognized best practices to prevent students with mental health issues from being victimized or disproportionately referred to the juvenile justice system as a result of their mental health issues.

(d) The Department of Children and Families, in collaboration with agencies that provide training for mental health care providers in urban, suburban and rural areas, shall provide phased-in, ongoing training for mental health care providers in evidence-based and trauma-informed interventions and practices.

(e) The state shall seek existing public or private reimbursement for (1) mental, emotional and behavioral health care services delivered in the home and in elementary and secondary schools, and (2) mental, emotional and behavioral health care services offered through the Department of Social Services pursuant to the federal Early and Periodic Screening, Diagnosis and Treatment Program under 42 USC 1396d.

(f) On or before October 1, 2017, the Department of Children and Families, in collaboration with the Judicial Branch and the Department of Correction, shall submit a plan to prevent or reduce the negative impact of mental, emotional and behavioral health issues on children and youth twenty years of age or younger who are held in secure detention or correctional confinement, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(g) On or before October 1, 2017, and annually thereafter, the Commissioner of Correction shall compile records regarding the frequency and use of physical restraint and seclusion, as defined in section 46a-150, on children and youth twenty years of age or younger who are in the custody of the commissioner at the John R. Manson Youth Institution, Cheshire, and shall submit a report summarizing such records, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children. Such report shall address the prior year and shall indicate, at a minimum, the frequency that (1) physical restraint was used as (A) an emergency intervention, and (B) a nonemergency intervention, and (2) restricted housing or other types of administrative segregation or seclusion were used at such facility.

(P.A. 13-178, S. 1, 4; P.A. 16-186, S. 1.)

*Note: Section 7 of public act 13-178 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-178 effective July 1, 2013; P.A. 16-186 amended Subsec. (a)(4) to add provision re department to collaborate on progress reports on status of implementation, added Subsec. (f) re department to submit plan to address mental, emotional and behavioral health issues in children and youth held in secure detention or correctional confinement and added Subsec. (g) re Commissioner of Correction to compile records on frequency and use of physical restraint and seclusion on children and youth at John R. Manson Youth Institution.



Section 17a-22c - Performance measures for Connecticut Community KidCare. Curricula and training.

(a) The Commissioner of Children and Families and the Commissioner of Social Services shall establish performance measures in the areas of finance, administration, utilization, client satisfaction, quality and access for Connecticut Community KidCare.

(b) The Commissioner of Children and Families shall develop and implement, within available appropriations, culturally appropriate and competency-based curricula including best practices for the care of children and youths with, or at risk of, behavioral health needs and offer training to all willing persons involved in Connecticut Community KidCare, including, but not limited to, employees in education and child care and appropriate employees within the judicial system.

(June Sp. Sess. P.A. 01-2, S. 46, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 06-196, S. 117; P.A. 09-205, S. 9.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 06-196 made technical changes in Subsecs. (b) and (c), effective June 7, 2006; P.A. 09-205 deleted former Subsec. (c) re 5-year independent longitudinal evaluation, effective July 1, 2009.



Section 17a-22cc - Professional development training provided to pediatricians and child care providers.

The Office of Early Childhood, in collaboration with the Department of Children and Families, shall provide, to the extent that private, federal or philanthropic funding is available, professional development training to pediatricians and child care providers to help prevent and identify mental, emotional and behavioral health issues in children by utilizing the Infant and Early Childhood Mental Health Competencies, or a similar model, with a focus on maternal depression and its impact on child development.

(P.A. 13-178, S. 2; P.A. 15-45, S. 3; 15-143, S. 11.)

History: P.A. 15-45 made a technical change, effective June 5, 2015; P.A. 15-143 made identical change as P.A. 15-45, effective June 30, 2015.



Section 17a-22d - Establishment of organization with regional local chapters to provide family-to-family support, family advocates and assistance with individual service plan process and to encourage participation in Connecticut Community KidCare planning.

The Commissioner of Children and Families may, within available appropriations, provide financial assistance for the establishment of an organization, with local chapters in each region served by the Department of Children and Families, that shall provide family-to-family support and family advocates for children, youths and their families, and when requested by the family, assist the family with the individual service plan process and otherwise encourage active family participation in treatment and Connecticut Community KidCare planning. Such organization shall assure that families have input into the development and implementation of their individual service plans, including those established pursuant to section 17a-127, and into policy and planning for, and the implementation and evaluation of, Connecticut Community KidCare.

(June Sp. Sess. P.A. 01-2, S. 47, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 34; P.A. 05-246, S. 5; P.A. 06-196, S. 118; P.A. 11-105, S. 8.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 05-246 changed “region” to “area”, effective July 8, 2005; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-105 replaced “area” with “region”, effective July 1, 2011.



Section 17a-22dd - Coordination of home visitation programs. Public information and education campaign.

(a) Not later than December 1, 2014, the Office of Early Childhood, through the Early Childhood Education Cabinet, shall provide recommendations for implementing the coordination of home visitation programs within the early childhood system that offer a continuum of services to vulnerable families with young children, including prevention, early intervention and intensive intervention, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services, education and children. Vulnerable families with young children may include, but are not limited to, those facing poverty, trauma, violence, special health care needs, mental, emotional or behavioral health care needs, substance abuse challenges and teen parenthood. The recommendations shall address, at a minimum:

(1) A common referral process for families requesting home visitation programs;

(2) A core set of competencies and required training for all home visitation program staff;

(3) A core set of standards and outcomes for all programs, including requirements for a monitoring framework;

(4) Coordinated training for home visitation and early care providers, to the extent that training is currently provided, on cultural competency, mental health awareness and issues such as child trauma, poverty, literacy and language acquisition;

(5) Development of common outcomes;

(6) Shared reporting of outcomes, including information on any existing gaps in services, disaggregated by agency and program, which shall be reported annually, pursuant to section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and children;

(7) Home-based treatment options for parents of young children who are suffering from severe depression; and

(8) Intensive intervention services for children experiencing mental, emotional or behavioral health issues, including, but not limited to, relationship-focused intervention services for young children.

(b) The Office of Early Childhood, in collaboration with the Departments of Children and Families, Education and Public Health, to the extent that private funding is available, shall design and implement a public information and education campaign on children’s mental, emotional and behavioral health issues. Such campaign shall provide:

(1) Information on access to support and intervention programs providing mental, emotional and behavioral health care services to children;

(2) A list of emotional landmarks and the typical ages at which such landmarks are attained;

(3) Information on the importance of a relationship with and connection to an adult in the early years of childhood;

(4) Strategies that parents and families can employ to improve their child’s mental, emotional and behavioral health, including executive functioning and self-regulation;

(5) Information to parents regarding methods to address and cope with mental, emotional and behavioral health stressors at various ages of a child’s development and at various stages of a parent’s work and family life;

(6) Information on existing public and private reimbursement for services rendered; and

(7) Strategies to address the stigma associated with mental illness.

(c) Not later than October 1, 2014, and annually thereafter, to the extent that private funding is available under subsection (b) of this section, the Office of Early Childhood shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to children and public health on the status of the public information and education campaign implemented pursuant to subsection (b) of this section.

(P.A. 13-178, S. 5, 6; P.A. 15-45, S. 2; 15-143, S. 10.)

History: P.A. 15-45 made a technical change in Subsec. (b), effective June 5, 2015; P.A. 15-143 made identical change as P.A. 15-45, effective June 30, 2015.



Section 17a-22e - Reports re implementation of Connecticut Community KidCare to General Assembly.

Section 17a-22e is repealed, effective July 1, 2005.

(June Sp. Sess. P.A. 01-2, S. 48, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 05-246, S. 6; 05-280, S. 104.)



Section 17a-22ee - Animal-assisted therapy and activities. Animal-assisted critical incident response teams.

(a) For purposes of this section:

(1) “Animal-assisted activity” means any activity that involves a team consisting of a registered handler and therapy animal interacting with individuals in the state;

(2) “Animal-assisted therapy” means goal-directed intervention in which a team consisting of a therapist and a therapy animal, or a therapist, registered handler and a therapy animal, is used as an integral part of the therapy process to aid individuals who have (A) experienced mental, physical or emotional trauma, (B) witnessed, or have been a victim of, an act of violence, or (C) behavioral health care needs;

(3) “Animal-assisted activity community” means the local or regional entities capable of providing animal-assisted therapy or animal-assisted activities to individuals within the state;

(4) “Animal-assisted activity organization” means any entity involved in training, evaluating or registering members of the animal-assisted activity community;

(5) “Animal-assisted critical incident response team” means a team of registered handlers and therapy animals that (A) has been identified by the Department of Children and Families, and (B) is capable of providing animal-assisted activities to individuals during and after traumatic events;

(6) “Registered handler” means an individual who has been screened, trained and registered by a national animal therapy organization to engage in animal-assisted activities or animal-assisted therapy, or both;

(7) “Therapist” means any (A) physician licensed pursuant to chapter 370 who specializes in psychiatry, (B) psychologist or professional counselor licensed pursuant to chapter 383, (C) marital and family therapist licensed pursuant to chapter 383a, or (D) clinical social worker or master social worker licensed pursuant to chapter 383b; and

(8) “Therapy animal” means any animal trained to provide comfort to individuals who have (A) experienced mental, physical or emotional trauma, (B) witnessed, or have been a victim of, an act of violence, or (C) behavioral health care needs.

(b) Not later than January 1, 2016, the Commissioner of Children and Families shall, within available appropriations, develop and implement training for certain employees of the Department of Children and Families and mental health care providers on (1) the healing value of the human-animal bond for children, (2) the value of therapy animals in dealing with traumatic situations, and (3) the benefits of animal-assisted activities and animal-assisted therapy.

(c) Not later than January 1, 2016, the Commissioner of Children and Families, in consultation with the Commissioner of Agriculture and within available appropriations, shall develop a protocol to identify and mobilize animal-assisted critical incident response teams throughout the state. Such teams shall operate on a volunteer basis and shall be available to provide animal-assisted activities to individuals during and after traumatic events within twenty-four hours of receiving notice to do so.

(d) Not later than July 1, 2016, the Commissioner of Children and Families, in consultation with the animal-assisted activity community, shall, within available appropriations, develop a protocol to (1) identify and credential animal-assisted activity organizations and providers of animal-assisted therapy in the state, and (2) utilize animal-assisted activities and animal-assisted therapy to provide aid to children and youths living with trauma and loss.

(P.A. 13-114, S. 1; P.A. 15-208, S. 1.)

History: P.A. 15-208 amended Subsec. (a) by adding definitions for “animal-assisted activity”, “animal-assisted critical incident response team”, “registered handler”, “therapist” and “therapy animal”, redefining “animal assisted therapy” and replacing “animal-assisted therapy community” with “animal-assisted activity community”, amended Subsec. (b) by replacing “2014” with “2016”, amended Subsec. (c) by replacing “2014” with “2016”, deleting provision re identification of volunteer canine crisis response team and adding provision requiring commissioner to develop protocol to identify and mobilize critical incident response teams, amended Subsec. (d) by replacing “2014” with “2016”, deleting reference to Governor’s Prevention Partnership and replacing provision re development of crisis response program with provision re developing protocol, and made technical and conforming changes, effective July 6, 2015.



Section 17a-22f - *(See end of section for amended version and effective date.) Behavioral health services. Contract with administrative services organizations. Clinical management. Policies, procedures and regulations.

(a) The Commissioner of Social Services may, with regard to the provision of behavioral health services provided pursuant to a state plan under Title XIX or Title XXI of the Social Security Act: (1) Contract with one or more administrative services organizations to provide clinical management, provider network development and other administrative services; (2) delegate responsibility to the Department of Children and Families for the clinical management portion of such administrative contract or contracts that pertain to HUSKY A and B, and other children, adolescents and families served by the Department of Children and Families; and (3) delegate responsibility to the Department of Mental Health and Addiction Services for the clinical management portion of such administrative contract or contracts that pertain to Medicaid recipients who are not enrolled in HUSKY A.

(b) For purposes of this section, the term “clinical management” describes the process of evaluating and determining the appropriateness of the utilization of behavioral health services and providing assistance to clinicians or beneficiaries to ensure appropriate use of resources and may include, but is not limited to, authorization, concurrent and retrospective review, discharge review, quality management, provider certification and provider performance enhancement. The Commissioners of Social Services, Children and Families, and Mental Health and Addiction Services shall jointly develop clinical management policies and procedures. The Department of Social Services may implement policies and procedures necessary to carry out the purposes of this section, including any necessary changes to existing behavioral health policies and procedures concerning utilization management, while in the process of adopting such policies and procedures in regulation form, provided the Commissioner of Social Services publishes notice of intention to adopt the regulations on the department’s Internet web site and the eRegulations System within twenty days of implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time such regulations are adopted.

(May 9 Sp. Sess. P.A. 02-7, S. 58; P.A. 05-280, S. 94; P.A. 06-196, S. 204; P.A. 10-119, S. 3; P.A. 13-234, S. 91; P.A. 14-62, S. 4; P.A. 15-69, S. 10.)

*Note: On and after July 1, 2016, this section, as amended by section 4 of public act 14-62, section 11 of public act 15-69 and section 395 of public act 15-5 of the June special session, is to read as follows:

“Sec. 17a-22f. Behavioral health services. Contract with administrative services organizations. Clinical management. (a) The Commissioner of Social Services may, with regard to the provision of behavioral health services provided pursuant to a state plan under Title XIX or Title XXI of the Social Security Act: (1) Contract with one or more administrative services organizations to provide clinical management, intensive care management, provider network development and other administrative services; (2) delegate responsibility to the Department of Children and Families for the clinical management portion of such administrative contract or contracts that pertain to HUSKY A and B, and other children, adolescents and families served by the Department of Children and Families; and (3) delegate responsibility to the Department of Mental Health and Addiction Services for the clinical management portion of such administrative contract or contracts that pertain to Medicaid recipients who are not enrolled in HUSKY A.

(b) For purposes of this section, the term “clinical management” describes the process of evaluating and determining the appropriateness of the utilization of behavioral health services and providing assistance to clinicians or beneficiaries to ensure appropriate use of resources and may include, but is not limited to, authorization, concurrent and retrospective review, discharge review, quality management, provider certification and provider performance enhancement. The Commissioners of Social Services, Children and Families, and Mental Health and Addiction Services shall jointly develop clinical management policies and procedures.”

(May 9 Sp. Sess. P.A. 02-7, S. 58; P.A. 05-280, S. 94; P.A. 06-196, S. 204; P.A. 10-119, S. 3; P.A. 13-234, S. 91; P.A. 14-62, S. 4; P.A. 15-69, S. 10, 11; June Sp. Sess. P.A. 15-5, S. 395.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 05-280 amended Subsec. (a)(1) to add provider network development and Subsec. (a)(2) to eliminate limitation on delegation of clinical management portion of administrative contract to Department of Children and Families to that pertaining to children under 18 years of age or individuals otherwise receiving behavioral health services from department, and amended Subsec. (b) to extend time period during which policies and procedures are valid if not adopted as regulations to December 31, 2006, from December 1, 2003, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 10-119 amended Subsec. (a) by adding “or under the Charter Oak Health Plan”, by changing “an administrative services organization” to “one or more administrative services organizations” in Subdiv. (1), by adding “contracts that pertain to HUSKY Plan Parts A and B, and other children, adolescents and families served by the Department of Children and Families” in Subdiv. (2) and by adding Subdiv. (3) re delegation of duties to Department of Mental Health and Addiction Services, and amended Subsec. (b) by adding “Mental Health and Addiction Services”, by removing December 31, 2006, re regulations adoption date and by making technical changes, effective June 7, 2010; P.A. 13-234 amended Subsec. (a) to delete references to Charter Oak Health Plan, effective January 1, 2014; P.A. 14-62 amended Subsec. (a) to add reference to intensive case management, amended Subsec. (b) to delete provisions re policies, procedures and regulations, and added Subsecs. (c) to (f) re intensive case management concerning hospital emergency department use for behavioral health, contractual provisions concerning patient care, federal reimbursement for management costs and policies, procedures and regulations, respectively, effective July 1, 2016; P.A. 15-69 changed “HUSKY Plan Parts A and B” to “HUSKY A and B” in Subsec. (a), changed provision re notice publication from Connecticut Law Journal to department’s web site and eRegulations system in Subsec. (b) and made a conforming change, effective June 19, 2015; June Sp. Sess. P.A. 15-5 substituted “intensive care management” for “intensive case management” in Subsec. (a) and deleted former Subsecs. (c) to (f) re intensive case management, access to services, and implementing policies and procedures while in process of adopting in regulation form, effective July 1, 2016.



Section 17a-22ff - Children’s Mental, Emotional and Behavioral Health Plan Implementation Advisory Board.

(a) There is established a Children’s Mental, Emotional and Behavioral Health Plan Implementation Advisory Board that shall advise (1) the Departments of Children and Families, Developmental Services, Social Services, Public Health, Mental Health and Addiction Services, and Education, the Insurance Department, the Offices of Early Childhood, the Child Advocate and the Healthcare Advocate, the Court Support Services Division of the Judicial Branch and the Commission on Children, (2) providers of mental, emotional or behavioral health services for children and families, (3) advocates, and (4) others interested in the well-being of children and families in the state regarding: (A) The execution of the comprehensive implementation plan developed pursuant to section 17a-22bb; (B) cataloging the mental, emotional and behavioral health services offered for families with children in the state by agency, service type and funding allocation to reflect capacity and utilization of services; (C) adopting standard definitions and measurements for the services that are delivered, when applicable; and (D) the collaboration of such agencies, providers, advocates and other stakeholders enumerated in said section in order to prevent or reduce the long-term negative impact of mental, emotional and behavioral health issues on children.

(b) The board shall consist of the following members:

(1) Eight appointed by the Commissioner of Children and Families, who shall represent families of children who have been diagnosed with mental, emotional or behavioral health issues;

(2) Two appointed by the Commissioner of Children and Families, who shall represent a private foundation providing mental, emotional or behavioral health care services for children and families in the state;

(3) Four appointed by the Commissioner of Children and Families, who shall be providers of mental, emotional or behavioral health care services for children in the state;

(4) Three appointed by the Commissioner of Children and Families, who shall represent private advocacy groups that provide services for children and families in the state;

(5) One appointed by the Commissioner of Children and Families, who shall represent the United Way of Connecticut 2-1-1 Infoline program;

(6) One appointed by the majority leader of the House of Representatives, who shall be a medical doctor representing the Connecticut Children’s Medical Center Emergency Department;

(7) One appointed by the majority leader of the Senate, who shall be a superintendent of schools in the state;

(8) One appointed by the minority leader of the House of Representatives, who shall represent the Connecticut Behavioral Healthcare Partnership;

(9) One appointed by the minority leader of the Senate who shall represent the Connecticut Association of School-Based Health Centers;

(10) The Commissioner of Children and Families, or the commissioner’s designee;

(11) The Commissioner of Developmental Services, or the commissioner’s designee;

(12) The Commissioner of Social Services, or the commissioner’s designee;

(13) The Commissioner of Public Health, or the commissioner’s designee;

(14) The Commissioner of Mental Health and Addiction Services, or the commissioner’s designee;

(15) The Commissioner of Education, or the commissioner’s designee;

(16) The Commissioner of Early Childhood, or the commissioner’s designee;

(17) The Insurance Commissioner, or the commissioner’s designee;

(18) The executive director of the Court Support Services Division of the Judicial Branch, or the executive director’s designee;

(19) The Child Advocate, or the Child Advocate’s designee;

(20) The Healthcare Advocate, or the Healthcare Advocate’s designee; and

(21) The executive director of the Commission on Children, or the executive director’s designee.

(c) All appointments to the board shall be made not later than thirty days after July 1, 2015. All members shall serve an initial term of three years. Following the expiration of their initial terms, subsequent members appointed to the board shall serve two-year terms. Any vacancy shall be filled by the appointing authority not later than thirty calendar days after the appointment becomes vacant. Any member previously appointed to the board may be reappointed.

(d) The Commissioner of Children and Families shall select two chairpersons of the board from among the members of the board. Such chairpersons shall schedule the first meeting of the board, which shall be held not later than sixty days after July 1, 2015. The board shall meet at least quarterly.

(e) Each member shall be entitled to one vote on the board. A majority of the board shall constitute a quorum for the transaction of any business, the exercise of any power or the performance of any duty authorized or imposed by law.

(f) Not later than September 15, 2016, and annually thereafter, the board shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children. Such report shall detail (1) the status of the execution of the implementation plan, (2) the level of collaboration among the agencies and stakeholders involved in the execution of the implementation plan, (3) any recommendations for improvements in the execution of the implementation plan or the collaboration among such agencies and stakeholders, and (4) any additional information the board deems necessary and relevant to prevent or reduce the long-term negative impact of mental, emotional and behavioral health issues on children.

(P.A. 15-27, S. 1.)

History: P.A. 15-27 effective July 1, 2015.



Section 17a-22g - Connecticut Community KidCare. Disclosure of case-specific information. Limitations.

(a) The Judicial Branch and each state agency, community-based program, organization or individual that provides behavioral health or substance abuse prevention and treatment programs that are operated, funded or licensed by the Department of Children and Families pursuant to sections 17a-20, 17a-114, 17a-145, 17a-147, 17a-149, 17a-151 and 17a-152 shall provide case specific information to the department for purposes directly connected with the administration of Connecticut Community KidCare in such form and manner as the department requests. The provisions of this section shall be subject to the confidentiality requirements as set forth in applicable federal law.

(b) No person shall solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in or acquiesce in the use of, any list of the names of, or any information concerning, persons applying for or receiving assistance under the Connecticut Community KidCare program, directly or indirectly derived from the records, papers, files or communications of the state or its subdivisions or agencies, or acquired in the course of the performance of official duties. The Commissioner of Children and Families shall disclose case-specific information to any authorized representative of the Commissioner of Social Services for purposes directly connected with the administration of Connecticut Community KidCare. No such representative shall disclose any information obtained pursuant to this section, except as specified in this section.

(May 9 Sp. Sess. P.A. 02-7, S. 59; P.A. 13-40, S. 12.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 13-40 amended Subsec. (a) by deleting reference to Sec. 17a-154.



Section 17a-22gg - Home Visitation Program Consortium.

(a) There is established a Home Visitation Program Consortium that shall advise the Office of Early Childhood, Department of Children and Families, Department of Developmental Services and the Department of Education regarding the implementation of the recommendations for the coordination of home visitation programs within the early childhood system provided to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services, education and children pursuant to section 17a-22dd.

(b) The consortium shall consist of the following members:

(1) Four representing families who are receiving services or have received services within the last five years from one or more home visitation programs in the state;

(2) Not more than eight representing home visitation programs in the state, at least four of whom shall utilize different home visitation models;

(3) Two representing private advocacy organizations that provide services for children and families in the state;

(4) One representing the United Way of Connecticut 2-1-1 Infoline program;

(5) One representing the birth-to-three program established under section 17a-248b;

(6) The director of the Connecticut Head Start State Collaboration Office, or the director’s designee;

(7) The Commissioner of Early Childhood, or the commissioner’s designee;

(8) The Commissioner of Children and Families, or the commissioner’s designee;

(9) The Commissioner of Developmental Services, or the commissioner’s designee;

(10) The Commissioner of Education, or the commissioner’s designee;

(11) The Commissioner of Mental Health and Addiction Services, or the commissioner’s designee;

(12) The Commissioner of Public Health, or the commissioner’s designee;

(13) The Child Advocate, or the Child Advocate’s designee; and

(14) The executive director of the Commission on Children, or the executive director’s designee.

(c) The Commissioner of Early Childhood shall appoint the members of the consortium listed under subdivisions (1) to (5), inclusive, of subsection (b) of this section. The remaining members shall serve as ex-officio members of the consortium.

(d) All appointments to the consortium shall be made not later than thirty days after June 5, 2015. All members appointed under subdivisions (1), (3) and (5) of subsection (b) of this section shall serve an initial term of three years. All members appointed under subdivisions (2) and (4) of subsection (b) of this section shall serve an initial term of two years. Following the expiration of their initial terms, subsequent members appointed to the consortium shall serve two-year terms. Any vacancy shall be filled by the Commissioner of Early Childhood not later than thirty calendar days after the appointment becomes vacant. Any member previously appointed to the consortium may be reappointed.

(e) The Commissioner of Early Childhood shall select two chairpersons of the consortium from among the members of the consortium. Such chairpersons shall schedule the first meeting of the consortium, which shall be held not later than sixty days after June 5, 2015. The consortium shall meet at least quarterly.

(f) Each member shall be entitled to one vote on the consortium. A majority of the consortium shall constitute a quorum for the transaction of any business, the exercise of any power or the performance of any duty authorized or imposed by law.

(g) The staff of the Office of Early Childhood shall serve as administrative staff of the consortium.

(h) Not later than September 15, 2016, and annually thereafter, the consortium shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children. Such report shall include (1) the status of the implementation of the recommendations for the coordination of home visitation programs within the early childhood system provided pursuant to section 17a-22dd, (2) the level of collaboration among home visitation programs in the state, (3) any recommendations for improvements in the collaboration among home visitation providers and other stakeholders, and (4) any additional information that the consortium deems necessary and relevant to improve the provision of home visitation services in the state.

(P.A. 15-45, S. 1.)

History: P.A. 15-45 effective June 5, 2015.



Section 17a-22h - Behavioral Health Partnership. Development and implementation.

(a) The Commissioners of Social Services, Children and Families, and Mental Health and Addiction Services shall develop and implement an integrated behavioral health service system for HUSKY Health program members and children enrolled in the voluntary services program operated by the Department of Children and Families and may, at the discretion of the commissioners, include other children, adolescents and families served by the Department of Children and Families or the Court Support Services Division of the Judicial Branch. The integrated behavioral health service system shall be known as the Behavioral Health Partnership. The Behavioral Health Partnership shall seek to increase access to quality behavioral health services by: (1) Expanding individualized, family-centered and community-based services; (2) maximizing federal revenue to fund behavioral health services; (3) reducing unnecessary use of institutional and residential services for children and adults; (4) capturing and investing enhanced federal revenue and savings derived from reduced residential services and increased community-based services for HUSKY A and B recipients; (5) improving administrative oversight and efficiencies; and (6) monitoring individual outcomes and provider performance, taking into consideration the acuity of the patients served by each provider, and overall program performance.

(b) The Behavioral Health Partnership shall operate in accordance with the financial requirements specified in this subsection. Prior to the conversion of any grant-funded services to a rate-based, fee-for-service payment system, the Department of Social Services, the Department of Children and Families and the Department of Mental Health and Addiction Services shall submit documentation verifying that the proposed rates seek to cover the reasonable cost of providing services to the Behavioral Health Partnership Oversight Council, established pursuant to section 17a-22j.

(P.A. 05-280, S. 92; P.A. 10-43, S. 10; 10-119, S. 1; P.A. 13-234, S. 105, 118; P.A. 15-69, S. 12.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-43 amended Subsec. (a) to authorize inclusion of children, adolescents and families served by Court Support Services Division of Judicial Branch and make a technical change, effective May 18, 2010; P.A. 10-119 amended Subsec. (a) by adding Commissioner of Mental Health and Addiction Services re development and implementation of system, by providing that Medicaid recipients who are not enrolled in HUSKY Plan, Part A and Charter Oak Health Plan members may be included in system at discretion of commissioners and by making conforming and technical changes and amended Subsec. (b) by adding Department of Mental Health and Addiction Services re submission of proposed rate documentation, effective June 7, 2010; P.A. 13-234 amended Subsec. (a) to add provision re Medicaid members and delete provision re HUSKY Plan Part A members, effective July 1, 2013; and further amended Subsec. (a) to delete provision re Charter Oak Health Plan members and make conforming changes, effective January 1, 2014; P.A. 15-69 amended Subsec. (a) to change “Medicaid and HUSKY Plan Part B” to “HUSKY Health program” and “HUSKY Plan Parts A and B” to “HUSKY A and B”, effective June 19, 2015.



Section 17a-22i - Designation of directors for Behavioral Health Partnership. Memoranda of understanding re activities of administrative services organizations.

(a) The Commissioners of Children and Families, Social Services and Mental Health and Addiction Services shall each designate a director for the Behavioral Health Partnership. Each director shall coordinate the responsibilities of his or her department, within the statutory authority of each department, for the planning, development, administration and evaluation of the activities specified under subsection (a) of section 17a-22h to increase access to quality behavioral health services.

(b) The departments shall direct the activities of administrative services organizations retained in accordance with section 17a-22f, under terms established in memoranda of understanding, in the development of a community system of care to:

(1) Alleviate hospital emergency department overcrowding;

(2) Reduce unnecessary admissions and lengths of stay in hospitals and residential treatment settings;

(3) Increase availability of outpatient services; and

(4) Promote a community-based, recovery-oriented system of care.

(P.A. 05-280, S. 93; P.A. 10-119, S. 2.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 amended Subsec. (a) by adding Commissioner of Mental Health and Addiction Services re designation of director and amended Subsec. (b) by changing “organization” to “organizations”, changing “memorandum” to “memoranda”, adding Subdiv. (4) re promotion of community-based, recovery-oriented system of care and making technical changes, effective June 7, 2010.



Section 17a-22j - Behavioral Health Partnership Oversight Council. Members. Duties.

(a) There is established a Behavioral Health Partnership Oversight Council which shall advise the Commissioners of Children and Families, Social Services and Mental Health and Addiction Services on the planning and implementation of the Behavioral Health Partnership.

(b) The council shall consist of the following members:

(1) Four appointed by the speaker of the House of Representatives; two of whom are representatives of general or specialty psychiatric hospitals; one of whom is an adult with a psychiatric disability; and one of whom is an advocate for adults with psychiatric disabilities;

(2) Four appointed by the president pro tempore of the Senate, two of whom are parents of children who have a behavioral health disorder or have received child protection or juvenile justice services from the Department of Children and Families; one of whom has expertise in health policy and evaluation; and one of whom is an advocate for children with behavioral health disorders;

(3) Two appointed by the majority leader of the House of Representatives; one of whom is a primary care provider serving adults or children in the Medicaid program; and one of whom is a child psychiatrist serving children in the HUSKY Health program;

(4) Two appointed by the majority leader of the Senate; one of whom is an advocate for adults with substance use disorders; and one of whom is a representative of school-based health clinics;

(5) Two appointed by the minority leader of the House of Representatives; one of whom is a provider of community-based psychiatric services for adults; and one of whom is a provider of residential treatment for children;

(6) Two appointed by the minority leader of the Senate one of whom is a provider of community-based services for children with behavioral health problems and one of whom is a member of the Council on Medical Assistance Program Oversight;

(7) Four appointed by the Governor; two of whom are representatives of general or specialty psychiatric hospitals and two of whom are parents of children who have a behavioral health disorder or have received child protection or juvenile justice services from the Department of Children and Families;

(8) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies, or their designees;

(9) Four appointed by the chairpersons of the Behavioral Health Partnership Oversight Council; one of whom is a representative of a home health care agency providing behavioral health services; one of whom is a provider of substance use disorder treatment services; one of whom is an adult in recovery from a psychiatric disability; and one of whom is a parent or family member of an adult with a serious behavioral health disorder;

(10) Ten nonvoting ex-officio members, one each appointed by the Commissioner of Social Services, the Commissioner of Children and Families, the Commissioner of Mental Health and Addiction Services, the Commissioner of Developmental Services, the Commissioner of Education and the Commissioner of Public Health to represent his or her department, one appointed by the Chief Court Administrator of the Judicial Branch to represent the Court Support Services Division and one each appointed by the State Comptroller, the Secretary of the Office of Policy and Management, and the Healthcare Advocate to represent his or her offices; and

(11) One representative from each administrative services organization under contract with the Department of Social Services to provide such services for recipients of assistance under the HUSKY Health program to be nonvoting ex-officio members.

(c) All appointments to the council shall be made no later than July 1, 2005. Any vacancy shall be filled by the appointing authority.

(d) On or after July 1, 2010, the members of the Behavioral Health Partnership Oversight Council shall select the chairpersons of the council from among the members of the council. Such chairpersons shall convene the first meeting of the council, which shall be held not later than August 1, 2005. The council shall meet not less than six times a year thereafter.

(e) The Joint Committee on Legislative Management shall provide administrative support to the chairpersons and assistance in convening the council’s meetings.

(f) The council shall make specific recommendations on matters related to the planning and implementation of the Behavioral Health Partnership which shall include, but not be limited to: (1) Review of any contracts entered into by the Departments of Children and Families, Social Services and Mental Health and Addiction Services with any administrative services organizations, to assure that the administrative services organization’s decisions are based solely on clinical management criteria developed by the clinical management committee established in section 17a-22k; (2) review of behavioral health services pursuant to Title XIX and Title XXI of the Social Security Act to assure that federal revenue is being maximized; and (3) review of periodic reports on the program activities, finances and outcomes, including reports from the director of the Behavioral Health Partnership on achievement of service delivery system goals, pursuant to section 17a-22i. The council may conduct or cause to be conducted an external, independent evaluation of the Behavioral Health Partnership.

(P.A. 05-280, S. 95; P.A. 06-188, S. 28, 29; P.A. 08-95, S. 1; P.A. 10-43, S. 11; 10-119, S. 4; 10-179, S. 71; June Sp. Sess. P.A. 10-1, S. 46, 63; P.A. 11-44, S. 168; P.A. 13-234, S. 119; P.A. 15-69, S. 13; 15-242, S. 30.)

History: P.A. 05-280 effective July 13, 2005; P.A. 06-188 amended Subsec. (b) to increase the number of nonvoting ex-officio members from four to seven and provide for appointment of the additional members by the Commissioner of Education, the State Comptroller and the Office of Health Care Access in Subdiv. (5), to add new Subdiv. (6) authorizing chairpersons of council to appoint one or more consumers to the council and to redesignate existing Subdiv. (6) as Subdiv. (7), and amended Subsec. (c) to allow for appointment of additional consumers to council after July 1, 2005; P.A. 08-95 amended Subsec. (b) by adding new Subdivs. (1) to (6) transferring council membership appointment authority from chairpersons of advisory council on Medicaid managed care to legislative leaders of General Assembly, by adding new Subdiv. (7) providing Governor with authority to appoint four members to the council, by renumbering existing Subdivs. (1) to (3) and (5) to (7) as Subdivs. (8) to (13) and by deleting former Subdiv. (4); P.A. 10-43 amended Subsec. (b) to make a technical change in Subdiv. (8) and to increase from 7 to 8 the number of nonvoting ex-officio members, authorize 1 member to be appointed by Chief Court Administrator of Judicial Branch to represent Court Support Services Division and make technical changes in Subdiv. (11), effective May 18, 2010; P.A. 10-119 amended Subsec. (a) by adding “and Mental Health and Addiction Services”, amended Subsec. (b) by substituting “adults or children in the Medicaid program” for “children pursuant to the HUSKY Plan” in Subdiv. (3), deleting “either an adult with a substance use disorder or” in Subdiv. (4), substituting “psychiatric” for “behavioral health” in Subdiv. (5), deleting former Subdivs. (9) and (10), adding new Subdiv. (9) re 4 members appointed by chairpersons of Behavioral Health Partnership Oversight Council, redesignating existing Subdiv. (11) as new Subdiv. (10) and adding Commissioner of Developmental Services therein, deleting former Subdiv. (12) and redesignating existing Subdiv. (13) as new Subdiv. (11), amended Subsec. (c) by deleting provision re chairpersons’ authority to appoint additional consumers to council, amended Subsec. (d) by substituting “not less than six times a year” for “at least monthly” re council meetings, amended Subsec. (f) by adding “Mental Health and Addiction Services”, changing “contract” to “contracts” and changing “administrative services organization” to “administrative services organizations” in Subdiv. (1), adding new Subdiv. (3) re review of behavioral health services under Charter Oak Health Plan and redesignating existing Subdiv. (3) as Subdiv. (4) and deleted former Subsec. (g) re annual report, effective June 7, 2010; P.A. 10-179 amended Subsec. (b) by deleting provision re appointment of member of advisory council on Medicaid managed care in Subdiv. (6), by deleting provision re appointment by Office of Health Care Access of ex-officio member in Subdiv. (11) and by replacing provision re appointment of representatives from Medicaid managed care organizations with provision re appointment of representatives of certain administrative services organizations in Subdiv. (13), amended Subsec. (d) by replacing provision re chairpersons of advisory council on Medicaid managed care to select council’s chairpersons from among members of Behavioral Health Partnership Oversight Council with provision re members of Behavioral Health Partnership Oversight Council to select chairpersons from among members of council, effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (b) by replacing “one” with “two” re number of appointments to council by Senate minority leader and requiring 1 of the appointees to be member of advisory council on Medicaid care management oversight in Subdiv. (6) and by making a technical change in Subdiv. (10), effective July 1, 2010; P.A. 11-44 amended Subsec. (b)(6) by replacing “advisory council on Medicaid care management oversight” with “Council on Medical Assistance Program Oversight”, effective July 1, 2011; P.A. 13-234 amended Subsec. (b)(11) to delete provision re HUSKY Plan Part A and Charter Oak Health Plan, effective January 1, 2014; P.A. 15-69 amended Subsec. (b) to change “HUSKY Plan” to “HUSKY Health program” in Subdiv. (3) and make a technical change and change “Medicaid and HUSKY Plan, Part B” to “the HUSKY Health program” in Subdiv. (11), and amended Subsec. (f) to delete former Subdiv. (3) re Charter Oak Health Plan and redesignate existing Subdiv. (4) re review of reports as Subdiv. (3), effective June 19, 2015; P.A. 15-242 amended Subsec. (b)(10) by adding member appointed by Commissioner of Public Health and member appointed by Healthcare Advocate as nonvoting ex-officio members and making conforming changes.



Section 17a-22k - Behavioral Health Partnership clinical management committee. Established. Members.

There is established a clinical management committee to develop clinical management guidelines to be used for the Behavioral Health Partnership. The committee shall consist of two members selected by the Commissioner of Children and Families, two members selected by the Commissioner of Social Services, two members selected by the Commissioner of Mental Health and Addiction Services and two members selected by the Behavioral Health Partnership Oversight Council, established pursuant to section 17a-22j. Members of the committee shall have requisite expertise or experience in behavioral health services.

(P.A. 05-280, S. 96; P.A. 10-119, S. 5.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 changed “one member” to “two members” re selection by Commissioner of Mental Health and Addiction Services, effective June 7, 2010.



Section 17a-22l - Consumer and provider appeal procedures.

The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall develop consumer and provider appeal procedures and shall submit such procedures to the Behavioral Health Partnership Oversight Council for review and comment. Such procedures shall include, but not be limited to, procedures for a consumer or any provider acting on behalf of a consumer to appeal a denial or determination. The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall establish time frames for appealing decisions made by an administrative services organization, including an expedited review in emergency situations. Any procedure for appeals shall require that an appeal be heard not later than thirty days after such appeal is filed and shall be decided not later than forty-five days after such appeal is filed.

(P.A. 05-280, S. 97; P.A. 06-188, S. 30; P.A. 10-119, S. 6.)

History: P.A. 05-280 effective July 1, 2005; P.A. 06-188 required development of consumer and provider appeal procedures, instead of consumer grievance procedures, that include procedures for a consumer or provider to appeal a denial or determination; P.A. 10-119 added “and Mental Health and Addiction Services” and made technical changes, effective June 7, 2010.



Section 17a-22m - Annual evaluation of Behavioral Health Partnership. Report to General Assembly.

The Commissioners of Children and Families, Social Services and Mental Health and Addiction Services shall conduct an annual evaluation of the Behavioral Health Partnership and shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, public health, human services and children on the provision of behavioral health services under the Behavioral Health Partnership, including information on the status of any administrative services organization implementation, the status of the collaboration among the Departments of Children and Families, Social Services and Mental Health and Addiction Services, the services provided, the number of persons served, program outcomes and spending by child and adult populations.

(P.A. 05-280, S. 98; P.A. 10-119, S. 7; P.A. 16-28, S. 5.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 deleted “On or before October 1, 2006, and annually thereafter, the”, added “and Mental Health and Addiction Services” and made technical changes, effective June 7, 2010; P.A. 16-28 added reference to children's committee, effective May 17, 2016.



Section 17a-22n - Monitoring implementation of the Behavioral Health Partnership. Annual report to General Assembly.

The Departments of Children and Families and Mental Health and Addiction Services shall monitor the implementation of the Behavioral Health Partnership and shall report annually to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies as to estimated cost savings, if any, resulting from implementation of the Behavioral Health Partnership.

(P.A. 05-280, S. 99; P.A. 10-119, S. 8.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 changed “Department” to “Departments”, added “and Mental Health and Addiction Services” and made a technical change, effective June 7, 2010.



Section 17a-22o - Behavioral Health Partnership rate setting. Review by Behavioral Health Partnership Oversight Council.

The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall submit all proposals for initial rates, reductions to existing rates and changes in rate methodology within the Behavioral Health Partnership to the Behavioral Health Partnership Oversight Council for review. The departments shall make every effort to incorporate recommendations of the council when setting rates. For the fiscal year beginning July 1, 2014, the Behavioral Health Partnership Oversight Council, in consultation with the Departments of Children and Families, Social Services and Mental Health and Addiction Services shall identify a savings of one million dollars.

(P.A. 05-280, S. 100; P.A. 10-119, S. 9; P.A. 13-247, S. 130.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 deleted former Subsec. (a) re establishment of initial rates, deleted Subsec. designator from existing Subsec. (b) and amended same to provide that Departments of Children and Families, Social Services and Mental Health and Addiction Services shall submit all proposals re rates to Behavioral Health Partnership Oversight Council for review and to make conforming and technical changes, effective June 7, 2010; P.A. 13-247 eliminated provisions re oversight council forwarding recommendations against proposed rates to committees of cognizance for review and added provision re council to identify a savings of $1,000,000 for fiscal year 2014, effective June 19, 2013.



Section 17a-22p - Use of administrative services organizations for Behavioral Health Partnership. Services to be provided. Coordination of benefits.

(a) The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall enter into one or more joint contracts or agreements with an administrative services organization or organizations to perform eligibility verification, utilization management, intensive care management, quality management, coordination of medical and behavioral health services, provider network development and management, recipient and provider services and reporting.

(b) Claims under the Behavioral Health Partnership shall be paid by the Department of Social Services’ Medicaid management information systems vendor, except that the Department of Children and Families and the Department of Mental Health and Addiction Services may, at their discretion, continue to use existing claims payment systems.

(c) An administrative services organization shall authorize services, based solely on medical necessity, as defined in section 17b-259b. Such organization may use guidelines established by the clinical management committee, established pursuant to section 17a-22k, to inform and guide the authorization decision. Decisions regarding the interpretation of such guidelines shall be made by the Departments of Children and Families, Social Services and Mental Health and Addiction Services. No administrative services organization shall have any financial incentive to approve, deny or reduce services. Administrative services organizations shall ensure that service providers and persons seeking services have timely access to program information and timely responses to inquiries, including inquiries concerning the clinical guidelines for services.

(d) An administrative services organization for the HUSKY Health program shall provide or arrange for on-site assistance to facilitate the appropriate placement, as soon as practicable, of children with behavioral health diagnoses who the administrative services organization knows to have been in an emergency department for over forty-eight hours. The administrative services organization shall provide or arrange for on-site assistance to arrange for the discharge or appropriate placement, as soon as practicable, for children who the administrative services organization knows to have remained in an inpatient hospital unit for more than five days longer than is medically necessary, as agreed by the administrative services organization and the hospital.

(e) The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall develop, in consultation with the Behavioral Health Partnership, a comprehensive plan for monitoring the performance of administrative services organizations which shall include data on service authorizations, individual outcomes, appeals, outreach and accessibility, comments from program participants compiled from written surveys and face-to-face interviews.

(f) The Behavioral Health Partnership shall establish policies to coordinate benefits received under the partnership with other benefits received under Medicaid. Such policies shall specify a coordinated delivery of both physical and behavioral health care. The policies shall be submitted to the Behavioral Health Partnership Oversight Council for review and comment.

(P.A. 05-280, S. 101; P.A. 10-119, S. 10; 10-179, S. 72; P.A. 13-234, S. 104; P.A. 15-69, S. 14.)

History: P.A. 05-280 effective July 13, 2005; P.A. 10-119 amended Subsec. (a) by adding “and Mental Health and Addiction Services”, substituting “into one or more joint contracts or agreements” for “a joint contract”, adding “or organizations” and deleting provision re commencing activities, amended Subsec. (b) by adding “and the Department of Mental Health and Addiction Services” and making a technical change, amended Subsecs. (c) and (e) by substituting “administrative services organizations” for “administrative services organization” and adding “and Mental Health and Addiction Services”, amended Subsec. (d) by adding “for HUSKY Plan Parts A and B” and amended Subsec. (f) by adding provision re coordination of benefits with those received through entity that contracts with Department of Social Services for management of medical benefits for persons covered by Medicaid or Charter Oak Health Plan, effective June 7, 2010; P.A. 10-179 amended Subsec. (f) by replacing provisions re benefits received through Medicaid managed care organizations with provision re other benefits received under Medicaid, effective July 1, 2010; P.A. 13-234 amended Subsec. (c) to replace “Administrative services organizations” with “An administrative services organization”, add provision re service authorization based solely on medical necessity, add provisions re organization may use clinical management committee guidelines and delete provision re exceptions to guidelines, and amended Subsec. (d) to delete reference to HUSKY Plan Part A, add reference to Medicaid and make a conforming change, effective July 1, 2013; P.A. 15-69 amended Subsec. (d) to change “Medicaid and HUSKY Plan Part B” to “the HUSKY Health program”, effective June 19, 2015.



Section 17a-22q - Certification of providers of behavioral health Medicaid Early and Periodic Screening, Diagnostic and Treatment Services and rehabilitation services for HUSKY A.

The Commissioner of Children and Families shall have the authority to certify providers of behavioral health Medicaid Early and Periodic Screening, Diagnostic and Treatment Services and rehabilitation services for HUSKY A for the purpose of coverage of Medicaid Early and Periodic Screening, Diagnostic and Treatment Services or optional rehabilitation services. The Commissioner of Children and Families may adopt regulations, in accordance with the provisions of chapter 54, for purposes of certification of such providers. The commissioner may implement policies and procedures for purposes of such certification while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is published on the department’s Internet web site and the eRegulations System not later than twenty days after implementation and any such policies and procedures shall be valid until the time the regulations are effective.

(P.A. 05-280, S. 102; June Sp. Sess. P.A. 05-3, S. 103; P.A. 15-69, S. 15.)

History: P.A. 05-280 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed “early periodic screening, detection and treatment” to “Early and Periodic Screening, Diagnostic and Treatment Services”, effective July 1, 2005; P.A. 15-69 changed “HUSKY Plan Part A” to “HUSKY A” and changed provision re notice of intention to adopt regulations from Connecticut Law Journal to department’s web site and eRegulations System, effective June 19, 2015.



Section 17a-23 - (Formerly Sec. 17-427). High Meadows. Function; age limits.

Section 17a-23 is repealed.

(P.A. 75-524, S. 16, 30; P.A. 76-19, S. 1, 2; P.A. 93-216, S. 8.)



Section 17a-24 - (Formerly Sec. 17-428). Regulation of motor vehicles and roadways by superintendents of institutions.

The superintendent of any institution in the Department of Children and Families, subject to the approval of the Commissioner of Children and Families and the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the respective institutions; and (6) erect and maintain signs designating such prohibitions or restrictions. Security officers or institutional patrolmen appointed to act as state policemen on state institution grounds under the provisions of section 29-18, may arrest or issue summons for violation of such regulations, restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town in which the institution is located shall have jurisdiction of violations of this section.

(P.A. 75-524, S. 17, 30; P.A. 93-91, S. 1, 2; P.A. 11-256, S. 4; P.A. 12-132, S. 43.)

History: Sec. 17-428 transferred to Sec. 17a-24 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 11-256 added provision re installation of stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 221 C. 447.



Section 17a-25 - (Formerly Sec. 17-429). Superintendents and directors of facilities. Qualifications, responsibilities and duties.

(a) Except as otherwise provided, the Commissioner of Children and Families shall appoint and remove the superintendents and directors of state-operated facilities within the Department of Children and Families. Each superintendent or director shall be a qualified person with experience in health, hospital or children's services administration.

(b) Each superintendent or director shall be the administrative head of his or her respective institution or division and shall be responsible for the organization of its work and for the direction and coordination of its various activities. He or she shall appoint all members of the staff subject to the approval of the commissioner and in accordance with the general statutes.

(c) Each superintendent or director shall cooperate and coordinate with community programs in establishing the facility's policies and procedures concerning program planning and development, patient admissions, rehabilitation and follow-up services.

(P.A. 75-524, S. 18, 30; P.A. 93-91, S. 1, 2; P.A. 16-28, S. 23.)

History: Sec. 17-429 transferred to Sec. 17a-25 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 16-28 amended Subsec. (b) to make technical changes.



Section 17a-26 - (Formerly Sec. 17-430). Use of federal funds available for services to children.

The Commissioners of Mental Health and Addiction Services and Children and Families shall insure that any federal funds available to this state for services of any kind to children which, pursuant to federal statute or regulation, are required to be administered by or payable to or under control of the Department of Mental Health and Addiction Services, shall, by purchase of service or otherwise, be transferred to and expended by the Department of Children and Families.

(P.A. 75-524, S. 19, 30; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58.)

History: Sec. 17-430 transferred to Sec. 17a-26 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-27 - (Formerly Sec. 17-372). Investment and use of the Connecticut Juvenile Training School donation fund.

(a) The Commissioner of Children and Families after consultation with the Council on Children and Families is authorized to invest the donation fund of the Connecticut Juvenile Training School held by said institution in accordance with the provisions of the statutes relating to the investment of trust funds and, for such purpose, may accept, execute and deliver transfers and conveyances of real and personal property in the name of the state, for the use and benefit of the Connecticut Juvenile Training School.

(b) The Secretary of the Office of Policy and Management, in consultation with the Commissioner of Children and Families and the Commissioner of Administrative Services, shall certify to the State Bond Commission that the resources derived from any sale authorized by public act 99-26* in the donation fund of Long Lane School created by this section are eligible for use for the costs incurred in the relocation of Long Lane School, including environmental site remediation, and the development of the Connecticut Juvenile Training School and related training facilities and are in accordance with any deed restrictions for the construction of the project and are not in violation of any tax or other covenants made in respect of bonds originally issued to finance the Long Lane School and related properties. Upon the approval of the State Bond Commission, the Treasurer is authorized to transfer all or a portion of such resources to the bond fund to which the bond authorization in section 1 of public act 99-26** has been or will be assigned.

(1949 Rev., S. 2754; 1969, P.A. 664, S. 19; P.A. 93-91, S. 1, 2; P.A. 99-26, S. 20, 25, 39; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

*Note: Public act 99-26 is entitled “An Act Concerning the Connecticut Juvenile Training School”. (See Reference Table captioned “Public Acts of 1999” in Volume 16 which lists the sections amended, created or repealed by the act.)

**Note: Section 1 of public act 99-26 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1969 act authorized commissioner of children and youth services to invest donation fund rather than the directors of the school; Sec. 17-372 transferred to Sec. 17a-27 in 1991; P.A. 93-91 substituted commissioner and department of children and families and council on children and families for commissioner and department of children and youth services and council on children and youth services, effective July 1, 1993 (Revisor's note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage); P.A. 99-26 designated existing provisions as Subsec. (a) and amended said Subsec. to provide that property transfers and conveyances are for the use and benefit of “Long Lane School or the Connecticut Juvenile Training School” rather than “said school” and added Subsec. (b) re the use and transfer of resources in the donation fund derived from the sale of state land, effective May 7, 1999, and further amended Subsec. (a) to replace “the donation fund of Long Lane School” with “the donation fund of the Connecticut Juvenile Training School” and provide that property transfers and conveyances are for the benefit of “the Connecticut Juvenile Training School” rather than “Long Lane School or the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor's note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2013.



Section 17a-27a - Long Lane School Advisory Board established. Composition. Report.

Section 17a-27a is repealed.

(P.A. 94-212; P.A. 96-194, S. 13.)



Section 17a-27b - Connecticut Juvenile Training School project: Exemption from statutory provisions.

Notwithstanding any provision of the general statutes or regulations adopted thereunder or any public or special act, the Connecticut Juvenile Training School project, as defined in section 4b-55, shall be exempt from the provisions of subsections (b) to (i), inclusive, of section 4b-21, sections 4b-23, 4b-28, 14-311, 16a-31, 16a-38, 22-6, 22a-6, 22a-12, 22a-14 to 22a-20, inclusive, 22a-39, 25-32 and 29-406 and chapter 54.

(P.A. 99-26, S. 5, 39; P.A. 03-278, S. 54; P.A. 13-263, S. 5; P.A. 16-81, S. 11.)

History: P.A. 99-26 effective May 7, 1999; P.A. 03-278 made a technical change, effective July 9, 2003 (Revisor's note: The word “sections” preceding the reference to Sec. 25-32 was deleted editorially by the Revisors for consistency with customary statutory usage); P.A. 13-263 changed reference from Sec. 4b-21(b), (c) and (d) to Sec. 4b-21(b) to (i), effective July 1, 2013; P.A. 16-81 replaced reference to Sec. 4b-55(k) with reference to Sec. 4b-55, effective July 1, 2016.



Section 17a-27c - Connecticut Juvenile Training School project: Transfer of property; entry upon private property; payment of damages.

Section 17a-27c is repealed, effective July 1, 2011.

(P.A. 99-26, S. 8, 39; P.A. 03-278, S. 55; P.A. 11-51, S. 90, 223.)



Section 17a-27d - Connecticut Juvenile Training School project: Architectural services and design contract.

The Commissioner of Administrative Services may negotiate a sole source contract for the architectural services and design for the Connecticut Juvenile Training School project, as defined in section 4b-55.

(P.A. 99-26, S. 10, 39; P.A. 03-278, S. 56; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 16-81, S. 12.)

History: P.A. 99-26 effective May 7, 1999; P.A. 03-278 made a technical change, effective July 9, 2003; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013; P.A. 16-81 replaced reference to Sec. 4b-55(k) with reference to Sec. 4b-55, effective July 1, 2016.



Section 17a-27e - Connecticut Juvenile Training School. Standards.

Section 17a-27e is repealed, effective October 1, 2016.

(P.A. 99-26, S. 14, 39; P.A. 16-186, S. 3.)



Section 17a-27f - Connecticut Juvenile Training School. Public safety committee. Security and alert system.

Section 17a-27f is repealed, effective July 1, 2011.

(P.A. 99-26, S. 26, 39; P.A. 11-105, S. 11.)



Section 17a-28 - (Formerly Sec. 17-431). Definitions. Confidentiality and access to records; exceptions. Procedure for aggrieved persons.

(a) As used in this section:

(1) “Person” means (A) any individual named in a record, maintained by the department, who (i) is presently or at any prior time was a ward of or committed to the commissioner for any reason; (ii) otherwise received services, voluntarily or involuntarily, from the department; or (iii) is presently or was at any prior time the subject of an investigation by the department; (B) a parent whose parental rights have not been terminated or current guardian of an individual described in subparagraph (A) of this subdivision, if such individual is a minor; or (C) the authorized representative of an individual described in subparagraph (A) of this subdivision, if such individual is deceased;

(2) “Attorney” means the licensed attorney authorized to assert the confidentiality of or right of access to records of a person;

(3) “Authorized representative” means a parent, guardian, guardian ad litem, attorney, conservator or other individual authorized to assert the confidentiality of or right of access to records of a person;

(4) “Consent” means permission given in writing by a person, such person’s attorney or authorized representative to disclose specified information, within a limited time period, regarding the person to specifically identified individuals or entities;

(5) “Records” means information created or obtained in connection with the department’s child protection activities or other activities related to a child while in the care or custody of the department, including information in the registry of reports to be maintained by the commissioner pursuant to section 17a-101k;

(6) “Disclose” means (A) to provide an oral summary of records maintained by the department to an individual, agency, corporation or organization, or (B) to allow an individual, agency, corporation or organization to review or obtain copies of such records in whole, part or summary form;

(7) “Near fatality” means an act that places a child in serious or critical condition.

(b) Notwithstanding the provisions of section 1-210, 1-211 or 1-213, records maintained by the department shall be confidential and shall not be disclosed, unless the department receives written consent from the person or as provided in this section, section 17a-101g or section 17a-101k. Any unauthorized disclosure shall be punishable by a fine of not more than one thousand dollars or imprisonment for not more than one year, or both. Any employee of the department who in the ordinary course of such person’s employment has reasonable cause to suspect or believe that another employee has engaged in the unauthorized disclosure of records shall report in writing such unauthorized disclosure of records to the commissioner. The report shall include the name of the person disclosing the information and the nature of the information disclosed and to whom it was disclosed, if known.

(c) Records that (1) contain privileged communications, or (2) are confidential pursuant to any federal law or regulation shall not be disclosed except as authorized by law.

(d) Any information disclosed from a person’s record shall not be further disclosed to another individual or entity without the written consent of the person, except (1) pursuant to section 19a-80 or 19a-80f, provided such disclosure is otherwise permitted pursuant to subsections (b) and (c) of this section, (2) pursuant to the order of a court of competent jurisdiction, or (3) as otherwise provided by law.

(e) The commissioner shall, upon written request, disclose the following information concerning agencies licensed by the Department of Children and Families, except foster care parents, relatives of the child who are licensed to provide foster care or prospective adoptive families: (1) The name of the licensee; (2) the date the original license was issued; (3) the current status of the license; (4) whether an agency investigation or review is pending or has been completed; and (5) any licensing action taken by the department at any time during the period such license was issued and the reason for such action, provided disclosure of such information will not jeopardize a pending investigation.

(f) The name of any individual who reports suspected abuse or neglect of a child or youth or cooperates with an investigation of child abuse or neglect shall be kept confidential upon request or upon determination by the department that disclosure of such information may be detrimental to the safety or interests of the individual, except the name of any such individual shall be disclosed pursuant to subparagraph (B) of subdivision (1) of subsection (g) of this section to (1) an employee of the department for reasons reasonably related to the business of the department; (2) a law enforcement officer for purposes of investigating (A) abuse or neglect of a child or youth, or (B) an allegation that such individual falsely reported the suspected abuse or neglect of a child or youth; (3) a state’s attorney for purposes of investigating or prosecuting (A) abuse or neglect of a child or youth, or (B) an allegation that such individual falsely reported the suspected abuse or neglect of a child or youth; (4) an assistant attorney general or other legal counsel representing the department; (5) a judge of the Superior Court and all necessary parties in a court proceeding pursuant to section 17a-112 or 46b-129, or a criminal prosecution involving child abuse or neglect; (6) a state child care licensing agency; or (7) the executive director of any institution, school or facility or superintendent of schools pursuant to section 17a-101i.

(g) The department shall disclose records, subject to subsections (b) and (c) of this section, without the consent of the person who is the subject of the record, to:

(1) The person named in the record or such person’s authorized representative, provided such disclosure shall be limited to information (A) contained in the record about such person or about such person’s biological or adoptive minor child, if such person’s parental rights to such child have not been terminated; and (B) identifying an individual who reported abuse or neglect of the person, including any tape recording of an oral report pursuant to section 17a-103, if a court determines that there is reasonable cause to believe the reporter knowingly made a false report or that the interests of justice require disclosure;

(2) An employee of the department for any purpose reasonably related to the performance of such employee’s duties;

(3) A guardian ad litem or attorney appointed to represent a child or youth in litigation affecting the best interests of the child or youth;

(4) The Attorney General, any assistant attorney general or any other legal counsel retained to represent the department during the course of a legal proceeding involving the department or an employee of the department;

(5) The Child Advocate or the Child Advocate’s designee;

(6) The Chief Public Defender or the Chief Public Defender’s designee for purposes of ensuring competent representation by the attorneys with whom the Chief Public Defender contracts to provide legal and guardian ad litem services to the subjects of such records and for ensuring accurate payments for services rendered by such attorneys;

(7) The Chief State’s Attorney or the Chief State’s Attorney’s designee for purposes of investigating or prosecuting (A) an allegation related to child abuse or neglect, (B) an allegation that an individual made a false report of suspected child abuse or neglect, or (C) an allegation that a mandated reporter failed to report suspected child abuse or neglect in accordance with section 17a-101a, provided such prosecuting authority shall have access to records of a child charged with the commission of a delinquent act, who is not being charged with an offense related to child abuse, only while the case is being prosecuted and after obtaining a release;

(8) A state or federal law enforcement officer for purposes of investigating (A) an allegation related to child abuse or neglect, (B) an allegation that an individual made a false report of suspected child abuse or neglect, or (C) an allegation that a mandated reporter failed to report suspected child abuse or neglect in accordance with section 17a-101a;

(9) A foster or prospective adoptive parent, if the records pertain to a child or youth currently placed with the foster or prospective adoptive parent, or a child or youth being considered for placement with the foster or prospective adoptive parent, and the records are necessary to address the social, medical, psychological or educational needs of the child or youth, provided no information identifying a biological parent is disclosed without the permission of such biological parent;

(10) The Governor, when requested in writing in the course of the Governor’s official functions, the Legislative Program Review and Investigations Committee, the joint standing committee of the General Assembly having cognizance of matters relating to human services, the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary or the joint standing committee of the General Assembly having cognizance of matters relating to children, when requested in writing by any of such committees in the course of such committee’s official functions, and upon a majority vote of such committee, provided no name or other identifying information is disclosed unless such information is essential to the gubernatorial or legislative purpose;

(11) The Office of Early Childhood for the purpose of (A) determining the suitability of a person to care for children in a facility licensed pursuant to section 19a-77, 19a-80 or 19a-87b; (B) determining the suitability of such person for licensure; (C) an investigation conducted pursuant to section 19a-80f; (D) notifying the office when the Department of Children and Families places an individual licensed or certified by the office on the child abuse and neglect registry pursuant to section 17a-101k; or (E) notifying the office when the Department of Children and Families possesses information regarding an office regulatory violation committed by an individual licensed or certified by the office;

(12) The Department of Developmental Services, to allow said department to determine eligibility, facilitate enrollment and plan for the provision of services to a child who is a client of said department and who is applying to enroll in or is enrolled in said department’s behavioral services program. At the time that a parent or guardian completes an application for enrollment of a child in the Department of Developmental Services’ behavioral services program, or at the time that said department updates a child’s annual individualized plan of care, said department shall notify such parent or guardian that the Department of Children and Families may provide records to the Department of Developmental Services for the purposes specified in this subdivision without the consent of such parent or guardian;

(13) Any individual or entity for the purposes of identifying resources that will promote the permanency plan of a child or youth approved by the court pursuant to sections 17a-11, 17a-111b, 46b-129 and 46b-141;

(14) A state agency that licenses or certifies an individual to educate or care for children or youth;

(15) A judge or employee of a Probate Court who requires access to such records in order to perform such judge’s or employee’s official duties;

(16) A judge of the Superior Court for purposes of determining the appropriate disposition of a child convicted as delinquent or a child who is a member of a family with service needs;

(17) A judge of the Superior Court in a criminal prosecution for purposes of in camera inspection whenever (A) the court has ordered that the record be provided to the court; or (B) a party to the proceeding has issued a subpoena for the record;

(18) A judge of the Superior Court and all necessary parties in a family violence proceeding when such records concern family violence with respect to the child who is the subject of the proceeding or the parent of such child who is the subject of the proceeding;

(19) The Auditors of Public Accounts, or their representative, provided no information identifying the subject of the record is disclosed unless such information is essential to an audit conducted pursuant to section 2-90;

(20) A local or regional board of education, provided the records are limited to educational records created or obtained by the state or Connecticut Unified School District #2, established pursuant to section 17a-37;

(21) The superintendent of schools for any school district for the purpose of determining the suitability of a person to be employed by the local or regional board of education for such school district pursuant to subsection (a) of section 10-221d;

(22) The Department of Motor Vehicles for the purpose of criminal history records checks pursuant to subsection (e) of section 14-44, provided information disclosed pursuant to this subdivision shall be limited to information included on the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k, subject to the provisions of sections 17a-101g and 17a-101k concerning the nondisclosure of findings of responsibility for abuse and neglect;

(23) The Department of Mental Health and Addiction Services for the purpose of treatment planning for young adults who have transitioned from the care of the Department of Children and Families;

(24) The superintendent of a public school district or the executive director or other head of a public or private institution for children providing care for children or a private school (A) pursuant to sections 17a-11, 17a-101b, 17a-101c, 17a-101i, 17a-111b, 46b-129 and 46b-141, or (B) when the Department of Children and Families places an individual employed by such institution or school on the child abuse and neglect registry pursuant to section 17a-101k;

(25) The Department of Social Services for the purpose of (A) determining the suitability of a person for payment from the Department of Social Services for providing child care; (B) promoting the health, safety and welfare of a child or youth receiving services from either department; or (C) investigating allegations of fraud provided no information identifying the subject of the record is disclosed unless such information is essential to any such investigation;

(26) The Court Support Services Division of the Judicial Branch, to allow the division to determine the supervision and treatment needs of a child or youth, and provide appropriate supervision and treatment services to such child or youth, provided such disclosure shall be limited to information that identifies the child or youth, or a member of such child’s or youth’s immediate family, as being or having been (A) committed to the custody of the Commissioner of Children and Families as delinquent, (B) under the supervision of the Commissioner of Children and Families, or (C) enrolled in the voluntary services program operated by the Department of Children and Families;

(27) The Court Support Services Division of the Judicial Branch for the purpose of sharing common case records to track recidivism of juvenile offenders; and

(28) The birth-to-three program’s referral intake office for the purpose of (A) determining eligibility of, (B) facilitating enrollment for, and (C) providing services to (i) substantiated victims of child abuse and neglect with suspected developmental delays, and (ii) newborns impacted by withdrawal symptoms resulting from prenatal drug exposure.

(h) The department may, subject to subsections (b) and (c) of this section, disclose records without the consent of the person who is the subject of the record, to:

(1) An employee or former employee of the department or such employee or former employee’s authorized representative for purposes of participating in any court, administrative or disciplinary proceeding, provided such disclosure shall be limited to records that are necessary to the proceeding, as determined by the department;

(2) Multidisciplinary teams, as described in section 17a-106a;

(3) A provider of professional services for a child, youth or parent referred to such provider, provided such disclosure is limited to information necessary to provide services to the child, youth or parent;

(4) An individual or agency under contract with the department for the purposes of identifying and assessing a potential foster or adoptive home for a child or youth, provided no information identifying a biological parent of a child or youth is disclosed without the permission of such biological parent;

(5) A physician examining a child with respect to whom abuse or neglect is suspected and who is authorized pursuant to section 17a-101f to keep the child in the custody of a hospital when such physician requires the information in a record of the department to determine whether to keep the child in protective custody;

(6) An individual who reports child abuse or neglect pursuant to sections 17a-101a to 17a-101c, inclusive, or section 17a-103, who made a report of abuse or neglect, provided the information disclosed is limited to (A) the status of the investigation conducted pursuant to section 17a-101g resulting from the individual’s report; and (B) in general terms, the action taken by the department as a result of such investigation;

(7) An individual or organization engaged in the business of medical, psychological or psychiatric diagnosis and treatment and who is treating an individual who has perpetrated abuse or neglect, as determined in an investigation conducted pursuant to section 17a-101g, or who is unwilling or unable to protect a child or youth from abuse or neglect, as determined in an investigation conducted pursuant to section 17a-101g, when the commissioner, or the commissioner’s designee, determines that the disclosure is necessary to accomplish the objectives of diagnosis or treatment;

(8) A court or public agency in another state or a federally recognized Indian tribe, that is responsible for investigating child abuse or neglect, preventing child abuse and neglect or providing services to families at risk for child abuse or neglect, for the purpose of such investigation, prevention or providing services to such families;

(9) An individual conducting bona fide research, provided no information identifying the subject of the record is disclosed unless (A) such information is essential to the purpose of the research; and (B) the department has given written approval for the use of such information;

(10) An individual or agency involved in the collection of fees for services, provided such information is limited to the name and address of the person who received the services and the fees for services, except as provided in section 17b-225. In cases where a dispute arises over such fees or claims or where additional information is needed to substantiate the fee or claim, the Department of Children and Families may disclose the following: (A) That the person was, in fact, provided services by the department; (B) the dates and duration of such services; and (C) a general description of the types of services, including evidence that a service or treatment plan exists and has been carried out and evidence to substantiate the necessity for admission and length of stay in an institution or facility;

(11) A law enforcement officer or state’s attorney if there is reasonable cause to believe that (A) a child or youth is being abused or neglected or at risk of being abused or neglected as a result of any suspected criminal activity by any individual, or (B) an employee of the department is being threatened or harassed or has been assaulted by a client or coworker;

(12) Any individual interviewed as part of an investigation conducted pursuant to section 17a-101g, who is not otherwise entitled to such information, provided such disclosure is limited to: (A) The general nature of the allegations contained in the reports; (B) the identity of the child or youth alleged to have been abused or neglected; and (C) information necessary to effectively conduct the investigation;

(13) Any individual, when information concerning an incident of child abuse or neglect has been made public or the commissioner reasonably believes publication of such information is likely, provided such disclosure is limited to: (A) Whether the department has received any report in accordance with sections 17a-101a to 17a-101c, inclusive, or section 17a-103; (B) in general terms, any action taken by the department, provided: (i) Names or other individually identifiable information of the child or other family members is not disclosed, regardless of whether such individually identifiable information is otherwise available, and (ii) the name or other individually identifiable information of the person suspected to be responsible for the abuse or neglect is not disclosed unless such person has been arrested for a crime due to such abuse or neglect; (C) confirmation or denial of the accuracy of information that has been made public; and (D) notwithstanding the provisions of section 46b-124, in general terms, the legal status of the case;

(14) Any individual for the purpose of locating such individual’s missing parent, child or youth, provided such disclosure is limited to information that assists in locating such missing parent, child or youth;

(15) Any individual, when the information concerns an incident of abuse or neglect that resulted in a child or youth fatality or near fatality of a child or youth, provided disclosure of such information is in general terms and does not jeopardize a pending investigation;

(16) A judge of a court of competent jurisdiction whenever an employee of the department is subpoenaed and ordered to testify about such records for purposes of in camera inspection to determine if such records may be disclosed pursuant to this section if (A) the court has ordered that such records be provided to the court; or (B) a party to the proceeding has issued a subpoena for such records;

(17) An individual who is not employed by the department who arranges, performs or assists in performing functions or activities on behalf of the department, including, but not limited to, data analysis, processing or administration, utilization reviews, quality assurance, practice management, consultation, data aggregation and accreditation services.

(i) Notwithstanding the provisions of subsections (e) to (h), inclusive, of this section, the department may refuse to disclose records to any individual, provided the department gives such individual notice (1) that records are being withheld; (2) of the general nature of the records being withheld; (3) of the department’s reason for refusing to disclose the records; and (4) of the individual’s right to judicial relief pursuant to subsection (j) of this section.

(j) (1) Any person or individual aggrieved by a violation of subsection (b) or (d), subsections (f) to (h), inclusive, or subsection (k) of this section, or a person’s authorized representative, may seek judicial relief in the manner prescribed in section 52-146j.

(2) Any person, individual or authorized representative denied access to records by the commissioner under subdivision (i) of this section may petition the superior court for the venue district provided in section 46b-142 in which the person resides for an order requiring the commissioner to permit access to those records, and the court, after a hearing and an in camera review of the records in question, shall issue such an order unless it determines that permitting disclosure of all or any portion of the record (A) would be contrary to the best interests of the person or the person’s authorized representative; (B) could reasonably result in the risk of harm to any individual; or (C) would contravene the public policy of the state.

(k) All written records disclosed to an individual who is not the subject of the record, an agency, an entity or an organization shall bear a stamp requiring confidentiality in accordance with the provisions of this section. Such records shall not be disclosed to another individual, agency, entity or an organization without the written consent of the person who is the subject of the record or as provided by this section. A copy of the consent form, specifying to whom and for what specific use the record is disclosed or a statement setting forth any other statutory authorization for disclosure and the limitations imposed on such disclosure, shall accompany the record. In cases where the disclosure is made orally, the individual disclosing the information shall inform the recipient that such information is governed by the provisions of this section.

(l) Whenever any person, attorney or authorized representative, having obtained access to any record, believes there are factually inaccurate entries or materials contained in such record, such person, attorney or authorized representative may add a statement to the record setting forth what such person, attorney or authorized representative believes to be an accurate statement of those facts and such statement shall become a permanent part of the record.

(P.A. 75-524, S. 20, 30; P.A. 77-246, S. 12; P.A. 78-280, S. 30, 127; P.A. 91-299, S. 1; P.A. 96-246, S. 17; P.A. 97-104; 97-259, S. 25, 41; 97-319, S. 8, 22; P.A. 98-70, S. 2; 98-239, S. 17, 35; P.A. 01-142, S. 1; P.A. 05-207, S. 3, 4; P.A. 06-187, S. 76; P.A. 07-217, S. 69; June Sp. Sess. P.A. 07-5, S. 21; P.A. 09-142, S. 1; 09-185, S. 1; 09-232, S. 101, 102; P.A. 10-93, S. 11; 10-144, S. 16; P.A. 11-51, S. 13; 11-93, S. 2; 11-167, S. 1; P.A. 12-35, S. 1, 2; 12-82, S. 4, 5; P.A. 13-40, S. 2; P.A. 14-39, S. 47; 14-122, S. 26; 14-173, S. 1; 14-186, S. 1; P.A. 15-143, S. 6; 15-199, S. 15; June Sp. Sess. P.A. 15-5, S. 357.)

History: P.A. 77-246 added Subsec. (c)(5); P.A. 78-280 replaced juvenile court with superior court and specified “venue” districts in Subsec. (f); Sec. 17-431 transferred to Sec. 17a-28 in 1991; P.A. 91-299 in Subsec. (a) amended definitions of “person”, “attorney”, “authorized representative”, “consent”, and “records” added definition of “disclose”, in Subsec. (b) added provisions re confidentiality and criminal penalty, added a new Subsec. (c) re disclosure of records to state’s attorney and relettered remaining Subsecs. accordingly, amended Subsec. (d) by adding Subdivs. (1) to (10), inclusive, re disclosure of records without consent of a person and making existing Subdiv. (4) a new Subsec. and renumbering the Subparas. as Subdivs., added a new Subsec. (f) re confidentiality of a person reporting child abuse or neglect, added a new Subsec. (g) re confidentiality of name of person cooperating with investigation of child abuse or neglect, added a new Subsec. (h) re disclosure of child abuse or neglect investigation, amended existing Subsec. (d) re disclosure without written consent of a person, except in criminal cases with a court order, added new Subsec. (e)(1) and (2) re disclosure of information concerning person reporting child abuse and neglect, amended existing Subsec. (f) by making technical changes and amended existing Subsec. (g) requiring submittal of regulations re disclosure of records; P.A. 96-246 amended Subsec. (a)(5) by changing reference to Sec. 17a-101(g) to Sec. 17a-101e, amended Subsecs. (b), (c) and (d) by adding provisions re disclosure of records and disclosure of information by commissioner or designee when child abuse incident has been made public or publication likely and disclosure of information re agencies licensed by department, amended Subsec. (e) by adding law enforcement agency and provided disclosure of petitions and affidavits pled in superior court for juvenile matters, amended Subsec. (f)(7) to provide disclosure to reporter of child abuse action taken by the department in general terms, amended Subsec. (f)(8) permitting disclosure to Governor, committee on judiciary and committee having cognizance of matters involving children, added Subsec. (j) permitting commissioner, upon request of employee, to disclose records necessary for employee disciplinary hearing or appeal and amended Subsec. (n) by changing “1991” to “1996”; P.A. 97-104 added Subsec. (e)(3) and (4) re provision of copies of records to an attorney or guardian ad litem appointed to represent a child in litigation affecting the best interests of the child; P.A. 97-259 amended Subsec. (e) to allow copies to be provided to the Department of Public Health for the purpose of determining suitability of a person to care for children in conjunction with the department’s day care licensure function and to the Department of Social Services for the purpose of determining the suitability of a person for any payment from the department for providing child care, effective July 1, 1997; P.A. 97-319 added Subsec. (e)(3) and (4) re provision of copies of records to state agencies and the Governor, amended Subsec. (f) to expand disclosure of records to include all communications and made changes consistent with changes in Subsec. (e), added Subsec. (h)(4) and (5) re disclosure to judges and child placing agencies and schools, amended Subsec. (l) to prohibit the release of information identifying a person upon determination a reporter knowingly made a false report and made technical changes, effective July 1, 1997; P.A. 98-70 added Subsec. (f)(10) and (11), (codified as Subsec. (g)(11) and (12) due to the relettering of Subsecs. and other amendments in P.A. 98-239), providing for disclosure of records to judge of Superior Court for determining appropriate disposition of child and to superintendents or designees of state-operated facilities within Department of Children and Families; P.A. 98-239 added Subsec. (a)(7) defining “near fatality”, added new provision as Subsec. (d) to require commissioner to make available to the public information re an incident of abuse or neglect which resulted in a child fatality or near fatality, relettered former Subsecs. (d) to (n) as (e) to (o), amended Subsec. (f)(6) to require commissioner to provide copies of records, upon request, to any state agency which licenses such person to educate children pursuant to section 10-145b, added new Subsec. (f)(8), requiring commissioner to provide to a local or regional board of education, upon request, copies of educational records created or obtained by the state or Connecticut-Unified School District #2 and to expand disclosure of department or nondepartment records to all persons or entities specified in Subsec. (f), eliminating reference to “such law enforcement agency or attorney”, amended Subsec. (g)(4) to allow commissioner, when he determines it to be in a child’s best interest, to disclose department or nondepartment records that are not privileged or confidential to public or private agencies responsible for a child’s education, added new Subsec. (g)(10), authorizing disclosure of records to the Department of Social Services, provided the information disclosed is necessary to promote the health, safety and welfare of the child, and made technical changes throughout (Revisor’s note: The reference in Subsec. (n)(2) to “... subdivision (2) of subsection (l) of this section ...” was changed editorially by the Revisors to “... subdivision (2) of subsection (m) of this section ...” to reflect the relettering of Subsecs. by P.A. 98-239); P.A. 01-142 added Subsec. (f)(9) re disclosure of records to party in custody proceeding in Superior Court where records concern child or parent, and made technical changes for the purposes of gender neutrality; P.A. 05-207 made technical changes and required name or other individually identifiable information of suspected person not to be disclosed unless person arrested for crime in Subsec. (c) and made disclosure of records to state agencies subject to provisions of Secs. 17a-101g and 17a-101k in Subsec. (f); P.A. 06-187 added Subsec. (f)(10) permitting copies of department records to be provided without consent of a person to the Chief Child Protection Attorney, or designee, for purposes of providing competent representation by contract attorneys and to ensure accurate payment for attorney services; P.A. 07-217 made technical changes in Subsec. (f), effective July 12, 2007; June Sp. Sess. P.A. 07-5 added Subsec. (f)(11) re provision of records to Department of Motor Vehicles for checking child abuse and neglect registry, effective October 6, 2007; P.A. 09-142 added Subsec. (g)(13) re commissioner’s authority to disclose records to Department of Developmental Services to determine eligibility, facilitate enrollment and plan for provision of services to a child through said department’s voluntary services program, effective June 25, 2009; P.A. 09-185 amended Subsec. (b) by adding provision requiring employees of department to report unauthorized disclosure of records and making a technical change; P.A. 09-232 amended Subsec. (f)(5) by redesignating existing provision as Subpara. (A) and adding Subpara. (B) re supplying records to Department of Public Health in connection with investigation pursuant to Sec. 19a-80f, and amended Subsec. (l) by adding Subdiv. (1) re disclosure of information pursuant to Sec. 19a-80f and designating existing exception as Subdiv. (2); P.A. 10-93 amended Subsec. (g)(13) by substituting “and who is applying for participation in said department’s voluntary services program or enrolled in said program” for “but who is not yet participating in said department’s voluntary services program” and by adding “or at the time that a child’s annual individualized plan of care is updated” re notice to parent or guardian; P.A. 10-144 made a technical change in Subsec. (a)(6) and added Subsec. (f)(12) re disclosure of records to a judge of Superior Court and necessary parties in family violence proceeding when records concern family violence with respect to child who is subject of proceeding or parent of such child; P.A. 11-51 amended Subsec. (f)(10) to substitute “Chief Public Defender” for “Chief Child Protection Attorney”, effective July 1, 2011; pursuant to P.A. 11-51, “Chief Child Protection Attorney” was changed editorially by the Revisors to “Chief Public Defender” in Subsec. (g)(6), effective July 1, 2011; P.A. 11-93 amended Subsec. (f) by adding provision requiring disclosure of records concerning inclusion on Department of Children and Families child abuse and neglect registry in Subdiv. (8), adding Subpara. (C) requiring commissioner to provide records to the superintendent of schools for employment purposes, and making a technical change, effective July 1, 2011; P.A. 11-167 amended Subsec. (a) by redefining “person”, “authorized representative”, “consent”, “records” and “near fatality”, amended Subsec. (b) by adding references to Secs. 17a-101g and 17a-101k, deleted former Subsec. (c) re disclosure of information made public, deleted former Subsec. (d) re availability of information concerning incidents resulting in a fatality or near fatality, added new Subsec. (c) re confidentiality of records containing privileged communications and records confidential under federal law, added new Subsec. (d) re further disclosure of information, amended Subsec. (e) by replacing “certified” with “licensed”, deleted former Subsec. (f) re disclosure of records without consent, deleted former Subsec. (g) re records commissioner may disclose, deleted former Subsec. (h) re disclosure of information related to collection of fees for services, deleted former Subsec. (i) re confidentiality of the name of a reporter of child abuse or neglect, deleted former Subsec. (j) re confidentiality of the name of an individual who cooperates in an investigation, deleted former Subsec. (k) re disclosure of records to an employee for a disciplinary hearing, deleted former Subsec. (l) re further disclosure of information, deleted former Subsec. (m) re access to records concerning the person seeking access, deleted former Subsec. (n) re relief for aggrieved persons, deleted former Subsec. (o) re promulgation of regulations, added new Subsec. (f) re confidentiality of the name of a reporter of child abuse or neglect, added new Subsec. (g) requiring disclosure of records without consent, added new Subsec. (h) allowing disclosure of records without consent, added new Subsec. (i) allowing department to refuse to disclose records, added new Subsec. (j) re relief for aggrieved persons, added new Subsec. (k) requiring certain records to bear a confidentiality stamp and requiring a consent form to accompany those records, and added new Subsec. (l) re factually inaccurate records; P.A. 12-35 amended Subsec. (g) to make technical changes in Subdiv. (1), replace “business of the department” with “performance of such employee’s duties” in Subdiv. (2), replace “delinquency defendant” with “child charged with the commission of a delinquent act” in Subdiv. (7), make technical changes in Subdiv. (10), replace “a person” with “an individual” in Subdiv. (13), designate existing provision in Subdiv. (15) re disclosure to judge in criminal prosecution for purposes of in-camera inspection as new Subdiv. (16) and redesignate existing Subdivs. (16) to (20) accordingly, amended Subsec. (h) to replace “description of the service” with “description of the types of services” in Subdiv. (11)(C), replace “person” with “individual” in Subdiv. (12), replace “minor victim” with “child” in Subdiv. (14)(B)(i), delete references to findings in Subdiv. (16) and make technical changes in Subdivs. (6), (9), (11), (13), (14) and (15), and amended Subsec. (k) to replace “records disclosed to another individual or agency” with “records disclosed to an individual who is not the subject of the record, an agency, an entity or an organization”, replace “anyone” with “another individual, agency, entity or an organization” and specify consent required is that of the person who is the subject of the record; P.A. 12-82 amended Subsec. (d) by adding Subdiv. (3) allowing for further disclosure of records as otherwise provided by law and making technical changes, and amended Subsec. (g) by adding provision re purposes of disclosure of records to Chief Public Defender or designee in Subdiv. (6), making technical changes in Subdivs. (7) and (8), adding provision, codified by the Revisors as new Subdiv. (20), re disclosure of records to superintendent of schools, replacing provision re information obtained in investigation with provision re information included on abuse and neglect registry in redesignated Subdiv. (21) re disclosure of records to Department of Motor Vehicles, and adding provision, codified by the Revisors as Subdiv. (23), re disclosure of records to superintendent of a public school district or executive director of a public or private institution for children providing care for children or a private school; P.A. 13-40 amended Subsec. (g) by adding Subdiv. (24) re mandatory disclosure of records to Department of Social Services and amended Subsec. (h) by deleting former Subdiv. (5) re permissive disclosure of records to Department of Social Services, redesignating existing Subdivs. (6) to (18) as Subdivs. (5) to (17), making a technical change in redesignated Subdiv. (15), and replacing “court” with “judge of a court” and adding provision re in camera inspection to determine if records may be disclosed in redesignated Subdiv. (16); P.A. 14-39 amended Subsec. (g)(11) by replacing “Department of Public Health” with “Office of Early Childhood”, effective July 1, 2014; P.A. 14-122 made technical changes in Subsec. (g)(10); P.A. 14-173 amended Subsec. (g) to add Subdiv. (25) re disclosure of records to Court Support Services Division and make technical changes; P.A. 14-186 amended Subsec. (f) by adding Subpara. (B) re allegation of false report of suspected abuse or neglect in Subdivs. (2) and (3), amended Subsec. (g) by adding Subpara. (B) re allegation of false report of suspected abuse or neglect and Subpara. (C) re allegation that mandated reporter failed to report suspected abuse or neglect in Subdivs. (7) and (8), by adding Subparas. (D) and (E) re individuals licensed or certified by Department of Public Health in Subdiv. (11), by adding Subpara. (B) re individual employed by institution or school in Subdiv. (23), by adding “receiving services from either department” in Subdiv. (24)(B) and by adding provisions, codified by the Revisors as Subdivs. (26) and (27), re sharing records with Court Support Services Division and birth-to-three program’s referral intake office, amended Subsec. (h) by adding Subpara. (B) re employee of department being threatened, harassed or assaulted in Subdiv. (11), and made technical changes; P.A. 15-143 amended Subsec. (g)(11) by replacing “Department of Public Health” with “office”, effective June 30, 2015; P.A. 15-199 amended Subsec. (g) by adding new Subdiv. (13) re identifying resources to promote permanency plan, redesignating existing Subdivs. (13) to (27) as Subdivs. (14) to (28), making a technical change in redesignated Subdiv. (15) and adding references to Secs. 17a-11, 17a-111b, 46b-129 and 46b-141 in redesignated Subdiv. (24)(A), effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (g)(12) to replace “voluntary” with “behavioral”, effective July 1, 2015.



Section 17a-29 - (Formerly Sec. 17-433). Committal or transfer of persons under age of eighteen prohibited; exception.

On and after July 1, 1979, no person under the age of eighteen shall be committed, admitted or transferred to any state hospital for mental illness, as defined in section 17a-495, other than a hospital administered by the Commissioner of Children and Families.

(P.A. 75-524, S. 22, 30; P.A. 77-148, S. 1, 2; P.A. 78-219, S. 6; P.A. 93-91, S. 1, 2.)

History: P.A. 77-148 added “On and after July 1, 1978,”; P.A. 78-219 changed year to 1979 and extended applicability to admissions to hospitals for mental illness; Sec. 17-433 transferred to Sec. 17a-29 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-30 - (Formerly Sec. 17-434). Regional advisory councils. Appointments and terms.

(a) The commissioner shall create distinct service regions and shall create in each such region, a regional advisory council to advise the commissioner and the regional director on the development and delivery of services of the department in that region and to facilitate the coordination of services for children, youths and their families in the region.

(b) Each regional advisory council shall consist of no more than twenty-one persons, a majority of whom shall be persons who earn less than fifty per cent of their salaries from the provision of services to children, youths and their families, and the balance representative of private providers of human services throughout the region. The commissioner, or the commissioner's designee, shall appoint one-third of the representatives of each group for a term of three years, one-third for a term of two years, and one-third for a term of one year. No person may serve more than two consecutive three-year terms. All subsequent appointments to replace those whose terms have expired shall be for a term of three years. No person may serve on more than one regional advisory council at a time. The regional director shall make a good faith effort to ensure that, to the extent possible, the membership is qualified and closely reflects the gender and racial diversity of the region. All members shall serve without compensation. Each regional advisory council shall elect two cochairpersons. Each regional advisory council shall meet at least quarterly, or more often at the call of the cochairpersons or a majority of the council members. The regional director, or a designee of the regional director, shall be an ex-officio member of the council without the right to vote. Any member who fails to attend three consecutive meetings or fifty per cent of all meetings during any calendar year shall be deemed to have resigned. A majority of the members in office, but not less than six members, shall constitute a quorum.

(P.A. 75-524, S. 23, 30; P.A. 77-511, S. 2; P.A. 84-256, S. 13, 17; P.A 05-246, S. 7; P.A. 06-196, S. 119; P.A. 11-105, S. 9.)

History: P.A. 77-511 specified Sec. 4-60n as it appears in 1975 edition of statutes; P.A. 84-256 specified facilitation of coordination of services as duty of councils, added meeting, attendance and quorum requirements, required that a majority of members of each council be persons who earn less than 50% of their salaries from provision of services to children, youth and their families, and deleted provision authorizing reimbursement of members for expenses incurred in performance of duties; Sec. 17-434 transferred to Sec. 17a-30 in 1991; P.A. 05-246 replaced provisions re regions with provisions re service areas and changed “regional advisory council” to “area advisory council” in Subsecs. (a) and (b), added reference to area director in Subsec. (a) and granted commissioner's designee appointment authority, restricted service to not more that two consecutive three-year terms, prohibited persons from serving on more than one area advisory council at a time, required area director to make good faith effort to ensure membership reflects gender and racial diversity of area, replaced provisions re chairman and vice-chairman with provisions re cochairpersons and made area director or designee ex-officio member of council in Subsec. (b), effective July 8, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 11-105 replaced “area” with “region” or “regional” and made conforming changes, effective July 1, 2011.



Section 17a-31 - (Formerly Sec. 17-435). Transfer of administration and control of certain institutions, facilities and personal property to Commissioner of Children and Families. Transfer of certain funds.

(a) The Commissioner of Mental Health and Addiction Services shall contract with the Commissioner of Children and Families for the transfer of administration and control over the following institutions and facilities and personal property from the Commissioner of Mental Health and Addiction Services to the Commissioner of Children and Families (1) the children's unit at Connecticut Valley Hospital including the Silvermine building and the school activities complex at Connecticut Valley Hospital and the three cottages surrounding the Silvermine building presently known as Cottages A, B, and C, together with certain real property the precise boundaries of which shall be agreed upon by both commissioners; and (2) those buildings and other real property located at Fairfield Hills Hospital which both commissioners agree should constitute an adolescent unit at said hospital.

(b) The Secretary of the Office of Policy and Management shall determine the pro rata annual cost to the Department of Mental Health and Addiction Services for the continued maintenance and services of those facilities shared by the Department of Mental Health and Addiction Services and the Department of Children and Families pursuant to subsection (a) of this section. That sum, representing the pro rata annual cost of such maintenance and services shall be transferred annually from the budget of the Department of Children and Families to the budget of the Department of Mental Health and Addiction Services for the cost of such maintenance and services.

(P.A. 75-524, S. 24, 30; P.A. 77-220, S. 3, 5; 77-614, S. 19, 610; P.A. 93-91, S. 1, 2; 93-216, S. 3; P.A. 95-257, S. 11, 58.)

History: P.A. 77-220 amended Subsec. (a) to remove July 1, 1975, deadline for transfers and to make transfer in Subdiv. (5) of entire Undercliff Mental Health Center rather than of Adolescent Drug Rehabilitation Unit and other buildings; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management in Subsec. (b); Sec. 17-435 transferred to Sec. 17a-31 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-216 amended Subsec. (a) by removing certain institutions from the control of the commissioner of children and families; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-32 - (Formerly Sec. 17-435a). Names of children's facilities designated.

(a) The name of the Department of Children and Families facility at Connecticut Valley Hospital in the city of Middletown shall be the Albert J. Solnit Children's Center - South Campus.

(b) The name of the Department of Children and Families facility in the city of Middletown shall be the Connecticut Juvenile Training School.

(c) The name of the Department of Children and Families facility in the town of East Windsor shall be the Albert J. Solnit Children's Center - North Campus.

(d) The name of the Department of Children and Families facility in the town of Hartland shall be the Wilderness School.

(P.A. 77-43; P.A. 80-28, S. 1; P.A. 92-14, S. 1; P.A. 93-91, S. 1, 2; 93-216, S. 4; P.A. 97-44; P.A. 99-26, S. 21, 39; P.A. 12-82, S. 6.)

History: P.A. 80-28 added Subsecs. (b) to (d); Sec. 17-435a transferred to Sec. 17a-32 in 1991; P.A. 92-14 deleted Subsec. (b) re Greater Bridgeport Children's Services Center, relettered the remaining Subsecs. and added new Subsecs. (d) to (g), inclusive; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-216 amended Subsec. (a) to change the name of Riverview Hospital for Children to Riverview Hospital for Children and Youth, deleted Subsecs. (b) and (c) which designated Henry D. Altobello Children and Youth Center at Undercliff Mental Health Center and Housatonic Adolescent Hospital at Fairfield Hills Hospital and renumbered the remaining Subsecs. accordingly; P.A. 97-44 amended Subsec. (c) to change the name of the state receiving home to the Connecticut Children's Place; P.A. 99-26 amended Subsec. (b) to change the name of Long Lane School to the Connecticut Juvenile Training School, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor's note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 12-82 amended Subsec. (a) by renaming “Riverview Hospital for Children and Youth” as “the Albert J. Solnit Children's Center - South Campus” and specifying that the facility is located in Middletown, amended Subsec. (c) by renaming “Connecticut Children's Place” as “the Albert J. Solnit Children's Center - North Campus”, deleted former Subsec. (d) re High Meadows facility and redesignated existing Subsec. (e) as Subsec. (d).



Section 17a-32a - Children's facilities' annual report to State Advisory Council on Children and Families and advisory groups.

(a) The facilities that come under the jurisdiction of the Department of Children and Families, as enumerated in section 17a-32, shall submit an annual report to the State Advisory Council on Children and Families and to their respective advisory groups, established pursuant to subsection (b) of section 17a-6. The report shall include, but not be limited to: (1) Aggregate profiles of the residents; (2) a description of and update on major initiatives; (3) key outcome indicators and results; (4) costs associated with operating the facility; and (5) a description of educational, vocational and literacy programs, and behavioral, treatment and other services available to the residents and their outcomes. Each report submitted pursuant to this subsection shall be posted on the department's web site.

(b) Such advisory groups shall respond to their facility's annual report, submitted pursuant to subsection (a) of this section, and provide any recommendations for improvement or enhancement that they deem necessary.

(c) The Department of Children and Families shall serve as administrative staff of such advisory groups.

(P.A. 09-205, S. 3.)

History: P.A. 09-205 effective July 1, 2009.



Section 17a-33 - (Formerly Sec. 17-435c). Undercliff Mental Health Center buildings and facilities under the control of the Department of Developmental Services.

(a) Those buildings, facilities and other real property at Undercliff Mental Health Center not under the supervision and control of the Department of Mental Health and Addiction Services, and not transferred to the Department of Children and Families under section 17a-31, shall continue to be under the supervision and control of the Department of Developmental Services, including, but not limited to Kimball House, Cold Spring Home, and any replacement of such buildings; and approximately six acres of land situated southwest of the intersection of Route 71 and Undercliff Road in Meriden, the precise boundaries of which shall be mutually agreed upon by the Commissioners of Children and Families and Developmental Services, shall be transferred to said Department of Developmental Services.

(b) If at any time, because of reconstruction or rehabilitation of the facilities under the supervision and control of the Department of Developmental Services, it becomes necessary to transfer the patients therein to another facility, such patients shall be placed in group homes in the immediate region or in suitable, segregated areas of the facilities of the Department of Children and Families at said center which shall be mutually agreed upon by the commissioners of said departments.

(P.A. 77-220, S. 4, 5; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 07-73, S. 2(a), (b).)

History: Sec. 17-435c transferred to Sec. 17a-33 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-34 and 17a-35 - (Formerly Secs. 17-435e and 17-435f). Transfer of Bryan Building at Norwich Hospital to Department of Public Works. Transfer of Ray Building at Norwich Hospital to Department of Mental Health.

Sections 17a-34 and 17a-35 are repealed.

(P.A. 79-232; 79-628; P.A. 93-126, S. 1, 3; P.A. 87-496, S. 84, 110; P.A. 93-216, S. 8.)



Section 17a-36 - (Formerly Sec. 17-439). Financial liability for services.

The Commissioner of Administrative Services shall determine financial liability for services in psychiatric clinics and day treatment programs operated or funded by the Department of Children and Families and the same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for payment of such charges in accordance with subsection (c) of section 4a-12 and subsection (b) of section 17b-223.

(P.A. 75-524, S. 28, 30; P.A. 77-614, S. 70, 610; P.A. 90-119, S. 1; P.A. 93-91, S. 1, 2.)

History: P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 90-119 authorized the commissioner of administrative services to determine financial liability for services in such clinics and programs operated or funded by the department of children and youth services in accordance with sections 4a-12 and 17-295, deleting provision which had required consultation with children and youth services commissioner to establish sliding scale of charges; Sec. 17-439 transferred to Sec. 17a-36 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-37 - (Formerly Sec. 17-441). Establishment of school district in the Department of Children and Families. Unified School District #2.

(a) The Commissioner of Children and Families shall establish a school district within the Department of Children and Families, for the education or assistance of any child or youth who resides in or receives day treatment at any state-operated institution or facility within that department and whose needs require that his education be provided within the institution in which he resides or at which he receives day treatment. The school district shall be known as State of Connecticut-Unified School District #2. The Commissioner of Children and Families shall administer, coordinate and control the operations of the school district and shall be responsible for the overall supervision and direction of all courses and activities of the school district and shall establish such vocational and academic education, research and statistics, training and development services and programs as he considers necessary or advisable in the best interests of the persons benefiting therefrom. The commissioner or his designee shall be the superintendent of said district and shall act in accordance with the applicable provisions of section 10-157.

(b) The superintendent of the school district shall have the power to (1) establish and maintain within the Department of Children and Families such schools of different grades as he may from time to time require and deem necessary; (2) establish and maintain within the department such school libraries as may from time to time be required in connection with the educational courses, services and programs authorized by this section; (3) purchase, receive, hold and convey personal property for school purposes and equip and supply such schools with necessary furniture and other appendages; (4) make agreements and policies for the establishing and conducting of the district's schools and employ and dismiss, in accordance with the applicable provisions of section 10-151, such teachers as are necessary to carry out the intent of this section and to pay their salaries; (5) receive any federal funds or aid made available to the state for such programs and shall be eligible for and may receive any other funds or aid whether private, state or otherwise, to be used for the purposes of this section.

(c) The superintendent of the school district may cooperate with the federal government in carrying out the purposes of any federal law pertaining to the education of students within his school district, and may adopt such methods of administration as are found by the federal government to be necessary, and may comply with such conditions as may be necessary to secure the full benefit of all such federal funds available.

(P.A. 75-539, S. 1–3, 4; P.A. 77-614, S. 302, 610; P.A. 80-26, S. 1, 2; P.A. 83-169, S. 1; P.A. 93-91, S. 1, 2; P.A. 09-205, S. 8; P.A. 14-187, S. 14.)

History: P.A. 77-614 replaced secretary of the state board of education with commissioner of education, effective January 1, 1979; P.A. 80-26 included children or youths receiving day treatment; P.A. 83-169 changed name designation of school district to State of Connecticut-Unified School District #2; Sec. 17-441 transferred to Sec. 17a-37 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 09-205 deleted former Subsec. (d) re annual evaluation and reports, effective July 1, 2009; P.A. 14-187 amended Subsec. (b)(4) by replacing reference to regulations with reference to policies, effective June 11, 2014.

See Sec. 10-15d re applicability of education general statutes to special school district.



Section 17a-38 - (Formerly Sec. 17-441a). Home-based treatment programs.

The Department of Children and Families shall develop or contract for home-based treatment programs designed to provide time-limited, home-based services to families where a child is in imminent danger of being removed from the home and placed in foster care, residential treatment or a psychiatric hospital setting. Such programs shall be designed to prevent the unnecessary separation of children by providing intensive in-home services when an acute crisis threatens the ability of the family to remain together. Intervention may include, but shall not be limited to, intensive family, individual and marriage counseling, training in communication and negotiation skills, training in home maintenance skills, behavioral management training, parent training, child development training, job readiness training, client advocacy and arrangement for other services.

(P.A. 87-383, S. 1, 2; P.A. 90-287, S. 2; P.A. 93-91, S. 1, 2.)

History: P.A. 90-287 deleted reference to two demonstration programs and expanded the types of counseling and training intervention to include marriage counseling and communication, negotiation skills training, home maintenance skills training, child development training and job readiness training; Sec. 17-441a transferred to Sec. 17a-38 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-39 to 17a-41 - Transferred

Transferred to Chapter 164, Part I, Secs. 10-19m to 10-19p, inclusive.



Section 17a-42 - (Formerly Sec. 17-444). Photo-listing service established.

(a) There is established within the Department of Children and Families a photo-listing service which shall include, but need not be limited to, a book and an electronic format containing a photograph and description of each child to be photo-listed. Such book and its electronic format shall be distributed to all child care and child-placing agencies, as such terms are defined in section 45a-707, and to other organizations concerned with adoption. Such photo-listing service shall recruit adoptive families for children who are legally free for adoption under section 45a-725, and have remained in foster care or institutions for a period of thirty days or more, such thirty days to include any period of foster or institutional care immediately preceding the date on which such child was legally free for adoption. Such photo-listing service may recruit prospective adoptive families for children who are not yet legally free for adoption under section 45a-725, provided the court has approved a permanency plan for adoption pursuant to subdivision (4) of subsection (k) of section 46b-129. The Commissioner of Children and Families shall employ under the commissioner's direction and control such persons as the commissioner deems necessary for the effective performance of such photo-listing service.

(b) Under sections 17a-112 and 45a-717, the court may order that a child be photo-listed not later than thirty days after the termination of parental rights as a condition of granting an order of termination of parental rights if the court determines that it is in the best interests of the child. Under subdivision (4) of subsection (k) of section 46b-129, the court may order that a child be photo-listed not later than thirty days after the approval of a permanency plan for adoption if the court determines that it is in the best interest of the child. The court shall not order that a child twelve years of age or older be photo-listed unless the child consents to such photo-listing.

(c) The commissioner shall adopt procedures to implement and maintain the photo-listing service established in this section. Such procedures shall include, but not be limited to, procedures for registration of children with the photo-listing service and format and media selection for presenting photo-listed children to the public. The commissioner shall contract with a nonprofit agency to establish and maintain the photo-listing service in its electronic format.

(P.A. 77-379, S. 1; P.A. 93-91, S. 1, 2; P.A. 00-137, S. 6; P.A. 01-142, S. 9; P.A. 06-102, S. 10; P.A. 14-187, S. 15.)

History: Sec. 17-444 transferred to Sec. 17a-42 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993 (Revisor's note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage); P.A. 00-137 amended Subsec. (a) by adding provisions re electronic format and changing eligibility period from three months to 30 days, added new Subsec. (b) re court-ordered photo-listing of child, redesignated former Subsec. (b) as Subsec. (c) and amended Subsec. (c) by deleting requirement that photo-listing service be within department and adding provisions requiring commissioner, within available appropriations, to establish, maintain and distribute photo-listing service book and to contract for establishment and maintenance of electronic format; P.A. 01-142 amended Subsec. (a) by adding provision permitting photo-listing service to recruit prospective adoptive families for children not free for adoption, provided court has approved permanency plan for adoption, and making technical changes for purposes of gender neutrality and amended Subsec. (b) by adding provision permitting court to order photo-listing of child within 30 days of approval of permanency plan if court determines it is in best interest of child; P.A. 06-102 made technical changes; P.A. 14-187 amended Subsec. (c) by replacing references to regulations with references to procedures, by deleting reference to within available appropriations, by deleting former Subdiv. (1) re establishing, maintaining and distributing photo-listing service book, and by deleting Subdiv. (2) designator, effective June 11, 2014.



Section 17a-43 - (Formerly Sec. 17-444a). Registration with photo-listing service.

(a) Each child legally free for adoption, for whom the photo-listing service may recruit an adoptive family under subsection (a) of section 17a-42, shall, and any other such legally free child may, be registered with the photo-listing service within ten working days of becoming a child for whom such service may recruit an adoptive family. Each such registration shall include a recent photograph and written description of the child. Each such registration shall be reported to the court that ordered termination of parental rights.

(b) All changes in the status of a registered child shall be reported by the child care or child-placing agency to the photo-listing service within five working days after such change has occurred.

(c) Children remaining registered for a period in excess of twelve months shall have their photograph and written description updated within fifteen working days of the expiration of the twelfth month of their registration and every twelve months thereafter.

(d) A child's registration shall be withdrawn when the photo-listing service has been notified in writing that the child has been adopted, has reached his or her fourteenth birthday and will not consent to an adoption plan or has died.

(P.A. 77-379, S. 2; P.A. 00-137, S. 7.)

History: Sec. 17-444a transferred to Sec. 17a-43 in 1991; P.A. 00-137 amended Subsec. (a) to provide that each registration shall be reported to the court that ordered termination of parental rights.



Section 17a-44 - (Formerly Sec. 17-444b). Status of photo-listed children. Referral to national adoption or permanency resource exchanges.

(a) The photo-listing service shall quarterly check the status of photo-listed children for whom inquiries have been received. Periodic checks shall be made by such service to determine the progress toward adoption of such children and the status of those children registered but never photo-listed because of placement in a preadoptive or adoptive home prior to or at the time of registration.

(b) The commissioner shall refer appropriate children to national adoption or permanency resource exchanges when an adoptive family has not been identified within one hundred eighty days of the termination of the parental rights. The commissioner shall establish criteria by which a determination may be made that a referral to national exchanges is not necessary, and the commissioner shall monitor the status of those children not referred.

(P.A. 77-379, S. 3; P.A. 00-137, S. 8; P.A. 01-159, S. 1; P.A. 15-51, S. 5.)

History: Sec. 17-444b transferred to Sec. 17a-44 in 1991; P.A. 00-137 designated existing provisions as Subsec. (a) and added Subsec. (b) re referral of appropriate children to national adoption exchanges; P.A. 01-159 amended Subsec. (a) by changing “semiannually” to “quarterly” and adding “a preadoptive or” before “adoptive home”; P.A. 15-51 amended Subsec. (b) by adding “or permanency resource”.



Section 17a-45 - (Formerly Sec. 17-444c). Referral to photo-listing service.

Any child care or child-placing agency may voluntarily refer any such child to the photo-listing service or, the photo-listing service may determine that the recruitment of an adoptive family through the photo-listing service is appropriate for a child not registered with that service and require the child to be so registered and the child care or child-placing agency shall register that child with the photo-listing service.

(P.A. 77-379, S. 4.)

History: Sec. 17-444c transferred to Sec. 17a-45 in 1991.



Section 17a-46 - (Formerly Sec. 17-444d). Deferral of photo-listing a child.

(a) Deferral of the photo-listing of a child shall be for one or more of the following reasons: (1) The child is in an adoptive placement but is not legally adopted; (2) the child's foster parents or other individuals are now considering adoption; (3) diagnostic study or testing is required to clarify the child's problem and provide an adequate description; (4) the child is currently in a hospital and continuing need for daily professional care will not permit placement in a family setting; or (5) the child is fourteen years of age or older and will not consent to an adoption plan.

(b) Approval of a request to defer photo-listing for any of the reasons specified in subdivision (2) or (3) of subsection (a) of this section shall be valid for a period not to exceed ninety days. There shall be no subsequent deferrals for such reasons.

(P.A. 77-379, S. 5; P.A. 07-217, S. 70.)

History: Sec. 17-444d transferred to Sec. 17a-46 in 1991; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 17a-47 - (Formerly Sec. 17-445). Legal division re child abuse and neglect.

There shall be a legal division which shall consist of attorneys-at-law assigned to the Department of Children and Families, who shall be on the staff and under the supervision of the Commissioner of Children and Families. There shall also be assistant attorneys general on the staff and under the direct supervision of the Attorney General. Such assistant attorneys general shall diligently prosecute petitions of neglect giving priority to petitions which allege child abuse as the grounds of neglect. Such assistant attorneys general and the department shall cooperate in preparation of such cases as shall be necessary to protect the safety and best interest of the child named in the petition.

(P.A. 77-577, S. 1; P.A. 93-91, S. 1, 2; 93-216, S. 5; P.A. 05-246, S. 8.)

History: Sec. 17-445 transferred to Sec. 17a-47 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-216 removed the legal division from the department of children and youth services, removed the reference to three attorneys-at-law, placed the attorneys under the direct supervision of the attorney general and deleted provision which had stated that legal division not to be considered a replacement for, but an addition to, attorney general's staff responsible for prosecuting petitions for neglected, uncared for and dependent children; P.A. 05-246 provided that legal division to consist of attorneys assigned to Department of Children and Families and assistant attorneys general, made conforming changes and added reference to safety of child, effective July 8, 2005.

See Sec. 17a-106 re cooperative efforts to prevent, identify and treat child abuse and neglect.

See Sec. 53a-196a re felony offense of employing minor in obscene performance.

Commissioner or commissioner's designee has express authority to prepare, sign and file petitions for termination of parental rights. 247 C. 1.



Section 17a-48 - (Formerly Sec. 17-445a). Commissioner to take custody of child who is victim of employment in obscene performance.

Section 17a-48 is repealed.

(P.A. 77-577, S. 3; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 38.)



Section 17a-49 - (Formerly Sec. 17-446). Grants for programs to treat and prevent child abuse and neglect and programs for juvenile criminal diversion.

(a) The Commissioner of Children and Families shall, upon application of any public or private organization or agency, make grants, within available appropriations, to develop and maintain programs for the treatment and prevention of child abuse and neglect, including, but not limited to, child protection teams and parent aid programs.

(b) The Commissioner of Children and Families shall, upon application of any public or private organization or agency, make grants, within available appropriations, to develop and maintain programs for juvenile criminal diversion.

(P.A. 79-447, S. 1, 3; P.A. 82-295, S. 1, 2; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 1.)

History: P.A. 82-295 added Subsec. (b) authorizing commissioner, effective July 1, 1982, to make grants to develop and maintain juvenile criminal diversion programs; Sec. 17-446 transferred to Sec. 17a-49 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 amended Subsec. (a) by deleting a provision prohibiting a grant from providing more than 75% of the total cost of any program.

See Sec. 17a-101 re protection of children from abuse.



Section 17a-50 - Transferred

Transferred to Chapter 319rr, Sec. 17b-751.



Section 17a-50a - Transferred

Transferred to Chapter 319rr, Sec. 17b-751a.



Section 17a-51 - (Formerly Sec. 17-447). Plan for the reduction of the number of children receiving foster care assistance.

Section 17a-51 is repealed.

(P.A. 82-219; P.A. 93-216, S. 8.)



Section 17a-52 - Youth Suicide Advisory Board established. Composition.

(a) There is established a Youth Suicide Advisory Board, within the Department of Children and Families, which shall be a coordinating source for youth suicide prevention. The board shall consist of twenty members, which shall include one psychiatrist licensed to practice medicine in this state, one psychologist licensed in this state, one representative of a local or regional board of education, one high school teacher, one high school student, one college or university faculty member, one college or university student and one parent, all appointed by the Commissioner of Children and Families, one representative of the Department of Public Health appointed by the Commissioner of Public Health, one representative of the state Department of Education appointed by the Commissioner of Education and one representative of the Board of Regents for Higher Education appointed by the president of the Board of Regents for Higher Education. The balance of the board shall be comprised of persons with expertise in the mental health of children or mental health issues with a focus on suicide prevention and shall be appointed by the Commissioner of Children and Families. Members of the board shall serve for two-year terms, without compensation. Any member who fails to attend three consecutive meetings or fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the board. The Commissioner of Children and Families shall be a nonvoting, ex-officio member of the board. The board shall elect a chairman, and a vice-chairman to act in the chairman’s absence.

(b) The board shall: (1) Increase public awareness of the existence of youth suicide and means of prevention; (2) make recommendations to the commissioner for the development of state-wide training in the prevention of youth suicide; (3) develop a strategic youth suicide prevention plan; (4) recommend interagency policies and procedures for the coordination of services for youths and families in the area of suicide prevention; (5) make recommendations for the establishment and implementation of suicide prevention procedures in schools and communities; (6) establish a coordinated system for the utilization of data for the prevention of youth suicide; (7) make recommendations concerning the integration of suicide prevention and intervention strategies into other youth-focused prevention and intervention programs; and (8) periodically offer, within available appropriations, youth suicide prevention training for health care providers, school employees and other persons who provide services to children, young adults and families.

(P.A. 89-191, S. 1; P.A. 93-91, S. 1, 2; 93-381, S. 14, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-196, S. 120; P.A. 11-48, S. 285; P.A. 15-242, S. 52.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-196 made a technical change in Subsec. (b)(4), effective June 7, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 15-242 amended Subsec. (b) by adding Subdiv. (8) re youth suicide prevention training.



Section 17a-53 - Training manual for youth suicide prevention programs.

The Department of Children and Families shall develop, within available resources, a training manual for youth suicide prevention programs.

(P.A. 89-191, S. 4; P.A. 93-91, S. 1, 2.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-54 - Parent education and support centers.

The Department of Children and Families shall establish, within available appropriations, community-based, multiservice parent education and support centers. The goal of each center shall be to improve parenting and enhance family functioning in order to provide children and youths increased opportunities for positive development. Each center shall provide: (1) Parent education and training services; (2) parent support services; (3) information about and coordination of other community services; (4) consultation services; and (5) coordination of child care and transportation services to facilitate participation in the center's programs. Each center shall conduct outreach programs and shall be accessible with respect to schedule and location.

(P.A. 90-287, S. 3; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 121.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-54a - Support for families with children with serious, chronic medical conditions.

Section 17a-54a is repealed, effective July 1, 2013.

(May Sp. Sess. P.A. 04-1, S. 41; P.A. 07-73, S. 2(b); P.A. 13-234, S. 155.)



Section 17a-55 - Awarding of grants to community service programs based upon effectiveness.

The Commissioner of Children and Families shall implement a system of awarding grants to community service programs whereby such programs are funded proportionate to their effectiveness in treating clients of the department. The evaluation of a program shall be based on (1) an analysis of program outcomes; (2) an assessment of regional needs for treatment services; and (3) the availability of the program to clients of the department. The Department of Children and Families shall collect, maintain and analyze the data to be used in the evaluation process on an ongoing basis. The commissioner shall impose a probationary period on a program found to be ineffective and shall propose requirements for the improvement of such a program. The commissioner shall determine the length of the probationary period and shall cease to fund a program which has not met the proposed requirements for improvement within such period.

(P.A. 91-268, S. 2, 4; P.A. 93-91, S. 1, 2; P.A. 05-246, S. 9; P.A. 11-105, S. 10.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 05-246 amended Subdiv. (2) to delete “regional” and add provision re assessment of needs for treatment services in each service delivery area, effective July 8, 2005; P.A. 11-105 amended Subdiv. (2) by deleting reference to “service delivery area” and adding reference to “regional” needs for services, effective July 1, 2011.



Section 17a-56 - Transferred

Transferred to Chapter 319rr, Sec. 17b-751b.



Section 17a-56a - Transferred

Transferred to Chapter 319rr, Sec. 17b-751c.



Section 17a-57 - Designation of emergency room nursing staff to take physical custody of infant voluntarily surrendered.

Each hospital operating an emergency room shall designate all members of the emergency room nursing staff as employees authorized to take physical custody of an infant pursuant to section 17a-58. There shall be a designated employee on duty at each hospital emergency room during regular business hours. There shall be a designated place inside such hospital emergency room where physical custody may be taken.

(P.A. 00-207, S. 1.)



Section 17a-58 - Physical custody of infant upon voluntary surrender by parent or agent. Mother’s surrender of custody of infant in hospital. Medical history. Identification bracelet.

(a) An employee designated pursuant to section 17a-57 shall take physical custody of any infant thirty days or younger if the parent or lawful agent of the parent voluntarily surrenders physical custody of the infant to such designated employee unless the parent or agent clearly expresses an intent to return for the infant.

(b) If the mother of an infant wishes to voluntarily surrender physical custody of the infant while the mother is in the hospital to give birth to the infant, the mother shall provide notice that she wishes to surrender physical custody of the infant, in writing, on a form prescribed by the Commissioner of Children and Families, and deliver such notice to any health care provider who is licensed by the Department of Public Health and who provides health care services on behalf of the hospital. Upon receipt of such notice, such health care provider shall notify the designated employee pursuant to section 17a-57, who shall immediately take physical custody of the infant. The hospital shall retain the written notice provided by the mother in a file separate from the mother’s medical records. No hospital employee or health care provider shall disclose the contents of the written notice, including the name of the mother, to the Department of Children and Families or any person or organization without the mother’s permission.

(c) The designated employee may request the parent or agent to provide (1) the name of the parent or agent, (2) information on the medical history of the infant and parents, and (3) the infant’s name and date of birth if the infant’s birth has been registered in the state vital records system prior to the surrender of the infant. Notwithstanding such a request from the designated employee, the parent or agent is not required to provide such name or information. The designated employee may provide the parent or agent with a numbered identification bracelet to link the parent or agent to the infant. The bracelet shall be used for identification only and shall not be construed to authorize the person who possesses the bracelet to take custody of the infant on demand. The designated employee shall provide the parent or agent with a pamphlet describing the process established under sections 17a-57 to 17a-60, inclusive, and sections 17a-61, 53-21 and 53-23.

(P.A. 00-207, S. 2; P.A. 10-161, S. 3; June Sp. Sess. P.A. 10-1, S. 64; P.A. 15-242, S. 46.)

History: P.A. 10-161 added new Subsec. (b) re procedure for mother in hospital to surrender an infant, redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding provision allowing designated employee to request infant’s name and date of birth and specifying that, notwithstanding the request, parent or agent is not required to provide information, effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (b) to require health care provider, rather than hospital employee, to notify designated employee upon receipt of notice, prohibit health care provider from disclosing contents of written notice, and make a technical change, effective July 1, 2010; P.A. 15-242 amended Subsec. (c) by replacing “17a-57 to 17a-61, inclusive,” with “17a-57 to 17a-60, inclusive, and sections 17a-61”, effective July 1, 2015.



Section 17a-59 - Notification of custody. Assumption of care and control by commissioner.

(a) Not more than twenty-four hours after taking physical custody of the infant the employee designated pursuant to section 17a-57 shall notify, in accordance with the provisions of sections 17a-101a to 17a-101d, inclusive, the Department of Children and Families of such custody.

(b) The Commissioner of Children and Families shall assume the care and control of the infant immediately upon receipt of notice under subsection (a) of this section. Any infant in the care and control of the commissioner under the provisions of this section shall be considered to be in the custody of the department and the department shall take any action authorized under state law to achieve safety and permanency for the infant, including institution of legal proceedings for guardianship or termination of parental rights. The department shall provide notification of such legal proceedings to any parent of an infant when the identity of the parent is known to the department.

(P.A. 00-207, S. 3; P.A. 10-161, S. 1.)

History: P.A. 10-161 amended Subsec. (a) by replacing “designated employee” with “employee designated pursuant to section 17a-57”, amended Subsec. (b) by adding provisions specifying that department may institute legal proceedings and requiring department to provide notice of such proceedings and by repositioning provision from former Subsec. (c) re infant in care and control of commissioner considered to be in custody of department, and deleted said former Subsec. (c), effective July 1, 2010.



Section 17a-60 - Reunification of parent with infant. Confidentiality of information provided designated employee.

(a) If a person claiming to be a parent or agent of an infant surrendered to a designated employee under section 17a-58 submits a request to the Commissioner of Children and Families for reunification with the infant, the commissioner may identify, contact and investigate such person or agent to determine if such reunification is appropriate or if the parental rights of the parent should be terminated.

(b) Information concerning a parent or agent, or an infant surrendered to a designated employee, shall not be disclosed by the designated employee, if so requested by the parent or agent, except that notwithstanding any provision of the general statutes, such employee shall (1) provide to the Commissioner of Children and Families all medical history information provided by the parent, and (2) provide to the Commissioner of Public Health, the name and date of birth of the infant if the infant's birth has been registered in the state vital records system prior to the surrender of the infant, for the sole purpose of sealing the infant's original birth record. The infant's name and date of birth shall not be disclosed on the report of a foundling child described in section 7-59.

(c) Possession of a bracelet linking the parent or agent to an infant surrendered to a designated employee if parental rights have not been terminated creates a presumption the parent or agent has standing to participate in a custody hearing for the infant under chapter 319a but does not create a presumption of maternity, paternity or custody.

(P.A. 00-207, S. 4; P.A. 10-161, S. 2.)

History: P.A. 10-161 replaced “left with” with “surrendered to” throughout, amended Subsec. (b) by replacing provision re confidential information with provision specifying that information is not to be disclosed to parent or agent of surrendered infant, designating existing exception re information provided to Commissioner of Children and Families as Subdiv. (1), adding Subdiv. (2) requiring information to be provided to Commissioner of Public Health and adding provision prohibiting disclosure of certain information on report of foundling child and amended Subsec. (c) by replacing “person” with “agent” and making a technical change, effective July 1, 2010.



Section 17a-60a - Birth parent contact preference and health history forms. Access by adopted persons and certain other persons.

(a) Upon the request of a birth parent, the Department of Children and Families shall make available to him or her a contact preference form on which the birth parent may state a preference regarding contact by the person whose birth is recorded on a certificate of birth that may be made available in accordance with section 7-53 to an adopted person when such person is eighteen years of age or older or to such adopted person's adult child or grandchild. Upon such request, the department shall also provide the birth parent with a form on which to record his or her health history pursuant to subdivision (10) of subsection (a) of section 45a-746.

(b) The contact preference form shall provide the birth parent with the following options from which the birth parent shall select one:

(1) I would like to be contacted.

(2) I would like to be contacted, but only through an intermediary, as designated by the birth parent.

(3) I do not want to be contacted.

(c) When the department receives a completed contact preference form or completed health history form from a birth parent, the department shall maintain such form in a confidential file and shall provide copies only to the adopted person who is eighteen years of age or older or such adopted person's adult child or grandchild, upon request. A completed contact preference form shall not be considered a public record for the purposes of section 1-210.

(P.A. 14-133, S. 3.)

History: P.A. 14-133 effective July 1, 2015.



Section 17a-61 - Public information program.

The Department of Children and Families, in consultation with the Attorney General, shall prepare a public information program about the process established under this section and sections 17a-57 to 17a-60, inclusive, 53-21 and 53-23. Such program shall include distribution to mothers and agents of a pamphlet that has the following information: (1) An explanation of the process established by this section and sections 17a-57 to 17a-60, inclusive; (2) the legal ramifications and protections for the mother or agent; (3) what will happen to the infant; (4) how to contact the Department of Children and Families with questions and the procedures for reunification; (5) the timelines involved in termination of parental rights and adoption; and (6) any other relevant information.

(P.A. 00-207, S. 5; P.A. 15-242, S. 47.)

History: P.A. 15-242 replaced “17a-57 to 17a-61” with “17a-57 to 17a-60” and made technical changes, effective July 1, 2015.



Section 17a-61a - Accreditation of Department of Children and Families by Council on Accreditation.

The Commissioner of Children and Families shall apply, within a reasonable time, for accreditation of the Department of Children and Families by the Council on Accreditation. The commissioner shall comply with all procedural and administrative requirements of said council and after obtaining accreditation shall apply for renewal when such renewal is due.

(P.A. 05-246, S. 16.)

History: P.A. 05-246 effective July 1, 2005.



Section 17a-62 - Commissioner of Children and Families to monitor certain at-risk children and youth. Annual report to General Assembly.

On or before February 1, 2010, and annually thereafter, the Commissioner of Children and Families shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children. The report shall include the following information, for the preceding calendar year, for children and youth in the custody of the Department of Children and Families: (1) The number and age of such children and youth who are living in a psychiatric hospital or out-of-state residential treatment center, the average length of stay for such children and youth, the number of children and youth who have overstayed their estimated placement time in such placements and an analysis of the reasons for the placements out of state and overstays; (2) the number and age of such children and youth who are runaways or homeless, including (A) the number of episodes of unauthorized absence from the department's care for one full day or more; (B) the total number of children and youth involved in such episodes and, of that number, (i) the number of children and youth having one such episode, (ii) the number of children and youth having two such episodes, (iii) the number of children and youth having three such episodes, and (iv) the number of children and youth having more than three such episodes; (C) the average number of children and youth who, without authorization, are absent from the department's care each day; (D) the number of children and youth having an episode of unauthorized absence from the department's care according to age group as follows: Those (i) under six years of age, (ii) six to nine years of age, (iii) ten to twelve years of age, (iv) thirteen to fifteen years of age, and (v) sixteen or seventeen years of age; (E) the number of days of unauthorized absence from the department's care according to the period of time absent as follows: (i) Less than two days, (ii) three to seven days, (iii) eight to fourteen days, (iv) fifteen to thirty days, (v) thirty-one to sixty days, (vi) sixty-one to one hundred twenty days, (vii) one hundred twenty-one to one hundred eighty days, and (viii) more than one hundred eighty days; (F) an analysis of the trends relating to runaways and homelessness; and (G) a description of the strategies employed and policies implemented by the department to address runaways and homelessness and to reduce the number and duration of episodes of absence from the department's care; (3) the number and age of children and youth who have a permanency plan of another planned permanency living arrangement and an analysis of the trends relating to permanency plans; and (4) the number and age of children and youth who have refused services offered by the department and an analysis of the trends relating to participation in services. The commissioner shall conduct case and service reviews for each child in the groups described in subdivisions (1) to (4), inclusive, of this section.

(P.A. 09-96, S. 1; P.A. 11-240, S. 4; P.A. 14-122, S. 27; P.A. 16-28, S. 6.)

History: P.A. 09-96 effective July 1, 2009; P.A. 11-240 amended Subdiv. (2) by replacing provision re number of days with Subparas. (A) to (E) and (G) re specific information to be included in report re runaway and homeless children and youth, effective July 1, 2011; P.A. 14-122 made a technical change; P.A. 16-28 deleted reference to human services committee, effective May 17, 2016.



Section 17a-62a - *(See end of section for amended version and effective date.) Homeless youth program.

(a) As used in this section:

(1) “Homeless youth” means a person under twenty-one years of age who is without shelter where appropriate care and supervision are available and who lacks a fixed, regular and adequate nighttime residence, including a youth under the age of eighteen whose parent or legal guardian is unable or unwilling to provide shelter and appropriate care;

(2) “Fixed, regular and adequate nighttime residence” means a dwelling at which a person resides on a regular basis that adequately provides safe shelter, but does not include (A) a publicly or privately operated institutional shelter designed to provide temporary living accommodations; (B) transitional housing; (C) a temporary placement with a peer, friend or family member who has not offered a permanent residence, residential lease or temporary lodging for more than thirty days; or (D) a public or private place not designed for or ordinarily used as a regular sleeping place by human beings; and

(3) “Aftercare services” means continued counseling, guidance or support for not more than six months following the provision of services.

(b) The Department of Children and Families, within available appropriations, shall establish a program that provides one or more of the following services for homeless youth: Public outreach, respite housing, and transitional living services for homeless youth and youth at risk of homelessness. The department may enter into a contract with nonprofit organizations or municipalities to implement this section. Such program may have the following components:

(1) A public outreach and drop-in component that provides youth drop-in centers with walk-in access to crisis intervention and ongoing supportive services, including one-to-one case management services on a self-referral basis and public outreach that locates, contacts and provides information, referrals and services to homeless youth and youth at risk of homelessness. Such component may include, but need not be limited to, information, referrals and services for (A) family reunification services, conflict resolution or mediation counseling; (B) respite housing, case management aimed at obtaining food, clothing, medical care or mental health counseling, counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases, HIV and pregnancy, and referrals to agencies that provide support services to homeless youth and youth at risk of homelessness; (C) education, employment and independent living skills; (D) aftercare services; and (E) specialized services for highly vulnerable homeless youth, including teen parents, sexually exploited youth and youth with mental illness or developmental disabilities;

(2) A respite housing component that provides homeless youth with referrals and walk-in access to respite care on an emergency basis that includes voluntary housing, with private shower facilities, beds and at least one meal each day, and assistance with reunification with family or a legal guardian when required or appropriate. Services provided at respite housing may include, but need not be limited to, (A) family reunification services or referral to safe housing; (B) individual, family and group counseling; (C) assistance in obtaining clothing; (D) access to medical and dental care and mental health counseling; (E) education and employment services; (F) recreational activities; (G) case management, advocacy and referral services; (H) independent living skills training; and (I) aftercare services and transportation; and

(3) A transitional living component that (A) assists homeless youth in finding and maintaining safe housing, and (B) includes rental assistance and related supportive services. Such component may include, but need not be limited to, (i) educational assessment and referral to educational programs; (ii) career planning, employment, job skills training and independent living skills training; (iii) job placement; (iv) budgeting and money management; (v) assistance in securing housing appropriate to needs and income; (vi) counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases and pregnancy, referral for medical services or chemical dependency treatment; and (vii) parenting skills, self-sufficiency support services or life skills training and aftercare services.

(c) On or before February 1, 2012, and annually thereafter, the Commissioner of Children and Families shall submit a report regarding the program established under subsection (b) of this section, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children. The report shall include recommendations for any changes to the program to ensure that the best available services are being delivered to homeless youth and youth at risk of homelessness. The report shall include key outcome indicators and measures and shall set benchmarks for evaluating progress in accomplishing the purposes of subsection (b) of this section.

(P.A. 10-179, S. 28, 30; P.A. 11-25, S. 3; P.A. 14-122, S. 28.)

*Note: On and after July 1, 2017, this section, as amended by section 418 of public act 15-5 of the June special session, is to read as follows:

“Sec. 17a-62a. Homeless youth program. (a) As used in this section:

(1) “Homeless youth” means a person twenty-three years of age or younger who is without shelter where appropriate care and supervision are available and who lacks a fixed, regular and adequate nighttime residence, including a youth under the age of eighteen whose parent or legal guardian is unable or unwilling to provide shelter and appropriate care;

(2) “Fixed, regular and adequate nighttime residence” means a dwelling at which a person resides on a regular basis that adequately provides safe shelter, but does not include (A) a publicly or privately operated institutional shelter designed to provide temporary living accommodations; (B) transitional housing; (C) a temporary placement with a peer, friend or family member who has not offered a permanent residence, residential lease or temporary lodging for more than thirty days; or (D) a public or private place not designed for or ordinarily used as a regular sleeping place by human beings; and

(3) “Aftercare services” means continued counseling, guidance or support for not more than six months following the provision of services.

(b) The Department of Housing, in collaboration with the Department of Children and Families, within available appropriations, shall establish a program that provides one or more of the following services for homeless youth: Public outreach, respite housing, and transitional living services for homeless youth and youth at risk of homelessness. The Department of Housing may enter into a contract with nonprofit organizations or municipalities to implement this section. Such program may have the following components:

(1) A public outreach and drop-in component that provides youth drop-in centers with walk-in access to crisis intervention and ongoing supportive services, including one-to-one case management services on a self-referral basis and public outreach that locates, contacts and provides information, referrals and services to homeless youth and youth at risk of homelessness. Such component may include, but need not be limited to, information, referrals and services for (A) family reunification services, conflict resolution or mediation counseling; (B) respite housing, case management aimed at obtaining food, clothing, medical care or mental health counseling, counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases, HIV and pregnancy, and referrals to agencies that provide support services to homeless youth and youth at risk of homelessness; (C) education, employment and independent living skills; (D) aftercare services; and (E) specialized services for highly vulnerable homeless youth, including teen parents, sexually exploited youth and youth with mental illness or developmental disabilities;

(2) A respite housing component that provides homeless youth with referrals and walk-in access to respite care on an emergency basis that includes voluntary housing, with private shower facilities, beds and at least one meal each day, and assistance with reunification with family or a legal guardian when required or appropriate. Services provided at respite housing may include, but need not be limited to, (A) family reunification services or referral to safe housing; (B) individual, family and group counseling; (C) assistance in obtaining clothing; (D) access to medical and dental care and mental health counseling; (E) education and employment services; (F) recreational activities; (G) case management, advocacy and referral services; (H) independent living skills training; and (I) aftercare services and transportation; and

(3) A transitional living component that (A) assists homeless youth in finding and maintaining safe housing, and (B) includes rental assistance and related supportive services. Such component may include, but need not be limited to, (i) educational assessment and referral to educational programs; (ii) career planning, employment, job skills training and independent living skills training; (iii) job placement; (iv) budgeting and money management; (v) assistance in securing housing appropriate to needs and income; (vi) counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases and pregnancy, referral for medical services or chemical dependency treatment; and (vii) parenting skills, self-sufficiency support services or life skills training and aftercare services.

(c) On or before February 1, 2018, and annually thereafter, the Commissioners of Housing and Children and Families shall submit a report regarding the program established under subsection (b) of this section, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to housing and children. The report shall include recommendations for any changes to the program to ensure that the best available services are being delivered to homeless youth and youth at risk of homelessness. The report shall include key outcome indicators and measures and shall set benchmarks for evaluating progress in accomplishing the purposes of subsection (b) of this section.”

(P.A. 10-179, S. 28, 30; P.A. 11-25, S. 3; P.A. 14-122, S. 28; June Sp. Sess. P.A. 15-5, S. 418.)

History: (Revisor’s note: In codifying P.A. 10-179, S. 30, a reference to “section 1 of this act” was deemed by the Revisors to be a reference to “section 28 of this act” and therefore cited as “subsection (b) of this section” in Subsec. (c)); P.A. 11-25 made technical changes in Subsec. (a)(1) and (2) and Subsec. (b); P.A. 14-122 made a technical change in Subsec. (c); June Sp. Sess. P.A. 15-5 amended Subsec. (a)(1) by redefining “homeless youth”, amended Subsec. (b) by replacing “Department of Children and Families” with “Department of Housing, in collaboration with the Department of Children and Families” and replacing “department” with “Department of Housing” and amended Subsec. (c) by replacing “2012” with “2018”, replacing “Commissioner of Children and Families” with “Commissioners of Housing and Children and Families” and adding reference to housing committee, effective July 1, 2017.



Section 17a-62b - Services for homeless children and youth.

A public or private agency serving children and youth may provide services to a homeless child or youth, as defined in 42 USC 11434a, unless the parent or guardian does not consent to such services or withdraws such consent. Such agency shall make all reasonable efforts to contact the parent or guardian for consent and shall be immune from liability, civil or criminal, which might otherwise be incurred or imposed, provided the agency provided such services in good faith and not negligently.

(P.A. 10-179, S. 29.)



Section 17a-63 - Internal departmental and administrative case reviews. Results. Department-wide deficiencies. Annual report to General Assembly.

The Commissioner of Children and Families shall submit, in accordance with the provisions of section 11-4a and within available appropriations, an annual report to the joint standing committee of the General Assembly having cognizance of matters relating to children regarding (1) the results of Connecticut comprehensive objective reviews conducted by the Department of Children and Families, including any recommendations contained in such reviews and any steps taken by the department to implement such recommendations; (2) the aggregate data from each administrative case review, including any information regarding the strengths and deficiencies of the department's case review process; and (3) any steps the department is taking to address department-wide deficiencies.

(P.A. 09-194, S. 1; P.A. 14-122, S. 29.)

History: P.A. 14-122 made a technical change.

See Sec. 17a-6c re report to General Assembly concerning youths in care and custody of Department of Children and Families.



Section 17a-63a - Private service provider. Contract with Department of Children and Families. Measurable outcomes. Annual report to General Assembly.

The Commissioner of Children and Families shall (1) determine measurable outcomes for each type of service provided by a private provider pursuant to such provider's contract with the Department of Children and Families; (2) incorporate such outcomes into the department's contract with each such provider; and (3) include achievement of such outcomes and other quality indicators in annual evaluations of each such provider. The department shall, annually, submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children on the department's progress in implementing such steps, including (A) the number of service types with outcomes, (B) the types of outcomes, (C) the incorporation of such outcomes into contracts, and (D) the application of outcome information into quality improvement.

(P.A. 09-194, S. 2; P.A. 16-28, S. 7.)

History: P.A. 16-28 replaced “human services” with “children” in provision re report, effective May 17, 2016.



Section 17a-64 - Raise the Grade pilot program.

(a) The Department of Children and Families, in consultation with the Department of Education, shall establish the Raise the Grade pilot program, to be implemented in the cities of Hartford, Bridgeport and New Haven for a two-year period beginning July 1, 2013, to increase the academic achievement of children and youth who live in the custody of the Department of Children and Families or who are being served by the Court Support Services Division in said cities.

(b) The program shall use full-time coordinators to (1) assist with the identification of children or youth who are performing below grade level and are (A) in state custody, or (B) under juvenile justice supervision, and (2) develop plans, in collaboration with the child's or youth's legal guardian, educational surrogate or advocate, to improve the child's academic performance. Coordinators shall help facilitate the prompt transfer and review of educational records and report to the Department of Children and Families and the educational surrogate critical educational information, including, but not limited to, (i) progress monitoring, (ii) absenteeism, and (iii) discipline. Coordinators shall also help to support educational stability for children as described in section 17a-16a.

(c) Upon the conclusion of the pilot program, the Department of Children and Families, in coordination with the Court Support Services Division and the State Department of Education, shall report to the achievement gap task force the number and educational profile of children served by the program and the impact on their educational performance, including on (1) achievement, (2) absenteeism, and (3) adverse disciplinary measures.

(P.A. 13-234, S. 123.)

History: P.A. 13-234 effective July 1, 2013.



Section 17a-65 - Academic progress reports. Case plan requirements. Plan re ability of facilities and school programs to meet academic and related service needs. Review of educational files.

(a) The Departments of Education and Children and Families shall be required to annually track the academic progress of each child and youth in state custody, from prekindergarteners through those in twelfth grade, and submit a report on such progress to the achievement gap task force established pursuant to section 10-16mm. The Court Support Services Division of the Judicial Branch, in collaboration with the Department of Education, shall create an annual aggregate report on the academic progress of youth in its custody.

(b) For each child or youth who is in state custody pursuant to sections 17a-101 and 46b-129, the Department of Children and Families shall include a description of the child's or youth's educational status and academic progress in his or her case plan, as defined in section 17a-15. Such description shall include information regarding the child's or youth's current levels of educational performance, including absenteeism and grade level performance, and what supports or services will or are being provided to improve academic performance. For children and youth who are committed to Department of Children and Families' custody pursuant to section 46b-129, the educational status information shall be included in reports to the Juvenile Court and shall be reviewed by the court when decisions are made regarding the child's or youth's care.

(c) Each youth who is in a secure facility run or contracted for by the Court Support Services Division shall have a case plan that describes the youth's educational needs and grade-level performance and identifies what supports or services will or are being provided to support academic performance.

(d) The Department of Children and Families and Court Support Services Division shall develop a plan to ensure that all facilities and school programs run or contracted for by the department and the division are able to meet the academic and related service needs of enrolled children and youth. The plan shall ensure the ability to provide for (1) the development of effective practices for acquiring and reviewing students' educational records, including assessment of enrolled youth's present levels of academic performance; (2) the youth's identified educational and related service needs; (3) appropriate and ongoing professional development on providing educational and related services to abused, neglected and juvenile justice-involved youth; (4) research-based instruction and standards-based core curriculum for all enrolled youth; and (5) administrative review of all programs run or contracted for by the department or division. Such plan shall be finalized by July 1, 2014, and submitted to the achievement gap task force established pursuant to section 10-16mm.

(e) The superintendent of each school district that is providing education to a child or youth who is committed to the Department of Children and Families' custody pursuant to sections 17a-101 and 46b-129 shall provide (1) the department, (2) a foster parent of such child or youth, and (3) the attorney for such child or youth, a description of the child's or youth's educational status and academic progress that is substantially similar to the description provided to the parent or legal guardian of a child or youth who is not committed to the Department of Children and Families' custody. Such description shall include, but not be limited to, information regarding the child's or youth's current levels of educational performance, including absenteeism and grade level performance, test results, report cards, individual success plans and discipline reports.

(f) The Department of Children and Families and Court Support Services Division shall promptly review the educational files of any child or youth upon his or her entry into any facility or school program run or contracted for by the department or the division to determine if such child or youth may be eligible for special education pursuant to sections 10-76a to 10-76h, inclusive.

(P.A. 13-234, S. 124; P.A. 14-99, S. 1.)

History: P.A. 13-234 effective July 1, 2013; P.A. 14-99 added Subsec. (e) re provision of description of child's or youth's educational status and academic progress and Subsec. (f) re review of educational files and made technical changes.



Section 17a-75 - (Formerly Sec. 17-205b). Definitions.

For the purposes of sections 17a-75 to 17a-83, inclusive, the following terms shall have the following meanings: “Business day” means Monday through Friday except when a legal holiday falls thereon; “child” means any person less than sixteen years of age; “court” means the Superior Court-Juvenile Matters or the Court of Probate, unless either court is specifically stated; “hospital for mental illness of children” means any hospital, that provides, in whole or in part, diagnostic or treatment services for mental disorders of children, but shall not include any correctional institution of this state; “mental disorder” means a mental or emotional condition that has substantial adverse effects on a child's ability to function so as to jeopardize his or her health, safety or welfare or that of others, and specifically excludes intellectual disability; “parent” means parent or legal guardian, including any guardian appointed under the provisions of subsection (i) of section 46b-129 or sections 45a-132, 45a-593 to 45a-597, inclusive, 45a-603 to 45a-622, inclusive, 45a-629 to 45a-638, inclusive, 45a-707 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-737, inclusive, or 45a-743 to 45a-756, inclusive.

(P.A. 79-511, S. 1; P.A. 81-247, S. 5, 7; 81-472, S. 32, 159; P.A. 98-241, S. 10; P.A. 13-139, S. 19.)

History: P.A. 81-247 eliminated surrogate parents from the definition of “parent” for purposes of commitment of mentally ill children; P.A. 81-472 deleted reference to defined terms' applicability to Sec. 17-184; Sec. 17-205b transferred to Sec. 17a-75 in 1991; P.A. 98-241 corrected reference by changing Subsec. (d) to Subsec. (i) of Sec. 46b-129; P.A. 13-139 substituted “intellectual disability” for “mental retardation” and made technical changes.



Section 17a-76 - (Formerly Sec. 17a-205c). Application for commitment of mentally ill child. Jurisdiction. Transfer to Superior Court. Appointment of counsel. Three-judge court, powers.

(a) An application for commitment of a mentally ill child to a hospital for mental illness shall be filed in the Probate Court in the district in which such child resides, or when his or her place of residence is out of state or unknown, the district in which he or she may be at the time of filing the application, except in cases where it is otherwise expressly provided by law. In any case in which the child is hospitalized under sections 17a-75 to 17a-83, inclusive, and an application for the commitment of such child is filed in accordance with the provisions of sections 17a-75 to 17a-83, inclusive, the jurisdiction shall be vested in the Probate Court for the district in which the hospital where such child is a patient is located. In the event that an application has previously been filed in another Probate Court with respect to the same confinement, no further action shall be taken on such previous application. Notwithstanding the provisions of section 45a-7, if the child is confined to a hospital outside the district of the Probate Court in which the application for the child’s commitment was made, the probate judge from the district where the application was filed shall have jurisdiction to hold the hearing on such commitment at the hospital where such child is hospitalized. The court shall exercise jurisdiction only upon written application alleging that such child suffers from a mental disorder and is in need of treatment. Such application may be filed by any person, and shall include the name and address of the hospital for mental illness to which the child’s commitment is being sought and shall include the name, address and telephone number of any attorney appointed for the child by the Superior Court pursuant to section 46b-129.

(b) Any application for commitment of any child under sections 17a-75 to 17a-83, inclusive, shall be transferred from the Probate Court where it has been filed to the superior court of appropriate venue upon motion of any legal party except the petitioner.

(c) The motion for such transfer shall be filed with the Probate Court prior to the beginning of any hearing on the merits. The moving party shall send copies of such motion to all parties of record. The court shall grant such motion the next business day after its receipt by the court. Immediately upon granting the motion, the clerk of the court shall transmit by certified mail the original file and papers to the superior court having jurisdiction. All parties to the proceeding shall be notified of the date on which the file and papers were transferred.

(d) The Probate Court shall appoint an attorney for such child from the panel of attorneys established by subsection (b) of section 17a-498 on the next business day after receipt of the application, and as soon as reasonably possible shall appoint physicians as required under section 17a-77, which appointments shall remain in full force and effect notwithstanding the fact that the matter has been transferred to the Superior Court.

(e) On any matter not transferred to the Superior Court in accordance with this section, upon the motion of the child for whom application has been made, or his or her counsel, or the probate judge having jurisdiction over such application, filed not later than three days prior to any hearing scheduled on such application, the Probate Court Administrator shall appoint a three-judge court from among the several probate judges to hear such application. The judge of the Probate Court having jurisdiction over such application under the provisions of this section shall be a member, provided such judge may disqualify himself or herself in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall have all the powers and duties set forth under sections 17a-75 to 17a-83, inclusive, and shall be subject to all of the provisions of law as if it were a single-judge court. No such child shall be involuntarily hospitalized without the vote of at least two of the three judges convened under the provisions of this section. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the Probate Court having jurisdiction over the matter.

(P.A. 79-511, S. 2; P.A. 81-472, S. 33, 34, 159; P.A. 01-142, S. 4; P.A. 15-217, S. 1.)

History: P.A. 81-472 removed Sec. 17-184 from the scope of Subsecs. (a), (b) and (e) of this section; Sec. 17-205c transferred to Sec. 17a-76 in 1991; P.A. 01-142 amended Subsec. (a) by requiring application to include name, address and telephone number of any attorney appointed for the child by Superior Court pursuant to Sec. 46b-129 and making a technical change for purposes of gender neutrality; P.A. 15-217 amended Subsec. (e) by deleting provision re appointment of judge who is an attorney admitted to practice in the state and made technical changes.



Section 17a-77 - (Formerly Sec. 17-205d). Hearing. Notice to child, parents, guardian. Availability of records. Physicians, appointment; certificate; report. Right of child to be at hearing. Order for commitment. Transfer to other institutions. Recommitment.

(a) Upon receipt of such application, the court shall assign a time for the hearing, not later than ten business days after such receipt, unless such application has been transferred in accordance with section 17a-76, in which event such hearing shall be held by the Superior Court within ten business days of receipt of such application. The court hearing the matter shall further assign a place for hearing such application and shall cause reasonable notice thereof to be given to the child, his or her parents and the hospital for mental illness named in such application and to such relatives and others as it deems advisable. The notice shall inform the child (1) that he or she has a right to be present at the hearing; (2) that he or she has a right to present evidence and to cross-examine witnesses testifying at any hearing upon such application; (3) that the court has appointed an attorney to represent him or her, and the name, address and telephone number of such attorney. Counsel appointed to represent such child shall also be appointed guardian ad litem for such child unless the court deems it appropriate to appoint a separate guardian ad litem. The fees for counsel appointed to represent the child shall be paid by the parents or guardian or the estate of such child. The notice to the child's parents or legal guardian shall inform them that (A) they have the right to be present at the hearing; (B) they have the right to present evidence and to cross-examine witnesses testifying at the hearing upon such application; and (C) they may be represented by an attorney and if they cannot afford an attorney, that the court shall appoint an attorney to represent them. The notice to the hospital for mental illness of children shall inform such hospital of the time and place of the hearing, and request that if such hospital is unable to admit such child, it shall so inform the court immediately. Prior to such hearing, counsel for the child and counsel for the parents, respectively, in accordance with the provisions of section 52-146e, shall be afforded access to all records including, without limitation, hospital records if such child is hospitalized, and shall be entitled to take notes therefrom. If such child is hospitalized at the time of any hearing held under this section, the hospital shall make available at such hearing for use by the court or his or her counsel and by counsel for the parents all records in its possession relating to the child's need for hospitalization. The reasonable compensation of counsel appointed under the provisions of this section for persons who are indigent or otherwise unable to pay shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(b) The court hearing the matter shall require a sworn certificate from at least two impartial physicians selected by the court, one of whom shall be a physician specializing in psychiatry. Both physicians shall be licensed to practice medicine in this state and shall have practiced medicine for at least one year. All appointments shall be made in accordance with procedures adopted by the Judicial Department. If such appointments have not already been made for a case transferred from the Probate Court under subsections (b) and (c) of section 17a-76, then such physicians shall be appointed as soon as reasonably possible by the superior court to which such matter has been transferred. Each physician shall make a report on a separate form adopted for such purpose by the Probate Court Administrator or the Superior Court. The certificates shall include a statement from each physician that he or she has personally examined such child within ten days of the hearing. The charges for such physicians shall be established by the Judicial Department and shall be paid in accordance with section 17a-82.

(c) If the child refuses to be examined by the court appointed physicians as herein provided, the court may issue a warrant for the apprehension of the child and a police officer for the town in which such court is located or if there is no such police officer then the state police shall deliver the child to a general hospital where the child shall be examined by two physicians one of whom shall be a psychiatrist, in accordance with subsection (b) of this section. If, as a result of such examination, the child is committed under subsection (e) of this section, transportation of the child to any such hospital shall be in accordance with said subsection (e). If the child is not committed under subsection (e) of this section, he or she shall be released and the reports of such physicians shall be sent to the Court of Probate to satisfy the requirement of examination of two physicians under subsection (b) of this section.

(d) The child shall be present at any hearing for his or her commitment under the provisions of this section, provided the court may exclude him or her from such portions of the hearing at which testimony is given which the court determines would be seriously detrimental to his or her emotional or mental condition. If the child is medicated at that time, a representative from the hospital shall inform the court of such fact and of the common effects of such medication. At the request of counsel for such child or if in the opinion of at least one physician the child could be a danger to himself or herself or others or it would be detrimental to the child's health and welfare to travel to the court facility hearing the application, then such hearing shall be held at the hospital in which the child is hospitalized. In that event, such hospital shall provide adequate facilities for such hearing. All interested parties shall have the right to present evidence and cross-examine witnesses who testify at any hearing on the application.

(e) If, after such hearing, the court finds by clear and convincing evidence that the child suffers from a mental disorder, is in need of hospitalization for treatment, and such treatment is available, and such hospitalization is the least restrictive available alternative, it shall make an order for his or her commitment for a definite period not to exceed six months to a hospital for mental illness of children to be named in such order. Unless already hospitalized, such order shall direct some suitable person to convey the child to such hospital together with a copy of such order. In appointing a person to execute such order, the court shall give preference to a near relative or friend of the child, so far as it deems practicable and judicious. All costs for transportation shall be paid in accordance with section 17a-82. Such hospital shall release the child when it concludes that he or she is no longer in need of hospitalization.

(f) Any child who has been committed by any court to a hospital for mental illness of children may be transferred to any other hospital for mental illness of children upon agreement of the superintendents of the respective institutions from and to which it is desired to make such transfer. Such agreement shall be in writing, executed in triplicate and in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. One copy of such agreement shall be filed for record in the court by which such person was committed and one copy retained in the files of each of the institutions participating in such transfer. Any such agreement shall have the same effect as an order of the court committing the person named in such order. No such transfer shall be made until the parent or representative of the child has received written notification. The parent of any child so transferred, or his or her next friend, may make application to the court which made the order of commitment, for a revocation or modification of such agreement, and such court shall order such notice of the time and place of hearing on such application as it finds reasonable and upon such hearing may revoke, modify or affirm such transfer. Such application shall act as a stay of any such order of transfer. Such hospital shall release the child when it concludes that he or she is no longer in need of hospitalization.

(g) No later than ten days prior to the expiration of the period of commitment, or prior to the expiration of any period of recommitment under the provisions of sections 17a-75 to 17a-83, inclusive, an application for recommitment may be brought by any person to the court which heard the original application. Such application shall be brought in conformity with the provisions of this section and section 17a-76 and may result in a further commitment for a definite period not to exceed six months. In the event such an application is filed, the original commitment or recommitment order shall be extended for a sufficient time to hold a hearing under this section and section 17a-76, but in no event for more than twenty days beyond the expiration of the original commitment or recommitment. All fees and expenses incurred upon proceedings required by this section shall be payable as provided in section 17a-82.

(P.A. 79-511, S. 3; P.A. 80-204; 80-269; P.A. 81-472, S. 35, 159; P.A. 83-295, S. 22; P.A. 89-326, S. 5, 7; P.A. 96-170, S. 2, 23; P.A. 97-90, S. 5, 6; P.A. 16-28, S. 24.)

History: P.A. 80-204 inserted new Subsec. (c) re procedure when child refuses to be examined, redesignating former Subsec. (c) and remaining Subsecs. accordingly; P.A. 80-269 specified that ten-day deadline in Subsec. (a) refers to “business” days, required appointments to be in accordance with judicial department procedures rather than supreme court rules in Subsec. (b) and moved provision re child's release when no longer in need of hospitalization from Subsec. (e) to Subsec. (d); P.A. 81-472 removed Sec. 17-184 from the scope of Subsec. (g); P.A. 83-295 amended Subsec. (a) to provide that the reasonable compensation of counsel appointed to represent indigent persons shall be established by the judicial department rather than “the court in accordance with rules adopted by the superior court”; P.A. 89-326 amended Subsec. (a) to provide that the compensation of appointed counsel shall be established by the probate court administrator, rather than by the judicial department, and be paid from the probate court administration fund, rather than from funds appropriated to the judicial department; Sec. 17-205d transferred to Sec. 17a-77 in 1991; P.A. 96-170 amended Subsec. (a) by changing funding of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 16-28 amended Subsecs. (b) and (c) to make technical changes.



Section 17a-78 - (Formerly Sec. 17-205e). Hospitalization of child for diagnosis or treatment of mental disorder. Examination. Discharge. Rights to be explained. Hearing. Duties of hospital. Order for continued hospitalization. Immediate discharge. Issuance of emergency certificate.

(a) If a physician determines that a child is in need of immediate hospitalization for evaluation or treatment of a mental disorder, the child may be hospitalized under an emergency or diagnostic certificate as provided in this section for not more than fifteen days without order of any court, unless a written application for commitment of such child has been filed in the Court of Probate prior to the expiration of the fifteen days, in which event such hospitalization shall be continued under the emergency certificate for an additional fifteen days or twenty-five days if the matter has been transferred to the Superior Court, or until the completion of court proceedings, whichever occurs first. At the time of delivery of such child to such hospital, there shall be left, with the persons in charge of such hospital, a certificate, signed by a physician licensed to practice medicine or surgery in Connecticut and dated not more than three days prior to its delivery to the person in charge of the hospital. Such certificate shall state the findings of the physician and the date of personal examination of the child to be hospitalized, which shall be not more than three days prior to the date of the signature of the certificate.

(b) Any child hospitalized under this section shall be examined by a physician specializing in psychiatry within twenty-four hours of admission. If such physician is of the opinion that the child does not require hospitalization for emergency evaluation or treatment of a mental disorder, such child shall be immediately discharged. The physician shall record his or her findings in a permanent record.

(c) If any child is hospitalized under this section, the child and the guardian of such child shall be promptly informed by the hospital that such child has the right to consult an attorney and the right to a hearing under subsection (d) of this section, and that if such a hearing is requested or an application for commitment is filed, such child has the right to be represented by counsel, and that counsel will be provided at the state's expense if the child is unable to pay for such counsel. The reasonable compensation for counsel provided to persons unable to pay shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(d) At any time prior to the initiation of proceedings under section 17a-76, any child hospitalized under this section or his or her representative, may, in writing, request a hearing. Such hearing shall be held within seventy-two hours of receipt of such request, excluding Saturdays, Sundays and holidays. At such hearing, the child shall have the right to be present, to cross-examine all witnesses testifying, and to be represented by counsel as provided in section 17a-76. The hearing shall be held by the court of probate having jurisdiction for commitment as provided in section 17a-76, and the hospital shall immediately notify such court of any request for a hearing by a child hospitalized under this section. At the conclusion of the hearing, if the court finds that there is probable cause to conclude that the child is subject to involuntary hospitalization under this section, considering the condition of the child at the time of the admission and at the time of the hearing, the effects of medication, if any, and the advisability of continued treatment based on testimony from the hospital staff, the court shall order that such child's hospitalization continue for the remaining time provided for in the emergency certificate or until the completion of probate proceedings under section 17a-76. If the court does not find there is probable cause to conclude that the child is subject to involuntary hospitalization under this section, the child shall be immediately discharged.

(e) The superintendent or director of any hospital for mental illness of children shall immediately discharge any child admitted under this section who is later found not to meet the standards for emergency treatment.

(f) Any clinical social worker licensed under chapter 383b, advanced practice registered nurse licensed under chapter 378 or professional counselor licensed under chapter 383c who has (1) received a minimum of eight hours of specialized training in the conduct of direct evaluations as a member of any emergency mobile psychiatric services team under contract with the Department of Children and Families, and (2) reasonable cause to believe, based on a direct evaluation of a child, that such child (A) has psychiatric disabilities, (B) is dangerous to himself or others or gravely disabled, and (C) is in need of immediate care and treatment may issue an emergency certificate that requires the hospitalization of such child for a psychiatric and medical evaluation. Such child shall be evaluated not later than twenty-four hours after the issuance of the emergency certificate and shall not be held for more than seventy-two hours pursuant to such certificate unless committed pursuant to section 17a-77. The Commissioner of Children and Families shall collect and maintain statistical and demographic information pertaining to emergency certificates issued under this subsection.

(P.A. 79-511, S. 4; P.A. 93-197; P.A. 96-170, S. 3, 23; P.A. 97-90, S. 5, 6; P.A. 10-170, S. 1.)

History: Sec. 17-205e transferred to Sec. 17a-78 in 1991; P.A. 93-197 added Subsecs. (c) and (d) re hearing concerning hospitalization of child under an emergency or diagnostic certificate; P.A. 96-170 amended Subsec. (c) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 10-170 added Subsec. (f) re issuance of emergency certificate for hospitalization of child for psychiatric and medical evaluation.



Section 17a-79 - (Formerly Sec. 17-205f). Hospitalization of child for diagnosis or treatment of mental disorder.

(a) Except as provided in subsection (b) of this section, any hospital may admit any child for diagnosis or treatment of a mental disorder upon the written request of the child's parent. A child fourteen years of age or over may be admitted under this section without consent of his or her parents if such child consents in writing, provided that the parents of such child, if any, shall be notified not later than twenty-four hours after such admission that such child has been hospitalized under the provisions of this subsection. If the whereabouts of such parents are unknown, then such child's nearest relative shall be so notified. In the event that a child's parent or guardian requests in writing release of such child, or in the event a child age fourteen or older who has been admitted with his or her written consent requests in writing his or her release, the hospital shall release such child or commence commitment proceedings in accordance with sections 17a-76 and 17a-77 and the hospital may detain the child for five business days, in order to allow an application to be filed. In the event such an application is filed, such hospitalization shall be continued for an additional period of time to allow such application to be heard, but in no event shall such hospitalization continue for more than fifteen days, or twenty-five days, if the matter has been transferred to the Superior Court, beyond the receipt of such application by the court.

(b) No child in the custody of the Commissioner of Children and Families shall be admitted for diagnosis or treatment except in accordance with sections 17a-76 to 17a-78, inclusive, unless (1) the commissioner requests such admission, (2) legal counsel appointed by the superior court for juvenile matters or court of probate in accordance with section 17a-76 agrees, in writing, to such admission, and (3) the child, if fourteen years of age or over consents to such admission. The parents or guardian of the person of such child, if any, shall be notified not later than twenty-four hours after such admission that such child has been hospitalized under the provisions of this section. If the whereabouts of such parents or guardian of the person is unknown, then the nearest relative of such child shall be notified. In the event either parent or the guardian of the person of the child requests in writing the release of such child, the hospital shall release such child, unless the Commissioner of Children and Families commences commitment proceedings in accordance with sections 17a-76 and 17a-77. The hospital may detain the child for five business days after receipt of the written request in order to allow an application to be filed. If an application is filed, hospitalization shall be continued for an additional period of time to allow the application to be heard, but in no event shall hospitalization continue for more than fifteen days, or twenty-five days, if the matter has been transferred to the Superior Court, beyond the receipt of such application by the court.

(P.A. 79-511, S. 5; P.A. 81-247, S. 6, 7; P.A. 86-311, S. 1; P.A. 93-91, S. 1, 2; P.A. 05-246, S. 11; P.A. 13-130, S. 1.)

History: P.A. 81-247 eliminated the provision that allowed surrogate parents to request admission of a child to a hospital for diagnosis or treatment of a mental disorder; P.A. 86-311 divided the section into Subsecs. (a) and (b), in Subsec. (a) deleting language concerning the admission of a child who is in the custody of the commissioner of children and youth services for diagnosis or treatment, and adding provisions as new Subsec. (b) which provided the standard of when a child in the commissioner's custody may be admitted for diagnosis and treatment; Sec. 17-205f transferred to Sec. 17a-79 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P. A. 05-246 amended Subsec. (b)(2) to specify that legal counsel be appointed by the superior court for juvenile matters of the court of probate; P.A. 13-130 amended Subsec. (a) by changing maximum time for notification of parent from within 5 days to not later than 24 hours.



Section 17a-80 - (Formerly Sec. 17-205g). Right of review of status as voluntary patient. Hearing. Child's right to be at hearing. Duties of hospital.

If any child fourteen years of age or over hospitalized upon the written request of his or her parent under section 17a-79, or his or her representative, requests a hearing in writing, to review his or her status as a voluntary patient, such hearing shall be held within three business days. Any child fourteen years of age or over shall be informed in writing of his or her right to have a hearing under this section upon admission to the hospital and any child reaching the age of fourteen who is already hospitalized as a voluntary patient shall be informed within five days of his or her reaching such age. At such hearing, the child shall have the right to be present, to cross-examine all witnesses testifying, and to be represented by counsel as provided in section 17a-77. The hearing may be requested at any time prior to the initiation of proceedings under section 17a-76. The hearing shall be held by the court of probate in the district in which the hospital is located. The hospital shall immediately notify such court of any request for a hearing by a child hospitalized under section 17a-79. At the conclusion of the hearing, unless the court finds that there is clear and convincing evidence to conclude that the child suffers from a mental disorder and is in need of hospitalization for treatment, that such treatment is available and that there is no less restrictive available alternative, the court shall order such child's release from the hospital, otherwise such hospitalization may continue in accordance with section 17a-79. In no event shall a request for a hearing under this section be granted more than once in each ninety-day period. All fees and expenses incurred upon proceedings required by this section shall be paid as provided in section 17a-82. The hospital shall furnish the court of probate in the district in which such hospital is located, on a monthly basis, a list of all children admitted under the provisions of section 17a-79 who have been hospitalized for a period of one year. Within ten days thereafter, such court shall appoint an impartial physician specializing in psychiatry from the panel of physicians established under subsection (b) of section 17a-77 who shall see and examine each such child within fifteen days after the appointment. If, in the opinion of such physician, such child does not need continued hospitalization, then such child shall be released unless an application is filed for his or her hospitalization under the provisions of sections 17a-76 to 17a-78, inclusive.

(P.A. 79-511, S. 6.)

History: Sec. 17-205g transferred to Sec. 17a-80 in 1991.



Section 17a-81 - (Formerly Sec. 17-205h). Parental consent necessary for treatment. Exceptions.

(a) Parental consent shall be necessary for treatment. In the event such consent is withheld or immediately unavailable and the physician concludes that treatment is necessary to prevent serious harm to the child, such emergency treatment may be administered pending receipt of parental consent.

(b) Involuntary patients may receive medication and treatment without their consent, or the consent of their parents, but no medical or surgical procedures may be performed without the written informed consent of: (1) The child's parent, if he or she has one; or (2) such child's next of kin; or (3) a qualified physician appointed by a judge of the Probate Court who signed the order of hospitalization, except in accordance with subsection (c) of this section.

(c) If the head of a hospital, in consultation with a physician, determines that the condition of a child, whether a voluntary or involuntary patient, is of an extremely critical nature, then emergency measures may be taken without the consent otherwise provided for in this section.

(P.A. 79-511, S. 7.)

History: Sec. 17-205h transferred to Sec. 17a-81 in 1991.



Section 17a-82 - (Formerly Sec. 17-205i). Payment of commitment and transportation expenses.

(a) When any child is in need of hospitalization and is hospitalized in a state hospital for children under sections 17a-75 to 17a-83, inclusive, or when an applicant is indigent, all fees and expenses incurred upon the court commitment proceedings, except attorneys fees paid pursuant to the provisions of section 17a-77, shall be paid by the state, from funds appropriated to the Department of Children and Families, and if any child is hospitalized in a private hospital or if any child is found not to be mentally disordered and in need of hospitalization, such fees and expenses shall be paid by the applicant, except attorneys fees paid under the provisions of section 17a-77. Compensation shall be determined by the court hearing the matter in accordance with rules adopted by the Superior Court.

(b) The expenses, if any, of necessary transportation to a state hospital for mental illness for hospitalization of any child shall be paid for by the Department of Children and Families, if such child or legally liable relative is unable to pay for the same.

(c) The expenses of medically necessary transportation from any state facility or hospital to any other state facility or hospital shall be assumed by the state facility or hospital which initiated the transfer of such child.

(P.A. 79-511, S. 8; P.A. 81-472, S. 36, 159; P.A. 93-91, S. 1, 2.)

History: P.A. 81-472 removed Sec. 17-184 from the scope of Subsec. (a); Sec. 17-205i transferred to Sec. 17a-82 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-83 - (Formerly Sec. 17-205j). Fraudulent or malicious application, order, request, certification or report re commitment or mental disorder of child.

Any person who wilfully files or attempts to file or conspires with any person to file a fraudulent or malicious application, order or request for the commitment, hospitalization or treatment of any child pursuant to section 17a-76, 17a-78 or 17a-79, and any person who wilfully certifies falsely to the mental disorder of any child in any certificate provided for in this part, and any person who, under the provisions of sections 17a-75 to 17a-83, inclusive, relating to mentally ill minors, wilfully reports falsely to any court or judge that any child is mentally disordered, shall be guilty of a class D felony.

(P.A. 79-511, S. 9; P.A. 81-472, S. 37, 159; P.A. 13-258, S. 64.)

History: P.A. 81-472 removed Sec. 17-184 from the scope of this section; Sec. 17-205j transferred to Sec. 17a-83 in 1991; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.






Chapter 319a - Child Welfare

Section 17a-90 - (Formerly Sec. 17-32). Supervision over welfare of children. Portion of cost payable by parent, collection.

(a) The Commissioner of Children and Families shall have general supervision over the welfare of children who require the care and protection of the state.

(b) The Commissioner of Children and Families shall furnish protective services or provide and pay, wholly or in part, for the care and protection of children other than those committed by the Superior Court whom the commissioner finds in need of such care and protection from the state, and such payments shall be made in accordance with the provisions of subsection (l) of section 46b-129, provided the Commissioner of Administrative Services shall be responsible for billing and collecting such sums as are determined to be owing and due from the parent of the noncommitted child in accordance with section 4a-12 and subsection (b) of section 17b-223.

(c) The Commissioner of Children and Families shall adopt such procedures as the commissioner may find necessary and proper to assure the adequate care, health and safety of children under the commissioner's care and general supervision.

(d) The Commissioner of Children and Families may provide temporary emergency care for any child whom the commissioner deems to be in need thereof.

(e) The Commissioner of Children and Families may provide care for children in the commissioner's guardianship through the resources of appropriate voluntary agencies.

(f) Whenever requested to do so by the Superior Court, the Commissioner of Children and Families shall provide protective supervision to children.

(g) The Commissioner of Children and Families may make reciprocal agreements with other states and with agencies outside the state in matters relating to the supervision of the welfare of children.

(1949 Rev., S. 2630; 1953, 1955, S. 1462d; February, 1965, P.A. 488, S. 2; 1967, P.A. 707; 1971, P.A. 281; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 483, 681; P.A. 77-614, S. 71, 521, 610; P.A. 79-631, S. 51, 111; P.A. 82-43, S. 3; P.A. 87-421, S. 2, 13; P.A. 93-91, S. 1, 2; P.A. 98-241, S. 11; P.A. 06-196, S. 237; P.A. 14-187, S. 16.)

History: 1965 act added Subsecs. (d) to (g) and “protective services” to Subsec. (a) and deleted provisions re correcting abuses in institutions; 1967 act made Subsec. (b) mandatory; 1971 act substituted Subsec. (e) for Subsec. (d) of Sec. 17-62, added proviso re determination of portion of cost to be borne by parent and made central collections division responsible for billing and collecting sums owing and due; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced juvenile court with superior court in Subsec. (b), effective July 1, 1978; P.A. 77-614 replaced central collections division of department of finance and control with department of administrative services and, effective January 1, 1979, replaced social services commissioner with commissioner of human resources; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; P.A. 82-43 made children and youth services commissioner rather than human resources commissioner responsible for determining sums owed and due in Subsec. (b); P.A. 87-421 amended Subsec. (b) by substituting determination of sums in accordance with Sec. 4-68a and Sec. 17-295(b) for determination by the commissioner of children and youth services; Sec. 17-32 transferred to Sec. 17a-90 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 98-241 amended Subsec. (b) by changing reference from Subsec. (f) to Subsec. (d) of Sec. 46b-129; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 14-187 amended Subsec. (c) by replacing reference to regulations with reference to procedures, effective June 11, 2014.

Annotations to former section 17-32:

Cited. 25 CA 563.

Cited. 30 CS 316.

Annotations to present section:

Cited. 238 C. 146.

Cited. 33 CA 673; 45 CA 508.



Section 17a-91 - (Formerly Sec. 17-32b). Commissioner of Children and Families' report on children committed to him and establishment of central registry and monitoring system.

Section 17a-91 is repealed, effective July 1, 2011.

(P.A. 73-156, S. 23; P.A. 75-420, S. 4, 6; P.A. 76-435, S. 30, 82; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 52, 111; P.A. 82-314, S. 60, 63; P.A. 93-91, S. 1, 2; P.A. 99-166, S. 3; P.A. 06-102, S. 4; P.A. 11-105, S. 11.)



Section 17a-91a - Monthly report on number of children in custody of department in subacute care who cannot be discharged.

Section 17a-91a is repealed, effective July 1, 2009.

(P.A. 99-279, S. 2, 45; P.A. 09-205, S. 12.)



Section 17a-92 - (Formerly Sec. 17-32c). Transfer of court wards to guardianship of Commissioner of Children and Families: Delegation of powers, duties and functions.

Effective at 12:01 a.m., April 1, 1975, the Commissioner of Children and Families shall assume, and the Commissioner of Social Services shall cease to have guardianship, as defined in subsection (a) of section 17a-90, over all children who on that date, by virtue of any order of the Juvenile Court or Superior Court, are wards of or committed to the state of Connecticut or the Commissioner of Social Services. The Commissioner of Children and Families shall thereupon assume all liability and responsibility for such children, and exercise such powers, duties and functions regarding such children, as the Commissioner of Social Services in his or her capacity as guardian may now or hereafter have, except to the extent that the federal government may require that any responsibility for children be retained by the Commissioner of Social Services as a prerequisite to federal reimbursement of state expenditures for such children under Title IV-A and B of the Social Security Act. The Commissioner of Children and Families may delegate any power, duty or function regarding such children, except for consent for adoption, marriage and joining of the armed services and except to the extent that the federal government may require that any responsibility for children be retained by said commissioner as a prerequisite to federal reimbursement of state expenditures for such children.

(P.A. 74-251, S. 2; P.A. 75-544; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-483, S. 155, 186; P.A. 93-91, S. 1, 2; P.A. 16-28, S. 25.)

History: P.A. 75-544 allowed commissioner to delegate power, duty or function relative to children in his care within limitations described in provision; P.A. 77-614 and P.A. 78-303 required change of reference from welfare commissioner to commissioner of human resources but change not enacted because of dated provision; P.A. 80-483 added reference to superior court; Sec. 17-32c transferred to Sec. 17a-92 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 16-28 made a technical change.

Annotation to former section 17-32c:

Designated representative as party to proceedings and sequestration as a witness discussed. 22 CA 656.

Annotation to present section:

Cited. 33 CA 673.



Section 17a-93 - (Formerly Sec. 17-32d). Definitions.

As used in sections 17a-90 to 17a-121a, inclusive, and sections 17a-145 to 17a-153, inclusive:

(1) “Child” means any person under eighteen years of age, except as otherwise specified, or any person under twenty-one years of age who is in full-time attendance in a secondary school, a technical school, a college or a state-accredited job training program;

(2) “Parent” means natural or adoptive parent;

(3) “Adoption” means the establishment by court order of the legal relationship of parent and child;

(4) “Guardianship” means guardianship, unless otherwise specified, of the person of a minor and refers to the obligation of care and control, the right to custody and the duty and authority to make major decisions affecting such minor’s welfare, including, but not limited to, consent determinations regarding marriage, enlistment in the armed forces and major medical, psychiatric or surgical treatment;

(5) “Termination of parental rights” means the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and his parent or parents so that the child is free for adoption except it shall not affect the right of inheritance of such child or the religious affiliation of such child;

(6) “Statutory parent” means the Commissioner of Children and Families or that child-placing agency appointed by the court for the purpose of giving a minor child or minor children in adoption;

(7) “Child-placing agency” means any agency within or without the state of Connecticut licensed or approved by the Commissioner of Children and Families in accordance with sections 17a-149 and 17a-151, and in accordance with such standards which shall be established by regulations of the Department of Children and Families;

(8) “Child care facility” means a congregate residential setting licensed by the Department of Children and Families for the out-of-home placement of children or youths under eighteen years of age, or any person under twenty-one years of age who is in full-time attendance in a secondary school, a technical school, a college or state accredited job training program;

(9) “Protective supervision” means a status created by court order following adjudication of neglect whereby a child’s place of abode is not changed but assistance directed at correcting the neglect is provided at the request of the court through the Department of Children and Families or such other social agency as the court may specify;

(10) “Receiving home” means a facility operated by the Department of Children and Families to receive and temporarily care for children in the guardianship or care of the commissioner;

(11) “Protective services” means public welfare services provided after complaints of abuse, neglect or abandonment, but in the absence of an adjudication or assumption of jurisdiction by a court;

(12) “Person responsible for the health, welfare or care of a child or youth” means a child’s or a youth’s parent, guardian or foster parent; an employee of a public or private residential home, agency or institution or other person legally responsible in a residential setting; or any staff person providing out-of-home care, including center-based child day care, family day care or group day care, as defined in section 19a-77;

(13) “Foster family” means a person or persons, licensed by the Department of Children and Families or approved by a licensed child-placing agency, for the care of a child or children in a private home;

(14) “Prospective adoptive family” means a person or persons, licensed by the Department of Children and Families or approved by a licensed child-placing agency, who is awaiting the placement of, or who has a child or children placed in their home for the purposes of adoption; and

(15) “Person entrusted with the care of a child or youth” means a person given access to a child or youth by a person responsible for the health, welfare or care of a child or youth for the purpose of providing education, child care, counseling, spiritual guidance, coaching, training, instruction, tutoring or mentoring of such child or youth.

(P.A. 75-420, S. 4, 6; 75-567, S. 39, 80; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 53, 111; P.A. 90-53; P.A. 92-14, S. 2; P.A. 93-91, S. 1, 2; P.A. 95-349, S. 2; P.A. 02-138, S. 11; P.A. 05-280, S. 43; P.A. 06-196, S. 122; P.A. 12-201, S. 1; P.A. 13-40, S. 3; P.A. 15-14, S. 19; 15-51, S. 1.)

History: P.A. 75-420 allowed substitution of commissioner and department of social services for welfare commissioner and department in section created by P.A. 75-567; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner and department of human resources with commissioner and department of children and youth services; P.A. 90-53 added Subdiv. (l) defining “person responsible for the health, welfare or care of a child or youth”; Sec. 17-32d transferred to Sec. 17a-93 in 1991; P.A. 92-14 amended Subsec. (l) by adding the words “center-based” and “as defined in section 19a-77”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-349 amended Subsec. (h) by replacing “child care agency” definition with “child care facility” definition and added Subsecs. (m) and (n), defining “foster family” and “prospective adoptive family”; P.A. 02-138 added Subsec. (o) defining “person entrusted with the care of a child or youth”; P.A. 05-280 amended Subsec. (h) by redefining “child care facility” to include certain out-of-home placements providing educational or vocational programs to persons under 21 years of age, effective July 13, 2005; P.A. 06-196 made a technical change in Subdiv. (h), effective June 7, 2006; P.A. 12-201 amended Subdiv. (h) by redefining “child care facility”; P.A. 13-40 replaced reference to Sec. 17a-152 with reference to Secs. 17a-145 to 17a-153 and redesignated existing Subdivs. (a) to (o) as Subdivs. (1) to (15); P.A. 15-14 replaced “17a-124” with “17a-121a” in introductory language and made a technical change; P.A. 15-51 amended Subdiv. (13) by deleting “or certified”.



Section 17a-94 - (Formerly Sec. 17-34). Establishment of receiving homes.

The Commissioner of Children and Families may establish, maintain and operate, throughout the state, at such locations as the commissioner finds suitable, receiving homes for children in his or her guardianship or care. For such purposes the commissioner may purchase, lease, hold, sell or convey real and personal property, subject to the provisions of section 4b-21, and contract for the operation and maintenance of such receiving homes with any nonprofit group or organization. Said contract may include administrative, managerial and custodial services. The expense of obtaining and maintaining the same shall be paid out of the appropriation for the Department of Children and Families. The commissioner may, subject to the provisions of chapter 67, appoint such supervisory and other personnel as the commissioner finds necessary for the management of such homes. The maximum charge to be made for care of children in such homes shall be the same as the charge for care of patients in state humane institutions.

(1955, S. 1463d; 1959, P.A. 31; February, 1965, P.A. 488, S. 5; 1971, P.A. 260; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 54, 111; P.A. 93-91, S. 1, 2; P.A. 96-180, S. 45, 166; P.A. 16-28, S. 27.)

History: 1959 act added provision re maximum charge; 1965 act changed “shall” to “may” and “the care of committed children and other children who require the care and protection of the state” to “children in his guardianship or care”; 1971 act added provisions re contracts with nonprofit groups or organizations for operation of receiving homes; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 79-631 replaced department of human resources with department of children and youth services; Sec. 17-34 transferred to Sec. 17a-94 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-180 made a technical correction, effective June 3, 1996; P.A. 16-28 made technical changes.

See Sec. 17b-223 re support in humane institutions.



Section 17a-95 - (Formerly Sec. 17-35). Religious and moral instruction.

Equal privileges shall be granted to clergymen of all religious denominations to impart religious instruction to the children residing in receiving homes maintained and operated by the Commissioner of Children and Families, and every reasonable opportunity shall be allowed such clergymen to give religious and moral instruction to such children as belong to their respective faiths. The Commissioner of Children and Families shall prescribe reasonable times and places when and where such instruction may be given.

(1949 Rev., S. 2838; 1955, S. 1471d; February, 1965, P.A. 488, S. 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 55, 111; P.A. 93-91, S. 1, 2.)

History: 1965 act changed “denominations” to “faiths”; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; Sec. 17-35 transferred to Sec. 17a-95 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

Annotation to former section 17-35:

Cited. 110 C. 479.



Section 17a-96 - (Formerly Sec. 17-36). Custodians of children to file reports. Placing of children in foster homes.

The institutions having custody of such children and the agencies and persons licensed by authority of sections 17a-90 to 17a-124, inclusive, 17a-145 to 17a-153, inclusive, 17a-175 to 17a-182, inclusive, and 17a-185 shall make such reports to the Commissioner of Children and Families at such reasonable times and in such form and covering such data as the commissioner directs. The commissioner and the commissioner's deputy and agents shall supervise the placing of such children in foster homes. The commissioner may place children who have not been properly placed in homes suitable for their care and protection. In placing any child in a foster home, the commissioner shall, if practicable, select a home of like religious faith to that of the parent or parents of such child, if such faith is known or ascertainable by the exercise of reasonable care.

(1949 Rev., S. 2631; 1955, S. 1466d; P.A. 96-180, S. 46, 166; P.A. 03-255, S. 3; P.A. 13-40, S. 6; P.A 16-28, S. 28.)

History: Sec. 17-36 transferred to Sec. 17a-96 in 1991; P.A. 96-180 made technical corrections, effective June 3, 1996; P.A. 03-255 deleted reference to Secs. 46b-151 to 46b-151g, inclusive, effective July 1, 2004, or upon enactment of the Interstate Compact for Juveniles by thirty-five jurisdictions, whichever is later; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008 (Revisor's note: In 2009, a reference to “and 17a-175 to 17a-182, inclusive, 17a-185” was changed editorially by the Revisors to “17a-175 to 17a-182, inclusive, and 17a-185” for clarity and proper form); P.A. 13-40 replaced “17a-145 to 17a-155, inclusive” with “17a-145 to 17a-153, inclusive”; P.A. 16-28 made a technical change.

Annotation to former section 17-36:

Cited. 215 C. 31.



Section 17a-97 - (Formerly Sec. 17-36a). Foster parent families.

Section 17a-97 is repealed.

(1971, P.A. 833, S. 1–3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 56, 111; P.A. 84-546, S. 52, 173; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 13.)



Section 17a-98 - (Formerly Sec. 17-37). Supervision of children under guardianship or care of commissioner.

The Commissioner of Children and Families, or any agent appointed by said commissioner, shall exercise careful supervision of each child under said commissioner's guardianship or care and shall maintain such contact with the child and the child's foster family as is necessary to promote the child's safety and physical, educational, moral and emotional development, including, but not limited to, visiting each foster home at least once every sixty days. The commissioner shall maintain such records and accounts as may be necessary for the proper supervision of all children under said commissioner's guardianship or care.

(1949 Rev., S. 2632; 1955, S. 1467d; 1961, P.A. 341; February, 1965, P.A. 488, S. 8; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 57, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 2; P.A. 12-58, S. 1.)

History: 1961 act added specifications re supervision of and visitation and consultation with each child and written report requirement detailing status, vital statistics and conclusions from visits and deleted written report requirement re home condition and child care; 1965 act deleted material added in 1961 and added guardianship or care characterization, contact maintenance requirement and requirement that records and accounts necessary for proper supervision of child be kept; P.A. 75-420 replaced welfare commissioner with social services commissioner; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; Sec. 17-37 transferred to Sec. 17a-98 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 changed “foster parents” to “foster family” and made a technical correction; P.A. 12-58 added provision re visit to each foster home at least once every 60 days and made technical changes.

Annotation to former section 17-37:

Cited. 215 C. 31.

Annotation to present section:

Cited. 238 C. 146.



Section 17a-98a - Kinship navigator program.

The Department of Children and Families, in consultation with the Departments of Social Services, Mental Health and Addiction Services and Developmental Services, shall establish, within available appropriations, a kinship navigator program. Such program shall ensure that: (1) When the Department of Children and Families determines that it is in the best interest of the child to be placed with a relative for foster care, the department informs the relative regarding procedures to become licensed as a foster parent, and (2) grandparents and other relatives caring for a minor child are provided with information on the array of state services and benefits for which they may be eligible, including the subsidy program established pursuant to section 17a-126. The Commissioner of Children and Families shall, within available appropriations, ensure that information on the array of services available under the kinship navigator program is accessible through the 2-1-1 Infoline program.

(P.A. 03-42, S. 1; P.A. 06-182, S. 2; P.A. 07-73, S. 2(a); 07-174, S. 2; P.A. 11-105, S. 1.)

History: P.A. 06-182 designated existing provisions as Subsec. (a) and amended same to change program name from “kinship foster care program” to “kinship navigator program”, add consultative role for Departments of Social Services, Mental Health and Addiction Services and Mental Retardation in establishment of program, and require that program ensure grandparents and other relatives are provided with information on array of state services for which they may be eligible and that information is accessible through 2-1-1 Infoline program, and added Subsec. (b) requiring Commissioner of Children and Families to report annually on program to the joint standing committee of the General Assembly having cognizance of matters relating to human services; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-174 amended Subsec. (a)(2) to delete “related to such persons” and change “child” to “minor child”; P.A. 11-105 deleted former Subsec. (b) re annual report and made a conforming change, effective July 1, 2011.



Section 17a-98b - Visit to family home of child with behavioral health needs.

Not later than sixty days after a child or youth with behavioral health needs, as defined in section 17a-1, is placed in the care and custody of the Commissioner of Children and Families, said commissioner shall visit the family home or homes of such child or youth. The commissioner shall conduct such visit for the purpose of assessing potential causes of such child's or youth's behavioral health needs, including, but not limited to, genetic and familial factors, and determining the resources needed to best treat such child or youth.

(P.A. 12-58, S. 2.)



Section 17a-98c - Written special requests from foster families to the department.

The Department of Children and Families shall prescribe a form for foster families to use when submitting written special requests to the department including, but not limited to, requests to allow a foster child to travel overnight and out-of-state with such child's foster family. The department shall respond to such written requests not later than five business days after the request is received by the department. If the department fails to respond within such time period, such request shall be deemed approved.

(P.A. 12-58, S. 3.)



Section 17a-99 - (Formerly Sec. 17-37a). Delegation of guardianship authority.

The Commissioner of Children and Families may delegate to a deputy commissioner the commissioner's authority as guardian of children committed to the commissioner by the Superior Court, or whose guardianship is transferred to the commissioner by a court of probate, and the signature of either official on any document pertaining to any such guardianship shall be valid.

(P.A. 73-489; P.A. 74-251, S. 19; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 585, 681; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 58, 111; P.A. 93-91, S. 1, 2; P.A. 16-28, S. 29.)

History: P.A. 74-251 added clause covering transfer of authority from welfare commissioner to commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 deleted reference implying transfer of authority after April 1, 1975, and replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 deleted reference to human resources commissioner; Sec. 17-37a transferred to Sec. 17a-99 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 16-28 made technical changes.



Section 17a-100 - (Formerly Sec. 17-38). Ill treatment of children.

Whenever it is found that any child is not properly treated in any foster family or that any such foster family is not a suitable one and is of such character as to jeopardize the welfare of any child so placed therein, the Commissioner of Children and Families, upon being satisfied of the ill treatment of the child or the unsuitableness of the foster family, shall remove the child from such foster family and take such further action as is necessary to secure the welfare of the child.

(1949 Rev., S. 2633; 1955, S. 1468d; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 59, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 3.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; Sec. 17-38 transferred to Sec. 17a-100 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 changed “foster home” to “foster family”.

No statutory provision for hearing prior to removal and, therefore, case was not a “contested case” for purposes of appellate rights under Uniform Administrative Procedure Act. 68 CA 223.



Section 17a-100a - Reporting of neglected or cruelly treated animals. Training program.

(a) Any employee of the Department of Children and Families who, in the course of his or her employment, has reasonable cause to suspect that an animal is being or has been harmed, neglected or treated cruelly in violation of section 53-247 shall make a written report to the Commissioner of Agriculture in accordance with subsection (b) of this section.

(b) A report made pursuant to subsection (a) of this section shall be made as soon as practicable, but not later than forty-eight hours after the employee has reasonable cause to suspect that an animal has been harmed, neglected or treated cruelly, and shall contain the following, if known: (1) The address where the animal was observed and the name and address of the owner or other person responsible for care of the animal; (2) the name and a description of the animal; (3) the nature and extent of the harm to, neglect of or cruelty to the animal; and (4) the approximate date and time such harm, neglect or cruelty was suspected.

(c) Not later than October 1, 2012, and annually thereafter, the Commissioner of Children and Families, in consultation with the Commissioner of Agriculture and within available appropriations, shall develop and implement training for Department of Children and Families employees concerning the identification of harm to, neglect of and cruelty to animals and its relationship to child welfare case practice.

(P.A. 11-194, S. 3; P.A. 14-70, S. 3; 14-122, S. 32.)

History: P.A. 14-70 amended Subsec. (a) by replacing “an oral” with “a written” re report to commissioner; P.A. 14-122 made technical changes in Subsecs. (b) and (c).



Section 17a-100b - Training program for animal control officers to identify and report child abuse and neglect.

The Commissioner of Children and Families shall, within available appropriations, make available to all animal control officers training concerning the accurate and prompt identification and reporting of child abuse and neglect.

(P.A. 11-194, S. 4.)



Section 17a-100c - Annual report re actual or suspected instances of animal neglect or cruelty.

Not later than January 1, 2015, and annually thereafter, the Commissioners of Children and Families and Agriculture shall, in accordance with section 11-4a, report to the joint standing committee of the General Assembly having cognizance of matters relating to children on the number of written reports regarding actual or suspected instances of animal neglect or cruelty received from employees of the Department of Children and Families pursuant to section 17a-100a and from animal control officers pursuant to section 22-329b.

(P.A. 14-70, S. 4.)



Section 17a-101 - (Formerly Sec. 17-38a). Protection of children from abuse. Mandated reporters. Educational and training programs. Model mandated reporting policy.

(a) The public policy of this state is: To protect children whose health and welfare may be adversely affected through injury and neglect; to strengthen the family and to make the home safe for children by enhancing the parental capacity for good child care; to provide a temporary or permanent nurturing and safe environment for children when necessary; and for these purposes to require the reporting of suspected child abuse or neglect, investigation of such reports by a social agency, and provision of services, where needed, to such child and family.

(b) The following persons shall be mandated reporters: (1) Any physician or surgeon licensed under the provisions of chapter 370, (2) any resident physician or intern in any hospital in this state, whether or not so licensed, (3) any registered nurse, (4) any licensed practical nurse, (5) any medical examiner, (6) any dentist, (7) any dental hygienist, (8) any psychologist, (9) any school employee, as defined in section 53a-65, (10) social worker, (11) any person who holds or is issued a coaching permit by the State Board of Education, is a coach of intramural or interscholastic athletics and is eighteen years of age or older, (12) any individual who is employed as a coach or director of youth athletics and is eighteen years of age or older, (13) any individual who is employed as a coach or director of a private youth sports organization, league or team and is eighteen years of age or older, (14) any paid administrator, faculty, staff, athletic director, athletic coach or athletic trainer employed by a public or private institution of higher education who is eighteen years of age or older, excluding student employees, (15) any police officer, (16) any juvenile or adult probation officer, (17) any juvenile or adult parole officer, (18) any member of the clergy, (19) any pharmacist, (20) any physical therapist, (21) any optometrist, (22) any chiropractor, (23) any podiatrist, (24) any mental health professional, (25) any physician assistant, (26) any person who is a licensed or certified emergency medical services provider, (27) any person who is a licensed or certified alcohol and drug counselor, (28) any person who is a licensed marital and family therapist, (29) any person who is a sexual assault counselor or a domestic violence counselor, as defined in section 52-146k, (30) any person who is a licensed professional counselor, (31) any person who is a licensed foster parent, (32) any person paid to care for a child in any public or private facility, child care center, group child care home or family child care home licensed by the state, (33) any employee of the Department of Children and Families, (34) any employee of the Department of Public Health, (35) any employee of the Office of Early Childhood who is responsible for the licensing of child care centers, group child care homes, family child care homes or youth camps, (36) any paid youth camp director or assistant director, (37) the Child Advocate and any employee of the Office of the Child Advocate, and (38) any family relations counselor, family relations counselor trainee or family services supervisor employed by the Judicial Department.

(c) The Commissioner of Children and Families shall develop an educational training program and refresher training program for the accurate and prompt identification and reporting of child abuse and neglect. Such training program and refresher training program shall be made available to all persons mandated to report child abuse and neglect at various times and locations throughout the state as determined by the Commissioner of Children and Families. Such training program and refresher training program shall be provided in accordance with the provisions of subsection (f) of section 17a-101i to each school employee, as defined in section 53a-65, within available appropriations.

(d) On or before October 1, 2011, the Department of Children and Families, in consultation with the Department of Education, shall develop a model mandated reporting policy for use by local and regional boards of education. Such policy shall state applicable state law regarding mandated reporting and any relevant information that may assist school districts in the performance of mandated reporting. Such policy shall include, but not be limited to, the following information: (1) Those persons employed by the local or regional board of education who are required pursuant to this section to be mandated reporters, (2) the type of information that is to be reported, (3) the time frame for both written and verbal mandated reports, (4) a statement that the school district may conduct its own investigation into an allegation of abuse or neglect by a school employee, provided such investigation does not impede an investigation by the Department of Children and Families, and (5) a statement that retaliation against mandated reporters is prohibited. Such policy shall be updated and revised as necessary.

(February, 1965, P.A. 580, S. 1–3; 1967, P.A. 317; 1969, P.A. 25; 1971, P.A. 216; P.A. 73-205, S. 1; P.A. 74-293, S. 1–3; P.A. 75-270; 75-384, S. 1–6, 9; 75-420, S. 4, 6; P.A. 76-27, S. 1, 2; 76-436, S. 586, 681; P.A. 77-308, S. 1, 4; 77-614, S. 486, 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 60, 111; P.A. 80-190, S. 4; P.A. 81-91, S. 2; 81-472, S. 29, 159; P.A. 82-203; P.A. 86-337, S. 6; P.A. 88-218; 88-333; P.A. 89-160, S. 1, 2; 89-168, S. 1; P.A. 92-76, S. 1; P.A. 93-91, S. 1, 2; 93-340, S. 4, 19; P.A. 94-221, S. 21; P.A. 95-103; 95-289, S. 7; P.A. 96-246, S. 1; P.A. 99-102, S. 13; P.A. 00-49, S. 6, 7; P.A. 02-106, S. 3; 02-138, S. 12; P.A. 09-185, S. 8; 09-242, S. 2; P.A. 10-43, S. 12; P.A. 11-93, S. 3; P.A. 12-82, S. 8; 12-119, S. 7; P.A. 13-214, S. 7; P.A. 14-39, S. 63; 14-186, S. 6; P.A. 15-143, S. 9; 15-205, S. 1; 15-227, S. 25.)

History: 1967 act added nurses, teachers, principals and social workers; 1969 act included licensed practical nurses in Subsec. (a); 1971 act inserted new Subsec. (a) stating policy of state, relettered former Subsecs. (a) and (b) as (b) and (c), included medical examiners, police officers and clergymen in Subsec. (b), formerly (a), clarified and expanded provisions re circumstances requiring report, clarified to whom oral and written reports to be made in Subsec. (c), added Subsecs. (d) to (g) and designated former Subsec. (c) as Subsec. (h), making minor changes to reach conformity with rest of section as amended; P.A. 73-205 included dentists, psychologists and school guidance counselors in Subsec. (b) and added provision imposing fine for failure to report as required, amended Subsec. (c) to delete reports to health commissioner and impose 72-hour deadline for written report, amended Subsec. (d) to refer to examination rather than treatment of child, to require physician to advise parents, guardians etc. and to extend hospital custody period from 72 to 96 hours, amended Subsec. (f) to describe qualities appointed counsel must possess and to require court rather than welfare commissioner to pay fee and amended Subsec. (g) to make welfare commissioner rather than health commissioner responsible for registry; P.A. 74-293 included coroners, osteopaths, optometrists, chiropractors, podiatrists, day care center employees and mental health professionals in Subsec. (b), substituted “shall” for “may” in Subsec. (f)(2) thereby making representation by counsel mandatory and imposed deadline for adoption of regulations in Subsec. (g); P.A. 75-270 replaced welfare commissioner and department with commissioner and department of children and youth services and added provisions in Subsec. (e) for temporary custody of child; P.A. 75-384 returned duties to welfare department and commissioner, included emotional maltreatment in Subsec. (b), added provision re counsel as guardian ad litem in Subsec. (f), clarified confidentiality provision in Subsec. (g) and added provision re penalty for violation of section; P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 76-27 included action by commissioner of children and youth services in Subsec. (e); P.A. 76-436 replaced juvenile court with superior court in Subsecs. (d) to (f), effective July 1, 1978; P.A. 77-308 amended Subsec. (b) to refer to abuse of child by person responsible for his health, welfare or care or by person given access to child by responsible person and added reference to children neglected as defined in Sec. 17-53; P.A. 77-614 and P.A. 78-303 replaced social services commissioner and department with commissioner and department of human resources and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-631 replaced commissioner and department of human resources with commissioner and department of children and youth services; P.A. 80-190 deleted coroners in Subsec. (b); P.A. 81-91 substituted commissioner of children and youth services for commissioner of human resources in Subsec. (c); P.A. 81-472 made technical changes; P.A. 82-203 amended Subsec. (b) by substituting sexual abuse and sexual exploitation for sexual molestation in the list of examples of conditions that are the result of maltreatment; P.A. 86-337 added requirement that commissioner of children and youth services immediately notify appropriate law enforcement agency of reports of child abuse; P.A. 88-218 added physician assistants, Connecticut certified substance abuse counselors and Connecticut certified marital and family therapists to the list of persons required to report child abuse in Subsec. (b) and made a technical change in Subsec. (g); P.A. 88-333 in Subsec. (b) added a school employee as a person who has inflicted injuries, in Subsecs. (b) and (c) added reporting requirements when it is suspected or believed that the injuries were inflicted by a school employee, in Subsec. (e) specified who is to investigate when a report concerns suspected or believed injuries by a school employee and added Subdiv. (3) re reporting and suspension when an investigation produces evidence that a child has been abused by a school employee, in Subsec. (f) specified what happens if a school employee is convicted of a crime involving an act of child abuse and added Subsec. (i) re the assignment of designees by a school superintendent; P.A. 89-160 amended Subsec. (c) to require the commissioner of children and youth services and the local police department or state police to notify each other when either receives an oral report alleging serious physical abuse or sexual abuse of a child, amended Subsec. (d) to allow physicians examining a child with respect to whom abuse is suspected to perform diagnostic tests and procedures necessary for the detection of child abuse, the expenses for such tests and procedures paid for by the parents or if they are unable to pay, by the commissioner, amended Subsec. (d) to allow the commissioner during the period of temporary custody, to provide the child with all necessary care including medical care consisting of an examination, with or without parental consent and diagnostic tests and procedures necessary to detect child abuse and amended Subsec. (g) to require the commissioner to disclose the information in the registry of child abuse reports received to the legislative program review and investigations committee when requested and under certain conditions protecting confidentiality; P.A. 89-168 added a new Subsec. (j) which requires each local and regional board of education to adopt a written policy regarding the reporting, by school employees, of suspected child abuse; Sec. 17-38a transferred to Sec. 17a-101 in 1991; P.A. 92-76 included school paraprofessionals in Subsec. (b), amended Subsec. (c) to require report to commissioner of education in cases involving certified school employees, amended Subsec. (e) to require notification of commissioner of education in investigations involving certified school employees and to add language concerning certification revocation proceedings and made technical changes in Subsec. (f); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-340 amended Subsec. (b) to add dental hygienists, pharmacists, physical therapists, sexual assault counselors and battered women’s counselors to list of persons required to report suspected child abuse and to make technical changes, effective July 1, 1993; P.A. 94-221 amended Subsec. (f) to add notice by the state’s attorney of persons holding certificates issued by the State Board of Education, expanded the reasons for the notice to include violations of Secs. 53a-71 and 53a-73a, substituted notice to the commissioner of education for notice to the State Board of Education and deleted provision for the commencement of certification revocation proceedings; P.A. 95-103 amended Subsec. (f) by adding provision that separate guardian ad litem not required to be attorney; P.A. 95-289 changed marital and family therapists from “Connecticut certified” to “licensed”; P.A. 96-246 amended Subsec. (b) by listing mandated reporters and deleting rest of subsection and deleted former Subsecs. (c) to (j), inclusive, and added new Subsec. (c) re development of educational training program for prompt identification and reporting of child abuse and neglect; P.A. 99-102 amended Subsec. (b) by deleting obsolete references to chapter 371 and osteopaths and making a technical change; P.A. 00-49 amended Subsec. (a) by making technical changes and adding the Child Advocate and any employee of the Office of Child Advocate as mandated reporters, effective July 1, 2000; P.A. 02-106 amended Subsec. (b) to add a coach of intramural or interscholastic athletics as a mandated reporter; P.A. 02-138 amended Subsec. (b) to replace “clergyman” with “member of the clergy”, replace “licensed substance abuse counselor” with “licensed or certified alcohol and drug counselor”, replace “day care center” with “child day care center” and add as mandated reporters a school coach, juvenile or adult probation officer, juvenile or adult parole officer, any person who is a licensed or certified emergency medical services provider, any person who is a licensed professional counselor, any person paid to care for a child in any group day care home licensed by the state, any employee of the Department of Children and Families and any employee of the Department of Public Health who is responsible for the licensing of child day care centers, group day care homes, family day care homes or youth camps and added new Subsec. (d) re participation of mandated reporters who fail to report in an educational and training program established by the commissioner; P.A. 09-185 amended Subsec. (b) by expanding mandated reporters to include any person licensed as a foster parent, effective July 1, 2009; P.A. 09-242 amended Subsec. (b) to include school superintendent as a mandated reporter and make a technical change; P.A. 10-43 amended Subsec. (a) to add reference to reporting of suspected child neglect and amended Subsec. (b) to include family relations counselor, family relations counselor trainee and family services supervisor employed by Judicial Department as mandated reporters; P.A. 11-93 amended Subsec. (b) by replacing titles of school employees with “school employee, as defined in section 53a-65”, amended Subsec. (c) by adding provisions re development of refresher training program and re training to be provided to all new school employees and added Subsec. (e) re model mandated reporting policy, effective July 1, 2011; P.A. 12-82 deleted former Subsec. (d) re participation in educational and training program by mandated reporters who fail to report suspected abuse or neglect and redesignated existing Subsec. (e) as Subsec. (d); P.A. 12-119 made technical changes in Subsec. (b), effective June 15, 2012; P.A. 13-214 amended Subsec. (b) to substitute “domestic violence counselor” for “battered women’s counselor”; P.A. 14-39 amended Subsec. (b) to include any employee of Office of Early Childhood as a mandated reporter, effective July 1, 2014; P.A. 14-186 amended Subsec. (b) by adding Subdiv. (1) to (10), (15) to (34), (36) and (37) designators, adding as a mandated reporter Subdiv. (11) re person who holds or is issued coaching permit or is coach of intramural or interscholastic athletics, Subdiv. (12) re individual employed as coach or director of youth athletics, Subdiv. (13) re individual employed as coach or director of private youth sports organization, league or team, Subdiv. (14) re paid administrator, faculty, staff, athletic director, athletic coach or athletic trainer employed by institution of higher education and Subdiv. (35) re paid youth camp director or assistant director, and making technical changes; P.A. 15-143 amended Subsec. (b) by redesignating existing provision in Subdiv. (34) re employee of Office of Early Childhood as new Subdiv. (35) and redesignating existing Subdivs. (35) to (37) as Subdivs. (36) to (38), effective June 30, 2015; P.A. 15-205 amended Subsec. (c) to add provision re refresher training program to be provided to each school employee, effective July 1, 2015; pursuant to P.A. 15-227, references to child day care center, group day care home and family day care home were changed editorially by the Revisors to references to child care center, group child care home and family child care home, respectively, in Subsec. (b), effective July 1, 2015.



Section 17a-101a - Report of abuse, neglect or injury of child or imminent risk of serious harm to child. Penalty for failure to report. Notification of Chief State’s Attorney.

(a)(1) Any mandated reporter, as described in section 17a-101, who in the ordinary course of such person’s employment or profession has reasonable cause to suspect or believe that any child under the age of eighteen years (A) has been abused or neglected, as described in section 46b-120, (B) has had nonaccidental physical injury, or injury which is at variance with the history given of such injury, inflicted upon such child, or (C) is placed at imminent risk of serious harm, or (2) any school employee, as defined in section 53a-65, who in the ordinary course of such person’s employment or profession has reasonable cause to suspect or believe that any person who is being educated by the technical high school system or a local or regional board of education, other than as part of an adult education program, is a victim under the provisions of section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a, and the perpetrator is a school employee shall report or cause a report to be made in accordance with the provisions of sections 17a-101b to 17a-101d, inclusive.

(b) (1) Any person required to report under the provisions of this section who fails to make such report or fails to make such report within the time period prescribed in sections 17a-101b to 17a-101d, inclusive, and section 17a-103 shall be guilty of a class A misdemeanor, except that such person shall be guilty of a class E felony if (A) such violation is a subsequent violation, (B) such violation was wilful or intentional or due to gross negligence, or (C) such person had actual knowledge that (i) a child was abused or neglected, as described in section 46b-120, or (ii) a person was a victim described in subdivision (2) of subsection (a) of this section.

(2) Any person who intentionally and unreasonably interferes with or prevents the making of a report pursuant to this section, or attempts or conspires to do so, shall be guilty of a class D felony. The provisions of this subdivision shall not apply to any child under the age of eighteen years or any person who is being educated by the technical high school system or a local or regional board of education, other than as part of an adult education program.

(3) Any person found guilty under the provisions of this subsection shall be required to participate in an educational and training program. The program may be provided by one or more private organizations approved by the commissioner, provided the entire cost of the program shall be paid from fees charged to the participants, the amount of which shall be subject to the approval of the commissioner.

(c) The Commissioner of Children and Families, or the commissioner’s designee, shall promptly notify the Chief State’s Attorney when there is reason to believe that any such person has failed to make a report in accordance with this section.

(d) For purposes of this section and section 17a-101b, a mandated reporter’s suspicion or belief may be based on factors including, but not limited to, observations, allegations, facts or statements by a child, victim, as described in subdivision (2) of subsection (a) of this section, or third party. Such suspicion or belief does not require certainty or probable cause.

(P.A. 96-246, S. 2; P.A. 97-319, S. 9, 22; P.A. 98-241, S. 3, 18; P.A. 02-106, S. 4; 02-138, S. 13; P.A. 11-93, S. 8; P.A. 12-82, S. 9; P.A. 13-297, S. 2; P.A. 15-205, S. 2.)

History: P.A. 97-319 added provision requiring report for any child that has been abused rather than for any child in danger of being abused, effective July 1, 1997; P.A. 98-241 added “or is placed at imminent risk of serious harm by an act or failure to act on the part of such responsible person”, effective July 1, 1998; P.A. 02-106 increased the penalty for failing to report from not more than $500 to not less than $500 nor more than $2,500 and made technical changes for purposes of gender neutrality; P.A. 02-138 inserted Subdiv. indicators, repositioned language re reporting of neglect, required reporting by a mandated reporter when reasonable suspicion or belief arose “in the ordinary course of such person’s employment or profession” rather than “in his professional capacity”, amended Subdiv. (2) to delete provision that limited reporting to injuries inflicted “by a person responsible for such child’s health, welfare or care or by a person given access to such child by such responsible person”, amended Subdiv. (3) to delete provision that limited reporting to when a child is placed at imminent risk of harm “by an act or failure to act on the part of such responsible person” and added requirement that a mandated reporter who fails to report participate in an educational and training program pursuant to Sec. 17a-101(d); P.A. 11-93 added provision re imposition of fine where person fails to report within required time period and added requirement that commissioner notify Chief State’s Attorney of failure to report, effective July 1, 2011; P.A. 12-82 designated existing provisions as Subsecs. (a), (b) and (c) and, in Subsec. (b), replaced “pursuant to subsection (d) of section 17a-101” with provision re program provided by private organizations approved by commissioner with program fees subject to commissioner’s approval; P.A. 13-297 amended Subsec. (b) by changing penalty for failure to report from “fined not less than five hundred dollars or more than two thousand five hundred dollars” to “guilty of a class A misdemeanor”; P.A. 15-205 amended Subsec. (a) by designating existing provisions re mandated reporter as new Subdiv. (1) and adding new Subdiv. (2) re school employee, amended Subsec. (b) by designating existing provision re failure to make report as Subdiv. (1) and amending same to add exception re class E felony, adding Subdiv. (2) re interference with making of report and designating existing provision re education and training program as Subdiv. (3), added Subsec. (d) re mandated reporter’s suspicion or belief, and made technical changes.



Section 17a-101b - Oral report by mandated reporter. Notification of law enforcement agency when allegation of sexual abuse or serious physical abuse. Notification of person in charge of institution, facility or school when staff member suspected of abuse or neglect.

(a) An oral report shall be made by a mandated reporter as soon as practicable but not later than twelve hours after the mandated reporter has reasonable cause to suspect or believe that a child has been abused or neglected or placed in imminent risk of serious harm, by telephone or in person to the Commissioner of Children and Families or a law enforcement agency. If a law enforcement agency receives an oral report, it shall immediately notify the Commissioner of Children and Families.

(b) If the commissioner or the commissioner’s designee suspects or knows that such person has knowingly made a false report, the identity of such person shall be disclosed to the appropriate law enforcement agency and to the perpetrator of the alleged abuse.

(c) If the Commissioner of Children and Families, or the commissioner’s designee, receives a report alleging sexual abuse or serious physical abuse, including, but not limited to, a report that: (1) A child has died; (2) a child has been sexually assaulted; (3) a child has suffered brain damage or loss or serious impairment of a bodily function or organ; (4) a child has been sexually exploited; or (5) a child has suffered serious nonaccidental physical injury, the commissioner shall, within twelve hours of receipt of such report, notify the appropriate law enforcement agency.

(d) Whenever a mandated reporter, as described in section 17a-101, has reasonable cause to suspect or believe that any child has been abused or neglected by a member of the staff of a public or private institution or facility that provides care for such child or a public or private school, the mandated reporter shall report as required in subsection (a) of this section. The Commissioner of Children and Families or the commissioner’s designee shall notify the principal, headmaster, executive director or other person in charge of such institution, facility or school, or the person’s designee, unless such person is the alleged perpetrator of the abuse or neglect of such child. In the case of a public school, the commissioner shall also notify the person’s employing superintendent. Such person in charge, or such person’s designee, shall then immediately notify the child’s parent or other person responsible for the child’s care that a report has been made.

(e) For purposes of this section, “child” includes any victim described in subdivision (2) of subsection (a) of section 17a-101a.

(P.A. 96-246, S. 3; P.A. 97-319, S. 10, 22; P.A. 02-138, S. 14; P.A. 11-93, S. 11; P.A 15-205, S. 3.)

History: P.A. 97-319 divided existing Subsec. (a) into Subsecs. (a) and (b) by providing in Subsec. (a) that report be made if there is reasonable cause to suspect or believe abuse rather than if there is a suspicion or belief of abuse and inserted new Subsec. (b) re disclosure of the name of a person who knowingly made a false report, relettering prior Subsec. (b) and (d), effective July 1, 1997; P.A. 02-138 amended Subsec. (a) to decrease the time period for making the required oral report from “within twenty-four hours” to “as soon as practicable but not later than twelve hours” after the reporter has reasonable suspicion or belief of child abuse or neglect and require an oral report whenever there is reasonable suspicion or belief that a child has been “placed in imminent risk of serious harm”, amended Subsec. (b) to replace “his representative” with “the commissioner’s designee”, amended Subsec. (c) to decrease from 24 to 12 hours the time period after receipt of the report that the commissioner is required to notify the appropriate law enforcement agency and make technical changes including changes for purposes of gender neutrality, amended Subsec. (d) to provide that the notification of the person in charge of the institution, facility or school be made by the “Commissioner of Children and Families or the commissioner’s designee” rather than by the mandated reporter, add provision that such notice is not required if “such person is the alleged perpetrator of the abuse or neglect of such child” and make technical changes including changes for purposes of gender neutrality; P.A. 11-93 amended Subsec. (d) by specifying that Commissioner of Children and Families notify the principal, headmaster or executive director of an institution, facility or school and adding requirement that commissioner notify the employing superintendent, effective July 1, 2011; P.A. 15-205 amended Subsec. (d) by making a technical change and added Subsec. (e) re meaning of “child”.



Section 17a-101c - Written report by mandated reporter.

Not later than forty-eight hours after making an oral report, a mandated reporter shall submit a written report to the Commissioner of Children and Families or the commissioner's designee. When a mandated reporter is a member of the staff of a public or private institution or facility that provides care for such child or public or private school the reporter shall also submit a copy of the written report to the person in charge of such institution, school or facility or the person's designee. In the case of a report concerning a school employee holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-146b, inclusive, and 10-149, a copy of the written report shall also be sent by the Commissioner of Children and Families or the commissioner's designee to the Commissioner of Education or the commissioner's designee. In the case of an employee of a facility or institution that provides care for a child which is licensed by the state, a copy of the written report shall also be sent by the Commissioner of Children and Families to the executive head of the state licensing agency.

(P.A. 96-246, S. 4; P.A. 97-319, S. 11, 22; P.A. 98-239, S. 18; P.A. 03-168, S. 6; P.A. 11-93, S. 9.)

History: P.A. 97-319 deleted provision re oral information and added the words “copy of the” before each reference to “written report”, effective July 1, 1997; P.A. 98-239 required the mandated reporter to send a copy of the written report to the executive head of the state licensing agency in the case of an employee of a facility or institution providing care for a child; P.A. 03-168 replaced reference to “certified school employee” with provision re school employee holding certificate, authorization or permit, effective July 1, 2003; P.A. 11-93 replaced requirement that person in charge of the institution, school or facility send report to Commissioner of Education with requirement that Commissioner of Children and Families send report, replaced requirement that mandated reporter send report to licensing agency with requirement that Commissioner of Children and Families send report, and made technical changes, effective July 1, 2011.



Section 17a-101d - Contents of oral and written reports.

All oral and written reports required in sections 17a-101a to 17a-101c, inclusive, and section 17a-103, shall contain, if known: (1) The names and addresses of the child and his or her parents or other person responsible for his or her care; (2) the age of the child; (3) the gender of the child; (4) the nature and extent of the child’s injury or injuries, maltreatment or neglect; (5) the approximate date and time the injury or injuries, maltreatment or neglect occurred; (6) information concerning any previous injury or injuries to, or maltreatment or neglect of, the child or his or her siblings; (7) the circumstances in which the injury or injuries, maltreatment or neglect came to be known to the reporter; (8) the name of the person or persons suspected to be responsible for causing such injury or injuries, maltreatment or neglect; (9) the reasons such person or persons are suspected of causing such injury or injuries, maltreatment or neglect; (10) any information concerning any prior cases in which such person or persons have been suspected of causing an injury, maltreatment or neglect of a child; and (11) whatever action, if any, was taken to treat, provide shelter or otherwise assist the child. For purposes of this section, “child” includes any victim described in subdivision (2) of subsection (a) of section 17a-101a.

(P.A. 96-246, S. 5; P.A. 11-93, S. 15; P.A. 15-205, S. 4.)

History: P.A. 11-93 added new Subdiv. (9) re reasons for suspicion of causing injury, maltreatment or neglect and new Subdiv. (10) re prior cases, and redesignated existing Subdiv. (9) as Subdiv. (11), effective July 1, 2011; P.A. 15-205 amended Subdivs. (1) and (6) by making technical changes and added provision re meaning of “child”.



Section 17a-101e - Employer prohibited from discriminating or retaliating against employee who makes good faith report or testifies re child abuse or neglect. Immunity from civil or criminal liability. False report of child abuse. Referral to office of the Chief State's Attorney. Penalty.

(a) No employer shall (1) discharge, or in any manner discriminate or retaliate against, any employee who in good faith makes a report pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103, testifies or is about to testify in any proceeding involving child abuse or neglect, or (2) hinder or prevent, or attempt to hinder or prevent, any employee from making a report pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103, or testifying in any proceeding involving child abuse or neglect. The Attorney General may bring an action in Superior Court against an employer who violates this subsection. The court may assess a civil penalty of not more than two thousand five hundred dollars and may order such other equitable relief as the court deems appropriate.

(b) Any person, institution or agency which, in good faith, makes, or in good faith does not make, the report pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103 shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed and shall have the same immunity with respect to any judicial proceeding which results from such report provided such person did not perpetrate or cause such abuse or neglect.

(c) Any person who is alleged to have knowingly made a false report of child abuse or neglect pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103 shall be referred to the office of the Chief State's Attorney for purposes of a criminal investigation.

(d) Any person who knowingly makes a false report of child abuse or neglect pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103 shall be fined not more than two thousand dollars or imprisoned not more than one year or both.

(P.A. 96-246, S. 6; P.A. 97-319, S. 12, 22; P.A. 12-82, S. 10; P.A. 13-53, S. 1.)

History: P.A. 97-319 amended Subsec. (b) by adding provision re immunity for persons who in good faith do not make a report, effective July 1, 1997; P.A. 12-82 added new Subsec. (c) re referral of persons who knowingly make a false report of child abuse or neglect to Office of the Chief State's Attorney and redesignated existing Subsec. (c) as Subsec. (d); P.A. 13-53 amended Subsec. (a) by designating existing provision re retaliation against employee who makes a report as Subdiv. (1) and adding Subdiv. (2) re hindering or preventing employees from making a report or testifying in a child abuse or neglect proceeding.

Nothing in plain and unambiguous text of section suggests legislature intended to authorize private citizens to bring actions on their own behalf. 304 C. 483.

Subsec. (b):

Physician who performs medical examination at department's request to determine whether reasonable cause exists to suspect child abuse is entitled to immunity under Subsec. for claims arising from that determination, but not for diagnosis or treatment of any underlying injuries. 272 C. 410. Good faith immunity does not apply where trial court found that defendant acted with malice and without probable cause. 287 C. 397.



Section 17a-101f - Examination by physician. Diagnostic tests and procedures to detect child abuse. Expenses.

Any physician examining a child with respect to whom abuse or neglect is suspected shall have the right to keep such child in the custody of a hospital for no longer than ninety-six hours in order to perform diagnostic tests and procedures necessary to the detection of child abuse or neglect and to provide necessary medical care with or without the consent of such child's parents or guardian or other person responsible for the child's care, provided the physician has made reasonable attempts to (1) advise such child's parents or guardian or other person responsible for the child's care that he suspects the child has been abused or neglected and (2) obtain consent of such child's parents or guardian or other person responsible for the child's care. In addition, such physician may take or cause to be taken photographs of the area of trauma visible on a child who is the subject of such report without the consent of such child's parents or guardian or other person responsible for the child's care. All such photographs or copies thereof shall be sent to the local police department and the Department of Children and Families. The expenses for such care and such diagnostic tests and procedures, if not covered by insurance, shall be paid by the Commissioner of Children and Families, provided the state may recover such costs from the parent if the parent has been found by a court to have abused or neglected such child.

(P.A. 96-246, S. 8.)



Section 17a-101g - Classification and evaluation of reports. Determination of abuse or neglect of child. Investigation. Notice, entry of recommended finding. Referral to local law enforcement authority. Home visit. Removal of child in imminent risk of harm. Family assessment response program. Development of service plans and plans of care. Monitoring. Disclosure of information to community providers. Annual report.

(a) Upon receiving a report of child abuse or neglect, as provided in sections 17a-101a to 17a-101c, inclusive, or section 17a-103, in which the alleged perpetrator is (1) a person responsible for such child's health, welfare or care, (2) a person given access to such child by such responsible person, or (3) a person entrusted with the care of a child, the Commissioner of Children and Families, or the commissioner's designee, shall cause the report to be classified and evaluated immediately. If the report contains sufficient information to warrant an investigation, the commissioner shall make the commissioner's best efforts to commence an investigation of a report concerning an imminent risk of physical harm to a child or other emergency within two hours of receipt of the report and shall commence an investigation of all other reports within seventy-two hours of receipt of the report. A report classified by the commissioner, or the commissioner's designee, as lower risk may be referred for family assessment and services pursuant to subsection (g) of this section. Any such report may thereafter be referred for standard child protective services if safety concerns for the child become evident. A report referred for standard child protective services may be referred for family assessment and services at any time if the department determines there is a lower risk to the child. If the alleged perpetrator is a school employee, as defined in section 53a-65, or is employed by an institution or facility licensed or approved by the state to provide care for children, the department shall notify the Department of Education or the state agency that has issued such license or approval to the institution or facility of the report and the commencement of an investigation by the Commissioner of Children and Families. The department shall complete any such investigation not later than forty-five calendar days after the date of receipt of the report. If the report is a report of child abuse or neglect in which the alleged perpetrator is not a person specified in subdivision (1), (2) or (3) of this subsection, the Commissioner of Children and Families shall refer the report to the appropriate local law enforcement authority for the town in which the child resides or in which the alleged abuse or neglect occurred.

(b) The investigation shall include a home visit at which the child and any siblings are observed, if appropriate, a determination of the nature, extent and cause or causes of the reported abuse or neglect, a determination of the person or persons suspected to be responsible for such abuse or neglect, the name, age and condition of other children residing in the same household and an evaluation of the parents and the home. The report of such investigation shall be in writing. The investigation shall also include, but not be limited to, a review of criminal conviction information concerning the person or persons alleged to be responsible for such abuse or neglect and previous allegations of abuse or neglect relating to the child or other children residing in the household or relating to family violence. After an investigation into a report of abuse or neglect has been completed, the commissioner shall determine, based upon a standard of reasonable cause, whether a child has been abused or neglected, as defined in section 46b-120. If the commissioner determines that abuse or neglect has occurred, the commissioner shall also determine whether: (1) There is an identifiable person responsible for such abuse or neglect; and (2) such identifiable person poses a risk to the health, safety or well-being of children and should be recommended by the commissioner for placement on the child abuse and neglect registry established pursuant to section 17a-101k. If the commissioner has made the determinations in subdivisions (1) and (2) of this subsection, the commissioner shall issue notice of a recommended finding to the person suspected to be responsible for such abuse or neglect in accordance with section 17a-101k.

(c) Except as provided in subsection (d) of this section, no entry of the recommended finding shall be made on the child abuse or neglect registry and no information concerning the finding shall be disclosed by the commissioner pursuant to a check of the child abuse or neglect registry or request for information by a public or private entity for employment, licensure, or reimbursement for child care purposes pursuant to programs administered by the Department of Social Services or pursuant to any other general statute that requires a check of the child abuse or neglect registry until the exhaustion or waiver of all administrative appeals available to the person suspected to be responsible for the abuse or neglect, as provided in section 17a-101k.

(d) If the child abuse or neglect resulted in or involves (1) the death of a child; (2) the risk of serious physical injury or emotional harm of a child; (3) the serious physical harm of a child; (4) the arrest of a person due to abuse or neglect of a child; (5) a petition filed by the commissioner pursuant to section 17a-112 or 46b-129; or (6) sexual abuse of a child, entry of the recommended finding may be made on the child abuse or neglect registry and information concerning the finding may be disclosed by the commissioner pursuant to a check of the child abuse or neglect registry or request for information by a public or private entity for employment, licensure, or reimbursement for child care purposes pursuant to programs administered by the Department of Social Services or pursuant to any other general statute that requires a check of the child abuse or neglect registry, prior to the exhaustion or waiver of all administrative appeals available to the person suspected to be responsible for the abuse or neglect as provided in section 17a-101k.

(e) If the Commissioner of Children and Families, or the commissioner's designee, has probable cause to believe that the child or any other child in the household is in imminent risk of physical harm from the child's surroundings and that immediate removal from such surroundings is necessary to ensure the child's safety, the commissioner, or the commissioner's designee, shall authorize any employee of the department or any law enforcement officer to remove the child and any other child similarly situated from such surroundings without the consent of the child's parent or guardian. The commissioner shall record in writing the reasons for such removal and include such record with the report of the investigation conducted under subsection (b) of this section.

(f) The removal of a child pursuant to subsection (e) of this section shall not exceed ninety-six hours. During the period of such removal, the commissioner, or the commissioner's designee, shall provide the child with all necessary care, including medical care, which may include an examination by a physician or mental health professional with or without the consent of the child's parents, guardian or other person responsible for the child's care, provided reasonable attempts have been made to obtain consent of the child's parents or guardian or other person responsible for the care of such child. During the course of a medical examination, a physician may perform diagnostic tests and procedures necessary for the detection of child abuse or neglect. If the child is not returned home within such ninety-six-hour period, with or without protective services, the department shall proceed in accordance with section 46b-129.

(g) (1) Notwithstanding the provisions of subsections (a) to (f), inclusive, of this section, the commissioner may establish a program of family assessment response to reports of child abuse and neglect whereby the report may be referred to appropriate community providers for family assessment and services without an investigation or at any time during an investigation, provided there has been an initial safety assessment of the circumstances of a family and child and criminal background checks have been performed on all adults involved in the report. Services provided through family assessment response shall include an array of community-based services and supports designed to meet the individual needs of families, build upon their strengths, enhance child development, reduce child abuse and neglect and increase the health, safety and well-being of children.

(2) In response to an accepted family assessment report, the department shall conduct a comprehensive family assessment that shall include a safety and risk assessment and an assessment of family strengths and needs. Such assessment shall include personal interviews with the child and the child's parent or primary caretaker, an evaluation of the home environment and the performance of criminal background checks on all adults residing in the same household. Such assessment may include, as appropriate, personal interviews with other children or adults residing in the same household as well as any other caregivers, family members and collateral contacts. In conducting such assessment, the department shall consider the age and vulnerability of the child, family functioning, family history of abuse and neglect and family history of involvement with the department. The department shall, upon securing any necessary releases, request any relevant out-of-state history of child abuse or neglect involving any adults residing in the same household.

(3) The following reports of suspected child abuse or neglect shall not be referred for family assessment response: (A) Sexual abuse, (B) abuse or neglect occurring in an out-of-home placement, (C) abuse or neglect resulting in the death or serious physical or mental injury of a child, or (D) where the department's safety assessment reveals that the child is unsafe. A case supervisor or manager shall approve all referrals to family assessment response.

(4) Prior to referring a report to an appropriate community provider, the department shall develop a service plan designed to meet the family's immediate needs for services and supports and to guide the community provider's development of a long-term plan of care for the family.

(5) Following a referral pursuant to subdivision (1) of this subsection, a community provider shall schedule an in-person meeting with the family and shall develop a plan of care. Such plan of care shall be developed in consultation with the family and shall include (A) a review of the department's family assessment and service plan and any services and supports the family is currently receiving, and (B) an identification of the family's ongoing needs and the services and supports that may be available to meet such needs. Such plan of care shall identify the family's strengths and needs and describe the services and supports to be offered to (i) address the family's needs, (ii) build upon the family's strengths, and (iii) increase the health, safety and well-being of the child. The provider shall monitor the family's participation and progress with the plan of care.

(6) The community provider shall maintain ongoing contact with the family through in-person meetings, visits to the home, child and family team meetings and phone calls. If at any time following the referral or during the implementation of the plan of care, the provider has reasonable cause to suspect or believe that any child under eighteen years of age (A) has been abused or neglected, as defined in section 46b-120, (B) has suffered a nonaccidental physical injury or an injury that is at variance with the history given for such injury, or (C) is placed at imminent risk of serious harm, the provider shall report or cause a report to be made in accordance with the provisions of sections 17a-101b to 17a-101d, inclusive.

(7) The community provider shall schedule an in-person meeting with the family prior to the end of services. The determination to end services shall be based upon the family's preference and progress in meeting the goals outlined in the plan of care. The community provider shall submit individual child and family specific data and administrative service data to the department not later than thirty days after ending services. Such data shall identify the needs of the family, the services and supports made available to address those needs, the family's met and unmet treatment goals, the final disposition at the time of ending services and the reasons for the family's discharge from services, including, but not limited to, met treatment goals, family relocation, the receipt of a new report by the department or transfer of the family to another provider.

(8) Subdivisions (5) to (7), inclusive, of this subsection shall apply to all community provider service contracts in effect on June 9, 2016, to the extent they are not in conflict with such contracts, and shall apply to all contracts entered into, amended, extended or renewed on or after June 9, 2016.

(9) The commissioner shall adopt procedures to establish a method for the department to monitor the progress of the child and family referred to a community provider pursuant to subdivision (1) of this subsection and to set standards for reopening an investigation pursuant to this section. Such standards shall include, but need not be limited to, provisions for the reassignment of a report referred for family assessment response for an immediate investigation based on (A) a reassessment of the initial report of child abuse or neglect or the discovery of new or additional facts indicating that the child is unsafe, or (B) a determination that the report meets the criteria of subdivision (3) of this subsection and, as a result, does not qualify for family assessment response. Not later than January 1, 2017, the commissioner shall submit a report regarding such procedures and standards, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children.

(10) Consistent with the provisions of section 17a-28, the department shall disclose all relevant information in its possession concerning the child and family, including prior child protection activity, to each provider to whom a report has been referred for use by the provider in the assessment, diagnosis and treatment of unique needs of the family and the prevention of future reports. Each provider who has received a report of child abuse or neglect referred pursuant to this subsection shall disclose to the department, consistent with the provisions of section 17a-28, all relevant information gathered during assessment, diagnosis and treatment of the child and family. The department may use such information solely to monitor and ensure the continued safety and well-being of the child or children.

(11) Not later than July 1, 2016, and annually thereafter, the department shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to children for inclusion in the annual report card prepared pursuant to section 2-53m on the status of family assessment response. Such report shall include data from the previous calendar year, including, but not limited to: (A) The number of accepted reports of child abuse or neglect, and the percentage of reports assigned to the family assessment response track; (B) the disposition of families assigned a family assessment response; (C) for cases assigned to the family assessment response track, a breakdown by reporter type; (D) the number and percentage of family assessment response cases that changed track to investigations; (E) an analysis of the department's prior or subsequent involvement with a family that has been assigned to family assessment response, if applicable; (F) an analysis of the department's prior or subsequent involvement with a family that has been assigned to a community partner agency; (G) a description of services that are commonly provided to families referred to the community support for families program; (H) a description of the department's staff development and training practices relating to intake; (I) the number and percentage of referred families who were ultimately enrolled in the community support for families program; (J) the number and percentage of families receiving a family assessment response broken down by race and ethnicity; (K) the reason for discharge from the community support for families program, as identified in subdivision (7) of this subsection, broken down by race and ethnicity; and (L) a comparison of the needs identified and the needs addressed for families referred to the community support for families program.

(P.A. 96-246, S. 9; P.A. 97-319, S. 13, 22; P.A. 02-138, S. 15; P.A. 05-35, S. 1; 05-207, S. 2; P.A. 11-93, S. 16; 11-240, S. 1; P.A. 13-54, S. 1; P.A. 14-187, S. 17; P.A. 16-190, S. 1.)

History: P.A. 97-319 amended Subsec. (a) by deleting reference to “section 17a-101b” and substituting reference to reports made under Secs. 17a-101a to 17a-101c, inclusive, and Sec. 17a-103 and made technical changes, effective July 1, 1997; P.A. 02-138 amended Subsec. (a) to include receipt of a report of child “neglect”, make provisions re the commissioner's classification, evaluation and investigation of a report applicable if the report is one “in which the alleged perpetrator is (1) a person responsible for such child's health, welfare or care, (2) a person given access to such child by such responsible person, or (3) a person entrusted with the care of a child”, add provision requiring the commissioner to refer the report to the local law enforcement authority if the alleged perpetrator is not a person specified in Subdiv. (1), (2) or (3) and make technical changes for purposes of gender neutrality; P.A. 05-35 amended Subsec. (a) to extend the time frame for department to complete an investigation re report of child abuse or neglect from within 30 calendar days to not later than 45 calendar days after the date of receipt of the report; P.A. 05-207 required Commissioner of Children and Families to make determination whether a child has been abused or neglected and specified actions to be taken by commissioner if such determination was made in Subsec. (b), specified confidentiality requirements re findings in new Subsec. (c), specified exceptions to disclosure limitations in new Subsec. (d), redesignated existing Subsecs. (c) and (d) as Subsecs. (e) and (f) and made technical changes, effective December 1, 2005; P.A. 11-93 amended Subsec. (a) by adding provision requiring notice to Department of Education or other licensing agency where alleged perpetrator is employed by a school, institution or facility that provides care for children, effective July 1, 2011; P.A. 11-240 amended Subsec. (a) by adding provision re classification of reports and referral of lower risk reports for services and added Subsec. (g) allowing commissioner to establish program of differential response and to adopt regulations and requiring department to disclose information to service providers, effective July 1, 2011; P.A. 13-54 amended Subsec. (g)(1) by replacing “program of differential response” with “program of family assessment response”; P.A. 14-187 amended Subsec. (g)(2) by replacing reference to regulations with reference to procedures, effective June 11, 2014; P.A. 16-190 amended Subsec. (g) by adding provision re services provided through family assessment response to include array of community-based services and supports in Subdiv. (1), adding new Subdivs. (2) to (8) re family assessment response, redesignating existing Subdivs. (2) and (3) re adopting procedures and disclosure of information, respectively, as Subdivs. (9) and (10), amending redesignated Subdiv. (9) to replace “may” with “shall” in provision re commissioner to adopt procedures and add provisions re standards and report re procedures and standards, and adding Subdiv. (11) re department to submit annual report re family assessment response, effective June 9, 2016.

Registry scheme does not constitute an unlawful delegation of legislative power and does not constitute a bill of attainder since it does not inflict punishment, and defendant has not provided analysis to support claim that registry scheme is void for vagueness. 290 C. 545.

Subsec. (e) (former Subsec. (c)):

Does not require commissioner to remove a child upon finding of probable cause, but merely authorizes commissioner to seek removal under such circumstances; is directory and not mandatory and does not require commissioner to invoke 96-hour hold, but grants commissioner discretion to choose the most appropriate remedy in any given case; even if commissioner determines that probable cause exists and removal is necessary, the authorized employee or law enforcement officer is not statutorily required to remove child. 272 C. 734.



Section 17a-101h - Coordination of investigatory activities. Interview with child. Reporter to provide information. Consent of parent, guardian or responsible person.

Notwithstanding any provision of the general statutes, any person authorized to conduct an investigation of abuse or neglect shall coordinate investigatory activities in order to minimize the number of interviews of any child and share information with other persons authorized to conduct an investigation of child abuse or neglect, as appropriate. A person reporting child abuse or neglect shall provide any person authorized to conduct an investigation of child abuse or neglect with all information related to the investigation that is in the possession or control of the person reporting child abuse or neglect, except as expressly prohibited by state or federal law. The commissioner shall obtain the consent of parents or guardians or other persons responsible for the care of the child to any interview with a child, except that such consent shall not be required when the department has reason to believe such parent or guardian or other person responsible for the care of the child or member of the child’s household is the perpetrator of the alleged abuse or that seeking such consent would place the child at imminent risk of physical harm. If consent is not required to conduct the interview, such interview shall be conducted in the presence of a disinterested adult unless immediate access to the child is necessary to protect the child from imminent risk of physical harm and a disinterested adult is not available after reasonable search. For purposes of this section, “child” includes any victim described in subdivision (2) of subsection (a) of section 17a-101a.

(P.A. 96-246, S. 10; P.A. 11-93, S. 17; P.A. 13-52, S. 1; P.A. 15-205, S. 5.)

History: P.A. 11-93 added provision requiring person reporting abuse or neglect to provide information related to the investigation and made a technical change, effective July 1, 2011; P.A. 13-52 added provision allowing commissioner to interview a child without parental consent if there is reason to believe that seeking consent would place the child at imminent risk of physical harm; P.A. 15-205 added provision re meaning of “child”.



Section 17a-101i - Abuse or neglect by school employee or public or private institution or facility providing care for children. Suspension. Termination or resignation. Prohibition re employment. Notification of state’s attorney re conviction. Written policy re mandated reporting. Training programs.

(a) Notwithstanding any provision of the general statutes, not later than five working days after an investigation of a report that a child has been abused or neglected by a school employee, as defined in section 53a-65, or that a person is a victim, as described in subdivision (2) of subsection (a) of section 17a-101a, of a school employee has been completed, the Commissioner of Children and Families shall notify the employing superintendent and the Commissioner of Education of the results of such investigation and shall provide records, whether or not created by the department, concerning such investigation to the superintendent and the Commissioner of Education. The Commissioner of Children and Families shall provide such notice whether or not the child or victim was a student in the employing school or school district. If the Commissioner of Children and Families, based upon the results of the investigation, has reasonable cause to believe that (1) (A) a child has been abused or neglected, as described in section 46b-120, by such employee, and (B) the commissioner recommends such school employee be placed on the child abuse and neglect registry established pursuant to section 17a-101k, or (2) a person is a victim, as described in subdivision (2) of subsection (a) of section 17a-101a, of such school employee, the superintendent shall suspend such school employee. Such suspension shall be with pay and shall not result in the diminution or termination of benefits to such employee. Not later than seventy-two hours after such suspension the superintendent shall notify the local or regional board of education and the Commissioner of Education, or the commissioner’s representative, of the reasons for and conditions of the suspension. The superintendent shall disclose such records to the Commissioner of Education and the local or regional board of education or its attorney for purposes of review of employment status or the status of such employee’s certificate, permit or authorization. The suspension of a school employee employed in a position requiring a certificate shall remain in effect until the board of education acts pursuant to the provisions of section 10-151. If the contract of employment of such certified school employee is terminated, or such certified school employee resigns such employment, the superintendent shall notify the Commissioner of Education, or the commissioner’s representative, within seventy-two hours after such termination or resignation. Upon receipt of such notice from the superintendent, the Commissioner of Education may commence certification revocation proceedings pursuant to the provisions of subsection (i) of section 10-145b. Notwithstanding the provisions of sections 1-210 and 1-211, information received by the Commissioner of Education, or the commissioner’s representative, pursuant to this section shall be confidential subject to regulations adopted by the State Board of Education under section 10-145g. No local or regional board of education shall employ a person whose employment contract is terminated or who resigned from employment following a suspension pursuant to the provisions of this subsection if such person is convicted of a crime involving an act of child abuse or neglect as described in section 46b-120 or a violation of section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a against any person who is being educated by the technical high school system or a local or regional board of education, other than as part of an adult education program.

(b) Not later than five working days after an investigation of a report that a child has been abused or neglected by a staff member of a public or private institution or facility that provides care for children or a private school has been completed, the Commissioner of Children and Families shall notify such staff member’s employer at such institution, facility or school, or such employer’s designee, of the results of the investigation. If (1) the Commissioner of Children and Families, based upon the results of the investigation, has reasonable cause to believe that a child has been abused or neglected by such staff member, and (2) the commissioner recommends that such staff member be placed on the child abuse and neglect registry established pursuant to section 17a-101k, such institution, facility or school shall suspend such staff person. Such suspension shall be with pay and shall not result in diminution or termination of benefits to such staff person. Such suspension shall remain in effect until the incident of abuse or neglect has been satisfactorily resolved by the employer of the staff person or until an appeal, conducted in accordance with section 17a-101k, has resulted in a finding that such staff person is not responsible for the abuse or neglect or does not pose a risk to the health, safety or well-being of children. If such staff member has a professional license or certificate issued by the state or a permit or authorization issued by the State Board of Education or if such institution, school or facility has a license or approval issued by the state, the commissioner shall forthwith notify the state agency responsible for issuing such license, certificate, permit, approval or authorization to the staff member and provide records, whether or not created by the department, concerning such investigation.

(c) If a school employee, as defined in section 53a-65, or any person holding a certificate, permit or authorization issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, is convicted of a crime involving an act of child abuse or neglect as described in section 46b-120 or a violation of subdivision (2) of subsection (b) of section 17a-101a or section 53-21, 53a-71 or 53a-73a against any person, or a violation of section 53a-70, 53a-70a, 53a-72a or 53a-72b against a victim, as described in subdivision (2) of subsection (a) of section 17a-101a, the state’s attorney for the judicial district in which the conviction occurred shall in writing notify the superintendent of the school district or the supervisory agent of the nonpublic school in which the person is employed and the Commissioner of Education of such conviction.

(d) For the purposes of receiving and making reports, notifying and receiving notification, or investigating, pursuant to the provisions of sections 17a-101a to 17a-101h, inclusive, and 17a-103, a superintendent of a school district or a supervisory agent of a nonpublic school may assign a designee to act on such superintendent’s or agent’s behalf.

(e) On or before February 1, 2016, each local and regional board of education shall adopt a written policy, in accordance with the provisions of subsection (d) of section 17a-101, regarding the reporting by school employees, as defined in section 53a-65, of suspected child abuse or neglect in accordance with sections 17a-101a to 17a-101d, inclusive, and 17a-103 or a violation of section 53-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a against a victim, as described in subdivision (2) of subsection (a) of section 17a-101i. Such policy shall be distributed annually to all school employees employed by the local or regional board of education. The local or regional board of education shall document that all such school employees have received such written policy and completed the training and refresher training programs required by subsection (c) of section 17a-101.

(f) (1) Each school employee, as defined in section 53a-65, hired by a local or regional board of education on or after July 1, 2011, shall be required to complete the training program developed pursuant to subsection (c) of section 17a-101. Each such school employee shall complete the refresher training program, developed pursuant to subsection (c) of section 17a-101, not later than three years after completion of the initial training program, and shall thereafter retake such refresher training course at least once every three years.

(2) On or before July 1, 2012, each school employee, as defined in section 53a-65, hired by a local or regional board of education before July 1, 2011, shall complete the refresher training program developed pursuant to subsection (c) of section 17a-101 and shall thereafter retake such refresher training course at least once every three years.

(3) The principal for each school under the jurisdiction of a local or regional board of education shall annually certify to the superintendent for the board of education that each school employee, as defined in section 53a-65, working at such school, is in compliance with the provisions of this subsection. The superintendent shall certify such compliance to the State Board of Education.

(P.A. 96-246, S. 11; P.A. 97-319, S. 14, 22; P.A. 00-220, S. 30, 43; P.A. 01-142, S. 5; 01-173, S. 43, 44, 67; P.A. 03-168, S. 7; P.A. 05-246, S. 17; 05-257, S. 2; June 19 Sp. Sess. P.A. 09-1, S. 17; P.A. 11-93, S. 4; P.A. 12-82, S. 11; 12-116, S. 48; P.A. 14-186, S. 7; P.A. 15-205, S. 6.)

History: P.A. 97-319 amended Subsecs. (a) and (b) by adding provisions re notification by the commissioner to the superintendent or executive director of finding of abuse by employee and by adding provisions re disclosure of records, effective July 1, 1997; P.A. 00-220 amended Subsecs. (a) and (c) to expand the applicability of section to include school employees who hold permits or authorizations, made conforming and technical changes in Subsec. (a) and added reference re violation of Sec. 53-21 in Subsec. (c), effective July 1, 2000; P.A. 01-142 amended Subsec. (b) by adding provision re notification by commissioner of state agency issuing professional license to any staff member of investigation of such staff member re abuse of child; P.A. 01-173 amended Subsecs. (a) and (d) to make technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 03-168 amended Subsec. (b) to expand references to certification to include permits and authorizations issued by the State Board of Education, effective July 1, 2003; P.A. 05-246 added provision re commissioner’s recommending that school employee be placed on child abuse and neglect registry in Subsec. (a), effective January 1, 2006; P.A. 05-257 amended Subsec. (a) by making a technical change, by limiting time for notification to not later than five working days after finding and by requiring commissioner to provide notice regardless of whether child was a student in employing school or district, effective January 1, 2006; June 19 Sp. Sess. P.A. 09-1 made a technical change in Subsec. (a), effective July 1, 2009; P.A. 11-93 amended Subsec. (a) by adding requirement that Commissioner of Children and Families provide notice when child has been neglected by a school employee, adding definition of school employee, adding requirement that Commissioner of Children and Families notify Commissioner of Education of investigation findings and provide records, adding requirement that superintendent notify Commissioner of Education when school employee resigns, and making technical and conforming changes, amended Subsec. (b) by adding requirement that staff member be suspended within 5 working days of completion of investigation, adding requirement that staff member be suspended when child has been neglected by the staff member, deleting requirement that Commissioner of Children and Families notify staff person’s employing executive director and provide records to the executive director, adding as a condition for suspension Commissioner of Children and Families’ recommendation of placement on the child abuse and neglect registry, adding provision for appeal of suspension, adding requirement that commissioner notify the state licensing agency of staff member’s suspension if the institution, school or facility holds state-issued license and making conforming changes, amended Subsec. (c) by adding definition of school employee, amended Subsec. (e) by replacing “1997” with “2012”, adding requirement that the policy be adopted in accordance with Sec. 17a-101(e) and adding provision re distribution of policy and added Subsec. (f) re training program, effective July 1, 2011 (Revisor’s note: In Subsec. (b)(2), a reference to Sec. 17a-101h was changed editorially by the Revisors to Sec. 17a-101k for accuracy); P.A. 12-82 made a technical change in Subsec. (e); P.A. 12-116 made a technical change in Subsec. (a), effective July 1, 2012; P.A. 14-186 amended Subsec. (a) by requiring Commissioner of Children and Families to provide notice to the superintendent and Commissioner of Education not later than 5 working days after investigating report of abuse or neglect by a school employee, deleting reference to commissioner’s reasonable cause to believe, deleting provision re school employee entrustment of care and credentials and provision re commissioner’s recommendation to place employee on child abuse and neglect registry, and replacing provision re mandatory suspension with provision re circumstances in which the superintendent shall suspend the school employee, amended Subsec. (b) by requiring commissioner to provide notice to a staff member’s employer not later than 5 working days after investigating report of abuse or neglect by the staff member, and made technical changes; P.A. 15-205 amended Subsec. (a) to redesignate existing Subdivs. (1) and (2) as Subdiv. (1)(A) and (B), add new Subdiv. (2) re victim, add provision re employment following termination or suspension and add references to victim described in Sec. 17a-101a(a)(2), amended Subsec. (c) to add references to Secs. 17a-101a(b)(2), 53a-70, 53a-70a, 53a-72a and 53a-72b and add provision re violation of Sec. 53a-73a against any person, amended Subsec. (e) to replace “2012” with “2016” and add references to neglect and to Secs. 53-70, 53a-70a, 53a-71, 53a-72a, 53a-72b and 53a-73a, amended Subsec. (f) to add Subdiv. (3) re certification of compliance, and made technical and conforming changes.



Section 17a-101j - Notification of law enforcement and prosecutorial authorities when reasonable belief of sexual abuse or serious physical abuse. Notification of agency responsible for licensure of institution or facility where abuse or neglect has occurred. Referral of parent or guardian for substance abuse treatment.

(a) After the investigation has been completed and the Commissioner of Children and Families has reasonable cause to believe that sexual abuse or serious physical abuse of a child has occurred, the commissioner shall notify the appropriate local law enforcement authority and the Chief State’s Attorney or the Chief State’s Attorney’s designee or the state’s attorney for the judicial district in which the child resides or in which the abuse or neglect occurred of such belief and shall provide a copy of the report required in sections 17a-101a to 17a-101c, inclusive, and 17a-103.

(b) Whenever a report has been made pursuant to sections 17a-101a to 17a-101c, inclusive, and 17a-103, alleging that abuse or neglect has occurred at an institution or facility that provides care for children and is subject to licensure by the state for the caring of children, and the Commissioner of Children and Families, after investigation, has reasonable cause to believe abuse or neglect has occurred, the commissioner shall forthwith notify the state agency responsible for such licensure of such institution or facility and provide records, whether or not created by the department, concerning such investigation.

(c) If, after the investigation is completed, the commissioner determines that a parent or guardian inflicting abuse or neglecting a child is in need of treatment for substance abuse, the commissioner shall refer such person to appropriate treatment services.

(d) For purposes of this section, “child” includes any victim described in subdivision (2) of subsection (a) of section 17a-101a.

(P.A. 96-246, S. 12; P.A. 97-319, S. 15, 22; P.A. 02-138, S. 16; P.A. 15-205, S. 7.)

History: P.A. 97-319 amended Subsecs. (a) and (b) by deleting reference to “section 17a-101a” and substituting reference to reports made under Secs. 17a-101a to 17a-101c, inclusive, and Sec. 17a-103 and made technical changes in Subsecs. (a) and (b), effective July 1, 1997; P.A. 02-138 amended Subsec. (a) to reposition language and make technical changes, amended Subsec. (b) to make a technical change and amended Subsec. (c) to replace “the person” with “a parent or guardian”; P.A. 15-205 added Subsec. (d) re meaning of “child”.



Section 17a-101k - Registry of findings of abuse or neglect of children maintained by Commissioner of Children and Families. Notice of finding of abuse or neglect of child. Appeal of finding. Hearing procedure. Appeal after hearing. Confidentiality. Regulations.

(a) The Commissioner of Children and Families shall maintain a registry of the commissioner's findings of abuse or neglect of children pursuant to section 17a-101g that conforms to the requirements of this section. The regulations adopted pursuant to subsection (i) of this section shall provide for the use of the registry on a twenty-four-hour daily basis to prevent or discover abuse of children and the establishment of a hearing process for any appeal by a person of the commissioner's determination that such person is responsible for the abuse or neglect of a child pursuant to subsection (b) of section 17a-101g. The information contained in the registry and any other information relative to child abuse, wherever located, shall be confidential, subject to such statutes and regulations governing their use and access as shall conform to the requirements of federal law or regulations. Any violation of this section or the regulations adopted by the commissioner under this section shall be punishable by a fine of not more than one thousand dollars or imprisonment for not more than one year.

(b) Upon the issuance of a recommended finding that an individual is responsible for abuse or neglect of a child pursuant to subsection (b) of section 17a-101g, the commissioner shall provide notice of the finding, by first class mail, not later than five business days after the issuance of such finding, to the individual who is alleged to be responsible for the abuse or neglect. The notice shall:

(1) Contain a short and plain description of the finding that the individual is responsible for the abuse or neglect of a child;

(2) Inform the individual of the existence of the registry and of the commissioner's intention to place the individual's name on the registry unless such individual exercises his or her right to appeal the recommended finding as provided in this section;

(3) Inform the individual of the potential adverse consequences of being listed on the registry, including, but not limited to, the potential effect on the individual obtaining or retaining employment, licensure or engaging in activities involving direct contact with children and inform the individual of the individual's right to administrative procedures as provided in this section to appeal the finding; and

(4) Include a written form for the individual to sign and return, indicating if the individual will invoke the appeal procedures provided in this section.

(c) (1) Following a request for appeal, the commissioner or the commissioner's designee shall conduct an internal review of the recommended finding to be completed no later than thirty days after the request for appeal is received by the department. The commissioner or the commissioner's designee shall review all relevant information relating to the recommended finding, to determine whether the recommended finding is factually or legally deficient and ought to be reversed. Prior to the review, the commissioner shall provide the individual access to all relevant documents in the possession of the commissioner regarding the finding of responsibility for abuse or neglect of a child, as provided in section 17a-28.

(2) The individual or the individual's representative may submit any documentation that is relevant to a determination of the issue and may, at the discretion of the commissioner or the commissioner's designee, participate in a telephone conference or face-to-face meeting to be conducted for the purpose of gathering additional information that may be relevant to determining whether the recommended finding is factually or legally deficient.

(3) If the commissioner or the commissioner's designee, as a result of the prehearing review, determines that the recommended finding of abuse or neglect is factually or legally deficient, the commissioner or the commissioner's designee shall so indicate, in writing, and shall reverse the recommended finding. The commissioner shall send notice to the individual by certified mail of the commissioner's decision to reverse or maintain the finding not later than five business days after the decision is made. If the finding is upheld, the notice shall be made in accordance with section 4-177 and shall notify the individual of the right to request a hearing. The individual may request a hearing not later than thirty days after receipt of the notice. The hearing shall be scheduled not later than thirty days after receipt by the commissioner of the request for a hearing, except for good cause shown by either party.

(d) (1) The hearing procedure shall be conducted in accordance with the procedures for contested cases pursuant to sections 4-177 to 4-181a, inclusive.

(2) At the hearing, the individual may be represented by legal counsel. The burden of proof shall be on the commissioner to prove that the finding is supported by a fair preponderance of the evidence submitted at the hearing.

(3) Not later than thirty days after the conclusion of the hearing, the hearing officer shall issue a written decision to either reverse or uphold the finding. The decision shall contain findings of fact and a conclusion of law on each issue raised at the hearing.

(e) Any individual aggrieved by the decision of the hearing officer may appeal the decision in accordance with section 4-183. Such individual may also seek a stay of the adverse decision of the hearing officer in accordance with subsection (f) of section 4-183.

(f) Following the issuance of a decision to uphold the finding and absent any stay of that decision issued by the commissioner or the court, the commissioner shall accurately reflect the information concerning the finding in the child abuse and neglect registry maintained pursuant to subsection (a) of this section and shall, in accordance with section 17a-101g, forward to any agency or official the information required to be disclosed pursuant to any provision of the general statutes.

(g) Any individual against whom a finding of abuse or neglect was substantiated prior to May 1, 2000, and who has not previously appealed such finding, may appeal such finding as provided in this section.

(h) Records containing unsubstantiated findings and records relating to family assessment cases shall remain sealed, except that such records shall be made available to department employees in the proper discharge of their duties and shall be expunged by the commissioner five years from the completion date of the investigation or the closure of the family assessment case, whichever is later, if no further report is made about the individual subject to the investigation or the family subject to the assessment, except that if the department receives more than one report on an individual subject to investigation or a family subject to assessment and each report is unsubstantiated, all reports and information pertaining to the individual or family shall be expunged by the commissioner five years from the completion date of the most recent investigation.

(i) Not later than July 1, 2006, the Commissioner of Children and Families shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 96-246, S. 14; P.A. 97-319, S. 16, 22; June 18 Sp. Sess. P.A. 97-2, S. 142, 165; P.A. 01-142, S. 2; P.A. 05-207, S. 1; P.A. 11-167, S. 2; P.A. 13-54, S. 2.)

History: P.A. 97-319 added reference to reports made under Sec. 17a-101k and made technical change, effective July 1, 1997 (Revisor's note: Existing provisions were designated editorially by the Revisors as Subsec. (a) and section 142 of June 18 Sp. Sess. P.A. 97-2, effective July 1, 1997, was added editorially as Subsec. (b)); P.A. 01-142 amended Subsec. (a) by adding provision requiring that regulations to implement section include establishment of hearing process for appeal by person of determination of commissioner that such person is responsible for the abuse or neglect of child; P.A. 05-207 required Commissioner of Children and Families to maintain registry of findings of child abuse or neglect, rather than of reports received, and made conforming and technical changes in Subsec. (a), added notice provisions in new Subsec. (b), specified appeal procedures in new Subsec. (c), specified hearing procedures in new Subsec. (d), specified procedure re hearing decision appeals and stays in new Subsec. (e), added provisions re information reflected in registry and required disclosure in new Subsec. (f), granted right to appeal re findings prior to May 1, 2000, in new Subsec. (g), specified confidentiality requirements in new Subsec. (h), required Commissioner of Children and Families to adopt regulations in new Subsec. (i) and deleted former Subsec. (b) re release of information to Commissioner of Social Services for use in evaluating temporary family assistance program; P.A. 11-167 amended Subsec. (c)(1) by replacing reference to Sec. 17a-28(m) with reference to Sec. 17a-28; P.A. 13-54 amended Subsec. (h) to add provisions re records relating to family assessment cases.

See Sec. 17a-6a re criminal history records checks and child abuse registry checks on applicants for positions with Department of Children and Families.

See Sec. 17a-114 re criminal history records checks and child abuse registry checks on persons sixteen years of age or older living in households of child placement applicants.

Registry scheme does not constitute an unlawful delegation of legislative power and does not constitute a bill of attainder since it does not inflict punishment, and defendant has not provided analysis to support claim that registry scheme is void for vagueness. 290 C. 545.

Parent's request of police report pertaining to alleged sexual abuse of parent's child is not to be construed as an implicit waiver of confidentiality provisions set forth in statute. 104 CA 150.



Section 17a-101l - Visitation centers.

The Commissioner of Children and Families shall, within available resources, establish visitation centers for the purpose of facilitating visits between children in the custody of the commissioner and those family members who are subject to supervised visitation. Such center shall provide a secure facility for supervised visitation or the transfer of custody of such children for visitation.

(P.A. 96-246, S. 26.)

See Sec. 51-6b re identification of additional secure child visitation centers by Chief Court Administrator.



Section 17a-101m - Identification of relatives when child removed from parent's or guardian's custody. Notification of relatives.

Immediately upon the removal of a child from the custody of the child's parent or guardian pursuant to subsection (e) of section 17a-101g or section 46b-129, the Commissioner of Children and Families shall exercise due diligence to identify all adult grandparents and other adult relatives of the child, including any adult relatives suggested by the parents, subject to exceptions due to family or domestic violence. Not later than thirty days after the removal, the commissioner shall provide such grandparents and other relatives with notice that (1) the child has been or is being removed from the custody of the child's parent or guardian; (2) explains the options that the relative has under federal, state and local law to participate in the care and placement of the child, including any options that may be lost by failing to respond to the notice; (3) describes the requirements (A) to obtain a foster care license pursuant to section 17a-114, and (B) for additional services and supports that are available for children placed in such a home; and (4) describes the subsidized guardianship program under section 17a-126, including (A) eligibility requirements, (B) the process for applying to the program, and (C) financial assistance available under the program.

(P.A. 09-185, S. 9.)

History: P.A. 09-185 effective July 1, 2009.



Section 17a-101n - Collection and analysis of data re percentage of abuse and neglect cases involving substance abuse. Reduction strategies.

The Department of Children and Families shall collect and analyze data to determine the percentage of the department's cases of child abuse and neglect that involve a parent or guardian with a substance abuse problem and utilize such data to develop strategies to reduce the number of such cases in the future.

(P.A. 09-205, S. 10.)

History: P.A. 09-205 effective July 1, 2009.



Section 17a-101o - School employee failure or delay in reporting child abuse or neglect. Policy re delayed report by mandated reporters.

(a) If the Commissioner of Children and Families suspects or knows that a mandated reporter, as defined in section 17a-101, employed by a local or regional board of education, has failed to make a report that a child has been abused or neglected or placed in immediate risk of serious harm within the time period prescribed in sections 17a-101a to 17a-101d, inclusive, and section 17a-103, the commissioner shall make a record of such delay and develop and maintain a database of such records. The commissioner shall investigate such delayed reporting. Such investigation shall be conducted in accordance with the policy developed in subsection (b) of this section, and include the actions taken by the employing local or regional board of education or superintendent of schools for the district in response to such employee’s failure to report.

(b) The Department of Children and Families shall develop a policy for the investigation of delayed reports by mandated reporters. Such policy shall include, but not be limited to, when referrals to the appropriate law enforcement agency for delayed reporting are required and when the department shall require mandated reporters who have been found to have delayed making a report to participate in the educational and training program pursuant to subsection (b) of section 17a-101a.

(c) For purposes of this section, “child” includes any victim described in subdivision (2) of subsection (a) of section 17a-101a.

(P.A. 11-93, S. 7; P.A. 12-82, S. 12; P.A. 15-205, S. 8.)

History: P.A. 11-93 effective July 1, 2011; P.A. 12-82 amended Subsec. (b) by substituting “subsection (b) of section 17a-101a” for “subsection (d) of section 17a-101”; P.A. 15-205 added Subsec. (c) re meaning of “child”.



Section 17a-101p - Reports by persons not designated as mandated reporters. Notice to Commissioner of Education.

When the Commissioner of Children and Families receives a report from a person not designated as a mandated reporter pursuant to section 17a-101 that such person has reasonable cause to suspect or believe that any child under the age of eighteen years (1) has been abused or neglected, as defined in section 46b-120, (2) has had nonaccidental physical injury, or injury which is at variance with the history given of such injury, inflicted upon such child, or (3) is placed at imminent risk of serious harm by a school employee, as defined in section 53a-65, holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-146b, inclusive, and section 10-149, a copy of such report shall be sent by the Commissioner of Children and Families to the Commissioner of Education.

(P.A. 11-93, S. 10.)

History: P.A. 11-93 effective July 1, 2011.



Section 17a-101q - State-wide sexual abuse and assault awareness and prevention program.

(a) Not later than July 1, 2016, the Department of Children and Families, in collaboration with the Department of Education and Connecticut Sexual Assault Crisis Services, Inc., or a similar entity, shall identify or develop a state-wide sexual abuse and assault awareness and prevention program for use by local and regional boards of education. Such program shall be implemented in each local and regional school district and shall include:

(1) For teachers, instructional modules that may include, but not be limited to, (A) training regarding the prevention and identification of, and response to, child sexual abuse and assault, and (B) resources to further student, teacher and parental awareness regarding child sexual abuse and assault and the prevention of such abuse and assault;

(2) For students, age-appropriate educational materials designed for children in grades kindergarten to twelve, inclusive, regarding child sexual abuse and assault awareness and prevention that may include, but not be limited to, (A) the skills to recognize (i) child sexual abuse and assault, (ii) boundary violations and unwanted forms of touching and contact, and (iii) ways offenders groom or desensitize victims, and (B) strategies to (i) promote disclosure, (ii) reduce self-blame, and (iii) mobilize bystanders; and

(3) A uniform child sexual abuse and assault response policy and reporting procedure that may include, but not be limited to, (A) actions that child victims of sexual abuse and assault may take to obtain assistance, (B) intervention and counseling options for child victims of sexual abuse and assault, (C) access to educational resources to enable child victims of sexual abuse and assault to succeed in school, and (D) uniform procedures for reporting instances of child sexual abuse and assault to school staff members.

(b) Not later than October 1, 2016, each local and regional board of education shall implement the sexual abuse and assault awareness and prevention program identified or developed pursuant to subsection (a) of this section.

(c) No student in grades kindergarten to twelve, inclusive, shall be required by any local or regional board of education to participate in the sexual abuse and assault awareness and prevention program offered within the public schools. A written notification to the local or regional board of education by the student’s parent or legal guardian shall be sufficient to exempt the student from such program in its entirety or from any portion thereof so specified by the parent or legal guardian.

(d) If a student is exempted from the sexual abuse and assault awareness and prevention program pursuant to subsection (c) of this section, the local or regional board of education shall provide, during the period of time in which the student would otherwise be participating in such program, an opportunity for other study or academic work.

(P.A. 14-196, S. 1; June Sp. Sess. P.A. 15-5, S. 415.)

History: P.A. 14-196 effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsecs. (a) and (b) to change “2015” to “2016”, effective June 30, 2015.



Section 17a-102 - (Formerly Sec. 17-38b). Report of danger of abuse.

Section 17a-102 is repealed.

(P.A. 73-205, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-308, S. 2, 4; 77-614, S. 521, 610; P.A. 79-631, S. 61, 111; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 38.)



Section 17a-102a - Education and training for nurses and birthing hospital staff caring for high-risk newborns re responsibilities as mandated reporters of child abuse and neglect. Information dissemination. Definitions.

(a) Each birthing hospital shall provide education and training for nurses and other staff who care for high-risk newborns on the roles and responsibilities of such nurses and other staff as mandated reporters of potential child abuse and neglect under section 17a-101.

(b) The Department of Children and Families shall coordinate with the birthing hospitals in the state to disseminate information regarding the procedures for the principal providers of daily direct care of high-risk newborns in birthing hospitals to participate in the discharge planning process and ongoing department functions concerning such newborns.

(c) For purposes of this section, “birthing hospital” means a health care facility, as defined in section 19a-630, operated and maintained in whole or in part for the purpose of caring for women during delivery of a child and for women and their newborns following birth, and “high-risk newborn” means any newborn identified as such under any regulation or policy of the Department of Children and Families.

(P.A. 01-190; P.A. 11-120, S. 3.)

History: P.A. 11-120 amended Subsec. (b) by replacing provision re adoption of regulations with provision requiring department to coordinate with birthing hospitals to disseminate information re discharge planning process and department functions, effective July 1, 2011.



Section 17a-103 - (Formerly Sec. 17-38c). Reports by others. False reports. Notification to law enforcement agency.

(a) Any mandated reporter acting outside his or her professional capacity and any other person having reasonable cause to suspect or believe that any child under the age of eighteen is in danger of being abused, or has been abused or neglected, as defined in section 46b-120, may cause a written or oral report to be made to the Commissioner of Children and Families or the commissioner's representative or a law enforcement agency. The Commissioner of Children and Families or the commissioner's representative shall use his or her best efforts to obtain the name and address of a person who causes a report to be made pursuant to this section. In the case of an oral report, such report shall be recorded on tape and the commissioner or the commissioner's representative shall announce to the person making such report that such report is being recorded and shall state the penalty for knowingly making a false report of child abuse or neglect under subsection (d) of section 17a-101e.

(b) Notwithstanding the provisions of section 17a-101k, if the identity of any such person who made a report pursuant to subsection (a) of this section is known, and the commissioner or the commissioner's representative suspects or knows that such person has knowingly made a false report, such identity shall be disclosed to the appropriate law enforcement agency and to the perpetrator of the alleged abuse.

(c) If the Commissioner of Children and Families, or the commissioner's designee, receives a report alleging sexual abuse or serious physical abuse, including, but not limited to, a report that: (1) A child has died; (2) a child has been sexually assaulted; (3) a child has suffered brain damage, loss or serious impairment of a bodily function or organ; (4) a child has been sexually exploited; or (5) a child has suffered serious nonaccidental physical injury, he or she shall, within twenty-four hours of receipt of such report, notify the appropriate law enforcement agency.

(P.A. 73-205, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-308, S. 3, 4; 77-614, S. 521, 610; P.A. 79-631, S. 62, 111; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 7; P.A. 97-319, S. 17, 22; P.A. 12-82, S. 13; P.A. 16-28, S. 30.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-308 referred to suspicion of abuse or neglect and required report of cases where there is “danger” of abuse or neglect as well as actual abuse or neglect; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; Sec. 17-38c transferred to Sec. 17a-103 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-246 changed “shall immediately” to “as defined in section 46b-120, may”, deleted language re contents of written or oral report, investigation and immunity and added language requiring Commissioner of Children and Families to use best efforts to obtain identity of reporters; P.A. 97-319 designated existing section as Subsec. (a) and applied Subsec. (a) to any mandated reporter acting outside of professional capacity and added new Subsec. (b) re disclosure of name of person who knowingly made a false report and new Subsec. (c) re modification within 24 hours of receipt of report, effective July 1, 1997; P.A. 12-82 made a technical change in Subsec. (a); P.A. 16-28 made technical changes.

Cited. 26 CA 58.



Section 17a-103a - Telephone Careline to receive reports of child abuse or neglect.

The Commissioner of Children and Families shall establish and operate the telephone Careline for child abuse and neglect that shall be dedicated to receive reports of child abuse or neglect and to provide information concerning child abuse or neglect. The Careline shall accept all reports of child abuse or neglect regardless of the relationship of the alleged perpetrator to the child who is the alleged victim and regardless of the alleged perpetrator's affiliation with any organization or other entity in any capacity. The commissioner shall classify and evaluate all reports pursuant to the provisions of section 17a-101g.

(P.A. 97-319, S. 20, 22; P.A. 02-138, S. 17; P.A. 16-188, S. 3.)

History: P.A. 97-319 effective July 1, 1997; P.A. 02-138 required the hotline to accept all reports regardless of the alleged perpetrator's relationship to the child and the alleged perpetrator's affiliation with any organization or other entity and required the commissioner to classify and evaluate all reports pursuant to Sec. 17a-101g; P.A. 16-188 replaced references to hotline with references to Careline, added references to neglect and provision re Careline to provide information concerning child abuse or neglect, and made conforming changes, effective June 9, 2016.



Section 17a-103b - Notice to parent or guardian of investigation or substantiated complaint of child abuse or neglect.

(a) Upon the opening of an investigation concerning the alleged abuse or neglect of a child, the Department of Children and Families shall give, when deemed to be in the best interests of the child, notice to the noncustodial parent, custodial parent, guardian of the child and parents if the Department of Children and Families has custody of a child, unless there are reasonable grounds to believe such notice may interfere with a criminal investigation or endanger a person. Such notice shall include (1) the allegation in the complaint, (2) the availability of services from the department, including, but not limited to, child care subsidies and emergency shelter, and (3) the programs of the Office of Victim Services and information on obtaining a restraining order. The notice shall also inform the recipient that such child may be removed from the custody of the custodial parent by the department if such removal is authorized under the general statutes. The department shall employ all reasonable efforts to provide such notice in English or the principal language of the recipient, if known, verbally as soon as practicable after the opening of such investigation or in writing not later than five business days after the opening of such investigation.

(b) Upon a substantiated complaint of abuse or neglect of a child having a single custodial parent or a guardian, the Department of Children and Families shall give, when deemed to be in the best interests of the child, to the noncustodial parent, custodial parent, guardian of the child, and parents if the Department of Children and Families has custody of a child, notice of (1) the circumstances of the complaint, including the name of the person who caused the abuse or neglect, (2) the availability of services from the department, including, but not limited to, child care subsidies and emergency shelter, and (3) the programs of the Office of Victim Services and information on obtaining a restraining order. The notice shall also inform the recipient that such child may be removed from the custody of the custodial parent by the department if such removal is authorized under the general statutes. The department shall employ all reasonable efforts to provide the notice not later than ten days after substantiation of a complaint.

(c) The written notice required under subsections (a) and (b) of this section shall be in English or the principal language of the recipient, if known, and be delivered (1) by certified mail, return receipt requested, directed to the last-known address of each recipient, or (2) by an agent of the department. In the case of personal delivery of written or verbal notice by an agent, written acknowledgment of such delivery shall be made by the recipient.

(P.A. 98-173; P.A. 99-85; P.A. 13-77, S. 1.)

History: P.A. 99-85 amended Subsec. (a) to require notice to a parent of a child if the Department of Children and Families has custody of the child and to require provision of notice within ten days if possible and amended Subsec. (b) to require the notice to be in English or the principal language of the recipient; P.A. 13-77 added new Subsec. (a) re notice to parents and guardians upon the opening of a child abuse or neglect investigation, redesignated existing Subsec. (a) as Subsec. (b) and amended same to add provisions re neglect, and redesignated existing Subsec. (b) as Subsec. (c) and amended same to add provisions re written or verbal notice and make a conforming change, effective July 1, 2013.



Section 17a-103c - Report of abuse or neglect re child committed as delinquent. Notification.

Upon the receipt of a report of suspected abuse or neglect of any child committed to the Commissioner of Children and Families as delinquent, the Department of Children and Families shall, no later than ten days after receipt of such report, provide written notification of such report to the child's legal guardian and the child's attorney in the delinquency proceeding that resulted in the commitment. If, after investigation, the department substantiates the reported abuse or neglect, the department shall, no later than ten days after substantiation of such abuse or neglect, provide written notification of the substantiated report of abuse or neglect to the child's legal guardian and the child's attorney in the delinquency proceeding that resulted in the commitment.

(P.A. 02-127, S. 6; P.A. 04-48, S. 1.)

History: P.A. 04-48 required notification re neglect reports.



Section 17a-103d - Written notice to parent or guardian of rights re abuse or neglect investigation at initial face-to-face contact.

(a) Upon receiving a complaint of abuse or neglect of a child, the Department of Children and Families shall, at the time of any initial face-to-face contact with the child's parent or guardian on or after October 1, 2011, provide the parent or guardian with written notice, in plain language, that: (1) The parent or guardian is not required to permit the representative of the department to enter the residence of the parent or guardian; (2) the parent or guardian is not required to speak with the representative of the department at that time; (3) the parent or guardian is entitled to seek the representation of an attorney and to have an attorney present when the parent or guardian is questioned by a representative of the department; (4) any statement made by the parent, guardian or other family member may be used against the parent or guardian in an administrative or court proceeding; (5) the representative of the department is not an attorney and cannot provide legal advice to the parent or guardian; (6) the parent or guardian is not required to sign any document presented by the representative of the department, including, but not limited to, a release of claims or a service agreement, and is entitled to have an attorney review such document before agreeing to sign the document; and (7) a failure of the parent or guardian to communicate with a representative of the department may have serious consequences, which may include the department's filing of a petition for the removal of the child from the home of the parent or guardian, and therefore it is in the parent's or guardian's best interest to either speak with the representative of the department or immediately seek the advice of a qualified attorney.

(b) The department shall make reasonable efforts to ensure that the notice provided to a parent or guardian pursuant to this section is written in a manner that will be understood by the parent or guardian, which reasonable efforts shall include, but not be limited to, ensuring that the notice is written in a language understood by the parent or guardian.

(c) The representative of the department shall request the parent or guardian to sign and date the notice described in subsection (a) of this section as evidence of having received the notice. If the parent or guardian refuses to sign and date the notice upon such request, the representative of the department shall specifically indicate on the notice that the parent or guardian was requested to sign and date the notice and refused to do so and the representative of the department shall sign the notice as witness to the parent's or guardian's refusal to sign the notice. The department shall provide the parent or guardian with a copy of the signed notice at the time of the department's initial face-to-face contact with the parent or guardian.

(P.A. 11-112, S. 1.)



Section 17a-103e - Reports of child abuse and neglect by a school employee. Review of records and information.

(a) The Department of Children and Families shall conduct, at least annually, random quality assurance reviews of reports and investigations that a child has been abused or neglected by a school employee, as defined in section 53a-65. If, as a result of such review, the department discovers any issues in any report or investigation, the department shall take any necessary action to correct or satisfy such problem or issue. The department shall use such reviews to assess the quality and conduct of such investigations.

(b) The Department of Children and Families shall review, at least annually, with the Department of Education all records and information relating to reports and investigations that a child has been abused and neglected by a school employee, as defined in section 53a-65, in the Department of Children and Families' possession to ensure that records and information are being shared properly. The departments shall address and correct any omissions or other problems in the records and information-sharing process of the departments.

(P.A. 11-93, S. 14.)

History: P.A. 11-93 effective July 1, 2011.



Section 17a-104 - (Formerly Sec. 17-38d). Treatment by Christian Science practitioner.

For the purposes of sections 17a-101 to 17a-103, inclusive, and section 46b-129a, the treatment of any child by a Christian Science practitioner in lieu of treatment by a licensed practitioner of the healing arts shall not of itself constitute maltreatment.

(P.A. 73-205, S. 8; P.A. 96-246, S. 27.)

History: Sec. 17-38d transferred to Sec. 17a-104 in 1991; P.A. 96-246 added references to Secs. 17a-101a to 17a-101e, inclusive, 17a-101f to 17a-101k, inclusive, and 46b-129a.

Cited. 26 CA 58.



Section 17a-105 - (Formerly Sec. 17-38e). Temporary custody of abused child upon arrest of parent or guardian.

Whenever any person is arrested and charged with an offense under section 53-20 or 53-21 or under part V, VI or VII of chapter 952, the victim of which offense was a minor residing with the defendant, any judge of the Superior Court may, if it appears that the child's condition or circumstances surrounding the child's case so require and that continuation in the home is contrary to the child's welfare, issue an order to the Commissioner of Children and Families to assume immediate custody of such child and, if the circumstances so require, any other children residing with the defendant and to proceed thereon as in cases reported under section 17a-101g. Upon the issuance of such order, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the child's best interests, including the child's health and safety.

(P.A. 73-205, S. 4; P.A. 74-183, S. 170, 291; 74-251, S. 5; 74-293, S. 4; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 150, 681; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-43, S. 5; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 28; May 9 Sp. Sess. P.A. 02-7, S. 33.)

History: P.A. 74-183 deleted reference to 1969 supplement of general statutes and replaced circuit court with court of common pleas; P.A. 74-251 transferred powers of welfare commissioner to commissioner of children and youth services as of April 1, 1975; P.A. 74-293 allowed commissioner to take custody of other children residing with defendant; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 deleted reference to court of common pleas and replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 and P.A. 78-303 would have replaced social services commissioner with commissioner of human resources but for applicable date (welfare commissioner should, in fact, have been retained because social services commissioner did not exist on April 1, 1975); P.A. 82-43 deleted obsolete references to social services commissioner's duties under section; Sec. 17-38e transferred to Sec. 17a-105 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-246 deleted reference to Sec. 17a-101(e) and provision re duration of order and added reference to Sec. 17a-101g; May 9 Sp. Sess. P.A. 02-7 added as a condition of issuing a custody order that it appear “that continuation in the home is contrary to the child's welfare” and added provision requiring the court upon the issuance of such order, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child, effective August 15, 2002.

Cited. 26 CA 58.



Section 17a-105a - Child abuse and neglect unit within Division of State Police to assist investigation of child abuse and neglect.

There shall be within the Division of State Police within the Department of Emergency Services and Public Protection a child abuse and neglect unit which, within available resources, shall (1) at the request of the Commissioner of Children and Families or the head of the local law enforcement agency, or such person's designee, assist a multidisciplinary team established pursuant to section 17a-106a in the investigation of a report of child abuse or neglect, (2) investigate reports of crime involving child abuse or neglect in municipalities in which there is no organized police force, and (3) participate in a mutual support network that shares information and collaborates with local law enforcement agencies.

(P.A. 98-241, S. 17; P.A. 02-138, S. 18; P.A. 11-51, S. 134.)

History: P.A. 02-138 amended Subdiv. (1) to include a request made by the Commissioner of Children and Families, replace “such team” with “a multidisciplinary team established pursuant to section 17a-106a” and make a technical change for purposes of gender neutrality; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 17a-106 - (Formerly Sec. 17-38f). Cooperation in relation to prevention, identification and investigation of child abuse and neglect.

All law enforcement officials, courts of competent jurisdiction, school personnel and all appropriate state agencies providing human services in relation to preventing, identifying, and investigating child abuse and neglect shall cooperate toward the prevention, identification and investigation of child abuse and neglect.

(P.A. 75-384, S. 8, 9; P.A. 83-43; P.A. 96-194, S. 4.)

History: P.A. 83-43 added “school personnel”; Sec. 17-38f transferred to Sec. 17a-106 in 1991; P.A. 96-194 replaced references to treatment with references to investigation.

See Sec. 17a-47 re duties of legal division of Children and Families Department with regard to child abuse and neglect.

See Sec. 53a-196a re penalty for felony of employing minor in obscene performance.

Cited. 26 CA 58.



Section 17a-106a - Multidisciplinary teams. Purpose. Composition. Confidentiality. Records of meetings.

(a) The Commissioner of Children and Families, as department head of the lead agency, and the appropriate state's attorney may establish multidisciplinary teams for the purpose of reviewing particular cases or particular types of cases or to coordinate the prevention, intervention and treatment in each judicial district or to review selected cases of child abuse or neglect or cases involving the trafficking, as defined in section 46a-170, of minor children. The purpose of such multidisciplinary teams is to advance and coordinate the prompt investigation of suspected cases of child abuse or neglect, to reduce the trauma of any child victim and to ensure the protection and treatment of the child. The head of the local law enforcement agency or his or her designee may request the assistance of the Division of State Police within the Department of Emergency Services and Public Protection for such purposes.

(b) Each multidisciplinary team shall consist of at least one representative of each of the following: (1) The state's attorney of the judicial district of the team, or such state's attorney's designee; (2) the Commissioner of Children and Families, or the commissioner's designee; (3) the head of the local or state law enforcement agencies, or his or her designee; (4) a health care professional with substantial experience in the diagnosis and treatment of abused or neglected children, who shall be designated by the team members; (5) a member, where appropriate, of a youth service bureau; (6) a mental health professional with substantial experience in the treatment of abused or neglected children, who shall be designated by the team members; and (7) any other appropriate individual with expertise in the welfare of children that the members of the team deem necessary. Each team shall select a chairperson. A team may invite experts to participate in the review of any case and may invite any other individual with particular information germane to the case to participate in such review, provided the expert or individual shall have the same protection and obligations under subsections (f) and (g) of this section as members of the team.

(c) The Governor's task force for justice for abused children, through the subcommittee comprised of individuals with expertise in the investigation of child abuse and neglect, shall: (1) Establish and modify standards to be observed by multidisciplinary teams; (2) review protocols of the multidisciplinary teams; and (3) monitor and evaluate multidisciplinary teams and make recommendations for modifications to the system of multidisciplinary teams.

(d) All criminal investigative work of the multidisciplinary teams shall be undertaken by members of the team who are law enforcement officers and all child protection investigative work of the teams shall be undertaken by members of the team who represent the Department of Children and Families, provided representatives of the department may coordinate all investigative work and rely upon information generated by the team. The protocols, procedures and standards of the multidisciplinary teams shall not supersede the protocols, procedures and standards of the agencies who are on the multidisciplinary team.

(e) Each multidisciplinary team shall have access to and may copy any record, transcript, document, photograph or other data pertaining to an alleged child victim within the possession of the Department of Children and Families, any public or private medical facility or any public or private health professional provided, in the case of confidential information, the coordinator of the team, or such coordinator's designee, identifies the record in writing and certifies, under oath, that the record sought is necessary to investigate child abuse or neglect and that the team will maintain the record as confidential. No person who provides access to or copies of such record upon delivery of certification under this section shall be liable to any third party for such action. The multidisciplinary team shall not be deemed to be a public agency under the Freedom of Information Act.

(f) No person shall disclose information obtained from a meeting of the multidisciplinary team without the consent of the participant of the meeting who provided such information unless disclosure is ordered by a court of competent jurisdiction or is necessary to comply with the provisions of the Constitution of the state of Connecticut.

(g) Each multidisciplinary team shall maintain records of meetings that include, but are not limited to, the name of the alleged victim and perpetrator, the names of the members of the multidisciplinary team and their positions, the decision or recommendation of the team and support services provided. In any proceeding to gain access to such records or testimony concerning matters discussed at a meeting, the privileges from disclosure applicable to the information provided by each of the participants at the meeting shall apply to all participants.

(P.A. 96-246, S. 22; P.A. 98-241, S. 16; P.A. 99-86, S. 1, 2; P.A. 11-51, S. 134; P.A. 14-186, S. 4; P.A. 16-28, S. 31.)

History: P.A. 98-241 amended Subsec. (a) re establishment of multidisciplinary teams by Department of Children and Families as lead agency and appropriate state's attorney in each judicial district, the purpose of teams and assistance of Division of State Police and added Subsecs. (b) to (g), inclusive, re members of each multidisciplinary team, the Governor's task force for justice for abused children, investigatory work of team to be done by members who are law enforcement officers and child protection investigative work done by Department of Children and Families, access of team to records of Department of Children and Families and medical records, provided if record confidential, coordinator of team shall identify record and state record sought is necessary to investigation, nondisclosure of members of information obtained from meeting and team to maintain records of meeting; P.A. 99-86 amended Subsec. (g) to delete requirement that records include all information required to render a decision and that such information be provided to all counsel of record, effective July 1, 1999; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 14-186 amended Subsec. (a) by adding provision re establishment of multidisciplinary teams to review cases involving trafficking of minor children; P.A. 16-28 made technical changes in Subsecs. (a), (b) and (e).



Section 17a-106b - Impact of family violence in child abuse cases.

(a) The state of Connecticut finds that family violence can result in abuse and neglect of the children living in the household where such violence occurs and that the prevention of child abuse and neglect depends on coordination of domestic violence and child protective services.

(b) The Commissioner of Children and Families may consider the existence and the impact of family violence in any child abuse investigation and may assist family members in obtaining protection from family violence.

(P.A. 96-246, S, 24.)



Section 17a-106c - Family Violence Coordinating Council. Members. Responsibilities.

Section 17a-106c is repealed, effective October 1, 2005.

(P.A. 96-246, S. 25; P.A. 05-246, S. 18.)



Section 17a-106d - Report of neglected or cruelly treated animals part of record in open child protective service case.

Not later than one week after receiving a report pursuant to subsection (c) of section 22-329b, the Commissioner of Children and Families shall determine if any address provided in said report is an address where the Department of Children and Families has an open child protective service case. If the commissioner determines that there is an open child protective service case and the department is currently providing services for a child or youth and his or her family at the same address as an address provided in said report, the commissioner shall provide the department's social worker assigned to such child or youth and his or her family with all relevant information from said report. The department shall include the information provided to the social worker in the department's record on the child.

(P.A. 11-194, S. 2; P.A. 14-70, S. 2.)

History: P.A. 14-70 replaced references to opened or open investigation of a child with references to open child protective service case, added provision re department currently providing services for child or youth and family, and replaced references to investigator with references to social worker.



Section 17a-106e - Screening of young children who are victims of abuse or neglect for developmental delays. Referral. Report.

(a)(1) On and after October 1, 2013, the Department of Children and Families shall, within available appropriations, ensure that each child thirty-six months of age or younger who has been substantiated as a victim of abuse or neglect is screened for both developmental and social-emotional delays using validated assessment tools such as the Ages and Stages and the Ages and Stages-Social/Emotional Questionnaires, or their equivalents. The department shall ensure that such screenings are administered to any such child twice annually, unless such child has been found to be eligible for the birth-to-three program, established under section 17a-248b.

(2) On and after July 1, 2015, the department shall ensure that each child thirty-six months of age or younger who is being served through the department’s family assessment response program, established under section 17a-101g, is screened for both developmental and social-emotional delays using validated assessment tools such as the Ages and Stages and the Ages and Stages-Social/Emotional Questionnaires, or their equivalents, unless such child has been found to be eligible for the birth-to-three program.

(b) The department shall refer any child exhibiting developmental or social-emotional delays pursuant to such screenings to the birth-to-three program. The department shall refer any child who is not found eligible for services under the birth-to-three program to the Help Me Grow prevention program under the Office of Early Childhood, pursuant to section 17b-751d, or a similar program that the department deems appropriate.

(c) Not later than July 1, 2014, and annually thereafter, the department shall submit, in accordance with the provisions of section 11-4a, a report to the joint standing committee of the General Assembly having cognizance of matters relating to children for inclusion in the annual report card prepared pursuant to section 2-53m on the status of the screening and referral program authorized pursuant to subsection (a) of this section. Such report shall include: (1) The number of children thirty-six months of age or younger within the state who have been substantiated as victims of abuse or neglect within the preceding twelve months; (2) the number of children thirty-six months of age or younger within the state who have been served through the department’s family assessment response program within the preceding twelve months; (3) the number of children who were screened for developmental and social-emotional delays pursuant to subsection (a) of this section by the department or by a provider contracted by the department within the preceding twelve months; (4) the number of children in subdivisions (1) and (2) of this subsection referred for evaluation under the birth-to-three program within the preceding twelve months, the number of such children actually evaluated under such program, the number of such children found eligible for services under such program and the services for which such children were found eligible under such program; and (5) the number of children described in subdivisions (1) and (2) of this subsection receiving evidence-based developmental support services through the birth-to-three program or through a provider contracted by the department within the preceding twelve months.

(P.A. 13-234, S. 154; P.A. 15-51, S. 4; 15-227, S. 23.)

History: P.A. 15-51 amended Subsecs. (a)(2) and (c)(2) by replacing “differential response program” with “family assessment response program” and amended Subsec. (b) by making a technical change, effective June 19, 2015; P.A. 15-227 amended Subsec. (b) by replacing “of the Children’s Trust Fund” with “under the Office of Early Childhood, pursuant to section 17b-751d”, effective July 1, 2015.



Section 17a-106f - Trafficking of minor children. Child welfare services. Training for law enforcement officials.

(a) The Commissioner of Children and Families may: (1) Provide child welfare services for any minor child residing in the state who is identified by the Department of Children and Families as a victim of trafficking, as defined in section 46a-170; and (2) provide appropriate services to a minor child residing in the state who the Department of Children and Families reasonably believes may be a victim of trafficking in order to safeguard the welfare of such minor child. For purposes of this section and section 17a-106a, “minor child” means any person under eighteen years of age.

(b) The Commissioner of Children and Families may, within available appropriations, provide training to law enforcement officials regarding the trafficking of minor children. The training shall include, but not be limited to, (1) awareness and compliance with the laws and protocols concerning trafficking of minor children, (2) identification of, access to and provision of services for minor children who are victims of trafficking, and (3) any other services the department deems necessary to carry out the provisions of this section and section 17a-106a.

(P.A. 14-186, S. 3.)



Section 17a-106g - Training re identification of human trafficking for employees of hotels, motels, inns and similar lodging.

The Commissioner of Children and Families and the Commissioner of Emergency Services and Public Protection shall consult with state and national hotel and lodging associations to recommend an educational training program and refresher training program for the accurate and prompt identification and reporting of suspected human trafficking. The training program shall include a video presentation, developed and approved by said commissioners, that offers guidance to employees of hotels, motels, inns and similar lodgings on the (1) recognition of potential victims of human trafficking, and (2) activities commonly associated with human trafficking.

(P.A. 16-71, S. 4.)

See Sec. 44-5 re provision of training to recognize victims of or activities associated with human trafficking.



Section 17a-107 - (Formerly Sec. 17-38g). Regulations on reports of child abuse.

Section 17a-107 is repealed, effective June 11, 2014.

(P.A. 86-337, S. 11; P.A. 12-82, S. 15; P.A. 14-187, S. 55.)



Section 17a-108 - (Formerly Sec. 17-38h). Financial assistance for programs which monitor child abuse and neglect cases.

The Judicial Department may provide financial assistance, within available appropriations, to programs which monitor cases of child abuse and neglect.

(P.A. 87-328, S. 1, 2; 87-589, S. 77, 87.)

History: P.A. 87-589 deleted reference to programs which provide individual and family counseling services and job and housing placement services; Sec. 17-38h transferred to Sec. 17a-108 in 1991.

Cited. 26 CA 58.



Section 17a-109 - (Formerly Sec. 17-39). Commitment of children to child-caring facilities.

When, because of the mental or physical condition of any child committed to the Commissioner of Children and Families under the provisions of section 46b-129, or because of a behavior problem, such child cannot be satisfactorily cared for in a foster home, said commissioner may bring a petition to the court which committed such child for the commitment of such child to a suitable child-caring facility, and, upon being satisfied that such commitment is in the best interest of such child, such court shall commit such child to such an institution.

(1949 Rev., S. 2636; P.A. 74-251, S. 7; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 63, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 5.)

History: P.A. 74-251 included commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 deleted reference to commissioner of human resources; Sec. 17-39 transferred to Sec. 17a-109 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 replaced “institution” with “facility”.

Annotation to former section 17-39:

Cited. 33 CS 194.

Annotation to present section:

Cited. 26 CA 58.



Section 17a-110 - (Formerly Sec. 17-39a). Permanency plans for children. Contracts with private child-placing agencies. Funding.

(a) As used in this section, “child” means a person under the age of eighteen years; “foster child” means a child placed temporarily in a home pending permanent placement; “permanent home” means a home for a child with the child's genetic or adoptive parents or the child's legal guardian considered to be such child's permanent residence; and “permanency placement services” means services that are designed and rendered for the purpose of relocating a foster child with such child's legal family or finding a permanent home for such child, including, but not limited to, the following: (1) Treatment services for the child and the genetic family; (2) preplacement planning; (3) appropriate court proceedings to effect permanent placement, including, but not limited to, the following: (A) Termination of parental rights; (B) revocation of commitment; (C) removal or reinstatement of guardianship; (D) temporary custody; (4) recruitment and screening of permanent placement homes; (5) home study and evaluation of permanent placement homes; (6) placement of children in permanent homes; (7) postplacement supervision and services to such homes following finalization of such placements in the courts; and (8) other services routinely performed by caseworkers doing similar work in the Department of Children and Families.

(b) Whenever the Commissioner of Children and Families deems it necessary or advisable in order to carry out the purposes of this section, the commissioner may contract with any private child-placing agency, as defined in section 45a-707, for a term of not less than three years and not more than five years, to provide any one or more permanency placement services on behalf of the Department of Children and Families. Whenever any contract is entered into under this section that requires private agencies to perform casework services, such as the preparation of applications and petitions for termination of parental rights, guardianship or other custodial matters, or that requires court appearances, the Attorney General shall provide legal services for the Commissioner of Children and Families notwithstanding that some of the services have been performed by caseworkers of private agencies, except that no such legal services shall be provided unless the Commissioner of Children and Families is a legal party to any court action under this section.

(c) The Commissioner of Children and Families may accept funds from any source to implement the provisions of this section.

(P.A. 80-319, S. 1–3; P.A. 93-91, S. 1, 2; P.A. 95-238, S. 2; P.A. 96-130, S. 38; P.A. 98-241, S. 12; June Sp. Sess. P.A. 98-1, S. 113, 121; P.A. 99-166, S. 1; P.A. 03-243, S. 13; P.A. 06-102, S. 5; P.A. 14-187, S. 18.)

History: Sec. 17-39a transferred to Sec. 17a-110 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-238 inserted new Subsec. (b) re procedure upon court's finding that family reunification is inappropriate, relettering former Subsec. (b) as (c); P.A. 96-130 amended Subsec. (c) by changing reference to “he” to “the Commissioner of Children and Families” and deleted reference to Sec. 45a-707(b); P.A. 98-241 amended Subsec. (b) by deleting reference to Sec. 46b-129(e); June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective July 1, 1998; P.A. 99-166 amended Subsec. (b) re good faith efforts to place child for adoption or in some other alternative home, added Subsecs. (c) and (d) requiring regulations on or before January 1, 2000, to establish standards for permanency plans and requiring department to establish and maintain central registry, within available appropriations, not later than January 1, 2000, for children for whom adoption is recommended, and amended Subsec. (e) re contract by commissioner with private child-placing agency for term not less than three years nor more than five years; P.A. 03-243 added requirement in Subsec. (b) that department use best efforts to maintain child in initial out-of-home placement until permanent home for child is found and added new Subsec. (f) re commissioner's authority to accept funds from any source to implement provisions of section; P.A. 06-102 amended Subsec. (a) to redefine “permanent home” to include the home of the child's legal guardian, deleted former Subsec. (b) re hearing procedure and efforts re child placement, redesignated existing Subsecs. (c) to (f), inclusive, as Subsecs. (b) to (e), inclusive, and made technical changes; P.A. 14-187 deleted former Subsec. (b) re regulations to establish standards for permanency plans and former Subsec. (c) re establishing and maintaining central registry and redesignated existing Subsecs. (d) and (e) as Subsecs. (b) and (c), effective June 11, 2014.

Cited. 26 CA 58.

Cited. 44 CS 551.



Section 17a-110a - Concurrent permanency planning program. Duties of commissioner. Guidelines and protocols.

(a) In order to achieve early permanency for children, decrease children's length of stay in foster care, reduce the number of moves children experience in foster care and reduce the amount of time between termination of parental rights and adoption, the Commissioner of Children and Families shall establish a program for concurrent permanency planning.

(b) Concurrent permanency planning involves a planning process to identify permanent placements and prospective adoptive parents so that when termination of parental rights is granted by the court pursuant to section 17a-112, or section 45a-717, permanent placement or adoption proceedings may commence immediately.

(c) The commissioner shall establish guidelines and protocols for child-placing agencies involved in concurrent permanency planning, including criteria for conducting concurrent permanency planning based on relevant factors such as: (1) The age of the child and duration of out-of-home placement; (2) the prognosis for successful reunification with parents; (3) the availability of relatives and other concerned individuals to provide support or a permanent placement for the child; (4) special needs of the child; and (5) other factors affecting the child's best interests, goals of concurrent permanency planning, support services that are available for families, permanency options, and the consequences of not complying with case plans.

(d) Within six months of out-of-home placement, the Department of Children and Families shall complete an assessment of the likelihood of the child's being reunited with either or both birth parents, based on progress made to date. The Department of Children and Families shall develop a concurrent permanency plan for families with poor prognosis for reunification within such time period. Such assessment and concurrent permanency plan shall be filed with the court.

(e) Concurrent permanency planning programs must include involvement of parents and full disclosure of their rights and responsibilities.

(f) The commissioner shall provide ongoing technical assistance, support, and training for local child-placing agencies and other individuals and agencies involved in concurrent permanency planning.

(P.A. 99-166, S. 2; P.A. 00-137, S. 5; P.A. 01-159, S. 2; 01-195, S. 20, 181.)

History: P.A. 00-137 added new Subsecs. (d) and (e) re assessment of likelihood of being reunited, development of concurrent permanency plan, involvement of parents and disclosure of rights and responsibilities, and redesignated former Subsec. (d) as Subsec. (f); P.A. 01-159 amended Subsec. (a) by adding “and reduce the amount of time between termination of parental rights and adoption”; P.A. 01-195 made technical changes in Subsecs. (b) and (c), effective July 11, 2001.



Section 17a-110b - Permanency resource exchange.

The Commissioner of Children and Families shall, within available appropriations, establish a permanency resource exchange in this state within the Department of Children and Families. The primary purpose of the exchange shall be to link children who are awaiting placement with permanent families by providing information and referral services and by the recruitment of potential adoptive families or families interested in pursuing guardianship of such children. The department and each child-placing agency shall register any child who is free for adoption with such permanency resource exchange.

(P.A. 99-252, S. 1; P.A. 15-51, S. 6.)

History: P.A. 15-51 added provision re recruitment of families interested in pursuing guardianship and replaced “adoption resource exchange” with “permanency resource exchange”.



Section 17a-111 - (Formerly Sec. 17-43). Parents not entitled to earnings of child supported by Commissioner of Children and Families.

Any parents whose child has been supported by the Commissioner of Children and Families for at least three years immediately preceding such child's eighteenth birthday shall not be entitled to such child's earnings or services during such child's minority.

(1949 Rev., S. 2825; 1955, S. 1473d; February, 1965, P.A. 488, S. 10; P.A. 74-251, S. 8; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 64, 111; P.A. 93-91, S. 1, 2.)

History: 1965 act deleted children supported by temporary homes from application of statute; P.A. 74-251 included commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 deleted reference to commissioner of human resources; Sec. 17-43 transferred to Sec. 17a-111 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

See Sec. 46b-219 re absence of liability for person to support a deserting parent.

Annotations to former section 17-43:

Parent cannot dictate as to religious instruction of child committed to county home; habeas corpus denied. 61 C. 263. Section, together with former adoption statute, constituted board of management of county home legal guardians of children. 110 C. 467.

Annotation to present section:

Cited. 26 CA 58.



Section 17a-111a - Commissioner of Children and Families to file petition to terminate parental rights, when.

(a) The Commissioner of Children and Families shall file a petition to terminate parental rights pursuant to section 17a-112 if (1) the child has been in the custody of the commissioner for at least fifteen consecutive months, or at least fifteen months during the twenty-two months, immediately preceding the filing of such petition; (2) the child has been abandoned as defined in subsection (j) of section 17a-112; or (3) a court of competent jurisdiction has found that (A) the parent has killed, through deliberate, nonaccidental act, a sibling of the child or has requested, commanded, importuned, attempted, conspired or solicited to commit the killing of the child or a sibling of the child; or (B) the parent has assaulted the child or a sibling of a child, through deliberate, nonaccidental act, and such assault resulted in serious bodily injury to such child.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner is not required to file a petition to terminate parental rights in such cases if the commissioner determines that: (1) The child has been placed under the care of a relative of such child; (2) there is a compelling reason to believe that filing such petition is not in the best interests of the child; or (3) the parent has not been offered the services contained in the permanency plan to reunify the parent with the child or such services were not available, unless a court has determined that efforts to reunify the parent with the child are not required.

(P.A. 98-241, S. 6, 18; P.A. 00-137, S. 13.)

History: P.A. 98-241 effective July 1, 1998; P.A. 00-137 amended Subsec. (a)(2) to change reference from Sec. 17a-112 (c) to Sec. 17a-112 (j).



Section 17a-111b - Commissioner of Children and Families’ duties re reunification of child with parent. Court determination on motion that reunification efforts are not required. Permanency plans.

(a) The Commissioner of Children and Families shall make reasonable efforts to reunify a parent with a child unless the court (1) determines that such efforts are not required pursuant to subsection (b) of this section or subsection (j) of section 17a-112, or (2) has approved a permanency plan other than reunification pursuant to subsection (k) of section 46b-129.

(b) The Commissioner of Children and Families or any other party may, at any time, file a motion with the court for a determination that reasonable efforts to reunify the parent with the child are not required. The court shall hold an evidentiary hearing on the motion not later than thirty days after the filing of the motion or may consolidate the hearing with a trial on a petition to terminate parental rights pursuant to section 17a-112. The court may determine that such efforts are not required if the court finds upon clear and convincing evidence that: (1) The parent has subjected the child to the following aggravated circumstances: (A) The child has been abandoned, as defined in subsection (j) of section 17a-112; or (B) the parent has inflicted or knowingly permitted another person to inflict sexual molestation or exploitation or severe physical abuse on the child or engaged in a pattern of abuse of the child; (2) the parent has killed, through deliberate, nonaccidental act, another child of the parent or a sibling of the child, or has requested, commanded, importuned, attempted, conspired or solicited to commit or knowingly permitted another person to commit the killing of the child, another child of the parent or sibling of the child, or has committed or knowingly permitted another person to commit an assault, through deliberate, nonaccidental act, that resulted in serious bodily injury of the child, another child of the parent or a sibling of the child; (3) the parental rights of the parent to a sibling have been terminated within three years of the filing of a petition pursuant to this section, provided the commissioner has made reasonable efforts to reunify the parent with the child during a period of at least ninety days; (4) the parent was convicted by a court of competent jurisdiction of sexual assault, except a conviction of a violation of section 53a-71 or 53a-73a resulting in the conception of the child; or (5) the child was placed in the care and control of the commissioner pursuant to the provisions of sections 17a-57 to 17a-60, inclusive, and section 17a-61.

(c) If the court determines that such efforts are not required, the court shall, at such hearing or at a hearing held not later than thirty days after such determination, approve a permanency plan for such child. The plan may include (1) adoption and a requirement that the commissioner file a petition to terminate parental rights, (2) transfer of guardianship, or (3) for a child sixteen years of age or older, such other planned permanent living arrangement as may be ordered by the court, provided the commissioner has documented a compelling reason why it would not be in the best interests of the child for the permanency plan to include one of the options set forth in subdivision (1) or (2) of this subsection. The child’s health and safety shall be of paramount concern in formulating such plan. If the permanency plan for a child sixteen years of age or older includes such other planned permanent living arrangement pursuant to subdivision (3) of this subsection, the provisions of subdivisions (3) to (5), inclusive, of subsection (k) of section 46b-129 shall be applicable.

(d) If the court determines that reasonable efforts to reunify the parent with the child are not required, the Department of Children and Families shall use its best efforts to maintain the child in the initial out-of-home placement, provided the department determines that such placement is in the best interests of the child, until such time as a permanent home for the child is found or the child is placed for adoption. If the permanency plan calls for placing the child for adoption or in some other permanent home, good faith efforts shall be made to place the child for adoption or in some other permanent home.

(P.A. 98-241, S. 7, 18; P.A. 00-137, S. 14; P.A. 01-142, S. 3; P.A. 06-102, S. 6; P.A. 15-51, S. 2; 15-199, S. 2; 15-242, S. 48.)

History: P.A. 98-241 effective July 1, 1998; P.A. 00-137 amended Subsec. (a)(1)(A) to change reference from Sec. 17a-112 (c) to Sec. 17a-112 (j); P.A. 01-142 amended Subsec. (a) by permitting “any other party” to petition court for determination, requiring court to hold evidentiary hearing on petition within 30 days of filing of petition, requiring standard for court to determine that efforts to reunify parent with child are not appropriate to be upon clear and convincing evidence, adding “another child of the parent or” before “a sibling of the child”, and adding Subdiv. (5) re placement of child in care and control of commissioner pursuant to Secs. 17a-57 to 17a-61, inclusive; P.A. 06-102 inserted new Subsec. (a) re commissioner’s duty to make reasonable efforts to reunify a parent with a child unless a court approves a permanency plan to the contrary or determines efforts are not required, redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), amended Subsec. (b) to substitute the filing of a motion for a petition and insert provisions re consolidated hearings, amended Subsecs. (b)(1)(B) and (b)(2) to insert “or knowingly permitted another person to inflict”, amended Subsec. (b)(3) to delete “involuntarily” re termination of parental rights to a sibling, amended Subsec. (c) to insert Subdiv. designators and rewrite provisions re adoption, amended Subsec. (c)(2) to permit long-term foster care with a licensed or certified relative and delete independent living as a placement option, inserted new Subsec. (c)(4) re other planned living arrangement as may be ordered by the court, added new Subsec. (d) re duties of department if the court determines that reasonable efforts to reunify the parent and child are not required, and made technical changes and substituted “required” for “appropriate” re reunification efforts throughout; P.A. 15-51 amended Subsec. (c)(2) by deleting “or certified as a relative caregiver”; P.A. 15-199 amended Subsec. (c) by deleting former Subdiv. (2) re long-term foster care with a relative, redesignating existing Subdiv. (3) re transfer of guardianship as Subdiv. (2), redesignating existing Subdiv. (4) as Subdiv. (3) and amending same to add reference to child age 16 or older, adding provision re permanency plan for child age 16 or older, and making a conforming change, effective July 1, 2015; P.A. 15-242 amended Subsec. (b) by replacing “17a-61, inclusive,” with “17a-60, inclusive, and section 17a-61”, effective July 1, 2015.



Section 17a-112 - (Formerly Sec. 17-43a). Termination of parental rights of child committed to commissioner. Cooperative postadoption agreements. Placement of child from another state. Interstate Compact on the Placement of Children.

(a) In respect to any child in the custody of the Commissioner of Children and Families in accordance with section 46b-129, either the commissioner, or the attorney who represented such child in a pending or prior proceeding, or an attorney appointed by the Superior Court on its own motion, or an attorney retained by such child after attaining the age of fourteen, may petition the court for the termination of parental rights with reference to such child. The petition shall be in the form and contain the information set forth in subsection (b) of section 45a-715, and be subject to the provisions of subsection (c) of said section. If a petition indicates that either or both parents consent to the termination of their parental rights, or if at any time following the filing of a petition and before the entry of a decree, a parent consents to the termination of the parent’s parental rights, each consenting parent shall acknowledge such consent on a form promulgated by the Office of the Chief Court Administrator evidencing that the parent has voluntarily and knowingly consented to the termination of such parental rights. No consent to termination by a mother shall be executed within forty-eight hours immediately after the birth of such mother’s child. A parent who is a minor shall have the right to consent to termination of parental rights and such consent shall not be voidable by reason of such minority. A guardian ad litem shall be appointed by the court to assure that such minor parent is giving an informed and voluntary consent.

(b) Either or both birth parents and an intended adoptive parent may enter into a cooperative postadoption agreement regarding communication or contact between either or both birth parents and the adopted child. Such an agreement may be entered into if: (1) The child is in the custody of the Department of Children and Families; (2) an order terminating parental rights has not yet been entered; and (3) either or both birth parents agree to a voluntary termination of parental rights, including an agreement in a case which began as an involuntary termination of parental rights. The postadoption agreement shall be applicable only to a birth parent who is a party to the agreement. Such agreement shall be in addition to those under common law. Counsel for the child and any guardian ad litem for the child may be heard on the proposed cooperative postadoption agreement. There shall be no presumption of communication or contact between the birth parents and an intended adoptive parent in the absence of a cooperative postadoption agreement.

(c) If the Superior Court determines that the child’s best interests will be served by postadoption communication or contact with either or both birth parents, the court shall so order, stating the nature and frequency of the communication or contact. A court may grant postadoption communication or contact privileges if: (1) Each intended adoptive parent consents to the granting of communication or contact privileges; (2) the intended adoptive parent and either or both birth parents execute a cooperative agreement and file the agreement with the court; (3) consent to postadoption communication or contact is obtained from the child, if the child is at least twelve years of age; and (4) the cooperative postadoption agreement is approved by the court.

(d) A cooperative postadoption agreement shall contain the following: (1) An acknowledgment by either or both birth parents that the termination of parental rights and the adoption is irrevocable, even if the adoptive parents do not abide by the cooperative postadoption agreement; and (2) an acknowledgment by the adoptive parents that the agreement grants either or both birth parents the right to seek to enforce the cooperative postadoption agreement.

(e) The terms of a cooperative postadoption agreement may include the following: (1) Provision for communication between the child and either or both birth parents; (2) provision for future contact between either or both birth parents and the child or an adoptive parent; and (3) maintenance of medical history of either or both birth parents who are parties to the agreement.

(f) The order approving a cooperative postadoption agreement shall be made part of the final order terminating parental rights. The finality of the termination of parental rights and of the adoption shall not be affected by implementation of the provisions of the postadoption agreement. Such an agreement shall not affect the ability of the adoptive parents and the child to change their residence within or outside this state.

(g) A disagreement between the parties or litigation brought to enforce or modify the agreement shall not affect the validity of the termination of parental rights or the adoption and shall not serve as a basis for orders affecting the custody of the child. The court shall not act on a petition to change or enforce the agreement unless the petitioner had participated, or attempted to participate, in good faith in mediation or other appropriate dispute resolution proceedings to resolve the dispute and allocate any cost for such mediation or dispute resolution proceedings.

(h) An adoptive parent, guardian ad litem for the child or the court, on its own motion, may, at any time, petition for review of any order entered pursuant to subsection (c) of this section, if the petitioner alleges that such action would be in the best interests of the child. The court may modify or terminate such orders as the court deems to be in the best interest of the adopted child.

(i) The Superior Court upon hearing and notice, as provided in sections 45a-716 and 45a-717, may grant a petition for termination of parental rights based on consent filed pursuant to this section if it finds that (1) upon clear and convincing evidence, the termination is in the best interest of the child, and (2) such parent has voluntarily and knowingly consented to termination of the parent’s parental rights with respect to such child. If the court denies a petition for termination of parental rights based on consent, it may refer the matter to an agency to assess the needs of the child, the care the child is receiving and the plan of the parent for the child. Consent for the termination of the parental rights of one parent does not diminish the parental rights of the other parent of the child, nor does it relieve the other parent of the duty to support the child.

(j) The Superior Court, upon notice and hearing as provided in sections 45a-716 and 45a-717, may grant a petition filed pursuant to this section if it finds by clear and convincing evidence that (1) the Department of Children and Families has made reasonable efforts to locate the parent and to reunify the child with the parent in accordance with subsection (a) of section 17a-111b, unless the court finds in this proceeding that the parent is unable or unwilling to benefit from reunification efforts, except that such finding is not required if the court has determined at a hearing pursuant to section 17a-111b, or determines at trial on the petition, that such efforts are not required, (2) termination is in the best interest of the child, and (3) (A) the child has been abandoned by the parent in the sense that the parent has failed to maintain a reasonable degree of interest, concern or responsibility as to the welfare of the child; (B) the child (i) has been found by the Superior Court or the Probate Court to have been neglected, abused or uncared for in a prior proceeding, or (ii) is found to be neglected, abused or uncared for and has been in the custody of the commissioner for at least fifteen months and the parent of such child has been provided specific steps to take to facilitate the return of the child to the parent pursuant to section 46b-129 and has failed to achieve such degree of personal rehabilitation as would encourage the belief that within a reasonable time, considering the age and needs of the child, such parent could assume a responsible position in the life of the child; (C) the child has been denied, by reason of an act or acts of parental commission or omission including, but not limited to, sexual molestation or exploitation, severe physical abuse or a pattern of abuse, the care, guidance or control necessary for the child’s physical, educational, moral or emotional well-being, except that nonaccidental or inadequately explained serious physical injury to a child shall constitute prima facie evidence of acts of parental commission or omission sufficient for the termination of parental rights; (D) there is no ongoing parent-child relationship, which means the relationship that ordinarily develops as a result of a parent having met on a day-to-day basis the physical, emotional, moral and educational needs of the child and to allow further time for the establishment or reestablishment of such parent-child relationship would be detrimental to the best interest of the child; (E) the parent of a child under the age of seven years who is neglected, abused or uncared for, has failed, is unable or is unwilling to achieve such degree of personal rehabilitation as would encourage the belief that within a reasonable period of time, considering the age and needs of the child, such parent could assume a responsible position in the life of the child and such parent’s parental rights of another child were previously terminated pursuant to a petition filed by the Commissioner of Children and Families; (F) the parent has killed through deliberate, nonaccidental act another child of the parent or has requested, commanded, importuned, attempted, conspired or solicited such killing or has committed an assault, through deliberate, nonaccidental act that resulted in serious bodily injury of another child of the parent; or (G) the parent was convicted as an adult or a delinquent by a court of competent jurisdiction of a sexual assault resulting in the conception of the child, except a conviction for a violation of section 53a-71 or 53a-73a, provided the court may terminate such parent’s parental rights to such child at any time after such conviction.

(k) Except in the case where termination is based on consent, in determining whether to terminate parental rights under this section, the court shall consider and shall make written findings regarding: (1) The timeliness, nature and extent of services offered, provided and made available to the parent and the child by an agency to facilitate the reunion of the child with the parent; (2) whether the Department of Children and Families has made reasonable efforts to reunite the family pursuant to the federal Adoption Assistance and Child Welfare Act of 1980, as amended; (3) the terms of any applicable court order entered into and agreed upon by any individual or agency and the parent, and the extent to which all parties have fulfilled their obligations under such order; (4) the feelings and emotional ties of the child with respect to the child’s parents, any guardian of such child’s person and any person who has exercised physical care, custody or control of the child for at least one year and with whom the child has developed significant emotional ties; (5) the age of the child; (6) the efforts the parent has made to adjust such parent’s circumstances, conduct, or conditions to make it in the best interest of the child to return such child home in the foreseeable future, including, but not limited to, (A) the extent to which the parent has maintained contact with the child as part of an effort to reunite the child with the parent, provided the court may give weight to incidental visitations, communications or contributions, and (B) the maintenance of regular contact or communication with the guardian or other custodian of the child; and (7) the extent to which a parent has been prevented from maintaining a meaningful relationship with the child by the unreasonable act or conduct of the other parent of the child, or the unreasonable act of any other person or by the economic circumstances of the parent.

(l) Any petition brought by the Commissioner of Children and Families to the Superior Court, pursuant to subsection (a) of section 46b-129, may be accompanied by or, upon motion by the petitioner, consolidated with a petition for termination of parental rights filed in accordance with this section with respect to such child. Notice of the hearing on such petitions shall be given in accordance with sections 45a-716 and 45a-717. The Superior Court, after hearing, in accordance with the provisions of subsection (i) or (j) of this section, may, in lieu of granting the petition filed pursuant to section 46b-129, grant the petition for termination of parental rights as provided in section 45a-717.

(m) Nothing contained in this section and sections 17a-113, 45a-187, 45a-606, 45a-607, 45a-707 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724, 45a-725, 45a-727, 45a-733, 45a-754 and 52-231a shall negate the right of the Commissioner of Children and Families to subsequently petition the Superior Court for revocation of a commitment of a child as to whom parental rights have been terminated in accordance with the provisions of this section. The Superior Court may appoint a statutory parent at any time after it has terminated parental rights if the petitioner so requests.

(n) If the parental rights of only one parent are terminated, the remaining parent shall be the sole parent and, unless otherwise provided by law, guardian of the person.

(o) In the case where termination of parental rights is granted, the guardian of the person or statutory parent shall report to the court not later than thirty days after the date judgment is entered on a case plan, as defined by the federal Adoption Assistance and Child Welfare Act of 1980, for the child which shall include measurable objectives and time schedules. At least every three months thereafter, such guardian or statutory parent shall make a report to the court on the progress made on implementation of the plan. The court may convene a hearing upon the filing of a report and shall convene and conduct a permanency hearing pursuant to subsection (k) of section 46b-129 for the purpose of reviewing the permanency plan for the child no more than twelve months from the date judgment is entered or from the date of the last permanency hearing held pursuant to subsection (k) of section 46b-129, whichever is earlier, and at least once a year thereafter while the child remains in the custody of the Commissioner of Children and Families. For children where the commissioner has determined that adoption is appropriate, the report on the implementation of the plan shall include a description of the reasonable efforts the department is taking to promote and expedite the adoptive placement and to finalize the adoption of the child, including documentation of child specific recruitment efforts. At such hearing, the court shall determine whether the department has made reasonable efforts to achieve the permanency plan. If the court determines that the department has not made reasonable efforts to place a child in an adoptive placement or that reasonable efforts have not resulted in the placement of the child, the court may order the Department of Children and Families, within available appropriations, to contract with a child-placing agency to arrange for the adoption of the child. The department, as statutory parent, shall continue to provide care and services for the child while a child-placing agency is arranging for the adoption of the child.

(p) The provisions of section 17a-152, regarding placement of a child from another state, and the provisions of section 17a-175, regarding the Interstate Compact on the Placement of Children, shall apply to placements pursuant to this section.

(q) The provisions of this section shall be liberally construed in the best interests of any child for whom a petition under this section has been filed.

(1959, P.A. 184, S. 1; February, 1965, P.A. 488, S. 9; P.A. 73-156, S. 4; P.A. 74-164, S. 3, 20; P.A. 75-420, S. 4, 6; P.A. 76-226; 76-436, S. 589, 681; P.A. 77-452, S. 7, 72; P.A. 82-202, S. 1; P.A. 83-355, S. 2; 83-387, S. 1; 83-478, S. 1; P.A. 84-449, S. 1, 7; P.A. 87-555, S. 1; P.A. 93-91, S. 1, 2; 93-193, S. 1; P.A. 94-81, S. 1; P.A. 95-238, S. 3; P.A. 96-130, S. 39; 96-246, S. 18; P.A. 98-241, S. 8, 18; P.A. 99-166, S. 4; P.A. 00-75, S. 1; 00-137, S. 1; 00-196, S. 15; P.A. 01-159, S. 3; 01-195, S. 21, 22, 181; P.A. 03-243, S. 1; P.A. 06-102, S. 7, 8; P.A. 15-159, S. 1.)

History: 1965 act changed “no degree of interest” to “reasonable degree of interest” in Subdiv. (a), deleted “totally” from before “failed” in Subdiv. (b) and added Subdiv. (c) and allowed waiver of requirement that one year expire before termination of parental rights; P.A. 73-156 added provisions re transfer of contested case from probate court to juvenile court, deleted detailed provisions re one year waiting period and re effect of termination of parental rights on child’s religious affiliation or inheritance rights; P.A. 74-164 deleted provisions re transfer of case from probate to juvenile court, added provisions re grounds for terminating parental rights and Subsecs. (b) and (c); P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-226 replaced commissioner of social services with commissioner of children and youth services and allowed attorney representing child to bring petition for termination of parental rights; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-452 reiterated changes of 1976 act; P.A. 82-202 amended Subsec. (a) by adding provision requiring finding upon standard of “clear and convincing evidence”; P.A. 83-355 amended Subsec. (a) by providing that “The petition shall be in the form and contain the information set forth in subsection (b) of section 45-61c and be subject to the provisions of subsections (c) and (d) of said section”; P.A. 83-387 inserted a new Subsec. (b) to require the court to consider and make written findings concerning certain factors in its determination of whether to terminate parental rights, and relettered the remaining subsections accordingly: P.A. 83-478 amended Subsec. (a) by requiring the court prior to granting a petition for termination to find that “the termination is in the best interest of the child”, rephrasing the grounds for termination and inserting in Subdiv. (3) the provision that “nonaccidental or inadequately explained serious physical injury to a child shall constitute prima facie evidence of acts of parental commission or omission sufficient for the termination of parental rights”; P.A. 84-449 amended Subsecs. (a) and (b) by revising procedure for consent termination of parental rights, amended Subsec. (d) by providing that the requirement of written findings by the court does not apply in the case where termination is based on consent, amended Subsec. (e) by authorizing the commissioner of children and youth services in certain circumstances to petition for termination of parental rights with respect to a child who has not been committed to him, added Subsec. (g) re the remaining parent as sole parent and guardian, added Subsec. (h) re the parental rights and duties of the remaining parent and added Subsec. (i) re a case plan for a child where termination of parental rights is granted based on consent; P.A. 87-555 amended Subsec. (i) by deleting “based on consent”, deleting “six” and substituting “twelve”, requiring department of children and youth services to make a report to the court, adding “subsequent to the report the” and deleting “no less than” and substituting “at least”; Sec. 17-43a transferred to Sec. 17a-112 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-193 amended Subsec. (c) by adding provision re abandonment of child under the age of 6 months as evidence that waiver is necessary to promote best interest of child, amended Subsec. (d) by adding requirement of written findings re efforts to reunite family pursuant to federal Child Welfare Act of 1980, and amended Subsec. (e) to permit consolidation of petitions of neglect and termination; P.A. 94-81 amended Subsec. (i) by specifying that 90-day report deadline begins from the date judgment is entered, by making subsequent reports the responsibility of guardian or statutory parent rather than department of children and families and requiring such reports to be made twice a year rather than annually and by adding provision that court shall convene hearing for review of case plan no more than 15 months from date of judgment and at least once a year thereafter; P.A. 95-238 amended Subsec. (b) by requiring the court to find that the Department of Children and Families has made reasonable efforts to reunify the child with the parent prior to granting a petition, except where such reasonable efforts were not possible, added Subsec. (c)(2) re children under age 7 and made technical changes; P.A. 96-130 added Subsec. (j) re liberal construction in best interests of child; P.A. 96-246 revised section, amending Subsec. (b) to include granting petitions based on consent and procedure when denial of petition based on consent, amending Subsec. (c) re grounds for granting petition for termination and amending Subsec. (e) by adding “and made available” after “provided”; P.A. 98-241 added Subsec. (c)(3)(B)(2) re finding that child is neglected or uncared for and that child has been in custody for at least 15 months, added “including, but not limited to, sexual molestation or exploitation, severe physical abuse or a pattern of abuse” to Subsec. (c)(3)(C) and added Subsec. (c)(3)(F) and (G) re death or injury of another child or conviction of parent of sexual assault resulting in conception of a child and deleted former Subsec. (d) re conditions for waiving requirement that one year expire before termination of parental rights, effective July 1, 1998; P.A. 99-166 amended Subsec. (c)(3)(G) by adding “provided the court may terminate such parent’s parental rights to such child at any time after such conviction” and amended Subsec. (h) by changing 90 to 60 days for report from statutory parent or guardian from date judgment is entered, adding requirement that case plan include measurable objectives and time schedules, requiring subsequent report by statutory parent or guardian on progress made on implementation of plan and changed hearing re review of plan from no more than 15 months to no more than 12 months from date judgment is entered; P.A. 00-75 amended former Subsec. (c), redesignated as Subsec. (j), by adding “or the Probate Court” in Subdiv. (3)(B); P.A. 00-137 added new Subsecs. (b) to (h), inclusive, re cooperative postadoption agreements, redesignated former Subsecs. (b) to (i), inclusive, as Subsecs. (i) to (p), inclusive, made technical changes in Subsec. (i), amended Subsec. (j)(3) to make technical changes in Subparas. (B) and (C) and to add “as an adult or a delinquent” in Subpara. (G), made conforming technical changes in Subsec. (l), and amended Subsec. (o) to change reporting time frame from 60 days to 30 days of date of judgment, to add provision re court determination that adoption plan has become finalized, to add provision re report on implementation of adoption plan by department, including reasonable efforts of department to promote and expedite adoption placement and finalization, to add provision authorizing the court to order the department, within available appropriations, to contract with child-placing agency to arrange for adoption of child, and to add provision requiring the department to continue to provide care and services to child while agency is arranging adoption; P.A. 00-196 made technical changes in former Subsec. (c), redesignated as Subsec. (j); P.A. 01-159 amended Subsec. (o) by requiring report re progress made on implementation of plan not less than every 3 months, adding provision that court may convene hearing on filing of report for purpose of reviewing plan not more than 12 months from judgment or date of last permanency hearing, and adding provision that at the hearing, the court shall determine whether department has made reasonable efforts to achieve permanency plan; P.A. 01-195 made technical changes in Subsecs. (e) and (o), effective July 11, 2001; P.A. 03-243 added new Subsec. (p) re application of Secs. 17a-152 and 17a-175 to placements pursuant to this section and redesignated existing Subsec. (p) as Subsec. (q); P.A. 06-102 amended Subsec. (j) to reference Sec. 17a-111b(a), delete reference to Sec. 17a-110(b), substitute “efforts are not required” for “efforts are not appropriate”, and make technical changes and amended Subsec. (o) to require a permanency hearing pursuant to Sec. 46b-129(k), substitute yearly reviews while the child remains in the custody of commissioner for yearly reviews until adoption plan is finalized, and make technical changes; P.A. 15-159 amended Subsec. (j) to add “abused” in Subdiv. (3)(B) and (E), effective July 2, 2015.



Section 17a-113 - (Formerly Sec. 17-43b). Custody of child pending application for removal of guardian or termination of parental rights; enforcement by warrant.

When application has been made for the removal of one or both parents as guardians or of any other guardian of the person of such child, or when an application has been made for the termination of the parental rights of any parties who may have parental rights with regard to any minor child, the superior court in which such proceeding is pending may, if it deems it necessary based on the best interests of the child, order the custody of such child to be given to the Commissioner of Children and Families or some proper person or to the board of managers of any child-caring institution or organization, or any children's home or similar institution licensed or approved by the Commissioner of Children and Families, pending the determination of the matter, and may enforce such order by a warrant directed to a proper officer commanding the officer to take possession of the child and to deliver such child into the custody of the person, board, home or institution designated by such order; and said court may, if either or both parents are removed as guardians or if any other guardian of the person is removed, or if said parental rights are terminated, enforce its decree, awarding the custody of the child to the person or persons entitled thereto, by a warrant directed to the proper officer commanding the officer to take possession of the child and to deliver such child into the care and custody of the person entitled thereto. Such officer shall make returns to such court of such officer's doings under either warrant. Upon the issuance of such order giving custody of the child to the Commissioner of Children and Families, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the child's best interests, including the child's health and safety.

(P.A. 74-164, S. 17, 20; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 590, 681; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 1; P.A. 93-91, S. 1, 2; May 9 Sp. Sess. P.A. 02-7, S. 34.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced juvenile court with superior court and gave custody of children to commissioner of children and youth services rather than commissioner of social services, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources as licensing authority of institutions, effective January 1, 1979; P.A. 82-43 replaced human resources commissioner with children and youth services commissioner as licensing or approving agency for children's homes and institutions; Sec. 17-43b transferred to Sec. 17a-113 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; May 9 Sp. Sess. P.A. 02-7 authorized the court to issue the custody order “if it deems it necessary based on the best interests of the child” rather than “if it deems it necessary”, added provision requiring the court upon the issuance of order giving custody of the child to Commissioner of Children and Families, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child and made technical changes for purposes of gender neutrality, effective August 15, 2002.

Cited. 46 CA 69.



Section 17a-114 - (Formerly Sec. 17-43c). Licensing or approval of persons for child placement required. Criminal history records checks. Placement of children with relatives or fictive kin caregivers. Standard.

(a) As used in this section, (1) “approval” means a person has been approved to provide foster care by a child-placing agency licensed pursuant to section 17a-149, (2) “licensed” means a person holds a license to provide foster care issued by the Department of Children and Families, (3) “fictive kin caregiver” means a person who is twenty-one years of age or older and who is unrelated to a child by birth, adoption or marriage but who has an emotionally significant relationship with such child amounting to a familial relationship and who is not approved or licensed to provide foster care by the Department of Children and Families, and (4) “regular unsupervised access” means periodic interaction with a child in the home for purposes of unsupervised child care, medical or other services to the child.

(b) (1) No child in the custody of the Commissioner of Children and Families shall be placed in foster care with any person, unless (A) such person is licensed for that purpose by the department or the Department of Developmental Services pursuant to the provisions of section 17a-227, or (B) such person’s home is approved by a child placing agency licensed by the commissioner pursuant to section 17a-149, or (C) such person has received approval as provided in this section. Any person licensed by the department may be a prospective adoptive parent. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the licensing procedures and standards.

(2) The commissioner shall require each applicant for licensure or approval pursuant to this section and any person sixteen years of age or older living in the household of such applicant to submit to state and national criminal history records checks prior to issuing a license or approval to such applicant to accept placement of a child for purposes of foster care or adoption. Such criminal history records checks shall be conducted in accordance with section 29-17a. The commissioner shall also check the state child abuse registry established pursuant to section 17a-101k for the name of such applicant and for the name of any person sixteen years of age or older living in the household of such applicant.

(3) The commissioner, at his or her discretion, may require any person sixteen years of age or older, who is not living in the household but who has regular unsupervised access to a child in the home of an applicant for licensure or approval, to submit to state and national criminal history records checks prior to issuing a license or approval to such applicant to accept placement of a child. Such criminal history records checks shall be conducted in accordance with section 29-17a. The commissioner may also check the state child abuse registry established pursuant to section 17a-101k for the name of any person sixteen years of age or older who is not living in the household but who has regular unsupervised access to a child.

(4) The commissioner shall require each individual licensed or approved pursuant to this section and any person sixteen years of age or older living in the household of such individual to submit to state and national criminal history records checks prior to renewing a license or approval for any individual providing foster care.

(5) The commissioner, at his or her discretion, may require any person sixteen years of age or older who is not living in the household but who has regular unsupervised access to a child in the home of any individual licensed or approved pursuant to this section to submit to state and national criminal history records checks prior to renewing a license or approval for such individual providing foster care.

(c) Notwithstanding the requirements of subsection (b) of this section, the commissioner may place a child with a relative or fictive kin caregiver who has not been issued a license or approval, when such placement is in the best interests of the child, provided a satisfactory home visit is conducted, a basic assessment of the family is completed and such relative or fictive kin caregiver attests that such relative or fictive kin caregiver and any adult living within the household has not been convicted of a crime or arrested for a felony against a person, for injury or risk of injury to or impairing the morals of a child, or for the possession, use or sale of a controlled substance. Any such relative or fictive kin caregiver who accepts placement of a child shall be subject to licensure by the commissioner, pursuant to regulations adopted by the commissioner in accordance with the provisions of chapter 54 to implement the provisions of this section. The commissioner may grant a waiver from such regulations, including any standard regarding separate bedrooms or room-sharing arrangements, for a child placed with a relative or fictive kin caregiver, on a case-by-case basis, if such placement is otherwise in the best interests of such child, provided no procedure or standard that is safety-related may be so waived. The commissioner shall document, in writing, the reason for granting any waiver from such regulations.

(d) Any individual who has been licensed or received approval to provide foster care and any relative or fictive kin caregiver shall apply a reasonable and prudent parent standard, as defined in subsection (a) of section 17a-114d, on behalf of the child.

(P.A. 88-332, S. 1, 4; P.A. 93-91, S. 1, 2; P.A. 94-216, S. 2, 4; P.A. 99-166, S. 5; P.A. 01-70, S. 1, 2; 01-142, S. 11; 01-159, S. 4; P.A. 03-243, S. 7; P.A. 04-88, S. 1; P.A. 05-207, S. 6; 05-246, S. 12; P.A. 07-8, S. 1; 07-73, S. 2(a); P.A. 11-116, S. 2; 11-166, S. 1; Dec. Sp. Sess. P.A. 12-1, S. 24; P.A. 15-199, S. 5.)

History: Sec. 17-43c transferred to Sec. 17a-114 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-216 required a relative to be licensed by the commissioner of children and families before having a child placed in his custody, required placements beyond such 45-day period to be subject to certification by the commissioner, and required the commissioner to adopt regulations to establish certification procedures for a caretaker who is a relative of such child, effective June 7, 1994; P.A. 99-166 amended Subsec. (a) by adding provision that any person licensed by department to accept placement of child is deemed to be licensed to accept placement as foster family or prospective adoptive family and provision re criminal records check by commissioner to be criminal records check requested from state police and FBI; P.A. 01-70 amended Subsec. (b) to allow commissioner to place a child with an unlicensed relative for a period of up to 90 days, in lieu of 45 days, when such placement is in the best interests of the child, to delete requirement that placements with a relative beyond the 45-day period be subject to certification by commissioner, to require licensure for any such relative who accepts placement of a child in excess of the 90-day period with an exception, and to authorize commissioner to grant a waiver, for a child placed with a relative, from a procedure or standard other than a safety standard based on relative’s home and needs and best interests of the child, requiring that reason for any waiver granted be documented, effective July 1, 2001; P.A. 01-142 reinstated former Subsec. (b) re placements that was deleted by P.A. 01-159, including changes made by P.A. 01-70, and redesignated Subsec. (b) added by P.A. 01-159 as Subsec. (c); P.A. 01-159 amended Subsec. (a) by deleting provision re criminal records check, deleted existing Subsec. (b) re placements and added new Subsec. (b) re criminal history records checks; P.A. 03-243 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re criminal history records checks and child abuse registry checks for applicants and persons 16 or older living in household of applicants and deleted former Subsec. (c) re fingerprinting of applicants and criminal history records and child abuse registry checks; P.A. 04-88 added new Subsec. (a) defining “licensed” and “special study foster parent” for purposes of section, allowed commissioner to place children 14 years of age or older with special study foster parents, required reasons for waivers to be in writing and redesignated existing Subsecs. (a) and (b) as new Subsecs. (b) and (c), respectively; P.A. 05-207 amended Subsec. (b)(2) to delete requirement that commissioner check state child abuse registry for perpetrator information; P.A. 05-246 amended Subsec. (b)(1) to require that persons be licensed by Department of Mental Retardation pursuant to Sec. 17a-227 or that person’s home is approved by child placing agency licensed pursuant to Sec. 17a-149, effective July 8, 2005; P.A. 07-8 amended Subsec. (c) to lower the age of children placed with special study foster parents from 14 to 10 years of age and to permit placement of a child with an unlicensed nonrelative for a period of 90 days if the child’s sibling who is related to the caregiver is also placed with such caregiver; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-116 amended Subsec. (c) by specifying that commissioner may waive a separate bedroom or room-sharing standard but not a safety-related standard; P.A. 11-166 amended Subsec. (c) by deleting “if the child is ten years of age or older” re placement with a special study foster parent, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (c) to delete provisions re 90-day placement period, replace exception re relative certified prior to July 1, 2001, with provision re licensure pursuant to regulations, replace “procedure or standard” with “regulations” re waiver, and replace provisions re reason for waiver pursuant to section to be documented in writing and re adoption of regulations establishing certification procedures and standards with provision re reason for waiver from regulations to be documented in writing, effective December 21, 2012; P.A. 15-199 amended Subsec. (a) by adding definitions of “approval” and “regular unsupervised access” and replacing “special study foster parent” with “fictive kin caregiver”, amended Subsec. (b) by adding provisions re placement of child in foster care with person who has received approval as provided in section in Subdivs. (1) and (2) and added Subdivs. (3) to (5) re criminal history record checks, amended Subsec. (c) to delete references to nonrelative, replace references to special study foster parent with references to fictive kin caregiver and delete provision re sibling, added Subsec. (d) re application of reasonable and prudent parent standard, and made technical and conforming changes, effective July 1, 2015.



Section 17a-114a - Liability of persons for personal injury to children placed in their care.

A person licensed pursuant to section 17a-114 shall be liable for any act or omission resulting in personal injury to a child placed in his care by the Commissioner of Children and Families to the same extent as a biological parent is liable for any act or omission resulting in personal injury to a biological child in his care.

(P.A. 94-216, S. 1, 4; P.A. 96-194, S. 6; P.A. 15-51, S. 3.)

History: P.A. 94-216 effective June 7, 1994; P.A. 96-194 added reference to certification; P.A. 15-51 deleted “or certified”.



Section 17a-114b - Credit report review for youth placed in foster care.

The Commissioner of Children and Families, pursuant to the federal Child and Family Services Improvement and Innovation Act and the federal Preventing Sex Trafficking and Strengthening Families Act, shall request, annually, a free credit report on behalf of each child fourteen years of age or older who is in the custody of the commissioner and placed in foster care. Upon receipt of each credit report, the commissioner or a designee of the commissioner shall review the report for evidence of identity theft, as defined in section 53a-129a and provide a copy of the report to such child’s attorney or guardian ad litem, if any. Upon receipt of the credit report, if feasible, such attorney or guardian ad litem shall review the report for evidence of identity theft, as defined in section 53a-129a, and, in conjunction with the commissioner or designee, shall assist such child in interpreting such report and resolving any inaccuracies contained in such report. If the commissioner or the commissioner’s designee finds evidence of identity theft, not later than five business days after receipt of the credit report, the commissioner shall report such findings to the office of the Chief State’s Attorney.

(P.A. 10-157, S. 1; June Sp. Sess. P.A. 10-1, S. 62; P.A. 13-40, S. 4; P.A. 15-199, S. 12.)

History: P.A. 10-157 effective July 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (a), effective July 1, 2010; P.A. 13-40 replaced “Fair and Accurate Credit Transactions Act” with “Child and Family Services Improvement and Innovation Act”, deleted provision re when commissioner to make first request for a credit report, added provision requiring commissioner to provide a copy of credit report to the youth’s attorney or guardian ad litem and assist the youth in interpreting the report, deleted former Subsec. (b) re commissioner to review each credit report and made a conforming change; P.A. 15-199 added reference to the federal Preventing Sex Trafficking and Strengthening Families Act and reduced age at which commissioner is to request annual credit report for child in foster care from age 16 to age 14, and made conforming changes, effective July 1, 2015.



Section 17a-114c - Approval of foster or adoptive family application when a child has died.

The Commissioner of Children and Families may approve an applicant as a foster family or prospective adoptive family notwithstanding that a biological, adoptable or adopted child of the applicant has died less than one year before the date of the application.

(P.A. 10-161, S. 4.)

History: P.A. 10-161 effective June 8, 2010.



Section 17a-114d - Caregiver authority. Reasonable and prudent parent standard. Liability.

(a) For purposes of this section:

(1) “Caregiver” means (A) a person who holds a license issued by the Department of Children and Families to provide foster care, (B) a person who has been approved to provide foster care by a child-placing agency licensed pursuant to section 17a-149, (C) a relative or fictive kin caregiver, as defined in section 17a-114, or (D) an operator or official of a child-placing agency licensed pursuant to section 17a-149 in which a child has been placed;

(2) “Reasonable and prudent parent standard” means the standard characterized by careful and sensible parental decisions that maintain the health, safety and best interests of a child;

(3) “Normal childhood activities” means extracurricular, enrichment and social activities that may include, but not be limited to, overnight activities outside the direct supervision of the caregiver for periods of up to forty-eight hours; and

(4) “Age appropriate or developmentally appropriate” means (A) activities or items that are generally accepted as suitable for children of the same chronological age or maturity level or that are determined to be developmentally appropriate for a child based on the cognitive, emotional, physical and behavioral capacities that are typical for an age or age group; or (B) in the case of a specific child, activities or items that are suitable for such child based on such child’s cognitive, emotional, physical and behavioral capacities.

(b) A caregiver shall have the authority, without prior approval of the department, Probate Court or Superior Court, to allow a child in his or her care that is the subject of a service plan or safety plan to participate in normal childhood activities that are age appropriate or developmentally appropriate for such child based on a reasonable and prudent parent standard, provided (1) such activities comply with provisions included in any existing service plan or safety plan established by the department or court order, and (2) the parent or guardian of such child or youth shall be afforded an opportunity to provide input into the development of such service plan or safety plan. The Commissioner of Children and Families shall promulgate department policy to provide guidance to caregivers concerning the reasonable and prudent parent standard. Such guidance shall include factors for the caregiver to consider prior to allowing a child to participate in age appropriate or developmentally appropriate activities, including, but not limited to, the child’s age, maturity, mental and physical health, developmental level, behavioral propensities and aptitude. The commissioner shall notify each caregiver of the department policy promulgated pursuant to this subsection.

(c) (1) A representative of the department shall document the child’s interest in and pursuit of normal childhood activities during regular home visits and document the child’s participation in normal childhood activities that are age appropriate or developmentally appropriate in such child’s service plan or safety plan.

(2) A representative of the department shall document a child’s interest in and pursuit of normal childhood activities that are age appropriate or developmentally appropriate during regular meetings with the parents of such child. A representative of the department shall communicate to the caregiver of such child the opinions of the parents of such child regarding the child’s participation in normal childhood activities so that the caregiver may consider the opinions of the parents of such child in the provision of care to the child.

(d) The department, caregiver, child-placing agency or child care facility, as defined in section 17a-93, or any other private entity under contract with the state shall not be liable for any injury to a child that occurs as a result of a caregiver allowing a child to participate in normal childhood activities pursuant to subsection (b) of this section, unless the acts or omissions of the department, caregiver, child-placing agency or child care facility or any other private entity under contract with the state that cause such injury constitute gross, wilful or wanton negligence. The provisions of this subsection shall not be construed to remove or limit any existing liability protection afforded by law.

(e) Any private entity that contracts with the department to provide placement services to children in the legal custody of the department shall have policies consistent with this section. Policies that are not consistent with this section include those that are incompatible with, contradictory to or more restrictive than those provided in this section.

(P.A. 15-199, S. 1.)

History: P.A. 15-199 effective July 1, 2015.



Section 17a-114e - Foster family profiles. Foster family survey.

(a) On and after January 1, 2017, the Commissioner of Children and Families shall create a foster family profile on each foster family, as defined in section 17a-93, fictive kin caregiver, as defined in section 17a-114, and relative caregiver for distribution to each child twelve years of age or older who is placed in foster care pursuant to section 17a-114. Such foster family profile shall be distributed to such child not less than seven days prior to such child being placed with such foster family, fictive kin caregiver or relative caregiver or, in the case of an emergency placement, as soon as is practicable. Such foster family profile shall contain information including, but not limited to, the name and location of the school the child will attend, the name, age and gender of each individual living in the household, the sleeping arrangements in the household, information on the presence of pets in the household and a brief summary of household expectations.

(b) Not later than January 1, 2017, the Department of Children and Families shall develop or approve a foster care family survey for distribution to each child seven years of age or older who is removed from or leaves a foster family. On and after January 1, 2017, the department shall (1) distribute a foster family survey to a child not later than fifteen days after such child is removed from or leaves a foster home, and (2) catalogue the results of such foster family surveys to gather data that may be used by the department to recruit, train and retain high-quality foster families.

(P.A. 16-123, S. 3.)

History: P.A. 16-123 effective June 7, 2016.



Section 17a-114f - Notification of support for foster parents and relative caregivers.

(a) Not later than January 1, 2017, the Department of Children and Families shall develop a notification of support to inform foster parents and relative caregivers of their privileges under various state programs. On and after January 1, 2017, the department shall provide a copy of the notification of support to foster parents and relative caregivers at the time of the placement of a child with the foster parent or relative caregiver and upon request of a foster parent or relative caregiver.

(b) The notification of support shall include, but need not be limited to, information regarding:

(1) The foster parent's and relative caregiver's privilege to be a member of the child's placement and treatment teams and to be notified of and included in meetings scheduled by the department concerning the child;

(2) The foster parent's and relative caregiver's privilege to communicate with the child's social worker to share information regarding the child's domestic, social, educational, medical and mental health needs;

(3) The foster parent's and relative caregiver's privilege to be timely notified of all court hearings and administrative case review meetings including, but not limited to, permanency hearings and hearings on motions to revoke commitment concerning a child in the care of the foster parent or relative caregiver;

(4) The foster parent's and relative caregiver's privilege to be provided with information, support and guidance from professional service providers, including, but not limited to, referrals to other professionals regarding the child and assistance in identifying and obtaining services for a child in the care of the foster parent or relative caregiver;

(5) The foster parent's and relative caregiver's privilege to receive open and timely responses to requests for information or services that are relevant to the care of a child in the care of the foster parent or relative caregiver, including, but not limited to, access to a regional office on-call system and careline numbers to enable the foster parent or relative caregiver to contact professional staff after normal business hours;

(6) For a foster parent or relative caregiver who accepts an emergency placement, the foster parent's and relative caregiver's privilege to be provided with information to meet the child's immediate needs not later than twenty-four hours after the time the child is placed or, if such information about the child is not available at the time of placement, not later than thirty days after the date of placement;

(7) The foster parent's and relative caregiver's privilege to have access to records pertaining to the domestic, social, educational, medical and mental health needs of a child placed or being considered for placement with such foster parent or relative caregiver, provided no information identifying the child's birth parents shall be disclosed without such birth parents' permission;

(8) The foster parent's and relative caregiver's privilege to be provided information concerning the department's policies regarding the role and responsibilities of a foster parent or relative caregiver;

(9) The foster parent's and relative caregiver's privilege to be provided appropriate training and support to enhance the parent's or caregiver's relevant skills in order to meet any post-licensing training requirements;

(10) The foster parent's and relative caregiver's privilege to express concerns about a child's treatment plan, advocate for services on behalf of a child, refuse to accept a child for placement, request removal of a child for good cause or communicate with a child's former foster parent, prospective adoptive parent, relative caregiver or birth parent without risk of retaliation by the department;

(11) The foster parent's and relative caregiver's privilege to seek assistance regarding the problem resolution process through the department's chain of command as described in the department's Foster Parent and Adoptive Parent Handbook; and

(12) The foster parent's and relative caregiver's privilege to be provided with a copy of the notification of support upon a child's placement with the foster parent or relative caregiver and at any time thereafter upon request of the foster parent or relative caregiver pursuant to subsection (a) of this section.

(c) Nothing in this section shall be construed as creating or permitting a cause of action for a violation of any provision of this section.

(P.A. 16-11, S. 1.)



Section 17a-115 - (Formerly Sec. 17-43d). Arrest records.

Notwithstanding any provision of the general statutes to the contrary, prior to the issuance of a license or certification to any person for the care or board of a child under the provisions of section 17a-145 or for the care of a child under the provisions of section 17a-114, the commissioner may obtain all arrest records of any such person or persons pertaining to any arrest for a felony against a person, for injury or risk of injury to or impairing the morals of a child, or for possession, use or sale of any controlled substance.

(P.A. 88-332, S. 2, 4; P.A. 96-194, S. 7.)

History: Sec. 17-43d transferred to Sec. 17a-115 in 1991; P.A. 96-194 added reference to certification.



Section 17a-115a - Emergency placement of children. Criminal history records checks.

(a) For purposes of this section, “emergency placement” means the placement of a child by the Department of Children and Families in the home of a private individual, including a neighbor, friend or relative of a child, as a result of the sudden unavailability of the child's primary caretaker.

(b) When the Department of Children and Families makes an emergency placement, the department may request a criminal justice agency to perform a federal name-based criminal history search of any person residing in the home. The results of such name-based search shall be provided to the department.

(c) No later than five calendar days after the date such name-based search is performed pursuant to subsection (b) of this section, the department shall request the State Police Bureau of Identification to perform a state and national criminal history records check in accordance with section 29-17a of any person residing in the home. Such criminal history records checks shall be deemed as required by this section for purposes of section 29-17a and the department may request that such records checks be performed in accordance with subsection (c) of section 29-17a. The results of such criminal history records checks shall be provided to the department. If any person refuses to provide fingerprints or other positive identifying information for purposes of such checks when requested, the department shall immediately remove the child from the home.

(d) If the department denies emergency placement or removes a child from a home based on the results of a federal name-based criminal history search performed pursuant to subsection (b) of this section, the person whose name-based search was the basis for such denial or removal may contest such denial or removal by requesting that a full criminal history records check be performed in accordance with subsection (c) of this section.

(Sept. Sp. Sess. P.A. 09-5, S. 68; P.A. 13-40, S. 5; 13-80, S. 2.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-40 amended Subsec. (c) to shorten deadline for department to request criminal history records check from 15 calendar days to 5 calendar days after name-based search, effective May 28, 2013; P.A. 13-80 amended Subsec. (c) to shorten deadline for department to request criminal history records check from 15 calendar days to 5 calendar days after name-based search and make a technical change.



Section 17a-116 - (Formerly Sec. 17-44a). “Special needs” child defined.

For purposes of sections 17a-116 to 17a-119, inclusive, and subsection (b) of section 45a-111, a “special needs” child is a child who is a ward of the Commissioner of Children and Families or is to be placed by a licensed child-placing agency and is difficult to place in adoption because of one or more conditions including, but not limited to, physical or mental disability, serious emotional maladjustment, a recognized high risk of physical or mental disability, age or racial or ethnic factors which present a barrier to adoption or is a member of a sibling group which should be placed together, or because the child has established significant emotional ties with prospective adoptive parents while in their care as a foster child and has been certified as a special needs child by the Commissioner of Children and Families.

(1972, P.A. 86, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 65, 111; P.A. 86-330, S. 2, 9; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 replaced welfare commissioner with social services commissioner; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; P.A. 86-330 replaced definition of “hard-to-place” children with expanded definition of “special needs” children, effective April 1, 1987; Sec. 17-44a transferred to Sec. 17a-116 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.

Term “placed” refers to process by which physical custody of a child is transferred to prospective adoptive parents and does not refer to process by which a child is given in adoption by a statutory parent, and children from other jurisdictions do not qualify as special needs children because their “placement” for adoption is not made by a Connecticut-licensed child-placing agency. 248 C. 672.



Section 17a-116a - Information handbook re adoption of children with special needs.

The Department of Children and Families shall, within available appropriations, prepare an information handbook for any individual interested in adopting a child with special needs. The department and child-placing agencies shall give the handbook to such interested individual no later than the beginning of the home study process. The handbook shall contain information concerning matters relating to adoption and adoption assistance including, but not limited to, nondiscrimination practices set forth in section 45a-726, postplacement and postadoption services, adoption subsidies, deferred subsidy agreements, modification of rates and agreements, health care support, reimbursements, assistance if the family moves out of state and the right to records and information related to the history of the child, including information available under subsection (a) of section 45a-746. The handbook shall be developed and updated by the Commissioner of Children and Families with the advice and assistance of the Connecticut Association of Foster and Adoptive Families and at least two other licensed child-placing agencies in Connecticut designated by the commissioner.

(P.A. 99-252, S. 2; P.A. 00-137, S. 10.)

History: P.A. 00-137 changed time of giving handbook from at the time of home study to no later than the beginning of the home study process, and added provision requiring that handbook contain information concerning nondiscrimination practices set forth in Sec. 45a-726.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116b - Advisory committee promoting adoption and provision of services to minority and difficult to place children. Members, appointment, duties, reports.

Section 17a-116b is repealed, effective July 1, 2009.

(P.A. 99-166, S. 15; P.A. 09-205, S. 12.)



Section 17a-116c - Minority recruitment specialist for foster and adoptive families. Duties. Cultural sensitivity training.

(a) The Commissioner of Children and Families shall, within available appropriations, require any employee of the Department of Children and Families whose duties concern minority adoption and foster family recruitment to complete cultural sensitivity training.

(b) The commissioner shall designate a minority recruitment specialist for foster and adoptive families within the department as a permanent position. The minority recruitment specialist, in consultation with the Connecticut Association of Foster and Adoptive Parents, Inc., shall, within available appropriations: (1) Compile education or training materials for use by the child-placing agencies in training their staffs; (2) conduct in-service training for employees of the department; (3) provide consultation, technical assistance and other appropriate services to agencies in order to strengthen and improve delivery of services to diverse minority populations; (4) conduct workshops and training programs for foster care and adoption recruiters to enable such recruiters to evaluate the effectiveness of techniques for recruiting minority foster and adoptive families; and (5) perform other duties as may be required by the commissioner to implement the federal Multiethnic Placement Act of 1994, as amended.

(P.A. 99-166, S. 16; P.A. 00-196, S. 45, 66.)

History: P.A. 00-196 made a technical change in Subsec. (b).

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116d - Interstate Compact on Adoption and Medical Assistance.

The Interstate Compact on Adoption and Medical Assistance is hereby enacted into law and entered into with all other jurisdictions legally joining therein in a form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

Article I. Finding.

The states which are parties to this compact find that:

(1) In order to obtain adoptive families for children with special needs, states must assure prospective adoptive parents of substantial assistance, usually on a continuing basis, in meeting the high costs of supporting and providing for the special needs and the services required by such children.

(2) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability, and general support and encouragement required by such children can be best, and often only, obtained in family homes with a normal parent-child relationship.

(3) The states obtain fiscal advantages from providing adoption assistance because the alternative is for the states to bear the higher cost of meeting all the needs of all children while in foster care.

(4) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents live in states other than the one undertaking to provide the assistance, include the establishment and maintenance of suitable substantive guarantees and workable procedures for interstate cooperation and payments to assist with the necessary costs of child maintenance, the procurement of services and the provision of medical assistance.

Article II. Purposes.

The purposes of this compact are to:

(1) Strengthen protections for the interests of children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to provide adoption assistance.

(2) Provide substantive assurances and operating procedures which will promote the delivery of medical and other services to children on an interstate basis through programs of adoption assistance established by the laws of the states which are parties to this compact.

Article III. Definitions.

As used in this compact, unless the context clearly requires a different construction:

(1) “Child with special needs” means a minor who has not yet attained the age at which the state normally discontinues children's services, or a child who has not yet reached the age of twenty-one, where the state determines that the child's mental or physical disability warrants the continuation of assistance beyond the age of majority, for whom the state has determined the following:

(A) That the child cannot or should not be returned to the home of his or her parents;

(B) That there exists, with respect to the child, a specific factor or condition, such as his or her ethnic background, age or membership in a minority or sibling group, or the presence of factors such as a medical condition or physical, mental or emotional disability, because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance; and

(C) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in their care as a foster child, a reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing adoption assistance.

(2) “Adoption assistance” means the payment or payments for the maintenance of a child which are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(3) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or any territory or possession of the United States.

(4) “Adoption assistance state” means the state that is signatory to the adoption assistance agreement in a particular case.

(5) “Residence state” means the state in which the child is a resident by virtue of the residence of the adoptive parents.

(6) “Parents” means either the singular or plural of the word “parent”.

Article IV. Adoption Assistance.

(a) Each state shall determine the amount of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws.

(b) The adoption assistance, medical assistance and other services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the effective date of the adoption assistance agreement.

(c) Every case of adoption assistance shall include a written adoption assistance agreement between the adoptive parents and the appropriate agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the assistance so provided as follows:

(1) An express commitment that the assistance so provided shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance;

(2) A provision setting forth with particularity the types of care and services toward which the adoption assistance state will make payments;

(3) A commitment to make medical assistance available to the child in accordance with Article V of this compact;

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them; and

(5) The date or dates upon which each payment or other benefit provided thereunder is to commence, but in no event prior to the effective date of the adoption assistance agreement.

(d) Any services or benefits provided for a child by the residence state and the adoption assistance state may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states shall assist each other, as well as the beneficiaries of adoption assistance agreements, in assuring prompt and full access to all benefits expressly included in such agreements. It is further recognized and agreed that, in general, all children to whom adoption assistance agreements apply shall be eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(e) Adoption assistance payments on behalf of a child in another state shall be made on the same basis and in the same amounts as they would be made if the child was living in the state making the payments.

Article V. Medical Assistance.

(a) Children for whom a party state is committed, in accordance with the terms of an adoption assistance agreement to provide federally aided medical assistance under Title XIX of the Social Security Act, 42 USC Section 1396 et seq., are eligible for such medical assistance during the entire period for which the agreement is in effect. Upon application therefore, the adoptive parents of a child who is the subject of such an adoption assistance agreement shall receive a medical assistance identification document made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits pursuant to the same procedures, as any other child who is covered by the medical assistance program in the state, whether or not the adoptive parents are themselves eligible for medical assistance.

(b) The identification document shall bear no indication that an adoption assistance agreement with another state is the basis for its issuance. However, if the identification is issued pursuant to such an adoption assistance agreement, the records of the issuing state and the adoption assistance state shall show the fact, and shall contain a copy of the adoption assistance agreement and any amendment or replacement thereof, as well as all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the issuance of such identification.

(c) A state which has issued a medical assistance identification document pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as it would with any other medical assistance claims by eligible residents.

(d) The federally-aided medical assistance provided by a party state pursuant to this compact shall be in accordance with subsections (a) to (c), inclusive, of this article. In addition, when a child who is covered by an adoption assistance agreement is living in another party state, payment or reimbursement for any medical services and benefits specified under the terms of the adoption assistance agreement, which are not available to the child under Title XIX medical assistance program of the residence state, shall be made by the adoption assistance state as required by its law. Any payments so provided shall be of the same kind and at the same rates as provided for children who are living in the adoption assistance state. However, where the payment rate authorized for a covered service under the medical assistance program of the adoption assistance state exceeds the rate authorized by the residence state for that service, the adoption assistance state shall not be required to pay the additional amounts for the services or benefits covered by the residence state.

(e) A child referred to in subsection (a) of this article, whose residence is changed from one party state to another party state, shall be eligible for federally-aided medical assistance under the medical assistance program of the new state of residence.

Article VI. Compact Administration.

(a) In accordance with its own laws and procedures, each state which is a party to this compact shall designate a compact administrator and such deputy compact administrators as it deems necessary. The compact administrator shall coordinate all activities under this compact within his or her state. The compact administrator shall also be the principal contact for officials and agencies within and without the state for the facilitation of interstate relations involving this compact and the protection of benefits and services provided pursuant thereto. In this capacity, the compact administrator shall be responsible for assisting child welfare agency personnel from other party states and adoptive families receiving adoption and medical assistance on an interstate basis.

(b) Acting jointly, the compact administrators shall develop uniform forms and administrative procedures for the interstate monitoring and delivery of adoption and medical assistance benefits and services pursuant to this compact. The forms and procedures so developed may deal with such matters as:

(1) Documentation of continuing adoption assistance eligibility;

(2) Interstate payments and reimbursements; and

(3) Any and all other matters arising pursuant to this compact.

(c) (1) Some or all of the parties to this compact may enter into supplementary agreements for the provision of or payment for additional medical benefits and services, as provided in subsection (d) of Article V of this compact; for interstate service delivery, pursuant to subsection (d) of Article IV of this compact, or for matters related thereto. Such agreements shall not be inconsistent with this compact, nor shall they relieve the party states of any obligation to provide adoption and medical assistance in accordance with applicable state and federal law and the terms of this compact.

(2) Administrative procedures or forms implementing the supplementary agreements referred to in subdivision (1) of this subsection may be developed by joint action of the compact administrators of those states which are party to such supplementary agreements.

(d) It shall be the responsibility of the compact administrator to ascertain whether and to what extent additional legislation may be necessary in his or her own state to carry out the provisions of this article or Article IV of this compact or any supplementary agreements pursuant to this compact.

Article VII. Joinder and Withdrawal.

(a) This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(b) In order that the provisions of this compact may be accessible to and known by the general public, and so that they may be implemented as law in each of the party states, the authority which has executed this compact in each party state shall cause the full text of the compact and notice of its execution to be published in his or her state. The executing authority in any party state shall also provide copies of this compact upon request.

(c) Withdrawal from this compact shall be by written notice, sent by the authority which executed it, to the appropriate officials of all other party states, but no such notice shall take effect until one year after it is given, in accordance with the requirements of this subsection.

(d) All adoption assistance agreements outstanding and to which a party state is a signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all the rights and obligations conferred or imposed by this compact, and the withdrawing state shall continue to administer this compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

Article VIII. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or where the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, this compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(P.A. 99-252, S. 3.)

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116e - Compact administrator.

(a) The Commissioner of Children and Families may designate an officer who shall be the compact administrator and who shall be authorized to carry out all of the powers and duties set forth in the Interstate Compact on Adoption and Medical Assistance.

(b) The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to the Interstate Compact on Adoption and Medical Assistance. In the event that the supplementary agreement shall require or contemplate the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency which shall be charged with the rendering of the service.

(c) The compact administrator, subject to the approval of the Secretary of the Office of Policy and Management, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the Interstate Compact on Adoption and Medical Assistance or by any supplementary agreement entered into under said compact.

(P.A. 99-252, S. 4.)

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-117 - (Formerly Sec. 17-44b). Subsidies for adopting parents. Subsidy Review Board.

(a) The Department of Children and Families may, and is encouraged to contract with child-placing agencies to arrange for the adoption of children who are free for adoption. If (1) a child for whom adoption is indicated, cannot, after all reasonable efforts consistent with the best interests of the child, be placed in adoption through existing sources because the child is a special needs child, and (2) the adopting family meets the standards for adoption which any other adopting family meets, the Commissioner of Children and Families shall, before adoption of such child by such family, certify such child as a special needs child and, after adoption, provide one or more of the following subsidies for the adopting parents: (A) A special-need subsidy, which is a lump sum payment paid directly to the person providing the required service, to pay for an anticipated expense resulting from the adoption when no other resource is available for such payment; or (B) a periodic subsidy which is a payment to the adopting family; and (C) in addition to the subsidies granted under this subsection, any medical benefits which are being provided prior to final approval of the adoption by the superior court for juvenile matters or the Probate Court in accordance with the fee schedule and payment procedures under the state Medicaid program administered by the Department of Social Services shall continue as long as the child qualifies as a dependent of the adoptive parent under the provisions of the Internal Revenue Code. The amount of a periodic subsidy shall not exceed the current costs of foster maintenance care.

(b) A medical subsidy may continue until the child reaches twenty-one years of age. A periodic subsidy may continue until the child reaches age eighteen, except such periodic subsidy may continue for a child who is at least eighteen years of age but less than twenty-one years of age, provided: (1) The adoption was finalized on or after October 1, 2013, (2) the child was sixteen years of age or older at the time the adoption was finalized, and (3) the child is (A) enrolled in a full-time approved secondary education program or an approved program leading to an equivalent credential; (B) enrolled full time in an institution that provides postsecondary or vocational education; or (C) participating full time in a program or activity approved by the commissioner that is designed to promote or remove barriers to employment. The commissioner, in his or her discretion, may waive the provision of full-time enrollment or participation based on compelling circumstances.

(c) The periodic subsidy is subject to review by the commissioner as provided in section 17a-118.

(d) Requests for subsidies after a final approval of the adoption by the superior court for juvenile matters or the Probate Court may be considered at the discretion of the commissioner for conditions resulting from or directly related to the totality of circumstances surrounding the child prior to placement in adoption. A written certification of the need for a subsidy shall be made by the commissioner in each case and the type, amount and duration of the subsidy shall be mutually agreed to by the commissioner and the adopting parents prior to the entry of such decree. Any subsidy decision by the commissioner may be appealed by a licensed child-placing agency or the adopting parent or parents to the Subsidy Review Board established under subsection (e) of this section. The commissioner shall adopt regulations establishing the procedures for determining the amount and the need for a subsidy.

(e) There is established a Subsidy Review Board to hear appeals under this section, section 17a-118 and section 17a-120. The board shall consist of the Commissioner of Children and Families, or the commissioner’s designee, and a representative of a child-placing agency and an adoptive parent appointed by the Governor. The Governor shall appoint an alternate representative of a child-placing agency and an alternate adoptive parent. Such alternative members shall, when seated, have all the powers and duties set forth in this section and sections 17a-118, 17a-120 and 17a-126. Whenever an alternate member serves in place of a member of the board, such alternate member shall represent the same interest as the member in whose place such alternative member serves. All decisions of the board shall be based on the best interest of the child. Appeals under this section shall be in accordance with the provisions of chapter 54.

(1972, P.A. 86, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 66, 111; P.A. 86-330, S. 3, 9; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 94-46; 94-118, S. 1; P.A. 99-166, S. 6; P.A. 00-4, S. 1; P.A. 14-217, S. 235; P.A. 15-199, S. 7.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; P.A. 86-330 changed “hard to place” to “special needs” children, required certification of child as a special needs child in order for adopting family to receive subsidies, provided for medical benefits to be paid to a dependent child, up to age 21 and deleted 75% current cost of foster maintenance care limit in Subsec. (a), allowed commissioner to consider requests for subsidies after adoption, required certificate of need for subsidy, allowed commissioner’s decision to be appealed to the adoption subsidy review board in Subsec. (b) and established the adoption subsidy review board in a new Subsec. (c), effective April 1, 1987; Sec. 17-44b transferred to Sec. 17a-117 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-46 added provisions concerning the appointment of a licensed alternate representative of a child-placing agency and an alternate adoptive parent; P.A. 94-118 added a provision in Subsec. (a) stating that a special-need subsidy may only be granted until the child reaches age 18; P.A. 99-166 amended Subsec. (a) by encouraging department to contract with child-placing agencies to arrange for adoption of children free for adoption; P.A. 00-4 amended Subsec. (a) to provide that periodic subsidy be subject to biennial rather than annual review; P.A. 14-217 amended Subsec. (a) to delete provisions re medical and periodic subsidy age limits and review and to change “Court of Probate” to “superior court for juvenile matters”, added new Subsecs. (b) and (c) re medical and periodic subsidy age limits and review, redesignated existing Subsecs. (b) and (c) as Subsecs. (d) and (e) and amended redesignated Subsec. (d) to change “Court of Probate” to “superior court for juvenile matters” and make technical changes, effective June 13, 2014; P.A. 15-199 amended Subsecs. (a)(2)(C) and (d) by adding “or the Probate Court” in provisions re approval of adoption, amended Subsecs. (d) and (e) by replacing “Adoption Subsidy Review Board” with “Subsidy Review Board”, amended Subsec. (e) by deleting “licensed” re representative of a child-placing agency and adding reference to Sec. 17a-126, and made technical changes, effective July 1, 2015.



Section 17a-118 - (Formerly Sec. 17-44c). Review and change in subsidy. Subsidy Review Board. Adoption assistance agreement and subsidy payment.

(a) There shall be a biennial review of the subsidy for a child under eighteen years of age and an annual review for a child who is at least eighteen years of age but less than twenty-one years of age. Such reviews shall be conducted by the Commissioner of Children and Families. The adoptive parents shall, at the time of such review, submit a sworn statement that the condition which caused the child to be certified as a special needs child or a related condition continues to exist or has reoccurred and that the adoptive parent or parents are still legally responsible for the support of the child and that the child is receiving support from the adoptive family. A child who is at least eighteen years of age but less than twenty-one years of age shall continue to receive an adoption subsidy, pursuant to section 17a-117, provided his or her adoptive parent submits, at the time of the review, a sworn statement that the child is (1) enrolled in a full-time approved secondary education program or an approved program leading to an equivalent credential; (2) enrolled full time in an institution that provides postsecondary or vocational education; or (3) participating full time in a program or activity approved by the commissioner that is designed to promote or remove barriers to employment. The commissioner, in his or her discretion, may waive the provision of full-time enrollment or participation based on compelling circumstances. If the subsidy is to be terminated or reduced by the commissioner, notice of such proposed reduction or termination shall be given, in writing, to the adoptive parents and such adoptive parents shall, at least thirty days prior to the imposition of said reduction or termination, be given a hearing before the Subsidy Review Board. If such an appeal is taken, the subsidy shall continue without modification until the final decision of the Subsidy Review Board.

(b) A child who is a resident of the state of Connecticut when eligibility for subsidy is certified, shall remain eligible and continue to receive the subsidy regardless of the domicile or residence of the adoptive parents at the time of application for adoption, placement, legal decree of adoption or thereafter. If the Department of Children and Families is responsible for such child’s placement and care, the department shall be responsible for entering into an adoption assistance agreement and paying any subsidy granted under the provisions of sections 17a-116 to 17a-120, inclusive. If a licensed child placing agency, other than the Department of Children and Families, or any public agency in another state is responsible for such child’s placement and care, the adoption assistance application shall be made in the adoptive parents’ state of residence and such state shall be responsible for determining that such child meets Title IV-E adoption assistance criteria and for providing adoption assistance permitted under federal law.

(1972, P.A. 86, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 67, 111; P.A. 80-483, S. 72, 186; P.A. 86-330, S. 4, 9; P.A. 88-94, S. 2, 3; P.A. 93-91, S. 1, 2; P.A. 00-4, S. 2; P.A. 03-243, S. 3; P.A. 14-217, S. 236; P.A. 15-199, S. 8.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 and 80-483 replaced human resources commissioner with commissioner of children and youth services; P.A. 86-330 amended Subsec. (a) to require the adoptive parents to submit an annual sworn statement that the child continues to be a dependent and a special needs child, to change, from 10 to 30, the number of days in which the adoptive parents are to be given a hearing, to require that the hearing be before the adoption subsidy review board and to require that the subsidy be continued until the final determination of the board, and added a Subsec. (b) which permits a child who is a resident of this state, when eligibility for the subsidy is certified to remain eligible and continue to receive it regardless of the domicile or residence of the adoptive parents, effective April 1, 1987; P.A. 88-94 deleted criteria relating to Internal Revenue Code and replaced it with whether the adoptive parent or parents are still legally responsible for the support of the child and the child is receiving support from the adoptive family; Sec. 17-44c transferred to Sec. 17a-118 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 00-4 amended Subsec. (a) to require a biennial rather than annual review of the subsidy by the commissioner in accordance with a schedule established by the commissioner or the commissioner’s designee and to require adoptive parents to submit a sworn statement at the time of such review rather than annually; P.A. 03-243 amended Subsec. (b) to make Department of Children and Families responsible for adoption assistance agreement and payment of subsidy granted under Secs. 17a-116 to 17a-120, inclusive, specify that adoption assistance application be made in adoptive parents’ state of residence, and make such state responsible for Title IV-E adoption assistance criteria and for provision of federally permitted adoption assistance; P.A. 14-217 amended Subsec. (a) by establishing annual subsidy review for children between 18 and 21 years of age, deleting provision re conducting reviews in accordance with schedule established by commissioner or commissioner’s designee, adding provisions re conditions for continuation of adoption subsidy at time of review, and making a technical change, effective June 13, 2014; P.A. 15-199 amended Subsec. (a) by replacing “Adoption Subsidy Review Board” with “Subsidy Review Board”, effective July 1, 2015.



Section 17a-119 - (Formerly Sec. 17-44d). Moneys for subsidies. Regulations.

The Department of Children and Families shall establish and maintain an ongoing program of subsidized adoption and shall encourage the use of the program and assist in finding families for children. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to administer the program by December 31, 1987. Payment of subsidies under sections 17a-116 to 17a-119, inclusive, and subsection (b) of section 45a-111, shall be made from moneys available from any source to the Department of Children and Families for child welfare purposes.

(1972, P.A. 86, S. 5; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 68, 111; P.A. 86-330, S. 5, 9; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced social services department with department of human resources; P.A. 79-631 replaced human resources department with department of children and families; P.A. 86-330 required the department of children and families to establish and maintain an ongoing program of subsidized adoption and required the commissioner to adopt regulations to administer the program, effective April 1, 1987; Sec. 17-44d transferred to Sec. 17a-119 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-120 - (Formerly Sec. 17-44e). Medical expense subsidy for blind, physically or mentally disabled, emotionally maladjusted or high risk children.

(a) Any child who is blind or physically disabled as defined by section 1-1f, mentally disabled, seriously emotionally maladjusted or has a recognized high risk of physical or mental disability as defined in the regulations adopted by the Commissioner of Children and Families pursuant to section 17a-118, who is to be given or has been given in adoption by a statutory parent, as defined in section 45a-707, shall be eligible for a one hundred per cent medical expense subsidy in accordance with the fee schedule and payment procedures under the state Medicaid program administered by the Department of Social Services where such condition existed prior to such adoption, provided such expenses are not reimbursed by health insurance, or federal or state payments for health care. Application for such subsidy shall be made to the Commissioner of Children and Families by such child’s adopting or adoptive parent or parents. Said commissioner shall adopt regulations governing the procedures for application and criteria for determination of the existence of such condition. A written determination of eligibility shall be made by said commissioner and may be made prior to or after identification of the adopting parent or parents. Upon a finding of eligibility, an application for such medical expense subsidy by the adopting or adoptive parent or parents on behalf of the child shall be granted, and such adopting or adoptive parent or parents shall be issued a medical identification card for such child by the Department of Children and Families for the purpose of providing for payment for the medical expense subsidy. The subsidy set forth in this section shall not preclude the granting of either subsidy set forth in section 17a-117 except, if the child is eligible for subsidy under this section, his adopting parent or parents shall not be granted a subsidy or subsidies set forth in section 17a-117 that would be granted for the same purposes as the child’s subsidy.

(b) There shall be an annual review of the medical expense subsidy set forth in subsection (a) of this section by the Commissioner of Children and Families. If, upon such annual review, the commissioner determines that the child continues to have a condition for which the subsidy was granted or has medical conditions related to such condition, and that the adoptive parent or parents are still legally responsible for the support of the child and that the child is receiving support from the adoptive family, the commissioner shall not terminate or reduce such subsidy. If the condition is corrected and conditions related to it no longer exist, or if the adoptive parent or parents are no longer legally responsible for the support of the child or if the child is no longer receiving any support from the adoptive family, the commissioner may reduce or terminate eligibility for such subsidy. If, following such reduction or termination, such condition or related conditions reoccur, the adopting or adoptive parent or parents may reapply for such subsidy. Upon receipt of such application and determination that such condition or related conditions have reoccurred, the commissioner shall grant such subsidy provided the adoptive parent or parents are still legally responsible for the support of the child or the child is receiving support from the adoptive family. If the subsidy is to be reduced or terminated by said commissioner, notice of such proposed reduction or termination shall be given, in writing, to the adoptive parent or parents and such adoptive parent or parents shall, at least thirty days prior to the imposition of said reduction or termination, be given a hearing before the Subsidy Review Board. If such an appeal is taken, the subsidy shall continue without modification or termination until the final decision of the Subsidy Review Board. Eligibility for such subsidy may continue until the child’s twenty-first birthday if the condition that caused the child to be certified as a special needs child or related conditions continue to exist or have reoccurred and the child continues to qualify as a dependent of the legal adoptive parent under the Internal Revenue Code. In no case shall the eligibility for such subsidy continue beyond the child’s twenty-first birthday.

(P.A. 78-266; P.A. 81-403, S. 1; P.A. 86-330, S. 6, 9; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 15-199, S. 9.)

History: P.A. 81-403 amended Subsec. (a) to allow determination of the child’s eligibility before identification of the adopting parents and to specify that the medical expenses subsidy does not preclude either subsidy under Sec. 17-44b unless the subsidies would be granted for the same purposes as the medical expense subsidy, specified in Subsec. (b) that the commissioner make adjustments in the subsidy based on whether the child continues to have a handicap or medical conditions related to a handicap and whether the adoptive parents are still legally responsible for the child and are supporting the child and allowed the commissioner to continue the subsidy until the child’s twenty-first birthday under certain circumstances; P.A. 86-330 applied provisions to mentally disabled, emotionally maladjusted and high risk children, added a reference to provisions of Sec. 17-44c, replaced term “handicap” with “condition”, required in Subsec. (b) a hearing before the adoption subsidy review board 30, rather than 10, days prior to the reduction or termination of the subsidy and required the subsidy to continue until the final decision of the board and permitted eligibility for the subsidy to continue until child’s twenty-first, rather than eighteenth, birthday if child is still a special needs child and qualifies as a dependent, effective April 1, 1987; Sec. 17-44e transferred to Sec. 17a-120 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 15-199 amended Subsec. (b) by replacing “Adoption Subsidy Review Board” with “Subsidy Review Board”, effective July 1, 2015.



Section 17a-121 - (Formerly Sec. 17-44f). Prior subsidies not affected. Increases.

Nothing in sections 17a-116 to 17a-120, inclusive, as amended by public act 86-330, shall affect any subsidy granted under the provisions of sections 17a-116, 17a-117, 17a-118, 17a-119 and 17a-120 prior to April 1, 1987, except that any adopting parent may apply for an increase in such subsidy in accordance with the provisions of this section. All subsidies granted on and after April 1, 1987, under said sections, shall be subject to the review provisions of sections 17a-118 and 17a-120. Any adopting parent who received a subsidy under said sections, prior to April 1, 1987, may apply to have said subsidy increased or modified in accordance with the provisions of said sections as amended by public act 86-330. The Commissioner of Children and Families shall notify such adopting parent of the provisions of sections 17a-116 to 17a-120, inclusive, as amended by said public act and of his or her right to seek an increase in such subsidy in accordance with said sections.

(P.A. 86-330, S. 7, 9; P.A. 93-91, S. 1, 2; P.A. 16-28, S. 34.)

History: P.A. 86-330, S. 7 effective April 1, 1987; Sec. 17-44f transferred to Sec. 17a-121 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 16-28 made a technical change.



Section 17a-121a - Counseling and referral services after adoption to certain adoptees and adoptive families. Postadoption services.

The Department of Children and Families may provide counseling and referral services after adoption to adoptees and adoptive families for whom the department provided such services before the adoption. Postadoption services include assigning a mentor to a family, training after licensing, support groups, behavioral management counseling, therapeutic respite care, referrals to community providers, a telephone help line and training of public and private mental health professionals in postadoption issues.

(P.A. 99-166, S. 12; P.A. 01-159, S. 5.)

History: P.A. 01-159 added provision re specific postadoption services.



Section 17a-122 to 17a-124 - (Formerly Secs. 17-45, 17-46 and 17-47a). Military records of parents of state wards. Detention homes. Records confidential.

Sections 17a-122 to 17a-124, inclusive, are repealed.

(1949 Rev., S. 2845, 2855; 1955, S. 1477d; February, 1965, P.A. 488, S. 3; P.A. 74-251, S. 9; P.A. 75-420, S. 4, 6; P.A. 77-246, S. 10; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 69, 70, 111; P.A. 91-299, S. 2; P.A. 93-216, S. 8.)



Section 17a-125 - Out-of-Home Placements Advisory Council.

Section 17a-125 is repealed, effective October 1, 2005.

(P.A. 97-237, S. 2, 3; P.A. 03-278, S. 57, 121; P.A. 05-246, S. 18.)



Section 17a-126 - Subsidized guardianship program.

(a) As used in this section, (1) “caregiver” means (A) a fictive kin caregiver, as defined in section 17a-114, who is caring for a child, or (B) a person who is a licensed foster care provider pursuant to section 17a-114 and is caring for a child who is related to such person, because the parent of the child has died or become otherwise unable to care for the child for reasons that make reunification with the parent and adoption not viable options within the foreseeable future, and (2) “commissioner” means the Commissioner of Children and Families.

(b) The commissioner shall establish a program of subsidized guardianship for the benefit of children who have been in foster care for not less than six consecutive months and who have been living with (1) caregivers, or (2) foster care providers who have been approved to provide foster care by a child-placing agency licensed pursuant to section 17a-149. A caregiver may request a guardianship subsidy from the commissioner.

(c) If a caregiver who is receiving a guardianship subsidy for a child is also caring for the child’s sibling, the commissioner shall provide a guardianship subsidy to such caregiver in accordance with regulations adopted by the commissioner pursuant to subsection (e) of this section. For purposes of this subsection, “child’s sibling” includes a stepbrother, stepsister, a half-brother or a half-sister.

(d) The commissioner shall provide the following subsidies under the subsidized guardianship program in accordance with this section and the regulations adopted pursuant to subsection (e) of this section: (1) A special-need subsidy, which shall be a lump sum payment for one-time expenses resulting from the assumption of care of the child and shall not exceed two thousand dollars; and (2) a medical subsidy comparable to the medical subsidy to children in the subsidized adoption program. The subsidized guardianship program shall also provide a monthly subsidy on behalf of the child payable to the caregiver that is based on the circumstances of the caregiver and the needs of the child and shall not exceed the foster care maintenance payment that would have been paid on behalf of the child if the child had remained in licensed foster care.

(e) The commissioner shall adopt regulations, in accordance with chapter 54, implementing the subsidized guardianship program established under this section. Such regulations shall include all federal requirements necessary to maximize federal reimbursement available to the state, including, but not limited to, (1) eligibility for the program, (2) the maximum age at which a child is no longer eligible for a guardianship subsidy, including the maximum age, for purposes of claiming federal reimbursement under Title IV-E of the Social Security Act, at which a child is no longer eligible for a guardianship subsidy, and (3) a procedure for determining the types and amounts of the subsidies.

(f) (1) At a minimum, the guardianship subsidy provided under this section shall continue until the child reaches the age of eighteen or the age of twenty-one if such child is in full-time attendance at a secondary school, technical school or college or is in a state accredited job training program or otherwise meets the criteria set forth in federal law.

(2) A guardianship subsidy may be provided for a child, subject to the commissioner’s annual review, through his or her twenty-first birthday, provided: (A) The transfer of guardianship to a successor guardian, as provided in subsection (i) of this section, was finalized on or after October 1, 2013; (B) the child was sixteen years of age or older when such transfer was finalized; and (C) the child is (i) enrolled in a full-time approved secondary education program or an approved program leading to an equivalent credential, (ii) enrolled full time in an institution that provides postsecondary or vocational education, or (iii) participating full time in a program or activity approved by the commissioner that is designed to promote or remove barriers to employment. The commissioner, in his or her discretion, may waive the provision of full-time enrollment or participation based on compelling circumstances. To receive a guardianship subsidy pursuant to this subsection, the guardian shall, at the time of the annual review, submit to the commissioner a sworn statement that the child is still meeting the requirements of clause (i), (ii) or (iii) of subparagraph (C) of this subdivision, provided the commissioner, in his or her discretion, may waive such requirements based on compelling circumstances.

(3) Annually, the subsidized guardian shall submit to the commissioner a sworn statement that the child is still living with and receiving support from the guardian. The parent of any child receiving assistance through the subsidized guardianship program shall remain liable for the support of the child as required by the general statutes.

(g) A guardianship subsidy shall not be included in the calculation of household income in determining eligibility for benefits of the caregiver of the subsidized child or other persons living within the household of the caregiver.

(h) Payments for guardianship subsidies shall be made from moneys available from any source to the commissioner for child welfare purposes. The commissioner shall develop and implement a plan that: (1) Maximizes use of the subsidized guardianship program to decrease the number of children in the legal custody of the commissioner and to reduce the number of children who would otherwise be placed into nonrelative foster care when there is a caregiver willing to provide care; (2) maximizes federal reimbursement for the costs of the subsidized guardianship program, provided whatever federal maximization method is employed shall not result in the caregiver of a child being subject to work requirements as a condition of receipt of benefits for the child or the benefits restricted in time or scope other than as specified in subsection (c) of this section; and (3) ensures necessary transfers of funds between agencies and interagency coordination in program implementation. The commissioner shall seek all federal waivers and reimbursement as are necessary and appropriate to implement this plan.

(i) In the case of the death, severe disability or serious illness of a caregiver who is receiving a guardianship subsidy, the commissioner may transfer the guardianship subsidy to a successor guardian who meets the department’s foster care safety requirements if such successor guardian has been identified in the subsidy agreement, or an addendum thereto, and such successor guardian is appointed as legal guardian by a court of competent jurisdiction.

(j) Nothing in this section shall prohibit the commissioner from continuing to pay guardianship subsidies to those relative caregivers who entered into written subsidy agreements with the Department of Children and Families prior to October 5, 2009.

(k) Not less than thirty days prior to the termination or reduction of a guardianship subsidy, the commissioner shall (1) provide written notice of such reduction or termination to the caregiver receiving such subsidy, and (2) provide such caregiver with a hearing before the Subsidy Review Board. If such an appeal is taken, the subsidy shall continue without modification until the final decision of the Subsidy Review Board.

(P.A. 97-272, S. 7, 9; June Sp. Sess. P.A. 98-1, S. 90, 121; P.A. 99-251, S. 1, 2; P.A. 05-254, S. 1; P.A. 07-174, S. 1; June Sp. Sess. P.A. 07-5, S. 38; P.A. 09-185, S. 7; Sept. Sp. Sess. P.A. 09-5, S. 69; P.A. 10-26, S. 8; P.A. 11-105, S. 3; P.A. 15-199, S. 10.)

History: P.A. 97-272, S. 7 effective July 1, 1997 (Revisor’s note: In Subsec. (e) the nonexistent word “chid” was replaced editorially by the Revisors with “child” to correct a typographical error); June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 99-251 amended Subsec. (b) by making children living with relatives who have been in foster or certified relative care for less than 18 months eligible for a subsidy and amended Subsec. (d) by deleting an obsolete reference to the date by which regulations have to be adopted, effective July 1, 1999; P.A. 05-254 lowered threshold from not less than twelve to not less than 6 months for children living with relative caregivers and who have been in foster care or certified relative care in Subsec. (b); P.A. 07-174 amended Subsec. (b) by making subsidized guardianship program mandatory rather than permissive for children who have been in foster care or certified relative care for not less than six but not more than eighteen months, added new Subsec. (c) making siblings of children living with relative caregivers eligible for subsidy, redesignated existing Subsecs. (c) to (g) as Subsecs. (d) to (h), substituted “commissioner” for “subsidized guardianship program” and replaced “for the benefit of any child in the care of a relative caregiver who has been appointed the guardian or coguardian of the child by any court of competent jurisdiction” with “under the subsidized guardianship program in accordance with this section and the regulations adopted pursuant to subsection (e) of this section” in Subsec. (d), and substituted “not later than fifteen days after the date of the request” for “within fifteen days of the request” in Subsec. (e); June Sp. Sess. P.A. 07-5 made technical changes in Subsec. (e); P.A. 09-185 added Subsec. (i) re transfer of guardianship subsidy to new relative caregiver, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by adding reference to adoption in definition of relative caregiver, amended Subsec. (b) by replacing care and custody of commissioner with foster care, inserting reference to licensing under Sec. 17a-114, replacing 18 months with 6 consecutive months and deleting provisions re establishment of subsidized guardianship program and counseling of caregivers, amended Subsec. (c) by replacing provision re commissioner to provide relative caregiver caring for a child and the child’s sibling with guardianship subsidy if the sibling is in foster care between 6 and 18 months with provision re guardianship subsidy being given in accordance with regulations, amended Subsec. (d) by deleting provision re special-need subsidy given when no other resource is available, adding provision re subsidy not to exceed $2000, replacing provision requiring commissioner to establish asset test for eligibility with provision re monthly subsidy based on circumstances and needs of child and not in excess of foster care maintenance payment, amended Subsec. (e) by replacing former regulation requirements with requirements to maximize federal reimbursement, amended Subsec. (f) by specifying that guardianship subsidy is the minimum required, amended Subsec. (h)(1) by inserting reference to nonrelative foster care, amended Subsec. (h)(3) by adding requirement that commissioner seek all necessary and appropriate reimbursement, added Subsec. (i) re transfer of guardianship subsidy to new relative caregiver, added Subsec. (j) re honoring terms of existing subsidy agreements, and made conforming and technical changes, effective October 5, 2009 (Revisor’s note: In Subsec. (c), the Subdiv. (2) designator was deleted editorially by the Revisors to conform with the deletion of the Subdiv. (1) designator by Sept. Sp. Sess. P.A. 09-5); P.A. 10-26 made technical changes in Subsecs. (b) and (d), effective May 10, 2010; P.A. 11-105 amended Subsec. (b) by deleting “or certified relative care”, amended Subsec. (c) by deleting provision requiring sibling to be in foster care for not less than 18 months, amended Subsec. (d)(2) by deleting requirement that child lack private health insurance and amended Subsec. (f) by adding provision allowing subsidy to continue if criteria set forth in federal law is met, effective July 1, 2011; P.A. 15-199 amended Subsec. (a) by replacing “relative caregiver” with “caregiver” and defining term in Subdiv. (1), amended Subsec. (b) by applying provisions to children in foster care not less than 6 consecutive months and replacing reference to licensed foster care providers with reference to approved foster care providers in Subdiv. (2), amended Subsec. (f) by designating existing provisions re continuing guardianship subsidy as Subdiv. (1), adding Subdiv. (2) re conditions under which guardianship subsidy provided to child and designating existing provisions re submission of sworn statement as Subdiv. (3), amended Subsec. (i) by adding provision re transfer of subsidy to successor guardian identified in subsidy agreement, added Subsec. (k) re termination or reduction of subsidy, and made technical and conforming changes, effective July 1, 2015.



Section 17a-127 - Development and implementation of individual service plan. Child specific team.

(a) The following shall be established for the purposes of developing and implementing an individual service plan: Within available appropriations, a child specific team may be developed by the family of a child or youth with complex behavioral health service needs which shall provide for family participation in all aspects of assessment, planning and implementation of services and may include, but need not be limited to, family members, the child or adolescent if appropriate, clergy, school personnel, representatives of local or regional agencies providing programs and services for children and youths, a family advocate, and other community or family representatives. The team shall designate one member to be the team coordinator. The team coordinator shall, with the consent of the parent, guardian, youth or emancipated minor, compile the results of all assessments and evaluations completed prior to the preparation of an individual service plan that document the service needs of the child or youth, make decisions affecting the implementation of an individual service plan, and make referrals to community agencies and resources in accordance with an individual service plan. The care coordinator shall not make decisions affecting the implementation of the individual service plan without the consent of the parent, guardian, youth or emancipated minor, except as otherwise provided by law.

(b) The provisions of this section shall not be construed to grant an entitlement to any child or youth with behavioral health needs to receive particular services under this section in an individual service plan if such child or youth is not otherwise eligible to receive such services from any state agency or to receive such services pursuant to any other provision of law.

(P.A. 97-272, S. 2; June Sp. Sess. P.A. 00-2, S. 7, 53; June Sp. Sess. P.A. 01-2, S. 45, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 06-196, S. 123; P.A. 14-187, S. 19.)

History: June Sp. Sess. P.A. 00-2 amended Subsec. (a)(2) to modify composition of case review committees to include parents of children or adolescents with mental illness or emotional disturbance, and amended Subsec. (a)(3) to modify composition of coordinated care committee to include a parent of a child or adolescent with mental illness or emotional disturbance, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) by substituting “individual service plan” for “individual system of care”, providing that child specific team may also be developed by the family of a youth with complex behavioral health service needs, in lieu of adolescent at placement risk, and that such team shall provide for family participation in all aspects of assessment, planning and implementation of services, requiring team coordinator, with consent of the parent, guardian, youth or emancipated minor, to compile results of all assessments and evaluations completed prior to preparation of an individual service plan that document the service needs of the child or youth and to make referrals to community agencies and resources in accordance with an individual service plan, prohibiting care coordinator from making decisions affecting the implementation of the individual service plan without the consent of the parent, guardian, youth or emancipated minor, deleting Subdiv. (2) re case review committees and deleting Subdiv. (3) re development of a coordinated care committee, deleted existing Subsec. (b) re a report to the General Assembly on findings and recommendations of programs for children and youth at placement risk, redesignated existing Subsec. (c) as Subsec. (b), substituting “with behavioral health needs” for “at placement risk” and “individual service plan” for “individual system of care” therein, and redesignated existing Subsec. (d) as Subsec. (c), inserting the phrase “, in consultation with the Commissioner of Social Services,” therein, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 14-187 deleted former Subsec. (c) re regulations, effective June 11, 2014.



Section 17a-128 - Liaison to Department of Social Services.

The Department of Children and Families shall establish a liaison to the Department of Social Services to ensure that Medicaid-eligible children and youths receive mental health services in accordance with federal law.

(P.A. 97-272, S. 3; P.A. 06-196, S. 124.)

History: P.A. 06-196 made a technical change, effective June 7, 2006.



Section 17a-129 - Department not required to seek custody of certain children and youths.

There shall be no requirement for the Department of Children and Families to seek custody of any child or youth with mental illness, emotional disturbance, a behavioral disorder or developmental or physical disability if such child is voluntarily placed with the department by a parent or guardian of the child for the purpose of accessing an out-of-home placement or intensive outpatient service, including, but not limited to, residential treatment programs, therapeutic foster care programs and extended day treatment programs, except as permitted pursuant to sections 17a-101g and 46b-129. Commitment to or protective supervision or protection by the department shall not be a condition for receipt of services or benefits delivered or funded by the department.

(P.A. 97-272, S. 4.)



Section 17a-130 - Application to insurance contracts.

The provisions of sections 17a-1, 17a-3, 17a-11 and sections 17a-126 to 17a-130, inclusive, shall not be construed to apply to any nongovernmental insurance policy or health care center contract or alter any contractual or statutory obligation of the insurer or health care center.

(P.A. 97-272, S. 8, 9.)

History: P.A. 97-272, S. 8 effective July 1, 1997.



Section 17a-131 - Cardiopulmonary resuscitation training required for persons who directly supervise children.

Any person who has direct supervision of children placed by the state in a state facility or private institution shall be trained in cardiopulmonary resuscitation.

(P.A. 98-256, S. 13.)



Section 17a-131a - Refusal to administer or consent to the administration of psychotropic drugs to children.

The refusal of a parent or other person having control of a child to administer or consent to the administration of any psychotropic drug to such child shall not, in and of itself, constitute grounds for the Department of Children and Families to take such child into custody or for any court of competent jurisdiction to order that such child be taken into custody by the department, unless such refusal causes such child to be neglected or abused, as defined in section 46b-120.

(P.A. 01-124, S. 2.)



Section 17a-145 - (Formerly Sec. 17-48). Licensing of child care facilities. Exemptions. Designation of on-site staff person to apply reasonable and prudent parent standard.

(a) No person or entity shall care for or board a child without a license obtained from the Commissioner of Children and Families, except: (1) When a child has been placed by a person or entity holding a license from the commissioner; (2) any residential educational institution exempted by the State Board of Education under the provisions of section 17a-152; (3) residential facilities licensed by the Department of Developmental Services pursuant to section 17a-227; (4) facilities providing child care services, as defined in section 19a-77; or (5) any home that houses students participating in a program described in subparagraph (B) of subdivision (8) of section 10a-29. The person or entity seeking a child care facility license shall file with the commissioner an application for a license, in such form as the commissioner furnishes, stating the location where it is proposed to care for such child, the number of children to be cared for, in the case of a corporation, the purpose of the corporation and the names of its chief officers and of the actual person responsible for the child. The Commissioner of Children and Families is authorized to fix the maximum number of children to be boarded and cared for in any such home or institution or by any person or entity licensed by the commissioner. If the population served at any facility, institution or home operated by any person or entity licensed under this section changes after such license is issued, such person or entity shall file a new license application with the commissioner, and the commissioner shall notify the chief executive officer of the municipality in which the facility is located of such new license application, except that no confidential client information may be disclosed.

(b) Each person or entity licensed by the commissioner pursuant to subsection (a) of this section shall designate an on-site staff member who shall apply a reasonable and prudent parent standard, as defined in subsection (a) of section 17a-114d, on behalf of the child.

(1949 Rev., S. 2638; 1961, P.A. 601, S. 1; P.A. 73-62, S. 1, 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-108, S. 1, 4; P.A. 79-631, S. 71, 111; P.A. 82-261, S. 1, 6; P.A. 85-56; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 8; P.A. 05-71, S. 1; 05-246, S. 13; P.A. 07-73, S. 2(a); 07-252, S. 62; P.A. 09-205, S. 7; P.A. 15-199, S. 6; 15-227, S. 25.)

History: 1961 act deleted requirement that annual report be filed; P.A. 73-62 included commissioner of children and youth services in licensing authority, added provisions re annual report and clarified powers of children and youth services commissioner; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 78-108 required license for nonexempt residential educational institutions; P.A. 79-631 deleted reference to commissioner of human resources and obsolete limitation on powers of children and youth services commissioner; P.A. 82-261 provided the exemption for family day care homes; P.A. 85-56 replaced an exception for family day care homes with the exception for facilities providing child day care services; Sec. 17-48 transferred to Sec. 17a-145 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 replaced obsolete language categorizing entities which may care for or board a child with new provisions and made technical corrections; P.A. 05-71 made a technical change and added requirements that new license application be filed with commissioner if population at facility, institution or home changes and that commissioner notify chief executive officer of municipality in which facility located of such application; P.A. 05-246 added new Subdiv. (3) re exception for residential facilities licensed by Department of Mental Retardation pursuant to Sec. 17a-227, redesignated existing Subdiv. (3) as Subdiv. (4) and made a technical change; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-252 added Subdiv. (5) re exemption for homes that house students participating in the “A Better Chance” program or similar programs, effective July 1, 2007; P.A. 09-205 eliminated annual report requirement, effective July 1, 2009; P.A. 15-199 designated existing provisions re care and boarding of child as Subsec. (a) and added Subsec. (b) re designation of on-site staff member to apply reasonable and prudent parent standard, effective July 1, 2015; pursuant to P.A. 15-227, “child day care services” was changed editorially by the Revisors to “child care services”, effective July 1, 2015.



Section 17a-146 - (Formerly Sec. 17-48a). Transfer of adoption duties to Commissioner of Children and Families.

No later than April 1, 1975, the Commissioner of Children and Families shall exercise and have all authority, rights, duties and functions granted to or imposed upon the Commissioner of Social Services in the general statutes in the area of adoption of children, including, but not limited to, authority to license or approve agencies under sections 17a-145, 17a-148, 17a-149 and 17a-151, and to act as a statutory parent, as defined in section 45a-707.

(P.A. 74-251, S. 20; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 incorrectly replaced welfare commissioner with commissioner of social services, whose position was nonexistent on April 1, 1975; P.A. 77-614 and P.A. 78-303 would further have replaced social services commissioner with human resources commissioner, effective January 1, 1979, but for limiting date within section; Sec. 17-48a transferred to Sec. 17a-146 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-147 - Licensing of extended day treatment programs.

(a) For the purposes of this section and section 17a-22, “extended day treatment” means a supplementary care community-based program providing a comprehensive multidisciplinary approach to treatment and rehabilitation of emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths during the hours immediately before and after school while they reside with their parents or surrogate family. Extended day treatment programs, except any such program provided by a regional educational service center established in accordance with section 10-66a, shall be licensed by the Department of Children and Families.

(b) The goal of extended day treatment is to improve the functioning of the child or youth as an individual and the family as a unit with the least possible interruption of beneficial relationships with the family and the community. An extended day treatment program (1) shall offer the broadest range of therapeutic services consistent with the needs of the children and youths it serves, including, but not limited to, (A) a therapeutic setting, (B) the integration of the family into the treatment and the treatment planning process, (C) support and emergency services to families designed to allow continued residence of the children and youths in their homes, (D) professional clinical services, (E) access to educational services, and (F) the coordination of community services in support of the treatment effort, or (2) if provided for children requiring special education by a regional educational service center, shall offer such services as are specified in the prescribed educational program for each such child in accordance with section 10-76d.

(c) The Commissioner of Children and Families shall adopt such regulations, in accordance with chapter 54, as are necessary to establish procedures and requirements for the licensure of extended day treatment programs, except any such program provided by a regional educational service center.

(P.A. 90-290, S. 1; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 125.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006.



Section 17a-148 - (Formerly Sec. 17-49). When license not required; agreement for adoption.

The provisions of section 17a-145 shall not apply to any person who is caring for a child without compensation and who has executed a written agreement for the adoption of such child which agreement has been filed with the Probate Court with the application for adoption as provided in section 45a-727.

(1949 Rev., S. 2639; P.A. 73-156, S. 18.)

History: P.A. 73-156 deleted reference to repealed Sec. 45-61 and restated provision for clarity; Sec. 17-49 transferred to Sec. 17a-148 in 1991.



Section 17a-149 - (Formerly Sec. 17-49a). Licensing of child-placing agencies. Limit on commissioner's ability to inspect.

No person or entity except a parent, an adult relative as specified by section 17b-75 or guardian of any child shall place a child without a license obtained from the Commissioner of Children and Families. Application for a child-placing license shall be in a form furnished by the commissioner, and shall state the location of the principal place of business of the applicant, its organization or corporate name, its purposes and the name, title and degree of professional training of each of its staff members engaged in carrying out its stated purposes. Any such applicant shall consent to such inspection, review and supervision of all acts in relation to child placing as are reasonably necessary to enable the commissioner to perform his or her duties under section 17a-151. The provisions of this section with regard to the commissioner's authority to inspect, review and supervise all acts in relation to child placing under section 17a-151 shall be limited to inspection, review and supervision of the applicant under this section and shall not include inspection, review or supervision of the homes in which a child is placed.

(1961, P.A. 601, S. 2; P.A. 75-420, S. 4, 6; 75-580, S. 1; P.A. 77-524, S. 1; 77-614, S. 521, 610; P.A. 79-631, S. 72, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 9; P.A. 16-28, S. 35.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-580 clarified placement of child as either temporary or permanent, defined “temporary basis” and added provision limiting commissioner's authority re inspection, review and supervision; P.A. 77-524 added proviso re placement in temporary home not receiving compensation from state; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; Sec. 17-49a transferred to Sec. 17a-149 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 deleted obsolete language, deleted definition and references to “temporary basis” child placements and made technical corrections; P.A. 16-28 made a technical change.

See Sec. 17a-151 re criminal history records checks.

Annotation to former section 17-49a:

Cited. 214 C. 560.



Section 17a-150 - (Formerly Sec. 17-49b). Regulations.

(a) The Commissioner of Children and Families shall adopt regulations in accordance with chapter 54 setting forth standards for licensing of persons or entities which place children. The regulations shall require a person or entity licensed on or after March 9, 1984, to have a minimum of two staff persons who are qualified by a combination of education and work experience, and be a nonprofit organization qualified as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) Said commissioner shall adopt regulations prescribing the minimum standards for homes in which children may be placed.

(P.A. 75-420, S. 4, 6; 75-580, S. 2; P.A. 77-524, S. 2; 77-614, S. 521, 610; P.A. 79-631, S. 73, 111; P.A. 84-131, S. 1, 2; P.A. 89-211, S. 30; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 10.)

History: P.A. 75-420 allowed substitution of social services commissioner for welfare commissioner in P.A. 75-580 which created section; P.A. 77-524 added Subsec. (c); P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 84-131 amended Subsec. (a) by adding the requirements on staffing and nonprofit status; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; Sec. 17-49b transferred to Sec. 17a-150 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 deleted obsolete language, deleted references to placement on a “temporary basis” and deleted Subsec. (c) which had exempted host home families from provisions of section.

Annotation to former section 17-49b:

Cited. 214 C. 560.



Section 17a-151 - (Formerly Sec. 17-50). Investigation. Issuance of license or provisional license. Revocation, suspension or limitation of license. Appeal.

(a) The Commissioner of Children and Families shall investigate the conditions stated in each application made under the provisions of sections 17a-145 and 17a-149 and shall require any person identified on the application under said sections to submit to state and national criminal history records checks. The commissioner shall investigate the conditions in each application under the provisions of sections 17a-145 and 17a-149 and, if the commissioner finds such conditions suitable for the proper care of children, or for the placing out of children, under such standards for the promotion of the health, safety, morality and well-being of such children as the commissioner prescribes, shall issue such license as is required as promptly as possible, without expense to the licensee. If, after such investigation, the commissioner finds that the applicant, notwithstanding good faith efforts, is not able to fully comply with all the requirements the commissioner prescribes, but compliance can be achieved with minimal efforts, the commissioner may issue a provisional license for a period not to exceed sixty days. The provisional license may be renewed for additional sixty-day periods, but in no event shall the total of such periods be for longer than one year. Before issuing any license, the commissioner shall give to the selectmen of the town wherein such licensee proposes to carry on the licensed activity ten days' notice in writing that the issuance of such license is proposed, but such notice shall not be required in case of intention to issue such license to any corporation incorporated for the purpose of caring for or placing such children. Each license so issued shall specify whether it is granted for child-caring or child-placing purposes, shall state the number of children who may be cared for, shall be in force twenty-four months from date of issue, and shall be renewed for the ensuing twenty-four months, if conditions continue to be satisfactory to the commissioner. The commissioner shall also provide such periodical inspections and review as shall safeguard the well-being, health and morality of all children cared for or placed under a license issued by the commissioner under this section and shall visit and consult with each such child and with the licensee as often as the commissioner deems necessary but at intervals of not more than ninety days. Each licensee under the provisions of this section shall file annually with the commissioner a report containing such information concerning its functions, services and operation, including financial data, as the commissioner requires. Any license issued under this section may be revoked, suspended or limited by the commissioner for cause, after notice given to the person or entity concerned and after opportunity for a hearing thereon. Any party whose application is denied or whose license is revoked, suspended or limited by the commissioner may appeal from such adverse decision in accordance with the provisions of section 4-183. Appeals under this section shall be privileged in respect to the order of trial assignment.

(b) The criminal history records checks required pursuant to subsection (a) of this section shall be conducted in accordance with section 29-17a.

(1949 Rev., S. 2640; 1961, P.A. 601, S. 3; 1971, P.A. 179, S. 7; 870, S. 46; P.A. 73-62, S. 2, 3; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 364, 681; P.A. 77-603, S. 44, 125; 77-614, S. 521, 610; P.A. 78-209, S. 1, 3; P.A. 79-631, S. 74, 111; P.A. 81-91, S. 1; P.A. 93-91, S. 1, 2; P.A. 95-349, S. 1; P.A. 96-194, S. 11; P.A. 98-241, S. 4, 18; P.A. 01-175, S. 10, 32; June Sp. Sess. P.A. 01-2, S. 35, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-243, S. 8; P.A. 14-187, S. 20.)

History: 1961 act added child-placing agencies to scope of section, changed requisite conditions for issuing license from satisfactory to suitable for the proper care of children, etc., required notice to be given in town where licensee proposes to carry on activity rather than where he resides, added provisions re review, visitation and consultation by commissioner and required licensee to file annual report; 1971 acts replaced “next” or “next but one” return day with return day not less than 12 or more than 30 days after decision and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-62 included children and youth services commissioner in provisions except that welfare commissioner alone is to investigate conditions in application under Sec. 17-49a; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals be made in accordance with Sec. 4-183 and deleted provision re assessment of costs; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 78-209 added provisions re provisional license; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 81-91 made technical changes; Sec. 17-50 transferred to Sec. 17a-151 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-349 extended the length of each license from 12 months to 24 months, made technical corrections and added Subsec. (b) re regulations; P.A. 96-194 amended Subsec. (a) by providing that the commissioner may suspend or limit a license in addition to revoke and replaced “institution, person or group of persons” with “person or entity”; P.A. 98-241 amended Subsec. (a) by adding request of a criminal records check for persons applying under Sec. 17a-145 and inserted new provisions as Subsec. (b) re criminal records check by State Police Bureau of Identification and to require Commissioner of Children and Families to arrange for fingerprinting of person and forwarding fingerprints to State Police Bureau of Identification and redesignated existing Subsec. (b) as (c), effective July 1, 1998; P.A. 01-175 amended Subsec. (a) by replacing provisions re criminal records checks with provisions re state and national criminal history records checks and making technical changes for purposes of gender neutrality, and amended Subsec. (b) by replacing provisions re criminal records checks and fingerprinting with provisions re criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to require any person “identified on the application”, in lieu of any person “applying”, to submit to criminal history records checks; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-243 amended Subsec. (a) to add references to Secs. 17a-149 and 17a-145 re child placing agencies and child-care facilities; P.A. 14-187 deleted former Subsec. (c) re regulations, effective June 11, 2014.

Annotation to former section 17-50:

Cited. 214 C. 560.



Section 17a-151aa - Child placed in residential facility. Written agreement re care and treatment. Out-of-state residential placements by Department of Children and Families. Visits with child.

(a) Any state agency that places a child, as defined in section 17a-93, in a residential facility shall enter into a written agreement with the facility at the time of the placement. Such written agreement shall establish clear standards for the child's care and treatment, including, but not limited to, requirements for monthly written reports concerning the child's care and treatment, addressed to the case worker overseeing the child's placement. The monthly written reports shall set forth child-specific goals and expectations for treatment and progress. The written agreement shall require the facility to report promptly to the placing agency any allegation that the child is abused or neglected, as defined in section 46b-120, or any incident of abuse or neglect of an individual placed in the facility. The placing agency shall ensure that a discharge plan is initiated no later than two weeks after the child's placement in the facility.

(b) In the case of a child placed by the Department of Children and Families in a residential facility in another state, the Commissioner of Children and Families shall ensure that a representative of the department makes in-person visits with the child no less frequently than every two months in order to assess the well-being of the child.

(June Sp. Sess. P.A. 01-2, S. 25, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 04-258, S. 19.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 changed effective date of June Sp. Sess. P.A. 01-2 from July 1, 2001, to October 1, 2001; P.A. 04-258 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) re out-of-state residential placements by Department of Children and Families and department's responsibility to assess the well-being of the child through in-person visits with the child, effective July 1, 2004.



Section 17a-152 - (Formerly Sec. 17-51). Placement of child from another state.

Any person or entity, before bringing or sending any child into the state for the purpose of placing or caring for such child in any home or institution, either free or for board, shall make application to the Commissioner of Children and Families, giving the name, the age and a personal description of such child, the name and address of the person, home or institution with which the child is to be placed, and such other information as may be required by the commissioner. Such person or institution shall be licensed by said commissioner under the provisions of section 17a-145 and section 17a-151. When the permission of said commissioner has been received for the placement of such child, the person or entity, before placing the child, shall undertake: (1) That if, prior to becoming eighteen years of age or being adopted, such child becomes a public charge, such person or entity will, within thirty days after notice requesting the child's removal has been given by the commissioner, remove the child from the state; (2) that such person or entity shall report annually, and more often if requested to do so by the commissioner, as to the location and condition of the child as long as the child remains in the state prior to such child's becoming eighteen years of age or prior to such child's legal adoption, and shall, at the discretion of the commissioner, execute and deliver to the commissioner a bond payable to the state, and in the penal sum of one thousand dollars, with surety or security acceptable to the Attorney General, conditioned on the performance of such undertaking. The provisions of this section shall not apply in the case of (A) the bringing of a child to the home of any relative who is a resident of this state, (B) any summer camp operating ninety days or less in any consecutive twelve months, or (C) any educational institution as determined by the State Board of Education.

(1949 Rev., S. 2641; 1957, P.A. 27; February, 1965, P.A. 488, S. 12; 1967, P.A. 840, S. 2; 1972, P.A. 127, S. 23; P.A. 75-420, S. 4, 6; P.A. 77-28, S. 1, 2; P.A. 78-108, S. 2, 4; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 12; P.A. 06-196, S. 205.)

History: 1965 act added Subdivs. (a) and (b); 1967 act changed applicable age in Subdiv. (2) from 18 to 21; 1972 act changed age from 21 to 18, reflecting change in age of majority; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-28 replaced social services commissioner with commissioner of children and youth services; P.A. 78-108 qualified exemption of educational institutions from provisions by adding “as determined by the state board of education”; Sec. 17-51 transferred to Sec. 17a-152 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 replaced “public or private agency, corporation or organization” with “entity” and made technical corrections (Revisor's note: Lowercase alphabetic Subpara. indicators were replaced editorially by the Revisors with uppercase indicators for consistency with customary statutory usage); P.A. 06-196 made technical changes, effective June 7, 2006.

See Sec. 17a-112 re placement of children in cases involving termination of parental rights.

See Sec. 46b-129 re placement of neglected, uncared for or dependent child.

Annotation to former section 17-51:

Cited. 214 C. 560.



Section 17a-153 - (Formerly Sec. 17-52). Penalty.

Any person or corporation which violates any provision of section 17a-145, section 17a-149 or section 17a-152 shall be fined not more than one hundred dollars.

(1949 Rev., S. 2642; 1961, P.A. 601, S. 4.)

History: 1961 act extended statute's application to section 17-49a; Sec. 17-52 transferred to Sec. 17a-153 in 1991.



Section 17a-154 and 17a-155 - (Formerly Secs. 17-52a and 17-52b). “Permanent family residence”; definition; requirements. Regulations.

Sections 17a-154 and 17a-155 are repealed, effective October 1, 2013.

(P.A. 80-261, S. 1–7; P.A. 88-94, S. 1, 3; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-8, S. 29; 11-51, S. 90; P.A. 13-40, S. 14; 13-247, S. 200.)



Section 17a-175 - (Formerly Sec. 17-81a). Compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II. Definitions

As used in this compact:

(a) “Child” means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) “Sending agency” means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) “Receiving state” means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) “Placement” means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III. Conditions for Placement

(a) No sending state shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V. Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI. Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. Limitations

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX. Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(1967, P.A. 178, S. 1.)

History: Sec. 17-81a transferred to Sec. 17a-175 in 1991.

See Sec. 17a-112 re placement of children in cases involving termination of parental rights.

See Sec. 46b-129 re placement of neglected, uncared for or dependent child.

Annotation to former section 17-81a:

Cited. 8 CA 656.

Annotations to present section:

Section does not apply to out-of-state noncustodial parents. 305 C. 723.

Compact does not permit a trial court to order an out-of-state placement to a member of a minor child's extended family without the approval of the placement by an agency in the receiving state. 121 CA 150. Claim that section does not apply to out-of-state noncustodial parents is moot and beyond review of court because of child's placement with respondent. 129 CA 727; judgment reversed, see 305 C. 723.



Section 17a-176 - (Formerly Sec. 17-81b). Licensing or bonding not required of sending agency.

Any requirement of the general statutes for a license or permit or the posting of a bond to entitle an agency to place children shall not apply to a public sending agency of or in another state party to said compact.

(1967, P.A. 178, S. 2.)

History: Sec. 17-81b transferred to Sec. 17a-176 in 1991.



Section 17a-177 - (Formerly Sec. 17-81c). Financial responsibility for children. Enforcement.

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact for the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. In the event of partial or complete default of performance thereunder, any and all provisions for enforcing responsibility for support of children in this state may also be invoked.

(1967, P.A. 178, S. 3.)

History: Sec. 17-81c transferred to Sec. 17a-177 in 1991.



Section 17a-178 - (Formerly Sec. 17-81d). Duties of Commissioner of Children and Families.

(a) As used in Article III of section 17a-175, “appropriate public authorities”, with reference to this state, means the Commissioner of Children and Families or the commissioner's designee and said commissioner shall receive and act with reference to notices required by said Article III.

(b) As used in Article V(a) of section 17a-175, “appropriate authority in the receiving state”, with reference to this state, means the Commissioner of Children and Families or the commissioner's designee.

(1967, P.A. 178, S. 4, 5; P.A. 74-251, S. 17; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 75, 111; P.A. 93-91, S. 1, 2; P.A. 14-122, S. 111; P.A. 16-28, S. 36.)

History: P.A. 74-251 added references to welfare commissioner's designee; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; Sec. 17-81d transferred to Sec. 17a-178 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 14-122 made technical changes; P.A. 16-28 made technical changes.



Section 17a-179 - (Formerly Sec. 17-81e). Agreements with other states.

The officers and agencies of this state and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to Article V (b) of section 17a-175. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or a subdivision or agency thereof shall not be binding unless it has the approval in writing of the Secretary of the Office of Policy and Management.

(1967, P.A. 178, S. 6; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; Sec. 17-81e transferred to Sec. 17a-179 in 1991.



Section 17a-180 - (Formerly Sec. 17-81f). Requirements for visitation, inspection, supervision.

Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under section 17a-175 and any amendments thereto shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or any subdivision thereof as contemplated by Article V (b) of section 17a-175.

(1967, P.A. 178, S. 7.)

History: Sec. 17-81f transferred to Sec. 17a-180 in 1991.



Section 17a-181 - (Formerly Sec. 17-81g). Placement of delinquent children.

Any court having jurisdiction to place delinquent children may place any such child in an institution of or in another state pursuant to Article VI of section 17a-175 and shall retain jurisdiction as provided in Article V thereof.

(1967, P.A. 178, S. 8.)

History: Sec. 17-81g transferred to Sec. 17a-181 in 1991.



Section 17a-182 - (Formerly Sec. 17-81h). Appointment of compact administrator.

The Governor shall appoint a compact administrator in accordance with the terms of Article VII of section 17a-175.

(1967, P.A. 178, S. 9.)

History: Sec. 17-81h transferred to Sec. 17a-182 in 1991.



Section 17a-185 - (Formerly Sec. 17-81i). Police transportation of certain minors to facility for care.

Any officer of the state police or of an organized municipal police department may transport, with the sole written consent of the person transported, any person over sixteen years of age and less than eighteen years of age who appears to be away from home without permission of such person's parents or guardian or who appears to be suffering from lack of food, shelter or medical care to any public or private facility, provided institutions of the Department of Correction, the Connecticut Juvenile Training School and local police detention facilities shall not be used for such purpose. The person or organization to whom such person is transported shall, if practicable, inform such person's parent or guardian of such person's whereabouts within twelve hours. Such procedure shall be civil in nature, shall not constitute an arrest and shall be made solely for the purpose of safeguarding the interests and welfare of such person.

(P.A. 73-92; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-216, S. 6; P.A. 99-26, S. 22, 39.)

History: P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; Sec. 17-81i transferred to Sec. 17a-185 in 1991; P.A. 93-216 removed the reference to the Connecticut School for Boys; P.A. 99-26 replaced “Long Lane School” with “the Connecticut Juvenile Training School” and made technical changes for purposes of gender neutrality, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor's note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001).

See Sec. 46b-151h re Interstate Compact for Juveniles.



Section 17a-195 to 17a-201 - Casey Child Welfare Unit.

Sections 17a-195 to 17a-201, inclusive, are repealed.

(P.A. 89-360, S. 1–7, 45; June Sp. Sess. P.A. 91-8, S. 62, 63.)



Section 17a-201a - (Formerly Sec. 17-408). Commitment under sixteen restricted.

No court shall commit any child under sixteen years of age to any community correctional center or almshouse.

(1949 Rev., S. 2844; 1955, S. 1587d; 1961, P.A. 517, S. 55; 1969, P.A. 297.)

History: 1961 act deleted reference to commitment by trial justice, trial justices having been abolished; 1969 act substituted “community correctional center” for “jail”; Sec. 17-408 transferred to Sec. 17a-201a in 2011.

Annotation to former section 17-408:

Cited. 115 C. 596.



Section 17a-201b - (Formerly Sec. 17-409). Religious instruction.

Equal privileges shall be granted to clergymen of all religious denominations to impart religious instruction to the inmates of the Connecticut Juvenile Training School, and of each chartered or incorporated institution to which any minor may be committed by any court; and every reasonable opportunity shall be allowed such clergymen to give such inmates, belonging to their respective denominations, religious and moral instruction. The Commissioner of Children and Families shall prescribe reasonable times and places, not inconsistent with proper management, when and where such instruction, which shall be open to all who choose to attend, may be given.

(1949 Rev., S. 2849; 1969, P.A. 664, S. 20; P.A. 93-91, S. 1, 2; P.A. 99-26, S. 16, 39.)

History: 1969 act transferred powers re religious instruction from institution trustees or governing officers to commissioner of children and youth services; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 99-26 deleted obsolete reference to the Connecticut School for Boys and replaced “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor's note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); Sec. 17-409 transferred to Sec. 17a-201b in 2011.






Chapter 319b - Department of Developmental Services

Section 17a-210 - (Formerly Sec. 19a-460). Department and Commissioner of Developmental Services. Duties. Patient transfer, programs and placement. Right to object and hearing.

(a) There shall be a Department of Developmental Services. The Department of Developmental Services, with the advice of a Council on Developmental Services, shall be responsible for the planning, development and administration of complete, comprehensive and integrated state-wide services for persons with intellectual disability and persons medically diagnosed as having Prader-Willi syndrome. The Department of Developmental Services shall be under the supervision of a Commissioner of Developmental Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive. The Council on Developmental Services may advise the Governor on the appointment. The commissioner shall be a person who has background, training, education or experience in administering programs for the care, training, education, treatment and custody of persons with intellectual disability. The commissioner shall be responsible, with the advice of the council, for: (1) Planning and developing complete, comprehensive and integrated state-wide services for persons with intellectual disability; (2) the implementation and where appropriate the funding of such services; and (3) the coordination of the efforts of the Department of Developmental Services with those of other state departments and agencies, municipal governments and private agencies concerned with and providing services for persons with intellectual disability. The commissioner shall be responsible for the administration and operation of the state training school, state developmental services regions and all state-operated community-based residential facilities established for the diagnosis, care and training of persons with intellectual disability. The commissioner shall be responsible for establishing standards, providing technical assistance and exercising the requisite supervision of all state-supported residential, day and program support services for persons with intellectual disability and work activity programs operated pursuant to section 17a-226. The commissioner shall stimulate research by public and private agencies, institutions of higher education and hospitals, in the interest of the elimination and amelioration of intellectual disability and care and training of persons with intellectual disability. The commissioner shall conduct or monitor investigations into allegations of abuse and neglect and file reports as requested by state agencies having statutory responsibility for the conduct and oversight of such investigations. In the event of the death of a person with intellectual disability for whom the department has direct or oversight responsibility for medical care, the commissioner shall ensure that a comprehensive and timely review of the events, overall care, quality of life issues and medical care preceding such death is conducted by the department and shall, as requested, provide information and assistance to the Independent Mortality Review Board established by Executive Order No. 25 of Governor John G. Rowland. The commissioner shall report to the board and the board shall review any death: (A) Involving an allegation of abuse or neglect; (B) for which the Office of the Chief Medical Examiner or local medical examiner has accepted jurisdiction; (C) in which an autopsy was performed; (D) which was sudden and unexpected; or (E) in which the commissioner's review raises questions about the appropriateness of care. The department's mortality review process and the Independent Mortality Review Board shall operate in accordance with the peer review provisions established under section 19a-17b for medical review teams and confidentiality of records provisions established under section 19a-25 for the Department of Public Health.

(b) The commissioner shall be responsible for the development of criteria as to the eligibility of any person with intellectual disability for residential care in any public or state-supported private institution and, after considering the recommendation of a properly designated diagnostic agency, may assign such person to a public or state-supported private institution. The commissioner may transfer such persons from one such institution to another when necessary and desirable for their welfare, provided such person and such person's parent, conservator, guardian or other legal representative receive written notice of their right to object to such transfer at least ten days prior to the proposed transfer of such person from any such institution or facility. Such prior notice shall not be required when transfers are made between residential units within the training school or a state developmental services region or when necessary to avoid a serious and immediate threat to the life or physical or mental health of such person or others residing in such institution or facility. The notice required by this subsection shall notify the recipient of his or her right to object to such transfer, except in the case of an emergency transfer as provided in this subsection, and shall include the name, address and telephone number of the Office of Protection and Advocacy for Persons with Disabilities. In the event of an emergency transfer, the notice required by this subsection shall notify the recipient of his or her right to request a hearing in accordance with subsection (c) of this section and shall be given within ten days following the emergency transfer. In the event of an objection to the proposed transfer, the commissioner shall conduct a hearing in accordance with subsection (c) of this section and the transfer shall be stayed pending final disposition of the hearing, provided no such hearing shall be required if the commissioner withdraws such proposed transfer.

(c) Any person with intellectual disability who is eighteen years of age or older and who resides at any institution or facility operated by the Department of Developmental Services, or the parent, guardian, conservator or other legal representative of any person with intellectual disability who resides at any such institution or facility, may object to any transfer of such person from one institution or facility to another for any reason other than a medical reason or an emergency, or may request such a transfer. In the event of any such objection or request, the commissioner shall conduct a hearing on such proposed transfer, provided no such hearing shall be required if the commissioner withdraws such proposed transfer. In any such transfer hearing, the proponent of a transfer shall have the burden of showing, by clear and convincing evidence, that the proposed transfer is in the best interest of the resident being considered for transfer and that the facility and programs to which transfer is proposed (1) are safe and effectively supervised and monitored, and (2) provide a greater opportunity for personal development than the resident's present setting. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(d) Any person with intellectual disability, or the parent, guardian, conservator or other legal representative of such person, may request a hearing for any final determination by the department that denies such person eligibility for programs and services of the department. A request for a hearing shall be made in writing to the commissioner. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(e) Any person with intellectual disability, or the parent, guardian, conservator or other legal representative of such person, may request a hearing to contest the priority assignment made by the department for persons seeking residential placement, residential services or residential support. A request for hearing shall be made, in writing, to the commissioner. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(f) Any person with intellectual disability or the parent, guardian, conservator or other legal representative of such person, may object to (1) a proposed approval by the department of a program for such person that includes the use of behavior-modifying medications or aversive procedures, or (2) a proposed determination of the department that community placement is inappropriate for such person placed under the direction of the commissioner. The department shall provide written notice of any such proposed approval or determination to the person, or to the parent, guardian, conservator or other legal representative of such person, at least ten days prior to making such approval or determination. In the event of an objection to such proposed approval or determination, the commissioner shall conduct a hearing in accordance with the provisions of chapter 54, provided no such hearing shall be required if the commissioner withdraws such proposed approval or determination.

(1959, P.A. 148, S. 22; 1963, P.A. 377, S. 3; P.A. 75-594; 75-638, S. 2, 23; P.A. 76-153, S. 1; P.A. 81-185; P.A. 83-64, S. 1, 4; P.A. 86-41, S. 9, 11; P.A. 87-109, S. 1, 2; P.A. 88-28, S. 2, 8; 88-317, S. 80, 107; P.A. 89-144, S. 7; 89-325, S. 21, 26; P.A. 90-164, S. 4; P.A. 91-193; 91-406, S. 22, 29; P.A. 94-124, S. 1; 94-222, S. 2; June 18 Sp. Sess. P.A. 97-8, S. 22, 88; P.A. 00-135, S. 1, 21; P.A. 01-140, S. 1; P.A. 03-146, S. 1; P.A. 05-256, S. 9; P.A. 07-73, S. 1, 2(a), (b); P.A. 08-7, S. 1; 08-42, S. 1; P.A. 09-11, S. 2; P.A. 11-16, S. 2.)

History: 1963 act eliminated deputy commissioner's responsibility for the Mansfield-Southbury social service; P.A. 75-594 added Subsec. (b) re requests for transfers; P.A. 75-638 replaced office of mental retardation in health department with independent department of mental retardation headed by commissioner appointed by the governor; P.A. 76-153 included responsibility for regional centers in commissioner's duties and again replaced office of mental retardation with independent department of mental retardation; Sec. 19-4c transferred to Sec. 19-570 in 1977; P.A. 81-185 added provisions re required notice of intended transfers of persons from one institution to another in Subsec. (a) and amended Subsec. (b) to include conservators or other legal representatives as persons authorized to request hearing; Sec. 19-570 transferred to Sec. 19a-460 in 1983; P.A. 83-64 amended Subsec. (a) to include vocational training and work activity programs under the commissioner's responsibility and supervision; P.A. 86-41 substituted references to mental retardation regions for references to regional centers and made other technical changes in Subsec. (a); P.A. 87-109 substituted “services” for “program” and “persons with mental retardation” for “mentally retarded”; P.A. 88-28 divided Subsec. (a) into two subsections, relettering Subsec. (b) as Subsec. (c) and substituted “residential, day and program support services” for “diagnostic facilities, day care centers, habilitation centers, sheltered workshops, boarding homes and other facilities”; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-144 amended Subsec. (b) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 89-325 deleted the references to Secs. 19a-477 to 19a-479, inclusive, in Subsec. (a); P.A. 90-164 made technical changes in Subsec. (a) and deleted a provision requiring the council on mental retardation to recommend the appointment of the commissioner and added authority for the council to advise the governor on the appointment; Sec. 19a-460 transferred to Sec. 17a-210 in 1991; P.A. 91-193 added Subsec. (d) authorizing the parent, guardian, conservator or other legal representative of a person, or the person himself, to request a hearing by the department on certain final decisions of the department; P.A. 91-406 substituted “determination” for “decision” in the phrase “final decision” in Subsec. (d); P.A. 94-124 required that commissioner conduct investigations of allegations of abuse and neglect and made technical changes; P.A. 94-222 amended Subsec. (a) to provide for services to persons with Prader-Willi Syndrome; June 18 Sp. Sess. P.A. 97-8 made technical changes in Subsecs. (a) and (b) and in (c) added the evidentiary requirements for transfer hearings, effective July 1, 1997; P.A. 00-135 amended Subsec. (a) to add provision re power of commissioner to monitor investigations, effective May 26, 2000; P.A. 01-140 amended Subsec. (a) by making technical changes, amended Subsec. (b) by making technical changes and adding provisions re notice of right to object to transfer and withdrawal of proposed transfer, amended Subsec. (c) by making technical changes, deleting provision re request for hearing and adding provisions re objection to or request for transfer and withdrawal of proposed transfer, amended Subsec. (d) by making technical changes and deleting provisions re hearing for use of behavior-modifying medications or aversive procedures and determination of inappropriate community placement, and added new Subsec. (e) re objection to and hearing for proposed approval of use of behavior-modifying medications or aversive procedures and proposed determination of inappropriate community placement; P.A. 03-146 amended Subsec. (a) by adding provisions re duties in the event of death of a person for whom department has direct or oversight responsibility; P.A. 05-256 amended Subsec. (c) to permit person with mental retardation residing at institution or facility who is 18 years of age or older to object to transfer to another institution or facility, made technical changes in Subsec. (d), added new Subsec. (e) to permit person with mental retardation, or parent, guardian, conservator or other legal representative of person, to contest priority assignment made by department re residential placement, services or support, redesignated existing Subsec. (e) as Subsec. (f) and made technical changes therein; P.A. 07-73 amended Subsecs. (a) and (c) by renaming the Department and Commissioner of Mental Retardation as the Department and Commissioner of Developmental Services; P.A. 08-7 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Services and changing reference from “retardation” to “mental retardation” and amended Subsecs. (a) and (b) by renaming state mental retardation regions as state developmental services regions, effective April 29, 2008; P.A. 08-42 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Disabilities, renaming state mental retardation regions as state developmental services regions, adding provision re commissioner's responsibility for stimulating research and adding provision re operation of department's mortality review process and Independent Mortality Review Board; P.A. 09-11 made technical changes in Subsec. (a); P.A. 11-16 substituted “intellectual disability” for “mental retardation” and, in Subsec. (d), substituted “person with intellectual disability” for “person”, effective May 24, 2011.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of department not deemed to be lobbying.

See Sec. 17a-270 et seq. re Council on Developmental Services.

See Sec. 17a-475a re medical services for women in state-operated facilities.

See Sec. 17b-492b re authority of Commissioner of Developmental Services with respect to Medicare Part D program.

See Secs. 20-14h to 20-14j, inclusive, re administration of medication in day and residential programs and facilities.

Annotation to former section 19-570:

Cited. 31 CS 197.

Annotation to former section 19a-460:

Cited. 207 C. 296.

Annotation to present section:

Cited. 30 CA 463.



Section 17a-210a - Ombudsman.

(a) There is established an independent ombudsman office within the Department of Developmental Services that is responsible for receiving and making recommendations to the commissioner for resolving complaints affecting consumers under the care or supervision of the department or of any public or private agency with which the department has contracted for the provision of services.

(b) The director of the ombudsman office shall be appointed by the Governor, with the approval of the General Assembly. Said director shall be an elector of the state with expertise and experience in the fields of developmental services and advocacy for the rights of the consumers specified in subsection (a) of this section and shall be exempt from the classified service.

(c) Upon the vacancy of the director of the ombudsman office by the person serving in such position on July 1, 2004, and whenever thereafter the term of such position expires or there is a vacancy in such position, the Governor shall appoint the director of the ombudsman office from a list of candidates prepared and submitted to the Governor by the Council on Developmental Services, established by section 17a-270. The Governor shall notify the council of the pending expiration of the term of an incumbent ombudsman not less than ninety days prior to the final day of the ombudsman's term in office. If a vacancy occurs in the position of ombudsman, the Governor shall notify the council immediately of the vacancy. The council shall meet to consider qualified candidates for the position of ombudsman and shall submit a list of not more than five candidates to the Governor ranked in order of preference, not more than sixty days after receiving notice from the Governor of the pending expiration of the ombudsman's term or the occurrence of a vacancy. The Governor shall designate, not more than sixty days after receipt of the list of candidates from the council, one candidate from the list for the position of ombudsman. If, after the list is submitted to the Governor by the council, any candidate withdraws from consideration, the Governor shall designate a candidate from those remaining on the list. If the Governor fails to designate a candidate within sixty days of receipt of the list from the council, the council shall refer the candidate with the highest ranking on the list to the General Assembly for confirmation. If the General Assembly is not in session at the time of the Governor's or council's designation of a candidate, the candidate shall serve as the acting ombudsman until the General Assembly meets and confirms the candidate as ombudsman. A candidate serving as acting ombudsman shall be entitled to compensation and have all the powers, duties and privileges of the ombudsman. An ombudsman shall serve a term of four years, not including any time served as acting ombudsman, and may be reappointed by the Governor or shall remain in the position until a successor is appointed pursuant to this subsection. Although an incumbent ombudsman may be reappointed, the Governor shall also consider additional candidates from a list submitted by the council as provided in this section.

(d) The director of the ombudsman office shall report monthly to the Council on Developmental Services and, in accordance with the provisions of section 11-4a, annually to the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(P.A. 99-271, S. 1, 2; P.A. 02-89, S. 25; P.A. 04-211, S. 3; P.A. 05-256, S. 3; P.A. 07-73, S. 2(a); P.A. 08-7, S. 2.)

History: P.A. 99-271 effective July 1, 1999; P.A. 02-89 deleted as obsolete former Subsec. (c) requiring the commissioner to convene by September 1, 1999, a special selection committee for advice and recommendations in the hiring or appointment of the director; P.A. 04-211 amended Subsec. (a) to require establishment of office, changed name from “ombudsperson” to “ombudsman” throughout, added new Subsec. (b) requiring director of ombudsman office be appointed by Governor and be elector of state with expertise and experience in fields of mental retardation and advocacy for rights of consumers, added new Subsec. (c) establishing procedure for appointment of new director upon vacancy of office by person serving in position on July 1, 2004, and redesignated existing Subsec. (b) as Subsec. (d), making technical changes therein, effective July 1, 2004; P.A. 05-256 amended Subsec. (c) to require ombudsman to remain in position until successor appointed; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (b) by changing “mental retardation” to “developmental services” and amended Subsecs. (c) and (d) by renaming Council on Mental Retardation as Council on Developmental Services, effective April 29, 2008.



Section 17a-210b - Finding of intellectual disability not precluded by absence of diagnosis in school or medical records.

The absence of a diagnosis of, or reference to, mental retardation, intellectual disability or developmental disability within an individual's school records or medical records shall not preclude the Department of Developmental Services from making a finding of intellectual disability, as defined in section 1-1g.

(P.A. 06-92, S. 2; P.A. 07-73, S. 2(a); P.A. 11-16, S. 3.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “finding of intellectual disability” for “finding of mental retardation”, effective May 24, 2011.



Section 17a-210c - Terms “Commissioner of Developmental Services” and “Department of Developmental Services” substituted for former terms. Administrative changes related to renaming of department. Eligibility determinations not affected.

Section 17a-210c is repealed, effective July 1, 2013.

(P.A. 07-73, S. 2; P.A. 11-4, S. 4; 11-16, S. 4; P.A. 13-299, S. 95.)



Section 17a-210d - Terms “intellectual disability”, “persons with intellectual disability” and “individuals with intellectual disability” substituted for former terms.

(a)(1) Wherever the words “the mentally retarded” are used in the following general statutes, “persons with intellectual disability” or “individuals with intellectual disability” shall be substituted in lieu thereof; (2) wherever the words “mentally retarded”, “mentally retarded person” or “mentally retarded persons” are used in the following general statutes, the words “intellectual disability”, “person with intellectual disability” or “persons with intellectual disability” shall be substituted in lieu thereof; and (3) wherever the words “mental retardation” are used in the following general statutes, the words “intellectual disability” shall be substituted in lieu thereof: 4a-60, 4b-31, 8-2g, 8-3e, 9-159s, 10-91f, 17a-593, 17a-594, 17a-596, 45a-598, 45a-669, 45a-672, 45a-676, 45a-677, 45a-678, 45a-679, 45a-680, 45a-681, 45a-682, 45a-683, 46a-51, 46a-60, 46a-64, 46a-64b, 46a-66, 46a-70, 46a-71, 46a-72, 46a-73, 46a-75, 46a-76, 46b-84, 52-146o, 53a-46a, 53a-181i and 54-250.

(b) The Legislative Commissioners' Office shall, in codifying said sections of the general statutes pursuant to subsection (a) of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 11-129, S. 20; P.A. 12-143, S. 6.)

History: (Revisor's note: In Subsec. (a), a reference to Sec. 46b-76 was changed editorially by the Revisors to Sec. 46a-76 for accuracy); P.A. 12-143 amended Subsec. (a) to delete reference to Sec. 2c-2b, effective July 1, 2012.



Section 17a-211 - Five-year plan. Public hearings. Submission to legislature.

(a) In 1991, and every five years thereafter, the Department of Developmental Services shall develop and review a five-year plan in accordance with this section. The plan shall: (1) Set priorities; (2) identify goals and objectives and the strategies to be employed to achieve them; (3) define the criteria to be used in evaluating whether the department is making progress toward the achievement of such goals and objectives; (4) identify changes in priorities, goals, objectives and strategies from the prior plan; (5) describe and document progress made in achieving the goals and objectives outlined in the prior plan; and (6) estimate the type and quantity of staff and client services that will be needed over the life of the plan.

(b) Every five years, the department shall hold public hearings on a complete draft of the plan and, in January, 1992, and every five years thereafter, the department shall submit the final plan and a transcript of the public hearings to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies.

(P.A. 90-164, S. 1; P.A. 01-195, S. 123, 181; P.A. 04-54, S. 3; P.A. 07-73, S. 2(a).)

History: P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001; P.A. 04-54 amended Subsec. (a) to change from every two years to every five years re Department of Mental Retardation to develop and review five-year plan and amended Subsec. (b) to change from every two years to every five years re department to hold public hearings and submit final plan to legislative committees, effective May 4, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-211a - Annual spending and placement plan.

Section 17a-211a is repealed, effective October 1, 2007.

(June Sp. Sess. P.A. 91-11, S. 7, 25; P.A. 07-73, S. 2(a); 07-238, S. 10.)



Section 17a-211b - Affirmative action plan.

Notwithstanding any provision of the general statutes or regulations adopted thereunder to the contrary, the Department of Developmental Services shall develop a single, comprehensive affirmative action plan which covers each region, school and office of said department.

(June Sp. Sess. P.A. 91-11, S. 6, 25; P.A. 07-73, S. 2(a).)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-211c - Pilot programs for client services.

Section 17a-211c is repealed, effective October 1, 2002.

(June Sp. Sess. P.A. 91-11, S. 9, 25; P.A. 92-229, S. 1, 3; S.A. 02-12, S. 1.)



Section 17a-211d - Workers' Compensation and private providers. Report to General Assembly.

Section 17a-211d is repealed, effective October 1, 2007.

(June 18 Sp. Sess. P.A. 97-8, S. 34, 88; P.A. 07-73, S. 2(a); 07-238, S. 10.)



Section 17a-212 - Regulations. Uniform standards and procedures. Protocol.

(a) On or before September 30, 1991, the Commissioner of Developmental Services shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) criteria for (A) determining eligibility for services provided by the department, (B) determining which clients shall receive a specific service, and (C) selecting private sector service providers, and (2) uniform procedures to be used by the regional offices in determining which clients shall receive services and in selecting private sector service providers. Such procedures shall specify the decision-making authority of the department's central office and the regional offices and set parameters within which each shall operate.

(b) Each regional office, following a format developed by the department's central office and taking into account the regulations developed by the commissioner, shall prepare a written protocol to be used in determining which clients shall receive services and in selecting service providers. The protocol shall be approved by the commissioner.

(P.A. 90-164, S. 2; P.A. 07-73, S. 2(b); 07-238, S. 1.)

History: Pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-238 made technical changes in Subsec. (a) and deleted former Subsec. (c) re requirement that department evaluate each region's adherence to its approved protocol.



Section 17a-212a - Regulations re placement and care of clients posing a serious threat to others.

The Commissioner of Developmental Services shall adopt regulations, in accordance with chapter 54, to establish and implement the policy of the Department of Developmental Services with respect to the placement and care of department clients who are evaluated by the department as posing a serious threat to others without specific measures for their supervision and security. Such regulations shall include, but not be limited to, provisions concerning the criteria or factors to be considered in: (1) Evaluating and placing such clients; (2) siting of residential facilities for such clients; (3) giving notice, if any, to the community in which such client is to be placed; (4) determining appropriate levels of security and supervision; and (5) providing appropriate programs and quality of life for such clients in the least restrictive environment. Such regulations shall not permit the siting of more than one such facility in any one municipality.

(P.A. 01-154, S. 3, 5; P.A. 07-73, S. 2(a), (b).)

History: P.A. 01-154 effective July 6, 2001; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-213 - Comparison of regions. Report to legislature.

Section 17a-213 is repealed, effective May 24, 2011.

(P.A. 90-164, S. 3; P.A. 07-238, S. 2; P.A. 11-16, S. 43.)



Section 17a-214 - (Formerly Sec. 19a-461). Acceptance of gift or devise by Department of Developmental Services.

The Commissioner of Developmental Services may accept and receive, on behalf of the Department of Developmental Services, any bequest or gift of money or personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property to the Department of Developmental Services, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(P.A. 77-181; P.A. 07-73, S. 2(a), (b).)

History: Sec. 19-570a transferred to Sec. 19a-461 in 1983; Sec. 19a-461 transferred to Sec. 17a-214 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-215 - (Formerly Sec. 19a-462). Department of Social Services designated as lead agency for autism spectrum disorder services.

The Department of Social Services shall serve as the lead agency to coordinate, where possible, the functions of the several state agencies which have responsibility for providing services to persons diagnosed with autism spectrum disorder.

(P.A. 79-448; P.A. 07-73, S. 2(a); P.A. 11-4, S. 1; 11-16, S. 5; May Sp. Sess. P.A. 16-3, S. 47.)

History: Sec. 19-570b transferred to Sec. 19a-462 in 1983; Sec. 19a-462 transferred to Sec. 17a-215 in 1991; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-4 substituted “persons diagnosed with autism spectrum disorder” for “autistic persons”, effective May 9, 2011; P.A. 11-16 made identical changes as P.A. 11-4, effective May 24, 2011; May Sp. Sess. P.A. 16-3 replaced “Department of Developmental Services” with “Department of Social Services”, effective July 1, 2016.

Cited. 30 CA 463.



Section 17a-215a - Advisory Commission on Services and Supports for Persons With Developmental Disabilities.

Section 17a-215a is repealed, effective October 1, 2007.

(P.A. 00-135, S. 19; June Sp. Sess. P.A. 01-4, S. 47; P.A. 07-73, S. 2(a), (b); 07-238, S. 10.)



Section 17a-215b - Pilot autism spectrum disorders program. Eligibility. Report.

Section 17a-215b is repealed, effective May 9, 2011.

(P.A. 06-188, S. 37; P.A. 07-73, S. 2(a), (b); P.A. 08-63, S. 1; P.A. 09-11, S. 3; P.A. 11-4, S. 8.)



Section 17a-215c - Division of Autism Spectrum Disorder Services. Services and programs for state residents diagnosed with autism spectrum disorder.

(a) There is established a Division of Autism Spectrum Disorder Services within the Department of Developmental Services.

(b) The Department of Developmental Services shall adopt regulations, in accordance with chapter 54, to define the term “autism spectrum disorder”, establish eligibility standards and criteria for the receipt of services by any resident of the state diagnosed with autism spectrum disorder, regardless of age, and data collection, maintenance and reporting processes. The commissioner may implement policies and procedures necessary to administer the provisions of this section prior to adoption of such regulations, provided the commissioner shall publish notice of intent to adopt such regulations not later than twenty days after implementation of such policies and procedures. Any such policies and procedures shall be valid until such regulations are adopted.

(c) The Division of Autism Spectrum Disorder Services may, within available appropriations, research, design and implement the delivery of appropriate and necessary services and programs for all residents of the state with autism spectrum disorder. Such services and programs may include the creation of: (1) Autism-specific early intervention services for any child under the age of three diagnosed with autism spectrum disorder; (2) education, recreation, habilitation, vocational and transition services for individuals age three to twenty-one, inclusive, diagnosed with autism spectrum disorder; (3) services for adults over the age of twenty-one diagnosed with autism spectrum disorder; and (4) related autism spectrum disorder services deemed necessary by the Commissioner of Developmental Services.

(d) The Department of Developmental Services shall serve as the lead state agency for the purpose of the federal Combating Autism Act, P.L. 109-416 and for applying for and receiving funds and performing any related responsibilities concerning autism spectrum disorder which are authorized pursuant to any state or federal law.

(e) On or before February 1, 2009, and annually thereafter, the Department of Developmental Services may make recommendations to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning legislation and funding required to provide necessary services to persons diagnosed with autism spectrum disorder.

(f) The Division of Autism Spectrum Disorder Services shall research and locate possible funding streams for the continued development and implementation of services for persons diagnosed with autism spectrum disorder but not with intellectual disability. The division shall take all necessary action, in coordination with the Department of Social Services, to secure Medicaid reimbursement for home and community-based individualized support services for adults diagnosed with autism spectrum disorder but not with intellectual disability. Such action may include applying for a Medicaid waiver pursuant to Section 1915(c) of the Social Security Act, in order to secure the funding for such services.

(g) The Division of Autism Spectrum Disorder Services shall, within available appropriations: (1) Design and implement a training initiative that shall include training to develop a workforce; and (2) develop a curriculum specific to autism spectrum disorder in coordination with the Board of Regents for Higher Education.

(h) The case records of the Division of Autism Spectrum Disorder Services maintained by the division for any purpose authorized pursuant to subsections (b) to (g), inclusive, of this section shall be subject to the same confidentiality requirements, under state and federal law, that govern all client records maintained by the Department of Developmental Services.

(i) The Commissioner of Social Services, in consultation with the Commissioner of Developmental Services, may seek approval of an amendment to the state Medicaid plan or a waiver from federal law, whichever is sufficient and most expeditious, to establish and implement a Medicaid-financed home and community-based program to provide community-based services and, if necessary, housing assistance, to adults diagnosed with autism spectrum disorder but not with intellectual disability.

(j) On or before January 1, 2008, and annually thereafter, the Commissioner of Social Services, in consultation with the Commissioner of Developmental Services, and in accordance with the provisions of section 11-4a, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health, on the status of any amendment to the state Medicaid plan or waiver from federal law as described in subsection (i) of this section and on the establishment and implementation of the program authorized pursuant to subsection (i) of this section.

(k) The Autism Spectrum Disorder Advisory Council, established pursuant to section 17a-215d, shall advise the Commissioner of Developmental Services on all matters relating to autism.

(l) The Commissioner of Developmental Services, in consultation with the Autism Spectrum Disorder Advisory Council, shall designate services and interventions that demonstrate, in accordance with medically established and research-based best practices, empirical effectiveness for the treatment of autism spectrum disorder. The commissioner shall update such designations periodically and whenever the commissioner deems it necessary to conform to changes generally recognized by the relevant medical community in evidence-based practices or research.

(P.A. 07-73, S. 2(a), (b); June Sp. Sess. P.A. 07-4, S. 109–111, 113, 114; P.A. 11-4, S. 2; 11-48, S. 285; P.A. 13-20, S. 1; June Sp. Sess. P.A. 15-5, S. 351.)

History: June Sp. Sess. P.A. 07-4 effective June 29, 2007; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-4 substituted “autism spectrum disorder” for “autism” and related terms, substituted “Division of Autism Spectrum Disorder Services” for “Division of Autism Spectrum Services”, amended Subsec. (b) by adding “diagnosed,” amended Subsec. (c) by substituting “Autism-specific early intervention services” for “Autism-Specific Early Intervention Program, (AEI)”, by eliminating requirement that child under three be previously placed in birth-to-three program in order to receive services and by making technical changes, amended Subsec. (e) by substituting “may” for “shall” re recommendations to Governor and General Assembly, amended Subsecs. (f) and (i) by substituting “intellectual disability” for “mentally retarded” and “mental retardation”, amended Subsec. (g) by eliminating requirement that division develop an education and training initiative eligible for receipt of federal funding and amended Subsec. (k) by removing reference to repealed Sec. 17a-215b and making a corresponding technical change, effective May 9, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (g), effective July 1, 2011; P.A. 13-20 amended Subsec. (k) by substituting reference to Autism Spectrum Disorder Advisory Council for reference to independent council; June Sp. Sess. P.A. 15-5 added Subsec. (l) re designation of services and interventions, effective June 30, 2015.



Section 17a-215d - Autism Spectrum Disorder Advisory Council.

(a) There is established the Autism Spectrum Disorder Advisory Council. The council shall consist of the following members: (1) The Commissioner of Social Services, or the commissioner's designee; (2) the Commissioner of Children and Families, or the commissioner's designee; (3) the Commissioner of Education, or the commissioner's designee; (4) the Commissioner of Mental Health and Addiction Services, or the commissioner's designee; (5) the Commissioner of Public Health, or the commissioner's designee; (6) the Commissioner of Rehabilitation Services, or the commissioner's designee; (7) the Commissioner of Developmental Services, or the commissioner's designee; (8) the Commissioner of Early Childhood, or the commissioner's designee; (9) the Secretary of the Office of Policy and Management, or the secretary's designee; (10) the executive director of the Office of Protection and Advocacy for Persons with Disabilities, or the executive director's designee; (11) two persons with autism spectrum disorder, one each appointed by the Governor and the speaker of the House of Representatives; (12) two persons who are parents or guardians of a child with autism spectrum disorder, one each appointed by the Governor and the minority leader of the Senate; (13) two persons who are parents or guardians of an adult with autism spectrum disorder, one each appointed by the president pro tempore of the Senate and the majority leader of the House of Representatives; (14) two persons who are advocates for persons with autism spectrum disorder, one each appointed by the Governor and the speaker of the House of Representatives; (15) two persons who are licensed professionals working in the field of autism spectrum disorder, one each appointed by the Governor and the majority leader of the Senate; (16) two persons who provide services for persons with autism spectrum disorder, one each appointed by the Governor and the minority leader of the House of Representatives; (17) two persons who shall be representatives of an institution of higher education in the state with experience in the field of autism spectrum disorder, one each appointed by the Governor and the president pro tempore of the Senate; and (18) one person who is a physician who treats or diagnoses persons with autism spectrum disorder, appointed by the Governor.

(b) The council shall have two chairpersons, one of whom shall be the Commissioner of Social Services, or the commissioner's designee, and one of whom shall be elected by the members of the council. The council shall make rules for the conduct of its affairs. The council shall meet not less than four times per year and at such other times as requested by the chairpersons. Council members shall serve without compensation.

(c) The council shall advise the Commissioner of Social Services concerning: (1) Policies and programs for persons with autism spectrum disorder; (2) services provided by the Department of Social Services' Division of Autism Spectrum Disorder Services; and (3) implementation of the recommendations resulting from the autism feasibility study. The council may make recommendations to the commissioner for policy and program changes to improve support services for persons with autism spectrum disorder.

(d) The Autism Spectrum Disorder Advisory Council shall terminate on June 30, 2018.

(P.A. 13-20, S. 2; P.A. 14-143, S. 4; May Sp. Sess. P.A. 16-3, S. 49.)

History: P.A. 13-20 effective July 1, 2013; P.A. 14-143 amended Subsec. (a) by adding Subdiv. (17) re physician appointed by Governor; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by replacing “Commissioner of Developmental Services” with “Commissioner of Social Services” in Subdiv. (1), replacing “Commissioner of Social Services” with “Commissioner of Developmental Services” in Subdiv. (7), adding new Subdiv. (8) re Commissioner of Early Childhood or designee and redesignating existing Subdivs. (9) to (17) as Subdivs. (10) to (18), and amended Subsecs. (b) and (c) by replacing “Commissioner of Developmental Services” with “Commissioner of Social Services”, effective July 1, 2016.



Section 17a-215e - Annual report on Division of Autism Spectrum Disorder Services and Autism Spectrum Disorder Advisory Council.

Not later than February 1, 2016, and annually thereafter, the Commissioner of Developmental Services shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning the activities of the Department of Developmental Services’ Division of Autism Spectrum Disorder Services, established pursuant to section 17a-215c, and the Autism Spectrum Disorder Advisory Council, established pursuant to section 17a-215d. Such report shall include, but not be limited to: (1) The number and ages of persons with autism spectrum disorder who are served by the Department of Developmental Services’ Division of Autism Spectrum Disorder Services and, when practicable to report, the number and ages of such persons who are served by other state agencies; (2) the number and ages of persons with autism spectrum disorder on said division’s waiting list for Medicaid waiver services; (3) the type of Medicaid waiver services currently provided by the department to persons with autism spectrum disorder; (4) a description of the unmet needs of persons with autism spectrum disorder on said division’s waiting list; (5) the projected estimates for a five-year period of the costs to the state due to such unmet needs; (6) measurable outcome data for persons with autism spectrum disorder who are eligible to receive services from said division, including, but not limited to, (A) the number of such persons who are enrolled in postsecondary education, (B) the employment status of such persons, and (C) a description of such persons’ living arrangements; and (7) a description of new initiatives and proposals for new initiatives that are under consideration.

(P.A. 15-209, S. 5.)

History: P.A. 15-209 effective July 1, 2015.



Section 17a-215f - Autism spectrum disorder definitions.

Notwithstanding the provisions of section 10-76ii, “autism spectrum disorder” has the same meaning as is set forth in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”.

(May Sp. Sess. P.A. 16-3, S. 63.)

History: May Sp. Sess. P.A. 16-3 effective June 2, 2016.



Section 17a-216 - (Formerly Sec. 19a-463). Purchase of wheelchairs, placement equipment and clothing.

Section 17a-216 is repealed, effective May 24, 2011.

(P.A. 80-4; P.A. 81-87; P.A. 01-195, S. 124, 181; P.A. 07-73, S. 2(a); P.A. 11-16, S. 43.)



Section 17a-217 - (Formerly Sec. 19a-464). Programs for children and adults with intellectual disability. Funding.

(a) The Department of Developmental Services shall develop day care programs, day camp programs and recreational programs for children and adults with intellectual disability. Any nonprofit organization which establishes or maintains day care programs, day camp programs or recreational programs for children or adults with intellectual disability may apply to the Department of Developmental Services for funds to be used to assist in establishing, maintaining or expanding such programs. For the purposes of this section: (1) A day care program (A) may provide for the care and training of preschool age children to enable them to achieve their maximum social, physical and emotional potential; (B) may provide adolescents and adults with intellectual disability with an activity program which includes training in one or more of the following areas: (i) Self-care, (ii) activities of daily living, (iii) personal and social adjustment, (iv) work habits, and (v) skills, speech and language development; (2) a day camp program may provide children or adults with intellectual disability with a supervised program of outdoor activities which may be conducted during all or part of the months of June, July, August and September; and (3) a recreational program may provide planned and supervised recreational activities for children or adults with intellectual disability, which activities may be of a social, athletic or purely diversionary nature and which programs shall be considered separate and apart from the day camp program described in subdivision (2) of this subsection.

(b) No grant made under this section to assist in establishing, maintaining or expanding any program set forth in subsection (a) of this section shall exceed the ordinary and recurring annual operating expenses of such program, nor shall any grant be made to pay for all or any part of capital expenditures. The Department of Developmental Services shall: (1) Define minimum requirements to be met by each program in order to be eligible to receive funds as provided for by this section in regard to qualification and number of staff members and program operation, including, but not limited to, physical plant and record keeping; (2) establish procedures to be used in making application for such funds; and (3) adopt regulations, in accordance with chapter 54, governing the granting of funds to assist in the establishment of day care programs, day camp programs and recreational programs for persons with intellectual disability. Upon receipt of proper application, the Department of Developmental Services, within available appropriations, may grant such funds, provided the plans for financing and the standards of operation of such programs shall be approved by the department in accordance with the provisions of this section. For the purpose of developing such programs, the department may accept grants from the federal government, a municipality or any other source.

(1959, P.A. 148, S. 33; 1971, P.A. 719, S. 1; P.A. 75-638, S. 12, 23; P.A. 76-340, S. 1; P.A. 79-171, S. 1; June Sp. Sess. P.A. 91-11, S. 1, 25; P.A. 01-195, S. 125, 181; P.A. 07-73, S. 2(a); P.A. 11-16, S. 6.)

History: 1971 act added provision making retired circuit court judges state referees and replaced references to superior court with “court from which case was referred”; P.A. 75-638 replaced office of mental retardation and department of health with department of mental retardation; P.A. 76-340 changed wording re eligible nonprofit organization in Subsec. (a) slightly; Sec. 19-4d transferred to Sec. 19-571 in 1977; P.A. 79-171 deleted reference to children judged inadmissible to special classes and school-excluded children in Subsec. (a)(1)(A) and allowed department to accept federal, municipal or other grants in Subsec. (b); Sec. 19-571 transferred to Sec. 19a-464 in 1983; Sec. 19a-464 transferred to Sec. 17a-217 in 1991; June Sp. Sess. P.A. 91-11 amended Subsec. (b) to make funding by the department subject to available appropriations; P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation” and made a technical change, effective May 24, 2011.



Section 17a-217a - Camp Harkness Advisory Committee.

(a) There shall be a Camp Harkness Advisory Committee to advise the Commissioner of Developmental Services with respect to issues concerning the health and safety of persons who attend and utilize the facilities at Camp Harkness. The advisory committee shall be composed of twelve members as follows: (1) The director of Camp Harkness, who shall serve ex officio, one member representing the Southeastern Connecticut Association for Developmental Disabilities, one member representing the Southbury Training School, one member representing the Arc of New London County, one consumer representing persons who use the camp on a residential basis and one member representing parents or guardians of persons who use the camp, all of whom shall be appointed by the Governor; (2) one member representing parents or guardians of persons who use the camp, who shall be appointed by the president pro tempore of the Senate; (3) one member of the Family Support Council established pursuant to section 17a-219c representing persons who use the camp on a day basis, who shall be appointed by the speaker of the House of Representatives; (4) one member representing the board of selectmen of the town of Waterford, who shall be appointed by the majority leader of the House of Representatives; (5) one member representing a private nonprofit corporation that is: (A) Tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent internal revenue code of the United States, as amended from time to time, and (B) established to promote and support Camp Harkness and its camping programs, who shall be appointed by the majority leader of the Senate; (6) one member representing the Connecticut Institute for the Blind and the Oak Hill School, who shall be appointed by the minority leader of the House of Representatives; and (7) one member representing the United Cerebral Palsy Association, who shall be appointed by the minority leader of the Senate.

(b) The advisory committee shall promote communication regarding camp services and develop recommendations for the commissioner regarding the use of Camp Harkness.

(P.A. 01-108, S. 1, 2; P.A. 03-94, S. 1; P.A. 07-73, S. 2(b); P.A. 08-7, S. 8; P.A. 10-93, S. 8; P.A. 11-16, S. 7; P.A. 13-20, S. 3.)

History: P.A. 01-108 effective July 1, 2001; P.A. 03-94 amended Subsec. (a)(1) to add representative of the Association for Retarded Citizens of New London County to membership; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (a)(1) by changing reference to Southeastern Connecticut Association for the Retarded to Southeastern Connecticut Association for Developmental Disabilities and by making a technical change, effective April 29, 2008; P.A. 10-93 amended Subsec. (a) by substituting “Arc” for “Association for Retarded Citizens” in Subdiv. (1) and by replacing reference to Camp Harkness Booster Club with provision re tax exempt private nonprofit corporation in Subdiv. (5); P.A. 11-16 deleted former Subsec. (c) re annual report to the General Assembly, effective May 24, 2011; P.A. 13-20 amended Subsec. (a)(3) by substituting member of Family Support Council for consumer from Family Support Council.



Section 17a-218 - (Formerly Sec. 19a-464a). Programs of community-based residential facilities, respite care and emergency placement for persons with intellectual disability. Requirement re enrollment in federal programs.

(a) For purposes of this section, the following terms have the following meanings: “Commissioner” means the Commissioner of Developmental Services; “department” means the Department of Developmental Services; and “emergency placement” means cases in which there has been a request for a residential accommodation for an individual for whom there is an unforeseen emergency in his current living arrangement, or cases in which the department has had no previous knowledge of a need for placement, or cases in which such a placement is needed because of actions of another state agency or department, including, but not limited to, the Department of Mental Health and Addiction Services, the Department of Children and Families, and any court, or cases prior to any other planned placements, because the health or safety of the individual needing such placement would be adversely affected without such placement.

(b) The commissioner shall plan, develop and administer a comprehensive program of community-based residential facilities including, but not limited to, transitional facilities, group homes, community companion homes, community living arrangements and supervised apartments.

(c) The commissioner may provide, within available appropriations, subsidies to persons with intellectual disability who are placed in supervised apartments, condominiums or homes which do not receive housing payments under section 17b-244, in order to assist such persons to meet housing costs.

(d) The commissioner may provide, within available appropriations, respite care services which may be administered directly by the department, or through contracts for services with providers of such services, or by means of direct subsidy to parents of persons with intellectual disability to enable the parents to purchase such services.

(e) The commissioner may, within available appropriations and in accordance with individualized plans of care, provide a full range of services to support persons with intellectual disability living with their families, caretakers, independently or in community-based residential facilities licensed pursuant to section 17a-227. Such services may include, but are not limited to, education and training programs, social services, counseling services, medical services, physical or occupational therapy, parent training, recreation and transportation. Such services may be provided by the department or be purchased from persons or private agencies through contracts pursuant to subsection (d) of section 4-70b or purchased directly by the service recipient or his family. The department may provide a direct subsidy to persons with intellectual disability or their families to be used for such purchases of such support services. The recipient of such subsidy shall provide a documented accounting of such subsidy to the department.

(f) Notwithstanding the provisions of part III of chapter 59, the commissioner may, within available appropriations, enter into a rental or lease agreement for an apartment, home, or similar private residence if it has been determined by the commissioner that an individual is in need of an emergency placement. Such agreements shall not exceed the fair market price for the area in which the leased premises are located and shall not be for more than twelve months. Upon entering such agreements, the commissioner shall notify the State Properties Review Board and shall begin the leasing procedures outlined in part III of chapter 59.

(g) Any person who is in or is seeking a placement through the Department of Developmental Services or is receiving any support or service that is included within or covered by any federal program being administered and operated by the Department of Social Services and the Department of Developmental Services, and who meets the eligibility criteria for the federal program, shall enroll in such program in order to continue in the existing placement or to remain eligible for a placement or continue to receive such support or service. Any person who is ineligible for such federal program due to excess income or assets may continue in existing placement, or continue to receive existing supports and services through the Department of Developmental Services while spending down available excess income and assets until such person qualifies for enrollment in the applicable federal program. The Commissioner of Developmental Services may make exceptions to the requirements of this provision and provide or continue to provide, within available appropriations, placement, support or services to individuals who are not eligible for enrollment in such federal programs and for whom it is determined there is a legal requirement to serve pursuant to state or federal law or court order.

(P.A. 83-64, S. 2, 4; P.A. 87-152, S. 3, 4; P.A. 88-28, S. 3, 8; P.A. 89-375, S. 1, 5; P.A. 90-230, S. 29, 101; P.A. 93-91, S. 1, 2; P.A. 94-222, S. 1; P.A. 95-257, S. 11, 58; P.A. 96-186, S. 5, 6; P.A. 05-280, S. 31; P.A. 07-73, S. 2(a), (b); P.A. 09-210, S. 7; P.A. 11-16, S. 8.)

History: P.A. 87-152 added provisions designated as Subsecs. (a) and (f) re emergency placement, relettering prior Subsecs. accordingly; P.A. 88-28 added “within available appropriations” in Subsec. (c), (d) and (e) and authorized placements in “condominiums or homes which do not receive payments under section 17-313b” to Subsec. (c); P.A. 89-375 made technical changes in Subsec. (c); P.A. 90-230 corrected internal references in Subsec. (f); Sec. 19a-464a transferred to Sec. 17a-218 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-222 amended Subsec. (e) to add provision to permit direct subsidies to persons with mental retardation or their families and made technical corrections; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-186 amended Subsec. (b) by adding lowest-bidder requirements, effective May 31, 1996; P.A. 05-280 added new Subsec. (g) re enrollment in federal programs, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 09-210 amended Subsec. (e) by making a technical change, effective July 8, 2009; P.A. 11-16 amended Subsec. (b) by substituting “community companion homes, community living arrangements” for “community training homes” and by eliminating requirement that commissioner award contracts re community-based residential facilities to lowest responsible and qualified bidder, amended Subsecs. (c) to (e) by substituting “intellectual disability” for “mentally retarded” and “mental retardation” and amended Subsecs. (d) and (f) by making technical changes, effective May 24, 2011.

See Sec. 17a-219 re regulations concerning community-based residential facilities and respite care services for persons with intellectual disability.



Section 17a-218a - Continuing operation of Southbury Training School. Evaluation criteria.

(a) The Commissioner of Developmental Services shall continue the operation of the Southbury Training School and shall establish criteria to evaluate the current population of the training school in regard to community placement and training school placement. The criteria shall include, at a minimum, consideration of the client's age, physical disabilities, medical fragility, level of intellectual disability, length of residence at the school and availability of an appropriate placement.

(b) The commissioner shall no longer accept new admissions at the Southbury Training School.

(P.A. 95-236; June 18 Sp. Sess. P.A. 97-8, S. 38, 88; P.A. 07-73, S. 2(b); 07-238, S. 3; P.A. 11-16, S. 9.)

History: June 18 Sp. Sess. P.A. 97-8 added Subsecs. (b) re limit on new admissions, (c) re additional immediate care beds and (d) re annual report, effective July 1, 1997; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-238 amended Subsec. (a) and deleted former Subsec. (d) to remove obsolete reporting requirements; P.A. 11-16 amended Subsec. (a) by substituting “intellectual disability” for “mental retardation” and deleted former Subsec. (c) re certification of additional beds for fiscal years ending June 30, 1998, and June 30, 1999, effective May 24, 2011.



Section 17a-219 - (Formerly Sec. 19a-464b). Regulation of community-based residential facilities and respite care services for persons with intellectual disability.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of subsections (b) and (c) of section 17a-218.

(P.A. 83-64, S. 3, 4.)

History: Sec. 19a-464b transferred to Sec. 17a-219 in 1991.



Section 17a-219a - Family support services: Definitions.

As used in this section and sections 17a-219b and 17a-219c:

(1) “Children with disabilities” means any child with a physical, emotional or mental impairment under the age of eighteen years who (A) if under the age of five, has a severe disability and substantial developmental delay, or a specific diagnosed condition with a high probability of resulting in a developmental delay, (B) has a moderate, severe or profound educational disability, or (C) otherwise meets the definition of developmental disabilities in the federal Developmental Disabilities Act, Section 102(5), as codified in 42 USC 6001(8).

(2) “Family” means a child with a disability and (A) one or more biological or adoptive parents, (B) one or more persons to whom legal custody has been given and in whose home the child resides, or (C) other adult family members who reside with and have a primary responsibility for providing continuous care to a child with a disability.

(3) “Family support services” means services, cash subsidies, and goods which enhance the ability of all children with disabilities to grow within their families, to reduce the emotional and financial costs to families who care at home for children with disabilities, and to assist families of children with disabilities to find the supports, services and assistance to lead lives in their communities.

(P.A. 94-228, S. 1, 4; P.A. 01-195, S. 79, 126, 181.)

History: P.A. 94-228 effective June 8, 1994; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 17a-219b - Family support services: Department responsible for coordination.

(a) The Department of Developmental Services shall be responsible for the coordination of family support services for children with disabilities. The department shall, within available appropriations, promote state-wide availability of family support services.

(b) The Department of Developmental Services, in coordination with other state, regional and local agencies that operate family support services or administer programs, shall assist families in accessing all other sources of government funds before using existing family support funds appropriated by the General Assembly pursuant to sections 17a-219a to 17a-219c, inclusive, or any other provision of the general statutes or public or special act.

(P.A. 94-228, S. 2, 4; P.A. 96-185, S. 12, 16; 96-238, S. 14, 25; P.A. 07-73, S. 2(a).)

History: P.A. 94-228 effective June 8, 1994 (Revisor's note: The reference to “this or any other act” was replaced editorially by the Revisors with “sections 17a-219a to 17a-219c, inclusive, or any other provision of the general statutes or public or special act” for consistency with existing statutory custom); P.A. 96-185 deleted references in Subsec. (a) to Secs. 10-91a to 10-91d, 10-94f, 10-94g and section 5 of public act 93-383, effective July 1, 1996; P.A. 96-238 deleted references in Subsec. (a) to repealed Secs. 10-91a to 10-91d, inclusive, and section 5 of public act 93-383, effective July 1, 1996; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-219c - Family Support Council.

(a) There is established a Family Support Council to assist the Department of Developmental Services and other state agencies that administer or fund family support services to act in concert and, within available appropriations, to (1) establish a comprehensive, coordinated system of family support services, (2) use existing state and other resources efficiently and effectively as appropriate for such services, (3) identify and address services that are needed for families of children with disabilities, and (4) promote state-wide availability of such services. The council shall consist of twenty-seven voting members including the Commissioners of Public Health, Developmental Services, Children and Families, Education and Social Services, or their designees, the Child Advocate or the Child Advocate's designee, the executive director of the Office of Protection and Advocacy for Persons with Disabilities or the executive director's designee, the chairperson of the State Interagency Birth-to-Three Coordinating Council, established pursuant to section 17a-248b, or the chairperson's designee, the executive director of the Commission on Women, Children and Seniors or the executive director's designee, and family members of, or individuals who advocate for, children with disabilities. The family members or individuals who advocate for children with disabilities shall comprise two-thirds of the council and shall be appointed as follows: Six by the Governor, three by the president pro tempore of the Senate, two by the majority leader of the Senate, one by the minority leader of the Senate, three by the speaker of the House of Representatives, two by the majority leader of the House of Representatives and one by the minority leader of the House of Representatives. All appointed members serving on or after October 5, 2009, including members appointed prior to October 5, 2009, shall serve in accordance with the provisions of section 4-1a. Members serving on or after October 5, 2009, including members appointed prior to October 5, 2009, shall serve no more than eight consecutive years on the council. The council shall meet at least quarterly and shall select its own chairperson. Council members shall serve without compensation but shall be reimbursed for necessary expenses incurred. The costs of administering the council shall be within available appropriations in accordance with this section and sections 17a-219a and 17a-219b.

(b) The council shall: (1) Gather input and develop a vision and guidelines for family support services in Connecticut; (2) review existing program policies, procedures and funding mechanisms for conformity to the guidelines and make appropriate recommendations; (3) monitor the implementation of the guidelines and recommendations; (4) report to the Governor and the General Assembly on an annual basis regarding the status of family support services, including the implementation of the guidelines and recommendations; (5) advocate for family support services in accordance with the guidelines; (6) compile and distribute information on family support services within public and private agencies; and (7) perform such other duties as are related to the advancement of family centered supports, policies and services.

(P.A. 94-228, S. 3, 4; P.A. 95-257, S. 12, 21, 58; P.A. 96-185, S. 13, 16; P.A. 98-100; P.A. 01-195, S. 127, 181; P.A. 07-73, S. 2(a),(b); Sept. Sp. Sess. P.A. 09-7, S. 137; P.A. 10-93, S. 9; June 12 Sp. Sess. P.A. 12-2, S. 123; May Sp. Sess. P.A. 16-3, S. 148.)

History: P.A. 94-228 effective June 8, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor's note: The phrase “Commissioners of the Departments of Public Health ...” in Subsec. (a) was changed editorially by the Revisors to “Commissioners of Public Health ...” for consistency with customary statutory usage); P.A. 96-185 made a technical change in Subsec. (a) reflecting transfer of birth-to-three program to Department of Mental Retardation, effective July 1, 1996; P.A. 98-100 amended Subsec. (a) by increasing members from 24 to 27, adding the Child Advocate, individuals who advocate for children with disabilities and increased from 2 to 3 the appointments by the president pro tempore of the Senate and the speaker of the House of Representatives; P.A. 01-195 amended Subsec. (a) by making technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to replace provision re 4-year term and limit of 2 consecutive terms with provision re service in accordance with Sec. 4-1a and requirement that members serve no more than 8 consecutive years, and to make a technical change, effective October 5, 2009; P.A. 10-93 amended Subsec. (a) to permit designees of Child Advocate, executive director of Office of Protection and Advocacy for Persons with Disabilities, chairperson of State Interagency Birth-to-Three Coordinating Council and executive director of Commission on Children to be members of council and by making a technical change; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a); May Sp. Sess. P.A. 16-3 amended Subsec. (a) to replace “Commission on Children” with “Commission on Women, Children and Seniors”, effective July 1, 2016.



Section 17a-220 - (Formerly Sec. 19a-464c). Definitions.

As used in this section and sections 17a-221 to 17a-225, inclusive:

(1) “Borrower” means an organization which has received a loan pursuant to this section and sections 17a-221 to 17a-225, inclusive;

(2) “Capital loan agreement” means an agreement, in the form of a written contract, between the department and the organization which sets forth the terms and conditions applicable to the awarding of a community residential facility loan;

(3) “Certification” or “certified” means certification by the Department of Public Health as an intermediate care facility for individuals with intellectual disabilities pursuant to standards set forth in the rules and regulations published in Title 42, Part 442, Subpart G of the Code of Federal Regulations;

(4) “Community-based” means those programs or facilities which are not located on the grounds of, or operated by, the department;

(5) “Community residential facility” means a community-based residential facility which houses up to six persons with intellectual disability or autism spectrum disorder and which provides food, shelter, personal guidance and, to the extent necessary, continuing health-related services and care for persons requiring assistance to live in the community, provided any such facilities in operation on July 1, 1985, which house more than six persons with intellectual disability or autism spectrum disorder shall be eligible for loans for rehabilitation under this section and sections 17a-221 to 17a-225, inclusive. Such facility shall be licensed and may be certified;

(6) “Community Residential Facility Revolving Loan Fund” means the loan fund established pursuant to section 17a-221;

(7) “Default” means the failure of the borrower to observe or perform any covenant or condition under the capital loan agreement and includes the failure to meet any of the conditions specified in section 17a-223;

(8) “Department” means the Department of Developmental Services;

(9) “Loan” means a community residential facilities loan which shall bear an interest rate to be determined in accordance with subsection (t) of section 3-20, but in no event in excess of six per cent per annum, and is made pursuant to the provisions of this section and sections 17a-221 to 17a-225, inclusive;

(10) “Licensed” or “licensure” means licensure by the department pursuant to section 17a-227;

(11) “Organization” means a private nonprofit corporation which is (A) tax-exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (B) qualified to do business in this state, and (C) applying for a loan under the community residential facility revolving loan program;

(12) “Rehabilitate” or “rehabilitation” means rehabilitation of a previously existing and operating community residential facility to meet physical plant requirements for licensure, certification or Fire Safety Code compliance or to make energy conservation improvements;

(13) “Renovate” or “renovation” means renovation of a newly acquired residential facility to meet physical plant requirements for licensure, certification or Fire Safety Code compliance or to make energy conservation improvements;

(14) “Total property development cost” means the cost of property acquisition, construction, renovation or rehabilitation and related development costs which may be capitalized under generally accepted accounting principles, including furnishings and equipment, provided in no case may the total property development cost of a residential facility financed pursuant to this section and sections 17a-221 to 17a-225, inclusive, exceed the total residential development amount approved by the Department of Social Services in accordance with sections 17a-228 and 17b-244, and the regulations adopted thereunder; and

(15) “Capital repairs and improvements” means major repairs and improvements to an existing community residential facility to maintain the physical plant and property of such facility, which repairs and improvements are reimbursable under the room and board rates established by the Department of Social Services in accordance with section 17b-244 and may be capitalized in accordance with generally accepted accounting principles.

(P.A. 85-472, S. 1, 7; P.A. 87-402, S. 1, 3; 87-416, S. 14, 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-181, S. 105, 121; 96-186, S. 1, 6; P.A. 01-195, S. 128, 181; P.A. 07-73, S. 2(a); P.A. 11-4, S. 3; 11-16, S. 10; P.A. 13-139, S. 1; P.A. 13-234, S. 156; 13-247, S. 93.)

History: P.A. 87-402 redefined “total property development cost” to increase the maximum from $225,000 to $350,000; P.A. 87-416 amended definition of “loan” to provide that the interest rates on loans would be determined in accordance with Sec. 3-20(t), but would not be in excess of 6% per annum; Sec. 19a-464c transferred to Sec. 17a-220 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-181 added definition of “capital repairs and improvements”, effective July 1, 1996; P.A. 96-186 substituted “the total residential development amount approved by the department” in lieu of a specific dollar amount in Subsec. (n) and added Subsec. (o) defining “capital repairs and improvements”, effective May 31, 1996 (Revisor's note: In codifying this section the Revisors editorially merged and harmonized the two newly created Subsecs. “(o)”); P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-4 amended Subdiv. (5) by substituting “intellectual disability” for “mental retardation” and substituting “autism spectrum disorder” for “autism”, effective May 9, 2011; P.A. 11-16 made identical changes as P.A. 11-4, effective May 24, 2011; P.A. 13-139 amended Subdiv. (3) to redefine “certification” or “certified” by substituting “individuals with intellectual disabilities” for “mentally retarded”; P.A. 13-234 repealed section, effective January 1, 2014; P.A. 13-247 amended P.A. 13-234, S. 156, to remove section from list of those to be repealed, effective January 1, 2014.



Section 17a-221 - (Formerly Sec. 19a-464d). Community Residential Facility Revolving Loan Fund.

There is established a Community Residential Facility Revolving Loan Fund. The proceeds of any bonds issued pursuant to section 17a-225 and the payments on any loans made by the department pursuant to section 17a-222 shall be deposited in said fund. The department may draw on said fund for the purpose of making loans pursuant to section 17a-222.

(P.A. 85-472, S. 2, 7; P.A. 86-107, S. 15, 19.)

History: P.A. 86-107 removed reference to the state treasurer as trustee of the fund; Sec. 19a-464d transferred to Sec. 17a-221 in 1991.



Section 17a-222 - (Formerly Sec. 19a-464e). Loans.

(a) The department may make community residential facility loans to organizations for (1) construction or purchase and renovation of community-based residential facilities in principal amounts up to one hundred per cent of the total property development cost of the project or (2) the refinancing of an indebtedness created in December, 1983, which indebtedness is secured by a mortgage on such residential facility in principal amounts up to one hundred per cent of the total indebtedness provided in no case may the total amount of the loan exceed three hundred fifty thousand dollars.

(b) The department may make community residential facility loans to organizations for rehabilitation of community-based residential facilities in principal amounts up to one hundred per cent of the total property development cost of the project provided in no case may the total amount of the loan exceed sixty thousand dollars.

(c) The portion, if any, of the total property development cost which is to be paid by the organization may come from one or both of the following sources: (1) Actual cash under the control of the organization; or (2) a loan secured by a mortgage on the property, which mortgage may include both the land and the building.

(d) The department may make community residential facility loans to organizations which own or have capital leases for existing community-based residential facilities for rehabilitation and capital repairs and improvements in amounts not less than three thousand dollars and not greater than forty thousand dollars. Notwithstanding the provisions of section 17a-225, the department may make loans pursuant to this subsection upon execution of a promissory note equal to the amount of the loan which shall provide for repayment of the loan principal and interest. The term of such loans shall be consistent with the reimbursement through the rates established by the Department of Social Services in accordance with section 17b-224.

(P.A. 85-472, S. 3, 7; P.A. 87-402, S. 2, 3; P.A. 96-181, S. 106, 121; 96-186, S. 4, 6.)

History: P.A. 87-402 amended Subsec. (a) to increase the loan maximum from $150,000 to $350,000 and amended Subsec. (b) to increase the loan maximum from $40,000 to $60,000; Sec. 19a-464e transferred to Sec. 17a-222 in 1991; P.A. 96-181 and 96-186 added identical provisions as new Subsec. (d) re community residential facility loans to organizations for rehabilitation and capital repairs to existing community-based residential facilities, effective July 1, 1996, and May 31, 1996, respectively.



Section 17a-223 - (Formerly Sec. 19a-464f). Requirements of borrowers. Capital loan agreement.

(a) If the organization is seeking to purchase and renovate a new community residential facility or to rehabilitate an existing community residential facility, it shall provide to the department: (1) An independent appraisal by a state certified real estate appraiser; and (2) a structural survey of the home by a state licensed engineer. The department shall not provide community residential facility loan funds for the purchase of a residential facility in principal amounts which are in excess of its appraised value and shall not provide such loan funds for renovation or rehabilitation in principal amounts which are in excess of actual and reasonable cost as defined in department standards.

(b) The borrower shall sign a capital loan agreement in which it agrees to meet all existing department guidelines for use of loan funds and to use such loan funds exclusively for the purchase of property, construction, renovation or rehabilitation of a community residential facility approved by the department.

(c) The borrower shall agree to maintain the facility as a licensed community residential facility for a period equal to the amortization period of the loan. The minimum such obligation shall be five years and the maximum such obligation shall be thirty years.

(d) If the borrower receives a loan equal to one hundred per cent of the total property development cost of a new community residential facility, it shall agree to reserve one hundred per cent of the maximum number of beds in the funded community residential facility for department referrals from state institutions and waiting lists until such time as the department determines this no longer to be necessary. If the borrower receives a loan which provides less than one hundred per cent of the total property development cost of a new community residential facility, it shall agree to reserve not less than two-thirds of the maximum number of beds in the funded community residential facility for department referrals from state institutions and waiting lists until such time as the department determines this no longer to be necessary. The department may establish priorities for the development of new community residential facilities serving persons with specialized needs and may give preference in funding to applications addressing such needs.

(e) The borrower shall provide the department with a promissory note equal to the amount of the loan which shall provide for repayment of the loan principal and interest within a period not to exceed thirty years and a mortgage deed as security for the loan. Such mortgage may be subordinate to a first mortgage interest in the property given by the organization for the purpose of developing such property, provided that the total of both mortgage interests shall not exceed the limit of total property development cost as set forth in section 17a-220. The department shall file a lien against the title of the property for which community residential facility loan funds are expended.

(f) The capital loan agreement shall require the borrower to make periodic payments of principal and interest to the department which payments shall be deposited in the Community Residential Facility Revolving Loan Fund.

(g) In the event of a default or if the capital loan agreement is terminated prior to the borrower's having satisfied its obligations under said agreement, the department shall require the return to the Community Residential Facility Revolving Loan Fund of the outstanding amount of the loan and may foreclose on its mortgage in accordance with the provisions of chapter 49.

(h) In the event that the borrower's license to operate the community residential facility is terminated by the department for cause, the department may bring an action to place the facility into receivership pursuant to sections 17a-231 to 17a-237, inclusive, may contract with a private nonprofit corporation to operate the facility or may operate the facility with department staff until such license is restored. If such license is not restored within one year, this shall constitute a default and the department may pursue the remedies provided in this subsection.

(P.A. 85-472, S. 4, 7.)

History: Sec. 19a-464f transferred to Sec. 17a-223 in 1991.



Section 17a-224 - (Formerly Sec. 19a-464g). Administration of program through purchase-of-service contract or memorandum of understanding.

The department may administer the residential facility revolving loan program through (1) a purchase-of-service contract with any state-wide private nonprofit housing development corporation that is organized for the purpose of expanding independent living opportunities for persons with disabilities, or (2) a memorandum of understanding with the Connecticut Housing Finance Authority established pursuant to section 8-244.

(P.A. 85-472, S. 5, 7; P.A. 11-16, S. 11; P.A. 14-231, S. 66.)

History: Sec. 19a-464g transferred to Sec. 17a-224 in 1991; P.A. 11-16 substituted “persons with disabilities” for “disabled persons”, effective May 24, 2011; P.A. 14-231 designated existing provision re purchase-of-service contract as Subdiv. (1), added Subdiv. (2) re memorandum of understanding and made a technical change, effective July 1, 2014.



Section 17a-225 - (Formerly Sec. 19a-464h). Bond authorization.

(a) The State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate six million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used for the purposes of sections 17a-220 to 17a-224, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 17a-220 to 17a-224, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Developmental Services and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 17a-220 to 17a-224, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 85-472, S. 6, 7; P.A. 86-396, S. 24, 25; P.A. 87-405, S. 17, 26; May Sp. Sess. P.A. 04-1, S. 16; P.A. 07-73, S. 2(b).)

History: P.A. 86-396 increased bond authorization from $3,000,000 to $5,000,000; P.A. 87-405 decreased the bond authorization to $4,000,000; Sec. 19a-464h transferred to Sec. 17a-225 in 1991; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the authorization to $6,000,000, effective July 1, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-226 - (Formerly Sec. 19a-466). Employment opportunities and day services for adults with intellectual disability. Funding.

The Commissioner of Developmental Services shall develop, within available appropriations, a program of employment opportunities and day services for adults with intellectual disability. Any nonprofit organization which provides such services may apply to the Department of Developmental Services for funds to be used to assist in establishing, maintaining or expanding its program. No funding to assist in establishing, maintaining or expanding programs of employment opportunities and day services under the provisions of this section shall exceed the ordinary and recurring operating expenses of such employment opportunities and day services. The Commissioner of Developmental Services shall establish the requirements to be met by such organizations in order to be eligible to receive funds as provided by this section and establish procedures to be used in making application for such funds. Upon receipt of proper application, the Department of Developmental Services shall, within available appropriations, provide such funds, provided the organization meets the requirements established by the commissioner in accordance with the provisions of this section. The Department of Developmental Services may receive federal, municipal or private funds available or tendered on a matching or supporting basis for the development, maintenance and promotion of employment opportunities and day services.

(1959, P.A. 148, S. 35; P.A. 75-638, S. 14, 23; P.A. 76-340, S. 2; P.A. 79-171, S. 3; P.A. 88-28, S. 4, 8; P.A. 89-325, S. 22, 26; P.A. 90-138, S. 1, 2; P.A. 07-73, S. 2(a),(b); P.A. 11-16, S. 12.)

History: P.A. 75-638 replaced deputy commissioner of mental retardation with commissioner of mental retardation and department of health with department of mental retardation; P.A. 76-340 removed provision allowing boards of education to apply for funds; Sec. 19-4f transferred to Sec. 19-573 in 1977; P.A. 79-171 added reference to grants for maintenance and expansion of vocational training centers; Sec. 19-573 transferred to Sec. 19a-466 in 1983; P.A. 88-28 substituted references to “day services for adults with mental retardation” for references to vocational training, added definition of “day services”, deleted definition of “vocational training center” and language providing for regulations governing the granting of funds, and added language concerning availability of funding; P.A. 89-325 added term “employment opportunities” and replaced “grant” with “funding”; P.A. 90-138 deleted language prohibiting use of funds for capital expenditures; Sec. 19a-466 transferred to Sec. 17a-226 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation”, deleted definition of “employment opportunities and day services” and made technical changes, effective May 24, 2011.



Section 17a-227 - (Formerly Sec. 19a-467). Licensing and regulation of residential facilities for persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder.

(a) No person, firm or corporation shall operate within this state a community living arrangement or community companion home which it owns, leases or rents for the lodging, care or treatment of persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder unless such person, firm or corporation, upon written application, verified by oath, has obtained a license issued by the Department of Developmental Services.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to insure the comfort, safety, adequate medical care and treatment of such persons at the residential facilities described in subsection (a) of this section. Such regulations shall include requirements that: (1) All residential facility staff be certified in cardiopulmonary resuscitation in a manner and time frame prescribed by the commissioner; (2) records of staffing schedules and actual staff hours worked, by residential facility, be available for inspection by the department upon advance notice; (3) each residential facility develop and implement emergency plans and staff training to address emergencies that may pose a threat to the health and safety of the residents of the facility; (4) department staff verify during quality service reviews and licensing inspections, that (A) staff is adequately trained to respond in an emergency, and (B) a summary of information on each resident is available to emergency medical personnel for use in an emergency; (5) all residential facilities serving persons with Down syndrome fifty years of age or older have at least one staff member trained in Alzheimer's disease and dementia symptoms and care; and (6) not less than one-half of the quality service reviews, licensing inspections or facility visits conducted by the department after initial licensure are unannounced.

(c) After receiving an application and making such investigation as is deemed necessary and after finding the specified requirements to have been fulfilled, the department shall grant a license to such applicant to operate a facility of the character described in such application, which license shall specify the name of the person to have charge and the location of each facility operated under the license. Any person, firm or corporation aggrieved by any requirement of the regulations or by the refusal to grant any license may request an administrative hearing in accordance with the provisions of chapter 54. If the licensee of any such facility desires to place in charge thereof a person other than the one specified in the license, application shall be made to the Department of Developmental Services, in the same manner as provided for the original application, for permission to make such change. Such application shall be acted upon not later than ten calendar days from the date of the filing of the application. Each such license shall be renewed annually upon such terms as may be established by regulations and may be revoked by the department upon proof that the facility for which such license was issued is being improperly operated, or for the violation of any of the provisions of this section or of the regulations adopted pursuant to this section, provided the licensee shall first be given a reasonable opportunity to be heard in reference to such proposed revocation. Any person, firm or corporation aggrieved by such revocation may request an administrative hearing in accordance with the provisions of chapter 54. Each person, firm or corporation, upon filing an application under the provisions of this section for a license for a community living arrangement, shall pay to the State Treasurer the sum of fifty dollars.

(d) The Department of Developmental Services may contract, within available appropriations, with any qualified provider for the operation of a community-based residential facility, provided the qualified provider is licensed by the department to operate such facilities. The department shall include in all contracts with such licensed qualified providers, provisions requiring the department to (1) conduct periodic reviews of contract performance, and (2) take progressive enforcement actions if the department finds poor performance or noncompliance with the contract, as follows: (A) The licensed qualified provider may be placed on a strict schedule of monitoring and oversight by the department; (B) the licensed qualified provider may be placed on a partial-year contract; and (C) payments due under the contract may be reduced by specific amounts on a monthly basis until the licensed qualified provider complies with the contract. If compliance cannot be achieved, the department shall terminate the contract.

(e) The department may contract with any person, firm or corporation to provide residential support services for persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder who reside in settings which are not licensed by the department. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to ensure the safety, adequate supervision and support of persons receiving such residential support services.

(f) Any person, firm or corporation who operates any facility contrary to the provisions of this section shall be fined not more than one thousand dollars or imprisoned not more than six months or both. Any person, firm or corporation who operates any facility contrary to the regulations adopted pursuant to subsection (b) of this section shall be fined not more than one thousand dollars.

(1969, P.A. 740, S. 1; P.A. 75-638, S. 15, 23; P.A. 77-603, S. 59, 125; P.A. 78-280, S. 2, 127; P.A. 80-110; P.A. 81-118; P.A. 82-7; P.A. 87-112, S. 1, 2; P.A. 89-375, S. 2, 5; June Sp. Sess. P.A. 91-11, S. 10, 25; P.A. 03-146, S. 2; P.A. 07-73, S. 2(a); P.A. 11-16, S. 13; P.A. 14-194, S. 3.)

History: P.A. 75-638 replaced office of mental retardation in health department with independent department of mental retardation; Sec. 19-4g transferred to Sec. 19-574 in 1977; P.A. 77-603 replaced previous appeal provisions with statement that appeals be made in accordance with Sec. 4-183 and added reference to judicial districts; P.A. 78-280 deleted reference to counties; P.A. 80-110 inserted new Subsec. (c) re contracts with nonprofit organizations and redesignated former Subsec. (c) as (d); P.A. 81-118 amended Subsecs. (a) and (b) to extend the licensing authority of the department of mental retardation to residential facilities for autistic persons, to exempt from the licensing fee requirement residential facilities for less than five persons and to delete specific expiration date of December thirty-first, referring instead to annual renewal as provided by regulation; P.A. 82-7 amended Subsec. (c) to require that community-based residential facilities for the mentally retarded operated by nonprofit organizations be licensed by the department of mental retardation, where previously Subsec. required that “programs” be “supervised” by mental retardation department; Sec. 19-574 transferred to Sec. 19a-467 in 1983; P.A. 87-112 amended Subsec. (c) to remove restriction limiting contracting authority to contracts with nonprofit organizations only; P.A. 89-375 made technical changes and inserted new Subsec. (d) re contracts for provision of residential support services, relettered existing Subsec. (d) as (e) and amended (e) by adding language re the fine for violation of regulations; Sec. 19a-467 transferred to Sec. 17a-227 in 1991; June Sp. Sess. P.A. 91-11 amended Subsec. (c) to make department's ability to contract subject to available appropriations; P.A. 03-146 amended Subsec. (b) by adding Subdivs. (1) to (5) re requirements to be included in regulations, redesignated existing provisions of Subsec. (b) re license as new Subsec. (c), redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), and amended Subsec. (d) by making a technical change and adding requirements for enforcing contract provisions with providers, effective July 1, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by substituting “operate” for “conduct or maintain”, substituting “community living arrangement or community companion home” for “residential facility” and substituting “persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder” for “persons with mental retardation or autistic persons”, amended Subsec. (b) by adding provisions re quality service reviews and facility visits, amended Subsec. (c) by substituting provisions re aggrieved persons may request administrative hearing in accordance with chapter 54 for provisions re appeal in accordance with Sec. 4-183 and by substituting “community living arrangement” for “facility providing residential services for five or more persons”, amended Subsec. (d) by substituting “qualified provider” for “organization” and by eliminating “notwithstanding any regulation to the contrary, subject to the provisions of this subsection”, amended Subsec. (e) by substituting “persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder” for “persons with mental retardation”, amended Subsec. (f) by substituting “operates” for “conducts”, and made technical changes, effective May 24, 2011; P.A. 14-194 amended Subsec. (b) to add new Subdiv. (5) re Alzheimer's disease and dementia training requirement and redesignate existing Subdiv. (5) as Subdiv. (6).

See Sec. 8-3e re zoning regulations for community residences for persons with intellectual disability.

See Sec. 9-159s re notice to certain conservators and guardians re voting opportunities provided to certain residents.



Section 17a-227a - State criminal background checks for applicants for employment.

(a) The Commissioner of Developmental Services shall require each applicant for employment in a Department of Developmental Services program that provides direct services to persons with intellectual disability to submit to a check of such applicant's state criminal background.

(b) The commissioner may require private sector service providers under contract with or licensed by the department to provide residential, day or support services to persons with intellectual disability, to require each applicant for employment who will have direct and ongoing contact with persons and families receiving such services to submit to a check of such applicant's state criminal background. If the department requires such providers to have such applicants submit to such checks, the administrative costs associated with such checks shall be considered an allowable cost on the annual cost report.

(c) If such checks are conducted, no applicant shall be hired by the department or a private sector service provider until the results of such checks are available.

(P.A. 03-203, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 14.)

History: Pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “intellectual disability” for “mental retardation”, effective May 24, 2011.



Section 17a-227b - Employment applicants required to submit to state child abuse and neglect registry check.

The Commissioner of Developmental Services may require each applicant seeking employment with the department or seeking employment with a provider licensed or funded by the department to submit to a check for substantiated complaints in the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k.

(P.A. 09-85, S. 1.)



Section 17a-228 - (Formerly Sec. 19a-483). Payments for room and board and other services for persons with intellectual disability in residential facilities. Authorization for admission to residential facilities; annual review.

(a) If a person with intellectual disability residing in a residential facility for persons with intellectual disability licensed pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities, qualifies for the program of state supplementation to the Supplemental Security Income Program, the Commissioner of Social Services shall pay, under such qualifying program, on behalf of such person the rate established pursuant to subsection (b) of section 17b-244 for room and board, after a reasonable deduction, as determined by the commissioner, to reflect such person’s income. The Department of Developmental Services shall pay the rate established pursuant to subsection (b) of section 17b-244 for services other than room and board provided on behalf of any person whose admission to the facility has been authorized by the Department of Developmental Services.

(b) Notwithstanding the provisions of subsection (a) of this section, persons residing in residential facilities for persons with intellectual disability licensed pursuant to section 17a-227 and receiving state payment for the cost of such services on October 1, 1983, shall be deemed to have been authorized for admission by the Department of Developmental Services. In addition, any person who is admitted to a residential facility for persons with intellectual disability after October 1, 1983, and not later than December 31, 1983, which facility is licensed pursuant to said section after October 1, 1983, and who is receiving state payment for the cost of such services, shall be deemed to have been authorized for admission by the Department of Developmental Services if (1) not later than July 15, 1983, the applicant for licensure owns or has an interest in the facility or land upon which the facility shall be located, or concludes a closing transaction on any mortgage loan secured by mortgage on such facility or land, (2) such facility is licensed not later than December 31, 1983, and (3) the applicant for licensure presents evidence to the Commissioner of Developmental Services that commitments had been made by such applicant not later than July 15, 1983, for the placement of individuals in such facility.

(c) The Department of Social Services shall continue to make payments on behalf of persons residing, on or before October 1, 1983, in residential facilities licensed pursuant to section 17a-227 on or before October 1, 1983, but not certified as intermediate care facilities for individuals with intellectual disabilities, and on behalf of persons authorized for admission into such facilities by the Department of Developmental Services after October 1, 1983, who are otherwise eligible for assistance under sections 17b-600 to 17b-604, inclusive. Such payment shall be on the same basis and at the same rate which is in effect on October 1, 1983, and shall continue to pay such rate until the next succeeding annual rate is determined as provided in section 17b-244 and in this section.

(d) Each individual authorized for admission pursuant to subsections (a) or (b) of this section into a residential facility for persons with intellectual disability licensed pursuant to section 17a-227 shall be reviewed annually by the Department of Developmental Services. Upon completion of the annual review, the Department of Developmental Services may (1) renew the authorization of the individual for continued state-assisted care in the residential facility, (2) refuse to renew the authorization of the individual for continued state-assisted care in the residential facility but authorize admission into alternate facilities, or (3) refuse to renew the authorization of the individual for continued state-assisted care in the facility and refuse to authorize continued state-assisted care in alternate facilities. If the Department of Developmental Services refuses to renew the authorization of the individual for continued state-assisted care in the residential facility and either authorizes admission into alternative facilities or refuses to authorize the individual for state-assisted care in any such alternative facility, the Department of Developmental Services shall continue to pay the rate established pursuant to section 17b-244 for such time as may be administratively necessary for the Department of Developmental Services to arrange for an appropriate transfer.

(e) Whenever the Department of Developmental Services refuses to renew the authorization of a person for continued state-assisted care in a licensed residential facility for persons with intellectual disability pursuant to subsection (d) of this section and either authorizes the individual for admission into alternate facilities or refuses to authorize the individual for continued state-assisted care in any alternative facility, the Department of Developmental Services shall give thirty days’ notice of its determination to the previously authorized individual and to such individual’s parent, conservator, guardian or other legal representative. Such notice shall also notify each such individual or his legal representative of the individual’s right to contest the determination by submitting a request for a hearing in writing to the Commissioner of Developmental Services not later than fifteen days after the date of receiving the notice required by this subsection. Such hearing, if requested, shall be conducted in accordance with the provisions of sections 4-176e to 4-184, inclusive. State-assisted care shall continue in the present facility pending final disposition of any such hearing.

(f) Whenever the Department of Social Services is notified that a facility receiving payments from the Department of Developmental Services under the provisions of this section has been certified as an intermediate care facility for individuals with intellectual disabilities, as defined in 42 CFR 440.150, the Commissioner of Social Services shall notify the Governor and the Governor, with the approval of the Finance Advisory Committee, may transfer from the appropriation for the Department of Developmental Services to the Department of Social Services, sufficient funds to cover the cost of all services previously paid by the Department of Developmental Services that are reimbursable, at the rate established for services provided by such certified facilities. Subsequent budget requests from both departments shall reflect such transfer of responsibility.

(June Sp. Sess. P.A. 83-39, S. 4; P.A. 84-546, S. 57, 173; P.A. 86-24, S. 1; P.A. 88-156, S. 22; 88-317, S. 82, 107; P.A. 89-375, S. 3, 5; P.A. 93-262, S. 1, 87; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 15; P.A. 13-139, S. 2; P.A. 15-54, S. 2.)

History: P.A. 84-546 made technical changes in Subsecs. (b) and (c); P.A. 86-24 substituted “alternate facilities” for “facilities offering different level of care” in Subsecs. (d) and (e); P.A. 88-156 made technical changes and replaced aid to the disabled, aid to the blind or aid to the elderly programs with program of state supplementation to the supplemental security income program; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-375 added Subsec. (f) re transfer of funds from mental retardation department appropriation to income maintenance department; Sec. 19a-483 transferred to Sec. 17a-228 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a), (b), (d) and (e) by substituting “intellectual disability” for “mentally retarded” and “mental retardation” and by making technical changes, effective May 24, 2011; P.A. 13-139 amended Subsecs. (a) and (c) by substituting “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 15-54 amended Subsec. (f) by replacing “persons with mental retardation” with “individuals with intellectual disabilities” and replacing “42 CFR 440.50” with “42 CFR 440.150”, effective June 19, 2015.



Section 17a-229 - (Formerly Sec. 19a-483a). Commissioner of Developmental Services to make payments for operating costs incurred prior to admission of residents.

The Commissioner of Developmental Services may, upon application by a residential facility licensed under section 17a-227, at his discretion and prior to the opening of such facility, make payments for operating costs to be incurred up to forty-five days in advance of the initial admission of residents by such facility. He shall ensure that all payments made pursuant to this section and section 17a-228 have been properly expended and shall recoup payments improperly expended.

(June Sp. Sess. P.A. 83-39, S. 5, 18; P.A. 07-73, S. 2(b).)

History: Sec. 19a-483a transferred to Sec. 17a-229 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-230 - (Formerly Sec. 19a-483b). Regulations. Exemptions.

(a) The Commissioner of Developmental Services shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of section 17a-229 and subsection (a) of section 17a-228 pertaining to the Commissioner of Developmental Services. Such regulations shall include, but not be limited to, standards for client eligibility for programmatic services provided under subsection (a) of section 17a-228 which standards may address client need for such services and departmental priorities for clients to receive services under subsection (a) of section 17a-228, criteria for determining resident ability to pay for all or part of the cost of such services, standards for advance payments to private entities for the provision of such services, standards for the recovery of payments improperly expended and standards for fair hearing or case review for persons denied eligibility or admission.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to govern the annual reviews mandated by subsection (d) of section 17a-228. Such regulations shall address individual need for continued authorization to receive residential care and the continued appropriateness of the facility. Such regulations shall recognize the characteristics of persons deemed authorized for admission pursuant to subsection (b) of section 17a-228.

(c) The commissioner may grant exemptions from regulations adopted pursuant to subsections (a) and (b) of this section for group homes in operation prior to October 1, 1983, and shall adopt regulations concerning the criteria and procedures for such exemptions.

(d) The commissioner shall allow any authorized client of a private residential facility licensed in accordance with section 17a-227 to be absent from such facility for not more than thirty-six days per year without affecting reimbursement to such facility. In order to be reimbursed for absences in excess of thirty-six days, the facility shall obtain prior approval for the absence from the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(June Sp. Sess. P.A. 83-39, S. 6, 18; P.A. 84-517, S. 1; P.A. 85-310, S. 3, 4; P.A. 86-24, S. 2; 86-380, S. 1, 2; P.A. 07-73, S. 2(b).)

History: P.A. 84-517 added Subsec. (c) re exemptions from regulations for group homes in operation prior to October 1, 1983 and adoption of regulations re criteria and procedures; P.A. 85-310 added Subsec. (d) requiring commissioner to allow client of private residential facility to be absent for not more than 36 days per year without affecting reimbursement and to adopt regulations accordingly; P.A. 86-24 substituted appropriateness of the “facility” for the “level of care required”; P.A. 86-380 added provision requiring prior approval for absences of more than 36 days in Subsec. (d); Sec. 19a-483b transferred to Sec. 17a-230 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-231 - (Formerly Sec. 19a-467a). Receivership of residential facilities for persons with intellectual disability: Definitions.

As used in this section and sections 17a-232 to 17a-237, inclusive, unless the context otherwise requires:

(1) “Residential facility for persons with intellectual disability” means a residential facility for persons with intellectual disability that is licensed, or required to be licensed, pursuant to section 17a-227, including staffing and other program resources associated with such facility;

(2) “Emergency” means a situation, physical condition or one or more practices, methods or operations which present imminent danger of death or serious physical or mental harm to residents of a residential facility for persons with intellectual disability;

(3) “Transfer trauma” means the medical and psychological reactions to physical transfer that increase the risk of death, or grave illness, or both, in persons with intellectual disability;

(4) “Substantial violation” means a violation of regulations adopted pursuant to section 17a-227 which presents a reasonable likelihood of serious physical or mental harm to residents of a residential facility for persons with intellectual disability; and

(5) “Habitual violation” means a violation of regulations adopted pursuant to section 17a-227 which, due to its repetition, presents a reasonable likelihood of serious physical or mental harm to residents of a residential facility for persons with intellectual disability.

(June Sp. Sess. P.A. 83-39, S. 7; P.A. 01-18; 01-195, S. 129, 181; P.A. 11-16, S. 16.)

History: Sec. 19a-467a transferred to Sec. 17a-231 in 1991; P.A. 01-18 redesignated Subdivs. (a) to (e) as Subdivs. (1) to (5), amended definition of “residential facility for mentally retarded persons” to include associated staffing and other program resources and made technical changes; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 11-16 substituted “persons with intellectual disability” for “mentally retarded persons” and “persons with mental retardation”, effective May 24, 2011.



Section 17a-232 - (Formerly Sec. 19a-467b). Application for receivership. Hearing. Emergency order.

(a) An application to appoint a receiver for a residential facility for persons with intellectual disability may be filed in the Superior Court by the Commissioner of Developmental Services or the director of the Office of Protection and Advocacy for Persons with Disabilities. A resident of the facility or the resident's legally liable relative, conservator, or guardian may file a written complaint with the Commissioner of Developmental Services specifying conditions at the facility which warrant an application to appoint a receiver. If the Commissioner of Developmental Services fails to resolve the complaint within forty-five days of its receipt or, in the case of a facility which intends to close, within seven days of its receipt, the person who filed the complaint may file an application in the Superior Court for the appointment of a receiver for the facility. The court shall immediately notify the Attorney General of the application. The court shall hold a hearing not later than ten days after the date the application is filed. Notice of the hearing shall be given to the owner of the facility or the owner's agent for service of process not less than five days prior to the hearing. The notice shall be posted by the court in a conspicuous place inside the facility for not less than three days prior to the hearing.

(b) Notwithstanding the provisions of subsection (a) of this section the court may appoint a receiver upon an ex parte motion when affidavits, testimony or any other evidence presented indicates that there is a reasonable likelihood an emergency exists in the facility which must be remedied immediately to insure the health, safety and welfare of the residents of the facility. Notice of the application and order shall be served on the owner or his agent for service of process and shall be posted in a conspicuous place inside the facility not later than twenty-four hours after issuance of the order. A hearing on the application shall be held not later than five days after the issuance of the order unless the owner consents to a later date.

(June Sp. Sess. P.A. 83-39, S. 8; P.A. 89-144, S. 8; P.A. 07-73, S. 2(b); P.A. 11-16, S. 17.)

History: P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; Sec. 19a-467b transferred to Sec. 17a-232 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by substituting “persons with intellectual disability” for “mentally retarded persons”, effective May 24, 2011.



Section 17a-233 - (Formerly Sec. 19a-467c). Imposition of receivership: Grounds; defenses.

(a) The court may grant an application for the appointment of a receiver for a residential facility for persons with intellectual disability upon a finding of any of the following: (1) The facility is operating without a license issued pursuant to section 17a-227; (2) the facility intends to close and adequate arrangements for relocation of its residents have not been made not less than thirty days prior to the date of the intended closing; (3) there exists in the facility a condition in substantial violation of regulations established pursuant to section 17a-227; (4) there exists in the facility a practice of habitual violation of regulations established pursuant to section 17a-227.

(b) It shall be a sufficient defense to a receivership application if any owner of a residential facility for persons with intellectual disability establishes that: (1) He did not have knowledge or could not reasonably have known that any conditions in violation of section 17a-227 existed, or (2) he did not have a reasonable time in which to correct such violations, or (3) the violations listed in the application do not, in fact, exist, or (4) in the event the grounds upon which the petition is based are those set forth in subdivision (2) of subsection (a) of this section, the facility does not intend to close.

(June Sp. Sess. P.A. 83-39, S. 9; P.A. 11-16, S. 18.)

History: Sec. 19a-467c transferred to Sec. 17a-233 in 1991; P.A. 11-16 substituted “persons with intellectual disability” for “mentally retarded persons” and made technical changes, effective May 24, 2011.



Section 17a-234 - (Formerly Sec. 19a-467d). Duties of receiver.

A receiver appointed pursuant to the provisions of sections 17a-231 to 17a-237, inclusive, in operating such facility, shall have the same powers as a receiver of a corporation under section 52-507 and shall exercise such powers to remedy the conditions which constituted grounds for the imposition of receivership, assure adequate care for the residents and preserve the assets and property of the owner. If a facility is placed in receivership it shall be the duty of the receiver to notify residents and family, except where medically contraindicated. The receiver may correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of the residents while they remain in the facility, provided the total cost of correction does not exceed three thousand dollars. The court may order expenditures for this purpose in excess of three thousand dollars upon the application of the receiver. If any resident is transferred or discharged the receiver shall provide for: (1) Transportation of the resident and the resident's belongings and records to the place where the resident is being transferred or discharged; (2) aid in locating an alternative placement and discharge planning; (3) preparation for transfer to mitigate transfer trauma, including, but not limited to, participation by the resident or the resident's guardian in the selection of the resident's alternative placement, explanation of alternative placements and orientation concerning the placement chosen; and (4) custodial care of all property or assets of residents which are in the possession of the owner of the facility. The receiver shall preserve all property, assets and records of residents which the receiver has custody of and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred resident. In no event may the receiver transfer all residents and close a facility without a court order and without preparing a discharge plan for each resident.

(June Sp. Sess. P.A. 83-39, S. 10.)

History: Sec. 19a-467d transferred to Sec. 17a-234 in 1991.



Section 17a-235 - (Formerly Sec. 19a-467e). Authority of receiver concerning leases, mortgages and secured transactions.

(a) A receiver may not be required to honor any lease, mortgage, secured transaction or other contract entered into by the owner of the facility if, upon application to the Superior Court, the court determines that: (1) The person seeking payment under the agreement was an owner or controlling stockholder of the facility or was an affiliate of such owner or controlling stockholder at the time the agreement was made; or (2) the rental, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the contract was entered into.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection (a) of this section and, if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing not later than fifteen days after application is made. Any known owners of the property involved shall receive notice of the application from the receiver at least ten days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, except that such payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under such lease, security interest or mortgage involved.

(c) The provisions of this section shall not apply to a lease, mortgage, secured transaction or other contract entered into with any financial institution regulated by a state or federal agency.

(June Sp. Sess. P.A. 83-39, S. 11.)

History: Sec. 19a-467e transferred to Sec. 17a-235 in 1991.



Section 17a-236 - (Formerly Sec. 19a-467f). Appointment of receiver. Accounting by receiver.

(a) The court may name any responsible individual to act as a receiver, including an employee of the Department of Developmental Services. The court may remove such receiver in accordance with section 52-513. A receiver, other than an employee of the Department of Developmental Services, appointed pursuant to this section shall be entitled to a reasonable receiver's fee as determined by the court. The receiver shall be liable only in his official capacity for injury to person and property by reason of the conditions of the residential facility. He shall not be personally liable, except for acts or omissions constituting gross, wilful or wanton negligence.

(b) The court, in its discretion, may require a bond of such receiver in accordance with section 52-506.

(c) Each receiver shall, during the first week of January, April, July and October in each year, sign, swear to and file with the clerk of the court by which he was appointed a full and detailed account of his doings as such receiver for the three months next preceding, together with a statement of all court orders passed during such three months and the present condition and prospects of the facility in his charge, and cause a motion for a hearing and approval of the same to be placed on the short calendar.

(June Sp. Sess. P.A. 83-39, S. 12; P.A. 07-73, S. 2(a).)

History: Sec. 19a-467f transferred to Sec. 17a-236 in 1991; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-237 - (Formerly Sec. 19a-467g). Termination of receivership.

The Superior Court, upon a motion by the receiver or the owner of such facility, may terminate the receivership if it finds that the facility has been rehabilitated so that the violations complained of no longer exist or, if the receivership was instituted pursuant to subdivision (2) of subsection (a) of section 17a-233, the orderly transfer of the patients has been completed and the facility is ready to be closed. Upon such finding, the court may terminate the receivership and return the facility to its owner. In its termination order the court may include such terms as it deems necessary to prevent the conditions complained of from recurring.

(June Sp. Sess. P.A. 83-39, S. 13.)

History: Sec. 19a-467g transferred to Sec. 17a-237 in 1991.



Section 17a-238 - (Formerly Sec. 19a-469). Rights of persons under supervision of Commissioner of Developmental Services.

(a) No person placed or treated under the direction of the Commissioner of Developmental Services in any public or private facility shall be deprived of any personal, property or civil rights, except in accordance with due process of law.

(b) Each person placed or treated under the direction of the Commissioner of Developmental Services in any public or private facility shall be protected from harm and receive humane and dignified treatment which is adequate for such person's needs and for the development of such person's full potential at all times, with full respect for such person's personal dignity and right to privacy consistent with such person's treatment plan as determined by the commissioner. No treatment plan or course of treatment for any person placed or treated under the direction of the commissioner shall include the use of an aversive device which has not been tested for safety and efficacy and approved by the federal Food and Drug Administration except for any treatment plan or course of treatment including the use of such devices which was initiated prior to October 1, 1993. No treatment plan or course of treatment prescribed for any person placed or treated under the direction of the commissioner shall include the use of aversive procedures except in accordance with procedures established by the Commissioner of Developmental Services. For purposes of this subsection, “aversive procedure” means the contingent use of an event which may be unpleasant, noxious or otherwise cause discomfort to alter the occurrence of a specific behavior or to protect an individual from injuring himself or herself or others and may include the use of physical isolation and mechanical and physical restraint. Nothing in this subsection shall prohibit persons who are not placed or treated under the direction of the Commissioner of Developmental Services from independently pursuing and obtaining any treatment plan or course of treatment as may otherwise be authorized by law. The commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this subsection.

(c) The Commissioner of Developmental Services shall adopt regulations, in accordance with the provisions of chapter 54, with respect to each facility or institution under the jurisdiction of the commissioner, with regard to the following: (1) Prohibiting the use of corporal punishment; (2) when and by whom therapies may be used; (3) which therapies may be used; and (4) when a person may be placed in restraint or seclusion or when force may be used upon a person.

(d) A copy of any order prescribing the use of therapy, restraint or seclusion in accordance with the regulations adopted under subsection (c) of this section shall be made a part of the person's permanent clinical record together with the reasons for each such order and made available in compliance with existing statutes relating to the right to know.

(e) The Commissioner of Developmental Services shall ensure that each person placed or treated under the commissioner's direction in any public or private facility is afforded the following rights and privileges: (1) The right to prompt, sufficient and appropriate medical and dental treatment; (2) the right to communicate freely and privately with any person, including, but not limited to, an attorney or other legal representative of the person's choosing; (3) the right to reasonable access to a telephone, both to make and receive calls in private, unless such access is used in violation of any federal or state statute; (4) the right to send and receive unopened mail and to make reasonable requests for assistance in the preparation of correspondence; (5) the safety of each person's personal effects shall be assured including the provision of reasonably accessible individual storage space; (6) the right to be free from unnecessary or excessive physical restraint; (7) the right to voice grievances without interference; (8) the right to a nourishing and well-balanced diet; (9) the right to be employed outside a facility and to receive assistance in his or her efforts to secure suitable employment. The department shall encourage the employment of such persons and shall promote the training of such persons for gainful employment, and all benefits of such employment shall accrue solely to the person employed; (10) the right to have the complete record maintained by the Department of Developmental Services concerning such person released for review, inspection and copying to such person's attorney or other legal representative notwithstanding any provisions of subsection (g) of section 4-193 or section 4-194; and (11) the right to receive or purchase his or her own clothing and personal effects, including toilet articles, and the right to wear such clothing and use such personal effects except where determined to be dangerous to the health or safety of the individual or others.

(f) The Commissioner of Developmental Services shall require the attending physician of any person placed or treated under the direction of the commissioner to obtain informed written consent from the following persons prior to authorizing any surgical procedure or any medical treatment, excluding routine medical treatment which is necessary to maintain the general health of a resident or to prevent the spread of any communicable disease: (1) The resident if such resident is eighteen years of age or over or is legally emancipated and competent to give such consent; (2) the parent of a resident under eighteen years of age who is not legally emancipated; or (3) the legal guardian or conservator of a resident of any age who is adjudicated unable to make informed decisions about matters relating to such resident's medical care. The person whose consent is required shall be informed of the nature and consequences of the particular treatment or surgical procedure, the reasonable risks, benefits and purpose of such treatment or surgical procedure and any alternative treatment or surgical procedures which are available. The consent of any resident or of any parent, guardian or conservator of any resident may be withdrawn at any time prior to the commencement of the treatment or surgical procedure. The regional or training school director having custody and control of a resident of any facility may authorize necessary surgery for such resident where, in the opinion of the resident's attending physician, the surgery is of an emergency nature and there is insufficient time to obtain the required written consent provided for in this section. The attending physician shall prepare a report describing the nature of the emergency which necessitated such surgery and shall file a copy of such report in the patient's record.

(g) The commissioner's oversight and monitoring of the medical care of persons placed or treated under the direction of the commissioner does not include the authority to make treatment decisions, except in limited circumstances in accordance with statutory procedures. In the exercise of such oversight and monitoring responsibilities, the commissioner shall not impede or seek to impede a properly executed medical order to withhold cardiopulmonary resuscitation. For purposes of this subsection, “properly executed medical order to withhold cardiopulmonary resuscitation” means (1) a written order by the attending physician; (2) in consultation and with the consent of the patient or a person authorized by law; (3) when the attending physician is of the opinion that the patient is in a terminal condition, as defined in section 19a-570, which condition will result in death within days or weeks; and (4) when such physician has requested and obtained a second opinion from a Connecticut licensed physician in the appropriate specialty that confirms the patient's terminal condition; and includes the entry of such an order when the attending physician is of the opinion that the patient is in the final stage of a terminal condition but cannot state that the patient may be expected to expire during the next several days or weeks, or, in consultation with a physician qualified to make a neurological diagnosis, deems the patient to be permanently unconscious, provided the commissioner has reviewed the decision with the department's director of community medical services, the family and guardian of the patient and others whom the commissioner deems appropriate, and determines that the order is a medically acceptable decision.

(h) Any person applying for services from the Commissioner of Developmental Services or any person placed by a probate court under the direction of the Commissioner of Developmental Services, and such person's parents or guardian, shall be informed orally and in writing at the time of application or placement of the rights guaranteed by this section and the provisions of subdivision (5) of section 46a-11. A summary of such rights shall be posted conspicuously in the public areas of every public or private facility providing services to persons under the care of the Commissioner of Developmental Services.

(P.A. 76-152, S. 1–3; P.A. 80-311, S. 1, 5; P.A. 81-150; P.A. 82-86; P.A. 86-41, S. 10, 11; P.A. 88-317, S. 81, 107; P.A. 93-253; 93-303; P.A. 01-140, S. 2; 01-195, S. 130, 181; P.A. 06-195, S. 60; P.A. 07-73, S. 2(a),(b); 07-252, S. 3.)

History: P.A. 80-311 required as part of permanent record the reasons for each therapy order under Subsec. (d) and added Subsecs. (e) and (f) re patients' rights; P.A. 81-150 amended Subsec. (e) to add to the rights of persons under the supervision of the commissioner of mental retardation the right of such persons to receive or purchase their own clothing and personal effects, including toilet articles, and to wear or use them unless deemed dangerous to the health or safety or that of others; P.A. 82-86 inserted new Subsec. (d) requiring physician to obtain written consent before authorizing surgical procedure or medical treatment as specified, relettering as necessary; Sec. 19-575a transferred to Sec. 19a-469 in 1983; P.A. 86-41 substituted “director” for “superintendent” in Subsec. (f); P.A. 88-317 amended reference to Secs. 4-166 to 4-176 in Subsec. (c) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; Sec. 19a-469 transferred to Sec. 17a-238 in 1991; P.A. 93-253 amended Subsec. (b) re use of aversive devices and procedures, defined “aversive device” and required adoption of regulations; P.A. 93-303 inserted new Subsec. (g) to describe the commissioner's oversight and monitoring of medical care of persons under his direction with respect to medical orders to withhold cardiopulmonary resuscitation, relettering former Subsec. (g) as (h); P.A. 01-140 made technical changes in Subsecs. (b) to (h) and amended Subsec. (f) by adding provision re emergency surgery authorization by regional or training school director having custody and control of resident; P.A. 01-195 duplicated technical changes made in P.A. 01-140, effective July 11, 2001; P.A. 06-195 amended Subsec. (g)(3) by referencing “section 19a-570” instead of “subdivision (3) of section 19a-570”; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 07-252 made a technical change in Subsec. (g).

Annotation to former section 19a-469:

Cited. 221 C. 346.



Section 17a-238a - Information available to individuals eligible for funding or services from Department of Developmental Services. Report.

(a) For purposes of this section:

(1) “Department” means the Department of Developmental Services.

(2) “Level of need assessment” means the department's method of determining, through the use of a standardized screening tool, an individual's need for funding or services from the department.

(3) “Priority status” means the department's assessment of the urgency of an individual's need for funding or services from the department.

(4) “Planning and resource allocation team” means the department's staff members who are responsible for (A) establishing an individual's priority status, (B) approving or denying an individual's request for funding or services, and (C) allocating resources to individuals receiving funding or services from the department.

(b) An individual determined by the department to be eligible for funding or services from the department, or such individual's legal guardian or representative, may request and, if requested, shall obtain from the department a copy of (1) such individual's priority status for residential services, if the individual has an unmet need for residential services, (2) such individual's request for funding or services submitted to the regional planning and resource allocation team, and (3) any decision on the individual's request for funding or services made by the regional planning and resource allocation team. Additionally, any such individual who receives annual funding or services from the department, or such individual's legal guardian or representative, may request and, if requested, shall obtain from the department a copy of such individual's (A) individual plan, and (B) level of need assessment.

(c) The Commissioner of Developmental Services shall report, in accordance with the provisions of section 11-4a, annually to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies concerning the number of individuals determined by the department to be eligible for funding or services from the department and who (1) have unmet residential care needs, (2) have unmet employment opportunity and day service needs, or (3) are eligible for the department's behavioral services program and are waiting for a funding allocation.

(P.A. 16-60, S. 1.)

History: P.A. 16-60 effective May 26, 2016.



Section 17a-239 to 17a-241 - (Formerly Secs. 19a-470 to 19a-472). Definitions. Establishment of Unified School District #3 in the Department of Developmental Services. Appointment and duties of school superintendent.

Sections 17a-239 to 17a-241, inclusive, are repealed, effective October 1, 2014.

(P.A. 77-587, S. 1–3, 9; P.A. 79-35, S. 2, 3; P.A. 81-282; P.A. 82-302, S. 1, 2; P.A. 83-169, S. 4, 5; P.A. 86-79, S. 1, 2; June Sp. Sess. P.A. 91-11, S. 2–4, 25; P.A. 01-195, S. 131, 181; P.A. 04-54, S. 4, 5; P.A. 05-256, S. 4; P.A. 07-73, S. 2(a), (b); P.A. 14-231, S. 72.)



Section 17a-242 - (Formerly Sec. 19a-473). Annual evaluation reports.

Section 17a-242 is repealed, effective October 1, 2007.

(P.A. 77-587, S. 4, 9; 77-614, S. 302, 610; P.A. 01-195, S. 132, 181; P.A. 04-54, S. 6; P.A. 07-73, S. 2(b); 07-238, S. 10.)



Section 17a-243 - (Formerly Sec. 19a-474). Placement of child. Costs.

Section 17a-243 is repealed.

(P.A. 77-587, S. 5, 9; P.A. 83-169, S. 6; 83-394, S. 1, 2; June Sp. Sess. P.A. 91-11, S. 24.)



Section 17a-244 - (Formerly Sec. 19a-475). Regulations.

Section 17a-244 is repealed, effective October 1, 2014.

(P.A. 77-587, S. 6, 9; 77-614, S. 302, 610; P.A. 86-333, S. 15, 32; June Sp. Sess. P.A. 91-11, S. 5, 25; P.A. 07-73, S. 2(b); P.A. 14-231, S. 72.)



Section 17a-245 - (Formerly Sec. 19a-483c). Work incentive grant for certain fully employed residents of private community-based residential facilities. Regulations.

Section 17a-245 is repealed.

(P.A. 88-219, S. 1, 3; June Sp. Sess. P.A. 91-11, S. 24.)



Section 17a-246 - Rates of payment to organizations providing employment opportunities and day services. Regulations.

(a) The amount of payments to be paid by the state to any organization which provides employment opportunities and day services for persons referred by any state agency shall be determined annually by the Commissioners of Developmental Services, Social Services, Mental Health and Addiction Services and any other state agency which purchases employment opportunities and day services using a uniform payment system. Nothing contained herein shall authorize a payment by the state in excess of the charges for comparable services to the general public.

(b) The Commissioner of Developmental Services, in consultation with the Commissioners of Mental Health and Addiction Services, Social Services and any other agency which pays for employment opportunities and day services, shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section.

(P.A. 89-325, S. 20, 26; P.A. 93-262, S. 1, 87; P.A. 95-257, S. 11, 58; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 19.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by deleting definition of “employment opportunities and day services”, deleted former Subsec. (b) re department's authority to pro rate reductions in funding to certain agencies for fiscal year ending June 30, 1990, and redesignated existing Subsec. (c) as Subsec. (b), effective May 24, 2011.



Section 17a-247 - (Formerly Sec. 19a-484). Conduct of employee of Department of Developmental Services appointed as guardian or limited guardian of a person with intellectual disability.

(a) Any employee of the Department of Developmental Services appointed as a guardian or limited guardian pursuant to subsection (f) of section 45a-676 shall exercise judgment, independent of the department, for the benefit and best interests of the ward.

(b) The Department of Developmental Services shall not take or threaten to take any action against any employee of the department in retaliation for such employee's conduct as a guardian or limited guardian of a person with intellectual disability.

(P.A. 83-420, S. 5; P.A. 01-195, S. 133, 181; P.A. 07-73, S. 2(a); P.A. 11-16, S. 20.)

History: Sec. 19a-484 transferred to Sec. 17a-247 in 1991; P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (b) by substituting “person with intellectual disability” for “mentally retarded person”, effective May 24, 2011.



Section 17a-247a - Definitions.

As used in this section and sections 17a-247b to 17a-247f, inclusive:

(1) “Abuse” means (A) the wilful infliction by an employee of physical pain or injury, financial exploitation, psychological abuse or verbal abuse; (B) the wilful deprivation of services necessary to the physical and mental health and safety of an individual who receives services or funding from the department; or (C) sexual abuse.

(2) “Authorized agency” means any agency authorized in accordance with the general statutes to conduct abuse and neglect investigations and responsible for issuing or carrying out protective services for persons with intellectual disability or individuals receiving services or funding from the Department of Social Services' Division of Autism Spectrum Disorder Services.

(3) “Commissioner” means the Commissioner of Developmental Services.

(4) “Department” means the Department of Developmental Services.

(5) “Employee” means any person employed (A) by the department, or (B) by an agency, organization or person that is licensed or funded by the department.

(6) “Employer” means (A) the department, or (B) an agency, organization or person that is licensed or funded by the department.

(7) “Financial exploitation” means the theft, misappropriation or unauthorized or improper use of property, money or other resource that is intended to be used by or for an individual who receives services or funding from the department.

(8) “Neglect” means the failure by an employee, through action or inaction, to provide an individual who receives services or funding from the department with the services necessary to maintain such individual's physical and mental health and safety.

(9) “Protective services” has the same meaning as provided in section 46a-11a.

(10) “Psychological abuse” means an act intended to (A) humiliate, intimidate, degrade or demean an individual who receives services or funding from the department, (B) inflict emotional harm or invoke fear in such individual, or (C) otherwise negatively impact the mental health of such individual.

(11) “Registry” means a centralized data base containing information regarding substantiated abuse or neglect.

(12) “Sexual abuse” means (A) any sexual contact between an individual who receives services or funding from the department, regardless of such individual's ability to consent, and an employee, or (B) the encouragement by an employee of an individual who receives services or funding from the department to engage in sexual activity.

(13) “Substantiated abuse or neglect” means a determination by an authorized agency, following an investigation conducted or monitored by such agency, that (A) abuse or neglect of an individual who receives services or funding from the department or from the Department of Social Services' Division of Autism Spectrum Disorder Services has occurred, or (B) there has been a criminal conviction of a felony or misdemeanor involving abuse or neglect.

(14) “Verbal abuse” means the use of offensive or intimidating language that is intended to provoke or cause the distress of an individual who receives services or funding from the department.

(June 18 Sp. Sess. P.A. 97-2, S. 156, 165; P.A. 98-133, S. 1; P.A. 00-37, S. 1, 5; P.A. 07-73, S. 2(a), (b); June Sp. Sess. P.A. 10-1, S. 65; P.A. 11-16, S. 21; P.A. 14-165, S. 1; May Sp. Sess. P.A. 16-3, S. 50.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 amended Subdiv. (5) by replacing person “with mental retardation” with person who is eligible for and receives services, amended Subdiv. (5) and Subdiv. (6) by deleting reference to those who provide or hire others to provide services to the department and amended Subdiv. (11) by replacing “final decision” with determination by an authorized agency following an investigation; P.A. 00-37 made technical changes in Subdivs. (8) and (9), effective May 1, 2000; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; June Sp. Sess. P.A. 10-1 deleted reference to Sec. 2c-2b(a)(31); P.A. 11-16 amended Subdiv. (2) by substituting “persons with intellectual disability” for “persons with mental retardation”, effective May 24, 2011; P.A. 14-165 added reference to Sec. 17a-247f in introductory language, amended Subdiv. (1) by redefining “abuse”, amended Subdiv. (2) by adding reference to individuals receiving services or funding from department's Division of Autism Spectrum Disorder Services, deleted former Subdiv. (5) re definition of “department client”, redesignated existing Subdivs. (6) and (7) as Subdivs. (5) and (6), added new Subdiv. (7) defining “financial exploitation”, amended Subdiv. (8) by replacing “a department client” with “an individual who receives services or funding from the department”, added new Subdiv. (10) defining “psychological abuse”, redesignated existing Subdiv. (10) as Subdiv. (11), added new Subdiv. (12) defining “sexual abuse”, redesignated existing Subdiv. (11) as Subdiv. (13) and amended same by replacing “a department client” with “an individual who receives services or funding from the department”, added Subdiv. (14) defining “verbal abuse”, replaced “individual” with “person” throughout and made technical and conforming changes; May Sp. Sess. P.A. 16-3 amended Subdiv. (2) to replace “department's” with “Department of Social Services'” and amended Subdiv. (13) to add reference to Department of Social Services' Division of Autism Spectrum Disorder Services, effective July 1, 2016.



Section 17a-247b - Establishment and maintenance of registry.

(a) The Department of Developmental Services shall establish and maintain a registry of former employees who have been terminated or separated from employment as a result of substantiated abuse or neglect. The department shall, for the purposes of maintaining the registry, be capable of responding to inquiries in accordance with subsection (c) of this section as to whether a former employee has been terminated or separated from employment as a result of substantiated abuse or neglect. Such capability may include response by telephone voice mail or other automated response for initial inquiries.

(b) The registry shall include, but not be limited to, the following: (1) The names, addresses and Social Security numbers of those former employees terminated or separated from employment as a result of substantiated abuse or neglect; (2) the date of termination or separation; (3) the type of abuse or neglect; and (4) the name of any employer or authorized agency requesting information from the registry, the reason for the request and the date of the request.

(c) The department shall make information in the registry available only to: (1) Authorized agencies, for the purpose of protective service determinations; (2) employers who employ employees to provide services to an individual who receives services or funding from the department; (3) the Departments of Children and Families and Mental Health and Addiction Services, for the purpose of determining whether an applicant for employment appears on the registry; or (4) charitable organizations that recruit volunteers to support programs for persons with intellectual disability or autism spectrum disorder, upon application to and approval by the commissioner, for purposes of conducting background checks on such volunteers.

(d) The department shall limit responses to requests for identifying information from the registry established under this section to (1) identification of the former employee terminated or separated from employment for substantiated abuse or neglect, and (2) the type of abuse or neglect so substantiated.

(e) Not later than five business days following receipt of written notification by an authorized agency of the substantiation of abuse or neglect by a former employee who has been terminated or separated from employment for such abuse or neglect, an employer shall submit to the department the name of such former employee and such other information as the department may request. Upon receipt of notification of such termination or separation, the department shall conduct a hearing in accordance with sections 4-177 to 4-181a, inclusive, governing contested cases. The department shall not place a former employee's name on the registry until the department has completed the hearing and the hearing has resulted in a decision to place the former employee's name on the registry.

(f) The department shall remove a former employee's name from the registry if an arbitration or a legal proceeding results in a finding that the former employee was unfairly terminated from employment.

(g) No employer shall be liable in any civil action for damages brought by an employee, former employee or an applicant for employment whose name appears on the registry established by this section arising out of the conduct of the employer in (1) making any report in good faith pursuant to subsection (e) of this section, (2) testifying under oath in any administrative or judicial proceeding arising from such report, (3) refusing to hire or to retain any person whose name appears on the registry established under this section, or (4) taking any other action to conform to the requirements of this section. The immunity provided in this subsection shall not apply to gross negligence or to wilful or wanton misconduct.

(June 18 Sp. Sess. P.A. 97-2, S. 157, 165; P.A. 98-133, S. 2; P.A. 00-37, S. 2, 5; P.A. 07-73, S. 2(a); 07-238, S. 4; P.A. 11-26, S. 1; P.A. 14-165, S. 3.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 amended Subsec. (c) by changing employers “seeking to employ a person” to employers “who employ individuals”, amended Subsec. (e) requiring employers to submit names five business days following “receipt of written notification by an authorized agency of the substantiation of abuse or neglect by an employee who has been terminated or separated from employment for such abuse or neglect” rather than following “an employee's termination or separation from employment for abuse or neglect”, deleted requirement that the department make a determination of substantiated abuse or neglect before placing a name on the registry and replaced it with a requirement of a hearing in accordance with sections 4-177 to 4-181a and a decision before placing a name on the registry, added new Subsec. (f) re removal of name from registry and relettered remaining section accordingly; P.A. 00-37 amended Subsec. (a) by adding provision re responding to inquiries in accordance with Subsec. (c), by providing that response capability may include response by telephone voice mail or other automated response, and by deleting mandatory automated response requirement, and amended Subsec. (c) by deleting provision re limited information available through an automated response to an initial inquiry, effective May 1, 2000; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-238 added Subsec. (c)(3) to make registry information available to Departments of Children and Families and Mental Health and Addiction Services for the purpose of determining whether applicant for employment appears on the registry; P.A. 11-26 added Subsec. (c)(4) making registry information available to charitable organizations which recruit volunteers to support programs for persons with intellectual disability, for purposes of conducting background checks on such volunteers, effective June 3, 2011; P.A. 14-165 amended Subsec. (c) by replacing “a department client” with “an individual who receives services or funding from the department” in Subdiv. (2) and by adding reference to autism spectrum disorder in Subdiv. (4), replaced references to individual and employee with references to former employee throughout and made technical changes.



Section 17a-247c - Prohibition on hiring persons on registry. Notice to employers.

(a) No employer shall hire a person whose name appears on the registry and no employer shall retain an employee after receiving notice that his or her name so appears.

(b) The department shall, on at least a semiannual basis, issue a notice to employers containing the name of each former employee placed on the registry and the identifying information pertaining to such former employee as provided in subsection (d) of section 17a-247b.

(June 18 Sp. Sess. P.A. 97-2, S. 158, 165; P.A. 98-133, S. 3; P.A. 00-37, S. 3, 5; P.A. 14-165, S. 4.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 amended former Subsec. (a) by prohibiting hiring after notice of a name on the registry rather than requiring inquiry before hiring and deleted former Subsec. (b) re unauthorized inquiries about the registry; P.A. 00-37 designated existing provisions as Subsec. (a) and added Subsec. (b) re notice to employers, effective May 1, 2000; P.A. 14-165 amended Subsec. (a) by replacing “an individual” with “a person” and replacing “individual” with “employee”, amended Subsec. (b) by replacing “individual” with “former employee” and made a technical change.



Section 17a-247d - Registry confidentiality.

Except as required for written orders and final decisions pursuant to section 4-180a, the registry shall be confidential and neither the registry nor any supporting documentation shall be subject to disclosure under the provisions of section 1-210.

(June 18 Sp. Sess. P.A. 97-2, S. 159, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17a-247e - Regulations.

The Department of Developmental Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 17a-247b to 17a-247e, inclusive.

(June 18 Sp. Sess. P.A. 97-2, S. 160, 165; P.A. 98-133, S. 4; P.A. 00-37, S. 4, 5; P.A. 07-73, S. 2(a).)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 made adoption of regulations mandatory rather than permissive; P.A. 00-37 made technical changes, effective May 1, 2000; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-247f - Reports of abuse or neglect of individual receiving services from Department of Social Services' Division of Autism Spectrum Disorder Services. Investigations.

(a) For purposes of this section “individual who receives services from the Department of Social Services' Division of Autism Spectrum Disorder Services” means an individual eighteen years of age to sixty years of age, inclusive, who receives funding or services from the Department of Social Services' Division of Autism Spectrum Disorder Services.

(b) (1) The Commissioner of Developmental Services may investigate any reports alleging abuse or neglect of an individual who receives services from the Department of Social Services' Division of Autism Spectrum Disorder Services. Such investigation shall include a visit to the residence of the individual reported to have been abused or neglected and consultation with persons having knowledge of the facts surrounding such allegation. All state, local and private agencies shall have a duty to cooperate with any such investigation, including the release of complete records of such individual for review, inspection and copying, except where such individual refuses to permit his or her record to be released. All such records shall be kept confidential by the Department of Developmental Services.

(2) Upon completion of the investigation of each case, the Commissioner of Developmental Services shall prepare written findings that shall include a determination as to whether abuse or neglect has occurred and recommendations as to whether protective services are needed. The Commissioner of Developmental Services, except in cases where the parent or guardian of the individual reported to be abused or neglected is the alleged perpetrator of abuse or neglect or is residing with the alleged perpetrator, shall notify the parents or guardian, if any, of such individual if a report of abuse or neglect is made that the department determines warrants investigation. The Commissioner of Developmental Services shall provide the parents or guardians who the Commissioner of Developmental Services determines are entitled to such information with further information upon request. The person making the allegation of abuse or neglect and the Director of the Office of Protection and Advocacy for Persons with Disabilities shall be notified of the findings resulting from the investigation, upon such person's request.

(3) Neither the original allegation of abuse or neglect nor the investigation report of the investigator that includes findings and recommendations shall be deemed a public record for purposes of section 1-210. The name of the person making the original allegation shall not be disclosed to any person unless the person making the original allegation consents to such disclosure or unless a judicial proceeding results therefrom.

(P.A. 14-165, S. 2; May Sp. Sess. P.A. 16-3, S. 51.)

History: May Sp. Sess. P.A. 16-3 amended Subsec. (a) by replacing “department's” with “Department of Social Services'” and replacing “Department of Developmental Services'” with “Department of Social Services'”, and amended Subsec. (b) by replacing “commissioner” with “Commissioner of Developmental Services” in provision re authority to investigate reports alleging abuse or neglect, replacing “department's” with “Department of Social Services'” in provision re receipt of services from Division of Autism Spectrum Disorder Services and replacing “department” with “Department of Developmental Services” in provision re records to be kept confidential in Subdiv. (1) and by replacing “commissioner” with “Commissioner of Developmental Services” in Subdiv. (2), effective July 1, 2016.



Section 17a-248 - Birth-to-three program. Definitions.

As used in this section and sections 17a-248b to 17a-248g, inclusive, 38a-490a and 38a-516a, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Early Childhood.

(2) “Council” means the State Interagency Birth-to-Three Coordinating Council established pursuant to section 17a-248b.

(3) “Early intervention services” means early intervention services, as defined in 34 CFR Part 303.13, as from time to time amended.

(4) “Eligible children” means children from birth to thirty-six months of age, who are not eligible for special education and related services pursuant to sections 10-76a to 10-76h, inclusive, and who need early intervention services because such children are:

(A) Experiencing a significant developmental delay as measured by standardized diagnostic instruments and procedures, including informed clinical opinion, in one or more of the following areas: (i) Cognitive development; (ii) physical development, including vision or hearing; (iii) communication development; (iv) social or emotional development; or (v) adaptive skills; or

(B) Diagnosed as having a physical or mental condition that has a high probability of resulting in developmental delay.

(5) “Evaluation” means a multidisciplinary professional, objective assessment conducted by appropriately qualified personnel in order to determine a child’s eligibility for early intervention services.

(6) “Individualized family service plan” means a written plan for providing early intervention services to an eligible child and the child’s family.

(7) “Lead agency” means the Office of Early Childhood, the public agency responsible for the administration of the birth-to-three system in collaboration with the participating agencies.

(8) “Parent” means (A) a biological, adoptive or foster parent of a child; (B) a guardian, except for the Commissioner of Children and Families; (C) an individual acting in the place of a biological or adoptive parent, including, but not limited to, a grandparent, stepparent, or other relative with whom the child lives; (D) an individual who is legally responsible for the child’s welfare; or (E) an individual appointed to be a surrogate parent.

(9) “Participating agencies” includes, but is not limited to, the Departments of Education, Social Services, Public Health, Children and Families and Developmental Services, the Office of Early Childhood, the Insurance Department, the Department of Rehabilitation Services and the Office of Protection and Advocacy for Persons with Disabilities.

(10) “Qualified personnel” means persons who meet the standards specified in 34 CFR Part 303.31, as from time to time amended, and who are licensed physicians or psychologists or persons holding a state-approved or recognized license, certificate or registration in one or more of the following fields: (A) Special education, including teaching of the blind and the deaf; (B) speech and language pathology and audiology; (C) occupational therapy; (D) physical therapy; (E) social work; (F) nursing; (G) dietary or nutritional counseling; and (H) other fields designated by the commissioner that meet requirements that apply to the area in which the person is providing early intervention services, provided there is no conflict with existing professional licensing, certification and registration requirements.

(11) “Service coordinator” means a person carrying out service coordination services, as defined in 34 CFR Part 303.34, as from time to time amended.

(12) “Primary care provider” means physicians and advanced practice registered nurses, licensed by the Department of Public Health, who are responsible for performing or directly supervising the primary care services for children enrolled in the birth-to-three program.

(P.A. 96-185, S. 1, 16; P.A. 00-27, S. 1, 24; P.A. 04-54, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 10-93, S. 1; P.A. 11-44, S. 28; June 12 Sp. Sess. P.A. 12-1, S. 65; P.A. 13-20, S. 4; June Sp. Sess. P.A. 15-5, S. 259.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 04-54 added Subdiv. (13) defining “primary care provider”, effective May 4, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 10-93 redefined “parent” in Subdiv. (8), deleted definition of “region” in former Subdiv. (11) and redesignated existing Subdivs. (12) and (13) as Subdivs. (11) and (12); P.A. 11-44 replaced “Board of Education and Services for the Blind” and “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (9) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-20 amended Subdiv. (3) to redefine “early intervention services” by substituting 34 CFR Part 303.13 for 34 CFR Part 303.12, amended Subdiv. (10) to redefine “qualified personnel” by substituting 34 CFR Part 303.31 for 34 CFR Part 303.12(e), and amended Subdiv. (11) to redefine “service coordinator” by substituting 34 CFR Part 303.34 for 34 CFR Part 303.22 and making a technical change; June Sp. Sess. P.A. 15-5 replaced “Developmental Services” with “Early Childhood” in Subdiv. (1), replaced “Department of Developmental Services” with “Office of Early Childhood” in Subdiv. (7), and added “the Office of Early Childhood” in Subdiv. (9), effective July 1, 2015.



Section 17a-248a - Birth-to-three program not deemed humane institution.

The birth-to-three program established pursuant to section 17a-248b shall not be considered a humane institution, as defined in section 17b-222.

(P.A. 96-238, S. 13, 25.)

History: P.A. 96-238 effective July 1, 1996.



Section 17a-248b - State Interagency Birth-to-Three Coordinating Council.

(a) The lead agency shall establish a State Interagency Birth-to-Three Coordinating Council and shall provide staff assistance and other resources to the council. The council shall consist of the following members, appointed by the Governor: (1) Parents, including minority parents, of children with disabilities twelve years of age or younger, with knowledge of, or experience with, programs for children with disabilities from birth to thirty-six months of age, the total number of whom shall equal not less than twenty per cent of the total membership of the council, and at least one of whom shall be a parent of a child six years of age or younger, with a disability; (2) two members of the General Assembly at the time of their appointment, one of whom shall be designated by the speaker of the House of Representatives and one of whom shall be designated by the president pro tempore of the Senate; (3) one person involved in the training of personnel who provide early intervention services; (4) one person who is a member of the American Academy of Pediatrics; (5) the state coordinator of education for homeless children and youth, the state coordinator for early childhood special education and one person from each of the participating agencies, except the Department of Education, who shall be designated by the commissioner or executive director of the participating agency and who have authority to engage in policy planning and implementation on behalf of the participating agency; (6) public or private providers of early intervention services, the total number of whom shall equal not less than twenty per cent of the total membership of the council; and (7) a representative of a Head Start program or agency. The Governor shall designate the chairperson of the council who shall not be the designee of the lead agency.

(b) The Governor shall appoint all members of the council for terms of three years. No appointed member of the council may serve more than two consecutive terms, except a member may continue to serve until a successor is appointed.

(c) The council shall meet at least quarterly and shall provide public notice of its meetings, which shall be open and accessible to the general public. Special meetings may be called by the chairperson and shall be called at the request of the commissioner.

(d) Council members who are parents of children with disabilities shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties under this section.

(e) The council shall: (1) Assist the lead agency in the effective performance of the lead agency's responsibilities under section 17a-248, this section and sections 17a-248c to 17a-248g, inclusive, 38a-490a and 38a-516a, including identifying the sources of fiscal support for early intervention services and programs, assignment of financial responsibility to the appropriate agency, promotion of interagency agreements and preparing applications and amendments required pursuant to federal law; (2) advise and assist the commissioner and other participating agencies in the development of standards and procedures pursuant to said sections; (3) advise and assist the commissioner and the Commissioner of Education regarding the transition of children with disabilities to services provided under sections 10-76a to 10-76h, inclusive; (4) advise and assist the commissioner in identifying barriers that impede timely and effective service delivery, including advice and assistance with regard to interagency disputes; and (5) prepare and submit an annual report in accordance with section 11-4a to the Governor and the General Assembly on the status of the birth-to-three system. At least thirty days prior to the commissioner's final approval of rules and regulations pursuant to section 17a-248, this section, sections 17a-248c to 17a-248g, inclusive, 38a-490a and 38a-516a, other than emergency rules and regulations, the commissioner shall submit proposed rules and regulations to the council for its review. The council shall review all proposed rules and regulations and report its recommendations thereon to the commissioner within thirty days. The commissioner shall not act in a manner inconsistent with the recommendations of the council without first providing the reasons for such action. The council, upon a majority vote of its members, may require that an alternative approach to the proposed rules and regulations be published with a notice of the proposed rules and regulations pursuant to chapter 54. When an alternative approach is published pursuant to this section, the commissioner shall state the reasons for not selecting such alternative approach.

(P.A. 96-185, S. 8, 16; P.A. 98-250, S. 5, 39; June Sp. Sess. P.A. 99-2, S. 28; P.A. 00-27, S. 2, 24; P.A. 05-256, S. 7; P.A. 06-196, S. 206; P.A. 13-20, S. 5.)

History: P.A. 96-185 effective July 1, 1996 (Revisor's note: In Subsec. (a) a reference to the “chair” of the council was replaced editorially by the Revisors with “chairperson” for conformity with Subsec. (c) and customary statutory usage); P.A. 98-250 increased number of parents from five to six and added a representative of a Head Start program or agency, effective July 1, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by replacing staggered appointments with appointed for three years; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 05-256 amended Subsec. (a)(1) to require that the total number of parents on council equal not less than 20% of total membership and Subsec. (a)(6) to require that the total number of public or private providers on council equal not less than 20% of total membership, effective June 30, 2005; P.A. 06-196 made a technical change in Subsec. (a)(1), effective June 7, 2006; P.A. 13-20 amended Subsec. (a)(5) by adding state coordinator of education for homeless children and youth and state coordinator for early childhood special education and adding exception to requirement of one person from each participating agency for Department of Education, and amended Subsec. (b) by adding provision re number of terms council member may serve.



Section 17a-248c - Local interagency birth-to-three coordinating councils.

(a) The commissioner may establish one local interagency coordinating council in each region of the state. Each council shall consist of five or more individuals interested in the welfare of children ages birth to three years with disabilities or developmental delays.

(b) Each local interagency coordinating council established pursuant to subsection (a) of this section shall meet at least four times a year and shall advise and assist the lead agency regarding any matter relating to early intervention policies and procedures within the towns served by that council that is brought to its attention by parents, providers, public agencies or others, including the transition from early intervention services to services and programs under sections 10-76a to 10-76g, inclusive, and other early childhood programs.

(c) Council members who are parents of children with disabilities shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

(P.A. 96-185, S. 9, 16; P.A. 00-27, S. 3, 24; P.A. 05-256, S. 2; P.A. 06-196, S. 207; P.A. 10-93, S. 2.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made a technical change in Subsec. (a), effective May 1, 2000; P.A. 05-256 amended Subsec. (a) to change membership of local interagency coordinating councils, amended Subsec. (b) to require councils to advise and assist regional birth-to-three managers and to change matters about which councils are to advise and assist, deleted former Subsec. (c) re annual report and redesignated existing Subsec. (d) as new Subsec. (c), effective June 30, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 10-93 amended Subsec. (a) by replacing “commissioner shall establish at least one” council with “commissioner may establish one” council and amended Subsec. (b) by replacing “regional birth-to-three managers” with “lead agency”.



Section 17a-248d - Birth-to-three early intervention services. Data collection. Regulations. Notification to school boards.

(a) The lead agency, in coordination with the participating agencies and in consultation with the council, shall establish and maintain a state-wide birth-to-three system of early intervention services pursuant to Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq., for eligible children and families of such children.

(b) The state-wide system shall include a system for compiling data on the number of eligible children in the state in need of appropriate early intervention services, the number of such eligible children and their families served, the types of services provided and other information as deemed necessary by the lead agency.

(c) The state-wide system shall include a comprehensive child-find system and public awareness program to ensure that eligible children are identified, located, referred to the system and evaluated. The following persons and entities, as soon as possible but not later than seven calendar days after identifying a child from birth to three years of age suspected of having a developmental delay or of being at risk of having a developmental delay, shall refer the parent of such child to the early intervention system unless the person knows the child has already been referred: (1) Hospitals; (2) child health care providers; (3) local school districts; (4) public health facilities; (5) early intervention service providers; (6) participating agencies; and (7) such other social service and health care agencies and providers as the commissioner specifies in regulation.

(d) The commissioner, in coordination with the participating agencies and in consultation with the council, shall adopt regulations, pursuant to chapter 54, to carry out the provisions of section 17a-248 and sections 17a-248b to 17a-248g, inclusive, 38a-490a and 38a-516a.

(e) The state-wide system shall include a system for required notification to any local or regional school board of education no later than January first of each year of any child who resides in the local or regional school district, participates in the state-wide program and will attain the age of three during the next fiscal year. Such system of notification shall include provisions for preserving the confidentiality of such child and of the parent or guardian of such child.

(P.A. 96-185, S. 2, 16; P.A. 00-27, S. 4, 24; P.A. 03-174, S. 13; P.A. 04-54, S. 7; P.A. 10-93, S. 3; P.A. 13-20, S. 6.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made technical changes in Subsecs. (a) and (d), effective May 1, 2000; P.A. 03-174 added Subsec. (e) re notification to school boards; P.A. 04-54 amended Subsec. (e) to add provision requiring that notification to school board preserve confidentiality of child and parent or guardian of child, effective May 4, 2004; P.A. 10-93 amended Subsec. (a) by substituting “Part C” for “Part H” and substituting “20 USC 1431” for “20 USC 1471”; P.A. 13-20 amended Subsec. (c) by changing provision re time for referral to early intervention system from within 2 working days to as soon as possible but not later than 7 calendar days after identification.



Section 17a-248e - Individualized family service plans. Duties of the lead agency.

(a) Each eligible child and his family shall receive (1) a multidisciplinary assessment of the child's unique needs and the identification of services appropriate to meet such needs, (2) a written individualized family service plan developed by a multidisciplinary team, including the parent, within forty-five days after the referral, and (3) review of the individualized family service plan with the family at least every six months, with evaluation of the individualized family service plan at least annually.

(b) The individualized family service plan shall be in writing and contain: (1) A statement of the child's present level of physical development, cognitive development, language and speech development and self-help skills, based on acceptable objective criteria; (2) a statement of the family's priority, resources and concerns relating to enhancing the development of the eligible child; (3) a statement of the major outcomes expected to be achieved for the child and the family and the criteria, procedures and timelines used to determine the degree to which progress toward achieving the outcomes are being made, and whether modifications or revisions of the outcomes are necessary; (4) a statement of specific early intervention services necessary to meet the unique needs of the eligible child and the family, including the frequency, intensity and the method of delivering services; (5) a statement of the natural environments in which the services shall be provided; (6) the projected dates for initiation of services and the anticipated duration of such services; (7) the name of the approved comprehensive service provider that will provide or procure the services specified in the individualized family service plan; (8) the name of the individual service coordinator from the profession most immediately relevant to the eligible child's or the family's needs who will be responsible for the implementation of the plan and coordination with the other agencies and providers or an otherwise qualified provider selected by a parent; and (9) the steps to be taken to support the transition of the child who is eligible for participation in preschool programs under Part B of the Individuals with Disabilities Act, 20 USC 1471 et seq., as appropriate.

(c) The individualized family service plan shall be developed in consultation with the child's pediatrician or primary care physician.

(d) The lead agency may provide early intervention services, arrange for the delivery of early intervention services by participating agencies or contract with providers to deliver early intervention services to eligible children and the families of such children. The lead agency in providing, arranging or contracting for early intervention services shall monitor all birth-to-three service providers for quality and accountability in accordance with Section 616 of the Individuals with Disabilities Education Act, 20 USC 1416 and establish state-wide rates for such services.

(P.A. 96-185, S. 3, 16; P.A. 10-93, S. 4.)

History: P.A. 96-185 effective July 1, 1996; P.A. 10-93 deleted former Subsec. (d) re parent's ability to retain same service provider, redesignated existing Subsec. (e) as Subsec. (d) and amended same to add provisions re lead agency's ability to provide or arrange for delivery of early intervention services and lead agency's responsibilities to monitor providers for quality and accountability and establish state-wide rates for services and delete provisions applicable to services provided in 1996 and 1997.

See Secs. 38a-490a and 38a-516a re mandatory insurance coverage.



Section 17a-248f - Birth-to-three procedural safeguards.

Procedural safeguards shall be the same as required under Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq.

(P.A. 96-185, S. 4, 16; P.A. 10-93, S. 5.)

History: P.A. 96-185 effective July 1, 1996; P.A. 10-93 substituted “Part C” for “Part H” and substituted “20 USC 1431” for “20 USC 1471”.



Section 17a-248g - Birth-to-three funding. Fees for services. Insurance coverage. Regulations. Authority of advanced practice registered nurse to order services.

(a) Subject to the provisions of this section, funds appropriated to the lead agency for purposes of section 17a-248, sections 17a-248b to 17a-248f, inclusive, this section and sections 38a-490a and 38a-516a shall not be used to satisfy a financial commitment for services that would have been paid from another public or private source but for the enactment of said sections, except for federal funds available pursuant to Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq., except that whenever considered necessary to prevent the delay in the receipt of appropriate early intervention services by the eligible child or family in a timely fashion, funds provided under said sections may be used to pay the service provider pending reimbursement from the public or private source that has ultimate responsibility for the payment.

(b) Nothing in section 17a-248, sections 17a-248b to 17a-248f, inclusive, this section and sections 38a-490a and 38a-516a shall be construed to permit the Department of Social Services or any other state agency to reduce medical assistance pursuant to this chapter or other assistance or services available to eligible children. Notwithstanding any provision of the general statutes, costs incurred for early intervention services that otherwise qualify as medical assistance that are furnished to an eligible child who is also eligible for benefits pursuant to this chapter shall be considered medical assistance for purposes of payments to providers and state reimbursement to the extent that federal financial participation is available for such services.

(c) Providers of early intervention services shall, in the first instance and where applicable, seek payment from all third-party payers prior to claiming payment from the birth-to-three system for services rendered to eligible children, provided, for the purpose of seeking payment from the Medicaid program or from other third-party payers as agreed upon by the provider, the obligation to seek payment shall not apply to a payment from a third-party payer who is not prohibited from applying such payment, and who will apply such payment, to an annual or lifetime limit specified in the third-party payer’s policy or contract.

(d) The commissioner, in consultation with the Office of Policy and Management and the Insurance Commissioner, shall adopt regulations, pursuant to chapter 54, providing public reimbursement for deductibles and copayments imposed under an insurance policy or health benefit plan to the extent that such deductibles and copayments are applicable to early intervention services.

(e) The commissioner shall establish and periodically revise, in accordance with this section, a schedule of fees based on a sliding scale for early intervention services. The schedule of fees shall consider the cost of such services relative to the financial resources of the state and the parents or legal guardians of eligible children, provided that on and after October 6, 2009, the commissioner shall (1) charge fees to such parents or legal guardians that are sixty per cent greater than the amount of the fees charged on the date prior to October 6, 2009; and (2) charge fees for all services provided, including those services provided in the first two months following the enrollment of a child in the program. Fees may be charged to any such parent or guardian, regardless of income, and shall be charged to any such parent or guardian with a gross annual family income of forty-five thousand dollars or more, except that no fee may be charged to the parent or guardian of a child who is eligible for Medicaid. Notwithstanding the provisions of subdivision (8) of section 17a-248, as used in this subsection, “parent” means the biological or adoptive parent or legal guardian of any child receiving early intervention services. The lead agency may assign its right to collect fees to a designee or provider participating in the early intervention program and providing services to a recipient in order to assist the provider in obtaining payment for such services. The commissioner may implement procedures for the collection of the schedule of fees while in the process of adopting or amending such criteria in regulation, provided the commissioner posts notice of intention to adopt or amend the regulations on the eRegulations System, established pursuant to section 4-173b, within twenty days of implementing the policy. Such collection procedures and schedule of fees shall be valid until the time the final regulations or amendments are effective.

(f) The commissioner shall develop and implement procedures to hold a recipient harmless for the impact of pursuit of payment for early intervention services against lifetime insurance limits.

(g) Notwithstanding any provision of title 38a relating to the permissible exclusion of payments for services under governmental programs, no such exclusion shall apply with respect to payments made pursuant to section 17a-248, sections 17a-248b to 17a-248f, inclusive, this section and sections 38a-490a and 38a-516a. Except as provided in this subsection, nothing in this section shall increase or enhance coverages provided for within an insurance contract subject to the provisions of section 10-94f, subsection (a) of section 10-94g, subsection (a) of section 17a-219b, subsection (a) of section 17a-219c, sections 17a-248, 17a-248b to 17a-248f, inclusive, this section, and sections 38a-490a and 38a-516a.

(h) Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, the signature on an individualized family service plan of an advanced practice registered nurse, working within said nurse’s scope of practice in collaboration with a physician licensed to practice medicine in this state, in accordance with section 20-87a, and performing or directly supervising the primary care services for children enrolled in the birth-to-three program, shall be deemed sufficient to order all such services included in the individualized family service plan and shall be deemed sufficient by the Department of Social Services to substantiate a claim for federal financial participation.

(P.A. 96-185, S. 5, 16; P.A. 00-27, S. 5, 24; P.A. 02-89, S. 26; June 30 Sp. Sess. P.A. 03-3, S. 9; P.A. 04-54, S. 2; P.A. 07-73, S. 2(a); Sept. Sp. Sess. P.A. 09-3, S. 44; P.A. 10-93, S. 6; June Sp. Sess. P.A. 15-5, S. 260.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 02-89 amended Subsec. (g) to delete reference to Sec. 19a-1c, reflecting the repeal of said section by the same public act; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (e) by requiring fees to be charged to parents or guardians earning $45,000 or more and by making technical changes, effective August 20, 2003; P.A. 04-54 added Subsec. (h) re signature of advanced practice registered nurse deemed sufficient to order services included in individualized family service plan, effective May 4, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (e) by authorizing commissioner to periodically revise fee schedule, giving consideration to financial resources of the state and the parents and legal guardians of eligible children, and by providing that on and after October 6, 2009, such fees shall be 60% greater than the fees charged on date prior to October 6, 2009, and fees shall be charged for all services including those provided in the first 2 months that a child is enrolled in the program, effective October 6, 2009; P.A. 10-93 amended Subsec. (a) by substituting “Part C” for “Part H” and substituting “20 USC 1431” for “20 USC 1471” and amended Subsec. (e) by defining “parent”; June Sp. Sess. P.A. 15-5 amended Subsec. (e) by replacing “Department of Developmental Services” with “lead agency”, “prints” with “posts” and “in the Connecticut Law Journal” with “on the eRegulations System, established pursuant to section 4-173b”, effective July 1, 2015.



Section 17a-248h - Birth-to-three program to provide mental health services.

The birth-to-three program, established under section 17a-248b and administered by the Office of Early Childhood, shall provide mental health services to any child eligible for early intervention services pursuant to Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq., as amended from time to time. Any child not eligible for services under said act shall be referred by the program to a licensed mental health care provider for evaluation and treatment, as needed.

(P.A. 13-178, S. 3; June Sp. Sess. P.A. 15-5, S. 261.)

History: P.A. 13-178 effective July 1, 2013; June Sp. Sess. P.A. 15-5 replaced “Department of Developmental Services” with “Office of Early Childhood”, effective July 1, 2015.



Section 17a-248i - Notification of availability of hearing tests for children receiving birth-to-three program services.

(a) Not later than October 1, 2015, the Commissioner of Early Childhood shall require, as part of the birth-to-three program, established under section 17a-248b, that the parent or guardian of a child who is (1) receiving services under the birth-to-three program, and (2) exhibiting delayed speech, language or hearing development, be notified of the availability of hearing testing for such child. Such notification may include, but not be limited to, information regarding (A) the benefits of hearing testing for children, (B) the resources available to the parent or guardian for hearing testing and treatment, and (C) any financial assistance that may be available for such testing.

(b) The Commissioner of Early Childhood may adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section.

(June Sp. Sess. P.A. 15-5, S. 262.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.






Chapter 319c - Council on Developmental Services. General Provisions

Section 17a-270 - (Formerly Sec. 19a-445). Council on Developmental Services.

(a) There is established a Council on Developmental Services which shall consist of fifteen members appointed as follows: Eight shall be appointed by the Governor, for two-year terms, one of whom shall be a doctor of medicine, one of whom shall be a person with intellectual disability who is receiving services from the Department of Developmental Services and at least two of whom shall be a relative or a guardian of a person with intellectual disability; six shall be appointed by members of the General Assembly for two-year terms, one of whom shall be a relative or guardian of a person with intellectual disability, appointed by the speaker of the House, one of whom shall be appointed by the minority leader of the House, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be a person with autism spectrum disorder who is receiving, or has received, services from the department's Division of Autism Spectrum Disorder Services appointed by the majority leader of the House, one of whom shall be appointed by the majority leader of the Senate, and one of whom shall be a relative or guardian of a person with intellectual disability, appointed by the minority leader of the Senate; and one of whom shall be a member of the board of trustees of the Southbury Training School, appointed by said board for a term of one year. No member of the council may serve more than three consecutive terms, except that a member may continue to serve until a successor is appointed. The members of the council shall serve without compensation except for necessary expenses incurred in performing their duties. The Commissioner of Developmental Services or the commissioner's designee shall be an ex-officio member of the Council on Developmental Services without vote and shall attend its meetings. No employee of any state agency engaged in the care or training of persons with intellectual disability shall be eligible for appointment to the council. The council shall appoint annually, from among its members, a chairperson, vice chairperson and secretary. The council may make rules for the conduct of its affairs. The council shall meet at least six times per year and at other times upon the call of the chair or the written request of any two members.

(b) The council shall consider and advise on such matters as its members, the board of trustees of the training school and the Commissioner of Developmental Services may request. The council shall consult with the Commissioner of Developmental Services on the administration of the state program for persons with intellectual disability. The council shall recommend to the Governor and to the General Assembly such legislation as will in its judgment improve the care and training of persons with intellectual disability.

(1959, P.A. 148, S. 23, 24; 1967, P.A. 118, S. 3; 1969, P.A. 43, S. 1; P.A. 75-638, S. 3, 23; P.A. 85-363, S. 1, 2; P.A. 89-99; P.A. 90-59; P.A. 91-278, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 08-7, S. 3; P.A. 10-93, S. 7; P.A. 11-16, S. 22; P.A. 14-143, S. 2.)

History: 1967 act changed name of Mansfield State Training School and Hospital; 1969 act increased council membership from 7 to 11 and provided for appointment of additional members; P.A. 75-638 replaced deputy commissioner on mental retardation in health department with commissioner of mental retardation, reflecting creation of independent mental retardation agency and deleted reference to council's consultation with commissioner of health; Sec. 17-172a transferred to Sec. 19-569a in 1977; Sec. 19-569a transferred to Sec. 19a-445 in 1983; P.A. 85-363 reduced the number of appointments made by the governor from 9 to 5, required 2 of such 5 to be parents or guardians of mentally retarded persons, provided for 4 members to be appointed by members of the general assembly and precluded any member from serving more than 6 consecutive years; P.A. 89-99 increased number of council members from 11 to 13, and increased number appointed by governor from 5 to 7; P.A. 90-59 removed requirement that the doctor of medicine be a pediatrician and added a person with mental retardation as a member; Sec. 19a-445 transferred to Sec. 17a-270 in 1991; P.A. 91-278 amended section to change council membership from 14 to 13 eliminating member representing Mansfield Training School and removing all other references to Mansfield Training School; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Services, adding provision permitting Commissioner of Developmental Services to designate an individual to serve on committee and making technical changes and amended Subsec. (b) by substituting “persons with mental retardation” for “mentally retarded”, effective April 29, 2008; P.A. 10-93 amended Subsec. (a) by replacing “six consecutive years” with “three consecutive terms”, by providing that council member may continue to serve until successor is appointed, by deleting provision that prohibited employee of a state institution from being eligible for appointment to council and by making technical changes; P.A. 11-16 substituted “intellectual disability” for “mental retardation”, effective May 24, 2011; P.A. 14-143 amended Subsec. (a) by increasing number of members from 13 to 15, replacing references to parent with references to relative, increasing appointments by General Assembly from 4 to 6, adding members appointed by majority leader of House and majority leader of Senate, replacing provision requiring council to meet bimonthly with provision requiring council to meet 6 times per year and making technical changes.

See Sec. 17a-210 re Department and Commissioner of Developmental Services.



Section 17a-271 - (Formerly Sec. 19a-446). Trustees.

(a) The board of trustees of the training school shall consist of seven members, who shall serve without compensation except for reimbursement for necessary expenses incurred in performing their duties. On the expiration of the term of each member, the Governor shall appoint a member for a term of four years. The board of trustees shall establish rules of procedure for the conduct of its business.

(b) The board of trustees shall recommend to the council such matters as it deems necessary, shall advise the director of the institution on general policies concerning the operation and administration of the institution and shall inspect such institution annually.

(1959, P.A. 148, S. 25, 26; P.A. 75-638, S. 4, 23; P.A. 86-41, S. 2, 11; P.A. 91-278, S. 2; P.A. 07-238, S. 5; P.A. 08-184, S. 20.)

History: P.A. 75-638 deleted reference to department of health as agency for transmission of report to governor under Subsec. (a); Sec. 17-172b transferred to Sec. 19-569b in 1977; Sec. 19-569b transferred to Sec. 19a-446 in 1983; P.A. 86-41 substituted “director” for “superintendent” where appearing; Sec. 19a-446 transferred to Sec. 17a-271 in 1991; P.A. 91-278 made technical changes to remove references to Mansfield Training School; P.A. 07-238 amended Subsec. (b) to delete reporting requirement re status, operation and administration of training school; P.A. 08-184 made technical changes in Subsec. (b).



Section 17a-272 - (Formerly Sec. 19a-447). Training schools. Developmental services regions. Directors. Assistant directors.

(a) The director of each training school or state developmental services region shall be appointed by the Commissioner of Developmental Services, and shall be removable in the same manner. The director shall be a trained administrator of services and facilities engaged in the care, custody, treatment and training of persons with intellectual disability. Each director shall be subject to the direction of the Commissioner of Developmental Services and shall be responsible for the operation and the administration of the training school or state developmental services region.

(b) Each director may with the approval of the Commissioner of Developmental Services appoint four assistant directors for the efficient conduct of the business of each training school or state developmental services region. Each director shall designate an assistant director who shall in the absence or disqualification of the director or on his death, exercise the powers and duties of the director until he resumes his duties or the vacancy is filled. Assistant directors shall be removable by the director.

(1959, P.A. 148, S. 27; P.A. 75-638, S. 5, 23; P.A. 76-153, S. 2; P.A. 86-246, S. 1, 3; P.A. 07-73, S. 2(b); P.A. 08-7, S. 5; P.A. 11-16, S. 23.)

History: P.A. 75-638 replaced commissioner of health with commissioner of mental retardation and deleted reference to deputy commissioner on mental retardation, reflecting creation of independent mental retardation department; P.A. 76-153 included regional centers and deleted references to advice of council on mental retardation re appointment and supervision of superintendents; Sec. 17-172c transferred to Sec. 19-569c in 1977; Sec. 19-569c transferred to Sec. 19a-447 in 1983; P.A. 86-246 substituted “director” for “superintendent” and “state mental retardation region” for “regional center” where appearing and added Subsec. (b) re assistant directors; Sec. 19a-447 transferred to Sec. 17a-272 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsecs. (a) and (b) by renaming state mental retardation regions as state developmental services regions, effective April 29, 2008; P.A. 11-16 amended Subsec. (a) by substituting “persons with intellectual disability” for “mentally retarded persons”, effective May 24, 2011.

Annotation to former section 19-569c:

Exempt from classified service by Sec. 5-198(g). 12 CS 378.



Section 17a-273 - (Formerly Sec. 19a-468). Advisory and planning councils for state developmental services regions.

(a) The Commissioner of Developmental Services shall appoint at least one advisory and planning council for each state developmental services region operated by the Department of Developmental Services, which council shall have the responsibility of consulting with and advising the director of the region on the needs of persons with intellectual disability in the region, the annual plan and budget of the region and other matters deemed appropriate by the council. The Commissioner of Developmental Services shall, at least annually, provide to any individual who receives annual funding or receives services from the department, or such individual's legal guardian or representative, information about the regional advisory and planning council's statutory responsibilities and the process to access information concerning such council's meetings.

(b) Each such council shall consist of at least ten members appointed from the state developmental services region. No employee of any state agency engaged in the care or training of individuals with intellectual disability shall be eligible for appointment. At least one member shall be designated by a local chapter of the Arc of Connecticut in the region. At least one member shall be an individual who is eligible for and receives services from the Department of Developmental Services. At least two members shall be parents of individuals with intellectual disability. Members shall be appointed for terms of three years. No member may serve more than two consecutive terms, except a member may continue to serve until a successor is appointed. Each council shall appoint annually, from among its members, a chairperson, vice-chairperson and secretary. The council may make rules for the conduct of its affairs. The director of the region shall be an ex-officio member of the council without vote and shall attend its meetings.

(c) The council shall meet at least six times a year and at other times upon the call of the chair or the director of the state developmental services region or on the written request of any two members. A majority of the council members in office shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(P.A. 73-207, S. 1–3; P.A. 75-638, S. 19, 23; P.A. 76-153, S. 11; P.A. 84-256, S. 14, 17; P.A. 85-373; P.A. 86-246, S. 2, 3; P.A. 07-73, S. 2(a), (b); P.A. 08-7, S. 6; P.A. 10-93, S. 10; P.A. 11-16, S. 24; P.A. 14-143, S. 1; P.A. 16-60, S. 2.)

History: P.A. 75-638 replaced office of mental retardation in health department with independent department of mental retardation; P.A. 76-153 replaced commissioner of health with commissioner of mental retardation as appointing authority for advisory and planning councils in Subsec. (a), reflecting creation of independent department of mental retardation; Sec. 19-4h transferred to Sec. 19-575 in 1977; Sec. 19-575 transferred to Sec. 19a-468 in 1983; P.A. 84-256 amended section to establish quorum and attendance requirements for members; P.A. 85-373 amended Subsecs. (a) and (b) to give the council responsibility for the annual plan and budget of the regional center, increased the membership from nine to ten members, required at least two members to be parents of mentally retarded persons and precluded any member from serving more than two consecutive terms; P.A. 86-246 substituted “director” for “superintendent” and mental retardation “regions” for “regional centers” and made other technical changes; Sec. 19a-468 transferred to Sec. 17a-273 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsecs. (a) and (b) by substituting persons “with mental retardation” for “mentally retarded” persons, amended Subsecs. (a) to (c) by renaming state mental retardation regions as state developmental services regions, and amended Subsec. (b) by changing “retarded citizens” to “mentally retarded citizens”, effective April 29, 2008; P.A. 10-93 amended Subsec. (b) by deleting provision that prohibited employee of a state institution from being eligible for appointment to council, by substituting “a local chapter of the Arc of Connecticut in the region” for provisions re incorporated local association in region, by deleting provision requiring at least 1 member to be attorney familiar with mental retardation issues and by adding provision requiring at least 1 member to be individual who is eligible for and receiving services from department; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “persons with intellectual disability” for “persons with mental retardation”, effective May 24, 2011; P.A. 14-143 amended Subsec. (b) by adding provision allowing member to continue to serve until successor appointed; P.A. 16-60 amended Subsec. (a) by adding provision re commissioner to provide information to individuals who receive annual funding or receive services from department and amended Subsec. (b) by replacing “persons” with “individuals”, effective May 26, 2016.



Section 17a-274 - (Formerly Sec. 19a-448). Involuntary placements with the Department of Developmental Services. Application. Notice and hearing. Rights of respondent. Examination by psychologist. Temporary placement. Evaluation of needs. Fraudulent or malicious applications.

(a) Any court of probate shall have the power to place any person residing in its district whom it finds to be a person with intellectual disability with the Department of Developmental Services for placement in any appropriate setting which meets the person's habilitative needs in the least restrictive environment available or which can be created within existing resources of the department, in accordance with the provisions of this section and section 17a-276. No person shall be so placed unless the court has found the person has intellectual disability and (1) is unable to provide for himself or herself at least one of the following: Education, habilitation, care for personal health and mental health needs, meals, clothing, safe shelter or protection from harm; (2) has no family or guardian to care for him or her, or his or her family or guardian can no longer provide adequate care for him or her; (3) is unable to obtain adequate, appropriate services which would enable him or her to receive care, treatment and education or habilitation without placement by a court of probate; and (4) is not willing to be placed under the custody and control of the Department of Developmental Services or its agents or voluntary admission has been sought by the guardian or limited guardian of such person appointed pursuant to chapter 779a or the provisions of sections 45a-711 to 45a-725, inclusive, and such voluntary admission has been opposed by the ward or his or her next of kin.

(b) Application to the Probate Court for placement under this section may be made by any interested party. The application and all records of Probate Court proceedings held as a result of the filing of such application, except for the name of any guardian of the respondent, shall be sealed and shall be made available only to the respondent or the respondent's counsel or guardian, and to the Commissioner of Developmental Services or the commissioner's designee, unless the Probate Court, after hearing held with notice to the respondent or the respondent's counsel or guardian, and to the commissioner or the commissioner's designee, determines that such application and records should be disclosed for cause shown. The application shall allege that the respondent is a person with intellectual disability and (1) is unable to provide for himself or herself at least one of the following: Education, habilitation, care for personal health and mental health needs, meals, clothing, safe shelter or protection from harm; (2) has no family or guardian to care for the respondent or the respondent's family or guardian can no longer provide adequate care for the respondent; (3) is unable to obtain adequate, appropriate services which would enable the respondent to receive care, treatment and education or habilitation without placement by a court of probate; and (4) is not willing to be placed under the custody and control of the Department of Developmental Services or its agents or voluntary admission has been sought by the guardian or limited guardian of the respondent appointed pursuant to chapter 779a or the provisions of sections 45a-711 to 45a-725, inclusive, and such voluntary admission has been opposed by the ward or the ward's next of kin.

(c) Immediately upon the filing of the application, the Probate Court shall assign a time, date and place for a hearing, such hearing to be held not later than thirty business days from the date of receipt of the application. The court shall give notice of the hearing to the respondent, the respondent's guardian or conservator, the respondent's spouse or, if none, the respondent's children or, if none, the respondent's parents or, if none, the respondent's siblings, the Commissioner of Developmental Services, the director of the Office of Protection and Advocacy for Persons with Disabilities, and any other person who has shown an interest in the respondent.

(d) Notice to the respondent and Commissioner of Developmental Services shall include: The names of all persons filing the application, the allegations made in the application, the time, date and place of the hearing, and the name, address and telephone number of the attorney who will represent the respondent. The notice shall state the right of the respondent to be present at the hearing, to present evidence, to cross-examine witnesses who testify at the hearing, and to an independent diagnostic and evaluative examination by a licensed psychologist of his own choice, who may testify on his behalf. If the court finds the respondent is indigent, the notice shall further state the respondent may be represented by counsel of his own choosing, and, if the court finds the respondent is indigent, that counsel shall be provided without cost. The reasonable compensation for counsel provided to indigent respondents shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(e) Unless the respondent is represented by counsel, the court shall immediately appoint an attorney to represent the respondent from a list of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations adopted by the Probate Court Administrator in accordance with section 45a-77. Such attorney may, unless replaced, attend all examinations preceding the hearing and may copy or inspect any and all reports concerning the respondent.

(f) The court shall appoint a licensed psychologist from a panel of psychologists provided by the office of the Probate Court Administrator to examine the respondent. The psychologist shall prepare a report on a form provided by the Probate Court. Such report shall include a statement as to whether the respondent has intellectual disability and an explanation of how the determination was reached. The explanation shall include the results of a psychological assessment within the past year, an interview or observation of the respondent, and an evaluation of adaptive behavior. Such report shall include a statement of the respondent's needs. Duplicate copies of the report shall be filed with the Commissioner of Developmental Services and all attorneys of record not less than five days prior to the date of the hearing. The court shall order the psychologist to appear for cross-examination at the request of the respondent if the respondent makes such request not less than three days prior to the date of the hearing.

(g) If the court, after hearing, finds there is clear and convincing evidence that the respondent has intellectual disability and meets the criteria set out in subsection (a) of this section, the court shall order the respondent placed with the Department of Developmental Services for placement in the least restrictive environment available or which can be created within existing resources of the department.

(h) If, after hearing, the court determines that the respondent's need for placement is so critical as to require immediate placement, the court shall order the respondent to be temporarily placed in the most appropriate available placement. The Department of Developmental Services upon receipt of such order shall place the respondent in such setting and shall proceed according to subsection (i) of this section.

(i) The Department of Developmental Services, upon receipt of an order pursuant to subsection (g) of this section, shall arrange for an interdisciplinary team to evaluate the respondent, determine the respondent's priority needs for programming and determine the least restrictive environments in which those needs could be met. The Department of Developmental Services shall place the respondent's name on the waiting list for all facilities which have been identified. If no placement has become available not later than sixty days after the date that the respondent's name was placed on the waiting list, the Commissioner of Developmental Services shall so advise the court and shall continue to report to the court every thirty days thereafter until an appropriate placement is available.

(j) Upon receipt of a report under subsection (i) of this section, the Court of Probate, if it determines that the respondent's need is so critical as to require immediate placement, shall order the respondent to be temporarily placed in the most appropriate available placement.

(k) Any person or agency having reasonable cause to believe that a person has intellectual disability and is in need of immediate care and treatment for his or her safety and welfare, which care and treatment is not being provided by his or her family or guardian, shall make a written report to the Commissioner of Developmental Services. The report shall contain the name and address of the person believed to have intellectual disability and be in need of immediate care and treatment, and his or her parent or other person responsible for his or her care, and all evidence forming the basis for such belief and shall be signed and dated by the person making such report. The Commissioner of Developmental Services shall promptly determine whether there is reasonable cause to believe that the person named in the report has intellectual disability and is in need of immediate care and treatment, which care and treatment is not being provided by such person's family or guardian, and if the commissioner so determines, shall assume the care and custody of such person. The commissioner or his designee shall, within twenty-four hours, excluding Saturdays, Sundays and legal holidays, after assuming the care and custody of such person, (1) notify the Office of Protection and Advocacy for Persons with Disabilities, and (2) file an application pursuant to subsection (b) of this section in the court of probate for the district in which such person resided prior to emergency placement. The court of probate in which such application is filed shall assign a time and place for a hearing pursuant to subsection (c) of this section.

(l) In the event that any person placed under the provisions of this section is recommended for transfer by the Department of Developmental Services, the department shall proceed as required by subsection (c) of section 17a-210 and shall in addition notify the probate court which made the placement.

(m) Any person who wilfully files or attempts to file, or conspires with any person to file a fraudulent or malicious application for the placement of any person pursuant to this section, shall be guilty of a class D felony.

(n) For the purposes of this section, (1) “interdisciplinary team” means a group of persons appointed by the Commissioner of Developmental Services, including a social worker, psychologist, nurse, residential programmer, educational or vocational programmer and such other persons as may be appropriate; (2) “intellectual disability” has the same meaning as provided in section 1-1g; (3) “respondent” means a person alleged to be a person with intellectual disability for whom an application for placement has been filed; and (4) “placement” means placement in a community companion home, community living arrangement, group home, regional facility, other residential facility or residential program for persons with intellectual disability.

(1961, P.A. 489, S. 2; P.A. 75-5, S. 1; 75-420, S. 4, 6; 75-638, S. 6, 23; P.A. 76-153, S. 3; P.A. 77-614, S. 521, 610; P.A. 79-583, S. 1; P.A. 80-311, S. 2, 5; 80-476, S. 351, 352; 80-483, S. 84, 186; P.A. 82-363, S. 1; P.A. 83-295, S. 23; 83-420, S. 4; P.A. 86-41, S. 3, 11; P.A. 88-28, S. 1, 8; P.A. 89-326, S. 6, 7; P.A. 96-170, S. 4, 23; P.A. 97-90, S. 5, 6; P.A. 00-22, S. 1; P.A. 03-278, S. 122; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 25; P.A. 13-258, S. 65; P.A. 14-122, S. 112.)

History: P.A. 75-5 removed references to commitment of epileptic persons and deleted two-year residency requirement for commitment eligibility; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-638 replaced mental retardation office and deputy commissioner with department and commissioner of mental retardation; P.A. 76-153 replaced “certified” psychologist with “licensed” psychologist; Sec. 17-172d transferred to Sec. 19-569d in 1977; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-583 essentially rewrote provisions in greater detail, dividing section into Subsecs., referring to placement rather than commitment, broadening eligibility for placement, stating application contents, providing for legal counsel, detailing notice contents, and setting forth respondent's right to relevant information; P.A. 80-311 allowed mental retardation commissioner to make application in Subsec. (a), required commissioner to be notified of application and hearing, placed deadline for holding hearing, required judicial department to compensate counsel of indigent respondent in Subsec. (b) and otherwise merged Subsec. (c) into Subsec. (b), inserted new Subsecs. (c) and (d) re hearing to determine whether person is mentally retarded and in need of care, redesignating former Subsec. (d) as Subsec. (e), deleted former Subsec. (e) re placements and added Subsecs. (f) to (i) re hearing to determine proper placement and other matters regarding placement; P.A. 80-476 repealed amendments enacted in P.A. 80-311; P.A. 80-483 confirmed repeal of amendments enacted in P.A. 80-311; P.A. 82-363 revised criteria and procedures for involuntary placement of mentally retarded persons and provided for placement of such persons with the department of mental retardation; Sec. 19-569d transferred to Sec. 19a-448 in 1983; P.A. 83-295 amended Subsec. (d) to provide that the reasonable compensation for counsel provided to indigent respondents shall be established and paid by the judicial department; P.A. 83-420 amended Subsecs. (a)(4) and (b)(4) by adding language re voluntary admission and opposition to such admission by ward or next of kin, deleting references to placement “being sought or contested”; P.A. 86-41 made technical change in Subsec. (n); P.A. 88-28 made a technical change; P.A. 89-326 amended Subsec. (d) to provide that a psychologist who testifies on behalf of the respondent shall be compensated from the probate court administration fund, rather than by funds appropriated to the judicial department, and that the compensation of counsel provided to indigent respondents shall be established by the probate court administrator, rather than by the judicial department, and be paid from the probate court administration fund, rather than from funds appropriated the judicial department; Sec. 19a-448 transferred to Sec. 17a-274 in 1991; P.A. 96-170 amended Subsec. (d) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds are not included in budget of Judicial Department for such purpose, effective July 1, 1998; (Revisor's note: In codifying Subsec. (d) the Revisors editorially inserted the word “and” in the phrase “... who testify at the hearing, and to an independent diagnostic ...”); P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 00-22 amended Subsec. (b) by making technical changes and adding provisions re disclosure of the application and records of Probate Court proceedings; P.A. 03-278 made technical changes in Subsec. (c), effective July 9, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a), (b), (f), (g) and (k) by substituting “intellectual disability” for “mentally retarded” and “mental retardation” and by making technical changes, amended Subsec. (i) by making technical changes, amended Subsec. (n)(2) by replacing definition of “mentally retarded person” with definition of “intellectual disability”, amended Subsec. (n)(3) by substituting “person with intellectual disability” for “mentally retarded person” and amended Subsec. (n)(4) by redefining “placement”, effective May 24, 2011; P.A. 13-258 amended Subsec. (m) to change penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony; P.A. 14-122 made technical changes in Subsec. (n).

See Sec. 17a-282 re recommitment and transfers of committed persons with intellectual disability.

See Sec. 17a-474 re release and transfer of inmates of humane institutions.

See Sec. 17b-732 re uniform forms for commitment of minors.



Section 17a-275 - (Formerly Sec. 19a-449). Proceedings re involuntary placement with the Department of Developmental Services. Payment of fees and expenses.

When any person is involuntarily placed with the Department of Developmental Services pursuant to the provisions of section 17a-274, all fees and expenses incurred upon such proceedings shall be paid by the state; and, if such person is not involuntarily placed with the department, such fees and expenses shall be paid by the petitioner.

(1957, P.A. 134, S. 2; 1961, P.A. 489, S. 3; P.A. 76-153, S. 4; P.A. 80-311, S. 4, 5; 80-476, S. 351, 352; 80-483, S. 180, 186; P.A. 92-118, S. 1; P.A. 11-16, S. 26.)

History: 1961 act substituted “mentally retarded” for “mentally deficient”; P.A. 76-153 excluded epileptic persons from purview of section; Sec. 17-173 transferred to Sec. 19-569e in 1977; P.A. 80-311 added exception; P.A. 80-476 repealed exception added by P.A. 80-311 and P.A. 80-483 confirmed its repeal; Sec. 19-569e transferred to Sec. 19a-449 in 1983; Sec. 19a-449 transferred to Sec. 17a-275 in 1991; P.A. 92-118 changed reference to “17a-273” to “17a-274” and changed “complainant” to “petitioner”; P.A. 11-16 substituted “involuntarily placed with the Department of Developmental Services pursuant to the provisions of section 17a-274” for “found to be mentally retarded upon proceedings had under sections 17a-210 to 17a-247, inclusive, and 17a-274” and substituted “not involuntarily placed with the department” for “found not to be mentally retarded”, effective May 24, 2011.



Section 17a-276 - (Formerly Sec. 19a-450). Director to have custody and control of persons with intellectual disability admitted to facility. Review of placement. Notice of right to annual review hearing.

(a) All persons admitted to a state training school, regional facility or other facility provided for the care and training of persons with intellectual disability shall, until discharged therefrom either by the commissioner or by operation of law, be under the custody and control of the director of such facility. All costs of care and training shall be provided pursuant to section 17b-223. Notice of discharge shall be sent by the Department of Developmental Services to such person, his parent or guardian and the Probate Court.

(b) Any person with intellectual disability placed with the Department of Developmental Services pursuant to section 17a-274 may request a review of his or her placement by the Probate Court at any time after issuance of the original order of placement and once a year thereafter. Such request shall be in writing, shall state the reasons for review and shall be made by the person with intellectual disability or any other person acting on his or her behalf. Such request shall be filed with the Probate Court, one copy shall be served on the Commissioner of Developmental Services and one copy shall be served on the person in charge of the facility in which the person with intellectual disability is placed. The hearing on such request shall be held not later than ten days, excluding Saturdays, Sundays and holidays, after the date of the filing of such request.

(c) At such hearing the person with intellectual disability shall have the same rights as provided under subsections (c), (d), (e) and (f) of section 17a-274. The Department of Developmental Services shall notify each person placed pursuant to section 17a-274 at least annually that such person has the right to a hearing to review the appropriateness and adequacy of his or her placement. At such hearing, if the court finds that the person is no longer in need of placement, the court shall order the placement terminated. If the court finds that the person's placement does not adequately meet his or her needs in the least restrictive environment available or which can be created within existing resources of the department, the court shall order the department to place such person in such least restrictive environment as the court deems available.

(d) If, within five years from the date of placement, any person placed on or after October 1, 1982, has not requested a hearing to review his or her placement, the Department of Developmental Services shall notify the court of probate which placed such person. The court of probate, upon such notice, shall proceed in accordance with subsections (b) and (c) of this section to schedule a hearing to determine if the placement should be continued and whether such placement adequately meets his or her habilitative needs in the least restrictive environment available or which can be created within existing resources of the department.

(1961, P.A. 489, S. 1; P.A. 76-153, S. 5; P.A. 79-583, S. 2; P.A. 80-311, S. 3, 5; 80-476, S. 351, 352; 80-483, S. 85, 143, 186; P.A. 82-363, S. 2; P.A. 83-567; P.A. 86-41, S. 4, 11; P.A. 87-421, S. 11, 13; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 27.)

History: P.A. 76-153 included admissions to regional centers and removed epileptic persons from purview of section; Sec. 17-173a transferred to Sec. 19-569f in 1977; P.A. 79-583 deleted provision re conditions under which retarded resident committed by court may be discharged and added Subsecs. (b) and (c) re placement review; P.A. 80-311 substituted “community training home” for “foster home” and made minor language changes; P.A. 80-476 repealed amendments enacted by P.A. 80-311 and P.A. 80-483 confirmed the repeal; P.A. 82-363 added provisions re costs of care and training, notice of discharge, review of appropriateness and adequacy of placement and development of plan by department to ensure such review not later than October 1, 1986; Sec. 19-569f transferred to Sec. 19a-450 in 1983; P.A. 83-567 deleted former Subsec. (e) which had required development of plan by department to insure review of placement of persons committed prior to October 1, 1982; P.A. 86-41 substituted references to regional facilities for references to regional centers and “director” for “superintendent” in Subsec. (a); P.A. 87-421 substituted the reference to Sec. 17-295 for a reference to Sec. 17-295a which was repealed by the same act; Sec. 19a-450 transferred to Sec. 17a-276 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by substituting “persons with intellectual disability” for “the mentally retarded”, amended Subsecs. (b) and (c) by substituting “person with intellectual disability” for “patient” and made technical changes, effective May 24, 2011.



Section 17a-277 - (Formerly Sec. 19a-451). Placement of persons with intellectual disability in residential facilities or residential programs.

The director of any state training school, regional facility or other facility for the care and training of persons with intellectual disability may place any resident with intellectual disability committed or admitted to such training school, regional facility or other facility provided for the care and training of persons with intellectual disability, under the provisions of sections 17a-210 to 17a-247, inclusive, and 17a-273, in a community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program to be cared for in accordance with the following conditions:

(1) Such resident shall, despite such transfer, remain subject to the control of the director of such training school, regional facility or other facility provided for the care and training of persons with intellectual disability and the director may, at any time, order and provide for the return of any such resident to such training school, regional facility or other facility provided for the care and training of persons with intellectual disability, subject to any limitations of the term of commitment contained in the order of commitment under which such resident was committed;

(2) When the transfer of any such resident has been authorized or when, having been transferred to a community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program for persons with intellectual disability, such resident has been returned to the training school, regional facility or other facility, the director of such training school, regional facility or other facility shall forthwith so notify the Commissioner of Developmental Services;

(3) Such community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program shall be licensed by the Department of Developmental Services, the Department of Children and Families or the Department of Public Health under such regulations as the departments adopt, in accordance with chapter 54; and

(4) The Commissioner of Developmental Services shall, upon request, be given access to the complete record of any resident placed in a community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program pursuant to this section.

(1949 Rev., S. 2684; 1955, S. 1511d; 1959, P.A. 183; 1961, P.A. 489, S. 4; 517, S. 17; P.A. 76-153, S. 6; P.A. 82-10; P.A. 83-59; P.A. 86-41, S. 5, 11; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 134, 181; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 28.)

History: 1959 act deleted former Subsec. (b) which required notice to welfare commissioner of transfer or return; 1961 acts substituted the mentally retarded or epileptic for mental deficients, added requirement for notice to deputy commissioner on mental retardation and substituted council on mental retardation for joint committee of state training schools in Subdiv. (c); P.A. 76-153 included references to regional centers, group homes and other facilities “provided for the care and training of the mentally retarded”, removed epileptic persons from purview of section, replaced deputy commissioner of mental retardation with commissioner of mental retardation, reflecting creation of independent department and transferred regulation power from public health council and council on mental retardation to department of mental retardation; Sec. 17-174 transferred to Sec. 19-569h in 1977; P.A. 82-10 amended Subdiv. (c) to clarify that residential facilities for the mentally retarded may be licensed by the departments of children and youth services or health services, as well as the department of mental retardation; Sec. 19-569h transferred to Sec. 19a-451 in 1983; P.A. 83-59 replaced alphabetic Subdiv. indicators with numeric indicators and added Subdiv. (4) to give the commissioner access to the records of persons placed in private residential facilities for the mentally retarded; P.A. 86-41 substituted “director” for “superintendent” and regional “facility” for regional “center” where appearing; Sec. 19a-451 transferred to Sec. 17a-277 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation”, added “community companion home”, “community living arrangement” and “residential program” as placement options and made technical changes, effective May 24, 2011.

Annotation to former section 19-569h:

Cited. 31 CS 197.



Section 17a-278 to 17a-280 - (Formerly Secs. 19a-452 to 19a-454). Recall for examination. Return of placed-out or escaped persons. Recommitment and transfers of committed persons.

Sections 17a-278 to 17a-280, inclusive, are repealed, effective May 24, 2011.

(1949 Rev., S. 2847; 1955, S. 1589d, 1590d; March, 1958, P.A. 27, S. 42; 1961, P.A. 489, S. 5, 6, 8; 1967, P.A. 118, S. 4, 5, 249; P.A. 76-153, S. 7; P.A. 86-41, S. 6, 11; P.A. 91-278, S. 3; P.A. 08-7, S. 7; P.A. 11-16, S. 43.)



Section 17a-281 - (Formerly Sec. 19a-455). Voluntary admission to facility for persons with intellectual disability. Termination of admission.

Any person who is a resident of Connecticut at the time an application is made by such resident or on behalf of such resident under the provisions of this section, and who is, or appears to be, or believes himself or herself to be a person with intellectual disability, may apply, in writing, to the Commissioner of Developmental Services, on a form prescribed by the commissioner, for admission to any facility for persons with intellectual disability. Such application shall be accompanied by a medical history of the applicant, including any medical or physical condition requiring special attention, treatment or precautions, a written psychological report provided by a psychologist either licensed under the provisions of chapter 383 or employed by the Department of Developmental Services, who has personally examined the applicant prior to the filing of application for residential placement or a copy of the determination of eligibility made in accordance with section 17a-212 and the regulations adopted thereunder. The written psychological report shall include (1) a statement that the psychologist has personally examined the applicant not more than ninety days prior to the date of filing of the application, (2) the results of a psychometric assessment conducted not more than one year prior to the date of filing of the application, and (3) an evaluation of the applicant's current level of adaptive functioning, including self-care, mental health, social, academic and vocational needs. In the event of an emergency, admission to a residential facility may be made and the required medical history and psychologist's report may be submitted not later than thirty days after the date of such admission. The application for such person, if such person is a minor, may be made by a parent, guardian of the person of, or person having custody of, such minor. If such person is an adult who has had a guardian appointed pursuant to sections 45a-669 to 45a-683, inclusive, such person's guardian may apply for admission and the commissioner may admit such person, provided the commissioner is satisfied that there is no conflict concerning the admission between the guardian and his or her ward or the ward's next of kin. If such conflict exists, the applicant may only be admitted under the provisions of section 17a-274. The commissioner may approve any such application for admission if the person on whose behalf application is made is suitable for admission and if space is available and may terminate such admission at any time when the commissioner feels such person will not profit from continued placement. The provisions of this section shall not apply to persons who apply to the commissioner for respite care services for a period not to exceed thirty days.

(1961, P.A. 260, S. 1; 1963, P.A. 377, S. 1; P.A. 75-5, S. 2; 75-638, S. 9, 23; P.A. 76-153, S. 8; P.A. 82-82; P.A. 83-31; 83-420, S. 3; P.A. 86-41, S. 7, 11; P.A. 87-152, S. 1, 4; P.A. 95-109; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 29; P.A. 16-49, S. 16.)

History: 1963 act included epileptic persons and stipulated psychological diagnostic evaluation be made only when applicant has physical and mental capacity for evaluation; P.A. 75-5 removed two-year residency requirement for eligibility and removed epileptic persons from purview of section; P.A. 75-638 replaced deputy commissioner of mental retardation with commissioner of mental retardation reflecting creation of independent department of mental retardation; P.A. 76-153 specified “facility for the mentally retarded” where previous wording referred generally to schools, centers, institutions, etc. and replaced “certified” psychologists with “licensed” psychologists; Sec. 17-175a transferred to Sec. 19-569l in 1977; P.A. 82-82 eliminated the requirement that the commissioner of mental retardation approve an application for admission to a residential facility for the mentally retarded if the person is suitable for admission, requiring instead that person be free from communicable disease, allowed the commissioner to approve the application if space is available, specified contents of psychological report, added provision re delayed submission of required documents in emergency admissions and required commissioner to adopt regulations in accordance with chapter 54; Sec. 19-569l transferred to Sec. 19a-455 in 1983; P.A. 83-31 excluded applications for respite care services for 30 days or less from provisions re voluntary admission to facilities for the mentally retarded; P.A. 83-420 added language re admission of adult adjudicated incompetent by his guardian, deleting prior provision which had allowed conservator or person having custody of an adult incompetent to make application for admission; P.A. 86-41 substituted “regional facility” for “regional center” where appearing; P.A. 87-152 substituted “person with mental retardation” for “mentally retarded” throughout section and deleted reference to mentally ill; Sec. 19a-455 transferred to Sec. 17a-281 in 1991; P.A. 95-109 replaced the requirement for a certificate on communicable diseases with a requirement that the medical history include any condition requiring special attention, treatment or precautions or that the application be accompanied by a copy of the determination of eligibility under Sec. 17a-212, deleted reference to training schools, replaced “been adjudicated incompetent” with “had a guardian appointed” and eliminated a requirement that the commissioner adopt regulations; (Revisor's note: In 2005, a reference to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation” and made technical changes, effective May 24, 2011; P.A. 16-49 deleted reference to Sec. 45a-684.



Section 17a-282 - (Formerly Sec. 19a-456). Involuntary admission to facility for persons with intellectual disability. Termination of admission.

No person admitted to a facility for persons with intellectual disability under the provisions of section 17a-281, shall be detained in such facility for more than seven days after such person has given notice in writing, or, if such person is a minor or an adult for whom a guardian or an involuntary conservator has been appointed, after such notice has been given on his or her behalf by his or her parent, guardian, conservator or person having custody, to the Commissioner of Developmental Services, of his or her intention or desire to leave such facility. If the commissioner is of the opinion that such person is in need of further treatment or observation, the commissioner may make and file, in the probate court for the district within which such person resides, application for the involuntary placement of such person to such facility and the probate court shall proceed thereon in the same manner as is provided in section 17a-274.

(1961, P.A. 260, S. 2; 1963, P.A. 377, S. 2; P.A. 75-638, S. 10, 23; P.A. 76-153, S. 9; P.A. 87-152, S. 2, 4; P.A. 07-73, S. 2(b); P.A. 11-16, S. 30; P.A. 16-159, S. 1.)

History: 1963 act deleted obsolete references to Secs. 17-160 and 17-165, substituting Sec. 17-172d; P.A. 75-638 replaced deputy commissioner of mental retardation with commissioner of mental retardation, reflecting creation of independent mental retardation department; P.A. 76-153 replaced references to state schools, diagnostic centers or institutions with references to facilities for the mentally retarded; Sec. 17-175b transferred to Sec. 19-569m in 1977; Sec. 19-569m transferred to Sec. 19a-456 in 1983; P.A. 87-152 substituted “persons with mental retardation” for “the mentally retarded” and substituted “involuntary placement” for “commitment”; Sec. 19a-456 transferred to Sec. 17a-282 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “persons with intellectual disability” for “persons with mental retardation” and made technical changes, effective May 24, 2011; P.A. 16-159 replaced “adult incompetent” with “an adult for whom a guardian or an involuntary conservator has been appointed”.



Section 17a-283 - (Formerly Sec. 19a-457). Clinics.

Section 17a-283 is repealed, effective May 4, 2004.

(1961, P.A. 489, S. 7; P.A. 76-153, S. 10; P.A. 04-54, S. 8.)



Section 17a-283a - Moratorium on sale, lease or transfer of state property used for residential purposes by persons with mental retardation or psychiatric disabilities.

Section 17a-283a is repealed, effective May 24, 2011.

(P.A. 01-154, S. 1, 5; June Sp. Sess. P.A. 01-4, S. 52, 58; P.A. 05-70, S. 1; P.A. 07-238, S. 9; P.A. 11-16, S. 43.)






Chapter 319d - Department on Aging

Section 17a-300 and 17a-301 - (Formerly Secs. 17-136b and 17a-136d). Department on Aging. Duties of the commissioner.

Sections 17a-300 and 17a-301 are repealed, effective July 1, 1993.

(1969, P.A. 814, S. 6; P.A. 75-474, S. 3, 4, 10; P.A. 93-262, S. 86, 87.)



Section 17a-301a - (Formerly Sec. 17a-317). Department on Aging. Duties of commissioner and department. State Unit on Aging.

(a) Effective January 1, 2013, there shall be established a Department on Aging that shall be under the direction and supervision of the Commissioner on Aging who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties prescribed in said sections. The commissioner shall be knowledgeable and experienced with respect to the conditions and needs of elderly persons and shall serve on a full-time basis.

(b) The Commissioner on Aging shall administer all laws under the jurisdiction of the Department on Aging and shall employ the most efficient and practical means for the provision of care and protection of elderly persons. The commissioner shall have the power and duty to do the following: (1) Administer, coordinate and direct the operation of the department; (2) adopt and enforce regulations, in accordance with chapter 54, as necessary to implement the purposes of the department as established by statute; (3) establish rules for the internal operation and administration of the department; (4) establish and develop programs and administer services to achieve the purposes of the department; (5) contract for facilities, services and programs to implement the purposes of the department; (6) act as advocate for necessary additional comprehensive and coordinated programs for elderly persons; (7) assist and advise all appropriate state, federal, local and area planning agencies for elderly persons in the performance of their functions and duties pursuant to federal law and regulation; (8) plan services and programs for elderly persons; (9) coordinate outreach activities by public and private agencies serving elderly persons; and (10) consult and cooperate with area and private planning agencies.

(c) The Department on Aging is designated as the State Unit on Aging to administer, manage, design and advocate for benefits, programs and services for the elderly and their families pursuant to the Older Americans Act. The department shall study continuously the conditions and needs of elderly persons in this state in relation to nutrition, transportation, home care, housing, income, employment, health, recreation and other matters. The department shall be responsible, in cooperation with federal, state, local and area planning agencies on aging, for the overall planning, development and administration of a comprehensive and integrated social service delivery system for elderly persons. The department shall: (1) Measure the need for services; (2) survey methods of administration of programs for service delivery; (3) provide for periodic evaluations of social services; (4) maintain technical, information, consultation and referral services in cooperation with other state agencies to local and area public and private agencies to the fullest extent possible; (5) develop and coordinate educational outreach programs for the purposes of informing the public and elderly persons of available programs; (6) cooperate in the development of performance standards for licensing of residential and medical facilities with appropriate state agencies; (7) supervise the establishment, in selected areas and local communities of the state, of pilot programs for elderly persons; (8) coordinate with the Department of Transportation to provide adequate transportation services related to the needs of elderly persons; and (9) cooperate with other state agencies to provide adequate and alternate housing for elderly persons, including congregate housing, as defined in section 8-119e.

(d) The functions, powers, duties and personnel of the Division of Aging Services of the Department of Social Services, or any subsequent division or portion of a division with similar functions, powers, personnel and duties, shall be transferred to the Department on Aging pursuant to the provisions of sections 4-38d, 4-38e and 4-39.

(e) The Department of Social Services shall administer programs under the jurisdiction of the Department on Aging until the Commissioner on Aging is appointed and administrative staff are hired.

(f) The Governor may, with the approval of the Finance Advisory Committee, transfer funds between the Department of Social Services and the Department on Aging pursuant to subsection (b) of section 4-87 during the fiscal year ending June 30, 2013.

(g) Any order or regulation of the Department of Social Services or the former Commission on Aging that is in force on January 1, 2013, shall continue in force and effect as an order or regulation until amended, repealed or superseded pursuant to law.

(P.A. 05-280, S. 53; P.A. 06-188, S. 54; June Sp. Sess. P.A. 07-2, S. 25; Sept. Sp. Sess. P.A. 09-5, S. 19; P.A. 10-179, S. 24; P.A. 11-44, S. 145; June 12 Sp. Sess. P.A. 12-1, S. 19; P.A. 13-125, S. 4; May Sp. Sess. P.A. 16-3, S. 149.)

History: P.A. 05-280 effective January 1, 2007; P.A. 06-188 changed effective date of section from January 1, 2007, to July 1, 2007, effective May 26, 2006; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by delaying establishment of Department on Aging until July 1, 2008, and amended Subsec. (d) by replacing “January 1, 2007” with “July 1, 2008”, effective June 26, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to change effective date for establishment of Department on Aging from July 1, 2008, to July 1, 2010, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by changing date of establishment from July 1, 2010, to July 1, 2011, amended Subsec. (c) by replacing “Elderly” with “Aging” re division, added new Subsec. (d) re temporary administration of programs by Department of Social Services, added Subsec. (e) re Governor's ability to transfer funds between Department of Social Services and Department on Aging, redesignated existing Subsec. (d) as Subsec. (f) and amended same by changing effective date for orders and regulations from July 1, 2008, to July 1, 2011, effective July 1, 2010; P.A. 11-44 amended Subsec. (a) by replacing July 1, 2011, with July 1, 2013, and making a technical change, amended Subsec. (e) by replacing June 30, 2012, with June 30, 2014, and amended Subsec. (f) by replacing July 1, 2011, with July 1, 2013, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting January 1, 2013, for July 1, 2013, amended Subsec. (e) by substituting June 30, 2013, for June 30, 2014, and amended Subsec. (f) by substituting January 1, 2013, for July 1, 2013, effective July 1, 2012; P.A. 13-125 added new Subsec. (c) designating Department on Aging as the State Unit on Aging and redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g), effective June 18, 2013; Sec. 17a-317 transferred to Sec. 17a-301a in 2015; May Sp. Sess. P.A. 16-3 amended Subsec. (g) by replacing “Commission on Aging” with “former Commission on Aging”, effective July 1, 2016.



Section 17a-302 - (Formerly Sec. 17b-792). Nutrition programs for elderly persons.

(a) The Department on Aging shall be responsible for the administration of programs which provide nutritionally sound diets to needy elderly persons and for the expansion of such programs when possible. Such programs shall be continued in such a manner as to fully utilize congregate feeding and nutrition education of elderly citizens who qualify for such program.

(b) Each program continued in accordance with subsection (a) of this section shall provide one meal per day, five days per week, to recipients of the program. Each program shall utilize all available municipal, state or local agencies for the purchase of food and equipment and the finding of appropriate locations for such programs.

(P.A. 75-439, S. 1–3, 4; P.A. 82-66, S. 1, 2; P.A. 93-262, S. 51, 87; P.A. 13-125, S. 19.)

History: P.A. 82-66 amended Subsec. (a) to replace the requirement that the department expand nutrition programs with requirement to administer the programs and expand them when possible; Sec. 17-136e transferred to Sec. 17a-302 in 1991; P.A. 93-262 replaced department on aging with department of social services and deleted Subsec. (c) re reports to department on aging to be submitted by state-funded nutrition programs, effective July 1, 1993; Sec. 17a-302 transferred to Sec. 17b-792 in 1995; P.A. 13-125 amended Subsec. (a) to change “Department of Social Services” to “Department on Aging”, effective July 1, 2013; Sec. 17b-792 transferred to Sec. 17a-302 in 2015.



Section 17a-302a - Meetings with nutrition service stakeholders. Alternative funding sources.

(a) The Department on Aging and the Department of Social Services shall hold quarterly meetings with nutrition service stakeholders to (1) develop recommendations to address complexities in the administrative processes of nutrition services programs, (2) establish quality control benchmarks in such programs, and (3) help move toward greater quality, efficiency and transparency in the elderly nutrition program. Stakeholders shall include, but not be limited to, (A) one representative of each of the following: (i) Area agencies on aging, (ii) access agencies, (iii) the Commission on Aging, and (iv) nutrition providers, and (B) one or more representatives of food security programs, contractors, nutrition host sites and consumers.

(b) The departments and stakeholders shall study alternative sources of funding for nutrition services programs. The departments and the nutrition service stakeholders shall, in accordance with the provisions of section 11-4a, submit a summary report on their findings and recommendations concerning any such alternative sources of funding, along with a report on any other recommendations they may have regarding nutrition services programs, to the joint standing committee of the General Assembly having cognizance of matters relating to aging not later than July 1, 2016.

(P.A. 14-73, S. 2; P.A. 15-40, S. 1.)

History: P.A. 14-73 effective July 1, 2014; P.A. 15-40 designated existing provisions re quarterly meetings as Subsec. (a) and amended same to add provisions re stakeholder representatives and make technical changes and added Subsec. (b) re study of alternative sources of funding and report, effective July 1, 2015.



Section 17a-303 - (Formerly Sec. 17-136f). Recommendations re regulation of home health care.

Section 17a-303 is repealed, effective July 1, 1993.

(P.A. 77-601, S. 1, 11; 77-614, S. 323, 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 100, 111; P.A. 93-262, S. 86, 87.)



Section 17a-303a - (Formerly Sec. 17b-33). Fall prevention program.

The Department on Aging shall establish, within available appropriations, a fall prevention program. Within such program, the department shall:

(1) Promote and support research to: (A) Improve the identification, diagnosis, treatment and rehabilitation of older adults and others who have a high risk of falling; (B) improve data collection and analysis to identify risk factors for falls and factors that reduce the likelihood of falls; (C) design, implement and evaluate the most effective fall prevention interventions; (D) improve intervention strategies that have been proven effective in reducing falls by tailoring such strategies to specific populations of older adults; (E) maximize the dissemination of proven, effective fall prevention interventions; (F) assess the risk of falls occurring in various settings; (G) identify barriers to the adoption of proven interventions with respect to the prevention of falls among older adults; (H) develop, implement and evaluate the most effective approaches to reducing falls among high-risk older adults living in communities and long-term care and assisted living facilities; and (I) evaluate the effectiveness of community programs designed to prevent falls among older adults;

(2) Establish, in consultation with the Commissioner of Public Health, a professional education program in fall prevention, evaluation and management for physicians, allied health professionals and other health care providers who provide services for the elderly in this state. The Commissioner on Aging may contract for the establishment of such program through (A) a request for proposal process, (B) a competitive grant program, or (C) cooperative agreements with qualified organizations, institutions or consortia of qualified organizations and institutions;

(3) Oversee and support demonstration and research projects to be carried out by organizations, institutions or consortia of organizations and institutions deemed qualified by the Commissioner on Aging. Such demonstration and research projects may be in the following areas:

(A) Targeted fall risk screening and referral programs;

(B) Programs designed for community-dwelling older adults that use fall intervention approaches, including physical activity, medication assessment and reduction of medication when possible, vision enhancement and home-modification strategies;

(C) Programs that target new fall victims who are at a high risk for second falls and that are designed to maximize independence and quality of life for older adults, particularly those older adults with functional limitations;

(D) Private sector and public-private partnerships to develop technologies to prevent falls among older adults and prevent or reduce injuries when falls occur; and

(4) Award grants to, or enter into contracts or cooperative agreements with, organizations, institutions or consortia of organizations and institutions deemed qualified by the Commissioner on Aging to design, implement and evaluate fall prevention programs using proven intervention strategies in residential and institutional settings.

(Sept. Sp. Sess. P.A. 09-5, S. 52; P.A. 13-125, S. 7.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-125 replaced references to Department and Commissioner of Social Services with references to Department and Commissioner on Aging, effective July 1, 2013; Sec. 17b-33 transferred to Sec. 17a-303a in 2015.



Section 17a-304 - (Formerly Sec. 17b-421). Area agencies on aging.

The state shall be divided into five elderly planning and service areas, in accordance with federal law and regulations, each having an area agency on aging to carry out the mandates of the federal Older Americans Act of 1965, as amended. The area agencies shall (1) represent elderly persons within their geographic areas, (2) develop an area plan for approval by the Department on Aging and upon such approval administer the plan, (3) coordinate and assist local public and nonprofit, private agencies in the development of programs, (4) receive and distribute federal and state funds for such purposes, in accordance with applicable law, (5) carry out any additional duties and functions required by federal law and regulations.

(P.A. 83-89, S. 2; P.A. 86-368, S. 1, 5; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 14.)

History: P.A. 86-368 specified the number of planning and service areas for the elderly to be five; Sec. 17-136g transferred to Sec. 17a-304 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-304 transferred to Sec. 17b-421 in 1995; P.A. 13-125 amended Subdiv. (2) to replace reference to Department of Social Services with reference to Department on Aging, effective July 1, 2013; Sec. 17b-421 transferred to Sec. 17a-304 in 2015.



Section 17a-305 - (Formerly Sec. 17b-422). Allocation of funds. Review. Voluntary fee for meals.

(a) The Department on Aging shall equitably allocate, in accordance with federal law, federal funds received under Title IIIB and IIIC of the Older Americans Act to the five area agencies on aging established pursuant to section 17a-304. The department, before seeking federal approval to spend any amount above that allotted for administrative expenses under said act, shall inform the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services that it is seeking such approval.

(b) Sixty per cent of the state funds appropriated to the five area agencies on aging for elderly nutrition and social services shall be allocated in the same proportion as allocations made pursuant to subsection (a) of this section. Forty per cent of all state funds appropriated to the five area agencies on aging for elderly nutrition and social services used for purposes other than the required nonfederal matching funds shall be allocated at the discretion of the Commissioner on Aging, in consultation with the five area agencies on aging, based on their need for such funds. Any state funds appropriated to the five area agencies on aging for administrative expenses shall be allocated equally.

(c) The Department on Aging, in consultation with the five area agencies on aging, shall review the method of allocation set forth in subsection (a) of this section and shall report any findings or recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(d) An area agency may request a person participating in the elderly nutrition program to pay a voluntary fee for meals furnished, except that no eligible person shall be denied a meal due to an inability to pay such fee.

(P.A. 86-368, S. 2, 3, 5; P.A. 88-301, S. 1, 2; P.A. 92-230, S. 1; P.A. 93-262, S. 1, 87; P.A. 03-278, S. 66; P.A. 13-125, S. 15.)

History: P.A. 88-301 changed the formula for the allocation of state funds in Subsec. (b) and added Subsec. (d) allowing an area agency to request a voluntary fee for meals furnished; Sec. 17-136h transferred to Sec. 17a-305 in 1991; P.A. 92-230 amended Subsec. (a) by deleting formula for allocation of federal funds and substituting requirement that funds be allocated equitably between the five area agencies on aging and amended Subsecs. (b) and (c) for consistency; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-305 transferred to Sec. 17b-422 in 1995; P.A. 03-278 made technical changes in Subsecs. (a) to (d), effective July 9, 2003; P.A. 13-125 amended Subsecs. (a), (b) and (c) by changing “Department of Social Services” to “Department on Aging” and “Commissioner of Social Services” to “Commissioner on Aging” and further amended Subsec. (a) by adding reference to joint standing committee on aging, effective July 1, 2013; Sec. 17b-422 transferred to Sec. 17a-305 in 2015.



Section 17a-306 - (Formerly Sec. 17b-423). Regulations re Older Americans Act of 1965. Policies. Posting on eRegulations System.

The Department on Aging shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes, programs and services authorized pursuant to the Older Americans Act of 1965, as amended from time to time. The department may operate under any new policy necessary to conform to a requirement of a federal or joint state and federal program while it is in the process of adopting the policy in regulation form, provided the department posts such policy on the eRegulations System not later than twenty days after adopting the policy. Such policy shall be valid until the time final regulations are effective.

(P.A. 86-368, S. 4, 5; P.A. 93-262, S. 1, 87; P.A. 03-278, S. 67; P.A. 12-92, S. 10; P.A. 13-247, S. 35; 13-274, S. 10; P.A. 14-187, S. 22.)

History: Sec. 17-136i transferred to Sec. 17a-306 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-306 transferred to Sec. 17b-423 in 1995; P.A. 03-278 made technical changes in Subsecs. (a) and (b), effective July 9, 2003; P.A. 12-92 amended Subsec. (a) to require policy manual and new policies to be posted on department's web site and require new policies to be submitted to the Secretary for posting online, and make a technical change, effective July 1, 2013; P.A. 13-247 deleted Subsec. (a) designator, replaced provisions re community services policy manual with provision re adoption of regulations by Department on Aging re Older Americans Act of 1965, replaced provision requiring new policy to be posted in Connecticut Law Journal with provision requiring posting on eRegulations System, and deleted former Subsec. (b) re community services policy manual, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 14-187 replaced former Subsecs. (a) and (b) re community services policy manual with provisions re adoption of regulations by Department on Aging re Older Americans Act of 1965, posting of policy on department Internet web site and submission of policy to Secretary of the State for online posting, effective June 11, 2014, until September 30, 2014; Sec. 17b-423 transferred to Sec. 17a-306 in 2015.



Section 17a-306a - Promotion of independent living program. Eligibility. Regulations.

Section 17a-306a is repealed, effective July 1, 1993.

(June Sp. Sess. P.A. 91-8, S. 52, 63; P.A. 93-262, S. 86, 87.)



Section 17a-307 - Transferred

Transferred to Chapter 319v, Sec. 17b-251.



Section 17a-308 and 17a-309 - (Formerly Secs. 17-137 and 17-137a). Duties of the department; personnel; single state agency for programs for elderly persons and the aged. Receipt of grants or gifts.

Sections 17a-308 and 17a-309 are repealed, effective July 1, 1993.

(1957, P.A. 634, S. 2; 1959, P.A. 364, S. 2; 1963, P.A. 280; 408; February, 1965, P.A. 472; 1969, P.A. 814, S. 10, 11; P.A. 74-297; P.A. 75-426, S. 1, 2; 75-474, S. 5, 10; P.A. 77-582, S. 8, 10; P.A. 80-12, S. 1, 2; P.A. 83-89, S. 1; P.A. 93-262, S. 86, 87.)



Section 17a-310 - (Formerly Sec. 17b-425). State grants for community services and programs for the elderly.

The Department on Aging may make a grant to any city, town or borough or public or private agency, organization or institution for the following purposes: (a) For community planning and coordination of programs carrying out the purposes of the Older Americans Act of 1965, as amended; (b) for demonstration programs or activities particularly valuable in carrying out such purposes; (c) for training of special personnel needed to carry out such programs and activities; (d) for establishment of new or expansion of existing programs to carry out such purposes, including establishment of new or expansion of existing centers of service for elderly persons, providing recreational, cultural and other leisure time activities, and informational, transportation, referral and preretirement and postretirement counseling services for elderly persons and assisting such persons in providing volunteer community or civic services, except that no costs of construction, other than for minor alterations and repairs, shall be included in such establishment or expansion; (e) for programs to develop or demonstrate approaches, methods and techniques for achieving or improving coordination of community services for elderly or aging persons and such other programs and services as may be allowed under Title III of the Older Americans Act of 1965, as amended, or to evaluate these approaches, techniques and methods, as well as others which may assist elderly or aging persons to enjoy wholesome and meaningful living and to continue to contribute to the strength and welfare of the state and nation.

(1967, P.A. 883, S. 1; 1969, P.A. 814, S. 13; P.A. 75-474, S. 7, 10; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 16.)

History: 1969 act replaced commission on services for elderly persons with department on aging; P.A. 75-474 allowed grants to private agencies; Sec. 17-137c transferred to Sec. 17a-310 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-310 transferred to Sec. 17b-425 in 1995; P.A. 13-125 changed “Department of Social Services” to “Department on Aging”, effective July 1, 2013; Sec. 17b-425 transferred to Sec. 17a-310 in 2015.



Section 17a-311 and 17a-312 - (Formerly Secs. 17-137d and 17-137e). Applications for grants. Amount of grant.

Sections 17a-311 and 17a-312 are repealed.

(1967, P.A. 883, S. 2–4; 1969, P.A. 814, S. 14, 15; P.A. 73-144; P.A. 75-134; 75-474, S. 6, 8, 10; P.A. 77-541, S. 1, 2; P.A. 82-327, S. 6; P.A. 90-89, S. 3; P.A. 92-230, S. 3.)



Section 17a-313 - (Formerly Sec. 17b-426). Payment of administrative expenses.

The Department on Aging may use moneys appropriated for the purposes of section 17a-310 for the expenses of administering the grant program under said section, provided the total of such moneys so used shall not exceed five per cent of the moneys so appropriated.

(1967, P.A. 883, S. 5; 1969, P.A. 814, S. 16; P.A. 92-230, S. 2; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 17.)

History: 1969 act replaced commission on services for elderly persons with department on aging; Sec. 17-137f transferred to Sec. 17a-313 in 1991; P.A. 92-230 deleted references to repealed sections; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-313 transferred to Sec. 17b-426 in 1995; P.A. 13-125 substituted “Department on Aging” for “Department of Social Services”, effective July 1, 2013; Sec. 17b-426 transferred to Sec. 17a-313 in 2015.



Section 17a-314 - (Formerly Sec. 17b-427). CHOICES health insurance assistance program. Definitions. Requirements. Reports. Responsibilities of hospitals re Medicare patients. Regulations.

(a) As used in this section:

(1) “CHOICES” means Connecticut's programs for health insurance assistance, outreach, information and referral, counseling and eligibility screening; and

(2) “CHOICES health insurance assistance program” means the federally recognized state health insurance assistance program funded pursuant to P.L. 101-508 and administered by the Department on Aging, in conjunction with the area agencies on aging and the Center for Medicare Advocacy, that provides free information and assistance related to health insurance issues and concerns of older persons and other Medicare beneficiaries in Connecticut.

(b) The Department on Aging shall administer the CHOICES health insurance assistance program, which shall be a comprehensive Medicare advocacy program that provides assistance to Connecticut residents who are Medicare beneficiaries.

(c) The program shall provide: (1) Toll-free telephone access for consumers to obtain advice and information on Medicare benefits, including prescription drug benefits available through the Medicare Part D program, the Medicare appeals process, health insurance matters applicable to Medicare beneficiaries and long-term care options available in the state at least five days per week during normal business hours; (2) information, advice and representation, where appropriate, concerning the Medicare appeals process, by a qualified attorney or paralegal at least five days per week during normal business hours; (3) information through appropriate means and format, including written materials, to Medicare beneficiaries, their families, senior citizens and organizations regarding Medicare benefits, including prescription drug benefits available through Medicare Part D and other pharmaceutical drug company programs and long-term care options available in the state; (4) information concerning Medicare plans and services, private insurance policies and federal and state-funded programs that are available to beneficiaries to supplement Medicare coverage; (5) information permitting Medicare beneficiaries to compare and evaluate their options for delivery of Medicare and supplemental insurance services; (6) information concerning the procedure to appeal a denial of care and the procedure to request an expedited appeal of a denial of care; and (7) any other information the program or the Commissioner on Aging deems relevant to Medicare beneficiaries.

(d) The Commissioner on Aging may include any additional functions necessary to conform to federal grant requirements.

(e) All hospitals, as defined in section 19a-490, which treat persons covered by Medicare Part A shall: (1) Notify incoming patients covered by Medicare of the availability of the services established pursuant to subsection (c) of this section, (2) post or cause to be posted in a conspicuous place therein the toll-free number established pursuant to subsection (c) of this section, and (3) provide each Medicare patient with the toll-free number and information on how to access the CHOICES program.

(f) The Commissioner on Aging may adopt regulations, in accordance with chapter 54, as necessary to implement the provisions of this section.

(P.A. 89-135, S. 1, 6; P.A. 93-262, S. 1, 87; P.A. 01-39, S. 1, 3; P.A. 03-19, S. 46; P.A. 05-102, S. 2; P.A. 07-155, S. 1; P.A. 10-32, S. 69; P.A. 13-97, S. 5; 13-125, S. 18; P.A. 16-21, S. 1.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-314 transferred to Sec. 17b-427 in 1995; P.A. 01-39 added new Subsec. (a) defining “CHOICES”, “CHOICES health insurance assistance program” and “Medicare organization”, redesignated existing Subsec. (a) as Subsec. (b) and amended by adding requirements that department administer the CHOICES health insurance assistance program, that program maintain a toll-free telephone number to provide advice and information on other health insurance matters applicable to Medicare beneficiaries at least five days per week during normal business hours, that program provide information, advice and representation concerning Medicare appeals process by a qualified attorney or paralegal, that program develop and distribute a Connecticut Medicare consumers guide, and that program include any functions department deems necessary to conform to federal grant requirements, added Subsec. (c) allowing Insurance Commissioner to require each Medicare organization to submit information, added Subsec. (d) re payment of late fees, added Subsec. (e) requiring Insurance Commissioner to submit an annual list of Medicare organizations that fail to file information and redesignated existing Subsec. (b) as Subsec. (f) and amended by changing internal references for consistency with section and making technical changes, effective May 31, 2001; P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a)(3), effective May 12, 2003; P.A. 05-102 amended Subsec. (e) by renaming the Managed Care Ombudsman the Healthcare Advocate; P.A. 07-155 amended Subsec. (b) to require CHOICES program to provide information and advice on prescription drug benefits available through Medicare Part D program and long-term care options available in the state, to prepare and distribute written material, and to collaborate with other state agencies and entities in the development of a consumer-oriented website, effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (b)(5), effective May 10, 2010; P.A. 13-97 amended Subsec. (e) to replace reference to select committee on aging with reference to joint standing committee on aging, effective June 6, 2013; P.A. 13-125 amended Subsecs. (a)(2) and (b) to replace “Department of Social Services” with “Department on Aging”, amended Subsec. (a)(3) to redefine “Medicare organization”, redesignated provisions re program requirements in existing Subsec. (b) as new Subsec. (c) and amended same to replace provision requiring preparation and distribution of written materials with provision re providing information through appropriate means, to add “other pharmaceutical drug company programs”, to delete former Subparas. (A) to (F) and replace provisions re consumers guide with provision re providing information re services, private insurance policies and federal and state-funded programs in Subdiv. (4), to add new Subdiv. (5) re information to compare options for delivery of Medicare and supplemental insurance services, to redesignate provision in former Subdiv. (4)(C) re procedure to appeal as new Subdiv. (6), to redesignate provision re other information in former Subdiv. (4)(F) as Subdiv. (7) and amend same to add references to Commissioner on Aging and Medicare, to delete former Subdiv. (5) re collaboration with other state agencies and to delete former Subdiv. (6) re functions to conform to federal grant requirements, added new Subsec. (d) re functions to conform to federal grant requirements, redesignated existing Subsecs. (c) to (f) as Subsecs. (e) to (h), amended redesignated Subsec. (e) to replace “Commissioner of Social Services” with “Commissioner on Aging” and replace “commissioner” with “Insurance Commissioner” in Subdivs. (1) and (2), amended redesignated Subsec. (g) to add reference to Sec. 11-4a, added new Subsec. (i) re regulations, and made technical and conforming changes, effective June 18, 2013; Sec. 17b-427 transferred to Sec. 17a-314 in 2015; P.A. 16-21 amended Subsec. (a) by deleting former Subdiv. (3) defining Medicare organization, deleted former Subsecs. (e) to (g) re Medicare organizations, redesignated existing Subsecs. (h) and (i) as Subsecs. (e) and (f) and made a technical change.



Section 17a-315 and 17a-316 - (Formerly Secs. 17-136 and 17-136a). Advisory Council on Aging; appointment of members. Duties of council.

Sections 17a-315 and 17a-316 are repealed, effective July 1, 1993.

(1957, P.A. 634, S. 1; 1959, P.A. 364, S. 1; 1969, P.A. 814, S. 8, 9; 1971, P.A. 485, S. 1; P.A. 75-474, S. 1, 2, 10; P.A. 76-94, S. 1, 2; P.A. 77-511, S. 1; P.A. 84-256, S. 10, 11, 17; P.A. 93-262, S. 86, 87.)



Section 17a-316a - (Formerly Sec. 17b-367a). State Aging and Disability Resource Center Program.

(a) The Commissioner on Aging shall develop and administer a program to provide a single, coordinated system of information and access for individuals seeking long-term support, including in-home, community-based and institutional services. The program shall be the state Aging and Disability Resource Center Program in accordance with the federal Older Americans Act Amendments of 2006, P.L. 109-365 and shall be administered as part of the Department on Aging’s CHOICES program in accordance with subdivision (1) of subsection (a) of section 17a-314. Consumers served by the program shall include, but not be limited to, those sixty years of age or older and those eighteen years of age or older with disabilities and caregivers.

(b) The program shall, within available resources, provide (1) information, referral and assistance concerning aging and disability issues and long-term care planning; (2) comprehensive assessments to identify possible consumer needs or desires; (3) counseling for purposes of obtaining (A) employment or employment-related services, (B) screening for public benefits and private resources, and (C) information on long-term care planning; (4) follow-up to ensure consumer referrals were appropriate and to offer additional assistance and individual advocacy if needed; (5) support to consumers making decisions about current and future supports and services; (6) coordination of transitions between providers or sites of care; (7) preparation and distribution of written materials regarding the availability of program services; (8) maintenance of a toll-free telephone number; (9) assistance in improving and managing the program, monitoring quality and measuring responsiveness of systems of care; (10) assistance as necessary to conform to federal and other grant requirements; and (11) other related services.

(c) The commissioner shall establish program requirements and procedures for entering into agreements to operate the program. The commissioner may adopt regulations, in accordance with chapter 54, as necessary to implement the provisions of this section.

(P.A. 12-119, S. 1; P.A. 13-125, S. 22; P.A. 15-19, S. 1.)

History: P.A. 12-119 effective June 15, 2012; P.A. 13-125 amended Subsec. (a) to change “Commissioner of Social Services” to “Commissioner on Aging”, effective July 1, 2013; Sec. 17b-367a transferred to Sec. 17a-316a in 2015; P.A. 15-19 deleted references to Community Choices and amended Subsec. (a) to add provision re program administered as part of Department on Aging’s CHOICES program, effective July 1, 2015.



Section 17a-317 - Transferred

Transferred to Sec. 17a-301a.






Chapter 319e - Connecticut Pharmaceutical Assistance Contract to the Elderly and the Disabled Program (See Chapter 319ff)

Section 17a-340 - Transferred

Transferred to Chapter 319ff, Sec. 17b-490.



Section 17a-341 - (Formerly Sec. 17-511). Pharmaceutical Assistance Advisory Board.

Section 17a-341 is repealed.

(P.A. 85-573, S. 4, 18; P.A. 87-3, S. 2, 9; P.A. 91-190, S. 8, 9.)



Section 17a-342 to 17a-349 - Transferred

Transferred to Chapter 319ff, Secs. 17b-491 to 17b-498, inclusive.






Chapter 319f - Management of Continuing Care Facilities (See Chapter 319hh)

Section 17a-360 to 17a-375 - Transferred

Transferred to Chapter 319hh, Secs. 17b-520 to 17b-535, inclusive.






Chapter 319g - Medicare Assignment (See Chapter 319jj)

Section 17a-390 to 17a-394 - Transferred

Transferred to Chapter 319jj, Secs. 17b-550 to 17b-554, inclusive.






Chapter 319h - Protection of the Elderly

Section 17a-405 - (Formerly Sec. 17b-400). Office of the Long-Term Care Ombudsman. Regional ombudsmen. Appointments. Inclusion in classified service. Definitions.

(a) As used in this chapter:

(1) “State agency” means the Department on Aging.

(2) “Office” means the Office of the Long-Term Care Ombudsman established in this section.

(3) “State Ombudsman” means the State Ombudsman established in this section.

(4) “Program” means the long-term care ombudsman program established in this section.

(5) “Representative” includes a regional ombudsman, a residents' advocate or an employee of the Office of the Long-Term Care Ombudsman who is individually designated by the State Ombudsman.

(6) “Resident” means an older individual who resides in or is a patient in a long-term care facility who is sixty years of age or older.

(7) “Long-term care facility” means any skilled nursing facility, as defined in Section 1819(a) of the Social Security Act, (42 USC 1395i-3(a)) any nursing facility, as defined in Section 1919(a) of the Social Security Act, (42 USC 1396r(a)) a board and care facility as defined in Section 102(19) of the federal Older Americans Act, (42 USC 3002(19)) and for purposes of ombudsman program coverage, an institution regulated by the state pursuant to Section 1616(e) of the Social Security Act, (42 USC 1382e(e)) and any other adult care home similar to a facility or nursing facility or board and care home.

(8) “Commissioner” means the Commissioner on Aging.

(9) “Applicant” means an older individual who has applied for admission to a long-term care facility.

(b) There is established an independent Office of the Long-Term Care Ombudsman within the Department on Aging. The Commissioner on Aging shall appoint a State Ombudsman who shall be selected from among individuals with expertise and experience in the fields of long-term care and advocacy to head the office and the State Ombudsman shall appoint assistant regional ombudsmen. In the event the State Ombudsman or an assistant regional ombudsman is unable to fulfill the duties of the office, the commissioner shall appoint an acting State Ombudsman and the State Ombudsman shall appoint an acting assistant regional ombudsman.

(c) Notwithstanding the provisions of subsection (b) of this section, on and after July 1, 1990, the positions of State Ombudsman and regional ombudsmen shall be classified service positions. The State Ombudsman and regional ombudsmen holding said positions on said date shall continue to serve in their positions as if selected through classified service procedures. As vacancies occur in such positions thereafter, such vacancies shall be filled in accordance with classified service procedures.

(P.A. 77-575, S. 1, 23; P.A. 81-167; P.A. 88-206, S. 3; P.A. 90-204, S. 1, 3; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 1, 24; P.A. 13-125, S. 9.)

History: P.A. 81-167 changed the number of assistant regional ombudsmen the commissioner on aging may appoint from a maximum of five to a number to be determined by the commissioner and deleted obsolete provisions re original appointment dates and terms; P.A. 88-206 authorized the commissioner to appoint an acting state ombudsman or an acting assistant regional ombudsman if the state ombudsman or assistant regional ombudsman cannot fulfill the duties of his office; P.A. 90-204 provided for the inclusion of the state ombudsman and assistant regional ombudsmen in the classified service; Sec. 17-135a transferred to Sec. 17a-405 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-405 transferred to Sec. 17b-400 in 1995; P.A. 99-176 inserted new Subsec. (a) consisting of definitions, redesignated former Subsec. (a) as Subsec. (b), changed name of office from “Nursing Home Ombudsmen Office” to “Office of the Long-Term Care Ombudsman”, deleted reference to responsibility for receiving and resolving complaints, added that the ombudsman shall be selected from among individuals with expertise and experience in the fields of long-term care and advocacy and provided that the State Ombudsman shall appoint assistant regional ombudsmen, substituted “the commissioner shall appoint an acting State Ombudsman and the State Ombudsman shall appoint an acting assistant regional ombudsman” for “the commissioner may appoint an acting State Ombudsman or an acting assistant regional ombudsman”, and deleted reference to appointment of local volunteer patients' advocates, redesignated former Subsec. (b) as (c), deleted “assistant” re regional ombudsmen and made technical changes, effective July 1, 1999; P.A. 13-125 amended Subsec. (a) to redefine “state agency” in Subdiv. (1) and “commissioner” in Subdiv. (8), make a technical change in Subdiv. (5), delete former Subdiv. (9) re definition of “director” and redesignate existing Subdiv. (10) as Subdiv. (9), and amended Subsec. (b) to change “Department of Social Services” to “Department on Aging” and change “Commissioner of Social Services” to “Commissioner on Aging”, effective July 1, 2013; Sec. 17b-400 transferred to Sec. 17a-405 in 2015.



Section 17a-406 - (Formerly Sec. 17b-401). Residents' advocates. Appointment, expenses, removal. Use of trained volunteers.

(a) Residents' advocates shall be appointed by the State Ombudsman, in consultation with the regional ombudsmen, for each region in sufficient number to serve the long-term care facilities within such region. Such residents' advocates shall, if possible, be residents of the region in which they will serve, and shall have demonstrated an interest in the care of the elderly. Residents' advocates shall serve without compensation but may be reimbursed for reasonable expenses incurred in the performance of their duties, within available appropriations.

(b) The residents' advocates shall be appointed after submission of recommendations from at least two former employers or other nonrelated persons.

(c) The residents' advocates shall serve for a term of years specified by the State Ombudsman provided a residents' advocate may be removed by the State Ombudsman whenever the State Ombudsman finds such residents' advocate guilty of misconduct, material neglect of duty or incompetence in the conduct of the office.

(d) Nothing in sections 17a-405 to 17a-417, inclusive, 19a-523, 19a-524, 19a-530, 19a-531, 19a-532 and 19a-554 shall be construed to preclude the use of additional trained volunteers when it is deemed necessary to assist the State Ombudsman, regional ombudsmen or the residents' advocates.

(e) Until such time as residents' advocates are appointed in accordance with the provisions of sections 17a-405 to 17a-417, inclusive, 19a-523, 19a-524, 19a-530, 19a-531, 19a-532 and 19a-554, those residents' advocates previously appointed shall continue to perform their assigned duties and responsibilities.

(P.A. 77-575, S. 2, 23; P.A. 85-97; 85-613, S. 34, 154; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 2, 24.)

History: P.A. 85-97 required that chief administrative officer and committee on aging be consulted about appointment of advocates, where previously they were empowered to submit the nominees, and specified requirements for prospective advocates' recommendations; P.A. 85-613 made technical changes, substituting references to Sec. 2c-2b(a)(20) for references to Sec. 2c-2a; Sec. 17-135b transferred to Sec. 17a-406 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-406 transferred to Sec. 17b-401 in 1995; P.A. 99-176 amended section to substitute “residents' advocates” for “patients' advocates” and to substitute “long-term care facilities” for “nursing home facilities”, amended Subsec. (b) to delete “after consultation with the chief administrative officer and committee on aging for each town, area agency on aging and director of health serving each town” re appointment of residents' advocates, amended Subsec. (c) to substitute “State Ombudsman” for “Commissioner of Social Services” and “the State Ombudsman” for “he” re finding advocates guilty of misconduct, etc., and amended Subsecs. (d) and (e) to delete reference to Sec. 2c-2b(a)(20), effective July 1, 1999; Sec. 17b-401 transferred to Sec. 17a-406 in 2015.



Section 17a-407 - (Formerly Sec. 17b-402). Residents' advocates. Training. Regulations.

No person may perform any functions as a residents' advocate until the person has successfully completed a course of training required by the State Ombudsman. Any residents' advocate who fails to complete such a course within a reasonable time after appointment may be removed by the State Ombudsman or the regional ombudsman for the region in which such residents' advocate serves. The commissioner, after consultation with the State Ombudsman, shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section. Such regulations shall include, but not be limited to, the course of training required by this subsection.

(P.A. 77-575, S. 3, 23; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 3, 24.)

History: Sec. 17-135c transferred to Sec. 17a-407 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-407 transferred to Sec. 17b-402 in 1995; P.A. 99-176 deleted Subsec. designators, substituted “residents' advocate” for “patients' advocate”, made the course of training subject to that required by the State Ombudsman rather than by the commissioner through regulation, required the commissioner, after consultation with the State Ombudsman, to adopt regulations to carry out the provisions of the section, including, but not limited to, the course of training, and deleted former Subsec. (b) re the discretion of the commissioner, after consultation with the State Ombudsman, to waive the training requirement upon a showing of adequate training or experience, effective July 1, 1999; Sec. 17b-402 transferred to Sec. 17a-407 in 2015.



Section 17a-408 - (Formerly Sec. 17b-403). Duties of State Ombudsman.

(a) The State Ombudsman shall establish and operate ombudsman programs in this state pursuant to Sections 711 to 713, inclusive, of the federal Older Americans Act of 1965, as amended from time to time.

(b) The State Ombudsman shall serve on a full-time basis, and shall personally or through representatives of the office:

(1) Identify, investigate and resolve complaints that:

(A) Are made by, or on behalf of, residents or, as to complaints involving the application for admission to a long-term care facility, by or on behalf of applicants; and

(B) Relate to action, inaction or decisions that may adversely affect the health, safety, welfare or rights of the residents, including the welfare and rights of the residents with respect to the appointment and activities of guardians and representative payees, of (i) providers or representatives of providers of long-term care services, (ii) public agencies, or (iii) health and social service agencies;

(2) Provide services to protect the health, safety, welfare and rights of the residents;

(3) Inform the residents about means of obtaining services provided by providers or agencies described in subparagraph (B) of subdivision (1) of this subsection or services described in subdivision (2) of this subsection;

(4) Ensure that the residents and, as to issues involving applications for admission to long-term care facilities, applicants have regular and timely access to the services provided through the office and that the residents and complainants receive timely responses from representatives of the office to complaints;

(5) Represent the interests of the residents, and of applicants in relation to issues concerning applications to long-term care facilities, before governmental agencies and seek administrative, legal and other remedies to protect the health, safety, welfare and rights of the residents;

(6) Provide administrative and technical assistance to representatives and training in areas including, but not limited to, Alzheimer’s disease and dementia symptoms and care;

(7) (A) Analyze, comment on and monitor the development and implementation of federal, state and local laws, regulations, and other governmental policies and actions that pertain to the health, safety, welfare and rights of the residents with respect to the adequacy of long-term care facilities and services in this state and to the rights of applicants in relation to applications to long-term care facilities;

(B) Recommend any changes in such laws, regulations, policies and actions as the office determines to be appropriate; and

(C) Facilitate public comment on such laws, regulations, policies and actions;

(8) Advocate for:

(A) Any changes in federal, state and local laws, regulations and other governmental policies and actions that pertain to the health, safety, welfare and rights of residents with respect to the adequacy of long-term care facilities and services in this state and to the health, safety, welfare and rights of applicants which the State Ombudsman determines to be appropriate;

(B) Appropriate action by groups or agencies with jurisdictional authority to deal with problems affecting individual residents and the general resident population and applicants in relation to issues concerning applications to long-term care facilities; and

(C) The enactment of legislative recommendations by the General Assembly and of regulatory recommendations by commissioners of Connecticut state agencies;

(9) (A) Provide for training representatives of the office;

(B) Promote the development of citizen organizations to participate in the program; and

(C) Provide technical support for the development of resident and family councils to protect the well-being and rights of residents;

(10) Coordinate ombudsman services with the protection and advocacy systems for individuals with developmental disabilities and mental illnesses established under (A) Part A of the Development Disabilities Assistance and Bill of Rights Act (42 USC 6001, et seq.), and (B) The Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 USC 10801 et seq.);

(11) Coordinate, to the greatest extent possible, ombudsman services with legal assistance provided under Section 306(a)(2)(C) of the federal Older Americans Act of 1965, (42 USC 3026(a)(2)(C)) as amended from time to time, through the adoption of memoranda of understanding and other means;

(12) Create, and periodically update as needed, a training manual for nursing home facilities identified in section 19a-522c that provides guidance on structuring and implementing the training required by said section;

(13) Provide services described in this subsection, to residents under age sixty living in a long-term care facility, if (A) a majority of the residents of the facility where the younger person resides are over age sixty and (B) such services do not weaken or decrease service to older individuals covered under this chapter;

(14) Implement and administer, within available appropriations, a pilot program that serves home and community-based care recipients in Hartford County; and

(15) Carry out such other activities and duties as may be required under federal law.

(P.A. 77-575, S. 4, 23; P.A. 99-176, S. 4, 24; P.A. 13-70, S. 1; 13-234, S. 107; P.A. 14-194, S. 9; June Sp. Sess. P.A. 15-5, S. 368.)

History: Sec. 17-135d transferred to Sec. 17a-408 in 1991; Sec. 17a-408 transferred to Sec. 17b-403 in 1995; P.A. 99-176 deleted existing provisions and substituted new Subsec. (a) re requirement that the State Ombudsman establish and operate ombudsman programs pursuant to provisions of the federal Older Americans Act, and substituted new Subsec. (b) re list of State Ombudsman’s duties, effective July 1, 1999; P.A. 13-70 amended Subsec. (b) by adding new Subdiv. (12) re creation and update of training manual for certain nursing home facilities, redesignating existing Subdivs. (12) and (13) as Subdivs. (13) and (14) and making technical changes; P.A. 13-234 amended Subsec. (b) by adding provision, codified by the Revisors as new Subdiv. (14), re implementation of pilot program that serves home and community-based care recipients in Hartford County and making conforming changes, effective July 1, 2013; P.A. 14-194 made a technical change and added provision re Alzheimer’s disease and dementia training in Subsec. (b)(6); Sec. 17b-403 transferred to Sec. 17a-408 in 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b)(14) by adding “within available appropriations” and deleting “on and after July 1, 2014”, effective July 1, 2015.



Section 17a-409 - (Formerly Sec. 17b-404). Investigative authority.

The State Ombudsman is authorized to investigate and make reports and recommendations concerning any act or the failure to act by any agency, official or public employee, with respect to their responsibilities and duties in connection with long-term care facilities, except the courts and their personnel, legislative bodies and their personnel and the chief executive of the state and the chief executive's personal staff and all elected officials.

(P.A. 77-575, S. 5, 23; P.A. 88-206, S. 4; P.A. 90-204, S. 2, 3; P.A. 99-176, S. 5, 24.)

History: P.A. 88-206 provided that the state ombudsman shall also be accountable to the deputy commissioner on aging; P.A. 90-204 deleted the former Subsec. (a) which provided for the direct supervision of the state ombudsman by the commissioner or deputy commissioner; Sec. 17-135e transferred to Sec. 17a-409 in 1991; Sec. 17a-409 transferred to Sec. 17b-404 in 1995; P.A. 99-176 substituted “long-term care facilities” for “nursing home facilities” and “the chief executive's” for “his”, effective July 1, 1999; Sec. 17b-404 transferred to Sec. 17a-409 in 2015.



Section 17a-410 - (Formerly Sec. 17b-405). Duties of regional ombudsmen.

The regional ombudsmen shall, in accordance with the policies and procedures established by the Office of the Long-Term Care Ombudsman:

(1) Provide services to protect the health, safety, welfare and rights of residents;

(2) Ensure that residents in service areas have regular timely access to representatives of the program and timely responses to complaints and requests for assistance;

(3) Identify, investigate and resolve complaints made by or on behalf of residents that relate to action, inaction or decisions that may adversely affect the health, safety, welfare or rights of the residents or by, or on behalf of, applicants in relation to issues concerning applications to long-term care facilities;

(4) Represent the interests of residents and applicants, in relation to their applications to long-term care facilities, before government agencies and seek administrative, legal and other remedies to protect the health, safety, welfare and rights of the residents;

(5) (A) Review and, if necessary, comment on any existing and proposed laws, regulations and other government policies and actions that pertain to the rights and well-being of residents and applicants in relation to their applications to long-term care facilities, and (B) facilitate the ability of the public to comment on the laws, regulations, policies and actions;

(6) Support the development of resident and family councils; and

(7) Carry out other activities that the State Ombudsman determines to be appropriate.

(P.A. 77-575, S. 6, 23; P.A. 83-587, S. 32, 96; P.A. 99-176, S. 6, 24; P.A. 13-125, S. 10.)

History: P.A. 83-587 deleted reference to specific number of ombudsmen; Sec. 17-135f transferred to Sec. 17a-410 in 1991; Sec. 17a-410 transferred to Sec. 17b-405 in 1995; P.A. 99-176 deleted existing provisions and replaced with list of duties (1) to (7), effective July 1, 1999; P.A. 13-125 deleted “and the director”, effective July 1, 2013; Sec. 17b-405 transferred to Sec. 17a-410 in 2015.



Section 17a-411 - (Formerly Sec. 17b-406). Duties of residents' advocates. Posting by nursing home facilities. Funding.

(a) Residents' advocates, under supervision of the regional ombudsmen, shall assist the regional ombudsmen in the performance of all duties and responsibilities of the regional ombudsmen as described in section 17a-410.

(b) All long-term care facilities shall post or cause to be posted in a conspicuous place therein a list of the names of the appropriate residents' advocates and the names, addresses, and telephone numbers of the appropriate ombudsmen.

(c) The Commissioner on Aging shall have authority to seek funding for the purposes contained in this section from public and private sources, including but not limited to any federal or state funded programs.

(P.A. 75-468, S. 11, 17; P.A. 76-331, S. 14, 16; P.A. 77-575, S. 14, 23; 77-604, S. 18, 84; 77-614, S. 323, 610; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 7, 24; P.A. 13-125, S. 11.)

History: P.A. 76-331 rewrote provisions re patients' advocates in Subsec. (a), required posting of availability of reports rather than reports themselves in Subsec. (b)(2), rephrased Subsec. (b)(3) and added Subdivs. (5) and (6) re financial affairs and well-being of patients and added Subsec. (e) re funding sources; P.A. 77-575 deleted former Subsecs. (a) and (b) re qualifications, appointment and duties of advocates, inserted new Subsec. (a) placing advocates under ombudsmen and listing duties, relettering remaining Subsecs. accordingly, required reports to commissioner of health and required names, addresses and telephone numbers of ombudsmen but names only of advocates; P.A. 77-604 rephrased Subsec. (b)(4); P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-621 transferred to Sec. 17-135g in 1979; Sec. 17-135g transferred to Sec. 17a-411 in 1991; P.A. 93-262 substituted commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17a-411 transferred to Sec. 17b-406 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 substituted “residents' advocates” for “patients' advocates” and “long-term care facilities” for “nursing home facilities” and amended Subsec. (a) to delete list of duties and to reference responsibilities of the regional ombudsman as described in section 17b-405, deleted Subsec. (b) and redesignated Subsec. (c) and (d) as (b) and (c), respectively, effective July 1, 1999; P.A. 13-125 amended Subsec. (c) to substitute “Commissioner on Aging” for “Commissioner of Social Services”, effective July 1, 2013; Sec. 17b-406 transferred to Sec. 17a-411 in 2015.



Section 17a-412 - (Formerly Sec. 17b-407). Report of suspected abuse, neglect, exploitation or abandonment. Penalty for failure to report. Confidentiality. Immunity and protection from retaliation. Notification requirements. Registry.

(a) Any physician or surgeon licensed under the provisions of chapter 370, any resident physician or intern in any hospital in this state, whether or not so licensed, and any registered nurse, licensed practical nurse, medical examiner, dentist, optometrist, chiropractor, podiatrist, social worker, clergyman, police officer, pharmacist, physical therapist, long-term care facility administrator, nurse’s aide or orderly in a long-term care facility, any person paid for caring for a patient in a long-term care facility, any staff person employed by a long-term care facility and any person who is a sexual assault counselor or a domestic violence counselor as defined in section 52-146k who has reasonable cause to suspect or believe that a resident in a long-term care facility has been abused, neglected, exploited or abandoned, or is in a condition that is the result of such abuse, neglect, exploitation or abandonment, shall, not later than seventy-two hours after such suspicion or belief arose, report such information or cause a report to be made in any reasonable manner to the Commissioner of Social Services pursuant to chapter 319dd. Any person required to report under the provision of this section who fails to make such report within the prescribed time period shall be fined not more than five hundred dollars, except that, if such person intentionally fails to make such report within the prescribed time period, such person shall be guilty of a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense.

(b) Such report shall contain the name and address of the long-term care facility, the name of the involved resident, information regarding the nature and extent of the abuse, neglect, exploitation or abandonment and any other information which the reporter believes might be helpful in an investigation of the case and for the protection of the resident.

(c) Any other person having reasonable cause to believe that a resident in a long-term care facility is being, or has been, abused, neglected, exploited or abandoned, or any person who wishes to file any other complaint regarding a long-term care facility, shall report such information in accordance with subsection (b) of this section in any reasonable manner to the Commissioner of Social Services who shall inform the resident of the services of the Office of the Long-Term Care Ombudsman.

(d) Such report or complaint shall not be deemed a public record, and shall not be subject to the provisions of section 1-210. Information derived from such reports or complaints for which reasonable grounds are determined to exist after investigation as provided for in section 17a-413, including the identity of the long-term care facility, the number of complaints received, the number of complaints substantiated and the types of complaints, may be disclosed by the Commissioner of Social Services, except that in no case shall the name of the resident or the complainant be revealed, unless such person specifically requests such disclosure or unless a judicial proceeding results from such report or complaint. Notwithstanding the provisions of this section or section 17b-452, not later than twenty-four hours, or as soon as possible, after receiving a report pursuant to subsection (a) of this section concerning a resident of a long-term care facility, the commissioner shall notify such resident’s guardian or conservator, if any, or legally liable relative or other responsible party. Such notification shall not be required when such guardian, conservator, legally liable relative or other responsible party is suspected of perpetrating the abuse, neglect, exploitation or abandonment that is the subject of the report. The commissioner shall obtain the contact information for such guardian, conservator, legally liable relative or other responsible party from the long-term care facility.

(e) Any person who makes a report or complaint pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability on account of such report or complaint or testimony, except for liability for perjury, unless such person acted in bad faith or with malicious purpose.

(f) Any person who is discharged or in any manner discriminated or retaliated against for making, in good faith, a report or complaint pursuant to this section shall be entitled to all remedies available under law including, but not limited to, remedies available under sections 19a-532 and 31-51m, as applicable.

(g) The person filing a report or complaint pursuant to the provisions of this section shall be notified of the findings of any investigation conducted by the Commissioner of Social Services, upon request.

(h) The Commissioner of Social Services shall maintain a registry of the reports received, the investigations made, the findings and the actions recommended and taken.

(P.A. 77-575, S. 7, 23; P.A. 80-190, S. 5; 80-433; P.A. 84-546, S. 156, 173; P.A. 93-340, S. 5, 19; P.A. 99-102, S. 14; 99-176, S. 8, 24; P.A. 03-267, S. 1; P.A. 13-214, S. 9; P.A. 15-150, S. 1.)

History: P.A. 80-190 deleted reference to coroners in Subsec. (a); P.A. 80-433 expanded disclosure provisions in Subsec. (d); P.A. 84-546 made technical changes in Subsec. (a), substituting “licensed” for “registered” where appearing; Sec. 17-135h transferred to Sec. 17a-412 in 1991; P.A. 93-340 amended Subsec. (a) to add sexual assault counselors and battered women’s counselors to list of persons required to report suspected patient abuse, effective July 1, 1993; Sec. 17a-412 transferred to Sec. 17b-407 in 1995; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to chapter 371 and osteopaths and made technical changes; P.A. 99-176 substituted “long-term care facility” for “nursing home facility”, amended Subsec. (a) to delete reporting requirement for regional ombudsmen and patients’ advocates, and required reports to be made to the commissioner pursuant to chapter 319dd rather than the Nursing Home Ombudsmen Office, amended Subsec. (c) to require reports to be made to the commissioner rather than the Nursing Home Ombudsmen Office, and to require the commissioner to inform the resident of the services of the Office of the Long-Term Care Ombudsman, amended Subsec. (d) to substitute the commissioner for the State Ombudsman re disclosure, amended Subsec. (f) to substitute the commissioner for Nursing Home Ombudsmen Office re investigations, and amended Subsec. (g) to substitute the commissioner for the State Ombudsman re maintenance of a registry of reports, effective July 1, 1999; P.A. 03-267 amended Subsec. (a) to require the report be made “not later than seventy-two hours after such suspicion or belief arose” rather than “within five calendar days” and to make the penalty for intentionally failing to report within the prescribed time period a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense, added new Subsec. (f) re remedies available to person who is discharged or in any manner discriminated or retaliated against for making a good faith report or complaint, redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h), and made technical changes; P.A. 13-214 amended Subsec. (a) to substitute “domestic violence counselor” for “battered women’s counselor”; Sec. 17b-407 transferred to Sec. 17a-412 in 2015; P.A. 15-150 amended Subsec. (d) by adding provision re notification of certain parties after receiving report pursuant to Subsec. (a).



Section 17a-413 - (Formerly Sec. 17b-408). Review of report or complaint. Investigation. Report of findings. Referral of report, complaint or information for further action.

Upon receipt of a report or complaint as provided in section 17a-412, the Commissioner of Social Services shall determine immediately whether there are reasonable grounds for an investigation. If it is determined that reasonable grounds do not exist for an investigation, the complainant or the person making the report shall be notified of this determination not later than five working days after the receipt of such complaint or report. If such reasonable grounds are found, the Commissioner of Social Services shall investigate such report or complaint not later than ten working days thereafter. The Commissioner of Social Services shall complete an investigation and make a report of the findings not later than fifteen working days after the receipt of the complaint or report. If the investigation indicates that there is a possible violation of section 19a-533, 19a-535 or 19a-537, the Commissioner of Social Services shall refer the report or complaint together with a report of any investigation the commissioner has undertaken to the Department of Public Health for action as appropriate. If the investigation indicates that there is a possible violation of the provisions of the Public Health Code with respect to licensing requirements, the Commissioner of Social Services shall refer the report or complaint, together with a report of the investigation, to the Commissioner of Public Health for appropriate action. If no violation of the Public Health Code is indicated, the Commissioner of Social Services shall take whatever action said commissioner deems necessary, and shall notify the complainant or the person making the report, of the action taken not later than fifteen working days after receipt of the complaint or report. If the investigation indicates that a person has abused, neglected, exploited or abandoned a resident in a long-term care facility, the Commissioner of Social Services shall refer such information in writing to the Chief State's Attorney or the Chief State's Attorney's designee who shall conduct such further investigation, if any, as deemed necessary and shall determine whether criminal proceedings should be initiated against such person in accordance with applicable state law.

(P.A. 77-575, S. 8, 23; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 130, 165; P.A. 99-176, S. 9, 24; P.A. 03-267, S. 2; P.A. 14-116, S. 5.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 17-135i transferred to Sec. 17a-413 in 1991; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17a-413 transferred to Sec. 17b-408 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 added provision requiring the regional ombudsman to refer a report or complaint together with a report of any investigation undertaken to the Department of Social Services or Public Health, as appropriate, if such investigation indicates a possible violation of Secs. 19a-533, 19a-535 or 19a-537, and eliminated obsolete references, effective July 1, 1997; P.A. 99-176 substituted “commissioner” for “ombudsman” or “regional ombudsman” re various stages of investigations, findings and reporting, deleted “Department of Social Services” re who the completed report or complaint is referred to, and made provisions gender neutral, effective July 1, 1999; P.A. 03-267 added provision that if investigation indicates that a long-term facility resident has been abused, neglected, exploited or abandoned, the commissioner shall refer such information to the Chief State's Attorney for further investigation if necessary and a determination whether criminal proceedings should be initiated, replaced “within” with “not later than” where appearing and made a technical change; P.A. 14-116 changed “commissioner” to “Commissioner of Social Services” and made a technical change; Sec. 17b-408 transferred to Sec. 17a-413 in 2015.



Section 17a-414 - (Formerly Sec. 17b-409). Legal counsel for residents and applicants and to assist the ombudsman and representatives of the office in performance of their official duties. Regional ombudsmen and residents' advocates considered state employees for purposes of certain civil actions.

(a) The state agency shall ensure that:

(1) Adequate legal counsel is available and is able, without conflict of interest, to: (A) Provide advice and consultation needed to protect the health, safety, welfare and rights of residents and applicants in relation to their applications to long-term care facilities; and (B) assist the ombudsman and representatives of the office in the performance of the official duties of the ombudsman and representatives; and

(2) Administrative, legal and other appropriate remedies are pursued on behalf of residents and applicants in relation to their applications to long-term care facilities.

(b) The regional ombudsmen and residents' advocates shall be considered state employees under section 4-141 for the purposes of any civil action for damages on account of any act or omission that is not wanton, wilful or malicious and that is within the scope of employment or duties under sections 17a-405 to 17a-417, inclusive, 19a-531 and 19a-532.

(P.A. 77-575, S. 16, 23; P.A. 99-176, S. 10, 24; P.A. 03-278, S. 65.)

History: Sec. 17-135j transferred to Sec. 17a-414 in 1991; Sec. 17a-414 transferred to Sec. 17b-409 in 1995; P.A. 99-176 deleted existing provisions and substituted Subsec. (a) re availability of legal counsel and pursuit of legal and other remedies, and added Subsec. (b) re status of regional ombudsmen and residents' advocates as state employees for purposes of certain civil actions, effective July 1, 1999; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; Sec. 17b-409 transferred to Sec. 17a-414 in 2015.



Section 17a-415 - (Formerly Sec. 17b-410). Powers of ombudsman and representatives. Access to records, facilities and residents. Penalty for wilful interference with representatives of office. Confidentiality. Assistance from outside persons or entities.

(a) The ombudsman and representatives of the office shall have:

(1) Access to long-term care facilities and residents;

(2) Appropriate access to review the medical and social records of a resident, if (A) the representative has the permission of the resident, or the legal representative of the resident, (B) the resident is unable to consent to the review and has no legal representative, or (C) access to the records is necessary to investigate a complaint and a legal guardian of the resident refuses to give permission, a representative of the office has reasonable cause to believe that the guardian is not acting in the best interests of the resident, and the representative obtains the approval of the ombudsman;

(3) Access to the administrative records, policies and documents, to which the residents have, or the general public has access, of long-term care facilities; and

(4) Access to and, on request, copies of all licensing and certification records maintained by the state with respect to long-term care facilities.

(b) Any person or entity who wilfully interferes with representatives of the office in the performance of the official duties of the representatives, or any long-term care facility or other entity which retaliates or exacts reprisals with respect to any resident, employee or other person for filing a complaint with, providing information to, or otherwise cooperating with any representative of the office, or long-term care facility which refuses to permit the State Ombudsman or any regional ombudsman or any residents' advocate entry into such facility or refuses to cooperate with the State Ombudsman, or any regional ombudsman or any residents' advocate in the carrying out of their mandated duties and responsibilities enumerated under sections 17a-405 to 17a-417, inclusive, 19a-531 and 19a-532 or refuses to permit residents or staff to communicate freely with the State Ombudsman or any regional ombudsman or any residents' advocate shall be subject to the penalty prescribed for a class B violation under section 19a-527.

(c) In carrying out the duties enumerated in sections 17a-405 to 17a-417, inclusive, 19a-531 and 19a-532, the State Ombudsman, the regional ombudsmen and the residents' advocates shall have access to all relevant public records, except that records which are confidential to a resident shall only be divulged with the written consent of the resident.

(d) In the performance of the duties and responsibilities enumerated under sections 17a-405 to 17a-417, inclusive, 19a-531 and 19a-532, the State Ombudsman, the regional ombudsmen and the residents' advocates may utilize any other state department, agency or commission, or any other public or private agencies, groups or individuals who are appropriate and who may be available.

(P.A. 77-575, S. 17, 23; P.A. 87-166, S. 4; P.A. 99-176, S. 11, 24.)

History: P.A. 87-166 made violations under Subsec. (a) subject to penalty prescribed for class B, rather than class D violations under Sec. 19a-527; Sec. 17-135k transferred to Sec. 17a-415 in 1991; Sec. 17a-415 transferred to Sec. 17b-410 in 1995; P.A. 99-176 substituted “resident” for “patient”, deleted reference to sections 19a-523, 19a-524, 19a-530 and 19a-554, inserted new Subsec. (a) re ombudsman and representatives' access to records, facilities and residents, redesignated former Subsec. (a) as Subsec. (b) and added provision re any person or entity who wilfully interferes with representatives of the office in the performance of official duties, or retaliations or reprisals by long-term care facilities, and redesignated former Subsecs. (b) and (c) as (c) and (d), respectively, effective July 1, 1999; Sec. 17b-410 transferred to Sec. 17a-415 in 2015.



Section 17a-416 - (Formerly Sec. 17b-411). Regulations.

The Commissioner on Aging, after consultation with the State Ombudsman, shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of sections 17a-405 to 17a-417, inclusive, 19a-531 and 19a-532.

(P.A. 77-575, S. 19, 23; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 12, 24; P.A. 13-125, S. 12.)

History: Sec. 17-135l transferred to Sec. 17a-416 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-416 transferred to Sec. 17b-411 in 1995; P.A. 99-176 amended section to require the regulations to be adopted after consultation with the State Ombudsman, and to delete reference to sections 19a-523, 19a-524, 19a-530 and 19a-554, effective July 1, 1999; P.A. 13-125 replaced reference to Commissioner of Social Services with reference to Commissioner on Aging, effective July 1, 2013; Sec. 17b-411 transferred to Sec. 17a-416 in 2015.



Section 17a-417 - (Formerly Sec. 17b-412). State ombudsman to: Prepare annual report; analyze, comment on and monitor law, regulations, policies and actions; provide information.

The Commissioner on Aging shall require the State Ombudsman to:

(1) Prepare an annual report:

(A) Describing the activities carried out by the office in the year for which the report is prepared;

(B) Containing and analyzing the data collected under section 17a-418;

(C) Evaluating the problems experienced by and the complaints made by or on behalf of residents;

(D) Containing recommendations for (i) improving the quality of the care and life of the residents, and (ii) protecting the health, safety, welfare and rights of the residents;

(E) (i) Analyzing the success of the program including success in providing services to residents of long-term care facilities; and (ii) identifying barriers that prevent the optimal operation of the program; and

(F) Providing policy, regulatory and legislative recommendations to solve identified problems, to resolve the complaints, to improve the quality of the care and life of residents, to protect the health, safety, welfare and rights of residents and to remove the barriers that prevent the optimal operation of the program.

(2) Analyze, comment on and monitor the development and implementation of federal, state and local laws, regulations and other government policies and actions that pertain to long-term care facilities and services, and to the health, safety, welfare and rights of residents in the state, and recommend any changes in such laws, regulations and policies as the office determines to be appropriate.

(3) (A) Provide such information as the office determines to be necessary to public and private agencies, legislators and other persons, regarding (i) the problems and concerns of older individuals residing in long-term care facilities; and (ii) recommendations related to the problems and concerns; and (B) make available to the public and submit to the federal assistant secretary for aging, the Governor, the General Assembly, the Department of Public Health and other appropriate governmental entities, each report prepared under subdivision (1) of this section.

(P.A. 77-575, S. 18, 23; P.A. 78-331, S. 31, 58; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 13, 24; P.A. 13-125, S. 13.)

History: P.A. 78-331 required that report state nature of administrative acts investigated in addition to the number of acts investigated; Sec. 17-135m transferred to Sec. 17a-417 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-417 transferred to Sec. 17b-412 in 1995; P.A. 99-176 replaced existing provisions with requirement that director require ombudsman to prepare an annual report containing enumerated information, to analyze, comment on and monitor relevant developments and implementation of laws, regulations and other government policies and actions, and to provide information the office determines necessary and submit the annual report to enumerated entities, effective July 1, 1999; P.A. 13-125 replaced reference to director with reference to Commissioner on Aging, effective July 1, 2013; Sec. 17b-412 transferred to Sec. 17a-417 in 2015.



Section 17a-418 - (Formerly Sec. 17b-413). State-wide uniform data system.

The state agency shall establish a state-wide uniform system to: (1) Collect and analyze data relating to complaints and conditions in long-term care facilities and to residents for the purpose of identifying and resolving significant problems; and (2) submit the data, on a regular basis to: (A) The Department of Public Health; (B) other state and federal entities that the State Ombudsman determines to be appropriate; and (C) the National Ombudsman Resource Center, established in Section 202(a)(21) of the federal Older Americans Act of 1965, as amended from time to time.

(P.A. 99-176, S. 14, 24.)

History: P.A. 99-176 effective July 1, 1999; Sec. 17b-413 transferred to Sec. 17a-418 in 2015.



Section 17a-419 - (Formerly Sec. 17b-414). Duties of state agency re disclosure.

The state agency shall:

(1) Provide that the files and records maintained by the program may be disclosed only at the discretion of the State Ombudsman or the person designated by the ombudsman to disclose the files and records; and

(2) Prohibit the disclosure of the identity of any complainant or resident with respect to whom the office maintains such files or records unless (A) the complainant or resident, or the legal representative of the complainant or resident, consents to the disclosure and the consent is given in writing; (B) (i) the complainant or resident gives consent orally; and (ii) the consent is documented contemporaneously in a writing made by a representative of the office in accordance with such requirements as the state agency shall establish; or (iii) the disclosure is required by court order.

(P.A. 99-176, S. 15, 24.)

History: P.A. 99-176 effective July 1, 1999; Sec. 17b-414 transferred to Sec. 17a-419 in 2015.



Section 17a-420 - (Formerly Sec. 17b-415). Consideration of outside views re planning and operating the program.

In planning and operating the program, the state agency, in consultation with the ombudsman, shall consider the views of area agencies on aging, older individuals and providers of long-term care.

(P.A. 99-176, S. 16, 24.)

History: P.A. 99-176 effective July 1, 1999; Sec. 17b-415 transferred to Sec. 17a-420 in 2015.



Section 17a-421 - (Formerly Sec. 17b-416). Duties of state agency.

The state agency shall:

(1) Ensure that no individual, or member of the immediate family of an individual, involved in the designation of the State Ombudsman, whether by appointment or otherwise, or the designation of representatives is subject to a conflict of interest;

(2) Ensure that no officer or employee of the office, representative, or member of the immediate family of the officer, employee or representative, is subject to a conflict of interest;

(3) Ensure that the State Ombudsman: (A) Does not have a direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service; (B) does not have an ownership or investment interest, represented by equity, debt or other financial relationship, in a long-term care facility or a long-term care service; (C) is not employed by, or participating in the management of, a long-term care facility; and (D) does not receive, or have the right to receive, directly or indirectly, remuneration, in cash or in kind, under a compensation arrangement with an owner or operator of a long-term care facility; and

(4) Establish and specify, in writing, mechanisms to identify and remove conflicts of interest described in subdivisions (1) and (2) of this section, and to identify and eliminate the relationships described in subdivision (3) of this section, including such mechanisms as: (A) The methods by which the state agency will examine individuals and immediate family members to identify the conflicts; and (B) the actions that the state agency will require the individuals and such family members to take to remove such conflicts.

(P.A. 99-176, S. 17, 24.)

History: P.A. 99-176 effective July 1, 1999; Sec. 17b-416 transferred to Sec. 17a-421 in 2015.



Section 17a-422 - (Formerly Sec. 17b-417). State ombudsman duties re pilot program in managed residential communities. Report.

(a) The Office of the Long-Term Care Ombudsman shall develop and implement a pilot program, within available appropriations, to provide assistance and education to residents of managed residential communities, as defined in section 19a-693, who receive assisted living services from an assisted living services agency licensed by the Department of Public Health in accordance with chapter 368v. The assistance and education provided under such pilot program shall include, but not be limited to: (1) Assistance and education for residents who are temporarily admitted to a hospital or long-term care facility and return to a managed residential community; (2) assistance and education for residents with issues relating to a residency agreement for a managed residential community; and (3) assistance and education for residents to assure adequate and appropriate services are being provided including, but not limited to, adequate and appropriate services for individuals with cognitive impairments.

(b) The Office of the Long-Term Care Ombudsman shall develop and implement the pilot program in cooperation with managed residential communities and assisted living services agencies. Priority of assistance and education shall be given to residents of managed residential communities who participate in subsidized assisted living programs authorized under sections 8-206e, 17b-347e, 17b-365, 17b-366 and 19a-6c. To the extent allowed by available appropriations, the Long-Term Care Ombudsman shall also provide assistance and education under the pilot program to residents in managed residential communities who do not participate in said subsidized assisted living programs.

(c) Not later than June 30, 2005, the Long-Term Care Ombudsman shall submit a report on the pilot program to the Commissioners of Social Services and Public Health, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations, and to the select committee of the General Assembly having cognizance of matters relating to aging. The report shall be submitted in accordance with section 11-4a.

(P.A. 04-158, S. 2; P.A. 07-252, S. 82; June Sp. Sess. P.A. 07-2, S. 42.)

History: P.A. 04-158 effective June 1, 2004; P.A. 07-252 amended Subsec. (a)(1) to make assistance and education available to residents who are temporarily admitted, rather than discharged, and amended Subsec. (a)(2) to substitute “residency agreement” for “admissions contract”, effective July 12, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by replacing “19-13-D105 of the regulations of Connecticut state agencies” with “19a-693”; Sec. 17b-417 transferred to Sec. 17a-422 in 2015.



Section 17a-430 to 17a-441 - Transferred

Transferred to Chapter 319dd, Secs. 17b-450 to 17b-461, inclusive.






Chapter 319i - Persons with Psychiatric Disabilities

Section 17a-450 - (Formerly Sec. 17-207b). Department of Mental Health and Addiction Services. Functions and duties.

(a) There shall be a Department of Mental Health and Addiction Services headed by a Commissioner of Mental Health and Addiction Services, appointed by the Governor with the advice of the Board of Mental Health and Addiction Services established pursuant to section 17a-456.

(b) For the purposes of chapter 48, the Department of Mental Health and Addiction Services shall be organized to promote comprehensive, client-based services in the areas of mental health treatment and substance abuse treatment and to ensure the programmatic integrity and clinical identity of services in each area. The department shall perform the functions of: Centralized administration, planning and program development; prevention and treatment programs and facilities, both inpatient and outpatient, for persons with psychiatric disabilities or persons with substance use disorders, or both; community mental health centers and community or regional programs and facilities providing services for persons with psychiatric disabilities or persons with substance use disorders, or both; training and education; and research and evaluation of programs and facilities providing services for persons with psychiatric disabilities or persons with substance use disorders, or both. The department shall include, but not be limited to, the following divisions and facilities or their successor facilities: The office of the Commissioner of Mental Health and Addiction Services; Capitol Region Mental Health Center; Connecticut Valley Hospital, including the Addictions Division, the Whiting Forensic Division and the General Psychiatric Division of Connecticut Valley Hospital; the Connecticut Mental Health Center; Ribicoff Research Center; the Southwest Connecticut Mental Health System, including the Franklin S. DuBois Center and the Greater Bridgeport Community Mental Health Center; the Southeastern Mental Health Authority; River Valley Services; the Western Connecticut Mental Health Network; and any other state-operated facility for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, but shall not include those portions of such facilities transferred to the Department of Children and Families for the purpose of consolidation of children's services.

(c) The Department of Mental Health and Addiction Services may:

(1) Solicit and accept for use any gift of money or property made by will or otherwise, and any grant of money, services or property from the federal government, the state or any political subdivision thereof or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant;

(2) Keep records and engage in research and the gathering of relevant statistics;

(3) Work with public or private agencies, organizations, facilities or individuals to ensure the operation of the programs set forth in accordance with sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, 17a-580 to 17a-603, inclusive, and 17a-615 to 17a-618, inclusive;

(4) Hold hearings, issue subpoenas, administer oaths, compel testimony and order production of books, papers and records in the performance of its duties;

(5) Operate trustee accounts, in accordance with procedures prescribed by the Comptroller, on behalf of inpatient and outpatient department clients;

(6) Notwithstanding any provisions of sections 4-101 and 17b-239 to the contrary, establish medical reimbursement rates for behavioral health services including, but not limited to, inpatient, outpatient and residential services purchased by the department; and

(7) Perform such other acts and functions as may be necessary or convenient to execute the authority expressly granted to it.

(d) The Department of Mental Health and Addiction Services is designated as the lead state agency for substance abuse prevention and treatment in this state, and as such is designated as the state methadone authority. As the designated state methadone authority, the department is authorized by the federal Center for Substance Abuse Treatment of the Substance Abuse and Mental Health Services Administration within the United States Department of Health and Human Services to exercise responsibility and authority for the treatment of opiate addiction with an opioid medication, and specifically for: (1) Approval of exceptions to federal opioid treatment protocols in accordance with the Center for Substance Abuse Treatment, (2) monitoring all opioid treatment programs in the state, and (3) approval of Center for Substance Abuse Treatment certification of all opioid treatment programs in the state. The Commissioner of Mental Health and Addiction Services may adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(1972, P.A. 145, S. 2; P.A. 73-291, S. 1; P.A. 75-603, S. 2, 15; P.A. 76-339, S. 2, 5; P.A. 77-220, S. 2, 5; P.A. 79-610, S. 29; P.A. 86-371, S. 18, 45; P.A. 87-225, S. 2; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; 93-427, S. 1, 6; P.A. 95-257, S. 10, 58; June 18 Sp. Sess. P.A. 97-8, S. 1, 88; P.A. 99-234, S. 1; P.A. 05-280, S. 78; P.A. 07-148, S. 3; P.A. 08-8, S. 1; P.A. 11-215, S. 1, 2.)

History: P.A. 73-291 abolished alcohol and drug dependence division of department of mental health; P.A. 75-603 deleted programs and facilities for children from purview of mental health department and deleted High Meadows as a department facility (Revisor's note: A reference to “security treatment center” was changed editorially by the Revisors to “Whiting Forensic Institute” to conform section with P.A. 73-245); P.A. 76-339 included Ribicoff Research Center as department facility; P.A. 77-220 included Cedarcrest Regional Hospital as department facility and removed Undercliff Mental Health Center; P.A. 79-610 removed division for licensing of facilities providing care for mentally disordered adults from department; P.A. 86-371 amended Subsec. (b) to add the reference to facilities transferred to the Connecticut alcohol and drug abuse commission, to delete reference to Blue Hills Hospital and to revise name of Bridgeport Mental Health Center and added Subsec. (c) re discretionary powers of mental health department; P.A. 87-225 amended Subsec. (b) to change the name of the DuBois Day Treatment Center to the Franklin S. DuBois Center; Sec. 17-207b transferred to Sec. 17a-450 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 substituted department of public health and addiction services for Connecticut alcohol and drug abuse commission, effective July 1, 1993; P.A. 93-427 amended Subsec. (b) to add Capitol Region Mental Health Center to the list of facilities under the department, effective July 1, 1993; P.A. 95-257 replaced Department, Commissioner and Board of Mental Health with Department, Commissioner and Board of Mental Health and Addiction Services, specified two divisions and their duties, added reference to Blue Hills Hospital, Berkshire Woods, Eugene Boneski, and Dutcher treatment centers, replaced mental disorder with psychiatric or substance abuse disability, deleted in Subsec. (b) reference to portions of facilities transferred to the former Department of Public Health and Addiction Services, effective July 1, 1995 (Revisor's note: In Subsec. (b), “persons adults or adults with substance abuse disabilities” was replaced editorially by the Revisors with “persons with substance abuse disabilities” for conformity with references elsewhere in the Subsec.); June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to delete reference to Norwich, Fairfield Hills and Blue Hills hospitals and Berkshire Woods, Eugene Boneski, and Dutcher treatment centers and added Subsec. (c)(5) allowing trustee accounts and (c)(6) allowing reimbursement rates, renumbering the remaining Subdiv., effective July 1, 1997; P.A. 99-234 amended Subsec. (b) by adding reference to successor facilities, the Southwest Connecticut Mental Health System, the Southeastern Mental Health Authority, River Valley Services and the Western Connecticut Mental Health Network; P.A. 05-280 amended Subsec. (b) by removing language describing department as a single-budgeted agency consisting of two divisions, adding Acute Care Division of Connecticut Valley Hospital to list of department facilities and removing Cedarcrest Hospital from list of department facilities, effective July 1, 2005; P.A. 07-148 amended Subsec. (b) by replacing “substance abuse disabilities” with “substance use disorders”; P.A. 08-8 added Subsec. (d) designating department as the state methadone authority and setting forth department's role as said authority, effective April 29, 2008; P.A. 11-215 amended Subsec. (b) by substituting “chapter 48” for “chapter 50”, by substituting “the Addictions Division, the Whiting Forensic Division and the General Psychiatric Division of Connecticut Valley Hospital” for “the Acute Care Division of Connecticut Valley Hospital” and by deleting reference to Whiting Forensic Division, and amended Subsec. (d) by substituting “may” for “shall” re regulations authority.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of department not deemed to be lobbying.

See Sec. 17b-492c re authority of commissioner with respect to Medicare Part D program.

Annotations to former section 17-207b:

Cited. 185 C. 517; 213 C. 548.



Section 17a-450a - Department of Mental Health and Addiction Services. Successor to the Department of Mental Health and to the addiction services component of the former Department of Public Health and Addiction Services.

(a) The Department of Mental Health and Addiction Services shall constitute a successor department to the Department of Mental Health. Whenever the words “Commissioner of Mental Health” are used or referred to in the following general statutes, the words “Commissioner of Mental Health and Addiction Services” shall be substituted in lieu thereof and whenever the words “Department of Mental Health” are used or referred to in the following general statutes, the words “Department of Mental Health and Addiction Services” shall be substituted in lieu thereof: 4-5, 4-38c, 4-77a, 4a-12, 4a-16, 5-142, 8-206d, 10-19, 10-71, 10-76d, 17a-14, 17a-26, 17a-31, 17a-33, 17a-218, 17a-246, 17a-450, 17a-451,17a-453, 17a-454, 17a-455, 17a-456, 17a-457, 17a-458, 17a-459, 17a-460, 17a-464, 17a-465, 17a-466, 17a-467, 17a-468, 17a-470, 17a-471, 17a-472, 17a-473, 17a-474, 17a-476, 17a-478, 17a-479, 17a-480, 17a-481, 17a-482, 17a-483, 17a-484, 17a-498, 17a-499, 17a-502, 17a-506, 17a-510, 17a-511, 17a-512, 17a-513, 17a-519, 17a-528, 17a-560, 17a-561, 17a-562, 17a-565, 17a-576, 17a-581, 17a-582, 17a-675, 17b-28, 17b-59a, 17b-222, 17b-223, 17b-225, 17b-359, 17b-420, 17b-694, 19a-82, 19a-495, 19a-498, 19a-507a, 19a-507c, 19a-576, 19a-583, 20-14i, 20-14j, 21a-240, 21a-301, 27-122a, 31-222, 38a-514, 46a-28, 51-51o, 52-146h and 54-56d.

(b) The Department of Mental Health and Addiction Services shall constitute a successor department to the addiction services component of the Department of Public Health and Addiction Services. Whenever the words “Commissioner of Public Health and Addiction Services” are used or referred to in the following general statutes, the words “Commissioner of Mental Health and Addiction Services” shall be substituted in lieu thereof and whenever the words “Department of Public Health and Addiction Services” are used or referred to in the following general statutes, the words “Department of Mental Health and Addiction Services” shall be substituted in lieu thereof: 4a-12, 17a-670 to 17a-676, inclusive, 17a-678 to 17a-682, inclusive, 17a-684 to 17a-687, inclusive, 17a-691, 17a-694, 17a-710, 17a-712, 17a-713, 19a-89c, 20-74o, 20-74p, 20-74q, 21a-274a, 54-36i and 54-56g.

(c) Any order or regulation of the Department of Mental Health or the addiction services component of the Department of Public Health and Addiction Services that is in force on July 1, 1995, shall continue in force and effect as an order or regulation of the Department of Mental Health and Addiction Services until amended, repealed or superseded pursuant to law. Where any order or regulation of the departments conflict, the Commissioner of Mental Health and Addiction Services may implement policies and procedures consistent with the provisions of public act 95-257* while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 95-257, S. 5, 11, 58; P.A. 98-247, S. 12; P.A. 99-284, S. 56, 60; P.A. 02-89, S. 27; 02-123, S. 8; P.A. 07-148, S. 4; P.A. 09-145, S. 12; 09-205, S. 11; P.A. 12-143, S. 7; P.A. 15-120, S. 3.)

*Note: Public act 95-257 is entitled “An Act Concerning the Consolidation of State-Operated Programs at Fairfield Hills, Norwich and Connecticut Valley Hospitals, Transfer of Addiction Services to the Former Department of Mental Health, Medicaid Waiver and the Office of Health Care Access”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 of the General Statutes of Connecticut, revised to January 1, 2015, which lists the sections amended, created or repealed by the act.)

History: P.A. 95-257, S. 5 and 11 effective July 1, 1995; P.A. 98-247 repealed Sec. 20-74r and specifically authorized deletion of reference to Sec. 20-74r in this section; P.A. 99-284 deleted obsolete reference to Sec. 38a-539 and made a technical change in Subsec. (a), effective January 1, 2000; P.A. 02-89 amended Subsec. (a) to delete reference to Sec. 22a-224, reflecting the repeal of said section by the same public act; P.A. 02-123 amended Subsec. (a) to delete reference to repealed Sec. 13b-38n, effective June 7, 2002; P.A. 07-148 amended Subsec. (a) to delete reference to repealed Sec. 17a-463; P.A. 09-145 amended Subsec. (b) by deleting reference to Sec. 17a-465a; P.A. 09-205 amended Subsec. (b) by deleting reference to Sec. 17a-3, effective July 1, 2009; P.A. 12-143 amended Subsec. (a) to delete reference to Sec. 2c-2b, effective July 1, 2012; P.A. 15-120 deleted reference to Sec. 17a-452.



Section 17a-450b - Affirmative action plan.

Notwithstanding any provision of title 46 or regulations adopted under said title, the Department of Mental Health and Addiction Services shall develop a single, comprehensive affirmative action plan that covers each facility, division and the central office of said department.

(P.A. 07-148, S. 19.)



Section 17a-450c - Employment applicants and volunteers required to submit to state criminal background check and check of state child abuse and neglect registries.

The Commissioner of Mental Health and Addiction Services shall require that each applicant for an employment or volunteer position in the department submit to a state criminal background check, a check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k and a check of the Department of Developmental Services abuse or neglect registry established pursuant to section 17a-247b. In addition, the commissioner may require that any applicant for an employment or volunteer position in the department, who has resided outside this state submit to a national criminal background check. No applicant shall be hired or placed in a volunteer position by the department until the results of such checks are available.

(P.A. 08-46, S. 1.)

History: P.A. 08-46 effective May 7, 2008.



Section 17a-451 - (Formerly Sec. 17-210a). Commissioner of Mental Health and Addiction Services. Duties. Regulations re fair hearing process. Memorandum of understanding.

(a) The Commissioner of Mental Health and Addiction Services shall be a qualified person with a master’s degree or higher in a health-related field and at least ten years’ experience in hospital, health, mental health or substance abuse administration.

(b) The commissioner shall be the executive head of the Department of Mental Health and Addiction Services.

(c) The commissioner shall prepare and issue regulations for the administration and operation of the Department of Mental Health and Addiction Services, and all state-operated facilities and community programs providing care for persons with psychiatric disabilities or persons with substance use disorders, or both.

(d) The commissioner shall coordinate the community programs receiving state funds with programs of state-operated facilities for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both. In the event of the death of a person with psychiatric disabilities, who is receiving inpatient behavioral health care services from a Department of Mental Health and Addiction Services operated facility, the commissioner shall report such death to the director of the Office of Protection and Advocacy for Persons with Disabilities not later than thirty days after the date of the death of such person.

(e) The commissioner shall collaborate and cooperate with other state agencies providing services for children with mental disorders and adults with psychiatric disabilities or persons with substance use disorders, or both, and shall coordinate the activities of the Department of Mental Health and Addiction Services with the activities of said agencies.

(f) (1) The commissioner shall establish and enforce standards and policies for the care and treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, in public and private facilities that are consistent with other health care standards and may make any inquiry, investigation or examination of records of such facilities as may be necessary for the purpose of investigating the occurrence of any serious injury or unexpected death involving any person who has within one year of such occurrence received services for the care and treatment of such disabilities from a state-operated facility or a community program receiving state funds. (2) The findings of any such inquiry, investigation or examination of records conducted pursuant to this subsection shall not be subject to disclosure pursuant to section 1-210, nor shall such findings be subject to discovery or introduction into evidence in any civil action arising out of such serious injury or unexpected death. (3) Except as to the finding provided in subdivision (2) of this subsection, nothing in this subsection shall be construed as restricting disclosure of the confidential communications or records upon which such findings are based, where such disclosure is otherwise provided for by law.

(g) The commissioner shall establish and direct research, training, and evaluation programs.

(h) The commissioner shall develop a state-wide plan for the development of mental health services which identifies needs and outlines procedures for meeting these needs.

(i) The commissioner shall be responsible for the coordination of all activities in the state relating to substance use disorders and treatment, including activities of the Departments of Children and Families, Correction, Public Health, Social Services and Veterans’ Affairs, the Judicial Branch and any other department or entity providing services to persons with substance use disorders.

(j) The commissioner shall be responsible for developing and implementing the Connecticut comprehensive plan for prevention, treatment and reduction of alcohol and drug abuse problems to be known as the state substance abuse plan. Such plan shall include a mission statement, a vision statement and goals for providing treatment and recovery support services to adults with substance use disorders. The plan shall be developed by July 1, 2010, and thereafter shall be triennially updated by July first of the respective year. The commissioner shall develop such plan, mission statement, a vision statement and goals after consultation with: (1) The Connecticut Alcohol and Drug Policy Council established pursuant to section 17a-667; (2) the Criminal Justice Policy Advisory Commission established pursuant to section 18-87j; (3) the subregional planning and action councils established pursuant to section 17a-671; (4) clients and their families, including those involved with the criminal justice system; (5) treatment providers; and (6) other interested stakeholders. The plan shall outline the action steps, time frames and resources needed to meet specified goals and shall, at a minimum, address: (A) Access to services, both prior to and following admission to treatment; (B) the provision of comprehensive assessments to those requesting treatment, including individuals with co-occurring conditions; (C) quality of treatment services and promotion of research-based and evidence-based best practices and models; (D) an appropriate array of prevention, treatment and recovery services along with a sustained continuum of care; (E) outcome measures of specific treatment and recovery services in the overall system of care; (F) department policies and guidelines concerning recovery-oriented care; (G) provisions of the community reentry strategy concerning substance abuse treatment and recovery services needed by the offender population as developed by the Criminal Justice Policy and Planning Division within the Office of Policy and Management; (H) an evaluation of the Connecticut Alcohol and Drug Policy Council’s plan described in section 17a-667 and any recommendations for changes to such plan; and (I) a summary of data maintained in the central repository, described in subsection (o) of this section. The plan shall define measures and set benchmarks for the overall treatment system and for each state-operated program. Measures and benchmarks specified in the plan shall include, but not be limited to, the time required to receive substance abuse assessments and treatment services either from state agencies directly or through the private provider network funded by state agencies, the percentage of clients who should receive a treatment episode of ninety days or greater, treatment provision rates with respect to those requesting treatment, connection to the appropriate level of care rates, treatment completion rates and treatment success rates as measured by improved client outcomes in the areas of substance use, employment, housing and involvement with the criminal justice system.

(k) The commissioner shall prepare a consolidated budget request for the operation of the Department of Mental Health and Addiction Services.

(l) The commissioner shall appoint professional, technical and other personnel necessary for the proper discharge of the commissioner’s duties, subject to the provisions of chapter 67.

(m) The commissioner shall from time to time adjust the geographic territory to be served by the facilities and programs under the commissioner’s jurisdiction.

(n) (1) The commissioner shall specify uniform methods of keeping statistical information by: (A) Public and private agencies, including agencies that operate institutions, as defined in section 19a-490, that provide care or treatment for psychiatric disabilities or alcohol or drug abuse or dependence, whether or not such agencies are operated or funded by the state; and (B) other organizations and individuals. Such methods shall include those for creating and maintaining a client identifier system. Such agencies, organizations and individuals shall collect and make available relevant statistical information, including the number of persons treated, demographic and clinical information about such persons, frequency of admission and readmission, frequency and duration of treatment, level or levels of care provided and discharge and referral information.

(2) Such agencies, organizations and individuals shall, upon the request of the commissioner, report the information described in subdivision (1) of this subsection to the department in the form and manner prescribed by the commissioner. The commissioner shall report any agency that operates a licensed institution that fails to report information as requested by the commissioner to the Department of Public Health or other licensing authority.

(3) The information contained in any client identifier system, as described in this subsection, shall be subject to the confidentiality requirements set forth in sections 17a-688 and 52-146g and regulations adopted thereunder.

(o) The commissioner shall establish uniform policies and procedures for collecting, standardizing, managing and evaluating data related to substance use, abuse and addiction programs administered by state agencies, state-funded community-based programs and the Judicial Branch, including, but not limited to: (1) The use of prevention, education, treatment and criminal justice services related to substance use, abuse and addiction; (2) client demographic and substance use, abuse and addiction information, including trends and risk factors associated with substance use, abuse and addiction; and (3) the quality and cost effectiveness of substance use, abuse and addiction services based upon outcome measures. The commissioner shall, in consultation with the Secretary of the Office of Policy and Management, ensure that the Judicial Branch, all state agencies and state-funded community-based programs with substance use, abuse and addiction programs or services comply with such policies and procedures. Notwithstanding any other provision of the general statutes concerning confidentiality, the commissioner, within available appropriations, shall establish and maintain a central repository for such substance use, abuse and addiction program and service data from the Judicial Branch, state agencies and state-funded community-based programs administering substance use, abuse and addiction programs and services. The central repository shall not disclose any data that reveals the personal identification of any individual. The Connecticut Alcohol and Drug Policy Council established pursuant to section 17a-667 shall have access to the central repository for aggregate analysis.

(p) The commissioner may contract for services to be provided for the department or by the department for the prevention of mental illness or substance abuse in persons, as well as other mental health or substance abuse services described in section 17a-478 and shall consult with providers of such services in developing methods of service delivery.

(q) (1) The commissioner may make available to municipalities, nonprofit community organizations or self-help groups any services, premises and property under the control of the Department of Mental Health and Addiction Services but shall be under no obligation to continue to make such property available in the event the department permanently vacates a facility. Such services, premises and property may be utilized by such municipalities, nonprofit community organizations or self-help groups in any manner not inconsistent with the intended purposes for such services, premises and property. The Commissioner of Mental Health and Addiction Services shall submit to the Commissioner of Administrative Services any agreement for provision of services by the Department of Mental Health and Addiction Services to municipalities, nonprofit community organizations or self-help groups for approval of such agreement prior to the provision of services pursuant to this subsection.

(2) The municipality, nonprofit community organization or self-help group using any premises and property of the department shall be liable for any damage or injury which occurs on the premises and property and shall furnish to the Commissioner of Mental Health and Addiction Services proof of financial responsibility to satisfy claims for damages on account of any physical injury or property damage which may be suffered while the municipality, nonprofit community organization or self-help group is using the premises and property of the department in such amount as the commissioner determines to be necessary. The state of Connecticut shall not be liable for any damage or injury sustained on the premises and property of the department while the premises and property are being utilized by any municipality, nonprofit community organization or self-help group.

(3) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with chapter 54, to carry out the provisions of this subsection. As used in this subsection, “self-help group” means a group of volunteers, approved by the commissioner, who offer peer support to each other in recovering from an addiction.

(r) The commissioner shall prepare an annual report for the Governor.

(s) The commissioner shall perform all other duties which are necessary and proper for the operation of the department.

(t) The commissioner may direct clinical staff at Department of Mental Health and Addiction Services facilities or in crisis intervention programs funded by the department who are providing treatment to a patient to request disclosure, to the extent allowed under state and federal law, of the patient’s record of previous treatment in order to accomplish the objectives of diagnosis, treatment or referral of the patient. If the clinical staff in possession of the requested record determines that disclosure would assist the accomplishment of the objectives of diagnosis, treatment or referral, the record may be disclosed, to the extent allowed under state and federal law, to the requesting clinical staff without patient consent. Records disclosed shall be limited to records maintained at department facilities or crisis intervention programs funded by the department. The Commissioner of Mental Health and Addiction Services shall adopt regulations in accordance with chapter 54 to administer the provisions of this subsection and to ensure maximum safeguards of patient confidentiality.

(u) The commissioner shall adopt regulations to establish a fair hearing process which provides the right to appeal final determinations of the Department of Mental Health and Addiction Services or of its grantee agencies as determined by the commissioner regarding: The nature of denial, involuntary reduction or termination of services. Such hearings shall be conducted in accordance with the provisions of chapter 54, after a person has exhausted the department’s established grievance procedure. Any matter which falls within the jurisdiction of the Psychiatric Security Review Board under sections 17a-580 to 17a-603, inclusive, shall not be subject to the provisions of this section. Any person receiving services from a Department of Mental Health and Addiction Services facility or a grantee agency determined by the commissioner to be subject to this subsection and who is aggrieved by a violation of sections 17a-540 to 17a-549, inclusive, may elect to either use the procedure specified in this subsection or file for remedies under section 17a-550.

(v) The commissioner may designate any employee of the department to sign any contract, agreement or settlement on behalf of the Department of Mental Health and Addiction Services.

(w) Notwithstanding the provisions of section 17b-90, chapter 899 and to the extent permitted by federal law, in order to monitor and improve the quality of targeted case management services provided by the Department of Mental Health and Addiction Services and funded by the Medicaid program, the Commissioner of Mental Health and Addiction Services may enter into a memorandum of understanding with the Commissioner of Social Services that allows for the sharing of information concerning admissions to short-term acute care general hospitals and receipt of inpatient services by clients of the Department of Mental Health and Addiction Services who reside and receive services in the community and who receive medical benefits under the Medicaid program.

(1972, P.A. 145, S. 3; P.A. 74-165, S. 1, 2; P.A. 75-479, S. 17, 25; 75-603, S. 3–6, 15; P.A. 76-73; 76-285, S. 2, 3; 76-339, S. 3, 5; P.A. 77-614, S. 70, 610; P.A. 88-317, S. 72, 107; P.A. 90-76, S. 1, 2; 90-271, S. 13, 24; May Sp. Sess. P.A. 92-16, S. 40, 89; P.A. 94-204, S. 1; P.A. 95-257, S. 14, 58; P.A. 96-4, S. 1, 2; P.A. 99-178, S. 2; 99-234, S. 2; 99-273; P.A. 01-27; P.A. 02-9, S. 2, 3; P.A. 05-171, S. 1; P.A. 07-148, S. 5–9; P.A. 08-184, S. 21; P.A. 09-67, S. 1; 09-149, S. 1, 2; P.A. 10-18, S. 3; 10-89, S. 1; P.A. 11-215, S. 4; P.A. 13-26, S. 1; P.A. 15-120, S. 1, 2; 15-242, S. 50.)

History: P.A. 74-165 included in Subsec. (l) services for prevention of mental illness; P.A. 75-479 added Subsec. (p) re parent-child resource system; P.A. 75-603 revised Subsecs. (c), (d), (f) and (l) to apply only to adults and added reference to “mental disorders” in Subsec. (l); P.A. 76-73 made services available to municipalities or nonprofit community organizations as well as “premises and property” and required approval of finance and control commissioner before services are provided in Subsec. (m); P.A. 76-285 and 76-339 deleted reference to mental disorders in Subsec. (l) and added “other mental health services described in Sec. 17-226e” and deleted Subsec. (p); P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subsec. (m) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-76 added Subsec. (p) re disclosure of patient records; P.A. 90-271 made a technical change; Sec. 17-210a transferred to Sec. 17a-451 in 1991; May Sp. Sess. P.A. 92-16 amended Subsec. (l) by adding “and shall consult with providers of such services in developing methods of service delivery”; P.A. 94-204 added new Subsec. (q) to require commissioner to adopt regulations to establish a fair-hearing process; P.A. 95-257 replaced Commissioner of Mental Health with Commissioner of Mental Health and Addiction Services, added to the minimum qualifications a master’s degree or higher in a health related field, required the experience be for at least 10 years and allowed it to be in substance abuse administration, replaced mental disorder with psychiatric and substance abuse disability, added Subsec. (i) re coordination responsibilities, inserted new Subsec. (j) re state substance abuse plan and new Subsec. (n) re statistical information, relettering prior Subsecs. as necessary, amended Subsec. (o) to include services “to be provided for the department or by the department”, added to Subsec. (p) the provision re no obligation to continue to make property available and limited disclosure under Subsec. (s) “to the extent allowed under state and federal law”, effective July 1, 1995; P.A. 96-4 amended Subsec. (t) by adding reference to the department’s “Mental Health Division”, effective April 22, 1996; P.A. 99-178 amended Subsec. (f) by dividing it into subdivisions, adding provisions re inquiry concerning serious injury or death to Subdiv. (1) and adding Subdivs. (2) re findings and (3) re exception; P.A. 99-234 amended Subsec. (t) by deleting obsolete reference to department’s mental health division and made technical changes; P.A. 99-273 amended Subsec. (n) by adding reference to “demographic and clinical information”, “levels of care provided” and “discharge and referral information”, modifying “facilities” by adding reference to “prevention”, “abuse” and “operated or funded by the state” and by requiring commissioner to report “failure to report to the licensing authority”, added new Subsec. (o) re collection and reporting of data, relettered the remaining Subsecs. and made technical changes; P.A. 01-27 amended Subsec. (q) by adding provisions re self help groups and making technical changes; P.A. 02-9 amended Subsec. (o) by changing requirement for commissioner’s reporting to the General Assembly from annual to biennial and amended Subsec. (t) to allow disclosure of referrals of patients; P.A. 05-171 added new Subsec. (v) re designation of deputy commissioner to sign contract, agreement or settlement on behalf of department; P.A. 07-148 amended Subsecs. (c) to (f) and (i) by replacing “substance abuse disabilities” with “substance use disorders” and made a technical change in Subsec. (f)(1); P.A. 08-184 amended Subsec. (e) by substituting “or both” for “or persons with both disabilities”; P.A. 09-67 amended Subsec. (d) by adding provision requiring commissioner to report death of a person with psychiatric disabilities who is receiving inpatient behavioral health care services to director of Office of Protection and Advocacy for Persons with Disabilities, effective May 27, 2009; P.A. 09-149 amended Subsec. (j) by revising required content and procedures used in development of state substance abuse plan, by specifying entities that shall have consultative role in development of said plan and by requiring that said plan be developed by July 1, 2010, and updated triennially thereafter, effective July 1, 2009, and amended Subsec. (o) by making technical changes and revising required content of commissioner’s biennial report to include progress made in achieving measures, benchmarks and goals established in state substance abuse plan, effective October 1, 2009; P.A. 10-18 made a technical change in Subsec. (o); P.A. 10-89 added Subsec. (w) re memorandum of understanding to allow sharing of information (Revisor’s note: In 2011, a reference to “Department of Mental Health and Addiction” in Subsec. (w) was changed editorially by the Revisors to “Department of Mental Health and Addiction Services” for accuracy); P.A. 11-215 amended Subsec. (q)(3) by substituting “may” for “shall” re regulations authority; P.A. 13-26 amended Subsec. (e) by making a technical change, amended Subsec. (j) by deleting requirement that commissioner submit a final draft of plan to the Connecticut Alcohol and Drug Policy Council, adding reference to prevention in Subpara. (D), adding new Subpara. (H) re evaluation of plan, adding new Subpara. (I) re summary of data and making technical changes, amended Subsec. (o) by adding provision re risk factors in Subdiv. (2), adding provision re outcome measures in Subdiv. (3) and deleting provisions re submission of biennial report, and amended Subsec. (q) by making technical changes, effective July 1, 2013; P.A. 15-120 amended Subsec. (n) by designating existing provisions re keeping statistical information by public and private agencies as Subdiv. (1)(A) and amending same to add description of such agencies, designating existing provisions re other organizations and individuals as Subdiv. (1)(B), designating existing provisions re failure to report as Subdiv. (2) and amending same to add provision re reporting information to department, designating existing provisions re client identifier system as Subdiv. (3) and amending same to add reference to Sec. 52-146g, and making technical and conforming changes, and amended Subsec. (v) by replacing reference to deputy commissioner with reference to any employee of department; P.A. 15-242 restated Subsec. (v), as amended by P.A. 15-120, S. 2, effective June 30, 2015.



Section 17a-451a - Closure of state-operated programs at Fairfield Hills Hospital and at Norwich Hospital and consolidation of programs at Connecticut Valley Hospital. Private provider services.

Section 17a-451a is repealed, effective October 1, 2007.

(P.A. 95-257, S. 1, 58; P.A. 07-148, S. 20.)



Section 17a-451b - Consolidation of inpatient mental health and substance abuse services at Connecticut Valley Hospital: Exemption from certain approval requirements.

(a) As used in this section:

(1) “Consolidation program” means the process of consolidating inpatient mental health and substance abuse services throughout the state at the Connecticut Valley Hospital in Middletown; and

(2) “Priority state hospital facility project” or “project” means each step, part or aspect of the consolidation program. “Project” includes, but is not limited to, repairing, renovating, enlarging or equipping existing buildings, or constructing new buildings, on the grounds of the Connecticut Valley Hospital.

(b) Notwithstanding the provisions of the general statutes or any special act, the consolidation program, each project, each closure and each contract entered into in connection with a project shall be exempt from the provisions of sections 4b-57, 4b-58 and 4b-91 and from the requirements for approval of a request or application provided for in section 19a-638 and in subsection (a) of section 19a-639, provided (1) the project begins no later than June 30, 1999; (2) the project is completed no later than December 31, 2002; (3) the cost of the project does not exceed thirty-six million dollars; and (4) the Commissioner of Mental Health and Addiction Services certifies in writing to the Secretary of the Office of Policy and Management that the project meets the criteria of public act 95-257* and upon such certification the Secretary of the Office of Policy and Management shall authorize the Commissioner of Administrative Services to implement such project.

(P.A. 95-257, S. 6, 58; P.A. 97-94, S. 1, 2; P.A. 98-150, S. 10, 17; P.A. 02-23, S. 1; P.A. 11-51, S. 90; P.A. 13-247, S. 200.)

*Note: Public act 95-257 is entitled “An Act Concerning the Consolidation of State-Operated Programs at Fairfield Hills, Norwich and Connecticut Valley Hospitals, Transfer of Addiction Services to the Former Department of Mental Health, Medicaid Waiver and the Office of Health Care Access”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 95-257, S. 6 effective June 12, 1995 (Revisor's note: A reference to “Commission of Public Works” was replaced editorially by the Revisors with “Commissioner of Public Works” to correct a clerical error); P.A. 97-94 added reference to Sec. 4b-57 in Subsec. (b), changed 1998 and 2000 to 1999 and 2002 in Subsec. (b)(1) and (b)(2) and in Subsec. (b)(3) changed limit on cost of project from twenty to thirty-six million, effective July 1, 1997; P.A. 98-150 made a technical change to Subsec. (b), effective June 5, 1998; P.A. 02-23 amended Subsec. (b)(2) to extend completion date of project from no later than June 30, 2002, to no later than December 31, 2002, effective May 6, 2002; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2013.



Section 17a-451c - Relocation of former Norwich Hospital tenants. Exemption from certain project approval requirements.

Section 17a-451c is repealed, effective October 1, 2002.

(P.A. 96-158, S. 2, 3; P.A. 98-150, S. 11, 17; S.A. 02-12, S. 1.)



Section 17a-451d - Nonlapsing fund for site acquisition, capital development and infrastructure costs to provide services to persons with intellectual disability or psychiatric disabilities.

There is established a nonlapsing fund that shall contain (1) any moneys received by the state from the sale, lease or transfer of all or any part of Norwich Hospital or any regional center that takes place after January 1, 2001, and (2) any other moneys required by law to be deposited in a separate account within the General Fund for purposes of this section, section 17a-212a or section 4 of public act 01-154*. The Treasurer shall credit the fund with its investment earnings. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The principal and interest of the fund shall be used solely for the purpose of site acquisition, capital development and infrastructure costs necessary to provide services to persons with intellectual disability or psychiatric disabilities, provided amounts in the fund may be expended only pursuant to appropriation by the General Assembly.

(P.A. 01-154, S. 2, 5; P.A. 04-216, S. 69; P.A. 11-16, S. 31; P.A. 13-139, S. 20.)

*Note: Section 4 of public act 01-154 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 01-154 effective July 6, 2001; P.A. 04-216 deleted provision that earmarked money from the sale, lease or transfer of Fairfield Hills Hospital for the fund established under section, effective May 6, 2004; P.A. 11-16 deleted reference to repealed Sec. 17a-283a, effective May 24, 2011; P.A. 13-139 substituted “intellectual disability” for “mental retardation”.



Section 17a-451e - Sale, lease or transfer of Fairfield Hills Hospital. Use of moneys.

Any moneys received by the state from the sale, lease or transfer of all or any part of Fairfield Hills Hospital shall be allocated to the Department of Mental Health and Addiction Services and shall be divided equally between the General Fund accounts for the Community Mental Health Strategy Board and grants for mental health services.

(P.A. 04-216, S. 70.)

History: P.A. 04-216 effective May 6, 2004.



Section 17a-451f - Nonlapsing mental health services grants accounts.

Notwithstanding the provisions of section 17a-451e, the funds required by said section to be allocated to the Department of Mental Health and Addiction Services, for grants for mental health services, shall be deposited in a separate, nonlapsing mental health services grants account established within the General Fund. The account shall contain any other moneys required by law to be deposited in said account. The moneys in said account shall be expended by the Commissioner of Mental Health and Addiction Services as follows: (1) The sum of four hundred twenty-five thousand dollars for an inpatient behavioral health program serving preschool children aged two to five years; (2) the sum of one hundred eighty-five thousand dollars for behavioral health preventive activities in the community; (3) the sum of five hundred thirty thousand dollars for a study of the behavioral health aftereffects of service in Operation Iraqi Freedom or in other combat theaters on Connecticut soldiers and their families; (4) the sum of eight hundred ten thousand dollars for transitional behavioral health benefits for soldiers and their families; and (5) any remainder as determined by the Commissioner of Mental Health and Addiction Services in accordance with section 17a-451.

(P.A. 04-258, S. 36; P.A. 05-2, S. 2.)

History: P.A. 04-258 effective July 1, 2004; P.A. 05-2 added Subdivs. (1) to (5), inclusive, specifying purposes for which moneys in account shall be expended and made technical changes, effective March 22, 2005.



Section 17a-452 - (Formerly Sec. 17-210b). Deputy commissioners.

Section 17a-452 is repealed, effective October 1, 2015.

(1972, P.A. 145, S. 4; P.A. 95-257, S. 15, 58; P.A. 15-120, S. 5.)



Section 17a-453 - (Formerly Sec. 17-219). Administration of Mental Health Act authorized by Congress. Funds.

The Department of Mental Health and Addiction Services is designated as the state agency to administer the Mental Health Act as authorized under Public Law 487 of the 79th Congress, as from time to time amended, and shall receive and distribute federal and state funds which become available for mental health services under said act.

(1949 Rev., S. 3828; 1955, S. 1540d; P.A. 95-257, S. 11, 58; P.A. 01-195, S. 135, 181.)

History: Sec. 17-219 transferred to Sec. 17a-453 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 17a-453a and 17a-453b - Operation of behavioral health managed care program for recipients of medical services under the state-administered general assistance program. Waiver from federal law sought for services provided under section 17a-453a.

Sections 17a-453a and 17a-453b are repealed, effective July 1, 2011.

(P.A. 95-194, S. 18, 33; 95-257, S. 11, 58; P.A. 97-143, S. 3, 4; June 18 Sp. Sess. P.A. 97-8, S. 10, 55, 88; June 30 Sp. Sess. P.A. 03-3, S. 47; P.A. 11-44, S. 178; 11-215, S. 12.)



Section 17a-453c - “Project Safe” interagency collaboration.

There shall be an interagency collaboration, to be known as “Project Safe”, between the Department of Mental Health and Addiction Services and the Department of Children and Families, for the evaluation of and service delivery to families identified by the Department of Children and Families as requiring substance abuse and other behavioral health services. Such collaboration shall include, but not be limited to, evaluations, service needs, service delivery, housing, medical coverage, vocation and employment support and other related recovery support services. The Commissioner of Mental Health and Addiction Services and the Commissioner of Children and Families shall enter into a written memorandum of understanding to carry out the interagency collaboration required under this section. The Department of Social Services and the Labor Department may participate in such collaboration as necessary on a case-by-case basis.

(P.A. 00-216, S. 9, 28.)

History: P.A. 00-216 effective July 1, 2000.



Section 17a-453d - Transitional behavioral health services available to certain reservists and their dependents.

The Department of Mental Health and Addiction Services, in collaboration with the Department of Children and Families and the Department of Veterans Affairs, shall provide behavioral health services, on a transitional basis, for the dependents and any member of any reserve component of the armed forces of the United States who has been called to active service in the armed forces of the state or the United States for Operation Enduring Freedom or Operation Iraqi Freedom. Such transitional services shall be provided when no Department of Defense coverage for such services is available or such member is not eligible for such services through the Department of Defense, until an approved application is received from the United States Department of Veterans Affairs and coverage is available to such member and such member's dependents.

(P.A. 04-258, S. 34; P.A. 09-10, S. 1; P.A. 10-32, S. 59; P.A. 16-167, S. 21.)

History: P.A. 04-258 effective July 1, 2004; P.A. 09-10 added Department of Veterans' Affairs, effective May 4, 2009; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 16-167 replaced “Department of Veterans' Affairs” with “Department of Veterans Affairs” and replaced “federal Department of Veterans' Affairs” with “United States Department of Veterans Affairs”, effective July 1, 2016.



Section 17a-453e - Web site to provide mental health care information and assistance.

On or before July 1, 2006, the Commissioner of Mental Health and Addiction Services shall initiate the development, implementation, promotion and maintenance of a single resource web site to provide timely access to mental health care information and assistance for children, adolescents and adults. The resource web site shall include, but not be limited to: (1) Directory information on available federal, state, regional and community assistance, programs, services and providers; (2) current mental health diagnoses and treatment options; (3) links to national and state advocacy organizations, including legal assistance; (4) summary information on federal and state mental health law, including private insurance coverage; and (5) an optional, secure personal folder for web site users to manage information concerning their individual mental health care and assistance.

(P.A. 05-280, S. 83.)

History: P.A. 05-280 effective July 1, 2005.



Section 17a-453f - Pilot behavioral health support services program.

The Commissioner of Mental Health and Addiction Services shall implement an assertive community treatment program to provide behavioral health support services in three cities of the state that, on June 30, 2013, do not have a program that offers such services. Such program shall use a person-centered, recovery-based approach to provide to persons, including those released from commitment, who have been diagnosed with a severe and persistent mental illness: (1) Assertive outreach; (2) mental health services; (3) vocational assistance; (4) education concerning family issues; (5) information to develop wellness skills; and (6) peer support services. Such services shall be provided by mobile, multidisciplinary teams in community settings.

(P.A. 13-3, S. 67.)

History: P.A. 13-3 effective July 1, 2013.



Section 17a-453g - Case management and case coordination services for persons with mental illness.

The Commissioner of Mental Health and Addiction Services shall provide case management and case coordination services to not more than one hundred persons with mental illness who are involved in the Probate Court system and who, on June 30, 2013, are not receiving such services.

(P.A. 13-3, S. 68.)

History: P.A. 13-3 effective July 1, 2013.



Section 17a-453h - Mental health first aid training program.

(a) The Commissioner of Mental Health and Addiction Services, in consultation with the Commissioner of Education, shall administer a mental health first aid training program. Said program shall: (1) Help persons attending the training program recognize the signs of mental disorders in children and young adults; and (2) connect children and young adults who show signs of having a mental disorder with a professional who offers the appropriate services.

(b) Said commissioners may seek federal and state funding and may accept private donations for the administration of, and providing for persons to participate in, the mental health first aid training program.

(c) (1) For the school year commencing July 1, 2014, the Commissioner of Mental Health and Addiction Services shall provide mental health first aid training to any person appointed to serve as the district safe school climate coordinator, pursuant to section 10-222k. Each such district safe school climate coordinator shall successfully complete such mental health first aid training.

(2) For the school year commencing July 1, 2015, the Commissioner of Mental Health and Addiction Services shall provide mental health and first aid training to any person appointed to serve as the district safe school climate coordinator for such school year and who did not serve as the district safe school climate coordinator for the prior school year or did not otherwise successfully complete such training. Each such district safe school climate coordinator shall successfully complete such mental health first aid training.

(3) No district safe school climate coordinator shall be required to successfully complete such mental health first aid training more than once.

(d) Each local and regional board of education may require teachers, school nurses, counselors and other school employees to participate in mental health first aid training.

(P.A. 13-3, S. 90.)

History: P.A. 13-3 effective April 4, 2013.



Section 17a-454 - (Formerly Sec. 17-220). Acceptance of gift or devise by Commissioner of Mental Health and Addiction Services.

The Commissioner of Mental Health and Addiction Services may accept and receive, on behalf of the Department of Mental Health and Addiction Services, any bequest or gift of personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property made to the Department of Mental Health and Addiction Services, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(1955, S. 1529d; P.A. 95-257, S. 11, 58.)

History: Sec. 17-220 transferred to Sec. 17a-454 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-455 - (Formerly Sec. 17-221). Acceptance of gift or devise on behalf of state-operated facility within the Department of Mental Health and Addiction Services.

The Commissioner of Mental Health and Addiction Services may accept and receive, on behalf of any state-operated facility within the Department of Mental Health and Addiction Services, any bequest or gift of personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property made to such facility, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(1955, S. 1534d; 1957, P.A. 47; P.A. 75-603, S. 7, 15; P.A. 77-31; P.A. 95-257, S. 11, 58.)

History: P.A. 75-603 replaced listing of specific facilities for which provisions are applicable with reference to any institution in department of mental health; P.A. 77-31 revised section so that commissioner has power to accept gifts, etc. rather than individual boards of trustees and replaced “institution” with “state-operated facility”; Sec. 17-221 transferred to Sec. 17a-455 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-455a - Lease of private residence for a person receiving services from the Department of Mental Health and Addiction Services.

Notwithstanding any provision of the general statutes, the Commissioner of Mental Health and Addiction Services may, within available appropriations, enter into a lease or other rental agreement for an apartment, home or similar private residence on behalf of and for occupancy by a person receiving services from the Department of Mental Health and Addiction Services if the commissioner determines that such person is unable to lease or rent such apartment, home or similar private residence on such person's own behalf. Any such lease or rental agreement shall not exceed the fair market price for the area in which such apartment, home or similar private residence is located.

(P.A. 01-64.)



Section 17a-456 - (Formerly Sec. 17-207). Board of Mental Health and Addiction Services.

There shall be a Board of Mental Health and Addiction Services that shall consist of: (1) Nineteen members appointed by the Governor, subject to the provisions of section 4-9a, five of whom shall have had experience in the field of substance abuse, five of whom shall be from the mental health community, three of whom shall be physicians licensed to practice medicine in this state who have had experience in the field of psychiatry, two of whom shall be psychologists licensed to practice in this state, two of whom shall be persons representing families of individuals with psychiatric disabilities, and two of whom shall be persons representing families of individuals recovering from substance use disorders; (2) the chairmen of the regional mental health boards established pursuant to section 17a-484; (3) one designee of each such board; (4) two designees from each of the five subregions represented by the substance abuse subregional planning and action councils established pursuant to section 17a-671; (5) one designee from each mental health region established pursuant to section 17a-478, each of whom shall represent individuals with psychiatric disabilities, selected by such regional mental health boards in collaboration with advocacy groups; and (6) one designee from each of the five subregions represented by such substance abuse subregional planning and action councils, each of whom shall represent individuals recovering from substance use disorders, selected by such substance abuse subregional planning and action councils in collaboration with advocacy groups. The members of the board shall serve without compensation except for necessary expenses incurred in performing their duties. The members of the board may include representatives of nongovernment organizations or groups, and of state agencies, concerned with planning, operation or utilization of facilities providing mental health and substance abuse services, including consumers and providers of such services who are familiar with the need for such services, except that no more than half of the members of the board shall be providers of such services. Appointed members shall serve on the board for terms of four years each and members who are designees shall serve on the board at the pleasure of the designating authority. No appointed member of the board shall be employed by the state or be a member of the staff of any institution for which such member's compensation is paid wholly by the state. A majority of the board shall constitute a quorum.

(1953, S. 1524d; 1957, P.A. 73; 650, S. 21; 652, S. 2; 1969, P.A. 212; 1972, P.A. 145, S. 5; P.A. 76-339, S. 4, 5; P.A. 81-473, S. 40, 43; P.A. 95-257, S. 13, 58; P.A. 00-101; P.A. 12-143, S. 8; P.A. 14-138, S. 6; P.A. 16-130, S. 1.)

History: 1969 act increased number of members from 7 to 9, added appointment provisions and established 4-year terms; 1972 act limited number of terms members allowed to serve; P.A. 76-339 included as board member the chairmen of the regional mental health boards; P.A. 81-473 increased membership of board from 13 to 20 and conformed board make-up to federal requirements for a mental health advisory body; Sec. 17-207 transferred to Sec. 17a-456 in 1991; P.A. 95-257 increased membership from 10 to 15, specified 5 with substance abuse experience and 5 from mental health community, added Subsec. (a)(4) re additional designees, changed the name of the board by adding “addiction services” and added Subsec. (b) re substitution of the new name, effective July 1, 1995; P.A. 00-101 amended Subsec. (a) by increasing the number of board members, adding provisions in Subdivs. (1) and (4) and new Subdivs. (5) and (6) specifying the additional appointees and designees, changing from mandatory to discretionary a provision re certain representatives included as board members, adding provisions re service of appointed members and members who are designees, and making conforming and technical changes; P.A. 12-143 deleted Subsec. (a) designator and deleted former Subsec. (b) re term “Board of Mental Health”, effective July 1, 2012; P.A. 14-138 deleted provision re appointed member terms; P.A. 16-130 amended Subdivs. (1) and (6) by replacing “substance abuse problems” with “substance use disorders”.



Section 17a-457 - (Formerly Sec. 17-208a). Duties of board.

(a) The Board of Mental Health and Addiction Services shall meet monthly with the Commissioner of Mental Health and Addiction Services to review with the commissioner and advise the commissioner on programs, policies and plans of the Department of Mental Health and Addiction Services.

(b) The board shall advise the Governor concerning candidates for the position of Commissioner of Mental Health and Addiction Services.

(c) The board may issue periodic reports to the Governor and the Commissioner of Mental Health and Addiction Services.

(d) The board shall select a chairperson and other officers from its membership and may establish rules governing its internal procedures.

(e) Members of the board may examine the files and records of the central office of the Department of Mental Health and Addiction Services at any time and, upon reasonable notice, of state-operated facilities for the treatment of persons with psychiatric disabilities or substance use disorders.

(f) The board shall advise and assist the Commissioner of Mental Health and Addiction Services on program development and community mental health or substance abuse center construction planning.

(g) The board is designated and shall serve as the state advisory council to consult with the Department of Mental Health and Addiction Services in administering the state's mental health and substance abuse programs.

(h) The board may, from time to time, appoint nonmembers to serve on such ad hoc advisory committees as it deems necessary to assist with its functions.

(1972, P.A. 145, S. 6; P.A. 81-473, S. 41, 43; P.A. 95-257, S. 55, 58; P.A. 01-195, S. 136, 181; P.A. 07-148, S. 10.)

History: P.A. 81-473 added Subsecs. (f), (g) and (h) empowering board to advise and assist commissioner on program development and community mental health center construction planning, designating board as state advisory council to consult with department, and permitting board to appoint nonmembers on ad hoc advisory committees; Sec. 17-208a transferred to Sec. 17a-457 in 1991; P.A. 95-257 replaced Board, Commission and Department of Mental Health with Board, Commission and Department of Mental Health and Addiction Services, replaced “mentally disordered” with “persons with psychiatric disabilities or substance abuse disabilities” in Subsec. (e) and added “substance abuse” to Subsecs. (f) and (g), effective July 1, 1995; P.A. 01-195 made technical changes for the purpose of gender neutrality in Subsecs. (a) and (d) and deleted “state” re Department of Mental Health and Addiction Services in Subsec. (g), effective July 11, 2001; P.A. 07-148 amended Subsec. (e) by replacing “substance abuse disabilities” with “substance use disorders”.



Section 17a-458 - (Formerly Sec. 17-207a). Definitions.

When used in this section and sections 17a-450, 17a-451, 17a-455, 17a-457, 17a-465, 17a-470, 17a-472, 17a-473 and 17a-475 unless otherwise expressly stated or unless the context otherwise requires:

(a) “Persons with psychiatric disabilities” means those persons who are suffering from one or more mental disorders as defined in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”;

(b) “Persons with substance use disorders” means alcohol dependent persons, as that term is defined in subdivision (1) of section 17a-680, or drug dependent persons, as that term is defined in subdivision (7) of section 17a-680;

(c) “State-operated facilities” means those hospitals or other facilities providing treatment for persons with psychiatric disabilities or for persons with substance use disorders, or both, which are operated in whole or in part by the Department of Mental Health and Addiction Services. Such facilities include, but are not limited to, the Capitol Region Mental Health Center, the Connecticut Valley Hospital, including the Addictions Division, the Whiting Forensic Division and the General Psychiatric Division of Connecticut Valley Hospital, the Connecticut Mental Health Center, the Franklin S. DuBois Center, the Greater Bridgeport Community Mental Health Center and River Valley Services.

(1972, P.A. 145, S. 1; P.A. 75-603, S. 1, 15; P.A. 76-339, S. 1, 5; P.A. 77-220, S. 1, 5; P.A. 78-70, S. 2; P.A. 82-154, S. 1, 2; P.A. 86-371, S. 17, 45; P.A. 87-225, S. 1; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; 93-427, S. 2, 6; P.A. 95-257, S. 16, 58; P.A. 05-280, S. 79; P.A. 07-148, S. 11, 12; P.A. 08-184, S. 22; P.A. 11-215, S. 3.)

History: P.A. 75-603 redefined “state-operated facilities” to specifically exclude treatment facilities for children transferred to children and youth services department, to delete High Meadows and to replace the Security Treatment Center with Whiting Forensic Institute; P.A. 76-339 included Ribicoff Research Center as state-operated facility; P.A. 77-220 added reference to Secs. 17-221 and 17-222, deleted Undercliff Mental Health Center as state-operated facility and added Cedarcrest Regional Hospital; P.A. 78-70 added reference to Sec. 17-215c; P.A. 82-154 deleted the Ribicoff Research Center from the list of state operated facilities in Subsec. (b); P.A. 86-371 amended definition of “state-operated facilities” to delete reference to Blue Hills Hospital, to revise name of Bridgeport Mental Health Center and to specifically exclude facilities transferred to alcohol and drug abuse commission; P.A. 87-225 changed the name of the DuBois Day Treatment Center to the Franklin S. DuBois Center; Sec. 17-207a transferred to Sec. 17a-458 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 93-427 redefined “state-operated facilities” to add the Capitol Region Mental Health Center, effective July 1, 1993; P.A. 95-257 replaced references to mental disorder with psychiatric disability, added Subsec. (b) re substance abuse disability and relettered the remaining Subsec. accordingly, deleted Whiting Forensic Institute in Subsec. (c) and added Blue Hills Hospital and Berkshire Woods, Eugene Boneski and Dutcher treatment centers, deleted reference to portions of facilities transferred to the former Department of Public Health and Addiction Services and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 05-280 amended Subsec. (c) to redefine “state-operated facilities” to include the Acute Care Division of Connecticut Valley Hospital, to remove Cedarcrest Regional Hospital, Blue Hills Hospital, Berkshire Woods Treatment Center and Eugene Boneski Treatment Center from list of state-operated facilities and to remove provision re portions of facilities transferred to the Department of Children and Families, effective July 1, 2005; P.A. 07-148 amended Subsecs. (b) and (c) by replacing “substance abuse disabilities” with “substance use disorders” and further amended Subsec. (c) by redefining “state-operated facilities”, to delete obsolete references to Norwich and Fairfield Hills Hospitals and Dutcher Treatment Center and to add River Valley Services; P.A. 08-184 made technical changes in Subsec. (c); P.A. 11-215 redefined “state-operated facilities” in Subsec. (c).

Annotation to former section 17-207a:

Cited. 41 CS 229.



Section 17a-458a - Term “psychiatric disability” substituted for “mental illness”.

(a) Whenever the term “mental illness” is used or referred to in the following sections of the general statutes, the term “psychiatric disabilities” shall be substituted in lieu thereof: 17a-474, 17a-478, 17a-479, 17a-495, to 17a-508, inclusive, 17a-510 to 17a-513, inclusive, 17a-515, 17a-521, 17a-523, 17a-524, 17a-526, 17a-528, 17a-540 to 17a-543, inclusive, 17a-546, 17a-582, 17a-584, 17a-586 to 17a-588, inclusive, 17a-592, 17a-593, 17a-594, 17a-596 and 17a-599.

(b) Whenever the term “mentally ill person” or “mentally ill persons” is used or referred to in the following sections of the general statutes, the term “person with psychiatric disabilities” or “persons with psychiatric disabilities”, as the context requires, shall be substituted in lieu thereof: 17a-497 to 17a-501, inclusive, 17a-504, 17a-509, 17a-514 and 17a-580.

(c) Whenever the term “state hospital for the mentally ill” is used in the following sections of the general statutes, the term “state hospital for persons with psychiatric disabilities” shall be substituted in lieu thereof: 17a-499, 17a-510 and 17a-517.

(d) Whenever the term “mentally ill” is used or referred to in the following sections of the general statutes, the term “a person with psychiatric disabilities” shall be substituted in lieu thereof: 17a-514, 17a-593, 17a-594 and 17a-596.

(e) Whenever the term “the mentally ill” is used or referred to in the following sections of the general statutes, the term “persons with psychiatric disabilities” shall be substituted in lieu thereof: 17a-469, 17a-474, 17a-475, 17a-479, 17a-499, 17a-501, 17a-510, 17a-521, 17a-522 and 17a-523.

(f) Whenever the term “is mentally ill” is used or referred to in the following sections of the general statutes, the term “has psychiatric disabilities” shall be substituted in lieu thereof: 17a-497, 17a-498, 17a-502, 17a-503, 17a-504, 17a-508, 17a-526, 17a-566, 17a-569 and 17a-580.

(g) Whenever the term “is not mentally ill” is used or referred to in the following sections of the general statutes, the term “does not have psychiatric disabilities” shall be substituted in lieu thereof: 17a-504, 17a-510, 17a-514 and 17a-580.

(h) Whenever the term “be mentally ill” is used or referred to in the following sections of the general statutes, the term “have psychiatric disabilities” shall be substituted in lieu thereof: 17a-519, 17a-525, 17a-528 and 17a-567.

(P.A. 95-257, S. 48, 58.)

History: P.A. 95-257, S. 48 effective July 1, 1995.



Section 17a-458b to 17a-458d - “Acute Care Division” defined. Effect of consolidation of operations at Connecticut Valley Hospital and Cedarcrest Hospital. Term “substance use disorders” substituted for “substance abuse disabilities”.

Sections 17a-458b to 17a-458d, inclusive, are repealed, effective October 1, 2011.

(P.A. 05-280, S. 80, 81; P.A. 07-148, S. 18; P.A. 11-215, S. 12.)



Section 17a-459 - (Formerly Sec. 17-209a). Connecticut Mental Health Center.

The Connecticut Mental Health Center shall be a facility of the Department of Mental Health and Addiction Services and shall include the Connecticut Mental Health Center in New Haven and such satellite locations as the department may approve. The department shall operate the center in collaboration with Yale University under mutual agreement of the parties. The department may provide treatment at the center to adults, children or youths with psychiatric disabilities, substance use disorders or both such disabilities. Admissions shall be within the control of the Commissioner of Mental Health and Addiction Services and no court may commit or transfer any person to or place or confine any person in the center without the approval of the commissioner or the commissioner's designee.

(1963, P.A. 579, S. 1; P.A. 83-79, S. 1, 2; P.A. 95-257, S. 11, 58; June Sp. Sess. P.A. 99-2, S. 16, 72; P.A. 06-196, S. 126; P.A. 07-148, S. 13.)

History: P.A. 83-79 precluded commitment or transfer of patients to the center without the approval of the commissioner or his designee; Sec. 17-209a transferred to Sec. 17a-459 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June Sp. Sess. P.A. 99-2 added reference to the Connecticut Mental Health Center in New Haven and satellite locations the department approves of, added provision allowing department to provide treatment at the center to adults, children or youth with psychiatric disabilities, substance abuse or both and made technical changes, effective July 1, 1999; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-148 replaced “substance abuse disabilities” with “substance use disorders”.



Section 17a-460 - (Formerly Sec. 17-209b). Center advisory board.

The Connecticut Mental Health Center Advisory Board shall be composed of nine members. On or before July 1, 1973, and quadrennially thereafter, the Commissioner of Mental Health and Addiction Services, with the approval of the Board of Mental Health and Addiction Services, shall appoint five members of the advisory board for four-year terms and until their successors are appointed and have qualified to replace those whose terms expire. On or before July 1, 1975, and quadrennially thereafter, said commissioner, with the approval of the Board of Mental Health and Addiction Services, shall appoint four members of said advisory board for four-year terms and until their successors are appointed and have qualified to replace those whose terms expire. No member shall serve on said advisory board for more than two full consecutive terms. Two members of said board shall be nominated by Yale University, two members by the Yale-New Haven Hospital, Inc., and five members shall be appointed in the sole discretion of said commissioner. The advisory board shall cooperate with and advise and assist the director of the center in carrying out his duties. Upon his request, the advisory board shall advise the director in regard to policies and shall recommend on its own initiative policies and practices, which shall be considered at a duly called meeting of the advisory board.

(1963, P.A. 579, S. 2; 1969, P.A. 44, S. 1; P.A. 95-257, S. 11, 13, 58.)

History: 1969 act revised provisions to allow for staggered appointments, made all terms four years, limited terms which may be served to two full terms and added provisions re duties of board to cooperate with and advise the center director and to recommend policies and practices; Sec. 17-209b transferred to Sec. 17a-460 in 1991; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-460a - Connecticut Mental Health Center: Definitions.

As used in sections 17a-460a to 17a-460f, inclusive:

(1) “Commissioner” means the Commissioner of Mental Health and Addiction Services.

(2) “Center” means the Connecticut Mental Health Center established pursuant to section 17a-459 and the Capital Region Mental Health Center.

(June 18 Sp. Sess. P.A. 97-8, S. 46; P.A. 98-250, S. 37, 39.)

History: P.A. 98-250 included Capitol Region Mental Health Center in definition of “center”, effective July 1, 1998.



Section 17a-460b - Connecticut Mental Health Center: Participation authorized.

(a) The center, when authorized by the commissioner, may participate in local, regional or state-wide provider networks, preferred provider organizations, physician-hospital organizations or other similar organizations.

(b) Participation by the center in provider networks, preferred provider organizations, physician-hospital organizations or other similar organizations, when authorized by the commissioner, may include (1) membership in a network organization; (2) participation in network or organization contracts, cooperative agreements, and joint ventures; (3) participation in the governance of networks and organizations; and (4) payment of reasonable network or organization dues, fees and assessments.

(June 18 Sp. Sess. P.A. 97-8, S. 47.)



Section 17a-460c - Connecticut Mental Health Center: Provider agreements.

(a) The center, when authorized by the commissioner, may enter into provider agreements and other contractual arrangements with Medicaid and Medicare managed care plans, governmental health plans, health maintenance organizations, health insurance plans, employer and union health plans, preferred provider organizations, physician-hospital organizations, managed care plans, networks and other similar arrangements or plans offered by insurers, third-party payers or other entities offering health care plans to their members or employees and their dependents.

(b) The agreements and other contractual arrangements identified in subsection (a) of this section may include plans and arrangements certified by the Department of Social Services, the Department of Mental Health and Addiction Services, or the federal Centers for Medicare and Medicaid Services, to provide services to Medicaid, Medicare, Department of Mental Health and Addiction Services or Centers for Medicare and Medicaid Services beneficiaries, as well as private plans and arrangements satisfactory to the commissioner.

(c) Participation in the agreements and other contractual arrangements identified in this section and approved by the commissioner shall not be subject to the review and approval of other state agencies except as otherwise required by law.

(d) To the extent the commissioner permits, the center may bill and accept as reimbursement for services provided pursuant to the agreements and other contractual arrangements identified in this section negotiated rates, including rates based on charges, discounted charges, per diem or per case rates or other forms of reimbursement. Such reimbursement shall be subject to review or approval by the Secretary of the Office of Policy and Management based on demonstrated impact on federal reimbursement.

(June 18 Sp. Sess. P.A. 97-8, S. 48; P.A. 03-19, S. 36; P.A. 04-76, S. 6; P.A. 11-44, S. 122.)

History: P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (b), effective May 12, 2003; P.A. 04-76 amended Subsec. (b) by replacing reference to “general assistance” with reference to “state-administered general assistance”; P.A. 11-44 amended Subsec. (b) by deleting “state-administered general assistance”, effective July 1, 2011.



Section 17a-460d - Connecticut Mental Health Center: Other contracts.

(a) Whenever the commissioner deems it appropriate and grants approval, the center may enter into contracts, agreements, leases, or other arrangements for the following: (1) The acquisition of commodities, goods, services and equipment; (2) office, clinic, laboratory or other needed space whether on or off the center's main campus; and (3) necessary capital expenditures.

(b) Contracts, agreements, leases or other arrangements approved under this section by the commissioner shall not be subject to the review or approval of other state agencies or any other state-mandated purchasing or acquisition procedures, unless and to the extent the commissioner deems it necessary.

(June 18 Sp. Sess. P.A. 97-8, S. 49.)



Section 17a-460e - Connecticut Mental Health Center: Authorized activities.

The center may do the following, if approved by the commissioner as furthering the purposes of the center as set forth in section 17a-460b:

(1) Employ or retain accountants, attorneys and architectural, engineering, financial and other consultants on a project basis, and fix their compensation;

(2) Procure insurance, or obtain indemnification, against any loss in connection with the activities of the center;

(3) Develop innovative solutions to patient care and service system problems;

(4) Own, manage, and use real property or any interest in such property;

(5) Purchase, receive by gift or otherwise, lease, exchange, or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish such mental health facilities as are required;

(6) Accept gifts, grants or loans of funds, property or service from any source, public, quasi-public or private, and comply, subject to the provisions of section 17a-460b, with their respective terms and conditions; and

(7) Accept from federal agencies or private sources loans or grants for use in carrying out its purposes and enter into agreements respecting any such loans or grants.

(June 18 Sp. Sess. P.A. 97-8, S. 50.)



Section 17a-460f - Connecticut Mental Health Center: Accounting.

With the approval of the commissioner, the center shall establish rules and criteria for determining whether any of the center's accounts receivable shall be treated as uncollectible. Such rules and criteria shall be fully consistent with customary hospital accounting practices consistently applied. The center shall determine, in accordance with such rules and criteria, which of the accounts receivable of the center shall be so treated. Upon the commissioner's approval, a determination by the center made in accordance with such rules and criteria that an account receivable shall be treated as uncollectible shall be conclusive and the center shall not be required to pursue further collection procedures.

(June 18 Sp. Sess. P.A. 97-8, S. 51.)



Section 17a-461 - (Formerly Sec. 17-209c). Charges for care.

The same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for support of patients in said center, in accordance with ability to pay, and the Commissioner of Administrative Services shall make the determination of such ability, in accordance with section 4a-12 and subsection (b) of section 17-295 except that, in the case of any patient who receives inpatient or day-hospital care and treatment in the research facility of the Connecticut Mental Health Center, where the primary purpose of such care and treatment is participation in a research protocol approved through established review mechanisms, as defined in memoranda of agreement and contracts between the state and Yale University, the provisions of said sections 4a-12 and 17b-223 which establish the liability of such persons and estates shall not apply.

(1963, P.A. 579, S. 3; 1967, P.A. 314, S. 4; P.A. 77-614, S. 70, 610; P.A. 78-141, S. 1, 2; P.A. 87-421, S. 4, 13.)

History: 1967 act gave commissioner of finance and control power to determine charges “in consultation with” the commissioner of mental health in lieu of former mere power of subsequent approval; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-141 added exception for cases where care and treatment is part of research protocol; P.A. 87-421 added language on determination of ability to pay in accordance with Sec. 4-68a and Sec. 17-295(b) and deleted provision whereby administrative services commissioner in consultation with mental health commissioner, determines maximum rate charged for patients' care in center; Sec. 17-209c transferred to Sec. 17a-461 in 1991.

See Sec. 17b-745 re issuance of court order for support of persons supported by state and wage executions.



Section 17a-462 - (Formerly Sec. 17-209g). Capitol Region Mental Health Center.

Section 17a-462 is repealed, effective July 1, 1993.

(P.A. 75-479, S. 20, 25; 75-523, S. 7, 8; P.A. 93-427, S. 5, 6.)



Section 17a-463 - (Formerly Sec. 17-212a). Fairfield Hills Hospital. Greenwich House property transferred.

Section 17a-463 is repealed, effective October 1, 2007.

(P.A. 78-209, S. 2, 3; P.A. 80-134; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 07-148, S. 20.)



Section 17a-464 - (Formerly Sec. 17-209h). Ribicoff Research Center.

The Ribicoff Research Center is established and shall be operated by the Department of Mental Health and Addiction Services as a facility with state-wide responsibility for research in mental health or substance abuse, or both, to include, but not be limited to, the following areas: Neurochemistry, neurophysiology, clinical behavior and clinical evaluation.

(P.A. 76-147, S. 1–3; P.A. 84-7, S. 2, 3; P.A. 95-257, S. 29, 58.)

History: P.A. 84-7 deleted Subsecs. (b) and (c) concerning the research advisory council to the Ribicoff Research Center; Sec. 17-209h transferred to Sec. 17a-464 in 1991; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services and authorized research in substance abuse, effective July 1, 1995.



Section 17a-465 - (Formerly Sec. 17-222). Traffic regulation on grounds of Department of Mental Health and Addiction Services facilities.

The superintendent or director of any state-operated facility within the Department of Mental Health and Addiction Services, subject to the approval of the Commissioner of Mental Health and Addiction Services and the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the respective facilities; and (6) erect and maintain signs designating such prohibitions or restrictions. Agency police appointed to act as state policemen on the grounds of state-operated facilities under the provisions of section 29-18 may arrest or issue summons for violation of such restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than twenty-five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town in which such facility is located shall have jurisdiction over violations of this section.

(1951, S. 1519d; 1959, P.A. 451; 1963, P.A. 279; P.A. 77-454; P.A. 95-257, S. 11, 58; P.A. 09-145, S. 1; P.A. 11-256, S. 5; P.A. 12-132, S. 44.)

History: 1959 act extended application of statute from Connecticut Valley Hospital to any institution in department of mental health, added requirement for approval by commissioner of mental health, granted authority to regulate parking of vehicles, added provision re arrest or summons for violation, raised maximum fine from $1 to $5 and placed jurisdiction in court in town where institution is located; 1963 act added provision re jurisdiction of traffic or parking authority; P.A. 77-454 replaced “institutions” with “state-operated facilities”, included directors of facilities in provisions and increased fine levied from $5 to $25 maximum; Sec. 17-222 transferred to Sec. 17a-465 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 09-145 substituted “Agency police” for “Security officers or institutional patrolmen” and replaced “state institution grounds” with “the grounds of state-operated facilities”; P.A. 11-256 added provision re installation of stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 17a-465a - (Formerly Sec. 19a-5c). Traffic restrictions on grounds of facility. Penalty.

Section 17a-465a is repealed, effective October 1, 2009.

(P.A. 86-371, S. 40, 45; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; P.A. 09-145, S. 18.)



Section 17a-465b - Filing of missing person report concerning person missing from inpatient facility.

A relative, guardian or conservator of a person who is receiving inpatient services at a facility of the Department of Mental Health and Addiction Services and is missing from such facility may request the Commissioner of Mental Health and Addiction Services to file a missing person report with the Department of Emergency Services and Public Protection for purposes of receiving assistance in locating such person under subsection (a) of section 29-1f. Notwithstanding the provisions of sections 52-146c and 52-146e, the Commissioner of Mental Health and Addiction Services may authorize an employee of the department who is certified under the provisions of sections 7-294a to 7-294e, inclusive, to file a missing person report with the Department of Emergency Services and Public Protection under subsection (a) of section 29-1f with respect to such person. Such report shall disclose only the minimal amount of information concerning such person as is necessary for purposes of the assistance provided under subsection (a) of section 29-1f.

(P.A. 12-48, S. 2.)



Section 17a-466 - (Formerly Sec. 17-211a). Contract for services for patients or former patients of department institutions.

The Commissioner of Mental Health and Addiction Services may contract with any public or private agency, including a general hospital and a public health nursing agency, for services for patients or former patients of institutions of the Department of Mental Health and Addiction Services, including, but not limited to, laboratory tests, outpatient clinic services and examinations of, and public health nursing services to, discharged and paroled patients, and may, with the approval of the Commissioner of Administrative Services, contract for the services, on a full-time basis, of professional specialists whose services the Commissioner of Mental Health and Addiction Services is unable to obtain through procedures under chapter 67.

(1969, P.A. 682; 1971, P.A. 153; P.A. 77-614, S. 124, 610; P.A. 95-257, S. 11, 58.)

History: 1971 act included contracts with public health nursing agencies for services performed by them; P.A. 77-614 required approval of commissioner of administrative services, rather than of personnel commissioner and personnel policy board, for contracts; Sec. 17-211a transferred to Sec. 17a-466 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-467 - (Formerly Sec. 17-211b). Private treatment of patients in Department of Mental Health and Addiction Services facilities. Payment for treatment.

(a) The Commissioner of Mental Health and Addiction Services may allow any physician or psychiatrist licensed to practice in this state to conduct private treatment of any of his patients who have been admitted to any of the facilities of the Department of Mental Health and Addiction Services. Any such private treatment carried out in any of said facilities shall be conducted jointly with the staff of the facility and shall be subject to the approval of the superintendent or director of the facility who shall retain ultimate responsibility for the care and treatment of all patients under his control.

(b) Any patient, or the family or guardian of, or any other person having legal responsibility for, such patient who, while such patient is in a facility of the Department of Mental Health and Addiction Services, engages the private services of a physician or psychiatrist under subsection (a) of this section shall be responsible for and pay all fees and other charges of such physician or psychiatrist for such services. If the superintendent or director of a facility of the Department of Mental Health and Addiction Services gives his consent for a patient, under his care, to obtain and receive any such private treatment while the patient is in the facility, such consent shall not confer any responsibility or otherwise impose any liability on the department or on any other state department or agency for the treatment, fees or other charges of any such physician or psychiatrist.

(1969, P.A. 476, S. 1, 2; P.A. 95-257, S. 11, 13, 58; P.A. 09-145, S. 2.)

History: Sec. 17-211b transferred to Sec. 17a-467 in 1991; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995; P.A. 09-145 amended Subsec. (a) by deleting provision that required commissioner, with approval of State Board of Mental Health and Addiction Services, to promulgate regulations re private treatment of patients admitted to department facilities and instead provided that commissioner may allow such treatment.



Section 17a-468 - (Formerly Sec. 17-211c). Contracts with private agencies for halfway house handling of patients.

The Commissioner of Mental Health and Addiction Services may contract with any private, nonprofit agency for the handling of patients within a halfway house setting.

(1972, P.A. 10, S. 1; P.A. 95-57, S. 11, 58.)

History: Sec. 17-211c transferred to Sec. 17a-468 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-468a - Provision of housing subsidies to persons qualifying for supportive housing.

The Commissioner of Mental Health and Addiction Services may, within available appropriations, provide housing subsidies to persons receiving services from the Department of Mental Health and Addiction Services who qualify for supportive housing in accordance with section 17a-485c. The commissioner may allow an agency that distributes such housing subsidies on behalf of the department to utilize any unexpended moneys that remain at the end of the fiscal year to provide housing subsidies to eligible persons in the subsequent fiscal year.

(P.A. 99-202; P.A. 14-138, S. 2; 14-217, S. 71.)

History: P.A. 14-138 replaced “subsidies” with “housing subsidies”, replaced “require supervised living arrangements” with “qualify for supportive housing in accordance with section 17a-485c” and added provision re unexpended moneys that remain at the end of the fiscal year; P.A. 14-217 made identical changes as P.A. 14-138, effective June 13, 2014.



Section 17a-468b - Residences for adults with acquired brain injuries. Administration of medication.

(a) For the purposes of this section, “residence for adult persons with acquired brain injuries” means a community-based residence (1) exclusively serving adult persons with acquired brain injuries, (2) funded or operated by the Department of Mental Health and Addiction Services, and (3) that provides rehabilitation and other support services for persons with acquired brain injuries requiring assistance to live in the community.

(b) Notwithstanding the provisions of chapters 368v and 368z, community-based organizations may operate residences for adult persons with acquired brain injuries. Notwithstanding the provisions of chapter 378, medication may be administered to persons residing in such residences by trained persons pursuant to the written order of a physician licensed under chapter 370, a dentist licensed under chapter 379, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or a physician assistant licensed to prescribe in accordance with section 20-12d. The Commissioner of Public Health, in consultation with the Commissioner of Mental Health and Addiction Services, shall develop standards for the operation of such residences and the training required of persons authorized under this section to administer medications in such residences.

(June 30 Sp. Sess. P.A. 03-3, S. 12; P.A. 05-9, S. 1.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 05-9 amended Subsec. (b) to make permanent the operation of residences for adults with acquired brain injuries which had been previously operated on a pilot basis.



Section 17a-469 - (Formerly Sec. 17-224). Psychiatric clinics and day treatment programs.

Each state-operated facility for persons with psychiatric disabilities may establish psychiatric clinics and day treatment programs for adult persons, including those who are or have been committed pursuant to a Probate Court order. The Commissioner of Administrative Services shall determine financial liability for services in such psychiatric clinics and day treatment programs, and the same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for payment in accordance with section 4a-12 and subsection (b) of section 17b-223.

(1949 Rev., S. 2702; February, 1965, P.A. 211; 1967, P.A. 314, S. 5; P.A. 75-603, S. 8, 15; P.A. 77-614, S. 70, 610; P.A. 79-19; P.A. 87-421, S. 5, 13; P.A. 95-257, S. 48, 58.)

History: 1965 act added minor persons to purview of statute; 1967 act authorized day treatment programs and added provisions re establishment of sliding scale of charges and liability for payment of charges; P.A. 75-603 deleted reference to programs for minors; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 79-19 replaced “state hospital for mental illness” with “state-operated facility for the mentally ill” and “under legal control of mental hospitals” with “committed pursuant to a probate court order” and made provision of clinics and day treatment programs optional rather than mandatory; P.A. 87-421 added reference to payment “in accordance with Sec. 4-68a and Subsec. (b) of Sec. 17-295” and deleted reference to sliding scale of charges established in consultation with mental health commissioner; Sec. 17-224 transferred to Sec. 17a-469 in 1991; P.A. 95-257 replaced “the mentally ill” with “persons with psychiatric disabilities”, effective July 1, 1995.



Section 17a-470 - (Formerly Sec. 17-213a). Advisory boards for state hospitals and facilities.

Each state hospital, state-operated facility or the Whiting Forensic Division of the Connecticut Valley Hospital for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, except the Connecticut Mental Health Center, may have an advisory board appointed by the superintendent or director of the facility for terms to be decided by such superintendent or director. In any case where the present number of members of an advisory board is less than the number of members designated by the superintendent or director of the facility, he shall appoint additional members to such board in accordance with this section in such manner that the terms of an approximately equal number of members shall expire in each odd-numbered year. The superintendent or director shall fill any vacancy that may occur for the unexpired portion of any term. No member may serve more than two successive terms plus the balance of any unexpired term to which he had been appointed. The superintendent or director of the facility shall be an ex-officio member of the advisory board. Each member of an advisory board of a state-operated facility within the Department of Mental Health and Addiction Services assigned a geographical territory shall be a resident of the assigned geographical territory. Members of said advisory boards shall receive no compensation for their services but shall be reimbursed for necessary expenses involved in the performance of their duties. At least one-third of such members shall be from a substance abuse subregional planning and action council established pursuant to section 17a-671, and at least one-third shall be members of the catchment area councils, as provided in section 17a-483, for the catchment areas served by such facility, except that members serving as of October 1, 1977, shall serve out their terms.

(1972, P.A. 145, S. 9; P.A. 76-435, S. 56, 82; P.A. 77-83; P.A. 80-2, S. 1, 2; P.A. 81-473, S. 7, 43; P.A. 84-7, S. 1, 3; P.A. 95-257, S. 17, 58; P.A. 07-148, S. 14.)

History: P.A. 76-435 replaced “security treatment center” with “Whiting Forensic Institute”; P.A. 77-83 required that one-third of members of board be members of catchment area councils except that present members to serve out their terms; P.A. 80-2 excepted Dubois Day Treatment Center from requirement for 15-member institution advisory board and revised provisions to reflect completion of transition from boards of trustees to advisory boards and added Subsec. (b) containing special provisions for Dubois Day Treatment Center; P.A. 81-473 eliminated the requirement that each state hospital or facility for the treatment of the mentally disordered have an advisory board of 15 members appointed by the commissioner and provided for optional appointment of such boards by the superintendent or director of the hospital or facility and deleted Subsec. (b) which had established a 7-member advisory board for the Dubois Day Treatment Center; P.A. 84-7 excepted the Connecticut Mental Health Center and the Whiting Forensic Institute from the requirement that each state facility for the mentally disordered have an advisory board; Sec. 17-213a transferred to Sec. 17a-470 in 1991; P.A. 95-257 changed name of Whiting Forensic Institute to Whiting Forensic Division, and included it in facilities authorized to have an advisory board, required at least one-third of board members to be from a substance abuse subregional planning and action council and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 07-148 replaced “substance abuse disabilities” with “substance use disorders”.



Section 17a-471 - (Formerly Sec. 17-214a). Duties of advisory boards.

Any advisory board established pursuant to section 17a-470 shall: Meet with the superintendent or director of the facility periodically to advise him on the programs and policies of the facility; act as a liaison between its facility and the residents of the facility's assigned geographic territory and the state of Connecticut to inform them of the programs and policies of the facility; and issue reports to the Governor and Commissioner of Mental Health and Addiction Services on conditions at the facility and recommendations for changes or improvements in the facility.

(1972, P.A. 145, S. 10; P.A. 81-473, S. 8, 43; P.A. 95-257, S. 11, 58.)

History: P.A. 81-473 restated provisions, deleting Subsec. indicators previously in existence; Sec. 17-214a transferred to Sec. 17a-471 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-471a - Connecticut Valley Hospital: Development of policies and standards for resident clients; advisory council.

(a) The Commissioner of Mental Health and Addiction Services, in consultation and coordination with the advisory council established under subsection (b) of this section, shall develop policies and set standards related to clients residing on the Connecticut Valley Hospital campus and to the discharge of such clients from the hospital into the adjacent community. Any such policies and standards shall assure that no discharge of any client admitted to Whiting Forensic Division under commitment by the Superior Court or transfer from the Department of Correction shall take place without full compliance with sections 17a-511 to 17a-524, inclusive, 17a-566 to 17a-575, inclusive, 17a-580 to 17a-603, inclusive, and 54-56d.

(b) There is established a Connecticut Valley Hospital Advisory Council that shall advise the Commissioner of Mental Health and Addiction Services on policies concerning, but not limited to, building use, security, clients residing on the campus and the discharge of clients from the campuses into the adjacent community. In addition, the advisory council shall periodically review the implementation of the policies and standards established by the commissioner in consultation with the advisory council. The council shall be composed of six members appointed by the mayor of Middletown, six members appointed by the Commissioner of Mental Health and Addiction Services and one member who shall serve as chairperson appointed by the Governor.

(P.A. 95-257, S. 4, 58; P.A. 10-60, S. 2.)

History: P.A. 95-257, S. 4 effective July 1, 1995; P.A. 10-60 amended Subsecs. (a) and (b) by replacing references to placement of clients discharged with references to discharge of clients and, in Subsec. (b), by making technical changes.



Section 17a-471b and 17a-471c - Fairfield Hills Hospital oversight committee. Norwich Hospital oversight committee.

Sections 17a-471b and 17a-471c are repealed, effective October 1, 2007.

(P.A. 95-250, S. 1; 95-257, S. 2, 3, 58; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 07-148, S. 20.)



Section 17a-472 - (Formerly Sec. 17-215a). Appointment and removal of facility superintendents and directors.

Except as otherwise provided, the Commissioner of Mental Health and Addiction Services shall appoint and remove (1) the superintendents and directors of state-operated facilities and divisions constituting the Department of Mental Health and Addiction Services and (2) the director of the Whiting Forensic Division of Connecticut Valley Hospital, who shall report to the director of forensic services and shall have as his sole responsibility the administration of the Whiting Forensic Division. Each superintendent or director shall be a qualified person with experience in health, hospital or mental health administration.

(1972, P.A. 145, S. 7; P.A. 95-257, S. 54, 58.)

History: Sec. 17-215a transferred to Sec. 17a-472 in 1991; P.A. 95-257 replaced Commissioner of Mental Health with Commissioner of Mental Health and Addiction Services and added Subdiv. (2) re Whiting Forensic Division, effective July 1, 1995.



Section 17a-473 - (Formerly Sec. 17-215b). Duties of superintendents and directors.

(a) Each superintendent or director of a state-operated facility shall cooperate and coordinate with community programs in establishing the facility's policies and procedures concerning program planning and development, patient admissions, rehabilitation and follow-up services.

(b) Subject to the standards established by the Commissioner of Mental Health and Addiction Services for the operation of state-operated facilities constituting the Department of Mental Health and Addiction Services for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, each superintendent or director of such a facility shall be in charge of its day-to-day operations.

(c) Each superintendent or director of such a facility shall meet periodically with the advisory board to the facility, if so established pursuant to section 17a-470, with representatives from community programs receiving state funds and, at least annually, with the commissioner and the Board of Mental Health and Addiction Services.

(1972, P.A. 145, S. 8; P.A. 77-25; P.A. 81-473, S. 9, 43; P.A. 95-257, S. 11, 13, 58; P.A. 99-234, S. 3; P.A. 07-148, S. 15.)

History: P.A. 77-25 deleted reference to “divisions” of mental health department and specified applicability of provisions to superintendents or directors of state-operated facilities; P.A. 81-473 amended Subsec. (c) to reflect the change to optional facility advisory boards; Sec. 17-215b transferred to Sec. 17a-473 in 1991; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995; P.A. 99-234 replaced reference to “mentally disordered” persons with “persons with psychiatric disabilities or persons with substance abuse disabilities, or both.”; P.A. 07-148 amended Subsec. (b) by replacing “substance abuse disabilities” with “substance use disorders”.



Section 17a-474 - (Formerly Sec. 17-229a). Commitment to state hospital for persons with psychiatric disabilities or to child care facility. Procedures for revoking or modifying commitment.

Whenever any person has been committed by any court to any state hospital for persons with psychiatric disabilities, or child care facility, the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families, as appropriate, or any person interested may, at any time thereafter, make application to the court making the order of commitment for a revocation or modification of such order or of the terms and conditions thereof. Such court shall thereupon order such notice of the time and place of hearing thereon as it deems advisable, shall hear and determine such application and may thereupon revoke, modify or affirm such order, and the action of the court thereon shall be subject to appeal as in other cases. Any individual receiving care in a hospital for persons with psychiatric disabilities may be transferred to any other state hospital for persons with psychiatric disabilities by order of the court making the original commitment of such individual, upon application in writing by the superintendent of the hospital from which such transfer is to be made. Such court shall transmit copies of such order forthwith to the Commissioner of Mental Health and Addiction Services or the Commissioner of Children and Families, as appropriate, and the hospital from which transfer is made shall pay all costs of such order and transfer. Said commissioners may at any time cause an individual receiving care in a state hospital for persons with psychiatric disabilities to be removed to another state hospital for persons with psychiatric disabilities, as the circumstances or necessities of the case may require.

(1949 Rev., S. 2666; 1955, S. 1503d; 1959, P.A. 324; 1967, P.A. 656, S. 14; P.A. 75-603, S. 10, 15; P.A. 77-614, S. 323, 610; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 48, 53, 58; P.A. 09-145, S. 3.)

History: 1959 act substituted mental health commissioner for welfare commissioner; Sec. 17-15 transferred to Sec. 17-229a in 1966; 1967 act added “or commissioner of health”; P.A. 75-603 included commissioner of children and youth services in provisions; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 17-229a transferred to Sec. 17a-474 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 substituted commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities” and replaced Mental Health Commissioner with Mental Health and Addiction Services Commissioner, effective July 1, 1995 (Revisor's note: References to “Mental Health and Addiction Services Commissioner” were replaced editorially by the Revisors with “Commissioner of Mental Health and Addiction Services” for consistency with customary statutory usage); P.A. 09-145 replaced “other humane institution” with “child care facility”, replaced references to “inmate” and “institution” with “individual” and “hospital” and made technical changes.

See Sec. 17a-451 re duties of Commissioner of Mental Health and Addiction Services.

See Sec. 17a-510 re procedure for release or transfer of patient in a hospital for the mentally ill.

Annotation to former section 17-229a:

Cited. 173 C. 473.



Section 17a-475 - (Formerly Sec. 17-215c). Written policy re treatment plans.

Each state-operated facility for persons with psychiatric disabilities shall develop a written policy detailing requirements for individual patient treatment plans and methods for patient evaluation. A committee of at least three members of the facility's medical personnel shall be appointed by the head of such facility for the purpose of reviewing such treatment plans and patient evaluations. Such review shall include, but not be limited to, an evaluation of medication being administered at such facility. The purposes of this section shall be carried out within the budget limits of each such facility.

(P.A. 78-70, S. 1; P.A. 95-257, S. 48, 58.)

History: Sec. 17-215c transferred to Sec. 17a-475 in 1991; P.A. 95-257 substituted “persons with psychiatric disabilities” for “the mentally ill”, effective July 1, 1995.



Section 17a-475a - Medical services for women in state-operated facilities.

The Commissioners of Mental Health and Addiction Services and Developmental Services shall provide mammographic and pelvic examinations, as needed, according to the standards set by the American College of Obstetricians and Gynecology, to patients being cared for in state-operated facilities, as defined in subsection (c) of section 17a-458, or in any institution or facility operated by the Department of Developmental Services.

(P.A. 03-40, S. 2; P.A. 07-73, S. 2(a), (b).)

History: P.A. 03-40 effective May 23, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-476 - (Formerly Sec. 17-226b). *(See end of section for amended version and effective date.) Grants to general hospitals, municipalities and nonprofit organizations for mental health services.

(a) Any general hospital, municipality or nonprofit organization in Connecticut may apply to the Department of Mental Health and Addiction Services for funds to establish, expand or maintain psychiatric or mental health services. The application for funds shall be submitted on forms provided by the Department of Mental Health and Addiction Services, and shall be accompanied by (1) a definition of the towns and areas to be served; (2) a plan by means of which the applicant proposes to coordinate its activities with those of other local agencies presently supplying mental health services or contributing in any way to the mental health of the area; (3) a description of the services to be provided, and the methods through which these services will be provided; and (4) indication of the methods that will be employed to effect a balance in the use of state and local resources so as to foster local initiative, responsibility and participation. In accordance with subdivision (4) of section 17a-480 and subdivisions (1) and (2) of subsection (a) of section 17a-484, the regional mental health board shall review each such application with the Department of Mental Health and Addiction Services and make recommendations to the department with respect to each such application.

(b) Upon receipt of the application with the recommendations of the regional mental health board and approval by the Department of Mental Health and Addiction Services, the department shall grant such funds by way of a contract or grant-in-aid within the appropriation for any annual fiscal year. No funds authorized by this section shall be used for the construction or renovation of buildings.

(c) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with the provisions of chapter 54, concerning minimum standards for eligibility to receive said state contracted funds and any grants-in-aid. Any such funds or grants-in-aid made by the Department of Mental Health and Addiction Services for psychiatric or mental health services shall be made directly to the agency submitting the application and providing such service or services.

(February, 1965, P.A. 501, S. 1, 2; 1967, P.A. 716, S. 5; P.A. 74-224, S. 5, 8; P.A. 75-563, S. 7, 14; P.A. 78-166, S. 1, 6; P.A. 88-357, S. 1; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 3, 88; P.A. 03-278, S. 58.)

*Note: On and after July 1, 2016, this section, as amended by section 3 of public act 14-62 and section 396 of public act 15-5 of the June special session, is to read as follows:

“Sec. 17a-476. (Formerly Sec. 17-226b). Grants to general hospitals, municipalities and nonprofit organizations for mental health services. (a) Any general hospital, municipality or nonprofit organization in Connecticut may apply to the Department of Mental Health and Addiction Services for funds to establish, expand or maintain psychiatric or mental health services. The application for funds shall be submitted on forms provided by the Department of Mental Health and Addiction Services, and shall be accompanied by (1) a definition of the towns and areas to be served; (2) a plan by means of which the applicant proposes to coordinate its activities with those of other local agencies presently supplying mental health services or contributing in any way to the mental health of the area; (3) a description of the services to be provided, and the methods through which these services will be provided; and (4) indication of the methods that will be employed to effect a balance in the use of state and local resources so as to foster local initiative, responsibility and participation. In accordance with subdivision (4) of section 17a-480 and subdivisions (1) and (2) of subsection (a) of section 17a-484, the regional mental health board shall review each such application with the Department of Mental Health and Addiction Services and make recommendations to the department with respect to each such application.

(b) Upon receipt of the application with the recommendations of the regional mental health board and approval by the Department of Mental Health and Addiction Services, the department shall grant such funds by way of a contract or grant-in-aid within the appropriation for any annual fiscal year. No funds authorized by this section shall be used for the construction or renovation of buildings.

(c) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with the provisions of chapter 54, concerning minimum standards for eligibility to receive said state contracted funds and any grants-in-aid. Any such funds or grants-in-aid made by the Department of Mental Health and Addiction Services for psychiatric or mental health services shall be made directly to the agency submitting the application and providing such service or services.”

(February, 1965, P.A. 501, S. 1, 2; 1967, P.A. 716, S. 5; P.A. 74-224, S. 5, 8; P.A. 75-563, S. 7, 14; P.A. 78-166, S. 1, 6; P.A. 88-357, S. 1; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 3, 88; P.A. 03-278, S. 58; P.A. 14-62, S. 3; June Sp. Sess. P.A. 15-5, S. 396.)

History: 1967 act related the section to new Sec. 17-226a, requiring the approval of the appropriate regional mental health council, added prohibition of use of funds for the renovation of buildings and added Subsec. (c); P.A. 74-224 replaced regional mental health council with regional mental health board and referred to annual appropriations rather than biennial appropriations; P.A. 75-563 required that applications for funds to mental health department be made through regional mental health director in Subsec. (a); P.A. 78-166 included applications by general hospitals in Subsec. (a) and specified that funds to be for psychiatric or mental health services; P.A. 88-357 authorized municipalities to apply for funds in Subsec. (a); Sec. 17-226b transferred to Sec. 17a-476 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsecs. (b) and (c) by adding reference to contracts and grants-in-aid, and made technical changes reflecting the elimination of mental health regions, effective July 1, 1997; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 14-62 added new Subsec. (c) re administrative services organization to provide intensive case management and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2016; June Sp. Sess. P.A. 15-5 deleted former Subsec. (c) re intensive case management and redesignated existing Subsec. (d) as Subsec. (c), effective July 1, 2016.



Section 17a-477 - Transferred

Transferred to Chapter 319j, Sec. 17a-666.



Section 17a-478 - (Formerly Sec. 17-226e). Mental health regions established.

The Commissioner of Mental Health and Addiction Services shall designate mental health regions within the state. Such regions and boundaries thereof may be redesignated by said commissioner as he deems necessary. For the purposes of sections 17a-476 and 17a-478 to 17a-480, inclusive, “community mental health services” means comprehensive services, both medical and nonmedical, designed to (1) decrease the prevalence and incidence of psychiatric disabilities, emotional disturbance and social disfunctioning, and (2) promote mental health in individuals, groups and institutions and includes, but is not limited to, the following: Outreach and case finding, inpatient treatment, outpatient treatment, partial hospitalization, diagnosis and screening, aftercare and rehabilitation, education, consultation, emergency services, research, evaluation, training and services to the courts. The Commissioner of Mental Health and Addiction Services may enter into such contracts for services as may be required to carry out the provisions of subsection (a) of section 17a-476, sections 17a-478 to 17a-480, inclusive, and sections 17a-482 to 17a-484, inclusive.

(P.A. 74-224, S. 1, 8; P.A. 75-563, S. 1, 14; P.A. 76-435, S. 57, 82; P.A. 78-166, S. 2, 6; P.A. 82-198, S. 1, 7; P.A. 90-209, S. 20; P.A. 95-257, S. 11, 48, 58; June 18 Sp. Sess. P.A. 97-8, S. 4, 88.)

History: P.A. 75-563 clarified provisions re establishment of mental health service regions and duration of regional directors' service and gave mental health commissioner power to make contracts for services; P.A. 76-435 clarified contract power by listing sections specifically applicable rather than referring to “this chapter”; P.A. 78-166 deleted reference to repealed Sec. 17-226; P.A. 82-198 changed mental health service region to mental health region, revising region director's title accordingly; P.A. 90-209 deleted reference to repealed Sec. 17-226d; Sec. 17-226e transferred to Sec. 17a-478 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and “mental illness” with “psychiatric disabilities”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted provisions re mental health regions, effective July 1, 1997.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-479 - (Formerly Sec. 17-226f). Purposes of mental health regions. Receipt of services by persons residing outside region.

(a) The purposes of the mental health regions shall be to establish a system of regionalized services for care and treatment of persons with psychiatric disabilities; to provide other community mental health services for the maintenance of mental health and the prevention of psychiatric disabilities in addition to those services already available; to recommend contracts to be made by the Commissioner of Mental Health and Addiction Services for services from providers of mental health services, including private agencies and other state or municipal agencies; and to provide or arrange for grants for demonstration and pilot programs, research, education and training.

(b) A person receiving services from the Department of Mental Health and Addiction Services may receive services outside the region in which such person resides.

(P.A. 74-224, S. 2, 8; P.A. 75-563, S. 2, 14; P.A. 95-257, S. 11, 48, 58; P.A. 14-138, S. 3.)

History: P.A. 75-563 changed regions' purpose to “arrange” contracts “through” mental health commissioner to purpose to “recommend” contracts “to be made by” commissioner; Sec. 17-226f transferred to Sec. 17a-479 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and “mental illness” variants with “psychiatric disabilities” variants, effective July 1, 1995; P.A. 14-138 designated existing provisions as Subsec. (a), added Subsec. (b) re receipt of services outside the region and made technical changes.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-480 - (Formerly Sec. 17-226g). Regional mental health directors.

The Department of Mental Health and Addiction Services, in consultation with regional mental health boards as established by subsection (c) of section 17a-483, (1) may purchase services from other public agencies and from municipal and private agencies, (2) shall supervise, plan and coordinate mental health services with the goal of improving and expanding existing services and providing new ones, (3) shall develop joint programs in conformity with Department of Mental Health and Addiction Services standards, (4) shall make recommendations concerning all requests for grants and all contract proposals emanating from the regions, (5) shall evaluate mental health service delivery and monitor such services to insure that they are in conformity with the plans and policies of the Department of Mental Health and Addiction Services, and (6) shall report annually to the Board of Mental Health and Addiction Services on the status of programs and needs of the regions.

(P.A. 74-224, S. 3, 8; P.A. 75-563, S. 3, 14; P.A. 77-614, S. 67, 610; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 5, 88; P.A. 03-278, S. 59.)

History: P.A. 75-563 replaced reference to repealed Sec. 17-226h with reference to Sec. 17-226k, included reference to department regulations and changed duty to “administer” services to duty to “supervise” services in Subsec. (b); P.A. 77-614 replaced personnel policy board with commissioner of administrative services in Subsec. (a); Sec. 17-226g transferred to Sec. 17a-480 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995 (Revisor's note: A reference to “Mental Health and Addiction Services Department” was replaced editorially by the Revisors with “Department of Mental Health and Addiction Services” for consistency with customary statutory usage); June 18 Sp. Sess. P.A. 97-8 transferred duties of regional mental health directors to Department of Mental Health and Addiction Services, reflecting the elimination of mental health regions, effective July 1, 1997; P.A. 03-278 made technical changes, effective July 9, 2003.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-481 - (Formerly Sec. 17-226i). Per capita formula for funds of mental health regions.

Section 17a-481 is repealed, effective July 1, 1997.

(P.A. 74-224, S. 6, 8; P.A. 82-198, S. 2, 7; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 17a-482 - (Formerly Sec. 17-226j). Definitions.

As used in subsection (a) of section 17a-476, sections 17a-478 to 17a-480, inclusive, and sections 17a-482 to 17a-484, inclusive, unless the context otherwise requires: “Catchment area” means any geographical area within the state established as such by the Commissioner of Mental Health and Addiction Services, the boundaries of which may be redesignated by said commissioner when deemed necessary to equalize the population of each area and in such manner as is consistent with the boundaries of the municipalities therein, provided such boundaries of any catchment area shall be entirely within the boundaries of a mental health region established under section 17a-478; “council” means the catchment area council established under section 17a-483; “regional mental health board” means the board appointed within each mental health region under subsection (c) of section 17a-483; and “provider” means any person who receives income from private practice or any public or private agency which delivers mental health services.

(P.A. 75-563, S. 4, 14; P.A. 76-435, S. 58, 82; P.A. 78-166, S. 3, 6; P.A. 82-198, S. 3, 7; P.A. 90-209, S. 21; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 6, 88.)

History: P.A. 76-435 clarified sections to which definitions apply; P.A. 78-166 deleted reference to repealed Sec. 17-226; P.A. 82-198 changed mental health service region to mental health region and redefined regional mental health board; P.A. 90-209 deleted reference to repealed Sec. 17-226d; Sec. 17-226j transferred to Sec. 17a-482 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 made technical changes reflecting the elimination of mental health regions, effective July 1, 1997.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-483 - (Formerly Sec. 17-226k). Catchment area council; representatives; duties.

(a) Each catchment area council shall consist of one representative from each town or portion thereof located within the same catchment area, except that if a catchment area consists of (1) only two towns or portions thereof, three representatives shall be appointed from each town or portion thereof or (2) only one town or portion thereof, seven representatives shall be appointed. Such representatives shall be consumers and shall be appointed by the first selectmen, mayor or governing official of such town or portion thereof. The representatives appointed shall elect by majority vote an additional number of representatives, which number shall not exceed the number initially appointed. Not less than fifty-one per cent and not more than sixty per cent of the total catchment area council membership shall be consumers.

(b) Each catchment area council shall study and evaluate the delivery of mental health services in its respective catchment area in accordance with regulations adopted by the Commissioner of Mental Health and Addiction Services. Each council shall make such reports and recommendations to the regional mental health boards as such boards may require or which the catchment area council may deem necessary.

(c) Each catchment area council shall elect four members of its council to serve as members of the regional mental health board of the region in which it is located, not more than two of whom shall be providers of mental health services. The regional mental health boards shall consist of the members elected by the catchment area councils and one representative designated by the Commissioner of Mental Health and Addiction Services from each state-operated facility serving the region.

(d) Members of catchment area councils shall receive no compensation for their services but may be reimbursed by the Department of Mental Health and Addiction Services for necessary expenses incurred in the performance of their duties.

(P.A. 75-563, S. 5, 14; P.A. 79-29; P.A. 80-343; P.A. 81-473, S. 10, 43; P.A. 82-198, S. 4, 7; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 7, 88.)

History: P.A. 79-29 changed representation provision – whereas there were previously three representatives for catchment areas consisting of less than three towns, now there were three representatives from each town for areas of two towns and seven representatives for areas consisting of one town; P.A. 80-343 replaced provisions of former Subsec. (d) re assistance of mental health planning councils in organizing catchment area councils with new provisions re compensation and reimbursement for expenses; P.A. 81-473 changed the membership of the regional mental health boards to include three, rather than four, members of the region's catchment area council and one representative from each facility serving the region and restricted memberships held by mental health services providers to one rather than two; P.A. 82-198 changed term “directors” to “members”, increased number of members from three to four and provided that not more than two members could be providers of mental health services; Sec. 17-226k transferred to Sec. 17a-483 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted reference to regional mental health directors in Subsec. (b), effective July 1, 1997.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-484 - (Formerly Sec. 17-226l). Regional mental health boards; duties; funds; staff; representation of alcohol and drug programs.

(a) Each mental health region established by the Commissioner of Mental Health and Addiction Services pursuant to section 17a-478 shall be advised by a regional mental health board. Each such board shall carry out its duties in accordance with regulations adopted by the Commissioner of Mental Health and Addiction Services and shall study the needs of the region and develop plans for improved and increased mental health services, and shall: (1) Together with the Department of Mental Health and Addiction Services, plan, endeavor to stimulate and coordinate additional and expanded mental health services, review all applications for funds, make recommendations with respect thereto and transmit such recommendations to the Commissioner of Mental Health and Addiction Services and review and make specific recommendations to the Commissioner of Mental Health and Addiction Services concerning the annual budget of the region and state subsidies for regional mental health programs; (2) report their findings and conclusions annually to the Commissioner of Mental Health and Addiction Services together with recommendations for a comprehensive plan for the establishment or expansion of mental health services within the region; (3) receive and expend federal, state and local funds under the provisions of subsection (a) of section 17a-476 and sections 17a-478, 17a-479, 17a-480 and 17a-482 to 17a-484, inclusive; and (4) cooperate with federal comprehensive health planning agencies or their successors, established pursuant to United States Public Law 93-641, in planning comprehensive mental health services within its region.

(b) Any regional mental health board which is incorporated, or any combination of adjoining mental health boards which are incorporated, may apply to the Commissioner of Mental Health and Addiction Services for funds to carry out the provisions of subsection (a) of section 17a-476, sections 17a-478 and 17a-479, subsection (b) of section 17a-480 and sections 17a-482 to 17a-484, inclusive. Said commissioner shall, by regulation, establish minimum standards for eligibility of the regional mental health boards to receive state funds, which shall be accounted for annually to said commissioner.

(c) Each regional mental health board shall employ necessary staff which shall be funded through the office of the Commissioner of Mental Health and Addiction Services combined with funds from local sources. Such staff shall assist the catchment area councils as directed by such board.

(d) Each regional mental health board shall have a plan to ensure appropriate representation of persons representing alcohol and drug programs and of concerned individuals.

(P.A. 75-563, S. 6, 14; P.A. 76-435, S. 59, 82; P.A. 77-544, S. 12, 16; P.A. 78-166, S. 4, 6; P.A. 82-198, S. 5, 7; P.A. 86-371, S. 19, 45; P.A. 95-257, S. 11, 58; June 18 Sp.Sess. P.A. 97-8, S. 8, 88.)

History: P.A. 76-435 listed sections specifically applicable in Subsecs. (a) and (b); P.A. 77-544 added Subsec. (d) re representation of persons connected with alcohol and drug programs and of concerned individuals; P.A. 78-166 deleted reference to repealed Sec. 17-226; P.A. 82-198 eliminated reference to repealed Sec. 17-226m; P.A. 86-371 removed references to Sec. 17-226d concerning funds for services for drug-dependent and alcoholic persons; Sec. 17-226l transferred to Sec. 17a-484 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 substituted “Department of Mental Health and Addiction Services” for “regional mental health director” in Subsec. (a), effective July 1, 1997.

See Sec. 17a-478 re establishment of mental health regions.

See Secs. 17a-482 and 17a-680 for applicable definitions.



Section 17a-484a - Grants-in-aid for support services to eligible households.

(a) As used in this section:

(1) “Eligible households” means persons or families who are affected by psychiatric disabilities or substance use disorder, or both, and who are homeless or at risk of homelessness;

(2) “Homeless or at risk of homelessness” means (A) living on the streets or in shelters, (B) coming out of homeless programs or transitional housing and having no permanent housing, (C) living in unsafe or abusive environments, (D) paying more than fifty per cent of income for rent, (E) living in overcrowded conditions, or (F) being in need of supportive services in order to maintain permanent housing; and

(3) “Commissioner” means the Commissioner of Mental Health and Addiction Services.

(b) The commissioner shall implement and administer a program to provide grants-in-aid to nonprofit corporations for the purpose of providing support services to eligible households. Such services shall be designed to enable residents of eligible households to (1) obtain and keep permanent housing, (2) increase their job skills and income, and (3) achieve greater self-determination.

(c) The commissioner shall leverage funding from private and federal funding sources in providing grants-in-aid for support services under this section.

(d) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 00-216, S. 12, 28; P.A. 09-145, S. 4.)

History: P.A. 00-216 effective July 1, 2000; P.A. 09-145 amended Subsec. (a)(1) by replacing “chemical dependency” with “substance use disorder”.



Section 17a-484b - Pilot peer engagement specialist program.

(a) The Commissioner of Mental Health and Addiction Services shall, within available appropriations, establish a pilot peer engagement specialist program, in one mental health region designated pursuant to section 17a-478, to provide intensive community support and case management services for persons who require individualized outreach services due to their persistent rejection of traditional mental health services and potential for violence. An individual shall be offered a peer engagement specialist under the program when the commissioner determines, based on objective documentation, that such individual (1) has inflicted or threatened to inflict serious physical injury upon another person or persons on one or more occasions within the last five years, (2) has demonstrated a persistent rejection of traditional mental health services, and (3) needs the services offered by an engagement specialist and would benefit from such services.

(b) Not later than September 1, 2000, the commissioner may hire or contract with persons who are in recovery from psychiatric disabilities to act as peer engagement specialists under the program established under this section. Such peer engagement specialists, when so hired or contracted with, shall be accountable to the Department of Mental Health and Addiction Services. The peer engagement specialists shall participate in the assessment of individuals being considered for participation in the program established under this section. The responsibilities of the peer engagement specialists shall include, but not be limited to: (1) Assisting in the creation of the individual's recovery plan; (2) participating in or initiating conferences designed to establish individualized service strategies; (3) providing consultation to the primary care agencies; (4) participating in all treatment meetings concerning the individual; (5) providing outreach, support and follow-up services to program participants; (6) ensuring that a partnership exists among the individual participant, the peer engagement specialist and the assigned care manager; (7) serving as peer and role model for individual participants; (8) teaching life skills and interpersonal skills that will ultimately help individual participants to build their own circles of support; (9) assisting in the development of natural support systems within the community; and (10) assisting assigned care managers with the ongoing process of engagement and linkage.

(c) The peer engagement specialists shall be given access to initial training for their responsibilities, and periodic continuing training thereafter. Such training shall include, but not be limited to, training on advance directives that allow program participants to specify the types of mental health intervention they would accept in the event of a crisis. The peer engagement specialists shall inform all participating individuals concerning such advance directives and shall encourage the use of such advance directives by such individuals. The commissioner shall ensure that technical assistance by an independent entity that is not a provider of mental health services is made available to assist peer engagement specialists with such advance directives. The commissioner shall issue a certificate to each peer engagement specialist who is hired by the department and satisfactorily completes such training.

(d) Not later than July 1, 2000, the Commissioner of Mental Health and Addiction Services shall appoint an advisory committee to advise the commissioner on the design and implementation of the program established under this section. The committee shall be composed of twelve members, six of whom shall be present or former consumers of mental health services, advocates for such consumers or family members of such consumers, and shall be knowledgeable concerning the concept of engaging persons who are resistant to receiving mental health services and knowledgeable concerning principles of recovery, and six of whom shall be representatives of providers of mental health services, the Department of Mental Health and Addiction Services or professional organizations associated with the mental health field.

(e) Not later than January 15, 2002, the Commissioner of Mental Health and Addiction Services shall submit a report containing an evaluation of the operation and effectiveness of the program established under this section to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a. The report shall include, but not be limited to, (1) the findings and recommendations of the commissioner with respect to the program, which shall include the relevant clinical benchmarks for evaluating the participants and the program itself, and (2) the recommendations of the peer engagement specialists and the advisory committee with respect to the need for services.

(P.A. 00-216, S. 13, 28.)

History: P.A. 00-216 effective July 1, 2000 (Revisor's note: In Subsec. (b), the phrase “... but are not be limited to ...” was changed editorially by the Revisors to “... but not be limited to ...” for consistency and proper form).



Section 17a-484c - Discharge plan. Regulations.

Any licensed residential treatment facility that provides adult mental health or substance abuse treatment services, or both, and receives state funds for the provision of such services shall prepare a discharge plan, including housing referrals, for each client receiving such services prior to such client's release from such residential treatment facility. The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(June Sp. Sess. P.A. 01-4, S. 45.)



Section 17a-484d - Pilot program for alcohol-dependent persons discharged from certain hospitals.

The Commissioner of Mental Health and Addiction Services shall establish and implement a pilot program to assist alcohol-dependent persons who are discharged from hospitals in the New Haven region. Such program shall provide to such persons assistance with obtaining outpatient treatment services and community support services, including housing. Said commissioner may enter into a contract for services to administer such program.

(P.A. 13-247, S. 74.)



Section 17a-484e - Community-based behavioral health services grant program.

(a) There is established within the Department of Mental Health and Addiction Services a grant program for the purposes of providing community-based behavioral health services, including (1) care coordination services, and (2) access to information on and referrals to, available health care and social service programs. Such services shall be provided by organizations that provide acute care and emergency behavioral health services. The Commissioner of Mental Health and Addiction Services shall establish eligibility criteria for grants under the program and an application process.

(b) Grants shall be issued under the program for the purposes of providing community-based behavioral health services, including (1) care coordination services, and (2) access to information on, and referrals to, available health care and social service programs.

(June Sp. Sess. P.A. 15-5, S. 355.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 17a-485 to 17a-485b - Community Mental Health Strategic Investment Fund. Community mental health strategic plan and financial assistance plan; information and expenditure recommendations to the Community Mental Health Strategy Board. Community Mental Health Strategy Board; duties; report; staff.

Sections 17a-485 to 17a-485b, inclusive, are repealed, effective October 1, 2011.

(June Sp. Sess. P.A. 01-8, S. 1–3, 13; P.A. 06-196, S. 127; P.A. 10-30, S. 4; P.A. 11-215, S. 12.)



Section 17a-485c - Permanent supportive housing initiatives. Requests for proposals.

(a) The Commissioner of Mental Health and Addiction Services, in collaboration with the Commissioners of Social Services, Correction, Children and Families, Housing, Developmental Services and Veterans Affairs, the Connecticut Housing Finance Authority and the Court Support Services Division of the Judicial Branch, shall establish permanent supportive housing initiatives to provide additional units of affordable housing and support services to eligible persons. Individuals and families with special needs and individuals and families that are homeless or at risk for homelessness shall be eligible for such permanent supportive housing initiatives.

(b) The Connecticut Housing Finance Authority shall issue one or more requests for proposals by persons or entities interested in participating in such permanent supportive housing initiatives to applicants that include organizations deemed qualified to provide services by the Departments of Mental Health and Addiction Services, Social Services and Children and Families. The Connecticut Housing Finance Authority shall review and underwrite development projects undertaken pursuant to such permanent supportive housing initiatives.

(c) The Departments of Mental Health and Addiction Services and Social Services shall issue, within available appropriations, one or more requests for proposals in a scattered site model for homeless individuals with psychiatric disabilities and substance use disorders.

(June Sp. Sess. P.A. 01-8, S. 5, 13; P.A. 05-280, S. 32; June Sp. Sess. P.A. 05-3, S. 101; P.A. 08-123, S. 1; P.A. 11-61, S. 133; 11-64, S. 1; P.A. 13-234, S. 2; P.A. 14-46, S. 1; P.A. 16-167, S. 22.)

History: June Sp. Sess. P.A. 01-8 effective July 1, 2001; P.A. 05-280 redesignated existing Subsec. (a) as new Subsecs. (a) and (b), amended Subsec. (a) by adding Commissioner of Children and Families to the collaboration, changing the name of the initiative from the Supportive Housing Pilots Initiative to the Supportive Housing Initiative and providing that the Supportive Housing Initiative would be implemented in two phases, the first phase being the Supportive Housing Pilots Initiative and the second phase being the Next Steps Initiative, amended Subsec. (b) to provide that Supportive Housing Pilots Initiative shall provide up to six hundred fifty units of affordable housing and support services, redesignated existing Subsec. (b) as new Subsec. (c) and deleted reference therein to Supportive Housing Pilots Initiative providing up to six hundred fifty dwelling units, added new Subsec. (d) re Next Steps Initiative providing up to an additional five hundred units of affordable housing and support services and specifying persons who would be eligible for such housing, added new Subsec. (e) re memorandum of understanding concerning the Next Steps Initiative, the content of such memorandum and requests for proposals for entities interested in participating in said initiative, redesignated existing Subsec. (c) as Subsec. (f) and amended same to change due date for interim status report from January 1, 2004, to January 1, 2006, add Commissioners of Children and Families and Social Services to those included in the interim status report, change Supportive Housing Pilots Initiative to Supportive Housing Initiative and change due date for final report from January 1, 2006, to January 1, 2007, effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (e) re content of memorandum of understanding by adding provision re payments to find reasonable repair and replacement reserves, permitting parties to include provisions necessary to assure effectuation of the Supportive Housing Initiative, adding provision permitting the Connecticut Housing Finance Authority to give priority in request for proposal process to applicants that are deemed qualified to provide services by Departments of Mental Health and Addiction Services, Social Services and Children and Families and defining “state assistance”, effective July 1, 2005; P.A. 08-123 deleted former Subsec. (c) and provisions in existing Subsec. (e) re memorandum of understanding and former Subsec. (f) re reports, redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d) and, in new Subsec. (c), increased number of additional units of affordable housing and support services from 500 to 1,000, effective June 2, 2008; P.A. 11-61 amended Subsec. (a) by adding Commissioner of Correction and Court Support Services Division to collaboration, by substituting “permanent supportive housing initiatives” for “a Supportive Housing Initiative”, by deleting provision re implementation of initiative in two phases and by adding provision re families and individuals with special needs who are at risk for homelessness to be eligible for permanent supportive housing initiatives, deleted former Subsec. (b) re Supportive Housing Pilots Initiative, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended Subsec. (b) by substituting provision re permanent housing initiatives and support services for provision re Next Steps Initiative and by making technical changes, amended Subsec. (c) by substituting “permanent supportive housing initiatives” for “initiative with priority given” and provision re Supportive Housing Initiative, by deleting definition of “state assistance” and by making technical changes and added Subsec. (d) re requests for proposals in a scattered site model for homeless individuals with psychiatric disabilities and substance use disorders, effective June 21, 2011; P.A. 11-64 made identical changes as P.A. 11-61 and, in Subsec. (b), inserted “supportive” re housing initiatives, effective July 1, 2011; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013; P.A. 14-46 amended Subsec. (a) by adding reference to Commissioners of Developmental Services and Veterans' Affairs and adding “that are homeless or”, deleted former Subsec. (b) re provision of permanent supportive housing initiatives and support services and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective July 1, 2014; P.A. 16-167 amended Subsec. (a) to replace “Veterans' Affairs” with “Veterans Affairs”, effective July 1, 2016.

See Sec. 17a-485e re state authority to enter into contracts with Connecticut Housing Finance Authority to effectuate permanent supportive housing initiatives.



Section 17a-485d - Availability of optional rehabilitation services or substance abuse services under Medicaid program. Amendments to Medicaid state plan. Report to General Assembly. Certification of providers by Commissioner of Mental Health and Addiction Services. Regulations.

(a) The Department of Mental Health and Addiction Services, in consultation with the Department of Social Services, shall conduct a study concerning the implementation of adult rehabilitation services under Medicaid. Not later than February 1, 2002, the departments shall jointly submit a report of their findings and recommendations to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a. The report shall include, but not be limited to, an implementation plan, a cost benefit analysis and a description of the plan's impact on existing services.

(b) The Department of Mental Health and Addiction Services and the Department of Social Services shall conduct a study concerning the advisability of entering into an interagency agreement pursuant to which the Department of Mental Health and Addiction Services would provide clinical management of mental health services, including, but not limited to, review and authorization of services, implementation of quality assurance and improvement initiatives and provision of case management services, for aged, blind or disabled adults enrolled in the Medicaid program to the extent permitted under federal law. Not later than February 1, 2002, the departments shall jointly submit a report of their findings and recommendations to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a.

(c) The Commissioner of Social Services shall take such action as may be necessary to amend the Medicaid state plan to provide for coverage of optional adult rehabilitation services supplied by providers of mental health services or substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance use disorders, that are certified by the Department of Mental Health and Addiction Services. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement optional rehabilitation services under the Medicaid program. The commissioner shall implement policies and procedures to administer such services while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within forty-five days of implementation, and any such policies or procedures shall be valid until the time final regulations are effective.

(d) Not later than February 1, 2006, the Commissioner of Mental Health and Addiction Services, in consultation with the Commissioners of Children and Families and Social Services shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, on any moneys received by the state as federal Medicaid reimbursement for providing coverage of optional rehabilitation services for children and adults.

(e) The Commissioner of Mental Health and Addiction Services shall have the authority to certify providers of mental health or substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance use disorders for the purpose of coverage of optional rehabilitation services. The Commissioner of Mental Health and Addiction Services shall adopt regulations, in accordance with the provisions of chapter 54, for purposes of certification of such providers. The commissioner shall implement policies and procedures for purposes of such certification while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal no later than twenty days after implementation and any such policies and procedures shall be valid until the time the regulations are effective.

(June Sp. Sess. P.A. 01-8, S. 4, 13; June 30 Sp. Sess. P.A. 03-3, S. 70; May Sp. Sess. P.A. 04-2, S. 84; June Sp. Sess. P.A. 05-3, S. 98; P.A. 11-215, S. 6; P.A. 16-130, S. 2, 3.)

History: June Sp. Sess. P.A. 01-8 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to delete reference to completion of the study and report re time frame for when Commissioner of Social Services shall amend the Medicaid state plan, to add that for the fiscal years ending June 30, 2004, and June 30, 2005, up to $3,000,000 in each such fiscal year of federal moneys received for optional Medicaid adult rehabilitation services are to be credited to the Community Mental Health Restoration subaccount, and to require Commissioner of Social Services to adopt regulations to implement optional rehabilitation services under the Medicaid program, effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (c) to provide that Commissioner of Social Services shall amend the Medicaid state plan to provide coverage for “substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance abuse conditions” certified by the Department of Mental Health and Addiction Services and to make technical changes, and added Subsec. (d) authorizing Commissioner of Mental Health and Addiction Services to certify providers of mental health or substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance abuse conditions, requiring adoption of regulations re certification and permitting commissioner to implement policies and procedures re certification while in the process of adopting in regulation form, effective May 12, 2004; June Sp. Sess. P.A. 05-3 added new Subsec. (d) requiring Commissioner of Mental Health and Addiction Services to report to General Assembly on moneys received by the state as federal Medicaid reimbursement for providing coverage for optional rehabilitation services for children and adults and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2005; P.A. 11-215 amended Subsec. (c) to delete provision re crediting of federal moneys to Community Mental Health Restoration subaccount for fiscal years ending June 30, 2004, and June 30, 2005; P.A. 16-130 amended Subsecs. (c) and (e) by replacing “substance abuse conditions” with “substance use disorders”.



Section 17a-485e - State contractual authority re state assistance on bonds issued by the Connecticut Housing Finance Authority for permanent supportive housing initiatives.

(a) For purposes of this section “state assistance” means a payment by the state of actual debt service, comprised of principal, interest, interest rate swap payments, liquidity fees, letter of credit fees, trustee fees, and other similar bond-related expenses.

(b) The State Bond Commission may authorize the State Treasurer and the Secretary of the Office of Policy and Management to enter into a contract or contracts to provide state assistance on bonds issued by the Connecticut Housing Finance Authority as provided in this section. If so authorized by the State Bond Commission, the state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, shall enter into a contract or contracts with the Connecticut Housing Finance Authority that provide the state shall pay to said authority state assistance on bonds issued by said authority for purposes of providing funds for mortgage loans made by said authority pursuant to the provisions of section 17a-485c, funds for reasonable repair and replacement reserves and costs of issuance in an aggregate principal amount not to exceed one hundred five million dollars. Any provision of such a contract entered into providing for payments equal to annual debt service shall constitute a full faith and credit obligation of the state and as part of the contract of the state with the holders of any bonds or refunding bonds, as applicable, appropriation of all amounts necessary to meet punctually the terms of such contract is hereby made and the State Treasurer shall pay such amounts as the same become due. The Connecticut Housing Finance Authority may pledge such state assistance as security for the payment of such bonds or refunding bonds issued by said authority. Any bonds so issued for permanent supportive housing initiatives by the Connecticut Housing Finance Authority and at any time outstanding may, at any time or from time to time, be refunded, in whole or in part, by the Connecticut Housing Finance Authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary or appropriate, but not exceeding an amount sufficient to refund the principal amount of the bonds to be so refunded, any unpaid interest thereon, and any premiums, commissions and costs of issuance necessary to be paid in connection therewith. The state, acting by and through the Office of Policy and Management and the State Treasurer and without further authorization, may execute an amendment to any contract providing state assistance as required in connection with such refunding bonds.

(c) Notwithstanding any contract entered into by the state with the Connecticut Housing Finance Authority for state assistance the bonds or refunding bonds to which such state assistance applies shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21.

(P.A. 05-280, S. 33; June Sp. Sess. P.A. 05-3, S. 102; P.A. 08-123, S. 2; P.A. 11-61, S. 135; 11-64, S. 3.)

History: P.A. 05-280 effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to redefine “state assistance”, amended Subsec. (b) to revise state's contractual authority to provide state assistance on bonds issued by Connecticut Housing Finance Authority for the Supportive Housing Initiative, specifying that aggregate principal amount of bonds is not to exceed $70,000,000 and adding provision re state authority to amend any contract providing state assistance as required in connection with refunding bonds and added Subsec. (c) re bonds to which state assistance applies shall not constitute bonds or notes issued or guaranteed by the state within Sec. 3-21, effective July 1, 2005; P.A. 08-123 amended Subsec. (b) to make a technical change and increase amount of bonds available from $70,000,000 to $105,000,000, effective June 2, 2008; P.A. 11-61 amended Subsec. (b) by substituting “permanent supportive housing initiatives” for “the Supportive Housing Initiative”, effective June 21, 2011; P.A. 11-64 amended Subsec. (b) by substituting “permanent supportive housing initiatives” for “the Supportive Housing Initiative” and by making technical changes, effective July 1, 2011.

See Sec. 17a-485c re permanent supportive housing initiatives.



Section 17a-485f - Supported or supervised housing for adults with severe and persistent psychiatric disabilities.

The Commissioner of Mental Health and Addiction Services shall, within available appropriations, provide additional supported or supervised housing for adults with severe and persistent psychiatric disabilities.

(P.A. 05-280, S. 88.)

History: P.A. 05-280 effective July 1, 2005.



Section 17a-485g - Pilot program for certain health care professionals. Pilot state police peer-counseling program. Report.

(a) On or before October 1, 2007, the Commissioner of Mental Health and Addiction Services, within available appropriations set forth in section 52 of public act 06-188*, shall establish and implement (1) a pilot program for general pediatric, family medicine and geriatric health care professionals to improve their ability to identify, diagnose, refer and treat patients with mental illness, and (2) a pilot program of peer-counseling in the Division of the State Police.

(b) On or before January 1, 2009, the Commissioner of Mental Health and Addiction Services shall evaluate the pilot programs established under subsection (a) of this section and shall submit a report of the commissioner's findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 06-188, S. 31; P.A. 11-215, S. 8.)

*Note: Section 52 of public act 06-188 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 06-188 effective July 1, 2006; P.A. 11-215 amended Subsec. (a) by deleting requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17a-485h - Certification of intermediate duration acute psychiatric care beds in general hospitals. Policies, procedures and regulations.

(a) The Commissioner of Mental Health and Addiction Services shall certify intermediate duration acute psychiatric care beds in general hospitals to provide inpatient mental health services for adults with serious and persistent mental illness.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish requirements for certification of intermediate duration acute psychiatric care beds in general hospitals and the process by which such beds shall be certified. In adopting such regulations, the commissioner shall consider the need for such beds.

(c) The commissioner shall implement policies and procedures to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time the final regulations are adopted.

(P.A. 10-60, S. 4; P.A. 11-215, S. 5.)

History: P.A. 10-60 effective July 1, 2010; P.A. 11-215 amended Subsecs. (a) and (b) by substituting “intermediate duration acute psychiatric care beds” for “intermediate care beds”.



Section 17a-485i - Behavioral health recovery program for individuals with substance use disorders or psychiatric disabilities. Policies, procedures and regulations.

(a) The Commissioner of Mental Health and Addiction Services shall, within available appropriations, operate a behavioral health recovery program to provide clinical substance abuse treatment, psychiatric treatment and nonclinical recovery support services, which are not covered under the Medicaid program, for individuals with substance use disorders or psychiatric disabilities who are eligible for Medicaid pursuant to Sections 1902(a)(10)(A)(i)(VIII) and 1902(k)(2) of the Social Security Act. Services provided under the program may include, but shall not be limited to, residential substance abuse treatment, recovery support services, peer supports, housing assistance, transportation, food, clothing and personal care items. The Department of Mental Health and Addiction Services shall be responsible for all services and payments related to the provision of the behavioral health recovery support services for eligible recipients.

(b) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with the provisions of chapter 54, for purposes of implementing the provisions of this section. The commissioner may implement policies and procedures to implement the provisions of this section while in the process of adopting such policies or procedures in regulation form, provided the commissioner prints notice of the intent to adopt regulations in the Connecticut Law Journal not later than twenty days prior to implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are adopted.

(P.A. 10-60, S. 5; P.A. 16-130, S. 4.)

History: P.A. 10-60 effective May 18, 2010; P.A. 16-130 amended Subsec. (a) by replacing “substance abuse disorders” with “substance use disorders”.



Section 17a-486 - (Formerly Sec. 17a-681a). Clinical assessment of certain persons charged with misdemeanor or felony.

(a) Prior to the arraignment of a person charged with the commission of a misdemeanor or felony, the Department of Mental Health and Addiction Services shall, to the maximum extent possible within the limits of available appropriations, with the consent of the arrested person, cause a clinical assessment to be performed of any person who has previously received mental health services or treatment for substance abuse from the department or who would reasonably benefit from such services to determine whether such person should be referred for community-based mental health services. If the person is determined to be in need of such services and is willing to accept the services offered, the court shall be informed of the result of the assessment and the recommended treatment plan for consideration by the court in the disposition of the criminal case.

(b) Notwithstanding the provisions of section 52-146e, the Commissioner of Mental Health and Addiction Services may disclose to the person conducting the clinical assessment described in subsection (a) of this section information indicating whether or not the arrested person has received services from the Department of Mental Health and Addiction Services.

(June Sp. Sess. P.A. 00-1, S. 34, 46; P.A. 14-138, S. 4.)

History: June Sp. Sess. P.A. 00-1 effective July 1, 2000; Sec. 17a-681a transferred to Sec. 17a-486 in 2003; P.A. 14-138 designated existing provisions as Subsec. (a) and amended same to add reference to felony, and added Subsec. (b) re disclosure of information to person conducting clinical assessment.



Section 17a-487 - Serious injury or unexpected death of persons served by Department of Mental Health and Addiction Services and Department of Children and Families.

(a) If a serious injury or unexpected death occurs involving a person being served by the Department of Mental Health and Addiction Services and the Department of Children and Families, each agency may share, in accordance with applicable federal privacy laws, information and records in its custody relating to the care and treatment of said person with the other agency without the consent of said person, provided the information shared is necessary to allow each agency to assist the other in investigating such occurrence and identifying risk factors that might prevent the occurrence of a similar serious injury or unexpected death.

(b) The finding of any investigation of a serious injury or unexpected death conducted by the Department of Mental Health and Addiction Services and the Department of Children and Families shall not be subject to disclosure pursuant to section 1-210, nor shall such findings be subject to discovery or introduction into evidence in any civil action arising out of such serious injury or death. Nothing in this section shall be construed as restricting disclosure of confidential communications or records upon which such finding is based where such disclosure is otherwise required by law. No person who participated in an investigation conducted pursuant to this section shall be permitted or required to testify in any civil action as to the content of such action; except that the provisions of this section shall not preclude (1) in any civil action (A) the use of any writing that was created independently of such action; (B) the testimony of any person concerning the facts that formed the basis for the institution of such action; or (C) disclosure of the fact that staff privileges were terminated or restricted, including the specific restriction imposed, if any, or (2) in any health care provider proceedings concerning the termination or restriction of staff privileges, the use of data discussed or developed during an investigation.

(P.A. 05-92, S. 1.)



Section 17a-495 - (Formerly Sec. 17-176). Definitions.

(a) For the purposes of sections 17a-75 to 17a-83, inclusive, and 17a-615 to 17a-618, inclusive, the following terms shall have the following meanings: “Business day” means Monday to Friday, inclusive, except when a legal holiday falls on any such day; “hospital for psychiatric disabilities” means any public or private hospital, retreat, institution, house or place in which any mentally ill person is received or detained as a patient, but shall not include any correctional institution of this state; “mentally ill person” means any person who has a mental or emotional condition which has substantial adverse effects on his or her ability to function and who requires care and treatment, and specifically excludes a person who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680; “patient” means any person detained and taken care of as a mentally ill person; “keeper of a hospital for psychiatric disabilities” means any person, body of persons or corporation which has the immediate superintendence, management and control of a hospital for psychiatric disabilities and the patients therein; “support” includes all necessary food, clothing and medicine and all general expenses of maintaining state hospitals for persons with psychiatric disabilities; “indigent person” means any person who has an estate insufficient, in the judgment of the Court of Probate, to provide for his or her support and has no person or persons legally liable who are able to support him or her; “dangerous to himself or herself or others” means there is a substantial risk that physical harm will be inflicted by an individual upon his or her own person or upon another person, and “gravely disabled” means that a person, as a result of mental or emotional impairment, is in danger of serious harm as a result of an inability or failure to provide for his or her own basic human needs such as essential food, clothing, shelter or safety and that hospital treatment is necessary and available and that such person is mentally incapable of determining whether or not to accept such treatment because his judgment is impaired by his psychiatric disabilities. “Respondent” means a person who is alleged to be mentally ill and for whom an application for commitment to a hospital for persons with psychiatric disabilities has been filed; “voluntary patient” means any patient sixteen years of age or older who applies in writing to and is admitted to a hospital for psychiatric disabilities as a mentally ill person or any patient under sixteen years of age whose parent or legal guardian applies in writing to such hospital for admission of such patient; “involuntary patient” means any patient hospitalized pursuant to an order of a judge of the Probate Court after an appropriate hearing or a patient hospitalized for emergency diagnosis, observation or treatment upon certification of a qualified physician.

(b) For the purposes of sections 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, and 17a-560 to 17a-576, inclusive, the following terms shall have the following meanings: “Business day” means Monday to Friday, inclusive, except when a legal holiday falls on any such day; “hospital for persons with psychiatric disabilities” means any public or private hospital, retreat, institution, house or place in which any person with psychiatric disabilities is received or detained as a patient, but shall not include any correctional institution of this state; “patient” means any person detained and taken care of as a person with psychiatric disabilities; “keeper of a hospital for persons with psychiatric disabilities” means any person, body of persons or corporation which has the immediate superintendence, management and control of a hospital for persons with psychiatric disabilities and the patients therein; “support” includes all necessary food, clothing and medicine and all general expenses of maintaining state hospitals for persons with psychiatric disabilities; “indigent person” means any person who has an estate insufficient, in the judgment of the Court of Probate, to provide for his or her support and has no person or persons legally liable who are able to support him or her; “dangerous to himself or herself or others” means there is a substantial risk that physical harm will be inflicted by an individual upon his or her own person or upon another person; “gravely disabled” means that a person, as a result of mental or emotional impairment, is in danger of serious harm as a result of an inability or failure to provide for his or her own basic human needs such as essential food, clothing, shelter or safety and that hospital treatment is necessary and available and that such person is mentally incapable of determining whether or not to accept such treatment because his judgment is impaired by his psychiatric disabilities; “respondent” means a person who is alleged to have psychiatric disabilities and for whom an application for commitment to a hospital for persons with psychiatric disabilities has been filed; “voluntary patient” means any patient sixteen years of age or older who applies in writing to and is admitted to a hospital for persons with psychiatric disabilities as a person with psychiatric disabilities or any patient under sixteen years of age whose parent or legal guardian applies in writing to such hospital for admission of such patient; and “involuntary patient” means any patient hospitalized pursuant to an order of a judge of the Probate Court after an appropriate hearing or a patient hospitalized for emergency diagnosis, observation or treatment upon certification of a qualified physician.

(c) For the purposes of sections 17a-495 to 17a-528, inclusive, “person with psychiatric disabilities” means any person who has a mental or emotional condition which has substantial adverse effects on his or her ability to function and who requires care and treatment, and specifically excludes a person who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680.

(d) For the purposes of sections 17a-453 to 17a-454, inclusive, 17a-456, 17a-458 to 17a-464, inclusive, 17a-466 to 17a-469, inclusive, 17a-471, 17a-474, 17a-476 to 17a-484, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, “person with psychiatric disabilities” means any person who has a mental or emotional condition which has substantial adverse effects on his or her ability to function and who requires care and treatment, and specifically includes a person who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680.

(1949 Rev., S. 2643; 1955, S. 1487d; 1957, P.A. 408; 1963, P.A. 642, S. 13; 1967, P.A. 555, S. 66; 656, S. 13; P.A. 76-227, S. 1, 7; P.A. 77-4, S. 1, 2; 77-595, S. 1, 9; P.A. 79-515, S. 1; P.A. 80-483, S. 74, 186; P.A. 82-347, S. 1; P.A. 90-209, S. 15; P.A. 94-27, S. 1, 17; P.A. 95-257, S. 48, 51, 58; P.A. 09-145, S. 5; P.A. 15-120, S. 4.)

History: 1963 act substituted “state” for “county” jail; 1967 acts removed terms “state jail, prison,” “public reformatory or penal” and substituted word “correctional,” added “drug dependence” to definitions and to state institutions, and excluded drug-dependent persons from the definition of “mentally ill persons”; P.A. 76-227 redefined “mentally ill person” and excluded those whose sole disorder is alcoholism and defined “dangerous to himself or herself or others” and “gravely disabled”; P.A. 77-4 changed effective date of P.A. 76-227 from March 1, 1977, to October 1, 1977; P.A. 77-595 redefined “indigent person”, “dangerous to himself or herself or others” and “gravely disabled” and defined “respondent”; P.A. 79-515 defined “voluntary patient” and “involuntary patient”; P.A. 80-483 made technical changes; P.A. 82-347 added definition of “business day”; P.A. 90-209 deleted the definition of “drug-dependent person”, redefined “hospital for mental illness” to exclude places in which drug-dependent persons are received or detained as patients, redefined “mentally ill person” to exclude alcohol- dependent and drug-dependent persons rather than “persons whose psychiatric disorder is drug dependence ... or alcoholism” and redefined “support” to delete reference to the drug-dependent; Sec. 17-176 transferred to Sec. 17a-495 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 added Subsecs. (b) to (d), inclusive, which repeated provisions of Subsec. (a) while replacing variants of term “mental illness” with “psychiatric disabilities” for the purposes of cited sections and replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 09-145 amended Subsec. (a) by replacing references to “institutions for the mentally ill” and “mental institution” with “hospitals for persons with psychiatric disabilities” and amended Subsec. (b) by replacing references to “institution for persons with psychiatric disabilities” with “hospital for persons with psychiatric disabilities” and by making a technical change; P.A. 15-120 amended Subsec. (d) by deleting reference to Sec. 17a-452 and making a conforming change.



Section 17a-496 - (Formerly Sec. 17-229). Penalty.

Any keeper of a hospital for psychiatric disabilities who wilfully violates any of the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be fined not more than two hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 2690; P.A. 94-27, S. 2, 17; P.A. 95-257, S. 48, 58.)

History: Sec. 17-229 transferred to Sec. 17a-496 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted hospital for “psychiatric disabilities” for hospital for “mental illness”, effective July 1, 1995.



Section 17a-497 - (Formerly Sec. 17-177). Commitment jurisdiction. Application. Appointment of three-judge court.

(a) The jurisdiction of the commitment of a person with psychiatric disabilities to a hospital for psychiatric disabilities shall be vested in the Probate Court for the district in which such person resides or, when his or her place of residence is out of the state or unknown, in which he or she may be at the time of filing the application, except in cases where it is otherwise expressly provided by law. In any case in which the person is hospitalized in accordance with the provisions of sections 17a-498, 17a-502 or 17a-506, and an application for the commitment of such person is filed in accordance with the provisions of said sections, the jurisdiction shall be vested in the Probate Court for the district in which the hospital where such person is a patient is located. In the event that an application has been previously filed in another Probate Court with respect to the same confinement, no further action shall be taken on such prior application. If the respondent is confined to a hospital, notwithstanding the provisions of section 45a-7, the probate judge from the district where the application was filed shall hold the hearing on such commitment at the hospital where such person is confined, if in the opinion of at least one of the physicians appointed by the court to examine him it would be detrimental to the health and welfare of the respondent to travel to the Probate Court where the application was filed or if it could be dangerous to the respondent or others for him to travel to such court. The Probate Court shall exercise such jurisdiction only upon written application alleging in substance that such person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled. Such application may be filed by any person and, if any person with psychiatric disabilities is at large and dangerous to the community, the first selectman or chief executive officer of the town in which he or she resides or in which he or she is at large shall make such application.

(b) Upon the motion of any respondent or his or her counsel, or the probate judge having jurisdiction over such application, filed not later than three days prior to any hearing scheduled on such application, the Probate Court Administrator shall appoint a three-judge court from among the probate judges to hear such application. The judge of the Probate Court having jurisdiction over such application under the provisions of this section shall be a member, provided such judge may disqualify himself in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall have all the powers and duties set forth under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and shall be subject to all of the provisions of law as if it were a single-judge court. No such respondent shall be involuntarily confined without the vote of at least two of the three judges convened hereunder. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the Probate Court having jurisdiction over the matter as if the three-judge court had not been appointed.

(1949 Rev., S. 2644; P.A. 76-227, S. 2, 7; P.A. 77-4, S. 1, 2; 77-595, S. 2, 9; P.A. 79-515, S. 2; P.A. 94-27, S. 3, 17; P.A. 95-257, S. 48, 58; P.A. 15-217, S. 2.)

History: P.A. 76-227 included feminine personal pronouns and required complaint to allege that person is dangerous to himself, herself or others rather than “is a fit subject to be confined in a hospital for mental illness”; P.A. 77-4 changed effective date of P.A. 76-227 from March 1, 1977, to October 1, 1977; P.A. 77-595 added provisions re jurisdiction in cases where person to be committed is hospitalized, substituted “application” for “complaint”, made first selectman or chief executive officer responsible for making application when mentally ill person is at large and dangerous rather than “selectmen” and added Subsec. (b) re hearing procedure; P.A. 79-515 added provision giving application filed in district where hospital located precedence over prior application and allowed hearing at hospital if there could be danger to respondent or others in his traveling to court; Sec. 17-177 transferred to Sec. 17a-497 in 1991; P.A. 94-27 amended Subsec. (b) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted references to variants of “psychiatric disabilities” for references to variants of “mental illness” where appearing, effective July 1, 1995; P.A. 15-217 amended Subsec. (b) by deleting provision re appointment of judge who is an attorney-at-law admitted to practice in the state and made technical changes.



Section 17a-498 - (Formerly Sec. 17-178). Hearing on commitment application. Notice. Rights of respondent. Examination by physicians. Order of commitment. Election of voluntary status prior to adjudication. Review of confinement.

(a) Upon an application being filed in the Probate Court pursuant to the Probate Court's jurisdiction under section 17a-497, such court shall assign a time, not later than ten business days after the date the application was filed, and a place for hearing such application, and shall cause reasonable notice of such hearing to be given to the respondent and to such relative or relatives and friends as the court deems advisable. The notice shall inform the respondent that he or she has a right to be present at the hearing; that he or she has a right to counsel; that he or she, if indigent, has a right to have counsel appointed to represent him or her; and that he or she has a right to cross-examine witnesses testifying at any hearing upon such application.

(b) (1) If the court finds such respondent is indigent or otherwise unable to pay for counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select his or her own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent such respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, except that if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(2) Prior to such hearing, such respondent or his or her counsel, in accordance with the provisions of sections 52-146d to 52-146i, inclusive, shall be afforded access to all records including, but not limited to, hospital records if such respondent is hospitalized, and shall be entitled to take notes from any of such records. If such respondent is hospitalized at the time of the hearing, the hospital shall make available at such hearing for use by such hospitalized respondent or his or her counsel all records in its possession relating to the condition of such hospitalized respondent. Notwithstanding the provisions of sections 52-146d to 52-146i, inclusive, and subject to the rules of evidence as provided in subsection (h) of this section, all such hospital records directly relating to the hospitalized respondent shall be admissible at the request of any party or the Probate Court in any proceeding relating to confinement to or release from a hospital for psychiatric disabilities.

(c) (1) The court shall require the certificates, signed under penalty of false statement, of at least two impartial physicians selected by the court, one of whom shall be a practicing psychiatrist, and each of whom shall be licensed to practice medicine in the state of Connecticut and shall have been a practitioner of medicine for at least one year and shall not be connected with the hospital for psychiatric disabilities to which the application is being made, or related by blood or marriage to the applicant, or to the respondent. Such certificates shall indicate that the physicians have personally examined the respondent not more than ten days prior to such hearing. The court shall appoint such physicians from a list of physicians and psychiatrists provided by the Commissioner of Mental Health and Addiction Services and such appointments shall be made in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. Each such physician shall make a report on a separate form provided for that purpose by the Probate Court Administrator and shall answer such questions as may be set forth on such form as fully and completely as reasonably possible. Such form shall include, but not be limited to, questions relating to the specific psychiatric disabilities alleged, whether or not the respondent is dangerous to himself or herself or others, whether or not such illness has resulted or will result in serious disruption of the respondent's mental and behavioral functioning, whether or not hospital treatment is both necessary and available, whether or not less restrictive placement is recommended and available and whether or not the respondent is incapable of understanding the need to accept the recommended treatment on a voluntary basis. Each such physician shall state upon the form the reasons for his or her opinions. Such respondent or his or her counsel shall have the right to present evidence and cross-examine witnesses who testify at any hearing on the application. If such respondent notifies the court not less than three days before the hearing that he or she wishes to cross-examine the examining physicians, the court shall order such physicians to appear.

(2) The court shall cause a recording of the testimony of such hearing to be made, to be transcribed only in the event of an appeal from the decree rendered under this section. A copy of such transcript shall be furnished without charge to any appellant whom the Probate Court finds unable to pay for such copy. The cost of such transcript shall be paid from funds appropriated to the Judicial Department.

(3) If the court finds by clear and convincing evidence that the respondent has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, the court shall make an order for his or her commitment, considering whether or not a less restrictive placement is available, to a hospital for psychiatric disabilities to be named in such order, there to be confined for the period of the duration of such psychiatric disabilities or until he or she is discharged or converted to voluntary status pursuant to section 17a-506 in due course of law. Such court order shall further command some suitable person to convey such person to such hospital for psychiatric disabilities and deliver him or her, with a copy of such order and of such certificates, to the keeper thereof. In appointing a person to execute such order, the court shall give preference to a near relative or friend of the person with psychiatric disabilities, so far as the court deems it practicable and judicious. Notice of any action taken by the court shall be given to the respondent and his or her attorney, if any, in such manner as the court concludes would be appropriate under the circumstances.

(d) If the respondent refuses to be examined by the court-appointed physicians as provided in subsection (c) of this section, the court may issue a warrant for the apprehension of the respondent and a police officer for the town in which such court is located or if there is no such police officer then the state police shall deliver the respondent to a general hospital where the respondent shall be examined by two physicians, one of whom shall be a practicing psychiatrist, in accordance with subsection (c) of this section. If as a result of such examination, the respondent is committed under section 17a-502, transportation of the respondent to any such hospital, if such respondent is a female, shall be in accordance with the provisions of section 17a-505. If the respondent is not committed under section 17a-502, the respondent shall be released and the reports of such physicians shall be sent to the Probate Court to satisfy the requirement of examination by two physicians under subsection (c) of this section.

(e) The respondent shall be given the opportunity to elect voluntary status under section 17a-506 at any time prior to adjudication of the application, subject to the following provisions: (1) In the event that a patient is in the hospital, the patient shall be informed by a member of the hospital staff within twenty-four hours prior to the time an application is filed with the court, that he or she may continue in the hospital on a voluntary basis under the provisions of section 17a-506, and any application for involuntary commitment by the hospital shall include a statement that such voluntary status has been offered to the respondent and refused, and (2) in the event that a respondent is not hospitalized, the notice of hearing shall inform the respondent that the respondent has the right to enter the hospital on a voluntary basis under the provisions of section 17a-506, and, if the respondent enters the hospital under section 17a-506, the application for involuntary commitment shall be withdrawn. When any patient who has elected voluntary status following the filing of an application but prior to adjudication in any proceeding for involuntary commitment thereafter notifies the hospital that he or she wants to be released, a new application for involuntary commitment may be filed. If such new application is filed not later than forty-five days after the patient's election of voluntary status on a prior application, the application for involuntary commitment may, at the discretion of the judge, be heard on the merits, notwithstanding the patient's subsequent request to remain a voluntary patient under the provisions of section 17a-506. Notwithstanding the provisions of sections 17a-29, 17a-540, 17a-543, 17a-544, subsection (f) of section 17a-547 and section 17a-548, if a patient under section 17a-506 refuses to accept medication or treatment in accordance with the treatment plan prescribed by the attending physician and such patient is imminently dangerous to himself or others, an application for involuntary commitment may be filed for such patient in accordance with the provisions of this section.

(f) The respondent shall be present at any hearing for his or her commitment under this section. If the respondent is medicated at that time, the hospital shall provide written notice to the court of such fact and of the common effects of such medication.

(g) The hospital shall notify each patient at least annually that such patient has a right to a further hearing pursuant to this section. If the patient requests such hearing, it shall be held by the Probate Court for the district in which the hospital is located. Any such request shall be immediately filed with the appropriate court by the hospital. After such request is filed with the Probate Court, it shall proceed in the manner provided in subsections (a), (b), (c) and (f) of this section. In addition, the hospital shall furnish the Probate Court for the district in which the hospital is located on a monthly basis with a list of all patients confined in the hospital involuntarily without release for one year since the last annual review under this section of the patient's commitment or since the original commitment. The hospital shall include in such notification the type of review the patient last received. If the patient's last annual review had a hearing, the Probate Court shall, within fifteen business days thereafter, appoint an impartial physician who is a psychiatrist from the list provided by the Commissioner of Mental Health and Addiction Services as set forth in subsection (c) of this section and not connected with the hospital in which the patient is confined or related by blood or marriage to the original applicant or to the respondent, which physician shall see and examine each such patient within fifteen business days after such physician's appointment and make a report forthwith to such court of the condition of the patient on forms provided by the Probate Court Administrator. If the Probate Court concludes that the confinement of any such patient should be reviewed by such court for possible release of the patient, the court, on its own motion, shall proceed in the manner provided in subsections (a), (b), (c) and (f) of this section, except that the examining physician shall be considered one of the physicians required by subsection (c) of this section. If the patient's last annual review did not result in a hearing, and in any event at least every two years, the Probate Court shall, within fifteen business days, proceed with a hearing in the manner provided in subsections (a), (b), (c) and (f) of this section. All costs and expenses, including Probate Court entry fees provided by statute, in conjunction with the annual psychiatric review and the judicial review under this subsection, except costs for physicians appointed pursuant to this subsection, shall be established by, and paid from funds appropriated to, the Judicial Department, except that if funds have not been included in the budget of the Judicial Department for such costs and expenses, such payment shall be made from the Probate Court Administration Fund. Compensation of any physician appointed to conduct the annual psychiatric review, to examine a patient for any hearing held as a result of such annual review or for any other biennial hearing required pursuant to sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be paid by the state from funds appropriated to the Department of Mental Health and Addiction Services in accordance with rates established by the Department of Mental Health and Addiction Services.

(h) The rules of evidence applicable to civil matters in the Superior Court shall apply to hearings under this section.

(1949 Rev., S. 2645; 1963, P.A. 199; 1971, P.A. 760, S. 1; P.A. 76-227, S. 3, 7; P.A. 77-4, S. 1, 2; 77-595, S. 3, 9; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-515, S. 3; P.A. 80-304, S. 1; 80-483, S. 75, 186; P.A. 81-307, S. 1, 2; P.A. 82-347, S. 2; 82-472, S. 54, 183; P.A. 83-295, S. 19; P.A. 85-523, S. 4, 9; P.A. 89-326, S. 2, 3, 7; P.A. 94-27, S. 4, 17; 94-204, S. 4, 5; P.A. 95-257, S. 11, 48, 58; P.A. 96-170, S. 5, 11, 23; P.A. 97-90, S. 5, 6; P.A. 99-84, S. 10; P.A. 00-196, S. 16; P.A. 09-145, S. 7; P.A. 14-103, S. 1.)

History: 1963 act required that one of physicians selected by court be a practicing psychiatrist and clarified that physicians not be connected with hospital to which commitment is being made rather than with any hospital for mental illness; 1971 act added provisions re appointment of counsel, access to records cross-examination of committing physicians and transcripts; P.A. 76-227 added provisions re contents of hearing notice, required that person have reasonable opportunity to select counsel to be appointed by court, clarified and expanded provisions re access to records, required physicians making out certificates to have been practitioners for one year rather than three years, required certificate to state that person is dangerous to self or others or gravely disabled rather than “a fit subject for confinement in a hospital for mental illness”, added provisions re persons under medication at time of hearing, replaced “committing” with “examining” physicians, restated provisions re court's findings and order and added Subsec. (b) re notification of right to further hearing; P.A. 77-4 changed effective date of P.A. 76-227 from March 1 to October 1, 1977; P.A. 77-595 divided former Subsec. (a) into Subsecs. (a) to (c), replaced “complaint” with “application” and “person” with “respondent”, removed provisions in Subsec. (a) re warrants and procedure against person at large and alleged to be dangerous, expanded provisions re appointment of counsel, clarified and expanded provisions re physician's testimony, deleted specific provisions re medicated respondents, required notice to respondent and his attorney of any court action, inserted new Subsecs. (d) to (f) re refusal to be examined by court-appointed physicians, volunteering to enter hospital and respondent's presence at court, made former Subsec. (b) Subsec. (g) and expanded provisions re review of cases; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-515 amended Subsec. (b) to release court from duty of appointing counsel if respondent refuses counsel and understands the nature of his refusal and to clarify what evidence is admissible, rewrote Subsec. (e) re election of admission voluntarily and clarified Subsecs. (f) and (g); P.A. 80-304 deleted provision in Subsec. (c) re revocation of commitment order by court; P.A. 80-483 made technical changes; P.A. 81-307 amended Subsec. (g) to include probate court entry fee in costs and expenses paid by the state; P.A. 82-347 added “business” before “days” and “impartial” before “physicians”; P.A. 82-472 made technical correction in Subsec. (g); P.A. 83-295 amended Subsec. (b) to provide that the compensation of appointed counsel shall be established by the judicial department rather than “the court”; P.A. 85-523 revised Subsec. (g) by providing that compensation of physicians appointed pursuant to section shall be paid by judicial department and compensation for physician for annual psychiatric review or any biennial hearing shall be paid by department of mental health; P.A. 89-326 amended Subsec. (b) to provide that the compensation of appointed counsel shall be established by the probate court administrator, rather than the judicial department, and be paid from the probate court administration fund, rather than from funds appropriated to the judicial department, and amended Subsec. (g) to provide that costs for appointed physicians shall be paid from the probate court administration fund, rather than from funds appropriated to the judicial department, and shall be in accordance with rates established by the probate court administrator, rather than by the judicial department; Sec. 17-178 transferred to Sec. 17a-498 in 1991; P.A. 94-27 amended Subsec. (g) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 94-204 added provision re conversion to voluntary status, effective June 7, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and specified variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 96-170 amended Subsecs. (b) and (g) by changing funding of compensation of counsel and of expenses of annual psychiatric and judicial review from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 99-84 amended Subsec. (c) by deleting “sworn” and inserting “signed under penalty of false statement”; P.A. 00-196 made technical changes in Subsec. (c); P.A. 09-145 amended Subsec. (c) by replacing “panel” with “list” and making a technical change; P.A. 14-103 amended Subsec. (b) to designate existing provisions as Subdivs. (1) and (2), add reference to rules of evidence as provided in Subsec. (h) and delete provision re timely objection to admissibility of evidence, amended Subsec. (c) to designate existing provisions as Subdivs. (1), (2) and (3), amended Subsecs. (c) and (g) to substitute Probate Court Administrator for Department of Mental Health and Addiction Services re provision of physician's form, amended Subsec. (g) to substitute provision re hearing held by court for district where hospital is located for provision re hearing held by court which ordered confinement, added Subsec. (h) re applicable rules of evidence, and made technical and conforming changes.

See Sec. 17a-507 re admission to general hospital having psychiatric facilities.

Annotations to former section:

Father of insane person liable for expense incurred by town. 23 C. 356. Residence of pauper; what town chargeable with support. 69 C. 1. Pauper defined; history of law. 84 C. 549. Legal presumption of insanity created by commitment removed upon discharge; under insanity commitment, contracts of party committed are voidable only. 113 C. 604. No duty on trustee of beneficiary who was inmate in state institution to use discretionary trust fund for support of inmate. 133 C. 31. Town where pauper has settlement is liable at statutory rate for his care as a patient in a state hospital from time of the initial existence of his pauper status. 139 C. 469.

Former statute construed. 4 CS 286.

Annotations to former section 17-178:

Confinement rightly continued where dementia praecox patient threatened further self-mutilation because of religious delusions. 157 C. 56. Cited. 169 C. 13; 173 C. 473; 174 C. 464; 192 C. 520; Id., 532; 199 C. 609; 211 C. 591; 224 C. 168.

Cited. 43 CA 592.

Cited. 30 CS 320; 33 CS 193; Id., 268. Probate Court lacks jurisdiction over mental health commitment of children or youths; Superior Court has jurisdiction pursuant to Sec. 46b-121; commitment order for minor was null and void since Probate Court lacks jurisdiction to entertain and determine matters involving the mental health commitment of children or youths. 35 CS 241.

Annotations to present section:

Cited. 224 C. 168; 230 C. 400; 233 C. 44; 236 C. 625.

Cited. 43 CA 592.



Section 17a-499 - (Formerly Sec. 17-179). Court records. Commitment; uniform forms; service of process.

All proceedings of the Probate Court, upon application made under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be in writing and filed in such court, and, whenever a court passes an order for the admission of any person to any state hospital for psychiatric disabilities, the court shall record the order and give a certified copy of such order and of the reports of the physicians to the person by whom such person is to be taken to the hospital, as the warrant for such taking and commitment, and shall also forthwith transmit a like copy to the Commissioner of Mental Health and Addiction Services, and, in the case of a person in the custody of the Commissioner of Correction, to the Commissioner of Correction. Whenever a court passes an order for the commitment of any person to any hospital for psychiatric disabilities, it shall, within three business days, provide the Commissioner of Mental Health and Addiction Services with access to identifying information including, but not limited to, name, address, sex, date of birth and date of commitment on all commitments ordered on and after June 1, 1998. All commitment applications, orders of commitment and commitment papers issued by any court in committing persons with psychiatric disabilities to public or private hospitals for psychiatric disabilities shall be in accordance with a form prescribed by the Probate Court Administrator, which form shall be uniform throughout the state. State hospitals and other hospitals for persons with psychiatric disabilities shall, so far as they are able, upon reasonable request of any officer of a court having the power of commitment, send one or more trained attendants or nurses to attend any hearing concerning the commitment of any person with psychiatric disabilities and any such attendant or nurse, when present, shall be designated by the court as the authority to serve commitment process issued under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive.

(1949 Rev., S. 2646; March, 1958, P.A. 27, S. 9; 1959, P.A. 256; 1967, P.A. 555, S. 67; P.A. 76-190, S. 5, 12; P.A. 90-209, S. 16; P.A. 94-27, S. 5, 17; P.A. 95-257, S. 11, 48, 58; P.A. 98-129, S. 17; P.A. 14-103, S. 2.)

History: 1959 act substituted commissioner of mental health for welfare commissioner; 1967 act added “drug-dependent persons” to “mentally ill persons”; P.A. 76-190 required copy of court's admission order to be sent to commissioner of correction when appropriate; P.A. 90-209 deleted references to orders committing drug-dependent persons; Sec. 17-179 transferred to Sec. 17a-499 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 98-129 required any court that orders the commitment of a person to a hospital for psychiatric disabilities to provide a copy of the order to the Commissioner of Mental Health and Addiction Services within three business days, required said commissioner to maintain certain identifying information on all commitments ordered on and after June 1, 1998, and required that a uniform form be prescribed for commitment applications and that commitment application blanks be printed and furnished at state expense; P.A. 14-103 deleted provision re copy of commitment order to be provided to Commissioner of Mental Health and Addiction Services, added provision re commissioner to have access to identifying information, substituted Probate Court Administrator for Attorney General re prescribing of uniform form, deleted provisions re suitable blanks to be provided by commissioner, and made technical changes.



Section 17a-500 - (Formerly Sec. 17-180). Maintenance and confidentiality of records of cases of persons with psychiatric disabilities. Exchange of information concerning commitment or admission status of firearm permit or certificate applicants and holders.

(a) Each court of probate shall keep a record of the cases relating to persons with psychiatric disabilities coming before it under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and the disposition of them. It shall also keep on file the original application and certificate of physicians required by said sections, or a microfilm duplicate of such records in accordance with regulations issued by the Probate Court Administrator. All records maintained in the courts of probate under the provisions of said sections shall be sealed and available only to the respondent or his or her counsel unless the Court of Probate, after hearing held with notice to the respondent, determines such records should be disclosed for cause shown.

(b) The Commissioner of Mental Health and Addiction Services shall, notwithstanding the provisions of subsection (a) of this section, maintain information, in accordance with section 17a-499, on commitment orders by a probate court, and shall maintain information, in accordance with section 17a-506a, on voluntary admissions, and shall provide such information to the Commissioner of Emergency Services and Public Protection in fulfillment of his obligations under sections 29-28 to 29-38, inclusive, and section 53-202d, in such a manner as to report identifying information on the commitment or voluntary admission status, including, but not limited to, name, address, sex, date of birth and date of commitment or admission, for a person who applies for or holds a permit or certificate under said sections 29-28 to 29-38, inclusive, and section 53-202d. The Commissioner of Emergency Services and Public Protection shall maintain as confidential any such information provided to him and shall use such information only for purposes of fulfilling his obligations under sections 29-28 to 29-38, inclusive, and section 53-202d, except that nothing in this section shall prohibit said commissioner from entering such information into evidence at a hearing held in accordance with section 29-32b.

(c) (1) The Commissioner of Mental Health and Addiction Services shall obtain from the Commissioner of Emergency Services and Public Protection the status of any firearm application, permit or certificate under sections 29-28 to 29-38, inclusive, and section 53-202d, of each person who is the subject of an order of commitment as provided in section 17a-499 or is the subject of a voluntary admission as provided in section 17a-506a, in such a manner so as to only receive a report on the firearm application, permit or certificate status of the person with respect to whom the inquiry is made.

(2) The Commissioner of Mental Health and Addiction Services shall report to the Commissioner of Emergency Services and Public Protection any commitment or voluntary admission status and identifying information for any person who is an applicant for or holder of any permit or certificate under said sections 29-28 to 29-38, inclusive, and section 53-202d.

(3) The Commissioner of Mental Health and Addiction Services shall advise the hospital for psychiatric disabilities to which a person has been committed or voluntarily admitted of the status of a firearm application, permit or certificate of such person under sections 29-28 to 29-38, inclusive, and section 53-202d, as reported by the Commissioner of Emergency Services and Public Protection for consideration by such hospital in any psychiatric treatment procedures.

(4) The Commissioner of Mental Health and Addiction Services and a hospital for psychiatric disabilities shall maintain as confidential any information provided to said commissioner or such hospital concerning the status of a firearm application, permit or certificate under sections 29-28 to 29-38, inclusive, and section 53-202d, of any person.

(1949 Rev., S. 2648; P.A. 77-595, S. 6, 9; P.A. 94-27, S. 6, 17; P.A. 95-257, S. 48, 58; P.A. 98-129, S. 18; P.A. 11-51, S. 134; P.A. 13-3, S. 11.)

History: P.A. 77-595 replaced “complaint” with “application”, allowed use of microfilmed records and required records be sealed and available only to respondent and his counsel unless court orders disclosure after hearing; Sec. 17-180 transferred to Sec. 17a-500 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted “persons with psychiatric disabilities” for “mentally ill persons”, effective July 1, 1995; P.A. 98-129 designated the existing provisions as Subsec. (a), added Subsec. (b) to require the Commissioner of Mental Health and Addiction Services to maintain information on commitment orders and provide such information to the Commissioner of Public Safety with respect to persons who apply for or hold a firearm permit or certificate and require the Commissioner of Public Safety to maintain such information as confidential and use it only for specified purposes and added Subsec. (c) to require in Subdiv. (1) that the Commissioner of Mental Health and Addiction Services obtain from the Commissioner of Public Safety the status of any firearm application, permit or certificate of any person who is the subject of a commitment order, require in Subdiv. (2) that the Commissioner of Mental Health and Addiction Services report to the Commissioner of Public Safety any commitment status and identifying information for a person who is an applicant for or holder of a firearm permit or certificate, require in Subdiv. (3) that the Commissioner of Mental Health and Addiction Services advise a hospital for psychiatric disabilities of the status of a firearm application, permit or certificate of a committed person and require in Subdiv. (4) that the Commissioner of Mental Health and Addiction Services and a hospital for psychiatric disabilities maintain as confidential information concerning the status of a firearm application, permit or certificate; (Revisor's note: In 2001 references to Sec. 29-38a were replaced editorially by the Revisors with references to Sec. 29-38, since Sec. 29-38a was repealed by P.A. 99-212); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-3 amended Subsec. (b) to require Commissioner of Mental Health and Addiction Services to maintain information in accordance with Sec. 17a-506a on voluntary admissions, include obligations of Commissioner of Emergency Services and Public Protection under Secs. 29-37p to 29-37s, require reporting of identifying information on voluntary admission status of applicants or holders including date of admission and make provisions applicable with respect to certificate under Secs. 29-37p to 29-37s, and amended Subsec. (c) to make provisions applicable with respect to certificate under Secs. 29-37p to 29-37s, make provisions applicable with respect to person who is the subject of a voluntary admission as provided in Sec. 17a-506a and replace “commitment status” with “commitment or voluntary admission status” and “committed” with “committed or voluntarily admitted”, effective July 1, 2013.



Section 17a-501 - (Formerly Sec. 17-182). Hospitals to which person with psychiatric disabilities committed.

Any person with psychiatric disabilities, the expense of whose support is paid by himself or by another person, may be committed to any institution for the care of persons with psychiatric disabilities designated by the person paying for such support; and any indigent person with psychiatric disabilities, not a pauper, committed under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be committed to any state hospital for psychiatric disabilities which is equipped to receive him, at the discretion of the Court of Probate, upon consideration of a request made by the person applying for such commitment.

(1949 Rev., S. 2659; P.A. 94-27, S. 7, 17; P.A. 95-257, S. 48, 58.)

History: Sec. 17-182 transferred to Sec. 17a-501 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted variants of “psychiatric disabilities” for variants of “mental illness” and “mentally ill”, effective July 1, 1995.

Annotation to former section 17-182:

Will construed to permit trustees to use funds for patient committed to one institution because other had no room to receive him. 84 C. 554.



Section 17a-502 - (Formerly Sec. 17-183). Commitment under emergency certificate. Examination of patient. Explanation of rights. Hearing. Private hospitals' notification to commissioner. Immediate discharge of patient. Notification of next of kin. Prohibited commitments to chronic disease hospitals.

(a) Any person who a physician concludes has psychiatric disabilities and is dangerous to himself or others or gravely disabled, and is in need of immediate care and treatment in a hospital for psychiatric disabilities, may be confined in such a hospital, either public or private, under an emergency certificate as hereinafter provided for not more than fifteen days without order of any court, unless a written application for commitment of such person has been filed in a probate court prior to the expiration of the fifteen days, in which event such commitment is continued under the emergency certificate for an additional fifteen days or until the completion of probate proceedings, whichever occurs first. In no event shall such person be admitted to or detained at any hospital, either public or private, for more than fifteen days after the execution of the original emergency certificate, on the basis of a new emergency certificate executed at any time during the person's confinement pursuant to the original emergency certificate; and in no event shall more than one subsequent emergency certificate be issued within fifteen days of the execution of the original certificate. If at the expiration of the fifteen days a written application for commitment of such person has not been filed, such person shall be discharged from the hospital. At the time of delivery of such person to such hospital, there shall be left, with the person in charge thereof, a certificate, signed by a physician licensed to practice medicine or surgery in Connecticut and dated not more than three days prior to its delivery to the person in charge of the hospital. Such certificate shall state the date of personal examination of the person to be confined, which shall be not more than three days prior to the date of signature of the certificate, shall state the findings of the physician relative to the physical and mental condition of the person and the history of the case, if known, and shall state that it is the opinion of the physician that the person examined has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled and is in need of immediate care and treatment in a hospital for psychiatric disabilities. Such physician shall state on such certificate the reasons for his or her opinion.

(b) Any person admitted and detained under this section shall be examined by a physician specializing in psychiatry not later than forty-eight hours after admission as provided in section 17a-545, except that any person admitted and detained under this section at a chronic disease hospital shall be so examined not later than thirty-six hours after admission. If such physician is of the opinion that the person does not meet the criteria for emergency detention and treatment, such person shall be immediately discharged. The physician shall enter the physician's findings in the patient's record.

(c) Any person admitted and detained under this section shall be promptly informed by the admitting facility that such person has the right to consult an attorney, the right to a hearing under subsection (d) of this section, and that if such a hearing is requested or a probate application is filed, such person has the right to be represented by counsel, and that counsel will be provided at the state's expense if the person is unable to pay for such counsel. The reasonable compensation for counsel provided to persons unable to pay shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(d) If any person detained under this section, or his or her representative, requests a hearing, in writing, such hearing shall be held within seventy-two hours of receipt of such request, excluding Saturdays, Sundays and holidays. At such hearing, the person shall have the right to be present, to cross-examine all witnesses testifying, and to be represented by counsel as provided in section 17a-498. The hearing may be requested at any time prior to the initiation of proceedings under section 17a-498. The hearing shall be held by the court of probate having jurisdiction for commitment as provided in section 17a-497, and the hospital shall immediately notify such court of any request for a hearing by a person detained under this section. At the conclusion of the hearing, if the court finds that there is probable cause to conclude that the person is subject to involuntary confinement under this section, considering the condition of the respondent at the time of the admission and at the time of the hearing, and the effects of medication, if any, and the advisability of continued treatment based on testimony from the hospital staff, the court shall order that such person's detention continue for the remaining time provided for emergency certificates or until the completion of probate proceedings under section 17a-498.

(e) The person in charge of every private hospital for psychiatric disabilities in the state shall, on a quarterly basis, supply the Commissioner of Mental Health and Addiction Services, in writing with statistics that state for the preceding quarter, the number of admissions of type and the number of discharges for that facility. Said commissioner may adopt regulations to carry out the provisions of this subsection.

(f) The superintendent or director of any hospital for psychiatric disabilities shall immediately discharge any patient admitted and detained under this section who is later found not to meet the standards for emergency detention and treatment.

(g) Any person admitted and detained at any hospital for psychiatric disabilities under this section shall, upon admission to such hospital, furnish the name of his or her next of kin or close friend. The superintendent or director of such hospital shall notify such next of kin or close friend of the admission of such patient and the discharge of such patient, provided such patient consents, in writing, to such notification of his or her discharge.

(h) No person, who a physician concludes has active suicidal or homicidal intent, may be admitted to or detained at a chronic disease hospital under an emergency certificate issued pursuant to this section, unless such chronic disease hospital is certified under Medicare as an acute care hospital with an inpatient prospective payment system excluded psychiatric unit.

(1949 Rev., S. 2649; 1953, 1955, S. 1492d; 1959, P.A. 454; 1967, P.A. 555, S. 68; 1971, P.A. 760, S. 2; June, 1971, P.A. 7, S. 1; P.A. 76-227, S. 4, 7; P.A. 77-4, S. 1, 2; 77-595, S. 4, 9; P.A. 78-126, S. 2; P.A. 79-515, S. 4, 6; P.A. 80-189, S. 1; P.A. 83-295, S. 20; P.A. 90-31, S. 1, 9; P.A. 95-257, S. 11, 48, 58; P.A. 96-170, S. 12, 23; P.A. 97-90, S. 5, 6; P.A. 00-196, S. 51; P.A. 07-49, S. 1; 07-252, S. 38; P.A. 10-117, S. 51.)

History: 1959 act added provision for emergency certificate, clarified language re prior complaint, added 60-day limitation for emergency confinement, and deleted requirements for notifying welfare commissioner of hospital admission and his instituting proceedings for commitment; 1967 act distinguished drug-dependent from mentally ill persons; 1971 acts allowed confinement of persons found by physician, rather than court, to be a danger to self or others for fifteen rather than 30 days under emergency certificate; P.A. 76-227 allowed commitment of “gravely disabled” person under emergency certificate, required that person be informed of right to examination by physician of his own choosing and generally clarified provisions; P.A. 77-4 changed effective date of 1976 act from March 1, 1977, to October 1, 1977; P.A. 77-595 essentially replaced previous provisions; P.A. 78-126 added Subsec. (g) re notification of next-of-kin; P.A. 79-515 replaced specific conditions which court may find person suffering from with finding that person is “subject to involuntary confinement” and finding as to advisability of continued treatment; P.A. 80-189 clarified limits on confinement under emergency certificate in Subsec. (a); P.A. 83-295 amended Subsec. (c) to provide that the reasonable compensation for counsel provided to persons unable to pay shall be established and paid by the judicial department; P.A. 90-31 amended Subsec. (c) by changing compensation of counsel from funds appropriated to the judicial department to the probate administration fund in an amount established by the probate court administrator; Sec. 17-183 transferred to Sec. 17a-502 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 96-170 amended Subsec. (c) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 00-196 made a technical change in Subsec. (b); P.A. 07-49 made technical changes in Subsecs. (b) to (e) and (g), amended Subsec. (b) to require that person admitted to chronic disease hospital under emergency certificate be examined not later than 24 hours after admission, added Subsec. (h) prohibiting admission of suicidal or homicidal person to chronic disease hospital under emergency certificate and added Subsec. (i) defining “hospital”; P.A. 07-252 amended Subsec. (b) to extend deadline for conducting examination of person committed to chronic disease hospital under emergency certificate from 24 to 36 hours after admission; P.A. 10-117 amended Subsec. (h) by permitting persons to be admitted to or detained at chronic disease hospital under an emergency certificate when such hospital is certified under Medicare as acute care hospital with inpatient prospective payment system excluded psychiatric unit and deleted former Subsec. (i) re definition of “hospital”, effective June 8, 2010.

Annotations to former section 17-183:

Cited. 123 C. 650; 139 C. 471. Validity of any detention effected under section is circumscribed in time and conditioned upon proper execution of a certificate by a physician licensed to practice in Connecticut. 144 C. 464. Cited. 169 C. 13; 199 C. 609.

Cited. 14 CS 33. Probate Court lacks jurisdiction over mental health commitment of children or youths; Superior Court has jurisdiction pursuant to Sec. 46b-121; commitment order for minor was null and void since Probate Court lacks jurisdiction to entertain and determine matters involving the mental health commitment of children or youths. 35 CS 241.

Annotation to present section:

Cited. 236 C. 625.



Section 17a-503 - (Formerly Sec. 17-183a). Detention by police officer prior to commitment. Issuance of emergency certificates by psychologist and certain clinical social workers and advanced practice registered nurses.

(a) Any police officer who has reasonable cause to believe that a person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment, may take such person into custody and take or cause such person to be taken to a general hospital for emergency examination under this section. The officer shall execute a written request for emergency examination detailing the circumstances under which the person was taken into custody, and such request shall be left with the facility. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502.

(b) Upon application by any person to the court of probate having jurisdiction in accordance with section 17a-497, alleging that any respondent has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment in a hospital for psychiatric disabilities, such court may issue a warrant for the apprehension and bringing before it of such respondent and examine such respondent. If the court determines that there is probable cause to believe that such person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, the court shall order that such respondent be taken to a general hospital for examination. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502.

(c) Any psychologist licensed under chapter 383 who has reasonable cause to believe that a person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment, may issue an emergency certificate in writing that authorizes and directs that such person be taken to a general hospital for purposes of a medical examination. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502.

(d) Any clinical social worker licensed under chapter 383b or advanced practice registered nurse licensed under chapter 378 who (1) has received a minimum of eight hours of specialized training in the conduct of direct evaluations as a member of (A) any mobile crisis team, jail diversion program, crisis intervention team, advanced supervision and intervention support team, or assertive case management program operated by or under contract with the Department of Mental Health and Addiction Services, or (B) a community support program certified by the Department of Mental Health and Addiction Services, and (2) based upon the direct evaluation of a person, has reasonable cause to believe that such person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment, may issue an emergency certificate in writing that authorizes and directs that such person be taken to a general hospital for purposes of a medical examination. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502. The Commissioner of Mental Health and Addiction Services shall collect and maintain statistical and demographic information pertaining to emergency certificates issued under this subsection.

(P.A. 77-595, S. 7; P.A. 93-227; P.A. 95-257, S. 48, 58; P.A. 00-147; P.A. 08-21, S. 1; P.A. 10-60, S. 1.)

History: Sec. 17-183a transferred to Sec. 17a-503 in 1991; P.A. 93-227 amended Subsec. (b) by requiring examination within 24 hours rather than 48 hours and added Subsec. (c) re issuance of emergency certificate by psychologist; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 00-147 made technical changes in Subsecs. (a) and (b) and added new Subsec. (d) re issuance of emergency certificates by certain clinical social workers and advanced practice registered nurses; P.A. 08-21 amended Subsec. (d)(1) by removing “under this subsection” and adding “crisis intervention team, advanced supervision and intervention support team” re permissible forms of specialized training in conducting direct evaluations, effective April 29, 2008; P.A. 10-60 amended Subsec. (d)(1) by designating existing provision re team or program membership as Subpara. (A) and adding Subpara. (B) re specialized training as member of community support program certified by department.

Annotation to former section 17-183a:

Cited. 23 CA 447.

Annotations to present section:

Cited. 224 C. 29.

Subsec. (a):

Police officer's actions pursuant to section are sufficiently connected to a commitment proceeding to warrant absolute immunity; because a statement in police officer's incident report fell within scope of a judicial proceeding, defendant may be protected by absolute or qualified immunity for that statement, but not for officer's statement to persons at Department of Correction; it is appropriate to afford only a qualified immunity to persons acting pursuant to section if their conduct falls within the proscriptions against malicious conduct under Sec. 17a-504. 282 C. 821.



Section 17a-504 - (Formerly Sec. 17-184). Penalty for wrongful acts re the commitment or psychiatric disabilities of another person.

Any person who wilfully and maliciously causes, or attempts to cause, or who conspires with any other person to cause, any person who does not have psychiatric disabilities to be committed to any hospital for psychiatric disabilities, and any person who wilfully certifies falsely to the psychiatric disabilities of any person in any certificate provided for in sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and any person who, under the provisions of said sections relating to persons with psychiatric disabilities, wilfully reports falsely to any court or judge that any person has psychiatric disabilities, shall be guilty of a class D felony.

(1949 Rev., S. 2656; P.A. 76-336, S. 23; P.A. 79-511, S. 10; P.A. 94-27, S. 8, 17; P.A. 95-257, S. 48, 58; P.A. 13-258, S. 66.)

History: P.A. 76-336 deleted “in the state prison” with reference to imprisonment penalty; P.A. 79-511 added words “and maliciously”; Sec. 17-184 transferred to Sec. 17a-504 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.

Section is limited to matters clearly brought within its scope and bears no relation to civil liability. 282 C. 821.



Section 17a-505 - (Formerly Sec. 17-186). Escort of female patients to hospital.

When any female with psychiatric disabilities is escorted to a state hospital for persons with psychiatric disabilities by a male guard, attendant or other employee of a correctional or reformatory institution, or by a male law enforcement officer, under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, the person so escorting her shall be accompanied by an adult member of her family or at least one woman.

(1949 Rev., S. 2672; 1957, P.A. 377, S. 1; P.A. 94-27, S. 9, 17; P.A. 95-257, S. 48, 49, 58.)

History: Sec. 17-186 transferred to Sec. 17a-505 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities”, effective July 1, 1995.



Section 17a-506 - (Formerly Sec. 17-187). Voluntary admissions. Notification of next of kin. Restriction on right to leave. Commitment proceedings. Continuation of confinement. Probable cause hearing.

(a) Any hospital for psychiatric disabilities may receive for observation and treatment any person who in writing requests to be received; but no such person shall be confined in any such hospital for psychiatric disabilities for more than three business days, after he or she has given notice in writing of his or her desire to leave, unless an application for commitment has been filed in a court of competent jurisdiction. Such person shall be informed at the time of such admission concerning such patient's ability to leave after three days' notice pursuant to this subsection and shall also be informed that an application may be filed under subsection (e) of this section in which case such patient's ability to leave may be delayed in accordance with the provisions of said subsection.

(b) Any person desiring admission to a hospital for psychiatric disabilities for care and treatment of psychiatric disabilities may be admitted as a patient without making formal or written application therefor if the superintendent deems such person clinically suitable for such admission, care and treatment, and any such patient may be free to leave such hospital at any time after admission.

(c) Any person for whom a conservator of the person has been appointed in accordance with sections 45a-644 to 45a-662, inclusive, may request admission to a hospital for psychiatric disabilities and such hospital may admit such person. The hospital shall notify the conservator and the probate court which appointed the conservator of the admission not later than five business days after such admission. The probate court shall, not later than ten business days after such notice, appoint a physician who is a psychiatrist from the list provided by the Commissioner of Mental Health and Addiction Services as set forth in subsection (c) of section 17a-498. The physician shall examine the patient within ten business days of his appointment to determine if the patient has given informed consent to his or her hospitalization. The physician shall make a report forthwith to the court. If the court concludes that the patient did not give informed consent to the hospitalization, the court, on its own motion, may proceed in the manner provided in subsections (a), (b), (c) and (f) of section 17a-498. All costs and expenses, including Probate Court entry fees, shall be paid by the patient or, if he has a conservator of the estate, by such conservator.

(d) Whenever a person is admitted to a hospital for psychiatric disabilities under the provisions of this section, such person, if he or she consents in writing at the time of admission, shall furnish the name of his or her next of kin or a close friend. The person in charge of such hospital shall notify such next of kin or close friend of the admission of such patient and the discharge of such patient, provided such patient consents in writing to any such notification.

(e) Whenever a person is confined to a hospital for psychiatric disabilities under the provisions of this section and gives notice of the desire to leave under subsection (a) hereof, any person, including the person in charge of such hospital, may institute proceedings for his or her commitment in the court of probate having jurisdiction in the town where such hospital is located. In such event, such confinement shall be continued for an additional period of time in order for the respondent to prepare for the hearing to be held upon such application, provided no such confinement shall be continued for more than fifteen days from the date of the filing of the notice in writing of the desire to leave, and provided further such person shall not be confined in any hospital, either public or private, upon an emergency certificate issued prior to discharge and within fifteen days excluding Saturdays, Sundays and holidays, after such person gives notice of his or her desire to leave, as provided in subsection (a) of this section. Such respondent shall have the right to a probable cause hearing under the provisions of section 17a-502.

(1949 Rev., S. 2655; 1963, P.A. 320; P.A. 76-227, S. 5, 7; P.A. 77-4, S. 1, 2; 77-595, S. 5, 9; P.A. 78-126, S. 1; P.A. 80-189, S. 2; P.A. 83-128; P.A. 95-257, S. 11, 48, 58; June 18 Sp. Sess. P.A. 97-11, S. 55, 65; P.A. 09-145, S. 6.)

History: 1963 act added Subsec. (b); P.A. 76-227 required that person be notified when admitted of his ability to leave after ten days' notice; P.A. 77-4 changed effective date of 1976 act from March 1, 1977, to October 1, 1977; P.A. 77-595 replaced ten-day confinement with five-day confinement, excluding weekends and holidays and added reference to applications under newly added Subsec. (c) re commitment proceedings instituted upon patient giving notice of desire to leave; P.A. 78-126 inserted new Subsec. (c) re next-of-kin and redesignated former Subsec. (c) as Subsec. (d); P.A. 80-189 added proviso in Subsec. (d) re confinement under emergency certificate after patient gives notice of desire to leave; P.A. 83-128 inserted new Subsec. (c) re procedure for voluntary admission of person for whom a conservator of the person has been appointed, relettering former Subsecs. (c) and (d) accordingly; Sec. 17-187 transferred to Sec. 17a-506 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) to make technical change and to reduce confinement time, after giving of notice, from five days, excluding Saturdays, Sundays and holidays, to three business days, effective July 1, 1997; P.A. 09-145 amended Subsec. (c) by replacing “panel” with “list” and making technical changes.

Annotations to former section 17-187:

Persuading plaintiff by fraud and deceit to sign voluntary commitment held a tort “unaccompanied by force” under former statute of limitation. 123 C. 651. To impose duty on institution to inform inmate of right to obtain release, something more than expression of desire must be shown. 124 C. 170.

When release of 16-year-old voluntary patient required. 30 CS 320. Cited. 33 CS 193.



Section 17a-506a - Voluntary admissions. Notification of commissioner. Maintenance of identifying information.

Whenever a person is voluntarily admitted to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, the hospital shall forthwith notify the Commissioner of Mental Health and Addiction Services of such admission and provide identifying information including, but not limited to, name, address, sex, date of birth and the date of admission. The commissioner shall maintain such identifying information on all such admissions occurring on and after October 1, 2013.

(P.A. 13-3, S. 10.)



Section 17a-507 - (Formerly Sec. 17-187a). Admission to general hospital having psychiatric facilities.

(a) Any general hospital having psychiatric facilities for care of inpatients may admit any person for observation and treatment without formal or written application if such hospital deems such person clinically suitable for such admission, observation and treatment, and any such person shall be free to leave such hospital at any time.

(b) Any such hospital may admit and detain persons under the provisions of sections 17a-498, 17a-502 and 17a-506 in the same manner as hospitals for psychiatric disabilities, including persons admitted under subsection (a) of this section for whom a certificate of emergency detention or a commitment order of a probate court has been made.

(1963, P.A. 277; P.A. 95-257, S. 48, 58; P.A. 07-217, S. 71.)

History: Sec. 17-187a transferred to Sec. 17a-507 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 17a-508 - (Formerly Sec. 17-188). Commitment after expiration of specified period.

If any person who has been confined in any state hospital for psychiatric disabilities for a specified period of time pursuant to the order of any court has psychiatric disabilities at the expiration of such period, the person in charge of such hospital shall cause proceedings for the commitment of such person to be instituted in the probate court having jurisdiction in the town in which such hospital is located.

(1949 Rev., S. 2657; September, 1957, P.A. 11, S. 21; 1959, P.A. 243; P.A. 95-257, S. 48, 58.)

History: 1959 act deleted former requirement that welfare commissioner, upon certificate from superintendent or other person, cause proceedings to be instituted, and provided that person in charge of hospital do so; Sec. 17-188 transferred to Sec. 17a-508 in 1991; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995.

Cited. 230 C. 400.



Section 17a-509 - (Formerly Sec. 17-191). Placement of persons with psychiatric disabilities in residential care homes or chronic and convalescent hospitals.

The superintendent or director of any state-operated facility, as defined in subsection (c) of section 17a-458, may place any person with psychiatric disabilities committed to such state-operated facility, if such person is no longer in need of active psychiatric treatment in such state-operated facility, in a residential care home licensed by the Department of Public Health in accordance with sections 19a-490 to 19a-503, inclusive, or a chronic and convalescent hospital, provided such person shall, despite such transfer, remain subject to the medical supervision of the superintendent or director of such state-operated facility, and such superintendent or director may, if medically indicated, order and provide for the return of any such patient to such state-operated facility, subject to any limitations of the term of commitment contained in the order of commitment under which such patient was committed to such state-operated facility. The provisions of this section shall not apply to any person who is under a term of imprisonment or who has not met the requirements of the condition of release set to provide the reasonable assurance of such person's appearance in court.

(1955, S. 1512d; 1957, P.A. 79; 1959, P.A. 189; P.A. 75-528, S. 2, 15; P.A. 76-190, S. 6, 12; P.A. 79-610, S. 28; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 48, 58; P.A. 00-196, S. 52; P.A. 09-145, S. 8.)

History: 1959 act deleted former Subsec. (b) which required notifying welfare commissioner of transfer or return; P.A. 75-528 included directors, replaced state hospitals for the mentally ill with state-operated facilities and deleted Subsec. (b) re licensing of private boarding homes and authorization of chronic and convalescent hospitals; P.A. 76-190 excluded from provisions person imprisoned or not meeting release conditions which provide reasonable assurance of their appearance in court; P.A. 79-610 made department of health services rather than department of mental health licensing authority for private boarding homes for mental patients and replaced reference to Sec. 17-227 with references to Secs. 19-576 to 19-586; Sec. 17-191 transferred to Sec. 17a-509 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and substituted “person with psychiatric disabilities” for “mentally ill person”, effective July 1, 1995; P.A. 00-196 made a technical change; P.A. 09-145 replaced “private boarding home for mental patients” with “residential care home”.



Section 17a-510 - (Formerly Sec. 17-192). Release or transfer; procedure.

(a) Any person who is a patient in a hospital for psychiatric disabilities upon the order of any Probate Court, or his or her representative, may make application to the Probate Court for the district in which the hospital is located for his or her release from the hospital. Upon receipt of any such application, such court shall assign a time, not later than ten days after the date the application was filed, and a place for hearing such application, and shall cause reasonable notice of such hearing to be given to the applicant, to the superintendent of the hospital where the applicant is confined and to such relative or relatives and friends as the court deems advisable. The notice shall inform the applicant that he or she has a right to be present at the hearing and to present evidence at the hearing; that he or she has a right to counsel; that he or she, if indigent, has a right to have counsel appointed to represent him or her; and that he or she has a right to cross-examine witnesses at any hearing upon such application. Notwithstanding the provisions of chapter 899, hospital records shall be admissible in evidence, subject to the rules of evidence as provided in subsection (b) of this section. Unless the court finds that further confinement of the applicant is necessary in accordance with the standards set forth in section 17a-498, the court shall order the release of such person. All of the expenses in connection with an application filed under this section shall be paid by the applicant, unless the applicant is indigent or otherwise unable to pay such expenses, in which case such expenses shall be paid by the state from funds appropriated to the Department of Mental Health and Addiction Services, in accordance with rates established by the department, and attorney's fees shall be established by, and paid from funds appropriated to, the Judicial Department, except that if funds have not been included in the budget of the Judicial Department for such attorney's fees, such fees shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund, provided in no event shall the expenses be paid for any one applicant for more than two hearings in any one year, including the hearing provided for in subsection (g) of section 17a-498. Such court may, for reasonable cause shown, order any person confined in a hospital for psychiatric disabilities to be removed to any other hospital for psychiatric disabilities in this state. If the officers, directors or trustees of a state hospital for psychiatric disabilities are notified by the superintendent of such hospital or other person in a managerial capacity that he or she has reason to believe that any person committed to such hospital by order of a Probate Court does not have psychiatric disabilities or is not a suitable subject to be confined in such hospital, or is appropriate for voluntary status, such officers, directors or trustees may discharge such person or convert the status of such person to voluntary status pursuant to section 17a-506. The superintendent or other director of such hospital shall notify such person's next of kin or close friend of such person's discharge, provided such person consents in writing to such notification.

(b) The rules of evidence applicable to civil matters in the Superior Court shall apply to hearings under this section.

(1949 Rev., S. 2652; P.A. 78-126, S. 3; P.A. 79-515, S. 5; P.A. 80-304, S. 2; 80-483, S. 76, 186; P.A. 83-295, S. 21; P.A. 85-523, S. 5, 9; P.A. 89-326, S. 4, 7; P.A. 94-204, S. 3, 5; P.A. 95-257, S. 11, 48, 58; P.A. 96-170, S. 13, 23; P.A. 97-90, S. 5, 6; June Sp. Sess. P.A. 98-1, S. 13, 14, 121; P.A. 14-103, S. 3.)

History: P.A. 78-126 added provision re notification of next-of-kin of patient's discharge; P.A. 79-515 detailed procedure for release of patient and assessment of costs, replacing previous statement that court may order discharge upon application and satisfactory proof that person in question has been restored to reason; P.A. 80-304 replaced “court of competent jurisdiction” with “court of probate”; P.A. 80-483 made technical changes; P.A. 83-295 provided that fees for attorneys who represent indigent applicants shall be “established by” the judicial department; P.A. 85-523 provided application expenses shall be paid by department of mental health “in accordance with rates established by said department”; P.A. 89-326 provided that attorney's fees shall be established by the probate court administrator, rather than by the judicial department, and be paid from the probate court administration fund, rather than funds appropriated to the judicial department; Sec. 17-192 transferred to Sec. 17a-510 in 1991; P.A. 94-204 added provisions re persons appropriate for voluntary status pursuant to Sec. 17a-506, effective June 7, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 96-170 changed funding of expenses of application from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 14-103 designated existing provisions as Subsec. (a) and amended same to add reference to rules of evidence as provided in Subsec. (b), delete provision re timely objection to admissibility of evidence and make technical changes, and added Subsec. (b) re applicable rules of evidence.

See Sec. 17a-474 re release and transfer of inmates of humane institutions.

See Sec. 17a-523 re inquiry into whether person is wrongly confined.

Annotations to former section 17-192:

Cited. 173 C. 473; 192 C. 520; Id., 532.



Section 17a-511 - (Formerly Sec. 17-193). Transfer of patients by agreement.

(a) Any person who has been committed by any court to a hospital for psychiatric disabilities may be transferred to any other hospital for psychiatric disabilities upon agreement of the superintendents of the respective institutions from and to which it is desired to make such transfer, subject to the approval of the Commissioner of Mental Health and Addiction Services, or, in the case of a person under eighteen years of age, the approval of the Commissioner of Children and Families. Such agreement shall be in writing, executed in triplicate and in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. One copy of such agreement shall be filed for record in the court by which such person was committed and one copy retained in the files of each of the institutions participating in such transfer. Any such agreement shall have the same effect as an order of the court committing the person named therein. The conservator, overseer or any member of the family of any person so transferred, or his or her next friend, may make application to the court which made the order of commitment, for a revocation or modification of such agreement, and thereupon such court shall order such notice of the time and place of hearing thereon as it finds reasonable and upon such hearing may revoke, modify or affirm such transfer.

(b) Any person who has been voluntarily admitted to a hospital for psychiatric disabilities pursuant to section 17a-506 may, with the informed consent of such person, be transferred to any other hospital for psychiatric disabilities. If that person is subject to the jurisdiction of the Commissioner of Mental Health and Addiction Services, the transfer shall require the agreement of the superintendents of the respective institutions from and to which it is desired to make the transfer and the approval of the Commissioner of Mental Health and Addiction Services. If that person is under eighteen years of age and subject to the jurisdiction of the Commissioner of Children and Families, the transfer shall require the agreement of the superintendents of the respective institutions from and to which it is desired to make the transfer and the approval of the Commissioner of Children and Families. An agreement to transfer under this subsection shall be in writing, executed in triplicate and in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. One copy of the agreement shall be retained in the files of each of the institutions participating in the transfer and one copy shall be provided to the person who has been voluntarily admitted or to that person's authorized representative. A transfer under this subsection shall not affect the person's rights under the voluntary admission.

(1949 Rev., S. 2667; 1957, P.A. 40; P.A. 75-603, S. 11, 15; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 48, 58; P.A. 99-84, S. 1.)

History: P.A. 75-603 required approval of commissioner of children and youth services for transfers of patients under eighteen; Sec. 17-193 transferred to Sec. 17a-511 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 99-84 divided section into subsections and added Subsec. (b) re transfer of person voluntarily admitted to hospital for psychiatric disabilities.



Section 17a-512 - (Formerly Sec. 17-194b). Definitions.

As used in sections 17a-499, 17a-509, 17a-512 to 17a-517, inclusive, 17a-520 and 17a-521, “hospital” means a hospital for psychiatric disabilities or a mental hospital or institution which is administered by the Department of Mental Health and Addiction Services.

(P.A. 76-190, S. 1, 12; P.A. 95-257, S. 11, 48, 58; P.A. 14-122, S. 113.)

History: Sec. 17-194b transferred to Sec. 17a-512 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 14-122 made a technical change.



Section 17a-513 - (Formerly Sec. 17-194c). Voluntary admission of inmates of correctional institutions in hospital for psychiatric disabilities.

The provisions of subsection (a) of section 17a-506 shall apply to any person who is in the custody of the Commissioner of Correction provided that no such person shall be received in a hospital for observation and treatment unless a physician designated by the Commissioner of Correction notifies in writing both the Commissioner of Correction and the Commissioner of Mental Health and Addiction Services that such person is in need of observation and treatment in a hospital for psychiatric disabilities. No such person shall be confined in any such hospital for more than ten days after he has given written notice of his desire to leave, without commitment, pursuant to the provisions of section 17a-498, by the court of probate for the district wherein such person is hospitalized. In the absence of such commitment, such person, if in the custody of the Commissioner of Correction, shall be returned to any institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated, in which case he shall be discharged.

(P.A. 76-190, S. 2, 12; P.A. 95-257, S. 11, 48, 58.)

History: Sec. 17-194c transferred to Sec. 17a-513 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995.

Annotations to former section 17-194c:

Cited. 198 C. 397; 205 C. 27; 224 C. 168.

Cited. 21 CA 172.

Annotation to present section:

Cited. 224 C. 168.



Section 17a-514 - (Formerly Sec. 17-194d). Emergency confinement in hospital for psychiatric disabilities of inmates of correctional institutions.

Any person who is in the custody of the Commissioner of Correction who has suddenly become in need of care and treatment in a hospital for a psychiatric disorder, other than drug dependence, whom a physician designated by the Commissioner of Correction finds is a danger to himself or others or to the security or order of the institution wherein he is confined may be confined in a hospital under an emergency certificate as hereinafter provided, for not more than fifteen days without order of any court. If a written complaint for commitment of such person has been filed in the court of probate for the district wherein such person is hospitalized prior to the expiration of such fifteen days such confinement shall be continued under such emergency certificate for an additional thirty days, without further order, not more than forty-five days in all, until the completion of the probate proceedings. At any time such person is found not to be a person with psychiatric disabilities, the superintendent of such hospital shall immediately return him to any institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated, in which case he shall be discharged. The emergency certificate provided for in this section shall be left with the person in charge of such hospital at the time of delivery of the person to such hospital and such certificate shall be dated not more than three days prior to its delivery, signed by a physician licensed to practice medicine and surgery under the provisions of chapter 370, who is designated by the Commissioner of Correction. Such certificate shall state the date of the personal examination of the person to be confined, which shall be not more than three days prior to the date of signature of the certificate, shall state the findings of the physician relative to the physical and mental condition of the person and the history of the case, if known, and shall state that it is the opinion of the physician that the person examined by him is in need of immediate care in a hospital. Prior to hospitalization under the provisions of this section, any person shall have the right to be examined by a physician of his own choosing, and if such physician concludes from his examination that such person does not have psychiatric disabilities, such person shall not be admitted to or detained in a hospital under the provisions of this section. If a person with psychiatric disabilities has been admitted to any hospital under the provisions of this section, the person in charge thereof shall cause proceedings to be instituted for the commitment, pursuant to the provisions of section 17a-498, of such person in the court of probate having jurisdiction in the town where such hospital is located. Any irregularity in the temporary confinement of such person shall be deemed cured by the judge of probate ordering his commitment, and no such commitment shall be invalid because of such irregularity.

(P.A. 76-190, S. 3, 12; P.A. 81-472, S. 31, 159; P.A. 90-209, S. 17; P.A. 95-257, S. 48, 58.)

History: P.A. 81-472 made technical changes; P.A. 90-209 deleted provisions re confinement under emergency certificates for certain drug-dependent persons; Sec. 17-194d transferred to Sec. 17a-514 in 1991; P.A. 95-257 replaced variants of “mentally ill” with “psychiatric disabilities”, effective July 1, 1995.

Annotations to former section 17-194d:

Cited. 198 C. 397; 205 C. 27; 210 C. 519.

Cited. 21 CA 172.



Section 17a-515 - (Formerly Sec. 17-194e). Commitment proceedings for inmates of correctional institutions to hospitals for psychiatric disabilities.

The provisions of section 17a-498 shall apply to any person regarding whom proceedings for commitment are being instituted under section 17a-513 or 17a-514, and to any other person in the custody of the Commissioner of Correction, except that if the court revokes the order of commitment, the person shall be returned to any institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated, in which case he shall be discharged.

(P.A. 76-190, S. 4, 12.)

History: Sec. 17-194e transferred to Sec. 17a-515 in 1991.

Annotations to former section 17-194e:

Cited. 198 C. 397; 205 C. 27; 210 C. 519; 224 C. 168.

Cited. 21 CA 172.

Annotations to present section:

Cited. 224 C. 168; 230 C. 400.



Section 17a-516 - (Formerly Sec. 17-194f). Discharge from hospital of inmates of correctional institutions.

The provisions of section 17a-510 shall apply to any person committed to such hospital pursuant to sections 17a-514 and 17a-515, except that upon such discharge (1) the person shall be returned to any such institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated and (2) the Commissioner of Correction shall notify the prosecuting official of any court in which any such person has criminal charges pending against him.

(P.A. 76-190, S. 7, 12.)

History: Sec. 17-194f transferred to Sec. 17a-516 in 1991.

Annotations to former section 17-194f:

Cited. 205 C. 27; 210 C. 519.



Section 17a-517 - (Formerly Sec. 17-194g). Hospitalization of desperate or dangerous individual in Whiting Forensic Division. Exception. Limitation on placement of inmate requiring maximum security conditions.

If any person in the custody of the Commissioner of Correction who is brought to a hospital pursuant to the provisions of sections 17a-499, 17a-509, 17a-512 to 17a-517, inclusive, 17a-520, 17a-521 and 54-56d is a desperate or dangerous individual, such person shall be hospitalized in the Whiting Forensic Division. If the Whiting Forensic Division is unable to accommodate such transfer, then such person shall remain in the custody of the commissioner at a correctional institution, there confined under appropriate care and supervision. Under no circumstances shall an inmate with psychiatric disabilities requiring maximum security conditions be placed in a state hospital for persons with psychiatric disabilities which does not have the facilities and trained personnel to provide appropriate care and supervision for such individuals.

(P.A. 76-190, S. 8, 12; P.A. 95-257, S. 20, 48, 50, 58; P.A. 05-19, S. 1.)

History: Sec. 17-194g transferred to Sec. 17a-517 in 1991; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities” and substituted “Whiting Forensic Division” for “Whiting Forensic Institute”, effective July 1, 1995; P.A. 05-19 added reference to Sec. 54-56d.

Annotations to former section 17-194g:

Cited. 198 C. 397; 205 C. 27.

Cited. 21 CA 172.



Section 17a-518 - (Formerly Sec. 17-195). Transportation expense from community correctional centers to hospital and vice versa.

There shall be allowed and paid by the state for transporting any person from a community correctional center to any state hospital, or returning any person from such a hospital to a community correctional center, twenty-five cents per mile, to be computed from the community correctional center to the hospital and return, and for any necessary assistants in such cases, five dollars, the necessity of such assistance to be proved by the oath of the officer.

(1955, S. 1505d; 1963, P.A. 642, S. 14; 1969, P.A. 297.)

History: 1963 act substituted “state” for “county” jail; 1969 act substituted “community correctional center” for “jail”; Sec. 17-195 transferred to Sec. 17a-518 in 1991.



Section 17a-519 - (Formerly Sec. 17-196). Fees, compensation and costs.

Each officer or indifferent person making legal service of any order, notice, warrant or other paper under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be entitled to the same compensation as is by law provided for like services in civil causes. Physicians, for examining a person alleged to have psychiatric disabilities and making a certificate as provided by said sections, shall be entitled to a reasonable compensation established by the Commissioner of Mental Health and Addiction Services. The fees of the courts of probate shall be such as are provided by law for similar services. The Superior Court, on an appeal, may tax costs at its discretion.

(1949 Rev., S. 2689; P.A. 85-523, S. 6, 9; P.A. 94-27, S. 10, 17; P.A. 95-257, S. 11, 48, 58.)

History: P.A. 85-523 transferred authority to set compensation rate from probate court to mental health commissioner; Sec. 17-196 transferred to Sec. 17a-519 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “have psychiatric disabilities” for “be mentally ill”, effective July 1, 1995.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 17a-520 - (Formerly Sec. 17-197). Commitment at expiration of term of imprisonment.

When any person has been transferred from any correctional institution to a state hospital for persons with psychiatric disabilities and is confined in such hospital at the time of the expiration of the term of imprisonment for which he was committed and then has psychiatric disabilities, the superintendent of such hospital shall cause proceedings for the commitment of such person to be instituted in the court of probate having jurisdiction in the town where such hospital is located, unless such person is already under an order of commitment of a court of probate. The court of probate shall appoint two physicians of recognized standing, and such physicians shall fully investigate the facts of the case and report to the court. If such physicians report that such person has psychiatric disabilities and the court so finds, it may order such person detained in such hospital until he has recovered his sanity. Any person committed under the provisions of this section may be paroled under the provisions of section 17a-521 or placed in a licensed boarding home under the provisions of section 17a-509. During the pendency of any application for commitment under the provisions of this section, any person may be detained at any state hospital for persons with psychiatric disabilities for a period not exceeding thirty days beyond the expiration of his sentence. Any person aggrieved by any order of a probate court under the provisions hereof may within thirty days appeal to the superior court for the judicial district having jurisdiction.

(1949 Rev., S. 2669; 1959, P.A. 223; P.A. 76-190, S. 9, 12; P.A. 78-280, S. 2, 127; P.A. 95-257, S. 52, 58.)

History: 1959 act deleted requirement for certifying facts to welfare commissioner and requiring him to institute commitment proceedings; P.A. 76-190 excluded from provision re institution of commitment proceedings involving prisoners in hospitals whose terms of imprisonment have expired those who are already under commitment order; P.A. 78-280 replaced “county” with “judicial district”; Sec. 17-197 transferred to Sec. 17a-520 in 1991; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities”, effective July 1, 1995.

Cited. 230 C. 400.



Section 17a-521 - (Formerly Sec. 17-198). Temporary leaves from institution. Return or recall of patient. Exception.

Except as otherwise provided in this section, the superintendent or keeper of any institution used wholly or in part for the care of persons with psychiatric disabilities or the director of the Whiting Forensic Division may, under such provisions or agreements as he deems advisable for psychiatric supervision, permit any patient of the institution under his charge temporarily to leave such institution, in charge of his guardian, relatives or friends, or by himself. A person confined to a hospital for psychiatric disabilities under the provisions of section 17a-584 may leave the hospital temporarily as provided under the provisions of section 17a-587. In the case of committed persons, the original order of commitment shall remain in force and effect during absence from the institution either on authorized or unauthorized leave until such patient is officially discharged by the authorities of such institution or such order is superseded by a court of competent jurisdiction. In the case of a patient on authorized leave, if it appears to be for the best interest of the public or for the interest and benefit of such patient, he may return or be returned by his guardian, relatives or friends or he may be recalled by the authorities of such institution, at any time during such temporary absence and prior to his official discharge. With respect both to patients on authorized and unauthorized leave, state or local police shall, on the request of the authorities of any such institution, assist in the rehospitalization of any patient on temporary leave or of any other patient committed to such institution by a court of competent jurisdiction or any person who is a patient under the provisions of section 17a-502, if, in the opinion of such authorities, the patient's condition warrants such assistance. The expense, if any, of such recall or return shall, in the case of an indigent, be paid by those responsible for his support or, in the case of a pauper, by the state. Leave under this section shall not be available to any person who is under a term of imprisonment or who has not met the requirements of the condition of release set to provide reasonable assurance of such person's appearance in court.

(1949 Rev., S. 2653; 1959, P.A. 365; 1961, P.A. 237; 1963, P.A. 314; 1967, P.A. 261, S. 1; 555, S. 70; P.A. 73-40; 73-616, S. 13; P.A. 75-476, S. 4, 6; P.A. 76-190, S. 10, 12; 76-435, S. 55, 82; P.A. 83-486, S. 3; P.A. 84-294, S. 11; P.A. 85-506, S. 24, 32; P.A. 90-209, S. 18; P.A. 95-257, S. 20, 48, 58.)

History: 1959 act added provision for police assistance in rehospitalization; 1961 act substituted “provisions” for “restrictions” and “patients” for “inmates”, and deleted the one-year time limit for such leaves; 1963 act provided that original commitment order remains in effect until official discharge “in the case of committed persons”; 1967 acts included directors of institutions for the drug dependent in provisions of section and struck out “the criminally mentally ill” in provision re construction of provisions; P.A. 73-40 made provisions applicable to directors of security treatment center; P.A. 73-616 substituted Sec. 53a-47 for repealed Sec. 54-37; P.A. 75-476 removed provision forbidding application of section to those against whom criminal proceedings are pending; P.A. 76-190 added provision excluding from applicability of section those imprisoned or who have not met release conditions set to reasonably assure their appearance in court; P.A. 76-435 replaced “security treatment center” with “Whiting Forensic Institute”; P.A. 83-486 replaced provision that a patient hospitalized under the provisions of Sec. 53a-47 may be permitted by the superintendent or keeper to temporarily leave the institution with provision that such a patient may leave the institution temporarily as provided under the provisions of Sec. 53a-47(f); P.A. 84-294 added language re patients on authorized or unauthorized leaves and added provision concerning police assistance for rehospitalization of any patient on temporary leave or any other patient committed to such institution by a court of competent jurisdiction or any person who is a patient under section 17-183; P.A. 85-506 added “Except as otherwise provided in this section”, rephrased provision concerning temporary leaves and replaced references to repealed Sec. 53a-47 with references to Secs. 17-257e and 17-257h; P.A. 90-209 deleted reference to institutions for the care of drug-dependent persons; Sec. 17-198 transferred to Sec. 17a-521 in 1991; P.A. 95-257 replaced “mental illness” and “mentally ill” with variant references to “psychiatric disabilities” and “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995.

Annotation to former section 17-198:

Legal presumptions created by commitment entirely removed by discharge of patient as cured. 113 C. 604.



Section 17a-522 - (Formerly Sec. 17-199). Recommitment of escaped persons.

The name of any person who has escaped from any institution for persons with psychiatric disabilities and has not been returned to such institution within one year thereafter shall be stricken from the records of such institution and such person shall not thereafter be returned to such institution except (1) upon further commitment by some court of competent jurisdiction, or (2) in the case of an acquittee committed to the jurisdiction of the Psychiatric Security Review Board pursuant to section 17a-582, by order of the Psychiatric Security Review Board. Upon such further commitment, the state or local police department shall, on the request of the authorities of any such institution, assist in the rehospitalization of such patient if, in the opinion of such authorities, the patient's condition warrants such assistance. The expense, if any, of such return shall be paid by the patient or the patient's legally liable relatives or, if none, by the state, but the expense provision herein contained shall not be construed to apply against a rehospitalized patient when criminal proceedings are pending against the patient.

(1949 Rev., S. 2658; 1967, P.A. 555, S. 71; P.A. 73-453; P.A. 90-209, S. 19; P.A. 95-257, S. 48, 58; P.A. 06-91, S. 1.)

History: 1967 act added “or drug dependent”; P.A. 73-453 added provisions re police assistance for rehospitalization of escaped patient and assessment of expense of return; P.A. 90-209 deleted reference to institutions for drug-dependent persons; Sec. 17-199 transferred to Sec. 17a-522 in 1991; P.A. 95-257 replaced “the mentally ill” with “persons with psychiatric disabilities”, effective July 1, 1995; P.A. 06-91 designated existing provision re court's authority to recommit an escaped person with a psychiatric disability as Subdiv. (1), added Subdiv. (2) re Psychiatric Security Review Board's authority to recommit an acquittee under said board's jurisdiction and made technical changes.

Annotation to former section 17-199:

After a person's name is stricken from the records, he is no longer subject to legal confinement and future periods cannot be calculated in the 5 years of incurable mental illness prerequisite to divorce. 16 CS 129.



Section 17a-523 - (Formerly Sec. 17-200). Commission to inquire whether person is wrongly confined.

Any judge of the Superior Court, on information to him that any person is unjustly deprived of his liberty by being detained or confined in any hospital for psychiatric disabilities, or in any place for the detention or confinement of persons with psychiatric disabilities, or in custody and control of any individual under an order of a court of probate, may appoint a commission of not fewer than two persons, who, at a time and place appointed by them, shall hear any evidence offered regarding the case. Such commission need not summon the party claimed to be unjustly confined before it, but shall have one or more private interviews with him and shall also make inquiries of the physicians and other persons having charge of such place of detention or confinement, and within a reasonable time thereafter report to such judge the facts and its opinion thereon. If, in its opinion, such person is not legally detained or confined in such place, or is cured, or his confinement is no longer beneficial or advisable, such judge shall order his discharge; but no commission shall be appointed with reference to the same person more often than once in six months. The judge before whom any of the proceedings provided for in this section are had may tax reasonable costs at his discretion.

(1949 Rev., S. 2682; P.A. 86-371, S. 15, 45; P.A. 90-271, S. 12, 24; P.A. 95-257, S. 48, 58; P.A. 09-145, S. 9.)

History: P.A. 86-371 deleted reference to detention or confinement in “any inebriate hospital in this state”; P.A. 90-271 made a technical change; Sec. 17-200 transferred to Sec. 17a-523 in 1991; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 09-145 made a technical change.

See Sec. 17a-510 re procedure for release or transfer of patient in hospital for the mentally ill.

See Sec. 46b-1 re wrongful confinement considered as family relations matter.

Annotations to former section 17-200:

Cited. 173 C. 473.

Inquest procedure violates due process. 30 CS 320.



Section 17a-524 - (Formerly Sec. 17-201). Writ of habeas corpus.

Each person confined in a hospital for psychiatric disabilities in this state shall be entitled to the benefit of the writ of habeas corpus, and the question of the legality of such confinement in a hospital for psychiatric disabilities shall be determined by the court or judge issuing such writ. Such writ shall be directed to the superintendent or director of the hospital and, if illegality or invalidity of the commitment is alleged in such writ, a copy shall also be directed to the judge of the committing court as to such claim, and such judge shall be represented by the state's attorney for the judicial district wherein such committing court is located. If the court or judge before whom such case is brought decides that the confinement is not illegal, such decision shall be no bar to the issuing of such writ a second time, if it is claimed that such person is no longer subject to the condition for which he was confined. Such writ may be applied for by such confined person or on his behalf by any relative, friend or person interested in his welfare. No court fees shall be charged against the superintendent or director of the hospital or the judge.

(1949 Rev., S. 2654; 1959, P.A. 461; 1967, P.A. 555, S. 72; P.A. 78-280, S. 2, 127; P.A. 79-515, S. 7; P.A. 95-257, S. 48, 58.)

History: 1959 act provided for determining question of legality of commitment, stated to whom writs to be directed and prohibited assessment of court fees against hospital superintendent or probate judge; 1967 act added drug dependent as separate category; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-515 included reference to hospital directors and replaced references to commitment for mental illness or drug dependence and determination of mental illness or drug dependence with references to confinement for mental illness and determination of legality or illegality of confinement; Sec. 17-201 transferred to Sec. 17a-524 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995.

Annotations to former section 17-201:

Cited. 168 C. 498; 173 C. 473; 174 C. 464; 189 C. 566.

Cited. 30 CS 320.



Section 17a-525 - (Formerly Sec. 17-202). Appeal.

Any person aggrieved by an order, denial or decree of a Probate Court under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, including any relative or friend, on behalf of any person found to have psychiatric disabilities, shall have the right of appeal in accordance with sections 45a-186 to 45a-193, inclusive. On the trial of an appeal, the Superior Court may require the state's attorney or, in the state's attorney's absence, some other practicing attorney of the court to be present for the protection of the interests of the state and of the public.

(1949 Rev., S. 2673; P.A. 94-27, S. 11, 17; P.A. 95-257, S. 48, 58; P.A. 13-81, S. 3.)

History: Sec. 17-202 transferred to Sec. 17a-525 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted “have psychiatric disabilities” for “be mentally ill”, effective July 1, 1995; P.A. 13-81 replaced provision re right to appeal as in other cases with provision re right to appeal in accordance with Secs. 45a-186 to 45a-193, deleted provisions re appellant giving bond, and made technical changes.

Annotations to former section 17-202:

Cited. 30 CS 320. Appeal from civil commitment proceeding shall be tried in Superior Court de novo. 33 CS 209.



Section 17a-526 - (Formerly Sec. 17-203). Commitment suspended on bond for confinement.

The Court of Probate, before or pending or in the absence of an appeal, and the Superior Court, after finding on an appeal that such person has psychiatric disabilities, may, in its discretion, suspend the commitment of such person to a hospital for psychiatric disabilities and continue such suspension for such time as it deems advisable, if any suitable person gives a bond to the satisfaction of such court, conditioned for the confinement of such person in a suitable place of detention other than a hospital for psychiatric disabilities and for answering all damages which any person suffers in consequence of such suspension; but, in such case, the court may make the order of commitment whenever reasonable cause therefor is shown. After a person has been committed to a hospital for psychiatric disabilities, the court may suspend his confinement in such hospital upon the giving of bond as above set forth, such suspension to continue until terminated by the court.

(1949 Rev., S. 2674; P.A. 95-257, S. 48, 58.)

History: Sec. 17-203 transferred to Sec. 17a-526 in 1991; P.A. 95-257 replaced “mentally ill” and “mental illness “ with variants of “psychiatric disabilities”, effective July 1, 1995.



Section 17a-527 - (Formerly Sec. 17-204). Court may direct as to care of mentally ill pending appeal.

Pending an appeal to the Superior Court, said court or, if said court is not in session, any judge of the Superior Court, may make and enforce such reasonable orders for the care and custody of the person complained of as it or such judge deems reasonable.

(1949 Rev., S. 2675.)

History: Sec. 17-204 transferred to Sec. 17a-527 in 1991.



Section 17a-528 - (Formerly Sec. 17-205a). Payment of commitment and transportation expenses.

(a) When any person is found to have psychiatric disabilities, and is committed to a state hospital for psychiatric disabilities, upon proceedings had under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, all fees and expenses incurred upon the probate commitment proceedings, payment of which is not otherwise provided for under said sections, shall be paid by the state within available appropriations from funds appropriated to the Department of Mental Health and Addiction Services in accordance with rates established by said department; and, if such person is found not to have psychiatric disabilities, such fees and expenses shall be paid by the applicant.

(b) Within available appropriations, the expenses, if any, of necessary transportation (1) from a state-aided, town-aided or other municipal-aided hospital to a state-operated facility, as defined in section 17a-458, for detention of any person under section 17a-502; (2) for any voluntary patient who wishes to have emergency treatment for conditions defined in section 17a-502 at any such state-operated facility; (3) for any patient who has been released on leave from any such state-operated facility and wishes to return; or (4) for persons authorized by the Department of Mental Health and Addiction Services to receive inpatient psychiatric services in a facility under contract with the department to provide such services, shall be paid by the state, unless, after investigation, the Department of Administrative Services determines such person is able to pay for the same. The presence of an appropriate emergency certificate under section 17a-502 shall be sufficient for payment by the state under subdivision (1) of this subsection, regardless of the eventual commitment or noncommitment of the person to the facility. The Commissioner of Mental Health and Addiction Services may adopt regulations concerning the payment of transportation expenses by the state under this subsection.

(c) The expenses of medically necessary transportation from any facility operated by the state to any other such facility shall be assumed by the facility which initiated the transfer of such person.

(February, 1965, P.A. 435, S. 1; 1967, P.A. 355; P.A. 76-151; P.A. 77-595, S. 8; P.A. 78-372, S. 6, 7; P.A. 85-408, S. 1, 3; 85-523, S. 7, 9; P.A. 86-371, S. 16, 45; P.A. 90-209, S. 25; 90-230, S. 25, 101; P.A. 94-27, S. 12, 17; P.A. 95-257, S. 11, 48, 58; June 18 Sp. Sess. P.A. 97-8, S. 11, 88; June Sp. Sess. P.A. 99-2, S. 22, 72.)

History: 1967 act added “town-aided or other municipal-aided” hospital to Subsec. (b); P.A. 76-151 added Subsec. (c) re assumption of transportation expenses between state facilities; P.A. 77-595 expanded Subsec. (b) provisions and removed limitation to ambulance transportation and rephrased Subsec. (c) making it applicable to “medically” necessary transportation; P.A. 78-372 replaced “complainant” with “applicant” in Subsec. (a) and amended Subsec. (b) to rephrase Subdiv. (4) and replace department of finance and control with department of administrative services pursuant to provisions of P.A. 77-614 and to add provision re adoption of regulations by mental health commissioner; P.A. 85-408 amended Subsec. (b) to provide for payment by the state for the cost of transporting a person to a general hospital for treatment which is certified by the hospital to the department of mental health; P.A. 85-523 required that payment of fees and expenses incurred upon probate commitment proceedings which is not otherwise provided for under chapter shall be paid by department of mental health in accordance with rates set by department; P.A. 86-371 made technical changes and added Subsec. (d) re payment of transportation expenses for alcoholism patients; P.A. 90-209 deleted Subsec. (d) re transportation expenses for certain alcoholism patients; P.A. 90-230 corrected an internal reference in Subsec. (d), but had no effect, that Subsec. having been repealed; Sec. 17-205a transferred to Sec. 17a-528 in 1991; P.A. 94-27 amended Subsec. (a) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted variants of “psychiatric disabilities” for “mentally ill” and “mental illness”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added Subdiv. (b)(4) re inpatient psychiatric services, effective July 1, 1997; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by adding “Within available appropriations”, effective July 1, 1999.

Annotations to former section 17-205a:

Cited. 192 C. 520.

Does not pertain to one transferred to a state hospital after being committed to jail on binding over process. 14 CS 33.



Section 17a-540 - (Formerly Sec. 17-206a). Definitions.

As used in sections 17a-540 to 17a-550, inclusive, unless otherwise expressly stated or unless the context otherwise requires:

(1) “Facility” means any inpatient or outpatient hospital, clinic or other facility for the diagnosis, observation or treatment of persons with psychiatric disabilities;

(2) “Patient” means any person being treated in a facility;

(3) “Persons with psychiatric disabilities” means those children and adults who are suffering from one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”;

(4) “Voluntary patient” means any patient sixteen years of age or older who applies in writing for and is admitted to a hospital for observation, diagnosis or treatment of a mental disorder or any patient under sixteen years of age whose parent or legal guardian applies in writing for such observation, diagnosis or treatment;

(5) “Involuntary patient” means any patient hospitalized pursuant to an order of a judge of the Probate Court after an appropriate hearing or a patient hospitalized for emergency diagnosis, observation or treatment upon certification of a qualified physician;

(6) “Family” means spouse or next of kin;

(7) “Head of the hospital” or “head of the facility” means the superintendent or medical director of a hospital or facility, or his designated delegate;

(8) “Informed consent” means permission given competently and voluntarily after a patient has been informed of the reason for treatment, the nature of the proposed treatment, the advantages or disadvantages of the treatment, medically acceptable alternative treatment, the risks associated with receiving the proposed treatment and the risk of no treatment;

(9) “Medically harmful” means capable of inflicting serious mental or physical injury on the patient, or producing in the patient a disturbed mental state or impaired judgment which may be grossly detrimental to his physical or mental well being;

(10) “Psychosurgery” means those operations defined as lobotomy, psychiatric surgery, behavioral surgery and all other forms of brain surgery, if the surgery is performed for the purpose of modification or control of thoughts, feelings, actions or behavior rather than the treatment of a known and diagnosed physical disease of the brain;

(11) “Shock therapy” means a form of psychiatric treatment in which electric current, insulin, carbon dioxide or indoklon, or other similar agent, is administered to the patient and results in a loss of consciousness or a convulsive or comatose reaction;

(12) “Direct threat of harm” means that the patient's clinical history demonstrates a pattern of serious physical injury or life-threatening injury to self or to others which is caused by the psychiatric disabilities with which the patient has been diagnosed and is documented by objective medical and other factual evidence. Such evidence of past pattern of dangerous behavior shall be manifested in the patient's medical history and there shall exist a high probability that the patient will inflict substantial harm on himself or others; and

(13) “Special limited conservator” means a licensed health care provider with specialized training in the treatment of persons with psychiatric disabilities appointed by a judge of the Probate Court with specific authority to consent to the administration of medication to a defendant during the pendency of such defendant's placement in the custody of the Commissioner of Mental Health and Addiction Services pursuant to section 54-56d. Upon the termination of the patient's placement in the custody of the commissioner pursuant to section 54-56d, the special limited conservatorship shall automatically terminate.

(1971, P.A. 834, S. 1; P.A. 74-8, S. 1, 2; 74-9, S. 1, 2; P.A. 78-219, S. 5; P.A. 93-369, S. 2; P.A. 95-257, S. 48, 58; P.A. 04-160, S. 1.)

History: P.A. 74-8 redefined “voluntary patient” by replacing “over sixteen years of age” with “sixteen years of age or older”; P.A. 74-9 added Subdiv. (i) defining “medically harmful”; P.A. 78-219 defined “psychosurgery” and “shock therapy” in new Subdivs. (j) and (k) and referred to “most recent” edition of Manual of Mental Disorders in Subdiv. (c) rather than the “second” “1968” edition; Sec. 17-206a transferred to Sec. 17a-540 in 1991; P.A. 93-369 changed “the mentally disordered” to “persons with a mental illness”, redefined “informed consent” and added definition of “direct threat of harm”; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 04-160 redesignated Subdivs. (a) to (l) as Subdivs. (1) to (12), made technical changes and added Subdiv. (13) defining “special limited conservator”.

Annotations to former section 17-206a:

Cited. 213 C. 548.

Cited. 17 CA 130.

16-year-old voluntary patient's rights same as adult. 30 CS 320. Cited. 33 CS 191.

Annotations to present section:

Cited. 233 C. 44. Conserved person may bring an action on her own behalf pursuant to patients' bill of rights; action on behalf of a conserved person may be brought by a next friend pursuant to patients' bill of rights where there are exceptional circumstances; Superior Court has subject matter jurisdiction over a complaint brought pursuant to patients' bill of rights. 252 C. 68. Subdiv. (1): Term “other facility” does not encompass correctional institutions. 269 C. 802.

Cited. 44 CS 53.



Section 17a-541 - (Formerly Sec. 17-206b). Deprivation of rights of patient prohibited. Exception.

No patient hospitalized or treated in any public or private facility for the treatment of persons with psychiatric disabilities shall be deprived of any personal, property or civil rights, including the right to vote, hold or convey property, and enter into contracts, except in accordance with due process of law, and unless such patient has been declared incapable pursuant to sections 45a-644 to 45a-662, inclusive. Any finding of incapability shall specifically state which civil or personal rights the patient is incapable of exercising.

(1971, P.A. 834, S. 2; P.A. 93-369, S. 3; P.A. 95-257, S. 48, 58; P.A. 96-202, S. 1; June Sp. Sess. P.A. 98-1, S. 15, 121.)

History: Sec. 17-206b transferred to Sec. 17a-541 in 1991; P.A. 93-369 changed “the mentally disordered” to “persons with a mental illness”; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 96-202 changed “incompetent” to “incapable”; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.

See Sec. 9-159s re notice to certain guardians and conservators of voting opportunities presented to patients.

See Sec. 45a-703 re determinations of competency to vote.

Annotations to former section 17-206b:

Cited. 210 C. 806. Right to treatment and safe environment applies whether confinement voluntary or involuntary. 213 C. 548. Cited. 230 C. 828; 235 C. 426.

Cited. 17 CA 130.

A child 17 years of age may demand, on his own authority, release from a psychiatric institution to which he was voluntarily admitted at 15 years of age upon written request of his parents. 30 CS 886.

Annotations to present section:

Cited. 235 C. 426.

Cited. 44 CS 53.



Section 17a-542 - (Formerly Sec. 17-206c). Humane and dignified treatment required. Formulation of discharge plan.

Every patient treated in any facility for treatment of persons with psychiatric disabilities shall receive humane and dignified treatment at all times, with full respect for his personal dignity and right to privacy. Each patient shall be treated in accordance with a specialized treatment plan suited to his disorder. Such treatment plan shall include a discharge plan which shall include, but not be limited to, (1) reasonable notice to the patient of his impending discharge, (2) active participation by the patient in planning for his discharge and (3) planning for appropriate aftercare to the patient upon his discharge.

(1971, P.A. 834, S. 3; P.A. 82-329, S. 1, 3; P.A. 93-369, S. 4; P.A. 95-257, S. 48, 58.)

History: P.A. 82-329 clarified that specialized treatment plans include a discharge plan; Sec. 17-206c transferred to Sec. 17a-542 in 1991; P.A. 93-369 changed “the mentally disordered” to “persons with a mental illness”; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995.

Annotations to former section 17-206c:

Cited. 210 C. 806. Issue is whether good faith efforts made to improve health. 213 C. 548. Cited. 221 C. 346.

Cited. 13 CA 493; 17 CA 130.

Annotations to present section:

Cited. 233 C. 44.

Cited. 44 CS 53.



Section 17a-543 - (Formerly Sec. 17-206d). Procedures governing medication, treatment, psychosurgery and shock therapy.

(a) No patient shall receive medication for the treatment of the psychiatric disabilities of such patient without the informed consent of such patient, except in accordance with procedures set forth in subsections (b), (d), (e) and (f) of this section or in accordance with section 17a-543a, 17a-566 or 54-56d.

(b) No medical or surgical procedures may be performed without the patient's written informed consent or, if the patient has been declared incapable of caring for himself or herself pursuant to sections 45a-644 to 45a-662, inclusive, and a conservator of the person has been appointed pursuant to section 45a-650, the written consent of such conservator. If the head of the hospital, in consultation with a physician, determines that the condition of an involuntary patient not declared incapable of caring for himself or herself pursuant to said sections is of an extremely critical nature and the patient is incapable of informed consent, medical or surgical procedures may be performed with the written informed consent of: (1) The patient's health care representative; (2) the patient's conservator or guardian, if he or she has one; (3) the patient's next of kin; (4) a person designated by the patient pursuant to section 1-56r; or (5) a qualified physician appointed by a judge of the Probate Court. Notwithstanding the provisions of this section, if obtaining the consent provided for in this section would cause a medically harmful delay to a voluntary or involuntary patient whose condition is of an extremely critical nature, as determined by personal observation by a physician or the senior clinician on duty, emergency treatment may be provided without consent.

(c) No psychosurgery or shock therapy shall be administered to any patient without the patient's written informed consent, except as provided in this subsection. Such consent shall be for a maximum period of thirty days and may be revoked at any time. If it is determined by the head of the hospital and two qualified physicians that the patient has become incapable of giving informed consent, shock therapy may be administered upon order of the Probate Court if, after hearing, such court finds that the patient is incapable of informed consent and there is no other, less intrusive beneficial treatment. An order of the Probate Court authorizing the administration of shock therapy pursuant to this subsection shall be effective for not more than forty-five days.

(d) A facility may establish an internal procedure governing decisions concerning involuntary medication treatment for inpatients. Such procedure shall provide (1) that any decision concerning involuntary medication treatment shall be made by a person who is not employed by the facility in which the patient is receiving treatment, provided the selection of such person shall not be made until the patient's advocate has had reasonable opportunity to discuss such selection with the facility, (2) written and oral notification to the patient of available advocacy services, (3) notice to the patient and the patient's advocate, if one has been chosen, of any proceeding for the determination of the necessity for involuntary treatment not less than forty-eight hours prior to such proceeding, (4) the right of the patient to representation during any such proceeding, (5) questioning of any witness at any such proceeding including, if requested, one or both of the physicians who made the determination pursuant to subsection (e) of this section concerning the patient's capacity to give informed consent and the necessity of medication for the patient's treatment, and (6) a written decision. If a decision is made in accordance with the standards set forth in this section that a patient shall receive involuntary medication, and there is substantial probability that without such medication for the treatment of the psychiatric disabilities of the patient the condition of the patient will rapidly deteriorate, such involuntary medication may be provided for a period not to exceed thirty days or until a decision is made by the Probate Court under subsection (e) or (f) of this section, whichever is sooner.

(e) (1) (A) If it is determined by the head of the hospital and two qualified physicians that a patient is incapable of giving informed consent to medication for the treatment of the patient's psychiatric disabilities and such medication is deemed to be necessary for the patient's treatment, a facility may utilize the procedures established in subsection (d) of this section and may apply to the Probate Court for appointment of a conservator of the person with specific authority to consent to the administration of medication or, in a case where a conservator of the person has previously been appointed under section 45a-650, the facility or the conservator may petition the Probate Court to grant such specific authority to the conservator. The Probate Court may appoint a conservator with such specific authority pursuant to this subparagraph if the court finds by clear and convincing evidence that the patient is incapable of giving informed consent to medication for the treatment of the patient's psychiatric disability and such medication is necessary for the patient's treatment.

(B) The conservator shall meet with the patient and the physician, review the patient's written record and consider the risks and benefits from the medication, the likelihood and seriousness of adverse side effects, the preferences of the patient, the patient's religious views, and the prognosis with and without medication. After consideration of such information, the conservator shall either consent to the patient receiving medication for the treatment of the patient's psychiatric disabilities or refuse to consent to the patient receiving such medication.

(2) The authority of a conservator to consent to the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that the patient continues to be incapable of giving informed consent to medication for the treatment of the patient's psychiatric disabilities and such medication is deemed to be necessary for the patient's treatment, the authority of the conservator to consent to the administration of medication may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing upon application by the head of the hospital. Prompt notice of the order shall be given to the patient, conservator and facility.

(f) (1) If it is determined by the head of the hospital and two qualified physicians that (A) a patient is capable of giving informed consent but refuses to consent to medication for treatment of the patient's psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the facility may utilize the procedures established in subsection (d) of this section and may apply to the Probate Court to authorize the administration to the patient of medication for the treatment of the patient's psychiatric disabilities, despite the refusal of the patient to consent to such medication. The Probate Court may authorize the administration of medication to the patient pursuant to this subdivision if the court finds by clear and convincing evidence that (i) the patient is capable of giving informed consent but refuses to consent to medication for treatment of the patient's psychiatric disabilities, (ii) there is no less intrusive beneficial treatment, and (iii) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm.

(2) An order authorizing the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that (A) the patient continues to be capable of giving informed consent but refuses to consent to medication for treatment of the patient's psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the order may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing. Prompt notice of the order shall be given to the patient and facility.

(g) If a decision has been made to administer involuntary medication to a patient pursuant to subsection (d) of this section, the patient may petition the Probate Court to expedite the hearing on an application filed by the facility pursuant to subsection (e) or (f) of this section or, if no application has been filed, to hold a hearing to decide whether to allow the administration of involuntary medication. Either hearing shall be held within fifteen days after the date of the patient's petition.

(h) For the purposes of this section, “voluntary patient” means any patient sixteen years of age or older who applies in writing for, and is admitted to, a hospital for observation, diagnosis or treatment of a mental disorder.

(i) Unless there is a serious risk of harm to the patient or others, based upon the patient's past history or current condition, nothing in this section authorizes any form of involuntary medical, psychological or psychiatric treatment of any patient who in the sincere practice of his or her religious beliefs is being treated by prayer alone in accordance with the principles and practices of a church or religious denomination by a duly accredited practitioner or ordained minister, priest or rabbi thereof. The Department of Mental Health and Addiction Services shall adopt regulations, in accordance with chapter 54, to implement the purposes of this subsection.

(1971, P.A. 834, S. 4; P.A. 74-35, S. 1, 2; P.A. 76-227, S. 6, 7; P.A. 77-4, S. 1, 2; 77-595, S. 9; P.A. 78-219, S. 1; P.A. 80-189, S. 3; P.A. 93-369, S. 1; P.A. 95-257, S. 5, 11, 48, 58; P.A. 96-180, S. 47, 166; 96-202, S. 2; 96-215, S. 1, 4; June 18 Sp. Sess. P.A. 97-8, S. 2, 88; P.A. 02-105, S. 4; P.A. 03-31, S. 1; P.A. 04-160, S. 2; P.A. 06-195, S. 61; P.A. 07-117, S. 1.)

History: P.A. 74-35 set forth conditions under which patient may be treated by procedures without his consent; P.A. 76-227 added feminine personal pronouns and forbade facility to require blanket consent to all procedures as condition of admission or treatment; P.A. 77-4 and 77-595 changed effective date of 1976 act from March 1, 1977, to October 1, 1977; P.A. 78-219 divided section into Subsecs. (a) to (c) and (e), prohibited forcing patients to accept unwanted medication or treatment except as provided, deleted references to electroshock therapy in previous provisions, deleted proviso for performing procedures on voluntary patient without his consent, replaced requirement that patient's condition would be “immediately fatal” with “extremely critical” condition for emergency procedure with no one's consent and required one rather than two consulting physicians and inserted new Subsec. (d) re psychosurgery and shock therapy; P.A. 80-189 clarified consent provisions re involuntary patients in Subsec. (b); Sec. 17-206d transferred to Sec. 17a-543 in 1991; P.A. 93-369 revised section by deleting former provisions re treatment of involuntary patients and substituting provisions that no patient shall receive medication or treatment of mental illness without informed consent of patient, except in accordance with section or Sec. 17a-566 or 54-56d, that no medical or surgical procedures may be performed without written informed consent of patient or conservator, unless condition is of critical nature, specifying that emergency treatment may be provided without consent and that facility may establish internal procedures re involuntary medication treatment of inpatients, and added provisions re content of such procedures, duration of order for medication, expedited hearing in probate court re order for involuntary medication and definition of voluntary patient; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 96-180 made a technical correction in Subsec. (f), substituting reference to Subsec. (l) for Subsec. (h) of Sec. 17a-540, effective June 3, 1996; P.A. 96-202 made technical change in Subsec. (b)(1) adding reference to conservators; P.A. 96-215 inserted new Subsec. (d)(3) of Subsec. (d) requiring procedures to provide notice to patient or advocate re proceeding to determine necessity of involuntary treatment not less than 48 hours prior to proceedings and (d)(5) re questioning of physicians who made determination of capacity to give informed consent and necessity of medication, renumbering prior Subdivs. as necessary, amended Subsec. (e)(1) re appointment of conservator with specific authority and added Subdiv. (2) re authority of conservator to consent to medication, added Subsec. (f)(2) re duration of order authorizing administration of medication, deleted former Subsec. (g) re duration of medication order and hearing, relettering former Subsecs. (h) and (i) accordingly, amended redesignated Subdiv. (h) by changing age of “voluntary patient” from 18 to 16 years of age and added Subsecs. (i) and (j) re treatment by prayer alone unless serious risk of harm to patient or others and re regulations (Revisor's note: P.A. 95-257 authorized substitution of “Department of Mental Health and Addiction Services” for “Department of Mental Health” in public and special acts of the 1996 session of the General Assembly); June 18 Sp. Sess. P.A. 97-8 combined the former Subsec. (j) with Subsec. (i) limiting the regulations requirement to (i) re religious beliefs, effective July 1, 1997; P.A. 02-105 added Subsec. (b)(3) allowing informed consent by a person designated by the patient pursuant to Sec. 1-56r and redesignating existing Subdiv. (3) as Subdiv. (4); P.A. 03-31 amended Subsec. (c) by replacing “other reasonable alternative procedure” with “other, less intrusive beneficial treatment” and adding provision re order of Court of Probate authorizing shock therapy to be effective for not more than 45 days; P.A. 04-160 added reference to Sec. 17a-543a in Subsec. (a) and made technical changes in Subsecs. (c), (d), (e), (f), (g) and (i); P.A. 06-195 amended Subsec. (b) by adding new Subdiv. (1) authorizing patient's health care representative to provide written informed consent for medical or surgical procedures and renumbering existing Subdivs. (1) to (4) as Subdivs. (2) to (5), respectively; P.A. 07-117 inserted Subpara. (A) and (B) designators in Subsec. (e)(1), inserted in Subsecs. (e)(1)(A) and (f)(1) provisions re findings by clear and convincing evidence, and made technical changes throughout.

Annotation to former section 17-206d:

Cited. 17 CA 130.

Annotations to present section:

Cited. 233 C. 44.

Cited. 44 CS 53.



Section 17a-543a - Administration of medication to criminal defendant placed in custody of Commissioner of Mental Health and Addiction Services. Special limited conservator.

(a)(1)(A) If it is determined by the head of the hospital and two qualified physicians that a patient who is a defendant placed in the custody of the Commissioner of Mental Health and Addiction Services pursuant to section 54-56d is incapable of giving informed consent to medication for the treatment of the patient's psychiatric disabilities and such medication is deemed to be necessary for the patient's treatment, the facility in which the patient is placed may petition the probate court for the district in which such facility is located for appointment of a special limited conservator with specific authority to consent to the administration of medication, provided an employee of such facility shall not be appointed or serve as the special limited conservator. The provisions of section 45a-649 concerning issuance of a citation and notice, personal service and representation by, appointment of, and compensation of an attorney shall apply to any petition filed under this subsection as if such patient were a respondent under section 45a-649, except that (i) the court shall only be required to issue such citation and notice to the patient, the patient's attorney and any conservator appointed for the patient, and (ii) the court, in its discretion, may order notice as it directs to other persons having an interest in the patient and to such persons the patient requests to be notified. The Probate Court may appoint a special limited conservator with such specific authority pursuant to this subparagraph if the court finds by clear and convincing evidence that the patient is incapable of giving informed consent to medication for the treatment of the patient's psychiatric disabilities and such medication is necessary for the patient's treatment. The Probate Court may grant the special limited conservator specific authority to consent to the release of the patient's medical records to such facility if the court finds by clear and convincing evidence that the patient is unwilling or unable to release such records and such records are necessary to make decisions concerning the patient's treatment.

(B) The special limited conservator shall meet with the patient and the physician, review the patient's written record and consider the risks and benefits from the medication, the likelihood and seriousness of adverse side effects, the preferences of the patient, the patient's religious views, and the prognosis with and without medication. After consideration of such information, the special limited conservator shall either consent to the patient receiving medication for the treatment of the patient's psychiatric disabilities or refuse to consent to the patient receiving such medication.

(2) The authority of a special limited conservator to consent to the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that the patient continues to be incapable of giving informed consent to medication for the treatment of the patient's psychiatric disabilities and such medication is deemed to be necessary for the patient's treatment, the authority of the special limited conservator to consent to the administration of medication may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing upon application by the head of the hospital. Prompt notice of the order shall be given to the patient, special limited conservator and facility.

(3) The reasonable compensation of a special limited conservator appointed under this subsection shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(b) (1) If it is determined by the head of the hospital and two qualified physicians that (A) a patient who is a defendant placed in the custody of the Commissioner of Mental Health and Addiction Services pursuant to section 54-56d is capable of giving informed consent but refuses to consent to medication for treatment of the patient's psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the facility in which the patient is placed may petition the probate court for the district in which such facility is located to authorize the administration to the patient of medication for the treatment of the patient's psychiatric disabilities, despite the refusal of the patient to consent to such medication. The provisions of section 45a-649 concerning issuance of a citation and notice, personal service and representation by, appointment of, and compensation of an attorney shall apply to any petition filed under this subsection as if such patient were a respondent under section 45a-649, except that (i) the court shall only be required to issue such citation and notice to the patient, the patient's attorney and any conservator appointed for the patient, and (ii) the court, in its discretion, may order notice as it directs to other persons having an interest in the patient and to such persons the patient requests to be notified. The Probate Court may authorize the administration of medication to the patient if the court finds by clear and convincing evidence that (I) the patient is capable of giving informed consent but refuses to consent to medication for treatment of the patient's psychiatric disabilities, (II) there is no less intrusive beneficial treatment, and (III) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm.

(2) An order authorizing the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that (A) the patient continues to be capable of giving informed consent but refuses to consent to medication for treatment of the patient's psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the order may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing. Prompt notice of the order shall be given to the patient and facility.

(c) Unless there is a serious risk of harm to the patient or others, based upon the patient's past history or current condition, nothing in this section authorizes any form of involuntary medical, psychological or psychiatric treatment of any patient who in the sincere practice of his or her religious beliefs is being treated by prayer alone in accordance with the principles and practices of a church or religious denomination by a duly accredited practitioner or ordained minister, priest or rabbi thereof.

(d) Nothing in this section shall be construed to limit the application of sections 45a-644 to 45a-663, inclusive, except as specifically provided in this section.

(P.A. 04-160, S. 3; P.A. 07-117, S. 2.)

History: P.A. 07-117 inserted Subpara. (A) and (B) designators in Subsec. (a)(1), inserted in Subsecs. (a)(1)(A) and (b)(1) provisions re notice pursuant to Sec. 45a-649, with enumerated exceptions, and findings by clear and convincing evidence, and made technical changes throughout.



Section 17a-544 - (Formerly Sec. 17-206e). Placement of patient in seclusion or mechanical restraint. Medication not to be used as substitute for habilitation.

(a) No patient may be placed involuntarily in seclusion or a mechanical restraint unless necessary because there is imminent physical danger to the patient or others and a physician so orders. A written memorandum of such order, and the reasons therefor, shall be placed in the patient's permanent clinical record within twenty-four hours.

(b) Medication shall not be used as a substitute for an habilitation program.

(1971, P.A. 834, S. 5; P.A. 78-219, S. 2.)

History: P.A. 78-219 clarified provisions re placement of patient in seclusion, required that memorandum re seclusion of patient be included in clinical record within 24 hours and added Subsec. (b); Sec. 17-206e transferred to Sec. 17a-544 in 1991.

Annotation to former section 17-206e:

Cited. 17 CA 130.



Section 17a-545 - (Formerly Sec. 17-206f). Physical and psychiatric examinations.

Every patient hospitalized under any of sections 17a-540 to 17a-550, inclusive, shall receive a physical examination within five days of his hospitalization, and at least once each year thereafter. Every patient shall be examined by a psychiatrist within forty-eight hours of his hospitalization, and at least once each six months thereafter. Reports of all physical and psychiatric examinations shall be completed and signed by the examining physicians and made a part of the patient's permanent clinical record.

(1971, P.A. 834, S. 6.)

History: Sec. 17-206f transferred to Sec. 17a-545 in 1991.

Annotations to former section 17-206f:

Cited. 17 CA 130.

A child 17 years of age may demand, on his own authority, release from a psychiatric institution to which he was voluntarily admitted at 15 years of age upon written request of his parents. 30 CS 886.



Section 17a-546 - (Formerly Sec. 17-206g). Communication by mail and telephone.

(a) Every patient shall be permitted to communicate by sealed mail with any individual, group or agency, except as provided in this section.

(b) Every hospital for treatment of persons with psychiatric disabilities shall furnish writing materials and postage to any patient desiring them.

(c) If the head of the hospital or his authorized representative receives a complaint from a person demonstrating that such person is receiving obscene, threatening or harassing mail from a patient, the head of the hospital or his authorized representative may, after providing a reasonable opportunity for the patient to respond to the complaint, restrict such patient's mail to the complainant. The head of the hospital or his authorized representative shall notify the patient of the availability of advocacy services if such patient's mailing rights are restricted. Any such restriction shall be noted in writing, signed by the head of the hospital, and made a part of the patient's permanent clinical record.

(d) If the head of the hospital or his authorized representative determines that it is medically harmful to a patient to receive mail, all such correspondence shall be returned unopened to the sender, with an explanation, signed by the head of the hospital, for its return. A copy of this explanation shall be made a part of the patient's permanent clinical record.

(e) Every patient shall be permitted to make and receive telephone calls, except as provided in this section. Public telephones shall be made available in appropriate locations.

(f) If the head of the hospital or his authorized representative determines that a patient has made obscene, threatening or harassing telephone calls, he may restrict such patient's right to make telephone calls. Any such restriction shall be noted in writing, signed by the head of the hospital, and made a part of the patient's permanent clinical record.

(g) If the head of the hospital or his authorized representative determines that it is medically harmful to a patient to make or receive telephone calls, this fact shall be explained, in writing, signed by the head of the hospital, to the patient's family and any persons who regularly make calls to, or receive calls from, the patient. A copy of the explanation shall be signed by the head of the hospital and placed in the patient's permanent clinical record.

(1971, P.A. 834, S. 7; P.A. 93-369, S. 5; P.A. 95-257, S. 48, 58; P.A. 96-121, S. 2, 3; P.A. 10-60, S. 3.)

History: Sec. 17-206g transferred to Sec. 17a-546 in 1991; P.A. 93-369 amended Subsec. (b) by changing “the mentally disordered” to “persons with a mental illness”; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 96-121 inserted new Subsec. (c) re complaint of receipt of threatening or harassing mail from a patient and restriction by head of hospital of patient's mail to complainant, relettering former Subsecs. (c) to (f) accordingly, effective May 24, 1996; P.A. 10-60 amended Subsecs. (a) and (e) by making technical changes and amended Subsecs. (c) and (f) by making conforming changes.

Annotations to former section 17-206g:

Cited. 213 C. 548.

Cited. 17 CA 130.



Section 17a-547 - (Formerly Sec. 17-206h). Visitors. Restrictions on mail, telephone and visitor privileges, when allowed.

(a) Every patient shall be permitted to receive visitors at regular visiting hours, except as herein provided. The head of the hospital shall: (1) Establish visiting hours, and inform all patients and their families and other visitors of these hours; and (2) designate the areas of the hospital where a patient may receive visitors, and inform all patients and their families and other visitors of these areas.

(b) If, because of extenuating circumstances, a patient's family cannot visit during the regular visiting hours, the head of the hospital shall designate one two-hour period per week, at a mutually convenient time, during which the patient's family may visit the patient.

(c) A patient's clergyman, lawyer or physician may visit the patient at any reasonable time.

(d) If the head of the hospital determines that it is medically harmful for the patient to receive visitors, he shall so inform the patient's family and other visitors. When the patient has recovered sufficiently to receive visitors, the head of the hospital shall immediately notify the patient's family and other visitors who have requested notification. A copy of the notification of any restriction of visitors, and the reasons therefor, shall be signed by the head of the hospital and placed in the patient's permanent clinical record.

(e) The provisions of this section shall not apply to any patient in a program or facility for the treatment of drug-dependent persons.

(f) No restriction of any patient's rights to send and receive mail, make and receive telephone calls, or receive visitors shall be made in any manner, or for any reasons, other than prescribed in section 17a-546 and this section.

(1971, P.A. 834, S. 8; P.A. 78-219, S. 3; P.A. 82-329, S. 2, 3.)

History: P.A. 78-219 added Subsec. (f) re patient's communication rights; P.A. 82-329 amended Subsec. (a) to require the head of a facility for the mentally disordered to designate those areas of the hospital where a patient may receive visitors; Sec. 17-206h transferred to Sec. 17a-547 in 1991.

Annotations to former section 17-206h:

Cited. 213 C. 548.

Cited. 17 CA 130.



Section 17a-548 - (Formerly Sec. 17-206i). Patient's rights re clothing, possessions, money and access to records. List of rights to be posted.

(a) Any patient shall be permitted to wear his or her own clothes; to keep and use personal possessions including toilet articles; except for patients hospitalized in Whiting Forensic Division; to be present during any search of his personal possessions; to have access to individual storage space for such possessions; and in such manner as determined by the facility to spend a reasonable sum of his or her own money for canteen expenses and small purchases. These rights shall be denied only if the superintendent, director, or his authorized representative determines that it is medically harmful to the patient to exercise such rights. An explanation of such denial shall be placed in the patient's permanent clinical record.

(b) In connection with any litigation related to hospitalization, or at any time following discharge from the facility, any patient or his or her attorney shall have the right, upon written request, to inspect all of such patient's hospital records, and to make copies thereof. Unless the request is made in connection with any litigation related to hospitalization, a mental health facility, as defined in subdivision (5) of section 52-146d, may refuse to disclose any portion of a patient's record which the mental health facility determines: (1) Would create a substantial risk that the patient would inflict life-threatening injury to self or to others or experience a severe deterioration in mental state; (2) would constitute an invasion of privacy of another person; or (3) would violate an assurance of confidentiality furnished to another person, provided only such portion of the record the disclosure of which would not constitute an invasion of privacy of another person or violate an assurance of confidentiality furnished to another person shall be disclosed. Any patient aggrieved by a facility's refusal to disclose under this subsection may petition the Superior Court for relief in the same manner as a patient proceeding under section 4-105, except that in addition to notice and a hearing, the court may conduct an in camera review of the record. The court shall order disclosure of the record by such facility unless the court determines that the disclosure (A) would create a substantial risk that the patient would inflict life-threatening injury to self or to others or experience a severe deterioration in mental state, or (B) would constitute an invasion of privacy of another person, or (C) would violate an assurance of confidentiality furnished to another person, provided if the court orders disclosure of the record, only such portion of the record the disclosure of which would not constitute an invasion of privacy of another person or violate an assurance of confidentiality furnished to another person shall be disclosed.

(c) A list of all in-hospital rights shall be prominently posted in each ward where mental health services are provided. Such list shall include, but not be limited to, the right to leave, as afforded by subsection (a) of section 17a-506, the right to a hearing, as afforded by subsection (d) of section 17a-502, and the right to file a complaint, as afforded by the hospital's complaint procedure.

(d) Nothing in subsection (b) of this section shall limit a patient's right of access to his records under section 4-104.

(1971, P.A. 834, S. 9; P.A. 78-219, S. 4; P.A. 79-389, S. 1, 2; P.A. 93-119; P.A. 95-257, S. 20, 58; June 18 Sp. Sess. P.A. 97-8, S. 80, 88; P.A. 98-18.)

History: P.A. 78-219 wholly replaced previous provisions which had protected patients' communication rights, now incorporated as Subsec. (f) of Sec. 17-206h; P.A. 79-389 added provisions in Subsec. (b) re valid reasons for nondisclosure of record and court decision on validity of facility's refusal to disclose record and added Subsec. (d); Sec. 17-206i transferred to Sec. 17a-548 in 1991; P.A. 93-119 amended Subsec. (a) to permit patients to be present during any search of personal possessions except for patients in Whiting Forensic Institute; P.A. 95-257 substituted “Whiting Forensic Division” for “Whiting Forensic Institute”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to specify definition of mental health facility, to replace medically harmful with substantial risk language and to limit disclosure of records, effective July 1, 1997; P.A. 98-18 expanded Subsec. (c) to specifically include rights to leave, to a hearing and to file a complaint.

Annotations to former section 17-206i:

Cited. 213 C. 548.

Cited. 17 CA 130.

Annotation to present section:

Subsec. (a):

By providing exception for patients hospitalized in Whiting Forensic Division and not providing similar exception for correctional institutions, legislature expressed its understanding that patient's bill of rights did not apply to correctional institutions operated by Department of Correction. 269 C. 802.



Section 17a-549 - (Formerly Sec. 17-206j). Denial of employment, housing, licenses, because of history of mental disorder restricted.

(a) No person shall be denied employment, housing, civil service rank, any license or permit, including a professional license, or any other civil or legal right, solely because of a present or past history of mental disorder, except as so provided by the general statutes.

(b) The burden shall be on the person or agency denying any such right to prove that the person so denied is not suitable solely because of his present or past history of mental disorder.

(1971, P.A. 834, S. 10.)

History: Sec. 17-206j transferred to Sec. 17a-549 in 1991.

Annotation to former section 17-206j:

Cited. 17 CA 130.



Section 17a-550 - (Formerly Sec. 17-206k). Remedies of aggrieved persons.

Any person aggrieved by a violation of sections 17a-540 to 17a-549, inclusive, may petition the superior court within whose jurisdiction the person is or resides for appropriate relief, including temporary and permanent injunctions, or may bring a civil action for damages.

(1971, P.A. 834, S. 11; P.A. 76-436, S. 365, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 17-206k transferred to Sec. 17a-550 in 1991.

Annotations to former section 17-206k:

Cited. 210 C. 806. Abrogates state's sovereign immunity. 213 C. 548.

Authorizes “direct civil actions” against the state or its commissioners by patients of state mental health facilities aggrieved by violation of Secs. 17-206b and 17-206c. 17 CA 130.

A child 17 years of age may demand, on his own authority, release from a psychiatric institution to which he was voluntarily admitted at 15 years of age upon written request of his parents. 30 CS 886.



Section 17a-560 - (Formerly Sec. 17-238). Definitions.

As used in sections 17a-560 to 17a-576, inclusive, unless specifically provided otherwise, “division”, means the Whiting Forensic Division, including the diagnostic unit established under the provisions of section 17a-562, or any other facility of the Department of Mental Health and Addiction Services which the commissioner may designate as appropriate. The words “institute” or “diagnostic unit”, as used in sections 17a-566, 17a-567, 17a-570 and 17a-576 when applied to children or youths under the age of eighteen, mean any facility of the Department of Children and Families designated by the Commissioner of Children and Families. “Board” means the advisory and review board appointed under the provisions of section 17a-565. “Commissioner” means the Commissioner of Mental Health and Addiction Services or in the case of children, the Commissioner of Children and Families.

(1957, P.A. 650, S. 1; P.A. 73-245, S. 2; P.A. 75-603, S. 13, 15; P.A. 80-470, S. 1, 11; P.A. 81-472, S. 38, 159; P.A. 91-121; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 20, 58; P.A. 06-196, S. 128.)

History: P.A. 73-245 defined “institute” rather than “center” reflecting change of security treatment center to Whiting Forensic Institute; P.A. 75-603 revised provisions to reflect transfer of programs, services, institutions etc. for children to control of department of children and youth services; P.A. 80-470 removed reference to repealed Sec. 17-246, referred to facilities rather than institutions and changed age limit with reference to children “or youth” from 15 to 18; P.A. 81-472 made technical changes; Sec. 17-238 transferred to Sec. 17a-560 in 1991; P.A. 91-121 removed restriction on placing women in Whiting Forensic Institute; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 06-196 made technical changes, effective June 7, 2006.

Annotation to former section 17-238:

Cited. 41 CS 229.



Section 17a-560a - Whiting Forensic Division of Connecticut Valley Hospital substituted for Whiting Forensic Institute.

(a) On and after July 1, 1995, wherever the words “Whiting Forensic Institute” are used or referred to in the following general statutes, the words “Whiting Forensic Division” shall be substituted in lieu thereof and wherever the word “institute” is used or referred to in the following general statutes, the word “division” shall be substituted in lieu thereof: 5-145a, 5-173, 5-192f, 17a-517, 17a-521, 17a-548 and 17a-560 to 17a-576, inclusive.

(b) If the term “Whiting Forensic Institute” is used or referred to in any public or special act of 1995 or 1996 or in any section of the general statutes which is amended in 1995 or 1996 it shall be deemed to mean or refer to the Whiting Forensic Division of the Connecticut Valley Hospital.

(P.A. 95-257, S. 20, 58.)

History: P.A. 95-257, S. 20 effective July 1, 1995.



Section 17a-561 - (Formerly Sec. 17-239). Persons to be treated at Whiting Forensic Division.

The Whiting Forensic Division of the Connecticut Valley Hospital shall exist for the care and treatment of (1) patients with psychiatric disabilities, confined in facilities under the control of the Department of Mental Health and Addiction Services, who require care and treatment under maximum security conditions, (2) persons convicted of any offense enumerated in section 17a-566 who, after examination by the staff of the diagnostic unit of the division as herein provided, are determined to have psychiatric disabilities and be dangerous to themselves or others and to require custody, care and treatment at the division and (3) inmates in the custody of the Commissioner of Correction who are transferred in accordance with sections 17a-512 to 17a-517, inclusive, and who require custody, care and treatment at the division.

(1957, P.A. 650, S. 2; 1959, P.A. 426, S. 1; P.A. 73-245, S. 3; P.A. 80-470, S. 2, 11; P.A. 95-257, S. 18, 20, 58.)

History: 1959 act changed wording of Subdiv. (2) and deleted stipulation that persons convicted, etc., be mentally ill, mentally deficient or emotionally unbalanced; P.A. 73-245 replaced “security treatment center” with “Whiting Forensic Institute”; P.A. 80-470 reworded provisions; Sec. 17-239 transferred to Sec. 17a-561 in 1991; P.A. 95-257 replaced Whiting Forensic Institute with Whiting Forensic Division of the Connecticut Valley Hospital, replaced references to mentally ill persons with references to persons with psychiatric disabilities and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995.

Annotations to former section 17-239:

Cited. 20 CA 737.

Cited. 41 CS 229.

Annotation to present section:

Cited. 224 C. 168.



Section 17a-562 - (Formerly Sec. 17-240). Whiting Forensic Division under control and supervision of Department of Mental Health and Addiction Services.

The Whiting Forensic Division of the Connecticut Valley Hospital shall be within the general administrative control and supervision of the Department of Mental Health and Addiction Services. The director, with the approval of the commissioner and the board, shall establish such subdivisions, which may be located geographically separate from the division, as may be deemed proper for the administrative control and the efficient operation thereof, one of which subdivisions shall be the diagnostic unit.

(1957, P.A. 650, S. 3; 1959, P.A. 208; P.A. 73-245, S. 4; P.A. 95-257, S. 19, 58.)

History: 1959 act deleted stipulation that divisions and subdivisions be within the center and added that they may be geographically separate; P.A. 73-245 replaced “center” with “institute” reflecting change of security treatment center to Whiting Forensic Institute; Sec. 17-240 transferred to Sec. 17a-562 in 1991; P.A. 95-257 replaced Whiting Forensic Institute with Whiting Forensic Division of the Connecticut Valley Hospital, replaced “divisions” with “subdivisions” and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-563 - (Formerly Sec. 17-242). Appointment of staff.

The director shall appoint, subject to chapter 67 and with the approval of the advisory and review board, adequate staff including psychiatrists, certified psychologists, social workers, a dentist and such other professional and clerical assistance as is necessary.

(1957, P.A. 650, S. 5.)

History: Sec. 17-242 transferred to Sec. 17a-563 in 1991.

See Sec. 18-101f re nondisclosure of certain employee files to person confined at Whiting Forensic Division facility.



Section 17a-564 - (Formerly Sec. 17-242a). Director to make report to board.

The director of the Whiting Forensic Division shall quarterly make a report to the Board of Mental Health and Addiction Services on the affairs of the division, including reports of reexaminations and recommendations.

(1959, P.A. 607, S. 2; P.A. 73-245, S. 5; P.A. 95-257, S. 13, 20, 29, 58; P.A. 10-32, S. 60.)

History: P.A. 73-245 replaced “security treatment center” with “Whiting Forensic Institute”; Sec. 17-242a transferred to Sec. 17a-564 in 1991; P.A. 95-257 replaced Whiting Forensic Institute with Whiting Forensic Division and Board of Mental Health with Board of Mental Health and Addiction Services, effective July 1, 1995; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 17a-565 - (Formerly Sec. 17-243). Advisory board.

There shall be an advisory board for the division, constituted as follows: The Commissioner of Mental Health and Addiction Services, three physicians licensed to practice in this state, two of whom shall be psychiatrists, two attorneys of this state, at least one of whom shall be in active practice and have at least five years' experience in the trial of criminal cases, one licensed psychologist with experience in clinical psychology, one licensed clinical social worker, and one person actively engaged in business who shall have at least ten years' experience in business management. Annually, on October first, the Governor shall appoint a member or members to replace those whose terms expire for terms of five years each. The board shall elect a chairman and a secretary, who shall keep full and accurate minutes of its meetings and preserve the same. The board shall meet at the call of the chairman at least quarterly. Members of the board shall receive no compensation for their duties as such but shall be reimbursed for their actual expenses incurred in the course of their duties. Said board shall confer with the staff of the division and give general consultative and advisory services on problems and matters relating to its work. On any matter relating to the work of the division, the board may also confer with the warden or superintendent of the affected Connecticut correctional institution.

(1957, P.A. 650, S. 6; P.A. 73-245, S. 6; P.A. 86-186, S. 6; P.A. 91-278, S. 4; P.A. 93-216, S. 7; P.A. 94-10, S. 1, 2; P.A. 95-257, S. 11, 20, 58; P.A. 09-145, S. 10.)

History: P.A. 73-245 replaced “center” with “institute”, reflecting change of “security treatment center” to “Whiting Forensic Institute” and replaced State Prison, Connecticut Reformatory and Connecticut State Farm for Women with Connecticut Correctional Institutions at Somers, Cheshire and Niantic; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-243 transferred to Sec. 17a-565 in 1991; P.A. 91-278 removed references to Mansfield Training School; P.A. 93-216 removed the reference to the Connecticut School for Boys; P.A. 94-10 changed the composition of the board to specify three physicians, two of whom are psychiatrists, deleted requirement that a staff psychiatrist from the Institute of Living be member, removed two professors one in sociology and one in psychology, replacing them with one licensed psychologist and one masters level social worker and raised the required experience in business management from 10 to 15 years for business representative, effective April 25, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “division” for “institute”, effective July 1, 1995; P.A. 09-145 replaced “social worker who is masters level or higher” with “licensed clinical social worker”.



Section 17a-566 - (Formerly Sec. 17-244). Certain convicted persons to be examined. Report and recommendation.

(a) Except as provided in section 17a-574 any court prior to sentencing a person convicted of an offense for which the penalty may be imprisonment in the Connecticut Correctional Institution at Somers, or of a sex offense involving (1) physical force or violence, (2) disparity of age between an adult and a minor or (3) a sexual act of a compulsive or repetitive nature, may if it appears to the court that such person has psychiatric disabilities and is dangerous to himself or others, upon its own motion or upon request of any of the persons enumerated in subsection (b) of this section and a subsequent finding that such request is justified, order the commissioner to conduct an examination of the convicted defendant by qualified personnel of the division. Upon completion of such examination the examiner shall report in writing to the court. Such report shall indicate whether the convicted defendant should be committed to the diagnostic unit of the division for additional examination or should be sentenced in accordance with the conviction. Such examination shall be conducted and the report made to the court not later than fifteen days after the order for the examination. Such examination may be conducted at a correctional facility if the defendant is confined or it may be conducted on an outpatient basis at the division or other appropriate location. If the report recommends additional examination at the diagnostic unit, the court may, after a hearing, order the convicted defendant committed to the diagnostic unit of the division for a period not to exceed sixty days, except as provided in section 17a-567 provided the hearing may be waived by the defendant. Such commitment shall not be effective until the director certifies to the court that space is available at the diagnostic unit. While confined in said diagnostic unit, the defendant shall be given a complete physical and psychiatric examination by the staff of the unit and may receive medication and treatment without his consent. The director shall have authority to procure all court records, institutional records and probation or other reports which provide information about the defendant.

(b) The request for such examination may be made by the state's attorney or assistant state's attorney who prosecuted the defendant for an offense specified in this section, or by the defendant or his attorney in his behalf. If the court orders such examination, a copy of the examination order shall be served upon the defendant to be examined.

(c) Upon completion of the physical and psychiatric examination of the defendant, but not later than sixty days after admission to the diagnostic unit, a written report of the results thereof shall be filed in quadruplicate with the clerk of the court before which he was convicted, and such clerk shall cause copies to be delivered to the state's attorney, to counsel for the defendant and to the Court Support Services Division.

(d) Such report shall include the following: (1) A description of the nature of the examination; (2) a diagnosis of the mental condition of the defendant; (3) an opinion as to whether the diagnosis and prognosis demonstrate clearly that the defendant is actually dangerous to himself or others and requires custody, care and treatment at the division; and (4) a recommendation as to whether the defendant should be sentenced in accordance with the conviction, sentenced in accordance with the conviction and confined in the institute for custody, care and treatment, placed on probation by the court or placed on probation by the court with the requirement, as a condition to probation, that he receive outpatient psychiatric treatment.

(1957, P.A. 650, S. 7; 1959, P.A. 426, S. 2; P.A. 73-245, S. 7; P.A. 80-470, S. 3, 11; P.A. 81-472, S. 39, 159; P.A. 85-350, S. 1; P.A. 95-257, S. 20, 48, 58; P.A. 02-132, S. 2.)

History: 1959 act deleted prerequisite for finding in Subsec. (d)(3) as to whether defendant is mentally ill, mentally deficient or emotionally unbalanced and added requirement for opinion as to whether he is a danger to himself; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute, and replaced “State Prison” with “Connecticut Correctional Institution, Somers”; P.A. 80-470 clarified provisions re psychiatric examinations of convicted offenders and treatment in lieu of or in addition to imprisonment; P.A. 81-472 made technical changes; P.A. 85-350 amended Subsec. (c) by replacing “triplicate” with “quadruplicate” and by requiring copies to be delivered to the office of adult probation; Sec. 17a-244 transferred to Sec. 17a-566 in 1991; P.A. 95-257 substituted “has psychiatric disabilities” for “is mentally ill” and “division” for “institute”, effective July 1, 1995; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division”.

See Sec. 53-22 re court-ordered psychiatric examinations.

Annotations to former section 17-244:

Cited. 190 C. 327; 198 C. 397; 200 C. 224; 205 C. 27; 210 C. 304; Id., 519; 216 C. 699.

Cited. 10 CA 546; 12 CA 32; 20 CA 737; 21 CA 172; 22 CA 601; 24 CA 13.

Cited. 41 CS 229.

Annotations to present section:

Cited. 224 C. 168; 227 C. 448; Id., 928; 230 C. 591; 236 C. 31; 237 C. 633.

Cited. 29 CA 386; 32 CA 448; 36 CA 641; 37 CA 500; judgment reversed, see 237 C. 633. Statutory psychiatric examination not required where adequate psychiatric documentation of defendant's mental condition has been presented during trial. 62 CA 256.

Subsec. (a):

Court did not abuse its discretion in denying defendant's motion for presentence psychiatric examination where there was no expert testimony of any mental disease or defect, no evidence of any prior or subsequent psychiatric disabilities and no evidence in the record that defendant would be dangerous to himself or to others in prison. 63 CA 442. Defendant may waive 15-day period for examination report to be made to the court, and time period may be extended if defendant makes waiver knowingly and voluntarily. 101 CA 770.



Section 17a-567 - (Formerly Sec. 17-245). Disposition of defendant after report.

(a) If the report recommends that the defendant be sentenced in accordance with the conviction, placed on probation by the court or placed on probation by the court with the requirement, as a condition of such probation, that he receive outpatient psychiatric treatment, the defendant shall be returned directly to the court for disposition. If the report recommends sentencing in accordance with the conviction and confinement in the division for custody, care and treatment, then during the period between the submission of the report and the disposition of the defendant by the court such defendant shall remain at the division and may receive such custody, care and treatment as is consistent with his medical needs.

(b) If the report recommends confinement at the division for custody, care and treatment, the court shall set the matter for a hearing not later than fifteen days after receipt of the report. Any evidence, including the report ordered by the court, regarding the defendant's mental condition may be introduced at the hearing by either party. Any staff member of the diagnostic unit who participated in the examination of the defendant and who signed the report may testify as to the contents of the report. The defendant may waive the court hearing.

(c) If at such hearing the court finds the defendant is not in need of custody, care and treatment at the division, it shall sentence him in accordance with the conviction or place him on probation. If the court finds that such person is in need of outpatient psychiatric treatment, it may place him on probation on condition that he receive such treatment. If the court finds such person to have psychiatric disabilities and to be dangerous to himself or others and to require custody, care and treatment at the division, it shall sentence him in accordance with the conviction and order confinement in the division for custody, care and treatment provided no court may order such confinement if the report does not recommend confinement at the division. The defendant shall not be subject to custody, care and treatment under sections 17a-560 to 17a-576, inclusive, beyond the maximum period specified in the sentence.

(1957, P.A. 650, S. 8; P.A. 73-245, S. 8; P.A. 80-470, S. 4, 11; P.A. 95-257, S. 20, 48, 58.)

History: P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 80-470 made previous provisions Subsecs. (a) and (c) with slight changes, adding proviso forbidding confinement at institution unless recommended by report, and inserted new Subsec. (b) re hearing on report; Sec. 17-245 transferred to Sec. 17a-567 in 1991; P.A. 95-257 substituted “have psychiatric disabilities” for “be mentally ill” and “division” for “institute”, effective July 1, 1995.

Annotations to former section 17-245:

Statute creates rational classification designed as much to aid defendant as it is to protect rights of the state. 190 C. 327. Cited. 200 C. 224. Good conduct statutes do not require different treatment in computation of sentences between those sentenced and confined to Whiting Forensic Institute and those transferred to Whiting from correctional institutions. 205 C. 27. Cited. 210 C. 519.

Cited. 12 CA 32; 20 CA 737; 21 CA 172; 22 CA 199.

Cited. 41 CS 229.

Annotations to present section:

Section is constitutional; not in violation of separation of powers doctrine, due process or equal protection rights. 224 C. 168.

Cited. 29 CA 386.



Section 17a-568 - (Formerly Sec. 17-247). Other statutes not affected.

Nothing in sections 17a-560 to 17a-576, inclusive, shall affect proceedings under sections 17a-580 to 17a-602, inclusive, 17b-250 and 54-56d.

(1957, P.A. 650, S. 10; 1967, P.A. 183, S. 2; P.A. 80-470, S. 5, 11; P.A. 85-506, S. 28, 32; P.A. 12-158, S. 1.)

History: 1967 act deleted reference to Sec. 17-181 which was repealed by same act; P.A. 80-470 deleted reference to repealed Secs. 54-37 and 54-38; P.A. 85-506 deleted reference to repealed Sec. 53a-47 and added reference to Secs. 17-257a to 17-257w, inclusive; Sec. 17-247 transferred to Sec. 17a-568 in 1991; P.A. 12-158 deleted reference to Sec. 17b-249, effective June 15, 2012.



Section 17a-569 - (Formerly Sec. 17-250). Periodic examinations of patients.

Not less than once every six months the staff of the institute shall give a complete psychiatric examination to every patient confined in the division. As used in this section and sections 17a-570 to 17a-573, inclusive, the word “patient” means any person confined for custody, care and treatment under section 17a-567. Such examination shall ascertain whether the patient has psychiatric disabilities and is in need of custody, care and treatment at the division and, in making such determination, the staff shall assemble such information and follow such procedures as are used in initial examinations by the diagnostic unit to indicate the need for custody, care and treatment. The record of the examination shall include the information required in subdivisions (1), (2) and (3) of subsection (d) of section 17a-566 and a recommendation for the future treatment of the patient examined. The record of the examination may include a recommendation for transfer of the patient or change in confinement status.

(1957, P.A. 650, S. 13; 1959, P.A. 332, S. 2; P.A. 73-245, S. 11; P.A. 80-470, S. 6, 11; P.A. 95-257, S. 20, 48, 58.)

History: 1959 act specified that center rather than diagnostic unit give reexamination, deleted requirement that report of reexamination and recommendation be submitted to the board, and stated that examination record may include recommendation of transfer or change in confinement status of patient; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 80-470 referred to examinations rather than reexaminations, required examination at least every six months rather than one year and made minor language changes; Sec. 17-250 transferred to Sec. 17a-569 in 1991; P.A. 95-257 substituted “has psychiatric disabilities” for “is mentally ill” and “division” for “institute”, effective July 1, 1995.

Annotations to former section 17-250:

Cited. 205 C. 27.

Cited. 12 CA 32.



Section 17a-570 - (Formerly Sec. 17-251). Review and disposition of case after periodic examination. Report of determination to court. Hearing.

(a) As soon as is practicable, the director of the Whiting Forensic Division shall act upon the examination reports of the director's staff. Upon review of each report and upon consideration of what is for the benefit of the patient and for the benefit of society, the director shall determine whether such patient: (1) Is to remain in the division for further treatment, or (2) has sufficiently improved to warrant discharge from the division, provided if such patient was sentenced and confined in the division under section 17a-567, such patient shall not be released except upon order of the court by which such patient was confined under said section, after notice to said court by the director. The director shall report each determination made under this subsection to the court by which the patient was confined in the division.

(b) If a report submitted by the director to the court under subsection (a) of this section recommends that the patient be returned to the custody of the Commissioner of Correction, the court shall set the matter for a hearing not later than fifteen days after receipt of such report.

(c) The court, upon its own motion or at the request of the patient or the patient's attorney, may at any time hold a hearing to determine whether such patient should be discharged from the division prior to the expiration of the maximum period of the patient's sentence. Prior to such hearing, the division shall file a report with the court concerning the patient's mental condition. The court may appoint a physician specializing in psychiatry to examine the patient and report to the court. Such hearing shall be held at least once every five years. If the court determines that the patient should be discharged from the division, the patient shall be returned to the custody of the Commissioner of Correction.

(1957, P.A. 650, S. 14; 1959, P.A. 332, S. 3; P.A. 73-245, S. 12; P.A. 80-470, S. 7, 11; P.A. 89-89; P.A. 95-257, S. 20, 58; P.A. 04-52, S. 1.)

History: 1959 act deleted requirement that board meet monthly to act on reports, substituting provision for action by director, deleted requirement for board acting as parole board, and provisions requiring compliance with Subdiv. (3) in case of persons sentenced, confined or transferred under Sec. 17-245 or 17-246 and added that, for person sentenced or confined under Sec. 17-245, discharge be only on order of court; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 80-470 substituted “examination” for “reexamination” and “facility” for “institution”, deleted provisions detailing leaves of absence and extended visits in Subdiv. (2) and deleted provisions re return of discharged patient to institute from which transferred to serve out sentence and added Subsec. (b) re hearing to determine whether patient should be discharged; P.A. 89-89 deleted Subsec. (a)(3) re the authority of the director to determine that a patient be granted parole if such patient is under sentence and eligible for parole, redesignating former Subdiv. (4) as Subdiv. (3), and amended Subsec. (b) by replacing provision requiring court after it finds that a patient should be discharged to determine whether the patient should be released, granted parole or returned to the custody of the commissioner of correction with the requirement that such patient be returned to the custody of said commissioner; Sec. 17-251 transferred to Sec. 17a-570 in 1991; P.A. 95-257 replaced “institute” with “division”, effective July 1, 1995; P.A. 04-52 amended Subsec. (a) by deleting provisions re transfer of patient to other facility under control of commissioner and re granting leave of absence or extended visit, adding provision re report of each determination to court by which patient was confined and making technical changes, added new Subsec. (b) re court hearing not later than 15 days after receipt of report and redesignated existing Subsec. (b) as Subsec. (c) and made technical changes therein.

Annotations to former section 17-251:

Cited. 205 C. 27. Authorizes trial court to consider release of a sentenced patient upon discharge from Whiting despite apparent conflict with Sec. 53a-39. 210 C. 519.

Cited. 12 CA 32; 22 CA 199.

Annotations to present section:

Cited. 224 C. 168.

Cited. 29 CA 386.



Section 17a-571 - (Formerly Sec. 17-252). Notice of director's action.

Copies of the patient's examination report submitted to the director and copies of the director's determination shall be sent to the court which sentenced him if the patient was sentenced under section 17a-567.

(1957, P.A. 650, S. 15; P.A. 80-470, S. 8, 11; P.A. 81-472, S. 40, 159.)

History: P.A. 80-470 substituted “examination” for “reexamination” and required that copies of report and determination be sent only to sentencing court, deleting requirement that copies be sent to next-of-kin and warden or superintendent of institution from which patient was transferred; P.A. 81-472 made technical changes; Sec. 17-252 transferred to Sec. 17a-571 in 1991.



Section 17a-572 - (Formerly Sec. 17-253). Records to be confidential.

All certificates, applications, records and reports made for the purpose of sections 17a-560 to 17a-576, inclusive, and directly or indirectly identifying a person subject to it shall be kept confidential and shall not be disclosed by any person except so far (1) as the individual identified or his legal guardian, if any, or, if he is a minor, his parent or legal guardian, consents or (2) as disclosure may be necessary to carry out any of the provisions of said sections or (3) as a court may direct upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make such disclosure would be contrary to the public interest.

(1957, P.A. 650, S. 16; P.A. 80-470, S. 9, 11.)

History: P.A. 80-470 deleted statement that provisions do not preclude disclosure of medical information to family members or relatives; Sec. 17-253 transferred to Sec. 17a-572 in 1991.



Section 17a-573 - (Formerly Sec. 17-254). When director may institute commitment proceedings.

Within two months prior to the expiration of the maximum term of confinement authorized for any patient under section 17a-567, the director of the division may, upon the recommendation of the board, initiate proceedings under section 17a-497 or 17a-520 for the commitment or further commitment, as the case may be, of the patient.

(1957, P.A. 650, S. 17; 1961, P.A. 249; P.A. 73-245, S. 13; P.A. 82-472, S. 153, 183; P.A. 95-257, S. 20, 58.)

History: 1961 act changed time limit from within six months prior to expiration of term to within two months prior and substituted director of center for welfare commissioner; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 82-472 removed the reference to patients' confinement under the terms of Sec. 17-246; Sec. 17-254 transferred to Sec. 17a-573 in 1991; P.A. 95-257 substituted “division” for “institute”, effective July 1, 1995.



Section 17a-574 - (Formerly Sec. 17-255). Cases affecting juveniles unaffected.

Nothing in sections 17a-560 to 17a-576, inclusive, shall be construed to extend to or affect any case in the Superior Court involving a juvenile matter, or to any person arrested for an offense which is not punishable by imprisonment for more than one year or by a fine of not more than one thousand dollars or both or except as provided in section 46b-127.

(1957, P.A. 650, S. 18; 1961, P.A. 517, S. 18; P.A. 74-183, S. 214, 291; P.A. 76-436, S. 183, 681; P.A. 95-225, S. 40.)

History: 1961 act substituted circuit court for obsolete municipal and trial justice courts; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 replaced juvenile court with superior court and specified cases involving juvenile matters, deleted reference to court of common pleas and extended exclusion to persons arrested for offenses where maximum penalty is $1,000 fine and/or one year's imprisonment and to provisions of Secs. 46b-126 and 46b-127, effective July 1, 1978; Sec. 17-255 transferred to Sec. 17a-574 in 1991; P.A. 95-225 deleted from the exception the reference to Sec. 46b-126.



Section 17a-575 - (Formerly Sec. 17-256). Habeas corpus unaffected.

Nothing in sections 17a-560 to 17a-576, inclusive, shall be construed to limit or suspend the writ of habeas corpus.

(1957, P.A. 650, S. 19.)

History: Sec. 17-256 transferred to Sec. 17a-575 in 1991.



Section 17a-576 - (Formerly Sec. 17-257). Effective date.

Sections 17a-566 to 17a-575, inclusive, shall take effect when the Commissioner of Mental Health and Addiction Services certifies to the Secretary of the State that the division, including the diagnostic unit, is established and is adequate to perform the functions contemplated by sections 17a-560 to 17a-576, inclusive.

(1957, P.A. 650, S. 23; P.A. 73-245, S. 14; P.A. 95-257, S. 11, 20, 58.)

History: P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; Sec. 17-257 transferred to Sec. 17a-576 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “division” for “institute”, effective July 1, 1995.

Annotations to former section 17-257:

Cited. 211 C. 591.

Cited. 15 CA 74; judgment reversed, see 211 C. 591.



Section 17a-580 - (Formerly Sec. 17-257a). Definitions.

As used in sections 17a-581 to 17a-603, inclusive, and this section:

(1) “Acquittee” means any person found not guilty by reason of mental disease or defect pursuant to section 53a-13;

(2) “Board” means the Psychiatric Security Review Board established pursuant to section 17a-581;

(3) “Conditional release” means release of the acquittee from a hospital for psychiatric disabilities to the jurisdiction of the board for supervision and treatment and includes, but is not limited to, the monitoring of mental and physical health treatment;

(4) “Court” means the Superior Court;

(5) “Danger to himself or others” includes danger to the property of others;

(6) “Hospital for psychiatric disabilities” means any public or private hospital, retreat, institution, house or place in which a person with psychiatric disabilities or drug-dependent person is received or detained as a patient, but does not include any correctional institution of the state;

(7) “Psychiatric disability” includes any mental illness in a state of remission when the illness may, with reasonable medical probability, become active. “Psychiatric disability” does not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct;

(8) “Intellectual disability” has the same meaning as provided in section 1-1g;

(9) “Person who should be conditionally released” means an acquittee who has psychiatric disabilities or has intellectual disability to the extent that his final discharge would constitute a danger to himself or others but who can be adequately controlled with available supervision and treatment on conditional release;

(10) “Person who should be confined” means an acquittee who has psychiatric disabilities or has intellectual disability to the extent that such acquittee’s discharge or conditional release would constitute a danger to the acquittee or others and who cannot be adequately controlled with available supervision and treatment on conditional release;

(11) “Person who should be discharged” means an acquittee who does not have psychiatric disabilities or does not have intellectual disability to the extent that such acquittee’s discharge would constitute a danger to the acquittee or others;

(12) “Psychiatrist” means a physician specializing in psychiatry and licensed under the provisions of sections 20-9 to 20-12, inclusive;

(13) “Psychologist” means a clinical psychologist licensed under the provisions of sections 20-186 to 20-195, inclusive;

(14) “State’s attorney” means the state’s attorney for the judicial district wherein the acquittee was found not guilty by reason of mental disease or defect pursuant to section 53a-13; and

(15) “Superintendent” means any person, body of persons or corporation, or the designee of any such person, body of persons or corporation, which has the immediate supervision, management and control of a hospital for psychiatric disabilities and the patients therein.

(P.A. 85-506, S. 1, 32; P.A. 87-486, S. 1; P.A. 95-257, S. 48, 58; P.A. 11-129, S. 6; P.A. 15-211, S. 14.)

History: P.A. 87-486 added definition of “mental retardation” and included an acquittee who is mentally retarded within definitions of “person who should be conditionally released”, “person who should be confined” and “person who should be discharged”; Sec. 17-257a transferred to Sec. 17a-580 in 1991; P.A. 95-257 replaced variants of “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 11-129 amended Subdivs. (8) to (11) to replace “mental retardation” and “mentally retarded” with “intellectual disability” and make conforming changes; P.A. 15-211 substituted “17a-603” for “17a-602” in introductory language, redefined “conditional release” in Subdiv. (3), substituted “hospital for psychiatric disabilities” for “hospital for mental illness” in Subdiv. (6), substituted “psychiatric disability” for “mental illness” and defined the term in Subdiv. (7), substituted “psychiatric disabilities” for “mental illness” in Subdiv. (15), and made a technical change, effective June 30, 2015.



Section 17a-581 - (Formerly Sec. 17-257b). Psychiatric Security Review Board. Membership. Meetings. Regulations.

(a) There is hereby established a Psychiatric Security Review Board which shall be an autonomous body within the Department of Mental Health and Addiction Services for administrative purposes only. The board shall consist of six members who shall serve for a term of four years and shall be appointed by the Governor with the advice and consent of either house of the General Assembly, except that of the members first appointed to the board: (1) One shall serve for a term ending June 30, 1987; (2) two shall serve for terms ending June 30, 1988; (3) two shall serve for terms ending June 30, 1989; and (4) one appointed pursuant to subdivision (6) of subsection (b) of this section shall serve for a term ending June 30, 1999.

(b) The membership shall be composed of: (1) A psychiatrist experienced with the criminal justice system and not otherwise employed on a permanent basis by the state, except that a psychiatrist employed by The University of Connecticut Health Center who is not responsible for the administration of or treatment decisions for persons under the jurisdiction of the Psychiatric Security Review Board shall be eligible for membership under this subdivision; (2) a psychologist experienced with the criminal justice system and not otherwise employed on a permanent basis by the state, except that a psychologist employed by The University of Connecticut Health Center who is not responsible for the administration of or treatment decisions for persons under the jurisdiction of the Psychiatric Security Review Board shall be eligible for membership under this subdivision; (3) a person with substantial experience in the process of probation; (4) a member of the general public; (5) an attorney who is a member of the bar of this state; and (6) a member of the general public with substantial experience in victim advocacy.

(c) No employee of the Division of Criminal Justice or the Public Defender Services Commission shall be a member of the board.

(d) The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office.

(e) A member of the board not otherwise employed full-time by the state shall be paid seventy-five dollars for each day during which the member is engaged in the performance of official duties. In addition, subject to sections 4-15 and 5-141c regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(f) Subject to any applicable provision of sections 5-193 to 5-268, inclusive, the board may hire employees to assist in the performance of its duties under sections 17a-580 to 17a-602, inclusive.

(g) A majority of the members of the board constitutes a quorum for the transaction of business. Hearings shall be held before members of the board.

(h) The board shall meet at least twice every month, unless the chairman determines that there is not sufficient business before the board to warrant a meeting at the scheduled time. The board shall also meet at other times and places specified by the call of the chairman or of a majority of the members of the board.

(i) No member of the board shall be personally liable for damage or injury caused in the discharge of his duties. Any person having a complaint for such damage or injury shall present it as a claim against the state under the provisions of chapter 53.

(j) The board may adopt in accordance with chapter 54 such regulations as may be necessary to carry out the purposes of sections 17a-580 to 17a-602, inclusive.

(P.A. 85-506, S. 2, 32; P.A. 95-257, S. 11, 58; P.A. 96-121, S. 1, 3; P.A. 05-16, S. 1.)

History: Sec. 17-257b transferred to Sec. 17a-581 in 1991; (Revisor's note: In 1993 an obsolete reference in Subsec. (e) to repealed Sec. 5-141a was deleted editorially by the Revisors); P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-121 added Subsec. (a)(4) re term of member appointed pursuant to Subsec. (b)(6) and added said Subsec. (b)(6) re member of the general public with substantial experience in victim advocacy, effective May 24, 1996; P.A. 05-16 amended Subsec. (b)(1) and (2) to authorize psychiatrist and psychologist employed by The University of Connecticut Health Center who are not responsible for administration of or treatment decisions for persons under board jurisdiction to be eligible for membership.

See Sec. 4-38f for definition of “administrative purposes only”.

Annotation to former section 17-257b:

Cited. 215 C. 675.



Section 17a-582 - (Formerly Sec. 17-257c). Confinement of acquittee for examination. Court order of commitment to board or discharge.

(a) When any person charged with an offense is found not guilty by reason of mental disease or defect pursuant to section 53a-13, the court shall order such acquittee committed to the custody of the Commissioner of Mental Health and Addiction Services who shall cause such acquittee to be confined, pending an order of the court pursuant to subsection (e) of this section, in any of the state hospitals for psychiatric disabilities or to the custody of the Commissioner of Developmental Services, for an examination to determine his mental condition.

(b) Not later than sixty days after the order of commitment pursuant to subsection (a) of this section, the superintendent of such hospital or the Commissioner of Developmental Services shall cause the acquittee to be examined and file a report of the examination with the court, and shall send a copy thereof to the state's attorney and counsel for the acquittee, setting forth the superintendent's or said commissioner's findings and conclusions as to whether the acquittee is a person who should be discharged. The report shall indicate whether the acquittee submitted or refused to submit to the taking of a blood or other biological sample pursuant to subsection (c) of section 54-102g.

(c) Not later than ten days after receipt of such superintendent's or said commissioner's report, either the state's attorney or counsel for the acquittee may file notice of intent to perform a separate examination of the acquittee. An examination conducted on behalf of the acquittee may be performed by a psychiatrist or psychologist chosen by the acquittee and shall be performed at the acquittee's expense unless the acquittee is indigent. If the acquittee is indigent, the court shall provide the acquittee with the services of a psychiatrist or psychologist to perform the examination at the expense of the state. The superintendent or said commissioner who conducted the initial examination shall, not later than five days after a request of any party conducting a separate examination pursuant to this subsection, release to such party all records and reports compiled in the initial examination of the acquittee. Any separate examination report shall be filed with the court not later than thirty days after the filing with the court of the initial examination report by the superintendent or said commissioner.

(d) The court shall commence a hearing not later than fifteen days after its receipt of any separate examination report or if no notice of intent to perform a separate examination has been filed under subsection (c) of this section, not later than twenty-five days after the filing of such initial examination report.

(e) At the hearing, the court shall make a finding as to the mental condition of the acquittee and, considering that its primary concern is the protection of society, make one of the following orders:

(1) If the court finds that the acquittee is a person who should be confined or conditionally released, the court shall order the acquittee committed to the jurisdiction of the board and either confined in a hospital for psychiatric disabilities or placed with the Commissioner of Developmental Services, for custody, care and treatment pending a hearing before the board pursuant to section 17a-583; provided (A) the court shall fix a maximum term of commitment, not to exceed the maximum sentence that could have been imposed if the acquittee had been convicted of the offense, and (B) if there is reason to believe that the acquittee is a person who should be conditionally released, the court shall include in the order a recommendation to the board that the acquittee be considered for conditional release pursuant to subdivision (2) of section 17a-584; or

(2) If the court finds that the acquittee is a person who should be discharged, the court shall order the acquittee discharged from custody.

(f) At the hearing before the court, the acquittee shall have the burden of proving by a preponderance of the evidence that the acquittee is a person who should be discharged.

(g) An order of the court pursuant to subsection (e) of this section may be appealed by the acquittee or the state's attorney to the Appellate Court. The court shall so notify the acquittee.

(h) During any term of commitment to the board, the acquittee shall remain under the jurisdiction of the board until discharged by the court pursuant to section 17a-593. Except as provided in subsection (c) of said section, the acquittee shall be immediately discharged at the expiration of the maximum term of commitment.

(i) On committing an acquittee to the jurisdiction of the board, the court shall advise the acquittee of the right to a hearing before the board in accordance with section 17a-583.

(P.A. 85-506, S. 3, 32; P.A. 87-486, S. 2; P.A. 95-257, S. 11, 48, 58; P.A. 06-91, S. 2; P.A. 07-73, S. 2(b); P.A. 11-144, S. 3.)

History: P.A. 87-486 amended Subsec. (a) to permit the court to commit the acquittee to the custody of the commissioner of mental retardation, amended Subsecs. (b) and (c) to add references to the commissioner of mental retardation, and amended Subsec. (e) to include the situation where the court finds that the acquittee is a person who should be conditionally released and to permit the court to commit the acquittee to the jurisdiction of the board for placement with the commissioner of mental retardation; Sec. 17-257c transferred to Sec. 17a-582 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 06-91 amended Subsec. (b) by making a technical change and extending, from 45 to 60 days, the time period for examining an acquittee committed to the custody of the Department of Mental Health and Addiction Services following an order of commitment, and amended Subsecs. (c), (d) and (f) by making technical changes; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-144 amended Subsec. (b) to require report to indicate whether acquittee submitted or refused to submit to taking of blood or other biological sample pursuant to Sec. 54-102g(c).

Annotations to former section 17-257c:

Cited. 211 C. 591.

Cited. 12 CA 32; 15 CA 74; judgment reversed, see 211 C. 591; 20 CA 96.

Annotations to present section:

Cited. 230 C. 400.

Subsec. (a):

Finding required of the court by Subsec. (c) is plain and unambiguous. 88 CA 125.

Subsec. (e):

Re predecessor statute, Sec. 53a-47, both concurrent and consecutive sentencing apply to commitments following insanity acquittals. 297 C. 524.

Court must make required findings of fact, which include that acquitee is a danger to himself or others because of psychiatric disability, before ordering commitment to jurisdiction of board, and case must be remanded for articulation of basis for decision. 95 CA 31.



Section 17a-583 - (Formerly Sec. 17-257d). Initial hearing by board after commitment.

(a) The board shall conduct a hearing to review the status of the acquittee within ninety days of an order committing the acquittee to the jurisdiction of the board, provided, if the court has recommended consideration of conditional release, the board shall, absent good cause shown, conduct a hearing to review the status of the acquittee at its next regularly scheduled meeting.

(b) At any hearing held pursuant to this section, the board shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 4, 32.)

History: Sec. 17-257d transferred to Sec. 17a-583 in 1991.

Annotation to former section 17-257d:

Cited. 211 C. 591.



Section 17a-584 - (Formerly Sec. 17-257e). Finding and action by board. Recommendation of discharge. Order of conditional release or confinement.

At any hearing before the board considering the discharge, conditional release or confinement of the acquittee, except a hearing pursuant to section 17a-592 or subsection (d) of section 17a-593, the board shall make a finding as to the mental condition of the acquittee and, considering that its primary concern is the protection of society, shall do one of the following:

(1) If the board finds that the acquittee is a person who should be discharged, it shall recommend such discharge to the court pursuant to section 17a-593.

(2) If the board finds that the acquittee is a person who should be conditionally released, the board shall order the acquittee conditionally released subject to such conditions as are necessary to prevent the acquittee from constituting a danger to himself or others.

(3) If the board finds that the acquittee is a person who should be confined, the board shall order the person confined in a hospital for psychiatric disabilities or placed with the Commissioner of Developmental Services for custody, care and treatment.

(P.A. 85-506, S. 5, 32; P.A. 87-486, S. 3; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 amended Subdiv. (1) to replace requirement that the board recommend discharge and file an application for discharge with the court with requirement that the board recommend such discharge “to the court” and amended Subdiv. (3) to authorize placement of the person with the commissioner of mental retardation; Sec. 17-257e transferred to Sec. 17a-584 in 1991; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Annotations to former section 17-257e:

Cited. 211 C. 591; 215 C. 675.

Cited. 15 CA 74; judgment reversed, see 211 C. 591.

Annotation to present section:

Purpose of board is to manage, monitor and review status of each acquittee to ensure protection of general public. 269 C. 508.



Section 17a-585 - (Formerly Sec. 17-257f). Periodic review by board.

The board shall conduct a hearing and review the status of the acquittee not less than once every two years. At such hearing the board shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 6, 32.)

History: Sec. 17-257f transferred to Sec. 17a-585 in 1991.

Annotations to former section 17-257f:

Cited. 211 C. 591; 215 C. 675.

Annotations to present section:

Cited. 230 C. 400.

Cited. 41 CA 688.



Section 17a-586 - (Formerly Sec. 17-257g). Periodic report re mental condition of acquittee.

The superintendent of any hospital for psychiatric disabilities in which an acquittee has been confined or the Commissioner of Developmental Services with whom an acquittee has been placed pursuant to order of the board, or the person or agency responsible for the supervision or treatment of a conditionally released acquittee, shall submit to the board at least every six months a written report with respect to the mental condition of the acquittee. The board shall furnish copies of the report to the counsel for the acquittee and the state's attorney.

(P.A. 85-506, S. 7, 32; P.A. 87-486, S. 4; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 required submission of a report by “the commissioner of mental retardation with whom an acquittee has been placed”; Sec. 17-257g transferred to Sec. 17a-586 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Annotations to former section 17-257g:

Cited. 211 C. 591; 215 C. 675.



Section 17a-587 - (Formerly Sec. 17-257h). Temporary leave. Supervision of acquittee on temporary leave.

(a) If at any time after the confinement of an acquittee in a hospital for psychiatric disabilities or the placement of an acquittee with the Commissioner of Developmental Services pursuant to order of the board, the superintendent of such hospital or said commissioner is of the opinion that the acquittee's psychiatric supervision and treatment would be advanced by permitting the acquittee to leave such hospital or the custody of said commissioner temporarily, the superintendent or said commissioner shall apply to the board for an order authorizing temporary leaves. The application shall include a statement of reasons in support thereof. The board shall send a copy of the application to the state's attorney. The board may order a hearing on the application and shall order such a hearing if the state's attorney files with the board a request therefor within ten days of his receipt of the application. The board shall grant the application, subject to such conditions and supervision as the board may set in the order for temporary leave, if it concludes that the acquittee's temporary leave, under the conditions specified, would not constitute a danger to himself or others. If such application is granted, the acquittee may be permitted to leave such hospital or the custody of said commissioner temporarily, under the charge of his guardian, relatives or friends, or by himself, at such times and under such conditions as the superintendent or said commissioner deems appropriate, unless the order of the board provides otherwise. The provisions of section 17a-521 not inconsistent with this section shall be applicable to temporary leaves authorized by this section.

(b) The board may designate any capable person or appropriate public or private agency to supervise the acquittee on temporary leave pursuant to subsection (a) of this section. Prior to any designation, the board shall notify the person or agency that the board contemplates designating to supervise the acquittee's temporary leave and provide the person or agency with an opportunity to be heard before the board. Any person or agency designated by the board to supervise the acquittee's temporary leave shall comply with such conditions as the board sets in the order for temporary leave.

(P.A. 85-506, S. 8, 32; P.A. 87-486, S. 5; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 09-162, S. 1.)

History: P.A. 87-486 added provisions re temporary leaves from the custody of the commissioner of mental retardation of acquittees placed with said commissioner; Sec. 17-257h transferred to Sec. 17a-587 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 09-162 designated existing provisions as Subsec. (a), added “subject to such conditions and supervision as the board may set in the order for temporary leave” therein, and added Subsec. (b) re designation of person or agency to supervise acquittee on temporary leave, effective June 30, 2009.

Annotation to former section 17-257h:

Cited. 215 C. 675.



Section 17a-588 - (Formerly Sec. 17-257i). Conditional release.

(a) If at any time after the confinement of an acquittee in a hospital for psychiatric disabilities or the placement of an acquittee with the Commissioner of Developmental Services, the superintendent of such hospital or said commissioner is of the opinion that such acquittee is a person who should be conditionally released, the superintendent or said commissioner shall apply to the board for an order of conditional release. The application shall be accompanied by a report setting forth the facts supporting the opinion of the superintendent or said commissioner, and by a conditional release plan. The board shall hold a hearing on the application within sixty, but not less than thirty, days of its receipt.

(b) At any time after the confinement of an acquittee in a hospital for psychiatric disabilities or the placement of an acquittee with the Commissioner of Developmental Services, the acquittee or another person acting on his behalf may apply to the board for an order of conditional release. On receipt of the application, the board shall request the superintendent of the hospital or said commissioner to report whether he is of the opinion that the acquittee is a person who should be conditionally released. The report shall set forth facts supporting the opinion. An application for conditional release under this subsection shall not be filed more often than once every six months from the date of the initial board hearing held pursuant to section 17a-583. The board is not required to hold a hearing on a first application under this subsection any sooner than ninety days after the initial hearing. Hearings resulting from any subsequent requests shall be held within sixty days of the filing of the application.

(c) Not less than thirty days prior to any such hearing, the board shall send copies of the superintendent's or said commissioner's report to the state's attorney and counsel for the acquittee. At any hearing held pursuant to this section, the board shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 9, 32; P.A. 87-486, S. 6; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 made section applicable to acquittees placed with the commissioner of mental retardation and amended Subsec. (a) to require a hearing on the application not less than 30, rather than 45, days from its receipt and amended Subsec. (c) to require copies of the report to be sent not less than 30, rather than 45, days prior to the hearing; Sec. 17-257i transferred to Sec. 17a-588 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Annotation to former section 17-257i:

Cited. 215 C. 675.



Section 17a-589 - (Formerly Sec. 17-257j). Supervision of acquittee on conditional release.

The board may designate any capable person or appropriate public or private agency to supervise the acquittee on conditional release, subject to such conditions as the board sets in the order for conditional release. Prior to the designation, the board shall notify the person or agency to whom conditional release is contemplated and provide the person or agency with an opportunity to be heard before the board. After receiving an order of conditional release, the person or agency so designated shall assume supervision of the acquittee pursuant to the direction of the board.

(P.A. 85-506, S. 10, 32.)

History: Sec. 17-257j transferred to Sec. 17a-589 in 1991.



Section 17a-590 - (Formerly Sec. 17-257k). Examination and treatment of acquittee on conditional release. Status reports to board re treatment.

As one of the conditions of release, the board may require the acquittee to report to any public or private mental health facility for examination. Whenever medical, psychiatric or psychological treatment is recommended, the board may order the acquittee, as a condition of release, to cooperate with and accept treatment from the facility. The facility to which the acquittee has been referred for examination shall perform the examination and submit a written report of its findings to the board. If the facility finds that treatment of the person is appropriate, it shall include its recommendations for treatment in the report to the board. Whenever treatment is provided by the facility, the facility shall furnish reports to the board on a regular basis concerning the status of the acquittee and the degree to which the acquittee is a danger to himself or others. The board shall furnish copies of all such reports to the acquittee, counsel for the acquittee and the state's attorney. Psychiatric or psychological reports concerning the acquittee that are in the possession of the board shall not be public records, as defined in section 1-200, except that information in such reports relied on by the board or used as evidence concerning the discharge, conditional release, temporary leave or confinement of the acquittee shall not be confidential. The provisions of sections 52-146c to 52-146j, inclusive, shall not apply to such reports for the purposes of this section. The facility shall comply with any other conditions of release prescribed by order of the board.

(P.A. 85-506, S. 11, 32; P.A. 10-29, S. 2.)

History: Sec. 17-257k transferred to Sec. 17a-590 in 1991; P.A. 10-29 made technical changes and replaced requirement that confidentiality of reports be determined pursuant to Secs. 52-146c to 52-146j with provision that psychiatric or psychological reports re acquittee in possession of board shall not be public records, except that information relied on or used as evidence shall not be confidential, and that Secs. 52-146c to 52-146j shall not apply to such reports.

Annotation to former section 17-257k:

Cited. 215 C. 675.



Section 17a-591 - (Formerly Sec. 17-257l). Modification of conditional release.

(a) Any conditionally released acquittee or any person or agency responsible for the supervision or treatment of a conditionally released acquittee may apply to the board for the modification of the order of the conditional release of the acquittee. Any application for modification filed by a person or agency responsible for the supervision or treatment of a conditionally released acquittee shall be accompanied by a report setting forth the facts supporting the application. The board shall commence a hearing within sixty days of its receipt of the application. Not less than thirty days prior to such hearing, the board shall send copies of such application and report, if any, to the state's attorney and counsel for the acquittee. At the hearing, the board shall make a finding and act pursuant to section 17a-584.

(b) Unless the conditional release order has been summarily modified by the board or its chairman pursuant to subsection (a) of section 17a-594, an application by an acquittee for modification of a conditional release order shall not be filed more often than once every six months from the date of the filing of the next preceding application for modification.

(P.A. 85-506, S. 12, 32; P.A. 87-486, S. 7.)

History: P.A. 87-486 amended Subsec. (a) to require the board to send copies of the application and report not less than 30, rather than 45, days prior to the hearing; Sec. 17-257l transferred to Sec. 17a-591 in 1991.

Annotation to former section 17-257l:

Cited. 215 C. 675.



Section 17a-592 - (Formerly Sec. 17-257m). Board recommendation to discharge acquittee from custody.

(a) The superintendent of any hospital for psychiatric disabilities in which an acquittee has been confined or the Commissioner of Developmental Services with whom an acquittee has been placed pursuant to an order of the board or any person or agency responsible for the supervision or treatment of a conditionally released acquittee may request the board to recommend to the court discharge of the acquittee from custody. Any such request shall be accompanied by a report setting forth the facts supporting the request. Within sixty days of receipt of the request, the board shall commence a hearing on the request to recommend discharge. Not less than thirty days prior to such hearing, the board shall send copies of the request and report to the state's attorney and counsel for the acquittee.

(b) The board may, on its own motion, consider whether to recommend discharge of the acquittee from custody. The board shall immediately give notice to the state's attorney and counsel for the acquittee of its decision to consider whether to recommend discharge of the acquittee. The board may order a hearing on whether to recommend discharge of the acquittee and shall order such a hearing if the state's attorney files with the board a request therefor within ten days of his receipt from the board of the notice of its decision to consider whether to make such a recommendation. Any such hearing shall be held within sixty days of the board's decision to consider whether to recommend discharge of the acquittee.

(c) If the board decides to recommend discharge of the acquittee, the board shall make such recommendation pursuant to section 17a-593.

(P.A. 85-506, S. 13, 32; P.A. 87-486, S. 8; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 amended Subsec. (a) to authorize the commissioner of mental retardation with whom an acquittee has been placed to request the board to recommend discharge of the acquittee from custody and to require the board to send copies of the request and report not less than 30, rather than 45, days prior to the hearing, and amended Subsec. (c) to replace provision that if the board recommends discharge it shall “apply for discharge” with provision that it shall “make such recommendation” pursuant to Sec. 17-257n; Sec. 17-257m transferred to Sec. 17a-592 in 1991; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Annotations to former section 17-257m:

Cited. 211 C. 591; 215 C. 675.

Cited. 15 CA 74; judgment reversed, see 211 C. 591.



Section 17a-593 - (Formerly Sec. 17-257n). Court order to discharge acquittee from custody.

(a) The board, pursuant to section 17a-584 or 17a-592, may recommend to the court the discharge of the acquittee from custody or the acquittee may apply directly to the court for discharge from custody. The court shall send copies of the recommendation or application to the state's attorney and to counsel for the acquittee. An acquittee may apply for discharge not more than once every six months and no sooner than six months after the initial board hearing held pursuant to section 17a-583.

(b) The recommendation or application shall contain the dates on which any prior recommendations or applications for discharge had been filed with the court, the dates on which decisions thereon were rendered, and a statement of facts, including any change in circumstances since the determination on the most recent recommendation or application, sufficient to qualify the acquittee as a person who should be discharged. A recommendation by the board shall contain findings and conclusions to support the recommendation.

(c) If reasonable cause exists to believe that the acquittee remains a person with psychiatric disabilities or a person with intellectual disability to the extent that his discharge at the expiration of his maximum term of commitment would constitute a danger to himself or others, the state's attorney, at least one hundred thirty-five days prior to such expiration, may petition the court for an order of continued commitment of the acquittee.

(d) The court shall forward any application for discharge received from the acquittee and any petition for continued commitment of the acquittee to the board. The board shall, within ninety days of its receipt of the application or petition, file a report with the court, and send a copy thereof to the state's attorney and counsel for the acquittee, setting forth its findings and conclusions as to whether the acquittee is a person who should be discharged. The board may hold a hearing or take other action appropriate to assist it in preparing its report.

(e) Within ten days of receipt of a recommendation for discharge filed by the board under subsection (a) of this section or receipt of the board's report filed under subsection (d) of this section, either the state's attorney or counsel for the acquittee may file notice of intent to perform a separate examination of the acquittee. An examination conducted on behalf of the acquittee may be performed by a psychiatrist or psychologist of the acquittee's own choice and shall be performed at the expense of the acquittee unless he is indigent. If the acquittee is indigent, the court shall provide him with the services of a psychiatrist or psychologist to perform the examination at the expense of the state. Any such separate examination report shall be filed with the court within thirty days of the notice of intent to perform the examination. To facilitate examinations of the acquittee, the court may order him placed in the temporary custody of any hospital for psychiatric disabilities or other suitable facility or placed with the Commissioner of Developmental Services.

(f) After receipt of the board's report and any separate examination reports, the court shall promptly commence a hearing on the recommendation or application for discharge or petition for continued commitment. At the hearing, the acquittee shall have the burden of proving by a preponderance of the evidence that the acquittee is a person who should be discharged.

(g) The court shall make a finding as to the mental condition of the acquittee and, considering that its primary concern is the protection of society, make one of the following orders: (1) If the court finds that the acquittee is not a person who should be discharged, the court shall order the recommendation or application for discharge be dismissed; or (2) if the court finds that the acquittee is a person who should be discharged, the court shall order the acquittee discharged from custody. The court shall send a copy of such finding and order to the board.

(P.A. 85-506, S. 14, 32; P.A. 86-403, S. 38, 132; P.A. 87-486, S. 9; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20.)

History: P.A. 86-403 made technical change in Subsec. (e); P.A. 87-486 replaced provisions authorizing board to “apply to the court for discharge of the acquittee” with provisions authorizing board to “recommend to the court the discharge of the acquittee” and added references to the board's “recommendation” to reflect this procedural change, amended Subsec. (c) to add reference to an acquittee who is mentally retarded and to authorize the state's attorney to petition the court for continued commitment at least 135, rather than 90, days prior to the commitment's expiration, amended Subsec. (d) to require the board to file a report within 90, rather than 45, days of receiving an application or petition, amended Subsec. (e) to authorize the court to place the acquittee with the commissioner of mental retardation, amended Subsec. (f) to delete provision that the board has the burden of proof when it applies for an order of discharge, and amended Subsec. (g) to replace provision that “if the court finds that the acquittee is a person who should be confined, the court shall continue the initial order committing the acquittee to the jurisdiction of the board” with “if the court finds that the acquittee is not a person who should be discharged, the court shall order the recommendation or application for discharge be dismissed”; Sec. 17-257n transferred to Sec. 17a-593 in 1991; P.A. 95-257 replaced “mentally ill” and “mental illness” with varying phrases containing the words “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mentally retarded” was changed editorially by the Revisors to “a person with intellectual disability” in Subsec. (c).

Annotations to former section 17-257n:

Cited. 211 C. 591; 215 C. 675.

Cited. 12 CA 32; 15 CA 74; judgment reversed, see 211 C. 591; 20 CA 96.

Annotations to present section:

Cited. 230 C. 400. Meaning of “psychiatric disabilities” within definition of “person who should be discharged” is not governed by the standard in either Sec. 17a-495(c) or 17a-458(a) and trial court applied the correct standard, found in governing regulations, in its interpretation of the term; the determination of whether person is a danger to himself or others is a question of fact and is to be reviewed under the clearly erroneous standard; trial court's finding that defendant suffered from a severe personality disorder and should therefore not be discharged did not violate defendant's substantive due process rights. 265 C. 697. Trial court's conclusions that Subsec. (c) violated defendant's due process rights under Connecticut Constitution and state and federal equal protection rights present questions of law over which Supreme Court's review is plenary. 268 C. 508. Defendant's further commitment under section is constitutional because state may subject insanity acquittees like defendant to recommitment procedure that is more restrictive than the procedure applicable to civilly committed inmates, and such difference does not violate right to equal protection. 307 C. 299.

Cited. 43 CA 592. Statute found not to be unconstitutionally vague; court rejected arguments that the lack of definition of “dangerous to himself and others” and burden of predicting future conduct made statute vague. 69 CA 666. Court may properly credit board's opinions and rely on its findings; such findings are not inadmissible hearsay. 100 CA 407.

Subsec. (c):

Section impliedly imposes same burden on the state at a hearing for continued commitment of an acquittee beyond his current definite period of commitment as is imposed in a civil commitment hearing under Sec. 17a-498(c). 230 C. 400. Subsec. neither affects a suspect group nor implicates a fundamental right for purposes of federal equal protection clause, and therefore must be analyzed under rational basis review. 268 C. 508.

Clearly erroneous standard applies to review of court's findings as to whether an acquittee is currently mentally ill to the point of posing a danger to himself or community if discharged. 77 CA 564. Does not violate defendant's constitutional rights to due process and equal protection of the laws. 92 CA 206.



Section 17a-594 - (Formerly Sec. 17-257o). Summary modification or termination of conditional release upon violation of terms or change in mental health.

(a) If at any time while an acquittee is under the jurisdiction of the board, it appears to the board or its chairman that a conditionally released acquittee has violated the terms of a conditional release or that the mental health of the acquittee has changed, the board or its chairman may order the modification of the conditional release of the acquittee or may order the termination of the conditional release of the acquittee and his return to a hospital for psychiatric disabilities or to the Commissioner of Developmental Services for examination or treatment. The state's attorney may, at any time, notify the board or its chairman of facts that the state's attorney believes indicate that the conditionally released acquittee has violated the terms of a conditional release, that the mental health of the acquittee has changed or that the conditions of release should be modified. A written order of the board, or its chairman on behalf of the board, is sufficient warrant for any peace officer to take the acquittee into custody and transport him to a hospital for psychiatric disabilities or to the Commissioner of Developmental Services.

(b) Any peace officer or any person or agency providing treatment or responsible for the supervision of a conditionally released acquittee may take the acquittee into custody or request that the acquittee be taken into custody if there is reasonable cause to believe that the acquittee is a person with psychiatric disabilities or a person with intellectual disability to the extent that his continued release would constitute a danger to himself or others and that the acquittee is in need of immediate care, custody or treatment. The acquittee shall be immediately transported to a hospital for psychiatric disabilities or to the Commissioner of Developmental Services.

(c) Within thirty days of the acquittee being taken into custody pursuant to subsection (a) or (b) of this section, the board shall commence a hearing to determine the mental condition of the acquittee and shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 15, 32; P.A. 87-486, S. 10; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20.)

History: P.A. 87-486 amended Subsec. (a) to authorize the board or its chairman to order an acquittee's return to the commissioner of mental retardation and a peace officer to transport an acquittee to said commissioner, amended Subsec. (b) to add reference to an acquittee who is mentally retarded and authorize the immediate transportation of an acquittee to the commissioner of mental retardation, and amended Subsec. (c) to increase from 20 to 30 days the period within which a hearing must be commenced; Sec. 17-257o transferred to Sec. 17a-594 in 1991; P.A. 95-257 replaced “mentally ill” and “mental illness” with varying phrases containing the words “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mentally retarded” was changed editorially by the Revisors to “a person with intellectual disability” in Subsec. (b).

Annotation to former section 17-257o:

Cited. 215 C. 675.



Section 17a-595 - (Formerly Sec. 17-257p). Testimony of witnesses before board. Subpoena.

(a) Upon request of any party to a hearing before the board, the board or its designated representative shall issue, or the board on its own motion may issue, subpoenas requiring the attendance and testimony of witnesses.

(b) Upon request of any party to a hearing before the board and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue, or the board on its own motion may issue, subpoenas duces tecum.

(c) Witnesses appearing under subpoenas, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in civil actions. If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to such witness shall be reimbursed by the board.

(d) If any person, agency or facility fails to comply with a subpoena issued under subsections (a) or (b) of this section or any party or witness refuses to testify regarding any matter on which he may be lawfully interrogated, any judge of the Superior Court, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court.

(P.A. 85-506, S. 16, 32.)

History: Sec. 17-257p transferred to Sec. 17a-595 in 1991.

Annotation to former section 17-257p:

Cited. 211 C. 591.



Section 17a-596 - (Formerly Sec. 17-257q). Board hearing procedures.

(a) Prior to any hearing by the board concerning the discharge, conditional release, temporary leave or confinement of the acquittee, the board, acquittee and state's attorney may each choose a psychiatrist or psychologist to examine the acquittee. The results of the examination shall be in writing and filed with the board, and shall include, but need not be limited to, an opinion as to whether the acquittee is a person with psychiatric disabilities or a person with intellectual disability to the extent that the acquittee's release would constitute a danger to himself or others and whether the acquittee could be adequately controlled with treatment as a condition of release. To facilitate examination of the acquittee, the board may order the acquittee placed in the temporary custody of any hospital for psychiatric disabilities or other suitable facility or placed with the Commissioner of Developmental Services.

(b) The board shall consider all evidence available to it that is material, relevant and reliable regarding the issues before the board. Such evidence may include, but need not be limited to, the record of trial, the information supplied by the state's attorney or by any other interested party, including the acquittee, and information concerning the acquittee's mental condition and the entire psychiatric and criminal history of the acquittee.

(c) Testimony shall be taken upon oath or affirmation of the witness from whom the testimony is received.

(d) Any hearing by the board, including the taking of any testimony at such hearing, shall be open to the public. At any hearing before the board, the acquittee shall have all the rights given a party to a contested case under chapter 54. In addition to the rights enumerated in chapter 54, the acquittee shall have the right to appear at all proceedings before the board, except board deliberations, and to be represented by counsel, to consult with counsel prior to the hearing and, if indigent, to have counsel provided, pursuant to the provisions of chapter 887, without cost. At any hearing before the board, copies of documents and reports considered by the board shall be available for examination by the acquittee, counsel for the acquittee and the state's attorney. Psychiatric or psychological reports concerning the acquittee that are in the possession of the board shall not be public records, as defined in section 1-200, except that information in such reports relied on by the board or used as evidence concerning the discharge, conditional release, temporary leave or confinement of the acquittee shall not be confidential. The provisions of sections 52-146c to 52-146j, inclusive, shall not apply to such reports for the purposes of this section.

(e) Upon request of any party before the board, or on its own motion, the board may continue a hearing for a reasonable time not to exceed sixty days to obtain additional information or testimony or for other good cause shown.

(f) At any hearing before the board, the acquittee, or any applicant seeking an order less restrictive than the existing order, shall have the burden of proving by a preponderance of the evidence the existence of conditions warranting a less restrictive order.

(g) A record shall be kept of all hearings before the board, except board deliberations.

(h) Within twenty-five days of the conclusion of the hearing, the board shall provide the acquittee, the acquittee's counsel, the state's attorney and any victim as defined in section 17a-601 with written notice of the board's decision. If there is no victim or the victim is unidentified or cannot be located, the board shall be relieved of the requirement of providing notice to the victim.

(P.A. 85-506, S. 17, 32; P.A. 87-486, S. 11; 87-554, S. 18; P.A. 91-406, S. 16, 29; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 10-29, S. 1; P.A. 11-129, S. 20.)

History: P.A. 87-486 amended Subsec. (a) to add reference to an acquittee who is mentally retarded and to authorize the board to order an acquittee placed with the commissioner of mental retardation, amended Subsec. (d) to require any hearing by the board, including the taking of testimony, to be open to the public, and amended Subsec. (h) to increase from 15 to 25 days the period after the hearing during which the board is required to provide written notice of its decision; P.A. 87-554 amended Subsec. (h) by requiring board to notify any victim as defined in Sec. 17-257v of board's decision, unless there is no victim or victim cannot be located; Sec. 17-257q transferred to Sec. 17a-596 in 1991; P.A. 91-406 confirmed the numbering of this section as Sec. 17a-596, thereby correcting a typographical error; P.A. 95-257 replaced “mentally ill” and “mental illness” with varying phrases containing the words “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 10-29 inserted “temporary leave” in Subsec. (a), amended Subsec. (d) to replace requirement that confidentiality of reports be determined pursuant to Secs. 52-146c to 52-146j with provision that psychiatric or psychological reports re acquittee in possession of board shall not be public records, except that information relied on or used as evidence shall not be confidential, and that Secs. 52-146c to 52-146j shall not apply to such reports, and made technical changes in Subsecs. (a) to (d) and (h); pursuant to P.A. 11-129, “mentally retarded” was changed editorially by the Revisors to “a person with intellectual disability” in Subsec. (a).

Annotations to former section 17-257q:

Cited. 211 C. 591; 215 C. 675.

Annotations to present section:

Cited. 230 C. 400.

Cited. 41 CA 688.



Section 17a-597 - (Formerly Sec. 17-257r). Appeal of board orders and decisions.

(a) Any order of the board entered pursuant to subdivision (2) or (3) of section 17a-584 or pursuant to section 17a-587 may be appealed to the Superior Court pursuant to section 4-183. The board shall give notice of the right to judicial review to the acquittee, counsel for the acquittee and the state's attorney.

(b) A decision by the board that the acquittee is a person who should be discharged made pursuant to subdivision (1) of section 17a-584, section 17a-592 or subsection (d) of section 17a-593 shall not be subject to judicial review pursuant to section 4-183.

(P.A. 85-506, S. 18, 32.)

History: Sec. 17-257r transferred to Sec. 17a-597 in 1991.

Annotation to former section 17-257r:

Cited. 211 C. 591.

Annotations to present section:

Cited. 46 CA 486. Plaintiff's appeal does not fall within statutory framework and court has no subject matter jurisdiction even though pure question of law. 100 CA 212; judgment reversed, see 291 C. 307.



Section 17a-598 - (Formerly Sec. 17-257s). Court hearing procedures.

(a) At any hearing before the court under section 17a-582 or 17a-593, the acquittee shall have the right to appear and shall be represented by counsel. If the acquittee fails or refuses to obtain counsel, the court shall appoint counsel to represent him. If the acquittee is indigent, counsel shall be provided, pursuant to the provisions of chapter 887, and the court shall determine and allow, as provided in section 54-147, the cost of briefs, any other necessary expenses, and compensation of the counsel for the acquittee. The costs, expenses and compensation so allowed shall be paid by the state.

(b) At any hearing before the court under section 17a-582 or 17a-593, documents and reports considered by the court shall be available for examination by the acquittee, counsel for the acquittee and the state's attorney.

(P.A. 85-506, S. 19, 32.)

History: Sec. 17-257s transferred to Sec. 17a-598 in 1991.



Section 17a-599 - (Formerly Sec. 17-257t). Confinement under conditions of maximum security.

At any time the court or the board determines that the acquittee is a person who should be confined, it shall make a further determination of whether the acquittee is so violent as to require confinement under conditions of maximum security. Any acquittee found so violent as to require confinement under conditions of maximum security shall not be confined in any hospital for psychiatric disabilities or placed with the Commissioner of Developmental Services unless such hospital or said commissioner has the trained and equipped staff, facilities or security to accommodate such acquittee.

(P.A. 85-506, S. 20, 32; P.A. 87-486, S. 12; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 added reference to an acquittee placed with the commissioner of mental retardation; Sec. 17-257t transferred to Sec. 17a-599 in 1991; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Nothing in section limits board's discretion re placement of acquittees who are not found to be so violent as to require maximum security confinement, thus section does not contemplate that only “so violent” acquittees may be confined under conditions of maximum security, and therefore regulation re maximum security confinement for acquittees does not impermissibly conflict with section. 291 C. 307.



Section 17a-600 - (Formerly Sec. 17-257u). Appointment of overseer and conservator for acquittee. Payment of expenses.

(a) The court may appoint a person to act as an overseer for any acquittee who is committed to the jurisdiction of the board. On appointment, the overseer shall make an application to the probate court of competent jurisdiction for the appointment of a conservator of the estate of the acquittee.

(b) The expense of confinement, support and treatment of any acquittee committed to the jurisdiction of the board shall be computed and paid for in accordance with the provisions of sections 17a-528, 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(P.A. 85-506, S. 21, 32; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 44.)

History: Sec. 17-257u transferred to Sec. 17a-600 in 1991; (Revisor's note: In 1999 the references in Subsec. (b) to “17b-115 to 17b-138,” and “17b-689 to 17b-693,” were changed editorially by the Revisors to “17b-116 to 17b-138,” and “17b-689, 17b-689b,” respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.



Section 17a-601 - (Formerly Sec. 17-257v). Notice to victims of court and board hearings.

(a) For the purposes of this section, “victim” means a person who is a victim of a crime, the legal representative of such person or a member of a deceased victim's immediate family.

(b) Any court rendering a judgment of acquittal pursuant to section 53a-13 shall make a specific finding as to whether there is a victim of the act committed by the acquittee and, if so, whether the victim desires notice pursuant to this section. If the court finds that a victim desires notice, it shall notify the victim of any hearing held by the court pursuant to section 17a-582 or 17a-593. The court shall, on committing an acquittee to the jurisdiction of the board, identify the victim to the board and the board shall thereafter make a reasonable effort to notify the victim of any board hearings or orders or of any escape of the acquittee. The victim may appear at any court or board hearing concerning the acquittee to make a statement.

(P.A. 85-506, S. 22, 32; P.A. 01-211, S. 7.)

History: Sec. 17-257v transferred to Sec. 17a-601 in 1991; P.A. 01-211 amended Subsec. (a) to redefine “victim” as a person who is a victim of “a crime” rather than “a class A, B, or C felony”.



Section 17a-602 - (Formerly Sec. 17-257w). Applicability of sections 17a-580 to 17a-601, inclusive.

(a) Unless otherwise prohibited by law, sections 17a-580 to 17a-601, inclusive, apply (1) to any person who, on or after July 1, 1985, is found not guilty by reason of mental disease or defect pursuant to section 53a-13, and (2) to any person who, prior to July 1, 1985, was found not guilty by reason of mental disease or defect, or guilty but not criminally responsible, pursuant to section 53a-13, and who, on July 1, 1985, is confined, temporarily confined, or otherwise subject to court supervision pursuant to section 53a-47 of the general statutes, revision of 1958, revised to January 1, 1985.

(b) For the purposes of sections 17a-580 to 17a-601, inclusive, and this section, the terms “acquittee” and “person found not guilty by reason of mental disease or defect” include a person found guilty but not criminally responsible pursuant to section 53a-13 of the general statutes, revision of 1958, revised to January 1, 1983.

(c) All persons confined as a danger to themselves or others pursuant to section 53a-47 of the general statutes, revision of 1958, revised to January 1, 1985, shall be deemed committed to the jurisdiction of the board on July 1, 1985, and for the remainder of the term of commitment. Any such person may apply to the board for conditional release or to the court for discharge in the same manner as any person committed to the jurisdiction of the board on or after July 1, 1985.

(d) Any person subject to temporary confinement on July 1, 1985, pursuant to section 53a-47 of the general statutes, revision of 1958, revised to January 1, 1985, shall be confined for examination and a hearing pursuant to section 17a-582.

(P.A. 85-506, S. 23, 32.)

History: Sec. 17-257w transferred to Sec. 17a-602 in 1991.

Annotations to former section 17-257w:

Cited. 200 C. 208; 211 C. 591; 215 C. 675.



Section 17a-603 - Court enforcement of statutes and orders.

The Superior Court, on application of the Psychiatric Security Review Board or the Attorney General, may enforce by appropriate decree or process any provision of sections 17a-580 to 17a-602, inclusive, or any order of the board rendered in pursuance of any statutory provision.

(P.A. 90-10.)



Section 17a-615 - (Formerly Sec. 17-258). Interstate Compact on Mental Health.

The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(a) “Sending state” shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) “Receiving state” shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) “Institution” shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) “Patient” shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) “Aftercare” shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) “Mental illness” shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) “Mental deficiency” shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) “State” shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state, which court in the State of Connecticut shall be the Superior Court, shall have sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term “guardian” as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a “compact administrator” who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(November, 1955, S. N186; P.A. 76-436, S. 367, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 17-258 transferred to Sec. 17a-615 in 1991.

Annotation to former section 17-258:

Cited. 31 CS 197.



Section 17a-616 - (Formerly Sec. 17-259). Compact administrators.

Pursuant to said compact, the Governor is authorized to designate a compact administrator for mentally ill adults, a compact administrator for mentally ill children and youths under the age of eighteen and a compact administrator for the mentally deficient who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrators shall serve subject to the pleasure of the Governor. The compact administrators are directed to cooperate with all departments, agencies and officers of the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state thereunder, and the compact administrators are hereby directed to consult with the immediate family of any proposed transferee and, in the case of a person proposed to be transferred without such person's consent or the consent of such person's guardian from an institution in this state to an institution in another party state, to take no final action without approval of the Superior Court in the state of Connecticut. On the admission of any such transferee to an institution in this state, the procedure outlined in section 17b-136 shall be followed.

(November, 1955, S. N187; 1957, P.A. 320; P.A. 76-31, S. 1, 2; 76-436, S. 368, 681; P.A. 84-25, S. 1, 2; P.A. 06-196, S. 129.)

History: P.A. 76-31 established separate compact administrators for adults and for children and youths under eighteen, previously there was one administrator for all mentally ill persons; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 84-25 limited requirement of approval of superior court to person proposed to be transferred without his consent or consent of his guardian; Sec. 17-259 transferred to Sec. 17a-616 in 1991; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-617 - (Formerly Sec. 17-260). Supplementary agreements.

The compact administrators are authorized to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. If such supplementary agreements require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction such institution or facility is operated or whose department or agency will be charged with the rendering of such service.

(November, 1955, S. N188.)

History: Sec. 17-260 transferred to Sec. 17a-617 in 1991.



Section 17a-618 - (Formerly Sec. 17-261). Payment of obligations.

The compact administrators, subject to the approval of the Secretary of the Office of Policy and Management, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

(November, 1955, S. N189; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; Sec. 17-261 transferred to Sec. 17a-618 in 1991.






Chapter 319j - Addiction Services

Section 17a-621 - Transferred

Transferred to Chapter 368a, Sec. 19a-126.



Section 17a-622 - Transferred

Transferred to Chapter 368a, Sec. 19a-4e.



Section 17a-623 to 17a-632 - Transferred

Transferred to Chapter 368a, Secs. 19a-126a to 19a-126j, inclusive.



Section 17a-633 to 17a-639 - (Formerly Secs. 17-155ee to 17-155ii, 17-155kk and 17-155mm). Application of sections 17a-621 to 17a-643, inclusive. State Alcohol and Drug Abuse Commission. Commission designated single state agency for alcohol and drug abuse; duties. Powers and duties of commission; report. Executive director; staff; duties. Transfer of employees. Transfer of authority for alcohol and drug services.

Sections 17a-633 to 17a-639, inclusive, are repealed, effective July 1, 1993.

(P.A. 74-280, S. 21, 25; P.A. 77-544, S. 3–6, 15, 16; 77-614, S. 302, 323, 587, 610; P.A. 78-127, S. 1–3, 6; P.A. 78-303, S. 85, 86; 78-331, S. 29, 58; P.A. 80-11; 80-23; 80-92, S. 2–6; P.A. 81-96, S. 1, 2; 81-473, S. 4, 5, 36, 43; P.A. 82-346, S. 3, 7; 82-472, S. 170, 183; P.A. 83-160, S. 2, 3; P.A. 85-411, S. 1, 2; 85-579, S. 2, 4, 5; P.A. 86-39; 86-371, S. 12– 14, 36, 45; P.A. 88-58; P.A. 89-200, S. 1, 2; P.A. 90-209, S. 12, 13; 90-227, S. 5–7; P.A. 91-266; June Sp. Sess. P.A. 91-12, S. 9, 55; P.A. 92-161, S. 1, 2; 92-216, S. 1, 3; May Sp. Sess. 92-16, S. 24, 89; P.A. 93-262, S. 54, 87; 93-381, S. 38, 39.)



Section 17a-640 - Transferred

Transferred to Chapter 368a, Sec. 19a-5a.



Section 17a-641 - (Formerly Sec. 17-155oo). Coordination of transfer activities.

Section 17a-641 is repealed, effective July 1, 1993.

(P.A. 86-371, S. 38, 45; P.A. 93-381, S. 38, 39.)



Section 17a-642 - Transferred

Transferred to Chapter 368a, Sec. 19a-5c.



Section 17a-643 - (Formerly Sec. 17-155qq). Drug and Alcohol Abuse Criminal Justice Commission established.

Section 17a-643 is repealed, effective July 1, 1993.

(P.A. 88-175; P.A. 93-381, S. 38, 39.)



Section 17a-644 - Transferred

Transferred to Chapter 368a, Sec. 19a-4f.



Section 17a-645 - Transferred

Transferred to Chapter 325, Part I, Sec. 18-81g.



Section 17a-646 - Transferred

Transferred to Chapter 368a, Sec. 19a-5b.



Section 17a-647 - Transferred

Transferred to Chapter 368a, Sec. 19a-4a.



Section 17a-648 to 17a-658 - Transferred

Transferred to Chapter 368a, Secs. 19a-127 to 19a-127j, inclusive.



Section 17a-659 - Transferred

Transferred to Chapter 368a, Sec. 19a-4g.



Section 17a-660 - Awareness programs for health care providers re substance abuse during pregnancy.

Section 17a-660 is repealed, effective July 1, 1993.

(P.A. 90-183, S. 4; P.A. 93-381, S. 38, 39.)



Section 17a-661 - Transferred

Transferred to Chapter 368v, Sec. 19a-509e.



Section 17a-662 - Transferred

Transferred to Chapter 368a, Sec. 19a-2d.



Section 17a-663 - Regional planning boards.

Section 17a-663 is repealed, effective July 1, 1993.

(P.A. 90-227, S. 2, 7; P.A. 93-381, S. 38, 39.)



Section 17a-664 and 17a-665 - Transferred

Transferred to Chapter 368a, Secs. 19a-2e and 19a-2f.



Section 17a-666 - Transferred

Transferred to Chapter 368a, Sec. 19a-4h.



Section 17a-667 - Connecticut Alcohol and Drug Policy Council.

(a) There is established a Connecticut Alcohol and Drug Policy Council which shall be within the Department of Mental Health and Addiction Services.

(b) The council shall consist of the following members: (1) The Secretary of the Office of Policy and Management, or the secretary’s designee; (2) the Commissioners of Children and Families, Consumer Protection, Correction, Education, Mental Health and Addiction Services, Public Health, Emergency Services and Public Protection and Social Services, Commissioner on Aging, and the Insurance Commissioner, or their designees; (3) the Chief Court Administrator, or the Chief Court Administrator’s designee; (4) the chairperson of the Board of Regents for Higher Education, or the chairperson’s designee; (5) the president of The University of Connecticut, or the president’s designee; (6) the Chief State’s Attorney, or the Chief State’s Attorney’s designee; (7) the Chief Public Defender, or the Chief Public Defender’s designee; and (8) the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health, criminal justice and appropriations, or their designees. The Commissioner of Mental Health and Addiction Services and the Commissioner of Children and Families shall be cochairpersons of the council and may jointly appoint up to seven individuals to the council as follows: (A) Two individuals in recovery from a substance use disorder or representing an advocacy group for individuals with a substance use disorder; (B) a provider of community-based substance abuse services for adults; (C) a provider of community-based substance abuse services for adolescents; (D) an addiction medicine physician; (E) a family member of an individual in recovery from a substance use disorder; and (F) an emergency medicine physician currently practicing in a Connecticut hospital.

(c) The council shall review policies and practices of state agencies and the Judicial Department concerning substance abuse treatment programs, substance abuse prevention services, the referral of persons to such programs and services, and criminal justice sanctions and programs and shall develop and coordinate a state-wide, interagency, integrated plan for such programs and services and criminal sanctions.

(P.A. 97-248, S. 3, 12; P.A. 98-250, S. 35, 39; June Sp. Sess. P.A. 99-2, S. 35, 72; P.A. 00-27, S. 6, 24; 00-104; P.A. 04-234, S. 2; P.A. 13-26, S. 2; P.A. 15-198, S. 9.)

History: P.A. 97-248 effective July 1, 1997; P.A. 98-250 added Commissioners of Consumer Protection, Motor Vehicles and Transportation to the council, effective July 1, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (b)(7) by adding “and ranking members” and replacing “the budgets of state agencies” with “appropriations”, effective July 1, 1999; P.A. 00-27 made technical changes in Subsec. (b), effective May 1, 2000; P.A. 00-104 amended Subsec. (b) by designating the Commissioner of Children and Families as a cochairperson of the council, deleting provision re scheduling the first meeting of the council, and making technical changes; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 13-26 amended Subsec. (b) by making a technical change and amended Subsec. (c) by deleting provisions re submission of report and making a technical change, effective July 1, 2013; P.A. 15-198 amended Subsec. (a) to replace “Office of Policy and Management for administrative purposes only” with “Department of Mental Health and Addiction Services” and amended Subsec. (b) to delete references to Commissioners of Higher Education, Motor Vehicles and Transportation, add reference to Commissioner on Aging, delete reference to chairperson of the Board of Pardons and Paroles, add reference to chairperson of the Board of Regents for Higher Education and president of The University of Connecticut, add provision allowing cochairpersons to appoint up to 7 individuals to council and delete provision re Office of Policy and Management to provide staff to council, effective June 30, 2015.



Section 17a-670 - (Formerly Sec. 19a-2d). Regional planning for substance abuse prevention and treatment.

(a) The Department of Mental Health and Addiction Services shall designate substance abuse planning regions within the state. Such regions and the boundaries of such regions may be redesignated by said department as it deems necessary.

(b) The department shall designate subregions within each region established pursuant to subsection (a) of this section. The boundaries of such subregions may be redesignated by said department as it deems necessary. Each subregion shall be located entirely within the boundaries of a substance abuse planning region.

(P.A. 90-227, S. 1, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-662 transferred to Sec. 19a-2d in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2d transferred to Sec. 17a-670 in 1997.



Section 17a-671 - (Formerly Sec. 19a-2e). Subregional planning and action councils.

(a) The Department of Mental Health and Addiction Services shall encourage the establishment of subregional planning and action councils. Such councils shall: (1) Determine the extent of the substance abuse problems within their subregions; (2) determine the status of resources to address such problems; (3) identify gaps in the substance abuse service continuum; (4) identify changes to the community environment that will reduce substance abuse; (5) design programs that fill identified service gaps and will reduce substance abuse by changing the community environment; and (6) develop and implement a plan to close such gaps.

(b) Membership of such councils shall include, but need not be limited to, the chief elected official, the chief of police and the superintendent of schools of each municipality within the subregion, one representative designated by the Commissioner of Mental Health and Addiction Services from each treatment facility operated by the department and serving such subregion, business and professional leaders, members of the General Assembly, substance abuse service providers and representatives of minority populations, religious organizations, representatives of private funding organizations and the media. Such membership requirements may be waived subject to the approval of the department. Members of the councils shall not be compensated for their services but may be reimbursed by the council for necessary expenses incurred in the performance of their duties. The members of the council shall elect, by majority vote, a president and such other officers as may be deemed necessary. The councils shall meet at least quarterly.

(c) Each council may employ a director and other necessary staff.

(d) Any council which is incorporated as a nonprofit organization or any nonprofit organization acting as fiduciary for a council may apply to the department for a grant for staffing and administrative costs of the council. The department may adopt regulations pursuant to chapter 54 to establish minimum standards for eligibility of the councils to receive state funds. Any state funds received pursuant to this subsection shall be accounted for annually to the department by the grantee.

(e) Each council shall provide to the department an annual plan in a manner directed by the department. Such plan shall include: (1) Estimates of the extent of substance abuse within the subregion; (2) identifying gaps in the substance abuse service continuum; (3) activities for coordination of prevention, intervention and treatment within the subregion; (4) activities to develop programs that fill identified gaps in service; and (5) activities to develop and implement changes to the community environment that will reduce substance abuse.

(f) Each council may solicit and accept for use local, public and private funds from municipalities, foundations and corporations. Such funds shall be expended to close gaps in the service delivery system identified in the annual plan developed by the council, provided such plan is not in conflict with the department's plan adopted pursuant to subsection (j) of section 17a-451.

(g) The activities of each council shall be limited to planning for service development and coordination and shall not include the provision of services to clients.

(P.A. 90-227, S. 3, 7; P.A. 93-381, S. 26, 39; P.A. 95-257, S. 5, 58; P.A. 02-9, S. 1.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, added Subsec. (a)(4) re identifying changes to community and (5) re designing programs to fill service gaps, amended Subsec. (b) re waiver of membership requirements and made technical changes, amended Subsec. (d) re any nonprofit organization acting as a fiduciary and added Subsec. (e)(2) re identifying gaps, (e)(4) re filling identified gaps and (e)(5) re changes to the community environment to reduce substance abuse and amended Subsec. (f) to make technical changes, effective July 1, 1993; Sec. 17a-664 transferred to Sec. 19a-2e in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2e transferred to Sec. 17a-671 in 1997; P.A. 02-9 amended Subsec. (f) by replacing reference to Sec. 19a-7 with reference to Sec. 17a-451(j).



Section 17a-672 - (Formerly Sec. 19a-2f). Scope of powers and duties.

Nothing contained in sections 17a-670 to 17a-672, inclusive, shall be construed as removing from the Department of Mental Health and Addiction Services any power or duty regarding overall state-wide planning or the administration and control of treatment facilities operated by the department and other prevention, intervention and treatment programs granted to the department by the general statutes.

(P.A. 90-227, S. 4, 7; P.A. 93-381, S. 27, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services and made technical changes, effective July 1, 1993 (Revisor's note: A reference to Sec 17a-635 was deleted editorially by the Revisors to reflect its repeal by section 38 of the act); Sec. 17a-665 transferred to Sec. 19a-2f in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2f transferred to Sec. 17a-672 in 1997.



Section 17a-673 - (Formerly Sec. 19a-4e). Treatment programs. Annual report of facilities.

(a) The department shall establish comprehensive and coordinated programs for the treatment of alcohol-dependent persons, drug-dependent persons and intoxicated persons.

(b) The programs of the department shall be consistent with its state plan and shall include, but not be limited to: (1) Emergency treatment; (2) inpatient treatment; (3) intermediate treatment; and (4) outpatient and follow-up treatment, including appropriate rehabilitation services.

(c) The department shall provide for adequate and appropriate treatment for alcohol-dependent persons, drug-dependent persons and intoxicated persons admitted under sections 17a-680 to 17a-690, inclusive. Treatment may not be provided at a correctional institution except for inmates.

(d) The administrator of each treatment facility operated by the Department of Mental Health and Addiction Services shall make an annual report of its activities to the department in the form and manner the department specifies.

(e) All appropriate public and private resources shall be coordinated with and utilized in the program if possible.

(P.A. 74-280, S. 7, 25; P.A. 75-528, S. 5, 15; P.A. 77-544, S. 8, 16; P.A. 86-371, S. 2, 45; P.A. 90-209, S. 2; P.A. 93-381, S. 16, 39; 93-435, S. 58, 95; P.A. 95-257, S. 11, 58; P.A. 99-234, S. 6; P.A. 09-145, S. 13.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities in Subsec. (f); P.A. 77-544 included drug-dependent persons and programs and plans relative to drug abuse; P.A. 86-371 substituted references to the commission for references to the commissioner and department of mental health and made technical changes; P.A. 90-209 in Subsec. (a) substituted “alcohol-dependent persons” for “alcoholics”, in Subsec. (b) deleted the provision that emergency treatment be that provided by a medical facility, in Subsec. (c) substituted “alcohol-dependent persons” for “alcoholics”, substituted “sections 17a-621 to 17a-643, inclusive,” for “sections 17-155s to 17-155y, inclusive,” and “sections 19a-370 to 19a-393, inclusive,” as the provisions under which certain persons are admitted, in Subsec. (d) substituted “treatment facility” for “facility” and deleted Subsec. (f) re contracting for use of facilities; Sec. 17-155q transferred to Sec. 17a-622 in 1991; P.A. 93-381 substituted “department” for “commission” and made technical changes, effective July 1, 1993; P.A. 93-435 amended Subsec. (d) by adding the words “of mental health” after the first reference to “department” and made technical changes, effective June 28, 1993; Sec. 17a-622 transferred to Sec. 19a-4e in 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4e transferred to Sec. 17a-673 in 1997; P.A. 99-234 amended Subsec. (c) by deleting obsolete reference to Sec. 17a-677; P.A. 09-145 amended Subsec. (c) by deleting reference to Sec. 17a-465a.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.



Section 17a-674 - (Formerly Sec. 19a-4a). Substance Use Disorder Revolving Loan Fund.

(a) There is established a Substance Use Disorder Revolving Loan Fund. The fund shall contain any moneys required by law to be deposited in the fund and may contain any other funds as provided in subsection (b) of this section. The fund shall be administered and used by the Department of Mental Health and Addiction Services for loans to private nonprofit agencies for the cost of establishing group homes for four or more persons recovering from substance use disorders. Payments made on any loans made pursuant to this section shall be deposited in said fund.

(b) Federal block grant funds allocated to the department pursuant to section 4-28b may be deposited in said fund, and the department may accept contributions from any source, public or private, for deposit in said fund.

(c) A loan made pursuant to subsection (a) of this section shall be in an amount up to, but not exceeding ten thousand dollars, provided such amount does not exceed the maximum loan amount then in effect under federal law and for a term up to, but not more than two years. Each such loan shall be repaid in monthly installments and shall bear interest at a rate to be determined by the department, but not to exceed six per cent per year. The department may assess a penalty not to exceed five per cent of any amounts that are delinquent or past due for more than six months. Amounts received in repayment of a loan made under this section shall be applied first to the current monthly installment due, then to any interest due, then to the principal of the oldest outstanding loan. Such loan terms, interest requirements and penalty provisions shall be included in each loan agreement and in any contract for the administration of the program made pursuant to subsection (d) of this section. Each loan agreement shall specify that the recipient shall use such loan in accordance with the guidelines issued by the Secretary of the Department of Health and Human Services of the federal government pursuant to the requirements of Public Law 100-690 for such loans.

(d) The department may administer said fund directly or through a contract with a private nonprofit agency. The department shall adopt such regulations, in accordance with the provisions of chapter 54, as may be necessary to administer the program.

(P.A. 89-290; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; P.A. 01-90, S. 1; P.A. 03-162, S. 1; P.A. 16-130, S. 6.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-647 transferred to Sec. 19a-4a in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4a transferred to Sec. 17a-674 in 1997; P.A. 01-90 amended Subsec. (c) by replacing former mandatory penalty requirements with provision authorizing the department to assess a penalty not to exceed 5% of any amounts delinquent or past due for more than six months, adding provision re application of loan payments and adding provision re mandatory contract terms; P.A. 03-162 amended Subsec. (c) by providing for maximum loan amount of $10,000, but not to exceed maximum amount under federal law, and loan term up to, but not more than, two years; P.A. 16-130 amended Subsec. (a) by changing “Substance Abuse Revolving Loan Fund” to “Substance Use Disorder Revolving Loan Fund” and replacing “substance abuse problems” with “substance use disorders”.



Section 17a-675 - (Formerly Sec. 19a-4b). Allocation of federal funds by department. Grants and contracts. Report.

(a) The Department of Mental Health and Addiction Services shall allocate by program and geographic location, in a manner consistent with the annual alcohol and drug plan, funds received by the department from the federal government and the state which are designated in the department's budget to be used for grants and contracts for alcohol and drug programs and services. The department shall also administer and supervise all federal and state grant and contract funds for alcohol and drug abuse community services including treatment services, except those services designated to be carried out by state agencies other than the Department of Mental Health and Addiction Services.

(b) The department may: (1) Make grants to and contracts and other joint or cooperative agreements with individuals, organizations and state agencies for problems related to alcohol and drug abuse; (2) make grants and contracts from state or federal funds to public or private agencies as may be necessary in the performance of its duties and execution of its powers; (3) require quarterly reports from recipients of grants made or allocated by it and from all departments of the state whose activities are related to alcohol or drug abuse problems for the purpose of evaluating the implementation of the state plans. The department shall report its findings on or before January first of each year to the Governor and the General Assembly, with its recommendations for such executive and legislative action as it finds beneficial to the public interest.

(P.A. 93-381, S. 6, 39; P.A. 95-257, S. 5, 11, 58.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4b transferred to Sec. 17a-675 in 1997.



Section 17a-676 - (Formerly Sec. 19a-4c). Applications for funds to the department by nonprofit organizations or municipal departments or units.

Any nonprofit organization in Connecticut or any municipal department or unit which offers or proposes to offer education services, prevention services, public information, community intervention, employees' assistance, training or job development services to alcohol-dependent or drug-dependent persons in the state or treatment or rehabilitation services to such persons either as part of comprehensive community-based services on alcohol dependence or drug dependence or as part of a narcotic addiction treatment center in an area of high incidence of drug addiction, may apply to the Department of Mental Health and Addiction Services for state and federal funds to establish, expand or maintain such services. The department may accept requests for funds from any nonprofit organization in Connecticut or any municipal department or unit which offers or proposes to offer the above services, and such services may be funded if they meet the requirements of the department and are in conformance with the state plans concerning alcohol and drug abuse. In the case of treatment or rehabilitation services, the department may accept requests for funds from such organizations, departments or units which offer or propose to offer certain selected services on a demonstration or research basis or which propose services contributing to alcohol and drug dependence services, and such services may be funded in whole or in part if they meet such requirements as the department shall specify by regulation. The application for funds shall be made on forms provided by the department and shall be accompanied by (1) a definition of the area to be served; (2) a plan setting forth the means by which the applicant proposes to coordinate its activities with those of other local agencies presently supplying such services; (3) a description of the services to be provided and the methods through which such services will be provided; and (4) an indication of the methods that will be employed to effect a balance in the use of state and local resources so as to foster local initiative, responsibility and participation. Upon approval of any such application, the department shall grant such funds within available appropriations for any fiscal year. No funds authorized by this section shall be used for the construction or renovation of buildings. The department may adopt regulations, in accordance with the provisions of chapter 54, concerning minimum standards for eligibility to receive such state funds.

(P.A. 93-381, S. 7, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4c transferred to Sec. 17a-676 in 1997.



Section 17a-677 - (Formerly Sec. 19a-5a). Operation or funding of alcohol and drug abuse treatment facility.

Section 17a-677 is repealed, effective October 1, 1999.

(P.A. 86-371, S. 37, 45; P.A. 90-209, S. 14; P.A. 93-381, S. 21, 39; P.A. 95-257, S. 5, 11, 58; P.A. 99-234, S. 13.)



Section 17a-678 - (Formerly Sec. 19a-5b). Programs and facilities exempt from certificate of need requirement.

Section 17a-678 is repealed, effective October 1, 2010.

(P.A. 89-390, S. 14, 15, 37; P.A. 90-261, S. 11, 19; P.A. 93-381, S. 25, 39; P.A. 95-257, S. 5, 39, 58; P.A. 98-150, S. 16, 17; P.A. 06-64, S. 1; P.A. 10-179, S. 161.)



Section 17a-679 - (Formerly Sec. 19a-2g). Expenses for necessary transportation of alcohol-dependent persons for admission to a treatment facility.

(a) The Department of Mental Health and Addiction Services may, within available appropriations, pay the expenses of necessary transportation for any alcohol-dependent person admitted to a treatment facility pursuant to the provisions of section 17a-682 or 17a-684 or to any program funded by the department pursuant to section 17a-675, provided such program has given prior approval to the transportation provider and so certifies to the department, or for any person intoxicated by alcohol transported to a hospital for treatment, which expenses are certified by such hospital to the department, unless the Department of Administrative Services determines after investigation that such person is able to pay. The department may pay such expense pending the investigation provided if the department determines that the person is able to pay, the transportation provider shall reimburse the department. The department shall not pay expenses for the transport of any person who is able to pay, has private insurance, or is receiving Title XIX Medicaid benefits that cover the transportation services provided.

(b) The Office of Emergency Medical Services within the Department of Public Health shall be responsible for developing and implementing dispatch and field triage protocols to provide a mechanism for local response systems to utilize the least costly most appropriate form of transport for alcohol-dependent persons. Such dispatch and field protocols shall be developed on or before January 1, 1995.

(c) The department may adopt regulations, in accordance with provisions of chapter 54, concerning the payment of transportation expenses under this section.

(P.A. 93-381, S. 35, 39; P.A. 94-239, S. 2; May Sp. Sess. P.A. 94-5, S. 15, 30; P.A. 95-257, S. 5, 58; P.A. 99-234, S. 4, 14; June Sp. Sess. P.A. 99-2, S. 23, 72.)

History: P.A. 93-381 effective July 1, 1993; P.A. 94-239 and May Sp. Sess. P.A. 94-5 both divided section in Subsecs., added provisions in Subsec. (a) requiring prior approval to the transportation provider and certification to the department and prohibiting payment by the department of any expenses for persons who are able to pay for the services, have insurance coverage or coverage under assistance programs, and added new Subsec. (b) making Office of Emergency Medical Services responsible for developing and implementing dispatch and field triage protocols to provide a mechanism for local response systems; May Sp. Sess. act further imposed January 1, 1995, deadline for development of protocols, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2g transferred to Sec. 17a-679 in 1997; P.A. 99-234 amended Subsec. (a) by replacing reference to general assistance with reference to Medicaid benefits and amended Subsec. (b) by adding “within the Department of Mental Health” after “Office of Emergency Medical Services”; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by replacing “shall pay” with “may, within available appropriations, pay”, effective July 1, 1999.



Section 17a-680 - (Formerly Sec. 19a-126). Definitions.

For purposes of sections 17a-673, 17a-680 to 17a-690, inclusive, and subsection (d) of section 17a-484:

(1) “Alcohol-dependent person” means a person who meets the criteria for moderate or severe alcohol use disorder, as described in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”;

(2) “Business day” means Monday to Friday, inclusive, except when a legal holiday falls on any such day;

(3) “Department” means the Department of Mental Health and Addiction Services;

(4) “Dangerous to himself” means there is a substantial risk that physical harm will be inflicted by a person on himself or herself;

(5) “Dangerous to others” means there is a substantial risk that physical harm will be inflicted by a person on another person;

(6) “Drug or drugs” means a controlled drug as defined in section 21a-240;

(7) “Drug-dependent person” means a person who meets the criteria for moderate or severe substance use disorder, as described in the most recent edition of the American Psychiatric Association's “Diagnostic and Statistical Manual of Mental Disorders”;

(8) “Commissioner” means the Commissioner of Mental Health and Addiction Services;

(9) “Gravely disabled” means a condition in which a person, as a result of the use of alcohol or drugs on a periodic or continuous basis, is in danger of serious physical harm because (A) he or she is not providing for his or her essential needs such as food, clothing, shelter, vital medical care, or safety, (B) he or she needs, but is not receiving, inpatient treatment for alcohol dependency or drug dependency, and (C) he or she is incapable of determining whether to accept such treatment because his or her judgment is impaired;

(10) “Hospital” means an establishment licensed under the provisions of sections 19a-490 to 19a-503, inclusive, for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions, and includes inpatient psychiatric services in general hospitals;

(11) “Incapacitated by alcohol” means a condition in which a person as a result of the use of alcohol has his or her judgment so impaired that he or she is incapable of realizing and making a rational decision with respect to his or her need for treatment;

(12) “Incompetent person” means a person who has been adjudged incompetent by a court of competent jurisdiction;

(13) “Intoxicated person” means a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol or drugs;

(14) “Medical officer” means a licensed physician in attendance at a treatment facility or hospital;

(15) “Respondent” means a person who is alleged to be alcohol-dependent or drug-dependent and for whom a petition for commitment or recommitment to an inpatient treatment facility has been filed;

(16) “Treatment” means any emergency, outpatient, intermediate and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological and social services, vocational and social rehabilitation and other appropriate services, which may be extended to alcohol-dependent persons, drug-dependent persons and intoxicated persons;

(17) “Treatment facility” means (A) a facility providing treatment and operating under the direction and control of the department, or (B) a private facility providing treatment and licensed under the provisions of sections 19a-490 to 19a-503, inclusive.

(P.A. 74-280, S. 2, 25; P.A. 75-528, S. 4, 15; 75-569, S. 1; P.A. 77-544, S. 1, 16; P.A. 79-610, S. 27; P.A. 80-92, S. 1; P.A. 81-472, S. 30, 159; 81-473, S. 6, 43; P.A. 83-160, S. 4; P.A. 86-371, S. 1, 45; P.A. 90-209, S. 1; P.A. 93-381, S. 15, 39; P.A. 95-257, S. 5, 58; June 18 Sp. Sess. P.A. 97-8, S. 12, 88; P.A. 99-234, S. 7; P.A. 09-145, S. 14; P.A. 13-208, S. 22.)

History: P.A. 75-528 replaced “approved” facilities with “licensed” facilities in Subdivs. (2) and (3) and changed section references; P.A. 75-569 redefined “incapacitation” in Subdiv. (10) and “intoxicated person” in Subdiv. (12), deleted Subdiv. (15) defining “police officer” and renumbered Subdiv. (16) accordingly; P.A. 77-544 included drug advisory council in Subdiv. (6) and changed alcohol council to alcohol and drug abuse council in Subdiv. (9); P.A. 79-610 changed section references in Subdivs. (2) and (3); P.A. 80-92 changed alcohol and drug abuse council to alcohol and drug abuse commission in Subdiv. (5); P.A. 81-472 amended Subdiv. (9) to refer to the state alcohol and drug abuse “commission” rather than “council”; P.A. 81-473 amended Subdiv. (6) to refer to the combined state alcohol and drug advisory council established under Sec. 17-155ll and redefined “director” in Subdiv. (9) as executive director of alcohol and drug abuse commission rather than council; P.A. 83-160 repealed Subdiv. (6) which had defined “advisory council” as Connecticut state alcohol and drug advisory council which agency was abolished by the act; P.A. 86-371 deleted definitions of “commissioner” and “department” of mental health and removed references to those entities, renumbering as necessary, made other technical changes and redefined “medical facility” to delete the office of an intoxicated person's personal physician; P.A. 90-209 substituted the defined term “alcohol-dependent person” for “alcoholic”, deleted the defined terms “licensed private treatment facility”, “licensed public treatment facility”, “diagnostic facility” and “medical facility”, added “business day”, “dangerous to himself”, “dangerous to others”, “drug or drugs”, “drug-dependent person”, “gravely disabled”, “hospital”, “respondent” and “treatment facility” as defined terms, in the definition of “incapacitated by alcohol” deleted the provisions that the person be unconscious as a result of the use of alcohol, amended the definition of “intoxicated person” to include impairment as a result of the use of drugs, amended the definition of “medical officer” to be a physician at a treatment facility or hospital rather than at a medical facility and in the definition of “treatment” substituted alcohol-dependent and drug-dependent persons for alcoholics as persons to whom certain services may be extended; Sec. 17-155l transferred to Sec. 17a-621 in 1991; P.A. 93-381 replaced executive director and Connecticut alcohol and drug abuse commission with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; Sec. 17a-621 transferred to Sec. 19a-126 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126 transferred to Sec. 17a-680 in 1997; June 18 Sp. Sess. P.A. 97-8 redefined “drug-dependent person” by deleting provision excluding persons dependent on specified drugs, effective July 1, 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 09-145 deleted reference to Sec. 17a-465a; P.A. 13-208 amended Subdiv. (1) by redefining “alcohol-dependent person”, amended Subdiv. (7) by redefining “drug-dependent person” and amended Subdivs. (4), (9), (11) and (17) by making technical changes.

Annotation to former section 17a-621:

Cited. 30 CA 839.



Section 17a-681 - (Formerly Sec. 19a-126a). Regulations re treatment programs and facilities. Standards. Cooperation with Commissioner of Correction. Transfer of persons accused or convicted of nonviolent crimes.

(a) The Department of Mental Health and Addiction Services shall adopt and may amend and repeal regulations, pursuant to chapter 54, for acceptance of persons into the treatment programs and facilities operated or funded by the department, considering available treatment resources and facilities, for the purpose of early and effective treatment of alcohol-dependent persons, drug-dependent persons and intoxicated persons. In establishing the regulations the department shall be guided by the following standards:

(1) If possible a patient shall be treated on a voluntary rather than an involuntary basis;

(2) A patient shall be initially assigned or transferred to outpatient or intermediate treatment, unless he is found to require inpatient treatment;

(3) A person shall not be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after earlier treatment;

(4) An individualized treatment plan shall be prepared and maintained on a current basis for each patient; and

(5) Provision shall be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment will have available and utilize other appropriate treatment.

(b) The Commissioner of Mental Health and Addiction Services and the Commissioner of Correction shall cooperate in establishing treatment and rehabilitation programs for alcohol-dependent and drug-dependent persons confined in correctional institutions. Persons convicted of nonviolent crimes or confined in lieu of bond on nonviolent charges may be transferred by the Commissioner of Correction to the commissioner for treatment and rehabilitation upon agreement of the commissioner.

(P.A. 74-280, S. 9, 25; P.A. 75-569, S. 4; P.A. 77-544, S. 9, 16; P.A. 86-371, S. 3, 45; P.A. 90-209, S. 3; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58.)

History: P.A. 75-569 added Subsec. (b) re cooperation between commissioner of mental health and commissioner of correction; P.A. 77-544 included treatment of drug-dependent persons; P.A. 86-371 substituted references to the executive director and the commission for references to the commissioner and the department of mental health; P.A. 90-209 substituted “alcohol-dependent persons” for “alcoholics” and in Subsec. (a) added that the regulations concern acceptance of persons into facilities operated or funded by the commission; Sec. 17-155s transferred to Sec. 17a-623 in 1991; P.A. 93-381 and 93-435 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; Sec. 17a-623 transferred to Sec. 19a-126a in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126a transferred to Sec. 17a-681 in 1997.



Section 17a-681a - Transferred

Transferred to Chapter 319i, Part I, Sec. 17a-486.



Section 17a-682 - (Formerly Sec. 19a-126b). Voluntary admissions to treatment facilities operated by the department. Assistance on leaving.

(a) An alcohol-dependent person or a drug-dependent person may apply for voluntary treatment directly to a treatment facility operated by the Department of Mental Health and Addiction Services. If the proposed patient is a minor or an incompetent person, he, a parent, a legal guardian or other legal representative may make the application.

(b) Subject to regulations adopted by the department, the administrator of a treatment facility operated by the department may determine, on the advice of the medical officer of the facility, who shall be admitted for treatment. If a person is refused admission to a treatment facility operated by the department, the administrator, subject to regulations adopted by the department, shall refer the person to another treatment facility operated by the department or to a private treatment facility for treatment if possible and appropriate.

(c) If a patient receiving inpatient care leaves a treatment facility operated by the department, he shall be encouraged to consent to appropriate outpatient or intermediate treatment. If it appears to the administrator in charge of the treatment facility, on the advice of the medical officer of the facility, that the patient is an alcohol-dependent person or drug-dependent person who requires help, the department shall arrange for assistance in obtaining supportive services and residential facilities.

(d) If a patient leaves a treatment facility operated by the department, with or against the advice of the administrator of the facility, the department shall make reasonable provisions for his transportation to another facility or to his home. If he has no home, he shall be assisted in obtaining shelter. If he is a minor or an incompetent person, the request for discharge from an inpatient facility shall be made by a parent, legal guardian or other legal representative or by the minor or incompetent person if he was the original applicant.

(P.A. 74-280, S. 10, 25; P.A. 75-528, S. 6, 15; 75-569, S. 3, 5; P.A. 86-371, S. 4, 45; P.A. 90-209, S. 4; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58.)

History: P.A. 75-528 and P.A. 75-569 substituted “licensed” facilities for “approved” facilities and deleted word “unemancipated” with reference to minors in Subsecs. (a) and (d); P.A. 86-371 substituted references to the commission for references to the commissioner and department of mental health; P.A. 90-209 substituted “alcohol-dependent person” for “alcoholic”, provided that drug-dependent persons be allowed to apply for voluntary treatment under the section rather than repealed Sec. 19a-378, substituted “treatment facility operated by the commission” for “licensed public treatment facility”, provided that the administrator's determinations in Subsec. (b) of who shall be admitted and in Subsec. (c) of who is a patient who requires help be on the advice of the medical officer of the facility and made technical changes; Sec. 17-155t transferred to Sec. 17a-624 in 1991; P.A. 93-381 and P.A. 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-624 transferred to Sec. 19a-126b in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126b transferred to Sec. 17a-682 in 1997.



Section 17a-683 - (Formerly Sec. 19a-126c). Police assistance for intoxicated persons. Protective custody of person incapacitated by alcohol. Medical examination. Detention and release. Notification to family. Assistance for nonadmitted person.

(a) Any police officer finding a person who appears to be intoxicated in a public place and in need of help may, with such person's consent, assist such person to his home, a treatment facility, or a hospital or other facility able to accept such person.

(b) Any police officer finding a person who appears to be incapacitated by alcohol shall take him into protective custody and have him brought forthwith to a treatment facility which provides medical triage in accordance with regulations adopted pursuant to section 19a-495 or to a hospital. The police, in detaining the person and in having him brought forthwith to such a treatment facility or a hospital, shall be taking him into protective custody and shall make every reasonable effort to protect his health and safety. In taking the person into protective custody, the detaining officer may take reasonable steps to protect himself. A taking into protective custody under this section is not an arrest. No entry or other record shall be made to indicate that the person has been arrested or charged with a crime. For purposes of this section “medical triage” means a service which provides immediate assessment of symptoms of substance abuse, the immediate care and treatment of these symptoms as necessary, a determination of need for treatment, and assistance in attaining appropriate continued treatment.

(c) A person who is brought to a treatment facility which provides medical triage in accordance with regulations adopted pursuant to section 19a-495 or to a hospital shall be examined by a medical officer or his designee as soon as possible. The medical officer shall determine whether the person requires inpatient treatment based upon the medical examination of the person and upon a finding that the person is incapacitated by alcohol.

(d) If the medical officer determines that the person requires inpatient treatment, the person shall be (1) admitted to, referred to or detained at a treatment facility that provides medical treatment for detoxification or a hospital, or (2) committed to a treatment facility operated by the Department of Mental Health and Addiction Services for emergency treatment pursuant to the provisions of section 17a-684. A person treated under subdivision (1) of this subsection shall be admitted as a voluntary patient, or, if necessary, detained for necessary treatment. If such person is referred to another treatment facility or another hospital, the referring facility or hospital shall arrange for his transportation.

(e) Any person admitted or detained as a patient under subdivision (1) of subsection (d) of this section shall be released once he is no longer incapacitated by alcohol or within forty-eight hours, whichever is shorter, unless he consents to further medical evaluation or treatment.

(f) If a patient is admitted to a treatment facility or hospital, his family or next of kin shall, unless prohibited by federal law, be notified as promptly as possible. If a patient who is not incapacitated by alcohol requests that there be no notification, his request shall be respected.

(g) A person who is not admitted to a treatment facility or a hospital, is not referred to another treatment facility or hospital and has no funds may be taken to his home, if any. If he has no home, the facility shall assist him in obtaining shelter.

(P.A. 74-280, S. 12, 23, 25; P.A. 75-479, S. 10, 25; 75-569, S. 7; P.A. 76-300, S. 1, 4; P.A. 86-371, S. 5, 45; P.A. 90-209, S. 5; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-8, S. 18, 88; June 18 Sp. Sess. P.A. 97-10, S. 1, 7; P.A. 09-145, S. 11.)

History: P.A. 75-479 replaced reference to Sec. 53a-184 with reference to Sec. 53a-184a in Subsec. (j) and required appropriations and finance committee reports on or before February 15, 1976; P.A. 75-569 made provisions specifically applicable to those incapacitated by alcohol, included references to licensed treatment facilities, replaced detailed listing of diagnostic procedures in Subsec. (b) with statement allowing use of diagnostic or therapeutic procedures, deleted former Subsecs. (f) re waiver of presentment and consent to voluntary treatment and (i) re procedure when apparently intoxicated person charged with violation or offense, redesignating remaining Subsecs. accordingly; P.A. 76-300 changed applicable dates in Subsec. (h) and deleted provisions re report to general assembly; P.A. 86-371 deleted obsolete Subsec. (h); P.A. 90-209 substantially rewrote the provisions of the section, revised the Subsec. indicators, added new Subsec. (a) which reworded Subsec. (b) of repealed Sec. 17-155u, added provisions re medical triage, required rather than allowed a medical officer to take certain actions when a person requires inpatient treatment and in new Subsec. (f) provided that there not be notification if prohibited by federal law; Sec. 17-155v transferred to Sec. 17a-625 in 1991; P.A. 93-381 and 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-625 transferred to Sec. 19a-126c in 1995; Sec. 19a-126c transferred to Sec. 17a-683 in 1997; June 18 Sp. Sess. P.A. 97-8 added Subsec. (h) re payment at any facility, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-10 repealed provision added by June 18 Sp. Sess. P.A. 97-8, effective July 1, 1997; P.A. 09-145 amended Subsec. (d) by replacing “Department of Public Health and Addiction Services” with “Department of Mental Health and Addiction Services” and making a technical change.

Section is plain and unambiguous and involves police officer's discretionary act of determining whether a person is intoxicated or incapacitated by alcohol or if something else is wrong with person, and “identifiable person-imminent harm” exception to governmental immunity is not applicable to officer's acts. 116 CA 849.



Section 17a-684 - (Formerly Sec. 19a-126d). Emergency treatment, grounds, application, procedure, detention and release. Rights after commitment.

(a) A person who is intoxicated at the time of application for commitment pursuant to subsection (b) of this section and who (1) is dangerous to himself or dangerous to others unless committed, (2) needs medical treatment for detoxification for potentially life-threatening symptoms of withdrawal from alcohol or drugs or (3) is incapacitated by alcohol, may be committed for emergency treatment to a treatment facility operated by the Department of Mental Health and Addiction Services or a private treatment facility approved by the department to provide emergency treatment. The requirement that a person be intoxicated at the time of application may be waived if a licensed physician determines that the person is in immediate need of medical treatment for detoxification for potentially life-threatening withdrawal symptoms. A refusal to undergo treatment shall not constitute evidence of lack of judgment as to the need for treatment.

(b) A physician, spouse, guardian or relative of the person to be committed, or any other responsible person, may make a written application for commitment under this section, directed to the administrator of a treatment facility operated by the department or approved by the department to provide emergency treatment. The application shall state facts to support the need for emergency treatment and be accompanied by a physician's certificate stating that he has examined the person sought to be committed within two days before the certificate's date and facts supporting the need for emergency treatment.

(c) Upon tentative approval of the application by the administrator of the treatment facility, the person shall be transferred to the facility. The medical officer of the treatment facility shall immediately examine the person sought to be committed and advise the administrator of the treatment facility whether the application sustains the grounds to commit the person for emergency treatment. The administrator shall either accept the application or refuse the application if the application fails to sustain the grounds for commitment. If the administrator accepts the application, the person shall be retained at the facility to which he was admitted, or transferred to another appropriate treatment facility, until discharged under subsection (d) of this section.

(d) When, on the advice of the medical officer, the administrator determines that the grounds for commitment for emergency treatment no longer exist, the administrator shall discharge a person committed under this section. No person committed under this section may be detained in any treatment facility for more than five days. If an application for involuntary commitment under section 17a-685 has been filed within the five-day period and the administrator of the treatment facility, on the advice of the medical officer of the facility, finds that grounds for commitment exist under the provisions of said section, he may detain the person until the application has been heard and determined, but no longer than seven business days after filing the application.

(e) A copy of the written application for commitment and a written explanation of the person's right to counsel, shall be given by the administrator of the treatment facility to the person within twenty-four hours after commitment under this section. The administrator shall provide a reasonable opportunity for the person to consult counsel.

(P.A. 74-280, S. 14, 25; P.A. 75-528, S. 8, 15; P.A. 86-371, S. 6, 45; P.A. 90-209, S. 6; P.A. 92-32; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58; P.A. 96-29; P.A. 98-219, S. 13; P.A. 99-32.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities; P.A. 86-371 substituted a reference to the commission for a reference to the department of mental health; P.A. 90-209 substantially rewrote the provisions of the section, revised the Subsec. indicators, expanded the emergency commitment procedures to persons whose functioning is impaired as a result of the use of drugs and to persons who are dangerous to themselves or in need of medical treatment for detoxification from alcohol or drugs and increased the number of days which a person may be committed for emergency treatment from three to five days; Sec. 17-155x transferred to Sec. 17a-626 in 1991; P.A. 92-32 amended Subsec. (b) by eliminating provision prohibiting a physician employed by admitting facility or commission from being certifying physician; P.A. 93-381 and P.A. 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-626 transferred to Sec. 19a-126d in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-29 limited Subsec. (a) to persons intoxicated at the time of application; Sec. 19a-126d transferred to Sec. 17a-684 in 1997; P.A. 98-219 amended Subsec. (d) by changing “petition” to “application” and increased maximum detention period from five to seven days; P.A. 99-32 amended Subsec. (a) by adding provision allowing waiver of requirement of intoxication at time of application.



Section 17a-685 - (Formerly Sec. 19a-126e). Application for involuntary commitment. Notice of hearing. Order of commitment. Recommitment. Discharge. Application for termination of commitment or recommitment and discharge.

(a) Who may make application. Any person, including the spouse, a relative or a conservator of a person sought to be committed, a physician issuing a certificate under subsection (b) of this section or the administrator of a treatment facility may make application to the Probate Court to commit a person to an inpatient treatment facility for treatment for alcohol dependency or drug dependency. The application shall be brought to the probate court for the district in which the respondent resides, or, if the respondent's residence is out of state or unknown, for the district in which he or she is at the time of filing the application. In any case in which the person is being treated in a facility, and an application is filed in accordance with the provisions of this section, jurisdiction shall be vested in the probate court for the district in which the facility where such person is a patient is located. If the respondent is confined to a facility, notwithstanding the provisions of section 45a-7, the judge of probate for the district in which the application was filed shall hold the hearing on the application at the facility where such person is confined.

(b) Contents of application and physician's certificate. Order for disclosure of medical information. The application shall allege that the person is an alcohol-dependent person or a drug-dependent person who is dangerous to himself or herself or dangerous to others when he or she is an intoxicated person or who is gravely disabled. The application shall contain a statement that the applicant has arranged for treatment in a treatment facility. A statement to that effect from such facility shall be attached to the application. At or before the hearing on the application, there shall be filed with the court a certificate of a licensed physician who has examined the person within two days before submission of the application. The physician's certificate shall set forth the physician's findings, including clinical observation or information, or the person's medical history, in support of the allegations of the application, and a finding of whether the person presently needs and is likely to benefit from treatment, and shall include a recommendation as to the type and length of treatment and inpatient facilities available for such treatment. A physician employed by the private treatment facility to which the person is to be committed is not eligible to be the certifying physician. An application filed by a person other than the certifying physician shall set forth the facts and information upon which the applicant bases his or her allegations and the names and addresses of all physicians. Upon the filing of an application under this section, the court may issue an order for the disclosure of the medical information required pursuant to this subsection.

(c) Hearing date. Notice. Upon receipt of the application, the court shall assign a time for a hearing not later than seven business days after the date the application was filed. A copy of the application and physician's certificate and the notice of the hearing, shall be served, by a state marshal, constable or indifferent person not later than three business days before the hearing on the respondent, unless the respondent is in a facility, in which case such notice shall be by regular mail. Such notice shall inform such respondent that he or she has a right to be present at the hearing, that he or she has the right to counsel and, if indigent, to have counsel appointed to represent him or her, and that such respondent has a right to cross-examine witnesses testifying at any hearing upon that application. The court shall cause a recording of the testimony of such hearing to be made, to be transcribed only in the event of an appeal from the decree rendered pursuant to this section. A copy of such transcript shall be furnished without charge to any appellant whom the Court of Probate finds is unable to pay for the same. The cost of said transcript shall be paid from funds appropriated to the Judicial Department. The court shall cause notice of said hearing to be given by regular mail to the respondent's next of kin, a parent or legal guardian if the respondent is a minor, the administrator of the treatment facility if the respondent has been committed for emergency treatment pursuant to section 17a-684, and the administrator of the treatment facility to which the respondent is to be admitted. The court may order such notice as it directs to other persons having an interest in the respondent. If the court finds such respondent is indigent or otherwise unable to pay for counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of such refusal. The court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department. If funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund. Prior to such hearing such respondent, or the respondent's counsel, in accordance with the provisions of sections 52-146d to 52-146i, inclusive, shall be afforded access to all records, including without limitation, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital shall make available at such hearing for use by the respondent or the respondent's counsel all records in its possession relating to the condition of the respondent. Notwithstanding the provisions of sections 52-146d to 52-146i, inclusive, all such hospital records directly relating to the respondent shall be admissible at the request of any party or the Probate Court in any proceeding relating to the confinement to or release from a hospital or treatment facility. Nothing in this section shall prevent timely objections to the admissibility of evidence in accordance with the rules of civil procedure.

(d) Commitment order. If, after hearing all relevant evidence, including the results of any diagnostic examination, the court finds, by clear and convincing evidence, that the respondent is an alcohol-dependent person or a drug-dependent person who is dangerous to himself or herself or dangerous to others when he or she is an intoxicated person or who is gravely disabled, it shall make an order of commitment to a treatment facility for inpatient treatment for a period of not less than thirty nor more than one hundred eighty days. The court may not order commitment of a respondent unless it determines that the treatment facility is able to provide adequate and appropriate treatment for such respondent and that the treatment is likely to be beneficial. In any proceeding pursuant to this subsection, the provisions of section 17a-686 shall apply.

(e) Expiration of commitment period. A person committed under this section shall remain in the custody of the administrator of the treatment facility for inpatient treatment for the commitment period unless sooner discharged under the provisions of subsection (k) of this section by the administrator of the treatment facility. At the end of the commitment period, a person committed under this section shall be discharged automatically unless the administrator, before expiration of the period, obtains a court order for recommitment pursuant to the provisions of subsection (f) of this section for inpatient treatment. When the person is discharged, the administrator shall, if recommended by the medical officer of the facility, refer the person to an outpatient treatment facility for treatment pursuant to the provisions of subsection (j) of this section.

(f) Application for recommitment. The administrator of an inpatient treatment facility, before expiration of the commitment period ordered in subsection (d) of this section, or the administrator of an outpatient treatment facility, before expiration of the outpatient treatment period set forth in subsection (j) of this section, may, on the advice of the medical officer of the facility, make application to the court for recommitment of the person to a treatment facility for inpatient treatment. An application for recommitment shall allege that the respondent is an alcohol-dependent person or a drug-dependent person who needs further inpatient treatment and is likely to benefit from such treatment, and, if the respondent is in an outpatient facility, that the respondent is not successfully participating in the outpatient program.

(g) Recommitment hearing date. Notice. Upon the receipt of an application for recommitment under subsection (f) of this section, the court shall assign a time for hearing no later than ten business days after the date the application was filed. A copy of the application and of the notice of the hearing, including the date fixed by the court, shall be sent by regular mail at least seven days before the hearing, to the respondent, the respondent's next of kin, the original applicant under subsection (a) of this section if different from the applicant for recommitment, the respondent's parents or legal guardian if the respondent is a minor, the administrator of the treatment facility to which the respondent is admitted or to be admitted and any other person the court believes advisable. The applicant shall be notified of the hearing date not later than three business days before the hearing.

(h) Recommitment order. If after hearing all relevant evidence, including the results of any diagnostic examination, the court finds, by clear and convincing evidence, that the respondent is an alcohol-dependent person or a drug-dependent person who needs further inpatient treatment and who is likely to benefit from such treatment, and, if the respondent is in an outpatient treatment facility, that the respondent is not successfully participating in the outpatient program, it shall make an order of recommitment to an inpatient treatment facility for treatment for a period of not less than thirty nor more than one hundred eighty days. The court may not order recommitment of a respondent unless it determines that the treatment facility is able to provide adequate and appropriate treatment for such respondent and that the treatment is likely to be beneficial. The court shall not make more than one recommitment order immediately following an original commitment order under subsection (d) of this section nor more than one recommitment order from an outpatient treatment facility. In any proceeding pursuant to this subsection, the provisions of section 17a-686 shall apply.

(i) Expiration of recommitment period. A person recommitted under subsection (h) of this section who has not been discharged before the end of the recommitment period shall be discharged automatically at the expiration of that period. When the recommitted person is discharged, the administrator of the treatment facility shall, if advised to do so by the medical officer of the facility, refer the person to an outpatient treatment facility for treatment pursuant to the provisions of subsection (j) of this section.

(j) Outpatient treatment after commitment or recommitment period. A person referred to an outpatient treatment facility pursuant to the provisions of subsection (e) or (i) of this section shall remain in outpatient treatment for a period of twelve months unless sooner discharged by the administrator of the treatment facility, on the advice of the medical officer of the facility, or unless, before expiration of the period of outpatient treatment, the administrator obtains a court order of recommitment for inpatient treatment as provided in subsection (h) of this section.

(k) Discharge before expiration of commitment period. The administrator of a treatment facility, on the advice of the medical officer, shall discharge a person committed or recommitted for treatment at any time before the end of the period for which such person has been committed if the person is no longer an alcohol-dependent person or a drug-dependent person in need of further treatment, further treatment will not be likely to bring about significant improvement in the person's condition or treatment is no longer adequate or appropriate.

(l) Application to terminate commitment. If a committed or recommitted person has not been discharged pursuant to subsection (k) of this section, any responsible person, including the committed or recommitted person, may make application to the Probate Court for termination of commitment or recommitment and discharge from the treatment facility. The application shall allege that the committed or recommitted person is no longer an alcohol-dependent person or a drug-dependent person in need of further treatment, that further treatment will not be likely to bring about significant improvement in the person's condition or that treatment is no longer adequate or appropriate. Upon receipt of any such application, such court shall assign a time, not later than ten business days thereafter, and a place for hearing such application, and shall cause reasonable notice thereof to be given to the applicant, the administrator of the treatment facility and any other person the court deems advisable. Such notice shall inform the applicant that he or she has the right to be present at the hearing and to present evidence at the hearing, that he or she has a right to counsel, that he or she, if indigent, has a right to have counsel appointed to represent him or her, and that such applicant has a right to cross-examine witnesses at any hearing on such application. The provisions of section 17a-686 shall apply. If, after hearing, the court determines that the grounds alleged in the application exist, it shall order termination of the commitment or recommitment and discharge of the committed or recommitted person, except that the court may not order the discharge of an alcohol-dependent person or drug-dependent person who the court determines is likely to become dangerous to himself or herself or dangerous to others when he is an intoxicated person.

(m) Temporary leave from treatment facility. The administrator of a treatment facility to which a committed or recommitted person has been committed or recommitted may, under such restrictions or agreements as the administrator deems advisable and on the advice of the medical officer of the facility, permit the person to leave the treatment facility temporarily, in the charge of such person's guardian, conservator, relatives or friends, or by himself or herself.

(n) Expenses. All the expenses in connection with an application filed under sections 17a-684 to 17a-686, inclusive, shall be paid by the applicant, unless the applicant is indigent, in which case such expenses shall be paid by the state from funds appropriated to the Department of Mental Health and Addiction Services in accordance with rates established by said department, and attorney's fees shall be established by, and paid from funds appropriated to, the Judicial Department. If funds have not been included in the budget of the Judicial Department for such attorney's fees, such fees shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund, provided in no event shall the expenses under subsection (l) of this section be paid for any one applicant for more than two hearings per year.

(P.A. 74-280, S. 15, 25; P.A. 75-528, S. 9–12, 15; 75-569, S. 8; P.A. 76-435, S. 54, 82; 76-436, S. 482, 681; P.A. 79-585, S. 1, 15; P.A. 86-371, S. 7, 45; P.A. 89-390, S. 12, 37; P.A. 90-209, S. 7; P.A. 91-406, S. 17, 29; P.A. 92-157, S. 1; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58; P.A. 98-219, S. 14; P.A. 99-84, S. 2; P.A. 00-99, S. 54, 154; P.A. 04-142, S. 8.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities and replaced circuit court with court of common pleas and “circuit” with “geographical area” in Subsec. (a); P.A. 75-569 changed hearing deadline in Subsec. (b) from ten to five days after petition filed, limited recommitment orders to two in Subsec. (f), replaced reference to offenses and violations with misdemeanors in Subsec. (i) and changed section referred to in Subsec. (l) from 17-155y to 17-155v; P.A. 76-435 deleted word “unemancipated” with reference to minors in Subsecs. (b) and (g); P.A. 76-436 replaced court of common pleas with superior court in Subsec. (a) and substituted “this section” for reference to Sec. 17-155y and “state's attorney or assistant state's attorney” for “prosecutor” in Subsec. (l), effective July 1, 1978; P.A. 79-585 replaced commission on adult probation with office of adult probation in Subsecs. (i) and (j); P.A. 86-371 substituted references to the executive director and the commission for references to the commissioner and the department and made technical changes; P.A. 89-390 deleted former Subsec. (i) which authorized the court to suspend the prosecution of an alcoholic person accused of a misdemeanor, to commit such person to the custody of the office of adult probation for treatment by the executive director and to dismiss the charges against such person, amended Subsec. (i), formerly Subsec. (j), to delete provision re commitment of a person to the custody of the office of adult probation for treatment by the executive director, deleted former Subsec. (l) which required the executive director or medical officer in charge of a treatment facility to give notice prior to the discharge of a patient committed pursuant to former Subsec. (i), and relettered the intervening and remaining Subsecs. accordingly; P.A. 90-209 substantially rewrote the provisions of the section, relettered Subsec. indicators, made involuntary commitment procedures for alcohol-dependent and drug-dependent persons the same (former procedures for drug-dependent persons were in repealed Secs. 19a-379 and 19a-380), deleted provisions re conduct of hearing, changed the length of time persons can be involuntarily committed, gave custody of committed persons to the administrator of the treatment facility rather than to the executive director of the commission on alcohol and drug abuse and added provisions re petitions for termination of commitment or recommitment and discharge (transferred with changes from Sec. 17-155z(e)); Sec. 17-155y transferred to Sec. 17a-627 in 1991; P.A. 91-406 confirmed the numbering of this section as Sec. 17a-627, thereby correcting a typographical error; P.A. 92-157 amended Subsec. (e) by deleting provision requiring administrator to apply for recommitment if he determines likelihood that person will become dangerous to himself or others when intoxicated and amended Subsec. (k) by deleting provision prohibiting administrator from discharging alcohol-dependent or drug-dependent person who is likely to become dangerous to himself or others when intoxicated; P.A. 93-381 and P.A. 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-627 transferred to Sec. 19a-126e in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126e transferred to Sec. 17a-685 in 1997; P.A. 98-219 revised section, transferring jurisdiction re involuntary commitment for alcohol or drug dependency from Superior Court to Probate Court; P.A. 99-84 amended Subsec. (f) by deleting requirement that an application for recommitment for inpatient treatment allege that alcohol or drug dependent person is likely to become dangerous to himself or herself or others when intoxicated or likely to become gravely disabled, and amended Subsec. (g) by changing notice of hearing to be sent at least seven days before hearing; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (c), effective December 1, 2000; P.A. 04-142 amended Subsec. (b) by replacing provision re physician's certificate to accompany the application with provision re physician's certificate to be filed with the court at or before the hearing and by adding provision re court order for disclosure of required medical information.

Annotation to former section 17-155y:

Cited. 169 C. 13.



Section 17a-686 - (Formerly Sec. 19a-126f). Procedural rules and rights during determinations of commitment, recommitment and termination of commitment and recommitment and discharge.

The person shall be informed of his right to be examined by a licensed physician of his choice. If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall employ a licensed physician.

(a) At any hearing on an application for commitment, recommitment or termination and discharge, the court shall inquire into the facts of the application. The following provisions shall apply to the hearing:

(1) The respondent shall be present unless the court finds by clear and convincing evidence that his presence would be injurious to himself. If the person is not present, the court shall appoint a guardian ad litem to represent him;

(2) The court shall examine the person in open court, or, if the person is not present, examine him in such a private setting as the court may determine;

(3) The respondent or his representative may present evidence and cross-examine witnesses;

(4) The court shall order any examining physician to appear if the person notifies the court not less than two days before the hearing that he wishes to cross-examine such physician. It is the responsibility of the applicant to provide medical testimony;

(5) The Connecticut rules of evidence shall be observed.

(b) If, at the time of the hearing, the person is being treated at a treatment facility and is medicated, the treatment facility shall notify the court of the medication and of the common effects thereof.

(c) The court may not order a commitment or recommitment unless the evidence presented includes the report of at least one licensed physician who has examined the person which supports the allegations of the application for commitment or recommitment.

(d) If a private treatment facility agrees with the request of a patient or his parent, sibling, adult child or legal representative to accept the patient for treatment, the administrator of the treatment facility operated by the Department of Mental Health and Addiction Services shall transfer him to the private treatment facility.

(e) In any contested proceeding for commitment, recommitment, or termination and discharge, the Attorney General shall, upon request, represent the administrator of a treatment facility operated by the department.

(P.A. 74-280, S. 16, 25; P.A. 75-569, S. 9; P.A. 76-436, S. 484, 681; P.A. 86-371, S. 8, 45; P.A. 90-209, S. 8; P.A. 93-381, S. 9, 17, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58; P.A. 98-219, S. 15.)

History: P.A. 75-569 made appointment of counsel mandatory rather than optional in Subsec. (b) if person so requests and is unable to obtain counsel; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (e), effective July 1, 1978; P.A. 86-371 made technical changes; P.A. 90-209 substantially rewrote the provisions of the section, revised the subsection indicators, added the applicability of the procedures to petitions for termination of commitment or recommitment and discharge and provided that if a person cannot pay for counsel, judicial department funds shall be used; Sec. 17-155z transferred to Sec. 17a-628 in 1991; P.A. 93-381 amended Subsec. (a) to make technical changes and with P.A. 93-435 replaced references to Connecticut drug and alcohol commission with references to department of public health and addiction services, effective July 1, 1993; Sec. 17a-628 transferred to Sec. 19a-126f in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126f transferred to Sec. 17a-686 in 1997; P.A. 98-219 revised section, changing “petition” to “application” and “person” to “respondent”.



Section 17a-686a - Application for writ of habeas corpus for confined individual.

An individual confined in a hospital or inpatient treatment facility for treatment of alcohol or drug dependency in this state may seek a writ of habeas corpus in the Superior Court. The question of the legality of such confinement shall be determined by the court or judge issuing such writ. The writ shall be directed to the superintendent or director of the hospital or treatment facility and, if illegality or invalidity of the commitment is alleged in such writ, a copy shall also be directed to the judge of the committing court as to such claim. Such judge shall be represented by the state's attorney for the judicial district in which such committing court is located. If the court or judge before whom such case is brought decides that the confinement is not illegal, such decision shall not bar issuance of such writ again, provided it is claimed that such individual is no longer subject to the condition for which the individual was confined. Such writ may be sought by the confined individual or on behalf of the individual by any relative, friend or person interested in the individual's welfare. Court fees may not be charged against the superintendent or director of the hospital or the judge.

(P.A. 07-116, S. 25.)



Section 17a-687 - (Formerly Sec. 19a-126g). Visitation and communication with patients.

(a) Subject to reasonable rules regarding hours of visitation which the Commissioner of Mental Health and Addiction Services may adopt, patients in any treatment facility or hospital shall be granted opportunities for adequate consultation with counsel, and for continuing contact with family and friends consistent with an effective treatment program.

(b) Neither mail nor other communication to or from a patient in any treatment facility or hospital may be intercepted, read or censored. The commissioner may adopt reasonable rules regarding the use of telephones by patients in such facilities.

(P.A. 74-280, S. 17, 25; P.A. 75-528, S. 13, 15; 75-569, S. 10; P.A. 86-371, S. 9, 45; P.A. 90-209, S. 9; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities and included other medical facilities in Subsecs. (b) and (c); P.A. 75-569 deleted Subsec. (a) re records and information retained in cases where criminal charge not lodged and redesignated remaining Subsecs. accordingly; P.A. 86-371 substituted reference to the executive director for references to the commissioner; P.A. 90-209 substituted “treatment facility or hospital” for “licensed treatment facility or other medical facility”; Sec. 17-155aa transferred to Sec. 17a-629 in 1991; P.A. 93-381 and P.A. 93-435 replaced executive director with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17a-629 transferred to Sec. 19a-126g in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126g transferred to Sec. 17a-687 in 1997.



Section 17a-688 - (Formerly Sec. 19a-126h). Record keeping and confidentiality. Permitted disclosure. Treatment or rehabilitation of minor.

(a) All records maintained by the court of cases coming before it under the provisions of sections 17a-673 and 17a-680 to 17a-690, inclusive, shall be sealed and available only to the respondent or the respondent's counsel unless the court, after hearing held with notice to the respondent, determines such record should be disclosed for cause shown.

(b) Medical treatment facilities shall keep and submit such records of all persons examined, admitted or treated pursuant to sections 17a-673 and 17a-680 to 17a-690, inclusive, as may be required by the department.

(c) No person, hospital or treatment facility may disclose or permit the disclosure of, nor may the department disclose or permit the disclosure of, the identity, diagnosis, prognosis or treatment of any such patient that would constitute a violation of federal statutes concerning confidentiality of alcohol or drug patient records and any regulations pursuant thereto, as such federal statutes and regulations may be amended from time to time. The department shall adopt regulations, in accordance with chapter 54, to protect the confidentiality of any such information that is obtained by the department.

(d) If the person seeking treatment or rehabilitation for alcohol dependence or drug dependence is a minor, the fact that the minor sought such treatment or rehabilitation or that the minor is receiving such treatment or rehabilitation, shall not be reported or disclosed to the parents or legal guardian of the minor without the minor's consent. The minor may give legal consent to receipt of such treatment and rehabilitation. A minor shall be personally liable for all costs and expenses for alcohol and drug dependency treatment afforded to the minor at the minor's request under section 17a-682.

(e) The commissioner may use or make available to authorized persons information from patients' records for purposes of conducting scientific research, management audits, financial audits or program evaluation, provided such information shall not be utilized in a manner that discloses a patient's name or other identifying information.

(P.A. 74-280, S. 18, 25; P.A. 75-569, S. 11; P.A. 77-544, S. 10, 16; P.A. 86-371, S. 10, 45; P.A. 90-209, S. 10; P.A. 93-381, S. 9, 18, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 99-234, S. 5; P.A. 00-27, S. 7, 24; P.A. 09-145, S. 15.)

History: P.A. 75-569 rewrote section, deleting former Subsec. (a) re records kept by medical and treatment facilities, replacing former Subsec. (b), now (a), re report to commissioner with statement that records be submitted at department's request, replacing disclosure provisions in former Subsec. (c), now (b), and replacing former Subsec. (d), now (c) re notification of next-of-kin or police of patient's admission and condition with provisions for availability of information to authorized persons for purposes stated; P.A. 77-544 replaced reference to specific federal laws in Subsec. (b) with general descriptive phrase; P.A. 86-371 substituted references to commission and executive director for references to department and commissioner of mental health and made technical changes; P.A. 90-209 added new Subsec. (a) re disclosure of records maintained by court, relettered former Subsecs. (a) and (b) as Subsecs. (b) and (c), in new Subsec. (c) substituted “no person, hospital, treatment facility or the commission may disclose or permit the disclosure of” for “the commission shall not permit the disclosure of” and made technical changes, added new Subsec. (d) re minors (provisions re confidentiality and payment liability for a minor seeking drug treatment were incorporated from repealed Secs. 19a-382 and 19a-385) and in new Subsec. (e) made a technical change; Sec. 17-155bb transferred to Sec. 17a-630 in 1991; P.A. 93-381 amended Subsecs. (a) and (b) to make technical changes and, with P.A. 93-435, replaced references to commission on alcohol and drug abuse and its executive director with references to commissioner and department of public health and addiction services, effective July 1, 1993; Sec. 17a-630 transferred to Sec. 19a-126h in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-126h transferred to Sec. 17a-688 in 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 00-27 made technical changes in Subsecs. (a), (c), (d) and (e), effective May 1, 2000; P.A. 09-145 amended Subsecs. (a) and (b) by deleting references to Sec. 17a-465a.

Annotations to former section 17-155bb:

Cited. 203 C. 641; 212 C. 50.

Annotations to former section 17a-630:

Cited. 225 C. 450; 230 C. 43.

Cited. 30 CA 839; 33 CA 647.

Annotation to present section:

Subsec. (c):

Impliedly authorizes plaintiff to maintain a private cause of action for injunctive relief. 54 CA 663.



Section 17a-689 - (Formerly Sec. 19a-126i). Liability of medical or police officer. False commitment and fraud, penalties.

(a) No medical officer or staff member of a treatment facility or hospital who submits any report or files any petition required or authorized by sections 17a-673 and 17a-680 to 17a-690, inclusive, shall be held to have violated any otherwise confidential relationship.

(b) Any medical officer or staff member of a treatment facility or hospital acting in compliance with sections 17a-673 and 17a-680 to 17a-690, inclusive, shall be deemed to be acting in the course of his official duty and shall not be criminally or civilly liable therefor.

(c) Any police officer acting in compliance with sections 17a-465, 17a-673 and 17a-680 to 17a-690, inclusive, shall be deemed to be acting in the course of official duty and shall not be criminally or civilly liable therefor.

(d) Any person who is lawfully designated to assist in protective custody and transport under the provisions of section 17a-683 shall be deemed to be acting in the course of official duty and shall not be criminally or civilly liable therefor.

(e) Any person who wilfully and knowingly causes or attempts to cause any person not an alcohol-dependent person or not a drug-dependent person to be committed pursuant to section 17a-684, or section 17a-685, or any person who knowingly makes a false statement of fact or belief in any petition, certificate or report required by sections 17a-673 and 17a-680 to 17a-690, inclusive, or any person who wilfully and knowingly reports falsely to any court, judge, prosecutor or law enforcement officer that any person is an alcohol-dependent person or a drug-dependent person, may be imprisoned not more than one year or fined not more than one thousand dollars or both.

(f) Any person who fraudulently makes application for treatment as a drug-dependent person, or who makes more than one application for such treatment with the intent of obtaining controlled drugs in excess of that provided for a patient in treatment or to conceal or thwart a prior treatment program at another or the same treatment facility, shall be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(P.A. 74-280, S. 19, 25; P.A. 75-569, S. 12; P.A. 86-371, S. 11, 45; P.A. 90-209, S. 11; P.A. 93-381, S. 19, 39; P.A. 99-234, S. 8; P.A. 09-145, S. 16.)

History: P.A. 75-569 added references to licensed facilities, inserted new Subsec. (d) re persons acting in course of official duty and relettered former Subsec. (d) as Subsec. (e); P.A. 86-371 substituted reference to executive director for reference to commissioner of mental health; P.A. 90-209 substituted “treatment facility or hospital” for “medical or licensed treatment facility” in Subsec. (a) and for “licensed treatment or other medical facility” in Subsec. (b), in Subsec. (e) substituted “alcohol-dependent person” for “alcoholic” and added references to drug-dependent persons (transferred from repealed Sec. 19a-392 with changes) and added that the penalties apply to false statements in certificates required by the chapter and added new Subsec. (f) re penalties for fraudulent applications (transferred from repealed Sec. 19a-391 with technical changes); Sec. 17-155cc transferred to Sec. 17a-631 in 1991; P.A. 93-381 made technical changes, effective July 1, 1993; Sec. 17a-631 transferred to Sec. 19a-126i in 1995; Sec. 19a-126i transferred to Sec. 17a-689 in 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 09-145 amended Subsecs. (a), (b), (c) and (e) by deleting references to Sec. 17a-465a and amended Subsec. (c) by adding reference to Sec. 17a-465.



Section 17a-690 - (Formerly Sec. 19a-126j). Local ordinance against intoxication not to include criminal or civil penalty. Exceptions.

(a) No town, city or borough or other political subdivision may adopt or enforce a local ordinance that includes drinking intoxicating liquor, being a common drunkard or being found in an intoxicated condition as one of the elements of an offense giving rise to a criminal or civil penalty or sanction.

(b) No town, city or borough may interpret or apply any law of general application to circumvent the provision of subsection (a) of this section.

(c) Nothing in sections 17a-465, 17a-673 and 17a-680 to 17a-690, inclusive, shall affect any law against driving under the influence of alcoholic liquor, or other similar offense involving the operation of a vehicle, aircraft, boat, machinery or other equipment, or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons.

(P.A. 74-280, S. 20, 25; P.A. 93-381, S. 20, 39; P.A. 99-234, S. 9; P.A. 09-145, S. 17.)

History: Sec. 17-155dd transferred to Sec. 17a-632 in 1991; P.A. 93-381 amended Subsec. (c) to make technical changes, effective July 1, 1993; Sec. 17a-632 transferred to Sec. 19a-126j in 1995; Sec. 19a-126j transferred to Sec. 17a-690 in 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 09-145 amended Subsec. (c) by deleting reference to Sec. 17a-465a and adding reference to Sec. 17a-465.



Section 17a-691 - (Formerly Sec. 19a-127). Definitions.

As used in sections 17a-691 to 17a-701, inclusive:

(a) “Alcohol-dependent person” means an alcohol-dependent person as defined in section 17a-680.

(b) “Court” means Superior Court.

(c) “Drug” means a controlled drug as defined in section 17a-680.

(d) “Drug-dependent person” means a drug-dependent person as defined in section 17a-680.

(e) “Treatment program” means a program operated by the Department of Mental Health and Addiction Services or approved by the Commissioner of Mental Health and Addiction Services for treatment of both the physical and psychological effects of alcohol or drug dependency, provided such program is not intended solely to detoxify an alcohol-dependent or drug-dependent person.

(P.A. 89-390, S. 1, 37; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; June 18 Sp. Sess. P.A. 97-8, S. 13, 88; P.A. 98-219, S. 16.)

History: (Revisor's note: In 1991 “alcohol-dependent person” was substituted editorially by the Revisors for “alcoholic” in Subdiv. (a) to conform definition with provisions of P.A. 90-209, S. 1); P.A. 93-381 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; Sec. 17a-648 transferred to Sec. 19a-127 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-127 transferred to Sec. 17a-691 in 1997; June 18 Sp. Sess. P.A. 97-8 amended Subsecs. (b) and (c) by replacing references to Sec. 21a-240 with Sec. 17a-680 and Subsec. (d) by deleting programs operated by Department of Correction from definition of “treatment program”, effective July 1, 1997; P.A. 98-219 added definition of “court” as Subdiv. (b), redesignating former Subdivs. (b) to (d), inclusive, as (c) to (e).

Annotations to former section 17a-648:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-692 - (Formerly Sec. 19a-127a). Responsibilities and authority of Court Support Services Division re persons ordered treated for alcohol or drug dependency.

(a) The Court Support Services Division shall have custody of (1) any person charged with a crime for whom the court, pursuant to the provisions of section 17a-696, has suspended prosecution and ordered treated for alcohol or drug dependency, and (2) any person convicted of a crime whom the court, pursuant to the provisions of section 17a-699, has sentenced to a period of probation and ordered treated for alcohol or drug dependency.

(b) The Court Support Services Division may (1) coordinate, pursuant to the provisions of section 17a-694, the examination of any person in its custody, (2) coordinate the placement of such person for treatment for alcohol or drug dependency, and (3) monitor the progress and behavior of such person in the treatment program.

(c) The Court Support Services Division may transfer any person in a treatment program to another treatment program with the agreement of the director of the program to which the person is proposed to be transferred.

(d) Any person in the custody of the Court Support Services Division under the provisions of section 17a-696 or 17a-699 may, without any notice, be tested for use of alcohol or drugs.

(P.A. 89-390, S. 2, 37; P.A. 02-132, S. 3.)

History: Sec. 17a-649 transferred to Sec. 19a-127a in 1995; Sec. 19a-127a transferred to Sec. 17a-692 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout and made a technical change in Subsec. (b).

Annotations to former section 17a-649:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-693 - (Formerly Sec. 19a-127b). Order for examination for alcohol or drug dependency.

The court, on its own motion or on motion of the state's attorney or a person charged with a crime or convicted of a crime but not yet sentenced, may order, if the interests of justice will be served, that such person be examined, pursuant to the provisions of section 17a-694, to determine if the person is alcohol-dependent or drug-dependent and eligible for treatment under section 17a-696 or 17a-699. A probation officer may order that such an examination be conducted as part of a presentence investigation conducted pursuant to the provisions of section 54-91a.

(P.A. 89-390, S. 3, 37.)

History: Sec. 17a-650 transferred to Sec. 19a-127b in 1995; Sec. 19a-127b transferred to Sec. 17a-693 in 1997.

Annotations to former section 17a-650:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-694 - (Formerly Sec. 19a-127c). Examination for alcohol or drug dependency. Report.

(a) The Commissioner of Mental Health and Addiction Services or the commissioner's designee shall appoint one or more clinical examiners to conduct examinations for alcohol or drug dependency ordered pursuant to the provisions of section 17a-693. Each examiner shall be authorized by the department to conduct independent evaluations.

(b) (1) The examiner shall determine whether the person being examined was an alcohol-dependent or drug-dependent person at the time of the crime. The commissioner shall disclose to the examiner information contained in the Department of Mental Health and Addiction Service's database concerning the date that the person received treatment for alcohol or drug dependence, if at all, and the location where such treatment was provided, for the purpose of allowing the examiner to request a release of treatment information from the department for the person.

(2) If such person is determined to have been dependent on alcohol or drugs, the examiner shall further determine (A) the history and pattern of the dependency, and (B) whether the person presently needs and is likely to benefit from treatment for the dependency. If the examiner determines that the person presently needs and is likely to benefit from treatment, the examiner shall recommend treatment and state the date when space will be available in an appropriate treatment program, provided such date shall not be more than forty-five days from the date of the examination report. A recommendation for treatment shall include provisions for appropriate placement and the type and length of treatment and may include provisions for outpatient treatment.

(c) The examiner shall prepare and sign, without notarization, a written examination report and deliver it to the court, the Court Support Services Division, the state's attorney and defense counsel no later than thirty days after the examination was ordered. An examination report ordered pursuant to this section and section 17a-693 shall otherwise be confidential and not open to public inspection or subject to disclosure.

(d) No statement made by the person in the course of an examination under the provisions of this section may be admitted in evidence on the issue of guilt in a criminal proceeding concerning the person.

(P.A. 89-390, S. 4, 37; P.A. 93-142, S. 1, 8; 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; June 18 Sp. Sess. P.A. 97-8, S. 14, 88; P.A. 02-132, S. 4; P.A. 14-138, S. 5.)

History: P.A. 93-142 amended Subsec. (c) by making examination report ordered pursuant to this section and Sec. 19a-127b confidential; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; Sec. 17a-651 transferred to Sec. 19a-127c in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-127c transferred to Sec. 17a-694 in 1997; June 18 Sp. Sess. P.A. 97-8 replaced references to examining committee with clinical examiner, effective July 1, 1997; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division”; P.A. 14-138 amended Subsec. (b) by designating existing provisions re examiner to determine whether person was alcohol-dependent or drug-dependent at the time of the crime as Subdiv. (1) and amending same by adding provision re commissioner to disclose information to the examiner, and by designating existing provisions re person determined to have been dependent on alcohol or drugs as Subdiv. (2), and made technical changes in Subsecs. (a) and (b).

Annotations to former section 17a-651:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-695 - (Formerly Sec. 19a-127d). Motion for suspension of prosecution and treatment for alcohol and drug dependency.

After receipt by the court of the examination report, the accused person may make a motion for suspension of prosecution and an order of treatment for alcohol or drug dependency pursuant to the provisions of section 17a-696. Unless the opportunity for a hearing is waived by both the accused person and the state's attorney, the court shall hear the motion. The clinical examiner shall not be required to be present to testify on the report unless the presence of the clinical examiner is requested by the court, the accused person or the state's attorney.

(P.A. 89-390, S. 5, 37; June 18 Sp. Sess. P.A. 97-8, S. 15, 88.)

History: Sec. 17a-652 transferred to Sec. 19a-127d in 1995; Sec. 19a-127d transferred to Sec. 17a-695 in 1997; June 18 Sp. Sess. P.A. 97-15 replaced references to examining committee with clinical examiner, effective July 1, 1997.

Annotations to former section 17a-652:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.

Annotation to present section:

Defendant does not possess a right that would be irreparably lost without interlocutory review of a denied motion for treatment of alcohol or drug dependency or suspension of prosecution. 53 CA 781.



Section 17a-696 - (Formerly Sec. 19a-127e). Order for suspension of prosecution and treatment for alcohol or drug dependency.

(a) The provisions of this section shall not apply to any person charged with a violation of section 14-227a, 14-227g or 14-227m, subdivision (1) or (2) of subsection (a) of section 14-227n or section 53a-56b or 53a-60d or with a class A, B or C felony or to any person who was twice previously ordered treated under this section, subsection (i) of section 17-155y, section 19a-386 or section 21a-284 of the general statutes revised to 1989, or any combination thereof. The court may waive the ineligibility provisions of this subsection for any person, except that the court shall not waive the ineligibility provisions of this subsection for any person charged with a violation of section 14-227a, 14-227g, 53a-56b or 53a-60d if, at the time of the offense, such person was operating a commercial vehicle, as defined in section 14-1, or held a commercial driver's license or a commercial driver's instruction permit.

(b) The court may order suspension of prosecution and order treatment for alcohol or drug dependency as provided in this section and sections 17a-697 and 17a-698 if it, after considering information before it concerning the alcohol or drug dependency of the person, including the examination report made pursuant to the provisions of section 17a-694, finds that (1) the accused person was an alcohol-dependent or drug-dependent person at the time of the crime, (2) the person presently needs and is likely to benefit from treatment for the dependency, and (3) suspension of prosecution will advance the interests of justice. Treatment may begin no earlier than the date the clinical examiner reports under the provisions of section 17a-694 that space is available in a treatment program. Upon application by any such person for participation in a treatment program, the court shall, but only as to the public, order the court file sealed.

(c) A suspension of prosecution ordered under the provisions of subsection (b) of this section may be for a period not exceeding two years. During the period of suspension, an accused person shall be placed in the custody of the Court Support Services Division for treatment for alcohol or drug dependency. The court or the Court Support Services Division may require that the person (1) comply with any of the conditions specified in subsections (a) and (b) of section 53a-30, and (2) be tested for use of alcohol or drugs during the period of suspension. The accused person shall, unless indigent, pay the cost of treatment ordered under this section.

(d) If prosecution is suspended under the provisions of subsection (b) of this section, (1) the statute of limitations applicable to the crime charged shall be tolled during the period of suspension, and (2) the accused person shall be deemed to have waived such accused person's right to a speedy trial for the crime charged.

(e) The court shall not suspend prosecution under subsection (b) of this section unless (1) the accused person has acknowledged that he or she understands the consequences of the suspension of prosecution, (2) the accused person has given notice, by registered or certified mail on a form prescribed by the Chief Court Administrator, to the victim, if any, of the crime of which the person is accused and of the pending motion for suspension of prosecution, (3) such victim, if any, has been given an opportunity to be heard on the motion for suspension of prosecution, and (4) the accused person, unless such accused person is indigent, has paid to the clerk of the court an administration fee of twenty-five dollars.

(f) If the prosecution is suspended, the person shall be released on a written promise to appear or on a bond and any other bond posted in any criminal proceeding concerning such person shall be terminated.

(g) If the court denies the motion for suspension of prosecution, the state's attorney may proceed with prosecution of the crime.

(h) A person shall be deemed to be indigent for the purposes of this section if the court determines the person has an estate insufficient to provide for the person's support or there is no other person legally liable or able to support the person.

(P.A. 89-390, S. 6, 37; June 18 Sp. Sess. P.A. 97-8, S. 16, 88; P.A. 02-132, S. 5; P.A. 04-234, S. 23; P.A. 14-233, S. 8; P.A. 16-55, S. 9; 16-126, S. 24.)

History: (Revisor's note: A reference in Subsec. (a) to “section 17a-627” was changed editorially by the Revisors to “section 17-155y”); Sec. 17a-653 transferred to Sec. 19a-127e in 1995; Sec. 19a-127e transferred to Sec. 17a-696 in 1997; June 18 Sp. Sess. P.A. 97-8 replaced examining committee with clinical examiner in Subsec. (b), effective July 1, 1997; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division” and making a technical change; P.A. 04-234 amended Subsec. (a) to make provisions inapplicable to any person who was “twice” previously ordered treated under section, other specified sections or “any combination thereof” and made technical changes throughout, effective June 8, 2004; P.A. 14-233 amended Subsec. (b) to add provision re court to order file sealed as to the public upon application for participation in treatment program; P.A. 16-55 amended Subsec. (a) by adding reference to Secs. 14-227g and 53a-56b and by adding provision re exception for person charged with violation of Secs. 14-227a, 14-227g, 53a-56b or 53a-60d if person was operating commercial vehicle or held commercial driver's license or commercial driver's instruction permit; P.A. 16-126 amended Subsec. (a) by adding references to Secs. 14-227m and 14-227n(a)(1) and (2).

Annotations to former section 17a-653:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.

Annotation to present section:

Defendant does not possess a right that would be irreparably lost without interlocutory review of a denied motion for treatment of alcohol or drug dependency or suspension of prosecution. 53 CA 781.



Section 17a-697 - (Formerly Sec. 19a-127f). Completion of treatment program. Dismissal of charges.

(a) The director of the treatment program shall discharge from treatment any person being treated pursuant to the provisions of section 17a-696 who completes the treatment program. The director of the program shall notify the Court Support Services Division of his intent to discharge such person at least seven days before the date the person is to be discharged.

(b) At any time before the end of the period of suspension of prosecution, the Court Support Services Division may recommend to the court that the charge be dismissed if the person has (1) completed the treatment program, (2) complied with all conditions set under subsection (c) of section 17a-696, and (3) abstained from the use of alcohol for one year if such person was alcohol dependent or abstained from the unlawful use of drugs for one year if such person was drug dependent.

(c) Not later than one month before the end of the period of suspension of prosecution, the Court Support Services Division shall notify the court of the impending conclusion of the suspension and submit a report on whether the person has completed the treatment program and has complied with all conditions set under subsection (c) of section 17a-696 and on whether the Court Support Services Division recommends dismissal of the charge.

(d) If the court, on motion by the person discharged from treatment, or on its own motion, finds that the person (1) is responding favorably to treatment at the expiration of the period of suspension of prosecution or has completed the treatment program, and (2) has complied with all other conditions of suspension, it may dismiss the charge for which prosecution had been suspended under the provisions of section 17a-696. If the court denies the motion and terminates the suspension of prosecution, the state's attorney may proceed with prosecution of the crime.

(P.A. 89-390, S. 7, 37; P.A. 02-132, S. 6.)

History: Sec. 17a-654 transferred to Sec. 19a-127f in 1995; Sec. 19a-127f transferred to Sec. 17a-697 in 1997; P.A. 02-132 replaced “office of adult probation” and “office” with “Court Support Services Division” in Subsecs. (a), (b) and (c) and made technical changes in Subsecs. (b) and (d).

Annotations to former section 17a-654:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-698 - (Formerly Sec. 19a-127g). Modification or termination of suspension of prosecution prior to completion of treatment program.

(a) The court shall conduct a hearing to determine whether the conditions of the suspension of prosecution should be modified or the suspension terminated, if the Court Support Services Division, after receipt of a report from the director of the treatment program, notifies the clerk of the court that a person treated pursuant to section 17a-696 (1) has committed a violent act against another person at the treatment program facility or a violent act that damages property at the treatment program facility, (2) has threatened to commit such a violent act, (3) has committed a serious violation of rules of the treatment program, (4) has repeatedly committed violations of program rules that inhibit the person's ability to function in the program, (5) has continually refused to participate in the program, (6) has asked to be removed from the program, or (7) is unable to participate in the treatment program because of a medical or psychosocial condition which is not appropriately treated by the program operated by the facility. The director of the treatment program shall have the burden of establishing facts to support his report. If the court terminates the suspension, the state's attorney may proceed with prosecution of the crime.

(b) If a person being treated has not complied with conditions set pursuant to subsection (c) of section 17a-696, the Court Support Services Division shall notify the clerk of the court. The court may terminate the suspension of prosecution and the state's attorney may proceed with prosecution of the crime if the court, after a hearing, finds the person has not complied with such conditions.

(c) A person who has not completed treatment may not be discharged sooner than four days after the Court Support Services Division is notified of the proposed discharge, except that if immediate discharge from treatment is necessary to protect the health or safety of persons in the program or staff of the program, the person may be discharged less than four days after notification with the agreement of the Court Support Services Division.

(P.A. 89-390, S. 8, 37; P.A. 02-132, S. 7.)

History: Sec. 17a-655 transferred to Sec. 19a-127g in 1995; Sec. 19a-127g transferred to Sec. 17a-698 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout and made a technical change in Subsec. (a).

Annotations to former section 17a-655:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-699 - (Formerly Sec. 19a-127h). Order of treatment for alcohol or drug dependency of convicted person.

(a) The provisions of this section shall not apply to any person convicted of murder, attempt to commit murder, kidnapping, robbery in the first degree or any felony involving serious physical injury or to any person who has been previously ordered to be treated under this section or section 19a-387 or 21a-285 of the general statutes, revised to 1989.

(b) Before sentencing a convicted person, the court may consider any information before it concerning the alcohol or drug dependency of the person, including an examination report made pursuant to section 17a-694. The court may impose a sentence and order treatment as provided in subsection (c) of this section if the court finds that (1) the convicted person was an alcohol-dependent or drug-dependent person at the time of the crime for which he was convicted, (2) there was a relationship between the dependency and the crime, (3) the person presently needs and is likely to benefit from treatment for the dependency, (4) the person is not ineligible under subsection (a) of this section and (5) the person meets the criteria for probation under subsection (c) of section 53a-29.

(c) The court may, after imposing sentence, (1) suspend execution of a sentence of imprisonment, either entirely or after a period set by the court, (2) impose a period of probation as provided in this section and subsections (b) and (c) of section 53a-28, and (3) as a condition of probation, order the Court Support Services Division to place the person in an appropriate treatment program for alcohol or drug dependency. The court may require that a probation officer have at least one contact per week with the treatment program in which the person is participating and at least one contact per week with the person when such person is not participating in an inpatient program. Placement in a treatment program shall be no earlier than the date that space is available in a treatment program as reported by the clinical examiner under section 17a-694.

(d) The court may order that the person be transferred immediately to a treatment program provided space is available as provided in subsection (c) of this section. If the court orders an immediate transfer, it shall issue a mittimus directing the judicial marshal to convey the person to the treatment program.

(e) Time spent in a treatment program by a person pursuant to the provisions of this section shall not be credited against any sentence, the execution of which was suspended because of such treatment.

(f) Any violation of conditions set under this section shall be a violation of probation under section 53a-32.

(g) The provisions of this section shall not be construed to limit the application of any provision of the general statutes requiring mandatory minimum sentences and prohibiting probation for certain offenses.

(P.A. 89-390, S. 9, 37; P.A. 90-230, S. 74, 101; June 18 Sp. Sess. P.A. 97-8, S. 17, 88; P.A. 00-99, S. 55, 154; P.A. 02-132, S. 8.)

History: P.A. 90-230 deleted reference to “assault with intent to commit murder” from Subsec. (a); Sec. 17a-656 transferred to Sec. 19a-127h in 1995; Sec. 19a-127h transferred to Sec. 17a-699 in 1997; June 18 Sp. Sess. P.A. 97-8 replaced examining committee with clinical examiner in Subsec. (c), effective July 1, 1997; P.A. 00-99 replaced reference to sheriff with judicial marshal in Subsec. (d), effective December 1, 2000; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division” and making a technical change.

Annotations to former section 17a-656:

Cited. 223 C. 907. Requirement of a relationship between defendant's alcohol dependency and violation of Sec. 14-215(c) is not a requirement for a showing of a contributory or causal link. 226 C. 191.

Cited. 27 CA 225.



Section 17a-700 - (Formerly Sec. 19a-127i). Completion of treatment program by convicted person.

(a) The director of the treatment program shall submit a report to the Court Support Services Division whenever a person treated pursuant to section 17a-699 has completed the treatment program. Such report shall recommend whether the person should receive further treatment for alcohol or drug dependency.

(b) The Court Support Services Division shall notify the clerk of the court when a person (1) has completed the treatment program, (2) has complied with all the conditions set under section 17a-699, and (3) if alcohol dependent, has abstained from the use of alcohol for two consecutive years, or, if drug dependent, has abstained from the unlawful use of drugs for two consecutive years. Upon receipt of such notification, the clerk shall set a hearing. The Court Support Services Division may advise the court of any recommendation it may make, including a recommendation to modify the sentence or terms of probation or to terminate probation and release the person. After a hearing, the court may modify the sentence or terms of probation or terminate the probation and release the person.

(P.A. 89-390, S. 10, 37; P.A. 02-132, S. 9; P.A. 03-278, S. 60.)

History: (Revisor's note: In 1995 in Subsec. (a) the erroneous reference to “section 17-155iii” was changed editorially by the Revisors to “section 19a-127h”); Sec. 17a-657 transferred to Sec. 19a-127i in 1995; Sec. 19a-127i transferred to Sec. 17a-700 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout and made a technical change in Subsec. (b); P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003.

Annotations to former section 17a-657:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-701 - (Formerly Sec. 19a-127j). Modification of sentence or terms of probation prior to completion of treatment program by convicted person.

(a) The court shall conduct a hearing to determine if the sentence or terms of probation should be modified if the Court Support Services Division, after a report from the director of the treatment program, notifies the clerk of the court that a person being treated pursuant to section 17a-699 (1) has committed a violent act against another person at the treatment program facility or a violent act that damages property at the treatment program facility, (2) has threatened to commit such a violent act, (3) has committed a serious violation of rules of the treatment program, (4) has repeatedly committed violations of program rules that inhibit the person's ability to function in the program, (5) has continually refused to participate in the program, (6) has asked to be removed from the program, or (7) is unable to participate in the treatment program because of a medical or psychosocial condition that is not appropriately treated by the program operated by the facility. The director of the treatment program has the burden of establishing facts to support his report to the Court Support Services Division.

(b) A person who has not completed treatment may not be discharged sooner than four days after the Court Support Services Division is notified of the proposed discharge, except that if immediate discharge from treatment is necessary to protect the health or safety of persons in the program or staff of the program, the person may be discharged less than four days after notification with the agreement of the Court Support Services Division.

(P.A. 89-390, S. 11, 37; P.A. 02-132, S. 10.)

History: Sec. 17a-658 transferred to Sec. 19a-127j in 1995; Sec. 19a-127j transferred to Sec. 17a-701 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout.

Annotations to former section 17a-658:

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-710 - (Formerly Sec. 19a-4f). Treatment programs for pregnant women with substance use disorders and their children. Report.

(a) It shall be the policy of the Department of Mental Health and Addiction Services to develop and implement treatment programs for pregnant women of any age with substance use disorders and their children. The department shall seek private and public funds for such programs. Each program shall, to the extent possible and within available appropriations, offer comprehensive services, including (1) education and prevention programs in high schools and family planning clinics; (2) outreach services to identify pregnant women with substance use disorders early and enroll them in prenatal care and substance abuse treatment programs; (3) case management services; (4) hospital care with substance abuse treatment available in coordination with obstetric services; (5) pediatric care, including therapeutic care for neurologically, behaviorally or developmentally impaired infants; (6) child care for other siblings; (7) classes on parenting skills; (8) home visitation for those who need additional support or who are reluctant to enter a treatment program; (9) access to WIC and other entitlement programs; (10) vocational training for mothers seeking entry to the job market; and (11) a housing component. To the extent possible all services shall be coordinated to be delivered from a centralized location, utilizing medical vans where available and providing transportation assistance when needed.

(b) In addition to establishing new programs pursuant to subsection (a) of this section, the department shall incorporate the comprehensive services set forth in subsection (a) of this section in existing treatment programs when feasible.

(c) The department shall include in the state substance abuse plan, developed in accordance with section 19a-7, goals to overcome barriers to treatment which are specific to pregnant women and women with children and to provide increased treatment services and programs to pregnant women. Such programs shall be developed in collaboration with other state agencies providing child care, family support, health services and early intervention services for parents and young children. Such collaboration shall not be limited to agencies providing substance abuse services.

(d) On or before November thirtieth, annually, the department shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health regarding the status of treatment program availability for pregnant women, including statistical and demographic data concerning pregnant women and women with children in treatment and on waiting lists for treatment.

(P.A. 89-390, S. 22, 37; P.A. 90-183, S. 1, 5; P.A. 93-381, S. 22, 39; P.A. 95-257, S. 5, 58; P.A. 16-130, S. 7.)

History: P.A. 90-183 replaced prior provisions with Subsecs. (a) and (b) re substance abuse treatment program for pregnant women and their children; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with the department of public health and addiction services, and added Subsec. (c) re inclusion of goals in the state substance abuse plan and Subsec. (d) re annual report, effective July 1, 1993; Sec. 17a-644 transferred to Sec. 19a-4f in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4f transferred to Sec. 17a-710 in 1997; P.A. 16-130 amended Subsec. (a) by deleting “substance-abusing”, adding “with substance use disorders” and, in Subdiv. (2), replacing “pregnant substance abusers” with “pregnant women with substance use disorders”.

Annotation to former section 17a-644:

Cited. 223 C. 492.



Section 17a-711 - (Formerly Sec. 19a-4g). Task force on substance-abusing women and their children.

Section 17a-711 is repealed, effective October 1, 2007.

(P.A. 90-183, S. 2, 5; P.A. 91-298; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 24, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 23, 58; P.A. 07-148, S. 20.)



Section 17a-712 - (Formerly Sec. 19a-4d). Programs for deaf and hearing impaired persons.

The Department of Mental Health and Addiction Services shall establish a program to provide alcohol and drug abuse services to deaf and hearing impaired persons. Said program shall provide a system of prevention, intervention, teaching and aftercare services in a manner which is most responsive to the needs of deaf and hearing impaired persons.

(P.A. 93-381, S. 8, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4d transferred to Sec. 17a-712 in 1997.



Section 17a-713 - (Formerly Sec. 19a-4h). Chronic gamblers treatment and rehabilitation program. Account.

(a) The Department of Mental Health and Addiction Services shall establish a program for the treatment and rehabilitation of compulsive gamblers in the state. The program shall provide prevention, treatment and rehabilitation services for chronic gamblers. The department may enter into agreements with subregional planning and action councils and nonprofit organizations to assist in providing these services, provided not less than twenty-five per cent of the amount received pursuant to section 12-818 annually shall be set aside for contracts with subregional planning and action councils established pursuant to section 17a-671 and nonprofit organizations and not less than five per cent of the amount received pursuant to section 12-818 annually shall be set aside for a contract with the Connecticut Council on Problem Gambling. The department may impose a reasonable fee, on a sliding scale, on those participants who can afford to pay for any such services. The department shall implement such program when the account established under subsection (b) of this section is sufficient to meet initial operating expenses. As used in this section, “chronic gambler” means a person who is chronically and progressively preoccupied with gambling and the urge to gamble, and with gambling behavior that compromises, disrupts or damages personal, family or vocational pursuits.

(b) The program established by subsection (a) of this section shall be funded by imposition of: (1) A fee of one hundred thirty-five dollars on each association license, for each performance of jai alai or dog racing conducted under the provisions of chapter 226, provided no such licensee shall contribute more than forty-five thousand dollars in any one year; (2) a fee of twenty-five dollars for each teletheater performance on each operator of a teletheater facility; and (3) the amount received from the Connecticut Lottery Corporation pursuant to section 12-818. The Commissioner of Consumer Protection shall collect the fee from each association licensee or such operator on a monthly basis. The receipts shall be deposited in the General Fund and credited to a separate, nonlapsing chronic gamblers treatment and rehabilitation account which shall be established by the Comptroller. All moneys in the account are deemed to be appropriated and shall be expended for the purposes established in subsection (a) of this section.

(c) The department shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(S.A. 81-68, S. 1, 2; S.A. 83-17; S.A. 84-68; P.A. 86-312, S. 17, 21; P.A. 92-216, S. 2, 3; P.A. 93-381, S. 9, 39; May 25 Sp. Sess. P.A. 94-1, S. 116, 130; P.A. 95-257, S. 5, 58; P.A. 99-173, S. 59, 65; P.A. 11-51, S. 182.)

History: S.A. 83-17 extended expiration date of program from December 31, 1983, to December 31, 1984, and required collection of fee until June 30, 1984; S.A. 84-68 extended expiration date to “no later than December 31, 1986”, and required collection of fee until June 30, 1986; P.A. 86-312 deleted reference to “pilot” program and all references to dates and changed treatment and rehabilitation “fund” to a separate nonlapsing “account” within the general fund; Sec. 17-261a transferred to Sec. 17a-477 in 1991; P.A. 92-216 transferred program from control of mental health commissioner to alcohol and drug abuse commission, deleted detailed list of specific services provided in Subsec. (a), deleted former Subsec. (c) re reimbursement of association licensees and relettered former Subsec. (d) accordingly; Sec. 17a-477 transferred to Sec. 17a-666 in 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b)(2) to require imposition of $25 fee for each teletheater performance on each operator of a teletheater facility, deleting obsolete references to “tele-track” performances and persons, firms or corporations providing totalizator equipment and services for tele-track facilities, effective July 1, 1994; Sec. 17a-666 transferred to Sec. 19a-4h in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4h transferred to Sec. 17a-713 in 1997; P.A. 99-173 amended Subsec. (a) re contracts and funds for subregional planning and action councils, and added Subsec. (b)(3) re amounts received from the Connecticut Lottery Corporation, effective July 1, 1999; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 12-563a re informational materials concerning programs for prevention, treatment and rehabilitation of chronic gamblers prepared by Department of Consumer Protection.

See Sec. 12-818 re transfer of funds from Connecticut Lottery Corporation for educational, prevention and treatment programs.



Section 17a-714 - Pilot research program for prescription of methadone or other therapies.

Section 17a-714 is repealed, effective May 9, 2005.

(P.A. 97-248, S. 1, 12; P.A. 05-22, S. 1.)



Section 17a-714a - Immunity and no violation of the standard of care for prescribing, dispensing or administering an opioid antagonist to treat or prevent a drug overdose.

(a) For purposes of this section, “opioid antagonist” means naloxone hydrochloride or any other similarly acting and equally safe drug approved by the federal Food and Drug Administration for the treatment of drug overdose.

(b) A licensed health care professional who is permitted by law to prescribe an opioid antagonist may prescribe, dispense or administer an opioid antagonist to any individual to treat or prevent a drug overdose without being liable for damages in a civil action or subject to criminal prosecution for prescribing, dispensing or administering such opioid antagonist or for any subsequent use of such opioid antagonist. A licensed health care professional who prescribes, dispenses or administers an opioid antagonist in accordance with the provisions of this subsection shall be deemed not to have violated the standard of care for such licensed health care professional.

(c) Any person, who in good faith believes that another person is experiencing an opioid-related drug overdose may, if acting with reasonable care, administer an opioid antagonist to such other person. Any person, other than a licensed health care professional acting in the ordinary course of such person’s employment, who administers an opioid antagonist in accordance with this subsection shall not be liable for damages in a civil action or subject to criminal prosecution with respect to the administration of such opioid antagonist.

(P.A. 03-159, S. 2; P.A. 12-159, S. 1; P.A. 14-61, S. 1; P.A. 15-198, S. 8.)

History: P.A. 12-159 replaced provision re prescribing, dispensing or administering opioid antagonist to a drug user in need of intervention with provision re prescribing, dispensing or administering opioid antagonist to treat or prevent a drug overdose, added provision re civil liability for subsequent use of opioid antagonist and made technical changes; P.A. 14-61 added Subsec. (a) defining “opioid antagonist”, designated existing provisions as Subsec. (b) and amended same to delete definition of “opioid antagonist”, and added Subsec. (c) re administration of an opioid antagonist by a person who reasonably believes that another person is experiencing an opioid-related drug overdose; P.A. 15-198 amended Subsec. (b) by deleting “, if acting with reasonable care”, adding “to any individual” and adding provision re licensed health care professional deemed not to have violated standard of care for prescribing, dispensing or administering opioid antagonist, effective June 30, 2015.



Section 17a-715 - Pilot research drug education program for parents or guardians of children in neglect cases.

Section 17a-715 is repealed, effective October 1, 2007.

(P.A. 97-248, S. 8, 12; P.A. 07-148, S. 20.)






Chapter 319k - Regional Human Services Needs and Delivery

Section 17a-750 - Delivery of human services in the northeastern region: Definitions.

As used in sections 17a-750 to 17a-753, inclusive:

(1) “Northeastern region” means the towns of Brooklyn, Canterbury, Eastford, Killingly, Plainfield, Pomfret, Putnam, Sterling, Thompson and Woodstock;

(2) “Human services” means services provided to persons or families experiencing difficulty in meeting their basic human needs for (A) physical survival, including their need for food, shelter, clothing and maintenance of minimum income, (B) preparing for and sustaining employment, (C) job readiness, including employment and training programs and child care programs, (D) social support and interaction, especially in time of personal or family crisis, (E) assistance in addressing specific pathologies, such as health, mental health and substance abuse, and (F) access to available appropriate services, such as education, transportation, information and referral services and includes remedial and preventative services targeted to low and moderate income individuals and families, by age group or by specific need;

(3) “Negotiated investment strategy” means a mediated negotiation process to solve problems, resolve conflicts, develop plans for joint action and to implement those plans by involving all affected interests and which requires (A) an implementation plan to establish coherent, coordinated strategies to guide and target the investment of time and resources by all public and private interests, and (B) a written agreement that sets forth each party's roles and commitments and provides for subsequent monitoring to assure the commitments are carried out; and

(4) “State agency” means each state board, authority, commissioner, department, office, institution, council or other agency of the state, including, but not limited to, each constituent unit and each public institution of higher education.

(P.A. 97-249, S. 1, 6; P.A. 02-89, S. 28.)

History: P.A. 97-249 effective June 27, 1997; P.A. 02-89 replaced reference to Sec. 17a-754 with reference to Sec. 17a-753, reflecting the repeal of Sec. 17a-754 by the same public act, and made a technical change in Subdiv. (3).



Section 17a-751 - Pilot program to address human services needs in the northeastern region. Regional human services negotiating council.

(a) There is established for the northeastern region a pilot program to address the human services needs of such region. The pilot program shall allow local governments in partnership with public and private providers of human services and human service users, educators, business and other appropriate individuals or groups to establish a program to address the human services needs of the northeastern region. The goals of the pilot program shall be to (1) implement a regional partnership strategy that allows the northeastern region to coordinate programs and carry out the complex, sensitive and lengthy process of community-based planning based on a unified vision that results in strengthening the community; (2) nurture human development; (3) achieve opportunities for all persons in the community; and (4) incorporate the principles of caring, prevention and healing.

(b) Decisions in the development and implementation of the five-year strategic plan developed under section 17a-753 shall be made through a negotiated investment strategy as provided in section 17a-752.

(c) The pilot program shall include the establishment of a regional human services negotiating council made up of five sectors: (1) Local, state and federal elected officials servicing the northeastern region; (2) public and private human service providers from the northeastern region; (3) users of human services; (4) persons who shall include, but not be limited to, educators and representatives of labor and of business; and (5) state and federal agencies involved in human services. The negotiating council shall prepare the plan required under section 17a-753.

(d) Each sector identified in subsection (c) of this section shall designate five persons to serve as the negotiating team for such sector. The process for selecting the team shall be determined by each sector. Sectors and teams shall establish a schedule and procedures. Each team shall have one vote in the decisions of the negotiating council. The five-year strategic plan developed under section 17a-753 shall not be effective unless unanimously approved by the negotiating council.

(P.A. 97-249, S. 2, 6.)

History: P.A. 97-249 effective June 27, 1997.



Section 17a-752 - Organization of council. Negotiated investment strategy.

(a) The Institute of Public Service at The University of Connecticut shall organize the negotiating council and call the first meeting of the negotiating council on or before August 1, 1997. The negotiating council shall, with the assistance of such Institute for Public Service, prepare and issue a request for proposals for a qualified mediator to coordinate, organize, facilitate and mediate the negotiated investment strategy process. Prior to securing the services of a mediator, the negotiating council shall acquire the funds necessary to obtain such services including funds to support the operation of the negotiating council and participation by each sector.

(b) Prior to or at the first joint meeting of the negotiating council, the members may request and exchange information about issues related to the formation of the five-year strategic plan. On or before the first meeting or between the first two meetings of the negotiating council, the members shall prepare preliminary positions on issues related to a five-year strategic plan. At the first meeting of the negotiating council, each of the five members shall agree in writing to a set of rules of procedure consistent with the negotiated investment strategy process.

(c) Following the initial exchange of information, the members of the negotiating council shall negotiate their differences. Between meetings, members shall continue to work towards the resolution of differences and may establish subcommittees to facilitate such efforts. Written position papers shall be prepared and exchanged through the mediator. The mediator shall summarize points of agreement and disagreement. Unanimous agreement on issues shall result in a written memorandum of understanding which will then be circulated by the mediator. The members of the negotiating council shall determine when to meet jointly and shall establish formal and informal deadlines for the work of the negotiating council. After each meeting elements of the final agreement shall be incorporated into the final agreement by the mediator. After agreement has been obtained on all outstanding issues, such agreements shall be incorporated into one document and signed by all participants in the process and adopted by all agencies and authorities represented in the negotiations. The council may be called back at the call of any one of the council members to review or discuss issues as they deem necessary.

(d) All meetings of the negotiating council, except caucuses of members initiated during a joint meeting of the council, shall be public meetings and advertised to the general public. Meetings shall be held in facilities that permit the observation by members of the general public. The negotiating council shall hold a public hearing in the northeastern region upon the completion of the five-year strategic plan prepared pursuant to section 17a-753 and prior to the adoption of the plan by the negotiating council.

(P.A. 97-249, S. 3, 6.)

History: P.A. 97-249 effective June 27, 1997.



Section 17a-753 - Five-year strategic plan.

(a) On or before October 1, 1998, the regional negotiating council shall develop a five-year strategic plan that addresses the human services needs of the northeastern region. Such plan shall be submitted to the legislative body of each town constituting the northeastern region, the United States Congress, the Secretary of the Office of Policy and Management and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations.

(b) The five-year strategic plan shall be developed by means of a negotiated investment strategy and shall set forth goals to meet basic human needs for the northeastern region and establish benchmarks to measure progress towards achieving such goals. The plan shall identify regional issues and needs and resources and address efficiency and effectiveness of service delivery. The plan shall be consistent with the planning and policy objectives of the state that are implemented in the state budget and shall comply with state and federal law. The plan shall include a project component relating specific regional and local proposals to state planning goals and a component which describes the administration and fund distribution process. The project component shall be updated annually. The plan shall include a description of the planning process used to identify needs and set priorities for the region, a description of the programs to be funded, a description of any eligibility standards to be used, an implementation schedule and a budget detailing the specific use of funds available under the regional human services pilot program and related funds. The plan shall identify opportunities for state agencies to award grants on a regional basis and shall identify state, local and federal funding sources and make recommendations for legislation to implement the plan for the biennium beginning July 1, 1999. The plan shall include an analysis of the fiscal and administrative impact on the state and municipalities outside of the pilot region. If the plan recommends continuation of the negotiating council, the negotiating council shall continue.

(c) The five-year plan developed under this section shall not impact existing state, local or federal funds received by human service providers or the existing programs of northeastern region human service providers. Any realignment of existing human service programs shall be done by an affirmative action of the governing body of the program and be consistent with the five-year strategic plan.

(P.A. 97-249, S. 4, 6.)

History: P.A. 97-249 effective June 27, 1997.



Section 17a-754 - Consideration of plan in state and local budgeting.

Section 17a-754 is repealed, effective October 1, 2002.

(P.A. 97-249, S. 5, 6; P.A. 02-89, S. 90.)



Section 17a-760 - Regional human services coordinating councils.

(a) On or after January 1, 2015, there shall be established a regional human services coordinating council for each planning region redesignated pursuant to section 16a-4c to encourage collaborations that will foster the development and maintenance of a client-focused structure for the health and human services system in the region.

(b) Membership on the regional human services coordinating councils established under this section shall include the Commissioners of Developmental Services, Social Services, Children and Families, Mental Health and Addiction Services, Correction, Education and Public Health, or said commissioners' designees, and the executive director of the Court Support Services Division of the Judicial Branch, or the executive director's designee. Additional membership shall be determined at the discretion of the executive director of each regional council of governments. Such membership may include, but not be limited to: (1) Municipal elected officials, (2) workforce development boards, (3) nonprofit agencies, and (4) family advocacy groups.

(c) Each regional human services coordinating council established under this section shall meet not less than twice annually to (1) ensure that regional plans and activities are coordinated with the human service needs of each region, and (2) develop approaches to improve service delivery and achieve cost savings in the region.

(P.A. 13-247, S. 327.)









Title 17b - Social Services

Chapter 319aa - Office of the Long-Term Care Ombudsman (See Chapter 319h, Part I)

Section 17b-400 to 17b-417 - Transferred

Transferred to Chapter 319h, Secs. 17a-405 to 17a-422, inclusive.






Chapter 319bb - Services for the Elderly

Section 17b-420 - Commission on Aging. Membership. Duties. Authority. Personnel. Agreements with state agencies.

Section 17b-420 is repealed, effective July 1, 2016.

(P.A. 93-262, S. 5, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-250, S. 1; 95-257, S. 11, 12, 21, 58; P.A. 05-77, S. 1; P.A. 07-73, S. 2(b); Sept. Sp. Sess. P.A. 09-7, S. 146; P.A. 10-1, S. 5; P.A. 11-139, S. 1; P.A. 14-182, S. 14; May Sp. Sess. P.A. 16-3, S. 209.)



Section 17b-420a - “Livable Communities” initiative. Internet portal. Report. Community recognition.

(a) For purposes of this section, (1) “livable community” means a community with affordable and appropriate housing, infrastructure, community services and transportation options for residents of all ages, and (2) “age in place” means the ability of residents to stay in their own homes or community settings of their choice regardless of age or disability.

(b) The Commission on Women, Children and Seniors shall establish a “Livable Communities” initiative to serve as a forum for best practices and a clearinghouse for resources to help municipal and state leaders to design livable communities to allow residents of this state to age in place.

(c) The Commission on Women, Children and Seniors shall establish and facilitate partnerships with (1) municipal leaders, (2) representatives of municipal senior and social services offices, (3) community stakeholders, (4) planning and zoning boards and commissions, (5) representatives of philanthropic organizations, and (6) representatives of social services and health organizations to (A) plan informational forums on livable communities, (B) investigate innovative approaches to livable communities nationwide, and (C) identify various public, private and philanthropic funding sources to design such communities.

(d) The Commission on Women, Children and Seniors shall establish a single portal on its Internet web site for information and resources concerning the “Livable Communities” initiative.

(e) Not later than July 1, 2017, and annually thereafter, the Commission on Women, Children and Seniors, in accordance with the provisions of section 11-4a, shall submit a report on the initiative to the joint standing committees of the General Assembly having cognizance of matters relating to aging, housing, human services and transportation.

(f) The Commission on Women, Children and Seniors, as part of the livable community initiative established pursuant to this section, shall recognize communities that have implemented livable community initiatives allowing individuals to age in place and to remain in the home setting of their choice. Such initiatives shall include, but not be limited to: (1) Affordable and accessible housing, (2) community and social services, (3) planning and zoning regulations, (4) walkability, and (5) transportation-related infrastructure.

(P.A. 13-109, S. 1; P.A. 14-73, S. 1; May Sp. Sess. P.A. 16-3, S. 170.)

History: P.A. 13-109 effective July 1, 2013; P.A. 14-73 added Subsec. (f) re recognition of communities, effective July 1, 2014; May Sp. Sess. P.A. 16-3 amended Subsecs. (b) to (f) by replacing “Commission on Aging” with “Commission on Women, Children and Seniors”, amended Subsec. (d) by deleting reference to January 1, 2014, amended Subsec. (e) by replacing “July 1, 2014” with “July 1, 2017” and amended Subsec. (f) by deleting reference to January 1, 2015, effective July 1, 2016.



Section 17b-421 to 17b-423 - Transferred

Transferred to Chapter 319d, Secs. 17a-304 to 17a-306, inclusive.



Section 17b-424 - Adult foster care program.

Section 17b-424 is repealed, effective July 1, 2011.

(P.A. 93-212, S. 1, 2; 93-262, S. 1, 87; 93-435, S. 59, 95; P.A. 11-44, S. 178.)



Section 17b-425 to 17b-427 - Transferred

Transferred to Chapter 319d, Secs. 17a-310, 17a-313 and 17a-314.



Section 17b-427a - Medicare consumers guide.

Section 17b-427a is repealed, effective May 31, 2001.

(P.A. 99-177, S. 1, 2; P.A. 01-39, S. 2, 3.)



Section 17b-428 - Program of All-Inclusive Care for the Elderly (PACE).

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Social Services;

(2) “Eligible individual” means “PACE program eligible individual”, as defined in Subtitle I of Public Law 105-33, as amended from time to time, or in a waiver application approved by the United States Department of Health and Human Services;

(3) “PACE program” means “PACE program”, as defined in Subtitle I of Public Law 105-33, as amended from time to time, and includes a program of all-inclusive care for the elderly;

(4) “PACE program agreement” means “PACE program agreement”, as defined in Subtitle I of Public Law 105-33, as amended from time to time;

(5) “PACE provider” means “PACE provider”, as defined in Subtitle I of Public Law 105-33, as amended from time to time;

(6) “Secretary” means the Secretary of the United States Department of Health and Human Services;

(7) “State administering agency” means “state administering agency”, as defined in Subtitle I of Public Law 105-33, as amended from time to time.

(b) Not later than July 1, 1998, the commissioner shall establish a pilot program in which PACE providers deliver PACE program services to eligible individuals in this state pursuant to a PACE program agreement. Under said program, the commissioner, in consultation with the Insurance Commissioner, may initially enter into contracts with integrated service networks which have successfully completed a feasibility study, in conjunction with a PACE technical assistance center, for the provision of PACE program services.

(c) The Department of Social Services shall be the state administering agency for the state of Connecticut responsible for administering PACE program agreements in this state. The department, upon request, shall assist the secretary in establishing procedures for entering into, extending and terminating PACE program agreements for the operation of PACE programs by PACE providers in this state.

(d) The commissioner shall provide medical assistance under this section for PACE program services to eligible individuals who are eligible for medical assistance in this state and enrolled in a PACE program under a PACE program agreement. The commissioner shall seek any waiver from federal law necessary to permit federal participation for Medicaid expenditures for PACE programs in this state.

(e) The commissioner may adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 98-198, S. 1, 4.)

History: P.A. 98-198 effective June 8, 1998.



Section 17b-429 - Information on pharmaceutical drug programs for indigent persons.

Section 17b-429 is repealed, effective July 1, 2013.

(June Sp. Sess. P.A. 01-9, S. 104, 131; P.A. 04-257, S. 34; P.A. 13-125, S. 29.)






Chapter 319dd - Protective Services for the Elderly

Section 17b-450 - (Formerly Sec. 17a-430). Definitions.

For purposes of sections 17b-450 to 17b-461, inclusive:

(1) The term “elderly person” means any resident of Connecticut who is sixty years of age or older.

(2) An elderly person shall be deemed to be “in need of protective services” if such person is unable to perform or obtain services which are necessary to maintain physical and mental health.

(3) The term “services which are necessary to maintain physical and mental health” includes, but is not limited to: (A) The provision of medical care for physical and mental health needs, (B) the relocation of an elderly person to a facility or institution able to offer such care, (C) assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, (D) protection from health and safety hazards, (E) protection from abuse, neglect, exploitation or abandonment, and (F) transportation necessary to secure any of the above stated needs, except that this term shall not include taking such person into custody without consent except as provided in sections 17b-450 to 17b-461, inclusive.

(4) The term “protective services” means services provided by the state or other governmental or private organizations or individuals which are necessary to prevent abuse, neglect, exploitation or abandonment.

(5) The term “abuse” includes, but is not limited to, the wilful infliction of physical pain, injury or mental anguish, or the wilful deprivation by a caregiver of services which are necessary to maintain physical and mental health.

(6) The term “neglect” refers to the failure or inability of an elderly person to provide for himself or herself the services which are necessary to maintain physical and mental health or the failure to provide or arrange for provision of such necessary services by a caregiver.

(7) The term “exploitation” refers to the act or process of taking advantage of an elderly person by another person or caregiver whether for monetary, personal or other benefit, gain or profit.

(8) The term “abandonment” refers to the desertion or wilful forsaking of an elderly person by a caregiver or the foregoing of duties or the withdrawal or neglect of duties and obligations owed an elderly person by a caregiver or other person.

(9) The term “caregiver” means a person who has the responsibility for the care of an elderly person as a result of family relationship or who has assumed the responsibility for the care of the elderly person voluntarily, by contract or by order of a court of competent jurisdiction.

(10) The term “legal representative” means a guardian of a person with intellectual disability, conservator or power of attorney appointed to act on the elderly person’s behalf.

(P.A. 77-613, S. 1, 15; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 18, 69; P.A. 96-139, S. 12, 13; P.A. 06-196, S. 240; P.A. 15-233, S. 1; 15-236, S. 1.)

History: Sec. 46a-14 transferred to Sec. 17a-430 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-430 transferred to Sec. 17b-450 in 1995; P.A. 95-160 deleted the definition of “state ombudsman” and “regional ombudsman”, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 06-196 made technical changes in Subdiv. (4), effective June 7, 2006; P.A. 15-233 redefined “services which are necessary to maintain physical and mental health” in Subdiv. (3), redesignated existing Subdiv. (4) as Subdivs. (4) to (9) and amended same to redefine “abuse”, “neglect”, “exploitation”, “abandonment” and change “caretaker” to “caregiver”, added Subdiv. (10) defining “legal representative”, and made conforming changes; P.A. 15-236 redefined “services which are necessary to maintain physical and mental health” in Subdiv. (3), redesignated existing Subdiv. (4) as Subdivs. (4) to (9) and amended same to redefine “abuse”, “neglect”, “exploitation”, “abandonment” and change “caretaker” to “caregiver”, and made conforming changes.



Section 17b-451 - (Formerly Sec. 17a-431). Report of suspected abuse, neglect, exploitation, or abandonment or need for protective services. Penalty for failure to report. Immunity and protection from retaliation.

(a) A mandatory reporter, as defined in this section, who has reasonable cause to suspect or believe that any elderly person has been abused, neglected, exploited or abandoned, or is in a condition that is the result of such abuse, neglect, exploitation or abandonment, or is in need of protective services, shall, not later than seventy-two hours after such suspicion or belief arose, report such information or cause a report to be made in any reasonable manner to the Commissioner of Social Services or to the person or persons designated by the commissioner to receive such reports. The term “mandatory reporter” means (1) any physician or surgeon licensed under the provisions of chapter 370, (2) any resident physician or intern in any hospital in this state, whether or not so licensed, (3) any registered nurse, (4) any nursing home administrator, nurse’s aide or orderly in a nursing home facility or residential care home, (5) any person paid for caring for a patient in a nursing home facility or residential care home, (6) any staff person employed by a nursing home facility or residential care home, (7) any patients’ advocate, (8) any licensed practical nurse, medical examiner, dentist, optometrist, chiropractor, podiatrist, social worker, clergyman, police officer, pharmacist, psychologist or physical therapist, (9) any person paid for caring for an elderly person by any institution, organization, agency or facility, including without limitation, any employee of a community-based services provider, senior center, home care agency, homemaker and companion agency, adult day care center, village-model community and congregate housing facility, and (10) any person licensed or certified as an emergency medical services provider pursuant to chapter 368d or chapter 384d, including any such emergency medical services provider who is a member of a municipal fire department. Any mandatory reporter who fails to make such report within the prescribed time period shall be fined not more than five hundred dollars, except that, if such person intentionally fails to make such report within the prescribed time period, such person shall be guilty of a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense. Any institution, organization, agency or facility employing individuals to care for persons sixty years of age or older shall provide mandatory training on detecting potential abuse, neglect, exploitation and abandonment of such persons and inform such employees of their obligations under this section. For purposes of this subsection, “person paid for caring for an elderly person by any institution, organization, agency or facility” includes an employee of a community-based services provider, senior center, home health care agency, homemaker and companion agency, adult day care center, village-model community and congregate housing facility.

(b) Such report shall contain the name and address of the involved elderly person, information regarding the nature and extent of the abuse, neglect, exploitation or abandonment, and any other information which the reporter believes might be helpful in an investigation of the case and the protection of such elderly person.

(c) Any other person having reasonable cause to suspect or believe that an elderly person is being, or has been, abused, neglected, exploited or abandoned, or who is in need of protective services, may report such information in any reasonable manner to the commissioner or the commissioner’s designee.

(d) (1) Subject to subdivision (2) of this subsection, any person who makes any report pursuant to sections 17b-450 to 17b-461, inclusive, or who testifies in any administrative or judicial proceeding arising from such report shall be immune from any civil or criminal liability on account of such report or testimony, except for liability for perjury.

(2) Any person who makes any report pursuant to sections 17b-450 to 17b-461, inclusive, is guilty of making a fraudulent or malicious report or providing false testimony when such person (A) wilfully makes a fraudulent or malicious report to the commissioner pursuant to the provisions of this section, (B) conspires with another person to make or cause to be made such report, or (C) wilfully testifies falsely in any administrative or judicial proceeding arising from such report as to the abuse, neglect, exploitation or abandonment of, or need of protective services for, an elderly person. Making a fraudulent or malicious report or providing false testimony is a class A misdemeanor.

(e) Any person who is discharged or in any manner discriminated or retaliated against for making, in good faith, a report pursuant to this section shall be entitled to all remedies available under law including, but not limited to, remedies available under sections 19a-532 and 31-51m, as applicable.

(f) For the purposes of sections 17b-450 to 17b-461, inclusive, the treatment of any elderly person by a Christian Science practitioner, in lieu of treatment by a licensed practitioner of the healing arts, or the refusal of treatment by an elderly person for religious reasons shall not of itself constitute grounds for the implementation of protective services.

(P.A. 77-613, S. 2, 15; P.A. 78-30; P.A. 80-190, S. 11; P.A. 84-546, S. 160, 173; P.A. 93-262, S. 1, 87; P.A. 99-101; 99-102, S. 15; P.A. 01-209, S. 1, 7; P.A. 03-267, S. 3; P.A. 04-257, S. 102; P.A. 11-224, S. 1; P.A. 13-208, S. 26; 13-250, S. 4; P.A. 15-236, S. 2; 15-242, S. 9.)

History: P.A. 78-30 added Subsec. (e) re treatment of elderly person by Christian Science practitioner; P.A. 80-190 removed coroners from list of those required to make report in Subsec. (a); P.A. 84-546 made technical changes, substituting “licensed” for “registered” where appearing; Sec. 46a-15 transferred to Sec. 17a-431 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-431 transferred to Sec. 17b-451 in 1995; P.A. 99-101 amended Subsec. (a) to add psychologists to list of professionals required to report suspected abuse, neglect, exploitation or abandonment of an elderly person; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to chapter 371 and osteopaths and making a technical change; P.A. 01-209 amended Subsec. (c) to authorize report by any other person having reasonable cause to “suspect” abuse, neglect, exploitation or abandonment and to make a technical change for the purpose of gender neutrality, effective July 1, 2001; P.A. 03-267 amended Subsec. (a) to require the report be made “not later than seventy-two hours after such suspicion or belief arose” rather than “within five calendar days”, make penalty applicable to failing to make the report “within the prescribed time period” and add provision that if the person intentionally fails to make the report within the prescribed time period, the person shall be guilty of a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense, added new Subsec. (e) re remedies available to person who is discharged or in any manner discriminated or retaliated against for making a good faith report, redesignated existing Subsec. (e) as Subsec. (f) and amended said Subsec. to include “the refusal of treatment by an elderly person for religious reasons”; P.A. 04-257 made a technical change in Subsec. (a), effective June 14, 2004; P.A. 11-224 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and amending same by adding provision making Subdiv. subject to Subdiv. (2) and deleting provision re person acting in bad faith or with malicious purpose, and by adding Subdiv. (2) re persons making fraudulent or malicious report or providing false testimony; P.A. 13-208 amended Subsec. (a) by adding references to residential care home and making a technical change, effective July 1, 2013; P.A. 13-250 amended Subsec. (a) to add provisions re reporting by any person paid for caring for an elderly person by any institution, organization, agency or facility, and to add provision re mandatory training, effective July 1, 2013; P.A. 15-236 amended Subsec. (a) by repositioning existing provisions re requirements of a mandatory reporter, designating existing provisions re list of mandatory reporters as Subdivs. (1) to (9), adding Subdiv. (10) re person licensed or certified as an emergency medical services provider, adding provision re training on detecting exploitation and abandonment and making technical changes; P.A. 15-242 made same changes as P.A. 15-236 and additionally defined “person paid for caring for an elderly person by any institution, organization, agency or facility”.



Section 17b-452 - (Formerly Sec. 17a-432). Investigation of report. Findings and recommendation. Registry. Confidentiality.

(a) The commissioner upon receiving a report that an elderly person allegedly is being, or has been, abused, neglected, exploited or abandoned, or is in need of protective services shall investigate the report to determine the condition of the elderly person and what action and services, if any, are required. The investigation shall include (1) an in-person visit to the named elderly person, (2) consultation with those individuals having knowledge of the facts of the particular case, and (3) an interview with the elderly person alone unless (A) the elderly person refuses to consent to such interview, or (B) the commissioner determines that such interview is not in the best interests of the elderly person. If the commissioner determines that a caregiver is interfering with the commissioner’s ability to conduct an interview alone with the elderly person, the commissioner may bring an action in the Superior Court or Probate Court seeking an order enjoining such caregiver from interfering with the commissioner’s ability to conduct an interview alone with the elderly person. In investigating a report under this subsection, the commissioner may subpoena witnesses, take testimony under oath and compel the production of any necessary and relevant documents necessary to investigate the allegations of abuse, neglect, exploitation or abandonment. The commissioner may request the Attorney General to petition the Superior Court for such order as may be appropriate to enforce the provisions of this section. Upon completion of the investigation, the commissioner shall prepare written findings that shall include recommended action and a determination of whether protective services are needed.

(b) The Department of Social Services shall maintain a state-wide registry of the number of reports received, the allegations and the outcomes.

(c) The elderly person’s file, including, but not limited to, the original report and the investigation report shall not be deemed a public record nor be subject to the provisions of section 1-210. The commissioner may disclose the elderly person’s file, in whole or in part, to an individual, agency, corporation or organization only with the written authorization of the elderly person, the elderly person’s legal representative or as provided by this section.

(d) Notwithstanding the provisions of subsection (c) of this section, if the commissioner determines it to be necessary to assure the health, safety and welfare of an elderly person, the commissioner may disclose the elderly person’s records, whether or not created by the department, and not otherwise privileged or confidential communications under state or federal law, without the authorization of the elderly person or the elderly person’s legal representative (1) to multidisciplinary teams that may be formed to assist the department in investigation, evaluation or treatment of elderly abuse and neglect cases; (2) to law enforcement officials; and (3) in proceedings authorized under this chapter or in any action the commissioner deems necessary to assure the health, safety and welfare of any elderly person.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section, the commissioner shall not disclose the name of a person who reported suspected abuse, neglect, exploitation or abandonment of an elderly person except with that person’s written permission or to a law enforcement official pursuant to a court order that specifically requires such disclosure.

(f) The elderly person or his or her legal representative or attorney shall have the right of access to records made, maintained or kept on file by the department, in accordance with all applicable state and federal law, when those records pertain to or contain information or material concerning the elderly person, including, but not limited to, records concerning investigations, reports or medical, psychological or psychiatric examinations of the elderly person except: (1) If protected health information were obtained by the department from someone other than a health care provider under the promise of confidentiality and the access requested would be reasonably likely to reveal the source of the information; (2) that information identifying the individual who reported the abuse, neglect, exploitation or abandonment of the elderly person shall not be released unless, upon application to the Superior Court by the elderly person and served on the Commissioner of Social Services, a judge determines, after in camera inspection of relevant records and a hearing, that there is reasonable cause to believe the reporter knowingly made a false report or that other interests of justice require such release; (3) if it is determined by a licensed health care professional that the access requested is reasonably likely to endanger the life or physical safety of the elderly person or another person; (4) if the protected health information makes reference to another person, other than a health care provider, and a licensed health care professional has determined, in the exercise of professional judgment, that the access requested is reasonably likely to cause substantial harm to such other person; or (5) the request for access is made by the elderly person’s legal representative, and a licensed health care professional has determined, in the exercise of professional judgment, that the provision of access to such legal representative is reasonably likely to cause harm to the elderly person or another person.

(P.A. 77-613, S. 3, 15; P.A. 85-72; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 19, 69; P.A. 96-139, S. 12, 13; P.A. 01-209, S. 2, 7; P.A. 11-224, S. 2; P.A. 15-233, S. 2.)

History: P.A. 85-72 amended Subsec. (c) to allow disclosure of the name of the elderly person about whom a report was made if required to fully evaluate a report; Sec. 46a-16 transferred to Sec. 17a-432 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-432 transferred to Sec. 17b-452 in 1995; P.A. 95-160 replaced references to regional ombudsman with the Department of Social Services and made technical changes, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 01-209 amended Subsec. (a) to require investigation in lieu of evaluation, to provide for an interview with the elderly person alone, to allow commissioner to seek a court order enjoining caretaker from interfering with the interview, to allow commissioner to subpoena witnesses, take testimony under oath and compel production of documents necessary to investigate allegations, and to authorize commissioner to request Attorney General to seek a court order as appropriate to enforce provisions of section, and amended Subsecs. (b) and (c) to provide for investigation in lieu of evaluation, effective July 1, 2001; P.A. 11-224 amended Subsec. (a)(3) by designating existing exception re refusal to consent to interview as Subpara. (A), adding Subpara. (B) re physician letter that interview alone is medically contraindicated, and designating existing exception re determination that interview is not in best interests as Subpara. (C); P.A. 15-233 amended Subsec. (a) to add “in-person” re visits, delete interview exception based on physician opinion, add “exploitation” and change “caretaker” to “caregiver”, amended Subsec. (b) to add “number of” re reports, replace “investigations” with “allegations” and replace “findings and the actions taken” with “the outcomes”, amended Subsec. (c) to replace provision re names not to be disclosed with provision re disclosure of elderly person’s file, added Subsecs. (d) to (f) re disclosure of records and names and access to records, and made technical and conforming changes, effective July 1, 2015.



Section 17b-452a - Annual report re complaints of abuse or neglect of elderly persons.

Not later than July 1, 2014, and annually thereafter, the Commissioner of Social Services, or the commissioner's designee, in accordance with the provisions of section 11-4a, shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and public health, detailing: (1) The number of complaints involving abuse or neglect of elderly persons received in the previous calendar year in the categories of (A) physical abuse, (B) mental abuse, (C) self-neglect, (D) neglect by others, and (E) financial exploitation; (2) the disposition of complaints; and (3) whether and by how much complaints per category have increased or decreased from the previous year.

(P.A. 13-250, S. 5.)

History: P.A. 13-250 effective July 1, 2013.



Section 17b-453 - (Formerly Sec. 17a-433). Initiation of protective services. Injunction against interference by caregiver.

(a) If it is determined that an elderly person is in need of protective services, services shall be initiated, provided the elderly person consents. If the elderly person fails to consent and the commissioner has reason to believe that such elderly person is incapable of managing his personal or financial affairs, the commissioner shall provide protective services to the extent possible and may apply to Probate Court for the appointment of a conservator of person or estate, as appropriate.

(b) If the caregiver of an elderly person who has consented to the receipt of reasonable and necessary protective services refuses to allow the provision of such services to such elderly person, the commissioner may petition the Superior Court or the Probate Court for an order enjoining the caregiver from interfering with the provision of protective services to the elderly person. The petition shall allege specific facts sufficient to show that the elderly person is in need of protective services and consents to their provision and that the caregiver refuses to allow the provision of such services. If the judge finds that the elderly person is in need of such services and has been prevented by the caregiver from receiving the same, the judge may issue an order enjoining the caregiver from interfering with the provision of protective services to the elderly person.

(P.A. 77-613, S. 4, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 20, 69; P.A. 96-139, S. 12, 13; P.A. 15-233, S. 3.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; Sec. 46a-17 transferred to Sec. 17a-433 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-433 transferred to Sec. 17b-453 in 1995; P.A. 95-160 amended Subsec. (a) by replacing a reference to the regional ombudsman with the protective services staff of the Department of Social Services, by replacing a provision requiring the regional ombudsman to refer an elderly person, whom he believes lacks the capacity to consent, to the Department of Social Services for a determination of whether a petition for the appointment of a conservator should be filed with a provision requiring the protective services staff to provide protective services and to allow such staff to apply to Probate Court for the appointment of a conservator for an elderly person whom they believe is incapable of managing his personal or financial affairs and by making technical changes, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 15-233 amended Subsec. (a) to replace references to protective services staff with references to commissioner and amended Subsec. (b) to change “caretaker” to “caregiver” and make a technical change, effective July 1, 2015.



Section 17b-453a - Staff training re Alzheimer's disease and dementia.

The Commissioner of Social Services shall ensure that all employees assigned to the Department of Social Service's protective services for the elderly program who directly interact with elderly persons receive annual training in Alzheimer's disease and dementia symptoms and care.

(P.A. 14-194, S. 11.)



Section 17b-454 - (Formerly Sec. 17a-434). Disclosure of protected health information and other information. Authority of commissioner.

A covered entity, as defined in 45 CFR 160.103, shall disclose to the commissioner all relevant protected health information and other information about an elderly person that is necessary for the commissioner to investigate an allegation of abuse, neglect, exploitation or abandonment, provided the covered entity shall provide notice to such elderly person in accordance with subsection (c) of 45 CFR 164.512. If the commissioner has reasonable cause to believe that the elderly person is being abused, neglected, exploited or abandoned, the commissioner may issue a subpoena to obtain protected health information or other information necessary to investigate the allegations of abuse, neglect, exploitation or abandonment. The commissioner may request the Attorney General to petition the Superior Court for such order as may be appropriate to enforce the provisions of this section. The commissioner’s authority shall include, but shall not be limited to, the right to initiate or otherwise take those actions necessary to assure the health, safety and welfare of any elderly person.

(P.A. 77-613, S. 5, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 52, 87; P.A. 01-209, S. 3, 7; P.A. 15-233, S. 4.)

History: P.A. 77-614 and P.A. 78-303 replaced department of social services with department of human resources, effective January 1, 1979; Sec. 46a-18 transferred to Sec. 17a-434 in 1991; P.A. 93-262 changed reference to departments of income maintenance and human resources to department of social services, effective July 1, 1993; Sec. 17a-434 transferred to Sec. 17b-454 in 1995; P.A. 01-209 added provisions re subpoena power of commissioner, allowed commissioner to request Attorney General to seek a court order as appropriate to enforce provisions of section and made a technical change for purposes of gender neutrality, effective July 1, 2001; P.A. 15-233 deleted provisions re access to records and individual consent, changed “confidential records” to “protected health information or other information”, added provisions re disclosure by covered entity and made technical changes, effective July 1, 2015.



Section 17b-455 - (Formerly Sec. 17a-435). Lack of consent or withdrawal of consent.

If an elderly person does not consent to the receipt of reasonable and necessary protective services, or if such person withdraws the consent, such services shall not be provided or continued, except that if the commissioner has reason to believe that such elderly person lacks capacity to consent, the commissioner may seek court authorization to provide necessary services, as provided in section 17b-456.

(P.A. 77-613, S. 6, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-132, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 21, 69; P.A. 96-139, S. 12, 13; P.A. 15-233, S. 5.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 87-132 amended Subsec. (b) by changing the time limit for the report from 10 days to 30 days and by requiring initiation of planning within 10 days; Sec. 46a-19 transferred to Sec. 17a-435 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-435 transferred to Sec. 17b-455 in 1995; P.A. 95-160 deleted former Subsec. (b) requiring the department to initiate service planning upon receipt of a case for the provision of protective services from the regional ombudsman, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 15-233 made technical changes, effective July 1, 2015.



Section 17b-456 - (Formerly Sec. 17a-436). Appointment of conservator for elderly person lacking capacity to consent to protective services.

(a) If the Commissioner of Social Services finds that an elderly person is being abused, neglected, exploited or abandoned and lacks capacity to consent to reasonable and necessary protective services, the commissioner may petition the Probate Court for appointment of a conservator of the elderly person pursuant to the provisions of sections 45a-644 to 45a-662, inclusive, in order to obtain such consent.

(b) Such elderly person or the individual, agency or organization designated to be responsible for the personal welfare of the elderly person shall have the right to bring a motion in the cause for review of the Probate Court’s determination regarding the elderly person’s capacity or an order issued pursuant to sections 17b-450 to 17b-461, inclusive.

(c) The Probate Court may appoint the Commissioner of Social Services to be the conservator of the person of such elderly person pursuant to the provisions of section 45a-651.

(d) In any proceeding in Probate Court pursuant to the provisions of sections 17b-450 to 17b-461, inclusive, the Probate Court shall appoint an attorney to represent the elderly person if he or she is without other legal representation.

(P.A. 77-613, S. 7, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87; P.A. 15-233, S. 6.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 46a-20 transferred to Sec. 17a-436 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-436 transferred to Sec. 17b-456 in 1995; P.A. 15-233 deleted “, if it deems appropriate,” and added reference to Sec. 45a-651 in Subsec. (c) and made technical changes, effective July 1, 2015.



Section 17b-457 - (Formerly Sec. 17a-437). Assistance by public or private agencies.

In performing the duties set forth in sections 17b-450 to 17b-461, inclusive, the Department of Social Services may request the assistance of the staffs and resources of all appropriate state departments, agencies and commissions and local health directors, and may utilize any other public or private agencies, groups or individuals who are appropriate and who may be available.

(P.A. 77-613, S. 8, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 22, 69; P.A. 96-139, S. 12, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced department of social services with department of human resources, effective January 1, 1979; Sec. 46a-21 transferred to Sec. 17a-437 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-437 transferred to Sec. 17b-457 in 1995; P.A. 95-160 deleted a reference to the regional ombudsmen, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 17b-458 - (Formerly Sec. 17a-438). Periodic review of cases in which protective services are provided. Consent to continuation of services.

Subsequent to the authorization for the provision of reasonable and necessary protective services, the Department of Social Services shall initiate a review of each case within ninety days, to determine whether continuation of, or modification in, the services provided is warranted. A decision to continue the provision of such services should be made in concert with appropriate personnel from other involved state and local groups, agencies and departments, and shall comply with the consent provisions of sections 17b-450 to 17b-461, inclusive. Reevaluations of each such case shall be made every ninety days thereafter.

(P.A. 77-613, S. 9, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-132, S. 2; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 23, 69; P.A. 96-139, S. 12, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 87-132 changed the time for the initiation of a review from 45 to 90 days; Sec. 46a-22 transferred to Sec. 17a-438 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-438 transferred to Sec. 17b-458 in 1995; P.A. 95-160 deleted a provision requiring the department to advise the regional ombudsman of decisions relating to the continuation of protective services for each elderly person, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 17b-459 - (Formerly Sec. 17a-439). Payment for protective services. Procedures when elderly person unable to pay.

Concurrent with the implementation of any protective services, an evaluation shall be undertaken by the Department of Social Services, pursuant to regulations that shall be adopted by the Commissioner of Social Services, in accordance with chapter 54, regarding the elderly person’s financial capability for paying for the protective services. If the elderly person is so able, procedures for the reimbursement for the costs of providing the needed protective services shall be initiated. If it is determined that the elderly person is not financially capable of paying for such needed services, the services shall be provided in accordance with policies and procedures established by the Commissioner of Social Services for the provision of welfare benefits under such circumstances.

(P.A. 77-613, S. 10, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-30, S. 1, 2; P.A. 93-262, S. 1, 87; P.A. 15-233, S. 7.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 80-30 made minor wording changes and made initiation of procedures for reimbursement of costs mandatory if person is able to pay, substituting “shall” for “should”; Sec. 46a-23 transferred to Sec. 17a-439 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-439 transferred to Sec. 17b-459 in 1995; P.A. 15-233 changed “person” to “elderly person” and made a technical change, effective July 1, 2015.



Section 17b-459a - Strategic plan to incorporate national standards.

(a) For purposes of this section:

(1) “Administration for Community Living” or “ACL” means the organization created by the United States Department of Health and Human Services to facilitate the independence, well-being and health of adults sixty years of age and older, persons with disabilities of all ages and their families and caregivers.

(2) “National Adult Maltreatment Reporting System” means the national data reporting and collection system designed to provide consistent, accurate national data on the exploitation and abuse of adults sixty years of age and older and adults with disabilities, as reported to state adult protective services departments nationwide.

(3) “Voluntary Consensus Guidelines for State Adult Protective Services” means national guidelines developed by the ACL that state adult protective services departments may adopt to respond to reports of abuse, neglect, exploitation or abandonment.

(b) The Commissioner of Social Services shall develop a strategic plan to (1) incorporate the ACL's Voluntary Consensus Guidelines for State Adult Protective Services into protective services for adults sixty years of age and older offered in the state, and (2) align state data collection with the National Adult Maltreatment Reporting System. Not later than July 1, 2017, the Commissioner of Social Services shall submit the plan, that shall include, but need not be limited to, recommendations for changes in state law, to the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services.

(P.A. 16-149, S. 1.)

History: P.A. 16-149 effective July 1, 2016.



Section 17b-460 - (Formerly Sec. 17a-440). Referral for criminal investigation or proceedings.

If, as a result of any investigation initiated under the provisions of sections 17b-450 to 17b-461, inclusive, a determination is made that a caregiver or other person has abused, neglected, exploited or abandoned an elderly person, such information shall be referred in writing to the Chief State’s Attorney or the Chief State’s Attorney’s designee who shall conduct such further investigation, if any, as deemed necessary and shall determine whether criminal proceedings should be initiated against such caregiver or other person, in accordance with applicable state law.

(P.A. 77-613, S. 11, 15; P.A. 03-267, S. 4; 03-278, S. 68; P.A. 15-233, S. 8.)

History: Sec. 46a-24 transferred to Sec. 17a-440 in 1991; Sec. 17a-440 transferred to Sec. 17b-460 in 1995; P.A. 03-267 replaced “the appropriate office of the state’s attorney” with “the Chief State’s Attorney or the Chief State’s Attorney’s designee” as the recipient of the referral and the party responsible for conducting any further investigation and determining if criminal proceedings should be initiated and made technical changes; P.A. 03-278 made technical changes, effective July 9, 2003; P.A. 15-233 changed “caretaker” to “caregiver”, effective July 1, 2015.



Section 17b-461 - (Formerly Sec. 17a-441). Regulations.

Regulations shall be promulgated by the Commissioner of Social Services to carry out the provisions of sections 17b-450 to 17b-461, inclusive.

(P.A. 77-613, S. 12, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 53, 87.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 46a-25 transferred to Sec. 17a-441 in 1991; P.A. 93-262 replaced reference to commissioners of human resources and aging with commissioner of social services, effective July 1, 1993; Sec. 17a-441 transferred to Sec. 17b-461 in 1995.



Section 17b-462 - Cause of action by elderly victim. Civil attachment jurisdiction.

(a) An elderly person who has been the victim of abuse, neglect, exploitation or abandonment, as such terms are defined in section 17b-450, may have a cause of action against any perpetrator and may recover actual and punitive damages for such abuse, neglect, exploitation or abandonment together with costs and a reasonable attorney’s fee. The action may be brought by the elderly person, or the elderly person’s guardian or conservator, by a person or organization acting on behalf of the elderly person with the consent of such elderly person or the elderly person’s guardian or conservator, or by the personal representative of the estate of a deceased elderly victim.

(b) In any action to recover damages based upon a claim of exploitation, as defined in section 17b-450, the Superior Court shall have jurisdiction to render an order pursuant to chapter 904 prohibiting the defendant from transferring, depleting or otherwise alienating or diminishing any funds, assets or property.

(c) Notwithstanding the preceding provisions of this section, no cause of action for neglect or abandonment may be brought against any person who has no contractual obligation to provide care to an elderly person unless such neglect was wilful or criminal.

(P.A. 15-236, S. 3.)



Section 17b-463 - Mandatory training for financial agents in detecting fraud, exploitation and financial abuse of elderly persons.

(a) For purposes of this section, “financial agent” means an officer or employee of a financial institution, as defined in section 32-350, who (1) has direct contact with an elderly person within the officer’s or employee’s scope of employment or professional practice, or (2) reviews or approves an elderly person’s financial documents, records or transactions.

(b) A financial agent shall participate in mandatory training to detect potential fraud, exploitation and financial abuse of elderly persons, including utilizing the resources available on the Commission on Aging portal established pursuant to section 17b-463a. All financial agents shall complete such training within six months from availability of training resources on the Commission on Aging web portal, or within the first six months of their employment, if later.

(P.A. 15-236, S. 6.)



Section 17b-463a - Study on best practices for reporting and identification of abuse, neglect, exploitation and abandonment of elderly persons. Portal for training resources and materials.

(a) The Commission on Aging, in consultation with the Connecticut Elder Justice Coalition Coordinating Council, the Department of Social Services, the Department on Aging, the Office of the Long-Term Care Ombudsman and the Chief State’s Attorney, shall conduct a study concerning best practices for reporting and identification of the abuse, neglect, exploitation and abandonment of elderly persons. The study shall review: (1) Models nation-wide for reporting of such abuse, neglect, exploitation or abandonment, (2) standardized definitions, measurements and uniform reporting mechanisms to accurately capture the nature and scope of such abuse, neglect, exploitation or abandonment in the state, and (3) methods to promote and coordinate communication about such reporting among local and state governmental entities, including law enforcement.

(b) Not later than January 1, 2016, the Commission on Aging shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to aging on the results of the study conducted pursuant to subsection (a) of this section.

(c) The Commission on Aging shall establish a forum and clearing house for best practices and free training resources to help financial institutions and financial agents detect potential fraud, exploitation and financial abuse. Not later than January 1, 2016, the Commission on Aging shall establish a single portal for training resources and materials.

(P.A. 15-236, S. 5.)



Section 17b-464 - Petition for order to enter premises of elderly person.

(a) The Commissioner of Social Services may petition the Probate Court for an order to enter the premises of an elderly person for purposes of an assessment when the commissioner has reasonable cause to believe that the elderly person may be in need of protective services and is refused access by the elderly person or another individual.

(b) The commissioner shall document in the Department of Social Service’s investigation file the factors considered when making the decision about whether to petition for an order to enter the premises.

(c) The commissioner shall state in the petition for an order to enter the premises that the order is being sought solely for the purpose of assessing whether the elderly person is in need of protective services and shall include, to the extent the facts can be ascertained with reasonable diligence, the following information:

(1) The name and address of the elderly person who may be in need of protective services and the premises on which this person may be found, if different;

(2) The reason for the belief that the elderly person may be in need of protective services, which may include information provided by other agencies or individuals who are familiar with the elderly person;

(3) The name and address, if known, of the individual or individuals who are responsible for preventing access to the elderly person;

(4) Previous efforts that have been made to enter the premises of the elderly person who may need protective services;

(5) The names of any individuals, such as the department’s social worker, and any other health or mental health professionals, who may participate in the assessment of whether the elderly person needs protective services;

(6) The manner by which the assessment will be conducted; and

(7) Whether there has been a prior petition to the Probate Court to enter the premises of the elderly person, or for any similar relief, and, if so, the determination of such petition, and new facts, if any, that were not in the previous petition, which support submission of another petition.

(d) Any allegations of abuse, neglect, exploitation or abandonment that are not based on the commissioner’s personal knowledge shall be based on the personal knowledge of the person reporting the abuse, neglect, exploitation or abandonment or the personal knowledge of any other person who has information relating to the report. Whenever possible, the allegations that are not based on the commissioner’s knowledge shall be supported by an affidavit under penalty of perjury of the person having such knowledge and shall be attached to the petition.

(e) If the Probate Court finds that (1) there is reasonable cause to believe that an elderly person is at risk of imminent physical or mental harm and may be found at the premises described in the petition, (2) such person may be in need of protective services, and (3) access to such person has been refused, the court shall grant the petition and issue an order, ex parte and without prior notice, authorizing the commissioner, accompanied by a police officer or other law enforcement official, and any other person the commissioner determines necessary to enter the premises to conduct an assessment to determine whether the elderly person named in the petition is in need of protective services. The ex parte order shall expire ten days after the order is issued.

(f) The provisions of this section shall not be construed to authorize the commissioner to remove any person from the premises described in the petition, or to provide any involuntary protective services to any person, other than to assess an elderly person’s need for protective services. Nothing in this section shall be construed to impair any existing right or remedy under law for any person subject to the provisions of this section.

(P.A. 15-233, S. 9.)

History: P.A. 15-233 effective July 1, 2015.






Chapter 319ff - Prescription Drug Assistance

Section 17b-490 - (Formerly Sec. 17a-340). Definitions.

Section 17b-490 is repealed, effective January 1, 2014.

(P.A. 85-573, S. 3, 18; P.A. 87-3, S. 1, 9; 87-12, S. 1, 2; 87-267, S. 3; 87-589, S. 11, 87; P.A. 90-89, S. 1; June Sp. Sess. P.A. 91-8, S. 45, 63; P.A. 92-196, S. 1, 4; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 1, 30; P.A. 05-280, S. 14, 20; P.A. 06-188, S. 11; P.A. 11-44, S. 88; 11-51, S. 134; P.A. 13-234, S. 156.)



Section 17b-491 - (Formerly Sec. 17a-342). Pharmaceutical Assistance Program. Copayments. Reimbursement of prescriptions based on price paid by pharmacy and actual package size. Rebates and utilization review required for participating pharmaceutical manufacturers. Contracts for supplemental rebates.

Section 17b-491 is repealed, effective January 1, 2014.

(P.A. 85-573, S. 6, 18; P.A. 87-3, S. 3, 9; S.A. 90-18, S. 18, 32; June Sp. Sess. P.A. 91-8, S. 46, 63; P.A. 92-196, S. 2, 4; P.A. 93-80, S. 51, 67; 93-262, S. 1, 87; 93-418, S. 36, 41; P.A. 95-351, S. 19, 30; June 18 Sp. Sess. P.A. 97-2, S. 132, 165; June Sp. Sess. P.A. 00-2, S. 40, 44, 53; May 9 Sp. Sess. P.A. 02-7, S. 15; P.A. 03-2, S. 14; P.A. 04-16, S. 17; 04-104, S. 1; P.A. 05-280, S. 21; P.A. 07-217, S. 75; P.A. 08-1, S. 1; P.A. 09-14, S. 1; P.A. 11-44, S. 142; P.A. 13-234, S. 156.)



Section 17b-491a - Prior authorization requirements for prescription drugs. Schedule for dispensing of maximum quantities of oral dosage units. Submission of schedule and revisions thereto to General Assembly.

(a) The Commissioner of Social Services may require prior authorization of any prescription for a drug covered under a medical assistance program administered by the Department of Social Services, including an over-the-counter drug. The authorization for a brand name drug product shall be valid for one year from the date the prescription is first filled. The Commissioner of Social Services shall establish a procedure by which prior authorization under this subsection shall be obtained from an independent pharmacy consultant acting on behalf of the Department of Social Services, under an administrative services only contract.

(b) When prior authorization is required for coverage of a prescription drug under a medical assistance program administered by the Department of Social Services and a pharmacist is unable to obtain the prescribing physician's authorization at the time the prescription is presented to be filled, the pharmacist shall dispense a one-time fourteen-day supply. The commissioner shall process a prior authorization request from a physician or pharmacist not later than two hours after the commissioner's receipt of the request. If prior authorization is not granted or denied within two hours of receipt by the commissioner of the request for prior authorization, it shall be deemed granted.

(c) The Commissioner of Social Services, not later than October 1, 2012, shall issue a flier to pharmacies for distribution to Medicaid recipients who receive such one-time prescription supplies in the absence of prior prescription authorization. The flier shall notify recipients that (1) prior authorization is required for the prescription to be fully filled, (2) the fourteen-day supply is a one-time supply, and (3) recipients must contact the prescriber to arrange for prior authorization of a full prescription. The commissioner shall require pharmacists who receive Medicaid reimbursements for prescriptions to provide said flier to such Medicaid recipients.

(d) Notwithstanding the provisions of section 17b-262 and any regulation adopted thereunder, on or after July 1, 2000, the Commissioner of Social Services may establish a schedule of maximum quantities of oral dosage units permitted to be dispensed at one time for prescriptions covered under a medical assistance program administered by the Department of Social Services, including prescriptions for over-the-counter drugs, based on a review of utilization patterns.

(e) A schedule established pursuant to subsection (d) of this section and on and after July 1, 2005, any revisions thereto shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies. Within sixty days of receipt of such a schedule or revisions thereto, said joint standing committees of the General Assembly shall approve or deny the schedule or any revisions thereto and advise the commissioner of their approval or denial of the schedule or any revisions thereto. The schedule or any revisions thereto shall be deemed approved unless all committees vote to reject such schedule or revisions thereto within sixty days of receipt of such schedule or revisions thereto.

(June Sp. Sess. P.A. 00-2, S. 36, 53; P.A. 04-76, S. 21; P.A. 05-280, S. 17; Sept. Sp. Sess. P.A. 09-5, S. 34; P.A. 10-26, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 27.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; P.A. 04-76 amended Subsecs. (a) to (c), inclusive, by deleting references to “general assistance”; P.A. 05-280 amended Subsec. (a) by replacing “establish a plan for the” with “require” re prior authorization, removing former Subdiv. (1) designator, “initial” and “that costs five hundred dollars or more for a thirty day supply or”, redesignating existing Subdiv. (2) as Subdiv. (1), adding new Subdiv. (2) re prior authorization requirement for brand name drugs when a chemically equivalent generic drug product substitution is available, and providing that authorization for brand name drug shall be valid for one year from the date the initial prescription is first filled, amended Subsec. (b) by deleting provision that required commissioner to establish a plan for designating certain suppliers of prescription drugs to be used by pharmacies when ordering prescription drugs and amended Subsec. (d) by adding “on and after July 1, 2005,” re submission of plan revisions to General Assembly, effective July 13, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by replacing provision re specific medical assistance programs with provision re medical assistance programs administered by department, adding provision allowing commissioner to require prior authorization for over-the-counter drugs, deleting provisions re prior authorization for early refill of prescription drug and for brand name drugs when equivalent generic drug substitution is available, and deleting provision re prior authorization deemed granted if not granted or denied within 2 hours, amended Subsec. (b) by replacing former provisions re designation of specific suppliers with provisions requiring pharmacist to dispense a 14-day drug supply when prior authorization for drug is required and physician's authorization cannot be obtained and re prior authorization deemed granted if not granted or denied within 2 hours, amended Subsec. (c) by replacing provision re specific medical assistance programs with provision re medical assistance programs administered by department, adding provision allowing commissioner to establish schedule of maximum quantities of oral dosage units for over-the-counter drugs and amended Subsec. (d) by deleting references to plan, effective October 5, 2009; P.A. 10-26 made a technical change in Subsec. (d), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 added new Subsec. (c) re flier for Medicaid recipients who receive a one-time supply of a prescription, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and substituted “subsection (d)” for “subsection (c)” in redesignated Subsec. (e), effective July 1, 2012.



Section 17b-491b - Reimbursement formula for drugs used to treat hemophilia A.

The maximum allowable cost paid for Factor VIII pharmaceuticals under the Medicaid program shall be the actual acquisition cost plus eight per cent. The Commissioner of Social Services may designate specific suppliers of Factor VIII pharmaceuticals from which a dispensing pharmacy shall order the prescription to be delivered to the pharmacy and billed by the supplier to the Department of Social Services. If the commissioner so designates specific suppliers of Factor VIII pharmaceuticals, the department shall pay the dispensing pharmacy a handling fee equal to eight per cent of the actual acquisition cost for such prescription.

(June Sp. Sess. P.A. 00-2, S. 35, 53; P.A. 04-76, S. 22; P.A. 11-44, S. 131; P.A. 13-234, S. 100.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; P.A. 04-76 deleted reference to “general assistance”; P.A. 11-44 deleted “state-administered general assistance”, effective July 1, 2011; P.A. 13-234 deleted reference to ConnPACE program, effective January 1, 2014.



Section 17b-491c - Rebates for prescription drugs covered under Connecticut AIDS drug assistance program and state medical assistance programs. Calculation of unit rebate amounts. Contracts for supplemental rebates. Pharmaceutical manufacturers' participation in program. Rebates for new drugs. Payment for medically necessary drugs.

(a) On and after February 1, 2008, any pharmaceutical manufacturer of a prescription drug covered by the Department of Social Services under the Connecticut AIDS drug assistance program or a state medical assistance program administered by the department that is a federally qualified state pharmacy assistance program shall provide rebates to the department for prescription drugs paid for by the department under such program in unit rebate amounts equal to the unit rebate amounts paid under the Medicaid program.

(b) On and after February 1, 2008, any pharmaceutical manufacturer of a prescription drug covered by the department under a state medical assistance program that is not a federally qualified state pharmacy assistance program shall provide rebates to the department. The unit rebate amount shall be calculated as follows: (1) For noninnovator multiple source drugs, the average manufacturer's price multiplied by eleven per cent, and (2) for single source or innovator drugs, the greater of the average manufacturer's price multiplied by fifteen and one-tenth per cent or the average manufacturer's price minus best price. In the event the calculated rebate would establish a new Medicaid best price, the unit rebate amount will be capped at the average manufacturer's price minus best price.

(c) The department may enter into contracts for supplemental rebates for drugs that are on a preferred drug list or formulary established by the department.

(d) Pharmaceutical manufacturers shall submit written confirmation of participation on a form prescribed by the Commissioner of Social Services, that states the terms of participation, including, but not limited to, the process by which a manufacturer may discontinue participation. The department shall provide advance notice to participating manufacturers if a new pharmacy assistance program is established and shall provide the manufacturers with the opportunity to discontinue participation. The department shall promptly notify participating manufacturers if a state pharmacy assistance program becomes disqualified. If a program becomes disqualified and a manufacturer has paid rebates at the rate for a qualified program, the department shall reimburse the manufacturer the amount overpaid as a result of disqualification.

(e) A manufacturer shall not be required to provide a rebate for a prescription drug that is new to the marketplace until the quarter in which the manufacturer has established a Medicaid best price for the product.

(f) No payment shall be made by the department for the prescription drugs of a manufacturer that does not provide rebates to the department pursuant to this section unless a specific drug is determined by the department to be medically necessary for an individual client.

(P.A. 08-1, S. 3; P.A. 09-14, S. 3.)

History: P.A. 08-1 effective April 4, 2008; P.A. 09-14 designated existing provisions as Subsec. (a) and amended same to require payment of rebates for drugs covered under Connecticut AIDS drug assistance program or state medical assistance program that is a federally qualified state pharmacy assistance program in amounts equal to unit rebate amounts under Medicaid program, added Subsec. (b) re method for calculating unit rebate amounts under state medical assistance program that is not a federally qualified state pharmacy assistance program, added Subsec. (c) re contracts for supplemental rebates, added Subsec. (d) re pharmaceutical manufacturers' participation in program and pharmacy assistance program disqualification, added Subsec. (e) re rebates for new drugs and added Subsec. (f) re payment for drugs that are medically necessary, effective April 23, 2009.



Section 17b-492 - (Formerly Sec. 17a-343). Eligibility. Application period. Registration fee. ConnPACE program requirements. Payment for original and replacement prescriptions. Application prior to exhausting coverage. Regulations.

Section 17b-492 is repealed, effective January 1, 2014.

(P.A. 85-573, S. 7, 18; P.A. 87-3, S. 4, 9; June Sp. Sess. P.A. 91-8, S. 47, 63; P.A. 92-196, S. 3, 4; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 1, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 128, 165; P.A. 98-194, S. 1, 2; June Sp. Sess. P.A. 01-2, S. 22, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 16; P.A. 03-2, S. 15; June 30 Sp. Sess. P.A. 03-3, S. 58; P.A. 04-6, S. 1; 04-101, S. 2; 04-104, S. 2; 04-258, S. 12; P.A. 05-280, S. 22; Nov. 2 Sp. Sess. P.A. 05-2, S. 3, 4; Nov. 2 Sp. Sess. P.A. 05-3, S. 2; P.A. 09-2, S. 15; Sept. Sp. Sess. P.A. 09-5, S. 33, 47; P.A. 10-26, S. 4; 10-179, S. 59; P.A. 11-44, S. 89; P.A. 12-208, S. 4; P.A. 13-234, S. 156.)



Section 17b-492a - Participating pharmacy. Requirements.

Section 17b-492a is repealed, effective July 1, 2011.

(P.A. 04-6, S. 2; P.A. 11-44, S. 178.)



Section 17b-492b - Authority of Commissioner of Developmental Services with respect to the Medicare Part D program.

The Commissioner of Developmental Services, or the commissioner's designee, may be the authorized representative of an applicant or recipient of services provided by the Department of Developmental Services for the purpose of submitting an application to the Social Security Administration to obtain the low income subsidy benefit provided under Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. As the authorized representative for this purpose, the commissioner, or the commissioner's designee, may also sign required forms and enroll the applicant or recipient in a Medicare Part D plan on the applicant's or recipient's behalf. The applicant or recipient shall have the opportunity to select a Medicare Part D plan and shall be notified of such opportunity by the commissioner. In the event that such applicant or recipient does not select a Medicare Part D plan within a reasonable period of time, as determined by the commissioner, the department shall enroll the applicant or recipient in a Medicare Part D plan designated by the commissioner in accordance with said act. The applicant or recipient shall appoint the commissioner, or the commissioner's designee, as such applicant's or recipient's authorized representative for the purpose of appealing any denial of Medicare Part D benefits and for any other purpose allowed under said act and deemed necessary by the commissioner.

(P.A. 05-280, S. 28; P.A. 07-73, S. 2(a), (b).)

History: P.A. 05-280 effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17b-492c - Authority of Commissioner of Mental Health and Addiction Services with respect to the Medicare Part D program.

(a) The Commissioner of Mental Health and Addiction Services, or the commissioner's designee, may be the authorized representative of an applicant or recipient of services provided by the Department of Mental Health and Addiction Services for the purpose of submitting an application to the Social Security Administration to obtain the low income subsidy benefit provided under Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. As the authorized representative for this purpose, the commissioner, or the commissioner's designee, may also sign required forms and enroll the applicant or recipient in a Medicare Part D plan on the applicant's or recipient's behalf. The applicant or recipient shall have the opportunity to select a Medicare Part D plan and shall be notified of such opportunity by the commissioner. In the event that such applicant or recipient does not select a Medicare Part D plan within a reasonable period of time, as determined by the commissioner, the department shall enroll the applicant or recipient in a Medicare Part D plan designated by the commissioner in accordance with said act. The applicant or recipient shall appoint the commissioner, or the commissioner's designee, as such applicant's or recipient's authorized representative for the purpose of appealing any denial of Medicare Part D benefits and for any other purpose allowed under said act and deemed necessary by the commissioner.

(b) Notwithstanding the provisions of section 4a-12, the Commissioner of Mental Health and Addiction Services, after consultation with the Commissioner of Administrative Services, may (1) bill or enter into a contract with a private entity to bill for prescriptions under the Medicare Part D program, and (2) enter into agreements and other contractual arrangements, including negotiated reimbursement rates for Medicare Part D plans, for the support of persons aided, cared for or treated by the Department of Mental Health and Addiction Services.

(P.A. 05-280, S. 29; Sept. Sp. Sess. P.A. 09-3, S. 53.)

History: P.A. 05-280 effective July 1, 2005; Sept. Sp. Sess. P.A. 09-3 designated existing provisions as Subsec. (a) and added Subsec. (b) re authority of Commissioner of Mental Health and Addiction Services to bill for prescriptions under Medicare Part D program and enter into agreements and other contractual arrangements, including negotiated reimbursement rates for Medicare Part D plans, for support of persons assisted by Department of Mental Health and Addiction Services, effective October 6, 2009.



Section 17b-492d - Council to advise on implementation of Medicare Part D program. Duties. Membership. Annual report.

Section 17b-492d is repealed, effective October 5, 2009.

(P.A. 06-170, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 89.)



Section 17b-493 to 17b-498 - (Formerly Secs. 17a-344 to 17a-349). Generic substitution required. Regulations. Contract with fiscal intermediary; reports. Hearing. Penalties. Educational outreach program.

Sections 17b-493 to 17b-498, inclusive, are repealed, effective January 1, 2014.

(P.A. 85-573, S. 8–12, 14, 18; P.A. 86-403, S. 92, 132; P.A. 87-3, S. 5–7, 9; P.A. 88-364, S. 78, 123; P.A. 90-89, S. 2; P.A. 91-190, S. 2, 9; June Sp. Sess. P.A. 91-8, S. 48–50, 63; P.A. 93-262, S. 1, 87; P.A. 95-264, S. 69; P.A. 96-169, S. 14; June Sp. Sess. P.A. 00-2, S. 41, 53; P.A. 03-268, S. 10; P.A. 04-16, S. 13; 04-104, S. 3; P.A. 07-217, S. 76; P.A. 11-44, S. 151; P.A. 13-234, S. 156.)



Section 17b-499 - Pharmacy outreach program: Definitions.

As used in this section and section 17b-499a:

(1) “Eligible person” means any person who is a resident of Connecticut at the time such person files an application for prescription medications or nonprescription medications with a participating manufacturer;

(2) “Department” means the Department of Social Services;

(3) “Participating manufacturer” means a pharmaceutical manufacturer that offers prescription medications or nonprescription medications at a reduced cost or at no cost to persons pursuant to a voluntary drug assistance program established by such manufacturer;

(4) “Prescription medications” means prescription drugs that have been approved as safe and effective by the federal Food and Drug Administration or that are otherwise legally marketed and manufactured in the United States and manufactured and offered by pharmaceutical companies.

(P.A. 05-269, S. 1.)

History: P.A. 05-269 effective July 13, 2005.



Section 17b-499a - Pharmacy outreach program. Established. Purpose. Duties. Report. Medicaid therapy management services pilot program.

(a) There is established a pharmacy outreach program, administered by participating manufacturers through a toll-free telephone number, for the purpose of assisting residents of this state in obtaining reduced cost or no cost prescription medications or nonprescription medications from participating manufacturers and educating such residents about all available programs in Connecticut relating to such medications. The department, within available appropriations, shall oversee such program.

(b) The pharmacy outreach program shall assist eligible persons in procuring free or low cost prescription medications or nonprescription medications by: (1) Evaluating the likelihood that such eligible person will qualify to receive reduced cost or no cost prescription medications or nonprescription medications from a participating manufacturer based upon such participating manufacturer's eligibility requirements for participation in such manufacturer's voluntary drug assistance program; (2) aiding eligible persons who qualify to receive such reduced cost or no cost prescription medications or nonprescription medications in receiving such medications from such participating manufacturers; and (3) assisting any physician licensed in this state with communications to any such participating manufacturer that concern the application of any such eligible person for participation in such participating manufacturer's voluntary drug assistance program.

(c) The pharmacy outreach program shall: (1) Create and maintain a state-wide toll-free telephone number staffed by individuals who are qualified to advise eligible persons on questions such persons may have about access to reduced cost or no cost prescription drugs or nonprescription drugs; (2) sponsor and organize materials and information, in conjunction with other organizations, concerning issues relating to access to affordable prescription medications; and (3) offer and provide information on prescription medications and nonprescription medications, including, but not limited to, information on drug interactions and drug abuse.

(d) Not later than January 15, 2006, and annually thereafter, upon the request of the joint standing committees of the General Assembly having cognizance of matters relating to human services and general law, the Department of Social Services shall report, in accordance with section 11-4a, on the number of telephone calls received by the pharmacy outreach program, the number of prescriptions requested and issued through the program and any other information relating to the program that the department deems relevant.

(e) The Commissioner of Social Services, in coordination with the Connecticut Pharmacists Association and a community health center in the greater New Haven region, shall provide Medicaid therapy management services in a pilot program to be administered in greater New Haven by the community health center. Said program shall be operated in cooperation with the medication therapy management activities of the administrative services organization and include, but not be limited to, (1) a review of the medical and prescription history of recipients of benefits under the Medicaid program, and (2) the development of patient medication action plans to reduce adverse medication interaction and related health problems.

(P.A. 05-269, S. 2; P.A. 11-44, S. 143; 11-61, S. 127; P.A. 13-234, S. 110.)

History: P.A. 05-269 effective July 13, 2005; P.A. 11-44 added Subsec. (e) re contract for Medicaid therapy management services, effective July 1, 2011; P.A. 11-61 amended Subsec. (e) by adding provision allowing commissioner to contract with a patient-centered medical home or health home, effective July 1, 2011; P.A. 13-234 substantially revised Subsec. (e) to require Commissioner of Social Services in coordination with a community health center and the Connecticut Pharmacists Association to provide Medicaid therapy management services in a pilot program located in the greater New Haven region, effective July 1, 2013.






Chapter 319hh - Management of Continuing Care Facilities

Section 17b-520 - (Formerly Sec. 17a-360). Definitions.

As used in this section and sections 17b-521 to 17b-535, inclusive:

(1) “Continuing-care contract” means an agreement pursuant to which a provider undertakes to furnish to a person not related by consanguinity or affinity to the provider, care and shelter in a facility or care at home with the right to future access to care and shelter in such facility and medical or nursing services or other health-related benefits for the life of a person or for a period in excess of one year, and which requires a present or future transfer of assets or an entrance fee in addition to or instead of periodic charges, and the amount of the assets required to be transferred or the entrance fee is equal to or in excess of the amount set by the commissioner in regulations adopted pursuant to section 17b-533;

(2) “Entrance fee” means the total of any initial or deferred transfer to, or for the benefit of, a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance or maintenance of a person as a resident pursuant to a continuing-care contract;

(3) “Facility” means the place in which a provider undertakes to furnish shelter and care to a person pursuant to a continuing-care contract;

(4) “Provider” means any person, corporation, limited liability company, business trust, trust, partnership, unincorporated association or other legal entity, or any combination of such entities, undertaking to furnish care and shelter in a facility or care at home with the right to future access to care and shelter in such facility and medical or nursing services or other health-related benefits pursuant to a continuing-care contract;

(5) “Resident” means any person entitled to receive present or future shelter, care and medical or nursing services or other health-related benefits pursuant to a continuing-care contract, provided nothing in this section and sections 17b-521 to 17b-535, inclusive, shall affect rights otherwise afforded to residents while they are patients in health care facilities as defined in subsections (a), (b) and (c) of section 19a-490;

(6) “Residents council” means a board duly elected by residents at a facility to advocate for residents’ rights and function as an advisory board to the provider with respect to resident welfare and interests;

(7) “Affiliate of a provider” means any person, corporation, limited liability company, business trust, trust, partnership, unincorporated association or other legal entity directly or indirectly controlling, controlled by or in common control with a provider;

(8) “Offer” means an offer through either personal, telephone or mail contact or other communication directed to or received by a person at a location within this state as an inducement, solicitation or attempt to encourage a person to enter into a continuing-care contract and shall include any paid advertisement published or broadcast within this state, except for advertisements in periodicals where more than two-thirds of the circulation is outside this state but shall not include marketing or feasibility studies;

(9) “Shelter” means a room, apartment, cottage or other living area in a facility set aside for the exclusive use of one or more persons pursuant to a continuing-care contract;

(10) “Medical or nursing services or other health-related benefits” means services or benefits which shall include care in a nursing facility, priority admission to a nursing facility, home health care or assistance with activities of daily living, to which a resident becomes contractually entitled;

(11) “Department” means the Department of Social Services;

(12) “Commissioner” means the Commissioner of Social Services.

(P.A. 86-252, S. 1, 17; P.A. 93-262, S. 1, 87; P.A. 94-236, S. 7, 10; P.A. 95-79, S. 55, 56, 189; P.A. 08-36, S. 1; P.A. 15-115, S. 1.)

History: Sec. 17-535 transferred to Sec. 17a-360 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 94-236 redefined “medical or nursing services or other health-related benefits” to include care in a nursing facility, priority admission to a facility or home health care or assistance with activities of daily living, effective June 7, 1994; Sec. 17a-360 transferred to Sec. 17b-520 in 1995; P.A. 95-79 redefined “provider” and “affiliate of a provider” to include a limited liability company, effective May 31, 1995; P.A. 08-36 redefined “continuing-care contract” and “provider” to include provision of continuing care at home with right to future access, redefined “facility” by substituting “and” for “or” and redefined “resident” by adding “care”; P.A. 15-115 added references to Secs. 17b-523a to 17b-523c, added Subdiv. (6) defining “residents council”, redesignated existing Subdivs. (a) to (e) and (f) to (k) as Subdivs. (1) to (5) and (7) to (12), and made technical changes.



Section 17b-521 - (Formerly Sec. 17a-361). Registration. Fee.

No provider shall offer or enter into a continuing-care contract in this state or with any resident of this state or regarding any facility in this state and no change in ownership of such a facility shall be completed unless the provider or proposed owner, as the case may be, has (1) registered with the department by filing (A) a current disclosure statement that meets the requirements of section 17b-522, (B) financial information as required pursuant to section 17b-527, and (C) a sworn statement of the escrow agent to the effect that the escrows required by sections 17b-524 and 17b-525 have been established; (2) received acknowledgment of such filing; and (3) paid an annual filing fee of twenty-four dollars per residential unit operated by such provider. Acknowledgment of filing shall be furnished to the provider by the commissioner within ten business days of the date of filing. The commissioner may waive the requirements of this section if a change of ownership is proposed pursuant to section 17b-532 or a federal bankruptcy proceeding.

(P.A. 86-252, S. 2, 17; May Sp. Sess. P.A. 92-6, S. 5, 117; P.A. 94-236, S. 8, 10; P.A. 15-115, S. 5.)

History: Sec. 17-536 transferred to Sec. 17a-361 in 1991; May Sp. Sess. P.A. 92-6 provided for an annual filing fee of $24 per residential unit; P.A. 94-236 added change in ownership to requirement for disclosure registration and authorized commissioner to waive the requirements if the change in ownership is pursuant to Sec. 17a-372 or federal bankruptcy proceedings, effective June 7, 1994; Sec. 17a-361 transferred to Sec. 17b-521 in 1995; P.A. 15-115 made technical changes.



Section 17b-522 - (Formerly Sec. 17a-362). Disclosure statement.

(a) Before the execution of a contract to provide continuing care, or before the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever shall occur first, the provider shall deliver to the person with whom the contract is to be entered into, or to that person’s legal representative, a conspicuous statement notifying the prospective resident that:

(1) A continuing-care contract is a financial investment and his investment may be at risk;

(2) The provider’s ability to meet its contractual obligations under such contract depends on its financial performance;

(3) The prospective contract holder is advised to consult an attorney or other professional experienced in matters relating to investments in continuing-care facilities before he signs a contract for continuing care; and

(4) The department does not guarantee the security of his investment.

(b) Before the execution of a contract to provide continuing care, or before the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever shall occur first, the provider shall deliver to the person with whom the contract is to be entered into, or to that person’s legal representative, a disclosure statement. The text of the disclosure statement shall contain, to the extent not clearly and completely set forth in the contract for continuing care attached as an exhibit thereto, at least the following information:

(1) The name and business address of the provider and a statement of whether the provider is a partnership, corporation or other legal entity;

(2) The names of the officers, directors, trustees, or managing and general partners of the provider, the names of persons having a five per cent or greater ownership interest in the provider, and a description of each such person’s occupation with the provider;

(3) A description of the business experience of the provider and of the manager of the facility if the facility will be managed on a day-to-day basis by an organization other than the provider, in the administration of continuing-care contracts or in the administration of similar contractual arrangements;

(4) A description of any matter in which the provider, any of the persons described in subdivision (2) of this subsection, or the manager has been convicted of a felony or pleaded nolo contendere to a felony charge, or held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or is subject to a currently effective injunction or restrictive or remedial order of a court of record, within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, rising out of or relating to business activity or health care, including, but not limited to, actions affecting the operation of a foster care facility, nursing home, retirement home, residential care home, or any facility subject to sections 17b-520 to 17b-535, inclusive, or a similar statute in another state or country;

(5) A statement as to whether or not the provider is, or is affiliated with, a religious, charitable, nonprofit, or for-profit organization; the extent of the affiliation, if any; the extent to which the affiliate organization will be responsible for the financial and contractual obligations of the provider; and the provision of the federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax;

(6) The location and a description of the physical property or properties of the provider, existing or proposed; and, if proposed, the estimated completion date or dates, whether or not construction has begun, and the contingencies subject to which construction may be deferred;

(7) The goods and services provided or proposed to be provided without additional charge under the contract for continuing care including the extent to which medical or nursing care or other health-related benefits are furnished;

(8) The disposition of interest earned on entrance fees or other deposits held in escrow;

(9) A description of the conditions under which the continuing-care contract may be terminated, whether before or after occupancy, by the provider or by the resident. In the case of termination by the provider, a description of the manner and procedures by which a decision to terminate is reached by the provider, including grounds for termination, the participation of a resident’s council or other group, if any, in reaching such a decision, and any grievance, appeal or other similar procedures available to a resident whose contract has been terminated by the provider;

(10) A statement setting forth the rights of a surviving spouse who is a resident of the facility and the effect of the continuing-care contract on the rights of a surviving spouse who is not a resident of the facility, in the event of the death of a resident, subject to any limitations imposed upon such rights by statute or common law principles;

(11) A statement of the effect of a resident’s marriage or remarriage while in the facility on the terms of such resident’s continuing-care contract;

(12) Subject to the provisions of subsection (j) of this section, a statement of the provider’s policy regarding disposition of a resident’s personal property in the event of death, temporary or permanent transfer to a nursing facility, or termination of the contract by the provider;

(13) A statement that payment of an entrance fee or other transfer of assets pursuant to a continuing-care contract may have significant tax consequences and that any person considering such a payment or transfer may wish to consult a qualified advisor;

(14) The provisions that have been made or will be made by the provider for reserve funding and any other security to enable the provider to perform fully its obligations under continuing-care contracts, including, but not limited to, escrow accounts established in compliance with sections 17b-524 and 17b-525, trusts or reserve funds, together with the manner in which such funds will be invested and the names and experience of the persons making or who will make investment decisions;

(15) The provider’s financial statements, including a balance sheet, income statement and statement of cash flow, associated notes or comments to these statements, audited by an independent certified public accounting firm for the two most recent fiscal years of the provider or such shorter period of time as the provider shall have been in existence;

(16) Subject to the provisions of subsection (j) of this section, if the operation of the facility has not yet commenced, or if the construction of the facility is to be completed in stages, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility or each stage of the facility, including:

(A) An estimate of such costs as financing expense, legal expense, land costs, marketing costs, and other similar costs which the provider expects to incur or become obligated for prior to the commencement of operations of each stage of the facility;

(B) A description of any mortgage loan or any other financing intended to be used for the financing of the facility or each stage of the facility, including the anticipated terms and costs of such financing;

(C) An estimate of the total entrance fees to be received from or on behalf of residents at or prior to commencement of operation of each stage of the facility; and

(D) An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under continuing-care contracts;

(17) Pro forma cash flow statements for the facility for the next three fiscal years, including a summary of projections used in the assumptions for such pro forma statements, including, but not limited to, anticipated resident turnover rates, average age of residents, health care utilization rates, the number of health care facility admissions per year, days of care per year and the number of permanent transfers;

(18) The facility’s current rate schedules for entrance fees, monthly fees, fees for ancillary services and current occupancy rates;

(19) A description of all entrance fees and periodic charges, if any, required of residents and a record of past increases in such fees and charges during the previous five years;

(20) A statement that all materials required to be filed with the department are on file, a brief description of such materials, and the address of the department at which such materials may be reviewed;

(21) The cover page of the disclosure statement shall state, in a prominent location and type face, the date of the disclosure statement and that registration does not constitute approval, recommendation, or endorsement by the department or state, nor does such registration evidence the accuracy or completeness of the information set out in the disclosure statement;

(22) If the construction of the facility is to be completed in stages, a statement as to whether all services will be provided at the completion of each stage and, if not, the services that will not be provided listed in bold print;

(23) A sworn statement of the applicable escrow agents to the effect that the escrows required by sections 17b-524 and 17b-525 have been established and maintained or an independent certified public accounting firm has verified such escrow accounts.

(c) Each provider operating a facility in this state shall make the information filed with the department, pursuant to this section, available to each such resident for viewing during regular business hours and, upon request, shall provide such resident with a copy of the most recent filing with the department. Each provider shall notify each resident, at least annually, of the right to view the filings and of the right to a copy of the most recent filing.

(d) The registration of a facility pursuant to section 17b-521 shall remain effective unless withdrawn by the provider or unless the provider fails to file the documents specified in this section within one hundred fifty days following the end of the first fiscal year in which such registration is filed. The provider shall file a revised disclosure statement at least annually with the commissioner. The provider shall also file a narrative describing any material differences between the pro forma income and cash flow statements filed pursuant to this section and the actual results of operations during the most recently concluded fiscal year. A provider may revise its previously filed disclosure statement at any time if, in the opinion of the provider, revision is necessary to prevent the disclosure statement from containing a material misstatement of fact or from omitting a material fact required to be included in the statement. Only the most recently filed disclosure statement, as amended from time to time, shall be deemed current for the purposes of sections 17b-520 to 17b-535, inclusive.

(e) The facility shall amend the most recently filed disclosure statement prior to undertaking major facility construction, renovation, or expansion or change of ownership to avoid a material misstatement or omission of a material fact.

(f) (1) Not more than sixty nor less than ten days before the execution of a contract to provide continuing care, the provider shall deliver a current disclosure statement to the person with whom the contract is to be entered into or to that person’s legal representative.

(2) Not more than sixty nor less than ten days before a person occupies a continuing care facility, the provider shall deliver a revised and up-to-date disclosure statement to the prospective resident or to that person’s legal representative, except that if there have been no revisions to the disclosure statement previously delivered pursuant to subdivision (1) of this subsection, the provider shall deliver a statement to the prospective resident or representative that there have been no revisions to the original disclosure statement.

(g) The statement required under subsections (a) and (b) of this section shall be signed and dated by the prospective resident before the execution of a contract to provide continuing care or before the transfer of any money or other property to a provider by or on behalf of the prospective resident. Each such statement shall contain an acknowledgment that such statement and the continuing-care contract have been reviewed by the prospective resident or his legal representative. Such signed statements shall be kept on file by the provider for a period of not less than the term of the contract.

(h) Each statement required under subsections (a) and (b) of this section and the continuing-care contract shall be in language easily readable and understandable in accordance with the provisions of subsections (a) and (b) of section 42-152.

(i) A copy of the standard form or forms of the continuing-care contract used by the provider shall be attached as an exhibit to each disclosure statement.

(j) The provisions of subdivisions (12) and (16) of subsection (b) of this section shall not apply to a continuing-care contract for the provision of care in a person’s home.

(k) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to specify any additional information required in the disclosure statement.

(P.A. 86-252, S. 3, 17; P.A. 90-159, S. 1; P.A. 97-112, S. 2; P.A. 98-250, S. 23, 39; June Sp. Sess. P.A. 98-1, S. 12, 121; P.A. 99-282, S. 1, 4; P.A. 08-36, S. 2; P.A. 10-32, S. 70; P.A. 15-115, S. 6.)

History: P.A. 90-159 amended Subsec. (a) extending requirements of Subdiv. (16) to facilities to be completed in stages and adding Subdiv. (22) re disclosure by such facilities of services to be provided at completion of each stage; Sec. 17-537 transferred to Sec. 17a-362 in 1991; Sec. 17a-362 transferred to Sec. 17b-522 in 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 98-250 added new Subsec. (a) re disclosure statement, added new Subsecs. (c) and (d) re delivery and content of disclosure statement, added new Subsec. (g) re regulations and relettered remaining Subsecs. accordingly, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (d) to make a technical change, effective July 1, 1998; P.A. 99-282 amended Subsec. (c) to designate existing language as Subdiv. (1) and add new Subdiv. (2) to require delivery of a revised and up-to-date disclosure statement to a prospective resident not more than sixty or less than ten days before that person occupies a continuing care facility except in cases when the original disclosure statement has not been revised, effective July 1, 1999; P.A. 08-36 amended Subsec. (b)(12) and (16) by adding “Subject to the provisions of subsection (g) of this section”, added new Subsec. (g) to exempt continuing-care contracts for care at home from provisions of Subsec. (b)(12) and (16) and redesignated existing Subsec. (g) as Subsec. (h); P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010; P.A. 15-115 amended Subsec. (b) to delete provision re summary in Subdiv. (14), to require certain financial documents for 2 years, rather than 3 years, in Subdiv. (15), to delete “annual income”, change “five fiscal years” to “three fiscal years” and add provisions re cash flow statements in Subdiv. (17), to add new Subdiv. (18) re facility’s current rate schedules, to redesignate existing Subdiv. (18) as Subdiv. (19) and amend same to change “seven years” to “five years”, to delete former Subdiv. (19) re actuarial present value of prepaid healthcare obligations and to add Subdiv. (23) re sworn statement of escrow agents, added new Subsecs. (c) to (e) re notification of resident, facility registration effectiveness and amendment of filed disclosure statement, respectively, redesignated existing Subsecs. (c) to (h) as Subsecs. (f) to (k), and made technical changes.



Section 17b-523 - (Formerly Sec. 17a-363). Continuing-care contract requirements.

(a) Each continuing-care contract shall provide:

(1) That the party contracting with the provider may rescind the contract by notifying the provider in writing by registered or certified mail of such rescission within thirty days following the execution of the contract; that in the event of such rescission, any money or property transferred to the provider shall be refunded, less (A) those costs specifically incurred by the provider or facility at the request of the resident and described in the contract or in an addendum thereto signed by the resident; and (B) a reasonable service charge, not to exceed the greater of one thousand dollars or two per cent of the entrance fees; and, if applicable, that the resident to whom the contract pertains shall not be required to move into the facility before the expiration of the thirty-day period;

(2) That if, after the thirty-day period, a resident dies before occupying a contracted-for living unit, or on account of illness, injury or incapacity is precluded from occupying a contracted-for living unit under the terms of the continuing-care contract, or a resident dies before the commencement of care under a continuing-care contract to provide care in such person’s home, upon notice to the provider by registered or certified mail, the contract is automatically cancelled and the resident or the resident’s legal representative shall receive a refund of all money or property transferred to the provider, less (A) those costs specifically incurred by the provider or facility at the request of the resident and described in the contract or in an addendum thereto signed by the resident; (B) a reasonable service charge not to exceed the greater of one thousand dollars, or two per cent of the entrance fee, and (C) if the contract includes occupying a living unit in a facility and the unit was actually available for occupancy, the usual monthly charge for that unit, prorated on a per diem basis, for the period beginning seven days after the execution of the contract and ending on the last day of the month in which the provider receives notice that the resident will not occupy the unit;

(3) For contracts entered into after October 1, 2015, that if construction of the facility has not yet begun, construction will not begin until a minimum number of living units, which shall not be less than one-half of the units in the facility or fifty per cent of any designated part or parts thereof determined by the commissioner have been presold, and a minimum deposit of ten thousand dollars per unit for all presold units has been received by the provider. The requirements of this subdivision shall not apply to any continuing-care contract for the provision of care in a person’s home.

(b) Each continuing-care contract shall also specify:

(1) The circumstances under which the resident will be permitted to continue to receive care and shelter in a facility or care at home with the right to future access to care and shelter in such facility and medical or nursing services or other health-related benefits, and other benefits under the continuing-care contract in the event of possible financial difficulties on the part of the resident;

(2) The terms and conditions under which a contract for continuing care may be cancelled by the provider or by the resident; and the conditions, if any, under which all or any portion of the entrance fee will be refunded in the event of cancellation of the contract by the provider or by the resident or in the event of the death of the resident prior to or following occupancy of a living unit, provided for contracts entered into after October 1, 2015, any refund shall be delivered to the resident or the resident’s estate not later than three years from the date the contract is terminated or when contractual conditions for releasing the refund have been met, whichever occurs first;

(3) The conditions under which a living unit occupied by a resident may be made available by the provider to a different or new resident other than on the death of the original resident;

(4) The manner in which the provider may adjust periodic charges or other recurring fees and the limitations of such adjustments, if any, including, but not limited to, for contracts entered into after October 1, 2015, no periodic charges or other recurring fees may be increased unless a resident has been provided not less than thirty days’ advance written notice of such fee increase.

(P.A. 86-252, S. 4, 17; P.A. 90-159, S. 2; P.A. 08-36, S. 3; P.A. 15-115, S. 7.)

History: P.A. 90-159 in Subsec. (a) required a minimum number of living units to be sold prior to construction of a facility to be completed in stages and a minimum deposit to have been received by the provider for all presold units prior to construction of any facility; Sec. 17-538 transferred to Sec. 17a-363 in 1991; Sec. 17a-363 transferred to Sec. 17b-523 in 1995; P.A. 08-36 amended Subsec. (a)(2) by adding provision re automatic cancellation of contract if resident dies before commencement of home care and making conforming changes, amended Subsec. (a)(3) by adding exemption for continuing-care contracts for care at home, and amended Subsec. (b)(1) to require each continuing-care contract to specify circumstances under which resident in financial difficulties who is receiving care at home can continue such care; P.A. 15-115 amended Subsec. (a)(3) to add “For contracts entered into after October 1, 2015”, replace provision re construction to be completed in stages with provision re 50 per cent of designated part or parts, delete provision re 5 per cent of entrance fee for presold units and delete “, whichever is less”, and amended Subsec. (b) to add provision re deadline for refunds for contracts entered into after October 1, 2015, in Subdiv. (2) and replace provision re statement that increases may be made at discretion of provider with provision re notice of increased periodic charges or other recurring fees for contracts entered into after October 1, 2015, in Subdiv. (4).



Section 17b-523a - Rights of resident of continuing-care retirement facility.

Each resident of a continuing-care retirement facility is entitled to:

(1) A voice in all decisions affecting the resident’s health, welfare and financialsecurity;

(2) Transparency regarding the financial stability of the provider operating the facility at which the resident resides;

(3) Timely notification of developments affecting the facility, including, but not limited to: (A) Ownership changes of the provider operating the facility at which the resident resides, (B) a change in the financial condition of the provider operating the facility at which the resident resides, and (C) construction and renovation at the facility at which the resident resides;

(4) Independence in decisions regarding medical care and assisted living services; and

(5) Reasonable accommodations for persons with disabilities.

(P.A. 15-115, S. 2.)



Section 17b-523b - Development of process for facilitating communication. Resident satisfaction survey.

(a) Each provider shall develop a process for facilitating communication between residents and the personnel, management, board of directors and owner of the provider. Such process shall include, but not be limited to:

(1) Permitting residents at each facility to form a residents council;

(2) Allowing residents, including those who serve on the residents council, to serve as voting members of the provider’s board of directors or other governing body if the rules applicable to such board or other governing body allow for resident membership and such board or other governing body approves such membership; and

(3) If the provider does not have a board of directors or similar governing body, or if a residents council is not established, then a provider shall seek comments from residents in advance of designing or adopting policies that affect the provider’s ability to avert financial distress, as defined in section 17b-527.

(b) On or before January 1, 2016, and not less than every two years thereafter, each provider shall conduct a resident satisfaction survey at each facility. The results of the survey shall be made available to the residents council at each such facility, or to each resident, if there is no residents council. A copy of the survey results shall also be posted in a conspicuous location at each facility.

(P.A. 15-115, S. 3.)



Section 17b-523c - Resident health care rights and protections.

(a) A provider shall not prevent or otherwise infringe upon a resident’s right to obtain treatment, care and services, including, but not limited to, home health and hospice care, from persons providing health care who have not entered into a contract with or are not affiliated with the provider, subject to the provider’s policies and procedures for protecting the health and safety of residents.

(b) Residents at a continuing-care retirement facility receiving assisted living or skilled nursing services shall be entitled to all rights and protections afforded under the law, including the right to refuse medications and treatments. A provider shall not prevent or otherwise infringe upon a resident’s right to participate, as fully and meaningfully as the resident is able, in making the decision about a permanent move to an assisted living facility or skilled nursing care unit. A provider shall inform family members designated by the resident of the resident’s medical condition and care plan. A provider shall not prevent or otherwise infringe upon a resident’s right to refuse medications and treatments.

(c) Each provider operating a facility shall make reasonable accommodations, in accordance with the Americans with Disabilities Act, 42 USC 12101, et seq., the Fair Housing Amendments Act of 1988, 42 USC 3601, et seq., and section 46a-64c to ensure that services and notices are accessible and communicated to residents who have hearing loss, low vision or other disabilities.

(P.A. 15-115, S. 4.)



Section 17b-524 - (Formerly Sec. 17a-364). Entrance fee escrow account.

(a) Prior to soliciting or entering into any contract for the provision of continuing care, the provider shall establish with a bank or trust company as an escrow agent, an entrance fee escrow pursuant to which the provider shall deposit with the escrow agent, within seventy-two hours of receipt by the provider, each entrance fee or portion of an entrance fee received by the provider from or on behalf of a resident prior to the date the resident is permitted to occupy a living unit in the facility. The bank or trust company serving as escrow agent for such fees received from such a resident shall have a place of business in this state. The entrance fee escrow shall be subject to release as follows:

(1) If the entrance fee applies to a living unit that has been previously occupied in the facility, the entrance fee shall be released to the provider at the time the living unit becomes available for occupancy by the new resident, or shall be returned to the resident or the resident’s personal representative under the conditions described in section 17b-523, if the escrow agent has received written demand by registered or certified mail for return of the entrance fee prior to the release thereof to the provider;

(2) If the entrance fee applies to a living unit which has not previously been occupied by any resident, the entrance fee shall be returned to the resident or the resident’s legal representative under the conditions described in section 17b-523, if the escrow agent receives written demand by registered or certified mail for return of the entrance fee prior to release thereof to the provider, or the entrance fee shall be released to the provider at the time all of the following conditions have been met:

(A) The sum of the entrance fees received or receivable by the provider pursuant to binding contracts for continuing care, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment, plus funds from other sources in the actual possession of the provider, equals or exceeds the sum of seventy-five per cent of the aggregate cost of constructing or purchasing, equipping and furnishing the facility plus seventy-five per cent of the funds estimated in the statement of anticipated source and application of funds submitted by the provider as part of its disclosure statement to be necessary to fund start-up losses of the facility plus seventy-five per cent of the amount of the reserve fund escrow required to be maintained by the provider pursuant to section 17b-525;

(B) A commitment has been received by the provider for any permanent mortgage loan or other long-term financing described in the statement of anticipated source and application of funds included in the current disclosure statement on file pursuant to section 17b-522, and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the facility, have been substantially satisfied; and

(C) If construction of the facility has not been substantially completed, all governmental permits or approvals necessary prior to the commencement of construction have been obtained; and a maximum price contract has been entered into between the provider and a general contractor responsible for construction of the facility; a bond covering the faithful performance of the construction contract by the general contractor and the payment of all obligations arising thereunder has been issued by an insurer authorized to do business in this state with the provider as obligee; a loan agreement has been entered into by the provider for an interim construction loan in an amount, when combined with the amount of entrance fees then held in escrow under the provisions of this section plus the amount of funds from other sources then in the actual possession of the provider, that will equal or exceed the estimated cost of constructing, equipping and furnishing the facility; not less than ten per cent of the amount of the construction loan has been disbursed by the lender for physical construction or site preparation work completed; and orders at firm prices have been placed by the provider for not less than fifty per cent in value, including installation charges if applicable, of items necessary for equipping and furnishing the facility in accordance with the description set forth in the disclosure statement required by section 17b-522; or if construction or purchase of the facility has been substantially completed, an occupancy permit covering the living unit has been issued by the local government having authority to issue these permits.

(b) The aggregate amount of entrance fees which may be released to the provider pursuant to subparagraph (A) of subdivision (2) of subsection (a) of this section prior to the date on which any reserve fund escrow required to be established under section 17b-525 is established shall not exceed the aggregate amount of entrance fees then received or receivable by the provider pursuant to binding contracts for continuing care less the amount of the entrance fees received or receivable which may be required to be initially maintained in the reserve fund escrow.

(c) The provider shall provide each prospective resident who has signed a contract for continuing care with the name, address, and telephone number of the escrow agent and shall file a copy of the escrow agreement with the department.

(d) The provisions of this section shall not apply to any continuing-care contract for the provision of care in a person’s home.

(P.A. 86-252, S. 5, 17; P.A. 08-36, S. 4; P.A. 15-115, S. 8.)

History: Sec. 17-539 transferred to Sec. 17a-364 in 1991; Sec. 17a-364 transferred to Sec. 17b-524 in 1995; P.A. 08-36 added Subsec. (d) re exemption for continuing-care contracts for care at home; P.A. 15-115 amended Subsec. (a) to delete provisions re prospective resident residing in the state at time contract is signed and re bank having principal place of business in the state.



Section 17b-525 - (Formerly Sec. 17a-365). Reserve fund escrow account.

(a) Except as provided in section 17b-534, on and after the date any facility located in this state is first occupied by any resident, the provider shall establish and maintain on a current basis, in escrow with a bank, trust company, or other escrow agent having a place of business in this state, a portion of all entrance fees received by the provider in an aggregate amount sufficient to cover: (1) All principal and interest, rental or lease payments due during the next six months on account of any first mortgage loan or any other long-term financing of the facility; and (2) the total cost of operations of the facility for a one-month period, excluding debt service, rental or lease payments as described in subdivision (1) of this subsection and excluding capital expenditures. A provider may use funds in an account established by or pursuant to a mortgage loan, bond indenture or other long-term financing in its computation of the reserve amounts required to satisfy the provisions of this section, provided such funds are available to make payments when operating funds are insufficient for these purposes. To the extent that a provider is required pursuant to a mortgage loan, bond indenture or other long-term financing to maintain a certain number of days of cash on hand, cash amounts held pursuant to such a requirement may be applied toward the provider’s computation of the operating reserve amount required to satisfy the provisions of this subsection. Notwithstanding any provision of this subsection, the commissioner may accept the terms or covenants regarding the establishment or maintenance of reserve or escrow funds or financial ratios associated with a mortgage loan, bond indenture or other long-term financing as an alternative to the reserve provisions set forth in this subsection. The escrow agent may release up to one-twelfth of the required principal balance of funds held in escrow pursuant to said subdivision not more than once during any calendar month, if the provider so requests in writing. The commissioner may authorize the escrow agent to release additional funds held in escrow pursuant to subdivisions (1) and (2) of this subsection, upon application by the provider setting forth the reasons for the requested release and a plan for replacing these funds within one year; the commissioner shall respond within fifteen business days. If any escrow funds so released are not replaced within one year the escrow agent shall so notify the commissioner. A provider shall promptly notify the commissioner in the event such provider uses funds held in escrow pursuant to subdivisions (1) and (2) of this subsection. Upon written application by a provider, the commissioner may authorize a facility to maintain a reserve escrow or escrows in an amount less than the amounts set forth in this section, if the commissioner finds that the contractual liabilities of the provider and the best interests of the residents may be adequately protected by a reserve escrow or escrows in a lesser amount.

(b) No entrance fee escrows established or maintained under section 17b-524 shall be subordinated to other loans or commitments of any kind. No reserve fund escrows established or maintained under this section shall be subordinated to other loans or commitments, other than first mortgage loans or other long-term financing obligations of the facility. No entrance fee escrow shall be pledged as collateral for any loan or commitment, provided that a reserve fund escrow may be pledged as collateral for a first mortgage loan or other long-term financing obligation of the facility. No entrance fee escrows or reserve fund escrows shall be (1) invested in any building or health care facility of any kind, (2) used for capital construction or improvements or for the purchase of real estate, or (3) removed from the state if required to be maintained within this state. Interest on the reserve fund required under this section shall be payable to the provider.

(c) Any affiliate of a provider that controls any part of the reserve escrow funds is liable for the debts of the provider up to the amount of the provider’s contribution to the fund plus any prorated interest the fund may earn.

(P.A. 86-252, S. 6, 17; P.A. 90-159, S. 3; P.A. 98-250, S. 24, 39; P.A. 15-115, S. 9.)

History: P.A. 90-159 in Subsec. (b) prohibited entrance fee escrows from being subordinated to other loans or commitments of any kind; Sec. 17-540 transferred to Sec. 17a-365 in 1991; Sec. 17a-365 transferred to Sec. 17b-525 in 1995; P.A. 98-250 amended Subsec. (a) to require notification of use of escrow funds, effective July 1, 1998; P.A. 15-115 amended Subsec. (a) to delete provision re escrow agents having principal place of business in the state, change 12 months to 6 months re amount of time reserve fund must cover certain expenses, and add provisions re providers may use certain funds to compute required reserve amounts and commissioner may accept certain covenants as alternative to reserve fund requirements, and amended Subsec. (b) to add provision re reserve fund escrow may be pledged as collateral for first mortgage loan or other long-term financing obligation and make technical changes.



Section 17b-526 - (Formerly Sec. 17a-366). Preconstruction requirements.

(a) Construction of any facility or, if the construction of the facility is to be completed in stages, construction of any stage of the facility shall not begin until (1) fifty per cent of all the living units within the planned facility, or fifty per cent of any designated part or parts thereof determined by the commissioner have been presold, (2) a minimum deposit of ten thousand dollars per unit for all presold units has been received by the provider, and (3) the thirty-day rescission period set forth in subdivision (1) of subsection (a) of section 17b-523 has expired.

(b) A provider shall give a resident, individually or through a residents council, not less than one hundred twenty days’ advance written notice of any major construction, modification, renovation or expansion project. Such notice shall include, but not be limited to, (1) a project schedule and areas to be impacted, (2) funding needed for the project, (3) financing plans, (4) the expected amount of debt to be incurred, and (5) projected income from the project. If the provider plans to use any incurred debt to fund a project at a location other than the facility, the provider shall hold at least one meeting with residents to discuss the project and advise residents in writing of any impact on the resident’s monthly service fee. The notice provisions in this section shall not apply to immediate renovation or construction necessary to address a public safety or health issue or issue related to a natural disaster, provided reasonable written notice of such project is provided to the residents council or to each resident.

(P.A. 86-252, S. 7, 17; P.A. 90-159, S. 4; P.A. 15-115, S. 10.)

History: P.A. 90-159 replaced prior provisions with Subsecs. (a), (b) and (c) re preconstruction requirements incorporating requirements for facilities to be completed in stages; Sec. 17-541 transferred to Sec. 17a-366 in 1991; Sec. 17a-366 transferred to Sec. 17b-526 in 1995; P.A. 15-115 amended Subsec. (a) to delete provisions re financial feasibility and deposit of 5 per cent of entrance fee, deleted former Subsecs. (b) and (c) re documentation of financial feasibility, and added new Subsec. (b) re project notice.



Section 17b-527 - (Formerly Sec. 17a-367). Information to be made available to commissioner and residents. Facility in financial distress. Regulations. Remediation plan.

(a) A provider operating a facility in this state shall notify the commissioner in writing prior to refinancing its existing indebtedness or making any material change in its business or corporate structure.

(b) A provider shall notify the commissioner and the residents at all facilities it operates not less than three months in advance of any changes in ownership of the provider. The commissioner may excuse a provider from the requirements of this section, on a case-by-case basis, if reasonable written notice of the change in ownership is also provided to each residents council at each facility operated by the provider or, if no residents council exists, to each resident.

(c) A provider shall provide residents at all facilities it operates not less than thirty days’ advance written notice of increases in any monthly service fees charged to the residents, along with an explanation of such increases and an opportunity for dialogue and comments from residents concerning such increases.

(d) The commissioner may require a provider operating a facility in this state to submit such information as the commissioner requests if the commissioner has reason to believe that such facility is in financial distress. The commissioner may require a provider constructing a facility in this state to submit such information as the commissioner requests if the commissioner has reason to believe that such facility is at risk of being in financial distress. “Financial distress” means the issuance of a negative going concern opinion, or failure to meet debt service payments, or drawing down on debt service reserve.

(e) The commissioner may adopt regulations in accordance with chapter 54 to prescribe additional conditions that constitute financial distress. To the extent that a provider seeks modification, waiver or extension of any of the provider’s material financial covenants or material payment terms under a mortgage loan, bond indenture or other long-term financing agreement, the provider shall report such requests in writing to the commissioner with a copy to the applicable residents council of the facility or facilities operated by the provider in this state, not later than seven business days after making such requests. If the commissioner determines that a facility is in financial distress, the provider of that facility shall propose a remediation plan to improve the provider’s financial health. Such remediation plan shall be submitted to the commissioner and shall be disclosed to the residents council of the provider. The provider shall file regular reports with the commissioner and the provider’s residents council, regarding its progress in meeting its submitted remediation plan. Such reports shall be filed on a quarterly basis or on an alternative schedule established by the commissioner.

(P.A. 86-252, S. 8, 17; P.A. 98-250, S. 25, 39; P.A. 99-282, S. 2, 4; P.A. 15-115, S. 11.)

History: Sec. 17-542 transferred to Sec. 17a-367 in 1991; Sec. 17a-367 transferred to Sec. 17b-527 in 1995; P.A. 98-250 added new Subsec. (b) re regulations, effective July 1, 1998; P.A. 99-282 amended Subsec. (a) to require providers to make information filed with the department pursuant to the subsection available to residents during regular business hours, to provide a copy of the most recent filing upon request and to notify residents of the right to view filings and receive such copy, and authorized the commissioner to adopt regulations re financial and actuarial information to be filed, inserted new Subsec. (b) re written notice to the commissioner prior to refinancing existing indebtedness or material change in business or corporate structure, inserted new Subsec. (c) re commissioner’s authority to require additional information if the commissioner finds the facility is in financial distress, or at risk of being in financial distress, and defined “financial distress”, and redesignated former Subsec. (b) as Subsec. (d) and substituted “additional conditions that constitute financial distress” for “financial and actuarial information to be filed by a provider ...” re criteria the commissioner may prescribe by regulation, effective July 1, 1999; P.A. 15-115 deleted former Subsec. (a) re annual financial reporting to department, redesignated existing Subsec. (b) as Subsec. (a), added new Subsecs. (b) and (c) re notice of ownership changes and service fee increases, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), and amended redesignated Subsec. (e) by adding provisions re report of modification, waiver or extension of provider’s material financial covenants or payment terms and re remediation plan.



Section 17b-528 - (Formerly Sec. 17a-368). Documents required to be filed after first year of operation.

Section 17b-528 is repealed, effective October 1, 2015.

(P.A. 86-252, S. 9, 17; P.A. 15-115, S. 17.)



Section 17b-529 - (Formerly Sec. 17a-369). Liability for violation, misstatement or omission.

(a) Any person who as, or on behalf of, a provider, enters into a contract for continuing care at a facility without having first delivered a disclosure statement meeting the requirements of section 17b-522 to the person contracting for the continuing care, or enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement that omits to state a material fact required to be stated therein or necessary in order to make the statements made therein, in light of the circumstances under which they are made, not misleading, is liable to the person contracting for the continuing care for damages and repayment of all fees paid to the provider, facility or person, less the reasonable value of care and lodging provided to the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement or omission or to the time the violation, misstatement or omission should reasonably have been discovered, together with interest thereon at the legal rate for judgments, and court costs and reasonable attorneys fees. An action to enforce liability pursuant to this section shall not be maintained unless brought within six years after the execution of the contract for continuing care giving rise to the liability.

(b) Liability under this section for any violation, misstatement or omission exists only if the provider or person liable knew or should have known of the violation, misstatement or omission.

(c) Nothing contained in sections 17b-520 to 17b-535, inclusive, shall be construed to limit the remedies a person has under any other provision of law.

(P.A. 86-252, S. 10, 17; P.A. 03-19, S. 47; P.A. 15-115, S. 12.)

History: Sec. 17-544 transferred to Sec. 17a-369 in 1991; Sec. 17a-369 transferred to Sec. 17b-529 in 1995; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 15-115 amended Subsec. (c) to add reference to Secs. 17b-523a to 17b-523c.



Section 17b-530 - (Formerly Sec. 17a-370). Penalty.

Any person who wilfully and knowingly violates any provision of sections 17b-520 to 17b-535, inclusive, shall be fined not more than ten thousand dollars or imprisoned for a period not to exceed one year, or both.

(P.A. 86-252, S. 11, 17; P.A. 15-115, S. 13.)

History: Sec. 17-545 transferred to Sec. 17a-370 in 1991; Sec. 17a-370 transferred to Sec. 17b-530 in 1995; P.A. 15-115 added reference to Secs. 17b-523a to 17b-523c.



Section 17b-531 - (Formerly Sec. 17a-371). Investigations. Hearings. Injunctions. Action by Attorney General.

(a) The commissioner, or any agent authorized by the commissioner, may conduct investigations within or outside of this state as the commissioner deems necessary to determine whether any person has violated any provision regarding the registration, disclosure and escrow provisions relating to continuing-care contracts or any regulation adopted pursuant to section 17b-533 or to aid in the enforcement of sections 17b-520 to 17b-535, inclusive, or in the prescribing of regulations under said sections. The commissioner, or any agent authorized by the commissioner, shall have the power to conduct any inquiry, investigation or hearing pursuant to the provisions of this section relating to continuing-care contracts and shall have the power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to such person by the commissioner or the commissioner’s authorized agent or to produce any records and papers pursuant thereto, the commissioner or the commissioner’s agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the provider or the facility is located, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge, and upon appropriate order, to show cause why answer to such question or production of such records should not be made.

(b) If as the result of any investigation relating to continuing-care contracts, the commissioner determines that any provider has violated any provision of sections 17b-520 to 17b-535, inclusive, the commissioner may, notwithstanding the provisions of chapter 54, request the Attorney General to seek a temporary or permanent injunction and such other relief as may be appropriate to enjoin such provider from continuing such violation or violations. If the court determines that such violation or violations exist, it may grant such injunctive relief and such other relief as justice may require and may set a time period within which a provider shall comply with any such order. Any appeal taken from any permanent injunction granted under this section shall not stay the operation of such injunction unless the court is of the opinion that great and irreparable injury will be done by not staying the operation of such injunction. If the commissioner determines that any person has violated the provisions of sections 17b-520 to 17b-535, inclusive, the commissioner may request the Attorney General to seek restitution or damages and such other relief as may be appropriate on behalf of any person injured by such violation.

(P.A. 86-252, S. 12, 17; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-282, S. 3, 4; P.A. 15-115, S. 14.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 17-546 transferred to Sec. 17a-371 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 17a-371 transferred to Sec. 17b-531 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-282 amended Subsec. (b) to allow the Attorney General to seek restitution, damages or other relief on behalf of any person injured by a violation of any provision of sections 17b-520 to 17b-535, inclusive, if the commissioner finds that any person has violated said provisions, effective July 1, 1999, and applicable to violations occurring on or after that date; P.A. 15-115 added references to Secs. 17b-523a to 17b-523c and made technical changes.



Section 17b-532 - (Formerly Sec. 17a-372). Appointment of receiver. Order to liquidate.

(a) If at any time the commissioner determines after notice to the provider and an opportunity for the provider to be heard, that: (1) A provider has failed to maintain the reserves required under sections 17b-524 and 17b-525, or has requested release of reserves held in escrow pursuant to section 17b-525 in an amount in excess of the amount permitted thereunder or authorized by the commissioner, or has failed to replace reserve funds as prescribed in section 17b-525, or (2) a provider has been or will be unable to meet the pro forma income or cash flow projections it previously filed which may endanger its ability to fully perform its obligations pursuant to contracts for continuing care, or (3) a provider is bankrupt or insolvent or in imminent danger of becoming bankrupt or insolvent; the commissioner may apply to the Superior Court for an order appointing a receiver to rehabilitate or liquidate a facility.

(b) An order to rehabilitate a facility shall direct the receiver to take possession of the property of the provider and to conduct the business thereof, including the employment of such managers or agents as the receiver may deem necessary, and to take such steps as the court may direct toward removal of the causes and conditions which made rehabilitation necessary.

(c) If, at any time, the court finds, upon petition of the commissioner or receiver or the provider, or on its own motion, that the objectives of an order to rehabilitate a provider have been accomplished and that the facility can be returned to the provider's management without further jeopardy to the residents of the facility, creditors, owners of the facility, and to the public, the court may, upon a full report and accounting of the conduct of the facility's affairs during the rehabilitation and of the facility's current financial condition, terminate the rehabilitation and by order return the facility and its assets and affairs to the provider's management.

(d) If, at any time, the receiver determines that further efforts to rehabilitate the provider would be useless, it may apply to the court for an order of liquidation.

(e) An order to liquidate a facility may be issued upon application of the commissioner or of the receiver whether or not there has been issued a prior order to rehabilitate the facility, shall act as a revocation of the registration of the facility under section 17b-521 and shall order the receiver to marshal and liquidate all of the provider's assets located within this state.

(f) In applying for an order to rehabilitate or liquidate a facility, the commissioner shall give due consideration in the application to the manner in which the welfare of persons who have previously contracted with the provider for continuing care may be best served.

(g) An application for an order for rehabilitation under this section shall be denied or an order for rehabilitation vacated if the provider posts a bond, by a recognized surety authorized to do business in this state and executed in favor of the commissioner on behalf of persons who may be found entitled to a refund of entrance fees from the provider or other damages in the event the provider is unable to fulfill its contracts to provide continuing care at the facility, in an amount determined by the court to be equal to the reserve funding which would otherwise need to be available to fulfill such obligations.

(h) Subject to the approval of the court, the commissioner may assess reasonable costs and expenses incurred in the rehabilitation or liquidation of a facility against the provider.

(P.A. 86-252, S. 13, 17; P.A. 98-250, S. 26, 39.)

History: Sec. 17-547 transferred to Sec. 17a-372 in 1991; Sec. 17a-372 transferred to Sec. 17b-532 in 1995; P.A. 98-250 added Subsec. (h) re assessing costs and expenses, effective July 1, 1998.



Section 17b-533 - (Formerly Sec. 17a-373). Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of sections 17b-520 to 17b-535, inclusive, including the prescribing of the minimum amount of assets to be transferred or entrance fee which shall subject a continuing-care contract to the provisions of said sections.

(P.A. 86-252, S. 14, 17; P.A. 15-115, S. 15.)

History: Sec. 17-548 transferred to Sec. 17a-373 in 1991; Sec. 17a-373 transferred to Sec. 17b-533 in 1995; P.A. 15-115 changed “shall” to “may” re adoption of regulations and added reference to Secs. 17b-523a to 17b-523c.



Section 17b-534 - (Formerly Sec. 17a-374). Exemption from reserve escrow provisions for certain providers.

Any provider operating a facility in this state for which construction commenced prior to January 1, 1987, or which was constructed prior to said date shall not be obligated to meet the reserve escrow provisions of section 17b-525, or disclosure thereof, until January 1, 1988. Prior to June 30, 1987, such providers shall file with the commissioner a statement setting forth a plan to meet the provisions of said section by January 1, 1988.

(P.A. 86-252, S. 15, 17.)

History: Sec. 17-549 transferred to Sec. 17a-374 in 1991; Sec. 17a-374 transferred to Sec. 17b-534 in 1995.



Section 17b-535 - (Formerly Sec. 17a-375). Advisory committee.

There shall be an Advisory Committee on Continuing Care appointed by the commissioner that shall meet not later than August 1, 2015, and at least quarterly thereafter. The advisory committee shall be comprised of professionals such as accountants, actuaries, and insurance representatives; representatives of the continuing-care industry; a designee of the Commissioner of Social Services, who shall report to the commissioner after every meeting on actions taken and recommendations made at the meeting; and others knowledgeable in the field of continuing care and familiar with the provisions of sections 17b-520 to 17b-535, inclusive. The advisory committee shall assist the continuing-care staff in its review and registration of functions, shall report to the commissioner on developments in the field, any special problems associated with continuing care, and concerns of providers and residents, and, when appropriate, shall recommend changes in relevant statutes and regulations.

(P.A. 86-252, S. 16, 17; P.A. 15-115, S. 16.)

History: Sec. 17-550 transferred to Sec. 17a-375 in 1991; Sec. 17a-375 transferred to Sec. 17b-535 in 1995; P.A. 15-115 added provisions re committee to meet not later than August 1, 2015, and at least quarterly thereafter, and re one member to be designee of Commissioner of Social Services and added reference to Secs. 17b-523a to 17b-523c.






Chapter 319jj - Medicare Assignment

Section 17b-550 - (Formerly Sec. 17a-390). Definitions.

As used in sections 17b-550 to 17b-554, inclusive:

(1) “Department” means the Department of Social Services;

(2) “Commissioner” means the Commissioner of Social Services;

(3) “Medicare assignment” means acceptance by a health care provider of the Medicare-determined reasonable charge as payment in full for services rendered to persons enrolled in the Medicare insurance program;

(4) “Income” means adjusted gross income as determined for purposes of the federal income tax plus any other income of such person not subject to federal taxation;

(5) “Program” means the Connecticut Medicare assignment program otherwise known as CONNMAP;

(6) “Resident” means a person legally domiciled within the state for a period of not less than one hundred eighty-three days immediately preceding the date of application for inclusion in the program. Mere seasonal or temporary residences within the state, of whatever duration, shall not constitute domicile;

(7) “Health care provider” means a person who provides care, treatment, service or equipment covered by Medicare Part B under Title XVIII of the Social Security Act, as amended.

(P.A. 87-356, S. 2, 10; P.A. 89-135, S. 2, 6; P.A. 93-262, S. 1, 87.)

History: P.A. 89-135 deleted obsolete definitions of “physician”, “state society”, “participating physician” and “Medicare intermediary”, added the definition of health care provider and substituted reference to health care providers for reference to physicians in definition of “Medicare assignment”; Sec. 17-560 transferred to Sec. 17a-390 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-390 transferred to Sec. 17b-550 in 1995.



Section 17b-551 - (Formerly Sec. 17a-391). Eligibility.

Eligibility for participation in the program shall be limited to a resident who is enrolled in Medicare Part B whose annual income does not exceed forty-three thousand five hundred sixty dollars or if such resident has a spouse, the combined income of such resident and his spouse does not exceed fifty-eight thousand seven hundred forty dollars. On January 1, 2014, and annually thereafter, the commissioner shall increase the income limit established under this subsection over that of the previous fiscal year to reflect the annual inflation adjustment in Social Security income, if any. Each such adjustment shall be determined to the nearest one hundred dollars.

(P.A. 87-356, S. 4, 10; P.A. 90-185; P.A. 13-234, S. 83.)

History: P.A. 90-185 substituted 165% for 150%; Sec. 17-562 transferred to Sec. 17a-391 in 1991; Sec. 17a-391 transferred to Sec. 17b-551 in 1995; P.A. 13-234 replaced provisions re annual income limit of 165 per cent of the income level established in ConnPACE program for resident and for combined income of resident and spouse with provisions re annual income limit of $43,560 for resident and $58,740 for combined income of resident and spouse and added provision re commissioner to annually increase income limit to reflect inflation adjustment, effective January 1, 2014.



Section 17b-552 - (Formerly Sec. 17a-392). Limitation of charges. Civil penalty. Regulations.

(a) A health care provider shall limit charges for care, treatment, service or equipment covered by Medicare Part B under Title XVIII of the Social Security Act, as amended, provided to a Medicare beneficiary who meets the eligibility requirements specified in section 17b-551, to the reasonable charge for the care, treatment, service or equipment provided as determined by the United States Secretary of Health and Human Services. No health care provider shall collect from such qualified beneficiary any amount in excess of the approved reasonable charge. Any violation of this subsection shall constitute grounds for the assessment of a civil penalty in accordance with subdivision (6) of subsection (a) of section 19a-17. Any complaint alleging a violation of this section shall be made to the Department of Public Health or the appropriate professional licensing board or commission.

(b) The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54, necessary to administer the program and to determine eligibility in accordance with the provisions of section 17b-551.

(P.A. 87-356, S. 5, 10; 87-589, S. 35, 87; P.A. 89-135, S. 3, 6; P.A. 90-230, S. 26, 101; P.A. 91-190, S. 3, 9; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-234, S. 84.)

History: P.A. 87-589 made technical change in Subsec. (g); P.A. 89-135 removed language pertaining to the medical courtesy card program and added requirement for health care providers to limit charges to the amount specified by the Secretary of Health and Human Services and provided for the adoption of regulations; P.A. 90-230 substituted “Medicare assignment card” for “medical courtesy card” in Subsec. (f); Sec. 17-563 transferred to Sec. 17a-392 in 1991; P.A. 91-190 deleted former Subsecs. (c) to (e), inclusive, which had established an advisory committee for the Medicare assignment program and set forth its duties, including the submittal of an annual report to the department with findings and recommendations for modifications to the program, legislation or regulations, and relettered Subsec. (f) as Subsec. (c); P.A. 93-262 substituted commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17a-392 transferred to Sec. 17b-552 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-234 deleted former Subsec. (c) re acceptance of identification card for ConnPACE program, effective January 1, 2014.



Section 17b-553 - (Formerly Sec. 17a-393). Posting of policy relating to Medicare payments and processing.

Each health care provider who is assigned a Medicare provider number shall post in a prominent location a clearly legible sign stating his office policy related to Medicare payments and processing.

(P.A. 87-356, S. 6, 10; P.A. 89-135, S. 4, 6.)

History: P.A. 89-135 substituted “health care provider” for “physician”; Sec. 17-564 transferred to Sec. 17a-393 in 1991; Sec. 17a-393 transferred to Sec. 17b-553 in 1995.



Section 17b-554 - (Formerly Sec. 17a-394). Regulations.

The department may adopt emergency regulations, in accordance with chapter 54, to implement the provisions of sections 17b-550 to 17b-554, inclusive.

(P.A. 87-356, S. 8, 10.)

History: Sec. 17-565 transferred to Sec. 17a-394 in 1991; Sec. 17a-394 transferred to Sec. 17b-554 in 1995.






Chapter 319mm - Assistance to the Disabled

Section 17b-597 - Working persons with disabilities program. Eligibility. Regulations.

(a) The Department of Social Services shall establish and implement a working persons with disabilities program to provide medical assistance as authorized under 42 USC 1396a(a)(10)(A)(ii), as amended from time to time, to persons who are disabled and regularly employed.

(b) The Commissioner of Social Services shall amend the Medicaid state plan to allow persons specified in subsection (a) of this section to qualify for medical assistance. The amendment shall include the following requirements: (1) That the person be engaged in a substantial and reasonable work effort as determined by the commissioner and as permitted by federal law and have an annual adjusted gross income, as defined in Section 62 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, of no more than seventy-five thousand dollars per year; (2) a disregard of all countable income up to two hundred per cent of the federal poverty level; (3) for an unmarried person, an asset limit of ten thousand dollars, and for a married couple, an asset limit of fifteen thousand dollars; (4) a disregard of any retirement and medical savings accounts established pursuant to 26 USC 220 and held by either the person or the person's spouse; (5) a disregard of any moneys in accounts designated by the person or the person's spouse for the purpose of purchasing goods or services that will increase the employability of such person, subject to approval by the commissioner; (6) a disregard of spousal income solely for purposes of determination of eligibility; and (7) a contribution of any countable income of the person or the person's spouse which exceeds two hundred per cent of the federal poverty level, as adjusted for the appropriate family size, equal to ten per cent of the excess minus any premiums paid from income for health insurance by any family member, but which does not exceed the maximum contribution allowable under Section 201(a)(3) of Public Law 106-170, as amended from time to time.

(c) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. The commissioner shall define “countable income” for purposes of subsection (b) of this section which shall take into account impairment-related work expenses as defined in the Social Security Act. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 00-213, S. 1; P.A. 06-188, S. 27.)

History: P.A. 06-188 amended Subsec. (a) to substitute “42 USC 1396a(a)(10)(A)(ii)” for “Section 201(a)(1) of Public Law 106-170” re controlling federal authority, effective July 1, 2006.



Section 17b-598 - Waiver for persons unable to maintain work effort for involuntary reasons.

The Commissioner of Social Services shall seek a waiver from federal law to permit a person participating in the program established under section 17b-597 to remain eligible for medical assistance under the Medicaid program in the event such person is unable to maintain a work effort for involuntary reasons. No such person shall be required to make another application to determine continued eligibility for medical assistance under the Medicaid program. In order to remain eligible for such medical assistance, such person shall (1) request that such assistance be continued for a period not to exceed twelve months from the date of the involuntary loss of employment, and (2) maintain a connection to the workforce as determined by the commissioner during such period. At the end of the twelve-month period, such person shall meet the eligibility criteria for the Medicaid program, except that the commissioner shall disregard any assets specified in subdivisions (4) and (5) of subsection (b) of section 17b-597.

(P.A. 00-213, S. 4.)



Section 17b-599 - Cooperation with Social Security Administration re work incentive demonstration projects.

The Commissioner of Social Services shall cooperate with the Commissioner of the Social Security Administration with regard to any demonstration projects or experiments which the Commissioner of the Social Security Administration is authorized to operate in accordance with Title III of Public Law 106-170, as amended from time to time.

(P.A. 00-213, S. 5.)



Section 17b-600 - (Formerly Sec. 17-109). Optional state supplementation program. Eligibility.

The Commissioner of Social Services shall administer a program of optional state supplementation as provided for by Title XVI of the Social Security Act, as amended, and shall administer the program in accordance with the requirements provided therein. In accordance with the requirements of Title XVI of said Social Security Act, optional state supplementation may be provided to aged, blind and disabled individuals who receive supplemental security income benefits or who would be eligible to receive such benefits except for income, provided that any applicant or recipient of optional state supplementation shall be ineligible for such supplementary assistance if such person has made, within twenty-four months prior to the date of application for such aid, an assignment or transfer or other disposition of property for less than fair market value, for the purpose of establishing eligibility for benefits or assistance under this section, provided ineligibility because of such disposition shall continue only for either (1) twenty-four months after the date of disposition, or (2) that period of time from date of disposition over which the fair market value of such property, less any consideration received in exchange for its disposition, together with all other income and resources, would furnish support on a reasonable standard of health and decency, whichever period is shorter, except that in any case where the uncompensated value of disposed of resources exceeds twelve thousand dollars, the Commissioner of Social Services shall provide for a period of ineligibility based on the uncompensated value which exceeds twenty-four months. Any disposition shall be presumed to have been made for the purpose of establishing eligibility for benefits or assistance unless the individual furnishes convincing evidence to establish that the transaction was exclusively for some other purpose or the disposition was made to a trust that complies with Section 1917(d)(4) of the Social Security Act, 42 USC 1396p(d)(4), as from time to time amended, and (A) the individual resides in a residential care home, as defined in subdivision (17) of subsection (a) of section 19-13-D6 of the regulations of Connecticut state agencies or resides in the facility established by New Horizons, Inc. pursuant to section 19a-507; (B) the individual's available income, as defined in section 5000.01 of the department's uniform policy manual (i) exceeds three hundred per cent of the maximum Supplemental Security Income program benefit for an individual, and (ii) is below the private rate for the residential care home in which the individual resides or for the facility established by New Horizons, Inc., as applicable; (C) the trust is funded solely with the excess income described in subparagraph (B) of this subdivision; and (D) the trust provides that the state will receive, after repayment of Medicaid assistance paid to or on behalf of the individual as set forth in Section 1917(d)(4) of the Social Security Act, all amounts remaining in the trust upon the death of such individual up to an amount equal to the total state supplemental assistance paid on behalf of the individual under this section. The commissioner shall disregard all excess income used to fund such a trust in determining eligibility for the program of optional state supplementation. Property which is exempted from consideration in determining the financial eligibility of an individual for benefits or assistance, such as a house in which the individual resides, shall not be subject to the provisions of this section regarding transfers of property if such property is disposed of while an individual is receiving benefits or assistance under this section. The program of optional state supplementation shall be administered in accordance with regulations to be adopted by the Department of Social Services, which regulations shall be consistent with the requirements of Title XVI of the Social Security Act pertaining to programs of optional state supplementation. Until such time as regulations are adopted by the department governing the program of optional state supplementation, the department is authorized to administer said program in accordance with the regulations and departmental policy manual provisions applicable to the aid to the elderly, aid to the blind and aid to the disabled programs, which regulations and policy manual provisions shall be fully applicable to the program of optional state supplementation, except that in no event shall optional state supplementation be given to persons who either are not recipients of federal supplemental security income benefits or are not persons who, except for income, would be eligible for supplemental security income benefits.

(1949 Rev., S. 2866; 1949, 1951, 1953, S. 1601d; 1957, P.A. 198; 1959, P.A. 627; 1961, P.A. 134; 383, S. 2; 1963, P.A. 69, S. 2; 1967, P.A. 302; 1969, P.A. 297; 1972, P.A. 61; June, 1972, P.A. 1, S. 13; P.A. 73-39, S. 2; P.A. 80-469, S. 2; P.A. 81-214, S. 1; P.A. 83-84, S. 1; P.A. 87-390, S. 2, 4; 87-589, S. 60, 87; P.A. 93-262, S. 1, 87; P.A. 09-73, S. 1.)

History: 1959 act added proviso to Subdiv. (e) eliminating former 3-year requirement for assignment or transfer; 1961 acts deleted 1-year residence requirement for eligibility and exception for inmate of almshouse and added provision in Subdiv. (d) that persons whose eligibility is based on having attained age 65 would be eligible for medical institutional care for 42 days; 1963 act added requirement for considering other income and resources in Subdiv. (e); 1967 act removed provision added to Subdiv. (d) in 1961 and added disqualification of being less than 65 in lieu thereof; 1969 act substituted “community correctional center” for “jail”; 1972 acts restated exception in Subdiv. (d) and deleted restriction on eligibility to those 65 or older in excepted institutions; P.A. 73-39 added 7-year limitation relative to property disposition in Subdiv. (e); P.A. 80-469 reduced limitation in Subdiv. (e) to 1 year, referred to disposition of property “for less than fair value” rather than “without reasonable consideration” and clarified duration of ineligibility; P.A. 81-214 increased period of ineligibility in Subdiv. (e) from 1 year to 24 months, revised Subpara. (1) so that ineligibility continues for 24 months after date of “disposition” rather than “application”, added exception re cases where uncompensated value exceeds $12,000, deleted provision allowing commissioner to provide assistance for persons otherwise ineligible under Subdiv. (e) when there is reasonable likelihood of recovering against the transferee pursuant to Sec. 17-83l, added provisions re presumption of transfer to establish eligibility and re circumstances under which exempt property is subject to provisions of Subdiv. (e); P.A. 83-84 specified applicability to assistance awards “under this chapter”; P.A. 87-390 rewrote the section to change the program from old age assistance to optional state supplementation, changed the eligibility criteria and added the provisions on regulations; P.A. 87-589 required that income maintenance commissioner administer optional supplementation program by substituting “shall” for “may”; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-109 transferred to Sec. 17b-600 in 1995; P.A. 09-73 added provisions requiring commissioner to disregard disposition of assets to a trust in certain circumstances when determining eligibility for optional state supplementation and made a technical change, effective July 1, 2009.

Annotations to former section 17-109:

Cited. 168 C. 336; 172 C. 292. “Transfer-of-assets” rule violates supremacy clause of the federal constitution by presuming assets are available to welfare recipients which are in fact not available. 176 C. 57. Cited. 211 C. 323.

Cited. 32 CS 523.

Mother who relinquished life interest in property to sons in return for their agreement to support her “until she dies” held ineligible for old age assistance. 4 Conn. Cir. Ct. 338–343. Cited. 6 Conn. Cir. Ct. 354.

Annotation to present section:

Trial court properly determined that special needs trust established by plaintiff for the benefit of her son is an asset that department could take into account in determining the son's eligibility for state supplemental assistance benefits; since federal law permits an optional state-funded and state-administered benefits program to adopt eligibility criteria that are more stringent than those that govern the parallel federal program, department's eligibility rules are consistent with federal law. 82 CA 877.



Section 17b-600a - Additional financial assistance for persons with severe physical disabilities who require transfer assistance. Regulations.

(a) The Commissioner of Social Services shall, within available appropriations, establish a pilot program to provide additional financial benefits for persons with severe physical disabilities (1) who are unable to transfer independently in the event of an emergency, (2) who apply for or receive aid under the state supplement program, and (3) who reside with individuals who provide transfer assistance to such persons. Benefits shall be provided under the program only if the individual providing such transfer assistance is not related to the person with a severe physical disability. Under the program, payments shall be made in an amount equal to the amount of the increased benefit the person would receive under the state supplement program if the individual providing such transfer assistance were not living with the person with a severe physical disability. For the purposes of this section, “transfer assistance” means help provided to a person with a severe physical disability by an individual who physically lifts such person or utilizes a hoyer lift, transfer board or other device in order to move such person between surfaces or to or from a bed, chair or wheelchair within such person's residence.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to administer the program established under subsection (a) of this section. Said commissioner may implement the program until January 1, 2002, while in the process of adopting such regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(June Sp. Sess. P.A. 00-2, S. 1, 53.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000.



Section 17b-601 - (Formerly Sec. 17-109a). Program recipients residing in residential care homes or rated housing facilities. Regulations.

The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 establishing the method by which payments are made for recipients of the state supplement program who are residents of licensed residential care homes, as defined in section 19a-490, and a rated housing facility, as defined in section 17b-82. Such regulations shall provide for the safeguarding of residents’ personal funds with respect to any homes, or rated housing facilities that handle such funds. Regulations concerning payment for residents shall provide for payment to the licensed residential care home or rated housing facility for the period during which the recipient makes such home or facility his or her residence, without regard to periods during which the recipient is absent, provided (1) the recipient’s bed at the home or facility would otherwise be available during such absence, and (2) the recipient can reasonably be expected to return to the home or facility before the end of the month following the month in which the recipient leaves the home or facility. If the department determines that a resident of a home or rated housing facility who applies for state supplement benefits is eligible for such benefits, the department shall pay the home or facility at a per diem or monthly rate less any applied income due from the resident. Any retroactive adjustment to the rate of such a home or facility by the commissioner that results in money due to such home or facility shall be made to such home or facility directly, and any such adjustment that results in an overpayment to the home or facility shall be paid by the home or facility to the department. If a retroactive adjustment to the rate of such home or facility results in a current resident becoming eligible for state supplement benefits, and such resident applies for state supplement benefits, the department may determine the start date of eligibility for state supplement benefits to be the later of the resident’s admission date or the date ninety days prior to the date the department receives the application.

(P.A. 87-178, S. 2; P.A. 93-262, S. 1, 87; P.A. 97-112, S. 2; P.A. 14-164, S. 3; P.A. 15-102, S. 1.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-109a transferred to Sec. 17b-601 in 1995; P.A. 97-112 replaced “homes for the aged” with “residential care homes”; P.A. 14-164 added references to rated housing facility, added provisions re resident eligible for state supplement benefits, and made technical and conforming changes, effective June 11, 2014; P.A. 15-102 added Subdiv. (1) re recipient’s bed at home or facility would otherwise be available during absence, designated existing provision re recipient reasonably expected to return to home or facility before end of month as Subdiv. (2) and deleted provision re continued payments until effective date of regulations, effective July 1, 2015.



Section 17b-602 - (Formerly Sec. 17-116). Eligibility of applicant having life care contract.

Assistance shall be given under the provisions of sections 17b-600 to 17b-604, inclusive, to any otherwise eligible person in any boarding home or institution although he is being cared for under a life contract or agreement authorized by the bylaws of such home or institution, in the same manner as if there were no contract or agreement; provided (a) the contract or agreement was entered into and such care commenced prior to April 3, 1957, and has continued to the time of application by such person for assistance; (b) the contract or agreement is with a charitable institution which operates a home or institution in this state which is tax-exempt; (c) the person is, at the time of application, a resident of such home or institution in this state in accordance with such contract or agreement; (d) the consideration transferred, conveyed or paid over to such home or institution by such person or in his behalf would have been used up prior to the date of application for assistance at a monthly rate of seventy-five dollars and, if such consideration has not been used up at such rate, such person shall not be eligible for assistance until the consideration has been exhausted in accordance with such rate; and (e) the income of such home or institution from endowments or contributions is insufficient to permit continued performance of the contract or agreement. Awards shall be granted to persons eligible hereunder in an amount not exceeding the rate set by the commissioner for care in comparable facilities, less the per capita share of such income of the home or institution, provided the resources of each applicant or beneficiary shall also be taken into consideration.

(1955, S. 1602d; 1957, P.A. 24, S. 1.)

History: Sec. 17-116 transferred to Sec. 17b-602 in 1995.

Annotations to former section 17-116:

Beneficiaries of a “life care contract” are entitled to assistance under federal law unless contract is an asset actually available to them (dicta). 176 C. 57.

Beneficiary of life support agreement executed by her children not eligible for medical assistance for the aged. 4 Conn. Cir. Ct. 338, 342, 343.



Section 17b-602a - Waiver for community-based services program for persons with psychiatric disabilities. Report.

(a) The Department of Social Services, in consultation with the Department of Mental Health and Addiction Services, may seek approval of an amendment to the state Medicaid plan or a waiver from federal law, whichever is sufficient and most expeditious, to establish and implement a Medicaid-financed home and community-based program to provide community-based services and, if necessary, housing assistance, to adults with severe and persistent psychiatric disabilities being discharged or diverted from nursing home residential care.

(b) On or before January 1, 2007, and annually thereafter, the Commissioner of Social Services, in consultation with the Commissioner of Mental Health and Addiction Services, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a, on the status of any amendment to the state Medicaid plan or waiver from federal law pursuant to subsection (a) of this section and on the establishment and implementation of the program authorized under said subsection (a).

(P.A. 06-188, S. 32; P.A. 11-215, S. 10.)

History: P.A. 06-188 effective May 26, 2006; P.A. 11-215 amended Subsec. (a) by deleting requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17b-603 - (Formerly Sec. 17-124). Incapable applicant.

If the commissioner determines that an applicant or beneficiary is incapable of taking care of himself or his money, he may order the payment of the award to a legally appointed conservator of such applicant or beneficiary.

(1949 Rev., S. 2877.)

History: Sec. 17-124 transferred to Sec. 17b-603 in 1995.



Section 17b-604 - (Formerly Sec. 17-134). Reciprocal agreements.

The commissioner is authorized to enter into reciprocal agreements with other states under the provisions of sections 17b-600 to 17b-604, inclusive.

(1949 Rev., S. 2889.)

History: Sec. 17-134 transferred to Sec. 17b-604 in 1995.



Section 17b-605 - (Formerly Sec. 17-581). Personal care assistance program.

Section 17b-605 is repealed, effective August 15, 2002.

(P.A. 79-523, S. 1, 4; P.A. 85-318, S. 1, 2; P.A. 88-156, S. 3; 88-230, S. 1, 12; P.A. 89-7, S. 2, 4; 89-144, S. 4; P.A. 90-192, S. 1, 2; 93-262, S. 1, 87; P.A. 95-266, S. 4; P.A. 00-213, S. 2; May 9 Sp. Sess. P.A. 01-7, S. 110.)



Section 17b-605a - Personal care assistance program for persons eighteen years of age or older with disabilities and persons eligible for medical assistance. Transition upon attaining age of sixty-five.

(a) The Commissioner of Social Services shall seek a waiver from federal law to establish a personal care assistance program for persons eighteen years of age or older with disabilities funded under the Medicaid program. Such a program shall be limited to a specified number of slots available for eligible program recipients and shall be operated by the Department of Social Services within available appropriations. Such a waiver shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services in accordance with section 17b-8 no later than January 1, 1996.

(b) The Commissioner of Social Services shall amend the waiver specified in subsection (a) of this section to enable persons eligible for or receiving medical assistance under section 17b-597 to receive personal care assistance. Such amendment shall not be subject to the provisions of section 17b-8 provided such amendment shall consist only of modifications necessary to extend personal care assistance to such persons.

(c) On and after April 1, 2013, upon attaining sixty-five years of age, any person served under such program shall be transitioned to the Connecticut home-care program for the elderly, established under section 17b-342.

(P.A. 95-292, S. 1, 2; P.A. 00-213, S. 3; P.A. 06-188, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 14.)

History: P.A. 95-292 effective July 6, 1995; P.A. 00-213 designated existing provisions as Subsec. (a), making a technical change therein, and added new Subsec. (b) re amendment of waiver specified in Subsec. (a) to enable persons eligible for or receiving medical assistance under Sec. 17b-597 to receive personal care assistance; P.A. 06-188 amended Subsec. (a) by removing the upper age limit of 64 re eligibility for services under the program, effective July 1, 2006; June 12 Sp. Sess. P.A. 12-1 added Subsec. (c) re transition to the Connecticut home-care program for the elderly, effective July 1, 2012.



Section 17b-605b - Community-based services program for persons with disabilities. Eligibility. Regulations.

(a) The Commissioner of Social Services, within available appropriations, may establish and operate a community-based services program for persons with disabilities (1) who are between the ages of eighteen and sixty-four years, and (2) who meet the eligibility requirements specified in sections 17b-4(a)-1 to 17b-4(a)-6, inclusive, of the regulations of Connecticut state agencies. Such eligibility requirements with respect to income and assets shall not apply to persons eligible for medical assistance under section 17b-597 who were receiving community-based services on October 1, 2000.

(b) The Commissioner of Social Services shall determine whether a person eligible for medical assistance under section 17b-597 who is receiving community-based services on October 1, 2000, is eligible for personal care assistance under section 17b-605a. Such person shall not qualify for community-based services in the event such person may be enrolled in the personal care assistance program at the time such person is disqualified from receiving community-based services.

(c) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of subsection (a) of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 00-213, S. 6.)



Section 17b-606 - (Formerly Sec. 17-606). Department as lead agency for services to persons with physical or mental disabilities. Connecticut Council for Persons with Disabilities. Interagency management committee.

(a) The Department of Social Services shall be the lead agency for services to persons with physical or mental disabilities and shall coordinate the delivery of such services by all state agencies servicing persons with disabilities.

(b) Not later than September 30, 1988, the Commissioner of Social Services shall appoint a Connecticut Council for Persons with Disabilities to advise the Department of Social Services in carrying out its duties pursuant to the provisions of subsection (a) of this section. The council shall be composed of seventeen members, a majority of whom shall be persons with disabilities. The council shall establish its own rules and shall meet at least quarterly.

(c) There shall be established an interagency management committee for services to persons with disabilities. The committee shall be composed of the commissioners, or their designees, of each state agency that provides services to persons with disabilities. The committee shall monthly review and evaluate services to persons with disabilities and shall develop a policy under which state agencies may enter into contracts with other state agencies for the delivery of services to persons with disabilities. The first meeting of the committee shall be convened by the Commissioner of Social Services.

(P.A. 88-309, S. 1, 6; P.A. 93-262, S. 1, 87.)

History: Sec. 17-31uu transferred to Sec. 17-606 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-606 transferred to Sec. 17b-606 in 1995.

Cited. 39 CA 216.



Section 17b-607 - (Formerly Sec. 17-606a). Assistive Technology Revolving Fund. Assistive technology evaluation and training services.

(a) The Commissioner of Rehabilitation Services is authorized to establish and administer a fund to be known as the Assistive Technology Revolving Fund. Said fund shall be used by said commissioner to make loans to persons with disabilities, senior citizens or the family members of persons with disabilities or senior citizens for the purchase of assistive technology and adaptive equipment and services. Each such loan shall be made for a term of not more than ten years. Any loans made under this section after July 1, 2013, shall bear interest at a fixed rate not to exceed six per cent. Said commissioner is authorized to expend any funds necessary for the reasonable direct expenses relating to the administration of said fund. Said commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the purposes of this section.

(b) The State Bond Commission shall have power from time to time to authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this section, but not in excess of an aggregate amount of one million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds shall be deposited in the Assistive Technology Revolving Fund created by this section. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(c) The Connecticut Tech Act Project, within the Department of Rehabilitation Services and as authorized by 29 USC 3001, may provide assistive technology evaluation and training services upon the request of any person or any public or private entity, to the extent persons who provide assistive technology services are available. The project may charge a fee to any person or entity receiving such assistive technology evaluation and training services to reimburse the department for its costs. The Commissioner of Rehabilitation Services shall establish fees at reasonable rates that will cover the department's direct and indirect costs.

(May Sp. Sess. P.A. 92-7, S. 26, 36; P.A. 93-262, S. 1, 87; June Sp. Sess. P.A. 93-1, S. 26, 45; P.A. 13-7, S. 3; 13-234, S. 108.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (b) to increase bond authorization from $500,000 to $1,000,000, effective July 1, 1994; Sec. 17-606a transferred to Sec. 17b-607 in 1995; P.A. 13-7 amended Subsec. (a) to replace “Commissioner of Social Services” with “Commissioner of Rehabilitation Services”, to add provision requiring fund to be used to make loans to senior citizens or family members of persons with disabilities and senior citizens, to add provision requiring funds to be used for loans for assistive technology and adaptive services, to change maximum loan term from 5 years to 10 years, to replace provision re interest to be determined in accordance with Sec. 3-20(t) with provision re loans made after July 1, 2013, to bear interest at fixed rate not to exceed 6 per cent and to add reference to chapter 54 re adoption of regulations, effective July 1, 2013; P.A. 13-234 made identical changes as P.A. 13-7 in Subsec. (a) and added Subsec. (c) re Connecticut Tech Act Project, effective July 1, 2013.



Section 17b-608 - (Formerly Sec. 17-608). “Persons with disabilities” defined.

For the purposes of sections 17b-609 and 17b-610, “persons with disabilities” means persons having disabilities which (1) are attributable to a mental or physical impairment or a combination of mental and physical impairments; (2) are likely to continue indefinitely; (3) result in functional limitations in one or more of the following areas of major life activity: Self care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living or economic self-sufficiency; and (4) reflect the person's need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and individually planned and coordinated.

(P.A. 89-189, S. 1, 4; P.A. 14-122, S. 115.)

History: Sec. 17-608 transferred to Sec. 17b-608 in 1995; P.A. 14-122 made a technical change.



Section 17b-609 - (Formerly Sec. 17-609). Plan for providing community-based residential facilities and supported employment for persons with disabilities.

The Department of Social Services, as lead agency for services to persons with physical and mental disabilities pursuant to section 17b-606, shall, within available appropriations, develop a plan for providing community-based residential facilities and supported employment for persons with disabilities. The plan shall provide for services including, but not limited to, education and training programs, social services, transportation, housing and recreation programs. The plan shall document the public and private providers of services to persons with disabilities, barriers to the delivery of such services and the population of persons with disabilities for whom access to such services are unavailable or inadequate. The plan shall recommend methods of interagency coordination and outreach that will maximize the services available to persons with disabilities and ensure linkage between the needs of persons with disabilities and the services of state agencies. The plan shall include a projected budget and a schedule for implementation. The plan shall be submitted, on or before January 1, 1990, to the Division of Human Resources Planning of the Office of Policy and Management and the committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(P.A. 89-189, S. 2, 4; 89-354, S. 20, 21; P.A. 93-262, S. 1, 87.)

History: P.A. 89-354 amended original act to add reference to housing programs; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-609 transferred to Sec. 17b-609 in 1995.



Section 17b-610 - (Formerly Sec. 17-610). Assessment of needs of business community by Department of Social Services and Labor Department. Report.

The Department of Social Services, as lead agency for persons with mental and physical disabilities pursuant to section 17b-606, shall, in conjunction with the Labor Department, provide ongoing assessment of the needs of the business community and the ways persons with disabilities could fill such needs and shall assess skills needed by businesses, necessary training, available jobs, specific work sites and the programs offered by technical high schools and comprehensive high schools. The Department of Social Services shall report its progress on or before January 15, 1990, and annually thereafter, to the committee of the General Assembly having cognizance of matters relating to human services.

(P.A. 89-189, S. 3, 4; P.A. 93-262, S. 1, 87; P.A. 12-116, S. 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-610 transferred to Sec. 17b-610 in 1995; (Revisor's note: In 1997 references to “Department of Labor” were replaced editorially by the Revisors with references to “Labor Department” for consistency with customary statutory usage); pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 17b-611 - (Formerly Sec. 17-616). Subsidized nongroup health insurance product for disabled persons.

(a) The Commissioner of Social Services, after consultation with the Commissioner of Public Health, may contract with an insurer, within available appropriations, to provide a subsidized nongroup health insurance product for disabled persons who would be eligible to receive supplemental security income benefits except for income and who have incomes above the eligibility limit for Medicaid and under two hundred per cent of the federal poverty level. The contract shall include a sliding fee schedule based on income for premiums and shall provide for the setting of premiums at a level to cover twenty per cent of program costs. The contract shall provide for the use of mechanisms to control costs.

(b) The contract shall provide the same benefits as are provided under contracts issued pursuant to sections 38a-505, 38a-546, 38a-551 and 38a-556 to 38a-559, inclusive, except mental and nervous disorders shall be covered in accordance with section 38a-514.

(c) The commissioner shall establish an outreach program to ensure that eligible persons are aware of the health insurance available pursuant to this section.

(d) The commissioner may adopt regulations in accordance with the provisions of chapter 54 for purposes of this section.

(P.A. 90-134, S. 8, 28; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 77, 165; P.A. 15-247, S. 32.)

History: P.A. 90-134, S. 8 effective July 1, 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17-616 transferred to Sec. 17b-611 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 15-247 amended Subsec. (b) to replace “38a-551 to 38a-559” with “38a-551 and 38a-556 to 38a-559”, effective July 10, 2015.



Section 17b-612 - (Formerly Sec. 17-624). Disabled students transition program.

The Department of Rehabilitation Services shall establish a program to assist disabled public school students in preparing for and obtaining competitive employment and to strengthen the linkage between vocational rehabilitation services and public schools. Under the program, the Department of Rehabilitation Services shall provide, within the limits of available appropriations, vocational evaluations and other appropriate transitional services and shall provide vocational rehabilitation counselors to school districts throughout the state. The counselors shall, if requested, assist those persons planning in-school skill development programs. The counselors shall, with planning and placement team members, develop transition plans and individual education and work rehabilitation plans for disabled students who will no longer be eligible for continued public school services. Students whose termination date for receipt of public school services is most immediate shall be given priority.

(P.A. 86-360, S. 1, 2; P.A. 89-237, S. 2, 5, 11; 89-354, S. 15, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 54; June 12 Sp. Sess. P.A. 12-1, S. 66; P.A. 13-7, S. 4.)

History: P.A. 89-237 changed the program from a three-year pilot to a permanent program, provided that counselors be placed in school districts selected by the division of vocational rehabilitation, deleted obsolete provision re report to general assembly due January 15, 1989, and made a technical change (Revisor's note: The term “division of vocational rehabilitation” was changed editorially by the Revisors to “bureau of rehabilitation services” when P.A. 89-237 was merged with P.A. 89-354 to reflect the name change in section 5 of P.A. 89-354); P.A. 89-354 changed pilot program to continuing program, changed division of vocational services to bureau of rehabilitation services, changed responsibilities of program from state board of education to department of human resources and added the school district of Norwich to section and deleted obsolete study report, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-99e transferred to Sec. 17-624 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-624 transferred to Sec. 17b-612 in 1995; P.A. 11-44 replaced “Department of Social Services” and “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-7 replaced provision re placement of vocational rehabilitation counselors in specified school districts with provision re rehabilitation counselors to be provided to school districts throughout the state, effective July 1, 2013.



Section 17b-613 - (Formerly Sec. 17-625). Definitions.

As used in sections 17b-613 to 17b-615, inclusive:

(1) “Center for independent living” means a consumer-controlled, community-based, nonprofit corporation which provides consumers or their families with independent living services, as identified by community residents with disabilities and service providers. A center shall provide program information to all community residents about the needs of people with disabilities. Personal care attendant services arranged for or provided by independent living centers shall not be required to be licensed or certified;

(2) “Independent living services” shall include, but not be limited to, advocacy, peer counseling, independent living skills assessment, counseling and training information and referral, and other programs and services which would promote the independence, productivity and quality of life for people with disabilities;

(3) “Consumer” means an individual with a severe physical or mental impairment whose ability to function independently in the family or community or whose ability to obtain, maintain or advance in employment is substantially limited and for whom the delivery of independent living services will improve the ability to function, continue functioning, or move toward functioning independently in the family or community or to continue in employment, respectively;

(4) “Consumer-controlled” means that at least fifty-one per cent of the members of the board of directors of a center for independent living are consumers.

(P.A. 87-563, S. 1, 5; P.A. 95-355, S. 7.)

History: Sec. 10-4i transferred to Sec. 17-625 in 1993; Sec. 17-625 transferred to Sec. 17b-613 in 1995; P.A. 95-355 changed “independent living center” to “center for independent living” and redefined “consumer”.



Section 17b-614 - (Formerly Sec. 17-626). State-wide network of independent living centers.

(a) The Department of Rehabilitation Services shall establish and maintain a state-wide network of centers for independent living.

(b) Not more than five per cent of the amount appropriated in any fiscal year for the purposes of this section may be used by the Department of Rehabilitation Services to provide state-wide administration, evaluation and technical assistance relating to the implementation of this section.

(P.A. 87-563, S. 2, 5; P.A. 89-354, S. 2, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 8; P.A. 11-44, S. 55; June 12 Sp. Sess. P.A. 12-1, S. 67.)

History: P.A. 89-354 changed name of division of rehabilitation services to bureau of rehabilitation services and transferred the bureau from the department of education to the department of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to sixty days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit; i.e. July 1, 1991; Sec. 10-4j transferred to Sec. 17-626 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-626 transferred to Sec. 17b-614 in 1995; P.A. 95-355 amended Subsec. (a) by changing the reference to “independent living centers” to “centers for independent living”; P.A. 11-44 amended Subsec. (a) by replacing “Bureau of Rehabilitation Services within the Department of Social Services” with “Bureau of Rehabilitative Services” and amended Subsec. (b) by replacing “Department of Social Services” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-615 - (Formerly Sec. 17-627). State-wide Independent Living Council.

(a) The Governor shall appoint a state-wide Independent Living Council, in accordance with Title VII of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time.

(b) The council shall meet regularly with the Commissioner of Rehabilitation Services and shall perform the following duties: (1) Issue an annual report by January first, with recommendations regarding independent living services and centers, to the Governor and the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to human services, and (2) consult with, advise and make recommendations to the Department of Rehabilitation Services concerning independent living and related policy, management and budgetary issues.

(c) Council members who are consumers shall be reimbursed for expenses incurred in the performance of their duties as council members.

(P.A. 87-563, S. 3, 5; P.A. 89-144, S. 3; 89-354, S. 3, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 9; P.A. 11-44, S. 56; June 12 Sp. Sess. P.A. 12-1, S. 68.)

History: P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 89-354 changed responsibility of section from the director of division of rehabilitation services to the commissioner of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-4k transferred to Sec. 17-627 in 1993 and reference to Sec. 10-4i changed to 17-625 to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-627 transferred to Sec. 17b-615 in 1995; P.A. 95-355 replaced the Independent Living Advisory Council with a state-wide Independent Living Council to be appointed by the Governor in accordance with Title VII of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time; P.A. 11-44 amended Subsec. (b) by replacing “Bureau of Rehabilitation Services” and “department” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-616 - (Formerly Sec. 17-582). Family support grant program.

(a) As used in this section:

(1) “Child with a disability” means any child who is developmentally disabled as defined in 42 USC 6001(7), except a child with intellectual disability.

(2) “Family applicant” means any parent or other family member who resides in the same household as a child with a disability and who has primary responsibility for providing continuous care to the child.

(3) “Family support” means the monthly payment given to a family applicant pursuant to this section and the regulations adopted by the Commissioner of Social Services for the family support grant program.

(b) There is established within the Department of Social Services a family support grant program for the express purpose of providing family support to a family applicant, as defined in subsection (a) of this section.

(c) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, necessary to establish and implement the family support grant program and to authorize the payment of family support to the family applicant eligible under the terms of this program. The regulations shall include but not be limited to the following areas: (1) The establishment of eligibility criteria for the qualification of the family applicant for family support under this section; (2) the establishment of eligibility criteria for the qualification of a child with a disability; (3) the establishment of a periodic review of the appropriate use of family support to be conducted semiannually by the department.

(d) A family applicant of a child with a disability found eligible by the Commissioner of Social Services pursuant to this section and the regulations adopted thereunder, shall be eligible to receive family support in an amount to be determined by the commissioner.

(P.A. 81-389, S. 1–4, 7; P.A. 87-268, S. 1, 2; P.A. 88-156, S. 4; P.A. 89-7, S. 3, 4; May Sp. Sess. P.A. 92-2, S. 3, 6; P.A. 93-262, S. 1, 87; P.A. 13-139, S. 26.)

History: P.A. 87-268 made numerous changes to the program including making the program permanent, changing the subsidy from a “monthly” to an “annual” subsidy, removing some requirements for regulations, removing Subsec. (d) on returning the handicapped child to the custody of the state and replacing it with the appeal provision and making technical changes; P.A. 88-156 substituted reference to Sec. 17-31rr and Sec. 17-31ss re appeals for reference to Sec. 4-183; P.A. 89-7 deleted former Subsec. (d) re appeals under Secs. 17-31rr and 17-31ss and relettered Subsec. (e) accordingly; Sec. 17-31n transferred to Sec. 17-582 in 1991; May Sp. Sess. P.A. 92-2 substantially revised provisions eliminating the parent subsidy aid program and establishing the family support grant program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-582 transferred to Sec. 17b-616 in 1995; P.A. 13-139 amended Subsec. (a)(1) to redefine “child with a disability” by substituting “intellectual disability” for “mental retardation”.



Section 17b-617 - Pilot program to provide home care services to disabled persons.

(a) The Commissioner of Social Services shall, within available appropriations, establish and operate a state-funded pilot program to allow not more than one hundred persons with disabilities (1) who are age eighteen to sixty-four, inclusive, (2) who are inappropriately institutionalized or at risk of inappropriate institutionalization, and (3) whose assets do not exceed the asset limits of the state-funded home care program for the elderly, established pursuant to subsection (i) of section 17b-342, to be eligible to receive the same services that are provided under the state-funded home care program for the elderly. At the discretion of the Commissioner of Social Services, such persons may also be eligible to receive services that are necessary to meet needs attributable to disabilities in order to allow such persons to avoid institutionalization.

(b) Any person participating in the pilot program whose income exceeds two hundred per cent of the federal poverty level shall contribute to the cost of care in accordance with the methodology established for recipients of medical assistance pursuant to sections 5035.20 and 5035.25 of the department's uniform policy manual.

(c) The annualized cost of services provided to an individual under the pilot program shall not exceed fifty per cent of the weighted average cost of care in nursing homes in the state.

(d) If the number of persons eligible for the pilot program established pursuant to this section exceeds one hundred persons or if the cost of the program exceeds available appropriations, the commissioner shall establish a waiting list designed to serve applicants by order of application date.

(June Sp. Sess. P.A. 07-2, S. 29; P.A. 08-88, S. 1; P.A. 14-217, S. 73.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 08-88 amended Subsec. (a)(3) to replace former asset limits of program with asset limits of the state-funded home care program for the elderly, effective July 1, 2008; P.A. 14-217 amended Subsecs. (a) and (d) to expand pilot program from 50 persons to 100 persons, effective July 1, 2014.



Section 17b-650 - (Formerly Sec. 17-660). Vocational rehabilitation; definitions.

As used in this section and sections 17b-650a to 17b-663, inclusive:

(1) “Person with a disability” means any individual with a disability, excluding blindness, as such term is applied to Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(2) “Vocational rehabilitation service” means any goods and services necessary to render a person with a disability employable, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(3) “Community rehabilitation program” means a program that provides directly for or facilitates the provision of vocational rehabilitation services to persons with disabilities, as defined in the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(4) “Products are made or manufactured by or services are provided by persons with disabilities” if not less than seventy-five per cent of the hours of direct labor required for such products or services are performed by persons with disabilities.

(1949 Rev., S. 1409; 1957, P.A. 557, S. 1; 1967, P.A. 337, S. 1; 1969, P.A. 449, S. 1; P.A. 77-405, S. 1, 5; P.A. 79-344, S. 1; P.A. 89-354, S. 4, 21; P.A. 90-325, S. 12, 32; P.A. 95-355, S. 1; P.A. 13-7, S. 7; P.A. 16-118, S. 4.)

History: 1967 act substituted “gainful” for “remunerative” occupation in Subdivs. (a) and (c) and redefined “individual who is under a physical or mental disability” to include persons suffering from behavioral disorders; 1969 act redefined “vocational rehabilitation service” to include services to families of handicapped persons, substituted definition of “rehabilitation facility” for definition of “work shop” in Subdiv. (d) and added Subdivs. (e) and (f) defining “disadvantaged individual” and “evaluation and work adjustment services”; P.A. 77-405 added Subdiv. (g) defining products “made or manufactured by or services provided by handicapped persons”; P.A. 79-344 redefined terms in Subdivs. (a) to (d), deleted definitions of “disadvantaged individual” and “evaluation and work adjustment services”, added definition of “substantial handicap to employment” as Subdiv. (e) and relettered former Subdiv. (g) as Subdiv. (f); P.A. 89-354 changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-100 transferred to Sec. 17-660 in 1993 and reference to Secs. 10-100 to 10-108 revised to reflect their transfer; Sec. 17-660 transferred to Sec. 17b-650 in 1995; P.A. 95-355 amended the definitions of “person with a disability” and “vocational rehabilitation service” and added a definition of “community rehabilitation program” as used in Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time and deleted the definitions of an “individual who has a physical or mental disability” and “substantial handicap to employment”; P.A. 13-7 replaced reference to Sec. 17b-665 with reference to Sec. 17b-663 and redesignated existing Subdivs. (a) to (d) as Subdivs. (1) to (4), effective July 1, 2013; P.A. 16-118 deleted references to Secs. 10-298b and 10-298c and made a technical change.

Cited. 44 CA 143.



Section 17b-650a - Department of Rehabilitation Services.

(a) There is created a Department of Rehabilitation Services. The Department of Social Services shall provide administrative support services to the Department of Rehabilitation Services until the Department of Rehabilitation Services requests cessation of such services, or until June 30, 2013, whichever is earlier. The Department of Rehabilitation Services shall be responsible for providing the following: (1) Services to the deaf and hearing impaired; (2) services for the blind and visually impaired; and (3) rehabilitation services in accordance with the provisions of the general statutes concerning the Department of Rehabilitation Services. The Department of Rehabilitation Services shall constitute a successor authority to the Bureau of Rehabilitative Services in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(b) The department head shall be the Commissioner of Rehabilitation Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, and shall have the powers and duties described in said sections. The Commissioner of Rehabilitation Services shall appoint such persons as may be necessary to administer the provisions of public act 11-44* and the Commissioner of Administrative Services shall fix the compensation of such persons in accordance with the provisions of section 4-40. The Commissioner of Rehabilitation Services may create such sections within the Department of Rehabilitation Services as will facilitate such administration, including a disability determinations section for which one hundred per cent federal funds may be accepted for the operation of such section in conformity with applicable state and federal regulations. The Commissioner of Rehabilitation Services may adopt regulations, in accordance with the provisions of chapter 54, to implement the purposes of the department as established by statute.

(c) The Commissioner of Rehabilitation Services shall, annually, in accordance with section 4-60, submit to the Governor a report in electronic format on the activities of the Department of Rehabilitation Services relating to services provided by the department to individuals who (1) are blind or visually impaired, (2) are deaf or hearing impaired, or (3) receive vocational rehabilitation services. The report shall include the data the department provides to the federal government that relates to the evaluation standards and performance indicators for the vocational rehabilitation services program. The commissioner shall submit the report in electronic format, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(d) Effective July 1, 2017, the Department of Rehabilitation Services shall constitute a successor department, in accordance with the provisions of sections 4-38d and 4-39, to the Office of Protection and Advocacy for Persons with Disabilities with respect to investigations of allegations of abuse or neglect pursuant to sections 46a-11a to 46a-11f, inclusive.

(P.A. 11-44, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 28; P.A. 13-7, S. 5; P.A. 16-66, S. 50.)

*Note: Public act 11-44 is entitled “An Act Concerning the Bureau of Rehabilitative Services and Implementation of Provisions of the Budget Concerning Human Services and Public Health”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-44 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing provision re creation of Bureau of Rehabilitative Services within Department of Social Services for administrative purposes with provisions re creation of Department of Rehabilitation Services and re Department of Social Services providing administrative support services to Department of Rehabilitation Services, and adding provision re successor authority, amended Subsec. (b) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and made conforming changes, effective July 1, 2012; P.A. 13-7 amended Subsec. (a) to make technical changes, amended Subsec. (b) to add provision allowing Commissioner of Rehabilitation Services to adopt regulations and to make technical changes and added Subsec. (c) re commissioner to submit annual report, effective July 1, 2013; P.A. 16-66 added Subsec. (d) re Department of Rehabilitation Services as successor department to Office of Protection and Advocacy for Persons with Disabilities with respect to investigations of allegations of abuse or neglect, effective May 27, 2016.



Section 17b-650e - Department of Rehabilitation Services to provide services to deaf and hearing impaired persons.

The Department of Rehabilitation Services may provide necessary services to deaf and hearing impaired persons, including, but not limited to, nonreimbursable interpreter services and message relay services for persons using telecommunication devices for the deaf.

(P.A. 11-44, S. 33; June 12 Sp. Sess. P.A. 12-1, S. 69.)

History: P.A. 11-44 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-651 - (Formerly Sec. 17-661). Bureau of Rehabilitation Services. Disbursement of funds.

Section 17b-651 is repealed, effective July 1, 2011.

(1949 Rev., S. 1410; 1957, P.A. 557, S. 2; February, 1965, P.A. 91; P.A. 77-614, S. 540, 610; P.A. 78-354, S. 2, 8; P.A. 89-354, S. 5, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 178.)



Section 17b-651a - Disability determination services unit. Inquiries into criminal history of applicants for employment.

The Commissioner of Rehabilitation Services shall inquire into the criminal history of any applicant, who is not at the time of application employed by the Department of Rehabilitation Services, for a position of employment with the department's disability determination services unit. Such inquiry shall be conducted in accordance with the provisions of section 31-51i. The commissioner shall require each such applicant to state whether the applicant has ever been convicted of a crime, whether criminal charges are pending against the applicant at the time of application, and, if so, to identify the charges and court in which such charges are pending. Each such applicant offered a position of employment with the department's disability determination services unit shall be required to submit to fingerprinting and state and national criminal history records checks, as provided in section 29-17a.

(Sept. Sp. Sess. P.A. 09-5, S. 67; P.A. 11-44, S. 57; June 12 Sp. Sess. P.A. 12-1, S. 70.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services”, replaced “Department of Social Services” with “Bureau of Rehabilitative Services”, and made conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to director of the Bureau of Rehabilitative Services with references to Commissioner of Rehabilitation Services and replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services, effective July 1, 2012.



Section 17b-652 - Transfer of Bureau of Rehabilitation Services.

Section 17b-652 is repealed, effective July 1, 2011.

(P.A. 93-427, S. 4, 6; P.A. 11-44, S. 178.)



Section 17b-653 - (Formerly Sec. 17-663). Eligibility for services.

(a) Vocational rehabilitation services shall be provided, with or without public cost, directly or through public or private instrumentalities, as part of an individual plan for employment for a person with disabilities determined to be eligible by the Department of Rehabilitation Services, in accordance with Title I of the Rehabilitation Act, 29 USC 701 et seq., as amended from time to time. Nothing in this section shall be construed to mean that an individual's ability or inability to share in the cost of vocational rehabilitation services may be taken into account during the determination of eligibility for such services.

(b) If vocational rehabilitation services cannot be provided for all eligible persons with disabilities who apply for such services, the Department of Rehabilitation Services shall determine, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., and federal regulations, as amended from time to time, the order to be followed in selecting those to whom such services will be provided.

(c) Nothing in section 17b-650 or subsection (a) of this section shall be construed to preclude provision of vocational rehabilitation services, with or without public cost, to a person with a disability under an extended evaluation for a total period not in excess of eighteen months, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time.

(d) The Commissioner of Rehabilitation Services may adopt regulations in accordance with the provisions of chapter 54 to establish standards and procedures governing the provision of vocational rehabilitation services and, where appropriate, a means test to determine, based upon the financial need of each eligible person with disabilities, the extent to which such services will be provided at public cost. Any funds received by the Department of Rehabilitation Services from individuals or third parties for the provision of vocational rehabilitation services shall be used by the department to provide such services. The regulations may also prescribe the procedures to be used when payment is made by individuals required to contribute to the cost of vocational rehabilitation services. Regulations developed to implement a means test shall include, but not be limited to: (1) An exemption for any individual with an income of less than one hundred per cent of the state median income and assets which are less than five thousand dollars; (2) an exemption for services covered in an individual plan for employment in effect at the time of implementation of the means test; (3) an exclusion from an individual's income of the costs of necessary and reasonable disability-related expenses including, but not limited to, personal attendant services and medications for which payment is unavailable to the individual through other benefits or resources; (4) an exclusion from the individual's assets of the value of the individual's primary residence and motor vehicle; (5) a method by which the Commissioner of Rehabilitation Services may reduce the level of required contributions by an individual in the case of undue hardship; and (6) a requirement that the Department of Rehabilitation Services notify an individual of the results of the means test analysis within thirty days of receipt of necessary financial information from the individual. Such means test shall not apply to services covered under a determination of financial need made by an institution of higher education. The Department of Rehabilitation Services shall develop the regulations in consultation with representatives of providers of vocational rehabilitation services and recipients of such services or their representatives.

(1957, P.A. 557, S. 3; 1967, P.A. 337, S. 2, 3; 1969, P.A. 449, S. 2–4; P.A. 77-614, S. 541, 610; P.A. 78-354, S. 3, 8; P.A. 79-344, S. 2; P.A. 85-551; P.A. 89-354, S. 6, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 14, 87; P.A. 95-355, S. 2; P.A. 98-103; P.A. 11-44, S. 58; June 12 Sp. Sess. P.A. 12-1, S. 71.)

History: 1967 act amended Subsec. (a) to include services to present or potential social security disability beneficiaries regardless of residency and to those requiring service to determine their potential to benefit from rehabilitation service, removed limitations on provision of services at public cost which had excluded payment for diagnostic and related services and limited payments to “the extent that the handicapped individual is found to require financial assistance” and added Subsec. (c); 1969 act amended Subsec. (a) to include services to families of handicapped persons, to delete provision concerning residency and social security disability as eligibility criteria and to add provision concerning evaluation and work adjustment services, amended Subsec. (b) to include evaluation and work adjustment services and amended Subsec. (c) to include persons with arthritis, muscular dystrophy, cystic fibrosis or renal failure; P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 substituted state board of education for department of human resources; P.A. 79-344 deleted provisions concerning evaluation and work adjustment services and revised Subsec. (c) to replace specific and detailed provisions governing extended evaluations with more general provisions; P.A. 85-551 added provisions re regulations to establish standards and procedures for determining when part of the cost of services is to be paid by the recipient; P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date to P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-102 transferred to Sec. 17-663 in 1993 and internal reference to Sec. 10-100 revised to reflect its transfer to Sec. 17-660; P.A. 93-262 replaced department of human resources with department of social services and deleted reference to income maintenance department's advisory role in developing regulations, effective July 1, 1993; Sec. 17-663 transferred to Sec. 17b-653 in 1995; P.A. 95-355 replaced previous criteria for provision of services with requirement that vocational rehabilitation services be provided in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time; P.A. 98-103 amended Subsec. (a) to require that vocational rehabilitation services be provided “with or without” public cost in lieu of “completely or in part, at” public cost, amended Subsec. (c) to make a technical change consistent with Subsec. (a) and amended Subsec. (d) to authorize adoption of regulations establishing a means test to determine extent to which such services will be provided at public cost, to specify six requirements for the regulations re means test and to make various technical changes; P.A. 11-44 amended Subsec. (a) by replacing “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services” and replacing “written rehabilitation program” with “plan for employment”, amended Subsec. (b) by replacing “Department of Social Services” with “Bureau of Rehabilitative Services”, amended Subsec. (d) by replacing “Department of Social Services” with “director of the Bureau of Rehabilitative Services” or “Bureau of Rehabilitative Services”, replacing “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services”, replacing “department” with “bureau” and replacing “written rehabilitation program” with “plan for employment”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services, replaced references to director of the Bureau of Rehabilitative Services with references to Commissioner of Rehabilitation Services and made a technical change, effective July 1, 2012.

Cited. 44 CA 143.



Section 17b-654 - (Formerly Sec. 17-664). Administrative review. Appeal.

(a) Any applicant for or recipient of vocational rehabilitation services may request an informal review of any decision made by the Department of Rehabilitation Services pursuant to section 17b-653.

(b) Regardless of whether a person requests an informal review under subsection (a) of this section, any applicant for or recipient of vocational rehabilitation services who is aggrieved by a decision made by the Department of Rehabilitation Services pursuant to section 17b-653 may request an administrative hearing, by making written request to the Commissioner of Rehabilitation Services.

(c) An individual who is aggrieved by a final agency decision made pursuant to subsection (b) of this section may appeal therefrom in accordance with section 4-183. Such appeals shall be privileged cases to be heard by the court as soon after the return day as shall be practicable.

(P.A. 79-344, S. 3; P.A. 89-354, S. 7, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 3; P.A. 11-44, S. 59; June 12 Sp. Sess. P.A. 12-1, S. 72.)

History: P.A. 89-354 changed responsibilities from state board of education to department of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-102a transferred to Sec. 17-664 in 1993 and internal reference to Sec. 10-102 revised to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-664 transferred to Sec. 17b-654 in 1995; P.A. 95-355 substituted “informal” for “administrative” review in Subsec. (a), added Subsec. (b) which provides for an administrative hearing and added Subsec. (c) which provides for an appeal in accordance with Sec. 4-183; P.A. 11-44 amended Subsec. (b) by replacing “Bureau of Rehabilitation Services” and “bureau” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services and replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.

P.A. 95-355 applies retroactively. 243 C. 623.

Cited. 44 CA 143.



Section 17b-655 - (Formerly Sec. 17-665). Powers and duties of Department of Rehabilitation Services re vocational rehabilitation.

(a) In carrying out sections 17b-650 to 17b-663, inclusive, the Department of Rehabilitation Services shall cooperate with other departments, agencies and institutions, both public and private, in providing for the vocational rehabilitation of persons with disabilities, in studying the problems involved therein and in establishing, developing and providing such programs, facilities and services as it deems necessary or desirable. Notwithstanding any other provision of the general statutes, the Department of Rehabilitation Services shall not be required to pay that portion of the cost of a program of postsecondary education or training which is properly designated as expected parental or family contribution in accordance with state and federal law regarding eligibility for student financial aid.

(b) Subject to the approval of all real estate acquisitions by the Commissioner of Administrative Services and the State Properties Review Board, in carrying out said sections, the Department of Rehabilitation Services may (1) establish, operate, foster and promote the establishment of rehabilitation facilities and make grants to public and other nonprofit and nonsectarian organizations for such purposes; (2) assist persons with severe disabilities to establish and operate small businesses; and (3) make studies, investigations, demonstrations and reports, and provide training and instruction, including the establishment and maintenance of such research fellowships and traineeships with such stipends and allowances as may be deemed necessary, in matters relating to vocational rehabilitation.

(c) The Commissioner of Rehabilitation Services shall develop and maintain a program of public education and information. The program shall include, but not be limited to, education of the public concerning services available from the Department of Rehabilitation Services, its policies and goals, an outreach effort to discover persons with disabilities, including such persons who are minorities as defined in subsection (a) of section 32-9n, who may benefit from the services it offers and the dissemination of printed materials to persons at their initial meeting with staff of the department, including a statement of such person's rights. Each state agency providing services to persons with disabilities shall furnish to each person applying for such services, at the time of initial application, a written summary of all state programs for persons with disabilities. Such summary shall be developed by the Department of Social Services as the lead agency for services to persons with disabilities pursuant to section 17b-606. The Department of Social Services shall distribute sufficient copies of the summary to all state agencies providing services to persons with disabilities in order that such copies may be furnished in accordance with this subsection.

(1957, P.A. 557, S. 4; 1969, P.A. 449, S. 5; P.A. 75-425, S. 28, 57; P.A. 77-614, S. 73, 542, 610; P.A. 78-354, S. 4, 8; P.A. 87-496, S. 47, 110; P.A. 89-354, S. 8, 21; P.A. 90-325, S. 12, 32; P.A. 91-303, S. 1, 2, 22; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 4; P.A. 11-44, S. 60; 11-51, S. 44; June 12 Sp. Sess. P.A. 12-1, S. 73; P.A. 13-7, S. 8.)

History: 1969 act deleted provision empowering board to enter into reciprocal agreements with other states, allowed state board itself to establish and operate facilities as well as to foster and promote their establishment and deleted reference to workshops; P.A. 75-425 made real estate acquisitions subject to approval of public works commissioner and state properties review board; P.A. 77-614 transferred powers and duties of state board of education to department of human resources, effective January 1, 1979; P.A. 78-354 returned powers and duties to state board of education; P.A. 87-496 substituted public works for administrative services commissioner in Subsec. (b); P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability” and added new Subsec. (c) re program of public education and information, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; P.A. 91-303 in Subsec. (a) added the clause concerning expected parental or family contribution; Sec. 10-103 transferred to Sec. 17-665 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-665 transferred to Sec. 17b-655 in 1995; P.A. 95-355 made a technical change; P.A. 11-44 replaced “Department of Social Services”, “Division of Rehabilitation Services” and “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services” and replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and made technical changes, effective July 1, 2012; P.A. 13-7 amended Subsec. (a) to replace reference to Sec. 17b-665 with reference to Sec. 17b-663, effective July 1, 2013.



Section 17b-656 - (Formerly Sec. 17-666). Preference to be given to products and services rendered by persons with disabilities.

Whenever any products made or manufactured by or services provided by persons with disabilities through community rehabilitation programs or in any workshop established, operated or funded by nonprofit and nonsectarian organizations for the purpose of providing persons with disabilities training and employment suited to their abilities meet the requirements of any department, institution or agency supported in whole or in part by the state as to quantity, quality and price such products shall have preference over products or services from other providers, except (1) articles produced or manufactured by Department of Correction industries as provided in section 18-88, (2) emergency purchases made under section 4-98, and (3) janitorial or contractual services provided by a qualified partnership, pursuant to the provisions of subsections (b) to (d), inclusive, of section 4a-82. A list describing styles, designs, sizes and varieties of all such articles made by persons with disabilities and describing all available services provided by such persons shall be prepared by the Connecticut Community Providers Association.

(P.A. 77-405, S. 2, 5; P.A. 89-354, S. 9, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 5; P.A. 06-129, S. 5; P.A. 11-44, S. 29; June 12 Sp. Sess. P.A. 12-1, S. 74; P.A. 13-227, S. 4; P.A. 14-188, S. 14; P.A. 16-118, S. 1.)

History: P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. States Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-103a transferred to Sec. 17-666 in 1993 and internal reference to Sec. 10-103 revised to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-666 transferred to Sec. 17b-656 in 1995; P.A. 95-355 changed the reference of “rehabilitation facilities” to “community rehabilitation programs”; P.A. 06-129 added Subdiv. (4) re exception for janitorial services provided by a qualified partnership and changed “Connecticut Association of Rehabilitation Facilities” to “Connecticut Community Providers Association”; P.A. 11-44 replaced “Bureau of Rehabilitation Services of the Department of Social Services” with “Bureau of Rehabilitative Services”, deleted former Subdiv. (1) re exception for articles produced by blind persons, redesignated existing Subdivs. (2) to (4) as Subdivs. (1) to (3), and deleted provision requiring Bureau of Rehabilitation Services to cooperate with State Board of Education and Services for the Blind, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-227 replaced reference to Sec. 4a-82(e) with reference to Sec. 4a-82(d) in Subdiv. (3); P.A. 14-188 amended Subdiv. (3) to add reference to contractual services; P.A. 16-118 deleted reference to Sec. 17b-655(b) and deleted provisions re purchase of articles and services from Department of Rehabilitation Services.

See Sec. 17b-650 for definitions applicable to vocational rehabilitation.



Section 17b-657 - (Formerly Sec. 17-667). Additional powers of Department of Rehabilitation Services re provision of medical, diagnostic, physical restoration, training and other rehabilitation services.

The Department of Rehabilitation Services is authorized to provide such medical, diagnostic, physical restoration, training and other rehabilitation services as may be needed to enable persons with disabilities to attain the maximum degree of self care. The powers herein delegated and authorized to the Department of Rehabilitation Services shall be in addition to those authorized by any other law and shall become effective upon authorization of federal grant-in-aid funds for participation in the cost of independent living rehabilitation services for persons with disabilities. The Department of Rehabilitation Services shall be authorized to cooperate with whatever federal agency is directed to administer the federal aspects of such program and to comply with such requirements and conditions as may be established for the receipt and disbursement of federal grant-in-aid funds which may be made available to the state of Connecticut in carrying out such program.

(P.A. 79-344, S. 4; P.A. 89-354, S. 10, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 61; June 12 Sp. Sess. P.A. 12-1, S. 75.)

History: P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-103b transferred to Sec. 17-667 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-667 transferred to Sec. 17b-657 in 1995; P.A. 11-44 replaced references to Department of Social Services and its Bureau of Rehabilitation Services with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-658 - (Formerly Sec. 17-668). Cooperation with federal government.

The Department of Rehabilitation Services is authorized to cooperate with the federal government in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation, to adopt such methods of administration as it finds necessary for the proper and efficient operation of agreements or plans for vocational rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of such federal statutes to this state.

(1957, P.A. 557, S. 5; P.A. 77-614, S. 543, 610; P.A. 78-354, S. 5, 8; P.A. 89-354, S. 11, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 62; June 12 Sp. Sess. P.A. 12-1, S. 76.)

History: P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 replaced department of human resources with state board of education; P.A. 89-354 changed responsibilities from state board of education to department of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-104 transferred to Sec. 17-668 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-668 transferred to Sec. 17b-658 in 1995; P.A. 11-44 replaced “Department of Social Services” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-659 - (Formerly Sec. 17-669). Treasurer to receive and disburse federal funds.

The State Treasurer is designated as the custodian of all funds received from the federal government for the purpose of carrying out any federal statutes pertaining to vocational rehabilitation or any agreements authorized by sections 17b-650 to 17b-663, inclusive, and shall make disbursements from such funds and from all state funds available for vocational rehabilitation purposes upon certification by the Commissioner of Rehabilitation Services.

(1957, P.A. 557, S. 6; P.A. 77-614, S. 544, 610; P.A. 78-354, S. 6, 8; P.A. 89-354, S. 12, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 63; June 12 Sp. Sess. P.A. 12-1, S. 77.)

History: P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 replaced department of human resources with state board of education; P.A. 89-354 changed responsibilities from commissioner of education to commission of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-105 transferred to Sec. 17-669 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-669 transferred to Sec. 17b-659 in 1995; P.A. 11-44 deleted exception for services to the blind and replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 17b-660 - (Formerly Sec. 17-670). Gifts for vocational rehabilitation.

The Commissioner of Rehabilitation Services is authorized to accept and use gifts made unconditionally by will or otherwise for carrying out the purposes of the general statutes concerning the Department of Rehabilitation Services. Gifts made under such conditions as in the judgment of the Commissioner of Rehabilitation Services are proper and consistent with the provisions of said sections may be so accepted and shall be held, invested, reinvested and used in accordance with the conditions of the gift.

(1949 Rev., S. 1411; 1957, P.A. 557, S. 7; P.A. 77-614, S. 545, 610; P.A. 78-354, S. 7, 8; P.A. 85-377, S. 3, 13; P.A. 89-354, S. 13, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 64; June 12 Sp. Sess. P.A. 12-1, S. 78.)

History: P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 replaced department of human resources with state board of education; P.A. 85-377 substituted “commissioner” for “state board” of education; P.A. 89-354 changed responsibilities from commissioner of education to commissioner of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-106 transferred to Sec. 17-670 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-670 transferred to Sec. 17b-660 in 1995; P.A. 11-44 replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services” and replaced reference to Secs. 17b-650 to 17b-663 with reference to “the general statutes concerning the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-661 - (Formerly Sec. 17-671). Purchase of wheelchairs, placement equipment and adaptive equipment.

Notwithstanding any other provision of the general statutes, the Department of Rehabilitation Services may, within the limits of appropriations, purchase (1) wheelchairs and placement equipment directly and without the issuance of a purchase order, provided the cost of such purchases shall not be in excess of twenty thousand dollars per unit, and (2) adaptive equipment, including equipment to modify vehicles for persons with disabilities directly and without the issuance of a purchase order, provided the cost of such purchases of adaptive equipment shall not be in excess of one hundred twenty thousand dollars per unit. All such purchases shall be made in the open market, but shall, when possible, be based on at least three competitive bids. Such bids shall be solicited by sending notice to prospective suppliers and by posting notice on the Internet web site of the Department of Rehabilitation Services. Each bid shall be opened publicly at the time stated in the notice soliciting such bid. Acceptance of a bid by the Department of Rehabilitation Services shall be based on standard specifications as may be adopted by said department.

(P.A. 77-264; P.A. 89-354, S. 14, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 65; June 12 Sp. Sess. P.A. 12-1, S. 79; P.A. 13-7, S. 6.)

History: P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and added new Subdiv. (2) re adaptive equipment and modified vehicles, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-106a transferred to Sec. 17-671 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-671 transferred to Sec. 17b-661 in 1995; P.A. 11-44 replaced “Bureau of Rehabilitation Services of the Department of Social Services” with “Bureau of Rehabilitative Services” and made conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services and replaced provision re posting notice on a public bulletin board with provision re posting notice on the department's Internet web site, effective July 1, 2012; P.A. 13-7 amended Subdiv. (1) to replace $3,500 per unit with $20,000 per unit re cost of wheelchairs and placement equipment, amended Subdiv. (2) to replace $10,000 per unit with $120,000 per unit re cost of adaptive equipment and equipment to modify vehicles, deleted provision re purchases of modified vehicles and made technical changes, effective July 1, 2013.



Section 17b-662 - (Formerly Sec. 17-672). Beneficiary's rights not assignable.

The right of a person with disability to maintenance under sections 17b-650 to 17b-663, inclusive, shall not be transferable or assignable at law or in equity.

(1957, P.A. 557, S. 8; P.A. 95-355, S. 6; P.A 13-7, S. 9.)

History: Sec. 10-107 transferred to Sec. 17-672 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; Sec. 17-672 transferred to Sec. 17b-662 in 1995; P.A. 95-355 changed “handicapped individual” to “person with disability” and made a technical change; P.A. 13-7 replaced reference to Sec. 17b-665 with reference to Sec. 17b-663, effective July 1, 2013.



Section 17b-663 - (Formerly Sec. 17-673). Information concerning beneficiaries confidential.

Any person who, except for purposes directly connected with the administration of the vocational rehabilitation program, solicits, discloses, receives or makes use of, or authorizes, knowingly permits, participates in or acquiesces in the use of, any name or list of names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from official sources or documents or acquired in the course of the performance of official duties, shall be fined not more than twenty-five dollars.

(1957, P.A. 557, S. 9.)

History: Sec. 10-108 transferred to Sec. 17-673 in 1993; Sec. 17-673 transferred to Sec. 17b-663 in 1995.



Section 17b-664 - (Formerly Sec. 17-674). Bureau of Rehabilitation Services. Toll-free telephone service.

Section 17b-664 is repealed, effective July 1, 2011.

(P.A. 89-354, S. 17, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 178.)



Section 17b-665 - (Formerly Sec. 17-675). Department of Rehabilitation Services to submit data re vocational rehabilitation services program.

Section 17b-665 is repealed, effective July 1, 2013.

(P.A. 89-354, S. 18, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 66; June 12 Sp. Sess. P.A. 12-1, S. 80; P.A. 13-7, S. 10.)



Section 17b-666 - Employment opportunities program for underserved persons with significant disabilities. Regulations.

(a) The Department of Rehabilitation Services may receive state and federal funds to administer, within available appropriations, an employment opportunities program to serve individuals with the most significant disabilities who do not meet the eligibility requirements of supported employment programs administered by the Departments of Developmental Services, Social Services and Mental Health and Addiction Services. For the purposes of this section, “individuals with the most significant disabilities” means those individuals who (1) have serious employment limitations in a total of three or more functional areas including, but not limited to, mobility, communication, self-care, interpersonal skills, work tolerance or work skills, or (2) will require significant ongoing disability-related services on the job in order to maintain employment.

(b) The employment opportunities program shall provide extended services, as defined in 34 CFR 361.5(b)(19), that are necessary for individuals with the most significant disabilities to maintain supported employment. Such services shall include coaching and other related services that allow participants to obtain and maintain employment and maximize economic self-sufficiency.

(c) The Department of Rehabilitation Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 01-61, S. 1, 2; P.A. 07-73, S. 2(a); P.A. 11-44, S. 67; June 12 Sp. Sess. P.A. 12-1, S. 81; May Sp. Sess. P.A. 16-3, S. 60.)

History: P.A. 01-61 effective July 1, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-44 replaced “Bureau of Rehabilitation Services of the Department of Social Services” with “Bureau of Rehabilitative Services” in Subsec. (a) and made a conforming change in Subsec. (c), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a) and (c) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; May Sp. Sess. P.A. 16-3 amended Subsec. (a) by adding “, Social Services”, effective July 1, 2016.






Chapter 319o - Department of Social Services

Section 17b-1 - Department of Social Services. Commissioner. Successor department to Departments of Income Maintenance and Human Resources.

(a) There is established a Department of Social Services. The department head shall be the Commissioner of Social Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed.

(b) The Department of Social Services shall constitute a successor department to the Department of Income Maintenance and the Department of Human Resources in accordance with the provisions of sections 4-38d and 4-39.

(c) Wherever the words “Commissioner of Income Maintenance” or “Commissioner of Human Resources” are used in the general statutes, the words “Commissioner of Social Services” shall be substituted in lieu thereof. Wherever the words “Department of Income Maintenance” or “Department of Human Resources” are used in the general statutes, “Department of Social Services” shall be substituted in lieu thereof.

(d) Subject to the provisions of section 17a-301a, any order or regulation of the Department of Income Maintenance, the Department of Human Resources or the Department on Aging which is in force on July 1, 1993, shall continue in force and effect as an order or regulation of the Department of Social Services until amended, repealed or superseded pursuant to law. Where any order or regulation of said departments conflict, the Commissioner of Social Services may implement policies and procedures consistent with the provisions of public act 93-262* while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 93-262, S. 1, 87; P.A. 11-44, S. 146.)

*Note: Public act 93-262 is entitled “An Act Concerning the Establishment of the Department of Social Services”. (See Reference Table captioned “Public Acts of 1993” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 93-262 effective July 1, 1993; P.A. 11-44 amended Subsecs. (b) and (c) by deleting “Department on Aging” and “Commissioner on Aging” and making technical changes and amended Subsec. (d) by making provisions subject to Sec. 17a-317, effective July 1, 2013.

Cited. 39 CA 216.



Section 17b-2 - Programs administered by the Department of Social Services.

The Department of Social Services is designated as the state agency for the administration of (1) the Connecticut energy assistance program pursuant to the Low Income Home Energy Assistance Act of 1981; (2) the state plan for vocational rehabilitation services for the fiscal year ending June 30, 1994; (3) the refugee assistance program pursuant to the Refugee Act of 1980; (4) the legalization impact assistance grant program pursuant to the Immigration Reform and Control Act of 1986; (5) the temporary assistance for needy families program pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996; (6) the Medicaid program pursuant to Title XIX of the Social Security Act; (7) the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008; (8) the state supplement to the Supplemental Security Income Program pursuant to the Social Security Act; (9) the state child support enforcement plan pursuant to Title IV-D of the Social Security Act; (10) the state social services plan for the implementation of the social services block grants and community services block grants pursuant to the Social Security Act; and (11) services for persons with autism spectrum disorder in accordance with sections 17a-215 and 17a-215c.

(P.A. 93-262, S. 2, 87; June 18 Sp. Sess. P.A. 97-2, S. 19, 165; P.A. 09-9, S. 6; P.A. 13-125, S. 5; 13-234, S. 12; P.A. 14-39, S. 21; May Sp. Sess. P.A. 16-3, S. 52.)

History: P.A. 93-262 effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 deleted a reference to the JOBS program, replaced a reference to the aid to families with dependent children program pursuant to Title IV-A of Social Security Act with temporary assistance for needy families program pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and made technical and conforming changes, effective July 1, 1997; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance” and replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008”, effective May 4, 2009; P.A. 13-125 deleted former Subdiv. (3) re programs for the elderly pursuant to the Older Americans Act, redesignated existing Subdivs. (4) to (12) as Subdivs. (3) to (11) and deleted provision re designation of department as public housing agency for administering Section 8 certificate and housing voucher programs, effective July 1, 2013; P.A. 13-234 deleted provision re designation of department as public housing agency for administering Section 8 certificate and housing voucher programs, effective July 1, 2013; P.A. 14-39 deleted former Subdiv. (1) re child care development block grant and redesignated existing Subdivs. (2) to (11) as Subdivs. (1) to (10), effective July 1, 2014; May Sp. Sess. P.A. 16-3 added Subdiv. (11) re services for persons with autism spectrum disorder, effective July 1, 2016.

Cited. 233 C. 557.

Cited. 44 CA 143.



Section 17b-3 - Commissioner of Social Services: Powers and duties.

(a) The Commissioner of Social Services shall administer all law under the jurisdiction of the Department of Social Services. The commissioner shall have the power and duty to do the following: (1) Administer, coordinate and direct the operation of the department; (2) adopt and enforce such regulations, in accordance with chapter 54, as are necessary to implement the purposes of the department as established by statute; (3) establish rules for the internal operation and administration of the department; (4) establish and develop programs and administer services to achieve the purposes of the department as established by statute; (5) contract for facilities, services and programs to implement the purposes of the department as established by statute; (6) process applications and requests for services promptly; (7) with the approval of the Comptroller and in accordance with such procedures as may be specified by the Comptroller, make payments to providers of services for individuals who are eligible for benefits from the department as appropriate; (8) make no duplicate awards for items of assistance once granted, except for replacement of lost or stolen checks on which payment has been stopped; (9) promote economic self-sufficiency where appropriate in the department's programs, policies, practices and staff interactions with recipients; (10) act as advocate for the need of more comprehensive and coordinated programs for persons served by the department; (11) plan services and programs for persons served by the department; (12) coordinate outreach activities by public and private agencies assisting persons served by the department; (13) consult and cooperate with area and private planning agencies; (14) advise and inform municipal officials and officials of social service agencies about social service programs and collect and disseminate information pertaining thereto, including information about federal, state, municipal and private assistance programs and services; (15) encourage and facilitate effective communication and coordination among federal, state, municipal and private agencies; (16) inquire into the utilization of state and federal government resources which offer solutions to problems of the delivery of social services; (17) conduct, encourage and maintain research and studies relating to social services development; (18) prepare, review and encourage model comprehensive social service programs; (19) maintain an inventory of data and information and act as a clearing house and referral agency for information on state and federal programs and services; and (20) conduct, encourage and maintain research and studies and advise municipal officials and officials of social service agencies about forms of intergovernmental cooperation and coordination between public and private agencies designed to advance social service programs. The commissioner may require notice of the submission of all applications by municipalities, any agency thereof, and social service agencies, for federal and state financial assistance to carry out social services. The commissioner shall establish state-wide and regional advisory councils.

(b) The Commissioner of Social Services is authorized to do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for social service development, or any other projects, programs or activities which may be established by federal law, for any of the purposes or activities related thereto, and said commissioner shall administer any such funds allotted to the department in accordance with federal law. The commissioner may enter into contracts with the federal government concerning the use and repayment of such funds under any such federal act, the prosecution of the work under any such contract and the establishment of and disbursement from a separate account in which federal and state funds estimated to be required for plan preparation or other eligible activities under such federal act shall be kept. Said account shall not be a part of the General Fund of the state or any subdivision of the state.

(c) The powers and duties enumerated in this section shall be in addition to and shall not limit any other powers or duties of the commissioner contained in any other law.

(P.A. 93-262, S. 3, 87; P.A. 05-141, S. 1; P.A. 06-196, S. 130.)

History: P.A. 93-262 effective July 1, 1993; P.A. 05-141 added Subsec. (a)(7) re commissioner's authority to make payments to service providers and redesignating existing Subdivs. (7) to (19), inclusive, as Subdivs. (8) to (20), inclusive, effective June 24, 2005; P.A. 06-196 made a technical change in Subsec. (a)(2) and (7), effective June 7, 2006.

See Sec. 19a-45a re memorandum of understanding between Commissioners of Social Services and Public Health to improve delivery of public health services for low-income populations.



Section 17b-4 - Department of Social Services: Duties and services provided. Reports by nursing homes; regulations.

(a) The Department of Social Services shall plan, develop, administer, operate, evaluate and provide funding for services for individuals and families served by the department who are in need of personal or economic development. In cooperation with other social service agencies and organizations, including community-based agencies, the department shall work to develop and fund prevention, intervention and treatment services for individuals and families. The department shall: (1) Provide appropriate services to individuals and families as needed through direct social work services rendered by the department and contracted services from community-based organizations funded by the department; (2) collect, interpret and publish statistics relating to individuals and families serviced by the department; (3) monitor, evaluate and review any program or service which is developed, operated or funded by the department; (4) supervise the establishment of pilot programs funded by the department in local communities which assist and support individuals and families in personal and economic development; (5) improve the quality of services provided, operated and funded by the department and increase the competency of its staff relative to the provision of effective social services by establishing and supporting ongoing staff development and training; and (6) encourage citizen participation in the development of social service priorities and programs.

(b) The Department of Social Services, in conjunction with the Department of Public Health and the Department on Aging, may adopt regulations in accordance with the provisions of chapter 54 to establish requirements with respect to the submission of reports concerning financial solvency and quality of care by nursing homes for the purpose of determining the financial viability of such homes, identifying homes that appear to be experiencing financial distress and examining the underlying reasons for such distress. Such reports shall be submitted to the Nursing Home Financial Advisory Committee established under section 17b-339.

(P.A. 93-262, S. 4, 87; P.A. 98-239, S. 24, 35; P.A. 03-278, S. 61; P.A. 13-125, S. 3.)

History: P.A. 93-262 effective July 1, 1993 (Revisor's note: In 1997 a reference in Subsec. (b) to “Transportation Department” was changed editorially by the Revisors to “Department of Transportation” for consistency with customary statutory usage); P.A. 98-239 added Subsec. (c) to allow Department of Social Services, in conjunction with the Department of Public Health, to adopt regulations to establish requirements re submission of reports concerning financial solvency and quality of care by nursing homes and to require that such reports be submitted to the Nursing Home Financial Advisory Committee, effective July 1, 1998; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 13-125 deleted former Subsec. (b) re study of conditions and needs of elderly persons and re social services delivery system for elderly persons and the aged, and redesignated existing Subsec. (c) as Subsec. (b) and amended same to add “and the Department on Aging”, effective July 1, 2013.



Section 17b-4a - Department of Social Services: Public information and access to programs. Plan for comprehensive state service approach. Client-friendly application process.

(a) The Department of Social Services, in consultation with the Labor Department and the Departments of Education, Public Health and Children and Families, shall seek, within available appropriations, to promote efficiency, reduce costs and administrative error rates and simplify the application process for families eligible for benefits by streamlining and integrating public information and access to programs.

(b) For the purpose of subsection (a) of this section, the Department of Social Services shall develop, within available appropriations, a plan for a comprehensive state service approach that may include (1) the development and promotion of a single, simplified, on-line application and enrollment process for programs administered by the Department of Social Services that serve children or families; (2) the use of the Internet to develop and increase public access to on-line screening tools, benefit calculators and on-line applications that facilitate prompt access to programs administered by the Department of Social Services and benefit information; and (3) the promotion of access to direct assistance with application and enrollment processes through community-based organizations. Not later than January 31, 2011, the department shall submit the plan to the joint standing committee of the General Assembly having cognizance of matters relating to human services and to the select committee of the General Assembly having cognizance of matters relating to children. The department may consult with and accept donations from philanthropic organizations to accomplish the purposes of this section.

(c) The Department of Social Services shall develop, in accordance with the provisions of federal law, a client-friendly application process which shall not require applications to be resubmitted if a family applied for services and, not more than thirty days after the date the application was submitted, the family experienced a change in circumstances or the program closed to intake applications and then reopened.

(P.A. 10-133, S. 2.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-5 - Implementation plan.

Section 17b-5 is repealed, effective July 1, 1995.

(S.A. 92-20, S. 2; P.A. 93-262, S. 6, 87; P.A. 94-181, S. 6, 7; May Sp. Sess. P.A. 94-3, S. 2, 28; P.A. 95-257, S. 57, 58.)



Section 17b-6 - Department of Social Services: Regional administrators. Agency goals.

(a) There shall be a regional administrator who shall be in unclassified service for each of the regions established pursuant to subsection (b) of this section, to oversee and coordinate programs and services within the region.

(b) The Commissioners of Social Services and Public Health, and the Secretary of the Office of Policy and Management, on behalf of other state agencies, shall ensure that the following intra-agency and interagency goals are addressed and met: (1) The establishment by the Office of Policy and Management pursuant to section 16a-4a of not more than six uniform regional service delivery areas to be developed in consideration of (A) geographical size; (B) general population distribution; (C) agency target population and caseload; (D) location of department facilities; (E) the accessibility of transportation for clients to service delivery offices and for workers to clients and (F) any federal requirements; (2) the coordination by the Office of Policy and Management pursuant to section 16a-4a of the regional service delivery areas of other state agencies which provide services closely linked with health and human services programs with the regional service delivery areas developed pursuant to subdivision (1) of this subsection; (3) the decentralization of the service delivery operations of each agency to provide as much autonomy as possible to each regional office enabling the office to respond effectively to the particular service needs of the region; (4) coordinated control and direction for programs to ensure consistency and uniformity among the regions in the development and provision of services; (5) the development of a strategic planning unit in the office of each commissioner to centralize policy development and planning within the agency and promote interagency coordination of health and human services planning and policy development; (6) development of a common intake process for entry into the health and human services system for information and referral, screening, eligibility determinations and service delivery; (7) the creation of a single application form for client intake and eligibility determinations with a common client identifier; (8) development of a commonly-linked computerized management information system with the capacity to track clients and determine eligibility across programs; (9) the coordination of current advisory boards and councils to provide input and expertise from consumers, advocates and other interested parties to the commissioners; and (10) the encouragement of collaborations that will foster the development and maintain the client-focused structure of the health and human services system, as well as involve partnerships between clients and their service providers.

(c) Notwithstanding any provision of the general statutes, any agency participating in the commonly-linked computerized management information system developed pursuant to subdivision (8) of subsection (b) of this section shall provide the name, address, date of birth and Social Security account numbers of the agency's clients to any agency using said system. Such information shall only be utilized by agencies participating in the system for accomplishing the goals set forth in subdivisions (6) and (8) of subsection (b) of this section. The information supplied by the agencies under this subsection shall not be subject to disclosure under sections 1-200 and 1-210 to 1-212, inclusive.

(S.A. 92-20, S. 3 (a), (d); P.A. 93-262, S. 7, 87; P.A. 95-257, S. 12, 21, 58; 95-293, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 1, 65.)

History: P.A. 93-262 added a health care financing unit to the list of department of social services units, specified the divisions within each unit, deleting prior provisions naming divisions, provided that the office of policy and management shall establish the six uniform regional service delivery areas and required that there be a regional administrator for each area, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-293 deleted provisions establishing units within the department and added requirement that regional administrators be in unclassified service, effective July 1, 1995 (Revisor's note: A reference in Subsec. (b) to proposed “Commissioner of Developmental and Rehabilitative Services” was deleted editorially by the Revisors pursuant to Sec. 1 of May Sp. Sess. P.A. 94-3); June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) to extend duty of addressing goals to Secretary of Office of Policy and Management, on behalf of other state agencies, and added Subsec. (c) re shared information access among agencies participating in linked computerized information system, effective July 1, 1997.



Section 17b-7 - (Formerly Sec. 17-3i). General assistance training programs.

Section 17b-7 is repealed, effective October 1, 2004.

(P.A. 85-564, S. 3, 12; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 59.)



Section 17b-7a - State-wide fraud early detection system. Regulations. Quarterly reports.

The Commissioner of Social Services shall develop a state-wide fraud early detection system. The purpose of such system shall be to identify, investigate and determine if an application for assistance under (1) programs administered by the department, including, but not limited to, (A) the temporary family assistance program, (B) the supplemental nutrition assistance program, (C) the child care subsidy program, or (D) the Medicaid program pursuant to Title XIX of the Social Security Act, and (2) the child care subsidy program administered by the Office of Early Childhood, pursuant to section 17b-749, is fraudulent prior to granting assistance. The Commissioner of Social Services shall consult with the Commissioner of Early Childhood regarding the development of such state-wide fraud early detection system for such child care subsidy program. The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, for the purpose of developing and implementing said system. The Commissioner of Social Services shall submit quarterly reports concerning savings realized through the implementation of the state-wide fraud early detection system to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(P.A. 95-194, S. 25, 33; June 18 Sp. Sess. P.A. 97-2, S. 20, 165; P.A. 05-280, S. 3; P.A. 09-9, S. 7; P.A. 14-39, S. 66.)

History: P.A. 95-194, S. 25 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 05-280 expanded fraud early detection system to “programs administered by the department, including, but not limited to” the programs listed in section, added child care subsidy program as new Subdiv. (3), redesignating existing Subdiv. (3) as Subdiv. (4), and added provision requiring commissioner to report quarterly on savings realized through implementation of fraud early detection system, effective July 1, 2005; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 14-39 designated existing provision re programs administered by department as Subdiv. (1), redesignated existing Subdivs. (1) to (4) as Subparas. (A) to (D), added Subdiv. (2) re child care subsidy program, added provision re Commissioner of Social Services to consult with Commissioner of Early Childhood re development of state-wide fraud early detection system for child care subsidy program and made conforming changes, effective July 1, 2014.



Section 17b-8 - (Formerly Sec. 17-2k). Commissioner’s submission of application for waiver from federal law or waiver renewal and proposed amendment to the Medicaid state plan. Legislative review. Public hearing. Procedural requirements.

(a) The Commissioner of Social Services shall submit an application for a federal waiver or renewal of such waiver of any assistance program requirements, except such application pertaining to routine operational issues, and any proposed amendment to the Medicaid state plan to make a change in program requirements that would have required a waiver were it not for the passage of the Patient Protection and Affordable Care Act, P.L. 111-148, and the Health Care and Education Reconciliation Act of 2010, P.L. 111-152 to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies prior to the submission of such application or proposed amendment to the federal government. Not later than thirty days after the date of their receipt of such application or proposed amendment, the joint standing committees shall: (1) Hold a public hearing on the waiver application, or (2) in the case of a proposed amendment to the Medicaid state plan, notify the Commissioner of Social Services whether or not said joint standing committees intend to hold a public hearing. Any notice to the commissioner indicating that the joint standing committees intend to hold a public hearing on a proposed amendment to the Medicaid state plan shall state the date on which the joint standing committees intend to hold such public hearing, which shall not be later than sixty days after the joint standing committees’ receipt of the proposed amendment. At the conclusion of a public hearing held in accordance with the provisions of this section, the joint standing committees shall advise the commissioner of their approval, denial or modifications, if any, of the commissioner’s waiver application or proposed amendment. If the joint standing committees advise the commissioner of their denial of the commissioner’s waiver application or proposed amendment, the commissioner shall not submit the application for a federal waiver or proposed amendment to the federal government. If such committees do not concur, the committee chairpersons shall appoint a committee of conference which shall be composed of three members from each joint standing committee. At least one member appointed from each joint standing committee shall be a member of the minority party. The report of the committee of conference shall be made to each joint standing committee, which shall vote to accept or reject the report. The report of the committee of conference may not be amended. If a joint standing committee rejects the report of the committee of conference, that joint standing committee shall notify the commissioner of the rejection and the commissioner’s waiver application or proposed amendment shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the commissioner of their approval, denial or modifications, if any, of the commissioner’s waiver application or proposed amendment. If the joint standing committees do not so advise the commissioner during the thirty-day period, the waiver application or proposed amendment shall be deemed approved. Any application for a federal waiver, waiver renewal or proposed amendment submitted to the federal government by the commissioner, pursuant to this section, shall be in accordance with the approval or modifications, if any, of the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(b) If in developing the budget for the department for the next fiscal year, the commissioner contemplates applying for a federal waiver or submitting a proposed amendment to the federal government, the commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and the joint standing committee of the General Assembly having cognizance of matters relating to human services of the possibility of such application or proposed amendment.

(c) Thirty days prior to submission of an application for a waiver from federal law, renewal of such waiver or proposed amendment to the joint standing committees of the General Assembly under subsection (a) of this section, the Commissioner of Social Services shall publish a notice that the commissioner intends to seek such a waiver or waiver renewal, or submit a proposed amendment to the federal government in the Connecticut Law Journal and on the Department of Social Services’ Internet web site, along with a summary of the provisions of the waiver application or the proposed amendment and the manner in which individuals may submit comments. The commissioner shall allow thirty days for written comments on the waiver application or proposed amendment prior to submission of the application for a waiver, waiver renewal or proposed amendment to the General Assembly under subsection (a) of this section and shall include all written comments with the waiver, waiver renewal application or proposed amendment in the submission to the General Assembly.

(d) The commissioner shall include with any waiver application or proposed amendment submitted to the federal government pursuant to this section: (1) Any written comments received pursuant to subsection (c) of this section; and (2) a complete transcript of the joint standing committee proceedings held pursuant to subsection (a) of this section, including any additional written comments submitted to the joint standing committees at such proceedings. The joint standing committees shall transmit any such materials to the commissioner for inclusion with any such waiver application or proposed amendment.

(P.A. 85-505, S. 1, 21; P.A. 93-221, S. 2; 93-262, S. 1, 87; 93-435, S. 59, 95; June Sp. Sess. P.A. 00-2, S. 13, 53; P.A. 07-83, S. 1; P.A. 09-8, S. 1; P.A. 11-44, S. 144; P.A. 15-154, S. 1.)

History: P.A. 93-221 amended Subsec. (a) by reducing the amount of time the appropriations and human services committees have to advise the commissioner from 30 to 15 days and made such advice voluntary, and deleting provisions re decisions by conference committee and added Subsec. (c) requiring the commissioner of income maintenance to publish notice of the waiver along with a summary of its provisions and to seek public written comments prior to its submission to the general assembly; P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-2k transferred to Sec. 17b-8 in 1995; June Sp. Sess. P.A. 00-2 amended Subsec. (a) to increase the amount of time the appropriations and human services committees have to advise the commissioner from 15 to 30 days, effective July 1, 2000; P.A. 07-83 amended Subsec. (a) by making technical changes, requiring joint standing committees having cognizance of matters re human services and appropriations to hold public hearing on commissioner’s waiver application, substituting “shall” for “may” re committees’ responsibility to advise commissioner of their approval, denial or modifications, if any, of the waiver application, establishing committee procedures re advising commissioner, including establishment of committee of conference when joint standing committees do not act in concurrence, and requiring that commissioner’s waiver application be submitted in accordance with approval or modifications, if any, of committees, amended Subsec. (b) by making a technical change, and added Subsec. (d) re items required to be included with waiver application, effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (a); P.A. 11-44 added provisions re commissioner’s submission of proposed amendment to Medicaid state plan and public hearings on the proposed amendment, and made conforming and technical changes, effective July 1, 2011; P.A. 15-154 amended Subsec. (a) to add provisions re waiver renewal applications and amended Subsec. (c) to add provisions re waiver renewal applications, add provision re 30-day notice period, replace “fifteen days” with “thirty days” re comment period and add provision re notice publication on department’s Internet web site, effective July 1, 2015.



Section 17b-8a - Medicaid Coverage for the Lowest Income Populations program: Eligibility and service plan. Legislative review.

Notwithstanding the provisions of section 17b-8, the Commissioner of Social Services shall submit an eligibility and service plan for the Medicaid Coverage for the Lowest Income Populations program, established pursuant to Section 1902(a)(10)(A)(i)(VIII) of the Social Security Act, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies prior to the submission of such plan to the federal government. Not later than fifteen days after the date of their receipt of such plan, the joint standing committees shall: (1) Hold a public hearing, or (2) notify the Commissioner of Social Services if such joint standing committees do not intend to hold a public hearing. The joint standing committees shall advise the commissioner of their approval or denial of such plan not later than fifteen days after receipt of such plan. If the joint standing committees do not agree or fail to take action within fifteen days, the proposal shall be deemed approved.

(P.A. 13-234, S. 102.)

History: P.A. 13-234 effective July 1, 2013.



Section 17b-9 - (Formerly Sec. 17-2l). Annual report to the General Assembly.

The Commissioner of Social Services shall submit an annual report to the General Assembly no later than January first. The report shall: (1) Outline the department's goals and objectives; and (2) include information indicating the department's degree of compliance with all legislative mandates imposed during the previous year, a timetable for implementation and compliance with those legislative mandates which were partially implemented or not implemented in the previous year and information on the status of legislative mandates until the year succeeding that in which they are fully implemented.

(P.A. 85-564, S. 8, 12; P.A. 86-403, S. 35, 132; P.A. 93-262, S. 1, 87; P.A. 03-268, S. 1.)

History: P.A. 86-403 made technical changes; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-2l transferred to Sec. 17b-9 in 1995; P.A. 03-268 deleted former Subdiv. (3) re report on cost allowances, financial penalty disallowances, sanctions and fines paid during previous fiscal year and deleted former Subdiv. (4) re report on all recoveries occurring during fiscal year.



Section 17b-10 - (Formerly Sec. 17-3f). Department of Social Services policy manuals. Posting online. Policies adopted as regulations.

(a) The Department of Social Services shall prepare and routinely update state medical services and public assistance manuals. The pages of such manuals shall be consecutively numbered and indexed, containing all departmental policy regulations and substantive procedure, written in clear and concise language. Said manuals shall be published online by the department and linked to the eRegulations System. All policy manuals of the department, as they exist on May 23, 1984, including the supporting bulletins but not including statements concerning only the internal management of the department and not affecting private rights or procedures available to the public, shall be construed to have been adopted as regulations in accordance with the provisions of chapter 54. After May 23, 1984, any policy issued by the department, except a policy necessary to conform to a requirement of a federal or joint federal and state program administered by the department, including, but not limited to, the state supplement program to the Supplemental Security Income Program, shall be adopted as a regulation in accordance with the provisions of chapter 54.

(b) The department shall adopt as a regulation in accordance with the provisions of chapter 54, any new policy necessary to conform to a requirement of an approved federal waiver application initiated in accordance with section 17b-8 and any new policy necessary to conform to a requirement of a federal or joint state and federal program administered by the department, including, but not limited to, the state supplement program to the Supplemental Security Income Program, but the department may operate under such policy while it is in the process of adopting the policy as a regulation, provided the department posts such policy on the eRegulations System prior to adopting the policy. Such policy shall be valid until the time final regulations are effective.

(c) On and after July 1, 2004, the department shall submit proposed regulations that are required by subsection (b) of this section to the standing legislative regulation review committee, as provided in subsection (b) of section 4-170, not later than one hundred eighty days after posting of the notice of its intent to adopt regulations on the eRegulations System. The department shall include with the proposed regulation a statement identifying (1) the date on which the proposed regulation became effective as a policy as provided in subsection (b) of this section, and (2) any provisions of the proposed regulation that are no longer in effect on the date of the submittal of the proposed regulation, together with a list of all policies that the department has operated under, as provided in subsection (b) of this section, that superseded any provision of the proposed regulation.

(d) In lieu of submitting proposed regulations by the date specified in subsection (c) of this section, the department may electronically submit to the legislative regulation review committee a notice not later than thirty-five days before such date that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department's policy, the department's reasons for not submitting the proposed regulations by the date specified in subsection (c) of this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(e) If amendments to an existing regulation are necessary solely to conform the regulation to amendments to the general statutes, and if the amendments to the regulation do not entail any discretion by the department, the department may elect to comply with the requirements of subsection (a) of section 4-168 or may proceed without prior notice or hearing, provided the department has posted such amendments on the eRegulations System. Any such amendments to a regulation shall be submitted in the form and manner prescribed in subsection (b) of section 4-170, to the Attorney General, as provided in section 4-169, and to the committee, as provided in section 4-170, for approval and upon approval shall be submitted to the office of the Secretary of the State for posting on the eRegulations System in accordance with section 4-172.

(P.A. 75-420, S. 4, 6; 75-610, S. 1, 2; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 84-150, S. 1, 2; P.A. 85-564, S. 1, 12; P.A. 86-415, S. 1, 10; P.A. 88-156, S. 9; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 7; 04-166, S. 1; 04-257, S. 112; P.A. 12-92, S. 9; P.A. 13-247, S. 34; 13-274, S. 9; P.A. 14-187, S. 21.)

History: P.A. 75-420 allowed substitution of commissioner and department of social services for welfare commissioner and department in P.A. 75-610 which created section; P.A. 77-614 and P.A. 78-303 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; P.A. 84-150 deleted obsolete provision setting deadline for development of policy manual and changed the requirement concerning the adoption of policy manuals in regulation form; P.A. 85-564 made the existing section Subsec. (a) and added Subsecs. (b) and (c) re replacement of general assistance policy manual and state social services policy manual; P.A. 86-415 allowed the department to operate under new policy while manual is in the process of being adopted in regulation form; P.A. 88-156 replaced language re social services policy manual with references to medical services and public assistance manuals in Subsecs. (a), (b) and (c); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-3f transferred to Sec. 17b-10 in 1995; P.A. 04-76 amended Subsec. (a) by deleting reference to “general assistance policy manuals”, deleted former Subsec. (b) re rewriting the general assistance policy manual and redesignated existing Subsec. (c) as new Subsec. (b); P.A. 04-166 divided existing Subsec. (a) into Subsecs. (a) and (b), amended Subsec. (a) to remove reference to the updating of general assistance policy manuals, add requirement that manuals be written in clear and concise language and require distribution of manuals to regional and subregional offices rather than district, subdistrict and field offices, added provision in new Subsec. (b) re adoption of regulation for any new policy necessary to conform to a requirement of an approved federal waiver application, deleted former Subsecs. (b) and (c) and added new Subsec. (c) re submittal of proposed regulations to the standing legislative regulation review committee on and after July 1, 2004, Subsec. (d) re notice in lieu of submission of proposed regulation and Subsec. (e) re amendments to existing regulations to comply with amendments to the general statutes; P.A. 04-257 made a technical change in Subsec. (d); P.A. 12-92 amended Subsec. (a) to require manuals to be posted on department's web site, amended Subsec. (b) to require department to post policies on its web site and submit them to the Secretary and to make a technical change, and amended Subsec. (e) to require amendments to be posted on department's web site and submitted to the Secretary for posting online, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to replace provision re posting of manuals online with provision re posting of manuals on eRegulations System on or before October 1, 2014, and to delete former Subdivs. (1) to (4) re distribution of manuals, amended Subsec. (b) to replace provisions re posting policy online, submitting to Secretary of the State and printing in the Connecticut Law Journal with provision re posting on eRegulations System, amended Subsec. (c) to replace reference to publication of notice with reference to posting on eRegulations System, amended Subsec. (d) to add “electronically” re submission to committee and amended Subsec. (e) to replace references to posting amendments online with references to posting on eRegulations System, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 14-187 amended Subsec. (a) to require manuals to be linked to, instead of posted on, eRegulations System, delete deadline of October 1, 2014, re posting on system and delete requirement that updates after October 1, 2014, be posted on system.

See Sec. 4-173b re eRegulations System.

Annotations to former section 17-3f:

Cited. 214 C. 601.

Cited. 6 CA 47; 21 CA 678.

Cited. 40 CS 394; 43 CS 175.

Annotation to present section:

Medicaid law in effect at time of Medicaid application governs calculation of available assets even if different law was in effect at time trust was created or became irrevocable; widow's proceeds from trust created in 1968 were subject to spousal asset calculation under Medicare Catastrophic Coverage Act of 1988, disqualifying second husband from Medicaid eligibility. 312 C. 196.

Cited. 43 CA 39.



Section 17b-10a - Department of Social Services policies and procedures. Implementation.

The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures necessary to administer section 17b-197, subsection (d) of section 17b-266, section 17b-280a and subsection (a) of section 17b-295, while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations on the department’s Internet web site and the eRegulations System not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 10-3, S. 13; P.A. 11-44, S. 141; P.A. 13-234, S. 86; P.A. 15-165, S. 2.)

History: P.A. 10-3 effective April 14, 2010 (Revisor’s note: In codifying P.A. 10-3, S. 13, a reference to “section 10 of this act” was deemed by the Revisors to be a reference to “section 12 of this act” and therefore cited as “section 17b-280a”); P.A. 11-44 deleted reference to Sec. 17b-192(b), effective July 1, 2011; P.A. 13-234 deleted reference to Sec. 17b-311(c), effective January 1, 2014; P.A. 15-165 replaced “in the Connecticut Law Journal” with “on the department’s Internet web site and the eRegulations System”, effective July 1, 2015.



Section 17b-10b - Department of Social Services policies and procedures. Implementation.

The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of sections 3-114r, 17b-321, 17b-340a and 17b-340b, while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall remain valid for three years following the date of publication in the Connecticut Law Journal unless otherwise provided for by the General Assembly. Notwithstanding the time frames established in subsection (c) of section 17b-10, the commissioner shall submit such policies and procedures in proposed regulation form to the legislative regulation review committee not later than three years following the date of publication of its intent to adopt regulations as provided for in this subsection. In the event that the commissioner is unable to submit proposed regulations prior to the expiration of the three-year time period as provided for in this subsection, the commissioner shall submit written notice, not later than thirty-five days prior to the date of expiration of such time period, to the legislative regulation review committee and the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department's policy, the department's reasons for not submitting the proposed regulations by the date specified in this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(P.A. 11-6, S. 154; 11-44, S. 160.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-44 replaced reference to “this act” with reference to Secs. 3-114r, 17b-321, 17b-340a and 17b-340b and replaced provision re policies and procedures being valid until final regulations are adopted with provisions re policies and procedures remaining valid for 3 years following date of publication and re submissions to and review by legislative committees, effective July 1, 2011.



Section 17b-10c - Uniform Policy Manual revision to regulation format. Committee review. Posting on eRegulations System.

The Department of Social Services shall make technical and structural changes to the Uniform Policy Manual to conform to the numbering system, organization, form and style of the regulations of Connecticut state agencies. Notwithstanding the provisions of chapter 54, the department may make such changes without complying with the provisions of said chapter concerning regulation-making proceedings. The department shall submit such changes to the standing legislative regulations review committee for review in accordance with this section. Any review of such changes by said committee shall be limited to confirming that such changes are technical and structural in nature in accordance with this section. If the committee does not act in response to the department's submission not later than forty-five days after such submission, such changes shall be deemed approved. Upon approval, the department shall transmit a certified electronic copy of such changes to the Secretary of the State for the Secretary to post on the eRegulations System. At the time that the Secretary posts such changes on the eRegulations System, the corresponding sections of the Uniform Policy Manual shall be deemed superseded.

(P.A. 13-247, S. 36; 13-274, S. 11.)

History: P.A. 13-247 and P.A. 13-274 effective July 1, 2013.



Section 17b-11 - (Formerly Sec. 17-11). Acceptance of federal funds. Disregard of certain federal increases for recipients of state supplement program. Increase in income disregarded for unrelated recipients who share living arrangements.

(a) The Commissioner of Social Services is authorized and empowered to accept any and all allotments of federal funds, federal funds to match private contributions and commodities, and to manage and dispose of the same in whatever manner is required by federal law, and to take advantage of any amendments and supplements to the federal Social Security Act and of any other federal act relating to public welfare, and to conform to such federal requirements as are conditions precedent to the receipt of federal matching grants and are not prohibited by the general statutes.

(b) The Commissioner of Social Services shall determine that portion of social security increases approved by the federal government or other unearned income which shall be disregarded by the Department of Social Services in the payment of benefits to recipients of, and in the determination of eligibility of applicants for the state supplement program to the Supplemental Security Income Program. The Commissioner of Social Services, upon application, shall increase the amount disregarded for unrelated recipients in the state supplement program to the Supplemental Security Income Program who share living arrangements. The Commissioner of Social Services shall adopt regulations in accordance with the provisions of sections 4-166 to 4-176, inclusive, to establish specific dollar amounts to be disregarded. Such dollar amounts shall be no less than the amount of income from the Supplemental Security Income Program disregarded by the Department of Social Services pursuant to the provisions of this section in effect on June 30, 1976.

(1949 Rev., S. 2628; 1949, 1953, S. 1459d; 1967, P.A. 490; P.A. 75-420, S. 4, 6; 75-522, S. 1, 2; P.A. 76-200, S. 1, 2; P.A. 77-614, S. 608, 610; P.A. 84-337; P.A. 88-317, S. 69, 107; P.A. 93-262, S. 1, 87; 93-418, S. 3, 41; P.A. 03-268, S. 2.)

History: 1967 act added authorization to conform to federal requirements as conditions precedent to receipt of grants; P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 75-522 added Subsec. (b) re disregard of social security increases; P.A. 76-200 rephrased Subsec. (b) to allow commissioner discretion as to how much of increase is to be disregarded within certain limits as set forth, previously increases were disregarded altogether; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of income maintenance, effective January 1, 1979; P.A. 84-337 amended Subsec. (b) by providing, upon application, an increase in the amount disregarded for unrelated recipients who share living arrangements; P.A. 88-317 amended reference to Secs. 4-166 to 4-176 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 allowed the commissioner to accept federal funds to match private contributions and required commissioner to submit annual report to appropriations committee re amount and use of such funds, effective July 1, 1993; Sec. 17-11 transferred to Sec. 17b-11 in 1995; P.A. 03-268 amended Subsec. (a) by deleting requirement that commissioner submit annual report to appropriations committee re amount, purpose and use of federal funds accepted to match private contributions.



Section 17b-11a - Adult family living classification in rated housing.

The Commissioner of Social Services, within available appropriations, shall include an adult family living classification in the rated housing category under the state supplement to the federal Supplemental Security Income Program. The commissioner shall also adopt regulations, in accordance with chapter 54, defining “adult family living” for the purpose of creating such classification.

(June 18 Sp. Sess. P.A. 97-2, S. 126, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17b-12 - (Formerly Sec. 17-11b). Acceptance of bequests or gifts for services.

The Commissioner of Early Childhood may accept and receive, on behalf of the Office of Early Childhood, any bequest or gift of personal property for services for a person who is, or members of whose immediate family are, receiving assistance or services from the office or for services for a former recipient of assistance from the Department of Social Services or a potential recipient of assistance from the office. Any federal funds generated by virtue of any such bequest or gift may be used for the extension of services to such person or family members.

(1972, P.A. 274, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; Sept. Sp. Sess. P.A. 09-5, S. 23; P.A. 10-111, S. 25; P.A. 14-39, S. 23; P.A. 15-227, S. 14.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-11b transferred to Sec. 17b-12 in 1995; Sept. Sp. Sess. P.A. 09-5 added provision allowing commissioner to receive funds on behalf of Children’s Trust Fund or Parent Trust Fund and provision permitting department to use such funds for programs or services described in Sec. 17b-751, effective October 5, 2009; P.A. 10-111 deleted provision re Parent Trust Fund, effective May 26, 2010; P.A. 14-39 replaced references to Commissioner and Department of Social Services with references to Commissioner and Office of Early Childhood, added provision re former recipient of assistance from Department of Social Services and made a technical change, effective July 1, 2014; P.A. 15-227 deleted “or on behalf of the Children’s Trust Fund, established pursuant to section 17b-751” and “or for programs or services described in section 17b-751”, effective July 1, 2015.



Section 17b-13 - (Formerly Sec. 17-12). Federal aid for emergency relief purposes.

Section 17b-13 is repealed, effective June 3, 2011.

(1949 Rev., S. 2629; March, 1958, P.A. 22, S. 1; February, 1965, P.A. 574, S. 24; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 45; P.A. 11-29, S. 1.)



Section 17b-14 - (Formerly Sec. 17-12j). Notification of federal sanctions and fines. Report.

The Commissioner of Social Services shall report in writing within five days to the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leaders of the Senate and House of Representatives and the minority leaders of the Senate and House of Representatives, whenever the federal government notifies the commissioner that sanctions or fines or both are likely to be imposed, or have been imposed, against any program under the jurisdiction of the commissioner. Any such report shall include, but not be limited to, a description of the circumstances which resulted in such sanction or fine or both and shall set forth the course of action the commissioner proposes to mitigate or to eliminate the circumstances which resulted in such sanction or fine or both.

(P.A. 83-354, S. 2, 4; P.A. 84-59, S. 2; P.A. 93-262, S. 1, 87.)

History: P.A. 84-59 substituted “within five days” for “forthwith”, changed provisions re report to committees to report to legislative leaders, and added provisions re report of fines and requirement that report include description of circumstances and course of action of commissioner; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12j transferred to Sec. 17b-14 in 1995.



Section 17b-15 - (Formerly Sec. 17-12p). Implementation of the Family Support Act of 1988. Day care provisions of the Omnibus Reconciliation Act of 1990.

Section 17b-15 is repealed, effective October 1, 2003.

(P.A. 89-280, S. 1, 9; June Sp. Sess. P.A. 91-8, S. 3, 63; P.A. 93-262, S. 1, 87; P.A. 03-28, S. 4.)



Section 17b-16 - (Formerly Sec. 17-12t). Information and assistance to be provided re federal earned income credit. Promotion of greater utilization of federal earned income credit.

The Labor Department, in cooperation with the Department of Social Services, shall provide information and assistance in obtaining, within available appropriations, the federal earned income credit established pursuant to 26 USC 32, to each applicant for or recipient of assistance from the department. The Labor Department, in cooperation with the Department of Revenue Services, shall promote the earned income credit program to recipients of benefits pursuant to section 17b-112. The Department of Social Services, in consultation with the Child Poverty and Prevention Council established in section 4-67x, shall, within available appropriations, promote greater utilization of the federal earned income credit to municipalities, public and private employers, community-based organizations and other entities that have frequent contact with low-income families and shall enhance financial literacy and self-sufficiency programs. School and business partnership funds, private funds and other available funds may be used for purposes of this section.

(P.A. 90-92, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-194, S. 5, 33; P.A. 99-203, S. 2, 3; P.A. 05-244, S. 2; P.A. 06-179, S. 4.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12t transferred to Sec. 17b-16 in 1995; P.A. 95-194 added a provision requiring the Department of Social Services, in cooperation with the Department of Revenue Services, to promote the earned income credit program to recipients of time-limited benefits received pursuant to Sec. 17b-112, effective June 29, 1995; P.A. 99-203 required the Labor Department in cooperation with the Department of Social Services to provide information and assistance in obtaining the federal earned income credit, and required the Labor Department instead of the Department of Social Services in cooperation with the Department of Revenue Services to promote the earned income credit program to recipients of benefits pursuant to Sec. 17b-112, effective July 1, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 05-244 required Department of Social Services to promote greater utilization of federal earned income credit; P.A. 06-179 substituted “Child Poverty and Prevention Council established in section 4-67x” for “Child Poverty Council”.



Section 17b-16a - Disclosure of current address of applicants or recipients of benefits under programs administered by the department.

The Department of Social Services shall disclose the current address of an applicant or recipient of benefits under any program administered by the department, unless prohibited by federal law, upon the request of a federal, state or local law enforcement officer if the following conditions are met:

(1) Such officer provides said department with the name of the recipient;

(2) (A) Such officer notifies said department that the recipient is fleeing to avoid prosecution, or custody or confinement after conviction, under the laws of the place from which the individual flees, for a crime, or an attempt to commit a crime, which is a felony or high misdemeanor under the laws of the place from which the individual flees, or violating a condition of probation or parole imposed under federal or state law as a result of the commission of such a felony or high misdemeanor, or (B) the recipient has information necessary for such officer to conduct official duties in relation to a crime committed or an attempt to commit a crime which is a felony or high misdemeanor in the state in which the crime is committed or attempted; and

(3) The location or apprehension of the recipient is within official duties of such officer.

(June 18 Sp. Sess. P.A. 97-2, S. 125, 165; P.A. 98-239, S. 31, 35.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-239 extended requirement to disclose current address of recipients to applicants for “benefits under any program administered by the department, unless prohibited by federal law,” deleting reference to Temporary Assistance For Needy Families and food stamp program, amended Subdiv. (2)(A) to clarify that the officer notifies the department that the individual is violating a condition of probation or parole “as a result of the commission of such a felony or high misdemeanor” and amended Subdiv. (2)(B) to clarify that the officer notifies the department that the individual has information necessary for such officer to conduct official duties “in relation to a crime committed or an attempt to commit a crime which is a felony or high misdemeanor in the state in which the crime is committed or attempted”, effective June 8, 1998.



Section 17b-16b - Ineligibility for benefits under programs administered by department due to outstanding felony arrest warrants.

To the extent permitted by federal law, any person for whom there is an outstanding arrest warrant for any offense that is classified as a felony under state or federal law may be determined ineligible for benefits under any program administered by the Department of Social Services, after due notice and hearing in accordance with hearing procedures adopted by the Commissioner of Social Services.

(P.A. 98-239, S. 13, 35.)

History: P.A. 98-239 effective June 8, 1998.



Section 17b-16c - Treatment of tax refunds made under Economic Stimulus Act of 2008 to applicants or recipients of benefits under programs operated by the department.

Section 17b-16c is repealed, effective January 15, 2009.

(P.A. 08-68, S. 2; P.A. 09-1, S. 35.)



Section 17b-17 and 17b-18 - (Formerly Secs. 17-12aa and 17-12kk). Assistance dependency report. Reports to the appropriations committee.

Sections 17b-17 and 17b-18 are repealed, effective October 1, 2003.

(P.A. 89-296, S. 4, 9; P.A. 90-182, S. 2, 3; May Sp. Sess. P.A. 92-16, S. 73, 89; P.A. 93-221, S. 4; 93-262, S. 1, 87; 93-435, S. 59, 95; P.A. 95-194, S. 4, 33; 95-306, S. 6, 7; 95-351, S. 2, 30; P.A. 03-28, S. 4; 03-268, S. 13.)



Section 17b-19 - (Formerly Sec. 17-291). Annual general assistance report. Records and reports by selectmen. Penalty.

Section 17b-19 is repealed, effective March 1, 2004.

(1949 Rev., S. 2602; 1953, S. 1433d; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 85-564, S. 4, 12; P.A. 89-239, S. 4; P.A. 91-45; P.A. 93-262, S. 1, 87; P.A. 94-192, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-20 - (Formerly Sec. 17-574). Grants for pilot projects or demonstrations.

The Commissioner of Social Services may provide grants to public or private agencies for pilot projects or demonstrations, or both, where the commissioner believes such projects or demonstrations may be of value to the Department of Social Services, under criteria established by regulations of said commissioner.

(1971, P.A. 374, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 86-279, S. 1; P.A. 91-401, S. 17, 20; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; Sec. 17-3e transferred to Sec. 17-31e in 1979; P.A. 86-279 required commissioner to adopt regulations to insure audits of grants, to conduct inquiry into status and fiscal stability of unaudited grant programs and to order audits and seek court enforcement in cases of noncompliance and divided section into Subsecs.; Sec. 17-31e transferred to Sec. 17-574 in 1991; P.A. 91-401 repealed former Subsec. (a) re regulations to ensure grants by department are audited as required under Sec. 7-396a, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-574 transferred to Sec. 17b-20 in 1995.



Section 17b-21 - (Formerly Sec. 17-583). Civil legal services programs for indigent persons. Funding.

The Commissioner of Social Services shall, upon application of any private, nonprofit organization or agency which provides legal services, make grants, within available appropriations, to such organizations or agencies for the purpose of providing civil legal services to indigent persons in the areas of housing and domestic relations.

(P.A. 82-468, S. 1, 3; P.A. 93-262, S. 1, 87.)

History: Sec. 17-31o transferred to Sec. 17-583 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-583 transferred to Sec. 17b-21 in 1995.



Section 17b-22 - (Formerly Sec. 17-106). Agreements with other states.

The commissioner is authorized to enter into reciprocal agreements with other states relative to provision of social services and aid to residents and nonresidents.

(1949 Rev., S. 2914.)

History: Sec. 17-106 transferred to Sec. 17b-22 in 1995.



Section 17b-23 - (Formerly Sec. 17-572). Commissioner may contract with Commissioner of Children and Families re delivery of services to children.

Section 17b-23 is repealed, effective July 1, 2014.

(1971, P.A. 374, S. 1; P.A. 74-251, S. 1; P.A. 77-614, S. 520, 521, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 88-156, S. 1; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 14-39, S. 88.)



Section 17b-24 - (Formerly Sec. 17-573). Contracts for comprehensive health care.

The Commissioner of Social Services may enter into contracts with an organized group which provides comprehensive health care on a prepayment or per capita basis.

(1971, P.A. 421; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 17-3d transferred to Sec. 17-31d in 1979; Sec. 17-31d transferred to Sec. 17-573 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-573 transferred to Sec. 17b-24 in 1995.



Section 17b-25 - (Formerly Sec. 17-576). Purchase or lease and management of property.

The Commissioner of Social Services may obtain real and personal property with the approval of the Attorney General, by purchase or lease. The expense of obtaining and maintaining such property shall be paid out of appropriations for the Department of Social Services. Said commissioner may, subject to the provisions of chapter 67, appoint such supervisory and other personnel as may be necessary for the management of such property.

(1971, P.A. 814, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 88-156, S. 2; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced social services commissioner and department with commissioner and department of human resources, effective January 1, 1979; Sec. 17-2h transferred to Sec. 17-31g in 1979; P.A. 88-156 deleted reference to Sec. 17-2g, repealed by the same act; Sec. 17-31g transferred to Sec. 17-576 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-576 transferred to Sec. 17b-25 in 1995.



Section 17b-25a - Toll-free vendor fraud telephone line.

(a) The Commissioner of Social Services shall provide toll-free telephone access for a person to report vendor fraud in any program operated by the Department of Social Services.

(b) The commissioner shall include a reference to its toll-free vendor fraud telephone line established pursuant to subsection (a) of this section in any advertisement of its programs or services.

(c) The commissioner shall establish a public relations campaign, within available appropriations, to announce the creation of the toll-free telephone line established pursuant to subsection (a) of this section.

(P.A. 96-169, S. 15.)



Section 17b-25b - Program for persons suffering from Huntington's disease.

The Department of Social Services shall establish and administer a program of services for persons suffering from Huntington's disease. A clinic for such persons shall be geographically located so as to conveniently serve the population of the state. The clinic shall (1) provide genetic testing for persons who are at risk of acquiring Huntington's disease, (2) offer counseling to such persons who have tested positive for Huntington's disease and their families, and (3) offer medical care to such persons who are in the early phases of the disease. The clinic shall provide consulting services and continuing education for any health care provider providing services to persons suffering from Huntington's disease.

(P.A. 97-264.)



Section 17b-26 - (Formerly Sec. 17-577). Department designated as state agency responsible for implementation of social services block grants and community services block grants. Development of outreach program. Report.

(a) The Department of Social Services shall act as the single state agency to coordinate, plan and publish annually the state social services plan for the implementation of social services block grants and community services block grants as required by federal law and regulation. Said department shall furnish copies of said plan to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services, at least sixty days prior to publication, for their review and recommendations, and shall consult with and furnish to said committees any additional information on such plan which they may request.

(b) The Department of Social Services shall provide for the development of all mandated outreach programs in accordance with any mandate of the federal government as required by federal law and regulation for the implementation of social services block grants and community services block grants.

(c) The Department of Social Services shall, on or before December fifteenth, annually, report to the Governor and said joint standing committees with regard to the activity of the department in the implementation of social services block grants and community services block grants, including but not limited to, fiscal data on expenditures of state and federal funds thereunder, and any recommendations for needed program legislation to insure the receipt of all federal funds available to the state from such grants.

(d) Any organization receiving block grants pursuant to this section shall be subject to the provisions of section 17b-99.

(P.A. 75-420, S. 1–4, 6; P.A. 77-555; 77-614, S. 521, 610; P.A. 78-265, S. 1, 3; P.A. 82-314, S. 37, 63; P.A. 87-216, S. 1; P.A. 93-262, S. 1, 87; P.A. 96-169, S. 16.)

History: P.A. 77-555 required annual publication of plan, added provisions re consultation with human services and appropriations committees, clarified Subsec. (c) and made its provisions generally applicable; P.A. 77-614 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 78-265 added Subsec. (d); Sec. 17-2i transferred to Sec. 17-31h in 1979; P.A. 82-314 changed official names of human services and appropriations committees; P.A. 87-216 changed “Title XX of the Social Security Act” to “social services block grants and community services block grants” and deleted Subsec. (d) re designation of matching sum; Sec. 17-31h transferred to Sec. 17-577 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-577 transferred to Sec. 17b-26 in 1995; P.A. 96-169 added Subsec. (d) making organizations receiving block grants subject to the provisions of Sec. 17b-99.



Section 17b-27 - Voluntary paternity establishment program. Protocols. Regulations. Voluntary acknowledgment of paternity system established by Department of Public Health.

(a) Each hospital or other institution where births occur, and each entity that is approved by the Commissioner of Social Services to participate in the voluntary paternity establishment program, shall, with the assistance of the commissioner, develop a protocol for a voluntary paternity establishment program as provided in regulations adopted pursuant to subsection (b) of this section, which shall be consistent with the provisions of subsection (a) of section 46b-172 and shall encourage the positive involvement of both parents in the life of the child. Each such protocol shall assure that the participants are informed, are competent to understand and agree to an affirmation or acknowledgment of paternity, and that any such affirmation or acknowledgment is voluntary and free from coercion. Each such protocol shall also provide for the training of all staff members involved in the voluntary paternity establishment process so that such staff members will understand their obligations to implement the voluntary paternity establishment program in such a way that the participants are informed, are competent to understand and agree to an affirmation or acknowledgment of paternity, and that any such affirmation or acknowledgment is voluntary and free from coercion. No entity may participate in the program until its protocol has been approved by the commissioner. The commissioner shall make all protocols and proposed protocols available for public inspection. No entity or location at which all or a substantial portion of occupants are present involuntarily, including, but not limited to, a prison or a mental hospital, but excluding any site having a research and demonstration project established under subsection (d) of section 1 of public act 99-193*, may be approved for participation in the voluntary paternity establishment program; nor may the commissioner approve any further site for participation in the program if it maintains a coercive environment or if the failure to acknowledge paternity may result in the loss of benefits or services controlled by the entity, which are unrelated to paternity.

(b) The Commissioner of Social Services shall adopt regulations in accordance with chapter 54 to implement the provisions of subsection (a) of this section. Such regulations shall specify the requirements for participation in the voluntary paternity establishment program and shall include, but not be limited to, provisions (1) to assure that affirmations of paternity by the mother and acknowledgments of paternity by the putative father are voluntary and free from coercion, and (2) to establish the contents of notices which shall be provided to the mother and to the putative father before affirmation or acknowledgment. The notice to the mother shall include, but not be limited to, notice that the affirmation of paternity may result in rights of custody and visitation, as well as a duty of support, in the person named as the father. The notice to the putative father shall include, but not be limited to, notice that: (A) He has the right to: (i) Establish his paternity voluntarily or through court action, or to contest paternity; (ii) appointment of counsel; (iii) a genetic test to determine paternity prior to signing an acknowledgment or in conjunction with a court action; and (iv) a trial by the Superior Court or a family support magistrate, and (B) acknowledgment of paternity will make him liable for the financial support of the child until the child's eighteenth birthday and may result in rights of custody and visitation being conferred on the father. In no event shall the mother's failure to sign an affirmation of paternity in the hospital or with any other entity agreeing to participate in the voluntary paternity establishment program be considered failure to cooperate with the establishment of support for the purposes of eligibility for temporary assistance for needy families.

(c) The Department of Public Health shall establish a voluntary acknowledgment of paternity system consistent with the provisions of subsection (a) of section 46b-172.

(May Sp. Sess. P.A. 94-5, S. 3, 30; June 18 Sp. Sess. P.A. 97-2, S. 21, 165; June 18 Sp. Sess. P.A. 97-7, S. 7, 38; P.A. 03-258, S. 1.)

*Note: Section 1 of public act 99-193 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: May Sp. Sess. P.A. 94-5 effective July 1, 1994; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to replace a reference to “noncooperation” with “failure to cooperate” and a reference to “aid to families with dependent children” with “the temporary family assistance program”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (b) by replacing a reference to “trial by jury” with “a trial by the Superior Court or a family support magistrate” and by replacing “aid to families with dependent children” with “temporary assistance for needy families” and added Subsec. (c) re establishment of acknowledgment of paternity system by Department of Public Health, effective July 1, 1997 (Revisor's note: The reference in Subsec. (b) to “temporary assistance for needy families” added by this act repealed by implication the conflicting reference to “temporary family assistance program” added earlier by June 18 Sp. Sess. P.A. 97-2, and was codified accordingly by the Revisors); P.A. 03-258 amended Subsec. (a) by expanding voluntary paternity establishment program to an entity approved by the Commissioner of Social Services, adding provisions re participating entities, with the assistance of the commissioner, developing a protocol for voluntary paternity establishment, re protocol to encourage positive involvement of both parents and provide for staff training, and re protocols to be approved by commissioner and available for public inspection, adding provisions excluding entities where “substantial portion of occupants are present involuntarily” from participating in program and making technical changes, and amended Subsec. (b) to require commissioner to adopt regulations that specify requirements for participation in the voluntary paternity establishment program, to restructure Subdiv. (2) by adding Subpara. (A) and (B) designators, to provide in Subpara. (A) that notice to putative father include that he may “establish his paternity voluntarily or through court action” and prior to signing an acknowledgment, to provide in Subpara. (B) that rights of custody and visitation may result from an acknowledgment of paternity, to add provision re mother's failure to sign affirmation of paternity with an entity participating in the voluntary paternity program not considered failure to cooperate for purposes of establishing eligibility for temporary assistance for needy families, and to make technical changes.



Section 17b-27a - John S. Martinez Fatherhood Initiative. Objectives. Reports. Funding. Grant program.

(a) There is established within the Department of Social Services, within available appropriations, the John S. Martinez Fatherhood Initiative. Said initiative shall promote the positive involvement and interaction of fathers with their children with an emphasis on children eligible or formerly eligible for services funded by the temporary assistance for needy families block grant and shall identify those services that effectively encourage and enhance responsible and skillful parenting and those services that increase the ability of fathers to meet the financial and medical needs of their children through employment services and child support enforcement measures. The objectives of the initiative shall be to: (1) Promote public education concerning the financial and emotional responsibilities of fatherhood; (2) assist men in preparation for the legal, financial and emotional responsibilities of fatherhood; (3) promote the establishment of paternity at childbirth; (4) encourage fathers, regardless of marital status, to foster their emotional connection to and financial support of their children; (5) establish support mechanisms for fathers in their relationship with their children, regardless of their marital and financial status; and (6) integrate state and local services available for families.

(b) Not later than February 1, 2010, the Commissioner of Social Services shall, within available resources, report to the select committee of the General Assembly having cognizance of matters relating to children, in accordance with the provisions of section 11-4a, regarding (1) the effectiveness of any child support arrears management efforts; (2) the effectiveness of any efforts aimed at reducing teen fatherhood; (3) the number of newly employed noncustodial parents; and (4) the number of noncustodial parents with incomes at or below the federal poverty level.

(c) The commissioner shall, within available resources, seek to obtain any available federal and private funds for programs that promote the objectives described in subsection (a) of this section. If such funds are obtained, the commissioner shall award grants to entities for such programs, as provided in subsection (d) of this section.

(d) The Department of Social Services shall award grants to entities under this section for programs and services that provide (1) employment and training opportunities for low-income fathers to increase the earning capacity of such fathers; (2) classes in parenting and financial management; and (3) other support services and programs that promote responsible parenting, financial stability and communication and interaction between fathers and their children.

(e) Applicants for grants provided pursuant to this section shall apply to the Commissioner of Social Services at such time and in such manner as the commissioner prescribes. The commissioner shall establish criteria for eligibility for grants and for the awarding of grants pursuant to this section. The commissioner shall require a grantee to (1) implement accountability measures and results-based outcomes as a condition of being awarded a grant; (2) leverage funds through existing resources and collaboration with community-based and nonprofit organizations; and (3) consult with experts in domestic violence to ensure that, when appropriate, the programs and services described in subsections (c) and (d) of this section address issues concerning domestic violence.

(f) Not later than October 1, 2010, and annually thereafter, the commissioner shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to human services and the select committee of the General Assembly having cognizance of matters relating to children on the grant program's effectiveness in achieving the objectives specified in subsection (a) of this section.

(P.A. 03-258, S. 6; P.A. 09-175, S. 1.)

History: P.A. 09-175 designated existing provisions as Subsec. (a), added Subsec. (b) re report, added Subsec. (c) re obtaining federal and private funds, and added Subsecs. (d) to (f) re grant program.



Section 17b-28 - Council on Medical Assistance Program Oversight. Duties. Appointments. Funding. Standing subcommittee. Reports.

(a) There is established a Council on Medical Assistance Program Oversight which shall advise the Commissioner of Social Services on the planning and implementation of the health care delivery system for the HUSKY Health program. The council shall monitor planning and implementation of matters related to Medicaid care management initiatives including, but not limited to, (1) eligibility standards, (2) benefits, (3) access, (4) quality assurance, (5) outcome measures, and (6) the issuance of any request for proposal by the Department of Social Services for utilization of an administrative services organization in connection with such initiatives.

(b) On or before June 30, 2011, the council shall be composed of the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies, or their designees; two members of the General Assembly, one to be appointed by the president pro tempore of the Senate and one to be appointed by the speaker of the House of Representatives; the director of the Commission on Aging, or a designee; the director of the Commission on Children, or a designee; a representative of each organization that has been selected by the state to provide managed care and a representative of a primary care case management provider, to be appointed by the president pro tempore of the Senate; two representatives of the insurance industry, to be appointed by the speaker of the House of Representatives; two advocates for persons receiving Medicaid, one to be appointed by the majority leader of the Senate and one to be appointed by the minority leader of the Senate; one advocate for persons with substance use disorders, to be appointed by the majority leader of the House of Representatives; one advocate for persons with psychiatric disabilities, to be appointed by the minority leader of the House of Representatives; two advocates for the Department of Children and Families foster families, one to be appointed by the president pro tempore of the Senate and one to be appointed by the speaker of the House of Representatives; two members of the public who are currently recipients of Medicaid, one to be appointed by the majority leader of the House of Representatives and one to be appointed by the minority leader of the House of Representatives; two representatives of the Department of Social Services, to be appointed by the Commissioner of Social Services; two representatives of the Department of Public Health, to be appointed by the Commissioner of Public Health; two representatives of the Department of Mental Health and Addiction Services, to be appointed by the Commissioner of Mental Health and Addiction Services; two representatives of the Department of Children and Families, to be appointed by the Commissioner of Children and Families; two representatives of the Office of Policy and Management, to be appointed by the Secretary of the Office of Policy and Management; and one representative of the office of the State Comptroller, to be appointed by the State Comptroller.

(c) On and after July 1, 2011, the council shall be composed of the following members:

(1) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services, public health and appropriations and the budgets of state agencies, or their designees;

(2) Five appointed by the speaker of the House of Representatives, one of whom shall be a member of the General Assembly, one of whom shall be a community provider of adult Medicaid health services, one of whom shall be a recipient of Medicaid benefits for the aged, blind and disabled or an advocate for such a recipient, one of whom shall be a representative of the state’s federally qualified health clinics and one of whom shall be a member of the Connecticut Hospital Association;

(3) Five appointed by the president pro tempore of the Senate, one of whom shall be a member of the General Assembly, one of whom shall be a representative of the home health care industry, one of whom shall be a primary care medical home provider, one of whom shall be an advocate for Department of Children and Families foster families and one of whom shall be a representative of the business community with experience in cost efficiency management;

(4) Three appointed by the majority leader of the House of Representatives, one of whom shall be an advocate for persons with substance abuse disabilities, one of whom shall be a Medicaid dental provider and one of whom shall be a representative of the for-profit nursing home industry;

(5) Three appointed by the majority leader of the Senate, one of whom shall be a representative of school-based health centers, one of whom shall be a recipient of benefits under the HUSKY Health program and one of whom shall be a physician who serves Medicaid clients;

(6) Three appointed by the minority leader of the House of Representatives, one of whom shall be an advocate for persons with disabilities, one of whom shall be a dually eligible Medicaid-Medicare beneficiary or an advocate for such a beneficiary and one of whom shall be a representative of the not-for-profit nursing home industry;

(7) Three appointed by the minority leader of the Senate, one of whom shall be a low-income adult recipient of Medicaid benefits or an advocate for such a recipient, one of whom shall be a representative of hospitals and one of whom shall be a representative of the business community with experience in cost efficiency management;

(8) The executive director of the Commission on Aging, or the executive director’s designee;

(9) The executive director of the Commission on Children, or the executive director’s designee;

(10) A representative of the Long-Term Care Advisory Council;

(11) The Commissioners of Social Services, Children and Families, Public Health, Developmental Services and Mental Health and Addiction Services, and the Commissioner on Aging, or their designees, who shall be ex-officio nonvoting members;

(12) The Comptroller, or the Comptroller’s designee, who shall be an ex-officio nonvoting member;

(13) The Secretary of the Office of Policy and Management, or the secretary’s designee, who shall be an ex-officio nonvoting member; and

(14) One representative of an administrative services organization which contracts with the Department of Social Services in the administration of the Medicaid program, who shall be a nonvoting member.

(d) The council shall choose a chairperson from among its members. The Joint Committee on Legislative Management shall provide administrative support to such chairperson.

(e) The council shall monitor and make recommendations concerning: (1) An enrollment process that ensures access for each Department of Social Services administered health care program and effective outreach and client education for such programs; (2) available services comparable to those already in the Medicaid state plan, including those guaranteed under the federal Early and Periodic Screening, Diagnostic and Treatment Services Program under 42 USC 1396d; (3) the sufficiency of accessible adult and child primary care providers, specialty providers and hospitals in Medicaid provider networks; (4) the sufficiency of provider rates to maintain the Medicaid network of providers and service access; (5) funding and agency personnel resources to guarantee timely access to services and effective management of the Medicaid program; (6) participation in care management programs including, but not limited to, medical home and health home models by existing community Medicaid providers; (7) the linguistic and cultural competency of providers and other program facilitators and data on the provision of Medicaid linguistic translation services; (8) program quality, including outcome measures and continuous quality improvement initiatives that may include provider quality performance incentives and performance targets for administrative services organizations; (9) timely, accessible and effective client grievance procedures; (10) coordination of the Medicaid care management programs with state and federal health care reforms; (11) eligibility levels for inclusion in the programs; (12) enrollee cost-sharing provisions; (13) a benefit package for each of the health care programs set forth in subsection (a) of this section; (14) coordination of coverage continuity among Medicaid programs and integration of care, including, but not limited to, behavioral health, dental and pharmacy care provided through programs administered by the Department of Social Services; and (15) the need for program quality studies within the areas identified in this section and the department’s application for available grant funds for such studies. The chairperson of the council shall ensure that sufficient members of the council participate in the review of any contract entered into by the Department of Social Services and an administrative services organization.

(f) The Commissioner of Social Services may, in consultation with an educational institution, apply for any available funding, including federal funding, to support Medicaid care management programs.

(g) The Commissioner of Social Services shall provide monthly reports to the council on the matters described in subsection (e) of this section, including, but not limited to, policy changes and proposed regulations that affect Medicaid health services. The commissioner shall also provide the council with quarterly financial reports for each covered Medicaid population which reports shall include a breakdown of sums expended for each covered population.

(h) There is established, within the Council on Medical Assistance Program Oversight, a standing subcommittee to study and make annual recommendations to the council on evidence-based best practices concerning Medicaid cost savings. The subcommittee shall file its first report to the council not later than January 1, 2015. The subcommittee shall consist of the following members, whose work on the council shall consist solely of work on the subcommittee:

(1) One appointed by the speaker of the House of Representatives, who shall be a member of the Connecticut Hospital Association;

(2) One appointed by the president pro tempore of the Senate, who shall be a representative of the business community with experience in cost efficiency management;

(3) One appointed by the majority leader of the House of Representatives, who shall be a representative of the for-profit nursing home industry;

(4) One appointed by the majority leader of the Senate, who shall be a physician who serves Medicaid clients;

(5) One appointed by the minority leader of the House of Representatives, who shall be a representative of the not-for-profit nursing home industry; and

(6) One appointed by the minority leader of the Senate, who shall be a representative of the business community with experience in cost efficiency management.

(i) The subcommittee established pursuant to subsection (h) of this section shall choose chairpersons from among its members.

(j) The council shall biannually report on its activities and progress to the General Assembly.

(May Sp. Sess. P.A. 94-5, S. 26, 30; P.A. 95-257, S. 56, 58; Oct. 29 Sp. Sess. P.A. 97-1, S. 18, 23; P.A. 99-167; 99-230, S. 5, 10; P.A. 06-188, S. 46; P.A. 07-148, S. 16; 07-217, S. 72; Sept. Sp. Sess. P.A. 09-5, S. 58; P.A. 10-179, S. 46; P.A. 11-44, S. 167; P.A. 13-125, S. 6; 13-234, S. 92; P.A. 14-206, S. 1; P.A. 15-69, S. 16.)

History: May Sp. Sess. P.A. 94-5 effective June 16, 1994; P.A. 95-257 amended Subsec. (a) by requiring the council to advise the Waiver Application Development Council on certain matters, increased membership by adding two members of the General Assembly, one advocate for persons with substance abuse disabilities and one for psychiatric disabilities, requiring the council to choose a chair and requiring the public health committee staff to provide administrative support, added Subsec. (b)(10) to (12) and replaced reference to Department of Public Health and Addiction Services with Department of Public Health and reference to Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; Oct. 29 Sp. Sess. P.A. 97-1 amended Subsec. (a) by increasing membership by adding two advocates for foster families, two representatives of the Department of Children and Families, two representatives of the Office of Policy and Management and one representative of the Comptroller, added Subsec. (b)(13) re coordination with coverage under the HUSKY Plan and made technical changes, effective October 30, 1997; P.A. 99-167 added new Subsec. (b)(14) re program quality studies, relettered the remaining subdivision and made technical changes; P.A. 99-230 amended Subsec. (b) to make a technical change, effective July 1, 1999; P.A. 06-188 amended Subsec. (a) to expand council by adding the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and added new Subsec. (b)(15) re managed care portion of the state-administered general assistance program and redesignate existing Subdiv. (15) as Subdiv. (16), effective July 1, 2006; P.A. 07-148 amended Subsec. (a) by replacing “substance abuse disabilities” with “substance use disorders”; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by replacing provision re two members who are community providers of health care with provision re members who are representatives of state-selected managed care organization and primary care case management provider, amended Subsec. (b) by adding Subdiv. (17) re recommendations concerning primary care case management pilot program, added new Subsec. (d) allowing commissioner to apply for funding for Medicaid managed care programs and redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), effective October 5, 2009; P.A. 10-179 amended Subsecs. (a) and (b) and existing Subsecs. (d) and (e) by replacing references to managed care with references to care management, amended Subsec. (a) by renaming council as “Council on Medicaid Care Management Oversight” and deleting provisions requiring council to advise Waiver Application Development Council and appointing members of Health Care Access Board to be ex-officio council members, amended Subsec. (b)(13) by adding reference to HUSKY Plan, Part A and other health care programs administered by department, amended Subsec. (b)(15) by replacing reference to managed care portion of state-administered general assistance program with references to HUSKY Plan, Medicaid care management programs and Charter Oak Health Plan, deleted former Subsec. (c) re federal waiver and implementation and redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), effective May 7, 2010; P.A. 11-44 divided existing Subsec. (a) into Subsecs. (a), (b) and (d), amended Subsec. (a) by changing council name to “Council on Medical Assistance Program Oversight”, replacing provision requiring council to advise on Medicaid care management with provision requiring council to advise on health care delivery system for specified programs, adding provision requiring council to monitor matters related to Medicaid care management initiatives, designating existing provisions re matters to be monitored as Subdivs. (1) to (4), adding Subdiv. (5) re outcome measures and Subdiv. (6) re issuance of request for proposal and making technical changes, amended Subsec. (b) by specifying that existing membership appointments are in effect on or before June 30, 2011, added new Subsec. (c) re membership appointments in effect on and after July 1, 2011, amended Subsec. (d) by deleting provision re first meeting and making technical changes, redesignated existing Subsec. (b) as Subsec. (e) and amended same by adding requirement that council monitor items specified in Subdivs. (1) to (15), replacing “guaranteed access to enrollees” with provision re enrollment process in Subdiv. (1), adding specific types of providers in Subdiv. (3), replacing “capitated rates provider payments, financing and staff resources” with provision re provider rates in Subdiv. (4), adding new Subdiv. (5) re funding and agency personnel management, redesignating existing Subdivs. (5) and (6) as Subdivs. (6) and (7), adding “medical home and health home models” in Subdiv. (6), replacing provision re quality assurance with provision re data on linguistic translation services in Subdiv. (7), adding new Subdiv. (8) re program quality, redesignating existing Subdivs. (8) to (14) as Subdivs. (9) to (15), adding reference to health care programs in Subdiv. (13), replacing reference to the HUSKY Plan and other health care program with reference to continuity among Medicaid programs and integration of care in Subdiv. (14), deleting former Subdivs. (15) to (17), adding provision re participation in review of contract with administrative services organization and making technical changes, redesignated existing Subsecs. (c) and (d) as Subsecs. (f) and (g), amended Subsec. (g) by replacing provision re plans and implementation of the Medicaid care management program with provision re matters described in Subsec. (e), adding requirement that commissioner provide quarterly financial reports and making technical changes, redesignated existing Subsec. (e) as Subsec. (h) and amended same by replacing requirement that council report quarterly with requirement that council report biannually, effective July 1, 2011; P.A. 13-125 amended Subsec. (c)(1) and (11) to add chairpersons and ranking members of joint standing committee of the General Assembly having cognizance of matters relating to aging and Commissioner on Aging to council membership, effective July 1, 2013; P.A. 13-234 amended Subsec. (a) to delete reference to Charter Oak Health Plan, effective January 1, 2014; P.A. 14-206 amended Subsec. (c) to add provisions re appointment of members representing the Connecticut Hospital Association, the business community and the nursing home industry, and a physician who serves Medicaid clients, added new Subsecs. (h) and (i) establishing a standing subcommittee on Medicaid cost savings and redesignated existing Subsec. (h) as Subsec. (j), effective June 13, 2014; P.A. 15-69 amended Subsec. (a) to replace references to HUSKY Plan, Parts A and B and the Medicaid program with reference to HUSKY Health program and amended Subsec. (c)(5) to change “HUSKY program” to “HUSKY Health program,” effective June 19, 2015.



Section 17b-28a - Waiver Application Development Council. Medicaid waiver unit.

Section 17b-28a is repealed, effective July 1, 2013.

(P.A. 95-257, S. 7, 58; P.A. 96-268, S. 30, 34; June 18 Sp. Sess. P.A. 97-2, S. 114, 165; June 18 Sp. Sess. P.A. 97-8, S. 29, 88; P.A. 07-73, S. 2(b); P.A. 13-139, S. 21; 13-299, S. 95.)



Section 17b-28b - Competitive bidding for Medicaid managed care plans.

On and after January 1, 1997, the Department of Social Services may award, on the basis of a competitive bidding procedure, contracts for Medicaid managed care health plans.

(P.A. 96-268, S. 29, 34.)

History: P.A. 96-268 effective July 1, 1996.



Section 17b-28c - Application for a federal waiver for pilot program based on principles of national Program of All-Inclusive Care for the Elderly (PACE).

The Commissioner of Social Services may submit an application for a federal waiver for the purpose of conducting a pilot program based on the principles of the national Program of All-Inclusive Care for the Elderly (PACE): (1) To provide comprehensive health care and care management services for elderly and disabled Medicaid recipients who may also be eligible for Medicare; and (2) to simplify eligibility for Medicaid. The program shall be designed to reduce costs and increase efficiency in the operation of the Medicaid program and to improve the coordination of health care benefits with the Medicare program. Under said program, the Commissioner of Social Services, in consultation with the Insurance Commissioner, may initially enter into contracts with integrated service networks which have successfully completed a feasibility study, in conjunction with a PACE technical assistance center, for the provision of comprehensive long-term health care and care management for participating Medicaid recipients on a prepayment or per capita basis. The Commissioner of Social Services may make payments on such basis to designated PACE sites from funds appropriated to the Medicaid account. The Commissioner of Social Services, in such contracts, may establish conditions necessary to operate such pilot program within available appropriations, including, but not limited to, requiring a nursing facility to reduce its number of beds in a certificate of need application, to use space for residential care home beds or assisted living services or to limit growth in such pilot program. Integrated service networks shall emphasize the utilization of primary and community-based services to avoid utilization of institutional care. Eligible Medicaid recipients shall have a choice of enrolling in an integrated service network or receiving Medicaid covered services in a fee-for-service program, and no copays or a lower level of optional Medicaid state plan services than currently covered under fee-for-service Medicaid, shall be used to induce individuals to transfer into the networks.

(June 18 Sp. Sess. P.A. 97-2, S. 113, 165; P.A. 98-198, S. 2, 4.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-198 amended Subsec. (a) to allow commissioner to submit an application for a federal waiver for purpose of conducting a pilot program based on the principles of the national Program of All-Inclusive Care for the Elderly (PACE), in lieu of requiring commissioner to submit an application for a federal waiver for an 1115 research and demonstration program, to authorize commissioner to “initially” enter into contracts with integrated service networks which have successfully completed a feasibility study, in conjunction with a PACE technical assistance center, for provision of health care for Medicaid recipients, to authorize commissioner to make payments to designated PACE sites from funds appropriated to Medicaid account, to allow commissioner to establish conditions in such contracts necessary to operate such pilot program within available appropriations; and to delete provisions which specify what the program may include and deleted Subsecs. (b) and (c) in their entirety, effective June 8, 1998 (Revisor's note: In 2007, the words “need application, to use space for residential care home beds or assisted living services or to limit growth in such pilot program. Integrated service”, as provided in P.A. 98-198, were reinstated editorially by the Revisors to correct a codification error).



Section 17b-28d - Amendment to state Medicaid plan to increase federal matching funds for Medicaid services provided to children requiring special education. Notice to boards of education re changes to policies or procedures.

(a) The Commissioner of Social Services, in consultation with the Commissioner of Education, shall submit to the Centers for Medicare and Medicaid Services an amendment to the state Medicaid plan concerning school-based child health services provided to Medicaid enrolled children requiring special education pursuant to an individualized education program. Such amendment to the Medicaid plan shall maintain and enhance, to the extent permitted, federal financial participation associated with such costs through a service-specific rate method.

(b) The Commissioner of Social Services shall provide written notification to each local or regional board of education in the state of any change in policy or billing procedure not later than thirty days after the effective date of such change.

(P.A. 98-239, S. 8, 35; P.A. 03-19, S. 37; P.A. 11-44, S. 105; P.A. 12-173, S. 10.)

History: P.A. 98-239 effective July 1, 1998; P.A. 03-19 made technical changes, including replacing “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services”, effective May 12, 2003; P.A. 11-44 designated existing provisions as Subsec. (a) and amended same to replace reference to Social Security Act requirement with “school-based child health”, delete provisions re amendment proposals and establishment of fixed fee and add provision re federal financial participation, and added Subsec. (b) re notification to boards of education, effective June 13, 2011; P.A. 12-173 amended Subsec. (a) by replacing “individualized education plan” with “individualized education program”, effective June 15, 2012.



Section 17b-28e - Amendment to Medicaid state plan re hospice, podiatry and independent behavioral health clinician services.

(a) The Commissioner of Social Services shall amend the Medicaid state plan to include, on and after January 1, 2009, hospice services as optional services covered under the Medicaid program. Said state plan amendment shall supersede any regulations of Connecticut state agencies concerning such optional services. Hospice services covered under the Medicaid program for individuals who are residents in long-term care facilities shall be paid at a rate that is ninety-five per cent of the facility's per diem rate.

(b) Not later than October 1, 2011, the Commissioner of Social Services shall amend the Medicaid state plan to include podiatry as an optional service under the Medicaid program.

(c) Not later than October 1, 2014, the Commissioner of Social Services shall amend the Medicaid state plan to include services provided by the following licensed behavioral health clinicians in independent practice to Medicaid recipients who are twenty-one years of age or older: (1) Psychologists licensed under chapter 383, (2) clinical social workers licensed under subsection (c) or (e) of section 20-195n, (3) alcohol and drug counselors licensed under section 20-74s, (4) professional counselors licensed under sections 20-195cc and 20-195dd, and (5) marital and family therapists licensed under section 20-195c. The commissioner shall include such services as optional services covered under the Medicaid program and provide direct Medicaid reimbursements to such licensed behavioral health clinicians who are enrolled as Medicaid providers and who treat such Medicaid recipients in independent practice settings. The commissioner may implement policies and procedures necessary to implement this subsection in advance of regulations, provided the commissioner prints notice of intent to adopt the regulations in accordance with section 17b-10 not later than twenty days after the date of implementation of such policies and procedures. Such policies and procedures shall be valid until the time final regulations are adopted.

(May 9 Sp. Sess. P.A. 02-7, S. 104; P.A. 04-257, S. 31; P.A. 07-185, S. 1; P.A. 08-158, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 56; P.A. 10-179, S. 74; P.A. 11-44, S. 85, 169; Dec. Sp. Sess. P.A. 12-1, S. 9; P.A. 13-234, S. 80; P.A. 14-217, S. 220.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 04-257 made a technical change, effective June 14, 2004; P.A. 07-185 designated existing provisions as Subsec. (a) and added Subsec. (b) re amendment to Medicaid state plan to include foreign language interpreter services provided to a beneficiary with limited English proficiency as a covered service under Medicaid program, effective July 1, 2007; P.A. 08-158 amended Subsec. (a) to delete provision requiring commissioner to implement provisions of May 9 Sp. Sess. P.A. 02-1 re optional services and add requirement that commissioner amend Medicaid state plan to include hospice services as optional services on and after January 1, 2009, effective January 1, 2009; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b) by requiring the commissioner to amend Medicaid state plan and develop and implement medical billing codes by February 1, 2011, and added Subsec. (c) requiring managed care organizations providing interpreter services to report to department and requiring department to submit a copy of each report to Medicaid Managed Care Council, effective October 5, 2009; P.A. 10-179 amended Subsec. (c) by replacing reference to managed care organization with reference to care management organization and replacing reference to Medicaid Managed Care Council with reference to Council on Medicaid Care Management Oversight, effective July 1, 2010; P.A. 11-44 amended Subsec. (b) by changing dates from February 1, 2011, to July 1, 2013, and deleting provision re billing codes for HUSKY Plan and Medicaid programs, amended Subsec. (c) by deleting provision re department contracting with care management organization, adding date of July 1, 2013, adding provision requiring report in accordance with Sec. 11-4a, replacing provision requiring report to department with provision requiring report to Council on Medical Assistance Program Oversight, deleting “Council on Medicaid Care Management Oversight” and making conforming changes, and added Subsec. (d) re podiatry services, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to add provision re rate for hospice services from January 1, 2013, to June 30, 2013, and added Subsec. (e) re chiropractic services, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete “From January 1, 2013, to June 30, 2013, inclusive”, deleted former Subsecs. (b), (c) and (e) re Medicaid state plan amendments and related requirements for foreign language interpreter services and chiropractic coverage and redesignated existing Subsec. (d) as Subsec. (b), effective July 1, 2013; P.A. 14-217 added Subsec. (c) re services provided by licensed behavioral health clinicians in independent practice, effective July 1, 2014.



Section 17b-28f - Care management subcontractors. Report on costs and profit.

On and after July 1, 2002, each care management subcontractor paying claims for mental health or dental care paid by a Medicaid care management plan shall submit a report on a quarterly basis to the Commissioner of Social Services on the proportion and amount of its monthly payment received from the plan which has been (1) paid directly to providers of health services, and (2) used by the subcontractor for its own administrative costs and profit.

(P.A. 02-3, S. 6; P.A. 10-179, S. 75.)

History: P.A. 02-3 effective April 1, 2002; P.A. 10-179 replaced references to managed care with references to care management, effective July 1, 2010.



Section 17b-28g - Notice of amendment to Medicaid state plan.

The Commissioner of Social Services shall submit notice of any proposed amendment to the Medicaid state plan to the joint standing committees of the General Assembly having cognizance of matters related to human services and appropriations prior to submission of such amendment to the federal government.

(Sept. Sp. Sess. P.A. 09-5, S. 50.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-28h - Amendment to Medicaid state plan re pilot program to provide managed care to persons served by Oak Hill.

The Commissioner of Social Services may, to the extent permitted by federal law, amend the Medicaid state plan to establish a pilot program that serves not more than five hundred persons served by Oak Hill - The Connecticut Institute for the Blind, Inc. who are eligible for Medicare and who voluntarily agree to participate in the program. Such program shall be designed to demonstrate the feasibility and cost effectiveness of delivering comprehensive health insurance coverage in a managed care setting to such persons. The commissioner may include medical assistance services in the program not covered on October 5, 2009, in the state medical assistance program or other modifications to the state medical assistance program to encourage voluntary participation in the pilot program.

(Sept. Sp. Sess. P.A. 09-5, S. 76.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-28i - Income disregard for veterans' Aid and Attendance pension benefits. Amendment to Medicaid state plan.

(a) To the extent permissible by federal law, the Commissioner of Social Services shall disregard federal Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran when determining income eligibility for the state's Medicare savings, medical assistance and energy assistance programs administered under section 17b-2.

(b) The Commissioner of Social Services may seek approval of an amendment to the state Medicaid plan or a waiver from federal law, if necessary, to exempt such benefits from income eligibility criteria.

(P.A. 12-208, S. 1.)

History: P.A. 12-208 effective July 1, 2012.



Section 17b-29 - Council to monitor implementation of temporary family assistance program and the employment services program. Appointments. Reports.

(a) There is established a council to monitor the implementation of the temporary family assistance program and the employment services program. The council shall be composed of the chairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to human services, or their designees, the chairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to labor, or their designees, one child care provider and one expert on child support enforcement, to be appointed by the president pro tempore of the Senate; one representative of advocacy groups, to be appointed by the majority leader of the Senate; two education and training specialists, one experienced in job training and one experienced in basic adult education, one to be appointed by the minority leader of the Senate and one to be appointed by the minority leader of the House of Representatives; one member of the public who is a current recipient of benefits under the temporary family assistance program, to be appointed by speaker of the House of Representatives; and two members, one experienced in higher education programs and one experienced in teenage pregnancy issues, to be appointed by the majority leader of the House of Representatives. The council shall elect a chairperson from among its members. The council shall convene its first meeting not later than September 1, 1997.

(b) Beginning September 1, 1997, at meetings scheduled by the council, the Commissioner of Social Services and the Labor Commissioner shall update the council on the implementation of the temporary family assistance program and the employment services program. The council shall submit recommendations to the department regarding, but not limited to, the availability of quality child care and the provision of seamless child care services, procedures for informing parents and teenagers about family planning and pregnancy prevention, client education regarding their rights and responsibilities, the effectiveness of child support enforcement, the effect of reduced exemptions, time limits and increased sanctions, the coordination with Medicaid and health care reform measures and the fiscal impact of these program changes.

(c) On January 1, 1998, and quarterly thereafter, the council shall submit a report to the General Assembly on the implementation of the temporary family assistance program and the employment services program.

(May Sp. Sess. P.A. 94-5, S. 23, 30; P.A. 95-194, S. 6, 33; June 18 Sp. Sess. P.A. 97-2, S. 22, 165; P.A. 03-268, S. 3; P.A. 10-179, S. 65.)

History: May Sp. Sess. P.A. 94-5 effective June 16, 1994; P.A. 95-194 amended Subsec. (a) by requiring the council to monitor the federal waiver for the AFDC program in Sec. 17b-112, effective June 29, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by requiring the council to monitor the TFA program and the employment services program instead of the federal waiver for the aid to families with dependent children program and the operation of the job opportunities and basic skills program, by adding the chairman and ranking members, or their designees, of the Labor Department to the council, replacing a member of the public who is a current recipient of benefits under the aid to families with dependent children program with a member of the public who is a current recipient of benefits under the TFA program, extended the convening date of the council from July 1, 1994, to September 1, 1997, amended Subsec. (b) by requiring the Labor Commissioner, in addition to the Commissioner of Social Services to update the council monthly, beginning on September 1, 1997, on the implementation of the TFA program and the employment services program, eliminated obsolete recommendation requirements, amended Subsec. (c) by changing the date the council shall submit quarterly reports to the General Assembly on the implementation of the TFA program and the employment services program from October 1, 1994, to January 1, 1998, effective July 1, 1997; P.A. 03-268 amended Subsec. (b) by replacing “and monthly thereafter” with “at meetings scheduled by the council” re updates to council on implementation of temporary family assistance program and employment services program; P.A. 10-179 amended Subsec. (b) by deleting reference to managed care, effective July 1, 2010.



Section 17b-30 - Biometric identifier system.

(a) For purposes of this section, “biometric identifier system” means a system which allows for the recognition of an individual through retinal scanning, finger-imaging, hand geometry or facial recognition. The Commissioner of Social Services and the Commissioner of Motor Vehicles shall examine available biometric identifier systems and to the greatest extent possible, select a system which is compatible with the systems of surrounding states. The Commissioner of Social Services may enter into a memorandum of understanding with the Commissioner of Motor Vehicles for the Department of Motor Vehicles to provide the hardware, software, equipment maintenance, technical training and other resources deemed necessary by the commissioner to establish said system.

(b) Said system shall be utilized for office use only in programs to be determined at the discretion of the Commissioner of Social Services.

(c) A recipient of a program utilizing said system pursuant to subsection (b) of this section shall participate in said system or be subject to disqualification from such program. The commissioner shall have the authority to exempt a recipient from participation in said system.

(d) Biometric identifier information obtained pursuant to subsection (c) of this section shall be the proprietary information of the Department of Social Services and shall not be released or made available to any agency or organization and shall not be used for any purpose other than identification or fraud prevention in this or any other state, except that such information may be made available to the office of the Chief State's Attorney if necessary for the prosecution of fraud discovered pursuant to the biometric identifier system established in subsection (a) of this section or in accordance with section 17b-90. Any person who violates any provision of this subsection shall be guilty of a class D felony and shall be liable for the cost of prosecution.

(P.A. 95-194, S. 28, 33; 95-351, S. 27, 30; P.A. 96-176, S. 4; June 18 Sp. Sess. P.A. 97-2, S. 23, 165; P.A. 03-268, S. 4; P.A. 04-76, S. 8; P.A. 10-179, S. 80; June Sp. Sess. P.A. 10-1, S. 66; P.A. 13-258, S. 67.)

History: P.A. 95-194, S. 28 effective July 1, 1995; P.A. 95-351 amended Subsec. (b) by providing that the biometric identifier system shall be utilized for office use only, effective July 1, 1995; P.A. 96-176 inserted new Subsec. (b) authorizing one-year contract extension and requiring commissioner thereafter to issue request for proposals for maintenance or improvement of biometric identifier system, relettered former Subsecs. (b) to (e), inclusive, as Subsecs. (c) to (f), inclusive, respectively, and added Subsec. (g) re annual report by Commissioner of Social Services; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) to replace a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 03-268 amended Subsec. (g) to provide that final report on implementation of biometric identifier system shall be issued not later than January 1, 2004; P.A. 04-76 deleted Subsec. (c)(1) re “general assistance” and redesignated former Subsecs. (c)(2) and (c)(3) as new Subsecs. (c)(1) and (c)(2); P.A. 10-179 deleted former Subsec. (b) re commissioner's authority to extend contracts, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended redesignated Subsec. (b) by replacing former Subdivs. (1) and (2) with reference to “programs”, deleted former Subsec. (e) re dates for implementation of system, redesignated existing Subsec. (f) as Subsec. (d) and deleted former Subsec. (g) re submission of annual report, effective May 7, 2010; June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (d), effective June 22, 2010; P.A. 13-258 amended Subsec. (d) to change penalty from fine of up to $5,000 or 5 years' imprisonment to a class D felony and make a conforming change.



Section 17b-31 - Parent's Fair Share Program.

(a) The Commissioner of Social Services shall seek a waiver from federal law to participate in the federal Parent's Fair Share Program, Section 482(d)(3) of the Social Security Act. Such program shall assist noncustodial parents in becoming current in delinquent child support payments.

(b) The Commissioner of Social Services may accept private foundation grants and may use such grants to carry out the purposes of this section.

(P.A. 95-266, S. 1.)



Section 17b-32 - Pilot nurse practitioner training program.

(a) The Department of Social Services shall, within available appropriations and in consultation with the Department of Public Health, establish a pilot training program for nurse practitioners seeking to specialize in family practice to receive one year of formal training at a community-based health center located in an area designated by the federal Health Resources and Services Administration as a health professional shortage area, a medically underserved area or an area with medically underserved populations.

(b) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall establish eligibility requirements for participation in the program.

(c) The pilot program shall commence on or before October 1, 2008, and shall terminate not later than October 1, 2010.

(d) The Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and public health not later than January 1, 2011, concerning any increase in access to care at community-based health centers as a result of such pilot program.

(P.A. 07-219, S. 1; 07-252, S. 78.)

History: P.A. 07-252 made a technical change in Subsec. (d).



Section 17b-33 - Transferred

Transferred to Chapter 319d, Sec. 17a-303a.



Section 17b-34 - Commissioner of Social Services to obtain federal funds for health information technology. Disbursement of funds. Medicaid electronic health record incentive program.

(a) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall take such action as necessary to meet the qualification criteria established pursuant to Section 4201 of the American Recovery and Reinvestment Act of 2009, P.L. 111-5, to obtain (1) matching funds for the Department of Social Services' administrative planning activities related to health information technology; and (2) incentive payments for hospitals and eligible professionals who are meaningful electronic health record users as described in said act. The Commissioner of Social Services shall disburse any federal incentive funds for hospitals and eligible professionals that the commissioner receives pursuant to this section to each hospital and eligible professional.

(b) The Commissioner of Social Services shall, in accordance with Section 4201 of the American Recovery and Reinvestment Act of 2009, P.L. 111-5, develop and implement a Medicaid health information technology plan and shall establish a Medicaid electronic health record incentive program to provide incentives for hospitals and other health care providers which adopt and meaningfully use electronic health records to improve patient health and the quality and efficiency of health care service delivery.

(c) A hospital or other health care provider that receives an adverse decision by the Commissioner of Social Services under the Medicaid electronic health record incentive program concerning the hospital's or provider's: (1) Eligibility for incentive payments; (2) incentive payment amounts; (3) demonstration of adopting, implementing or upgrading an electronic health record; or (4) fulfillment of meaningful use criteria may request review of the commissioner's decision, in accordance with 42 CFR 495.370. Upon receipt of such request, the commissioner shall conduct an initial review and notify the provider of the determination based on such review. The provider may request an administrative hearing, in accordance with chapter 54, to contest the department's determination.

(d) For purposes of this section, “hospital” has the same meaning as provided in section 19a-490, and “other health care provider” means any person, corporation, limited liability company, organization, partnership, firm, association, facility or institution that is licensed or certified by the state to provide health care services and contracts with the Department of Social Services to provide such services to recipients of benefits under the Medicaid program.

(June Sp. Sess. P.A. 10-1, S. 21; P.A. 11-25, S. 4; 11-137, S. 1; P.A. 14-122, S. 114.)

History: June Sp. Sess. P.A. 10-1 effective June 22, 2010; P.A. 11-25 made a technical change; P.A. 11-137 designated existing provisions as Subsec. (a), added Subsec. (b) re establishment of Medicaid electronic health record incentive program and development of Medicaid health information technology plan, added Subsec. (c) re review of adverse decision and added Subsec. (d) defining “hospital” and “other health care provider”, effective July 8, 2011; P.A. 14-122 made technical changes in Subsec. (d).



Section 17b-55 - Regulations re welfare reform.

Section 17b-55 is repealed, effective October 1, 2003.

(P.A. 95-194, S. 31, 33; P.A. 03-28, S. 4.)



Section 17b-55a - Service by state marshals.

Commencing October 1, 2009, and monthly thereafter, the Commissioner of Social Services shall forward to state marshals for service not more than one hundred fifty subpoenas, summons, warrants or court orders relating to proceedings initiated by said commissioner that have had no action taken upon them within the past sixty days for the purpose of resolving any backlog. Any such subpoena, summons, warrant or court order remaining with a state marshal for sixty days after the marshal's receipt shall be returned to the commissioner within two business days.

(June Sp. Sess. P.A. 09-3, S. 93; Sept. Sp. Sess. P.A. 09-5, S. 46.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009; Sept. Sp. Sess. P.A. 09-5 deleted former Subsec. (a) and amended remaining provisions to change 30 days to 60 days, add provision requiring marshal to return any document in marshal's possession for 60 days to Commissioner of Social Services within 2 business days and make a conforming change, effective October 5, 2009.



Section 17b-55b - Two-generation poverty reduction account.

There is established a “two-generation poverty reduction account” which shall be a separate, nonlapsing account within the General Fund. The account may receive transfers of lapsing funds from General Fund operations or poverty reduction accounts within the Department of Social Services. The account may also receive moneys from public and philanthropic sources or from the federal government for such purposes. All moneys deposited in the account shall be used by said department or persons acting under a contract with the department to fund services in support of two-generation poverty reduction programs.

(May Sp. Sess. P.A. 16-3, S. 123.)

History: May Sp. Sess. P.A. 16-3 effective July 1, 2016.



Section 17b-56 - (Formerly Sec. 17-21a). Compact.

The Interstate Compact on Welfare Services is hereby enacted into law and entered into by this state with any other jurisdiction or jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON WELFARE SERVICES

ARTICLE I

The policy of the states party to this compact is to make welfare services available on a reciprocal basis under this compact and to eliminate barriers caused by restrictive residence or settlement requirements of the several states. However, it is recognized that law and policy relating generally to the provision of welfare services by a particular state should not be determined by interstate compact and will remain a matter for determination by that party state and its subdivisions. This compact shall be open for joinder by any state of the United States and the District of Columbia.

ARTICLE II

As used in this compact, the phrase “welfare service” shall mean and include: (1) Old age assistance; (2) aid to the blind; (3) temporary family assistance; (4) aid to the permanently and totally disabled; (5) general assistance or home relief, by whatever name known, for persons not eligible under other assistance categories; (6) child welfare services; (7) care of unwed mothers; (8) welfare medical services for those in need; provided that no party state shall be obligated to provide a welfare service which is not made available generally by its laws.

ARTICLE III

(a) No person who has removed himself from one party state to another party state shall be ineligible for a welfare service in such other party state because of failure to meet that state's residence or settlement requirements for eligibility. The cost of providing a welfare service to any person made eligible therefor by reason of this compact shall be charged within the state in accordance with the laws of such state.

(b) The appropriate official, department or agency of the state where application for a welfare service is made pursuant to this compact shall be entitled to request and receive any pertinent information available from any other party state with respect to such applicant.

ARTICLE IV

(a) The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility in the field of social welfare which may be in addition to those denominated as welfare services in this compact whenever the states concerned shall find that such agreements will improve social welfare, its services or facilities. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact; nor shall it authorize or require any party state to assume any obligation not otherwise authorized by law.

(b) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to the reciprocal provision of welfare services nor to invalidate any statutory authority for such agreements.

ARTICLE V

Each party state shall appoint a compact administrator who shall act as general coordinator of activities under the compact in his state, and whose duty it shall be to cooperate with the compact administrators of other party states. The compact administrators of the respective party states shall have power to promulgate reasonable regulations to carry out the terms and provisions of this compact.

ARTICLE VI

(a) This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

(b) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect six months after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not affect the rights of any person who is receiving a welfare service pursuant to the provisions of this compact.

(c) Withdrawal from any supplementary agreement made pursuant to Article IV shall be in accordance with the terms of such agreement.

ARTICLE VII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(1961, P.A. 372, S. 1; June 18 Sp. Sess. P.A. 97-2, S. 24, 165.)

History: Sec. 17-21a transferred to Sec. 17b-56 in 1995; June 18 Sp. Sess. P.A. 97-2 amended Article II to replace a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997.

Annotation to former section 17-21a:

Cited. 149 C. 223.



Section 17b-57 - (Formerly Sec. 17-21b). Administrator.

The Governor shall appoint an administrator of the Interstate Compact on Welfare Services in accordance with Article V thereof, and such administrator shall serve subject to the pleasure of the Governor.

(1961, P.A. 372, S. 2.)

History: Sec. 17-21b transferred to Sec. 17b-57 in 1995.

Annotation to former section 17-21b:

Cited. 149 C. 223.



Section 17b-58 - (Formerly Sec. 17-21c). Administrator to coordinate activities.

Nothing in this part or in the compact enacted thereby shall be construed to transfer operation of or responsibility for performance of any function or service from or to any officer, agency or subdivision of or within this state, but the administrator of the compact shall serve as general coordinator of activities under the compact in this state and shall have all other powers conferred upon him by Article V of the compact to the end that this state may discharge effectively its obligations thereunder.

(1961, P.A. 372, S. 3.)

History: Sec. 17-21c transferred to Sec. 17b-58 in 1995.

Annotation to former section 17-21c:

Cited. 149 C. 223.



Section 17b-59 - (Formerly Sec. 17-21d). Notice to other states of repeal of part.

In the event that this part is repealed at a subsequent date, the Governor is directed thereupon promptly to communicate withdrawal notices to all other party states in accordance with the provisions of Article VI of the compact.

(1961, P.A. 372, S. 4.)

History: Sec. 17-21d transferred to Sec. 17b-59 in 1995.

Annotation to former section 17-21d:

Cited. 149 C. 223.



Section 17b-59a - (Formerly Sec. 4-60i). Development of uniform information and technology standards and regulations. Health information technology plan. Electronic data standards. Development of State-wide Health Information Exchange; oversight. Report.

(a) As used in this section:

(1) “Electronic health information system” means an information processing system, involving both computer hardware and software that deals with the storage, retrieval, sharing and use of health care information, data and knowledge for communication and decision making, and includes: (A) An electronic health record that provides access in real time to a patient’s complete medical record; (B) a personal health record through which an individual, and anyone authorized by such individual, can maintain and manage such individual’s health information; (C) computerized order entry technology that permits a health care provider to order diagnostic and treatment services, including prescription drugs electronically; (D) electronic alerts and reminders to health care providers to improve compliance with best practices, promote regular screenings and other preventive practices, and facilitate diagnoses and treatments; (E) error notification procedures that generate a warning if an order is entered that is likely to lead to a significant adverse outcome for a patient; and (F) tools to allow for the collection, analysis and reporting of data on adverse events, near misses, the quality and efficiency of care, patient satisfaction and other healthcare-related performance measures.

(2) “Interoperability” means the ability of two or more systems or components to exchange information and to use the information that has been exchanged and includes: (A) The capacity to physically connect to a network for the purpose of exchanging data with other users; and (B) the capacity of a connected user to access, transmit, receive and exchange usable information with other users.

(3) “Standard electronic format” means a format using open electronic standards that: (A) Enable health information technology to be used for the collection of clinically specific data; (B) promote the interoperability of health care information across health care settings, including reporting to local, state and federal agencies; and (C) facilitate clinical decision support.

(b) The Commissioner of Social Services shall (1) develop, throughout the Departments of Developmental Services, Public Health, Correction, Children and Families, Veterans’ Affairs and Mental Health and Addiction Services, uniform management information, uniform statistical information, uniform terminology for similar facilities, uniform electronic health information technology standards and uniform regulations for the licensing of human services facilities, (2) plan for increased participation of the private sector in the delivery of human services, (3) provide direction and coordination to federally funded programs in the human services agencies and recommend uniform system improvements and reallocation of physical resources and designation of a single responsibility across human services agencies lines to eliminate duplication.

(c) The Commissioner of Social Services shall, in consultation with the Health Information Technology Advisory Council, established pursuant to section 17b-59f, implement and periodically revise the state-wide health information technology plan established pursuant to this section and shall establish electronic data standards to facilitate the development of integrated electronic health information systems for use by health care providers and institutions that receive state funding. Such electronic data standards shall: (1) Include provisions relating to security, privacy, data content, structures and format, vocabulary and transmission protocols; (2) limit the use and dissemination of an individual’s Social Security number and require the encryption of any Social Security number provided by an individual; (3) require privacy standards no less stringent than the “Standards for Privacy of Individually Identifiable Health Information” established under the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, and contained in 45 CFR 160, 164; (4) require that individually identifiable health information be secure and that access to such information be traceable by an electronic audit trail; (5) be compatible with any national data standards in order to allow for interstate interoperability; (6) permit the collection of health information in a standard electronic format; and (7) be compatible with the requirements for an electronic health information system.

(d) The Commissioner of Social Services shall, within existing resources and in consultation with the State Health Information Technology Advisory Council: (1) Oversee the development and implementation of the State-wide Health Information Exchange in conformance with section 17b-59d; (2) coordinate the state’s health information technology and health information exchange efforts to ensure consistent and collaborative cross-agency planning and implementation; and (3) serve as the state liaison to, and work collaboratively with, the State-wide Health Information Exchange established pursuant to section 17b-59d to ensure consistency between the state-wide health information technology plan and the State-wide Health Information Exchange and to support the state’s health information technology and exchange goals.

(e) The state-wide health information technology plan, implemented and periodically revised pursuant to subsection (c) of this section, shall enhance interoperability to support optimal health outcomes and include, but not be limited to (1) general standards and protocols for health information exchange, and (2) national data standards to support secure data exchange data standards to facilitate the development of a state-wide, integrated electronic health information system for use by health care providers and institutions that are licensed by the state. Such electronic data standards shall (A) include provisions relating to security, privacy, data content, structures and format, vocabulary and transmission protocols, (B) be compatible with any national data standards in order to allow for interstate interoperability, (C) permit the collection of health information in a standard electronic format, and (D) be compatible with the requirements for an electronic health information system.

(f) Not later than February 1, 2016, and annually thereafter, the Commissioner of Social Services, in consultation with the State Health Information Technology Advisory Council, shall report in accordance with the provisions of section 11-4a to the joint standing committees of the General Assembly having cognizance of matters relating to human services and public health concerning: (1) The development and implementation of the state-wide health information technology plan and data standards, established and implemented by the Commissioner of Social Services pursuant to this section; (2) the establishment of the State-wide Health Information Exchange; and (3) recommendations for policy, regulatory and legislative changes and other initiatives to promote the state’s health information technology and exchange goals.

(P.A. 73-155, S. 3, 10; P.A. 75-638, S. 17, 23; P.A. 76-434, S. 8, 12; P.A. 77-511, S. 3; 77-614, S. 323, 521, 526, 587, 609, 610; P.A. 78-303, S. 119, 136; P.A. 86-279, S. 2; P.A. 93-91, S. 1, 2; 93-262, S. 29, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 07-73, S. 2(a); P.A. 14-217, S. 173; P.A. 15-146, S. 23.)

History: P.A. 75-638 changed office of mental retardation to department of mental retardation; P.A. 76-434 gave council power to recommend system improvements, reallocation of physical resources and single responsibility for human services agencies; P.A. 77-511 and P.A. 77-614 repealed section but P.A. 78-303 deleted provision calling for section’s repeal and changes called for in P.A. 77-614 were enacted, i.e. department of health became department of health services, department of social services became department of human resources, commissioner of human resources replaced council and references to vocational rehabilitation division of the state department of education and to department of community affairs were deleted, effective January 1, 1979; P.A. 86-279 deleted requirement that commissioner of human resources coordinate planning functions and resource utilization programs of certain agencies; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 replaced commissioner of human resources with commissioner of social services and removed reference to department on aging, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: In 1995 the Revisors substituted editorially the numeric indicators (1), (2) and (3) for the alphabetic indicators (a), (b) and (c) for consistency with statutory usage); P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 14-217 designated existing provisions as Subsec. (a), amended redesignated Subsec. (a)(1) by adding “uniform electronic health information technology standards” and added Subsec. (b) re health information technology plan and electronic data standards, effective July 1, 2014; P.A. 15-146 added new Subsec. (a) re definitions, redesignated existing Subsec. (a) re requirements of Commissioner of Social Services as new Subsec. (b) and amended same by adding reference to Department of Veterans’ Affairs, redesignated existing Subsec. (b) as Subsec. (c) and amended same by replacing reference to Departments of Public Health and Mental Health and Addiction Services with reference to Health Information Technology Advisory Council, added Subsec. (d) re requirements of Commissioner of Social Services, added Subsec. (e) re state-wide health information technology plan, added Subsec. (f) re annual report and made conforming changes, effective July 1, 2015; Sec. 4-60i transferred to Sec. 17b-59a in 2016.



Section 17b-59b - (Formerly Sec. 4-60j). Commissioner to consider advice of advisory boards and councils.

In fulfilling his or her responsibilities under sections 17b-59a and 17b-59c and complying with the requirements of said sections, the Commissioner of Social Services shall take into consideration such advice as may be provided to the commissioner by advisory boards and councils in the human services areas.

(P.A. 73-155, S. 4, 10; P.A. 77-511, S. 3; 77-614, S. 523, 609, 610; P.A. 78-303, S. 4, 119, 136; P.A. 14-217, S. 174; P.A. 15-146, S. 26.)

History: P.A. 77-511 and P.A. 77-614 repealed section but P.A. 78-303 deleted provision calling for repeal and other changes called for by P.A. 77-614 and P.A. 78-303 were enacted; P.A. 77-614 changed council to commissioner, effective January 1, 1979 and P.A. 78-303 changed sections referred to from 4-60g to 4-60n, inclusive, to 4-60i and 4-60l; P.A. 14-217 added provision re compliance with Sec. 19a-25d and made technical changes, effective July 1, 2014; P.A. 15-146 made technical changes; Sec. 4-60j transferred to Sec. 17b-59b in 2016.



Section 17b-59c - (Formerly Sec. 4-60l). Approval of agency policies, programs and plans. Submission of state-wide health information technology plan.

(a) Matters of policy involving more than one of the agencies designated in section 17b-59a shall be presented to the Commissioner of Social Services for his or her approval prior to implementation.

(b) Matters of program development involving more than one of the agencies designated in section 17b-59a shall be presented to the commissioner for his or her approval prior to implementation.

(c) Any plan of any agency designated in section 17b-59a for the future use or development of property or other resources shall be submitted to the commissioner for his or her approval prior to implementation.

(d) Any plan of any agency designated in section 17b-59a for revision of the health information technology plan shall be submitted to the commissioner for his or her approval prior to implementation. If such approval requires funding, after the commissioner has granted approval, the commissioner shall submit such revisions to the Secretary of the Office of Policy and Management.

(e) On or before January 1, 2015, and annually thereafter, the commissioner shall submit, in accordance with the provisions of section 11-4a, the state-wide health information technology plan, as revised in accordance with section 17b-59a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies.

(P.A. 73-155, S. 6, 10; P.A. 77-511, S. 3; 77-614, S. 524, 609, 610; P.A. 78-303, S. 119, 136; P.A. 14-217, S. 175.)

History: P.A. 77-511 and P.A. 77-614 repealed section but P.A. 78-303 deleted provision calling for repeal and other changes called for in P.A. 77-614 were enacted, i.e. references to commissioner replaced “council”; P.A. 14-217 added Subsec. (d) re approval of health information technology plan, added Subsec. (e) re submission of state-wide health information technology plan to committees and made technical changes, effective July 1, 2014; Sec. 4-60l transferred to Sec. 17b-59c in 2016.



Section 17b-59d - State-wide Health Information Exchange. Established.

(a) There shall be established a State-wide Health Information Exchange to empower consumers to make effective health care decisions, promote patient-centered care, improve the quality, safety and value of health care, reduce waste and duplication of services, support clinical decision-making, keep confidential health information secure and make progress toward the state’s public health goals.

(b) It shall be the goal of the State-wide Health Information Exchange to: (1) Allow real-time, secure access to patient health information and complete medical records across all health care provider settings; (2) provide patients with secure electronic access to their health information; (3) allow voluntary participation by patients to access their health information at no cost; (4) support care coordination through real-time alerts and timely access to clinical information; (5) reduce costs associated with preventable readmissions, duplicative testing and medical errors; (6) promote the highest level of interoperability; (7) meet all state and federal privacy and security requirements; (8) support public health reporting, quality improvement, academic research and health care delivery and payment reform through data aggregation and analytics; (9) support population health analytics; (10) be standards-based; and (11) provide for broad local governance that (A) includes stakeholders, including, but not limited to, representatives of the Department of Social Services, hospitals, physicians, behavioral health care providers, long-term care providers, health insurers, employers, patients and academic or medical research institutions, and (B) is committed to the successful development and implementation of the State-wide Health Information Exchange.

(c) All contracts or agreements entered into by or on behalf of the state relating to health information technology or the exchange of health information shall be consistent with the goals articulated in subsection (b) of this section and shall utilize contractors, vendors and other partners with a demonstrated commitment to such goals.

(d) (1) The Commissioner of Social Services, in consultation with the Secretary of the Office of Policy and Management and the State Health Information Technology Advisory Council, established pursuant to section 17b-59f, shall, upon the approval by the State Bond Commission of bond funds authorized by the General Assembly for the purposes of establishing a State-wide Health Information Exchange, develop and issue a request for proposals for the development, management and operation of the State-wide Health Information Exchange. Such request shall promote the reuse of any and all enterprise health information technology assets, such as the existing Provider Directory, Enterprise Master Person Index, Direct Secure Messaging Health Information Service provider infrastructure, analytic capabilities and tools that exist in the state or are in the process of being deployed.

(2) Such request for proposals may require an eligible organization responding to the request to: (A) Have not less than three years of experience operating either a state-wide health information exchange in any state or a regional exchange serving a population of not less than one million that (i) enables the exchange of patient health information among health care providers, patients and other authorized users without regard to location, source of payment or technology, (ii) includes, with proper consent, behavioral health and substance abuse treatment information, (iii) supports transitions of care and care coordination through real-time health care provider alerts and access to clinical information, (iv) allows health information to follow each patient, (v) allows patients to access and manage their health data, and (vi) has demonstrated success in reducing costs associated with preventable readmissions, duplicative testing or medical errors; (B) be committed to, and demonstrate, a high level of transparency in its governance, decision-making and operations; (C) be capable of providing consulting to ensure effective governance; (D) be regulated or administratively overseen by a state government agency; and (E) have sufficient staff and appropriate expertise and experience to carry out the administrative, operational and financial responsibilities of the State-wide Health Information Exchange.

(e) Notwithstanding the provisions of subsection (d) of this section, if, on or before January 1, 2016, the Commissioner of Social Services, in consultation with the State Health Information Technology Advisory Council, established pursuant to section 17b-59f, submits a plan to the Secretary of the Office of Policy and Management for the establishment of a State-wide Health Information Exchange consistent with subsections (a), (b) and (c) of this section, and such plan is approved by the secretary, the commissioner may implement such plan and enter into any contracts or agreements to implement such plan.

(f) The Department of Social Services shall have administrative authority over the State-wide Health Information Exchange.

(P.A. 15-146, S. 21.)

History: P.A. 15-146 effective June 30, 2015.



Section 17b-59e - Electronic health record systems. Connection to State-wide Health Information Exchange.

(a) For purposes of this section:

(1) “Health care provider” means any individual, corporation, facility or institution licensed by the state to provide health care services; and

(2) “Electronic health record system” means a computer-based information system that is used to create, collect, store, manipulate, share, exchange or make available electronic health records for the purposes of the delivery of patient care.

(b) Not later than one year after commencement of the operation of the State-wide Health Information Exchange, each hospital licensed under chapter 368v and clinical laboratory licensed under section 19a-30 shall maintain an electronic health record system capable of connecting to and participating in the State-wide Health Information Exchange and shall apply to begin the process of connecting to, and participating in, the State-wide Health Information Exchange.

(c) Not later than two years after commencement of the operation of the State-wide Health Information Exchange, each health care provider with an electronic health record system capable of connecting to, and participating in, the State-wide Health Information Exchange shall apply to begin the process of connecting to, and participating in, the State-wide Health Information Exchange.

(P.A. 15-146, S. 22.)

History: P.A. 15-146 effective June 30, 2015.



Section 17b-59f - State Health Information Technology Advisory Council. Established.

(a) There shall be a State Health Information Technology Advisory Council to advise the Commissioner of Social Services in developing priorities and policy recommendations for advancing the state’s health information technology and health information exchange efforts and goals and to advise the commissioner in the development and implementation of the state-wide health information technology plan and standards and the State-wide Health Information Exchange, established pursuant to section 17b-59d. The advisory council shall also advise the commissioner regarding the development of appropriate governance, oversight and accountability measures to ensure success in achieving the state’s health information technology and exchange goals.

(b) The council shall consist of the following members:

(1) The Commissioners of Social Services, Mental Health and Addiction Services, Children and Families, Correction, Public Health and Developmental Services, or the commissioners’ designees;

(2) The Chief Information Officer of the state, or the Chief Information Officer’s designee;

(3) The chief executive officer of the Connecticut Health Insurance Exchange, or the chief executive officer’s designee;

(4) The director of the state innovation model initiative program management office, or the director’s designee;

(5) The chief information officer of The University of Connecticut Health Center, or said chief information officer’s designee;

(6) The Healthcare Advocate, or the Healthcare Advocate’s designee;

(7) Five members appointed by the Governor, one each of whom shall be (A) a representative of a health system that includes more than one hospital, (B) a representative of the health insurance industry, (C) an expert in health information technology, (D) a health care consumer or consumer advocate, and (E) a current or former employee or trustee of a plan established pursuant to subdivision (5) of subsection (c) of 29 USC 186;

(8) Two members appointed by the president pro tempore of the Senate, one each who shall be (A) a representative of a federally qualified health center, and (B) a provider of behavioral health services;

(9) Two members appointed by the speaker of the House of Representatives, one each who shall be (A) a representative of an outpatient surgical facility, and (B) a provider of home health care services;

(10) One member appointed by the majority leader of the Senate, who shall be a representative of an independent community hospital;

(11) One member appointed by the majority leader of the House of Representatives, who shall be a physician who provides services in a multispecialty group and who is not employed by a hospital;

(12) One member appointed by the minority leader of the Senate, who shall be a primary care physician who provides services in a small independent practice;

(13) One member appointed by the minority leader of the House of Representatives, who shall be an expert in health care analytics and quality analysis;

(14) The president pro tempore of the Senate, or the president’s designee;

(15) The speaker of the House of Representatives, or the speaker’s designee;

(16) The minority leader of the Senate, or the minority leader’s designee; and

(17) The minority leader of the House of Representatives, or the minority leader’s designee.

(c) Any member appointed or designated under subdivisions (8) to (17), inclusive, of subsection (c) of this section may be a member of the General Assembly.

(d) All appointments to the council shall be made not later than August 1, 2015. The Commissioner of Social Services shall schedule the first meeting of the council, which shall be held not later than September 1, 2015. The Commissioner of Social Services shall serve as a chairperson of the council. The council shall elect a second chairperson from among its members, who shall not be a state official. The council shall meet not less than three times prior to January 1, 2016. The terms of the members shall be coterminous with the terms of the appointing authority for each member and subject to the provisions of section 4-1a. If any vacancy occurs on the council, the appointing authority having the power to make the appointment under the provisions of this section and shall appoint a person in accordance with the provisions of this section. A majority of the members of the council shall constitute a quorum. Members of the council shall serve without compensation, but shall be reimbursed for all reasonable expenses incurred in the performance of their duties.

(e) Prior to submitting any application, proposal, planning document or other request seeking federal grants, matching funds or other federal support for health information technology or health information exchange, the Commissioner of Social Services shall present such application, proposal, document or other request to the council for review and comment.

(P.A. 15-146, S. 25; 15-242, S. 59.)

History: P.A. 15-146 effective July 1, 2015; P.A. 15-242 amended Subsec. (b)(7) by adding “a current or former” and making a technical change, effective July 1, 2015.






Chapter 319oo - Employment and Training

Section 17b-680 to 17b-688a - (Formerly Secs. 17-483 to 17-488, 17-490, 17-492a, 17-492b and 17-492d). Definitions. Information on available programs. Assessment; employability plan; referral; monitoring; penalties. Department of Social Services; administration of JOBS program; duties; report. Demonstration work preparation and supportive work employment program. JOBS opportunities coordinator; advisory committee. Job training program for certain recipients of AFDC. Supportive work and grant diversion programs in selected sites. Funds; training for placement in supported work and skilled technical programs. Supported work program; public awareness campaign.

Sections 17b-680 to 17b-688a, inclusive, are repealed, effective July 1, 1997.

(P.A. 84-444, S. 1, 3; 84-473, S. 1–4; P.A. 85-458; P.A. 86-291, S. 1–6; P.A. 87-1, S. 6, 7; 87-411, S. 1–3, 5, 7–9, P.A. 89-260, S. 36, 41; 89-280, S. 2–6, 9; P.A. 91-90; P.A. 92-126, S. 29, 40, 48; 92-211, S. 2; P.A. 93-221, S. 5; 93-262, S. 1, 41–43, 87; 93-418, S. 15, 41; P.A. 96-180, S. 48–50; 96-262, S. 9, 11; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-688b - Interagency information and case management system established.

The Labor Commissioner shall establish a computerized interagency information and case management system within the Labor Department for the purpose of administering contracts for employment services for recipients of temporary family assistance. Such information shall include, but not be limited to, all statistical and relevant data for the administration of such contracts. The Labor Department and the Department of Social Services shall continually revise and update said system with data concerning such recipients for the purpose of (1) assisting in the implementation and operation of the temporary family assistance program and (2) meeting federal work participation requirements of the temporary assistance for needy families program.

(June 18 Sp. Sess. P.A. 97-2, S. 119, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17b-688c - Employment services program for recipients of TANF established. Regulations.

(a) The Department of Social Services shall administer, in accordance with sections 17b-688h and 17b-688i, an employment services program for the purpose of providing employment services to recipients of benefits under the temporary assistance for needy families program pursuant to Title IV-A of the Social Security Act. Said program shall include the provision of employment services to recipients of temporary family assistance that will enable them to become employed and independent of cash assistance within twenty-one months of receipt of temporary family assistance.

(b) In no event shall temporary family assistance be granted to an applicant for such assistance, who is not exempt from participation in the employment services program, prior to the applicant's attendance at an initial scheduled employment services assessment interview and participation in the development of an employment services plan. The Department of Social Services shall not delay temporary family assistance to an applicant in cases where the department schedules the initial employment services assessment interview more than ten business days after the date on which application for assistance is made, or in cases where the Labor Department does not complete an employment services plan for the benefit of the applicant within ten business days of the date on which the applicant attends an employment services assessment interview. The Commissioner of Social Services shall refer any applicant denied temporary family assistance, who may be in need of emergency benefits, to other services offered by the Department of Social Services or community services that may be available to such applicant. The Department of Social Services shall reduce the benefits awarded to a family under the temporary family assistance program when a member of the family who is required to participate in employment services fails to comply with an employment services requirement without good cause. The first instance of noncompliance with an employment services requirement shall result in a twenty-five per cent reduction of such benefits for three consecutive months. The second instance of noncompliance with such requirement shall result in a thirty-five per cent reduction of such benefits for three consecutive months. A third or subsequent instance of noncompliance with such requirement shall result in the termination of such benefits for three consecutive months. If only one member of a family is eligible for temporary family assistance and such member fails to comply with an employment services requirement, the department shall terminate all benefits of such family for three consecutive months. Notwithstanding the provisions of this subsection, the department shall terminate the benefits awarded to a family under the temporary family assistance program if a member of the family who is not exempt from the twenty-one-month time limit specified in subsection (a) of section 17b-112 fails, without good cause, to: (1) Attend any scheduled assessment appointment or interview relating to the establishment of an employment services plan, except that such individual's benefits shall be reinstated if the individual attends a subsequently scheduled appointment or interview within thirty days of the date on which the department has issued notification to the individual that benefits have been terminated, or (2) comply with an employment services requirement during a six-month extension of benefits. Any individual who fails to comply with the provisions of subdivision (1) of this subsection may submit a new application for such benefits at any time after termination of benefits.

(c) The Department of Social Services shall not enter into or renew any contractual obligations for the employment services program that extend beyond June 30, 1998. Within fifteen days after execution of such contractual obligations, the Department of Social Services shall send to the Labor Department a copy of such contracts for the information of the Labor Department.

(d) The Commissioner of Social Services shall implement policies and procedures necessary to carry out the purposes of this section while in the process of adopting such policies and procedures in regulation form, provided notice is published in the Connecticut Law Journal within twenty days of implementation of such policies and procedures. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are effective.

(June 18 Sp. Sess. P.A. 97-2, S. 120, 165; June Sp. Sess. P.A. 01-2, S. 14; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 04-258, S. 13; May Sp. Sess. P.A. 04-2, S. 35.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; June Sp. Sess. P.A. 01-2 designated existing provisions re employment services program administration and inclusion as Subsec. (a), adding references to Secs. 17b-688h and 17b-688i therein, added Subsec. (b) re reduction and termination of benefits, designated existing provisions re contractual obligations as Subsec. (c), and designated provisions re policies and procedures as Subsec. (d), making a technical change therein; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 04-258 amended Subsec. (b) to require that a temporary family assistance applicant, not exempt from participation in the employment services program, must attend an initial scheduled employment services assessment interview and participate in the development of an employment services plan prior to such applicant being granted assistance, to provide that assistance is not to be denied in cases where Department of Social Services schedules the initial employment services assessment more than ten business days after the date of application or in cases where the Labor Department does not complete an employment services plan for the benefit of the applicant within ten business days of the date on which the applicant attends an employment services assessment interview, and to provide that Department of Social Services shall refer applicants denied temporary family assistance, who may be in need of emergency benefits, to other services offered by department or community services that may be available, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (b) to substitute that Department of Social Services shall not “delay” temporary family assistance in place of “deny” such assistance in cases where employment services program requirements are not scheduled or completed within specified time periods, effective July 1, 2004.

See Sec. 17b-112 re temporary family assistance program.



Section 17b-688d to 17b-688f - Transferred

Transferred to Secs. 17b-688h to 17b-688j, inclusive.



Section 17b-688g - Minor parent ineligible for temporary family assistance, when.

A minor parent who is without a high school diploma or its equivalent, is not married and has a child who is at least twelve weeks of age, who is in such parent's care, shall be ineligible for temporary family assistance unless such parent is participating in educational activities directed toward the attainment of a high school diploma or its equivalent.

(June Sp. Sess. P.A. 01-2, S. 13, 69; June Sp. Sess. P.A. 01-9, S. 124, 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 added reference to high school diploma equivalent and changed effective date of June Sp. Sess. P.A. 01-2 from July 1, 2001 to October 1, 2001, effective July 1, 2001.



Section 17b-688h - (Formerly Sec. 17b-688d). Memorandum of understanding re employment services for TANF recipients. Pilot program.

(a) The Labor Department and the Department of Social Services shall enter into a memorandum of understanding, to be effective not later than September 1, 1997, for the purpose of enhancing the effectiveness of the delivery of employment services to recipients of temporary assistance for needy families. The memorandum of understanding shall include, but not be limited to, providing for (1) the identification and reduction of duplicative services; (2) the coordination of contracts for employment services; (3) the maximization of federal funds through the JOB Training Partnership Act which may include seeking any necessary federal waiver; and (4) studying the feasibility of integrating services to provide a one-stop process for recipients seeking services.

(b) Effective July 1, 1998, the Labor Department shall be responsible for the negotiation, establishment, modification, extension, suspension or termination of contracts for employment services. The Labor Department may provide administration and services directly or through the Connecticut Employment and Training Commission or regional workforce development boards.

(c) The Labor Department and the Department of Social Services shall establish a pilot program in each of two regions commencing July 1, 1997, for the purpose of providing employment retention services.

(d) Effective July 1, 1997, the Labor Department shall transfer to the Department of Social Services the sum of nine million dollars. Effective December 1, 1997, the Labor Department shall transfer to the Department of Social Services the sum of eight million five hundred thousand dollars. The five million dollars remaining in the budget of the Labor Department designated for employment services for recipients of temporary family assistance shall be used for the computerized interagency information management system to be developed pursuant to section 17b-688c, and for the pilot programs to be established pursuant to subsection (b) of this section, and for administrative costs associated with such computerized system and such pilot programs.

(June 18 Sp. Sess. P.A. 97-2, S. 121, 165; P.A. 03-268, S. 11.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; Sec. 17b-688d transferred to Sec. 17b-688h in 2003; P.A. 03-268 deleted former Subsec. (d) re report required on or before February 15, 1998, from Labor Department and Department of Social Services on implementation of employment services to recipients of temporary assistance for needy families, and redesignated existing Subsec. (e) as Subsec. (d).



Section 17b-688i - (Formerly Sec. 17b-688e). Administration of employment services program for TANF recipients.

(a) In accordance with section 17b-688c, the Department of Social Services shall administer the employment services program for the purpose of providing services to recipients of benefits under the Temporary Assistance for Needy Families Program pursuant to Title IV-A of the Social Security Act.

(b) The Labor Department shall be responsible for the administration of employment services to recipients of temporary family assistance under the employment services program, administered by the Department of Social Services pursuant to section 17b-688c. The employment services provided by the Labor Department shall include appropriate basic education and occupational skills training combined with subsidized or unsubsidized work experience and employment, as deemed appropriate by the Labor Department, and any other programs or services deemed appropriate by the Labor Department, to the extent permitted under state and federal law, including, but not limited to, the following: (1) Employment; (2) work-study, internship or apprenticeship opportunities; (3) adult skills training, including literacy, mathematics and language proficiency with curriculum related to job opportunities and job search skills; (4) occupational skills training; (5) case management and counseling in successful work skills; (6) enrollment at a public or independent institution of higher education; and (7) access to state-subsidized child care and transportation, where needed. Services may be provided by existing service providers, including, but not limited to, local or regional boards of education or regional educational service centers that offer adult education programs, community-technical colleges, technical high schools and public and independent institutions of higher education.

(c) Not later than January 1, 1999, and annually thereafter, the Labor Department shall submit a report to the Governor, the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and labor and public employees and the Connecticut Employment and Training Commission. Each report shall contain an evaluation of the operation of the employment services administered by the Labor Department pursuant to this section, including the number of persons who receive employment services, their gender and outcomes. Each such report shall also provide specific information regarding the cost-effectiveness of the employment services.

(P.A. 98-169, S. 2, 8; June Sp. Sess. P.A. 98-1, S. 96, 121; P.A. 12-116, S. 87; P.A. 16-131, S. 5.)

History: P.A. 98-169 effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in subsection (c) to correct the reference to the Connecticut Employment and Training Commission; Sec. 17b-688e transferred to Sec. 17b-688i in 2003; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012; P.A. 16-131 amended Subsec. (b) by deleting provision re extent permitted under Sec. 17b-688c, replacing “17-688c” with “17b-688c”, adding new Subdiv. (6) re enrollment at public or independent institution of higher education, redesignating existing Subdiv. (6) re access to state-subsidized child care and transportation as Subdiv. (7) and adding “and public and independent institutions of higher education”, effective July 1, 2016.



Section 17b-688j - (Formerly Sec. 17b-688f). Reliable transportation pilot program.

Section 17b-688j is repealed, effective July 1, 2012.

(P.A. 98-169, S. 5, 8; June 12 Sp. Sess. P.A. 12-1, S. 294.)



Section 17b-689 - Transferred

Transferred to Chapter 319t, Sec. 17b-194.



Section 17b-689a - Labor Department grant program.

Section 17b-689a is repealed, effective July 1, 1997.

(P.A. 96-268, S. 27, 34; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-689b - Regulations.

The Commissioner of Social Services may implement the provisions of sections 17b-194 and 17b-195, subsection (a) of section 17b-198 and section 25 of public act 96-268* while in the process of adopting policy and procedures in regulation form, provided notice of intention to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementation.

(P.A. 96-268, S. 26, 34; P.A. 11-44, S. 140.)

*Note: Section 25 of public act 96-268 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 96-268 effective July 1, 1996; P.A. 11-44 deleted reference to Sec. 17b-192, effective July 1, 2011.



Section 17b-689c - Employability plans for TFA recipients.

(a) Each person found eligible for time-limited assistance under the temporary family assistance program after July 1, 1998, shall be assessed for the purpose of developing an employability plan, as follows:

(1) The Department of Social Services shall perform an initial assessment in the following areas: Education, employment and training history, basic educational needs and other social service needs, including transportation, child care, child support, domestic violence, substance abuse and mental health.

(2) Following completion of the initial assessment conducted pursuant to subdivision (1) of this subsection, the Department of Social Services shall refer each such person to the Labor Department which shall, in conjunction with the regional workforce development boards, (A) conduct any further assessment of such person, as deemed necessary by the Labor Department to complete such person's employability plan, not later than six months after the initial assessment, (B) finalize the employability plan, (C) identify the services such person requires to fulfill his employability plan, and (D) refer such person for appropriate employment services, including the services identified in subsection (b) of section 17b-688i.

(b) The Department of Social Services shall assess each person found eligible for time-limited assistance under the temporary family assistance program on or before July 1, 1998, who is not currently reporting earnings to the Department of Social Services, at the time of redetermination. The Department of Social Services shall conduct such assessment in accordance with subdivision (1) of subsection (a) of this section, unless substantially similar assessment has already been completed for such person. Following the completion of such assessment by the Department of Social Services, the Department of Social Services shall refer such person to the Labor Department for further assessment in accordance with subdivision (2) of subsection (a) of this section.

(P.A. 98-169, S. 3, 8.)

History: P.A. 98-169 effective July 1, 1998.



Section 17b-689d - Education courses for TFA recipients.

(a) The Commissioner of Social Services and the Labor Commissioner shall permit a recipient of temporary family assistance to take education courses as part of the requirements of the recipient's employability plan, established pursuant to section 17b-689c, provided: (1) The state complies with federal work participation requirements for the employment services program established pursuant to section 17b-688c, and (2) the education courses are approved pursuant to subsection (b) of this section.

(b) To the extent permissible under federal law, the Labor Commissioner, in consultation with the Commissioner of Social Services, shall approve education courses as required employment activities for a recipient of temporary family assistance. Such education courses shall include, but are not limited to: (1) Degree programs offered at public and independent institutions of higher education, and (2) high school graduate equivalency degree or basic education programs for recipients otherwise ineligible to enroll in such programs during their first twenty weekly hours of required employment activities.

(c) The Labor Commissioner, in consultation with the Commissioner of Social Services, shall implement policies and procedures to establish (1) which programs may qualify as an approved employment activity, and (2) enrollment and academic requirements for students who are recipients of temporary family assistance. The Labor Commissioner shall implement such policies and procedures while in the process of adopting such policies and procedures in regulation form, provided the Labor Commissioner provides notice of intent to adopt the regulations in accordance with section 4-168 not later than twenty days after implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(d) Nothing in this section shall be construed as requiring the state to pay for the tuition of any recipient of temporary family assistance.

(P.A. 14-172, S. 1; 14-217, S. 134; P.A. 16-131, S. 6.)

History: P.A. 14-172 and P.A. 14-217 effective July 1, 2014; P.A. 16-131 amended Subsec. (b) by replacing “may” with “shall” in provision re approval of education courses, replacing “Two-year or four-year college degree programs” with “Degree programs offered at public and independent institutions of higher education” in Subdiv. (1), and making conforming changes, effective July 1, 2016.



Section 17b-690 to 17b-693 - (Formerly Secs. 17-281c, 17-281d, 17-281g, 17-281h). Work program plan; regulations. Private employers' work training programs for employable recipients. Town plans for delivery of employment and employability services to general assistance recipients; funding. Interagency council for coordinated employability and employment services for general assistance recipients.

Sections 17b-690 to 17b-693, inclusive, are repealed, effective July 1, 1997.

(P.A. 80-395, S. 4, 7; P.A. 82-147, S. 1, 4; P.A. 83-83; P.A. 85-564, S. 5, 12; May Sp. Sess. P.A. 92-16, S. 17, 19, 89; P.A. 93-262, S. 1, 87; P.A. 95-265, S. 5, 7; P.A. 96-180, S. 51, 166; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-694 - Community Employment Incentive Program. Employment placement projects.

(a) The Labor Commissioner, in consultation with the Commissioner of Social Services and the Commissioner of Mental Health and Addiction Services, shall administer a grant program, within available appropriations, to fund employment placement projects for recipients of state-administered general assistance or recipients of Medicaid who are eighteen to twenty years of age. A grant may be awarded to (1) a municipality or group of towns which form a region based on a project plan providing education, training or other assistance in securing employment, (2) a private substance abuse or mental health services provider based on a project plan incorporating job placement in the treatment process, or (3) a nonprofit organization providing employment services when no municipality or group of towns elect to apply for such a grant for a given geographic area. A plan may include cash incentives as a supplement to wages for recipients who work.

(b) In order to receive funding, a project plan shall be submitted to the commissioner no later than August first, annually. Funds shall be disbursed by the commissioner no later than September first, annually. Projects shall be funded based on the number of recipients to be served and the level of services to be provided.

(P.A. 93-262, S. 1, 87; 93-418, S. 19, 41; 93-435, S. 59, 95; P.A. 96-268, S. 28, 34; June 18 Sp. Sess. P.A. 97-2, S. 79, 165; P.A. 99-279, S. 25, 45; P.A. 04-76, S. 23; P.A. 11-44, S. 132.)

History: P.A. 93-418 effective July 1, 1993 (Revisor's note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); P.A. 96-268 amended Subsec. (a) to include recipients of stipends issued pursuant to the grant program established in Sec. 17b-689a, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by replacing reference to the repealed grant program in Sec. 17b-689a with state-administered general assistance, cash assistance or medical assistance, and by allowing grants to be awarded to certain nonprofit organizations providing employment services, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to expand eligibility for the grant program to Medicaid recipients who are 18 to 20 years of age and made technical changes, effective July 1, 1999 (Revisor's note: In codifying this section the Revisor's editorially reinstated a deleted comma after the word “assistance” in the phrase “... or state-administered general assistance, cash assistance or ...”); P.A. 04-76 amended Subsec. (a) by deleting reference to “general assistance”; P.A. 11-44 amended Subsec. (a) by deleting “cash assistance or medical assistance”, effective July 1, 2011.



Section 17b-695 to 17b-697 - (Formerly Secs. 17-655 to 17-657). Definitions. Grants for centers; “comprehensive job training and related services” defined. Criteria for distribution of funds.

Sections 17b-695 to 17b-697, inclusive, are repealed, effective July 1, 2001.

(June Sp. Sess. P.A. 83-13, S. 1–3, 7; P.A. 84-363, S. 1; P.A. 93-262, S. 1, 49, 50, 87; June Sp. Sess. P.A. 01-2, S. 68, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)



Section 17b-698 - Collection of data from job training and placement services.

The Labor Commissioner shall collect data from each job training and placement service funded by the Labor Department and serving recipients of the temporary family assistance program for the purpose of assessing the success of job placement services in assisting a recipient of either such program to attain self-sufficiency. Data collected shall include, but not be limited to: (1) The number of clients served; (2) the number of clients placed in jobs; (3) types of job training received by recipients and if such training led to employment; (4) cost-effectiveness of job training; (5) types of jobs obtained by recipients; (6) salary and benefits of those jobs obtained; and (7) length of those jobs obtained.

(P.A. 95-194, S. 26, 33; June 18 Sp. Sess. P.A. 97-2, S. 80, 165; P.A. 07-160, S. 3.)

History: P.A. 95-194, S. 26 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 07-160 substituted “Labor Commissioner” for “Commissioner of Social Services” and “Labor Department” for “Department of Social Services” re responsibility for collection of data from, and funding of, each job training and placement service serving recipients of temporary family assistance program, effective July 1, 2007.



Section 17b-698a - Evaluation of job training programs.

Section 17b-698a is repealed, effective July 1, 2001.

(P.A. 95-194, S. 27, 33; 95-351, S. 21, 30; June Sp. Sess. P.A. 01-2, S. 68, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)






Chapter 319pp - Collective Bargaining for Family Child Care Providers and Personal Care Attendants

Section 17b-705 - Collective bargaining for family child care providers. Definitions.

For purposes of this section and sections 17b-705a and 17b-705b:

(1) “Parent” means parent or legal guardian; and

(2) “Family child care providers” means persons who provide child care services under the child care subsidy program established pursuant to section 17b-749 (A) in a family child care home, as defined in section 19a-77; or (B) in a home not requiring a license pursuant to subdivision (4) of subsection (b) of section 19a-77.

(P.A. 12-33, S. 1; P.A. 15-227, S. 25.)

History: P.A. 12-33 effective July 1, 2012; pursuant to P.A. 15-227, “family day care home” was changed editorially by the Revisors to “family child care home” in Subdiv. (2), effective July 1, 2015.



Section 17b-705a - Rights of family child care providers. Prohibitions. Procedure for negotiation and binding arbitration. Election and designation of exclusive bargaining agent.

(a) A family child care provider shall not be considered a state employee and shall be exempt from any and all provisions of the general statutes creating rights, obligations, privileges or immunities to state employees as a result of or incident to their state service.

(b) Family child care providers shall have the right to bargain collectively and shall have such other rights and obligations incident thereto as are created by sections 5-270 to 5-279, inclusive, except as set forth in subsections (d) to (g), inclusive, of this section, except:

(1) The following shall be prohibited subjects of bargaining: (A) The application of state employee benefits to family child care providers, including, but not limited to, health benefits and pensions; (B) a parent's right to (i) recruit, (ii) select, (iii) direct the activities of, and (iv) terminate the services of any family child care provider; and (C) a procedure for grievance arbitration against any parent;

(2) No provision of any agreement or award shall provide for a reduction in the services provided by family child care providers to children under section 17b-749;

(3) Any provision in any agreement or award which would require an additional appropriation in order to maintain the levels of services provided by existing appropriations shall be presented to the General Assembly for approval in accordance with the budgetary process set forth in subdivision (8) of subsection (e) of this section;

(4) The provisions of section 5-280 shall not apply to family child care providers. An agreement or award reached pursuant to this section may include provisions calling for the state or its fiscal intermediary to deduct from reimbursement payments regular dues and initiation fees, and nonmember service fees limited to the lesser of regular dues, fees and assessments that a member is charged or the proportionate share of expenses incident to collective bargaining. Dues or fees may be charged only with respect to earnings from participation in the child care subsidy program established pursuant to section 17b-749. No dues or fees may be charged for the first sixty days of a family child care provider's participation in a child care subsidy program established pursuant to section 17b-749;

(5) The provisions of sections 5-276a and 5-276b and subsections (b) to (g), inclusive, of section 5-278 shall not apply to collective bargaining involving family child care providers. Any impasse between the parties shall be resolved in accordance with subsection (e) of this section;

(6) In any proceeding which may be filed under section 5-272, the State Board of Labor Relations shall be without jurisdiction to consider any complaint against, or issue any remedy against, any parent; and

(7) Any election required in order to resolve any question concerning representation involving family child care providers shall be conducted by mail ballot. No provision of this section shall grant family child care providers a right to strike and such strikes are prohibited.

(c) On or after July 1, 2014, and monthly thereafter, the Commissioner of Early Childhood shall compile a list of the names of family child care providers who have participated in the child care subsidy program established pursuant to section 17b-749 within the previous six calendar months. Such list shall be considered a public record, as defined in section 1-200.

(d) For purposes of sections 4-65a and 5-270 and subsection (a) of section 5-278, the Office of Early Childhood shall be considered an executive branch employer and an organization representing family child care providers that has been designated by the State Board of Labor Relations, pursuant to section 5-275 or subsection (g) of this section, as the exclusive bargaining agent of such providers, shall have the right to bargain concerning the terms and conditions of participation of family child care providers in the program covered by this section, including, but not limited to, (1) state reimbursement rates, (2) benefits, (3) payment procedures, (4) contract grievance arbitration, and (5) training, professional development and other requirements and opportunities appropriate for family child care providers.

(e) (1) If the organization representing family child care providers and the Office of Early Childhood do not reach an agreement not later than one hundred fifty days after negotiations have begun, the parties shall jointly select an arbitrator. The arbitrator selected shall have experience as an impartial arbitrator of labor-management disputes, and shall not be an individual employed as an advocate or consultant for labor or management in labor-management disputes. If the parties fail to agree on an arbitrator not later than one hundred sixty days after negotiations have begun, the selection of the arbitrator shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(2) Each party shall submit to the arbitrator, and to each other, a proposal setting forth such party's position on how each of the unresolved issues shall be resolved.

(3) The arbitrator shall convene a hearing to allow the parties to provide evidence and argument to the arbitrator. The parties shall have the right to submit written briefs to the arbitrator. The arbitration record shall be officially closed at the close of the hearing, or the arbitrator's receipt of briefs, whichever is later.

(4) The arbitrator's authority is limited to selecting the complete proposal of one party or the other on any unresolved issue. The arbitrator shall issue an award not later than forty-five days after the close of the record.

(5) The factors to be considered by the arbitrator in arriving at a decision are: (A) The nature and needs of the family child care program and the needs and welfare of parents and children served by that program, including interests in better recruitment, retention and quality with respect to the covered family child care provider; (B) the history of negotiations between the parties including those leading to the instant proceeding; (C) the existing conditions of employment of similar groups of workers; (D) changes in the cost of living; and (E) the interests and welfare of the covered family child care providers.

(6) The costs of the arbitrator and any fees associated with the arbitration proceeding shall be shared equally by the parties.

(7) Any agreement or award reached pursuant to this section shall be submitted to the General Assembly for approval by filing the agreement or award with the clerks of the House and Senate. No provision of any agreement or award resulting from the collective bargaining process which would require supercedence of any law or regulation shall take effect without affirmative legislative approval.

(8) Notwithstanding any other provision of this section, any provision in any agreement or award which would require an additional appropriation in order to maintain the levels of services provided by existing appropriations shall be presented to the General Assembly for approval in accordance with the budgetary process applicable to appropriations, including, but not limited to, affirmative legislative approval. Other provisions of the agreement or award shall be deemed approved unless affirmatively rejected by a majority of either house not later than thirty days after the filing with the clerk of that chamber, provided the thirty-day period shall not begin or expire unless the General Assembly is in regular session. Once approved by the General Assembly, any provision of an agreement or award need not be resubmitted by the parties to such agreement or award as part of a future agreement approval process unless changes in the language of such provision are negotiated by the parties.

(f) The only bargaining unit of family child care providers appropriate for the purpose of collective bargaining shall be a state-wide unit of all family child care providers.

(g) Any provider organization certified as the majority representative of family child care providers in any election held prior to July 1, 2012, pursuant to Executive Order Number 9 of Governor Dannel P. Malloy may provide proof of such certification to the State Board of Labor Relations and the State Board of Labor Relations shall certify such majority representative as the exclusive bargaining agent for such providers without the requirement of an additional election unless and until such time as a question concerning representation is appropriately raised under this section and section 17b-705.

(P.A. 12-33, S. 2; P.A. 14-39, S. 22.)

History: P.A. 12-33 effective July 1, 2012; P.A. 14-39 amended Subsec. (c) by replacing “2012” with “2014” and “Social Services” with “Early Childhood”, amended Subsec. (d) by replacing “Department of Social Services” with “Office of Early Childhood” and deleting “with the state” re right to bargain and amended Subsec. (e)(1) by replacing “Department of Social Services” with “Office of Early Childhood”, effective July 1, 2014.



Section 17b-705b - State immunity from liability.

The state shall not be liable for any action, including, but not limited to, any civil action, any grievance arbitration or any prohibited practice proceeding, brought by the exclusive bargaining agent of such child care workers based upon any alleged wrongdoing by a parent or child arising pursuant to section 17b-705a.

(P.A. 12-33, S. 3.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706 - Collective bargaining for personal care attendants. Definition.

For purposes of this section and sections 17b-706a to 17b-706c, inclusive:

(1) “Consumer” means a person who receives services from a personal care attendant under a state-funded program, including, but not limited to, (A) the program for individuals with acquired brain injuries, established pursuant to section 17b-260a, (B) the personal care assistance program, established pursuant to section 17b-605a, (C) the Connecticut home care program for the elderly, established pursuant to section 17b-342, (D) the pilot program to provide home care services to disabled persons, established pursuant to section 17b-617, (E) the individual and family support waiver program administered by the Department of Developmental Services, (F) the comprehensive waiver program administered by the Department of Developmental Services, and (G) any state-funded program that provides services from a personal care attendant;

(2) “Surrogate” means a consumer's legal guardian or a person identified in a written agreement as having responsibility for the care of a consumer;

(3) “Personal care attendants” means persons employed by a consumer or surrogate to provide personal care assistance to a consumer; and

(4) “Personal care assistance” means supportive home care, direct support services, personal care or another nonprofessional service provided to a person with a disability or an elderly person who requires assistance to (A) meet such person's daily living needs, (B) ensure such person may adequately function in such person's home, or (C) provide such person with safe access to the community.

(P.A. 12-33, S. 4.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706a - Personal Care Attendant Workforce Council. Membership. Duties.

(a) There is established the Personal Care Attendant Workforce Council to ensure the quality of long-term personal home care. Said council shall be composed of the following members:

(1) The Commissioner of Social Services, or the commissioner's designee;

(2) The Commissioner of Developmental Services, or the commissioner's designee;

(3) The Healthcare Advocate, or the Healthcare Advocate's designee;

(4) The Secretary of the Office of Policy and Management, or the secretary's designee;

(5) Three appointed by the Governor one of whom shall be a member of an organization representing the interests of consumers with developmental disabilities, one of whom shall be a member of an organization representing the interests of consumers with physical disabilities, and one of whom shall be a member of an organization representing the interests of elderly consumers;

(6) One appointed by the speaker of the House of Representatives who shall be a member of an organization representing the interests of consumers with developmental disabilities;

(7) One appointed by the president pro tempore of the Senate who shall be a member of an organization representing the interests of consumers with physical disabilities;

(8) One appointed by the majority leader of the House of Representatives who shall be a member of an organization representing the interests of elderly consumers;

(9) One appointed by the majority leader of the Senate who shall be a member of an organization representing the interests of consumers with developmental disabilities;

(10) One appointed by the minority leader of the House of Representatives who shall be a member of an organization representing the interests of consumers with physical disabilities; and

(11) One appointed by the minority leader of the Senate who shall be a member of an organization representing the interests of elderly consumers.

(b) All initial appointments to the council shall be made not later than August 1, 2012. The chairperson of the council shall be appointed by the Governor from among its members. The chairperson shall convene the first meeting of the council not later than September 1, 2012. Members of the council shall serve coterminously and at the pleasure of the appointing authority in accordance with section 4-1a. A majority of the members of the Personal Care Attendant Workforce Council shall constitute a quorum for the transaction of any business. Members of the Personal Care Attendant Workforce Council shall receive no compensation for their service but shall be reimbursed for actual expenses necessarily incurred in performance of their duties. The council shall be within the Department of Social Services for administrative purposes only.

(c) The Personal Care Attendant Workforce Council shall have the following duties and responsibilities relating to personal care attendants: (1) Study issues relating to the recruitment, retention and adequacy of personal care attendants; and (2) develop a plan to improve the quality, stability and availability of personal care attendants by (A) developing a means to identify and recruit personal care attendants, (B) developing training and educational opportunities for personal care attendants and consumers, (C) developing one or more registries to (i) provide routine, emergency and respite referrals of qualified personal care attendants to consumers and surrogates who are authorized to receive long-term, in-home personal care services by a personal care attendant, (ii) enable consumers and surrogates to access information about prospective personal care attendants such as their training, educational background and work experience, and (iii) provide appropriate employment opportunities for personal care attendants, and (D) establishing standards for wages, benefits and conditions of employment for personal care attendants.

(d) On or after July 1, 2013, the commissioners of the departments having cognizance of the covered waiver programs shall review the plans recommended by the Personal Care Attendant Workforce Council pursuant to subsection (c) of this section. The commissioners shall include in budgetary requests submitted to the Office of Policy and Management requests for funding necessary to implement aspects of such plans that meet said commissioners' approval.

(e) (1) For purposes of sections 4-65a and 5-270 and subsection (a) of section 5-278, the Personal Care Attendant Workforce Council shall be within the executive branch of state government. An organization representing personal care attendants that has been designated by the State Board of Labor Relations, pursuant to section 5-275 or subsection (f) of section 17b-706b, as the exclusive bargaining agent of such personal care attendants, shall have the right to bargain with the state concerning the terms and conditions of participation of personal care attendants in the programs covered by this section and section 17b-706, including, but not limited to, (A) state reimbursement rates, (B) benefits, (C) payment procedures, (D) contract grievance arbitration, and (E) training, professional development and other requirements and opportunities appropriate for such personal care attendants.

(2) (A) No provision of any agreement or award which may be reached pursuant to collective bargaining between the state and any organization representing personal care attendants shall interfere with the right of a consumer or surrogate to hire, refuse to hire, supervise, direct the activities of, or terminate the employment of any personal care attendant.

(B) In those covered programs where budgets provided to consumers receiving direct support services are allocated using the individual budget methodology, budgets shall be increased to account for additional expenses caused by a contract or award negotiated in accordance with this section which includes increases in wages or benefits.

(f) (1) Not later than October 1, 2012, and monthly thereafter, the Personal Care Attendant Workforce Council shall compile and maintain a registry list of the names and addresses of all personal care attendants who have been paid through the state-funded programs identified in subdivision (1) of section 17b-706 within the previous six calendar months. The list shall not include the name of any consumer, or indicate that a personal care attendant is a relative of a consumer or has the same address as a consumer. Any fiscal intermediary that provides administrative services to the state concerning state-funded programs shall assist and cooperate with said council in compiling and maintaining such list. The Personal Care Attendant Workforce Council shall utilize such list for the purposes of this section and sections 17b-706b and 17b-706c. Such list shall be a public record, as defined in section 1-200.

(2) Not later than seven days after receiving a request from an employee organization, as defined in subsection (d) of section 5-270, that is interested in representing an appropriate unit of personal care attendants, the Personal Care Attendant Workforce Council shall provide to the employee organization the most recent list of personal care attendants compiled pursuant to subdivision (1) of this subsection.

(P.A. 12-33, S. 5.)

History: P.A. 12-33 effective July 1, 2012.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 17b-706b - Rights of personal care attendants. Prohibitions. Procedure for negotiation and binding arbitration. Election and designation of exclusive bargaining agent.

(a) Personal care attendants shall not be considered state employees and shall be exempt from any and all provisions of the general statutes creating rights, obligations, privileges or immunities to state employees as a result of or incident to their state service.

(b) Personal care attendants shall have the right to bargain collectively and shall have such other rights and obligations incident thereto as are created by sections 5-270 to 5-279, inclusive, except as set forth in subsections (c), (d) and (f) of this section, except:

(1) The following shall be prohibited subjects of bargaining: (A) A consumer or surrogate's right to (i) hire or refuse to hire, (ii) supervise, (iii) direct the activities of, or (iv) terminate the employment of any personal care attendant, (B) any proposal that would prevent surrogates from hiring personal care attendants not on the registry list described in section 17b-706a, (C) any proposal that would prevent consumers or surrogates from requiring any additional training, (D) a procedure for grievance arbitration against any consumer or surrogate, and (E) application of state employee benefits to personal care attendants, including, but not limited to, health benefits and pensions;

(2) No provision of any agreement or award shall provide for a reduction in Medicaid funds provided to the state, nor shall any provision of any agreement or award provide for a reduction in the services of personal care attendants to consumers. Any provision in any agreement or award which would require an additional appropriation in order to maintain the levels of services provided by existing appropriations shall be submitted to the General Assembly for approval in accordance with subdivision (8) of subsection (c) of this section;

(3) The provisions of section 5-280 shall not apply to personal care attendants. An agreement or award reached pursuant to this section may include provisions calling for the state or its fiscal intermediary to deduct from reimbursement payments the regular dues, fees and assessments that a member is charged and nonmember service fees limited to the lesser of dues and initiation fees required of members or the proportionate share of expenses incident to collective bargaining. Dues or fees may be charged only with respect to earnings from participation in the programs covered by this section. No dues or fees may be charged for the first sixty days of a personal care attendant's participation in a program covered by this section.

(4) The provisions of sections 5-276a and 5-276b and subsections (b) to (g), inclusive, of section 5-278 shall not apply to collective bargaining involving personal care attendants. Any impasse between the parties shall be resolved in accordance with subsection (c) of this section;

(5) In any proceeding which may be filed under section 5-272, the State Board of Labor Relations shall be without jurisdiction over, or authority to issue any remedy against, any consumer or surrogate; and

(6) Any election required in order to resolve any question concerning representation involving personal care attendants shall be conducted by mail ballot. No provision of this section shall grant personal care attendants a right to strike and such strikes are prohibited.

(c) (1) If the organization representing personal care attendants and the state do not reach an agreement not later than one hundred fifty days after negotiations have begun, the parties shall jointly select an arbitrator. The arbitrator selected shall have experience as an impartial arbitrator of labor-management disputes and shall not be an individual employed as an advocate or consultant for labor or management in labor-management disputes. If the parties fail to agree on an arbitrator not later than one hundred sixty days after the negotiations have begun, the selection shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(2) Each party shall submit to the arbitrator, and to the other party, a proposal setting forth such party's position on how each of the unresolved issues shall be resolved.

(3) The arbitrator shall convene a hearing to allow each party to provide evidence and argument to the arbitrator. Each party shall have the right to submit written briefs to the arbitrator. The arbitration record shall be officially closed at the close of the hearing or the arbitrator's receipt of briefs, whichever is later.

(4) The arbitrator's authority is limited to selecting the complete proposal of one party or the other's on any unresolved issue. The arbitrator shall issue an award not later than forty-five days after the close of the record.

(5) The factors to be considered by the arbitrator in arriving at a decision are: (A) The nature and needs of the personal care assistance program and the needs and welfare of consumers, including interests in better recruitment, retention and quality with respect to the covered personal care attendants; (B) the history of negotiations between each party including those leading to the proceeding; (C) the existing conditions of employment of similar groups of workers; (D) changes in the cost of living; and (E) the interests and welfare of the covered personal care attendants.

(6) The costs of the arbitrator and any fees associated with the arbitration proceeding shall be shared equally by each party.

(7) Any agreement or award reached pursuant to this section shall be reduced to writing and submitted to the General Assembly for approval by filing the agreement or award with the clerks of the House of Representatives and Senate. No provision of any agreement or award resulting from the collective bargaining process which would require supercedence of any law or regulation shall take effect without affirmative legislative approval.

(8) Notwithstanding any other provision of sections 17b-706a to 17b-706c, inclusive, any provision of any agreement or award requiring the appropriation of additional funds shall be subject to the state's regular budgetary approval process, subject to funds being made available and affirmative legislative approval. Other provisions of the agreement or award shall be deemed approved unless affirmatively rejected by a majority of either house not later than thirty days after the filing with the clerk of that chamber, provided the thirty-day period shall not begin or expire unless the General Assembly is in regular session. Once approved by the General Assembly, any provision of an agreement or award need not be resubmitted by the parties to such agreement or award as part of a future agreement approval process unless changes in the language of such provision are negotiated by the parties.

(d) The provisions of this section shall not alter the obligations of the state or the consumer to provide the state's or the consumer's share of Social Security, federal and state unemployment contributions, Medicare or workers' compensation insurance.

(e) The bargaining units of personal care attendants appropriate for the purpose of collective bargaining shall be (1) a state-wide unit of all personal care attendants, (2) a state-wide unit of personal care attendants who provide services under programs administered by the Department of Social Services, or (3) a state-wide unit of personal care attendants who provide services under programs administered by the Department of Developmental Services. Personal care attendants who are members of the consumer's or surrogate's family shall not be excluded from the bargaining unit because of such personal care attendant's familial relationship to a consumer or surrogate.

(f) Any organization certified as the majority representative of personal care attendants in any election held prior to July 1, 2012, pursuant to Executive Order Number 10 of Governor Dannel P. Malloy, may provide proof of such certification to the State Board of Labor Relations and the State Board of Labor Relations shall certify such majority representative as the exclusive bargaining representative for such personal care attendants without the requirement of an additional election unless and until such time as a question concerning representation is appropriately raised under this section and section 17b-705a.

(P.A. 12-33, S. 6; P.A. 14-217, S. 227.)

History: P.A. 12-33 effective July 1, 2012; P.A. 14-217 amended Subsec. (b)(3) by deleting “waiver” re programs, effective June 13, 2014.



Section 17b-706c - Applications for waiver of federal law.

The Commissioners of Social Services and Developmental Services shall submit any application for a waiver of federal law necessary to effectuate the provisions of sections 17b-706 to 17b-706b, inclusive, in accordance with the provisions of section 17b-8. The Commissioners of Social Services and Developmental Services and any other department or agency of the state shall take all actions reasonably necessary to obtain approval for any such waiver and to ensure the continuation of necessary federal funding.

(P.A. 12-33, S. 7.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706d - State immunity from liability.

The state shall not be liable for any action, including, but not limited to, any civil action, any grievance arbitration or any prohibited practice proceeding, brought by the exclusive bargaining agent of such personal care attendants based upon any alleged wrongdoing by a consumer or surrogate arising pursuant to sections 17b-706a to 17b-706c, inclusive.

(P.A. 12-33, S. 8.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706e - Provision of training and related services to personal care attendants.

Notwithstanding the provisions of sections 17b-706 to 17b-706c, inclusive, where authorized by a collective bargaining agreement negotiated pursuant to section 17b-706b, the parties may contract for the provision of training and related services to personal care attendants, as defined in section 17b-706, at cost directly with a nonprofit labor management trust authorized by 29 USC 186(c)(6).

(June Sp. Sess. P.A. 15-5, S. 473.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.






Chapter 319q - Administrative Hearings

Section 17b-60 - (Formerly Sec. 17-2a). Fair hearings by commissioner. Application.

An aggrieved person authorized by law to request a fair hearing on a decision of the Commissioner of Social Services or the conservator of any such person on his behalf may make application for such hearing in writing over his signature to the commissioner and shall state in such application in simple language the reasons why he claims to be aggrieved. Such application shall be mailed to the commissioner within sixty days after the rendition of such decision. The commissioner shall thereupon hold a fair hearing within thirty days from receipt thereof and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place thereof, to such aggrieved person, or if the application concerns a denial of or failure to provide emergency housing, the commissioner shall hold a fair hearing within four business days from receipt thereof, and shall make all reasonable efforts to provide notice of the time and place of the fair hearing to such aggrieved person at least one business day prior to said hearing. A reasonable period of continuance may be granted for good cause. The aggrieved person shall appear personally at the hearing, unless his physical or mental condition precludes appearing in person, and may be represented by an attorney or other authorized representative. A stenographic or mechanical record shall be made of each hearing, but need not be transcribed except (1) in the event of an appeal from the decision of the hearing officer or (2) if a copy is requested by the aggrieved person, in either of which cases it shall be furnished by the Commissioner of Social Services without charge. The Commissioner of Social Services and any person authorized by him to conduct any hearing under the provisions of this section shall have power to administer oaths and take testimony under oath relative to the matter of the hearing and may subpoena witnesses and require the production of records, papers and documents pertinent to such hearing. No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing records, papers or documents on the ground that such testimony or the production of such records or other documentary evidence would tend to incriminate him, but such evidence or the records or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers and, upon his refusal to do so, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner or his agent may proceed with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive like fees and compensation as officers and witnesses in the courts of this state to be paid on vouchers of the commissioner on order of the Comptroller.

(1959, P.A. 96, S. 1; 1967, P.A. 759, S. 4; 1969, P.A. 297; 369, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-274; 77-614, S. 608, 610; P.A. 78-280, S. 2, 6, 127; P.A. 87-473, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-133, S. 1; P.A. 93-142, S. 4, 7, 8; 93-262, S. 34, 87; P.A. 95-220, S. 4–6; 95-360, S. 8, 32.)

History: 1967 act authorized appearance by a representative of aggrieved person as well as attorney; 1969 acts added Subdiv. (2) making transcription optional unless copy requested by aggrieved person in which case it is to be furnished without charge and replaced jails with community correctional centers; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-274 required that hearing application be mailed within 60 rather than 30 days of decision; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 87-473 added “or if the application concerns a denial of or failure to provide emergency housing, the commissioner shall hold a fair hearing within 4 business days from receipt thereof, and shall make all reasonable efforts to provide notice of the time and place of the fair hearing to such aggrieved person at least 1 business day prior to said hearing”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-133 removed prohibition against hearings subsequent to the decease of the aggrieved person and authorized hearings without the personal appearance of the aggrieved person if such appearance is precluded by the person's mental or physical condition; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 replaced commissioner of income maintenance with commissioner of social services and allowed any person operating or applying for a license to operate a family day care home to make an application for a hearing, effective July 1, 1993; Sec. 17-2a transferred to Sec. 17b-60 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-360 deleted family day care home operators and license applicants from those authorized to apply for a hearing, effective July 13, 1995.

See Sec. 52-260 re witness fees.

Annotations to former section 17-2a:

Where objection was made to constitutionality of Sec. 17-90 on the basis of violation of due process of law, held that hearing procedure set forth in this section and Sec. 17-2b satisfies requirements of due process. 152 C. 56. Cited. 165 C. 490; 170 C. 258; 172 C. 292; 177 C. 599; 179 C. 83; 189 C. 29; 191 C. 384; 204 C. 672; 209 C. 390; 214 C. 256; Id., 601; 222 C. 69; 226 C. 818.

Cited. 6 CA 47; 20 CA 470.

Cited. 30 CS 587; 31 CS 515; 32 CS 561; Id., 599; Id., 607; 34 CS 281; Id., 586; 35 CS 622; 40 CS 554.

Cited. 3 Conn. Cir. Ct. 269; Id., 504; 4 Conn. Cir. Ct. 85; Id., 138; Id., 338, 339; Id., 450, 647. Commissioner may subpoena witness but does not have to do so merely because appellant requests him to. 5 Conn. Cir. Ct. 291. Cited. Id., 506. Record did not furnish evidential support for hearing officer's determination, hence judgment for commissioner set aside. Id., 603.

Annotations to present section:

Cited. 38 CA 522; 44 CA 143.



Section 17b-61 - (Formerly Sec. 17-2b). Decision. Appeal. Extension of time limit for filing appeal.

(a) Not later than sixty days after such hearing, or three business days if the hearing concerns a denial of or failure to provide emergency housing, the commissioner or his designated hearing officer shall render a final decision based upon all the evidence introduced before him and applying all pertinent provisions of law, regulations and departmental policy, and such final decision shall supersede the decision made without a hearing, provided final definitive administrative action shall be taken by the commissioner or his designee within ninety days after the request of such hearing pursuant to section 17b-60. Notice of such final decision shall be given to the aggrieved person by mailing him a copy thereof within one business day of its rendition. Such decision after hearing shall be final except as provided in subsections (b) and (c) of this section.

(b) The applicant for such hearing, if aggrieved, may appeal therefrom in accordance with section 4-183. Appeals from decisions of said commissioner shall be privileged cases to be heard by the court as soon after the return day as shall be practicable.

(c) The commissioner may, for good cause shown by an aggrieved person, extend the time for filing an appeal to Superior Court beyond the time limitations of section 4-183, as set forth below:

(1) Any aggrieved person who is authorized to appeal a decision of the commissioner, pursuant to subsection (b) of this section, but who fails to serve or file a timely appeal to the Superior Court pursuant to section 4-183, may, as provided in this subsection, petition that the commissioner, for good cause shown, extend the time for filing any such appeal. Such a petition must be filed with the commissioner in writing and contain a complete and detailed explanation of the reasons that precluded the petitioner from serving or filing an appeal within the statutory time period. Such petition must also be accompanied by all available documentary evidence that supports or corroborates the reasons advanced for the extension request. In no event shall a petition for extension be considered or approved if filed later than ninety days after the rendition of the final decision. The decision as to whether to grant an extension shall be made consistent with the provisions of subdivision (2) of this subsection and shall be final and not subject to judicial review.

(2) In determining whether to grant a good cause extension, as provided for in this subsection, the commissioner, or his authorized designee, shall, without the necessity of further hearing, review and, as necessary, verify the reasons advanced by the petition in justification of the extension request. A determination that good cause prevented the filing of a timely appeal shall be issued in writing and shall enable the petitioner to serve and file an appeal within the time provisions of section 4-183, from the date of the decision granting an extension. The circumstances that precluded the petitioner from filing a timely appeal, and which may be deemed good cause for purposes of granting an extension petition, include, but are not limited to: (A) Serious illness or incapacity of the petitioner which has been documented as materially affecting the conduct of personal affairs; (B) a death or serious illness in the petitioner's immediate family that has been documented as precluding the petitioner from perfecting a timely appeal; (C) incorrect or misleading information given to the petitioner by the agency, relating to the appeal time period, and shown to have been materially relied on by the petitioner as the basis for failure to file a timely appeal; (D) evidence that the petitioner did not receive notice of the agency decision; and (E) other unforeseen and unavoidable circumstances of an exceptional nature which prevented the filing of a timely appeal.

(1959, P.A. 96, S. 2, 3; 1963, P.A. 73, S. 1; P.A. 74-183, S. 209, 291; P.A. 75-420, S. 4, 6; P.A. 76-162; 76-436, S. 179, 681; P.A. 77-452, S. 52, 72; 77-603, S. 67, 125; P.A. 78-280, S. 25, 127; P.A. 87-473, S. 4.)

History: 1963 act changed jurisdiction from common pleas to circuit court; P.A. 74-183 replaced circuit court with court of common pleas and included reference to judicial districts; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-162 required decision within 60 rather than 30 days of hearing and required “final definitive administrative action” within 90 days of hearing request; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-452 repeated change in courts and, with P.A. 77-603, replaced previous detailed appeal provisions in Subsec. (b) with statement that appeals be made in accordance with Sec. 4-183; P.A. 78-280 removed Subsec. indicators and deleted provisions formerly in Subsec. (a) re appeals; P.A. 87-473 amended Subsec. (a) to require a final decision not later than 3 business days after the hearing if the hearing concerns a denial of or failure to provide emergency housing and changed the time limit for notice of the final decision from 72 hours to 1 business day and added Subsec. (c); Sec. 17-2b transferred to Sec. 17b-61 in 1995.

Annotations to former section 17-2b:

Where objection was made to constitutionality of Sec. 17-90 on the basis of violation of due process of law, held that hearing procedure set forth in this section and Sec. 17-2a satisfies requirement of due process. 152 C. 56, 57. Cited. 165 C. 490; 168 C. 336; 172 C. 292. Plaintiffs, who were denied AFDC benefits while residents of Connecticut and who appealed the denial while still residents, were “aggrieved” parties, and thus could maintain the appeal notwithstanding their subsequent removal from Connecticut. 174 C. 8. Cited. 177 C. 599; 189 C. 29; 191 C. 384; 214 C. 601; 222 C. 69; 229 C. 664; 233 C. 370.

Cited. 30 CS 587; 31 CS 515. A classification of obligations recognized in regulations concerning disposition of assets by welfare claimants is not a violation of equal protection provisions of U.S. Constitution as to those not recognized. Id., 547. Conclusions drawn from facts proved must not be the result of speculation and conjecture; does not permit reliance on hearsay when better evidence is readily available. 32 CS 560. Substantial and competent evidence requirement means such evidence that has rational probative force. Id., 564. Cited. Id., 603; Id., 605. Failure to make a finding of facts from evidence introduced at hearing constitutes an abuse of discretion. Id., 606. Cited. 33 CS 769; 34 CS 265; Id., 586; 40 CS 554.

In an appeal taken under section, the basic issue before the court is whether commissioner has acted illegally or so arbitrarily and unreasonably as to abuse his discretion. 3 Conn. Cir. Ct. 271. Cited. Id., 504, 505; 4 Conn. Cir. Ct. 67; Id., 85; Id., 138; Id., 338, 339; Id., 450, 647; 5 Conn. Cir. Ct. 294. On appeal from commissioner's hearing, court cannot substitute its judgment for that of commissioner; it can only decide whether action of agency was illegal, arbitrary or an abuse of discretion. Id., 505. Cited. 6 Conn. Cir. Ct. 353; Id., 687.

Annotation to present section:

Cited. 44 CA 143.



Section 17b-62 and 17b-63 to 17b-65 - (Formerly Secs. 17-292d to 17-292f). Transfer of general assistance application by person temporarily residing in substance abuse clinic or group home for persons with AIDS to town of applicant's legal domicile. Fair hearings; application. Procedure for fair hearings by commissioner. Decision; appeal.

Sections 17b-62 to 17b-65, inclusive, are repealed, effective March 1, 2004.

(P.A. 79-517, S. 1–3; P.A. 83-85; P.A. 85-61; P.A. 87-473, S. 1, 2; 87-589, S. 76, 87; P.A. 88-230, S. 1, 12; P.A. 89-239, S. 5; P.A. 90-98, S. 1, 2; P.A. 91-133, S. 2; May Sp. Sess. P.A. 92-16, S. 18, 89; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; 93-395, S. 3; 93-435, S. 59, 95; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-66 - (Formerly Sec. 17-82f). Request for hearing.

Any applicant or beneficiary aggrieved by a decision of the commissioner made without a fair hearing may request a hearing in accordance with the provisions of section 17b-60.

(1969, P.A. 730, S. 22.)

History: Sec. 17-82f transferred to Sec. 17b-66 in 1995.

Annotation to former section 17-82f:

Cited. 20 CA 470.

Annotation to present section:

Cited. 44 CA 143.






Chapter 319rr - Child Care and Protection

Section 17b-730 - (Formerly Sec. 17-575). Child care services and economic opportunity acts.

(a) The Commissioner of Early Childhood is authorized to take advantage of any federal statutes and regulations relating to child care services, as described in section 19a-77, and shall have the power to administer any federally assisted child care program in the event that such federal statutes or regulations require that such federally assisted program be administered by a single state agency.

(b) The Commissioner of Early Childhood is authorized to take advantage of Title V of Public Law 88-452, entitled “Economic Opportunity Act of 1964”, with respect to providing work training, aid and assistance to persons eligible for state-administered general assistance or public assistance, and to administer the same in such manner as is required for the receipt of federal funds therefor.

(February, 1965, P.A. 357, S. 2; 1967, P.A. 759, S. 1(h); 768, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 24; P.A. 14-39, S. 24; P.A. 15-227, S. 25; P.A. 16-163, S. 33.)

History: 1967 acts created section in present form by designating Subsec. (h) (originally Subsec. (b) of Sec. 17-12b) as Subsec. (a) and making subsection added in second act Subsec. (b); P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; Sec. 17-12b transferred to Sec. 17-31f in 1979; Sec. 17-31f transferred to Sec. 17-575 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-575 transferred to Sec. 17b-730 in 1995; P.A. 04-76 amended Subsec. (b) by replacing reference to “general assistance” with reference to “state-administered general assistance”; P.A. 14-39 replaced references to Commissioner of Social Services with references to Commissioner of Early Childhood and made technical changes, effective July 1, 2014; pursuant to P.A. 15-227, “child day care program” was changed editorially by the Revisors to “child care program” in Subsec. (a), effective July 1, 2015; P.A. 16-163 amended Subsec. (a) by replacing “child day care” with “child care services, as described in section 19a-77,”, effective June 9, 2016.



Section 17b-732 - (Formerly Sec. 17-579). Papers for commitment of minors; uniform forms. Notice to Commissioner of Social Services or designee.

Uniform forms of commitment papers or mittimus shall be used by all authorities throughout the state in the commitment by them of minors to the Commissioner of Social Services, the Commissioner of Children and Families or humane or reformatory institutions. Such forms shall be prepared by the Attorney General, printed at the expense of the state and furnished by the Commissioner of Social Services or his designee. In such forms there shall be stated the following particulars in regard to the minor committed thereby: Name, age or date of birth as exactly as can be determined, and the town or city and state in which born; name, nationality and religious preference of the parents so far as known. The age thus ascertained shall be taken as the true age of such minor with reference to the term of commitment. The authority committing any minor to the Commissioner of Social Services, the Commissioner of Children and Families or the Southbury Training School shall forthwith send a notice of such commitment to the Commissioner of Social Services or his designee in a form approved by him. The provisions of this section shall not apply to commitment papers made pursuant to sections 18-65a or 18-73, which shall be prepared by the Judicial Department.

(1949 Rev., S. 2846; 1955, S. 1588d; 1967, P.A. 118, S. 1; P.A. 74-251, S. 4; P.A. 75-420, S. 4, 6; P.A. 77-344, S. 2; 77-614, S. 521, 610; P.A. 91-278, S. 5, 9; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87.)

History: 1967 act changed name of Mansfield State Training School and Hospital; P.A. 74-251 included commitments to commissioner of children and youth services, deleted reference to commitments to the House of the Good Shepherd and allowed designee to act for welfare commissioner; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-344 replaced provision that Sec. 18-73 unaffected by this section with provision that section does not affect commitment papers pursuant to 18-65a or 18-73 thus clarifying meaning; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; Sec. 17-14 transferred to Sec. 17-31j in 1979; Sec. 17-31j transferred to Sec. 17-579 in 1991; P.A. 91-278 made technical changes to remove references to Mansfield Training School; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-579 transferred to Sec. 17b-732 in 1995.



Section 17b-733 - (Formerly Sec. 17-585(a)). Office of Early Childhood designated lead agency for child care services.

The Office of Early Childhood shall be the lead agency for child care services, as described in section 19a-77, in Connecticut. The office shall: (1) Identify, annually, existing child care services and maintain an inventory of all available services; (2) provide technical assistance to corporations and private agencies in the development and expansion of child care services for families at all income levels, including families of their employees and clients; (3) study and identify funding sources available for child care services including federal funds and tax benefits; (4) study the cost and availability of liability insurance for providers of child care services; (5) encourage providers of child care services to obtain accreditation; (6) develop a range of financing options for child care services, including the use of a tax-exempt bond program, a loan guarantee program and the establishment of a direct revolving loan program; (7) promote the colocation of child care services and school readiness programs pursuant to section 4b-31; (8) establish a performance-based evaluation system; (9) develop for recommendation to the Governor and the General Assembly measures to provide incentives for the private sector to develop and support expanded child care services; (10) provide, within available funds and in conjunction with the temporary family assistance program, as defined in section 17b-680, and administered by the Department of Social Services, child care services to public assistance recipients; (11) develop and implement, with the assistance of the Early Childhood Cabinet, established pursuant to section 10-16z, a coordinated and comprehensive state-wide early childhood care and education system of professional development for providers and staff of early childhood care and education programs, including child care centers, group child care homes and family child care homes that provide child care services, that makes available to such providers and their staff, within available appropriations, scholarship assistance, career counseling and training and advancement in career ladders, as defined in section 4-124bb; (12) plan and implement a unit cost reimbursement system for state-funded child care services such that, on and after January 1, 2008, any increase in reimbursement shall be based on a requirement that such centers meet the staff qualifications, as defined in subsection (b) of section 10-16p; (13) develop, within available funds, initiatives to increase compensation paid to providers of child care services for educational opportunities, including, but not limited to, (A) incentives for educational advancement paid to persons employed by child care centers receiving state or federal funds, and (B) support for the establishment and implementation by the Labor Commissioner of apprenticeship programs for child care center workers pursuant to sections 31-22m to 31-22q, inclusive, which programs shall be jointly administered by labor and management trustees; (14) evaluate the effectiveness of any initiatives developed pursuant to subdivision (13) of this section in improving staff retention rates and the quality of education and care provided to children; and (15) report annually to the Governor and the General Assembly, in accordance with the provisions of section 11-4a, on the status of child care services in Connecticut. Such report shall include (A) an itemization of the allocation of state and federal funds for programs providing child care services; (B) the number of children served under each program so funded; (C) the number and type of such programs, providers and support personnel; (D) state activities to encourage partnership between the public and private sectors; (E) average payments issued by the state for both part-time and full-time child care; (F) the range of family income and percentages served within each range by such programs; and (G) the age range of children served.

(P.A. 82-261, S. 2, 6; P.A. 85-495, S. 3, 7; P.A. 86-417, S. 6, 15; P.A. 87-77; 87-110; P.A. 88-160, S. 2, 3; P.A. 91-292, S. 2; 91-327, S. 5, 8; 91-371, S. 1; 91-406, S. 25, 29; P.A. 93-20, S. 2; 93-91, S. 1, 2; 93-118; 93-262, S. 44, 87; 93-381, S. 9, 39; P.A. 94-181, S. 1, 7; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 97-259, S. 26, 41; P.A. 01-206; P.A. 04-212, S. 6; June Sp. Sess. P.A. 07-2, S. 15; P.A. 13-299, S. 37; P.A. 14-39, S. 25; P.A. 15-227, S. 25; P.A. 16-163, S. 10.)

History: P.A. 85-495 inserted new provisions designated as Subsec. (a) re human resources department's duties re child day care services, and designated previously existing provisions as Subsecs. (b) to (d), inclusive; P.A. 86-417 amended Subsec. (a) by requiring the department to provide, in conjunction with the department of education, training for day care providers and requiring department of human resources to provide day care to assistance recipients in the WIN program, amended Subsec. (b) by requiring that family day care homes be registered instead of licensed and adding requirements for registration and inspection and made technical changes in Subsec. (c); P.A. 87-77 amended Subsec. (b) to require inspections to include an inspection for evident sources of lead poisoning and to require the department to provide a chemical analysis of any paint chips found on such premises; P.A. 87-110 amended Subsec. (b) to require that the department investigation include a visit and inspection of the premises and changed the percentage of homes for unannounced visits from “ten” to “thirty-three and one-third”; P.A. 88-160 amended Subsec. (b) to provide that a registered family day care home shall not be subject to any conditions other than those imposed by the department as long as the home complies with applicable local codes and ordinances; Sec. 17-31q transferred to Sec. 17-585 in 1991; P.A. 91-292 in Subsec. (a) inserted new Subdiv. (8) re development and implementation of child day care training system, renumbering the remaining Subdiv. and specifying information to be included in report to general assembly re day care; P.A. 91-327 amended Subsec. (c) to direct the department of human resources to establish regulations to require immunizations according to the schedule established by the department of health services before a child may attend a family day care home, and amended Subsec. (d) to require registrants to certify that children enrolled are immunized; P.A. 91-371 in Subsec. (a) inserted new Subdiv. (9) re cost reimbursement system for state-funded child day care services and renumbered the remaining Subdiv. accordingly; P.A. 91-406 substituted “JOBS” for “WIN incentive” program in Subsec. (a)(7); P.A. 93-20 amended Subsec. (c) to require that the regulations specify standards for the extended care and overnight care provided by family day care homes; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-118 amended Subsec. (c) to require regulations re family day care home providers' administering certain medicinal preparations; P.A. 93-262 replaced references to commissioners and departments of income maintenance and human resources with commissioner and department of social services and changed the word “registration” to “license” or “licensure”, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-181 transferred the licensure program of family day care homes to the department of public health and addiction services from the department of social services, effective July 1, 1994, as a result of which Subsecs. (b), (c) and (d) were transferred editorially by the Revisors to Sec. 19a-87b in 1995; Sec. 17-585(a) transferred to Sec. 17b-733 in 1995; P.A. 95-250 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-259 amended Subdiv. (5) to add the Department of Higher Education, added new Subdivs. (6) to (9), inclusive, renumbered existing Subdivs., and in Subdiv. (11) substituted temporary family assistance program for JOBS program, effective July 1, 1997; P.A. 01-206 added new Subdivs. (14) and (15) re initiatives to increase compensation paid to child day care providers and evaluation of these initiatives and renumbered existing Subdiv. (14) as Subdiv. (16); P.A. 04-212 amended Subdiv. (12) to require assistance from Department of Higher Education re development and implementation of a state-wide coordinated child day care and early childhood education training system and to specify the types of training initiatives that should be made available to child day care providers and their staff; June Sp. Sess. P.A. 07-2 amended Subdiv. (13) by requiring that on and after January 1, 2008, any increase in reimbursement shall be based on requirement that centers meet staff qualifications, as defined in Sec. 10-16p(b), effective July 1, 2007; P.A. 13-299 deleted reference to Child Day Care Council in Subdiv. (12), effective July 1, 2013; P.A. 14-39 replaced references to Department of Social Services with references to Office of Early Childhood, deleted former Subdiv. (5) re provision of ongoing training for providers, redesignated existing Subdivs. (6) to (16) as Subdivs. (5) to (15), added “and administered by the Department of Social Services,” and made a technical change in redesignated Subdiv. (10), replaced provision re state-wide coordinated child day care and early childhood education training system with provision re early childhood care and education system of professional development and deleted provision re articulation of levels of training, program accreditation support and other initiatives in redesignated Subdiv. (11) and added reference to Sec. 11-4a in redesignated Subdiv. (15), effective July 1, 2014; pursuant to P.A. 15-227, “child day care services”, “child day care programs”, “child day care centers”, “group day care homes” and “family day care homes” were changed editorially by the Revisors to “child care services”, “child care programs”, “child care centers”, “group child care homes” and “family child care homes”, respectively, effective July 1, 2015; P.A. 16-163 added reference to Sec. 19a-77, replaced references to child day care with references to child care services and child care center, and made technical and conforming changes, effective June 9, 2016.

Annotation to former section 17-585:

Cited. 31 CA 359.



Section 17b-734 to 17b-736 - (Formerly Secs. 17-592 to 17-594). Grants to municipalities and state agencies for child care facilities. Bonds for grants for child care facilities. Regulations.

Sections 17b-734 to 17b-736, inclusive, are repealed, effective June 2, 2016.

(P.A. 84-443, S. 14–16, 20; P.A. 85-558, S. 12, 17; P.A. 86-396, S. 17, 25; P.A. 87-405, S. 16, 26; P.A. 83-343, S. 10, 32; P.A. 89-331, S. 17, 30; P.A. 90-297, S. 8, 24; May Sp. Sess. P.A. 92-7, S. 11, 36; P.A. 93-262, S. 1, 87; June Sp. Sess. P.A. 93-1, S. 24, 25; P.A. 96-262, S. 3, 11; P.A. 99-241, S. 11, 66; June Sp. Sess. P.A. 05-5, S. 8; P.A. 14-39, S. 26–28; P.A. 16-100, S. 9.)



Section 17b-737 - (Formerly Sec. 17-595). Grants program to encourage the use of school facilities for child care services. Regulations.

The Commissioner of Education shall establish a program, within available appropriations, to provide grants to municipalities, boards of education and child care providers to encourage the use of school facilities for the provision of child care services before and after school. In order to qualify for a grant, a municipality, board of education or child care provider shall guarantee the availability of a school site which meets the standards set on or before June 30, 2014, by the Department of Public Health and on and after July 1, 2014, by the Office of Early Childhood in regulations adopted under sections 19a-77, 19a-79, 19a-80 and 19a-82 to 19a-87a, inclusive, and shall agree to provide liability insurance coverage for the program. Grant funds shall be used by the municipality, board of education or child care provider for the maintenance and utility costs directly attributable to the use of the school facility for the provision of child care services, for related transportation costs and for the portion of the municipality, board of education or child care provider liability insurance cost and other operational costs directly attributable to the provision of such child care services. The municipality or board of education may contract with a child care provider for the program. The Commissioner of Education may adopt regulations, in accordance with the provisions of chapter 54, for purposes of this section. The commissioner may utilize available child care subsidies to implement the provisions of this section and encourage association and cooperation with the Head Start program established pursuant to section 10-16n.

(P.A. 86-417, S. 11, 15; P.A. 87-435, S. 5, 6; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 18, 32; P.A. 96-262, S. 4, 11; June Sp. Sess. P.A. 00-2, S. 23, 53; P.A. 14-39, S. 29; P.A. 15-227, S. 25; P.A. 16-163, S. 1.)

History: P.A. 87-435 made the pilot program permanent and added “within available appropriations”, expanded eligibility to include boards of education and child care providers, allowed grants to be used for “related transportation costs” and removed language specifying that a contract be entered into after a competitive bidding process; Sec. 17-31aa transferred to Sec. 17-595 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-595 transferred to Sec. 17b-737 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted reference to Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 96-262 added a provision allowing the commissioner to utilize available child care subsidies to implement the provisions of section and encourage association and cooperation with the Head Start program, effective July 1, 1996; June Sp. Sess. P.A. 00-2 allowed grant funds to be used for “other operational costs”, deleted provision requiring contract to limit amount provider may charge to provider's base cost per capita plus a percentage of the base cost, and made a technical change, effective July 1, 2000; P.A. 14-39 replaced references to Commissioner of Social Services with references to Commissioner of Education, added “on or before June 30, 2014,” re standards set by Department of Public Health and added “and on and after July 1, 2014, by the Office of Early Childhood” re standards, effective July 1, 2014; pursuant to P.A. 15-227, “child day care services” was changed editorially by the Revisors to “child care services”, effective July 1, 2015; P.A. 16-163 replaced “day care program” with “provision of child care services” and replaced “child day care provider” with “child care provider”, effective June 9, 2016.

Statutory language does not evidence clear express intent necessary to abrogate common law by substantially expanding exception to governmental immunity for discretionary acts. 284 C. 91.



Section 17b-738 - (Formerly Sec. 17-596). Loans to business firms for licensed child care centers, family child care homes or group child care homes.

The Commissioner of Early Childhood shall establish and administer a program of loans to business firms, as defined in subsection (a) of section 12-631, for the purpose of planning, site preparation, construction, renovation or acquisition of facilities, within the state, for use as licensed child care centers, family child care homes or group child care homes to be used primarily by the children of employees of such corporations and children of employees of the municipalities in which such facilities are located. Such loans shall be made in accordance with the terms and conditions as provided in regulations adopted by the commissioner, in accordance with chapter 54, shall be made for a period not to exceed five years and shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20.

(P.A. 84-443, S. 17, 20; P.A. 87-416, S. 17, 24; 87-435, S. 1; P.A. 93-262, S. 1, 87; P.A. 96-262, S. 5, 11; P.A. 14-39, S. 30; P.A. 15-227, S. 25.)

History: P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 87-435 transferred authority to administer loan program from economic development commissioner to human resources commissioner, specified that facilities be “within the state” and made technical changes and deleted former Subsec. (b) which had required loan authorization by Connecticut development authority; Sec. 32-9hh transferred to Sec. 17-31ee in 1989; Sec. 17-31ee transferred to Sec. 17-596 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-596 transferred to Sec. 17b-738 in 1995; P.A. 96-262 replaced “corporations” with “business firms, as defined in Subsec. (a) of Sec. 12-631” and replaced “child care facilities” with “licensed child day care centers, family day care homes or group day care homes”, effective July 1, 1996; P.A. 14-39 replaced references to Commissioner of Social Services with references to Commissioner of Early Childhood, effective July 1, 2014; pursuant to P.A. 15-227, “child day care centers”, “family day care homes” and “group day care homes” were changed editorially by the Revisors to “child care centers”, “family child care homes” and “group child care homes”, respectively, effective July 1, 2015.



Section 17b-739 - (Formerly Sec. 17-597). Child care facilities in state buildings.

Section 17b-739 is repealed, effective July 1, 2015.

(P.A. 89-248; P.A. 93-262, S. 1, 87; P.A. 96-262, S. 6, 11; P.A. 11-51, S. 90; P.A. 13-247, S. 200; P.A. 14-39, S. 31; P.A. 15-73, S. 6.)



Section 17b-740 to 17b-742 - (Formerly Secs. 17-613 to 17-615). Day care tax credits: Definition, application; amount; approval, regulations, report.

Sections 17b-740 to 17b-742, inclusive, are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 89-364, S. 1–3, 7; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; May 25 Sp. Sess. P.A. 94-1, S. 20, 130; P.A. 95-257, S. 12, 21, 58; P.A. 96-262, S. 7, 11; P.A. 97-259, S. 27, 41; 97-295, S. 19, 24, 25; P.A. 98-262, S. 14, 22.)



Section 17b-743 - (Formerly Sec. 17-323a). Support order may direct payment to Commissioner of Administrative Services or local welfare department.

Any court or any family support magistrate having jurisdiction to make an order for support of any person by a legally liable relative or putative father shall have authority to direct payment in accordance with such order to the Commissioner of Administrative Services or to the welfare department of any political subdivision of the state for such period as such person shall receive welfare assistance from the state or such subdivision; and such court or family support magistrate, upon its findings of any arrearage due under any support order, shall have authority to determine that portion of such arrearage the failure to pay which resulted in grants of welfare assistance, and to order payment of such portion to the Commissioner of Administrative Services or the local welfare department which granted such assistance in reimbursement therefor, as the case may be. The provisions of this section shall apply to orders made under the provisions of sections 46b-60 and 46b-81 to 46b-87, inclusive, and 53-304.

(1959, P.A. 115, S. 1, 2; 1967, P.A. 314, S. 10; 656, S. 15; P.A. 73-373, S. 33; P.A. 77-614, S. 70, 610; P.A. 86-359, S. 28, 44.)

History: 1967 acts deleted state welfare department and substituted commissioner of finance and control and added reference to Sec. 53-308; P.A. 73-373 replaced reference to Secs. 46-20, 46-21, 46-26 and 53-308 with reference to Secs. 46-50 to 46-57, later transferred to Secs. 46b-60 and 46b-81 to 46b-87 and to Sec. 53-304; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 86-359 added references to family support magistrates; Sec. 17-323a transferred to Sec. 17b-743 in 1995.

Annotation to former section 17-323a:

Cited. 5 Conn. Cir. Ct. 78.



Section 17b-744 - (Formerly Sec. 17-323b). Discontinuance of payments of support to commissioner pursuant to certain court orders.

Any order payable to the Commissioner of Administrative Services for support of any beneficiary of public assistance shall, on filing by the Commissioner of Social Services with the court making such order, or with the assistant clerk of the Family Support Magistrate Division where such order was entered, of a notice of discontinuance of such assistance and on notice to the payor by registered or certified mail, a copy of which notice shall be sent to the Commissioner of Administrative Services, be payable directly to such beneficiary, beginning with the effective date of discontinuance, except that the Commissioner of Social Services may elect to continue to collect such support payments on behalf of the beneficiaries of the temporary family assistance program for three months after the date of discontinuance as provided in federal law and regulations.

(1963, P.A. 25; 1967, P.A. 314, S. 11; 656, S. 16; 1972, P.A. 294, S. 21; P.A. 73-373, S. 34; P.A. 74-338, S. 24, 94; P.A. 75-420, S. 4, 6; P.A. 76-334, S. 6, 12; P.A. 77-614, S. 70, 608, 610; P.A. 86-359, S. 29, 44; P.A. 93-262, S. 39, 87; June 18 Sp. Sess. P.A. 97-2, S. 81, 165; P.A. 03-278, S. 69.)

History: 1967 acts added chapter 911 (paternity proceedings) and Sec. 53-308 (forfeited bonds) to section, substituted commissioner of finance and control for welfare commissioner and provided copy of notice be sent to finance commissioner; 1972 act replaced reference to Sec. 53-308 with reference to Sec. 53-304; P.A. 73-373 replaced reference to Secs. 46-21 and 46-26 with reference to Sec. 46-57; P.A. 74-338 made technical correction; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-334 deleted reference to specific provisions of statutes, referred to by section and chapter, replaced “certificate” with “notice” and added exception re continued collection of payments by social services commissioner; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of social services with commissioner of income maintenance; P.A. 86-359 authorized filing of notice with assistant clerk of family support magistrate division and to substitute human resources commissioner for income maintenance commissioner in provision authorizing collection of support payments after discontinuance as provided in federal law; P.A. 93-262 replaced references to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; Sec. 17-323b transferred to Sec. 17b-744 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 03-278 made a technical change, effective July 9, 2003.



Section 17b-745 - (Formerly Sec. 17-324). Court order for support of persons supported by state. National Medical Support Notice. Income withholding orders. Enforcement and modification of support orders.

(a)(1) The Superior Court or a family support magistrate may make and enforce orders for payment of support to the Commissioner of Administrative Services or, in IV-D support cases, to the state acting by and through the IV-D agency, directed to the husband or wife and, if the patient or person is under the age of eighteen years or as otherwise provided in this subsection, to any parent of any patient or person being supported by the state, wholly or in part, in a state humane institution, or under any welfare program administered by the Department of Social Services, as the court or family support magistrate finds, in accordance with the provisions of subsection (b) of section 17b-179, or section 17a-90, 17b-81, 17b-223, 46b-129 or 46b-130, to be reasonably commensurate with the financial ability of any such relative. If such person is unmarried and a full-time high school student, such support shall continue according to the parents’ respective abilities, if such person is in need of support, until such person completes the twelfth grade or attains the age of nineteen, whichever occurs first. Any court or family support magistrate called upon to make or enforce such an order, including an order based upon a determination consented to by the relative, shall ensure that such order is reasonable in light of the relative’s ability to pay.

(2) (A) The court or family support magistrate shall include in each support order in a IV-D support case a provision for the health care coverage of the child. Such provision may include an order for either parent or both parents to provide such coverage under any or all of clauses (i), (ii) or (iii) of this subparagraph.

(i) The provision for health care coverage may include an order for either parent to name any child as a beneficiary of any medical or dental insurance or benefit plan carried by such parent or available to such parent at a reasonable cost, as described in clause (iv) of this subparagraph. If such order requires the parent to maintain insurance available through an employer, the order shall be enforced using a National Medical Support Notice as provided in section 46b-88.

(ii) The provision for health care coverage may include an order for either parent to: (I) Apply for and maintain coverage on behalf of the child under HUSKY B; or (II) provide cash medical support, as described in clauses (v) and (vi) of this subparagraph. An order under this clause shall be made only if the cost to the parent obligated to maintain coverage under HUSKY B, or provide cash medical support is reasonable as described in clause (iv) of this subparagraph. An order under subclause (I) of this clause shall be made only if insurance coverage as described in clause (i) of this subparagraph is unavailable at reasonable cost to either parent, or inaccessible to the child.

(iii) An order for payment of the child’s medical and dental expenses, other than those described in subclause (II) of clause (v) of this subparagraph, that are not covered by insurance or reimbursed in any other manner shall be entered in accordance with the child support guidelines established pursuant to section 46b-215a.

(iv) Health care coverage shall be deemed reasonable in cost if: (I) The parent obligated to maintain such coverage would qualify as a low-income obligor under the child support guidelines established pursuant to section 46b-215a, based solely on such parent’s income, and the cost does not exceed five per cent of such parent’s net income; or (II) the parent obligated to maintain such coverage would not qualify as a low-income obligor under such guidelines and the cost does not exceed seven and one-half per cent of such parent’s net income. In either case, net income shall be determined in accordance with the child support guidelines established pursuant to section 46b-215a. If a parent obligated to maintain insurance must obtain coverage for himself or herself to comply with the order to provide coverage for the child, reasonable cost shall be determined based on the combined cost of coverage for such parent and such child.

(v) Cash medical support means: (I) An amount ordered to be paid toward the cost of premiums for health insurance coverage provided by a public entity, including HUSKY A or B, except as provided in clause (vi) of this subparagraph, or by another parent through employment or otherwise, or (II) an amount ordered to be paid, either directly to a medical provider or to the person obligated to pay such provider, toward any ongoing extraordinary medical and dental expenses of the child that are not covered by insurance or reimbursed in any other manner, provided such expenses are documented and identified specifically on the record. Cash medical support, as described in subclauses (I) and (II) of this clause, may be ordered in lieu of an order under clause (i) of this subparagraph to be effective until such time as health insurance that is accessible to the child and reasonable in cost becomes available, or in addition to an order under clause (i) of this subparagraph, provided the total cost to the obligated parent of insurance and cash medical support is reasonable, as described in clause (iv) of this subparagraph. An order for cash medical support shall be payable to the state or the custodial party, as their interests may appear, provided an order under subclause (I) of this clause shall be effective only as long as health insurance coverage is maintained. Any unreimbursed medical and dental expenses not covered by an order issued pursuant to subclause (II) of this clause are subject to an order for unreimbursed medical and dental expenses pursuant to clause (iii) of this subparagraph.

(vi) Cash medical support to offset the cost of any insurance payable under HUSKY A or B, shall not be ordered against a noncustodial parent who is a low-income obligor, as defined in the child support guidelines established pursuant to section 46b-215a, or against a custodial parent of children covered under HUSKY A or B.

(B) Whenever an order of the Superior Court or family support magistrate is issued against a parent to cover the cost of such medical or dental insurance or benefit plan for a child who is eligible for Medicaid benefits, and such parent has received payment from a third party for the costs of such services but such parent has not used such payment to reimburse, as appropriate, either the other parent or guardian or the provider of such services, the Department of Social Services may request the court or family support magistrate to order the employer of such parent to withhold from the wages, salary or other employment income of such parent to the extent necessary to reimburse the Department of Social Services for expenditures for such costs under the Medicaid program, except that any claims for current or past-due child support shall take priority over any such claims for the costs of such services.

(3) Said court or family support magistrate shall also have authority to make and enforce orders directed to the conservator or guardian of any such patient or person, or the payee of Social Security or other benefits to which such patient or person is entitled, to the extent of the income or estate held or received by such fiduciary or payee in any such capacity.

(4) For purposes of this section, the term “father” shall include a person who has acknowledged in writing paternity of a child born out of wedlock, and the court or family support magistrate shall have authority to determine, order and enforce payment of any accumulated sums due under a written agreement to support such child in accordance with the provisions of this section.

(5) (A) The court or family support magistrate may also make and enforce orders for the payment by any person named herein of past-due support for which any such person is liable in accordance with the provisions of section 17a-90 or 17b-81, subsection (b) of section 17b-179 or section 17b-223, 46b-129 or 46b-130 and, in IV-D cases, order such person, provided such person is not incapacitated, to participate in work activities that may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t. A parent’s liability for past-due support of a child born out of wedlock shall be limited to the three years next preceding the filing of a petition pursuant to this section.

(B) In the determination of child support due based on neglect or refusal to furnish support prior to the action, the support due for periods of time prior to the action shall be based upon the obligor’s ability to pay during such prior periods, as determined in accordance with the child support guidelines established pursuant to section 46b-215a. The state shall disclose to the court any information in its possession concerning current and past ability to pay. If no information is available to the court concerning past ability to pay, the court may determine the support due for periods of time prior to the action as if past ability to pay is equal to current ability to pay, if current ability is known. If current ability to pay is not known, the court shall determine the past ability to pay based on the obligor’s work history if known, or if not known, on the state minimum wage that was in effect during such periods, provided only actual earnings shall be used to determine ability to pay for past periods during which the obligor was a full-time high school student or was incarcerated, institutionalized or incapacitated.

(C) Any finding of support due for periods of time prior to an action in which the obligor failed to appear shall be entered subject to adjustment. Such adjustment may be made upon motion of any party, and the state in IV-D cases shall make such motion if it obtains information that would have substantially affected the court’s determination of past ability to pay if such information had been available to the court. Motion for adjustment under this subparagraph may be made not later than twelve months from the date upon which the obligor receives notification of (i) the amount of such finding of support due for periods of time prior to the action, and (ii) the right not later than twelve months from the date of receipt of such notification to present evidence as to such obligor’s past ability to pay support for such periods of time prior to the action. A copy of any support order entered, subject to adjustment, that is provided to each party under subsection (c) of this section shall state in plain language the basis for the court’s determination of past support, the right to request an adjustment and to present information concerning the obligor’s past ability to pay, and the consequences of a failure to request such adjustment.

(6) (A) All payments ordered by the court or family support magistrate under this section shall be made to the Commissioner of Administrative Services or, in IV-D cases, to the state acting by and through the IV-D agency, as the court or family support magistrate may determine, for the period during which the supported person is receiving assistance or care from the state, provided, in the case of beneficiaries of any program of public assistance, upon the discontinuance of such assistance, payments shall be distributed to the beneficiary, beginning with the effective date of discontinuance, and provided further that in IV-D support cases, all payments shall be distributed as required by Title IV-D of the Social Security Act. Any order of payment made under this section may, at any time after being made, be set aside or altered by the court or a family support magistrate.

(B) In IV-D support cases, the IV-D agency or a support enforcement agency under cooperative agreement with the IV-D agency may, upon notice to the obligor and obligee, redirect payments for the support of any child receiving child support enforcement services either to the state of Connecticut or to the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice.

(7) (A) Proceedings to obtain orders of support under this section shall be commenced by the service on the liable person or persons of a verified petition of the Commissioner of Administrative Services, the Commissioner of Social Services or their designees. The verified petition shall be filed by any of said commissioners or their designees in the judicial district of the court or Family Support Magistrate Division in which the patient, applicant, beneficiary, recipient or the defendant resides. The judge or family support magistrate shall cause a summons, signed by such judge or magistrate, by the clerk of said court, or by a commissioner of the Superior Court to be issued, requiring such liable person or persons to appear before the court or a family support magistrate at a time and place as determined by the clerk but not more than ninety days after the issuance of the summons to show cause, if any, why the request for relief in such petition should not be granted.

(B) Service of process issued under this section may be made by a state marshal, any proper officer or any investigator employed by the Department of Social Services or by the Commissioner of Administrative Services. The state marshal, proper officer or investigator shall make due return of process to the court not less than twenty-one days before the date assigned for hearing. Upon proof of the service of the summons to appear before the court or a family support magistrate, at the time and place named for hearing upon such petition, the failure of the defendant to appear shall not prohibit the court or family support magistrate from going forward with the hearing.

(8) Failure of any defendant to obey an order of the court or Family Support Magistrate Division made under this section may be punished as contempt of court. If the summons and order is signed by a commissioner of the Superior Court, upon proof of service of the summons to appear in court or before a family support magistrate and upon the failure of the defendant to appear at the time and place named for hearing upon the petition, request may be made by the petitioner to the court or family support magistrate for an order that a capias mittimus be issued. Except as otherwise provided, upon proof of the service of the summons to appear in court or before a family support magistrate at the time and place named for a hearing upon the failure of the defendant to obey the court order as contempt of court, the court or the family support magistrate may order a capias mittimus to be issued and directed to a judicial marshal to the extent authorized pursuant to section 46b-225, or any other proper officer to arrest such defendant and bring such defendant before the Superior Court for the contempt hearing. The costs of commitment of any person imprisoned for contempt shall be paid by the state as in criminal cases. When any such defendant is so found in contempt, the court or family support magistrate may award to the petitioner a reasonable attorney’s fee and the fees of the officer serving the contempt citation, such sums to be paid by the person found in contempt.

(9) In addition to or in lieu of contempt proceedings, the court or family support magistrate, upon a finding that any person has failed to obey any order made under this section, may issue an order directing that an income withholding order issue against such amount of any debt accruing by reason of personal services due and owing to such person in accordance with section 52-362, or against such lesser amount of such excess as said court or family support magistrate deems equitable, for payment of accrued and unpaid amounts due under such order and all amounts which thereafter become due under such order. On presentation of such income withholding order by the officer to whom delivered for service to the person or persons or corporation from whom such debt accruing by reason of personal services is due and owing, or thereafter becomes due and owing, to the person against whom such support order was issued, such income withholding order shall be a lien and a continuing levy upon such debt to the amount specified therein, which shall be accumulated by the debtor and paid directly to the Commissioner of Administrative Services or, in IV-D cases, to the state acting by and through the IV-D agency, in accordance with section 52-362, until such income withholding order and expenses are fully satisfied and paid, or until such income withholding order is modified.

(10) No entry fee, judgment fee or any other court fee shall be charged by the court to either party in actions under this section.

(11) Written statements from employers as to property, insurance, wages, indebtedness and other information obtained by the Commissioner of Social Services, or the Commissioner of Administrative Services under authority of section 17b-137, shall be admissible in evidence in actions under this section.

(b) Except as provided in sections 46b-301 to 46b-425, inclusive, any court or family support magistrate, called upon to enforce a support order, shall insure that such order is reasonable in light of the obligor’s ability to pay. Except as provided in sections 46b-301 to 46b-425, inclusive, any support order entered pursuant to this section, or any support order from another jurisdiction subject to enforcement by the state of Connecticut, may be modified by motion of the party seeking such modification, including Support Enforcement Services in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, upon a showing of a substantial change in the circumstances of either party or upon a showing that the final order for child support substantially deviates from the child support guidelines established pursuant to section 46b-215a, unless there was a specific finding on the record that the application of the guidelines would be inequitable or inappropriate, provided the court or family support magistrate finds that the obligor or the obligee and any other interested party have received actual notice of the pendency of such motion and of the time and place of the hearing on such motion. There shall be a rebuttable presumption that any deviation of less than fifteen per cent from the child support guidelines is not substantial and any deviation of fifteen per cent or more from the guidelines is substantial. Modification may be made of such support order without regard to whether the order was issued before, on or after May 9, 1991. In any hearing to modify any support order from another jurisdiction the court or the family support magistrate shall conduct the proceedings in accordance with sections 46b-384 to 46b-393, inclusive. No such support orders may be subject to retroactive modification except that the court or family support magistrate may order modification with respect to any period during which there is a pending motion for a modification of an existing support order from the date of service of notice of such pending motion upon the opposing party pursuant to section 52-50.

(c) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, a copy of any support order established or modified pursuant to this section or, in the case of a motion for modification of an existing support order, a notice of determination that there should be no change in the amount of the support order, shall be provided to each party and the state case registry within fourteen days after issuance of such order or determination.

(1953, 1955, S. 1445d; 1951, 1953, 1955, S. 1461d; 1957, P.A. 28; 1959, P.A. 42, S. 1; 1963, P.A. 73, S. 2; 1967, P.A. 314, S. 12; 746, S. 5; 1972, P.A. 127, S. 30; 294, S. 22; June, 1972, P.A. 1, S. 11; P.A. 74-183, S. 217, 291; P.A. 75-420, S. 4, 6; P.A. 76-334, S. 7, 12; 76-435, S. 20, 82; 76-436, S. 186, 681; P.A. 77-594, S. 4, 7; 77-614, S. 70, 608, 610; P.A. 79-206; P.A. 80-70, S. 2; 80-149, S. 1, 3; P.A. 84-159, S. 3; 84-205, S. 2; P.A. 86-359, S. 30, 44; P.A. 87-316, S. 9; 87-421, S. 10, 13; P.A. 87-589, S. 32, 87; P.A. 90-188, S. 2; 90-213, S. 19, 56; P.A. 91-76, S. 2, 7; 91-391, S. 1; P.A. 92-253, S. 3; P.A. 93-187, S. 1; 93-262, S. 40, 89; 93-396, S. 1; May Sp. Sess. P.A. 94-5, S. 7, 30; P.A. 95-305, S. 2, 6; June 18 Sp. Sess. P.A. 97-1, S. 51, 75; June 18 Sp. Sess. P.A. 97-2, S. 82, 165; June 18 Sp. Sess. P.A. 97-7, S. 11, 38; P.A. 99-279, S. 28, 45; P.A. 00-99, S. 56, 154; P.A. 01-91, S. 3; May 9 Sp. Sess. P.A. 02-7, S. 40; P.A. 03-258, S. 2; 03-278, S. 70; P.A. 04-100, S. 1; P.A. 06-149, S. 4, 5; P.A. 07-247, S. 3, 4; P.A. 10-32, S. 161; P.A. 11-214, S. 5; 11-219, S. 2, 12; P.A. 15-69, S. 35; 15-71, S. 79.)

History: 1959 act specified statute applies to persons supported in state institutions or under state welfare programs, added references to Secs. 17-62, 17-90 and 17-119, included payee of social security or other benefits, added provisions re father of child born out of wedlock, method of making payments and dependents found in contempt, provided for accumulation of debt owed under lien and that no fees shall be charged and changed technical language; 1963 act placed jurisdiction in circuit rather than common pleas court, provided for payments through family relations division of court and for service by investigator in welfare department, made statement as to wages admissible in evidence and added Subsec. (b); 1967 acts restricted liability to parents of a child under 21 and children of a parent under 65, substituted commissioner of finance and control for welfare commissioner and raised amount exempt from execution from $25 to $50 per week; 1972 acts changed age of patients for which parent is liable from under 21 to under 18, reflecting changed age of majority and deleted reference to Sec. 17-82d; P.A. 74-183 replaced circuit court with court of common pleas, “county” with “geographical area” and family relations “division” with “office”; P.A. 75-420 replaced welfare commissioner and department with social services commissioner and department; P.A. 76-334 included references to Secs. 17-62a and 17-295a, required court making or enforcing order to insure that order is reasonable in light of relative’s ability to pay, replaced “certificate” with “notice”, added exception re continued collection of payments by social services commissioner, allowed commissioner of social services to file petition for institution of proceedings and replaced executions against debts exceeding $50 per week which are owed to person violating order with executions as provided in Secs. 52-362 and 52-362a; P.A. 76-435 made technical changes; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-594 allowed commissioners’ designees to file petitions and allowed filing in geographical area where patient, applicant, beneficiary or recipient lives and added provisions re failure to appear after summons served; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner and department of social services with commissioner and department of income maintenance; P.A. 79-206 included commissioner and department of human resources in provisions re petitions, service of summons and evidence; P.A. 80-70 added reference to Sec. 17-31i(b); P.A. 80-149 required lien payments at one-month, rather than three-month, intervals; P.A. 84-159 removed the authority of the court to order children to contribute to the support of parents who are under 65 years of age; P.A. 84-205 added the language concerning orders for medical or dental insurance; P.A. 86-359 applied provisions to family support magistrates and authorized filing of notice and petitions with assistant clerk of family support magistrate division; P.A. 87-316 added Subsec. (b) requiring any court or family support magistrate called upon to enforce a support order to insure that order is reasonable in light of obligor’s ability to pay, and permitting modification of support order entered pursuant to this section or from another jurisdiction subject to enforcement in this state, provided obligor or obligee or other interested party receives actual notice of pendency of motion and hearing, which shall be conducted in accordance with Sec. 46b-197; P.A. 87-421 removed references to Sec. 17-295a which was repealed by the same act; P.A. 87-589 made technical change in Subsec. (b); P.A. 90-188 amended Subsec. (b) by adding provision permitting modification of child support orders upon showing of substantial change of circumstances or substantial deviation from child support guidelines established under P.A. 89-203 unless inequitable or inappropriate, and prohibiting retroactive modification of order of periodic payment or permanent alimony or support, except during period of pending motion for modification; P.A. 90-213 in Subsec. (a) replaced family division with the support enforcement division, deleted provision allowing the commissioner of income maintenance to collect certain support payments and in Subsec. (b) authorized the commissioner of human resources to seek to modify AFDC support cases; P.A. 91-76 amended Subsec. (b) by adding provision re rebuttable presumption that deviation of less than 15% from child support guidelines is not substantial and any deviation of more than 15% is substantial and permitting modification of support order without regard to whether order issued before on or after May 9, 1991; P.A. 91-391 amended Subsec. (a) by adding provisions requiring that determination of support due shall be based upon obligor’s ability to pay during such prior periods, requiring that state disclose to court information re current and past ability to pay, and that if no information is available on orders entered on or after October 1, 1991, such order shall be subject to adjustment when information becomes available to court upon motion of any party within four months of notification of amount of such order and of right to present evidence of past ability to pay; P.A. 92-253 amended Subsec. (a) by granting authority to court or magistrate to make and enforce orders to employer of parent to withhold premiums necessary for medical or dental insurance for minor child; P.A. 93-187 made technical changes to Subsec. (a) re commencement of support proceedings, summons and order, service of process and wage withholding orders; P.A. 93-262 replaced references to commissioners and departments of income maintenance and human resources with commissioner and department of social services, effective July 1, 1993; P.A. 93-396 changed references to “execution” to “withholding order” or “wage withholding” and deleted reference to filing of discontinuance notice with court or assistant clerk of family support magistrate division where order was entered and in Subsec. (b) removed the reference to the commissioner of human resources and substituted “support enforcement division” thereby superseding the reference to the commissioner of social services which was added by P.A. 93-262, since P.A. 93-396 passed later than P.A. 93-262; May Sp. Sess. P.A. 94-5 amended Subsec. (a) to provide that if an order is issued against a parent, and such parent has received payment from a third party for the costs of such insurance, and the parent fails to reimburse the other parent or the party providing the insurance, the court may order a wage withholding of an amount necessary to reimburse the department of social services if the child is covered by the Medicaid program or the guardian or other parent in other cases for expenditures made or to be made on behalf of such child, effective July 1, 1994; Sec. 17-324 transferred to Sec. 17b-745 in 1995; P.A. 95-305 amended Subsec. (a) by requiring the court or family support magistrate to order the employer of a parent with a medical or dental insurance or benefit plan to withhold from such parent’s compensation the amount of a premium for health coverage, except such employer may be required to withhold less than the full cost of such premium under regulation of the Secretary of the United States Department of Health and Human Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-1 made technical changes to Subsec. (b), effective January 1, 1998; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to replace a reference to “AFDC” with “TANF”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) to require order in IV-D case to include provision for health care coverage of child, to permit magistrate, in IV-D cases, to order person to participate in work activities, provided such person is not incapacitated and to make other technical changes, including changing “wage” to “income”, made a technical change in Subsec. (b) and added Subsec. (c) re copy of order and any modification shall be provided to each party and to state case registry within 14 days of order in IV-D cases, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) by dividing it into eleven Subdivs. and Subparas., making technical changes and adding to Subdiv. (2) provisions re insurance coverage under Husky Plan in cases where insurance is unavailable under a parent’s group coverage through an employer or union, effective July 1, 1999; P.A. 00-99 replaced references to sheriff with state marshal in Subsec. (a)(7)(B), effective December 1, 2000; P.A. 01-91 amended Subsec. (b) by changing “the Support Enforcement Division” to “Support Enforcement Services”; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a)(2) by specifying that an employment based order requiring a parent to name a child as a beneficiary of medical or dental insurance is to be enforced using a National Medical Support Notice in Subpara. (A) and deleting provisions re withholding from employee’s compensation in Subpara. (B); P.A. 03-258 amended Subsec. (a)(5)(B) by providing that child support due for periods prior to commencement of an action shall be “determined in accordance with the child support and arrearage guidelines established pursuant to section 46b-215a”, deleting provision re support determination being based on assistance rendered to a child, adding provision re court determination of past ability to pay support based on obligor’s work history or state’s minimum wage in effect during periods prior to action and making technical changes, and amended Subsec. (a)(5)(C) by adding provision re support findings made for periods of time prior to an action where obligor failed to appear are subject to adjustment, providing that in IV-D cases state must make motion for adjustment if it obtains information that would have substantially affected court’s determination of past ability to pay, changing time parameters for making motion for adjustment from four to twelve months, and adding provision re support orders subject to adjustment must state in plain language the court’s basis for making the determination of past support, the right to request an adjustment and present evidence re past ability to pay, and consequences of failure to request an adjustment; P.A. 03-278 made technical changes in Subsec. (a)(1), effective July 9, 2003; P.A. 04-100 amended Subsec. (a)(1) and (2) by adding provision re continuation of support for unmarried, full-time high school student residing with custodial parent and making technical and conforming changes; P.A. 06-149 amended Subsec. (a)(1) and (2) to make technical changes, delete “and residing with the custodial parent”, and substitute exemption from insurance payments for low-income obligors for prior exemption if premium payment would reduce amount of support required under child support guidelines, amended Subsec. (a)(5) to provide that a father’s liability for past-due support of a child born out of wedlock shall be limited to three years next preceding the filing of a petition and make technical changes, and amended Subsec. (a)(6) to designate existing provisions as Subpara. (A) and provide therein that in IV-D support cases, payments shall be distributed as required by Title IV-D of the Social Security Act, and to add Subpara. (B) re redirection of payments and notice thereof, effective June 6, 2006; P.A. 07-247 amended Subsec. (a)(2)(A) by inserting clause (i) to (vi) designators, by specifying that court or family support magistrate may order either or both parents to provide health care coverage for the child, by specifying that either parent may be ordered to name a child as a beneficiary of any medical or dental insurance plan carried by or available to such parent at a reasonable cost, by describing “reasonable in cost” re maintaining health care coverage, by deleting provision that required applying for coverage under HUSKY Plan, Part B only if noncustodial parent had sufficient ability to pay the appropriate premium, by providing that court or family support magistrate may order either parent to provide for coverage under HUSKY Plan, Part B, or alternatively enter an order for cash medical support as long as any such order was reasonable, by defining “cash medical support” and requirements related to entry of a cash medical support order and by making conforming and technical changes, and amended Subsec. (a)(7)(A) by deleting “The verified petition, summons and order shall be on forms prescribed by the Office of the Chief Court Administrator.”; P.A. 10-32 substituted “IV-D” for “TANF” re support cases and made technical changes in Subsec. (b), effective May 10, 2010; P.A. 11-214 amended Subsec. (b) to substitute references to Sec. 46b-213w for references to Sec. 46b-213v, substitute reference to Sec. 46b-213r for reference to Sec. 46b-213q, and delete “the procedure set forth in”; P.A. 11-219 amended Subsec. (a)(5)(A) to substitute “A parent’s” for “The father’s” re liability for past-due support for child born out of wedlock and to make technical changes, and amended Subsec. (a)(8) to permit capias mittimus to be directed to a judicial marshal to extent authorized in Sec. 46b-225 and to make a technical change; P.A. 15-69 amended Subsec. (a)(2)(A) to replace references to HUSKY Plan, Part B with references to HUSKY B and replace references to HUSKY Plan, Part A or Part B with references to HUSKY A or B, effective June 19, 2015; P.A. 15-71 amended Subsec. (b) by replacing references to Secs. 46b-212 to 46b-213w with references to Secs. 46b-301 to 46b-425 and replacing reference to Secs. 46b-213o to 46b-213r with reference to Secs. 46b-384 to 46b-393, effective July 1, 2015.



Section 17b-746 - (Formerly Sec. 17-325). Appeals from support orders.

Any party to an action brought under the provisions of section 17b-745 shall have the right of appeal as in civil actions, except that appeals from a decision of a family support magistrate shall be taken pursuant to subsection (n) of section 46b-231. Any order for support made by the court shall not be affected by an appeal but shall continue in effect until the appeal is decided and thereafter, if the appeal is denied, until changed by further order of the court.

(1957, P.A. 536; 1959, P.A. 42, S. 2; P.A. 86-359, S. 31, 44.)

History: 1959 act deleted provision granting appeal to party to action brought under section 17-323; P.A. 86-359 added exception for appeals from decision of family support magistrate; Sec. 17-325 transferred to Sec. 17b-746 in 1995.



Section 17b-747 - (Formerly Sec. 17-319). Apportionment of support cost.

Any court which commits a child to an institution or custodial agency shall determine the pecuniary ability of either or both parents to contribute to the support of such child and shall order such parent or parents to pay such sum for such support as is consistent with such pecuniary ability. If such commitment is to an institution or custodial agency not supported in whole or in part by the state, such order shall direct such parent or parents to pay to such institution the amount specified in such order, provided such amount shall not exceed the actual cost of the support of such child. Such institution or custodial agency may enforce such order by civil suit or by instituting contempt proceedings in the court issuing such order. If such commitment is to an institution or custodial agency supported in whole or in part by the state, such order shall direct such parent or parents to pay to the state an amount not exceeding the cost to the state of the support of such child in such institution and the Attorney General shall enforce such order by civil suit or by contempt proceedings. If such commitment is to an institution or custodial agency supported in whole or in part by the state, such court shall certify such commitment to the Commissioner of Social Services or his designee. The provisions of this section shall not apply to any commitment to the Newington Children's Hospital.

(1949 Rev., S. 2844; 1955, S. 1587d; 1961, P.A. 324; 425, S. 4; P.A. 74-251, S. 18; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: 1961 acts deleted obsolete provisions requiring payment by town where child has a settlement; P.A. 74-251 allowed certification of commitment to commissioner's designee; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-319 transferred to Sec. 17b-747 in 1995.

Annotation to former section 17-319:

Cited. 115 C. 596.



Section 17b-748 - (Formerly Sec. 19a-78). Child Day Care Council.

Section 17b-748 is repealed, effective July 1, 2013.

(1967, P.A. 696, S. 4; P.A. 73-415; P.A. 74-3; P.A. 75-420, S. 4, 6; 75-527, S. 3, 5; P.A. 76-38, S. 1, 3; P.A. 77-157, S. 2, 11; 77-614, S. 302, 323, 521, 529, 610; P.A. 81-471, S. 68, 71; P.A. 84-361, S. 4, 7; P.A. 85-495, S. 1, 7; 85-613, S. 40, 154; P.A. 87-435, S. 4, 6; P.A. 88-182, S. 1, 3; P.A. 91-292, S. 3, 5; P.A. 93-91, S. 1, 2; 93-262, S. 13, 87; 93-381, S. 9, 39; P.A. 94-181, S. 5, 7; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; 95-360, S. 19, 32; P.A. 96-211, S. 1, 5, 6; P.A. 13-299, S. 95.)



Section 17b-749 - (Formerly Sec. 8-210b). Child care subsidy program. Eligibility and program standards. Child care providers. Regulations.

(a) The Commissioner of Early Childhood shall establish and operate a child care subsidy program to increase the availability, affordability and quality of child care services for families with a parent or caretaker who (1) is working or attending high school, or (2) receives cash assistance under the temporary family assistance program from the Department of Social Services and is participating in an approved education, training or other job preparation activity. Services available under the child care program shall include the provision of child care subsidies for children under the age of thirteen or children under the age of nineteen with special needs. The Office of Early Childhood shall open and maintain enrollment for the child care subsidy program and shall administer such program within the existing budgetary resources available. The office shall issue a notice on the office’s Internet web site any time the office closes the program to new applications, changes eligibility requirements, changes program benefits or makes any other change to the program’s status or terms, provided the office shall not be required to issue such notice when the office expands program eligibility. Any change in the office’s acceptance of new applications, eligibility requirements, program benefits or any other change to the program’s status or terms for which the office is required to give notice pursuant to this subsection, shall not be effective until thirty days after the office issues such notice.

(b) The commissioner shall establish income standards for applicants and recipients at a level to include a family with gross income up to fifty per cent of the state-wide median income, except the commissioner (1) may increase the income level to up to seventy-five per cent of the state-wide median income, (2) upon the request of the Commissioner of Children and Families, may waive the income standards for adoptive families so that children adopted on or after October 1, 1999, from the Department of Children and Families are eligible for the child care subsidy program, and (3) on and after March 1, 2003, shall reduce the income eligibility level to up to fifty-five per cent of the state-wide median income for applicants and recipients who qualify based on their loss of eligibility for temporary family assistance. The commissioner may adopt regulations in accordance with chapter 54 to establish income criteria and durational requirements for such waiver of income standards.

(c) The commissioner, in consultation with the Commissioner of Social Services, shall establish eligibility and program standards including, but not limited to: (1) A priority intake and eligibility system with preference given to serving (A) recipients of temporary family assistance who are employed or engaged in employment activities under the Department of Social Services’ “Jobs First” program, (B) working families whose temporary family assistance was discontinued not more than five years prior to the date of application for the child care subsidy program, (C) teen parents, (D) low-income working families, (E) adoptive families of children who were adopted from the Department of Children and Families and who are granted a waiver of income standards under subdivision (2) of subsection (b) of this section, (F) working families who are at risk of welfare dependency, and (G) any household with a child or children participating in the Early Head Start-Child Care Partnership federal grant program for a period of up to twelve months based on Early Head Start eligibility criteria; (2) health and safety standards for child care providers not required to be licensed; (3) a reimbursement system for child care services which account for differences in the age of the child, number of children in the family, the geographic region and type of care provided by licensed and unlicensed caregivers, the cost and type of services provided by licensed and unlicensed caregivers, successful completion of fifteen hours of annual in-service training or credentialing of child care directors and administrators, and program accreditation; (4) supplemental payment for special needs of the child and extended nontraditional hours; (5) an annual rate review process for providers which assures that reimbursement rates are maintained at levels which permit equal access to a variety of child care settings; (6) a sliding reimbursement scale for participating families; (7) an administrative appeals process; (8) an administrative hearing process to adjudicate cases of alleged fraud and abuse and to impose sanctions and recover overpayments; (9) an extended period of program and payment eligibility when a parent who is receiving a child care subsidy experiences a temporary interruption in employment or other approved activity; and (10) a waiting list for the child care subsidy program that reflects the priority and eligibility system set forth in subdivision (1) of this subsection, which is reviewed periodically, with the inclusion of this information in the annual report required to be issued annually by the office to the Governor and the General Assembly in accordance with section 17b-733. Such action will include, but not be limited to, family income, age of child, region of state and length of time on such waiting list.

(d) Not later than July 1, 2015, an applicant determined to be eligible for program benefits by the Commissioner of Early Childhood shall remain eligible for such benefits for a period prescribed by federal law.

(e) Within available appropriations, a recipient of program benefits who takes unpaid leave from such recipient’s employment due to the birth or impending birth of a child shall be granted not more than six weeks of payment eligibility during the leave if: (1) The recipient intends to return to work at the end of the unpaid leave; (2) the recipient verifies that eligibility is needed to prevent the loss of a slot in a school-based program or licensed child care setting; and (3) the child receiving child care services under the program continues to attend the program during the recipient’s leave.

(f) A provider under the child care subsidy program that qualifies for eligibility and subsequently receives payment for child care services for recipients under this section shall be reimbursed for such services until informed by the office of the recipient’s ineligibility.

(g) All licensed child care providers and those providers exempt from licensing shall provide the office with the following information in order to maintain eligibility for reimbursement: (1) The name, address, appropriate identification, Social Security number and telephone number of the provider and all adults who work for or reside at the location where care is provided; (2) the name and address of the child’s doctor, primary care provider and health insurance company; (3) whether the child is immunized and has had health screens pursuant to the federal Early and Periodic Screening, Diagnostic and Treatment Services Program under 42 USC 1396d; and (4) the number of children cared for by the provider.

(h) On or after July 1, 2014, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(i) The commissioner shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies a copy of the Child Care and Development Fund Plan that the commissioner submits to the Administration for Children and Families pursuant to federal law. The copy of the plan shall be submitted to the committees not later than thirty days after submission of the plan to the Administration for Children and Families.

(P.A. 74-206, S. 1, 2; P.A. 77-614, S. 532, 610; P.A. 86-417, S. 2, 15; P.A. 87-412, S. 1, 2; P.A. 88-160, S. 1, 3; P.A. 91-292, S. 1, 5; P.A. 92-223; P.A. 93-262, S. 1, 87; P.A. 97-259, S. 28, 41; P.A. 99-166, S. 7; 99-230, S. 6, 10; 99-252, S. 5; P.A. 00-187, S. 5, 75; P.A. 01-173, S. 45, 67; P.A. 03-2, S. 16; P.A. 04-16, S. 14; 04-258, S. 37; P.A. 08-100, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 51; P.A. 10-61, S. 1; P.A. 11-18, S. 1; P.A. 13-50, S. 1; P.A. 14-39, S. 32; 14-122, S. 35; 14-217, S. 224; P.A. 15-143, S. 8; 15-227, S. 6.)

History: P.A. 77-614 substituted commissioner of human resources for commissioner of community affairs, effective January 1, 1979; P.A. 86-417 expanded the list of day care providers from which the commissioner could purchase services to include group day care homes, family day care homes, providers serving in child’s home and relatives, required the commissioner to adopt regulations on eligibility and level of payment and required the commissioner to pay the same amount for each child in the same family; P.A. 87-412 added provision authorizing the purchase of services from a relative of a child giving day care in the relative’s home and redefined the standard of eligibility; P.A. 88-160 authorized the commissioner to provide day care subsidies to parents for day care services and increased the standard of eligibility to 70%; P.A. 91-292 changed eligibility level for day care subsidies from 70% to 50% of the state-wide median income; required regulations re subsidies and specified the factors to determine the level of subsidy; P.A. 92-223 provided that the commissioner may increase the standard of initial eligibility to include children in families with income up to 75% of the state-wide median income and provided that participating families with income less than 75% of the median shall at a minimum be eligible until the child attends school for a full day; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-210b transferred to Sec. 17b-749 in 1995; P.A. 97-259 deleted existing language and added new provisions re child care subsidy program, effective July 1, 1997; P.A. 99-166 amended Subsec. (b) by permitting commissioner to waive income standards for adoptive families of children who were in custody of department and amended Subsec. (c) by adding adoptive families of children who were in custody of department to list of services preferences; P.A. 99-230 amended Subsec. (e) to make a technical change, effective July 1, 1999; P.A. 99-252 amended Subsec. (b)(2) to allow commissioner to waive the income standards for adoptive families so that children adopted on or after October 1, 1999, from the Department of Children and Families are eligible for the child care subsidy program, deleting reference to children who were in the custody of the department, and to authorize adoption of regulations to establish income criteria and durational requirements for such waiver of income standards and amended Subsec. (c)(1) to give preference to adoptive families of children who were adopted from the Department of Children and Families and who are granted a waiver of income standards under Subsec. (b)(2), deleting reference to children who were in the custody of the department; P.A. 00-187 amended Subsec. (c)(3) to add requirement for successful completion of 15 hours of annual in-service training or credentialing of child care directors and administrators, effective July 1, 2000; P.A. 01-173 amended Subsec. (c) to make a technical change, effective July 1, 2001; P.A. 03-2 added Subsec. (b)(3) requiring commissioner to reduce income eligibility to up to 55% of the state-wide median income for applicants and recipients qualifying for the program based on loss of eligibility for temporary family assistance, effective February 28, 2003; P.A. 04-16 made a technical change in Subsec. (b); P.A. 04-258 amended Subsec. (a) to require the department to maintain open enrollment and administer the program within existing available budgetary resources and amended Subsec. (c)(1) to give priority intake and eligibility status to recipients of temporary family assistance who are engaged in “Jobs First” employment activities and to working families whose temporary family assistance benefits were discontinued not more than five years prior to the date of application for child care subsidy program benefits, effective July 1, 2004; P.A. 08-100 amended Subsec. (c) by adding new Subdiv. (9) re eligibility extension for participant experiencing temporary interruption in employment and redesignating existing Subdiv. (9) as Subdiv. (10), effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 added Subsec. (g) requiring Commissioner of Children and Families to submit copy of the Child Care and Development Fund Plan to human services and appropriations committees, effective October 5, 2009; P.A. 10-61 amended Subsec. (a) by requiring that commissioner provide prior notice of changes in program benefits and eligibility requirements and closure of program to new applications, amended Subsec. (c)(5) by specifying that annual rate review process applies to providers, added new Subsec. (d) re eligibility redeterminations, added new Subsec. (e) re commissioner’s report concerning eligibility redeterminations and authorizing 6-month eligibility redetermination if overpayments have increased, redesignated existing Subsec. (d) as Subsec. (f) and amended same to delete “On and after January 1, 1998,” and replace “parent’s” with “recipient’s”, and redesignated existing Subsecs. (e) to (g) as Subsecs. (g) to (i), effective July 1, 2010; P.A. 11-18 amended Subsec. (a) by adding provisions requiring department to provide notice of changes to program status or terms, effective May 24, 2011; P.A. 13-50 added new Subsec. (e) re payment eligibility for recipient of program benefits who takes unpaid employment leave due to birth or impending birth of a child, redesignated existing Subsecs. (e) to (i) as Subsecs. (f) to (j), and made a conforming change; P.A. 14-39 replaced references to Commissioner and Department of Social Services with references to Commissioner and Office of Early Childhood throughout, amended Subsec. (c) by adding “in consultation with the Commissioner of Social Services”, deleting “subdivision (10) of” re Sec. 17b-733 and making a technical change, amended Subsec. (d) by designating existing provision re applicant to remain eligible for program benefits as Subdiv. (1) and adding Subdiv. (2) re Commissioner of Early Childhood to make eligibility determinations, amended Subsec. (f) by designating existing provision re report submitted on and after October 15, 2011, and until June 30, 2014, as Subdiv. (1), adding Subdiv. (2) re Commissioner of Early Childhood to submit annual report and make eligibility determinations, and making technical changes, and amended Subsec. (i) by replacing “January 1, 1998” with “July 1, 2014”, effective July 1, 2014; P.A. 14-122 made technical changes in Subsec. (a); P.A. 14-217 amended Subsec. (c) to add Subdiv. (1)(G) re priority intake and eligibility for households with children in the Early Head Start-Child Care Partnership federal grant program and to add Subpara. (A) to (F) designators, effective July 1, 2014; P.A. 15-143 made a technical change in Subsec. (c)(1)(E), effective June 30, 2015; P.A. 15-227 amended Subsec. (a) by designating existing provisions re parent or caretaker as Subdivs. (1) and (2) and deleting provision re provision of written notice to recipients, made a technical change in Subsec. (c)(1)(E), amended Subsec. (d) by deleting former Subdiv. (2) re eligibility determinations on and after July 1, 2014, deleting Subdiv. (1) designator, replacing “January 1, 2011” with “July 1, 2015”, adding “by the Commissioner of Early Childhood” and “prescribed by federal law” and deleting provision re 8-month eligibility period, deleted former Subsec. (f) re eligibility redeterminations and redesignated existing Subsecs. (g) to (j) as Subsecs. (f) to (i), effective July 1, 2015.



Section 17b-749a - Purchase of child care services. Grants to school readiness providers. Duties of Commissioner of Early Childhood concerning school readiness.

(a) The Commissioner of Early Childhood shall establish, within available appropriations, a program to (1) purchase directly or provide subsidies to parents to purchase child care services provided by any elementary or secondary school, nursery school, preschool, child care center, as described in section 19a-77, group child care home, as described in section 19a-77, family child care home, as described in section 19a-77, family resource center, Head Start program, or local or regional board of education, provided, if the commissioner purchases such services directly, he or she shall give preference to purchasing from providers of full-day and year-round programs; and (2) award grants to providers of school readiness programs, as defined in section 10-16p, to increase the hours of operation of their programs in order to provide child care for children attending such programs. The commissioner, for purposes of subdivision (1) of this subsection, may model the program on the program established pursuant to section 17b-749.

(b) No funds received by a provider pursuant to this section shall be used to supplant federal funding received for early childhood education on behalf of children in an early childhood education program.

(c) The commissioner shall: (1) Coordinate the development of a range of alternative programs to meet the needs of all children; (2) foster partnerships between school districts and private organizations; (3) provide information and assistance to parents in selecting an appropriate school readiness program; and (4) work to ensure, to the extent possible, that school readiness programs allow open enrollment for all children and allow families receiving benefits for such a program to choose a public or accredited private program.

(P.A. 95-226, S. 26, 30; P.A. 96-213, S. 2, 5; P.A. 97-259, S. 5, 41; P.A. 11-44, S. 97; P.A. 14-39, S. 33; P.A. 15-227, S. 25; P.A. 16-163, S. 34.)

History: P.A. 95-226 effective July 1, 1995; P.A. 96-213 added the definitions as Subsec. (a) and relettered existing Subsecs., transferring responsibility for the administration of the program from the State Board of Education to the Commissioner of Social Services, adding provision for the collaboration of other departments, changing the design of the program so that it was no longer a grant program for boards of education and requiring the program to be modeled after the program established pursuant to Sec. 17b-749, and adding duties of the council, effective July 1, 1996; P.A. 97-259 deleted former Subsecs. (a) and (d) re definitions and School Readiness Council and redesignated remaining subsecs., in new Subsec. (a) changed the program from a school readiness program modeled after the program established pursuant to Sec. 17b-749 to a program to provide for the purchase of child day care services and grants to providers of school readiness programs, in Subsec. (c) made the duties previously the responsibility of the School Readiness Council the responsibility of the Commissioners of Social Services and Education, and made technical changes, effective July 1, 1997; P.A. 11-44 amended Subsecs. (a) and (c) by deleting references to Commissioner of Social Services and further amended Subsec. (a) by replacing “shall” with “may” re modeling program on the program established pursuant to Sec. 17b-749, effective July 1, 2011; P.A. 14-39 replaced references to Commissioner of Education with references to Commissioner of Early Childhood and made a technical change, effective July 1, 2014; pursuant to P.A. 15-227, “child day care services”, “group day care home” and “family day care home” were changed editorially by the Revisors to “child care services”, group child care home” and “family child care home”, respectively, in Subsec. (a), effective July 1, 2015; P.A. 16-163 amended Subsec. (a) by replacing “day care center” with “child care center” and adding references to Sec. 19a-77, effective June 9, 2016.



Section 17b-749b - School readiness program requirements.

Section 17b-749b is repealed, effective July 1, 1997.

(P.A. 95-226, S. 27, 30; P.A. 96-213, S. 3, 5; P.A. 97-259, S. 40, 41.)



Section 17b-749c - Supplemental quality enhancement grant program.

(a) The Commissioner of Early Childhood shall establish a program, within available appropriations, to provide, on a competitive basis, supplemental quality enhancement grants to child care centers or school readiness programs pursuant to section 10-16p and section 10-16u. Child care centers and school readiness programs may apply for a supplemental quality enhancement grant at such time and on such form as the commissioner prescribes. Effective July 1, 2014, the commissioner shall make funds payable to child care centers and school readiness programs under such grants on a prospective basis.

(b) Priority for such grants shall be given to programs that are: (1) Included in a local school readiness plan; (2) full-day, year-round programs; and (3) accredited, as defined in subdivision (4) of subsection (a) of section 10-16p.

(c) The grants shall be used to:

(1) Help providers who are not accredited by the National Association for the Education of Young Children to obtain such accreditation;

(2) Help directors and administrators to obtain training;

(3) Provide comprehensive services, such as enhanced access to health care, a health consultant, a mental health consultant, nutrition, family support services, parent education, literacy and parental involvement, and community and home outreach programs; and provide information concerning access when needed to a speech and language therapist;

(4) Purchase educational equipment;

(5) Provide scholarships for training to obtain a credential in early childhood education or child development;

(6) Provide training for persons who are mentor teachers, as defined in federal regulations for the Head Start program, and provide a family service coordinator or a family service worker as such positions are defined in such federal regulations;

(7) Repair fire, health and safety problems in existing facilities and conduct minor remodeling to comply with the Americans with Disabilities Act; train child care providers on injury and illness prevention; and achieve compliance with national safety standards;

(8) Create a supportive network with family child care homes and other providers of care for children;

(9) Provide for educational consultation and staff development;

(10) Provide for program quality assurance personnel;

(11) Provide technical assistance services to enable providers to develop child care facilities pursuant to sections 17b-749g, 17b-749h and 17b-749i;

(12) Establish a single point of entry system;

(13) Provide services that enhance the quality of programs to maximize the health, safety and learning of children from birth to three years of age, inclusive, including, but not limited to, those children served by informal child care arrangements. Such grants may be used for the improvement of staff to child ratios and interaction, initiatives to promote staff retention, preliteracy development, parent involvement, curriculum content and lesson plans.

(P.A. 97-259, S. 7, 41; P.A. 99-230, S. 7, 10; P.A. 00-187, S. 6, 12, 75; June Sp. Sess. P.A. 01-1, S. 16, 54; P.A. 05-245, S. 4; P.A. 11-44, S. 101; P.A. 14-39, S. 34; P.A. 15-227, S. 25; P.A. 16-163, S. 2.)

History: P.A. 97-259 effective July 1, 1997; P.A. 99-230 added Subsec. (c)(8) to (10), inclusive, re educational consultation and staff development, program quality assurance personnel and technical assistance, effective July 1, 1999; P.A. 00-187 amended Subsec. (a) to add reference to Sec. 10-16u and added Subsec. (c)(11) re single point of entry system, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (c) to renumber existing Subdivs. (2) to (11) as Subdivs. (3) to (12), to add new Subdiv. (2) re training, in Subdiv. (3) to add provisions re health consultant and information on access to a speech and language specialist, and in Subdiv. (7) to add provisions re training on injury and illness prevention and achieving compliance with national safety standards, effective July 1, 2001; P.A. 05-245 amended Subsec. (c) by adding “a mental health consultant” in Subdiv. (3), by replacing language re associate certificate with language re credential in Subdiv. (5), by adding language re other providers of care in Subdiv. (8) and by adding new Subdiv. (13) re services to enhance quality of programs, effective July 1, 2005; P.A. 11-44 amended Subsec. (a) by deleting references to Commissioner of Social Services and adding provision requiring Commissioner of Education to pay providers on a prospective basis, effective July 1, 2011; P.A. 14-39 amended Subsec. (a) by replacing references to Commissioner of Education with references to Commissioner of Early Childhood and replacing “2011” with “2014”, effective July 1, 2014; pursuant to P.A. 15-227, “child day care services” and “family day care home” were changed editorially by the Revisors to “child care services” and “family child care home”, respectively, effective July 1, 2015; P.A. 16-163 amended Subsec. (a) by replacing references to providers of child care services and child day care providers with references to child care centers and made a conforming change, effective June 9, 2016.



Section 17b-749d - Sliding fee scale for use by licensed child care centers.

Each licensed child care center receiving funding directly from the Office of Early Childhood shall adopt a sliding fee scale based on family income. The Commissioner of Early Childhood shall develop a minimum sliding fee scale which may be adjusted upward by each such licensed child care center. All income derived from such fees shall be used to support the licensed child care center.

(P.A. 97-259, S. 8, 41; P.A. 14-39, S. 35; P.A. 15-227, S. 25; P.A. 16-163, S. 3.)

History: P.A. 97-259 effective July 1, 1997; P.A. 14-39 replaced references to Commissioner and Department of Social Services with references to Commissioner and Office of Early Childhood, effective July 1, 2014; pursuant to P.A. 15-227, “child day care program” was changed editorially by the Revisors to “child care program”, effective July 1, 2015; P.A. 16-163 replaced “licensed child day care provider”, “licensed day care program” and “child care program” with “licensed child care center”, effective June 9, 2016.



Section 17b-749e - Regional accreditation projects.

The Office of Early Childhood shall establish and fund five regional accreditation projects, within available appropriations. The office shall select qualified applicants for each region through a request for proposal process. The office shall give priority to child day care facilities where at least twenty per cent of the children live with families earning less than seventy-five per cent of the state median income level.

(P.A. 97-259, S. 10, 41; P.A. 14-39, S. 36.)

History: P.A. 97-259 effective July 1, 1997; P.A. 14-39 replaced references to Department of Social Services with references to Office of Early Childhood, effective July 1, 2014.



Section 17b-749f - Evaluation system for licensed child care centers. Longitudinal study. Report.

(a) The Commissioner of Early Childhood shall develop and implement a performance-based evaluation system to evaluate licensed child care centers, within available appropriations. Such a performance-based evaluation system shall be similar to the Head Start Performance Standards in 45 CFR 1304.

(b) The commissioner shall conduct, within available appropriations, a longitudinal study that examines the developmental progress of children and their families both during and following participation in a child care program.

(c) The commissioner shall report to the General Assembly, in accordance with section 11-4a, on or before January 1, 2015, on the implementation of the performance-based evaluation system and on the longitudinal study, and annually thereafter on the cumulative results of the evaluations.

(P.A. 97-259, S. 11, 41; P.A. 14-39, S. 37; P.A. 15-227, S. 25.)

History: P.A. 97-259 effective July 1, 1997; P.A. 14-39 replaced references to Commissioner of Social Services with references to Commissioner of Early Childhood, amended Subsec. (a) by deleting provision re in consultation with Commissioner of Education and amended Subsec. (c) by replacing “1998” with “2015”, effective July 1, 2014; pursuant to P.A. 15-227, “child day care centers” and “child day care program” were changed editorially by the Revisors to “child care centers” and “child care program”, respectively, effective July 1, 2015.



Section 17b-749g - Child care facilities loan guarantee program. Regulations.

(a) There is established a child care facilities loan guarantee program for the purpose of guaranteeing loans for the expansion or development of child care and child development centers in the state. The program shall contain any moneys required by law to be deposited in the program, including, but not limited to, any moneys appropriated by the state, premiums and fees for guaranteeing loans, and proceeds from the sale, disposition, lease or rental of collateral relating to loan guarantees. Any balance remaining in the program at the end of any fiscal year shall be carried forward in the program for the fiscal year next succeeding. The program shall be used to guarantee loans pursuant to subsection (b) of this section and to pay reasonable and necessary expenses incurred for administration under this section. The Commissioner of Early Childhood may enter into a contract with a quasi-public agency, banking institution or nonprofit corporation to provide for the administration of the program, provided no loan guarantee shall be made from the program without the authorization of the commissioner as provided in subsection (b) of this section. The total aggregate amount of guarantees from the program, with respect to the insured portions of the loan, may not exceed at any one time an amount equal to three times the balance in the guarantee program.

(b) The state, acting by and in the discretion of the commissioner, may guarantee the repayment of loans, including, but not limited to, principal and interest, to a lending institution that has provided funding for the construction, reconstruction, rehabilitation or improvement of child care and child development facilities. The total aggregate of any loan guarantee under this section shall be not less than twenty per cent and shall not exceed fifty per cent of the principal amount of the obligation, as determined by approved underwriting standards approved by the commissioner, and upon such terms and conditions as the commissioner may prescribe. The term of any loan guarantee shall be determined by the useful life of the improvement but in no event shall exceed thirty years. The commissioner shall arrange by contract with each lending institution or the borrower to safeguard the interests of the program in the event of a default by the borrower, including, at the discretion of the commissioner, provision for notice to the program of default by the borrower, for foreclosure or other realization upon any security for the loan, for the time and conditions for payment to the lending institution by the program of the amount of any loss to the lending institution guaranteed by the program and for the disposition of the proceeds realized from any security for the loan guaranteed. When it appears desirable for a temporary period upon default or threatened default by the borrower, the commissioner may authorize payments of installments of principal or interest, or both, from the program to the lending institution, and of taxes and insurance, which payments shall be repaid under such conditions as the program may prescribe and the program may also agree to revise terms of financing when such appears pertinent. Upon request of the lending institution, the commissioner may at any time, under such equitable terms and conditions as it may prescribe, consent to the release of the borrower from his liability under the loan or consent to the release of parts of any secured property from the lien of the lending institution.

(c) Priority for loan guarantees shall be given to financing child care centers and child development centers that (1) have obtained accreditation from the National Association for the Education of Young Children or have an application pending for such accreditation, and (2) are included in a local school readiness plan, and (3) shall promote the colocation of programs endorsed by the commissioner pursuant to section 4b-31. School readiness programs, licensed child care providers or nonprofit developers of a child care center operating under a legally enforceable agreement with child care providers are eligible for such guaranteed loans.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish procedures and qualifications for application for guarantees under this section.

(P.A. 97-259, S. 14, 41; P.A. 11-44, S. 98; P.A. 14-39, S. 38.)

History: P.A. 97-259 effective July 1, 1997; P.A. 11-44 amended Subsecs. (a), (b) and (d) by replacing “Commissioner of Social Services” with “Commissioner of Education”, effective July 1, 2011; P.A. 14-39 replaced references to Commissioner of Education with references to Commissioner of Early Childhood and amended Subsec. (c) by replacing “Commissioners of Education and Social Services” with “commissioner”, effective July 1, 2014.



Section 17b-749h - Child care facilities direct revolving loan program. Regulations.

(a) There is established a program to be known as the “child care facilities direct revolving loan program”. The program shall contain any moneys required by law to be deposited in the program, including, but not limited to, any moneys appropriated by the state, premiums, fees, interest payments and principal payments on direct loans and proceeds from the sale, disposition, lease or rental of collateral relating to direct loans. Any balance remaining in the program at the end of any fiscal year shall be carried forward in the program for the next succeeding fiscal year. The program shall be used to make loans pursuant to subsection (b) of this section, to make loan guarantees and to pay reasonable and necessary expenses incurred in administering loans and loan guarantees under this section. The Commissioner of Early Childhood may enter into a contract with a quasi-public agency, banking institution or nonprofit corporation to provide for the administration of the loan program, provided no loan or loan guarantee shall be made from the fund without the authorization of the commissioner as provided in subsection (b) of this section.

(b) The state, acting by and in the discretion of the commissioner, may enter into a contract to provide financial assistance in the form of interest-free loans, deferred loans or guaranteed loans to child care providers or to nonprofit developers of a child care facility operating under a legally enforceable agreement with a child care provider, for costs or expenses incurred and directly connected with the expansion, improvement or development of child care facilities. Such costs and expenses may include: (1) Advances of loan proceeds for direct loans; (2) expenses incurred in project planning and design, including architectural expenses; (3) legal and financial expenses; (4) expenses incurred in obtaining required permits and approvals; (5) options to purchase land; (6) expenses incurred in obtaining required insurance; (7) expenses incurred in meeting state and local child care standards; (8) minor renovations and upgrading child care facilities to meet such standards and loans for the purpose of obtaining licensure under section 19a-77; (9) purchase and installation of equipment, machinery and furniture, including equipment needed to accommodate children with special needs; and (10) other preliminary expenses authorized by the commissioner. Loan proceeds shall not be used for the refinancing of existing loans, working capital, supplies or inventory.

(c) The amount of a direct loan under this section may be up to eighty per cent of the total amount of investment but shall not exceed twenty-five thousand dollars for such facility as determined by the commissioner except if an applicant for a loan under this section has an existing loan that is guaranteed by the child care facilities loan guarantee program, established under section 17b-749g, the direct loan provided under this section shall not exceed twenty per cent of the investment. The amount of any guarantee and a direct loan under this section shall not exceed eighty per cent.

(d) Each provider applying for a loan under this section shall submit an application, on a form provided by the commissioner that shall include, but is not limited to, the following information: (1) A detailed description of the proposed or existing child care facility; (2) an itemization of known and estimated costs; (3) the total amount of investment required to expand or develop the child care facility; (4) the funds available to the applicant without financial assistance from the office; (5) the amount of financial assistance sought from the office; (6) information relating to the financial status of the applicant, including, if available, a current balance sheet, a profit and loss statement and credit references; and (7) evidence that the loan applicant shall, as of the loan closing, own, have an option to purchase or have a lease for the term of the loan. Security for the loan may include an assignment of the lease or other subordination of any mortgage and the borrower shall be in default if the loan is not used for the intended purpose.

(e) Payments of principal and interest on such loans shall be paid to the State Treasurer for deposit in the child care facilities direct revolving loan program established in subsection (a) of this section.

(f) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations may clarify loan procedures, repayment terms, security requirements, default and remedy provisions, and such other terms and conditions as the commissioner shall deem appropriate.

(P.A. 97-259, S. 16, 41; P.A. 99-230, S. 8, 10; P.A. 11-44, S. 99; P.A. 14-39, S. 39.)

History: P.A. 97-259 effective July 1, 1997; P.A. 99-230 amended Subsec. (c) to increase the cap from $10,000 to $25,000, effective July 1, 1999; P.A. 11-44 amended Subsecs. (a), (b) and (f) by replacing “Commissioner of Social Services” with “Commissioner of Education”, effective July 1, 2011; P.A. 14-39 replaced references to Commissioner and Department of Education with references to Commissioner and Office of Early Childhood and made technical changes, effective July 1, 2014.



Section 17b-749i - Facilities operating child care programs financed through the Connecticut Health and Educational Facilities Authority.

Within appropriations available to the State Treasurer for child care facilities, not already allocated toward debt service for specific child care facilities, the Commissioner of Early Childhood may, upon submission of a request by a facility operating a child care program that is financed with tax-exempt or taxable bonds issued through the Connecticut Health and Educational Facilities Authority, allow actual debt service, comprised of principal, interest and premium, if any, on the loan or loans, a debt service reserve fund and a reasonable repair and replacement reserve to be paid, provided such debt service terms and amounts are determined by the commissioner, at the time the loan is entered into, to be reasonable in relation to the useful life and base value of the property.

(P.A. 97-259, S. 29, 41; June Sp. Sess. P.A. 99-1, S. 15, 51; P.A. 11-44, S. 100; P.A. 14-39, S. 40.)

History: P.A. 97-259 effective July 1, 1997; June Sp. Sess. P.A. 99-1 added provision that payments are to be made within available appropriations to the Treasurer for child care facilities, not already allocated toward debt service for specific child care facilities, effective July 1, 1999; P.A. 11-44 replaced “Commissioner of Social Services” with “Commissioner of Education”, effective July 1, 2011; P.A. 14-39 replaced reference to Commissioner of Education with reference to Commissioner of Early Childhood, effective July 1, 2014.



Section 17b-749j - Health and safety standards for child care subsidy program. Regulations.

The Commissioner of Early Childhood shall establish health and safety standards, within available appropriations, for the child care subsidy program. The commissioner shall adopt regulations, in accordance with chapter 54, which shall include, but not be limited to, the following: (1) A requirement for the provider or relative to apply for reimbursement from the Office of Early Childhood; (2) a requirement for the provider or relative to provide reasonable confirmation of physical premises safety pursuant to 45 CFR Part 98.41; and (3) minimum health and safety training appropriate to the provider setting and the prevention and control of infectious diseases, including immunization. The commissioner shall, within available appropriations, distribute information on the availability of health and safety training and assistance.

(P.A. 97-259, S. 30, 41; P.A. 14-39, S. 41.)

History: P.A. 97-259 effective July 1, 1997; P.A. 14-39 replaced references to Commissioner and Department of Social Services with references to Commissioner and Office of Early Childhood, effective July 1, 2014.



Section 17b-749k - Criminal history records checks and child abuse registry checks for purposes of child care subsidy program. Refusal to provide payments.

(a) The Commissioner of Early Childhood shall, within available appropriations, require any person, other than a relative, providing child care services to a child in the child's home who receives a child care subsidy from the Office of Early Childhood to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall also request a check of the state child abuse registry established pursuant to section 17a-101k.

(b) The commissioner shall have the discretion to refuse payments for child care under any financial assistance program administered by him or her if the person providing such child care has been convicted in this state or any other state of a felony, as defined in section 53a-25, involving the use, attempted use or threatened use of physical force against another person, of cruelty to persons under section 53-20, injury or risk of injury to or impairing morals of children under section 53-21, abandonment of children under the age of six years under section 53-23 or any felony where the victim of the felony is a child under eighteen years of age, or of a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, or has a criminal record or was the subject of a substantiated report of child abuse in this state or any other state that the commissioner reasonably believes renders the person unsuitable to provide child care.

(P.A. 97-259, S. 38, 41; P.A. 01-175, S. 11, 32; P.A. 03-243, S. 9; P.A. 05-207, S. 7; P.A. 14-39, S. 42.)

History: P.A. 97-259 effective July 1, 1997; P.A. 01-175 amended Subsec. (a) by replacing language re criminal records checks as a permissive request with language re mandatory state and national criminal history records checks pursuant to Sec. 29-17a, deleting language re fee and making technical changes, effective July 1, 2001; P.A. 03-243 amended Subsec. (a) by adding “for perpetrator information”; P.A. 05-207 amended Subsec. (a) to delete requirement that commissioner check state child abuse registry for perpetrator information; P.A. 14-39 replaced references to Commissioner and Department of Social Services with references to Commissioner and Office of Early Childhood and made a technical change, effective July 1, 2014.



Section 17b-749l - Child care subsidy program. Notice of program changes and intake closure.

Section 17b-749l is repealed, effective May 24, 2011.

(P.A. 10-133, S. 3; P.A. 11-18, S. 3.)



Section 17b-750 - National criminal history records checks of unlicensed child care providers.

No child care subsidy shall be paid to an unlicensed child care provider if such provider has been convicted of any crime involving sexual assault of a minor or serious physical injury to a minor or any crime committed in any other state or jurisdiction the essential elements of which are substantially the same as such crimes. If the Commissioner of Early Childhood has reason to believe that a provider of child care services has been so convicted, the commissioner may demand that such provider be subject to state and national criminal history records checks. If criminal history records checks are required pursuant to this section, such checks shall be conducted in accordance with section 29-17a.

(P.A. 96-262, S. 10, 11; P.A. 01-175, S. 12, 32; P.A. 14-39, S. 43.)

History: P.A. 96-262 effective July 1, 1996; P.A. 01-175 made technical changes for the purposes of gender neutrality, replaced provisions re criminal history records checks, fingerprinting and fee with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 14-39 replaced “commissioner” with “Commissioner of Early Childhood”, effective July 1, 2014.



Section 17b-751 - (Formerly Sec. 17a-50). Children’s Trust Fund. Regulations. Report.

Section 17b-751 is repealed, effective July 1, 2015.

(June Sp. Sess. P.A. 83-20, S. 2, 4; P.A. 85-582, S. 1, 8; P.A. 89-336, S. 2, 6; P.A. 93-91, S. 1, 2; P.A. 97-237, S. 1, 3; June Sp. Sess. P.A. 01-2, S. 39, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 35; P.A. 04-258, S. 25; P.A. 05-288, S. 68; Sept. Sp. Sess. P.A. 09-5, S. 21; P.A. 10-111, S. 24; P.A. 13-247, S. 47; P.A. 14-39, S. 44; P.A. 15-227, S. 27.)



Section 17b-751a - (Formerly Sec. 17a-50a). Eligibility for grants under the Kinship Fund and Grandparents and Relatives Respite Fund. Transfer of grant funds by Probate Court Administrator to Probate Courts.

(a) A grandparent or other relative caregiver who is appointed a guardian of a child or children by the Superior Court or Probate Court and who is not a recipient of subsidized guardianship subsidies under section 17a-126 or foster care payments from the Department of Children and Families shall, within available appropriations, be eligible to apply for grants under the Kinship Fund and Grandparents and Relatives Respite Fund administered by the Probate Court Administrator.

(b) The Probate Court Administrator may designate one or more Probate Courts to administer grants from the Kinship Fund and Grandparents and Relatives Respite Fund and may transfer grant funds to such courts at such times and in such amounts as the administrator determines necessary to ensure the efficient processing of grants from all eligible applicants. Each such court shall establish and maintain separate checking accounts to hold and manage grant funds for the Kinship Fund and the Grandparents and Relatives Respite Fund. The accounts shall be in the name of the court at a financial institution, as defined in section 36a-330. The court shall deposit into the respective accounts all grant funds transferred from the administrator and disburse from the accounts all grants approved by the court. The court shall not commingle grant funds with funds from any other source. The provisions of section 4-33 shall not apply to the management of grant funds under this section.

(P.A. 08-97, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 22; P.A. 13-247, S. 48; P.A. 14-103, S. 7; P.A. 15-217, S. 19.)

History: P.A. 08-97 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 added Department of Social Services as funds administrator, effective October 5, 2009; Sec. 17a-50a transferred to Sec. 17b-751a in 2010; P.A. 13-247 deleted reference to Children’s Trust Fund Council, effective July 1, 2013; P.A. 14-103 substituted Probate Court Administrator for Department of Social Services as fund administrator and added Probate Court re appointment of grandparent or other relative caregiver as guardian, effective July 1, 2014; P.A. 15-217 designated existing provisions as Subsec. (a) and added Subsec. (b) re transfer of grant funds by Probate Court Administrator to one or more Probate Courts, effective July 2, 2015.



Section 17b-751b - (Formerly Sec. 17a-56). Nurturing Families Network.

(a) The Commissioner of Early Childhood shall establish the structure for a state-wide system for a Nurturing Families Network, which demonstrates the benefits of preventive services by significantly reducing the abuse and neglect of infants and by enhancing parent-child relationships through hospital-based assessment with home outreach follow-up on infants and their families within families identified as high risk.

(b) The commissioner shall: (1) Develop the comprehensive risk assessment to be used by the Nurturing Families Network’s providers; (2) develop the training program, standards, and protocols for the pilot programs; and (3) develop, issue and evaluate requests for proposals to procure the services required by this section. In evaluating the proposals, the commissioner shall take into consideration the most effective and consistent service delivery system allowing for the continuation of current public and private programs.

(c) The commissioner shall establish a data system to enable the programs to document the following information in a standard manner: (1) The level of screening and assessment; (2) profiles of risk and family demographics; (3) the incidence of child abuse and neglect; (4) rates of child development; and (5) any other information the commissioner deems appropriate.

(d) The commissioner shall report to the General Assembly, in accordance with the provisions of section 11-4a, on the establishment, implementation and progress of the Nurturing Families Network, on July first of each year.

(P.A. 95-238, S. 1; P.A. 97-288, S. 2, 6; P.A. 05-246, S. 10; Sept. Sp. Sess. P.A. 09-5, S. 25; P.A. 13-247, S. 50; P.A. 15-143, S. 7; 15-227, S. 15.)

History: P.A. 97-288 amended Subsec. (b) by adding provision requiring the commissioner to establish three additional pilot sites, effective July 1, 1997; P.A. 05-246 replaced Commissioner of Children and Families with Children’s Trust Fund Council and Healthy Families Connecticut program with Nurturing Families Network and made conforming and technical changes throughout, effective July 8, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to replace “is intended to demonstrate” with “demonstrates”, deleted former Subsecs. (b) and (c) re pilot programs, redesignated existing Subsecs. (d) to (f) as Subsecs. (b) to (d) and amended redesignated Subsec. (b) to replace “pilot programs” with “Nurturing Families Network’s providers”, effective October 5, 2009; Sec. 17a-56 transferred to Sec. 17b-751b in 2010; P.A. 13-247 replaced references to Children’s Trust Fund Council with references to executive director of the Office of Early Childhood and, in Subsec. (c)(5), replaced reference to Children’s Trust Fund Council with reference to commissioner, effective July 1, 2013; P.A. 15-143 replaced references to executive director of the Office of Early Childhood with references to Commissioner of Early Childhood, effective June 30, 2015; P.A. 15-227 made technical changes and amended Subsec. (d) by deleting “January first and”, effective July 1, 2015.



Section 17b-751c - (Formerly Sec. 17a-56a). Nurturing Families Network Advisory Commission.

Section 17b-751c is repealed, effective July 1, 2013.

(P.A. 97-288, S. 1, 6; P.A. 05-246, S. 15; Sept. Sp. Sess. P.A. 09-5, S. 26; P.A. 13-299, S. 95.)



Section 17b-751d - Office of Early Childhood designated as state agency responsible for programs and activities to prevent child abuse and neglect.

The Office of Early Childhood shall be the lead state agency for community-based, prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect. The responsibilities of the office shall include, but not be limited to, collaborating with state agencies, hospitals, clinics, schools and community service organizations, to: (1) Initiate programs to support families at risk for child abuse or neglect; (2) assist organizations to recognize child abuse and neglect; (3) encourage community safety; (4) increase broad-based efforts to prevent child abuse and neglect; (5) create a network of agencies to advance child abuse and neglect prevention; and (6) increase public awareness of child abuse and neglect issues. The office, subject to available state, federal and private funding, shall be responsible for implementing and maintaining programs and services, including, but not limited to: (A) The Nurturing Families Network, established pursuant to subsection (a) of section 17b-751b; (B) Family Empowerment Initiative programs; (C) Help Me Grow; (D) Family School Connection; (E) support services for residents of a respite group home for girls; (F) volunteer services; (G) family development training; (H) shaken baby syndrome prevention; and (I) child sexual abuse prevention.

(Sept. Sp. Sess. P.A. 09-5, S. 27; P.A. 13-247, S. 49; P.A. 14-39, S. 45; 14-103, S. 8; 14-182, S. 15.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-247 amended Subsec. (a) to delete provisions re Children's Trust Fund Council, effective July 1, 2013; P.A. 14-39 replaced references to Department of Social Services with references to Office of Early Childhood, deleted Subsec. (a) designator, deleted former Subpara. (D) re Kinship Fund and Grandparent's Respite Fund, redesignated existing Subparas. (E) and (F) as Subparas. (D) and (E), deleted former Subpara. (G) re legal services on behalf of indigent children, redesignated Subparas. (H) to (K) as Subparas. (F) to (I), and deleted former Subsec. (b) re report, effective July 1, 2014; P.A. 14-103 amended Subsec. (a) to delete former Subpara. (D) re Kinship Fund and Grandparent's Respite Fund, effective July 1, 2014; P.A. 14-182 made a technical change, effective June 12, 2014.



Section 17b-751e - Continuance of Children’s Trust Fund Council’s orders, regulations and contracts.

Section 17b-751e is repealed, effective July 1, 2015.

(Sept. Sp. Sess. P.A. 09-5, S. 28; P.A. 14-39, S. 46; P.A. 15-227, S. 27.)



Section 17b-751f - Terms “child care center”, “group child care home”, “family child care home”, “child care services” and “child care programs” substituted for former terms.

(a) Whenever the term “child day care center” is used in any public or special act of 2015 or in the following sections of the general statutes, the term “child care center” shall be substituted in lieu thereof: 8-210, 10-16p, 10-16r, 10-500, 10-501, 10a-194c, 16-50p, 17a-101, 17b-733, 17b-738, 17b-749f, 19a-77, 19a-79a, 19a-80, 19a-80e to 19a-80g, inclusive, 19a-86, 19a-87a, 19a-87f, 19a-131k, 19a-900, 21a-278a and 21a-279.

(b) Whenever the term “group day care home” is used in any public or special act of 2015 or in the following sections of the general statutes, the term “group child care home” shall be substituted in lieu thereof: 8-2, 10-16r, 10a-194c, 17a-101, 17b-733, 17b-738, 17b-749a, 19a-79a, 19a-80, 19a-80e, 19a-80f, 19a-82, 19a-86 to 19a-87a, inclusive, 19a-87f, 19a-131k and 19a-900.

(c) Whenever the term “family day care home” is used in any public or special act of 2015 or in the following sections of the general statutes, the term “family child care home” shall be substituted in lieu thereof: 8-2, 8-3j, 10-16r, 17a-101, 17b-705, 17b-733, 17b-738, 17b-749a, 17b-749c, 19a-79a, 19a-80f, 19a-82, 19a-87a to 19a-87d, inclusive, 19a-87f and 19a-131k.

(d) Whenever the term “child day care service” or “child day care services” is used in any public or special act of 2015 or in the following sections of the general statutes, the term “child care service” or “child care services” shall be substituted in lieu thereof: 8-210, 10-16q, 10-500, 12-81n, 17a-145, 17b-90, 17b-261g, 17b-733, 17b-737, 17b-749a, 17b-749c, 19a-77, 19a-79a, 19a-80, 19a-87a, 19a-131k and 28-5.

(e) Whenever the term “child day care program” or “child day care programs” is used in any public or special act of 2015 or in the following sections of the general statutes, the term “child care program” or “child care programs” shall be substituted in lieu thereof: 4b-23, 10-16p, 17b-730, 17b-749d, 17b-749f and 19a-80e.

(f) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 15-227, S. 25.)

History: P.A. 15-227 effective July 1, 2015.






Chapter 319s - Financial Assistance

Section 17b-75 - (Formerly Sec. 17-82). Definitions.

When used in reference to the state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program, the following terms have the meanings herein assigned: “Commissioner” means the Commissioner of Social Services; “dependent child” means a needy child under the age of eighteen, or under the age of nineteen and in full-time attendance in a secondary school or in the equivalent level of vocational or technical training if, before he attains age nineteen, he may reasonably be expected to complete the program of such secondary school or such training and who is living with his father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle or aunt, or any other relative approved by the commissioner in a place of residence maintained by one or more of such relatives as his or their own home; “beneficiary” means any adult or minor child receiving assistance under the provisions of said programs; “local officer” means the public official charged with administration of public assistance in any town, city or borough.

(1949 Rev., S. 2893; 1957, P.A. 34, S. 1; 58, S. 1; 1967, P.A. 784, S. 1; 1969, P.A. 730, S. 5; 1971, P.A. 766; 1972, P.A. 127, S. 25; P.A. 73-145, S. 1, 2; 73-625, S. 1, 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; June Sp. Sess. P.A. 83-34, S. 2, 8; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 25, 165; P.A. 09-9, S. 8.)

History: 1967 act changed maximum age of children attending school who are dependent from 18 to 21; 1969 act defined “dependent child” as one under 19 or one who becomes 19 while attending secondary school rather than as one under 18 or one under 21 attending secondary or technical school or college; 1971 act defined “dependent child” as it had been before 1969 changes except that attendance at state-accredited job-training program was included; 1972 act redefined “dependent child” with regard to age as one under 18, reflecting lowered age of majority; P.A. 73-145 defined “beneficiary”; P.A. 73-625 redefined “dependent child” restoring clause concerning those under 21 in effect before 1972 changes; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; June Sp. Sess. P.A. 83-34 amended the definition of “dependent child” by changing the age limit for students from under 21 to under 19 and by adding the requirement that the student reasonably be expected to complete the program before he attains age 19; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82 transferred to Sec. 17b-75 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Annotations to former section 17-82:

The standards enumerated are as clearly defined as the complexity of the subject matter permits. 165 C. 490. Cited. 206 C. 636; 214 C. 256.

Cited. 20 CA 470.



Section 17b-76 - (Formerly Sec. 17-82a). Commissioner to furnish forms and maintain records and accounts.

The Commissioner of Social Services shall furnish forms for the use of applicants under the state supplement program, medical assistance program, temporary family assistance program and supplemental nutrition assistance program, local officials and himself, and shall establish and maintain a system of records and accounts which shall show the number of applications and the disposition of the same, the record of payments made to each recipient of aid and such other information as may be necessary for the proper operation and administration of said sections and as the rules and regulations of the United States government require if the United States government makes contributory allotments of federal funds to the state of Connecticut for aid extended under the provisions of said programs.

(1969, P.A. 730, S. 15; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 26, 165; P.A. 09-9, S. 9.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82a transferred to Sec. 17b-76 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-77 - (Formerly Sec. 17-82b). Application for aid. Notice of liability for repayment.

(a) Application for aid under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program and supplemental nutrition assistance program shall be made to the Commissioner of Social Services. The name and address of each such applicant shall be recorded with the commissioner. Such application, in the case of temporary family assistance, shall be made by the supervising relative, his authorized representative, or, in the case of an individual who is incapacitated, someone acting responsibly for him and shall contain the name and the exact residence of such applicant, the name, place and date of birth of each dependent child, the Social Security number of the supervising relative and of each dependent child, and such other information as is required by the commissioner. If such supervising relative or any such child does not have a Social Security number, the commissioner shall assist in obtaining a Social Security number for each such person seeking public assistance and during the time required to obtain such Social Security numbers the supervising relative and children shall not be precluded from eligibility under this section. By such application, the applicant shall assign to the commissioner the right of support, present, past and future, due all persons seeking assistance and shall assist the commissioner in pursuing support obligations due from the noncustodial parent. On and after October 1, 2008, such assignment under the temporary family assistance program shall apply only to such support rights as accrue during the period of assistance, not to exceed the total amount of assistance provided to the family under said program. Notice of such assignment shall be conspicuously placed on said application and shall be explained to the applicant at the time of application. All information required to be provided to the commissioner as a condition of such eligibility under federal law shall be so provided by the applicant, provided, no person shall be determined to be ineligible if the applicant has good cause for the refusal to provide information concerning the noncustodial parent or if the provision of such information would be against the best interests of the dependent child or children, or any of them. The Commissioner of Social Services shall adopt by regulation, in accordance with chapter 54, standards as to good cause and best interests of the child. Any person aggrieved by a decision of the commissioner as to the determination of good cause or the best interests of such child or children may request a fair hearing in accordance with the provisions of sections 17b-60 and 17b-61. All statements made by the applicant concerning income, resources and any other matters pertaining to eligibility shall be certified to by the applicant as true and correct under penalty of false statement, and for any such certified statement which is untrue or incorrect such applicant shall be subject to the penalties provided for false statement under section 17b-97.

(b) The Commissioner of Social Services shall notify each applicant for aid under the state supplement program, medical assistance program, temporary family assistance program and state-administered general assistance program of the provisions of sections 17b-93 to 17b-97, inclusive, in general terms, at the time of application for such aid. The commissioner shall notify each person who may be liable for repayment of such aid, if known, of the provisions of sections 17b-93 to 17b-97, inclusive, in general terms, not later than thirty days after the applicant is determined to be eligible for such aid or, if not known at the time the applicant is determined to be eligible for such aid, the department shall give such notice not later than thirty days after the date on which the commissioner identifies such person as one who may be liable for repayment of such aid. The notice shall be (1) written in plain language, (2) in an easily readable and understandable format, and (3) whenever possible, in the first language of the applicant or person who may be liable for repayment of such aid.

(1969, P.A. 730, S. 16; 1971, P.A. 871, S. 93; P.A. 75-420, S. 4, 6; P.A. 76-334, S. 3, 12; P.A. 77-614, S. 608, 610; P.A. 80-55; P.A. 87-171, S. 1; 87-589, S. 25, 87; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 27, 165; P.A. 07-247, S. 1; P.A. 09-9, S. 10; P.A. 10-183, S. 1; P.A. 11-25, S. 5; 11-122, S. 1.)

History: 1971 act replaced perjury penalty with false statement penalty and deleted reference to Sec. 53-143; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-334 required application to contain applicable social security numbers, added provisions re assistance until numbers can be obtained, clarified responsibilities of commissioner and supervising relative and added provisions setting forth circumstances under which required information need not be given, giving commissioner power to make regulations and granting persons aggrieved by decision a fair hearing; P.A. 77-614 replaced social services commissioner with commissioner of income maintenance, effective January 1, 1979; P.A. 80-55 required notice of assignment to be conspicuous part of application and required its explanation to supervising relative; P.A. 87-171 removed language providing for application to the local officer of the town the applicant resides in, added provision for application by an authorized representative of the supervising relative and in the case of an incapacitated individual, someone acting responsibly for him and made technical changes; P.A. 87-589 replaced reference to Sec. 4-168(b) with reference to chapter 54; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82b transferred to Sec. 17b-77 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to dependent children with temporary family assistance and made a technical change, effective July 1, 1997; P.A. 07-247 replaced “absent parent” with “noncustodial parent” and provided that on and after October 1, 2008, assignment under temporary family assistance program shall apply only to support rights that accrue during period of assistance, not to exceed the total amount of assistance provided to family under the program, effective October 1, 2008; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 10-183 designated existing provisions as Subsec. (a) and added reference to state-administered general assistance program therein, and added Subsec. (b) re notice of liability for repayment of aid, effective July 1, 2010; P.A. 11-25 made a technical change in Subsec. (a); P.A. 11-122 amended Subsec. (b) by rewording requirement of notice to persons known at the time of application to be liable for repayment of aid and adding provision requiring notice to persons not known at the time of application to be liable for repayment of aid within 30 days of date such person is identified, effective July 1, 2011.

Annotations to former section 17-82b:

Cited. 196 C. 403; 200 C. 656.

Cited. 11 CA 548; 31 CA 114.

Annotation to present section:

Notice provisions in section are directory; failure to follow them precisely does not invalidate the assignment. 37 CA 105.



Section 17b-78 - Transferred

Transferred to Chapter 319t, Sec. 17b-198.



Section 17b-79 - (Formerly Sec. 17-82c). Eligibility of person having interest in real property. Lien of state.

No person shall be deemed ineligible to receive an award under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program or supplemental nutrition assistance program for himself or herself or for any person for whose support he or she is liable by reason of having an interest in real property, maintained as his or her home, provided the equity in such property shall not exceed the limits established by the commissioner. The commissioner may place a lien against any property to secure the claim of the state for all amounts which it has paid or may thereafter pay to such person or in such person's behalf under any such program, or to or on behalf of any person for whose support he or she is liable, except for property maintained as a home in aid to families of dependent children cases, in which case such lien shall secure the state only for that portion of the assistance grant awarded for amortization of a mortgage or other encumbrance beginning with the fifth month after the original grant for principal payment on any such encumbrance is made, and each succeeding month of such grant thereafter. The claim of the state shall be secured by filing a certificate in the land records of the town or towns in which any such real estate is situated, describing such real estate. Any such lien may, at any time during which the amount secured by such lien remains unpaid, be foreclosed in an action brought in a court of competent jurisdiction by the commissioner on behalf of the state. Any real estate to which title has been taken by foreclosure under this section, or which has been conveyed to the state in lieu of foreclosure, may be sold, transferred or conveyed for the state by the commissioner with the approval of the Attorney General, and the commissioner may, in the name of the state, execute deeds for such purpose. Such lien shall be released by the commissioner upon payment of the amount secured by such lien, or an amount equal to the value of the beneficiary's interest in such property if the value of such interest is less than the amount secured by such lien, at the commissioner's discretion, and with the advice and consent of the Attorney General, upon a compromise of the amount due to the state. At the discretion of the commissioner, the beneficiary, or, in the case of a husband and wife living together, the survivor of them, as long as he or she lives, or a dependent child or children, may be permitted to occupy such real property.

(1969, P.A. 730, S. 18; June 18 Sp. Sess. P.A. 97-2, S. 29, 165; P.A. 06-196, S. 208; P.A. 09-9, S. 11.)

History: Sec. 17-82c transferred to Sec. 17b-79 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Annotations to former section 17-82c:

Provision for the recording of a lien re an AFDC award is a limit on the security obtainable by the state to ensure repayment of benefits and not a limit on the obligation of the beneficiary to repay. 168 C. 112. Cited. 185 C. 180. Filing of state's liens pursuant to statute did not create liens that were, in advance of foreclosure proceedings, choate as a matter of federal law. 207 C. 743.

Cited. 34 CS 265.



Section 17b-80 - (Formerly Sec. 17-82d). Investigations. Grant of aid. Income disregard for students. Asset limits.

(a) The commissioner, upon receipt of an application for aid, shall promptly and with due diligence make an investigation, such investigation to be completed within forty-five days after receipt of the application or within sixty days after receipt of the application in the case of an application in which a determination of disability must be made. If an application for an award is not acted on within forty-five days after the filing of an application, or within sixty days in the case of an application in which a determination of disability must be made, the applicant may apply to the commissioner for a hearing in accordance with sections 17b-60 and 17b-61. The commissioner shall grant aid only if he finds the applicant eligible therefor, in which case he shall grant aid in such amount, determined in accordance with levels of payments established by the commissioner, as is needed in order to enable the applicant to support himself, or, in the case of temporary family assistance, to enable the relative to support such dependent child or children and himself, in health and decency, including the costs of such medical care as he deems necessary and reasonable, not in excess of the amounts set forth in the various fee schedules promulgated by the Commissioner of Social Services for medical, dental and allied services and supplies or the charges made for comparable services and supplies to the general public, whichever is less, and the cost of necessary hospitalization as is provided in section 17b-239, over and above hospital insurance or other such benefits, including workers' compensation and claims for negligent or wilful injury. The commissioner, subject to the provisions of subsection (b) of this section, shall in determining need, take into consideration any available income and resources of the individual claiming assistance. The commissioner shall make periodic investigations to determine eligibility and may, at any time, modify, suspend or discontinue an award previously made when such action is necessary to carry out the provisions of the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program or supplemental nutrition assistance program. The parent or parents of any child for whom aid is received under the temporary family assistance program and any beneficiary receiving assistance under the state supplement program shall be conclusively presumed to have accepted the provisions of sections 17b-93, 17b-94 and 17b-95.

(b) The commissioner shall disregard any earned income of a child who is a student in determining the eligibility, standard of need and amount of assistance of a family in the TFA program.

(c) No person shall be eligible for the state supplement program whose assets as defined by the commissioner exceed sixteen hundred dollars or, if living with a spouse, whose combined assets exceed twenty-four hundred dollars.

(1969, P.A. 730, S. 19; June, 1971, S.A. 1, S. 18; P.A. 77-105; 77-614, S. 19, 610; P.A. 79-376, S. 19; P.A. 85-66, S. 2; 85-359; P.A. 86-290, S. 1, 10; 86-315, S. 4, 5; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 30, 165; P.A. 09-9, S. 12.)

History: 1971 act substituted “levels of payment” for “standards”; P.A. 77-105 made 60-day limit previously in effect applicable only to decisions involving determination of disability and set 45-day limit for all other decisions; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 79-376 substituted “workers' compensation” for “workmen's compensation”; P.A. 85-66 amended section to refer to fee schedules promulgated by income maintenance commissioner rather than by secretary of the office of policy and management; P.A. 85-359 made the existing Subsec. (a) and added Subsec. (b) concerning an income disregard for full-time students; P.A. 86-290 added new Subsecs. (c) and (d) which placed asset limits on persons eligible for the state supplement program and families eligible for the aid to families with dependent children program; P.A. 86-315 required the commissioner to disregard for six months per calendar year a child's earned income; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82d transferred to Sec. 17b-80 in 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by requiring the commissioner to disregard any earned income of a child who is a student when determining eligibility standard of need and amount of assistance for a family in the TFA program and by deleting outdated AFDC provision requiring the commissioner to disregard any earned income of a child who is a full-time student for six months per calendar year, deleted Subsec. (d) re outdated aid to families with dependent children program provision, replaced reference to aid to dependent children with temporary family assistance and made technical and conforming changes, effective July 1, 1997; P.A. 09-9 amended Subsec. (a) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Annotations to former section 17-82d:

Since disclaimer is invalid, state may reassess eligibility for assistance under Social Security Act, Title XIX, and state guidelines. 179 C. 463. Cited. 214 C. 256; 225 C. 314.

Cited. 20 CA 470.

Child care allowable expense in determining eligibility. 30 CS 587. Plaintiff, denied a claim for medical benefits, disposed of her resources and renewed her claim on basis she now had no available resources; commissioner upheld in denying second claim under department regulations. 31 CS 544. This is a supplementary regulation promulgated within the legitimate sphere of state administration which does not conflict with the Social Security Act and thus does not violate the supremacy clause. 32 CS 514, 519. Cited. Id., 597. Commissioner must consider income and resources of each applicant in determining amount of assistance to be awarded. 34 CS 525. Cited. 40 CS 394.

Only question before fair hearing officer on appeal of an award as inadequate is whether award complied with standard established by commissioner; appellant cannot challenge commissioner's compliance with his duties. 5 Conn. Cir. Ct. 291. Cited. 6 Conn. Cir. Ct. 688.

Annotations to present section:

Cited. 237 C. 550; 240 C. 141.

Subsec. (c):

Principal of Medicaid qualifying trust determined not to be available to grantor and therefore not included in calculation of eligibility for Medicaid benefits. 248 C. 708.



Section 17b-81 - (Formerly Sec. 17-82e). Investigations of legally liable relatives by commissioner.

(a) The commissioner shall investigate the financial condition of each legally liable relative, as defined in section 4a-12, and shall make a determination as to the financial ability of each such relative in accordance with the uniform contribution scale established by the Commissioner of Administrative Services in accordance with said section 4a-12, and shall notify in writing each such relative of the amount each is found able to contribute toward such support, and each such relative shall be liable in said amount from the date of such notice, retroactive to the date of granting of assistance, unless and until such support responsibility shall be otherwise fixed by a court of competent jurisdiction. When any finding or written agreement to support, or any modification thereof is made with the commissioner by the liable relative and is filed with the clerk of the superior court for the judicial district in which the applicant, recipient, beneficiary or liable relative resides, or the assistant clerk of the Family Support Magistrate Division in the judicial district where the applicant resides, such agreement shall have the same force and effect as an order of support by said court, and shall be enforceable in the same manner as orders of support issued by said court or a family support magistrate, provided any court of competent jurisdiction, or a family support magistrate, called upon to enforce such agreement, including a finding consented to by the relative, after notice to all parties, shall fully review such determination as to financial ability and shall insure that such determination is reasonable in light of the relative's ability to pay and may modify such finding prospectively, retroactively or both. Such determination shall not be affected by appeal but shall continue in effect, until the appeal is denied, or unless changed by order of the court or family support magistrate. The commissioner shall periodically reinvestigate the financial condition of such relatives and shall give written notice of any change in the determination of ability to contribute.

(b) The Commissioner of Social Services shall continue to independently determine parental support obligations under subsection (b) of section 17b-179, notwithstanding the uniform contribution scale developed pursuant to section 4a-12. The commissioner shall promulgate support guidelines for such cases.

(c) The Commissioner of Social Services shall determine a legally liable relative contribution for the spouse of an institutionalized recipient of Medicaid only when such spouse has income in excess of (1) the minimum monthly needs allowance or (2) the monthly needs allowance for such spouse as determined by the commissioner, through a fair hearing or court proceeding. The amount of such contribution shall not cause the income of such spouse to fall below said minimum monthly needs allowance or said monthly needs allowance for such spouse as determined by the commissioner, through a fair hearing or court proceeding. The spouse of an institutionalized individual, for whom a legally liable relative contribution is determined, may request a fair hearing regarding the amount of the contribution.

(1969, P.A. 541; 730, S. 20; 1971, P.A. 786; 1972, P.A. 127, S. 26; P.A. 73-616, S. 12; P.A. 74-183, S. 212, 291; P.A. 76-334, S. 4, 12; 76-436, S. 182, 681; P.A. 77-452, S. 8, 72; 77-594, S. 2, 7; P.A. 81-62; June Sp. Sess. P.A. 83-34, S. 3, 8; P.A. 84-159, S. 2; P.A. 86-359, S. 26, 44; P.A. 87-421, S. 3, 13; P.A. 93-262, S. 1, 87; P.A. 95-166.)

History: 1971 act clarified circumstances under which complaint for nonsupport to be brought; 1972 act replaced reference to those under 21 with reference to those under 18 reflecting change in age of majority; P.A. 73-616 deleted reference to assistance under part II of chapter; P.A. 74-183 replaced circuit court and “circuit” with court of common pleas and “county or judicial district”; P.A. 76-334 made relatives' liability retroactive to date assistance was granted, added provisions re agreements to support made between commissioner and liable relative and deleted provisions re fair hearing and criminal complaint; P.A. 76-436 and P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-594 clarified geographical area as that in which applicant or beneficiary lives as well as that in which liable relative lives; P.A. 81-62 extended parental financial responsibility to children less than 21 years of age if the child in question is in full-time attendance at school; June Sp. Sess. P.A. 83-34 changed the reference to the age of applicants and recipients who are students from under 21 to under 19 and added the provision that the student reasonably be expected to complete the program before he attains age 19; P.A. 84-159 removed the requirement for children to contribute to the support of their parents who are less than 65 years of age; P.A. 86-359 changed “serving the geographical area” to “for the judicial district”, added “or the assistant clerk of the family support magistrate division in the judicial district where the applicant resides” and added “or a family support magistrate”; P.A. 87-421 made the existing section Subsec. (a), substituted language on legally liable relative and the uniform contribution scale for references to spouse and parents and “reasonable” contribution established by the commissioner of income maintenance, and added Subsec. (b); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-82e transferred to Sec. 17b-81 in 1995; P.A. 95-166 added Subsec. (c) re determination of contribution amount levied on spouse of institutionalized Medicaid recipient.

Annotations to former section 17-82e:

Section neither requires nor authorizes commissioner to limit his consideration of dependents to strictly legal obligations in permitting exemptions from gross income. 170 C. 258. Cited. 185 C. 180; 206 C. 636; 207 C. 743.

Cited. 33 CS 769; 34 CS 281; Id., 284. Statute is procedural in nature and not subject to prohibition against retrospective application. 35 CS 603. Judgment does not violate rights to equal protection since statute provides for enforcement of retrospective liability for support against any parent and right exists to obtain judgment for full amount against one of several debtors jointly liable. Id., 628. Cited. 37 CS 745; Id., 891; 38 CS 503.

Cited. 6 Conn. Cir. Ct. 697.



Section 17b-82 - “Rated housing facility” defined.

As used in sections 17b-83 and 17b-601, “rated housing facility” means (1) a boarding facility or home licensed by the Department of Developmental Services, the Department of Mental Health and Addiction Services, or the Department of Children and Families; or (2) the facility established by New Horizons, Inc. pursuant to section 19a-507, provided any such home or facility has been approved by the Department of Social Services to receive state supplement payments for residents found eligible for such payments in accordance with section 17b-600.

(P.A. 14-164, S. 1.)

History: P.A. 14-164 effective June 11, 2014.



Section 17b-83 - (Formerly Sec. 17-82g). Form of aid. Direct payment for certain services. Payment of clean claims.

The aid granted under the state supplement program or the temporary family assistance program shall be in the form of money payments and shall be made by the commissioner within available Department of Social Services appropriations, directly to a licensed residential care home, as defined in section 19a-490, a rated housing facility, as defined in section 17b-82, the applicant or other person entitled to receive the same at such regular intervals as the Commissioner of Social Services determines, provided the payments of the costs of medical care and such other charges in connection with the care and maintenance of a beneficiary as the commissioner deems necessary and reasonable may be made to the licensed residential care home or rated housing facility, applicant or to those persons furnishing such services by the commissioner. Ninety per cent of clean claims for payments to persons furnishing such services shall be made not later than thirty days from receipt of the request for payment and ninety-nine per cent shall be made within ninety days of such receipt. For the purposes of this section “clean claim” means a claim which can be processed without obtaining additional substantiation from the person furnishing such services or other person entitled to receive payment. A claim submitted by any such person who is under investigation for fraud or abuse shall not be considered a clean claim.

(1969, P.A. 730, S. 10; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 79-565, S. 1; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 31, 165; P.A. 14-164, S. 2.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; P.A. 79-565 added provisions re payment of “clean claims” and defined the term; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82g transferred to Sec. 17b-83 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 14-164 added provisions re direct payments to licensed residential care home or rated housing facility and made a technical change, effective June 11, 2014.

Annotation to former section 17-82g:

Cited. 214 C. 256.



Section 17b-84 - (Formerly Sec. 17-82i). Funeral and burial allowance for state supplement or temporary family assistance program beneficiaries. Reductions.

Upon the death of any beneficiary under the state supplement or the temporary family assistance program, the Commissioner of Social Services shall order the payment of a sum not to exceed one thousand four hundred dollars as an allowance toward the funeral and burial expenses of such deceased. The payment for funeral and burial expenses shall be reduced by the amount in any revocable or irrevocable funeral fund, prepaid funeral contract or the face value of any life insurance policy owned by the recipient. Contributions may be made by any person for the cost of the funeral and burial expenses of the deceased over and above the sum established under this section without thereby diminishing the state’s obligation.

(1969, P.A. 730, S. 21; 1972, P.A. 154, S. 1; P.A. 77-604, S. 9, 84; P.A. 78-337, S. 3, 11; P.A. 86-290, S. 2, 10; June 18 Sp. Sess. P.A. 97-2, S. 32, 165; P.A. 06-188, S. 17; June Sp. Sess. P.A. 15-5, S. 385.)

History: 1972 act replaced $150 and $50 limits on funeral and burial expenses, respectively, with limit under Sec. 17-82q and clarified statements re persons to be paid; P.A. 77-604 corrected faulty section reference; P.A. 78-337 restated provisions in simpler form; P.A. 86-290 added a reference to the state supplement or the aid to families with dependent children program, required the commissioner to order an allowance toward funeral and burial expenses and amended the method of establishing the sum of allowance due; Sec. 17-82i transferred to Sec. 17b-84 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 06-188 made technical changes and increased funeral and burial allowance from $1,200 to $1,800, effective July 1, 2006; June Sp. Sess. P.A. 15-5 reduced state funeral and burial allowance from $1,800 to $1,400, effective July 1, 2015.



Section 17b-85 - (Formerly Sec. 17-82j). Notice by beneficiary of receipt of property, transfer or encumbrance of property or change in information previously furnished. Exception for participants in supplemental assistance nutrition program.

If any person receiving an award for the care of any dependent child or children, or any person legally liable for the support of such child or children, or any other person being supported wholly or in part under the provisions of the state supplement program, medical assistance program, temporary family assistance program or state-administered general assistance program or any beneficiary under such provisions or any legally liable relative of such beneficiary, receives property, wages, income or resources of any kind, such person or beneficiary, within ten days after obtaining knowledge of or receiving such property, wages, income or resources, shall notify the commissioner thereof, orally or in writing, unless good cause is established for failure to provide such notice, as determined by the commissioner. No such person or beneficiary shall sell, assign, transfer, encumber or otherwise dispose of any property without the consent of the commissioner. The provisions of section 17b-137 shall be applicable with respect to any person applying for or receiving an award under such provisions. Except for the supplemental nutrition assistance program, any change in the information which has been furnished on an application form or a redetermination of eligibility form shall also be reported to the commissioner, orally or in writing, within ten days of the occurrence of such change, unless good cause is established for failure to provide such notice, as determined by the commissioner. For participants in the supplemental nutrition assistance program, the commissioner shall establish reporting requirements regarding such changes in information in accordance with applicable federal law, as may be amended from time to time.

(1969, P.A. 730, S. 24; P.A. 73-107; P.A. 80-65; P.A. 87-171, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 33, 165; P.A. 09-9, S. 13; P.A. 11-44, S. 108.)

History: P.A. 73-107 required report of information change within 15 days; P.A. 80-65 referred to provisions of entire chapter rather than to parts II and III; P.A. 87-171 changed the time limit from 15 to 10 days and added provisions allowing oral notice and “good cause” exception; Sec. 17-82j transferred to Sec. 17b-85 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 11-44 added provision re exception for supplemental nutrition assistance program, added provision requiring commissioner to establish reporting requirements for supplemental nutrition assistance program participants, and made technical and conforming changes, effective June 13, 2011.

Annotations to former section 17-82j:

Cited. 179 C. 463. Court reaffirmed conclusion that statute is an independent bar to disclaimers. 211 C. 323.

Cited. 40 CS 394.

Annotation to present section:

Discussed. 247 C. 686.



Section 17b-86 - (Formerly Sec. 17-82k). Aid inalienable.

Aid provided under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program or supplemental nutrition assistance program shall be inalienable by assignment, sale, attachment, execution or otherwise, and shall be subject to the provisions of any amending or repealing act that may be passed, and no beneficiary or other person shall have any vested right to any such aid.

(1969, P.A. 730, S. 26; June 18 Sp. Sess. P.A. 97-2, S. 34, 165; P.A. 09-9, S. 14.)

History: Sec. 17-82k transferred to Sec. 17b-86 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Annotations to former section 17-82k:

Cited. 192 C. 460.

Cited. 21 CA 77.

Public aid funds of welfare recipient held by recipient's attorney in client funds account are not subject to attachment under section. 33 CS 85.



Section 17b-87 - (Formerly Sec. 17-82l). Discontinuance of aid after removal from state.

No award under the temporary family assistance program shall continue after the removal of the beneficiary from this state; and no award under the state supplement program shall continue for more than one year after removal of the beneficiary from this state, and occasional absences for short periods need not be deemed by the commissioner to constitute a removal.

(1969, P.A. 730, S. 27; June 18 Sp. Sess. P.A. 97-2, S. 35, 165.)

History: Sec. 17-82l transferred to Sec. 17b-87 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997.

Annotation to former section 17-82l:

Statute construed as not to deny AFDC beneficiaries who have moved from Connecticut their entitlement to benefits accrued prior to removal. 174 C. 8.



Section 17b-88 - (Formerly Sec. 17-82m). Overpayments. Recoupment. Administrative disqualification hearings.

If a beneficiary of assistance under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program, state-administered general assistance program, food stamp program or supplemental nutrition assistance program receives any award or grant over the amount to which he is entitled under the laws governing eligibility, the Department of Social Services (1) shall immediately initiate recoupment action and shall consult with the Division of Criminal Justice to determine whether to refer such overpayment, with full supporting information, to the state police, to a prosecuting authority for prosecution or to the Attorney General for civil recovery, or (2) shall take such other action as conforms to federal regulations, including, but not limited to, conducting administrative disqualification hearings for cases involving alleged fraud in the food stamp program, supplemental nutrition assistance program, the aid to families with dependent children program, the temporary family assistance program or the state-administered general assistance program.

(1969, P.A. 730, S. 11; P.A. 74-140, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 123, 486, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 79-146, S. 1; P.A. 85-564, S. 9, 12; P.A. 86-403, S. 36, 132; June Sp. Sess. P.A. 91-8, S. 57, 63; P.A. 92-90; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 36, 165; P.A. 09-9, S. 15.)

History: P.A. 74-140 made discontinuance of award optional rather than mandatory when recipient convicted of offense involving overpayment and added reference to commissioner's taking other action in conformity with federal regulations; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 and P.A. 78-303 replaced central collections division of finance and control department with division of state police within the department of public safety (successor agency to state police department) and social services department with department of income maintenance, effective January 1, 1979; P.A. 79-146 changed applicable overpayments from any amount over the amount awarded to amounts $500 or more over the amount awarded; P.A. 85-564 made the existing section Subsec. (a) and added Subsecs. (b) and (c) re action taken on overpayments and re administrative hearing process; P.A. 86-403 made technical changes to Subsec. (a); June Sp. Sess. P.A. 91-8 changed the overpayment threshold to $2,000 and required immediate initiation of administrative recoupment; P.A. 92-90 entirely replaced prior provisions with modified procedure for recoupment of overpayments; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82m transferred to Sec. 17b-88 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 inserted references to supplemental nutrition assistance program and made technical changes, effective May 4, 2009.



Section 17b-88a - Recoveries or overpayments under AFDC program, account for payment of.

For the fiscal year ending June 30, 2002, and each fiscal year thereafter, with the approval of the Office of Policy and Management, the Department of Social Services may credit to a nonlapsing account in the General Fund, and expend from such nonlapsing account, the amounts necessary for payment of the federal share of recoveries or overpayments established under the aid to families with dependent children program.

(June Sp. Sess. P.A. 01-2, S. 10, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-89 - (Formerly Sec. 17-82n). Change in level of assistance payments authorized.

The Commissioner of Social Services, notwithstanding any other provision of law, may selectively increase or decrease the level of certain assistance payments in any of the public assistance programs when necessary to correct an inequity or to comply with state or federal law or regulation. Nothing in this section shall be construed to permit the commissioner to increase or decrease the standards of assistance payments affecting all or most public assistance recipients in any category of public assistance.

(June, 1971, S.A. 1, S. 16; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 85-505, S. 19, 21; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 85-505 detailed when commissioner may increase or decrease payment levels, authorizing such increases or decreases to correct inequities and to effect compliance with state or federal laws or regulations rather than when “necessary to carry out the policy of the state” as was previously the case; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82n transferred to Sec. 17b-89 in 1995.

Annotation to former section 17-82n:

Cited. 214 C. 256.



Section 17b-90 - (Formerly Sec. 17-83). Disclosure of information concerning program applicants and participants. Limitations. Regulations.

(a) The commissioner shall adopt regulations, in accordance with chapter 54, necessary to enable him to carry out the programs the Department of Social Services is designated to administer pursuant to section 17b-2, including any regulations necessary for receiving grants from the federal government to this state if the absence of any such regulation would result in the loss of such grants and regulations governing the custody and use of the records, papers, files and communications concerning persons applying for or receiving assistance under said sections. When names and addresses of recipients of such assistance are required by law to be furnished to or held by any other government agency, such agency shall adopt regulations to prevent the publication of lists thereof or their use for purposes not directly connected with the administration of said programs.

(b) No person shall, except for purposes directly connected with the administration of programs of the Department of Social Services and in accordance with the regulations of the commissioner, solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in or acquiesce in the use of, any list of the names of, or any information concerning, persons applying for or receiving assistance from the Department of Social Services or persons participating in a program administered by said department, directly or indirectly derived from the records, papers, files or communications of the state or its subdivisions or agencies, or acquired in the course of the performance of official duties. The Commissioner of Social Services shall disclose (1) to any authorized representative of the Labor Commissioner such information directly related to unemployment compensation, administered pursuant to chapter 567 or information necessary for implementation of sections 17b-688b, 17b-688c and 17b-688h and section 122 of public act 97-2 of the June 18 special session*, (2) to any authorized representative of the Commissioner of Mental Health and Addiction Services any information necessary for the implementation and operation of the basic needs supplement program, (3) to any authorized representative of the Commissioner of Administrative Services or the Commissioner of Emergency Services and Public Protection such information as the Commissioner of Social Services determines is directly related to and necessary for the Department of Administrative Services or the Department of Emergency Services and Public Protection for purposes of performing their functions of collecting social services recoveries and overpayments or amounts due as support in social services cases, investigating social services fraud or locating absent parents of public assistance recipients, (4) to any authorized representative of the Commissioner of Children and Families necessary information concerning a child or the immediate family of a child receiving services from the Department of Social Services, including safety net services, if (A) the Commissioner of Children and Families or the Commissioner of Social Services has determined that imminent danger to such child's health, safety or welfare exists to target the services of the family services programs administered by the Department of Children and Families, or (B) the Commissioner of Children and Families requires access to the federal Parent Locator Service established pursuant to 88 Stat. 2353 (1975), 42 USC 653 in order to identify a parent or putative parent of a child, (5) to a town official or other contractor or authorized representative of the Labor Commissioner such information concerning an applicant for or a recipient of assistance under state-administered general assistance deemed necessary by the Commissioner of Social Services and the Labor Commissioner to carry out their respective responsibilities to serve such persons under the programs administered by the Labor Department that are designed to serve applicants for or recipients of state-administered general assistance, (6) to any authorized representative of the Commissioner of Mental Health and Addiction Services for the purposes of the behavioral health managed care program established by section 17a-453, (7) to any authorized representative of the Commissioner of Early Childhood to carry out his or her respective responsibilities under programs that regulate child care services or youth camps, (8) to a health insurance provider, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information concerning a child and the custodial parent of such child that is necessary to enroll such child in a health insurance plan available through such provider when the noncustodial parent of such child is under court order to provide health insurance coverage but is unable to provide such information, provided the Commissioner of Social Services determines, after providing prior notice of the disclosure to such custodial parent and an opportunity for such parent to object, that such disclosure is in the best interests of the child, (9) to any authorized representative of the Department of Correction, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information concerning noncustodial parents that is necessary to identify inmates or parolees with IV-D support cases who may benefit from Department of Correction educational, training, skill building, work or rehabilitation programming that will significantly increase an inmate's or parolee's ability to fulfill such inmate's support obligation, (10) to any authorized representative of the Judicial Branch, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information concerning noncustodial parents that is necessary to: (A) Identify noncustodial parents with IV-D support cases who may benefit from educational, training, skill building, work or rehabilitation programming that will significantly increase such parent's ability to fulfill such parent's support obligation, (B) assist in the administration of the Title IV-D child support program, or (C) assist in the identification of cases involving family violence, (11) to any authorized representative of the State Treasurer, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information that is necessary to identify child support obligors who owe overdue child support prior to the Treasurer's payment of such obligors' claim for any property unclaimed or presumed abandoned under part III of chapter 32, or (12) to any authorized representative of the Secretary of the Office of Policy and Management any information necessary for the implementation and operation of the renters rebate program established by section 12-170d. No such representative shall disclose any information obtained pursuant to this section, except as specified in this section. Any applicant for assistance provided through said department shall be notified that, if and when such applicant receives benefits, the department will be providing law enforcement officials with the address of such applicant upon the request of any such official pursuant to section 17b-16a.

(c) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, in addition to the prohibitions of subsection (b) of this section, no information shall be released concerning the whereabouts of one party to another party (1) against whom a protective order, a restraining order or a standing criminal protective order with respect to the former party is in effect, or (2) if the department has reason to believe that the release of the information may result in physical or emotional harm to the former party.

(d) The Commissioner of Social Services shall provide written notice to a person applying for or receiving assistance from the Department of Social Services or a person participating in a program administered by said department that such person's address and telephone number may be provided to the Department of Children and Families pursuant to subdivision (2) of subsection (b) of this section.

(e) Penalties prescribed by subsection (b) of section 17b-97 shall apply to violations of this section.

(1949 Rev., S. 2888, 2897, 2912; September, 1957, P.A. 11, S. 27, 28; March, 1958, P.A. 27, S. 73; 1969, P.A. 306; 1971, P.A. 642, S. 2; P.A. 73-25, S. 1, 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 69, 587, 608, 610; P.A. 78-303, S. 85, 126, 136; P.A. 88-156, S. 13; P.A. 93-262, S. 35, 87; P.A. 96-263, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 37, 124, 165; June 18 Sp. Sess. P.A. 97-7, S. 8, 38; June 18 Sp. Sess. P.A. 97-8, S. 19, 88; P.A. 98-239, S. 19, 35; 98-250, S. 30, 39; P.A. 03-89, S. 1; P.A. 04-76, S. 9; P.A. 05-272, S. 3; P.A. 10-144, S. 9; P.A. 11-44, S. 121; 11-51, S. 134; 11-219, S. 11; P.A. 12-119, S. 8; P.A. 13-234, S. 45, 103; P.A. 14-39, S. 64; 14-186, S. 2; 14-217, S. 53; P.A. 15-227, S. 25.)

*Note: Section 122 of public act 97-2 of the June 18 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1969 act added proviso in Subsec. (b) re access to welfare case records by representative of finance and control commissioner; 1971 act rephrased proviso re access to records granted finance and control representative; P.A. 73-25 replaced reference to repealed Secs. 17-102 and 17-132 with reference to Sec. 17-83i(b) in Subsec. (c); P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced commissioner and department of finance and control with commissioner and department of administrative services and, effective January 1, 1979, replaced commissioner and department of social services with commissioner and department of income maintenance; P.A. 78-303 included in disclosure provision commissioner and department of state police, replaced as of January 1, 1979, with commissioner and department of public safety; P.A. 88-156 replaced social services recipients with public assistance recipients in Subsec. (b); P.A. 93-262 replaced references to “this chapter” with references to programs of department of social services or persons participating in a program administered by said department and replaced references to department and commissioner of income maintenance with references to department and commissioner of social services, effective July 1, 1993; Sec. 17-83 transferred to Sec. 17b-90 in 1995; P.A. 96-263 added Subsec. (b)(2) re disclosure of the address and telephone number of a child receiving services from the Department of Social Services to the Commissioner of Children and Families and added Subsec. (d) re the provision of written notice to a person applying or receiving assistance from the Department of Social Services, effective June 10, 1996 (Revisor's note: Subsec. (d) was editorially designated by the Revisors as Subsec. (c) and previously existing Subsec. (c) designated as (d) to retain penalty provisions' placement at end of section); June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make technical and conforming changes and amended Subsec. (b) by mandating the Commissioner of Social Services to disclose to any authorized representative of the Labor Commissioner such information directly related to unemployment compensation, administered pursuant to chapter 567 or information necessary for the implementation of Secs. 17b-688b to 17b-688d, inclusive and Sec. 122 of June 18 Sp. Sess. P.A. 97-2, to disclose, to any authorized representative of the Commissioner of Mental Health and Addiction Services any information necessary for the implementation and operation of the basic needs supplement program, to disclose to any authorized representative of the Commissioner of Children and Families necessary information concerning the evaluation of the TANF program, expanding the mandate on the Commissioner of Children and Families from providing the address and telephone number to any necessary information of a child or the immediate family of a child receiving services from the Department of Social Services if the Commissioner of Children and Families has determined that imminent danger to such child's health, safety or welfare exists, adding a provision mandating an applicant for the program be notified that, if and when such applicant receives benefits, the department shall provide law enforcement officials with the name and address of such applicant upon the request of such official pursuant to Sec. 17b-16a, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 inserted new Subsec. (c) re limitations on disclosure of information of whereabouts of one party to another party in IV-D support cases, relettering former Subsecs. (c) and (d) accordingly, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 made a technical change in Subsec. (a) and added Subsec. (b)(3) re authorized representatives, effective July 1, 1997; P.A. 98-239 amended Subsec. (b) to require the department to notify applicants for assistance under any department-administered program, rather than just the temporary family assistance program, that it will provide law enforcement officials with their addresses, eliminating reference to their names, effective June 8, 1998; P.A. 98-250 expanded Subsec. (b)(1) re management of and payment for behavioral health services for general assistance and divided Subdiv. (1) into Subdivs. (1), (2) and (3), deleted former Subdiv. (2)(A) re evaluation of temporary assistance for needy families programs, added safety net services, Commissioner of Social Services and targeting of family services programs in former Subdiv. (2) designating it as Subdiv. (4), added Subdiv. (5) re disclosure to town official or Labor Commissioner and designated former Subdiv. (3) as Subdiv. (6), effective July 1, 1998; P.A. 03-89 added Subsec. (b)(7) re permissible disclosures to health insurance providers in IV-D support cases and by making a technical change; P.A. 04-76 amended Subsec. (b) by deleting references to “general assistance”; P.A. 05-272 added Subsec. (b)(7) to authorize disclosures to authorized representatives of the Commissioner of Public Health for purposes of carrying out their responsibilities under programs regulating child day care services or youth camps, redesignating existing Subdiv. (7) as Subdiv. (8); P.A. 10-144 amended Subsec. (c)(1) to substitute “standing criminal protective order” for “standing criminal restraining order”; P.A. 11-44 amended Subsec. (b)(2) by replacing reference to behavioral health services for recipients of state-administered general assistance with reference to Medicaid program for low-income adults and amended Subsec. (b)(5) by deleting “financial or medical” re assistance, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsec. (b)(3), effective July 1, 2011; P.A. 11-219 amended Subsec. (b) to reference Sec. 46b-231(b)(13) in Subdiv. (8), and to add Subdivs. (9) to (11) re disclosure to authorized representative of Department of Correction, Judicial Branch and State Treasurer; P.A. 12-119 made a technical change in Subsec. (b)(5), effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by adding Subdiv. (12) re disclosure of certain information to Commissioner of Housing, effective July 1, 2013, and amended Subsec. (b)(2) to delete reference to Medicaid program for low-income adults, effective January 1, 2014; P.A. 14-39 amended Subsec. (b)(7) by replacing “Commissioner of Public Health” with “Commissioner of Early Childhood”, effective July 1, 2014; P.A. 14-186 amended Subsec. (b)(4) by designating existing provision re imminent danger to a child as Subpara. (A) and adding Subpara. (B) re disclosure to Commissioner of Children and Families if commissioner requires access to federal Parent Locator Service; P.A. 14-217 amended Subsec. (b)(12) by replacing provision re disclosure to Commissioner of Housing for purpose of verifying whether applicant for renters rebate program is a cash assistance recipient with provision re disclosure to Secretary of the Office of Policy and Management for implementation and operation of renters rebate program, effective June 13, 2014, and applicable to applications made on or after April 1, 2014; pursuant to P.A. 15-227, “child day care services” was changed editorially by the Revisors to “child care services” in Subsec. (b)(7), effective July 1, 2015.

See Sec. 38a-1084a re submission of Medicaid data to Connecticut Health Insurance Exchange.

Annotations to former section 17-83:

Cited. 165 C. 490; 170 C. 258. Protection of confidentiality discussed. 192 C. 310. Cited. 221 C. 393.

Cited. 32 CS 598.



Section 17b-91 - (Formerly Sec. 17-83a). Eligibility exclusions. State supplement program. Temporary family assistance program.

(a) The commissioner shall exclude, in the determination of eligibility for the state supplement program and the temporary family assistance program, burial funds in an amount not to exceed the maximum amount provided in section 17b-84. Such funds may be in the form of funeral service contracts as described in section 42-200, irrevocable funeral service contracts or the face value of life insurance policies if the cash surrender value is excluded through the irrevocable transfer of the ownership of the policy to a trust, or any combination thereof, not to exceed the maximum amount provided in said section 17b-84.

(b) The commissioner shall exclude, in the determination of eligibility for the state supplement program and for the temporary family assistance program, the value of a burial plot not to exceed one exclusion per individual.

(c) The commissioner shall exclude from consideration as an asset, in the determination of eligibility for the state supplement program and for the temporary family assistance program, the value of an irrevocable funeral contract except that the value of such contract shall be considered towards the amount excluded in subsection (a) of this section.

(d) Nothing in this section shall prevent the commissioner from excluding from consideration as an asset in the determination of eligibility for the state supplement program, or the temporary family assistance program other personal or real property as he determines is necessary for the effective administration of such programs.

(e) Where federal law or regulations governing the state supplement program, the temporary family assistance program, or the medical assistance program conflict with the provisions of this section, such law or regulations shall prevail.

(f) The exclusion for the burial fund amount in subsection (a) of this section, the exclusion for the burial plot value in subsection (b) of this section and the exclusion for the irrevocable funeral contract value in subsection (c) of this section shall be applied by the commissioner uniformly throughout the state. For purposes of this section, “burial plot” means a purchase of a grave site, opening and closing of a grave site, cremation urn, casket, outer burial container and a headstone or marker.

(1959, P.A. 395, S. 4; 1963, P.A. 438, S. 1; February, 1965, P.A. 625, S. 1; 1967, P.A. 151, S. 1; 1969, P.A. 730, S. 35; P.A. 86-290, S. 3, 10; June 18 Sp. Sess. P.A. 97-2, S. 38, 165; P.A. 04-233, S. 1; P.A. 12-36, S. 8.)

History: 1963 act reduced amount of contract from $600 to $400; 1965 act increased amount to $450; 1967 act made a further increase to $500; 1969 act increased amount of contract to $600; P.A. 86-290 entirely replaced prior provisions which had limited value of prearranged funeral contracts which would not affect eligibility for assistance to $600; Sec. 17-83a transferred to Sec. 17b-91 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance and made technical changes, effective July 1, 1997; P.A. 04-233 added Subsec. (f) to require the commissioner to apply the burial fund amount exclusion in Subsec. (a), the burial plot value exclusion in Subsec. (b), and the irrevocable funeral contract value in Subsec. (c) uniformly throughout the state, and defined “burial plot”; P.A. 12-36 amended Subsec. (a) by replacing provision excluding burial funds where cash surrender value is excluded with provision requiring such funds to be excluded through irrevocable transfer of policy to a trust and making technical changes, effective May 14, 2012.



Section 17b-92 - (Formerly Sec. 17-83c). Relocation adjustment payments and reimbursements for moving and relocation expenses not considered income, earnings, assets or rent.

(a) A relocation adjustment payment under Section 114 of the federal Housing Act of 1949, as amended, shall not be considered income, earnings, assets or rent in the determination of eligibility under any public assistance program provided, if a recipient of such assistance receives a relocation adjustment payment in excess of two hundred fifty dollars, the Commissioner of Social Services shall not be required to provide such recipient with similar assistance for moving expenses or other expenses directly related to relocation. In those instances where a recipient has received a relocation adjustment payment in excess of two hundred fifty dollars and has also been provided with similar assistance for moving expenses or other expenses directly related to relocation, under any public assistance program such recipient shall be required to transfer or assign to the Commissioner of Social Services an amount equal to the relocation assistance that had been received from the Commissioner of Social Services.

(b) Any payment made pursuant to section 47-88d to a recipient of public assistance shall not be considered income, earnings, assets or rent in the determination of eligibility for any public assistance program and shall not be deducted from the amount of assistance to which the recipient would otherwise be entitled.

(1967, P.A. 620, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-117, S. 1, 2; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 39, 165; P.A. 04-76, S. 10.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 83-117 added Subsec. (b) concerning payments made pursuant to Sec. 47-88d and clarified references to applicable assistance programs in prior provisions; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83c transferred to Sec. 17b-92 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 04-76 deleted references to “general assistance” and “general assistance program”.



Section 17b-93 - (Formerly Sec. 17-83e). Claim of state for repayment of aid. Exceptions. Regulations.

(a) If a beneficiary of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program has or acquires property of any kind or interest in any property, estate or claim of any kind, except moneys received for the replacement of real or personal property, the state of Connecticut shall have a claim subject to subsections (b) and (c) of this section, which shall have priority over all other unsecured claims and unrecorded encumbrances, against such beneficiary for the full amount paid, subject to the provisions of section 17b-94, to the beneficiary or on the beneficiary's behalf under said programs; and, in addition thereto, the parents of an aid to dependent children beneficiary, a state-administered general assistance beneficiary or a temporary family assistance beneficiary shall be liable to repay, subject to the provisions of section 17b-94, to the state the full amount of any such aid paid to or on behalf of either parent, his or her spouse, and his or her dependent child or children, as defined in section 17b-75. The state of Connecticut shall have a lien against property of any kind or interest in any property, estate or claim of any kind of the parents of an aid to dependent children, temporary family assistance or state administered general assistance beneficiary, in addition and not in substitution of its claim, for amounts owing under any order for support of any court or any family support magistrate, including any arrearage under such order, provided household goods and other personal property identified in section 52-352b, real property pursuant to section 17b-79, as long as such property is used as a home for the beneficiary and money received for the replacement of real or personal property, shall be exempt from such lien.

(b) Any person who received cash benefits under the aid to families with dependent children program, the temporary family assistance program or the state-administered general assistance program, when such person was under eighteen years of age, shall not be liable to repay the state for such assistance.

(c) No claim shall be made, or lien applied, against any payment made pursuant to chapter 135, any payment made pursuant to section 47-88d or 47-287, any moneys received as a settlement or award in a housing or employment or public accommodation discrimination case, any court-ordered retroactive rent abatement, including any made pursuant to subsection (e) of section 47a-14h or section 47a-4a, 47a-5 or 47a-57, or any security deposit refund pursuant to subsection (d) of section 47a-21 paid to a beneficiary of assistance under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program or paid to any person who has been supported wholly, or in part, by the state, in accordance with section 17b-223, in a humane institution.

(d) Notwithstanding any provision of the general statutes, whenever funds are collected pursuant to this section or section 17b-94, and the person who otherwise would have been entitled to such funds is subject to a court-ordered current or arrearage child support payment obligation in a IV-D support case, such funds shall first be paid to the state for reimbursement of Medicaid funds granted to such person for medical expenses incurred for injuries related to a legal claim by such person which was the subject of the state's lien and such funds shall then be paid to the Office of Child Support Services for distribution pursuant to the federally mandated child support distribution system implemented pursuant to subsection (j) of section 17b-179. The remainder, if any, shall be paid to the state for payment of previously provided assistance through the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program.

(e) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, establishing criteria and procedures for adjustment of the claim of the state of Connecticut under subsection (a) of this section. The purpose of any such adjustment shall be to encourage the positive involvement of noncustodial parents in the lives of their children and to encourage noncustodial parents to begin making regular support payments.

(1969, P.A. 730, S. 28; P.A. 76-334, S. 5, 12; P.A. 80-483, S. 73, 186; P.A. 81-18; P.A. 83-581, S. 30, 40; P.A. 85-564, S. 11, 12; P.A. 86-315, S. 1, 5; 86-359, S. 27, 44; P.A. 87-339, S. 1; P.A. 97-312, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 40, 165; P.A. 99-279, S. 5; P.A. 01-207, S. 2, 12; P.A. 05-280, S. 44; June Sp. Sess. P.A. 05-3, S. 80; P.A. 07-44, S. 1; P.A. 08-45, S. 1; P.A. 10-32, S. 61, 62; P.A. 11-44, S. 70; June 12 Sp. Sess. P.A. 12-1, S. 20; P.A. 16-13, S. 3.)

History: P.A. 76-334 made section applicable to those who have property as well as those who afterwards acquire property and added provisions re liens for amounts owing for court-ordered support; P.A. 80-483 replaced reference to repealed Sec. 52-352 with reference to Secs. 52-352a to 52-352e; P.A. 81-18 deleted a provision that reimbursement for claims made after October 1, 1959, be restricted to medical disbursements actually made for the care of a beneficiary; P.A. 83-581 replaced “other personal property identified in sections 52-352a to 52-352c, inclusive” with “other personal property identified in section 52-352b”; P.A. 85-564 added “subject to the provisions of section 17-83f” in two places; P.A. 86-315 made a technical change in Subsec. (a) and added a new Subsec. (b) which exempted any person under 18 years of age, who received cash benefits under the AFDC program, from repaying the state for the assistance; P.A. 86-359 added reference to support orders issued by family support magistrates; P.A. 87-339 specified instances in which no claims shall be made or liens applied; Sec. 17-83e transferred to Sec. 17b-93 in 1995; P.A. 97-312 amended Subsec. (a) by exempting “moneys received for the replacement of real or personal property” from claim by the state for repayment of aid; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 99-279 added a new Subsec. (d) providing that whenever funds are collected by the state through claims or liens and the person otherwise entitled to such funds is subject to a court-ordered child support payment obligation, such funds shall first be paid to the state for reimbursement of Medicaid funds and then be paid to the Bureau of Child Support Enforcement for distribution and the remainder, if any, shall be paid to the state for payment of previously provided public assistance; P.A. 01-207 added Subsec. (e) requiring commissioner to adopt regulations to establish criteria and procedures for adjustment of the state's claim under Subsec. (a) re noncustodial parents, effective July 1, 2001; P.A. 05-280 amended Subsec. (c) to add “any moneys received as a settlement or award in a housing or employment discrimination case”; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-280, from October 1, 2005, to July 1, 2005, effective July 1, 2005; P.A. 07-44 amended Subsec. (c) to add “or paid to any person who has been supported wholly, or in part, by the state, in accordance with section 17b-223, in a humane institution”, effective July 1, 2007; P.A. 08-45 amended Subsec. (c) by exempting moneys received as settlement or award in public accommodation discrimination case from claim by the state for repayment of aid; P.A. 10-32 made technical changes in Subsecs. (a) and (c), effective May 10, 2010; P.A. 11-44 amended Subsec. (a) by adding reference to definition in Sec. 17b-75, adding provision giving state a lien against property of the parents of a beneficiary under temporary family assistance or state-administered general assistance programs, and making technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting “his or her spouse” for “the beneficiary's spouse” and by substituting “his or her dependent child” for “the beneficiary's dependent child”, effective June 15, 2012, and applicable to any claim of the state arising on or after July 1, 2011; P.A. 16-13 amended Subsec. (d) by replacing “Bureau of Child Support Enforcement” with “Office of Child Support Services”, effective May 6, 2016.

Annotations to former section 17-83e:

Proceeds from sale of family home by former recipient of aid to dependent children benefits are subject to claim of commissioner beyond amount secured by lien and paid pursuant to Sec. 17-82c. 168 C. 112. State precluded from seeking restitution pursuant to a lien created under section. 179 C. 463. Restriction on claim of state to “medical disbursements actually made for care of any such beneficiary” is construed to mean that recoupment cannot exceed the charges made by hospital for comparable services to the general public. 181 C. 130. Cited. 192 C. 520; 211 C. 323.

Cited. 20 CA 470.

Cited. 34 CS 578. Commissioner is not authorized to require assignments of interests other than the proceeds of causes of action as condition of continuing eligibility for benefits. Id., 586. Cited. Id., 628; 35 CS 603; Id., 628; 40 CS 394; 42 CS 548.

Annotations to present section:

Cited. 239 C. 471; Id., 791. Federal Medicaid statutes reasonably cannot be categorized as plain and unambiguous; determination of whether statutes require state to pursue third party tortfeasor directly for reimbursement, or, alternatively, require state to compensate recipient pro rata for attorney's fees and costs, will encompass text of relevant Medicaid statutes as well as their broader context and purpose; state has met federal obligation to seek reimbursement of Medicaid funds when third parties are found to be liable for a recipient's medical expenses by providing for assignment and subrogation rights and by allowing state to assert lien against funds recovered by Medicaid recipients from third parties; federal statutes governing Medicaid program do not require state to pursue third party tortfeasors directly for reimbursement of Medicaid funds, or, if state chooses to collect reimbursement indirectly from Medicaid recipient, to reduce amount of reimbursement pro rata to compensate recipient for attorney's fees and costs incurred in pursuing third party; Connecticut's reimbursement provisions, this section and Secs. 17b-94 and 17b-265, satisfy Medicaid reimbursement requirements imposed by federal law. 287 C. 82.

Cited. 37 CA 105; 39 CA 709; 40 CA 829.

Liens under section would be in addition to any lien for past due support obligations under Sec. 52-362d. 47 CS 583.

Subsec. (a):

State has the right to seek TANF benefits paid on behalf of children from their parents. 47 CS 42.



Section 17b-94 - (Formerly Sec. 17-83f). State's claim against proceeds of cause of action. Assignment of interest in estate to the state.

(a) In the case of causes of action of beneficiaries of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program, subject to subsections (b) and (c) of section 17b-93, or of a parent liable to repay the state under the provisions of section 17b-93, the claim of the state shall be a lien against the proceeds therefrom in the amount of the assistance paid or fifty per cent of the proceeds received by such beneficiary or such parent after payment of all expenses connected with the cause of action, whichever is less, for repayment under section 17b-93, and shall have priority over all other claims except attorney's fees for said causes, expenses of suit, costs of hospitalization connected with the cause of action by whomever paid over and above hospital insurance or other such benefits, and, for such period of hospitalization as was not paid for by the state, physicians' fees for services during any such period as are connected with the cause of action over and above medical insurance or other such benefits; and such claim shall consist of the total assistance repayment for which claim may be made under said programs. The proceeds of such causes of action shall be assignable to the state for payment of the amount due under section 17b-93, irrespective of any other provision of law. Upon presentation to the attorney for the beneficiary of an assignment of such proceeds executed by the beneficiary or his conservator or guardian, such assignment shall constitute an irrevocable direction to the attorney to pay the Commissioner of Administrative Services in accordance with its terms, except if, after settlement of the cause of action or judgment thereon, the Commissioner of Administrative Services does not inform the attorney for the beneficiary of the amount of lien which is to be paid to the Commissioner of Administrative Services within forty-five days of receipt of the written request of such attorney for such information, such attorney may distribute such proceeds to such beneficiary and shall not be liable for any loss the state may sustain thereby.

(b) In the case of an inheritance of an estate by a beneficiary of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program, subject to subsections (b) and (c) of section 17b-93, or by a parent liable to repay the state under the provisions of section 17b-93, fifty per cent of the assets of the estate payable to the beneficiary or such parent or the amount of such assets equal to the amount of assistance paid, whichever is less, shall be assignable to the state for payment of the amount due under section 17b-93. The state shall have a lien against such assets in the applicable amount specified in this subsection. The Court of Probate shall accept any such assignment executed by the beneficiary or parent or any such lien notice if such assignment or lien notice is filed by the Commissioner of Administrative Services with the court prior to the distribution of such inheritance, and to the extent of such inheritance not already distributed, the court shall order distribution in accordance with such assignment or lien notice. If the Commissioner of Administrative Services receives any assets of an estate pursuant to any such assignment, the commissioner shall be subject to the same duties and liabilities concerning such assigned assets as the beneficiary or parent.

(1969, P.A. 730, S. 29; 1971, P.A. 114; P.A. 77-263; 77-614, S. 70, 587, 610; P.A. 82-321; P.A. 84-455, S. 1; P.A. 85-564, S. 10, 12; P.A. 86-315, S. 2, 5; P.A. 87-339, S. 2; P.A. 96-62; June 18 Sp. Sess. P.A. 97-2, S. 41, 165; P.A. 04-234, S. 15; P.A. 11-44, S. 71.)

History: 1971 act required assignment of proceeds to state for payment of amount due, regardless of any other provision of law; P.A. 77-263 provided that if attorney not notified of lien amount within 30 days of attorney's request for information, lien of state held invalid; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 82-321 added Subsec. (b) providing procedure for the assignment of interest in an estate by the beneficiary to the state and requiring acceptance of such assignment by the probate court; P.A. 84-455 amended section to apply to causes of action of parents of AFDC beneficiaries and to specify that state's lien limited to amount of assistance paid or 50% of proceeds, whichever is less; P.A. 85-564 specified that proceeds which state may impose lien against are those “received by such beneficiary or such parent after payment of all expenses connected with the cause of action” in Subsec. (a) and amended Subsec. (b) to limit amount assignable to state to 50% or amount equalizing the amount of assistance paid, whichever is less, where previously no limits were specified; P.A. 86-315 added references to Sec. 17-83e(b); P.A. 87-339 added the references to Sec. 17-83e(c); Sec. 17-83f transferred to Sec. 17b-94 in 1995; P.A. 96-62 amended Subsec. (a) by changing 30 days to 45 days as time limit for commissioner's notification of beneficiary's attorney of lien amount; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 04-234 amended Subsec. (b) to provide that the state shall have a lien against assets in the applicable amount specified and to require the Court of Probate to accept lien notice under the same conditions that it accepts assignment executed by a beneficiary, effective June 8, 2004; P.A. 11-44 amended Subsec. (a) by restating provision re parent's liability for repayment, amended Subsec. (b) by making existing provisions applicable to parent liable for repayment under Sec. 17b-93, and made technical changes, effective July 1, 2011.

Annotations to former section 17-83f:

Cited. 168 C. 112; 181 C. 130; 219 C. 384.

Section creates a nonconsensual statutory lien on the proceeds of causes of action of welfare beneficiaries upon their receipt of notice of the lien. 31 CS 552. This is a supplementary regulation promulgated within the legitimate sphere of state administration which does not conflict with the Social Security Act and thus does not violate the supremacy clause. 32 CS 514, 519. Cited. 34 CS 586. Beneficiary has obligation to reimburse, and statutory lien on proceeds of beneficiary's personal injury action does not offend due process as deprivation of property. 35 CS 622. Cited. 42 CS 548.

Annotations to present section:

Subsec. (b) applies only to inheritances by living public assistance beneficiaries. 239 C. 471. Cited. Id., 791; 247 C. 686. Federal Medicaid statutes reasonably cannot be categorized as plain and unambiguous; determination of whether statutes require state to pursue third party tortfeasor directly for reimbursement, or, alternatively, require state to compensate recipient pro rata for attorney's fees and costs, will encompass text of relevant Medicaid statutes as well as their broader context and purpose; state has met federal obligation to seek reimbursement of Medicaid funds when third parties are found to be liable for a recipient's medical expenses by providing for assignment and subrogation rights and by allowing state to assert lien against funds recovered by Medicaid recipients from third parties; federal statutes governing Medicaid program do not require state to pursue third party tortfeasors directly for reimbursement of Medicaid funds, or, if state chooses to collect reimbursement indirectly from Medicaid recipient, to reduce amount of reimbursement pro rata to compensate recipient for attorney's fees and costs incurred in pursuing third party; Connecticut's reimbursement provisions, this section and Secs. 17b-93 and 17b-265, satisfy Medicaid reimbursement requirements imposed by federal law. 287 C. 82. Fifty per cent limitation in Subsec. (a) does not apply to actions brought against the state because the purpose of the limitation is to provide a financial incentive to beneficiaries to seek recovery so that the state in turn may benefit from that recovery. 308 C. 215.

Cited. 39 CA 709; 40 CA 829.

Section applies to amount of assistance paid out on the case and does not reflect state's interest in pursuing the balances on court-ordered arrearages. 47 CS 583.



Section 17b-95 - (Formerly Sec. 17-83g). State's claim on death of beneficiary or parent of beneficiary. Sums due pursuant to an annuity contract.

(a) Subject to the provisions of subsection (b) of this section, upon the death of a parent of a child who has, at any time, been a beneficiary under the program of aid to families with dependent children, the temporary family assistance program or the state-administered general assistance program, or upon the death of any person who has at any time been a beneficiary of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program, except as provided in subsection (b) of section 17b-93, the state shall have a claim against such parent's or person's estate for all amounts paid on behalf of each such child or for the support of either parent or such child or such person under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program for which the state has not been reimbursed, to the extent that the amount which the surviving spouse, parent or dependent children of the decedent would otherwise take from such estate is not needed for their support. Notwithstanding the provisions of this subsection, effective for services provided on or after January 1, 2014, no state claim pursuant to this section shall be made against the estate of a recipient of medical assistance under the Medicaid Coverage for the Lowest Income Populations program, established pursuant to Section 1902(a)(10)(A)(i)(VIII) of the Social Security Act, as amended from time to time, except to the extent required by federal law.

(b) In the case of any person dying after October 1, 1959, the claim for medical payments, even though such payments were made prior thereto, shall be restricted to medical disbursements actually made for care of such deceased beneficiary.

(c) Claims pursuant to this section shall have priority over all unsecured claims against such estate, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with section 17b-84, and (3) administrative expenses, including probate fees and taxes, and including fiduciary fees not exceeding the following commissions on the value of the whole estates accounted for by such fiduciaries: On the first two thousand dollars or portion thereof, five per cent; on the next eight thousand dollars or portion thereof, four per cent; on the excess over ten thousand dollars, three per cent. Upon petition by any fiduciary, the Probate Court, after a hearing thereon, may authorize compensation in excess of the above schedule for extraordinary services. Notice of any such petition and hearing shall be given to the Commissioner of Administrative Services in Hartford at least ten days in advance of such hearing. The allowable funeral and burial payment herein shall be reduced by the amount of any prepaid funeral arrangement. Any amount paid from the estate under this section to any person which exceeds the limits provided herein shall be repaid to the estate by such person, and such amount may be recovered in a civil action with interest at six per cent from the date of demand.

(d) For purposes of this section, all sums due on or after July 1, 2003, to any individual after the death of a public assistance beneficiary pursuant to the terms of an annuity contract purchased at any time with assets of a public assistance beneficiary, shall be deemed to be part of the estate of the deceased beneficiary and shall be payable to the state by the recipient of such annuity payments to the extent necessary to achieve full reimbursement of any public assistance benefits paid to, or on behalf of, the deceased beneficiary irrespective of any provision of law. The recipient of beneficiary payments from any such annuity contract shall be solely liable to the state of Connecticut for reimbursement of public assistance benefits paid to, or on behalf of, the deceased beneficiary to the extent of any payments received by such recipient pursuant to the annuity contract.

(1969, P.A. 730, S. 30; P.A. 77-614, S. 70, 610; P.A. 78-337, S. 6, 11; P.A. 86-315, S. 3, 5; P.A. 88-156, S. 14; 88-364, S. 26, 123; June 18 Sp. Sess. P.A. 97-2, S. 42, 165; June 30 Sp. Sess. P.A. 03-3, S. 59; P.A. 04-258, S. 11; P.A. 14-217, S. 76.)

History: P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-337 specified applicable program as aid to families with dependent children, rather than as “aid to dependent children” and deleted reference to $600 limit on funeral and burial expenses in Subdiv. (2), referring instead to expenses allowed under Sec. 17-82q; P.A. 86-315 added reference to Sec. 17-83e(b); P.A. 88-156 and P.A. 88-364 made technical changes; Sec. 17-83g transferred to Sec. 17b-95 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsecs. (a), (b), and (c), in Subsec. (a) adding that effective September 1, 2003, recipients of “Connecticut Pharmaceutical Assistance Contract to the Elderly and Disabled Program” benefits are subject to estate recovery provisions, and in Subsec. (b) adding provision re state's claim for recovery of ConnPACE program benefits restricted to persons dying after September 1, 2003, for “benefits actually received on or after July 1, 2003”, added Subsec. (d) providing that all sums due to any individual on or after July 1, 2003, pursuant to the terms of an annuity contract purchased by a public assistance beneficiary, shall be payable to the state to the extent needed to achieve full reimbursement of the public assistance benefits received, and made technical changes, effective August 20, 2003; P.A. 04-258 amended Subsec. (a) by deleting provisions that, on or after September 1, 2003, allowed the state to make a claim for reimbursement of benefits paid against the estate of a Connecticut Pharmaceutical Assistance Contract to the Elderly and Disabled Program beneficiary and amended Subsec. (b) by deleting provision that authorized recovery of ConnPACE program benefits for those benefits received on or after July 1, 2003, effective June 1, 2004; P.A. 14-217 amended Subsec. (a) to add provision exempting estate of recipient of medical assistance under the Medicaid Coverage for the Lowest Income Populations program from state claim, effective June 13, 2014.

Annotations to former section 17-83g:

Cited. 34 CS 518; 42 CS 548.

Annotations to present section:

Cited. 239 C. 471. Statute requires a person's Medicaid debt be satisfied prior to payment of other personal debts, such as credit card debts, that the person incurs. 248 C. 708.



Section 17b-96 - (Formerly Sec. 17-83h). Collection of state's claim. Disposition of recoveries.

The Attorney General shall collect any claim which the state may have hereunder against any person, or his estate, and any amount recovered shall be paid to the State Treasurer, to be placed to the credit of the state General Fund. The statute of limitations shall not apply to any action for such collection. In each case in which the state shall have recovered any amount with respect to assistance furnished any beneficiary, the federal portion of the amount so recovered shall be promptly paid to the United States, if required as a condition of federal financial participation.

(1969, P.A. 730, S. 31.)

History: Sec. 17-83h transferred to Sec. 17b-96 in 1995.



Section 17b-97 - (Formerly Sec. 17-83i). Fraud in obtaining aid or food stamp or supplemental nutrition assistance program benefits or in receiving payment. Penalties. Unlawful award of public assistance benefits.

(a) Any food stamps or supplemental nutrition assistance furnished or any sums paid to or on behalf of any person under the state supplement program, medical assistance program, temporary family assistance program, aid to families with dependent children program, state-administered general assistance program, food stamp program or supplemental nutrition assistance program as a result of any false statement, misrepresentation or concealment of or failure to disclose assets by him, or by any person legally liable for his support, may be recovered in an action brought by the state against such person or persons.

(b) Any person who, by means of an intentionally false statement or misrepresentation or by impersonation or other fraudulent act or device, obtains, or attempts to obtain, or aids or abets any person to obtain, any monetary award under the state supplement program, medical assistance program, temporary family assistance program, aid to families with dependent children program, state-administered general assistance program, food stamp program or supplemental nutrition assistance program to which he is not entitled; and any person who, with intent to defraud, buys or aids or abets in buying or in any way disposing of the property of a person receiving an award, and any person who, with intent to defraud, violates the provisions of section 17b-85 or any other provision of said programs shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved. When a person receiving assistance is convicted of an offense involving an overpayment of public assistance under said sections, the Commissioner of Social Services may discontinue his award or take such other action as conforms to federal regulations.

(c) Repealed by P.A. 74-140, S. 3.

(d) Any person who, by means of an intentionally false statement or misrepresentation or by impersonation or other fraudulent act or device, obtains, or attempts to obtain, or aids or abets any person to obtain, or who knowingly uses, transfers, acquires, alters, or attempts to use, traffic in, forge or possess, any United States Department of Agriculture food coupon, food stamp coupon authorization to participate card, or Department of Social Services public assistance photographic identification card or electronically coded identification and debit card, shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved.

(e) Any person having duties in the administration of a state or federally funded public assistance program who fraudulently misappropriates, attempts to misappropriate, or aids and abets in the misappropriation of any United States Department of Agriculture food coupon, food stamp coupon authorization to participate card, or Department of Social Services public assistance photographic identification card or electronically coded identification and debit card, shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved and shall be subject to discipline or discharge by the commissioner.

(f) Any person having duties in the administration of a state or federally funded public assistance program who, directly or indirectly, by himself or by another, solicits, accepts or agrees to accept from another, any benefit for, because of or as consideration for, taking, or promising to take, action which results, or is intended to result, in the unlawful award, transfer or receipt of public assistance benefits or United States Department of Agriculture food stamp or supplemental nutrition assistance benefits shall be subject to the penalty provided for bribe receiving under section 53a-148 and shall be subject to discipline or discharge by the commissioner.

(1969, P.A. 730, S. 25; P.A. 73-48; 73-389; P.A. 74-140, S. 1, 3; 74-338, S. 84, 94; P.A. 75-420, S. 4, 6; 75-558, S. 1; P.A. 77-516; 77-614, S. 608, 610; P.A. 79-146, S. 2; P.A. 84-59, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-356, S. 1; P.A. 96-169, S. 17; June 18 Sp. Sess. P.A. 97-2, S. 43, 165; P.A. 09-9, S. 16.)

History: P.A. 73-48 added Subsec. (c) re judgments against person convicted of violation of law re public assistance; P.A. 73-389 specified laws for which provisions are applicable in Subsec. (b), deleting reference to “laws governing assistance for the aged, the blind and the totally disabled”, replaced penalty of $200 maximum fine and/or six month's maximum imprisonment with penalties of specific classes and required discontinuance of award for overpayment offenses rather than “offenses under this section”; P.A. 74-140 made discontinuance of award for overpayment offenses optional rather than mandatory, allowed commissioner to take other action conforming to federal regulations and repealed Subsec. (c); P.A. 74-338 replaced provision for penalties of class C or D felony and class B misdemeanor with provision for penalty for larceny under Secs. 53a-122 to 53a-125; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-558 deleted from applicability of provisions vendors of goods and services who receive payments exceeding amount allowed by law and those who pay such vendors more than amount so allowed; P.A. 77-516 made obtaining food stamps fraudulently an offense under Subsec. (b); P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 79-146 included food stamp offenses in Subsec. (a); P.A. 84-59 amended Subsec. (b) by deleting phrases “or any food stamps under section 17-12a” and “without the consent of the commissioner” and added “with intent to defraud” and reference to Sec. 53a-123, and added Subsecs. (d), (e) and (f) re fraudulent use of food coupons or public assistance identification card, fraud by person having duties in administration of state or federally funded public assistance program and soliciting or accepting benefits for unlawful award of public assistance benefits by person having duties in administration of a state or federally funded public assistance program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83i transferred to Sec. 17b-97 in 1995; P.A. 95-356 amended Subsecs. (d) and (e) by adding an “electronically coded identification and debit card” to the list of items prohibited from being fraudulently used; P.A. 96-169 amended Subsecs. (e) and (f) to subject persons administering program to discipline or discharge by the commissioner for fraudulent acts; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 09-9 amended Subsecs. (a), (b) and (f) by adding references to supplemental nutrition assistance and made technical changes, effective May 4, 2009.

Annotations to former section 17-83i:

Cited. 176 C. 57; 202 C. 86.

Requires a showing that a false representation or statement of a past or existing fact was made by the accused. 32 CS 591.

Cited. 6 Conn. Cir. Ct. 390.



Section 17b-98 - (Formerly Sec. 17-83j). Cost of aid and administration.

The cost of aid furnished under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program and supplemental nutrition assistance program as well as the cost of its administration, shall be borne entirely by the state of Connecticut, except to such extent as such cost to the state may be reduced by grants from the federal government.

(1969, P.A. 730, S. 17; June 18 Sp. Sess. P.A. 97-2, S. 44, 165; P.A. 09-9, S. 17.)

History: Sec. 17-83j transferred to Sec. 17b-98 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-99 - (Formerly Sec. 17-83k). Vendor fraud penalties. Distribution of medical assistance program rules. Regulations. Audits of service providers. Appeal.

(a) Any vendor found guilty of vendor fraud under sections 53a-290 to 53a-296, inclusive, shall be subject to forfeiture or suspension of any franchise or license held by such vendor from the state in accordance with this subsection, after hearing in the manner provided for in sections 4-176e to 4-180a, inclusive, and 4-181a. Any vendor convicted of vendor fraud under sections 53a-290 to 53a-296, inclusive, shall have such license or franchise revoked. Nothing in this subsection shall preclude any board or commission established under chapters 369 to 376, inclusive, 378 to 381, inclusive, and 383 to 388, inclusive, and the Department of Public Health with respect to professions under its jurisdiction which have no board or commission from taking any action authorized in section 19a-17. Any vendor who is convicted in any state or federal court of a crime involving fraud in the Medicare program or Medicaid program or aid to families with dependent children program or state-administered general assistance program or temporary family assistance program or state supplement to the federal Supplemental Security Income Program or any federal or state energy assistance program or general assistance program or state-funded child care program or the refugee program shall be terminated from such programs, effective upon conviction, except that the Commissioner of Social Services may delay termination for a period he deems sufficient to protect the health and well-being of beneficiaries receiving services from such vendor. A vendor who is ineligible for federal financial participation shall be ineligible for participation in such programs. No vendor shall be eligible for reimbursement for any goods provided or services performed by a person convicted of a crime involving fraud in such programs. The convicted person may request a hearing concerning such ineligibility for reimbursement pursuant to sections 4-176e to 4-180a, inclusive, and 4-181a provided such request is filed in writing with the Commissioner of Social Services within ten days of the date of written notice by the commissioner to the person of such ineligibility. The commissioner shall give notice of such ineligibility to such vendors by means of publication in the Connecticut Law Journal following the expiration of said ten-day hearing request period, if no timely request has been filed, or following the decision on the hearing. The Commissioner of Social Services may take such steps as necessary to inform the public of the conviction and ineligibility for reimbursement. No vendor or person so terminated or denied reimbursement shall be readmitted to or be eligible for reimbursement in such programs. Any sums paid as a result of vendor fraud under sections 53a-290 to 53a-296, inclusive, may be recovered in an action brought by the state against such person.

(b) For the purpose of determining compliance with subsection (a) of this section, all vendors shall notify the commissioner within thirty days after the date of employment or conviction, whichever is later, of the identity, interest and extent of services performed by any person convicted of a crime involving fraud in the Medicare program or Medicaid program or aid to families with dependent children program or state-administered general assistance program or temporary family assistance program or state supplement to the federal Supplemental Security Income Program or any federal or state energy assistance program or general assistance program or state-funded child care program or the refugee program. Prior to the commissioner’s acceptance of a provider agreement or at any time upon written request by the commissioner, the vendor shall furnish the commissioner with the identity of any person convicted of a crime involving fraud in such programs who has an ownership or control interest in the vendor or who is an agent or managing employee. The commissioner shall terminate, refuse to enter into or renew an agreement with a vendor, except a vendor providing room and board and services pursuant to section 17b-340, if such convicted person has such interest or is such agent or employee. In the case of a vendor providing room and board and services pursuant to said section 17b-340, the commissioner may terminate, refuse to enter into or renew an agreement after consideration of any adverse impact on beneficiaries of such termination or refusal.

(c) The Department of Social Services shall distribute to all vendors who are providers in the medical assistance program a copy of the rules, regulations, standards and laws governing the program. The Commissioner of Social Services shall adopt by regulation in the manner provided for in sections 4-166 to 4-176, inclusive, administrative sanctions against providers in the Medicare program or Medicaid program or aid to families with dependent children program or state-funded child care program or state-administered general assistance program or temporary family assistance program or state supplement to the federal Supplemental Security Income Program including suspension from the program, for any violations of the rules, regulations, standards or law. The commissioner may adopt regulations in accordance with the provisions of chapter 54 to provide for the withholding of payments currently due in order to offset money previously obtained as the result of error or fraud. The department shall notify the proper professional society and licensing agency of any violations of this section.

(d) (1) The Commissioner of Social Services, or any entity with which the commissioner contracts for the purpose of conducting an audit of a service provider that participates as a provider of services in a program operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a service provider for which rates are established pursuant to section 17b-340, shall conduct any such audit in accordance with the provisions of this subsection. For purposes of this subsection, (A) “clerical error” means an unintentional typographical, scrivener’s or computer error, (B) “extrapolation” means the determination of an unknown value by projecting the results of the review of a sample to the universe from which the sample was drawn, (C) “ninety-five per cent confidence level” means there is a probability of at least ninety-five per cent that the result is reliable, (D) “provider” means a person, public agency, private agency or proprietary agency that is licensed, certified or otherwise approved by the commissioner to supply services authorized by the programs set forth in said chapters, (E) “stratified sampling” means a method of sampling that involves the division of a population into smaller groups known as strata based on shared attributes, characteristics or similar paid claim amounts, (F) “statistically valid sampling and extrapolation methodology” means a methodology that is (i) validated by a statistician who has completed graduate work in statistics and has significant experience developing statistically valid samples and extrapolating the results of such samples on behalf of government entities, (ii) provides for the exclusion of highly unusual claims that are not representative of the universe of paid claims, (iii) has a ninety-five per cent confidence level or greater, and (iv) includes stratified sampling when applicable, and (G) “universe” means a defined population of claims submitted by a provider during a specific time period.

(2) Not less than thirty days prior to the commencement of any such audit, the commissioner, or any entity with which the commissioner contracts to conduct an audit of a participating provider, shall provide written notification of the audit to such provider and the statistically valid sampling and extrapolation methodology to be used in conducting such audit, unless the commissioner, or any entity with which the commissioner contracts to conduct an audit of a participating provider makes a good faith determination that (A) the health or safety of a recipient of services is at risk; or (B) the provider is engaging in vendor fraud. At the commencement of the audit, the commissioner, or any entity with which the commissioner contracts to conduct an audit of a participating provider, shall disclose (i) the name and contact information of the assigned auditor or auditors, (ii) the audit location, including notice of whether such audit shall be conducted on-site or through record submission, and (iii) the manner by which information requested shall be submitted. No audit shall include claims paid more than thirty-six months from the date claims are selected for the audit. A scanned copy of documentation supporting a claim shall be acceptable when the original documentation is unavailable.

(3) Any clerical error discovered in a record or document produced for any such audit shall not of itself constitute a wilful violation of program rules unless proof of intent to commit fraud or otherwise violate program rules is established. In determining which providers shall be subject to audits, the Commissioner of Social Services may give consideration to the history of a provider’s compliance in addition to other criteria used to select a provider for an audit.

(4) A finding of overpayment or underpayment to a provider in a program operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a provider for which rates are established pursuant to section 17b-340, shall not be based on extrapolation unless the total net amount of extrapolated overpayment calculated from a statistically valid sampling and extrapolation methodology exceeds one and three-quarters per cent of total claims paid to the provider for the audit period.

(5) A provider, in complying with the requirements of any such audit, shall be allowed not less than thirty days to provide documentation in connection with any discrepancy discovered and brought to the attention of such provider in the course of any such audit. Such documentation may include evidence that errors concerning payment and billing resulted from a provider’s transition to a new payment or billing service or accounting system. The commissioner shall not calculate an overpayment based on extrapolation or attempt to recover such extrapolated overpayment when the provider presents credible evidence that an error by the commissioner, or any entity with which the commissioner contracts to conduct an audit pursuant to this subsection, caused the overpayment, provided the commissioner may recover the amount of the original overpayment.

(6) The commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a provider of any of the programs operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a service provider for which rates are established pursuant to section 17b-340, shall produce a preliminary written report concerning any audit conducted pursuant to this subsection, and such preliminary report shall be provided to the provider that was the subject of the audit not later than sixty days after the conclusion of such audit.

(7) The commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a provider of any of the programs operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a service provider for which rates are established pursuant to section 17b-340, shall, following the issuance of the preliminary report pursuant to subdivision (6) of this subsection, hold an exit conference with any provider that was the subject of any audit pursuant to this subsection for the purpose of discussing the preliminary report. Such provider may present evidence at such exit conference refuting findings in the preliminary report.

(8) The commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a service provider, shall produce a final written report concerning any audit conducted pursuant to this subsection. Such final written report shall be provided to the provider that was the subject of the audit not later than sixty days after the date of the exit conference conducted pursuant to subdivision (7) of this subsection, unless the commissioner, or any entity with which the commissioner contracts for the purpose of conducting an audit of a service provider, agrees to a later date or there are other referrals or investigations pending concerning the provider.

(9) Any provider aggrieved by a decision contained in a final written report issued pursuant to subdivision (8) of this subsection may, not later than thirty days after the receipt of the final report, request, in writing, a contested case hearing in accordance with chapter 54. Such request shall contain a detailed written description of each specific item of aggrievement. The designee of the commissioner who presides over the hearing shall be impartial and shall not be an employee of the Department of Social Services Office of Quality Assurance or an employee of an entity with which the commissioner contracts for the purpose of conducting an audit of a service provider. A provider shall be permitted to raise during such hearing that a negative audit finding was due to a provider’s compliance with a state or federal law or regulation. Following review on all items of aggrievement, the designee of the commissioner who presides over the hearing shall issue a final decision not later than ninety days following the close of evidence or the date on which final briefs are filed, whichever occurs later. When a provider requests a hearing pursuant to this subdivision, and the provider is contesting an overpayment amount based on extrapolation, the Department of Social Services shall not recoup the overpayment amount at issue until a final decision is issued after the hearing.

(10) The provisions of this subsection shall not apply to any audit conducted by the Medicaid Fraud Control Unit established within the Office of the Chief State’s Attorney.

(11) The commissioner shall provide free training to providers on how to enter claims to avoid errors and shall post information on the department’s Internet web site concerning the auditing process and methods to avoid clerical errors. Not later than February 1, 2015, the commissioner shall establish and publish on the department’s Internet web site audit protocols to assist the Medicaid provider community in developing programs to improve compliance with Medicaid requirements under state and federal laws and regulations, provided audit protocols may not be relied upon to create a substantive or procedural right or benefit enforceable at law or in equity by any person, including a corporation. The commissioner shall establish audit protocols for specific providers or categories of service, including, but not limited to: (A) Licensed home health agencies, (B) drug and alcohol treatment centers, (C) durable medical equipment, (D) hospital outpatient services, (E) physician and nursing services, (F) dental services, (G) behavioral health services, (H) pharmaceutical services, (I) emergency and nonemergency medical transportation services, and (J) not later than January 1, 2016, homemaker companion services. The commissioner shall ensure that the Department of Social Services, or any entity with which the commissioner contracts to conduct an audit pursuant to this subsection, has on staff or consults with, as needed, a medical or dental professional who is experienced in the treatment, billing and coding procedures used by the provider being audited.

(P.A. 75-420, S. 4, 6; 75-558, S. 2; P.A. 76-242, S. 1, 2; P.A. 77-614, S. 587, 608, 610; P.A. 78-221, S. 1–3; 78-303, S. 85, 136; P.A. 81-41, S. 1, 2; P.A. 82-190, S. 1, 2; P.A. 83-179; P.A. 84-235, S. 1, 2; P.A. 85-324; P.A. 88-176; 88-317, S. 71, 107; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-169, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 45, 165; June Sp. Sess. P.A. 00-2, S. 22, 53; P.A. 05-195, S. 1; P.A. 06-196, S. 131; P.A. 07-217, S. 73; P.A. 10-116, S. 1; P.A. 11-25, S. 6; 11-236, S. 5; P.A. 14-162, S. 1; June Sp. Sess. P.A. 15-5, S. 400.)

History: P.A. 75-420 allowed substitution of department of social services for welfare department in P.A. 75-558 which created the section; P.A. 76-242 included vendors providing services to recipients under Title XIX of Social Security Act in prohibitions of Subsec. (a), added reference to hearing in Subsec. (b) and added Subsec. (c) re adoption of regulations and distribution of rules to vendors; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of income maintenance; P.A. 78-221 prohibited presenting false claim for payment with intent to defraud and added prohibition against accepting payments in excess of amounts due in Subsec. (a) and added Subsec. (d) imposing five-year limitation on prosecution; P.A. 81-41 added the requirement in Subsec. (b) that vendors convicted of medical assistance fraud be terminated from the program and provided the procedure for their readmission, and in Subsec. (c) empowered commissioner to adopt regulations re withholding of payments due to offset money previously obtained through error or fraud; P.A. 82-190 extended applicability of Subsec. (b) to include vendors convicted of a crime involving fraud in the aid to families with dependent children program, the state supplement to the Federal Supplemental Security Income Program or any federal or state energy assistance program or general assistance program; P.A. 83-179 defined the term “vendor,” added the exception from termination upon conviction to protect the health and well-being of beneficiaries, added the provisions re ineligibility for reimbursement for goods or services performed by a person convicted of a crime involving fraud in assistance programs and inserted Subsec. (c) re notice of the identity, interest and services performed by such convicted person, relettering remaining Subsecs. accordingly; P.A. 84-235 added the language in Subsec. (b) concerning the suspension or revocation of a franchise or license based on the number of convictions for larceny and amended Subsec. (d) by listing the programs for which administrative sanctions are required; P.A. 85-324 amended Subsec. (b) to clarify the authority of the boards and commissions and the commissioner of health services to take action under Sec. 19a-17 in vendor fraud actions; P.A. 88-176 added the refugee program to Subsecs. (b) and (c), added a provision re the effect of vendor ineligibility for federal financial participation and reduced to one year the time in which a vendor may apply for readmission to the programs in Subsec. (b); P.A. 88-317 amended references to Secs. 4-177 to 4-180 in Subsec. (b) and amended reference to Secs. 4-166 to 4-176 and Ch. 54 in Subsec. (d), to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-83k transferred to Sec. 17b-99 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-169 deleted Subsec. (a) defining vendor fraud, relettering Subsecs. (b) to (d) as (a) to (c), respectively, amended Subsec. (a) to replace reference to larceny with vendor fraud, to delete suspension penalties for vendors convicted of vendor fraud and make revocation of license or franchise the penalty for the first conviction of vendor fraud and to make termination or denial of reimbursement permanent, replacing a one-year period and deleted Subsec. (c) re limits on prosecution; June 18 Sp. Sess. P.A. 97-2 added the state-administered general assistance program and the temporary family assistance program to the provisions of this section, effective July 1, 1997; June Sp. Sess. P.A. 00-2 added provisions re a vendor who is convicted of a crime involving fraud in a state-funded child care program and made technical changes in Subsec. (a) for the purpose of gender neutrality, effective July 1, 2000; P.A. 05-195 added new Subsec. (d) re audits of service providers by the Department of Social Services, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (d)(7), effective June 7, 2006; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 10-116 amended Subsec. (d) by adding provision in Subdiv. (1) requiring regulations to be appended to audit notification, by making technical changes in Subdivs. (5) and (7), by adding provision in Subdiv. (8) requiring issuance of a final decision, by adding new Subdiv. (9) providing for right to appeal final decision, by redesignating existing Subdiv. (9) as Subdiv. (10) and by adding Subdiv. (11) requiring commissioner to adopt regulations, effective July 1, 2010 (Revisor’s note: In 2011, a reference to “subdivision (12)” in Subsec. (d)(1) was changed editorially by the Revisors to “subdivision (11)” for accuracy); P.A. 11-25 made technical changes in Subsec. (d); P.A. 11-236 amended Subsec. (d) by adding exception to audit provisions for service providers for which rates are established under Sec. 17b-340 and, in Subdiv. (9), by restating provision allowing provider to appeal final decision, specifying that final decision is issued pursuant to Subdiv. (8) and making a technical change, effective July 1, 2011; P.A. 14-162 amended Subsec. (d) to define “extrapolation” and “universe”, add provision allowing commissioner to consider history of compliance in choosing provider for audit in Subdiv. (2), change from $150,000 to $200,000 the annual aggregate claim amount that may trigger finding based on extrapolation and make a technical change in Subdiv. (3), add provision allowing provider to present evidence at exit conference in Subdiv. (6) and add provisions re free provider training and audit protocols in Subdiv. (11), effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (d) by designating existing provisions re definitions as new Subdiv. (1) and amending same by adding definitions of “clerical error”, “ninety-five per cent confidence level”, “stratified sampling” and “statistically valid sampling and extrapolation methodology”, redesignating existing Subdivs. (1) to (8) as Subdivs. (2) to (9), adding provisions re audit procedures and disclosures and deleting provision re copy of regulations to be appended to notification in redesignated Subdiv. (2), deleting provision re recordkeeping, typographical, scrivener’s or computer error in redesignated Subdiv. (3), deleting former Subparas. (A) to (C) and adding provision re extrapolated overpayment in redesignated Subdiv. (4), adding provisions re documentation of evidence re payment and billing errors in redesignated Subdiv. (5), replacing references to review with references to hearing and adding provisions re 90-day deadline and recoupment of overpayment amount in redesignated Subdiv. (9), deleting former Subdiv. (9) re appeal, deleting provisions re adoption of regulations and adding Subpara. (J) re homemaker companion services in Subdiv. (11), and making technical changes, effective July 1, 2015.



Section 17b-99a - Audits of long-term care facilities.

(a)(1) For purposes of this section, (A) “extrapolation” means the determination of an unknown value by projecting the results of the review of a sample to the universe from which the sample was drawn, (B) “facility” means any facility described in this subsection and for which rates are established pursuant to section 17b-340, and (C) “universe” means a defined population of claims submitted by a facility during a specific time period.

(2) The Commissioner of Social Services shall conduct any audit of a licensed chronic and convalescent nursing home, chronic disease hospital associated with a chronic and convalescent nursing home, a rest home with nursing supervision, a licensed residential care home, as defined in section 19a-490, and a residential facility for persons with intellectual disability which is licensed pursuant to section 17a-227 and certified to participate in the Medicaid program as an intermediate care facility for individuals with intellectual disabilities in accordance with the provisions of this section.

(b) Not less than thirty days prior to the commencement of any such audit, the commissioner shall provide written notification of the audit to such facility, unless the commissioner makes a good-faith determination that (1) the health or safety of a recipient of services is at risk; or (2) the facility is engaging in vendor fraud under sections 53a-290 to 53a-296, inclusive.

(c) Any clerical error, including, but not limited to, recordkeeping, typographical, scrivener's or computer error, discovered in a record or document produced for any such audit, shall not of itself constitute a wilful violation of the rules of a medical assistance program administered by the Department of Social Services unless proof of intent to commit fraud or otherwise violate program rules is established. In determining which facilities shall be subject to audits, the Commissioner of Social Services may give consideration to the history of a facility's compliance in addition to other criteria used to select a facility for an audit.

(d) A finding of overpayment or underpayment to such facility shall not be based on extrapolation unless (1) there is a determination of sustained or high level of payment error involving the facility, (2) documented educational intervention has failed to correct the level of payment error, or (3) the value of the claims in aggregate exceeds two hundred thousand dollars on an annual basis.

(e) A facility, in complying with the requirements of any such audit, shall be allowed not less than thirty days to provide documentation in connection with any discrepancy discovered and brought to the attention of such facility in the course of any such audit.

(f) The commissioner shall produce a preliminary written report concerning any audit conducted pursuant to this section and such preliminary report shall be provided to the facility that was the subject of the audit not later than sixty days after the conclusion of such audit.

(g) The commissioner shall, following the issuance of the preliminary report pursuant to subsection (f) of this section, hold an exit conference with any facility that was the subject of any audit pursuant to this subsection for the purpose of discussing the preliminary report. Such facility may present evidence at such exit conference refuting findings in the preliminary report.

(h) The commissioner shall produce a final written report concerning any audit conducted pursuant to this subsection. Such final written report shall be provided to the facility that was the subject of the audit not later than sixty days after the date of the exit conference conducted pursuant to subsection (g) of this section, unless the commissioner and the facility agree to a later date or there are other referrals or investigations pending concerning the facility.

(i) Any facility aggrieved by a final report issued pursuant to subsection (h) of this section may request a rehearing. A rehearing shall be held by the commissioner or the commissioner's designee, provided a detailed written description of all items of aggrievement in the final report is filed by the facility not later than ninety days following the date of written notice of the commissioner's decision. The rehearing shall be held not later than thirty days following the date of filing of the detailed written description of each specific item of aggrievement. The commissioner shall issue a final decision not later than sixty days following the close of evidence or the date on which final briefs are filed, whichever occurs later. Any items not resolved at such rehearing to the satisfaction of the facility or the commissioner shall be submitted to binding arbitration by an arbitration board consisting of one member appointed by the facility, one member appointed by the commissioner and one member appointed by the Chief Court Administrator from among the retired judges of the Superior Court, which retired judge shall be compensated for his services on such board in the same manner as a state referee is compensated for his services under section 52-434. The proceedings of the arbitration board and any decisions rendered by such board shall be conducted in accordance with the provisions of the Social Security Act, 42 USC 1396, as amended from time to time, and chapter 54.

(j) The submission of any false or misleading fiscal information or data to the commissioner shall be grounds for suspension of payments by the state under sections 17b-239 to 17b-246, inclusive, and sections 17b-340 and 17b-343, in accordance with regulations adopted by the commissioner. In addition, any person, including any corporation, who knowingly makes or causes to be made any false or misleading statement or who knowingly submits false or misleading fiscal information or data on the forms approved by the commissioner shall be guilty of a class D felony.

(k) The commissioner, or any agent authorized by the commissioner to conduct any inquiry, investigation or hearing under the provisions of this section, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to the person by the commissioner or the commissioner's authorized agent or to produce any records and papers pursuant thereto, the commissioner or the commissioner's agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of such court if the same is not in session, setting forth such disobedience to process or refusal to answer, and such court or judge shall cite such person to appear before such court or judge to answer such question or to produce such records and papers.

(l) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section and to ensure the fairness of the audit process, including, but not limited to, the sampling methodologies associated with the process. The commissioner shall provide free training to facilities on the preparation of cost reports to avoid clerical errors and shall post information on the department's Internet web site concerning the auditing process and methods to avoid clerical errors. Not later than April 1, 2015, the commissioner shall establish audit protocols to assist facilities subject to audit pursuant to this section in developing programs to improve compliance with Medicaid requirements under state and federal laws and regulations, provided audit protocols may not be relied upon to create a substantive or procedural right or benefit enforceable at law or in equity by any person, including a corporation. The commissioner shall establish and publish on the department's Internet web site audit protocols for: (1) Licensed chronic and convalescent nursing homes, (2) chronic disease hospitals associated with chronic and convalescent nursing homes, (3) rest homes with nursing supervision, (4) licensed residential care homes, as defined in section 19a-490, and (5) residential facilities for persons with intellectual disabilities that are licensed pursuant to section 17a-227 and certified to participate in the Medicaid program as intermediate care facilities for individuals with intellectual disabilities. The commissioner shall ensure that the Department of Social Services, or any entity with which the commissioner contracts to conduct an audit pursuant to this section, has on staff or consults with, as needed, licensed health professionals with experience in treatment, billing and coding procedures used by the facilities being audited pursuant to this section.

(P.A. 11-236, S. 6; P.A. 13-139, S. 3; P.A. 14-162, S. 2.)

History: P.A. 11-236 effective July 13, 2011; P.A. 13-139 amended Subsec. (a)(2) by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 14-162 amended Subsec. (a) to define “extrapolation” and “universe” and delete reference to Title XIX, amended Subsec. (c) to add provision allowing commissioner to consider history of compliance in choosing facility for audit, amended Subsec. (d) to change from $150,000 to $200,000 the annual aggregate claim amount that may trigger finding based on extrapolation and make a technical change, amended Subsec. (g) to add provision allowing facility to present evidence at exit conference and added Subsec. (l) re regulations, free training and audit protocols, effective July 1, 2014.



Section 17b-99b - Joint report re Medicaid fraud prevention and overpayment recovery.

(a) On January 1, 2015, and annually thereafter, the Commissioner of Social Services, in coordination with the Chief State's Attorney and the Attorney General, shall submit a joint report on the state's efforts in the previous fiscal year to prevent and control fraud, abuse and errors in the Medicaid payment system and to recover Medicaid overpayments, except as otherwise required. The joint report shall include a final reconciled and unduplicated accounting of identified, ordered, collected and outstanding Medicaid recoveries from all sources. No personally identifying information related to any Medicaid claim or payment shall be included in the joint report. Nothing in this section shall require the Department of Social Services, the office of the Chief State's Attorney or the office of the Attorney General to report information that is protected from disclosure under state or federal law or by court rule.

(b) The Department of Social Services shall provide information, including, but not limited to:

(1) Data related to Medicaid audits conducted by the department, including: (A) The number of such audits completed by provider type; (B) the amount of overpayments identified due to such audits; (C) the amount of avoided costs identified due to such audits; (D) the amount of overpayments recovered due to such audits; and (E) the number of such audits resulting in referral to the office of the Chief State's Attorney;

(2) Data related to Medicaid program integrity investigations conducted by the department, including: (A) The number of complaints received by source type and reason; (B) the number of investigations opened by source type and provider type; (C) the number of investigations completed, with outcomes for each investigation by source type and provider type; (D) the amount of overpayments identified due to investigations; (E) the amount of overpayments collected due to investigations; (F) the number of investigations resulting in a referral to the office of the Chief State's Attorney; (G) for each closed investigation, the length of time elapsed between case opening and closing by time ranges, from between (i) less than one month to six months, (ii) seven months to twelve months, (iii) thirteen months to twenty-four months, or (iv) twenty-five or more months; (H) for each investigation resulting in a referral to another agency, the length of time elapsed between case opening and referral for the time ranges described in subparagraph (G) of this subdivision; (I) the number of investigations resulting in suspension of Medicaid payments by provider type; and (J) the number of investigations resulting in suspension of provider enrollment from the Medicaid program by provider type; and

(3) The amount of overpayments collected by recovery contractors by type of contractor.

(c) The Chief State's Attorney shall provide Medicaid information including, but not limited to: (1) The number of investigations opened by source type; (2) the general nature of the allegations by provider type; (3) for each closed case, the length of time elapsed between case opening and closing by the time ranges described in subparagraph (G) of subdivision (2) of subsection (b) of this section; (4) the final disposition category of closed cases by provider type; (5) the monetary recovery sought and realized by action, including (A) criminal charges, (B) settlements, and (C) judgments; and (6) the number of referrals declined and reason.

(d) The Attorney General shall provide Medicaid information including, but not limited to: (1) The number of investigations opened by source type; (2) the general nature of the allegations by provider type; (3) for each closed case, the length of time elapsed between case opening and closing by the time ranges described in subparagraph (G) of subdivision (2) of subsection (b) of this section; (4) the final disposition category of closed cases by provider type; (5) the monetary recovery sought and realized by action, including (A) civil monetary penalties, (B) settlements, and (C) judgments; and (6) the number of referrals declined and reason.

(e) The joint report shall include third-party liability recovery information for the previous three-year period by fiscal year, including, but not limited to: (1) The total number of claims selected for billing by commercial health insurance and Medicare; (2) the total amount billed for such claims; (3) the number of claims where recovery occurred; (4) the actual amount collected; (5) an explanation of any claim denials by category; (6) the number of files updated with third-party insurance information; and (7) the estimated cost avoidance in the future related to updated files.

(f) The joint report shall include: (1) Detailed and unit specific performance standards, benchmarks and metrics; (2) projected cost savings for the following fiscal year; and (3) new initiatives taken to prevent and detect overpayments.

(g) The Commissioner of Social Services, in coordination with the Chief State's Attorney and the Attorney General, shall submit the joint report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. Each agency shall also post the joint report on the agency's Internet web site.

(P.A. 13-293, S. 1.)

History: P.A. 13-293 effective July 12, 2013.



Section 17b-99c - Audit protocols and procedures. Reports by commissioner.

Not later than February 15, 2015, the Commissioner of Social Services shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to human services on the audit protocols and procedures established pursuant to section 17b-99 and progress concerning the audit protocols and procedures to be established pursuant to section 17b-99a. Not later than February 15, 2016, the commissioner shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to human services on the implementation of the audit protocols and procedures established pursuant to sections 17b-99 and 17b-99a.

(P.A. 14-162, S. 3.)

History: P.A. 14-162 effective July 1, 2014.



Section 17b-100 - (Formerly Sec. 17-83l). Fraudulent conveyance for purpose of obtaining assistance. Civil action by commissioner.

It shall constitute a fraudulent conveyance as against the state for any person to assign, transfer or otherwise dispose of property for less than fair market value, for the purpose of qualifying for public assistance or state-administered general assistance to a transferee either having knowledge of such purpose, or having knowledge that such conveyance leaves the transferor without sufficient means to support himself on a reasonable standard of health and decency. The Commissioner of Social Services, may institute a civil action (1) to set aside any such conveyance and to recover from the proceeds of such property the cost of any assistance provided to the transferor, or (2) to recover from the proceeds of such conveyance the cost of any assistance provided to the transferor. The commissioner may require that any remaining proceeds be applied to such transferor's future support. The commissioner's total recovery under this section shall not exceed the amount by which the fair market value of such property exceeds the consideration exchanged therefor by the transferee. Such civil action shall be brought in the superior court for the judicial district of Hartford or in any other venue otherwise appropriate. In any such action brought to set aside a conveyance or to recover the proceeds of a conveyance, made within twenty-four months before the date of such application for assistance directly or indirectly to a transferee who is a parent, grandparent, descendant or spouse of the transferor, the transferee shall bear the burden of proving that the conveyance was not fraudulent.

(P.A. 80-469, S. 3; P.A. 81-214, S. 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; P.A. 95-220, S. 4–6; June 18 Sp. Sess. P.A. 97-2, S. 46, 165.)

History: P.A. 81-214 added the word “market” in the description of the value of property transferred, deleted definition of “fair value” as consideration such as would be given “in an arm's-length transaction” and decreased the time period effecting the burden of proof in civil actions involving transfers to relatives from 3 years to 24 months; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83l transferred to Sec. 17b-100 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.

See Sec. 17b-600 re eligibility for assistance for the aged, blind or totally disabled.

Annotation to former section 17-83l:

Cited. 208 C. 606.



Section 17b-101 - (Formerly Sec. 17-83m). State's right of subrogation to right of applicant or recipient of assistance re transfer of property. Civil action by commissioner.

In the event that any person applying for or receiving public assistance or state-administered general assistance has any right to rescind, revoke, avoid or otherwise set aside any assignment, transfer or other disposition of property, the state shall be subrogated to such right. The Commissioner of Social Services may bring such civil actions and pursue such other remedies as would have been available to such recipient to enforce such right, for the purposes described in section 17b-100, whether or not such disposition constituted a fraudulent conveyance within the meaning of said section 17b-100.

(P.A. 80-469, S. 4; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 47, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83m transferred to Sec. 17b-101 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.

Annotations to former section 17-83m:

Cited. 208 C. 606; 211 C. 323.



Section 17b-102 - (Formerly Sec. 17-83n). Regulations providing a financial incentive for reporting vendor fraud.

The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54, on or before September 1, 1996, to provide a financial incentive for the reporting of vendor fraud in any program under the jurisdiction of the Department of Social Services by offering a person up to fifteen per cent of any amounts recovered by the state as a result of such person's report.

(P.A. 83-348, S. 2, 3; P.A. 93-262, S. 1, 87; P.A. 96-169, S. 1.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83n transferred to Sec. 17b-102 in 1995; P.A. 96-169 required the commissioner to adopt regulations “on or before September 1, 1996”, and expanded the provision of a financial incentive for the reporting of vendor fraud from the medical assistance program to any program under the jurisdiction of the Department of Social Services.



Section 17b-103 - (Formerly Sec. 17-83p). Refunds by vendors to persons eligible for medical assistance. Penalty.

(a) Any payment made by or on behalf of an individual who is subsequently found eligible for the Title XIX Medicaid program shall be refunded to the payor (1) to the extent that eligibility under the program overlaps the period for which payment was made, and (2) goods and services for which payment was made are covered by Medicaid. Any vendor who is a provider of goods or services in the medical assistance program shall, upon receiving notice of an individual's eligibility for the Title XIX Medicaid program, refund any such sums received or accepted. The Department of Social Services shall reimburse the vendor at the state rate of payment.

(b) Any vendor who wilfully refuses to refund payments under the provisions of subsection (a) of this section shall be subject to the penalties for violation of subsection (a) of section 17b-99.

(P.A. 87-379; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83p transferred to Sec. 17b-103 in 1995.



Section 17b-104 - (Formerly Sec. 17-2). State supplementation to the Supplemental Security Income Program. Payment standards.

(a) The Commissioner of Social Services shall administer the program of state supplementation to the Supplemental Security Income Program provided for by the Social Security Act and state law. The commissioner may delegate any powers and authority to any deputy, assistant, investigator or supervisor, who shall have, within the scope of the power and authority so delegated, all of the power and authority of the Commissioner of Social Services. The commissioner shall establish a standard of need based on the cost of living in this state for the temporary family assistance program and the state-administered general assistance program. The commissioner shall make a reinvestigation, at least every twelve months, of all cases receiving aid from the state, except that such reinvestigation may be conducted every twenty-four months for recipients of assistance to the elderly or disabled with stable circumstances, and shall maintain all case records of the several programs administered by the Department of Social Services so that such records show, at all times, full information with respect to eligibility of the applicant or recipient. In the determination of need under any public assistance program, such income or earnings shall be disregarded as federal law requires, and such income or earnings may be disregarded as federal law permits. In determining eligibility, the commissioner shall disregard from income Aid and Attendance pension benefits granted to a veteran, as defined under section 27-103, or the surviving spouse of such veteran. The commissioner shall encourage and promulgate such incentive earning programs as are permitted by federal law and regulations.

(b) On July 1, 2007, and annually thereafter, the commissioner shall increase the payment standards over those of the previous fiscal year under the temporary family assistance program and the state-administered general assistance program by the percentage increase, if any, in the most recent calendar year average in the consumer price index for urban consumers over the average for the previous calendar year, provided the annual increase, if any, shall not exceed five per cent, except that the payment standards for the fiscal years ending June 30, 2010, June 30, 2011, June 30, 2012, June 30, 2013, June 30, 2016, and June 30, 2017, shall not be increased.

(c) On and after July 1, 1995, the payment standards for families receiving assistance under the temporary family assistance program shall be equal to seventy-three per cent of the AFDC standards of need in effect June 30, 1995.

(d) For a family living in subsidized housing, income shall be attributed to such family which shall be eight per cent of the payment standard for such family.

(1949 Rev., S. 2614; 1953, 1955, S. 1448d; 1961, P.A. 316; February, 1965, P.A. 344, S. 1; 1967, P.A. 314, S. 2; 562; 744, S. 1; 1969, P.A. 730, S. 9; 1971, P.A. 642, S. 1; P.A. 74-244; S.A. 74-31, S. 16, 22; P.A. 75-420, S. 4, 6; 75-547; P.A. 76-269, S. 1, 2; P.A. 77-591, S. 1, 3; 77-614, S. 608, 610; P.A. 78-192, S. 3, 7; P.A. 80-385, S. 1, 3; P.A. 81-449, S. 1, 11; P.A. 82-91, S. 6, 38; June Sp. Sess. P.A. 83-8, S. 1, 3; June Sp. Sess. P.A. 83-34, S. 5, 8; P.A. 84-470, S. 1, 4; P.A. 85-367, S. 2, 5; 85-505, S. 17, 21; P.A. 88-156, S. 7; 88-201, S. 1, 3; 88-317, S. 67, 107; June Sp. Sess. P.A. 91-8, S. 1, 63; May Sp. Sess. P.A. 92-16, S. 1, 89; P.A. 93-262, S. 1, 87; 93-418, S. 1, 41; P.A. 95-194, S. 2, 33; 95-351, S. 11, 30; P.A. 96-128; June 18 Sp. Sess. P.A. 97-2, S. 48, 165; P.A. 99-279, S. 6, 45; June Sp. Sess. P.A. 01-2, S. 55, 58, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 38; June 30 Sp. Sess. P.A. 03-3, S. 60; P.A. 04-76, S. 11; P.A. 05-280, S. 2; June Sp. Sess. P.A. 07-2, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 36; P.A. 11-44, S. 77; P.A. 12-208, S. 9; P.A. 14-161, S. 1; June Sp. Sess. P.A. 15-5, S. 375.)

History: 1961 act gave commissioner power to make regulations; 1965 act provided income and earnings be disregarded as federal law requires; 1967 acts allowed disregard of income or earnings “as federal law permits”, required encouragement of incentive earning programs, gave to a cost of living commission the determination of standards of assistance and deleted duty to collect support from relatives; 1969 act rewrote regulation-making power provision and required issuance of regulations on or before January 1, 1970, required semiannual redetermination and revision of assistance standards and added proviso re aid to dependent children; 1971 act replaced semiannual redetermination with periodic redetermination of standards of need rather than assistance, required standards to meet federal requirements rather than to carry out state policy and deleted proviso re aid to dependent children; P.A. 74-244 replaced periodic redetermination with annual redetermination, required standards to reflect changes in living costs using Consumer Price Index and required report to general assembly; S.A. 74-31 added Subsecs. (b) and (c) re aid to dependent children, deleted reference to state paupers in previous provisions, now Subsec. (a), replaced chapter 48 reference with chapter 54, added proviso re aid to dependent children program and required standards to fulfill state as well as federal law; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-547 clarified provision re amount of grant in Subsec. (c); P.A. 76-269 replaced former provisions of Subsec. (c) re shelter component of assistance and deleted proviso in Subsec. (a) which had referred to previous Subsec. (c); P.A. 77-591 deleted exception re shelter component in Subsec. (b) and changed applicable year from 1975 to 1978; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 78-192 rephrased Subsec. (b) making increase applicable to standard of need rather than payment level, including family cases under general assistance program and changing applicable year to 1979; P.A. 80-385 changed rate of increase from 10% to 7% for year 1980 in Subsec. (b) and added proviso re “disregards”; P.A. 81-449 amended Subsec. (b) to increase the standard of need by 5% over the standard for the fiscal year ending June 30, 1981, replacing previous 7% increase; P.A. 82-91 amended Subsec. (b) to increase the standard of need by 3% over the standard for the fiscal year ending June 30, 1982, replacing previous year’s reference to 5% increase in standard of need over the standard for the fiscal year ending June 30, 1981; June Sp. Sess. P.A. 83-8 amended Subsec. (b) to change the date from “June 30, 1982” to “June 30, 1983”; June Sp. Sess. P.A. 83-34 amended Subsec. (b) to add reference to state program established pursuant to Sec. 17-83o; P.A. 84-470 amended Subsec. (b) to provide for an increase in the standard of need on July 1, 1984, based on the increase in the “most recent calendar year average to average consumer price index for urban consumers for the U.S. city average over the standard for the fiscal year ending June 30, 1984”; P.A. 85-367 entirely replaced Subsec. (b) re increase in standard of need for fiscal year 1984-1985 with new provisions applicable to increase for fiscal year 1985-1986; P.A. 85-505 replaced prior provisions of Subsec. (b) re increase in standard of need with new provisions re increases for 1986, 1987 and 1988 and provided for the first time a cap on increases; P.A. 88-156 deleted obsolete language in Subsec. (a), deleted Subsec. (c) re payment of shelter component to recipients of aid to dependent children program, and specified the current programs the commissioner is required to administer; P.A. 88-201 authorized the annual increase of the standard of need in Subsec. (b); P.A. 88-317 amended Subsec. (c) to update reference to Secs. 4-166 to 4-176 to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date, but failed to take effect, Subsec. (c) having been deleted by P.A. 88-156; June Sp. Sess. P.A. 91-8 amended Subsec. (b) to delete language re increase in standard of need for fiscal year 1985-1986 to remove the needy student provision and to place a cap on the annual increase for the fiscal year ending June 30, 1992; May Sp. Sess. P.A. 92-16 amended Subsec. (b) by eliminating the increase in the standard of need for the fiscal year ending June 30, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 in Subsec. (a) required the commissioner to establish payment standards for the AFDC and general assistance programs, replacing provisions requiring annual computation of standards of need based on federal Regional Consumer Price Index, in Subsec. (b) changed the words “standard of need” to “payment standards”, added provision requiring that payment standards not be increased until after the fiscal year ending June 30, 1995, and required that the payment standards in effect on January 1, 1994, be equal to the standards of need in effect July 1, 1993, effective July 1, 1993; Sec. 17-2 transferred to Sec. 17b-104 in 1995; P.A. 95-194 amended Subsec. (b) by adding the fiscal years ending June 30, 1996, and June 30, 1997, to the list of years in which payment standards shall not be increased, added Subsec. (c) lowering the payment standard on and after July 1, 1995, added Subsec. (d) providing that families in subsidized housing be required to count the value of such housing as income in determining the benefit payment, effective June 29, 1995; P.A. 95-351 amended Subsec. (c) by requiring payment standards apply to recipients of general assistance, amended Subsec. (d) by requiring that effective January 1, 1996, families subject to time limited benefits pursuant to Sec. 17b-112(b) and living in subsidized housing have their benefit payment reduced by 8% of the payment standard, effective July 1, 1995; P.A. 96-128 amended Subsec. (a) to allow for reinvestigations of elderly or disabled recipients of assistance with stable circumstances every 24 months; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) by adding the fiscal years ending June 30, 1998, and June 30, 1999, to the list of years in which payment standards shall not be increased, replaced Subsec. (d) with a provision requiring a family living in subsidized housing to have income attributed to it at a rate of 8% of the standard of need if such family is subject to fill the gap budgeting and 8% of the payment standard for families not subject to such budgeting and added a definition of fill the gap budgeting and made technical and conforming changes, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to make technical changes and Subsec. (b) to require the commissioner to increase payment standards under the aid to families with dependent children program and to provide that the payment standards shall not increase in the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to provide that the payment standards shall not increase in the fiscal years ending June 30, 2002, and June 30, 2003, and amended Subsec. (d) to provide that for a family living in subsidized housing, income shall be attributed to such family which shall be 8% of the payment standard for such family, deleting provisions re “fill the gap budgeting”, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to provide that payment standards shall not increase in the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-76 amended Subsecs. (a) to (c), inclusive, by deleting references to “general assistance program” and making conforming changes; P.A. 05-280 amended Subsec. (b) to provide that payment standards shall not increase in the fiscal years ending on June 30, 2006, and June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by deleting “On and after January 1, 1994,” and amended Subsec. (b) by replacing “1988” with “2007”, deleting “aid to families with dependent children program” and deleting specified fiscal years when the payment standard was not increased, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b) by adding provision re payment standards for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-44 amended Subsec. (b) by adding provision re payment standards for fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 12-208 amended Subsec. (a) to add provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012; P.A. 14-161 amended Subsec. (c) to delete reference to state-administered general assistance program, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to add “June 30, 2016, and June 30, 2017,”, effective July 1, 2015.



Section 17b-105 - (Formerly Sec. 17-2d). Authority to furnish transportation out of state for recipients of aid.

The Department of Social Services may furnish any person who is cared for at the expense of the state or any town with transportation to any other state or country if such person has in such other state or country legally responsible relatives who are able, or friends who are willing, to aid in his support, or if he has any other private means of support in such other state or country, provided the Commissioner of Social Services determines that the interest of the state and the welfare of such person will be promoted thereby.

(1963, P.A. 501, S. 3; February, 1965, P.A. 564, Subs. (b); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: 1965 act made no change in this section; P.A. 75-420 replaced welfare department and commissioner with department and commissioner of social services; P.A. 77-614 replaced social services department and commissioner with department and commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-2d transferred to Sec. 17b-105 in 1995.



Section 17b-105a - Supplemental nutrition assistance program. Authority of commissioner to seek waiver and implement federal options.

(a) The Commissioner of Social Services shall seek a waiver from federal law to allow persons who live in an area in which (1) the unemployment rate is greater than ten per cent, or (2) there is an insufficient number of jobs to provide such persons with employment, to be exempt from the three-month participation limit of the supplemental nutrition assistance program implemented pursuant to the Food and Nutrition Act of 2008.

(b) The Commissioner of Social Services shall implement vehicle evaluation provisions in accordance with 7 CFR 273.8(f)(4).

(c) The Commissioner of Social Services, pursuant to 7 USC 2014(e)(6), shall implement the federal option to mandate the use of a standard utility allowance, to be used in place of actual utility costs, for purposes of calculating the excess shelter deduction of applicants for, or recipients of, supplemental nutrition assistance program benefits. Pursuant to 7 USC 2014(e)(6)(C)(iii)(III), the commissioner shall not prorate a standard utility allowance based upon the fact that an assisted household shares the utility with an individual who is not a member of the assisted household.

(P.A. 97-194, S. 1, 2; P.A. 02-37, S. 1; P.A. 03-36, S. 1; P.A. 05-141, S. 2; P.A. 07-63, S. 1; P.A. 09-9, S. 18.)

History: P.A. 97-194 effective June 26, 1997; P.A. 02-37 designated existing provisions as Subsec. (a) and made a technical change therein and added Subsec. (b) requiring commissioner to implement federal option allowing applicants and recipients of food stamps to retain a car valued up to the limit established under the temporary family assistance program, effective July 1, 2002; P.A. 03-36 added new Subsec. (c) re implementation of standard utility allowance by commissioner; P.A. 05-141 amended Subsec. (c) to replace “7 CFR 273.9” with “7 USC 2014(e)(6)” and to prohibit commissioner from prorating standard utility allowance when assisted household shares utility with an individual who is not a member of the assisted household, effective June 24, 2005; P.A. 07-63 amended Subsec. (b) by substituting “vehicle evaluation provisions in accordance with 7 CFR 273.8(f)(4)” for former provision that permitted commissioner to implement federal option to allow food stamp applicants or recipients to retain a car valued up to limit established under temporary family assistance program, effective July 1, 2007; P.A. 09-9 amended Subsec. (a) by replacing “food stamp” with “supplemental nutrition assistance” and replacing “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” and amended Subsec. (c) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.

See Sec. 17b-112 re temporary family assistance program.



Section 17b-105b - Supplemental nutrition assistance benefit extensions.

The Department of Social Services shall be required to pursue the maximum supplemental nutrition assistance benefit extensions permitted by the Code of Federal Regulations Title 7, Part 273, Section 273.12, for those households leaving the temporary assistance for needy families program.

(P.A. 02-37, S. 2; P.A. 05-288, S. 69; P.A. 09-9, S. 19.)

History: P.A. 05-288 made a technical change, effective July 13, 2005; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.

See Sec 17b-112 re temporary family assistance program.



Section 17b-105c - Supplemental nutrition assistance program. Authority of commissioner to implement policy.

The Commissioner of Social Services, in accordance with federal law, may implement policy to simplify program administration and increase payment accuracy in the supplemental nutrition assistance program, while in the process of adopting such policy as regulation, provided notice of such policy is published in the Connecticut Law Journal within twenty days of implementation.

(June 30 Sp. Sess. P.A. 03-3, S. 75; P.A. 09-9, S. 20.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-105d - Supplemental nutrition assistance program. Outreach.

(a) The Department of Social Services, in conjunction with the member agencies of the Child Poverty and Prevention Council, may work with local governments, institutions of higher education, community action agencies and other entities to continue and expand efforts, within available appropriations, to enroll eligible individuals in the supplemental nutrition assistance program and to enroll eligible supplemental nutrition assistance participants in education, employment and training activities.

(b) The Commissioner of Social Services, within available appropriations, shall incorporate into existing efforts coordinated outreach to increase awareness and utilization of the supplemental nutrition assistance program by eligible individuals, including, but not limited to, recipients of home-delivered and congregate meals and recipients of public assistance.

(P.A. 08-161, S. 6; P.A. 09-9, S. 37; P.A. 13-250, S. 1.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 13-250 designated existing provisions as Subsec. (a) and added Subsec. (b) re outreach to increase awareness and use of supplemental nutrition assistance program, effective July 1, 2013.



Section 17b-105e - Definitions.

As used in sections 17b-105e to 17b-105i, inclusive:

(1) “Poverty reduction strategies” means a coordinated set of actions which may include, but is not limited to, job search and work experience; education and training, including adult basic education, high school equivalency preparation, adult literacy classes, vocational training and post-secondary education; payment of tuition; case management; related services that improve employability; income safety net services; quality child care during work and job training; family support; and reentry programs, that are based on best practices and aimed at reducing poverty or the risk of poverty for individuals and families (A) who are living in census tracts with high poverty rates, (B) whose incomes are at or below two hundred per cent of the federal poverty level, and (C) who are in one or more of the following target populations: (i) Adolescent parents, (ii) older adolescents and young adults, or (iii) low-income working families; and

(2) “Supplemental nutrition assistance employment and training community collaborative” means a consortium of public and private providers, established pursuant to section 17b-105g, to implement poverty reduction strategies.

(P.A. 08-161, S. 1; P.A. 09-9, S. 32.)

History: P.A. 09-9 amended Subdiv. (2) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-105f - Supplemental nutrition assistance employment and training program.

(a) The Department of Social Services shall administer a supplemental nutrition assistance employment and training program, authorized under the federal Food and Nutrition Act of 2008, as amended from time to time, to provide employment and training activities, support services and other programs and services for recipients of the supplemental nutrition assistance program. The program shall provide for the receipt of federal matching funds to the state from the United States Department of Agriculture for funds expended on behalf of supplemental nutrition assistance recipients by state agencies, local governments, nonprofit entities, institutions of higher education and other eligible supplemental nutrition assistance employment and training providers for employment and training activities that qualify for such matching funds under federal law and regulations. The department shall seek to maximize the use of the federal matching funds provision under the program to the fullest extent permitted by federal law.

(b) Federal grants received under the program shall be used in accordance with federal law and regulations to fund supplemental nutrition assistance employment and training activities.

(c) The department shall select providers whose employment and training activities qualify for reimbursement under federal law and regulations to participate in the federal matching funds provision of the supplemental nutrition assistance employment and training program. Providers shall be selected in a form and manner prescribed by the Commissioner of Social Services. In selecting providers, the department shall give priority to providers who are members of a supplemental nutrition assistance employment and training community collaborative and whose strategies are aligned with the recommendations of the Child Poverty and Prevention Council and its plan to reduce child poverty developed pursuant to section 4-67x.

(d) The department shall distribute to providers pursuant to subsection (c) of this section federal matching funds in accordance with section 17b-105h. Such funds shall be used for poverty reduction strategies.

(P.A. 08-161, S. 2; P.A. 09-9, S. 33.)

History: P.A. 09-9 amended Subsec. (a) by replacing “food stamp” with “supplemental nutrition assistance” and replacing “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008”, and amended Subsecs. (b) and (c) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-105g - Selection of supplemental nutrition assistance employment and training community collaboratives to receive federal matching funds. Establishment and composition of collaborative. Use of funds.

(a) The Department of Social Services shall select among qualified supplemental nutrition assistance employment and training community collaboratives to receive federal matching funds in accordance with section 17b-105h. To be considered for receipt of such funds, each collaborative shall demonstrate its capacity to implement poverty reduction strategies to the department in such form and in such manner as the Commissioner of Social Services prescribes. Each collaborative shall identify (1) its priorities for reducing child poverty in such municipality or region, (2) how funds that are received by the collaborative will be utilized, (3) community partners and resources utilized to support poverty reduction strategies, and (4) its capacity to collect relevant data and measure outcomes.

(b) Each supplemental nutrition assistance employment and training community collaborative shall establish a governance structure, determine membership and identify or establish a fiscal agent. A collaborative shall consist of at least five member entities representing institutions of higher education, regional workforce development boards, social services nonprofit agencies, business associations, philanthropic organizations, municipalities, community action agencies or other community partners. A majority of the membership of each collaborative shall be supplemental nutrition assistance employment and training providers.

(c) Funds provided to a supplemental nutrition assistance employment and training community collaborative shall be used to implement poverty reduction strategies in a municipality or region. Such strategies shall be aligned with the recommendations of the Child Poverty and Prevention Council and its plan to reduce child poverty developed pursuant to section 4-67x.

(P.A. 08-161, S. 3; P.A. 09-9, S. 34.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance” throughout, effective May 4, 2009.



Section 17b-105h - Use and distribution of supplemental nutrition assistance employment and training federal matching funds.

(a) For the fiscal year ending June 30, 2009, the Department of Social Services may use such funds from the federal matching funds received by the state pursuant to section 17b-105f as are needed for operating expenses and to employ one staff position for purposes directly related to the administration of the matching funds provision for the supplemental nutrition assistance employment and training program, and for any fiscal year thereafter may use such funds as are necessary to operate and administer said program.

(b) The remaining federal matching funds received by the state pursuant to section 17b-105f shall be used for poverty reduction strategies and distributed in the following manner: Seventy-five per cent of such remaining funds shall be provided to supplemental nutrition assistance employment and training providers whose expenditures generated the federal matching funds on a pro-rata basis, pursuant to section 17b-105f; and twenty-five per cent of such remaining funds shall be provided to supplemental nutrition assistance employment and training community collaboratives selected pursuant to section 17b-105g for implementation of poverty reduction strategies.

(c) The provisions of this section shall not apply to any regional community-technical college that participated in the food stamp employment and training program pursuant to a memorandum of agreement entered into between the college and the Department of Social Services prior to October 1, 2008, during the term of such agreement. Such colleges shall retain the amount of federal matching funds provided for in the memorandum of agreement for the term of such agreement. Following the expiration of such agreement, the terms of this section shall apply.

(P.A. 08-161, S. 4; P.A. 09-9, S. 35; Sept. Sp. Sess. P.A. 09-5, S. 59; P.A. 10-32, S. 63.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance” throughout, effective May 4, 2009; Sept. Sp. Sess. P.A. 09-5 added Subsec. (c) exempting regional community-technical colleges that participated in the program under an agreement with department prior to October 1, 2008, until the expiration of agreement, effective October 5, 2009; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 17b-105i - Report re supplemental nutrition assistance employment and training federal matching funds.

On or before January 15, 2009, and annually thereafter from January 15, 2010, to January 15, 2014, inclusive, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations, and to the Child Poverty and Prevention Council on the amount of federal matching funds received by the state pursuant to section 17b-105f, the amount used by the Department of Social Services for operating and administrative expenses, the amounts distributed to providers and supplemental nutrition assistance employment and training community collaboratives pursuant to section 17b-105h, the use of such federal matching funds, including the population served, and the programs' outcomes using a results-based accountability framework.

(P.A. 08-161, S. 5; P.A. 09-9, S. 36.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-106 - (Formerly Sec. 17-12f). State supplement to Supplemental Security Income Program. Unearned income disregard. Adult payment standards. State supplement payments for certain residents in long-term care facilities.

(a) On January 1, 2006, and on each January first thereafter, the Commissioner of Social Services shall increase the unearned income disregard for recipients of the state supplement to the federal Supplemental Security Income Program by an amount equal to the federal cost-of-living adjustment, if any, provided to recipients of federal Supplemental Security Income Program benefits for the corresponding calendar year. On July 1, 1989, and annually thereafter, the commissioner shall increase the adult payment standards over those of the previous fiscal year for the state supplement to the federal Supplemental Security Income Program by the percentage increase, if any, in the most recent calendar year average in the consumer price index for urban consumers over the average for the previous calendar year, provided the annual increase, if any, shall not exceed five per cent, except that the adult payment standards for the fiscal years ending June 30, 1993, June 30, 1994, June 30, 1995, June 30, 1996, June 30, 1997, June 30, 1998, June 30, 1999, June 30, 2000, June 30, 2001, June 30, 2002, June 30, 2003, June 30, 2004, June 30, 2005, June 30, 2006, June 30, 2007, June 30, 2008, June 30, 2009, June 30, 2010, June 30, 2011, June 30, 2012, June 30, 2013, June 30, 2016, and June 30, 2017, shall not be increased. Effective October 1, 1991, the coverage of excess utility costs for recipients of the state supplement to the federal Supplemental Security Income Program is eliminated. Notwithstanding the provisions of this section, the commissioner may increase the personal needs allowance component of the adult payment standard as necessary to meet federal maintenance of effort requirements.

(b) Effective July 1, 2011, the commissioner shall provide a state supplement payment for recipients of Medicaid and the federal Supplemental Security Income Program who reside in long-term care facilities sufficient to increase their personal needs allowance to sixty dollars per month. Such state supplement payment shall be made to the long-term care facility to be deposited into the personal fund account of each such recipient. For the purposes of this subsection, “long-term care facility” means a licensed chronic and convalescent nursing home, a chronic disease hospital, a rest home with nursing supervision, an intermediate care facility for individuals with intellectual disabilities or a state humane institution.

(P.A. 78-192, S. 1, 2, 7; P.A. 80-385, S. 2, 3; P.A. 81-449, S. 2, 5, 11; P.A. 82-91, S. 7, 38; June Sp. Sess. P.A. 83-8, S. 2, 3; P.A. 84-470, S. 2, 4; P.A. 85-367, S. 3, 5; 85-505, S. 18, 21; P.A. 89-296, S. 5, 9; June Sp. Sess. P.A. 91-8, S. 2, 63; May Sp. Sess. P.A. 92-16, S. 3, 89; P.A. 93-262, S. 1, 87; 93-418, S. 4, 41; May Sp. Sess. P.A. 94-1, S. 32, 53; July 13 Sp. Sess. P.A. 94-1, S. 3, 9; P.A. 95-351, S. 13, 30; June 18 Sp. Sess. P.A. 97-2, S. 49, 165; P.A. 98-239, S. 4, 35; P.A. 99-279, S. 7, 45; June Sp. Sess. P.A. 01-2, S. 56, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June 30 Sp. Sess. P.A. 03-3, S. 61; P.A. 05-243, S. 1; 05-280, S. 38; June Sp. Sess. P.A. 07-2, S. 3; Sept. Sp. Sess. P.A. 09-5, S. 37; P.A. 11-44, S. 78; P.A. 13-139, S. 4; June Sp. Sess. P.A. 15-5, S. 376.)

History: P.A. 80-385 reduced rate of increase from 10% to 7% for fiscal year ending June 30, 1980, and added proviso re disregards; P.A. 81-449 increased the payment standards by 5% over the standards for the fiscal year ending June 30, 1981, replacing previous 7% increase and deleted reference to the Connecticut Assistance and Medical Aid Program for the Disabled; P.A. 82-91 amended section to increase the payment standards by 3% over the standards for the fiscal year ending June 30, 1982, replacing previous year’s reference to 5% increase in payment standards over the standards for the fiscal year ending June 30, 1981; June Sp. Sess. P.A. 83-8 changed the date from “June 30, 1982” to “June 30, 1983”; P.A. 84-470 provided for an increase in the adult payment standards on July 1, 1984, based on the percentage increase in the “most recent calendar year average to average consumer price index for urban consumers for the U.S. city average over the standard for the fiscal year ending June 30, 1984”; P.A. 85-367 replaced previous provisions re increase in adult payment standards for fiscal year 1984-1985 with new provisions applicable to fiscal year 1985-1986; P.A. 85-505 replaced prior provisions re increase in adult payment standards with new provisions for increases in 1986, 1987 and 1988 and for the first time imposed a cap on increases; P.A. 89-296 deleted obsolete date references; June Sp. Sess. P.A. 91-8 required a reduction in the unearned income disregard for recipients of the state supplement to the federal supplemental security income, placed a hold on the adult payment standards for the fiscal year ending June 30, 1992, held the general assistance maximum shelter payment levels to the federal maximums, except that for the payments already being made reductions are to be suspended for six months, eliminated the provision for excess utility costs for recipients of state supplement and redefined “single room occupancy”; May Sp. Sess. P.A. 92-16 changed the amount by which the commissioner shall reduce the unearned income disregard to up to 9.5%, eliminated the increase in the standard of need for the fiscal year ending June 30, 1993, and deleted provisions re maximum payment levels for shelter and consideration of single room occupancies under the general assistance program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 eliminated the increase in the adult payment standard for the fiscal years ending June 30, 1994, and June 30, 1995, effective July 1, 1993; May Sp. Sess. P.A. 94-1 deleted provision directing commissioner to reduce unearned income disregard by up to 9.5%, effective July 1, 1992, and substituted provision directing commissioner to reduce disregard by 7%, effective July 1, 1994; July 13 Sp. Sess. P.A. 94-1 added provision directing commissioner to increase unearned income disregard to a level not exceeding that in effect on July 30, 1994, if sufficient funds are available within department and are transferred to appropriate accounts, effective July 15, 1994; Sec. 17-12f transferred to Sec. 17b-106 in 1995; P.A. 95-351 provided that the adult payment standards shall not increase in the fiscal years ending June 30, 1996, and June 30, 1997, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 provided the adult payment standards shall not increase in the fiscal years ending June 30, 1998, and June 30, 1999, effective July 1, 1997; P.A. 98-239 divided the Sec. into two Subsecs., inserting new provisions as Subsec. (b), requiring the Commissioner of Social Services to provide a state supplement payment for recipients of Medicaid and the federal supplemental security income program who reside in long-term care facilities sufficient to increase their personal needs allowance to $50 per month, specifying where such payment shall be deposited, providing for an increase in such allowance effective July 1, 1999, and annually thereafter, and defining “long-term care facility”, effective July 1, 1998; P.A. 99-279 amended Subsec. (a) to provide that the adult payment standards shall not increase in the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to provide that the adult payment standards shall not increase in the fiscal years ending June 30, 2002, and June 30, 2003, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to provide that adult payment standards shall not be increased for the fiscal years ending June 30, 2004, and June 30, 2005, and to add provision authorizing commissioner to increase the personal needs allowance component of the adult payment standard as needed to meet federal maintenance of effort requirements, effective August 20, 2003; P.A. 05-243 amended Subsec. (a) by deleting provision re 1985 payment standards, deleting 1994 provision that required commissioner to reduce the appropriate unearned income disregard for program recipients by 7% and adding provision requiring commissioner to increase the unearned income disregard for program recipients by an amount equal to the federal cost-of-living adjustment, if any, provided to recipients of federal Supplemental Security Income Program benefits for the corresponding calendar year, and made technical changes in Subsecs. (a) and (b), effective July 8, 2005; P.A. 05-280 amended Subsec. (a) to provide that adult payment standards shall not be increased for the fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-2 amended Subsec. (a) to provide that adult payment standards shall not be increased for fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to provide that adult payment standards shall not be increased for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-44 amended Subsec. (a) to provide that adult payment standards shall not be increased for fiscal years ending June 30, 2012, and June 30, 2013, and amended Subsec. (b) by changing date from July 1, 1998, to July 1, 2011, increasing personal needs allowance from $50 to $60 per month and deleting provision re annual allowance increase, effective July 1, 2011; P.A. 13-139 amended Subsec. (b) by substituting “individuals with intellectual disabilities” for “the mentally retarded”; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to add “June 30, 2016, and June 30, 2017,”, effective July 1, 2015.



Section 17b-106a - Adult payment standards for state supplement to Supplemental Security Income program. Personal needs allowance. Increase.

Section 17b-106a is repealed, effective February 28, 2003.

(May 9 Sp. Sess. P.A. 02-7, S. 55; P.A. 03-2, S. 57.)



Section 17b-107 - (Formerly Sec. 17-12g). Emergency assistance program: Administration, eligibility, regulations.

Section 17b-107 is repealed, effective April 29, 2008.

(P.A. 78-192, S. 5–7; P.A. 79-524; P.A. 88-127; P.A. 93-262, S. 1, 87; 93-418, S. 5, 41; P.A. 95-348, S. 1, 2; P.A. 08-29, S. 4.)



Section 17b-108 - (Formerly Sec. 17-12k). Cross-matching of recipients' records.

(a) The Commissioner of Social Services shall conduct annual cross-matches of all or a selected group of the records of recipients of public assistance and state-administered general assistance with the records of other agencies or financial institutions in this state and in bordering states to determine whether such recipients are eligible for and are receiving correct amounts of assistance. The selection of which groups of recipients and which records to cross-match shall be based on criteria established by the commissioner. Financial institutions shall furnish such information as the commissioner determines is necessary to conduct a feasible cross-match pursuant to this section and shall respond to requests for information and cross-matching data within forty-five days of the request by the commissioner.

(b) Financial institutions shall not discriminate against recipients selected for cross-matching pursuant to this section.

(P.A. 83-354, S. 3, 4; P.A. 85-505, S. 8, 21; P.A. 92-13; P.A. 95-194, S. 20, 33; June 18 Sp. Sess. P.A. 97-2, S. 50, 165.)

History: P.A. 85-505 specified that cross-match be conducted at least annually, authorized use of identifying information of depositors other than social security numbers and added provisions re criteria for selection of groups to cross-match and re information furnished by financial institutions and added Subsecs. (b) and (c) prohibiting discrimination by institutions against persons selected for cross-matching and requiring semiannual reports by income maintenance commissioner; P.A. 92-13 amended Subsec. (a) to remove the requirement that regulations be adopted and deleted Subsec. (c) re reporting requirements; Sec. 17-12k transferred to Sec. 17b-108 in 1995; P.A. 95-194 amended Subsec. (a) by requiring the commissioner to conduct cross-matches annually in this state and in bordering states and made a technical change, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.



Section 17b-109 - (Formerly Sec. 17-12m). Photo identification cards.

The Commissioner of Social Services may provide photo identification cards to recipients of assistance under the temporary family assistance program and to heads of households and their authorized representatives in the supplemental nutrition assistance program. The commissioner may contract with public or private organizations for the provision of such cards.

(P.A. 85-505, S. 10, 21; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 51, 165; P.A. 06-114, S. 1; P.A. 09-9, S. 21.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12m transferred to Sec. 17b-109 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance and deleted the July 1, 1986 deadline date by which the photo identification cards were to be distributed, thereby extending the program, effective July 1, 1997; P.A. 06-114 made issuance of photo identification cards discretionary rather than mandatory, deleted reference to “assistance checks” and made a technical change, effective July 1, 2006; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-110 - (Formerly Sec. 17-12o). Special need payment program. Eligibility. Regulations.

Section 17b-110 is repealed, effective July 1, 1995.

(P.A. 88-254, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 56; P.A. 93-262, S. 1, 87; P.A. 95-194, S. 32, 33.)



Section 17b-111 - Transferred

Transferred to Chapter 319t, Sec. 17b-190.



Section 17b-111a - State-wide data bank of general assistance recipients.

Section 17b-111a is repealed, effective March 1, 2004.

(P.A. 95-194, S. 14, 33; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-111b - Regulations re general assistance.

Section 17b-111b is repealed, effective October 1, 2004.

(June 18 Sp. Sess. P.A. 97-2, S. 143, 165; P.A. 04-76, S. 59.)



Section 17b-112 - Temporary family assistance program.

(a) The Department of Social Services shall administer a temporary family assistance program under which cash assistance shall be provided to eligible families in accordance with the temporary assistance for needy families program, established pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. The Commissioner of Social Services may operate portions of the temporary family assistance program as a solely state-funded program, separate from the federal temporary assistance for needy families program, if the commissioner determines that doing so will enable the state to avoid fiscal penalties under the temporary assistance for needy families program. Families receiving assistance under the solely state-funded portion of the temporary family assistance program shall be subject to the same conditions of eligibility as those receiving assistance under the federal temporary assistance for needy families program. Under the temporary family assistance program, benefits shall be provided to a family for not longer than twenty-one months, except as provided in subsections (b) and (c) of this section. For the purpose of calculating said twenty-one-month time limit, months of assistance received on and after January 1, 1996, pursuant to time limits under the aid to families with dependent children program, shall be included. For purposes of this section, “family” means one or more individuals who apply for or receive assistance together under the temporary family assistance program. If the commissioner determines that federal law allows individuals not otherwise in an eligible covered group for the temporary family assistance program to become covered, such family may also, at the discretion of the commissioner, be composed of (1) a pregnant woman, or (2) a parent, both parents or other caretaker relative and at least one child who is under the age of eighteen, or who is under the age of nineteen and a full-time student in a secondary school or its equivalent. A caretaker relative shall be related to the child or children by blood, marriage or adoption or shall be the legal guardian of such a child or pursuing legal proceedings necessary to achieve guardianship. If the commissioner elects to allow state eligibility consistent with any change in federal law, the commissioner may administratively transfer any qualifying family cases under the cash assistance portion of the state-administered general assistance program to the temporary family assistance program without regard to usual eligibility and enrollment procedures. If such families become an ineligible coverage group under the federal law, the commissioner shall administratively transfer such families back to the cash assistance portion of the state-administered general assistance program without regard to usual eligibility and enrollment procedures to the degree that such families are eligible for the state program.

(b) The Commissioner of Social Services shall exempt a family from such time-limited benefits for circumstances including, but not limited to: (1) A family with a needy caretaker relative who is incapacitated or of an advanced age, as defined by the commissioner, if there is no other nonexempt caretaker relative in the household; (2) a family with a needy caretaker relative who is needed in the home because of the incapacity of another member of the household, if there is no other nonexempt caretaker relative in the household; (3) a family with a caretaker relative who is not legally responsible for the dependent children in the household if such relative's needs are not considered in calculating the amount of the benefit and there is no other nonexempt caretaker relative in the household; (4) a family with a caretaker relative caring for a child who is under one year of age and who was born not more than ten months after the family's enrollment if there is no other nonexempt caretaker relative in the household; (5) a family with a pregnant or postpartum caretaker relative if a physician has indicated that such relative is unable to work and there is no other nonexempt caretaker relative in the household; (6) a family with a caretaker relative determined by the commissioner to be unemployable and there is no other nonexempt caretaker relative in the household; and (7) minor parents attending and satisfactorily completing high school or high school equivalency programs.

(c) A family who is subject to time-limited benefits may petition the Commissioner of Social Services for six-month extensions of such benefits. The commissioner shall grant not more than two extensions to such family who has made a good faith effort to comply with the requirements of the program and despite such effort has a total family income at a level below the payment standard, or has encountered circumstances preventing employment including, but not limited to: (1) Domestic violence or physical harm to such family's children; or (2) other circumstances beyond such family's control. The commissioner shall disregard ninety dollars of earned income in determining applicable family income. The commissioner may grant a subsequent six-month extension if each adult in the family meets one or more of the following criteria: (A) The adult is precluded from engaging in employment activities due to domestic violence or another reason beyond the adult's control; (B) the adult has two or more substantiated barriers to employment including, but not limited to, the lack of available child care, substance abuse or addiction, severe mental or physical health problems, one or more severe learning disabilities, domestic violence or a child who has a serious physical or behavioral health problem; (C) the adult is working thirty-five or more hours per week, is earning at least the minimum wage and continues to earn less than the family's temporary family assistance payment standard; or (D) the adult is employed and works less than thirty-five hours per week due to (i) a documented medical impairment that limits the adult's hours of employment, provided the adult works the maximum number of hours that the medical condition permits, or (ii) the need to care for a disabled member of the adult's household, provided the adult works the maximum number of hours the adult's caregiving responsibilities permit. Families receiving temporary family assistance shall be notified by the department of the right to petition for such extensions. Notwithstanding the provisions of this section, the commissioner shall not provide benefits under the state's temporary family assistance program to a family that is subject to the twenty-one month benefit limit and has received benefits beginning on or after October 1, 1996, if such benefits result in that family's receiving more than sixty months of time-limited benefits unless that family experiences domestic violence, as defined in Section 402(a)(7)(B), P.L. 104-193. For the purpose of calculating said sixty-month limit: (I) A month shall count toward the limit if the family receives assistance for any day of the month, and (II) a month in which a family receives temporary assistance for needy families benefits that are issued from a jurisdiction other than Connecticut shall count toward the limit.

(d) Under said program (1) no family shall be eligible that has total gross earnings exceeding the federal poverty level, however, in the calculation of the benefit amount for eligible families and previously eligible families that become ineligible temporarily because of receipt of workers' compensation benefits by a family member who subsequently returns to work immediately after the period of receipt of such benefits, earned income shall be disregarded up to the federal poverty level; and (2) the increase in benefits to a family in which an infant is born after the initial ten months of participation in the program shall be limited to an amount equal to fifty per cent of the average incremental difference between the amounts paid per each family size. Except when determining eligibility for a six-month extension of benefits pursuant to subsection (c) of this section, the commissioner shall disregard the first fifty dollars per month of income attributable to current child support that a family receives in determining eligibility and benefit levels for temporary family assistance. Any current child support in excess of fifty dollars per month collected by the department on behalf of an eligible child shall be considered in determining eligibility but shall not be considered when calculating benefits and shall be taken as reimbursement for assistance paid under this section, except that when the current child support collected exceeds the family's monthly award of temporary family assistance benefits plus fifty dollars, the current child support shall be paid to the family and shall be considered when calculating benefits.

(e) A family receiving assistance under said program shall cooperate with child support enforcement, under title IV-D of the Social Security Act. A family shall be ineligible for benefits for failure to cooperate with child support enforcement.

(f) A family leaving assistance at the end of (1) said twenty-one-month time limit, including a family with income above the payment standard, or (2) the sixty-month limit shall have an interview for the purpose of being informed of services that may continue to be available to such family, including employment services available through the Labor Department. Said interview shall contain a determination of benefits available to said family provided by the Department of Social Services. Said interview shall also include a determination of whether such family is eligible for supplemental nutrition assistance or Medicaid. Information and referrals shall be made to such a family for services and benefits including, but not limited to, the earned income tax credit, rental subsidies emergency housing, employment services and energy assistance.

(g) An applicant or recipient of temporary family assistance who is adversely affected by a decision of the Commissioner of Social Services may request and shall be provided a hearing in accordance with section 17b-60.

(P.A. 93-262, S. 1, 87; 93-418, S. 16, 41; 93-435, S. 59, 95; P.A. 95-194, S. 1, 33; 95-351, S. 1, 30; P.A. 96-262, S. 2, 11; 96-268, S. 1, 34; P.A. 97-295, S. 20, 25; June 18 Sp. Sess. P.A. 97-2, S. 1, 165; P.A. 98-262, S. 14, 22; P.A. 99-279, S. 8; June Sp. Sess. P.A. 01-2, S. 12, 15, 61, 69; June Sp. Sess. P.A. 01-9, S. 125, 129, 131; P.A. 03-2, S. 13; 03-28, S. 1; 03-268, S. 5; June 30 Sp. Sess. P.A. 03-3, S. 80; P.A. 04-16, S. 2; 04-258, S. 27; P.A. 07-160, S. 1; P.A. 09-9, S. 22; P.A. 10-179, S. 79.)

History: P.A. 93-418 effective July 1, 1993 (Revisor's note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); P.A. 95-194 added Subsec. (b) authorizing the department to seek waivers to modify existing research and demonstration programs, effective June 29, 1995; P.A. 95-351 made a technical change in Subsec. (b)(11), effective June 29, 1995; P.A. 96-262 amended Subsec. (b) to add a provision allowing the commissioner to encourage a recipient to undertake employment in preschool child care programs, child day care centers, group day care homes and family day care homes, effective July 1, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 96-268 made a technical correction in Subsec. (b)(7), effective July 1, 1996; P.A. 97-295 deleted Subsec. (b)(11) re opportunity certificates, effective July 8, 1997, and applicable to tax returns filed for income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-2 deleted obsolete provisions of the research and programs designed to support self-sufficiency and family unity for recipients of aid to families with dependent children, inserted new Subsecs. (a) to (k), inclusive, establishing the temporary family assistance program providing cash assistance to eligible families in accordance with the temporary assistance for needy families program established pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, effective July 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 99-279 amended Subsec. (e)(1) to provide that earned income shall be disregarded up to the federal poverty level in the calculation of the benefit amount for “previously eligible families that become ineligible temporarily because of receipt of workers' compensation benefits by a family member who subsequently returns to work immediately after the period of receipt of such benefits” and to make a technical change; June Sp. Sess. P.A. 01-2 amended Subsec. (c) to limit 6-month benefit extensions to not more than three, and add provisions re conditions under which commissioner may grant a fourth or a subsequent 6-month extension, limiting benefits for certain families to 60 months and calculating 60-month limit and amended Subsec. (e) to add provision re $50 per month disregard, effective October 1, 2001, and amended Subsec. (g) to add two Subdiv. designators and to require family leaving assistance at end of the 60-month limit to have an interview, effective July 1, 2001; June Sp. Sess. P.A. 01-9 made technical changes in Subsec. (c), effective July 1, 2001, and revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-2 amended Subsec. (c) by reducing the number of 6-month benefit extensions that the commissioner may grant from three to two and deleting “a fourth or” re commissioner's authority to grant subsequent benefit extensions, effective July 1, 2003; P.A. 03-28 amended Subsec. (c)(2)(D)(ii)(II) by replacing “temporary family assistance benefits” with “temporary assistance for needy families benefits”, deleted former Subsec. (d) re transitional Medicaid eligibility, redesignated existing Subsecs. (e) to (h) as Subsecs. (d) to (g), deleted former Subsec. (i) re “Reach for Jobs First” demonstration waiver and utilization of control group, and deleted former Subsec. (k) re regulations to be adopted by November 15, 1997; P.A. 03-268 deleted former Subsec. (j) re annual report of commissioner to human services and appropriations committees on funding required to support programs funded by the temporary assistance to needy families block grant; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to add provisions allowing the commissioner to administratively transfer certain families qualifying for state-administered general assistance cash benefits into a temporary family assistance coverage group should the commissioner determine that changes in federal law permit such families not previously eligible to become covered, effective August 20, 2003; P.A. 04-16 made a technical change in Subsec. (a); P.A. 04-258 amended Subsec. (d) by changing “child support” to “current child support” re income disregard and adding provision re treatment of current child support received in excess of $50 per month as relates to eligibility and calculation of benefits, effective June 1, 2004; P.A. 07-160 amended Subsec. (a) by permitting commissioner to operate portions of temporary family assistance program as a solely state-funded program, separate from federal temporary assistance for needy families program, if commissioner determines that doing so will enable the state to avoid federal fiscal penalties and by providing that families receiving assistance under a solely state-funded program shall be subject to same eligibility conditions as those receiving assistance under federal program, effective July 1, 2007; P.A. 09-9 amended Subsec. (f) to replace “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 10-179 deleted former Subsec. (d)(3) re establishment of disqualification penalty, effective May 7, 2010.



Section 17b-112a - Definitions. Notification of referrals to applicants and recipients of temporary family assistance who are victims of domestic violence. Domestic violence training program. Regulations.

(a) For purposes of this section and section 17b-112b:

(1) “Victim of domestic violence” means a person who has been abused or subjected to extreme cruelty by: (A) Physical acts that resulted in or were threatened to result in physical injury; (B) sexual abuse; (C) sexual activity involving a child in the home; (D) being forced to participate in nonconsensual sexual acts or activities; (E) threats of or attempts at physical or sexual abuse; (F) mental abuse; or (G) neglect or deprivation of medical care; and

(2) “Work activity” means subsidized or unsubsidized employment, job training, education, work placement assistance or community service program.

(b) For purposes of this section, allegations of domestic violence by a victim may be sufficient to establish domestic violence where the Department of Social Services has no independent, reasonable basis to find the applicant or recipient not credible. Upon alleging domestic violence an applicant or recipient may be required to provide a sworn statement or to submit to the department any evidence of such violence available to the applicant or recipient. Evidence of domestic violence may include, but is not limited to: (1) Police, government agency or court records; (2) documentation from a shelter worker, legal, medical, clerical or other professional from whom the applicant or recipient has sought assistance in dealing with domestic violence; or (3) a statement from an individual with knowledge of the circumstances which provide the basis for the claim of domestic violence.

(c) The Commissioner of Social Services shall notify applicants and recipients of temporary family assistance, who are past or present victims of domestic violence or at risk of further domestic violence, of the following:

(1) Referrals available to counseling and supportive services, including, but not limited to, shelter services, medical services, domestic abuse hotlines, legal counseling and advocacy, mental health care and financial assistance; and

(2) Procedures to voluntarily and confidentially identify eligibility for referrals to such counseling and supportive services.

(d) The Commissioner of Social Services shall implement policies and procedures necessary to notify such applicants and recipients of the information specified in subsection (c) of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Final regulations shall be submitted to the legislative regulation review committee no later than November 15, 1997. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(e) The Commissioner of Social Services may adopt regulations, in accordance with the provisions of chapter 54, to establish a domestic violence training program for employees of the Department of Social Services and any contractors with said department who work with applicants or recipients of temporary family assistance.

(f) For the purpose of establishing said training program, the commissioner may consult with domestic violence organizations or experts.

(June 18 Sp. Sess. P.A. 97-2, S. 2, 165; P.A. 13-214, S. 8.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 13-214 amended Subsec. (a)(1) to redefine “victim of domestic violence” by substituting “abused” for “battered”.



Section 17b-112b - Exemptions and extensions for applicants and recipients of temporary family assistance who are victims of domestic violence. Standards and procedures. Regulations.

(a) An applicant or recipient who is a past or present victim of domestic violence or at risk of further domestic violence, pursuant to subsection (c) of section 17b-112a, shall, for good cause: (1) Be excused from failing to participate in a work activity; or (2) be exempted from child support enforcement requirements pursuant to subsection (e) of section 17b-112. Such an applicant or recipient may, for good cause, be granted an extension of cash assistance beyond twenty-one months, provided the domestic violence experienced is of sufficient magnitude to reasonably render the individual unable to obtain or maintain employment.

(b) Such standards and procedures for the determination of good cause shall include, but not be limited to, the following provisions:

(1) A finding of good cause for failure to participate in a work activity shall be made if (A) the applicant or recipient has physical injuries caused by abuse or psychological effects of abuse prohibiting such applicant or recipient to work, (B) a work activity is disrupted due to domestic violence, including civil or criminal legal proceedings related to such domestic violence, (C) the abuser actively interferes with the applicant's or recipient's work activity, attendance at work activity or child care arrangements, or (D) a work activity location puts the applicant or recipient at risk of further domestic violence;

(2) The commissioner shall find good cause whenever mandatory work activity or child support enforcement requirements would result in the inability or increased difficulty of an applicant or recipient to escape or prevent domestic violence;

(3) The finding of good cause shall not prohibit such applicant or recipient from voluntary participation in any work activity;

(4) A written, confidential procedure for the transmittal of the denial of a request for a finding of good cause to an applicant or recipient; and

(5) Access to a fair hearing procedure if an applicant or recipient is denied a request for a finding of good cause.

(c) An applicant or recipient may be required to seek an order of protection, attend counseling or take other actions to escape or prevent domestic violence, unless such an action would further the risk of continued or renewed violence.

(d) The Commissioner of Social Services shall implement policies and procedures necessary for the determination of good cause for the purpose of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Final regulations shall be submitted to the legislative regulation review committee no later than November 15, 1997. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(June 18 Sp. Sess. P.A. 97-2, S. 3, 165; P.A. 03-28, S. 3.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 03-28 amended Subsec. (a) to replace reference to Sec. 17b-112(f) with reference to Sec. 17b-112(e).



Section 17b-112c - Alien eligibility for temporary family assistance or state-administered general assistance.

(a) Qualified aliens, as defined in Section 431 of Public Law 104-193, who do not qualify for federally-funded cash assistance, other lawfully residing immigrant aliens or aliens who formerly held the status of permanently residing under color of law shall be eligible for solely state-funded temporary family assistance or cash assistance under the state-administered general assistance program, provided other conditions of eligibility are met. An individual who is granted assistance under this section must pursue citizenship to the maximum extent allowed by law as a condition of eligibility unless incapable of doing so due to a medical problem, language barrier or other reason as determined by the Commissioner of Social Services. Notwithstanding the provisions of this section, any qualified alien or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law who is a victim of domestic violence or who has intellectual disability shall be eligible for assistance under this section.

(b) Notwithstanding the provisions of subsection (a) of this section: (1) A qualified alien admitted into the United States on or after August 22, 1996, or other lawfully residing immigrant alien determined eligible for temporary family assistance or cash assistance under the state-administered general assistance program prior to July 1, 1997, or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law, shall remain eligible, and (2) a qualified alien, other lawfully residing immigrant alien admitted into the United States on or after August 22, 1996, other lawfully residing immigrant alien or an alien who formerly held the status of permanently residing under color of law and not determined eligible prior to July 1, 1997, shall be eligible for such assistance subsequent to six months from establishing residency in this state.

(c) Notwithstanding the provisions of this section, a qualified alien or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law who is a victim of domestic violence or who has intellectual disability shall be eligible for assistance under this section.

(June 18 Sp. Sess. P.A. 97-2, S. 144, 165; P.A. 99-279, S. 9, 45; P.A. 00-83, S. 1, 5; June Sp. Sess. P.A. 01-2, S. 17, 19, 69; June Sp. Sess. P.A. 01-9, S. 111, 112, 127, 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 24; P.A. 04-258, S. 15; P.A. 13-139, S. 22.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 99-279 amended Subsec. (b) to extend from July 1, 1999, to July 1, 2001, the eligibility of certain qualified aliens or other lawfully residing immigrant aliens for temporary family assistance, effective July 1, 1999; P.A. 00-83 amended Subsec. (a) to add provisions re certain aliens eligible for solely state-funded temporary family assistance, assistance under “Reach for Jobs First” or cash assistance under the state-administered general assistance program, to delete reference to qualified aliens “admitted into the United States prior to August 22, 1996”, to delete provisions re qualified aliens admitted into the United States on or after August 22, 1996, and not determined eligible for assistance prior to July 1, 1997, to provide that an alien who formerly held status of permanently residing under color of law who is a domestic violence victim or who has mental retardation shall be eligible for assistance under this section, and to make conforming technical changes, amended Subsec. (b)(1) to add reference to cash assistance under the state-administered general assistance program and to provide that other lawfully residing immigrant aliens who formerly held status of permanently residing under color of law shall remain eligible for assistance until July 1, 2001, and amended Subsec. (b)(2) to add reference to other lawfully residing immigrant alien or alien who formerly held such status and to delete provisions re eligibility of individual qualified under Title IV of Public Law 104-93, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to eliminate provision re “Reach for Jobs First” program and to prohibit commissioner from accepting new applications for assistance under subsection as of July 2, 2001, and amended Subsec. (b) to delete July 1, 2001, eligibility termination date in Subdivs. (1) and (2) and to delete exception for otherwise qualified individuals in Subdiv. (2), effective July 2, 2001; June Sp. Sess. P.A. 01-9 changed deadline for applications under Subsec. (a) to June 30, 2002, and added Subsec. (c) re eligibility of qualified aliens or other lawfully residing immigrants who are the victims of domestic violence or who have mental retardation, effective July 1, 2001, and also revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to extend the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 amended Subsec. (a) by deleting provision that prohibited commissioner from accepting new applications for assistance after June 30, 2003, effective July 1, 2004; P.A. 13-139 amended Subsecs. (a) and (c) by substituting “intellectual disability” for “mental retardation”.



Section 17b-112d - Eligibility for temporary assistance for needy families or supplemental nutrition assistance program for person convicted of controlled substance felony.

A person convicted of any offense under federal or state law, on or after August 22, 1996, which (1) is classified as a felony, and (2) has as an element the possession, use or distribution of a controlled substance, as defined in Subsection (6) of 21 USC 802, shall be eligible for benefits pursuant to the temporary assistance for needy families program or the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008, if such person has completed a sentence imposed by a court. A person shall also be eligible for said benefits if such person is satisfactorily serving a sentence of a period of probation or is in the process of completing or has completed a sentence imposed by the court of mandatory participation in a substance abuse treatment program or mandatory participation in a substance abuse testing program.

(June 18 Sp. Sess. P.A. 97-2, S. 123, 165; P.A. 09-9, S. 23.)

History: June 18 P.A. 97-2 effective July 1, 1997; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” and made a technical change, effective May 4, 2009.



Section 17b-112e - Safety net services. Regulations.

(a) The Department of Social Services shall provide safety net services for certain families identified as having significant barriers to employment and families who are at risk of losing benefits under the temporary family assistance program or no longer receiving program benefits. To be eligible for safety net services, such families shall: (1) Have been identified as having significant barriers to employment during the initial assessment by the department's eligibility worker or during the first twelve months of employment services by an employment services case manager; (2) have made a good faith effort to seek and maintain employment but have not been able to do so or be at risk of failing to complete the employment services program; (3) have exhausted their eligibility for temporary family assistance program benefits; or (4) not be eligible for six-month extensions of temporary family assistance benefits due to: (A) The receipt of two sanctions from the department during the first twenty months of the twenty-one-month time limit of said temporary family assistance program; or (B) the determination by the department that such a family has not made a good faith effort to seek and maintain employment.

(b) Said safety net shall consist of services provided through the existing community service delivery network with additional resources provided by the Department of Social Services. Services shall be provided in-kind or through vendor or voucher payment. Services may include the following: (1) Food, shelter, clothing and employment assistance; (2) eviction prevention; (3) an in-depth family needs assessment; (4) intensive case management that includes visits to the family's home; (5) continuous monitoring for child abuse or neglect; and (6) for families at risk of losing benefits under the temporary family assistance program, individual performance contracts administered by the Labor Department that require job training, job searching, volunteer work, participation in parenting programs or counseling or any other requirements deemed necessary by the Labor Commissioner.

(c) Families successfully meeting the program requirements established by the individual performance contracts in subdivision (6) of subsection (b) of this section prior to the end of the twenty-one-month time limit shall be considered to have made a good faith effort to comply with the requirements of the program for the purposes of qualifying for a six-month extension, provided they have made a good faith effort to comply with the individual performance contract or have not incurred a sanction subsequent to completing the individual performance contract.

(d) The Commissioner of Social Services shall implement policies and procedures necessary for the purposes of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(June 18 Sp. Sess. P.A. 97-2, S. 6, 165; June Sp. Sess. P.A. 01-2, S. 57, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 39; P.A. 07-160, S. 2; P.A. 09-8, S. 16.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; June Sp. Sess. P.A. 01-2 amended Subsec. (a)(1) to make a technical change, amended Subsec. (b)(5) to require that individual performance contracts be administered by the Labor Department and require job training, job searching, volunteer work, participation in parenting programs or counseling or any other requirements deemed necessary by the Labor Commissioner, in lieu of Commissioner of Social Services, and amended Subsec. (d) to delete requirement that final regulations be submitted to the legislative regulation review committee no later than November 15, 1997, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 07-160 amended Subsec. (a) by revising categories of families eligible for safety net services to include families identified as having significant barriers to employment, families who have made a good faith effort to seek and maintain employment but who have not been able to do so and families who have exhausted their eligibility for temporary family assistance program benefits and by making technical changes, amended Subsec. (b) by adding “an in-depth family needs assessment” as service provided, by specifying that intensive case management includes visits to the family's home and by making technical changes, and amended Subsec. (c) by changing internal reference from Subdiv. (5) to Subdiv. (6), effective July 1, 2007; P.A. 09-8 made technical changes in Subsec. (a), effective July 1, 2009.



Section 17b-112f - Safety net services account. Regulations.

(a) There is established a safety net services account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Social Services or persons acting under a contract with the department to fund services provided pursuant to section 17b-112e. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year, provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1997, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Social Services, by private organizations to promote the contribution system and safety net account.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to provide for distribution of funds available pursuant to this section and section 12-743.

(June 18 Sp. Sess. P.A. 97-2, S. 5, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17b-112g - Diversion assistance program for families. Eligibility. Notification of benefits and services. Regulations.

(a) The Commissioner of Social Services shall offer immediate diversion assistance designed to prevent certain families who are applying for monthly temporary family assistance from needing such assistance. Diversion assistance shall be offered to families that (1) upon initial assessment are determined eligible for temporary family assistance, (2) demonstrate a short-term need that cannot be met with current or anticipated family resources, and (3) with the provision of a service or short-term benefit, would be prevented from needing monthly temporary family assistance.

(b) The Commissioner of Social Services shall establish (1) a simplified eligibility determination process for diversion assistance, and (2) an expedited procedure to deliver benefits pursuant to this section. Diversion assistance shall be provided not later than fifteen calendar days from the date the applicant signs a request for diversion assistance. An application for temporary family assistance shall be withdrawn if the Commissioner of Social Services and the applicant agree that diversion assistance would prevent the family from needing temporary family assistance and such diversion assistance is provided. In no event shall the amount of diversion assistance be greater than the cash assistance equivalent of three months of temporary family assistance for such family.

(c) Diversion assistance may include, but not be limited to, employment services, child care assistance, transportation assistance, housing assistance, utilities assistance, clothing assistance and assistance with purchasing or maintaining tools necessary for employment.

(d) A family receiving diversion assistance shall be ineligible to receive monthly temporary family assistance payments for a period of three months from the date of application for temporary family assistance, except that such family shall be eligible to receive temporary family assistance payments within such period if the Commissioner of Social Services, or the commissioner's designee, in the commissioner's sole discretion, determines that the family has experienced undue hardship. A family that is subject to the twenty-one-month benefit limit under temporary family assistance shall have diversion assistance count as three months toward such limit. Nothing in this section shall prohibit a family receiving diversion assistance that later qualifies for temporary family assistance from qualifying for a six-month extension available to recipients of temporary family assistance who did not receive diversion assistance.

(e) Notwithstanding the provisions of section 17b-77 and to the extent permitted by federal law, families shall not be required to assign their right to receive child support payments to the state while receiving diversion assistance.

(f) The Commissioner of Social Services shall inform each applicant of the specific benefits and services the family will receive through diversion assistance and the benefits available to such family under temporary family assistance. If the applicant consents to diversion assistance, the applicant may rescind the request for such assistance within three business days of the request for diversion assistance.

(g) Nothing in this section shall prohibit a family receiving diversion assistance from being eligible for other social service programs administered by the Department of Social Services including, but not limited to, supplemental nutrition assistance, child care assistance, medical assistance and transitional child care and medical assistance benefits.

(h) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 98-239, S. 5; June Sp. Sess. P.A. 01-2, S. 16, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 09-9, S. 24.)

History: June Sp. Sess. P.A. 01-2 amended Subsec. (a) to limit Subdiv. (1) to initial assessment, amended Subsec. (b) to designate simplified eligibility determination process as Subdiv. (1) and to add Subdiv. (2) re expedited procedure and made technical changes for the purposes of gender neutrality in Subsecs. (d) and (f); June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 09-9 amended Subsec. (g) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-112h - Disbursement of federal funds received from Temporary Assistance for Needy Families Emergency Contingency Fund.

(a) For the fiscal year ending June 30, 2010, and each fiscal year thereafter, the Commissioner of Social Services shall disburse all federal funds received by the Department of Social Services for benefits or services previously provided that qualify for reimbursement under the Temporary Assistance for Needy Families Emergency Contingency Fund provision of Section 403 of the Social Security Act as follows:

(1) The Commissioner of Social Services shall deposit any funds received for reimbursement for expenditures not originally funded from the General Fund in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. Eighty per cent of the first two hundred fifty thousand dollars of such funds provided as reimbursement for benefits or services previously provided by a service provider using funding sources other than the General Fund shall be paid to each provider of such benefits or services for the purpose of providing additional benefits or services under the temporary assistance for needy families program, as approved by the department. The remaining twenty per cent of such reimbursed funds shall be deposited into the General Fund as revenue. Any such reimbursement in excess of two hundred fifty thousand dollars per service provider shall be shared equally between the service provider and the state. The service provider's share shall be used to provide additional benefits or services under the state's temporary assistance for needy families program, as approved by the department. The state's share of any such reimbursement shall be deposited into the General Fund as revenue and shall be used for any purpose permitted under the Temporary Assistance for Needy Families Program pursuant to Section 403(c) of the Social Security Act.

(2) The Commissioner of Social Services shall deposit any funds received for reimbursement for expenditures originally funded from the General Fund through a contract with a human service provider in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. Thirty per cent of such funds provided as reimbursement for benefits or services previously provided shall be paid to each provider of such benefits or services for the purpose of providing additional benefits or services under the temporary assistance for needy families program, as approved by the department. The remaining seventy per cent of such reimbursement shall be deposited into the General Fund as revenue and shall be used for any purpose permitted under the Temporary Assistance for Needy Families Program pursuant to Section 403(c) of the Social Security Act.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, the Commissioner of Social Services shall deposit any funds for reimbursement received by the Department of Social Services for prior expenditures for subsidized employment services provided under the Jobs First program, in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. The commissioner shall use such funds to fund additional subsidized employment services under the temporary assistance for needy families program.

(b) For the fiscal year ending June 30, 2010, and each fiscal year thereafter, the Commissioner of Social Services shall deposit all federal funds received by the Department of Social Services as an advance payment of the eighty per cent federal share for benefits and services to be provided under the Temporary Assistance for Needy Families Emergency Contingency Fund provision of Section 403 of the Social Security Act for expenditures not funded from the General Fund in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. Such funds shall be used to pay for benefits or services under the temporary assistance for needy families program, for programs operated by service providers that qualify under the provisions of Section 403 of the Social Security Act, as approved by the department, and for which the service provider provides the twenty per cent nonfederal share of such program's cost. Any advance payment of the eighty per cent federal share for benefits and services to be provided under the Temporary Assistance for Needy Families Emergency Contingency Fund provision of Section 403 of the Social Security Act for expenditures to be funded from the General Fund shall be deposited in the General Fund as revenue and shall be used for any purpose permitted under the Temporary Assistance for Needy Families Program pursuant to Section 403(c) of the Social Security Act.

(c) The Commissioner of Social Services shall designate and contract with a fiscal intermediary to administer the distribution of funds to service providers under this section. The commissioner shall pay the costs associated with such contract from (1) the federal Temporary Assistance for Needy Families Emergency Contingency Fund advance payments and the service provider's twenty per cent nonfederal share of the program's cost on a proportionate basis, (2) the federal Temporary Assistance for Needy Families Emergency Contingency Fund reimbursement revenue, notwithstanding the provisions of subdivisions (1) and (2) of subsection (a) of this section, or (3) funding sources available to the Department of Social Services other than the General Fund.

(P.A. 10-185, S. 1.)

History: P.A. 10-185 effective June 8, 2010.



Section 17b-112i - Maximization of federal funds available from the Temporary Assistance for Needy Families Emergency Fund.

(a) The Department of Social Services shall maximize federal fund opportunities from the Temporary Assistance for Needy Families Emergency Fund established pursuant to the American Recovery and Reinvestment Act, P.L. 111-5, in order to assist families facing unemployment, housing crises, increasing debt, homelessness or other hardships. The department shall seek to utilize, in accordance with the provisions of federal law:

(1) The nonrecurrent, short-term benefits category of the Temporary Assistance for Needy Families Emergency Fund for eligible purposes, including, but not limited to, housing, transportation, work expenses, family safety, low birth weight reduction, food and nutrition. The benefits funded pursuant to this subdivision may include, but not be limited to, mortgage assistance, eviction relief, car repair, work clothes, domestic violence services, home visitation and on-the-job training; and

(2) The subsidized employment category of the Temporary Assistance for Needy Families Emergency Fund for eligible purposes, including, but not limited to, youth employment programs and the alleviation of specific labor shortages and state worker shortages where the jobs created help families apply for state services.

(b) The department shall work with the private sector, including philanthropic, business and nonprofit agencies as well as any consortium of such groups, for eligible purposes and as third-party participants to qualify for, access and maximize federal funding from said emergency fund through donation, in-kind spending and training of subsidized workers.

(c) The department shall implement the provisions of this section within available resources.

(P.A. 10-133, S. 7; P.A. 11-25, S. 7.)

History: P.A. 10-133 effective June 8, 2010; P.A. 11-25 made a technical change in Subsec. (a).

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-112j - Jobs First program. Modification of approved work activities.

Section 17b-112j is repealed, effective July 1, 2016.

(P.A. 10-133, S. 8; P.A. 11-25, S. 8; P.A. 16-131, S. 7.)



Section 17b-112k - Pilot program to serve persons receiving temporary family assistance program benefits and participating in Jobs First program.

(a) The Commissioner of Social Services and the Labor Commissioner shall, within available appropriations, implement a pilot program that serves not more than one hundred persons who are receiving benefits under the temporary family assistance program and participating in the Jobs First employment services program. The pilot program shall provide to participants: (1) Intensive case management services to identify participants' (A) employment goals, (B) support service needs, and (C) training, education and work experience needs; (2) assistance in accessing needed support services, training, education and work experience; or (3) funding to facilitate participation in necessary adult basic education, skills training, postsecondary education or subsidized employment.

(b) Notwithstanding the provisions of subsections (a) and (c) of section 17b-112, the Commissioner of Social Services shall, within available appropriations, grant a six-month extension of time-limited cash assistance benefits to any person who (1) has made a good-faith effort to comply with the requirements of the pilot program, (2) has not exceeded the sixty-month limit, described in subsection (c) of section 17b-112, and (3) has not been granted more than two extensions.

(c) The Commissioner of Social Services and the Labor Commissioner shall jointly submit annual reports, in accordance with the provisions of section 11-4a, not later than October 1, 2012, and October 1, 2013, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies concerning the pilot program. Such reports shall include, but shall not be limited to: (1) The number of persons participating in the pilot program for the preceding fiscal year; (2) the education, training and work experience activities of the participants; (3) the support services identified as needed by program participants through the provision of case management services by the Department of Social Services and the Labor Department and the support services actually received by each program participant; (4) the educational degrees and certificates obtained by participants; and (5) descriptions of the employment obtained by participants as a result of the pilot program.

(P.A. 11-44, S. 165; 11-61, S. 155; June 12 Sp. Sess. P.A. 12-1, S. 25.)

History: P.A. 11-44 effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding “within available appropriations” and replacing “extensions” with “a six-month extension”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting “or (3)” for “and (3)” and amended Subsec. (c) by adding provisions re annual reports to be submitted not later than October 1, 2012, and October 1, 2013, by adding “for the preceding fiscal year” in Subdiv. (1) and by making technical changes, effective June 15, 2012.



Section 17b-112l - Pilot program for two-generational school readiness and workforce development. Oversight. Report.

(a) There is established a two-generational school readiness and workforce development pilot program. The pilot program shall operate through June 30, 2017, and shall foster family economic self-sufficiency in low-income households by delivering academic and job readiness support services across two generations in the same household. The pilot program shall be located in New Haven, Greater Hartford, Norwalk, Meriden, Colchester and Bridgeport. The pilot sites shall work together as a learning community, informed by technical assistance in best practices.

(b) The two-generational school readiness and workforce development pilot program shall serve as a blueprint for a state-wide, two-generational school readiness and workforce development model and may include opportunities for state-wide learning, in addition to the pilot sites, in two generational system building and policy development. The pilot program shall be funded by state and available private moneys and shall include:

(1) Early learning programs, adult education, child care, housing, job training, transportation, financial literacy and other related support services offered at one location, wherever possible;

(2) Development of a long-term plan to adopt a two-generational model for the delivery of the services described in subdivision (1) of this subsection on a state-wide basis. Such plan shall include, but not be limited to, (A) the targeted use of Temporary Assistance for Needy Families (TANF) funds, to the extent permissible under federal law, to support two-generational programming, and (B) state grant incentives for private entities that develop such two-generational programming;

(3) Partnerships between state and national philanthropic organizations, as available, to provide the pilot sites and interagency working group established pursuant to subsection (c) of this section with technical assistance in the phase-in and design of model two-generational programs and practices, an evaluation plan, state-wide replication and implementation of the program; and

(4) A workforce liaison to gauge the needs of employers and households in each community and help coordinate the two-generational program to meet the needs of such employers and households.

(c) The program shall be overseen by an interagency working group that shall include, but not be limited to, the Commissioners of Social Services, Early Childhood, Education, Housing, Transportation, Public Health and Correction, or each commissioner’s designee; the Labor Commissioner, or the Labor Commissioner’s designee; the Chief Court Administrator, or the Chief Court Administrator’s designee; one member of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, appointed by the speaker of the House of Representatives; one member of the joint standing committee of the General Assembly having cognizance of matters relating to human services, appointed by the president pro tempore of the Senate; representatives of nonprofit and philanthropic organizations and scholars who are experts in two-generational programs and policies; and other business and academic professionals as needed to achieve goals for two-generational systems planning, evaluations and outcomes. The staff of the Commission on Children shall serve as the organizing and administrative staff of the working group.

(d) Coordinators of two-generational programs in each community in the pilot program and any organization serving as a fiduciary for the program shall report on a quarterly basis to the interagency working group.

(e) Not later than January 1, 2017, the interagency working group shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies that details: (1) The number of families served in the program; (2) the number of adults who have obtained jobs since receiving services from the program; (3) the number of children who have improved academically, including, but not limited to, (A) achievement band increases, and (B) improvements in reading comprehension and math literacy; (4) the number of adults who have received job training, completed job training, enrolled in educational courses and obtained educational certificates or degrees; (5) the cost of the program in both state and private dollars; and (6) recommendations to expand the program to additional communities state wide.

(June Sp. Sess. P.A. 15-5, S. 401.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 17b-113 - Rate paid to recipients.

Section 17b-113 is repealed, effective July 1, 1997.

(P.A. 93-418, S. 17, 41; P.A. 95-194, S. 3, 33; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-114 - (Formerly Sec. 17-83q). Return of security deposits.

Subject to federal approval, as a condition of receiving a special need benefit to cover the cost of a security deposit, a recipient of assistance under the temporary family assistance program or the state-administered general assistance program or the program of state supplementation to the Supplemental Security Income Program shall sign an agreement with the Commissioner of Social Services stating that the security deposit and accrued interest, less the value of any damages suffered by the landlord due to the recipient's failure to comply with his obligations as a tenant pursuant to section 47a-21, shall be paid by the landlord to the Department of Social Services when the recipient vacates the housing for which the deposit is paid. The recipient shall notify the commissioner of the date such housing is vacated. If the landlord claims the right to withhold all or part of the security deposit or interest, the landlord shall comply with the applicable provisions of section 47a-21, except any notice required shall be sent to the tenant and to the Commissioner of Social Services. If the landlord fails to return the deposit to the Department of Social Services or to account to the department for any amount withheld within the time limits set forth in section 47a-21, the department may refer the matter to the Department of Administrative Services for payment to the state of the deposit, interest and such other damages as are available to tenants under said section. Notwithstanding the provisions of subsection (d) of section 47a-21, for purposes of taking such action on behalf of the state, the Department of Administrative Services is not required to give notice of a forwarding address. A recipient of a special need benefit to cover the cost of a security deposit who agrees the deposit shall be returned to the department pursuant to this section shall be eligible for a subsequent such special need benefit at any time the recipient meets the eligibility criteria for the special need benefit for emergency housing set forth in subsection (a) of section 17b-808.

(P.A. 92-159; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 53, 165; P.A. 00-68, S. 3.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83q transferred to Sec. 17b-114 in 1995. June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 00-68 substituted “Department of Administrative Services” for “Bureau of Collection Services” and “the landlord” for “he”.



Section 17b-114o - Submission of federal TANF expenditure report to legislative committees.

The expenditure report relative to the temporary assistance for needy families block grant required to be submitted by the Commissioner of Social Services to the federal Department of Health and Human Services shall be transmitted to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies within forty-five days of the date of such submission. Such report for the last quarter of the fiscal year shall include the identification of unliquidated obligations either identified in previous quarterly reports for the same fiscal year and claimed before the prior quarterly report or those not yet claimed by the commissioner for the purposes of receiving federal reimbursement. In the event that such report identifies any unliquidated obligations, the commissioner shall notify said committees of the commissioner's intention concerning the disposition of such unliquidated obligations, which may include establishing or contributing to a reserve account to meet future needs in the temporary family assistance program.

(June Sp. Sess. P.A. 00-2, S. 34, 53; P.A. 01-195, S. 78, 181.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; P.A. 01-195 made a technical change, effective July 11, 2001.



Section 17b-115 - (Formerly Sec. 17-272). “Town” and “selectmen” defined.

Section 17b-115 is repealed, effective July 1, 1997.

(1949 Rev., S. 2584; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-116 - Liability of town for support; regulations. Restrictive payment system. Disclosure of information or records pertaining to municipal social services departments. Districts for administration of general assistance.

Sections 17b-116 to 17b-116b, inclusive, and 17b-117 are repealed, effective March 1, 2004.

(1949 Rev., S. 2585; 1961, P.A. 345, S. 1; 425, S. 1; P.A. 75-407; P.A. 82-214, S. 4, 6; 82-236, S. 2, 3; P.A. 83-575, S. 1. 10; P.A. 84-168, S. 2; P.A. 86-415, S. 5; P.A. 89-239, S. 1; June Sp. Sess. P.A. 91-8, S. 36, 63; May Sp. Sess. P.A. 92-16, S. 5, 89; P.A. 93-262, S. 1, 87; 93-418, S. 20, 34, 41; P.A. 95-194, S. 7, 15, 33; June 18 Sp. Sess. P.A. 97-2, S. 54, 165; P.A. 99-279, S. 10, 45; P.A. 00-83, S. 2, 5; June Sp. Sess. P.A. 01-9, S. 108, 131; June Sp. Sess. P.A. 00-2, S. 48, 53; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-118 and 17b-118a - Transferred

Transferred to Chapter 319t, Secs. 17b-195 and 17b-196, respectively.



Section 17b-118b - Restrictions on eligibility for general assistance of persons aged eighteen to twenty-one living with and as dependents of their parents.

Section 17b-118b is repealed, effective October 1, 2004.

(P.A. 95-194, S. 17, 33; P.A. 04-76, S. 59.)



Section 17b-119 - Transferred

Transferred to Chapter 319t, Sec. 17b-197.



Section 17b-120 and 17b-121 - (Formerly Secs. 17-273d and 17-274a). Emergency shelter services for general assistance recipients. Regulations on medical treatment.

Sections 17b-120 and 17b-121 are repealed, effective March 1, 2004.

(P.A. 83-532, S. 2, 3; 83-575, S. 3, 10; P.A. 84-159, S. 1; May Sp. Sess. P.A. 92-16, S. 7, 89; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-122 - (Formerly Sec. 17-277). Reimbursement by paupers.

When any person has been supported, in whole or in part, by any town, such person shall be liable to pay for such support the cost of such support or a reasonable amount thereof and, on his failure so to do, his executor, administrator or conservator shall be so liable, if he has sufficient assets in his hands belonging to the estate of such person; and such amount may be recovered in a civil action, and the statute of limitations shall not be pleaded therein.

(1949 Rev., S. 2588; 1953, S. 1426d; 1961, P.A. 425, S. 2.)

History: 1961 act deleted provision for town selectmen being overseers of the poor; Sec. 17-277 transferred to Sec. 17b-122 in 1995.

See Sec. 17b-128 re town's claim against proceeds of cause of action.

See Sec. 17b-132 re sale of property of deceased person whom town has supported.

Annotations to former section 17-277:

Selectmen have power to settle an account for supplies to pauper and such settlement is evidence of pauper's settlement. 29 C. 113. Powers of selectmen to restrain pauper. 34 C. 132; 71 C. 724. They cannot collect and discharge debts of paupers. 38 C. 191. One selectman has no power to submit question of settlement to arbitration. 54 C. 34.



Section 17b-123 - (Formerly Sec. 17-278). Request for support. Application review process. Notification by applicant of change in circumstances.

Section 17b-123 is repealed, effective March 1, 2004.

(1949 Rev., S. 2589; 1959, P.A. 603; P.A. 76-301, S. 1; P.A. 77-614, S. 608, 610; P.A. 83-575, S. 5, 10; P.A. 84-49; P.A. 85-63; May Sp. Sess. P.A. 92-16, S. 9, 89; P.A. 93-262, S. 1, 87; P.A. 95-194, S. 10, 33; June 18 Sp. Sess. P.A. 97-2, S. 57, 165; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-124 - (Formerly Sec. 17-279). Disclosure by person controlling property.

(a) Each person having in his possession or control any property of any person applying for or receiving such support, or being indebted to him, or having knowledge of any property or income, including wages, belonging to him, and any officer having control of the books and accounts of any corporation which has possession or control of any property or income, including wages, belonging to any person applying for or receiving such support or is indebted to him, shall, upon presentation by such selectmen or any of them or their attorney of a certificate signed by them or him stating that such person has applied for or is receiving support from the town, make full disclosure to such selectmen or attorney as to any such property or income, including wages, or indebtedness. Any person who violates any provision of this section shall be fined not more than one hundred dollars and shall pay just damages to the town injured thereby.

(b) Each person having in his possession or control any property of any person for whom an application has been filed for medical assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, or being indebted to him, or having knowledge of any property or income, including wages, belonging to him, or having knowledge of any other information relevant to such person's eligibility for such assistance, and any officer having control of the books and accounts of any corporation which has possession or control of any property or income, including wages, belonging to any such person, or is indebted to him, or having knowledge of such information, shall, upon presentation by a medical provider or its attorney of a signed certificate stating that an application signed by such person has been made for medical assistance, make full disclosure to such provider as to any such property or income, including wages or indebtedness or such other information relevant to such person's eligibility. Any person who violates any provision of this section shall be fined not more than one hundred dollars and shall pay just damages to the provider injured thereby.

(1949 Rev., S. 2590; P.A. 88-156, S. 16; May Sp. Sess. P.A. 92-16, S. 23, 89; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 46.)

History: P.A. 88-156 added income, including wages, to what constitutes property; May Sp. Sess. P.A. 92-16 added Subsec. (b) re disclosure by person controlling property of person who has applied for medical assistance under this chapter; Sec. 17-279 transferred to Sec. 17b-124 in 1995; (Revisor's note: The references in Subsec. (b) to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (b) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act.

See Sec. 36a-42 re requirement that a financial institution disclose financial records in response to a certificate issued by a medical provider or its attorney under Subsec. (b) of this section.



Section 17b-125 - (Formerly Sec. 17-280). Eligibility for town relief of owner of real property.

(a) No resident of a town shall be deemed to be ineligible to receive relief from such town by reason of having an interest in real property, provided such real property (1) is maintained as such resident's primary home, or (2) would not be counted in determining eligibility for assistance under the state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program, and provided such resident shall deliver to such town, through its board of selectmen, an agreement executed and acknowledged in the form and manner required for the transfer of an interest in real property to reimburse such town for all amounts so paid to such resident or expended by such town on his behalf for maintenance, care or support, with interest at the rate of four per cent per annum. Such agreement shall describe by metes and bounds, and by street number and lot number, if any, the real property in which such beneficiary has an interest and shall be recorded in the land records of the town or towns in which such real property is located, and shall constitute a lien on such real property which may, at any time during which such amounts remain unpaid, be foreclosed in an action brought by such town in a court of competent jurisdiction, and such lien shall have precedence over all subsequently recorded encumbrances, except tax liens or other municipal liens of such towns. Such lien shall be released by such town by its board of selectmen upon payment of the amount, plus interest, by it secured. The board of selectmen of such town is authorized to adjust, remit or cancel, in whole or in part, any interest accruing under such lien, provided such procedure shall be deemed necessary and beneficial to such town by such selectmen and shall be so voted at a meeting of such selectmen and a record of such vote entered in the minutes of the meetings of such board. Such board of selectmen is also authorized to release such lien without payment of the amount secured thereby, in whole or in part, provided such procedure shall be deemed necessary and beneficial to the town by such selectmen and shall be so voted at a meeting of such selectmen and a record of such vote entered in the minutes of the meetings of such board. Upon the sale, after foreclosure, of such real estate, or any part thereof, and after complete satisfaction to such town of the amount secured by such lien, plus interest, together with all costs and expenses, any balance remaining shall be paid over by such selectmen to such resident or, if he is deceased, to his estate. The board of selectmen of such town is authorized to execute, on behalf of the town, all releases, deeds and other instruments necessary to carry out the provisions of this section. Upon written request therefor, the selectmen shall forthwith issue to the applicant a statement of the amount due to be paid to cancel such lien. No such lien shall be valid and enforceable after the expiration of forty years from the date it was recorded.

(b) Any lien created pursuant to the provisions of subsection (a) of this section after October 1, 1964, shall continue to be valid and enforceable notwithstanding the expiration of fifteen years from the date it was recorded.

(1949 Rev., S. 2591; 1957, P.A. 161; P.A. 79-26; May Sp. Sess. P.A. 92-16, S. 10, 89; P.A. 93-418, S. 10, 41; June 18 Sp. Sess. P.A. 97-2, S. 58, 165; P.A. 09-9, S. 25; P.A. 10-32, S. 64.)

History: P.A. 79-26 raised limitation on lien's validity from 15 to 40 years and added Subsec. (b); May Sp. Sess. P.A. 92-16 added Subsec. (a)(1) and (2) re limitations on eligibility of person having an interest in real property; P.A. 93-418 made a technical correction, effective July 1, 1993; Sec. 17-280 transferred to Sec. 17b-125 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 amended Subsec. (a) by replacing “food stamps” with “supplemental nutrition assistance” and making a technical change, effective May 4, 2009; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 17b-126 - (Formerly Sec. 17-281). Lien against real property.

If any person receiving such aid neglects or refuses to sign such agreement, the selectmen are authorized to file a lien against such property, or against the real property of any legally liable relative of any person receiving aid or support under sections 17b-194, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, to secure the disbursements of such town made prior to filing such lien and any disbursements thereafter made, and such lien from the time of filing shall have the same force and effect and may be foreclosed in the same manner as any agreement provided for in section 17b-125.

(1949 Rev., S. 2592; June Sp. Sess. P.A. 91-8, S. 39, 63; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 48.)

History: June Sp. Sess. P.A. 91-8 amended section to authorize a lien against property owned by a legally liable relative of a person receiving aid or support; Sec. 17-281 transferred to Sec. 17b-126 in 1995; (Revisor's note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted reference to Sec. 17b-221 that was repealed by the same act.



Section 17b-127 - (Formerly Sec. 17-282). General assistance fraud. Penalty. Forfeiture of privileges of participation in program. Termination upon conviction. Readmission.

(a) No vendor of goods or services sold to or performed for any beneficiary of assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-194 to 17b-197, inclusive, 17b-263, and 17b-689b shall, with intent to defraud, present for payment any false claim for goods or services performed, or accept payment for goods or services performed, which exceeds the amounts due for goods or services performed.

(b) Any person or vendor who defrauds or assists in defrauding any town as to the support of its paupers, or deceives the selectmen thereof in obtaining support for any person not entitled to the same, or is found in violation of subsection (a) of this section, shall be subject to (1) the penalties for larceny under sections 53a-122 to 53a-125b, inclusive, depending on the amount involved and (2) repayment to a town for the defrauded amount. In addition, any such person or vendor shall be subject to forfeiture of privileges of participation in the program provided under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-194 to 17b-197, inclusive, 17b-263, and 17b-689b. Any person or vendor who is convicted of violating this section shall be terminated from participation in such program, effective upon conviction. No vendor so terminated shall be readmitted to such program.

(c) Any person who defrauds the town to obtain any monetary award to which such person is not entitled, assists another person in so defrauding the town or with intent to defraud, or violates any other provision of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved. Any person convicted of violating this section shall be terminated from participation in the program for a period of at least one year.

(1949 Rev., S. 2593; P.A. 76-301, S. 2; P.A. 84-464, S. 1; 84-471, S. 1, 3; May Sp. Sess. P.A. 92-16, S. 12, 89; P.A. 95-194, S. 21, 33; 95-351, S. 6, 30; P.A. 96-169, S. 10; P.A. 02-89, S. 30; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 49.)

History: P.A. 76-301 increased maximum fine from $500 to $1,000; P.A. 84-464 added Subsec. (a) on vendor fraud and made the existing section Subsec. (b), specifying that vendors are subject to the penalty and adding the language on forfeiture of privileges of participation, termination effective upon conviction and readmission; P.A. 84-471 replaced fine of not more than $1,000 or imprisonment of not more than one year or both, with reference to penalties for larceny under Secs. 53a-122 to 53a-125b, inclusive, depending on amount involved; May Sp. Sess. P.A. 92-16 amended Subsec. (b) by deleting provision for hearing prior to forfeiture of participation in program and added Subsec. (b) re person who defrauds the town to obtain monetary award to which he is not entitled; Sec. 17-282 transferred to Sec. 17b-127 in 1995; P.A. 95-194 added Subsec. (b)(2) providing for repayment to a town for the defrauded amount, effective July 1, 1995; P.A. 95-351 required that a person found in violation of Subsec. (a) be subject to both Subdivs. (1) and (2), effective July 1, 1995; P.A. 96-169 amended Subsec. (b) to delete a reference to a three-year prohibition for a vendor terminated from participation in such program being readmitted to such program, thereby prohibiting him from being readmitted; (Revisor's note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive”, were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689 and 17b-689b” or “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); P.A. 02-89 amended Subsecs.(a) and (b) to replace references to Sec. 17b-133 with references to Sec. 17b-132, reflecting the repeal of Sec. 17b-133 by the same public act, and amended Subsec. (c) to make a technical change for purposes of gender neutrality; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (c) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act (Revisor's note: In 2005, references to repealed Sec. 17b-118b were deleted editorially by the Revisors in Subsecs. (a) and (b)).

Annotations to former section 17-282:

Cited. 209 C. 801; 213 C. 233.

Cited. 14 CA 272.



Section 17b-128 - (Formerly Sec. 17-283). Reimbursement of towns or municipalities for relief. Recovery of overpayments.

(a) Any person who receives relief from any town or municipality of this state shall be liable to reimburse such town or municipality for any moneys or relief received. Section 52-576 shall not be a bar to a recovery under this section.

(b) Any town that overpays a person receiving financial assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, shall recover such overpayment from such person's ongoing assistance. The amount of such recovery shall not exceed ten per cent of such person's ongoing benefit in any month.

(1949 Rev., S. 642; May Sp. Sess. P.A. 92-16, S. 13, 89; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 50.)

History: May Sp. Sess. P.A. 92-16 added Subsec. (b) re recovery of overpayments; Sec. 17-283 transferred to Sec. 17b-128 in 1995 (Revisor's note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive”, were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (b) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act.

See Sec. 17b-122 re reimbursement of town by pauper.

Cited. 38 CA 522.



Section 17b-129 - (Formerly Sec. 17-283a). Town's claim against proceeds of cause of action. Assignment of interest in estate to the town. Limitation.

(a) If any beneficiary of aid under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, has a cause of action, a town that provided aid to such beneficiary shall have a claim against the proceeds of such cause of action for the amount of such aid or fifty per cent of the proceeds received by such beneficiary after payment of all expenses connected with the cause of action, whichever is less, which shall have priority over all other unsecured claims and unrecorded encumbrances. Such claim shall be a lien, subordinate to any interest the state may possess under section 17b-94, against the proceeds from such cause of action, for the amount established in accordance with this section, and such lien shall have priority over all other claims except attorney's fees for such causes of action, expenses of suit, costs of hospitalization connected with the cause of action by whomever paid, over and above hospital insurance or other such benefits, and, for such period of hospitalization as was not paid for by the town, physician's fees for services during any such period as are connected with the cause of action over and above medical insurance or other such benefits. Where the state also has a claim against the proceeds of such cause of action under section 17b-94, the total amount of the claims by the state under said section and the town under this subsection shall not exceed fifty per cent of the proceeds received by the recipient after the allowable expenses and the town's claim shall be reduced accordingly. The proceeds of such causes of action shall be assignable to the town for payment of such lien irrespective of any other provision of law except section 17b-94. Upon presentation to the attorney for the beneficiary of an assignment of such proceeds executed by the beneficiary or his conservator or guardian, such assignment shall constitute an irrevocable direction to the attorney to pay the town in accordance with its terms.

(b) In the case of an inheritance of an estate by a beneficiary of aid under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, fifty per cent of the assets of the estate payable to the beneficiary or the amount of such assets equal to the amount of assistance paid, whichever is less, shall be assignable to the town. Where the state also has an assignment of such assets under section 17b-94, the total amount of the claims of the state under said section and the town under this subsection shall not exceed fifty per cent of the assets of the estate payable to the beneficiary and the town's assigned share shall be reduced accordingly. The Court of Probate shall accept any such assignment executed by the beneficiary and filed by the town with the court prior to the distribution of such inheritance, and to the extent of such inheritance not already distributed, the court shall order distribution in accordance therewith. If the town receives any assets of an estate pursuant to any such assignment, the town shall be subject to the same duties and liabilities concerning such assigned assets as the beneficiary.

(c) No claim shall be made, or lien applied, against any payment made pursuant to chapter 135, any payment made pursuant to section 47-88d or 47-287, any moneys received as a settlement or award in a housing or employment or public accommodation discrimination case, any court-ordered retroactive rent abatement, including any made pursuant to subsection (e) of section 47a-14h, or section 47a-4a, 47a-5 or 47a-57, or any security deposit refund pursuant to subsection (d) of section 47a-21 paid to a beneficiary of assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(P.A. 77-378; P.A. 81-69, S. 1, 2; P.A. 85-277; P.A. 88-131; P.A. 91-225; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 51; P.A. 07-44, S. 2; P.A. 08-45, S. 2.)

History: P.A. 81-69 removed the limitation that the town's claim against the proceeds of a cause of action be for only the “nonreimbursable” amount paid to beneficiary; P.A. 85-277 added option of claim for 50% of proceeds received by beneficiary after payment of expenses if less than the amount of aid and added Subsec. (b) re assignment of estate assets to town; P.A. 88-131 limited the amount a town and the state may claim of the proceeds of a cause of action received by a recipient in Subsec. (a) and limited the amount a town and the state may claim re the assignment of interest of a beneficiary in an estate in Subsec. (b); P.A. 91-225 added Subsec. (c) re prohibition on claims made or liens applied against certain payments to beneficiaries; Sec. 17-283a transferred to Sec. 17b-129 in 1995; (Revisor's note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsecs. (a) to (c), inclusive, by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act; P.A. 07-44 amended Subsec. (c) by adding “any moneys received as a settlement or award in a housing or discrimination case”, effective July 1, 2007; P.A. 08-45 amended Subsec. (c) by exempting moneys received as settlement or award in public accommodation discrimination case from town's claim against proceeds of a cause of action.



Section 17b-130 - (Formerly Sec. 17-284). Claims for supplies or assistance furnished to pauper.

No individual shall have any claim against a town for supplies or assistance furnished to a pauper against the express directions of the selectmen and no individual, except a medical provider, shall have any such claim before he has given notice of the condition of such pauper to one of the selectmen of the town where the pauper resides.

(1949 Rev., S. 2594; 1971, P.A. 232; P.A. 83-575, S. 6, 10.)

History: 1971 act deleted provision placing paupers under control of selectmen; P.A. 83-575 added the exception for a medical provider, effective April 1, 1984; Sec. 17-284 transferred to Sec. 17b-130 in 1995.

Annotations to former section 17-284:

No recovery from town for support of person if such person has property. 4 C. 553; 5 C. 244; 34 C. 264; 68 C. 139. Notice to selectmen of the town where the pauper resides is indispensable. 6 C. 72. What constitutes “notice”. 18 C. 189; 43 C. 53; 112 C. 406. Selectmen not necessarily confined in the exercise of their powers to the limits of their own towns. 71 C. 724. Disclaimer by town to hospital fell short of express direction not to furnish aid. 112 C. 407. Cited. 139 C. 472; 146 C. 686; 149 C. 219.

Compliance with notice provisions of section is condition precedent to right of physician or hospital to recover against town for services rendered to resident thereof unable to pay for such services. 33 CS 765.



Section 17b-131 - (Formerly Sec. 17-286). Funeral and burial allowance for indigent persons or beneficiaries under the state-administered general assistance program. Reductions.

When a person in any town, or sent from such town to any licensed institution or state humane institution, dies or is found dead therein and does not leave sufficient estate or has no legally liable relative able to pay the cost of a proper funeral and burial, or upon the death of any beneficiary under the state-administered general assistance program, the Commissioner of Social Services shall give to such person a proper funeral and burial, and shall pay a sum not exceeding one thousand four hundred dollars as an allowance toward the funeral expenses of such deceased, said sum to be paid, upon submission of a proper bill, to the funeral director, cemetery or crematory, as the case may be. Such payment for funeral and burial expenses shall be reduced by (1) the amount in any revocable or irrevocable funeral fund, (2) any prepaid funeral contract, (3) the face value of any life insurance policy owned by the decedent, and (4) contributions in excess of three thousand two hundred dollars toward such funeral and burial expenses from all other sources including friends, relatives and all other persons, organizations, veterans’ and other benefit programs and other agencies.

(1949 Rev., S. 2596; 1949, S. 543b; 1953, 1955, S. 1428d; 1963, P.A. 438, S. 8; February, 1965, P.A. 625, S. 7; 1967, P.A. 151, S. 7; 1969, P.A. 730, S. 38; 1971, P.A. 691; 1972, P.A. 154, S. 2; P.A. 77-604, S. 11, 84; P.A. 78-337, S. 9, 11; P.A. 86-290, S. 4, 10; June Sp. Sess. P.A. 91-8, S. 40, 63; P.A. 95-194, S. 11, 33; P.A. 96-209, S. 3; June 30 Sp. Sess. P.A. 03-3, S. 48; P.A. 04-16, S. 4; P.A. 06-188, S. 18; June Sp. Sess. P.A. 15-5, S. 384.)

History: 1963 act raised funeral expenses from $150 to $200 and total expense from $300 to $400; 1965 act raised total burial expense to $450; 1967 act raised total burial expense to $500, substituted a “proper” for a “decent” burial and deleted casket description; 1969 act increased funeral expense limit to $250 and total expense limit to $600; 1971 act deleted reference to reimbursement from other towns; 1972 act replaced specific dollar limits on funeral and burial lot costs with reference to “the sum established” under Sec. 17-82n; P.A. 77-604 replaced incorrect reference to Sec. 17-82n with reference to Sec. 17-82q; P.A. 78-337 lumped funeral and burial expenses together with reference to Sec. 17-82q; P.A. 86-290 substituted reference to Sec. 17-81i for reference to Sec. 17-82q; June Sp. Sess. P.A. 91-8 amended section to reduce the expenses paid by the town for funeral and burial by the amount of any contributions, entitlements or benefit programs; Sec. 17-286 transferred to Sec. 17b-131 in 1995; P.A. 95-194 changed the maximum allowance towards funeral expenses that a selectman or public official may pay from “the amount established under 17b-84” to $1,200 and amended Subdiv. (4) by lowering the amount of contributions from all other sources from $3,600 to $2,000, effective July 1, 1995; P.A. 96-209 amended Subdiv. (4) by increasing amount of exempted contributions from $2,000 to $2,800; June 30 Sp. Sess. P.A. 03-3 substituted “chief executive officer” for “selectmen, or the public official charged with the administration of general assistance” re person responsible for giving a proper funeral and burial, changed “may” to “shall” re payment of sum not exceeding $1,200 toward funeral expenses, deleted “On and after October 1, 1991”, provided that “The Commissioner of Social Services shall reimburse such town for such burial”, deleted provision treating burial expenses as general assistance expenditure and deleted provision imposing $25 fine on any person burying or causing to be buried any person in violation of section, effective August 20, 2003; P.A. 04-16 replaced reference to “chief executive officer of such town” with reference to “Commissioner of Social Services” re person responsible for giving proper funeral and burial and deleted provision re commissioner reimbursing town for burial expenses; P.A. 06-188 increased maximum funeral and burial allowance from $1,200 to $1,800 and provided that such allowance is payable “upon the death of any beneficiary under the state-administered general assistance program”, effective July 1, 2006; June Sp. Sess. P.A. 15-5 reduced state funeral and burial allowance from $1,800 to $1,400 and increased from $2,800 to $3,200 the amount that may be contributed to such cost before state subsidy is reduced, effective July 1, 2015.



Section 17b-132 - (Formerly Sec. 17-288). When property of deceased person whom town has supported may be sold.

When any person supported at the expense of any town dies, leaving personal estate not exceeding fifty dollars in value, the selectmen of such town may sell it for the use of such town, unless some person interested in such estate takes out administration thereon within ninety days after such death.

(1949 Rev., S. 2598.)

History: Sec. 17-288 transferred to Sec. 17b-132 in 1995.



Section 17b-133 - (Formerly Sec. 17-289). Establishment of almshouses; removal of mentally ill persons.

Section 17b-133 is repealed, effective October 1, 2002.

(1949 Rev., S. 2599; 1955, S. 1431d; 1961, P.A. 517, S. 54; P.A. 02-89, S. 90.)



Section 17b-134 and 17b-135 - (Formerly Secs. 17-292 and 17-292i). Reimbursement of towns; liability of pharmaceutical manufacturers for rebates. Reimbursement of municipalities for general assistance.

Sections 17b-134 and 17b-135 are repealed, effective March 1, 2004.

(1949 Rev., 2603; 1953, S. 1434d; 1957, P.A. 202, S. 1; 1959, P.A. 35; 572, S. 3; 1961, P.A. 321; 425, S. 3; 517, S. 122; 1963, P.A. 68; 1967, P.A. 566, S. 1; 1972, P.A. 128, S. 1; P.A. 75-420, S. 4, 6; P.A. 76-301, S. 3; 76-356; 76-435, S. 28, 82; P.A. 77-614, S. 19, 608, 610; P.A. 80-395, S. 3, 7; P.A. 81-214, S. 3; 81-449, S. 8, 11; P.A. 82-147, S. 3, 4; 82-214, S. 5, 6; P.A. 83-575, S. 8, 10; 83-587, S. 33, 96; P.A. 84-223, S. 1; P.A. 85-66, S. 1; 85-564, S. 6, 12; P.A. 86-415, S. 7; P.A. 88-317, S. 73, 107; P.A. 89-187, S. 1, 2; P.A. 91-235; June Sp. Sess. P.A. 91-8, S. 41, 42, 63; May Sp. Sess. P.A. 92-16, S. 14, 68, 89; P.A. 93-262, S. 1, 87; 93-395, S. 2; 93-418, S. 11, 13, 41; P.A. 94-127, S. 1, 2; P.A. 94-213, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 72, 130; P.A. 95-194, S. 12, 23, 29, 33; 95-351, S. 5, 20, 30; June 18 Sp. Sess. P.A. 97-2, S. 59, 60, 165; P.A. 98-239, S. 20, 35; June Sp. Sess. P.A. 00-2, S. 43, 53; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-136 - (Formerly Sec. 17-293). Interstate transportation. Admission to state mental hospital.

(a) The Commissioner of Social Services is authorized to enter into reciprocal agreements with other states regarding the interstate transportation of poor and indigent persons and to arrange with the selectmen and institutional authorities for the acceptance and support of persons receiving public aid in other states in accordance with the terms of such reciprocal agreements.

(b) If such poor or indigent person is mentally ill, the superintendent or director of any state-operated facility as defined in section 17a-458 is authorized to admit and hold such person in accordance with the provisions of section 17a-502, except that the certificate required may be signed by a physician licensed in the sending state or may be signed by a commissioned medical officer of the United States armed forces or Public Health Service acting in the performance of his official duties. The superintendent or director may make application for the commitment of such person in the court of probate having jurisdiction in the town where such hospital is located and the Commissioner of Administrative Services shall collect, from the person or persons liable for his support, the amount expended for the support and benefit of such person in the manner provided in section 17b-223.

(1949 Rev., S. 2604; 1949, S. 1436d; 1949, 1955, S. 1438d; 1949, June, 1955, S. 1439d; 1959, P.A. 215; 1967, P.A. 314, S. 7; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 70, 608, 610; P.A. 81-93, S. 1, 2; P.A. 93-262, S. 1, 87.)

History: 1959 act provided that mental health commissioner rather than welfare commissioner institute commitment proceedings and deleted requirement they be recommended by person in charge of state hospital; 1967 act substituted commissioner of finance and control for welfare commissioner as the collecting agent in Subsec. (b); P.A. 75-420 generally replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of social services with commissioner of income maintenance; P.A. 81-93 amended Subsec. (b) to conform the process for the commitment of mentally ill persons transported from another state to the process provided in Sec. 17-183 for the commitment of persons under an emergency certificate, except that the required certificate may be signed by a physician in the sending state, and transferred responsibility for the initiation of commitment proceedings from the commissioner of mental health to the superintendent or director of the facility; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-293 transferred to Sec. 17b-136 in 1995.

Annotation to former section 17-293:

Cited. 149 C. 223.



Section 17b-137 - (Formerly Sec. 17-303). Disclosure of property of recipients of state aid, care or child support enforcement services. Disclosure of property of persons liable to support recipients or subject to IV-D support case investigation. Access to records. Automated data match system. High-volume automated administrative enforcement.

(a)(1)(A) Any person who has in his possession or control any property of any person applying for or presently or formerly receiving aid or care or child support enforcement services, as defined in subdivision (2) of subsection (b) of section 46b-231, from the state or who is indebted to such applicant or recipient or has knowledge of any insurance, including health insurance or property currently or formerly belonging to him, or information pertaining to eligibility for such aid or care or services, and any officer who has control of the books and accounts of any corporation which has possession or control of any property belonging to any person applying for or receiving such aid or care or services or who is indebted to him, or has knowledge of any insurance, including health insurance or any person having in his employ any such person, shall, upon presentation by the Commissioner of Social Services, or the Commissioner of Administrative Services, or the Commissioner of Emergency Services and Public Protection, or a support enforcement officer of the Superior Court, or any person deputized by any of them, of a certificate, signed by him, stating that such applicant, recipient or employee has applied for or is receiving or has received such aid or care or services from the state, make full disclosure to such commissioner, such officer or such deputy of any such property, insurance, wages, indebtedness or information. Notwithstanding the provisions of this subparagraph, any health insurer, including a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, which may or may not be financially at risk for the cost of a health care item or service, shall, upon request of the Commissioner of Social Services, or the commissioner's designee, provide any and all information in a manner and format prescribed by the commissioner, or the commissioner's designee, to identify, determine or establish third-party coverage, including all information necessary to determine during what period a person, his or her spouse or his or her dependents may be, or may have been, covered by a health insurer and the nature of the coverage that is or was provided by the health insurer, including the name, address, date of birth, Social Security number, identifying number of the plan, plan type, types of covered services, effective dates of coverage and termination date for the policy holder. Such information shall be provided by such health insurer to the Commissioner of Social Services or the commissioner's designee not later than ninety days after the commissioner or the designee's initial request, and not less frequently than monthly thereafter. Such information shall also be provided by such health insurer to all third-party administrators, pharmacy benefit managers, dental benefit managers or other entities with which the health insurer has an arrangement to adjudicate claims for a health care item or service.

(B) At the request of the Commissioner of Social Services, any health insurer, including a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, which may or may not be financially at risk for the cost of a health care item or service, shall be required to allow the commissioner, or the commissioner's designee, to conduct automated data matches to identify insurance coverage for recipients and the parents of recipients who are minors.

(2) (A) Such disclosure may be obtained in like manner of the property, wages or indebtedness of any person who is either: (i) Liable for the support of any such applicant or recipient, including the parents of any child receiving aid or services through the Department of Children and Families, or one adjudged or acknowledged to be the father of an illegitimate child; or (ii) the subject of an investigation in a IV-D support case, as defined in subdivision (13) of subsection (b) of section 46b-231. Any company or officer who has control of the books and accounts of any corporation shall make full disclosure to the IV-D agency, as defined in subdivision (12) of subsection (b) of section 46b-231, or to the support enforcement officer of the Superior Court of any such property, wages or indebtedness in all support cases, including IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231.

(B) The Commissioner of Social Services, the Commissioner of Administrative Services, the Commissioner of Emergency Services and Public Protection or a support enforcement officer of the Superior Court, or any person deputized by any of them, may compel, by subpoena, the attendance and testimony under oath of any person who refuses to disclose in accordance with the provisions of this section, or of any person who is either: (i) Liable for the support of any such applicant or recipient; or (ii) the subject of an investigation in a IV-D support case, as defined in subdivision (13) of subsection (b) of section 46b-231, who refuses to disclose his own financial circumstances, and may so compel the production of books and papers pertaining to such information.

(C) The Commissioner of Social Services may subpoena the financial records of any financial institution concerning property of any person applying for or presently or formerly receiving aid or care from the state or who is indebted to such applicant or recipient. The Commissioner of Social Services may subpoena such records of any parent or parents of any child applying for or presently or formerly receiving assistance under the aid to families with dependent children program, the temporary family assistance program or the state-administered general assistance program.

(D) The commissioner, or a support enforcement officer of the Superior Court, or the person deputized by the commissioner or officer shall set a time and place for any examination under this subdivision, and any person summoned who, without reasonable excuse, fails to appear and testify or to produce such books and papers shall be fined fifty dollars for each such offense.

(b) (1) Notwithstanding any provision of the general statutes, the IV-D agency shall have access, including automated access in the case of records maintained in automated data bases, to information contained in the following:

(A) Records of other state and local government agencies, including: (i) Vital statistics, including records of marriage, birth, death and dissolution of marriage; (ii) state and local tax and revenue records, including information on residence address, employer, income and assets; (iii) records concerning real and titled personal property; (iv) records of occupational and professional licenses and records concerning the ownership and control of corporations, partnerships and other business entities; (v) employment security records; (vi) records of agencies administering public assistance programs; (vii) records of the Department of Motor Vehicles; and (viii) records of the Department of Correction.

(B) Certain records held by private entities with respect to individuals who owe or are owed support, or against or with respect to whom a support order is sought, consisting of: (i) The names and addresses of such individuals and the names and addresses of the employers of such individuals, as appearing in customer records of public utilities, cable television companies, and cellular mobile telephone and other wireless telecommunications service providers, pursuant to a subpoena issued under subsection (a) of this section; and (ii) information, including information on assets and liabilities, on such individuals held by financial institutions.

(2) (A) The IV-D agency shall safeguard all information secured by or made available to it pursuant to subdivision (1) of this subsection and shall not further disclose any such information except in connection with the administration of the title IV-D program.

(B) Any entity that provides access to or discloses any information in accordance with this subsection shall be relieved of any liability to any person for any such provision or disclosure.

(c) (1) The IV-D agency and financial institutions, as defined in section 469A(d)(1) of the Social Security Act, doing business in this state shall enter into agreements to develop and operate a data match system, using automated data exchanges to the maximum extent feasible, in which each such financial institution is required to provide for each calendar quarter the name, record address, Social Security number or other taxpayer identification number and other identifying information for each noncustodial parent who maintains an account at such institution and who owes past-due support, as identified by the IV-D agency by name and Social Security number or other taxpayer identification number. Upon completion of such matches, the commissioner shall reimburse such financial institutions for the reasonable documented costs of conducting the matches. For the purposes of this section, “account” means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market mutual fund account.

(2) A financial institution shall not be liable to any person for (A) disclosing information to the IV-D agency pursuant to this subsection, (B) encumbering or surrendering any assets held by such institution in response to a notice issued under subsections (d) and (e) of section 52-362d, or (C) any other action taken in good faith to comply with the requirements of subdivision (1) of this subsection.

(d) (1) For the purposes of this subsection, “high-volume automated administrative enforcement” means the identification of assets, through automated data matches with financial institutions and other entities, as provided in this section and required by federal law, and the seizure of such assets in accordance with subsections (d) and (e) of section 52-362d.

(2) The IV-D agency shall: (A) Use high-volume automated administrative enforcement, as defined in subdivision (1) of this subsection, to the same extent as in intrastate cases; and (B) promptly report the results of such enforcement procedure to the requesting state.

(3) Support Enforcement Services or the IV-D agency may, by electronic or other means, transmit to another state a request for assistance in enforcing support orders administratively, in a manner similar to this subsection, which request shall: (A) Include information that shall enable the state to which the request is transmitted to compare the information about the cases to the information data bases of such state; and (B) constitute a certification by this state (i) of the amount of support under an order the payment of which is in arrears, and (ii) that this state has complied with all procedural due process requirements applicable to each case.

(4) If the IV-D agency provides assistance under this subsection to another state concerning a case, such case shall not be considered transferred to the caseload of the IV-D agency.

(5) The IV-D agency shall maintain records of: (A) The number of requests for assistance received under this subsection; (B) the number of cases for which such agency collected support in response to such requests; and (C) the amount of such collected support.

(1949 Rev., S. 2621; 1951, 1953, S. 1453d; 1961, P.A. 262; 1967, P.A. 314, S. 8; 1971, P.A. 780; P.A. 73-18; P.A. 74-183, S. 215, 291; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 184, 681; P.A. 77-614, S. 70, 587, 608, 610; P.A. 78-303, S. 85, 128, 136; P.A. 79-220; 79-631, S. 16, 111; P.A. 81-61, S. 4; 81-70; P.A. 83-295, S. 12; P.A. 90-213, S. 18, 56; June Sp. Sess. P.A. 91-8, S. 12, 63; P.A. 93-262, S. 37, 87; June 18 Sp. Sess. P.A. 97-2, S. 61, 165; June 18 Sp. Sess. P.A. 97-7, S. 9, 38; P.A. 99-193, S. 4, 16; P.A. 01-91, S. 2; P.A. 06-149, S. 1; June Sp. Sess. P.A. 07-2, S. 18; June Sp. Sess. P.A. 07-4, S. 120; P.A. 11-51, S. 134; P.A. 12-119, S. 4.)

History: 1961 act applied section to include persons receiving “care” from the state, added requirement for disclosure of “insurance or” property “currently or formerly” owned, added fathers of illegitimate children to those liable and deleted minimum of $10 for fine; 1967 act added the commissioner of finance and control as an enforcing agent for the section; 1971 act included reference to circuit court family relations officers and required disclosure of corporation books and accounts relating to property, wages or indebtedness in support cases; P.A. 73-18 made provisions applicable to persons currently or formerly receiving aid and included parents of children receiving aid under chapter 301 in liability; P.A. 74-183 replaced circuit court with court of common pleas and family relations division with family relations office; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of social services with commissioner of income maintenance; P.A. 78-303 included commissioner of public safety as enforcing agency and in subpoena power; P.A. 79-220 included commissioner of human resources in enforcement power and clarified subpoenas to be made by income maintenance and human resources commissioners; P.A. 79-631 made technical correction; P.A. 81-61 deleted the provision that the commissioner of income maintenance may subpoena financial records “under the provisions of sections 36-9j, 36-9k and 36-9l”; P.A. 81-70 specified health insurance as property subject to disclosure; P.A. 83-295 replaced “family relations officer” with “family relations caseworker or support enforcement officer”; P.A. 90-213 deleted provisions relating to the responsibilities of the family relations caseworker; June Sp. Sess. P.A. 91-8 required insurance companies to conduct automated data matches to identify insurance coverage for recipients and parents of minor recipients and authorized reimbursement of companies for expenses of conducting the match; P.A. 93-262 replaced references to commissioners of income maintenance and human resources with commissioner of social services and deleted provision re human resources commissioner's right to obtain disclosures re assistance cases, effective July 1, 1993; Sec. 17-303 transferred to Sec. 17b-137 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by adding references to child enforcement support services and IV-D agency and IV-D support cases and added Subsec. (b) re access of IV-D agency to vital statistics, tax and revenue records, assets, real and titled personal property records, records re occupational and professional licenses, records re corporations, employment security, public assistance, motor vehicles and Department of Correction, financial report and provisions re disclosure safeguards and liabilities and added Subsec. (c) re agreement re data match system between IV-D agency and financial institution, effective July 1, 1997; P.A. 99-193 added Subsec. (d) re high-volume automated administrative enforcement, effective June 23, 1999; P.A. 01-91 amended Subsec. (d)(3) by changing “The Support Enforcement Division” to “Support Enforcement Services”; P.A. 06-149 amended Subsec. (a) to insert Subdiv. and Subpara. designators and make provisions of Subdivs. (2)(A) and (B) applicable to any person who is the subject of an investigation in a IV-D support case, amended Subsec. (b)(1)(B) to reference records held by cellular mobile telephone and other wireless telecommunications service providers, and made technical changes in Subsecs. (a) and (b); June Sp. Sess. P.A. 07-2 amended Subsec. (a)(1)(A) by adding provisions re obligation of a health insurer who is legally responsible for payment of a health care item or service to provide information necessary to identify, determine or establish third party health insurance coverage, and amended Subsec. (a)(1)(B) by replacing “insurance companies licensed to do business in Connecticut” with “any health insurer” and provision delineating various entities that are deemed a health insurer, by deleting “when compatible data elements are available” re situations when a health insurer is required to conduct automated data matches, and by providing that any health insurer may be required to allow commissioner a designee to conduct automated data matches, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (a)(1)(A) by making a technical change, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-119 amended Subsec. (a)(1) to make a technical change, add references to third-party administrator re any health insurer, require that information provided to commissioner include date of birth, Social Security number, plan type, types of services, dates of coverage and termination date and add provision re time periods for information to be provided to commissioner in Subpara. (A), and to add reference to third-party administrator re any health insurer and delete references to health insurer conducting and being reimbursed for data matches in Subpara. (B), effective June 15, 2012.

See Sec. 17b-745 re admissibility of evidence obtained under this section.

See Secs. 36a-42 and 36a-43 re disclosure of financial records by banks.



Section 17b-137a - Social Security number to be recorded on license applications, certain documents and death certificate. Confidentiality.

(a) The Social Security number of the applicant shall be recorded on each (1) application for a license, certification or permit to engage in a profession or occupation regulated pursuant to the provisions of title 19a, 20 or 21; (2) application for a commercial driver's license or commercial driver's instruction permit completed pursuant to subsection (a) of section 14-44c; and (3) application for a marriage license made under section 46b-25.

(b) The Social Security number of any individual who is subject to a dissolution of marriage decree, dissolution of civil union decree, support order or paternity determination or acknowledgment shall be placed in the records relating to the matter.

(c) The Social Security number of the deceased person shall be recorded on each death certificate completed in accordance with subsection (b) of section 7-62b.

(d) Any Social Security number of any individual on any record or document required pursuant to this section shall not be disclosed except as provided under section 17b-137.

(June 18 Sp. Sess. P.A. 97-7, S. 34, 38; P.A. 05-10, S. 17; P.A. 09-13, S. 15.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997; P.A. 05-10 amended Subsec. (a)(3) to apply provisions to an application for a civil union license under Sec. 46b-38hh and amended Subsec. (b) to apply provisions to the number of an individual subject to a dissolution of civil union decree; P.A. 09-13 amended Subsec. (a)(3) to delete reference to application for civil union license under Sec. 46b-38hh, effective October 1, 2010.



Section 17b-138 - (Formerly Sec. 17-304). Conveyance of land by Commissioner of Social Services or his designee or Commissioner of Administrative Services.

Any real estate to which title has been taken by foreclosure, or which has been conveyed to the state in lieu of foreclosure, on a claim of the Department of Social Services or the Commissioner of Administrative Services, may be sold, transferred or conveyed for the state by the Commissioner of Social Services or his designee or the Commissioner of Administrative Services, as the case may be, with the approval of the Attorney General, and either commissioner or the designee of the Commissioner of Social Services may, in the name of the state, execute deeds for such purpose.

(1955, S. 1454d; 1967, P.A. 314, S. 9; P.A. 77-604, S. 12, 84; 77-614, S. 70, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 83-127; P.A. 93-262, S. 1, 87; 93-435, S. 59, 95.)

History: 1967 act added the commissioner of finance and control; P.A. 77-604 replaced welfare department with department of social services in accordance with provisions of P.A. 75-420; P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, added reference to department of income maintenance, successor agency to department of social services, but retained reference to social services because claims under former agency may still exist; P.A. 83-127 authorized income maintenance commissioner's designee to sell, transfer or convey real estate for the state and to execute deeds for such purposes; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-435 authorized the Revisors to delete the words “or income maintenance” in the phrase “department of social services or income maintenance”, effective June 28, 1993; Sec. 17-304 transferred to Sec. 17b-138 in 1995.



Section 17b-179 - (Formerly Sec. 17-578). Office of Child Support Services. Duties. Determination of parents' financial liability. Use of unemployment compensation for child support obligations. Recovery of costs. Fees. Electronic funds transfer and debit card access for support payments. Regulations. Annual report to General Assembly re child support enforcement program.

(a) There is created within the Department of Social Services the Office of Child Support Services. The office shall be administered by a director and shall act as the single and separate organizational unit to coordinate, plan and publish the state child support enforcement plan for the implementation of Title IV-D of the Social Security Act, as amended, as required by federal law and regulations. The office shall provide for the development and implementation of all child support services, including the administration of withholding of earnings, in accordance with the provisions of Title IV-D of the Social Security Act, as amended.

(b) (1) The Commissioner of Social Services shall investigate the financial condition of the parent or parents of: (A) Any child applying for or receiving assistance under (i) the temporary family assistance program pursuant to section 17b-112, which may be referred to as “TFA” for the purposes of this section, or (ii) the Medicaid program pursuant to section 17b-261, (B) any child seeking IV-D child support enforcement services pursuant to subdivision (1) of subsection (h) of this section, and (C) any child committed to the care of the Commissioner of Children and Families who is receiving payments in the foster care program and for whom a referral to the Office of Child Support Services is made under section 46b-130, and shall determine the financial liability of such parent or parents for the child.

(2) The Office of Child Support Services may, upon notice to the obligor and obligee, redirect payments for the support of all such children to either the state of Connecticut or the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice. All payments shall be distributed as required by Title IV-D of the Social Security Act.

(3) Notwithstanding subdivision (2) of this subsection or subparagraph (F) of subdivision (1) of subsection (u) of section 46b-231, the Office of Child Support Services or a support enforcement agency under cooperative agreement with the Office of Child Support Services shall redirect payments for the support of children described in subparagraphs (A)(i) and (C) of subdivision (1) of this subsection to the state of Connecticut effective on the date of the assistance grant. Upon such redirection, the Office of Child Support Services or support enforcement agency shall notify the obligor and obligee as described in subdivision (2) of this subsection if assistance is being received by a new custodial party on behalf of such child and, if an objection to redirection is received in accordance with said subdivision (2), shall refund to the obligee of the support order any money retained by the state during the period of redirection that is due such obligee.

(c) The Office of Child Support Services shall enter into cooperative agreements with appropriate officials of the Judicial Branch and law enforcement officials to assist in administering the child support enforcement plan and with respect to other matters of common concern in the area of child support enforcement. Officers of the Judicial Branch and law enforcement officials authorized and required to enter into cooperative agreements with the Office of Child Support Services include, but are not limited to, officials of the Superior Court and the office of the Attorney General. Such cooperative agreements shall contain performance standards to address the mandatory provisions of both state and federal laws and federal regulations concerning child support.

(d) The Office of Child Support Services shall have authority to determine on a periodic basis whether any individuals who owe child support obligations are receiving unemployment compensation. In IV-D cases, the office may authorize the collection of any such obligations owed by an individual receiving unemployment compensation through an agreement with the individual or a court order pursuant to section 52-362, under which a portion of the individual's unemployment compensation is withheld and forwarded to the state acting by and through the IV-D agency. As used in this section, “unemployment compensation” means any compensation payable under chapter 567, including amounts payable by the administrator of the unemployment compensation law pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

(e) The Office of Child Support Services shall enter into purchase of service agreements with other state officials, departments and agencies which do not have judicial or law enforcement authority, including, but not limited to, the Commissioner of Administrative Services, to assist in administering the child support enforcement plan. The Office of Child Support Services shall have authority to enter into such agreements with the Labor Commissioner and to withhold unemployment compensation pursuant to subsection (d) of this section and section 31-227.

(f) The Office of Child Support Services shall have the sole responsibility to make referrals to the federal Parent Locator Service established pursuant to 88 Stat. 2353 (1975), 42 USC 653, as amended, for the purpose of locating deserting parents.

(g) The Office of Child Support Services shall have the sole responsibility to make recommendations to the Governor and the General Assembly for needed program legislation to ensure implementation of Title IV-D of the Social Security Act, as amended.

(h) (1) The Office of Child Support Services shall provide, or arrange to provide through one or more of the state officials, departments and agencies, the same services for obtaining and enforcing child support orders in cases in which children are not beneficiaries of TFA, Medicaid or foster care as in cases where children are the beneficiaries of TFA, Medicaid or foster care. Such services shall also be made available to residents of other states on the same terms as to residents of this state. Support services in cases other than TFA, Medicaid or foster care will be provided upon application to the Office of Child Support Services by the person seeking to enforce a child support obligation and the payment of an application fee, pursuant to the provisions of subsection (i) of this section.

(2) In addition to the application fee, the Office of Child Support Services may assess costs incurred for the establishment, enforcement or modification of a support order in cases other than TFA, Medicaid or foster care. Such assessment shall be based on a fee schedule adopted by the Department of Social Services pursuant to chapter 54. The fee schedule to be charged in such cases shall be made available to any individual upon request. The Office of Child Support Services shall adopt procedures for the notification of Superior Court judges and family support magistrates when a fee has been assessed upon an obligee for support services and a Superior Court judge or a family support magistrate shall order the obligor to pay any such assessment to the Office of Child Support Services. In cases where such order is not entered, the obligee shall pay an amount based on a sliding scale not to exceed the obligee's ability to pay. The Department of Social Services shall adopt such sliding scale pursuant to chapter 54.

(3) The Office of Child Support Services shall also, in the case of an individual who never received temporary assistance for needy families and for whom the state has collected at least five hundred dollars of support in a one-year period, impose an annual fee of twenty-five dollars for each case in which services are furnished. The annual fee shall be (A) retained by the state from the support collected on behalf of the individual, but not from the first five hundred dollars collected, (B) paid by the individual applying for the services, (C) recovered from the noncustodial parent, or (D) paid by the state.

(i) In child support cases other than TFA, Medicaid or foster care, the state shall impose an application fee in an amount necessary to comply with federal law and regulations under Title IV-D of the Social Security Act, which fee shall be paid by the state. The amount of such fee shall be established by regulations adopted, in accordance with the provisions of chapter 54, by the Commissioner of Social Services and shall not exceed twenty-five dollars or such higher or lower amount as the Secretary of the Department of Health and Human Services may determine to be appropriate for any fiscal year to reflect increases or decreases in administrative costs. The court in which a child support obligation is sought to be enforced may order the obligor to reimburse the state for such application fee. Recipients of TFA, Medicaid or foster care whose eligibility for aid is terminated shall be entitled to continuation of child support enforcement services without requiring an application or the payment of an application fee.

(j) (1) The Commissioner of Social Services may accept for deposit in the General Fund all allotments of federal funds, and shall conform to federal requirements necessary for the receipt of federal matching grants that are not prohibited by the general statutes, including, but not limited to, distribution of collected support and operation of an automated centralized collection and disbursement unit, which shall be known as the “State Disbursement Unit”.

(2) The commissioner may implement electronic funds transfer for all support payments processed through the State Disbursement Unit. The commissioner may establish a debit account at a financial institution, as defined in section 469A(d)(1) of the Social Security Act, for any recipient of support payments whose support payments are processed through the State Disbursement Unit and who does not establish and designate an account for the receipt of such payments by electronic funds transfer. Deposits to such account shall be limited to such support payments and accessible solely by means of a debit card that may be used to make purchases at participating retail outlets and obtain cash at automated teller machines. Any fees incurred for the use of such debit card, other than fees prohibited by this subsection or by agreement between the commissioner and the financial institution implementing the debit account, shall be the sole responsibility of the recipient of support payments for whom such account was established.

(3) No debit card system authorized under subdivision (2) of this subsection shall be implemented, and no contract to implement such system may be entered into by the commissioner, unless such system or contract provides that the financial institution holding the debit account: (A) Imposes no charges to recipients of support payments for use of the debit card at (i) a point of sale terminal, or (ii) an automated teller machine, including an automated teller machine outside of the financial institution's network, for withdrawals from the account up to the maximum number of withdrawals specified in such contract; (B) assures the availability of a substantial number of in-network automated teller machines in all regions of the state in accordance with subparagraph (A) of this subdivision; (C) provides the recipient, without fee: (i) An adequate mechanism for promptly determining on and after the date a deposit is made that a deposit has been received and credited to the recipient's account, and (ii) account balance information by telephone or on the financial institution's Internet web site; (D) provides the recipient, without fee, regular written monthly account transaction statements which, at the recipient's option, may be received by mail or on the financial institution's Internet web site; (E) provides to recipient accounts the full protections of Regulation E of the Federal Reserve Board, 12 CFR Part 205, as from time to time amended; (F) to the extent that fees are permitted, prohibits the assessment of fees against recipients that are not assessed by the financial institution against other users of debit cards; and (G) provides customer service to recipients in languages other than English.

(4) The commissioner, or the financial institution if such contract so requires, shall provide the recipient with a notice at the initial issuance of the debit card and at least annually thereafter that conforms to the requirements specified in this subdivision and is limited to the type of debit card account authorized by subdivision (2) of this subsection. The notice shall be in plain language and in an easily readable and understandable format and shall identify (A) all service and penalty fees and their amounts; (B) the procedure for reporting and replacing a lost or stolen debit card and the allocation of liability for its unauthorized use; (C) the procedure for reporting account errors and the allocation of liability for such errors; (D) the procedure for obtaining funds when a debit card is lost or stolen; (E) the possibility, if any, of overdrafts; and (F) other similar consumer information.

(k) Investigators employed by the Department of Social Services shall, pursuant to authority granted to such investigators by the commissioner, make service of any summons, subpoena or citation in IV-D support cases in the Superior Court or in the Family Support Magistrate Division. Investigators at the time of service shall coordinate with the clerk of the Superior Court and the assistant clerk of the Family Support Magistrate Division in setting a date for appearance before the court. When serving process issued by such court, the date for such appearance before the court shall be not less than twelve days from the date of service.

(l) The Office of Child Support Services shall arrange to provide a single centralized automated system for the reporting of collections on all accounts established for the collection of all IV-D support orders. Such reporting shall be made available to the Family Support Magistrate Division and to all state agencies which have a cooperative agreement with the IV-D agency. Such automated system shall include a state case registry which complies with federal law and regulations. The state case registry shall contain information on each support order established or modified in this state. The Office of Child Support Services, utilizing information contained in the state case registry, shall establish, maintain and periodically update a list of all delinquent child support obligors. The list shall, at a minimum, contain the name, residential address and amount of the delinquent child support owed by a child support obligor, exclusive of any amount of child support owed for which an appeal is pending. The Office of Child Support Services shall publish on the Department of Social Services' Internet web site, the names, residential addresses and amounts of delinquent child support owed by the one hundred individuals having the highest delinquent child support obligations. For purposes of this subsection, “delinquent child support obligor” means an obligor who (1) owes overdue child support, accruing after the entry of a court order, in an amount which exceeds ninety days of periodic payments on a current child support or arrearage payment order, or (2) has failed to make court ordered medical or dental insurance coverage available within ninety days of the issuance of a court order or fails to maintain such coverage pursuant to a court order for a period of ninety days.

(m) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, which shall establish performance standards to address the mandatory provisions of both state and federal laws and federal regulations concerning child support as well as establish additional standards that may be deemed necessary in order to enhance child support enforcement.

(n) Each year, on or before April first, the IV-D agency, in accordance with section 11-4a, shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and human services an assessment report on the administration and performance of the child support enforcement program during the preceding federal fiscal year. Such report may be submitted in electronic form.

(P.A. 76-334, S. 1, 12; P.A. 77-452, S. 53, 72; 77-614, S. 70, 521, 610; P.A. 79-190; 79-374, S. 2; 79-439, S. 1, 2; P.A. 80-70, S. 1; Nov. Sp. Sess. P.A. 81-6, S. 1, 4; P.A. 82-325, S. 4, 6, 7; 82-433, S. 1; P.A. 85-548, S. 2; P.A. 86-359, S. 25, 44; P.A. 88-34; P.A. 89-302, S. 2, 7; P.A. 90-213, S. 17, 56; P.A. 91-391, S. 2; P.A. 92-253, S. 8; May Sp. Sess. P.A. 92-2, S. 2, 6; May Sp. Sess. P.A. 92-6, S. 85, 117; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-329, S. 4, 14; 93-396, S. 2; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-2, S. 62, 165; June 18 Sp. Sess. P.A. 97-7, S. 10, 38; P.A. 99-193, S. 5; P.A. 03-89, S. 2; P.A. 03-268, S. 6; P.A. 06-149, S. 2, 3; P.A. 07-247, S. 2; P.A. 11-214, S. 2–4; 11-219, S. 1; P.A. 14-177, S. 1; P.A. 16-13, S. 4, 5.)

History: P.A. 77-452 deleted reference to court of common pleas in Subsec. (b); P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner and department of social services with commissioner and department of human resources; Sec. 17-2j transferred to Sec. 17-31i in 1979; P.A. 79-190 added new Subsec. re commissioner's investigation of parents' financial status and determination of their financial liability; P.A. 79-374 inserted new Subsec. re referrals to federal parent location service and deleted reference to deposit of federal funds in special identification account in Subsec. (a); P.A. 79-439 inserted new Subsec. re service agreements with other agencies, Subsecs. were presumably designated on basis of date of passage; P.A. 80-70 added Subsec. (b)(2) re children in care of children and youth services commissioner; Nov. Sp. Sess. P.A. 81-6 added Subsecs. (g) and (h) re acceptance of federal funds and re collection fee; P.A. 82-325 deleted Subsec. (h) which had authorized the state to impose a collection fee upon the child and support obligation in non-AFDC cases in an amount necessary to comply with federal law and regulations; P.A. 82-433 added provisions re withholding of unemployment compensation to fulfill child support obligations in new Subsec. (d) and in Subsec. (e), formerly (d), relettering remaining Subsecs. accordingly and deleting references to human resources department as parent agency of child support enforcement unit; P.A. 85-548 amended Subsec. (a) by including administration of garnishment of earnings as function of the Connecticut child enforcement unit and inserted new Subsec. (h) re provision of child support enforcement services in non-AFDC cases by Connecticut child support enforcement unit, relettering former Subsec. (h) accordingly; P.A. 86-359 created bureau of child support enforcement within the department of human resources to be administered by a director, amended Subsec. (h) to provide for recovery of costs, in addition to application fee, in non-AFDC cases and added Subsecs. (j) and (k) re powers of investigators and provision of centralized automated system for reporting of collections on all accounts for IV-D support orders; P.A. 88-34 amended Subsec. (j) by changing date of appearance from not less than 14 days to 12 days from date of service; P.A. 89-302 amended Subsec. (a) by changing “garnishment” to “withholding”; P.A. 90-213 added provision in Subsec. (c) requiring cooperative agreements to contain performance standards, in Subsec. (d) provided the child support enforcement bureau with responsibility for IV-D cases and deleted the provision providing them with responsibility for non-aid-to-families-with-dependent-children cases, in Subsecs. (h) and (j) made technical changes, added a new Subsec. (l) allowing the commissioner of human services to adopt regulations establishing performance standards, added a new Subsec. (m) requiring the IV-D agency to submit a report detailing its activities as they relate to performance standards and a new Subsec. (n) requiring the legislative program review and investigations committee to review the components of the IV-D system; Sec. 17-31i transferred to Sec. 17-578 in 1991; P.A. 91-391 added new Subsec. (o) re review of support order in AFDC support case by Connecticut child support enforcement bureau and initiation of modification action before family support magistrate if substantial deviation from guidelines; P.A. 92-253 amended Subsec. (h) by changing “recover” to “assess”, adding provision that assessment shall be based on sliding fee schedule adopted by department of human resources, replacing “may order” with “shall order” and “reimburse the obligee for charges paid” with “pay such assessment”, and adding provision that where order is not entered, obligee shall pay amount based on sliding scale not to exceed obligor's ability to pay; May Sp. Sess. P.A. 92-2 added Subsec. (p) re late payment fees; May Sp. Sess. P.A. 92-6 amended Subsec. (h) to change reference to Subsec. (c) from (b) of Sec. 52-259; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 deleted former Subsec. (p) re late payment fees, effective July 1, 1994; P.A. 93-396 added a Subdiv. in Subsec. (b) requiring the commissioner to investigate the parent or parents of any child seeking IV-D child support enforcement services and added a provision giving the bureau of child support enforcement authority to redirect payments to the state of Connecticut in certain circumstances, inserted new Subsec. (i) requiring the state to impose an application fee in non-AFDC child support cases, relettering former Subsecs. (i) to (l) as (j) to (m), respectively, deleted former Subsecs. (m) and (n) re duties of program review and investigations committee and former Subsec. (o) concerning a request by a parent for the Connecticut child support enforcement bureau to review the support order and initiate an action before a family support magistrate to modify such order and inserted new Subsec. (n) requiring the IV-D agency to submit report to judiciary and human services committees of the general assembly, relettering former Subsec. (p) as (o); Sec. 17-578 transferred to Sec. 17b-179 in 1995; June 18 Sp. Sess. P.A. 97-2 required the commissioner to investigate the parents of any child applying for or receiving assistance under the temporary assistance for needy families program, replaced “AFDC” with “TANF”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (h) by making services available to residents of other states, amended Subsec. (j) by including distribution of collected support and operation of automated centralized collection and disbursement unit and amended Subsec. (l) by adding provision re state case registry of orders and modification which complies with federal law to be included in automated system on or before October 1, 1998, effective July 1, 1997; P.A. 99-193 amended Subsec. (j) by adding reference to the State Disbursement Unit; P.A. 03-89 amended Subsec. (h) by deleting “by such person” re payment of application fee for support services in non-TANF support cases and amended Subsec. (i) by requiring the state to pay application fee for support services in non-TANF support cases and providing that the court may order child support obligor to reimburse the state for application fee; P.A. 03-268 amended Subsec. (n) to redefine content of annual assessment report submitted by IV-D agency, change due date of report from January first to April first, add reference to Sec. 11-4a and add “federal” re preceding fiscal year; P.A. 06-149 amended Subsec. (b) to make technical changes, insert new Subdiv. designators (1) and (2) and substitute Subpara. designators (A) to (C), inclusive, for existing Subdiv. designators (1) to (3), inclusive, amended Subsec. (b)(2) to reference the present custodial party, objection by the obligor or obligee and notice to the obligor and obligee, and to require that all payments be distributed as required by Title IV-D of the Social Security Act, and amended Subsec. (j) to designate existing provisions as Subdiv. (1) and make technical changes therein and add Subdivs. (2), (3) and (4) re electronic funds transfer, debit card systems and contracts with financial institutions, effective June 6, 2006; P.A. 07-247 amended Subsec. (h) by dividing existing provisions into Subdivs. (1) and (2) and adding Subdiv. (3) re annual fee of $25 for services provided to individual who never received temporary assistance for needy families and for whom the state has collected at least $500 of support in a one-year period; P.A. 11-214 amended Subsec. (b)(1) to delete “for needy families” re temporary family assistance program and substitute “TFA” for “TANF”, amended Subsecs. (c) to (h) and (l) to substitute “Bureau of Child Support Enforcement” for “Connecticut Child Support Enforcement Bureau”, amended Subsecs. (h) and (i) to reference “TFA, Medicaid or foster care”, amended Subsec. (n) to provide that report may be submitted in electronic form, and made technical and conforming changes; P.A. 11-219 amended Subsec. (b)(1) to delete references to Secs. 17b-81, 17b-807 and 17b-808, to substitute “TFA” for “TANF”, delete “for needy families” re temporary family assistance program, add reference to Sec. 17b-112 and add reference to the Medicaid program in Subpara.(A), to add reference to Subsec. (h)(1) in Subpara. (B) and to add provision re referral made under Sec. 46b-130 in Subpara. (C), and added Subsec. (b)(3) re redirection of payments, objections and refunds; P.A. 14-177 amended Subsec. (l) by adding provisions re Bureau of Child Support Enforcement to establish, maintain and update a list of delinquent child support obligors and publish on Department of Social Services' web site the names, addresses and amounts owing of the 100 individuals having the highest delinquent child support obligations, and by defining “delinquent child support obligor”; P.A. 16-13 changed “Bureau of Child Support Enforcement” to “Office of Child Support Services” in Subsecs. (a) to (h) and (l), and made conforming changes, effective May 6, 2016.

Cited. 37 CA 105.



Section 17b-179a - Information sharing between Departments of Social Services and Revenue Services re assets and income of child support obligors.

(a) On a quarterly basis, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, the Department of Social Services shall compile a list of child support obligors who have no visible earnings and shall transmit such list to the Department of Revenue Services. The Commissioner of Revenue Services shall promptly identify any such individuals who have any reported assets or income and transmit to the Department of Social Services the name, address and Social Security number of such individuals together with information on reported assets or income available for such individuals.

(b) The Commissioner of Social Services and the Commissioner of Revenue Services shall enter into a purchase of service agreement which establishes procedures necessary for the administration of subsection (a) of this section.

(P.A. 96-268, S. 10, 34; P.A. 10-32, S. 160.)

History: P.A. 96-268 effective July 1, 1996; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 17b-179b - Arrearage adjustment program. Factors for consideration.

The Commissioner of Social Services shall establish an arrearage adjustment program in which the past due support owed by any obligor assigned and payable to the state acting by and through the IV-D agency may be adjusted. The commissioner, in deciding whether to adjust any arrearage of an obligor, shall consider among other factors, the likelihood of compliance with support obligations, the noncustodial parent's involvement in the life of any such child and any other contribution to the emotional well-being of any such child.

(P.A. 01-207, S. 11, 12.)

History: P.A. 01-207 effective July 1, 2001.



Section 17b-180 - (Formerly Sec. 17-85). Eligibility. Consideration of stepparent's income.

Section 17b-180 is repealed, effective July 1, 1997.

(1949 Rev., S. 2894; 1949, 1951, 1953, S. 1622d; 1957, P.A. 34, S. 2; 58, S. 2; 1959, P.A. 633; 1961, P.A. 383, S. 1; 1963, P.A. 69, S. 1; 1967, P.A. 784, S. 2; 1969, P.A. 730, S. 6; P.A. 73-39, S. 1; P.A. 77-565; P.A. 79-510; P.A. 80-469, S. 1; P.A. 81-214, S. 2; Nov. Sp. Sess. P.A. 81-5, S. 1, 6; June Sp. Sess. P.A. 83-34, S. 6, 8; P.A. 92-211, S. 1; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-180a - Expedited application and eligibility determination.

The Department of Social Services shall implement an expedited application and eligibility determination process for the temporary family assistance program to reduce state-administered general assistance program expenditures for those applicants potentially eligible for temporary family assistance.

(P.A. 95-194, S. 24, 33; June 18 Sp. Sess. P.A. 97-2, S. 63, 165; P.A. 04-76, S. 15.)

History: P.A. 95-194, S. 24 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 04-76 replaced reference to “general assistance program” with reference to “state-administered general assistance program”.



Section 17b-181 and 17b-182 - (Formerly Secs. 17-85a and 17-86a). Medical assistance for pregnant women. Temporary aid; “dependent child” and “principal earner” defined; weekly employment search.

Sections 17b-181 and 17b-182 are repealed, effective July 1, 1997.

(1961, P.A. 538, S. 1; 1963, P.A. 536; February, 1965, P.A. 409, S. 1; 1967, P.A. 131, S. 1; 784, S. 3; 1969, P.A. 730, S. 7; P.A. 75-399, S. 1, 2; 75-420, S. 4, 6; P.A. 76-385, S. 1, 2; P.A. 77-614, S. 608, 610; Nov. Sp. Sess. P.A. 81-5, S. 2, 6; P.A. 82-43, S. 4; June Sp. Sess. P.A. 83-34, S. 1, 7, 8; P.A. 85-505, S. 2, 21; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-418, S. 8, 41; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-183 - (Formerly Sec. 17-86f). Minor recipients of temporary family assistance allowed to retain assets for future identifiable education expenses.

The Commissioner of Social Services shall allow a minor who is a recipient of temporary family assistance to retain assets for future identifiable education expenses.

(May Sp. Sess. P.A. 92-16, S. 36, 89; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 64, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-86f transferred to Sec. 17b-183 in 1995; June 18 Sp. Sess. P.A. 97-2 authorized a minor recipient of temporary family assistance to retain assets for education expenses and replaced aid to families with dependent children with temporary family assistance, effective July 1, 1997.



Section 17b-184 - Client advisory board. Report.

The Commissioner of Social Services shall establish a client advisory board for the purpose of furthering the ability of recipients of temporary family assistance to become self-sufficient. The advisory board shall be composed of a recipient of temporary family assistance from each region of the state to be appointed by the commissioner. The advisory board shall be initially convened by the commissioner, on or before January 1, 1998, and shall thereafter meet periodically. The board shall report its findings and recommendations to the commissioner twice each year.

(P.A. 93-262, S. 1, 87; 93-418, S. 18, 41; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-2, S. 65, 165.)

History: P.A. 93-418 effective July 1, 1993 (Revisor's note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); June 18 Sp. Sess. P.A. 97-2 replaced the aid to families with dependent children program as the focus of the client advisory board with the temporary family assistance program and required the client advisory board to initially convene on or before January 1, 1998, effective July 1, 1997.



Section 17b-185 - Immunizations and health screenings for children; assistance from commissioner.

Upon receipt of an application for benefits under the temporary family assistance program, the Commissioner of Social Services shall assist such applicants in securing age-appropriate and timely immunizations and health screenings for their children. A parent seeking assistance under such program shall be referred to the appropriate health agency where such immunizations and screenings are available.

(P.A. 94-90, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 66, 165.)

History: June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997.






Chapter 319t - State-Administered General Assistance

Section 17b-190 - (Formerly Sec. 17b-111). State-administered general assistance program.

On and after July 1, 1998, the commissioner shall implement a state-administered general assistance program and on or before April 1, 1997, the commissioner shall implement said program in the fourteen towns in which the regional or district offices of the Department of Social Services are located, subject to the restrictions of section 17b-195. The commissioner may contract for the implementation of such program.

(May Sp. Sess. P.A. 92-16, S. 20, 89; P.A. 93-262, S. 1, 87; 93-418, S. 6, 41; P.A. 95-194, S. 22, 33; 95-265, S. 3, 7; 95-351, S. 7, 26, 30; June 18 Sp. Sess. P.A. 97-2, S. 52, 165; P.A. 04-76, S. 12.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 changed deadline for implementing program from July 1, 1994, to July 1, 1996, and made technical change, effective July 1, 1993; Sec. 17-12hh transferred to Sec. 17b-111 in 1995; P.A. 95-194 altered the state general assistance program from a program to be implemented on and after July 1, 1996, for unemployable individuals and families ineligible for certain assistance to a program to be implemented on or before April 1, 1997, for both employable and unemployable persons and families ineligible for certain assistance in the fourteen towns in which a regional office of the department is located and required a town to be responsible for the certification of a medical bill of a recipient of the state general assistance program, effective July 1, 1995; P.A. 95-265 deleted provision requiring the commissioner to establish a schedule for the transfer of employable individuals to the Labor Department for services and assistance, effective July 1, 1995; P.A. 95-351 required that the state-wide general assistance program begin on and after July 1, 1998, and implementation of such program in the fourteen towns where a regional or district office of the department is located begin on or before April 1, 1997, and added a provision allowing towns with a regional or district office of the department to petition the commissioner to continue operation of its general assistance program, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 subjected the state-administered general assistance program to the restrictions of Sec. 17b-118, deleted a provision requiring towns to be responsible for the certification of medical bills for recipients of the state-administered general assistance program and made a conforming change, effective July 1, 1997; P.A. 04-76 deleted provisions that permitted a town, with a regional or district office of the department and a general assistance office, to petition the commissioner to continue the operation of such town's general assistance program; Sec. 17b-111 transferred to Sec. 17b-190 in 2005.

Annotation to former section 17b-111:

Cited. 233 C. 557.



Section 17b-191 - Operation of state-administered general assistance program. Cash assistance. Eligibility.

(a) Notwithstanding the provisions of sections 17b-190, 17b-195 and 17b-196, the Commissioner of Social Services shall operate a state-administered general assistance program in accordance with this section and sections 17b-131, 17b-193, 17b-194, 17b-197 and 17b-198. Notwithstanding any provision of the general statutes, on and after October 1, 2003, no town shall be reimbursed by the state for any general assistance medical benefits incurred after September 30, 2003, and on and after March 1, 2004, no town shall be reimbursed by the state for any general assistance cash benefits or general assistance program administrative costs incurred after February 29, 2004.

(b) The state-administered general assistance program shall provide cash assistance of (1) two hundred dollars per month for an unemployable person upon determination of such person's unemployability; (2) two hundred dollars per month for a transitional person who is required to pay for shelter; and (3) fifty dollars per month for a transitional person who is not required to pay for shelter. The standard of assistance paid for individuals residing in rated boarding facilities shall remain at the level in effect on August 31, 2003. No person shall be eligible for cash assistance under the program if eligible for cash assistance under any other state or federal cash assistance program. The standards of assistance set forth in this subsection shall be subject to annual increases, as described in subsection (b) of section 17b-104.

(c) To be eligible for cash assistance under the program, a person shall (1) be (A) eighteen years of age or older; (B) a minor found by a court to be emancipated pursuant to section 46b-150; or (C) under eighteen years of age and the commissioner determines good cause for such person's eligibility, and (2) not have assets exceeding two hundred fifty dollars or, if such person is married, such person and his or her spouse shall not have assets exceeding five hundred dollars. In determining eligibility, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran. No person who is a substance abuser and refuses or fails to enter available, appropriate treatment shall be eligible for cash assistance under the program until such person enters treatment. No person whose benefits from the temporary family assistance program have terminated as a result of time-limited benefits or for failure to comply with a program requirement shall be eligible for cash assistance under the program.

(d) Prior to or upon discontinuance of assistance, a person previously determined to be a transitional person may petition the commissioner to review the determination of his or her status. In such review, the commissioner shall consider factors, including, but not limited to: (1) Age; (2) education; (3) vocational training; (4) mental and physical health; and (5) employment history and shall make a determination of such person's ability to obtain gainful employment.

(June 30 Sp. Sess. P.A. 03-3, S. 42; P.A. 04-76, S. 47; P.A. 08-28, S. 1; P.A. 11-44, S. 139; P.A. 12-208, S. 2; P.A. 14-161, S. 2.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 04-76 amended Subsec. (a) by deleting references to Secs. 17b-7, 17b-118b and 17b-221 that were repealed by the same act and making a technical change (Revisor's note: In 2005, a reference to repealed Sec. 17b-111b was deleted editorially by the Revisors in Subsec. (a)); P.A. 08-28 amended Subsec. (d) to remove time limits imposed on certain transitional individuals receiving cash assistance and remove the one-year period of ineligibility imposed on a transitional individual who is determined by commissioner to be employable; P.A. 11-44 amended Subsec. (a) by deleting reference to Sec. 17b-192 and making technical changes, effective July 1, 2011; P.A. 12-208 amended Subsec. (c) to add provision re income disregard for veterans' Aid and Attendance pension benefits, effective July 1, 2012; P.A. 14-161 replaced references to individual with references to person, amended Subsec. (b) to add provision re annual assistance increase and delete references to 2003 dates and to general assistance program operated by a town, amended Subsec. (c)(1) to delete former Subpara. (C) re eligibility for cash assistance for family member under 18 years of age, redesignate existing Subpara. (D) as Subpara. (C), and add provision re asset limit for married person and spouse, and made technical changes, effective July 1, 2014.



Section 17b-192 - (Formerly Sec. 17b-257). Medical assistance component of state-administered general assistance program. Eligibility. Medical services provided. Enrollment in federally qualified community health centers. Pharmacy services. Reimbursement to providers. Amendment to state Medicaid plan. Regulations.

Section 17b-192 is repealed, effective July 1, 2011.

(May Sp. Sess. P.A. 92-16, S. 21, 89; P.A. 93-262, S. 1, 87; P.A. 93-418, S. 7, 41; P.A. 95-351, S. 8, 30; P.A. 96-268, S. 23, 34; P.A. 97-143, S. 1, 4; June 18 Sp. Sess. P.A. 97-2, S. 68, 165; June Sp. Sess. P.A. 01-2, S. 59, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 19; P.A. 03-2, S. 18; June 30 Sp. Sess. P.A. 03-3, S. 43; P.A. 04-16, S. 5; 04-258, S. 9; May Sp. Sess. P.A. 04-2, S. 87; P.A. 05-280, S. 13; P.A. 07-185, S. 2; June Sp. Sess. P.A. 07-2, S. 14; June Sp. Sess. P.A. 07-4, S. 118; P.A. 09-8, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 55; P.A. 10-3, S. 23; P.A. 11-25, S. 9; 11-44, S. 178; 11-51, S. 134.)



Section 17b-193 - Hearing request re denial, modification or termination of state-administered general assistance cash benefits.

A person whose application for state-administered general assistance cash benefits is denied or whose receipt of such assistance is terminated or modified may request a hearing pursuant to section 17b-60.

(June 30 Sp. Sess. P.A. 03-3, S. 44; P.A. 04-258, S. 38; P.A. 11-44, S. 120.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 04-258 replaced former Subsecs. (a) to (c), inclusive, with provision permitting persons aggrieved by a decision of the department with respect to state-administered general assistance cash or medical benefits to request a hearing pursuant to Sec. 17b-60, provided recipients of medical benefits who seek a review of denial of specific medical service must first exhaust grievance process set forth in Sec. 17b-192, effective July 1, 2004; P.A. 11-44 deleted reference to medical benefits and provision requiring exhaustion of grievance process, effective July 1, 2011.



Section 17b-194 - (Formerly Sec. 17b-689). Definitions. Recommendations of medical review team.

(a) For the purposes of this section and sections 17b-131, 17b-191 to 17b-193, inclusive, 17b-195, 17b-197 and 17b-198, (1) an “employable person” means one (A) who is sixteen years of age or older but less than sixty-five years of age; and (B) who has no documented physical or mental impairment prohibiting such person from working or participating in an education, training or other work-readiness program, or who has such an impairment which is expected to last less than two months, as determined by the commissioner; (2) an “unemployable person” means a person who (A) is under sixteen years of age or sixty-five years of age or older or fifty-five years of age or older with a history of chronic unemployment; (B) has a physical or mental impairment prohibiting such person from working or participating in an education, training or other work-readiness program, which is expected to last at least six months, as determined by the commissioner; (C) is pending receipt of supplemental security income, Social Security income or financial assistance through another program administered by the Department of Social Services; (D) is needed to care for a child under two years of age or to care for an incapacitated child or spouse; (E) is a full-time high school student in good standing; or (F) is a VISTA volunteer; and (3) a “transitional person” means one (A) who has a documented physical or mental impairment which prevents employment and is expected to last at least two months, but less than six months, as determined by the commissioner, and who has a recent connection to the labor market, unless circumstances precluded participation in the labor force, as determined by the commissioner; or (B) whose determination of unemployability or disability, as defined by the commissioner, is pending and who provides medical documentation of a severe physical or mental impairment which is expected to last at least six months. A person who is a substance abuser shall be required to participate in treatment, including counseling, and shall be eligible for assistance while waiting for treatment.

(b) The Commissioner of Social Services, when making determinations concerning disabilities or impairments which are expected to last a period of six months or longer in accordance with subsection (a) of this section, shall make such determinations based on the recommendations made by a medical review team.

(1961, P.A. 503; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 79-337, S. 2; P.A. 80-395, S. 1, 7; P.A. 81-134, S. 1, 2; P.A. 82-78, S. 1, 2; 82-147, S. 2, 4; 82-214, S. 2, 3, 6; P.A. 83-535, S. 1, 3; P.A. 84-168, S. 1, 4; P.A. 86-415, S. 2, 10; P.A. 87-176; 87-308, S. 1, 2; P.A. 88-156, S. 17; 88-236; P.A. 89-62, S. 1, 2; 89-239, S. 3; 89-293; May Sp. Sess. P.A. 92-16, S. 11, 89; P.A. 93-262, S. 1, 87; P.A. 96-268, S. 24, 34; June 18 Sp. Sess. P.A. 97-2, S. 78, 165; June 30 Sp. Sess. P.A. 03-3, S. 46; P.A. 14-161, S. 3.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 79-337 allowed towns to require persons receiving support to participate in education or training programs; P.A. 80-395 required towns to establish work programs and required assistance recipients to participate in town program or other approved work, training, education etc. program, amending provisions accordingly and designating former Subsecs. (b) and (c) as (d) and (e), deleting former Subsec. (d) and inserting new Subsecs. (b), (c) and (f); P.A. 81-134 amended Subsec. (e) to allow towns to apply the $35 payment for each recipient toward the cost of workers' compensation insurance and added Subsec. (g) providing that workfare participants are included in definition of employee for purposes of workers' compensation insurance, establishing pay rates for participation in work, training or education program, etc.; P.A. 82-78 redefined “employable person” in Subsec. (c) to add the restriction that the person not be in full-time attendance in high school; P.A. 82-147 amended Subsec. (a) to allow placement of employable persons in private employers' training programs and added exceptions for persons participating in such programs to the hour and payment restrictions; P.A. 82-214 amended Subsec. (a) to require that persons who refuse or wilfully fail to report for work or to participate in the program be ineligible to apply for assistance for 30 days for the first refusal or failure, 60 days for the second and 90 for the third and all subsequent refusals or failures, replacing provision whereby ineligibility continued until person reported for and performed work or participated in education or training program to which he was assigned, to give the person the ability to request placement during ineligibility and payment at his benefit rate at the end of each week's work, to specify that the period of ineligibility commence on the day immediately following the actual date of termination and to require the commissioner of income maintenance to adopt regulations to administer the ineligibility provisions and added the requirement that payment for work over the budget deficit be within 30 days, and amended Subsec. (f) to require participation by at least two-thirds of the employable recipients within two years of plan approval and to require the commissioner of income maintenance to develop positions in state agencies for up to 12% of the participants from each town with a population in excess of 100,000, specifying that if such positions are not developed and the town has the required number of participants minus 12% the town shall not be denied reimbursement for the 12%; P.A. 83-535 amended Subsec. (f) to change the requirement from all employable recipients participating after four years to 85% after five years, changed the number of positions which the commissioner has to develop for the placement of recipients from up to 12% of the workfare participants from each town whose population exceeds 100,000 to 25% from each town which has over 180 participants and added the provision for positions in public or private nonprofit agencies and the requirement that the commissioners of other state agencies cooperate in the development of positions; P.A. 84-168 amended Subsec. (a) by adding the one-time limitation on a request for placement during each period of ineligibility and by changing the payment date from at the end of the week's work to the next scheduled date for assistance payments and amended Subsec. (f) by removing the requirement that 85% of the employable recipients become participants within five years of plan approval; P.A. 86-415 amended Subsec. (a) to require that if a one-year period elapses, from a prior to a subsequent refusal, the result shall be a 30-day period of ineligibility; P.A. 87-176 amended Subsec. (a) by removing provisions increasing the time a person is ineligible to apply for assistance based on the number of times he refused or wilfully failed to report or to participate; P.A. 87-308 amended Subsec. (e) to increase the payment for administrative costs from $35 to $50; P.A. 88-156 authorized the continuation of the two-thirds placement ratio and required the commissioner to adopt regulations to establish the criteria for calculating such compliance ration in Subsec. (f); P.A. 88-236 added provision exempting a town liable to support a general assistance recipient from including the recipient in the town's work, education or training program if the recipient is not a resident of the town providing support in Subsec. (f); P.A. 89-62 deleted the references to the Fair Labor Standards Act of 1938 and added a reference to the minimum hourly wage pursuant to Sec. 31-58 in Subsecs. (a) and (g); P.A. 89-239 amended Subsec. (c) by excluding from the definition of “employable person” one who is without a permanent domicile and is temporarily residing in an emergency shelter for the homeless; P.A. 89-293 amended Subsec. (a) to authorize a work program to include substance abuse counseling; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by deleting provision re retention of $10 per week by person participating in program and provision permitting a person deemed ineligible for assistance due to refusal to participate in program to be reinstated during the period of ineligibility, increasing period of ineligibility for refusal to participate in program to 90 days, adding Subdivs. (1), (2) and (3) establishing grounds for the imposition of a 90-day period of ineligibility, and deleting requirement that the commissioner adopt regulations to administer the ineligibility provisions of this section, amended Subsec. (c) by redefining “employable person” and defining “unemployable person”, amended Subsec. (e) by deleting provision granting a town $50 per month for administrative costs for each employable recipient who participates in the program, amended Subsec. (f) by adding a provision permitting the commissioner to exempt a town from the requirements of the Subsec. and added Subsec. (h) requiring towns to develop an employability plan for each employable recipient; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-281a transferred to Sec. 17b-689 in 1995; P.A. 96-268 amended Subsec. (c) to add definitions of “employable person who is job-ready” and “employable but not job-ready”, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 deleted former Subsecs. (a) and (b) re towns required to offer work programs for employable persons, deleted definitions of an “employable person who is job-ready” and a person who is “employable but not job-ready”, added definition of “a transitional individual,” deleted former Subsecs. (d) to (h) re work plans established for employable persons and made technical and conforming changes, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsec. (a) and amended same by replacing references to Secs. 17b-63 and 17b-134 with references to Secs. 17b-119, 17b-131, 17b-190, 17b-191 and 17b-257, and by redefining “employable person”, “unemployable person”, and “transitional individual”, and added new Subsec. (b) requiring commissioner, when making determinations concerning disabilities or impairments which are expected to last six months or longer, to make determination based on recommendations of a medical review team, effective August 20, 2003; Sec. 17b-689 transferred to Sec. 17b-194 in 2005; P.A. 14-161 made technical changes in Subsec. (a), effective July 1, 2014.

Annotations to former section 17b-689:

Cited. 232 C. 599; 233 C. 557.



Section 17b-195 - (Formerly Sec. 17b-118). Residential substance abuse treatment. Payment of costs.

Notwithstanding any provision of the general statutes, when a person who is ineligible for financial assistance due to his or her employability status is currently in or enters a residential substance abuse treatment facility, the Department of Social Services or the Department of Mental Health and Addiction Services shall pay his or her room and board while at such facility, provided the person is eligible to receive medical assistance. Such assistance shall be paid directly to the treatment facility at a rate established by the Department of Social Services or negotiated by the Department of Mental Health and Addiction Services.

(1963, P.A. 543; P.A. 80-395, S. 2, 7; P.A. 82-214, S. 1, 6; May Sp. Sess. P.A. 92-16, S. 6, 89; P.A. 93-262, S. 1, 87; 93-418, S. 9, 41; P.A. 95-194, S. 9, 33; P.A. 96-268, S. 22, 34; June 18 Sp. Sess. P.A. 97-2, S. 55, 165; P.A. 02-89, S. 29; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 13; P.A. 14-161, S. 4.)

History: P.A. 80-395 denied assistance or care to persons who have refused to participate in work, training or education program; P.A. 82-214 added the provision denying assistance to an employable person who wilfully fails to report for work in a program pursuant to Sec. 17-281a; May Sp. Sess. P.A. 92-16 added provisions re 9-month durational limit on assistance, possible 3-month extension of assistance, date a person determined unemployable who is subsequently determined employable is eligible for assistance provided to an employable person and the adoption of regulations; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 made a technical change, effective July 1, 1993; Sec. 17-273b transferred to Sec. 17b-118 in 1995; P.A. 95-194 amended Subsec. (a) by establishing a 24-month period of eligibility for financial assistance and an opportunity to petition the commissioner every 12 months after such period for a 6-month extension for good cause, added Subsec. (b) providing for a person previously determined to be employable the opportunity to petition the commissioner for a review of employability prior to or upon discontinuance of assistance and made technical changes, effective July 1, 1995; P.A. 96-268 excluded job-ready employable persons from general assistance financial benefits and referred such persons to the grant program administered by the Labor Department pursuant to Sec. 17b-689a and added Subsec. (c) re reimbursement for room and board at a substance abuse treatment facility, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by eliminating assistance or care to employable persons by the state or a town, limiting financial assistance under the general assistance program and the state-administered general assistance program to persons determined to be transitional individuals, as defined in Sec. 17b-689, eliminating obsolete provision concerning the request for extensions of support by employable persons, including transitional individuals who are not classified as such solely due to mental illness or substance abuse in the classification of those not subject to durational limits on assistance, amended Subsec. (b) by establishing a procedure for a transitional individual to petition the commissioner to review the determination of his status, added Subsec. (d) requiring this section to take effect no later than August 31, 1997, and made technical and conforming changes, effective July 1, 1997 (Revisor's note: The references in Subsec. (a) to “17b-115 to 17b-133, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-133, inclusive,” to reflect the repeal of certain sections by section 164 of June Sp. Sess. P.A. 97-2); P.A. 02-89 amended Subsec. (a) to replace reference to Sec. 17b-133 with reference to Sec. 17b-132, reflecting the repeal of Sec. 17b-133 by the same public act; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted former Subsecs. (a) and (b) re financial assistance to persons determined to be transitional individuals, deleted Subsec. (c) designator and provision in existing Subsec. (c) which referred to time limits in Subsec. (a) and deleted former Subsec. (d) re effective date of the section; Sec. 17b-118 transferred to Sec. 17b-195 in 2005; P.A. 14-161 deleted provisions re town payment and the general assistance program, added provision re Department of Social Services or Department of Mental Health and Addiction Services to be responsible for substance abuse treatment payments and made technical changes, effective July 1, 2014.

See Sec. 17b-190 re cash assistance for transitional individuals.

See Sec. 17b-688b et seq. re supported work, education and training programs.

Annotations to former section 17b-118:

Cited. 232 C. 599. Does not violate Art. I, Sec. 10 of Connecticut Constitution. 233 C. 557. Cited. Id., 701.



Section 17b-196 - (Formerly Sec. 17b-118a). Eligibility of persons aged eighteen to twenty-one for state-administered general assistance.

Notwithstanding the provisions of subsection (c) of section 17b-191, a person (1) at least eighteen years of age and under twenty-one years of age, (2) living with his or her family that is receiving benefits under the temporary family assistance program, and (3) who would be an eligible dependent in such program if under the age of eighteen shall be eligible for state-administered general assistance in the amount of assistance such person would be eligible for as a dependent in such family under the temporary family assistance program.

(P.A. 95-194, S. 16, 33; June 18 Sp. Sess. P.A. 97-2, S. 56, 165; P.A. 04-76, S. 14; P.A. 14-161, S. 5.)

History: P.A. 95-194, S. 16 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 04-76 replaced reference to “general assistance” with reference to “state-administered general assistance”; Sec. 17b-118a transferred to Sec. 17b-196 in 2005; P.A. 14-161 added provision re notwithstanding Sec. 17b-191(c), added “as a dependent in such family” re amount eligible for under temporary family assistance program and made technical changes, effective July 1, 2014.



Section 17b-197 - (Formerly Sec. 17b-119). Denial or termination of aid under federal Supplemental Security Income Program. Notice of right to appeal.

If a recipient of state-administered general assistance or person receiving aid under both the Social Security Disability Income Program and the state supplement to the federal Supplemental Security Income Program has been denied aid under the federal Supplemental Security Income Program, or has been notified by the Social Security Administration that his benefits under such program will be terminated, the Commissioner of Social Services shall advise the recipient of the recipient's right to appeal and the availability of local legal counsel. For legal representation of a recipient that began prior to April 14, 2010, the attorney chosen by the recipient shall be reimbursed by the state for his reasonable fees, on a contingency basis, limited to the amount approved by the Department of Social Services, and limited to the amount approved by the Social Security Administration when such approval is required by federal regulations for such appeals. Such attorney's fees shall not be recoverable from such recipient or his estate. The full amount of any interim assistance reimbursement received by the state shall be applied to reduce any obligation owed to the town by such recipient.

(P.A. 81-449, S. 7, 11; P.A. 82-236, S. 1, 3; P.A. 86-415, S. 3, 10; P.A. 90-80, S. 1; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 49; P.A. 04-16, S. 3; P.A. 10-3, S. 9.)

History: P.A. 82-236 applied provisions to recipients of general assistance as well as applicants and to persons whose Supplemental Security Income benefits are terminated as well as persons denied such benefits, replaced requirement that the attorney be reimbursed from any retroactive award with reimbursement by the state for reasonable fees for cases accepted after July 1, 1981, limited to the amount approved by the Social Security Administration when such approval is required by federal regulations, prohibiting recovery of attorney's fees from the applicant or recipient or his estate, and further mandated that any interim assistance reimbursement be applied to reduce any obligation owed to the town; P.A. 86-415 applied Subsec. (a) provisions to persons notified that their benefits would be terminated by the Social Security Administration and limited the amount the state will reimburse for attorney's fees to one approved by the department of income maintenance and added Subsec. (b) providing for the payment of attorney's fees when a recipient appeals a termination of benefits decision, limited to the amount approved by the department and the Social Security Administration; P.A. 90-80 added Subsec. (a)(2) limiting the applicability of its provisions to recipients of general assistance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-273c transferred to Sec. 17b-119 in 1995; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) by deleting former Subdiv. (1) re denial or termination on or before September 30, 1990, deleting “(2) On or after October 1, 1990”, replacing “general assistance” with “state-administered general assistance”, and transferring responsibility for advising clients of right to appeal and availability of local counsel from towns to Commissioner of Social Services, effective August 20, 2003; P.A. 04-12 made technical changes in Subsec. (a); Sec. 17b-119 transferred to Sec. 17b-197 in 2005; P.A. 10-3 applied provisions to recipients of benefits under Social Security Disability Income Program and state supplement to federal Supplemental Security Income Program, limited reimbursement for attorney's fees to recipients whose legal representation began prior to April 14, 2010, made technical changes and deleted former Subsec. (b) re payment for attorney's fees, effective April 14, 2010.

See Sec. 17b-10a re implementation of policies and procedures while in the process of adopting as regulation.

Annotations to former section 17b-119:

Cited. 233 C. 557.

Cited. 38 CA 522.



Section 17b-198 - (Formerly Sec. 17b-78). Adoption of regulations concerning the state-administered general assistance program.

The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement policies and procedures necessary to carry out the purposes of sections 17b-131, 17b-191 to 17b-194, inclusive, and 17b-197. The Commissioner of Social Services shall implement such policies and procedures while in the process of adopting such policies and procedures as regulations, or amending existing regulations provided notice of intent to adopt or amend the regulations is published in the Connecticut Law Journal within twenty days of implementation, and such policies and procedures shall be valid until the time final regulations are effective. The commissioner shall also amend any regulations in existence on August 20, 2003, to conform to the provisions of this section and sections 17b-131, 17b-191 to 17b-194, inclusive, and 17b-197.

(1961, P.A. 345, S. 2; February, 1965, P.A. 540, S. 1; 1969, P.A. 730, S. 32; June, 1971, S.A. 1, S. 17; P.A. 73-218, S. 1, 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-535, S. 2, 3; 83-575, S. 4, 10; P.A. 84-464, S. 2; 84-546, S. 51, 173; P.A. 85-564, S. 2, 12; P.A. 88-156, S. 8; 88-317, S. 68, 107; P.A. 91-401, S. 16, 20; May Sp. Sess. P.A. 92-16, S. 2, 89; P.A. 93-262, S. 1, 87; 93-418, S. 2, 41; P.A. 95-194, S. 8, 33; 95-351, S. 3, 30; P.A. 96-268, S. 21, 34; June 18 Sp. Sess. P.A. 97-2, S. 28, 165; June Sp. Sess. P.A. 01-2, S. 30, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June 30 Sp. Sess. P.A. 03-3, S. 45.)

History: 1965 act added words “mandatory minimum” to describe standards and allowed withholding of reimbursement if uniform standards not complied with within grace period; 1969 act added provisions re incentive earnings program; 1971 act deleted word “minimum” to describe standards, deleted “recommended” modifying procedures and deleted provisions re incentive earnings program; P.A. 73-218 deleted word “uniform” to describe standards; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of income maintenance, effective January 1, 1979; P.A. 83-535 added the requirement that the standards be established by regulation; P.A. 83-575 required that the commissioner adopt regulations and that standards be established for the granting of medical assistance as well as general assistance, and added provisions for uniform application and billing forms and time limits for determining eligibility and payment for medical bills; P.A. 84-464 added language allowing an appeal to superior court; P.A. 84-546 made technical grammatical change; P.A. 85-564 made the existing section Subsec. (a), removed language in Subsec. (a) on withholding reimbursement, and added Subsecs. (b), (c) and (d) re audits and adoption of regulations re recovery of reimbursements and withholding of reimbursements; P.A. 88-156 added language re minimum level of assistance provided at the expense of a town subject to Sec. 17-2(b), 17-12f and 17-82n and added words “financial aid” to describe type of aid granted in Subsec. (a); P.A. 88-317 amended references to Ch. 54 and Sec. 4-177 in Subsec. (d) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-401 amended Subsec. (b) by adding “Notwithstanding the provisions of sections 4-230 to 4-236, inclusive,”; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by setting standard of financial assistance for single employable person at $314 per month and standard for single unemployable person at $356 per month; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 reduced the general assistance flat grant from $314 to $300 for a single employable person, effective July 1, 1993; Sec. 17-3a transferred to Sec. 17b-78 in 1995; P.A. 95-194 amended Subsec. (a) by reducing the financial assistance to be provided by a town to a maximum of $300 per month for a single employable person and a maximum of $350 per month for a single unemployable person and added Subdivs. (1) to (4), inclusive, requiring regulations to include provisions for an earned monthly gross income disregard, a central distribution location for financial assistance, an identification card for recipients and a prohibition against a town charging a fee for distributing financial assistance and added Subsec. (b) requiring the department to adopt regulations to establish reduced levels of financial assistance based on rental obligations, effective July 1, 1995; P.A. 95-351 amended Subdiv. (1) of Subsec. (a) by requiring the earned monthly gross income disregard be “up to” $150, effective July 1, 1995; P.A. 96-268 amended Subsec. (a) to exclude job-ready employable persons from general assistance financial benefits, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by deleting an obsolete reference to the financial assistance available to an employable person who is not job-ready, adding a provision effective no later than August 31, 1997, requiring the state or town to make available $200 per month for a transitional individual required to pay for shelter and $150 per month for such individual not required to pay for shelter, deleted Subsec. (b) requiring the commissioner to adopt regulations establishing reduce levels of financial assistance to a single employable person with no rental obligation or a shared rental obligation and relettered the remaining Subsecs. accordingly, effective July 1, 1997; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to limit scope of regulations to general assistance programs in towns “where the commissioner has determined an audit shall be conducted”, and made a technical change, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June 30 Sp. Sess. P.A. 03-3 replaced former Subsecs. (a) to (d) with provisions requiring commissioner to adopt or amend regulations to implement policies and procedures necessary to carry out operation of the state-administered general assistance program, effective August 20, 2003; Sec. 17b-78 transferred to Sec. 17b-198 in 2005.

Annotations to former section 17-3a:

Cited. 206 C. 1; 229 C. 664.

Cited. 42 CS 323.

Annotations to former section 17b-78:

Cited. 233 C. 370; Id., 557.



Section 17b-199 - Authority of Secretary of the Office of Policy and Management to cancel receivables associated with prior general assistance program.

At the request of the Commissioner of Social Services, the Secretary of the Office of Policy and Management is authorized to cancel any receivable that has resulted from an audit against a town, including any receivables associated with the prior general assistance program operated by towns. The secretary may direct the Commissioner of Social Services to estimate any potential receivables from future audits in the former general assistance programs operated by towns and authorize the commissioner to suspend any future audits. If the secretary authorizes the suspension of future audits in the program, the commissioner shall notify the towns of such suspension.

(May Sp. Sess. P.A. 04-2, S. 38.)

History: May Sp. Sess. P.A. 04-2 effective July 1, 2004.



Section 17b-200 - Memorandum of understanding re Department of Mental Health and Addiction Services management of behavioral health managed care program.

Section 17b-200 is repealed, effective July 1, 2011.

(Sept. Sp. Sess. P.A. 09-3, S. 56; P.A. 11-44, S. 178.)






Chapter 319tt - Nutritional Assistance

Section 17b-790 - (Formerly Sec. 17-12d). Social Services Department required to provide nutrition education program and to inform applicants and participants of their rights and responsibilities.

The department shall provide a program of nutrition education in accordance with the Food and Nutrition Act of 2008, as from time to time amended, and shall provide information to participants and applicants on their rights and responsibilities under the supplemental nutrition assistance program.

(P.A. 75-420, S. 4, 6; 75-554, S. 1, 2; P.A. 77-614, S. 608, 610; Nov. Sp. Sess. P.A. 81-5, S. 3, 6; P.A. 88-156, S. 10; P.A. 09-9, S. 28.)

History: P.A. 75-420 allowed substitution of commissioner and department of social services for welfare commissioner and department in P.A. 75-554 which created the section; P.A. 77-614 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-5 deleted previous provisions detailing required elements of “full participation” plan to be developed by income maintenance department and requiring commissioner of income maintenance to adopt regulations for implementation of plan after public hearing held and inserted instead generally stated requirement for provision of program of nutrition education and provision of information to participants and applicants of their rights and responsibilities under the food stamp program; P.A. 88-156 deleted provision requiring use of federal food stamp manual as state manual in administering food stamp program; Sec. 17-12d transferred to Sec. 17b-790 in 1995; P.A. 09-9 replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” and replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.

Annotation to former section 17-12d:

Cited. 214 C. 256.



Section 17b-790a - Food assistance program for legal immigrants.

(a) The Commissioner of Social Services, within available appropriations, shall establish a food assistance program for individuals entering the United States prior to April 1, 1998, whose immigrant status meets the eligibility requirements of the federal Food and Nutrition Act of 2008, as amended, but who are no longer eligible for supplemental nutrition assistance solely due to their immigrant status under Public Law 104-193. Individuals who enter the United States after April 1, 1998, must have resided in the state for six months prior to becoming eligible for the state program. The commissioner may administer such program in accordance with the provisions of the federal supplemental nutrition assistance program, except those pertaining to the determination of immigrant status under Public Law 104-193.

(b) The commissioner shall provide assistance to an individual under this section in an amount equal to seventy-five per cent of the amount the individual would be eligible to receive under the federal Food and Nutrition Act of 2008, as amended.

(c) The commissioner shall terminate assistance under this section to any individual whose federal supplemental nutrition assistance benefits have been restored.

(d) The commissioner shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 98-11, S. 1, 3; 98-239, S. 12, 35; June Sp. Sess. P.A. 01-2, S. 18, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 25; P.A. 04-258, S. 18; June Sp. Sess. P.A. 07-2, S. 26; P.A. 09-9, S. 29.)

History: P.A. 98-11 effective April 1, 1998; P.A. 98-239 amended Subsec. (a) to require that the commissioner establish the program within available appropriations, effective July 1, 1998; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to prohibit commissioner from accepting new applications for assistance under section after June 30, 2002, effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to extend the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 amended Subsec. (a) by deleting provision that prohibited commissioner from accepting new applications for assistance under section after June 30, 2003, effective July 1, 2004; June Sp. Sess. P.A. 07-2 deleted former Subsec. (b) re commissioner's discretion to determine initial assistance provided, redesignated existing Subsecs. (c) to (e) as Subsecs. (b) to (d), and changed level of assistance from 100% to 75% of amount of assistance provided under the federal Food Stamp Act of 1977 in redesignated Subsec. (b), effective July 1, 2007; P.A. 09-9 replaced “food stamp” and “food stamps” with “supplemental nutrition assistance” and replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” throughout, effective May 4, 2009.



Section 17b-790b - Access to food assistance programs.

The Departments of Social Services, Public Health and Education shall collaborate to decrease hunger resulting from the recession by coordinating, within available appropriations, state-wide public access, information and outreach, and promoting, within available appropriations, cross-referral and collocation of entry points and application processes for the federal Supplemental Nutrition Assistance Program, child nutrition programs and the federal Special Supplemental Food Program for Women, Infants and Children and increase federal reimbursements.

(P.A. 10-133, S. 5.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-791 - (Formerly Sec. 17-598). Supplemental nutrition commodities assistance program.

The Department of Social Services shall establish a supplemental nutrition commodities assistance program to provide funds for the purchase of high protein or other nutritionally beneficial supplemental foods, or both, for soup kitchens, food pantries and emergency shelters. Such foods shall be purchased in bulk by the Connecticut Food Bank through in-state wholesalers or brokers, or both, and allotted to existing soup kitchens, food pantries and emergency shelters in accordance with the established policies of the Connecticut Food Bank. Such soup kitchens, food pantries and emergency shelters shall pay a handling charge of five cents per pound in order to cover the costs incurred by the Connecticut Food Bank. The food shall be distributed free of charge by the soup kitchens, food pantries and emergency shelters.

(P.A. 87-424, S. 1, 2; P.A. 93-262, S. 1, 87; P.A. 09-9, S. 39; P.A. 10-26, S. 5.)

History: Sec. 17-31ii transferred to Sec. 17-598 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-598 transferred to Sec. 17b-791 in 1995; P.A. 09-9 changed “supplemental nutrition assistance program” to “supplemental nutrition commodities assistance program”, effective May 4, 2009; P.A. 10-26 made a technical change, effective May 10, 2010.



Section 17b-792 - Transferred

Transferred to Chapter 319d, Sec. 17a-302.






Chapter 319uu - Housing Assistance

Section 17b-800 and 17b-800a - Transferred

Transferred to Chapter 138b, Secs. 8-359a and 8-359b.



Section 17b-801 - (Formerly Sec. 17-591). Fuel and weatherization assistance programs. Crime prevention and safety program.

(a) The Commissioner of Social Services shall administer a state-appropriated fuel assistance program to provide, within available appropriations, fuel assistance to elderly and disabled persons whose household gross income is above the income eligibility guidelines for the Connecticut energy assistance program but does not exceed two hundred per cent of federal poverty guidelines. The income eligibility guidelines for the state-appropriated fuel assistance program shall be determined, annually, by the Commissioner of Social Services, in conjunction with the Secretary of the Office of Policy and Management. In determining eligibility, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined under section 27-103, or the surviving spouse of such veteran. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(b) The commissioner shall administer a state-appropriated weatherization assistance program to provide, within available appropriations, weatherization assistance in accordance with the provisions of the state plan implementing the weatherization assistance block grant program authorized by the federal Low-Income Home Energy Assistance Act of 1981, and programs of fuel assistance and weatherization assistance with funds authorized by the federal Low-Income Home Energy Assistance Act of 1981 and oil settlement funds in accordance with subsections (b) and (c) of section 4-28. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, (1) establishing priorities for determining which households shall receive such weatherization assistance, (2) requiring that the only criterion for determining which energy conservation measures shall be implemented pursuant to this subsection in any such dwelling unit shall be the simple payback calculated for each energy conservation measure recommended in the energy audit conducted for such unit, (3) establishing the maximum allowable payback period for such energy conservation measures, and (4) establishing conditions for the waiver of the provisions of subdivisions (1) to (3), inclusive, of this subsection in the event of emergencies. The programs provided for under this subsection shall include a program of fuel and weatherization assistance for emergency shelters for homeless individuals and victims of domestic violence. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement and administer the program of fuel and weatherization assistance for emergency shelters.

(c) The Commissioner of Social Services shall administer, within available appropriations, a crime prevention and safety program for residences occupied by elderly and disabled persons who are eligible for the weatherization assistance block grant program authorized by the federal Low-Income Home Energy Assistance Act of 1981 or the state-appropriated weatherization assistance program. The program shall be operated through the community action agencies and the municipal agency responsible for said low income weatherization program. The program may provide for the purchase and installation, where necessary, of devices which allow a person inside a dwelling unit to view the area outside the door, or doors with windows, locks on windows and doors, and smoke detectors. The installation of devices under this program shall be done at the time weatherization is done.

(P.A. 84-267, S. 1, 2; P.A. 85-406, S. 1, 2; 85-499, S. 1, 3; P.A. 86-177, S. 1, 2; P.A. 87-216, S. 2; P.A. 91-234, S. 2, 3; P.A. 93-262, S. 1, 87; P.A. 11-80, S. 50; P.A. 12-208, S. 10; P.A. 16-173, S. 18.)

History: P.A. 85-406 added Subsec. (b), requiring commissioner to administer a state-appropriated weatherization assistance program; P.A. 85-499 added Subsec. (c) re crime prevention and safety program; P.A. 86-177 added provisions in Subsec. (b) requiring commissioner to adopt regulations establishing priorities for weatherization assistance; P.A. 87-216 amended Subsec. (b) by requiring commissioner to administer federally funded fuel and weatherization assistance programs and a program of fuel and weatherization assistance for emergency shelters; Sec. 17-31w transferred to Sec. 17-591 in 1991; P.A. 91-234 revised provisions re determination of eligibility for the state-appropriated fuel assistance program in Subsec. (a); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-591 transferred to Sec. 17b-801 in 1995; (Revisor's note: In 1997 the reference in Subsec. (a) to “Commissioner of the Department of Social Services” was replaced editorially by the Revisors with “Commissioner of Social Services” for consistency with customary statutory usage); P.A. 11-80 amended Subsec. (b) by deleting former Subdiv. (2) re requirement for energy audits and renumbering existing Subdivs. (3) to (5) as Subdivs. (2) to (4), effective July 1, 2011; P.A. 12-208 amended Subsec. (a) to add provision re income disregard for veterans' Aid and Attendance pension benefits, effective July 1, 2012; P.A. 16-173 amended Subsec. (b) by deleting “and by the U.S. Department of Energy in accordance with 10 CFR Part 440 promulgated under Title IV of the Energy Conservation and Production Act, as amended,”, effective June 7, 2016.

Cited. 233 C. 557.



Section 17b-802 - Transferred

Transferred to Chapter 138, Sec. 8-339.



Section 17b-803 - Transferred

Transferred to Chapter 138b, Sec. 8-359c.



Section 17b-804 and 17b-805 - Transferred

Transferred to Chapter 138a, Secs. 8-347 and 8-347a.



Section 17b-806 - Transferred

Transferred to Chapter 138b, Sec. 8-359d.



Section 17b-807 - (Formerly Sec. 17-86d). Policy re provision of emergency shelter in hotels or motels.

No state funds appropriated for a special needs benefit for emergency housing for recipients of payments under the temporary family assistance program or state-administered general assistance shall be used to pay the costs of emergency shelter in hotels or motels except in cases of natural or man-made disasters or other catastrophic events.

(P.A. 90-257, S. 1, 17; June 18 Sp. Sess. P.A. 97-2, S. 86, 165.)

History: Sec. 17-86d transferred to Sec. 17b-807 in 1995; June Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance and made technical and conforming changes, effective July 1, 1997.



Section 17b-808 - (Formerly Sec. 17-86e). Special needs benefit for emergency housing. Limitation.

(a) The Commissioner of Social Services shall provide a special needs benefit for emergency housing to any recipient of payments under the temporary family assistance program and the optional state supplementation program who cannot remain in permanent housing because (1) a judgment has been entered against the recipient in a summary process action instituted pursuant to chapter 832, provided the action was not based on criminal activity, or a judgment has been entered against the recipient in a foreclosure action pursuant to chapter 846; (2) the recipient has left to escape domestic violence; (3) a catastrophic event, such as a fire or flood, has made the permanent housing uninhabitable or the recipient has been ordered to vacate the housing by a local code enforcement official; (4) the recipient shares an apartment with a primary tenant who is being evicted or is engaged in criminal activity; (5) the recipient was illegally locked out by a landlord and has filed a police complaint concerning such lockout; (6) the recipient has been living with a tenant who received a preliminary notice under section 47a-15 or a notice to quit because of termination of a rental agreement for lapse of time; or (7) the family has relocated because a child in the family has been found to have a level of lead in the blood equal to or greater than twenty micrograms per deciliter of blood or any other abnormal body burden of lead and the local director of health has determined, after an epidemiological investigation pursuant to section 19a-111, that the source of the lead poisoning was the residential unit in which the family resided. A person shall be eligible for the benefit under this section provided application is made to the commissioner within forty-five days of the loss of permanent housing by the recipient. On and after September 4, 1991, the benefit shall be limited to not more than one occurrence per calendar year and not more than sixty days per occurrence, except that any family receiving the benefit under this section pursuant to subdivision (7) with a child undergoing chelation treatment may receive the benefit for more than one occurrence provided the total number of days the benefit is received by the family for all occurrences is not more than eighty days in any calendar year. Any person receiving a benefit under this section shall agree to reside in any housing which was constructed, renovated or rehabilitated with state or federal financial assistance. Notwithstanding the provisions of this section, any family receiving the benefit under this section pursuant to subdivision (7) shall not be required to reside in any housing in which the paint contains a toxic level of lead as defined by the Commissioner of Public Health in regulations adopted pursuant to section 19a-111. Under the temporary family assistance program, any person not eligible for the benefit under this section shall be referred to the Department of Social Services' program for emergency shelter services.

(b) The Commissioner of Social Services shall provide for the direct vendor payment of the rent of any recipient of payments under the temporary family assistance program and the optional state supplementation program for whom he has made a finding of mismanagement and who resides in housing where the total rent, or the recipient's share of the total rent, does not exceed thirty per cent of the payment standard, adjusted for region and family size under such program. Any finding of mismanagement by the commissioner shall be in accordance with federal law and regulations concerning mismanagement of funds, except that the commissioner may permit a recipient for whom vendor rent payments would terminate to request an extension of vendor rent payments. Such voluntary vendor rent payments shall be discontinued upon request of the recipient. If there is a rental arrearage at the time vendor rent payments are initiated, the commissioner may deduct from the payment under the temporary family assistance program and the optional state supplementation program an amount not to exceed thirty dollars per month. Such amount shall be used to pay the back rent due, provided recoupment by the department of an overpayment shall be suspended during payment of arrearages to the landlord.

(c) Within ten days of receiving a notice to quit issued pursuant to chapter 832, a recipient of benefits under the temporary family assistance program and the optional state supplementation program shall notify the commissioner of the receipt of such notice. No person shall be denied emergency housing assistance or declared ineligible for any other benefit because of a failure to notify the commissioner.

(P.A. 90-257, S. 6, 17; P.A. 91-237, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 4, 63; P.A. 92-234; May Sp. Sess. P.A. 92-16, S. 4, 89; P.A. 93-262, S. 1, 36, 87; 93-333; 93-381, S. 9, 39; 93-418, S. 29, 41; 93-435, S. 59, 95; P.A. 95-210, S. 1, 2; 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 87, 165; P.A. 08-22, S. 1.)

History: P.A. 91-237 amended Subsec. (a) to extend eligibility for the special needs benefit to a recipient who has had a judgment entered against him in a foreclosure action; June Sp. Sess. P.A. 91-8 Subsec. (a) amended the special needs benefit for emergency housing by limiting the benefit to one occurrence per calendar year, not to exceed 80 days per occurrence and deleted provision re reduction in benefits of AFDC recipients by 25% in certain cases; P.A. 92-234 added Subsec. (a)(7) re eligibility for the special needs benefit of families relocated because a child in the family has been found to have lead poisoning; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by reducing the special needs benefit for emergency housing from not more than 80 days per occurrence to not more than 60 days per occurrence; P.A. 93-262 replaced references to commissioner of income maintenance and department of human resources with references to commissioner and department of social services, respectively, effective July 1, 1993; P.A. 93-333 amended Subsec. (a) to prohibit placement of families with children with lead poisoning in housing in which the paint contains a toxic level of lead; P.A. 93-381 and 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 93-418 made provision of direct vendor payments of rent mandatory rather than discretionary and changed the words “standard of need” to “payment standard”, effective July 1, 1993; Sec. 17-86e transferred to Sec. 17b-808 in 1995; P.A. 95-210 amended Subsec. (a) to provide that a family may receive emergency housing for more than one occurrence if a child in the family is undergoing lead chelation treatment, effective June 27, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance and made technical and conforming changes, effective July 1, 1997; P.A. 08-22 amended Subsec. (a)(1) by deleting provision requiring expiration of redemption period for recipient in foreclosure action to be eligible for special needs benefit.



Section 17b-809 - Plan for informing landlords of rules concerning direct vendor payment of rent.

The Commissioner of Social Services shall prepare and implement a plan for informing landlords of the department's rules concerning the direct vendor payment of rents for recipients of temporary family assistance and state supplementation and for responding to landlord inquiries about the availability of such payments, including the circumstances under which such payments will be made and the maximum amounts of such payments.

(P.A. 93-262, S. 1, 87; 93-418, S. 28, 41; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-2, S. 88, 165.)

History: P.A. 93-418 effective July 1, 1993 (Revisor's note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997.



Section 17b-810 - Direct payment of rent to landlord.

Section 17b-810 is repealed, effective October 1, 2004.

(P.A. 93-418, S. 30, 41; P.A. 04-76, S. 59.)



Section 17b-811 - (Formerly Sec. 17-2f). Direct payments to landlords.

Section 17b-811 is repealed, effective July 1, 1997.

(1969, P.A. 299, S. 1, 2; 1971, P.A. 808; 1972, P.A. 294, S. 17; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-811a - Transferred

Transferred to Chapter 138a, Sec. 8-346a.



Section 17b-812 - Transferred

Transferred to Chapter 138a, Sec. 8-345.



Section 17b-812a - Transferred

Transferred to Chapter 138a, Sec. 8-345b.



Section 17b-813 - Transferred

Transferred to Chapter 138a, Sec. 8-345a.



Section 17b-814 - Transferred

Transferred to Chapter 138a, Sec. 8-346.



Section 17b-815 - Transferred

Transferred to Chapter 138a, Sec. 8-345c.






Chapter 319v - Medical Assistance

Section 17b-220 - (Formerly Sec. 17-292g). Reimbursement of medical providers.

Section 17b-220 is repealed, effective March 1, 2004.

(P.A. 86-415, S. 4, 10; May Sp. Sess. P.A. 92-16, S. 16, 89; P.A. 93-262, S. 1, 87; 93-418, S. 12, 41; P.A. 95-351, S. 12, 30; June 18 Sp. Sess. P.A. 97-2, S. 67, 165; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-221 - (Formerly Sec. 17-292h). Regulations. Reimbursement of hospitals.

Section 17b-221 is repealed, effective October 1, 2004.

(P.A. 86-415, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 59.)



Section 17b-221a - Revenue from Riverview Hospital to be used to pay Medicaid claims.

Section 17b-221a is repealed, effective June 15, 2012.

(June Sp. Sess. P.A. 01-6, S. 12, 85; P.A. 10-179, S. 76; P.A. 12-82, S. 7; 12-119, S. 9.)



Section 17b-221b - Federal matching funds for special-education-related services. Portion to be used for Medicaid claims.

For the fiscal year ending June 30, 2002, and each fiscal year thereafter, all federal matching funds received by the Department of Social Services for special-education-related services rendered in schools pursuant to section 10-76d shall be deposited in the General Fund and credited to a nonlapsing account in the Department of Social Services. Sixty per cent of such funds shall be expended by the Department of Social Services for payment of grants to towns pursuant to subdivision (3) of subsection (a) of section 10-76d and the remaining funds shall be available for expenditure by the Department of Social Services for the payment of Medicaid claims.

(June Sp. Sess. P.A. 01-6, S. 13, 85.)

History: June Sp. Sess. P.A. 01-6 effective July 1, 2001.



Section 17b-222 - (Formerly Sec. 17-294). “Humane institution” defined. Daily report.

As used in this section and sections 17b-223, 17b-228, 17b-229 and 17b-745, “state humane institution” or “humane institution” means state mental hospitals, community mental health centers, treatment facilities for children and adolescents, or any other facility or program administered by the Departments of Mental Health and Addiction Services, Developmental Services, or Children and Families. The person in charge of each state humane institution shall furnish the Commissioner of Administrative Services with a daily report of changes in the patient roster and the date of formal commitment of each patient.

(1955, S. 1488d; 1957, P.A. 586, S. 7; 1959, P.A. 201; 1967, P.A. 314, S. 16; 839, S. 1; 1971, P.A. 530, S. 1; P.A. 75-603, S. 12, 15; P.A. 77-614, S. 70, 610; P.A. 87-421, S. 6, 13; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 30, 58; P.A. 04-257, S. 32; P.A. 07-73, S. 2(a).)

History: 1959 act required that welfare commissioner be supplied with daily report of changes in patient roster and dates of formal commitment of patients; 1967 acts deleted “tuberculosis facilities in chronic disease hospitals” from the definition and provided that the commissioner of finance and control rather than the welfare commissioner receive the reports of patient rosters; 1971 act included community mental health centers, treatment facilities for children and adolescents and other facilities and programs administered by mental health department in definition of “humane institution”; P.A. 75-603 included reference to programs and facilities administered by children and youth services department; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 87-421 included facilities or programs administered by the Connecticut state alcohol and drug abuse commission and by the department of mental retardation in the definition of state human institution and excluded state training schools for mentally retarded persons from the definition; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17-294 transferred to Sec. 17b-222 in 1995; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services and deleted reference to the Department of Public Health and Addiction Services, effective July 1, 1995; P.A. 04-257 made technical changes, effective June 14, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.

Annotations to former section 17-294:

Cited. 183 C. 330.

Cited. 30 CS 118.



Section 17b-223 - (Formerly Sec. 17-295). Support in humane institutions.

(a) The Comptroller shall at least annually determine the cost per capita per diem for the support of persons in state humane institutions and furnish such itemized per capita cost to the Commissioner of Administrative Services. Such cost for the care of persons in facilities operated by the Department of Mental Health and Addiction Services shall be determined by the Comptroller, in consultation with the Commissioner of Mental Health and Addiction Services, on a facility-wide, ward-wide or unit-wide basis. The provisions of this section shall not apply to cases eligible for medical assistance or public assistance under Title XVIII or Title XIX of the Social Security Act, and such cases shall be administered as medical or public assistance cases and shall be subject to federal and state law, rules and procedures governing the same.

(b) The maximum rate to be charged for the support of each patient for the ensuing year shall be the per capita cost. The commissioner shall, upon the admission of each patient to a humane institution, and may, upon any subsequent readmission of such patient, cause an investigation to be made of the financial circumstances of each liable person and the estate of each patient and, if any such person or estate is found unable to pay the per capita cost, shall bill such liable person or estate from the date of admission at a rate which he finds such person or estate able to pay, provided the total billing to all persons responsible for the support of any patient, including the patient or patient's estate, shall be based on actual days of attendance at the facility involved and shall not exceed the per capita cost. A complete disclosure for the amount and terms of such monthly billing and continuing liability for costs associated with services provided by the state shall be provided to such liable person or patient prior to admission or if the immediate need or admission precludes such notification, at the earliest possibility thereafter.

(c) Each patient, the husband or wife of such patient and the father and mother of a patient under the age of eighteen years each shall be legally liable from the date of admission for the support of such patient in such institution in accordance with his ability to pay; except that the maximum liability of legally liable relatives as such for a patient in a state humane institution shall be determined by the commissioner in accordance with section 4a-12 and subsection (b) of this section. The guardian, conservator and payee of Social Security or other benefits on behalf of any such patient shall be similarly responsible for the support of such patient, but shall be liable in such capacity only in accordance with the amount of the patient's estate or the benefits received, or both, as the case may be. Said commissioner may bill and accept payment from any other person or agency willing to assume any portion of the cost of support of a person in a state humane institution at such rate as such person or agency is willing to pay. The relatives of any such patient who is a veteran shall not be liable as such for any part of the cost of his care in such institution.

(d) Wherever a rate of billing has been established as the result of a fraud of the patient or a liable person, or where assets of the patient or relative have been concealed so as not to be available to civil process, such patient or liable person, as the case may be, shall be liable for the difference between the amounts actually billed and paid and the amount which would have been billed against such patient or liable person except for such fraud or concealment, which difference may be recovered in a civil action in the same manner as is provided in section 17b-228, together with interest at the rate of twelve per cent from the date of such billing, and no statute of limitations shall apply to such right of action.

(1949 Rev., S. 2661; 1953, 1955, S. 1489d; November, 1955, S. N169; 1959, P.A. 470; 671, S. 1; 1961, P.A. 590; February, 1965, P.A. 539, S. 1; 594, S. 1, 2; 1967, P.A. 314, S. 16; 364, S. 1, 3; 746, S. 3; 759, S. 2, 3; 825; 1969, P.A. 730, S. 12; 1972, P.A. 127, S. 27; P.A. 74-243, S. 1–3; P.A. 76-435, S. 19, 82; P.A. 77-614, S. 70, 610; P.A. 78-302, S. 9, 11; 78-343, S. 1, 2; P.A. 79-376, S. 20; 79-443, S. 1, 2; P.A. 80-389, S. 1, 3; P.A. 84-246, S. 1, 2; P.A. 86-169; P.A. 87-421, S. 7, 13; P.A. 88-285, S. 30, 35; P.A. 95-257, S. 11, 58; P.A. 96-135; P.A. 97-312, S. 3.)

History: 1959 acts added, in Subsec. (b), proviso re maximum rate and exception for patients eligible for medical and hospital benefits; added, in Subsec. (c), provision re cessation of liability and limitation on responsibility of guardian, conservator and payee of social security and requirement for investigating each patient's estate; added Subsec. (d); limited application of Subsec. (e) to liable relatives or the patient and substituted, in Subsec. (f), “liable persons” for “legally liable relatives”; 1961 act placed limitation, in Subsec. (b), on maximum rate, provided for payment by more than one relative in the same period in Subsec. (c) and eliminated, in Subsec. (d), deferral of finding re financial responsibility pending commission's finding, referring determination directly to commissioner; 1965 acts added a Subsec. (h) establishing maximum rates predicated on taxable income where patient was mentally retarded, and allowed exclusion of $400 from available assets of mentally retarded patients returning from outside training in determination of ability to pay in Subsec. (e); 1967 acts removed items of cost provisions from Subsec. (a) and added sentence re social security act, changed basis of rate in Subsec. (b) to per capita cost, specified the maximum rate “per week” and deleted exceptions, changed relatives liable in Subsec. (c) to parents of children under twenty-one and children of parents under sixty-five, repealed Subsec. (h), substituting Sec. 17-295a, and substituted commissioner of finance and control for welfare commissioner; 1969 act deleted from exception regarding liability statement that children be only equally liable and that liability waived if child's gross income is $15,000 or less in Subsec. (c); 1972 act changed reference to patients under 21 to refer to those under 18 in Subsec. (c), reflecting changed age of majority; P.A. 74-243 made maximum rate charged relatives applicable after first one 120 days of treatment and added provisions re investigation and adjustments in charge if liable person or estate cannot bear the charge in Subsec. (b), deleted from liability in Subsec. (c) children of patient under sixty-five and deleted provisions re investigation and adjustment to charges now in Subsec. (b) and rephrased use of measurement standard in Subsec. (e) for clarification; P.A. 76-435 deleted Subsec. (g) which had allowed commissioner to recover balance of charges billed despite receipt of lesser rate; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-302 required annual determinations of cost under Subsec. (a); P.A. 78-343 extended exception to allow charge of maximum rate for patients committed to High Meadows from date of admission or commitment under Subsec. (b); P.A. 79-376 substituted “workers' compensation” for “workmen's compensation” in Subsec. (e); P.A. 79-443 made cost determination on per diem rather than per week basis and added provision re determination of costs in facilities operated by mental health department in Subsec. (a); P.A. 80-389 increased maximum rate for legally liable relatives from $26.95 to $53.90 per week and increased interest rate in Subsec. (f) from 6% to 12%; P.A. 84-246 eliminated mandatory investigation upon readmission of patients, deleted requirement that investigation be made prior to rendering of bill and provided a monetary limit on liability of legally liable relatives; P.A. 86-169 deleted provision setting maximum rate charged to legally liable relatives of patients at High Meadows; P.A. 87-421 amended Subsec. (b) to delete a maximum dollar amount per week which could be charged liable relatives after the first 120 days of care, amended Subsec. (c) to remove a cap on liability based on 16 years of care and to substitute a cap determined in accordance with Sec. 4-68a and Subsec. (b) of this section and deleted Subsec. (e) re considerations for determining ability of liable relatives to contribute to the cost of care and relettered the remaining subsection; P.A. 88-285 amended Subsec. (d) to replace veterans' home and hospital commission with commissioner of veterans' affairs; Sec. 17-295 transferred to Sec. 17b-223 in 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-135 repealed provisions of former Subsec. (d) re review by Commissioner of Veterans Affairs of determination of financial responsibility for certain veterans admitted to state humane institutions, consolidated remaining provisions of former Subsec. (d) into Subsec. (c) and relettered former Subsec. (e) as Subsec. (d); P.A. 97-312 amended Subsec. (b) by requiring full disclosure of monthly billing and continuing liability to the liable person, prior to admission or at the earliest possibility thereafter.

See Sec. 17a-461 re charges for care in Connecticut Mental Health Center.

See Sec. 19a-257 re support of patients with chronic illness excluding tuberculosis.

Annotations to former section 17-295:

Former statute cited. 139 C. 472; 142 C. 329. Cited. 152 C. 55; 183 C. 330; 192 C. 520. State not precluded by federal supremacy clause from using legal process to compel payment of institutional support charges. 205 C. 104.

Cited. 14 CS 33; 30 CS 118; 34 CS 518.

Social Security payments made to parent as “representative payee” for dependent child are property of child and may be billed against for child's hospitalization. 4 Conn. Cir. Ct. 63, 66. Estate of veteran with service-connected disability liable for maximum rate under Subsec. (b). Id., 75. Commissioner may make a retroactive change in patient's billing upon discovery of new circumstances. Id., 81. Burden of proof commissioner acted illegally or so arbitrarily and unreasonably as to abuse his discretion is on plaintiff. Id., 138. Cited. Id., 402. During confinement of Social Security recipient for mental illness under order of criminal court, defendant, representative payee of recipient, must apply such funds for support of beneficiary at institution of commitment. 5 Conn. Cir. Ct. 542.



Section 17b-224 - (Formerly Sec. 17-295b). Liability of patient for per capita cost of care.

A patient who is receiving or has received care in a state humane institution, his estate or both shall be liable to reimburse the state for any unpaid portion of per capita cost to the same extent as the liability of a public assistance beneficiary under sections 17b-93 and 17b-95, subject to the same protection of a surviving spouse or dependent child as is provided in section 17b-95 and subject to the same limitations and the same assignment and lien rights as provided in section 17b-94.

(1969, P.A. 730, S. 13; P.A. 11-44, S. 72.)

History: Sec. 17-295b transferred to Sec. 17b-224 in 1995; P.A. 11-44 added provision making liability of patient subject to rights and limitations provided in Sec. 17b-94 and made a technical change, effective July 1, 2011.

Annotations to former section 17-295b:

Cited. 192 C. 520.

State's claim against estate of deceased recipient or patient depends upon amount due at time of death of such recipient or patient; upon date of death, estate's liability to reimburse state is fixed and cannot be expanded or contracted by subsequent enactments. 34 CS 518.



Section 17b-225 - (Formerly Sec. 17-295c). Availability of patient information to certain agencies.

(a) The Department of Emergency Services and Public Protection, the Department of Social Services and the United States Department of Health and Human Services shall be entitled to receive only such information concerning patients in institutions, hospitals and facilities of the Departments of Public Health, Developmental Services and Mental Health and Addiction Services as is required to obtain support and payments for the care of such patients, including submissions of such information to probate courts, agencies and corporations dispensing benefits, or only such information concerning such patients as is required for the purpose of claiming federal reimbursement, or only such information concerning such patients as is required for the review and audit of federally funded programs. Any such information received by said Department of Emergency Services and Public Protection, Department of Social Services and United States Department of Health and Human Services shall be confidential and shall be used for the purposes of obtaining support and payments for the care of said patients or for the purpose of claiming federal reimbursement or for the review and audit of federally funded programs.

(b) The Department of Administrative Services shall be entitled to receive only such information concerning patients in institutions, hospitals and facilities of the Departments of Public Health, Mental Health and Addiction Services and Developmental Services, and state humane institutions, as defined in section 17b-222, as is required to obtain support and payments for the care of such patients, including submissions of such information to probate courts, agencies and corporations dispensing benefits. Any such information received by said Department of Administrative Services shall be confidential and shall be used only for the purposes specified in this subsection.

(1971, P.A. 263; P.A. 73-248, S. 1, 2; P.A. 74-215, S. 1, 3; P.A. 75-420, S. 4, 6; 75-638, S. 21, 23; P.A. 77-614, S. 71, 323, 587, 608, 610; P.A. 78-303, S. 85, 127, 136; P.A. 79-383; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 07-73, S. 2(a); P.A. 11-51, S. 134.)

History: P.A. 73-248 entitled welfare department and U.S. Department of Health, Education and Welfare to receive information and included information relevant to claims for federal reimbursement or to review or audit of federally-funded programs; P.A. 74-215 added word “only” with reference to information re federal reimbursement and federal reviews and audits; P.A. 75-420 replaced welfare department with department of social services; P.A. 75-638 included information on patients in facilities of mental retardation department; P.A. 77-614 replaced central collections division of department of finance and control with department of administrative services and, effective January 1, 1979, replaced department of health with department of health services and department of social services with department of income maintenance; P.A. 78-303 entitled department of public safety to information; P.A. 79-383 added Subsec. (b) containing special provisions re information to which administrative services department entitled and removed references to said department in previous provisions, now Subsec. (a); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-295c transferred to Sec. 17b-225 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 17b-226 - (Formerly Sec. 17-295d). Consideration of the costs mandated by collective bargaining agreements.

The state shall take into consideration the costs mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between employers and employees when making grants to or entering into contracts for services with the following: (1) Nonprofit organizations for mental health services pursuant to section 17a-476; (2) nonprofit organizations concerning services for drug-dependent and alcohol-dependent persons pursuant to section 17a-676; (3) residential and educational services pursuant to subsections (a) and (b) of section 17a-17; (4) psychiatric clinics and community mental health facilities pursuant to section 17a-20; (5) day treatment centers pursuant to section 17a-22; (6) youth service bureaus pursuant to subsection (a) of section 10-19n; (7) programs for the treatment and prevention of child abuse and neglect and for juvenile diversion pursuant to section 17a-49; (8) community-based service programs pursuant to sections 18-101i and 18-101k; (9) programs for children and adults with intellectual disability pursuant to section 17a-217; (10) community-based residential facilities for persons with intellectual disability pursuant to section 17a-218; and (11) vocational training programs for adults with intellectual disability pursuant to section 17a-226.

(P.A. 87-497, S. 2, 3; P.A. 90-209, S. 22; P.A. 91-406, S. 3, 29; P.A. 93-381, S. 13, 39; P.A. 11-129, S. 7.)

History: P.A. 90-209 in Subdiv. (2) substituted “alcohol-dependent” for “alcoholic” and Sec. 17-155gg for repealed Sec. 17-226d and made a technical change; P.A. 91-406 deleted former Subdiv. (11) re diagnostic clinics for mentally retarded persons, renumbering former Subsec. (12) accordingly; P.A. 93-381 made technical changes, effective July 1, 1993; Sec. 17-295d transferred to Sec. 17b-226 in 1995; P.A. 11-129 replaced references to “mentally retarded” with references to “intellectual disability”.



Section 17b-226a - Provider billing rates for goods and services.

A pharmacy provider enrolled in any medical assistance program administered by the Department of Social Services, when billing the department for a good or service, shall bill the department the lowest amount accepted from any member of the general public who participates in the pharmacy provider's savings or discount program. For purposes of this section, “savings or discount program” means any program, club or buying group offered by a pharmacy provider to any member of the general public for the purpose of obtaining a lower charge for any good or service than the charge made to any member of the general public who does not participate in such program.

(P.A. 10-3, S. 24; 10-179, S. 17.)

History: P.A. 10-3 effective April 14, 2010; P.A. 10-179 changed “provider” to “pharmacy provider”, rephrased provision requiring that department is billed lowest accepted amount and defined “savings or discount program”, effective May 7, 2010.



Section 17b-227 - (Formerly Sec. 17-297). Payment for services in state humane institutions.

All bills for services provided to Medicaid recipients by state humane institutions, as defined in section 17b-222, may be paid by the Commissioner of Social Services to the state agency that provided the services or oversees the operation of the institution that provided the services.

(1949 Rev., S. 2662; 1951, S. 1497d; 1967, P.A. 314, S. 16; P.A. 77-614, S. 70, 610; June Sp. Sess. P.A. 10-1, S. 25.)

History: 1967 act substituted commissioner of finance and control for welfare commissioner; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 17-297 transferred to Sec. 17b-227 in 1995; June Sp. Sess. P.A. 10-1 replaced reference to support of inmates in state hospitals with reference to services provided to Medicaid recipients by state humane institutions, and replaced requirement that bills be paid to Commissioner of Administrative Services with requirement that bills be paid by Commissioner of Social Services to state agency that provided or oversees institution that provided services, effective July 1, 2010.



Section 17b-228 - (Formerly Sec. 17-298). Court action by state to recover unpaid portion of charges.

When any person has been supported, wholly or in part, by the state in a humane institution, whether such person was admitted thereto as a pauper or indigent or otherwise, and any portion of the charges for which such person or his liable relatives were liable under the provisions of section 17b-223 remains unpaid, such person or such relatives, as the case may be, or the estate of any such person or such relatives, shall be liable to the state therefor, and the Commissioner of Administrative Services may, in the name of the state, bring a complaint therefor, against any liable person or persons, in any court having jurisdiction thereof in the county in which such liable person or the conservator or guardian of such patient resides, or, if several are liable, in the county in which any of them resides, and any other person who might, under the provisions hereof, have been made a defendant in such action may be cited in as a party defendant on motion of either party thereto. Said court may render judgment against the defendant, or each or any of the several defendants, in favor of the state for the balance of the charges remaining unpaid for which such defendants are liable, and payment of such judgment may be secured by attachment and execution issued thereon. The limitation of action provided in section 52-576 shall apply only to any such claim against a relative as such, and any claim by the state for reimbursement of the balance of the billed charges remaining unpaid from the estate of any deceased person shall be presented to the executor or administrator thereof within the time limited for the presentation of other claims against such estate.

(1949 Rev., S. 2663; 1953, 1955, S. 1498d; 1959, P.A. 404; 1961, P.A. 62; 1967, P.A. 314, S. 16; 653, S. 1; 1969, P.A. 453, S. 4; P.A. 77-614, S. 70, 610.)

History: 1959 act specified Sec. 52-276 apply only to claims against a relative as such, raised amount of personal estate limit from $1,000 to $2,000, and reduced waiting time from 90 to 30 days; 1961 act deleted provision for municipality to take estate proceedings, added expenses for last illness and burial and authorized banks, etc., having control to pay sums to commissioner and deleted alternatives for paying same; 1967 acts substituted commissioner of finance and control for welfare commissioner and raised personal estate limit from $2,000 to $3,500; 1969 act deleted provisions re taking of estates not exceeding $35,000 by state; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 17-298 transferred to Sec. 17b-228 in 1995.

See Sec. 17b-222 for definition of “humane institution”.

See Sec. 17b-745 re issuance of court order for support of persons supported by state and wage executions.

Annotations to former section 17-298:

Applies to a past expenditure. 93 C. 573. By bringing action, state subjects itself to procedure established for its final disposition. 119 C. 220. Trustee's agreement to pay for support furnished prior to death of testator held invalid. Id., 508. Cited. 127 C. 58. In action by city against same trustee, held no duty on trustee of discretionary trust to use fund for support of inmate. 133 C. 31. Cited. 137 C. 319; 139 C. 472. Essential for recovery against an estate that decedent was able to reimburse the state during his lifetime. 140 C. 21, 26. Cited. Id., 214; 142 C. 329; 152 C. 55; 189 C. 726.

Finding by Probate Court that person was a pauper not conclusive because fact is a jurisdictional one. 4 CS 286. Statute retrospective in operation because it does not originate a new cause of action but extends one which previously existed in the state to the towns and cities. 11 CS 295. Not applicable to a person, certified insane after having been committed to jail on a binding over process, and then transferred to a state hospital until the time of his trial. 14 CS 33. Cited. 15 CS 177. An action under statute should not be entered on the jury docket. Id., 369. Claim for reimbursement for care of tubercular patient allowed. 16 CS 118. Creates absolute liability on recipient of town aid for support and care in a humane institution. 18 CS 337.

Commissioner may proceed under this section or Sec. 17-324 to obtain support for a patient in a state humane institution. 4 Conn. Cir. Ct. 81. Cited. Id., 548.



Section 17b-229 - (Formerly Sec. 17-299). Liability for prior charges.

(a) No relative of a patient in a state humane institution, nor the estate of such relative, shall be liable for any portion of the cost of support of any such patient in such institution for any period prior to July 1, 1955, except unpaid charges billed by the Welfare Commissioner.

(b) The provisions of sections 17a-502, 17b-222, 17b-223, 17b-228, 17b-232, 17b-745, 46b-215 and 53-304 shall not affect or impair the responsibility of any patient or patient's estate for his care in a state humane institution prior to July 1, 1955, and the same may be enforced by any action by which such responsibility would have been enforceable prior to July 1, 1955, but only to the extent of that portion of such estate as is not needed for the support of the spouse, parents and dependent children of such patient.

(1955, S. 1499d; 1957, P.A. 330, S. 1, 2; February, 1965, P.A. 574, S. 25; P.A. 76-139, S. 11; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 91-406, S. 4, 29; P.A. 04-257, S. 33; P.A. 11-16, S. 32.)

History: 1965 act deleted references to Secs. 17-159, 17-168 and 17-323 and added reference to Sec. 17-174a; P.A. 76-139 deleted reference to Secs. 19-122, 19-123 and 19-124 repealed by same act; P.A. 77-614 and P.A. 78-303 would have replaced welfare commissioner with commissioner of income maintenance but for qualifying date reference; P.A. 91-406 made technical changes in Subsec. (b), deleting references to Secs. 17-174a, 17-296 and 17-320 and adding references to Secs. 17a-278 and 46b-215; Sec. 17-299 transferred to Sec. 17b-229 in 1995; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 11-16 deleted reference to repealed Sec. 17a-278, effective May 24, 2011.



Section 17b-230 - (Formerly Sec. 17-300). Claim of state on death of institution patient.

Upon the death of a patient or of a person who has, at any time, been a patient in a state humane institution, the state shall have a claim against his estate for reimbursement for institutional support according to the provisions of sections 17b-223, 17b-224 and 17b-229 to the extent that the amount which the surviving spouse, parent or dependent children of the decedent would otherwise take from such estate is not needed for their support. Such claims shall have priority over all unsecured claims against such estate, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with section 17b-84, (3) such unpaid fees and expenses of the conservator of such patient, if any, as are authorized by law and (4) administrative expenses, including probate fees and taxes, and including fiduciary fees not exceeding the following commissions on the value of the whole estates accounted for by such fiduciaries: On the first two thousand dollars or portion thereof, five per cent; on the next eight thousand dollars or portion thereof, four per cent; on the excess over ten thousand dollars, three per cent. Upon petition by any fiduciary, the Probate Court, after hearing thereon, may authorize compensation in excess of the above schedule for extraordinary services. Notice of any such petition and hearing shall be given to the Commissioner of Administrative Services in Hartford at least ten days in advance of such hearing. The allowable funeral and burial payment herein shall be reduced by the amount of any prepaid funeral arrangement. Any amount paid from the estate under this section to any person which exceeds the limits provided herein shall be repaid to the estate by such person, and such amount may be recovered in a civil action with interest at six per cent from the date of demand.

(1957, P.A. 500; 1959, P.A. 395, S. 3; 1961, P.A. 426, S. 3; 1963, P.A. 438, S. 9; February, 1965, P.A. 625, S. 8; 1967, P.A. 151, S. 8; 314, S. 16; 1969, P.A. 730, S. 39; 1972, P.A. 294, S. 16; P.A. 77-614, S. 70, 610; P.A. 78-337, S. 10, 11; P.A. 88-364, S. 27, 123.)

History: 1959 act amended Subdiv. (2) to raise total funeral and burial expenses from $300 to $600 and added Subdiv. (3) and provisions re reductions for prepaid funeral arrangements and recovery or repayment of amounts paid in excess of limits; 1961 act clarified language re restrictions placed on application of Secs. 17-295 and 17-299; 1963 act reduced funeral and burial expense priority amount from $600 to $400; 1965 act increased funeral and burial expense priority amount to $450; 1967 acts raised funeral and burial expense ceiling to $500 and substituted commissioner of finance and control for welfare commissioner; 1969 act increased limit on funeral and burial expenses to $600; 1972 act added reference to Sec. 17-295b; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-337 replaced specific dollar limit on funeral and burial expenses with reference to amounts allowed under Sec. 17-82q; P.A. 88-364 made technical change in section; Sec. 17-300 transferred to Sec. 17b-230 in 1995.

Annotation to former section 17-300:

Cited. 34 CS 518.



Section 17b-231 - (Formerly Sec. 17-301). Refund for support of persons in state institutions.

Claim for any sum due from the state as a refund for the support of any person in a state institution may be made by the person entitled thereto to the Commissioner of Administrative Services, in writing, on forms furnished by said commissioner, who shall decide as to the amount due and, if satisfied that the claimant is entitled to any refund, shall certify the amount due to the comptroller, who shall pay the same.

(1949 Rev., S. 2619; 1967, P.A. 314, S. 16; P.A. 77-614, S. 70, 610.)

History: 1967 act substituted commissioner of finance and control for welfare commissioner; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 17-301 transferred to Sec. 17b-231 in 1995.

Annotation to former section 17-301:

Cited. 30 CS 118.



Section 17b-232 - (Formerly Sec. 17-306). Payment for board and care in boarding home, group home, chronic and convalescent hospital or other residential facility.

The state, through the agency of the state-operated facility, as defined in section 17a-458, authorizing the transfer of a resident to a private boarding home for mental patients, group home, chronic and convalescent hospital or other residential facility as provided by section 17a-509, shall pay the cost of the board and care of such mentally ill person, provided such cost shall not be in excess of the rates established under section 17b-340 for such facilities.

(1949 Rev., S. 2685; 1953, 1955, S. 1513d; 1957, P.A. 19; 1959, P.A. 543; P.A. 80-3; June Sp. Sess. P.A. 83-39, S. 3, 18; P.A. 10-32, S. 65.)

History: 1959 act deleted provision that state pay costs in addition to those paid in accordance with Sec. 17-295, added that payment is not to exceed rates under Sec. 17-314 and substituted term “mentally retarded” for “mentally deficient”; P.A. 80-3 deleted state hospital reference, included state-operated facilities, regional centers or other facilities for care and training of the mentally retarded and group homes or other residential facilities and updated section reference to reflect transfer of Sec. 17-174 to Sec. 19-569h; June Sp. Sess. P.A. 83-39 deleted reference to state training schools, regional centers or other facilities for the care and training of the mentally retarded and reference to Sec. 19a-451; Sec. 17-306 transferred to Sec. 17b-232 in 1995; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 17b-233 - (Formerly Sec. 17-307). Care of handicapped and other children at Newington Children's Hospital. Children with drug-related conditions not to be admitted.

Newington Children's Hospital may admit any child who is handicapped or afflicted with any pediatric illness upon application of the selectmen of any town, or the guardian or any relative of such child, or any public health agency or physician, provided, no person shall be admitted primarily for the treatment of any drug-related condition. Said hospital shall admit such child to said hospital if such child is pronounced by the physicians on the staff of said hospital, after examination, to be suitable for admission, and said hospital shall keep and support such child for such length of time as it deems proper. Said hospital shall not be required to admit any such child unless it can conveniently receive and care for such child at the time application is made and said hospital may return to the town in which such child resides any child so taken who is pronounced by the physicians on the staff of said hospital, after examination, to be unsuitable for retention or who, by reason of improvement in his condition or completion of his treatment or training, ought not to be further retained. The hospital may refuse to admit any child pronounced by the physicians on the staff of said hospital, after examination, to be unsuitable for admission and may refuse to admit any such child when the facilities at the hospital will not, in the judgment of said physicians, permit the hospital to care for such child adequately and properly.

(1949 Rev., S. 2609; June, 1949, 1955, S. 1440d; 1959, P.A. 610, S. 1; P.A. 80-293, S. 1, 2.)

History: 1959 act changed name of hospital, substituted affliction with “noncontagious pediatric illness or handicapping physical condition” for “poliomyelitis or cerebral palsy or any uncontagious crippling disease,” deleted statement that child or relatives must be unable to pay and required that child be “suitable” rather than “fit” for admission; P.A. 80-293 changed admission requirement, substituting “handicapped” child for one “of sound mind who is a cripple”, allowing admission for any pediatric illness rather than for “noncontagious” illnesses alone and deleting reference to “handicapping physical condition”, and added proviso prohibiting admission “primarily for the treatment of any drug-related condition”; Sec. 17-307 transferred to Sec. 17b-233 in 1995.

Annotation to former section 17-307:

In tort action, no recovery allowed for value of services rendered gratuitously by state-supported or other public charity. 129 C. 207.



Section 17b-234 - (Formerly Sec. 17-308). State payment toward support of patients at Newington Children's Hospital.

The Department of Social Services shall notify the Newington Children's Hospital of each referral for whom said department can apply for federal matching grants. Newington Children's Hospital shall charge the Department of Social Services for said eligible referrals only and shall retain all such payments received from the department. Such payments by the state shall be in lieu of all other payments to said hospital by the state or any town in this state except payments by the Department of Social Services as provided in this section, the State Board of Education or the Department of Public Health. Such payments shall not prevent payments to said hospital from private sources for the care and support of any child in said hospital or for the balance of such operating expense. The Office of Health Care Access division of the Department of Public Health, in establishing rates to be charged by the Newington Children's Hospital, shall not include the grant made to said hospital pursuant to this section. In order to be eligible for the grant authorized by this section, the Newington Children's Hospital shall cooperate with The University of Connecticut Health Center in order to provide consolidated and coordinated pediatric services.

(June, 1949, 1951, 1953, S. 1441d; November, 1955, S. N167, N168; 1957, P.A. 550, S. 1; 1959, P.A. 610, S. 2; 1961, P.A. 460, S. 1; P.A. 73-117, S. 20; 73-273, S. 1, 3; P.A. 74-182, S. 2, 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 323, 608, 610; P.A. 79-560, S. 24, 39; P.A. 81-430, S. 1, 3; P.A. 82-91, S. 31, 38; June Sp. Sess. P.A. 83-32, S. 5, 8; P.A. 84-442, S. 1, 2; P.A. 88-281, S. 1, 4; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; June 18 Sp. Sess. P.A. 97-8, S. 20, 88; P.A. 10-179, S. 96.)

History: 1959 act changed name of hospital, increased per cent of operating expenses paid from 25% to 26% and added provision re per capita operating expense for preceding year; 1961 act increased portion of operating expense paid to 28% and deleted exclusion, when calculating operating expense, for expense of operation of farm; P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 73-273 reduced state payment by amount paid by welfare department for services to children for whom said department receives federal matching grants and added provisions re notice to hospital of eligible referrals and charges pertaining in such cases; P.A. 74-182 changed payments' basis from year ending June thirtieth to year ending September thirtieth as of July 1, 1974, and required determination of payment amount on or before July 1, 1974, adding provisions for making determination and adjustments; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced department of health with department of health services and replaced department of social services with department of income maintenance, effective January 1, 1979; P.A. 79-560 replaced references to committee established under Sec. 17-311 with references to commissioner of income maintenance; P.A. 81-430 lowered state's payment for support of children admitted to the hospital from 28% to 42% of the hospital's operating cost; P.A. 82-91 added Subsec. (a) which provided that, for fiscal years 82-83 and 83-84, the state grant to Newington Children's Hospital shall be the lesser of $1,000,000 or the amount by which 24% of the hospital's operating expense exceeds payments to it by the department of income maintenance, that the hospital shall retain all payments from said department, that the state grant shall be in lieu of all other payments by the state or any town, except payments by said department or the state board of education and that commission on hospitals and health care shall not include grant in establishing rates and specified that, in order to be eligible for state grant the hospital shall cooperate with The University of Connecticut health center in order to provide consolidated, coordinated pediatric services; June Sp. Sess. P.A. 83-32 amended Subsec. (a) which reduced the grant to the Newington Children's Hospital from $1,000,000 to $750,000 and excepted payments by the department of health services from the provision that the state grant shall be in lieu of all other payments; P.A. 84-442 deleted Subsec. (b) which would, effective July 1, 1984, establish the state's payment to the hospital at 24% of the hospital's operating expenses, and applied provisions formerly designated as Subsec. (a) to fiscal year commencing July 1, 1984, and each year thereafter; P.A. 88-281 changed the amount of the annual grant, on behalf of the department of health services, to the hospital from the lesser of $750,000 or the amount by which 24% of the operating expense of said hospital exceeds payments to said hospital by the department of income maintenance “for services to children for whom said department receives federal matching grants” to “the amount appropriated to the department for the purposes of such grant” and repealed method for determination of “operating expense”; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-308 transferred to Sec. 17b-234 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted obsolete provision re grants to Newington Children's Hospital, effective July 1, 1997; P.A. 10-179 replaced “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”.

Annotation to former section 17-308:

Cited. 33 CA 673.



Section 17b-235 - (Formerly Sec. 17-308a). Payment of retroactive claims.

Nothing in section 17b-234 shall preclude the state from paying retroactive claims to Newington Children's Hospital for the purpose of claiming federal reimbursement.

(P.A. 73-273, S. 2, 3.)

History: Sec. 17-308a transferred to Sec. 17b-235 in 1995.



Section 17b-236 - (Formerly Sec. 17-309). Admission of physically disabled children to The Children's Center.

When there is found in any town in this state any child of sound mind who is physically disabled or who is afflicted with poliomyelitis or rheumatic fever, or any uncontagious disabling disease, and who is unable to pay and whose relatives who are legally liable for his support are unable to pay the full cost of treating such disease, if such child and one of such relatives reside in this state, the selectmen of such town, or the guardian or any relative of such child, or any public health agency or physician in this state, may make application to The Children's Center, located at Hamden, for the admission of such child to said center. Said center shall admit such child if such child is pronounced by the physicians on the staff of said center, after examination, to be fit for admission, and said center shall keep and support such child for such length of time as it deems proper. Said center shall not be required to admit any such child unless it can conveniently receive and care for him at the time such application is made, and said center may return to the town in which such child resides any child so taken who is pronounced by the physicians on the staff of said center, after examination, to be unfit for retention, or who, by reason of improvement in his condition or completion of his treatment or training, ought not to be further retained. The center may refuse to admit any child who is pronounced by the physicians on the staff of said center, after examination, to be unfit for admission, and may refuse to admit any such child when the facilities at the center will not, in the judgment of said physicians, permit the center to care for such child adequately and properly.

(1955, S. 1442d; 1969, P.A. 571, S. 7, 9.)

History: 1969 act changed name of New Haven Orphan Asylum to the Children's Center; Sec. 17-309 transferred to Sec. 17b-236 in 1995.



Section 17b-237 - (Formerly Sec. 17-310). State aid toward support of children at center.

The state shall pay annually toward the support of children who have been admitted to the center in accordance with the provisions of section 17b-236 twenty-five per cent of the operating expense of the convalescent hospital for the preceding year ended June thirtieth. Such amount shall be determined annually by the Commissioner of Social Services. Upon the determination by said commissioner of such amount, said commissioner shall notify the Comptroller thereof, and the Comptroller shall pay monthly during the ensuing fiscal year one-twelfth of the amount so determined. Such payments by the state shall not abrogate any responsibility for payments by the state or any town or any person for care in said center, except that for care in said convalescent hospital of any child directly supported by the state the charge for such care to the state shall not exceed seventy-five per cent of the daily average cost rate for the preceding year ended June thirtieth as such rate shall be determined by said commissioner.

(1955, S. 1443d; 1957, P.A. 541, S. 1; P.A. 73-117, S. 21, 31; P.A. 79-560, S. 25, 39; P.A. 93-262, S. 1, 87.)

History: P.A. 73-117 replaced hospital cost commission with “the committee established under ... section 17-311”; P.A. 79-560 replaced references to committee and incorrect references to its predecessor, the commission, with references to commissioner of income maintenance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-310 transferred to Sec. 17b-237 in 1995.



Section 17b-238 - (Formerly Sec. 17-311). State payments to hospitals.

(a) The Commissioner of Social Services shall establish annually the cost of services for which payment is to be made under the provisions of section 17b-239. All hospitals receiving state aid shall submit their cost data under oath on forms approved by the commissioner. The commissioner may adopt, in accordance with the provisions of chapter 54, regulations concerning the submission of data by institutions and agencies to which payments are to be made under sections 17b-239, 17b-243, 17b-244, 17b-340, 17b-341 and section 17b-343, and the defining of policies utilized by the commissioner in establishing rates under said sections, which data and policies are necessary for the efficient administration of said sections. The commissioner shall provide, upon request, a statement of interpretation of the Medicaid cost-related reimbursement system regulations for long-term care facilities reimbursed under section 17b-340 concerning allowable and unallowable costs or expenditures. Such statement of interpretation shall not be construed to constitute a regulation violative of chapter 54. Failure of such statement of interpretation to address a specific unallowable cost or expenditure fact pattern shall in no way prevent the commissioner from enforcing all applicable laws and regulations.

(b) Any institution or agency to which payments are to be made under sections 17b-239 to 17b-246, inclusive, and sections 17b-340 and 17b-343 which is aggrieved by any decision of said commissioner may, within ten days after written notice thereof from the commissioner, obtain, by written request to the commissioner, a rehearing on all items of aggrievement. On and after July 1, 1996, a rehearing shall be held by the commissioner or his designee, provided a detailed written description of all such items is filed within ninety days of written notice of the commissioner's decision. The rehearing shall be held within thirty days of the filing of the detailed written description of each specific item of aggrievement. The commissioner shall issue a final decision within sixty days of the close of evidence or the date on which final briefs are filed, whichever occurs later. Any designee of the commissioner who presides over such rehearing shall be impartial and shall not be employed within the Department of Social Services office of certificate of need and rate setting. Any such items not resolved at such rehearing to the satisfaction of either such institution or agency or said commissioner shall be submitted to binding arbitration to an arbitration board consisting of one member appointed by the institution or agency, one member appointed by the commissioner and one member appointed by the Chief Court Administrator from among the retired judges of the Superior Court, which retired judge shall be compensated for his services on such board in the same manner as a state referee is compensated for his services under section 52-434. The proceedings of the arbitration board and any decisions rendered by such board shall be conducted in accordance with the provisions of the Social Security Act, 49 Stat. 620 (1935), 42 USC 1396, as amended from time to time, and chapter 54.

(c) The submission of any false or misleading fiscal information or data to said commissioner shall be grounds for suspension of payments by the state under sections 17b-239 to 17b-246, inclusive, and sections 17b-340 and 17b-343 in accordance with regulations adopted by said commissioner. In addition, any person, including any corporation, who knowingly makes or causes to be made any false or misleading statement or who knowingly submits false or misleading fiscal information or data on the forms approved by the commissioner shall be guilty of a class D felony.

(d) Said commissioner, or any agent authorized by the commissioner to conduct any inquiry, investigation or hearing under the provisions of this section, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers.

(1949, 1953, S. 1585d; 1961, P.A. 474, S. 1; February, 1965, P.A. 146; 1969, P.A. 506; 642, S. 1; 1971, P.A. 300; P.A. 73-117, S. 22, 31; P.A. 75-420, S. 4, 6; 75-562, S. 5, 8; P.A. 76-244; 76-436, S. 10a, 592, 681; P.A. 77-574, S. 3, 6; 77-593, S. 3, 4; 77-614, S. 19, 344, 587, 610; P.A. 78-264, S. 1, 4; 78-280, S. 1, 5, 127; 78-303, S. 85, 136; P.A. 79-182, S. 2, 4; P.A. 80-196, S. 1, 2; P.A. 81-249; P.A. 83-73; P.A. 86-319, S. 2; P.A. 88-156, S. 18; 88-230, S. 1, 12; 88-317, S. 74, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; P.A. 95-220, S. 4–6; 95-351, S. 24, 30.)

History: 1961 act added commissioners of finance and control and mental health, deleted requirement that commission prescribe and provide uniform forms and provided that commission approve cost data forms; 1965 act added Subsec. (b); 1969 acts replaced hospital cost analyst with executive director of commission in Subsec. (a) and replaced appeal provisions in Subsec. (b) with provisions for rehearing and required aggrieved hospital to file within 10 days after receiving notice rather than within 30 days; 1971 act replaced state budget director with commissioner of finance and control in Subsec. (a) and added commission's power to make regulations and define policies used in establishing rates; P.A. 73-117 replaced commission with committee, removed commissioner of health as member and added chairman and vice chairman of commission on hospitals and health care and replaced provision concerning executive director with statement that necessary staff will be made available by commission on hospitals and health care; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-562 made department of health responsible for supplying necessary staff; P.A. 76-244 added Subsec. (c) re power to administer oaths, take testimony, issue subpoenas, etc.; P.A. 76-436 replaced chief judge with chief court administrator in Subsec. (b), effective July 1, 1978; P.A. 77-574 replaced “hospital” with “institution or agency ...” in Subsec. (b); P.A. 77-593 inserted new Subsec. (c) re submission of false or misleading fiscal information and relettered former Subsec. (c) as Subsec. (d); P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with secretary of the office of policy and management as committee member but later provision replaced committee with commissioner of income maintenance and removed reference to staff supplied by health department, effective January 1, 1979; P.A. 78-264 repealed amendments to Subsec. (a) made by P.A. 77-614; P.A. 78-280 replaced “county” with “judicial district” and “Hartford courts”, with “judicial district of Hartford-New Britain”; P.A. 79-182 added reference to Sec. 17-314a in Subsec. (a); P.A. 80-196 required that proceedings of arbitration board be conducted in accordance with Social Security and Uniform Administrative Procedure Act; P.A. 81-249 amended Subsec. (c) to provide that any person, including any corporation, who knowingly makes or causes to be made any false or misleading statement or who knowingly submits false or misleading fiscal information shall be guilty of a class D felony; P.A. 83-73 amended Subsec. (a) to provide for a statement of interpretation of the medicaid cost related reimbursement system regulations; P.A. 86-319 added references to Sec. 17-314c; P.A. 88-156 made a technical correction in Subsec. (b); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (b) by substituting “chapter 54” for “the Uniform Administrative Procedure Act, sections 4-166 to 4-189”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-311 transferred to Sec. 17b-238 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-351 amended Subsec. (b) by adding provisions for a rehearing, effective July 1, 1995.

See Sec. 19a-630 for applicable definitions.

Annotations to former section 17-311:

Cited. 42 CS 348; Id., 558.

Annotation to present section:

Cited. 242 C. 345.



Section 17b-239 - (Formerly Sec. 17-312). Payments to hospitals, emergency department physicians. Regulations.

(a)(1) Until the time subdivision (2) of this subsection is effective, the rate to be paid by the state to hospitals receiving appropriations granted by the General Assembly and to freestanding chronic disease hospitals providing services to persons aided or cared for by the state for routine services furnished to state patients, shall be based upon reasonable cost to such hospital, or the charge to the general public for ward services or the lowest charge for semiprivate services if the hospital has no ward facilities, imposed by such hospital, whichever is lowest, except to the extent, if any, that the commissioner determines that a greater amount is appropriate in the case of hospitals serving a disproportionate share of indigent patients. Such rate shall be promulgated annually by the Commissioner of Social Services within available appropriations.

(2) On or after July 1, 2013, Medicaid rates paid to acute care hospitals, including children’s hospitals, shall be based on diagnosis-related groups established and periodically rebased by the Commissioner of Social Services, provided the Department of Social Services completes a fiscal analysis of the impact of such rate payment system on each hospital. The commissioner shall, in accordance with the provisions of section 11-4a, file a report on the results of the fiscal analysis not later than six months after implementing the rate payment system with the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. Within available appropriations, the commissioner shall annually determine in-patient payments for each hospital by multiplying diagnosis-related group relative weights by a base rate. Over a period of up to four years beginning on or after January 1, 2016, within available appropriations and at the discretion of the commissioner, the Department of Social Services shall transition hospital-specific, diagnosis-related group base rates to state-wide diagnosis-related group base rates by peer groups determined by the commissioner. For the purposes of this subsection, “peer group” means a group comprised of one of the following categories of acute care hospitals: Privately operated acute care hospitals, publicly operated acute care hospitals, or acute care children’s hospitals licensed by the Department of Public Health. At the discretion of the Commissioner of Social Services, the peer group for privately operated acute care hospitals may be further subdivided into peer groups for privately operated acute care hospitals. Within available appropriations, the commissioner may, in his or her discretion, make additional payments to hospitals based on criteria to be determined by the commissioner. Upon the conversion to a hospital payment methodology based on diagnosis-related groups, the commissioner shall evaluate payments for all hospital services, including, but not limited to, a review of pediatric psychiatric inpatient units within hospitals. The commissioner may, within available appropriations, implement a pay-for-performance program for pediatric psychiatric inpatient care. Nothing contained in this section shall authorize Medicaid payment by the state to any such hospital in excess of the charges made by such hospital for comparable services to the general public.

(b) Effective October 1, 1991, the rate to be paid by the state for the cost of special services rendered by such hospitals shall be established annually by the commissioner for each such hospital based on the reasonable cost to each hospital of such services furnished to state patients within available appropriations. Nothing contained in this subsection shall authorize a payment by the state for such services to any such hospital in excess of the charges made by such hospital for comparable services to the general public.

(c) The term “reasonable cost” as used in this section means the cost of care furnished such patients by an efficient and economically operated facility, computed in accordance with accepted principles of hospital cost reimbursement. The commissioner may adjust the rate of payment established under the provisions of this section for the year during which services are furnished to reflect fluctuations in hospital costs within available appropriations. Such adjustment may be made prospectively to cover anticipated fluctuations or may be made retroactive to any date subsequent to the date of the initial rate determination for such year or in such other manner as may be determined by the commissioner. In determining “reasonable cost” the commissioner may give due consideration to allowances for fully or partially unpaid bills, reasonable costs mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between the employer and employees, provided “employees” shall not include persons employed as managers or chief administrators, requirements for working capital and cost of development of new services, including additions to and replacement of facilities and equipment. The commissioner shall not give consideration to amounts paid by the facilities to employees as salary, or to attorneys or consultants as fees, where the responsibility of the employees, attorneys or consultants is to persuade or seek to persuade the other employees of the facility to support or oppose unionization. Nothing in this subsection shall prohibit the commissioner from considering amounts paid for legal counsel related to the negotiation of collective bargaining agreements, the settlement of grievances or normal administration of labor relations.

(d) (1) Until such time as subdivision (2) of this subsection is effective, the state shall also pay to such hospitals for each outpatient clinic and emergency room visit a reasonable rate to be established annually by the commissioner for each hospital, such rate to be determined by the reasonable cost of such services and within available appropriations.

(2) On or after July 1, 2013, with the exception of publicly operated psychiatric hospitals, hospitals shall be paid for outpatient and emergency room episodes of care based on prospective rates established by the commissioner within available appropriations and in accordance with the Medicare Ambulatory Payment Classification system in conjunction with a state conversion factor, provided the Department of Social Services completes a fiscal analysis of the impact of such rate payment system on each hospital. The Commissioner of Social Services shall, in accordance with the provisions of section 11-4a, file a report on the results of the fiscal analysis not later than six months after implementing the rate payment system with the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. The Medicare Ambulatory Payment Classification system shall be augmented to provide payment for services not generally covered under the Medicare Ambulatory Payment Classification system, including, but not limited to, mammograms, durable medical equipment, physical, occupational and speech therapy. Nothing contained in this subsection shall authorize a payment by the state for such episodes of care to any hospital in excess of the charges made by such hospital for comparable services to the general public. Effective upon implementation of the Ambulatory Payment Classification system, a covered outpatient hospital service that does not have an established Medicare Ambulatory Payment Classification code shall be paid in accordance with a fee schedule or an alternative payment methodology, as determined by the commissioner. Prior to the implementation of the Ambulatory Payment Classification system, each hospital’s charges shall be based on the charge master in effect as of June 1, 2015. After implementation of such system, annual increases in each hospital’s charge master shall not exceed, in the aggregate, the annual increase in the Medicare economic index. The Commissioner of Social Services shall establish a fee schedule for outpatient hospital services to be effective on and after January 1, 1995, and may annually modify such fee schedule if such modification is needed to ensure that the conversion to an administrative services organization is cost neutral to hospitals in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality.

(e) On and after January 1, 2015, and concurrent with the implementation of the diagnosis-related group methodology of payment to hospitals, an emergency department physician may enroll separately as a Medicaid provider and qualify for direct reimbursement for professional services provided in the emergency department of a hospital to a Medicaid recipient, including services provided on the same day the Medicaid recipient is admitted to the hospital. The commissioner shall pay to any such emergency department physician the Medicaid rate for physicians in accordance with the physician fee schedule in effect at that time. If the commissioner determines that payment to an emergency department physician pursuant to this subsection results in an additional cost to the state, the commissioner shall adjust such rate in consultation with the Connecticut Hospital Association and the Connecticut College of Emergency Physicians to ensure budget neutrality.

(f) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing criteria for defining emergency and nonemergency visits to hospital emergency rooms. All nonemergency visits to hospital emergency rooms shall be paid at the hospital’s outpatient clinic services rate. Nothing contained in this subsection or the regulations adopted under this section shall authorize a payment by the state for such services to any hospital in excess of the charges made by such hospital for comparable services to the general public. To the extent permitted by federal law, the Commissioner of Social Services shall impose cost-sharing requirements under the medical assistance program for nonemergency use of hospital emergency room services.

(g) The commissioner shall establish rates to be paid to freestanding chronic disease hospitals within available appropriations.

(h) The Commissioner of Social Services may implement policies and procedures as necessary to carry out the provisions of this section while in the process of adopting the policies and procedures as regulations, provided notice of intent to adopt the regulations is published in accordance with the provisions of section 17b-10 not later than twenty days after the date of implementation.

(i) In the event the commissioner is unable to implement the provisions of subsection (e) of this section by January 1, 2015, the commissioner shall submit written notice, not later than thirty-five days prior to January 1, 2015, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to implement such provisions on or before such date. The commissioner shall include in such notice (1) the reasons why the department will not be able to implement such provisions by such date, and (2) the date by which the department will be able to implement such provisions.

(j) The Department of Social Services is not required to increase rates paid, or to set any rates to be paid to, any hospital based on inflation, including, but not limited to, any current payments or adjustments that are being made based on dates of service in previous years.

(1949, 1953, S. 1586d; 1961, P.A. 474, S. 2; 1967, P.A. 726, S. 1; 1969, P.A. 339, S. 1; P.A. 73-117, S. 23, 31; P.A. 77-574, S. 4, 6; P.A. 79-560, S. 26, 39; P.A. 81-472, S. 111, 159; P.A. 84-367, S. 1, 3; P.A. 85-482, S. 1, 2; P.A. 87-27, S. 1; 87-516, S. 1, 5; P.A. 88-156, S. 19; P.A. 89-296, S. 6, 9; June Sp. Sess. P.A. 91-8, S. 13, 43, 63; May Sp. Sess. P.A. 92-16, S. 25, 89; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 2, 30; P.A. 95-160, S. 25, 69; 95-306, S. 1, 7; 95-351, S. 28, 30; P.A. 96-139, S. 12, 13; P.A. 98-131, S. 1, 2; P.A. 99-279, S. 13, 14, 45; June Sp. Sess. P.A. 00-2, S. 15, 53; June Sp. Sess. P.A. 01-2, S. 11, 66, 69; June Sp. Sess. P.A. 01-3, S. 1, 2, 6; June Sp. Sess. P.A. 01-9, S. 119, 120, 121, 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 57; June 30 Sp. Sess. P.A. 03-3, S. 67, 68; P.A. 04-258, S. 1, 3; May Sp. Sess. P.A. 04-2, S. 34; P.A. 05-280, S. 6; P.A. 06-188, S. 21; June Sp. Sess. P.A. 07-2, S. 27; P.A. 11-44, S. 113; 11-61, S. 122; June 12 Sp. Sess. P.A. 12-1, S. 265; Dec. Sp. Sess. P.A. 12-1, S. 4; P.A. 13-234, S. 76; 13-247, S. 91; P.A. 14-116, S. 6; 14-160, S. 1; 14-217, S. 194; June Sp. Sess. P.A. 15-5, S. 393.)

History: 1961 act changed technical language, added standard of comparable charges to Subsec. (a), deleted requirement of Subsec. (b) that special services be professional and added Subsec. (c); 1967 act changed term “welfare” to “state” patients, restricted standard of comparable charges in Subsec. (a), made allowances for unpaid bills, working capital requirements and services development costs in determination of “actual cost” in Subsec. (c) and added Subsec. (d); 1969 act allowed alternative rates in Subsec. (a) based on charges for ward or semiprivate facilities and placed limit on rate for outpatient clinic visit in Subsec. (d); P.A. 73-117 replaced hospital cost commission with committee established in accordance with Sec. 17-311; P.A. 77-574 included allowances for costs associated with collective bargaining agreements in Subsec. (c); P.A. 79-560 replaced committee with commissioner of income maintenance; P.A. 81-472 made technical changes; P.A. 84-367 changed the basis of the rate from “actual” to “reasonable” cost and added Subsec. (e) setting rates for the inpatient care of patients who no longer require acute care; P.A. 85-482 amended Subsec. (d) by substituting 116% for 150% of combined average fee of general practitioner and specialist for office visit as maximum rate for an outpatient clinic visit; P.A. 87-27 amended Subsec. (c) to exclude from “reasonable cost” amounts paid to employees, attorneys or consultants due to unionization disputes; P.A. 87-516 allowed the commissioner to establish a rate cap if he receives approval for a disproportionate share exemption pursuant to federal regulations; P.A. 88-156 added freestanding chronic disease hospitals providing services to persons aided or cared for by the state for routine services furnished to state patients and gave the commissioner the discretion to set a higher rate for hospitals serving a disproportionate share of indigent patients; P.A. 89-296 amended Subsec. (d) to prohibit the state from paying a hospital for services in excess of the charges made by the hospital for comparable services to the public, added a new Subsec. (e) requiring the commissioner to adopt regulations establishing criteria for defining emergency and nonemergency visits to hospital emergency rooms and relettered former Subsec. (e) as Subsec. (f); June Sp. Sess. P.A. 91-8 amended Subsec. (b) to add a provision re payment by the state of charges in excess of charges made when comparable service is rendered to the general public and amended Subsec. (d) re rates paid by the state for outpatient clinic, services, emergency room visits and outpatient hospital services paid on the basis of a ratio of cost to charges; May Sp. Sess. P.A. 92-16 amended Subsec. (d) by providing that emergency room visit rates in effect on June 30, 1991, shall remain in effect through June 30, 1993, except that those which would decrease on July 1, 1992, shall decrease; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (d) to add a formula concerning outpatient hospital services paid on the basis of a ratio of cost to charges and required the commissioner to establish a fee schedule for outpatient hospital services, effective July 1, 1994; Sec. 17-312 transferred to Sec. 17b-239 in 1995; P.A. 95-160 amended Subsec. (a) by adding a provision for rates to be paid to freestanding chronic disease hospitals, effective July 1, 1995; P.A. 95-306 amended Subsec. (f) by prohibiting payment to an acute care general hospital for inpatient care of a patient if such patient is no longer in need of such care and is eligible for Medicare, unless Medicare reimbursement is not received for such care, effective July 1, 1995; P.A. 95-351 amended Subsec. (a) by providing that the commissioner use the “actual charge based on utilized service” instead of the “cost of service” when determining rates paid to freestanding chronic disease hospitals, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 98-131 added new Subsec. (g) requiring commissioner to establish hospital inpatient rates, effective July 1, 1998; P.A. 99-279 amended Subsec. (d) to eliminate annual increases in the fee schedule for outpatient hospital services for the rate periods beginning July 1, 1999, and July 1, 2000, and amended Subsec. (g) to provide an exception for the rate period beginning October 1, 1998, from the application of the 3% annual adjustment factor to the target amount per discharge, to prohibit the commissioner from applying an annual adjustment factor for succeeding rate periods, and to make a technical change, effective July 1, 1999; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by deleting provisions re rates paid to freestanding chronic disease hospitals on and after July 1, 1995, and inserting provisions re rates paid to freestanding chronic disease hospitals and freestanding psychiatric hospitals, beginning July 1, 2000, and thereafter, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to make a technical change for the purpose of gender neutrality, to require commissioner to use the rate of the highest-paid freestanding chronic disease hospital for any freestanding chronic disease hospital having more than an average of 15% of its inpatient days utilized as long-term ventilator patient days beginning for the rate period ending in 2001, in lieu of rate paid for period when determining rates paid on and after July 1, 2001, notwithstanding provisions of subsection, and to define term “long-term ventilator patient”, effective July 1, 2001, and further amended Subsec. (a) to remove discretion of commissioner re determination of appropriate amount in the case of hospitals serving a disproportionate number share of indigent patients and to replace provisions re rates paid to freestanding chronic disease hospitals and freestanding psychiatric hospitals for rate period beginning July 1, 2001, effective July 2, 2001; June Sp. Sess. P.A. 01-3 amended Subsec. (d) by deleting provisions re rate for outpatient clinic visit and rate cap for outpatient clinics upon approval of disproportionate share exemption and adding provision re increase of fee schedule for rate period beginning July 1, 2001, and amended Subsec. (g) by deleting former provisions and adding provisions re establishment of inpatient hospital rates, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (d) to make 10.5% increase applicable to rate period beginning July 1, 2000, and effective June 1, 2001, and amended Subsec. (g) to make June 1, 2001, the date by which the commissioner is to establish inpatient hospital rates, effective July 1, 2001, and revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by delaying from July 1, 2002, to January 1, 2003, a 2% rate increase to a free standing chronic disease hospital and a free standing psychiatric hospital and maintaining effectiveness of existing rate until December 31, 2002, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (d) to provide that outpatient rates in effect as of June 30, 2003, shall remain in effect through June 30, 2005, and amended Subsec. (g) by replacing “and October 1, 2002,” with “through September 30, 2005,” re period of time during which commissioner shall not apply an annual adjustment factor to target amount per discharge, effective August 20, 2003; P.A. 04-258 amended Subsec. (a) by providing that each freestanding chronic disease hospital shall receive a rate that is 2% more than the rate it received in the prior fiscal year and amended Subsec. (g) by substituting September 30, 2004, for September 30, 2005, re time period during which the commissioner shall not apply an annual adjustment factor to the target amount per discharge and adding provisions re revised target amount per discharge for the periods commencing April 1, 2005, April 1, 2006, and April 1, 2007, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (g) by substituting March 31, 2008, for September 30, 2004, effective July 1, 2004; P.A. 05-280 amended Subsec. (g) by changing effective date for the $4,000 revised target amount per discharge from April 1, 2006, to October 1, 2006, and changing effective date for the $4,250 revised target amount per discharge from April 1, 2007, to October 1, 2007, effective July 1, 2005; P.A. 06-188 amended Subsec. (a) to make a technical change, amended Subsec. (d) to allow commissioner, within available appropriations, to increase outpatient service fees for services that include clinic, emergency room, magnetic resonance imaging and computerized axial tomography and thereafter report to the General Assembly on such fee increases and the associated cost increase estimates, and amended Subsec. (g) to substitute “September 30, 2006” for “March 31, 2008” re time period during which commissioner shall not apply annual adjustment factor to target amount per discharge, and to substitute former provisions re target amount per discharge that were to take effect October 1, 2006, and October 1, 2007, with new language re target amount per discharge to take effect on October 1, 2006, and reporting requirement on cost estimates for new target amount per discharge, effective July 1, 2006; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by replacing “July 1, 2004” with “July 1, 2007” and “two” with “four” re percentage increase in the rate provided to freestanding chronic disease hospitals over the rate provided in prior fiscal year and amended Subsec. (g) by replacing provisions re increased target amount per discharge effective October 1, 2006, with provisions requiring commissioner to establish increased target amount per discharge effective October 1, 2007, and to report to the General Assembly on the costs associated with such action, effective July 1, 2007; P.A. 11-44 amended Subsec. (d) by adding provision allowing commissioner to modify fee schedule for outpatient hospital services and deleting provision re submission of report, effective July 1, 2011; P.A. 11-61 amended Subsec. (d) by adding provision excluding utilization as factor in determining cost neutrality, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (b) and (d) by making technical changes and deleted former Subsec. (g) re establishment of inpatient hospital rates by commissioner, effective June 15, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (d) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to replace former provisions re rates with provisions re acute care and children’s hospital Medicaid rates to be based on diagnosis-related groups and re determination of in-patient rates and to delete provisions re payments to freestanding chronic disease hospitals and psychiatric hospitals, amended Subsec. (d) to add provisions re outpatient and emergency care payments to be based on prospective rates in accordance with the Medicare Ambulatory Payment Classification system, amended Subsec. (e) to add provision re cost-sharing requirements for nonemergency use of hospital emergency room services, added Subsec. (g) re policies and procedures while adopting regulations, and made conforming and technical changes, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to add Subdiv. (1) re rates to be based on reasonable cost, charge to general public or lowest charge and to designate existing provisions as Subdiv. (2), amended Subsec. (d) to add Subdiv. (1) re rates to be determined by reasonable cost of services and to designate existing provisions as Subdiv. (2), added new Subsec. (g) re rates for freestanding chronic disease hospitals, and redesignated existing Subsec. (g) as Subsec. (h), effective July 1, 2013; P.A. 14-116 deleted former Subsec. (f) re payment for inpatient care of patient who no longer requires acute care and is eligible for Medicare, redesignated existing Subsecs. (g) and (h) as Subsecs. (f) and (g) and amended redesignated Subsec. (g) by replacing reference to Connecticut Law Journal with reference to Sec. 17b-10, effective July 1, 2014; P.A. 14-160 added new Subsecs. (e) and (j) re Medicaid reimbursement for emergency department physicians, redesignated existing Subsecs. (e) to (h) as Subsecs. (f) to (i), and amended redesignated Subsec. (i) by replacing reference to Connecticut Law Journal with reference to Sec. 17b-10, effective July 1, 2014 (Revisor’s note: Subsecs. (h) to (j) were redesignated editorially by the Revisors as Subsecs. (g) to (i) to conform with changes made by P.A. 14-116, S. 6); P.A. 14-217 amended Subsec. (a)(2) to add provision re evaluation of payments for hospital services and pay-for-performance program for pediatric psychiatric inpatient care and make technical changes, effective July 1, 2014; June Sp. Sess. P.A. 15-5 added “within available appropriations” throughout, amended Subsec. (a)(2) by adding provision re transition to state-wide diagnosis-related group base rates by peer groups, provision re subdivision of peer groups for privately operated acute care hospitals and definition of “peer group”, amended Subsec. (d)(2) by adding exception re publicly operated psychiatric hospitals, replacing “pediatric, obstetric, neonatal and perinatal services” with “mammograms, durable medical equipment, physical, occupational and speech therapy”, and replacing former provision re payment for outpatient hospital services that do not have an established classification code with provisions re payments prior to and after implementation of Ambulatory Payment Classification system, added Subsec. (j) re rates not required to be based on inflation, and made technical and conforming changes, effective July 1, 2015.



Section 17b-239a - Payments to short-term general hospitals located in certain distressed municipalities and targeted investment communities with enterprise zones.

The Department of Social Services may, within available funds, make payments to all short-term general hospitals located in distressed municipalities, as defined in section 32-9p, with a population greater than seventy thousand and to all short-term general hospitals located in targeted investment communities with enterprise zones, as defined in section 32-70, with a population greater than one hundred thousand. The payment amount for each hospital shall be determined by the Commissioner of Social Services based upon the ratio that the number of inpatient discharges paid by Medicaid on a fee-for-service basis to the hospital for the most recently filed cost report period bears to the total hospital discharges paid by Medicaid on a fee-for-service basis for all qualifying hospitals. Notwithstanding the provisions of this section, no payment shall be made to a facility licensed as a children's hospital.

(June Sp. Sess. P.A. 01-3, S. 4, 6; June 30 Sp. Sess. P.A. 03-3, S. 66.)

History: June Sp. Sess. P.A. 01-3 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 removed provision which limited application of section to fiscal years ending June 30, 2002, and June 30, 2003, and added provision re payments to “all short-term general hospitals located in targeted investment communities with enterprise zones, as defined in section 32-70, with a population greater than one hundred thousand”, effective August 20, 2003.



Section 17b-239b - Chronic disease hospitals. Prior authorization procedures. Regulations.

The Commissioner of Social Services shall establish prior authorization procedures under the Medicaid program for admissions and lengths of stay in chronic disease hospitals. The Commissioner of Social Services may contract with an entity for administration of any aspect of such prior authorization or may expand the scope of an existing contract with an entity that performs utilization review services on behalf of the Department of Social Services. The commissioner, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 05-209, S. 2; P.A. 06-196, S. 132.)

History: P.A. 05-209 effective July 1, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 17b-239c - Interim disproportionate share payments to short-term general hospitals.

(a) Notwithstanding any provision of the general statutes, on and after July 1, 2011, the Department of Social Services may, within available appropriations, make interim quarterly medical assistance disproportionate share payments to short-term general hospitals. The total amount of interim payments made to such hospitals individually and in the aggregate shall maximize federal matching payments under the medical assistance program as determined by the Department of Social Services, in consultation with the Office of Policy and Management. No payments shall be made under this section to (1) any hospital which, on July 1, 2011, is within the class of hospitals licensed by the Department of Public Health as a children's general hospital, or (2) a short-term acute hospital operated exclusively by the state other than a short-term acute hospital operated by the state as a receiver pursuant to chapter 920. The quarterly interim payment amount for each hospital shall be determined by the Commissioner of Social Services based upon the information submitted by the hospital pursuant to Section 1001(d) of Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(b) Effective July 1, 2011, interim payments made to hospitals pursuant to this section for the succeeding twenty-seven months shall be based on 2009 federal fiscal year data and may be adjusted at the commissioner's discretion for accuracy. Effective October 1, 2013, interim payments shall be based on the most recent independent, certified disproportionate share hospital audit of federal fiscal year data. For federal fiscal year 2011 and succeeding federal fiscal years, final disproportionate share payment amounts shall be recalculated and reallocated in accordance with Section 1001(d) of Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. The commissioner shall prescribe uniform annual hospital data reporting forms. Payments made pursuant to this section shall be in addition to inpatient hospital rates determined pursuant to section 17b-239. The commissioner may withhold payment to a hospital to offset money owed by the hospital to the state.

(P.A. 11-44, S. 111; June 12 Sp. Sess. P.A. 12-1, S. 3; P.A. 13-234, S. 116.)

History: P.A. 11-44 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by substituting 27 months for 15 months, by substituting October 1, 2013, for October 1, 2012, and by adding provision re interim payments based on the most recent independent, certified disproportionate share hospital audit of federal fiscal year data, effective June 15, 2012; P.A. 13-234 amended Subsec. (a) to replace “monthly” with “quarterly” re interim disproportionate share payments, effective July 1, 2013.



Section 17b-239d - Payments for outpatient hospital services.

The Commissioner of Social Services may establish a fee schedule for the payment of any outpatient hospital services under the Medicaid program.

(P.A. 11-44, S. 92.)

History: P.A. 11-44 effective July 1, 2011.



Section 17b-239e - Hospital rate plan. Inpatient hospital case rate. Supplemental inpatient pool.

(a) On or before January 1, 2012, the Commissioner of Social Services, in consultation with the Commissioners of Public Health and Mental Health and Addiction Services and the Secretary of the Office of Policy and Management, shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies a plan concerning the implementation of a cost neutral acuity-based method for establishing rates to be paid to hospitals that is phased in over a period of time.

(b) The commissioner may establish a blended inpatient hospital case rate that includes services provided to all Medicaid recipients and may exclude certain diagnoses, as determined by the commissioner, if the establishment of such rates is needed to ensure that the conversion to an administrative services organization is cost neutral to hospitals in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality. The Department of Social Services may establish, within available appropriations, a supplemental inpatient pool for certain hospitals.

(P.A. 11-44, S. 112; 11-61, S. 121; Dec. Sp. Sess. P.A. 12-1, S. 5; P.A. 13-234, S. 77; June Sp. Sess. P.A. 15-5, S. 382.)

History: P.A. 11-44 effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding provision excluding utilization as a factor in determining cost neutrality, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (b) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (b) to add provision re supplemental inpatient pool for low-cost hospitals, and to delete “for the fiscal year ending June 30, 2013.”, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to replace “shall” with “may” re establishment of supplemental inpatient pool and change “low cost hospitals” to “certain hospitals”, effective July 1, 2015.



Section 17b-240 - (Formerly Sec. 17-312a). State payments to hospitals. Rates established by the Office of Health Care Access division of the Department of Public Health.

Section 17b-240 is repealed, effective July 1, 2011.

(P.A. 78-250, S. 1, 2; P.A. 95-257, S. 39, 58; P.A. 10-179, S. 97; P.A. 11-44, S. 178.)



Section 17b-241 - (Formerly Sec. 17-312b). Payments to mental health and substance abuse residential facilities and freestanding detoxification centers.

(a) Any rates established by the Commissioner of Social Services in effect February 1, 1991, for mental health and substance abuse residential facilities shall remain in effect through June 30, 1992, except those which would have been decreased effective July 1, 1991, shall be decreased. Any rate increases made during the fiscal year ending June 30, 1993, shall not exceed the most recent annual increase in the consumer price index for urban consumers.

(b) Any rates established by the Commissioner of Social Services in effect February 1, 1991, for freestanding detoxification centers shall remain in effect through June 30, 1992, except those which would have been decreased effective July 1, 1991, shall be decreased. Any rate increases made during the fiscal years ending June 30, 1993, June 30, 1994, and June 30, 1995, shall not exceed the most recent annual increase in the consumer price index for urban consumers. Any freestanding detoxification center which has an established rate below the average and, due to a material change in circumstances resulting in financial hardship, is aggrieved by a rate determined pursuant to this subsection may, within ten days of receipt of written notice of such rate from the commissioner, request in writing a hearing on such rate. The commissioner shall, upon the receipt of all documentation necessary to evaluate the request, determine whether there has been such a change in circumstances and shall conduct a hearing if appropriate.

(June Sp. Sess. P.A. 91-8, S. 16, 63; May Sp. Sess. P.A. 92-16, S. 33, 89; P.A. 93-262, S. 1, 87; 93-418, S. 23, 41.)

History: May Sp. Sess. P.A. 92-16 amended Subsecs. (a) and (b) by adding provision to each requiring that any rate increases made during the fiscal year ending June 30, 1993, shall not exceed the most recent annual increase in the consumer price index for urban consumers; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 amended Subsec. (b) to make provisions applicable to the fiscal years ending June 30, 1994, and June 30, 1995 and added provision regarding free-standing detoxification centers' request for hearing on a rate established by the commissioner, effective July 1, 1993; Sec. 17-312b transferred to Sec. 17b-241 in 1995.



Section 17b-241a - *(See end of section for amended version and effective date.) Payments to the Department of Mental Health and Addiction Services for targeted case management services.

Notwithstanding any provision of the general statutes and the regulations of Connecticut state agencies, the Commissioner of Social Services may reimburse the Department of Mental Health and Addiction Services for targeted case management services that it provides to its target population, which, for purposes of this section, shall include individuals with severe and persistent psychiatric illness and individuals with persistent substance dependence.

(June 30 Sp. Sess. P.A. 03-3, S. 88.)

*Note: On and after July 1, 2016, this section, as amended by section 5 of public act 14-62 and section 398 of public act 15-5 of the June special session, is to read as follows:

“Sec. 17b-241a. Payments to the Department of Mental Health and Addiction Services for targeted case management services. Submission of expenditures for intensive care management. Notwithstanding any provision of the general statutes, the Commissioner of Social Services may reimburse the Department of Mental Health and Addiction Services for targeted case management services that it provides to its target population, which, for purposes of this section, shall include individuals with severe and persistent psychiatric illness and individuals with persistent substance dependence. The Commissioners of Social Services and Mental Health and Addiction Services, in consultation with the Secretary of the Office of Policy and Management, shall ensure that all expenditures for intensive care management eligible for Medicaid reimbursement are submitted to the Centers for Medicare and Medicaid Services.”

(June 30 Sp. Sess. P.A. 03-3, S. 88; P.A. 14-62, S. 5; June Sp. Sess. P.A. 15-5, S. 398.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 30, 2003; P.A. 14-62 added provision re submission of intensive case management expenditures eligible for Medicaid reimbursement and deleted reference to regulations of Connecticut state agencies, effective July 1, 2016; June Sp. Sess. P.A. 15-5 substituted “intensive care management” for “intensive case management”, effective July 1, 2016.



Section 17b-241b - Rate for private psychiatric residential treatment facilities.

The Commissioner of Social Services shall submit to the federal Centers for Medicare and Medicaid Services a Medicaid state plan amendment to increase the Medicaid rate for private psychiatric residential treatment facilities, provided that such rate increase is within available state appropriations. For purposes of this section, “private psychiatric residential treatment facility” means a nonhospital facility with an agreement with a state Medicaid agency to provide inpatient services to Medicaid-eligible individuals under the age of twenty-one.

(P.A. 14-217, S. 136.)

History: P.A. 14-217 effective June 13, 2014.



Section 17b-242 - (Formerly Sec. 17-313). Payments to home health care agencies and homemaker-home health aide agencies. Appeals. Hearings. Regulations.

(a) The Department of Social Services shall determine the rates to be paid to home health care agencies and homemaker-home health aide agencies by the state or any town in the state for persons aided or cared for by the state or any such town. For the period from February 1, 1991, to January 31, 1992, inclusive, payment for each service to the state shall be based upon the rate for such service as determined by the Office of Health Care Access, except that for those providers whose Medicaid rates for the year ending January 31, 1991, exceed the median rate, no increase shall be allowed. For those providers whose rates for the year ending January 31, 1991, are below the median rate, increases shall not exceed the lower of the prior rate increased by the most recent annual increase in the consumer price index for urban consumers or the median rate. In no case shall any such rate exceed the eightieth percentile of rates in effect January 31, 1991, nor shall any rate exceed the charge to the general public for similar services. Rates effective February 1, 1992, shall be based upon rates as determined by the Office of Health Care Access, except that increases shall not exceed the prior year’s rate increased by the most recent annual increase in the consumer price index for urban consumers and rates effective February 1, 1992, shall remain in effect through June 30, 1993. Rates effective July 1, 1993, shall be based upon rates as determined by the Office of Health Care Access except if the Medicaid rates for any service for the period ending June 30, 1993, exceed the median rate for such service, the increase effective July 1, 1993, shall not exceed one per cent. If the Medicaid rate for any service for the period ending June 30, 1993, is below the median rate, the increase effective July 1, 1993, shall not exceed the lower of the prior rate increased by one and one-half times the most recent annual increase in the consumer price index for urban consumers or the median rate plus one per cent. The Commissioner of Social Services shall establish a fee schedule for home health services to be effective on and after July 1, 1994. The commissioner may annually modify such fee schedule if such modification is needed to ensure that the conversion to an administrative services organization is cost neutral to home health care agencies and homemaker-home health aide agencies in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality. The commissioner shall increase the fee schedule for home health services provided under the Connecticut home-care program for the elderly established under section 17b-342, effective July 1, 2000, by two per cent over the fee schedule for home health services for the previous year. The commissioner may increase any fee payable to a home health care agency or homemaker-home health aide agency upon the application of such an agency evidencing extraordinary costs related to (1) serving persons with AIDS; (2) high-risk maternal and child health care; (3) escort services; or (4) extended hour services. In no case shall any rate or fee exceed the charge to the general public for similar services. A home health care agency or homemaker-home health aide agency which, due to any material change in circumstances, is aggrieved by a rate determined pursuant to this subsection may, within ten days of receipt of written notice of such rate from the Commissioner of Social Services, request in writing a hearing on all items of aggrievement. The commissioner shall, upon the receipt of all documentation necessary to evaluate the request, determine whether there has been such a change in circumstances and shall conduct a hearing if appropriate. The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection. The commissioner may implement policies and procedures to carry out the provisions of this subsection while in the process of adopting regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementing the policies and procedures. Such policies and procedures shall be valid for not longer than nine months.

(b) The Department of Social Services shall monitor the rates charged by home health care agencies and homemaker-home health aide agencies. Such agencies shall file annual cost reports and service charge information with the department.

(c) The home health services fee schedule shall include a fee for the administration of medication, which shall apply when the purpose of a nurse’s visit is limited to the administration of medication. Administration of medication may include, but is not limited to, blood pressure checks, glucometer readings, pulse rate checks and similar indicators of health status. The fee for medication administration shall include administration of medications while the nurse is present, the pre-pouring of additional doses that the client will self-administer at a later time and the teaching of self-administration. The department shall not pay for medication administration in addition to any other nursing service at the same visit. The department may establish prior authorization requirements for this service. Before implementing such change, the Commissioner of Social Services shall consult with the chairpersons of the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services. The commissioner shall monitor Medicaid home health care savings achieved through the implementation of nurse delegation of medication administration pursuant to section 19a-492e. If, by January 1, 2016, the commissioner determines that the rate of savings is not adequate to meet the annualized savings assumed in the budget for the biennium ending June 30, 2017, the department may reduce rates for medication administration as necessary to achieve the savings assumed in the budget. Prior to any rate reduction, the department shall report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services provider specific cost and utilization trend data for those patients receiving medication administration. Should the department determine it necessary to reduce medication administration rates under this section, it shall examine the possibility of establishing a separate Medicaid supplemental rate or a pay-for-performance program for those providers, as determined by the commissioner, who have established successful nurse delegation programs.

(d) The home health services fee schedule established pursuant to subsection (c) of this section shall include rates for psychiatric nurse visits.

(e) The Department of Social Services, when processing or auditing claims for reimbursement submitted by home health care agencies and homemaker-home health aide agencies shall, in accordance with the provisions of chapter 15, accept electronic records and records bearing the electronic signature of a licensed physician or licensed practitioner of a healthcare profession that has been submitted to the home health care agency or homemaker home-health aide agency.

(f) If the electronic record or signature that has been transmitted to a home health care agency or homemaker-home health aide agency is illegible or the department is unable to determine the validity of such electronic record or signature, the department shall review additional evidence of the accuracy or validity of the record or signature, including, but not limited to, (1) the original of the record or signature, or (2) a written statement, made under penalty of false statement, from (A) the licensed physician or licensed practitioner of a health care profession who signed such record, or (B) if such licensed physician or licensed practitioner of a health care profession is unavailable, the medical director of the agency verifying the accuracy or validity of such record or signature, and the department shall make a determination whether the electronic record or signature is valid.

(g) The Department of Social Services, when auditing claims submitted by home health care agencies and homemaker-home health aide agencies, shall consider any signature from a licensed physician or licensed practitioner of a health care profession that may be required on a plan of care for home health services, to have been provided in timely fashion if (1) the document bearing such signature was signed prior to the time when such agency seeks reimbursement from the department for services provided, and (2) verbal or telephone orders from the licensed physician or licensed practitioner of a health care profession were received prior to the commencement of services covered by the plan of care and such orders were subsequently documented. Nothing in this subsection shall be construed as limiting the powers of the Commissioner of Public Health to enforce the provisions of sections 19-13-D73 and 19-13-D74 of the regulations of Connecticut state agencies and 42 CFR 484.18(c).

(h) For purposes of this section, “licensed practitioner of a healthcare profession” has the same meaning as “licensed practitioner” in section 21a-244a.

(1957, P.A. 539; P.A. 73-117, S. 24, 31; P.A. 78-264, S. 2, 4; P.A. 91-406, S. 5, 29; June Sp. Sess. P.A. 91-8, S. 20, 63; May Sp. Sess. P.A. 92-16, S. 26, 89; P.A. 93-262, S. 1, 20, 87; 93-418, S. 24, 41; 93-435, S. 59, 95; May Sp. Sess. P.A. 94-5, S. 22, 30; P.A. 95-257, S. 39, 58; 95-351, S. 14, 30; P.A. 96-268, S. 5, 34; P.A. 99-130; June Sp. Sess. P.A. 00-2, S. 16, 53; P.A. 02-101, S. 13; P.A. 03-2, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 197; P.A. 05-118, S. 1; 05-272, S. 44; P.A. 11-44, S. 114; 11-61, S. 123; Dec. Sp. Sess. P.A. 12-1, S. 6; P.A. 13-234, S. 78; June Sp. Sess. P.A. 15-5, S. 387.)

History: P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 78-264 replaced public health nursing agencies with home health care and homemaker-home health aide agencies and replaced previous rate provisions with statement that rate to be determined by commission on hospitals and health care; P.A. 91-406 corrected an internal reference; June Sp. Sess. P.A. 91-8 amended the section by replacing “state” with the specific departments, by specifying the rates paid by the state to home health care agencies and homemaker-home health aide agencies and by adding provisions re the appeal of a rate determination; May Sp. Sess. P.A. 92-16 provided that rates in effect on February 1, 1992, shall remain in effect through June 30, 1993; P.A. 93-262 removed the references to departments of income maintenance, human resources and aging and provided that the department of social services shall determine rates to be charged home health care agencies and homemaker-home health aide agencies, made technical changes and added provisions requiring commissioner to adopt regulations, effective July 1, 1993; P.A. 93-418 added provisions regarding rates effective July 1, 1993, which are determined by the commission on hospitals and health care and authorizing income maintenance commissioner to establish fee schedule on and after July 1, 1994, effective July 1, 1993; P.A. 93-435 authorized the Revisors to substitute social services commissioner for income maintenance commissioner in P.A. 93-418, effective June 28, 1993; May Sp. Sess. P.A. 94-5 allowed the fee schedule to be phased in over a two-year period and allowed the commissioner to increase any fee payable to a home health care agency or homemaker-home health aide agency if there are extraordinary costs, effective July 1, 1994; Sec. 17-313 transferred to Sec. 17b-242 in 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-351 added Subdiv. (4) allowing the commissioner to increase any fee payable for extraordinary costs relating to extended hour services, effective July 1, 1995 (Revisor’s note: In the first sentence the phrase “rates to be charged by home health care agencies and the rates to be paid” was changed editorially by the Revisors to read “rates to be charged by home health care agencies and homemaker-home health aide agencies and the rates to be paid” to correct a clerical error in the preparation of the 1995 General Statutes); P.A. 96-268 added reference to homemaker-home health aide agencies, effective July 1, 1996; P.A. 99-130 designated existing language as Subsec. (a), eliminating the responsibility of the department to determine rates to be charged by home health care agencies and homemaker-home health aide agencies and added Subsec. (b) requiring the department to monitor the rates charged by such agencies, requiring such agencies to file annual cost reports and service charge information with the department, and made technical changes; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by deleting provision re phasing in the fee schedule over a two-year period and inserting provision requiring the commissioner to increase by 2% the fee schedule for home health care services provided under the Connecticut home-care program for the elderly, effective July 1, 2000; P.A. 02-101 amended Subsec. (a) to make a technical change, effective July 1, 2002; P.A. 03-2 added Subsec. (c) re establishment of home health services fee schedule applicable when purpose of nurse’s visit is limited to administration of medication, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (d) re rates for psychiatric nurse visits, effective August 20, 2003; P.A. 05-118 added Subsec. (e) allowing for submission of electronic records and records bearing electronic signatures by agencies to department with respect to the processing and auditing of claims for reimbursement and Subsec. (f) re the timely signature of a health care professional on a plan of care for home health services submitted to department; P.A. 05-272 amended Subsec. (e) by requiring department to accept electronic records and signatures of licensed physicians or licensed health care practitioners that have been submitted to an agency, rather than signatures of “an individual duly authorized by any such agency to submit records to the department”, added new Subsec. (f) re process for reviewing and validating illegible electronic records or signatures transmitted to home health care agencies or homemaker-home health aide agencies, redesignated existing Subsec. (f) as Subsec. (g), designating provisions therein re document bearing signature as Subdiv. (1) and replacing “provided to such agency” with “signed”, added Subsec. (g)(2) re timeliness of signatures from licensed physicians or licensed practitioners of a health care profession in cases involving verbal or telephone orders and re Department of Public Health’s powers to enforce specified state and federal regulations concerning patients’ care plans and medication administration are not limited by Subsec. (g), and added Subsec. (h) defining “licensed practitioner of a healthcare profession”; P.A. 11-44 amended Subsec. (a) by replacing provision allowing commissioner to increase any fee in fee schedule with provision allowing commissioner to modify fee schedule, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding provision excluding utilization as factor in determining cost neutrality, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete “for the fiscal year ending June 30, 2013.” re utilization as a factor in determining cost neutrality and to make a technical change, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (c) to add provisions re monitoring of savings achieved through nurse delegation of medication administration and re reduction of rates for medication administration, effective July 1, 2015.



Section 17b-242a - Prior authorization for Medicaid home health services, physical therapy, occupational therapy and speech therapy. Regulations.

The Commissioner of Social Services shall establish prior authorization procedures under the Medicaid program for home health services, physical therapy, occupational therapy and speech therapy. The Commissioner of Social Services may contract with an entity for administration of any such aspect of prior authorization or may expand the scope of an existing contract with an entity that performs utilization review services on behalf of the department. The commissioner, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 05-280, S. 46; P.A. 06-188, S. 15; 06-196, S. 133; June 12 Sp. Sess. P.A. 12-1, S. 13; Dec. Sp. Sess. P.A. 12-1, S. 3.)

History: P.A. 05-280 effective July 1, 2005; P.A. 06-188 added prior authorization requirement for home health aide visits that exceed 14 hours per week, added exception that providers shall not be required to submit a prior authorization request for a home health service for the same client more than once a month and deleted provision re revisions to a prior authorization request previously received during the month, effective July 1, 2006; P.A. 06-196 made a technical change, effective June 7, 2006; June 12 Sp. Sess. P.A. 12-1 deleted provision re prior authorization required for skilled nursing visits that exceed 2 per week and home health aide visits that exceed 14 hours per week, except for home health service provided to same client more than once a month, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 added “physical therapy, occupational therapy and speech therapy”, effective December 21, 2012.



Section 17b-242b - Pilot program for ventilator-dependent Medicaid recipients receiving medical care at home.

(a) The Commissioner of Social Services shall, within available appropriations, establish and operate a two-year, state-funded pilot program for not more than ten ventilator-dependent Medicaid recipients who receive medical care at home and reside in Fairfield County. Such pilot program shall permit such recipients to directly hire registered nurses, licensed pursuant to the provisions of chapter 378, and respiratory therapists, licensed pursuant to chapter 381a, to assist with the care of such recipients.

(b) The Department of Social Services shall, at least annually, screen each Medicaid recipient participating in the pilot program to determine his or her ability to manage his or her care. Each participant shall certify, in writing, that he or she, or his or her authorized representative, assumes responsibility for his or her plan of care. The care plan shall be directed by a physician and approved by the department. Each such plan shall include a protocol for ensuring the provision of care when the registered nurse or respiratory therapist hired by the participant is unavailable.

(c) The commissioner shall establish the maximum allowable rate to be paid for such services under the pilot program. The rate for registered nurses shall be set at not less than eighty per cent of the prevailing rate paid by the department to home health care agencies to provide comparable care.

(d) As a condition of providing care to a participant in the pilot program, each registered nurse and respiratory therapist shall (1) submit to a criminal history background check, and (2) certify, in writing, that he or she will not terminate care of the participant without at least two weeks written notice, except in the case of an emergency.

(e) Not later than January 1, 2015, the Commissioner of Social Services shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and human services concerning the pilot program, including its cost-effectiveness, and the continuity of care provided to participants.

(P.A. 12-91, S. 1.)



Section 17b-243 - (Formerly Sec. 17-313a). Payments to rehabilitation centers.

(a) The rate to be paid by the state to rehabilitation centers, including but not limited to, centers affiliated with the Easter Seal Society of Connecticut, Inc., for services to patients referred by any state agency, except employment opportunities and day services, shall be determined annually by the Commissioner of Social Services who shall prescribe uniform forms on which such rehabilitation centers shall report their costs, except that rates effective April 30, 1989, shall remain in effect through May 31, 1990, and rates in effect February 1, 1991, shall remain in effect through December 31, 1992, except those which would be decreased effective January 1, 1992, shall be decreased. For the rate years beginning January 1, 1993, through December 31, 1995, any rate increase shall not exceed the most recent annual increase in the consumer price index for urban consumers. Such rates shall be determined on the basis of a reasonable payment for necessary services rendered. Nothing contained herein shall authorize a payment by the state to any such rehabilitation center in excess of the charges made by such center for comparable services to the general public. The Commissioner of Social Services shall establish a fee schedule for rehabilitation services to be effective on and after January 1, 1996. The fee schedule may be adjusted annually beginning July 1, 1997, to reflect necessary increases in the cost of services.

(b) The amount to be paid by the state to rehabilitation centers including but not limited to centers affiliated with the Easter Seal Society of Connecticut, Inc., for employment opportunities and day services to patients referred by any state agency shall be determined annually using a uniform payment system in accordance with the provisions of subsection (a) of section 17a-246.

(1969, P.A. 346, S. 1; P.A. 73-117, S. 25, 31; P.A. 79-560, S. 27, 39; P.A. 80-483, S. 174, 186; P.A. 89-325, S. 13, 26; June Sp. Sess. P.A. 91-8, S. 14, 63; May Sp. Sess. P.A. 92-16, S. 27, 89; P.A. 93-262, S. 1, 87; 93-418, S. 25, 41; P.A. 95-160, S. 66, 69; P.A. 96-139, S. 12, 13; P.A. 11-16, S. 33.)

History: P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 79-560 replaced the committee with commissioner of income maintenance; P.A. 80-483 deleted “for Crippled Children and Adults” in Easter Seal Society name; P.A. 89-325 amended Subsec. (a) to exclude centers that provide employment opportunities and day services from the rate setting in this section, it also allows rates effective April 30, 1989, to remain in effect through May 31, 1990, and added a new Subsec. (b) re rates for centers providing employment opportunities and day services; June Sp. Sess. P.A. 91-8 amended Subsec. (a) re rates paid by the state for rehabilitation centers; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by providing that for the rate year beginning January 1, 1993, any rate increase shall not exceed the most recent annual increase in the consumer price index for urban consumers. P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 amended Subsec. (a) concerning rate increases and the consumer price index to specify applicability for any succeeding rate year after January 1, 1993, effective July 1, 1993; Sec. 17-313a transferred to Sec. 17b-243 in 1995; P.A. 95-160 amended Subsec. (a) by replacing “any succeeding year” with “December 31, 1995” for the period of time after January 1, 1993, which shall not have a rate increase exceeding the most recent annual increase in the consumer price index for urban consumers and by adding a provision requiring the commissioner to establish a fee schedule for rehabilitation services to be effective on and after January 1, 1996, effective June 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 11-16 amended Subsec. (a) to delete “as defined in section 17a-246” re employment opportunities and day services, effective May 24, 2011.



Section 17b-244 - (Formerly Sec. 17-313b). Payments to private facilities providing functional or vocational services for severely handicapped persons and payments for residential care. Establishment of rate. Regulations.

(a) The room and board component of the rates to be paid by the state to private facilities and facilities operated by regional education service centers which are licensed to provide residential care pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid program as intermediate care facilities for individuals with intellectual disabilities, shall be determined annually by the Commissioner of Social Services, except that rates effective April 30, 1989, shall remain in effect through October 31, 1989. Any facility with real property other than land placed in service prior to July 1, 1991, shall, for the fiscal year ending June 30, 1995, receive a rate of return on real property equal to the average of the rates of return applied to real property other than land placed in service for the five years preceding July 1, 1993. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the rate of return on real property for property items shall be revised every five years. The commissioner shall, upon submission of a request by such facility, allow actual debt service, comprised of principal and interest, on the loan or loans in lieu of property costs allowed pursuant to section 17-313b-5 of the regulations of Connecticut state agencies, whether actual debt service is higher or lower than such allowed property costs, provided such debt service terms and amounts are reasonable in relation to the useful life and the base value of the property. In the case of facilities financed through the Connecticut Housing Finance Authority, the commissioner shall allow actual debt service, comprised of principal, interest and a reasonable repair and replacement reserve on the loan or loans in lieu of property costs allowed pursuant to section 17-313b-5 of the regulations of Connecticut state agencies, whether actual debt service is higher or lower than such allowed property costs, provided such debt service terms and amounts are determined by the commissioner at the time the loan is entered into to be reasonable in relation to the useful life and base value of the property. The commissioner may allow fees associated with mortgage refinancing provided such refinancing will result in state reimbursement savings, after comparing costs over the terms of the existing proposed loans. For the fiscal year ending June 30, 1992, the inflation factor used to determine rates shall be one-half of the gross national product percentage increase for the period between the midpoint of the cost year through the midpoint of the rate year. For fiscal year ending June 30, 1993, the inflation factor used to determine rates shall be two-thirds of the gross national product percentage increase from the midpoint of the cost year to the midpoint of the rate year. For the fiscal years ending June 30, 1996, and June 30, 1997, no inflation factor shall be applied in determining rates. The Commissioner of Social Services shall prescribe uniform forms on which such facilities shall report their costs. Such rates shall be determined on the basis of a reasonable payment for necessary services. Any increase in grants, gifts, fund-raising or endowment income used for the payment of operating costs by a private facility in the fiscal year ending June 30, 1992, shall be excluded by the commissioner from the income of the facility in determining the rates to be paid to the facility for the fiscal year ending June 30, 1993, provided any operating costs funded by such increase shall not obligate the state to increase expenditures in subsequent fiscal years. Nothing contained in this section shall authorize a payment by the state to any such facility in excess of the charges made by the facility for comparable services to the general public. The service component of the rates to be paid by the state to private facilities and facilities operated by regional education service centers which are licensed to provide residential care pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid programs as intermediate care facilities for individuals with intellectual disabilities, shall be determined annually by the Commissioner of Developmental Services in accordance with section 17b-244a. For the fiscal year ending June 30, 2008, no facility shall receive a rate that is more than two per cent greater than the rate in effect for the facility on June 30, 2007, except any facility that would have been issued a lower rate effective July 1, 2007, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2007. For the fiscal year ending June 30, 2009, no facility shall receive a rate that is more than two per cent greater than the rate in effect for the facility on June 30, 2008, except any facility that would have been issued a lower rate effective July 1, 2008, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2008. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except that (1) the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2009, if a capital improvement required by the Commissioner of Developmental Services for the health or safety of the residents was made to the facility during the fiscal years ending June 30, 2010, or June 30, 2011, and (2) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal year ending June 30, 2012, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2012, except that (A) the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2011, if a capital improvement required by the Commissioner of Developmental Services for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2012, and (B) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, due to interim rate status or agreement with the department, shall be issued such lower rate. Any facility that has a significant decrease in land and building costs shall receive a reduced rate to reflect such decrease in land and building costs. The rate paid to a facility may be increased if a capital improvement approved by the Department of Developmental Services, in consultation with the Department of Social Services, for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2014, or June 30, 2015, only to the extent such increases are within available appropriations. For the fiscal years ending June 30, 2016, and June 30, 2017, rates shall not exceed those in effect for the period ending June 30, 2015, except the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2015, if a capital improvement approved by the Department of Developmental Services, in consultation with the Department of Social Services, for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2016, or June 30, 2017, only to the extent such rate increases are within available appropriations. For the fiscal years ending June 30, 2016, and June 30, 2017, and each succeeding fiscal year, any facility that would have been issued a lower rate, due to interim rate status, a change in allowable fair rent or agreement with the department, shall be issued such lower rate.

(b) The Commissioner of Social Services and the Commissioner of Developmental Services shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(1971, P.A. 560, S. 1; P.A. 73-117, S. 26, 31; P.A. 79-227; 79-560, S. 28, 39; June Sp. Sess. P.A. 83-39, S. 1, 2, 18; P.A. 84-546, S. 54, 173; P.A. 88-71; P.A. 89-325, S. 14, 26; June Sp. Sess. P.A. 91-8, S. 15, 63; June Sp. Sess. P.A. 91-11, S. 11, 25; May Sp. Sess. P.A. 92-16, S. 28, 89; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 11, 30; P.A. 95-160, S. 65, 69; P.A. 96-139, S. 12, 13; 96-188, S. 1, 2; June 30 Sp. Sess. P.A. 03-3, S. 81; P.A. 05-256, S. 11; P.A. 07-73, S. 2(b); June Sp. Sess. P.A. 07-2, S. 13; Sept. Sp. Sess. P.A. 09-5, S. 42; P.A. 10-179, S. 37; P.A. 11-44, S. 82; June 12 Sp. Sess. P.A. 12-1, S. 5; P.A. 13-234, S. 106; P.A. 14-143, S. 3; June Sp. Sess. P.A. 15-5, S. 379.)

History: P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 79-227 replaced committee with commissioner of income maintenance, included payments to community residences and changed Association for Retarded Children to Association for Retarded Citizens; P.A. 79-560 deleted reference to Sec. 17-311; June Sp. Sess. P.A. 83-39 provided for payment to private nonprofit facilities providing functional and vocational services for severely handicapped persons and to private facilities operated by regional education service centers providing residential care and added Subsec. (b) re establishment of separate rate (Revisor’s note: Subsec. (c) was added editorially by the Revisors); P.A. 84-546 confirmed Revisors’ action in editorially adding Subsec. (c) re adoption of regulations; P.A. 88-71 substantially rewrote section to empower commissioner of mental retardation to establish service component of rates where previously commissioner of income maintenance had set all rates and commissioner of mental retardation had performed a consultative role; P.A. 89-325 allowed rates in effect April 30, 1989, to remain in effect through October 31, 1989, and also deleted language re rates to be paid to private nonprofit facilities in Subsec. (a); June Sp. Sess. P.A. 91-8 amended Subsec. (a) re rates paid by the state to private facilities providing functional or vocational services for severely handicapped persons and clients of residential care facilities; June Sp. Sess. P.A. 91-11 amended Subsec. (a) to prohibit the department of income maintenance from considering any grants, gifts, fund-raising or endowment income used during the preceding year for payment of operating costs by a private facility in determining the facility’s rates for fiscal year 1992-93; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by providing that for the fiscal year ending June 30, 1993, the inflation factor used to determine rates shall be two-thirds of the gross national product percentage increase from the midpoint of the cost year to the midpoint of the rate year (Revisor’s note: In Subsec. (a) in the sentence beginning “For the fiscal year ending June 30, 1992,” the words “period between the” were inserted before the word “midpoint” and the words “cost year through the midpoint of the” were inserted before the words “rate year” editorially by the Revisors to reinstate existing language omitted through clerical error); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (a) to establish a formula for rates of return for real property for facilities with real property other than land placed in service prior to July 1, 1991, effective July 1, 1994; Sec. 17-313b transferred to Sec. 17b-244 in 1995; P.A. 95-160 amended Subsec. (a) by adding a provision that for fiscal years ending June 30, 1996, and June 30, 1997, no inflation factor shall be applied in determining rates, effective June 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-188 provided that the commissioner shall allow, upon request of a facility, actual debt service whether higher or lower than allowed property costs, provided that, in the case of facilities financed through the Connecticut Housing Finance Authority, the commissioner shall allow actual debt service whether higher or lower than allowed property costs, provided such debt service terms and amounts are determined by the commissioner at the time the loan is entered into to be reasonable in relation to the useful life and base value of the property and made a technical change, effective May 31, 1996; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to add provision re allowance of fees associated with mortgage refinancing provided such refinancing results in state reimbursement savings, effective August 20, 2003; P.A. 05-256 amended Subsec. (a) to include reference to Sec. 17b-244a, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by providing that for fiscal year ending June 30, 2008, a facility shall receive a rate that is 2% greater than the rate in effect for fiscal year ending June 30, 2007, and that for fiscal year ending June 30, 2009, a facility shall receive a rate that is 2% greater than the rate in effect for fiscal year ending June 30, 2008, except any facility that would have been issued a lower rate due to interim rate status or agreement with the department shall be issued such lower rate, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by adding provision re rates for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by adding Subdiv. (1) re exception to rate established for fiscal years ending June 30, 2010, and June 30, 2011, when facility makes required capital improvement and by designating existing exception as Subdiv. (2), effective July 1, 2010; P.A. 11-44 amended Subsec. (a) by adding provisions re rates for fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by providing that rate setting provisions formerly applicable to fiscal years ending June 30, 2012, and June 30, 2013, are applicable to fiscal year ending June 30, 2012, making technical changes and adding provision re facility having significant decrease in land and building costs to receive a reduced rate to reflect the decrease in such costs for fiscal year ending June 30, 2013, effective July 1, 2012; P.A. 13-234 amended Subsec. (a) to delete reference to fiscal year ending June 30, 2013, re reduced rate to reflect decreased land and building costs and to add provision re increased rates for fiscal years ending June 30, 2014, and June 30, 2015, for approved capital improvements, effective July 1, 2013; P.A. 14-143 amended Subsec. (a) by replacing “persons with mental retardation” with “individuals with intellectual disabilities”; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to add provisions re rates for fiscal years ending June 30, 2016, and June 30, 2017, and make a technical change, effective July 1, 2015.



Section 17b-244a - Rates for payment to residential facilities for individuals with intellectual disabilities.

In determining the service component of the rates to be paid by the state under sections 17b-244 and 17b-246 to private facilities and facilities operated by regional education service centers that are licensed to provide residential care pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid programs as intermediate care facilities for individuals with intellectual disabilities, the Commissioner of Developmental Services shall consider for each facility the actual wage and benefit costs for services and service providers, adjusted for inflation, and said commissioner shall not establish a single fixed amount for wage and benefit costs that is applicable to all such facilities.

(P.A. 05-256, S. 10; P.A. 07-73, S. 2(b); P.A. 13-139, S. 5.)

History: P.A. 05-256 effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 13-139 substituted “individuals with intellectual disabilities” for “persons with mental retardation”.



Section 17b-245 - (Formerly Sec. 17-313c). Payments to day care and vocational training programs sponsored by certain associations.

(a) The rates to be paid by the state to the day care and vocational training programs sponsored by the associations affiliated with United Cerebral Palsy of Connecticut, Inc., Epilepsy Foundation of America, Inc., Goodwill Industries of America, Inc. and to any private, nonprofit agency providing such programs for persons with a neurological impairment or autism spectrum disorder, for services to clients referred by any state agency, except employment opportunities and day services, shall be determined annually by the Commissioner of Social Services who shall prescribe uniform forms on which such day care and vocational training programs shall report their costs, except that rates effective April 30, 1989, shall remain in effect through May 31, 1990. Such rates shall be determined on the basis of a reasonable payment for necessary services rendered. Nothing contained herein shall authorize a payment by the state to any such day care or vocational training program in excess of the charges made by such programs for comparable services to the general public.

(b) The amount to be paid by the state to the day care and vocational training programs sponsored by the associations affiliated with United Cerebral Palsy of Connecticut, Inc., Epilepsy Foundation of America, Inc., Goodwill Industries of America, Inc. and to any private, nonprofit agency providing such programs for autistic or neurologically impaired or severely handicapped persons, for employment opportunities and day services to clients referred by any state agency shall be determined annually using a uniform payment system in accordance with the provisions of subsection (a) of section 17a-246.

(P.A. 77-371; P.A. 79-560, S. 29, 39; P.A. 89-325, S. 15, 26; P.A. 93-262, S. 1, 87; P.A. 11-16, S. 34.)

History: P.A. 79-560 replaced committee established under Sec. 17-311 with commissioner of income maintenance; P.A. 89-325 added reference to employment opportunities and day services in Sec. 19a-483d and allowed rates effective April 30, 1989, to remain in effect through May 31, 1990, in Subsec. (a) and added a new Subsec. (b) re rates to day care and vocational training programs; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-313c transferred to Sec. 17b-245 in 1995; P.A. 11-16 amended Subsec. (a) by substituting “persons with a neurological impairment or autism spectrum disorder” for “autistic or neurologically impaired persons” and deleting “as defined in section 17a-246” re employment opportunities and day services, effective May 24, 2011.



Section 17b-245a - Payments to federally qualified health centers.

Section 17b-245a is repealed, effective June 15, 2012.

(P.A. 95-160, S. 67, 69; P.A. 96-139, S. 12, 13; P.A. 12-119, S. 9.)



Section 17b-245b - Federally qualified health centers. Reimbursement methodology in the Medicaid program.

The Commissioner of Social Services shall, consistent with federal law, make changes to the cost-based reimbursement methodology in the Medicaid program for federally qualified health centers. To the extent permitted by federal law, the commissioner may reimburse a federally qualified health center under the Medicaid program for multiple medical, behavioral health or dental services provided to an individual during the course of a calendar day, irrespective of the type of service provided. On or before January 1, 2008, the commissioner shall report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services on the status of the changes to the cost-based reimbursement methodology.

(June 30 Sp. Sess. P.A. 03-3, S. 85; P.A. 07-101, S. 1.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 07-101 allowed commissioner, to extent permitted by federal law, to reimburse a federally qualified health center for multiple medical, behavioral health or dental services provided under Medicaid program to an individual during the course of a calendar day and changed date re commissioner's report on cost-based reimbursement methodology from March 1, 2004, to January 1, 2008, effective July 1, 2007.



Section 17b-245c - Demonstration project to provide telemedicine to Medicaid recipients at federally qualified community health centers.

(a) As used in this section:

(1) “Telemedicine” means the use of interactive audio, interactive video or interactive data communication in the delivery of medical advice, diagnosis, care or treatment, and includes the types of services described in subsection (d) of section 20-9 and 42 CFR 410.78(a)(3). “Telemedicine” does not include the use of facsimile or audio-only telephone; and

(2) “Clinically appropriate” means care that is (A) provided in a timely manner and meets professionally recognized standards of acceptable medical care; (B) delivered in the appropriate medical setting; and (C) the least costly of multiple, equally effective alternative treatments or diagnostic modalities.

(b) The Commissioner of Social Services may establish a demonstration project to offer telemedicine as a Medicaid-covered service at federally qualified community health centers. Under the demonstration project, in-person contact between a health care provider and a patient shall not be required for health care services delivered by telemedicine that otherwise would be eligible for reimbursement under the state Medicaid plan program, to the extent permitted by federal law and where deemed clinically appropriate.

(c) The Commissioner of Social Services may establish rates for cost reimbursement for telemedicine services provided to Medicaid recipients under the demonstration project. The commissioner shall consider, to the extent applicable, reductions in travel costs by health care providers and patients to deliver or to access health care services and such other factors as the Commissioner of Social Services deems relevant.

(d) The Commissioner of Social Services may apply, if necessary, to the federal government for an amendment to the state Medicaid plan to establish the demonstration project.

(e) The transmission, storage and dissemination of data and records related to telemedicine services provided under the demonstration project shall be in accordance with federal and state law and regulations concerning the privacy, security, confidentiality and safeguarding of individually identifiable information.

(f) The commissioner shall submit a report, in accordance with section 11-4a, on any demonstration project established pursuant to this section to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and human services. The report shall concern the services offered and the cost-effectiveness of the program.

(P.A. 12-109, S. 1; P.A. 14-122, S. 33.)

History: P.A. 12-109 effective January 1, 2013; P.A. 14-122 made technical changes in Subsec. (a).



Section 17b-245d - Information to be provided by federally qualified health centers. Adjustment of encounter rates.

(a) On or before February 1, 2013, and on January first annually thereafter, each federally qualified health center shall file with the Department of Social Services the following documents for the previous state fiscal year: (1) Medicaid cost report; (2) audited financial statements; and (3) any additional information reasonably required by the department. Any federally qualified health center that does not use the state fiscal year as its fiscal year shall have six months from the completion of such health center's fiscal year to file said documents with the department.

(b) Each federally qualified health center shall provide to the Department of Social Services a copy of its original scope of project, as approved by the federal Health Resources and Services Administration, and all subsequently approved amendments to its original scope of project. Each federally qualified health center shall notify the department, in writing, of all approvals for additional amendments to its scope of project, and provide to the department a copy of such amended scope of project, not later than thirty days after such approvals.

(c) If there is an increase or a decrease in the scope of services furnished by a federally qualified health center, the federally qualified health center shall notify the Department of Social Services, in writing, of any such increase or decrease not later than thirty days after such increase or decrease and provide any additional information reasonably requested by the department not later than thirty days after the request.

(d) The Commissioner of Social Services may impose a civil penalty of five hundred dollars per day on any federally qualified health center that fails to provide any information required pursuant to this section not later than thirty days after the date such information is due.

(e) The department may adjust a federally qualified health center's encounter rate based upon an increase or decrease in the scope of services furnished by the federally qualified health center, in accordance with 42 USC 1396a(bb)(3)(B), following receipt of the written notification described in subsection (c) of this section or based upon the department's review of documents filed in accordance with subsections (a) and (b) of this section.

(f) The Commissioner of Social Services shall implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(Dec. Sp. Sess. P.A. 12-1, S. 10; P.A. 14-217, S. 192.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012; P.A. 14-217 amended Subsec. (a) by adding provision re filing deadline for federally qualified health center that does not use the state fiscal year, effective July 1, 2014.



Section 17b-245e - Telehealth services provided under the Medicaid program. Report.

(a) For purposes of this section: (1) “Commissioner” means the Commissioner of Social Services; (2) “department” means the Department of Social Services; and (3) “telehealth” has the same meaning as provided in section 19a-906.

(b) The department shall, within available state and federal resources, provide coverage under the Medicaid program for telehealth services for categories of health care services that the commissioner determines are (1) clinically appropriate to be provided by means of telehealth, (2) cost effective for the state, and (3) likely to expand access to medically necessary services for Medicaid recipients for whom accessing appropriate health care services poses an undue hardship.

(c) The commissioner shall seek any federal waiver or amend the Medicaid state plan as necessary to attempt to secure federal reimbursement for the costs of providing such coverage under the Medicaid program. An application for such waiver or proposed amendment to the Medicaid state plan shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies as required under the provisions of section 17b-8.

(d) Not later than January 1, 2018, the commissioner shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and public health concerning the telehealth services provided to Medicaid recipients, if any, in accordance with the provisions of this section.

(P.A. 16-198, S. 1.)

History: P.A. 16-198 effective July 1, 2016.



Section 17b-246 - (Formerly Sec. 17-313d). Rates to include reimbursement for reasonable costs mandated by collective bargaining agreements.

For purposes of establishing rates to be paid by the state (1) to private facilities which provide functional, vocational services or residential services for severely handicapped persons pursuant to section 17b-244, and (2) to associations which provide day care and vocational training programs pursuant to section 17b-245, the state shall include reimbursement for reasonable costs, within available appropriations, mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between any such facility or association and its employees.

(P.A. 87-497, S. 1, 3.)

History: Sec. 17-313d transferred to Sec. 17b-246 in 1995.



Section 17b-247 - (Formerly Sec. 17-314l). Contracts for stock and standard durable medical equipment. Payment of laboratory services.

The Commissioner of Social Services shall, where feasible and cost effective, enter into contracts with suppliers of stock and standard durable medical equipment, medical surgical supplies, oxygen and laboratory services for such services provided to recipients of medical assistance excluding those services provided by hospitals or routinely provided by nursing homes as part of their rate. In the case of laboratory services billed through a hospital outpatient clinic, payment shall be made at the lower of the provider's charges to the general public or the contracted rate. Except for hospital based laboratory work and those laboratory tests specifically exempted by the commissioner, no payment shall be made for laboratory services except under contract, where feasible. Except for those facilities specifically exempted by the commissioner, all oxygen services for residents of nursing facilities and chronic disease hospitals shall be supplied through such a contract.

(June Sp. Sess. P.A. 91-8, S. 11, 63; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314l transferred to Sec. 17b-247 in 1995.



Section 17b-248 - (Formerly Sec. 17-316). Liability of home or institution having life care contract.

No home or institution having a life care contract with any person therein shall be liable for the support of such person in a state humane institution if such home or institution is financially unable to continue performance of the life care contract, as set forth in section 17b-602, provided such home or institution shall be liable to the extent of its ability as determined by the Commissioner of Social Services under the provisions of said section.

(1957, P.A. 184; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-316 transferred to Sec. 17b-248 in 1995.



Section 17b-249 - (Formerly Sec. 17-317). Support of mentally ill persons accused of crime.

Section 17b-249 is repealed, effective June 15, 2012.

(1949 Rev., S. 2664; 1953, S. 1501d; March, 1958, P.A. 27, S. 6; P.A. 85-506, S. 27, 32; P.A. 12-158, S. 2.)



Section 17b-250 - (Formerly Sec. 17-318). Payment of hospital expense of inmate transferred from correctional institution.

When any person has been transferred from the Connecticut Correctional Institution, Somers, the York Correctional Institution, or its maximum security division, the John R. Manson Youth Institution, Cheshire, or a community correctional center to a state hospital, such person’s hospital expense prior to the termination of his sentence shall be charged to the state. If any person, transferred from a correctional institution or community correction center is committed to or otherwise remains in a state hospital after the expiration of his sentence, such person’s hospital expense shall be paid to the state in the manner provided for payment in sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(1949 Rev., S. 2670; 1953, S. 1504d; 1959, P.A. 165; 1969, P.A. 297; P.A. 75-416, S. 1, 3; P.A. 86-186, S. 7; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 52; P.A. 15-14, S. 28.)

History: 1959 act deleted requirement for payment to state of other necessary costs of commitment when person is committed to state hospital after expiration of his sentence; 1969 act substituted “community correctional center” for “jail”; P.A. 75-416 provided that state bear cost when person transferred to state hospital from community correctional centers, previously person’s estate bore cost if there was an estate; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-318 transferred to Sec. 17b-250 in 1995; (Revisor’s note: In 1999 the references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act; P.A. 15-14 made a technical change.



Section 17b-251 - (Formerly Sec. 17a-307). Connecticut Partnership for Long-Term Care: Outreach program established.

The Department on Aging shall establish an outreach program to educate consumers as to: (1) The need for long-term care; (2) mechanisms for financing such care; (3) the availability of long-term care insurance; and (4) the asset protection provided under sections 17b-252 to 17b-254, inclusive, and 38a-475. The Department on Aging shall provide public information to assist individuals in choosing appropriate insurance coverage.

(P.A. 89-352, S. 4, 6; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 8.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-307 transferred to Sec. 17b-251 in 1995; P.A. 13-125 replaced references to Department of Social Services with references to Department on Aging, effective July 1, 2013.

See Sec. 17b-252 re overview of program.

See Sec. 17b-253 re amendments to Medicaid regulations and state plan, and regulations re determining eligibility of applicants for Medicaid and coverage requirements for long-term care benefits.

See Sec. 17b-254 re foundation funds and federal approval and report to General Assembly.

See Sec. 38a-475 re precertification of long-term care insurance policies.



Section 17b-252 - (Formerly Sec. 17-12q). Connecticut Partnership for Long-Term Care.

The Office of Policy and Management shall coordinate a program entitled the Connecticut Partnership for Long-Term Care whereby private insurance and Medicaid, or its successor program, funds shall be combined to finance long-term care. Under such program, an individual may purchase a precertified long-term care insurance policy in an amount commensurate with his assets. Notwithstanding any provision of the general statutes, the resources of such an individual, to the extent such resources are equal to the amount of long-term care insurance benefit payments as provided in section 17b-253, shall not be considered by the Department of Social Services in a determination of his eligibility for Medicaid, or its successor program, or in any subsequent recovery by the state of a payment for medical services.

(P.A. 89-352, S. 1, 6; P.A. 91-187, S. 1, 4; P.A. 93-262, S. 1, 87; P.A. 94-167, S. 1, 4; P.A. 96-131, S. 1, 3.)

History: P.A. 91-187 changed closing date of program from July 1, 1995, to July 1, 1997, and deleted provision providing that resources protected under the program not be considered in determining the amount of any Medicaid payment; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-167 deleted dates for program beginning and end and the word pilot before program, effective June 7, 1994; Sec. 17-12q transferred to Sec. 17b-252 in 1995; P.A. 96-131 inserted references to Medicaid's “successor program”, effective May 29, 1996.

See Sec. 17b-251 re outreach program.

See Sec. 17b-253 re amendments to Medicaid regulations and state plan, and regulations re determining eligibility of applicants for Medicaid and coverage requirements for long-term care benefits.

See Sec. 17b-254 re foundation funds and federal approval and report to General Assembly.

See Sec. 38a-475 re precertification of long-term care insurance policies.



Section 17b-253 - (Formerly Sec. 17-12r). Connecticut Partnership for Long-Term Care: Amendments to Medicaid regulations and state plan. Regulations.

(a) The Department of Social Services shall seek appropriate amendments to its Medicaid regulations and state plan to allow protection of resources and income pursuant to section 17b-252. Such protection shall be provided, to the extent approved by the federal Centers for Medicare and Medicaid Services, for any purchaser of a precertified long-term care policy and shall last for the life of the purchaser. Such protection shall be provided under the Medicaid program or its successor program. Any purchaser of a precertified long-term care policy shall be guaranteed coverage under the Medicaid program or its successor program, to the extent the individual meets all applicable eligibility requirements for the Medicaid program or its successor program. Until such time as eligibility requirements are prescribed for Medicaid's successor program, for the purposes of this subsection, the applicable eligibility requirements shall be the Medicaid program's requirements as of the date its successor program was enacted. The Department of Social Services shall count insurance benefit payments toward resource exclusion to the extent such payments (1) are for services paid for by a precertified long-term care policy; (2) are for the lower of the actual charge and the amount paid by the insurance company; (3) are for nursing home care, or formal services delivered to insureds in the community as part of a care plan approved by an access agency approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined in regulations adopted pursuant to subsection (e) of section 17b-342; and (4) are for services provided after the individual meets the coverage requirements for long-term care benefits established by the Department of Social Services for this program. The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection and sections 17b-252, 17b-254 and 38a-475 relating to determining eligibility of applicants for Medicaid, or its successor program, and the coverage requirements for long-term care benefits.

(b) The Commissioner of Social Services, after consultation with the Secretary of the Office of Policy and Management, may enter into reciprocal agreements with other states to extend the resource exclusions under section 17b-252 and subsection (a) of this section to purchasers of qualified long-term care insurance policies issued in states entering into such reciprocal agreements if such purchasers apply to the Medicaid program or its successor program. Such reciprocal agreements shall also allow purchasers of precertified policies under section 38a-475 to receive a Medicaid resource exclusion in states entering into such reciprocal agreements. The provisions of such reciprocal agreements shall be effective for the life of a purchaser of a precertified policy. For the purposes of this subsection, “qualified long-term care insurance policy” means a long-term care insurance policy approved through a program in another state that provides a Medicaid resource exclusion or asset disregard substantially similar to the Medicaid resource exclusion included in precertified policies and includes benefits substantially similar to those included in a precertified policy.

(P.A. 89-352, S. 2, 6; P.A. 91-187, S. 2, 4; P.A. 93-262, S. 1, 87; P.A. 94-167, S. 2, 4; P.A. 95-160, S. 6, 69; P.A. 96-131, S. 2, 3; 96-139, S. 12, 13; P.A. 98-239, S. 21, 35; P.A. 03-19, S. 40; P.A. 13-125, S. 25.)

History: P.A. 91-187 changed deadline for purchasing policy providing protection under the program from December 31, 1994, to December 31, 1996; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-167 removed deadline for purchasing policy, effective June 7, 1994; Sec. 17-12r transferred to Sec. 17b-253 in 1995; P.A. 95-160 replaced a reference to a coordination, assessment and monitoring agency with access agency, effective July 1, 1995; P.A. 96-131 inserted references to Medicaid's “successor program”, required such successor program to provide protection of resources and income provided by Medicaid, guaranteed coverage under the Medicaid program or its successor program for any purchaser of a precertified long-term care policy, with certain eligibility requirements, amended Subdiv. (1) to replace “Medicaid approves or covers for its recipients” with “paid for by a precertified long-term care policy”, effective May 29, 1996; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 98-239 made technical changes in existing section, designated as Subsec. (a), and added Subsec. (b) allowing commissioner, after consulting with the Secretary of the Office of Policy and Management, to enter into reciprocal agreements with other states to extend the resource exclusions under the program to purchasers of qualified long-term care insurance policies issued in those states if such purchasers apply to the Medicaid program, providing that such reciprocal agreements shall allow purchasers of precertified policies under Sec. 38a-475 to receive a Medicaid resource exclusion in states which enter into such agreements and defining “qualified long-term care insurance policy”, effective June 8, 1998; P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a), effective May 12, 2003; P.A. 13-125 amended Subsec. (a) to delete reference to Sec. 17b-251, effective July 1, 2013.

See Sec. 17b-251 re outreach program.

See Sec. 17b-252 re overview of program.

See Sec. 17b-254 re foundation funds and federal approval and report to General Assembly.

See Sec. 38a-475 re precertification of long-term care insurance policies.



Section 17b-254 - (Formerly Sec. 17-12s). Connecticut Partnership for Long-Term Care: Foundation funds and federal approval. Report.

The Office of Policy and Management shall seek the foundation funds and federal approvals necessary to carry out the purposes of this section and sections 17b-251 to 17b-253, inclusive, and 38a-475. Each year, on January first, the Secretary of the Office of Policy and Management shall report to the General Assembly on the progress of the program. Such report shall include: (1) The success in implementing the public and private partnership; (2) the number of policies precertified; (3) the number, age and financial circumstances of individuals purchasing precertified policies; (4) the number of individuals seeking consumer information services; (5) the extent and type of benefits paid under precertified policies that could count toward Medicaid resource protection; (6) estimates of impact on present and future Medicaid expenditures; (7) the cost effectiveness of the program; and (8) a determination regarding the appropriateness of continuing the program.

(P.A. 89-352, S. 5, 6.)

History: Sec. 17-12s transferred to Sec. 17b-254 in 1995.

See Sec. 17b-251 re outreach program.

See Sec. 17b-252 re overview of program.

See Sec. 17b-253 re amendments to Medicaid program regulations and state plan, and regulations re determining eligibility of applicants for Medicaid and coverage requirements for long-term care benefits.

See Sec. 38a-475 re precertification of long-term care insurance policies.



Section 17b-255 - (Formerly Sec. 17-12gg). Insurance assistance for people with AIDS. Managed care insurance program for persons with AIDS.

Section 17b-255 is repealed, effective May 26, 2006.

(P.A. 90-318; June Sp. Sess. P.A. 91-8, S. 5, 63; P.A. 93-262, S. 1, 87; P.A. 95-269, S. 1; P.A. 06-188, S. 55.)



Section 17b-256 - (Formerly Sec. 17-314m). Prescription drug and insurance assistance program for persons with acquired immunodeficiency syndrome or human immunodeficiency virus. Annual report. Enrollment in Medicare Part D.

(a) The Commissioner of Social Services may administer, within available appropriations, a program providing payment for the cost of drugs prescribed by a physician for the treatment of acquired immunodeficiency syndrome or human immunodeficiency virus. The commissioner, in consultation with the Commissioner of Public Health, shall determine specific drugs to be covered and may implement a pharmacy lock-in procedure for the program. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. The Commissioner of Social Services may implement the program while in the process of adopting regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementation. The regulations may include eligibility for all persons with acquired immunodeficiency syndrome or human immunodeficiency virus whose income is below four hundred per cent of the federal poverty level. Subject to federal approval, the Commissioner of Social Services may, within available federal resources, maintain insurance policies for eligible clients, including, but not limited to, coverage of costs associated with such policies, that provide a full range of human immunodeficiency virus treatments and access to comprehensive primary care services as determined by the commissioner and as provided by federal law, and may provide payment, determined by the commissioner, for (1) drugs and nutritional supplements prescribed by a physician that prevent or treat opportunistic diseases and conditions associated with acquired immunodeficiency syndrome or human immunodeficiency virus; (2) ancillary supplies related to the administration of such drugs; and (3) laboratory tests ordered by a physician. On and after May 26, 2006, any person who previously received insurance assistance under the program established pursuant to section 17b-255 of the general statutes, revision of 1958, revised to 2005, shall continue to receive such assistance until the expiration of the insurance coverage, provided such person continues to meet program eligibility requirements established in accordance with this subsection. On or before March 1, 2007, and annually thereafter, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies on the projected availability of funds for the program established pursuant to this section.

(b) Applicants for and recipients of benefits under the program established pursuant to subsection (a) of this section shall, if eligible, enroll in Medicare Part D. The Commissioner of Social Services may be the authorized representative of such an applicant or recipient for purposes of enrolling in a Medicare Part D plan or submitting an application to the Social Security Administration to obtain the low income subsidy benefit provided under Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. The applicant or recipient shall have the opportunity to select a Medicare Part D plan and shall be notified of such opportunity by the commissioner. The applicant or recipient, prior to selecting a Medicare Part D plan, shall have the opportunity to consult with the commissioner, or the commissioner's designated agent, concerning the selection of a Medicare Part D plan that best meets the prescription drug needs of such applicant or recipient. In the event that such applicant or recipient does not select a Medicare Part D plan within a reasonable period of time, as determined by the commissioner, the commissioner shall enroll the applicant or recipient in a Medicare Part D plan designated by the commissioner in accordance with said act. The applicant or recipient shall appoint the commissioner as such applicant's or recipient's representative for the purpose of appealing any denial of Medicare Part D benefits and for any other purpose allowed under said act and deemed necessary by the commissioner. The commissioner may pay the premium and coinsurance costs of Medicare Part D coverage for eligible applicants or recipients.

(June Sp. Sess. P.A. 91-8, S. 44, 63; P.A. 93-262, S. 1, 87; 93-418, S. 14, 41; P.A. 96-238, S. 16, 25; June Sp. Sess. P.A. 99-2, S. 6, 72; June Sp. Sess. P.A. 01-4, S. 9, 58; May 9 Sp. Sess. P.A. 02-7, S. 49; P.A. 06-188, S. 14; P.A. 10-32, S. 66; P.A. 11-242, S. 26.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 made the program subject to available appropriations, expanded the program to include prescription drugs for the prevention and treatment of AIDS, ARC or HIV, deleting specific reference to AZT and requiring the commissioner to specify the drugs to be covered, required the commissioner to adopt regulations and allowed the commissioner to implement the program while in the process of adopting regulations, effective July 1, 1993; Sec. 17-314m transferred to Sec. 17b-256 in 1995; P.A. 96-238 authorized payment for drugs, nutritional supplements and ancillary supplies and laboratory tests prescribed or ordered by a physician for the prevention or treatment of opportunistic diseases and conditions associated with AIDS or HIV infection, effective July 1, 1996; June Sp. Sess. P.A. 99-2 added provisions allowing regulations to include eligibility for persons with income below 400% of the federal poverty level and allowing commissioner to purchase and maintain insurance policies with specified coverage, effective July 1, 1999; June Sp. Sess. P.A. 01-4 deleted provision re AIDS-related complex (ARC) and made a technical change, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 changed “commissioner may, within available appropriations, purchase and maintain insurance polices for eligible clients,” to “commissioner shall, within available federal resources, purchase and maintain insurance policies for eligible clients,” effective August 15, 2002; P.A. 06-188 designated existing provisions as Subsec. (a) and amended same to add consultative role for Commissioner of Public Health re determination of drugs covered under the program, provide that persons previously receiving insurance assistance pursuant to Sec. 17b-255 shall continue to receive such assistance provided such persons meet program eligibility requirements, add provision requiring Commissioner of Social Services to annually report on the projected availability of funds for the program, and make conforming and technical changes, and added Subsec. (b) requiring eligible program applicants and beneficiaries to enroll in Medicare Part D, effective May 26, 2006; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010; P.A. 11-242 amended Subsec. (a) by substituting “maintain insurance policies for eligible clients” for “maintain existing insurance policies for eligible clients” and by making technical changes.



Section 17b-256d - State medical assistance program. Use of federally-qualified community health centers.

Section 17b-256d is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-2, S. 20, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 62; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 11-44, S. 178.)



Section 17b-256e - Reports re potential participants in affordable pharmaceutical drug program.

Section 17b-256e is repealed, effective July 1, 2005.

(P.A. 03-166, S. 2; P.A. 05-272, S. 45.)



Section 17b-256f - Eligibility for Medicare savings programs. Regulations.

The Commissioner of Social Services shall increase income disregards used to determine eligibility by the Department of Social Services for the federal Qualified Medicare Beneficiary, the Specified Low-Income Medicare Beneficiary and the Qualifying Individual programs, administered in accordance with the provisions of 42 USC 1396d(p), by such amounts that shall result in persons with income that is (1) less than two hundred eleven per cent of the federal poverty level qualifying for the Qualified Medicare Beneficiary program, (2) at or above two hundred eleven per cent of the federal poverty level but less than two hundred thirty-one per cent of the federal poverty level qualifying for the Specified Low-Income Medicare Beneficiary program, and (3) at or above two hundred thirty-one per cent of the federal poverty level but less than two hundred forty-six per cent of the federal poverty level qualifying for the Qualifying Individual program. The commissioner shall not apply an asset test for eligibility under the Medicare Savings Program. The commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran. The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intent to adopt the regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall be valid until the time final regulations are adopted.

(P.A. 09-2, S. 16; Sept. Sp. Sess. P.A. 09-5, S. 70; Sept. Sp. Sess. P.A. 09-7, S. 182; P.A. 11-44, S. 91; P.A. 12-1, S. 1; 12-208, S. 3; P.A. 13-234, S. 82.)

History: P.A. 09-2 effective April 1, 2009; Sept. Sp. Sess. P.A. 09-5 changed commencement date from June 30, 2009, to October 1, 2009, and added provision re asset test, effective October 5, 2009; Sept. Sp. Sess. P.A. 09-7 deleted references to fiscal year and inserted “annually”, effective October 5, 2009; P.A. 11-44 added provisions requiring commissioner to consider deductions in calculating income disregards used to determine eligibility, effective July 1, 2011; P.A. 12-1 changed commencement date from October 1, 2009, to March 1, 2012, effective March 6, 2012; P.A. 12-208 added provision re income disregard for veterans' Aid and Attendance pension benefits, effective July 1, 2012; P.A. 13-234 eliminated provision tying eligibility for Medicare Savings programs to income eligibility for the ConnPACE program, added provision establishing separate income standards and made technical changes, effective January 1, 2014.



Section 17b-257 - (Formerly Sec. 17-12ii).

Transferred to Chapter 319t, Sec. 17b-192.



Section 17b-257a - Qualified alien eligibility for Medicaid. Medical assistance for certain qualified alien children and pregnant women.

(a) Qualified aliens, as defined in Section 431 of Public Law 104-193, admitted into the United States prior to August 22, 1996, shall be eligible for Medicaid provided other conditions of eligibility are met. Qualified aliens admitted into the United States on or after August 22, 1996, shall be eligible for Medicaid subsequent to five years from the date admitted, except if the individual is otherwise qualified for the purposes of state receipt of federal financial participation under Title IV of Public Law 104-193, such individual shall be eligible for Medicaid regardless of the date admitted.

(b) Not later than January 1, 2010, the Commissioner of Social Services shall seek federal funds to provide medical assistance to qualified alien children and pregnant women whose date of admission into the United States is less than five years before the date services are provided.

(June 18 Sp. Sess. P.A. 97-2, S. 145, 165; Sept. Sp. Sess. P.A. 09-5, S. 20.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; Sept. Sp. Sess. P.A. 09-5 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re medical assistance to certain qualified alien children and pregnant women, effective October 5, 2009.



Section 17b-257b - Alien eligibility for state medical assistance. Regulations.

(a) Qualified aliens, as defined in Section 431 of Public Law 104-193, admitted into the United States on or after August 22, 1996, other lawfully residing immigrant aliens or aliens who formerly held the status of permanently residing under color of law who are (1) receiving home and community-based services that are equivalent to the services provided under the Medicaid waiver portion of the Connecticut home-care program for the elderly, established pursuant to section 17b-342, (2) receiving nursing facility care under the state-funded medical assistance program on June 30, 2011, shall continue to receive coverage for such services or care for as long as the individual meets Medicaid eligibility requirements for such services or care except for alien status, or (3) are receiving nursing facility care and have applied for state-funded medical assistance before June 1, 2011, and would otherwise be eligible for such assistance, shall be provided such assistance for as long as the individual meets Medicaid eligibility requirements for nursing facility care except for alien status, except such aliens who are (A) children and pregnant women, and (B) whose date of admission is less than five years before the date services are provided shall receive coverage until such time as the state plan amendment concerning federal funding for the provision of services to such aliens is approved.

(b) The Commissioner of Social Services may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(June 18 Sp. Sess. P.A. 97-2, S. 146, 165; Oct. 29 Sp. Sess. P.A. 97-1, S. 17, 23; P.A. 99-279, S. 11, 45; P.A. 00-83, S. 3, 5; June Sp. Sess. P.A. 01-9, S. 109, 131; May 9 Sp. Sess. P.A. 02-7, S. 22; P.A. 04-258, S. 16; Sept. Sp. Sess. P.A. 09-5, S. 64; P.A. 11-44, S. 118.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; Oct. 29 Sp. Sess. P.A. 97-1 made qualified aliens eligible for benefits under the HUSKY Plan, Part B, effective October 30, 1997; P.A. 99-279 extended the eligibility of certain qualified aliens or other lawfully residing immigrant aliens for state-funded medical assistance from July 1, 1999, to July 1, 2001, effective July 1, 1999; P.A. 00-83 extended provisions of section to aliens who formerly held the status of permanently residing under color of law, added references to “state-administered general assistance medical aid”, and provided that alien who formerly held such status who is a domestic violence victim or who has mental retardation shall be eligible for state-funded assistance or the HUSKY Plan, Part B, effective July 1, 2000; June Sp. Sess. P.A. 01-9 extended the deadline for certain aliens to apply for assistance until June 30, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 extended the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 deleted provision that prohibited Commissioner of Social Services from accepting applications for assistance pursuant to section on or after June 30, 2003, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-5 designated existing provisions as Subsec. (a) and amended same by replacing former eligibility criteria with criteria re certain qualified aliens receiving home care services or nursing facility care, and adding provision re coverage for children and pregnant women who were admitted into U.S. less than 5 years prior to date services are provided, and added Subsec. (b) allowing commissioner to implement policies and procedures while in the process of adopting final regulations, effective October 5, 2009; P.A. 11-44 amended Subsec. (a) by replacing provision re home care services with provision re home and community-based services equivalent to services offered under Sec. 17b-342 in Subdiv. (1), by replacing “September 8, 2009” with “June 30, 2011” in Subdiv. (2), and by replacing “September 8, 2009” with “June 1, 2011” in Subdiv. (3), effective June 13, 2011.

See Sec. 17b-257d re notice of terminating alien's state medical assistance.

Elimination of state-funded medical assistance benefits for non-citizens does not draw a classification on the basis of alienage in violation of equal protection clause. 300 C. 412.



Section 17b-257c - Payments to long-term care facilities for care of illegal immigrants admitted to acute care or psychiatric hospitals. Eligibility. Regulations.

(a) The Commissioner of Social Services, after consultation with the Commissioner of Mental Health and Addiction Services and the Secretary of the Office of Policy and Management, may provide, within available appropriations, payments to long-term care facilities for the care of certain illegal immigrants who were admitted to a long-term care facility before July 1, 2011. Payments may be made to cover the costs of care, as well as other incidentals as determined by the Commissioner of Social Services, for illegal immigrants who have been admitted to an acute care or psychiatric hospital and for whom services available in a long-term care facility are an appropriate and cost-effective alternative. Such individuals must be otherwise eligible for Medicaid, have resided in this state for at least five years and be unable to return to their country of origin due to medical illness or regulations barring reentry of persons who are ill or disabled or based upon a decision by the Immigration and Naturalization Service not to proceed with deportation.

(b) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of subsection (a) of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 98-239, S. 7, 35; P.A. 99-279, S. 15, 45; P.A. 11-44, S. 119.)

History: P.A. 98-239 effective July 1, 1998; P.A. 99-279 amended Subsec. (a) to provide that payments may cover the costs of other incidentals as determined by the Commissioner of Social Services for illegal immigrants, effective June 29, 1999; P.A. 11-44 amended Subsec. (a) by adding as condition for payment that illegal immigrants were admitted to long-term care facility before July 1, 2011, effective June 13, 2011.



Section 17b-257d - Notice of terminating alien's state medical assistance.

Not later than ten days prior to terminating state-funded medical assistance services for any person who is a qualified alien, other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law, the commissioner shall provide notice of the proposed termination. Such notice shall include (1) the reason for termination and (2) information concerning the person's eligibility for other state or federal medical assistance programs, including instructions on how to apply for such programs.

(Sept. Sp. Sess. P.A. 09-5, S. 78.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-258 - (Formerly Sec. 17-12jj). Health insurance assistance for unemployed persons.

(a) The Commissioner of Social Services may establish a two-year pilot program to provide health insurance assistance for unemployed persons. Under the program the state shall pay health insurance premiums or a portion thereof for persons who are unemployed and eligible to continue insurance coverage provided through a former employer. To qualify for assistance, the family income of a person shall be less than two hundred per cent of the federal poverty level and the cash assets of the person shall be less than ten thousand dollars. Insurance premiums and medical expenses for which the applicant has no coverage, which are incurred in the month of application, shall be deducted from gross income for the purpose of determining income eligibility for the program. Eligibility shall be periodically redetermined and any uncovered medical expenses incurred in the month of redetermination shall be deducted from gross income in determining continued eligibility for the program.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section, which shall include the establishment of (1) a sliding scale for copayment requirements; (2) an application process for the program, including application forms; and (3) a procedure by which the insurance premiums of participants in the program shall be paid.

(May Sp. Sess. P.A. 92-16, S. 43, 89; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12jj transferred to Sec. 17b-258 in 1995.



Section 17b-259 - (Formerly Sec. 17-274). Medically necessary services.

Section 17b-259 is repealed, effective March 1, 2004.

(1949 Rev., S. 2586; 1959, P.A. 572, S. 1; February, 1965, P.A. 96; 1971, P.A. 187; P.A. 77-131; P.A. 81-214, S. 4; P.A. 83-575, S. 2, 10; P.A. 84-168, S. 3; P.A. 86-415, S. 6; P.A. 88-156, S. 15; P.A. 89-239, S. 2; P.A. 90-80, S. 2; June Sp. Sess. P.A. 91-8, S. 37, 63; May Sp. Sess. P.A. 92-16, S. 8, 89; P.A. 93-262, S. 1, 87; 93-395, S. 1; P.A. 95-194, S. 13, 33; 95-265, S. 4, 7; P.A. 97-143, S. 2, 4; June 18 Sp. Sess. P.A. 97-2, S. 69, 165; June Sp. Sess. P.A. 01-2, S. 60, 69; June Sp. Sess. P.A. 01-9, S. 107, 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 20; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-259a - Imposition of cost sharing requirements on recipients of medical assistance. Exception.

Section 17b-259a is repealed, effective August 20, 2003.

(P.A. 95-351, S. 15, 30; P.A. 98-239, S. 22, 35; P.A. 03-2, S. 9; June 30 Sp. Sess. P.A. 03-3, S. 96.)



Section 17b-259b - “Medically necessary” and “medical necessity” defined. Notice of denial of services. Regulations.

(a) For purposes of the administration of the medical assistance programs by the Department of Social Services, “medically necessary” and “medical necessity” mean those health services required to prevent, identify, diagnose, treat, rehabilitate or ameliorate an individual's medical condition, including mental illness, or its effects, in order to attain or maintain the individual's achievable health and independent functioning provided such services are: (1) Consistent with generally-accepted standards of medical practice that are defined as standards that are based on (A) credible scientific evidence published in peer-reviewed medical literature that is generally recognized by the relevant medical community, (B) recommendations of a physician-specialty society, (C) the views of physicians practicing in relevant clinical areas, and (D) any other relevant factors; (2) clinically appropriate in terms of type, frequency, timing, site, extent and duration and considered effective for the individual's illness, injury or disease; (3) not primarily for the convenience of the individual, the individual's health care provider or other health care providers; (4) not more costly than an alternative service or sequence of services at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of the individual's illness, injury or disease; and (5) based on an assessment of the individual and his or her medical condition.

(b) Clinical policies, medical policies, clinical criteria or any other generally accepted clinical practice guidelines used to assist in evaluating the medical necessity of a requested health service shall be used solely as guidelines and shall not be the basis for a final determination of medical necessity.

(c) Upon denial of a request for authorization of services based on medical necessity, the individual shall be notified that, upon request, the Department of Social Services shall provide a copy of the specific guideline or criteria, or portion thereof, other than the medical necessity definition provided in subsection (a) of this section, that was considered by the department or an entity acting on behalf of the department in making the determination of medical necessity.

(d) The Department of Social Services shall amend or repeal any definitions in the regulations of Connecticut state agencies that are inconsistent with the definition of medical necessity provided in subsection (a) of this section, including the definitions of medical appropriateness and medically appropriate, that are used in administering the department's medical assistance program. The commissioner shall implement policies and procedures to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time the final regulations are adopted.

(P.A. 10-3, S. 22.)

History: P.A. 10-3 effective April 14, 2010.



Section 17b-260 - (Formerly Sec. 17-134a). Acceptance of federal grants for medical assistance.

The Commissioner of Social Services is authorized to take advantage of the medical assistance programs provided in Title XIX, entitled “Grants to States for Medical Assistance Programs”, contained in the Social Security Amendments of 1965 and may administer the same in accordance with the requirements provided therein, including the waiving, with respect to the amount paid for medical care, of provisions concerning recovery from beneficiaries or their estates, charges and recoveries against legally liable relatives, and liens against property of beneficiaries.

(February, 1965, P.A. 357, S. 1; 1967, P.A. 2, S. 1; 759, S. 1(a); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: 1967 acts deleted exclusion of patients in institutions for tuberculosis and mental diseases; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134a transferred to Sec. 17b-260 in 1995.

Annotations to former section 17-134a:

Cited. 168 C. 336; 179 C. 83; Id., 463; 191 C. 384; 192 C. 310; 204 C. 17; 209 C. 390; 216 C. 85; 226 C. 818.

Cited. 5 Conn. Cir. Ct. 506.

Annotations to present section:

Cited. 233 C. 557; 237 C. 550; 240 C. 141; 242 C. 345. Medicaid law in effect at time of Medicaid application governs calculation of available assets even if different law was in effect at time trust was created or became irrevocable; widow's proceeds from trust created in 1968 were subject to spousal asset calculation under Medicare Catastrophic Coverage Act of 1988, disqualifying second husband from Medicaid eligibility. 312 C. 196.

Distribution of trust assets upon death of spouse served to disqualify plaintiff from receiving benefits. 49 CA 432.



Section 17b-260a - Medicaid-financed home and community-based programs for individuals with acquired brain injury. Advisory committee.

(a) The Commissioner of Social Services shall seek a waiver from federal law to establish a Medicaid-financed, home and community-based program for individuals with acquired brain injury. Such waiver shall be submitted no later than October 1, 1995, and shall be operated continuously to the extent permissible under federal law. Notwithstanding the addition of any new waiver program serving such individuals, the commissioner shall ensure that services provided pursuant to this subsection are not phased out and that no person receiving such services is institutionalized in order to meet federal cost neutrality requirements for the waiver program established pursuant to this subsection.

(b) The commissioner may seek federal approval for a second waiver, in addition to the waiver described in subsection (a) of this section, from federal law for a Medicaid-financed, home and community-based program for individuals with acquired brain injury.

(c) There is established an advisory committee for the waiver program established pursuant to subsection (b) of this section consisting of the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies, or their designees, provided such designees shall include consumers and providers of services under said waiver program. The Commissioners of Social Services and Mental Health and Addiction Services, or their designees, shall also serve on the advisory committee. The chairpersons of the advisory committee shall be: (1) A chairperson of said joint standing committees, or such chairperson's designee, chosen by the chairpersons of said joint standing committees; (2) a ranking member of said joint standing committees, or such ranking member's designee, chosen by the ranking members of said joint standing committees; and (3) the Commissioner of Social Services or the Commissioner of Mental Health and Addiction Services, or such commissioner's designee, chosen by such commissioners. The advisory committee shall meet not less than four times per year and shall submit an initial report, in accordance with the provisions of section 11-4a, not later than February 1, 2015, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies on the impact of the individual cost cap for the waiver program established pursuant to subsection (b) of this section and any other matters the advisory committee deems appropriate. For purposes of this subsection, “individual cost cap” means the percentage of the cost of institutional care for an individual that may be spent on any one waiver program participant.

(P.A. 95-209; P.A. 14-150, S. 1.)

History: P.A. 14-150 designated existing provisions as Subsec. (a) and amended same to add provisions re waiver to be operated continuously and services not to be phased out, added Subsec. (b) re second waiver and added Subsec. (c) re advisory committee, effective July 1, 2014.



Section 17b-260b - Home and community-based service waivers serving persons with acquired brain injury and persons with intellectual disability. Amendments.

The Commissioner of Social Services may amend the federal home and community-based service waivers serving persons with acquired brain injury and persons with intellectual disability to enable such persons eligible for or receiving medical assistance under section 17b-597 to receive the services provided under such federally approved waivers.

(P.A. 05-44, S. 3; P.A. 13-139, S. 23.)

History: P.A. 05-44 effective July 1, 2005; P.A. 13-139 substituted “intellectual disability” for “mental retardation”.



Section 17b-260c - Medicaid waiver to provide coverage for family planning services.

(a) The Commissioner of Social Services shall apply for a Medicaid waiver, pursuant to Section 1115 of the Social Security Act, for the purpose of providing coverage for family planning services to adults in households with income that does not exceed one hundred eighty-five per cent of the federal poverty level and who are not otherwise eligible for Medicaid services.

(b) If the commissioner fails to submit the application for the waiver to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations by February 1, 2010, the commissioner shall submit a written report to said committees not later than February 2, 2010. The report shall include, but not be limited to: (1) An explanation of the reasons for failing to seek the waiver; and (2) an estimate of the fiscal impact that would result from the approval of the waiver in one calendar year.

(P.A. 05-120, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 62; P.A. 10-26, S. 7.)

History: P.A. 05-120 effective July 1, 2005; Sept. Sp. Sess. P.A. 09-5 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring commissioner to submit report to human services and appropriations committees by February 2, 2010, if commissioner fails to submit waiver application to committees by February 1, 2010, effective October 5, 2009; P.A. 10-26 made a technical change in Subsec. (b)(2), effective May 10, 2010.



Section 17b-260d - Home and community-based services waiver serving persons with acquired immune deficiency syndrome or human immunodeficiency virus.

Section 17b-260d is repealed, effective July 1, 2013.

(Sept. Sp. Sess. P.A. 09-5, S. 63; P.A. 11-44, S. 93; P.A. 13-139, S. 6; 13-234, S. 155.)



Section 17b-261 - (Formerly Sec. 17-134b). Medicaid. Eligibility. Assets. Waiver from federal law.

(a) Medical assistance shall be provided for any otherwise eligible person whose income, including any available support from legally liable relatives and the income of the person’s spouse or dependent child, is not more than one hundred forty-three per cent, pending approval of a federal waiver applied for pursuant to subsection (e) of this section, of the benefit amount paid to a person with no income under the temporary family assistance program in the appropriate region of residence and if such person is an institutionalized individual as defined in Section 1917 of the Social Security Act, 42 USC 1396p(h)(3), and has not made an assignment or transfer or other disposition of property for less than fair market value for the purpose of establishing eligibility for benefits or assistance under this section. Any such disposition shall be treated in accordance with Section 1917(c) of the Social Security Act, 42 USC 1396p(c). Any disposition of property made on behalf of an applicant or recipient or the spouse of an applicant or recipient by a guardian, conservator, person authorized to make such disposition pursuant to a power of attorney or other person so authorized by law shall be attributed to such applicant, recipient or spouse. A disposition of property ordered by a court shall be evaluated in accordance with the standards applied to any other such disposition for the purpose of determining eligibility. The commissioner shall establish the standards for eligibility for medical assistance at one hundred forty-three per cent of the benefit amount paid to a household of equal size with no income under the temporary family assistance program in the appropriate region of residence. In determining eligibility, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran. Except as provided in section 17b-277 and section 17b-292, the medical assistance program shall provide coverage to persons under the age of nineteen with household income up to one hundred ninety-six per cent of the federal poverty level without an asset limit and to persons under the age of nineteen, who qualify for coverage under Section 1931 of the Social Security Act, with household income not exceeding one hundred ninety-six per cent of the federal poverty level without an asset limit, and their parents and needy caretaker relatives, who qualify for coverage under Section 1931 of the Social Security Act, with household income not exceeding one hundred fifty per cent of the federal poverty level without an asset limit. Such levels shall be based on the regional differences in such benefit amount, if applicable, unless such levels based on regional differences are not in conformance with federal law. Any income in excess of the applicable amounts shall be applied as may be required by said federal law, and assistance shall be granted for the balance of the cost of authorized medical assistance. The Commissioner of Social Services shall provide applicants for assistance under this section, at the time of application, with a written statement advising them of (1) the effect of an assignment or transfer or other disposition of property on eligibility for benefits or assistance, (2) the effect that having income that exceeds the limits prescribed in this subsection will have with respect to program eligibility, and (3) the availability of, and eligibility for, services provided by the Nurturing Families Network established pursuant to section 17b-751b. For coverage dates on or after January 1, 2014, the department shall use the modified adjusted gross income financial eligibility rules set forth in Section 1902(e)(14) of the Social Security Act and the implementing regulations to determine eligibility for HUSKY A, HUSKY B and HUSKY D applicants, as defined in section 17b-290. Persons who are determined ineligible for assistance pursuant to this section shall be provided a written statement notifying such persons of their ineligibility and advising such persons of their potential eligibility for one of the other insurance affordability programs as defined in 42 CFR 435.4.

(b) For the purposes of the Medicaid program, the Commissioner of Social Services shall consider parental income and resources as available to a child under eighteen years of age who is living with his or her parents and is blind or disabled for purposes of the Medicaid program, or to any other child under twenty-one years of age who is living with his or her parents.

(c) For the purposes of determining eligibility for the Medicaid program, an available asset is one that is actually available to the applicant or one that the applicant has the legal right, authority or power to obtain or to have applied for the applicant’s general or medical support. If the terms of a trust provide for the support of an applicant, the refusal of a trustee to make a distribution from the trust does not render the trust an unavailable asset. Notwithstanding the provisions of this subsection, the availability of funds in a trust or similar instrument funded in whole or in part by the applicant or the applicant’s spouse shall be determined pursuant to the Omnibus Budget Reconciliation Act of 1993, 42 USC 1396p. The provisions of this subsection shall not apply to a special needs trust, as defined in 42 USC 1396p(d)(4)(A). For purposes of determining whether a beneficiary under a special needs trust, who has not received a disability determination from the Social Security Administration, is disabled, as defined in 42 USC 1382c(a)(3), the Commissioner of Social Services, or the commissioner’s designee, shall independently make such determination. The commissioner shall not require such beneficiary to apply for Social Security disability benefits or obtain a disability determination from the Social Security Administration for purposes of determining whether the beneficiary is disabled.

(d) The transfer of an asset in exchange for other valuable consideration shall be allowable to the extent the value of the other valuable consideration is equal to or greater than the value of the asset transferred.

(e) The Commissioner of Social Services shall seek a waiver from federal law to permit federal financial participation for Medicaid expenditures for families with incomes of one hundred forty-three per cent of the temporary family assistance program payment standard.

(f) To the extent permitted by federal law, Medicaid eligibility shall be extended for one year to a family that becomes ineligible for medical assistance under Section 1931 of the Social Security Act due to income from employment by one of its members who is a caretaker relative or due to receipt of child support income. A family receiving extended benefits on July 1, 2005, shall receive the balance of such extended benefits, provided no such family shall receive more than twelve additional months of such benefits.

(g) An institutionalized spouse applying for Medicaid and having a spouse living in the community shall be required, to the maximum extent permitted by law, to divert income to such community spouse in order to raise the community spouse’s income to the level of the minimum monthly needs allowance, as described in Section 1924 of the Social Security Act. Such diversion of income shall occur before the community spouse is allowed to retain assets in excess of the community spouse protected amount described in Section 1924 of the Social Security Act. The Commissioner of Social Services, pursuant to section 17b-10, may implement the provisions of this subsection while in the process of adopting regulations, provided the commissioner prints notice of intent to adopt the regulations in the Connecticut Law Journal within twenty days of adopting such policy. Such policy shall be valid until the time final regulations are effective.

(h) To the extent permissible under federal law, an institutionalized individual, as defined in Section 1917 of the Social Security Act, 42 USC 1396p(h)(3), shall not be determined ineligible for Medicaid solely on the basis of the cash value of a life insurance policy worth less than ten thousand dollars provided (1) the individual is pursuing the surrender of the policy, and (2) upon surrendering such policy all proceeds of the policy are used to pay for the institutionalized individual’s long-term care.

(i) Medical assistance shall be provided, in accordance with the provisions of subsection (e) of section 17a-6, to any child under the supervision of the Commissioner of Children and Families who is not receiving Medicaid benefits, has not yet qualified for Medicaid benefits or is otherwise ineligible for such benefits. Medical assistance shall also be provided to any child in the behavioral services program operated by the Department of Developmental Services who is not receiving Medicaid benefits, has not yet qualified for Medicaid benefits or is otherwise ineligible for benefits. To the extent practicable, the Commissioner of Children and Families and the Commissioner of Developmental Services shall apply for, or assist such child in qualifying for, the Medicaid program.

(j) The Commissioner of Social Services shall provide Early and Periodic Screening, Diagnostic and Treatment program services, as required and defined as of December 31, 2005, by 42 USC 1396a(a)(43), 42 USC 1396d(r) and 42 USC 1396d(a)(4)(B) and applicable federal regulations, to all persons who are under the age of twenty-one and otherwise eligible for medical assistance under this section.

(k) A veteran, as defined in section 27-103, and any member of his or her family, who applies for or receives assistance under the Medicaid program, shall apply for all benefits for which he or she may be eligible through the Veterans’ Administration or the United States Department of Defense.

(1967, P.A. 759, S. 1(b); 1969, P.A. 730, S. 8; P.A. 78-192, S. 4, 7; P.A. 80-50; P.A. 81-214, S. 6; P.A. 85-505, S. 14, 21; 85-527; P.A. 86-363, S. 3; P.A. 87-390, S. 1, 4; P.A. 89-317, S. 1, 2; P.A. 92-233, S. 1; P.A. 93-262, S. 1, 87; 93-289, S. 1–3; 93-435, S. 59, 95; May Sp. Sess. P.A. 94-5, S. 16, 30; P.A. 95-194, S. 30, 33; 95-351, S. 22, 30; P.A. 96-251, S. 9; P.A. 97-288, S. 3, 6; June 18 Sp. Sess. P.A. 97-2, S. 70, 165; October 29 Sp. Sess. P.A. 97-1, S. 19, 23; P.A. 99-279, S. 16, 45; June Sp. Sess. P.A. 00-2, S. 18, 53; June Sp. Sess. P.A. 01-2, S. 3, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-2, S. 10; 03-28, S. 2; 03-268, S. 7; June 30 Sp. Sess. P.A. 03-3, S. 63; P.A. 04-16, S. 6; P.A. 05-1, S. 1; 05-24, S. 1; 05-43, S. 1; 05-280, S. 1; P.A. 06-164, S. 3; 06-188, S. 49; 06-196, S. 134, 238, 289; P.A. 07-185, S. 3; June Sp. Sess. P.A. 07-2, S. 7; P.A. 09-8, S. 3; 09-66, S. 1; P.A. 10-179, S. 66; P.A. 11-176, S. 3; P.A. 12-208, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 8; P.A. 13-234, S. 127; P.A. 15-69, S. 17; June Sp. Sess. P.A. 15-5, S. 358, 370.)

History: 1969 act deleted varying income limits and exclusions dependent upon marital status and number of dependents, referring instead to income limits under federal law; P.A. 78-192 added provisions re increases in eligibility standards; P.A. 80-50 added Subsec. (b); P.A. 81-214 added provisions re effect of transfer of property on eligibility for benefits in Subsec. (a); P.A. 85-505 amended Subsec. (a) to allow the extension of benefits for 6 months for former recipients; P.A. 85-527 amended Subsec. (a) by replacing “the minimum income permissible under federal law” with 120% “of the standard of need”; P.A. 86-363 included children under 18 years of age who are living with their parents and are blind or disabled in group for which parental income shall be considered under Subsec. (b); P.A. 87-390 changed the limit from 120% to 133%, added language on division of property and transfer of the interest in a house between spouses, and added requirement for a written statement advising applicants of the effect of an assignment, transfer or other disposition of property on eligibility; P.A. 89-317 amended Subsec. (a) to require that a person be institutionalized, as defined in the Social Security Act, to be eligible for medical assistance, changed the time from which a transfer of assets will be permitted from 24 months to 30 months prior to the date of application and 30 months prior to the date of institutionalization and to require treatment of any disposition of assets in accordance with Section 1917 (c) of the Social Security Act, 42 U.S.C. 1396p (c); P.A. 92-233 amended Subsec. (a) by adding provisions re attribution of property disposed of on behalf of an applicant or his spouse by a guardian, conservator or authorized representative and disposition of property ordered by a court; P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-289, Sec. 1 required that the medical assistance program provide coverage to persons under the age of 6 and Sec. 2 was added editorially by the Revisors as Subsec. (c) requiring the department of income maintenance to submit a report, effective July 1, 1993; May Sp. Sess. P.A. 94-5 removed the time limit on transfers of assets and extended coverage to children under the age of 19 born after September 30, 1983, rather than children under 6, effective July 1, 1994; Sec. 17-134b transferred to Sec. 17b-261 in 1995; P.A. 95-194 amended Subsec. (a) by changing the eligibility for medical assistance from an income which is not more than 133% of the standard of need established pursuant to Sec. 17b-104 to an income which is not more than 142% of the benefit amount paid to a person with no income under the AFDC program in the appropriate region of residence and by requiring the commissioner to establish the standards for eligibility for medical assistance at 133% of the benefit amount paid to a family unit of equal size with no income under the AFDC program in the appropriate region of residence, added Subdiv. (d) requiring the commissioner to seek a waiver to permit federal financial participation for Medicaid expenditures and made technical changes, effective July 1, 1995; P.A. 95-351 replaced 142% with 143% as the highest allowable percentage of income for the provision of medical assistance and made a technical change, effective July 1, 1995; P.A. 96-251 amended Subsec. (c) by requiring that on and after October 1, 1996, reports be submitted to the legislative committee on human services and to legislators upon request and by adding provisions re submission of report summaries to legislators; P.A. 97-288 amended Subsec. (a) to require that contracts entered into after July 1, 1997, include provisions for collaboration of managed care organizations with the program established under Sec. 17a-56, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by extending Medicaid coverage, on and after July 1, 1998, from persons under the age of 19 born after September 30, 1983, to persons under the age of 19 born after September 30, 1981, or if possible, within available appropriations, born after June 30, 1980, with family income up to 185% of the federal poverty level without an asset limit, replaced references to aid to families with dependent children with temporary family assistance, and made technical and conforming changes, effective July 1, 1997; Oct. 29 Sp. Sess. P.A. 97-1 amended Subsec. (a) to provide that on and after January 1, 1998, the medical assistance program shall provide coverage to persons under the age of 19 and deleted reference to “born after June 30, 1981, or if possible within available appropriations, born after June 30, 1980”, effective October 30, 1997; P.A. 99-279 amended Subsec. (a) to require extension of coverage under the medical assistance program to parents of children enrolled in the HUSKY Plan, Part A and to their needy caretaker relatives who qualify for coverage under Section 1931 of the Social Security Act and made technical changes, effective July 1, 2000; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by deleting “born after September 30, 1981,” changing “July 1, 2000,” to “January 1, 2001,” changing the family income level for eligibility for medical assistance from 185% to 150% of federal poverty level, and adding provision re providing coverage upon the request of a person or upon a redetermination of eligibility, effective July 1, 2000; June Sp. Sess. P.A. 01-2 made technical changes for purposes of gender neutrality in Subsec. (b), added new Subsecs. (c) and (d) re availability and transfer of assets, and redesignated existing Subsecs. (c) and (d) as Subsecs. (e) and (f), effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-2 amended Subsec. (a) by making a technical change and changing family income eligibility limit for parents and needy caretaker relatives who qualify for medical assistance program coverage under Section 1931 of the Social Security Act from 150% of the federal poverty limit to 100% of the federal poverty limit, and added new Subsec. (g), redesignated by the Revisors as new Subsec. (f), re ineligibility on or after April 1, 2003, of all parent and needy caretaker relatives with incomes exceeding 100% of the federal poverty level, effective February 28, 2003; P.A. 03-28 added new Subsec. (g) re extended Medicaid eligibility; P.A. 03-268 deleted former Subsec. (e) re submission of annual report to General Assembly re children receiving Medicaid services and doctors and dentists participating in state or municipally-funded programs and redesignated existing Subsec. (f) as Subsec. (e); June 30 Sp. Sess. P.A. 03-3 added new Subsec. (h) requiring an institutionalized spouse applying for Medicaid, who has a spouse living in the community, to divert income to the community spouse so as to raise the community spouse’s income to the level of the minimum monthly needs allowance described in Section 1924 of the Social Security Act, effective August 20, 2003; P.A. 04-16 amended Subsec. (g) by adding “one of its members who is a caretaker relative is” re extended Medicaid eligibility and making a technical change; P.A. 05-1 added Subsec. (i) which extended transitional Medicaid benefits until June 30, 2005, for certain individuals who were to lose coverage between March 31, 2005, and May 31, 2005, effective March 10, 2005; P.A. 05-24 added new Subsec. (i) re provision of Medicaid coverage to a child under the supervision of the Commissioner of Children and Families, effective July 1, 2005; P.A. 05-43 amended Subsec. (g) by eliminating “or a family with an adult who, within 6 months of becoming ineligible under Section 1931 of the Social Security Act becomes employed”, effective July 1, 2005; P.A. 05-280 amended Subsec. (a) by increasing family income limit re eligibility determinations for medical assistance for parents and needy caretakers of persons under the age of 19 from 100% to 150% of federal poverty level, deleted former Subsec. (f) re ineligibility for medical assistance for parents and needy caretaker relatives with incomes exceeding 100% of federal poverty level, redesignated Subsecs. (g) and (h) as Subsecs. (f) and (g), amended redesignated Subsec. (f) to reduce period of transitional medical assistance from 2 years to 1 year, add provision re extension of assistance to family that becomes ineligible “due to income from employment by” one of its members and provide that family receiving extended benefits “shall receive the balance of such extended benefits, provided no such family shall receive more than 12 additional months of such benefits”, deleted former Subsec. (i) which had extended transitional medical assistance to June 30, 2005, for certain individuals and added new Subsec. (h) re cost sharing requirements under the HUSKY Plan, effective July 1, 2005; P.A. 06-164 amended Subsec. (a) to substitute “Nurturing Families Network” for “Healthy Families Connecticut Program”, insert Subdiv. (1) designator and insert Subdiv. (2) re written statement on services provided by the Nurturing Families Network, effective July 1, 2006; P.A. 06-188 added Subsec. (j) re requirement to provide Early and Periodic Screening, Diagnostic and Treatment program services, as required by federal law, to persons under age 21 who are otherwise eligible for medical assistance, effective July 1, 2006; P.A. 06-196 made a technical change in Subsecs. (a) and (f), effective June 7, 2006, and inserted “and defined as of December 31, 2005,” and made a technical change in Subsec. (j), effective July 1, 2006; P.A. 07-185 amended Subsec. (a) by increasing, except as provided in Sec. 17b-277, family income limits used to determine eligibility for medical assistance for parents and needy caretaker relatives of persons under the age of 19 from 150% of federal poverty level to 185% of federal poverty level, by providing that commissioner shall advise applicants in writing of effect that having income in excess of program limits will have with respect to program eligibility and availability of HUSKY Plan, Part B benefits for persons determined not eligible for medical assistance, and by making conforming changes, effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by requiring that medical assistance coverage be provided to persons under 19 with family income up to 185% of federal poverty level without an asset limit, by deleting provision requiring that commissioner, at the time application for assistance is made, provide a written statement re availability of HUSKY Plan, Part B, health insurance benefits to persons not eligible for assistance, and by adding provision requiring that commissioner provide written statement at the time a person is determined ineligible for assistance, deleted former Subsec. (h) re commissioner’s authority to impose cost sharing requirements on parents and needy caretakers with incomes in excess of 100% of federal poverty level, and redesignated existing Subsecs. (i) and (j) as Subsecs. (h) and (i), effective July 1, 2007; P.A. 09-8 made technical changes in Subsec. (a); P.A. 09-66 amended Subsec. (h) by deleting “because of institutional status” and adding provisions re medical assistance to be provided to children in Department of Developmental Services’ voluntary services program who are not receiving Medicaid benefits, effective July 1, 2009; P.A. 10-179 amended Subsec. (a) by deleting provision requiring contracts to include provisions for collaboration of managed care organizations with the Nurturing Families Network, effective July 1, 2010; P.A. 11-176 amended Subsec. (c) by adding provisions re determining whether a beneficiary under a special needs trust is disabled, effective July 13, 2011; P.A. 12-208 amended Subsec. (a) to add provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 added Subsec. (j) re responsibility of veteran to apply for benefits through the Veterans’ Administration or Department of Defense, effective July 1, 2012; P.A. 13-234 amended Subsec. (a) to change federal statutory citations, added new Subsec. (h) re conditions under which Medicaid eligibility will be granted for persons with certain life insurance policies and redesignated existing Subsecs. (h), (i) and (j) as Subsecs. (i), (j) and (k); P.A. 15-69 amended Subsec. (a) to change “family” to “household”, add reference to Sec. 17b-292, increase income eligibility from 185 per cent to 196 per cent of federal poverty level, add provision re use of modified adjusted gross income financial eligibility rules and add provision re ineligible individuals to be notified of potential eligibility for other programs as defined in 42 CFR 435.4, rather than availability of HUSKY Plan, Part B, effective June 19, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (i) to replace “voluntary” with “behavioral” re services program, effective July 1, 2015, and amended Subsec. (a) to add provisions re decrease of income limit for parents and needy caretaker relatives from 196 per cent to 150 per cent of federal poverty level and make technical changes, effective August 1, 2015.



Section 17b-261a - Transfer or assignment of assets resulting in the imposition of a penalty period. Return or partial return of asset. Regulations.

(a) Any transfer or assignment of assets resulting in the imposition of a penalty period shall be presumed to be made with the intent, on the part of the transferor or the transferee, to enable the transferor to obtain or maintain eligibility for medical assistance. This presumption may be rebutted only by clear and convincing evidence that the transferor's eligibility or potential eligibility for medical assistance was not a basis for the transfer or assignment.

(b) Any transfer or assignment of assets resulting in the establishment or imposition of a penalty period shall create a debt, as defined in section 36a-645, that shall be due and owing by the transferor or transferee to the Department of Social Services in an amount equal to the amount of the medical assistance provided to or on behalf of the transferor on or after the date of the transfer of assets, but said amount shall not exceed the fair market value of the assets at the time of transfer. The Commissioner of Social Services, the Commissioner of Administrative Services and the Attorney General shall have the power or authority to seek administrative, legal or equitable relief as provided by other statutes or by common law.

(c) The Commissioner of Social Services may waive the imposition of a penalty period when the transferor (1) in accordance with the provisions of section 3025.25 of the department's Uniform Policy Manual, suffers from dementia at the time of application for medical assistance and cannot explain transfers that would otherwise result in the imposition of a penalty period; or (2) suffered from dementia at the time of the transfer; or (3) was exploited into making such a transfer due to dementia. Waiver of the imposition of a penalty period does not prohibit the establishment of a debt in accordance with subsection (b) of this section.

(d) (1) For purposes of this subsection, an “institutionalized individual” means an individual who has applied for or is receiving (A) services from a long-term care facility, (B) services from a medical institution that are equivalent to those services provided in a long-term care facility, or (C) home and community-based services under a Medicaid waiver.

(2) An institutionalized individual shall not be penalized for the transfer of an asset if the entire amount of the transferred asset is returned to the institutionalized individual. A transferee may return any portion of a transferred asset to the transferor. If any transferred asset is returned to the transferor, the Department of Social Services shall adjust the penalty period to the extent permitted by federal law, provided the ending date of the penalty period as originally determined by the department shall not change. The department shall consider the entire amount of the returned asset to be available to the transferor only from the date of return of the transferred asset, and shall not determine the transferor to be ineligible in the month the transferred asset is returned, provided the transferor reduced the returned asset in accordance with federal law.

(3) If there are multiple transfers of assets to the same or different transferees, a return of anything less than the total amount of the transferred assets from all of the separate transferees shall not constitute a return of the entire amount of the transferred assets and shall represent a partial return.

(4) The conveyance and subsequent return of an asset for the purpose of shifting costs to the Medicaid program shall be regarded as a trust-like device. Such asset shall be considered available for the purpose of determining Medicaid eligibility. The conveyance and subsequent return of an asset made exclusively for a purpose other than to qualify for the payment of long-term care services under the Medicaid program shall not be regarded as a trust-like device.

(e) The Commissioner of Social Services, pursuant to section 17b-10, shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(June Sp. Sess. P.A. 01-2, S. 4, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June 30 Sp. Sess. P.A. 03-3, S. 62; P.A. 04-16, S. 7; P.A. 05-209, S. 4; 05-280, S. 40; P.A. 11-44, S. 104; P.A. 13-218, S. 1.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsec. (a), added Subsec. (b) providing that transfer of assets resulting in imposition of a penalty period is presumed to be made with intent of allowing transferor to remain eligible for medical assistance, added Subsec. (c) re transfers resulting in imposition of a penalty period creating a debt due and owing to the department, added Subsec. (d) permitting commissioner to grant financial relief to nursing facility that demonstrates severe financial hardship due to imposition of transfer of assets penalties, added Subsec. (e) permitting commissioner to waive transfer of assets penalty period when transferor suffers from dementia or was exploited into making transfer, added Subsec. (f) providing that department, when determining medical assistance eligibility, shall review transfers of assets involving real property occurring in the 60 months preceding the date the individual applied for medical assistance and that federal law governs transfers of assets not involving real property, added Subsec. (g) permitting commissioner to establish threshold limits re annual asset transfers not subject to penalty and added Subsec. (h) requiring commissioner to implement policies and procedures necessary to carry out purposes of section while in the process of adopting regulations, effective August 20, 2003; P.A. 04-16 made technical changes in Subsec. (h); P.A. 05-209 deleted former Subsec. (a) re authority of commissioner to seek waiver of federal law for establishing penalty period for transfers of assets for less than fair market value, deleted former Subsec. (d) re commissioner's authority to grant financial relief to nursing homes experiencing severe financial hardship due to imposition of revised transfer of asset penalty period, deleted former Subsec. (e) re commissioner's authority to waive penalty period when transferor suffers from dementia, deleted former Subsec. (f) re 60-month penalty period for transfers of assets involving real property, deleted former Subsec. (g) re commissioner's authority to set threshold limits for transfers not subject to imposition of penalty period, and redesignated existing Subsecs. (b), (c) and (h) as new Subsecs. (a), (b) and (c), respectively, effective July 6, 2005; P.A. 05-280 added new Subsec. (c) re commissioner's authority to waive penalty period when transferor suffers from dementia and redesignated existing Subsec. (c) as new Subsec. (d), effective July 13, 2005; P.A. 11-44 added new Subsec. (d) re return or partial return of an asset and redesignated existing Subsec. (d) as Subsec. (e), effective June 13, 2011; P.A. 13-218 amended Subsec. (d) to add new Subdiv. (1) defining “institutionalized individual”, to designate existing provision re institutionalized individual not to be penalized as Subdiv. (2) and amend same to delete provision re partial asset return not to result in reduced penalty period and add provisions re return of portion of transferred asset, to redesignate existing Subdiv. (1) as Subdiv. (3) and amend same to add “and shall represent a partial return”, to delete former Subdiv. (2) re availability of entire amount of returned asset, to redesignate existing Subdiv. (3) as Subdiv. (4) and amend same to add provision re conveyance and subsequent return of asset for a purpose other than to qualify under Medicaid not to be regarded as a trust-like device, and to delete former Subdiv. (4) re definition of “institutionalized individual”, effective July 1, 2013.



Section 17b-261b - Program eligibility determined by department. Spousal support.

(a) The Department of Social Services shall be the sole agency to determine eligibility for assistance and services under programs operated and administered by said department.

(b) Any person filing an application with a probate court for spousal support, in accordance with section 45a-655, shall certify to that court that a copy of the application and accompanying attachments have been sent by regular mail, postage prepaid, to the Commissioner of Social Services. The probate court shall provide a notice of hearing to the commissioner at least fifteen business days prior to the hearing. The commissioner or a designee shall have the right to appear at such hearing and may present the commissioner's position as to the application in person or in writing. Any final order by the court on such application for spousal support shall be sent to the commissioner within seven business days of the order.

(c) No probate court shall approve an application for spousal support of a community spouse unless (1) notice is provided in accordance with subsection (b) of this section, and (2) the order is consistent with state and federal law.

(June Sp. Sess. P.A. 01-2, S. 5, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-261c - Medical assistance. Changes in circumstances.

In no event shall an individual eligible for medical assistance under section 17b-261 be guaranteed eligibility for such assistance for six consecutive months without regard to changes in certain circumstances that would otherwise cause the individual to become ineligible for assistance.

(P.A. 03-2, S. 12; P.A. 04-16, S. 8.)

History: P.A. 03-2 effective February 28, 2003; P.A. 04-16 made a technical change.



Section 17b-261d - Disease management initiative. Implementation. Annual report.

The Commissioner of Social Services may design and implement a care enhancement and disease management initiative, if such initiative is determined to be cost effective by the commissioner. The initiative shall provide for an integrated and systematic approach for managing the health care needs of high cost Medicaid recipients. Notwithstanding any provision of the general statutes, the commissioner may contract with an entity to effectuate the purposes of this section, provided such entity has an established and demonstrated capability in the design and implementation of a disease management initiative. If implemented, the commissioner shall report annually on the status of the care enhancement and disease management initiative to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(June 30 Sp. Sess. P.A. 03-3, S. 51; P.A. 05-209, S. 1.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 05-209 substituted “may” for “shall” re commissioner's design and implementation of care enhancement and disease management initiative, added “if such initiative is determined to be cost effective by the commissioner” and added “if implemented” with respect to annual reports re the status of initiative, effective July 1, 2005.



Section 17b-261e - Mobile field hospital: HUSKY Health program coverage.

The Commissioner of Social Services shall provide coverage for isolation care and emergency services provided by the state’s mobile field hospital to persons participating in the HUSKY Health program under this chapter.

(P.A. 05-280, S. 66; P.A. 07-252, S. 63; P.A. 15-69, S. 18.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital” for “critical access hospital”, effective July 12, 2007; P.A. 15-69 changed “HUSKY Plan Part A and Part B and fee for services Medicaid programs” to “HUSKY Health program”, effective June 19, 2015.



Section 17b-261f - Mobile field hospital account.

There is established a mobile field hospital account which shall be a separate, nonlapsing account within the General Fund. Moneys in the account shall be used by the Department of Social Services to fund the operations of the mobile field hospital in the event of an activation. The account shall contain all moneys required by law to be deposited in the account.

(P.A. 05-280, S. 62; P.A. 07-252, S. 64.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital account” for “critical access hospital account” and “mobile field hospital” for “critical access hospital”, effective July 12, 2007.



Section 17b-261g - Reimbursement under Medicaid program for certain therapy services provided to children by home health care agencies.

To the extent permitted by federal law, the Commissioner of Social Services shall provide reimbursement under the Medicaid program to children for physical therapy, occupational therapy and speech therapy services provided by a home health care agency, as defined in section 19a-490, in the child's home or a substantially equivalent environment. For purposes of such reimbursement, a substantially equivalent environment may include, but not be limited to, facilities that provide child care services, as defined in subsection (a) of section 19a-77, and after school programs, as defined in section 10-16x.

(P.A. 06-188, S. 50; June Sp. Sess. P.A. 07-5, S. 25; P.A. 15-227, S. 25.)

History: P.A. 06-188 effective July 1, 2006; June Sp. Sess. P.A. 07-5 inserted “To the extent permitted by federal law”, substituted “Medicaid” for “HUSKY Plan, Part A”, and substituted “physical therapy, occupational therapy and speech therapy services” for “services”, effective October 6, 2007; pursuant to P.A. 15-227, “child day care services” was changed editorially by the Revisors to “child care services”, effective July 1, 2015.



Section 17b-261h - Enrollment of HUSKY A recipients in available employer-sponsored private health insurance. Waiver from federal law. Regulations.

(a) The Commissioner of Social Services shall, if required, seek a waiver from federal law for the purpose of enhancing the enrollment of HUSKY A recipients, as defined in subdivision (13) of section 17b-290, in available employer-sponsored private health insurance. Such a waiver shall include, but shall not be limited to, provisions that: (1) Require the enrollment of HUSKY A parents, needy caretaker relatives and dependents in any available employer-sponsored health insurance to the maximum extent of available coverage as a condition of eligibility when determined to be cost effective by the Department of Social Services; (2) require a subsidy to be paid directly to the HUSKY A caretaker relatives in an amount equal to the premium payment requirements of any available employer-sponsored health insurance paid by way of payroll deduction; and (3) assure HUSKY A coverage requirements for medical assistance not covered by any available employer-sponsored health insurance.

(b) Notwithstanding any provision of the general statutes or any provision established in a contract between an employer and a health insurance carrier, no HUSKY A recipient, required to enroll in available employer-sponsored health insurance under this section, shall be prohibited from enrollment in employer-sponsored health insurance due to limitations on enrollment of employees in employer-sponsored health insurance to open enrollment periods.

(c) The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner publishes notice of the intent to adopt the regulation on the department’s Internet web site and the eRegulations System not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(June Sp. Sess. P.A. 07-2, S. 8; P.A. 09-8, S. 4; P.A. 15-69, S. 19.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (a)(3); P.A. 15-69 amended Subsecs. (a) and (b) to change “HUSKY Plan, Part A” to “HUSKY A”, further amended Subsec. (a) to add reference to Sec. 17b-290(13) and amended Subsec. (c) to replace reference to printing in Connecticut Law Journal with reference to publishing on department’s Internet web site and eRegulations System, effective June 19, 2015.



Section 17b-261i - Administrative services for Medicaid recipients. Regulations.

Section 17b-261i is repealed, effective June 19, 2015.

(Sept. Sp. Sess. P.A. 09-5, S. 60; P.A. 10-179, S. 77; P.A. 11-44, S. 170; P.A. 15-69, S. 45.)



Section 17b-261j - Easy Breathing model in HUSKY Health program.

The Commissioner of Social Services may require utilization of the Easy Breathing model in the HUSKY Health program.

(Sept. Sp. Sess. P.A. 09-5, S. 75; P.A. 15-69, S. 21.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 15-69 changed “HUSKY program” to “HUSKY Health program”, effective June 19, 2015.



Section 17b-261k - Protected amount for the community spouse of an institutionalized Medicaid applicant. Regulations.

Section 17b-261k is repealed, effective July 1, 2011.

(P.A. 10-73, S. 1; P.A. 11-44, S. 178.)



Section 17b-261l - Treatment of reverse annuity mortgage loan proceeds under Medicaid. Regulations.

The Commissioner of Social Services shall amend the Medicaid state plan to require that funds derived from equity in home property through a reverse annuity mortgage loan or other home equity conversion loan are not treated as income or assets for the purpose of qualifying for benefits under the Medicaid program, provided (1) such funds are held in an account that does not contain any other funds, and (2) the Medicaid recipient does not transfer such funds to another person for less than fair market value. The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 10-73, S. 2.)

History: P.A. 10-73 effective May 27, 2010.



Section 17b-261m - *(See end of section for amended version and effective date.) Administrative services organization. Contract for services. Establishment of rates.

(a) The Commissioner of Social Services may contract with one or more administrative services organizations to provide care coordination, utilization management, disease management, customer service and review of grievances for recipients of assistance under the HUSKY Health program. Such organization may also provide network management, credentialing of providers, monitoring of copayments and premiums and other services as required by the commissioner. Subject to approval by applicable federal authority, the Department of Social Services shall utilize the contracted organization’s provider network and billing systems in the administration of the program. In order to implement the provisions of this section, the commissioner may establish rates of payment to providers of medical services under this section if the establishment of such rates is required to ensure that any contract entered into with an administrative services organization pursuant to this section is cost neutral to such providers in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality.

(b) Any contract entered into with an administrative services organization, pursuant to subsection (a) of this section, shall include a provision to reduce inappropriate use of hospital emergency department services. Such provision may include intensive case management services and a cost-sharing requirement.

(P.A. 10-179, S. 20; P.A. 11-44, S. 115; 11-61, S. 124; Dec. Sp. Sess. P.A. 12-1, S. 7; P.A. 13-234, S. 79, 93; P.A. 15-69, S. 22.)

*Note: On and after July 1, 2016, this section, as amended by section 1 of public act 14-62, section 23 of public act 15-69 and section 397 of public act 15-5 of the June special session, is to read as follows:

“Sec. 17b-261m. Administrative services organization. Contract for services. Establishment of rates. (a) The Commissioner of Social Services may contract with one or more administrative services organizations to provide care coordination, utilization management, disease management, customer service and review of grievances for recipients of assistance under the HUSKY Health program. Such organization may also provide network management, credentialing of providers, monitoring of copayments and premiums and other services as required by the commissioner. Subject to approval by applicable federal authority, the Department of Social Services shall utilize the contracted organization’s provider network and billing systems in the administration of the program. In order to implement the provisions of this section, the commissioner may establish rates of payment to providers of medical services under this section if the establishment of such rates is required to ensure that any contract entered into with an administrative services organization pursuant to this section is cost neutral to such providers in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality.

(b) Any contract entered into with an administrative services organization, pursuant to subsection (a) of this section, shall include a provision to reduce inappropriate use of hospital emergency department services, which may include a cost-sharing requirement and intensive care management services.”

(P.A. 10-179, S. 20; P.A. 11-44, S. 115; 11-61, S. 124; Dec. Sp. Sess. P.A. 12-1, S. 7; P.A. 13-234, S. 79, 93; P.A. 14-62, S. 1; P.A. 15-69, S. 22, 23; June Sp. Sess. P.A. 15-5, S. 397.)

History: P.A. 10-179 effective July 1, 2010; P.A. 11-44 designated existing provisions as Subsec. (a) and amended same by adding provision allowing commissioner to establish rates for providers, and added Subsec. (b) re contract provision to reduce inappropriate use of hospital emergency department services, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding provision excluding utilization as factor in determining cost neutrality, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete “for the fiscal year ending June 30, 2013.” re utilization as a factor in determining cost neutrality, effective July 1, 2013, and further amended Subsec. (a) to remove reference to Charter Oak Health Plan, effective January 1, 2014; P.A. 14-62 amended Subsec. (b) to add provisions re contract to require intensive case management services and re what such services include and to define “frequent users”, and added Subsecs. (c) to (e) re contractual and reporting requirements of contracting administrative services organization and monitoring of such organization by commissioner, effective July 1, 2016; P.A. 15-69 amended Subsec. (a) to change “Medicaid and HUSKY Plan, Parts A and B” to “the HUSKY Health program”, effective June 19, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (b) to add “and intensive care management services” and delete provisions re intensive case management services, and deleted former Subsecs. (c) to (e) re requirements for access to care and reporting, effective July 1, 2016.



Section 17b-261n - Coverage for low-income adults under Medicaid program. Amendment to state Medicaid plan to establish alternative benefit package. Waiver application re eligibility and coverage. Regulations.

Section 17b-261n is repealed, effective January 1, 2014.

(June Sp. Sess. P.A. 10-1, S. 24; P.A. 11-44, S. 116; P.A. 12-208, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 26; P.A. 13-234, S. 156.)



Section 17b-261o - Imposition of penalty period when undue hardship exists. Exception.

(a) Except as provided in subsection (c) of this section, the Commissioner of Social Services shall not impose a penalty period pursuant to subsection (a) of section 17b-261 or subsection (a) of section 17b-261a if such imposition would create an undue hardship.

(b) For purposes of this section, “undue hardship” exists when (1) the life or health of the applicant would be endangered by the deprivation of medical care, or the applicant would be deprived of food, clothing, shelter or other necessities of life, (2) the applicant is otherwise eligible for medical assistance under section 17b-261 but for the imposition of the penalty period, (3) if the applicant is receiving long-term care services at the time of the imposition of a penalty period, the provider of long-term care services has notified the applicant that such provider intends to discharge or discontinue providing long-term care services to the applicant due to nonpayment, (4) if the applicant is not receiving long-term care services at the time of the imposition of a penalty period, a provider of long-term care services has refused to provide long-term care services to the applicant due to the imposition of a penalty period, and (5) no other person or organization is willing and able to provide long-term care services to the applicant.

(c) The commissioner shall impose a penalty period pursuant to subsection (a) of section 17b-261 or subsection (a) of section 17b-261a if (1) the applicant made a transfer or assignment of assets to deliberately impoverish such applicant in order to obtain or maintain eligibility for medical assistance, or (2) the transfer or assignment of assets was made by the applicant's legal representative or the joint owner of the assets. The commissioner may waive the imposition of a penalty period pursuant to this subsection if (A) the applicant suffers from dementia or other cognitive impairment and cannot explain the transfer or assignment of assets, (B) the applicant suffered from dementia or other cognitive impairment at the time the transfer or assignment of assets was made, (C) the applicant was exploited into making the transfer or assignment of assets due to dementia or other cognitive impairment, or (D) the applicant's legal representative or the record owner of a jointly held asset made the transfer or assignment of assets without the authorization of the applicant.

(P.A. 11-176, S. 1.)

History: P.A. 11-176 effective July 1, 2011.



Section 17b-261p - Notice re determination of penalty period. Filing claim of undue hardship. Nursing home involvement.

(a) As used in this section and section 17b-261o, “applicant” means an applicant for or recipient of medical assistance pursuant to section 17b-261.

(b) If the Commissioner of Social Services, in determining an applicant's eligibility for medical assistance pursuant to section 17b-261, intends to impose a penalty period as a result of a transfer or assignment of assets pursuant to section 17b-261 or section 17b-261a, the commissioner shall provide a preliminary notice to the applicant. Such notice shall include a statement that the applicant may contest the imposition of a penalty period by (1) filing a claim of undue hardship, as defined in section 17b-261o, or (2) providing evidence to rebut the presumption resulting in the imposition of a penalty period pursuant to subsection (a) of section 17b-261a. The applicant shall have fifteen days after the date on which the preliminary notice is postmarked to contest the imposition of a penalty period indicated in such preliminary notice. The commissioner shall grant one extension of time to file such claim or provide such evidence if requested by the applicant and shall grant additional extensions of time if reasonable. Failure to file a claim of undue hardship under this subsection shall not prohibit an applicant from making a claim of undue hardship at an administrative hearing.

(c) If the applicant contests the imposition of a penalty period pursuant to subsection (b) of this section, the commissioner shall provide an interim decision notice to the applicant not later than ten days after the applicant files a claim or provides evidence pursuant to subsection (b) of this section. The interim decision notice shall denote the commissioner's decision to either reverse or uphold the imposition of a penalty period indicated in the preliminary notice. If the commissioner decides to uphold the imposition of a penalty period, the interim decision notice shall specify the projected commencement and expiration dates of such penalty period.

(d) When the commissioner determines the eligibility of an applicant for medical assistance under section 17b-261, the commissioner shall provide a final decision notice to the applicant. Such final decision notice shall include (1) a statement confirming any determination the commissioner made with regard to the imposition of a penalty period pursuant to this section, and (2) a description of the applicant's appeal rights.

(e) If, during the course of a penalty period, an applicant receives notice from a provider of long-term care services that the provider intends to (1) discharge the applicant, (2) discontinue providing long-term care services to the applicant, or (3) refuse to provide long-term care services to the applicant because of the imposition of a penalty period against the applicant pursuant to subsection (a) of section 17b-261 or subsection (a) of section 17b-261a, the applicant shall have not more than sixty days after receiving such notice to file a claim of undue hardship with the commissioner. Not later than ten days after receiving such claim, the commissioner shall provide a final decision notice to the applicant. Such final decision notice shall inform the applicant whether or not (A) the commissioner has determined that undue hardship exists, and (B) the penalty period shall be waived.

(f) (1) A nursing home, on behalf of an applicant, may request an extension of time to claim undue hardship pursuant to subsections (b) and (e) of this section if (A) the applicant is receiving long-term care services in such nursing home, (B) the applicant has no legal representative, and (C) the nursing home provides certification from a physician or an advanced practice registered nurse that the applicant is incapable of caring for himself or herself, as defined in section 45a-644, or incapable of managing his or her affairs, as defined in section 45a-644. The commissioner shall grant such request to allow a legal representative to be appointed to act on behalf of the applicant.

(2) The commissioner shall accept any claim filed pursuant to subsection (b) of this section by a nursing home and allow the nursing home to represent the applicant with regard to such claim if the applicant or the legal representative of the applicant gives permission to the nursing home to file a claim pursuant to subsection (b) of this section.

(P.A. 11-176, S. 2; P.A. 16-39, S. 14.)

History: P.A. 11-176 effective July 1, 2011; P.A. 16-39 amended Subsec. (f)(1)(C) by adding reference to advanced practice registered nurse.



Section 17b-261q - Action by nursing home facility to collect debt for unpaid care provided during penalty period.

(a) For purposes of this section and sections 17b-261r and 17b-261s, (1) “nursing home facility” means a chronic and convalescent nursing home and a rest home with nursing supervision, and (2) “penalty period” means the period of Medicaid ineligibility imposed pursuant to 42 USC 1396p(c), as amended from time to time, on a person whose assets have been transferred for less than fair market value for the purposes of obtaining or maintaining Medicaid eligibility.

(b) Any transfer or assignment of assets resulting in the establishment or imposition of a penalty period shall create a debt, as defined in section 36a-645, that shall be due and owing to a nursing home facility for the unpaid cost of care provided during the penalty period to a nursing home facility resident who has been subject to the penalty period. The amount of the debt established shall not exceed the fair market value of the transferred assets at the time of transfer that are the subject of the penalty period.

(c) The provisions of this section shall not affect other rights or remedies of the parties. A nursing home facility may bring an action to collect a debt for unpaid care given to a resident who has been subject to a penalty period, provided (1) the debt recovery does not exceed the fair market value of the transferred asset at the time of transfer, and (2) the asset transfer that triggered the penalty period took place not earlier than two years prior to the date of the resident's Medicaid application. The nursing home facility may bring such action against (A) the transferor, or (B) the transferee.

(d) In actions brought under subsection (c) of this section, a court of competent jurisdiction may award actual damages, court costs and reasonable attorneys' fees to a nursing home facility if such court determines, based upon clear and convincing evidence, that a defendant incurred a debt to a nursing home facility by (1) wilfully transferring assets that are the subject of a penalty period, (2) receiving such assets with knowledge of such purpose, or (3) making a material misrepresentation or omission concerning such assets. Court costs and reasonable attorneys' fees shall be awarded as a matter of law to a defendant who successfully defends an action or a counterclaim brought pursuant to this section. Any court, including a probate court acting under subdivision (3) of subsection (a) of section 45a-98 or section 45a-364, may also order that such assets or proceeds from the transfer of such assets be held in constructive trust to satisfy such debt.

(e) The provisions of this section shall not apply to a conservator who transfers income or principal with the approval of the Probate Court under subsection (d) or (e) of section 45a-655.

(P.A. 13-234, S. 128.)



Section 17b-261r - Determination of applied income. Notice. Action by nursing home facility to recover applied income.

(a) For purposes of this section, “applied income” means the income of a recipient of medical assistance, pursuant to section 17b-261, that is required, after the exhaustion of all appeals and in accordance with state and federal law, to be paid to a nursing home facility for the cost of care and services.

(b) In determining the amount of applied income, the Department of Social Services shall take into consideration any modification to the applied income due to revisions in a medical assistance recipient's community spouse minimum monthly needs allowance, as described in Section 1924 of the Social Security Act, and any other modification to applied income allowed by state or federal law.

(c) A nursing home facility shall provide written notice to a recipient of medical assistance and any person authorized under law to be in control of such recipient's applied income (1) of the amount of applied income due pursuant to subsections (a) and (b) of this section, (2) of the recipient's legal obligation to pay such applied income to the nursing home facility, and (3) that the recipient's failure to pay applied income due to a nursing home facility not later than ninety days after receiving such notice from the nursing home facility may result in a civil action in accordance with this section.

(d) Pursuant to the notice provisions of subsections (c) and (f) of this section, a nursing home facility that is owed applied income may, in addition to all other remedies authorized under statutory and common law, bring a civil action to recover the applied income, provided the nursing home facility shall not commence such action against a recipient of medical assistance who has asserted that the applied income is needed to increase the minimum monthly needs allowance of the recipient's community spouse, pursuant to 42 USC 1396r-5(e)(2)(B). In such case, the nursing home facility may not commence such action until the recipient, the recipient's community spouse or the legal representative of either has exhausted their appeal rights before the Department of Social Services and in court. A nursing home facility may bring such action against (1) a medical assistance recipient who owes the applied income, or (2) a person with legal access to such recipient's applied income who acted with the intent to (A) deprive such recipient of the applied income, or (B) appropriate the applied income for himself, herself or a third person.

(e) If a court of competent jurisdiction determines, based upon clear and convincing evidence, that a defendant wilfully failed to pay or withheld applied income due and owing to a nursing home facility for more than ninety days after receiving notice pursuant to subsection (c) of this section, the court may award the amount of the debt owed, court costs and reasonable attorneys' fees to the nursing home facility. Court costs and reasonable attorneys' fees shall be awarded as a matter of law to a defendant who successfully defends an action or a counterclaim brought pursuant to this section. The provisions of this section shall not apply to a conservator who transfers income or principal with the approval of the Probate Court under subsection (d) or (e) of section 45a-655.

(f) A nursing home facility shall not file any action under this section until (1) thirty days after it has given written notice of such action to any person who received notice pursuant to subsection (c) of this section, or (2) ninety-one days after it has given written notice of such action and the information required by subsection (c) of this section to any person who has not received notice pursuant to subsection (c) of this section.

(P.A. 13-234, S. 129.)



Section 17b-261s - Copy of complaint, judgment or decree to be mailed in action by nursing home facility.

Upon commencement of any action brought under section 17b-261q or 17b-261r, a nursing home facility shall mail a copy of the complaint to the Attorney General and the Commissioner of Social Services and, upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the Attorney General and the Commissioner of Social Services.

(P.A. 13-234, S. 130.)



Section 17b-261t - Contents of Medicaid benefits cards.

Section 17b-261t is repealed, effective July 2, 2015.

(P.A. 14-62, S. 2; P.A. 15-165, S. 3.)



Section 17b-261u - Alternate coverage after loss of Medicaid eligibility for parent or needy caretaker relative. Review. Quarterly reports.

(a) The Commissioner of Social Services shall review whether a parent or needy caretaker relative, who qualifies for Medicaid coverage under Section 1931 of the Social Security Act and is no longer eligible on and after August 1, 2015, pursuant to section 17b-261, remains eligible for Medicaid under the same or a different category of coverage before terminating coverage.

(b) The commissioner and the Connecticut Health Insurance Exchange, established pursuant to section 38a-1081, shall ensure that such parent or needy caretaker relative is given an opportunity to enroll in a qualified health plan without a gap in coverage. The Connecticut Health Insurance Exchange shall enlist the assistance of health and social services community-based organizations to contact and advise such parent or needy caretaker relative of options for health insurance coverage.

(c) Not later than November 1, 2015, and quarterly thereafter until December 1, 2017, the commissioner and the Connecticut Health Insurance Exchange shall report to the Council on Medical Assistance Program Oversight on the number of such parents and caretaker relatives who, due to changes in income eligibility effective August 1, 2015, (1) were no longer eligible for Medicaid, (2) remained eligible after the commissioner’s review pursuant to this section, (3) lost Medicaid coverage and enrolled in a qualified health plan without a gap in coverage, (4) lost Medicaid coverage and did not enroll in a qualified health plan immediately after such coverage loss, and (5) enrolled in a qualified health plan but were disenrolled for failure to pay premiums.

(June Sp. Sess. P.A. 15-5, S. 371.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 17b-262 - (Formerly Sec. 17-134d). Regulations. Admissions to nursing home facilities.

The Commissioner of Social Services may make such regulations as are necessary to administer the medical assistance program. Such regulations shall include provisions requiring the Department of Social Services (1) to monitor admissions to nursing home facilities, as defined in section 19a-521, and (2) to prohibit the admission by such facilities of persons with primary psychiatric diagnoses if such admission would jeopardize federal reimbursements.

(1967, P.A. 759, S. 1(d); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 87-113; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 87-113 added requirements for the regulations in Subdivs. (1) and (2); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134d transferred to Sec. 17b-262 in 1995.

Annotations to former section 17-134d:

Cited. 168 C. 336. Since disclaimer is invalid, state may reassess eligibility for assistance. 179 C. 463. Cited. 191 C. 384; 204 C. 17; 216 C. 85; 226 C. 818.

Cited. 40 CS 394.

Cited. 5 Conn. Cir. Ct. 567.

Annotations to present section:

Cited. 233 C. 557. Provision in Regs., Conn. State Agencies Sec. 17-134d-33(e)(1)(C) that entitles individual to nonemergency medical transportation to and from a medical provider only if services provided are “medical services covered by Medicaid” means services for which Medicaid program will actually pay, not services of a type covered by Medicaid; transportation costs that are eligible for Medicaid payment only if such medical services are provided in “a clinic or hospital setting” are not of same type as transportation costs for services provided by an independent psychologist in a private office setting, which are ineligible for Medicaid payment. 276 C. 618.



Section 17b-263 - (Formerly Sec. 17-274b). Utilization of outpatient mental health services. Contracts for services. Fee schedule and payment for services.

(a) The Commissioner of Social Services shall extend the provisions of section 17-134d-11 of the regulations of Connecticut state agencies to monitor and control Medicaid recipient utilization of outpatient mental health services. The commissioner shall contract, through a competitive bidding process, for recipient surveillance and review services. Such contract shall authorize the imposition of utilization controls, including but not limited to, prior authorization requirements based on medical appropriateness and cost effectiveness.

(b) Notwithstanding the provisions of subsection (c) of section 17b-239, the commissioner shall establish a service-specific fee schedule for hospital outpatient mental health therapy services, except for partial hospitalization and other comprehensive services as defined by the commissioner. Payment for partial hospitalization services shall be considered payment in full for all outpatient mental health services.

(June Sp. Sess. P.A. 91-8, S. 10, 63; P.A. 93-262, S. 1, 87; P.A. 11-233, S. 5; May Sp. Sess. P.A. 16-3, S. 88.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-274b transferred to Sec. 17b-263 in 1995; P.A. 11-233 amended Subsec. (b) by deleting provision re rate paid to be rate established in Sec. 17b-239(d) and adding provision requiring commissioner to establish service-specific fee schedule, effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsec. (b) by replacing reference to Sec. 17b-239(d) with reference to Sec. 17b-239(c), effective June 2, 2016.

Cited. 233 C. 557.



Section 17b-263a - Amendment to state Medicaid plan to include assertive community treatment teams and community support services.

(a) On or before December 31, 2006, the Commissioner of Social Services, in consultation with the Commissioner of Mental Health and Addiction Services, shall take such action as is necessary to amend the Medicaid state plan to include assertive community treatment teams and community support services within the definition of optional adult rehabilitation services. Such community treatment teams shall provide intensive, integrated, multidisciplinary services to adults with severe psychiatric disabilities, including, but not limited to, persons who are homeless, persons diverted or discharged from in-patient programs or nursing homes and persons diverted or released from correctional facilities, or who are at risk of incarceration, and such teams shall provide intensive community care management through case managers, nurses and physicians and shall include, but not be limited to, vocational, peer and substance abuse specialists. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, for purposes of establishing the services specified in this subsection. The Commissioner of Social Services may implement policies and procedures for purposes of establishing such services while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal no later than twenty days after implementation and any such policies and procedures shall be valid until the time the regulations are effective.

(b) For purposes of this section, the Commissioner of Social Services shall enter into a memorandum of understanding with the Department of Mental Health and Addiction Services that delegates responsibility to the Commissioner of Mental Health and Addiction Services for the clinical management of adult rehabilitation services provided to adults eighteen years of age or older who are otherwise receiving mental health services from said department. For purposes of this section, the term “clinical management” describes the process of evaluating and determining the appropriateness of the utilization of behavioral health services, providing assistance to clinicians or beneficiaries to ensure appropriate use of resources and may include, but is not limited to, authorization, concurrent and retrospective review, discharge review, quality management, provider certification and provider performance enhancement. The Commissioner of Social Services and the Commissioner of Mental Health and Addiction Services shall jointly develop clinical management policies and procedures for purposes of this section. The Commissioner of Social Services may implement policies and procedures necessary to carry out the purposes of this section, including any necessary changes to existing behavioral health policies and procedures concerning utilization management, while in the process of adopting such policies and procedures in regulation form, in accordance with the provisions of chapter 54, provided the commissioner publishes notice of intention to adopt the regulations in the Connecticut Law Journal not later than twenty days after implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the earlier of the time such regulations are effective, or December 1, 2006.

(P.A. 05-280, S. 84; P.A. 11-215, S. 9.)

History: P.A. 05-280 effective July 13, 2005; P.A. 11-215 amended Subsec. (a) by deleting requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17b-263b - Pilot program for individuals ages nineteen to twenty-one with a mental disorder and chronic health condition. Eligibility.

Section 17b-263b is repealed, effective July 1, 2011.

(P.A. 05-280, S. 11; P.A. 11-44, S. 178.)



Section 17b-263c - Medical homes. Regulations.

(a) The Commissioner of Social Services may establish medical homes as a model for delivering care to recipients of assistance under medical assistance programs administered by the Department of Social Services.

(b) The commissioner may implement policies and procedures necessary to (1) establish medical homes as provided for in subsection (a) of this section, and (2) pursue optional initiatives or policies authorized pursuant to the Patient Protection and Affordable Care Act, P.L. 111-148, and the Health Care and Education Reconciliation Act of 2010, including, but not limited, to: (A) Coverage of family planning services; (B) the establishment of a temporary high risk pool for individuals with preexisting conditions; (C) the establishment of an incentive program for the prevention of chronic diseases; (D) the provision of health homes to medical assistance beneficiaries with chronic conditions; (E) the establishment of Medicaid payments to institutions for mental disease demonstration project; (F) the establishment of a dual eligible demonstration program; (G) the establishment of a balancing incentive payment program for home and community-based services; (H) the establishment of a “Community First Choice Option”; (I) the establishment of a demonstration project to make bundled payments to hospitals; (J) the establishment of a demonstration project to allow pediatric medical providers to organize as accountable care organizations; (K) implementation of modified adjusted gross income eligibility rules; and (L) coordination of an integrated eligibility system with the Connecticut Health Insurance Exchange while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intention to adopt the regulations in the Connecticut Law Journal not later than twenty days after the date of implementation of such policies and procedures. Such policies and procedures shall remain valid for three years following the date of publication in the Connecticut Law Journal unless otherwise provided for by the General Assembly. Notwithstanding the time frames established in subsection (c) of section 17b-10, the commissioner shall submit such policies and procedures in proposed regulation form to the legislative regulation review committee not later than three years following the date of publication of its intent to adopt regulations as provided for in this subsection. In the event that the commissioner is unable to submit proposed regulations prior to the expiration of the three-year time period as provided for in this subsection, the commissioner shall submit written notice, not later than thirty-five days prior to the date of expiration of such time period, to the legislative regulation review committee and the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (i) the reasons why the department will not submit the proposed regulations by such date, and (ii) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department's policy, the department's reasons for not submitting the proposed regulations by the date specified in this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(P.A. 11-44, S. 110; P.A. 13-234, S. 113.)

History: P.A. 11-44 effective June 13, 2011; P.A. 13-234 amended Subsec. (b) to add provision authorizing commissioner to implement policies authorized pursuant to the Patient Protection and Affordable Care Act, replace “relating” with “including, but not limited,” and add Subparas. (K) and (L) re modified adjusted gross income eligibility rules and coordination with Connecticut Health Insurance Exchange, effective July 1, 2013.



Section 17b-264 - (Formerly Sec. 17-134e). Extension of other public assistance provisions.

All of the provisions of sections 17b-22, 17b-75 to 17b-77, inclusive, 17b-79 to 17b-83, inclusive, 17b-85 to 17b-103, inclusive, and 17b-600 to 17b-604, inclusive, are extended to the medical assistance program except such provisions as are inconsistent with federal law and regulations governing Title XIX of the Social Security Amendments of 1965 and sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, and 17b-357 to 17b-361, inclusive.

(1967, P.A. 759, S. 1(e); June 18 Sp. Sess. P.A. 97-2, S. 71, 165; P.A. 05-280, S. 23; P.A. 06-188, S. 19.)

History: Sec. 17-134e transferred to Sec. 17b-264 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 05-280 substituted reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; P.A. 06-188 replaced reference to “17b-79 to 17b-103, inclusive” with “17b-79 to 17b-83, inclusive, 17b-85 to 17b-103, inclusive” re statutory provisions that are extended to the medical assistance program, effective July 1, 2006.

Annotations to former section 17-134e:

Cited. 168 C. 336; 172 C. 292. Since disclaimer is invalid, state may reassess eligibility for assistance. 179 C. 463. Cited. 204 C. 17; 209 C. 390; 216 C. 85; 225 C. 314.

Cited. 44 CA 143.

Section extends the provisions of chapter 302 to the medical assistance program except such provisions which are inconsistent with federal law and part IV of chapter 302. 32 CS 523.

Annotations to present section:

Cited. 233 C. 557; 237 C. 550; 240 C. 141.

Cited. 44 CA 143.



Section 17b-265 - (Formerly Sec. 17-134f). Department subrogated to right of recovery of applicant or recipient. Utilization of personal health insurance. Insurance coverage of medical assistance recipients. Limitations.

(a) In accordance with 42 USC 1396k, the Department of Social Services shall be subrogated to any right of recovery or indemnification that an applicant or recipient of medical assistance or any legally liable relative of such applicant or recipient has against an insurer or other legally liable third party including, but not limited to, a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, for the cost of all health care items or services furnished to the applicant or recipient, including, but not limited to, hospitalization, pharmaceutical services, physician services, nursing services, behavioral health services, long-term care services and other medical services, not to exceed the amount expended by the department for such care and treatment of the applicant or recipient. In the case of such a recipient who is an enrollee in a care management organization under a Medicaid care management contract with the state or a legally liable relative of such an enrollee, the department shall be subrogated to any right of recovery or indemnification which the enrollee or legally liable relative has against such a private insurer or other third party for the medical costs incurred by the care management organization on behalf of an enrollee.

(b) An applicant or recipient or legally liable relative, by the act of the applicant’s or recipient’s receiving medical assistance, shall be deemed to have made a subrogation assignment and an assignment of claim for benefits to the department. The department shall inform an applicant of such assignments at the time of application. Any entitlements from a contractual agreement with an applicant or recipient, legally liable relative or a state or federal program for such medical services, not to exceed the amount expended by the department, shall be so assigned. Such entitlements shall be directly reimbursable to the department by third party payors. The Department of Social Services may assign its right to subrogation or its entitlement to benefits to a designee or a health care provider participating in the Medicaid program and providing services to an applicant or recipient, in order to assist the provider in obtaining payment for such services. In accordance with subsection (b) of section 38a-472, a provider that has received an assignment from the department shall notify the recipient’s health insurer or other legally liable third party including, but not limited to, a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, of the assignment upon rendition of services to the applicant or recipient. Failure to so notify the health insurer or other legally liable third party shall render the provider ineligible for payment from the department. The provider shall notify the department of any request by the applicant or recipient or legally liable relative or representative of such applicant or recipient for billing information. This subsection shall not be construed to affect the right of an applicant or recipient to maintain an independent cause of action against such third party tortfeasor.

(c) Claims for recovery or indemnification submitted by the department, or the department’s designee, shall not be denied solely on the basis of the date of the submission of the claim, the type or format of the claim, the lack of prior authorization or the failure to present proper documentation at the point-of-service that is the basis of the claim, if (1) the claim is submitted by the state within the three-year period beginning on the date on which the item or service was furnished; and (2) any action by the state to enforce its rights with respect to such claim is commenced within six years of the state’s submission of the claim.

(d) When a recipient of medical assistance has personal health insurance in force covering care or other benefits provided under such program, payment or part-payment of the premium for such insurance may be made when deemed appropriate by the Commissioner of Social Services. Effective January 1, 1992, the commissioner shall limit reimbursement to medical assistance providers for coinsurance and deductible payments under Title XVIII of the Social Security Act to assure that the combined Medicare and Medicaid payment to the provider shall not exceed the maximum allowable under the Medicaid program fee schedules.

(e) No self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care plan, or any plan offered or administered by a health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, shall contain any provision that has the effect of denying or limiting enrollment benefits or excluding coverage because services are rendered to an insured or beneficiary who is eligible for or who received medical assistance under this chapter. No insurer, as defined in section 38a-497a, shall impose requirements on the state Medicaid agency, which has been assigned the rights of an individual eligible for Medicaid and covered for health benefits from an insurer, that differ from requirements applicable to an agent or assignee of another individual so covered.

(f) The Commissioner of Social Services shall not pay for any services provided under this chapter if the individual eligible for medical assistance has coverage for the services under an accident or health insurance policy.

(1967, P.A. 759, S. 1(f); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-145; P.A. 84-367, S. 2, 3; P.A. 90-283, S. 1; June Sp. Sess. P.A. 91-8, S. 6, 63; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; 93-418, S. 32, 41; May Sp. Sess. P.A. 94-5, S. 6, 30; P.A. 95-257, S. 12, 21, 58; 95-305, S. 3, 6; P.A. 99-279, S. 17, 45; June Sp. Sess. P.A. 07-2, S. 20; P.A. 09-8, S. 5; P.A. 10-179, S. 78; P.A. 11-44, S. 84; 11-61, S. 126; P.A. 12-119, S. 5; P.A. 15-247, S. 29; June Sp. Sess. P.A. 15-5, S. 388.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 83-145 made the existing section Subsec. (b) and added Subsec. (a) dealing with subrogation to any right of recovery, assignment of claim for benefits and entitlements and right of action against third party tortfeasors; P.A. 84-367 added Subsec. (c) prohibiting a provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or received medical assistance and added Subsec. (d) prohibiting the commissioner from paying for services if the individual has coverage under an accident or health insurance policy; P.A. 90-283 in Subsec. (a) subrogated the department to any right of recovery of a legally liable relative of an applicant or recipient of medical assistance and added provisions whereby the department may assign its right of subrogation; June Sp. Sess. P.A. 91-8 amended Subsec. (b) to require a limitation on reimbursement to medical assistance providers for coinsurance and deductible payments to not exceed the maximum allowable under the Medicaid fee schedules, except for those providers licensed by the department of health services; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-418 changed reference to insurer to a private insurer or third party and made other technical changes, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (c) to prevent insurers from imposing requirements on the department of social services which deny or limit benefits which have been assigned pursuant to this section, effective July 1, 1994; Sec. 17-134f transferred to Sec. 17b-265 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-305 amended Subsec. (c) by deleting a provision that an insurer, health care center or issuer of any service plan contract for hospital or medical expense coverage shall not impose requirements on the Department of Social Services which limit or deny benefits and adding a provision prohibiting an insurer from imposing certain requirements on the state Medicaid agency, effective July 1, 1995; P.A. 99-279 amended Subsec. (a) to provide that the department shall be subrogated to any right of recovery or indemnification which an enrollee in a managed care organization under a Medicaid managed care contract or legally liable relative has against a private insurer or other third party for the medical costs incurred by the managed care organization on behalf of an enrollee and made technical changes, effective July 1, 1999; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by dividing existing provisions into Subsecs. (a) and (b), amended redesignated Subsec. (a) by deleting “private”, adding “legally liable”, delineating entities deemed an insurer or a legally liable third party, adding “legally responsible for payment of a claim for a health care item or service”, re responsibilities of third party, providing that health care items or services include behavioral health services and long-term care services and making technical changes, amended redesignated Subsec. (b) by adding “In accordance with subsection (b) of section 38a-472” re provider’s notice to department of receipt of an assignment, replacing “private insurer” with “health insurer”, adding “legally liable”, and delineating entities deemed a health insurer or a legally liable third party, added new Subsec. (c) re time parameters for submission of claims for recovery or indemnification by department, redesignated existing Subsecs. (b) to (d) as Subsecs. (d) to (f), and amended redesignated Subsec. (e) by redefining types of health insurance plans that shall not contain provisions which have effect of denying or limiting enrollment benefits or excluding coverage because services are rendered to individual who is receiving medical assistance and making a technical change, effective July 1, 2007; P.A. 09-8 made technical changes in Subsec. (b); P.A. 10-179 amended Subsec. (a) by replacing references to managed care with references to care management, effective July 1, 2010; P.A. 11-44 amended Subsec. (d) by adding provision requiring Commissioner of Public Health to limit reimbursement payments to providers whose rates are established under Ch. 368d, effective July 1, 2011; P.A. 11-61 amended Subsec. (d) by deleting provision added by P.A. 11-44, effective July 1, 2011; P.A. 12-119 added references to third-party administrator in Subsecs. (a), (b) and (e) and amended Subsec. (c) to add “the lack of prior authorization”, effective June 15, 2012; P.A. 15-247 amended Subsec. (e) by deleting reference to Sec. 38a-553(c), effective July 10, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (d) to delete exception re providers whose rates are established pursuant to Ch. 368d, effective July 1, 2015.



Section 17b-265a - Physicians providing services to dually eligible Medicaid and Medicare clients. Rates.

Effective April 1, 2003, the Commissioner of Social Services shall, within available Medicaid appropriations, grant a rate increase to physicians who provide services to clients who are eligible under both Medicaid and Medicare.

(May 9 Sp. Sess. P.A. 02-7, S. 54.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.

See Sec. 17b-265 re insurance coverage of medical assistance recipients and limitations.



Section 17b-265b - Reimbursement rates for pathologists.

(a) The Commissioner of Social Services shall reimburse pathologists, licensed pursuant to chapter 370, who provide medical services to individuals under programs administered by the department, for the professional component of their service, with no distinction made as to whether such service is provided in a hospital or outpatient setting. In no event shall such rate exceed the prevailing rate paid to physicians for similar physician services.

(b) For the fiscal years ending June 30, 2004, and June 30, 2005, any increase in reimbursement shall not exceed the aggregate sum of one hundred fifty thousand dollars for each fiscal year.

(June 30 Sp. Sess. P.A. 03-3, S. 79.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003.



Section 17b-265c - Medicaid and Medicare dually eligible pilot program.

The Commissioner of Social Services, to the extent permitted by federal law, shall amend the Medicaid state plan to establish a pilot program serving not more than five hundred elderly or disabled state medical assistance recipients who are also eligible for Medicare and who voluntarily opt to participate in the program. Such program shall demonstrate the feasibility and cost effectiveness of delivering comprehensive health insurance coverage in a managed care setting to such recipients. The commissioner may include medical assistance services in the pilot program not presently covered in the state medical assistance program or other modifications to the state medical assistance program to encourage voluntary participation in the pilot program.

(P.A. 04-258, S. 4.)

History: P.A. 04-258 effective June 1, 2004.



Section 17b-265d - Definition of full benefit dually eligible Medicare Part D beneficiary. Prescription drug coverage under Medicare Part D. Copayment coverage. Enrollment in benchmark plan. Commissioner’s enrollment authority.

(a) As used in this section, “full benefit dually eligible Medicare Part D beneficiary” means a person who has coverage for Medicare Part D drugs and is eligible for full medical assistance benefits pursuant to section 17b-261, under any category of eligibility.

(b) On and after the effective date of the Medicare Part D program established pursuant to Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, no Medicaid prescription drug coverage shall be provided to a Medicaid recipient eligible for Medicare Part D for Medicare Part D drugs, as defined in said act. Medicaid coverage shall be provided to a full benefit dually eligible Medicare Part D beneficiary for prescription drugs that are not Medicare Part D drugs, as defined in said act.

(c) A full benefit dually eligible Medicare Part D beneficiary shall be responsible for any Medicare Part D prescription drug copayments imposed pursuant to Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(d) Each full benefit dually eligible Medicare Part D beneficiary shall enroll in a Medicare Part D benchmark plan. To the extent permitted under federal law, the Commissioner of Social Services may be the authorized representative of a full benefit dually eligible Medicare Part D beneficiary for the purpose of enrolling the beneficiary in a Medicare Part D benchmark plan.

(P.A. 05-280, S. 19; Nov. 2 Sp. Sess. P.A. 05-2, S. 1; Nov. 2 Sp. Sess. P.A. 05-3, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 30, 31; June Sp. Sess. P.A. 15-5, S. 386.)

History: P.A. 05-280 effective July 1, 2005; Nov. 2 Sp. Sess. P.A. 05-2 added new Subsec. (a) defining “full benefit dually eligible Medicare Part D beneficiary”, redesignated existing provisions as Subsec. (b) and made technical changes therein, and added Subsec. (c) re department’s responsibility for payment of Medicare Part D prescription drug copayments on behalf of a full benefit dually eligible Medicare Part D beneficiary, effective December 1, 2005; Nov. 2 Sp. Sess. P.A. 05-3 added Subsec. (d) re authority of Commissioner of Social Services to act as the authorized representative of a full benefit dually eligible Medicare Part D beneficiary for purposes of enrolling the beneficiary in a Medicare Part D plan, effective December 1, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (c) to require drug copayments not to exceed $15 per month and to specify that Department of Social Services is responsible for copayments exceeding that amount in any month, and amended Subsec. (d) to add provision requiring certain Medicare Part D beneficiaries to enroll in a Medicare Part D benchmark plan, effective October 5, 2009; June Sp. Sess. P.A. 15-5 amended Subsec. (c) by deleting provision re payments for prescription drug copayments exceeding $15 in any month, effective July 1, 2015.



Section 17b-265e - Medicare Part D Supplemental Needs Fund. Payment by department for nonformulary prescription drugs. Rebates required for pharmaceutical manufacturers. Contracts for supplemental rebates.

Section 17b-265e is repealed, effective July 1, 2011.

(Nov. 2 Sp. Sess. P.A. 05-2, S. 2; P.A. 06-188, S. 13; June Sp. Sess. P.A. 07-2, S. 4; June Sp. Sess. P.A. 07-5, S. 26; P.A. 08-1, S. 2; P.A. 09-8, S. 6; 09-14, S. 2; P.A. 11-44, S. 178.)



Section 17b-265f - Payment by the department for pharmacy claims. Limitations. Investigation of pharmacy.

No pharmacy shall claim payment from the Department of Social Services under a medical assistance program administered by the department for prescription drugs dispensed to individuals who have other prescription drug insurance coverage unless such coverage has been exhausted and the individual is otherwise eligible for such a medical assistance program. The department shall recoup from the submitting pharmacy any claims submitted to and paid by the department when other insurance coverage is available. The department shall investigate a pharmacy that consistently submits ineligible claims for payment to determine whether the pharmacy is in violation of its medical assistance provider agreement or is committing fraud or abuse in the program and based on the findings of such investigation, may take action against such pharmacy, in accordance with state and federal law.

(June Sp. Sess. P.A. 07-2, S. 21; P.A. 11-44, S. 90.)

History: June Sp. Sess. P.A. 07-2 effective June 26, 2007; P.A. 11-44 deleted reference to Medicare Part D Supplemental Needs Fund, effective July 1, 2011.



Section 17b-265g - Health insurer. Duties owed to the state and Commissioner of Social Services.

Any health insurer, including a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, and which may or may not be financially at risk for the cost of a health care item or service, shall, as a condition of doing business in the state, be required to: (1) Provide, with respect to an individual who is eligible for, or is provided, medical assistance under the Medicaid state plan, to all third-party administrators, pharmacy benefit managers, dental benefit managers or other entities with which the health insurer has a contract or arrangement to adjudicate claims for a health care item or service, and to the Commissioner of Social Services, or the commissioner's designee, any and all information in a manner and format prescribed by the commissioner, or commissioner's designee, necessary to determine when the individual, his or her spouse or the individual's dependents may be or have been covered by a health insurer and the nature of the coverage that is or was provided by such health insurer including the name, address and identifying number of the plan; (2) accept the state's right of recovery and the assignment to the state of any right of an individual or other entity to payment from the health insurer for an item or service for which payment has been made under the Medicaid state plan; (3) respond to any inquiry by the commissioner, or the commissioner's designee, regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of the item or service; and (4) agree not to deny a claim submitted by the state solely on the basis of the date of submission of the claim, the type or format of the claim form or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if (A) the claim is submitted by the state or its agent within the three-year period beginning on the date on which the item or service was furnished; and (B) any legal action by the state to enforce its rights with respect to such claim is commenced within six years of the state's submission of such claim.

(June Sp. Sess. P.A. 07-2, S. 19.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007.



Section 17b-266 - (Formerly Sec. 17-134g). Purchase of insurance. Contracts for comprehensive health care on a prepayment or per capita basis. Certification of providers by commissioner. Payment of capitation claims. Deposit of funds for expenditures for children’s health programs and services.

(a) The Commissioner of Social Services may, when the commissioner finds it to be in the public interest, fund part or all of the cost of benefits to any recipient under sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, 17b-357 to 17b-361, inclusive, 17b-290, 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300 through the purchase of insurance from any organization authorized to do a health insurance business in this state or from any organization specified in subsection (b) of this section.

(b) The Commissioner of Social Services may require recipients of Medicaid or other public assistance to receive medical care on a prepayment or per capita basis, in accordance with federal law and regulations, if such prepayment is anticipated to result in lower medical assistance costs to the state. The commissioner may enter into contracts for the provision of comprehensive health care on a prepayment or per capita basis in accordance with federal law and regulations, with the following: (1) A health care center subject to the provisions of chapter 698a; (2) a consortium of federally qualified community health centers and other community-based providers of health services which are funded by the state; (3) other consortia of providers of health care services established for the purposes of this subsection; or (4) an integrated service network providing care management and comprehensive health care on a prepayment or per capita basis to elderly and disabled recipients of Medicaid who may also be eligible for Medicare.

(c) Providers of comprehensive health care services as described in subdivisions (2), (3) and (4) of subsection (b) of this section shall not be subject to the provisions of chapter 698a or, in the case of an integrated service network, sections 17b-239 to 17b-245, inclusive, 17b-281, 17b-340, 17b-342 and 17b-343. Any such provider shall be certified by the Commissioner of Social Services in accordance with criteria established by the commissioner, including, but not limited to, minimum reserve fund requirements.

(d) The commissioner shall pay all capitation claims which would otherwise be reimbursed to the health plans described in subsection (b) of this section in May, 2010, no later than June 30, 2010. Each subsequent payment made by the commissioner to such health plans for capitation claims due shall be made in the second month following the month to which the capitation applies.

(e) On or after May 1, 2000, the payment to the Commissioner of Social Services of (1) any monetary sanction imposed by the commissioner on a managed care organization under the provisions of a contract between the commissioner and such organization entered into pursuant to this section or sections 17b-290, 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300, or (2) any sum agreed upon by the commissioner and such an organization as settlement of a claim brought by the commissioner or the state against such an organization for failure to comply with the terms of a contract with the commissioner or fraud affecting the Department of Social Services shall be deposited in an account designated for use by the department for expenditures for children’s health programs and services.

(1967, P.A. 759, S. 1(g); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-51; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 27, 30; P.A. 95-160, S. 26, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 112, 165; P.A. 98-239, S. 23, 35; June Sp. Sess. P.A. 00-2, S. 19, 53; P.A. 02-89, S. 31; P.A 03-278, S. 62; P.A. 05-280, S. 24; Sept. Sp. Sess. P.A. 09-5, S. 65; P.A. 10-3, S. 10; P.A. 15-69, S. 44.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 83-51 added Subsec. (b) allowing the commissioner to enter into contracts for comprehensive health care on a prepayment or per capita basis and allowing recipients to receive medical care on such basis; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 specified with whom the commissioner may contract for the provision of comprehensive health care, allowed comprehensive health care providers not to be subject to chapter 698a and required the health care providers to be certified by the commissioner, effective July 1, 1994; Sec. 17-134g transferred to Sec. 17b-266 in 1995; P.A. 95-160 added Subsec. (d) requiring the commissioner to pay all capitation claims to be reimbursed to health plans in June, 1997, no later than July 31, 1997, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June 18 Sp. Sess. P.A. 97-2 authorized the commissioner to enter into comprehensive health care contracts with integrated service networks and exempted such networks from the provisions of chapter 698a or sections 17b-239 to 17b-245, inclusive, 17b-281, 17b-340 or 17b-342 to 17b-344, inclusive, effective July 1, 1997; (Revisor’s note: New Subsec. (e) added by vetoed P.A. 97-240 and reprinted in Sec. 112 of June 18 Sp. Sess. P.A. 97-2 is void and was therefore not codified); P.A. 98-239 amended Subsec. (a) to allow the Commissioner of Social Services to fund part or all of the health care insurance costs for recipients of the HUSKY Plan, Part B through the purchase of insurance from any organization authorized to conduct a health insurance business in this state or from any organization specified in Subsec. (b), effective June 8, 1998; June Sp. Sess. P.A. 00-2 added Subsec. (e) re payments made to the commissioner of certain monetary sanctions or settlements deposited in account designated for use for expenditures for children’s health programs and services, effective June 21, 2000; P.A. 02-89 amended Subsec. (c) to replace reference to Sec. 17b-344 with reference to Sec. 17b-343, reflecting the repeal of Sec. 17b-344 by the same public act; P.A. 03-278 made technical changes in Subsec. (c), effective July 9, 2003; P.A. 05-280 amended Subsec. (a) by making a technical change for purposes of gender neutrality and substituting reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (d) by replacing June, 1997, with June, 2011, and replacing July 31, 1997, with July 31, 2011, effective October 5, 2009; P.A. 10-3 amended Subsec. (d) by replacing June, 2011, with May, 2010, replacing July 31, 2011, with June 30, 2010, and adding provision requiring commissioner to make subsequent payments for capitation claims in second month following month to which capitation applies, effective April 14, 2010; P.A. 15-69 replaced references to Secs. 17b-289 to 17b-303 and Sec. 16 of Oct. 29 Sp. Sess. P.A. 97-1 in Subsec. (a), and Secs. 17b-289 to 17b-304 in Subsec. (e), with references to Secs. 17b-290, 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300, effective June 19, 2015.



Section 17b-266a - Contract with pharmacy benefits management organization.

Section 17b-266a is repealed, effective July 1, 2010.

(P.A. 04-258, S. 7; P.A. 10-179, S. 160.)



Section 17b-267 - (Formerly Sec. 17-134h). Use of fiscal intermediaries in connection with medical assistance.

(a) If any group or association of providers of medical assistance services wishes to have payments as provided for under sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, and 17b-357 to 17b-361, inclusive, to such providers made through a national, state or other public or private agency or organization and nominates such agency or organization for this purpose, the Commissioner of Social Services is authorized to enter into an agreement with such agency or organization providing for the determination by such agency or organization, subject to such review by the Commissioner of Social Services as may be provided for by the agreement, of the payments required to be made to such providers at the rates set by the hospital cost commission, and for the making of such payments by such agency or organization to such providers. Such agreement may also include provision for the agency or organization to do all or any part of the following: With respect to the providers of services which are to receive payments through it, (1) to serve as a center for, and to communicate to providers, any information or instructions furnished to it by the Commissioner of Social Services, and to serve as a channel of communication from providers to the Commissioner of Social Services; (2) to make such audits of the records of providers as may be necessary to insure that proper payments are made under this section; and (3) to perform such other functions as are necessary to carry out the provisions of sections 17b-267 to 17b-271, inclusive.

(b) The Commissioner of Social Services shall not enter into an agreement with any agency or organization under subsection (a) of this section unless (1) he finds (A) that to do so is consistent with the effective and efficient administration of the medical assistance program, and (B) that such agency or organization is willing and able to assist the providers to which payments are made through it in the application of safeguards against unnecessary utilization of services furnished by them to individuals entitled to hospital insurance benefits under section 17b-261 and the agreement provides for such assistance, and (2) such agency or organization agrees to furnish to the Commissioner of Social Services such of the information acquired by it in carrying out its agreement under sections 17b-267 to 17b-271, inclusive, as the Commissioner of Social Services may find necessary in performing his functions under said sections.

(c) An agreement with any agency or organization under subsection (a) of this section may contain such terms and conditions as the Commissioner of Social Services finds necessary or appropriate, may provide for advances of funds to the agency or organization for the making of payments by it under said subsection (a), and shall provide for payment by the Commissioner of Social Services of so much of the cost of administration of the agency or organization as is determined by the Commissioner of Social Services to be necessary and proper for carrying out the functions covered by the agreement.

(1971, P.A. 431, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; P.A. 05-280, S. 25; 05-288, S. 70.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134h transferred to Sec. 17b-267 in 1995; P.A. 05-280 amended Subsec. (a) by substituting reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; P.A. 05-288 made technical changes in Subsecs. (b) and (c), effective July 13, 2005.

Annotations to former section 17-134h:

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited. 233 C. 557.



Section 17b-268 - (Formerly Sec. 17-134i). Withdrawal of member of group providing services.

If the nomination of an agency or organization as provided in section 17b-267 is made by a group or association of providers of services, it shall not be binding on members of the group or association which notify the Commissioner of Social Services of their election not to be included in such nomination. Any provider may, upon such notice as may be specified in the agreement under section 17b-267, withdraw its nomination to receive payments through such agency or organization. Any provider which has withdrawn its nomination, and any group or association of providers which has not made a nomination, may elect to receive payments from any agency or organization which has entered into an agreement with the Commissioner of Social Services under section 17b-267 if the Commissioner of Social Services and such agency or organization agree to it.

(1971, P.A. 431, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134i transferred to Sec. 17b-268 in 1995.

Annotations to former section 17-134i:

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited. 233 C. 557.



Section 17b-269 - (Formerly Sec. 17-134j). Bonding of officers and employees.

An agreement with an agency or organization under section 17b-267 may require any of its officers or employees certifying payments or disbursing funds pursuant to the agreement, or otherwise participating in carrying out the agreement, to give surety bond to the state in such amount as the Commissioner of Social Services may deem appropriate.

(1971, P.A. 431, S. 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134j transferred to Sec. 17b-269 in 1995.

Annotations to former section 17-134j:

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited. 233 C. 557.



Section 17b-270 - (Formerly Sec. 17-134k). Liability of agency and its officers.

(a) No individual designated pursuant to an agreement under section 17b-267 as a certifying officer shall, in the absence of gross negligence or intent to defraud the state, be liable with respect to any payments certified by him under section 17b-267.

(b) No disbursing officer shall, in the absence of gross negligence or intent to defraud the state, be liable with respect to any payment by him under section 17b-267 if it was based upon a voucher signed by a certifying officer designated as provided in subsection (a) of this section.

(c) No such agency or organization shall be liable to the state for any payments referred to in subsection (a) or (b) of this section.

(1971, P.A. 431, S. 5.)

History: Sec. 17-134k transferred to Sec. 17b-270 in 1995.

Annotations to former section 17-134k:

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited. 233 C. 557.



Section 17b-271 - (Formerly Sec. 17-134l). Termination of agreement.

An agreement with the Commissioner of Social Services under section 17b-267 may be terminated: (1) By the agency or organization which entered into such agreement at such time and upon such notice to the Commissioner of Social Services, to the public, and to the providers as may be provided in regulations of the Commissioner of Social Services, or (2) by the Commissioner of Social Services at such time and upon such notice to the agency or organization, to the group or association of providers which have nominated it for purposes of section 17b-267, and to the public, as may be provided in said regulations, but only if he finds, after reasonable notice and opportunity for hearing to the agency or organization, that (A) the agency or organization has failed substantially to carry out the agreement, or (B) the continuation of some or all of the functions provided for in the agreement with the agency or organization is disadvantageous or is inconsistent with the efficient administration of the medical assistance program.

(1971, P.A. 431, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134l transferred to Sec. 17b-271 in 1995.

Annotations to former section 17-134l:

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited. 233 C. 557.



Section 17b-272 - (Formerly Sec. 17-134m). Personal fund allowance.

Effective July 1, 2011, the Commissioner of Social Services shall permit patients residing in nursing homes, chronic disease hospitals and state humane institutions who are medical assistance recipients under sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, and 17b-357 to 17b-361, inclusive, to have a monthly personal fund allowance of sixty dollars.

(P.A. 81-320; P.A. 84-354, S. 1, 2; P.A. 85-367, S. 1; P.A. 87-367, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 7, 63; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 151, 165; P.A. 98-239, S. 3, 35; P.A. 05-280, S. 26; P.A. 11-44, S. 79.)

History: P.A. 84-354 increased the allowance from $28 to $30; P.A. 85-367 increased the allowance to $35; P.A. 87-367 increased the allowance from to $40 and added the language re adjustments beginning July 1, 1988; June Sp. Sess. P.A. 91-8 reduced the allowance to an amount equal to the minimum permitted under Title XIX, beginning October 1, 1991, and deleted the previous $40 allowance and the language re adjustments; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134m transferred to Sec. 17b-272 in 1995; June 18 Sp. Sess. P.A. 97-2 added a provision effective July 1, 1998, requiring the commissioner to increase personal fund allowance annually to reflect any annual inflation adjustment in Social Security income, effective July 1, 1997; P.A. 98-239 substituted “July 1, 1998” for “October 1, 1991” as applicable date and increased the allowance to $50, deleting reference to “a level equal to the minimum permitted under Title XIX of the Social Security Act” and substituted “July 1, 1999” for “July 1, 1998” as applicable date for annual increases, effective July 1, 1998; P.A. 05-280 substituted reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; P.A. 11-44 changed date from July 1, 1998, to July 1, 2011, increased personal fund allowance from $50 to $60 and deleted provision re annual allowance increase, effective July 1, 2011.

Cited. 233 C. 557.



Section 17b-273 - (Formerly Sec. 17-134o). Payment rate for ambulance rides eligible under medical assistance program. Payment methodology for ambulance services.

On and after April 1, 1983, the Commissioner of Social Services shall increase the payment rate for ambulance rides eligible under the state medical assistance program. Subject to federal approval, beginning with the fiscal year commencing July 1, 2015, the Commissioner of Social Services shall, within available appropriations, revise the payment methodology for ambulance services under the Medicaid program to apply a relative value unit system similar to the payment methodology used in the Medicare program. The basic life support nonemergency transport shall be designated as the base rate with the relative value unit system applied to basic life support nonemergency transports, basic life support emergency transports, advanced life support nonemergency transports, advanced life support emergency transports and paramedic intercept services. For purposes of this section, “relative value unit” means a numeric value for ambulance services relative to the value of a base level ambulance service.

(P.A. 82-350, S. 1, 4; P.A. 93-262, S. 1, 87; June Sp. Sess. P.A. 15-5, S. 389.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134o transferred to Sec. 17b-273 in 1995; June Sp. Sess. P.A. 15-5 added provisions re relative value unit system as payment methodology for ambulance services, effective July 1, 2015.



Section 17b-274 - (Formerly Sec. 17-134q). Periodic investigations of pharmacies by Division of Criminal Justice. Brand medically necessary. Procedure for prior approval to dispense brand name drug. Disclosure.

(a) The Division of Criminal Justice shall periodically investigate pharmacies to ensure that the state is not billed for a brand name drug product when a less expensive generic substitute drug product is dispensed to a medical assistance recipient. The Commissioner of Social Services shall cooperate and provide information as requested by such division.

(b) A licensed medical practitioner may specify in writing or by a telephonic or electronic communication that there shall be no substitution for the specified brand name drug product in any prescription for a medical assistance recipient, provided (1) the practitioner specifies the basis on which the brand name drug product and dosage form is medically necessary in comparison to a chemically equivalent generic drug product substitution, (2) for written and telephonic communications, the phrase “brand medically necessary” shall be in the practitioner's handwriting on the prescription form or, if the prohibition was communicated by telephonic communication, in the pharmacist's handwriting on such form, and shall not be preprinted or stamped or initialed on such form. If the practitioner specifies by telephonic communication that there shall be no substitution for the specified brand name drug product in any prescription for a medical assistance recipient, written certification in the practitioner's handwriting bearing the phrase “brand medically necessary” shall be sent to the dispensing pharmacy within ten days, and (3) for electronic communications, the prescriber shall select the code indicating that a substitution is not allowed by the pharmacy on the certified electronic prescription. A pharmacist shall dispense a generically equivalent drug product for any drug listed in accordance with 42 CFR 447.512 for a drug prescribed for a medical assistance recipient unless the prescribing practitioner has specified that there shall be no substitution for the specified brand name drug product in accordance with this subsection and such pharmacist has received approval to dispense the brand name drug product in accordance with subsection (c) of this section.

(c) The Commissioner of Social Services shall implement a procedure by which a pharmacist shall obtain approval from an independent pharmacy consultant acting on behalf of the Department of Social Services, under an administrative services only contract, whenever the pharmacist dispenses a brand name drug product to a medical assistance recipient and a chemically equivalent generic drug product substitution is available. The length of authorization for brand name drugs shall be in accordance with section 17b-491a. In cases where the brand name drug is less costly than the chemically equivalent generic drug when factoring in manufacturers' rebates, the pharmacist shall dispense the brand name drug. If such approval is not granted or denied within two hours of receipt by the commissioner of the request for approval, it shall be deemed granted. Notwithstanding any provision of this section, a pharmacist shall not dispense any initial maintenance drug prescription for which there is a chemically equivalent generic substitution that is for less than fifteen days without the department's granting of prior authorization, provided prior authorization shall not otherwise be required for atypical antipsychotic drugs if the individual is currently taking such drug at the time the pharmacist receives the prescription. The pharmacist may appeal a denial of reimbursement to the department based on the failure of such pharmacist to substitute a generic drug product in accordance with this section.

(d) A licensed medical practitioner shall disclose to the Department of Social Services or such consultant, upon request, the basis on which the brand name drug product and dosage form is medically necessary in comparison to a chemically equivalent generic drug product substitution. The Commissioner of Social Services shall establish a procedure by which such a practitioner may appeal a determination that a chemically equivalent generic drug product substitution is required for a medical assistance recipient.

(P.A. 83-52, S. 1, 2, 4; P.A. 84-217, S. 1, 2; P.A. 89-111, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-264, S. 46; P.A. 96-169, S. 13; June Sp. Sess. P.A. 00-2, S. 38, 53; May 9 Sp. Sess. P.A. 02-7, S. 50; P.A. 03-2, S. 52; June 30 Sp. Sess. P.A. 03-3, S. 84; P.A. 04-76, S. 16; P.A. 05-280, S. 16; P.A. 11-44, S. 128; P.A. 13-234, S. 94; P.A. 14-158, S. 1.)

History: P.A. 84-217 removed language that limited payment of fee to the period from July 1, 1983, to June 30, 1984, and increased fee from $0.25 to $0.50; P.A. 89-111 added a new Subsec. (c) containing provisions for when there is to be no substitute for the specified brand name drug product; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134q transferred to Sec. 17b-274 in 1995; P.A. 95-264 made technical changes; P.A. 96-169 amended Subsec. (b) to require the Commissioner of Social Services to cooperate and provide information as requested by the Division of Criminal Justice; June Sp. Sess. P.A. 00-2 amended Subsec. (c) to apply provisions to state-administered general assistance, general assistance and ConnPACE recipients, to require specification of the basis of medical necessity and to add provision re approval to dispense, added new Subsec. (d) requiring the Commissioner of Social Services to establish a procedure for approval of dispensing brand name drug products and added new Subsec. (e) re disclosure of the basis of medical necessity, effective July 1, 2000; May 9 Sp. Sess. P.A. 02-7 deleted former Subsec. (a) re $0.50 per prescription dispensing fee, redesignated existing Subsecs. (b) to (e) as Subsecs. (a) to (d) and amended Subsec. (c) by changing “shall establish a procedure” to “shall implement a procedure” and adding requirement that pharmacist not dispense any initial maintenance drug prescription for less than 15 days for which there is a chemically equivalent generic substitution without obtaining prior authorization from the department, such prior authorization not required for atypical antipsychotic drugs currently used by individuals at the time pharmacist receives prescription, effective August 15, 2002; P.A. 03-2 amended Subsec. (c) to add provision that chemically equivalent generic drug product substitution be available “at a lower cost” as condition precedent to requiring prior authorization for dispensing brand name drug product, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to delete “at a lower cost” and add provision re dispensing of brand name drug in cases where the brand name drug is less costly than the generic drug when factoring in manufacturers' rebates, effective August 20, 2003; P.A. 04-76 amended Subsecs. (b) to (d), inclusive, by deleting references to “general assistance”; P.A. 05-280 amended Subsec. (c) by deleting provision specifying that prior authorization procedure shall not require approval other than initial prescriptions for brand name drug products and adding requirement that length of authorization for brand name drugs shall be in accordance with Sec. 17b-491a, effective July 1, 2005; P.A. 11-44 amended Subsecs. (b), (c) and (d) by deleting references to state-administered general assistance, effective July 1, 2011; P.A. 13-234 deleted references to ConnPACE, effective January 1, 2014; P.A. 14-158 replaced references to Medicaid with references to medical assistance throughout and amended Subsec. (b) to add “for written and telephonic communications” in Subdiv. (2), add Subdiv. (3) re electronic communications, replace former reference to the Code of Federal Regulations with “42 CFR 447.512” and replace reference to “brand medically necessary” with provision re prescribing practitioner has specified no substitution for brand name drug product, effective July 1, 2014.

Cited. 233 C. 557.



Section 17b-274a - Maximum allowable costs for generic prescription drugs. Implementation of maximum allowable cost list.

The Commissioner of Social Services may establish maximum allowable costs to be paid under the Medicaid and Connecticut AIDS drug assistance programs for generic prescription drugs based on, but not limited to, actual acquisition costs. The department shall implement and maintain a procedure to review and update the maximum allowable cost list at least annually, and shall report annually to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies on its activities pursuant to this section.

(May 9 Sp. Sess. P.A. 02-1, S. 118; May 9 Sp. Sess. P.A. 02-7, S. 53; P.A. 04-76, S. 17; P.A. 11-44, S. 126; P.A. 13-234, S. 95.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; May 9 Sp. Sess. P.A. 02-7 required department to implement and maintain a procedure to review and update the maximum allowable cost list at least annually and to report annually to the General Assembly, effective August 15, 2002; P.A. 04-76 deleted reference to “general assistance”; P.A. 11-44 deleted reference to state-administered general assistance, effective July 1, 2011; P.A. 13-234 deleted reference to ConnPACE, effective January 1, 2014.

See Sec. 17b-491a re increasing cost efficiency of prescription drug programs.



Section 17b-274b - Pharmaceutical purchasing initiative. Annual report.

Section 17b-274b is repealed, effective July 1, 2005.

(May 9 Sp. Sess. P.A. 02-1, S. 123; May 9 Sp. Sess. P.A. 02-7, S. 56; P.A. 04-76, S. 18; P.A. 05-280, S. 104.)



Section 17b-274c - Voluntary mail order option for maintenance prescription drugs and drugs covered under the Medicare Part D program.

(a) The Commissioner of Social Services may establish a voluntary mail order option for any maintenance prescription drug covered under the Medicaid or Connecticut AIDS drug assistance programs.

(b) Notwithstanding any provision of the general statutes or regulations adopted pursuant thereto, the Commissioner of Social Services may provide a voluntary mail order option, regardless of a mail order pharmacy's location, for any prescription drug covered under the Medicare Part D program established pursuant to Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(May 9 Sp. Sess. P.A. 02-1, S. 120; P.A. 04-76, S. 19; Nov. 2 Sp. Sess. P.A. 05-2, S. 5; P.A. 11-44, S. 127; P.A. 13-234, S. 96.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; P.A. 04-76 deleted reference to “general assistance”; Nov. 2 Sp. Sess. P.A. 05-2 designated existing provisions as Subsec. (a) and added Subsec. (b) authorizing commissioner to provide a voluntary mail order option for any prescription drug covered under the Medicare Part D program, effective December 1, 2005; P.A. 11-44 amended Subsec. (a) by deleting reference to state-administered general assistance, effective July 1, 2011; P.A. 13-234 amended Subsec. (a) to delete reference to ConnPACE, effective January 1, 2014.



Section 17b-274d - Pharmaceutical and Therapeutics Committee. Membership. Duties. Preferred drug lists. Supplemental rebates. Administrative hearings.

(a) Pursuant to 42 USC 1396r-8, there is established a Pharmaceutical and Therapeutics Committee within the Department of Social Services.

(b) The Pharmaceutical and Therapeutics Committee shall be comprised as specified in 42 USC 1396r-8 and shall consist of sixteen members appointed by the Governor. Seven members shall be physicians licensed pursuant to chapter 370, including one general practitioner, one pediatrician, one geriatrician, one psychiatrist, one child psychiatrist, one specialist in family planning, and one oncologist, four members shall be pharmacists licensed pursuant to chapter 400j, two members shall be visiting nurses, one specializing in adult care and one specializing in psychiatric care, one member shall be a clinician designated by the Commissioner of Mental Health and Addiction Services, one member shall be a representative of pharmaceutical manufacturers and one member shall be a consumer representative. The committee may, on an ad hoc basis, seek the participation of other state agencies or other interested parties in its deliberations. The members shall serve for terms of two years from the date of their appointment. Members may be appointed to more than one term. The Commissioner of Social Services, or the commissioner's designee, shall convene the committee following the Governor's designation of appointments. The administrative staff of the Department of Social Services shall serve as staff for said committee and assist with all ministerial duties. The Governor shall ensure that the committee membership includes Medicaid participating physicians and pharmacists, with experience serving recipients of medical assistance.

(c) Committee members shall select a chairperson and vice-chairperson from the committee membership on an annual basis.

(d) The committee shall meet at least biannually, and may meet at other times at the discretion of the chairperson and committee membership. The committee shall ensure that each meeting includes an opportunity for public comment. The committee shall comply with all regulations adopted by the department, including notice of any meeting of the committee, pursuant to the requirements of chapter 54.

(e) The Department of Social Services, in consultation with the Pharmaceutical and Therapeutics Committee, may adopt a preferred drug list for use in the Medicaid program. To the extent feasible, the department shall review all drugs included on the preferred drug list at least every twelve months, and may recommend additions to, and deletions from, the preferred drug list, to ensure that the preferred drug list provides for medically appropriate drug therapies for Medicaid patients. The Department of Social Services, in consultation with the Pharmaceutical and Therapeutics Committee, shall expand such drug list to include other classes of drugs, except as provided in subsection (f) of this section, in order to achieve savings reflected in the amounts appropriated to the department, for the various components of the program, in the state budget act.

(f) Nonpreferred drugs in the classes of drugs included on the preferred drug lists shall be subject to prior authorization. Prior authorization is not required for any mental-health-related drug that has been filled or refilled, in any dosage, at least one time in the one-year period prior to the date the individual presents a prescription for the drug at a pharmacy. If prior authorization is granted for a drug not included on a preferred drug list, the authorization shall be valid for one year from the date the prescription is first filled. Antiretroviral classes of drugs shall not be included on the preferred drug lists.

(g) The Department of Social Services shall publish and disseminate the preferred drug lists to all Medicaid providers in the state.

(h) The department may negotiate supplemental rebate agreements with manufacturers that are in addition to those required under Title XIX of the Social Security Act. The committee shall ensure that the pharmaceutical manufacturers agreeing to provide a supplemental rebate pursuant to 42 USC 1396r-8(c) have an opportunity to present evidence supporting inclusion of a product on the preferred drug lists unless a court of competent jurisdiction, in a final decision, determines that the Secretary of Health and Human Services does not have authority to allow such supplemental rebates, provided the inability to utilize supplemental rebates pursuant to this subsection shall not impair the committee's authority to maintain preferred drug lists. Upon timely notice, the department shall ensure that any drug that has been approved, or had any of its particular uses approved, by the United States Food and Drug Administration under a priority review classification, will be reviewed by the Pharmaceutical and Therapeutics Committee at the next regularly scheduled meeting. To the extent feasible, upon notice by a pharmaceutical manufacturer, the department shall also schedule a product review for any new product at the next regularly scheduled meeting of the Pharmaceutical and Therapeutics Committee.

(i) Factors considered by the department and the Pharmaceutical and Therapeutics Committee in developing the preferred drug lists shall include, but not be limited to, clinical efficacy, safety and cost effectiveness of a product.

(j) The Pharmaceutical and Therapeutics Committee may also make recommendations to the department regarding the prior authorization of any prescribed drug.

(k) A recipient who is denied a nonpreferred drug may request an administrative hearing in accordance with section 17b-60.

(l) The Commissioner of Social Services may contract with a pharmacy benefits organization or a single entity qualified to negotiate with pharmaceutical manufacturers for supplemental rebates, available pursuant to 42 USC 1396r-8(c), for the purchase of drugs listed on the preferred drug lists established pursuant to subsection (e) of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 121; May 9 Sp. Sess. P.A. 02-7, S. 52; P.A. 03-2, S. 19; 03-278, S. 63; June 30 Sp. Sess. P.A. 03-3, S. 83; P.A. 04-258, S. 8, 43; May Sp. Sess. P.A. 04-2, S. 41; P.A. 05-280, S. 18; 05-288, S. 71; Sept. Sp. Sess. P.A. 09-5, S. 38; P.A. 10-72, S. 1; 10-179, S. 67; P.A. 11-25, S. 10; 11-44, S. 125; P.A. 12-197, S. 45; P.A. 13-234, S. 97.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (h) by adding provision re implementation of supplemental rebate program subject to determination by a court of competent jurisdiction re federal authority to allow such rebates, effective August 15, 2002; P.A. 03-2 amended Subsec. (a) to require committee to convene on or before March 31, 2003, amended Subsec. (e) to require Department of Social Services to adopt preferred drug list on or before July 1, 2003, to replace provision re department's adoption of preferred drug list upon recommendation of committee with provision re adoption of preferred drug list in consultation with committee, and to substitute “department” for “committee” re review of drugs included in the preferred drug list, and amended Subsec. (i) to add “the department and” re development of the preferred drug list, effective February 28, 2003; P.A. 03-278 made technical changes in Subsec. (h), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to increase size of committee from 11 to 14 members, to further specify the professional qualifications required of the committee membership, and to add provisions re committee may seek participation of other state agencies and interested parties, and re committee to convene after Governor's designation of appointments, amended Subsec. (e) to add references to the Medicaid and ConnPACE programs re use of preferred drug list, to provide that for fiscal year ending June 30, 2004, preferred drug list is limited to proton pump inhibitors and two other classes of drugs to be determined by commissioner and to add provision re notice to legislative committees, amended Subsec. (j) to add “in accordance with the plan developed and implemented pursuant to section 17b-491a” and added new Subsec. (l) re application of section to state-administered general assistance program, effective August 20, 2003; P.A. 04-258 amended Subsec. (a) by deleting provision re date by which committee was to convene, amended Subsecs. (e) through (i), inclusive, by replacing “preferred drug list” with “preferred drug lists” and making conforming changes, amended Subsec. (e) by providing that use of preferred drug list would be expanded to HUSKY Plan, Part A and Part B upon the Department of Social Services entering into a contract for the provision of prescription drug coverage pursuant to Sec. 17b-266a, adding provision re use of preferred drug lists for the fiscal year ending June 30, 2004, only in the Medicaid and ConnPACE programs, deleting provision re notification by commissioner by January 1, 2004, of classes of drugs on preferred drug list and adding provision re expansion of drug lists by June 30, 2005, to include other classes of drugs, amended Subsec. (f) by adding “medications used to treat diabetes, asthma or cancer” to the types of drugs not subject to prior authorization requirements, moved provision in former Subsec. (l) re application of section to state-administered general assistance program to Subsec. (e), and added new Subsec. (l) re commissioner's authority to negotiate with pharmaceutical manufacturers for supplemental rebates for drugs on preferred drug lists, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (f) by deleting “medications used to treat diabetes, asthma or cancer” re the types of drugs not subject to prior authorization requirements, effective July 1, 2004; P.A. 05-280 amended Subsecs. (a), (b), (e) and (h) to (j), inclusive, to delete “Medicaid” from the name of the Pharmaceutical and Therapeutics Committee, amended Subsec. (b) to substitute “recipients of medical assistance” for “all segments of the Medicaid population”, amended Subsec. (e) by substituting “may” for “shall” re adoption of preferred drug lists, amended Subsec. (f) by providing that nonpreferred drugs in the classes of drugs included on the preferred drug lists shall be subject to prior authorization, specifying that the length of prior authorization shall be for one year from the date the prescription is first filled and exempting mental-health-related and antiretroviral classes of drugs from inclusion on the preferred drug lists, amended Subsec. (h) by providing that department may negotiate supplemental rebate agreements with manufacturers that supplement those required by Title XIX of the Social Security Act, amended Subsec. (j) by removing provision that limited committee's recommendation to drugs covered by Medicaid in accordance with the plan developed pursuant to Sec. 17b-491a, and replaced former Subsec. (k) re Medicaid recipients appeal of preferred drug list determinations utilizing Medicaid fair hearing process with new Subsec. (k) providing that a recipient denied a nonpreferred drug may request an administrative hearing in accordance with Sec. 17b-60, effective July 1, 2005; P.A. 05-288 made a technical change in Subsec. (f), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (f) to add provision re exemption of mental-health-related drugs from prior authorization and delete provision re mental-health-related drugs not included on preferred drug lists, effective October 5, 2009; P.A. 10-72 amended Subsec. (d) by adding provision re opportunity for public comment at each meeting, effective July 1, 2010; P.A. 10-179 amended Subsec. (e) by deleting provision requiring department to expand preferred drug list for use in HUSKY Plan in consultation with committee, effective July 1, 2010; P.A. 11-25 made a technical change in Subsec. (e); P.A. 11-44 amended Subsec. (e) by deleting references to state-administered general assistance, effective July 1, 2011; P.A. 12-197 amended Subsec. (b) by increasing total membership from 14 to 16, increasing physician members from 5 to 7 and requiring 1 physician to be a child psychiatrist and 1 physician to be an oncologist and amended Subsec. (d) by replacing provision requiring committee to meet at least quarterly with provision requiring committee to meet at least biannually; P.A. 13-234 amended Subsec. (e) to make technical changes and delete references to ConnPACE, effective January 1, 2014.

See Secs. 17b-274, 17b-491a re required prior authorization for brand name prescriptions.



Section 17b-274e - Prescription drugs. Utilization of cost-efficient dosages.

A pharmacist, when filling a prescription under the Medicaid or Connecticut AIDS drug assistance programs, shall fill such prescription utilizing the most cost-efficient dosage, consistent with the prescription of a prescribing practitioner as defined in section 20-571, unless such pharmacist receives permission to do otherwise pursuant to the prior authorization requirements set forth in sections 17b-274 and 17b-491a.

(June 30 Sp. Sess. P.A. 03-3, S. 82; P.A. 11-44, S. 129; P.A. 13-234, S. 98.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 11-44 deleted reference to state-administered general assistance and made a technical change, effective July 1, 2011; P.A. 13-234 deleted reference to ConnPACE, effective January 1, 2014.



Section 17b-274f - Step therapy program for Medicaid prescription drugs.

(a) The Commissioner of Social Services may establish a step therapy program for prescription drugs in the Medicaid program. The commissioner may condition payment for such drugs on a requirement that the drug prescribed be from the preferred drug list established pursuant to section 17b-274d prior to any other drug being prescribed, provided any step therapy program shall: (1) Require that the patient try and fail on only one prescribed drug on the preferred drug list before another drug can be prescribed and eligible for payment; (2) not apply to any mental health—related drugs; and (3) require that the prescribing practitioner, when medications for the treatment of any medical condition are restricted due to the step therapy program, has access to a clear and convenient process to expeditiously request an override of such restriction from the Department of Social Services. The department shall expeditiously grant an override of such restriction whenever the prescribing practitioner demonstrates that: (A) The preferred treatment required under step therapy has been ineffective in the treatment of the patient's medical condition in the past; (B) the drug regimen required under the step therapy program is expected to be ineffective based on the known relevant physical or mental characteristics of the patient and the known characteristics of the drug regimen; (C) the preferred treatment required under the step therapy program will cause or will likely cause an adverse reaction or other physical harm to the patient; or (D) it is in the best interest of the patient to provide the recommended drug regimen based on medical necessity.

(b) The duration of any step therapy program requirement shall not be longer than a period of thirty days, after which time the prescribing practitioner may deem such treatment as clinically ineffective for the patient. When the prescribing practitioner deems the treatment to be clinically ineffective, the drug prescribed and recommended by the practitioner shall be dispensed and covered under the Medicaid program.

(P.A. 13-234, S. 126.)

History: P.A. 13-234 effective July 1, 2013.



Section 17b-275 - (Formerly Sec. 17-134r). Physician and pharmacy lock-in procedure.

The Commissioner of Social Services shall implement, not later than October 1, 1984, a physician and pharmacy lock-in procedure to restrict the use of the health care delivery system by medical assistance recipients who are determined by the commissioner to have utilized medical services or items at a frequency or amount that is not medically necessary. The commissioner shall establish criteria and a case review system in order to make such determination. The commissioner shall require such recipients for a reasonable period of time to obtain medical services or items only from designated providers provided (1) the department gives the recipient notice and an opportunity for a hearing, in accordance with procedures established by the department, before such restrictions are imposed and (2) the department assures that the recipient has reasonable access, taking into account geographic location and reasonable travel time, to medical services of adequate quality.

(P.A. 84-352, S. 1, 4; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134r transferred to Sec. 17b-275 in 1995.

Cited. 233 C. 557.



Section 17b-276 - (Formerly Sec. 17-134s). Competitive bidding process for nonemergency transportation services. Disclosure of payment source. Fee schedules.

(a) The Commissioner of Social Services shall identify geographic areas of the state where competitive bidding for nonemergency transportation services provided to medical assistance recipients to access covered medical services would result in cost savings to the state. For the identified areas, the Commissioner of Social Services, in consultation with the Commissioner of Transportation, the Commissioner of Public Health and the Secretary of the Office of Policy and Management, shall purchase such nonemergency transportation services through a competitive bidding process. Any transportation providers awarded a contract or subcontract for the direct provision of such services shall meet state licensure or certification requirements and the nonemergency transportation requirements established by the Department of Social Services, and shall provide the most cost effective transportation service, provided any contractor awarded a contract solely for coordinating such transportation services shall not be required to meet such licensure or certification requirements and provided the first such contracts for the purchase of such services shall not exceed one year. Prior to awarding a contract pursuant to this section, the Commissioner of Social Services shall consider the effect of the contract on the emergency ambulance primary service areas and volunteer ambulance services affected by the contract. The commissioner may limit the geographic areas to be served by a contractor and may limit the amount of services to be performed by a contractor. The commissioner may operate one or more pilot programs prior to state-wide operation of a competitive bidding program for nonemergency transportation services. By enrolling in the Medicaid program or participating in the competitively bid contract for nonemergency transportation services, providers of nonemergency transportation services agree to offer to recipients of medical assistance all types or levels of transportation services for which they are licensed or certified. Effective October 1, 1991, payment for such services shall be made only for services provided to an eligible recipient who is actually transported. A contract entered into pursuant to this section may include services provided by another state agency. Notwithstanding any provision of the general statutes, a contract entered into pursuant to this section shall establish the rates to be paid for the transportation services provided under the contract. A contract entered into pursuant to this section may include services provided by another state agency and shall supersede any conflicting provisions of the regulations of Connecticut state agencies pertaining to medical transportation services. Any contractor awarded a contract for coordinating nonemergency transportation services for medical assistance recipients, who also coordinates transportation services for nonmedical assistance recipients, shall disclose to any transportation provider, with whom it subcontracts to provide nonemergency transportation services under this section, the source of payment at the time the service is requested.

(b) Notwithstanding any other provision of the general statutes, for purposes of administering medical assistance programs, including, but not limited to, programs administered pursuant to Title XIX or Title XXI of the Social Security Act, the Department of Social Services shall be the sole state agency that sets emergency and nonemergency medical transportation fees or fee schedules for any transportation services that are reimbursed by the department for said medical assistance programs. Effective July 1, 2011, the Commissioner of Social Services shall reduce, by not more than ten per cent, the rates in effect on December 31, 2010, for emergency ambulance transportation fees that are directly reimbursed by the Department of Social Services, provided the commissioner may increase such rates at such time when the commissioner determines there are sufficient funds and a reasonable need for such rate increase.

(P.A. 85-505, S. 12, 21; P.A. 86-403, S. 37, 132; June Sp. Sess. P.A. 91-8, S. 8, 63; P.A. 93-262, S. 1, 87; P.A. 96-268, S. 15, 34; May 9 Sp. Sess. P.A. 02-7, S. 61; P.A. 03-278, S. 64; P.A. 09-210, S. 8; P.A. 11-44, S. 130; 11-61, S. 125.)

History: P.A. 86-403 made technical changes; June Sp. Sess. P.A. 91-8 required that medical transportation service providers offer medical assistance recipients all types and levels of service which are provided, and that payment of services shall only be rendered to providers who transport eligible recipients; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134s transferred to Sec. 17b-276 in 1995; P.A. 96-268 replaced “medical transportation services” with “nonemergency transportation services”, required consultation with Commissioners of Transportation and Public Health and the Secretary of the Office of Policy and Management, required transportation providers to meet licensure or certification requirements, required commissioner to consider the effect of a contract on the emergency ambulance primary service areas, required transportation providers to agree to offer Medicaid recipients all types of services provided, allowed contracts to include services provided by other state agencies and required contracts to establish rates to be paid for services, effective July 1, 1996; May 9 Sp. Sess. P.A. 02-7 designated existing provisions as Subsec. (a) and amended same by adding provisions re contract may include services provided by another state agency and supersedes any conflicting provisions of medical transportation services regulations, and added Subsec. (b) re exclusive authority of Department of Social Services in setting emergency and nonemergency medical transportation fees for medical assistance programs, effective August 15, 2002; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 09-210 amended Subsec. (a) by adding provision requiring contractors that coordinate nonemergency transportation services for medical assistance recipients and for persons not receiving medical assistance to disclose the source of payment to transportation provider, effective July 1, 2009; P.A. 11-44 amended Subsec. (b) by deleting reference to state-administered general assistance program, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding provision re reduction of rates in effect on December 31, 2010, for emergency ambulance transportation, effective July 1, 2011.

Cited. 233 C. 557.



Section 17b-276a - Amendment to Medicaid state plan to reduce expenditures for Medicaid nonemergency medical transportation. Limitations.

Notwithstanding any provision of the general statutes, on or before June 30, 2003, the Commissioner of Social Services, in consultation with the Secretary of the Office of Policy and Management, may submit an amendment to the Medicaid state plan or implement changes necessary to reduce expenditures for Medicaid nonemergency medical transportation, provided in implementing such efficiencies or reduction of services no category of eligible need shall be eliminated other than the reimbursement for personal vehicle use.

(May 9 Sp. Sess. P.A. 02-7, S. 60.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 17b-276b - Nonemergency medical transportation services. Prior authorization.

All brokers of nonemergency medical transportation services that are provided under contract with the Department of Social Services shall provide a decision on a request for prior authorization for hospital discharge nonemergency ambulance trips not later than three business days after the date a hospital or ambulance company submits the request for prior authorization to the broker. If the broker fails to communicate a decision on the request for prior authorization in accordance with this section, the request shall be deemed approved.

(P.A. 09-210, S. 9.)

History: P.A. 09-210 effective July 1, 2009.



Section 17b-276c - Payment for medically necessary mode of transportation service.

The Commissioner of Social Services shall only authorize payment for the mode of transportation service that is medically necessary for a recipient of assistance under a medical assistance program administered by the Department of Social Services.

(Dec. Sp. Sess. P.A. 12-1, S. 25; P.A. 13-234, S. 111.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012; P.A. 13-234 deleted Subsec. (a) designator and provisions re nonemergency transportation of Medicaid recipients in stretcher vans and deleted former Subsec. (b) re regulations to establish oversight of stretcher vans, effective July 1, 2013.



Section 17b-277 - (Formerly Sec. 17-134u). Medicaid for pregnant women. Presumptive Medicaid eligibility for pregnant women and newborn children.

(a) The Commissioner of Social Services shall provide, in accordance with federal law and regulations, medical assistance under the Medicaid program to needy pregnant women whose families have an income not exceeding two hundred fifty-eight per cent of the federal poverty level.

(b) The commissioner shall implement presumptive eligibility for appropriate pregnant women applicants for the Medicaid program in accordance with Section 1920 of the Social Security Act. The commissioner shall designate qualified entities to receive and determine presumptive eligibility under this section consistent with the provisions of federal law and regulations.

(c) Presumptive eligibility for medical assistance shall be implemented for any uninsured newborn child born in a hospital in this state or a border state hospital, provided (1) the parent or caretaker relative of such child resides in this state, and (2) the parent or caretaker relative of such child authorizes enrollment in the program.

(P.A. 88-217, S. 1, 2; P.A. 90-134, S. 4, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 72, 165; P.A. 05-280, S. 8; P.A. 07-185, S. 4; June Sp. Sess. P.A. 07-2, S. 9; P.A. 08-68, S. 1; P.A. 09-8, S. 7; P.A. 10-179, S. 73; June Sp. Sess. P.A. 15-5, S. 372.)

History: P.A. 90-134 added Subsec. (b) re presumptive eligibility; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134u transferred to Sec. 17b-277 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 05-280 amended Subsec. (b) by replacing provisions re presumptive eligibility for pregnant women with respect to Medicaid program with provisions re expedited eligibility and requiring that emergency applications be processed no later than 24 hours after receipt of all required information and that nonemergency applications be processed no later than five calendar days after the date of receipt of all required information, and added new Subsec. (c) requiring commissioner to submit biannual reports to Medicaid managed care council, effective July 1, 2005; P.A. 07-185 amended Subsec. (a) by deleting “children up to one year of age” and replacing up to 185% with not exceeding 250% re federal poverty level, added new Subsec. (c) re presumptive Medicaid eligibility for an uninsured newborn born at an in-state hospital or border state hospital, and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2007; June Sp. Sess. P.A. 07-2 added new Subsec. (c) re state plan amendment or waiver from federal law to extend health insurance coverage to pregnant women with income that exceeds 185% of federal poverty level but is not in excess of 250% of federal poverty level, and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective July 1, 2007; P.A. 08-68 amended Subsec. (b) to replace expedited eligibility process for pregnant women with presumptive eligibility process under Section 1920 of Social Security Act, effective January 1, 2008; P.A. 09-8 made a technical change in Subsec. (c); P.A. 10-179 deleted former Subsec. (e) re biannual reports, effective July 1, 2010; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to increase income eligibility from 250 per cent to 258 per cent of federal poverty level, deleted former Subsec. (c) re submission of state plan amendment, and redesignated existing Subsec. (d) as Subsec. (c), effective July 1, 2015.



Section 17b-277a - Program to inform applicants to the Healthy Start program of services provided by the Nurturing Families Network.

The Commissioners of Public Health, Social Services and Mental Health and Addiction Services shall jointly establish a program to inform applicants to the Healthy Start program about the availability of, and eligibility for, services provided by the Nurturing Families Network established pursuant to section 17b-751b.

(P.A. 06-164, S. 2.)

History: P.A. 06-164 effective July 1, 2006.



Section 17b-277b - Healthy Start program. Plan. Review.

Section 17b-277b is repealed, effective July 1, 2016.

(P.A. 13-234, S. 122; 13-247, S. 92; May Sp. Sess. P.A. 16-3, S. 209.)



Section 17b-278 - (Formerly Sec. 17-134z). Home leave absences for certain medical assistance recipients.

The Commissioner of Social Services shall amend the state's Medicaid plan to increase to thirty-six days per year the number of home leave absences allowed for a resident of an intermediate care facility for individuals with intellectual disabilities who is receiving medical assistance.

(P.A. 91-21; P.A. 93-262, S. 1, 87; P.A. 13-139, S. 7.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134z transferred to Sec. 17b-278 in 1995; P.A. 13-139 substituted “individuals with intellectual disabilities” for “the mentally retarded”.

Cited. 233 C. 557.



Section 17b-278a - Coverage for treatment for smoking cessation.

The Commissioner of Social Services shall amend the Medicaid state plan to provide coverage for treatment for smoking cessation. Notwithstanding the provisions of section 17b-280a, such treatment may include coverage for prescription drugs, including over-the-counter drugs and counseling.

(P.A. 99-250, S. 1; P.A. 02-4, S. 19; P.A. 08-184, S. 61; P.A. 11-44, S. 106.)

History: P.A. 02-4 mandated provision of coverage for treatment ordered by licensed healthcare professional in accordance with plan approved by General Assembly committees, deleting provisions re treatment ordered by licensed physician to extent permitted by federal law and re coverage limited to maximum of $400 per person per year, effective July 1, 2002; P.A. 08-184 added provision re all prescriptive options for smoking cessation being available to patients whose initial treatment is not successful, effective July 1, 2008; P.A. 11-44 deleted provisions re treatment ordered by a health care professional and commissioner's plan to provide smoking cessation services, and added provision re coverage for treatment including prescription drugs, over-the-counter drugs and counseling, effective January 1, 2012.



Section 17b-278b - Medical assistance for breast and cervical cancer.

(a) The Commissioner of Social Services shall provide coverage under the Medicaid program in accordance with Public Law 106-354 to women diagnosed with breast or cervical cancer. The commissioner shall seek any federal waivers or amend the state Medicaid plan as necessary in order to secure federal reimbursement for the costs of providing coverage under the Medicaid program to such women. Such coverage shall not be dependent on the available income or assets of an applicant.

(b) To qualify for medical assistance under this section, a woman shall: (1) Have been screened for breast or cervical cancer under the Centers for Disease Control and Prevention's National Breast and Cervical Cancer Early Detection Program and found to be in need of treatment for breast or cervical cancer, including a precancerous condition of the breast or cervix; (2) not otherwise have creditable coverage, as defined in 42 USC 300gg(c); (3) not have attained the age of sixty-five years; (4) not be eligible under any mandatory Medicaid eligibility group; and (5) be a resident of this state and a United States citizen or a qualified alien, as defined in Section 431 of Public Law 104-193.

(c) The commissioner shall deem an applicant who has been determined eligible for medical assistance under this section as having been eligible for up to three months prior to the month in which an application was filed if the requirements in subsection (b) of this section were met during such three-month period. An individual determined eligible for medical assistance under this section shall remain eligible until the individual's course of treatment is completed or until eligibility criteria set forth in subsection (b) of this section are no longer met. The commissioner shall establish procedures for the granting of presumptive eligibility in order to ensure prompt access to services for applicants.

(d) The Commissioner of Social Services shall implement policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form in accordance with chapter 54, provided notice of intention to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementation of such policies and procedures. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 00-216, S. 5, 28; June Sp. Sess. P.A. 01-2, S. 7, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: P.A. 00-216 effective July 1, 2000; June Sp. Sess. P.A. 01-2 designated existing provisions as Subsec. (a), replaced provisions therein authorizing commissioner to seek federal reimbursement for costs of providing treatment and other medical services under Sec. 19a-266 to women diagnosed with breast or cervical cancer with provisions directing commissioner to provide coverage under the Medicaid program to such women, and added new Subsecs. (b) to (d) re medical assistance under section, effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-278c - Amendment to state Medicaid plan to provide mammogram examinations to certain women.

The Commissioner of Social Services, to the extent permitted by federal law, shall amend the Medicaid state plan to provide coverage for mammographic examinations for any woman eligible for Medicaid that is at least equal to the following minimum requirements: (1) A baseline mammogram for any such woman who is thirty-five to thirty-nine years of age, inclusive; and (2) a mammogram every year for any such woman who is forty years of age or older.

(P.A. 01-171, S. 24, 25.)



Section 17b-278d - Amendment to state Medicaid plan and state children’s health insurance plan to provide neuropsychological testing for children diagnosed with cancer.

The Commissioner of Social Services, to the extent permitted by federal law, shall take such action as may be necessary to amend the Medicaid state plan and the state children’s health insurance plan to provide coverage without prior authorization for each child diagnosed with cancer on or after January 1, 2000, who is covered under the HUSKY Health program, for neuropsychological testing ordered by a licensed physician, to assess the extent of any cognitive or developmental delays in such child due to chemotherapy or radiation treatment.

(P.A. 06-131, S. 1; P.A. 15-69, S. 24.)

History: P.A. 06-131 effective June 6, 2006; P.A. 15-69 changed “HUSKY Plan, Part A or Part B” to “HUSKY Health program”, effective June 19, 2015.



Section 17b-278e - Amendment to state Medicaid plan to exclude payment for hospital-acquired conditions.

The Commissioner of Social Services shall amend the Medicaid state plan to indicate that approved inpatient hospital rates are not applicable to hospital-acquired conditions that are identified as nonpayable by Medicare pursuant to Section 5001(c) of the Deficit Reduction Act of 2005 so that hospitals are not paid for such hospital-acquired conditions.

(P.A. 09-2, S. 8.)

History: P.A. 09-2 effective April 1, 2009.



Section 17b-278f - Amendment to state Medicaid plan to provide treatment for tuberculosis.

The Commissioner of Social Services shall amend the Medicaid state plan to provide coverage for the treatment of tuberculosis for any eligible person to the extent permitted under federal law.

(P.A. 10-3, S. 25.)

History: P.A. 10-3 effective April 14, 2010.



Section 17b-278g - Medical assistance for eyeglasses and contact lenses. Regulations.

(a) To the extent permitted by federal law, no payment shall be provided by the Department of Social Services under the Medicaid program for more than one pair of eyeglasses every two years, except payment may be provided under the Medicaid program for an additional pair of eyeglasses during the two-year period when a Medicaid recipient's health care provider determines that such eyeglasses are necessary because of a change in the recipient's medical condition. Said department shall administer the payment for eyeglasses and contact lenses as cost effectively as possible.

(b) The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures to administer the provisions of subsection (a) of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation of such policies and procedures. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 10-3, S. 28; 10-179, S. 49; June Sp. Sess. P.A. 10-2, S. 6; P.A. 11-44, S. 94; 11-48, S. 1.)

History: P.A. 10-3 effective May 1, 2010; P.A. 10-179 replaced provision re medical assistance program with provision re Medicaid program and substituted provision requiring department to use its best efforts to reduce costs with provision requiring department to administer payment for eyeglasses and contact lenses as cost effectively as possible, effective May 7, 2010; June Sp. Sess. P.A. 10-2 designated existing provisions as Subsec. (a) and added Subsec. (b) re implementing policies and procedures while adopting regulations, effective June 22, 2010; P.A. 11-44 replaced provision requiring payment for 1 pair of eyeglasses per year to payment for 1 pair every 2 years, effective July 1, 2011; P.A. 11-48 amended Subsec. (a) by adding exception to allow payment for an additional pair of eyeglasses during the 2-year period, effective July 1, 2011.



Section 17b-278h - Medical assistance for chiropractic services. Regulations.

Section 17b-278h is repealed, effective July 1, 2015.

(June 12 Sp. Sess. P.A. 12-1, S. 17; June Sp. Sess. P.A. 15-5, S. 520.)



Section 17b-278i - Medical assistance for customized wheelchairs. Repairs. Refurbished equipment, parts and components. Regulations.

(a) Customized wheelchairs shall be covered under the Medicaid program only when a standard wheelchair does not meet an individual's needs as determined by the Department of Social Services. Wheelchair repairs and parts replacements may be subject to review and approval by the department. Refurbished wheelchairs, parts and components shall be utilized whenever practicable. The Department of Social Services may designate categories of durable medical equipment in addition to customized wheelchairs for which reused equipment, parts and components shall be utilized whenever practicable.

(b) The commissioner, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(Dec. Sp. Sess. P.A. 12-1, S. 8; P.A. 13-234, S. 85.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete provision prohibiting assessment of the need for a customized wheelchair unless requested by department, to add provision allowing department to designate categories of durable medical equipment for which reused equipment, parts and components shall be utilized, and to make a technical change, effective June 19, 2013.



Section 17b-278j - Complex rehabilitation technology. Definitions. Report.

(a) As used in this section:

(1) “Complex rehabilitation technology” means products classified as durable medical equipment within the Medicare program as of January 1, 2013, that are individually configured and medically necessary for individuals to meet their specific and unique medical, physical and functional needs and capacities for basic and instrumental activities of daily living. Complex rehabilitation technology includes, but is not limited to, (A) complex rehabilitation manual and power wheelchairs and accessories, (B) adaptive seating and positioning items and accessories, and (C) other specialized equipment and accessories, such as standing frames and gait trainers.

(2) “Employee” means a person whose taxes are withheld by a qualified complex rehabilitation technology supplier and reported to the Internal Revenue Service.

(3) “Healthcare Common Procedure Coding System” or “HCPCS” means the billing codes used by Medicare and overseen by the federal Centers for Medicare and Medicaid Services that are based on the current procedural technology codes developed by the American Medical Association.

(4) “Individually configured” means a device with a combination of sizes, features, adjustments or modifications that is customized by a qualified complex rehabilitation technology supplier for a specific individual by measuring, fitting, programming, adjusting or adapting the device so that the device is consistent with the individual's medical condition, physical and functional needs and capacities, body size, period of need and intended use as determined by an assessment or evaluation by a qualified health care professional.

(5) “Medically necessary” has the same meaning as provided in section 17b-259b.

(6) “Mixed HCPCS codes” means codes that refer to a mix of complex rehabilitation technology products and standard mobility and accessory products.

(7) “Pure HCPCS codes” means codes that refer exclusively to complex rehabilitation technology products and services.

(8) “Qualified complex rehabilitation technology professional” means an individual who is certified as an Assistive Technology Professional by the Rehabilitation Engineering and Assistive Technology Society of North America.

(9) “Qualified complex rehabilitation technology supplier” means a company or entity that:

(A) Is accredited by a recognized accrediting organization as a supplier of complex rehabilitation technology;

(B) Is an enrolled Medicare supplier and meets the supplier and quality standards established for durable medical equipment, including those for a complex rehabilitation technology supplier under the Medicare program;

(C) Has at least one employee who is a qualified complex rehabilitation technology professional for each service location to (i) analyze the needs and capacities of an eligible individual in consultation with a qualified health care professional, (ii) participate in the selection of appropriate covered complex rehabilitation technology for such needs and capacities, and (iii) provide technology-related training in the proper use of the complex rehabilitation technology;

(D) Requires a qualified complex rehabilitation technology professional be physically present for the evaluation and determination of appropriate complex rehabilitation technology for an eligible individual;

(E) Has the capability to provide service and repair by qualified technicians for all complex rehabilitation technology it sells; and

(F) Provides written information regarding how to receive service and repair of complex rehabilitation technology to the eligible individual at the time such technology is delivered.

(10) “Qualified health care professional” means a health care professional licensed by the state Department of Public Health who has no financial relationship with a qualified complex rehabilitation technology supplier. Qualified health care professional includes, but is not limited to, (A) a licensed physician, (B) a licensed physical therapist, (C) a licensed occupational therapist, or (D) other licensed health care professional who performs specialty evaluations within the professional's scope of practice.

(b) The Commissioner of Social Services shall, not later than January 1, 2015, report to the joint standing committee of the General Assembly having cognizance of matters relating to human services on the impact of: (1) Designating products and services included in mixed and pure HCPCS billing codes as complex rehabilitation technology; (2) setting minimum standards consistent with subdivision (9) of subsection (a) of this section in order for suppliers to be considered qualified complex rehabilitation technology suppliers eligible for Medicaid reimbursement; (3) preserving the option for complex rehabilitation technology to be billed and paid for as a purchase allowing for single payments for devices with a length of need of one year or greater, excluding approved crossover claims for clients enrolled in Medicare and Medicaid; and (4) requiring eligible individuals receiving a complex rehabilitation manual wheelchair, power wheelchair or seating component to be evaluated by a qualified health care professional and a qualified complex rehabilitation technology professional to qualify for reimbursement.

(P.A. 14-217, S. 135.)

History: P.A. 14-217 effective June 13, 2014.



Section 17b-278k - Electronic transmission of prescriptions for durable medical equipment.

Not later than July 1, 2014, the Commissioner of Social Services shall accept electronic transmission of prescriptions for reimbursements under the medical assistance program for durable medical equipment including, but not limited to, wheelchairs, walkers and canes. Any electronic prescription under this section shall be electronically signed by a licensed health care provider with prescriptive authority.

(P.A. 14-217, S. 193.)

History: P.A. 14-217 effective June 13, 2014.



Section 17b-279 - (Formerly Sec. 17-134aa). Medicaid prescription drug utilization review. Erectile dysfunction drugs. Prior authorization requirement and coverage limitation. Report.

The Commissioner of Social Services shall verify the propriety and reasonableness of payments to providers for drugs provided to Medicaid recipients through field audit examinations and other reasonable means to the extent possible within available appropriations. To the extent permitted by federal law, the commissioner shall require prior authorization for coverage of drugs for the treatment of erectile dysfunction. To the extent permitted by federal law, the commissioner may limit or exclude coverage for drugs for the treatment of erectile dysfunction for persons who have been convicted of a sexual offense who are required to register with the Commissioner of Emergency Services and Public Protection pursuant to chapter 969. The commissioner shall document financial and utilization statistics as to drugs provided to Medicaid recipients by therapeutic category and shall outline problems encountered in the administration of prescription drug utilization in the Medicaid program, suggested solutions and any recommendations for improvement.

(P.A. 89-296, S. 1, 9; P.A. 91-190, S. 1, 9; P.A. 93-262, S. 1, 87; May 9 Sp. Sess. P.A. 02-7, S. 88; P.A. 03-268, S. 8; P.A. 05-280, S. 15; P.A. 11-51, S. 134.)

History: P.A. 91-190 amended Subsec. (a) to eliminate advisory panel to review prescription drug utilization in the Medicaid program and repealed Subsec. (b) requiring commissioner to study feasibility of implementing a limited formulary of high volume drugs for medical assistance recipients and a rebate to the state from a pharmaceutical manufacturer or direct distributor of a percentage of total sales to the state, and to report results to general assembly committees by February 15, 1990; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134aa transferred to Sec. 17b-279 in 1995; May 9 Sp. Sess. P.A. 02-7 deleted “, including the generic incentive dispensing fee”, effective September 1, 2002; P.A. 03-268 deleted requirement that commissioner submit annual report to human services and appropriations committees; P.A. 05-280 required commissioner to implement prior authorization for coverage of drugs for the treatment of erectile dysfunction under the Medicaid program and permitted commissioner to limit or exclude coverage for such drugs for persons who have been convicted of a sexual offense who are required to register with the Commissioner of Public Safety pursuant to chapter 969, effective July 1, 2005; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 233 C. 557.



Section 17b-280 - (Formerly Sec. 17-134bb). Reimbursement rate for legend drugs. Dispensing fee. Reimbursement for over-the-counter drugs and products. Enhanced dispensing fee.

(a) The state shall reimburse for all legend drugs provided under medical assistance programs administered by the Department of Social Services at the lower of (1) the rate established by the Centers for Medicare and Medicaid Services as the federal acquisition cost, (2) the average wholesale price minus sixteen and one-half per cent, or (3) an equivalent percentage as established under the Medicaid state plan. The state shall pay a professional fee of one dollar and forty cents to licensed pharmacies for each prescription dispensed to a recipient of benefits under a medical assistance program administered by the Department of Social Services in accordance with federal regulations. On and after September 4, 1991, payment for legend and nonlegend drugs provided to Medicaid recipients shall be based upon the actual package size dispensed. Effective October 1, 1991, reimbursement for over-the-counter drugs for such recipients shall be limited to those over-the-counter drugs and products published in the Connecticut Formulary, or the cross reference list, issued by the commissioner. The cost of all over-the-counter drugs and products provided to residents of nursing facilities, chronic disease hospitals, and intermediate care facilities for individuals with intellectual disabilities shall be included in the facilities’ per diem rate. Notwithstanding the provisions of this subsection, no dispensing fee shall be issued for a prescription drug dispensed to a Medicaid recipient who is a Medicare Part D beneficiary when the prescription drug is a Medicare Part D drug, as defined in Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(b) The Department of Social Services may provide an enhanced dispensing fee to a pharmacy enrolled in the federal Office of Pharmacy Affairs Section 340B drug discount program established pursuant to 42 USC 256b or a pharmacy under contract to provide services under said program.

(c) The Department of Social Services shall pay for an original prescription that is otherwise eligible for payment and as many refills as ordered by a licensed authorized practitioner within twelve months, provided controlled substances as described in subsection (h) of section 21a-249 shall not be included in the provisions of this subsection. The department shall pay a professional license fee pursuant to subsection (a) of this section for each approved refill.

(P.A. 89-296, S. 2, 9; June Sp. Sess. P.A. 91-8, S. 9, 63; May 9 Sp. Sess. P.A. 02-1, S. 122; P.A. 03-2, S. 11; June 30 Sp. Sess. P.A. 03-3, S. 52; P.A. 04-76, S. 20; 04-258, S. 10; May Sp. Sess. P.A. 04-2, S. 85; P.A. 05-280, S. 4; Sept. Sp. Sess. P.A. 09-5, S. 71; P.A. 10-179, S. 23; P.A. 11-44, S. 76; June 12 Sp. Sess. P.A. 12-1, S. 18; Dec. Sp. Sess. P.A. 12-1, S. 22; P.A. 13-139, S. 8; 13-234, S. 81, 99; June Sp. Sess. P.A. 15-5, S. 381, 399.)

History: June Sp. Sess. P.A. 91-8 divided the subsection into Subdivs., substituted “Medicaid” for “medical aid” and June 30 Sp. Sess. P.A. 03-3 relettered existing provision as Subsec. (a), provision amended to provide effective October 1, 2003 professional dispensing fee paid to pharmacies lowered from $3.60 to $3.30, added new Subsec. (b) to allow commissioner to provide an enhanced dispensing fee to a pharmacy enrolled in, or under contract to provide services, under the federal Office of Pharmacy Affairs drug discount program, effective August 20, 2003, added a new Subdiv. (2) re payment for legend and nonlegend drugs and basing the payment on the actual package size dispensed, limitation on the reimbursement of over-the-counter drugs as of October 1, 1991, and the inclusion in the rate of the cost of over-the-counter drugs for nursing facilities, chronic disease hospitals and the intermediate care facilities for the mentally retarded; Sec. 17-134bb transferred to Sec. 17b-280 in 1995; May 9 Sp. Sess. P.A. 02-1 amended Subdiv. (1) to provide that reimbursement for legend drugs applies to the Medicaid, state-administered general assistance, general assistance, ConnPACE and Connecticut AIDS drug assistance programs and that, effective September 1, 2002, the dispensing fee paid to licensed pharmacists is $3.85 per prescription, effective July 1, 2002; P.A. 03-2 deleted “Notwithstanding any provision of the regulations of Connecticut state agencies concerning payment for drugs provide to Medicaid recipients (1) effective July 1, 1989”, provided that effective March 1, 2003, the dispensing fee is $3.60 per prescription and made technical changes, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsec. (a) and, effective October 1, 2003, lowered professional dispensing fee paid to pharmacies from $3.60 to $3.30 and added new Subsec.(b) re enhanced dispensing fee to pharmacy enrolled in, or under contract to provide services under, the federal Office of Pharmacy Affairs drug discount program, effective August 20, 2003; P.A. 04-76 amended Subsec. (a) by deleting references to “general assistance”; P.A. 04-258 amended Subsec. (a) by deleting “Effective October 1, 2003,” and by lowering the professional dispensing fee paid to pharmacies from $3.30 to $3.15, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to delete “state-administered general assistance” from the list of programs for which commissioner pays a professional fee to licensed pharmacies for dispensing drugs to program recipients, effective July 1, 2004; P.A. 05-280 amended Subsec. (a) by substituting “Centers for Medicare and Medicaid Services” for “Health Care Finance Administration”, providing that reimbursement rate for legend drugs shall be the lower of rate established by said Centers, the average wholesale price minus 14% or an equivalent percentage as established under the Medicaid state plan, deleting language re commissioner’s authority to establish and periodically revise estimated acquisition cost in accordance with federal regulations, and providing that no dispensing fee shall be issued for prescription drugs dispensed to a ConnPACE or Medicaid recipient who is a Medicare Part D beneficiary when the prescription drug is a Medicare Part D drug, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by changing professional fee from $3.15 to $2.65 and adding provision applying fee to drugs dispensed under state-administered general assistance program, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by changing professional fee per prescription from $2.65 to $2.90, effective May 7, 2010; P.A. 11-44 amended Subsec. (a) by replacing names of medical assistance programs with “medical assistance programs administered by the Department of Social Services”, restating provision re professional fee to require state to pay fee to licensed pharmacies, decreasing professional fee from $2.90 to $2, decreasing rate to average wholesale price minus sixteen per cent, and making technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision permitting commissioner to establish reimbursement rate for independent pharmacies, added Subsec. (c) defining “independent pharmacy”, “community pharmacy” and “legend drug” and added Subsec. (d) requiring commissioner to submit an amendment to the Medicaid state plan to establish the independent pharmacy rate; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace 14% with 15% in Subpara. (B) and to replace $2.00 with $1.75 re professional fee, effective December 21, 2012; P.A. 13-139 amended Subsec. (a) by substituting “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-234 amended Subsec. (a) to delete provision re reimbursement rates for independent pharmacies and deleted former Subsecs. (c) and (d) re definition of “independent pharmacy” and state plan amendment to establish independent pharmacy rate, effective July 1, 2013, and further amended Subsec. (a) to delete reference to ConnPACE, effective January 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to reduce average wholesale price rate basis from minus 16 per cent to minus 16.5 per cent and the professional fee from $1.70 to $1.40, effective July 1, 2015, and added Subsec. (c) re payment within 12 months and professional license fee, effective August 1, 2015.



Section 17b-280a - Payment for over-the-counter medications under medical assistance program. Exceptions.

No payment shall be made under a medical assistance program administered by the Department of Social Services for over-the-counter medications, except for (1) the medical assistance program established pursuant to section 17b-256, (2) insulin and insulin syringes, (3) nutritional supplements for individuals who are required to be tube fed or who cannot safely ingest nutrition in any other form, and as may be required by federal law, (4) smoking cessation medications as provided in section 17b-278a, (5) over-the-counter medications and products determined by the Commissioner of Social Services to be appropriate for coverage based on their clinical efficacy, safety and cost effectiveness, and (6) over-the-counter medications that are required to be covered pursuant to 42 CFR 440.347, including medications for individuals with specified diagnoses that have a rating of “A” or “B” in the current recommendations of the United States Preventive Services Task Force, provided the Department of Social Services may also pay for such over-the-counter medications under a medical assistance program or portion thereof that is not subject to 42 CFR 440.347.

(P.A. 10-3, S. 12; 10-179, S. 48; June Sp. Sess. P.A. 10-1, S. 50; P.A. 11-44, S. 107; P.A. 14-157, S. 1; 14-217, S. 74; P.A. 15-165, S. 1.)

History: P.A. 10-3 effective May 1, 2010; P.A. 10-179 changed May 1, 2010, to June 1, 2010, and added exception for medical assistance program established pursuant to Sec. 17b-256, effective May 7, 2010; June Sp. Sess. P.A. 10-1 deleted reference to on and after June 1, 2010, and added exception for nutritional supplements for certain individuals, effective June 22, 2010; P.A. 11-44 inserted Subdiv. (1) and (2) designators, added Subdiv. (3) re smoking cessation drugs, added provisions re notice to pharmacists and General Assembly, and made technical changes, effective July 1, 2011; P.A. 14-157 added provision re over-the-counter drugs covered pursuant to 42 CFR 440.347 as exception to prohibition on payments for over-the-counter drugs, added provision allowing department to pay for such drugs under medical assistance program not subject to 42 CFR 440.347, and made technical changes, effective June 11, 2014; P.A. 14-217 made identical changes as P.A. 14-157, effective June 13, 2014; P.A. 15-165 added new Subdiv. (5) re coverage for medications and products determined by commissioner to be appropriate, redesignated existing Subdiv. (5) as Subdiv. (6), deleted provision re notice requirement for billing by pharmacists, and changed “drugs” to “medications”, effective July 1, 2015.



Section 17b-281 - (Formerly Sec. 17-134cc). Payment of oxygen products and services under medical assistance program.

Notwithstanding any provision of the regulations of Connecticut state agencies, effective July 1, 1989, the state shall pay for oxygen products and services for Medicaid recipients when such recipients meet the medical criteria for coverage under the Medicare program, except that payment for oxygen products and services via oxygen concentrators in rest homes with nursing supervision and in chronic and convalescent homes shall be included in the per diem reimbursement rate established by the Commissioner of Social Services. Reimbursement for alternative oxygen products and services in such facilities may be made if substantiated by medical necessity.

(P.A. 89-296, S. 3, 9; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134cc transferred to Sec. 17b-281 in 1995.

Cited. 233 C. 557.



Section 17b-281a - Procedure for preauthorization of purchase or rental of durable medical equipment.

(a) The Commissioner of Social Services shall extend the procedure in effect on October 1, 1998, for the preauthorization of the purchase or rental of new durable medical equipment and modification or repair of existing equipment to include services provided to Medicaid recipients who are also recipients of Medicare. The commissioner may enter into any necessary agreements with the Centers for Medicare and Medicaid Services to ensure the coordination of authorization and payment for durable medical equipment for such recipients.

(b) Access to such procedure shall not be denied to a recipient on the basis that a Medicare coverage determination has not been made prior to the submission of a request for preauthorization to the commissioner. The commissioner shall not make payment for an item to a supplier of durable medical equipment on behalf of a Medicare recipient until the commissioner has received documentation establishing that a claim has been filed with, and a coverage and reimbursement decision has been rendered under, the Medicare program.

(P.A. 98-239, S. 6; P.A. 03-19, S. 41.)

History: P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a), effective May 12, 2003.



Section 17b-281b - Used durable medical equipment. Payments to vendors or suppliers.

The Commissioner of Social Services may authorize payment for used durable medical equipment to a vendor or supplier of durable medical equipment enrolled as a medical equipment, devices and supplies provider under the Medicaid program.

(June Sp. Sess. P.A. 01-2, S. 8, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 48.)

History: June Sp. Sess. P.A. 01-2 effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended section to permit commissioner to authorize payment to a vendor or supplier of used durable medical equipment provided under the Medicaid program and eliminated requirement that commissioner seek federal waiver to provide coverage for such equipment, effective August 15, 2002.



Section 17b-281c - Authority of commissioner to modify medical equipment fee schedules.

The Commissioner of Social Services may modify the state medical assistance durable medical equipment, medical surgical supply, oxygen, orthotic and prosthetic devices and hearing aid fee schedules, applicable regulations, policies and procedures or purchase of service contracts to achieve any expenditure reductions adopted under public act 03-1 of the June 30 special session*. In the event that such modifications require revisions to any existing state regulations, the commissioner may make such modifications while in the process of adopting the modifications in regulation form provided the commissioner publishes notice of any modifications of regulations in the Connecticut Law Journal within twenty days of implementation of such modifications. Such modifications may include, but shall not be limited to: (1) A change in the reimbursement to customized manually priced devices to a formula based on a percentage of list or acquisition of costs; (2) a percentage reduction in payments to all other durable medical equipment, medical surgical supply, oxygen, orthotic and prosthetic devices and hearing aid providers; (3) the application of any rental costs for durable medical equipment when the department subsequently purchases the same equipment for a recipient; and (4) the selection of a vendor or vendors to be the providers of durable medical equipment, medical surgical supply, oxygen, orthotic and prosthetic devices and hearing aid services pursuant to a competitive bidding process. In no event shall any modifications to the state medical assistance fee schedules, regulations, policies and procedures or purchase of service contracts implemented by the commissioner pursuant to this section be estimated to achieve expenditure reductions in an amount less than adopted in public act 03-1 of the June 30 special session*.

(June 30 Sp. Sess. P.A. 03-3, S. 53.)

*Note: Public act 03-1 of the June 30 special session is entitled “An Act Concerning Expenditures and Revenue for the Biennium Ending June 30, 2005”. (See Reference Table captioned “Public Acts of June 30, 2003” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003.



Section 17b-282 - (Formerly Sec. 17-134dd). Medical assistance for certain children and elderly and disabled persons.

On and after January 1, 1991, the Commissioner of Social Services may provide, in accordance with federal law and regulations and within available appropriations, medical assistance under the Medicaid program to (1) children over five and under nine years of age whose families have an income below one hundred per cent of the federal poverty level and (2) elderly and disabled persons who would be eligible to receive supplemental security income benefits except for income and who have incomes below one hundred per cent of the federal poverty level.

(P.A. 90-134, S. 3, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 73, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134dd transferred to Sec. 17b-282 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.

Cited. 233 C. 557.



Section 17b-282a - Coverage for in-patient dental services in certain instances involving children and developmentally disabled persons.

The Commissioner of Social Services, to the extent permitted by federal law, shall amend the Medicaid state plan to provide coverage for general anesthesia, nursing and related hospital services provided in conjunction with dental services, provided such anesthesia, nursing and related hospital services are provided in conjunction with in-patient dental services if the following conditions are met:

(1) The anesthesia, nursing and related hospital services are deemed medically necessary by the treating dentist or oral surgeon and the patient's primary care physician in accordance with the department's requirements for prior authorization of services, if required; and

(2) The patient is either (A) a child under the age of four who is determined by a licensed dentist, in conjunction with a licensed physician who specializes in primary care, to have a dental condition of significant dental complexity that it requires certain dental procedures to be performed in a hospital, or (B) a person who has a developmental disability, as determined by a licensed physician who specializes in primary care, that places the person at serious risk. The expense of such anesthesia, nursing and related hospital services shall be deemed a medical expense under such health insurance policy and shall not be subject to any limits on dental benefits under such policy.

(P.A. 99-284, S. 42, 60.)

History: P.A. 99-284 effective January 1, 2000.



Section 17b-282b - Implementation of state-wide dental plan. Waiver.

Not later than July 1, 2004, and prior to the implementation of a state-wide dental plan that provides for the administration of the dental services portion of the department's medical assistance, the Commissioner of Social Services shall amend the federal waiver approved pursuant to Section 1915(b) of the Social Security Act. Such waiver amendment shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies in accordance with the provisions of section 17b-8.

(P.A. 03-155, S. 2; P.A. 04-16, S. 9; Sept. Sp. Sess. P.A. 09-5, S. 49.)

History: P.A. 03-155 effective July 1, 2003; P.A. 04-16 made technical changes in Subsec. (b); Sept. Sp. Sess. P.A. 09-5 deleted former Subsec. (b) re prior authorization requirements and made a conforming change, effective October 5, 2009.



Section 17b-282c - Nonemergency dental services. Regulations.

(a) All nonemergency dental services provided under the Department of Social Services' dental programs, as described in section 17b-282b, shall be subject to prior authorization. Nonemergency services that are exempt from the prior authorization process shall include diagnostic, prevention, basic restoration procedures and nonsurgical extractions that are consistent with standard and reasonable dental practices. Dental benefit limitations shall apply to each client regardless of the number of providers serving the client. The commissioner may recoup payments for services that are determined not to be for an emergency condition or otherwise in excess of what is medically necessary. The commissioner shall periodically, but not less than quarterly, review payments for emergency dental services and basic restoration procedures for appropriateness of payment. For the purposes of this section, “emergency condition” means a dental condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate dental attention to result in placing the health of the individual, or with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy, cause serious impairment to body functions or cause serious dysfunction of any body organ or part.

(b) The Commissioner of Social Services may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(Sept. Sp. Sess. P.A. 09-5, S. 48; June 12 Sp. Sess. P.A. 12-1, S. 2.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision re application of dental benefit limitations, effective July 1, 2012.



Section 17b-282d - Commissioner to modify nonemergency dental services. Regulations.

(a) The Commissioner of Social Services shall modify the extent of nonemergency adult dental services provided under the Medicaid program. Such modifications shall include, but are not limited to, providing one periodic dental exam, one dental cleaning and one set of bitewing x-rays each year for a healthy adult. For purposes of this section, “healthy adult” means a person twenty-one years of age or older for whom there is no evidence indicating that dental disease is an aggravating factor for the person's overall health condition.

(b) The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall remain valid for three years following the date of publication in the Connecticut Law Journal unless otherwise provided for by the General Assembly. Notwithstanding the time frames established in subsection (c) of section 17b-10, the commissioner shall submit such policies and procedures in proposed regulation form to the legislative regulation review committee not later than three years following the date of publication of its intent to adopt regulations as provided for in this subsection. In the event that the commissioner is unable to submit proposed regulations prior to the expiration of the three-year time period as provided for in this subsection, the commissioner shall submit written notice, not later than thirty-five days prior to the date of expiration of such time period, to the legislative regulation review committee and the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department's policy, the department's reasons for not submitting the proposed regulations by the date specified in this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(P.A. 11-44, S. 81; 11-61, S. 158.)

History: P.A. 11-44 effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by making a technical change in definition of “healthy adult”, effective July 1, 2011.



Section 17b-282e - Orthodontic services for Medicaid recipients under twenty-one years of age.

The Department of Social Services shall cover orthodontic services for a Medicaid recipient under twenty-one years of age when the Salzmann Handicapping Malocclusion Index indicates a correctly scored assessment for the recipient of twenty-six points or greater, subject to prior authorization requirements. If a recipient’s score on the Salzmann Handicapping Malocclusion Index is less than twenty-six points, the Department of Social Services shall consider additional substantive information when determining the need for orthodontic services, including (1) documentation of the presence of other severe deviations affecting the oral facial structures; and (2) the presence of severe mental, emotional or behavioral problems or disturbances, as defined in the most current edition of the Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric Association, that affects the individual’s daily functioning. The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner publishes notice of intent to adopt regulations on the eRegulations System not later than twenty days after the date of implementation.

(June Sp. Sess. P.A. 15-5, S. 390.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 17b-283 - (Formerly Sec. 17-134ee). Medicaid home and community-based services waiver program for children and young adults with disabilities.

The Commissioner of Social Services shall, within available appropriations, administer a Medicaid waiver program pursuant to Section 1915(c) of the Social Security Act to provide home and community-based services for persons who are institutionalized or at risk of institutionalization and who (1) are twenty-one years of age or younger; (2) have a physical disability and may also have a co-occurring developmental disability; and (3) meet the financial eligibility criteria established in the waiver.

(P.A. 90-134, S. 5, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 74, 165; June Sp. Sess. P.A. 00-2, S. 50, 53; P.A. 12-119, S. 2.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134ee transferred to Sec. 17b-283 in 1995; June 18 Sp. Sess. P.A. 97-2 made a technical and conforming change in Subsec. (b), effective July 1, 1997; June Sp. Sess. P.A. 00-2 deleted former Subsec. (b) re feasibility study concerning Medicaid coverage for outpatient substance abuse treatment, removed Subsec. (a) designator and added language re amendment of waiver to increase number of eligible persons, effective July 1, 2000; P.A. 12-119 replaced former provisions re model 2176 Medicaid waiver with provisions re Medicaid waiver program for certain children and young adults with disabilities, effective July 1, 2012.

Cited. 233 C. 557.



Section 17b-284 - (Formerly Sec. 17-134ff). Medical assistance for certain employed persons.

(a) The Commissioner of Social Services may continue, within available appropriations, to provide Medicaid to employed persons who have conditions which prevent them from obtaining health insurance under an employer’s group health insurance plan and who would otherwise be eligible for such medical assistance.

(b) The commissioner may pay under the Medicaid program, within available appropriations, the employee’s share of health insurance under an employer’s group health insurance plan for employees who would otherwise be eligible for medical assistance.

(c) The commissioner may pay under the Medicaid program, within available appropriations, the premiums for continued health insurance coverage under an employer’s group health insurance plan, pursuant to section 38a-512a, for chronically ill and disabled persons who are no longer employed and would otherwise be eligible for Medicaid.

(P.A. 90-134, S. 6, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 75, 165; P.A. 10-13, S. 6; P.A. 15-247, S. 30.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134ff transferred to Sec. 17b-284 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 10-13 amended Subsec. (c) to change reference re continued health insurance coverage from federal COBRA to Sec. 38a-554, effective May 5, 2010; P.A. 15-247 amended Subsec. (c) to replace “38a-554” with “38a-512a”, effective July 10, 2015.



Section 17b-285 - (Formerly Sec. 17-134gg). Assignment of spousal support of an institutionalized person or person in need of institutional care.

Notwithstanding any provision of the general statutes, an institutionalized person or person in need of institutional care who applies for Medicaid may assign to the Commissioner of Social Services the right of support derived from the assets of the community spouse of such person but only if (1) the assets of the institutionalized person or person in need of institutional care do not exceed the Medicaid program asset limit; and (2) the institutionalized person or person in need of institutional care cannot locate the community spouse; or the community spouse is unable to provide information regarding his or her own assets. If such assignment is made or if the institutionalized person or person in need of institutional care lacks the ability to execute such an assignment due to physical or mental impairment, the commissioner may seek recovery of any medical assistance paid on behalf of the institutionalized person or person in need of institutional care up to the amount of the community spouse's assets that are in excess of the community spouse protected amount as of the initial month of Medicaid eligibility.

(P.A. 91-396; P.A. 93-262, S. 1; June Sp. Sess. P.A. 07-2, S. 6.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134gg transferred to Sec. 17b-285 in 1995; June Sp. Sess. P.A. 07-2 inserted “Notwithstanding any provision of the general statutes”, replaced “shall” with “may” re assigning right of support to commissioner, replaced “spouse” with “community Spouse”, revised criteria re when person applying for Medicaid may assign to commissioner the right to support derived from assets of a spouse, specified that assignments may be made only if assets of institutionalized person or person in need of institutional care do not exceed Medicaid program asset limit and such person cannot locate the community spouse, or the community spouse is unable to provide information regarding assets, deleted provision re bringing support proceeding against applicant's spouse without assignment and added provision re commissioner's authority to seek recovery of medical assistance paid on behalf of institutionalized person or person in need of institutional care, effective July 1, 2007.

Cited. 233 C. 557.



Section 17b-286 - Medicaid management information system. Reports.

Section 17b-286 is repealed, effective October 1, 2003.

(P.A. 93-262, S. 1, 87; 93-418, S. 35, 41; 93-435, S. 59, 95; P.A. 03-268, S. 13.)



Section 17b-287 - (Formerly Sec. 17-292a). Assistance for person who needs hospitalization and is not a resident of any town.

Section 17b-287 is repealed, effective March 1, 2004.

(1959, P.A. 536; P.A. 83-575, S. 7, 10; P.A. 86-415, S. 8; May Sp. Sess. P.A. 92-16, S. 15, 89; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-288 - Organ transplant account. Regulations.

(a) There is established an organ transplant account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Social Services or persons acting under a contract with the department, (1) to assist residents of the state in paying all or part of any costs associated with a medically required organ transplant, (2) to assist individuals who have donated an organ to a resident of the state in paying all or part of any costs associated with the organ donation, including, but not limited to, costs of transportation, accommodation and lost wages, or (3) the promotion of the income tax contribution system and the organ transplant account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1994, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Public Health, by private organizations to promote the contribution system and the organ transplant account.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to provide for the distribution of funds available pursuant to this section and section 12-743.

(P.A. 93-233, S. 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-175, S. 15, 32; 94-210, S. 25, 30; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; 95-257, S. 12, 21, 58; P.A. 08-184, S. 52.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 94-175 in Subsec. (a) changed account name from “organ transplant fund account” to “organ transplant account”, effective June 2, 1994; P.A. 94-210 transferred responsibility for the program from the department of public health and addiction services to the department of social services, effective July 1, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-184 amended Subsec. (a) by adding new Subdiv. (2) re providing assistance to individuals who have donated organ to a state resident by paying certain costs associated with the donation and redesignating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2008.



Section 17b-289 - Short title: HUSKY and HUSKY Plus Act. HUSKY Plan, Part A and HUSKY Plan, Part B participants.

Section 17b-289 is repealed, effective June 19, 2015.

(October 29 Sp. Sess. P.A. 97-1, S. 1, 23; P.A. 05-44, S. 1; P.A. 07-185, S. 5; P.A. 15-69, S. 45.)



Section 17b-290 - Definitions.

As used in this section and sections 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300:

(1) “Applicant” means an individual over the age of eighteen years who is a natural or adoptive parent, a legal guardian, a caretaker relative, foster parent or stepparent with whom the child resides and shall include a child who is eighteen years of age or emancipated in accordance with the provisions of sections 46b-150 to 46b-150e, inclusive, and who is applying on his own behalf or on behalf of a minor dependent for coverage under such plan;

(2) “Child” means an individual under nineteen years of age;

(3) “Coinsurance” means the sharing of health care expenses by the insured and an insurer in a specified ratio;

(4) “Commissioner” means the Commissioner of Social Services;

(5) “Copayment” means a payment made on behalf of a member for a specified service under HUSKY B;

(6) “Cost sharing” means arrangements made on behalf of a member whereby an applicant pays a portion of the cost of health services, sharing costs with the state and includes copayments, premiums, deductibles and coinsurance;

(7) “Deductible” means the amount of out-of-pocket expenses that would be paid for health services on behalf of a member before becoming payable by the insurer;

(8) “Department” means the Department of Social Services;

(9) “Durable medical equipment” means equipment that meets all of the following requirements:

(A) Can withstand repeated use;

(B) Is primarily and customarily used to serve a medical purpose;

(C) Generally is not useful to a person in the absence of an illness or injury; and

(D) Is nondisposable;

(10) “Eligible beneficiary” means a child who meets the requirements in section 17b-292, and the requirements specified in Section 2110(b)(2)(B) of the Social Security Act as amended by Section 10203(b)(2)(D) of the Affordable Care Act;

(11) “Household” has the same meaning as provided in 42 CFR 435.603;

(12) “Household income” has the same meaning as provided in 42 CFR 435.603;

(13) “HUSKY A” means Medicaid provided to children, caretaker relatives and pregnant and postpartum women pursuant to section 17b-261 or 17b-277;

(14) “HUSKY B” means the health coverage for children established pursuant to the provisions of sections 17b-290, 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300;

(15) “HUSKY C” means Medicaid provided to individuals who are sixty-five years of age or older or who are blind or have a disability;

(16) “HUSKY D” or “Medicaid Coverage for the Lowest Income Populations program” means Medicaid provided to nonpregnant low-income adults who are age eighteen to sixty-four, as authorized pursuant to section 17b-8a;

(17) “HUSKY Health” means the combined HUSKY A, HUSKY B, HUSKY C and HUSKY D programs, that provide medical coverage to eligible children, parents, relative caregivers, persons age sixty-five or older, individuals with disabilities, low-income adults, and pregnant women;

(18) “HUSKY Plus” means the supplemental health program established pursuant to section 17b-294a for medically eligible members of HUSKY B whose medical needs cannot be accommodated within the basic benefit package offered to members. HUSKY Plus shall supplement coverage for those medically eligible members with intensive physical health needs;

(19) “Member” means an eligible beneficiary who receives services under HUSKY A, B, C or D;

(20) “Parent” means a natural parent, stepparent, adoptive parent, guardian or custodian of a child;

(21) “Premium” means any required payment made by an individual to offset the cost under HUSKY B;

(22) “Qualified entity” means any entity: (A) Eligible for payments under a state plan approved under Medicaid and which provides medical services under HUSKY A, or (B) that is a qualified entity, as defined in 42 USC 1396r-1a, as amended by Section 708 of Public Law 106-554, and that is determined by the commissioner to be capable of making the determination of eligibility. The commissioner shall provide qualified entities with such forms or information on filing an application electronically as is necessary for an application to be made on behalf of a child under HUSKY A and information on how to assist parents, guardians and other persons in completing and filing such forms or electronic application;

(23) “WIC” means the federal Special Supplemental Food Program for Women, Infants and Children administered by the Department of Public Health pursuant to section 19a-59c.

(October 29 Sp. Sess. P.A. 97-1, S. 2, 23; P.A. 99-279, S. 18, 45; P.A. 00-196, S. 53; P.A. 01-137, S. 2, 9; June 30 Sp. Sess. P.A. 03-3, S. 73; P.A. 05-44, S. 2; P.A. 10-179, S. 61; June Sp. Sess. P.A. 10-1, S. 32; P.A. 11-25, S. 11; P.A. 15-69, S. 20; June Sp. Sess. P.A. 15-5, S. 373.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 99-279 amended Subdiv. (10) to provide that a child of a municipal employee may be eligible for coverage under the HUSKY Plan, Part B if dependent coverage was terminated due to an extreme economic hardship on the part of the employee, as determined by the commissioner, effective July 1, 1999; P.A. 00-196 made technical changes in Subdivs. (21) and (22); P.A. 01-137 amended Subdiv. (22) to redefine “qualified entity” by deleting language contained in the federal definition of term and adding reference to such federal definition, effective July 1, 2001 (Revisor’s note: In Subdiv. (22), the word “that” was inserted editorially by the Revisors after “(B)” for proper form); June 30 Sp. Sess. P.A. 03-3 amended introductory language to add reference to Sec. 17b-261f, effective August 20, 2003; P.A. 05-44 amended Subdiv. (13) to redefine “HUSKY Plan, Part A” to include assistance provided to caretaker relatives and pregnant women pursuant to Sec. 17b-261 or 17b-277, effective July 1, 2005 (Revisor’s note: An erroneous reference to Sec. 17b-261f was deleted editorially by the Revisors to correct a codification error); P.A. 10-179 amended Subdiv. (11) by deleting reference to managed care plan, deleted former Subdiv. (15) defining “HUSKY Plus programs”, redesignated existing Subdiv. (16) as Subdiv. (15), deleted former Subdiv. (17) defining “managed care plan”, redesignated existing Subdivs. (18) to (23) as Subdivs. (16) to (21) and amended redesignated Subdiv. (17) by replacing “capitation rate” with “cost”, effective July 1, 2010; June Sp. Sess. P.A. 10-1 added new Subdiv. (15) defining “HUSKY Plus programs” and redesignated existing Subdivs. (15) to (21) as Subdivs. (16) to (22), effective July 1, 2010; P.A. 11-25 made a technical change in Subdiv. (21); P.A. 15-69 replaced references to Secs. 17b-289 to 17b-303 and Sec. 16 of Oct. 29 Sp. Sess. P.A. 97-1 with references to section and Secs. 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300, redefined “applicant”, “copayment”, “cost sharing”, “deductible”, “durable medical equipment” and “eligible beneficiary”, deleted definitions of “enrollee”, “family”, “income”, “preventive care and services” and “primary and preventive health care services”, added definitions of “household”, “household income”, “HUSKY C”, “HUSKY D” or “Medicaid Coverage for the Lowest Income Populations program” and “HUSKY Health”, replaced defined terms of “HUSKY Plan, Part A”, “HUSKY Plan, Part B” and “HUSKY Plus programs” with “HUSKY A”, “HUSKY B” and “HUSKY Plus”, respectively, and made conforming changes, effective June 19, 2015; June Sp. Sess. P.A. 15-5 made technical changes in Subdiv. (1) and deleted “or pay in full” in Subdiv. (21), effective August 1, 2015.



Section 17b-291 - Children’s health insurance plan.

Section 17b-291 is repealed, effective June 19, 2015.

(October 29 Sp. Sess. P.A. 97-1, S. 3, 23; June Sp. Sess. P.A. 00-2, S. 20, 53; P.A. 03-19, S. 42; P.A. 15-69, S. 45.)



Section 17b-292 - HUSKY B. Eligibility. Expedited eligibility under HUSKY B. Presumptive eligibility under Medicaid.

(a) A child who resides in a household with household income which exceeds one hundred ninety-six per cent of the federal poverty level and does not exceed three hundred eighteen per cent of the federal poverty level may be eligible for benefits under HUSKY B.

(b) Whenever a court or family support magistrate orders a noncustodial parent to provide health insurance for a child, such parent may provide for coverage under HUSKY B.

(c) To the extent allowed under federal law, the commissioner shall not pay for services or durable medical equipment under HUSKY B if the member has other insurance coverage for such services or equipment. If a HUSKY B member has limited benefit insurance coverage for services that are also covered under HUSKY B, the commissioner shall require such other coverage to pay for the goods or services prior to any payment under HUSKY B.

(d) A newborn child who otherwise meets the eligibility criteria for HUSKY B shall be eligible for benefits retroactive to his or her date of birth, provided an application is filed on behalf of the child not later than thirty days after such date. Any uninsured child born in a hospital in this state or in a border state hospital shall be enrolled on an expedited basis in HUSKY B, provided (1) the parent or caretaker relative of such child resides in this state, and (2) the parent or caretaker relative of such child authorizes enrollment in the program. The commissioner shall pay any premium cost such household would otherwise incur for the first four months of coverage.

(e) The commissioner shall implement presumptive eligibility for children applying for Medicaid and may, if cost effective, implement presumptive eligibility for children in households with income not exceeding three hundred eighteen per cent of the federal poverty level applying for HUSKY B. Such presumptive eligibility determinations shall be in accordance with applicable federal law and regulations. The commissioner shall adopt regulations, in accordance with chapter 54, to establish standards and procedures for the designation of an organization as a qualified entity to grant presumptive eligibility. A qualified entity shall, at the time a presumptive eligibility determination is made, provide assistance to applicants with the completion and submission of an application for a full eligibility determination. In establishing such standards and procedures, the commissioner shall ensure the representation of state-wide and local organizations that provide services to children of all ages in each region of the state.

(f) In accordance with 42 CFR 435.1110, the commissioner shall provide Medicaid during a presumptive eligibility period to individuals who are determined presumptively eligible by a qualified hospital. A hospital making such a presumptive eligibility determination shall provide assistance to individuals in completing and submitting an application for full Medicaid benefits.

(g) The commissioner shall implement HUSKY B while in the process of adopting necessary policies and procedures in regulation form in accordance with the provisions of section 17b-10.

(October 29 Sp. Sess. P.A. 97-1, S. 4, 23; P.A. 01-137, S. 1, 3, 4, 9; P.A. 03-2, S. 7; June 30 Sp. Sess. P.A. 03-3, S. 56; P.A. 04-16, S. 10; P.A. 05-280, S. 5, 9; P.A. 06-188, S. 16; P.A. 07-185, S. 6; June Sp. Sess. P.A. 07-2, S. 17; P.A. 09-8, S. 8; P.A. 10-179, S. 62; June Sp. Sess. P.A. 10-1, S. 26; P.A. 11-25, S. 12; P.A. 15-69, S. 25; June Sp. Sess. P.A. 15-5, S. 374.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 01-137 amended Subsec. (h) to require servicer to electronically transmit enrollment and disenrollment data re HUSKY Plan, Part B to commissioner who may transmit such data to Children’s Health Council and amended Subsec. (k) to require the commissioner or servicer, as the case may be, to determine if a child continues to be eligible for benefits under the HUSKY Plan, Part A or Part B, to mail an application form to each participant in the plan and to rely upon information provided in the application form by the participant in determining eligibility for benefits under the plan with respect to family income unless the commissioner or servicer has reason to believe that such information is inaccurate or incomplete, effective July 1, 2001, and amended Subsec. (m) to require regulations providing that any child adopted from another country by a U.S. citizen and state resident shall be eligible for benefits under the HUSKY Plan, Part B upon arrival in this state, effective June 28, 2001; P.A. 03-2 deleted former Subsec. (d) which provided for 12 months of continuous eligibility under the HUSKY Plan, Part A or Part B, from the date that a child was determined eligible for the program and redesignated existing Subsecs. (e) to (m), inclusive, as Subsecs. (d) to (l), inclusive, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to provide that the services and cost-sharing requirements under HUSKY Plan, Part B shall be substantially similar to those afforded to state residents by the largest commercially available health plan offered by a managed care organization, deleted former Subsecs. (f) and (h) re granting of presumptive eligibility under HUSKY Plan, Part A, redesignated existing Subsec. (g) as Subsec. (f) and deleted reference therein re transmittal of data to Children’s Health Council, and redesignated existing Subsecs. (i) to (l) as Subsecs. (g) to (j), effective August 20, 2003; P.A. 04-16 made a technical change in Subsec. (a); P.A. 05-280 amended Subsec. (a) to delete provision that required HUSKY Plan, Part B services and cost-sharing requirements to be substantially similar to those of the largest commercially available health plan offered by a managed care organization, added new Subsec. (f) re implementation of presumptive eligibility for children applying for Medicaid and requiring commissioner to adopt regulations re standards and procedures for the designation of organizations that shall act as qualified entities to grant presumptive eligibility, redesignated existing Subsec. (f) as new Subsec. (g), added new Subsec. (h) re development of new contract for single point of entry services and managed care enrollment brokerage services, redesignated existing Subsecs. (g) to (j), inclusive, as new Subsecs. (i) to (l), inclusive, amended redesignated Subsec. (i) to require HUSKY Plan, Part A or Part B beneficiaries, enrolled in managed care plan, to remain enrolled in such plan for 12 months unless beneficiary demonstrates good cause to enroll in a different plan or no longer meets program eligibility requirements and amended redesignated Subsec. (j) to eliminate mandate that commissioner rely on family income information provided by participant in determining eligibility for benefits under the HUSKY Plan, Part A and Part B, effective July 1, 2005; P.A. 06-188 amended Subsec. (j) to permit commissioner, to the extent permitted by federal law, to rely on self-declared family income when making program eligibility determinations and to require department to review a random sample of cases to confirm that ineligible clients are not receiving program benefits, effective July 1, 2006; P.A. 07-185 amended Subsecs. (a) and (b) by adjusting family income eligibility limits from 300% to 400% of federal poverty level, amended Subsec. (e) by providing that uninsured child born in a hospital in this state or a border state shall be enrolled in HUSKY Plan, Part B with the commissioner to pay any premium costs for the first two months of coverage, provided the parent or caretaker relative of such child authorizes enrollment and resides in this state, amended Subsec. (g) by requiring commissioner, in consultation with servicer, to establish a centralized unit for processing applications for assistance under HUSKY Plan, Part A and Part B, to ensure that a child determined eligible for benefits has uninterrupted health insurance coverage for as long as the parent or guardian elects to enroll the child for coverage and to electronically transmit both Part A and Part B enrollment and disenrollment data to commissioner, amended Subsec. (i) by requiring servicer to transmit “all applications” to commissioner and deleting language re transmittal of applications where child resides in a home with family income not in excess of 185% of federal poverty level, amended Subsec. (j) by changing from 12 to 10 months the time period for commissioner to make continued eligibility determinations and by requiring that, within existing budgetary resources, commissioner, upon the request of a program participant, electronically transmit application information needed to make continued eligibility determinations beyond the 12 months of initial eligibility, effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsecs. (a) and (b) by adjusting family income eligibility limits from 400% to 300% of federal poverty level, amended Subsec. (e) by replacing “two” with “four” re months that commissioner shall pay premium costs for coverage of uninsured newborn children and made conforming changes in Subsecs. (g) and (j), effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (j); P.A. 10-179 amended Subsec. (e) by deleting provision re payment of premium costs to managed care organization, amended Subsec. (h) by deleting provision requiring commissioner to develop a contract for managed care enrollment brokerage services, amended Subsec. (i) by replacing provision requiring single point of entry servicer to enroll beneficiaries in managed care plan with provision requiring servicer to enroll beneficiaries in administrative services organization, effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (f) by adding provision permitting commissioner to implement presumptive eligibility for children in families with income under 300% of federal poverty level and by replacing reference to completed application for Medicaid with reference to completed application for benefits, effective June 22, 2010; P.A. 11-25 made technical changes in Subsecs. (i) and (j); P.A. 15-69 changed “family” or “families” to “household”, “HUSKY Plan, Part B” to “HUSKY B” and income eligibility from 185 to 196 per cent and 300 to 318 per cent of federal poverty level throughout, added provision re limited benefit insurance coverage in Subsec. (d), made technical changes in Subsec. (f), deleted former Subsecs. (g) to (j) re single point of entry servicer and eligibility redeterminations, added new Subsec. (g) re presumptive eligibility, redesignated existing Subsec. (k) as Subsec. (h) and deleted former Subsec. (l) re adoption of regulations for income eligibility, residency requirements and eligibility of foreign adoptees, effective June 19, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by deleting “subsidized”, deleted former Subsec. (b) re unsubsidized HUSKY B benefits for children in households with income over 318 per cent of federal poverty level, redesignated existing Subsecs. (c) to (h) as Subsecs. (b) to (g) and made a technical change in redesignated Subsec. (e), effective August 1, 2015.



Section 17b-292a - Information for redetermination of eligibility under HUSKY Plan.

Section 17b-292a is repealed, effective June 19, 2015.

(P.A. 01-137, S. 8, 9; P.A. 09-9, S. 26; P.A. 15-69, S. 45.)



Section 17b-293 - Minimum benefit coverage under HUSKY Plan, Part B.

Section 17b-293 is repealed, effective August 20, 2003.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 5, 23; P.A. 99-284, S. 50, 60; June 30 Sp. Sess. P.A. 03-3, S. 96.)



Section 17b-294 - HUSKY Plus programs.

Section 17b-294 is repealed, effective July 1, 2010.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 6, 23; P.A. 98-8, S. 1, 5; P.A. 10-179, S. 160.)



Section 17b-294a - HUSKY Plus program. Administration. Eligibility. Regulations.

(a) The commissioner shall, within available appropriations, establish a supplemental health program to be known as HUSKY Plus for members of the subsidized portions of HUSKY B whose medical needs cannot be accommodated within the basic benefit package offered to members. The HUSKY Plus program shall supplement coverage for those medically eligible members with intensive physical health needs.

(b) Within available appropriations, the commissioner shall contract with entities to administer and operate the HUSKY Plus program. Such entities shall be the same entities that the Department of Public Health contracts with to administer and operate the program under Title V of the Social Security Act. The advisory committee established by the Department of Public Health for Title V of the Social Security Act shall be the steering committee for such program, except that such committee shall include representatives of the Departments of Social Services and Children and Families.

(c) The acuity standards or diagnostic eligibility criteria, or both, the service benefits package and the provider network for the HUSKY Plus program shall be consistent with that of Title V of the Social Security Act. Such service benefit package shall include powered wheelchairs.

(d) The commissioner shall adopt regulations, in accordance with chapter 54, to establish a procedure for the appeal of a denial of coverage under the HUSKY Plus program. Such regulations shall provide that (1) an appeal of a denial of coverage for a medically eligible member shall be taken to the steering committee, and (2) a medically eligible member may appeal the decision of any such steering committee to the commissioner.

(e) The commissioner shall contract for an external quality review of the HUSKY Plus program.

(f) On and after the date on which any medically eligible member begins receiving benefits under the HUSKY Plus program, such member shall not be eligible for services under Title V of the Social Security Act.

(g) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria and specify services for the HUSKY Plus program. Such regulations shall state that the HUSKY Plus program shall give priority in such program to members with household incomes at or below two hundred forty-nine per cent of the federal poverty level.

(h) As used in this section, “medically eligible member” means any member with intensive physical health needs who meets the acuity standards or diagnostic eligibility criteria adopted by the commissioner regarding the acuity, diagnosis, functional impairment and intensive service needs of the member.

(June Sp. Sess. P.A. 10-1, S. 33; P.A. 15-69, S. 26.)

History: June Sp. Sess. P.A. 10-1 effective July 1, 2010; P.A. 15-69 amended Subsec. (a) to replace provisions re 2 supplemental health insurance programs known as HUSKY Plus programs with provisions re a supplemental health program known as HUSKY Plus and replace references to HUSKY Plan, Part B with references to HUSKY B, amended Subsec. (b) to delete provision re medically eligible enrollees, deleted former Subsecs. (c), (e) and (i) and redesignated existing Subsecs. (d), (f), (g), (h), (j) and (k) as Subsecs. (c) to (h), amended redesignated Subsec. (d) to delete former Subdiv. (2) re appeal of denial of coverage, amended redesignated Subsec. (e) to delete provision re report, amended redesignated Subsec. (g) to changes “incomes at or below two hundred thirty-five per cent” to “incomes at or below two hundred forty-nine per cent”, amended redesignated Subsec. (h) to change “medically eligible enrollee” to “medically eligible member” and redefine term, and made technical and conforming changes, effective June 19, 2015.



Section 17b-295 - Cost-sharing requirements under HUSKY B.

(a) The commissioner shall impose cost-sharing requirements, including the payment of a premium or copayment, in connection with services provided under HUSKY B, to the extent permitted by federal law. Copayments under HUSKY B shall be the same as those in effect for active state employees enrolled in a point-of-enrollment health care plan, provided the household’s annual combined premiums and copayments do not exceed the maximum annual aggregate cost-sharing requirement. The cost-sharing requirements imposed by the commissioner shall be in accordance with the following limitations:

(1) The commissioner may increase the maximum annual aggregate cost-sharing requirements, provided such cost-sharing requirements shall not exceed five per cent of the household’s gross annual income.

(2) In accordance with federal law, the commissioner may impose a premium requirement on households whose income exceeds two hundred forty-nine per cent of the federal poverty level as a component of the household’s cost-sharing responsibility and, for the fiscal years ending June 30, 2012, to June 30, 2016, inclusive, may annually increase the premium requirement based on the percentage increase in the Consumer Price Index for medical care services; and

(3) The commissioner shall monitor copayments and premiums under the provisions of subdivision (1) of this subsection.

(b) (1) Except as provided in subdivision (2) of this subsection, the commissioner may impose limitations on the amount, duration and scope of benefits under HUSKY B.

(2) The limitations adopted by the commissioner pursuant to subdivision (1) of this subsection shall not preclude coverage of any item of durable medical equipment or service that is medically necessary.

(October 29 Sp. Sess. P.A. 97-1, S. 7, 23; P.A. 98-8, S. 2, 5; June 30 Sp. Sess. P.A. 03-3, S. 55; P.A. 05-280, S. 7; Nov. 2 Sp. Sess. P.A. 05-1, S. 1; P.A. 06-196, S. 135; P.A. 07-185, S. 7; June Sp. Sess. P.A. 07-2, S. 44; P.A. 10-3, S. 8; 10-179, S. 22; P.A. 11-44, S. 109; P.A. 15-69, S. 27.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 98-8 amended Subsec. (a)(3) to require each managed care plan, rather than its health care providers, to monitor copayments and premiums, effective April 7, 1998; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to require commissioner to impose cost-sharing requirements in connection with services provided under the HUSKY Plan, Part B to the extent permitted by federal law, to delete “may require” re payment of premiums and copayments, to delete former Subdivs. (1) and (2) re maximum annual cost-sharing for families and add new Subdiv. (1) providing that on and after October 1, 2003, commissioner may increase maximum annual cost-sharing for families in an amount not to exceed 5% of the family’s gross annual income, and authorizing commissioner to impose a premium on families with income exceeding 185% of the federal poverty level as a component of the family’s cost-sharing responsibility provided family’s combined premiums and copayments do not exceed the maximum annual cost-sharing requirement, and to redesignate former Subdiv. (3) redesignated as Subdiv. (2); P.A. 05-280 amended Subsec. (a)(1) by substituting July 1, 2005, for October 1, 2003, and changing “may” to “shall” re commissioner increasing maximum annual cost-sharing requirements, by requiring the commissioner to impose a premium requirement that does not exceed the maximum annual aggregate cost-sharing requirement on families whose income exceeds 185% of the federal poverty level but does not exceed 235% of the federal poverty level and by increasing the premium requirement on families whose income exceeds 235% of the federal poverty level but does not exceed 300% of the federal poverty level, effective July 1, 2005; Nov. 2 Sp. Sess. P.A. 05-1 amended Subsec. (a)(1) by changing “shall” to “may” re commissioner’s authority to increase maximum annual cost-sharing requirements, by providing that commissioner shall not impose premium requirements on families whose income exceeds 185% but does not exceed 235% of federal poverty level, by removing provision that required commissioner to increase premium requirements on families whose income exceeds 235% but does not exceed 300% of federal poverty level, and by providing that commissioner may impose premium requirements on families whose income exceeds 235% of federal poverty level, not exceeding $30 per month per child, with a maximum of $50 per month per family, effective November 3, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-185 amended Subsec. (a)(1) by deleting “On and after July 1, 2005, the”, by specifying that Subpara. (B) applies to “a family with income that exceeds two hundred thirty-five per cent of the federal poverty level but does not exceed three hundred per cent of the federal poverty level” and by adding new Subpara. (C) specifying that “premium requirements for a family with income that exceeds three hundred per cent of the federal poverty level but does not exceed four hundred per cent of the federal poverty level who does not have any access to employer-sponsored health insurance coverage shall not exceed the sum of fifty dollars per child, with a maximum premium of seventy-five dollars per month”, effective July 1, 2007; June Sp. Sess. P.A. 07-2 deleted new language in Subsec. (a)(1)(B) and new Subsec. (a)(1)(C) added by P.A. 07-185, effective July 1, 2007; P.A. 10-3 amended Subsec. (a) by requiring that copayments be the same as for active state employees enrolled in point-of-enrollment health care plan provided the family’s premiums and copayments do not exceed maximum annual cost-sharing requirement, effective April 14, 2010; P.A. 10-179 amended Subsec. (a) by dividing existing Subdiv. (1) into Subdivs. (1) and (2) and redesignating existing Subdiv. (2) as Subdiv. (3), by changing the maximum premium requirements for families with 1 child from $30 to $38 per month and maximum premium per family from $50 to $60 per month in redesignated Subdiv. (2)(B) and by deleting reference to managed care plan in redesignated Subdiv. (3), effective July 1, 2010; P.A. 11-44 amended Subsec. (a)(2) by adding provision re premium requirement to be in accordance with federal law, deleting premium requirement provisos and exception, and adding provision re increase in premiums for fiscal years ending June 30, 2012, to June 30, 2016, effective June 13, 2011; P.A. 15-69 changed income threshold for premium requirement from 235 per cent to 249 per cent of federal poverty level in Subsec. (a)(2), changed “HUSKY Plan, Part B” to “HUSKY B” and changed “family’s” to “household’s”, effective June 19, 2015.



Section 17b-296 - Provision for clinicians in managed care plans. Provision by managed care organizations of services under HUSKY Plan.

Section 17b-296 is repealed, effective July 1, 2010.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 8, 23; June Sp. Sess. P.A. 01-2, S. 23; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 10-179, S. 160.)



Section 17b-297 - Outreach programs for HUSKY Plan, Part A and Part B.

Section 17b-297 is repealed, effective June 19, 2015.

(October 29 Sp. Sess. P.A. 97-1, S. 9, 23; June 30 Sp. Sess. P.A. 03-3, S. 57; P.A. 07-185, S. 8; P.A. 10-179, S. 68; P.A. 11-44, S. 171; P.A. 15-69, S. 45.)



Section 17b-297a - Funds to promote enrollment of children eligible for other income-based assistance programs in HUSKY B.

The Commissioner of Social Services may seek a waiver, if required, under Title XXI of the Social Security Act to authorize the use of funds received under said title to promote the enrollment of children in HUSKY B who are eligible for benefits under other income-based assistance programs including, but not limited to, free or reduced school lunch programs.

(P.A. 01-137, S. 6, 9; P.A. 15-69, S. 28.)

History: P.A. 01-137 effective July 1, 2001; P.A. 15-69 changed “the HUSKY Plan” to “HUSKY B”, effective June 19, 2015.



Section 17b-297b - Procedures for sharing information in applications for school lunch program for purpose of determining eligibility under HUSKY Health program.

(a) To the extent permitted by federal law, the Commissioners of Social Services and Education, in consultation with the board of directors, shall jointly establish procedures for the sharing of information contained in applications for free and reduced price meals under the National School Lunch Program for the purpose of determining whether children participating in said program are eligible for coverage under the HUSKY Health program. The Commissioner of Social Services shall take all actions necessary to ensure that children identified as eligible for the HUSKY Health program, are enrolled in the appropriate plan.

(b) The Commissioner of Education shall establish procedures whereby an individual may apply for the HUSKY Health program, at the same time such individual applies for the National School Lunch Program.

(P.A. 01-137, S. 7, 9; P.A. 03-19, S. 43; P.A. 07-185, S. 9; P.A. 09-148, S. 15; P.A. 15-69, S. 29.)

History: P.A. 01-137 effective July 1, 2001; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 07-185 amended Subsec. (a) by providing that commissioner shall ensure that children identified as eligible for either HUSKY Plan, Part A or Part B, are enrolled in the appropriate plan, effective July 1, 2007; P.A. 09-148 added provisions re consultation with board of directors and re SustiNet Plan, effective July 1, 2011; P.A. 15-69 deleted references to SustiNet Plan and changed references to HUSKY Plan, Part A and B to “HUSKY Health program”, effective June 19, 2015.



Section 17b-298 - Regulations re quality of care under HUSKY Plan. Outcome criteria. Sanctions. Reports re HUSKY Plans to General Assembly.

Section 17b-298 is repealed, effective July 1, 2010.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 10, 23; P.A. 10-179, S. 160.)



Section 17b-299 - Applications. Approval.

Section 17b-299 is repealed, effective June 19, 2015.

(October 29 Sp. Sess. P.A. 97-1, S. 11, 23; P.A. 01-137, S. 5, 9; P.A. 10-13, S. 7; P.A. 15-69, S. 45; 15-247, S. 31.)



Section 17b-300 - Notification of member’s change of circumstance.

The applicant for a HUSKY B member shall notify the Department of Social Services of any change in circumstance that could affect the member’s continued eligibility for coverage under HUSKY B within thirty days of such change. A member shall be disenrolled if the commissioner determines the member is no longer eligible for participation in such plan for reasons including, but not limited to, those specified in section 17b-301 and the nonpayment of premiums.

(October 29 Sp. Sess. P.A. 97-1, S. 12, 23; P.A. 10-179, S. 63; P.A. 15-69, S. 30.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 10-179 replaced provision requiring applicant to notify managed care plan with provision requiring applicant to notify Department of Social Services, effective July 1, 2010; P.A. 15-69 replaced references to enrollee with references to HUSKY B member, and changed “HUSKY Plan, Part B” to “HUSKY B”, effective June 19, 2015.



Section 17b-301 - Recovery of payment for false statement, misrepresentation or concealment.

Any payment made by the state on behalf of an enrollee as a result of any false statement, misrepresentation or concealment of or failure to disclose income or health insurance coverage by an applicant responsible for maintaining insurance may be recovered by the state.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 13, 23.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997.



Section 17b-301a to 17b-301p - Prohibited acts re medical assistance: Definitions. Prohibited acts re medical assistance; penalties. Attorney General's investigation of prohibited acts; civil action. Civil action by individual; consent for withdrawal; manner of service; complaint under seal; intervening in action by Attorney General. Prosecution by Attorney General; withdrawal; settlement; limits on individual's participation; division of proceeds; attorneys' fees and costs. Civil action by individual when Attorney General declines to proceed; procedure; division of proceeds; attorneys' fees and costs. Attorney General's pursuit of claim through alternate remedy. Civil action by individual who committed prohibited act re medical assistance; reduction of proceeds; dismissal from action. Court's jurisdiction over civil actions brought by certain individuals. State not liable for expenses. Discrimination in employment because of acts in furtherance of civil action prohibited; remedies; attorneys' fees and costs. Time for bringing civil action; state's intervention in action. Standard of proof in civil action. Effect of final judgment in criminal proceeding on civil action. Remedies not exclusive. Report re medical assistance civil actions.

Sections 17b-301a to 17b-301p, inclusive, are repealed, effective June 13, 2014.

(Sept. Sp. Sess. P.A. 09-5, S. 1–15, 18; Sept. Sp. Sess. P.A. 09-7, S. 181; P.A. 10-26, S. 1; P.A. 11-44, S. 153–159; 11-61, S. 119; P.A. 14-217, S. 257.)



Section 17b-302 - Public involvement in design and implementation of HUSKY Plan, Part B. Submission of plan for public involvement to General Assembly.

Section 17b-302 is repealed, effective July 1, 2010.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 14, 23; P.A. 10-179, S. 160.)



Section 17b-303 - Income disregard. Application for federal waiver.

Section 17b-303 is repealed, effective June 19, 2015.

(October 29 Sp. Sess. P.A. 97-1, S. 15, 23; P.A. 98-8, S. 3, 5; P.A. 15-69, S. 45.)



Section 17b-304 - Regulations.

The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of sections 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300 while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published on the Department of Social Services’ Internet web site and the eRegulations System not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(October 29 Sp. Sess. P.A. 97-1, S. 20, 23; P.A. 15-69, S. 33.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 15-69 replaced “commissioner” with “Commissioner of Social Services”, replaced references to Secs. 17b-292 to 17b-303, 17b-257b, 17b-261 and Sec. 16 of Oct. 29 Sp. Sess. P.A. 97-1 with references to Secs. 17b-292, 17b-294a, 17b-295, 17b-297a, 17b-297b and 17b-300 and replaced reference to Connecticut Law Journal with reference to department’s Internet web site and eRegulations System, effective June 19, 2015.



Section 17b-306 - Plan for a system of preventive health services for children in the HUSKY Health program.

(a) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall develop and within available appropriations implement a plan for a system of preventive health services for children under HUSKY A and B. The goal of the system shall be to improve health outcomes for all children enrolled in the HUSKY Health program and to reduce racial and ethnic health disparities among children. Such system shall ensure that services under the federal Early and Periodic Screening, Diagnostic and Treatment Program are provided to children enrolled in HUSKY A.

(b) The plan shall:

(1) Establish a coordinated system for preventive health services for HUSKY A and B beneficiaries including, but not limited to, services under the federal Early and Periodic Screening, Diagnostic and Treatment Program, ophthalmologic and optometric services, oral health care, care coordination, chronic disease management and periodicity schedules based on standards specified by the American Academy of Pediatrics;

(2) Require the Department of Social Services to track the utilization of services in the system of preventive health services by HUSKY A and B beneficiaries to ensure that such beneficiaries receive all the services available under the system and to track the health outcomes of children; and

(3) Include payment methodologies to create financial incentives and rewards for health care providers who participate and provide services in the system, such as case management fees, pay for performance, and payment for technical support and data entry associated with patient registries.

(P.A. 07-185, S. 13; June Sp. Sess. P.A. 07-2, S. 10; P.A. 15-69, S. 31.)

History: P.A. 07-185 effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by specifying that implementation of plan shall be “within available appropriations”, amended Subsec. (b)(1) by replacing “vision care” with “ophthalmologic and optometric services”, amended Subsec. (b)(2) by deleting “electronically” re tracking utilization of services, and amended Subsec. (d) by deleting commissioner’s responsibility to report on “the implementation of” plan, effective July 1, 2007; P.A. 15-69 amended Subsecs. (a) and (b) to change “HUSKY Plan, Part A and Part B” to “HUSKY A and B”, “HUSKY Plan, Part A” to “HUSKY A”, “HUSKY Plan” to “HUSKY Health program” and “Diagnosis” to “Diagnostic”, and deleted former Subsecs. (c) and (d) re preventive health services plan and report, effective June 19, 2015.



Section 17b-306a - Child health quality improvement program. Purpose and scope. Annual reports.

(a) The Commissioner of Social Services, in collaboration with the Commissioners of Public Health and Children and Families, shall establish a child health quality improvement program for the purpose of promoting the implementation of evidence-based strategies by providers participating in the HUSKY Health program to improve the delivery of and access to children’s health services. Such strategies shall focus on physical, dental and mental health services and shall include, but need not be limited to: (1) Methods for early identification of children with special health care needs; (2) integration of care coordination and care planning into children’s health services; (3) implementation of standardized data collection to measure performance improvement; and (4) implementation of family-centered services in patient care, including, but not limited to, the development of parent-provider partnerships. The Commissioner of Social Services shall seek the participation of public and private entities that are dedicated to improving the delivery of health services, including medical, dental and mental health providers, academic professionals with experience in health services research and performance measurement and improvement, and any other entity deemed appropriate by the Commissioner of Social Services, to promote such strategies. The commissioner shall ensure that such strategies reflect new developments and best practices in the field of children’s health services. As used in this section, “evidence-based strategies” means policies, procedures and tools that are informed by research and supported by empirical evidence, including, but not limited to, research developed by organizations such as the American Academy of Pediatrics, the American Academy of Family Physicians, the National Association of Pediatric Nurse Practitioners and the Institute of Medicine.

(b) Not later than July 1, 2008, and annually thereafter, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations, and to the Council on Medical Assistance Program Oversight on (1) the implementation of any strategies developed pursuant to subsection (a) of this section, and (2) the efficacy of such strategies in improving the delivery of and access to health services for children enrolled in the HUSKY Health program.

(c) The Commissioner of Social Services, in collaboration with the Council on Medical Assistance Program Oversight, shall, subject to available appropriations, prepare, annually, a report concerning health care choices under HUSKY A. Such report shall include, but not be limited to, a comparison of the performance of each managed care organization, the primary care case management program and other member service delivery choices. The commissioner shall provide a copy of each report to all HUSKY A members.

(P.A. 07-185, S. 14; Sept. Sp. Sess. P.A. 09-5, S. 57; P.A. 10-179, S. 69; P.A. 11-44, S. 172; P.A. 15-69, S. 32.)

History: P.A. 07-185 effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 added Subsec. (c) requiring Commissioner of Social Services in collaboration with Medicaid Managed Care Council to issue report re health care choices for HUSKY Plan, Part A members, effective October 5, 2009; P.A. 10-179 amended Subsecs. (b) and (c) by replacing “Medicaid Managed Care Council” with “Council on Medicaid Care Management Oversight”, effective July 1, 2010; P.A. 11-44 amended Subsecs. (b) and (c) by replacing “Council on Medicaid Care Management Oversight” with “Council on Medical Assistance Program Oversight”, effective July 1, 2011; P.A. 15-69 changed “HUSKY Plan, Part A and Part B” to “HUSKY Health program” in Subsec. (a), “HUSKY Plan” to “HUSKY Health program” in Subsec. (b), and “HUSKY Plan, Part A” to “HUSKY A” in Subsec. (c), effective June 19, 2015.



Section 17b-307 - Primary care case management pilot program.

(a) Notwithstanding any provision of the general statutes, the Department of Social Services shall develop and implement a pilot program for the delivery of health care services through a system of primary care case management to not less than one thousand individuals who are otherwise eligible to receive HUSKY A benefits. Primary care providers participating in the primary care case management pilot program shall provide program beneficiaries with primary care medical services and arrange for specialty care as needed. For purposes of this section, “primary care case management” means a system of care in which the health care services for program beneficiaries are coordinated by a primary care provider chosen by or assigned to the beneficiary. The Commissioner of Social Services shall begin enrollment for the primary care case management system not later than April 1, 2008.

(b) The Department of Social Services shall expand the pilot program for the delivery of health care services through the primary care case management system, as described in subsection (a) of this section, to include primary care providers in the towns of Torrington and Putnam. Not later than July 1, 2010, the department shall expand the pilot program to include the town of Putnam. Not later than October 1, 2010, the department shall expand the pilot program to include the town of Torrington. The Commissioner of Social Services may seek a waiver from federal law for the purpose of expanding the primary care case management system pursuant to this subsection.

(c) Not later than July 1, 2011, the commissioner shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies on the expansion of the pilot program.

(June Sp. Sess. P.A. 07-2, S. 16; P.A. 10-166, S. 1; P.A. 15-69, S. 34.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 10-166 designated existing provisions as Subsec. (a) and amended same to delete provisions requiring development of plan by November 1, 2007, and submission of plan and replace reference to primary care case management system with primary care case management pilot program, added Subsec. (b) re expansion of pilot program to include towns of Torrington and Putnam and added Subsec. (c) re commissioner’s report, effective June 7, 2010; P.A. 15-69 amended Subsec. (a) to change “HUSKY Plan, Part A” to “HUSKY A”, effective June 19, 2015.



Section 17b-311 - Charter Oak Health Plan.

Section 17b-311 is repealed, effective January 1, 2014.

(June Sp. Sess. P.A. 07-2, S. 23; P.A. 10-3, S. 11; 10-179, S. 64; P.A. 11-25, S. 13; 11-44, S. 80; P.A. 13-234, S. 156.)






Chapter 319ww - Preventative Services to Families

Section 17b-850 - (Formerly Sec. 17-580). Program for shelter services for victims of household abuse.

(a) The Department of Social Services shall establish a program for shelter services for victims of household abuse and may contract with any nonprofit organization to provide such services in the locality served by such nonprofit organization. The program may include, but not be limited to, the following: (1) Rental and maintenance of a shelter facility; (2) provision for support staff; (3) provision for emergency food and living expenses; and (4) such social services as are deemed necessary by the Commissioner of Social Services.

(b) The Commissioner of Social Services shall adopt regulations in accordance with chapter 54 necessary to implement the purposes of this section.

(P.A. 79-506, S. 1, 3; P.A. 93-262, S. 1, 87.)

History: Sec. 17-31k transferred to Sec. 17-580 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-580 transferred to Sec. 17b-850 in 1995.

Cited. 233 C. 557.



Section 17b-851 - (Formerly Sec. 17-618). Families-in-training programs.

The Department of Social Services shall establish, within available appropriations, families-in-training programs to provide parent education and community support services to expectant parents and parents of children under the age of three. Such services shall include, but not be limited to, providing information and advice to parents on their child's language, cognitive, social and motor development, visiting a participant's home on a regular basis, organizing group meetings for neighborhood parents of young children and providing referrals for parents who need special assistance or services. Such programs shall provide for the recruitment of participants.

(P.A. 90-128, S. 2; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-618 transferred to Sec. 17b-851 in 1995.



Section 17b-851a - Program for reduction of teenage pregnancies.

The Department of Social Services shall develop, within existing appropriations, a comprehensive plan, in consultation with the Department of Public Health, the Department of Education and the Department of Children and Families, for the reduction in the number of teenage pregnancies.

(P.A. 94-232, S. 2; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-852 - (Formerly Sec. 8-221). Human resource development program.

For the purposes of sections 8-201 to 8-220a, inclusive, 8-222b, 8-226 to 8-239a, inclusive, this section and sections 17b-853 to 17b-855, inclusive:

(1) “Human resource development program” means a program, project or activity which: (a) Mobilizes and utilizes resources, public or private, of any urban or rural, or combined urban and rural, geographical area including, but not limited to, a municipality or group of municipalities in an attack on poverty; services, by providing assistance and other activities consistent with the needs of such municipality, of sufficient scope and size to give promise of progress toward the elimination of poverty or a cause or causes of poverty through developing employment opportunities, improving human performance, motivation, productivity, physical and mental health, and well-being, or by bettering the conditions under which people live, learn and work; (b) is developed, conducted and administered with the maximum feasible participation of residents of the areas and members of the groups served, which groups shall include the elderly; and (c) is conducted, administered or coordinated by a human resource development agency;

(2) “Human resource development agency” means (a) a public or private nonprofit agency designated by and authorized to accept funds from the federal Office of Economic Opportunity or any other department or agency of the United States to which any of the powers of said office may be transferred, for a community action program under the Economic Opportunity Act of 1964, as amended; (b) a public agency or officer designated by the chief executive officer and approved by the governing body of such municipality to carry out and coordinate human resource development programs by, or through contract with, or delegation to, any nonprofit agency or any agency, department, board, or commission of the municipality, and to enter into contracts or receive grants-in-aid from the Commissioner of Social Services for a human resource development program under sections 8-201 to 8-220a, inclusive, 8-222b, 8-226 to 8-239a, inclusive, this section and sections 17b-853 to 17b-855, inclusive; (c) any corporation organized for purposes other than to make a profit or gain for itself and not controlled or directed by persons or firms seeking to derive profit or gain therefrom, and designated by the chief executive officer and approved by the governing body of such municipality to carry out and coordinate human resource development programs and to enter into contracts with or receive grant-in-aid from the Commissioner of Social Services for human resource development programs under said sections; or (d) any corporation organized for purposes other than to make a profit or gain for itself and not controlled or directed by persons or firms seeking to derive profit or gain therefrom, in existence on January 1, 1973, and designated by the Commissioner of Social Services to carry out and coordinate human resource development programs and to enter into contracts with or receive grants-in-aid from the Commissioner of Social Services for human resource development programs under said sections.

(1967, P.A. 522, S. 26; 1969, P.A. 757, S. 2; 1971, P.A. 759, S. 3; P.A. 73-378, S. 3, 4; P.A. 77-614, S. 593(a), 610; P.A. 93-262, S. 1, 87.)

History: 1969 act incorporated Subpara. (b) into Subpara. (a) of definition of human resource development program, relettering remaining Subpara. accordingly, made special reference to the elderly among groups served and rephrased Subpara. (b) of definition of human resource development agency; 1971 act deleted reference to establishment of needs by community development action plan and added Subpara. (c) under definition of human resource development agency re nonprofit corporations; P.A. 73-378 added Subpara. (d) under definition of “human resource development agency”; P.A. 77-614 specified “commissioner” as commissioner of human resources, previously reference was to commissioner of community affairs, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-221 transferred to Sec. 17b-852 in 1995.



Section 17b-853 - (Formerly Sec. 8-222). State grants-in-aid for human resource development programs. Submission of application and advisory opinion.

(a) The state, acting by and in the discretion of the Commissioner of Social Services, may enter into a contract with a grantee for state financial assistance for human resource development programs in the form of a state grant-in-aid for the purposes and in the amounts hereinafter stated: (1) To pay the nonfederal share of a federally assisted program, one-half of the amount by which the cost of the program exceeds the federal grant-in-aid thereof; or (2) to continue a program for which such federal grant-in-aid had been received and has thereafter been reduced or discontinued, or to undertake a program for which a federal grant-in-aid is not available, all or any portion of the cost of such program as determined by the commissioner.

(b) With respect to proposed contracts for grants-in-aid made pursuant to subsection (a) of this section, the Commissioner of Social Services shall review the program content of such proposals so as to determine whether they are designed to accomplish the purposes specified in this section and section 17b-852 and shall require audits in accordance with the provisions of sections 4-230 to 4-236, inclusive.

(c) So much of the cost of a human resource development program as is not met by either a federal grant-in-aid or by a state grant-in-aid pursuant to this section may be paid by a municipality, any agency, board, commission or department thereof, or any public authority, or any private organization, in cash or in kind, including, but not limited to, in the discretion of the Commissioner of Social Services, additional plant and equipment, added services and increases in financial assistance furnished thereby, provided only such increments in plant and equipment, services and financial assistance as (1) are used for or in connection with human resource development programs, and (2) are funded otherwise than by federal or state financial assistance may be considered as payment by a municipality under this section.

(d) The Commissioner of Social Services is further authorized to make available technical assistance and financial assistance in accordance with the provisions of section 8-220(b) to any municipality, region, human resource development agency, private nonprofit agency or any group of municipalities, regions or private nonprofit agencies for the purposes of planning a human resource development program consistent with the community development action plan of the municipality or municipalities or any such plan in the process of preparation.

(e) The Commissioner of Social Services shall at least once each fiscal year conduct an inquiry into the operations and administration of each grantee which has received financial assistance under this section or which has an application pending for such assistance. The cooperation of the grantee in such inquiry shall be a prerequisite to the further provision of financial assistance under this section.

(f) Prior to submission of any application to the Commissioner of Social Services for financial assistance for a human resource development program of a grantee designated under section 17b-852(2)(b) or 17b-852(2)(c), such application shall be referred to the grantee designated under section 17b-852(2)(a), if any exists in the municipality. Such agency shall be allowed twenty days to render its advisory opinion concerning such program. After receiving such advisory opinion or if such opinion shall not have been received within the period of time specified, the application may be submitted to the commissioner. All such applications to the commissioner shall include such advisory opinion if received. In urgent or emergency situations, the commissioner, acting in his sole discretion, may specify a shorter period for the rendering of such advisory opinion or may dispense with it altogether.

(1967, P.A. 522, S. 27; 1969, P.A. 377, S. 1, 2; P.A. 73-96, S. 1; 73-378, S. 1, 2, 4; P.A. 74-279, S. 1, 2; P.A. 75-142, S. 1, 2; P.A. 77-614, S. 533, 610; P.A. 84-454, S. 2, 3; P.A. 91-401, S. 10, 20; P.A. 93-262, S. 1, 87; P.A. 96-180, S. 52, 166; P.A. 04-76, S. 26; P.A. 07-217, S. 77.)

History: 1969 act amended Subsec. (d) to allow financial assistance in accordance with Sec. 8-220(b), to include aid to private nonprofit agencies and groups of regions and nonprofit agencies as well as to single municipalities and regions and to specify that development program for which aid is given be consistent with community development action plans and added Subsec. (e) concerning agency operations and administration audits or inquiries; P.A. 73-96 added Subsec. (f) re application process for financial aid; P.A. 73-378 amended Subsec. (a) to delete provisions allowing grants-in-aid to expend federally-assisted programs and to delete proviso setting priorities for state aid and amended Subsec. (b) to delete provision concerning approval of programs content, to remove redundant statement concerning audit requirement and to make provisions applicable to all of Subsec. (a), not just Subdiv. (1) as before; P.A. 74-279 added Subsec. (g) containing provisions for aid if federal funds were to be discontinued, effective from July 1, 1974 to June 30, 1975; P.A. 75-142 changed allowance for aid under Subdiv. (2) of Subsec. (a) from two-thirds to four-fifths of total cost of the program; P.A. 77-614 specified commissioner of human resources, previously “commissioner” had referred to commissioner of community affairs, effective January 1, 1979, and deleted obsolete Subsec. (g); P.A. 84-454 amended Subsec. (a)(2) by substituting “all or any portion” of the cost for “four-fifths of the total” cost of program; P.A. 91-401 substituted “grantee” for “human resource development agency” in Subsecs. (a), (e) and (f), amended Subsec. (b) to require audits in accordance with Secs. 4-230 to 4-236, inclusive, instead of authorizing audit, financial and related controls that commissioner deems necessary, and amended Subsec. (e) to require annual inquiry instead of annual audit or such other inquiry as commissioner deems reasonably appropriate, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-222 transferred to Sec. 17b-853 in 1995; P.A. 96-180 deleted provision in Subsec. (e) which had required commissioner to report findings to advisory council on community affairs, effective June 3, 1996; P.A. 04-76 deleted Subsec. (c)(3) re general assistance payments being considered as payment by a municipality under section and making a conforming change; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.

See Sec. 8-222b re municipal powers with respect to programs under this section.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 17b-854 - (Formerly Sec. 8-222a). Limitation on state financial assistance to human resource development agencies.

The Commissioner of Social Services shall not render financial assistance in any one municipality to more than one human resource development agency designated under subdivision (a) of subsection (2) of section 17b-852 and one human resource development agency designated under subdivision (b) of said subsection, for applications received after July 1, 1969.

(1969, P.A. 757, S. 3; P.A. 77-614, S. 534, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 77-614 specified commissioner of human resources, “commissioner” having previously referred to commissioner of community affairs, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-222a transferred to Sec. 17b-854 in 1995.



Section 17b-855 - (Formerly Sec. 8-223). Research activity of commissioner.

The Commissioner of Social Services is authorized to undertake and carry out research activities, including, but not limited to, (a) examination of the needs of municipalities, metropolitan areas and the state, with respect to services, facilities and programs such as housing, schools, community recreation and health facilities, transportation systems, refuse disposal and other public services; (b) examination of methods to meet those needs; (c) examination of the means by which the state and the municipalities can effectively analyze and project those needs; and (d) examination of the feasibility of establishing and using information data and systems and data banks in order to provide comprehensive information, to construct indicators of economic, physical and social change, and to project economic, physical and social trends.

(1967, P.A. 522, S. 28; P.A. 77-614, S. 535, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 77-614 specified commissioner of human resources, “commissioner” having previously referred to commissioner of community affairs, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-223 transferred to Sec. 17b-855 in 1995.



Section 17b-856 - Grants to hospitals.

The Department of Social Services may provide grants to hospitals to pay for outreach and eligibility determinations for assistance to families. For the fiscal years ending June 30, 1994, and June 30, 1995, the sum of two million dollars appropriated to the department may be used for said grants and for fiscal years ending June 30, 1996, and subsequent fiscal years, such amount shall be adjusted to reflect the aggregate of inflation in authorized hospital gross revenues determined pursuant to section 19a-649.

(P.A. 93-229, S. 1, 21; 93-282, S. 1, 87; 93-435, S. 59, 95; P.A. 06-64, S. 2.)

History: P.A. 93-229 effective July 1, 1993; P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993 (Revisor's note: In 1995 a reference to “sections 19a-167 to 19a-167f, inclusive” was changed editorially by the Revisors to “sections 19a-167e and 19a-167f” to reflect the repeal of Secs. 19a-167 to 19a-167d, inclusive); P.A. 06-64 deleted reference to repealed Sec. 19a-648, effective July 1, 2006.






Chapter 319x - Nursing Home Resident Day User Fee

Section 17b-320 - Nursing home resident day user fee. Definitions. Calculation of fee. Filing of return. Penalties. Delegation of authority by Commissioner of Revenue Services to Commissioner of Social Services.

(a) For purposes of this section and section 17b-321:

(1) “Commissioner” means the Commissioner of Revenue Services;

(2) “Department” means the Department of Revenue Services;

(3) “Nursing home” means any licensed chronic and convalescent nursing home or a rest home with nursing supervision, but does not include, upon approval of the waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68, pursuant to section 17b-323, any nursing home that is owned and operated as of May 1, 2005, by the legal entity that is registered as a continuing care facility with the Department of Social Services in accordance with section 17b-521, regardless of whether such nursing home participates in the Medicaid program and any nursing home licensed after May 1, 2005, that is owned and operated by the legal entity that is registered as a continuing care facility with the Department of Social Services in accordance with section 17b-521;

(4) “Medicare day” means a day of nursing home care service provided to an individual who is eligible for payment, in full or with a coinsurance requirement, under the federal Medicare program, including fee for service and managed care coverage;

(5) “Resident day” means a day of nursing home care service provided to an individual and includes the day a resident is admitted and any day for which the nursing home is eligible for payment for reserving a resident's bed due to hospitalization or temporary leave and for the date of death. For purposes of this subdivision, a day of nursing home care service shall be the period of time between the census-taking hour in a nursing home on two successive calendar days. “Resident day” does not include a Medicare day or the day a resident is discharged;

(6) “Nursing home net revenue” means amounts billed by a nursing home for all room, board and ancillary services, minus (A) contractual allowances, (B) payer discounts, (C) charity care, and (D) bad debts; and

(7) “Contractual allowances” means the amount of discounts allowed by a nursing home to certain payers from amounts billed for room, board and ancillary services.

(b) (1) (A) For each calendar quarter commencing on or after July 1, 2005, there is hereby imposed a resident day user fee on each nursing home in this state, which fee shall be the product of the nursing home's total resident days during the calendar quarter multiplied by the user fee, as determined by the Commissioner of Social Services pursuant to subsection (a) of section 17b-321.

(B) Commencing with the calendar quarter in which approval of the waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68 pursuant to section 17b-323 is granted, the resident day user fee shall be the product of the nursing home's total resident days during the calendar quarter multiplied by the user fee, as redetermined by the Commissioner of Social Services pursuant to subsection (b) of section 17b-321.

(2) Each nursing home shall, on or before the last day of January, April, July, and October of each year, render to the commissioner a return, on forms prescribed or furnished by the commissioner, stating the nursing home's total resident days during the calendar quarter ending on the last day of the preceding month and stating such other information as the commissioner deems necessary for the proper administration of this section. The resident day user fee imposed under this section shall be due and payable on the due date of such return. Each nursing home shall be required to file such return electronically with the department and to make such payment by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether the nursing home would have otherwise been required to file such return electronically or to make such payment by electronic funds transfer under the provisions of said chapter 228g.

(c) Whenever such resident day user fee is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and interest at the rate of one per cent per month or fraction thereof shall accrue on such user fee from the due date of such user fee until the date of payment.

(d) The commissioner shall notify the Commissioner of Social Services of any amount delinquent under sections 17b-320 to 17b-323, inclusive, and, upon receipt of such notice, the Commissioner of Social Services shall deduct and withhold such amount from amounts otherwise payable by the Department of Social Services to the delinquent nursing home.

(e) The provisions of section 12-548, sections 12-550 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the user fee imposed under this section, except to the extent that any provision is inconsistent with a provision in this section. For purposes of section 12-39g, the resident day user fee shall be treated as a tax.

(f) The commissioner may enter into an agreement with the Commissioner of Social Services delegating to the Commissioner of Social Services the authority to examine the records and returns of any nursing home subject to the resident day user fee imposed under this section and to determine whether such user fee has been underpaid or overpaid. If such authority is so delegated, examinations of such records and returns by the Department of Social Services and determinations by said department that such user fee has been underpaid or overpaid, shall have the same effect as similar examinations or determinations made by the Department of Revenue Services.

(g) (1) The commissioner shall not collect the resident day user fee pursuant to this section until the Commissioner of Social Services informs the commissioner that all the necessary federal approvals are in effect to secure federal financial participation matching funds associated with the rate increases as described in subdivision (4) of subsection (f) of section 17b-340.

(2) The commissioner shall cease to collect the resident day user fee pursuant to this section if the Commissioner of Social Services informs the commissioner that the federal approvals described in subdivision (1) of this subsection are withheld or withdrawn.

(P.A. 05-251, S. 78; 05-280, S. 47; P.A. 06-196, S. 136–138.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 amended Subsec. (a)(3) by making technical changes and amended Subsec. (a)(5) to redefine “resident day” to include the resident's date of death, effective July 1, 2005; P.A. 06-196 made a technical change in Subsecs. (a)(7), (b)(1)(B) and (d), effective June 7, 2006.



Section 17b-321 - Determination of resident day user fee by Commissioner of Social Services. Redetermination of resident day user fee upon approval of waiver of federal requirements. Refunds or credits to nursing homes exempted from resident day user fee.

(a) On or before July 1, 2005, and on or before July first annually or biennially thereafter, the Commissioner of Social Services shall determine the amount of the user fee and promptly notify the commissioner and nursing homes of such amount. The user fee shall be (1) the sum of each nursing home's anticipated nursing home net revenue, including, but not limited to, its estimated net revenue from any increases in Medicaid payments, during the twelve-month period ending on June thirtieth of the succeeding calendar year, (2) which sum shall be multiplied by a percentage as determined by the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Social Services, provided before January 1, 2008, such percentage shall not exceed six per cent, on and after January 1, 2008, and prior to October 1, 2011, such percentage shall not exceed five and one-half per cent, and on and after October 1, 2011, such percentage shall not exceed the maximum allowed under federal law, and (3) which product shall be divided by the sum of each nursing home's anticipated resident days during the twelve-month period ending on June thirtieth of the succeeding calendar year. The Commissioner of Social Services, in anticipating nursing home net revenue and resident days, shall use the most recently available nursing home net revenue and resident day information. Notwithstanding the provisions of this section, the Commissioner of Social Services may adjust the user fee as necessary to prevent the state from exceeding the maximum allowed under federal law.

(b) Upon approval of the waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68 pursuant to section 17b-323, the Commissioner of Social Services shall redetermine the amount of the user fee and promptly notify the commissioner and nursing homes of such amount. The user fee shall be (1) the sum of each nursing home's anticipated nursing home net revenue, including, but not limited to, its estimated net revenue from any increases in Medicaid payments, during the twelve-month period ending on June thirtieth of the succeeding calendar year but not including any such anticipated net revenue of any nursing home exempted from such user fee due to waiver of federal requirements pursuant to section 17b-323, (2) which sum shall be multiplied by a percentage as determined by the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Social Services, provided before January 1, 2008, such percentage shall not exceed six per cent, on and after January 1, 2008, and prior to October 1, 2011, such percentage shall not exceed five and one-half per cent, and on and after October 1, 2011, such percentage shall not exceed the maximum allowed under federal law, and (3) which product shall be divided by the sum of each nursing home's anticipated resident days, but not including the anticipated resident days of any nursing home exempted from such user fee due to waiver of federal requirements pursuant to section 17b-323. Notwithstanding the provisions of this subsection, the amount of the user fee for each nursing home licensed for more than two hundred thirty beds or owned by a municipality shall be equal to the amount necessary to comply with federal provider tax uniformity waiver requirements as determined by the Commissioner of Social Services. The Commissioner of Social Services may increase retroactively the user fee for nursing homes not licensed for more than two hundred thirty beds and not owned by a municipality to the effective date of waiver of said federal requirements to offset user fee reductions necessary to meet the federal waiver requirements. On or before July 1, 2005, and biennially thereafter, the Commissioner of Social Services shall determine the amount of the user fee in accordance with this subsection. The Commissioner of Social Services, in anticipating nursing home net revenue and resident days, shall use the most recently available nursing home net revenue and resident day information.

(c) (1) Following a redetermination of the resident day user fee by the Commissioner of Social Services pursuant to subsection (b) of this section, the Commissioner of Social Services shall notify the commissioner of the identity of (A) any nursing home subsequently exempted from the resident day user fee due to the waiver of federal requirements pursuant to section 17b-323 and the effective date of such waiver, (B) any nursing home licensed for more than two hundred thirty beds or owned by a municipality and the effective date of any change in its user fee, and (C) any nursing home for which the user fee is retroactively increased pursuant to subsection (b) of this section and the effective date of such increase. The Commissioner of Social Services shall provide notice of any such retroactive user fee increase to each nursing home so affected.

(2) Upon being notified by the Commissioner of Social Services, the commissioner shall refund or credit to any nursing home subsequently exempted from the resident day user fee due to the waiver of federal requirements pursuant to section 17b-323 any resident day user fee collected from such home. No interest shall be payable on the amount of such refund or credit. Any such nursing home shall refund any fees paid by or on behalf of any resident to the party making such payment.

(3) Upon being notified by the Commissioner of Social Services, the commissioner shall refund or credit to any nursing home licensed for more than two hundred thirty beds or owned by a municipality any resident day user fee collected from such home in excess of the resident day user fee that would have been payable had the user fee, as redetermined by the Commissioner of Social Services, been used in calculating the nursing home's resident day user fee. No interest shall be payable on the amount of such refund or credit.

(4) Upon being notified by the Commissioner of Social Services, the commissioner shall notify any nursing home for which the user fee is retroactively increased pursuant to subsection (b) of this section of the additional amount of resident day user fee due and owing from such nursing home. Such a notice of additional amount due and owing to the commissioner shall not be treated as a notice of deficiency assessment by the commissioner nor shall the nursing home have, based on such notice of additional amount due, any right of protest or appeal to the commissioner as in the case of such a deficiency assessment. No interest shall be payable on such additional amount to the extent such additional amount is paid on or before the last day of the month next succeeding the month during which the Commissioner of Social Services provided notice of such retroactive user fee increase to such nursing home.

(P.A. 05-251, S. 79; 05-280, S. 48; P.A. 06-188, S. 6, 7; 06-196, S. 139; June Sp. Sess. P.A. 07-2, S. 1; P.A. 11-6, S. 150; 11-44, S. 161.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 made technical changes, effective July 1, 2005; P.A. 06-188 amended Subsecs. (a) and (b) by requiring Commissioner of Social Services to determine the user fee “biennially” rather than annually and to report to the General Assembly on the detrimental effects, if any, of such biennial determination, effective July 1, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006; June Sp. Sess. P.A. 07-2 amended Subsecs. (a)(2) and (b)(2) to provide that sum shall be multiplied by percentage determined by Secretary of the Office of Policy and Management, in consultation with Commissioner of Social Services, provided before January 1, 2008, percentage shall not exceed 6% and shall not exceed 5.5% after that date, effective July 1, 2007; P.A. 11-6 amended Subsecs. (a) and (b) to change maximum percentage on and after October 1, 2011, from not in excess of 5.5% to not in excess of the maximum allowed under federal law in Subdiv. (2), and to remove provisions re report required on or before July 1, 2007, effective July 1, 2001; P.A. 11-44 amended Subsec. (a) by allowing commissioner to determine user fee annually or biennially and adding provision allowing commissioner to adjust user fee to prevent fee from exceeding the maximum allowed under federal law, effective July 1, 2011.



Section 17b-322 - Transferred

Transferred to Chapter 34, Sec. 3-114q.



Section 17b-323 - Request for waiver of federal requirements re uniform and broad-based user fees.

Not later than fifteen days after approval of the Medicaid state plan amendment required to implement subdivision (4) of subsection (f) of section 17b-340, the Commissioner of Social Services shall seek approval from the Centers for Medicare and Medicaid Services for, and shall file a provider user fee uniformity waiver request regarding, the user fee set forth in sections 17b-320 and 17b-321. The request for approval shall include a request for a waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68, to (1) exempt from the user fee prescribed by section 17b-320 any nursing home that is owned and operated as of May 1, 2005, by the legal entity that is registered as a continuing care facility with the Department of Social Services, in accordance with section 17b-521, regardless of whether such nursing home participates in the Medicaid program and any nursing home licensed after May 1, 2005, that is owned and operated by the legal entity that is registered as a continuing care facility with the Department of Social Services in accordance with section 17b-521; and (2) impose a user fee in an amount less than the fee determined pursuant to section 17b-320 as necessary to meet the requirements of 42 CFR 433.68(e)(2) on (A) nursing homes owned by a municipality, and (B) nursing homes licensed for more than two hundred thirty beds. Notwithstanding any provision of the general statutes, the provisions of section 17b-8 shall not apply to the waiver sought pursuant to this section.

(P.A. 05-251, S. 82; 05-280, S. 50; P.A. 06-196, S. 140.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 amended Subdiv. (1) to replace provision re nursing facility owned by entity that provides continuing care in exchange for transfer of assets or entrance fee with provision re nursing home that is owned and operated, as of May 1, 2005, by legal entity registered as a continuing care facility with the Department of Social Services and any nursing home licensed after May 1, 2005, that is owned and operated by legal entity registered as a continuing care facility with the Department of Social Services, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17b-324 - Expenditure of net gain in revenue by nursing home.

For the fiscal year ending June 30, 2006, any nursing home that receives a net gain in revenue shall not apply such net gain in revenue to wage and salary increases provided to the administrator, assistant administrator, owners or related party employees. For the purposes of this section, “net gain in revenue” means the difference between the rate in effect June 30, 2005, and the rate in effect on July 1, 2005, multiplied by the number of resident days eligible for state payment for the period between July 1, 2005, and June 30, 2006, less resident day user fees accrued for the period between July 1, 2005, and June 30, 2006. The Commissioner of Social Services may compare expenditures for wages, and salary increases provided to administrators, assistant administrators, owners or related party employees for the fiscal year ending June 30, 2006, to such expenditures in the year ending June 30, 2005, to verify compliance with this section. In the event that the commissioner determines that a facility did apply its net gain in revenue to wage and salary increases for administrators, assistant administrators, owners or related party employees, the commissioner shall recover such amounts from the facility through rate adjustments or other means. The commissioner may require facilities to file cost reporting forms, in addition to the annual cost report, as may be necessary, to verify the appropriate application of any net gain.

(P.A. 05-251, S. 85; 05-280, S. 52; P.A. 06-196, S. 141.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 deleted requirement that at least 85% of net gain in revenue be applied to increased wages, benefits and staffing, replaced “state revenue taxes” with “resident day user fees”, removed requirement that commissioner compare expenditures for fiscal year 2006 wages, benefits and staffing to 2005 expenditures, allowing commissioner instead to compare fiscal year expenditures on salary increases provided to administrators, assistant administrators, owners or related party employees to verify compliance with the provisions of section, and added provision authorizing commissioner to recover, through facility rate adjustments, any net gains in revenue applied to wage and salary increases for administrators, assistant administrators, owners or related party employees, effective July 1, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.






Chapter 319y - Long-Term Care

Section 17b-337 - Long-Term Care Planning Committee. Long-term care plan.

(a) There shall be established a Long-Term Care Planning Committee for the purpose of exchanging information on long-term care issues, coordinating policy development and establishing a long-term care plan for all persons in need of long-term care. Such policy and plan shall provide that individuals with long-term care needs have the option to choose and receive long-term care and support in the least restrictive, appropriate setting. Such plan shall integrate the three components of a long-term care system including home and community-based services, supportive housing arrangements and nursing facilities. Such plan shall include: (1) A vision and mission statement for a long-term care system; (2) the current number of persons receiving services; (3) demographic data concerning such persons by service type; (4) the current aggregate cost of such system of services; (5) forecasts of future demand for services; (6) the type of services available and the amount of funds necessary to meet the demand; (7) projected costs for programs associated with such system; (8) strategies to promote the partnership for long-term care program; (9) resources necessary to accomplish goals for the future; (10) funding sources available; and (11) the number and types of providers needed to deliver services. The plan shall address how changes in one component of such long-term care system impact other components of such system.

(b) The Long-Term Care Planning Committee shall, within available appropriations, study issues relative to long-term care including, but not limited to, the case-mix system of Medicaid reimbursement, community-based service options, access to long-term care and geriatric psychiatric services. The committee shall evaluate issues relative to long-term care in light of the United States Supreme Court decision, Olmstead v. L.C., 119 S. Ct. 2176 (1999), requiring states to place persons with disabilities in community settings rather than in institutions when such placement is appropriate, the transfer to a less restrictive setting is not opposed by such persons and such placement can be reasonably accommodated.

(c) The Long-Term Care Planning Committee shall consist of: (1) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, elderly services and long-term care; (2) the Commissioner of Social Services, or the commissioner's designee; (3) one member of the Office of Policy and Management appointed by the Secretary of the Office of Policy and Management; (4) one member from the Department on Aging appointed by the Commissioner on Aging; (5) two members from the Department of Public Health appointed by the Commissioner of Public Health, one of whom is from the Office of Health Care Access division of the department; (6) one member from the Department of Housing appointed by the Commissioner of Housing; (7) one member from the Department of Developmental Services appointed by the Commissioner of Developmental Services; (8) one member from the Department of Mental Health and Addiction Services appointed by the Commissioner of Mental Health and Addiction Services; (9) one member from the Department of Transportation appointed by the Commissioner of Transportation; (10) one member from the Department of Children and Families appointed by the Commissioner of Children and Families; and (11) the executive director of the Office of Protection and Advocacy for Persons with Disabilities or the executive director's designee. The committee shall convene no later than ninety days after June 4, 1998. Any vacancy shall be filled by the appointing authority. The chairperson shall be elected from among the members of the committee. The committee shall seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section.

(d) Not later than January 1, 1999, and every three years thereafter, the Long-Term Care Planning Committee shall submit a long-term care plan pursuant to subsection (a) of this section to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, elderly services and long-term care, in accordance with the provisions of section 11-4a, and such plan shall serve as a guide for the actions of state agencies in developing and modifying programs that serve persons in need of long-term care.

(e) Any state agency, when developing or modifying any program that, in whole or in part, provides assistance or support to persons with long-term care needs, shall, to the maximum extent feasible, include provisions that support care-giving provided by family members and other informal caregivers and promote consumer-directed care.

(P.A. 98-175, S. 1, 2; 98-239, S. 27, 35; P.A. 99-28, S. 1, 2; P.A. 01-119, S. 1, 2; P.A. 03-19, S. 44; P.A. 05-14, S. 1; P.A. 07-73, S. 2(a), (b); Sept. Sp. Sess. P.A. 09-3, S. 25; P.A. 13-125, S. 20; 13-234, S. 2; P.A. 14-122, S. 34.)

History: P.A. 98-175 effective June 4, 1998; P.A. 98-239 inserted new language in Subsec. (b), requiring committee to study issues relative to long-term care and renumbered remaining Subsecs. accordingly, and amended Subsec. (c) to authorize committee to seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section, effective July 1, 1998; P.A. 99-28 amended Subsec. (c) to add Subdivs. (8), (9) and (10) re members appointed by the Commissioners of Mental Retardation, Mental Health and Addiction Services, and Transportation, and substituted “the commissioner's” for “his”, effective May 27, 1999; P.A. 01-119 amended Subsec. (a) to extend long-term care plan to include all persons in need of long-term care, amended Subsec. (b) to require long-term care committee to evaluate long-term care issues in light of the requirement to place persons with disabilities in community settings, amended Subsec. (c) to expand membership of committee to include one member from the Department of Children and Families and the executive director of the Office of Protection and Advocacy for Persons with Disabilities, amended Subsec. (d) to require committee to submit plan to the General Assembly every three years and require state agencies to use the long-term care plan as a guide and added Subsec. (e) re modifying or developing program providing assistance to person with long-term care needs to include provisions that support care giving by family members, effective July 1, 2001; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 05-14 amended Subsec. (a) to require that state long-term care policy and plan provide that individuals with long-term care needs have the option to choose and receive long-term care and support in the least restrictive, appropriate setting; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c) by specifying that 2 members of committee be from Department of Public Health with one from Office of Health Care Access division of department in Subdiv. (5), deleting former Subdiv. (7) re authority of Commissioner of Health Care Access to appoint committee member and redesignating existing Subdivs. (8) to (12) as Subdivs. (7) to (11), effective October 6, 2009; P.A. 13-125 amended Subsec. (c) to delete “and select” in Subdiv. (1), to replace references to Department and Commissioner of Social Services with references to Department and Commissioner on Aging in Subdiv. (4) and to replace references to Department and Commissioner of Economic and Community Development with references to Department and Commissioner of Housing in Subdiv. (6), effective July 1, 2013; P.A. 14-122 made a technical change in Subsec. (d).



Section 17b-338 - Long-Term Care Advisory Council. Membership. Duties.

(a) There is established a Long-Term Care Advisory Council which shall consist of the following: (1) The executive director of the Commission on Women, Children and Seniors, or the executive director's designee; (2) the State Nursing Home Ombudsman, or the ombudsman's designee; (3) the president of the Coalition of Presidents of Resident Councils, or the president's designee; (4) the executive director of the Legal Assistance Resource Center of Connecticut, or the executive director's designee; (5) the state president of AARP, or the president's designee; (6) one representative of a bargaining unit for health care employees, appointed by the president of the bargaining unit; (7) the president of LeadingAge Connecticut, Inc., or the president's designee; (8) the president of the Connecticut Association of Health Care Facilities, or the president's designee; (9) the president of the Connecticut Association of Residential Care Homes, or the president's designee; (10) the president of the Connecticut Hospital Association or the president's designee; (11) the executive director of the Connecticut Assisted Living Association or the executive director's designee; (12) the executive director of the Connecticut Association for Homecare or the executive director's designee; (13) the president of Connecticut Community Care, Inc. or the president's designee; (14) one member of the Connecticut Association of Area Agencies on Aging appointed by the agency; (15) the president of the Connecticut chapter of the Connecticut Alzheimer's Association; (16) one member of the Connecticut Association of Adult Day Centers appointed by the association; (17) the president of the Connecticut Chapter of the American College of Health Care Administrators, or the president's designee; (18) the president of the Connecticut Council for Persons with Disabilities, or the president's designee; (19) the president of the Connecticut Association of Community Action Agencies, or the president's designee; (20) a personal care attendant appointed by the speaker of the House of Representatives; (21) the president of the Family Support Council, or the president's designee; (22) a person who, in a home setting, cares for a person with a disability and is appointed by the president pro tempore of the Senate; (23) three persons with a disability appointed one each by the majority leader of the House of Representatives, the majority leader of the Senate and the minority leader of the House of Representatives; (24) a legislator who is a member of the Long-Term Care Planning Committee; and (25) one member who is a nonunion home health aide appointed by the minority leader of the Senate.

(b) The council shall advise and make recommendations to the Long-Term Care Planning Committee established under section 17b-337.

(c) The Long-Term Care Advisory Council shall seek recommendations from persons with disabilities or persons receiving long-term care services who reflect the socio-economic diversity of the state.

(P.A. 98-239, S. 29, 35; P.A. 00-135, S. 20, 21; P.A. 02-100, S. 1, 2; P.A. 12-197, S. 11; May Sp. Sess. P.A. 16-3, S. 154.)

History: P.A. 98-239 effective July 1, 1998; P.A. 00-135 amended Subsec. (a) by making technical changes and adding new Subdivs. (10) to (19) re additional members of the council, effective May 26, 2000; P.A. 02-100 amended Subsec. (a) to reflect proper names of organizations in Subdivs. (5), (9), (12), (15) and (16), changing “president of the chapter” to “state president” and adding “or the president's designee” in Subdiv. (5) and changing “executive director” to “president” and deleting “or the executive director's designee” in Subdiv. (15), and to add Subdivs. (20) to (25) re additional members of the council and added new Subsec. (c) re recommendations from persons with disabilities or persons receiving long-term care services; P.A. 12-197 amended Subsec. (a)(7) by replacing reference to Connecticut Association of Not-For-Profit Providers for the Aging with reference to LeadingAge Connecticut, Inc.; May Sp. Sess. P.A. 16-3 amended Subsec. (a)(1) by replacing “Commission on Aging” with “Commission on Women, Children and Seniors”, effective July 1, 2016.



Section 17b-339 - Nursing Home Financial Advisory Committee. Duties. Membership. Reports. Annual meeting.

(a) There is established a Nursing Home Financial Advisory Committee to examine the financial solvency of nursing homes on an ongoing basis and to support the Departments of Social Services and Public Health in their mission to provide oversight to the nursing home industry on issues concerning the financial solvency of and quality of care provided by nursing homes. The committee shall convene not later than August 1, 2014, and consist of the following members: The Commissioner of Social Services, or the commissioner's designee; the Commissioner of Public Health, or the commissioner's designee; the Secretary of the Office of Policy and Management, or the secretary's designee; the executive director of the Connecticut Health and Education Facilities Authority, or the director's designee; the Long-Term Care Ombudsman and two members appointed by the Governor, one of whom shall be a representative of not-for-profit nursing homes and one of whom shall be a representative of for-profit nursing homes. In addition, the Labor Commissioner may appoint a nonvoting member to the committee. The Commissioner of Social Services and the Commissioner of Public Health, or their designees, shall be the chairpersons of the committee.

(b) The committee shall (1) evaluate any information and data available, including, but not limited to, (A) quality of care, (B) acuity, (C) census, and (D) staffing levels of nursing homes operating in the state to assess the overall infrastructure and projected needs of such homes, and (2) recommend appropriate action consistent with the goals, strategies and long-term care needs set forth in the strategic plan developed pursuant to subsection (c) of section 17b-369 to the Commissioner of Social Services and the Commissioner of Public Health. The Commissioner of Social Services shall submit quarterly reports to the committee concerning pending nursing home requests for interim rate increases. Such reports shall, without identifying any requesting facility by name, list the amount of each increase requested, the reason for the request and the rate that will result if the request is granted.

(c) Not later than January 1, 2015, and annually thereafter, the committee shall submit a report on its activities to the joint standing committees of the General Assembly having cognizance of matters relating to aging, appropriations and the budgets of state agencies, human services and public health, in accordance with the provisions of section 11-4a.

(d) Not later than October 1, 2014, and quarterly thereafter, the committee shall meet with the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, human services and public health to discuss activities of the committee relating to the financial solvency of and quality of care provided by nursing homes.

(P.A. 98-239, S. 26, 35; Sept. Sp. Sess. P.A. 09-5, S. 86; P.A. 10-26, S. 2; P.A. 12-197, S. 12; P.A. 13-97, S. 2; P.A. 14-55, S. 2.)

History: P.A. 98-239 effective July 1, 1998; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by replacing “which promotes” with “on issues concerning”, removing reference to 7 members, removing director of Office of Fiscal Analysis or his designee as member, removing representatives of nonprofit and for-profit nursing homes as members, and adding executive directors of Connecticut Association of Not-for-Profit Providers for the Aging and Connecticut Association of Health Care Facilities or their designees as members, deleted former Subsec. (b) and added provision therein re committee chairpersons as provision of Subsec. (a), redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended redesignated Subsec. (b) by adding requirement that committee make recommendations to Commissioner of Public Health and provision requiring Commissioner of Social Services to submit quarterly reports to committee, amended redesignated Subsec. (c) by changing reporting date from January 1, 1999, to January 1, 2010, and adding appropriations committee as recipient of report and added new Subsec. (d) requiring committee to meet with chairpersons of human services, appropriations and public health committees on a quarterly basis, effective October 5, 2009; P.A. 10-26 made technical changes in Subsecs. (a), (c) and (d), effective May 10, 2010; P.A. 12-197 amended Subsec. (a) by replacing reference to executive director of the Connecticut Association of Not-For-Profit Providers for the Aging with reference to president of LeadingAge Connecticut, Inc.; P.A. 13-97 amended Subsec. (c) to replace reference to select committee on aging with reference to joint standing committee on aging, effective June 6, 2013; P.A. 14-55 amended Subsec. (a) to add date by which committee shall convene and revise membership to delete president of LeadingAge Connecticut and executive director of Connecticut Association of Health Care Facilities and add Long-Term Care Ombudsman, 2 members appointed by Governor and nonvoting member who may be appointed by Labor Commissioner, amended Subsec. (b) to delete provision re recommending appropriate action for improving financial condition of nursing home, add provision specifying information and data for evaluation and add provision re recommending appropriate action consistent with goals, strategies and long-term care needs in strategic plan, amended Subsec. (c) to change “2010” to “2015”, amended Subsec. (d) to change “January 1, 2010,” to “October 1, 2014,” and delete reference to Long-Term Care Ombudsman, and made technical changes, effective May 28, 2014.



Section 17b-340 - (Formerly Sec. 17-314). Rates of payment to nursing homes, chronic disease hospitals associated with chronic and convalescent homes, rest homes with nursing supervision, residential care homes and residential facilities for persons with intellectual disability.

(a) For purposes of this subsection, (1) a “related party” includes, but is not limited to, any company related to a chronic and convalescent nursing home through family association, common ownership, control or business association with any of the owners, operators or officials of such nursing home; (2) “company” means any person, partnership, association, holding company, limited liability company or corporation; (3) “family association” means a relationship by birth, marriage or domestic partnership; and (4) “profit and loss statement” means the most recent annual statement on profits and losses finalized by a related party before the annual report mandated under this subsection. The rates to be paid by or for persons aided or cared for by the state or any town in this state to licensed chronic and convalescent nursing homes, to chronic disease hospitals associated with chronic and convalescent nursing homes, to rest homes with nursing supervision, to licensed residential care homes, as defined by section 19a-490, and to residential facilities for persons with intellectual disability that are licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as intermediate care facilities for individuals with intellectual disabilities, for room, board and services specified in licensing regulations issued by the licensing agency shall be determined annually, except as otherwise provided in this subsection, after a public hearing, by the Commissioner of Social Services, to be effective July first of each year except as otherwise provided in this subsection. Such rates shall be determined on a basis of a reasonable payment for such necessary services, which basis shall take into account as a factor the costs of such services. Cost of such services shall include reasonable costs mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between the employer and employees, provided “employees” shall not include persons employed as managers or chief administrators or required to be licensed as nursing home administrators, and compensation for services rendered by proprietors at prevailing wage rates, as determined by application of principles of accounting as prescribed by said commissioner. Cost of such services shall not include amounts paid by the facilities to employees as salary, or to attorneys or consultants as fees, where the responsibility of the employees, attorneys, or consultants is to persuade or seek to persuade the other employees of the facility to support or oppose unionization. Nothing in this subsection shall prohibit inclusion of amounts paid for legal counsel related to the negotiation of collective bargaining agreements, the settlement of grievances or normal administration of labor relations. The commissioner may, in the commissioner’s discretion, allow the inclusion of extraordinary and unanticipated costs of providing services that were incurred to avoid an immediate negative impact on the health and safety of patients. The commissioner may, in the commissioner’s discretion, based upon review of a facility’s costs, direct care staff to patient ratio and any other related information, revise a facility’s rate for any increases or decreases to total licensed capacity of more than ten beds or changes to its number of licensed rest home with nursing supervision beds and chronic and convalescent nursing home beds. The commissioner may, in the commissioner’s discretion, revise the rate of a facility that is closing. An interim rate issued for the period during which a facility is closing shall be based on a review of facility costs, the expected duration of the close-down period, the anticipated impact on Medicaid costs, available appropriations and the relationship of the rate requested by the facility to the average Medicaid rate for a close-down period. The commissioner may so revise a facility’s rate established for the fiscal year ending June 30, 1993, and thereafter for any bed increases, decreases or changes in licensure effective after October 1, 1989. Effective July 1, 1991, in facilities that have both a chronic and convalescent nursing home and a rest home with nursing supervision, the rate for the rest home with nursing supervision shall not exceed such facility’s rate for its chronic and convalescent nursing home. All such facilities for which rates are determined under this subsection shall report on a fiscal year basis ending on September thirtieth. Such report shall be submitted to the commissioner by February fifteenth. Each for-profit chronic and convalescent nursing home that receives state funding pursuant to this section shall include in such annual report a profit and loss statement from each related party that receives from such chronic and convalescent nursing home fifty thousand dollars or more per year for goods, fees and services. No cause of action or liability shall arise against the state, the Department of Social Services, any state official or agent for failure to take action based on the information required to be reported under this subsection. The commissioner may reduce the rate in effect for a facility that fails to submit a complete and accurate report on or before February fifteenth by an amount not to exceed ten per cent of such rate. If a licensed residential care home fails to submit a complete and accurate report, the department shall notify such home of the failure and the home shall have thirty days from the date the notice was issued to submit a complete and accurate report. If a licensed residential care home fails to submit a complete and accurate report not later than thirty days after the date of notice, such home may not receive a retroactive rate increase, in the commissioner’s discretion. The commissioner shall, annually, on or before April first, report the data contained in the reports of such facilities to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies. For the cost reporting year commencing October 1, 1985, and for subsequent cost reporting years, facilities shall report the cost of using the services of any nursing pool employee by separating said cost into two categories, the portion of the cost equal to the salary of the employee for whom the nursing pool employee is substituting shall be considered a nursing cost and any cost in excess of such salary shall be further divided so that seventy-five per cent of the excess cost shall be considered an administrative or general cost and twenty-five per cent of the excess cost shall be considered a nursing cost, provided if the total nursing pool costs of a facility for any cost year are equal to or exceed fifteen per cent of the total nursing expenditures of the facility for such cost year, no portion of nursing pool costs in excess of fifteen per cent shall be classified as administrative or general costs. The commissioner, in determining such rates, shall also take into account the classification of patients or boarders according to special care requirements or classification of the facility according to such factors as facilities and services and such other factors as the commissioner deems reasonable, including anticipated fluctuations in the cost of providing such services. The commissioner may establish a separate rate for a facility or a portion of a facility for traumatic brain injury patients who require extensive care but not acute general hospital care. Such separate rate shall reflect the special care requirements of such patients. If changes in federal or state laws, regulations or standards adopted subsequent to June 30, 1985, result in increased costs or expenditures in an amount exceeding one-half of one per cent of allowable costs for the most recent cost reporting year, the commissioner shall adjust rates and provide payment for any such increased reasonable costs or expenditures within a reasonable period of time retroactive to the date of enforcement. Nothing in this section shall be construed to require the Department of Social Services to adjust rates and provide payment for any increases in costs resulting from an inspection of a facility by the Department of Public Health. Such assistance as the commissioner requires from other state agencies or departments in determining rates shall be made available to the commissioner at the commissioner’s request. Payment of the rates established pursuant to this section shall be conditioned on the establishment by such facilities of admissions procedures that conform with this section, section 19a-533 and all other applicable provisions of the law and the provision of equality of treatment to all persons in such facilities. The established rates shall be the maximum amount chargeable by such facilities for care of such beneficiaries, and the acceptance by or on behalf of any such facility of any additional compensation for care of any such beneficiary from any other person or source shall constitute the offense of aiding a beneficiary to obtain aid to which the beneficiary is not entitled and shall be punishable in the same manner as is provided in subsection (b) of section 17b-97. For the fiscal year ending June 30, 1992, rates for licensed residential care homes and intermediate care facilities for individuals with intellectual disabilities may receive an increase not to exceed the most recent annual increase in the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items. Rates for newly certified intermediate care facilities for individuals with intellectual disabilities shall not exceed one hundred fifty per cent of the median rate of rates in effect on January 31, 1991, for intermediate care facilities for individuals with intellectual disabilities certified prior to February 1, 1991. Notwithstanding any provision of this section, the Commissioner of Social Services may, within available appropriations, provide an interim rate increase for a licensed chronic and convalescent nursing home or a rest home with nursing supervision for rate periods no earlier than April 1, 2004, only if the commissioner determines that the increase is necessary to avoid the filing of a petition for relief under Title 11 of the United States Code; imposition of receivership pursuant to sections 19a-542 and 19a-543; or substantial deterioration of the facility’s financial condition that may be expected to adversely affect resident care and the continued operation of the facility, and the commissioner determines that the continued operation of the facility is in the best interest of the state. The commissioner shall consider any requests for interim rate increases on file with the department from March 30, 2004, and those submitted subsequently for rate periods no earlier than April 1, 2004. When reviewing an interim rate increase request the commissioner shall, at a minimum, consider: (A) Existing chronic and convalescent nursing home or rest home with nursing supervision utilization in the area and projected bed need; (B) physical plant long-term viability and the ability of the owner or purchaser to implement any necessary property improvements; (C) licensure and certification compliance history; (D) reasonableness of actual and projected expenses; and (E) the ability of the facility to meet wage and benefit costs. No interim rate shall be increased pursuant to this subsection in excess of one hundred fifteen per cent of the median rate for the facility’s peer grouping, established pursuant to subdivision (2) of subsection (f) of this section, unless recommended by the commissioner and approved by the Secretary of the Office of Policy and Management after consultation with the commissioner. Such median rates shall be published by the Department of Social Services not later than April first of each year. In the event that a facility granted an interim rate increase pursuant to this section is sold or otherwise conveyed for value to an unrelated entity less than five years after the effective date of such rate increase, the rate increase shall be deemed rescinded and the department shall recover an amount equal to the difference between payments made for all affected rate periods and payments that would have been made if the interim rate increase was not granted. The commissioner may seek recovery of such payments from any facility with common ownership. With the approval of the Secretary of the Office of Policy and Management, the commissioner may waive recovery and rescission of the interim rate for good cause shown that is not inconsistent with this section, including, but not limited to, transfers to family members that were made for no value. The commissioner shall provide written quarterly reports to the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and appropriations and the budgets of state agencies, that identify each facility requesting an interim rate increase, the amount of the requested rate increase for each facility, the action taken by the commissioner and the secretary pursuant to this subsection, and estimates of the additional cost to the state for each approved interim rate increase. Nothing in this subsection shall prohibit the commissioner from increasing the rate of a licensed chronic and convalescent nursing home or a rest home with nursing supervision for allowable costs associated with facility capital improvements or increasing the rate in case of a sale of a licensed chronic and convalescent nursing home or a rest home with nursing supervision, pursuant to subdivision (15) of subsection (f) of this section, if receivership has been imposed on such home.

(b) The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 to specify other allowable services. For purposes of this section, other allowable services means those services required by any medical assistance beneficiary residing in such home or hospital which are not already covered in the rate set by the commissioner in accordance with the provisions of subsection (a) of this section.

(c) No facility subject to the requirements of this section shall accept payment in excess of the rate set by the commissioner pursuant to subsection (a) of this section for any medical assistance patient from this or any other state. No facility shall accept payment in excess of the reasonable and necessary costs of other allowable services as specified by the commissioner pursuant to the regulations adopted under subsection (b) of this section for any public assistance patient from this or any other state. Notwithstanding the provisions of this subsection, the commissioner may authorize a facility to accept payment in excess of the rate paid for a medical assistance patient in this state for a patient who receives medical assistance from another state.

(d) In any instance where the Commissioner of Social Services finds that a facility subject to the requirements of this section is accepting payment for a medical assistance beneficiary in violation of subsection (c) of this section, the commissioner shall proceed to recover through the rate set for the facility any sum in excess of the stipulated per diem and other allowable costs, as provided for in regulations adopted pursuant to subsections (a) and (b) of this section. The commissioner shall make the recovery prospectively at the time of the next annual rate redetermination.

(e) Except as provided in this subsection, the provisions of subsections (c) and (d) of this section shall not apply to any facility subject to the requirements of this section, which on October 1, 1981, (1) was accepting payments from the commissioner in accordance with the provisions of subsection (a) of this section, (2) was accepting medical assistance payments from another state for at least twenty per cent of its patients, and (3) had not notified the commissioner of any intent to terminate its provider agreement, in accordance with section 17b-271, provided no patient residing in any such facility on May 22, 1984, shall be removed from such facility for purposes of meeting the requirements of this subsection. If the commissioner finds that the number of beds available to medical assistance patients from this state in any such facility is less than fifteen per cent the provisions of subsections (c) and (d) of this section shall apply to that number of beds which is less than said percentage.

(f) For the fiscal year ending June 30, 1992, the rates paid by or for persons aided or cared for by the state or any town in this state to facilities for room, board and services specified in licensing regulations issued by the licensing agency, except intermediate care facilities for individuals with intellectual disabilities and residential care homes, shall be based on the cost year ending September 30, 1989. For the fiscal years ending June 30, 1993, and June 30, 1994, such rates shall be based on the cost year ending September 30, 1990. Such rates shall be determined by the Commissioner of Social Services in accordance with this section and the regulations of Connecticut state agencies promulgated by the commissioner and in effect on April 1, 1991, except that:

(1) Allowable costs shall be divided into the following five cost components: Direct costs, which shall include salaries for nursing personnel, related fringe benefits and nursing pool costs; indirect costs, which shall include professional fees, dietary expenses, housekeeping expenses, laundry expenses, supplies related to patient care, salaries for indirect care personnel and related fringe benefits; fair rent, which shall be defined in accordance with subsection (f) of section 17-311-52 of the regulations of Connecticut state agencies; capital-related costs, which shall include property taxes, insurance expenses, equipment leases and equipment depreciation; and administrative and general costs, which shall include maintenance and operation of plant expenses, salaries for administrative and maintenance personnel and related fringe benefits. The commissioner may provide a rate adjustment for nonemergency transportation services required by nursing facility residents. Such adjustment shall be a fixed amount determined annually by the commissioner based upon a review of costs and other associated information. Allowable costs shall not include costs for ancillary services payable under Part B of the Medicare program.

(2) Two geographic peer groupings of facilities shall be established for each level of care, as defined by the Department of Social Services for the determination of rates, for the purpose of determining allowable direct costs. One peer grouping shall be comprised of those facilities located in Fairfield County. The other peer grouping shall be comprised of facilities located in all other counties.

(3) For the fiscal year ending June 30, 1992, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred forty per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred thirty per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs, the maximum shall be equal to one hundred twenty-five per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1993, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred forty per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty-five per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to one hundred fifteen per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1994, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred thirty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to one hundred ten per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1995, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred thirty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to one hundred five per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, except for the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred thirty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred fifteen per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to the state-wide median allowable cost. For the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred forty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty-five per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs, the maximum shall be equal to the state-wide median allowable cost and such medians shall be based upon the same cost year used to set rates for facilities with prospective rates. Costs in excess of the maximum amounts established under this subsection shall not be recognized as allowable costs, except that the Commissioner of Social Services (A) may allow costs in excess of maximum amounts for any facility with patient days covered by Medicare, including days requiring coinsurance, in excess of twelve per cent of annual patient days which also has patient days covered by Medicaid in excess of fifty per cent of annual patient days; (B) may establish a pilot program whereby costs in excess of maximum amounts shall be allowed for beds in a nursing home which has a managed care program and is affiliated with a hospital licensed under chapter 368v; and (C) may establish rates whereby allowable costs may exceed such maximum amounts for beds approved on or after July 1, 1991, which are restricted to use by patients with acquired immune deficiency syndrome or traumatic brain injury.

(4) For the fiscal year ending June 30, 1992, (A) no facility shall receive a rate that is less than the rate it received for the rate year ending June 30, 1991; (B) no facility whose rate, if determined pursuant to this subsection, would exceed one hundred twenty per cent of the state-wide median rate, as determined pursuant to this subsection, shall receive a rate which is five and one-half per cent more than the rate it received for the rate year ending June 30, 1991; and (C) no facility whose rate, if determined pursuant to this subsection, would be less than one hundred twenty per cent of the state-wide median rate, as determined pursuant to this subsection, shall receive a rate which is six and one-half per cent more than the rate it received for the rate year ending June 30, 1991. For the fiscal year ending June 30, 1993, no facility shall receive a rate that is less than the rate it received for the rate year ending June 30, 1992, or six per cent more than the rate it received for the rate year ending June 30, 1992. For the fiscal year ending June 30, 1994, no facility shall receive a rate that is less than the rate it received for the rate year ending June 30, 1993, or six per cent more than the rate it received for the rate year ending June 30, 1993. For the fiscal year ending June 30, 1995, no facility shall receive a rate that is more than five per cent less than the rate it received for the rate year ending June 30, 1994, or six per cent more than the rate it received for the rate year ending June 30, 1994. For the fiscal years ending June 30, 1996, and June 30, 1997, no facility shall receive a rate that is more than three per cent more than the rate it received for the prior rate year. For the fiscal year ending June 30, 1998, a facility shall receive a rate increase that is not more than two per cent more than the rate that the facility received in the prior year. For the fiscal year ending June 30, 1999, a facility shall receive a rate increase that is not more than three per cent more than the rate that the facility received in the prior year and that is not less than one per cent more than the rate that the facility received in the prior year, exclusive of rate increases associated with a wage, benefit and staffing enhancement rate adjustment added for the period from April 1, 1999, to June 30, 1999, inclusive. For the fiscal year ending June 30, 2000, each facility, except a facility with an interim rate or replaced interim rate for the fiscal year ending June 30, 1999, and a facility having a certificate of need or other agreement specifying rate adjustments for the fiscal year ending June 30, 2000, shall receive a rate increase equal to one per cent applied to the rate the facility received for the fiscal year ending June 30, 1999, exclusive of the facility’s wage, benefit and staffing enhancement rate adjustment. For the fiscal year ending June 30, 2000, no facility with an interim rate, replaced interim rate or scheduled rate adjustment specified in a certificate of need or other agreement for the fiscal year ending June 30, 2000, shall receive a rate increase that is more than one per cent more than the rate the facility received in the fiscal year ending June 30, 1999. For the fiscal year ending June 30, 2001, each facility, except a facility with an interim rate or replaced interim rate for the fiscal year ending June 30, 2000, and a facility having a certificate of need or other agreement specifying rate adjustments for the fiscal year ending June 30, 2001, shall receive a rate increase equal to two per cent applied to the rate the facility received for the fiscal year ending June 30, 2000, subject to verification of wage enhancement adjustments pursuant to subdivision (14) of this subsection. For the fiscal year ending June 30, 2001, no facility with an interim rate, replaced interim rate or scheduled rate adjustment specified in a certificate of need or other agreement for the fiscal year ending June 30, 2001, shall receive a rate increase that is more than two per cent more than the rate the facility received for the fiscal year ending June 30, 2000. For the fiscal year ending June 30, 2002, each facility shall receive a rate that is two and one-half per cent more than the rate the facility received in the prior fiscal year. For the fiscal year ending June 30, 2003, each facility shall receive a rate that is two per cent more than the rate the facility received in the prior fiscal year, except that such increase shall be effective January 1, 2003, and such facility rate in effect for the fiscal year ending June 30, 2002, shall be paid for services provided until December 31, 2002, except any facility that would have been issued a lower rate effective July 1, 2002, than for the fiscal year ending June 30, 2002, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2002, and have such rate increased two per cent effective June 1, 2003. For the fiscal year ending June 30, 2004, rates in effect for the period ending June 30, 2003, shall remain in effect, except any facility that would have been issued a lower rate effective July 1, 2003, than for the fiscal year ending June 30, 2003, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2003. For the fiscal year ending June 30, 2005, rates in effect for the period ending June 30, 2004, shall remain in effect until December 31, 2004, except any facility that would have been issued a lower rate effective July 1, 2004, than for the fiscal year ending June 30, 2004, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2004. Effective January 1, 2005, each facility shall receive a rate that is one per cent greater than the rate in effect December 31, 2004. Effective upon receipt of all the necessary federal approvals to secure federal financial participation matching funds associated with the rate increase provided in this subdivision, but in no event earlier than July 1, 2005, and provided the user fee imposed under section 17b-320 is required to be collected, for the fiscal year ending June 30, 2006, the department shall compute the rate for each facility based upon its 2003 cost report filing or a subsequent cost year filing for facilities having an interim rate for the period ending June 30, 2005, as provided under section 17-311-55 of the regulations of Connecticut state agencies. For each facility not having an interim rate for the period ending June 30, 2005, the rate for the period ending June 30, 2006, shall be determined beginning with the higher of the computed rate based upon its 2003 cost report filing or the rate in effect for the period ending June 30, 2005. Such rate shall then be increased by eleven dollars and eighty cents per day except that in no event shall the rate for the period ending June 30, 2006, be thirty-two dollars more than the rate in effect for the period ending June 30, 2005, and for any facility with a rate below one hundred ninety-five dollars per day for the period ending June 30, 2005, such rate for the period ending June 30, 2006, shall not be greater than two hundred seventeen dollars and forty-three cents per day and for any facility with a rate equal to or greater than one hundred ninety-five dollars per day for the period ending June 30, 2005, such rate for the period ending June 30, 2006, shall not exceed the rate in effect for the period ending June 30, 2005, increased by eleven and one-half per cent. For each facility with an interim rate for the period ending June 30, 2005, the interim replacement rate for the period ending June 30, 2006, shall not exceed the rate in effect for the period ending June 30, 2005, increased by eleven dollars and eighty cents per day plus the per day cost of the user fee payments made pursuant to section 17b-320 divided by annual resident service days, except for any facility with an interim rate below one hundred ninety-five dollars per day for the period ending June 30, 2005, the interim replacement rate for the period ending June 30, 2006, shall not be greater than two hundred seventeen dollars and forty-three cents per day and for any facility with an interim rate equal to or greater than one hundred ninety-five dollars per day for the period ending June 30, 2005, the interim replacement rate for the period ending June 30, 2006, shall not exceed the rate in effect for the period ending June 30, 2005, increased by eleven and one-half per cent. Such July 1, 2005, rate adjustments shall remain in effect unless (i) the federal financial participation matching funds associated with the rate increase are no longer available; or (ii) the user fee created pursuant to section 17b-320 is not in effect. For the fiscal year ending June 30, 2007, each facility shall receive a rate that is three per cent greater than the rate in effect for the period ending June 30, 2006, except any facility that would have been issued a lower rate effective July 1, 2006, than for the rate period ending June 30, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2006. For the fiscal year ending June 30, 2008, each facility shall receive a rate that is two and nine-tenths per cent greater than the rate in effect for the period ending June 30, 2007, except any facility that would have been issued a lower rate effective July 1, 2007, than for the rate period ending June 30, 2007, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2007. For the fiscal year ending June 30, 2009, rates in effect for the period ending June 30, 2008, shall remain in effect until June 30, 2009, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2009, due to interim rate status or agreement with the department shall be issued such lower rate. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2012, and June 30, 2013, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2013, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, or the fiscal year ending June 30, 2013, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal year ending June 30, 2014, the department shall determine facility rates based upon 2011 cost report filings subject to the provisions of this section and applicable regulations except: (I) A ninety per cent minimum occupancy standard shall be applied; (II) no facility shall receive a rate that is higher than the rate in effect on June 30, 2013; and (III) no facility shall receive a rate that is more than four per cent lower than the rate in effect on June 30, 2013, except that any facility that would have been issued a lower rate effective July 1, 2013, than for the rate period ending June 30, 2013, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2013. For the fiscal year ending June 30, 2015, rates in effect for the period ending June 30, 2014, shall remain in effect until June 30, 2015, except any facility that would have been issued a lower rate effective July 1, 2014, than for the rate period ending June 30, 2014, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2014. For the fiscal years ending June 30, 2016, and June 30, 2017, rates shall not exceed those in effect for the period ending June 30, 2015, except the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2015, if the commissioner provides, within available appropriations, pro rata fair rent increases, which may, at the discretion of the commissioner, include increases for facilities which have undergone a material change in circumstances related to fair rent additions or moveable equipment placed in service in cost report years ending September 30, 2014, and September 30, 2015, and not otherwise included in rates issued. For the fiscal years ending June 30, 2016, and June 30, 2017, and each succeeding fiscal year, any facility that would have been issued a lower rate, due to interim rate status, a change in allowable fair rent or agreement with the department, shall be issued such lower rate. The Commissioner of Social Services shall add fair rent increases to any other rate increases established pursuant to this subdivision for a facility which has undergone a material change in circumstances related to fair rent, except for the fiscal years ending June 30, 2010, June 30, 2011, and June 30, 2012, such fair rent increases shall only be provided to facilities with an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. For the fiscal year ending June 30, 2013, the commissioner may, within available appropriations, provide pro rata fair rent increases for facilities which have undergone a material change in circumstances related to fair rent additions placed in service in cost report years ending September 30, 2008, to September 30, 2011, inclusive, and not otherwise included in rates issued. For the fiscal years ending June 30, 2014, and June 30, 2015, the commissioner may, within available appropriations, provide pro rata fair rent increases, which may include moveable equipment at the discretion of the commissioner, for facilities which have undergone a material change in circumstances related to fair rent additions or moveable equipment placed in service in cost report years ending September 30, 2012, and September 30, 2013, and not otherwise included in rates issued. The commissioner shall add fair rent increases associated with an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. Interim rates may take into account reasonable costs incurred by a facility, including wages and benefits. Notwithstanding the provisions of this section, the Commissioner of Social Services may, subject to available appropriations, increase or decrease rates issued to licensed chronic and convalescent nursing homes and licensed rest homes with nursing supervision. Notwithstanding any provision of this section, the Commissioner of Social Services shall, effective July 1, 2015, within available appropriations, adjust facility rates in accordance with the application of standard accounting principles as prescribed by the commissioner, for each facility subject to subsection (a) of this section. Such adjustment shall provide a pro-rata increase based on direct and indirect care employee salaries reported in the 2014 annual cost report, and adjusted to reflect subsequent salary increases, to reflect reasonable costs mandated by collective bargaining agreements with certified collective bargaining agents, or otherwise provided by a facility to its employees. For purposes of this subsection, “employee” shall not include a person employed as a facility’s manager, chief administrator, a person required to be licensed as a nursing home administrator or any individual who receives compensation for services pursuant to a contractual arrangement and who is not directly employed by the facility. The commissioner may establish an upper limit for reasonable costs associated with salary adjustments beyond which the adjustment shall not apply. Nothing in this section shall require the commissioner to distribute such adjustments in a way that jeopardizes anticipated federal reimbursement. Facilities that receive such adjustment but do not provide increases in employee salaries as described in this subsection on or before July 31, 2015, may be subject to a rate decrease in the same amount as the adjustment by the commissioner. Of the amount appropriated for this purpose, no more than nine million dollars shall go to increases based on reasonable costs mandated by collective bargaining agreements.

(5) For the purpose of determining allowable fair rent, a facility with allowable fair rent less than the twenty-fifth percentile of the state-wide allowable fair rent shall be reimbursed as having allowable fair rent equal to the twenty-fifth percentile of the state-wide allowable fair rent, provided for the fiscal years ending June 30, 1996, and June 30, 1997, the reimbursement may not exceed the twenty-fifth percentile of the state-wide allowable fair rent for the fiscal year ending June 30, 1995. On and after July 1, 1998, the Commissioner of Social Services may allow minimum fair rent as the basis upon which reimbursement associated with improvements to real property is added. Beginning with the fiscal year ending June 30, 1996, any facility with a rate of return on real property other than land in excess of eleven per cent shall have such allowance revised to eleven per cent. Any facility or its related realty affiliate which finances or refinances debt through bonds issued by the State of Connecticut Health and Education Facilities Authority shall report the terms and conditions of such financing or refinancing to the Commissioner of Social Services within thirty days of completing such financing or refinancing. The Commissioner of Social Services may revise the facility’s fair rent component of its rate to reflect any financial benefit the facility or its related realty affiliate received as a result of such financing or refinancing, including but not limited to, reductions in the amount of debt service payments or period of debt repayment. The commissioner shall allow actual debt service costs for bonds issued by the State of Connecticut Health and Educational Facilities Authority if such costs do not exceed property costs allowed pursuant to subsection (f) of section 17-311-52 of the regulations of Connecticut state agencies, provided the commissioner may allow higher debt service costs for such bonds for good cause. For facilities which first open on or after October 1, 1992, the commissioner shall determine allowable fair rent for real property other than land based on the rate of return for the cost year in which such bonds were issued. The financial benefit resulting from a facility financing or refinancing debt through such bonds shall be shared between the state and the facility to an extent determined by the commissioner on a case-by-case basis and shall be reflected in an adjustment to the facility’s allowable fair rent.

(6) A facility shall receive cost efficiency adjustments for indirect costs and for administrative and general costs if such costs are below the state-wide median costs. The cost efficiency adjustments shall equal twenty-five per cent of the difference between allowable reported costs and the applicable median allowable cost established pursuant to this subdivision.

(7) For the fiscal year ending June 30, 1992, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus one and one-half per cent. For the fiscal year ending June 30, 1993, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus one and three-quarters per cent. For the fiscal years ending June 30, 1994, and June 30, 1995, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus two per cent. For the fiscal year ending June 30, 1996, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus two and one-half per cent. For the fiscal year ending June 30, 1997, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus three and one-half per cent. For the fiscal year ending June 30, 1992, and any succeeding fiscal year, allowable fair rent shall be those reported in the annual report of long-term care facilities for the cost year ending the immediately preceding September thirtieth. The inflation index to be used pursuant to this subsection shall be computed to reflect inflation between the midpoint of the cost year through the midpoint of the rate year. The Department of Social Services shall study methods of reimbursement for fair rent and shall report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to human services on or before January 15, 1993.

(8) On and after July 1, 1994, costs shall be rebased no more frequently than every two years and no less frequently than every four years, as determined by the commissioner. The commissioner shall determine whether and to what extent a change in ownership of a facility shall occasion the rebasing of the facility’s costs.

(9) The method of establishing rates for new facilities shall be determined by the commissioner in accordance with the provisions of this subsection.

(10) Rates determined under this section shall comply with federal laws and regulations.

(11) Notwithstanding the provisions of this subsection, interim rates issued for facilities on and after July 1, 1991, shall be subject to applicable fiscal year cost component limitations established pursuant to subdivision (3) of this subsection.

(12) A chronic and convalescent nursing home having an ownership affiliation with and operated at the same location as a chronic disease hospital may request that the commissioner approve an exception to applicable rate-setting provisions for chronic and convalescent nursing homes and establish a rate for the fiscal years ending June 30, 1992, and June 30, 1993, in accordance with regulations in effect June 30, 1991. Any such rate shall not exceed one hundred sixty-five per cent of the median rate established for chronic and convalescent nursing homes established under this section for the applicable fiscal year.

(13) For the fiscal year ending June 30, 1994, and any succeeding fiscal year, for purposes of computing minimum allowable patient days, utilization of a facility’s certified beds shall be determined at a minimum of ninety-five per cent of capacity, except for new facilities and facilities which are certified for additional beds which may be permitted a lower occupancy rate for the first three months of operation after the effective date of licensure.

(14) The Commissioner of Social Services shall adjust facility rates from April 1, 1999, to June 30, 1999, inclusive, by a per diem amount representing each facility’s allocation of funds appropriated for the purpose of wage, benefit and staffing enhancement. A facility’s per diem allocation of such funding shall be computed as follows: (A) The facility’s direct and indirect component salary, wage, nursing pool and allocated fringe benefit costs as filed for the 1998 cost report period deemed allowable in accordance with this section and applicable regulations without application of cost component maximums specified in subdivision (3) of this subsection shall be totalled; (B) such total shall be multiplied by the facility’s Medicaid utilization based on the 1998 cost report; (C) the resulting amount for the facility shall be divided by the sum of the calculations specified in subparagraphs (A) and (B) of this subdivision for all facilities to determine the facility’s percentage share of appropriated wage, benefit and staffing enhancement funding; (D) the facility’s percentage share shall be multiplied by the amount of appropriated wage, benefit and staffing enhancement funding to determine the facility’s allocated amount; and (E) such allocated amount shall be divided by the number of days of care paid for by Medicaid on an annual basis including days for reserved beds specified in the 1998 cost report to determine the per diem wage and benefit rate adjustment amount. The commissioner may adjust a facility’s reported 1998 cost and utilization data for the purposes of determining a facility’s share of wage, benefit and staffing enhancement funding when reported 1998 information is not substantially representative of estimated cost and utilization data for the fiscal year ending June 30, 2000, due to special circumstances during the 1998 cost report period including change of ownership with a part year cost filing or reductions in facility capacity due to facility renovation projects. Upon completion of the calculation of the allocation of wage, benefit and staffing enhancement funding, the commissioner shall not adjust the allocations due to revisions submitted to previously filed 1998 annual cost reports. In the event that a facility’s rate for the fiscal year ending June 30, 1999, is an interim rate or the rate includes an increase adjustment due to a rate request to the commissioner or other reasons, the commissioner may reduce or withhold the per diem wage, benefit and staffing enhancement allocation computed for the facility. Any enhancement allocations not applied to facility rates shall not be reallocated to other facilities and such unallocated amounts shall be available for the costs associated with interim rates and other Medicaid expenditures. The wage, benefit and staffing enhancement per diem adjustment for the period from April 1, 1999, to June 30, 1999, inclusive, shall also be applied to rates for the fiscal years ending June 30, 2000, and June 30, 2001, except that the commissioner may increase or decrease the adjustment to account for changes in facility capacity or operations. Any facility accepting a rate adjustment for wage, benefit and staffing enhancements shall apply payments made as a result of such rate adjustment for increased allowable employee wage rates and benefits and additional direct and indirect component staffing. Adjustment funding shall not be applied to wage and salary increases provided to the administrator, assistant administrator, owners or related party employees. Enhancement payments may be applied to increases in costs associated with staffing purchased from staffing agencies provided such costs are deemed necessary and reasonable by the commissioner. The commissioner shall compare expenditures for wages, benefits and staffing for the 1998 cost report period to such expenditures in the 1999, 2000 and 2001 cost report periods to verify whether a facility has applied additional payments to specified enhancements. In the event that the commissioner determines that a facility did not apply additional payments to specified enhancements, the commissioner shall recover such amounts from the facility through rate adjustments or other means. The commissioner may require facilities to file cost reporting forms, in addition to the annual cost report, as may be necessary, to verify the appropriate application of wage, benefit and staffing enhancement rate adjustment payments. For the purposes of this subdivision, “Medicaid utilization” means the number of days of care paid for by Medicaid on an annual basis including days for reserved beds as a percentage of total resident days.

(15) The interim rate established to become effective upon sale of any licensed chronic and convalescent home or rest home with nursing supervision for which a receivership has been imposed pursuant to sections 19a-541 to 19a-549, inclusive, shall not exceed the rate in effect for the facility at the time of the imposition of the receivership, subject to any annual increases permitted by this section; provided the Commissioner of Social Services may, in the commissioner’s discretion, and after consultation with the receiver, establish an increased rate for the facility if the commissioner with approval of the Secretary of the Office of Policy and Management determines that such higher rate is needed to keep the facility open and to ensure the health, safety and welfare of the residents at such facility.

(g) For the fiscal year ending June 30, 1993, any intermediate care facility for individuals with intellectual disabilities with an operating cost component of its rate in excess of one hundred forty per cent of the median of operating cost components of rates in effect January 1, 1992, shall not receive an operating cost component increase. For the fiscal year ending June 30, 1993, any intermediate care facility for individuals with intellectual disabilities with an operating cost component of its rate that is less than one hundred forty per cent of the median of operating cost components of rates in effect January 1, 1992, shall have an allowance for real wage growth equal to thirty per cent of the increase determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, provided such operating cost component shall not exceed one hundred forty per cent of the median of operating cost components in effect January 1, 1992. Any facility with real property other than land placed in service prior to October 1, 1991, shall, for the fiscal year ending June 30, 1995, receive a rate of return on real property equal to the average of the rates of return applied to real property other than land placed in service for the five years preceding October 1, 1993. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the rate of return on real property for property items shall be revised every five years. The commissioner shall, upon submission of a request, allow actual debt service, comprised of principal and interest, in excess of property costs allowed pursuant to section 17-311-52 of the regulations of Connecticut state agencies, provided such debt service terms and amounts are reasonable in relation to the useful life and the base value of the property. For the fiscal year ending June 30, 1995, and any succeeding fiscal year, the inflation adjustment made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies shall not be applied to real property costs. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the allowance for real wage growth, as determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, shall not be applied. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, no rate shall exceed three hundred seventy-five dollars per day unless the commissioner, in consultation with the Commissioner of Developmental Services, determines after a review of program and management costs, that a rate in excess of this amount is necessary for care and treatment of facility residents. For the fiscal year ending June 30, 2002, rate period, the Commissioner of Social Services shall increase the inflation adjustment for rates made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies to update allowable fiscal year 2000 costs to include a three and one-half per cent inflation factor. For the fiscal year ending June 30, 2003, rate period, the commissioner shall increase the inflation adjustment for rates made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies to update allowable fiscal year 2001 costs to include a one and one-half per cent inflation factor, except that such increase shall be effective November 1, 2002, and such facility rate in effect for the fiscal year ending June 30, 2002, shall be paid for services provided until October 31, 2002, except any facility that would have been issued a lower rate effective July 1, 2002, than for the fiscal year ending June 30, 2002, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2002, and have such rate updated effective November 1, 2002, in accordance with applicable statutes and regulations. For the fiscal year ending June 30, 2004, rates in effect for the period ending June 30, 2003, shall remain in effect, except any facility that would have been issued a lower rate effective July 1, 2003, than for the fiscal year ending June 30, 2003, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2003. For the fiscal year ending June 30, 2005, rates in effect for the period ending June 30, 2004, shall remain in effect until September 30, 2004. Effective October 1, 2004, each facility shall receive a rate that is five per cent greater than the rate in effect September 30, 2004. Effective upon receipt of all the necessary federal approvals to secure federal financial participation matching funds associated with the rate increase provided in subdivision (4) of subsection (f) of this section, but in no event earlier than October 1, 2005, and provided the user fee imposed under section 17b-320 is required to be collected, each facility shall receive a rate that is four per cent more than the rate the facility received in the prior fiscal year, except any facility that would have been issued a lower rate effective October 1, 2005, than for the fiscal year ending June 30, 2005, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2005. Such rate increase shall remain in effect unless: (1) The federal financial participation matching funds associated with the rate increase are no longer available; or (2) the user fee created pursuant to section 17b-320 is not in effect. For the fiscal year ending June 30, 2007, rates in effect for the period ending June 30, 2006, shall remain in effect until September 30, 2006, except any facility that would have been issued a lower rate effective July 1, 2006, than for the fiscal year ending June 30, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2006. Effective October 1, 2006, no facility shall receive a rate that is more than three per cent greater than the rate in effect for the facility on September 30, 2006, except any facility that would have been issued a lower rate effective October 1, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2006. For the fiscal year ending June 30, 2008, each facility shall receive a rate that is two and nine-tenths per cent greater than the rate in effect for the period ending June 30, 2007, except any facility that would have been issued a lower rate effective July 1, 2007, than for the rate period ending June 30, 2007, due to interim rate status, or agreement with the department, shall be issued such lower rate effective July 1, 2007. For the fiscal year ending June 30, 2009, rates in effect for the period ending June 30, 2008, shall remain in effect until June 30, 2009, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2009, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal year ending June 30, 2012, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2012, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2014, and June 30, 2015, rates shall not exceed those in effect for the period ending June 30, 2013, except the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2013, if a capital improvement approved by the Department of Developmental Services, in consultation with the Department of Social Services, for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2014, or June 30, 2015, only to the extent such rate increases are within available appropriations. Any facility that would have been issued a lower rate for the fiscal year ending June 30, 2014, or the fiscal year ending June 30, 2015, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2016, and June 30, 2017, rates shall not exceed those in effect for the period ending June 30, 2015, except the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2015, if a capital improvement approved by the Department of Developmental Services, in consultation with the Department of Social Services, for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2016, or June 30, 2017, only to the extent such rate increases are within available appropriations. For the fiscal years ending June 30, 2016, and June 30, 2017, and each succeeding fiscal year, any facility that would have been issued a lower rate, due to interim rate status, a change in allowable fair rent or agreement with the department, shall be issued such lower rate. Any facility that has a significant decrease in land and building costs shall receive a reduced rate to reflect such decrease in land and building costs. For the fiscal years ending June 30, 2012, June 30, 2013, June 30, 2014, June 30, 2015, June 30, 2016, and June 30, 2017, the Commissioner of Social Services may provide fair rent increases to any facility that has undergone a material change in circumstances related to fair rent and has an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. Notwithstanding the provisions of this section, the Commissioner of Social Services may, within available appropriations, increase or decrease rates issued to intermediate care facilities for individuals with intellectual disabilities to reflect a reduction in available appropriations as provided in subsection (a) of this section. For the fiscal years ending June 30, 2014, and June 30, 2015, the commissioner shall not consider rebasing in determining rates.

(h) (1) For the fiscal year ending June 30, 1993, any residential care home with an operating cost component of its rate in excess of one hundred thirty per cent of the median of operating cost components of rates in effect January 1, 1992, shall not receive an operating cost component increase. For the fiscal year ending June 30, 1993, any residential care home with an operating cost component of its rate that is less than one hundred thirty per cent of the median of operating cost components of rates in effect January 1, 1992, shall have an allowance for real wage growth equal to sixty-five per cent of the increase determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, provided such operating cost component shall not exceed one hundred thirty per cent of the median of operating cost components in effect January 1, 1992. Beginning with the fiscal year ending June 30, 1993, for the purpose of determining allowable fair rent, a residential care home with allowable fair rent less than the twenty-fifth percentile of the state-wide allowable fair rent shall be reimbursed as having allowable fair rent equal to the twenty-fifth percentile of the state-wide allowable fair rent. Beginning with the fiscal year ending June 30, 1997, a residential care home with allowable fair rent less than three dollars and ten cents per day shall be reimbursed as having allowable fair rent equal to three dollars and ten cents per day. Property additions placed in service during the cost year ending September 30, 1996, or any succeeding cost year shall receive a fair rent allowance for such additions as an addition to three dollars and ten cents per day if the fair rent for the facility for property placed in service prior to September 30, 1995, is less than or equal to three dollars and ten cents per day. Beginning with the fiscal year ending June 30, 2016, a residential care home shall be reimbursed the greater of the allowable accumulated fair rent reimbursement associated with real property additions and land as calculated on a per day basis or three dollars and ten cents per day if the allowable reimbursement associated with real property additions and land is less than three dollars and ten cents per day. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the allowance for real wage growth, as determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, shall not be applied. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the inflation adjustment made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies shall not be applied to real property costs. Beginning with the fiscal year ending June 30, 1997, minimum allowable patient days for rate computation purposes for a residential care home with twenty-five beds or less shall be eighty-five per cent of licensed capacity. Beginning with the fiscal year ending June 30, 2002, for the purposes of determining the allowable salary of an administrator of a residential care home with sixty beds or less the department shall revise the allowable base salary to thirty-seven thousand dollars to be annually inflated thereafter in accordance with section 17-311-52 of the regulations of Connecticut state agencies. The rates for the fiscal year ending June 30, 2002, shall be based upon the increased allowable salary of an administrator, regardless of whether such amount was expended in the 2000 cost report period upon which the rates are based. Beginning with the fiscal year ending June 30, 2000, and until the fiscal year ending June 30, 2009, inclusive, the inflation adjustment for rates made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies shall be increased by two per cent, and beginning with the fiscal year ending June 30, 2002, the inflation adjustment for rates made in accordance with subsection (c) of said section shall be increased by one per cent. Beginning with the fiscal year ending June 30, 1999, for the purpose of determining the allowable salary of a related party, the department shall revise the maximum salary to twenty-seven thousand eight hundred fifty-six dollars to be annually inflated thereafter in accordance with section 17-311-52 of the regulations of Connecticut state agencies and beginning with the fiscal year ending June 30, 2001, such allowable salary shall be computed on an hourly basis and the maximum number of hours allowed for a related party other than the proprietor shall be increased from forty hours to forty-eight hours per work week. For the fiscal year ending June 30, 2005, each facility shall receive a rate that is two and one-quarter per cent more than the rate the facility received in the prior fiscal year, except any facility that would have been issued a lower rate effective July 1, 2004, than for the fiscal year ending June 30, 2004, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2004. Effective upon receipt of all the necessary federal approvals to secure federal financial participation matching funds associated with the rate increase provided in subdivision (4) of subsection (f) of this section, but in no event earlier than October 1, 2005, and provided the user fee imposed under section 17b-320 is required to be collected, each facility shall receive a rate that is determined in accordance with applicable law and subject to appropriations, except any facility that would have been issued a lower rate effective October 1, 2005, than for the fiscal year ending June 30, 2005, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2005. Such rate increase shall remain in effect unless: (A) The federal financial participation matching funds associated with the rate increase are no longer available; or (B) the user fee created pursuant to section 17b-320 is not in effect. For the fiscal year ending June 30, 2007, rates in effect for the period ending June 30, 2006, shall remain in effect until September 30, 2006, except any facility that would have been issued a lower rate effective July 1, 2006, than for the fiscal year ending June 30, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2006. Effective October 1, 2006, no facility shall receive a rate that is more than four per cent greater than the rate in effect for the facility on September 30, 2006, except for any facility that would have been issued a lower rate effective October 1, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2006. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate, except (i) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the Commissioner of Social Services shall be issued such lower rate; and (ii) the commissioner may increase a facility’s rate for reasonable costs associated with such facility’s compliance with the provisions of section 19a-495a concerning the administration of medication by unlicensed personnel. For the fiscal year ending June 30, 2012, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2012, except that (I) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, due to interim rate status or agreement with the Commissioner of Social Services shall be issued such lower rate; and (II) the commissioner may increase a facility’s rate for reasonable costs associated with such facility’s compliance with the provisions of section 19a-495a concerning the administration of medication by unlicensed personnel. For the fiscal year ending June 30, 2013, the Commissioner of Social Services may, within available appropriations, provide a rate increase to a residential care home. Any facility that would have been issued a lower rate for the fiscal year ending June 30, 2013, due to interim rate status or agreement with the Commissioner of Social Services shall be issued such lower rate. For the fiscal years ending June 30, 2012, and June 30, 2013, the Commissioner of Social Services may provide fair rent increases to any facility that has undergone a material change in circumstances related to fair rent and has an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. For the fiscal years ending June 30, 2014, and June 30, 2015, for those facilities that have a calculated rate greater than the rate in effect for the fiscal year ending June 30, 2013, the commissioner may increase facility rates based upon available appropriations up to a stop gain as determined by the commissioner. No facility shall be issued a rate that is lower than the rate in effect on June 30, 2013, except that any facility that would have been issued a lower rate for the fiscal year ending June 30, 2014, or the fiscal year ending June 30, 2015, due to interim rate status or agreement with the commissioner, shall be issued such lower rate. For the fiscal year ending June 30, 2014, and each fiscal year thereafter, a residential care home shall receive a rate increase for any capital improvement made during the fiscal year for the health and safety of residents and approved by the Department of Social Services, provided such rate increase is within available appropriations. For the fiscal year ending June 30, 2015, and each succeeding fiscal year thereafter, costs of less than ten thousand dollars that are incurred by a facility and are associated with any land, building or nonmovable equipment repair or improvement that are reported in the cost year used to establish the facility’s rate shall not be capitalized for a period of more than five years for rate-setting purposes. For the fiscal year ending June 30, 2015, subject to available appropriations, the commissioner may, at the commissioner’s discretion: Increase the inflation cost limitation under subsection (c) of section 17-311-52 of the regulations of Connecticut state agencies, provided such inflation allowance factor does not exceed a maximum of five per cent; establish a minimum rate of return applied to real property of five per cent inclusive of assets placed in service during cost year 2013; waive the standard rate of return under subsection (f) of section 17-311-52 of the regulations of Connecticut state agencies for ownership changes or health and safety improvements that exceed one hundred thousand dollars and that are required under a consent order from the Department of Public Health; and waive the rate of return adjustment under subsection (f) of section 17-311-52 of the regulations of Connecticut state agencies to avoid financial hardship. For the fiscal years ending June 30, 2016, and June 30, 2017, rates shall not exceed those in effect for the period ending June 30, 2015, except the commissioner may, in the commissioner’s discretion and within available appropriations, provide pro rata fair rent increases to facilities which have documented fair rent additions placed in service in cost report years ending September 30, 2014, and September 30, 2015, that are not otherwise included in rates issued. For the fiscal years ending June 30, 2016, and June 30, 2017, and each succeeding fiscal year, any facility that would have been issued a lower rate, due to interim rate status, a change in allowable fair rent or agreement with the department, shall be issued such lower rate.

(2) The commissioner shall, upon determining that a loan to be issued to a residential care home by the Connecticut Housing Finance Authority is reasonable in relation to the useful life and property cost allowance pursuant to section 17-311-52 of the regulations of Connecticut state agencies, allow actual debt service, comprised of principal, interest and a repair and replacement reserve on the loan, in lieu of allowed property costs whether actual debt service is higher or lower than such allowed property costs.

(i) Notwithstanding the provisions of this section, the Commissioner of Social Services shall establish a fee schedule for payments to be made to chronic disease hospitals associated with chronic and convalescent nursing homes to be effective on and after July 1, 1995. The fee schedule may be adjusted annually beginning July 1, 1997, to reflect necessary increases in the cost of services.

(1957, P.A. 336, S. 1; 1959, P.A. 98, S. 1; 1961, P.A. 474, S. 3; February, 1965, P.A. 237; P.A. 73-25, S. 3, 4; 73-117, S. 27, 31; P.A. 77-574, S. 5, 6; 77-614, S. 323, 610; P.A. 79-560, S. 30, 39; P.A. 80-364, S. 4; P.A. 81-122; June Sp. Sess. P.A. 83-39, S. 14; P.A. 84-135, S. 2, 3; 84-360, S. 1; P.A. 85-524; 85-528; P.A. 87-27, S. 2; P.A. 88-156, S. 20; June Sp. Sess. P.A. 91-8, S. 17, 22, 61, 63; May Sp. Sess. P.A. 92-16, S. 29–31, 89; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; 93-406, S. 3, 6; 93-418, S. 22, 33, 41; May Sp. Sess. P.A. 94-5, S. 12, 30; P.A. 95-160, S. 24, 69; 95-257, S. 12, 21, 39, 58; 95-351, S. 4, 30; P.A. 96-137; 96-139, S. 12, 13; 96-268, S. 13, 20, 34; P.A. 97-112, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 127, 165; June 18 Sp. Sess. P.A. 97-11, S. 50, 65; P.A. 98-156, S. 1, 2; 98-239, S. 25, 35; P.A. 99-279, S. 19–21, 45; June Sp. Sess. P.A. 00-2, S. 21, 53; June Sp. Sess. P.A. 01-2, S. 38, 52, 62, 69; June Sp. Sess. P.A. 01-9, S. 95, 129, 131; P.A. 02-89, S. 32; May 9 Sp. Sess. P.A. 02-7, S. 17, 18; P.A. 03-2, S. 17; 03-19, S. 45; June 30 Sp. Sess. P.A. 03-3, S. 50; P.A. 04-5, S. 1; 04-16, S. 11; 04-258, S. 2; May Sp. Sess. P.A. 04-2, S. 86; P.A. 05-251, S. 81, 83, 84; 05-280, S. 49, 51; P.A. 06-188, S. 1–5; 06-196, S. 142; P.A. 07-73, S. 2(b); 07-209, S. 4; June Sp. Sess. P.A. 07-2, S. 11, 12, 22; Sept. Sp. Sess. P.A. 09-5, S. 32, 39–41; P.A. 11-44, S. 73–75; 11-61, S. 156; June 12 Sp. Sess. P.A. 12-1, S. 6, 15, 16; P.A. 13-97, S. 3; 13-139, S. 9; 13-234, S. 73–75; 13-247, S. 89, 90; P.A. 14-30, S. 1; 14-55, S. 1; 14-116, S. 3, 4; 14-164, S. 4, 5; 14-217, S. 195; P.A. 15-36, S. 1; June Sp. Sess. P.A. 15-5, S. 377, 378, 380, 392.)

History: 1959 act included references to licensed homes for the aged and to boarders in such homes; 1961 act included rest homes with nursing supervision, replaced committee of various state officers with hospital cost commission, required public hearing before rates determined and required that rates consider costs of services, including compensation for services rendered by proprietors at prevailing wage rates as factor; 1965 act deleted obsolete provision for rates for licensed homes for aged when initially included in provisions, required that accounting principles be those prescribed by commission rather than “generally accepted”, required homes and hospitals to report on fiscal year ending September 30 and included anticipated fluctuations in cost as factor in rate determination; P.A. 73-25 referred to Sec. 17-83i(b) rather than to Sec. 17-132; P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 77-574 included costs mandated by collective bargaining agreements as factor in rate determination; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-560 replaced committee with commissioner of income maintenance; P.A. 80-364 conditioned payment on admissions procedures conforming with law rather than on “priorities of accommodations for such beneficiaries as they become available”; P.A. 81-122 defined other allowable services and authorized the commissioner to adopt regulations to specify these services in new Subsec. (b) and added Subsecs. (c) and (d) prohibiting facilities from accepting payments in excess of the amount specified by the commissioner and providing a procedure for the recovery of any excess amounts; June Sp. Sess. P.A. 83-39 amended Subsec. (a) to include residential facilities for the mentally retarded licensed pursuant to Sec. 19a-467; P.A. 84-135 added Subsec. (e) excepting certain facilities from the requirement that no facility accept payment in excess of the rate set by the commissioner; P.A. 84-360 added the authority in Subsec. (a) for a separate rate for the treatment of traumatic brain injury patients; P.A. 85-524 added the provisions on the treatment of the costs incurred in using the services of nursing pools in Subsec. (a); P.A. 85-528 amended Subsec. (a) to provide for the adjustment of rates to reflect increased costs or expenditures due to changes in federal or state laws, regulations or standards and added the provision on costs resulting from inspections by the department of health services; P.A. 87-27 amended Subsec. (a) to exclude from “costs” amounts paid to employees, attorneys or consultants due to unionization disputes; P.A. 88-156 substituted chronic and convalescent nursing homes for chronic and convalescent hospitals and added chronic disease hospitals associated with chronic and convalescent nursing homes to list of establishments for which the commissioner sets the rates in Subsec. (a); June Sp. Sess. P.A. 91-8 amended Subsec. (a) to allow the commissioner the discretion to allow the inclusion of extraordinary and unanticipated costs of providing services to avoid a negative impact on the health and safety of the patients, amended Subsec. (e) to specify required minimum number of beds to be available for medical assistance patients, to place a cap on the number of beds available to medical assistance patients at 15% and added Subsec. (f) re rates paid by or for persons aided or cared for by the state or town for room, board and services of nursing homes, chronic disease hospitals associated with chronic and convalescent nursing homes, chronic and convalescent hospitals, rest homes, homes for the aged and residential facilities for the care of the mentally retarded, allowable costs, geographic peer groupings of facilities, cost components, fair rent exclusions, cost efficiency adjustments and change of ownership and affiliations; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by adding provisions re revision of a facility’s rate, re date by which reports shall be submitted to the commissioner, re reduction of rate for a facility which fails to report by such date, re report by commissioner to appropriations committee and re modification of method for adjusting separate rates for traumatic brain injury patients, amended Subsec. (f) by permitting the commissioner to allow costs in excess of maximum amounts for certain facilities or certain beds in a facility, requiring the exclusion of the cost efficiency adjustment for indirect costs from rate increase maximums for the fiscal year ending June 30, 1993, adding provisions re revision of a facility’s fair rent component of its rate and providing that for the fiscal year ending June 30, 1993, a facility may receive a cost efficiency adjustment for indirect costs if such costs are below 135% of the median, and added Subsec. (g) re rates for intermediate care facilities for the mentally retarded and Subsec. (f) re rates for homes for the aged; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-406 amended Subsec. (f)(5) to require commissioner to allow actual debt service costs for bonds, to determine allowable fair rent for real property other than land based on rate of return for cost year in which bonds were issued, to include financing debt service in addition to refinancing and to provide that adjustments to a facilities allowable fair rent be made on a case-by-case basis, effective June 29, 1993; P.A. 93-418 amended Subsec. (c) to provide that for fiscal years ending June 30, 1994, and June 30, 1995, commissioner may authorize facility to accept payment in excess of the rate paid for a medical assistance patient in this state for patient who receives medical assistance from another state and amended Subsec. (f)(3) to make existing provisions re per diem maximum allowable costs effective only for fiscal year ending June 30, 1994, adding new provision regarding such costs for fiscal year ending June 30, 1995, and any succeeding fiscal year, added provision amending Subsec. (f)(4) to prohibit a facility from receiving a rate, for the fiscal year ending June 30, 1995, which is more than 5% less than the rate it received for the fiscal year ending June 30, 1994, or 6% more than it received for the fiscal year ending June 30, 1994, made Subsec. (f)(7) applicable to any succeeding fiscal year and added new Subdiv. (14) concerning computing allowable patient days, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (g) to establish rates of return for real property for facilities with real property other than land placed in service prior to July 1, 1991, effective July 1, 1994; Sec. 17-314 transferred to Sec. 17b-340 in 1995; P.A. 95-160 amended Subsec. (f)(3) by providing for per diem allowable costs for each cost component for the fiscal year ending July 30, 1996, and any succeeding fiscal year and by deleting Subdivs. (A) and (B) which allowed costs in excess of maximum amounts for any facility with patient days covered by Medicare and provided for the establishment of a pilot program whereby costs in excess of maximum amounts shall be allowed for beds in a nursing home which has a managed care program and is affiliated with a hospital, amended Subsec. (f)(4) by adding a provision that for the fiscal years ending June 30, 1996, and June 30, 1997, no facility shall receive a rate that is more than 3% more than the rate it received for the prior rate year, amended Subsec. (f)(5) by adding a provision that for fiscal years ending June 30, 1996, and June 30, 1997, the reimbursement may not exceed the twenty-fifth percentile of the state-wide allowable fair rent for the fiscal year ending June 30, 1995, by lowering a provision allowing for a rate of return of real property other than land in excess of 16% to have such allowance revised to 16% to a provision allowing such rate of return to be in excess of 11% and to have such allowance revised to 11% and by requiring that such provision begin with the fiscal year ending June 30, 1996, amended Subsec. (f)(6) by replacing a requirement that a facility receive cost efficiency adjustments for indirect costs if such costs are below 110% of the state-wide median costs with a provision allowing for such adjustments if indirect costs are below the state-wide median costs and by changing the provision requiring that the cost efficiency adjustments shall equal 25% of the difference between allowable reported costs and the applicable maximum allowable cost to require that such adjustments be equal to 25% of the difference between allowable reported costs and the applicable median allowable cost, amended Subsec. (f)(7) providing for the inflation of allowable operating costs for the fiscal years ending June 30, 1996, and June 30, 1997, amended Subsecs. (g) and (h) by providing for the allowance for real growth for the fiscal year ending June 30, 1996, and any succeeding year, and added Subsec. (i) providing for a fee schedule for payments to be made to chronic disease hospitals associated with chronic and convalescent homes and made technical changes, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-351 amended Subsec. (f)(3) by reenacting former Subdivs. (A) and (B) providing for costs in excess of maximum amounts for any facility with patient days covered by Medicare and a pilot program for costs in excess of maximum amounts allowed for beds in a nursing home, effective July 1, 1995; P.A. 96-137 amended Subsec. (c) to delete a reference to the fiscal year ending June 30, 1995, thereby allowing the commissioner to continue to authorize a facility to accept payment in excess of the rate paid for a medical assistance patient in this state for a patient who receives medical assistance from another state; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-268 amended Subsec. (f)(1) to allow the commissioner to provide a rate adjustment for nonemergency transportation services and amended Subsec. (h) to add provision re minimum allowable patient days for rate computation purposes beginning with the fiscal year ending June 30, 1997, and provision re allowable salary of an administrator beginning with the fiscal year ending June 30, 1998, effective July 1, 1996; P.A. 97-112 replaced “home for the aged” with “residential care home”; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (h) by adding a provision increasing the inflation adjustment for rates made in accordance with Subsec. (p) of section 17-311-52 of the regulations of Connecticut state agencies and by providing that, beginning in the fiscal year ending June 30, 1999, for the purpose of determining the allowable salary of a related party, the department shall revise the maximum salary to $27,856 to be annually inflated in accordance with Sec. 17-311-52 of the regulations of Connecticut state agencies, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (f)(4) to delete provisions re exclusion of fair rent from rate increase maximums for fiscal years ending June 30, 1992, and June 30, 1993, and exclusion of cost efficiency adjustment for indirect costs from rate increase maximums for fiscal year ending June 30, 1993, and to add provisions re rate increases for facilities for fiscal years ending June 30, 1998, and June 30, 1999, effective July 1, 1997; P.A. 98-156 amended Subsec. (f)(4)(C) to increase from two to 3% the maximum rate increase a facility shall receive for the fiscal year ending June 30, 1999, to make technical changes and to prohibit a facility from receiving a rate, for the fiscal year ending June 30, 2000, and any succeeding fiscal year, which is more than the rate it received in the prior year increased by the annual increase in the Consumer Price Index for the most recent calendar year, effective July 1, 1998; P.A. 98-239 amended Subsec. (f)(5) to provide that on and after July 1, 1998, the Commissioner of Social Services may allow minimum fair rent as the basis upon which reimbursement re improvements to real property is added, effective July 1, 1998; P.A. 99-279 amended Subsec. (f)(3) by adding an exception for the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods from the per diem maximum allowable costs for each cost component and specifying the per diem maximum allowable costs for direct costs, indirect costs, fair rent, capital-related costs and for administrative and general costs for the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods, and amended Subsec. (f)(4) by providing for the fiscal year ending June 30, 1999, that a facility shall receive the specified rate increase “exclusive of rate increases associated with a wage, benefit and staffing enhancement rate adjustment added for the period from April 1, 1999, to June 30, 1999, inclusive”, by specifying rate increases for facilities for the fiscal years ending June 30, 2000, and June 30, 2001, and maximum rate increases for facilities with an interim rate, replaced interim rate or scheduled rate adjustment specified in a certificate of need or other agreement and by extending, from the fiscal year ending June 30, 2000, to June 30, 2002, the prohibition against facilities receiving a rate that is more than the rate it received in the prior year increased by the annual increase in the CPI for the most recent calendar year, added new Subdiv. (f)(15), requiring the Commissioner of Social Services to adjust facility rates from April 1, 1999, to June 30, 1999, inclusive, by a per diem amount representing each facility’s allocation of funds appropriated for the purpose of wage, benefit and staffing enhancement, specifying the manner in which a facility’s per diem allocation of such funding shall be computed, specifying the usage of enhancement payments, and requiring the commissioner to recover from a facility any amounts determined not to have been applied to specified enhancements, and amended Subsec. (h) to increase the inflation adjustment for rates for residential care homes from 1% to 2% beginning with the fiscal year ending June 30, 2000, effective July 1, 1999; June Sp. Sess. P.A. 00-2 amended Subsec. (h) by adding provision re salary computation for a related party, beginning with the fiscal year ending June 30, 2001, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (f)(4) by requiring, for the fiscal year ending June 30, 2002, that each facility receive a rate increase that is 2.5% more than the rate the facility received in the prior fiscal year, requiring, for the fiscal year ending June 30, 2003, that each facility receive a rate increase that is 2% more than the rate the facility received in the prior fiscal year, deleting provision prohibiting a facility from receiving a rate, for the fiscal year ending June 30, 2002, and any succeeding fiscal year, that is more than the rate it received in the prior year increased by the annual increase in the CPI for the most recent calendar year, and requiring that commissioner add fair rent increases to any other rate increases established for a facility which has undergone a material change in circumstances re fair rent, deleting authority of commissioner to exclude fair rent from any rate increase maximums, amended Subsec. (g) to require commissioner, for fiscal year ending June 30, 2002, rate period, to increase the inflation adjustment for rates made in accordance with regulations to update allowable fiscal year 2000 costs to include a 3.5% inflation factor, and for fiscal year ending June 30, 2003, rate period, to increase the inflation adjustment for rates made in accordance with regulations to update allowable fiscal year 2001 costs to include a 1.5% inflation factor, and amended Subsec. (h) to increase the allowable base salary of an administrator of a residential care home from $30,000 to $37,000, beginning with the fiscal year ending June 30, 2002, require rates for the fiscal year ending June 30, 2002, to be based upon the increased allowable salary of an administrator, regardless of whether such amount was expended in the 2000 cost report period upon which rates are based, and require inflation adjustment for rates made in accordance with Subsec. (c) to be increased by 1%, beginning with the fiscal year ending June 30, 2002, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (f)(4) to delete reference to a rate “increase” and make a technical change, effective July 1, 2001, and revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-89 amended Subsec. (f) to delete “Notwithstanding the provisions of section 17b-344” from the prefatory provision re determination of rates, reflecting the repeal of said section by the same public act; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (f)(4)(C) by delaying from July 1, 2002, to January 1, 2003, a 2% rate increase to Medicaid nursing homes and specifying that facilities whose rate would have been lowered on July 1, 2002, will be issued such lower rate until January 1, 2003, when a 2% rate increase will take effect and amended Subsec. (g) by delaying from July 1, 2002, to November 1, 2002, a 1.5% rate increase to intermediate care facilities for the mentally retarded and specifying that facilities whose rate would have been lowered on July 1, 2002, will be issued such lower rate until November 1, 2002, at which time the rate will be updated, effective August 15, 2002; P.A. 03-2 amended Subsec. (f)(4) by delaying from January 1, 2003, to June 1, 2003, a 2% rate increase for any facility that would have been paid a lower rate effective July 1, 2002, than for the fiscal year ending June 30, 2002, due to interim rate status or agreement with the department, effective February 28, 2003; P.A. 03-19 made technical changes in Subsecs. (g) and (h), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to limit authority of commissioner to adjust rates for licensed chronic and convalescent nursing homes or rest homes with nursing supervision for the fiscal years ending June 30, 2004, and June 30, 2005, made technical changes in Subsec. (e), amended Subsec. (f)(4)(C) to provide that, with the exception of those facilities which would have received a lower rate, rates for the fiscal year ending June 30, 2003, remain in effect for the fiscal year ending June 30, 2004, rates for the fiscal year ending June 30, 2004, remain in effect until December 31, 2004, and effective January 1, 2005, facilities shall receive a rate that is 1% greater than the rate in effect on December 31, 2004, added new Subsec. (f)(16) re interim rates for licensed chronic and convalescent homes or rest homes with nursing supervision for which receivership has been imposed and authority of commissioner to adjust such rates, amended Subsec. (g) to provide that, with the exception of those intermediate care facilities for the mentally retarded which would have received a lower rate, rates for the fiscal year ending June 30, 2003, remain in effect for the fiscal year ending June 30, 2004, and effective July 1, 2004, such facilities shall receive a rate that is three-quarters of 1% greater than the rate in effect on June 30, 2004, amended Subsec. (h) by designating existing provisions as Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re authority of commissioner to allow actual debt service on certain loans issued to residential care homes by the Connecticut Housing Finance Authority, effective August 20, 2003; P.A. 04-5 amended Subsec. (a) to delete limit on commissioner’s authority to adjust rates for licensed chronic and convalescent nursing homes or rest homes with nursing supervision for the fiscal years ending June 30, 2004, and June 30, 2005, authorize commissioner to provide, within available appropriations, an interim rate increase for rate periods no earlier than April 1, 2004, subject to enumerated conditions, provide for rescission and recovery of certain interim rates and payments, and require quarterly reports to certain committees of the General Assembly, effective March 30, 2004; P.A. 04-16 made technical changes in Subsecs. (a), (c) and (d); P.A. 04-258 amended Subsec. (g) by eliminating provision re three-quarters of 1% increase to intermediate care facilities for the mentally retarded effective July 1, 2004, and adding provisions re rates in effect on June 30, 2004, remaining in effect until September 30, 2004, and on October 1, 2004, each facility shall receive a rate that is 5% greater than the rate in effect on September 30, 2004, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (h)(1) by providing that for fiscal year ending June 30, 2005, each residential care home shall receive a rate that is 2.25% more than the rate the facility received in the prior fiscal year, except that facilities that would have been issued a lower rate effective on July 1, 2004, shall be issued such lower rate, effective July 1, 2004; P.A. 05-251 amended Subsec. (f)(4) by adding provisions re interim rate increases for facilities for the fiscal years ending June 30, 2006, and June 30, 2007, that take effect upon receipt of all necessary federal approvals and the collection of the user fee provided in Sec. 17b-320 and may take into account reasonable costs incurred by a facility including wages and benefits and amended Subsecs. (g) and (h)(1) by adding provisions re 4% rate increase for certain facilities for the fiscal year ending June 30, 2006, that shall take effect not earlier than October 1, 2005, and upon receipt of all necessary federal approvals and the collection of the user fee provided in Sec. 17b-320, effective July 1, 2005; P.A. 05-280 amended Subsec. (f)(4) by making a technical change and providing that the July 1, 2005, interim rate increases for facilities shall remain in effect unless federal financial participation matching funds are no longer available or the user fee established under Sec. 17b-320 is not in effect, and amended Subsec. (h)(1) by replacing “four per cent more than the rate the facility received in the prior fiscal year” with “determined in accordance with applicable law and subject to appropriations”, effective July 1, 2005; P.A. 06-188 amended Subsec. (a) by deleting provision in Subdiv. (4) that prevented commissioner from considering the immediate profitability of a facility, adding Subdiv. (5) permitting commissioner to consider “the ability of the facility to meet wage and benefit costs” and deleting provision that, on and after July 1, 2005, prevented commissioner from providing interim rate increases to licensed chronic and convalescent nursing homes or rest homes with nursing supervision, amended Subsec. (f)(4) by providing that, for fiscal year ending June 30, 2007, certain facilities shall receive a rate that is 3% greater than the rate in effect for period ending June 30, 2006, and making technical changes, amended Subsec. (f)(16) by adding provision re commissioner’s authority to increase interim rates for facilities in receivership that have a rate greater than the median rate for the facility’s peer grouping, amended Subsec. (g) by providing that rates in effect for period ending June 30, 2006, shall remain in effect until September 30, 2006, and adding provision re rates effective October 1, 2006, and amended Subsec. (h)(1) by providing that rates in effect for period ending June 30, 2006, shall remain in effect until September 30, 2006, and adding provision re rates effective October 1, 2006, effective July 1, 2006; P.A. 06-196 made technical changes in Subsec. (f)(4), effective June 7, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-209 amended Subsec. (f)(16) by replacing provisions that limited interim rate increase for facility for which a receivership has been imposed to an amount not to exceed the median rate for facility’s peer grouping with provisions specifying that commissioner may establish an increased rate for the facility “after consultation with the receiver” and “if the commissioner with approval of the Secretary of the Office of Policy and Management determines that such higher rate is needed to keep the facility open and to ensure the health, safety and welfare of the residents at such facility”, effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (f)(4) by providing that for fiscal year ending June 30, 2008, each facility shall receive a rate that is 2.9% greater than rate in effect for period ending June 30, 2007, and for fiscal year ending June 30, 2009, rates in effect for period ending June 30, 2008, shall remain in effect until June 30, 2009, except for facilities that would have been issued a lower rate due to interim rate status or agreement with department, and by making a technical change, amended Subsec. (f)(11) by replacing “fiscal year ending June 30, 1992, and any succeeding fiscal year” with “fiscal years ending June 30, 1992, through June 30, 2007,” and amended Subsec. (g) by providing that for fiscal year ending June 30, 2008, each facility shall receive a rate that is 2.9% greater than rate in effect for period ending June 30, 2007, and for fiscal year ending June 30, 2009, rates in effect for period ending June 30, 2008, shall remain in effect until June 30, 2009, except for facilities that would have been issued a lower rate due to interim rate status or agreement with department, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (f)(4) by adding provisions re rates and fair rent increases for fiscal years ending June 30, 2010, and June 30, 2011, amended Subsec. (f)(11) by replacing “fiscal years ending June 30, 1992, through June 30, 2007,” with “fiscal year ending June 30, 2011, and any succeeding fiscal year”, amended Subsec. (g) by adding provision re rates for fiscal years ending June 30, 2010, and June 30, 2011, and amended Subsec. (h)(1) by adding provision re rates for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-44 amended Subsec. (f)(4) by adding provisions re rates and fair rent increases for fiscal years ending June 30, 2012, and June 30, 2013, and adding provision allowing commissioner to increase rates for chronic convalescent nursing homes and rest homes with nursing supervision, amended Subsec. (g) by adding provision re rates for fiscal years ending June 30, 2012, and June 30, 2013, and adding provision allowing commissioner to increase rates for intermediate care facilities for the mentally retarded and amended Subsec. (h)(1) by adding provisions re rates and fair rent increases for fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by making a technical change and amended Subsec. (f) by making a technical change in Subdiv. (4), deleting former Subdiv. (11) re payments payable in June beginning in fiscal year ending June 30, 2011, and redesignating existing Subdivs. (12) to (16) as Subdivs. (11) to (15), effective June 21, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (g) by providing that rate setting provisions formerly applicable to fiscal years ending June 30, 2012, and June 30, 2013, are applicable to fiscal year ending June 30, 2012, making technical changes and adding provision re facility having significant decrease in land and building costs to receive a reduced rate to reflect the decrease in such costs for fiscal year ending June 30, 2013, and amended Subsec. (h)(1) by adding “and until the fiscal year ending June 30, 2009, inclusive,” re inflation adjustment for rates beginning with fiscal year ending June 30, 2000, providing that rate setting provisions formerly applicable to fiscal years ending June 30, 2012, and June 30, 2013, are applicable to fiscal year ending June 30, 2012, and adding provisions re rate increase for residential care homes for fiscal year ending June 30, 2013, effective July 1, 2012, and amended Subsec. (f)(4) by adding provisions re fair rent increases for the fiscal year ending June 30, 2013, and making a conforming change, effective January 1, 2013; P.A. 13-97 amended Subsec. (a) to replace reference to select committee on aging with reference to joint standing committee on aging, effective June 6, 2013; P.A. 13-139 amended Subsecs. (a), (f) and (g) by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-234 amended Subsec. (f)(4) to base fiscal year 2014 rates on 2011 cost reports subject to a 90% minimum occupancy standard and a rate ceiling and floor, and to establish a rate freeze for fiscal year 2015, with the exception of lower rates based on interim rate status or agreement with the department, amended Subsec. (g) to revise rate calculations through fiscal year 2015 by instituting a rate freeze except, subject to available appropriations, for facilities with approved capital improvements, extending fair rent increases, prohibiting consideration of rebasing and allowing for lower rates based on interim rate status or agreement, and amended Subsec. (h)(1) to prohibit rebasing consideration in calculation of rates for fiscal years 2014 and 2015, authorize lower rates based on interim rate status or agreement, allow for higher rates based on available appropriations and establish a rate floor tied to fiscal year 2013 rates, effective July 1, 2013; P.A. 13-247 amended Subsec. (f)(4) to add a rate floor for fiscal year 2014 and make technical and conforming changes, and amended Subsec. (h)(1) to delete provision prohibiting consideration of rebasing in calculating rates for fiscal years 2014 and 2015 and to make a technical change, effective July 1, 2013; P.A. 14-30 amended Subsec. (h)(1) to add provision re capitalization of costs of less than $10,000 for rate-setting purposes for fiscal year ending June 30, 2015, and each succeeding fiscal year thereafter, effective July 1, 2014; P.A. 14-55 amended Subsec. (a) to add definitions of “related party”, “company”, “family association” and “profit and loss statement”, add provisions re financial reporting for certain related parties and re state’s immunity from legal action for failing to act on the information obtained, and make technical changes, effective July 1, 2014; P.A. 14-116 made technical changes in Subsecs. (f)(4) and (h)(1), effective June 6, 2014; P.A. 14-164 amended Subsec. (a) to add provisions re commissioner’s authority to reduce rate or deny retroactive rate increase for failure to submit complete and accurate report, and make technical changes, effective June 11, 2014, and amended Subsec. (h)(1) to add provision re rate increase for fiscal year ending June 30, 2014, and each fiscal year thereafter, for capital improvement made for the health and safety of residents, and make a technical change, effective July 1, 2014; P.A. 14-217 amended Subsec. (h)(1) to add provision re inflation cost limitation increase and waiver of rate of return for fiscal year ending June 30, 2015, effective July 1, 2014; P.A. 15-36 amended Subsec. (a) to change “December thirty-first” to “February fifteenth” re facility report and “February fifteenth” to “April first” re commissioner report, effective July 1, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to add provision re commissioner may revise rate of facility that is closing, amended Subsec. (f)(4) to add provisions re rates for fiscal years ending June 30, 2016, and June 30, 2017, and add provisions re adjustment of facility rates based on employee salaries, amended Subsec. (g) to add provisions re rates and fair rent increases for fiscal years ending June 30, 2016, and June 30, 2017, and amended Subsec. (h)(1) to add provision re reimbursement of the greater of allowable accumulated fair rent reimbursement or $3.10 per day and provisions re rates for fiscal years ending June 30, 2016, and June 30, 2017, effective July 1, 2015.



Section 17b-340a - Determination of resident day user fee in an intermediate care facility for individuals with intellectual disabilities. Penalty. Delegation of authority to Commissioner of Social Services.

(a) For purposes of this section and section 17b-340b:

(1) “Commissioner” means the Commissioner of Revenue Services;

(2) “Department” means the Department of Revenue Services;

(3) “Intermediate care facility for individuals with intellectual disabilities” or “intermediate care facility” means a residential facility for persons with intellectual disability which is certified to meet the requirements of 42 CFR 442, Subpart C and, in the case of a private facility, licensed pursuant to section 17a-227;

(4) “Resident day” means a day of intermediate care facility residential care provided to an individual and includes the day a resident is admitted and any day for which the intermediate care facility is eligible for payment for reserving a resident's bed due to hospitalization or temporary leave and for the date of death. For purposes of this subdivision, a day of care shall be the period of time between the census-taking hour in a facility on two successive calendar days. “Resident day” does not include the day a resident is discharged;

(5) “Intermediate care facility for individuals with intellectual disabilities net revenue” means amounts billed by an intermediate care facility for all services provided, including room, board and ancillary services, minus (A) contractual allowances, (B) payer discounts, (C) charity care, and (D) bad debts; and

(6) “Contractual allowances” means the amount of discounts allowed by an intermediate care facility to certain payers from amounts billed for room, board and ancillary services.

(b) (1) For each calendar quarter commencing on or after July 1, 2011, there is hereby imposed a resident day user fee on each intermediate care facility for individuals with intellectual disabilities in this state, which fee shall be the product of the facility's total resident days during the calendar quarter multiplied by the user fee, as determined by the Commissioner of Social Services pursuant to section 17b-340b.

(2) Each intermediate care facility for individuals with intellectual disabilities shall, on or before the last day of January, April, July and October of each year, render to the commissioner a return, on forms prescribed or furnished by the commissioner, stating the intermediate care facility's total resident days during the calendar quarter ending on the last day of the preceding month and stating such other information as the commissioner deems necessary for the proper administration of the provisions of this section. The resident day user fee imposed under this section shall be due and payable on the due date of such return. Each intermediate care facility shall be required to file such return electronically with the department and to make such payment by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether such facility would have otherwise been required to file such return electronically or to make such payment by electronic funds transfer under the provisions of chapter 228g.

(c) Whenever such resident day user fee is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and interest at the rate of one per cent per month or a fraction thereof shall accrue on such user fee from the due date of such user fee until the date of payment.

(d) The commissioner shall notify the Commissioner of Social Services of any amount delinquent under section 17b-340b and, upon receipt of such notice, the Commissioner of Social Services shall deduct and withhold such amount from amounts otherwise payable by the Department of Social Services to the delinquent facility.

(e) The provisions of section 12-548, sections 12-550 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the user fee imposed under this section, except to the extent that any provision is inconsistent with a provision in this section. For purposes of section 12-39g, the resident day user fee shall be treated as a tax.

(f) The commissioner may enter into an agreement with the Commissioner of Social Services delegating to the Commissioner of Social Services the authority to examine the records and returns of any intermediate care facility for individuals with intellectual disabilities in this state subject to the resident day user fee imposed under this section and to determine whether such user fee has been underpaid or overpaid. If such authority is so delegated, examinations of such records and returns by the Commissioner of Social Services and determinations by the Commissioner of Social Services that such user fee has been underpaid or overpaid shall have the same effect as similar examinations or determinations made by the Commissioner of Revenue Services.

(g) (1) The commissioner shall not collect the resident day user fee pursuant to this section until the Commissioner of Social Services informs the commissioner that all the necessary federal approvals are in effect to secure federal financial participation matching funds associated with any authorized facility rate increases.

(2) The commissioner shall cease to collect the resident day user fee pursuant to this section if the Commissioner of Social Services informs the commissioner that the federal approvals described in subdivision (1) of this subsection are withheld or withdrawn.

(P.A. 11-6, S. 151; P.A. 13-139, S. 10.)

History: P.A. 11-6 effective July 1, 2011; P.A. 13-139 amended Subsecs. (a), (b) and (f) by substituting “individuals with intellectual disabilities” or “persons with intellectual disability” for “the mentally retarded”.



Section 17b-340b - Intermediate care facilities for individuals with intellectual disabilities. User fee.

On or before July 1, 2011, and on or before July first annually or biennially thereafter, the Commissioner of Social Services shall determine the amount of the user fee and promptly notify the commissioner and the intermediate care facilities for individuals with intellectual disabilities of such amount. The user fee shall be (1) the sum of each facility's anticipated net revenue, including, but not limited to, its estimated net revenue from any increases in Medicaid payments during the twelve-month period ending on June thirtieth of the succeeding calendar year, (2) which sum shall be multiplied by a percentage as determined by the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Social Services, provided, before October 1, 2011, such percentage shall not exceed five and one-half per cent and, on and after October 1, 2011, such percentage shall not exceed the maximum amount allowed under federal law, and (3) which product shall be divided by the sum of each facility's anticipated resident days during the twelve-month period ending on June thirtieth of the succeeding calendar year. The Commissioner of Social Services, in anticipating facility net revenue and resident days, shall use the most recently available facility net revenue and resident day information. Notwithstanding the provisions of this section, the Commissioner of Social Services may adjust the user fee as necessary to prevent the state from exceeding the maximum amount allowed under federal law.

(P.A. 11-6, S. 152; 11-44, S. 162; P.A. 13-139, S. 11.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-44 added provisions allowing Commissioner of Social Services to determine amount of user fee annually or biennially and to adjust user fee to prevent fee from exceeding maximum allowed under federal law, effective July 1, 2011; P.A. 13-139 substituted “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-340c - Advance payments to nursing facilities. Recovery of payments. Execution of security agreements by commissioner.

(a) The Commissioner of Social Services may, upon the request of a nursing facility providing services eligible for payment under the medical assistance program, make a payment to such nursing facility in advance of normal bill payment processing. Except as provided in subsection (b) of this section, (1) such advance shall not exceed estimated amounts due to such nursing facility for services provided to eligible recipients over the most recent two-month period, and (2) the commissioner shall recover such payment through reductions to payments due to such nursing facility or cash receipt not later than ninety days after issuance of such payment. The commissioner shall take prudent measures to assure that such advance payments are not provided to any nursing facility that is at risk of bankruptcy or insolvency, and may execute agreements appropriate for the security of repayment.

(b) For a nursing facility appointed a receiver under section 19a-543, the commissioner may waive (1) the advance payment limitation, or (2) the ninety-day deadline for recovery of advance payment prescribed in subsection (a) of this section.

(P.A. 11-6, S. 31; P.A. 12-130, S. 1; P.A. 13-234, S. 117.)

History: P.A. 11-6 effective July 1, 2011; P.A. 12-130 designated existing provisions as Subsec. (a) and amended same by adding Subdiv. designators (1) and (2) and reference to Subsec. (b) and added Subsec. (b) re waiver of requirements of Subsec. (a) for nursing facility appointed a receiver, effective June 15, 2012; P.A. 13-234 amended Subsec. (a) to delete provision re consultation with Secretary of the Office of Policy and Management, effective June 19, 2013.



Section 17b-340d - Acuity-based methodology for Medicaid reimbursement of nursing home services. Regulations.

(a) The Commissioner of Social Services may implement an acuity-based methodology for Medicaid reimbursement of nursing home services. In the course of developing such a system, the commissioner shall review the skilled nursing facility prospective payment system developed by the Centers for Medicare and Medicaid Services, as well as other methodologies used nationally, and shall consider recommendations from the nursing home industry.

(b) The Commissioner of Social Services may implement policies as necessary to carry out the provisions of this section while in the process of adopting the policies as regulations, provided that prior to implementation the policies are posted on the eRegulations System established pursuant to section 4-173b and the Department of Social Services’ Internet web site.

(June Sp. Sess. P.A. 15-5, S. 394.)

History: June Sp. Sess. P.A. 15-5 effective June 30, 2015.



Section 17b-341 - (Formerly Sec. 17-314a). Self-pay rates regulated. Provider agreement. Rate adjustments. Appeals.

(a)(1) As used in this section, “self-pay patient” means a patient who is not receiving state or municipal assistance to pay for the cost of care.

(2) The Commissioner of Social Services shall determine annually, after a public hearing, the rates to be charged to self-pay patients in any of the following licensed facilities if the facility does not have a provider agreement with the state to provide services to recipients of benefits obtained through Title XIX of the Social Security Amendments of 1965, except a facility that did not have a provider agreement in effect as of January 1, 1991, or had entered into a limited provider agreement before January 1, 1991: Chronic and convalescent nursing homes, chronic disease hospitals associated with chronic and convalescent nursing homes and rest homes with nursing supervision. Each such facility that does have such a provider agreement, each such facility that did not have a provider agreement in effect as of January 1, 1991, or had entered into a limited provider agreement before January 1, 1991, and each residential care home shall determine its own self-pay rates. Rates determined pursuant to this section shall be effective July 1, 1991, and on July first of each year thereafter through June 30, 1993, and shall be determined for each facility individually, on the basis of payment for the reasonable costs of providing all services. All self-pay patients shall be given notice of a rate increase at least thirty days prior to the effective date of such rate increase. In determining rates to be charged to self-pay patients the commissioner shall: (A) Consider the quality of care provided by each facility, based on information which the Department of Public Health shall provide to the commissioner, and any testimony or information received from other interested parties; and (B) take into account the relevant cost considerations set forth in section 17b-340 and in the regulations adopted in accordance with subsection (a) of section 17b-238. Such regulations shall include, but not be limited to, the establishment of a formula for allowing profit or an operating surplus, and a fair rate of return on invested capital or equity. Nothing in this section shall authorize the commissioner to set a rate lower than the rate set under section 17b-340 for comparable services. Each facility determining its own self-pay rates shall report such rates to the commissioner upon determination and upon any modification. The commissioner shall document each rate so reported and each rate determined for a facility by the commissioner pursuant to this section. Each facility shall charge any self-pay patient who is insured under a long-term care insurance policy which is precertified pursuant to section 38a-475 a rate which is at least five per cent less than the rate charged other self-pay patients. On and after April 1, 2008, each facility shall charge self-pay patients a per diem rate and not a monthly rate.

(b) Any hospital, home or any self-pay patient or his guardian or conservator aggrieved by said commissioner's decision regarding the rates to be charged to self-pay patients may obtain, by written request to said commissioner, a hearing on all items of aggrievement in accordance with sections 4-176e to 4-181a, inclusive, if the request is made not later than ten days after written notice of the decision is provided by said commissioner to such home or hospital. Upon receipt of such notice concerning the rate decision, the home or hospital shall immediately give written notice of said commissioner's decision to any patient affected or his guardian or conservator.

(c) In the event of an unforeseen or material change in circumstances such hospital or home may submit an application for a rate increase at any time in a form and manner prescribed by the commissioner by regulations adopted in accordance with subsection (a) of section 17b-238. All self-pay patients shall be given notice of an application for a rate increase as soon as possible after receipt of such application by the commissioner, but in no case shall such notice be provided less than ten days prior to the effective date of such increase. The commissioner may approve, modify, or deny such rate increase request with or without a public hearing thereon not less than ten nor more than thirty days after receipt of such request. Notice of such decision shall be given immediately to the hospital or home by certified mail and to the public by publication in a newspaper having a circulation in the area affected. If such rate increase request is denied, modified or approved without a public hearing the applicant or any member of the public may request such a hearing not later than thirty days after the date of such decision, in which case the commissioner shall hold a public hearing. Any public hearing provided by this section shall be held not less than ten nor more than thirty days after receipt of the request for a rate increase or the request for a hearing by the applicant or a member of the public. Notice of the hearing shall be given to the hospital or home by certified mail and to the public, by publication in a newspaper having a circulation in the area affected, at least one week prior to such hearing. Such hearing shall be held, at the discretion of the commissioner, in Hartford or in the area served by such hospital or home. The commissioner shall require from such hospital or home such information, data, records, studies and evaluations as he considers necessary to determine the need for such increases in accordance with the regulations adopted pursuant to section 17b-238. Such proposed increases shall take effect thirty days after such hearing or thirty days after the receipt of any data requested by the commissioner, whichever is later, unless within such period the commissioner denies the requested increase or approves such percentage of the increase as he feels is justified. If no hearing is held or requested the commissioner's decision shall take effect thirty days after the date of such decision. The applicant shall have the burden of proof that an increase is warranted.

(d) Any party aggrieved by said commissioner's decision after a hearing conducted pursuant to subsection (b) or (c), may appeal therefrom in accordance with the provisions of section 4-183, except venue shall be in the judicial district in which the home or hospital is located. Such appeal shall have precedence in respect to order of trial over all other cases except writs of habeas corpus, actions brought by or on behalf of the state, including informations on the relation of private individuals, and appeals from awards or decisions of workers' compensation commissioners.

(e) The Superior Court, on application of the Commissioner of Social Services or the Attorney General, may enforce any determination made by the commissioner, pursuant to subsection (a), (b), or (c) of this section, by appropriate decree or process, including but not limited to the following: (1) An order requiring a hospital or home to cease and desist from charging a self-pay patient a rate in excess of the allowable rate set pursuant to this section; and (2) an order that the hospital or home refund to a self-pay patient any amount paid in excess of the allowable rate set pursuant to this section. The decree or process shall issue upon proof of the allowable rate established pursuant to this section and proof that a self-pay patient has paid any amount in excess of the allowable rate established pursuant to this section, as required by the hospital or home.

(P.A. 79-182, S. 1, 4; P.A. 80-141; 80-203; 80-483, S. 77, 186; P.A. 88-156, S. 21; 88-317, S. 75, 107; June Sp. Sess. P.A. 91-8, S. 23, 63; P.A. 92-231, S. 1, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; P.A. 03-268, S. 9; P.A. 08-30, S. 1; P.A. 10-32, S. 67.)

History: P.A. 80-141 required consideration of quality of care based on health services department information or on other information or testimony in determination of rates; P.A. 80-203 required thirty-day notice of impending increase to self-pay patients in Subsec. (a), required notification of application for increase to self-pay patients in Subsec. (c) and placed burden of proof that increase is necessary on applicant and added Subsec. (e) re enforcement of orders by court; P.A. 80-483 deleted reference to counties in Subsec. (d) and replaced “workmen's compensation” with “workers' compensation”; P.A. 88-156 substituted chronic and convalescent nursing homes for chronic and convalescent hospitals and added chronic disease hospitals associated with chronic and convalescent nursing homes to list of establishments for which the commissioner sets the rates to be charged to self-pay patients in Subsec. (a); P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-8 amended Subsec. (a) re rate determination and the rate of payment for nursing homes, chronic disease hospitals associated with chronic and convalescent nursing homes, chronic and convalescent hospitals, rest homes, homes for the aged and residential facilities for the care of the mentally retarded added provisions requiring facilities with provider agreements and homes for aged to determine their own self pay rates and to report rates to the commissioner and required commissioner to report rates to the human service committee on December 31, 1992; P.A. 92-231 amended Subsec. (a) by requiring facilities to charge self-pay patients insured under long-term care policies precertified pursuant to Sec. 38a-475 a rate at least 5% less than the rate charged other self-pay patients; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-314a transferred to Sec. 17b-341 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 03-268 amended Subsec. (a) by deleting provision which required commissioner to report facility self-pay rates to human services committee by December 31, 1992; P.A. 08-30 amended Subsec. (a) by moving existing definition of “self-pay patient” to new Subdiv. (1), designating existing provisions as Subdiv. (2) and adding requirement that on and after April 1, 2008, each facility charge self-pay patients a per diem rate and not a monthly rate, effective April 30, 2008; P.A. 10-32 made technical changes in Subsec. (a)(2), effective May 10, 2010.



Section 17b-342 - (Formerly Sec. 17-314b). Connecticut home-care program for the elderly.

(a) The Commissioner of Social Services shall administer the Connecticut home-care program for the elderly state-wide in order to prevent the institutionalization of elderly persons (1) who are recipients of medical assistance, (2) who are eligible for such assistance, (3) who would be eligible for medical assistance if residing in a nursing facility, or (4) who meet the criteria for the state-funded portion of the program under subsection (i) of this section. For purposes of this section, a long-term care facility is a facility that has been federally certified as a skilled nursing facility or intermediate care facility. The commissioner shall make any revisions in the state Medicaid plan required by Title XIX of the Social Security Act prior to implementing the program. The program shall be structured so that the net cost to the state for long-term facility care in combination with the services under the program shall not exceed the net cost the state would have incurred without the program. The commissioner shall investigate the possibility of receiving federal funds for the program and shall apply for any necessary federal waivers. A recipient of services under the program, and the estate and legally liable relatives of the recipient, shall be responsible for reimbursement to the state for such services to the same extent required of a recipient of assistance under the state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program. Only a United States citizen or a noncitizen who meets the citizenship requirements for eligibility under the Medicaid program shall be eligible for home-care services under this section, except a qualified alien, as defined in Section 431 of Public Law 104-193, admitted into the United States on or after August 22, 1996, or other lawfully residing immigrant alien determined eligible for services under this section prior to July 1, 1997, shall remain eligible for such services. Qualified aliens or other lawfully residing immigrant aliens not determined eligible prior to July 1, 1997, shall be eligible for services under this section subsequent to six months from establishing residency. Notwithstanding the provisions of this subsection, any qualified alien or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law who is a victim of domestic violence or who has intellectual disability shall be eligible for assistance pursuant to this section. Qualified aliens, as defined in Section 431 of Public Law 104-193, or other lawfully residing immigrant aliens or aliens who formerly held the status of permanently residing under color of law shall be eligible for services under this section provided other conditions of eligibility are met.

(b) The commissioner shall solicit bids through a competitive process and shall contract with an access agency, approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined by regulations adopted pursuant to subsection (e) of this section, that submits proposals which meet or exceed the minimum bid requirements. In addition to such contracts, the commissioner may use department staff to provide screening, coordination, assessment and monitoring functions for the program.

(c) The community-based services covered under the program shall include, but not be limited to, the following services to the extent that they are not available under the state Medicaid plan, occupational therapy, homemaker services, companion services, meals on wheels, adult day care, transportation, mental health counseling, care management, elderly foster care, minor home modifications and assisted living services provided in state-funded congregate housing and in other assisted living pilot or demonstration projects established under state law. Personal care assistance services shall be covered under the program to the extent that (1) such services are not available under the Medicaid state plan and are more cost effective on an individual client basis than existing services covered under such plan, and (2) the provision of such services is approved by the federal government. Recipients of state-funded services and persons who are determined to be functionally eligible for community-based services who have an application for medical assistance pending shall have the cost of home health and community-based services covered by the program, provided they comply with all medical assistance application requirements. Access agencies shall not use department funds to purchase community-based services or home health services from themselves or any related parties.

(d) Physicians, hospitals, long-term care facilities and other licensed health care facilities may disclose, and, as a condition of eligibility for the program, elderly persons, their guardians, and relatives shall disclose, upon request from the Department of Social Services, such financial, social and medical information as may be necessary to enable the department or any agency administering the program on behalf of the department to provide services under the program. Long-term care facilities shall supply the Department of Social Services with the names and addresses of all applicants for admission. Any information provided pursuant to this subsection shall be confidential and shall not be disclosed by the department or administering agency.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to define “access agency”, to implement and administer the program, to establish uniform state-wide standards for the program and a uniform assessment tool for use in the screening process and to specify conditions of eligibility.

(f) The commissioner may require long-term care facilities to inform applicants for admission of the program established under this section and to distribute such forms as the commissioner prescribes for the program. Such forms shall be supplied by and be returnable to the department.

(g) The commissioner shall report annually, by June first, to the joint standing committee of the General Assembly having cognizance of matters relating to human services on the program in such detail, depth and scope as said committee requires to evaluate the effect of the program on the state and program participants. Such report shall include information on (1) the number of persons diverted from placement in a long-term care facility as a result of the program, (2) the number of persons screened, (3) the average cost per person in the program, (4) the administration costs, (5) the estimated savings, and (6) a comparison between costs under the different contracts.

(h) An individual who is otherwise eligible for services pursuant to this section shall, as a condition of participation in the program, apply for medical assistance benefits pursuant to section 17b-260 when requested to do so by the department and shall accept such benefits if determined eligible.

(i) (1) On and after July 1, 2015, the Commissioner of Social Services shall, within available appropriations, administer a state-funded portion of the program for persons (A) who are sixty-five years of age and older; (B) who are inappropriately institutionalized or at risk of inappropriate institutionalization; (C) whose income is less than or equal to the amount allowed under subdivision (3) of subsection (a) of this section; and (D) whose assets, if single, do not exceed one hundred fifty per cent of the federal minimum community spouse protected amount pursuant to 42 USC 1396r-5(f)(2) or, if married, the couple’s assets do not exceed two hundred per cent of said community spouse protected amount. For program applications received by the Department of Social Services for the fiscal years ending June 30, 2016, and June 30, 2017, only persons who require the level of care provided in a nursing home shall be eligible for the state-funded portion of the program, except for persons residing in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e who are otherwise eligible in accordance with this section.

(2) Except for persons residing in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e, as provided in subdivision (3) of this subsection, any person whose income is at or below two hundred per cent of the federal poverty level and who is ineligible for Medicaid shall contribute nine per cent of the cost of his or her care. Any person whose income exceeds two hundred per cent of the federal poverty level shall contribute nine per cent of the cost of his or her care in addition to the amount of applied income determined in accordance with the methodology established by the Department of Social Services for recipients of medical assistance. Any person who does not contribute to the cost of care in accordance with this subdivision shall be ineligible to receive services under this subsection. Notwithstanding any provision of sections 17b-60 and 17b-61, the department shall not be required to provide an administrative hearing to a person found ineligible for services under this subsection because of a failure to contribute to the cost of care.

(3) Any person who resides in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e and whose income is at or below two hundred per cent of the federal poverty level, shall not be required to contribute to the cost of care. Any person who resides in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e and whose income exceeds two hundred per cent of the federal poverty level, shall contribute to the applied income amount determined in accordance with the methodology established by the Department of Social Services for recipients of medical assistance. Any person whose income exceeds two hundred per cent of the federal poverty level and who does not contribute to the cost of care in accordance with this subdivision shall be ineligible to receive services under this subsection. Notwithstanding any provision of sections 17b-60 and 17b-61, the department shall not be required to provide an administrative hearing to a person found ineligible for services under this subsection because of a failure to contribute to the cost of care.

(4) The annualized cost of services provided to an individual under the state-funded portion of the program shall not exceed fifty per cent of the weighted average cost of care in nursing homes in the state, except an individual who received services costing in excess of such amount under the Department of Social Services in the fiscal year ending June 30, 1992, may continue to receive such services, provided the annualized cost of such services does not exceed eighty per cent of the weighted average cost of such nursing home care. The commissioner may allow the cost of services provided to an individual to exceed the maximum cost established pursuant to this subdivision in a case of extreme hardship, as determined by the commissioner, provided in no case shall such cost exceed that of the weighted cost of such nursing home care.

(j) The Commissioner of Social Services may implement revised criteria for the operation of the program while in the process of adopting such criteria in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing the policy. Such criteria shall be valid until the time final regulations are effective.

(k) The commissioner shall notify any access agency or area agency on aging that administers the program when the department sends a redetermination of eligibility form to an individual who is a client of such agency.

(l) In determining eligibility for the program described in this section, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran.

(P.A. 85-556, S. 1, 2; P.A. 86-374, S. 4, 6; P.A. 87-363, S. 1, 2; P.A. 89-296, S. 7, 9; P.A. 90-182, S. 1, 3; P.A. 91-176; May Sp. Sess. P.A. 92-16, S. 37, 89; P.A. 93-262, S. 1, 87; 93-418, S. 27, 41; P.A. 95-160, S. 7, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 76, 165; P.A. 99-279, S. 12, 45; P.A. 00-83, S. 4, 5; June Sp. Sess. P.A. 00-2, S. 10; June Sp. Sess. P.A. 01-9, S. 110, 131; May 9 Sp. Sess. P.A. 02-7, S. 23; P.A. 04-258, S. 17; P.A. 05-280, S. 10; P.A. 09-9, S. 27; 09-64, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 66; P.A. 10-126, S. 1; 10-179, S. 21; P.A. 11-25, S. 14; 11-44, S. 86; P.A. 12-208, S. 7; P.A. 13-139, S. 24; P.A. 14-142, S. 1; June Sp. Sess. P.A. 15-5, S. 383.)

History: P.A. 86-374 rephrased provision in Subsec. (b) re solicitation of bids and contracting processes, expanded community-based services in Subsec. (c), and inserted new Subsec. (g) re commencement of preadmission screening and community-based services program, relettering former Subsec. (g) as (h); P.A. 87-363 amended Subsec. (b) to eliminate the requirement that the commissioner contract with “at least three different” coordination, assessment and monitoring agencies and Subsec. (g) to remove language specifying that the program start on January 1, 1987, if the department has approval and added the language providing for implementation when the department has approval and has arranged for the provision of coordination, assessment and monitoring functions state-wide and added language on operation within available appropriations; P.A. 89-296 added Subsec. (i) re application for medical assistance benefits under Sec. 17-134a as condition of participation in program; P.A. 90-182 amended program eligibility criteria in Subsec. (a) to exclude persons who would become eligible for medical assistance within 180 days if they were placed in a long-term care facility, and to delete reference to sliding fee schedule for such persons, and to include persons receiving state-funded program services on June 30, 1990, and persons who apply for such services by June 30, 1990, and are determined eligible; amended Subsec. (c) to exclude persons who are ineligible for medical assistance from eligibility for home health services and to provide that persons determined to be functionally eligible for community-based services who have applied for medical assistance are eligible for home health and community-based services; amended Subsec. (f) to delete provision that long-term care facilities shall not be required to determine if applicants for admission who are not medical assistance recipients would become eligible for such assistance within 180 days following admission, and to delete provision that no long-term care facility shall be subject to penalty or denied reimbursement due to failure of an applicant for admission who is not a medical assistance recipient to apply for program established under section or to comply with program requirements; deleted obsolete provisions of Subsec. (g) re implementation of program and renumbered remaining Subsecs; P.A. 91-176 amended Subsec. (a) to require that the estate and legally liable relatives of a recipient of services under the program be responsible for reimbursement to the state for such services; May Sp. Sess. P.A. 92-16 changed the name of the program to the Connecticut home-care program for the elderly, added Subsec. (i) establishing a state-funded portion of the program and made technical changes for consistency; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance and commissioner and department on aging, effective July 1, 1993; P.A. 93-418 amended Subsec. (i) to include persons whose gross income is less than or equal to the amount allowed under the federally funded portion of the program and changed the provisions of the asset test to reflect whether a person is single or married, effective July 1, 1993; Sec. 17-314b transferred to Sec. 17a-405 in 1995; P.A. 95-160 replaced coordination, assessment and monitoring agency with access agency, amended Subsec. (e) to require the commissioner to adopt regulations defining “access agency”, amended Subsec. (g) to change the reporting date from January first to June first, amended Subsec. (j) to allow the commissioner to implement revised criteria for the operation of the entire program, instead of the state-funded portion of the program, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by allowing only citizens or noncitizens who meet eligibility requirements under Medicaid to qualify for services under this section, by allowing certain qualified aliens to be eligible for services under this section, by allowing any qualified alien or lawfully residing immigrant alien who is a victim of domestic violence or who has mental retardation to be eligible for services under this section and by making technical changes, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to extend from July 1, 1999, to July 1, 2001, the eligibility of certain qualified aliens or other lawfully residing immigrant aliens for services under this section, effective July 1, 1999; P.A. 00-83 amended Subsec. (a) to provide that alien who formerly held status of permanently residing under color of law who is a domestic violence victim or who has mental retardation shall be eligible for assistance under this section and to provide that qualified aliens or other lawfully residing immigrant aliens who formerly held such status shall be eligible for services under this section if other eligibility conditions are met, effective July 1, 2000; June Sp. Sess. P.A. 00-2 amended Subsec. (a) to add new Subdiv. (3) re eligibility for elderly persons who would be eligible for medical assistance if residing in a nursing facility and to designate former Subdiv. (3) as Subdiv. (4), amended Subsec. (c) to expand community-based services covered under the program to include “care”, in lieu of “case”, management, minor home modifications and assisted living services provided in state-funded congregate housing and other assisted living pilot or demonstration projects, amended Subsec. (f) to make a technical change, amended Subsec. (i)(1)(C) to change income requirements from amount allowed under federally funded portion of program to amount allowed under Subsec. (a)(3), deleted former Subsec. (i)(2) re sliding scale formula for required contributions for program participants, and added new Subsec. (i)(2) requiring that persons whose income exceeds 200% of federal poverty level contribute to cost of care in accordance with methodology established for medical assistance recipients; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to extend deadline for acceptance of applications by certain aliens to June 30, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to extend the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 amended Subsec. (a) by deleting provision that prohibited Commissioner of Social Services from accepting applications for assistance pursuant to section from a qualified alien or other lawfully residing immigrant alien after June 30, 2003, effective July 1, 2004; P.A. 05-280 amended Subsec. (i)(1) to provide that, on and after April 1, 2007, the applicable asset limit used in determining eligibility for the state-funded portion of the program, for a single person, is assets not to exceed 150% of the community spouse protected amount and, for married individuals, is couple’s assets not to exceed 200% of the community spouse protected amount, effective July 1, 2005; P.A. 09-9 amended Subsec. (a) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 09-64 amended Subsec. (c) by adding provision re coverage for personal care assistance services, effective April 1, 2010; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (i), in Subdiv. (2), by adding exception re persons residing in affordable housing under assisted living demonstration project, replacing “exceeds” with “is at or below”, inserting “and who is ineligible for Medicaid” and “fifteen per cent”, and replacing provision re contributions in accordance with methodology established in uniform policy manual with provisions re contributions to cost of care based on income level, re persons ineligible for services and re hearing not required for such ineligible persons, in Subdiv. (3), by replacing former provisions with provisions re contributions to cost of care based on income level by persons residing in affordable housing under assisted living demonstration project, re persons ineligible for services and re hearing not required for such ineligible persons, by deleting former Subdiv. (4) re increase in certain services and by redesignating existing Subdiv. (5) as Subdiv. (4), effective October 5, 2009; P.A. 10-126 added Subsec. (k) re notification to access agencies and area agencies on aging when department sends redetermination of eligibility forms to clients, effective July 1, 2010; P.A. 10-179 amended Subsec. (i)(2) by changing the Medicaid contribution from 15% of cost of care to 6% of cost of care, effective July 1, 2010; P.A. 11-25 made a technical change in Subsec. (i)(2); P.A. 11-44 amended Subsec. (i)(2) by increasing contribution to cost of care from 6% to 7%, effective July 1, 2011; P.A. 12-208 added Subsec. (l) re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012; P.A. 13-139 amended Subsec. (a) by substituting “intellectual disability” for “mental retardation” and making a technical change; P.A. 14-142 amended Subsec. (a) to delete provision re limitation on annualized cost of community-based services and delete “community-based” re services under program, effective July 1, 2014; June Sp. Sess. P.A. 15-5 amended Subsec. (i) to delete provisions re asset limits prior to April 1, 2007, add “federal” re minimum community spouse protected amount, replace “Section 4022.05 of the department’s uniform policy manual” with “42 USC 1396r-5(f)(2)”, add provision re program applications received for fiscal years ending June 30, 2016, and June 30, 2017, and make a technical change in Subdiv. (1), to increase individual contribution from 7 per cent to 9 per cent in Subdiv. (2), and to replace “the general statutes” with “sections 17b-60 and 17b-61” in Subdivs. (2) and (3), effective July 1, 2015.



Section 17b-342a - Pilot program to provide personal care assistance under the home-care program for the elderly.

Section 17b-342a is repealed, effective June 15, 2012.

(P.A. 04-258, S. 40; P.A. 05-209, S. 3; P.A. 06-188, S. 9; P.A. 07-130, S. 9; P.A. 12-119, S. 9; 12-208, S. 8.)



Section 17b-342b - Waiver application re pilot program to provide personal care assistance under the home-care program for the elderly.

Section 17b-342b is repealed, effective July 6, 2005.

(P.A. 04-258, S. 41; P.A. 05-209, S. 5.)



Section 17b-343 - (Formerly Sec. 17-314c). Rates of payment for home care services, transportation and mental health counseling.

The Commissioner of Social Services shall establish annually the maximum allowable rate to be paid by agencies for homemaker services, chore person services, companion services, respite care, meals on wheels, adult day care services, case management and assessment services, transportation, mental health counseling and elderly foster care, except that the maximum allowable rates in effect July 1, 1990, shall remain in effect during the fiscal years ending June 30, 1992, and June 30, 1993. The Commissioner of Social Services shall prescribe uniform forms on which agencies providing such services shall report their costs for such services. Such rates shall be determined on the basis of a reasonable payment for necessary services rendered. The maximum allowable rates established by the Commissioner of Social Services for the Connecticut home-care program for the elderly established under section 17b-342 shall constitute the rates required under this section until revised in accordance with this section. The Commissioner of Social Services shall establish a fee schedule, to be effective on and after July 1, 1994, for homemaker services, chore person services, companion services, respite care, meals on wheels, adult day care services, case management and assessment services, transportation, mental health counseling and elderly foster care. The commissioner may annually increase any fee in the fee schedule based on an increase in the cost of services. The commissioner shall increase the fee schedule effective July 1, 2000, by not less than five per cent, for adult day care services. The commissioner shall increase the fee schedule effective July 1, 2011, by four dollars per person, per day for adult day care services. Nothing contained in this section shall authorize a payment by the state to any agency for such services in excess of the amount charged by such agency for such services to the general public.

(P.A. 86-319, S. 1; P.A. 87-516, S. 4; 87-589, S. 64, 87; June Sp. Sess. P.A. 91-8, S. 21, 63; May Sp. Sess. P.A. 92-16, S. 32, 89; P.A. 93-262, S. 1, 38, 87; 93-418, S. 26, 41; 93-435, S. 59, 95; P.A. 95-160, S. 8, 69; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 00-2, S. 17, 53; P.A. 11-44, S. 166.)

History: P.A. 87-516 provided that the commissioner of income maintenance shall establish the maximum rates in consultation with the commissioner of human resources and the commissioner on aging, added transportation and mental health counseling to the list of services, and specified the maximum allowable rates for the preadmission screening and community-based services program; P.A. 87-589 added “until revised in accordance with this section”; June Sp. Sess. P.A. 91-8 amended the section re rate determination and the rate of payment for home care services, transportation and mental health counseling; May Sp. Sess. P.A. 92-16 provided that the maximum allowable rates in effect on July 1, 1990, shall remain in effect during the fiscal year ending June 30, 1993, and provided that for the fiscal year ending June 30, 1993, any rate established in a subcontract between coordination, assessment and monitoring agencies and direct care providers shall not exceed the rate in effect on June 30, 1992, increased by the most recent annual increase in the consumer price index for urban consumers; P.A. 93-262 replaced references to commissioners of income maintenance, human resources and aging with commissioner of social services and replaced the words “preadmission screening and community-based services program” with the words “Connecticut home-care program for the elderly”, effective July 1, 1993; P.A. 93-418 required the commissioner to establish a fee schedule for home care services on and after July 1, 1994, effective July 1, 1993; P.A. 93-435 authorized substitution of commissioner of social services for commissioner of income maintenance in P.A. 93-418, effective June 28, 1993; Sec. 17-314c transferred to Sec. 17b-343 in 1995; P.A. 95-160 deleted the reference to coordination, assessment and monitoring agencies, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 00-2 provided that the fee schedule for adult day care services shall increase by not less than 5%, effective July 1, 2000; P.A. 11-44 added provision requiring commissioner to increase fee schedule for adult day care services and made a technical change, effective July 1, 2011.



Section 17b-343a - Payment of claims for home health services provided under Medicare and Medicaid. Liability. Sanctions.

(a) Notwithstanding any provision of the general statutes, for the duration of a demonstration project established pursuant to 42 USC 1395b-1 for the purpose of improving the efficiency of the process for the payment of claims for home health services provided to individuals eligible for both Medicare and Medicaid: (1) No eligible recipient of home health services shall be liable for reimbursement to the state for the cost of those services; and (2) the Commissioner of Social Services may impose upon a provider of home health services a sanction of up to fifty thousand dollars for each failure to file claims or medical records as required under the provisions of the demonstration project. Any sanction imposed pursuant to this section may be recouped from ongoing payments to the provider of the services.

(b) The Commissioner of Social Services may, pursuant to an agreement with the Center for Medicare and Medicaid Services, waive liability for reimbursement to the state for payment for home health services received by an otherwise liable eligible recipient to whom such services were provided during the interim period from October 1, 1997, to September 30, 2000, inclusive.

(May 9 Sp. Sess. P.A. 02-7, S. 98.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 17b-344 and 17b-345 - (Formerly Secs. 17-314d and 17b-314e). Rates of payment to facilities for room, board and services. Self-pay rates in licensed chronic and convalescent nursing homes and rest homes with nursing supervision based on certain cost years.

Sections 17b-344 and 17b-345 are repealed, effective October 1, 2002.

(P.A. 89-325, S. 1, 2, 26; P.A. 90-176, S. 1, 2; P.A. 93-262, S. 1, 87; P.A. 97-112, S. 2; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 17b-346 - (Formerly Sec. 17-314f). Chronic and convalescent nursing facility: Title XIX Medicaid program participant. Provider agreement.

(a) Effective October 1, 1991, every chronic and convalescent nursing home, except those restricted to use by patients with acquired immune deficiency syndrome, chronic disease hospital associated with a chronic and convalescent nursing home, and rest home with nursing supervision, that participates in the medical assistance program provided in Title XIX of the Social Security Act shall, as a condition of participation in said program, if eligible, maintain or execute a provider agreement with the Secretary of Health and Human Services to participate in the Medicare program under Title XVIII of the Social Security Act to the same extent that the facility participates in the Title XIX medical assistance program.

(b) The commissioner may issue a rate for any facility which fails to comply with the provisions of this section provided such rate may not be lower than the lowest rate paid to a facility for the same level of care.

(P.A. 89-325, S. 4, 26; June Sp. Sess. P.A. 91-8, S. 24; P.A. 93-262, S. 1, 87; May 9 Sp. Sess. P.A. 02-7, S. 46.)

History: June Sp. Sess. P.A. 91-8 amended Subsec. (a) by making technical corrections and deleted Subsec. (c) which had exempted certain facilities from participating in program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314f transferred to Sec. 17b-346 in 1995; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to add exception for chronic and convalescent nursing home restricted to use by patients with acquired immune deficiency syndrome and to delete provision allowing facility to seek approval to have a larger portion of facility certified for Title XIX medical assistance program, effective August 15, 2002.



Section 17b-347 - (Formerly Sec. 17-314g). Termination of Medicaid provider agreements by nursing home facilities. Rates to be charged self-pay patients.

(a) Any nursing home facility, as defined in section 19a-521, which intends to decrease its services to persons who receive medical assistance benefits from the state by terminating its Medicaid provider agreement shall notify the Commissioner of Social Services in writing and shall transfer all patients who receive such benefits to another facility which participates in the Medicaid program within thirty days of the date of such termination. The facility terminating such agreement shall be responsible for any loss of federal financial participation arising from such termination. At least six months prior to a nursing home facility notifying the commissioner of its intention to terminate its Medicaid provider agreement the facility shall provide written notification of such intention to each patient, applicant for admission and, if known, each patient's and each applicant's legally liable relative, guardian or conservator. Failure of a nursing home to provide such notice to each patient, applicant and legally liable relative, guardian or conservator shall invalidate any notice provided to the commissioner.

(b) The commissioner may enter into a limited provider agreement to provide Medicaid reimbursement for care rendered to eligible patients for up to ninety days following the date of termination of a facility's Medicaid provider agreement. Thereafter, the commissioner shall enter into a limited provider agreement only for patients eligible for Medicaid who are determined by the Department of Public Health to be in imminent danger of death if involuntarily transferred or discharged in accordance with section 19a-535. The commissioner shall provide no reimbursement to any facility which has terminated its Medicaid provider agreement other than the reimbursement provided under a limited provider agreement entered into pursuant to this subsection.

(c) Notwithstanding the provisions of subsection (b) of this section, the commissioner shall enter into a limited provider agreement with any facility which provided notice to the commissioner of its intention to terminate its Medicaid provider agreement after July 1, 1989, and before March 1, 1990, to provide Medicaid reimbursement for care rendered to (1) patients residing in such a facility who are eligible for Medicaid on or before March 31, 1990, and (2) patients residing in such a facility on or before March 31, 1990, who become eligible for Medicaid. No such patient in such a facility shall be involuntarily transferred or discharged on the basis of source of payment.

(d) Notwithstanding any provisions of the general statutes, the public or special acts of 1989 or 1990 or the regulations of Connecticut state agencies, the Commissioner of Social Services shall determine the maximum rate to be charged self-pay patients in any nursing home facility which has notified the commissioner of its intention to terminate its Medicaid provider agreement on or after March 1, 1990, by (1) determining the rate to be paid for persons aided or cared for by the state or any town in this state pursuant to regulations in effect March 1, 1990, adopted under section 17b-238; and (2) adding to such rate a percentage of the state-wide median Medicaid rate as determined pursuant to regulations in effect March 1, 1990, adopted under section 17b-238, according to the following schedule:

Percentage

Type of Room

Of State-Wide Median

Medicaid Rate

Private

27%

Semiprivate

14%

Three or more beds per room

10%

If a facility terminates or fails to renew its provider agreement during a rate year, the commissioner shall revise the rate to be charged self-pay patients determined in accordance with this subsection. The revised rate shall take effect (A) on the date of termination or expiration of the provider agreement if the revision results in a decrease in the rate; or (B) upon thirty days notice to the self-pay patients if the revision results in an increase in the rate.

(P.A. 89-325, S. 10, 26; P.A. 90-217, S. 2, 3; P.A. 92-163; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 90-217 added provisions re notification required when a facility intends to terminate its provider agreement, terms of limited provider agreements and rates to be charged self-pay patients in a facility which has terminated its provider agreement and divided sections into Subsecs.; P.A. 92-163 amended Subsec. (b) by deleting provision requiring patient to be eligible for Medicaid on the date of termination of a facility's provider agreement in order to be covered under a limited provider agreement if in imminent danger of death if involuntarily transferred or discharged; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-314g transferred to Sec. 17b-347 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-347e - Demonstration project for provision of subsidized assisted living services for persons residing in affordable housing. Memorandum of understanding.

(a) The Commissioner of Social Services, in collaboration with the Commissioner of Housing and the Connecticut Housing Finance Authority, shall maintain a demonstration project to provide subsidized assisted living services, as defined in section 19-13-D105 of the regulations of Connecticut state agencies, for persons residing in affordable housing, as defined in section 8-39a. The demonstration project shall be conducted in at least three municipalities to be determined by the Commissioner of Social Services. The demonstration project shall be limited to a maximum of three hundred subsidized dwelling units. An applicant shall be eligible for such subsidized assisted living services if such applicant is (1) eligible for the Connecticut home care program for the elderly pursuant to section 17b-342, or (2) sixty-five years of age or older and eligible for the home and community-based program established pursuant to section 17b-602a for adults with severe and persistent psychiatric disabilities.

(b) There shall be a memorandum of understanding among the Commissioner of Housing, the Commissioner of Social Services and the Connecticut Housing Finance Authority. Such memorandum of understanding shall specify that (1) the Department of Social Services apply for a Medicaid waiver to secure federal financial participation to fund assisted living services, establish a process to select nonprofit and for-profit providers and determine the number of dwelling units in the demonstration project, (2) the Department of Housing provide rental subsidy certificates pursuant to section 8-402 or rental assistance pursuant to section 8-119kk, and (3) the Connecticut Housing Finance Authority provide second mortgage loans for housing projects for which the authority has provided financial assistance in the form of a loan secured by a first mortgage pursuant to section 8-403 for the demonstration project.

(c) Nothing in this section shall be construed to prohibit a combination of unsubsidized dwelling units and subsidized dwelling units under the demonstration project within the same facility. Notwithstanding the provisions of section 8-402, the Department of Housing may set the rental subsidy at any percentage of the annual aggregate family income and define aggregate family income and eligibility for subsidies in a manner consistent with such demonstration project.

(P.A. 98-239, S. 1, 35; P.A. 99-279, S. 22, 45; June Sp. Sess. P.A. 01-2, S. 37, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 13-234, S. 46.)

History: P.A. 98-239 effective June 8, 1998; P.A. 99-279 amended Subsec. (a) to allow the demonstration project to be conducted in more than three municipalities and to specify that the maximum number of dwelling units be subsidized, and added a new Subsec. (c) allowing a combination of subsidized and unsubsidized dwelling units under the demonstration project within the same facility and permitting the Department of Economic and Community Development to set the rental subsidy at any percentage of the annual aggregate family income and to define aggregate family income and eligibility for subsidies, effective July 1, 1999; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to delete provision re deadline for acceptance of applications for the demonstration project, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 13-234 substituted references to Commissioner of Housing and Department of Housing for references to Commissioner of Economic and Community Development and Department of Economic and Community Development, respectively, amended Subsec. (a) by changing “shall establish a demonstration project” to “shall maintain a demonstration project”, replacing “Applicants” with “An applicant shall be eligible”, replacing “shall be subject to the same eligibility requirements as” with “if such applicant is (1) eligible for” and adding Subdiv. (2) re applicant 65 years of age or older eligible for program established pursuant to Sec. 17b-602a, and amended Subsec. (b) by deleting obsolete date and requiring memorandum of understanding among Commissioner of Housing, Commissioner of Social Services and Connecticut Housing Finance Authority, effective July 1, 2013.



Section 17b-348 - (Formerly Sec. 17-314h). Demonstration project: Skilled and intermediate nursing home care for persons with AIDS. Rate. Regulations.

(a) Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, the Department of Social Services shall establish rates based on reasonable costs related to patient care for a demonstration project which shall provide skilled and intermediate nursing home care for persons with acquired immune deficiency syndrome or AIDS-related complex in a facility which is located within the Connecticut metropolitan area which has the highest incidence of AIDS and which is specifically established, equipped and staffed for such purpose.

(b) The Commissioner of Social Services may implement the provisions of this section prior to adopting or amending regulations.

(P.A. 89-325, S. 11, 26; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314h transferred to Sec. 17b-348 in 1995.



Section 17b-349 - (Formerly Sec. 17-314i). Adjustment of rates of payment to community health centers and freestanding medical clinics participating in Medicaid program.

(a) The rates paid by the state to community health centers and freestanding medical clinics participating in the Medicaid program may be adjusted annually on the basis of the cost reports submitted to the Commissioner of Social Services, except that rates effective July 1, 1989, shall remain in effect through June 30, 1990. The Department of Social Services may develop an alternative payment methodology to replace the encounter-based reimbursement system. Such methodology shall be approved by the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. Until such methodology is implemented, the Department of Social Services shall distribute supplemental funding, within available appropriations, to federally qualified health centers based on cost, volume and quality measures as determined by the Commissioner of Social Services. (1) Beginning with the one-year rate period commencing on October 1, 2012, and annually thereafter, the Commissioner of Social Services may add to a community health center’s rates, if applicable, a capital cost rate adjustment that is equivalent to the center’s actual or projected year-to-year increase in total allowable depreciation and interest expenses associated with major capital projects divided by the projected service visit volume. For the purposes of this subsection, “capital costs” means expenditures for land or building purchases, fixed assets, movable equipment, capitalized financing fees and capitalized construction period interest and “major capital projects” means projects with costs exceeding two million dollars. The commissioner may revise such capital cost rate adjustment retroactively based on actual allowable depreciation and interest expenses or actual service visit volume for the rate period. (2) The commissioner shall establish separate capital cost rate adjustments for each Medicaid service provided by a center. (3) The commissioner shall not grant a capital cost rate adjustment to a community health center for any depreciation or interest expenses associated with capital costs that were disapproved by the federal Department of Health and Human Services or another federal or state government agency with capital expenditure approval authority related to health care services. (4) The commissioner may allow actual debt service in lieu of allowable depreciation and interest expenses associated with capital items funded with a debt obligation, provided debt service amounts are deemed reasonable in consideration of the interest rate and other loan terms. (5) The commissioner shall implement policies and procedures necessary to carry out the provisions of this subsection while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt such regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(b) For the fiscal year ending June 30, 1998, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1997, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(c) For the fiscal year ending June 30, 1999, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1997, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(d) For the fiscal year ending June 30, 2000, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1999, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(e) For the fiscal year ending June 30, 2001, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1999, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(f) For the fiscal year ending June 30, 2002, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2001, as the total appropriation for such grant awards for the fiscal year ending June 30, 2002, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(g) For the fiscal year ending June 30, 2003, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2002, as the total appropriation for such grant awards for the fiscal year ending June 30, 2003, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(h) For the fiscal year ending June 30, 2004, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2003, as the total appropriation for such grant awards for the fiscal year ending June 30, 2004, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(i) For the fiscal year ending June 30, 2005, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2004, as the total appropriation for such grant awards for the fiscal year ending June 30, 2005, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(P.A. 89-325, S. 16, 26; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-8, S. 21, 88; June Sp. Sess. P.A. 99-2, S. 24, 72; June Sp. Sess. P.A. 01-4, S. 10, 58; June 30 Sp. Sess. P.A. 03-3, S. 86; P.A. 04-16, S. 12; P.A. 12-85, S. 1; P.A. 13-234, S. 125; June Sp. Sess. P.A. 15-5, S. 403.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314i transferred to Sec. 17b-349 in 1995; June 18 Sp. Sess. P.A. 97-8 added Subsecs. (b) and (c) re grants to community health centers for specified services and projects, for 1998 and 1999, respectively, effective July 1, 1997; June Sp. Sess. P.A. 99-2 added Subsecs. (d) and (e) re grants to community health centers for specified services and projects, for the fiscal years ending June 30, 2000 and June 30, 2001, respectively, effective July 1, 1999; June Sp. Sess. P.A. 01-4 added Subsecs. (f) and (g) re grants to community health centers for the fiscal years ending June 30, 2002, and June 30, 2003, respectively, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 added Subsecs. (h) and (i) re grants to community health centers for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-16 made a technical change in Subsecs. (h) and (i); P.A. 12-85 amended Subsec. (a) by adding Subdivs. (1) to (5) re capital cost rate adjustments to a community health center’s rates; P.A. 13-234 amended Subsec. (a) to add provision re distribution of funding to federally qualified health centers by Department of Social Services, effective July 1, 2013; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to delete provision re rates based on cost reports, add provisions re development of alternative payment methodology to replace encounter-based system and add provision re distribution of supplemental funding until methodology is implemented, effective July 1, 2015.



Section 17b-349e - Respite care services for caretakers of Alzheimer's patients. Definitions. Requirements. Regulations.

(a) As used in this section:

(1) “Respite care services” means support services which provide short-term relief from the demands of ongoing care for an individual with Alzheimer's disease.

(2) “Caretaker” means a person who has the responsibility for the care of an individual with Alzheimer's disease or has assumed the responsibility for such individual voluntarily, by contract or by order of a court of competent jurisdiction.

(3) “Copayment” means a payment made by or on behalf of an individual with Alzheimer's disease for respite care services.

(4) “Individual with Alzheimer's disease” means an individual with Alzheimer's disease or related disorders.

(b) The Commissioner on Aging shall operate a program, within available appropriations, to provide respite care services for caretakers of individuals with Alzheimer's disease, provided such individuals with Alzheimer's disease meet the requirements set forth in subsection (c) of this section. Such respite care services may include, but need not be limited to (1) homemaker services; (2) adult day care; (3) temporary care in a licensed medical facility; (4) home-health care; (5) companion services; or (6) personal care assistant services. Such respite care services may be administered directly by the Department on Aging, or through contracts for services with providers of such services, or by means of direct subsidy to caretakers of individuals with Alzheimer's disease to purchase such services.

(c) (1) No individual with Alzheimer's disease may participate in the program if such individual (A) has an annual income of more than forty-one thousand dollars or liquid assets of more than one hundred nine thousand dollars, or (B) is receiving services under the Connecticut home-care program for the elderly. On July 1, 2009, and annually thereafter, the commissioner shall increase such income and asset eligibility criteria over that of the previous fiscal year to reflect the annual cost of living adjustment in Social Security income, if any.

(2) No individual with Alzheimer's disease who participates in the program may receive more than three thousand five hundred dollars for services under the program in any fiscal year or receive more than thirty days of out-of-home respite care services other than adult day care services under the program in any fiscal year, except that the commissioner shall adopt regulations pursuant to subsection (d) of this section to provide up to seven thousand five hundred dollars for services to a participant in the program who demonstrates a need for additional services.

(3) The commissioner may require an individual with Alzheimer's disease who participates in the program to pay a copayment for respite care services under the program, except the commissioner may waive such copayment upon demonstration of financial hardship by such individual.

(d) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations shall include, but need not be limited to (1) standards for eligibility for respite care services; (2) the basis for priority in receiving services; (3) qualifications and requirements of providers, which shall include specialized training in Alzheimer's disease, dementia and related disorders; (4) a requirement that providers accredited by the Joint Commission on the Accreditation of Healthcare Organizations, when available, receive preference in contracting for services; (5) provider reimbursement levels; (6) limits on services and cost of services; and (7) a fee schedule for copayments.

(e) The Commissioner on Aging may allocate any funds appropriated in excess of five hundred thousand dollars for the program among the five area agencies on aging according to need, as determined by said commissioner.

(P.A. 98-239, S. 14, 35; P.A. 99-162, S. 1, 2; 99-279, S. 23, 45; P.A. 07-86, S. 1; P.A. 09-75, S. 1; P.A. 13-125, S. 21.)

History: P.A. 98-239 effective July 1, 1998; P.A. 99-162 amended Subsec. (c) to increase, from twenty-one to thirty, the maximum number of days of out-of-home respite care services available under the program in any fiscal year, to provide that adult day care services are not subject to such maximum and to make technical changes, and Subsec. (d)(1) to delete requirement that regulations include in standards accreditation by the Joint Commission on the Accreditation of Healthcare Organizations and added in Subsec. (d)(4) a requirement that providers accredited by said commission, when available, receive preference in contracting for services and renumbered remaining Subdivs. accordingly, effective July 1, 1999; P.A. 99-279 added a new Subsec. (e) allowing allocation of funds appropriated in excess of $500,000 for the demonstration program among the five area agencies on aging based on need, as determined by the commissioner, effective July 1, 1999; P.A. 07-86 amended Subsec. (c)(1) by substituting “receiving services under the Connecticut home-care program for the elderly” for “covered by Medicaid” re individuals who may not participate in the program, effective July 1, 2007; P.A. 09-75 amended Subsec. (b) by replacing “establish a demonstration program” with “operate a program”, adding Subdiv. (6) re personal care assistant services and making a technical change, amended Subsec. (c) by increasing eligibility limit from $30,000 to $41,000 in annual income and from $80,000 to $109,000 in liquid assets, and by requiring commissioner to annually increase eligibility criteria to reflect cost-of-living adjustments and to adopt regulations to provide up to $7,500 for additional services, effective July 1, 2009; P.A. 13-125 amended Subsecs. (b) and (e) to change “Commissioner of Social Services” to “Commissioner on Aging” and further amended Subsec. (b) to change “department” to “Department on Aging”, effective July 1, 2013.



Section 17b-350 - (Formerly Sec. 17-314n). Demonstration program for respite care in nursing homes for self-pay patients.

The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall establish a demonstration program for respite care in nursing homes for self-pay patients. The program shall offer a financial incentive for a nursing home to reserve beds for respite care.

(P.A. 92-231, S. 7, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; Sec. 17-314n transferred to Sec. 17b-350 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-351 - (Formerly Sec. 19a-155a). Nursing homes. Increased bed capacity. Capital construction project.

(a) Notwithstanding the provisions of sections 17b-8 or 17b-9, any nursing home participating in the Title XVIII and Title XIX programs may, on a one-time basis, increase its licensed bed capacity and implement a capital construction project to accomplish such an increase without being required to request or obtain approval of the increase in services, licensed bed capacity or the capital expenditures program from the Department of Social Services provided that the project (1) shall not require licensure by the Department of Public Health of more than ten additional nursing home beds, and (2) the total capital cost of said program shall not exceed thirty thousand dollars per bed, adjusted for inflation annually by said department.

(b) The General Assembly finds evidence of insufficient need for all the nursing home beds permitted pursuant to subsection (a) of this section, but not licensed by the Department of Public Health and finds allowing unnecessary beds to be licensed will result in severely damaging economic consequences to the state and to consumers. An addition of beds initiated pursuant to this section shall be licensed no later than June 9, 1993. A facility which has initiated the addition of beds but has not obtained licensure of such beds, may, no later than July 15, 1993, apply to the Office of Health Care Access for authorization to proceed with completion of the additional beds and application for licensure, provided (A) plans for the additional beds have been approved by the Department of Public Health pursuant to section 19-13-D-8t(v)(4) of the Public Health Code no later than June 1, 1993, and (B) twenty-five per cent of estimated project costs have been expended no later than June 9, 1993, provided project costs may not exceed thirty-one thousand two hundred eleven dollars per bed. The office shall issue a decision on such application within forty-five days of receipt of documentation necessary to determine expended project costs. Evidence of project costs expended shall be submitted in the form of a report prepared by a certified public accountant having no affiliation with the owner of the facility or the developer of the project. The owner of a facility for which completion of additional beds is not so authorized may apply to the Commissioner of Social Services for compensation on or after June 29, 1993, but no later than September 1, 1993, provided plans for the additional beds have been approved by the Department of Public Health no later than June 1, 1993. Such compensation shall be limited to actual verifiable losses which directly result from the failure to gain authorization pursuant to this subsection and which cannot be otherwise recouped through the mitigating efforts of the owner, excluding consequential and incidental losses such as lost profits. In no event may such compensation exceed project costs. An owner aggrieved by the amount of compensation determined by the commissioner may request a hearing in accordance with the provisions of sections 17b-60 and 17b-61.

(P.A. 89-325, S. 3, 26; P.A. 93-262, S. 1, 19, 87; 93-381, S. 9, 39; 93-406, S. 2, 6; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 39, 58; P.A. 98-150, S. 12, 17; P.A. 04-76, S. 53; P.A. 08-14, S. 7.)

History: P.A. 93-262 and P.A. 93-435 replaced commission on hospitals and health care and commissioner of income maintenance with commissioner of social services and made technical changes, effective July 1, 1993; P.A. 93-381 and P.A. 93-435 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-406 added Subsec. (b) re deadline for licensure of additional beds, effective June 29, 1993; Sec. 19a-155a transferred to Sec. 17b-351 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 98-150 made a technical correction to Subsec. (b) re reference to Sec. 19a-638, effective June 5, 1998; P.A. 04-76 amended Subsec. (a) by deleting reference to Sec. 17b-7 that was repealed by the same act and by making a technical change; P.A. 08-14 amended Subsec. (b) by deleting provision that exempted construction projects that included additional beds pursuant to Sec. 19a-638(f)(4), effective July 1, 2008.

Cited. 235 C. 128.



Section 17b-352 - Certificate of need for nursing home facilities; transfer of ownership or control; introduction of additional function or service; termination or decrease of service. Notice to Office of the Long-Term Care Ombudsman. Notice and public hearing requirements. Regulations.

(a) For the purposes of this section and section 17b-353, “facility” means a residential facility for persons with intellectual disability licensed pursuant to section 17a-277 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities, a nursing home, rest home or residential care home, as defined in section 19a-490.

(b) Any facility which intends to (1) transfer all or part of its ownership or control prior to being initially licensed; (2) introduce any additional function or service into its program of care or expand an existing function or service; or (3) terminate a service or decrease substantially its total bed capacity, shall submit a complete request for permission to implement such transfer, addition, expansion, increase, termination or decrease with such information as the department requires to the Department of Social Services, provided no permission or request for permission to close a facility is required when a facility in receivership is closed by order of the Superior Court pursuant to section 19a-545. The Office of the Long-Term Care Ombudsman pursuant to section 17a-405 shall be notified by the facility of any proposed actions pursuant to this subsection at the same time the request for permission is submitted to the department and when a facility in receivership is closed by order of the Superior Court pursuant to section 19a-545.

(c) An applicant, prior to submitting a certificate of need application, shall request, in writing, application forms and instructions from the department. The request shall include: (1) The name of the applicant or applicants; (2) a statement indicating whether the application is for (A) a new, additional, expanded or replacement facility, service or function, (B) a termination or reduction in a presently authorized service or bed capacity, or (C) any new, additional or terminated beds and their type; (3) the estimated capital cost; (4) the town where the project is or will be located; and (5) a brief description of the proposed project. Such request shall be deemed a letter of intent. No certificate of need application shall be considered submitted to the department unless a current letter of intent, specific to the proposal and in accordance with the provisions of this subsection, has been on file with the department for not less than ten business days. For purposes of this subsection, “a current letter of intent” means a letter of intent on file with the department for not more than one hundred eighty days. A certificate of need application shall be deemed withdrawn by the department, if a department completeness letter is not responded to within one hundred eighty days. The Office of the Long-Term Care Ombudsman shall be notified by the facility at the same time as the letter of intent is submitted to the department.

(d) Any facility acting pursuant to subdivision (3) of subsection (b) of this section shall provide written notice, at the same time it submits its letter of intent, to all patients, guardians or conservators, if any, or legally liable relatives or other responsible parties, if known, and shall post such notice in a conspicuous location at the facility. The facility's written notice shall be accompanied by an informational letter issued jointly from the Office of the Long-Term Care Ombudsman and the Department on Aging on patients' rights and services available as they relate to the letter of intent. The notice shall state the following: (1) The projected date the facility will be submitting its certificate of need application, (2) that only the Department of Social Services has the authority to either grant, modify or deny the application, (3) that the Department of Social Services has up to ninety days to grant, modify or deny the certificate of need application, (4) a brief description of the reason or reasons for submitting a request for permission, (5) that no patient shall be involuntarily transferred or discharged within or from a facility pursuant to state and federal law because of the filing of the certificate of need application, (6) that all patients have a right to appeal any proposed transfer or discharge, and (7) the name, mailing address and telephone number of the Office of the Long-Term Care Ombudsman and local legal aid office.

(e) The department shall review a request made pursuant to subsection (b) of this section to the extent it deems necessary, including, but not limited to, in the case of a proposed transfer of ownership or control prior to initial licensure, the financial responsibility and business interests of the transferee and the ability of the facility to continue to provide needed services, or in the case of the addition or expansion of a function or service, ascertaining the availability of the function or service at other facilities within the area to be served, the need for the service or function within the area and any other factors the department deems relevant to a determination of whether the facility is justified in adding or expanding the function or service. The commissioner shall grant, modify or deny the request within ninety days of receipt thereof, except as otherwise provided in this section. Upon the request of the applicant, the review period may be extended for an additional fifteen days if the department has requested additional information subsequent to the commencement of the commissioner's review period. The director of the office of certificate of need and rate setting may extend the review period for a maximum of thirty days if the applicant has not filed in a timely manner information deemed necessary by the department. The applicant may request and shall receive a hearing in accordance with section 4-177 if aggrieved by a decision of the commissioner.

(f) The Commissioner of Social Services shall not approve any requests for beds in residential facilities for persons with intellectual disability which are licensed pursuant to section 17a-227 and are certified to participate in the Title XIX Medicaid Program as intermediate care facilities for individuals with intellectual disabilities, except those beds necessary to implement the residential placement goals of the Department of Developmental Services which are within available appropriations.

(g) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. The commissioner shall implement the standards and procedures of the Office of Health Care Access division of the Department of Public Health concerning certificates of need established pursuant to section 19a-643, as appropriate for the purposes of this section, until the time final regulations are adopted in accordance with said chapter 54.

(P.A. 93-262, S. 21, 87; P.A. 94-236, S. 1, 10; P.A. 95-257, S. 39, 58; P.A. 97-112, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 147, 165; P.A. 02-135, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 78; P.A. 07-73, S. 2(a); P.A. 10-179, S. 98; P.A. 13-139, S. 12; P.A. 16-8, S. 1.)

History: P.A. 93-262 effective July 1, 1993; P.A. 94-236 amended Subsec. (c) to permit the director of the office of certificate of need and rate setting to extend the review period instead of the commissioner, to provide for a hearing and made technical changes in the section, effective June 7, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home” in Subsec. (a); June 18 Sp. Sess. P.A. 97-2 added a new Subsec. (c) concerning requirements for the application procedure prior to submitting a certificate of need application, and redesignated existing Subsecs. accordingly, effective July 1, 1997; P.A. 02-135 amended Subsecs. (b) and (c) by adding provision re notification to the Office of the Long-Term Care Ombudsman, added new Subsec. (d) re requirements of notification and redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g); June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to provide that permission from Department of Social Services is not required to close a facility in receivership which has been ordered closed by the court, to require notification of Office of Long-Term Care Ombudsmen when a facility in receivership is ordered closed by the court and to make a technical change, effective August 20, 2003; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 10-179 amended Subsec. (g) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 13-139 amended Subsecs. (a) and (f) by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 16-8 amended Subsec. (d) to add provision re informational letter to accompany facility's written notice, redesignate existing Subparas. (A) to (G) as Subdivs. (1) to (7) and make technical changes, effective July 1, 2016.



Section 17b-353 - Certificate of need; capital expenditure or acquisition of major medical equipment. Hearings. Regulations.

(a) Any facility, as defined in subsection (a) of section 17b-352, which proposes (1) a capital expenditure exceeding one million dollars, which increases facility square footage by more than five thousand square feet or five per cent of the existing square footage, whichever is greater, (2) a capital expenditure exceeding two million dollars, or (3) the acquisition of major medical equipment requiring a capital expenditure in excess of four hundred thousand dollars, including the leasing of equipment or space, shall submit a request for approval of such expenditure, with such information as the department requires, to the Department of Social Services. Any such facility which proposes to acquire imaging equipment requiring a capital expenditure in excess of four hundred thousand dollars, including the leasing of such equipment, shall obtain the approval of the Office of Health Care Access division of the Department of Public Health in accordance with the provisions of chapter 368z, subsequent to obtaining the approval of the Commissioner of Social Services. Prior to the facility's obtaining the imaging equipment, the Commissioner of Public Health, after consultation with the Commissioner of Social Services, may elect to perform a joint or simultaneous review with the Department of Social Services.

(b) An applicant, prior to submitting a certificate of need application, shall request, in writing, application forms and instructions from the department. The request shall include: (1) The name of the applicant or applicants; (2) a statement indicating whether the application is for (A) a new, additional, expanded or replacement facility, service or function, (B) a termination or reduction in a presently authorized service or bed capacity, or (C) any new, additional or terminated beds and their type; (3) the estimated capital cost; (4) the town where the project is or will be located; and (5) a brief description of the proposed project. Such request shall be deemed a letter of intent. No certificate of need application shall be considered submitted to the department unless a current letter of intent, specific to the proposal and in accordance with the provisions of this subsection, has been on file with the department for not less than ten business days. For purposes of this subsection, “a current letter of intent” means a letter of intent on file with the department for not more than one hundred eighty days. A certificate of need application shall be deemed withdrawn by the department if a department completeness letter is not responded to within one hundred eighty days.

(c) In conducting its activities pursuant to this section, section 17b-352 or both, except as provided for in subsection (d) of this section, the Commissioner of Social Services or said commissioner's designee may hold a public hearing on an application or on more than one application, if such applications are of a similar nature with respect to the request. At least two weeks' notice of the hearing shall be given to the facility by certified mail and to the public by publication in a newspaper having a substantial circulation in the area served by the facility. Such hearing shall be held at the discretion of the commissioner in Hartford or in the area so served. The commissioner or the commissioner's designee shall consider such request in relation to the community or regional need for such capital program or purchase of land, the possible effect on the operating costs of the facility and such other relevant factors as the commissioner or the commissioner's designee deems necessary. In approving or modifying such request, the commissioner or the commissioner's designee may not prescribe any condition, such as, but not limited to, any condition or limitation on the indebtedness of the facility in connection with a bond issued, the principal amount of any bond issued or any other details or particulars related to the financing of such capital expenditure, not directly related to the scope of such capital program and within the control of the facility. If the hearing is conducted by a designee of the commissioner, the designee shall submit any findings and recommendations to the commissioner. The commissioner shall grant, modify or deny such request within ninety days, except as provided for in this section. Upon the request of the applicant, the review period may be extended for an additional fifteen days if the commissioner or the commissioner's designee has requested additional information subsequent to the commencement of the review period. The commissioner or the commissioner's designee may extend the review period for a maximum of thirty days if the applicant has not filed in a timely manner information deemed necessary by the commissioner or the commissioner's designee.

(d) No facility shall be allowed to close or decrease substantially its total bed capacity until such time as a public hearing has been held in accordance with the provisions of this subsection and the Commissioner of Social Services has approved the facility's request unless such decrease is associated with a census reduction. The commissioner may impose a civil penalty of not more than five thousand dollars on any facility that fails to comply with the provisions of this subsection. Penalty payments received by the commissioner pursuant to this subsection shall be deposited in the special fund established by the department pursuant to subsection (c) of section 17b-357 and used for the purposes specified in said subsection (c). The commissioner or the commissioner's designee shall hold a public hearing upon the earliest occurrence of: (1) Receipt of any letter of intent submitted by a facility to the department, or (2) receipt of any certificate of need application. Such hearing shall be held at the facility for which the letter of intent or certificate of need application was submitted not later than thirty days after the date on which such letter or application was received by the commissioner. The commissioner or the commissioner's designee shall provide both the facility and the public with notice of the date of the hearing not less than fourteen days in advance of such date. Notice to the facility shall be by certified mail and notice to the public shall be by publication in a newspaper having a substantial circulation in the area served by the facility.

(e) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. The commissioner shall implement the standards and procedures of the Office of Health Care Access division of the Department of Public Health concerning certificates of need established pursuant to section 19a-643, as appropriate for the purposes of this section, until the time final regulations are adopted in accordance with said chapter 54.

(P.A. 93-262, S. 22, 87; P.A. 94-236, S. 2, 10; P.A. 95-257, S. 39, 58; June 18 Sp. Sess. P.A. 97-2, S. 148, 165; P.A. 98-150, S. 13, 17; P.A. 02-135, S. 3; P.A. 07-209, S. 1; P.A. 09-8, S. 9; Sept. Sp. Sess. P.A. 09-3, S. 26; P.A. 10-179, S. 99, 100.)

History: P.A. 93-262 effective July 1, 1993; P.A. 94-236 made technical changes and amended Subsec. (b) to provide that a hearing shall be in accordance with Sec. 4-177 and to add “or his designee” after commissioner, effective June 7, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by replacing a capital expenditure exceeding $1,000,000 with a capital expenditure exceeding $1,000,000 which increases facility square footage by more than 5,000 square feet or 5% of the existing square footage, whichever is greater, and by adding a capital expenditure exceeding $2,000,000 to those facilities required to submit a request for approval of such expenditure, added Subsec. (b) outlining an applicant's required procedure prior to submitting a certificate of need application and redesignated existing Subsecs. accordingly, effective July 1, 1997; (Revisor's note: A reference in Subsec. (a) to “subsection (b) of” Sec. 19a-639, deleted by vetoed P.A. 97-204 and so reflected in June 18 Sp. Sess. P.A. 97-2, was codified since purported deletion was void); P.A. 98-150 amended Subsec. (a) to allow joint or simultaneous review and made a technical change, effective June 5, 1998 (Revisor's note: In Subsec. (a) a reference to “Commissioner of the Department of Social Services” was changed editorially by the Revisors to “Commissioner of Social Services” for consistency with customary statutory language); P.A. 02-135 amended Subsec. (c) by adding provision allowing the commissioner or a designee to hold a public hearing on one or more applications, deleting provisions re mandatory hearing pursuant to Sec. 4-177, re waiver of hearing upon showing of emergency nature and re ten business day time periods, and making technical changes for purposes of gender neutrality; P.A. 07-209 amended Subsec. (c) by adding “except as provided for in subsection (d) of this section,” and making technical changes, added new Subsec. (d) re public hearing and notice requirements for facility that seeks to close or decrease substantially its total bed capacity and re civil penalty for failure to comply with such requirements, and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (b)(2); Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by substituting Commissioner of Public Health for Commissioner of Health Care Access re performance of joint or simultaneous review with Department of Social Services, effective October 6, 2009; P.A. 10-179 amended Subsecs. (a) and (e) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and, in Subsec. (a), by replacing reference to Sec. 19a-639 with reference to Ch. 368z.



Section 17b-354 - Moratorium on requests for additional nursing home beds. Exceptions. Continuing care facility. Construction. Financing. Regulations.

(a) The Department of Social Services shall not accept or approve any requests for additional nursing home beds, except (1) beds restricted to use by patients requiring neurological rehabilitation; (2) beds associated with a continuing care facility which guarantees life care for its residents; (3) Medicaid certified beds to be relocated from one licensed nursing facility to another licensed nursing facility to meet a priority need identified in the strategic plan developed pursuant to subsection (c) of section 17b-369; and (4) Medicaid beds to be relocated from a licensed facility or facilities to a new licensed facility, provided at least one currently licensed facility is closed in the transaction, and the new facility bed total is not less than ten per cent lower than the total number of beds relocated. The facilities included in the bed relocation and closure shall be in accordance with the strategic plan developed pursuant to subsection (c) of section 17b-369, provided (A) the availability of beds in an area of need will not be adversely affected; and (B) no such relocation shall result in an increase in state expenditures.

(b) For the purposes of subsection (a) of this section, “a continuing care facility which guarantees life care for its residents” means: (1) A facility which does not participate in the Medicaid program; (2) a facility which establishes its financial stability by submitting to the commissioner documentation which (A) demonstrates in financial statements compiled by certified public accountants that the facility and its direct or indirect owners have (i) on the date of the certificate of need application and for five years preceding such date, net assets or reserves equal to or greater than the projected operating revenues for the facility in its first two years of operation or (ii) assets or other indications of financial stability determined by the commissioner to be sufficient to provide for the financial stability of the facility based on its proposed financial structure and operations, (B) demonstrates in financial statements compiled by certified public accountants that the facility, on the date of the certificate of need application, has a projected debt coverage ratio at ninety-five per cent occupancy of at least one and twenty-five one-hundredths, (C) details the financial operation and projected cash flow of the facility on the date of the certificate of need application, to be updated every five years thereafter, and demonstrates that fees payable by residents and the assets, income and insurance coverage of residents, in combination with other sources of facility funding, are sufficient to provide for the expenses of life care services for the life of the residents to be made available within a continuum of care which shall include the provision of health services in the independent living units, and (D) provides that any transfer of ownership of the facility to take place within a five-year period from the date of approval of its certificate of need shall be subject to the approval of the Commissioner of Social Services in accordance with the provisions of section 17b-355; (3) a facility which establishes to the satisfaction of the commissioner that it can provide for the expenses of the continuum of care to be made available to residents by complying with the provisions of chapter 319f and demonstrating sufficient assets, income, financial reserves or long-term care insurance to provide for such expenses and maintain financially viable operation of the facility for a thirty-year period based on generally accepted accounting practices and actuarial principles, which demonstration (A) may include making available to prospective residents long-term care insurance policies which are substantially equivalent in value and coverage to policies precertified pursuant to section 38a-475, (B) shall include establishing eligibility criteria and screening each resident prior to admission and annually thereafter to ensure that his assets, income and insurance coverage are sufficient in combination with other sources of facility funding to cover such expenses, (C) shall include entering into contracts with residents concerning monthly or other periodic fees payable by residents for services provided, and (D) allowing residents whose expenses are not covered by insurance to pledge or transfer income, assets or proceeds from the sale of assets in amounts sufficient to cover such expenses; (4) a facility which demonstrates it will establish a contingency fund, prior to becoming operational, in an initial amount of five hundred thousand dollars which shall be increased in equal annual increments to at least one million dollars by the start of the facility’s sixth year of operation and which shall be replenished within twelve months of any expenditure, provided the amount to be replenished shall not exceed two hundred fifty thousand dollars annually until one million dollars is reached, to provide for the expenses of the continuum of care to be made available to residents which may not be covered by residents’ assets, income or insurance, provided the commissioner may approve the establishment of a contingency fund in a lesser amount upon the application of a facility for which a lesser amount is appropriate based on the size of the facility; and (5) a facility which is operated by management with demonstrated experience and ability in the operation of similar facilities. Notwithstanding the provisions of this subsection, a facility may be deemed a continuing care facility which guarantees life care for its residents if (A) the facility meets the criteria set forth in subdivisions (2) to (5), inclusive, of this subsection, was Medicaid certified prior to October 1, 1993, and has been deemed qualified to enter into a continuing care contract under chapter 319hh for at least two consecutive years prior to filing its certificate of need application under this section, provided (i) no additional bed approved pursuant to this section shall be Medicaid certified; (ii) no patient in such a bed shall be involuntarily transferred to another bed due to his eligibility for Medicaid and (iii) the facility shall pay the cost of care for a patient in such a bed who is Medicaid eligible and does not wish to be transferred to another bed or (B) the facility is operated exclusively by and for a religious order which is committed to the care and well-being of its members for the duration of their lives and whose members are bound thereto by the profession of permanent vows. On and after July 1, 1997, the Department of Social Services shall give priority to a request for modification of a certificate of need from a continuing care facility which guarantees life care for its residents pursuant to the provisions of this subsection.

(c) For the purposes of this section and sections 17b-352 and 17b-353, construction shall be deemed to have begun if the following have occurred and the department has been so notified in writing within the thirty days prior to the date by which construction is to begin: (1) All necessary town, state and federal approvals required to begin construction have been obtained, including all zoning and wetlands approvals; (2) all necessary town and state permits required to begin construction or site work have been obtained; (3) financing approval, as defined in subsection (d) of this section, has been obtained; and (4) construction of a structure approved in the certificate of need has begun. For the purposes of this subsection, commencement of construction of a structure shall include, at a minimum, completion of a foundation. Notwithstanding the provisions of this subsection, upon receipt of an application filed at least thirty days prior to the date by which construction is to begin, the commissioner may deem construction to have begun if: (A) An owner of a certificate of need has fully complied with the provisions of subdivisions (1), (2) and (3) of this subsection; (B) such owner submits clear and convincing evidence that he has complied with the provisions of this subsection sufficiently to demonstrate a high probability that construction shall be completed in time to obtain licensure by the Department of Public Health on or before the date required pursuant to subsection (a) of this section; (C) construction of a structure cannot begin due to unforeseeable circumstances beyond the control of the owner; and (D) at least ten per cent of the approved total capital expenditure or two hundred fifty thousand dollars, whichever is greater, has been expended.

(d) For the purposes of subsection (c) of this section, subject to the provisions of subsection (e) of this section, financing shall be deemed to have been obtained if the owner of the certificate of need receives a commitment letter from a lender indicating an affirmative interest in financing the project subject to reasonable and customary conditions, including a final commitment from the lender’s loan committee or other entity responsible for approving loans. If a lender which has issued a commitment letter subsequently refuses to finance the project, the owner shall notify the department in writing within five business days of the receipt of the refusal. The owner shall, if so requested by the department, provide the commissioner with copies of all communications between the owner and the lender concerning the request for financing. The owner shall have one further opportunity to obtain financing which shall be demonstrated by submitting another commitment letter from a lender to the department within thirty days of the owner’s receipt of the refusal from the first lender.

(e) On and after March 1, 1993, financing shall be deemed to have been obtained for the purposes of this section and sections 17b-352 and 17b-353 if the owner of the certificate of need has (1) received a final commitment for financing in writing from a lender or (2) provided evidence to the department that the owner has sufficient funds available to construct the project without financing.

(f) Any decision of the Office of Health Care Access issued prior to July 1, 1993, as to whether construction has begun or financing has been obtained for nursing home beds approved by the office prior to said date shall be deemed to be a decision of the Commissioner of Social Services for the purposes of this section and sections 17b-352 and 17b-353.

(g) (1) A continuing care facility which guarantees life care for its residents, as defined in subsection (b) of this section, (A) shall arrange for a medical assessment to be conducted by an independent physician or an access agency approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined by regulations adopted pursuant to subsection (e) of section 17b-342, prior to the admission of any resident to the nursing facility and shall document such assessment in the resident’s medical file and (B) may transfer or discharge a resident who has intentionally transferred assets in a sum which will render the resident unable to pay the cost of nursing facility care in accordance with the contract between the resident and the facility.

(2) A continuing care facility which guarantees life care for its residents, as defined in subsection (b) of this section, may, for the seven-year period immediately subsequent to becoming operational, accept nonresidents directly as nursing facility patients on a contractual basis provided any such contract shall include, but not be limited to, requiring the facility (A) to document that placement of the patient in such facility is medically appropriate; (B) to apply to a potential nonresident patient the financial eligibility criteria applied to a potential resident of the facility pursuant to said subsection (b); and (C) to at least annually screen each nonresident patient to ensure the maintenance of assets, income and insurance sufficient to cover the cost of at least forty-two months of nursing facility care. A facility may transfer or discharge a nonresident patient upon the patient exhausting assets sufficient to pay the costs of his care or upon the facility determining the patient has intentionally transferred assets in a sum which will render the patient unable to pay the costs of a total of forty-two months of nursing facility care from the date of initial admission to the nursing facility. Any such transfer or discharge shall be conducted in accordance with section 19a-535. The commissioner may grant one or more three-year extensions of the period during which a facility may accept nonresident patients, provided the facility is in compliance with the provisions of this section.

(h) Notwithstanding the provisions of subsection (a) of this section, if an owner of an approved certificate of need for additional nursing home beds has notified the Office of Health Care Access or the Department of Social Services on or before September 30, 1993, of his intention to utilize such beds for a continuing care facility which guarantees life care for its residents in accordance with subsection (b) of this section and has filed documentation with the Department of Social Services on or before September 30, 1994, demonstrating the requirements of said subsection (b) have been met, the certificate of need shall not expire.

(i) The Commissioner of Social Services may waive or modify any requirement of this section, except subdivision (1) of subsection (b) which prohibits participation in the Medicaid program, to enable an established continuing care facility registered pursuant to chapter 319hh prior to September 1, 1991, to add nursing home beds provided the continuing care facility agrees to no longer admit nonresidents into any of the facility’s nursing home beds except for spouses of residents of such facility and provided the addition of nursing home beds will not have an adverse impact on the facility’s financial stability, as defined in subsection (b) of this section, and are located within a structure constructed and licensed prior to July 1, 1992.

(j) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. The commissioner shall implement the standards and procedures of the Office of Health Care Access division of the Department of Public Health concerning certificates of need established pursuant to section 19a-643, as appropriate for the purposes of this section, until the time final regulations are adopted in accordance with said chapter 54.

(P.A. 93-262, S. 23, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-236, S. 3, 10; P.A. 95-160, S. 9, 15, 16, 69; 95-257, S. 12, 21, 39, 58; 95-351, S. 18, 30; P.A. 96-139, S. 12, 13; P.A. 98-250, S. 27, 39; June Sp. Sess. P.A. 01-2, S. 53, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 02-135, S. 2; P.A. 05-280, S. 41; P.A. 06-196, S. 143; P.A. 07-209, S. 2; P.A. 08-36, S. 5; 08-91, S. 2; P.A. 10-179, S. 101; P.A. 11-242, S. 84; P.A. 12-118, S. 1; June Sp. Sess. P.A. 15-5, S. 391.)

History: P.A. 93-262 effective July 1, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 94-236 amended Subsec. (a) to extend moratorium from June 30, 1994, to June 30, 1997, Subsec. (b) to prohibit continuing care facilities from participating in Medicaid, require facilities to arrange for medical screening of prospective patients, revise the way the facility demonstrates its ability to cover its expenses, increase the amounts that must be deposited in contingency funds from initially $100,000 to $500,000 and increments from $250,000 to $1,000,000 and allow exceptions from these amounts, clarify the definition of services and benefits that facilities provide, added new Subsec. (g) to allow transfers and discharges of continuing care facility residents in certain circumstances and allow facilities to accept nonresidents into their nursing facilities, added new Subsec. (h) to specify the conditions under which a certificate of need for continuing care facilities beds will not expire, added new Subsec. (i) to permit commissioner to waive or modify the continuing care facility requirements except the Medicaid prohibition to enable development of up to three facilities, and relettered Subsec. (g) as Subsec. (j), effective June 7, 1994; P.A. 95-160 extended the moratorium on requests for additional nursing home beds or requests for modifying the capital cost of any prior approval in Subsec. (a) from June 30, 1997, to June 30, 2002, added Subdiv. (3) providing for Medicaid certified beds to be relocated and made technical changes, added Subsec. (b)(5)(A) outlining criteria by which a facility may be deemed a continuing care facility which guarantees life care for its residents and replaced coordination, assessment and monitoring agency with access agency under Subsec. (g), effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-351 amended Subsec. (a)(3) deleting “a proposed nursing facility” and therefore allowing Medicaid certified beds to be relocated only to another licensed nursing facility, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 98-250 amended Subsec. (i) to replace waiver to enable “the development of up to three continuing care facilities which provide life care for their residents” with waiver to enable an established facility registered prior to September 1, 1991, and to add beds under specified conditions, effective July 1, 1998; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to extend the moratorium on requests for additional nursing home beds or to modify the capital cost of any prior approval from June 30, 2002, to June 30, 2007, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-135 amended Subsec. (a) by adding Subdiv. (4) re request for no more than twenty beds; P.A. 05-280 added Subsec. (a)(5) allowing Department of Social Services to accept a request of not more than twenty beds from a free standing facility providing hospice care services to terminally ill persons, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-209 amended Subsec. (a) to extend moratorium on requests for additional nursing home beds or to modify capital cost of any prior approval from June 30, 2007, to June 30, 2012, effective July 10, 2007; P.A. 08-36 amended Subsec. (g)(2) by allowing commissioner to grant one or more three-year extensions of period during which facility may accept nonresident patients; P.A. 08-91 amended Subsec. (a) by adding additional exemption in Subdiv. (3) for Medicaid certified beds to be relocated to a small house nursing home and adding Subdiv. (6) re exemption for new or existing Medicaid certified beds to be relocated within a municipality with a 2004 estimated population of 125,000, effective July 1, 2008; P.A. 10-179 amended Subsec. (j) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 11-242 amended Subsec. (a)(3) by adding additional exemption for Medicaid certified beds to be relocated to a new facility to meet a priority need identified in the strategic plan developed pursuant to Sec. 17b-369(c), effective July 1, 2011; P.A. 12-118 amended Subsec. (a) to extend moratorium on acceptance or approval of requests for additional nursing home beds or to modify capital cost of any prior approval from June 30, 2012, to June 30, 2016, effective June 15, 2012; June Sp. Sess. P.A. 15-5 amended Subsec. (a) by deleting provision re capital cost modification of prior approvals from September 4, 1991, through June 30, 2016, replacing “patients with acquired immune deficiency syndrome or traumatic brain injury” with “patients requiring neurological rehabilitation” in Subdiv. (1), deleting “, to a new facility” and reference to small house nursing homes in Subdiv. (3), adding new Subdiv. (4) re relocation of beds to new licensed facility and deleting former Subdivs. (3)(C) to (6) re relocation resulting in bed reduction, request from licensed nursing facility not participating in Medicaid or Medicare, hospice services, relocation within the same municipality and nursing home certificate of need in effect August 1, 1991, effective July 1, 2015.



Section 17b-354a - Judicial enforcement.

The Superior Court on application of the Commissioner of Social Services or the Attorney General, may enforce, by appropriate decree or process any provision of section 17b-352, 17b-353 or 17b-354, respectively, or any act or any order of the commissioner rendered in pursuance of any such provision.

(P.A. 94-236, S. 6, 10.)

History: P.A. 94-236 effective June 7, 1994.



Section 17b-354b - Relocation of Medicaid certified nursing home beds.

The Commissioner of Social Services may approve the relocation of Medicaid certified nursing home beds from a licensed nursing home to a continuing care facility registered with the Department of Social Services in accordance with the provisions of section 17b-520 to 17b-535, inclusive, and may approve Medicaid participation for any such nursing home beds transferred to a continuing care facility as part of the approval of any such relocation, provided the relocation of beds complies with the requirements of subdivision (3) of subsection (a) of section 17b-354 and provided further that: (1) Beds are transferred and eliminated from existing four-bed rooms licensed prior to July 1, 1992; (2) the Medicaid per diem rate does not exceed the rate in place at the facility that is transferring beds, and increases in such rate are limited annually thereafter to any rate increase limits under section 17b-340; and (3) any such nursing home bed transfer is to a continuing care facility under the same ownership or a subsidiary of the nursing home transferring such bed.

(P.A. 98-250, S. 28, 39.)

History: P.A. 98-250 effective July 1, 1998.



Section 17b-354c - Conversion of intermediate care facility beds to nursing home beds. Regulations.

(a) Except for applications filed on or before May 1, 2001, which shall not be subject to the restrictions set forth in this section, for the period from July 1, 2001, to June 30, 2007, rest homes with nursing supervision beds under common ownership with chronic and convalescent nursing home beds in the same or an immediately adjacent building may be converted to chronic and convalescent nursing home beds in accordance with the provisions of section 17b-352, provided that such conversion shall not result in an increase in cost to the state of more than twelve per cent of the amount previously paid to the facility annually for both levels of care. This limitation shall apply only to conversion of rest homes with nursing supervision beds under common ownership with chronic and convalescent nursing home beds or in the same or an immediately adjacent building. Rest homes with nursing supervision beds in freestanding facilities and rest homes with nursing supervision beds transferred to another licensed and Medicaid-certified nursing home may be converted to chronic and convalescent nursing home beds pursuant to section 17b-352 and subsection (a) of section 17b-354 as applicable.

(b) No later than December 31, 2001, the commissioner shall publish proposed regulations pursuant to subsections (a) to (f), inclusive, of section 4-168 implementing this section.

(June Sp. Sess. P.A. 01-2, S. 54, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 15-18, S. 8.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 15-18 made a technical change in Subsec. (b), effective June 5, 2015.



Section 17b-355 - Certificate of need for capital expenditures; transfer of ownership or control; criteria.

In determining whether a request submitted pursuant to sections 17b-352 to 17b-354, inclusive, will be granted, modified or denied, the Commissioner of Social Services shall consider the following: The relationship of the request to the state health plan, the financial feasibility of the request and its impact on the applicant's rates and financial condition, the contribution of the request to the quality, accessibility and cost-effectiveness of health care delivery in the region, whether there is clear public need for the request, the relationship of any proposed change to the applicant's current utilization statistics, the business interests of all owners, partners, associates, incorporators, directors, sponsors, stockholders and operators and the personal background of such persons, and any other factor which the department deems relevant. Whenever the granting, modification or denial of a request is inconsistent with the state health plan, a written explanation of the reasons for the inconsistency shall be included in the decision. In considering whether there is clear public need for any request for additional nursing home beds associated with a continuing care facility submitted pursuant to section 17b-354, the commissioner shall only consider the need for beds for current and prospective residents of the continuing care facility. In considering whether there is clear public need for any request for the relocation of beds, the commissioner shall consider whether there is a demonstrated bed need in the towns within a fifteen-mile radius of the town in which the beds are proposed to be located. Bed need shall be based on the recent occupancy percentage of area nursing facilities and the projected bed need for no more than five years into the future at ninety-seven and one-half per cent occupancy using the latest official population projections by town and age as published by the Office of Policy and Management and the latest available state-wide nursing facility utilization statistics by age cohort from the Department of Public Health. The commissioner may also consider area specific utilization and reductions in utilization rates to account for the increased use of less institutional alternatives.

(P.A. 93-262, S. 24, 87; P.A. 94-236, S. 4, 10; P.A. 95-160, S. 17, 69; 95-257, S. 12, 21, 58; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 63, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: P.A. 93-262 effective July 1, 1993; P.A. 94-262 made technical change to replace commissioner with department, effective June 7, 1994; P.A. 95-160 added a provision prohibiting the commissioner from granting a request for additional nursing facility beds unless there is a demonstrated bed need in the towns within 20 miles of the town in which the beds are proposed, including the town of the proposed location, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 01-2 made extensive changes throughout section, adding provisions re consideration of need, changing provision re demonstrated bed need from “within twenty miles” to “within a fifteen-mile radius” of town where beds are proposed to be located, requiring bed need to be “based on the recent occupancy percentage of area nursing facilities”, and authorizing commissioner to consider area specific utilization and reductions in utilization rates to account for the increased use of less institutional alternatives, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-356 - Health care facility proposing to expand services by adding nursing home beds. Procedures.

Any health care facility or institution, as defined in subsection (a) of section 19a-490, except a nursing home, rest home, residential care home or residential facility for persons with intellectual disability licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities, proposing to expand its services by adding nursing home beds shall obtain the approval of the Commissioner of Social Services in accordance with the procedures established pursuant to sections 17b-352, 17b-353 and 17b-354 for a facility, as defined in section 17b-352, prior to obtaining the approval of the Office of Health Care Access division of the Department of Public Health pursuant to section 19a-639.

(P.A. 93-262, S. 15, 87; P.A. 95-257, S. 39, 58; P.A. 97-112, S. 2; P.A. 10-179, S. 102; P.A. 13-139, S. 13.)

History: P.A. 93-262 effective July 1, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 10-179 replaced “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and deleted reference to Sec. 19a-638; P.A. 13-139 substituted “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-357 - (Formerly Sec. 17-134v). Nursing facility: Compliance with federal law. Summary order. Temporary manager. Remedies. Regulations. Penalties. Hearing.

(a) For purposes of this section and sections 17b-358 to 17b-360, inclusive, a “nursing facility” means a chronic and convalescent home or a rest home with nursing supervision as defined in section 19a-521, which participates in the Medicaid program through a provider agreement with the Department of Social Services.

(b) If the Department of Public Health finds, through the results of a survey, that a nursing facility is not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r and that such noncompliance poses an immediate and serious threat to patient health or safety, the Department of Public Health shall issue a statement of charges to the facility and shall file a copy of the charges with the Department of Social Services with a request for a summary order from the Department of Social Services. The summary order which the Department of Social Services may issue shall include termination of the facility's participation in Medicaid or appointment of a temporary manager to oversee the operation of the facility and may include transfer of patients to other participating facilities; denial of payment under Medicaid for new admissions; imposition of a directed plan of correction of the facility's deficiencies; imposition of civil monetary penalties; or imposition of other remedies authorized by regulations adopted by the Department of Social Services in accordance with chapter 54.

(c) If the Department of Public Health finds, through the results of a survey, that a nursing facility is not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r but that such noncompliance does not pose an immediate and obvious threat to patient health or safety, the Department of Public Health shall issue a statement of charges to the facility and shall file a copy of the charges with the Department of Social Services with a request for an order imposing one or more alternative remedies under this subsection. If the Department of Social Services finds, based on a statement of charges filed by the Department of Public Health, that a nursing facility is not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r, but does not issue a summary order, it may impose one or more of the following alternative remedies: Termination of the facility's participation in Medicaid; appointment of a temporary manager to oversee the operation of the facility; transfer of patients to other participating facilities; denial of payment under Medicaid for new admissions; imposition of a directed plan of correction of the facility's deficiencies; imposition of civil monetary penalties; or imposition of other remedies authorized by regulations adopted by the Department of Social Services in accordance with chapter 54. The civil monetary penalties imposed may be in the range of three thousand two hundred fifty dollars to ten thousand dollars per day for each day the facility is found to be out of compliance with one or more requirements of Subsections (b), (c) and (d) of 42 USC 1396r if the failure to comply with such requirements is found to constitute an immediate and serious threat to resident health or safety, or in the range of two hundred dollars to three thousand dollars per day for each day the facility is found to be out of compliance with a requirement of Subsections (b), (c) and (d) of 42 USC 1396r that is found not to constitute an immediate and serious threat to resident health or safety. The exact civil monetary penalty will be set depending on such factors as the existence of repeat deficiencies or uncorrected deficiencies and the overall compliance history of the provider. The remedies available to the Department of Social Services for violations of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r are cumulative and are in addition to the remedies available to the Department of Public Health under chapter 368v for violations of state licensure requirements. Any penalties collected by the Department of Social Services pursuant to this section shall be deposited in a special fund under the control of the Department of Social Services, which fund shall be utilized, in the discretion of the department, for the protection of the health or property of residents of nursing facilities found to be deficient, including payment for the costs of relocating residents, payment for the maintenance of operation of a facility pending correction of deficiencies or closure, and reimbursement of residents for personal funds lost. The deficient nursing facility shall be obligated to reimburse the Department of Social Services for any moneys expended by the department at the facility from the fund established pursuant to this section.

(d) The facility may request a hearing in accordance with the provisions of chapter 54 from the Department of Social Services within ten days of the issuance of the statement of charges or the summary order, as the case may be. If the facility does not request a hearing within ten days and no summary order has been issued, the Department of Social Services shall automatically adopt the Department of Public Health's findings and shall issue an order incorporating one or more of the remedies authorized by subsection (c) of this section. If the facility timely requests a hearing or the Department of Social Services issues a summary order, the Department of Social Services shall issue a notice of hearing. At such hearing the facility shall be given the opportunity to present evidence and cross-examine witnesses. The Department of Social Services shall issue a decision based on the administrative record and may, if it finds the facility not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r, order any of the remedies specified in this section. The Department of Social Services may impose any of the alternative remedies, except for a civil monetary penalty, during the pendency of any proceedings conducted pursuant to this subsection. In such cases, the Department of Social Services must provide the facility the opportunity to discuss the Department of Public Health's findings at an informal conference prior to the imposition of any remedy. The requirement of an informal conference does not apply to summary order proceedings.

(P.A. 89-348, S. 6, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-134v transferred to Sec. 17b-357 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-358 - (Formerly Sec. 17-134w). Temporary manager: Powers and duties. Regulations. Certification.

(a) Any temporary manager appointed pursuant to section 17b-357, shall operate under the authority and supervision of the Department of Social Services. A temporary manager shall have the same powers as a receiver of a corporation under section 52-507, and shall exercise such powers to remedy the conditions which constitute grounds for the imposition of the temporary manager, to assure adequate health for the patients, and to preserve the assets and property of the owner. If the temporary manager determines that the condition of the facility requires that arrangements be made for the transfer of residents in order to assure their health and safety, the temporary manager shall direct the facility's efforts in locating alternative placements and in preparing discharge plans which meet the requirements of section 19a-535 and shall supervise the transportation of residents and such residents' belongings and medical records to the places where such residents are being transferred or discharged. A temporary manager shall not be liable for injury to person or property that is attributable to the conditions of such facility and shall only be liable for his acts or omissions that constitute gross, wilful or wanton negligence. The Department of Social Services, upon application by the temporary manager or the administrator of such facility, may terminate the temporary manager if it finds that the condition of the facility no longer warrants the appointment of a temporary manager. If the department denies an application for the termination of a temporary manager brought pursuant to this section, the facility or the temporary manager may obtain review of such determination by a hearing conducted pursuant to chapter 54, provided that the hearing is requested within fifteen days of the provision of notice denying the application. Any temporary manager appointed by the Department of Social Services pursuant to section 17b-357 shall be paid a reasonable fee for his services to be determined and to be paid by the department. The facility shall be liable to the department for the cost of services of the temporary manager appointed at such facility and the department may recover the cost thereof by setting off such amount against the funds that would otherwise be paid to such facility for services rendered to recipients of assistance under the Medicaid program. The Department of Social Services shall adopt regulations in accordance with the provisions of chapter 54, as to the qualifications required for a temporary manager and the procedure by which a temporary manager is selected for appointment.

(b) In order to participate in the Medicaid program and to receive payment on behalf of patients assisted under said program, a nursing facility is required to be certified by the Department of Public Health as being qualified to participate in said program by meeting the requirements of Subsections (b), (c) and (d) of 42 USC 1396r and shall execute a provider agreement with the Department of Social Services. In the event of decertification of a nursing facility and the consequent termination or nonrenewal of a Medicaid provider agreement with a facility, the Department of Social Services may continue Medicaid payments on behalf of recipients of medical assistance for a phase-down period of thirty days, provided eligibility for continued Medicaid payments during such thirty-day phase-down period shall be conditioned upon a determination by the Department of Social Services that the facility has engaged in reasonable efforts to transfer assisted patients to alternative facilities during such period. As a further condition of eligibility for continued Medicaid payments during such period, the facility shall cooperate with any temporary manager appointed for such facility by the Department of Social Services. Certification determinations as to whether a facility is qualified to participate in the program shall be made by the Department of Public Health, subject to the right of the Secretary of the United States Department of Health and Human Services under federal law to make independent, binding determinations as to whether the facility is certifiable under federal law.

(P.A. 89-348, S. 7, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-134w transferred to Sec. 17b-358 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-359 - (Formerly Sec. 17-134x). Nursing facility: Preadmission screening process in the case of mentally ill persons. Annual resident review. Appeal.

(a) For purposes of this section, the terms “mentally ill” and “specialized services” shall be as defined in Subsections (e)(7)(G)(i) and (iii) of Section 1919 of the Social Security Act and federal regulations.

(b) No nursing facility shall admit any person, irrespective of source of payment, who has not undergone a preadmission screening process by which the Department of Mental Health and Addiction Services determines, based upon an independent physical and mental evaluation performed by or under the auspices of the Department of Social Services, whether the person is mentally ill and, if so, whether such person requires the level of services provided by a nursing facility and, if such person is mentally ill and does require such level of services, whether the person requires specialized services. A person who is determined to be mentally ill and not to require nursing facility level services shall not be admitted to a nursing facility. In order to implement the preadmission review requirements of this section and to identify applicants for admission who may be mentally ill and subject to the requirements of this section, nursing facilities may not admit any person, irrespective of source of payment, unless an identification screen developed, or in the case of out-of-state residents approved, by the Department of Social Services has been completed and filed in accordance with federal law. The Commissioner of Social Services may require a nursing facility to notify, within one business day, the Department of Social Services of the admission of a person who is mentally ill and meets the admission requirements of this subsection.

(c) No payment from any source shall be due to any nursing facility that admits a resident in violation of the preadmission screening requirements of this section.

(d) A nursing facility shall notify the Department of Mental Health and Addiction Services when a resident who is mentally ill undergoes a significant change in condition or when a resident who has not previously been diagnosed as mentally ill undergoes a change in condition which may require specialized services. Upon such notifications, the Department of Mental Health and Addiction Services, under the auspices of the Department of Social Services, shall perform an evaluation to determine whether the resident requires the level of services provided by a nursing facility or requires specialized services for mental illness.

(e) The Department of Mental Health and Addiction Services, in consultation with the Department of Social Services, may no less than annually review, within available appropriations, the status of each resident in a nursing facility who is mentally ill to determine whether the resident requires (1) the level of services provided by a nursing facility, or (2) specialized services for mental illness. Nursing facilities shall grant to the Department of Mental Health and Addiction Services and the Department of Social Services access to nursing facility residents and their medical records for the purposes of this section.

(f) In the case of a mentally ill resident who is determined under subsection (b), (d) or (e) of this section not to require the level of services provided by a nursing facility but to require specialized services for mental illness and who has continuously resided in a nursing facility for at least thirty months before the date of the determination, the resident may elect to remain in the facility or to receive services covered by Medicaid in an alternative appropriate institutional or noninstitutional setting in accordance with the alternative disposition plan submitted by the Department of Social Services to the Secretary of the United States Department of Health and Human Services, and consistent with the Department of Mental Health and Addiction Services requirements for the provision of specialized services.

(g) In the case of a mentally ill resident who is determined under subsection (b), (d) or (e) of this section not to require the level of services provided by a nursing facility but to require specialized services for mental illness and who has not continuously resided in a nursing facility for at least thirty months before the date of the determination, the nursing facility in consultation with the Department of Mental Health and Addiction Services shall arrange for the safe and orderly discharge of the resident from the facility. If the department determines that the provision of specialized services requires an alternate residential placement, the discharge and transfer of the resident shall be made in accordance with the alternative disposition plan submitted by the Department of Social Services and approved by the Secretary of the United States Department of Health and Human Services, except if an alternate residential placement is not available, the resident shall not be transferred.

(h) In the case of a resident who is determined under subsection (b), (d) or (e) of this section not to require the level of services provided by a nursing facility and not to require specialized services, the nursing facility shall arrange for the safe and orderly discharge of the resident from the facility.

(i) Any person seeking admittance to a nursing facility or any resident of a nursing facility who is adversely affected by a determination of the Department of Mental Health and Addiction Services under this section may appeal such determination to the Department of Social Services within fifteen days of the receipt of the notice of a determination by the Department of Mental Health and Addiction Services. If an appeal is taken to the Department of Social Services the determination of the Department of Mental Health and Addiction Services shall be stayed pending determination by the Department of Social Services.

(P.A. 89-348, S. 8, 10; P.A. 93-262, S. 1, 87; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-2, S. 135, 165; P.A. 07-217, S. 74; June Sp. Sess. P.A. 07-2, S. 63; P.A. 13-234, S. 112.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134x transferred to Sec. 17b-359 in 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced “active treatment” with “specialized services” and amended Subsec. (d) by eliminating an annual requirement that each resident of a nursing facility who is mentally ill be reviewed by the Department of Mental Health and Addiction Services and replacing it with a requirement that a nursing facility shall notify the Department of Mental Health and Addiction Services when a resident who is mentally ill undergoes a significant change in condition or when a resident not previously diagnosed as mentally ill undergoes a change in condition which may require specialized services, effective July 1, 1997; P.A. 07-217 made technical changes in Subsecs. (e) to (g), effective July 12, 2007; June Sp. Sess. P.A. 07-2 added new Subsec. (e) authorizing Department of Mental Health and Addiction Services, in consultation with Department of Social Services, to annually review each resident of a nursing facility who is mentally ill to determine the appropriate level of services for such resident, redesignated existing Subsecs. (e), (f), (g) and (h) as Subsecs. (f), (g), (h) and (i), respectively, and added references to Subsecs. (b) and (e) and made technical changes in redesignated Subsecs. (f), (g) and (h), effective July 1, 2007; P.A. 13-234 amended Subsec. (b) to add provision authorizing commissioner to require notice from a nursing facility of admission of a person who is mentally ill and meets admission requirements, effective June 19, 2013.



Section 17b-360 - (Formerly Sec. 17-134y). Nursing facility: Preadmission screening process in the case of persons with intellectual disability or condition related thereto. Appeal.

(a) For purposes of this section, the terms “intellectual disability”, “a condition related to intellectual disability” and “specialized services” shall be as defined in Subsection (e)(7)(G)(ii) of Section 1919 of the Social Security Act and federal regulations.

(b) No nursing facility may admit any new resident irrespective of source of payment, who has intellectual disability or has a condition related to intellectual disability unless the Department of Developmental Services has determined prior to admission based upon an independent physical and mental evaluation performed by or under the auspices of the Department of Social Services that because of the physical and mental condition of the individual, the individual requires the level of services provided by a nursing facility. If the individual requires such level of services, the Department of Developmental Services shall also determine whether the individual requires specialized services for such condition. An individual who is determined by the Department of Developmental Services to have intellectual disability or to have a related condition and is determined not to require nursing facility level of services shall not be admitted to a nursing facility. In order to implement the preadmission review requirements of this section, and to identify applicants for admission who may have intellectual disability or have conditions related to intellectual disability and subject to the requirements of this section, nursing facilities may not admit any individual irrespective of source of payment, unless an identification screen developed, or in the case of out-of-state residents approved, by the Department of Social Services has been completed for the applicant and filed in accordance with federal law.

(c) No payment from any source shall be due to a nursing facility that admits a resident in violation of the preadmission screening requirements of this section.

(d) A nursing facility shall notify the Department of Developmental Services when a resident who has intellectual disability undergoes a change in condition or when a resident who has not previously been diagnosed as having intellectual disability undergoes a significant change in condition that may require specialized services. Upon such notification, the Department of Developmental Services, under the auspices of the Department of Social Services, shall perform an evaluation to determine whether the resident requires the level of services provided by a nursing facility or requires specialized services for intellectual disability.

(e) In the case of a resident who is determined under subsection (d) of this section not to require the level of services provided by a nursing facility but to require specialized services for intellectual disability or a condition related to intellectual disability and who has continually resided in a nursing facility for at least thirty months before the date of the determination, the resident may elect to remain in the facility or to receive services covered by Medicaid in an alternative appropriate institutional or noninstitutional setting in accordance with the terms of the alternative disposition plan submitted by the Department of Social Services and approved by the Secretary of the United States Department of Health and Human Services.

(f) In the case of a resident with intellectual disability or a related condition who is determined under subsection (d) of this section not to require the level of services provided by a nursing facility but to require specialized services for intellectual disability or a related condition and who has not continuously resided in a nursing facility for at least thirty months before the date of the determination, the nursing facility, in consultation with the Department of Developmental Services, shall arrange for the safe and orderly discharge of the resident from the facility. If the department determines that the provision of specialized services requires an alternative residential placement, the discharge and transfer of the patient shall be in accordance with the alternative disposition plan submitted by the Department of Social Services and approved by the Secretary of the United States Department of Health and Human Services, except if an alternative residential facility is not available, the resident shall not be transferred.

(g) In the case of a resident who is determined under subsection (d) of this section not to require the level of services provided by a nursing facility and not to require specialized services, the nursing facility shall arrange for the safe and orderly discharge of the resident from the facility.

(h) The Department of Developmental Services shall be the agency responsible for making the determinations required by this section on behalf of individuals who have intellectual disability and on behalf of individuals with conditions related to intellectual disability and may provide services to such individuals to the extent required by federal law.

(i) Any person seeking admittance to a nursing facility or any resident of a nursing facility who is adversely affected by a determination of the Department of Developmental Services under this section may appeal such determination to the Department of Social Services within fifteen days of the receipt of the notice of a determination by the Department of Developmental Services. If an appeal is taken to the Department of Social Services, the determination of the Department of Developmental Services shall be stayed pending determination by the Department of Social Services.

(P.A. 89-348, S. 9, 10; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 136, 165; P.A. 05-288, S. 72; P.A. 06-196, S. 239; P.A. 07-73, S. 2(a); P.A. 13-139, S. 25.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134y transferred to Sec. 17b-360 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced “active treatment” with “specialized services” and amended Subsec. (d) by eliminating an annual requirement that the level of services each resident of a nursing home receives be evaluated and replacing it with a requirement that a nursing facility shall notify the Department of Mental Health and Addiction Services when a resident who has mental retardation undergoes a change in condition or a resident who has not previously been diagnosed as having mental retardation undergoes a significant change in condition which may require specialized services, effective July 1, 1997; P.A. 05-288 made a technical change in Subsecs. (e), (f) and (g), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 13-139 substituted “intellectual disability” for “mental retardation” and made a technical change.



Section 17b-361 - (Formerly Sec. 17-134hh). Payment for physicians' visits to Medicaid patients in nursing homes.

The Commissioner of Social Services shall pay for a physician's visit to a patient who is a Medicaid recipient in a nursing home in accordance with federal law and regulation.

(P.A. 92-231, S. 6, 10; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134hh transferred to Sec. 17b-361 in 1995.



Section 17b-362 - (Formerly Sec. 17-134ii). Ten-day limit on first time maintenance drug prescription for Medicaid or ConnPACE recipient. Five-day supply of prescription drug may be requested for Medicaid patient.

Section 17b-362 is repealed, effective July 1, 2005.

(P.A. 92-231, S. 5, 10; P.A. 95-160, S. 27, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 131, 165; P.A. 05-280, S. 104.)



Section 17b-362a - Pharmacy review panel established.

Section 17b-362a is repealed, effective August 20, 2003.

(June 18 Sp. Sess. P.A. 97-2, S. 134, 165; June Sp. Sess. P.A. 00-2, S. 39, 53; P.A. 03-268, S. 12; June 30 Sp. Sess. P.A. 03-3, S. 96.)



Section 17b-363 - Demonstration program for exploring methods of returning and dispensing prescription drugs which have been dispensed in long-term care facilities.

Section 17b-363 is repealed, effective October 1, 2003.

(P.A. 95-160, S. 28, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 133, 165; P.A. 03-268, S. 13.)



Section 17b-363a - Return of unused prescription drugs dispensed in long-term care facilities to vendor pharmacies. Requirements. Regulations. Fines. Annual list of drugs in program.

(a) Each long-term care facility shall return to the vendor pharmacy which shall accept, for repackaging and reimbursement to the Department of Social Services, drug products that were dispensed to a patient and not used if such drug products are (1) prescription drug products that are not controlled substances, (2) sealed in individually packaged units, (3) returned to the vendor pharmacy within the recommended period of shelf life for the purpose of redispensing such drug products, (4) determined to be of acceptable integrity by a licensed pharmacist, and (5) oral and parenteral medication in single-dose sealed containers approved by the federal Food and Drug Administration, topical or inhalant drug products in units of use containers approved by the federal Food and Drug Administration or parenteral medications in multiple-dose sealed containers approved by the federal Food and Drug Administration from which no doses have been withdrawn.

(b) Notwithstanding the provisions of subsection (a) of this section:

(1) If such drug products are packaged in manufacturer's unit-dose packages, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Social Services if such drugs may be redispensed for use before the expiration date, if any, indicated on the package.

(2) If such drug products are repackaged in manufacturer's unit-dose or multiple-dose blister packs, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Social Services if (A) the date on which such drug product was repackaged, such drug product's lot number and expiration date are indicated clearly on the package of such repackaged drug; (B) ninety days or fewer have elapsed from the date of repackaging of such drug product; and (C) a repackaging log is maintained by the pharmacy in the case of drug products repackaged in advance of immediate needs.

(3) No drug products dispensed in a bulk dispensing container may be returned to the vendor pharmacy.

(c) Each long-term care facility shall establish procedures for the return of unused drug products to the vendor pharmacy from which such drug products were purchased.

(d) The Department of Social Services (1) shall reimburse to the vendor pharmacy the reasonable cost of services incurred in the operation of this section, as determined by the commissioner, and (2) may establish procedures, if feasible, for reimbursement to non Medicaid payors for drug products returned pursuant to this section.

(e) The Department of Consumer Protection, in consultation with the Department of Social Services, shall adopt regulations, in accordance with the provisions of chapter 54, which shall govern the repackaging and labeling of drug products returned pursuant to subsections (a) and (b) of this section. The Department of Consumer Protection shall implement the policies and procedures necessary to carry out the provisions of this section until January 1, 2002, while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(f) Any long-term care facility that violates or fails to comply with the provisions of this section shall be fined not more than thirty thousand dollars for each incidence of noncompliance. The Commissioner of Social Services may offset payments due a facility to collect the penalty. Prior to imposing any penalty pursuant to this subsection, the commissioner shall notify the long-term care facility of the alleged violation and the accompanying penalty and shall permit such facility to request that the department review its findings. A facility shall request such review not later than fifteen days after receipt of the notice of violation from the department. The department shall stay the imposition of any penalty pending the outcome of the review. The commissioner may impose a penalty upon a facility pursuant to this subsection regardless of whether a change in ownership of the facility has taken place since the time of the violation, provided the department issued notice of the alleged violation and the accompanying penalty prior to the effective date of the change in ownership and record of such notice is readily available in a central registry maintained by the department. Payments of fines received pursuant to this subsection shall be deposited in the General Fund and credited to the Medicaid account.

(g) The Commissioner of Social Services shall update and expand by June 30, 2003, and annually thereafter, the list of drugs that are included in the drug return program. Such list shall include the fifty drugs with the highest average wholesale price that meet the requirements for the program, as established in subsection (a) of this section.

(June Sp. Sess. P.A. 00-2, S. 37, 53; May 9 Sp. Sess. P.A. 02-1, S. 119; P.A. 03-116, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; 04-258, S. 28; P.A. 11-25, S. 16.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; May 9 Sp. Sess. P.A. 02-1 added new Subsec. (f) re imposition of fine for violation or failure to comply with section, effective July 1, 2002; P.A. 03-116 added Subsec. (g) re annual list of drugs included in program, effective June 18, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-258 amended Subsec. (f) by changing amount of fine from $30,000 to “not more than” $30,000 and making technical changes, effective July 1, 2004; P.A. 11-25 amended Subsec. (g) by deleting provision re consultation with pharmacy review panel.



Section 17b-363b - Reimbursement for pharmacy services for long-term care facilities.

(a) The Commissioner of Social Services may, within available appropriations, provide reimbursement to pharmacies or pharmacists for services provided to residents in long-term care facilities, including (1) residential care homes, nursing homes or rest homes, as defined in section 19a-490, (2) residential facilities for persons with intellectual disability, as defined in section 17a-231, or (3) facilities served by assisted living services agencies, as defined in section 19a-490, in addition to those reimbursements provided in chapter 319v, provided such services improve the quality of care to residents of such facilities and produce cost savings to the state, as determined by the commissioner. Such services may include, but not be limited to, emergency and delivery services provided such services are offered on all medications, including intravenous therapy, twenty-four hours per day and seven days per week.

(b) The Commissioner of Social Services may reimburse for prescription drug costs in unit dose packaging, including blister packs and other special packaging, for clients residing in nursing facilities, chronic disease hospitals and intermediate care facilities for individuals with intellectual disabilities.

(P.A. 03-116, S. 2; P.A. 06-188, S. 12; P.A. 13-139, S. 14.)

History: P.A. 03-116 effective July 1, 2003; P.A. 06-188 designated existing provisions as Subsec. (a) and added Subsec. (b) re reimbursement for prescription drugs costs in unit dose packaging, effective July 1, 2006; P.A. 13-139 amended Subsec. (a)(2) by substituting “persons with intellectual disability” for “mentally retarded persons” and amended Subsec. (b) by substituting “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-364 - Demonstration program for providing specialized long-term care. Requests for proposals.

(a) For purposes of this section, “specialized long-term care” means goal-oriented, comprehensive, inpatient care designed for a patient with an acute illness, injury or exacerbation of a disease process. Most patients receiving such care shall not require high-technology monitoring or complex diagnostic procedures. Such care requires a specifically designed program of coordinated services of an interdisciplinary team, including, but not limited to, physicians, nurses and professionals in other relevant disciplines.

(b) Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, the Department of Social Services shall establish a demonstration project which shall provide specialized long-term care for chronically disabled and dependent patients with traumatic head, brain or spinal cord injuries, who are ventilator dependent, or suffer severe neurological dysfunction and disorders, including multiple sclerosis, cerebral palsy and such other similar chronic medical conditions as the Commissioner of Social Services deems appropriate.

(c) Said demonstration project shall be conducted in no more than three facilities, involving up to seventy-five existing licensed beds, that are specifically equipped and staffed for such purpose. Said demonstration project shall supplement a facility's scope of services and, if necessary, modify its physical environment to improve access for patients with specific chronic medical conditions, provide care that meets such patient's specialized health, social and environmental needs, particularly those of children and young adults, and evaluate the optimum design for such programs.

(d) Said demonstration project shall establish rates based on costs related to patient care. Said demonstration project shall be designed for this specific patient population and shall not necessarily require separate facilities or special units.

(e) Said demonstration project shall address the different needs of (1) a child or young adult with specific chronic medical conditions, and (2) an elderly patient in either a hospital or a skilled nursing home.

(f) Said demonstration project shall restrict direct patient ventilator care to appropriately licensed health care providers.

(g) The commissioner shall issue a request for proposals for acute care hospitals, chronic disease hospitals and skilled nursing homes interested in participating in said demonstration project. Proposals shall identify: (1) The population to be served; (2) the specific services to be provided and budgeted for; (3) the number of existing licensed beds to be designated for said demonstration project; and (4) the evaluation process of said demonstration project. In approving said demonstration project, the commissioner shall consider, to the extent possible, geographic distribution.

(h) The commissioner may increase the number of facilities participating in the demonstration project from three to four on or after January 1, 2000. The commissioner may issue a request for proposals or select from respondents to a request for proposals issued to select the initial three demonstration project facilities.

(P.A. 97-142; June 18 Sp. Sess. P.A. 97-2, S. 150, 165; P.A. 99-279, S. 24, 45.)

History: June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by expanding the demonstration project from 2 to 3 facilities, effective July 1, 1997; P.A. 99-279 amended Subsec. (c) to increase the number of licensed beds from 60 to 75 and added a new Subsec. (h) allowing the commissioner to increase the number of facilities participating in the demonstration project from 3 to 4 on or after January 1, 2000, and to issue a request for proposals or select from respondents to a request for proposals to select the initial three facilities, effective July 1, 1999.



Section 17b-365 - Assisted living services pilot program. Medicaid waiver program.

(a) The Commissioner of Social Services may, within available appropriations, establish and operate a pilot program to allow individuals to receive assisted living services, provided by an assisted living services agency licensed by the Department of Public Health in accordance with chapter 368v. In order to be eligible for the program, an individual shall: (1) Reside in a managed residential community, as defined in section 19a-693; (2) be ineligible to receive assisted living services under any other assisted living pilot program established by the General Assembly; and (3) be eligible for services under the Medicaid waiver portion of the Connecticut home-care program for the elderly established under section 17b-342. The total number of individuals enrolled in said pilot program, when combined with the total number of individuals enrolled in the pilot program established pursuant to section 17b-366, shall not exceed one hundred twenty-five individuals. The Commissioner of Social Services shall operate said pilot program in accordance with the Medicaid rules established under 42 USC 1396p(c), as from time to time amended.

(b) The pilot program established pursuant to this section may begin operation on or after January 1, 2003. Not later than January 1, 2005, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services, appropriations and the budgets of state agencies on the pilot program.

(May 9 Sp. Sess. P.A. 02-7, S. 27; P.A. 04-258, S. 5; June Sp. Sess. P.A. 07-2, S. 40; June 12 Sp. Sess. P.A. 12-1, S. 9.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 04-258 amended Subsec. (a) to provide that the total number of individuals in pilot program, when combined with the total number of individuals enrolled in pilot program established pursuant to Sec. 17b-366, shall not exceed 75 individuals and to make technical changes, effective July 1, 2004; June Sp. Sess. P.A. 07-2 amended Subsec. (a)(1) by replacing “by the regulations of the Department of Public Health” with “in section 19a-693”; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by increasing total enrollment in pilot program from 75 individuals to 125 individuals and making a technical change, effective July 1, 2012.



Section 17b-366 - Assisted living services pilot program. State-funded program.

(a) The Commissioner of Social Services may, within available appropriations, establish and operate a pilot program to allow individuals to receive assisted living services, provided by an assisted living services agency licensed by the Department of Public Health, in accordance with chapter 368v. In order to be eligible for the pilot program, an individual shall: (1) Reside in a managed residential community, as defined in section 19a-693; (2) be ineligible to receive assisted living services under any other assisted living pilot program established by the General Assembly; and (3) be eligible for services under the state-funded portion of the Connecticut home-care program for the elderly established under section 17b-342. The total number of individuals enrolled in said pilot program, when combined with the total number of individuals enrolled in the pilot program established pursuant to section 17b-365, shall not exceed one hundred twenty-five individuals. The Commissioner of Social Services shall operate said pilot program in accordance with the Medicaid rules established under 42 USC 1396p(c), as from time to time amended.

(b) The pilot program established pursuant to this section may begin operation on or after January 1, 2003. Not later than January 1, 2005, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services, appropriations and the budgets of state agencies on the pilot program.

(May 9 Sp. Sess. P.A. 02-7, S. 28; P.A. 04-258, S. 6; June Sp. Sess. P.A. 07-2, S. 41; June 12 Sp. Sess. P.A. 12-1, S. 10.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 04-258 amended Subsec. (a) to provide that the total number of individuals in pilot program, when combined with the total number of individuals enrolled in pilot program established pursuant to Sec. 17b-365, shall not exceed 75 individuals and to make technical changes, effective July 1, 2004; June Sp. Sess. P.A. 07-2 amended Subsec. (a)(1) by replacing “by the regulations of the Department of Public Health” with “in section 19a-693”; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by increasing total enrollment in pilot program from 75 individuals to 125 individuals and making a technical change, effective July 1, 2012.



Section 17b-367 - Information on long-term care options. Web site.

Section 17b-367 is repealed, effective July 1, 2013.

(May 9 Sp. Sess. P.A. 02-7, S. 51; P.A. 07-155, S. 2; P.A. 10-32, S. 68; P.A. 13-125, S. 29.)



Section 17b-367a - Transferred

Transferred to Chapter 319d, Sec. 17a-316a.



Section 17b-368 - Pilot project for diagnosis, care and treatment of persons with chronic or geriatric mental conditions.

On or before July 1, 2004, the Department of Social Services shall, within the limits of available Medicaid funding, implement a pilot project in Greater Hartford with a chronic disease hospital colocated with a skilled nursing facility and with the facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic or geriatric mental conditions that require prolonged hospital or restorative care. For purposes of this section, “chronic disease hospital” means a long-term hospital with facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic physical and geriatric mental health conditions that require prolonged hospital or restorative care.

(June 30 Sp. Sess. P.A. 03-3, S. 87.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003.



Section 17b-369 - Money Follows the Person demonstration project. Reports. Strategic plan to rebalance Medicaid long-term care supports and services. Notice if resident is likely to become eligible for Medicaid.

(a) The Commissioner of Social Services, pursuant to Section 6071 of the Deficit Reduction Act of 2005, shall submit an application to the Secretary of Health and Human Services to establish a Money Follows the Person demonstration project. Such project shall serve not more than five thousand persons and shall be designed to achieve the objectives set forth in Section 6071(a) of the Deficit Reduction Act of 2005. Services available under the demonstration project shall include, but not be limited to, personal care assistance services. The commissioner may apply for a Medicaid research and demonstration waiver under Section 1115 of the Social Security Act, if such waiver is necessary to implement the demonstration project. The commissioner may, if necessary, modify any existing Medicaid home or community-based waiver if such modification is required to implement the demonstration project.

(b) (1) The Commissioner of Social Services shall submit, in accordance with this subdivision, a copy of any report on the Money Follows the Person demonstration project that the commissioner is required to submit to the Secretary of Health and Human Services and that pertains to (A) the status of the implementation of the Money Follows the Person demonstration project, (B) the anticipated date that the first eligible person or persons will be transitioned into the community, or (C) information concerning when and how the Department of Social Services will transition additional eligible persons into the community. The commissioner shall submit such copy to the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services, in accordance with the provisions of section 11-4a. Copies of reports prepared prior to October 1, 2009, shall be submitted by said date and copies of reports prepared thereafter shall be submitted semiannually.

(2) After October 1, 2009, if the commissioner has not prepared any new reports for submission to the Secretary of Health and Human Services for any six-month submission period under subdivision (1) of this subsection, the commissioner shall prepare and submit a written report in accordance with this subdivision to the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services, in accordance with the provisions of section 11-4a. Such report shall include (A) the status of the implementation of the Money Follows the Person demonstration project, (B) the anticipated date that the first eligible person or persons will be transitioned into the community, and (C) information concerning when and how the Department of Social Services will transition additional eligible persons into the community.

(c) The Commissioner of Social Services shall develop a strategic plan, consistent with the long-term care plan established pursuant to section 17b-337, to rebalance Medicaid long-term care supports and services, including, but not limited to, those supports and services provided in home, community-based settings and institutional settings. The commissioner shall include home, community-based and institutional providers in the development of the strategic plan. In developing the strategic plan the commissioner shall consider topics that include, but are not limited to: (1) Regional trends concerning the state’s aging population; (2) trends in the demand for home, community-based and institutional services; (3) gaps in the provision of home and community-based services which prevent community placements; (4) gaps in the provision of institutional care; (5) the quality of care provided by home, community-based and institutional providers; (6) the condition of institutional buildings; (7) the state’s regional supply of institutional beds; (8) the current rate structure applicable to home, community-based and institutional services; (9) the methods of implementing adjustments to the bed capacity of individual nursing facilities; and (10) a review of the provisions of subsection (a) of section 17b-354.

(d) The Commissioner of Social Services may contract with nursing facilities, as defined in section 17b-357, and home and community-based providers for the purpose of carrying out the strategic plan. In addition, the commissioner may revise a rate paid to a nursing facility pursuant to section 17b-340 in order to effectuate the strategic plan. The commissioner may fund strategic plan initiatives with federal grant-in-aid resources available to the state pursuant to the Money Follows the Person demonstration project pursuant to Section 6071 of the Deficit Reduction Act, P.L. 109-171, and the State Balancing Incentive Payments Program under the Patient Protection and Affordable Care Act, P.L. 111-148.

(e) If a nursing facility has reason to know that a resident is likely to become financially eligible for Medicaid benefits within one hundred eighty days, the nursing facility shall notify the resident or the resident’s representative and the department. The department may (1) assess any such resident to determine if the resident prefers and is able to live appropriately at home or in some other community-based setting, and (2) develop a care plan and assist the resident in his or her transition to the community.

(f) The Commissioner of Public Health, or the commissioner’s designee, may waive the requirements of sections 19-13-D8t, 19-13-D6 and 19-13-D105 of the regulations of Connecticut state agencies, if a provider requires such a waiver for purposes of effectuating the strategic plan developed pursuant to subsection (c) of this section and the commissioner, or the commissioner’s designee, determines that such waiver will not endanger the health and safety of the provider’s residents or clients. The commissioner, or the commissioner’s designee, may impose conditions on the granting of any waiver which are necessary to ensure the health and safety of the provider’s residents or clients. The commissioner, or the commissioner’s designee, may revoke any waiver granted pursuant to this subsection upon a finding that the health or safety of a resident or client of a provider has been jeopardized.

(P.A. 06-188, S. 44; June Sp. Sess. P.A. 07-2, S. 5; P.A. 08-180, S. 1; P.A. 09-17, S. 1; P.A. 11-242, S. 83; P.A. 13-97, S. 4; June Sp. Sess. P.A. 15-5, S. 404.)

History: P.A. 06-188 effective July 1, 2006; June Sp. Sess. P.A. 07-2 deleted provision re if the state is selected to participate in demonstration project and then elects to participate in the project, and increased number of participants in demonstration project from 100 to 700, effective July 1, 2007; P.A. 08-180 replaced “may” with “shall” to require commissioner to submit application and increased number of participants in demonstration project from 700 to 5,000, effective June 12, 2008; P.A. 09-17 designated existing provisions as Subsec. (a) and added Subsec. (b) re submission of reports on status of implementation of the project and transitioning eligible persons, effective July 1, 2009; P.A. 11-242 added Subsec. (c) re development of strategic plan to rebalance Medicaid long-term care supports and services, added Subsec. (d) re actions to effectuate strategic plan and added Subsec. (e) re waiver of regulatory requirements to effectuate strategic plan, effective July 1, 2011; P.A. 13-97 amended Subsec. (b) to replace references to select committee on aging with references to joint standing committee on aging, effective June 6, 2013; June Sp. Sess. P.A. 15-5 added new Subsec. (e) re notice if resident is likely to become financially eligible for Medicaid and redesignated existing Subsec. (e) as Subsec. (f), effective July 1, 2015.



Section 17b-370 - Demonstration project to provide home and community-based long-term care services. Development of plan. Implementation.

(a) The Commissioner of Social Services shall develop a plan to establish and administer a demonstration project to provide home and community-based long-term care services for persons who are eighteen years of age or older, who are institutionalized or at risk of institutionalization, and who meet the financial and level of care eligibility criteria established in regulations adopted for the Connecticut home-care program for the elderly pursuant to section 17b-342. Services provided under the demonstration project shall be modeled after services provided under the Money Follows the Person demonstration project pursuant to section 17b-369.

(b) The plan developed pursuant to subsection (a) of this section shall detail the structure of the demonstration project, persons served, services to be provided and how they will be provided. The plan shall include a timetable for implementation of the demonstration project on or after July 1, 2009. The plan shall ensure that the demonstration project includes, but is not limited to, the provision of the following services through a Medicaid state plan amendment, a new Medicaid waiver or modification of an existing home and community-based Medicaid waiver: Personal care assistance services, twenty-four-hour care, occupational therapy, homemaker services, companion services, meals on wheels, adult day care, transportation, mental health counseling, care management, elderly foster care, minor home modifications, assistive technology and assisted living services. The plan shall ensure that a person participating in the demonstration project receives the level of care and services appropriate to maintain such person in such person's home or community.

(c) The plan shall identify (1) any federal Medicaid waivers or state Medicaid plan amendments necessary to implement the demonstration project, and (2) any costs or savings associated with such project. In developing the plan for the demonstration project, the commissioner shall consider the consolidation of existing waivers, demonstration projects and state-funded programs to promote the efficient administration of such other programs and the demonstration project developed under this section.

(d) Not later than January 1, 2012, the commissioner shall submit, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies the plan developed pursuant to subsection (a) of this section along with recommendations for legislation and funding necessary to implement the plan. Not later than sixty days after the date of receipt of such plan, said joint standing committees of the General Assembly shall advise the commissioner of their approval, denial or modifications, if any, of the plan, and if such plan is approved by said committees, such plan shall be implemented on or after July 1, 2012, subject to available appropriations.

(e) The Commissioner of Social Services may implement policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures as regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation.

(P.A. 08-180, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 87; P.A. 13-234, S. 121.)

History: P.A. 08-180 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (d) by changing plan submission date from January 1, 2009, to January 1, 2012, and by changing plan implementation date from July 1, 2009, to July 1, 2012, effective October 5, 2009; P.A. 13-234 added Subsec. (e) re implementation of policies and procedures while adopting regulations, effective July 1, 2013.



Section 17b-371 - Long-Term Care Reinvestment account. Report.

Section 17b-371 is repealed, effective July 1, 2011.

(P.A. 08-180, S. 3; P.A. 09-1, S. 1, 2; Sept. Sp. Sess. P.A. 09-5, S. 84, 85; P.A. 11-44, S. 178.)



Section 17b-372 - Small house nursing homes pilot program.

(a) As used in this section, “small house nursing home” means an alternative nursing home facility that (1) consists of one or more units that are designed and modeled as a private home, (2) houses no more than fourteen individuals in each unit, (3) includes private rooms and bathrooms, (4) provides for an increased role for support staff in the care of residents, (5) incorporates a philosophy of individualized care, and (6) is licensed as a nursing home under chapter 368v.

(b) The Commissioner of Social Services may expand, within available appropriations, a pilot program to support the development of one or more small house nursing homes in the state in order to improve the quality of life for nursing home residents and to support a goal of providing nursing home care in a more home-like and less institution-like setting.

(c) A small house nursing home developed under this section shall comply with the provisions of sections 17b-352 to 17b-354, inclusive.

(P.A. 08-91, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 43; P.A. 11-44, S. 95; P.A. 14-95, S. 1.)

History: P.A. 08-91 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (d) by adding provision re commissioner's approval after consultation with and approval of Secretary of the Office of Policy and Management and by replacing provision requiring commissioner to reserve 2 proposals for small house nursing home in a distressed municipality with provision allowing commissioner to give preference to such proposals, added new Subsec. (e) prohibiting commissioner from approving more than 1 project limited to 280 beds through June 30, 2011, and redesignated existing Subsec. (e) as Subsec. (f), effective October 5, 2009; P.A. 11-44 amended Subsec. (a)(2) by changing number of individuals per unit from 10 to 14, amended Subsec. (b) by replacing provision requiring commissioner to develop program to support up to 10 small house nursing homes with provision allowing commissioner to develop program to support 1 small house nursing home and adding provision limiting number of beds to 280, deleted former Subsecs. (c), (d) and (e) re applications to develop a small house nursing home and redesignated existing Subsec. (f) as Subsec. (c), effective July 1, 2011; P.A. 14-95 amended Subsec. (b) to replace “establish” with “expand” re pilot program and delete provision limiting project to 280 beds, effective July 1, 2014.



Section 17b-372a - Nursing home for persons transitioning from correctional facility or receiving services from Department of Mental Health and Addiction Services.

Notwithstanding any provision of the general statutes, the Commissioners of Social Services, Correction and Mental Health and Addiction Services may establish or contract for the establishment of a chronic or convalescent nursing home on state-owned or private property to care for individuals who (1) require the level of care provided in a nursing home, and (2) are transitioning from a correctional facility in the state, or (3) receive services from the Department of Mental Health and Addiction Services. A nursing home developed under this section is not required to comply with the provisions of sections 17b-352 to 17b-354, inclusive.

(P.A. 11-44, S. 117.)

History: P.A. 11-44 effective July 1, 2011.

There is no legislative intent that contractor be treated as arm of the state immunizing it from local zoning ordinances under sovereign immunity doctrine; provision allowing state to contract for nursing home care for those in state custody “notwithstanding any provision of the general statutes” did not make contractor immune from any other statute since section expressly exempted contractor from only certain statutes; zoning laws did not irreconcilably conflict with section. 315 C. 265.






Chapter 319yy - Community Action Agencies

Section 17b-885 - (Formerly Sec. 17-635). Definitions.

When used in sections 17b-885 to 17b-895, inclusive:

(a) “Commissioner” means the Commissioner of Social Services;

(b) “Community action agency” means a public or private nonprofit agency which has previously been designated by and authorized to accept funds from the federal Community Services Administration for community action agencies under the Economic Opportunity Act of 1964 or a successor agency established pursuant to section 17b-892;

(c) “Community action program” means a community based and operated program which: (1) Includes or is designated to include a sufficient number of projects or components to provide a range of services and activities having a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem; (2) organizes and combines its component projects and activities in a manner appropriate to carry out the provisions of sections 17b-885 to 17b-895, inclusive; and (3) conforms to any other criteria the commissioner may prescribe consistent with the provisions of said sections;

(d) “Community” means a municipality or a county, or any combination thereof, or a neighborhood or other area, irrespective of boundaries or political subdivisions, which provides a suitable organizational base and possesses the commonality of interest and need for a community action program.

(P.A. 82-84, S. 1, 12; P.A. 83-20, S. 1, 6; P.A. 93-262, S. 1, 87.)

History: P.A. 83-20 redefined “community action agency”, adding “a successor agency established pursuant to section 17-467” and deleting “a similar agency recognized as a community action agency by the commissioner”; Sec. 17-460 transferred to Sec. 17-635 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-635 transferred to Sec. 17b-885 in 1995.



Section 17b-886 - (Formerly Sec. 17-636). Agency board.

(a) Each community action agency shall administer its program through a community action board which shall consist of not more than fifty-one and not less than fifteen members and shall be so constituted that:

(1) One-third of the members of the board are elected public officials currently holding office, or their designees, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board of appointive public officials may be counted in meeting such one-third requirement;

(2) At least one-third of the members of the board are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; and

(3) The remainder of the members of the board are officials or members of business, industry, labor, religious, welfare, education or other major groups and interests in the community.

(b) Each member of the board selected to represent a specific geographic area within a community shall reside in the area he represents.

(P.A. 82-84, S. 2, 12; P.A. 83-20, S. 2, 6; P.A. 00-158, S. 1, 3.)

History: P.A. 83-20 amended Subsec. (a) by changing from 18 to 15 the minimum number of members for the board; Sec. 17-461 transferred to Sec. 17-636 in 1991; Sec. 17-636 transferred to Sec. 17b-886 in 1995; P.A. 00-158 deleted provision in Subsec. (b) that had limited terms for certain board members, effective May 26, 2000.



Section 17b-887 - (Formerly Sec. 17-637). Agency functions.

The functions of a community action agency shall, subject to the provisions of sections 17b-885 to 17b-895, inclusive, and the approval of the Commissioner of Social Services, include, but not be limited to:

(1) Planning systematically for and evaluating the program, including actions to develop information as to the problems and causes of poverty in the community, to determine how much and how effectively assistance is being provided to deal with those problems and causes, and to establish priorities among projects, activities, and areas as needed for the best and most efficient use of resources;

(2) Encouraging agencies engaged in activities related to the community action program to plan for, secure and administer assistance available under sections 17b-885 to 17b-895, inclusive, or from other sources on a common or cooperative basis; providing planning or technical assistance to those agencies; and generally, in cooperation with community agencies and officials, undertaking actions to improve existing efforts to attack poverty, such as improving day to day communications, closing the service gaps, focusing resources on the most needy, and providing additional opportunities to low- income individuals for regular employment or participation in the programs or activities for which those community action agencies and officials are responsible;

(3) Initiating and sponsoring projects responsive to needs of the poor which are not otherwise being met, with particular emphasis on providing central or common services that can be drawn upon by a variety of related programs, developing new approaches or new types of services that can be incorporated into other programs, and filling gaps pending the expansion or modification of those programs; providing technical assistance and other support needed to enable the poor and neighborhood groups to secure on their own behalf available assistance from public and private sources; and

(4) Joining with and encouraging business, labor and other private groups and organizations to undertake, together with public officials and agencies, activities in support of the community action program which will result in the additional use of private resources and capabilities, with a view to such things as developing new employment opportunities, stimulating investment that will have a measurable impact in reducing poverty among residents of areas of concentrated poverty, and providing methods by which residents of those areas can work with private groups, firms and institutions in seeking solutions to problems of common concern.

(P.A. 82-84, S. 3, 12; P.A. 93-262, S. 1, 87.)

History: Sec. 17-462 transferred to Sec. 17-637 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July l, 1993; Sec. 17-637 transferred to Sec. 17b-887 in 1995.



Section 17b-888 - (Formerly Sec. 17-638). Agency funding. Transfer of funds; delegation of powers.

A community action agency shall have authority to enter into contracts with private and public nonprofit agencies, to receive and administer funds received pursuant to sections 17b-885 to 17b-895, inclusive, to receive and administer funds and contributions from private and local public sources which may be used in support of a community action program, and to receive and administer funds under any federal or state assistance program pursuant to which a public or private nonprofit agency, organized in accordance with sections 17b-885 to 17b-895, inclusive, could act as grantee, contractor or sponsor of projects appropriate for inclusion in a community action program. Community action agencies and limited purpose agencies previously funded by the Community Services Administration, subject to federal law or regulation, shall be given first priority in the allocation of federal funds under the Community Services Block Grant Act or of any subsequent federal funds that were previously designated as Community Services Administration funds. Such funds shall be distributed through an agreement between the commissioner and the community action agencies. If such agreement is not reached by four weeks before the block grant plan is to be submitted to the General Assembly pursuant to section 4-28b, the Governor and the commissioner shall make the final decision on distribution. In the event the community services block grant is eliminated, each community action agency shall also be given due consideration, subject to the restrictions of applicable law or regulation, in the distribution of federal, state or municipal funds that are available to support antipoverty programs that have been administered by that agency on or after July 1, 1981. A community action agency, subject to the approval of its governing board, shall have authority to transfer funds received and to delegate powers to other agencies.

(P.A. 82-84, S. 4, 12; P.A. 83-20, S. 3, 6.)

History: P.A. 83-20 changed the process for the distribution of funds from a formula based on population to an agreement between the commissioner and the agencies and applied provisions to agencies previously funded by the Community Services Administration; Sec. 17-463 transferred to Sec. 17-638 in 1991; Sec. 17-638 transferred to Sec. 17b-888 in 1995.



Section 17b-889 - (Formerly Sec. 17-639). Program; community participation; agency priorities.

Each community action agency shall establish procedures to assure maximum feasible participation of neighborhood-based organizations, residents of the community and members of the groups served to assist such agency in prioritizing, planning, conducting and evaluating components of the community action program. Agency priorities established under this section shall not be modified without substantial documentation of changed circumstances and, when practicable, the approval of the parties involved in setting those priorities.

(P.A. 82-84, S. 5, 12.)

History: Sec. 17-464 transferred to Sec. 17-639 in 1991; Sec. 17-639 transferred to Sec. 17b-889 in 1995.



Section 17b-890 - (Formerly Sec. 17-640). Program; participant objectives.

The priorities of a community action program may include, but not be limited to, component projects designed to assist participants including the elderly poor, in attaining the following objectives:

(1) To secure and retain meaningful employment;

(2) To obtain adequate education;

(3) To provide for education and care of young children;

(4) To make better use of available income;

(5) To provide and maintain adequate housing and a suitable living environment;

(6) To provide information and education on, and access to healthful nutrition;

(7) To obtain services for the prevention of and rehabilitation from drug abuse and alcoholism;

(8) To obtain emergency assistance to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, energy and unemployment-related assistance;

(9) To remove obstacles and solve personal and family problems which block the achievement of self-sufficiency;

(10) To achieve greater participation in the affairs of the community;

(11) To make more frequent and effective use of other programs related to the purposes of sections 17b-885 to 17b-895, inclusive;

(12) To stimulate and take full advantage of capabilities for self-advancement; and

(13) To designate violence-free zones in accordance with the federal Community Services Block Grant Program, 42 USC 9908, for the purpose of addressing the needs of youths through programs that support the primary role of the family, give priority to the prevention of youth problems and crime, and promote increased community coordination and collaboration. As used in this subdivision, “violence-free zone” means a geographic area within a targeted investment community, as defined in section 32-222, that has chronically high levels of crime, violence, unemployment, family dissolution and juvenile delinquency and a low rate of home ownership.

(P.A. 82-84, S. 6, 12; P.A. 00-158, S. 2, 3; P.A. 06-196, S. 144.)

History: Sec. 17-465 transferred to Sec. 17-640 in 1991; Sec. 17-640 transferred to Sec. 17b-890 in 1995; P.A. 00-158 added Subdiv. (13) re designation of violence-free zones, effective May 26, 2000; P.A. 06-196 made technical changes in Subdiv. (13), effective June 7, 2006.



Section 17b-891 - (Formerly Sec. 17-641). Delegation of administration of component projects by agencies; area representation.

Where consistent with sound and efficient management and subject to federal law and regulations and the regulations adopted pursuant to section 17b-895, a community action agency may delegate the administration of component projects to other agencies. When a community action agency places responsibility for major policy determinations with respect to the character, funding, extent and administration of and budgeting for programs to be carried on in a particular geographic area within the community in a subsidiary board, council, or similar agency, such board, council or agency shall be broadly representative of such area.

(P.A. 82-84, S. 7, 12.)

History: Sec. 17-466 transferred to Sec. 17-641 in 1991; Sec. 17-641 transferred to Sec. 17b-891 in 1995.



Section 17b-892 - (Formerly Sec. 17-642). Failure to comply with statutes; loss of designation to serve; assistance to establish new agency.

A community action agency shall lose its designation to serve a political subdivision, or a group of political subdivisions, only if the commissioner finds after adequate notice, a written statement of reasons and a fair hearing held in the community served by the agency that such agency has materially failed to comply with sections 17b-885 to 17b-895, inclusive. In such case, the commissioner may provide financial assistance to other public or private nonprofit agencies to aid them in establishing a community action agency in the area no longer served.

(P.A. 82-84, S. 8, 12; P.A. 83-20, S. 4, 6.)

History: P.A. 83-20 authorized financial assistance to establish an agency in the area no longer served; Sec. 17-467 transferred to Sec. 17-642 in 1991; Sec. 17-642 transferred to Sec. 17b-892 in 1995.



Section 17b-893 - (Formerly Sec. 17-643). Financial assistance.

The commissioner may provide financial assistance to community action agencies for planning, conducting, administering and evaluating community action programs and component projects.

(P.A. 82-84, S. 9, 12; P.A. 83-20, S. 5, 6.)

History: P.A. 83-20 deleted former Subsec. (a) re provision of assistance to establish a new agency in an area not previously served; Sec. 17-468 transferred to Sec. 17-643 in 1991; Sec. 17-643 transferred to Sec. 17b-893 in 1995.



Section 17b-894 - (Formerly Sec. 17-644). Representatives of community action agencies recognized as knowledgeable on issues affecting low income, elderly and handicapped persons. Compliance with civil rights laws.

(a) Representatives of community action agencies shall be recognized as knowledgeable on issues affecting low income, elderly and handicapped citizens for the purposes of sharing information with governmental bodies considering such issues.

(b) All community action agencies, other agencies, contractors and boards thereof included in the provisions of sections 17b-885 to 17b-895, inclusive, shall comply with federal, state and local civil rights laws.

(P.A. 82-84, S. 10, 12.)

History: Sec. 17-469 transferred to Sec. 17-644 in 1991; Sec. 17-644 transferred to Sec. 17b-894 in 1995.



Section 17b-895 - (Formerly Sec. 17-645). Regulations.

On or before October 1, 1982, the Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement sections 17b-885 to 17b-894, inclusive.

(P.A. 82-84, S. 11, 12; P.A. 93-262, S. 1, 87.)

History: Sec. 17-470 transferred to Sec. 17-645 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-645 transferred to Sec. 17b-895 in 1995.









Title 18 - Correctional Institutions and Department of Correction

Chapter 320 - Correctional Institutions

Section 18-1 to 18-6 - Directors and officers, generally.

Sections 18-1 to 18-6, inclusive, are repealed.

(1949 Rev., S. 2996–3001; 1955, June, 1955, S. 1682d; 1957, P.A. 135; 265, S. 1, 2; September, 1957, P.A. 11, S. 13; March, 1958, P.A. 27, S. 31; 1963, P.A. 28, S. 1; 339; 1967, P.A. 152, S. 28.)



Section 18-7 - Powers and duties of warden. Punishment and reward of inmates.

The warden shall manage the Connecticut Correctional Institution, Somers, subject to the direction of the Commissioner of Correction, and he shall keep all the prisoners employed in such labor as the commissioner orders, during the term of their imprisonment. He shall also keep a record of any punishment inflicted upon a prisoner, showing its cause, mode and degree, and a like record of the conduct of each prisoner. Any prisoner sentenced to a term of imprisonment prior to October 1, 1976, may, by good conduct and obedience to the rules of said institution, earn a commutation or diminution of his sentence, as follows: Sixty days for each year, and pro rata for a part of a year, of a sentence which is not for more than five years; and ninety days for the sixth and each subsequent year, and pro rata for a part of a year, and, in addition thereto, five days for each month as a meritorious time service award which may be granted in the discretion of the warden and the commissioner for exemplary conduct and meritorious achievement; provided any serious act of misconduct or insubordination or persistent refusal to conform to institution regulations occurring at any time during his confinement in said prison shall subject the prisoner, at the discretion of the warden and the commissioner, to the loss of all or any portion of the time earned. Said commutation of sentence shall apply to any prisoner transferred from the Connecticut Correctional Institution, Somers, to the John R. Manson Youth Institution, Cheshire. When any prisoner is held under more than one conviction, the several terms of imprisonment imposed thereunder shall be construed as one continuous term for the purpose of estimating the amount of commutation which he may earn under the provisions of this section. The commissioner may employ prisoners outside the institution walls, within the state, under the charge of some officer of the institution. He shall provide for the prisoners suitable food and clothing and suitable implements and materials for their work, and shall provide for the relief of any sick or infirm prisoner, and the cost thereof shall be paid by the state from funds appropriated and available for such purpose and, if the prisoner is hospitalized the cost thereof shall be paid as provided in section 18-52a. The warden shall superintend the labor and conduct of the prisoners, and, when requested, shall communicate to the commissioner any information in his knowledge respecting the prison.

(1949 Rev., S. 3002; 1957, P.A. 225, S. 1; 1959, P.A. 107; 1963, P.A. 28, S. 2; 1967, P.A. 152, S. 29; 1969, P.A. 463, S. 1; P.A. 76-358, S. 1; P.A. 86-186, S. 10; P.A. 97-245, S. 2.)

History: 1959 act stipulated serious act of misconduct may cause loss of time earned; 1963 act deleted provision for five-day commutation or diminution of sentence for each month prisoner is employed on farm connected with prison; 1967 act substituted “State Prison” for “prison” and changed references to board of directors to commissioner of correction, gave discretionary powers to warden for commutation or diminution of sentence for exemplary conduct and meritorious achievement and gave the authority of the warden to employ prisoners outside prison walls to the commissioner; 1969 act deleted references to terms of not more than one year; P.A. 76-358 made provisions applicable to terms of sentence made before October 1, 1976; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 97-245 added provision that if the prisoner is hospitalized, the cost thereof shall be paid as provided in Sec. 18-52a.

See Sec. 13a-250 re use of correctional institution inmates as laborers in construction of highways and bridges.

See Sec. 18-89 re contracts for labor or services of inmates.

See Sec. 54-128 re penalty for violation of parole.

Functions such as commutation of sentences may be reposed in officers of these institutions. 116 C. 140. For purposes of determining diminution of sentence, terms imposed under several counts regarded as one continuous term. 129 C. 164. Cited. 130 C. 111; 166 C. 178. “Good time” credit may be earned during time served prior to or after sentencing. 169 C. 540, 541. Cited. 176 C. 638; 181 C. 85; 183 C. 418; 184 C. 434. For purposes of statute, plaintiff was considered “held” by defendant warden under both the consecutive sentences and the concurrent sentences. 185 C. 540. Cited. 207 C. 412. Aggregation of consecutive sentences in compensation of good-time credit discussed. 217 C. 568. Mandates aggregation of consecutive sentences imposed subsequent to October 1, 1976, as well as those imposed before that date. Id., 584. Cited. 230 C. 17. “One continuous term” language of section is applicable to statutory good time credit earned under Sec. 18-7a(c) and to presentence good time credit earned under Sec. 18-98d(b). 254 C. 214.

Cited. 24 CA 612; 34 CA 503. Statute requires aggregation of petitioner's multiple sentences for the purpose of calculating good time credits whenever a prisoner is held under more than one conviction and does not require continuous confinement as a prerequisite to aggregation, thus break in confinement due to petitioner's escape from furlough does not change fact that petitioner was held under more than one conviction once he was sentenced on the felony murder conviction. 94 CA 210.

Character of prisoner's right to earn good time is that of a privilege and not a vested right. 11 CS 281. Where sentences were not to same institution, an unexpired reformatory sentence did not run concurrently with prison sentence upon transfer to the latter institution. 19 CS 239. Cited. 25 CS 478; Id., 519; 27 CS 441. When life sentence reduced. 30 CS 20. Cited. Id., 54.



Section 18-7a - Good conduct credit for prisoners.

(a) Except as provided in subsections (b) and (c) of this section, any person sentenced to a term of imprisonment, on and after October 1, 1976, and while still serving such sentence whether such sentence is for a definite, indefinite or indeterminate term, and regardless of the institution wherein the prisoner is confined may, by good conduct and obedience to the rules which have been established for the service of his sentence, earn a commutation or diminution of his sentence in the amount of ten days for each month, and pro rata for a part of a month, of a sentence which is for not more than five years, and fifteen days for each month, and pro rata for a part of a month, for the sixth and each subsequent year of a sentence of more than five years. In the case of an indeterminate sentence, such credit shall apply to both the minimum and maximum term. In the case of an indefinite sentence, such credit shall apply to the maximum term only. Any act of misconduct or refusal to obey the rules which have been established for the service of his sentence shall subject the prisoner to the loss of all or any portion of such credit by the commissioner or his designee.

(b) Except as provided in subsection (c) of this section, any person sentenced to a term of imprisonment for an offense committed on or after July 1, 1981, may, while held in default of bond or while serving such sentence, by good conduct and obedience to the rules which have been established for the service of his sentence, earn a reduction of his sentence in the amount of ten days for each month and pro rata for a part of a month of a sentence up to five years, and twelve days for each month and pro rata for a part of a month for the sixth and each subsequent year of a sentence which is more than five years. Misconduct or refusal to obey the rules which have been established for the service of his sentence shall subject the prisoner to the loss of all or any portion of such reduction by the commissioner or his designee.

(c) Any person sentenced to a term of imprisonment for an offense committed on or after July 1, 1983, may, while held in default of bond or while serving such sentence, by good conduct and obedience to the rules which have been established for the service of his sentence, earn a reduction of his sentence as such sentence is served in the amount of ten days for each month served and pro rata for a part of a month served of a sentence up to five years, and twelve days for each month served and pro rata for a part of a month served for the sixth and each subsequent year of a sentence which is more than five years. Misconduct or refusal to obey the rules which have been established for the service of his sentence shall subject the prisoner to the loss of all or any portion of such reduction by the commissioner or his designee. In the event a prisoner has not yet earned sufficient good time to satisfy the good time loss, such lost good time shall be deducted from any good time earned in the future by such prisoner.

(P.A. 76-358, S. 2; P.A. 80-442, S. 1, 28; P.A. 82-379, S. 1, 2; P.A. 97-169; P.A. 15-14, S. 4.)

History: P.A. 80-442 added Subsec. (b); P.A. 82-379 added Subsec. (c) re computation of good time for any person sentenced to term of imprisonment for offense committed on or after July 1, 1983; P.A. 97-169 amended Subsec. (c) to add provision requiring lost good time be deducted from good time earned in the future if the prisoner has not yet earned sufficient good time to satisfy the good time loss; P.A. 15-14 amended Subsecs. (a) and (b) by making technical changes.



Section 18-8 - Duties of chaplain.

Section 18-8 is repealed.

(1949 Rev., S. 3003; 1957, P.A. 148; September, 1957, P.A. 11, S. 37; 1967, P.A. 152, S. 30.)



Section 18-9 and 18-10 - Transferred

Transferred to Chapter 325, Secs. 18-89 and 18-90, respectively.



Section 18-10a - Employment of prisoners under death sentence.

The Commissioner of Correction shall provide for the employment and utilization of prisoners under sentence of death whose convictions are being appealed. Nothing in this section shall be construed so as to diminish security precautions for such prisoners, or to require commingling with other prisoners, or to require daily employment.

(1963, P.A. 463.)



Section 18-10b - Placement of inmate convicted of capital felony or murder with special circumstances. Reclassification. Annual review and report.

(a) The Commissioner of Correction shall place an inmate on special circumstances high security status and house the inmate in administrative segregation until a reclassification process is completed under subsection (b) of this section, if (1) the inmate is convicted of the class A felony of murder with special circumstances committed on or after April 25, 2012, under the provisions of section 53a-54b in effect on or after April 25, 2012, and sentenced to a term of life imprisonment without the possibility of release, or (2) the inmate is in the custody of the Commissioner of Correction for a capital felony committed prior to April 25, 2012, under the provisions of section 53a-54b in effect prior to April 25, 2012, for which a sentence of death is imposed in accordance with section 53a-46a and such inmate's sentence is (A) reduced to a sentence of life imprisonment without the possibility of release by a court of competent jurisdiction, or (B) commuted to a sentence of life imprisonment without the possibility of release.

(b) The commissioner shall establish a reclassification process for the purposes of this section. The reclassification process shall include an assessment of the risk an inmate described in subsection (a) of this section poses to staff and other inmates, and an assessment of whether such risk requires the inmate's placement in administrative segregation or protective custody. If the commissioner places such inmate in administrative segregation pursuant to such assessment, the commissioner shall require the inmate to complete the administrative segregation program operated by the commissioner.

(c) (1) The commissioner shall place such inmate in a housing unit for the maximum security population if, after completion of such reclassification process, the commissioner determines such placement is appropriate, provided the commissioner (A) maintains the inmate on special circumstances high security status, (B) houses the inmate separate from inmates who are not on special circumstances high security status, and (C) imposes conditions of confinement on such inmate which shall include, but not be limited to, conditions that require (i) that the inmate's movements be escorted or monitored, (ii) movement of the inmate to a new cell at least every ninety days, (iii) at least two searches of the inmate's cell each week, (iv) that no contact be permitted during the inmate's social visits, (v) that the inmate be assigned to work assignments that are within the assigned housing unit, and (vi) that the inmate be allowed no more than two hours of recreational activity per day.

(2) The commissioner shall conduct an annual review of such inmate's conditions of confinement within such housing unit and the commissioner may, for compelling correctional management or safety reasons, modify any condition of confinement, subject to the requirements of subparagraphs (A) to (C), inclusive, of subdivision (1) of this subsection.

(d) Not later than January 2, 2013, and annually thereafter, the commissioner shall submit a report to the General Assembly, in accordance with section 11-4a, regarding the number of inmates in such classification as of December first of the year prior to the year in which the report is due, the location of each such inmate, and the specific conditions of confinement imposed on each such inmate pursuant to this section.

(P.A. 12-5, S. 37.)

History: P.A. 12-5 effective April 25, 2012.



Section 18-11 and 18-12 - Prisoners: Transfer to the Connecticut Reformatory; compensation.

Sections 18-11 and 18-12 are repealed.

(1949 Rev., S. 3006, 3007; 1953, June, 1955, S. 1683d; 1961, P.A. 44; 1967, P.A. 152, S. 32.)



Section 18-13 - Additional sentence in lieu of payment of fine.

Section 18-13 is repealed, effective October 1, 2004.

(1949 Rev., S. 3008; P.A. 04-190, S. 1.)



Section 18-14 - Transferred

Transferred to Chapter 325, Sec. 18-88.



Section 18-14a - Correctional Institution, Enfield-Medium.

The Connecticut Correctional Institution, Enfield-Medium, shall be an institution distinct and separate from the Connecticut Correctional Institution, Somers. It shall be under the supervision of the Commissioner of Correction, who shall appoint a warden thereof. Inmates and employees of said institution shall be subject to the provisions of the general statutes applicable to the Correctional Institution, Somers, and the Department of Correction, except those statutory provisions which require adherence to policies initiated only by the warden of the Correctional Institution, Somers.

(1969, P.A. 273; 1971, P.A. 154, S. 2; P.A. 86-186, S. 11; P.A. 87-282, S. 6.)

History: 1971 act replaced Osborn correctional institution with Enfield correctional institution; P.A. 86-186 replaced “Connecticut Correctional Institution, Enfield” with “Connecticut Correctional Institution, Enfield-Medium”; P.A. 87-282 substituted “warden” for “superintendent”.

Cited. 166 C. 178.



Section 18-15 - Raising of pheasants at the Connecticut Correctional Institution, Osborn.

Section 18-15 is repealed.

(1953, S. 2552d; 1959, P.A. 398, S. 1; 1963, P.A. 28, S. 4; P.A. 77-18.)



Section 18-16 - Transferred

Transferred to Chapter 325, Sec. 18-91.



Section 18-17 - Temporary use of jail. Transfer.

Section 18-17 is repealed.

(1949 Rev., S. 3011; 1961, P.A. 580, S. 8; 1967, P.A. 152, S. 35.)



Section 18-18 - Escaped prisoner.

If any escaped prisoner is retaken and recommitted, the expense of the pursuit and recommitment, as allowed by the Commissioner of Correction, shall be paid by the state and the time between the escape of any prisoner and his recommitment shall not be computed as part of his term of imprisonment.

(1949 Rev., S. 3013; 1967, P.A. 152, S. 36.)

History: 1967 act substituted “commissioner of correction” for “directors”.



Section 18-19 to 18-21 - Conveying certain articles into prisons prohibited. Expiration of sentence on Sunday or holiday. Library appropriation.

Sections 18-19 to 18-21, inclusive, are repealed.

(1949 Rev., S. 3012, 3014, 3015; June, 1949, S. 1686d; 1953, S. 1685d; 1961, P.A. 312, S. 3; 580, S. 9; 1967, P.A. 152, S. 37.)



Section 18-22 - Transferred

Transferred to Chapter 325, Sec. 18-96.



Section 18-23 - Women prisoners. Certain statutes applicable.

Section 18-23 is repealed, effective October 1, 2002.

(1949 Rev., S. 3018; September, 1957, P.A. 11, S. 38; 1967, P.A. 152, S. 39; P.A. 87-282, S. 7; S.A. 02-12, S. 1.)






Chapter 321 - Board of Pardons (See Chapter 961, Part III)

Section 18-24 - How constituted; disqualification. Appointive members.

Section 18-24 is repealed.

(1949 Rev., S. 3019; 1959, P.A. 410, S. 3.)



Section 18-24a - Board of Pardons. Appointment, term, qualifications, compensation and disqualification of members.

Section 18-24a is repealed, effective July 1, 2004.

(1959, P.A. 410, S. 1; 1963, P.A. 172; P.A. 73-219, S. 1, 2; P.A. 77-614, S. 125, 610; P.A. 79-560, S. 31, 39; P.A. 88-1, S. 4, 13; P.A. 94-169 S. 2, 20; June 30 Sp. Sess. P.A. 03-6, S. 160; P.A. 04-234, S. 35.)



Section 18-25 - Compensation.

Section 18-25 is repealed.

(1949 Rev., S. 3588; 1957, P.A. 265, S. 2; 1959, P.A. 410, S. 3.)



Section 18-26 and 18-26a - Transferred

Transferred to Chapter 961, Part III, Secs. 54-130a and 54-130b.



Section 18-27 - Sessions. Secretary.

Section 18-27 is repealed, effective July 1, 2004.

(1949 Rev., S. 3021; 1959, P.A. 410, S. 5; 643; P.A. 04-234, S. 35.)



Section 18-27a - Transferred

Transferred to Chapter 961, Part III, Sec. 54-130d.



Section 18-28 and 18-29 - Attendance of witnesses. Prisoners; attendance; expenses.

Sections 18-28 and 18-29 are repealed, effective July 1, 2004.

(1949 Rev., S. 3022, 3023; 1959, P.A. 410, S. 6; 1969, P.A. 297; P.A. 00-99, S. 57, 154; P.A. 04-234, S. 35.)



Section 18-30 - Transferred

Transferred to Chapter 961, Part III, Sec. 54-130c.






Chapter 322 - Community Correctional Centers

Section 18-31 - Location. Definitions.

Section 18-31 is repealed.

(1949 Rev., S. 3025; 1953, S. 1687d; 1959, P.A. 152, S. 39; 1961, P.A. 580, S. 11; 1967, P.A. 152, S. 41.)



Section 18-31a - Maintenance of community correctional centers and detention centers.

The Commissioner of Correction shall establish and maintain such community correctional centers or detention centers as are required for the proper administration of the correctional process. The commissioner shall establish rules for the regulation and government of such community correctional centers and detention centers and for the discipline and employment of inmates. Any reference in the general statutes or special acts to sheriffs as jailers, or their powers and duties as such, shall be to the commissioner.

(1967, P.A. 152, S. 40; 1969, P.A. 297.)

History: 1969 act replaced jails with community correctional centers.

Cited. 35 CA 431.



Section 18-31b - Gratuitous transfer of abandoned facilities to municipalities or municipal redevelopment agencies. Payment to state upon transfer.

(a) Whenever any community correctional center and the land used in connection therewith is no longer needed as a place for penal or correctional purposes, the Community Correctional Center Administrator shall certify to the State Treasurer, the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management, not later than six months thereafter, that such facility and land are not required for penal or correctional purposes. If at any time thereafter the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management and the State Treasurer jointly certify that such property or any portion thereof is surplus and not needed for any other purpose of the state, the Commissioner of Administrative Services shall forthwith and gratuitously transfer such property to (1) the municipality in which the facility and land are situated, provided the municipality by vote of its legislative body shall first accept such property and a resolution of such action verified by the clerk of the municipality shall be delivered to the Commissioner of Administrative Services, or (2) the redevelopment agency of the municipality if the land is situated or included in a redevelopment area of the municipality, upon request to the Commissioner of Administrative Services by such agency, without restriction as to municipal use; if the transfer has been made, the municipal use restriction shall be removed by appropriate release from the Commissioner of Administrative Services. If such property is not transferred to such municipality or the redevelopment agency thereof, such property shall be sold according to regular procedure. No separate residential dwelling unit or the land on which it is situated owned by the state and used or formerly used by community correctional center administration personnel of any abandoned community correctional center shall be included in the conveyance of community correctional center facilities to the municipality, but such residential property may be sold by the state after certification to the Commissioner of Administrative Services by the Community Correctional Center Administrator that the property is no longer needed for housing of community correctional center administration personnel.

(b) If such land or any interest therein is transferred by the municipality or by the redevelopment agency of such municipality, one-half of the transfer price shall be remitted to the state.

(1967, P.A. 646, S. 1, 2; 1969, P.A. 297; 801; P.A. 77-614, S. 19, 73, 610; P.A. 87-496, S. 85, 110; P.A. 11-51, S. 44; P.A. 13-263, S. 9.)

History: 1969 acts required gratuitous transfer in Subsec. (a), required notice of action to accept property to municipal redevelopment agency, rather than transfer to redevelopment agency and required that property not transferred be auctioned, deleted former Subsec. (b) re use as museum with new provision requiring that state receive half of transfer price if land transferred by municipality or redevelopment agency and replaced jails with community correctional centers; P.A. 77-614 replaced commissioner of public works with commissioner of administrative services and commissioner of finance and control with secretary of the office of policy and management; P.A. 87-496 substituted public works for administrative services commissioner in Subsec. (a); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2011; P.A. 13-263 amended Subsec. (a) to make a technical change, to substitute “Commissioner of Administrative Services” for “Treasurer” and to replace provisions re auction of property with provisions re sale of property, effective July 11, 2013.



Section 18-32 to 18-45 - Sheriffs and other jailers, generally. Board of prisoners. Sick prisoners. United States prisoners.

Sections 18-32 to 18-45, inclusive, are repealed.

(1949 Rev., S. 461, 463, 464, 3026–3035, 3623; 1953, S. 1688d; 1959, P.A. 152, S. 40, 41, 99; 1963, P.A. 642, S. 15; 1967, P.A. 152, S. 41.)



Section 18-45a - Confiscation of moneys in possession of prisoners.

Moneys in the possession of any prisoner at the time of admission to a facility of the Department of Correction and not turned over to the officials of such facility at such time, or introduced at a later date, and found within any facility of the Department of Correction shall be confiscated and turned over to the Institutional General Welfare Fund.

(1963, P.A. 256; P.A. 78-41.)

History: P.A. 78-41 replaced “community correctional center” with “any facility of the department of correction” and “activity fund for inmates' welfare” with “institutional general welfare fund”.



Section 18-46 - Employment of prisoners. Duties of commissioners.

Section 18-46 is repealed.

(1949 Rev., S. 3036; 1959, P.A. 152, S. 42; 1961, P.A. 580, S. 12; 1963, P.A. 259; 1967, P.A. 152, S. 41.)



Section 18-46a - Public sale of articles made by inmates.

The Community Correctional Center Administrator may authorize the sale to the public, but not for resale, of articles made by inmates of the community correctional centers. The proceeds of such sales shall be deposited in the inmate activity funds of the respective community correctional centers and such funds may be used for the purchase of raw materials for use by the inmates in making such articles.

(1963, P.A. 239, S. 1; 1969, P.A. 297.)

History: 1969 act replaced jails with community correctional centers.



Section 18-47 to 18-49 - Inspection of accounts by commissioners. Food; clothing; medical aid; tools. Injury to prisoner.

Sections 18-47 to 18-49, inclusive, are repealed.

(1949 Rev., S. 3037–3039; 1959, P.A. 152, S. 99; 1961, P.A. 58, S. 13.)



Section 18-50 - Credit against unpaid fine for time spent in confinement, employed or performing community service. Payment of fines, fees and costs after commitment.

(a)(1) Except as provided in subdivision (2) of this subsection, each person committed to any community correctional center upon conviction of any criminal offense, and held therein only for the payment of a fine, shall be discharged from confinement when the time served by such person at a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction amounts to such fine or the balance thereof remaining unpaid. Such person shall earn an additional credit of fifty dollars toward such fine or balance thereof remaining unpaid for each day such person is employed at productive or maintenance work and has established a satisfactory work record. In computing the number of days to be served, credit shall be given for Sundays, holidays and the day of admission. Each person so committed shall be released during the day following that which completes the time to be served when computed in accordance with this subdivision, or immediately upon payment of the fine in full.

(2) Each person committed to any community correctional center upon conviction of any criminal offense, and held therein only for the payment of a fine, may be released from confinement by the Commissioner of Correction and, with the agreement of the Court Support Services Division within the Judicial Department, be transferred to said division subject to the requirement that such person perform community service under the supervision of said division until the period of community service performed by such person at the rate of fifty dollars a day amounts to such fine or the balance thereof remaining unpaid. Any person so transferred shall remain under the jurisdiction of the commissioner. Such person shall be discharged from the jurisdiction of the commissioner when such person completes the period of community service required to be performed when computed in accordance with this subdivision or immediately upon payment of the fine in full. If, at any time during such person's release from confinement pursuant to this subdivision, the commissioner determines that the conduct of such person is unsuitable for continuation in such program of community service, such person may be returned to confinement.

(3) Payments of fines after commitment shall be made to the clerk of the court which imposed the sentence, and such clerk shall thereupon issue a certificate, which shall be delivered to the Community Correctional Center Administrator as evidence of such payment and shall be attached to and retained with the mittimus or other commitment process, except that, if payment is made at any time when the office of such clerk is not open, such payment shall be made to any person designated by the Community Correctional Center Administrator at the community correctional center where such person is confined, and such person so designated shall transmit the payment to the clerk of the court on the first court day thereafter. No person shall be held in confinement for failure to pay a fine after such a certificate showing that such fine has been fully paid has been delivered to the Community Correctional Center Administrator; provided, if a fine is paid to a person designated to accept it when the office of the clerk is not open, the person confined to the community correctional center shall immediately be released without requiring the prior issuance of such certificate.

(b) Payments by persons committed to community correctional centers of fees imposed under the provisions of section 51-56a or costs imposed under the provisions of section 54-143 or 54-143a shall be made to the clerk of the court location which imposed the sentence, except that if payment is made at any time when the office of such clerk is not open, such payment shall be made to any official at the correctional center where such person is confined and such official shall transmit the payment to the clerk of the court on the first court day thereafter.

(1949 Rev., S. 3040; 1955, S. 1689d; 1959, P.A. 152, S. 43; 615, S. 17; 1963, P.A. 38; February, 1965, P.A. 607, S. 1; 1969, P.A. 297; P.A. 75-355, S. 1, 3; P.A. 83-279, S. 1, 4; P.A. 02-18, S. 1; P.A. 04-234, S. 12.)

History: 1959 acts deleted provision re sentence imposed by trial justice and substituted jail administrator for sheriff or jailer; 1963 act changed technical language, raised rate from $2 to $3 per day and added provision for additional credit; 1965 act added exception re payments made at jail and proviso re release of person continued without certificate; 1969 act replaced jails with community correctional centers; P.A. 75-355 changed equivalency of imprisonment to dollars from $3 to $10 per day and increased work credit from $2 to $10 per day worked; P.A. 83-279 added Subsec. (b) re procedure for payment of certain fees and costs by persons committed to correctional centers; P.A. 02-18 amended Subsec. (a) to designate existing provisions re computation of credit for time served or time spent employed as Subdiv. (1), to amend Subdiv. (1) by adding exception re Subdiv. (2), increasing the credit for time served from $10 to $50 a day and the additional credit for time spent employed from $10 to $50 a day and making technical changes, to add new Subdiv. (2) authorizing the release from confinement of a person for purposes of earning a credit against an unpaid fine by performing community service and to designate existing provisions re payment of fines after commitment as Subdiv. (3); P.A. 04-234 amended Subsec. (a)(1) to replace rate of $50 a day with “a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction”, effective June 8, 2004.

See Sec. 18-85 re compensation of inmates.

See Sec. 18-97 re presentence confinement credit.

Cited. 231 C. 514.

Cited. 31 CS 461.

Cited. 5 Conn. Cir. Ct. 229.



Section 18-51 and 18-52 - Expiration of term on Sunday or holiday. Release of sick prisoners.

Sections 18-51 and 18-52 are repealed.

(1949 Rev., S. 3041; 1955, S. 1690d; 1959, P.A. 152, S. 44; 1963, P.A. 642, S. 16; 1967, P.A. 152, S. 41.)



Section 18-52a - Hospitalization of prisoners for medical care. Payment of expenses.

Any person committed to the custody of the Commissioner of Correction who is confined in a correctional facility and requires hospitalization for medical care may be transferred by the department to any hospital having facilities for such care. If such person is covered by a health insurance policy, as defined in section 38a-469, and such policy provides coverage for such hospitalization or medical care, such person shall be liable to the hospital for all covered expenses, and (1) such person shall arrange to have the carrier pay the amount of covered expenses to the hospital, or (2) if such policy indemnifies the covered person for costs incurred, such person shall pay the hospital for covered expenses. Each carrier shall provide benefits for covered expenses without regard to whether a person is committed to the custody of the Commissioner of Correction. If such person is not covered by a health insurance policy, the department shall reimburse the receiving hospital at a rate not to exceed that established under the provisions of section 17b-239. As used in this section, “carrier” means any insurance company, hospital service corporation, medical service corporation, health care center, fraternal benefit society or other entity which delivers, issues for delivery or renews a health insurance policy in this state.

(1961, P.A. 344; 1963, P.A. 254; 1969, P.A. 297; P.A. 97-245, S. 1; P.A. 15-118, S. 25.)

History: 1963 act deleted stipulation that state hospital have security facilities before such person may be transferred to it; 1969 act replaced jails with community correctional centers. P.A. 97-245 made provisions applicable to any person “committed to the custody of the Commissioner of Correction who is confined in a correctional facility” rather than any person “committed to a community correctional center”, provided that the transfer of the person is by “the department” rather than by “the Community Correctional Center Administrator” and that the transfer is to “any hospital” rather than to “any state hospital”, deleted provision that required the superintendent of the hospital to whom the Community Correctional Center Administrator applies to admit the person to such hospital, added provision re liability of the person for hospital expenses, and procedure for payment thereof, if the person is covered by a health insurance policy, added provision re obligation of the carrier to provide benefits without regard to whether a person is committed to the custody of the Commissioner of Correction, added provision requiring the department to reimburse the hospital if the person is not covered by a health insurance policy and specifying the rate of such reimbursement, and added definition of “carrier”; P.A. 15-118 added “service corporation” and made a technical change.



Section 18-53 to 18-61 - Commutation for good behavior. Liberties of community correctional centers. Prisoners on civil process. Poor debtor's oath; proceedings; discharge. Debtor's second application. Review on application of creditor. Furnishing of support by creditor; exception. Execution for creditor's expenses. Escape of debtor because of defective community correctional center: Liability.

Sections 18-53 to 18-61, inclusive, are repealed.

(1949 Rev., S. 3042–3049, 3052; 1959, P.A. 152, S. 45–50; 158, S. 1; 1961, P.A. 517, S. 93–95; 1967, P.A. 152, S. 42; 1969, P.A. 463, S. 2; P.A. 74-183, S. 219–221, 291; P.A. 76-358, S. 4; 76-436, S. 188–190, 681; P.A. 78-280, S. 2, 127; P.A. 81-410, S. 14.)



Section 18-62 - Sexes to be separated. Exception for cocorrectional facilities.

Section 18-62 is repealed, effective July 1, 2006.

(1949 Rev., S. 3050; P.A. 91-373; P.A. 06-119, S. 4.)



Section 18-63 - Commitment for failure to pay fine.

Upon any conviction for a crime, if the convict fails to pay any fine lawfully imposed, he shall be committed to a community correctional center until such fine is paid.

(1949 Rev., S. 3051; 1963, P.A. 642, S. 17; 1969, P.A. 297.)

History: 1963 act deleted provision that sentences to jail and workhouse be interchangeable, the term “workhouse” having been abolished; 1969 act replaced jails with community correctional centers.

See Sec. 18-50 re application of credits for time served toward payment of fine.

See Sec. 54-92b re discharge of inmate from community correctional center when held for nonpayment of fine.

Cited. 31 CS 459.

Cited. 5 Conn. Cir. Ct. 229.



Section 18-64 - Annual jail returns to Welfare Commissioner.

Section 18-64 is repealed.

(1949 Rev., S. 435; 1959, P.A. 152, S. 99.)






Chapter 323 - York Correctional Institution

Section 18-65 - (Formerly Sec. 17-360). Persons confined in institution.

Persons over sixteen years of age who have been committed by any court of criminal jurisdiction to the Commissioner of Correction may be confined in the York Correctional Institution.

(1949 Rev., S. 2742; 1959, P.A. 28, S. 201; 1961, P.A. 580, S. 4; 1967, P.A. 152, S. 20; 555, S. 74; 1969, P.A. 301; 1972, P.A. 28, S. 1; 127, S. 33; P.A. 75-633, S. 1; P.A. 15-14, S. 29.)

History: 1959 act deleted requirement for commitment by sheriff or police officer; 1961 act added women sentenced to jails and deleted stipulation that expenses be paid as for commitments to other penal institutions; 1967 acts changed “committed ... to said institution” to “committed ... to the commissioner of correction”; and “drug using” to “illicit traffic or possession of controlled drugs” and omitted requirement that a woman accompany committing officer; Sec. 17-360 transferred to Sec. 18-65 in 1968; 1969 act replaced Connecticut State Farm for Women with Connecticut Correctional Institution, Niantic, replaced duration of “commitment, including the time spent on parole,” with duration of “confinement”, added provision re computation of served sentence and stated that parole violator is subject to Sec. 54-128; 1972 acts removed “unmarried girls between ... sixteen and twenty-one years ... in manifest danger of falling into habits of vice or ... leading vicious lives and who are convicted thereof ...” from confinement provision; P.A. 75-633 replaced “women” with “persons”, made confinement optional rather than mandatory and deleted provisions describing specific offenders to whom provisions are applicable, limiting term of confinement and describing computation of time served; P.A. 15-14 made a technical change.



Section 18-65a - Confinement of young and teenage women.

Any female person between the ages of sixteen and twenty-one years who is convicted in the Superior Court for an offense for which she may be punished by imprisonment for a shorter period than life or any female child transferred to the regular docket of said court under section 46b-127, may, if it appears to the trial court that such person is amenable to reformatory methods, be sentenced to a definite term of imprisonment in the York Correctional Institution or to the Commissioner of Correction for placement in any institution available to said commissioner; provided in no event shall any sentence under this section be for a term longer than the maximum term of imprisonment for the offense committed, nor shall such term be for more than five years. The judge at the time of imposing any sentence to imprisonment in said institution or to the custody of said commissioner for placement in any institution available to him, may order suspension of such sentence after any specified number of months and may place such person on probation for the unexpired portion of the sentence.

(P.A. 75-633, S. 2; P.A. 76-194, S. 1; 76-436, S. 191, 681; P.A. 77-452, S. 10, 72; P.A. 79-631, S. 104, 111; P.A. 80-442, S. 3, 28; P.A. 95-225, S. 41; P.A. 15-14, S. 30.)

History: P.A. 76-194 made provisions applicable to female children transferred to superior court jurisdiction under Sec. 17-60a or 17-60b; P.A. 76-436 replaced “court of criminal jurisdiction” with “superior court” and specified applicability to female children transferred to the regular docket, effective July 1, 1978; P.A. 77-452 clarified applicability to female children by combining wording found in 1976 acts; prior to 1979 act section references were changed to reflect transfer to title 46b; P.A. 79-631 deleted reference to “subsection (a)” of Sec. 46b-127; P.A. 80-442 required “definite”, rather than “indefinite”, sentences in all cases, effective July 1, 1981; P.A. 95-225 deleted reference to the transfer of a female child to the regular docket under “section 46b-126”, reflecting the elimination of the transfer provisions in Sec. 46b-126 by the same public act; P.A. 15-14 made a technical change.



Section 18-66 - Penalty for escape.

Section 18-66 is repealed.

(February, 1965, P.A. 556, S. 2; P.A. 73-639, S. 15.)



Section 18-67 - Detention and return of escaped inmate.

Any woman who has escaped from the York Correctional Institution, may, whether the limit of her original sentence has expired or not, be arrested and detained without warrant, by any officer authorized to serve criminal process, for a reasonable time, to enable the warden of said institution, or a person authorized in writing by the warden of said institution and provided with the mittimus by which such woman was committed, or with a certified copy thereof, to take such woman for the purpose of returning her to said institution, but, during such detention, she shall not be committed to a community correctional center, and the officer arresting her shall be paid by the state a reasonable compensation for her arrest and keeping. Any woman lawfully committed to said institution who escapes therefrom or from any keeper or officer having her in charge or from her place of work while engaged in working outside the walls of said institution shall be returned to said institution when arrested and may be disciplined in such manner as the Commissioner of Correction may determine. The provisions of sections 54-126 to 54-129, inclusive, relating to the arrest and return of paroled inmates shall apply to the arrest and return of escaped inmates and the provisions of chapter 963 shall apply to such inmates as have escaped and become fugitives from justice.

(February, 1965, P.A. 556, S. 1; 1967, P.A. 152, S. 21; 1969, P.A. 297; P.A. 87-282, S. 8; P.A. 15-14, S. 31.)

History: 1967 act substituted references to Secs. 54-126 to 54-129 for reference to Sec. 17-362; 1969 act replaced jails with community correctional centers; P.A. 87-282 substituted “warden” for “superintendent”; P.A. 15-14 made a technical change.



Section 18-68 - Transfers within institution’s limits.

The warden of the York Correctional Institution, may transfer any person committed to said institution to any facility within its limits in accordance with her judgment.

(1967, P.A. 152, S. 18; P.A. 87-282, S. 9; P.A. 15-14, S. 32.)

History: P.A. 87-282 substituted “warden” for “superintendent”; P.A. 15-14 made a technical change.



Section 18-69 - Placement of children born to inmates of institution.

The warden of the York Correctional Institution, subject to the approval of the commissioner, shall establish regulations in cooperation with the Department of Children and Families for the placing of children born to inmates of the York Correctional Institution, in order that an infant shall not be maintained at said institution beyond the planning period for placement which is not to exceed sixty calendar days. In any instance where the mother of the infant objects in writing to the warden of said institution as to such placement, the Department of Children and Families shall provide for an administrative review of the placement action.

(1967, P.A. 152, S. 19; 1971, P.A. 398, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 6; P.A. 87-282, S. 10; P.A. 93-91, S. 1, 2; P.A. 15-14, S. 33.)

History: 1971 act replaced Connecticut State Farm for Women with Connecticut Correctional Institution, Niantic, limited planning period for placement to 60 days and added provision re administrative review of placement action; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced social services department with department of human resources, effective January 1, 1979; P.A. 82-43 transferred duties formerly held by human resources department to department of children and youth services; P.A. 87-282 substituted “warden” for “superintendent”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 15-14 made technical changes.



Section 18-69a - Placement of children born to detained women.

The warden of the York Correctional Institution, subject to the same conditions as provided in section 18-69, shall establish regulations in cooperation with the Department of Children and Families for the placing of children born to women who are being detained at the York Correctional Institution, awaiting disposition of pending charges, or have been committed to the Commissioner of Correction for a term of one year or less, in order that an infant may be placed directly from the facility where such infant was delivered.

(1971, P.A. 398, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 7; P.A. 87-282, S. 11; P.A. 93-91, S. 1, 2; P.A. 15-14, S. 34.)

History: P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced social services department with department of human resources, effective January 1, 1979; P.A. 82-43 replaced “child welfare services” of human resources department with department of children and youth services; P.A. 87-282 substituted “warden” for “superintendent”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 15-14 made technical changes.



Section 18-69b - Rehabilitative programs for incarcerated women.

The Department of Correction shall establish rehabilitative programs, including, but not limited to, substance abuse, academic and vocational education services and work-release and job training, for women incarcerated at the York Correctional Institution.

(P.A. 87-407, S. 1, 2; P.A. 15-14, S. 35.)

History: P.A. 15-14 made a technical change.






Chapter 324 - John R. Manson Youth Institution, Cheshire

Section 18-70 and 18-71 - Industrial Fund. Consolidation of funds.

Sections 18-70 and 18-71 are repealed, effective October 1, 1997.

(1949 Rev., S. 2768; 1953, S. 1570d; 1961, P.A. 120; 1967, P.A. 152, S. 11, 24; P.A. 77-614, S. 19, 610; P.A. 86-186, S. 12; P.A. 97-115.)



Section 18-72 - Officers' uniforms.

Section 18-72 is repealed.

(1961, P.A. 31; P.A. 78-42.)



Section 18-73 - (Formerly Sec. 17-389). Confinement of male children and youths.

Any male child transferred to the regular criminal docket of the Superior Court under section 46b-127, or any male person between the ages of sixteen and twenty-one years who is convicted of an offense for which he may be punished by imprisonment for a shorter period than life may be committed to the John R. Manson Youth Institution, Cheshire, if he appears to the trial court to be amenable to reformatory methods. The judge imposing a sentence to the John R. Manson Youth Institution, Cheshire, shall impose a sentence to a definite term of imprisonment therein for a specified period of time; provided in no event shall any sentence under this section be for a term longer than the maximum term of imprisonment for the offense committed or for a term of more than five years. The judge, at the time of imposing any sentence to imprisonment in said institution, may order its suspension after any specified number of months and may place the defendant on probation for the unexpired portion of the sentence. Uniform forms of mittimus for commitments to the John R. Manson Youth Institution, Cheshire, shall be used, which forms shall be prepared by the Judicial Department and furnished by said institution.

(1949 Rev., S. 2772; 1959, P.A. 28, S. 58; 37; 615, S. 8; February, 1965, P.A. 503; 1971, P.A. 65; 1972, P.A. 127, S. 34; P.A. 73-71, S. 1, 2; P.A. 75-633, S. 3; P.A. 76-194, S. 2; 76-436, S. 171, 681; P.A. 77-344, S. 1; 77-452, S. 11, 72; P.A. 79-631, S. 105, 111; P.A 80-442, S. 4, 28; P.A. 86-186, S. 13; P.A. 95-225, S. 42.)

History: 1959 acts reduced maximum age for commitment from 25 to 21 years, deleted provision prohibiting trial justice from committing offender to reformatory, trial justice having been abolished, and substituted mittimus for warrant; 1965 act specified conviction in superior court, allowed judge alternative of fixing or not fixing definite term of imprisonment and added provisions re minimum and maximum terms and suspension of sentence; Sec. 17-389 transferred to Sec. 18-73 in 1968; 1971 act replaced “State Prison” with “Connecticut Correctional Institution, Somers”, replaced “jail” with “community correctional center”, replaced “reformatory” with “Connecticut Correctional Institution, Cheshire” and added statement re probation; 1972 act changed maximum age of applicability from 21 to 18, reflecting changed age of majority; P.A. 73-71 restored maximum age to 21; P.A. 75-633 replaced “superior court” with “any court of criminal jurisdiction”, limited sentence to maximum allowed for offense committed or 5 years (previously 5-year limit stood alone), deleted minimum sentence of nine months and deleted six-month time period after which suspension of sentence may be allowed; P.A. 76-194 made provisions applicable to male children transferred to superior court jurisdiction under Sec. 17-60a or 17-60b; P.A. 76-436 deleted reference to court of criminal jurisdiction, removed references qualifying offenses as those punishable by imprisonment at Somers or in community correctional center and made provisions applicable to children transferred to regular docket, effective July 1, 1978; P.A. 77-344 made judicial department responsible for uniform mittimus forms rather than attorney general; P.A. 77-452 clarified applicability to male children by combining wording of 1976 acts; prior to 1979 section references were changed to reflect transfer to title 46b; P.A. 79-631 deleted reference to “subsection (a)” of Sec. 46b-127; P.A. 80-442 required imposition of definite sentence, previously indefinite sentences were allowed; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 95-225 deleted reference to the transfer of a male child to the regular criminal docket under “section 46b-126”, reflecting the elimination of the transfer provisions in Sec. 46b-126 by the same public act.

See Sec. 17b-732 re uniform forms for commitment of minors.

See Sec. 18-65a re confinement of young and teenage women.

Application to city courts having special charter provisions as to jurisdiction. 95 C. 601. Finding of Superior Court of age of defendant cannot be attacked in a habeas corpus action. 100 C. 503. If Superior Court could take jurisdiction to sentence accused under 16 to reformatory, it could only do so after proceedings were had in juvenile court. 115 C. 589. Cited. 116 C. 142; 153 C. 80; 158 C. 439; 195 C. 303.

Trial court held not obliged to follow recommendation of family relations officer in report concerning sentences to be imposed. 23 CS 214. Defendant resentenced from indefinite term to maximum term penalty for his offense. 28 CS 132. Equal protection clause not violated by statutory classification of juvenile offenders for correctional purposes. Id., 137. Limited to Superior Court. 30 CS 71.



Section 18-74 and 18-75 - Detention for offense punishable by sentence to the Connecticut Correctional Institution, Somers. Common Pleas Court may sentence to Connecticut Correctional Institution, Cheshire.

Sections 18-74 and 18-75 are repealed.

(1949 Rev., S. 2773, 2774; 1959, P.A. 28, S. 59; 1961, P.A. 517, S. 100; 1963, P.A. 524; 1967, P.A. 266, S. 1; P.A. 74-183, S. 222, 291; P.A. 75-633, S. 5.)



Section 18-76 - (Formerly Sec. 17-392). Supplementary penalty not to be imposed.

When a person is sentenced to the John R. Manson Youth Institution, Cheshire, for an offense for which a fine is provided by law as a supplementary penalty, the trial court shall impose no such supplementary penalty.

(1949 Rev., S. 2775; P.A. 86-186, S. 14.)

History: Sec. 17-392 transferred to Sec. 18-76 in 1968; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire.



Section 18-77 and 18-77a - Supplementary penalty not to be imposed. Reduction of sentence for good conduct.

Sections 18-77 and 18-77a are repealed.

(1949 Rev., S. 2777; 1963, P.A. 221; February, 1965, P.A. 12; 1967, P.A. 152, S. 26; 1969, P.A. 664, S. 18; 1972, P.A. 105, S. 1; P.A. 76-358, S. 4.)






Chapter 325 - Department of Correction

Section 18-78 - Composition of department.

There is established a state Department of Correction which shall consist of all correctional institutions under its jurisdiction, the regional community services facilities and the community correctional centers.

(1967, P.A. 152, S. 1; 1969, P.A. 297; P.A. 77-614, S. 269, 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-186, S. 15; P.A. 87-282, S. 12; P.A. 92-108; May Sp. Sess. P.A. 92-11, S. 59, 70; May 25 Sp. Sess. P.A. 94-1, S. 113, 130; P.A. 01-20, S. 2; P.A. 03-106, S. 1.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 and P.A. 78-303 deleted reference to department as “single budgeted agency”, removed council of correction as part of department and included Connecticut Correctional Institution, Enfield in department, effective January 1, 1979; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, added the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 92-108 added the Daniel Webster Correctional Institution, Cheshire, the William Willard Correctional Institution, Enfield, the Hartell DWI Correctional Institution, Windsor Locks, the J. Bernard Gates Correctional Institution, Niantic, the Western Substance Abuse Treatment Correctional Institution, Newtown, and the regional community services facilities, as part of the department; May Sp. Sess. P.A. 92-11 added “Noah” before “Daniel Webster”; May 25 Sp. Sess. P.A. 94-1 removed board of parole as agency within the department, effective July 1, 1994; P.A. 01-20 substantially revised the list of correctional institutions, correctional centers, units and offices that comprise the department; P.A. 03-106 replaced provisions specifying name and location of each correctional institution, correctional center and reception and special management unit and providing that department consists of those institutions and the community enforcement offices in Bridgeport, Hartford, New Haven, Norwich and Waterbury with provision that department consists of “all correctional institutions under its jurisdiction, the regional community services facilities and the community correctional centers”.

Cited. 158 C. 439; 171 C. 691.



Section 18-78a - Applicability of Uniform Administrative Procedure Act to department. Exceptions.

(a)(1) The provisions of chapter 54 shall apply to the Department of Correction, except that in adopting regulations in regard to riot control procedures, security and emergency procedures, disciplinary action or classification the Department of Correction shall not be required to follow the procedures in sections 4-168, 4-168a, 4-168b, 4-172, 4-173, 4-174 and 4-176. The Attorney General, the legislative regulation review committee and the General Assembly, in complying with their duties in accordance with sections 4-169, 4-170 and 4-171, shall not make such regulations in regard to riot control procedures and security and emergency procedures public.

(2) Not later than January 1, 1998, the Commissioner of Correction shall submit all regulations, as defined in section 4-166, concerning disciplinary action or classification adopted prior to October 1, 1997, to the legislative regulation review committee at the designated office of the committee, and such regulations shall be available for public inspection at said office.

(3) The Commissioner of Correction shall submit all regulations concerning disciplinary action or classification adopted on or after October 1, 1997, to the legislative regulation review committee at the designated office of the committee not later than seven business days after the adoption thereof, and such regulations shall be available for public inspection at said office.

(4) Any regulation, as defined in section 4-166, concerning riot control, security and emergency procedures, disciplinary action, classification or out-of-state transfers which was adopted by the Department of Correction prior to October 1, 1997, and which is otherwise valid except that such regulation was not adopted in accordance with chapter 54, is validated, and shall be deemed to have been adopted in compliance with chapter 54.

(b) In cases involving disciplinary action, classifications and out-of-state transfers, the Department of Correction shall not be required to follow the procedures of sections 4-176e to 4-182, inclusive, provided all procedural safeguards are afforded at such hearings to insure due process of law.

(c) The Department of Correction may, in granting an opportunity for hearing requested by any prisoner or inmate pursuant to section 4-168, reasonably restrict the time, location and frequency of such hearings.

(P.A. 74-177, S. 1–3; P.A. 88-317, S. 77, 107; P.A. 97-168.)

History: P.A. 88-317 amended references in Subsec. (a) to Ch. 54 and Secs. 4-168, 4-172, 4-173, 4-174 and 4-176 and amended reference in Subsec. (b) to Secs. 4-177 to 4-182, to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 97-168 amended Subsec. (a) by designating existing provisions as Subdiv. (1), amending said Subdiv. (1) to exempt the adoption of regulations in regard to “security and emergency procedures, disciplinary action or classification” from the specified statutory procedures, add the reference to Sec. 4-168b and provide that the prohibition on making the regulations public is applicable to regulations “in regard to riot control procedures and security and emergency procedures”, adding new Subdiv. (2) to require the submission of regulations concerning disciplinary action or classification adopted prior to October 1, 1997, to the legislative regulation review committee, adding new Subdiv. (3) to require the submission of regulations concerning disciplinary action or classification adopted on or after October 1, 1997, to the legislative regulation review committee, and adding new Subdiv. (4) to validate regulations concerning riot control, security and emergency procedures, disciplinary action, classification or out-of-state transfers adopted prior to October 1, 1997.

Cited. 171 C. 691; 186 C. 153.



Section 18-78b - Victim Services Unit. Duties and responsibilities.

There is established a Victim Services Unit within the Department of Correction. The duties and responsibilities of the unit shall include, but not be limited to: (1) Receiving notices pursuant to section 54-227 from inmates applying for release or sentence reduction or review, persons applying for exemption from the registration requirements of section 54-251 and persons filing a petition for an order restricting the dissemination of registration information or removing such restriction pursuant to section 54-255, (2) receiving requests for notification from victims of crime or members of an inmate's immediate family pursuant to section 54-228, and receiving notices of changes of address from victims pursuant to said section, (3) receiving requests for notification from prosecuting officials pursuant to section 54-229, and (4) notifying persons pursuant to section 54-230a who have requested to be notified pursuant to section 54-228 or 54-229.

(P.A. 05-146, S. 7.)



Section 18-79 - Council of Correction.

Section 18-79 is repealed.

(1967, P.A. 152, S. 2; P.A. 74-150, S. 3; P.A. 77-614, S. 609, 610.)



Section 18-80 - Commissioner.

In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall appoint a Commissioner of Correction who shall be the administrative head of the department. Said commissioner shall be an experienced correctional administrator. He shall devote his entire time to the duties of his office.

(1967, P.A. 152, S. 3; P.A. 77-614, S. 270, 610.)

History: P.A. 77-614 deleted reference to consultation with council of correction, effective January 1, 1979.



Section 18-81 - Duties of commissioner.

The Commissioner of Correction shall administer, coordinate and control the operations of the department and shall be responsible for the overall supervision and direction of all institutions, facilities and activities of the department. The commissioner shall establish rules for the administrative practices and custodial and rehabilitative methods of said institutions and facilities in accordance with recognized correctional standards. The commissioner shall establish, develop and maintain noninstitutional, community-based service programs. The commissioner shall be responsible for the supervision of persons released on parole by the Board of Pardons and Paroles. The commissioner shall be responsible for establishing disciplinary, diagnostic, classification, treatment, vocational and academic education, research and statistics, training and development services and programs throughout the department. Subject to the provisions of chapter 67, the commissioner shall appoint such professional, technical and other personnel as may be necessary for the efficient operation of the department. The commissioner shall organize and operate interinstitutional programs for the development and training of institution and facility staffs. The commissioner shall provide for the services of such chaplains as are necessary to minister to the needs of the inmates of department institutions and facilities. The commissioner shall, within available appropriations for such purpose, arrange for provision of legal assistance of a civil nature to indigent inmates of department institutions and facilities and legal representation for such inmates before administrative boards where permitted or constitutionally required.

(1967, P.A. 152, S. 5; P.A. 77-24; 77-526, S. 1, 2; 77-614, S. 271, 610; P.A. 80-200, S. 2, 7; P.A. 93-219, S. 9, 14; P.A. 04-234, S. 2, 33; P.A. 13-164, S. 1.)

History: P.A. 77-24 allowed commissioner to appoint designees to act for him; P.A. 77-526 added commissioner's duty to arrange for legal assistance for indigent inmates; P.A. 77-614 deleted reference to consultation with council of correction in establishing rules, effective July 1, 1979; P.A. 80-200 required commissioner to establish, develop and maintain noninstitutional, community-based service programs; P.A. 93-219 deleted responsibility of commissioner to supervise parolees and act as administrator of the interstate compact for parole and probation supervision, reflecting transfer of said responsibilities to board of parole, effective July 1, 1994; P.A. 04-234 added provision requiring commissioner to be responsible for the supervision of persons released on parole and to act as administrator of the Interstate Compact for Adult Offender Supervision and made technical changes for purposes of gender neutrality, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 13-164 deleted provision requiring commissioner to act as administrator of the Interstate Compact for Adult Offender Supervision, effective July 1, 2013.

See Secs. 20-14h to 20-14j, inclusive, re administration of medication in day and residential programs and facilities.

The statutory mechanism by which the department imposes sanctions is intended by the legislature to be civil in nature. 168 CA 19.

Commissioner's extremely broad discretion under section must be accommodated with rule that prisoner retains basic constitutional rights; habeas corpus provides only practical access of prisoner to courts. 34 CS 89.



Section 18-81a - Habeas corpus for person in custody of commissioner.

Whenever any writ of habeas corpus ad testificandum or ad prosequendum or ad respondendum has been issued at the request of a prosecuting attorney or state's attorney for any person in the custody of the Commissioner of Correction, said commissioner shall either arrange to transport, produce and maintain custody of such person, or said commissioner, with the consent of another state or municipal agency, may arrange to place the person in the charge of such other state or municipal agency which will transport, produce and maintain custody of such person, to, from and at the place specified in such writ.

(1971, P.A. 49, S. 2.)

Cited. 229 C. 125.



Section 18-81aa - Secure video connections for parole release hearings.

Not later than January 1, 2009, the Department of Correction shall provide in each correctional facility a secure video connection to the Board of Pardons and Paroles for the purpose of permitting the board to conduct parole release hearings of offenders by videoconference.

(Jan. Sp. Sess. P.A. 08-1, S. 15.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.



Section 18-81b - Informational and educational experiences for the public.

The Commissioner of Correction may provide to the public such informational and educational experiences as are consonant with the department's mission and goals and when such experiences necessitate the expending of funds said commissioner shall require the recipients of said informational and educational experiences to compensate the department.

(P.A. 76-119.)



Section 18-81bb - Advisory committees established in certain municipalities with correctional facilities.

(a) The Department of Correction shall establish an advisory committee in each municipality in which a correctional facility is located and in which a public safety committee has not been established pursuant to section 18-81h. The committee shall be composed of the warden of the correctional facility and five members, appointed jointly by the members of the General Assembly who represent the municipality, one of whom shall represent the business community, one of whom shall represent a social services agency, one of whom shall represent the local law enforcement agency and two of whom shall represent the community at large. No member of the committee shall be a person who is serving a period of probation or parole.

(b) The committee shall meet not less than quarterly and at such other times as deemed necessary to discuss the demographics of the facility's inmate population, policies and practices of the department, facility programming and reentry initiatives.

(c) On or before January 1, 2012, the committee shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Correction that outlines issues of concern and makes recommendations to mitigate such concerns.

(P.A. 11-148, S. 1.)

History: P.A. 11-148 effective July 1, 2011.



Section 18-81c - Community Partners in Action: Office space and telephone service.

The Commissioner of Correction shall provide office space and telephone service for Community Partners in Action.

(P.A. 81-99; P.A. 15-14, S. 38.)

History: P.A. 15-14 substituted “Community Partners in Action” for “the Connecticut Prison Association”.



Section 18-81cc - Prevention, detection and monitoring of, and response to, sexual abuse in correctional and juvenile facilities.

(a) Any agency of the state or any political subdivision of the state that incarcerates or detains adult or juvenile offenders, including persons detained for immigration violations, shall, within available appropriations, adopt and comply with the applicable standards recommended by the National Prison Rape Elimination Commission for the prevention, detection and monitoring of, and response to, sexual abuse in adult prisons and jails, community correction facilities, juvenile facilities and lockups.

(b) Such standards include, but are not limited to:

(1) Zero tolerance of sexual abuse;

(2) Contracting with other entities for the confinement of inmates or detainees;

(3) Inmate or detainee supervision;

(4) Heightened protection for vulnerable detainees;

(5) Limits to cross-gender viewing and searches;

(6) Accommodating inmates or detainees with special needs;

(7) Hiring and promotion decisions;

(8) Assessment and use of monitoring technology;

(9) Evidence protocol and forensic medical examinations;

(10) Agreements with outside public entities and community service providers;

(11) Agreements with outside law enforcement agencies;

(12) Agreements with the prosecuting authority;

(13) Employee training;

(14) Volunteer and contractor training;

(15) Inmate education;

(16) Detainee, attorney, contractor and inmate worker notification of agency’s zero-tolerance policy;

(17) Specialized training: Investigations;

(18) Specialized training: Medical and mental health care;

(19) Screening for risk of victimization and abusiveness;

(20) Use of screening information;

(21) Inmate or detainee reporting;

(22) Exhaustion of administrative remedies;

(23) Inmate access to outside confidential support services or legal representation;

(24) Third-party reporting;

(25) Staff and facility or agency head reporting duties;

(26) Reporting to other confinement facilities;

(27) Staff first responder duties;

(28) Coordinated response;

(29) Agency protection against retaliation;

(30) Duty to investigate;

(31) Criminal and administrative agency investigations;

(32) Evidence standard for administrative investigations;

(33) Disciplinary sanctions for staff;

(34) Disciplinary sanctions for inmates;

(35) Referrals for prosecution for detainee-on-detainee sexual abuse;

(36) Medical and mental health screenings: History of sexual abuse;

(37) Access to emergency medical and mental health services;

(38) Ongoing medical and mental health care for sexual abuse victims and abusers;

(39) Sexual abuse incident reviews;

(40) Data collection;

(41) Data review for corrective action;

(42) Data storage, publication, and destruction; and

(43) Audits of standards.

(P.A. 11-159, S. 1; P.A. 15-218, S. 1.)

History: P.A. 11-159 effective October 1, 2012; P.A. 15-218 amended Subsec. (a) to add references to juvenile offenders and juvenile facilities.



Section 18-81d - Medical and dental treatment of inmates under age of eighteen.

(a) When he deems it in the best interest of any inmate under the age of eighteen committed to the custody of the Commissioner of Correction, the commissioner or his designee may authorize medical or dental treatment, including surgery and oral surgery, to insure the continued good health of such inmate. Any such authorization for medical treatment or surgery shall be made on the advice of a physician licensed to practice in the state under the provisions of chapter 370, except that if any such surgery is not of an emergency nature, the advice of two such physicians shall be required. Any such authorization for dental treatment or oral surgery shall be made on the advice of a dentist licensed to practice in the state under the provisions of chapter 379, except that if any such oral surgery is not of an emergency nature the advice of two such dentists shall be required.

(b) Prior to such authorization, the commissioner shall exercise due diligence to obtain the consent of the parents or guardian of such inmate for such treatment or surgery, and in all cases shall send notice to the parents or guardian by letter to their last-known address informing them of the actions taken, of their necessity and of the outcome. In any case where the commissioner fails to notify such parents or guardian, such failure will not affect the validity of the authorization. All costs incurred for any such treatment or surgery shall be paid by the state.

(P.A. 85-295.)



Section 18-81dd - Amendment to contract with municipality in which a correctional facility is located.

The legislative body of any municipality in which a correctional facility is located that is under the supervision of the Commissioner of Correction and is owned or leased by the state may seek an amendment to any contract related to the correctional facility that is in effect between the municipality and a state agency. For the purposes of this section, “municipality” means a town, city or consolidated town and borough.

(P.A. 13-152, S. 1.)

History: P.A. 13-152 effective June 25, 2013.



Section 18-81e - Notification of victim of release of inmate from correctional facility.

(a) For the purposes of this section, “victim” includes the legal representative of the victim or a member of the deceased victim's immediate family.

(b) Upon the release of any person from a correctional facility, whether at the scheduled termination date of a determinate sentence or prior to such date on account of the transfer of such person to a public or private nonprofit halfway house, group home or mental health facility or approved community residence pursuant to section 18-100, the reduction of such sentence due to good conduct and obedience to rules or receipt of an outstandingly meritorious performance award, or any other early release provision, the Commissioner of Correction or his designee shall notify any victim of the crime for which such person is incarcerated of such person's release if such victim has requested notification and provided the commissioner with a current address.

(P.A. 85-566, S. 3; P.A. 88-278, S. 2; P.A. 95-152, S. 2.)

History: P.A. 88-278 added provision in Subsec. (b) re release of person prior to scheduled date as result of prison overcrowding emergency, transfer to halfway house, group home, mental health facility or community residence, reduction of sentence due to good conduct or meritorious service award or other early release provision; P.A. 95-152 amended Subsec. (b) to delete the provision re the release of a person on account of “the declaration of a prison overcrowding emergency pursuant to section 18-87f”, reflecting the repeal of said section by the same public act.

See Secs. 54-226 to 54-231, inclusive, re procedure for notification of victim when inmate seeks release or is scheduled to be released from correctional institution.



Section 18-81ee - Pilot program re use of renewable energy at correctional facilities.

(a) The Commissioner of Correction may conduct a pilot program at one or more correctional facilities to provide for the use of renewable sources of energy, including solar, wind, water and biomass sources, for use in space heating and cooling, domestic hot water and other applications. If the commissioner conducts such pilot program, the commissioner shall determine the appropriate correctional facility for such pilot program after considering the nature of the inmate population at each correctional facility, the topography of the area of the correctional facility, the impact on the municipality where the correctional facility is located and the impact on local wildlife. Any energy produced under the pilot program shall be allocated to the correctional facility, and any excess energy shall be allocated for the benefit of the municipality where the correctional facility is located.

(b) The commissioner shall conduct any such pilot program within available resources, and may apply for grants or financial assistance from any person, group of persons or corporation or from any agency of the state or of the United States.

(c) Not later than one year after any pilot program established pursuant to subsection (a) of this section is operational, the Commissioner of Correction shall submit a report on the pilot program to the joint standing committees of the General Assembly having cognizance of matters relating to energy, judiciary and appropriations. The report shall indicate the amount of energy produced under the pilot program, the amount of energy costs savings, an estimate of the energy benefit to the municipality where the correctional facility is located, and a summary of feedback received by the commissioner concerning the pilot program. The report shall be submitted in accordance with section 11-4a.

(P.A. 13-267, S. 1.)

History: P.A. 13-267 effective July 1, 2013.



Section 18-81f - Notification of municipal official concerning status of temporary detention facility.

The Commissioner of Correction or his designee shall provide written notice to the chief executive officer of any municipality not less than sixty days prior to: (1) The effective date of any new agreement or renewal of an existing agreement between the Department of Correction and a public agency concerning a temporary detention facility located in such municipality, and (2) the effective date of any new or additional terms to any existing agreement between the Department of Correction and a public agency concerning a temporary detention facility located in such municipality. The commissioner shall specify in such notice the action taken or planned under subdivision (1) or (2) of this section which necessitated the giving of such notice. For the purposes of this section, “temporary detention facility” means any correctional center, institution or facility operated for a specific period of time by the Department of Correction for the confinement of inmates or prisoners.

(P.A. 87-538, S. 4, 5.)



Section 18-81g - (Formerly Sec. 17a-645). Community-based treatment facility for female offenders.

The Department of Correction shall, within the available appropriations of the Department of Correction, establish a fifteen-bed segregated, community-based alcohol and drug treatment facility targeted solely for female offenders.

(P.A. 89-390, S. 33, 37; P.A. 93-381, S. 23, 39.)

History: P.A. 93-381 deleted reference to Connecticut alcohol and drug abuse commission, and added the words “of correction” in the phrase “within the available appropriations of the department of correction” effective July 1, 1993; Sec. 17a-645 transferred to Sec. 18-81g in 1995.



Section 18-81h - Public safety committees established in municipalities with correctional facilities. Report.

(a) The Department of Correction shall establish a public safety committee in each municipality in which a correctional facility is located. Each committee shall be composed of the warden or superintendent of the correctional facility and representatives appointed by the chief elected official of the municipality. Each committee shall meet not less than quarterly to review correctional safety and security issues which affect the host municipality.

(b) On or before November 1, 1995, and annually thereafter, each public safety committee shall submit a report to the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public safety which outlines issues of concern in each municipality in which a correctional facility is located and makes recommendations to mitigate such concerns.

(P.A. 93-219, S. 12, 14; P.A. 95-251, S. 1.)

History: P.A. 93-219 effective July 1, 1993; P.A. 95-251 amended Subsec. (b) to change report deadline from July 1, 1994, to November 1, 1995, and to require reports by public safety committees rather than Department of Correction.



Section 18-81i - Storage of weapons.

(a) Any firearm, ammunition or deadly weapon owned by the Department of Correction shall be stored in a secure location on Department of Correction property.

(b) The Commissioner of Correction shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section including, but not limited to, defining “secure location”.

(July Sp. Sess. P.A. 94-1, S. 18; P.A. 01-51.)

History: P.A. 01-51 designated existing provisions as Subsec. (a) and amended it to replace requirement that any firearm, ammunition or deadly weapon “only be stored in a secure location on the grounds of a correctional facility with a security rating of level three or higher” with requirement that any such weapon “be stored in a secure location on Department of Correction property” and added Subsec. (b) re the adoption of regulations to implement section.



Section 18-81j - Annual notification of municipal official in municipalities with correctional facilities concerning capacity and inmate population in facility.

On or before November 1, 1995, and annually thereafter, the Commissioner of Correction shall notify the chief elected official in each municipality in which a correctional facility is located of the actual capacity and inmate population of such facility at that time.

(P.A. 95-251, S. 2.)



Section 18-81k - Maintenance of good relations between department and communities surrounding correctional facilities.

The Commissioner of Correction shall develop a policy to ensure that the maintenance of good relations between the department and the communities surrounding correctional facilities is a high priority of the Department of Correction. The policy shall require the periodic conduct of educational programs and forums in the host communities to address the concerns of the communities.

(P.A. 95-251, S. 5.)



Section 18-81l - Criminal history records checks of correctional personnel.

The Department of Correction shall (1) require each applicant for a position that will involve direct contact with inmates to state whether such person has ever been convicted of a crime or whether criminal charges are pending against such person at the time of such person's application, and (2) require each applicant to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a.

(P.A. 95-251, S. 4; P.A. 96-180, S. 133, 166; June Sp. Sess. P.A. 98-1, S. 48, 121; P.A. 01-175, S. 13, 32.)

History: P.A. 96-180 made a technical change, effective June 3, 1996; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 01-175 made technical changes for the purposes of gender neutrality, replaced provisions re criminal history records checks conducted by the department, fingerprinting and fee with provision re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001.



Section 18-81m - Notification re existence of standing criminal protective order upon release.

When any person against whom a standing criminal protective order has been issued pursuant to subsection (a) of section 53a-40e is released from confinement in a correctional institution, the Commissioner of Correction shall notify such person of the existence of the standing criminal protective order against him, the terms of the order and the penalty for violation of the order and the commissioner shall provide such person with a copy of the order. If such person is released on parole or probation, the parole or probation officer shall, at the end of such term of parole or probation, remind such person of the existence of the standing criminal protective order against him, the terms of the order and the penalty for violation of the order and the parole or probation officer shall provide such person with a copy of the order.

(P.A. 96-228, S. 3; P.A. 10-144, S. 10.)

History: P.A. 10-144 substituted “standing criminal protective order” for “standing criminal restraining order”.



Section 18-81n - Notification of municipal official concerning agreement for medical care of inmates.

The Commissioner of Correction, or his designee, shall provide written notice to the chief executive officer of a municipality not less than sixty days prior to: (1) The effective date of any new agreement or renewal of an existing agreement between the Department of Correction and a public or private hospital or other health care facility located in such municipality concerning the ongoing provision of inpatient or outpatient nonemergency medical services to inmates or prisoners; and (2) the effective date of any new or additional terms to any such existing agreement. The notice required pursuant to this section shall specify the action taken or planned under subdivision (1) or (2) of this section, including security measures and procedures for cooperation with local police officials. The chief executive officer may hold a public hearing on any notice pursuant to this section, file written comments with the commissioner and designate a representative of the municipality who shall act as liaison to the department for the period of time that any agreement subject to this section remains in effect.

(P.A. 97-245, S. 3.)



Section 18-81o - Notification of municipal official and public safety committee concerning agreement for placement of persons in correctional facility.

The Commissioner of Correction or his designee shall provide written notice to the chief executive officer of a municipality and any public safety committee established pursuant to section 18-81h not less than sixty days prior to: (1) The effective date of any new agreement or renewal of an existing agreement between the Department of Correction and any public agency other than a state agency concerning the placement, custody or care in a correctional facility in such municipality of persons under the jurisdiction of such agency, and (2) the effective date of any new or additional terms to any such existing agreement. The notice required pursuant to this section shall specify the action planned under subdivision (1) or (2) of this section, including security measures and procedures for cooperation with local police officials. The chief executive officer or public safety committee may hold a public hearing on any notice provided pursuant to this section and may file written comments with the commissioner.

(P.A. 97-245, S. 4.)



Section 18-81p - Review of substance abuse detoxification and treatment programs. Reintegration of drug-dependent inmates into community.

The Commissioner of Correction, in consultation with the Department of Mental Health and Addiction Services and the Judicial Department, shall review, evaluate and make recommendations concerning substance abuse detoxification and treatment programs for drug-dependent pretrial and sentenced inmates of correctional facilities and the reintegration of such inmates into the community. The commissioner shall examine various options for the detoxification and treatment of drug-dependent inmates including, but not limited to, methadone maintenance treatment and other therapies or treatments, and the reintegration of drug-dependent inmates into the community upon their release from incarceration, including the transfer of inmates to community-based methadone or other therapy or treatment programs. The commissioner shall report his findings and recommendations and submit a proposal for detoxification, treatment and reintegration programs including, if appropriate, the establishment of one or more pilot programs for methadone maintenance or other therapy or treatment for drug-dependent inmates to the General Assembly not later than February 1, 1998.

(P.A. 97-248, S. 2, 12.)

History: P.A. 97-248 effective July 1, 1997.



Section 18-81q - Return of unused prescription drugs dispensed in correctional facilities to vendor pharmacies. Requirements. Regulations.

(a) Each correctional institution shall return to the vendor pharmacy which shall accept, for repackaging and reimbursement to the Department of Correction, drug products that were dispensed to a patient and not used if such drug products are (1) prescription drug products that are not controlled substances, (2) sealed in individually packaged units, (3) returned to the vendor pharmacy within the recommended period of shelf life for the purpose of redispensing such drug products, (4) determined to be of acceptable integrity by a licensed pharmacist, and (5) oral and parenteral medication in single-dose sealed containers approved by the federal Food and Drug Administration, topical or inhalant drug products in units of use containers approved by the federal Food and Drug Administration or parenteral medications in multiple-dose sealed containers approved by the federal Food and Drug Administration from which no doses have been withdrawn.

(b) Notwithstanding the provisions of subsection (a) of this section:

(1) If such drug products are packaged in manufacturer's unit-dose packages, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Correction if such drugs may be redispensed for use before the expiration date, if any, indicated on the package.

(2) If such drug products are repackaged in manufacturer's unit-dose or multiple-dose blister packs, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Correction if (A) the date on which such drug product was repackaged, such drug product's lot number and expiration date are indicated clearly on the package of such repackaged drug; (B) ninety days or fewer have elapsed from the date of repackaging of such drug product; and (C) a repackaging log is maintained by the pharmacy in the case of drug products repackaged in advance of immediate needs.

(3) No drug products dispensed in a bulk dispensing container may be returned to the vendor pharmacy.

(c) The Department of Correction shall establish procedures for the return of unused drug products to the vendor pharmacy from which such drug products were purchased.

(d) The Department of Correction shall reimburse to the vendor pharmacy the reasonable cost of services incurred in the operation of this section, as determined by the Commissioner of Correction.

(e) The Department of Consumer Protection, in consultation with the Department of Correction, shall adopt regulations, in accordance with the provisions of chapter 54, which shall govern the repackaging and labeling of drug products returned pursuant to subsections (a) and (b) of this section. The Department of Consumer Protection shall implement the policies and procedures necessary to carry out the provisions of this section until January 1, 2003, while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(June Sp. Sess. P.A. 01-9, S. 27, 131; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 18-81r - Ombudsman services.

Section 18-81r is repealed, effective May 7, 2010.

(June Sp. Sess. P.A. 01-9, S. 76, 131; May 9 Sp. Sess. P.A. 02-7, S. 105; June Sp. Sess. P.A. 05-3, S. 60; P.A. 06-196, S. 145; P.A. 10-179, S. 158.)



Section 18-81s - Pilot program for debit account telephone system.

The Commissioner of Correction shall establish a pilot program to allow an option, to be made available to inmates of a unit under said commissioner's control, for payment of telephone service by use of a debit account system or other similar system, in lieu of collect calls, under which funds may be deposited into an inmate's account in order to pay for station-to-station telephone service for such inmate. Said commissioner shall post notice of such option to the inmates and their families. The commissioner, in consultation with the Chief Information Officer of the state, shall make every effort to have a pilot program for a debit account system, or similar system, in place not later than June 3, 2004.

(P.A. 02-104, S. 1; P.A. 03-106, S. 2.)

History: P.A. 02-104 effective June 3, 2002; P.A. 03-106 extended the date by which the pilot program should be in place from “within one year of June 3, 2002” to “not later than June 3, 2004”, effective June 18, 2003.



Section 18-81t - Quarterly report on disciplinary reports, inmate assaults, workers' compensation claims and inmate population density for each correctional facility.

(a) Not later than thirty days after September 30, 2009, and not later than thirty days after the close of each calendar quarter of each fiscal year thereafter, the Commissioner of Correction shall submit, to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and labor and public employees, a report containing: (1) The number of inmate disciplinary reports for each correctional facility filed during such calendar quarter; (2) the number of inmate assaults on custodial staff reported for each correctional facility during such calendar quarter; (3) the number of inmate assaults on other inmates reported for each correctional facility during such calendar quarter; (4) the number of workers' compensation claims filed by custodial staff for each correctional facility during such calendar quarter; (5) the average number of inmates for each correctional facility during such calendar quarter; (6) the average number of permanent beds for each correctional facility during such calendar quarter; and (7) the inmate population density for each correctional facility during such calendar quarter. Said committees may hold a public hearing on any such report.

(b) If, during any calendar quarter, (1) the number of disciplinary reports, assaults or workers' compensation claims reported in accordance with subsection (a) of this section has increased by more than five per cent from the number of such disciplinary reports, assaults or workers' compensation claims reported for the preceding calendar quarter or for the same calendar quarter of the preceding fiscal year, or (2) the inmate population density for a correctional facility reported in accordance with subsection (a) of this section has increased by more than ten per cent from the inmate population density reported for the preceding calendar quarter or for the same calendar quarter of the preceding fiscal year, the commissioner shall include in the report submitted in accordance with subsection (a) of this section an explanation for such increase and a general description of the measures to be taken by the Department of Correction to address such increase.

(c) For the purposes of this section, “inmate population density” means the average number of inmates for a correctional facility divided by the average number of permanent beds for such correctional facility.

(P.A. 04-146, S. 1; P.A. 09-39, S. 1; P.A. 10-36, S. 1.)

History: P.A. 04-146 effective May 21, 2004; P.A. 09-39 amended Subsec. (a) to change “June 30, 2005” to “June 30, 2009”, require in Subdivs. (1) to (4) that the numbers reported be “for each correctional facility”, add Subdivs. (5), (6) and (7) re average number of inmates, average number of permanent beds and inmate population density, and make conforming changes, amended Subsec. (b) to designate existing provision re increase in disciplinary reports, assaults or workers' compensation claims as Subdiv. (1) and add Subdiv. (2) re increase in inmate population density, and added Subsec. (c) to define “inmate population density”, effective July 1, 2009; P.A. 10-36 amended Subsec. (a) to substitute “September 30, 2009” for “the close of the first calendar quarter of the fiscal year ending June 30, 2009” re due date and, in Subdiv. (1), replace “disciplinary reports” with “inmate disciplinary reports”, effective July 1, 2010.



Section 18-81u - Use of computer with Internet access by certain inmates prohibited.

The Commissioner of Correction shall prohibit any person who has been convicted of a crime that requires registration pursuant to chapter 969 from using a computer with Internet access while such person is in the custody of the commissioner and confined in a correctional facility.

(P.A. 04-139, S. 13; 04-257, S. 126.)

History: P.A. 04-139 effective May 21, 2004; P.A. 04-257 replaced prohibition of “having access to a computer” with “using a computer with Internet access”, effective June 14, 2004.



Section 18-81v - Procedures for conducting metal detector searches of visitors.

(a) The Commissioner of Correction shall ensure that the following procedures are implemented at each correctional institution in the state:

(1) Any visitor who activates a walk-through metal detector shall be given the opportunity to submit to a search with a portable or hand-held metal detector in order to gain entrance into the correctional institution. If the visitor consents to a search with a portable or hand-held metal detector, the visitor shall be escorted by a correction officer of the same sex to a separate room, restroom or other private location within the correctional institution, where the visitor shall first remove any object or article of clothing that activated the walk-through metal detector and then submit to a portable or hand-held metal detector search. If the portable or hand-held metal detector is not activated during such search, the visitor shall be allowed to reapply the object or article of clothing that activated the walk-through metal detector before exiting the separate room, restroom or other private location where the portable or hand-held metal detector search is conducted and shall be allowed to enter the correctional institution. If the portable or hand-held metal detector is activated during such search, the visitor shall be escorted out of the correctional institution.

(2) Any visitor who consents to a portable or hand-held metal detector search pursuant to subdivision (1) of this subsection in order to visit an inmate of the correctional institution shall be afforded the entire time allotted for such visit, commencing from the time such search is completed and the visitor is cleared for entrance into the correctional institution, except that (A) this subdivision shall not be construed to require a correctional institution to extend or change its regular visiting hours, and (B) the amount of time afforded to any such visitor shall be reduced by the amount of time the visitor is late in arriving for a scheduled visit at the correctional facility.

(b) For purposes of this section, “correctional institution” means the facilities defined in section 1-1 and any other correctional facility established by the Commissioner of Correction.

(P.A. 04-162, S. 1.)

History: P.A. 04-162 effective June 1, 2004.



Section 18-81w - Development and implementation of reentry strategy.

(a) The Criminal Justice Policy and Planning Division within the Office of Policy and Management shall develop and implement a comprehensive reentry strategy that provides a continuum of custody, care and control for offenders who are being supervised in the community, especially those offenders who have been discharged from the custody of the Department of Correction, and assists in maintaining the prison population at or under the authorized bed capacity. The reentry strategy shall support the rights of victims, protect the public and promote the successful transition of offenders from incarceration to the community by (1) maximizing any available period of community supervision for eligible and suitable offenders, (2) identifying and addressing barriers to the successful transition of offenders from incarceration to the community, (3) ensuring sufficient criminal justice resources to manage offender caseloads, (4) identifying community-based supervision, treatment, educational and other services and programs that are proven to be effective in reducing recidivism among the population served by such services and programs, and (5) establishing employment initiatives for offenders through public and private services and partnerships by reinvesting any savings achieved through a reduction in prison population.

(b) The success of the reentry strategy shall be measured by: (1) The rates of recidivism and community revictimization, (2) the number of inmates eligible for release on parole, transitional supervision, probation or any other release program, (3) the number of inmates who make the transition from incarceration to the community in compliance with a discharge plan, (4) prison bed capacity ratios, (5) the adequacy of the network of community-based treatment, vocational, educational, supervision and other services and programs, and (6) the reinvestment of any savings achieved through a reduction in prison population into reentry and community-based services and programs.

(c) Not later than February 15, 2008, and annually thereafter, the Criminal Justice Policy and Planning Division within the Office of Policy and Management shall submit a report, in accordance with the provisions of section 11-4a, on the success of the reentry strategy based on the measures set forth in subsection (b) of this section to the joint standing committees of the General Assembly having cognizance of matters relating to corrections, public safety and appropriations and the budgets of state agencies.

(P.A. 04-234, S. 2, 29; P.A. 06-193, S. 1; P.A. 07-217, S. 201.)

History: P.A. 04-234 effective June 8, 2004, except that substitution of “Board of Pardons and Paroles” for “Board of Parole” is effective July 1, 2004; P.A. 06-193 amended Subsec. (a) to transfer responsibility for development and implementation of reentry strategy from “Departments of Correction, Mental Health and Addiction Services and Social Services and the Labor Department, the Board of Pardons and Paroles and the judicial branch” to “Criminal Justice Policy and Planning Division within the Office of Policy and Management”, provide that the strategy is for “offenders who are being supervised in the community, especially those offenders who have been discharged from the custody of the Department of Correction” rather than “offenders who are discharged from the custody of the Department of Correction” and add Subdivs. (1) to (5), inclusive, re manner in which goals of reentry strategy shall be achieved and amended Subsec. (c) to transfer responsibility for submitting report from Department of Correction to Criminal Justice Policy and Planning Division within the Office of Policy and Management and change reporting date from not later than January 1, 2005, and annually thereafter, to not later than January 1, 2007, and annually thereafter, effective July 1, 2006; P.A. 07-217 amended Subsec. (c) to change the reporting date from not later than January 1, 2007, and annually thereafter, to not later than February 15, 2008, and annually thereafter, effective July 12, 2007.



Section 18-81x - Funds for inmate educational services and reentry program initiatives.

For the fiscal year ending June 30, 2007, and each fiscal year thereafter, the sum of $350,000 from revenue derived by the Department of Administrative Services from the contract for the provision of pay telephone service to inmates of correctional facilities shall be transferred to the Department of Correction, for Other Current Expenses, for expanding inmate educational services and reentry program initiatives.

(P.A. 06-119, S. 1; P.A. 11-51, S. 76.)

History: P.A. 06-119 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 18-81y - Lost property board.

The Commissioner of Correction shall establish a lost property board within the Department of Correction to hear and determine any claim by an inmate of a correctional facility who seeks compensation not exceeding three thousand five hundred dollars for lost or damaged personal property. The board shall hear and determine each such claim and may, if it determines the claim is one which in equity and justice the state should pay, award damages. If the board denies a claim in whole or in part, the inmate may, not later than sixty days after such decision, present the claim to the Office of the Claims Commissioner in accordance with section 4-147. The filing of a claim with the lost property board shall toll the time limit for presenting a claim to the Office of the Claims Commissioner pursuant to section 4-148. The Commissioner of Correction shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 05-170, S. 5; P.A. 16-127, S. 27.)

History: This section was originally published as Sec. 18-81x in the 2006 Supplement to the General Statutes; P.A. 16-127 substituted “Office of the Claims Commissioner” for “Claims Commissioner”, effective June 9, 2016.



Section 18-81z - Development of risk assessment strategy.

The Department of Correction, the Board of Pardons and Paroles and the Court Support Services Division of the Judicial Branch shall develop a risk assessment strategy for offenders committed to the custody of the Commissioner of Correction that will (1) utilize a risk assessment tool that accurately rates an offender's likelihood to recidivate upon release from custody, and (2) identify the support programs that will best position the offender for successful reentry into the community. Such strategy shall incorporate use of both static and dynamic factors. In the development of such risk assessment strategy, the department, board and division may partner with an educational institution in this state that has expertise in criminal justice and psychiatry to evaluate risk assessment tools and customize a risk assessment tool to best meet the state's needs. On or before January 1, 2009, and annually thereafter, the department, board and division shall report to the Governor and the joint standing committee of the General Assembly on judiciary, in accordance with section 11-4a, on the development, implementation and effectiveness of such strategy.

(Jan. Sp. Sess. P.A. 08-1, S. 37.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.



Section 18-82 - Administrators of correctional institutions: Appointment, removal and qualifications.

The Commissioner of Correction shall appoint and may remove the following administrators, all of whom shall serve at the pleasure of the commissioner and shall be exempt from the classified service: All correctional wardens, including any warden with oversight of a district, a correctional institution, parole and community services, population management, programs and treatment, security and academy training or staff development. Such wardens shall possess skill and experience in correctional administration.

(1967, P.A. 152, S. 7; 1969, P.A. 300; 1971, P.A. 154, S. 3; P.A. 75-85; P.A. 77-614, S. 272, 610; P.A. 85-397; P.A. 87-282, S. 13; P.A. 94-193, S. 4; P.A. 03-90, S. 1; P.A. 07-158, S. 7.)

History: 1969 act replaced deputy commissioners for disciplinary and treatment services and for field services with deputy commissioners of institution services and of community services, replaced State Farm and State Prison for Women with Connecticut Correctional Institution, Niantic, replaced State Prison with Connecticut Correctional Institution, Somers, replaced reformatory with Connecticut Correctional Institution, Cheshire and jails with community correctional centers; 1971 act replaced Osborn correctional institution with Enfield correctional institution; P.A. 75-85 replaced provisions re appointment of specific deputy commissioners and re duties of deputy commissioner of women's services with statement that there shall be three deputy commissioner's; P.A. 77-614 deleted references to council of correction, removed deputy commissioners entirely and included appointment of community correctional center wardens, effective January 1, 1979; P.A. 85-397 revised language re administrative heads of state correctional institutions; P.A. 87-282 deleted references to “superintendents” of institutions; P.A. 94-193 clarified the meaning of “administrative heads of state institutions” as “administrators, all of whom shall serve at the pleasure of the commissioner and shall be exempt from the classified service” and made other technical corrections for clarity; P.A. 03-90 deleted “all correctional service directors and all regional support services administrators” from list of administrators the commissioner shall appoint and may remove; P.A. 07-158 revised provisions re types of wardens appointed as administrators, effective July 1, 2007.

Cited. 195 C. 303.



Section 18-83 - Acceptance of bequests, devises and gifts.

The Commissioner of Correction may accept and receive, on behalf of the department or any institution or facility thereof, any bequest or gift of personal property and, subject to section 4b-22, any devise or gift of real property made to the department or any institution thereof, and may hold and use such property for the purposes specified in such bequest, devise or gift.

(1967, P.A. 152, S. 8.)



Section 18-84 - “Inmate” and “prisoner” defined.

The terms “inmate” and “prisoner”, as used in this title and sections 54-125 to 54-129, inclusive, and 54-131, include any person in the custody of the Commissioner of Correction or confined in any institution or facility of the Department of Correction until released from such custody or control, including any person on parole.

(1967, P.A. 152, S. 12; P.A. 79-194; 79-631, S. 14, 111; P.A. 82-472, S. 154, 183.)

History: P.A. 79-194 deleted reference to Sec. 17-194a and replaced “sentenced or transferred to” with “in the custody of the commissioner ... or confined in” any institution or facility; P.A. 79-631 made technical changes; P.A. 82-472 removed the reference to Sec. 17-246.

Cited. 45 CS 57.



Section 18-84a - Discharge savings accounts. Regulations.

(a) The Commissioner of Correction shall require each inmate sentenced to a term of incarceration by a court of this state to accumulate savings to be paid to the inmate on the inmate's release from incarceration by establishing a discharge savings account on behalf of the inmate. Any inmate sentenced to a term of incarceration by a court of this state but confined in a facility outside this state shall be exempt from such requirement while confined in such facility.

(b) For the purpose of establishing such discharge savings account, the commissioner may impose a deduction of up to ten per cent on all deposits credited to the inmate's individual account, provided the commissioner (1) credits such deduction to the inmate's discharge savings account, and (2) ceases imposition of such deduction whenever the amount in the inmate's discharge savings account equals one thousand dollars.

(c) Whenever the amount in the inmate's discharge savings account equals one thousand dollars, the commissioner shall impose a deduction of ten per cent on all deposits credited to the inmate's individual account to the extent necessary to reimburse the state for the costs of the inmate's incarceration pursuant to section 18-85a and regulations adopted in accordance with said section.

(d) Disbursement to the inmate from the inmate's discharge savings account upon the inmate's release from incarceration shall not be reduced by any disbursement required by sections 18-85, 18-85b, 18-85c and 18-101.

(e) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement this section.

(P.A. 07-158, S. 2; P.A. 13-69, S. 1.)

History: P.A. 07-158 effective July 1, 2007; P.A. 13-69 amended Subsec. (a) by adding provision re inmate sentenced to term of incarceration by a court of this state, substituting “release from incarceration” for “discharge” and adding provision re exemption from discharge savings requirement while inmate is confined in facility outside this state, amended Subsecs. (b) and (c) by substituting “credited” for “made” and making conforming and technical changes, and amended Subsec. (d) by adding provision re disbursement upon inmate's release from incarceration not to be reduced by disbursement under Secs. 18-85, 18-85b, 18-85c and 18-101, effective July 1, 2013.



Section 18-85 - Compensation of inmates. Deposit in account. Disbursement priorities.

(a) The Commissioner of Correction, after consultation with the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management, shall establish a schedule of compensation for services performed on behalf of the state by inmates of any institution or facility of the department. Such schedule shall recognize degrees of merit, diligence and skill in order to encourage inmate incentive and industry.

(b) Compensation so earned shall be deposited, under the direction of the Commissioner of Correction, in an account in a savings bank or state bank and trust company in this state or an account administered by the State Treasurer. Any compensation so earned shall be paid to the inmate on the inmate's release from incarceration, except that the commissioner may, while the inmate is in custody, disburse any compensation earned by such inmate in accordance with the following priorities: (1) Federal taxes due; (2) restitution or payment of compensation to a crime victim ordered by any court of competent jurisdiction; (3) payment of a civil judgment rendered in favor of a crime victim by any court of competent jurisdiction; (4) victims compensation through the criminal injuries account administered by the Office of Victim Services; (5) state taxes due; (6) support of the inmate's dependents, if any; (7) the inmate's necessary travel expense to and from work and other incidental expenses; (8) deposits credited to the inmate's discharge savings account under section 18-84a; (9) costs of such inmate's incarceration under section 18-85a and regulations adopted in accordance with said section; and (10) payment to the clerk of the court in which an inmate, confined in a correctional facility only for payment of a fine, was convicted, such portion of such compensation as is necessary to pay such fine. Any interest that accrues shall be credited to any institutional fund established for the welfare of inmates. Compensation under this section shall be in addition to any compensation received or credited under section 18-50.

(1967, P.A. 152, S. 13; 1969, P.A. 297; P.A. 77-614, S. 126, 273, 610; P.A. 87-282, S. 14; P.A. 88-300, S. 1; P.A. 93-310, S. 26, 32; P.A. 04-234, S. 16; P.A. 07-158, S. 1; P.A. 13-69, S. 2.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 required consultation with commissioner of administrative services and secretary of the office of policy and management rather than with council of correction and personnel policy board; P.A. 87-282 deleted reference to “superintendent”; P.A. 88-300 amended provision re disbursement of compensation by requiring following priorities as Subdivs. (1) to (9): Federal taxes due, restitution or compensation to crime victim, payment of civil judgment, victims compensation, state taxes due, support of dependents, travel expense to and from work, costs of board and payment of fine; P.A. 93-310 changed commission on victim services to office of victim services, effective July 1, 1993; P.A. 04-234 amended Subdiv. (8) to replace “costs of his board as determined by the commissioner” with “costs of such inmate's incarceration under section 18-85a and regulations adopted in accordance with said section” and made a technical change, effective June 8, 2004; P.A. 07-158 inserted Subsec. designators (a) and (b), amended Subsec. (b) to substitute “compensation” for “sums”, add “in an inmate's individual account” and provide that funds from such account may be transferred to the inmate's discharge savings account, and made technical changes, effective July 1, 2007; P.A. 13-69 amended Subsec. (b) by substituting references to Commissioner of Correction for references to administrative head of institution or facility, and warden or Community Correctional Center Administrator, replacing requirement that compensation be deposited in inmate's individual account with requirement that deposit be in account in a savings bank or state bank and trust company in this state or in account administered by State Treasurer, adding new Subdiv. (8) re deposits credited to inmate's discharge savings account under Sec. 18-84a, redesignating existing Subdivs. (8) and (9) as Subdivs. (9) and (10), amending redesignated Subdiv. (10) by substituting reference to correctional facility for reference to community correctional center, and making technical changes, effective July 1, 2013.



Section 18-85a - Assessment for costs of incarceration. State's claim against inmate's property for repayment of costs of incarceration. Exempt property. Program fees. Regulations.

(a) The Commissioner of Correction shall adopt regulations, in accordance with the provisions of chapter 54, concerning the assessment of inmates of correctional institutions or facilities for the costs of their incarceration.

(b) The state shall have a claim against each inmate for the costs of such inmate's incarceration under this section, and regulations adopted in accordance with this section, for which the state has not been reimbursed. Any property owned by such inmate may be used to satisfy such claim, except property that is: (1) Exempt pursuant to section 52-352b or 52-352d, except as provided in subsection (b) of section 52-321a; (2) subject to the provisions of section 54-218; (3) acquired by such inmate after the inmate is released from incarceration, but not including property so acquired that is subject to the provisions of section 18-85b, 18-85c or 52-367c, and except as provided in subsection (b) of section 52-321a; (4) acquired by such inmate for work performed during incarceration as part of a program designated or defined in regulations adopted by the Commissioner of Correction, in accordance with the provisions of chapter 54, as a job training, skill development or career opportunity or enhancement program, other than a pilot program established pursuant to section 18-90b, except that the commissioner may assess a fee for participation in any such program; or (5) credited to a discharge savings account pursuant to section 18-84a, not in excess of one thousand dollars. In addition to other remedies available at law, the Attorney General, on request of the Commissioner of Correction, may bring an action in the superior court for the judicial district of Hartford to enforce such claim, provided no such action shall be brought but within two years from the date the inmate is released from incarceration or, if the inmate dies while in the custody of the commissioner, within two years from the date of the inmate's death, except that such limitation period shall not apply if such property was fraudulently concealed from the state.

(P.A. 95-235; P.A. 04-234, S. 17; P.A. 07-158, S. 3; P.A. 13-69, S. 3.)

History: P.A. 04-234 designated existing provisions as Subsec. (a) and added Subsec. (b) to grant the state a claim against each inmate for the unreimbursed costs of such inmate's incarceration, provide that any property owned by such inmate may be used to satisfy the claim, specify the types of property that may not be used to satisfy the claim, authorize the Attorney General to bring an action to enforce a claim and specify the time limitation on bringing such action, effective June 8, 2004, and applicable to actions or proceedings pending or commenced on or after that date; P.A. 07-158 inserted Subsec. (b)(5) re deposits in a discharge savings account, not to exceed $1,000, effective July 1, 2007; P.A. 13-69 amended Subsec. (b) to add provision re property acquired in a pilot program under Sec. 18-90b and assessment of a fee for program participation in Subdiv. (4) and to substitute “credited to” for “deposited in” in Subdiv. (5), effective July 1, 2013.



Section 18-85b - State's claim against proceeds of person's cause of action or person's inheritance for repayment of costs of incarceration.

(a) In the case of causes of action of any person obligated to pay the costs of such person's incarceration under section 18-85a and regulations adopted in accordance with said section brought by such person within twenty years from the date such person is released from incarceration, the claim of the state shall be a lien against the proceeds therefrom in the amount of the costs of incarceration or fifty per cent of the proceeds received by such person after payment of all expenses connected with the cause of action, whichever is less, for repayment under said section, and shall have priority over all other claims, including any lien of the state for repayment of public assistance, except (1) attorney's fees for the cause of action, (2) expenses of suit, (3) costs of hospitalization connected with the cause of action by whomever paid over and above hospital insurance or other such benefits, and, for such period of hospitalization as was not paid for by the state, physicians' fees for services during any such period as are connected with the cause of action over and above medical insurance or other such benefits, (4) child support obligations pursuant to subsection (d) of section 17b-93, (5) restitution or payment of compensation to a crime victim ordered by a court of competent jurisdiction, and (6) payment of a civil judgment rendered in favor of a crime victim by a court of competent jurisdiction; and such claim shall consist of the total amount of the costs of incarceration under section 18-85a and regulations adopted in accordance with said section. The proceeds of such causes of action shall be assignable to the state for payment of the amount due under section 18-85a, and regulations adopted in accordance with said section, irrespective of any other provision of law. The state's lien shall constitute an irrevocable direction to the attorney for such person to pay the Commissioner of Correction or the commissioner's designee in accordance with its terms, except if, after written notice from the attorney for such person informing the commissioner or the commissioner's designee of the settlement of the cause of action or judgment thereon and requesting the amount of the lien to be paid to the commissioner or the commissioner's designee, the commissioner or the commissioner's designee does not inform such attorney of the amount of the state's lien within forty-five days of receipt of the written request of such attorney for such information, such attorney may distribute such proceeds to such person and shall not be liable for any loss the state may sustain thereby.

(b) In the case of an inheritance of an estate by any person who is obligated to pay the costs of such person's incarceration under section 18-85a and regulations adopted in accordance with said section that is received by such person within twenty years from the date such person is released from incarceration, the claim of the state shall be a lien against such inheritance in the amount of the costs of incarceration or fifty per cent of the assets of the estate payable to such person, whichever is less. The Court of Probate shall accept any such lien notice filed by the commissioner or the commissioner's designee with the court prior to the distribution of such inheritance, and to the extent of such inheritance not already distributed, the court shall order distribution in accordance therewith.

(P.A. 01-129, S. 1, 3; P.A. 04-234, S. 18.)

History: P.A. 01-129 effective June 28, 2001; P.A. 04-234 amended Subsec. (a) to limit the claim of the state to proceeds of a cause of action brought by such person within 20 years from the date such person is released from incarceration, added “and regulations adopted in accordance with said section” after “section 18-85a” where appearing, amended Subsec. (b) to limit the claim of the state to an inheritance that is received within 20 years from the date person is released from incarceration, replaced “inmate” with “person” where appearing and made technical changes, effective June 8, 2004.



Section 18-85c - State's claim against person's estate for repayment of costs of incarceration.

Upon the death of any person obligated to pay the costs of such person's incarceration under section 18-85a and regulations adopted in accordance with said section that occurs within twenty years from the date such person is released from incarceration, the state shall have a claim against such person's estate for all costs of incarceration under the provisions of said section and such regulations for which the state has not been reimbursed, to the extent that the amount which the surviving spouse, parent or dependent children of the decedent would otherwise take from such estate is not needed for their support. Such claim shall have priority over all other unsecured claims against such estate, including any lien of the state for repayment of public assistance, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with that allowed under section 17b-84 upon the death of a beneficiary of aid, (3) child support obligations pursuant to subsection (d) of section 17b-93, (4) restitution or payment of compensation to a crime victim ordered by a court of competent jurisdiction, (5) payment of a civil judgment rendered in favor of a crime victim by a court of competent jurisdiction, and (6) administrative expenses, including probate fees and taxes, and including fiduciary fees not exceeding the following commissions on the value of the whole estates accounted for by such fiduciaries: On the first two thousand dollars or portion thereof, five per cent; on the next eight thousand dollars or portion thereof, four per cent; on the excess over ten thousand dollars, three per cent. Upon petition by any fiduciary, the Court of Probate, after a hearing thereon, may authorize compensation in excess of the above schedule for extraordinary services. Notice of any such petition and hearing shall be given to the Commissioner of Correction at least ten days in advance of such hearing. The allowable funeral and burial payment authorized by this section shall be reduced by the amount of any prepaid funeral arrangement. Any amount paid from the estate under this section to any person that exceeds the limits provided in this section shall be repaid to the estate by such person, and such amount may be recovered in a civil action with interest at the legal rate from the date of demand.

(P.A. 01-129, S. 2, 3; P.A. 04-234, S. 19.)

History: P.A. 01-129 effective June 28, 2001; P.A. 04-234 limited the claim of the state to the estate of a person whose death occurs within 20 years from the date such person is released from incarceration, effective June 8, 2004.



Section 18-86 - Transfers between institutions of department.

The commissioner may transfer any inmate of any of the institutions or facilities of the department to any other such institution or facility, irrespective of the institution to which the inmate was originally committed or the length of his sentence, when it appears to the commissioner that the best interests of the inmate or the other inmates will be served by such action.

(1967, P.A. 152, S. 14.)

Transfer of inmate from state prison at Wethersfield to new prison at Somers and Enfield legitimized by former Sec. 18-1; convict sentenced to one penal institution can be transferred or taken to another with statutory or judicial authority. 156 C. 339. Cited. 195 C. 303; 196 C. 309.



Section 18-86a - Contracts with other states for confinement of Connecticut inmates.

The Commissioner of Correction may enter into one or more contracts, with the appropriate official or officials of any state which is not a party to the New England Interstate Corrections Compact or the Interstate Corrections Compact, for the confinement of Connecticut inmates in correctional facilities located in such state. Any such contract shall provide for: (1) Its duration; (2) payments to be made by the state of Connecticut to the state to which the inmates are sent, for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance; (3) participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom; (4) delivery and retaking of inmates; and (5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the state of Connecticut and the state to which the inmates are sent. The Commissioner of Correction shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations shall include, but not be limited to, limitations on the length of time that inmates may be confined in correctional facilities of other states, the types of inmates eligible to be sent, the types of services, facilities, programs and treatment furnished by other states for which payment will be made, and limitations on the amount of payments to be made to other states to which inmates are sent.

(P.A. 90-250, S. 1, 3.)



Section 18-86b - Contracts with governmental and private vendors for supervision of state inmates outside the state.

(a) Notwithstanding the provisions of sections 18-105 to 18-107, inclusive, the Commissioner of Correction is authorized to improve the operation of the state's correctional facilities by entering into contracts with any governmental or private vendor for supervision of not more than five hundred inmates outside the state. Any such governmental or private vendor shall agree to be bound by the provisions of the Interstate Corrections Compact, and any governmental or privately-operated facility to which state inmates are transferred pursuant to a contract under this subsection shall be located in a state which has enacted and entered into the Interstate Corrections Compact.

(b) (1) Notwithstanding the provisions of sections 18-105 to 18-107, inclusive, during the fiscal year ending June 30, 2004, the Commissioner of Correction is authorized to improve the operation of the state's correctional facilities by entering into contracts in accordance with this subsection with any governmental or private vendor for the supervision of not more than an additional two thousand inmates outside the state.

(2) If the governmental vendor with which the commissioner has a contract under subsection (a) of this section on August 20, 2003, for the supervision of inmates outside this state is willing to accept additional inmates for supervision, the Commissioner of Correction may, notwithstanding the provisions of section 4a-57, enter into a contract with such governmental vendor for the supervision of such number of additional inmates as such governmental vendor is willing to accept. If the commissioner does not enter into such a contract with such governmental vendor or if, after contracting for the supervision of additional inmates by such governmental vendor, the number of inmates authorized to be supervised outside this state under subdivision (1) of this subsection has not been attained, the commissioner may enter into contracts with any governmental or private vendor for the supervision of all or part of the remaining number of inmates authorized to be supervised outside this state under said subdivision (1).

(3) Any such governmental or private vendor shall agree to be bound by the provisions of the Interstate Corrections Compact, and any governmental or privately-operated facility to which state inmates are transferred pursuant to a contract under this subsection shall be located in a state which has enacted and entered into the Interstate Corrections Compact.

(4) Prior to entering into any contract under this subsection, the commissioner shall submit such proposed contract to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the judiciary for their review and comment.

(c) (1) Notwithstanding the provisions of sections 18-105 to 18-107, inclusive, during the fiscal years ending June 30, 2005, June 30, 2006, and June 30, 2007, the Commissioner of Correction is authorized to improve the operation of the state's correctional facilities by entering into contracts in accordance with this subsection with any governmental or private vendor for the supervision of not more than an additional one thousand inmates outside the state.

(2) Any such governmental or private vendor shall agree to be bound by the provisions of the Interstate Corrections Compact, and any governmental or privately-operated facility to which state inmates are transferred pursuant to a contract under this subsection shall be located in a state which has enacted and entered into the Interstate Corrections Compact.

(3) Prior to entering into any contract under this subsection, the commissioner shall submit such proposed contract to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the judiciary for their review and comment.

(d) A state inmate confined in any governmental or privately-operated facility pursuant to the terms of any contract with the state shall at all times be subject to the authority of the Commissioner of Correction who may at any time remove the inmate for transfer to a state correctional facility or other institution, for transfer to another governmental or privately-operated facility, for release on probation or parole, for discharge or for any other purpose permitted by the laws of this state.

(P.A. 95-229; June 30 Sp. Sess. P.A. 03-6, S. 156; P.A. 04-234, S. 11; May Sp. Sess. P.A. 04-2, S. 89.)

History: June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to make a technical change, added new Subsec. (b) to authorize the commissioner during the fiscal years ending June 30, 2004, and June 30, 2005, to contract for the supervision of an additional 2,000 inmates out of state and redesignated existing Subsec. (b) as Subsec. (c), effective August 20, 2003; P.A. 04-234 added Subsec. (b)(4) requiring commissioner to submit a proposed contract to the appropriations and judiciary committees for their review and comment, effective June 8, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (b)(1) to authorize commissioner to contract for the supervision of an additional 2,000 inmates outside the state during “the fiscal year ending June 30, 2004,” rather than during “the fiscal years ending June 30, 2004, and June 30, 2005,” added new Subsec. (c) to authorize the commissioner during the fiscal years ending June 30, 2005, June 30, 2006, and June 30, 2007, to contract for the supervision of an additional 1,000 inmates outside the state, and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2004.



Section 18-86c - Contracts re release of inmates.

Any contract entered into between the Commissioner of Correction and a provider operating a halfway house, group home, mental health facility or other community residence to which the commissioner may release inmates, shall specify whether such provider refuses to accept certain inmates and, if so, shall specify the types of inmates such provider refuses to accept.

(June Sp. Sess. P.A. 00-1, S. 35, 46.)

History: June Sp. Sess. P.A. 00-1 effective July 1, 2000.



Section 18-86d - Agreements with institutions of higher education re free courses for inmates.

An institution of higher education that enters into an agreement with the Department of Correction for an employee or agent of such institution to teach one or more for-credit courses to inmates of a correctional facility at no charge to said department or to the participating inmates shall not be considered a state contractor for the purposes of such agreement.

(P.A. 13-68, S. 1.)



Section 18-87 - Transfers to other state institutions and to the Commissioner of Children and Families.

The Commissioner of Correction may transfer any inmate of any of the institutions of the Department of Correction to any other appropriate state institution with the concurrence of the superintendent of such institution or to the Department of Children and Families when the Commissioner of Correction finds that the welfare or health of the inmate requires it. When an inmate, after the expiration of his sentence, is committed to or otherwise remains in the institution to which he was transferred, the expense of his treatment and support shall be paid as provided by sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b, and 17b-743 to 17b-747, inclusive. No transfer of any person who has attained the age of eighteen years shall be made to the Department of Children and Families. No transfer of any person who has not attained the age of eighteen years shall be made to the Department of Children and Families unless the Commissioner of Children and Families finds that such person would benefit from a transfer to the Department of Children and Families and agrees to accept such person and such person has given his written consent to such transfer. Such person transferred to the Department of Children and Families shall be deemed to be committed to the custody of the Commissioner of Children and Families. The Commissioner of Children and Families shall have the power to terminate the commitment and release such person at any time he determines such termination and release would be in such person's best interest, and shall have the power to return such person to the jurisdiction of the Commissioner of Correction. The transfer of any person under this section to the Department of Children and Families shall not result in the person so transferred being in the custody of the Commissioner of Correction and the Commissioner of Children and Families for a total of less than the minimum or more than the maximum term he would have been in the custody of the Commissioner of Correction had he not been so transferred.

(1967, P.A. 152, S. 15; 1969, P.A. 664, S. 13; 1972, P.A. 127, S. 35; P.A. 93-91, S. 1. 2; P.A. 96-180, S. 53, 166; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 54; P.A. 05-288, S. 73.)

History: 1969 act added provisions re transfers from correctional institution to department of children and youth services, required that superintendent of institution from which transfer to be made concur in decision and placed responsibility of determination of suitability of transfer on commissioner of correction rather than on wardens, superintendents or jail administrators; 1972 act forbade transfer of those reaching 18 rather than 20, reflecting changed age of majority; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-180 made technical grammatical change, effective June 3, 1996 (Revisor's note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said subsections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act; P.A. 05-288 made technical changes, effective July 13, 2005.

See Sec. 17a-10 re custody of committed children.

See Sec. 17b-250 re payment of hospital expenses of inmate transferred from correctional institution.

See Sec. 18-52a re hospitalization of prisoners for surgery or other care.

See Sec. 18-94 re retention of diseased inmates in correctional or charitable institutions.

Cited. 158 C. 439; 195 C. 303; 201 C. 115.



Section 18-87a to 18-87f - Contracts with private agencies for: Halfway house handling of prerelease inmates; reentry services for paroled or discharged offenders. Early release: Pretrial inmates; sentenced inmates. Prison overcrowding emergency: Definitions; construction program, release of prisoners.

Sections 18-87a to 18-87f, inclusive, are repealed.

(1972, P.A. 11, S. 1; P.A. 78-1, S. 1, 2; P.A. 80-200, S. 6, 7; P.A. 80-442, S. 24, 25, 28; P.A. 81-437, S. 6, 7, 12; P.A. 82-472, S. 56, 183; P.A. 84-505, S. 1, 2, 5, 6; P.A. 87-538, S. 2, 3, 5; P.A. 88-244, S. 2; 88-317, S. 78, 107; P.A. 89-353, S. 5, 8; P.A. 95-152, S. 3.)



Section 18-87i - Emergency correctional facility projects and large increases in correctional facility inmate populations: Notices, negotiated agreements between state and municipalities, arbitration.

Section 18-87i is repealed, effective October 1, 1999.

(P.A. 89-353, S. 7, 8; P.A. 99-75, S. 13.)



Section 18-87j - Criminal Justice Policy Advisory Commission.

There is established a Criminal Justice Policy Advisory Commission which shall be within the Office of Policy and Management for administrative purposes only. The commission shall consist of the undersecretary of the Criminal Justice Policy and Planning Division within the Office of Policy and Management, the Chief Court Administrator, the Commissioner of Correction, the Commissioner of Public Safety, the Chief State’s Attorney, the Chief Public Defender, the Commissioner of Mental Health and Addiction Services and the chairperson of the Board of Pardons and Paroles, or their designees, the executive director of the Court Support Services Division or other designee of the Chief Court Administrator and the following members, each of whom shall be appointed by the Governor: Three government officials, a police chief, three persons representing offender and victim services within the private community and two public members. In addition, the Labor Commissioner and the Commissioner of Social Services, or their designees, shall be members of the commission with authority to deliberate and vote on matters concerning employment and entitlement programs available to adult and juvenile offenders who are reentering the community, the Commissioner of Children and Families and the Commissioner of Education, or their designees, shall be members of the commission with authority to participate and vote on matters concerning juvenile justice and the Commissioner of Veterans’ Affairs, or his or her designee, shall be a member of the commission with authority to deliberate and vote on matters concerning veterans within the criminal justice system including the reentry needs of incarcerated veterans. The undersecretary of the Criminal Justice Policy and Planning Division shall serve as chairperson of the commission. The commission shall meet at such times as it deems necessary.

(P.A. 81-437, S. 1, 12; P.A. 82-472, S. 168, 183; P.A. 84-27, S. 2; P.A. 02-132, S. 11; P.A. 04-234, S. 2, 14; P.A. 05-249, S. 5; P.A. 06-193, S. 4; P.A. 13-214, S. 15; P.A. 15-44, S. 1.)

History: P.A. 82-472 made a technical change by eliminating the director of the justice commission from the commission on prison and jail overcrowding and adding one more government official; P.A. 84-27 deleted the requirement that the commission meet at least once each month; P.A. 02-132 replaced “the Chief Bail Commissioner” with “the executive director of the Court Support Services Division” and made technical changes; P.A. 04-234 added the Commissioner of Mental Health and Addiction Services and the chairperson of the Board of Parole as members of the commission and authorized the designees of those individuals and of the Commissioner of Correction and the Commissioner of Public Safety to serve, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-249 added the undersecretary of the Criminal Justice Policy and Planning Division within the Office of Policy and Management as a member of the commission and replaced provision requiring the Governor to appoint a chairperson from among the members of the commission with provision requiring said undersecretary to serve as chairperson, effective July 1, 2006; P.A. 06-193 changed name of Commission on Prison and Jail Overcrowding to Criminal Justice Policy Advisory Commission, added Labor Commissioner and Commissioner of Social Services, or their designees, as members with respect to matters concerning employment and entitlement programs available to adult and juvenile offenders reentering the community and added Commissioner of Children and Families and Commissioner of Education, or their designees, as members with respect to matters concerning juvenile justice, effective July 1, 2006; P.A. 13-214 changed number of members representing offender and victim services within private community from 2 to 3; P.A. 15-44 added Commissioner of Veterans’ Affairs as a member with authority to deliberate and vote on matters concerning veterans within the criminal justice system.



Section 18-87k - Powers and duties of commission.

(a) The Criminal Justice Policy Advisory Commission shall: (1) Develop and recommend policies for preventing prison and jail overcrowding; (2) examine the impact of statutory provisions and current administrative policies on prison and jail overcrowding and recommend legislation to the Governor and the General Assembly; (3) research and gather relevant statistical data and other information concerning the impact of efforts to prevent prison and jail overcrowding and make such information available to criminal justice agencies and members of the General Assembly; (4) advise the undersecretary of the Criminal Justice Policy and Planning Division on policies and procedures to promote more effective and cohesive state criminal justice and juvenile justice systems and to develop and implement the offender reentry strategy as provided in section 18-81w; (5) monitor developments throughout the state's criminal justice system and, not later than February 15, 2009, and annually thereafter, report to the Governor and the General Assembly on the effectiveness of the state's reentry strategy, outcomes achieved under the reentry strategy and the level of integration and coordination of the information technology systems used by the criminal justice agencies and other system-wide issues identified by the commission; (6) not later than February 15, 2009, and annually thereafter, sponsor for all members of the criminal justice community a full-day review of the criminal justice system in the state including progress that has been made within the past year and challenges to be met, which review shall be facilitated by the undersecretary of the Criminal Justice Policy and Planning Division; (7) identify specific needs for reentry services in geographic areas throughout the state; (8) identify institution-based and community-based programs and services that effectively address offender needs and reduce recidivism including, but not limited to, education and training, employment preparation and job bank, transitional health care, family support, substance abuse, domestic violence and sexual offender programs and services; (9) develop a guide to best practices in the provision of reentry services; (10) develop and annually update a plan to ensure the availability of reentry services, which plan may include establishment of community reentry centers; and (11) assist the undersecretary of the Criminal Justice Policy and Planning Division in developing the recommendations included in the report and presentation made by the division pursuant to section 4-68p.

(b) The commission shall establish a subcommittee on corrections behavioral health composed of the Commissioner of Correction, the Commissioner of Mental Health and Addiction Services and a representative of The University of Connecticut Health Center having responsibility for the administration of the contract with the Department of Correction concerning the provision of health care services to inmates of the department. The subcommittee shall make recommendations to the commission concerning the provision of behavioral health services to inmates of the Department of Correction.

(c) The commission shall establish a subcommittee on correctional staff health and safety composed of the Commissioner of Correction, the Commissioner of Emergency Services and Public Protection and the Commissioner of Mental Health and Addiction Services, or their designees, eight persons appointed one each by the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and public safety, one representative from each of the three local chapters of labor organizations representing correction officers appointed by such local chapter and one representative from each of the labor organizations representing hazardous duty staff of the Department of Correction appointed by such labor organization. The subcommittee shall review the policies and procedures of the Department of Correction with respect to staff health and safety including, but not limited to, the manner in which: (1) Inmate assaults are investigated, classified and assigned points, (2) data on inmate assaults is collected and compiled, and (3) data on inmate assaults is reported to persons and agencies outside the department. The subcommittee shall submit any recommendations it may have to the commission concerning revisions to such policies and procedures.

(P.A. 81-437, S. 2, 12; June 30 Sp. Sess. P.A. 03-6, S. 159; P.A. 04-234, S. 34; P.A. 05-249, S. 6; P.A. 06-193, S. 5; Jan. Sp. Sess. P.A. 08-1, S. 38; P.A. 09-223, S. 1; P.A. 11-51, S. 134.)

History: June 30 Sp. Sess. P.A. 03-6 required the commission to take into account the report of the Alternatives to Incarceration Advisory Committee established under Sec. 18-87m in the development of the plan, effective August 20, 2003; P.A. 04-234 designated existing provisions as Subsec. (a) and added Subsec. (b) re establishment, membership and duties of a subcommittee on corrections behavioral health, effective June 8, 2004; P.A. 05-249 amended Subsec. (a) to delete former Subdiv. (3) re annual preparation and distribution of a comprehensive state criminal justice plan for preventing prison and jail overcrowding and redesignate existing Subdiv. (4) as new Subdiv. (3), effective July 1, 2006; P.A. 06-193 amended Subsec. (a) to replace “commission” with “Criminal Justice Policy Advisory Commission”, add new Subdiv. (4) re advising undersecretary of the Criminal Justice Policy and Planning Division on policies and procedures to promote more effective and cohesive state criminal justice and juvenile justice systems and to develop and implement the offender reentry strategy as provided in Sec. 18-81w and add new Subdiv. (5) re assisting said undersecretary in developing recommendations in the report and presentation made pursuant to Sec. 4-68p, effective July 1, 2006; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to add new Subdiv. (5) re monitoring developments throughout state's criminal justice system and annually reporting on reentry strategy, outcomes achieved under reentry strategy, level of integration and coordination of information technology systems and other system-wide issues, add new Subdiv. (6) re annually sponsoring a full-day review of the criminal justice system, add new Subdiv. (7) re identifying specific needs for reentry services in geographic areas, add new Subdiv. (8) re identifying institution-based and community-based programs and services that effectively address offender needs and reduce recidivism, add new Subdiv. (9) developing a guide to best practices in provision of reentry services, add new Subdiv. (10) re developing and annually updating a plan to ensure availability of reentry services and redesignate existing Subdiv. (5) as Subdiv. (11), effective January 25, 2008; P.A. 09-223 added Subsec. (c) re establishment, membership and duties of subcommittee on correctional staff health and safety; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 18-87l - New Haven Armory not to be used to house prisoners or other detainees.

The New Haven Armory may not be used in any part or at any time for the incarceration or holding of persons charged with, or convicted of, a crime, including, but not limited to, any temporary housing of prisoners or detainees on an emergency basis.

(P.A. 00-192, S. 18, 102.)

History: P.A. 00-192 effective July 1, 2000.



Section 18-87m - Alternatives to Incarceration Advisory Committee: Membership, duties, report. Commissioner to implement alternatives to incarceration initiatives to reduce prison population.

Section 18-87m is repealed, effective July 1, 2006.

(June 30 Sp. Sess. P.A. 03-6, S. 158; P.A. 04-234, S. 2; P.A. 06-119, S. 4.)



Section 18-88 - (Formerly Sec. 18-14). Industrial activities. State agencies required to purchase necessary products from institution industries. Retail hobby stores.

(a) The commissioner shall use the industrial fund for the institutions of the department as a revolving fund for the maintenance and continuance of such productive industries as the commissioner directs and for the purchase of supplies, stock, tools, machinery and other equipment to promote in any way the industrial activities, including agricultural activities, of the institutions. The proceeds from all sales resulting from such activities shall be paid to the Treasurer and credited to said fund.

(b) The commissioner shall approve the establishment and maintenance of any and all such industrial activities, including, but not limited to, an optical shop to produce prescription eyeglasses for inmates of correctional institutions, for persons under state care in other institutions and for other persons receiving or eligible to receive benefits under Title XIX of the federal Social Security Act, as amended, provided such optical shop is under the direct supervision of an optician licensed under chapter 381, and provided further such eyeglasses are prescribed by an optometrist licensed under chapter 380, and are fitted by such licensed optometrist or by an optician licensed under chapter 381, after considering and determining the extent, if any, to which each industry may compete with private industry and, as far as possible, shall encourage a diversified program. If said optical shop is unable to fill the prescription for such eyeglasses for any reason, within the two-week period from its receipt of such prescription, said shop shall notify the person who prescribed such eyeglasses within ten days after receipt of such prescription.

(c) The commissioner may, by regulation, provide, for any injury suffered by any inmate arising out of and in the course of his employment in such industries, a compensation award not covered under section 4-165b. Such payments shall not exceed the sum of one dollar and fifty cents per week and shall be payable solely from profits from such industries.

(d) The commissioner may appoint, in accordance with chapter 67, a superintendent of institution industries and such assistants and employees as he deems necessary to (1) manage the industries, (2) market and deliver the products and (3) investigate complaints. The compensation of such appointees shall be paid from the industrial fund.

(e) The commissioner shall cause such articles, materials and products as are used by state agencies and political subdivisions to be produced by the labor of prisoners and sold at prices comparable with the lowest market prices for such articles and materials sold or offered for sale outside the institutions.

(f) Any political subdivision of the state or federal government or any private nonprofit entity, including one which receives all or part of its revenues from any political subdivision of the state or federal government, may purchase any articles, materials or products required by it which are produced or manufactured by the institution industries, and any person may purchase products and by-products of farming operations in accordance with section 53-329. The commissioner may promulgate and circulate at sufficiently frequent intervals for distribution to the Commissioner of Administrative Services, the Comptroller and such political subdivisions a catalog showing styles, designs, sizes and varieties of all articles, materials and products manufactured and produced at the institutions and periodical price lists for all such articles.

(g) Each state department, agency, commission or board shall purchase its necessary products and services from the institution industries if such products and services are produced or manufactured and made available by such industries, provided such products and services are of comparable price and quality and in sufficient quantity as may be available for sale or offered for sale outside the institutions.

(h) The commissioner shall file an annual report of the industrial operations with the Governor and a balance sheet and statement of operations with the Comptroller at such times as he requests. The commissioner shall determine at the end of each fiscal year the amount of cash working capital necessary to be retained in the industrial fund and the excess of the amount so determined shall be transferred to the General Fund.

(i) The Commissioner of Correction may establish retail hobby stores for the purpose of the sale to the public, but not for resale, of articles made by inmates of any of the institutions of the department. The proceeds of such sales, less a charge to defray the cost of the sales as determined by the commissioner, shall be deposited in the inmate's institutional account. Such hobby products shall be subject to approval by the Commissioner of Correction.

(j) Any person who sells or offers for sale on the open market, to any person other than as specified in this section, any articles, materials or products manufactured or produced by institution inmates, shall be fined not less than one hundred dollars nor more than five thousand dollars or be imprisoned not more than six months, or be both fined and imprisoned.

(k) The Commissioner of Correction may establish, within the industrial fund, commissaries to be operated for the purpose of sale to inmates of items authorized by the commissioner. The cost of the commissary operation shall be charged to the fund and the proceeds of such sales shall be deposited in the fund. The commissioner is authorized to transfer a portion of the profits from the operation of the commissaries to the Correctional General Welfare Fund established under section 4-57a.

(1949 Rev., S. 3017; 1957, P.A. 657, S. 1–11, 14; 1961, P.A. 45, S. 1; 1963, P.A. 28, S. 3; 1967, P.A. 152, S. 33; 1969; P.A. 470; P.A. 77-614, S. 274, 610; P.A. 78-293, S. 1, 2, 6; P.A. 79-151; P.A. 84-236, S. 2; P.A. 88-1, S. 5, 13; 88-116, S. 10; P.A. 90-74; P.A. 91-406, S. 6, 29; P.A. 98-263, S. 16, 21; P.A. 01-106, S. 1, 6.)

History: 1961 act deleted provision in Subsec. (a) that members be appointed in odd-numbered years for two-year terms and provided for staggered terms of five years each; 1963 act deleted stipulation in Subsec. (b) that industrial fund be used for State Prison and State Prison farm and substituted Osborn Division for State Prison farm in same subsection; 1967 act substituted “The Correction” for “State Prison” in name of Commission (Subsec. (a)), “institution” for “prison,” “State Prison” and “Osborn division” (Subsecs. (b), (d), (f), (g) and (h)), “commissioner of correction” for “directors” (Subsecs. (a), (d), (g) and (i), “commissioner” for “warden of the State Prison” (Subsec. (f)), and “institution inmates” for “prisoners” to conform with new terminology of title 18, further deleted obsolete provision re staggered terms of appointment and substituted provision authorizing governor to appoint member annually for five-year term to replace member whose term expires (Subsec. (a)), added provisions for use of industrial fund for “institutions of the department” (Subsec. (b)), deleted provisions for incentive wages for meritorious service and the grading of inmates according to skill and work habits (Subsec. (d)) and provision that section “shall not apply to State Prison for Women” (Subsec. (d)(1)); Sec. 18-14 transferred to Sec. 18-88 in 1968; 1969 act inserted new Subsec. (j) re retail hobby stores and redesignated former Subsec. (j) as Subsec. (k); P.A. 77-614 deleted Subsec. (a) which had described organization of Correction Industries Advisory Commission, redesignating remaining Subsecs. accordingly, transferred duties of commission to commissioner of correction and replaced commissioner of finance and control with secretary of the office of policy and management, effective January 1, 1979; P.A. 78-293 added provisions re production of eyeglasses in optical shop in Subsecs. (b) and (c); P.A. 79-151 authorized federal government and private nonprofit entities to purchase products in Subsec. (f) and required state agencies to purchase products and services from institution industries as specified in Subsec. (g); P.A. 84-236 amended Subsec. (a) to allow use of funds for agricultural activities; P.A. 88-1 amended Subsec. (h) to eliminate involvement of secretary of the office of policy and management in determination of amount of cash working capital to be retained in fund; P.A. 88-116 substituted “commissioner of administrative services” for “director of purchasing” in Subsec. (f); P.A. 90-74 amended Subsec. (f) by permitting any person to purchase products and by-products of farming operations in accordance with Sec. 53-329; P.A. 91-406 corrected an internal reference in Subsec. (c), substituting Sec. 4-165b for Sec. 18-95; P.A. 98-263 added Subsec. (k) re establishment and operation of commissaries, effective July 1, 1998; P.A. 01-106 amended Subsec. (g) to eliminate provision prohibiting Comptroller's approval of certain purchases that are not from institution industries, effective July 1, 2001.

See Sec. 53-329 re deposit of proceeds from sale of prison labor products in industrial fund.

Former statute cited. 130 C. 111.



Section 18-88a - Correction Industries Revolving Fund, charge for fringe benefits prohibited.

The Comptroller shall not charge the Correction Industries Revolving Fund for the cost of fringe benefits for employees of said fund paid by the Comptroller.

(P.A. 86-312, S. 18, 21.)



Section 18-89 - (Formerly Sec. 18-9). Contracts for labor; public institutions.

No contract or agreement shall be made for the labor or services of inmates of any correctional or other state institution in the manufacture of goods or any portion of such manufacture, or for the product of such labor or services, except after public notice, by advertising in at least three daily papers having a circulation in different sections of the state, calling for sealed proposals or bids for such labor, or the product thereof, and such proposal or bid, received in accordance with such notice, as is by its terms most advantageous to the state shall be accepted by the authorities in charge of the disposal of such labor, or the product thereof, and such contract or agreement shall be made in accordance with the terms of such notice and such proposal or bid. No such contract or agreement shall be made for any period exceeding four years. The provisions of this section shall not apply to section 18-88.

(1949 Rev., S. 3004; 1957, P.A. 657, S. 12; 1961, P.A. 517, S. 56; 1967, P.A. 152, S. 31.)

History: 1961 act deleted obsolete references to county institutions; 1967 act substituted “correctional” for “penal”; Sec. 18-9 transferred to Sec. 18-89 in 1968.

See Sec. 18-7 re powers and duties of warden.



Section 18-90 - (Formerly Sec. 18-10). Prisoners; employment restricted.

Section 18-90 is repealed.

(1949 Rev., S. 3005; P.A. 77-614, S. 323, 610; P.A. 80-14.)



Section 18-90a - Employment of inmates.

The Commissioner of Correction may permit any inmate of a correctional facility under his jurisdiction to be employed by any department or agency of the state, any political subdivision of the state or federal government or any private, nonprofit entity which desires to make use of the services of such inmates, provided participation by such inmates shall be voluntary. The employment of any inmate pursuant to this section shall not result in the displacement of employed workers, and shall not impair existing contracts for services. Any inmate employed under this section shall receive the same compensation he would receive if he worked within the correctional institution to which he is confined.

(P.A. 73-277; P.A. 86-421, S. 1.)

History: P.A. 86-421 authorized employment of an inmate by any political subdivision of the state or federal government or any private, nonprofit entity and provided that the employment of an inmate shall not result in the displacement of employed workers or impair existing contracts for services.



Section 18-90b - Pilot program for inmate labor in private industry.

(a) The Commissioner of Correction may establish a pilot program involving the use of inmate labor in private industry consistent with governing federal guidelines.

(b) The commissioner may enter into such contracts as may be necessary to fully implement the pilot program. Such contractual agreements may include rental or lease agreements for state buildings or portions thereof on the grounds of any institution or facility of the Department of Correction and for any real property needed for reasonable access to and egress from any such building for the purpose of establishing and operating a factory for the manufacturing and processing of goods, wares or merchandise or the provision of service or any other business or commercial enterprise deemed by the commissioner to enhance the general welfare of the inmate population.

(c) An inmate may participate in the pilot program established pursuant to this section only on a voluntary basis and only after he has been informed of the conditions of his employment.

(d) No inmate participating in the pilot program shall be paid less than the prevailing wage for work of similar nature in private industry.

(e) Inmate participation in the pilot program shall not result in the displacement of employed workers and shall not impair existing contracts for services.

(f) Nothing in this section shall be deemed to restore in whole or in part the civil rights of any inmate. No inmate compensated for participation in the program shall be considered to be an employee of the state or exempt from the provisions of (1) section 18-84a, or (2) section 18-85a and regulations adopted in accordance with said section.

(g) The provisions of subsection (j) of section 18-88 shall not apply to any articles, materials or products manufactured or produced by institutional inmates pursuant to this section.

(P.A. 86-349; P.A. 88-300, S. 2; P.A. 13-69, S. 5.)

History: P.A. 88-300 amended Subsec. (f) by deleting “or any person, firm or corporation, and no such compensation shall be considered wages for purposes of chapter 567”; P.A. 13-69 amended Subsec. (a) to provide that pilot program be consistent with governing federal guidelines, amended Subsec. (f) to provide that no inmate compensated for participation in program is exempt from Sec. 18-84a or Sec. 18-85a and regulations adopted thereunder, and made technical changes, effective July 1, 2013.

Cited. 225 C. 528.



Section 18-90c - Investigation of certain inmates re child support orders and arrearages.

When any person is committed to the custody of the Commissioner of Correction as a result of a criminal conviction and such person receives compensation under the pilot program established pursuant to section 18-90b, the commissioner shall investigate whether (1) the Superior Court or a family support magistrate has issued an order of support of a minor child or children against such person and (2) such person is delinquent on such support payments.

(P.A. 88-300, S. 4.)



Section 18-91 - (Formerly Sec. 18-16). Use of correctional institutions by United States. Removal of inmates to federal institutions.

(a) Any institution of the department may be used, for confining any person held under the authority of any United States statute including persons detained as aliens. The Commissioner of Correction may contract with the United States for the use of such institution, for confining any person held under such authority; but the expense of supporting and confining such person shall be paid by the United States. The commissioner may enter into and execute a contract or contracts with the United States for the removal of any inmate from any institution of the department to a federal correctional institution or medical center when, in his opinion, the inmate needs particular treatment or special facilities available at such correctional institution or medical center, or it is in the best interest of the state. When required as part of the contract the Commissioner of Correction or any person authorized by him may personally deliver such inmate to the particular federal authorities involved, and the state may, in the manner provided in section 4-165b, compensate such prisoner for personal injury or damages sustained by him while being removed to a federal institution for which no other compensation is available, unless such injury or damage was sustained in an attempt at escape or as the result of other misconduct of the prisoner.

(b) The authority of the Commissioner of Correction to contract with the United States pursuant to this section includes but is not limited to the authority to agree to indemnify and hold harmless the United States against any loss or damage to persons or property incurred because of the confinement of any prisoner so transferred.

(1949 Rev., S. 3010; 1957, P.A. 179, S. 1; 1967, P.A. 152, S. 34; 1971, P.A. 189; P.A. 73-251; P.A. 90-230, S. 27, 101.)

History: 1967 act substituted “any institution of the department” for “prison” and “State Prison,” and “commissioner of correction” for “warden and directors of the prison”, deleted references to federal “penitentiary” and substituted federal “correctional institution or medical center”; Sec. 18-16 transferred to Sec. 18-91 in 1968; 1971 act rephrased provision re confinement of persons under U.S. statutes and included confinement of aliens, deleted provision under which prisoners of war could be confined in state facilities, allowed transfer from state to federal facility when “in the best interest of the state” and added provisions re personal delivery to federal authorities and compensation for damages; P.A. 73-251 added Subsec. (b) re hold harmless clause in contracts between state and federal authorities; P.A. 90-230 corrected an internal reference.



Section 18-91a - International transfer or exchange of prisoners.

(a) If a treaty between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Commissioner of Correction may, on behalf of the state and subject to the terms of the treaty, consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of the state in the treaty. No offender shall be transferred or exchanged under this section unless he consents to such transfer or exchange.

(b) In the event that a foreign national, incarcerated pursuant to the laws of the state, is barred from transferring pursuant to such a treaty due to the indeterminate nature of his sentence, the Board of Pardons and Paroles may, after full review of the foreign national's record, set a determined date. This date shall be considered only for purposes of facilitating international transfer of the foreign national and shall not be considered viable or actionable for any other purpose nor shall such date create any expectation or guarantee of release.

(c) The Commissioner of Correction may designate a person to administer the program for the international transfer of prisoners pursuant to this section.

(P.A. 93-85, S. 1, 2; P.A. 04-234, S. 2.)

History: P.A. 93-85 effective June 2, 1993; P.A. 04-234 replaced Board of Pardons with Board of Pardons and Paroles, effective July 1, 2004.

See Sec. 54-130b re deportation of alien inmates.

Section does not provide for judicial review of commissioner's decision not to grant inmate's request to be transferred, and plainly does not grant an inmate a right to a transfer. 137 CA 135.



Section 18-92 - Expiration of term on Saturday, Sunday or legal holiday.

When the term of any inmate of any institution of the Department of Correction expires on a Saturday, a Sunday or a legal holiday, he shall be discharged on the last business day preceding.

(1967, P.A. 152, S. 38.)



Section 18-93 - Rules re clothing, transportation, grants and loans to discharged persons.

The Commissioner of Correction may make rules for the furnishing of clothing, transportation, grants or loans to persons discharged from his custody.

(1967, P.A. 152, S. 47.)



Section 18-94 - (Formerly Sec. 17-16). Retention of diseased inmates in correctional or charitable institutions.

When the medical officer of, or any physician or advanced practice registered nurse employed in, any correctional or charitable institution reports in writing to the warden, superintendent or other officer in charge of such institution that any inmate thereof committed thereto by any court or supported therein in whole or in part at public expense is afflicted with any venereal disease so that his discharge from such institution would be dangerous to the public health, such inmate shall, with the approval of such warden, superintendent or other officer in charge, be detained in such institution until such medical officer, physician or advanced practice registered nurse reports in writing to the warden, superintendent or officer in charge of such institution that such inmate may be discharged therefrom without danger to the public health. During detention the person so detained shall be supported in the same manner as before such detention.

(1949 Rev., S. 2850; P.A. 87-282, S. 15; P.A. 16-39, S. 15.)

History: Sec. 17-16 transferred to Sec. 18-94 in 1968; P.A. 87-282 added reference to the “warden” of an institution; P.A. 16-39 added references to advanced practice registered nurse.

See Sec. 19a-103 re control of communicable diseases in institutions.



Section 18-95 - (Formerly Sec. 17-18). Compensation for injuries of inmates of state correctional and reformatory institutions.

Section 18-95 is repealed.

(1949 Rev., S. 2853; 1961, P.A. 580, S. 1; 1971, P.A. 110; P.A. 76-136, S. 3, 4.)



Section 18-96 - (Formerly Sec. 18-22). Proceedings on discharge of mentally ill prisoners.

Section 18-96 is repealed, effective October 1, 2007.

(1949 Rev., S. 3016; 1961, P.A. 580, S. 10; 1969, P.A. 297; P.A. 86-186, S. 16; P.A. 87-282, S. 16; P.A. 07-158, S. 8.)



Section 18-96a - Consideration of psychiatrist diagnosis in assessment of and providing mental health services to inmate with a mental illness. Mental health issues training for custodial staff. Agency collaboration re assistance to inmate with a mental illness upon release. Report re mental health services.

(a) When assessing and subsequently providing mental health services to any inmate confined in a correctional facility of the Department of Correction who has been diagnosed with a mental illness by a psychiatrist licensed pursuant to chapter 370, and such psychiatrist has informed the department that such inmate is currently diagnosed by such psychiatrist to be a danger to himself or herself or others, the department shall consider the diagnosis of such psychiatrist in order to appropriately assess such inmate and provide individualized, clinically appropriate and culturally competent mental health services to treat such inmate's condition.

(b) (1) The Department of Correction shall, within available appropriations, develop a program for custodial staff members to receive not less than four hours and not more than eight hours of training on mental health issues each year. Such training shall consist of classroom instruction and written materials provided by a qualified mental health professional in conjunction with a training academy accredited by the American Correctional Association, and shall include, at a minimum: (A) Prevention of suicide and self-injury; (B) recognition of signs of mental illness; (C) communication skills for interacting with inmates with mental illness; and (D) alternatives to disciplinary action and the use of force when dealing with inmates with mental illness. Such program shall be offered: (i) Commencing on July 1, 2009, to all custodial staff members at one or more correctional facilities designated by the Commissioner of Correction; (ii) on and after July 1, 2010, to all custodial staff members at one or more additional correctional facilities designated by the commissioner; and (iii) on and after July 1, 2011, to all custodial staff members at one or more additional correctional facilities designated by the commissioner. Such program shall terminate on July 1, 2012.

(2) In addition to the requirements of subdivision (1) of this subsection, all custodial staff members at each correctional facility of the Department of Correction in which female inmates are confined may, during the fiscal year ending June 30, 2008, and within available appropriations, receive not less than four hours and not more than eight hours of training on mental health issues, including gender-specific and trauma-related mental health issues faced by female inmates.

(c) Before the planned release of any inmate diagnosed with a mental illness as provided in subsection (a) of this section from a correctional facility, the Department of Correction shall collaborate with the Judicial Department, the Department of Social Services and the Department of Mental Health and Addiction Services, as deemed necessary and within available appropriations, to assist such inmate in obtaining housing, mental health treatment services, any public benefits for which the inmate is eligible and employment counseling upon the inmate's release.

(d) On February first of each year, the Commissioner of Correction shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary, public health and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a. Such report shall set forth (1) the number of inmates who have been determined to require mental health services during the previous calendar year, and (2) a description of program services provided by the Department of Correction and, if applicable, its contracted health services provider.

(P.A. 07-216, S. 1.)



Section 18-97 - Confinement under a mittimus: Presentence confinement credit prior to July 1, 1981.

Any person receiving a fine or a sentence to a correctional institution or a community correctional center for an offense committed prior to July 1, 1981, shall receive credit towards any portion of such fine as is not remitted or any portion of such sentence as to which execution is not suspended for any days spent in custody under a mittimus as a result of any court proceeding for the offense or acts for which such fine or sentence is imposed, provided he shall conform to the rules of the institution. Upon notification from the Commissioner of Correction, the clerk of the court shall enter such credit upon the order in the case of a fine, and upon the mittimus in the case of a sentence and it shall be the duty of the agency or person that held such person under such mittimus to inform the clerk of the court of the proper amount of such credit. In the case of a fine each credit day shall be computed at the rate of ten dollars. In no event shall credit be allowed in excess of the fine or sentence actually imposed.

(1967, P.A. 549, S. 15; 1969, P.A. 735, S. 1; P.A. 75-355, S. 2, 3; P.A. 80-442, S. 5, 28.)

History: 1969 act replaced “prison or jail” with “correctional institution or community correctional center”, allowed credit for days in custody under mittimus if person conforms to institution rules and required commissioner's notification for entering credit on order; P.A. 75-355 raised equivalency of credit day from $3 to $10; P.A. 80-442 specified that provisions applicable to offenses committed before July 1, 1981.

Cited. 168 C. 389; 169 C. 247. “Jailtime” credit given only for time served by detainee prior to sentencing. Id., 540. In order for inmate to be entitled to presentence credit for time served pursuant to section, it must appear he was being confined under mittimus which resulted from offense for which sentence was imposed. 173 C. 312. Cited. 184 C. 434; 196 C. 309. Cannot be applied with Sec. 18-98 cumulatively to the same sentence. 201 C. 115. Cited. 202 C. 343; 215 C. 695.

Cited. 30 CA 190.

Inapplicable to life sentences. 30 CS 20.



Section 18-98 - Confinement where bail unobtainable: Presentence confinement credit prior to July 1, 1981.

Any person who has been denied bail or who has been unable to obtain bail and who is subsequently imprisoned for an offense committed prior to July 1, 1981, is entitled to commutation of his sentence by the number of days which he spent in a community correctional center from the time he was denied or was unable to obtain bail to the time he was so imprisoned. The Commissioner of Correction shall, if such person has conformed to the rules of the institution, credit such person with the number of days to which the supervising officer of the correctional center where such person was confined while awaiting trial certifies such person was confined between the denial of bail to him or his inability to obtain bail and his imprisonment.

(1967, P.A. 869; 1969, P.A. 735, S. 2; P.A. 80-442, S. 6, 28.)

History: 1969 act replaced “jail” and “deputy jailer” with community correctional center and its supervising officer and allowed credit be given if person has conformed to institution rules; P.A. 80-442 made provisions applicable for offenses committed before July 1, 1981.

Cited. 168 C. 389. Section applies only to any person “who has been denied bail or who has been unable to obtain bail and who is subsequently imprisoned”. 169 C. 247. “Jailtime” credit given only for time served by detainee prior to sentencing. Id., 540. Cited. 173 C. 312. Section does not entitle petitioner to credit on Connecticut sentence for time he was incarcerated in Florida awaiting extradition to Connecticut. 196 C. 309. Does not apply to time spent in confinement out of state awaiting extradition. Id., 572. Cited. 198 C. 542. Cannot be applied with Sec. 18-97 cumulatively to the same sentence. 201 C. 115. Cited. 202 C. 343; 215 C. 695; 217 C. 568.

Cited. 24 CA 612; 30 CA 190.

Cited. 41 CS 229.



Section 18-98a - Deduction of time for periods of employment.

Each person committed to the custody of the Commissioner of Correction who is employed within the institution to which he was sentenced, or outside as provided by section 18-100, for a period of seven consecutive days, except for temporary interruption of such period as excused by the commissioner for valid reasons, may have one day deducted from his sentence for such period, in addition to any other earned time, at the discretion of the Commissioner of Correction.

(1969, P.A. 298, S. 1; P.A. 73-42.)

History: P.A. 73-42 allowed 1-day deduction for 7 consecutive days served rather than 26 days for 180 consecutive days served.

Commissioner, provided he does not act illegally, arbitrarily or in abuse of discretion, need not deduct time to be served from prisoner's sentence under statute if prisoner fails to observe rules incident to requisite job assignment. 181 C. 286. Cited. 207 C. 412; 209 C. 191; 216 C. 220; 219 C. 269.

Cited. 17 CA 827; 24 CA 612; 39 CA 455.



Section 18-98b - Outstandingly meritorious performance award.

In addition to any commutation or diminution of sentence or any meritorious time service award which may have been granted under section 18-7 or 18-7a, any inmate committed to the custody of the Commissioner of Correction for a definite term, or for a term with a minimum sentence imposed, may have not more than one hundred twenty days deducted from any one continuous term of imprisonment as an outstandingly meritorious performance award in the discretion of the Commissioner of Correction for exceptional personal achievement, accomplishment and other outstandingly meritorious performance, provided any serious act of misconduct or insubordination or refusal to conform to institution regulations occurring at any time during his confinement shall subject the prisoner, at the discretion of the warden and the commissioner, to the loss of all, or any portion, of any time awarded under this section. When any prisoner is held under more than one conviction the several terms of imprisonment imposed thereunder shall be construed as one continuous term for purposes of determining eligibility for any outstandingly meritorious performance award authorized by this section.

(1971, P.A. 162; P.A. 75-36; P.A. 88-244, S. 1; P.A. 91-406, S. 7, 29; P.A. 15-14, S. 5.)

History: P.A. 75-36 increased percentage of those awarded from maximum of 5% to maximum of 10%; P.A. 88-244 deleted provision re maximum number of inmates who may receive awards; P.A. 91-406 corrected an internal reference, substituting Sec. 18-7a for Sec. 18-53; P.A. 15-14 made technical changes.



Section 18-98c - Good conduct credit for presentence confinement prior to July 1, 1981.

In addition to the time credits provided for in sections 18-97 and 18-98, any person who has been denied bail or who has been unable to obtain bail and who subsequently is fined or sentenced to a correctional institution or a community correctional center shall receive a good conduct credit towards any portion of such fine as is not remitted or any portion of such sentence as to which execution is not suspended, such credit to be at the rate of ten days for each month of presentence confinement and such credits to be awarded only for prompt obedience to the rules of the correctional institution or community correctional center wherein the person is confined. The provisions of this section allowing credit at the rate of ten days for each month of presentence confinement shall apply to those periods of time spent in presentence confinement pursuant to sections 18-97 and 18-98, which occur after October 1, 1976, for an offense committed prior to July 1, 1981.

(P.A. 75-222; P.A. 76-358, S. 3; P.A. 80-442, S. 7, 28.)

History: P.A. 76-358 changed credit from 5 to 10 days per month of presentence confinement and added provision specifying applicability of 10-day credit rate; P.A. 80-442 stated that credit rate applies to offenses committed before July 1, 1981.

Cited. 196 C. 309.

Cited. 24 CA 612; 30 CA 190.



Section 18-98d - Credit for presentence confinement.

(a)(1) Any person who is confined to a community correctional center or a correctional institution for an offense committed on or after July 1, 1981, under a mittimus or because such person is unable to obtain bail or is denied bail shall, if subsequently imprisoned, earn a reduction of such person's sentence equal to the number of days which such person spent in such facility from the time such person was placed in presentence confinement to the time such person began serving the term of imprisonment imposed; provided (A) each day of presentence confinement shall be counted only once for the purpose of reducing all sentences imposed after such presentence confinement; and (B) the provisions of this section shall only apply to a person for whom the existence of a mittimus, an inability to obtain bail or the denial of bail is the sole reason for such person's presentence confinement, except that if a person is serving a term of imprisonment at the same time such person is in presentence confinement on another charge and the conviction for such imprisonment is reversed on appeal, such person shall be entitled, in any sentence subsequently imposed, to a reduction based on such presentence confinement in accordance with the provisions of this section. In the case of a fine, each day spent in such confinement prior to sentencing shall be credited against the sentence at a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction.

(2) (A) Any person convicted of any offense and sentenced on or after October 1, 2001, to a term of imprisonment who was confined to a police station or courthouse lockup in connection with such offense because such person was unable to obtain bail or was denied bail shall, if subsequently imprisoned, earn a reduction of such person's sentence in accordance with subdivision (1) of this subsection equal to the number of days which such person spent in such lockup, provided such person at the time of sentencing requests credit for such presentence confinement. Upon such request, the court shall indicate on the judgment mittimus the number of days such person spent in such presentence confinement.

(B) Any person convicted of any offense and sentenced prior to October 1, 2001, to a term of imprisonment, who was confined in a correctional facility for such offense on October 1, 2001, shall be presumed to have been confined to a police station or courthouse lockup in connection with such offense because such person was unable to obtain bail or was denied bail and shall, unless otherwise ordered by a court, earn a reduction of such person's sentence in accordance with the provisions of subdivision (1) of this subsection of one day.

(C) The provisions of this subdivision shall not be applied so as to negate the requirement that a person convicted of a first violation of subsection (a) of section 14-227a and sentenced pursuant to subparagraph (B)(i) of subdivision (1) of subsection (g) of said section serve a term of imprisonment of at least forty-eight consecutive hours.

(b) In addition to any reduction allowed under subsection (a) of this section, if such person obeys the rules of the facility such person may receive a good conduct reduction of any portion of a fine not remitted or sentence not suspended at the rate of ten times the average daily cost of incarceration as determined by the Commissioner of Correction or ten days, as the case may be, for each thirty days of presentence confinement; provided any day spent in presentence confinement by a person who has more than one information pending against such person may not be counted more than once in computing a good conduct reduction under this subsection.

(c) The Commissioner of Correction shall be responsible for ensuring that each person to whom the provisions of this section apply receives the correct reduction in such person's sentence; provided in no event shall credit be allowed under subsection (a) of this section in excess of the sentence actually imposed.

(P.A. 80-442, S. 2, 28; P.A. 81-472, S. 41, 159; P.A. 01-78; P.A. 02-18, S. 2; P.A. 04-234, S. 13; P.A. 06-119, S. 3; P.A. 16-193, S. 33.)

History: P.A. 81-472 made technical changes; P.A. 01-78 amended Subsec. (a) to designate existing provisions as Subdiv. (1), redesignate former Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, and add new Subdiv. (2) re credit for presentence confinement in a police station or courthouse lockup and made technical changes throughout section; P.A. 02-18 amended Subsec. (a)(1) to increase from $10 to $50 the credit against a fine for each day spent in presentence confinement and amended Subsec. (b) to increase from $100 to $500 the good conduct reduction in an unremitted fine for each 30 days of presentence confinement; P.A. 04-234 amended Subsec. (a)(1) to replace the rate of $50 with “a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction”, effective June 8, 2004; P.A. 06-119 amended Subsec. (b) to replace $500 with “ten times the average daily cost of incarceration as determined by the Commissioner of Correction” as the amount of the good conduct reduction of an unremitted fine that a person may receive for each 30 days of presentence confinement, effective July 1, 2006; P.A. 16-193 amended Subsec. (a)(2)(C) by substituting “subsection (g)” for “subsection (h)” in provision re sentencing pursuant to Sec. 14-227a.

Cited. 184 C. 434; 196 C. 309; 201 C. 115; 205 C. 27; 209 C. 23; 215 C. 695; 219 C. 269. Presentence credit not authorized for persons awaiting or contesting extradition; presentence credit not authorized when prisoner not in custody or control of commissioner. 259 C. 855. Regarding claim that incarceration in another state while contesting extradition made section applicable, court held that persons who are confined in another state pending extradition are not similarly situated to persons who are confined in this state pending trial. 266 C. 596.

Cited. 30 CA 190; 36 CA 440; 39 CA 455; Id., 473; 45 CA 566. Presentence credit not authorized for persons awaiting or contesting extradition. 54 CA 11. Allocation of credit under section does not implicate fundamental right or burden a suspect class, and is rationally related to legitimate public purpose of ensuring that convicted offenders serve the full term of their sentences; respondent's allocation of pretrial confinement credit pursuant to section did not violate separation of powers doctrine; because legislature plays substantial role, in conjunction with the judiciary, in sentencing those convicted of criminal offenses, court could not conclude that statute, as applied by respondent, significantly interfered with judiciary's role in sentencing. 90 CA 460. Credits under section are only available to an individual committed to the custody of Commissioner of Correction and not to a person committed to any other authority, including a juvenile committed to Commissioner of Children and Families. 136 CA 373.

Subsec. (a):

Municipal police department is neither a community correctional center nor a correctional institution. 258 C. 394. When concurrent sentences are imposed on different dates, presentence confinement days accrued simultaneously on more than one docket are utilized fully on the date they are applied to first sentence; hence, they cannot be counted a second time to accelerate discharge date of any subsequent sentence without violating language of Subdiv. (1)(A). 271 C. 808. Section clearly requires that in order for petitioner to receive jail credit, he must request the credit from the sentencing court at the time of sentencing, and such timely request is thus a condition precedent to the court's ability to grant the credit. 294 C. 165.

Court reiterated holding that each day of presentence confinement, regardless of the number of informations under which such confinement accrues, should be counted only once and credited to only one day of sentenced confinement. 80 CA 574. Each day of presentence confinement, regardless of the number of informations under which such confinement accrues, should be counted once and credited to only one day of sentenced confinement. Id., 580. Petitioner cannot earn presentence confinement credit while serving sentence. 83 CA 77. Pretrial confinement credit shall be used only once. 94 CA 283. Recalculation of petitioner's presentence confinement credit in wake of Harris v. Commissioner of Correction did not violate petitioner's right to equal protection, constitute an ex post facto violation or violate the separation of powers doctrine. 104 CA 793.

Subsec. (b):

“One continuous term” language of Sec. 18-7 is applicable to presentence good time credit earned under Subsec. and presentence good time credits earned on one sentence may be credited toward a subsequent, controlling concurrent sentence. 254 C. 214.



Section 18-98e - Earned risk reduction credit.

(a) Notwithstanding any provision of the general statutes, any person sentenced to a term of imprisonment for a crime committed on or after October 1, 1994, and committed to the custody of the Commissioner of Correction on or after said date, except a person sentenced for a violation of section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55, 53a-55a, 53a-70a, 53a-70c or 53a-100aa, or is a persistent dangerous felony offender or persistent dangerous sexual offender pursuant to section 53a-40, may be eligible to earn risk reduction credit toward a reduction of such person’s sentence, in an amount not to exceed five days per month, at the discretion of the Commissioner of Correction for conduct as provided in subsection (b) of this section occurring on or after April 1, 2006.

(b) An inmate may earn risk reduction credit for adherence to the inmate’s offender accountability plan, for participation in eligible programs and activities, and for good conduct and obedience to institutional rules as designated by the commissioner, provided (1) good conduct and obedience to institutional rules alone shall not entitle an inmate to such credit, and (2) the commissioner or the commissioner’s designee may, in his or her discretion, cause the loss of all or any portion of such earned risk reduction credit for any act of misconduct or insubordination or refusal to conform to recommended programs or activities or institutional rules occurring at any time during the service of the sentence or for other good cause. If an inmate has not earned sufficient risk reduction credit at the time the commissioner or the commissioner’s designee orders the loss of all or a portion of earned credit, such loss shall be deducted from any credit earned by such inmate in the future.

(c) The award of risk reduction credit earned for conduct occurring prior to July 1, 2011, shall be phased in consistent with public safety, risk reduction, administrative purposes and sound correctional practice, at the discretion of the commissioner, but shall be completed not later than July 1, 2012.

(d) Any credit earned under this section may only be earned during the period of time that the inmate is sentenced to a term of imprisonment and committed to the custody of the commissioner and may not be transferred or applied to a subsequent term of imprisonment. In no event shall any credit earned under this section be applied by the commissioner so as to reduce a mandatory minimum term of imprisonment such inmate is required to serve by statute.

(e) Prior to release of any inmate whose sentence is being reduced due to risk reduction credits earned pursuant to this section, the warden of the correctional facility from which such inmate is to be released shall review such inmate’s records and verify that the inmate earned the risk reduction credits being applied to reduce such inmate’s sentence.

(f) The commissioner shall adopt policies and procedures to determine the amount of credit an inmate may earn toward a reduction in his or her sentence and to phase in the awarding of retroactive credit authorized by subsection (c) of this section.

(P.A. 11-51, S. 22; P.A. 15-216, S. 9.)

History: P.A. 11-51 effective July 1, 2011; P.A. 15-216 amended Subsec. (a) to add references to Secs. 53a-55, 53a-55a and 53a-70c and to add exception re persistent dangerous felony offender or persistent dangerous sexual offender, added new Subsec. (e) re review of inmate records by warden and redesignated existing Subsec. (e) as Subsec. (f).



Section 18-98f - Use of earned risk reduction credits. Report.

Not later than January 1, 2016, and quarterly thereafter, the Commissioner of Correction, after consultation with the Criminal Justice Policy and Planning Division within the Office of Policy and Management, shall, in accordance with the provisions of section 11-4a, report to the General Assembly details about earned risk reduction credits awarded to reduce an inmate’s sentence pursuant to section 18-98e. Such report shall include: (1) The number of inmates released overall and the number of inmates released early as a result of the award of such credit; (2) the crimes for which such released inmates were convicted; (3) the amount of risk reduction credit earned by inmates released early pursuant to such credit; and (4) any recidivism data regarding inmates who were released early pursuant to such credit, including any data such as rate of reentry into the correctional system, elapsed time between release and such reentry, and the crimes for which such inmates were convicted that resulted in such reentry. Not later than thirty days after submission of the report to the General Assembly, said commissioner shall post the report on the Department of Correction’s Internet web site.

(P.A. 15-216, S. 1.)



Section 18-99 - Camp for community correctional center, Connecticut Correctional Institution, Cheshire, and School for Boys inmates.

Section 18-99 is repealed.

(1967, P.A. 651, S. 1–3; 1971, P.A. 872, S. 410; P.A. 76-324, S. 1, 2.)



Section 18-99a - Creation and administration of school district within the Department of Correction. Unified School District #1.

(a) The Commissioner of Correction may establish a school district within the Department of Correction for the education or assistance of any person confined in any institution of the department. The school district shall be known as State of Connecticut-Unified School District #1.

(b) The Commissioner of Correction shall administer, coordinate and control the operations of the school district and shall be responsible for the overall supervision and direction of all courses and activities of the school district and shall establish such vocational and academic education, research and statistics, training and development services and programs as he considers necessary or advisable in the best interests of the persons benefiting therefrom.

(1969, P.A. 636, S. 1, 2; P.A. 77-614, S. 275, 610; P.A. 83-169, S. 2; P.A. 96-180, S. 54, 166; P.A. 98-263, S. 17, 21.)

History: P.A. 77-614 deleted reference to consultation with council of correction in Subsec. (b), effective January 1, 1979; P.A. 83-169 changed name designation of school district to State of Connecticut-Unified School District #1; P.A. 96-180 made technical change in Subsec. (a), effective June 3, 1996; P.A. 98-263 amended Subsec. (a) to replace reference to persons sentenced or transferred to any institution of the department, including but not limited to any person on parole, with reference to persons confined in any institution of the department, effective July 1, 1998.

See Sec. 10-15d re applicability of education general statutes to special school district.

Section places responsibility of tending to educational needs of those incarcerated with the special school district within Department of Correction and requires that it identify students in need of special education. 64 CA 273.

Cited. 45 CS 57.



Section 18-99b - Powers of district. Cooperation with federal government.

(a) The school district acting by the Commissioner of Correction shall have the power to (1) establish and maintain within the Department of Correction such schools of different grades as the commissioner may from time to time require and deem necessary in the best interests of those persons confined in any institution of the department, (2) establish and maintain within the department such school libraries as may from time to time be required in connection with the educational courses, services and programs authorized by section 18-99a and this section, (3) purchase, receive, hold and convey personal property for school purposes and equip and supply such schools with necessary furniture and other appendages, (4) make agreements and regulations for the establishing and conducting of such schools as are authorized under said sections and employ and dismiss, in accordance with the applicable provisions of section 10-151, such teachers as are necessary to carry out the intent of said sections, and to pay their salaries, (5) receive any federal funds or aid made available to the state for rehabilitative or other programs and shall be eligible for and may receive any other funds or aid whether private, state or otherwise, to be used for the purposes of said sections.

(b) The school district acting by the Commissioner of Correction may, pursuant to agreements, cooperate with the federal government in carrying out the purposes of any federal acts pertaining to vocational rehabilitation, and may adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such agreements or plans for vocational or other rehabilitation in correctional institutions, and may comply with such conditions as may be necessary to secure the full benefit of all such federal funds available.

(1969, P.A. 636, S. 3, 4; P.A. 77-614, S. 276, 610; P.A. 82-472, S. 57, 183; P.A. 83-169, S. 3; P.A. 98-263, S. 18, 21.)

History: P.A. 77-614 deleted reference to commissioner's consultation with council of correction in Subsec. (a), effective January 1, 1979; P.A. 82-472 amended Subsec. (b) by deleting the requirement that the commissioner of correction consult with the council of correction; P.A. 83-169 made technical changes; P.A. 98-263 amended Subsec. (a)(1) to replace reference to persons sentenced or transferred to any institution of the department, including but not limited to any person on parole, with reference to persons confined in any institution of the department, effective July 1, 1998.



Section 18-100 - Work-release and education-release programs. Transfer to correctional institution, halfway house, group home, mental health facility or community or private residence.

(a) The Commissioner of Correction, or such person as said commissioner delegates, may, at his discretion arrange for the continuation of the employment of any person committed to the custody of said commissioner in accordance with the provisions of section 54-92a, including persons committed for contempt of court, who is self-employed or who has been regularly employed. If such person has not been so employed the commissioner or his delegate or any suitable person or agency designated by the commissioner shall attempt to secure suitable employment for such person or provide for his attendance at an educational institution if his prior education, aptitude and ability indicate he would profit by such instruction.

(b) Before securing employment for any prisoner under the provisions of this section the commissioner shall determine (1) that such paid employment will not result in the displacement of employed workers, or be applied in skills, crafts or trades in which there is a surplus of available gainful labor in the locality, or impair existing contracts for services; and (2) that the rates of pay and other conditions of employment will not be less than those paid or provided for work of similar nature in the locality in which the work is performed.

(c) Each person accorded the privileges of this section shall be confined in the institution to which he was sentenced during such time as he is not actually at his employment or is not in attendance at an educational institution.

(d) The Commissioner of Correction shall establish such regulations as he deems necessary for the administration of this section and section 18-101 and for the conduct of persons granted the privileges of this section; and he may suspend the privileges of any persons who violate such regulations or whose conduct he believes is unsuitable for the continuation of such privileges.

(e) If the Commissioner of Correction deems that the purposes of this section may thus be more effectively carried out, the commissioner may transfer any person from one correctional institution to another or to any public or private nonprofit halfway house, group home or mental health facility or, after satisfactory participation in a residential program, to any approved community or private residence. Any inmate so transferred shall remain under the jurisdiction of said commissioner.

(1967, P.A. 773, S. 1–4, 6; P.A. 78-92, S. 1; P.A. 82-383, S. 2; P.A. 87-282, S. 17; P.A. 89-383, S. 1, 16; P.A. 90-261, S. 2, 19; P.A. 04-234, S. 30.)

History: P.A. 78-92 added provisions in Subsec. (e) re transfers to public or private nonprofit halfway houses, group homes or mental health facilities; P.A. 82-383 amended Subsec. (e) by authorizing the commissioner to transfer an inmate to an approved community residence and providing that personnel of the department of correction will supervise such inmate; P.A. 87-282 amended Subsec. (e) to add reference to “warden” of an institution; P.A. 89-383 amended Subsec. (d) to make technical changes and authorize the commissioner to implement the provisions of Subsec. (f) notwithstanding the absence of regulations and any other provision of the general statutes and added Subsec. (f) to authorize the commissioner to release persons charged with certain class D felonies and misdemeanors to their place of abode and impose conditions on their release, and to prohibit the receipt of good conduct credit or presentence confinement credit for any period that the person is not confined in a correctional institution or community correctional center, effective July 5, 1989, to July 1, 1994 (Revisor's note: The amendments to this section contained in P.A. 89-383 were deleted by the Revisors following their expiration on July 1, 1994); P.A. 90-261 amended Subsec. (e) to eliminate the authority of the commissioner to transfer an inmate to an approved community residence and the provision that personnel of the department of correction will supervise such inmate, effective July 1, 1993; P.A. 04-234 amended Subsec. (e) to authorize the commissioner to transfer a person, “after satisfactory participation in a residential program, to any approved community or private residence”, delete requirement that a transfer be “with the concurrence of the warden, superintendent or person in charge of the facility to which said person is being transferred” and make a technical change for purposes of gender neutrality, effective June 8, 2004.

See Sec. 53a-169 re penalty imposed for felony of escape in the first degree.

Cited. 185 C. 517; 213 C. 38; 221 C. 402; 234 C. 301.

Cited. 26 CA 48; 35 CA 1; 39 CA 407.

Subsec. (d):

Does not authorize prosecution of single failure to report as “escape” under Sec. 53a-169(a)(2). 216 C. 402.



Section 18-100a and 18-100b - Petty cash fund for loans for work-release program. Release of prisoners to an approved community residence; eligibility.

Sections 18-100a and 18-100b are repealed.

(1969, P.A. 609, S. 1, 2; P.A. 88-244, S. 3; P.A. 89-39; 89-383, S. 13, 16; P.A. 90-261, S. 3; P.A. 95-152, S. 3.)



Section 18-100c - Release of prisoners with definite sentences of two years or less to halfway house, group home, mental health facility or other approved community correction program.

A person convicted of a crime who is incarcerated on or after July 1, 1993, who received a definite sentence of two years or less, and who has been confined under such sentence for not less than one-half of the sentence imposed by the court, less such time as may have been earned under the provisions of section 18-7, 18-7a, 18-98a, 18-98b or 18-98d or less any risk reduction credit earned under the provisions of section 18-98e, may be released pursuant to subsection (e) of section 18-100 or to any other community correction program approved by the Commissioner of Correction.

(P.A. 90-261, S. 4; P.A. 93-219, S. 1, 14; P.A. 11-51, S. 23.)

History: P.A. 93-219 expanded release eligibility to include prisoners who received a definite sentence of two years or less, rather than one year or less, and added references to Secs. 18-7a, 18-98a, 18-98b and 18-98d, effective July 1, 1993; P.A. 11-51 provided for deduction from sentence of any risk reduction credit earned under Sec. 18-98e, effective July 1, 2011.

See Sec. 54-125a re release on parole of inmates with sentences of more than two years.



Section 18-100d - Supervision of persons convicted of a crime committed on or after October 1, 1994, required until expiration of sentence.

Notwithstanding any other provision of the general statutes, any person convicted of a crime committed on or after October 1, 1994, shall be subject to supervision by personnel of the Department of Correction until the expiration of the maximum term or terms for which such person was sentenced less any risk reduction credit earned under the provisions of section 18-98e.

(P.A. 93-219, S. 10, 14; P.A. 04-257, S. 116; P.A. 11-51, S. 24.)

History: P.A. 93-219 effective July 1, 1993; P.A. 04-257 deleted provision re supervision by personnel of “the Board of Parole” and made a technical change for purposes of gender neutrality, effective June 14, 2004; P.A. 11-51 provided for deduction from sentence of any risk reduction credit earned under Sec. 18-98e, effective July 1, 2011.

Section may be harmonized with Sec. 53a-38(b)(1) re determining controlling sentence where prisoner serving concurrent sentences for crimes committed both on or after October 1, 1994, and before October 1, 1994, and where pre-October 1, 1994 sentence subject to good time credit under Sec. 18-7a(c); determination of controlling sentence not a static concept. 261 C. 806. Where petitioner was convicted for offenses that occurred from 1993 to 1995, which therefore occurred both before and after October 1, 1994, petitioner was not eligible for good time credits under section or Sec. 18-7a. 290 C. 653.

Habeas court found to have improperly determined that petitioner was not eligible for good time credits; court's interpretation of good time statutes has the potential of burdening defendant in such a manner so as to conclude that the statutes are penal in nature; in resolving a latent ambiguity as to whether defendant was eligible for good time credits, the rule of lenity applied. 101 CA 52.



Section 18-100e - Pilot zero-tolerance drug supervision program.

(a) Not later than October 1, 1998, the Commissioner of Correction shall establish a pilot zero-tolerance drug supervision program. Eligibility for participation in the program shall be limited to individuals who are eligible for participation in a community release program pursuant to section 18-100c and shall be based upon criteria, including a limit on the maximum number of eligible participants, established by the Commissioner of Correction.

(b) Any person entering such program shall, as a condition of participating in such program, agree to: (1) Submit to periodic urinalysis drug tests, (2) detention in a halfway house facility for a period of two days each time such test produces a positive result, and (3) comply with all rules established by the halfway house if detained in such facility.

(c) Participants in the zero-tolerance drug supervision program shall submit to periodic urinalysis drug tests. If the test produces a positive result, the participant may be detained in a halfway house facility for a period of two days.

(d) Any person who has submitted to a urinalysis drug test pursuant to subsection (c) of this section that produced a positive result may request that a second urinalysis drug test be administered, at such person's expense, to confirm the results of the first test, except that if the participant is determined to be indigent, based upon financial affidavits, the Department of Correction shall pay the cost of the test. The second drug test shall be a urinalysis drug test, separate and independent of the initial test. The participant may be detained in a halfway house pending the results of the second test. If such second test does not produce a positive result, the participant, if detained in a halfway house, shall be released from such halfway house and the fee, if paid by the participant, shall be refunded to the participant.

(e) If at any time during participation in the zero-tolerance drug supervision program, the Commissioner of Correction determines that the conduct of the participant is unsuitable for continuation in such program, such participant may be returned to a correctional facility.

(P.A. 98-145, S. 2, 4; June Sp. Sess. P.A. 98-1, S. 93, 121; P.A. 02-89, S. 33.)

History: June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (d), effective June 24, 1998; P.A. 02-89 deleted as obsolete Subsec. (f) re submission of a report on the program by January 1, 2000.

See Sec. 54-125f re pilot zero-tolerance drug supervision program established by chairman of Board of Pardons and Paroles.



Section 18-100f - Release of certain arrested persons being held pretrial.

Unless otherwise ordered by the court, whenever an arrested person charged with the commission of no crime other than a class D or E felony or a misdemeanor, except a violation of section 53a-60a, 53a-60b, 53a-60c, 53a-60d, 53a-72a, 53a-73a or 53a-181c, is committed by the court to the custody of the Commissioner of Correction pursuant to section 54-64a, the commissioner may release such person to a residence approved by the Department of Correction subject to such conditions as the commissioner may impose including, but not limited to, participation in a substance abuse treatment program and being subject to electronic monitoring or any other monitoring technology or services. Any person released pursuant to this section shall remain in the custody of the commissioner and shall be supervised by employees of the department during the period of such release. Upon the violation by such person of any condition of such release, the commissioner may revoke such release and return such person to confinement in a correctional facility.

(P.A. 04-234, S. 10; P.A. 13-258, S. 4.)

History: P.A. 04-234 effective June 8, 2004; P.A. 13-258 made section applicable to arrested person charged with commission of a class E felony.



Section 18-100g - Release of aliens to immigration authorities.

Notwithstanding any provision of the general statutes, any alien convicted of a crime who received a definite sentence of five years or less and has been confined under such sentence for not less than one-half of the sentence imposed may be released by the Commissioner of Correction pursuant to subsection (e) of section 18-100 to United States Immigration and Customs Enforcement.

(Sept. Sp. Sess. P.A. 09-7, S. 94.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009.



Section 18-100h - Release of persons convicted of certain motor vehicle and drug offenses to their residences.

(a) Notwithstanding any provision of the general statutes, whenever a person is sentenced to a term of imprisonment pursuant to subsection (g) of section 14-227a or section 14-215 and committed by the court to the custody of the Commissioner of Correction, the commissioner may, after admission and a risk and needs assessment of such person, release such person to such person’s residence subject to the condition that such person not leave such residence unless otherwise authorized. Based upon the assessment of such person, the commissioner may require such person to be subject to electronic monitoring, which may include the use of a global positioning system and continuous monitoring for alcohol consumption, and to any other conditions the commissioner deems appropriate. Any person released pursuant to this subsection shall remain in the custody of the commissioner and shall be supervised by employees of the department during the period of such release. Upon the violation by such person of any condition of such release, the commissioner may revoke such release and return such person to confinement in a correctional facility. The commissioner shall establish an advisory committee for the purpose of developing a protocol for the training of correctional staff assigned to the assessment and supervision of offenders eligible for release pursuant to this subsection, evaluation of outcomes of participation in such release, the establishment of victim impact panels and the provision of treatment to such participants. For purposes of this subsection, “continuous monitoring for alcohol consumption” means automatically testing breath, blood or transdermal alcohol concentration levels and tamper attempts at least once every hour regardless of the location of the person being monitored.

(b) Notwithstanding any provision of the general statutes, whenever a person is sentenced to a term of imprisonment for a violation of section 21a-267 or 21a-279 and committed by the court to the custody of the Commissioner of Correction, the commissioner may, after admission and a risk and needs assessment, release such person to such person’s residence subject to the condition that such person not leave such residence unless otherwise authorized. Based upon the assessment of such person, the commissioner may require such person to be subject to electronic monitoring, which may include the use of a global positioning system and continuous monitoring for alcohol consumption, to drug testing on a random basis, and to any other conditions that the commissioner may impose. Any person released pursuant to this subsection shall remain in the custody of the commissioner and shall be supervised by employees of the department during the period of such release. Upon the violation by such person of any condition of such release, the commissioner may revoke such release and return such person to confinement in a correctional facility. For purposes of this subsection, “continuous monitoring for alcohol consumption” means automatically testing breath, blood or transdermal alcohol concentration levels and tamper attempts at least once every hour regardless of the location of the person being monitored.

(P.A. 11-51, S. 26, 27; June Sp. Sess. P.A. 15-2, S. 8.)

History: P.A. 11-51 effective July 1, 2011; June Sp. Sess. P.A. 15-2 amended Subsec. (b) to replace reference to Sec. 21a-279(c) with reference to Sec. 21a-279.



Section 18-100i - Release of inmate from custody and transfer to community-based nursing home for palliative and end-of-life care.

(a) The Commissioner of Correction, at the commissioner's discretion, may release an inmate from the commissioner's custody, except an inmate convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, for placement in a licensed community-based nursing home under contract with the state for the purpose of providing palliative and end-of-life care to the inmate if the medical director of the Department of Correction determines that the inmate is suffering from a terminal condition, disease or syndrome, or is so debilitated or incapacitated by a terminal condition, disease or syndrome as to (1) require continuous palliative or end-of-life care, or (2) be physically incapable of presenting a danger to society.

(b) The Commissioner of Correction may require as a condition of release under subsection (a) of this section that the medical director conduct periodic medical review and diagnosis of the inmate during such release. An inmate released pursuant to subsection (a) of this section shall be returned to the custody of the Commissioner of Correction if the medical director determines that the inmate no longer meets the criteria for release under subsection (a) of this section.

(c) Any inmate released from the custody of the Commissioner of Correction pursuant to subsection (a) of this section shall be supervised in the community by the Department of Correction.

(June 12 Sp. Sess. P.A. 12-1, S. 104.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 18-100j - Pilot treatment program for methadone maintenance and other drug therapies.

Not later than October 1, 2013, the Department of Correction may initiate, with support from the Departments of Mental Health and Addiction Services and Public Health, a pilot treatment program for methadone maintenance and other drug therapies at facilities including, but not limited to, the New Haven Community Correctional Center. The pilot program shall be for eighteen months and shall serve sixty to eighty inmates per month. The Department of Public Health may waive public health code regulations that are not applicable to the service model of the pilot program. Not later than October 1, 2014, and April 1, 2015, the Department of Correction shall report on the results of the program to the joint standing committee of the General Assembly having cognizance of matters relating to human services, the judiciary, and appropriations and the budgets of state agencies.

(P.A. 13-234, S. 114.)

History: P.A. 13-234 effective July 1, 2013.



Section 18-101 - Disposition of inmate compensation.

(a) Whenever any inmate to whom privileges have been granted under section 18-100 is employed for compensation, the Commissioner of Correction or the commissioner's designee shall collect such compensation or require such inmate to deliver to the commissioner or the commissioner's designee the full amount of such compensation when received. The commissioner or the commissioner's designee shall deposit such funds in an account in a savings bank or state bank and trust company in this state or an account administered by the State Treasurer and shall credit such funds to the inmate's individual account and shall keep a record showing the status of the account of each inmate.

(b) On granting privileges to any inmate under section 18-100, the commissioner or the commissioner's designee shall disburse any compensation earned by such inmate in accordance with the following priorities: (1) Federal taxes due; (2) restitution or payment of compensation to a crime victim ordered by any court of competent jurisdiction; (3) payment of a civil judgment rendered in favor of a crime victim by any court of competent jurisdiction; (4) victims compensation through the criminal injuries account administered by the Office of Victim Services; (5) state taxes due; (6) support of such inmate's dependents, if any; (7) such inmate's necessary travel expense to and from work and other incidental expenses; (8) deposits credited to the inmate's discharge savings account under section 18-84a; and (9) costs of such inmate's incarceration under section 18-85a and regulations adopted in accordance with said section. The commissioner shall pay any balance remaining to such inmate upon the inmate's release from incarceration including any amount credited to a discharge savings account pursuant to section 18-84a. Each inmate gainfully self-employed shall pay to the commissioner the costs of such inmate's incarceration under section 18-85a and regulations adopted in accordance with said section, and on default in payment thereof the inmate's participation under section 18-100 shall be revoked.

(c) The commissioner or the commissioner's designee shall notify the Commissioner of Social Services and the welfare department of the town where the dependents of any inmate employed under the provisions of section 18-90b or 18-100 reside of the amounts of any payments being made to such dependents.

(1967, P.A. 773, S. 5; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-560, S. 5, 39; P.A. 88-300, S. 3; P.A. 90-230, S. 85, 101; P.A. 93-262, S. 1, 87; 93-310, S. 27, 32; P.A. 04-234, S. 20; P.A. 07-158, S. 4; P.A. 13-69, S. 4.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-560 replaced commissioner of human resources with commissioner of income maintenance; P.A. 88-300 amended Subsection (a) by adding reference to Sec. 18-90b and amended Subsec. (b) re disbursement of compensation by requiring disbursement in accordance with the following priorities: Federal taxes due, restitution or compensation to crime victim, payment of civil judgment, victims compensation, state taxes due, support of dependents, necessary travel expenses and costs of board; P.A. 90-230 added reference to Sec. 18-90b in Subsec. (b); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-310 changed commission on victim services to office of victim services, effective July 1, 1993; P.A. 04-234 amended Subsec. (b) to replace “costs of his board as determined by said commissioner” with “costs of such person's incarceration under section 18-85a and regulations adopted in accordance with said section” where appearing, effective June 8, 2004; P.A. 07-158 amended Subsec. (b) to add provision re amount transferred to a discharge savings account, and made technical changes, effective July 1, 2007; P.A. 13-69 substituted “inmate” for “person”, amended Subsec. (a) to require commissioner to deposit funds in account in a savings bank or state bank and trust company in this state or in account administered by State Treasurer and credit funds to inmate's individual account, and to delete provision re compensation received by inmate not to be subject to levy or attachment, amended Subsec. (b) to delete reference to privileges granted under Sec. 18-90b, to add new Subdiv. (8) re deposits credited to inmate's discharge savings account under Sec. 18-84a, and to redesignate existing Subdiv. (8) as Subdiv. (9), and made technical and conforming changes, effective July 1, 2013.



Section 18-101a - Furloughs.

The Commissioner of Correction, at the commissioner's discretion, may extend the limits of the place of confinement of an inmate as to whom there is reasonable belief he or she will honor his or her trust, by authorizing the inmate under prescribed conditions to visit a specifically designated place or places, within or without the state, for periods not exceeding forty-five days and return to the same or another institution or facility. Such periods may be renewed at the discretion of the commissioner. Such furlough may be granted only to permit a visit to a dying relative, attendance at the funeral of a relative, the obtaining of medical services not otherwise available, the contacting of prospective employers or for any compelling reason consistent with rehabilitation. Any inmate who fails to return from furlough as provided in the furlough agreement shall be guilty of the crime of escape in the first degree.

(1969, P.A. 272; P.A. 73-639, S. 13; P.A. 74-87; P.A. 04-234, S. 31; Jan. Sp. Sess. P.A. 08-1, S. 16; Sept. Sp. Sess. P.A. 09-7, S. 35.)

History: P.A. 73-639 made failure to return from furlough the crime of escape in the first degree; P.A. 74-87 allowed furloughs “within or without the state” and deleted penalty provision, i.e. the furlough violator is subject to penalty provided in Sec. 53a-169; P.A. 04-234 increased the maximum period of a furlough from 15 days to 30 days, replaced “a prisoner” with “an inmate” and made technical changes for purposes of gender neutrality, effective June 8, 2004; Jan. Sp. Sess. P.A. 08-1 deleted authority to grant a furlough “for any compelling reason consistent with rehabilitation” and, with respect to authority to grant a furlough to contact prospective employers, added proviso that “the commissioner has confirmed that an employment opportunity exists or an employment interview is scheduled”, effective January 25, 2008; Sept. Sp. Sess. P.A. 09-7 increased maximum period of furlough from 30 to 45 days, deleted proviso that, with respect to a furlough to contact prospective employers, “the commissioner has confirmed that an employment opportunity exists or an employment interview is scheduled” and restored authority to grant a furlough “for any compelling reason consistent with rehabilitation”, effective October 5, 2009.

Cited. 184 C. 222.

Furlough extends limit of confinement; equating failure to return from furlough with escape is not violation of constitutional rights to equal protection and due process. 36 CS 71.



Section 18-101b - Residential stays at correctional facilities. Continuation in programs beyond discharge date.

(a) Any inmate of a correctional facility under the authority of the Department of Correction, involved in a departmental program for drug dependent inmates or in a departmental work or education release program, may request that he be allowed to remain in a correctional facility for up to ninety days beyond his parole release or discharge date.

(b) Any inmate of a correctional facility under the authority of the Department of Correction may request that he be allowed to remain in a correctional facility for up to thirty days beyond his discharge date (1) if such inmate is scheduled to be discharged to a treatment program or health care institution but the program or institution is unable to accept the inmate on the scheduled discharge date, or (2) for any compelling reason deemed consistent with offender rehabilitation or treatment.

(c) Any person under the jurisdiction of the Department of Correction, involved in a program operated by a state department other than the Department of Correction, may request that he be allowed to remain in such program for up to ninety days beyond his parole release or discharge date.

(d) Any inmate requesting permission to remain in a correctional facility, as provided in subsection (a) or (b) of this section, or any person requesting permission to remain in a program, as provided in subsection (c) of this section, shall submit such request, in writing, to the Commissioner of Correction not later than one week prior to the scheduled date for the inmate's parole release or discharge.

(e) Any inmate receiving permission to remain in a correctional facility or any person receiving permission to remain in a program operated by a state department other than the Department of Correction beyond his scheduled date for parole release or discharge may be charged a reasonable daily fee by the appropriate department while housed in a facility of such department.

(1972, P.A. 58; P.A. 73-243; P.A. 07-217, S. 78; P.A. 10-32, S. 71; P.A. 13-165, S. 1.)

History: P.A. 73-243 inserted new Subsec. (b) re continuance in program outside correction department beyond release or discharge date, redesignated former Subsecs. (b) and (c) as (c) and (d) and amended them to include persons permitted to remain in such outside programs; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007; P.A. 10-32 made a technical change in Subsec. (c), effective May 10, 2010; P.A. 13-165 added new Subsec. (b) re request by inmate to remain in correctional facility for up to 30 days beyond discharge date, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e) and made technical and conforming changes, effective July 1, 2013.



Section 18-101c - Special alternative incarceration unit. Program activities.

Section 18-101c is repealed.

(P.A. 89-390, S. 17, 37; June Sp. Sess. P.A. 91-9, S. 9, 10.)



Section 18-101d - Donald T. Bergin Correctional Institution.

Section 18-101d is repealed, effective October 1, 2001.

(June Sp. Sess. P.A. 00-1, S. 39, 46; P.A. 01-20, S. 3.)



Section 18-101e - Calculation of disability retirement income for correction officers upon designation of extraordinary circumstances.

(a) Whenever a correction officer who is a member of a state employee organization and a member of the state employees retirement system, as a result of a special hazard inherent in the duties of a correction officer, becomes (1) permanently disabled or permanently unable to render service as a correction officer, and (2) permanently unable to engage in other suitable, comparable employment, the state employee organization representing such member may, but is not required to, petition the Secretary of the Office of Policy and Management on behalf of such member for a designation of extraordinary circumstances for the purpose of calculating such member's disability retirement income.

(b) If such petition is granted by the Secretary of the Office of Policy and Management, or a designee, or as a result of an arbitration conducted pursuant to subsection (c) of this section, the Department of Correction shall (1) elevate such correction officer to the highest pay grade in the member's bargaining unit, effective not later than the member's last day of active state service, and (2) prepare an application for disability retirement benefits under the state employees retirement system that reflects the salary of such highest pay grade. The Retirement Commission shall use the salary of such highest pay grade in determining such member's disability retirement income in accordance with the provisions of chapter 66.

(c) (1) If such petition is denied by the Secretary of the Office of Policy and Management, or a designee, the state employee organization representing such member may initiate arbitration by filing with the State Board of Mediation and Arbitration the sole issue of whether such member is entitled to a designation of extraordinary circumstances for the purpose of calculating such member's disability retirement income. A copy of the filing shall be served on the Secretary of the Office of Policy and Management. Not later than seven days after such copy has been served, the parties shall jointly select an arbitrator. The person selected shall have substantial, current experience as an impartial arbitrator of labor-management disputes. Persons who serve partisan interests as advocates or consultants for labor or management in labor-management relations or who are associated with or are members of a firm that performs such advocate or consultant work may not be selected. If the parties fail to agree on an arbitrator within the seven-day period, the selection shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(2) In any arbitration proceeding initiated under this section, the sole issue before the arbitrator shall be whether such member is entitled to a designation of extraordinary circumstances for purposes of calculating such member's disability retirement income. The arbitrator's decision shall be final and binding on all parties and shall not be subject to appeal under any provision of the general statutes or under any collectively bargained agreement.

(d) Nothing in this section shall be construed to alter the amount of compensation due any member of a correctional institution pursuant to the provisions of subsection (a) of section 5-142 or chapter 568.

(P.A. 05-284, S. 1.)



Section 18-101f - Prohibition against disclosure of certain employee files to inmates under the Freedom of Information Act.

A personnel or medical file or similar file concerning a current or former employee of the Division of Public Defender Services, Department of Correction or the Department of Mental Health and Addiction Services, including, but not limited to, a record of a security investigation of such employee by the department or division or an investigation by the department or division of a discrimination complaint by or against such employee, shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, to any individual committed to the custody or supervision of the Commissioner of Correction or confined in a facility of the Whiting Forensic Division of the Connecticut Valley Hospital. For the purposes of this section, an “employee of the Department of Correction” includes a member or employee of the Board of Pardons and Paroles within the Department of Correction.

(P.A. 10-58, S. 1; P.A. 11-220, S. 2.)

History: P.A. 10-58 effective May 26, 2010; P.A. 11-220 added references to Division of Public Defender Services.



Section 18-101h - Definitions.

As used in this part:

(a) “Department” means the Department of Correction.

(b) “Commissioner” means the Commissioner of Correction.

(c) “Community-based service programs” means residential or nonresidential programs provided by private, nonprofit community or locally based organizations, state agencies or units of local government including the public-private resource expansion project, which offer housing, transportation, employment and counseling services to incarcerated, paroled or discharged offenders, victims of crime, persons charged with a crime, persons diverted from the criminal process and families of offenders.

(d) “Residential programs” means those offered in “halfway houses,” providing twenty-four hour care, supervision, and supportive services to pretrial, incarcerated, paroled or discharged offenders.

(e) “Nonresidential programs” means those programs providing daytime or episodic community correction services to pretrial, incarcerated, paroled or discharged offenders and their families, or victims of crime and programs involving restitution or community service to pretrial offenders. For the purposes of this subsection, “community service” means the placement of offenders in unpaid positions with nonprofit or tax-supported agencies for the performance of a specified number of hours of work or service within a given period of time, and “restitution” means the restoration by an offender of a victim's losses through either payment of money or provision of services to the victim or, with the concurrence of the victim, to a third party.

(P.A. 80-200, S. 1, 7; P.A. 82-383, S. 4, 7.)

History: P.A. 82-383 amended Subsec. (c) by adding “state agencies” and amended Subsec. (e) by including programs involving restitution or community service in the definition of “nonresidential programs” and defining “community service” and “restitution”.



Section 18-101i - Community-based service programs established.

(a) To establish and develop noninstitutional, community-based service programs, the commissioner shall award grants or purchase of service contracts in accordance with the plan developed under subsection (b) of this section to private, nonprofit organizations, state agencies or units of local government, provided such grants shall not be subject to the formula funding requirements of section 18-101k. Such grants or contracts shall be the predominant method by which the department develops, implements and operates community correction programs. In addition, the commissioner may administer community-based service programs under the direct control of the department.

(b) To carry out the purposes of subsection (a) of this section, the commissioner shall:

(1) Develop and revise annually a comprehensive state community correction plan for the delivery of services in each of the service areas established by section 18-101j. The department shall adopt regulations in accordance with chapter 54 by January 1, 1981, providing for community input into such plan;

(2) Report annually to the Governor and the General Assembly regarding its community correction activities. At a minimum, such report shall include the number of clients served, services offered and prevailing concerns of the service areas;

(3) Research and gather relevant statistical data concerning the impact of community correction services and make such data available to the service areas and community correction program providers on a monthly and annual basis;

(4) Establish a mechanism to monitor and evaluate on a regular basis all community correction programs and report their findings in writing to each agency in a timely and regular manner; and

(5) Solicit and accept for use any gift of money or property made by will or otherwise, and any grant of money, services or property from the federal government, in accordance with the state community correction plan.

(c) The department shall include in its budget a separate allocation for the provision of community-based service programs as required by this part.

(P.A. 80-200, S. 3, 7; P.A. 82-383, S. 5, 7; P.A. 05-288, S. 74.)

History: P.A. 82-383 amended Subsec. (a) by adding “state agencies”; P.A. 05-288 made technical changes in Subsecs. (a) and (b), effective July 13, 2005.



Section 18-101j - Community correction service areas established.

There shall be five community correction service areas corresponding to the health systems agency regions established pursuant to the National Health Planning and Resources Development Act, Public Law 93-641. These areas shall be used by the department in the data collection concerning community correction programs and the planning, delivery and evaluation of community correction programs and for the purpose of providing funds under purchase of service contracts for community correction programs of the department.

(P.A. 80-200, S. 4, 7.)



Section 18-101k - Funding.

(a) In establishing the level of funds in each service area, and funds available for each service contract, the department shall adopt regulations in accordance with chapter 54 by February 1, 1981, providing a formula and procedures for the application, review and award or denial of requests for funds, and providing for the waiver or amendment of such formula as provided in subsection (c) of this section.

(b) Such formula shall provide for: (1) Private sector match; (2) client population ratio; (3) nonclient criteria; (4) residential facility criteria; and (5) nonresidential facility criteria.

(c) Such formula may be amended or waived by the department when, after due consideration, it finds that services for such area are not needed or that such area fails to have existing private, nonprofit organizations or units of local government to carry out the purposes of this part.

(P.A. 80-200, S. 5, 7; P.A. 05-288, S. 75.)

History: P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.






Chapter 326 - New England Interstate Corrections Compact

Section 18-102 - New England Interstate Corrections Compact.

The New England Interstate Corrections Compact is hereby enacted into law and entered into by this state with any other of the hereinafter-mentioned states legally joining therein in the form substantially as follows:

NEW ENGLAND
INTERSTATE CORRECTIONS COMPACT

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

As used in this compact, unless the context clearly requires otherwise: “State” means a state of the United States, located in New England; to wit, Maine, New Hampshire, Vermont, Massachusetts, Connecticut, Rhode Island; “sending state” means a state party to this compact in which conviction or court commitment was had; “receiving state” means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had; “inmate” means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution; “institution” means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined above may lawfully be confined.

ARTICLE III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for: (1) Its duration; (2) payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance; (3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom; (4) delivery and retaking of inmates and (5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Subject to legislative approval by the states concerned and prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate, and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state, if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and to derive any benefits or to incur or to be relieved of any obligations or to have such obligations modified or to have his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided that, if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two states from among the states of New England. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(1961, P.A. 326, S. 1.)

Cited. 196 C. 309.



Section 18-103 - Designation of state authorities and officials.

As used in paragraph (a) of Article IV of the New England Interstate Corrections Compact “duly constituted authorities” means the Commissioner of Correction and as used in paragraph (b) of said Article “appropriate officials” and as used in paragraph (d) of said Article “officials designated by the sending state” mean the said commissioner or such persons as he may appoint to act in his behalf.

(1961, P.A. 326, S. 2; 1967, P.A. 656, S. 16a.)

History: 1967 act substituted the commissioner of correction for directors of penal institutions previously named.



Section 18-104 - Administration of compact.

The Commissioner of Correction shall administer the provisions of this compact, and in the performance of such duty he may delegate his authority to an employee of the department.

(1961, P.A. 326, S. 3; 1969, P.A. 471.)

History: 1969 act made commissioner of correction responsible for compact administration rather than State Prison warden and superintendents of State Farm for Women and Connecticut Reformatory and allowed delegation of duty to department employee rather than to deputy wardens or deputy superintendents.






Chapter 327 - Interstate Corrections Compact

Section 18-105 - Short title: Interstate Corrections Compact.

This chapter may be cited as the “Interstate Corrections Compact”.

(P.A. 73-354, S. 1, 4.)



Section 18-106 - Compact.

The Interstate Corrections Compact is hereby enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

As used in this compact unless the context clearly requires otherwise:

(a) “State” means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) “Sending state” means a state party to this compact in which conviction or court commitment was had.

(c) “Receiving state” means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) “Inmate” means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) “Institution” means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) Its duration.

(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

(3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

(4) Delivery and retaking of inmates.

(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be constructed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(P.A. 73-354, S. 2, 4.)



Section 18-107 - Duty of Commissioner of Correction.

The Commissioner of Correction is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to other persons.

(P.A. 73-354, S. 3, 4.)









Title 19 - Public Health and Safety (All sections transferred, repealed or obsolete)

Chapter 333–367 - Public Health and Safety (All sections transferred, repealed or obsolete)

Section 19-1 to 19-66g - Department of Health Services.

Sections 19-1 to 19-66g, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 333.



Section 19-67 to 19-73 - Public health nursing.

Sections 19-67 to 19-73, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 334.



Section 19-73a to 19-73t - Commission on Hospitals and Health Care.

Sections 19-73a to 19-73t, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 334a.



Section 19-73u to 19-73pp - Emergency medical services.

Sections 19-73u to 19-73pp, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 334b.



Section 19-74 to 19-104 - Municipal health authorities.

Sections 19-74 to 19-104, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 335.



Section 19-105 to 19-111 - District departments of health.

Sections 19-105 to 19-111, inclusive, have been transferred.

Note: These sections were formerly published as chapter 336.



Section 19-112 to 19-138 - Lung disease, tuberculosis and other chronic illness.

Sections 19-112 to 19-138, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 337.



Section 19-138a - Kidney disease.

Section 19-138a has been transferred.

Note: This section was formerly published as chapter 337a.



Section 19-139 to 19-145 - Anatomical donations.

Sections 19-139 to 19-145, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 338.



Section 19-146 to 19-164 - Cemeteries.

Sections 19-146 to 19-164, inclusive, have been transferred.

Note: These sections were formerly published as chapter 339.



Section 19-165 to 19-169o - Crematories.

Sections 19-165 to 19-169o, inclusive, have been transferred.

Note: These sections were formerly published as chapter 340. Chapters 340a, 340b and 340c were reserved for future use.



Section 19-169p to 19-169r - Carcinogenic substances.

Sections 19-169p to 19-169r, inclusive, have been transferred.

Note: These sections were formerly published as chapter 340d.



Section 19-170 to 19-210l - Department of Consumer Protection. General provisions. Pure food and drugs.

Sections 19-170 to 19-210l, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 341.



Section 19-211 to 19-239 - Uniform Food, Drug and Cosmetic Act.

Sections 19-211 to 19-239, inclusive, have been transferred.

Note: These sections were formerly published as chapter 342.



Section 19-240 to 19-243 - Retail Drug Control Act.

Sections 19-240 to 19-243, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 343.



Section 19-244 to 19-268 - Uniform State Narcotic Drug Act.

Sections 19-244 to 19-268, inclusive, are repealed.

Note: These sections were formerly published as chapter 344.



Section 19-269 to 19-282 - Nonalcoholic beverages.

Sections 19-269 to 19-282, inclusive, have been transferred.

Note: These sections were formerly published as chapter 345.



Section 19-283 to 19-291 - Bakeries.

Sections 19-283 to 19-291, inclusive, have been transferred.

Note: These sections were formerly published as chapter 346.



Section 19-292 - Illuminating oils and burning fluids.

Section 19-292 has been transferred.

Note: This section was formerly published as chapter 347.



Section 19-293 to 19-309 - Pesticides.

Sections 19-293 to 19-309, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 348.



Section 19-310 to 19-315 - Nuisances.

Sections 19-310 to 19-315, inclusive, have been transferred.

Note: These sections were formerly published as chapter 349.



Section 19-316 to 19-323j - Houses of assignation.

Sections 19-316 to 19-323j, inclusive, have been transferred.

Note: These sections were formerly published as chapter 350. Chapter 350a was reserved for future use.



Section 19-323k to 19-323z - Solicitation of Charitable Funds Act.

Sections 19-323k to 19-323z, inclusive, have been transferred.

Note: These sections were formerly published as chapter 350b.



Section 19-324 to 19-341 - Boxing and wrestling.

Sections 19-324 to 19-341, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 351.



Section 19-341a to 19-341j - Health clubs.

Sections 19-341a to 19-341j, inclusive, have been transferred.

Note: These sections were formerly published as chapter 351a.



Section 19-342 to 19-375a - Tenement and lodging houses.

Sections 19-342 to 19-375a, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 352.



Section 19-376 to 19-394g - Public and other buildings.

Sections 19-376 to 19-394g, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 353.



Section 19-395 to 19-403 - Department of Public Safety: State Building Code.

Sections 19-395 to 19-403, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 354.



Section 19-403a to 19-403p - State Demolition Code.

Sections 19-403a to 19-403p, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 354a.



Section 19-404 to 19-409e - Atomic energy.

Sections 19-404 to 19-409e, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 355.



Section 19-410 to 19-418 - Department of Public Safety: Elevators and escalators.

Sections 19-410 to 19-418, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 356.



Section 19-418a to 19-418n - Department of Public Safety: Passenger tramways.

Sections 19-418a to 19-418n, inclusive, have been transferred.

Note: These sections were formerly published as chapter 356a.



Section 19-419 to 19-425 - Manufacture of bedding and upholstered furniture. Secondhand hats.

Sections 19-419 to 19-425, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 357.



Section 19-426 to 19-442 - Department of Public Safety: Steam boilers.

Sections 19-426 to 19-442, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 358.



Section 19-443 to 19-504j - Dependency-producing drugs.

Sections 19-443 to 19-504j, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 359.



Section 19-504k to 19-504w - Controlled substance registration.

Sections 19-504k to 19-504w, inclusive, have been transferred.

Note: These sections were formerly published as chapter 359a.



Section 19-505 to 19-522 - Air pollution control.

Sections 19-505 to 19-522, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 360.



Section 19-523 and 19-524 - Mid-Atlantic States Air Pollution Control Compact.

Sections 19-523 and 19-524 have been transferred.

Note: These sections were formerly published as chapter 361.



Section 19-524a to 19-524o - Solid waste management.

Sections 19-524a to 19-524o, inclusive, have been transferred.

Note: These sections were formerly published as chapter 361a.



Section 19-524p to 19-524nn - Solid Waste Management Services Act.

Sections 19-524p to 19-524nn, inclusive, have been transferred.

Note: These sections were formerly published as chapter 361b.



Section 19-525 to 19-538 - Medicolegal investigations.

Sections 19-525 to 19-538, inclusive, have been transferred.

Note: These sections were formerly published as chapter 362.



Section 19-539 to 19-548 - Youth camps.

Sections 19-539 to 19-548, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 363.



Section 19-549 to 19-557 - Mass gatherings.

Sections 19-549 to 19-557, inclusive, have been transferred.

Note: These sections were formerly published as chapter 364.



Section 19-558 to 19-569 - State Child Protection Act.

Sections 19-558 to 19-569, inclusive, have been transferred.

Note: These sections were formerly published as chapter 365.



Section 19-569a to 19-569n - Council on Mental Retardation. General provisions.

Sections 19-569a to 19-569n, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 365a.



Section 19-570 to 19-575g - Department of Mental Retardation.

Sections 19-570 to 19-575g, inclusive, have been transferred.

Note: These sections were formerly published as chapter 366.



Section 19-576 to 19-626d - Health care institutions.

Sections 19-576 to 19-626d, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 367.









Title 19a - Public Health and Well-Being

Chapter 368l - Carcinogenic Substances

Section 19a-329 - (Formerly Sec. 19-169p). Definitions.

As used in this chapter, “carcinogenic substance” means: 2-Acetylaminofluorene, 4-Aminodiphenyl, Arsenic, Asbestos, Benzene, Benzidine, 3,3'-Dichlorobenzidine, 4-Dimethylaminoazobenzene, Beta-Napthylamine, 4-Nitrobiphenyl, N-Nitrosodimethylamine, Beta-Propiolactone, Bis (Chloromethyl) Ether, Chloromethyl Methyl ether, 4,4'-Methylene-Bis (2-Chloroaniline), Vinyl Chloride, any substance regulated as a carcinogen by the Secretary of Labor and those substances identified by the Commissioner of Public Health in accordance with section 19a-331.

(P.A. 77-398, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-130, S. 1; 80-483, S. 148, 186; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-130 included in definition “any substance regulated as a carcinogen by the Secretary of Labor”; P.A. 80-483 replaced “part” with “chapter”; Sec. 19-169p transferred to Sec. 19a-329 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-330 - (Formerly Sec. 19-169q). Report required; contents.

Any person who uses or produces any carcinogenic substance in the manufacture of any item, product or material shall make an annual report to the Commissioner of Energy and Environmental Protection and the Commissioner of Public Health. Such report shall include: (1) The method of disposal of any waste generated by the manufacture of such item, product or material; (2) the amount of each such carcinogenic substance used or produced during the preceding year; (3) the amount of each such carcinogenic substance currently being held in inventory; and (4) the method used to transport such carcinogenic substances.

(P.A. 77-398, S. 2; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 21, 24; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-169q transferred to Sec. 19a-330 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 19a-331 - (Formerly Sec. 19-169r). Identification of carcinogenic substances. Regulations.

The Commissioner of Public Health shall, by means of regulations adopted in accordance with chapter 54, identify substances, including gases, chemicals or metals, which are designated human carcinogens. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this chapter.

(P.A. 77-398, S. 3; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-130, S. 2; 80-483, S. 149, 186; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 22, 24.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-130 required identification of substances “which are designated human carcinogens” rather than of those “which are carcinogenic” and required that such identification be “by means of regulations adopted in accordance with the provisions of chapter 54”; P.A. 80-483 replaced “part” with “chapter”; Sec. 19-169r transferred to Sec. 19a-331 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000.



Section 19a-332 - Definitions: Asbestos.

As used in subsection (c) of section 19a-14 and sections 19a-332 to 19a-332e, inclusive, 20-435 to 20-442, inclusive, and 52-577a:

(1) “Asbestos” means the asbestiform varieties of actinolite, amosite, anthophyllite, chrysotile, crocidolite and tremolite;

(2) “Asbestos abatement” means the removal, encapsulation, enclosure, renovation, repair, demolition or other disturbance of asbestos-containing materials, but does not include activities which are related to (A) the removal or repair of asbestos cement pipe and are performed by employees of a water company as defined in section 25-32a, or (B) the removal of nonfriable asbestos-containing material found exterior to a building or structure other than material defined as regulated asbestos-containing material in 40 CFR 61, the National Emission Standards for Hazardous Air Pollutants, as amended from time to time;

(3) “Asbestos abatement worker” means any employee of a licensed asbestos contractor who engages in asbestos abatement, has completed a training program approved by the department and has been issued a certificate by the department;

(4) “Asbestos abatement site supervisor” means any asbestos abatement worker employed by a licensed asbestos contractor who has been specifically trained as a supervisor in a training program approved by the department and who has been issued a certificate by the department;

(5) “Asbestos-containing material” means material composed of asbestos of any type and in an amount greater than one per cent by weight, either alone or mixed with other fibrous or nonfibrous material;

(6) “Asbestos contractor” means any person or entity engaged in asbestos abatement whose employees actually perform the asbestos abatement work and who has been issued a license by the commissioner;

(7) “Asbestos consultant” means any person who engages in any activity directly involved with asbestos consultation services and who has been issued a certificate by the commissioner and a license by the department;

(8) “Asbestos consultation services” means the inspection or evaluation of a building for asbestos hazards, including, but not limited to, the development of asbestos abatement plans, site inspections, air monitoring and provisions of industrial hygiene services related to asbestos abatement;

(9) “Authorized agent” means an officer or employee duly designated by the commissioner;

(10) “Commissioner” means the Commissioner of Public Health; and

(11) “Department” means the Department of Public Health.

(P.A. 86-399, S. 1, 6; P.A. 87-537, S. 2, 13; P.A. 93-381, S. 9, 39; P.A. 95-196, S. 2; 95-257, S. 12, 21, 58; P.A. 99-96.)

History: P.A. 87-537 added the definitions of “asbestos abatement worker”, “asbestos abatement site supervisor”, “asbestos consultant” and “asbestos consultation services”, renumbering previously existing Subdivs. as necessary; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-196 amended Subdivs. (3), (4), (6) and (7) by adding reference to licenses or certificates issued by the commissioner or department and inserted new Subdiv. (9) re authorized agents, renumbering remaining Subdivs. as necessary; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-96 made a technical change and amended Subdiv. (2) by changing “except” to “but does not include” and by adding Subpara. (B) re removal of nonfriable asbestos-containing material.

See Sec. 52-473a re court order enjoining or restraining enforcement of commissioner's cease and desist order.



Section 19a-332a - Regulations. Fees.

(a) The commissioner, within available appropriations, and after consultation with the Labor Commissioner, shall adopt regulations in accordance with the provisions of chapter 54 to administer the provisions of sections 19a-332 to 19a-332c, inclusive. Such regulations shall include, but need not be limited to, the following: (1) Standards for the proper performance of asbestos abatement; (2) procedures for enforcement action; (3) procedures for inspection of asbestos abatement by employees of the department; (4) minimum standards for completion of asbestos abatement projects.

(b) On and after the effective date of any regulations adopted pursuant to this section, no person shall engage in asbestos abatement without following the provisions of sections 19a-332 to 19a-332c, inclusive, and such regulations.

(c) Notwithstanding any regulations to the contrary, the Commissioner of Public Health shall charge the following fees for the services of the department in connection with asbestos abatement: (1) Notification of abatement, less than one hundred sixty square feet, one hundred dollars; (2) notification of abatement, one hundred sixty square feet or greater, one hundred dollars plus one per cent of the total abatement cost, up to a maximum of five thousand dollars; (3) reinspections, one hundred dollars; (4) asbestos alternative work practice review, two hundred dollars; and (5) notice of demolition activities, fifty dollars.

(P.A. 86-399, S. 2, 6; May Sp. Sess. P.A. 92-6, S. 11, 117; P.A. 93-381, S. 9, 39; P.A. 95-196, S. 3; 95-257, S. 12, 21, 58; 95-317, S. 2; June Sp. Sess. P.A. 09-3, S. 175.)

History: May Sp. Sess. P.A. 92-6 added new Subsec. (c) providing fees for services of the department in connection with asbestos abatement, including notification of abatement, reinspection and asbestos alternative work practice review; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-196 made a technical change, replacing reference to Sec. 19a-332d with Sec. 19a-332c; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-317 added Subsec. (c)(5) re a $25 demolition notice fee; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fees.



Section 19a-332b - Notice.

Any contractor who will be conducting asbestos abatement activities or any person who will be conducting demolition activities shall notify the commissioner at least ten days prior to undertaking such activities and shall provide him with any information on such activities that he may require in regulations adopted pursuant to section 19a-332a.

(P.A. 86-399, S. 3, 6; P.A. 95-317, S. 3.)

History: P.A. 95-317 replaced “asbestos contractors” with broader category of persons who must notify the commissioner and changed reference to “projects” to “activities”.

Cited. 231 C. 315.



Section 19a-332c - Inspections. Orders issued by commissioner. Court order.

(a) For purposes of enforcing the provisions of sections 19a-332 to 19a-332c, inclusive, and section 19a-333 and any regulations adopted thereunder, the commissioner or an authorized agent may enter at reasonable times any facility where asbestos abatement is planned, is being performed or has been performed and any school building or local education agency to conduct inspections and to review management plans, in order to determine compliance with said sections. Where entry is refused to the commissioner or an authorized agent, the commissioner may request the Attorney General to apply to any court for a warrant to inspect such premises to determine compliance with any statute, regulation, order or permit administered, adopted or enforced by him and the court shall issue such order as is necessary to aid in enforcement.

(b) Whenever the commissioner or an authorized agent has reason to believe on the basis of inspections or tests that there is a violation of sections 19a-332 to 19a-332c, inclusive, or of section 19a-333 or of any regulations adopted thereunder or in the judgment of the commissioner or an authorized agent there is an endangerment of the public's health, the commissioner or an authorized agent may issue a written or printed cease activity order to any person responsible for the alleged violation or endangerment, and after receipt of such order no person shall act except in accordance with the provisions of the order.

(c) Whenever, in the judgment of the commissioner, or an authorized agent, any person has engaged in, is engaged in, or is about to engage in any acts or practices which constitute, or will constitute, a violation of any provision of sections 19a-332 to 19a-332c, inclusive, or of section 19a-333, or any regulations adopted thereunder or order issued under sections 19a-332 to 19a-332c, inclusive, the commissioner may request the Attorney General to make application to the appropriate court for an order enjoining such acts or practices or for an order directing compliance with such provisions of sections 19a-332 to 19a-332c, inclusive, or of section 19a-333, regulations or orders.

(P.A. 86-399, S. 4, 6; P.A. 93-226, S. 1; P.A. 95-196, S. 4.)

History: P.A. 93-226 amended Subsec. (a) to require school buildings or local education agencies to conduct inspection and review management plans and made technical changes and amended Subsecs. (b) and (c) to make technical changes; P.A. 95-196 provided for authorized agents and warrants to inspect premises and made technical changes.



Section 19a-332d - Criminal penalties.

Any person who knowingly violates any provision of sections 19a-332 to 19a-332c, inclusive, section 19a-333 or sections 20-435 to 20-439, inclusive, shall be fined not more than five thousand dollars, or imprisoned for not more than one year or both. Each day's failure to comply with such provisions shall constitute a separate violation. Failure to comply with respect to a single facility or school building shall constitute a separate violation. When construing and enforcing the provisions of said sections, the action, omission or failure to act of any officer, agent or other person acting for or employed by any person shall in every case also be deemed to be the action, omission or failure to act of such person as well as that of the person employed.

(P.A. 86-399, S. 5, 6; P.A. 87-537, S. 10, 13; P.A. 93-226, S. 2.)

History: P.A. 87-537 added reference to Secs. 20-435 to 20-439, inclusive; P.A. 93-226 specified that each day's failure to comply and a single facility or building's failure to comply is a separate violation.



Section 19a-332e - Civil penalties. Regulations.

(a) If, upon review, investigation or inspection, the Commissioner of Public Health determines that any person has violated any provision of sections 19a-332 to 19a-332c, inclusive, 19a-333 and 20-435 to 20-439, inclusive, or any regulations adopted thereunder, he may impose a civil penalty not to exceed five thousand dollars upon a local education agency and not to exceed twenty-five thousand dollars upon any one person. Governmental immunity shall not be a defense to any civil penalty imposed pursuant to this section. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing a schedule or schedules of the amounts, or the ranges of amounts, of civil penalties which may be imposed under this section. In adopting such regulations the commissioner shall consider the level of assessment necessary to ensure immediate and continued compliance with such provision and the character and degree of injury or impairment to or interference with or threat to the public health, safety or welfare.

(b) In setting a civil penalty in a particular case, the commissioner shall consider all factors he deems relevant, including, but not limited to, the following: (1) The amount of assessment necessary to ensure immediate and continued compliance with such provision; (2) the character and significance of the violation; (3) any history of previous violations under this section; (4) the ability of the person to pay the penalty; (5) the ability of the person to continue to provide services; (6) the underlying circumstances behind the violation; (7) whether the person is taking all feasible steps or procedures necessary or appropriate to comply with such provisions or to correct the violation; (8) the culpability of the person; (9) other factors as justice may require, including voluntary disclosure and attitude of the person. Each day's failure to comply with such provisions shall constitute a separate violation. Failure to comply with respect to a single facility or school building shall constitute a separate violation. No civil penalty may be imposed until the regulations required by subsection (a) of this section have been adopted.

(c) If the commissioner determines that a violation has occurred, he may impose a penalty and send to the person, by certified mail, return receipt requested, or personal service, a notice of violation which shall include: (1) A reference to the sections of the general statutes or regulations involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the amount of civil penalty or penalties to be imposed; (4) the initial date of the imposition of the penalty; and (5) a statement of the person's right to a hearing.

(d) The person to whom the notice is addressed shall have twenty days from the date of mailing of the notice to make written application to the commissioner for a hearing to contest the notice of violation. If no such application for a hearing is received within such twenty-day period, the notice of violation shall be deemed a final order of the commissioner, effective upon the expiration of said period.

(e) If any person requests a hearing under this section, such hearing shall be conducted pursuant to sections 4-176e to 4-184, inclusive. Any civil penalty may be mitigated by the commissioner upon such terms and conditions as he in his discretion deems proper or necessary upon consideration of the factors set forth in subsection (b) of this section. The commissioner shall, after the hearing, issue a final order affirming, modifying or vacating the notice of violation.

(f) A final order of the commissioner assessing a civil penalty shall be subject to appeal as set forth in section 4-183 after a hearing before the commissioner pursuant to subsection (e) of this section, except that any such appeal shall be taken to the superior court for the judicial district of New Britain and shall have precedence in the order of trial as provided in section 52-191. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any such final order shall be allowed as to any issue which could have been raised by any appeal of an earlier order, notice, permit, denial or other final decision by the commissioner.

(g) If any person fails to pay any civil penalty, the Attorney General, upon request of the Commissioner of Public Health, may bring an action in the superior court for the judicial district of Hartford to obtain enforcement of the penalty by the court. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-196, S. 5; 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 99-215, S. 24, 29.)

History: (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (f), effective June 29, 1999.



Section 19a-333 - Regulations re asbestos-containing materials in schools.

The Department of Public Health shall adopt regulations in accordance with the provisions of chapter 54 which shall meet or exceed the requirements mandated by the United States Environmental Protection Agency standard for asbestos-containing materials in schools in accordance with federal regulations as from time to time amended.

(P.A. 91-260, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 368ll - Miscellaneous Provisions

Section 19a-900 - Use of cartridge injector by staff member of before or after school program, day camp or child care facility.

(a) For the purposes of this section:

(1) “Before or after school program” means any educational or recreational program for children administered in any building or on the grounds of any school by a local or regional board of education or other municipal agency, before or after regular school hours, or both, but does not include a program that is licensed by the Department of Public Health;

(2) “Cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions;

(3) “Day camp” means any recreational camp program operated by a municipal agency; and

(4) “Child care facility” means any child care center or group child care home, as described in subdivisions (1) and (2) of subsection (a) of section 19a-77, that is excluded from the licensing requirements of sections 19a-77 to 19a-87, inclusive, by subsection (b) of section 19a-77.

(b) Upon the request and with the written authorization of the parent or guardian of a child attending any before or after school program, day camp or child care facility, and pursuant to the written order of (1) a physician licensed to practice medicine, (2) a physician assistant licensed to prescribe in accordance with section 20-12d, or (3) an advanced practice registered nurse licensed to prescribe in accordance with sections 20-94a and 20-94b, the owner or operator of such before or after school program, day camp or child care facility shall approve and provide general supervision to an identified staff member trained to administer medication with a cartridge injector to such child if the child has a medically diagnosed allergic condition that may require prompt treatment in order to protect the child against serious harm or death. Such staff member shall be trained in the use of a cartridge injector by a licensed physician, physician assistant, advanced practice registered nurse or registered nurse or shall complete a course in first aid offered by the American Red Cross, the American Heart Association, the National Ski Patrol, the Department of Public Health or any director of health.

(P.A. 05-144, S. 2; 05-272, S. 35; P.A. 06-196, S. 151; P.A. 15-227, S. 25; P.A. 16-163, S. 36.)

History: P.A. 05-272 amended Subsec. (a)(1) by redefining “Before or after school program” to include programs administered, rather than offered, by a school board or municipality and by removing private providers from the definition, and amended Subsec. (b) by changing “and” to “or” in provision re training and education of staff members; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; pursuant to P.A. 15-227, “child day care center” and “group day care home” were changed editorially by the Revisors to “child care center” and “group child care home”, respectively, in Subsec. (a)(4), effective July 1, 2015; P.A. 16-163 replaced “day care facility” with “child care facility” and made a technical change, effective June 9, 2016.

See Sec. 52-557b(h) re immunity of staff member from civil liability for rendering emergency assistance by using a cartridge injector.



Section 19a-901 - Obstetrical ultrasound procedure.

No person shall perform an obstetrical ultrasound procedure unless such procedure is (1) ordered by a licensed health care provider, acting within the scope of such provider's authority, and (2) for a medical or diagnostic purpose.

(P.A. 09-125, S. 1.)

History: P.A. 09-125 effective July 1, 2009.



Section 19a-902 - Dual licensure program for providers of mental health services and substance abuse services. Drug testing at facilities licensed by Department of Public Health. Regulations.

On or before January 1, 2011, the Department of Public Health, in consultation with the Department of Mental Health and Addiction Services, shall (1) amend the department's substance abuse treatment regulations; (2) implement a dual licensure program for behavioral health care providers who provide both mental health services and substance abuse services; and (3) permit the use of saliva-based drug screening or urinalysis when conducting initial and subsequent drug screenings of persons who abuse substances other than alcohol at facilities which are licensed by the Department of Public Health.

(P.A. 09-149, S. 3; P.A. 11-242, S. 43.)

History: P.A. 09-149 effective June 29, 2009; P.A. 11-242 designated existing requirements re regulations and program as Subdivs. (1) and (2), added Subdiv. (3) re use of saliva-based drug screening and urinalysis at facilities licensed by Department of Public Health and made a technical change.



Section 19a-903 - Prohibited billing practices re hospital-acquired conditions.

(a) As used in this section:

(1) “Hospital” means an acute care hospital that is subject to the federal inpatient prospective payment system described in 42 CFR 412; and

(2) “Outpatient surgical facility” has the same meaning as provided in section 19a-493b.

(b) No hospital or outpatient surgical facility shall seek payment for any increased costs that are incurred as the direct result of a hospital-acquired condition, identified as nonpayable by Medicare pursuant to Section 5001(c) of the Deficit Reduction Act of 2005. Except as otherwise provided by federal law or section 17b-278e, the provisions of this section shall apply irrespective of the patient's insurance status or source of payment, including self-pay status.

(P.A. 09-206, S. 2.)

History: P.A. 09-206 effective January 1, 2010.



Section 19a-903a - Circulating nurses in hospitals and outpatient surgical facilities.

(a) As used in this section:

(1) “Circulating nurse” means a registered nurse licensed under chapter 378 who is educated, trained or experienced in perioperative nursing and who is responsible for coordinating the nursing care and safety needs of a patient in an operating room;

(2) “Outpatient surgical facility” has the same meaning as provided in subsection (a) of section 19a-493b; and

(3) “Perioperative nursing” means nursing services that are provided to patients during the preoperative, intraoperative and immediate postoperative periods of a surgical procedure.

(b) Any hospital or outpatient surgical facility shall ensure that a circulating nurse is assigned to, and present for the duration of, each surgical procedure performed in an operating room of such hospital or outpatient surgical facility. While assigned to a surgical procedure, no hospital or outpatient surgical facility shall assign a circulating nurse to another procedure that is scheduled to occur concurrently or that may overlap in time with the originally assigned surgical procedure. A circulating nurse assigned to a surgical procedure shall be present for the duration of the procedure unless it becomes necessary for the nurse to leave the operating room as part of the procedure or the nurse is relieved by another circulating nurse.

(P.A. 10-117, S. 73.)



Section 19a-903b - Hospital designation of health care providers and technologists to perform oxygen-related patient care activities. Training. Competency testing. Exception.

A hospital, as defined in section 19a-490b, may designate any licensed health care provider and any certified ultrasound or nuclear medicine technologist to perform the following oxygen-related patient care activities in a hospital: (1) Connecting or disconnecting oxygen supply; (2) transporting a portable oxygen source; (3) connecting, disconnecting or adjusting the mask, tubes and other patient oxygen delivery apparatus; and (4) adjusting the rate or flow of oxygen consistent with a medical order. Such provider or technologist may perform such activities only to the extent permitted by hospital policies and procedures, including bylaws, rules and regulations applicable to the medical staff. A hospital shall document that each person designated to perform oxygen-related patient care activities has been properly trained, either through such person's professional education or through training provided by the hospital. In addition, a hospital shall require that such person satisfy annual competency testing. Nothing in this section shall be construed to prohibit a hospital from designating persons who are authorized to transport a patient with a portable oxygen source. The provisions of this section shall not apply to any type of ventilator, continuous positive airway pressure or bi-level positive airway pressure units or any other noninvasive positive pressure ventilation.

(P.A. 10-117, S. 80; P.A. 11-242, S. 2.)

History: P.A. 11-242 substituted “technologist” for “technician” and provided that nothing in section prohibits hospital from designating persons who are authorized to transport a patient with a portable oxygen source, effective July 1, 2011.



Section 19a-903c - Medical spas.

(a) For purposes of this section:

(1) “Medical spa” means an establishment in which cosmetic medical procedures are performed, but shall not include, hospitals or other licensed health care facilities; and

(2) “Cosmetic medical procedure” means any procedure performed on a person that is directed at improving the person’s appearance and that does not meaningfully promote the proper function of the body or prevent or treat illness or disease and may include, but is not limited to, cosmetic surgery, hair transplants, cosmetic injections, cosmetic soft tissue fillers, dermaplaning, dermastamping, dermarolling, dermabrasion that removes cells beyond the stratum corneum, chemical peels using modification solutions that exceed thirty per cent concentration with a pH value of lower than 3.0, laser hair removal, laser skin resurfacing, laser treatment of leg veins, sclerotherapy and other laser procedures, intense pulsed light, injection of cosmetic filling agents and neurotoxins and the use of class II medical devices designed to induce deep skin tissue alteration.

(b) Each medical spa shall employ or contract for the services of: (1) A physician licensed pursuant to chapter 370; (2) a physician assistant licensed pursuant to chapter 370; or (3) an advanced practice registered nurse licensed pursuant to chapter 378. Each such physician, physician assistant or advanced practice registered nurse shall: (A) Be actively practicing in the state; and (B) have received education or training from an institution of higher education or professional organization to perform cosmetic medical procedures and have experience performing such procedures. Any cosmetic medical procedure performed at a medical spa shall be performed in accordance with the provisions of this title and title 20, and shall only be performed by such physician, physician assistant or advanced practice registered nurse, or a registered nurse licensed pursuant to chapter 378.

(c) A physician, physician assistant or advanced practice registered nurse who is employed by, or under contract with, the medical spa shall perform an initial in-person physical assessment of each person undergoing a cosmetic medical procedure at the medical spa prior to such procedure being performed.

(d) Each medical spa shall post information, including the names and any specialty areas of any physician, physician assistant, advanced practice registered nurse or registered nurse performing cosmetic medical procedures, in a conspicuous place that is accessible to customers at the medical spa and on any Internet web site maintained by the medical spa. Such information shall also be: (1) Contained in any advertisement by the medical spa or state that such information may be found on the medical spa’s Internet web site and list the address for such Internet web site; and (2) contained in a written notice that is provided to each person before undergoing any cosmetic medical procedure at the medical spa.

(P.A. 14-119, S. 1; P.A. 15-242, S. 19.)

History: P.A. 15-242 amended Subsec. (a)(1) by redefining “medical spa” and amended Subsec. (c) by adding “in-person”.



Section 19a-904 - Emergency service members and exposure to infectious diseases. Definitions. Designated officers. Duties of hospital. Request for notification. Immunity from liability.

(a) As used in this section:

(1) “Infectious disease” means any infectious disease on the list developed by the United States Secretary of Health and Human Services pursuant to 42 USC 300ff-131, as amended from time to time, and any infectious disease designated by the Commissioner of Public Health pursuant to subsection (b) of this section;

(2) “Airborne infectious disease” means any infectious disease specified as an airborne infectious disease on the list of infectious diseases developed by the United States Secretary of Health and Human Services pursuant to 42 USC 300ff-131, as amended from time to time, and any infectious disease so designated by the Commissioner of Public Health pursuant to subsection (b) of this section;

(3) “Exposed” means to be in circumstances in which there is a recognized risk for transmission of an infectious disease from a human source to an emergency services member, or in the case of an infectious disease designated by the United States Secretary of Health and Human Services as a select agent, from a surface or environment contaminated by the agent to an emergency services member;

(4) “Patient” means a person, whether alive or dead, who has been attended, treated, assisted, handled or transported for medical care by an emergency services member as a result of an emergency;

(5) “Emergency services member” means any police officer as defined in section 7-294a, member of a paid or volunteer fire department, emergency medical technician, ambulance driver, or paramedic as defined in section 19a-175, when acting in an official capacity;

(6) “Emergency medical technician” means any class of emergency medical technician certified under regulations adopted pursuant to section 19a-179, including, but not limited to, any advanced emergency medical technician or emergency medical responder;

(7) “Emergency services organization” means the Division of State Police within the Department of Emergency Services and Public Protection, an organized local police department, municipal constabulary, paid or volunteer fire department, ambulance company or any organization whether public, private or voluntary that offers transportation or treatment services to patients under emergency conditions;

(8) “Hospital” has the same meaning as in section 19a-490;

(9) “Designated officer” means the employee or volunteer of an emergency services organization designated in accordance with subdivision (1) of subsection (c) of this section; and

(10) “Hospital contact person” means the employee of a hospital designated by such hospital in accordance with subdivision (2) of subsection (c) of this section.

(b) The Commissioner of Public Health may designate a disease as an infectious disease or an airborne infectious disease, as both terms are defined in subsection (a) of this section. The commissioner shall adopt regulations in accordance with chapter 54 to designate a disease as an infectious disease or airborne infectious disease in accordance with the provisions of this subsection. The commissioner may implement such designations while in the process of adopting such designations in regulation form, provided the commissioner publishes notice of intention to adopt the regulations on the Department of Public Health’s Internet web site and the eRegulations System within twenty days of implementing such designations. Designations implemented pursuant to this subsection shall be valid until the time such regulations are effective.

(c) (1) Each emergency services organization shall designate one employee or volunteer to act as the designated officer to receive notification of cases where persons have possibly been exposed to infectious disease, investigate such cases, maintain contact information for hospital contact persons, request further information from hospital contact persons and maintain any records required under this section. The designated officer may designate another employee or volunteer to serve as his or her designee in the event that the designated officer is unavailable.

(2) Each hospital shall designate one employee to act as the hospital contact person to notify designated officers of cases where persons have possibly been exposed to airborne infectious disease and to receive and respond to requests from designated officers for information concerning the results of any test performed on a patient to determine the presence of an infectious disease. The hospital contact person may designate another employee of the hospital to serve as his or her designee in the event that the hospital contact person is unavailable.

(d) (1) Any hospital that diagnoses a patient as having an airborne infectious disease shall, through its hospital contact person, verbally notify the designated officer of the emergency services organization that attended, treated, assisted, handled or transported such patient no later than forty-eight hours after making such a diagnosis, and shall make such notification in writing not later than seventy-two hours after such diagnosis. Such notification shall include, but not be limited to, the diagnosis and the date on which the patient was attended, treated, assisted, handled or transported as a result of an emergency to such hospital, provided the identity of the patient shall not be disclosed in any such notification.

(2) Any hospital that determines that a patient, who died at or before reaching such hospital and who was attended, treated, assisted, handled or transported by an emergency services member, had an airborne infectious disease shall, through its hospital contact person, notify the designated officer of such determination no later than forty-eight hours after making such determination.

(e) (1) Any member of an emergency service organization who believes that he or she may have been exposed to an infectious disease through the member’s contact with a patient who was attended, treated, assisted, handled or transported by the member shall report such incident during which the member believes to have been exposed to an infectious disease to the designated officer. The designated officer shall immediately collect the facts surrounding such incident and evaluate such facts to make a determination of whether it would be reasonable to believe that the member may have been exposed to an infectious disease. If the designated officer determines that it is reasonable to believe that the member may have been exposed to an infectious disease, the designated officer shall submit a written request to the hospital contact person at the hospital that received the patient requesting to be notified of the results of any test performed on the patient to determine the presence of an infectious disease. The request shall include:

(A) The name, address and telephone number of the designated officer submitting the request;

(B) The name of the designated officer’s employer or, in the case of a volunteer emergency services member, the entity for which the designated officer volunteers, and the name and contact information of the emergency services member who may have been exposed to the infectious disease; and

(C) The date, time, location and manner of the incident during which the member may have been exposed.

(2) Such request shall be valid for ten days after it is made. If at the end of such ten-day period no test has been performed to determine the presence of an infectious disease, no diagnosis has been made or the result of the test is negative, the hospital shall, through its hospital contact person, so notify the designated officer who made the request. The notification shall not include the name of the patient.

(3) Any hospital that receives a written request for notification shall, through its hospital contact person, give an oral notification of the presence of an infectious disease or of a confirmed positive test result, if known, to the designated officer no later than forty-eight hours after receiving such request, and shall send a written notification no later than three days after receiving such request. If an infectious disease is present or the test results are confirmed positive, both the oral and written notification shall include the name of the infectious disease and the date on which the patient was attended, treated, assisted, handled or transported by the emergency services organization. Such notification shall not disclose the name of the patient.

(4) If a designated officer makes a request pursuant to this subsection and the patient has died at, or before reaching, the hospital receiving such request, the hospital shall, through its hospital contact person, provide a copy of the request to the medical facility ascertaining the cause of death if such facility is not the hospital that received the original request.

(f) (1) Not later than January 1, 2016, each emergency services organization shall notify the Commissioner of Public Health, or the commissioner’s designee, of its designated officer and the designated officer’s contact information.

(2) Not later than January 1, 2016, each hospital shall notify said commissioner, or said commissioner’s designee, of its hospital contact person and the hospital contact person’s contact information.

(3) Each emergency services organization and hospital shall promptly notify said commissioner of any change of the designated officer or hospital contact person or such person’s contact information.

(g) The Commissioner of Public Health, or the commissioner’s designee, shall assist designated officers and hospital contact persons in answering questions with respect to responsibilities of a designated officer or hospital contact person under the provisions of this section. Said commissioner shall, on and after January 1, 2016, maintain and update, as necessary, a list of designated officers and hospital contact persons along with such designated officers’ and hospital contact persons’ contact information and make such list available to the public on the Department of Public Health’s Internet web site.

(h) No cause of action for damages shall arise, or any civil penalty be imposed, against any hospital, hospital contact person or designated officer for failure to comply with the duties established by this section. Notwithstanding the provisions of this subsection, the Commissioner of Public Health may take any action specified in subdivisions (1) to (5), inclusive, of subsection (a) of section 19a-17 and section 19a-494 for a violation of the provisions of this section as the commissioner deems appropriate.

(P.A. 09-76, S. 1; 09-232, S. 43; P.A. 10-18, S. 18; 10-117, S. 22; P.A. 11-51, S. 134; P.A. 15-242, S. 51.)

History: P.A. 09-232 redefined “infectious disease” in Subsec. (a)(1); P.A. 10-18 amended Subsec. (a)(5) by replacing “emergency medical technician-intermediate” with “advanced emergency medical technician” and by replacing “medical response technician” with “emergency medical responder”; P.A. 10-117 made technical changes in Subsec. (a)(5), effective June 8, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(6), effective July 1, 2011; P.A. 15-242 amended Subsec. (a) by redefining “infectious disease” in Subdiv. (1), deleting former Subdiv. (2) defining “exposure”, adding new Subdiv. (2) defining “airborne infectious disease”, adding new Subdiv. (3) defining “exposed”, redesignating existing Subdivs. (3) to (8) as Subdivs. (4) to (9) and adding Subdiv. (10) defining “hospital contact person”, added new Subsec. (b) re designation of a disease by commissioner, redesignated existing Subsec. (b) as Subsec. (c)(1) and amended same by making technical changes, added Subsec. (c)(2) re designation of contact person, redesignated existing Subsec. (c) as Subsec. (d) and amended same by changing “infectious pulmonary tuberculosis” to “an airborne infectious disease” and adding references to hospital contact person, redesignated existing Subsec. (d) as Subsec. (e) and amended same by making technical changes in Subdiv. (1) and adding references to hospital contact person, added Subsec. (f) re notifying commissioner, added Subsec. (g) re assisting designated officers and contact persons in answering questions, redesignated existing Subsec. (e) as Subsec. (h) and amended same by adding reference to hospital contact person and provisions re commissioner taking action for violations, and made a conforming change.



Section 19a-904a - Notice to patients re coverage by health insurance policy. Understandable language in documents submitted to patients or insureds.

(a) On and after January 1, 2016, each health care provider shall, prior to any scheduled admission, procedure or service, for nonemergency care, determine whether the patient is covered under a health insurance policy. If the patient is determined not to have health insurance coverage or the patient’s health care provider is out-of-network, such health care provider shall notify the patient, in writing, electronically or by mail, (1) of the charges for the admission, procedure or service, (2) that such patient may be charged, and is responsible for payment for unforeseen services that may arise out of the proposed admission, procedure or service, and (3) if the health care provider is out-of-network under the patient’s health insurance policy, that the admission, service or procedure will likely be deemed out-of-network and that any out-of-network applicable rates under such policy may apply. Nothing in this subsection shall prevent a health care provider from charging a patient for such unforeseen services.

(b) Each health care provider and health carrier shall ensure that any notice, billing statement or explanation of benefits submitted to a patient or insured is written in language that is understandable to an average reader.

(P.A. 15-146, S. 3.)



Section 19a-904b - Notice to health carrier when stopping acceptance of patients in insurance plan. Updates to health care provider directories.

(a) Not later than thirty days after the date that a health care provider stops accepting patients who are enrolled in an insurance plan, such health care provider shall notify, in writing, the applicable health carrier.

(b) Each health carrier shall update, not less than monthly, its health care provider directory or directories.

(P.A. 15-146, S. 6.)



Section 19a-904c - Electronic health records systems; utilization by hospitals.

(a) For purposes of this section:

(1) “Electronic health record” means any computerized, digital or other electronic record of individual health-related information that is created, held, managed or consulted by a health care provider and may include, but need not be limited to, continuity of care documents, discharge summaries and other information or data relating to patient demographics, medical history, medication, allergies, immunizations, laboratory test results, radiology or other diagnostic images, vital signs and statistics;

(2) “Electronic health record system” means a computer-based information system that is used to create, collect, store, manipulate, share, exchange or make available electronic health records for the purpose of the delivery of patient care;

(3) “Health care provider” means any individual, corporation, facility or institution licensed by the state to provide health care services; and

(4) “Secure exchange” means the exchange of patient electronic health records between a hospital and a health care provider in a manner that complies with all state and federal privacy requirements, including, but not limited to, the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time.

(b) Each hospital licensed under chapter 368v shall, to the fullest extent practicable, use its electronic health records system to enable bidirectional connectivity and the secure exchange of patient electronic health records between the hospital and any other health care provider who (1) maintains an electronic health records system capable of exchanging such records, and (2) provides health care services to a patient whose records are the subject of the exchange. The requirements of this section apply to at least the following: (A) Laboratory and diagnostic tests; (B) radiological and other diagnostic imaging; (C) continuity of care documents; and (D) discharge notifications and documents.

(c) Each hospital shall implement the use of any hardware, software, bandwidth or program functions or settings already purchased or available to it to support the secure exchange of electronic health records and information as described in subsection (b) of this section.

(d) Nothing in this section shall be construed as requiring a hospital to pay for any new or additional information technology, equipment, hardware or software, including interfaces, where such additional items are necessary to enable such exchange.

(e) The failure of a hospital to take all reasonable steps to comply with this section shall constitute evidence of health information blocking pursuant to section 19a-904d.

(f) A hospital that connects to, and actively participates in, the State-wide Health Information Exchange, established pursuant to section 17b-59d shall be deemed to have satisfied the requirements of this section.

(P.A. 15-146, S. 24.)



Section 19a-904d - Health information blocking. Penalty.

(a) For purposes of this section:

(1) “Affiliated provider” means a health care provider that is: (A) Employed by a hospital or health system, (B) under a professional services agreement with a hospital or health system that permits such hospital or health system to bill on behalf of such health care provider, or (C) a clinical faculty member of a medical school, as defined in section 33-182aa, that is affiliated with a hospital or health system in a manner that permits such hospital or health system to bill on behalf of such clinical faculty member;

(2) “Certified electronic health record system” means a health record system that is certified by the federal Office of the National Coordinator for Health Information Technology;

(3) “Electronic health record” means any computerized, digital or other electronic record of individual health-related information that is created, held, managed or consulted by a health care provider and may include, but need not be limited to, continuity of care documents, discharge summaries and other information or data relating to patient demographics, medical history, medication, allergies, immunizations, laboratory test results, radiology or other diagnostic images, vital signs and statistics;

(4) “Electronic health record system” means a computer-based information system that is used to create, collect, store, manipulate, share, exchange or make available electronic health records for the purposes of the delivery of patient care;

(5) “Health care provider” means any individual, corporation, facility or institution licensed by the state to provide health care services;

(6) “Health information blocking” means (A) knowingly interfering with or knowingly engaging in business practices or other conduct that is reasonably likely to interfere with the ability of patients, health care providers or other authorized persons to access, exchange or use electronic health records, or (B) knowingly using an electronic health record system to both (i) steer patient referrals to affiliated providers, and (ii) prevent or unreasonably interfere with patient referrals to health care providers who are not affiliated providers but shall not include legitimate referrals between providers participating in an accountable care organizations or similar value-based collaborative care models;

(7) “Hospital” has the same meaning as provided in section 19a-490;

(8) “Health system” has the same meaning as provided in section 19a-508c;

(9) “Seller” means any person or entity that directly, or indirectly through an employee, agent, independent contractor, vendor or other person, sells, leases or offers to sell or lease an electronic health record system or a license or right to use an electronic health record system.

(b) Electronic health records shall, to the fullest extent practicable, (1) follow the patient, (2) be made accessible to the patient, and (3) be shared and exchanged with the health care provider of the patient’s choice in a timely manner.

(c) Health information blocking shall be an unfair trade practice pursuant to section 42-110b.

(d) Health information blocking by a hospital, health system or seller shall be subject to the penalties contained in subsection (b) of section 42-110o.

(e) It shall be an unfair trade practice pursuant to section 42-110b for any seller to make a false, misleading or deceptive representation that an electronic health record system is a certified electronic health record system.

(f) The provisions of this section shall be enforced by the Attorney General.

(g) Nothing contained in this section shall be construed as a limitation upon the power or authority of the state, the Attorney General or the Commissioner of Consumer Protection to seek administrative, legal or equitable relief as provided by any state statute or common law.

(P.A. 15-146, S. 20.)



Section 19a-905 - Health care providers who provide direct patient care to wear badges.

(a) As used in this section:

(1) “Health care provider” means any person employed by or acting on behalf of a health care facility or institution; and

(2) “Health care facility or institution” means a hospital, nursing home, rest home, home health care agency, homemaker-home health aide agency, emergency medical services organization, assisted living services agency, outpatient surgical facility and an infirmary operated by an educational institution for the care of students enrolled in, and faculty and employees of, such institution.

(b) Any health care provider who provides direct patient care shall wear in plain view during such provider's working hours a photographic identification badge issued by the health care facility or institution that includes the name of the health care facility or institution, the name of the health care provider, and the type of license, certificate or employment title that the health care provider holds with the health care facility or institution. Health care facilities or institutions, in consultation with the Department of Public Health, shall develop policies and procedures concerning (1) the size, content and format of the photographic identification badge required pursuant to this subsection, and (2) any exemptions to the requirements of this subsection necessary to ensure the safety of patients and health care providers.

(P.A. 11-32, S. 1.)



Section 19a-905a - Recording of developmental screenings by health care providers.

Each health care provider, who is authorized under state law to perform a physical examination of a child five years of age or under for purposes of completing, on behalf of such child, the state Department of Education’s early childhood health assessment record form or the health assessment form described in section 10-206 shall indicate on such record or form whether or not the health care provider performed a developmental screening during such physical examination. For purposes of this section, “developmental screening” means a screening using a method recommended by the American Academy of Pediatrics to identify concerns regarding a child’s physical and mental development, including, but not limited to, the child’s sensory, behavioral, motor, language, social, perceptual or emotional skills.

(P.A. 15-157, S. 1.)

History: P.A. 15-157 effective July 1, 2015.



Section 19a-906 - Telehealth services.

(a) As used in this section:

(1) “Asynchronous” means any transmission to another site for review at a later time that uses a camera or other technology to capture images or data to be recorded.

(2) “Health record” means the record of individual, health-related information that may include, but need not be limited to, continuity of care documents, discharge summaries and other information or data relating to a patient’s demographics, medical history, medication, allergies, immunizations, laboratory test results, radiology or other diagnostic images, vital signs and statistics.

(3) “Facility fee” has the same meaning as in section 19a-508c.

(4) “Medical history” means information, including, but not limited to, a patient’s past illnesses, medications, hospitalizations, family history of illness if known, the name and address of the patient’s primary care provider if known and other matters relating to the health condition of the patient at the time of a telehealth interaction.

(5) “Originating site” means a site at which a patient is located at the time health care services are provided to the patient by means of telehealth.

(6) “Peripheral devices” means the instruments a telehealth provider uses to perform a patient exam, including, but not limited to, stethoscope, otoscope, ophthalmoscope, sphygmomanometer, thermometer, tongue depressor and reflex hammer.

(7) “Remote patient monitoring” means the personal health and medical data collection from a patient in one location via electronic communication technologies that is then transmitted to a telehealth provider located at a distant site for the purpose of health care monitoring to assist the effective management of the patient’s treatment, care and related support.

(8) “Store and forward transfer” means the asynchronous transmission of a patient’s medical information from an originating site to the telehealth provider at a distant site.

(9) “Synchronous” means real-time interactive technology.

(10) “Telehealth” means the mode of delivering health care or other health services via information and communication technologies to facilitate the diagnosis, consultation and treatment, education, care management and self-management of a patient’s physical and mental health, and includes (A) interaction between the patient at the originating site and the telehealth provider at a distant site, and (B) synchronous interactions, asynchronous store and forward transfers or remote patient monitoring. Telehealth does not include the use of facsimile, audio-only telephone, texting or electronic mail.

(11) “Telehealth provider” means any physician licensed under chapter 370, physical therapist licensed under chapter 376, chiropractor licensed under chapter 372, naturopath licensed under chapter 373, podiatrist licensed under chapter 375, occupational therapist licensed under chapter 376a, optometrist licensed under chapter 380, advanced practice registered nurse licensed under chapter 378, physician assistant licensed under chapter 370, psychologist licensed under chapter 383, marital and family therapist licensed under chapter 383a, clinical social worker or master social worker licensed under chapter 383b, alcohol and drug counselor licensed under chapter 376b professional counselor licensed under chapter 383c or dietitian-nutritionist certified under chapter 384b, who is providing health care or other health services through the use of telehealth within such person’s scope of practice and in accordance with the standard of care applicable to the profession.

(b) (1) A telehealth provider shall only provide telehealth services to a patient when the telehealth provider: (A) Is communicating through real-time, interactive, two-way communication technology or store and forward technologies; (B) has access to, or knowledge of, the patient’s medical history, as provided by the patient, and the patient’s health record, including the name and address of the patient’s primary care provider, if any; (C) conforms to the standard of care applicable to the telehealth provider’s profession and expected for in-person care as appropriate to the patient’s age and presenting condition, except when the standard of care requires the use of diagnostic testing and performance of a physical examination, such testing or examination may be carried out through the use of peripheral devices appropriate to the patient’s condition; and (D) provides the patient with the telehealth’s provider license number and contact information.

(2) At the time of the telehealth provider’s first telehealth interaction with a patient, the telehealth provider shall inform the patient concerning the treatment methods and limitations of treatment using a telehealth platform and, after providing the patient with such information, obtain the patient’s consent to provide telehealth services. The telehealth provider shall document such notice and consent in the patient’s health record.

(c) Notwithstanding the provisions of this section or title 20, no telehealth provider shall prescribe schedule I, II or III controlled substances through the use of telehealth.

(d) Each telehealth provider shall, at the time of each telehealth interaction, ask the patient whether the patient consents to the telehealth’s provider disclosure of records concerning the telehealth interaction to the patient’s primary care provider. If the patient consents to such disclosure, the telehealth provider shall provide such records to the patient’s primary care provider, in a timely manner, in accordance with the provisions of sections 20-7b to 20-7e, inclusive.

(e) The provision of telehealth services and health records maintained and disclosed as part of a telehealth interaction shall comply with the provisions of the Health Insurance Portability and Accountability Act of 1996 P.L. 104-191, as amended from time to time.

(f) Nothing in this section shall prohibit: (1) A health care provider from providing on-call coverage pursuant to an agreement with another health care provider or such health care provider’s professional entity or employer; (2) a health care provider from consulting with another health care provider concerning a patient’s care; or (3) orders of health care providers for hospital outpatients or inpatients. For purposes of this subsection, “health care provider” means a person or entity licensed or certified pursuant to chapter 370, 372, 373, 375, 378 or 379 or licensed or certified pursuant to chapter 368d or 384d.

(g) No telehealth provider shall charge a facility fee for telehealth services.

(P.A. 15-88, S. 1.)






Chapter 368a - Department of Public Health

Section 19a-1 - (Formerly Sec. 19-1a). Terms “Commissioner of Health”, “Health Commissioner”, “Department of Health”, or “state Department of Health”, deemed to mean Commissioner or Department of Health Services.

Section 19a-1 is repealed, effective July 1, 1993.

(P.A. 77-614, S. 323, 610; P.A. 93-381, S. 38, 39.)



Section 19a-1a - Department of Public Health. Successor department to Department of Public Health and Addiction Services.

(a) There is established a Department of Public Health. The department head shall be the Commissioner of Public Health, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties prescribed therein.

(b) The Department of Public Health shall constitute a successor department to the Department of Public Health and Addiction Services for the purposes of the chapters and sections listed in section 19a-1c, in accordance with sections 4-38d and 4-39.

(c) Any order or regulation of the Department of Public Health and Addiction Services which is in force on July 1, 1995, shall continue in force and effect as an order or regulation of the Department of Public Health until amended, repealed or superseded pursuant to law. Where any order or regulation of said departments conflict, the Commissioner of Public Health may implement policies and procedures consistent with the provisions of public act 95-257* while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 93-381, S. 1, 39; P.A. 95-257, S. 12, 58.)

*Note: Public act 95-257 is entitled “An Act Concerning the Consolidation of State-Operated Programs at Fairfield Hills, Norwich and Connecticut Valley Hospitals, Transfer of Addiction Services to the Former Department of Mental Health, Medicaid Waiver and the Office of Health Care Access”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health, deleted reference to the department as successor to the Connecticut Alcohol and Drug Abuse Commission and transferred addiction services responsibilities to the Department of Mental Health and Addiction Services, effective July 1, 1995.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of department not deemed to be lobbying.

Cited. 242 C. 152.



Section 19a-1b - Department of Public Health and Addiction Services: Administration, operations and programs units. Agency goals.

Section 19a-1b is repealed, effective July 1, 1995.

(S.A. 92-20, S. 3 (b), (d); P.A. 93-262, S. 7, 87; P.A. 95-257, S. 57, 58.)



Section 19a-1c - Department of Public Health: Successor department to Department of Public Health and Addiction Services. Terms Commissioner or Department of Public Health and Addiction Services deemed to mean Commissioner or Department of Public Health.

Section 19a-1c is repealed, effective October 1, 2002.

(P.A. 93-381, S. 9, 39, 58; P.A. 95-257, S. 21, 58; 95-264, S. 68; 95-360, S. 20, 32; P.A. 96-88, S. 6, 9; 96-185, S. 14, 16; P.A. 97-295, S. 9, 25; P.A. 98-262, S. 14, 22; P.A. 99-102, S. 51; 99-218, S. 15, 16; 99-284, S. 57, 60; P.A. 01-163, S. 29; P.A. 02-89, S. 90; 02-101, S. 14; 02-123, S. 9.)



Section 19a-1d - (Formerly Sec. 19a-3). Commissioner of Public Health: Appointment and qualifications.

(a) In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall appoint a Commissioner of Public Health, who shall be the administrative head of the department. Said commissioner shall either (1) be a physician, graduated by an acceptable medical college, recognized by one of the medical examining boards of this state, experienced in actual practice of his profession, skilled in sanitary science and experienced in public health administration and shall have had a minimum of one year of university graduate instruction in public health administration as evidenced by a certificate of graduation or a degree in public health or (2) hold a graduate degree in public health. He shall not engage in any other occupation.

(b) Notwithstanding the educational requirements of subsection (a) of this section, a commissioner who has been appointed prior to July 1, 1998, may continue to serve as commissioner and may continue to be reappointed and confirmed for consecutive terms after July 1, 1998.

(1949 Rev., S. 3798; 1959, P.A. 148, S. 2; 1972, P.A. 113, S. 2; P.A. 77-614, S. 341, 610; P.A. 85-337; P.A. 93-381, S. 28, 39; P.A. 95-257, S. 12, 21, 22, 58; P.A. 98-250, S. 38, 39.)

History: 1959 act deleted requirement that commissioner have had at least five years' experience in practice and added provisions for deputy commissioners; 1972 act reduced number of deputy commissioners from three to two; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, removed reference to appointment of chairman of public health council, made appointment of deputy commissioners optional rather than mandatory, deleted limit of two deputies, referred to “divisions” rather than “offices” of department and deleted provision whereby deputy commissioner for public health is acting commissioner during absence or disability of commissioner, effective January 1, 1979; Sec. 19-2 transferred to Sec. 19a-3 in 1983; P.A. 85-337 permitted the commissioner of health services to hold a graduate degree in public health as alternative qualification for the position; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 19a-3 transferred to Sec. 19a-1d in 1995; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health and added Subdiv. (3) re degree and experience, effective July 1, 1995; P.A. 98-250 made existing language Subsec. (a), deleted former Subdiv. (3) re requalification option requiring master's degree in public administration, public policy or public health and at least 10 years' management experience in public health and added Subsec. (b) re exception for existing and reappointed commissioners, effective July 1, 1998.

See Sec. 19a-6 re commissioner's duties with respect to control and treatment of lung disease, chronic illness and medical rehabilitation.

Annotations to former section 19-2:

Cited. 140 C. 478; 165 C. 516.

Cited. 15 CS 468.



Section 19a-2 - (Formerly Sec. 19-1b). Department of Health Services. Commissioner. Successor department to Department of Health.

Section 19a-2 is repealed, effective July 1, 1993.

(P.A. 77-614, S. 322, 610; P.A. 93-381, S. 38, 39.)



Section 19a-2a - Powers and duties.

The Commissioner of Public Health shall employ the most efficient and practical means for the prevention and suppression of disease and shall administer all laws under the jurisdiction of the Department of Public Health and the Public Health Code. The commissioner shall have responsibility for the overall operation and administration of the Department of Public Health. The commissioner shall have the power and duty to: (1) Administer, coordinate and direct the operation of the department; (2) adopt and enforce regulations, in accordance with chapter 54, as are necessary to carry out the purposes of the department as established by statute; (3) establish rules for the internal operation and administration of the department; (4) establish and develop programs and administer services to achieve the purposes of the department as established by statute; (5) enter into a contract, including, but not limited to, a contract with another state, for facilities, services and programs to implement the purposes of the department as established by statute; (6) designate a deputy commissioner or other employee of the department to sign any license, certificate or permit issued by said department; (7) conduct a hearing, issue subpoenas, administer oaths, compel testimony and render a final decision in any case when a hearing is required or authorized under the provisions of any statute dealing with the Department of Public Health; (8) with the health authorities of this and other states, secure information and data concerning the prevention and control of epidemics and conditions affecting or endangering the public health, and compile such information and statistics and shall disseminate among health authorities and the people of the state such information as may be of value to them; (9) annually issue a list of reportable diseases, emergency illnesses and health conditions and a list of reportable laboratory findings and amend such lists as the commissioner deems necessary and distribute such lists as well as any necessary forms to each licensed physician and clinical laboratory in this state. The commissioner shall prepare printed forms for reports and returns, with such instructions as may be necessary, for the use of directors of health, boards of health and registrars of vital statistics; and (10) specify uniform methods of keeping statistical information by public and private agencies, organizations and individuals, including a client identifier system, and collect and make available relevant statistical information, including the number of persons treated, frequency of admission and readmission, and frequency and duration of treatment. The client identifier system shall be subject to the confidentiality requirements set forth in section 17a-688 and regulations adopted thereunder. The commissioner may designate any person to perform any of the duties listed in subdivision (7) of this section. The commissioner shall have authority over directors of health and may, for cause, remove any such director; but any person claiming to be aggrieved by such removal may appeal to the Superior Court which may affirm or reverse the action of the commissioner as the public interest requires. The commissioner shall assist and advise local directors of health and district directors of health in the performance of their duties, and may require the enforcement of any law, regulation or ordinance relating to public health. In the event the commissioner reasonably suspects impropriety on the part of a local director of health or district director of health, or employee of such director, in the performance of his or her duties, the commissioner shall provide notification and any evidence of such impropriety to the appropriate governing authority of the municipal health authority, established pursuant to section 19a-200, or the district department of health, established pursuant to section 19a-244, for purposes of reviewing and assessing a director's or an employee's compliance with such duties. Such governing authority shall provide a written report of its findings from the review and assessment to the commissioner not later than ninety days after such review and assessment. When requested by local directors of health or district directors of health, the commissioner shall consult with them and investigate and advise concerning any condition affecting public health within their jurisdiction. The commissioner shall investigate nuisances and conditions affecting, or that he or she has reason to suspect may affect, the security of life and health in any locality and, for that purpose, the commissioner, or any person authorized by the commissioner, may enter and examine any ground, vehicle, apartment, building or place, and any person designated by the commissioner shall have the authority conferred by law upon constables. Whenever the commissioner determines that any provision of the general statutes or regulation of the Public Health Code is not being enforced effectively by a local health department or health district, he or she shall forthwith take such measures, including the performance of any act required of the local health department or health district, to ensure enforcement of such statute or regulation and shall inform the local health department or health district of such measures. In September of each year the commissioner shall certify to the Secretary of the Office of Policy and Management the population of each municipality. The commissioner may solicit and accept for use any gift of money or property made by will or otherwise, and any grant of or contract for money, services or property from the federal government, the state, any political subdivision thereof, any other state or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant or contract. The commissioner may establish state-wide and regional advisory councils. For purposes of this section, “employee of such director” means an employee of, a consultant employed or retained by or an independent contractor retained by a local director of health, a district director of health, a local health department or a health district.

(P.A. 93-381, S. 2, 39; P.A. 94-174, S. 10, 12; P.A. 95-257, S. 12, 21, 24, 58; P.A. 03-252, S. 1; P.A. 11-242, S. 20; P.A. 14-231, S. 30; P.A. 16-66, S. 41.)

History: P.A. 93-381 effective July 1, 1993; P.A. 94-174 required commissioner to certify the population of each municipality to the secretary of the office of policy and management in September of each year, effective June 6, 1994; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner and Department of Public Health, deleted responsibilities for coordination of alcohol and drug abuse problems, replaced “complete” with “compel” in Subdiv. (7), deleted duties re alcohol and drug facilities in Subdiv. (10) and added designation authority in Subdiv. (11), effective July 1, 1995; P.A. 03-252 deleted former Subdiv. (11) re requirement that commissioner make annual inspection of hospitals, asylums, prisons, schools and other institutions; P.A. 11-242 amended Subdiv. (9) by requiring commissioner to annually issue a list of emergency illnesses and health conditions and made technical changes; P.A. 14-231 amended Subdiv. (5) by replacing “contract” with “enter into a contract, including, but not limited to, a contract with another state,”, added provision re commissioner's solicitation and acceptance of grant of or contract for money, service or property from any other state and made technical changes; P.A. 16-66 added provisions re commissioner to notify governing authority of municipal health authority or district department of health of suspected impropriety on part of local director of health, district director of health or employee of director, added provision re governing authority to report findings, added references to district directors of health, added provision defining “employee of such director” and made conforming changes.

See Sec. 4b-31a re commissioner's role in development of plan for colocation of family resource centers and school-based health clinics.

See Sec. 7-136j re preliminary review of municipal petitions, applications or permit requests.

See Sec. 17b-277a re duty to establish informational program for applicants to Healthy Start Program.

See Sec. 22a-1i re environmental risk assessment duties.

Legislature has vested commissioner with expansive powers with respect to enacting and enforcing public health law, as well as overseeing implementation and coordination of state and municipal health regulations. 263 C. 558.



Section 19a-2b - Commissioner may appear as intervenor for purpose of determining compliance with state health plan.

Section 19a-2b is repealed, effective October 1, 2010.

(P.A. 93-381, S. 4, 39; P.A. 95-257, S. 12, 21, 39, 58; Sept. Sp. Sess. P.A. 09-3, S. 27; P.A. 10-179, S. 161.)



Section 19a-2c - Appointment of superintendents of alcohol and drug treatment facilities by the commissioner.

Section 19a-2c is repealed, effective July 1, 1995.

(P.A. 93-381, S. 5, 39; P.A. 95-257, S. 57, 58.)



Section 19a-2d to 19a-2f - Transferred

Transferred to Chapter 319j, Secs. 17a-670 to 17a-672, inclusive.



Section 19a-2g - Transferred

Transferred to Chapter 319j, Sec. 17a-679.



Section 19a-3 - Transferred

Transferred to Sec. 19a-1d.



Section 19a-4 - (Formerly Sec. 19-2a). Commissioner to organize department and adopt regulations.

Section 19a-4 is repealed, effective July 1, 1993.

(P.A. 77-614, S. 324, 325, 610; P.A. 93-381, S. 38, 39.)



Section 19a-4a to 19a-4c - Transferred

Transferred to Chapter 319j, Secs. 17a-674 to 17a-676, inclusive.



Section 19a-4d - Transferred

Transferred to Chapter 319j, Sec. 17a-712.



Section 19a-4e - Transferred

Transferred to Chapter 319j, Sec. 17a-673.



Section 19a-4f and 19a-4g - Transferred

Transferred to Chapter 319j, Secs. 17a-710 and 17a-711.



Section 19a-4h - Transferred

Transferred to Chapter 319j, Sec. 17a-713.



Section 19a-4i - Office of Injury Prevention.

There shall be, within the Department of Public Health, an Office of Injury Prevention, whose purpose shall be to coordinate and expand prevention and control activities related to intentional and unintentional injuries. The duties of said office shall include, but are not limited to, the following: (1) To serve as a data coordinator and analysis source of mortality and injury statistics for other state agencies; (2) to integrate an injury and violence prevention focus within the Department of Public Health; (3) to develop collaborative relationships with other state agencies and private and community organizations to establish programs promoting injury prevention, awareness and education to reduce automobile, motorcycle and bicycle injuries and interpersonal violence, including homicide, child abuse, youth violence, domestic violence, sexual assault and elderly abuse; (4) to support the development of comprehensive community-based injury and violence prevention initiatives within cities and towns of the state; and (5) to develop sources of funding to establish and continue programs to promote prevention of intentional and unintentional injuries.

(P.A. 93-269, S. 1, 4; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-269 effective July 1, 1993 (Revisor's note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-4j - Office of Health Equity.

(a) There is established, within the Department of Public Health, an Office of Health Equity. The responsibility of the office is to improve the health of all Connecticut residents by working to eliminate differences in disease, disability and death rates among ethnic, racial and other population groups that are known to have adverse health status or outcomes. Such population groups may be based on race, ethnicity, age, gender, socioeconomic position, immigrant status, sexual minority status, language, disability, homelessness, mental illness or geographic area of residence.

(b) The department may apply for, accept and expend such funds as may be available from federal, state or other sources and may enter into contracts to carry out the responsibilities of the office.

(c) The office shall assist the department in its efforts in the following areas:

(1) Monitor the health status of persons reporting membership in one of the following racial or ethnic groups: Hispanic or Latino, American Indian or Alaska Native, Asian, black or African American, Native Hawaiian or other Pacific Islander and persons reporting more than one race;

(2) Compare the results of the health status monitoring with the health status of persons reporting membership as white, non-Hispanic;

(3) Assess the effectiveness of state programs in eliminating differences in health status;

(4) Assess the health education and health resource needs of ethnic, racial and other population groups listed in subdivision (1) of this subsection; and

(5) Maintain a directory of, and promote culturally and linguistically appropriate health resources in Connecticut.

(d) The office may:

(1) Provide grants for culturally and linguistically appropriate health demonstration projects and may apply for, accept and expend public and private funding for such projects; and

(2) Recommend policies, procedures, activities and resource allocations to improve health among racial, ethnic and other population groups for which there may be health disparities.

(P.A. 98-250, S. 8, 39; P.A. 11-242, S. 31; P.A. 14-231, S. 5.)

History: P.A. 98-250 effective July 1, 1998; P.A. 11-242 deleted former Subsec. (e) re commissioner's annual report and office's responsibility to hold community workshops; P.A. 14-231 replaced “Office of Multicultural Health” with “Office of Health Equity”, substantially revised Subsecs. (a) and (c) re responsibility of office, amended Subsec. (d) by inserting “and linguistically” and deleting “education” in Subdiv. (1) and by replacing “cultural populations in Connecticut” with “other population groups for which there may be health disparities” in Subdiv. (2).



Section 19a-4k - Advisory Commission on Multicultural Health.

Section 19a-4k is repealed, effective June 12, 2008.

(P.A. 00-216, S. 11, 28; June Sp. Sess. P.A. 00-1, S. 14, 46; P.A. 08-171, S. 2.)



Section 19a-4l - Office of Oral Public Health.

There is established, within the Department of Public Health, an Office of Oral Public Health. The director of the Office of Oral Public Health shall be a dental health professional with experience in public health and a license to practice under chapter 379 or 379a and shall:

(1) Coordinate and direct state activities with respect to state and national dental public health programs;

(2) Serve as the department's chief advisor on matters involving oral health; and

(3) Plan, implement and evaluate all oral health programs within the department.

(P.A. 07-252, S. 46; P.A. 10-117, S. 59; P.A. 12-197, S. 5.)

History: P.A. 07-252 effective July 1, 2007; P.A. 10-117 replaced “an experienced public health dentist licensed” with “a dental health professional with a graduate degree in public health and hold a license” and added “or 379a”; P.A. 12-197 replaced requirement for a graduate degree in public health with requirement for experience in public health and made a technical change.



Section 19a-5 - (Formerly Sec. 19-4). Powers and duties of commissioner.

Section 19a-5 is repealed, effective July 1, 1993.

(1949, Rev., S. 3801; 1959, P.A. 148, S. 4; 1971, P.A. 282; 1972, P.A. 108, S. 4; P.A. 73-616, S. 14; P.A. 76-436, S. 374, 681; P.A. 77-614, S. 323, 342, 610; P.A. 85-149; 85-155; P.A. 88-362, S. 16; June Sp. Sess. P.A. 91-11, S. 12, 25; P.A. 93-49, S. 1, 3; 93-381, S. 38, 39.)



Section 19a-5a and 19a-5b - Transferred

Transferred to Chapter 319j, Secs. 17a-677 and 17a-678.



Section 19a-5c - Transferred

Transferred to Chapter 319i, Sec. 17a-465a.



Section 19a-6 - (Formerly Sec. 19-4a). Commissioner to plan and administer programs for control and treatment of lung disease and chronic illness and for medical rehabilitation.

(a) The commissioner shall be responsible for planning state-wide programs for the control and treatment of lung diseases; the treatment of persons affected with other chronic illness, and the medical rehabilitation of chronically ill, physically disabled and handicapped persons. The commissioner may provide and maintain facilities and personnel for the diagnosis or detection and treatment of such diseases or enter into contracts for the provision of diagnostic and treatment programs for such diseases with persons or organizations capable in the commissioner's judgment of providing such services.

(b) The commissioner shall be responsible for the administration of the department's programs as they relate to lung disease, other chronic illness and medical rehabilitation.

(1959, P.A. 148, S. 11, 12; 1972, P.A. 113, S. 3; P.A. 76-139, S. 2; P.A. 77-614, S. 323, 343, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-80, S. 2.)

History: 1972 act replaced office of tuberculosis control, hospital care and rehabilitation with office of public health and replaced provisions re appointment and qualifications of deputy commissioner of the former office with statement of duties of deputy commissioner for public health; P.A. 76-139 replaced references to tuberculosis with more general phrase “lung disease”, deleted provision specifically applicable to tuberculosis program with general statement of duty to maintain programs for lung diseases and removed provision excluding hospitals for the mentally retarded from consideration as “chronic disease hospitals”; P.A. 77-614 transferred responsibilities of office and deputy commissioner of public health and of council on tuberculosis control, hospital care and rehabilitation to commissioner and replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-4a transferred to Sec. 19a-6 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-80 amended Subsec. (a) to allow, rather than require, commissioner to provide and maintain facilities and personnel and to make a technical change, and amended Subsec. (b) by removing language requiring commissioner to administer and operate chronic disease hospitals and definitions of “chronic illness”, “chronic disease hospital” and “medical rehabilitation”.

See chapter 368g re lung disease, tuberculosis and other chronic illness.

Annotation to former section 19-4a:

Former statute cited. 138 C. 139.

Annotation to present section:

Cited. 33 CA 673.



Section 19a-6a - Commissioner to implement outreach programs on chronic fatigue and immune dysfunction syndrome.

The Commissioner of Public Health shall implement using existing structures, state-wide informational outreach programs on chronic fatigue and immune dysfunction syndrome. The programs shall include medical and patient education programs and public awareness campaigns.

(P.A. 93-211, S. 1; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-6b - Commissioner to allow assisted living services in congregate housing pilot program.

The Commissioner of Public Health shall allow state-funded congregate facilities to provide assisted living services pursuant to section 8-119n.

(June 18 Sp. Sess. P.A. 97-2, S. 153, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 19a-6c - Assisted living services in state-funded congregate housing facilities. Regulations.

(a) The Commissioner of Public Health shall allow state-funded congregate housing facilities to provide assisted living services through licensed assisted living services agencies, as defined in section 19a-490.

(b) In order to facilitate the development of assisted living services in state-funded congregate housing facilities, the Commissioner of Public Health may waive any provision of the regulations for assisted living services agencies, as defined in section 19a-490, which provide services in state-funded congregate housing facilities. No waiver of such regulations shall be made if the commissioner determines that the waiver would: (1) Endanger the life, safety or health of any resident receiving assisted living services in a state-funded congregate housing facility; (2) impact the quality or provision of services provided to a resident in a state-funded congregate housing facility; (3) revise or eliminate the requirements for an assisted living services agency's quality assurance program; (4) revise or eliminate the requirements for an assisted living services agency's grievance and appeals process; or (5) revise or eliminate the assisted living services agency's requirements relative to a client's bill of rights and responsibilities. The commissioner, upon the granting of a waiver of any provision of such regulations, may impose conditions which assure the health, safety and welfare of residents receiving assisted living services in a state-funded congregate housing facility. The commissioner may revoke such a waiver upon a finding (A) that the health, safety or welfare of any such resident is jeopardized, or (B) that such facility has failed to comply with such conditions as the commissioner may impose pursuant to this subsection.

(c) The provisions of sections 19a-693 to 19a-701, inclusive, shall not apply to any state-funded congregate housing facility.

(d) The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. Said commissioner may implement the waiver of provisions as specified in subsection (b) of this section until January 1, 2002, while in the process of adopting criteria for the waiver process in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(June Sp. Sess. P.A. 00-2, S. 8; June Sp. Sess. P.A. 07-2, S. 43.)

History: June Sp. Sess. P.A. 07-2 added new Subsec. (c) specifying that provisions of Secs. 19a-693 to 19a-701, inclusive, shall not apply to any state-funded congregate housing facility, and redesignated existing Subsec. (c) as Subsec. (d).



Section 19a-6d - Tobacco abuse reduction and health plan.

The Commissioner of Public Health and the Commissioner of Mental Health and Addiction Services shall, within available appropriations, develop a tobacco abuse reduction and health plan and shall submit such plan to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, not later than April 1, 2001. The plan shall consider and recommend actions to (1) reduce tobacco and substance abuse, and (2) address the unmet physical and mental health needs of the state, taking into account the most recent version of the state health plan prepared by the Department of Public Health pursuant to section 19a-7.

(P.A. 00-216, S. 16, 28.)

History: P.A. 00-216 effective June 1, 2000.

See Sec. 4-28f re Tobacco and Health Trust Fund.



Section 19a-6e - Traumatic brain injury patient registry.

The Department of Public Health shall establish a registry of data on traumatic brain injury patients. Each hospital, as defined in section 19a-490, shall make available to the registry such data concerning each traumatic brain injury patient admitted to such hospital as the Commissioner of Public Health shall require by regulations adopted in accordance with chapter 54. The data contained in such registry may be used by the department and authorized researchers as specified in such regulations, provided personally identifiable information in such registry concerning any such traumatic brain injury patient shall be held confidential pursuant to section 19a-25. The data contained in the registry shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. The commissioner may enter into a contract with a nonprofit association in this state concerned with the prevention and treatment of brain injuries to provide for the implementation and administration of the registry established pursuant to this section.

(P.A. 01-90, S. 2; P.A. 05-272, S. 42.)

History: P.A. 05-272 replaced former provisions re disclosure of information with requirement that personally identifiable information in traumatic brain injury registry be held confidential pursuant to Sec. 19a-25, effective July 13, 2005.



Section 19a-6f - Listing of certified medical assistants.

On or before January 1, 2017, and annually thereafter, the Commissioner of Public Health shall obtain from the American Association of Medical Assistants and the National Healthcareer Association a listing of all state residents maintained on said organizations' registry of certified medical assistants. The commissioner shall make such listings available for public inspection.

(P.A. 04-82, S. 1; P.A. 16-66, S. 43.)

History: P.A. 16-66 replaced “2005” with “2017”, added reference to National Healthcareer Association and made technical changes, effective May 27, 2016.



Section 19a-6g - HealthFirst Connecticut Authority. Members. Duties. Report. Application for financial assistance.

Section 19a-6g is repealed, effective July 1, 2013.

(P.A. 07-185, S. 30; June Sp. Sess. P.A. 07-2, S. 67; P.A. 08-184, S. 18; P.A. 13-299, S. 95.)



Section 19a-6h - State-wide Primary Care Access Authority. Members. Duties. Consultants and assistants. Report.

(a) There is established a State-wide Primary Care Access Authority. The authority shall consist of the Commissioners of Public Health and Social Services, the Comptroller and the following members: One each appointed by the Connecticut Primary Care Association, the Connecticut State Medical Society, the Connecticut Chapter of the American Academy of Pediatrics, the Connecticut Nurses Association, the Connecticut Association of School-Based Health Centers, the Connecticut State Dental Association, the Connecticut Community Providers Association and the Weitzman Center for Innovation In Community Health and Primary Care and two appointed by the Commissioner of Public Health. Members shall serve for a term of four years commencing on August 1, 2007. All initial appointments to the committee shall be made by July 15, 2007. Any vacancy shall be filled by the appointing authority.

(b) The members of the State-wide Primary Care Access Authority shall elect cochairpersons from among the members of the authority. Members shall serve without compensation but shall, within available appropriations, be reimbursed for expenses necessarily incurred in the performance of their duties.

(c) The chairpersons shall convene the first meeting of the State-wide Primary Care Access Authority not later than October 1, 2007. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the committee.

(d) All members appointed to the authority shall be familiar with the criteria of the Institute of Medicine of the National Academies Principles for Healthcare Reform and shall be committed to making recommendations about health care reform for the state of Connecticut that are consistent with said criteria.

(e) The State-wide Primary Care Access Authority shall:

(1) Determine what constitutes primary care services for purposes of subdivisions (2) to (4), inclusive, of this section;

(2) Inventory the state's existing primary care infrastructure, including, but not limited to, (A) the number of primary care providers practicing in the state, (B) the total amount of money expended on public and private primary care services during the last fiscal year, (C) the number of public and private buildings or offices used primarily for the rendering of primary care services, including, but not limited to, hospitals, mental health facilities, dental offices, school-based health clinics, community-based health centers and academic health centers. For the purposes of this subdivision, “primary care provider” means any physician, dentist, nurse, provider of services for persons with psychiatric disabilities or persons with intellectual disability, or other person involved in providing primary medical, nursing, counseling, or other health care, substance abuse or mental health service, including such services associated with, or under contract to, a health maintenance organization or medical services plan.

(3) Not later than December 31, 2008, develop a universal system for providing primary care services, including prescription drugs, to all residents of the state that maximizes federal financial participation in Medicaid and Medicare. The committee shall (A) estimate the cost of fully implementing such universal system, (B) identify any additional infrastructure or personnel that would be necessary in order to fully implement such universal system, (C) determine the state's role and the role of third party entities in administering such universal system, (D) identify funding sources for such universal system, and (E) determine the role of private health insurance in such universal system.

(4) Develop a plan for implementing by July 1, 2010, the universal primary care system developed pursuant to subdivision (3) of this section. Such plan shall (A) include a timetable for implementation of the universal primary care system, (B) establish benchmarks to assess the state's progress in implementing the system, and (C) establish mechanisms for assessing the effectiveness of the primary care system, once implemented.

(f) The State-wide Primary Care Access Authority may (1) retain and employ consultants or assistants on a contract or other basis for rendering professional, legal, financial, technical or other assistance or advice as may be required to carry out its duties or responsibilities, and (2) apply for grants or financial assistance from any person, group of persons or corporation or from any agency of the state or of the United States.

(g) On or before February 1, 2008, and annually thereafter on or before January first, the State-wide Primary Care Access Authority shall report to the joint standing committees of the General Assembly having cognizance of matters relating to public health, insurance and human services, in accordance with the provisions of section 11-4a, concerning its progress in developing the universal primary care services system and the implementation plan for such system.

(P.A. 07-185, S. 31; P.A. 08-184, S. 19; P.A. 13-139, S. 27; 13-299, S. 18.)

History: P.A. 07-185 effective July 10, 2007; P.A. 08-184 amended Subsec. (a) by authorizing Connecticut State Dental Society and Connecticut Community Providers Association to each appoint one member to the authority, effective June 12, 2008; P.A. 13-139 amended Subsec. (e)(2) by substituting “persons with psychiatric disabilities or persons with intellectual disability” for “the mentally ill or persons with mental retardation”; P.A. 13-299 amended Subsec. (a) to delete provision re chairpersons of HealthFirst Connecticut Authority as members and add provision re 2 members appointed by Commissioner of Public Health and amended Subsec. (b) to delete provision requiring chairpersons of HealthFirst Connecticut Authority to act as cochairpersons and add provision re cochairpersons to be elected from among members, effective July 1, 2013.



Section 19a-6i - School-based health center advisory committee. Members. Duties. Report.

(a) There is established a school-based health center advisory committee for the purpose of advising the Commissioner of Public Health on matters relating to (1) statutory and regulatory changes to improve health care through access to school-based health centers and expanded school health sites, and (2) minimum standards for the provision of services in school-based health centers and expanded school health sites to ensure that high quality health care services are provided in school-based health centers and expanded school health sites, as such terms are defined in section 19a-6r.

(b) The committee shall be composed of the following members:

(1) One appointed by the speaker of the House of Representatives, who shall be a family advocate or a parent whose child utilizes school-based health center services;

(2) One appointed by the president pro tempore of the Senate, who shall be a school nurse;

(3) One appointed by the majority leader of the House of Representatives, who shall be a representative of a school-based health center that is sponsored by a community health center;

(4) One appointed by the majority leader of the Senate, who shall be a representative of a school-based health center that is sponsored by a nonprofit health care agency;

(5) One appointed by the minority leader of the House of Representatives, who shall be a representative of a school-based health center that is sponsored by a school or school system;

(6) One appointed by the minority leader of the Senate, who shall be a representative of a school-based health center that does not receive state funds;

(7) Two appointed by the Governor, one each of whom shall be a representative of the Connecticut Chapter of the American Academy of Pediatrics and a representative of a school-based health center that is sponsored by a hospital;

(8) One appointed by the Commissioner of Public Health, who shall be a representative of a school-based health center that is sponsored by a local health department;

(9) The Commissioner of Public Health, or the commissioner’s designee;

(10) The Commissioner of Social Services, or the commissioner’s designee;

(11) The Commissioner of Mental Health and Addiction Services, or the commissioner’s designee;

(12) The Commissioner of Education, or the commissioner’s designee;

(13) The executive director of the Commission on Children, or the executive director’s designee; and

(14) Three school-based health center providers, one of whom shall be the executive director of the Connecticut Association of School-Based Health Centers and two of whom shall be appointed by the board of directors of the Connecticut Association of School-Based Health Centers.

(c) The committee shall meet not less than quarterly. On or before January 1, 2014, and annually thereafter, the committee shall report, in accordance with the provisions of section 11-4a, on its activities to the joint standing committees of the General Assembly having cognizance of matters relating to public health and education.

(d) Administrative support for the activities of the committee may be provided by the Department of Public Health.

(P.A. 07-185, S. 32; P.A. 11-242, S. 44; P.A. 13-287, S. 1; P.A. 15-59, S. 2.)

History: P.A. 07-185 effective July 10, 2007; P.A. 11-242 replaced former provisions with Subsecs. (a) to (d) re school-based health center advisory committee, effective July 13, 2011; P.A. 13-287 amended Subsec. (a) by replacing “assisting the Commissioner of Public Health in developing recommendations for” with “advising the Commissioner of Public Health on matters relating to”, designating existing provision re statutory and regulatory changes as Subdiv. (1), and adding Subdiv. (2) re minimum standards, amended Subsec. (b) by adding new Subdiv. (1) re appointment by speaker of the House of Representatives, new Subdiv. (2) re appointment by president pro tempore of the Senate, new Subdiv. (3) re appointment by majority leader of the House of Representatives, new Subdiv. (4) re appointment by majority leader of the Senate, new Subdiv. (5) re appointment by minority leader of the House of Representatives, Subdiv. (6) re appointment by minority leader of the Senate, Subdiv. (7) re appointments by Governor, Subdiv. (8) re appointment by Commissioner of Public Health and Subdiv. (13) re executive director of Commission on Children, redesignating existing Subdivs. (1) to (4) and (5) as Subdivs. (9) to (12) and (14), respectively, and amending redesignated Subdiv. (14) to add provision re executive director of Connecticut Association of School-Based Health Centers and make a technical change, amended Subsec. (c) by substituting “January 1, 2014,” for “January 1, 2012,” and amended Subsec. (d) by substituting “Department of Public Health” for “Connecticut Association of School-Based Health Centers”; P.A. 15-59 amended Subsec. (a) by adding references to expanded school health sites and definitions in Sec. 19a-6r.



Section 19a-6j - Interagency and Partnership Advisory Panel on Lupus. Membership.

(a) There is established within the Department of Public Health an Interagency and Partnership Advisory Panel on Lupus.

(b) The advisory panel shall consist of the following members:

(1) One appointed by the Governor, as recommended by the Connecticut Advanced Practice Registered Nurse Society, who shall be a nonphysician medical clinician with significant experience in treating persons with lupus;

(2) Five appointed by the Commissioner of Public Health; one of whom shall be a person with lupus recommended by the state chapter of the Lupus Foundation of America; one of whom shall be a scientist from a university based in the state who has experience in lupus and who participates in various fields of scientific endeavor, including, but not limited to, biomedical, social, translational, behavioral or epidemiological research recommended by the Medical and Scientific Advisory Council of the state chapter of the Lupus Foundation of America; one of whom shall be a physician with significant experience in treating persons with lupus recommended by the Connecticut Medical Society; one of whom shall be a representative from the state chapter of the Lupus Foundation of America; and one of whom shall be a state resident representing the Lupus Research Institute;

(3) One appointed by the speaker of the House of Representatives;

(4) One appointed by the president pro tempore of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) One appointed by the executive director of the Commission on Women, Children and Seniors; and

(8) Two appointed by the executive director of the Commission on Equity and Opportunity.

(c) All appointments to the advisory panel shall be made not later than thirty days after July 1, 2011. Panel members shall serve two-year terms. Any person appointed to be a panel member shall serve not more than two full terms. Any vacancy shall be filled by the appointing authority.

(d) The Commissioner of Public Health shall select the chairperson of the advisory panel from among the members of the panel. Such chairperson shall schedule the first meeting of the task force, which shall be held not later than sixty days after July 1, 2011. The advisory panel shall meet quarterly and at other times upon the call of the chair or upon the majority request of panel members.

(e) Seven members of the advisory panel shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory panel.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to public health shall serve as administrative staff of the advisory panel.

(P.A. 11-23, S. 1; May Sp. Sess. P.A. 16-3, S. 157.)

History: P.A. 11-23 effective July 1, 2011; May Sp. Sess. P.A. 16-3 amended Subsec. (b) by substituting “Commission on Women, Children and Seniors” for “Permanent Commission on the Status of Women” in Subdiv. (7), by substituting “Two appointed by the executive director of the Commission on Equity and Opportunity” for “One appointed by the executive director of the African-American Affairs Commission” in Subdiv. (8), and by deleting former Subdiv. (9) re appointment by executive director of Latino and Puerto Rican Affairs Commission, effective July 1, 2016.



Section 19a-6k - Interagency and Partnership Advisory Panel on Lupus. Duties.

(a) The Interagency and Partnership Advisory Panel on Lupus established pursuant to section 19a-6j shall: (1) Analyze the current state of education on lupus in the state, (2) evaluate materials and resources currently available from government agencies, hospitals and lupus advocacy organizations, and (3) identify gaps in the current lupus education modalities in the state through a needs assessment or similar mechanism.

(b) Upon completing the needs assessment described in subsection (a) of this section, the advisory panel shall report, in accordance with the provisions of section 11-4a, on the results of its assessment to the joint standing committee of the General Assembly having cognizance of matters relating to public health and to the Department of Public Health. Utilizing the results of such assessment, and with input from the joint standing committee of the General Assembly having cognizance of matters relating to public health and the Department of Public Health, the advisory panel shall develop and implement a comprehensive lupus education and awareness plan.

(c) The advisory panel shall develop and implement a comprehensive plan to improve education and awareness surrounding lupus for health care practitioners, public health personnel, patients and persons who may have lupus. The plan shall include the recommendations on how to best:

(1) Distribute medically sound health information on lupus that is endorsed by government agencies, that include, but are not limited to, the National Institutes of Health, the Centers for Disease Control and Prevention and the Social Security Administration, through local health departments, schools, agencies on aging, employer wellness programs, physicians and other health professionals, hospitals, health plans and health maintenance organizations, women's health groups and nonprofit and community-based organizations;

(2) Utilize volunteers in the community to distribute brochures and other materials that promote lupus education and awareness;

(3) Develop educational materials for health professionals that identify the most recent scientific and medical information and clinical applications regarding the treatment of lupus;

(4) Work to increase knowledge among physicians, nurses and health and human services professionals about the importance of lupus diagnosis, treatment, and rehabilitation;

(5) Support continuing medical education programs in the state's leading academic institutions by ensuring that such institutions are provided the most recent scientific and medical information and clinical applications regarding the treatment of lupus;

(6) Conduct state-wide workshops and seminars for extensive professional development regarding the care and management of patients with lupus in an effort to bring the latest information on clinical advances to health care providers; and

(7) Maintain and develop a directory of lupus-related health care services, that includes a listing of health care providers with specialization in the diagnosis and treatment of lupus and that can be disseminated, within available appropriations, by the Department of Public Health to individuals with lupus, family members of those with lupus, representatives from voluntary organizations, health care professionals, health plans, local health agencies and authorities and to other agencies of the state.

(d) The advisory panel shall present the initial plan to the Department of Public Health and the joint standing committee of the General Assembly having cognizance of matters relating to public health on or before July 1, 2013. The advisory panel may make periodic revisions to the plan that are consistent with the purposes of this section.

(P.A. 11-23, S. 2; P.A. 12-197, S. 17.)

History: P.A. 11-23 effective July 1, 2011; P.A. 12-197 amended Subsec. (d) by changing date to submit plan from October 1, 2012, to July 1, 2013.



Section 19a-6l - Assistance to the Interagency and Partnership Advisory Panel on Lupus from the Department of Public Health.

The Department of Public Health may, within available appropriations, provide assistance to the Interagency and Partnership Advisory Panel on Lupus, established pursuant to section 19a-6j, in carrying out its functions. Such assistance may include, but shall not be limited to, the dissemination of educational materials to state health care providers serving minority populations. The Commissioner of Public Health may accept funds from any source to implement the provisions of this section and sections 19a-6j and 19a-6k. The commissioner shall take such actions as the commissioner deems necessary to maximize federal funding to implement the provisions of this section and sections 19a-6j and 19a-6k.

(P.A. 11-23, S. 3.)

History: P.A. 11-23 effective July 1, 2011.



Section 19a-6m - Advisory council on organ and tissue donation education and awareness. Members. Duties. Report.

(a) There is established an advisory council on organ and tissue donation education and awareness. The advisory council shall consist of the following members: The Commissioner of Motor Vehicles, or the commissioner's designee; the Commissioner of Public Health, or the commissioner's designee; the executive director of Donate Life Connecticut, or the executive director's designee; a representative of each of the organizations in the state that are members of the Association of Organ Procurement Organizations; a health care professional representing each transplant center located in the state that is a member of the federal Organ Procurement and Transplantation Network; the chief executive officer of the Connecticut Hospital Association, or the chief executive officer's designee; five persons experienced in issues involving organ and tissue donation or transplants, one of whom shall be a recipient of a donated organ or donated tissue, one of whom shall be a living donor, and one of whom shall be a family member of a deceased donor. One each of such persons experienced in issues involving organ and tissue donation or transplants shall be appointed by the Governor, the president pro tempore of the Senate, the speaker of the House of Representatives, jointly by the majority leader of the House of Representatives and the majority leader of the Senate, and jointly by the minority leader of the House of Representatives and the minority leader of the Senate.

(b) Appointed council members shall serve for a term of three years and no such member shall serve more than two consecutive terms. Any vacancy of an appointed council member shall be filled by the appointing authority. The Governor shall appoint the chairperson from among the members of the council. The council shall have its first meeting not later than December 1, 2012, and shall meet not less than four times per year and as requested by the chairperson or upon the request of a majority of the members of the council. Council members shall serve without compensation.

(c) The council shall: (1) Analyze education on organ tissue donation in the state; (2) determine the rate of organ and tissue donation registration in the state and establish periodic goals for increasing such rate; and (3) advise the Commissioners of Public Health and Motor Vehicles on methods to increase organ and tissue donation rates in the state. The Commissioner of Motor Vehicles shall, on a quarterly basis, provide the council with data concerning registered organ donors.

(d) Not later than July 1, 2013, and annually thereafter, the council shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and transportation concerning organ and tissue donation awareness in the state. Such report shall include, but not be limited to, actions taken by the council to increase organ and tissue donations and recommendations to increase organ and tissue donation rates in the state.

(P.A. 12-197, S. 44.)



Section 19a-6n - Advisory council on pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome. Report.

(a) There is established an advisory council on pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome to advise the Commissioner of Public Health on research, diagnosis, treatment and education relating to said disorder and syndrome.

(b) The advisory council shall consist of the following members, who shall be appointed by the Commissioner of Public Health:

(1) An immunologist licensed and practicing in the state who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome and the use of intravenous immunoglobulin;

(2) A health care provider licensed and practicing in the state who has expertise in treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome and autism;

(3) A representative of the Connecticut branch of the P.A.N.D.A.S. Resource Network;

(4) An osteopathic physician licensed and practicing in the state who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome;

(5) A health care provider licensed and practicing in the state who has expertise in treating persons with Lyme disease and other tick-borne illnesses;

(6) A medical researcher with experience conducting research concerning pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections, pediatric acute neuropsychiatric syndrome, obsessive-compulsive disorder, tic disorder and other neurological disorders;

(7) A certified dietitian-nutritionist practicing in the state who provides services to children with autism spectrum disorder, attention-deficit hyperactivity disorder and other neuro-developmental conditions;

(8) A representative of a professional organization in the state for school psychologists;

(9) A child psychiatrist who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome;

(10) A representative of a professional organization in the state for school nurses;

(11) A pediatrician who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome;

(12) A representative of an organization focused on autism;

(13) A parent with a child who has been diagnosed with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections or pediatric acute neuropsychiatric syndrome and autism; and

(14) A social worker licensed and practicing in the state.

(c) A representative of the Department of Education Bureau of Special Education shall be a member and the chairpersons of the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance, or the chairpersons’ designees, shall be members of the advisory council.

(d) The Commissioner of Public Health, or the commissioner’s designee, shall be an ex-officio, nonvoting member of the advisory council and shall attend all meetings of the advisory council.

(e) Any member of the advisory council under subsection (c) of this section may be a member of the General Assembly.

(f) All appointments to the advisory council shall be made not later than thirty days after June 24, 2013.

(g) Members shall receive no compensation except for reimbursement for necessary expenses incurred in performing their duties.

(h) The Commissioner of Public Health shall schedule the first meeting of the advisory council, which shall be held not later than September 1, 2013. The members shall elect the chairperson of the advisory council from among the members of the council. A majority of the council members shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory council. The advisory council shall meet upon the call of the chairperson or upon the request of a majority of council members.

(i) Not later than January 1, 2014, and annually thereafter, the advisory council shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health. Such report shall include, but need not be limited to, recommendations concerning: (1) Practice guidelines for the diagnosis and treatment of said disorder and said syndrome; (2) mechanisms to increase clinical awareness and education regarding said disorder and said syndrome among physicians, including pediatricians, school-based health centers and providers of mental health services; (3) outreach to educators and parents to increase awareness of said disorder and said syndrome; and (4) development of a network of volunteer experts on the diagnosis and treatment of said disorder and said syndrome to assist in education and outreach.

(P.A. 13-187, S. 2; 13-208, S. 71; P.A. 14-231, S. 59; P.A. 15-242, S. 25.)

History: P.A. 13-187 effective June 24, 2013; P.A. 13-208 amended Subsec. (d) by substituting “advisory council” for “task force” and amended Subsec. (e) by substituting “advisory council” for “task force appointed”, effective June 21, 2013; P.A. 14-231 amended Subsec. (c) by replacing “task force” with “advisory council” and making a technical change; P.A. 15-242 amended Subsec. (c) by adding reference to insurance committee and making a technical change.



Section 19a-6o - Palliative Care Advisory Council. Duties. Members. Report.

(a) There is established, within available appropriations, within the Department of Public Health, a Palliative Care Advisory Council. The advisory council shall: (1) Analyze the current state of palliative care in the state; and (2) advise the department on matters relating to the improvement of palliative care and the quality of life for persons with serious or chronic illnesses.

(b) The advisory council shall consist of the following members:

(1) Two appointed by the Governor, one of whom shall be a physician certified by the American Board of Hospice and Palliative Medicine and one of whom shall be a registered nurse or advanced practice registered nurse certified by the National Board for Certification of Hospice and Palliative Nurses;

(2) Seven appointed by the Commissioner of Public Health, each of whom shall be a licensed health care provider, with each appointee having experience or expertise in the provision of one of the following: (A) Inpatient palliative care in a hospital; (B) inpatient palliative care in a nursing home facility; (C) palliative care in the patient's home or a community setting; (D) pediatric palliative care; (E) palliative care for young adults; (F) palliative care for adults or elderly persons; and (G) inpatient palliative care in a psychiatric facility;

(3) One appointed by the speaker of the House of Representatives, who shall be a licensed social worker experienced in working with persons with serious or chronic illness and their family members;

(4) One appointed by the president pro tempore of the Senate, who shall be a licensed pharmacist experienced in working with persons with serious or chronic illness;

(5) One appointed by the minority leader of the House of Representatives, who shall be a spiritual counselor experienced in working with persons with serious or chronic illness and their family members; and

(6) One appointed by the minority leader of the Senate, who shall be a representative of the American Cancer Society or a person experienced in advocating for persons with serious or chronic illness and their family members.

(c) All appointments to the advisory council shall be made not later than December 31, 2013. Advisory council members shall serve three-year terms. Any vacancy shall be filled by the appointing authority.

(d) Members shall receive no compensation except for reimbursement for necessary expenses incurred in performing their duties.

(e) The members shall elect the chairperson of the advisory council from among the members of the advisory council. A majority of the advisory council members shall constitute a quorum. Any action taken by the advisory council shall require a majority vote of those present. The first meeting of the advisory council shall be held not later than December 31, 2013. The advisory council shall meet biannually and at other times upon the call of the chairperson, upon the request of the Commissioner of Public Health or upon the request of a majority of the advisory council members.

(f) Not later than January 1, 2015, and annually thereafter, the advisory council shall submit a report on its findings and recommendations to the Commissioner of Public Health and the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 13-55, S. 1.)



Section 19a-6p - School-based health centers. Hours. Services. Reimbursement for services.

Any school-based health center may (1) extend its hours of operation, (2) provide services to students who do not reside in the school district that such school-based health center is located, (3) provide behavioral health services, (4) expand the health care services provided by such school-based health center, (5) conduct community outreach relating to services provided by such school-based health center, and (6) receive reimbursement for services from private insurance. Any services provided by a school-based health center under this section shall be provided in accordance with the terms of any license issued by the Department of Public Health to such school-based health center.

(P.A. 13-247, S. 193.)

History: P.A. 13-247 effective July 1, 2013.



Section 19a-6q - Chronic disease plan. Report.

(a) The Commissioner of Public Health, in consultation with the Lieutenant Governor, or the Lieutenant Governor's designee, and local and regional health departments, shall, within available resources, develop a plan that is consistent with the Department of Public Health's Healthy Connecticut 2020 health improvement plan and the state healthcare innovation plan developed pursuant to the State Innovation Model Initiative by the Centers for Medicare and Medicaid Services Innovation Center. The commissioner shall develop and implement such plan to: (1) Reduce the incidence of chronic disease, including, but not limited to, chronic cardiovascular disease, cancer, lupus, stroke, chronic lung disease, diabetes, arthritis or another chronic metabolic disease and the effects of behavioral health disorders; (2) improve chronic disease care coordination in the state; and (3) reduce the incidence and effects of chronic disease and improve outcomes for conditions associated with chronic disease in the state.

(b) The commissioner shall, on or before January 15, 2015, and biennially thereafter, submit a report, in consultation with the Lieutenant Governor or the Lieutenant Governor's designee, in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning chronic disease and implementation of the plan described in subsection (a) of this section. The commissioner shall post each report on the Department of Public Health's Internet web site not later than thirty days after submitting such report. Each report shall include, but need not be limited to: (1) A description of the chronic diseases that are most likely to cause a person's death or disability, the approximate number of persons affected by such chronic diseases and an assessment of the financial effects of each such disease on the state and on hospitals and health care facilities; (2) a description and assessment of programs and actions that have been implemented by the department and health care providers to improve chronic disease care coordination and prevent chronic disease; (3) the sources and amounts of funding received by the department to treat persons with multiple chronic diseases and to treat or reduce the most prevalent chronic diseases in the state; (4) a description of chronic disease care coordination between the department and health care providers, to prevent and treat chronic disease; and (5) recommendations concerning actions that health care providers and persons with chronic disease may take to reduce the incidence and effects of chronic disease.

(P.A. 14-148, S. 1.)



Section 19a-6r - School-based health centers and expanded school health sites. Definitions. Use of title. Regulations.

(a) As used in sections 19a-6i, 19a-7d and 19a-638:

(1) “School-based health center” means a health center that: (A) Is located in, or on the grounds of, a school facility of a school district or school board or of an Indian tribe or tribal organization; (B) is organized through school, community and health provider relationships; (C) is administered by a sponsoring facility; and (D) provides comprehensive on-site medical and behavioral health services to children and adolescents in accordance with state and local law, including laws relating to licensure and certification.

(2) “Expanded school health site” means a health center that: (A) Is located in, or on the grounds of, a school facility of a school district or school board; (B) is organized through school, community and health provider relationships; (C) is administered by a sponsoring facility; and (D) provides medical or behavioral services, including, but not limited to, dental services, counseling, health education, health screening and prevention services, to children and adolescents in accordance with state and local law, including laws relating to licensure and certification.

(3) “Sponsoring facility” means a: (A) Hospital; (B) public health department; (C) community health center; (D) nonprofit health or human services agency; (E) school or school system; or (F) program administered by the Indian Health Service or the Bureau of Indian Affairs or operated by an Indian tribe or a tribal organization.

(b) No person or entity shall use the term “school-based health center” to describe a facility or make use of any words, letters or abbreviations that may reasonably be confused with said term unless the facility meets the definition of a school-based health center in subsection (a) of this section.

(c) The Department of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to establish minimum quality standards for school-based health centers, as defined in subsection (a) of this section.

(P.A. 15-59, S. 1.)



Section 19a-7 - (Formerly Sec. 19-3a). Public health planning. State health plan. Access to certain health care data. Regulations.

(a) The Department of Public Health shall be the lead agency for public health planning and shall assist communities in the development of collaborative health planning activities which address public health issues on a regional basis or which respond to public health needs having state-wide significance. The department shall prepare a multiyear state health plan which will provide an assessment of the health of Connecticut's population and the availability of health facilities. The plan shall include: (1) Policy recommendations regarding allocation of resources; (2) public health priorities; (3) quantitative goals and objectives with respect to the appropriate supply, distribution and organization of public health resources; and (4) evaluation of the implications of new technology for the organization, delivery and equitable distribution of services. In the development of the plan the department shall consider the recommendations of any advisory bodies which may be established by the commissioner.

(b) For the purposes of establishing a state health plan as required by subsection (a) of this section and consistent with state and federal law on patient records, the department is entitled to access hospital discharge data, emergency room and ambulatory surgery encounter data, data on home health care agency client encounters and services, data from community health centers on client encounters and services and all data collected or compiled by the Office of Health Care Access division of the Department of Public Health pursuant to section 19a-613.

(c) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to assure the confidentiality of personal data and patient-identifiable data collected or compiled pursuant to this section.

(P.A. 75-562, S. 7, 8; P.A. 77-614, S. 323, 610; P.A. 78-109, S. 4–6; P.A. 80-66; P.A. 84-163; P.A. 87-420, S. 1, 14; P.A. 93-381, S. 3, 39; P.A. 95-257, S. 12, 21, 25, 58; P.A. 98-87, S. 1; June Sp. Sess. P.A. 98-1, S. 86, 121; June Sp. Sess. P.A. 99-2, S. 33; P.A. 10-179, S. 103.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-109 restated Subsec. (d) and added Subsec. (g) re regulations; P.A. 80-66 removed limit on nominations submitted by health systems agencies but provided that the number be at least twice the number of representatives allotted to the agency in Subsec. (a), changed proportion of direct providers of health care from one-third to one-half and added provision re representatives of consumers of health care in Subsec. (c), specified that veterans' representative be nonvoting member in Subsec. (d), transferred primary responsibility for chairman selection from council to governor in Subsec. (e), added provision re assistance provided council by department in Subsec. (f) and changed reference to federal act; Sec. 19-3a transferred to Sec. 19a-7 in 1983; P.A. 84-163 added Subsec. (h) concerning the council's duty to annually submit a health status update, submit recommendations for legislation and review the governor's recommended block grant allocations; P.A. 87-420 deleted Subsecs. (b) through (h), deleted references to the state-wide health coordinating council and restated Subsec. (a) re the designation of the department of health services as the lead agency for public health planning; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services, amended Subsec. (a) to add provisions re multiyear state health plan and added Subsec. (b) re developing and implementing comprehensive plan for prevention and treatment of alcohol and drug abuse problems, effective July 1, 1993; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health and deleted former Subsec. (b) re developing and implementing comprehensive plan for prevention and treatment of alcohol and drug problems, effective July 1, 1995; P.A. 98-87 made existing language Subsec. (a) and added Subsec. (b) granting department access to Office of Health Care Access data and Subsec. (c) requiring regulations on confidentiality; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b) re the correct name of the Office of Health Care Access; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by deleting reference to Office of Health Care Access regulations; P.A. 10-179 amended Subsec. (b) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”.

See Sec. 19a-73a re state comprehensive cancer plan.

See Sec. 19a-630 for applicable definitions.



Section 19a-7a - State goal to assure the availability of appropriate health care to all state residents.

The General Assembly declares that it shall be the goal of the state to assure the availability of appropriate health care to all Connecticut residents, regardless of their ability to pay. In achieving this goal, the state shall work to create the means to assure access to a single standard of care for all residents of Connecticut, on an equitable financing basis and with effective cost controls. In meeting the objective of such access, the state shall ensure that mechanisms are adopted to assure that care is provided in a cost effective and efficient manner.

(P.A. 90-134, S. 1, 28.)



Section 19a-7b - Health Care Access Commission.

(a) There is established a Health Care Access Commission, within the legislative department, which shall be comprised of: (1) The Commissioner of Public Health; (2) the Commissioner of Social Services; (3) the Insurance Commissioner; (4) three members appointed by the president pro tempore of the Senate, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to public health, one of whom shall represent community health centers and one of whom shall represent mental health services; (5) two members appointed by the majority leader of the Senate, one of whom shall represent commercial insurance companies and one of whom shall represent the disabled; (6) three members appointed by the minority leader of the Senate, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, one of whom shall represent Blue Cross and Blue Shield of Connecticut, Inc. and one of whom shall represent small business; (7) three members appointed by the speaker of the House of Representatives, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to human services, one of whom shall represent consumers and one of whom shall represent labor; (8) two members appointed by the majority leader of the House of Representatives, one of whom shall represent large business and one of whom shall represent children; and (9) three members appointed by the minority leader of the House of Representatives, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to insurance, one of whom shall represent hospitals and one of whom shall be a pediatric primary care physician. All members of the commission may be represented by designees.

(b) The commission shall develop the design, administrative, actuarial and financing details of program initiatives necessary to attain the goal described in section 19a-7a. The commission shall make recommendations to the General Assembly on any legislation necessary to further the attainment of the goal described in section 19a-7a.

(c) The commission may request from all state agencies such information and assistance as it may require.

(d) The commission may accept any gifts, donations or bequests for any of the purposes of this section and for the achievement of the goal described in section 19a-7a.

(P.A. 90-134, S. 2, 28; June Sp. Sess. P.A. 91-11, S. 16, 25; P.A. 93-262, S. 55, 87; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; P.A. 96-227, S. 16; June Sp. Sess. P.A. 98-1, S. 16, 121; P.A. 01-195, S. 137, 181; Sept. Sp. Sess. P.A. 09-3, S. 28; P.A. 15-247, S. 33.)

History: June Sp. Sess. P.A. 91-11 added an interim report due February 1, 1992, and extended the due date of the final report to February 1, 1993; P.A. 93-262 amended Subsec. (a) to replace reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995 (Revisor’s note: A reference to “Commissioner of Insurance” was changed editorially by the Revisors to “Insurance Commissioner” for consistency with customary statutory usage); P.A. 96-227 amended Subsec. (b) to correct the citation to Sec. 38a-556; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 01-195 amended Subsec. (a) to insert Subdiv. designators, make technical changes and substitute “the Commissioner of Health Care Access” for “the chairman of the Office of Health Care Access”, effective July 11, 2001; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) to delete former Subdiv. (4) re Commissioner of Health Care Access being member of commission and redesignate existing Subdivs. (5) to (10) as Subdivs. (4) to (9), effective October 6, 2009; P.A. 15-247 amended Subsec. (b) to delete provisions re commission study of experience of the state and report to General Assembly, effective July 10, 2015.



Section 19a-7c - Subsidized nongroup health insurance product for pregnant women.

(a) The Commissioner of Public Health, in consultation with the Department of Social Services, may contract, within available appropriations, to provide a subsidized nongroup health insurance product for pregnant women who are not eligible for Medicaid and have incomes under two hundred fifty per cent of the federal poverty level. The product shall be available to such pregnant women (1) for whom employer-based insurance is not available or (2) who have employer-based insurance (A) to cover the cost of the premiums, copayments and deductibles of the employer-based plan provided the cost of the employer-based plan is less than the nongroup product and (B) to provide coverage for benefits not covered by the employer-based plan which are covered under the subsidized nongroup product. The Department of Public Health may make such product available to limited populations, as pilot programs, initially to test the impact of program design and administration. The Department of Social Services shall assist in the administration of the programs. The contract may include, but not be limited to, provisions for coinsurance and copayment and a sliding scale based on income for premiums and shall provide for the use of mechanisms to control costs.

(b) The contract for pregnant women shall include coverage for: (1) Physician visits for diagnosis and treatment; (2) prenatal and postnatal care; and (3) outpatient hospital care; and may include coverage for: (A) Labor and delivery; (B) laboratory and diagnostic tests; (C) prescription drugs; (D) physical therapy; (E) mental health and substance abuse visits; and (F) inpatient care, including mental health and substance abuse treatment, subject to eighty per cent coinsurance on the first two thousand five hundred dollars of expenses.

(c) The commissioner shall establish an outreach program to ensure that eligible persons are aware of the health insurance available pursuant to this section.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, for purposes of this section.

(P.A. 90-134, S. 7, 28; June Sp. Sess. 91-11, S. 17, 25; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-205, S. 1, 2; 95-257, S. 12, 21, 58; P.A. 96-187, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 90, 165; P.A. 98-8, S. 4, 5.)

History: June Sp. Sess. P.A. 91-11 amended Subsec. (a) to require consultation with the department of income maintenance to contract for health insurance and to permit the department to offer products as pilot programs, amended Subsec. (b) and added Subsec. (c) to list separate specifications for a children's insurance product and a pregnant woman's product, and made technical changes; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-205 amended Subsec. (a) to require extension of the program to currently enrolled children up to age 17, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-187 amended Subsec. (a) to specify that eligibility applied to children enrolled as of December 31, 1994, effective May 31, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 98-8 eliminated all references throughout the section to the provision of a subsidized nongroup health insurance product for children under 18 years of age who are not eligible for medical assistance and whose families have incomes under 200% of the federal poverty level and relettered the remaining Subsecs. accordingly, effective April 7, 1998.



Section 19a-7d - Primary care direct services program.

(a) The Commissioner of Public Health may establish, within available appropriations, a program to provide three-year grants to community-based providers of primary care services in order to expand access to health care for the uninsured. The grants may be awarded to community-based providers of primary care for (1) funding for direct services, (2) recruitment and retention of primary care clinicians and registered nurses through subsidizing of salaries or through a loan repayment program, and (3) capital expenditures. The community-based providers of primary care under the direct service program shall provide, or arrange access to, primary and preventive services, referrals to specialty services, including rehabilitative and mental health services, inpatient care, prescription drugs, basic diagnostic laboratory services, health education and outreach to alert people to the availability of services. Primary care clinicians and registered nurses participating in the state loan repayment program or receiving subsidies shall provide services to the uninsured based on a sliding fee schedule, provide free care if necessary, accept Medicare assignment and participate as Medicaid providers, or provide nursing services in school-based health centers and expanded school health sites, as such terms are defined in section 19a-6r. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish eligibility criteria, services to be provided by participants, the sliding fee schedule, reporting requirements and the loan repayment program. For the purposes of this section, “primary care clinicians” includes family practice physicians, general practice osteopaths, obstetricians and gynecologists, internal medicine physicians, pediatricians, dentists, certified nurse midwives, advanced practice registered nurses, physician assistants and dental hygienists.

(b) Funds appropriated for the state loan repayment program shall not lapse until fifteen months following the end of the fiscal year for which such funds were appropriated.

(P.A. 90-134, S. 10, 28; P.A. 91-274; P.A. 93-381, S. 9, 39; P.A. 95-203, S. 1, 2; 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 46; P.A. 06-195, S. 84; P.A. 07-252, S. 4; P.A. 15-59, S. 3.)

History: P.A. 91-274 clarified that grants may be used for direct services, recruitment and retention of primary care clinicians and capital expenditures, defined “primary care clinician” and imposed specific requirements on participants to provide free care if necessary, accept Medicare assignment and participate as a Medicaid provider; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-203 added Subsec. (b) re nonlapse of funds, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding provisions re registered nurses and dental hygienists and changing “nurse practitioners” to “advanced practice registered nurses”; P.A. 06-195 amended Subsec. (a) by adding provision re nursing services in school-based health centers, effective July 1, 2006; P.A. 07-252 made technical changes in Subsec. (a); P.A. 15-59 amended Subsec. (a) by adding references to expanded school health sites and definitions in Sec. 19a-6r.



Section 19a-7e - Health care for uninsured pregnant women demonstration project.

The Department of Public Health, in consultation with the Department of Social Services, shall establish a three-year demonstration program to improve access to health care for uninsured pregnant women under two hundred fifty per cent of the poverty level. Services to be covered by the program shall include, but not be limited to, the professional services of obstetricians, dental care providers, physician assistants or midwives on the staff of the sponsoring hospital and community-based providers; services of pediatricians for purposes of assistance in delivery and postnatal care; dietary counseling; dental care; substance abuse counseling, and other ancillary services which may include substance abuse treatment and mental health services, as required by the patient's condition, history or circumstances; necessary pharmaceutical and other durable medical equipment during the prenatal period; and postnatal care, as well as preventative and primary care for children up to age six in families in the eligible income level. The program shall encourage the acquisition, sponsorship and extension of existing outreach activities and the activities of mobile, satellite and other outreach units. The Commissioner of Public Health shall issue a request for proposals to Connecticut hospitals. Such request shall require: (1) An interactive relationship between the hospital, community health centers, community-based providers and the healthy start program; (2) provisions for case management; (3) provisions for financial eligibility screening, referrals and enrollment assistance where appropriate to the medical assistance program, the healthy start program or private insurance; and (4) provisions for a formal liaison function between hospitals, community health centers and other health care providers. Hospitals participating in the program shall report monthly to the Departments of Public Health and Social Services or their designees and annually to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services such information as the departments and the committees deem necessary.

(June Sp. Sess. P.A. 91-11, S. 18, 25; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; P.A. 03-278, S. 71; Sept. Sp. Sess. P.A. 09-3, S. 29; P.A. 12-170, S. 4.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 03-278 made technical changes, effective July 9, 2003; Sept. Sp. Sess. P.A. 09-3 deleted references to Office of Health Care Access and Commissioner of Health Care Access or designee re consultative role in establishment and administration of demonstration program, effective October 6, 2009; P.A. 12-170 deleted provisions re additions to hospital budgets re fiscal years 1992 to 1994.

See Sec. 19a-490a for definition of “community health center”.



Section 19a-7f - Child immunization standard of care and programs. Provision of vaccines by department. Vaccine policy and reporting.

(a) The Commissioner of Public Health shall determine the standard of care for immunization for the children of this state. The standard of care for immunization shall be based on the recommended schedules for active immunization for normal infants and children published by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, the American Academy of Pediatrics and the American Academy of Family Physicians. The commissioner shall establish, within available appropriations, an immunization program which shall: (1) Provide vaccine at no cost to health care providers in Connecticut to administer to children so that cost of vaccine will not be a barrier to age-appropriate vaccination in this state; (2) with the assistance of hospital maternity programs, provide all parents in this state with the recommended immunization schedule for normal infants and children, a booklet to record immunizations at the time of the infant's discharge from the hospital nursery and a list of sites where immunization may be provided; (3) inform in a timely manner all health care providers of changes in the recommended immunization schedule; (4) assist hospitals, local health providers and local health departments to develop and implement record-keeping and outreach programs to identify and immunize those children who have fallen behind the recommended immunization schedule or who lack access to regular preventative health care and have the authority to gather such data as may be needed to evaluate such efforts; (5) assist in the development of a program to assess the vaccination status of children who are clients of state and federal programs serving the health and welfare of children and make provision for vaccination of those who are behind the recommended immunization schedule; (6) access available state and federal funds including, but not limited to, any funds available through the federal Childhood Immunization Reauthorization or any funds available through the Medicaid program; (7) solicit, receive and expend funds from any public or private source; and (8) develop and make available to parents and health care providers public health educational materials about the benefits of timely immunization.

(b) (1) Commencing October 1, 2011, one group health care provider located in Bridgeport and one group health care provider located in New Haven, as identified by the Commissioner of Public Health, and any health care provider located in Hartford who administers vaccines to children under the federal Vaccines For Children immunization program that is operated by the Department of Public Health under authority of 42 USC 1396s may select under said federal program, and the department shall provide, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (A) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, and (B) made available to the department by the National Centers for Disease Control and Prevention.

(2) Not later than June 1, 2012, the Commissioner of Public Health shall provide an evaluation of the vaccine program established in subdivision (1) of this subsection to the joint standing committee of the General Assembly having cognizance of matters relating to public health. Such evaluation shall include, but not be limited to, an assessment of the program's impact on child immunization rates, an assessment of any health or safety risks posed by the program, and recommendations regarding future expansion of the program.

(3) (A) Provided the evaluation submitted pursuant to subdivision (2) of this subsection does not indicate a significant reduction in child immunization rates or an increased risk to the health and safety of children, commencing October 1, 2012, (i) any health care provider who administers vaccines to children under the federal Vaccines For Children immunization program that is operated by the Department of Public Health under authority of 42 USC 1396s may select, and the department shall provide, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, and (II) made available to the department by the National Centers for Disease Control and Prevention, and (ii) any health care provider who administers vaccines to children may select, and the department shall provide, subject to inclusion in such program due to available appropriations, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, (II) made available to the department by the National Centers for Disease Control and Prevention, and (III) equivalent, as determined by the commissioner, to the cost for vaccine series completion of comparable available licensed vaccines.

(B) Commencing January 1, 2013, (i) any health care provider who administers vaccines to children under the federal Vaccines For Children immunization program that is operated by the Department of Public Health under authority of 42 USC 1396s shall utilize, and the department shall provide, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, and (II) made available to the department by the National Centers for Disease Control and Prevention, and (ii) any health care provider who administers vaccines to children shall utilize, and the department shall provide, subject to inclusion in such program due to available appropriations, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, (II) made available to the department by the National Centers for Disease Control and Prevention, and (III) equivalent, as determined by the commissioner, to the cost for vaccine series completion of comparable available licensed vaccines.

(C) For purposes of subparagraphs (A)(ii) and (B)(ii) of this subdivision, “comparable” means a vaccine (i) protects a recipient against the same infection or infections, (ii) has similar safety and efficacy profiles, (iii) requires the same number of doses, and (iv) is recommended for similar populations by the National Centers for Disease Control and Prevention.

(4) (A) The provisions of this subsection shall not apply in the event of a public health emergency, as defined in section 19a-131, or an attack, major disaster, emergency or disaster emergency, as those terms are defined in section 28-1.

(B) Nothing in this subsection shall require a health care provider to procure a vaccine from the Department of Public Health when such provider is directed by said department to procure such vaccine from another source, including, but not limited to, during a declared national or state vaccine shortage.

(C) Nothing in this subsection shall require a health care provider to utilize or administer a vaccine provided by said department if, based upon such provider's medical judgment, (i) administration of such vaccine is not medically appropriate, or (ii) the administration of another vaccine that said department is not authorized to supply under subdivision (3) of this subsection is more medically appropriate.

(5) No health care provider shall seek or receive remuneration for or sell any vaccine serum provided by said department under this section. Nothing in this section shall prohibit a health care provider from charging or billing for administering a vaccine.

(6) Not later than January 1, 2014, said department shall submit a report to the General Assembly, in accordance with section 11-4a, evaluating the effectiveness of implementing expanded vaccine choice and universal health care provider participation.

(c) Not later than October 1, 2012, the Department of Public Health shall (1) post on its Internet web site its most current policy regarding vaccine wastage. Such policy shall include a statement of the factors said department used to determine such policy and shall be updated as necessary to reflect the most current policy in effect, and (2) make a form available to health care providers for the purpose of reporting to said department instances when a health care provider does not receive a full order of a requested vaccine. Not later than January 1, 2013, and biannually thereafter, said department shall, within available resources, track, record and investigate all such reported instances and shall post aggregate findings of such instances and the reasons for such findings on said department's Internet web site.

(P.A. 91-327, S. 1, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 23, 88; P.A. 10-117, S. 79; P.A. 11-242, S. 81; June 12 Sp. Sess. P.A. 12-1, S. 211, 212.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added reference to state funds in Subdiv. (6), added new Subdiv. (7) re soliciting funds and redesignated existing Subdiv. (7) as Subdiv. (8), effective July 1, 1997; P.A. 10-117 added provision re determination by commissioner and replaced provision requiring standard of care to be schedule published by committee on infectious diseases of American Academy of Pediatrics or by National Immunization Practices Advisory Committee with provision requiring standard of care for immunization to be based on schedules published by National Centers for Disease Control and Prevention Advisory Committee, American Academy of Pediatrics and American Academy of Family Physicians, effective June 8, 2010; P.A. 11-242 designated existing provisions as Subsec. (a) and amended same by deleting “as determined by the Commissioner of Public Health” and added Subsec. (b) establishing a vaccine program that allows certain health care providers located in Bridgeport, New Haven and Hartford access to any vaccine licensed by federal Food and Drug Administration, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 added Subsec. (c) re vaccine wastage policy and reporting when full order of vaccine is not received, effective June 15, 2012, and amended Subsec. (b) to redesignate Subdiv. (3) as Subdiv. (3)(A) and amend same to change commencement date of voluntary vaccine program from July 1, 2012, to October 1, 2012, add provision re vaccine program for health care providers who administer vaccines to children and make conforming changes, add Subdiv. (3)(B) and (C) re mandatory vaccine program, redesignate Subdiv. (4) as Subdiv. (4)(A), add Subdiv. (4)(B) and (C) re exceptions for mandatory vaccine program, and add Subdivs. (5) and (6) re prohibition on remuneration or selling of vaccine serum and department report to General Assembly, effective October 1, 2012.



Section 19a-7g - Childhood Immunization Advisory Council.

Section 19a-7g is repealed, effective October 1, 2008.

(P.A. 91-327, S. 2, 8; P.A. 93-262, S. 56, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 08-184, S. 63.)



Section 19a-7h - Childhood immunization registry. Regulations.

(a) The Commissioner of Public Health or his designee may, within the limitations of available resources, establish and maintain for the purpose of assuring timely childhood immunization an ongoing registry of all children who have not begun the first grade of school including all newborns. The registry shall include such information as is necessary to accurately identify a child and to assess current immunization status.

(b) For purposes of this section, “health care provider” means a person who has direct or supervisory responsibility for the delivery of immunization including licensed physicians, nurse practitioners, nurse midwives, physician assistants and nurses. Each health care provider who has provided health care to a child listed in the registry shall report to the commissioner, or the commissioner's designee, sufficient information to identify the child and the name and date of each vaccine dose given to that child or when appropriate, contraindications or exemptions to administration of each vaccine dose. Reports shall be made by such means determined by the commissioner to result in timely reporting. Each health care provider intending to administer vaccines to any child listed on the registry and each parent or guardian of such child shall be provided current information as contained in the registry on the immunization status of the child for the purposes of determining whether additional doses of recommended routine childhood immunizations are needed, or to officially document immunization status to meet state day care or school immunization entry requirements pursuant to sections 10-204a, 19a-79 and 19a-87b and regulations adopted thereunder. Each director of health of any town, city or health district and each school nurse who is required to verify the immunization status for children enrolled in prekindergarten to grade twelve, inclusive, at a public or private school in any town, city or school district pursuant to section 10-204a shall be provided with sufficient information on the children who live in his or her jurisdiction and who are listed on the registry to enable determination of which children are overdue for scheduled immunizations and to enable provision of outreach to assist in getting each such child vaccinated.

(c) Except as specified in subsections (a) and (b) of this section, all personal information including vaccination status and dates of vaccination of individuals shall be confidential pursuant to section 19a-25 and shall not be further disclosed without the authorization of the child or the child's legal guardian. The commissioner shall adopt regulations, pursuant to chapter 54, to specify how information on vaccinations or exemptions from vaccination is reported in a timely manner to the registry, how information on the registry is made available to health care providers, parents or guardians, directors of health and school nurses, how parents or guardians may decline their child's enrollment in the registry, and to otherwise implement the provisions of this section.

(P.A. 94-90, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 98-252, S. 35, 80; P.A. 08-184, S. 11; P.A. 14-231, S. 4.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-252 made a technical change in Subsec. (b), effective July 1, 1998; P.A. 08-184 amended Subsec. (c) by eliminating requirement that commissioner consult with state Childhood Immunization Advisory Council prior to adoption of regulations; P.A. 14-231 amended Subsecs. (b) and (c) by adding provisions re school nurse and making technical changes.



Section 19a-7i - Extension of coverage under the maternal and child health block grant.

Within available appropriations, the Commissioner of Public Health shall extend coverage under Title V of the Social Security Act for families up to three hundred per cent of the federal poverty level to cover underinsured children with family incomes between two hundred per cent and three hundred per cent of the federal poverty level. If allowed by federal regulations, such expansion may be included for reimbursement under Title XXI of the Social Security Act.

(Oct. 29 Sp. Sess. P.A. 97-1, S. 21, 23.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997.



Section 19a-7j - Vaccines and antibiotic purchase and childhood immunization registry. Health and welfare fee assessment. Appeal. Penalties.

(a) Not later than September first, annually, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Public Health, shall (1) determine the amount appropriated for the following purposes: (A) To purchase, store and distribute vaccines for routine immunizations included in the schedule for active immunization required by section 19a-7f; (B) to purchase, store and distribute (i) vaccines to prevent hepatitis A and B in persons of all ages, as recommended by the schedule for immunizations published by the National Advisory Committee for Immunization Practices, (ii) antibiotics necessary for the treatment of tuberculosis and biologics and antibiotics necessary for the detection and treatment of tuberculosis infections, and (iii) antibiotics to support treatment of patients in communicable disease control clinics, as defined in section 19a-216a; (C) to administer the immunization program described in section 19a-7f; and (D) to provide services needed to collect up-to-date information on childhood immunizations for all children enrolled in Medicaid who reach two years of age during the year preceding the current fiscal year, to incorporate such information into the childhood immunization registry, as defined in section 19a-7h, (2) calculate the difference between the amount expended in the prior fiscal year for the purposes set forth in subdivision (1) of this subsection and the amount of the appropriation used for the purpose of the health and welfare fee established in subparagraph (A) of subdivision (2) of subsection (b) of this section in that same year, and (3) inform the Insurance Commissioner of such amounts.

(b) (1) As used in this subsection, (A) “health insurance” means health insurance of the types specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469, and (B) “exempt insurer” means a domestic insurer that administers self-insured health benefit plans and is exempt from third-party administrator licensure under subparagraph (C) of subdivision (11) of section 38a-720 and section 38a-720a.

(2) (A) Each domestic insurer or domestic health care center doing health insurance business in this state shall annually pay to the Insurance Commissioner, for deposit in the Insurance Fund established under section 38a-52a, a health and welfare fee assessed by the Insurance Commissioner pursuant to this section.

(B) Each third-party administrator licensed pursuant to section 38a-720a that provides administrative services for self-insured health benefit plans and each exempt insurer shall, on behalf of the self-insured health benefit plans for which such third-party administrator or exempt insurer provides administrative services, annually pay to the Insurance Commissioner, for deposit in the Insurance Fund established under section 38a-52a, a health and welfare fee assessed by the Insurance Commissioner pursuant to this section.

(3) Not later than September first, annually, each such insurer, health care center, third-party administrator and exempt insurer shall report to the Insurance Commissioner, on a form designated by said commissioner, the number of insured or enrolled lives in this state as of May first immediately preceding for which such insurer, health care center, third-party administrator or exempt insurer is providing health insurance or administering a self-insured health benefit plan that provides coverage of the types specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469. Such number shall not include lives enrolled in Medicare, any medical assistance program administered by the Department of Social Services, workers' compensation insurance or Medicare Part C plans.

(4) Not later than November first, annually, the Insurance Commissioner shall determine the fee to be assessed for the current fiscal year against each such insurer, health care center, third-party administrator and exempt insurer. Such fee shall be calculated by multiplying the number of lives reported to said commissioner pursuant to subdivision (3) of this subsection by a factor, determined annually by said commissioner as set forth in this subdivision, to fully fund the amount determined under subsection (a) of this section, adjusted for a health and welfare fee, by subtracting, if the amount appropriated was more than the amount expended or by adding, if the amount expended was more than the amount appropriated, the amount calculated under subdivision (2) of subsection (a) of this section. The Insurance Commissioner shall determine the factor by dividing the adjusted amount by the total number of lives reported to said commissioner pursuant to subdivision (3) of this subsection.

(5) (A) Not later than December first, annually, the Insurance Commissioner shall submit a statement to each such insurer, health care center, third-party administrator and exempt insurer that includes the proposed fee, identified on such statement as the “Health and Welfare fee”, for the insurer, health care center, third-party administrator or exempt insurer calculated in accordance with this subsection. Each such insurer, health care center, third-party administrator and exempt insurer shall pay such fee to the Insurance Commissioner not later than February first, annually.

(B) Any such insurer, health care center, third-party administrator or exempt insurer aggrieved by an assessment levied under this subsection may appeal therefrom in the same manner as provided for appeals under section 38a-52.

(6) Any insurer, health care center, third-party administrator or exempt insurer that fails to file the report required under subdivision (3) of this subsection shall pay a late filing fee of one hundred dollars per day for each day from the date such report was due. The Insurance Commissioner may require an insurer, health care center, third-party administrator or exempt insurer subject to this subsection to produce the records in its possession, and may require any other person to produce the records in such person's possession, that were used to prepare such report, for said commissioner's or said commissioner's designee's examination. If said commissioner determines there is other than a good faith discrepancy between the actual number of insured or enrolled lives that should have been reported under subdivision (3) of this subsection and the number actually reported, such insurer, health care center, third-party administrator or exempt insurer shall pay a civil penalty of not more than fifteen thousand dollars for each report filed for which said commissioner determines there is such a discrepancy.

(June 30 Sp. Sess. P.A. 03-3, S. 6; P.A. 11-242, S. 82; June 12 Sp. Sess. P.A. 12-1, S. 213; P.A. 13-234, S. 142; P.A. 14-217, S. 66; P.A. 16-213, S. 8.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 11-242 amended Subsec. (b) by deleting provision re fee assessed for fiscal year ending June 30, 2004, and deleted former Subsec. (d) re aggregate assessment limits for fiscal years ending June 30, 2004, and June 30, 2005, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 redesignated Subsecs. (b) and (c) as Subsec. (b)(2)(A) and (5)(B), amended Subsec. (b)(2)(A) to delete former assessment methodology and delete life insurance companies from health and welfare fee requirement, added Subsec. (b)(1), (2)(B), (3), (4) and (5)(A) re assessment methodology, added Subsec. (b)(6) re late filing fee and civil penalty for other than good faith discrepancy in number of lives reported, and made technical and conforming changes, effective July 1, 2012; P.A. 13-234 amended Subsec. (a)(1) by adding new Subpara. (C) re immunization program described in Sec. 19a-7f and redesignating existing Subpara. (C) as Subpara. (D), effective July 1, 2013; P.A. 14-217 amended Subsec. (a) to add new Subdiv. (2) re calculation of difference in amount expended and amount appropriated for health and welfare fee, redesignate existing Subdiv. (2) as Subdiv. (3) and make a conforming change, and amended Subsec. (b) to substitute Insurance Fund for General Fund in Subdiv. (2)(A) and (B), add provision re adjustment re difference calculated under Subsec. (a)(2) and make a technical change in Subdiv. (4), and add health and welfare fee identification requirement in Subdiv. (5)(A), effective July 1, 2014; P.A. 16-213 amended Subsec. (b)(2)(A) by adding “domestic” in provision re health care center, effective July 1, 2016.



Section 19a-7k - Preventive dental care pilot program.

Section 19a-7k is repealed, effective October 1, 1999.

(P.A. 97-239; P.A. 99-197, S. 3.)



Section 19a-7l - Department of Public Health to provide information concerning meningococcal meningitis to local and regional boards of education.

On or before September 1, 2008, the Department of Public Health, in collaboration with the Department of Education, shall contact each local and regional board of education to make such boards aware of information concerning meningococcal meningitis. Such information shall include, but not necessarily be limited to, information related to the causes, symptoms and spread of meningococcal meningitis and vaccination information that reflects the current recommendations from the United States Centers for Disease Control and Prevention. On and after September 1, 2008, the department shall periodically update the information provided to such boards concerning meningococcal meningitis.

(P.A. 08-184, S. 55; P.A. 09-11, S. 4.)

History: P.A. 08-184 effective July 1, 2008; P.A. 09-11 made technical changes.



Section 19a-7m - Provision of charitable health care services by out-of-state health care practioners.

No provision of this title or title 20 shall be construed to prohibit an out-of-state health care practitioner who holds a current unrestricted health care practitioner license or certificate issued in another state, territory of the United States or the District of Columbia from providing uncompensated health care services in this state in association with: (1) A free clinic or other similar charitable medical event that provides health care services to persons at no cost; or (2) the Special Olympics or any other similar athletic competition held in the state that attracts a large number of out-of-state participants, provided the out-of-state health care practitioner: (A) Does not represent himself or herself to be a Connecticut licensed or certified health care practitioner; (B) only provides health care services to patients seeking health care services at a charitable medical event or athletes participating in the Special Olympics or other similar athletic competition; (C) only provides health care services authorized pursuant to state law while under the supervision of a Connecticut licensed or certified health care practitioner within the same professional licensure or certification category; and (D) maintains professional liability insurance or other indemnity against liability for professional malpractice either personally or through the sponsoring organization in an amount that is equal to or greater than that required for similarly licensed or certified Connecticut practitioners. Any organization conducting a free clinic, charitable medical event or athletic competition shall be responsible for ensuring that an out-of-state health care practitioner participating in such event fully complies with the requirements of this section.

(P.A. 10-23, S. 1.)

History: P.A. 10-23 effective July 1, 2010.



Section 19a-7n - Childhood immunization budget account reconciliation and expenditure projection process.

Not later than October 1, 2013, the Department of Public Health, in consultation with the Office of Policy and Management, shall develop and thereafter annually implement a reconciliation and expenditure projection process relative to the state's childhood immunization budget account which includes, but is not limited to: (1) An accounting of the previous year's expenditures; (2) the process and factors to be used in determining each future year's assessment; and (3) the establishment of an appropriate notification process for the entities assessed under the account.

(P.A. 13-234, S. 143.)

History: P.A. 13-234 effective July 1, 2013.



Section 19a-7o - Hepatitis C testing.

(a) For purposes of this section:

(1) “Hepatitis C screening test” means a laboratory test that detects the presence of hepatitis C virus antibodies in the blood;

(2) “Hepatitis C diagnostic test” means a laboratory test that detects the presence of hepatitis C virus in the blood and provides confirmation of whether the person whose blood is being tested has a hepatitis C virus infection;

(3) “Primary care provider” means a physician, advanced practice registered nurse or physician assistant who provides primary care services and is licensed by the Department of Public Health pursuant to title 20; and

(4) “Primary care” means the medical fields of family medicine, general pediatrics, primary care, internal medicine, primary care obstetrics or primary care gynecology, without regard to board certification.

(b) On and after October 1, 2014, a primary care provider shall offer to provide to, or order for, each patient who was born between 1945 to 1965, inclusive, a hepatitis C screening test or hepatitis C diagnostic test at the time the primary care provider provides services to such patient, except a primary care provider is not required to offer to provide to, or order for, such patient a hepatitis C screening test or hepatitis C diagnostic test when the primary care provider reasonably believes: (1) Such patient is being treated for a life-threatening emergency; (2) such patient has previously been offered or has received a hepatitis C screening test; or (3) such patient lacks the capacity to consent to a hepatitis C screening test.

(P.A. 14-203, S. 1.)



Section 19a-7p - Public health fee.

(a) Not later than September first, annually, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Public Health, shall (1) determine the amounts appropriated for the needle and syringe exchange program, AIDS services, breast and cervical cancer detection and treatment, x-ray screening and tuberculosis care, and venereal disease control; and (2) inform the Insurance Commissioner of such amounts.

(b) (1) As used in this section: (A) “Health insurance” means health insurance of the types specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469; and (B) “health care center” has the same meaning as provided in section 38a-175.

(2) Each domestic insurer or health care center doing health insurance business in this state shall annually pay to the Insurance Commissioner, for deposit in the Insurance Fund established under section 38a-52a, a public health fee assessed by the Insurance Commissioner pursuant to this section.

(3) Not later than September first, annually, each such insurer or health care center shall report to the Insurance Commissioner, in the form and manner prescribed by said commissioner, the number of insured or enrolled lives in this state as of May first immediately preceding the date for which such insurer or health care center is providing health insurance that provides coverage of the types specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469. Such number shall not include lives enrolled in Medicare, any medical assistance program administered by the Department of Social Services, workers’ compensation insurance or Medicare Part C plans.

(c) Not later than November first, annually, the Insurance Commissioner shall determine the fee to be assessed for the current fiscal year against each such insurer and health care center. Such fee shall be calculated by multiplying the number of lives reported to said commissioner pursuant to subdivision (3) of subsection (b) of this section by a factor, determined annually by said commissioner as set forth in this subsection, to fully fund the aggregate amount determined under subsection (a) of this section. The Insurance Commissioner shall determine the factor by dividing the aggregate amount by the total number of lives reported to said commissioner pursuant to subdivision (3) of subsection (b) of this section.

(d) Not later than December first, annually, the Insurance Commissioner shall submit a statement to each such insurer and health care center that includes the proposed fee, identified on such statement as the “Public Health fee”, for the insurer or health care center, calculated in accordance with this section. Not later than December twentieth, annually, any insurer or health care center may submit an objection to the Insurance Commissioner concerning the proposed public health fee. The Insurance Commissioner, after making any adjustment that said commissioner deems necessary, shall, not later than January first, annually, submit a final statement to each insurer and health care center that includes the final fee for the insurer or health care center. Each such insurer and health care center shall pay such fee to the Insurance Commissioner not later than February first, annually.

(e) Any such insurer or health care center aggrieved by an assessment levied under this section may appeal therefrom in the same manner as provided for appeals under section 38a-52.

(June Sp. Sess. P.A. 15-5, S. 345.)

History: June Sp. Sess. P.A. 15-5 effective July 1, 2015.



Section 19a-8 - (Formerly Sec. 19-4i). Boards and commissions within the department: Public members.

Not less than one-third of the members of each board and commission identified in subsection (b) of section 19a-14 shall be public members. As used in this section and in the sections listed in said subsection, “public member” means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the board or commission to which he or she is appointed, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission.

(P.A. 77-614, S. 346, 610; P.A. 82-472, S. 58, 183.)

History: P.A. 82-472 substituted reference to Sec. 19-4o (19a-14) for obsolete reference to Sec. 19-4b; Sec. 19-4i transferred to Sec. 19a-8 in 1983.

Cited. 211 C. 508.

Cited. 22 CA 181.



Section 19a-9 - (Formerly Sec. 19-4j). Boards and commissions within the department: Regulations re hearings, proceedings and subjects within the jurisdiction of such boards and commissioners.

(a) The Commissioner of Public Health shall adopt uniform rules of procedure, consistent with chapter 54, for hearings and other proceedings to be conducted by the boards and commissions identified in subsection (b) of section 19a-14, and for the giving of notice to persons affected by such proceedings.

(b) The Commissioner of Public Health may, where authorized by statute, adopt rules and regulations regarding any subject within the jurisdiction of a board or commission.

(c) Any rules and regulations adopted pursuant to this section shall be adopted as provided in chapter 54. No regulation shall be adopted pursuant to this section until the appropriate board has had reasonable opportunity to review the proposed regulation and to offer comments thereon.

(P.A. 77-614, S. 331, 610; P.A. 81-472, S. 128, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 81-472 substituted reference to Sec. 19-4o for reference to Sec. 19-4b in Subsec. (a); Sec. 19-4j transferred to Sec. 19a-9 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-10 - (Formerly Sec. 19-4k). Boards and commissions within the department: Hearings. Oaths and subpoenas.

The boards and commissions listed in subsection (b) of section 19a-14 may conduct hearings on any matter within their statutory jurisdiction. Such hearings shall be conducted in accordance with chapter 54 and the regulations established by the Commissioner of Public Health. In connection with any such hearing, any member of a board or commission, upon being designated by the board or commission, may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(P.A. 77-614, S. 328, 610; P.A. 81-472, S. 129, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 81-472 substituted reference to Sec. 19-4o for reference to Sec. 19-4b; Sec. 19-4k transferred to Sec. 19a-10 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 207 C. 346; Id., 674; 208 C. 492; 223 C. 618; 231 C. 391.

Cited. 4 CA 307.



Section 19a-11 - (Formerly Sec. 19-4l). Boards and commissions: Orders for discontinuance; injunctive or other relief.

Any board or commission listed in subsection (b) of section 19a-14 may, in its discretion, issue an appropriate order to any person found to be violating an applicable statute or regulation, providing for the immediate discontinuance of the violation. The board or commission may, through the Attorney General, petition the superior court for the judicial district wherein the violation occurred, or wherein the person committing the violation resides or transacts business, for the enforcement of any order issued by it and for appropriate temporary relief or a restraining order. Such board or commission shall certify and file in such court a transcript of the entire record of the hearing or hearings, including all testimony upon which such order was made and the findings and orders made by such board or commission. The court may grant such relief by injunction or otherwise, including temporary relief, as it deems equitable and may make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside, in whole or in part, any order of the board or commission.

(P.A. 77-614, S. 329, 610; P.A. 78-331, S. 51, 58; P.A. 82-472, S. 59, 183.)

History: P.A. 78-331 replaced “county” with “judicial district”; P.A. 82-472 substituted reference to Sec. 19-4o (19a-14) for obsolete reference to Sec. 19-4b; Sec. 19-4l transferred to Sec. 19a-11 in 1983.

Cited. 207 C. 674.



Section 19a-12 - (Formerly Sec. 19-4m). Boards and commissions: Appeals from orders and decisions by aggrieved persons.

Any person aggrieved by any order or decision of a board or commission listed in subsection (b) of section 19a-14 may appeal therefrom as provided in section 4-183.

(P.A. 77-614, S. 330, 610; P.A. 82-472, S. 60, 183.)

History: P.A. 82-472 substituted reference to Sec. 19-4o (19a-14) for obsolete reference to Sec. 19-4b; Sec. 19-4m transferred to Sec. 19a-12 in 1983.



Section 19a-12a - Professional assistance program for regulated professions. Definitions. Program requirements. Referrals to Department of Public Health. Notification of disciplinary action against program participants. Annual reporting requirements. Confidentiality. Annual audit.

(a) As used in this section and section 19a-12b:

(1) “Chemical dependency” means abusive or excessive use of drugs, including alcohol, narcotics or chemicals, that results in physical or psychological dependence;

(2) “Department” means the Department of Public Health;

(3) “Health care professionals” includes any person licensed or who holds a permit pursuant to chapter 370, 372, 373, 375, 375a, 376, 376a, 376b, 376c, 377, 378, 379, 379a, 380, 381, 381a, 383, 383a, 383b, 383c, 384, 384a, 384b, 384c, 384d, 385, 398 or 399;

(4) “Medical review committee” means any committee that reviews and monitors participation by health care professionals in the assistance program, including a medical review committee described in section 19a-17b; and

(5) “Assistance program” means the program established pursuant to subsection (b) of this section to provide education, prevention, intervention, referral assistance, rehabilitation or support services to health care professionals who have a chemical dependency, emotional or behavioral disorder or physical or mental illness.

(b) State or local professional societies or membership organizations of health care professionals or any combination thereof, may establish a single assistance program to serve all health care professionals, provided the assistance program (1) operates in compliance with the provisions of this section, and (2) includes one or more medical review committees that comply with the applicable provisions of subsections (c) to (f), inclusive, of this section. The program shall (A) be an alternative, voluntary and confidential opportunity for the rehabilitation of health care professionals and persons who have applied to become health care professionals, and (B) include mandatory, periodic evaluations of each participant's ability to practice with skill and safety and without posing a threat to the health and safety of any person or patient in the health care setting.

(c) Prior to admitting a health care professional into the assistance program, a medical review committee shall (1) determine if the health care professional is an appropriate candidate for rehabilitation and participation in the program, and (2) establish the participant's terms and conditions for participating in the program. No action taken by the medical review committee pursuant to this subsection shall be construed as the practice of medicine or mental health care.

(d) A medical review committee shall not admit into the assistance program any health care professional who has pending disciplinary charges, prior history of disciplinary action or a consent order by any professional licensing or disciplinary body or has been charged with or convicted of a felony under the laws of this state, or of an offense that, if committed within this state, would constitute a felony. A medical review committee shall refer such health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to participate in the assistance program and whether such participation should be treated as confidential pursuant to subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional's participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(e) Any health care professional participating in the assistance program shall immediately notify the assistance program upon (1) being made aware of the filing of any disciplinary charges or the taking of any disciplinary action against such health care professional by a professional licensing or disciplinary body, or (2) being charged with or convicted of a felony under the laws of this state, or of an offense that, if committed within this state, would constitute a felony. The assistance program shall regularly review available sources to determine if disciplinary charges have been filed, or disciplinary action has been taken, or felony charges have been filed or substantiated against any health care professional who has been admitted to the assistance program. Upon such notification, the assistance program shall refer such health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to continue participating in the assistance program and whether such participation should be treated as confidential in accordance with subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional's participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(f) A medical review committee shall not admit into the assistance program any health care professional who is alleged to have harmed a patient. Upon being made aware of such allegation of harm a medical review committee and the assistance program shall refer such health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Such referral may include recommendations as to what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to participate in the assistance program and whether such participation should be provided in a confidential manner in accordance with the provisions of subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional's participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(g) The assistance program shall report annually to the appropriate professional licensing board or commission or, in the absence of such board or commission, to the Department of Public Health on the number of health care professionals participating in the assistance program who are under the jurisdiction of such board or commission or in the absence of such board or commission, the department, the purposes for participating in the assistance program and whether participants are practicing health care with skill and safety and without posing a threat to the health and safety of any person or patient in the health care setting. Annually, on or before December thirty-first, the assistance program shall report such information to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(h) (1) All information given or received in connection with any intervention, rehabilitation, referral assistance or support services provided by the assistance program pursuant to this section, including the identity of any health care professional seeking or receiving such intervention, rehabilitation, referral assistance or support services shall be confidential and shall not be disclosed (A) to any third person or entity, unless disclosure is reasonably necessary for the accomplishment of the purposes of such intervention, rehabilitation, referral assistance or support services or for the accomplishment of an audit in accordance with subsection (l) of this section, or (B) in any civil or criminal case or proceeding or in any legal or administrative proceeding, unless the health care professional seeking or obtaining intervention, rehabilitation, referral assistance or support services waives the confidentiality privilege under this subsection or unless disclosure is otherwise required by law. Unless a health care professional waives the confidentiality privilege under this subsection or disclosure is otherwise required by law, no person in any civil or criminal case or proceeding or in any legal or administrative proceeding may request or require any information given or received in connection with the intervention, rehabilitation, referral assistance or support services provided pursuant to this section.

(2) The proceedings of a medical review committee shall not be subject to discovery or introduced into evidence in any civil action for or against a health care professional arising out of matters that are subject to evaluation and review by such committee, and no person who was in attendance at such proceedings shall be permitted or required to testify in any such civil action as to the content of such proceedings. Nothing in this subdivision shall be construed to preclude (A) in any civil action, the use of any writing recorded independently of such proceedings; (B) in any civil action, the testimony of any person concerning such person's knowledge, acquired independently of such proceedings, about the facts that form the basis for the instituting of such civil action; (C) in any civil action arising out of allegations of patient harm caused by health care services rendered by a health care professional who, at the time such services were rendered, had been requested to refrain from practicing or whose practice of medicine or health care was restricted, the disclosure of such request to refrain from practicing or such restriction; or (D) in any civil action against a health care professional, disclosure of the fact that a health care professional participated in the assistance program, the dates of participation, the reason for participation and confirmation of successful completion of the program, provided a court of competent jurisdiction has determined that good cause exists for such disclosure after (i) notification to the health care professional of the request for such disclosure, and (ii) a hearing concerning such disclosure at the request of any party, and provided further, the court imposes appropriate safeguards against unauthorized disclosure or publication of such information.

(3) Nothing in this subsection shall be construed to prevent the assistance program from disclosing information in connection with administrative proceedings related to the imposition of disciplinary action against any health care professional referred to the department by the assistance program pursuant to subsection (d), (e), (f) or (i) of this section or by the Professional Assistance Oversight Committee pursuant to subsection (e) of section 19a-12b.

(i) If at any time, (1) the assistance program determines that a health care professional is not able to practice with skill and safety or poses a threat to the health and safety of any person or patient in the health care setting and the health care professional does not refrain from practicing health care or fails to participate in a recommended program of rehabilitation, or (2) a health care professional who has been referred to the assistance program fails to comply with terms or conditions of the program or refuses to participate in the program, the assistance program shall refer the health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to participate in the assistance program and whether such participation should be provided in a confidential manner in accordance with the provisions of subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, rehabilitation, referral assistance or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional's participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(j) (1) Any physician, hospital or state or local professional society or organization of health care professionals that refers a physician for intervention to the assistance program shall be deemed to have satisfied the obligations imposed on the person or organization pursuant to subsection (a) of section 20-13d, with respect to a physician's inability to practice medicine with reasonable skill or safety due to chemical dependency, emotional or behavioral disorder or physical or mental illness.

(2) Any physician, physician assistant, hospital or state or local professional society or organization of health care professionals that refers a physician assistant for intervention to the assistance program shall be deemed to have satisfied the obligations imposed on the person or organization pursuant to subsection (a) of section 20-12e, with respect to a physician assistant's inability to practice with reasonable skill or safety due to chemical dependency, emotional or behavioral disorder or physical or mental illness.

(k) The assistance program established pursuant to subsection (b) of this section shall meet with the Professional Assistance Oversight Committee established under section 19a-12b on a regular basis, but not less than four times each year.

(l) On or before November 1, 2007, and annually thereafter, the assistance program shall select a person determined to be qualified by the assistance program and the department to conduct an audit on the premises of the assistance program for the purpose of examining quality control of the program and compliance with all requirements of this section. On or after November 1, 2011, the department, with the agreement of the Professional Assistance Oversight Committee established under section 19a-12b, may waive the audit requirement, in writing. Any audit conducted pursuant to this subsection shall consist of a random sampling of at least twenty per cent of the assistance program's files or ten files, whichever is greater. Prior to conducting the audit, the auditor shall agree in writing (1) not to copy any program files or records, (2) not to remove any program files or records from the premises, (3) to destroy all personally identifying information about health care professionals participating in the assistance program upon the completion of the audit, (4) not to disclose personally identifying information about health care professionals participating in the program to any person or entity other than a person employed by the assistance program who is authorized by such program to receive such disclosure, and (5) not to disclose in any audit report any personally identifying information about health care professionals participating in the assistance program. Upon completion of the audit, the auditor shall submit a written audit report to the assistance program, the department, the Professional Assistance Oversight Committee established under section 19a-12b and the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 07-103, S. 1; P.A. 08-184, S. 23.)

History: P.A. 07-103 effective June 11, 2007; P.A. 08-184 made a technical change in Subsec. (e).



Section 19a-12b - Professional Assistance Oversight Committee. Duties. Access to professional assistance program records. Corrective action plans. Confidentiality of records and proceedings.

(a) The Department of Public Health shall establish a Professional Assistance Oversight Committee for the assistance program. Such committee's duties shall include, but not be limited to, overseeing quality assurance. The oversight committee shall consist of the following members: (1) Three members selected by the department, who are health care professionals with training and experience in mental health or addiction services, (2) three members selected by the assistance program, who are not employees, board or committee members of the assistance program and who are health care professionals with training and experience in mental health or addiction services, and (3) one member selected by the Department of Mental Health and Addiction Services who is a health care professional.

(b) The assistance program shall provide administrative support to the oversight committee.

(c) Beginning January 1, 2008, the oversight committee shall meet with the assistance program on a regular basis, but not fewer than four times each year.

(d) The oversight committee may request and shall be entitled to receive copies of files or such other assistance program records it deems necessary, provided all information pertaining to the identity of any health care professional shall first be redacted by the assistance program. No member of the oversight committee may copy, retain or maintain any such redacted records. If the oversight committee determines that a health care professional is not able to practice with skill and safety or poses a threat to the health and safety of any person or patient in the health care setting, and the health care professional has not refrained from practicing health care or has failed to comply with terms or conditions of participation in the assistance program, the oversight committee shall notify the assistance program to refer the health care professional to the department. Upon such notification, the assistance program shall refer the health care professional to the department, in accordance with the provisions of subsection (i) of section 19a-12a.

(e) (1) If, at any time, the oversight committee determines that the assistance program (A) has not acted in accordance with the provisions of this section or section 19a-12a, or (B) requires remedial action based upon the audit performed under subsection (l) of section 19a-12a, the oversight committee shall notify the assistance program of such determination, in writing, not later than thirty days after such determination.

(2) The assistance program shall develop and submit to the oversight committee a corrective action plan addressing such determination not later than thirty days after the date of such notification. The assistance program may seek the advice and assistance of the oversight committee in developing the corrective action plan. Upon approval of the corrective action plan by the oversight committee, the oversight committee shall provide a copy of the approved plan to the assistance program and the department.

(3) If the assistance program fails to comply with the corrective action plan, the oversight committee may amend the plan or direct the assistance program to refer some or all of the records of the health care professionals in the assistance program to the department. Upon such referral, the department shall determine if each referred health care professional is eligible for continued intervention, rehabilitation, referral assistance or support services and whether participation in such intervention, rehabilitation, referral assistance or support services should be treated as confidential in accordance with subsection (h) of section 19a-12a. If the department determines that a health care professional is an appropriate candidate for confidential participation in continued intervention, referral assistance, rehabilitation or support services, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional's participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department and the health care professional.

(4) Upon written notice to the department by the oversight committee that the assistance program is in compliance with a corrective action plan developed pursuant to subdivision (2) of this subsection, the department may refer health care professionals to the assistance program for continued intervention, rehabilitation, referral assistance or support services and shall submit to the assistance program all records and files concerning such health care professionals.

(f) Records created for, by or on behalf of the oversight committee shall not be deemed public records and shall not be subject to the provisions of section 1-210. Such records shall be treated as confidential in accordance with the provisions of subsection (h) of section 19a-12a.

(g) The proceedings of the oversight committee shall not be subject to discovery or introduced into evidence in any civil action for or against a health care professional arising out of matters that are subject to evaluation and review by such committee, and no person who was in attendance at such proceedings shall be permitted or required to testify in any such civil action as to the content of such proceedings. Nothing in this subdivision shall be construed to preclude (1) in any civil action, the use of any writing recorded independently of such proceedings; (2) in any civil action, the testimony of any person concerning such person's knowledge, acquired independently of such proceedings, about the facts that form the basis for the instituting of such civil action; (3) in any civil action arising out of allegations of patient harm caused by health care services rendered by a health care professional who, at the time such services were rendered, had been requested to refrain from practicing or whose practice of medicine or health care was restricted, the disclosure of such request to refrain from practicing or such restriction; or (4) in any civil action against a health care professional, disclosure of the fact that a health care professional participated in the assistance program, the dates of participation, the reason for participation and confirmation of successful completion of the program, provided a court of competent jurisdiction has determined that good cause exists for such disclosure after (A) notification to the health care professional of the request for such disclosure, and (B) a hearing concerning such disclosure at the request of any party, and provided further, the court imposes appropriate safeguards against unauthorized disclosure or publication of such information.

(P.A. 07-103, S. 2.)

History: P.A. 07-103 effective June 11, 2007.



Section 19a-12c - Professional assistance program account.

There is established an account to be known as the “professional assistance program account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be paid by the Commissioner of Public Health to the assistance program for health care professionals established pursuant to section 19a-12a for the provision of education, prevention, intervention, referral assistance, rehabilitation or support services to health care professionals who have a chemical dependency, emotional or behavioral disorder or physical or mental illness.

(P.A. 15-244, S. 137; June Sp. Sess. P.A. 15-5, S. 474.)

History: P.A. 15-244 effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 137, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015.



Section 19a-12d - Commissioner of Public Health to transfer certain revenue to professional assistance program account.

On or before the last day of January, April, July and October in each year, the Commissioner of Public Health shall certify the amount of revenue received as a result of any fee increase in the amount of five dollars that took effect October 1, 2015, pursuant to sections 19a-88, 19a-515, 20-65k, 20-74bb, 20-74h, 20-74s, 20-149, 20-162o, 20-162bb, 20-191a, 20-195c, 20-195o, 20-195cc, 20-201, 20-206b, 20-206n, 20-206r, 20-206bb, 20-206ll, 20-222a, 20-275, 20-395d, 20-398 and 20-412, and transfer such amount to the professional assistance program account established in section 19a-12c.

(P.A. 15-244, S. 136; June Sp. Sess. P.A. 15-5, S. 474, 479.)

History: P.A. 15-244 effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 136, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015, and changed “July 1, 2015,” to “October 1, 2015,” re fee increase and substituted reference to Sec. 20-74h for reference to Sec. 20-74f, effective October 1, 2015.



Section 19a-12e - Petition re inability of health care professional to practice with reasonable skill or safety. Report re arrest or disciplinary action. Investigation. Disclosure. Procedure.

(a) As used in this section:

(1) “Health care professional” means any person licensed or who holds a permit pursuant to chapter 372, 373, 375 to 378, inclusive, 379 to 381a, inclusive, 383 to 385, inclusive, 398 or 399;

(2) “Assistance program” means the program established pursuant to section 19a-12a to provide education, prevention, intervention, referral assistance, rehabilitation or support services to health care professionals who have a chemical dependency, emotional or behavioral disorder or physical or mental illness; and

(3) “Hospital” has the same meaning as provided in section 19a-490.

(b) (1) Any health care professional or hospital shall, and any other person may, file a petition when such health care professional, hospital or person has any information that appears to show that a health care professional is, or may be, unable to practice his or her profession with reasonable skill or safety for any of the following reasons: (A) Physical illness or loss of motor skill, including, but not limited to, deterioration through the aging process; (B) emotional disorder or mental illness; (C) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (D) illegal, incompetent or negligent conduct in the practice of the profession of the health care professional; (E) possession, use, prescription for use or distribution of controlled substances or legend drugs, except for therapeutic or other medically proper purposes; (F) misrepresentation or concealment of a material fact in the obtaining or reinstatement of a license to practice the profession of the health care professional; or (G) violation of any provision of the chapter of the general statutes under which the health care professional is licensed or any regulation established under such chapter.

(2) A health care professional or hospital shall, and any other person may, file a petition described in this subsection not later than thirty days after obtaining information to support such petition. Each petition shall be filed with the Department of Public Health on forms supplied by the department, shall be signed and sworn and shall set forth in detail the matters complained of.

(c) Any health care professional or hospital that refers a health care professional for intervention to the assistance program shall be deemed to have satisfied the obligations imposed on the health care professional or hospital pursuant to this section with respect to a health care professional’s inability to practice with reasonable skill or safety due to chemical dependency, emotional or behavioral disorder or physical or mental illness.

(d) A health care professional who has been the subject of an arrest arising out of an allegation of the possession, use, prescription for use or distribution of a controlled substance or legend drug or alcohol or diagnosed with a mental illness or behavioral or emotional disorder shall, not less than thirty days after such arrest or diagnosis, notify the Department of Public Health. The health care professional shall be deemed to satisfy this obligation if the health care professional seeks intervention with the assistance program.

(e) A health care professional shall report to the department any disciplinary action similar to an action specified in subsection (a) of section 19a-17 taken against the health care professional by a duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction, not later than thirty days after such action. Failure to report in accordance with the provisions of this subsection may constitute a ground for disciplinary action under section 19a-17.

(f) No health care professional, hospital or person filing a petition in accordance with the provisions of this section or providing information to the department or the assistance program shall, without a showing of malice, be liable for damage or injury to the health care professional. The assistance program shall not be liable for damage or injury to the health care professional without a showing of malice.

(g) The department shall investigate each petition filed pursuant to this section in accordance with the provisions of subdivisions (10) and (11) of subsection (a) of section 19a-14, to determine if probable cause exists to issue a statement of charges and to institute proceedings against the health care professional under subsection (j) of this section. Such investigation shall be concluded not later than eighteen months after the date the petition is filed with the department and, unless otherwise specified by this subsection, the record of such investigation shall be deemed a public record, in accordance with section 1-210, at the conclusion of such eighteen-month period. Any such investigation shall be confidential prior to the conclusion of such eighteen-month period and no person shall disclose his or her knowledge of such investigation to a third party unless the health care professional requests that such investigation and disclosure be open, except the department shall provide information to the person who filed the petition as provided in subdivision (12) of subsection (a) of section 19a-14. If the department determines that probable cause exists to issue a statement of charges, the entire record of such proceeding shall be public unless the department determines that the health care professional is an appropriate candidate for participation in the assistance program. If at any time subsequent to the filing of a petition and during the eighteen-month period following the filing of the petition, the department makes a finding of no probable cause, the petition and the entire record of such investigation shall remain confidential, except as provided in subdivision (12) of subsection (a) of section 19a-14, unless the health care professional requests that such petition and record be open.

(h) As part of an investigation of a petition filed pursuant to this section, the department may order the health care professional to submit to a physical or mental examination to be performed by a physician chosen from a list approved by the department. The department may seek the advice of established medical organizations or licensed health professionals in determining the nature and scope of any diagnostic examinations to be used as part of any such physical or mental examination. The chosen physician shall make a written statement of his or her findings.

(i) If the health care professional fails to obey a department order to submit to examination or attend a hearing, the department may petition the superior court for the judicial district of Hartford to order such examination or attendance, and said court or any judge assigned to said court shall have jurisdiction to issue such order.

(j) Subject to the provisions of section 4-182, no license shall be restricted, suspended or revoked by the Department of Public Health, and no health care professional’s right to practice shall be limited by the department, until the health care professional has been given notice and opportunity for hearing in accordance with said section.

(June Sp. Sess. P.A. 15-5, S. 480.)



Section 19a-13 - (Formerly Sec. 19-4n). Regulated professions; definitions.

As used in this chapter and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399 unless the context otherwise requires:

(1) “Certificate” includes the whole or part of any Department of Public Health permit which the department is authorized by the general statutes to issue and which further: (A) Authorizes practice of the profession by certified persons but does not prohibit the practice of the profession by others, not certified; (B) prohibits a person from falsely representing that he is certified to practice the profession unless the person holds a certificate issued by the department; (C) requires as a condition to certification that a person submit specified credentials to the department which attest to qualifications to practice the profession;

(2) “Emerging occupation or profession” means a group of health care providers whose actual or proposed duties, responsibilities and services include functions which are not presently regulated or licensed or which are presently performed within the scope of practice of an existing licensed or otherwise regulated health occupation or profession;

(3) “License” includes the whole or part of any Department of Public Health permit, approval or similar form of permission required by the general statutes and which further requires: (A) Practice of the profession by licensed persons only; (B) that a person demonstrate competence to practice through an examination or other means and meet certain minimum standards; (C) enforcement of standards by the department or regulatory board or commission;

(4) “Public member” means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the board or commission to which he is appointed, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission;

(5) “Registration” means the required entry upon a list maintained by the Department of Public Health of the name of a practitioner or the address of a place where a practice or profession subject to the provisions of this chapter and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399 may be engaged in;

(6) “Complaint” means a formal statement of charges issued by the Department of Public Health.

(P.A. 80-484, S. 1, 174, 176; P.A. 81-471, S. 1, 71; P.A. 85-613, S. 35, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 12-143, S. 9.)

History: P.A. 81-471 added Subdiv. (6) defining “complaint”; Sec. 19-4n transferred to Sec. 19a-13 in 1983; P.A. 85-613 made technical changes, substituting references to Sec. 2c-2b(a) for references to Sec. 2c-2(f); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 12-143 deleted references to Sec. 2c-2b(a), effective July 1, 2012.

Cited. 207 C. 674.



Section 19a-14 - (Formerly Sec. 19-4o). Powers of department concerning regulated professions.

(a) The Department of Public Health shall have the following powers and duties with regard to the boards and commissions listed in subsection (b) of this section which are within the Department of Public Health. The department shall:

(1) Control the allocation, disbursement and budgeting of funds appropriated to the department for the operation of the boards and commissions;

(2) Employ and assign such personnel as the commissioner deems necessary for the performance of the functions of the boards and commissions;

(3) Perform all management functions including purchasing, bookkeeping, accounting, payroll, secretarial, clerical and routine housekeeping functions;

(4) Adopt, with the advice and assistance of the appropriate board or commission, and in accordance with chapter 54, any regulations which are consistent with protecting the public health and safety and which are necessary to implement the purposes of section 2c-2h, this chapter, and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399;

(5) Develop and perform all administrative functions necessary to process applications for licenses and certificates;

(6) Determine the eligibility of all applicants for permits, licensure, certification or registration, based upon compliance with the general statutes and administrative regulations. The department may deny the eligibility of an applicant for a permit or for licensure by examination, endorsement, reciprocity or for reinstatement of a license voided pursuant to subsection (f) of section 19a-88, voluntarily surrendered or, by agreement, not renewed or reinstated pursuant to subsection (d) of section 19a-17, or may issue a license pursuant to a consent order containing conditions that must be met by the applicant if the department determines that the applicant:

(A) Has failed to comply with the general statutes and administrative regulations governing the applicant’s profession;

(B) Has been found guilty or convicted as a result of an act which constitutes a felony under (i) the laws of this state, (ii) federal law or (iii) the laws of another jurisdiction and which, if committed within this state, would have constituted a felony under the laws of this state;

(C) Is subject to a pending disciplinary action or unresolved complaint before the duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction;

(D) Has been subject to disciplinary action similar to an action specified in subsection (a) of section 19a-17 by a duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction;

(E) Has committed an act which, if the applicant were licensed, would not conform to the accepted standards of practice of the profession, including, but not limited to, incompetence, negligence, fraud or deceit; illegal conduct; procuring or attempting to procure a license, certificate or registration by fraud or deceit; or engaging in, aiding or abetting unlicensed practice of a regulated profession, provided the commissioner, or the commissioner’s designee, gives notice and holds a hearing, in accordance with the provisions of chapter 54, prior to denying an application for a permit or a license based on this subparagraph; or

(F) Has a condition which would interfere with the practice of the applicant’s profession, including, but not limited to, physical illness or loss of skill or deterioration due to the aging process, emotional disorder or mental illness, abuse or excessive use of drugs or alcohol, provided the commissioner, or the commissioner’s designee, gives notice and holds a hearing in accordance with the provisions of chapter 54, prior to denying an application for a permit or a license based on this subparagraph;

(7) Administer licensing examinations under the supervision of the appropriate board or commission;

(8) Develop and perform all administrative functions necessary to process complaints against persons licensed by the department;

(9) Consent to the approval or disapproval by the appropriate boards or commissions of schools at which educational requirements shall be met;

(10) Conduct any necessary review, inspection or investigation regarding qualifications of applicants for licenses or certificates, possible violations of statutes or regulations, and disciplinary matters. In connection with any investigation, the Commissioner of Public Health or the commissioner’s authorized agent may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section;

(11) Conduct any necessary investigation and follow-up in connection with complaints regarding persons subject to regulation or licensing by the department. In connection with any such investigation, the department may restrict, suspend or otherwise limit the license or permit of any person subject to regulation or licensing by the department pursuant to an interim consent order entered during the pendency of such investigation;

(12) With respect to any complaint filed with the department on or after October 1, 2010, alleging incompetence, negligence, fraud or deceit by a person subject to regulation or licensing by any board or commission described in subdivision (1) to (5), inclusive, (7), (8), (12) to (14), inclusive, or (16) of subsection (b) of this section:

(A) Upon request of the person who filed the complaint, provide such person with information on the status of the complaint;

(B) Upon request of the person who filed the complaint, provide such person with an opportunity to review, at the department, records compiled as of the date of the request pursuant to any investigation of the complaint, including, but not limited to, the respondent’s written response to the complaint, except that such person shall not be entitled to copy such records and the department (i) shall not disclose (I) information concerning a health care professional’s referral to, participation in or completion of an assistance program in accordance with sections 19a-12a and 19a-12b, that is confidential pursuant to section 19a-12a, (II) information not related to such person’s specific complaint, including, but not limited to, information concerning patients other than such person, or (III) personnel or medical records and similar files the disclosure of which would constitute an invasion of personal privacy pursuant to section 1-210, except for such records or similar files solely related to such person; (ii) shall not be required to disclose any other information that is otherwise confidential pursuant to federal law or state statute, except for information solely related to such person; and (iii) may require up to ten business days written notice prior to providing such opportunity for review;

(C) Prior to resolving the complaint with a consent order, provide the person who filed the complaint with not less than ten business days to submit a written statement as to whether such person objects to resolving the complaint with a consent order;

(D) If a hearing is held with respect to such complaint after a finding of probable cause, provide the person who filed the complaint with a copy of the notice of hearing issued pursuant to section 4-177, which shall include information concerning the opportunity to present oral or written statements pursuant to subsection (b) of section 4-177c; and

(E) Notify the person who filed the complaint of the final disposition of such complaint not later than seven business days after such final disposition;

(13) Perform any other function necessary to the effective operation of a board or commission and not specifically vested by statute in the board or commission;

(14) Contract with a third party, if the commissioner deems necessary, to administer licensing examinations and perform all attendant administrative functions in connection with such examination; and

(15) With respect to any investigation of a person subject to regulation, licensing or certification by the department and in any disciplinary proceeding regarding such person, except as required by federal law:

(A) Not be denied access to or use of copies of patient medical records on the grounds that privilege or confidentiality applies to such records; and

(B) Not further disclose patient medical records received pursuant to the provisions of this subdivision. Patient records received pursuant to this subdivision shall not be subject to disclosure under section 1-210.

(b) The department shall have the powers and duties indicated in subsection (a) of this section with regard to the following professional boards and commissions:

(1) The Connecticut Medical Examining Board, established under section 20-8a;

(2) The Connecticut State Board of Examiners for Optometrists, established under subsections (a) to (c), inclusive, of section 20-128a;

(3) The Connecticut State Board of Examiners for Nursing, established under section 20-88;

(4) The Dental Commission, established under section 20-103a;

(5) The Board of Examiners of Psychologists, established under section 20-186;

(6) The Connecticut Board of Veterinary Medicine, established under section 20-196;

(7) Repealed by P.A. 13-208, S. 79;

(8) The Connecticut State Board of Examiners for Opticians, established under subsections (a) to (c), inclusive, of section 20-139a;

(9) The Connecticut State Board of Examiners for Barbers and Hairdressers and Cosmeticians, established under section 20-235a;

(10) The Connecticut Board of Examiners of Embalmers and Funeral Directors established under section 20-208;

(11) Repealed by P.A. 99-102, S. 51;

(12) The State Board of Naturopathic Examiners, established under section 20-35;

(13) The State Board of Chiropractic Examiners, established under section 20-25;

(14) The Connecticut Board of Examiners in Podiatry, established under section 20-51;

(15) The Board of Examiners of Electrologists, established under section 20-268; and

(16) The Connecticut State Board of Examiners for Physical Therapists.

(c) No board shall exist for the following professions that are licensed or otherwise regulated by the Department of Public Health:

(1) Speech and language pathologist and audiologist;

(2) Hearing instrument specialist;

(3) Nursing home administrator;

(4) Sanitarian;

(5) Subsurface sewage system installer or cleaner;

(6) Marital and family therapist;

(7) Nurse-midwife;

(8) Licensed clinical social worker;

(9) Respiratory care practitioner;

(10) Asbestos contractor and asbestos consultant;

(11) Massage therapist;

(12) Registered nurse’s aide;

(13) Radiographer;

(14) Dental hygienist;

(15) Dietitian-Nutritionist;

(16) Asbestos abatement worker;

(17) Asbestos abatement site supervisor;

(18) Licensed or certified alcohol and drug counselor;

(19) Professional counselor;

(20) Acupuncturist;

(21) Occupational therapist and occupational therapist assistant;

(22) Lead abatement contractor, lead consultant contractor, lead consultant, lead abatement supervisor, lead abatement worker, inspector and planner-project designer;

(23) Emergency medical technician, advanced emergency medical technician, emergency medical responder and emergency medical services instructor;

(24) Paramedic;

(25) Athletic trainer;

(26) Perfusionist;

(27) Master social worker subject to the provisions of section 20-195v;

(28) Radiologist assistant, subject to the provisions of section 20-74tt;

(29) Homeopathic physician;

(30) Certified water treatment plant operator, certified distribution system operator, certified small water system operator, certified backflow prevention device tester and certified cross connection survey inspector, including certified limited operators, certified conditional operators and certified operators in training;

(31) Tattoo technician; and

(32) Genetic counselor.

The department shall assume all powers and duties normally vested with a board in administering regulatory jurisdiction over such professions. The uniform provisions of this chapter and chapters 368v, 369 to 381a, inclusive, 383 to 388, inclusive, 393a, 395, 398, 399, 400a and 400c, including, but not limited to, standards for entry and renewal; grounds for professional discipline; receiving and processing complaints; and disciplinary sanctions, shall apply, except as otherwise provided by law, to the professions listed in this subsection.

(d) Except as provided in subdivision (15) of subsection (a) of this section and section 20-13e, all records obtained by the department in connection with any investigation of a person or facility over which the department has jurisdiction under this chapter, other than a physician as defined in subdivision (5) of section 20-13a, shall not be subject to disclosure under section 1-210 for a period of one year from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A complaint, as defined in subdivision (6) of section 19a-13, shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records that are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this chapter. Records disclosed to a person who files a complaint pursuant to subdivision (12) of subsection (a) of this section that are otherwise confidential shall not be deemed public records merely because they have been disclosed pursuant to said subdivision (12).

(e) The department shall not issue a license to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint with the professional licensing authority in another jurisdiction.

(f) (1) Upon the issuance of a complaint under this chapter concerning any board or commission listed in subsection (b) of this section, or upon the filing of a petition for a declaratory ruling with, or the initiation of a proceeding for declaratory ruling by, any such board or commission pursuant to section 4-176, such board or commission shall notify the department of such complaint, petition or initiation of a proceeding.

(2) The Commissioner of Public Health or his or her designee may, not later than fifteen calendar days after receipt of the notice described in subdivision (1) of this subsection, notify such board or commission that the decision rendered by such board or commission in such matter shall be a proposed decision and that the commissioner or his or her designee shall render the final determination of the matter. The board or commission in making any such proposed decision shall comply with the requirements set forth in section 4-179. The commissioner or his or her designee may approve, modify or reject the proposed decision or remand the proposed decision for further review or for the taking of additional evidence. Any party to the matter may file written exceptions to the proposed decision not later than thirty days after the proposed decision is issued by the board or commission. The decision of the commissioner or his or her designee shall be the final decision in accordance with section 4-180 and for purposes of reconsideration in accordance with section 4-181a or appeal to the Superior Court pursuant to section 4-183.

(P.A. 80-484, S. 2, 174, 176; P.A. 81-473, S. 11, 43; P.A. 82-156, S. 1, 2; P.A. 83-352, S. 3, 5; 83-441, S. 6, 10; P.A. 85-531, S. 6; 85-585, S. 1; 85-613, S. 36, 154; P.A. 86-123, S. 8; 86-365, S. 1, 5; 86-376, S. 5; P.A. 87-537, S. 1, 13; P.A. 88-362, S. 9; P.A. 93-121, S. 1, 8; 93-249, S. 5; 93-381, S. 9, 39; P.A. 94-149, S. 15; 94-210, S. 1, 30; P.A. 95-116, S. 8; 95-196, S. 1; 95-257, S. 12, 21, 58; P.A. 96-47, S. 1; P.A. 97-186, S. 11; 97-311, S. 7; P.A. 98-166, S. 3, 9; 98-247, S. 10; P.A. 99-102, S. 51; 99-249, S. 2, 10; June Sp. Sess. 99-2, S. 60, 72; P.A. 00-226, S. 8, 20; P.A. 01-109, S. 3; June Sp. Sess. P.A. 01-4, S. 2, 3, 58; P.A. 05-66, S. 2, 3; 05-272, S. 14, 15; 05-280, S. 72, 73; P.A. 06-195, S. 2; P.A. 09-232, S. 25, 89; P.A. 10-38, S. 8; 10-117, S. 19, 20; 10-122, S. 3; P.A. 11-242, S. 3; P.A. 12-143, S. 10; P.A. 13-208, S. 17, 79; 13-234, S. 137; P.A. 15-242, S. 17; June Sp. Sess. P.A. 15-5, S. 366, 493.)

History: P.A. 81-473 deleted a reference to the now abolished board of registration for sanitarians, added a reference to the board of examiners for physical therapists and provided that the department of health services perform the functions of a board with respect to the professions of sanitarian and subsurface sewage system installer or cleaner; P.A. 82-156 added Subdiv. (13) authorizing department of health services to contract with a third party to administer licensing examinations for the boards and commissions under its jurisdiction; Sec. 19-4o transferred to Sec. 19a-14 in 1983; P.A. 83-352 amended Subsec. (c) to include marital and family therapists; P.A. 83-441 amended Subsec. (c) to include nurse-midwives; P.A. 85-531 amended Subsec. (c) to include reference to certified independent social workers; P.A. 85-585 added Subsec. (d) regarding confidentiality of records obtained by the department in connection with an investigation of a person or facility over which the department has jurisdiction; P.A. 85-613 made technical changes, substituting reference to Sec. 2c-2b(a) for reference to Sec. 2c-2(f); P.A. 86-123 amended Subsec. (b)(6) by changing the name of the board from the state board of veterinary registration and examination to the Connecticut board of veterinary medicine; P.A. 86-365 added Subdivs. (A) to (F), inclusive, in Subsec. (a)(6) detailing grounds for denying applicants’ eligibility for permits; P.A. 86-376 added “respiratory care practitioner” in Subsec. (c) as profession which has no board; P.A. 87-537 added asbestos contractor and asbestos consultant in Subsec. (c) as profession which has no board; P.A. 88-362 applied Subsec. (c) to massage therapists; P.A. 93-121 added Subsec. (c)(12) re registered nurse’s aides, effective June 14, 1993; P.A. 93-249 amended Subsec. (c) to add new Subdiv. re radiographers; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-149 added Subsec. (c)(14) re dental hygienists; P.A. 94-210 added Subsec. (c)(15) re dietitian-nutritionists, effective July 1, 1994; P.A. 95-116 amended Subsec. (c)(8) to change “certified independent” to “licensed clinical” social worker; P.A. 95-196 added Subsec. (c)(16) and (17) re asbestos abatement workers and supervisors; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 amended Subsec. (a)(6) to allow issue of a license pursuant to a consent order; P.A. 97-186 amended Subsec. (c) by adding new Subdiv. re alcohol and drug counselors; P.A. 97-311 amended Subsec. (c) by adding new Subdiv. re professional counselors; P.A. 98-166 amended Subsec. (d) to add reference to the Sec. 20-13e exception and change “the provisions of” to “disclosure under” Sec. 1-19 (now 1-210), effective June 4, 1998; P.A. 98-247 amended Subdiv. (18) to change “associate licensed” to “certified”; P.A. 99-102 repealed Subsec. (b)(11) re Connecticut Osteopathic Examining Board; P.A. 99-249 added Subsec. (c)(20) re acupuncturists, effective June 29, 1999; June Sp. Sess. P.A. 99-2 added Subsec. (c)(20) to (23), inclusive, re acupuncturists, occupational therapists, lead abatement contractors and nail technicians and by making technical changes, effective June 29, 1999; P.A. 00-226 added Subsec. (c)(24) re athletic trainers, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 01-109 amended Subsec. (b)(15) by changing “Hypertrichologists” to “Electrologists”; June Sp. Sess. P.A. 01-4 amended Subsec. (c) by changing hearing aid dealer to hearing instrument specialist in Subdiv. (2), adding occupational therapist assistant in Subdiv. (21), adding lead consultant contractor, lead consultant, lead abatement supervisor, lead abatement worker, inspector and planner-project designer in Subdiv. (22), deleting nail technician and adding emergency medical technician, emergency medical technician-intermediate, medical response technician and emergency medical services instructor in Subdiv. (23) and adding paramedic as Subdiv. (24), effective July 1, 2001; P.A. 05-66 added Subsec. (c)(25) re dialysis patient care technicians; P.A. 05-272 amended Subsec. (c)(1) by replacing “speech pathologist” with “speech and language pathologist”; P.A. 05-280 added Subsec. (c)(26) re perfusionists; P.A. 06-195 deleted Subsec. (c)(26) re dialysis patient care technician and redesignating existing Subdiv. (27) as Subdiv. (26); P.A. 09-232 amended Subsec. (c)(23) by substituting “advanced emergency medical technician” for “emergency medical technician-intermediate” and substituting “emergency medical responder” for “medical response technician”, effective January 1, 2010, and added Subsec. (c)(27) re radiologist assistants, effective July 1, 2009; P.A. 10-38 amended Subsec. (c) to add new Subdiv. (27) re master social workers and redesignate existing Subdiv. (27) as Subdiv. (28); P.A. 10-117 amended Subsec. (a) by adding provisions, codified by the Revisors as Subdiv. (15), re department’s access to and disclosure of patient medical records in connection with an investigation or disciplinary action, amended Subsec. (d) by adding reference to Subsec. (a)(15) and added Subsec. (e) re nonissuance of a license to a person against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in another jurisdiction; P.A. 10-122 amended Subsec. (a) by making technical changes, by adding new Subdiv. (12) re complainant’s right to access information and records re complaints filed with department on or after October 1, 2010, and by redesignating existing Subdivs. (12) and (13) as Subdivs. (13) and (14) and amended Subsec. (d) by making a technical change and adding provision specifying that confidential records disclosed to complainant pursuant to Subsec. (a)(12) are not deemed public records; P.A. 11-242 amended Subsec. (a)(11) by allowing department to restrict, suspend or limit a license or permit pursuant to interim consent order entered during pendency of an investigation, effective July 1, 2011; P.A. 12-143 amended Subsec. (a)(4) to replace reference to Sec. 2c-2b(a) with reference to Sec. 2c-2h, effective July 1, 2012; P.A. 13-208 repealed Subsec. (b)(7) and amended Subsec. (c) by adding Subdiv. (29) re homeopathic physician and Subdiv. (30) re water professionals; P.A. 13-234 amended Subsec. (c) by deleting “On and after July 1, 2011, a” in Subdiv. (28) and adding provision, codified by the Revisors as Subdiv. (31), re tattoo technician; P.A. 15-242 amended Subsec. (a)(6) by adding provision re denial of eligibility for voluntary surrender of license or for license that is not renewed or reinstated; June Sp. Sess. P.A. 15-5 added Subsec. (f) re notice to department of a complaint concerning board or commission or a declaratory ruling petition or proceeding, effective June 30, 2015, and amended Subsec. (c) by adding Subdiv. (32) re genetic counselors, effective October 1, 2015.



Section 19a-14a - Professional licenses. Investigations and disciplinary action.

Any person who is the subject of an investigation pursuant to subdivision (10) or (11) of subsection (a) of section 19a-14 or disciplinary action pursuant to section 19a-17, while holding a professional license issued by the Department of Public Health or having held such a license within eighteen months of the commencement of such investigation or disciplinary action shall be considered to hold a valid license for purposes of such investigation or disciplinary action.

(P.A. 89-91, S. 2, 3; P.A. 90-211, S. 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 90-211 applied provisions to persons investigated pursuant to Sec. 19a-14(11) and to those under disciplinary action pursuant to Sec. 19a-17; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 37 CA 694.



Section 19a-14b - Radon mitigators, diagnosticians and testing companies. Regulations.

(a) For the purposes of this section and sections 20-420 and 20-432, the following terms shall have the following meanings unless the context clearly denotes otherwise:

(1) “Radon diagnosis” means evaluating buildings found to have levels of radon gas that are higher than the guidelines promulgated by this state or the United States Environmental Protection Agency and recommending appropriate remedies to eliminate radon.

(2) “Radon mitigation” means taking steps including, but not limited to, installing ventilation systems, sealing entry routes for radon gas and installing subslab depressurization systems to reduce radon levels in buildings.

(3) “Analytical measurement service providers” means companies or individuals that have their own analysis capability for radon measurement but may or may not offer measurement services directly to the public.

(4) “Residential measurement service providers” means individuals that offer services that include, but are not limited to, detector placement and home inspection and consultation but do not have their own analysis capability and utilize the services of an analytical measurement service provider for their detector analysis.

(5) “Residential mitigation service providers” means individuals that offer services that include, but are not limited to, radon diagnosis or radon mitigation.

(b) The Department of Public Health shall maintain a list of companies or individuals that are included in current lists of national radon proficiency programs that have been approved by the Commissioner of Public Health.

(c) The Department of Public Health shall adopt regulations, in accordance with chapter 54, concerning radon in drinking water that are consistent with the provisions contained in 40 CFR 141 and 142.

(P.A. 90-321, S. 1, 2, 4; P.A. 92-6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 2; P.A. 09-220, S. 4.)

History: P.A. 92-6 amended Subsec. (b) to require supervisors and people or companies doing diagnostic evaluation to be included in the current proficiency report of the U.S. Environmental Protection Agency; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 defined “residential mitigation service providers” in new Subdiv. (5), changed “primary testing companies” to “analytical measurement service providers” in Subdiv. (3), adding “or individuals” therein, redefined “secondary testing companies” as “residential measurement service providers” in Subdiv. (4), and replaced former Subsec. (b) with new Subsec. (b) re method of compiling list; P.A. 09-220 amended Subsec. (c) by replacing “establishing safe levels of radon in potable water” with “concerning radon in drinking water that are consistent with the provisions contained in 40 CFR 141 and 142”.



Section 19a-14c - Provision of outpatient mental health treatment to minors without parental consent.

(a) For the purposes of this section, “outpatient mental health treatment” means the treatment of mental disorders, emotional problems or maladjustments with the object of (1) removing, modifying or retarding existing symptoms; (2) improving disturbed patterns of behavior; and (3) promoting positive personality growth and development. Treatment shall not include prescribing or otherwise dispensing any medication which is a legend drug as defined in section 20-571.

(b) A psychiatrist licensed pursuant to chapter 370, a psychologist licensed pursuant to chapter 383, an independent social worker certified pursuant to chapter 383b or a marital and family therapist licensed pursuant to chapter 383a may provide outpatient mental health treatment to a minor without the consent or notification of a parent or guardian at the request of the minor if (1) requiring the consent or notification of a parent or guardian would cause the minor to reject such treatment; (2) the provision of such treatment is clinically indicated; (3) the failure to provide such treatment would be seriously detrimental to the minor's well-being; (4) the minor has knowingly and voluntarily sought such treatment; and (5) in the opinion of the provider of treatment, the minor is mature enough to participate in treatment productively. The provider of such treatment shall document the reasons for any determination made to treat a minor without the consent or notification of a parent or guardian and shall include such documentation in the minor's clinical record, along with a written statement signed by the minor stating that (A) he is voluntarily seeking such treatment; (B) he has discussed with the provider the possibility of involving his parent or guardian in the decision to pursue such treatment; (C) he has determined it is not in his best interest to involve his parent or guardian in such decision; and (D) he has been given adequate opportunity to ask the provider questions about the course of his treatment.

(c) After the sixth session of outpatient mental health treatment provided to a minor pursuant to this section, the provider of such treatment shall notify the minor that the consent, notification or involvement of a parent or guardian is required to continue treatment, unless such a requirement would be seriously detrimental to the minor's well-being. If the provider determines such a requirement would be seriously detrimental to the minor's well-being, he shall document such determination in the minor's clinical record, review such determination every sixth session thereafter and document each such review. If the provider determines such a requirement would no longer be seriously detrimental to the minor's well-being, he shall require the consent, notification or involvement of a parent or guardian as a condition of continuing treatment. No provider shall notify a parent or guardian of treatment provided pursuant to this section or disclose any information concerning such treatment to a parent or guardian without the consent of the minor.

(d) A parent or guardian who is not informed of the provision of outpatient mental health treatment for his minor child pursuant to this section shall not be liable for the costs of the treatment provided.

(P.A. 92-129, S. 1; P.A. 95-289, S. 8.)

History: P.A. 95-289 changed marital and family therapists from “certified” to “licensed”.



Section 19a-15 - (Formerly Sec. 19-4p). Review of certain statutes and regulations; report to General Assembly.

Section 19a-15 is repealed, effective October 1, 2002.

(P.A. 80-484, S. 4, 176; P.A. 85-613, S. 37, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; S.A. 02-12, S. 1.)



Section 19a-16 - (Formerly Sec. 19-4q). Emerging occupations or professions; requests for regulation.

In order to provide a systematic and uniform legislative review process to limit the proliferation of additional regulatory entities and programs, requests for regulation of emerging occupations or professions as defined by section 19a-13, shall be received first by the joint standing committee of the General Assembly having cognizance of matters relating to public health and then referred to the joint standing committee of the General Assembly having cognizance of matters relating to government administration, organization and reorganization. Requests for regulation may be initiated by the department, a board or commission, any group or individual or by said committee.

(P.A. 80-484, S. 5, 176; P.A. 82-314, S. 38, 63.)

History: P.A. 82-314 changed official name of government administration and elections committee; Sec. 19-4q transferred to Sec. 19a-16 in 1983.



Section 19a-16a to 19a-16c - Athletic training. Certification of athletic trainers by the National Athletic Trainers' Association; restrictions; exemptions. Referrals by athletic trainers.

Sections 19a-16a to 19a-16c, inclusive, are repealed, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.

(P.A. 90-211, S. 18–20; P.A. 00-226, S. 19, 20.)



Section 19a-16d - Submission of scope of practice requests and written impact statements to Department of Public Health. Requests for exemption. Notification and publication of requests.

(a) Any person or entity, acting on behalf of a health care profession that seeks to establish a new scope of practice or change a profession's scope of practice, may submit a written scope of practice request to the Department of Public Health not later than August fifteenth of the year preceding the commencement of the next regular session of the General Assembly.

(b) (1) Any written scope of practice request submitted to the Department of Public Health pursuant to subsection (a) of this section shall include the following information:

(A) A plain language description of the request;

(B) Public health and safety benefits that the requestor believes will be achieved should the request be implemented and, if applicable, a description of any harm to public health and safety should the request not be implemented;

(C) The impact that the request will have on public access to health care;

(D) A brief summary of state or federal laws that govern the health care profession making the request;

(E) The state's current regulatory oversight of the health care profession making the request;

(F) All current education, training and examination requirements and any relevant certification requirements applicable to the health care profession making the request;

(G) A summary of known scope of practice changes either requested or enacted concerning the health care profession in the five-year period preceding the date of the request;

(H) The extent to which the request directly impacts existing relationships within the health care delivery system;

(I) The anticipated economic impact of the request on the health care delivery system;

(J) Regional and national trends concerning licensure of the health care profession making the request and a summary of relevant scope of practice provisions enacted in other states;

(K) Identification of any health care professions that can reasonably be anticipated to be directly impacted by the request, the nature of the impact and efforts made by the requestor to discuss the request with such health care professions; and

(L) A description of how the request relates to the health care profession's ability to practice to the full extent of the profession's education and training.

(2) In lieu of submitting a scope of practice request as described in subdivision (1) of this subsection, any person or entity acting on behalf of a health care profession may submit a request for an exemption from the processes described in this section and section 19a-16e. A request for exemption shall include a plain language description of the request and the reasons for the request for exemption, including, but not limited to: (A) Exigent circumstances which necessitate an immediate response to the scope of practice request, (B) the lack of any dispute concerning the scope of practice request, or (C) any outstanding issues among health care professions concerning the scope of practice request can easily be resolved. Such request for exemption shall be submitted to the Department of Public Health not later than August fifteenth of the year preceding the commencement of the next regular session of the General Assembly.

(c) In any year in which a scope of practice request is received pursuant to this section, not later than September fifteenth of the year preceding the commencement of the next regular session of the General Assembly, the Department of Public Health, within available appropriations, shall: (1) Provide written notification to the joint standing committee of the General Assembly having cognizance of matters relating to public health of any health care profession that has submitted a scope of practice request, including any request for exemption, to the department pursuant to this section; and (2) post any such request, including any request for exemption, and the name and address of the requestor on the department's web site.

(d) Any person or entity, acting on behalf of a health care profession that may be directly impacted by a scope of practice request submitted pursuant to this section, may submit to the department a written statement identifying the nature of the impact not later than October first of the year preceding the next regular session of the General Assembly. Any such person or entity directly impacted by a scope of practice request shall indicate the nature of the impact taking into consideration the criteria set forth in subsection (b) of this section and shall provide a copy of the written impact statement to the requestor. Not later than October fifteenth of such year, the requestor shall submit a written response to the department and any person or entity that has provided a written impact statement. The requestor's written response shall include, but not be limited to, a description of areas of agreement and disagreement between the respective health care professions.

(P.A. 11-209, S. 1.)

History: P.A. 11-209 effective July 1, 2011.



Section 19a-16e - Scope of practice review committees. Membership. Duties.

(a) On or before November first of the year preceding the commencement of the next regular session of the General Assembly, the Commissioner of Public Health shall, within available appropriations allocated to the department, establish and appoint members to a scope of practice review committee for each timely scope of practice request submitted to the department pursuant to section 19a-16d. Committees established pursuant to this section shall consist of the following members: (1) Two members recommended by the requestor to represent the health care profession making the scope of practice request; (2) two members recommended by each person or entity that has submitted a written impact statement pursuant to subsection (d) of section 19a-16d to represent the health care professions directly impacted by the scope of practice request; and (3) the Commissioner of Public Health or the commissioner's designee, who shall serve as an ex-officio, nonvoting member of the committee. The Commissioner of Public Health or the commissioner's designee shall serve as the chairperson of any such committee. The Commissioner of Public Health may appoint additional members to any committee established pursuant to this section to include representatives from health care professions having a proximate relationship to the underlying request if the commissioner or the commissioner's designee determines that such expansion would be beneficial to a resolution of the issues presented. Any member of such committee shall serve without compensation.

(b) Any committee established pursuant to this section shall review and evaluate the scope of practice request, subsequent written responses to the request and any other information the committee deems relevant to the scope of practice request. Such review and evaluation shall include, but not be limited to, an assessment of any public health and safety risks that may be associated with the request, whether the request may enhance access to quality and affordable health care and whether the request enhances the ability of the profession to practice to the full extent of the profession's education and training. The committee, when carrying out the duties prescribed in this section, may seek input on the scope of practice request from the Department of Public Health and such other entities as the committee determines necessary in order to provide its written findings as described in subsection (c) of this section.

(c) The committee, upon concluding its review and evaluation of the scope of practice request, shall provide its findings to the joint standing committee of the General Assembly having cognizance of matters relating to public health. The committee shall provide the written findings to said joint standing committee not later than the February first following the date of the committee's establishment. The committee shall include with its written findings all materials that were presented to the committee for review and consideration during the review process. The committee shall terminate on the date that it submits its written findings to said joint standing committee.

(P.A. 11-209, S. 2.)

History: P.A. 11-209 effective July 1, 2011.



Section 19a-16f - Report to General Assembly on scope of practice review processes.

On or before January 1, 2013, the Commissioner of Public Health shall evaluate the processes implemented pursuant to sections 19a-16d and 19a-16e and report to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a, on the effectiveness of such processes in addressing scope of practice requests. Such report may also include recommendations from the committee concerning measures that could be implemented to improve the scope of practice review process.

(P.A. 11-209, S. 3.)

History: P.A. 11-209 effective July 1, 2011.



Section 19a-17 - (Formerly Sec. 19-4s). Disciplinary action by department, boards and commissions.

(a) Each board or commission established under chapters 369 to 376, inclusive, 378 to 381, inclusive, and 383 to 388, inclusive, and the Department of Public Health with respect to professions under its jurisdiction that have no board or commission may take any of the following actions, singly or in combination, based on conduct that occurred prior or subsequent to the issuance of a permit or a license upon finding the existence of good cause:

(1) Revoke a practitioner’s license or permit;

(2) Suspend a practitioner’s license or permit;

(3) Censure a practitioner or permittee;

(4) Issue a letter of reprimand to a practitioner or permittee;

(5) Place a practitioner or permittee on probationary status and require the practitioner or permittee to:

(A) Report regularly to such board, commission or department upon the matters which are the basis of probation;

(B) Limit practice to those areas prescribed by such board, commission or department;

(C) Continue or renew professional education until a satisfactory degree of skill has been attained in those areas which are the basis for the probation;

(6) Assess a civil penalty of up to twenty-five thousand dollars;

(7) In those cases involving persons or entities licensed or certified pursuant to sections 20-341d, 20-435, 20-436, 20-437, 20-438, 20-475 and 20-476, require that restitution be made to an injured property owner; or

(8) Summarily take any action specified in this subsection against a practitioner’s license or permit upon receipt of proof that such practitioner has been:

(A) Found guilty or convicted as a result of an act which constitutes a felony under (i) the laws of this state, (ii) federal law, or (iii) the laws of another jurisdiction and which, if committed within this state, would have constituted a felony under the laws of this state; or

(B) Subject to disciplinary action similar to that specified in this subsection by a duly authorized professional agency of any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. The applicable board or commission, or the department shall promptly notify the practitioner or permittee that his license or permit has been summarily acted upon pursuant to this subsection and shall institute formal proceedings for revocation within ninety days after such notification.

(b) Such board or commission or the department may withdraw the probation if it finds that the circumstances that required action have been remedied.

(c) Such board or commission or the department where appropriate may summarily suspend a practitioner’s license or permit in advance of a final adjudication or during the appeals process if such board or commission or the department finds that a practitioner or permittee represents a clear and immediate danger to the public health and safety if he is allowed to continue to practice.

(d) In addition to the authority provided to the Department of Public Health in subsection (a) of this section, the department may resolve any disciplinary action with respect to a practitioner’s license or permit in any profession by voluntary surrender or agreement not to renew or reinstate.

(e) Such board or commission or the department may reinstate a license that has been suspended or revoked if, after a hearing, such board or commission or the department is satisfied that the practitioner or permittee is able to practice with reasonable skill and safety to patients, customers or the public in general. As a condition of reinstatement, the board or commission or the department may impose disciplinary or corrective measures authorized under this section.

(f) Such board or commission or the department may take disciplinary action against a practitioner’s license or permit as a result of the practitioner having been subject to disciplinary action similar to an action specified in subsection (a) of this section by a duly authorized professional disciplinary agency of any state, a federal governmental agency, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Such board or commission or the department may rely upon the findings and conclusions made by a duly authorized professional disciplinary agency of any state, a federal governmental agency, the District of Columbia, a United States possession or territory or foreign jurisdiction in taking such disciplinary action.

(g) As used in this section, the term “license” shall be deemed to include the following authorizations relative to the practice of any profession listed in subsection (a) of this section: (1) Licensure by the Department of Public Health; (2) certification by the Department of Public Health; and (3) certification by a national certification body.

(h) As used in this chapter, the term “permit” includes any authorization issued by the department to allow the practice, limited or otherwise, of a profession which would otherwise require a license; and the term “permittee” means any person who practices pursuant to a permit.

(P.A. 80-484, S. 137, 176; P.A. 81-473, S. 12, 43; P.A. 82-179; P.A. 83-261; P.A. 86-365, S. 2, 5; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 1, 12; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 5, 39; P.A. 08-137, S. 3; P.A. 11-242, S. 1; P.A. 15-242, S. 16.)

History: P.A. 81-473 added a reference to safety of “customers or the public in general”; P.A. 82-179 allowed boards or commissions under the jurisdiction of the department of health services, and the department of health services with respect to professions under its jurisdiction which have no board or commission, to assess civil penalties of up to $1,000; Sec. 19-4s transferred to Sec. 19a-17 in 1983; P.A. 83-261 amended Subsec. (a) to authorize summary revocation of a practitioner’s license for conviction of a felony or of improper professional practice in another state and added Subsec. (e) to include certain certifications in the definition of a license; P.A. 86-365 provided for disciplinary action “based on conduct which occurred prior or subsequent to the issuance of a permit or a license”, added references to “permits” and “permittees”, and changed wording of Subsec. (a)(7) and added Subsec. (f) defining “permit” and “permittee”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-174 amended Subsec. (a)(6) to increase civil penalty from $1,000 to $10,000, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 made technical changes in Subsecs. (a) and (b), added new Subsec. (d) authorizing department to resolve any disciplinary action with respect to a practitioner’s license or permit by voluntary surrender or agreement not to renew or reinstate, redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g), respectively, and made a technical change in redesignated Subsec. (e), effective July 12, 2007, and amended Subsec. (a)(6) to increase maximum civil penalty that boards, commissions and department may assess from $10,000 to $25,000; P.A. 08-137 amended Subsec. (a) by adding new Subdiv. (7) requiring restitution to injured property owners from the specified licensed or certified professionals and by redesignating existing Subdiv. (7) as Subdiv. (8); P.A. 11-242 added new Subsec. (f) re authority to rely upon findings and conclusions of out-of-state disciplinary agencies when taking disciplinary action against practitioner’s license or permit and redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h), effective July 1, 2011; P.A. 15-242 amended Subsec. (f) by adding “a federal governmental agency”.



Section 19a-17a - Review of medical malpractice awards and certain settlements.

Upon entry of any medical malpractice award or upon entering a settlement of a malpractice claim against an individual licensed pursuant to chapter 370 to 373, inclusive, 379 or 383, the entity making payment on behalf of a party or, if no such entity exists, the party, shall notify the Department of Public Health of the terms of the award or settlement and shall provide to the department a copy of the award or settlement and the underlying complaint and answer, if any. The department shall review all medical malpractice awards and all settlements to determine whether further investigation or disciplinary action against the providers involved is warranted. Any document received pursuant to this section shall not be considered a petition and shall not be subject to the provisions of section 1-210 unless the department determines, following completion of its review, that further investigation or disciplinary action is warranted.

(P.A. 86-365, S. 3, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-133, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-133 required the entity or party to notify the department, eliminated notification to state and county medical associations and added the section 1-19 exemption.



Section 19a-17b - (Formerly Sec. 38-19a). Peer review: Definitions; immunity; discovery permissible re proceedings.

(a) For the purposes of this section:

(1) “Health care provider” means any person, corporation, limited liability company, facility or institution operated, owned or licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his employment.

(2) “Peer review” means the procedure for evaluation by health care professionals of the quality and efficiency of services ordered or performed by other health care professionals, including practice analysis, inpatient hospital and extended care facility utilization review, medical audit, ambulatory care review and claims review.

(3) “Professional society” includes medical, psychological, nursing, dental, naturopathic, osteopathic, optometric, pharmaceutical, chiropractic, podiatric, physical therapy and occupational therapy organizations as well as individual practice associations as defined in Section 300e-1(5) of the Public Health Service Act, 42 USC 300e-1(5), as amended, having as members at least a majority of the eligible licentiates in the area or health care facility or agency served by the particular society or, in the case of physical therapy organizations, at least twenty-five per cent of the eligible licentiates in the state.

(4) “Medical review committee” includes any committee of a state or local professional society or a committee of any health care institution established pursuant to written bylaws, and any utilization review committee established pursuant to Public Law 89-97, and a professional standards review organization or a state-wide professional standards review council, established pursuant to Public Law 92-603, engaging in peer review, to gather and review information relating to the care and treatment of patients for the purposes of (A) evaluating and improving the quality of health care rendered; (B) reducing morbidity or mortality; or (C) establishing and enforcing guidelines designed to keep within reasonable bounds the cost of health care. “Medical review committee” also means any hospital board or committee reviewing the professional qualifications or activities of its medical staff or applicants for admission thereto.

(b) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person who provides testimony, information, records, documents, reports, proceedings, minutes or conclusions to any hospital, hospital medical staff, professional society, medical or dental school, professional licensing board or medical review committee when such communication is intended to aid in the evaluation of the qualifications, fitness or character of a health care provider and does not represent as true any matter not reasonably believed to be true.

(c) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a medical review committee for any act or proceeding undertaken or performed within the scope of any such committee's functions provided that such member has taken action or made recommendations without malice and in the reasonable belief that the act or recommendation was warranted.

(d) The proceedings of a medical review committee conducting a peer review shall not be subject to discovery or introduction into evidence in any civil action for or against a health care provider arising out of the matters which are subject to evaluation and review by such committee, and no person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action as to the content of such proceedings; provided the provisions of this subsection shall not preclude (1) in any civil action, the use of any writing which was recorded independently of such proceedings; (2) in any civil action, the testimony of any person concerning the facts which formed the basis for the institution of such proceedings of which he had personal knowledge acquired independently of such proceedings; (3) in any health care provider proceedings concerning the termination or restriction of staff privileges, other than peer review, the use of data discussed or developed during peer review proceedings; or (4) in any civil action, disclosure of the fact that staff privileges were terminated or restricted, including the specific restriction imposed, if any.

(P.A. 76-413, S. 1–4; 76-435, S. 80, 82; P.A. 80-446; P.A. 82-40; P.A. 93-112, S. 1, 2; P.A. 95-79, S. 57, 189; 95-299, S. 1; P.A. 96-57, S. 1, 3; P.A. 14-122, S. 116.)

History: P.A. 76-435 redefined “professional society” to include optometric organizations; Sec. 52-197a transferred to Sec. 38-19a in 1979; P.A. 80-446 rephrased provisions, substituting references to proceedings re conduct of peer review for references to opinions and added proviso re situations where disclosure is allowed; P.A. 82-40 amended the definition of “professional society” in Subsec. (a) to include individual practice associations; Sec. 38-19a transferred to Sec. 19a-17b in 1991; P.A. 93-112 amended Subsec. (a) by redefining “health care provider” to include facilities or institutions operated or owned by the state and by revising Subdiv. and Subpara. indicators to conform with standard general statute style, effective June 3, 1993; P.A. 95-79 amended Subsec. (a) by redefining “health care provider” to include a limited liability company, effective May 31, 1995; P.A. 95-299 redefined “professional society” in Subsec. (a) to include physical therapy organizations having as members at least 25% of eligible licentiates in state; P.A. 96-57 redefined “professional society” to include occupational therapy organizations and substituted “area” for “state”, effective May 7, 1996; P.A. 14-122 made technical changes in Subsec. (a)(4).

Annotations to former section 38-19a:

Statute is designed not to disqualify a physician from testifying but to prevent him from disclosing confidential matters. 180 C. 314.

Department investigation not a “civil action” for purposes of privilege under statute. 40 CS 188.

Annotations to present section:

Cited. 242 C. 1. The privilege afforded by section applies to substantive exchanges that transpire during the course of a peer review meeting and confidentiality is provided for such exchanges but not for any knowledge gained by a committee member independent of that meeting. 251 C. 790. Section abrogates the common-law absolute immunity applicable to statements made to medical examining board of department in connection with proceedings of the board. 272 C. 776.

Where statutory immunity provided by Sec. 19a-20 and this section overlaps with common-law provision of absolute immunity to those who make statements in connection with quasi-judicial proceedings, statutes are in derogation of common law and must prevail over common-law grant of absolute immunity, and examination of the plain language and legislative history of statutes clearly and unambiguously demonstrated legislature's intent to provide only a qualified immunity to defendants. 77 CA 104.

Subsec. (d):

Provision which prohibits disclosure of proceedings of a medical review committee conducting peer review is not applicable to proceedings before Freedom of Information Commission and commission properly ordered disclosure of requested records; the term “discovery” is confined to discovery in a court action in a civil matter and use of the terms “discovery”, “introduction into evidence” and “civil action” signify that the legislature intended that the privilege apply within the context of a court action in a civil matter that does not include proceedings before commission. 293 C. 164.



Section 19a-17c - Peer review materials not subject to disclosure pursuant to Freedom of Information Act. Access to peer review materials by Department of Public Health.

(a) Notwithstanding any provision of the general statutes or any regulation adopted thereunder, peer review materials or information produced in conformance with section 19a-17b, in any format or media, shall not be subject to disclosure pursuant to the Freedom of Information Act.

(b) The provisions of subsection (a) of this section shall not preclude the Department of Public Health from accessing such peer review materials or information in connection with any investigation or review by the department regarding the license of a health care provider, as defined in subsection (a) of section 19a-17b, provided the department does not disclose such materials or information to any person outside of the department, except as may be necessary to take disciplinary action against such health care provider, and any such materials or information shall be exempt from disclosure under the Freedom of Information Act.

(c) The provisions of this section shall not limit the protections afforded pursuant to section 19a-17b.

(Sept. Sp. Sess. P.A. 09-3, S. 58.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009.



Section 19a-17m - Malpractice insurance purchase program.

(a) The Department of Public Health shall, within available appropriations, establish a program to purchase and maintain malpractice liability insurance for the following professionals and retired professionals who have been licensed by the state of Connecticut for a minimum of one year, whose licenses are in good standing and who provide primary health care services at community health centers and at other locations authorized by the department: Physicians, dentists, chiropractors, optometrists, podiatrists, naturopaths, psychologists, dental hygienists, physician assistants and nurse practitioners. The following conditions shall apply to the program:

(1) Primary health care services shall only be provided at community health centers or at other locations as determined by the department, located in public investment communities, as defined in subdivision (9) of subsection (a) of section 7-545;

(2) Primary health care services provided shall be offered to low-income patients based on their ability to pay;

(3) Professionals providing health care services shall not receive compensation for their services;

(4) Professionals must provide not less than one hundred fifty hours per year of such primary health care services; and

(5) The department shall contract with a liability insurer authorized to offer malpractice liability insurance in this state or with the Connecticut Primary Care Association or other eligible primary health care providers to purchase insurance for professionals working in primary health care settings. The Connecticut Primary Care Association may subcontract with community health centers to purchase malpractice liability insurance for eligible professionals providing primary care services at the community health centers. Liability insurance shall be purchased only from a provider authorized to offer malpractice liability insurance in this state.

(b) Nothing in this section shall be interpreted to require a liability insurer to provide coverage to a professional should the insurer determine that coverage should not be offered to a professional because of past claims experience or for other appropriate reasons.

(c) The department may provide liability insurance under this section only to the extent funds are appropriated for this purpose by the General Assembly.

(May Sp. Sess. P.A. 94-3, S. 22, 28; P.A. 95-257, S. 12, 21, 58; 95-271, S. 35, 40; P.A. 06-196, S. 146; P.A. 14-187, S. 31.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 limited the department's mandate to provide a program to be within available appropriations, deleted limitation to “retired” professionals and the requirement that the department maintain a portion of malpractice insurance, changed applicability from just physicians to all listed medical professionals and expanded Subdiv. (5) beyond malpractice liability insurers to include the Connecticut Primary Care Association and subcontracting, and deleted former Subsec. (c), which allowed monitoring of claims; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 14-187 amended Subsec. (b) to delete reference to Sec. 19a-17n, effective June 11, 2014.



Section 19a-17n - Malpractice insurance purchase program. Regulations. Limitations.

Section 19a-17n is repealed, effective June 11, 2014.

(May Sp. Sess. P.A. 94-3, S. 23, 28; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 8, 24; P.A. 14-187, S. 55.)



Section 19a-18 - (Formerly Sec. 19-4t). Meaning of term “licensed” for insurance purposes.

Whenever the term “licensed” is used in any individual or group hospital or medical expense insurance policy or hospital or medical services plan contract delivered, issued for delivery or renewed in this state on or after July 1, 1980, with respect to services performed by any practitioner subject to the provisions of chapter 368v, chapters 369 to 375, inclusive, 376b, 377 to 381, inclusive, 383 to 388, inclusive, 398 and 399, and the provisions of sections 20-195m to 20-195q, inclusive, it shall be deemed to include persons licensed or certified under said provisions.

(P.A. 80-484, S. 138, 176; P.A. 83-352, S. 4, 5; 83-441, S. 7, 10; 83-557, S. 4, 5; P.A. 85-531, S. 7.)

History: Sec. 19-4t transferred to Sec. 19a-18 in 1983; P.A. 83-352 included marital and family therapists; P.A. 83-441 included nurse-midwives; P.A. 83-557 included alcoholism counselors under chapter 376b; P.A. 85-531 added reference to certified independent social workers, i.e. practitioners subject to Secs. 20-195m to 20-195q, inclusive.



Section 19a-19 - (Formerly Sec. 19-4u). Regulation of business practices.

The Department of Public Health shall not adopt any regulation concerning business practices. Regulations directed at the business practices of persons licensed or otherwise regulated under the provisions of sections 19a-511 to 19a-520, inclusive, chapters 369 to 376, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 393a, 395, 398 and 399, may be adopted by the Department of Consumer Protection in accordance with chapter 54. Notwithstanding any provision of the general statutes to the contrary, all complaints concerning business practices shall be adjudicated by said department. As used in this section, the term “business practices” includes but is not limited to ownership of a regulated practice; number of offices or sites of a regulated practice; practice in an association, partnership, corporation or other lawful entity; practice with other health professionals in an association, partnership, corporation or other lawful entity; practice under the name of “clinic”, “center”, or other descriptive term; advertising related to a regulated practice; number of assistants, auxiliaries or other paraprofessionals employed by a regulated practitioner; and the hours or days a regulated practice is open for business.

(P.A. 80-484, S. 139, 176; P.A. 81-471, S. 2, 71; 81-473, S. 37, 43; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 81-471 inserted provision requiring that complaints concerning business practices be adjudicated by department of consumer protection as of July 1, 1981; P.A. 81-473 transferred authority to adopt regulations concerning business practices of physical therapists, sanitarians and subsurface sewage disposal system installers and cleaners from the department of health services to the department of consumer protection; Sec. 19-4u transferred to Sec. 19a-19 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 19a-20 - (Formerly Sec. 19-4v). Nonliability of complainants and board and commission members. Indemnification and defense.

No member of any board or commission subject to the provisions of chapter 368v, chapters 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399, including a member of a medical hearing panel established pursuant to subsection (g) of section 20-8a, and no person making a complaint or providing information to any of such boards or commissions or the Department of Public Health as part of an investigation pursuant to section 19a-14, or a disciplinary action pursuant to section 19a-17, shall, without a showing of malice, be personally liable for damage or injury to a practitioner arising out of any proceeding of such boards and commissions or department. A person making a complaint or providing information to any of such boards or commissions or to the Department of Public Health as part of an investigation pursuant to section 19a-14 or a disciplinary action pursuant to section 19a-17 shall be entitled to indemnification and defense in the manner set forth in section 5-141d with respect to a state officer or employee.

(P.A. 80-484, S. 144, 176; P.A. 94-174, S. 2, 12; P.A. 95-71, S. 2; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-4v transferred to Sec. 19a-20 in 1983; P.A. 94-174 extended nonliability for complainants to investigations by the department and disciplinary action pursuant to Sec. 19a-17 and provided for indemnification and defense for complainants, effective June 6, 1994; P.A. 95-71 added members of medical hearing panels to those exempt from liability; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Section abrogates common-law absolute immunity applicable to statements made to medical examining board of department in connection with proceedings of the board. 272 C. 776.

Malice required by section is actual malice. 75 CA 819. Where statutory immunity provided by this section and Sec. 19a-17b overlaps with common-law provision of absolute immunity to those who make statements in connection with quasi-judicial proceedings, statutes are in derogation of common law and must prevail over common-law grant of absolute immunity, and examination of the plain language and legislative history of statutes clearly and unambiguously demonstrated legislature's intent to provide only a qualified immunity to defendants. 77 CA 104.



Section 19a-21 - (Formerly Sec. 19-4w). Disposition of licensing fees.

All moneys collected by the Department of Public Health in connection with the issuance or renewal of any professional license shall be paid into the State Treasury to the credit of the General Fund.

(P.A. 80-484, S. 158, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-4w transferred to Sec. 19a-21 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-22 - (Formerly Sec. 19-4x). Actions by department, boards and commissions; appeals.

Any practitioner aggrieved by any final decision of a board or commission or the department may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 80-484, S. 172, 176; P.A. 96-47, S. 2.)

History: Sec. 19-4x transferred to Sec. 19a-22 in 1983; P.A. 96-47 changed “decision or order” to “final decision”.



Section 19a-23 - (Formerly Sec. 19-4y). Boards and commissions; records.

Each board or commission subject to the provisions of this chapter and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399 shall perform its own record-keeping functions and shall provide the Department of Public Health with a copy of the record of all of its meetings.

(P.A. 80-484, S. 173, 176; P.A. 85-613, S. 38, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-4y transferred to Sec. 19a-23 in 1983; P.A. 85-613 made technical changes, deleting reference to repealed Sec. 2c-2; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-24 - (Formerly Sec. 19-5a). Claims for damages against Commissioners of Public Health and Developmental Services and certain officials, employees, council members and trustees. Immunity. Indemnification.

Section 19a-24 is repealed, effective October 1, 2014.

(1957, P.A. 244, S. 1; September, 1957, P.A. 11, S. 31; 1959, P.A. 148, S. 18; P.A. 73-643, S. 1; P.A. 75-567, S. 74, 80; 75-638, S. 11, 23; P.A. 76-153, S. 12; 76-371, S. 3, 5; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 59, 93, 136; P.A. 83-587, S. 71, 96; P.A. 86-41, S. 1, 11; P.A. 88-111; P.A. 90-230, S. 28, 101; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-60; P.A. 07-73, S. 2(b); P.A. 08-7, S. 4; P.A. 13-225, S. 8; P.A. 14-231, S. 72.)



Section 19a-25 - (Formerly Sec. 19-6a). Confidentiality of records procured by the Department of Public Health or directors of health of towns, cities or boroughs.

All information, records of interviews, written reports, statements, notes, memoranda or other data, including personal data as defined in subdivision (9) of section 4-190, procured by the Department of Public Health or by staff committees of facilities accredited by the Department of Public Health in connection with studies of morbidity and mortality conducted by the Department of Public Health or such staff committees, or carried on by said department or such staff committees jointly with other persons, agencies or organizations, or procured by the directors of health of towns, cities or boroughs or the Department of Public Health pursuant to section 19a-215, or procured by such other persons, agencies or organizations, for the purpose of reducing the morbidity or mortality from any cause or condition, shall be confidential and shall be used solely for the purposes of medical or scientific research and, for information obtained pursuant to section 19a-215, disease prevention and control by the local director of health and the Department of Public Health. Such information, records, reports, statements, notes, memoranda or other data shall not be admissible as evidence in any action of any kind in any court or before any other tribunal, board, agency or person, nor shall it be exhibited or its contents disclosed in any way, in whole or in part, by any officer or representative of the Department of Public Health or of any such facility, by any person participating in such a research project or by any other person, except as may be necessary for the purpose of furthering the research project to which it relates. Notwithstanding the provisions of chapter 55, the Department of Public Health may exchange personal data for the purpose of medical or scientific research, with any other governmental agency or private research organization; provided such state, governmental agency or private research organization shall not further disclose such personal data. The Commissioner of Public Health shall adopt regulations consistent with the purposes of this section to establish the procedures to ensure the confidentiality of such disclosures. The furnishing of such information to the Department of Public Health or its authorized representative, or to any other agency cooperating in such a research project, shall not subject any person, hospital, sanitarium, rest home, nursing home or other person or agency furnishing such information to any action for damages or other relief because of such disclosure. This section shall not be deemed to affect disclosure of regular hospital and medical records made in the course of the regular notation of the care and treatment of any patient, but only records or notations by such staff committees pursuant to their work.

(1961, P.A. 358; 1971, P.A. 811; P.A. 77-346; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-380, S. 3; P.A. 93-291, S. 1; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: 1971 act made provisions applicable to data procured by staff committees of accredited facilities, excluded studies of “maternal and perinatal” morbidity and rewrote provision re effect of provisions on disclosure of regular hospital and medical records; P.A. 77-346 specifically included as confidential records “personal data as defined in subsection (i) of section 4-190” and added provision re exchange of personal data for research purposes between health department and other agencies and organizations; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-6a transferred to Sec. 19a-25 in 1983; P.A. 84-380 made technical change to reflect numbering of Subdivs. in Sec. 4-190; P.A. 93-291 applied provisions to records and information procured by the department or local health directors concerning communicable diseases; P.A. 93-381 and P.A. 93-435 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Statute is designed not to disqualify a physician from testifying but to prevent him from disclosing confidential matters. 180 C. 314. The privilege afforded by section is limited to designated materials of a hospital staff committee generated primarily for the purpose of studying morbidity and mortality, undertaken specifically for the purpose of reducing the incidence of patient deaths. 251 C. 790.

Cited. 40 CS 188.



Section 19a-25a - Regulations re electronic signatures for medical records.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, if he deems such regulations are necessary to implement the use of electronic signatures for medical records maintained in hospitals as defined in section 19a-490. Until such regulations are promulgated, hospitals shall submit to the Department of Public Health for review and approval, any current or proposed protocol for the use of electronic signatures for medical records including, but not limited to, protections for patient confidentiality and medical record security.

(P.A. 93-317; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-25b - Electronic prescribing systems authorized.

Each health care provider licensed in this state with prescriptive authority may generate prescriptions in this state utilizing an electronic prescribing system. The Department of Consumer Protection may, within available appropriations, advise and assist health care providers in such utilization.

(P.A. 05-168, S. 1.)



Section 19a-25c - Medical records systems: Electronic and paper formats authorized.

A health care institution licensed by the Department of Public Health pursuant to chapter 368v may create, maintain or utilize medical records or a medical records system in electronic format, paper format or both, provided such records or system is designed to store medical records or patient health information in a medium that is reproducible and secure.

(P.A. 05-168, S. 3; P.A. 06-196, S. 241.)

History: P.A. 06-196 made a technical change, effective June 7, 2006.



Section 19a-25d - State-wide health information technology plan. Designation of lead health information exchange organization.

Section 19a-25d is repealed, effective October 1, 2015.

(June Sp. Sess. P.A. 07-2, S. 68; P.A. 09-232, S. 77; P.A. 15-146, S. 41.)



Section 19a-25e - Connecticut Health Information Network plan.

(a) The Department of Public Health and The University of Connecticut Health Center may, within available appropriations, develop a Connecticut Health Information Network plan to securely integrate state health and social services data, consistent with state and federal privacy laws, within and across The University of Connecticut Health Center and the Departments of Public Health, Developmental Services and Children and Families. Data from other state agencies may be integrated into the network as funding permits and as permissible under federal law.

(b) The Department of Public Health and The Center for Public Health and Health Policy at The University of Connecticut Health Center shall collaborate with the Departments of Administrative Services, Developmental Services, and Children and Families to develop the Connecticut Health Information Network plan.

(c) The plan shall: (1) Include research in and describe existing health and human services data; (2) inventory the various health and human services data aggregation initiatives currently underway; (3) include a framework and options for the implementation of a Connecticut Health Information Network, including query functionality to obtain aggregate data on key health indicators within the state; (4) identify and comply with confidentiality, security and privacy standards; and (5) include a detailed cost estimate for implementation and potential sources of funding.

(P.A. 07-73, S. 2(a); June Sp. Sess. P.A. 07-2, S. 66; Sept. Sp. Sess. P.A. 09-3, S. 30; P.A. 11-51, S. 89.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) by deleting references to Office of Health Care Access re establishment and development of Connecticut Health Information Network plan, effective October 6, 2009; P.A. 11-51 amended Subsec. (b) to change “Department of Information Technology” to “Department of Administrative Services”, effective July 1, 2011.



Section 19a-25f - Disclosure of personally identifiable information by state agencies to the Connecticut Health Information Network.

Notwithstanding any provision of this chapter or chapter 14, 319, 319b, 319o, 319t, 319v or 368z, or any regulation adopted pursuant to said chapters, the state agencies that participate in the Connecticut Health Information Network, subject to federal restrictions on disclosure or redisclosure of information, may disclose personally identifiable information held in agency databases to the administrator of the Connecticut Health Information Network and its subcontractors for the purposes of (1) network development and verification, and (2) data integration and aggregation to enable response to network queries. No state agency that participates in the Connecticut Health Information Network shall disclose personally identifiable information to the Connecticut Health Information Network if such disclosure would constitute a violation of federal law, including, but not limited to, the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, and the Family Educational Rights and Privacy Act of 1974, 20 USC 1232g, (FERPA), as amended from time to time, and any regulations promulgated thereunder at 34 CFR Part 99. The administrator of the Connecticut Health Information Network and its subcontractors shall not disclose personally identifiable information.

(P.A. 09-95, S. 1.)



Section 19a-26 - (Formerly Sec. 19-7). State laboratories. Services provided. Schedule of fees. Construction of state public health laboratory. Permissible activities.

(a) The Department of Public Health may establish, maintain and control state laboratories to perform examinations of supposed morbid tissues, other laboratory tests for the diagnosis and control of preventable diseases, and laboratory work in the field of sanitation, environmental and occupational testing and research studies for the protection and preservation of the public health. Such laboratory services shall be performed upon the application of licensed physicians, other laboratories, licensed dentists, licensed podiatrists, local directors of health, public utilities or state departments or institutions, subject to regulations prescribed by the Commissioner of Public Health, and upon payment of any applicable fee as provided in this subsection. For such purposes the department may provide necessary buildings and apparatus, employ, subject to the provisions of chapter 67, administrative and scientific personnel and assistants and do all things necessary for the conduct of such laboratories. The Commissioner of Public Health may establish a schedule of fees, provided the commissioner waives the fees for local directors of health and local law enforcement agencies. If the commissioner establishes a schedule of fees, the commissioner may waive (1) the fees, in full or in part, for others if the commissioner determines that the public health requires a waiver, and (2) fees for chlamydia and gonorrhea testing for nonprofit organizations and institutions of higher education if the organization or institution provides combination chlamydia and gonorrhea test kits. The commissioner shall also establish a fair handling fee which a client of a state laboratory may charge a person or third party payer for arranging for the services of the laboratory. Such client shall not charge an amount in excess of such handling fee.

(b) The Department of Public Health shall ensure that the new state public health laboratory, to be constructed in the town of Rocky Hill, and authorized in accordance with the provisions of subsection (e) of section 2 of special act 01-2 of the June special session, subsection (g) of section 2 of special act 04-2 of the May special session and subsection (o) of section 2 of public act 07-7 of the June special session* is constructed and thereafter operates in accordance with all applicable biosafety level criteria as prescribed by the National Centers for Disease Control and Prevention Office of Health and Safety. The construction of such laboratory shall facilitate the operation and administration of a laboratory that conforms with biosafety level 3 criteria as prescribed by the National Centers for Disease Control and Prevention Office of Health and Safety. The design or construction of such laboratory shall not permit biosafety level 4 activities to be conducted at such laboratory. No activity shall be conducted at the new state public health laboratory that exceeds biosafety level 3, nor shall any person, entity or state agency make application or seek permission to convert the public health laboratory into a facility that engages in biosafety level 4 activities.

(1949 Rev., S. 3807; 1949, S. 2037d; P.A. 76-396, S. 1, 3; P.A. 77-496; 77-614, S. 19, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-77; P.A. 90-13, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 24, 88; P.A. 98-250, S. 12, 39; P.A. 99-125, S. 1, 6; P.A. 07-252, S. 6; P.A. 08-184, S. 54; P.A. 10-117, S. 74.)

*Note: Section 2 of public act 07-7 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 76-396 replaced “examinations” with “laboratory services”, required adherence to regulations of health commissioner and added provision re imposition of schedule of fees, replacing previous requirement that services be performed free of charge; P.A. 77-496 added Subdiv. (3) allowing no charge for services where public health requires that no charge be made; P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner and department of health with commissioner and department of health services; Sec. 19-7 transferred to Sec. 19a-26 in 1983; P.A. 84-77 deleted the authority of the secretary of the office of policy and management to establish a schedule of fees for laboratory services performed by state laboratories and deleted obsolete provision which had allowed performance of lab services without charge for state agencies until July 1, 1977; P.A. 90-13 added language on environmental and occupational testing, other laboratories, public utilities, fair market value and the handling fee; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 exempted local law enforcement agencies from charge for laboratory services, effective July 1, 1997; P.A. 98-250 authorized commissioner to waive fees for chlamydia and gonorrhea for nonprofit organizations providing kits, effective July 1, 1998; P.A. 99-125 changed fees from “directly related to operating costs or fair market value” to “based upon nationally recognized standards and performance measures for analytic work effort”, and changed provision allowing services “without charge” to required waiver of charges in Subdiv. (1) and permissive waiver in full or in part in Subdiv. (2), effective July 1, 1999; P.A. 07-252 made establishment of a fee schedule for state laboratory services discretionary rather than mandatory, eliminated requirement that fees be based upon nationally recognized standards and performance measures and made technical changes; P.A. 08-184 amended Subdiv. (2) to expand fee waiver for chlamydia and gonorrhea testing to institutions of higher education, effective July 1, 2008; P.A. 10-117 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re construction and subsequent operation of new state public health laboratory, effective June 8, 2010.



Section 19a-27 - (Formerly Sec. 19-7a). Test for rubella immunity. Regulations.

Section 19a-27 is repealed, effective October 1, 2003.

(P.A. 78-165, S. 3–5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-188, S. 6.)



Section 19a-28 - (Formerly Sec. 19-8). Toxicology laboratory.

Section 19a-28 is repealed, effective July 1, 1999.

(November, 1949, S. 2039d; 1959, P.A. 148, S. 7; 1969, P.A. 699, S. 22; 1971, P.A. 412, S. 10; P.A. 77-614, S. 323, 610; P.A. 80-190, S. 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 25, 88; P.A. 99-218, S. 15, 16.)



Section 19a-29 - (Formerly Sec. 19-9). Special laboratories.

The Department of Public Health may establish and maintain district or special laboratories to perform laboratory examinations and studies as specified in section 19a-26. To provide for laboratory services as herein authorized, said department may join with municipalities or institutions in establishing or maintaining laboratories.

(1949 Rev., S. 3808; 1949, S. 2038d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-9 transferred to Sec. 19a-29 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-29a - Environmental laboratories.

(a) As used in this section:

(1) “Environmental laboratory” means any facility or other area, including, but not limited to, an outdoor area where testing occurs, used for microbiological, chemical, radiological or other analyte testing of drinking waters, ground waters, sea waters, rivers, streams and surface waters, recreational waters, fresh water sources, wastewaters, swimming pools, construction, renovation and demolition building materials, soil, solid waste, animal and plant tissues, sewage, sewage effluent, sewage sludge or any other matrix for the purpose of providing information on the sanitary quality or the amount of pollution or any substance prejudicial to health or the environment. “Environmental laboratory” does not include a publicly-owned treatment works, as defined in section 22a-521, that performs only physical, residue, microbiological and biological oxygen demand tests for its own facility for which results are required by or submitted to the Department of Energy and Environmental Protection to comply with permits or authorizations issued pursuant to section 22a-6k, 22a-430 or 22a-430b, or a pollution abatement facility, as defined in either section 22a-423 or 22a-475, that tests for pH, turbidity, conductivity, salinity and oxidation-reduction potential, and tests for residual chlorine for its own facility for which results are required by or submitted to the Department of Energy and Environmental Protection to comply with permits or authorizations issued pursuant to section 22a-6k, 22a-430 or 22a-430b;

(2) “Analyte” means a microbiological, chemical, radiological or other component of a matrix being measured by an analytical test; and

(3) “Matrix” means the substance or medium in which an analyte is contained, that may include drinking water or wastewater.

(b) The Department of Public Health shall (1) adopt regulations, in accordance with the provisions of chapter 54, to establish reasonable standards governing environmental laboratory operations and facilities, personnel qualifications, certification for testing, levels of acceptable proficiency in testing programs approved by the department, the collection, acceptance and suitability of samples for analysis and such other pertinent laboratory functions, including the establishment of advisory committees, as may be necessary to ensure environmental quality, public health and safety, and (2) establish one or more schedules of the amounts of civil penalties that may be imposed under this section. Each registered environmental laboratory shall comply with all standards for environmental laboratories established by the department and shall be subject to inspection by said department, including inspection of all records necessary to carry out the purposes of this section. The Commissioner of Public Health may revoke or otherwise limit the license of any environmental laboratory that fails to comply with the provisions of this section or regulations adopted under this section.

(c) The Commissioner of Public Health shall determine whether it is necessary for the protection of the public health or the environment for an environmental laboratory to be registered and to have certification to conduct a test for an analyte in a matrix. If the commissioner determines that it is necessary for the environmental laboratory to be registered, such environmental laboratory shall obtain from the commissioner a certification to conduct such tests for analytes. No person shall operate, manage or control an environmental laboratory that tests for analytes for the purpose of providing information on the sanitary quality or the amount of pollution of any substance prejudicial to health or the environment for which the commissioner has determined registration and certification is required without having first registered and obtained such certification.

(d) The commissioner shall, annually, publish a list setting forth all analytes and matrices for which a certification for testing is required.

(e) Each application for registration of an environmental laboratory and for certification for testing any analyte shall be made on forms provided by said department, shall be accompanied by a fee of one thousand two hundred fifty dollars and shall be executed by the owner or owners or by a responsible officer authorized to do so by the agency, firm or corporation owning the environmental laboratory. Upon receipt of any such application, the department shall make such inspections and investigations as are necessary and shall deny registration when operation of the environmental laboratory would be prejudicial to the health of the public. Registration shall not be in force until notice of its effective date and term has been sent to the applicant.

(f) Each registration or certification shall be issued for a period of not less than twenty-four or more than twenty-seven months from any deadline for applications established by the commissioner. Renewal applications shall be made (1) biennially within the twenty-fourth month of the current registration; (2) before any change in ownership is made; and (3) prior to any major expansion or alteration in, or changing of, quarters.

(g) This section shall not apply to any environmental laboratory that only provides laboratory services or information for the agency, person, firm or corporation which owns or operates such laboratory.

(h) If, upon review, investigation or inspection, the Commissioner of Public Health determines an environmental laboratory has violated any provision of this section or regulations adopted under this section, the commissioner may impose a civil penalty not to exceed five thousand dollars per violation per day and issue such other orders as the commissioner determines necessary to protect the public health. Upon notice of imposition of the civil penalty, the commissioner shall provide the environmental laboratory with an opportunity for a hearing. Governmental immunity shall not be a defense against the imposition of any civil penalty imposed pursuant to this section. In determining the amount of the civil penalty to be imposed on an environmental laboratory, the commissioner shall consider the degree of the threat to public health or the environment, the amount necessary to achieve compliance, and the history of compliance of the environmental laboratory. Any order issued under this provision may be appealed in accordance with the provisions of section 4-183.

(i) The failure of an environmental laboratory to pay a civil penalty imposed by the commissioner shall be grounds for revocation of the environmental laboratory’s registration and certification for testing.

(j) The commissioner may order an unregistered environmental laboratory to cease operations.

(k) The commissioner may request the Attorney General to petition the Superior Court for an order to aid in enforcement of any provision of this section.

(P.A. 94-47; P.A. 95-257, S. 12, 21, 58; 95-317, S. 1; June 18 Sp. Sess. P.A. 97-8, S. 40, 88; P.A. 05-175, S. 1; P.A. 06-196, S. 147; June Sp. Sess. P.A. 09-3, S. 163; P.A. 14-231, S. 42; P.A. 15-242, S. 21, 45.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-317 added a $1,000 fee for application for registration or approval; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (e) by exempting state agency laboratories from fee, effective July 1, 1997; P.A. 05-175 deleted “dairy and dairy products” from definition of “environmental laboratory” in Subsec. (a); P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fee from $1,000 to $1,250; P.A. 14-231 amended Subsec. (a) by redefining “environmental laboratory” and adding Subdiv. (1) defining “analyte” and Subdiv. (2) defining “matrix”, substantially revised Subsec. (b) re regulations and commissioner’s authority to revoke or limit license, added new Subsec. (c) re registration of environmental laboratory, added new Subsec. (d) re publication of list of analytes and matrices, redesignated existing Subsec. (c) as Subsec. (e) and amended same by replacing provision re application for approval with provision re certification for testing analyte and adding provision re officer authorization, redesignated existing Subsec. (d) as Subsec. (f) and amended same by deleting reference to certificate of approval in Subdiv. (1), deleting reference to change in director in Subdiv. (2) and adding “or changing of” in Subdiv. (3), redesignated existing Subsec. (e) as Subsec. (g) and amended same by deleting provision re fee required, added Subsec. (h) re civil penalty, added Subsec. (i) re failure to pay civil penalty, added Subsec. (j) re order for unregistered laboratory to cease operations, added Subsec. (k) re request for Attorney General to petition Superior Court, and made technical and conforming changes; P.A. 15-242 amended Subsec. (a) by designating existing definition of “environmental laboratory” as Subdiv. (1) and redefining same, redesignating existing Subdivs. (1) and (2) as Subdivs. (2) and (3) and making technical changes, and amended Subsec. (f) by making a technical change.



Section 19a-30 - (Formerly Sec. 19-9a). Clinical laboratories. Regulation and licensure. Proficiency standards for tests not performed in laboratories.

(a) As used in this section, “clinical laboratory” means any facility or other area used for microbiological, serological, chemical, hematological, immunohematological, biophysical, cytological, pathological or other examinations of human body fluids, secretions, excretions or excised or exfoliated tissues, for the purpose of providing information for the diagnosis, prevention or treatment of any human disease or impairment, for the assessment of human health or for the presence of drugs, poisons or other toxicological substances.

(b) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to establish reasonable standards governing exemptions from the licensing provisions of this section, clinical laboratory operations and facilities, personnel qualifications and certification, levels of acceptable proficiency in testing programs approved by the department, the collection, acceptance and suitability of specimens for analysis and such other pertinent laboratory functions, including the establishment of advisory committees, as may be necessary to insure public health and safety. No person, firm or corporation shall establish, conduct, operate or maintain a clinical laboratory unless such laboratory is licensed or approved by said department in accordance with its regulations. Each clinical laboratory shall comply with all standards for clinical laboratories established by the department and shall be subject to inspection by said department, including inspection of all records necessary to carry out the purposes of this section. The commissioner, or an agent authorized by the commissioner, may conduct any inquiry, investigation or hearing necessary to enforce the provisions of this section or regulations adopted under this section and shall have power to issue subpoenas, order the production of books, records or documents, administer oaths and take testimony under oath relative to the matter of such inquiry, investigation or hearing. At any such hearing ordered by the department, the commissioner or such agent may subpoena witnesses and require the production of records, papers and documents pertinent to such hearing. If any person disobeys such subpoena or, having appeared in obedience thereto, refuses to answer any pertinent question put to such person by the commissioner or such agent or to produce any records and papers pursuant to the subpoena, the commissioner or such agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, setting forth such disobedience or refusal and said court shall cite such person to appear before said court to answer such question or to produce such records and papers.

(c) Each application for licensure of a clinical laboratory, if such laboratory is located within an institution licensed in accordance with sections 19a-490 to 19a-503, inclusive, shall be made on forms provided by said department and shall be executed by the owner or owners or by a responsible officer of the firm or corporation owning the laboratory. Such application shall contain a current itemized rate schedule, full disclosure of any contractual relationship, written or oral, with any practitioner using the services of the laboratory and such other information as said department requires, which may include affirmative evidence of ability to comply with the standards as well as a sworn agreement to abide by them. Upon receipt of any such application, said department shall make such inspections and investigations as are necessary and shall deny licensure when operation of the clinical laboratory would be prejudicial to the health of the public. Licensure shall not be in force until notice of its effective date and term has been sent to the applicant.

(d) A nonrefundable fee of two hundred dollars shall accompany each application for a license or for renewal thereof, except in the case of a clinical laboratory owned and operated by a municipality, the state, the United States or any agency of said municipality, state or United States. Each license shall be issued for a period of not less than twenty-four nor more than twenty-seven months from the deadline for applications established by the commissioner. Renewal applications shall be made (1) biennially within the twenty-fourth month of the current license; (2) before any change in ownership or change in director is made; and (3) prior to any major expansion or alteration in quarters.

(e) A license issued under this section may be revoked or suspended in accordance with chapter 54 or subject to any other disciplinary action specified in section 19a-17 if such laboratory has engaged in fraudulent practices, fee-splitting inducements or bribes, including but not limited to violations of subsection (f) of this section, or violated any other provision of this section or regulations adopted under this section after notice and a hearing is provided in accordance with the provisions of said chapter.

(f) No representative or agent of a clinical laboratory shall solicit referral of specimens to his or any other clinical laboratory in a manner which offers or implies an offer of fee-splitting inducements to persons submitting or referring specimens, including inducements through rebates, fee schedules, billing methods, personal solicitation or payment to the practitioner for consultation or assistance or for scientific, clerical or janitorial services.

(g) No clinical laboratory shall terminate the employment of an employee because such employee reported a violation of this section to the Department of Public Health.

(h) Any person, firm or corporation operating a clinical laboratory in violation of this section shall be fined not less than one hundred dollars or more than three hundred dollars for each offense. For purposes of calculating civil penalties under this section, each day a licensee operates in violation of this section or a regulation adopted under this section shall constitute a separate violation.

(i) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to establish levels of acceptable proficiency to be demonstrated in testing programs approved by the department for those laboratory tests which are not performed in a licensed clinical laboratory. Such levels of acceptable proficiency shall be determined on the basis of the volume or the complexity of the examinations performed.

(1961, P.A. 514; P.A. 76-272; P.A. 77-275; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-421, S. 1, 2; P.A. 83-200; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 3, 12; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 164; P.A. 15-242, S. 14.)

History: P.A. 76-272 made previous provisions Subsecs. (a) to (c) and (e), substituted definition of “clinical laboratory” for “private clinical laboratory”, specified areas of operation governed by regulations, replaced registration with licensure, required that facilities be open to inspection by health department, removed provision re commissioner’s right to “enjoin the operation” of facilities in violation of provisions, inserted new Subsec. (d) re license fees, renewals, etc., imposed minimum fine of $100, raised maximum fine from $100 to $300 and removed provisions that each day of continued violation constitutes separate offense; P.A. 77-275 excluded facilities of dentists and podiatrists from consideration as clinical laboratory and made their exemption contingent upon filing affidavit, specifically allowed inspection of records in Subsec. (b), required that license application contain itemized rate schedule and disclosure of contractual relationships with physicians, inserted new Subsecs. (e) to (h) re revocation or suspension of license, solicitation of referrals, protection of employees reporting violations and required affidavits and relettered former Subsec. (e) as Subsec. (i); P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-421 replaced “licensed practitioner of a healing art or a licensed dentist or podiatrist” with reference to practitioners licensed under specific chapters and included exemption for facilities which meet exemption standards in Public Health Code re volume or complexity of examinations in Subsec. (a), included regulations governing “exemptions from licensing provisions” in Subsec. (b), included certificates of approval in provisions and broadened Subsec. (h) to allow for broadened exemptions in Subsec. (a); Sec. 19-9a transferred to Sec. 19a-30 in 1983; P.A. 83-200 added Subsec. (j) to establish proficiency levels for laboratory tests not performed in a licensed clinical laboratory; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 added testing for the presence of drugs, poisons and toxicological substances to the list of facility uses and removed the exception for laboratories in practitioners offices in definition of “clinical laboratory”, deleted references to certificates of approval and deleted Subsec. (h) which had required practitioners exempted from licensing requirements to file affidavits as to qualifications of persons performing tests and number and type of tests performed, relettering remaining Subsecs. accordingly, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to increase fee from $100 to $200 and made a technical change in Subsec. (h); P.A. 15-242 amended Subsec. (a) to delete references to Public Health Code, add reference to provisions of Ch. 54 and add provisions re inquiry, investigation or hearing, amended Subsec. (d) to add “clinical” re laboratory and add “established by the commissioner” re applications, amended Subsec. (e) to add reference to other disciplinary action specified in Sec. 19a-17 and regulations adopted under section and amended Subsec. (h) to add provisions re calculating civil penalties.



Section 19a-30a - Reporting of clinical laboratory errors.

(a) Each clinical laboratory, licensed pursuant to section 19a-30, which discovers a medical error made in the performance or reporting of any test or examination performed by the laboratory shall promptly notify, in writing, the authorized person ordering the test of the existence of such error and shall promptly issue a corrected report or request for a retest, with the exception of HIV testing, in which case, errors shall be reported in person and counseling provided in accordance with chapter 368x.

(b) If the patient has requested the test directly from the laboratory, notice shall be sent to the patient, in writing, stating that a medical error in the reported patient test results has been detected and the patient is requested to contact the laboratory to arrange for a retest or other confirmation of test results. Said laboratory shall verbally or in writing inform the patient that in the event of a medical error the laboratory is required by law to inform him and that he may designate where such notification is to be sent. Such written notification shall be confidential and subject to the provisions of chapter 368x.

(c) Failure to comply with the provisions of this section may be cause for suspension or revocation of the license granted under said section 19a-30 or the imposition of any other disciplinary action specified in section 19a-17.

(d) The Department of Public Health may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 94-100; P.A. 95-257, S. 12, 21, 58; P.A. 15-242, S. 15.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 15-242 amended Subsec. (c) to add reference to any other disciplinary action specified in Sec. 19a-17.



Section 19a-31 - (Formerly Sec. 19-9b). Clinical laboratories to analyze chiropractic specimens.

Any licensed clinical laboratory in this state shall accept or obtain specimens for analysis at the request of any chiropractic physician licensed under the provisions of chapter 372.

(P.A. 76-83, S. 4.)

History: Sec. 19-9b transferred to Sec. 19a-31 in 1983.



Section 19a-31a - Biolevel-three laboratories.

(a) For purposes of this section, (1) a “biolevel-three laboratory” or “laboratory” means a laboratory which is operated by an institution of higher education and is designed and equipped under guidelines issued by the National Institutes of Health and the National Centers for Disease Control as a biolevel-three laboratory, and (2) “biolevel-three agent” means an agent classified as a biolevel-three agent by the National Institutes of Health and the National Centers for Disease Control.

(b) If an institution which operates a biolevel-three laboratory establishes a biosafety committee pursuant to the National Institutes of Health or the National Centers for Disease Control guidelines, such committee shall (1) forward the minutes of its meetings to the Department of Public Health and (2) meet at least annually with a representative of the Department of Public Health to review safety procedures and discuss health issues relating to the operation of the laboratory.

(c) Each such institution shall report to the Department of Public Health any infection or injury relating to work at the laboratory with biolevel-three agents and any incidents relating to such work which result in a recommendation by the institution that employees or members of the public be tested or monitored for potential health problems because of the possibility of infection or injury or incidents which pose a threat to public health.

(d) Each such institution shall report to the Department of Public Health any sanctions imposed on the laboratory or on the institution for incidents occurring at the laboratory by the National Institutes of Health, the National Centers for Disease Control, the United States Department of Defense or any other government agency.

(P.A. 96-149.)



Section 19a-31b - Hair follicle drug testing by clinical laboratories.

No clinical laboratory, as defined in section 19a-30, that offers hair follicle drug testing as part of its array of diagnostic testing services shall refuse to administer a hair follicle drug test that has been ordered by a physician or physician assistant, licensed under chapter 370, or an advanced practice registered nurse, licensed under chapter 378.

(P.A. 15-72, S. 1.)



Section 19a-32 - (Formerly Sec. 19-10). Department authorized to receive gifts.

The Department of Public Health is authorized to receive, hold and use real estate and to receive, hold, invest and disburse money, securities, supplies or equipment offered it for the protection and preservation of the public health and welfare by the federal government, another state or by any person, corporation or association, provided such real estate, money, securities, supplies or equipment shall be used only for the purposes designated by the federal government or such state, person, corporation or association. Said department shall include in its annual report an account of the property so received, the names of its donors, its location, the use made thereof and the amount of unexpended balances on hand.

(1949 Rev., S. 3820; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-231, S. 31.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-10 transferred to Sec. 19a-32 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-231 added references to another state.



Section 19a-32a - AIDS research education account. Regulations.

(a) There is established an AIDS research education account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Public Health or persons acting under a contract with the department, (1) to assist AIDS research, education and AIDS-related community service programs or (2) the promotion of the income tax contribution system and the AIDS research education account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1994, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Public Health, by private organizations to promote the contribution system and the AIDS research education account.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to provide for the distribution of funds available pursuant to this section and section 12-743.

(P.A. 93-233, S. 6; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-175, S. 17, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 94-175 in Subsec. (a) changed account name from “AIDS research education fund account” to “AIDS research education account”, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor's note: Erroneous reference to “Commission” of Public Health was changed editorially by the Revisors to “Commissioner” of Public Health).

See chapter 368x re AIDS testing and medical information.



Section 19a-32b - Breast cancer research and education account.

There is established a breast cancer research and education account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Public Health or persons acting under a contract with the department, (1) to assist breast cancer research, education and breast cancer related community service programs or (2) the promotion of the income tax contribution system and the breast cancer research and education account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1998, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Public Health, by private organizations to promote the contribution system and the breast cancer research and education account.

(P.A. 97-286, S. 6, 8; P.A. 14-187, S. 26.)

History: P.A. 97-286 effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 14-187 deleted former Subsec. (b) re regulations to provide for distribution of funds and deleted Subsec. (a) designator, effective June 11, 2014.

See Sec. 19a-266 re breast and cervical cancer screening.



Section 19a-32c - Biomedical Research Trust Fund. Transfers from Tobacco Settlement Fund. Grants-in-aid.

There is created a Biomedical Research Trust Fund which shall be a separate nonlapsing fund. The trust fund may contain any moneys required or permitted by law to be deposited in the fund, may accept transfers from the Tobacco Settlement Fund and may apply for and accept gifts, grants or donations from public or private sources to enable the account to carry out its objectives. The Commissioner of Public Health may make grants-in-aid from the trust fund to eligible institutions for the purpose of funding biomedical research in the fields of heart disease, cancer and other tobacco-related diseases, Alzheimer's disease, stroke and diabetes. Each fiscal year, the total amount of moneys deposited in the account shall be used by the Commissioner of Public Health for such grants-in-aid, provided such grants-in-aid shall not exceed fifty per cent of the total amount held in the trust fund as of the date such grants-in-aid are approved. Not more than two per cent of the total available amount held in the trust fund shall be made available to the Department of Public Health for administration expenses relating to the trust fund and making the grants-in-aid. The Commissioner of Public Health shall develop an application for grants-in-aid under this section and may receive applications from eligible institutions for such grants-in-aid. For purposes of this section, “eligible institution” means an entity that has its principal place of business located in the state and is (1) a nonprofit, tax-exempt academic institution of higher education, or (2) a hospital that conducts biomedical research.

(P.A. 00-216, S. 17, 28; P.A. 10-136, S. 1; P.A. 13-18, S. 1; 13-208, S. 1; May Sp. Sess. P.A. 16-4, S. 250.)

History: P.A. 00-216 effective June 1, 2000; P.A. 10-136 permitted grants from trust fund to be used for Alzheimer's disease and diabetes research, effective July 1, 2010; P.A. 13-18 added reference to stroke re research eligible for grants-in-aid, effective July 1, 2013; P.A. 13-208 deleted provisions re amount of grants-in-aid for fiscal years ending June 30, 2002, and June 30, 2003, and reference to “On and after July 1, 2001,”, added provision re amount available for administration expenses and deleted obsolete date, redefined “eligible institution” to require principal place of business to be located in state, and made technical changes; May Sp. Sess. P.A. 16-4 added “may contain any moneys required or permitted by law to be deposited in the fund,”, effective July 1, 2016.

See Sec. 4-28e re Tobacco Settlement Fund.



Section 19a-32d to 19a-32g - Transferred

Transferred to Chapter 581, Secs. 32-41jj to 32-41mm, inclusive.



Section 19a-32m - Information request concerning establishment of public cord blood collection operation.

(a) On or before October 1, 2007, the Commissioner of Public Health shall request information from one or more umbilical cord blood banks concerning the establishment of a public cord blood collection operation within this state to collect, transport, process and store cord blood units from Connecticut residents for therapeutic and research purposes. Any such request for information shall contain provisions inquiring about the ability of the umbilical cord blood bank to: (1) Establish and operate one or more collection sites within the state to collect a targeted number of cord blood units; (2) implement collection procedures designed to collect cord blood units that reflect the state's racial and ethnic diversity; (3) set up public cord blood collection operations not later than six months after execution of a contract with the state, provided the umbilical cord blood bank is able to negotiate any necessary contracts related to the collection sites within that time frame; (4) participate in the National Cord Blood Coordinating Center or similar national cord blood inventory center by listing cord blood units in a manner that assures maximum opportunity for use; (5) have a program that provides cord blood units for research and agree to provide cord blood units that are unsuitable for therapeutic use to researchers located within the state at no charge; and (6) maintain national accreditation by an accrediting organization recognized by the federal Health Resources and Services Administration.

(b) On or before January 1, 2008, the Commissioner of Public Health shall submit, in accordance with section 11-4a, a summary of the responses to the request for information, along with any recommendations, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(P.A. 07-252, S. 77.)

History: P.A. 07-252 effective July 12, 2007.



Section 19a-32n - Information and education re umbilical cord blood collection programs.

(a) A physician or other health care provider who provides health care services to a pregnant woman during the last trimester of her pregnancy, which health care services are directly related to her pregnancy, shall provide the woman with timely, relevant and appropriate information sufficient to allow her to make an informed and voluntary choice regarding options to bank or donate umbilical cord blood following the delivery of a newborn child.

(b) The Connecticut Umbilical Cord Blood Collection Board, established pursuant to section 19a-32q, shall, within available appropriations, engage in public education and marketing activities that promote and raise awareness among physicians and pregnant women of the umbilical cord blood collection program established pursuant to section 19a-32r.

(P.A. 09-232, S. 21; P.A. 11-160, S. 9.)

History: P.A. 09-232 effective July 1, 2009; P.A. 11-160 designated existing provision as Subsec. (a) and added Subsec. (b) re Connecticut Umbilical Cord Blood Collection Board's public education and marketing activities, effective July 13, 2011.



Section 19a-32o - Short title: Connecticut Umbilical Cord Blood Collection Program Act.

Sections 19a-32o to 19a-32v, inclusive, shall be known and may be cited as the “Connecticut Umbilical Cord Blood Collection Program Act”.

(P.A. 11-160, S. 1.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32p - Legislative findings and declaration of policy.

The General Assembly finds that umbilical cord blood is rich in stem cells that may be used to treat blood cancers, such as leukemia, myeloma and lymphoma, and inherited immunodeficiencies and blood diseases, including sickle cell anemia, thalassemias, hemoglobinopathies, aplastic anemias and marrow failure disorders. Currently, such cord blood is most often discarded as medical waste. As a result, the current inventory of umbilical cord blood is insufficient to meet the medical demand and especially fails to provide matched units for many ethnic and racial groups, including multiethnic individuals. Therefore, the General Assembly declares that it is in the public interest and shall be the public policy of this state to encourage and facilitate the donation, collection and storage of umbilical cord blood and to make such blood units available for medical research and treatment.

(P.A. 11-160, S. 2.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32q - Connecticut Umbilical Cord Blood Collection Board. Membership. Meetings.

(a) There is established the Connecticut Umbilical Cord Blood Collection Board. The board shall not be construed to be a department, institution, agency or political subdivision of the state.

(b) The powers of the board shall be vested in and exercised by the following members:

(1) One appointed by the Governor, who shall be a medical director or chief scientist with knowledge of umbilical cord blood banking and affiliated with an entity that is recognized by the Department of Public Health;

(2) One appointed by the speaker of the House of Representatives, who shall be a licensed physician with experience in transplanting units of umbilical cord blood or other stem cells;

(3) One appointed by the president pro tempore of the Senate, who shall be a licensed physician who: (A) Has expertise and is currently practicing in obstetrics, (B) practices at a birthing hospital that participates in umbilical cord blood collection, and (C) is affiliated with a private university hospital;

(4) One appointed by the majority leader of the House of Representatives, who shall be a licensed physician who: (A) Has expertise and is currently practicing in obstetrics, (B) practices at a birthing hospital that participates in umbilical cord blood collection, and (C) is affiliated with a public university hospital;

(5) One appointed by the minority leader of the House of Representatives, who shall be a licensed physician who: (A) Has expertise and is currently practicing in obstetrics, and (B) practices at a birthing hospital that participates in umbilical cord blood collection;

(6) One appointed by the majority leader of the Senate, who shall be a member of a nonprofit umbilical cord blood foundation with knowledge of umbilical cord blood banking issues;

(7) One appointed by the minority leader of the Senate, who shall have expertise concerning the regulatory practices of the federal Food and Drug Administration and the federal Health Resources and Services Administration; and

(8) The Commissioner of Public Health, or the commissioner's designee.

(c) All initial appointments to the board shall be made on or before October 1, 2011. The member appointed by the Governor shall serve at the pleasure of the Governor but not longer than the term of office of the Governor or until the member's successor is appointed and has qualified, whichever term is longer. Each board member appointed by a member of the General Assembly shall serve in accordance with the provisions of section 4-1a. The Governor shall fill any vacancy for the unexpired term of a member appointed by the Governor. The appropriate legislative appointing authority shall fill any vacancy for the unexpired term of a member appointed by such authority. Any member shall be eligible for reappointment.

(d) The chairperson of the board shall be appointed by the Governor from among the members of the board. The chairperson shall schedule the first meeting of the board, which shall be held not later than November 1, 2011. Thereafter, meetings of the board shall be held quarterly and at such other time or times as the chairperson deems necessary.

(e) Appointed members may not designate a representative to perform in their absence their respective duties under this section. Any appointed member who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. The appointing authority for any member may remove such member for inefficiency, neglect of duty or misconduct in office after giving the member a written copy of the charges against the member and an opportunity to be heard, in person or by counsel, in the member's defense, upon not less than ten days' notice. If any member shall be so removed, the appointing authority for such member shall file in the office of the Secretary of the State a complete statement of charges made against such member and the appointing authority's findings on such statement of charges, together with a complete record of the proceedings.

(f) All members other than the Commissioner of Public Health may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state or federal government regarding official ethics or conflict of interest.

(g) Five members of the board shall constitute a quorum for the transaction of any business or the exercise of any power of the board. For the transaction of any business or the exercise of any power of the board, the board may act by a majority of the members present at any meeting at which a quorum is in attendance.

(h) The board may consult with such parties, public or private, as it deems desirable in exercising its duties.

(i) The board may adopt written policies and procedures to carry out its statutory purposes.

(j) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the board, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the board in specific respect to such person, firm or corporation.

(P.A. 11-160, S. 3.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32r - Board to establish and administer umbilical cord blood collection program.

(a) The purpose of the Connecticut Umbilical Cord Blood Collection Board is to establish, on or before July 1, 2012, the umbilical cord blood collection program and thereafter administer the program. The umbilical cord blood collection program shall facilitate and promote the collection of units of umbilical cord blood from genetically diverse donors for public use. As used in this subsection, “public use” means (1) use of umbilical cord blood units by state, national and international cord blood registries and transplant centers in order to increase the likelihood of providing suitably matched donor umbilical cord blood units to patients in need of such units or research participants who are in need of a transplant, (2) biological research and new clinical use of stem cells derived from the blood and tissue of the umbilical cord, and (3) medical research that utilizes umbilical cord blood units that could not otherwise be used for transplantation or clinical use.

(b) In order to carry out its statutory purpose, the board may raise funds, apply for and accept any public or private grant money, accept contributions, enter into contracts and, within available resources, hire any necessary staff, including, but not limited to, an executive director.

(P.A. 11-160, S. 4.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32s - Board's authority to enter into contracts re collection and transportation of umbilical cord blood units.

(a) In order to achieve the umbilical cord blood collection goals of the program, the board shall, commensurate with available funds appropriated for the administration of the program, contract with one or more entities that have demonstrated the competence to collect and transport umbilical cord blood units in compliance with all applicable federal law and who meet all other requirements prescribed in this section. The board shall contract to establish or designate not less than two umbilical cord blood collection centers at fixed locations in the state. Any such fixed location collection center shall be located at a birthing hospital with three thousand seven hundred fifty or more births per year and where a disproportionate share of such births involve women from minority populations. The board shall, to the extent practicable, encourage the collection of units of umbilical cord blood at other nonfixed locations in the state as is practicable.

(b) Any contract entered into pursuant to subsection (a) of this section shall: (1) Use a competitive process that identifies the best proposals submitted by applicant entities to achieve the collection and research objectives of the program; and (2) provide that (A) the state retains an interest in any umbilical cord blood collected in the state commensurate with its investment in the program, (B) income received by the board as a result of the contract shall be used to ensure that the umbilical cord blood collection program shall be self-sustaining not later than July 1, 2020, (C) any units of umbilical cord blood deemed unsuitable for transplantation shall be returned to the state for use in biological or medical research, and (D) any entity with whom the board contracts shall provide quarterly reports to the board that include, but are not limited to, information concerning: (i) The total number of umbilical cord blood units collected, (ii) the number of collected units deemed suitable for transplant, (iii) the number of collected units deemed suitable for research only, and (iv) the clinical outcomes of any transplanted units. Reports provided to the board pursuant to this subsection shall not include personally identifiable information.

(c) Any entity seeking to enter into a contract with the board shall, at a minimum, be in compliance with the requirements of the federal Food and Drug Administration pertaining to the manufacture of clinical-grade cord blood stem cell units for clinical indications.

(d) Any medical facility or research facility performing services on behalf of the board, pursuant to a contract entered into pursuant to subsection (a) of this section, shall comply with, and be subject to, state and federal law concerning the protection of medical information and personally identifiable information contained in, or obtained through, the umbilical cord blood collection inventory.

(e) For purposes of this section and section 19a-32r, the board shall not be considered a state contracting agency, as defined in subdivision (28) of section 4e-1.

(P.A. 11-160, S. 5.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32t - Umbilical cord blood collection account.

There is established an account to be known as the “umbilical cord blood collection account” which shall be a separate, nonlapsing account within the General Fund. The account may contain any moneys required or permitted by law to be deposited in the account and any moneys received from any public or private contributions, gifts, grants, donations, bequests or devises to the account. The Connecticut Umbilical Cord Blood Collection Board may expend moneys from the account as is necessary to carry out the board's statutory purpose established by sections 19a-32n to 19a-32v, inclusive.

(P.A. 11-160, S. 6.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32u - Copies of independent audits to be submitted to General Assembly.

The members of the Connecticut Umbilical Cord Blood Collection Board shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies a copy of any audit of the board conducted by an independent auditing firm, not later than seven days after the audit is received by the board.

(P.A. 11-160, S. 7.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32v - Reports to Governor and General Assembly.

On or before January 1, 2012, and quarterly thereafter, the Connecticut Umbilical Cord Blood Collection Board shall report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a, on the status and effectiveness of the umbilical cord blood collection program.

(P.A. 11-160, S. 8.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-33 - (Formerly Sec. 19-10a). Regulation of traffic at department facilities.

The superintendent or director of any state-operated facility within the Department of Public Health, subject to the approval of the Commissioner of Public Health and the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the respective facilities; and (6) erect and maintain signs designating such prohibitions or restrictions. Security officers or institutional patrolmen appointed to act as state policemen on state institution grounds under the provisions of section 29-18 may arrest or issue summons for violation of such restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than twenty-five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town in which such facility is located shall have jurisdiction over violations of this section.

(P.A. 80-49, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-256, S. 6; P.A. 12-132, S. 45.)

History: Sec. 19-10a transferred to Sec. 19a-33 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-256 added provision re installation of stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 19a-34 - (Formerly Sec. 19-11). Administration of federal funds for hospital survey and construction.

The Department of Public Health is designated as the state agency to administer the Hospital Survey and Construction Act authorized under Title VI, Construction of Hospitals, of the Public Health Service Act, as amended, and shall receive and distribute federal, state and other funds which may become available for such services.

(1949 Rev., S. 4198; 1955, S. 2138d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-11 transferred to Sec. 19a-34 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-35 - (Formerly Sec. 19-12). Federal funds for health services to children. Advisory board.

(a) The Department of Public Health is designated as the state agency to receive and administer federal funds which may become available for health services to children.

(b) The Commissioner of Public Health may create an advisory board composed of representatives of public departments and private agencies concerned with welfare and educational interests and individuals to assist him in making plans and allotting funds.

(1949 Rev., S. 3826; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-12 transferred to Sec. 19a-35 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-50 re crippled children and those with cardiac defects.



Section 19a-35a - Alternative on-site sewage treatment systems with capacities of five thousand gallons or less per day. Jurisdiction. Establishment and definition of categories. Minimum requirements. Permits and approvals. Appeals.

(a) Notwithstanding the provisions of chapter 439 and sections 22a-430 and 22a-430b, the Commissioner of Public Health shall, within available appropriations, pursuant to section 19a-36, establish and define categories of discharge that constitute alternative on-site sewage treatment systems with capacities of five thousand gallons or less per day. After the establishment of such categories, said commissioner shall have jurisdiction, within available appropriations, to issue or deny permits and approvals for such systems and for all discharges of domestic sewage to the groundwaters of the state from such systems. Said commissioner shall, pursuant to section 19a-36, and within available appropriations, establish minimum requirements for alternative on-site sewage treatment systems under said commissioner's jurisdiction, including, but not limited to: (1) Requirements related to activities that may occur on the property; (2) changes that may occur to the property or to buildings on the property that may affect the installation or operation of such systems; and (3) procedures for the issuance of permits or approvals by said commissioner, a local director of health, or a sanitarian licensed pursuant to chapter 395. A permit or approval granted by said commissioner, such local director of health or such sanitarian for an alternative on-site sewage treatment system pursuant to this section shall: (A) Not be inconsistent with the requirements of the federal Water Pollution Control Act, 33 USC 1251 et seq., the federal Safe Drinking Water Act, 42 USC 300f et seq., and the standards of water quality adopted pursuant to section 22a-426, as such laws and standards may be amended from time to time, (B) not be construed or deemed to be an approval for any other purpose, including, but not limited to, any planning and zoning or municipal inland wetlands and watercourses requirement, and (C) be in lieu of a permit issued under section 22a-430 or 22a-430b. For purposes of this section, “alternative on-site sewage treatment system” means a sewage treatment system serving one or more buildings on a single parcel of property that utilizes a method of treatment other than a subsurface sewage disposal system and that involves a discharge of domestic sewage to the groundwaters of the state.

(b) In establishing and defining categories of discharge that constitute alternative on-site sewage treatment systems pursuant to subsection (a) of this section, and in establishing minimum requirements for such systems pursuant to section 19a-36, said commissioner shall consider all relevant factors, including, but not limited to: (1) The impact that such systems or discharges may have individually or cumulatively on public health and the environment, (2) the impact that such systems and discharges may have individually or cumulatively on land use patterns, and (3) recommendations regarding responsible growth made to said commissioner by the Secretary of the Office of Policy and Management through the Office of Responsible Growth established by Executive Order No. 15 of Governor M. Jodi Rell.

(c) The Commissioner of Energy and Environmental Protection shall retain jurisdiction over any alternative on-site sewage treatment system not under the jurisdiction of the Commissioner of Public Health. The provisions of title 22a shall apply to any such system not under the jurisdiction of the Commissioner of Public Health. The provisions of this section shall not affect any permit issued by the Commissioner of Energy and Environmental Protection prior to July 1, 2007, and the provisions of title 22a shall continue to apply to any such permit until such permit expires.

(d) A permit or approval denied by the Commissioner of Public Health, a local director of health or a sanitarian pursuant to subsection (a) of this section shall be subject to an appeal in the manner provided in section 19a-229.

(P.A. 07-231, S. 1; June Sp. Sess. P.A. 07-1, S. 155; P.A. 08-124, S. 7; P.A. 09-220, S. 3; P.A. 11-80, S. 1.)

History: P.A. 07-231 effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (a) to add “within available appropriations”, effective July 1, 2007; P.A. 08-124 made technical changes in Subsec. (a), effective June 2, 2008; P.A. 09-220 amended Subsec. (a) by removing December 31, 2008, deadline for commissioner to establish and define categories of discharge that constitute alternative on-site sewage treatment systems, effective July 8, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 19a-35b - Expiration of permit or approval for on-site sewage disposal system with design flows of less than five thousand gallons per day.

For any permit or approval issued prior to July 1, 2011, for any on-site sewage disposal system with design flows of less than five thousand gallons per day, such on-site sewage disposal system permit or approval shall expire nine years after the date of approval, provided such on-site sewage disposal system permit or approval has not expired prior to July 11, 2013, and further provided none of the following changes has occurred since such permit or approval was issued: (1) A change in ownership of the property on which the on-site sewage disposal system is to be installed, (2) a change to an approved site or building plan issued in conjunction with such permit or approval, or (3) a change in the property on which the on-site sewage system is to be installed or adjacent property that is deemed by the municipal health authority or district department of health from which the permit or approval was issued to prevent the effective operation of such on-site sewage disposal system. If the on-site sewage disposal system permit or approval was issued in conjunction with a site plan approved pursuant to section 8-3, a plan of subdivision approved pursuant to section 8-26, or a permit to conduct a regulated activity issued pursuant to section 22a-42a and the applicant has received one or more extensions of time in which to complete all or part of the work in connection with such approved site plan, plan of subdivision or permit to conduct a regulated activity, the on-site sewage disposal system permit or approval shall not expire until the latest date on which such site plan, subdivision or permit to conduct a regulated activity expires.

(P.A. 13-257, S. 1.)

History: P.A. 13-257 effective July 11, 2013.



Section 19a-36 - (Formerly Sec. 19-13). Public Health Code. Fees. Public pools. Wells: Use, replacement and mitigation.

(a) The Commissioner of Public Health shall establish a Public Health Code and, from time to time, amend the same. The Public Health Code may provide for the preservation and improvement of the public health.

(1) Said code may include regulations pertaining to retail food establishments, including, but not limited to, food service establishments, catering food service establishments and itinerant food vending establishments and the required permitting from local health departments or districts to operate such establishments.

(2) Drainage and toilet systems to be installed in any house or building arranged or designed for human habitation, or field sanitation provided for agricultural workers or migratory farm laborers, shall conform to minimum requirements prescribed in said code.

(3) Said code may include regulations requiring toilets and handwashing facilities in large stores, as defined in such regulations, in shopping centers and in places dispensing food or drink for consumption on the premises, for the use of patrons of such establishments, except that the provisions of such regulations shall not apply to such establishments constructed or altered pursuant to plans and specifications approved or building permits issued prior to October 1, 1977.

(4) The provisions of such regulations (A) with respect to the requirement of employing a qualified food operator and any reporting requirements relative to such operator, shall not apply to an owner or operator of a soup kitchen who relies exclusively on services provided by volunteers, and (B) shall not prohibit the sale or distribution of food at a noncommercial function such as an educational, religious, political or charitable organization’s bake sale or potluck supper provided the seller or person distributing such food maintains such food under the temperature, pH level and water activity level conditions that will inhibit the rapid and progressive growth of infectious or toxigenic microorganisms. For the purposes of this section, a “noncommercial function” means a function where food is sold or distributed by a person not regularly engaged in the for profit business of selling such food.

(5) The provisions of such regulations with respect to qualified food operators shall require that the contents of the test administered to qualified food operators include elements testing the qualified food operator’s knowledge of food allergies.

(6) Each regulation adopted by the Commissioner of Public Health shall state the date on which it shall take effect, and a copy of the regulation, signed by the Commissioner of Public Health, shall be filed in the office of the Secretary of the State and a copy sent by said commissioner to each director of health, and such regulation shall be published in such manner as the Commissioner of Public Health may determine.

(7) Any person who violates any provision of the Public Health Code shall be guilty of a class C misdemeanor.

(b) The Commissioner of Public Health shall charge the following fees for the following services: (1) Review of each small flow plan for subsurface sewage disposal, two hundred dollars; and (2) review of each large flow plan for subsurface sewage disposal, six hundred twenty-five dollars. The commissioner shall amend the regulations adopted pursuant to this section as necessary to implement the provisions of this subsection.

(c) (1) For purposes of this subsection, “public pool” means an artificial basin constructed of concrete, steel, fiberglass or other impervious material and equipped with a controlled water supply that is intended for recreational bathing, swimming, diving or therapeutic purposes and includes, but is not limited to, any related equipment, structure, area or enclosure intended for the use of any person using or staffing such pool. “Public pool” does not include an artificial basin provided with a controlled water supply that is intended for use at a single-family residence, except when such basin is used for commercial or business purposes at such residence.

(2) The Department of Public Health shall classify public pools into one of the following categories:

(A) Public swimming pool, which is a pool used or intended to be used for recreational bathing, swimming or water recreation activities;

(B) Public wading pool, which is a pool principally used or intended to be used for wading and recreational bathing by small children;

(C) Public spa, which is a pool used for recreational bathing in conjunction with a high-velocity air system, a high-velocity water recirculation system, hot water, cold water, a mineral bath or any combination thereof;

(D) Public diving pool, which is a pool used solely for diving or the instruction and practicing of diving techniques; or

(E) Special purpose public pool, which is a pool used for a specialized purpose, including, but not limited to, a splash pad or spray park where the water is recirculated, water flume, pool used for scuba diving instruction, therapeutic pool, hydrotherapy pool or a pool used in an aquatics program for handicapped persons. Special purpose public pool does not include a flotation vessel, which shall not be subject to review by the Department of Public Health. For purposes of this subparagraph, “flotation vessel” means a tank devoid of light and sound and containing salt water in which a person floats for purposes including, but not limited to, meditation, relaxation and alternative medicine.

(3) The commissioner shall charge the following fees for the following services: (A) Review of plans for a public pool, seven hundred fifty dollars; (B) review of a resubmitted plan for a public pool, two hundred fifty dollars; (C) initial inspection of a public pool, two hundred dollars; and (D) any subsequent inspection of a public pool, one hundred fifty dollars. The commissioner shall amend the regulations adopted pursuant to this section as necessary to implement the provisions of this subsection.

(4) Notwithstanding subsection (a) of this section, regulations governing the safety of public pools shall not require fences around naturally formed ponds subsequently converted to public pool use, provided the converted ponds (A) retain sloping sides common to natural ponds, and (B) are on property surrounded by a fence.

(d) The local director of health may authorize the use of an existing private well, consistent with all applicable sections of the regulations of Connecticut state agencies, the installation of a replacement well at a single-family residential premises on property whose boundary is located within two hundred feet of an approved community water supply system, measured along a street, alley or easement, where (1) a premises that is not connected to the public water supply may replace a well used for domestic purposes if water quality testing is performed at the time of the installation, and for at least every ten years thereafter, or for such time as requested by the local director of health, that demonstrates that the replacement well meets the water quality standards for private wells established in the Public Health Code, and provided there is no service to the premises by a public water supply, or (2) a premises served by a public water supply may utilize or replace an existing well or install a new well solely for irrigation purposes or other outdoor water uses provided such well is permanently and physically separated from the internal plumbing system of the premises and a reduced pressure device is installed to protect against a cross connection with the public water supply. Upon a determination by the local director of health that an irrigation well creates an unacceptable risk of injury to the health or safety of persons using the water, to the general public, or to any public water supply, the local director of health may issue an order requiring the immediate implementation of mitigation measures, up to and including permanent abandonment of the well, in accordance with the provisions of the Connecticut Well Drilling Code adopted pursuant to section 25-128. In the event a cross connection with the public water system is found, the owner of the system may terminate service to the premises.

(1949 Rev., S. 3800; 1959, P.A. 628, S. 2; 1961, P.A. 140; P.A. 77-282; 77-614, S. 345, 610; May Sp. Sess. P.A. 92-6, S. 6, 117; P.A. 93-381, S. 9, 39; P.A. 95-44, S. 2; 95-257, S. 12, 21, 58; P.A. 97-278; P.A. 98-75, S. 2; P.A. 02-102, S. 2; P.A. 03-252, S. 3; P.A. 05-122, S. 1; P.A. 07-244, S. 2; P.A. 08-184, S. 5; P.A. 09-11, S. 5; June Sp. Sess. P.A. 09-3, S. 165; Sept. Sp. Sess. P.A. 09-7, S. 177; P.A. 12-80, S. 66; P.A. 15-148, S. 1.)

History: 1959 act added provision re field sanitation; 1961 act substituted public health code for sanitary code; P.A. 77-282 provided that code may include regulations requiring restroom facilities in large stores, shopping centers etc.; P.A. 77-614 replaced public health council with commissioner of health services, effective January 1, 1979; Sec. 19-13 transferred to Sec. 19a-36 in 1983; May Sp. Sess. P.A. 92-6 added new Subsec. (b) to establish fees for public swimming pool plan review and resubmitted plan review, public swimming pool inspection and reinspection and review of small and large flow plan for subsurface sewage disposal; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-44 amended Subsec. (a) to prohibit the regulations from prohibiting the sale of food at noncommercial functions and to define “noncommercial function”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-278 added Subsec. (c) re naturally formed ponds converted to swimming pool use; P.A. 98-75 amended Subsec. (a) to provide that provisions of regulations with respect to requirement of employing a qualified food operator and any reporting requirements re such operator shall not apply to soup kitchens that rely exclusively on volunteer services; P.A. 02-102 added Subsec. (d) to permit a local director of health to authorize the use of an existing private well or the installation of a replacement well at a single-family residential premises located within 200 feet of an approved community water supply system, subject to certain safeguards; P.A. 03-252 amended Subsec. (a) by allowing code to regulate retail food establishments; P.A. 05-122 amended Subsec. (a) by adding provision requiring testing of qualified food operator’s knowledge of food allergies, redesignating existing Subdivs. (1) and (2) as Subparas. (A) and (B), adding new Subdiv. designators and making technical changes; P.A. 07-244 amended Subsec. (d) to subject local health directors’ decisions re use of existing private wells to applicable state regulations, to add provisions re mitigation or abandonment of irrigation wells that create an unacceptable risk of injury to health or safety and to make technical changes; P.A. 08-184 amended Subsec. (a)(1) by providing that code may include “the required permitting from local health departments or districts to operate said establishments”; P.A. 09-11 made a technical change in Subsec. (a)(1); June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(4) to expand exemption to include persons distributing food and to provide that distribution or sale of food at a “noncommercial function” is by a person not normally engaged in the business of selling such food for profit, effective October 5, 2009; P.A. 12-80 amended Subsec. (a)(7) to replace penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a class C misdemeanor; P.A. 15-148 amended Subsec. (b) to delete “Notwithstanding any regulations to the contrary”, delete former Subdivs. (1) to (4) re public swimming pools, redesignate existing Subdivs. (5) and (6) as Subdivs. (1) and (2) and add provision re commissioner to amend regulations to implement provisions of Subsec., added new Subsec. (c)(1) to (3) re definition and classification of public pools and fees for services, and redesignated existing Subsec. (c) as Subsec. (c)(4) and made technical and conforming changes therein.



Section 19a-36a - Regulations concerning food operators.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to assure that food service establishments employ as food operators persons who have a knowledge of safe food handling techniques and to set requirements for the employment of food operators by such establishments. Such regulations shall include, but not be limited to, responsibilities of food service establishments and their employees, exemptions for certain classes of food establishments and responsibilities of local health departments in monitoring compliance of food establishments.

(P.A. 89-308; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-36b - Persons exempt from examination requirement for qualified food operators. Regulations.

(a) Any person who serves meals to individuals at registered congregate meal sites funded under Title III of the Older Americans Act of 1965, as amended, which were prepared under the supervision of a qualified food operator, shall be exempt from the examination requirement for qualified food operators.

(b) Any volunteer who serves meals for a nonprofit organization shall be exempt from the examination requirement for qualified food operators.

(c) The Commissioner of Public Health, in conjunction with the Commissioner of Social Services, shall adopt regulations in accordance with the provisions of chapter 54 to establish training procedures for persons exempt from the examination requirement for qualified food operators under the provisions of subsections (a) and (b) of this section.

(P.A. 98-75, S. 1.)



Section 19a-36c - Display of sign re signs of choking by food service establishments.

Not later than October 1, 2005, each food service establishment in the state shall acquire a sign that describes how to recognize the signs of choking and that addresses appropriate procedures to be taken if a patron of a food service establishment is choking. Such sign shall be conspicuously displayed in such food service establishment within an area where food operators and any other employee of a food service establishment can readily view such sign and such food operators and employees of such food service establishment shall become familiar with the contents of such sign. Nothing in this section shall be construed to apply to any catering food service establishment or any itinerant food vending establishment.

(P.A. 05-134, S. 1.)

History: P.A. 05-134 effective June 24, 2005.



Section 19a-36d - Sous vide processing by food service establishments.

(a) A food service establishment, as defined in section 19-13-B42 of the regulations of Connecticut state agencies, may process food using the technique of sous vide if there are at least two controls in place, including, but not limited to, time, temperature, water activity or acidity, to prevent the growth and formulation of bacteria that can cause a food-borne illness, provided such food will be consumed on the premises where it is processed. For purposes of this section, “sous vide” means packaging in which raw or partially cooked food is vacuum packaged in an impermeable bag, cooked in the bag, rapidly chilled and refrigerated at temperatures that inhibit the growth of bacteria that can cause a food-borne illness.

(b) Not later than October 1, 2016, the Commissioner of Public Health, in consultation with the Commissioner of Consumer Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsection (a) of this section.

(P.A. 15-140, S. 1.)



Section 19a-36e - Acidification of sushi rice.

(a) The acidification of sushi rice as an alternative to temperature control shall be allowed by restaurants and catering establishments provided such acidification conforms to the regulations adopted pursuant to subsection (b) of this section.

(b) Not later than October 1, 2016, the Commissioner of Public Health, in consultation with the Commissioner of Consumer Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to allow the acidification of sushi rice as an alternative to temperature control under specified circumstances. The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner shall publish notice of intent to adopt such regulations not later than twenty days after implementation of such policies and procedures on the Department of Public Health’s Internet web site and the eRegulations System. Any such policies and procedures shall be valid until the time such regulations are adopted.

(P.A. 15-220, S. 1.)



Section 19a-36f - (Note: This section is effective July 1, 2016.) Prohibition on use of disposable natural rubber latex gloves at retail food establishments.

(a) No person shall use or require the use of disposable, nonsterile or sterile natural rubber latex gloves at a retail food establishment, including, but not limited to, a food service establishment, catering food service establishment or itinerant food vending establishment.

(b) Any person who violates subsection (a) of this section shall be fined not less than two hundred fifty dollars nor more than five hundred dollars.

(P.A. 15-242, S. 31.)

History: P.A. 15-242 effective July 1, 2016.



Section 19a-37 - (Formerly Sec. 19-13a). Regulation of water supply wells and springs. Information and requirements re testing of private residential wells or wells for semipublic use.

(a) The Commissioner of Public Health may adopt regulations in the Public Health Code for the preservation of the public health pertaining to (1) protection and location of new water supply wells or springs for residential construction or for public or semipublic use, and (2) inspection for compliance with the provisions of municipal regulations adopted pursuant to section 22a-354p.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, for the testing of water quality in private residential wells and wells for semipublic use. Any laboratory or firm which conducts a water quality test on a private well serving a residential property or well for semipublic use shall, not later than thirty days after the completion of such test, report the results of such test to (1) the public health authority of the municipality where the property is located, and (2) the Department of Public Health in a format specified by the department, provided such report shall not be required if the party for whom the laboratory or firm conducted such test informs the laboratory or firm that the test was not conducted within six months of the sale of such property. No regulation may require such a test to be conducted as a consequence or a condition of the sale, exchange, transfer, purchase or rental of the real property on which the private residential well or well for semipublic use is located. For purposes of this section, “laboratory or firm” means an environmental laboratory registered by the Department of Public Health pursuant to section 19a-29a.

(c) Prior to the sale, exchange, purchase, transfer or rental of real property on which a residential well is located, the owner shall provide the buyer or tenant notice that educational material concerning private well testing is available on the Department of Public Health web site. Failure to provide such notice shall not invalidate any sale, exchange, purchase, transfer or rental of real property. If the seller or landlord provides such notice in writing, the seller or landlord and any real estate licensee shall be deemed to have fully satisfied any duty to notify the buyer or tenant that the subject real property is located in an area for which there are reasonable grounds for testing under subsection (f) or (i) of this section.

(d) The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to clarify the criteria under which the commissioner may issue a well permit exception and to describe the terms and conditions that shall be imposed when a well is allowed at a premises (1) that is connected to a public water supply system, or (2) whose boundary is located within two hundred feet of an approved community water supply system, measured along a street, alley or easement. Such regulations shall (A) provide for notification of the permit to the public water supplier, (B) address the quality of the water supplied from the well, the means and extent to which the well shall not be interconnected with the public water supply, the need for a physical separation, and the installation of a reduced pressure device for backflow prevention, the inspection and testing requirements of any such reduced pressure device, and (C) identify the extent and frequency of water quality testing required for the well supply.

(e) No regulation may require that a certificate of occupancy for a dwelling unit on such residential property be withheld or revoked on the basis of a water quality test performed on a private residential well pursuant to this section, unless such test results indicate that any maximum contaminant level applicable to public water supply systems for any contaminant listed in the public health code has been exceeded. No administrative agency, health district or municipal health officer may withhold or cause to be withheld such a certificate of occupancy except as provided in this section.

(f) The local director of health may require a private residential well or well for semipublic use to be tested for arsenic, radium, uranium, radon or gross alpha emitters, when there are reasonable grounds to suspect that such contaminants are present in the groundwater. For purposes of this subsection, “reasonable grounds” means (1) the existence of a geological area known to have naturally occurring arsenic, radium, uranium, radon or gross alpha emitter deposits in the bedrock; or (2) the well is located in an area in which it is known that arsenic, radium, uranium, radon or gross alpha emitters are present in the groundwater.

(g) Except as provided in subsection (h) of this section, the collection of samples for determining the water quality of private residential wells and wells for semipublic use may be made only by (1) employees of a laboratory or firm certified or approved by the Department of Public Health to test drinking water, if such employees have been trained in sample collection techniques, (2) certified water operators, (3) local health departments and state employees trained in sample collection techniques, or (4) individuals with training and experience that the Department of Public Health deems sufficient.

(h) Any owner of a residential construction, including, but not limited to, a homeowner, on which a private residential well is located or any general contractor of a new residential construction on which a private residential well is located may collect samples of well water for submission to a laboratory or firm for the purposes of testing water quality pursuant to this section, provided (1) such laboratory or firm has provided instructions to said owner or general contractor on how to collect such samples, and (2) such owner or general contractor is identified to the subsequent owner on a form to be prescribed by the Department of Public Health. No regulation may prohibit or impede such collection or analysis.

(i) The local director of health may require private residential wells and wells for semipublic use to be tested for pesticides, herbicides or organic chemicals when there are reasonable grounds to suspect that any such contaminants might be present in the groundwater. For purposes of this subsection, “reasonable grounds” means (1) the presence of nitrate-nitrogen in the groundwater at a concentration greater than ten milligrams per liter, or (2) that the private residential well or well for semipublic use is located on land, or in proximity to land, associated with the past or present production, storage, use or disposal of organic chemicals as identified in any public record.

(1959, P.A. 30; P.A. 77-614, S. 475, 610; P.A. 89-305, S. 26, 32; P.A. 92-251; P.A. 93-381, S. 9, 39; P.A. 94-85, S. 3; P.A. 95-257, S. 12, 21, 58; P.A. 97-296, S. 1, 4; P.A. 02-102, S. 4; P.A. 07-244, S. 4; P.A. 08-184, S. 24; P.A. 11-242, S. 72; P.A. 12-197, S. 7; P.A. 16-66, S. 20.)

History: P.A. 77-614 replaced public health council with commissioner of health services, effective January 1, 1979; Sec. 19-13a transferred to Sec. 19a-37 in 1983; P.A. 89-305 added provision concerning inspection for compliance with municipal aquifer protection regulations; P.A. 92-251 added Subsec. (b) re testing of private residential wells; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-85 amended Subsec. (b) to provide that a laboratory or firm which conducts a water quality test of a private well shall report the results of such test to the local health authority if the test was conducted within six months, rather than three months, of a sale of the property served by such well and specified that results be reported within 30 days after test made; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-296 amended Subsec. (b) to prohibit regulations from requiring the testing of well water as a consequence or a condition of the sale, exchange, transfer, purchase or rental of real property, and added new Subsecs. (c) to (g) re regulations, effective July 8, 1997; P.A. 02-102 added new Subsec. (c) requiring the adoption of regulations to clarify the criteria under which a well permit exception may be granted and to describe the terms and conditions to be imposed when a well is allowed at a premises that is connected to a public water supply, and relettered existing Subsecs. (c) to (g) as Subsecs. (d) to (h); P.A. 07-244 amended Subsec. (c) by designating as Subdiv. (1) existing provision re wells at premises connected to a public water supply system, adding Subdiv. (2) re wells located within 200 feet of approved community water supply system and redesignating existing Subdivs. (1), (2) and (3) as Subparas. (A), (B) and (C); P.A. 08-184 made a technical change in Subsec. (c); P.A. 11-242 amended Subsec. (b) by designating existing requirement re water quality test report to public health authority as Subdiv. (1), by adding Subdiv. (2) re water quality test report to Department of Public Health and by defining “laboratory or firm”, added new Subsec. (c) re owner to provide buyer or tenant with notice re availability of educational material concerning private well testing, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), deleted former Subsec. (e) re regulations not requiring testing of private residential wells for herbicides or insecticides, added new Subsec. (f) re local director of health's authority to require private residential well to be tested for radionuclides, added new Subsec. (g) re persons authorized to collect water samples from private residential wells, redesignated former Subsec. (f) as Subsec. (h) and amended same to designate existing provision re laboratory or firm to provide instruction on collection of well water samples as Subdiv. (1) and add Subdiv. (2) re notice to subsequent owners that general contractor or former owner was responsible for collecting well water samples, deleted former Subsec. (g) re regulations not requiring testing of private residential wells for organic chemicals, deleted former Subsec. (h) re regulation waiver provision applicable to wells not tested between December 30, 1996, and July 8, 1997, added new Subsec (i) re local director of health's authority to require private residential well to be tested for pesticides, herbicides or organic chemicals, and made technical changes; P.A. 12-197 amended Subsec. (f) by replacing provisions re testing for radionuclides with provisions re testing for arsenic, radium, uranium, radon or gross alpha emitters; P.A. 16-66 amended Subsecs. (b), (f), (g) and (i) by adding references to wells for semipublic use.



Section 19a-37a - Regulations establishing standards to prevent contamination of public water supplies. Civil penalties.

(a) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 establishing standards to prevent contamination of public water supplies which may result from the installation of automatic fire extinguishing systems, irrigation systems or other physical connections between the distribution system of a public water system and any other water system in any building served by a public water system as defined in subsection (a) of section 25-33d. Regulations concerning automatic fire extinguishing systems shall: (1) Delete the requirement for a reduced pressure principle backflow preventer (RPD) on fire sprinkler systems with siamese connections unless chemicals are added to such systems; (2) require owners to install a double check valve assembly (DCVA) on fire sprinkler systems with siamese connections unless chemicals are added to such systems; (3) allow owners to install an RPD instead of a DCVA on fire sprinkler systems with siamese connections; and (4) provide that any person engaged in the installation of an automatic fire extinguishing system shall notify the water company servicing the building of such installation, and shall be subject to all applicable rules and regulations of such water company.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 concerning automatic fire extinguishing systems that provide for a civil penalty of not more than two thousand dollars if a required device is not installed on existing systems by July 1, 1999, or if the required device is not installed on new systems after June 23, 1999.

(P.A. 87-193; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-188, S. 5, 6; P.A. 08-137, S. 4.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-188 designated existing provisions as Subsec. (a), adding Subdivs. (1) to (3), inclusive, requiring that the regulations provide for reduced pressure principle backflow preventers and double check valve assemblies and added new Subsec. (b) re civil penalties, effective June 23, 1999; P.A. 08-137 amended Subsec. (a) by adding “irrigation systems or other physical connections between the distribution system of a public water system and any other water system” and making corresponding technical changes and amended Subsec. (b) by specifying that subsection pertains to regulations “concerning automatic fire extinguishing systems”.

See Sec. 19a-37c for effective date of regulations adopted pursuant to this section.



Section 19a-37b - Regulations establishing radon measurement requirements and procedures for evaluating radon in indoor air and reducing radon in public schools.

The Department of Public Health shall adopt regulations pursuant to chapter 54 to establish radon measurement requirements and procedures for evaluating radon in indoor air and reducing elevated radon gas levels when detected in public schools.

(P.A. 90-114, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-220, S. 5.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 09-220 deleted requirement that regulations be adopted not later than January 1, 1991, and replaced “acceptable levels of radon in ambient air and drinking water in schools” with “radon measurement requirements and procedures for evaluating radon in indoor air and reducing elevated radon gas levels when detected in public schools”.



Section 19a-37c - Effective date of regulations re installation of backflow preventer or air gap on a line to existing fire sprinkler system.

The provisions of Section 19-13-B38a(c)(2)(I) of the regulations of Connecticut state agencies, adopted pursuant to section 19a-37a, concerning requirements for installation of a reduced pressure principle backflow preventer or an air gap on a line to an existing fire sprinkler system, shall be effective July 1, 1999.

(P.A. 98-188, S. 3, 5.)

History: P.A. 98-188, S. 3 effective June 4, 1998.



Section 19a-37d - Changes to public water supply systems. Required notifications to water company and local building inspector. Authority of local director of public health to implement mitigation measures.

(a) Any person engaged in the installation of an irrigation system or other physical connection between the distribution system of a public water supply system and any other water system shall notify the water company servicing the property or building of such installation and shall be subject to all applicable rules and regulations of such water company. For purposes of this section, “water company” has the same meaning as provided in section 25-32a.

(b) When a permit application is filed with the local building inspector of any municipality concerning any project that includes a change of use or installation of fixtures or facilities in a building that may affect the performance of, or require the installation of, a reduced pressure principle backflow preventer, a double check valve assembly or a pressure vacuum breaker, the local building inspector shall provide written notice of the application to the water company serving the building not later than seven days after the date the application is filed. Upon receipt of such written notice, the water company shall cause to be performed an evaluation of cross-connection protection by a person who has met the requirements prescribed in the regulations of Connecticut state agencies and such water company shall notify the local building inspector regarding its determination. The local building inspector shall not issue a permit or certificate of occupancy until any cross-connection issue has been corrected.

(c) Upon a determination by a local director of health that an automatic fire extinguishing system, irrigation system, change of use, installation of fixtures or facilities in a building or other physical connection between the distribution system of a public water supply system and any other water system creates an unreasonable risk of injury to the health or safety of persons using the water, to the general public, or to any public water supply, the local director of public health may issue an order requiring the immediate implementation of mitigation measures, that include, but are not limited to, the disconnection of the system. In the event that a cross connection with the public water system is found, the owner of such system may terminate services to the premises.

(P.A. 08-137, S. 5.)



Section 19a-38 - (Formerly Sec. 19-13b). Water company to add fluoride to water supply.

A water company, as defined in section 25-32a, shall add a measured amount of fluoride to the water supply of any water system that it owns and operates and that serves twenty thousand or more persons so as to maintain an average monthly fluoride content that is not more or less than 0.15 of a milligram per liter different than the United States Department of Health and Human Services' most recent recommendation for optimal fluoride levels in drinking water to prevent tooth decay.

(February, 1965, P.A. 156; P.A. 16-4, S. 1.)

History: Sec. 19-13b transferred to Sec. 19a-38 in 1983; P.A. 16-4 substantially amended provisions, including adding provisions requiring water company to add fluoride to water supply to maintain average monthly fluoride content of not more than .15 milligram per liter different than U.S. Department of Health and Human Services' most recent recommended fluoride levels.



Section 19a-39 - (Formerly Sec. 19-13c). Protection of wells.

The owner of any well which is being constructed or which has been completed shall securely protect or fence the same, and the owner of any well which is no longer used or which has been abandoned shall effectively cover and seal the same so as to prevent danger to any human being or domestic dog, cat or pet or any cattle, horses, asses, mules, sheep, swine or goats. Any person violating any provision of this section shall be fined not less than fifty dollars and not more than one hundred dollars for a first offense, and for each subsequent offense shall be fined not less than one hundred dollars and not more than two hundred dollars. The provisions of this section shall not be construed to repeal any local ordinance, the provisions of which require at least the degree of protection herein required. The local health officer of each municipality is empowered to promulgate and enforce regulations consistent with this section and to carry out its intent.

(1969, P.A. 75.)

History: Sec. 19-13c transferred to Sec. 19a-39 in 1983.

See chapter 482 re regulation of well drilling.



Section 19a-40 - (Formerly Sec. 19-14). Supervision of vital statistics.

The Department of Public Health shall have general supervision of the state system of registration of births, marriages, deaths and fetal deaths, and shall develop the necessary uniform methods and forms for obtaining and preserving such records in order to insure the faithful registration of such records in the several towns and in the department. The department shall recommend such forms, procedures and legislation as are necessary to secure complete and accurate registration of vital statistics throughout the state. The Commissioner of Public Health shall be the superintendent of registration of vital statistics.

(1949 Rev., S. 3812; 1959, P.A. 148, S. 8; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 30.)

History: 1959 act deleted provision re insuring faithful registration in central bureau of vital statistics, substituting reference to department; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-14 transferred to Sec. 19a-40 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 added provisions re fetal deaths, development of uniform methods and forms and recommendation of procedures and made technical changes.

See Sec. 7-36 for applicable definitions.

Annotation to former section 19-14:

Admissibility of medical examiner's report to show cause of death. 102 C. 486.



Section 19a-40a - Criminal history records checks required for applicants for employment in the vital records unit.

The Commissioner of Public Health shall require each applicant for employment in, and each employee applying for transfer to, the vital records unit of the Department of Public Health to (1) state whether such applicant or employee has ever been convicted of a crime or whether criminal charges are pending against such applicant or employee at the time of application for employment or transfer, and (2) submit to state and national criminal history records checks. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a.

(P.A. 07-79, S. 1.)



Section 19a-41 - (Formerly Sec. 19-15). Compilation of vital records and statistics. Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, specifying the methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics collected under the provisions of sections 19a-42 to 19a-45, inclusive, chapter 93 or chapter 815e. The commissioner shall develop such forms, formats and uniform procedures as the commissioner deems necessary to carry out the provisions of sections 19a-42 to 19a-45, inclusive, chapter 93 and chapter 815e.

(1949 Rev., S. 3818; 1959, P.A. 148, S. 9; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 16; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 45, 88; P.A. 01-163, S. 31.)

History: 1959 act deleted reference to bureau of vital statistics of department carrying out provisions of sections, substituting reference to department; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-434 replaced “department” with “commissioner” and reworded powers re regulations and recording, preserving and indexing of vital statistics; Sec. 19-15 transferred to Sec. 19a-41 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted references to Sec. 46b-68, effective July 1, 1997; P.A. 01-163 deleted provision re specifying methods of preserving vital records and statistics, added provisions re specifying methods of reporting, issuing, maintaining and correcting vital records and statistics, added provisions re development of forms, formats and uniform procedures, deleted provisions re penalty under Sec. 7-41 and made a technical change.

See Sec. 7-36 for applicable definitions.



Section 19a-42 - (Formerly Sec. 19-15a). Amendment of vital records.

(a) To protect the integrity and accuracy of vital records, a certificate registered under chapter 93 may be amended only in accordance with sections 19a-41 to 19a-45, inclusive, chapter 93, regulations adopted by the Commissioner of Public Health pursuant to chapter 54 and uniform procedures prescribed by the commissioner. Only the commissioner may amend birth certificates to reflect changes concerning parentage or gender change. Amendments related to parentage or gender change shall result in the creation of a replacement certificate that supersedes the original, and shall in no way reveal the original language changed by the amendment. Any amendment to a vital record made by the registrar of vital statistics of the town in which the vital event occurred or by the commissioner shall be in accordance with such regulations and uniform procedures.

(b) The commissioner and the registrar of vital statistics shall maintain sufficient documentation, as prescribed by the commissioner, to support amendments and shall ensure the confidentiality of such documentation as required by law. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made part of the record and the original certificate shall be marked “Amended”, except for amendments due to parentage or gender change. When the registrar of the town in which the vital event occurred amends a certificate, such registrar shall, within ten days of making such amendment, forward an amended certificate to the commissioner and to any registrar having a copy of the certificate. When the commissioner amends a birth certificate, including changes due to parentage or gender, the commissioner shall forward an amended certificate to the registrars of vital statistics affected and their records shall be amended accordingly.

(c) An amended certificate shall supersede the original certificate that has been changed and shall be marked “Amended”, except for amendments due to parentage or gender change. The original certificate in the case of parentage or gender change shall be physically or electronically sealed and kept in a confidential file by the department and the registrar of any town in which the birth was recorded, and may be unsealed for issuance only as provided in section 7-53 or upon a written order of a court of competent jurisdiction. The amended certificate shall become the official record.

(d) (1) Upon receipt of (A) an acknowledgment of paternity executed in accordance with the provisions of subsection (a) of section 46b-172 by both parents of a child born out of wedlock, or (B) a certified copy of an order of a court of competent jurisdiction establishing the paternity of a child born out of wedlock, the commissioner shall include on or amend, as appropriate, such child’s birth certificate to show such paternity if paternity is not already shown on such birth certificate and to change the name of the child under eighteen years of age if so indicated on the acknowledgment of paternity form or within the certified court order as part of the paternity action. If a person who is the subject of a voluntary acknowledgment of paternity, as described in this subdivision, is eighteen years of age or older, the commissioner shall obtain a notarized affidavit from such person affirming that he or she agrees to the commissioner’s amendment of such person’s birth certificate as such amendment relates to the acknowledgment of paternity. The commissioner shall amend the birth certificate for an adult child to change his or her name only pursuant to a court order.

(2) If another father is listed on the birth certificate, the commissioner shall not remove or replace the father’s information unless presented with a certified court order that meets the requirements specified in section 7-50, or upon the proper filing of a rescission, in accordance with the provisions of section 46b-172. The commissioner shall thereafter amend such child’s birth certificate to remove or change the father’s name and to change the name of the child, as requested at the time of the filing of a rescission, in accordance with the provisions of section 46b-172. Birth certificates amended under this subsection shall not be marked “Amended”.

(e) When the parent or parents of a child request the amendment of the child’s birth certificate to reflect a new mother’s name because the name on the original certificate is fictitious, such parent or parents shall obtain an order of a court of competent jurisdiction declaring the putative mother to be the child’s mother. Upon receipt of a certified copy of such order, the department shall amend the child’s birth certificate to reflect the mother’s true name.

(f) Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person’s parents, guardian, or legal representative, the commissioner or the registrar of vital statistics of the town in which the vital event occurred shall amend the birth certificate to show the new name by a method prescribed by the department.

(g) When an applicant submits the documentation required by the regulations to amend a vital record, the commissioner shall hold a hearing, in accordance with chapter 54, if the commissioner has reasonable cause to doubt the validity or adequacy of such documentation.

(h) When an amendment under this section involves the changing of existing language on a death certificate due to an error pertaining to the cause of death, the death certificate shall be amended in such a manner that the original language is still visible. A copy of the death certificate shall be made. The original death certificate shall be sealed and kept in a confidential file at the department and only the commissioner may order it unsealed. The copy shall be amended in such a manner that the language to be changed is no longer visible. The copy shall be a public document.

(i) The commissioner shall issue a new birth certificate to reflect a gender change upon receipt of the following documents submitted in the form and manner prescribed by the commissioner: (1) A written request from the applicant, signed under penalty of law, for a replacement birth certificate to reflect that the applicant’s gender differs from the sex designated on the original birth certificate; (2) a notarized affidavit by a physician licensed pursuant to chapter 370 or holding a current license in good standing in another state, an advanced practice registered nurse licensed pursuant to chapter 378 or holding a current license in good standing in another state, or a psychologist licensed pursuant to chapter 383 or holding a current license in good standing in another state, stating that the applicant has undergone surgical, hormonal or other treatment clinically appropriate for the applicant for the purpose of gender transition; and (3) if an applicant is also requesting a change of name listed on the original birth certificate, proof of a legal name change. The new birth certificate shall reflect the new gender identity by way of a change in the sex designation on the original birth certificate and, if applicable, the legal name change.

(P.A. 79-434, S. 11; P.A. 90-168; P.A. 91-252, S. 4; P.A. 93-97, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 12, 38; June 18 Sp. Sess. P.A. 97-8, S. 44; June 18 Sp. Sess. P.A. 97-10, S. 3; P.A. 01-163, S. 32; P.A. 03-19, S. 48; P.A. 04-255, S. 14, 15; 04-257, S. 35; June Sp. Sess. P.A. 09-3, S. 166; P.A. 11-219, S. 3; P.A. 14-133, S. 8; 14-231, S. 2; P.A. 15-132, S. 1.)

History: Sec. 19-15a transferred to Sec. 19a-42 in 1983; P.A. 90-168 added Subsec. (f) on the amendment of death certificates; P.A. 91-252 amended Subsec. (b) by deleting phrase “except as otherwise provided in this section”, adding “on the original” and by adding provisions specifying that original birth, death or marriage certificate shall be sealed and kept in confidential file at department of health services and may be unsealed only upon order of commissioner, that a copy of original shall be made and shall be amended so that changed language is no longer visible and that the copy shall be a public record; P.A. 93-97 amended Subsec. (c) to add a $25 fee for amendment of a birth certificate to show paternity, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (c) by deleting requirement of written request of both parents and adding provision that birth certificate shall include or be amended to include paternity upon receipt of voluntary acknowledgment of paternity or certified court order establishing paternity, removal only upon filing of rescission of paternity or upon court order and by providing for fee of $25 for each amendment to birth certificate, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 added new Subsec. (e) re specific authority for department to amend birth certificate to reflect gender of a person born with hermaphroditism and redesignated former Subsecs. (e) and (f) accordingly; June 18 Sp. Sess. P.A. 97-10 deleted changes enacted by June 18 Sp. Sess. P.A. 97-8, except for the addition of a comma following reference to “vital records” in Subsec. (a); P.A. 01-163 amended Subsec. (a) by adding provisions re uniform procedures prescribed by the commissioner, deleting provision re report of amendment to affected registrars and adding provisions re amendments concerning parentage or gender change and amendments made by registrar, deleted former Subsec. (b), added new Subsecs. (b) and (c), redesignated former Subsec. (c) as Subsec. (d) and amended by deleting “voluntary”, changing “surname” to “name”, adding provision re father’s information and making technical changes in Subdiv. (1), revising provision re filing of rescission, deleting provision re court order and adding provision re changing the name of child and reference to Sec. 7-50 in Subdiv. (2) and making a technical change in Subdiv. (3), added new Subsec. (e), redesignated former Subsec. (d) as Subsec. (f) and amended by adding provisions re registrar of the town in which the vital event occurred and method prescribed by the department and making technical changes, and redesignated former Subsecs. (e) and (f) as Subsecs. (g) and (h) and amended by making technical changes; P.A. 03-19 made technical changes in Subsec. (e), effective May 12, 2003; P.A. 04-255 amended Subsec. (a) by requiring commissioner to make amendments in accordance with regulations and uniform procedures and amended Subsec. (d) by replacing provisions in Subdiv. (1) re changing name of child, removal or replacement of father’s information and making of certificate, with provision re changing name of child if indicated on form or within order, and by adding provisions in Subdiv. (2) requiring that no father’s information be removed without a court order or filing of a rescission and that certificates amended under section not be marked “amended”; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (d)(3) to increase fee from $25 to $50; P.A. 11-219 deleted former Subsec. (d)(3) re fee for amendment to birth certificate; P.A. 14-133 amended Subsec. (c) by deleting reference to viewing original certificate, adding reference to Sec. 7-53 and replacing “public record” with “official record”, effective July 1, 2015; P.A. 14-231 amended Subsec. (d)(1) by adding “under eighteen years of age” and adding provisions re commissioner to obtain notarized affidavit and amend birth certificate for person 18 years of age or older; P.A. 15-132 added Subsec. (i) re issuance of new birth certificate to reflect a gender change.



Section 19a-42a - Record of acknowledgment, rescission or adjudication of paternity to be maintained in paternity registry. Disclosure of information to IV-D agency. Access to copies of acknowledgments of paternity.

(a) All (1) voluntary acknowledgments of paternity and rescissions of such acknowledgments executed in accordance with subsection (a) of section 46b-172, and (2) adjudications of paternity issued by a court or family support magistrate under section 46b-171, section 46b-172a or any other provision of the general statutes shall be filed in the paternity registry maintained by the Department of Public Health. All information in such registry shall be made available to the IV-D agency, as defined in subdivision (12) of subsection (b) of section 46b-231, for comparison with information in the state case registry established under subsection (l) of section 17b-179. The IV-D agency may disclose information in the paternity registry to an agency under cooperative agreement with the IV-D agency for child support enforcement purposes.

(b) Except for the IV-D agency, as provided in subsection (a) of this section, the department shall restrict access to and issuance of certified copies of acknowledgments of paternity to the following parties: (1) Parents named on the acknowledgment of paternity; (2) the person whose birth is acknowledged, if such person is over eighteen years of age; (3) an authorized representative of the Department of Social Services; (4) an attorney representing such person or a parent named on the acknowledgment; or (5) agents of a state or federal agency, as approved by the department.

(June 18 Sp. Sess. P.A. 97-7, S. 6, 38; P.A. 04-255, S. 16; P.A. 11-219, S. 4.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997; P.A. 04-255 designated existing provisions as Subsec. (a) and added Subsec. (b) re access to and issuance of copies of acknowledgments of paternity; P.A. 11-219 amended Subsec. (a) to provide that IV-D agency may disclose information in registry to agency under cooperative agreement.

See Sec. 7-36 for applicable definitions.



Section 19a-42b - Amendment of out-of-state or foreign birth certificate to reflect gender change. Probate court jurisdiction. Application process.

(a) In the case of a person who is a resident of this state and was born in another state or in a foreign jurisdiction, the probate courts in this state shall have jurisdiction to issue a decree of a change of sex. Such person may apply to the probate court for the district in which such person resides for a decree that such person’s gender is different from the sex designated on such person’s original birth certificate and that such birth certificate be amended to reflect the change in gender. The application to the probate court shall be accompanied by the following documents: (1) A written statement from the applicant, signed under penalty of law, that the applicant’s gender differs from the sex designated on the original birth certificate; and (2) a notarized affidavit by a physician licensed pursuant to chapter 370 or holding a current license in good standing in another state, an advanced practice registered nurse licensed pursuant to chapter 378 or holding a current license in good standing in another state, or a psychologist licensed pursuant to chapter 383 or holding a current license in good standing in another state, stating that the applicant has undergone surgical, hormonal or other treatment clinically appropriate for the applicant for the purpose of gender transition. Upon issuance, such probate court decree shall be transmitted to the registration authority of such person’s place of birth.

(b) Nothing in this section shall be construed to limit the authority of the Commissioner of Public Health to amend birth certificates in accordance with section 19a-42.

(P.A. 03-247, S. 1; P.A. 15-132, S. 2.)

History: P.A. 15-132 amended Subsec. (a) by deleting provision re court decree required by other state or foreign jurisdiction, adding “of a change in sex”, deleting provision re completion of treatment, adding provision re gender different from sex designated on original birth certificate, replacing provision re affidavits with provisions re required documents, and making technical changes.



Section 19a-43 - (Formerly Sec. 19-15b). Reproduction of vital records.

To preserve vital records, the Commissioner of Public Health is authorized to prepare typewritten, photographic, electronic, or other reproductions of certificates or reports in the Department of Public Health. Such reproductions when certified by the commissioner shall be accepted as the original records. The documents from which permanent reproductions have been made and verified may be disposed of as provided by regulation.

(P.A. 79-434, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 74, 88.)

History: Sec. 19-15b transferred to Sec. 19a-43 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 97-8 deleted reference to reports received under Sec. 46b-68, effective July 1, 1997.

See Sec. 7-36 for applicable definitions.



Section 19a-44 - (Formerly Sec. 19-15c). Matching of birth and death certificates.

To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the Commissioner of Public Health and the local registrars of vital records are hereby authorized to match birth and death certificates and to post the facts of death to the appropriate birth certificate. Copies issued from birth certificates marked deceased shall be similarly marked.

(P.A. 79-434, S. 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 17.)

History: Sec. 19-15c transferred to Sec. 19a-44 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 authorized local registrars of vital records to match birth and death certificates.

See Sec. 7-36 for applicable definitions.



Section 19a-45 - (Formerly Sec. 19-15d). Transmittal of vital records to other states and the United States Department of Health and Human Services.

(a) The Department of Public Health may, by agreement, transmit copies of vital records required by sections 7-42, 7-45, 7-46, 7-47b, 7-48, 7-50, 7-57, 7-60, 7-62b, 7-62c, 7-64, 7-65 and 19a-41 to 19a-45, inclusive, to offices of vital statistics outside this state when such records relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall require that the copies be used for statistical and administrative purposes only and the agreement shall further provide for the retention and disposition of such copies. Copies received by the department from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

(b) The Department of Public Health shall, by agreement, transmit to the United States Department of Health and Human Services information concerning individuals for whom a death certificate has been issued pursuant to section 7-62b. Such agreement may not include any restrictions on the use of the information, except that the agreement may provide that the information may only be used by a federal agency for purposes of ensuring that federal benefits or other payments are not erroneously paid to deceased individuals.

(P.A. 79-434, S. 15; P.A. 93-381, S. 9, 39; P.A. 94-18, S. 1, 2; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 33; P.A. 09-232, S. 22.)

History: Sec. 19-15d transferred to Sec. 19a-45 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-18 added Subsec. (b) requiring department to transmit death certificate information to United States Department of Health and Human Services, effective May 2, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 made technical changes in Subsec. (a); P.A. 09-232 deleted reference to Sec. 7-68.

See Sec. 7-36 for applicable definitions.



Section 19a-45a - Memorandum of understanding between the Commissioners of Public Health and Social Services for improving public health services.

The Commissioners of Social Services and Public Health shall enter into a memorandum of understanding for the purpose of improving public health service delivery and public health outcomes for low income populations through the sharing of available HUSKY Health program and Title V data, provided the sharing of such data: (1) Is directly related to the administration of the Medicaid state plan or any other applicable state plan administered by the Department of Social Services or the Department of Public Health; (2) is in accordance with federal and state law and regulations concerning the privacy, security, confidentiality and safeguarding of individually identifiable information contained in such data; (3) includes a detailed description of the intended public health service delivery and public health outcome goals that are achieved by the sharing of such data; and (4) the costs of compiling and transmitting any such data can be accomplished within the available resources of the Departments of Social Services and Public Health.

(P.A. 02-65, S. 1; P.A. 15-69, S. 36.)

History: P.A. 15-69 changed “Medicaid, HUSKY Plus, HUSKY Plan Part B,” to “HUSKY Health program”, effective June 19, 2015.



Section 19a-45b - Medical home pilot program.

On or after January 1, 2007, and within any available federal or private funds, the Commissioner of Public Health, in consultation with the Commissioner of Social Services, may establish a medical home pilot program in one region of the state to be determined by the Commissioner of Public Health in order to enhance health outcomes for children, including children with special health care needs, by ensuring that each child has a primary care physician who will provide continuous comprehensive health care for such child. The Commissioner of Public Health may solicit and accept private funds to implement such pilot program.

(P.A. 06-188, S. 47; P.A. 10-179, S. 70; P.A. 11-25, S. 15.)

History: P.A. 06-188 effective May 26, 2006; P.A. 10-179 replaced provision requiring Commissioner of Public Health to consult with Medicaid managed care organizations with provision requiring said commissioner to consult with Commissioner of Social Services, effective July 1, 2010; P.A. 11-25 made technical changes.



Section 19a-45c - Evaluation and report required re medical home pilot program.

Not later than one year following the establishment of the medical home pilot program under section 19a-45b, the Commissioner of Public Health, shall evaluate such pilot program to ascertain specific improved health outcomes and any cost efficiencies achieved. Not later than thirty days following such evaluation, the Commissioner of Public Health shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies on the evaluation of such pilot program.

(P.A. 06-188, S. 48.)



Section 19a-46 - (Formerly Sec. 19-17). Expert examinations and inspections.

Said department may, from time to time, engage suitable persons to render sanitary service and to make or supervise practical and scientific investigations and examinations requiring expert skill and to prepare plans and reports relative thereto. All officers, persons, corporations or agents, having the control, charge or custody of any public structure, work, ground or erection, or of any plan, description, outlines, drawings or charts thereof, or relating thereto, made, kept or controlled under any public authority, shall permit and facilitate the examination and inspection and the making of copies of the same by any person authorized by said department; and the members of said department and such persons as are authorized by said department may, without fee or hindrance, enter, examine and survey all such grounds, erections, vehicles, structures, apartments, buildings and places.

(1949 Rev., S. 3810.)

History: Sec. 19-17 transferred to Sec. 19a-46 in 1983.



Section 19a-47 - (Formerly Sec. 19-18). Information to local authorities. Reports to department. Notification of spills.

(a) The Department of Public Health shall cause all proper sanitary information in its possession to be forwarded promptly to the local health authorities of any town, city, borough or county in the state which requests the same, adding thereto such useful suggestions as the experience of said department may supply. The local health authorities shall supply like information to said department, together with a copy of their reports and other publications. Said department may require reports and information at such times and of such facts, and generally of such nature and extent, relating to the safety of life and promotion of health, as its rules provide, from all public dispensaries, hospitals, asylums, infirmaries, prisons and schools, from the officers thereof and from all other public institutions, their officers and managers, and from the proprietors, managers, lessees and occupants of all places of public resort in the state; but such reports and information shall only be required relating to matters concerning which said department may in its opinion need information for the discharge of its duties. Said department shall, when requested by public authorities, advise officers of the state or local government in regard to sanitary drainage, and the location, drainage, ventilation and sanitary provisions of any public institution, building or place. Said department shall give all information that may be reasonably requested, concerning any threatened danger to the public health, to local directors of health and to all other sanitary authorities in the state, who shall give like information to said department; and said department and such directors and sanitary authorities shall cooperate to prevent the spread of disease, and for the protection of life and the promotion of health.

(b) The Department of Public Health shall cause all information concerning a discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes upon any land or into any of the waters of the state or into any offshore or coastal waters which may result in a threatened danger to the public health to be transmitted to the Commissioner of Energy and Environmental Protection, and the chief executive officer and the local director of health of the municipality in which such discharge, spillage, uncontrolled loss, seepage or filtration occurs. Such information shall be provided in a timely manner.

(1949 Rev., S. 3809; P.A. 77-614, S. 323, 610; P.A. 90-276, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-18 transferred to Sec. 19a-47 in 1983; P.A. 90-276 added Subsec. (b) re notification of certain spills; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 19a-48 - (Formerly Sec. 19-19). Care for children with cerebral palsy.

The Department of Public Health shall furnish services for children who have cerebral palsy or who are suffering from conditions which lead to cerebral palsy, such services to include the locating of such children, the providing of medical, surgical, corrective and allied services and care, and the providing of facilities for hospitalization and aftercare. Said department shall also provide for the training of personnel for research in causes, prevention and treatment of cerebral palsy in children.

(November, 1949, S. 2040d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-19 transferred to Sec. 19a-48 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-49 - (Formerly Sec. 19-19a). Services for persons with cystic fibrosis.

The Department of Public Health shall establish and administer a program of services for children and adults suffering from cystic fibrosis, and for such purpose shall have the same powers as are conferred on it by section 19a-50.

(1961, P.A. 552, S. 1; 1967, P.A. 865; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 15-109, S. 3.)

History: 1967 act added services for adults; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-19a transferred to Sec. 19a-49 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 15-109 deleted reference to crippled children.



Section 19a-50 - (Formerly Sec. 19-20). Children with physical disabilities or cardiac defects. Payment of “clean claims”.

(a) The Department of Public Health is designated as the state agency to (1) administer a program of services for children with physical disabilities or who are suffering from conditions which lead to such disabilities or suffering from cardiac defect or damage, and (2) receive and administer federal funds which may become available for such services. The Commissioner of Public Health is authorized to extend and improve, as far as practicable, such services for locating such children and for providing medical, surgical, corrective and other services and care, and facilities for diagnosis, clinical services, hospitalization and aftercare for such children. The Commissioner of Public Health shall have final administrative responsibility for all activities on behalf of such children as are provided for by this section and shall have charge of the disbursement of all funds to be used for such purposes, whether by state or federal grant or appropriation, and said commissioner is authorized, in addition to the powers conferred herein, to cooperate with the federal government or any authority thereunder respecting the exercise of powers herein granted.

(b) Ninety per cent of clean claims for payments to persons furnishing services hereunder shall be made no later than thirty days from receipt of the request for payment and ninety-nine per cent shall be made within ninety days of such receipt. For the purposes of this section “clean claim” means a claim which can be processed without obtaining additional substantiation from the person furnishing such services or other persons entitled to receive payment. A claim submitted by any such person who is under investigation for fraud or abuse shall not be considered a clean claim.

(1949 Rev., S. 3824; 1963, P.A. 64; 572, S. 1; P.A. 77-614, S. 323, 610; P.A. 80-348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 15-109, S. 4.)

History: 1963 acts added provision for children suffering from cardiac defect or damage, deleted stipulation that commissioner’s authority to extend and improve services be especially in rural areas and in areas suffering economic distress and added clinical services to those provided; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 80-348 added Subsec. (b) re clean claims; Sec. 19-20 transferred to Sec. 19a-50 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 15-109 amended Subsec. (a) by adding Subdiv. (1) and (2) designators, replacing references to crippled or crippling with references to physical disabilities or disabilities and making technical changes.



Section 19a-51 - (Formerly Sec. 19-20a). Pediatric Cardiac Patient Care Fund.

There shall be a Pediatric Cardiac Patient Care Fund to be administered by the Department of Public Health and to be used exclusively for medical, surgical, preoperative and postoperative care and hospitalization of children, residents of this state, who are or may be patients of approved cardiac centers in this state.

(1963, P.A. 572, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-20a transferred to Sec. 19a-51 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-52 - (Formerly Sec. 19-20b). Purchase of equipment for handicapped children.

Notwithstanding any other provision of the general statutes, the Department of Public Health, in carrying out its powers and duties under section 19a-50, may, within the limits of appropriations, purchase wheelchairs and placement equipment directly and without the issuance of a purchase order, provided such purchases shall not be in excess of six thousand five hundred dollars per unit purchased. All such purchases shall be made in the open market, but shall, when possible, be based on at least three competitive bids. Such bids shall be solicited by sending notice to prospective suppliers and by posting notice on a public bulletin board within said Department of Public Health. Each bid shall be opened publicly at the time stated in the notice soliciting such bid. Acceptance of a bid by said Department of Public Health shall be based on standard specifications as may be adopted by said department.

(P.A. 78-7, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 94-197, S. 1; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-20b transferred to Sec. 19a-52 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-197 increased maximum for purchase without a purchase order from $3,500 to $6,500 per unit; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-53 - (Formerly Sec. 19-21). Reports of physical defects of children.

Each person licensed to practice medicine, surgery, midwifery, chiropractic, naturopathy, podiatry or nursing or to use any other means or agencies to treat, prescribe for, heal or otherwise alleviate deformity, ailment, disease or any other form of human ills, who has professional knowledge that any child under five years of age has any physical defect shall, within forty-eight hours from the time of acquiring such knowledge, mail to the Department of Public Health a report, stating the name and address of the child, the name and address of the child's parents or guardians, the nature of the physical defect and such other information as may reasonably be required by the department. The department shall prepare and furnish suitable blanks in duplicate for such reports, shall keep each report on file for at least six years from the receipt thereof and shall furnish a copy thereof to the State Board of Education within ten days.

(1949 Rev., S. 3825; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-102, S. 16.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-21 transferred to Sec. 19a-53 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes.



Section 19a-54 - (Formerly Sec. 19-21a). Registration of physically handicapped children.

Each institution supported in whole or in part by the state shall report to the Department of Public Health, on a form prescribed by said department, the name and address of each child under twenty-one years of age who is physically handicapped for whom application is made for admission, whether such child is admitted or rejected.

(1949 Rev., S. 2637; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 17-47 transferred to Sec. 19-21a in 1968; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-21a transferred to Sec. 19a-54 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-54a - Registry of data on infants exposed to AIDS medication.

Section 19a-54a is repealed, effective October 1, 2016.

(June Sp. Sess. P.A. 99-2, S. 32, 72; P.A. 16-87, S. 5.)



Section 19a-55 - (Formerly Sec. 19-21b). Newborn infant health screening. Tests required. Fees. Report to Department of Public Health. Exemptions. Regulations.

(a) The administrative officer or other person in charge of each institution caring for newborn infants shall cause to have administered to every such infant in its care an HIV-related test, as defined in section 19a-581, a test for phenylketonuria and other metabolic diseases, hypothyroidism, galactosemia, sickle cell disease, maple syrup urine disease, homocystinuria, biotinidase deficiency, congenital adrenal hyperplasia and such other tests for inborn errors of metabolism as shall be prescribed by the Department of Public Health. The tests shall be administered as soon after birth as is medically appropriate. If the mother has had an HIV-related test pursuant to section 19a-90 or 19a-593, the person responsible for testing under this section may omit an HIV-related test. The Commissioner of Public Health shall (1) administer the newborn screening program, (2) direct persons identified through the screening program to appropriate specialty centers for treatments, consistent with any applicable confidentiality requirements, and (3) set the fees to be charged to institutions to cover all expenses of the comprehensive screening program including testing, tracking and treatment. The fees to be charged pursuant to subdivision (3) of this subsection shall be set at a minimum of ninety-eight dollars. The Commissioner of Public Health shall publish a list of all the abnormal conditions for which the department screens newborns under the newborn screening program, which shall include screening for amino acid disorders, organic acid disorders and fatty acid oxidation disorders, including, but not limited to, long-chain 3-hydroxyacyl CoA dehydrogenase (L-CHAD) and medium-chain acyl-CoA dehydrogenase (MCAD).

(b) In addition to the testing requirements prescribed in subsection (a) of this section, the administrative officer or other person in charge of each institution caring for newborn infants shall cause to have administered to (1) every such infant in its care a screening test for (A) cystic fibrosis, (B) severe combined immunodeficiency disease, and (C) critical congenital heart disease, and (2) any newborn infant who fails a newborn hearing screening, as described in section 19a-59, a screening test for cytomegalovirus, provided such screening test shall be administered within available appropriations on and after January 1, 2016. Such screening tests shall be administered as soon after birth as is medically appropriate.

(c) On or before October 1, 2015, the Commissioner of Public Health shall execute an agreement with the New York State Department of Health to conduct a screening test of newborns for adrenoleukodystrophy using dried blood spots, as well as the development of a quality assurance testing methodology for such test. The commissioner may accept private grants and donations to defray the cost of purchasing equipment that is necessary to perform the testing described in this subsection.

(d) The administrative officer or other person in charge of each institution caring for newborn infants shall report any case of cytomegalovirus that is confirmed as a result of a screening test administered pursuant to subdivision (2) of subsection (b) of this section to the Department of Public Health in a form and manner prescribed by the Commissioner of Public Health.

(e) The provisions of this section shall not apply to any infant whose parents object to the test or treatment as being in conflict with their religious tenets and practice. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(February, 1965, P.A. 108, S. 1, 2; P.A. 77-614, S. 323, 610; P.A. 78-193, S. 1, 2, 4; P.A. 92-227, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 26; June Sp. Sess. P.A. 99-2, S. 30; P.A. 02-113, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 5; P.A. 05-272, S. 43; P.A. 06-196, S. 210; P.A. 09-20, S. 1; June Sp. Sess. P.A. 09-3, S. 167; P.A. 11-48, S. 38; P.A. 12-13, S. 1; P.A. 13-242, S. 1; P.A. 15-10, S. 1; 15-242, S. 49; June Sp. Sess. P.A. 15-5, S. 346, 506.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-193 included tests for hypothyroidism and galactosemia and transferred regulation power from department to commissioner; Sec. 19-21b transferred to Sec. 19a-55 in 1983; P.A. 92-227 amended Subsec. (a) to add sickle cell disease, maple syrup urine disease, homocystinuria and biotinidase deficiency to list of diseases for infant testing and to detail responsibilities of the commissioner in administering the program; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added congenital adrenal hyperplasia to the list of diseases tested for; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by replacing “infants twenty-eight days or less of age” with “newborn infants”, adding HIV-related test, adding provision that tests be administered as soon after birth as is medically appropriate and that test may be omitted if done under other statutes, and adding “consistent with any applicable confidentiality requirements” in Subdiv. (2); P.A. 02-113 amended Subsec. (a) to add requirement for testing of “other metabolic diseases”, to add a minimum fee requirement of $28, and to add requirement that on or before January 1, 2003, the regulations shall include testing for amino acid disorders, organic acid disorders and fatty acid oxidation disorders; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) by changing date for regulations requiring testing for certain disorders from January 1, 2003, to January 1, 2004, effective August 20, 2003; P.A. 05-272 amended Subsec. (a) by removing requirement that newborn screening regulations specify abnormal conditions to be tested for and manner of recording and reporting results and, instead, requiring Commissioner of Public Health to publish list of all abnormal conditions for which department screens newborns under newborn screening program, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 09-20 added new Subsec. (b) requiring that newborn infants be administered screening test for cystic fibrosis and redesignated existing Subsec. (b) as Subsec. (c); June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $28 to $56; P.A. 11-48 repositioned provision re adoption of regulations from Subsec. (a) to Subsec. (c) and amended Subsec. (b) by requiring screening test for severe combined immunodeficiency disease and by making a technical change; P.A. 12-13 amended Subsec. (b) by designating existing provisions re screening tests for cystic fibrosis and severe combined immunodeficiency disease as Subdivs. (1) and (2) and adding Subdiv. (3) re screening test for critical congenital heart disease; P.A. 13-242 added new Subsec. (c) re test for adrenoleukodystrophy and redesignated existing Subsec. (c) as Subsec. (d); P.A. 15-10 amended Subsec. (b) by designating existing provisions re screening tests to be administered as Subdiv. (1), redesignating existing Subdivs. (1) to (3) as Subparas. (A) to (C) and adding new Subdiv. (2) re screening test for infant who fails a hearing screening, added new Subsec. (d) re reporting cases of cytomegalovirus and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2015; P.A. 15-242 amended Subsec. (d) by making a technical change, effective June 30, 2015; June Sp. Sess. P.A. 15-5 amended Subsec. (a) to replace “fifty-six” with “ninety-eight” re minimum fees, effective July 1, 2015, and deleted former Subsec. (c) re development and validation of reliable methodology for screening for adrenoleukodystrophy and added new Subsec. (c) re agreement with New York State Department of Health to screen for adrenoleukodystrophy, effective October 1, 2015.



Section 19a-55a - Newborn screening account.

(a) There is established a newborn screening account that shall be a separate nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited into the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in the account for the next fiscal year.

(b) Five hundred thousand dollars of the amount collected pursuant to section 19a-55, in each fiscal year, shall be credited to the newborn screening account, and be available for expenditure by the Department of Public Health for the expenses of the testing required by sections 19a-55 and 19a-59.

(June 30 Sp. Sess. P.A. 03-3, S. 4; P.A. 06-188, S. 20.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 06-188 amended Subsec. (b) by increasing moneys available for expenditure by department for expenses of testing required by Secs. 19a-55 and 19a-59 from $345,000 to $500,000, effective July 1, 2006.



Section 19a-55b - Information on newborn infant safe sleep practices.

Each hospital, as defined in section 19a-490, through its maternity program, shall provide the parent or parents or the legal guardian of a newborn infant with written informational materials containing the American Academy of Pediatrics’ recommendations concerning safe sleep practices at the time of such infant’s discharge from the hospital.

(P.A. 15-39, S. 1.)



Section 19a-56 - (Formerly Sec. 19-21c). Program for prevention of erythroblastosis.

Section 19a-56 is repealed.

(1969, P.A. 734, S. 1; P.A. 77-614, S. 323, 610; P.A. 90-13, S. 12.)



Section 19a-56a and 19a-56b - (Formerly Secs. 10a-132b and 10a-132d). Birth defects surveillance program; collection of birth defects data; advisory committee. Confidentiality of birth defects information; access.

Sections 19a-56a and 19a-56b are repealed, effective October 1, 2016.

(P.A. 88-286, S. 1, 4; P.A. 89-340, S. 1, 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-250, S. 6, 7, 39; P.A. 16-66, S. 53.)



Section 19a-57 - (Formerly Sec. 19-21d). Loans for purchase of hemodialysis treatment machines.

Section 19a-57 is repealed, effective October 1, 2016.

(P.A. 73-447, S. 1, 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 16-66, S. 53.)



Section 19a-58 - (Formerly Sec. 19-21e). Pamphlet concerning hearing impairments in infants.

Section 19a-58 is repealed, effective October 1, 2002.

(P.A. 79-287; P.A. 80-483, S. 78, 186; P.A. 81-205, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 9, 24; S.A. 02-12, S. 1.)



Section 19a-59 - Program to identify newborn infants at high risk for hearing impairments.

(a) Each institution, as defined in section 19a-490, that provides childbirth service shall, not later than July 1, 2000, include a universal newborn hearing screening program as part of its standard of care and shall establish a mechanism for compliance review. The provisions of this subsection shall not apply to any infant whose parents object to hearing screening as being in conflict with their religious tenets and practice.

(b) The Department of Public Health shall establish a plan to implement and operate a program of early identification of infant hearing impairment. The purpose of such plan shall be to: (1) Identify infants at high risk of having hearing impairments; (2) notify parents of such infants of the risk; (3) inform parents of resources available to them for further testing and treatment, including rehabilitation services for such infants; and (4) inform parents of financial assistance available through the Department of Public Health, including, but not limited to, parental eligibility criteria, which may result in reduced cost or no cost to parents for testing, evaluation or treatment, including rehabilitation of such infants. The department shall develop such plan in consultation with persons including, but not limited to, pediatricians, otolaryngologists, audiologists, educators and parents of deaf and hearing impaired children.

(c) The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section.

(P.A. 81-205, S. 2, 3; P.A. 82-472, S. 61, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 9, 88; June Sp. Sess. P.A. 99-2, S. 36, 72; P.A. 00-27, S. 10, 24.)

History: P.A. 82-472 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added new Subsecs. (a) and (c) re newborn hearing screening, designating existing Subsecs. (a) and (b) as Subsec. (b); June Sp. Sess. P.A. 99-2 amended Subsec. (a) by replacing “1999” with “2000”, effective July 1, 1999; P.A. 00-27 made a technical change in Subsec. (b), effective May 1, 2000.



Section 19a-59a - Low protein modified food products and amino acid modified preparations for inherited metabolic disease. Prescription required. Purchase by department.

(a) For purposes of this section:

(1) “Inherited metabolic disease” means a disease for which newborn screening is required under section 19a-55.

(2) “Low protein modified food product” means a product formulated to have less than one gram of protein per serving and intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(3) “Amino acid modified preparation” means a product intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(b) Amino acid modified preparations and low protein modified food products for the treatment of inherited metabolic disease shall be dispensed only upon the prescription of an individual authorized to prescribe drugs within this state.

(c) Notwithstanding any other provision of the general statutes, the Department of Public Health, in carrying out its powers and duties under this section, may, within available appropriations, purchase prescribed special infant formula, amino acid modified preparations and low protein modified food products directly and without the issuance of a purchase order.

(P.A. 82-355, S. 7, 8; P.A. 88-286, S. 3, 4; P.A. 94-174, S. 9, 12; 94-197, S. 2–4; P.A. 95-257, S. 12, 21, 58; P.A. 97-167, S. 3.)

History: P.A. 88-286 replaced “phenyl-free and Lofenolac formulas” with “amino acid preparations for the treatment of inborn errors of metabolism, for use by infants, children or pregnant women”; P.A. 94-174 and 94-197 applied section to protein modified foods and defined the term, effective June 6, 1994; P.A. 94-197 further amended Subsec. (a) to replace physician with any individual authorized to prescribe and added new Subsec. (b) authorizing department's purchase of special infant formula and medical foods without a purchase order; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-167 added new Subsec. (a) expanding definitions and redesignated and modified former Subsecs. (a) and (b) accordingly.



Section 19a-59b - Maternal and child health protection program.

(a) The Commissioner of Public Health shall establish a maternal and child health protection program. He shall contract, for purposes of the program, annually, within available appropriations, with local providers of health services to provide outpatient maternal health services and labor and delivery services to needy pregnant women and child health services to children under six years of age. Eligibility shall be limited to families who have an income equal to or less than one hundred eighty-five per cent of the poverty level, according to the federal Office of Management and Budget poverty guidelines for nonfarm families, lack private, third party health insurance to cover such services. Such local providers shall determine eligibility for services under the program. The contracts shall include criteria for making such determination in accordance with this section. Outpatient services provided under the program shall include at least the outpatient services provided to Medicaid recipients. The commissioner shall conduct an outreach program designed to educate the public with regard to the program and to encourage providers to participate in the program. The commissioner, in consultation with the Commissioner of Social Services, shall seek any federal matching funds available for the program.

(b) The Commissioner of Public Health shall allocate a percentage of program funds, for contracts with community health centers in Bridgeport, Hartford, Middletown, New Haven, New London, Stamford, Waterbury and Willimantic. The commissioner may use program funds to establish or fund innovative programs designed to improve the delivery of health services to eligible women and children. The commissioner shall continue to perform evaluation using outcome measures developed in consultation with the Office of Policy and Management.

(June Sp. Sess. P.A. 83-17, S. 1, 3; P.A. 86-392, S. 1, 3; P.A. 88-238, S. 1, 2; P.A. 90-13, S. 2; 90-134, S. 9, 28; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-160; June 18 Sp. Sess. P.A. 97-2, S. 91, 165.)

History: P.A. 86-392 added Subsec. (c) re allocation of funds to community health centers; P.A. 88-238 amended Subsec. (a) by adding labor and delivery services, adding language pertaining to children, up to an age, not to exceed age 5, specifying that outpatient services include at least the outpatient services provided to medical assistance recipients and adding language on regulations, the outreach program and federal matching funds, deleted former Subsec. (b) describing services under the program and relettered Subsec. (c), amending it to remove language specifying how the funds allocated to community health centers should be used and adding language on program evaluation and the use of funds for innovative programs; P.A. 90-13 removed the requirement for the commissioner of health services to adopt regulations, deleted language prohibiting participation in the program by medical assistance recipients and specified that the age limit be determined by the commissioner; P.A. 90-134 changed the age limitation from an age determined by the commissioner not to exceed age 5 to 6 years of age; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-160 amended Subsec. (b) deleting 2% reserve fund requirement and adding requirement that the commissioner continue to perform evaluation; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical and conforming change, effective July 1, 1997.

See Sec. 19a-490a for definition of “community health center”.



Section 19a-59c - Administration of federal Special Supplemental Food Program for Women, Infants and Children in the state. Advisory Council.

(a) The Department of Public Health is authorized to administer the federal Special Supplemental Food Program for Women, Infants and Children in the state, in accordance with federal law and regulations. The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, necessary to administer the program.

(b) There is established a Women, Infants and Children Advisory Council consisting of the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to public health; the Commissioner of Public Health or a designee; the executive director of the Commission on Women, Children and Seniors or a designee; a nutrition educator, appointed by the Governor; two local directors of the Women, Infants and Children program, one each appointed by the president pro tempore of the Senate and the speaker of the House of Representatives; two recipients of assistance under the Women, Infants and Children program, one each appointed by the majority leaders of the Senate and the House of Representatives; and two representatives of an anti-hunger organization, one each appointed by the minority leaders of the Senate and the House of Representatives. Council members shall serve for a term of two years. The chairperson and the vice-chairperson of the council shall be elected by the full membership of the council. Vacancies shall be filled by the appointing authority. The council shall meet at least twice a year. Council members shall serve without compensation. The council shall advise the Department of Public Health on issues pertaining to increased participation and access to services under the federal Special Supplemental Food Program for Women, Infants and Children.

(P.A. 88-172, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 84; May Sp. Sess. P.A. 16-3, S. 158.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 designated existing provisions as Subsec. (a) and added Subsec. (b) establishing a Women, Infants and Children Advisory Council; May Sp. Sess. P.A. 16-3 amended Subsec. (b) by replacing “Commission on Children” with “Commission on Women, Children and Seniors”, effective July 1, 2016.



Section 19a-59d - Penalties for violations of regulations for the Special Supplemental Food Program for Women, Infants and Children.

The Commissioner of Public Health may, in accordance with regulations adopted pursuant to section 19a-59c, impose a civil penalty of not more than two thousand five hundred dollars, or disqualify from participation in the Special Supplemental Food Program for Women, Infants and Children, or both, any vendor who engages in conduct in violation of said regulations.

(P.A. 93-110, S. 1, 5; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-110 effective October 1, 1993 (Revisor's note: Pursuant to P.A. 93-381 and P.A. 93-435 commissioner of health services was changed editorially by the Revisors to commissioner of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-59e - Media campaign for the reduction of adolescent pregnancies.

(a) The Department of Public Health, in consultation with the Department of Social Services, shall create a joint program between public and private organizations to design and establish a three-year media campaign entitled “Campaign For Our Children” for the purpose of reducing adolescent pregnancy in the state.

(b) Said media campaign shall have as its central focus the reduction of teen pregnancy and shall include the following strategies: (1) Delaying sexual intercourse among adolescents; (2) promoting pregnancy prevention among adolescents; (3) educating male adolescents about sexual and parenting responsibilities including child support; (4) promoting communication skills to parents of adolescents to assist such parents in educating their children about sexual and parenting responsibilities; (5) promoting community involvement by adolescents for the purpose of building self-esteem and individual skills; and (6) educating the community about the offenses of sexual assault of a minor, pursuant to sections 53a-70, 53a-71 and 53a-73a.

(c) Notwithstanding the provisions of sections 4-212 to 4-219, inclusive, the Department of Public Health, in consultation with the Department of Social Services, shall solicit bids from private organizations for the design and operation of said media campaign. Such bids shall be solicited by sending notice to prospective organizations and by posting notice on public bulletin boards within said departments. Each bid shall be opened publicly at the time stated in the notice soliciting such bid. Acceptance of a bid by said departments shall be based on standard specifications adopted by said departments. The department may accept gifts, donations, bequests, grants or funds from public or private agencies for any or all of the purposes of this section.

(d) On October 1, 1997, and annually thereafter, the Commissioner of Public Health shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and budgets of state agencies and public health. The report shall describe the status of the program established by this section and shall include, but not be limited to, the manner in which funds have been or will be spent in meeting the mandates of subdivisions (1) to (6), inclusive, of subsection (b) of this section.

(P.A. 95-227, S. 1, 2; 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 56, 88.)

History: P.A. 95-227 effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to specify central focus as the reduction of teen pregnancy and added Subsec. (d) re report to the General Assembly, effective July 1, 1997.



Section 19a-59f - Federal Special Supplemental Food Program for Women, Infants and Children. Requirements re participating vendors. Federal audits. Revision of state plan.

(a) The Department of Public Health shall permit a vendor, who the department previously authorized to participate in the federal Special Supplemental Food Program for Women, Infants and Children, but who was disqualified from program participation during the period commencing on January 1, 2007, through June 12, 2008, due to the failure of such vendor to: (1) File a complete application for continued participation in the program, or (2) comply with the department's prescribed minimum inventory requirements, to reapply for reinstatement as an authorized vendor in the program. The Department of Public Health shall, not later than thirty days from June 12, 2008, provide written notification to vendors who are permitted to reapply for program participation pursuant to this section. A vendor receiving such notification from the department shall have not more than thirty days after the date of notification to reapply for continued participation in the program. A vendor who reapplies for program participation pursuant to the provisions of this section shall be notified in writing of the department's decision on the application for reinstatement not later than sixty days following the date of submission of the completed application.

(b) Any applicant who initially seeks to participate as a vendor in the program and any authorized vendor currently participating in the program who reapplies for continued participation in the program and thereafter receives written notification from the department of a deficiency in such application shall be afforded fifteen days from the date of such notification by the department to cure such deficiency and file a completed application. The provisions of this subsection shall not apply to vendors who reapply for program participation pursuant to subsection (a) of this section.

(c) The department shall not deny an application from a vendor who initially seeks to participate in the program or an authorized vendor, who is reapplying for continued participation in the program, on the basis of minimum distance requirements between vendors in the geographic area for which the application or reapplication is made.

(d) On and after June 12, 2008, if the Food and Nutrition Service of the United States Department of Agriculture conducts a comprehensive programmatic audit of the department's administration of the federal Special Supplemental Food Program for Women, Infants and Children and thereafter provides written notification to the department that the department's administration of the program is not in compliance with federal law and that the state may be subjected to financial penalties due to such noncompliance, the department shall take such action as the department deems necessary to ensure compliance with federal law, including suspension of the requirements prescribed in subsections (a), (b) and (c) of this section.

(e) Not later than January 1, 2009, the Department of Public Health shall submit to the Food and Nutrition Service of the United States Department of Agriculture a revised state plan concerning administration of the program that addresses all requirements prescribed in federal law and incorporates the vendor selection, notification and disqualification provisions set forth in this section.

(f) Implementation of the provisions of this section shall be within available appropriations.

(P.A. 08-184, S. 60.)

History: P.A. 08-184 effective June 12, 2008.



Section 19a-59g - Programs and services for pregnant women to reduce incidence of low birth weight among infants.

The Department of Public Health, within available appropriations and in consultation with the Departments of Social Services and Education, shall seek to reduce the incidence of low birth weight among infants and reduce the cost to the state from unnecessary hospitalizations of such infants by (1) maximizing coenrollment in the federal Special Supplemental Food Program for Women, Infants and Children and Medicaid for all eligible women; (2) encouraging tobacco cessation programs targeted to pregnant women; and (3) promoting the use of the centering pregnancy model of prenatal care. The department may recover the costs of implementing the provisions of this section through funds available from the Tobacco and Health Trust Fund established under section 4-28f and the federal Temporary Assistance for Needy Families Emergency Fund.

(P.A. 10-133, S. 9.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 19a-60 - (Formerly Sec. 19-22). Dental services for children.

The Department of Public Health may, on request, furnish dental services for children in areas of the state where adequate dental service is unavailable. Such dental service shall be furnished free of charge to all children where the cost of necessary service would be a financial hardship to their parents. Such dental service may be furnished to children of parents who are financially able to pay part or all of the cost of dental services received by their children. Said department is authorized to charge for dental service in such cases, but in no case more than the actual cost of such service and materials.

(1949 Rev., S. 3827; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-22 transferred to Sec. 19a-60 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-60a - Dental services for children of low-income families.

The Commissioner of Public Health, the Commissioner of Social Services and the chief executive officer of The University of Connecticut Health Center, shall establish a pilot program for the delivery of dental services to children of low-income families in two regions of the state. Such program shall provide for the design and implementation of a model integrated system of children's dental care in such regions, including dental disease prevention and service intervention components, and shall provide for measurable outcomes.

(June Sp. Sess. P.A. 00-2, S. 2, 53.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000.



Section 19a-61 - (Formerly Sec. 19-22b). Services for children suffering from diabetes.

The Department of Public Health shall establish and administer a program of services for children suffering from diabetes. Diabetic centers for children shall be geographically located so as to conveniently serve the population of the state. Such centers shall provide medical evaluations for the children and counseling and education concerning the disease for the children and their families, or other such services as are necessary to accomplish the purposes of this section. The staff of each center may include, but shall not be limited to, a nurse practitioner, dietitian, physician and social case worker.

(P.A. 78-196, S. 1, 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-22b transferred to Sec. 19a-61 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-62 - (Formerly Sec. 19-22c). Services for children suffering from cancer.

The health center of The University of Connecticut at Farmington shall establish and administer a program of services for children suffering from cancer. Such center shall provide medical evaluations for such children, counseling and education concerning the disease for the children and their families, and such other services as are necessary to accomplish the purposes of this section. The staff of the center may include, but shall not be limited to, a nurse practitioner, a dietitian, a physician and a social case worker.

(P.A. 79-465, S. 1, 2.)

History: Sec. 19-22c transferred to Sec. 19a-62 in 1983.



Section 19a-62a - Pediatric asthma pilot program. Asthma monitoring system. State-wide asthma plan. Model case definition of asthma. Report.

(a)(1) Within available appropriations, the Commissioner of Public Health, in consultation with the Commissioner of Social Services, shall establish a pilot program for the early identification and treatment of pediatric asthma. The Commissioner of Public Health shall make grants-in-aid under the pilot program for projects to be established in two municipalities to identify, screen and refer children with asthma for treatment. Such projects shall work cooperatively with providers of maternal and child health, including, but not limited to, local health departments, community health centers, Healthy Start and the Nurturing Families Network established pursuant to section 17b-751b, to target children who were born prematurely, premature infants or pregnant women at risk of premature delivery for early identification of asthma. Such projects may utilize private resources through public-private partnerships to establish a public awareness program and innovative outreach initiatives targeting urban areas to encourage early screening of children at risk of asthma.

(2) The Commissioner of Public Health shall evaluate the pilot program established under this subsection and shall submit a report of the commissioner's findings and recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, not later than October 1, 2001, in accordance with the provisions of section 11-4a.

(b) Not later than January 1, 2003, the Commissioner of Public Health shall establish and maintain a system of monitoring asthma. Such system shall include, but not be limited to, annual surveys of asthma in schools and reports of asthma visits and the number of persons having asthma as voluntarily reported by health care providers. The monitoring system may include reports of the number of persons having asthma medication prescriptions filled by pharmacies in this state. Such system shall be used by the commissioner in estimating the annual incidence and distribution of asthma in the state, including, but not limited to, such incidence and distribution based on age and gender and among ethnic, racial and cultural populations and on school enrollment and the education reference group, as determined by the Department of Education, for the town or regional school district in which the student's school is located.

(c) The Commissioner of Public Health, in consultation with local directors of health, shall establish a comprehensive state-wide asthma plan. Not later than October 1, 2002, the commissioner shall develop a model case definition of asthma for purposes of asthma diagnosis and monitoring.

(d) Not later than October 1, 2003, and annually thereafter, the commissioner shall submit a report of the status and results of the monitoring system established under subsection (b) of this section and the state-wide asthma plan established under subsection (c) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 00-216, S. 8, 28; June Sp. Sess. P.A. 01-4, S. 42; P.A. 06-164, S. 4.)

History: P.A. 00-216 effective July 1, 2000; June Sp. Sess. P.A. 01-4 designated existing Subsec. (a) as Subsec. (a)(1) and existing Subsec. (b) as Subsec. (a)(2), making a technical change therein, added new Subsec. (b) re asthma monitoring system, added Subsec. (c) re state-wide asthma plan and model case definition and added Subsec. (d) re annual report; P.A. 06-164 amended Subsec. (a)(1) to substitute “Nurturing Families Network” for “Healthy Families”, effective July 1, 2006.



Section 19a-63 to 19a-67 - (Formerly Secs. 19-23a to 19-23e). Diagnostic x-ray systems; regulatory authority; definition. Prevention of excess x-ray exposure; regulations. Compliance with regulations. Advisory board. Exemption from regulation.

Sections 19a-63 to 19a-67, inclusive, are repealed.

(P.A. 78-239, S. 1, 3–6, 8; 78-303, S. 85, 136; P.A. 93-249, S. 7.)



Section 19a-68 - (Formerly Sec. 19-26). Detention of persons affected with communicable disease or radioactive material.

Section 19a-68 is repealed.

(1949 Rev., S. 3805; 1955, S. 2036d; P.A. 77-614, S. 323, 610; P.A. 84-336, S. 5.)



Section 19a-69 - (Formerly Sec. 19-27). Distribution of biologic products.

In order to protect the public health of the citizens of the state and to assist in the enforcement of, and compliance with, day care center and school immunization regulations, the Department of Public Health may procure and distribute vaccine or other biologic products to town, city and borough directors of health and to health care providers for administration as determined by the department.

(1949 Rev., S. 3832; 1955, S. 2046d; 1957, P.A. 151, S. 1; P.A. 87-111; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-27 transferred to Sec. 19a-69 in 1983; P.A. 87-111 clarified the department's authority to distribute biologic products as determined necessary; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-70 - (Formerly Sec. 19-28). Priority of distribution in emergency.

If the Department of Public Health finds that there is an epidemic of any disease within the state and that antitoxin or other biologic product is in short supply, the commissioner shall notify the Governor, who may proclaim that an emergency exists. On such declaration, the Governor shall appoint an advisory committee, consisting of the Commissioner of Public Health and such five other persons as the Governor deems advisable. The committee shall recommend to the Department of Public Health the priority of the supply, distribution and use of such biologic products in the interest of the health, welfare and safety of the people of the state. The Department of Public Health, after receiving the recommendations of the committee, is authorized to make regulations determining the priority of supply, distribution and use of such biologic product. Violation of any such regulation on the part of any physician or pharmacist shall be cause for the revocation, suspension or annulment of a license or certificate of registration or other disciplinary action in accordance with sections 20-13a to 20-13e, inclusive, or section 20-45, 20-576 or 20-579.

(1955, S. 2047d; 1957, P.A. 151, S. 2; P.A. 76-276, S. 17, 22; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-264, S. 47; P.A. 08-184, S. 6.)

History: P.A. 76-276 added reference to Secs. 20-13a to 20-13i; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-28 transferred to Sec. 19a-70 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-264 provided that discipline for violations of regulations shall be in accordance with Secs. 20-45, 20-576 and 20-579; P.A. 08-184 replaced “20-13i” with “20-13e”.



Section 19a-71 - (Formerly Sec. 19-29). Observation and treatment of certain typhoid germ carriers.

Section 19a-71 is repealed, effective October 1, 2002.

(1949 Rev., S. 3834; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; S.A. 02-12, S. 1.)



Section 19a-72 - (Formerly Sec. 19-29a). Connecticut Tumor Registry. Definitions. Duties of Department of Public Health. Reporting requirements. Penalties. Regulations.

(a) As used in this section:

(1) “Clinical laboratory” means any facility or other area used for microbiological, serological, chemical, hematological, immunohematological, biophysical, cytological, pathological or other examinations of human body fluids, secretions, excretions or excised or exfoliated tissues, for the purpose of providing information for the diagnosis, prevention or treatment of any human disease or impairment, for the assessment of human health or for the presence of drugs, poisons or other toxicological substances;

(2) “Hospital” means an establishment for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions and includes inpatient psychiatric services in general hospitals;

(3) “Health care provider” means any person or organization that furnishes health care services and is licensed or certified to furnish such services pursuant to chapters 370, 372, 373, 375, 378 and 379 or is licensed or certified pursuant to chapter 368d;

(4) “Occupation” means the usual kind of work performed by an individual;

(5) “Industry” means the type of business to which an occupation relates; and

(6) “Reportable tumor” means tumors and conditions included in the Connecticut Tumor Registry reportable list maintained by the Department of Public Health, as amended from time to time, as deemed necessary by the department.

(b) The Department of Public Health shall maintain and operate the Connecticut Tumor Registry. Said registry shall include a report of every occurrence of a reportable tumor that is diagnosed or treated in the state. Such reports shall be made to the department by any hospital, clinical laboratory or health care provider in the state. Such reports shall include, but not be limited to, pathology reports and information obtained from records of any person licensed as a health care provider and may include a collection of actual tissue samples and such information as the department may prescribe. Information contained in the report shall include, when available: (1) Demographic data; (2) occupation and industry of the patient; (3) diagnostic, treatment and pathology reports; (4) operative reports, hematology, medical oncology and radiation therapy consults, or abstracts of such reports or consults in a format prescribed by the department; and (5) other medical information as the department may prescribe. Such information shall be reported to the department not later than six months after diagnosis or the first encounter for treatment of a reportable tumor, in the form and manner prescribed by the department and updates of such information shall be reported to the department, annually, for the duration of the patient's lifetime. Such reports shall include every occurrence of a reportable tumor that is diagnosed or treated during a calendar year.

(c) The Department of Public Health shall be provided such access to records of any health care provider, as the department deems necessary, to perform case finding or other quality improvement audits to ensure completeness of reporting and data accuracy consistent with the purposes of this section.

(d) The Department of Public Health may enter into a contract for the receipt, storage, holding or maintenance of the data, files or tissue samples under its control and management.

(e) The Department of Public Health may enter into reciprocal reporting agreements with the appropriate agencies of other states to exchange tumor reports.

(f) (1) Failure by a hospital, clinical laboratory or health care provider to comply with the reporting requirements prescribed in this section may result in the department electing to perform the registry services for such hospital, clinical laboratory or provider. In such case, the hospital, clinical laboratory or provider shall reimburse the department for actual expenses incurred in performing such services.

(2) Any hospital, clinical laboratory or health care provider that fails to comply with the provisions of this section shall be liable for a civil penalty not to exceed five hundred dollars for each failure to disclose a reportable tumor, as determined by the commissioner.

(3) A hospital, clinical laboratory or health care provider that fails to report cases of cancer as required in regulations adopted in accordance with the provisions of subsection (h) of this section, shall be assessed a civil penalty not to exceed two hundred fifty dollars per business day, for each day thereafter that the report is not submitted and ordered to comply with the terms of this subsection by the Commissioner of Public Health.

(4) The reimbursements, expenses and civil penalties set forth in this section shall be assessed only after the Department of Public Health has provided a hospital, clinical laboratory or health care provider with written notice of deficiency and such hospital, clinical laboratory or health care provider has been afforded not less than fourteen business days after the date of receiving such notice to provide a written response to the department. Such written response shall include any information requested by the department.

(g) The Commissioner of Public Health may request that the Attorney General initiate an action to collect any civil penalties assessed pursuant to this section and obtain such orders as necessary to enforce any provision of this section.

(h) The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 80-143, S. 1, 3; P.A. 81-472, S. 43, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-232, S. 7; P.A. 10-18, S. 5; P.A. 12-197, S. 3; P.A. 13-208, S. 23; P.A. 14-231, S. 29.)

History: P.A. 81-472 made technical changes; Sec. 19-29a transferred to Sec. 19a-72 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 09-232 replaced existing provisions with Subsecs. (a) to (g) re definitions, duties of department, reporting requirements and penalties for noncompliance with such requirements; P.A. 10-18 made a technical change in Subsec. (f)(2); P.A. 12-197 amended Subsec. (b) by adding provision re pathology reports to be included in registry and making a technical change; P.A. 13-208 amended Subsec. (b) by replacing provision re data, demographic, diagnostic and treatment information with provisions re information to be contained in report, adding provision re deadline for information to be reported and deleting provision re annual report, effective June 21, 2013; P.A. 14-231 amended Subsec. (a) by replacing references to Chs. 375a to 384a, 388, 398 and 399 with references to Chs. 378 and 379 in Subdiv. (3), adding new Subdiv. (4) defining “occupation”, adding Subdiv. (5) defining “industry” and redesignating existing Subdiv. (4) as Subdiv. (6), amended Subsec. (b) by adding new Subdiv. (2) re occupation and industry, redesignating existing Subdivs. (2) to (4) as Subdivs. (3) to (5), adding provision re updates of information and deleting provision re list of data items, amended Subsec. (d) by adding “receipt”, replacing “and” with “or” and adding “data, files or”, amended Subsec. (f) by replacing provision re Sec. 19a-73 with provision re Subsec. (h) in Subdiv. (3) and substantially revising Subdiv. (4) re notice, added Subsec. (h) re regulations and made technical changes.



Section 19a-73 - (Formerly Sec. 19-29b). Occupational history of cancer patients in hospital medical records. Regulations.

Section 19a-73 is repealed, effective October 1, 2014.

(P.A. 80-143, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 138, 181; P.A. 14-231, S. 72.)



Section 19a-73a - Establishment of comprehensive cancer plan for state.

The Department of Public Health shall, within available appropriations, establish a comprehensive cancer plan for the state of Connecticut. Such plan shall provide for (1) creation of a state-wide smoking cessation program targeting Medicaid recipients, (2) development and implementation of a program to encourage colorectal screenings for state residents, (3) development and implementation of a state-wide clinical trials network, (4) identification of services for, and provision of assistance to, cancer survivors, and (5) identification of, and the provision of services to, organizations that offer educational programs on hospice or palliative care.

(P.A. 06-195, S. 52.)



Section 19a-73b - Funding sources for comprehensive cancer program.

The Department of Public Health may apply for and receive money from public and private sources and from the federal government for the purpose of funding, in whole or in part, a comprehensive cancer program. Any payment to the state as a settlement of a court action of which the proceeds may be used for health shall be deposited in an account designated for use by the department for comprehensive cancer initiatives.

(P.A. 06-195, S. 6.)

History: P.A. 06-195 effective July 1, 2006.



Section 19a-74 - (Formerly Sec. 19-30). Cancer.

The Department of Public Health may make investigations concerning cancer, the prevention and treatment thereof and the mortality therefrom and take such action as it deems will assist in bringing about a reduction in the mortality due thereto.

(1949 Rev., S. 3835; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-30 transferred to Sec. 19a-74 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-74a - Regulations re information on nicotine yield ratings for brands of tobacco products.

Section 19a-74a is repealed, effective June 11, 2014.

(P.A. 99-250, S. 2; P.A. 14-187, S. 55.)



Section 19a-75 - (Formerly Sec. 19-30b). State aid for health career educational programs.

Any state-aided hospital or nonprofit institution of higher learning which operates or intends to operate a school of nursing approved by the State Board of Examiners for Nursing or operates or intends to operate other health career educational programs may apply to the Department of Public Health or the Board of Regents for Higher Education, as the case may be, for funds to be used to establish or maintain such school or to support such programs. Said department or board shall, within available appropriations, grant such funds to any such hospital or institution of higher learning, provided the purposes for which such funds are to be used shall be approved by said department or board.

(1967, P.A. 618, S. 2; 1969, P.A. 693, S. 7; P.A. 77-573, S. 24, 30; 77-614, S. 323, 610; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-48, S. 285.)

History: 1969 act included “other health career educational programs” in addition to nursing, which programs would be under commission for higher education re fund applications for program support; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; Sec. 19-30b transferred to Sec. 19a-75 in 1983; P.A. 84-241 added “of higher education” to board of governors' title; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 19a-76 - (Formerly Sec. 19-30d). State aid to municipal and district departments of health. Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, establishing minimum standards for approval of the public health programs and budgets of health districts and municipal health departments, as required under sections 19a-202 and 19a-245.

(P.A. 78-251, S. 5–7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-30d transferred to Sec. 19a-76 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-77 - “Child care services” defined. Exclusions. Additional license.

(a) As used in this section and sections 19a-77a to 19a-80, inclusive, and sections 19a-82 to 19a-87a, inclusive, “child care services” includes:

(1) A “child care center” which offers or provides a program of supplementary care to more than twelve related or unrelated children outside their own homes on a regular basis;

(2) A “group child care home” which offers or provides a program of supplementary care (A) to not less than seven or more than twelve related or unrelated children on a regular basis, or (B) that meets the definition of a family child care home except that it operates in a facility other than a private family home;

(3) A “family child care home” which consists of a private family home caring for not more than six children, including the provider’s own children not in school full time, where the children are cared for not less than three or more than twelve hours during a twenty-four-hour period and where care is given on a regularly recurring basis except that care may be provided in excess of twelve hours but not more than seventy-two consecutive hours to accommodate a need for extended care or intermittent short-term overnight care. During the regular school year, a maximum of three additional children who are in school full time, including the provider’s own children, shall be permitted, except that if the provider has more than three children who are in school full time, all of the provider’s children shall be permitted;

(4) “Night care” means the care provided for one or more hours between the hours of 10:00 p.m. and 5:00 a.m.;

(5) “Year-round” program means a program open at least fifty weeks per year.

(b) For licensing requirement purposes, child care services shall not include such services which are:

(1) (A) Administered by a public school system, or (B) administered by a municipal agency or department;

(2) Administered by a private school which is in compliance with section 10-188 and is approved by the State Board of Education or is accredited by an accrediting agency recognized by the State Board of Education;

(3) Classes in music, dance, drama and art that are no longer than two hours in length; classes that teach a single skill that are no longer than two hours in length; library programs that are no longer than two hours in length; scouting; programs that offer exclusively sports activities; rehearsals; academic tutoring programs; or programs exclusively for children thirteen years of age or older;

(4) Informal arrangements among neighbors and formal or informal arrangements among relatives in their own homes, provided the relative is limited to any of the following degrees of kinship by blood or marriage to the child being cared for or to the child’s parent: Child, grandchild, sibling, niece, nephew, aunt, uncle or child of one’s aunt or uncle;

(5) Drop-in supplementary child care operations for educational or recreational purposes and the child receives such care infrequently where the parents are on the premises;

(6) Drop-in supplementary child care operations in retail establishments where the parents remain in the same store as the child for retail shopping, provided the drop-in supplementary child-care operation does not charge a fee and does not refer to itself as a child care center;

(7) Drop-in programs administered by a nationally chartered boys’ and girls’ club;

(8) Religious educational activities administered by a religious institution exclusively for children whose parents or legal guardians are members of such religious institution;

(9) Administered by Solar Youth, Inc., a New Haven-based nonprofit youth development and environmental education organization, provided Solar Youth, Inc. informs the parents and legal guardians of any children enrolled in its programs that such programs are not licensed by the Office of Early Childhood to provide child care services;

(10) Programs administered by organizations under contract with the Department of Social Services pursuant to section 17b-851a that promote the reduction of teenage pregnancy through the provision of services to persons who are ten to nineteen years of age, inclusive; or

(11) Administered by the Cardinal Shehan Center, a Bridgeport-based nonprofit organization that is exclusively for school-age children, provided the Cardinal Shehan Center informs the parents and legal guardians of any children enrolled in its programs that such programs are not licensed by the Office of Early Childhood to provide child care services.

(c) No registrant or licensee of any child care services as defined in subsection (a) of this section shall be issued an additional registration or license to provide any such services at the same facility.

(d) When a licensee has vacated premises approved by the office for the provision of child care services and the landlord of such licensee establishes to the satisfaction of the office that such licensee has no legal right or interest to such approved premises, the office may make a determination with respect to an application for a new license for the provision of child care services at such premises.

(1967, P.A. 696, S. 1; 1971, P.A. 276, S. 1; P.A. 77-157, S. 1, 11; P.A. 82-35, S. 1, 2; P.A. 83-56; P.A. 85-613, S. 39, 154; P.A. 86-417, S. 10, 15; P.A. 87-131; P.A. 90-298, S. 1; P.A. 93-20, S. 1; 93-175; P.A. 95-360, S. 21, 30, 32; P.A. 97-259, S. 32, 41; P.A. 98-71, S. 1, 3; 98-252, S. 56; P.A. 00-135, S. 2, 21; P.A. 03-252, S. 22; June 30 Sp. Sess. P.A. 03-3, S. 29; P.A. 05-272, S. 40; P.A. 07-129, S. 1; 07-252, S. 87; P.A. 08-184, S. 25; P.A. 09-232, S. 42, 103; P.A. 10-117, S. 75; P.A. 11-193, S. 1; 11-242, S. 14; P.A. 14-38, S. 2; 14-39, S. 48; P.A. 15-227, S. 20, 25.)

History: 1971 act excluded from consideration as child day care center, facilities which are an integral part of a public or private school in compliance with Sec. 10-188, previously exclusion was for facilities forming an integral part of “the school system”; P.A. 77-157 redefined “child day care center” to remove reference to excluded facilities and to require enrollment of “more than twelve” children rather than of “five or more”, defined “group day care home” and “family day care home” in new Subsecs. (b) and (c) and grouped all definitions as “child day care services” and added Subsec. (d) re services not considered child day care services; P.A. 82-35 amended Subsec. (a) to include “related” children in the description of a child day care center, amended Subsec. (b) to change the number of children cared for in a group day care home from not less than five to not less than seven, amended Subsec. (c) to allow “six children including the provider’s own children not in school full time” to be cared for in a family day care home where previously the limit had been “four children not related to the provider”, and added Subdiv. (4) on drop in supplementary child care operations to Subsec. (d); Sec. 19-43b transferred to Sec. 19a-77 in 1983; P.A. 83-56 added Subsec. (e) prohibiting the issuance of an additional license to provide services at the same facility; P.A. 85-613 made technical changes; P.A. 86-417 added references to registration in Subsecs. (d) and (e); P.A. 87-131 reordered the subsections, combining Subsecs. (a), (b) and (c) as Subsec. (a) and relettering Subsecs. (d) and (e) accordingly and added language in Subsec. (a) on the maximum number of children in school full time allowed during the school year; P.A. 90-298 excluded library programs from registration and licensing requirements in Subsec. (b); P.A. 93-20 amended definition of “family day care home” in Subsec. (a) to allow extended care or intermittent short-term overnight care; P.A. 93-175 amended Subsec. (b) by removing reference to private schools in Subdiv. (1) and inserting as new Subdiv. (2) a provision requiring private schools to be approved or accredited to remain exempt from licensing and registration requirements and renumbered remaining Subdivs. accordingly; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81 in Subsec. (a), effective July 13, 1995, and amended Subsec. (b) by providing the definition of “relative” for purposes of Subdiv. (4); P.A. 97-259 added definitions of “night care” and “year-round” in Subsec. (a), effective July 1, 1997; P.A. 98-71 amended Subsec. (b) by adding Subdiv. (6) re retail establishments and made technical changes by moving definition of “relative” to Subdiv. (4), effective May 19, 1998; P.A. 98-252 amended Subsec. (b) to add creative art studios in Subdiv. (3); P.A. 00-135 amended Subsec. (b)(1) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re services administered by a municipal agency or department and located in a public school building, effective May 26, 2000; P.A. 03-252 amended Subsec. (b) by adding Subdiv. (7) re activities administered by religious institution, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) by deleting reference to “registration” requirement purposes and deleting requirement in Subdiv. (1) that children be “students enrolled in that school”, effective August 20, 2003; P.A. 05-272 amended Subsec. (b) by making technical changes and removing reference to “boys’ and girls’ clubs” in Subdiv. (3), adding new Subdiv. (7) to exempt drop-in programs administered by a nationally chartered boys’ and girls’ club from day care licensing requirements and redesignating existing Subdiv. (7) as Subdiv. (8), effective July 13, 2005; P.A. 07-129 amended Subsec. (a)(2) by redefining “group day care home” to include programs of supplementary care that meet definition of a family day care home except that they operate in a facility other than a private family home, amended Subsec. (b)(3) by modifying list of services exempted from child day care licensing requirements and made technical changes; P.A. 07-252 amended Subsec. (b)(3) to delete 4-H from list of exempted activities and to revise exemption re sports activities; P.A. 08-184 made technical changes in Subsec. (a)(2) and (3); P.A. 09-232 added Subsec. (b)(9) excluding Solar Youth, Inc. from licensing requirements, effective July 1, 2009, and added Subsec. (d) re application for new license at approved premises when former licensee has vacated such premises, effective July 8, 2009; P.A. 10-117 added Subsec. (b)(10) re excluding for licensing requirement purposes programs administered by organizations under contract with Department of Social Services that promote reduction of teenage pregnancy, effective June 8, 2010; P.A. 11-193 added Subsec. (b)(11) excluding Cardinal Shehan Center from licensing requirements, effective July 1, 2011; P.A. 11-242 amended Subsec. (b)(4) by excluding formal arrangements among relatives from child day care licensing requirements and amended Subsec. (b)(6) by deleting reference to repealed Sec. 19a-77a and by substituting “parents remain in the same store as the child” for “parents are on the premises”; P.A. 14-38 amended Subsec. (b)(1) by deleting “and located in a public school building”, effective July 1, 2014; P.A. 14-39 replaced references to Department of Public Health with references to Office of Early Childhood, effective July 1, 2014; P.A. 15-227 amended Subsec. (a) by making definitions applicable to Sec. 19a-87a, replacing “child day care services” with “child care services”, “child day care center” with “child care center”, “group day care home” with “group child care home” and “family day care home” with “family child care home”, and making technical changes, effective July 1, 2015; pursuant to P.A. 15-227, “child day care services” and “child day care center” were changed editorially by the Revisors to “child care services” and “child care center”, respectively, in Subsecs. (b) to (d), effective July 1, 2015.



Section 19a-77a - Child day care services in retail stores.

Section 19a-77a is repealed, effective October 1, 2011.

(P.A. 98-71, S. 2, 3; P.A. 99-67; P.A. 01-175, S. 14, 32; P.A. 03-243, S. 10; P.A. 04-257, S. 36; P.A. 05-207, S. 8; P.A. 11-242, S. 98.)



Section 19a-78 - Transferred

Transferred to Chapter 319rr, Sec. 17b-748.



Section 19a-79 - (Formerly Sec. 19-43d). Regulations. Exemptions. Waivers.

(a) The Commissioner of Early Childhood shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, and to assure that child care centers and group child care homes shall meet the health, educational and social needs of children utilizing such child care centers and group child care homes. Such regulations shall (1) specify that before being permitted to attend any child care center or group child care home, each child shall be protected as age-appropriate by adequate immunization against diphtheria, pertussis, tetanus, poliomyelitis, measles, mumps, rubella, hemophilus influenzae type B and any other vaccine required by the schedule of active immunization adopted pursuant to section 19a-7f, including appropriate exemptions for children for whom such immunization is medically contraindicated and for children whose parents or guardian objects to such immunization on religious grounds, and that any objection by parents or a guardian to immunization of a child on religious grounds shall be accompanied by a statement from such parents or guardian that such immunization would be contrary to the religious beliefs of such child or the parents or guardian of such child, which statement shall be acknowledged, in accordance with the provisions of sections 1-32, 1-34 and 1-35, by (A) a judge of a court of record or a family support magistrate, (B) a clerk or deputy clerk of a court having a seal, (C) a town clerk, (D) a notary public, (E) a justice of the peace, or (F) an attorney admitted to the bar of this state, (2) specify conditions under which child care center directors and teachers and group child care home providers may administer tests to monitor glucose levels in a child with diagnosed diabetes mellitus, and administer medicinal preparations, including controlled drugs specified in the regulations by the commissioner, to a child receiving child care services at such child care center or group child care home pursuant to the written order of a physician licensed to practice medicine or a dentist licensed to practice dental medicine in this or another state, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or a physician assistant licensed to prescribe in accordance with section 20-12d, and the written authorization of a parent or guardian of such child, (3) specify that an operator of a child care center or group child care home, licensed before January 1, 1986, or an operator who receives a license after January 1, 1986, for a facility licensed prior to January 1, 1986, shall provide a minimum of thirty square feet per child of total indoor usable space, free of furniture except that needed for the children’s purposes, exclusive of toilet rooms, bathrooms, coatrooms, kitchens, halls, isolation room or other rooms used for purposes other than the activities of the children, (4) specify that a child care center or group child care home licensed after January 1, 1986, shall provide thirty-five square feet per child of total indoor usable space, (5) establish appropriate child care center staffing requirements for employees certified in cardiopulmonary resuscitation by the American Red Cross, the American Heart Association, the National Safety Council, American Safety and Health Institute or Medic First Aid International, Inc., (6) specify that on and after January 1, 2003, a child care center or group child care home (A) shall not deny services to a child on the basis of a child’s known or suspected allergy or because a child has a prescription for an automatic prefilled cartridge injector or similar automatic injectable equipment used to treat an allergic reaction, or for injectable equipment used to administer glucagon, (B) shall, not later than three weeks after such child’s enrollment in such a center or home, have staff trained in the use of such equipment on-site during all hours when such a child is on-site, (C) shall require such child’s parent or guardian to provide the injector or injectable equipment and a copy of the prescription for such medication and injector or injectable equipment upon enrollment of such child, and (D) shall require a parent or guardian enrolling such a child to replace such medication and equipment prior to its expiration date, (7) specify that on and after January 1, 2005, a child care center or group child care home (A) shall not deny services to a child on the basis of a child’s diagnosis of asthma or because a child has a prescription for an inhalant medication to treat asthma, and (B) shall, not later than three weeks after such child’s enrollment in such a center or home, have staff trained in the administration of such medication on-site during all hours when such a child is on-site, and (8) establish physical plant requirements for licensed child care centers and licensed group child care homes that exclusively serve school-age children. When establishing such requirements, the Office of Early Childhood shall give consideration to child care centers and group child care homes that are located in private or public school buildings. With respect to this subdivision only, the commissioner shall implement policies and procedures necessary to implement the physical plant requirements established pursuant to this subdivision while in the process of adopting such policies and procedures in regulation form. Until replaced by policies and procedures implemented pursuant to this subdivision, any physical plant requirement specified in the office’s regulations that is generally applicable to child care centers and group child care homes shall continue to be applicable to such centers and homes that exclusively serve school-age children. The commissioner shall print notice of the intent to adopt regulations pursuant to this subdivision in the Connecticut Law Journal not later than twenty days after the date of implementation of such policies and procedures. Policies and procedures implemented pursuant to this subdivision shall be valid until the time final regulations are adopted.

(b) The commissioner may adopt regulations, pursuant to chapter 54, to establish civil penalties of not more than one hundred dollars per day for each day of violation and other disciplinary remedies that may be imposed, following a contested-case hearing, upon the holder of a license issued under section 19a-80 to operate a child care center or group child care home or upon the holder of a license issued under section 19a-87b to operate a family child care home.

(c) The commissioner shall exempt Montessori schools accredited by the American Montessori Society or the Association Montessori Internationale from any provision in regulations adopted pursuant to subsection (a) of this section which sets requirements on group size or child to staff ratios or the provision of cots.

(d) Upon the declaration by the Governor of a civil preparedness emergency pursuant to section 28-9 or a public health emergency pursuant to section 19a-131a, the commissioner may waive the provisions of any regulation adopted pursuant to this section if the commissioner determines that such waiver would not endanger the life, safety or health of any child. The commissioner shall prescribe the duration of such waiver, provided such waiver shall not extend beyond the duration of the declared emergency. The commissioner shall establish the criteria by which a waiver request shall be made and the conditions for which a waiver will be granted or denied. The provisions of section 19a-84 shall not apply to a denial of a waiver request under this subsection.

(1967, P.A. 696, S. 5; P.A. 75-527, S. 4, 5; P.A. 76-38, S. 2, 3; P.A. 77-157, S. 3, 11; P.A. 78-303, S. 60, 136; P.A. 85-59, S. 1, 2; 85-495, S. 2, 7; 85-613, S. 41, 154; P.A. 88-182, S. 2, 3; P.A. 90-97; P.A. 91-327, S. 4, 8; P.A. 93-381, S. 9, 39; P.A. 94-38; 94-213, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 129, 130; P.A. 95-257, S. 12, 21, 58; 95-360, S. 16, 22, 32; P.A. 97-14, S. 1; June Sp. Sess. P.A. 01-4, S. 48, 58; P.A. 02-84, S. 1; P.A. 04-221, S. 24, 32; P.A. 07-252, S. 83; P.A. 10-90, S. 1; P.A. 14-39, S. 49; P.A. 15-174, S. 2; 15-227, S. 7.)

History: P.A. 75-527 required consultation with office of child day care; P.A. 76-38 changed placement of phrase re consultation with office of child day care; P.A. 77-157 included regulations re group day care homes; P.A. 78-303 replaced public health council with commissioner of health services; Sec. 19-43d transferred to Sec. 19a-79 in 1983; P.A. 85-59 made the existing section Subsec. (a) and added Subsec. (b) re exemptions for certain Montessori schools; P.A. 85-495 removed a reference to the office of child day care as consulting authority re regulatory power; P.A. 85-613 made technical changes; P.A. 88-182 amended Subsec. (a) to delete provisions requiring consultation with the child day care council; P.A. 90-97 added language in Subsec. (a) on the administration of medication; P.A. 91-327 directed the department to establish regulations to require immunization according to the schedule established by the department before attending a child day care center or group day care home; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-38 added Subsec. (a)(3) and (4) re minimum square footage requirements; P.A. 94-213 amended Subsec. (a) to add reference to prescriptions by advanced practice registered nurses and physicians assistants; May 25 Sp. Sess. 94-1 amended Subsec. (a) to add the word “total” before indoor usable space; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81 in Subsec. (a) and inserted new Subsec. (b) re adoption of regulations on civil penalties and disciplinary remedies, relettering the former Subsec., effective July 13, 1995; P.A. 97-14 added provision re diabetes monitoring in Subsec. (a)(2); June Sp. Sess. P.A. 01-4 amended Subsec. (a) by making technical changes and adding Subdiv. (5) re staffing requirements for employees certified in cardiopulmonary resuscitation; P.A. 02-84 added Subsec. (a)(6) providing for regulations prohibiting a child day care center or group day care home from denying services to a child based on the child’s known or suspected allergy or because the child has a prescription for certain automatic injectable medication equipment, requiring the training of staff in the use of such equipment, and requiring the child’s parent or guardian to provide the equipment and a copy of the prescription and to replace the medication or equipment prior to its expiration date; P.A. 04-221 amended Subsec. (a)(5) by allowing certification by the National Safety Council, American Safety and Health Institute and Medic First Aid International, Inc., effective June 8, 2004, and amended Subsec. (a)(6) by adding provision re use of injectable equipment to administer glucagon in Subpara. (A) and making technical changes in Subpara. (B), and added Subsec. (a)(7) re services for children with asthma; P.A. 07-252 added Subsec. (d) establishing process for certain child day care centers and group day care homes to obtain a variance to physical plant requirements adopted as regulations pursuant to Subsec. (a), effective July 12, 2007; P.A. 10-90 added Subsec. (a)(8) re commissioner’s responsibility to adopt regulations that establish physical plant requirements for certain child day care centers and group day care homes and deleted former Subsec. (d) re authorization provided to certain child day care centers and group day care homes to seek a variance from physical plant requirements, effective May 26, 2010; P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to Commissioner and Office of Early Childhood, effective July 1, 2014; P.A. 15-174 amended Subsec. (a)(1) to add provision re objection on religious grounds to be accompanied by acknowledged statement that immunization would be contrary to religious beliefs, effective July 1, 2015; P.A. 15-227 replaced “child day care center” with “child care center”, “group day care home” with “group child care home” and “family day care home” with “family child care home” and added Subsec. (d) re waiver of regulations during civil preparedness or public health emergency, effective July 1, 2015.



Section 19a-79a - Pesticide applications at child care facilities.

(a) As used in this section, “pesticide” means a fungicide used on plants, an insecticide, a herbicide or a rodenticide but does not mean a sanitizer, disinfectant, antimicrobial agent or a pesticide bait; “lawn care pesticide” means a pesticide registered by the United States Environmental Protection Agency and labeled pursuant to the federal Insecticide, Fungicide and Rodenticide Act for use in lawn, garden and ornamental sites or areas; “certified pesticide applicator” means a pesticide applicator with (1) supervisory certification under section 22a-54, or (2) operational certification under section 22a-54, who operates under the direct supervision of a pesticide applicator with said supervisory certification; “licensee” means a person licensed under sections 19a-77 to 19a-87e, inclusive; and “child care facility” means a child care center, group child care home or family child care home that provides “child care services”, as described in section 19a-77.

(b) No person other than a certified pesticide applicator shall apply pesticide within any child care facility, except that a person other than a certified pesticide applicator may make an emergency application to eliminate an immediate threat to human health, including, but not limited to, for the elimination of mosquitoes, ticks and stinging insects, provided (1) the licensee or a designee of the licensee determines such emergency application to be necessary, (2) the licensee or a designee of the licensee deems it impractical to obtain the services of a certified pesticide applicator, and (3) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47.

(c) No person shall apply a lawn care pesticide on the grounds of any child care facility, except that an emergency application of pesticide may be made to eliminate an immediate threat to human health, including, but not limited to, the elimination of mosquitoes, ticks and stinging insects, provided (1) the licensee or a designee of the licensee determines such emergency application to be necessary, and (2) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47. The provisions of this subsection shall not apply to a family child care home, as described in section 19a-77, if the grounds of such family child care home are not owned or under the control of the licensee.

(d) No licensee or designee of a licensee shall permit any child enrolled in such licensee's child care facility to enter an area where a pesticide has been applied in accordance with this section until it is safe to do so according to the provisions on the pesticide label.

(e) On and after October 1, 2009, prior to providing for any application of pesticide on the grounds of any child care facility, the licensee or a designee of the licensee shall, within the existing budgetary resources of such child care facility, notify the parents or guardians of each child enrolled in such licensee's child care facility by any means practicable no later than twenty-four hours prior to such application, except that for an emergency application made in accordance with this section, such notice shall be given as soon as practicable. Notice under this subsection shall include (1) the name of the active ingredient of the pesticide being applied, (2) the target pest, (3) the location of the application on the child care facility property, and (4) the date or proposed date of the application. A copy of the record of each pesticide application at a child care facility shall be maintained at such facility for a period of five years.

(P.A. 99-165, S. 5, 6; P. A. 05-252, S. 1; P.A. 09-56, S. 1; P.A. 15-227, S. 25; P.A. 16-163, S. 23.)

History: P.A. 99-165 effective July 1, 1999; P.A. 05-252 added new provisions as Subsec. (a) defining “pesticide” and “lawn care pesticide”, designated existing language as Subsec. (b) and made technical changes therein, and added Subsec. (c) prohibiting the application of lawn care pesticides on the grounds of day care facilities; P.A. 09-56 amended Subsec. (a) to define “certified pesticide applicator”, “licensee” and “day care center”, amended Subsec. (b) to permit only certified pesticide applicators to apply pesticide, with exception for emergency applications, amended Subsec. (c) to add Subdiv. (1) re determination of necessity and Subdiv. (2) designator and to exempt certain family day care homes, added Subsecs. (d) and (e) and made conforming changes; pursuant to P.A. 15-227, “child day care center”, “group day care home”, “family day care home” and “child day care services” were changed editorially by the Revisors to “child care center”, “group child care home”, “family child care home” and “child care services”, respectively, in Subsecs. (a) and (c), effective July 1, 2015; P.A. 16-163 replaced references to day care center with references to child care facility, effective June 9, 2016.



Section 19a-80 - (Formerly Sec. 19-43e). License required for child care centers and group child care homes. Fees. Criminal history records checks. Notification of changes in regulations.

(a) No person, group of persons, association, organization, corporation, institution or agency, public or private, shall maintain a child care center or group child care home without a license issued in accordance with sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87a, inclusive. Applications for such license shall be made to the Commissioner of Early Childhood on forms provided by the commissioner and shall contain the information required by regulations adopted under said sections. The forms shall contain a notice that false statements made therein are punishable in accordance with section 53a-157b.

(b) (1) Upon receipt of an application for a license, the commissioner shall issue such license if, upon inspection and investigation, said commissioner finds that the applicant, the facilities and the program meet the health, educational and social needs of children likely to attend the child care center or group child care home and comply with requirements established by regulations adopted under this section and sections 19a-77 to 19a-79a, inclusive, and sections 19a-82 to 19a-87a, inclusive. The commissioner shall offer an expedited application review process for an application submitted by a municipal agency or department. The commissioner shall have discretion to determine whether a change of operator, ownership or location request from a currently licensed person or entity, as described in subsection (a) of this section, shall require the filing of a new license application from such person or entity. Each license shall be for a term of four years, shall be nontransferable, and may be renewed upon receipt by the commissioner of a renewal application and accompanying licensure fee. The commissioner may suspend or revoke such license after notice and an opportunity for a hearing as provided in section 19a-84 for violation of the regulations adopted under this section and sections 19a-77 to 19a-79a, inclusive, and sections 19a-82 to 19a-87a, inclusive. In the case of an application for renewal of a license that has expired, the commissioner may renew such expired license within thirty days of the date of such expiration upon receipt of a renewal application and accompanying licensure fee.

(2) The commissioner shall collect from the licensee of a day care center a fee of five hundred dollars prior to issuing or renewing a license for a term of four years. The commissioner shall collect from the licensee of a group child care home a fee of two hundred fifty dollars prior to issuing or renewing a license for a term of four years. The commissioner shall require only one license for a child care center operated in two or more buildings, provided the same licensee provides child care services in each building and the buildings are joined together by a contiguous playground that is part of the licensed space.

(3) The commissioner, or the commissioner’s designee, shall make an unannounced visit, inspection or investigation of each licensed child care center and group child care home at least once each year. At least once every two years, the local health director, or the local health director’s designee, shall make an inspection of each licensed child care center and group child care home.

(c) The commissioner, within available appropriations, shall require each prospective employee of a child care center or group child care home in a position requiring the provision of care to a child to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall also request a check of the state child abuse registry established pursuant to section 17a-101k. The Department of Social Services may agree to transfer funds appropriated for criminal history records checks to the Office of Early Childhood. The Commissioner of Early Childhood shall notify each licensee of the provisions of this subsection.

(d) The commissioner shall inform each licensee, by way of a plain language summary provided not later than sixty days after the regulation’s effective date, of new or changed regulations adopted under sections 19a-77 to 19a-80, inclusive, or sections 19a-82 to 19a-87a, inclusive, with which a licensee must comply.

(1967, P.A. 696, S. 2, 3; P.A. 77-157, S. 4, 11; 77-614, S. 323, 610; P.A. 82-256, S. 2; P.A. 85-613, S. 42, 154; May Sp. Sess. P.A. 92-6, S. 7, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 9, 32; P.A. 97-259, S. 33, 41; P.A. 98-250, S. 14, 39; June Sp. Sess. P.A. 99-2, S. 69; P.A. 01-175, S. 15, 32; P.A. 03-243, S. 11; P.A. 05-207, S. 9; P.A. 07-22, S. 1; 07-129, S. 2; P.A. 09-232, S. 104; June Sp. Sess. P.A. 09-3, S. 168; P.A. 10-117, S. 30; P.A. 11-97, S. 1; 11-242, S. 16; P.A. 14-39, S. 50; P.A. 15-143, S. 5; 15-227, S. 21, 25.)

History: P.A. 77-157 added references to group day care homes; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 82-256 required that application forms contain a notice that false statements are punishable in accordance with Sec. 53a-157 and increased the license fee for day care centers from $25 to $100 and the fee for group day care homes from $25 to $50; Sec. 19-43e transferred to Sec. 19a-80 in 1983; P.A. 85-613 made technical changes; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to raise fee for day care center two-year term license or renewal from $100 to $200, six-month license or renewal from $15 to $50, and for group day care home two-year term license or renewal from $50 to $100 and a six-month license or renewal from $15 to $30; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 allowed license revocation or suspension after “an opportunity for” a hearing rather than requiring a hearing and substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 97-259 added Subsec. (c) re criminal records checks and state child abuse registry checks, effective July 1, 1997; P.A. 98-250 added new Subsec. (d) re plain language summary, effective July 1, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (c) by changing “criminal records check” and “criminal history records check” to “fingerprint criminal records check” and “fingerprint criminal history records check”; P.A. 01-175 amended Subsec. (c) by replacing language re fingerprint criminal records checks as a permissive request with language re mandatory state and national criminal history records checks pursuant to Sec. 29-17a, deleted language re fee and made technical changes, effective July 1, 2001; P.A. 03-243 added “for perpetrator information” in Subsec. (c); P.A. 05-207 amended Subsec. (c) to delete requirement that commissioner check state child abuse registry for perpetrator information; P.A. 07-22 made technical changes in Subsecs. (a) and (b) and added provision in Subsec. (b) specifying licensing requirements for child day care centers operated by the same licensee in 2 or more buildings joined together by a contiguous playground, effective May 9, 2007; P.A. 07-129 amended Subsec. (b) by adding Subdiv. designators (1) to (3), disallowing issuance of temporary licenses, extending license term from 2 to 4 years on and after October 1, 2008, increasing licensing fee from $200 to $400 on and after October 1, 2008, and making technical changes; P.A. 09-232 amended Subsec. (b)(1) by adding provision requiring commissioner to offer expedited review process for application submitted by municipal agency or department, effective July 8, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(3) to increase license fees; P.A. 10-117 amended Subsec. (b)(1) by substituting “nontransferable” for “transferable” re licenses, effective June 8, 2010; P.A. 11-97 amended Subsecs. (a), (b) and (d) by substituting “19a-87a” for “19a-87”, amended Subsec. (b)(1) by adding provision re commissioner’s discretion to determine whether change of operator, ownership or location requires filing of a new license application by license holder and by making technical changes, deleted former Subsec. (b)(2) re license fees prior to October 1, 2008, redesignated existing Subsec. (b)(3) as Subsec. (b)(2) and made technical changes in same; P.A. 11-242 amended Subsec. (b)(1) by adding provision re renewal of license upon receipt of renewal application and accompanying license fee and by making technical changes, deleted former Subsec. (b)(2) re license fees prior to October 1, 2008, redesignated existing Subsec. (b)(3) as Subsec. (b)(2) and amended same by replacing “for each license issued or renewed” with “prior to issuing or renewing a license” and making technical changes; P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to Commissioner and Office of Early Childhood and amended Subsec. (b) by adding Subdiv. (3) re unannounced visit, inspection or investigation, effective July 1, 2014; P.A. 15-143 amended Subsec. (c) by deleting reference to Sec. 10-16s and replacing “commissioner” with “Commissioner of Early Childhood”, effective June 30, 2015; P.A. 15-227 amended Subsec. (b)(1) by replacing “child day care center” with “child care center” and “group day care home” with “group child care home”, adding provision re renewal of expired license, and making technical changes, effective July 1, 2015; pursuant to P.A. 15-227, “child day care center”, “group day care home” and “child day care services” were changed editorially by the Revisors to “child care center”, “group child care home” and “child care services”, respectively, in Subsecs. (a), (b)(2) and (3), and (c), effective July 1, 2015.



Section 19a-80a to 19a-80d - Transferred

Transferred to Chapter 368v, Secs. 19a-507a to 19a-507d, inclusive.



Section 19a-80e - Parental participation in state-funded child care centers and group child care homes.

Each child care center and group child care home, as defined in section 19a-77, that is funded by the state pursuant to section 8-210, 17b-737 or 17b-752 shall: (1) Provide for parents' participation in setting goals for and evaluating the progress of their children; (2) assist parents with their responsibility of educating their children; (3) assist parents in working with child care programs, communicating with teachers and other child care program personnel, and participating in decisions relating to the education of their children; (4) assist staff with their responsibility of working with the child's parents to promote parent-education partnerships; and (5) take other actions, when appropriate, to support the active involvement of parents with child care programs, school personnel and with the transition to school-related organizations.

(P.A. 91-292, S. 4; P.A. 97-259, S. 34, 41; 97-295, S. 10, 25; P.A. 98-262, S. 14, 22; P.A. 15-227, S. 25.)

History: P.A. 97-259 expanded requirements by adding Subdivs. (2) to (5), inclusive, effective July 1, 1997; P.A. 97-295 deleted reference to Secs. 17b-740 and 17b-741, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; pursuant to P.A. 15-227, “child day care center”, “group day care home”, “child day care programs” and “child day care program” were changed editorially by the Revisors to “child care center”, “group child care home”, “child care programs” and “child care program”, respectively, effective July 1, 2015.



Section 19a-80f - Investigation of child abuse or neglect involving licensed facilities. Information sharing between agencies. Compilation of listing of substantiated allegations.

(a) As used in this section, “facility” means a child care center, a group child care home and a family child care home, as defined in section 19a-77, and a youth camp, as defined in section 19a-420.

(b) Notwithstanding any provision of the general statutes, the Commissioner of Children and Families, or the commissioner's designee, shall provide to the Office of Early Childhood all records concerning reports and investigations of child abuse or neglect that have been reported to, or are being investigated by, the Department of Children and Families pursuant to section 17a-101g, including records of any administrative hearing held pursuant to section 17a-101k: (1) Occurring at any facility, and (2) by any staff member or licensee of any facility and by any household member of any family child care home, as defined in section 19a-77, irrespective of where the abuse or neglect occurred.

(c) The Department of Children and Families and the Office of Early Childhood shall jointly investigate reports of abuse or neglect occurring at any facility. All information, records and reports concerning such investigation shall be shared between agencies as part of the investigative process.

(d) The Commissioner of Early Childhood shall compile a listing of allegations of violations that have been substantiated by the Office of Early Childhood concerning a facility during the prior three-year period. The commissioner shall disclose information contained in the listing to any person who requests it, provided the information may be disclosed pursuant to sections 17a-101g and 17a-101k and does not identify children or family members of those children.

(e) Notwithstanding any provision of the general statutes, when the Commissioner of Children and Families has made a finding substantiating abuse or neglect: (1) That occurred at a facility, or (2) by any staff member or licensee of any facility, or by any household member of any family child care home and such finding is included on the state child abuse or neglect registry, maintained by the Department of Children and Families pursuant to section 17a-101k, such finding may be included in the listing compiled by the Office of Early Childhood pursuant to subsection (d) of this section and may be disclosed to the public by the Office of Early Childhood.

(f) Notwithstanding any provision of the general statutes, when the Commissioner of Children and Families, pursuant to section 17a-101j, has notified the Office of Early Childhood of a recommended finding of child abuse or neglect at a facility and if such child abuse or neglect resulted in or involves (1) the death of a child; (2) the risk of serious physical injury or emotional harm of a child; (3) the serious physical harm of a child; (4) the arrest of a person due to abuse or neglect of a child; (5) a petition filed by the Commissioner of Children and Families pursuant to section 17a-112 or 46b-129; or (6) sexual abuse of a child, the Commissioner of Early Childhood may include such finding of child abuse or neglect in the listing under subsection (d) of this section and may disclose such finding to the public. The Commissioner of Children and Families, or the commissioner's designee, shall immediately notify the Commissioner of Early Childhood when such child abuse or neglect is not substantiated after an investigation has been completed pursuant to subsection (b) of section 17a-101g or a recommended finding of child abuse or neglect is reversed after a hearing or appeal conducted in accordance with the provisions of section 17a-101k. The Commissioner of Early Childhood shall immediately remove such information from the listing and shall not further disclose any such information to the public.

(g) Notwithstanding any provision of the general statutes, all records provided by the Commissioner of Children and Families, or the commissioner's designee, to the Office of Early Childhood regarding child abuse or neglect occurring at any facility, may be utilized in an administrative proceeding or court proceeding relative to facility licensing. In any such proceeding, such records shall be confidential, except as provided under section 4-177c, and such records shall not be subject to disclosure pursuant to section 1-210.

(P.A. 97-259, S. 9, 41; P.A. 09-232, S. 98; P.A. 11-242, S. 57; P.A. 14-39, S. 51; P.A. 15-227, S. 25.)

History: P.A. 97-259 effective July 1, 1997; P.A. 09-232 replaced former provisions with Subsecs. (a) to (g) re joint investigations between Departments of Children and Families and Public Health concerning allegations of suspected child abuse or neglect involving child day care facilities and youth camps licensed by Department of Public Health, information and record sharing between said departments and compilation of a listing by Department of Public Health of substantiated allegations of abuse or neglect; P.A. 11-242 amended Subsec. (b) to require Commissioner of Children and Families to provide records re reports or investigations of child abuse “that have been reported to, or are being investigated by, the Department of Children and Families pursuant to section 17a-101g”, amended Subsec. (d) to add provisions re disclosure of information pursuant to Secs. 17a-101g and 17a-101k, and amended Subsec. (f) by substituting “a recommended finding of child abuse or neglect” for “suspected child abuse or neglect” re notification and, in Subdiv. (6), by adding references to Secs. 17a-101g and 17a-101k re findings of abuse or neglect that are not substantiated or reversed after investigation, hearing or appeal; P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to Commissioner and Office of Early Childhood, and made a technical change in Subsec. (g), effective July 1, 2014; pursuant to P.A. 15-227, “child day care center”, “group day care home” and “family day care home” were changed editorially by the Revisors to “child care center”, “group child care home” and “family child care home”, respectively, effective July 1, 2015.



Section 19a-80g - Child care center waiting list fees and deposits.

Any child care center, as described in section 19a-77, that collects a registration fee or deposit from any person for the placement of a child on a waiting list for such child care center shall, upon written request by the person who has paid such registration fee or deposit, return the full amount of such fee or deposit at any time after such child remains on such waiting list and is not admitted to such child care center after a period of six months from the date of such placement on such waiting list.

(P.A. 01-23; P.A. 15-227, S. 25.)

History: Pursuant to P.A. 15-227, “child day care center” was changed editorially by the Revisors to “child care center”, effective July 1, 2015.



Section 19a-81 - (Formerly Sec. 19-43f). Hearing on denial of license.

Section 19a-81 is repealed, effective July 13, 1995.

(1967, P.A. 696, S. 8; P.A. 77-157, S. 5, 11; 77-603, S. 45, 125; 77-614, S. 323, 610; P.A. 85-613, S. 44, 154; P.A. 93-381, S. 9, 39; P.A. 95-360, S. 31, 32.)



Section 19a-82 - (Formerly Sec. 19-43g). Consultative services of state and municipal departments. Inspections. Assistance to licensees.

The Commissioner of Early Childhood shall utilize consultative services and assistance from the Departments of Education, Mental Health and Addiction Services and Social Services and from municipal building, fire and health departments. The commissioner shall make periodic inspections of licensed child care centers, group child care homes and family child care homes and shall provide technical assistance to licensees and applicants for licenses to assist them to attain and maintain the standards established in regulations adopted under this section and sections 19a-77 to 19a-80, inclusive, 19a-84 to 19a-87, inclusive, and section 19a-87b.

(1967, P.A. 696, S. 6; P.A. 77-157, S. 6, 11; 77-614, S. 323, 521, 610; P.A. 85-613, S. 45, 154; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; 95-360, S. 23, 32; P.A. 02-26, S. 1; P.A. 14-39, S. 52; P.A. 15-227, S. 25; P.A. 16-163, S. 12.)

History: P.A. 77-157 replaced welfare department with department of social services in accordance with provisions of P.A. 75-420 and required inspection of group day care homes; P.A. 77-614 replaced commissioner of health with commissioner of health services and department of social services with department of human resources, effective January 1, 1979; Sec. 19-43g transferred to Sec. 19a-82 in 1983; P.A. 85-613 made technical change; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 02-26 required the commissioner to make periodic inspection of family day care homes, and to provide technical assistance, rather than consultative services, to licensees and applicants, and added reference to Sec. 19a-87b; P.A. 14-39 replaced reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, effective July 1, 2014; pursuant to P.A. 15-227, “group day care homes” and “family day care homes” were changed editorially by the Revisors to “group child care homes” and “family child care homes”, respectively, effective July 1, 2015; P.A. 16-163 replaced “day care centers” with “child care centers” and made technical changes, effective June 9, 2016.



Section 19a-83 - (Formerly Sec. 19-43h). Reports of licensees.

Section 19a-83 is repealed, effective July 1, 2014.

(1967, P.A. 696, S. 7; P.A. 77-614, S. 323, 610; P.A. 85-613, S. 46, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 24, 32; P.A. 14-39, S. 88.)



Section 19a-84 - (Formerly Sec. 19-43i). Suspension or revocation of license. Denial of initial license application.

(a) When the Commissioner of Early Childhood has reason to believe any person licensed under sections 19a-77 to 19a-80, inclusive, and sections 19a-82 to 19a-87, inclusive, has failed substantially to comply with the regulations adopted under said sections, the commissioner may notify the licensee in writing of the commissioner's intention to suspend or revoke the license or to impose a licensure action. Such notice shall be served by certified mail stating the particular reasons for the proposed action. The licensee may, if aggrieved by such intended action, make application for a hearing in writing over the licensee's signature to the commissioner. The licensee shall state in the application in plain language the reasons why the licensee claims to be aggrieved. The application shall be delivered to the commissioner not later than thirty days after the licensee's receipt of notification of the intended action. The commissioner shall thereupon hold a hearing or cause a hearing to be held not later than sixty days after receipt of such application and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place of the hearing, to the licensee. The hearing may be conducted by the commissioner or by a hearing officer appointed by the commissioner in writing. The licensee and the commissioner or hearing officer may issue subpoenas requiring the attendance of witnesses. The licensee shall be entitled to be represented by counsel and a transcript of the hearing shall be made. If the hearing is conducted by a hearing officer, the hearing officer shall state the hearing officer's findings and make a recommendation to the commissioner on the issue of revocation or suspension or the intended licensure action. The commissioner, based upon the findings and recommendation of the hearing officer, or after a hearing conducted by the commissioner, shall render the commissioner's decision in writing suspending, revoking or continuing the license or regarding the intended licensure action. A copy of the decision shall be sent by certified mail to the licensee. The decision revoking or suspending the license or a decision imposing a licensure action shall become effective thirty days after it is mailed by registered or certified mail to the licensee. A licensee aggrieved by the decision of the commissioner may appeal as provided in section 19a-85. Any licensee whose license has been revoked pursuant to this subsection shall be ineligible to apply for a license for a period of one year from the effective date of revocation.

(b) The provisions of this section shall not apply to the denial of an initial application for a license under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, provided the commissioner shall notify the applicant of any such denial and the reasons for such denial by mailing written notice to the applicant at the applicant's address shown on the license application.

(1967, P.A. 696, S. 9; P.A. 77-157, S. 7, 11; 77-603, S. 46, 125; 77-614, S. 323, 610; P.A. 85-613, S. 47, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 10, 25, 32; P.A. 00-135, S. 3, 21; P.A. 07-129, S. 3; P.A. 14-39, S. 69.)

History: P.A. 77-157 substituted “certified” for “registered” mail; P.A. 77-603 deleted references to superior court in appeals provisions; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-43i transferred to Sec. 19a-84 in 1983; P.A. 85-613 made technical changes; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 eliminated the requirement that the notice automatically set a date for a hearing, requiring instead that the aggrieved person request a hearing, established procedures for such a request, eliminated a stay of the decision when appealed, expanded reference to licenses to include license applicants and expanded reference to revocation or suspension to include “intended licensure denial or licensure action” and substituted reference to Sec. 19a-82 for reference to repealed Sec. 19a-81, effective July 13, 1995; P.A. 00-135 designated existing provisions as Subsec. (a), deleting language re license applicant and licensure denial and making technical changes therein, and added new Subsec. (b) re denial of initial license application, effective May 26, 2000; P.A. 07-129 amended Subsec. (a) by making a technical change and adding one-year ineligibility provision for any licensee whose license is revoked pursuant to subsection; P.A. 14-39 amended Subsec. (a) by replacing reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, adding “or cause a hearing to be held not later than” and making technical changes, effective July 1, 2014.



Section 19a-85 - (Formerly Sec. 19-43j). Appeal.

Any person aggrieved by a decision of the Commissioner of Early Childhood rendered under section 19a-82 or 19a-84 may appeal the decision of the commissioner in accordance with section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Such appeal shall have precedence in the order of trial as provided in section 52-192.

(1967, P.A. 696, S. 10; 1971, P.A. 870, S. 50; P.A. 76-436, S. 276, 681; P.A. 77-157, S. 8, 11; 77-603, S. 47, 125; 77-614, S. 323, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-360, S. 26, 32; P.A. 99-215, S. 24, 29; P.A. 14-39, S. 70.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-157 substituted “certified” for “registered” mail; P.A. 77-603 replaced previous appeal provisions with statement that appeals be in accordance with Sec. 4-183, retained Hartford county as site of appeal and retained provision re precedence in order of trial; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-43j transferred to Sec. 19a-85 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 14-39 replaced reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, effective July 1, 2014.



Section 19a-86 - (Formerly Sec. 19-43k). Injunction against illegal operation.

The Commissioner of Early Childhood may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to enjoin any person, group of persons, association, organization, corporation, institution, or agency, public or private, from maintaining a child care center or group child care home without a license or operating a child care center or group child care home in violation of regulations adopted under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive.

(1967, P.A. 696, S. 11; P.A. 77-157, S. 9, 11; P.A. 78-280, S. 2, 6, 127; P.A. 85-613, S. 48, 154; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-360, S. 27, 32; P.A. 14-39, S. 53; P.A. 15-227, S. 25.)

History: P.A. 77-157 included references to group day care homes; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-43k transferred to Sec. 19a-86 in 1983; P.A. 85-613 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 14-39 replaced “commissioner” with “Commissioner of Early Childhood”, effective July 1, 2014; pursuant to P.A. 15-227, “child day care center” and “group day care home” were changed editorially by the Revisors to “child care center” and “group child care home”, respectively, effective July 1, 2015.



Section 19a-86a - Accepting voluntary surrender of license as resolution of disciplinary action.

The Commissioner of Early Childhood may resolve any disciplinary action against a licensee pursuant to sections 19a-84 and 19a-87e by accepting the voluntary surrender of the license of such licensee.

(P.A. 15-227, S. 16.)

History: P.A. 15-227 effective July 1, 2015.



Section 19a-86b - Validity of license during investigation or disciplinary action.

Any person or entity who is the subject of an investigation or disciplinary action pursuant to section 19a-80f, 19a-84, 19a-87a, 19a-87e, 19a-423 or 19a-429 while holding a license issued by the Office of Early Childhood or having held such a license within eighteen months of the commencement of such investigation or disciplinary action, shall be considered to hold a valid license for purposes of such investigation or disciplinary action.

(P.A. 15-227, S. 19.)

History: P.A. 15-227 effective July 1, 2015.



Section 19a-87 - (Formerly Sec. 19-43l). Penalty for operation without a license. Notice and hearing.

(a) Any person or officer of an association, organization or corporation who establishes, conducts, maintains or operates a child care center or group child care home without a current and valid license shall be subject to a civil penalty of not more than one hundred dollars a day for each day that such center or home is operated without a license.

(b) If the Commissioner of Early Childhood has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) of this section, he or she may send to such person or officer by certified mail, return receipt requested, or personally serve upon such person or officer, a notice which shall include: (1) A reference to the section or sections of the general statutes or regulations involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the maximum civil penalty which may be imposed for such violation; and (4) a statement of the party's right to request a hearing, such request to be submitted in writing to the commissioner not later than thirty days after the notice is mailed or served.

(c) If such person or officer so requests, the commissioner shall cause a hearing to be held. The hearing shall be held in accordance with the provisions of chapter 54. If such person or officer fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the person or officer has committed such violation, the commissioner may, in his or her discretion, order that a civil penalty be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the person or officer named in such order.

(1967, P.A. 696, S. 12; P.A. 77-157, S. 10, 11; P.A. 82-256, S. 1; P.A. 85-613, S. 49, 154; P.A. 95-257, S. 12, 21, 58; 95-360, S. 11, 28, 32; P.A. 14-39, S. 54; P.A. 15-227, S. 25; P.A. 16-163, S. 13.)

History: P.A. 77-157 included group day care homes; P.A. 82-256 applied the penalty to operation in violation of regulations and increased penalty from $100 for each offense to $100 a day for each day of operation without a license or in violation of the regulations; Sec. 19-43l transferred to Sec. 19a-87 in 1983; P.A. 85-613 made technical change; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360, Sec. 11 changed reference to being “fined” to “subject to a civil penalty”, deleted reference to violation of specific statutes or regulations and added Subsecs. (b) and (c) re sending notice and a hearing and Sec. 28 substituted Sec. 19a-82 for Sec. 19a-81 in list of specific statutes deleted by Sec. 11, effective July 13, 1995; P.A. 14-39 amended Subsec. (a) by replacing “shall establish, conduct, maintain or operate” with “establishes, conducts, maintains or operates”, amended Subsec. (b) by replacing reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, amended Subsec. (c) by replacing “hold a hearing on the violation asserted” with “cause a hearing to be held”, and made technical changes, effective July 1, 2014; pursuant to P.A. 15-227, “group day care home” was changed editorially by the Revisors to “group child care home” in Subsec. (a), effective July 1, 2015; P.A. 16-163 amended Subsec. (a) by replacing “day care center” with “child care center”, effective June 9, 2016.



Section 19a-87a - Discretion in the issuance of licenses. Suspension. Revocation. Notification of criminal conviction. False statements: Class A misdemeanor. Reporting of violations. Enforcement powers of the Office of Early Childhood.

(a) The Commissioner of Early Childhood shall have the discretion to refuse to license under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, a person to conduct, operate or maintain a child care center or a group child care home, as described in section 19a-77, or to suspend or revoke the license or take any other action set forth in regulation that may be adopted pursuant to section 19a-79 if, the person who owns, conducts, maintains or operates such center or home or a person employed therein in a position connected with the provision of care to a child receiving child care services, has been convicted in this state or any other state of a felony as defined in section 53a-25 involving the use, attempted use or threatened use of physical force against another person, of cruelty to persons under section 53-20, injury or risk of injury to or impairing morals of children under section 53-21, abandonment of children under the age of six years under section 53-23, or any felony where the victim of the felony is a child under eighteen years of age, or of a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, or has a criminal record in this state or any other state that the commissioner reasonably believes renders the person unsuitable to own, conduct, operate or maintain or be employed by a child care center or group child care home. However, no refusal of a license shall be rendered except in accordance with the provisions of sections 46a-79 to 46a-81, inclusive.

(b) Any person who is licensed to conduct, operate or maintain a child care center or group child care home shall notify the commissioner of any criminal conviction of the owner, conductor, operator or maintainer of the center or home or of any person employed therein in a position connected with the provision of care to a child receiving child care services, immediately upon obtaining knowledge of the conviction. Failure to comply with the notification requirement may result in the suspension or revocation of the license or the imposition of any action set forth in regulation, and shall subject the licensed person to a civil penalty of not more than one hundred dollars per day for each day after the person obtained knowledge of the conviction.

(c) It shall be a class A misdemeanor for any person seeking employment in a position connected with the provision of care to a child receiving child care services to make a false written statement regarding prior criminal convictions pursuant to a form bearing notice to the effect that such false statements are punishable, which statement he does not believe to be true and is intended to mislead the prospective employer.

(d) Any person having reasonable cause to believe that a child care center or a group child care home is operating without a current and valid license or in violation of regulations adopted under section 19a-79 or in a manner which may pose a potential danger to the health, welfare and safety of a child receiving child care services, may report such information to the Office of Early Childhood. The office shall investigate any report or complaint received pursuant to this subsection. The name of the person making the report or complaint shall not be disclosed unless (1) such person consents to such disclosure, (2) a judicial or administrative proceeding results therefrom, or (3) a license action pursuant to subsection (a) of this section results therefrom. All records obtained by the office in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of thirty days from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A formal statement of charges issued by the office shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this section.

(e) In addition to any powers the office may have, in any investigation (1) concerning an application, reinstatement or renewal of a license for a child care center, a group child care home or a family child care home, as such terms are defined in section 19a-77, (2) of a complaint concerning child care services, as described in section 19a-77, or (3) concerning the possible provision of unlicensed child care services, the office may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, testify or produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(P.A. 82-256, S. 3; P.A. 85-613, S. 50, 154; P.A. 89-206, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 12, 29, 32; P.A. 97-259, S. 35, 41; P.A. 11-242, S. 76; P.A. 14-39, S. 55; P.A. 15-227, S. 25; P.A. 16-163, S. 11.)

History: P.A. 85-613 made technical change; P.A. 89-206 added a new Subsec. (d) re the reporting of child day care centers or group day care homes that are operating without a current and valid license or in violation of regulations or in a manner which may pose a potential danger to the health, welfare and safety of a child; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 amended Subsec. (a) to replace reference to Sec. 19a-81 with “19a-82” and to allow any action set forth in regulation and Subsec. (d) re disclosure of investigation records, effective July 13, 1995; P.A. 97-259 amended Subsec. (a) to cover convictions in other states, to add a felony involving the use, attempted use or threatened use of physical force against another person, to add any felony where the victim of the felony is a child under 18 years of age and to make technical changes, effective July 1, 1997; P.A. 11-242 added Subsec. (e) re department's authority to administer oaths, issue subpoenas, compel testimony and order production of books, records and documents in connection with its investigations; P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to Commissioner and Office of Early Childhood, effective July 1, 2014; pursuant to P.A. 15-227, “group day care home”, “child day care services”, “child day care center” and “family day care home” were changed editorially by the Revisors to “group child care home”, “child care services”, “child care center” and “family child care home”, respectively, effective July 1, 2015; P.A. 16-163 amended Subsec. (a) by replacing “day care center” with “child care center” and replacing “defined” with “described” in reference to Sec. 19a-77, effective June 9, 2016.



Section 19a-87b - (Formerly Sec. 17-585(b)–(d)). License required for family child care homes. Approval required to act as assistant or substitute staff member. Criminal history records checks. Fees. Regulations; waivers.

(a) No person, group of persons, association, organization, corporation, institution or agency, public or private, shall maintain a family child care home, as defined in section 19a-77, without a license issued by the Commissioner of Early Childhood. Licensure forms shall be obtained from the Office of Early Childhood. Applications for licensure shall be made to the commissioner on forms provided by the office and shall contain the information required by regulations adopted under this section. The licensure and application forms shall contain a notice that false statements made therein are punishable in accordance with section 53a-157b. Applicants shall state, in writing, that they are in compliance with the regulations adopted by the commissioner pursuant to subsection (f) of this section. Before a family child care home license is granted, the office shall make an inquiry and investigation which shall include a visit and inspection of the premises for which the license is requested. Any inspection conducted by the office shall include an inspection for evident sources of lead poisoning. The office shall provide for a chemical analysis of any paint chips found on such premises. Neither the commissioner nor the commissioner’s designee shall require an annual inspection for homes seeking license renewal or for licensed homes, except that the commissioner or the commissioner’s designee shall make an unannounced visit, inspection or investigation of each licensed family child care home at least once every year. A licensed family child care home shall not be subject to any conditions on the operation of such home by local officials, other than those imposed by the office pursuant to this subsection, if the home complies with all local codes and ordinances applicable to single and multifamily dwellings.

(b) No person shall act as an assistant or substitute staff member to a person or entity maintaining a family child care home, as defined in section 19a-77, without an approval issued by the commissioner. Any person seeking to act as an assistant or substitute staff member in a family child care home shall submit an application for such approval to the office. Applications for approval shall: (1) Be made to the commissioner on forms provided by the office, (2) contain the information required by regulations adopted under this section, and (3) be accompanied by a fee of fifteen dollars. The approval application forms shall contain a notice that false statements made in such form are punishable in accordance with section 53a-157b.

(c) The commissioner, within available appropriations, shall require each initial applicant or prospective employee of a family child care home in a position requiring the provision of care to a child, including an assistant or substitute staff member, to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall also request a check of the state child abuse registry established pursuant to section 17a-101k. The commissioner shall notify each licensee of the provisions of this subsection.

(d) An application for initial licensure pursuant to this section shall be accompanied by a fee of forty dollars and such license shall be issued for a term of four years. An application for renewal of a license issued pursuant to this section shall be accompanied by a fee of forty dollars and a certification from the licensee that any child enrolled in the family child care home has received age-appropriate immunizations in accordance with regulations adopted pursuant to subsection (f) of this section. A license issued pursuant to this section shall be renewed for a term of four years. In the case of an applicant submitting an application for renewal of a license that has expired, and who has ceased operations of a family child care home due to such expired license, the commissioner may renew such expired license within thirty days of the date of such expiration upon receipt of an application for renewal that is accompanied by such fee and such certification.

(e) An application for initial staff approval or renewal of staff approval shall be accompanied by a fee of fifteen dollars. Such approvals shall be issued or renewed for a term of two years.

(f) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to assure that family child care homes, as defined in section 19a-77, shall meet the health, educational and social needs of children utilizing such homes. Such regulations shall ensure that the family child care home is treated as a residence, and not an institutional facility. Such regulations shall specify that each child be protected as age-appropriate by adequate immunization against diphtheria, pertussis, tetanus, poliomyelitis, measles, mumps, rubella, hemophilus influenzae type B and any other vaccine required by the schedule of active immunization adopted pursuant to section 19a-7f. Such regulations shall provide appropriate exemptions for children for whom such immunization is medically contraindicated and for children whose parents or guardian objects to such immunization on religious grounds and require that any such objection be accompanied by a statement from such parents or guardian that such immunization would be contrary to the religious beliefs of such child or the parents or guardian of such child, which statement shall be acknowledged, in accordance with the provisions of sections 1-32, 1-34 and 1-35, by (1) a judge of a court of record or a family support magistrate, (2) a clerk or deputy clerk of a court having a seal, (3) a town clerk, (4) a notary public, (5) a justice of the peace, or (6) an attorney admitted to the bar of this state. Such regulations shall also specify conditions under which family child care home providers may administer tests to monitor glucose levels in a child with diagnosed diabetes mellitus, and administer medicinal preparations, including controlled drugs specified in the regulations by the commissioner, to a child receiving child care services at a family child care home pursuant to a written order of a physician licensed to practice medicine in this or another state, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, and the written authorization of a parent or guardian of such child. Such regulations shall specify appropriate standards for extended care and intermittent short-term overnight care. The commissioner shall inform each licensee, by way of a plain language summary provided not later than sixty days after the regulation’s effective date, of any new or changed regulations adopted under this subsection with which a licensee must comply.

(g) Upon the declaration by the Governor of a civil preparedness emergency pursuant to section 28-9 or a public health emergency pursuant to section 19a-131a, the commissioner may waive the provisions of any regulation adopted pursuant to this section if the commissioner determines that such waiver would not endanger the life, safety or health of any child. The commissioner shall prescribe the duration of such waiver, provided such waiver shall not extend beyond the duration of the declared emergency. The commissioner shall establish the criteria by which a waiver request shall be made and the conditions for which a waiver will be granted or denied. The provisions of section 19a-84 shall not apply to a denial of a waiver request under this subsection.

(P.A. 94-181, S. 1, 7; P.A. 95-257, S. 12, 21, 58; 95-360, S. 13, 32; P.A. 96-19, S. 1; 96-180, S. 55, 166; P.A. 97-14, S. 2; 97-259, S. 36, 41; P.A. 98-250, S. 15, 39; June Sp. Sess. P.A. 98-1, S. 79, 121; June Sp. Sess. P.A. 99-2, S. 70; P.A. 00-27, S. 11, 12, 24; P.A. 01-175, S. 16, 32; P.A. 03-243, S. 12; P.A. 05-207, S. 10; P.A. 07-129, S. 4; June Sp. Sess. P.A. 09-3, S. 169; P.A. 11-242, S. 17; P.A. 13-208, S. 6; P.A. 14-39, S. 56; P.A. 15-174, S. 3; 15-227, S. 8, 25.)

History: P.A. 94-181 transferred responsibility for licensing family day care homes from social services department to public health and addiction services department, as a result of which Subsecs. (b) to (d), inclusive, were transferred editorially by the Revisors to Sec. 19a-87a in 1995; P.A. 94-181 also added provision in Subsec. (c) requiring regulations to ensure family day care homes are treated as residences rather than as institutional facilities, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 deleted department’s authority to purchase services in Subsec. (a) and amended Subsec. (c) to establish increase in fees after 1995, effective July 13, 1995; P.A. 96-19 expanded written orders by physicians in Subsec. (b) to include advanced practice registered nurses and physician assistants; P.A. 96-180 made a technical change in Subsec. (a), substituting reference to Sec. 53a-157b for Sec. 53a-157, effective June 3, 1996; P.A. 97-14 added provision re diabetes monitoring in former Subsec. (b); P.A. 97-259 added new Subsec. (b) re criminal records checks and child abuse registry checks and redesignated for Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 1997; P.A. 98-250 amended Subsec. (c) to require plain language summary of regulations, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by changing “criminal records check” and “criminal history records checks” to “fingerprint criminal records check” and “fingerprint criminal history records checks”; P.A. 00-27 made technical changes in Subsecs. (a) and (d), effective May 1, 2000; P.A. 01-175 amended Subsec. (b) by replacing language re fingerprint criminal records checks as a permissive request with language re mandatory state and national criminal history records checks pursuant to Sec. 29-17a, deleted language re fee and made technical changes, effective July 1, 2001; P.A. 03-243 added “for perpetrator information” in Subsec. (b); P.A. 05-207 amended Subsec. (b) to delete requirement that commissioner request check of state child abuse registry for perpetrator information; P.A. 07-129 amended Subsec. (a) to prohibit commissioner’s designee from requiring annual inspection and to allow commissioner’s designee to make unannounced visits during customary business hours, amended Subsec. (d) to limit $20 fee for initial licensure and license renewals to applications submitted prior to October 1, 2008, and added Subsec. (e) to extend the license term from 2 to 4 years and increase license fee from $20 to $40 for licenses issued on and after October 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (e) to increase license fee from $40 to $80; P.A. 11-242 added new Subsec. (b) re approval to act as assistant or substitute staff member in a family day care home, redesignated existing Subsec. (b) as Subsec. (c) and amended same to add provision re assistant or substitute staff member, added new Subsec. (d) re $40 license fee, 4-year license term and child immunization requirements, added new Subsec. (e) re initial and renewal applications for staff approval, redesignated existing Subsec. (c) as Subsec. (f) and deleted former Subsecs. (d) and (e) re license applications submitted prior to October 1, 2008, and licenses issued on and after October 1, 2008; P.A. 13-208 amended Subsec. (b)(3) to increase fee from $15 to $20; P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to Commissioner and Office of Early Childhood and amended Subsec. (a) by replacing provision re unannounced visits to at least 33 1/3 per cent of licensed family day care homes each year with provision re unannounced visit, inspection or investigation of each licensed family day care home at least once every year, effective July 1, 2014; P.A. 15-174 amended Subsec. (f) to add provision re objection on religious grounds to be accompanied by acknowledged statement that immunization would be contrary to religious beliefs, effective July 1, 2015; P.A. 15-227 replaced “family day care home” and “family day care homes” with “family child care home” and “family child care homes”, respectively, amended Subsec. (d) by adding provisions re renewal of expired license, amended Subsec. (f) by replacing “day care services” with “child care services”, and added Subsec. (g) re waiver of regulations during civil preparedness or public health emergency, effective July 1, 2015.



Section 19a-87c - (Formerly Sec. 17-586). Family child care home: Penalty for operation without a license. Notice and hearing.

(a) Any person or officer of an association, organization or corporation who shall establish, conduct, maintain or operate a family child care home, as defined in section 19a-77, without a current and valid license shall be subject to a civil penalty of not more than one hundred dollars a day for each day that such home is operated without a license.

(b) If the Commissioner of Early Childhood has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) of this section, the commissioner may send to such person or officer by certified mail, return receipt requested, or personally serve upon such person or officer, a notice which shall include: (1) A reference to the section or sections of the general statutes or regulations involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the maximum civil penalty which may be imposed for such violation; and (4) a statement of the party's right to request a hearing. Such request shall be submitted in writing to the commissioner not later than thirty days after the notice is mailed or served.

(c) If such person or officer so requests, the commissioner shall cause a hearing to be held. The hearing shall be held in accordance with the provisions of chapter 54. If such person or officer fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the person or officer has committed such violation, the commissioner may, in his or her discretion, order that a civil penalty be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the person or officer named in such order.

(P.A. 82-261, S. 3, 6; P.A. 86-417, S. 7, 15; P.A. 92-52, S. 1; P.A. 93-262, S. 45, 87; P.A. 94-181, S. 2, 7; P.A. 95-257, S. 12, 21, 58; 95-360, S. 14, 32; P.A. 14-39, S. 57; P.A. 15-227, S. 25.)

History: P.A. 86-417 substituted references to registration for references to licensure; Sec. 17-31r transferred to Sec. 17-586 in 1991; P.A. 92-52 amended Subsec. (a) by deleting “fined” and substituting “subject to a civil penalty” in lieu thereof and added Subsecs. (b) and (c) re procedure for imposition of penalty; P.A. 93-262 replaced the word “registration” with the word “license” and replaced commissioner of human resources with commissioner of social services, effective July 1, 1993; P.A. 94-181 transferred licensure program of family day care homes from the department of social services to the department of public health and addiction services effective July 1, 1994; Sec. 17-586 transferred to Sec. 19a-87c in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 deleted reference to violation of specific statutes and regulations and replaced automatic hearing with a hearing if requested, effective July 13, 1995; P.A. 14-39 amended Subsec. (b) by replacing reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, amended Subsec. (c) by replacing “hold a hearing on the violation asserted” with “cause a hearing to be held”, and made technical changes, effective July 1, 2014; pursuant to P.A. 15-227 “family day care home” was changed editorially by the Revisors to “family child care home” in Subsec. (a), effective July 1, 2015.

Cited. 237 C. 272.



Section 19a-87d - (Formerly Sec. 17-587). Family child care homes: Injunction against illegal operation.

The Commissioner of Early Childhood may request the Attorney General to bring an action, in the superior court for the judicial district in which such home is located, to enjoin any person, group of persons, association, organization, corporation, institution or agency, public or private, from maintaining a family child care home, as defined in section 19a-77, without a license or in violation of regulations adopted under section 19a-87b, and satisfactory proof of the lack of a license or the violation of the regulations without more shall entitle the commissioner to injunctive relief.

(P.A. 82-261, S. 4, 6; P.A. 86-417, S. 8, 15; P.A. 93-262, S. 46, 87; P.A. 94-181, S. 3, 7; P.A. 95-257, S. 12, 21, 58; P.A. 14-39, S. 58; P.A. 15-227, S. 25.)

History: P.A. 86-417 substituted references to registration for references to licensure; Sec. 17-31s transferred to Sec. 17-587 in 1991; P.A. 93-262 replaced commissioner of human resources with commissioner of social services and replaced the word “registration” with the word “license”, effective July 1, 1993; P.A. 94-181 transferred licensure program of family day care homes from the department of social services to the department of public health and addiction services, effective July 1, 1994; Sec. 17-587 transferred to Sec. 19a-87d in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-39 replaced reference to Commissioner of Public Health with reference to Commissioner of Early Childhood, effective July 1, 2014; pursuant to P.A. 15-227, “family day care home” was changed editorially by the Revisors to “family child care home”, effective July 1, 2015.

Cited. 237 C. 272.



Section 19a-87e - (Formerly Sec. 17-588). Family child care homes: Discretion in the issuance of a license or approval of an assistant or substitute staff member. Suspension. Revocation. Denial of initial license or approval application. Notice of criminal conviction. False statements. Reporting of violations.

(a) The Commissioner of Early Childhood may (1) refuse to license under section 19a-87b, a person to own, conduct, operate or maintain a family child care home, as defined in section 19a-77, (2) refuse to approve under section 19a-87b, a person to act as an assistant or substitute staff member in a family child care home, as defined in section 19a-77, or (3) suspend or revoke the license or approval or take any other action that may be set forth in regulation that may be adopted pursuant to section 19a-79 if the person who owns, conducts, maintains or operates the family child care home, the person who acts as an assistant or substitute staff member in a family child care home or a person employed in such family child care home in a position connected with the provision of care to a child receiving child care services, has been convicted, in this state or any other state of a felony, as defined in section 53a-25, involving the use, attempted use or threatened use of physical force against another person, or has a criminal record in this state or any other state that the commissioner reasonably believes renders the person unsuitable to own, conduct, operate or maintain or be employed by a family child care home, or act as an assistant or substitute staff member in a family child care home, or if such persons or a person residing in the household has been convicted in this state or any other state of cruelty to persons under section 53-20, injury or risk of injury to or impairing morals of children under section 53-21, abandonment of children under the age of six years under section 53-23, or any felony where the victim of the felony is a child under eighteen years of age, a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, illegal manufacture, distribution, sale, prescription, dispensing or administration under section 21a-277 or 21a-278, or illegal possession under section 21a-279, or if such person, a person who acts as assistant or substitute staff member in a family child care home or a person employed in such family child care home in a position connected with the provision of care to a child receiving child care services, either fails to substantially comply with the regulations adopted pursuant to section 19a-87b or conducts, operates or maintains the home in a manner which endangers the health, safety and welfare of the children receiving child care services. Any refusal of a license or approval pursuant to this section shall be rendered in accordance with the provisions of sections 46a-79 to 46a-81, inclusive. Any person whose license or approval has been revoked pursuant to this section shall be ineligible to apply for a license or approval for a period of one year from the effective date of revocation.

(b) When the commissioner intends to suspend or revoke a license or approval or take any other action against a license or approval set forth in regulation adopted pursuant to section 19a-79, the commissioner shall notify the licensee or approved staff member in writing of the commissioner’s intended action. The licensee or approved staff member may, if aggrieved by such intended action, make application for a hearing in writing over the licensee’s or approved staff member’s signature to the commissioner. The licensee or approved staff member shall state in the application in plain language the reasons why the licensee or approved staff member claims to be aggrieved. The application shall be delivered to the commissioner within thirty days of the licensee’s or approved staff member’s receipt of notification of the intended action. The commissioner shall thereupon hold a hearing within sixty days from receipt of such application and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place of the hearing, to the licensee or approved staff member. The provisions of this subsection shall not apply to the denial of an initial application for a license or approval under section 19a-87b, provided the commissioner shall notify the applicant of any such denial and the reasons for such denial by mailing written notice to the applicant at the applicant’s address shown on the license or approval application.

(c) Any person who is licensed to conduct, operate or maintain a family child care home or approved to act as an assistant or substitute staff member in a family child care home shall notify the commissioner of any conviction of the owner, conductor, operator or maintainer of the family child care home or of any person residing in the household or any person employed in such family child care home in a position connected with the provision of care to a child receiving child care services, of a crime which affects the commissioner’s discretion under subsection (a) of this section, immediately upon obtaining knowledge of such conviction. Failure to comply with the notification requirement of this subsection may result in the suspension or revocation of the license or approval or the taking of any other action against a license or approval set forth in regulation adopted pursuant to section 19a-79 and shall subject the licensee or approved staff member to a civil penalty of not more than one hundred dollars per day for each day after the person obtained knowledge of the conviction.

(d) It shall be a class A misdemeanor for any person seeking employment in a position connected with the provision of care to a child receiving family child care home services to make a false written statement regarding prior criminal convictions pursuant to a form bearing notice to the effect that such false statements are punishable, which statement such person does not believe to be true and is intended to mislead the prospective employer.

(e) Any person having reasonable cause to believe that a family child care home, as defined in section 19a-77, is operating without a current and valid license or in violation of the regulations adopted under section 19a-87b or in a manner which may pose a potential danger to the health, welfare and safety of a child receiving child care services, may report such information to the Office of Early Childhood. The office shall investigate any report or complaint received pursuant to this subsection. The name of the person making the report or complaint shall not be disclosed unless (1) such person consents to such disclosure, (2) a judicial or administrative proceeding results from such report or complaint, or (3) a license action pursuant to subsection (a) of this section results from such report or complaint. All records obtained by the office in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of thirty days from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A formal statement of charges issued by the office shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this section.

(P.A. 82-261, S. 5, 6; P.A. 84-290; P.A. 86-417, S. 9, 15; P.A. 87-127; P.A. 89-8, S. 1, 2; 89-206, S. 1; P.A. 93-262, S. 47, 87; P.A. 94-181, S. 4, 7; P.A. 95-257, S. 12, 21, 58; 95-360, S. 15, 32; P.A. 97-259, S. 37, 41; P.A. 00-27, S. 13, 24; 00-135, S. 4, 21; P.A. 11-242, S. 46; P.A. 14-39, S. 59; P.A. 15-227, S. 17.)

History: P.A. 84-290 amended Subsecs. (a) and (b) by adding the reference to a person residing in the household and also amended Subsec. (a) by adding sexual assault, illegal manufacture, distribution, sale, prescription, dispensing or administration and illegal possession to the list of crimes and amended Subsec. (b) by deleting the word “criminal” and adding “a crime which affects the commissioner’s discretion under Subsec. (a)”; P.A. 86-417 substituted references to registration for references to licensure; P.A. 87-127 amended Subsec. (a) by adding language allowing the commissioner to suspend or revoke registration for noncompliance with regulations or for operation in a manner which endangers the health, safety and welfare of the children and language on ineligibility for one year from the effective date of revocation; P.A. 89-8 deleted provision in Subsec. (a) which had authorized commissioner to suspend or revoke registration of family day care home owner or operator and substituted reference to Sec. 17-31q for reference to Sec. 17-31a; P.A. 89-206 added a new Subsec. (d) re the reporting of family day care homes operating without a current and valid registration, in violation of regulations or in a manner which may pose a potential danger to the health, welfare and safety of a child; Sec. 17-31t transferred to Sec. 17-588 in 1991; P.A. 93-262 replaced commissioner and department of human resources with commissioner and department of social services and substituted references to licensure for references to registration, effective July 1, 1993; P.A. 94-181 transferred licensure program of family day care homes from the department of social services to the department of public health and addiction services, effective July 1, 1994; Sec. 17-588 transferred to Sec. 19a-87e in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 amended Subsec. (a) and (c) to allow any action set forth in regulation, inserted new Subsec. (b) re sending notice and a hearing, relettering the remaining Subsecs., and added provisions in Subsec. (d) re disclosure of investigation records, effective July 13, 1995; P.A. 97-259 amended Subsec. (a) to cover convictions in other states, to add felonies involving the use, attempted use or threatened use of physical force against another person, to add any felony where the victim of the felony is a child under 18 years of age and to make technical changes, effective July 1, 1997; P.A. 00-27 made technical changes in Subsec. (c), effective May 1, 2000; P.A. 00-135 made technical changes and amended Subsec. (b) by deleting language re license applicant and refusing a license and adding provisions re denial of initial license application, effective May 26, 2000; P.A. 11-242 amended Subsec. (a) by adding Subdiv. (1) to (3) designators, by providing commissioner with authority to refuse to approve a person to act as assistant or substitute staff member in a family day care home in Subdiv. (2) and by authorizing commissioner to revoke approval of assistant or substitute staff member due to criminal history in Subdiv. (3), amended Subsec. (b) by adding provisions re suspension or revocation of approval to act as an assistant or substitute staff member, amended Subsec. (c) by requiring persons approved to act as assistant or substitute staff member to notify commissioner of a criminal conviction, and made conforming changes; P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to Commissioner and Office of Early Childhood, effective July 1, 2014; P.A. 15-227 replaced “family day care home” with “family child care home” and “child day care services” with “child care services”, effective July 1, 2015.



Section 19a-87f - Youth camp, child care center, group child care home or family child care home: Physical examination or health status certification.

On and after July 1, 2014, any (1) youth camp, licensed in accordance with section 19a-422, (2) child care center or group child care home, licensed in accordance with section 19a-80, or (3) family child care home, licensed in accordance with section 19a-87b, may permit a child's physical examination that is required for school purposes, and the child's health assessment form described in section 10-206 or the state Department of Education's early childhood health assessment record form, to be used to satisfy any physical examination or health status certification required by such youth camp, child care center, group child care home or family child care home, provided any requirement established by the Commissioner of Early Childhood concerning the time for completion of such physical examination is satisfied.

(P.A. 14-15, S. 1; P.A. 15-227, S. 25.)

History: P.A. 14-15 effective July 1, 2014 (Revisor's Note: A reference to “Commissioner of the Office of Early Childhood” was changed editorially by the Revisors to “Commissioner of Early Childhood” for consistency); pursuant to P.A. 15-227, “child day care center”, “group day care home” and “family day care home” were changed editorially by the Revisors to “child care center”, “group child care home” and “family child care home”, respectively, effective July 1, 2015.



Section 19a-87g - Notification of emergency by police to day care centers.

(a) For purposes of this section, “licensee” means any person licensed pursuant to section 19a-80 or 19a-87b, and “day care center” means a child care center, a group child care home or a family child care home, as those terms are defined in section 19a-77.

(b) Each licensee shall provide written contact information for the licensee’s day care center, including the name, address and telephone number of the day care center, to the local police department and state police troop having jurisdiction where such day care center is located. Each licensee shall verify and update, as appropriate, such contact information.

(c) Such local police department or state police troop shall notify a licensee that submitted written contact information pursuant to subsection (b) of this section of any conditions caused by fire, a criminal act, emergency or act of nature such as an earthquake, tornado, hurricane or storm, in the vicinity of such day care center that may endanger the safety or welfare of the children at such day care center.

(P.A. 15-161, S. 1; 15-227, S. 25.)

History: Pursuant to P.A. 15-227, “child day care center”, “group day care home” and “family day care home” were changed editorially by the Revisors to “child care center”, “group child care home” and “family child care home”, respectively, effective July 1, 2015.



Section 19a-88 - (Formerly Sec. 19-45). License renewal by certain health care providers. On-line license renewal system.

(a) Each person holding a license to practice dentistry, optometry, midwifery or dental hygiene shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of: (1) The professional services fee for class I, as defined in section 33-182l, plus ten dollars, in the case of a dentist, except as provided in sections 19a-88b and 20-113b; (2) the professional services fee for class H, as defined in section 33-182l, plus five dollars, in the case of an optometrist; (3) twenty dollars in the case of a midwife; and (4) one hundred five dollars in the case of a dental hygienist. Such registration shall be on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. Each person holding a license to practice dentistry who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class I, as defined in section 33-182l, or ninety-five dollars, whichever is greater. Any license provided by the department at a reduced fee pursuant to this subsection shall indicate that the dentist is retired.

(b) Each person holding a license to practice medicine, surgery, podiatry, chiropractic or naturopathy shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class I, as defined in section 33-182l, plus five dollars. Each person holding a license to practice medicine or surgery shall pay five dollars in addition to such professional services fee. Such registration shall be on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(c) (1) Each person holding a license to practice as a registered nurse, shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of one hundred ten dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. Each person holding a license to practice as a registered nurse who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class B, as defined in section 33-182l, plus five dollars. Any license provided by the department at a reduced fee shall indicate that the registered nurse is retired.

(2) Each person holding a license as an advanced practice registered nurse shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of one hundred thirty dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. No such license shall be renewed unless the department is satisfied that the person maintains current certification as either a nurse practitioner, a clinical nurse specialist or a nurse anesthetist from one of the following national certifying bodies which certify nurses in advanced practice: The American Nurses’ Association, the Nurses’ Association of the American College of Obstetricians and Gynecologists Certification Corporation, the National Board of Pediatric Nurse Practitioners and Associates or the American Association of Nurse Anesthetists. Each person holding a license to practice as an advanced practice registered nurse who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class C, as defined in section 33-182l, plus five dollars. Any license provided by the department at a reduced fee shall indicate that the advanced practice registered nurse is retired.

(3) Each person holding a license as a licensed practical nurse shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of seventy dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. Each person holding a license to practice as a licensed practical nurse who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class A, as defined in section 33-182l, plus five dollars. Any license provided by the department at a reduced fee shall indicate that the licensed practical nurse is retired.

(4) Each person holding a license as a nurse-midwife shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of one hundred thirty dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. No such license shall be renewed unless the department is satisfied that the person maintains current certification from the American College of Nurse-Midwives.

(5) (A) Each person holding a license to practice physical therapy shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class B, as defined in section 33-182l, plus five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(B) Each person holding a physical therapist assistant license shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class A, as defined in section 33-182l, plus five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(6) Each person holding a license as a physician assistant shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of a fee of one hundred fifty-five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. No such license shall be renewed unless the department is satisfied that the practitioner (A) has met the mandatory continuing medical education requirements of the National Commission on Certification of Physician Assistants or a successor organization for the certification or recertification of physician assistants that may be approved by the department, (B) has passed any examination or continued competency assessment the passage of which may be required by said commission for maintenance of current certification by said commission, and (C) has completed not less than one contact hour of training or education in prescribing controlled substances and pain management in the preceding two-year period.

(d) No provision of this section shall be construed to apply to any person practicing Christian Science.

(e) (1) Each person holding a license or certificate issued under section 19a-514, 20-65k, 20-74s, 20-195cc or 20-206ll and chapters 370 to 373, inclusive, 375, 378 to 381a, inclusive, 383 to 383c, inclusive, 384, 384a, 384b, 384d, 385, 393a, 395, 399 or 400a and section 20-206n or 20-206o shall, annually, during the month of such person’s birth, apply for renewal of such license or certificate to the Department of Public Health, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(2) Each person holding a license or certificate issued under section 19a-514, section 20-266o and chapters 384a, 384c, 386, 387, 388 and 398 shall apply for renewal of such license or certificate once every two years, during the month of such person’s birth, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(3) Each person holding a license or certificate issued pursuant to section 20-475 or 20-476 shall, annually, during the month of such person’s birth, apply for renewal of such license or certificate to the department.

(4) Each entity holding a license issued pursuant to section 20-475 shall, annually, during the anniversary month of initial licensure, apply for renewal of such license or certificate to the department.

(5) Each person holding a license issued pursuant to section 20-162bb shall, annually, during the month of such person’s birth, apply for renewal of such license to the Department of Public Health, upon payment of a fee of three hundred twenty dollars, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(f) Any person or entity which fails to comply with the provisions of this section shall be notified by the department that such person’s or entity’s license or certificate shall become void ninety days after the time for its renewal under this section unless it is so renewed. Any such license shall become void upon the expiration of such ninety-day period.

(g) The Department of Public Health shall administer a secure on-line license renewal system for persons holding a license to practice medicine or surgery under chapter 370, dentistry under chapter 379, nursing under chapter 378 or nurse-midwifery under chapter 377. The department shall require such persons to renew their licenses using the on-line renewal system and to pay professional services fees on-line by means of a credit card or electronic transfer of funds from a bank or credit union account, except in extenuating circumstances, including, but not limited to, circumstances in which a licensee does not have access to a credit card and submits a notarized affidavit affirming that fact, the department may allow the licensee to renew his or her license using a paper form prescribed by the department and pay professional service fees by check or money order.

(1949 Rev., S. 3821; 1953, S. 2041d; 1959, P.A. 616, S. 1; 1961, P.A. 501; 1963, P.A. 143; 1969, P.A. 410, S. 1; June, 1971, P.A. 8, S. 38, 39; 1972, P.A. 223, S. 1, 2; P.A. 76-276, S. 12, 22; P.A. 77-467; 77-614, S. 323, 610; P.A. 80-484, S. 3, 176; P.A. 81-471, S. 3, 71; 81-472, S. 44, 159; 81-473, S. 13, 43; P.A. 88-357, S. 2; P.A. 89-251, S. 69, 203; 89-389, S. 17, 22; P.A. 90-40, S. 3, 4; 90-211, S. 17, 23; P.A. 92-89, S. 19, 20; May Sp. Sess. P.A. 92-16, S. 46, 89; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 2, 30; 94-220, S. 2, 12; P.A. 95-196, S. 14; 95-257, S. 12, 21, 58; P.A. 97-186, S. 10; 97-311, S. 8, 16; P.A. 98-247, S. 11; June Sp. Sess. P.A. 98-1, S. 17, 121; P.A. 99-102, S. 17; 99-249, S. 4, 10; June Sp. Sess. P.A. 99-2, S. 61; P.A. 00-27, S. 14, 24; 00-226, S. 9, 18, 20; June Sp. Sess. P.A. 01-4, S. 4, 5, 58; P.A. 03-124, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 18, 19; P.A. 05-213, S. 12; 05-280, S. 74, 75; P.A. 07-82, S. 1; 07-185, S. 11; June Sp. Sess. P.A. 07-1, S. 139; P.A. 08- 184, S. 50; June Sp. Sess. P.A. 09-3, S. 170; Sept. Sp. Sess. P.A. 09-8, S. 20; P.A. 13-234, S. 139; P.A. 15-198, S. 4; 15-244, S. 112; June Sp. Sess. 15-5, S. 474, 475.)

History: 1959 act required that persons holding license to practice dentistry or optometry be registered, raised fee to $5, provided for $4 fee for certain persons and that no fee be charged for initial registration within one year from license date; 1961 act rearranged times for payment and amounts of fees, adding Subsecs. (b) and (c), deleted exception from payment for initial registration and provision for reporting unregistered practitioners to department and raised ceiling on fine from $5 to $100; 1963 act added provision re obtaining copy of list by other interested persons in Subsec. (d); 1969 act established different registration procedures for registered nurses, licensed practical nurses and physical therapists in Subsec. (c), previously procedure was same for all, i.e. biennial registration in January of even-numbered years; 1971 act increased fees: For dentists from $5 to $150, for optometrists from $5 to $100, for dental hygienists from $4 to $25, for practitioners of medicine, surgery, osteopathy, chiropractic or naturopathy from $10 to $150, for podiatrists from $10 to $100 and for licensed practical or registered nurses and physical therapists from $8 to $10 and deleted provisions in Subsec. (c) re transition period for changed registration dates; 1972 act reduced registration fee for dental hygienists to $5, required annual, rather than biennial, registration in Subsec. (b) reducing fees of podiatrists to $50 and of osteopaths, chiropractors and naturopaths to $75, required annual, rather than biennial, registration of nurses and physical therapists and reduced fees from $10 to $5 for licensed practical nurses and physical therapists; P.A. 76-276 established registration fee for physicians licensed under chapter 370, except homeopathic physicians, at $160; P.A. 77-467 changed registration month in Subsec. (a) from January to April and in Subsec. (c) for physical therapists from January to September, deleted reference to licensed person living outside state in Subsec. (c), imposed $20 fee for registration of nonresidents in Subsec. (b) and in (a) with respect to dentists and optometrists only (previously registration of nonresidents in Subsecs. (a) to (c) had been free), removed specific date for mailing list in Subsec. (d), i.e. June first, requiring that list be mailed annually and replaced $100 maximum fine in Subsec. (f) with late registration fee of $50; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 required registration in month of birth in Subsecs. (a), (b) and (c)(2) as of January 1, 1981, deleted proviso re registration of those retired from active practice in Subsecs. (a), (b) and (c)(1) and (2), deleted provision re fee for nonresidents in Subsecs. (a) and (b), deleted Subsec. (d) re mailing of lists of registered persons in its entirety, relettered Subsec. (e) as Subsec. (d), deleted Subsec. (f) re late registration fee and added new Subsecs. (e) and (f); P.A. 81-471 and 81-473 provided for renewal of licenses and certificates for physical therapists, sanitarians and subsurface sewage system installers and cleaners during the month of the holder’s birth; P.A. 81-472 made technical changes; Sec. 19-45 transferred to Sec. 19a-88 in 1983; P.A. 88-357 removed obsolete provisions in Subsec. (c) and (e); P.A. 89-251 increased the fee for dentists from $150 to $450, increased the fee for optometrists from $100 to $300, increased the fee for midwives from $5 to $6, increased the fee for dental hygienists from $5 to $15, increased the fee for surgeons from $150 to $450, increased the fee for podiatrists from $50 to $150, increased the fee for osteopaths, chiropractors and naturopaths from $75 to $225, increased the fee for physicians licensed under chapter 370, except homeopathic physicians from $160 to $450, increased the fee for registered nurses from $10 to $30, increased the fee for licensed practical nurses from $5 to $15, and increased the fee for physical therapists from $5 to $50; P.A. 89-389 inserted language on advanced practice registered nurses and nurse-midwives, deleting prior provision re midwives, and made technical changes, relettering Subsecs as necessary; P.A. 90-40 added midwifery in Subsec. (a) and imposed $5 registration fee; P.A. 90-211 added Subsec. (c)(6) pertaining to physician assistants; P.A. 92-89 amended Subsec. (a) to require an optometrist license fee of $375 for the fiscal year ending June 30, 1993; May Sp. Sess. P.A. 92-16 amended Subsec. (a) to increase the annual license renewal fee for dental hygienists to $50, and amended Subsecs. (a) to (c) to replace specified dollar amounts of license fees with references to professional service fee classes established under Sec. 33-182l; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-210 amended Subsec. (e) to add name, residence and business address and other requested information to renewal application, effective July 1, 1994; P.A. 94-220 amended Subsec. (e) by adding provisions re renewal of licenses and certificates issued under Secs. 20-475 and 20-476 and amended Subsec. (f) to apply to entities, effective July 1, 1994; P.A. 95-196 added reference to licenses or certificates issued under chapter 400a; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-186 added reference to licensure or certification under Sec. 20-74s in Subsec. (e); P.A. 97-311 added reference to licensure or certification under Secs. 20-195cc and 20-206ll in Subsec. (e); P.A. 98-247 made a technical change re reference to other statutes; June Sp. Sess. P.A. 98-1 amended Subsec. (c)(6) to add department-approved successor certification organizations, effective June 24, 1998; P.A. 99-102 amended Subsec. (b) by deleting obsolete reference to osteopathy and making a technical change; P.A. 99-249 amended Subsec. (c) by adding reduced fee for retired nurses in Subdivs. (1), (2) and (3) and making technical changes, effective January 1, 2000; June Sp. Sess. P.A. 99-2 amended Subsec. (e) by adding reference to Sec. 20-266c and making technical changes; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 00-226 amended Subsec. (c)(5) by designating existing provisions as Subpara. (A), making a technical change therein, and adding new Subpara. (B) re physical therapist assistant licenses and amended Subsec. (e) by making technical changes and adding reference to Sec. 20-65k, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; June Sp. Sess. P.A. 01-4 amended Subsec. (e) by deleting reference to Sec. 20-266c, effective July 1, 2001; P.A. 03-124 amended Subsec. (a) by adding exception to renewal fee for certain dentists as provided in Sec. 20-113b; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (e) by adding new Subdiv. (2) providing for biennial licensure for certain persons, and dividing existing provisions into Subdivs. (1), (3) and (4), effective January 1, 2004; P.A. 05-213 amended Subsec. (a) by adding reference to Sec. 19a-88b; P.A. 05-280 added Subsec. (e)(5) providing for annual licensure of perfusionists; P.A. 07-82 amended Subsec. (a) to allow retired dentists to renew their licenses at a reduced fee; P.A. 07-185 added Subsec. (g) to require department to establish and implement by July 1, 2008, a secure on-line license renewal system for physicians, surgeons, dentists and nurses, effective July 10, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (c) to increase annual license renewal fees for registered nurses to $100, for advanced practice registered nurses and nurse-midwives to $120 and for licensed practical nurses to class C professional services fee, effective July 1, 2007; P.A. 08-184 amended Subsec. (g) by providing that on or before January 1, 2009, department shall submit report to public health committee on feasibility and implications of implementation of biennial license renewal system for nursing licenses, effective July 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsecs. (a), (c)(6) and (e)(5) to increase fees; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (c)(3) by changing fee for licensed practical nurse from professional services fee for class C to $60, effective October 5, 2009; P.A. 13-234 amended Subsecs. (a) and (b) by increasing registration fee for class I by $5 and making technical changes, amended Subsec. (c) by increasing registration fees by $5 in Subdivs. (1) to (4), amended Subsec. (e) by adding reference to Ch. 384a in Subdiv. (1) and reference to Sec. 20-266o in Subdiv. (2), and amended Subsec. (g) by deleting obsolete date, substituting “administer” for “establish and implement” re on-line license renewal system, applying on-line license renewal system to nurse-midwifery licensees, replacing provision allowing use of on-line license renewal system for license renewals and payment of professional service fees with provision requiring use of same, deleting provision allowing imposition of service fee for on-line payments made by credit card or electronic funds transfer, deleting provision re report, and adding exception to using on-line renewal system, effective June 19, 2013, and applicable to registration periods beginning on and after October 1, 2013; P.A. 15-198 amended Subsec. (c)(6) to designate existing provisions re renewal criteria as Subparas. (A) and (B) and add Subpara. (C) re training or education in prescribing controlled substances and pain management; P.A. 15-244 amended Subsecs. (a), (b), (c) and (e) to increase renewal fees by $5, amended Subsec. (a) to designate existing provisions as Subdivs. (1) to (4), and made technical changes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 112, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015, and amended Subsec. (b) to reduce additional fee for person holding license to practice medicine or surgery from $10 to $5, and added $5 to professional service fee for class I for renewal of licenses, effective October 1, 2015, and applicable to the renewal of a license that expires on or after that date.



Section 19a-88a - Regulations concerning retired nurses.

For purposes of subsection (c) of section 19a-88, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, no later than January 1, 2000. Such regulations shall include, but not be limited to, (1) a definition of “retired from the profession” as that term applies to registered nurses, advanced practice registered nurses and licensed practical nurses, (2) procedures for the return to active employment of such nurses who have retired from the profession, (3) appropriate restrictions upon the scope of practice for such nurses who are retired from the profession, including restricting the license of such nurses to the provision of volunteer services without monetary compensation, and (4) the requirement that any registered nurse, advanced practice registered nurse, or licensed practical nurse seeking to renew a license under the provisions of subsection (c) of section 19a-14, subsection (c) of section 19a-88, this section, subdivision (3) of section 20-66, subsections (l) to (n), inclusive, of section 20-74s, section 20-206bb and sections 7 to 9, inclusive, of public act 99-249* shall be a holder in good standing of a current license issued pursuant to chapter 378 as of the date of application for renewal.

(P.A. 99-249, S. 5, 10; P.A. 10-32, S. 72.)

*Note: Sections 7 to 9, inclusive, of public act 99-249 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 99-249 effective January 1, 2000; P.A. 10-32 made a technical change in Subdiv. (4), effective May 10, 2010.



Section 19a-88b - Renewal of license, certificate, permit or registration that becomes void while holder is on active duty with armed forces of the United States or ordered out with the National Guard. Exceptions.

(a)(1) Notwithstanding section 19a-14 or any other provision of the general statutes relating to continuing education or refresher training, the Department of Public Health shall renew a license, certificate, permit or registration issued to an individual pursuant to chapters 368d, 368v, 371 to 378, inclusive, 379a to 388, inclusive, 393a, 395, 398, 399, 400a and 400c that becomes void pursuant to section 19a-88 while the holder of the license, certificate, permit or registration is on active duty in the armed forces of the United States, or such holder is a member of the National Guard ordered out by the Governor for military service, not later than one year from the date of discharge from active duty or ordered military service, upon completion of any continuing education or refresher training required to renew a license, certificate, registration or permit that has not become void pursuant to section 19a-88. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(2) Notwithstanding section 19a-14 or any other provisions of the general statutes relating to continuing education, the Department of Public Health shall renew a license issued to an individual pursuant to chapter 370 that becomes void pursuant to section 19a-88 while the holder of the license is on active duty in the armed forces of the United States, not later than one year from the date of discharge from active duty, upon completion of twenty-five contact hours of continuing education that meet the criteria set forth in subsection (b) of section 20-10b. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(3) Notwithstanding section 19a-14 or any other provision of the general statutes relating to continuing education, the Department of Public Health shall renew a license issued to an individual pursuant to chapter 379 that becomes void pursuant to section 19a-88 while the holder of the license is on active duty in the armed forces of the United States, not later than one year from the date of discharge from active duty, upon completion of twelve contact hours of continuing education that meet the criteria set forth in subsection (b) of section 20-126c. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(4) Notwithstanding section 19a-14 or any other provision of the general statutes relating to continuing education, the Department of Public Health shall renew a license issued to an individual pursuant to chapter 381a that becomes void pursuant to section 19a-88 while the holder of the license is on active duty in the armed forces of the United States, not later than one year from the date of discharge from active duty, upon completion of six contact hours of continuing education that meet the criteria set forth in section 20-162r. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(b) The provisions of this section shall not apply to reservists or National Guard members on active duty for annual training that is a regularly scheduled obligation for reservists or members of the National Guard for training that is not a part of mobilization.

(c) No license shall be issued under this section to any applicant (1) against whom professional disciplinary action is pending, or (2) who is the subject of an unresolved complaint.

(May 9 Sp. Sess. P.A. 02-7, S. 73; P.A. 05-213, S. 1; 05-275, S. 25; P.A. 06-195, S. 3; P.A. 07-157, S. 1; P.A. 15-223, S. 12.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 05-213 amended Subsec. (a) by designating existing language as Subdiv. (1), making technical changes therein and adding Subdiv. (3) requiring renewal of dental license that becomes void while holder is on active duty in the armed forces, upon the holder’s completion of 12 contact hours of continuing education, and made technical changes in Subsec. (b); P.A. 05-275 amended Subsec. (a) by designating existing language as Subdiv. (1), amending said Subdiv. (1) to remove reference to chapter 370 and making technical changes and adding Subdiv. (2) requiring renewal of physician license that becomes void while holder is on active duty in the armed forces, upon the holder’s completion of 25 contact hours of continuing education, and made technical changes in Subsec. (b); P.A. 06-195 added Subsec. (a)(4) re renewal of voided respiratory care practitioner licenses; P.A. 07-157 amended Subsec. (a)(1) to add member of National Guard ordered out by the Governor for military service, change not later than 6 months to not later than 1 year from date of discharge from active duty or ordered military service and substitute “subdivision” for “section”, and made technical changes in Subsecs. (b) and (c), effective July 1, 2007; P.A. 15-223 amended Subsec. (a)(1) to delete references to Sec. 19a-195b.



Section 19a-88c - Regulations re retired dentists.

For purposes of subsection (a) of section 19a-88, the Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, not later than January 1, 2008. Such regulations shall include, but not be limited to, (1) a definition of “retired from the profession” as that term applies to dentists, (2) procedures for the return to active employment of such dentists who have retired from the profession, and (3) appropriate restrictions upon the scope of practice for such dentists who are retired from the profession, including restricting the license of such dentists to the provision of volunteer services without monetary compensation.

(P.A. 07-82, S. 2.)



Section 19a-89 - (Formerly Sec. 19-46). Change of office or residence address.

Whenever any person holding a license, certificate or registration issued by the Department of Public Health changes his office or residence address, he shall, within thirty days thereafter, notify said department of his new office or residence address.

(1949 Rev., S. 3822; 1969, P.A. 71, S. 1; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 3, 30; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act required that notification of new office or residence address be sent to health department and deleted provision re notification of town clerk; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-46 transferred to Sec. 19a-89 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-210 deleted reference to branches of the healing arts and added holding a license, certificate or registration issued by the department, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-89a - Database on nursing personnel.

The Department of Public Health, in consultation with the State Board of Examiners for Nursing, shall establish a database on nursing personnel to assist the department, the board, other state agencies, employers of nurses, educational institutions and professional and health care industry associations and societies in planning for nurse staffing patterns and practices, and in developing and implementing their respective programs and activities.

(P.A. 88-207, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-89b - Fees for pool design guidelines and food compliance guide.

(a) The Department of Public Health shall charge a fee of fifteen dollars for a copy of its pool design guidelines.

(b) The department shall charge a fee of fifteen dollars for a copy of its food compliance guide.

(P.A. 89-251, S. 147, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 171.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees from $4 to $15.



Section 19a-89c - Auricular acupuncture pilot program.

Section 19a-89c is repealed, effective June 4, 1996.

(93-295, S. 1, 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-210, S. 20, 30; P.A. 95-257, S. 5, 58; 95-321, S. 4, 5; P.A. 96-225, S. 3, 4.)



Section 19a-89d - Nurse staffing and patient care data.

The Department of Public Health shall: (1) Develop a single, uniform method for collecting and analyzing standardized data concerning the linkage between nurse staffing levels and the quality of acute care, long-term care and home care, including patient outcomes; (2) conduct an ongoing study of the relationship between nurse staffing patterns in hospitals and the quality of health care, including patient outcomes; (3) obtain relevant licensure and demographic data that may be available from other state agencies and make the data collected under this subsection available to the public in a standardized format; and (4) collaborate with hospitals and the nursing profession with respect to the collection of standardized data concerning patient care outcomes at such hospitals and make such data available to the public in a report card format.

(P.A. 00-216, S. 20.)



Section 19a-89e - Development of prospective nurse staffing plan by hospitals. Report.

(a) For purposes of this section:

(1) “Department” means the Department of Public Health; and

(2) “Hospital” means an establishment for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions and includes inpatient psychiatric services in general hospitals.

(b) Each hospital licensed by the department pursuant to chapter 368v shall report, annually, to the department on a prospective nurse staffing plan with a written certification that the nurse staffing plan is sufficient to provide adequate and appropriate delivery of health care services to patients in the ensuing period of licensure. Such plan shall promote a collaborative practice in the hospital that enhances patient care and the level of services provided by nurses and other members of the hospital’s patient care team.

(c) Each hospital shall establish a hospital staffing committee to assist in the preparation of the nurse staffing plan required pursuant to subsection (b) of this section. Registered nurses employed by the hospital whose primary responsibility is to provide direct patient care shall account for not less than fifty per cent of the membership of each hospital’s staffing committee. In order to comply with the requirement that a hospital establish a hospital staffing committee, a hospital may utilize an existing committee or committees to assist in the preparation of the nurse staffing plan, provided not less than fifty per cent of the members of such existing committee or committees are registered nurses employed by the hospital whose primary responsibility is to provide direct patient care. Each hospital, in collaboration with its staffing committee, shall develop and implement to the best of its ability the prospective nurse staffing plan. Such plan shall: (1) Include the minimum professional skill mix for each patient care unit in the hospital, including, but not limited to, inpatient services, critical care and the emergency department; (2) identify the hospital’s employment practices concerning the use of temporary and traveling nurses; (3) set forth the level of administrative staffing in each patient care unit of the hospital that ensures direct care staff are not utilized for administrative functions; (4) set forth the hospital’s process for internal review of the nurse staffing plan; and (5) include the hospital’s mechanism of obtaining input from direct care staff, including nurses and other members of the hospital’s patient care team, in the development of the nurse staffing plan. In addition to the information described in subdivisions (1) to (5), inclusive, of this subsection, nurse staffing plans developed and implemented after January 1, 2016, shall include: (A) The number of registered nurses providing direct patient care and the ratio of patients to such registered nurses by patient care unit; (B) the number of licensed practical nurses providing direct patient care and the ratio of patients to such licensed practical nurses, by patient care unit; (C) the number of assistive personnel providing direct patient care and the ratio of patients to such assistive personnel, by patient care unit; (D) the method used by the hospital to determine and adjust direct patient care staffing levels; and (E) a description of supporting personnel assisting on each patient care unit. In addition to the information described in subdivisions (1) to (5), inclusive, of this subsection and subparagraphs (A) to (E), inclusive, of this subdivision, nurse staffing plans developed and implemented after January 1, 2017, shall include: (i) A description of any differences between the staffing levels described in the staffing plan and actual staffing levels for each patient care unit; and (ii) any actions the hospital intends to take to address such differences or adjust staffing levels in future staffing plans.

(d) On or before January 1, 2016, and annually thereafter, the Commissioner of Public Health shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning hospital compliance with reporting requirements under this section and recommendations concerning any additional reporting requirements.

(P.A. 08-79, S. 1; P.A. 15-91, S. 1.)

History: P.A. 15-91 amended Subsec. (b) to replace provision re plan made available upon request with provision re annual report on plan, amended Subsec. (c) to add provisions re information to be included in nurse staffing plans developed and implemented after January 1, 2016, and after January 1, 2017, and added Subsec. (d) re report concerning compliance and recommendations, effective July 1, 2015.



Section 19a-90 - (Formerly Sec. 19-47). Blood testing of pregnant women for syphilis and AIDS.

(a) Each physician giving prenatal care to a pregnant woman in this state during gestation shall take or cause to be taken a blood sample of each such woman within thirty days from the date of the first examination and during the final trimester between the twenty-sixth and twenty-eighth week of gestation or shortly thereafter subject to the provisions of this section, and shall submit such sample to an approved laboratory for a standard serological test for syphilis and an HIV-related test, as defined in section 19a-581, provided consent is given for the HIV-related test consistent with section 19a-582. Each other person permitted by law to attend upon pregnant women in the state, but not permitted by law to take blood tests, shall cause a blood sample of each pregnant woman so attended to be taken by a licensed physician in accordance with the time schedule and requirements of this section and such sample shall be submitted to an approved laboratory for a standard serological test for syphilis and an HIV-related test, provided consent is given for the HIV-related test consistent with section 19a-582. A blood sample taken at the time of delivery shall not meet the requirement for a blood sample during the final trimester. The term “approved laboratory” means a laboratory approved for this purpose by the Department of Public Health. A standard serological test for syphilis is a test recognized as such by the Department of Public Health. The laboratory tests required by this section shall be made on request without charge by the Department of Public Health.

(b) The provisions of this section shall not apply to any woman who objects to a blood test as being in conflict with her religious tenets and practices.

(1949 Rev., S. 3836; P.A. 77-614, S. 323, 610; P.A. 79-39; P.A. 90-13, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 31.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-39 simplified language and required blood sample taken during final trimester of pregnancy; Sec. 19-47 transferred to Sec. 19a-90 in 1983; P.A. 90-13 amended Subsec. (a) to specify that the test during the final trimester be done between the twenty-sixth and twenty-eighth week of gestation and added Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A 99-2 added HIV-related test requirement in Subsec. (a).

See Sec. 19a-55 re newborn infant health screening.

See Sec. 19a-215 re required reporting of communicable diseases.

See Sec. 19a-593 re testing of pregnant women and newborns.



Section 19a-91 - (Formerly Sec. 19-49). Preparation, transportation and disposition of deceased persons. Definitions. Requirements. Death resulting from reportable diseases, emergency illnesses and health conditions. Disposition of burial or cremation materials. Regulations.

(a) As used in this section:

(1) “Wash” means to bathe or treat the entire surface of a dead human body with a disinfecting and deodorizing solution or to treat the entire surface of the dead human body with embalming powder.

(2) “Embalm” means to inject the circulatory system of a dead human body with embalming fluid in an amount not less than five per cent of the body weight, or to inject the body cavity of a dead human body with embalming fluid in an amount necessary to properly preserve the body and render it sanitary.

(3) “Wrap” means to place a dead human body in a burial or cremation pouch made of not less than four millimeters of plastic.

(4) “Embalming fluid” means a fluid containing not less than four per cent formaldehyde gas by weight.

(5) “Disinfecting solution” means an aqueous solution or spray containing not less than five per cent phenol by weight, or an equivalent in germicidal action.

(b) (1) No licensed embalmer or funeral director shall remove a dead human body from the place of death to another location for preparation until the body has been temporarily wrapped. If the body is to be transported by common carrier, the licensed embalmer or funeral director having charge of the body shall have the body washed or embalmed unless it is contrary to the religious beliefs or customs of the deceased person, as determined by the person who assumes custody of the body for purposes of burial, and then enclosed in a casket and outside box or, in lieu of such double container, by being wrapped.

(2) Any deceased person who is to be entombed in a crypt or mausoleum shall be in a casket that is placed in a zinc-lined or nationally accepted composite plastic container or, if permitted by the cemetery where the disposition of the body is to be made, a nonoxiding nationally accepted composite plastic tray.

(c) In addition to the requirements set forth in subsection (b) of this section, in the case of death resulting from a disease on the current list of reportable diseases, emergency illnesses and health conditions developed pursuant to section 19a-2, the licensed embalmer or funeral director having charge of the dead human body shall prepare such body for burial or cremation by having the body washed, embalmed or wrapped as soon as practicable after the body arrives at the licensed embalmer's or licensed funeral director's place of business. The provisions of this subsection do not apply if death is not the result of a disease on the current list of reportable diseases, emergency illnesses and health conditions developed pursuant to section 19a-2, provided the licensed embalmer or funeral director having charge of the body takes appropriate measures to ensure that the body does not pose a threat to the public health.

(d) A licensed embalmer or funeral director shall dispose of any burial or cremation pouch used to wrap a dead human body after each use or clean and wash such pouch with a disinfecting solution after each use. No licensed embalmer or funeral director may use a solution for disinfecting that does not meet the standard specified in the definition under subdivision (5) of subsection (a) of this section unless such solution is approved, in writing, by the Department of Public Health.

(e) The Department of Public Health may adopt such regulations, in accordance with chapter 54, concerning the preparation and transportation of the bodies of deceased persons to be removed from or into the limits of any town or into any adjoining state, as the public health and welfare may require. Such regulations shall be signed by the Commissioner of Public Health, and a copy thereof shall be mailed to each town clerk, licensed embalmer and funeral director at least fifteen days before such regulations take effect. Any person who violates any regulation of the department adopted pursuant to the provisions of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 3838; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 15, 24; P.A. 07-104, S. 5; 07-252, S. 85; P.A. 09-232, S. 1; P.A. 10-117, S. 48; P.A. 11-242, S. 22.)

History: P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-49 transferred to Sec. 19a-91 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 07-104 redesignated existing provisions as Subsec. (e) and added new Subsecs. (a) to (d) establishing definitions and requirements for preparing and transporting dead human bodies and disinfecting burial and cremation materials, effective June 11, 2007; P.A. 07-252 amended Subsec. (a)(5) to redefine “disinfecting solution” to include an equivalent in germicidal action, effective July 12, 2007; P.A. 09-232 amended Subsec. (b) by designating existing language as Subdiv. (1), adding provision therein re body washed or embalmed unless it is contrary to religious beliefs or customs of deceased person, and adding Subdiv. (2) re container requirements for deceased persons that are to be entombed in a crypt or mausoleum; P.A. 10-117 amended Subsec. (b)(2) by replacing “an acrylonitrile butadiene styrene (ABS) sheet” with “nationally accepted composite” and by replacing “metal or ABS plastic sheeting” with “nationally accepted composite plastic”; P.A. 11-242 amended Subsec. (c) by substituting “list of reportable diseases, emergency illnesses and health conditions” for “list of reportable diseases” and by substituting “19a-2” for “19a-36-A2 of the regulations of Connecticut state agencies”.

See chapter 368i re anatomical donations.

See chapter 368j re cemeteries.

See chapter 368k re crematories.

See chapter 385 re embalmers and funeral directors.

See Secs. 7-64 to 7-71, inclusive, re disposal of bodies, disinterment and removal of bodies and re sexton's duties.

See Sec. 19a-504 re removal of bodies of deceased persons from presence of patients in hospitals, residential care homes and rest homes.

See Secs. 53-331 to 53-334, inclusive, re penalties for offenses concerning burial practices and unlawful disinterment.



Section 19a-92 - (Formerly Sec. 19-49b). Regulations concerning the licensing of massage parlors, masseurs and masseuses.

Section 19a-92 is repealed.

(P.A. 75-517, S. 1, 2; P.A. 77-604, S. 14, 84; 77-614, S. 323, 610; P.A. 78-303, S. 85, 136; P.A. 83-487, S. 32, 33.)



Section 19a-92a - Regulation of persons engaged in tattooing. Penalty.

Section 19a-92a is repealed, effective July 1, 2014.

(P.A. 94-105, S. 1, 4; P.A. 95-257, S. 12, 21, 58; P.A. 99-102, S. 18; P.A. 12-80, S. 170; P.A. 13-234, S. 157.)



Section 19a-92g - Body piercing.

(a) No person may perform body piercing on an unemancipated minor under eighteen years of age without the written permission of the minor's parent. For purposes of this subsection, “body piercing” means piercing or creating a channel through any part of the body other than the ear lobe for the purpose of inserting a decorative object, and “ear lobe” means the lower portion of the auricle having no cartilage.

(b) Any municipal health authority established under chapter 368e and any district department of health established under chapter 368f may, within its available resources, enforce the provisions of this section.

(June Sp. Sess. P.A. 99-2, S. 11.)

History: (Revisor's note: References in Subsec. (b) to “chapter 368c” and “section 368f” were changed editorially by the Revisors to “chapter 368e” and “chapter 368f”, respectively, for accuracy).



Section 19a-93 to 19a-94a - Transferred

Transferred to Chapter 440, Secs. 22a-45b to 22a-45d, inclusive.



Section 19a-95 - Transferred

Transferred to Chapter 491, Sec. 26-192i.



Section 19a-96 to 19a-101 - Transferred

Transferred to Chapter 491, Secs. 26-192c to 26-192h, inclusive.



Section 19a-102 - (Formerly Sec. 19-59a). Regulation of sale of turtles.

Section 19a-102 is repealed.

(P.A. 73-75; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 94-29, S. 3.)



Section 19a-102a - Regulation of sale of turtles.

(a) As used in this section, “turtle” means any reptile commonly known as turtles, tortoises or terrapins but shall not include a turtle used solely for agricultural, scientific or educational purposes.

(b) No turtle with a carapace length of less than four inches or with viable turtle eggs may be sold in this state.

(c) No person may sell a live turtle with a carapace length of four inches or greater unless (1) a caution notice is posted by the person selling turtles which warns that the transmission of salmonella disease by turtles is possible; (2) at the time of the sale of the turtle, the seller furnishes the buyer with a copy of the caution notice and information obtained from a veterinarian regarding the proper care and feeding for the species of turtle which is being sold; (3) the buyer signs a form stating that he has read the notice provided if the buyer is less than sixteen years of age, such form shall be signed by a parent or guardian; (4) the turtle is not a species identified by the Commissioner of Energy and Environmental Protection as endangered, threatened or of special concern in regulations adopted under section 26-306; and (5) the seller receives, and retains on file for inspection by the Commissioner of Agriculture, written verification that such turtle was bred at a licensed commercial fish farm or commercial aquaculture facility and was not collected from the wild.

(d) Any person who violates any provision of this section or section 19a-102b shall be fined not more than one hundred dollars. The Commissioner of Agriculture may suspend the pet shop license of any pet shop, as defined in section 22-327, which violates any provision of this section or section 19a-102b.

(e) On or before October 1, 1996, the Commissioner of Public Health shall evaluate the public health effect of the sale of turtles in this state and shall submit a report of his findings to the General Assembly.

(f) The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 94-29, S. 1; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c)(4), effective July 1, 2011.



Section 19a-102b - Importation of turtles.

No person may import turtles into this state unless such person has obtained a permit under section 26-55.

(P.A. 94-29, S. 2.)



Section 19a-103 - (Formerly Sec. 19-60). Control of communicable diseases in institutions.

Any person confined or imprisoned in the Connecticut Correctional Institution, Somers, or in a community correctional center or in any other institution for a period of ten days or longer may be examined for any communicable disease, and, if found infected with any such disease, he shall be treated during the term of his confinement and, if not cured at the date of his discharge, the local director of health shall be notified. The person in charge of each such institution shall provide for such examination and necessary treatment of all such persons admitted thereto. The Department of Public Health may make such regulations or orders as, in its judgment, are necessary to carry out the provisions of this section.

(1949 Rev., S. 3804; 1969, P.A. 297; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-60 transferred to Sec. 19a-103 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 18-94 re retention of diseased inmates in correctional or charitable institutions.



Section 19a-104 - (Formerly Sec. 19-61). Sale of rags to be used as wiping cloths; cleaning.

Section 19a-104 is repealed, effective October 1, 2002.

(1949 Rev., S. 4178; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 19a-105 - (Formerly Sec. 19-62). Public toilets.

All persons, firms or corporations which own or have control of any public pay toilets shall cause the same to be equipped with devices, approved by the Commissioner of Public Health, to keep them clean and sterile. Each such person, firm or corporation shall maintain and equip at least one free public toilet in each restroom. At least one-half of any additional toilets in each restroom shall be free. Every public toilet shall be equipped with a door which may be locked by the occupant. Any such person, firm or corporation which fails to comply with the provisions of this section shall be fined not more than five hundred dollars.

(1949 Rev., S. 3811; P.A. 76-76, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-76 added provisions re required free public toilets, deleted minimum fine of $10 and raised maximum fine from $50 to $500; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-62 transferred to Sec. 19a-105 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-211 re duties of municipal health authorities with respect to toilets in public places.



Section 19a-106 - (Formerly Sec. 19-62a). “Restroom” defined.

For the purposes of section 19a-105, “restroom” means a room containing a toilet.

(P.A. 76-76, S. 1; P.A. 14-122, S. 117.)

History: Sec. 19-62a transferred to Sec. 19a-106 in 1983; P.A. 14-122 made a technical change.



Section 19a-106a - Customer access to employee restrooms in retail establishments.

(a) As used in this section:

(1) “Customer” means an individual who is lawfully on the premises of a retail establishment;

(2) “Eligible medical condition” means Crohn's disease, ulcerative colitis, inflammatory bowel disease, irritable bowel syndrome, celiac disease or a medical condition that requires use of an ostomy device;

(3) “Licensed health care provider” means a physician or a physician assistant licensed under chapter 370 or an advanced practice registered nurse licensed under chapter 378;

(4) “Restroom” means a room containing a toilet; and

(5) “Retail establishment” means a place of business open to the general public for the sale of goods or services.

(b) Any retail establishment that has a restroom for employee use, which typically does not permit customer access to such employee restroom, shall permit a customer to use the employee restroom during normal business hours if the restroom is maintained in a reasonably safe manner and all of the following conditions are met:

(1) The customer requesting access to the employee restroom presents written evidence, issued by a licensed health care provider, that documents that the customer suffers from an eligible medical condition;

(2) A public restroom is not immediately accessible to the customer;

(3) At the time that the request for access to the employee restroom is made, three or more employees of the retail establishment are working; and

(4) The employee restroom is located in an area of the retail establishment that does not present an obvious risk to the health or safety of the customer or an obvious security risk to the retail establishment.

(c) A retail establishment or employee of a retail establishment shall not be liable for any acts or omissions in providing a customer access to an employee restroom pursuant to the provisions of this section, if such acts or omissions: (1) Do not constitute gross, wilful or wanton negligence on the part of the retail establishment or employee of the retail establishment; (2) occurred in an area of the retail establishment that is not otherwise accessible to customers; and (3) resulted in injury or death of a customer or individual other than an employee accompanying the customer to the restroom.

(d) No retail establishment shall be required to make a physical change to the employee restroom to effectuate the purposes of this section.

(e) Any violation of subsection (b) of this section shall be an infraction.

(P.A. 09-129, S. 1.)



Section 19a-107 - (Formerly Sec. 19-63). Towels in hotels and public lavatories.

All towels provided by any hotel, for the use of guests therein, or by any public lavatory shall be individual towels, or toweling may be provided so arranged in locked cabinets that each user may pull out a clean portion and the used portion shall be automatically drawn into a separate compartment and mechanically locked to prevent withdrawal for reuse. Any such towel or toweling which has been used and discarded by an individual shall not be used again until thoroughly washed and dried. Each guest occupying a room in any hotel shall be furnished with such towels in such room; and, in the public washroom, if any, in such hotel, there shall be kept at all times, in sight of, and easy of access to, guests a sufficient supply of individual towels or toweling so arranged in locked cabinets that each user may pull out a clean portion and the used portion shall be automatically drawn into a separate compartment and mechanically locked to prevent withdrawal for reuse. The owner, manager, agent or person in charge of any hotel or public lavatory who fails to comply with any of the provisions hereof shall be fined not less than ten dollars nor more than one hundred dollars for each offense.

(1949 Rev., S. 4149.)

History: Sec. 19-63 transferred to Sec. 19a-107 in 1983.



Section 19a-108 - (Formerly Sec. 19-64). Common drinking cups.

Section 19a-108 is repealed, effective October 1, 2002.

(1949 Rev., S. 4151; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 19a-109 - (Formerly Sec. 19-65). Heating and provision of utilities for buildings. Hot water. Termination of services.

When any building or part thereof is occupied as a home or place of residence or as an office or place of business, either mercantile or otherwise, a temperature of less than sixty-five degrees Fahrenheit in such building or part thereof shall, for the purpose of this section, be deemed injurious to the health of the occupants thereof, except that the Commissioner of Public Health may adopt regulations establishing a temperature higher than sixty-five degrees Fahrenheit when the health, comfort or safety of the occupants of any such building or part thereof so requires. In any such building or part thereof where, because of physical characteristics or the nature of the business being conducted, a temperature of sixty-five degrees Fahrenheit cannot reasonably be maintained in certain areas, the Labor Commissioner may grant a variance for such areas. The owner of any building or the agent of such owner having charge of such property, or any lessor or his agent, manager, superintendent or janitor of any building, or part thereof, the lease or rental agreement whereof by its terms, express or implied, requires the furnishing of heat, cooking gas, electricity, hot water or water to any occupant of such building or part thereof, who, wilfully and intentionally, fails to furnish such heat to the degrees herein provided, cooking gas, electricity, hot water or water and thereby interferes with the cooking gas, electricity, hot water or water and thereby interferes with the comfortable or quiet enjoyment of the premises, at any time when the same are necessary to the proper or customary use of such building or part thereof, shall be guilty of a class D misdemeanor. No public service company or electric supplier, as defined in section 16-1, shall, at the request of any such owner, agent, lessor, manager, superintendent or janitor, cause heat, cooking gas, electricity, hot water or water services to be terminated with respect to any such leased or rented property unless the owner or lessor furnishes a statement signed by the lessee agreeing to such termination or a notarized statement signed by the lessor to the effect that the premises are vacant.

(1949 Rev., S. 4150; 1967, P.A. 442; 1971, P.A. 434; P.A. 73-244; P.A. 77-2, S. 1, 4; P.A. 79-631, S. 101, 111; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-28, S. 65, 117; P.A. 12-80, S. 122; P.A. 13-208, S. 75.)

History: 1967 act added provision for variance and added owner as a responsible person; 1971 act prohibited termination of utility services unless lessee agrees in signed statement or lessor furnishes notarized statement that premises are vacant; P.A. 73-244 included among utilities covered in provisions cooking gas, electricity and water and deleted “light”; P.A. 77-2 changed minimum temperature to be maintained from sixty-eight to sixty-five degrees and added exception re higher minimum temperature when health, comfort or safety requires it; P.A. 79-631 replaced public health council with commissioner of health services; Sec. 19-65 transferred to Sec. 19a-109 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-28 added electric suppliers, effective July 1, 1998; P.A. 12-80 changed penalty from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class D misdemeanor; P.A. 13-208 made a technical change.

Annotation to former section 19-65:

If lessor is obligated to heat premises, his failure to do so constitutes an eviction. 115 C. 247.



Section 19a-109aa - (Formerly Sec. 19a-111f). Environmentally safe housing for children and families program.

(a) For purposes of this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Eligible families” means any household which (A) is eligible for the federal Medicaid program, (B) includes a child who is six years of age or younger as of July 1, 2000, and (C) is residing in a building built prior to 1978; and

(3) “The program” or “this program” means the program established by this section.

(b) The Commissioner of Public Health may establish a program to promote environmentally safe housing for children and families through education, medical screening and appropriate and cost-effective repairs. Such program may (A) identify eligible families and, through voluntary home visits, provide education about the problems caused by exposure to lead and how to avoid or lessen the effects of such exposure, (B) provide blood lead screening for children who are six years of age or younger, (C) identify measures to be taken to lessen the effects from the presence of lead, including window repair or replacement, (D) apply to federal programs and to other funding sources which will pay for some of the costs of this program, and (E) continue to evaluate the program's progress in order to plan for a phase-out in three to five years. The commissioner may contract with a nonprofit entity to operate the program.

(c) Eligible costs by a nonprofit entity operating this program shall include costs and expenses incurred in providing lead-safety education, interim measures and window repair or replacement or other remediation for dwelling units, administrative and management expenses, planning and start-up costs, and any other costs and expenses found by the commissioner to be necessary and reasonable and in accordance with existing state regulations.

(P.A. 00-216, S. 26, 28.)

History: P.A. 00-216 effective July 1, 2000; Sec. 19a-111f transferred to Sec. 19a-109aa in 2009.



Section 19a-110 - (Formerly Sec. 19-65e). Report of lead poisoning. Parental notification. Availability of information regarding lead poisoning.

(a) Not later than forty-eight hours after receiving or completing a report of a person found to have a level of lead in the blood equal to or greater than ten micrograms per deciliter of blood or any other abnormal body burden of lead, each institution licensed under sections 19a-490 to 19a-503, inclusive, and each clinical laboratory licensed under section 19a-30 shall report to (1) the Commissioner of Public Health, and to the director of health of the town, city, borough or district in which the person resides: (A) The name, full residence address, date of birth, gender, race and ethnicity of each person found to have a level of lead in the blood equal to or greater than ten micrograms per deciliter of blood or any other abnormal body burden of lead; (B) the name, address and telephone number of the health care provider who ordered the test; (C) the sample collection date, analysis date, type and blood lead analysis result; and (D) such other information as the commissioner may require, and (2) the health care provider who ordered the test, the results of the test. With respect to a child under three years of age, not later than seventy-two hours after the provider receives such results, the provider shall make reasonable efforts to notify the parent or guardian of the child of the blood lead analysis results. Any institution or laboratory making an accurate report in good faith shall not be liable for the act of disclosing said report to the Commissioner of Public Health or to the director of health. The commissioner, after consultation with the Commissioner of Administrative Services, shall determine the method and format of transmission of data contained in said report.

(b) Each institution or laboratory that conducts lead testing pursuant to subsection (a) of this section shall, at least monthly, submit to the Commissioner of Public Health a comprehensive report that includes: (1) The name, full residence address, date of birth, gender, race and ethnicity of each person tested pursuant to subsection (a) of this section regardless of the level of lead in the blood; (2) the name, address and telephone number of the health care provider who ordered the test; (3) the sample collection date, analysis date, type and blood lead analysis result; (4) laboratory identifiers; and (5) such other information as the Commissioner of Public Health may require. Any institution or laboratory making an accurate report in good faith shall not be liable for the act of disclosing said report to the Commissioner of Public Health. The Commissioner of Public Health, after consultation with the Commissioner of Administrative Services, shall determine the method and format of transmission of data contained in said report.

(c) Whenever an institutional laboratory or private clinical laboratory conducting blood lead tests pursuant to this section refers a blood lead sample to another laboratory for analysis, the laboratories may agree on which laboratory will report in compliance with subsections (a) and (b) of this section, but both laboratories shall be accountable to insure that reports are made. The referring laboratory shall insure that the requisition slip includes all of the information that is required in subsections (a) and (b) of this section and that this information is transmitted with the blood specimen to the laboratory performing the analysis.

(d) The director of health of the town, city, borough or district shall provide or cause to be provided, to the parent or guardian of a child who is (1) known to have a confirmed venous blood lead level of five micrograms per deciliter of blood or more, or (2) the subject of a report by an institution or clinical laboratory, pursuant to subsection (a) of this section, with information describing the dangers of lead poisoning, precautions to reduce the risk of lead poisoning, information about potential eligibility for services for children from birth to three years of age pursuant to sections 17a-248 to 17a-248g, inclusive, and laws and regulations concerning lead abatement. The director of health need only provide, or cause to be provided, such information to such parent or guardian on one occasion after receipt of an initial report of an abnormal blood lead level as described in subdivisions (1) and (2) of this subsection. Such information shall be developed by the Department of Public Health and provided to each local and district director of health. With respect to the child reported, the director shall conduct an on-site inspection to identify the source of the lead causing a confirmed venous blood lead level equal to or greater than fifteen micrograms per deciliter but less than twenty micrograms per deciliter in two tests taken at least three months apart and order remediation of such sources by the appropriate persons responsible for the conditions at such source. On and after January 1, 2012, if one per cent or more of children in this state under the age of six report blood lead levels equal to or greater than ten micrograms per deciliter, the director shall conduct such on-site inspection and order such remediation for any child having a confirmed venous blood lead level equal to or greater than ten micrograms per deciliter in two tests taken at least three months apart.

(1971, P.A. 22, S. 1; P.A. 77-614, S. 323, 610; P.A. 87-394, S. 1, 7; P.A. 92-192, S. 1, 5; P.A. 93-321, S. 1, 6; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-9, S. 23, 50; P.A. 98-66; June Sp. Sess. P.A. 07-2, S. 49, 50; P.A. 11-51, S. 76; P.A. 15-172, S. 1, 2.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-65e transferred to Sec. 19a-110 in 1983; P.A. 87-394 substituted “.025” for “.04” milligrams in lead level measurement; P.A. 92-192 deleted requirement that practitioners of the healing arts report increased blood lead levels, deleted requirement of reports for suspected increase in blood lead level, changed reportable lead level from .025 milligrams per one hundred grams to ten micrograms per deciliter and added the requirement that the commissioner shall determine the method of transmission of data after consultation with the executive director of the office of information and technology; P.A. 93-321 added new Subsec. (b) requiring health directors to provide information to parents and guardians of children reported; P.A. 93-381 and P.A. 93-435 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (a) by substituting “Chief Information Officer” for “executive director of the Office of Information and Technology”, effective July 1, 1997; P.A. 98-66 amended Subsec. (a) by changing “registered” laboratories to “licensed” laboratories, changing “address” to “full residence address”, replacing “such other relevant information as said commissioner may require” with “gender, race and ethnicity”, adding Subdivs. (2), (3) and (4), replacing “such a report” with “an accurate report”, deleting immunity from civil or criminal liability and adding “not liable for the act of disclosing said report to the commissioner or to the director of health”, made a technical change re title of Chief Information Officer and required commissioner to determine “format” as well as method, added new Subsecs. (b) and (c) and relettered Subsec. (b) as (d); June Sp. Sess. P.A. 07-2 amended Subsec. (a) to extend applicability to all clinical laboratories, not just private clinical laboratories, to trigger reporting requirements when blood lead analysis results equal or exceed 10 micrograms per deciliter of blood, to redesignate existing Subdivs. (1) to (4) as Subparas. (A) to (D), to designate as Subdiv. (1) existing provisions re reports to Commissioner of Public Health and local directors of health and to add new Subdiv. (2) re reports to health care providers and notice to parents and guardians, effective October 1, 2007, and amended Subsec. (d) to require local directors of health to provide parents and guardians with information about potential eligibility for birth-to-three services and to add provisions requiring such directors to conduct inspections and order remediation whenever a confirmed venous blood lead level equals or exceeds 15 micrograms per deciliter but is less than 20 micrograms per deciliter or, on and after January 1, 2012, equals or exceeds 10 micrograms per deciliter, effective January 1, 2009; pursuant to P.A. 11-51, “Chief Information Officer of the Department of Information Technology” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 15-172 amended Subsec. (a)(1) by adding reference to district and amended Subsec. (d) by adding reference to district, replacing provision re child reported pursuant to Subsec. (a) with Subdiv. (1) re child known to have certain confirmed venous blood lead level and Subdiv. (2) re child who is the subject of a report and adding provision re information to be provided on one occasion.



Section 19a-110a - Regional lead poisoning treatment centers.

The Commissioner of Public Health may, within available appropriations, establish two regional lead poisoning treatment centers in different areas of the state by providing grants-in-aid to two hospitals, each with a demonstrated expertise in lead poisoning prevention as determined by the commissioner. Each center shall serve a designated area of the state to provide services including, but not limited to, consultation services for physicians regarding proper treatment of lead poisoning. No grant may be provided pursuant to this section until the task force report required under section 4 of public act 92-192* has been submitted.

(P.A. 92-192, S. 3, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

*Note: Section 4 of public act 92-192 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-111 - (Formerly Sec. 19-65f). Investigation. Preventive measures. Relocation of families. Reports. Regulations.

Upon receipt of each report of confirmed venous blood lead level equal to or greater than twenty micrograms per deciliter of blood, the local director of health shall make or cause to be made an epidemiological investigation of the source of the lead causing the increased lead level or abnormal body burden and shall order action to be taken by the appropriate person responsible for the condition that brought about such lead poisoning as may be necessary to prevent further exposure of persons to such poisoning. In the case of any residential unit where such action will not result in removal of the hazard within a reasonable time, the local director of health shall utilize such community resources as are available to effect relocation of any family occupying such unit. The local director of health may permit occupancy in said residential unit during abatement if, in such director's judgment, occupancy would not threaten the health and well-being of the occupants. The local director of health shall, not later than thirty days after the conclusion of such director's investigation, report to the Commissioner of Public Health the result of such investigation and the action taken to ensure against further lead poisoning from the same source, including any measures taken to effect relocation of families. Such report shall include information relevant to the identification and location of the source of lead poisoning and such other information as the commissioner may require pursuant to regulations adopted in accordance with the provisions of chapter 54. The commissioner shall maintain comprehensive records of all reports submitted pursuant to this section and section 19a-110. Such records shall be geographically indexed in order to determine the location of areas of relatively high incidence of lead poisoning. The commissioner shall establish, in conjunction with recognized professional medical groups, guidelines consistent with the National Centers for Disease Control for assessment of the risk of lead poisoning, screening for lead poisoning and treatment and follow-up care of individuals including children with lead poisoning, women who are pregnant and women who are planning pregnancy. Nothing in this section shall be construed to prohibit a local building official from requiring abatement of sources of lead.

(1971, P.A. 22, S. 2; P.A. 77-614, S. 323, 610; P.A. 87-394, S. 2, 7; P.A. 92-192, S. 2, 5; P.A. 93-321, S. 2, 6; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-231, S. 8.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-65f transferred to Sec. 19a-111 in 1983; P.A. 87-394 added provisions re contents of reports, regulations, quarterly summaries and guidelines; P.A. 92-192 added provision that a blood lead level greater than twenty micrograms per deciliter of blood will cause an investigation to be conducted and added provisions that the guidelines established by the commissioner be consistent with those of the National Centers for Disease Control for assessment of the risk of lead poisoning, screening for lead poisoning and follow-up care; P.A. 93-321 added provision permitting occupancy during abatement, changed “may” to “shall” re establishment of guidelines, added treatment including children, pregnant women and women planning pregnancy and added provision affirming building officials' right to require abatement; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-231 deleted provision re quarterly summary of records and made technical changes.

See Sec. 20-474 for applicable definitions.

Cited. 45 CS 136.



Section 19a-111a - Lead poisoning prevention program. Lead state agency.

(a) The Department of Public Health shall be the lead state agency for lead poisoning prevention in this state. The Commissioner of Public Health shall (1) identify the state and local agencies in this state with responsibilities related to lead poisoning prevention, and (2) schedule a meeting of such state agencies and representative local agencies at least once annually in order to coordinate lead poisoning prevention efforts in this state.

(b) The commissioner shall establish a lead poisoning prevention program to provide screening, diagnosis, consultation, inspection and treatment services, including, but not limited to, the prevention and elimination of lead poisoning through research, abatement, education and epidemiological and clinical activities. Such program shall include, but need not be limited to, the screening services provided pursuant to section 19a-111g.

(c) Within available appropriations, the commissioner may contract with individuals, groups or agencies for the provision of necessary services and enter into assistance agreements with municipalities, cities, boroughs or district departments of health or special service districts for the development and implementation of comprehensive lead poisoning prevention programs consistent with the provisions of sections 19a-110 to 19a-111c, inclusive.

(P.A. 87-394, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 18; June Sp. Sess. P.A. 07-2, S. 47.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 made a technical change in Subsec. (b); June Sp. Sess. P.A. 07-2 amended Subsec. (a) to designate Department of Public Health as lead state agency for lead poisoning prevention and establish duties as lead state agency, designated existing provisions re lead poisoning prevention program as new Subsec. (b) and expanded program to include lead screening services provided pursuant to Sec. 19a-111g and redesignated existing Subsec. (b) as Subsec. (c).

Cited. 31 CA 359.



Section 19a-111b - Educational and publicity program. Early diagnosis program. Program for detection of sources of lead poisoning.

Within the lead poisoning prevention program established pursuant to section 19a-111a:

(1) The commissioner shall institute an educational and publicity program in order to inform the general public, teachers, social workers and other human services personnel; owners of residential property, and in particular, buildings constructed prior to 1950; and health services personnel of the danger, frequency and sources of lead poisoning and methods of preventing such poisoning;

(2) The commissioner shall establish an early diagnosis program to detect cases of lead poisoning. Such program shall include, but not be limited to, the routine examination of children under the age of six in accordance with protocols promulgated by the National Centers for Disease Control. Results equal to or greater than the levels specified in section 19a-110 from any examination pursuant to sections 19a-110 to 19a-111c, inclusive, shall be provided to the child's parent or legal guardian, the local director of health and the commissioner; and

(3) The commissioner shall establish a program for the detection of sources of lead poisoning. Within available appropriations, such program shall include the identification of dwellings in which paint, plaster or other accessible substances contain toxic levels of lead and the inspection of areas surrounding such dwellings for lead-containing materials. Any person who detects a toxic level of lead, as defined by the commissioner, shall report such findings to the commissioner. The commissioner shall inform all interested parties, including but not limited to, the owner of the building, the occupants of the building, enforcement officials and other necessary parties.

(P.A. 87-394, S. 4, 7; P.A. 03-252, S. 19.)

History: P.A. 03-252 made a technical change in Subdiv. (2).

Cited. 31 CA 359.



Section 19a-111c - Abatement of lead in dwellings. List of encapsulant products. Regulations.

(a) The owner of any dwelling in which the paint, plaster or other material is found to contain toxic levels of lead and in which children under the age of six reside, shall abate, remediate or manage such dangerous materials consistent with regulations adopted pursuant to this section. The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to establish requirements and procedures for testing, remediation, abatement and management of materials containing toxic levels of lead. For the purposes of this section, “remediation” means the use of interim controls, including, but not limited to, paint stabilization, spot point repair, dust control, specialized cleaning and covering of soil with mulch.

(b) The commissioner shall authorize the use of any liquid, cementitious or flexible lead encapsulant product which complies with an appropriate standard for such products developed by the American Society for Testing and Materials or similar testing organization acceptable to the commissioner for the abatement and remediation of lead hazards. The commissioner shall maintain a list of all such approved lead encapsulant products that may be used in this state for the abatement and remediation of lead hazards.

(c) (1) The Commissioner of Public Health may adopt regulations, in accordance with chapter 54, to regulate paint removal from the exterior of any building or structure where the paint removal project may present a health hazard to neighboring premises. The regulations may establish: (A) Definitions, (B) applicability and exemption criteria, (C) procedures for submission of notifications, (D) appropriate work practices, and (E) penalties for noncompliance.

(2) The Commissioner of Public Health may adopt regulations, in accordance with chapter 54, to regulate the standards and procedures for testing, remediation, as defined in this section, abatement and management of materials containing toxic levels of lead in any premises.

(P.A. 87-394, S. 5, 7; P.A. 93-321, S. 3, 6; P.A. 95-204, S. 1, 2; 95-257, S. 12, 21, 58; June sp. Sess. P.A. 07-2, S. 54.)

History: P.A. 93-321 replaced requirement that dangerous materials be removed or covered with requirement that building owner “abate or manage” such materials “consistent with regulations adopted pursuant to this section”; P.A. 95-204 required the commissioner to authorize use of and keep a list of lead encapsulant products, effective June 28, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 07-2 designated provisions re owner's duty to abate and corresponding regulations as Subsec. (a) and expanded owner's duty to include remediation of dangerous materials, expanded scope of regulations to include requirements and procedures for testing, remediation and management of dangerous materials and defined “remediation”, designated provisions re approved lead encapsulant products as Subsec. (b) and added references to remediation of lead hazards therein and added Subsec. (c) authorizing Commissioner of Public Health to adopt regulations re paint removal from building exteriors and standards and procedures for testing, remediation, abatement and management of materials containing toxic levels of lead in any premises.

Cited. 31 CA 359.



Section 19a-111d - Regulations.

Section 19a-111d is repealed, effective October 1, 2003.

(P.A. 87-394, S. 6, 7; P.A. 03-252, S. 25.)



Section 19a-111e - Federal funds for lead poisoning prevention programs.

The Department of Public Health shall apply for, qualify for and accept any federal funds made available or allotted under any federal act for state lead poisoning prevention programs including lead abatement certification programs pursuant to the federal Residential Lead-Based Paint Hazard Reduction Act of 1992.

(P.A. 93-321, S. 5, 6; 93-381, S. 9, 39; 93-435, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-321 effective June 29, 1993 (Revisor's note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-111f - Transferred

Transferred to Sec. 19a-109aa.



Section 19a-111g - Pediatric lead testing and risk assessment. Exemption.

(a) Each primary care provider giving pediatric care in this state, excluding a hospital emergency department and its staff: (1) Shall conduct lead testing at least annually for each child nine to thirty-five months of age, inclusive, in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; (2) shall conduct lead testing for any child thirty-six to seventy-two months of age, inclusive, who has not been previously tested or for any child under seventy-two months of age, if clinically indicated as determined by the primary care provider in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; (3) shall provide, before such lead testing occurs, educational materials or anticipatory guidance information concerning lead poisoning prevention to such child's parent or guardian in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; (4) shall conduct a medical risk assessment at least annually for each child thirty-six to seventy-two months of age, inclusive, in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; and (5) may conduct a medical risk assessment at any time for any child thirty-six months of age or younger who is determined by the primary care provider to be in need of such risk assessment in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut.

(b) The requirements of this section do not apply to any child whose parents or guardians object to blood testing as being in conflict with their religious tenets and practice.

(June Sp. Sess. P.A. 07-2, S. 48; P.A. 14-231, S. 9.)

History: June Sp. Sess. P.A. 07-2 effective January 1, 2009; P.A. 14-231 amended Subsec. (a) by replacing “screening” with “testing” and making a conforming change, adding new Subdiv. (3) re educational materials and anticipatory guidance information, redesignating existing Subdiv. (3) re medical risk assessment as Subdiv. (4) and amending same by replacing “seventy-one” with “seventy-two”, and redesignating existing Subdiv. (4) as Subdiv. (5).



Section 19a-111h - Review of lead poisoning data. Regulations.

Not later than January 1, 2008, the Commissioner of Public Health shall review the data collected by the Department of Public Health regarding lead poisoning to determine if the data is recorded in a format that is compatible with the information reported by institutions and laboratories pursuant to section 19a-110. If the commissioner finds that such data should be reported in a different manner, the commissioner shall adopt regulations, in accordance with chapter 54, to establish the manner for reporting such data.

(June Sp. Sess. P.A. 07-2, S. 53.)



Section 19a-111i - Report re lead poisoning prevention efforts.

(a) On or before January 1, 2009, and annually thereafter, the Commissioner of Public Health shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services on the status of lead poisoning prevention efforts in the state. Such report shall include, but not be limited to, (1) the number of children screened for lead poisoning during the preceding calendar year, (2) the number of children diagnosed with elevated blood levels during the preceding calendar year, and (3) the amount of testing, remediation, abatement and management of materials containing toxic levels of lead in all premises during the preceding calendar year.

(b) On or before January 1, 2011, the Commissioner of Public Health shall (1) evaluate the lead screening and risk assessment conducted pursuant to sections 19a-110 and 19a-111g, and (2) report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services on the effectiveness of such screening and assessment, including a recommendation as to whether such screening and assessment should be continued as specified in said sections 19a-110 and 19a-111g.

(June Sp. Sess. P.A. 07-2, S. 58.)



Section 19a-111j - Financial assistance to local health departments for lead poisoning prevention and control.

(a) The Department of Public Health shall, within available appropriations, establish and administer a program of financial assistance to local health departments for expenses incurred in complying with this section and the applicable provisions of sections 19a-110, 19a-111a, 19a-206, 47a-52 and 47a-54f. Local health departments shall use the funds disbursed through the program for lead poisoning prevention and control services as described in subsection (b) of this section and other lead poisoning prevention and control purposes approved by the Department of Public Health.

(b) To be eligible to receive program funding from the Department of Public Health, a local health department shall administer a local lead poisoning prevention and control program approved by the department. Such program shall include, but need not be limited to: (1) Case management services; (2) lead poisoning educational services; (3) environmental health services; (4) health education services, including, but not limited to, education concerning proper nutrition for good health and the prevention of lead poisoning; and (5) participation in the Department of Public Health's system for the collection, tabulation, analysis and reporting of lead poisoning prevention and control statistics.

(c) A local health department may directly provide lead poisoning prevention and control services within its geographic coverage area or may contract for the provision of such services. A local health department's case management services shall include medical, behavioral, epidemiological and environmental intervention strategies for each child having one confirmed blood lead level that is equal to, or greater than, twenty micrograms of lead per deciliter of blood or two confirmed blood lead levels, collected from samples taken not less than three months apart, that are equal to, or greater than, fifteen micrograms of lead per deciliter of blood but less than twenty micrograms of lead per deciliter of blood. A local health department shall initiate case management services for such child not later than five business days after the local health department receives the results of a test confirming that the child has a blood lead level as described in this subsection.

(d) A local health department's educational services shall include the distribution of educational materials concerning lead poisoning prevention to the parent, legal guardian and the appropriate health care provider for each child with a confirmed blood lead level equal to, or greater than, ten micrograms of lead per deciliter of blood.

(e) The Department of Public Health shall disburse program funds to the local health department on an annual basis. After approving a local health department's application for program funding, the funding period shall begin on July first each year. The amount of such funding shall be determined by the Department of Public Health based on the number of confirmed childhood lead poisoning cases reported in the local health department's geographic coverage area during the previous calendar year. The director of any local health department that applies for program funding shall submit, not later than September thirtieth, annually, to the Department of Public Health a report concerning the local health department's lead poisoning and prevention control program. Such report shall contain: (1) A proposed budget for the expenditure of program funds for the new fiscal year; (2) a summary of planned program activities for the new fiscal year; and (3) a summary of program expenditures, services provided and operational activities during the previous fiscal year. The Department of Public Health shall approve a local health department's proposed budget prior to disbursing program funds to the local health department.

(June Sp. Sess. P.A. 07-2, S. 59; P.A. 12-202, S. 1.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 12-202 designated existing provisions as Subsec. (a) and amended same to add reference to compliance with “this section” re expenses incurred, delete provision re adoption of regulations and add provision re use of funds by local health departments and added Subsec. (b) re requirements for funding eligibility, Subsec. (c) re prevention and control services and case management services, Subsec. (d) re educational services and Subsec. (e) re disbursement of program funds to and reports by local health departments.



Section 19a-111k - Applicability of OSHA standards to abatement and remediation of lead hazards.

All standards adopted by the federal Occupational Safety and Health Administration, including, but not limited to, standards listed in 29 CFR 1910.1025 and 1926.62, as adopted pursuant to chapter 571 or 29 USC 651 et seq., as from time to time amended, as appropriate, and only as those standards apply to employers and employees, shall apply to the provisions of sections 19a-111c, 19a-206, 47a-52 and 47a-54f.

(June Sp. Sess. P.A. 07-2, S. 60.)



Section 19a-111l - Guidelines on mold abatement protocols.

On or before October 1, 2006, the Department of Public Health shall publish guidelines establishing mold abatement protocols that include acceptable methods for performing mold remediation or abatement work. Such guidelines shall not be deemed to be regulations, as defined in section 4-166.

(P.A. 06-195, S. 40.)

History: P.A. 06-195 effective June 7, 2006.



Section 19a-112 - (Formerly Sec. 19-66b). Sterilization procedures to be performed only by doctors of medicine. Consent required.

Medical and surgical sterilization procedures for the prevention of human procreation shall be performed only by doctors of medicine duly licensed under chapter 370 and only after legal consent to such procedure, in accordance with applicable existing statutes, shall have been obtained.

(1971, P.A. 777.)

History: Sec. 19-66b transferred to Sec. 19a-112 in 1983.



Section 19a-112a - Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations. Protocol. Sexual assault evidence collection kit. Transfer, analysis and preservation of evidence. Costs. Training and sexual assault examiner programs.

(a) There is created a Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations composed of fourteen members as follows: The Chief State’s Attorney or a designee; the executive director of the Permanent Commission on the Status of Women or a designee; the Commissioner of Children and Families or a designee; one member from the Division of State Police and one member from the Division of Scientific Services appointed by the Commissioner of Emergency Services and Public Protection; one member from Connecticut Sexual Assault Crisis Services, Inc. appointed by its board of directors; one member from the Connecticut Hospital Association appointed by the president of the association; one emergency physician appointed by the president of the Connecticut College of Emergency Physicians; one obstetrician-gynecologist and one pediatrician appointed by the president of the Connecticut State Medical Society; one nurse appointed by the president of the Connecticut Nurses’ Association; one emergency nurse appointed by the president of the Emergency Nurses’ Association of Connecticut; one police chief appointed by the president of the Connecticut Police Chiefs Association; and one member of the Office of Victim Services within the Judicial Department. The Chief State’s Attorney or a designee shall be chairman of the commission. The commission shall be within the Division of Criminal Justice for administrative purposes only.

(b) (1) For the purposes of this section, “protocol” means the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, including the Interim Sexual Assault Toxicology Screen Protocol, as revised from time to time and as incorporated in regulations adopted in accordance with subdivision (2) of this subsection, pertaining to the collection of evidence in any sexual assault investigation.

(2) The commission shall recommend the protocol to the Chief State’s Attorney for adoption as regulations in accordance with the provisions of chapter 54. Such protocol shall include nonoccupational post-exposure prophylaxis for human immunodeficiency virus (nPEP), as recommended by the National Centers for Disease Control. The commission shall annually review the protocol and may annually recommend changes to the protocol for adoption as regulations.

(c) The commission shall design a sexual assault evidence collection kit and may annually recommend changes in the kit to the Chief State’s Attorney. Each kit shall include instructions on the proper use of the kit, standardized reporting forms, standardized tests which shall be performed if the victim so consents and standardized receptacles for the collection and preservation of evidence. The commission shall provide the kits to all health care facilities in the state at which evidence collection examinations are performed at no cost to such health care facilities.

(d) Each health care facility in the state which provides for the collection of sexual assault evidence shall follow the protocol as described in subsection (b) of this section and, with the consent of the victim, shall collect sexual assault evidence. After the collection of any evidence, the health care facility shall contact a police department to receive the evidence. Not later than ten days after the collection of the evidence, the police department shall transfer the evidence, in a manner that maintains the integrity of the evidence, to the Division of Scientific Services within the Department of Emergency Services and Public Protection or the Federal Bureau of Investigation laboratory. If the evidence is transferred to the division, the division shall analyze the evidence not later than sixty days after the collection of the evidence or, if the victim chose to remain anonymous and not report the sexual assault to the police department at the time of collection, shall hold the evidence for at least five years after the collection of the evidence. If a victim reports the sexual assault to the police department after the collection of the evidence, such police department shall notify the division that a report has been filed not later than five days after filing such report and the division shall analyze the evidence not later than sixty days after receiving such notification. The division shall hold any evidence received and analyzed pursuant to this subsection until the conclusion of any criminal proceedings. The failure of a police department to transfer the evidence not later than ten days after the collection of the evidence, or the division to analyze the evidence not later than sixty days after the collection of the evidence or after receiving a notification from a police department, shall not affect the admissibility of the evidence in any suit, action or proceeding if the evidence is otherwise admissible.

(e) (1) No costs incurred by a health care facility for the examination of a victim of sexual assault, when such examination is performed for the purpose of gathering evidence as prescribed in the protocol, including the costs of testing for pregnancy and sexually transmitted diseases and the costs of prophylactic treatment as provided in the protocol, and no costs incurred for a medical forensic assessment interview conducted by a health care facility or provider or by an examiner working in conjunction with a multidisciplinary team established pursuant to section 17a-106a or with a child advocacy center, shall be charged directly or indirectly to such victim. Any such costs shall be charged to the Forensic Sex Evidence Exams account in the Judicial Department.

(2) No costs incurred by a health care facility for any toxicology screening of a victim of sexual assault, when such screening is performed as prescribed in the protocol, shall be charged directly or indirectly to such victim. Any such costs shall be charged to the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(f) The commission shall advise the Chief State’s Attorney on the establishment of a mandatory training program for health care facility staff regarding the implementation of the regulations, the use of the evidence collection kit and procedures for handling evidence.

(g) The commission shall advise the Chief State’s Attorney not later than July 1, 1997, on the development of a sexual assault examiner program and annually thereafter on the implementation and effectiveness of such program.

(P.A. 88-210, S. 1, 3; P.A. 92-151, S. 1, 2; P.A. 93-91, S. 1, 2; 93-340, S. 6, 19; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-257, S. 2, 13; P.A. 98-5; 98-24; P.A. 99-218, S. 7, 16; June 30 Sp. Sess. P.A. 03-6, S. 162, 163; P.A. 05-272, S. 16; P.A. 10-102, S. 1; P.A. 11-51, S. 134; June Sp. Sess. P.A. 12-1, S. 141; P.A. 15-207, S. 1.)

History: P.A. 92-151 added new Subsecs. (d) and (e) concerning the holding of evidence and costs associated with gathering evidence; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-340 amended Subsec. (a) to increase the membership of the commission from 11 to 13 members, add the commissioner of children and youth services or his designee as a member, specify that one member shall be from the division of state police rather than from the state police major crimes division, specify that the member from the state police forensic science laboratory be appointed by the commissioner of public safety rather than the director of said laboratory, replace “emergency room physician” with “emergency physician” and specify that said physician be appointed by the president of the Connecticut College of Emergency Physicians rather than the president of the Connecticut State Medical Society, specify that the president of the Connecticut Nurses’ Association appoint one nurse rather than one emergency room nurse, add one emergency nurse appointed by the president of the Emergency Nurses’ Association as a member, designate the chief state’s attorney or his designee as chairman and specify that the commission be within the division of criminal justice, rather than the department of administrative services, for administrative purposes, amended Subsec. (b) to replace “hospital protocol” with “health care facility protocol”, require the commission to recommend the protocol to the chief state’s attorney rather than to the commissioner of health services, require the regulations to be adopted by January 1, 1994, rather than by May 26, 1989, require the commission to review the protocol annually and authorize the commission to recommend changes to the protocol annually rather than every two years, amended Subsec. (c) to require the commission to design a sexual assault evidence kit “not later than January 1, 1994”, authorize the commission to annually recommend changes in the kit to the chief state’s attorney and replace “institutions in the state with emergency rooms or trauma center facilities” with “health care facilities in the state at which evidence collection examinations are performed”, amended Subsec. (d) to replace “institution in the state with an emergency room or trauma center facility” with “health care facility in the state”, amended Subsec. (e) to replace “hospital or other medical facility” with “health care facility” and added Subsecs. (f) and (g) requiring the commission to advise the chief state’s attorney on the establishment of a training program for health care facility staff and on the development, implementation and effectiveness of a sexual assault examiner program, respectively, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-257 amended Subsecs. (b) and (g) by changing “January 1, 1994” to “July 1, 1997”, amended Subsec. (c) by deleting reference to January 1, 1994, and amended Subsec. (d) by changing “request” to “consent” and amending procedure for the analysis of evidence by the state police forensic science laboratory or the Department of Health toxicology laboratory, effective July 1, 1997; P.A. 98-5 amended Subsec. (a) to increase the membership of the commission from 13 to 14 members by adding one police chief appointed by the president of the Connecticut Police Chiefs Association; P.A. 98-24 amended Subsec. (d) to authorize the transfer of evidence to the Federal Bureau of Investigation laboratory; P.A. 99-218 deleted the Commissioner of Public Health from membership on the commission, replaced state police forensic science laboratory with Division of Scientific Services, deleted reference to the Department of Public Health toxicological laboratory and made technical changes, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to insert Subdiv. designators, redefine “protocol” as “the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, including the Interim Sexual Assault Toxicology Screen Protocol, as revised from time to time and as incorporated in regulations adopted in accordance with subdivision (2) of this subsection, pertaining to the collection of evidence in any sexual assault investigation” rather than “the state of Connecticut health care facility protocol for victims of sexual assault which shall consist of regulations adopted in accordance with this subsection pertaining to the collection of evidence in any sex offense crime” and delete obsolete provision requiring the regulations to be adopted not later than July 31, 1997, and amended Subsec. (e) to designate existing provisions as Subdiv. (1) and amend said Subdiv. to include “the costs of testing for pregnancy and sexually transmitted diseases and the costs of prophylactic treatment as provided in the protocol” in the costs incurred by a health care facility that shall not be charged to the victim and make technical changes and to add new Subdiv. (2) prohibiting the charging to the victim of costs incurred for any toxicology screening performed as prescribed in the protocol and requiring the costs be charged to the Division of Scientific Services within the Department of Public Safety, effective August 20, 2003; P.A. 05-272 amended Subsec. (b)(2) by requiring protocol for health care response to victims of sexual assault to include nonoccupational post-exposure prophylaxis for HIV (nPEP), as recommended by the National Centers for Disease Control, effective July 1, 2005; P.A. 10-102 amended Subsec. (e)(1) to require costs to be charged to Office of Victim Services within Judicial Department rather than Division of Criminal Justice, effective June 2, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to add 1 member of the Office of Victim Services to the commission, and amended Subsec. (e)(1) to prohibit charging the victim costs incurred for a medical forensic assessment interview conducted by a health care facility or a provider or examiner working with a multidisciplinary team or child advocacy center, and require that costs be charged to the Forensic Sex Evidence Exams account in the Judicial Department, rather than to the Office of Victim Services; P.A. 15-207 amended Subsec. (d) by adding provisions re police department to transfer sexual assault evidence not later than 10 days after collection and re Division of Scientific Services to analyze sexual assault evidence not later than 60 days after collection or after receiving notification from a police department, and to hold sexual assault evidence for at least 5 years, rather than 60 days, when collected from a victim who chose to remain anonymous, and adding provision re failure to transfer or analyze sexual assault evidence not to affect admissibility of the evidence.



Section 19a-112b - Services to victims of sexual acts.

The Department of Public Health shall provide to victims of a sexual act constituting a violation of section 53-21, 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b, 53a-73a or 53a-192a, regardless of whether any person is convicted or adjudicated delinquent for such violation, the following services: (1) Counseling regarding human immunodeficiency virus and acquired immune deficiency syndrome; (2) HIV-related testing; and (3) referral service for appropriate health care and support services. Such services shall be provided through counseling and testing sites funded by the Department of Public Health.

(May Sp. Sess. P.A. 94-6, S. 25, 28; P.A. 95-257, S. 12, 21, 58; P.A. 15-195, S. 1.)

History: May Sp. Sess. P.A. 94-6 effective June 21, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 15-195 added reference to Sec. 53a-192a and made technical changes.



Section 19a-112c - Educational materials for sexual assault victims.

The Department of Public Health shall work with the Connecticut Sexual Assault Crises Services, Inc. to develop educational materials about human immunodeficiency virus and acquired immune deficiency syndrome, specifically as they relate to sexual assault, for distribution to sexual assault victims through hospitals, rape crisis centers, HIV testing sites, the Division of Criminal Justice and other appropriate agencies. The materials shall include, but not be limited to, the following subjects: (1) The risks associated with HIV and sexual violence; (2) information about available testing options; (3) risk reduction information; and (4) referrals and information regarding rape crisis centers and HIV testing sites.

(May Sp. Sess. P.A. 94-6, S. 26, 28; P.A. 95-257, S. 12, 21, 58.)

History: May Sp. Sess. P.A. 94-6 effective June 21, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 242 C. 1.



Section 19a-112d - Sexual assault victims account.

There is established a sexual assault victims account which shall be a separate, nonlapsing account within the General Fund. The account shall contain the moneys authorized pursuant to section 54-143c, and any other moneys required by law to be deposited in the account, and shall be held in trust separate and apart from all other moneys, funds and accounts. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Investment earnings credited to the account shall become part of the account. Amounts in the account shall be expended only pursuant to appropriations by the General Assembly, for the fiscal year ending June 30, 2006, and each fiscal year thereafter, for the purpose of providing funds to the Department of Public Health for sexual assault crisis services furnished to victims of sexual assault in this state, provided such amounts so expended shall not supplant any state or federal funds otherwise available for such services.

(P.A. 04-121, S. 1.)

History: P.A. 04-121 effective July 1, 2004.



Section 19a-112e - Provision of emergency treatment to a victim of sexual assault. Standard of care.

(a) As used in this section:

(1) “Emergency contraception” means one or more prescription drugs used separately or in combination administered to or self-administered by a patient to prevent pregnancy, within a medically recommended amount of time after sexual intercourse and provided for that purpose, in accordance with professional standards of practice, and determined to be safe by the United States Food and Drug Administration.

(2) “Emergency treatment” means any medical examination or treatment provided in a licensed health care facility to a victim of sexual assault following an alleged sexual assault.

(3) “Medically and factually accurate and objective” means verified or supported by the weight of research conducted in compliance with accepted scientific methods and published in peer-reviewed journals, where applicable.

(4) “Victim of sexual assault” means any female person who alleges or is alleged to have suffered an injury as a result of a sexual offense.

(5) “Sexual offense” means a violation of subsection (a) of section 53a-70, section 53a-70a or 53a-70b, subsection (a) of section 53a-71, section 53a-72a or 53a-72b, subdivision (2) of subsection (a) of section 53a-86, subdivision (2) of subsection (a) of section 53a-87 or section 53a-90a, 53a-196a or 53a-196b.

(6) “Independent provider” means a physician licensed under chapter 370, a physician assistant licensed under chapter 370, an advanced practice registered nurse or registered nurse licensed under chapter 378, or a nurse-midwife licensed under chapter 377, all of whom are trained to conduct a forensic exam in accordance with the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, published by the Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations pursuant to section 19a-112a.

(b) The standard of care for each licensed health care facility that provides emergency treatment to a victim of sexual assault shall include promptly:

(1) Providing each victim of sexual assault with medically and factually accurate and objective information relating to emergency contraception;

(2) Informing such victim of sexual assault of the availability of emergency contraception, its use and efficacy; and

(3) Providing emergency contraception to such victim of sexual assault at the facility upon the request of such victim, except that a licensed health care facility shall not be required to provide emergency contraception to a victim of sexual assault who has been determined to be pregnant through the administration of a pregnancy test approved by the United States Food and Drug Administration.

(c) In order to comply with the standard of care requirements prescribed in subsection (b) of this section, a licensed health care facility may contract with one or more independent providers to: (1) Ensure compliance at the facility with the standard of care requirements prescribed in said subsection (b), and (2) conduct at the facility a forensic exam of the sexual assault victim in accordance with the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, published by the Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations pursuant to section 19a-112a.

(d) No licensed health care facility that provides emergency treatment to a victim of sexual assault shall determine such facility's protocol for complying with the standard of care requirements prescribed in subsection (b) of this section on any basis other than a pregnancy test approved by the United States Food and Drug Administration.

(P.A. 07-24, S. 1.)



Section 19a-112f - Sexual Assault Forensic Examiners Advisory Committee. Membership. Duties re establishment and implementation of sexual assault forensic examiners program.

(a) There is established a Sexual Assault Forensic Examiners Advisory Committee consisting of the following: (1) The Chief Court Administrator, or the Chief Court Administrator's designee; (2) the Chief State's Attorney, or the Chief State's Attorney's designee; (3) the Commissioner of Public Health, or the commissioner's designee; (4) a representative from the Division of Scientific Services, appointed by the Commissioner of Emergency Services and Public Protection; (5) a representative from the Division of State Police appointed by the Commissioner of Emergency Services and Public Protection; (6) the Victim Advocate, or the Victim Advocate's designee; (7) the president of the Connecticut Hospital Association, or the president's designee; (8) the president of the Connecticut College of Emergency Physicians, or the president's designee; (9) one member from Connecticut Sexual Assault Crisis Services, Inc., appointed by its board of directors; (10) one member from the Connecticut Police Chiefs Association, appointed by the association; (11) one member from the Connecticut Emergency Nurses Association, appointed by the association; and (12) one member from the Connecticut Chapter of the International Association of Forensic Nurses, appointed by the association.

(b) The committee shall advise the Office of Victim Services on the establishment and implementation of the sexual assault forensic examiners program pursuant to subdivision (17) of subsection (b) of section 54-203 and section 19a-112g. The committee shall make specific recommendations concerning: (1) The recruitment of registered nurses, advanced practice registered nurses and physicians to participate in such program; (2) the development of a specialized training course concerning such program for registered nurses, advanced practice registered nurses and physicians who participate in the program; (3) the development of agreements between the Judicial Branch, the Department of Public Health and acute care hospitals relating to the scope of services offered under the program and hospital standards governing the provision of such services; (4) individual case tracking mechanisms; (5) utilization of medically accepted best practices; and (6) the development of quality assurance measures.

(c) The Sexual Assault Forensic Examiners Advisory Committee shall terminate on June 30, 2013.

(Sept. Sp. Sess. P.A. 09-3, S. 47; P.A. 11-51, S. 134; P.A. 12-133, S. 30, 46.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-133 amended Subsec. (c) to substitute “2013” for “2012”, effective June 15, 2012, and amended Subsec. (b) substituting “subdivision (17)” for “subdivision (18)” of Sec. 54-203(b), effective October 1, 2012.



Section 19a-112g - Sexual assault forensic examiners. Responsibilities.

(a) As used in this section:

(1) “Sexual assault forensic examiner” means a registered nurse or advanced practice registered nurse licensed pursuant to chapter 378 or a physician licensed pursuant to chapter 370; and

(2) “Health care facility” means a facility (A) operated by an institution of higher education, (B) licensed by the Department of Public Health as an infirmary operated by an educational institution or as an outpatient clinic, and (C) accredited by the Joint Commission or the Accreditation Association for Ambulatory Health Care.

(b) A sexual assault forensic examiner may provide immediate care and treatment to a victim of sexual assault who is a patient in an acute care hospital or in a health care facility and collect evidence pertaining to the investigation of any sexual assault in accordance with the State of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, published by the Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations pursuant to section 19a-112a. Services provided by a sexual assault forensic examiner shall be: (1) In accordance with the policies and accreditation standards of the acute care hospital or health care facility; and (2) pursuant to a written agreement entered into by the (A) acute care hospital or health care facility, (B) Department of Public Health, and (C) Office of Victim Services concerning the participation of the acute care hospital or health care facility in the sexual assault forensic examiners program. Nothing in this section shall be construed as altering the scope of the practice of nursing as set forth in section 20-87a.

(Sept. Sp. Sess. P.A. 09-3, S. 48; P.A. 15-16, S. 1.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009; P.A. 15-16 amended Subsec. (a) by designating existing provision re definition of “sexual assault forensic examiner” as Subdiv. (1) and adding Subdiv. (2) defining “health care facility”, amended Subsec. (b) by adding references to health care facility, and made technical and conforming changes, effective July 1, 2015.



Section 19a-112h - Financial assistance for victims of sexual assault.

The Commissioner of Public Health shall establish and contract for the administration of a program using AIDS Services funding to provide financial assistance to victims of sexual assault for drugs prescribed by a physician for nonoccupational post-exposure prophylaxis for human immunodeficiency virus consistent with recommendations of the National Centers for Disease Control and Prevention and the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault. The commissioner shall give priority for benefits under the program established pursuant to this section to sexual assault victims who are uninsured or underinsured and for whom the program is a payer of last resort. The commissioner shall issue a request for proposal totaling twenty-five thousand dollars annually to which a qualified organization may apply to administer the program.

(P.A. 11-44, S. 173.)

History: P.A. 11-44 effective July 1, 2011.



Section 19a-113 - (Formerly Sec. 19-66c). Sale or distribution of compressed air for underwater breathing apparatus.

The Commissioner of Public Health shall adopt, in accordance with chapter 54, and enforce regulations concerning the quality of the compressed air sold for use in self-contained underwater breathing apparatus. No compressed air shall be sold or distributed for such use unless it complies with the standards of quality established by the commissioner. Any person who violates the provisions of this section shall be fined not more than five hundred dollars.

(P.A. 73-60; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 16, 24; P.A. 12-80, S. 11.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-66c transferred to Sec. 19a-113 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 12-80 deleted provision authorizing a term of imprisonment of not more than 5 months.



Section 19a-113a - Cardiopulmonary resuscitation certification of lifeguards.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, requiring that persons who are employed as lifeguards shall be certified in cardiopulmonary resuscitation by the American Heart Association, the American Red Cross or the American Safety and Health Institute.

(P.A. 87-182; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-36, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-36 added provision re certification by the American Safety and Health Institute.



Section 19a-114 - (Formerly Sec. 19-66d). Transfer of the staff of the Commission on Hospitals and Health Care to the Department of Public Health and Addiction Services.

Section 19a-114 is repealed, effective July 1, 1995.

(P.A. 75-562, S. 6, 8; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 57, 58.)



Section 19a-115 - (Formerly Sec. 19-66f). Regulation of medical test units.

Section 19a-115 is repealed, effective October 1, 2007.

(P.A. 77-500; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-68; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 90.)



Section 19a-116 - (Formerly Sec. 19-66g). Regulation of facilities which offer abortion services.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, establishing standards to control and ensure the quality of medical care provided to any pregnant woman undergoing an induced abortion at any outpatient clinic regulated under the Public Health Code. Such standards shall include, but are not limited to, provisions concerning: (1) The verification of pregnancy and a determination of the duration of such pregnancy; (2) preoperative instruction and counseling; (3) operative permission and informed consent; (4) postoperative counseling including family planning; and (5) minimum qualifications for counselors.

(P.A. 79-140; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-66g transferred to Sec. 19a-116 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See chapter 368y re abortion.



Section 19a-116a - Reports required re in-vitro fertilization, gamete intra-fallopian transfer or zygote intra-fallopian transfer procedures covered by insurance.

Section 19a-116a is repealed, effective October 1, 2007.

(P.A. 05-196, S. 3; P.A. 07-252, S. 90.)



Section 19a-117 and 19a-117a - Respite care: Definitions; program; report. Regulation of respite care programs.

Sections 19a-117 and 19a-117a are repealed.

(P.A. 81-440, S. 1, 2, 7; June Sp. Sess. P.A. 83-14, S. 1, 3; P.A. 87-432, S. 1, 2; June Sp. Sess. P.A. 91-11, S. 24.)



Section 19a-120 to 19a-120b - Elderly services program; objectives. Selection of hospitals for participation in program; criteria. Evaluation of program; criteria.

Sections 19a-120 to 19a-120b, inclusive, are repealed.

(June Sp. Sess. P.A. 83-32, S. 1–3, 8; P.A. 84-546, S. 55, 173; P.A. 90-237, S. 2, 3.)



Section 19a-121 - HIV and AIDS: Grant program.

Section 19a-121 is repealed, effective October 1, 2016.

(P.A. 87-389, S. 1, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 7; P.A. 16-87, S. 5.)



Section 19a-121a - AIDS: Funding to local health departments.

The Department of Public Health shall provide funds to local health departments for the purpose of providing innovative educational and preventative programs on AIDS.

(P.A. 87-389, S. 2, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-121b - Regulations.

Section 19a-121b is repealed, effective June 11, 2014.

(P.A. 87-389, S. 5, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-187, S. 55.)



Section 19a-121c - HIV and AIDS: Public information program.

Section 19a-121c is repealed, effective October 1, 2014.

(P.A. 87-389, S. 3, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 8; P.A. 14-231, S. 72.)



Section 19a-121d - Grants for mass mailing of report on AIDS.

Section 19a-121d is repealed, effective October 1, 2007.

(P.A. 87-527, S. 2, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 90.)



Section 19a-121e to 19a-121g - AIDS: Task force. Grants for programs established for the study or treatment of HIV or AIDS. Program of services for AIDS-affected children and youths.

Sections 19a-121e to 19a-121g, inclusive, are repealed, effective October 1, 2014.

(P.A. 87-389, S. 4, 6; 87-527, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-238, S. 24, 25; P.A. 06-196, S. 148; P.A. 07-252, S. 9; P.A. 14-231, S. 72.)



Section 19a-122 - Hospice care for the homeless.

Obsolete.

(P.A. 87-118, S. 1, 3.)



Section 19a-122a - Hospice care for the homeless. Termination of pilot program.

Obsolete.

(P.A. 87-118, S. 2, 3; P.A. 89-339, S. 1, 6.)



Section 19a-122b - Hospice care programs and services. Initial licensing requirements. Prohibited use of terms “hospice” and “hospice care program”.

(a) An organization licensed as a hospice by the Department of Public Health shall be authorized to (1) operate a hospice facility, including a hospice residence, that provides inpatient hospice services, or (2) provide hospice home care services for terminally ill persons. Such services shall be provided to those patients who would otherwise receive such care from family members. The facility or residence shall provide a homelike atmosphere for such patients for a time period deemed appropriate for home health care services under like circumstances. Any hospice that operates a facility or residence pursuant to the provisions of this section shall cooperate with the Commissioner of Public Health to develop standards for the licensure and operation of such facility or residence.

(b) On and after January 1, 2008, any organization seeking initial licensure as a hospice by the Department of Public Health shall (1) agree to provide hospice care services for terminally ill persons on a twenty-four-hour basis in all settings including, but not limited to, a private home, nursing home, residential care home or specialized residence that provides supportive services, and (2) present to the department satisfactory evidence that such organization has the necessary qualified personnel to provide services in such settings.

(c) No organization may use the title “hospice” or “hospice care program” or make use of any title, words, letters or abbreviations indicating or implying that such organization is licensed to provide hospice services unless such organization is licensed to provide such services by the Department of Public Health.

(P.A. 92-33, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 57; 95-297; June 18 Sp. Sess. P.A. 97-2, S. 118, 165; P.A. 00-135, S. 5, 21; May 9 Sp. Sess. P.A. 02-7, S. 96; June 30 Sp. Sess. P.A. 03-6, S. 204; P.A. 07-23, S. 1; P.A. 12-140, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-297 extended the program's expiration date from 1995 to 1997; June 18 Sp. Sess. P.A. 97-2 extended the pilot program from 1997 to 2000, effective July 1, 1997; P.A. 00-135 extended the pilot program from 2000 to 2001, effective May 26, 2000; May 9 Sp. Sess. P.A. 02-7 extended the pilot program from 2001 to 2006, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 deleted references to operation of program “on a pilot basis” and expiration date of October 1, 2006, effective August 20, 2003; P.A. 07-23 designated existing provisions as Subsec. (a) and made technical changes therein, added Subsec. (b) re requirements for organizations seeking initial licensure as a hospice and added Subsec. (c) re use of the title “hospice” and “hospice care program”; P.A. 12-140 amended Subsec. (a) by deleting provision notwithstanding Chs. 368v and 368z, deleting references to public health code and federal statute, revising description of a hospice facility, and making conforming changes and amended Subsec. (c) by deleting provision re certification pursuant to federal statute, effective June 15, 2012.



Section 19a-122c - Sunshine House, Inc.: Freestanding children's comfort care center pilot program. Services provided. Certificate of need and license requirements.

(a) On or after September 21, 2009, Sunshine House, Inc. shall establish a pilot program creating a freestanding children's comfort care center that shall provide comfort care for children with limited life expectancy and their families. Such care may include, but need not be limited to: (1) Respite care for children and their families, such respite care being available to families intermittently during the course of their child's illness; (2) end-of-life care for children that includes whole child care in a child-centered, family-oriented, home-like setting for families who need a home-like option other than the family home; and (3) whole family care consisting of supportive care for the whole family including accommodation for parents, specialized support for siblings and others important to the child and bereavement support.

(b) On or before September 30, 2011, such pilot program shall comply with the provisions of sections 19a-638 and 19a-639a.

(c) On or before September 30, 2014, such pilot program shall comply with the provisions of section 19a-491.

(d) If Sunshine House, Inc. fails to comply with the provisions of subsections (b) and (c) of this section, the pilot program established pursuant to subsection (a) of this section shall terminate.

(P.A. 09-232, S. 70; P.A. 10-179, S. 124.)

History: P.A. 09-232 effective July 8, 2009; P.A. 10-179 replaced reference to Sec. 19a-639 with reference to Sec. 19a-639a.



Section 19a-123 - Nursing pool: Definition.

For purposes of this section and sections 19a-123b to 19a-123d, inclusive: “Nursing pool” means any person, firm, corporation, limited liability company, partnership or association engaged for a fee in the business of employing and providing health care personnel on a temporary basis to one or more health care institutions, as defined in subsection (c) of section 19a-490, and does not include: (1) A licensed health care institution or subsidiary thereof which supplies temporary health care personnel to its own institution only and does not charge a fee to such institution or (2) an individual who offers only his own personal services on a temporary basis.

(P.A. 89-325, S. 5, 26; P.A. 95-79, S. 58, 189.)

History: P.A. 95-79 redefined “nursing pool” to include a limited liability company, effective May 31, 1995 (Revisor's note: A reference to Sec. 19a-123a, repealed by P.A. 95-271, was replaced editorially by the Revisors with reference to Sec. 19a-123b).



Section 19a-123a - Nursing pool: Registration with Department of Public Health and Addiction Services.

Section 19a-123a is repealed.

(P.A. 89-325, S. 6, 26; P.A. 93-381, S. 9, 39; P.A. 95-271, S. 39.)



Section 19a-123b - Nursing pool: Written agreement with health care institution.

(a) A nursing pool shall enter into a written agreement with a health care institution to which the nursing pool assigns its personnel. The agreement shall contain an assurance that assigned personnel have appropriate credentials. The agreement shall be on file at both the nursing pool and the health care institution not later than fourteen days from the date of assignment.

(b) Any health care institution which fails to have the agreement described in subsection (a) of this section on file may be subject to disciplinary action in accordance with the provisions of chapter 368v and any applicable licensing regulations.

(P.A. 89-325, S. 7, 26.)



Section 19a-123c - Regulation of rates charged by nursing pools.

Section 19a-123c is repealed, effective October 1, 2002.

(P.A. 89-325, S. 8, 26; P.A. 95-257, S. 39, 58; S.A. 02-12, S. 1.)



Section 19a-123d - Aggrievement. Penalties.

(a) Any person aggrieved by any action of a nursing pool may petition the superior court for the judicial district in which the nursing pool personnel service was rendered for relief, including temporary and permanent injunctions, or may bring a civil action for damages.

(b) Any nursing pool which violates any provision of sections 19a-123 to 19a-123d, inclusive, may be assessed a civil penalty by the court not to exceed three hundred dollars for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day of continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Public Health may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford for injunctive relief to restrain any further violation of said sections. The Superior Court shall grant such relief upon notice and hearing.

(P.A. 88-230, S. 1, 12; 89-325, S. 9, 26; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8: 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 39, 58; P.A. 03-278, S. 72; Sept. Sp. Sess. P.A. 09-3, S. 31.)

History: (Revisor's note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by deleting reference to Commissioner of Health Care Access re request for civil action, effective October 6, 2009.



Section 19a-124 - Needle and syringe exchange programs.

(a) The Department of Public Health shall establish, within available appropriations, needle and syringe exchange programs to enhance health outcomes of people who inject drugs in any community impacted by the human immunodeficiency virus or hepatitis C. The department shall establish protocols in accordance with the provisions of subsection (b) of this section. The department may authorize programs, as determined by the commissioner, through local health departments or other local organizations.

(b) The programs shall: (1) Be incorporated into existing human immunodeficiency virus and hepatitis C prevention programs; (2) provide for free and confidential exchanges of needles and syringes and (A) provide that program participants receive an equal number of needles and syringes for those returned; and (B) provide that first-time applicants to the program receive an initial packet of needles and syringes, educational material and a list of drug counseling services; (3) offer education on the human immunodeficiency virus, hepatitis C and drug overdose prevention measures and assist program participants in obtaining drug treatment services; (4) provide referrals for substance abuse counseling or treatment; and (5) provide referrals for medical or mental health care.

(c) The department shall require programs to include an evaluation component to monitor (1) the number of syringes distributed and collected, (2) program participation rates, (3) the number of participants who are referred to treatment, and (4) the incidence of human immunodeficiency virus from injection drug use.

(d) Any organization conducting a needle and syringe exchange program shall submit a report evaluating the effectiveness of the program to the Department of Public Health.

(P.A. 90-214, S. 3, 5; May Sp. Sess. P.A. 92-3, S. 1, 2; May Sp. Sess. P.A. 92-11, S. 52, 70; P.A. 93-381, S. 9, 39; P.A. 94-16; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 4; P.A. 06-195, S. 4; P.A. 11-242, S. 11; P.A. 16-87, S. 1.)

History: May Sp. Sess. P.A. 92-3 amended Subsec. (a) to authorize department to establish additional programs, Subsec. (b) to change requirement regarding marking of needles and syringes to apply only to first year of program, Subsec. (c) to require the department to establish evaluation and monitoring requirements and Subsec. (d) to provide for the department to compile information received from the programs; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-16 removed limit of three additional programs and raised number of needles and syringes permitted per exchange from five to ten; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subsec. (b)(2) by replacing “ten syringes” with “thirty needles and syringes”, adding Subpara. (B) re first-time applicants and Subpara. (C) re assurance of one packet per person, and made technical changes; P.A. 06-195 amended Subsec. (b)(2)(A) by deleting cap of thirty needles and syringes per exchange, effective June 7, 2006; P.A. 11-242 amended Subsec. (a) by eliminating provisions specifying that programs be established in and evaluated by health departments and by requiring that programs be established in 3 cities having highest total number of HIV infections among injection drug users, amended Subsec. (b) by substituting HIV prevention programs for AIDS prevention and outreach projects in Subdiv. (1), by substituting “confidential” for “anonymous” re exchanges of needles and syringes in Subdiv. (2), by deleting former Subdiv. (2)(C) re limitation of receipt of initial packages of needles and syringes, and by deleting former Subdiv. (4) re needles and syringes to be marked and checked for return dates, amended Subsec. (c) by requiring department to establish program monitoring requirements, deleting former Subdiv. (2) re monitoring of behavioral changes, redesignating existing Subdiv. (3) as Subdivs. (2) and (3) and deleting former Subdiv. (4) re monitoring of intravenous drug use, and amended Subsec. (d) by requiring organization conducting the program to submit a report on its effectiveness and by eliminating provision re report to General Assembly; P.A. 16-87 amended Subsec. (a) by adding “within available appropriations” and replacing provision re three cities having highest number of infections with provision re enhancing outcomes of people who inject drugs, amended Subsec. (b) by adding references to hepatitis C, deleting provision re maximum of 30 needles and syringes in initial packet in Subdiv. (2)(B), adding reference to drug overdose prevention in Subdiv. (3), adding Subdiv. (4) re referrals for substance abuse counseling or treatment and adding Subdiv. (5) re referrals for medical or mental health care, amended Subsec. (c) by replacing “establish requirements” with “require programs to include an evaluation component”, replacing provision re return rates with provision re number of syringes distributed and collected in Subdiv. (1), deleting former Subdiv. (3) re number of participants motivated to enter treatment, adding new Subdiv. (3) re number of participants referred to treatment and adding Subdiv. (4) re incidence of human immunodeficiency virus from injection drug use, and made technical and conforming changes.



Section 19a-124a - Donation of vans to entities operating needle exchange programs.

Section 19a-124a is repealed, effective October 1, 2016.

(P.A. 04-221, S. 31; P.A. 16-87, S. 5.)



Section 19a-125 - Adolescent Health Council.

Section 19a-125 is repealed, effective October 1, 2011.

(P.A. 92-107; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 29, 39; 93-411, S. 1, 19; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 98.)



Section 19a-126 to 19a-127j - Transferred

Transferred to Chapter 319j, Secs. 17a-680 to 17a-701, inclusive.



Section 19a-127k - Community benefits programs. Penalty.

(a) As used in this section:

(1) “Community benefits program” means any voluntary program to promote preventive care and to improve the health status for working families and populations at risk in the communities within the geographic service areas of a managed care organization or a hospital in accordance with guidelines established pursuant to subsection (c) of this section;

(2) “Managed care organization” has the same meaning as provided in section 38a-478;

(3) “Hospital” has the same meaning as provided in section 19a-490.

(b) On or before January 1, 2005, and biennially thereafter, each managed care organization and each hospital shall submit to the Healthcare Advocate, or the Healthcare Advocate's designee, a report on whether the managed care organization or hospital has in place a community benefits program. If a managed care organization or hospital elects to develop a community benefits program, the report required by this subsection shall comply with the reporting requirements of subsection (d) of this section.

(c) A managed care organization or hospital may develop community benefit guidelines intended to promote preventive care and to improve the health status for working families and populations at risk, whether or not those individuals are enrollees of the managed care plan or patients of the hospital. The guidelines shall focus on the following principles:

(1) Adoption and publication of a community benefits policy statement setting forth the organization's or hospital's commitment to a formal community benefits program;

(2) The responsibility for overseeing the development and implementation of the community benefits program, the resources to be allocated and the administrative mechanisms for the regular evaluation of the program;

(3) Seeking assistance and meaningful participation from the communities within the organization's or hospital's geographic service areas in developing and implementing the program and in defining the targeted populations and the specific health care needs it should address. In doing so, the governing body or management of the organization or hospital shall give priority to the public health needs outlined in the most recent version of the state health plan prepared by the Department of Public Health pursuant to section 19a-7; and

(4) Developing its program based upon an assessment of the health care needs and resources of the targeted populations, particularly low and middle-income, medically underserved populations and barriers to accessing health care, including, but not limited to, cultural, linguistic and physical barriers to accessible health care, lack of information on available sources of health care coverage and services, and the benefits of preventive health care. The program shall consider the health care needs of a broad spectrum of age groups and health conditions.

(d) Each managed care organization and each hospital that chooses to participate in developing a community benefits program shall include in the biennial report required by subsection (b) of this section the status of the program, if any, that the organization or hospital established. If the managed care organization or hospital has chosen to participate in a community benefits program, the report shall include the following components: (1) The community benefits policy statement of the managed care organization or hospital; (2) the mechanism by which community participation is solicited and incorporated in the community benefits program; (3) identification of community health needs that were considered in developing and implementing the community benefits program; (4) a narrative description of the community benefits, community services, and preventive health education provided or proposed, which may include measurements related to the number of people served and health status outcomes; (5) measures taken to evaluate the results of the community benefits program and proposed revisions to the program; (6) to the extent feasible, a community benefits budget and a good faith effort to measure expenditures and administrative costs associated with the community benefits program, including both cash and in-kind commitments; and (7) a summary of the extent to which the managed care organization or hospital has developed and met the guidelines listed in subsection (c) of this section. Each managed care organization and each hospital shall make a copy of the report available, upon request, to any member of the public.

(e) The Healthcare Advocate, or the Healthcare Advocate's designee, shall, within available appropriations, develop a summary and analysis of the community benefits program reports submitted by managed care organizations and hospitals under this section and shall review such reports for adherence to the guidelines set forth in subsection (c) of this section. Not later than October 1, 2005, and biennially thereafter, the Healthcare Advocate, or the Healthcare Advocate's designee, shall make such summary and analysis available to the public upon request.

(f) The Healthcare Advocate may, after notice and opportunity for a hearing, in accordance with chapter 54, impose a civil penalty on any managed care organization or hospital that fails to submit the report required pursuant to this section by the date specified in subsection (b) of this section. Such penalty shall be not more than fifty dollars a day for each day after the required submittal date that such report is not submitted.

(P.A. 00-57; P.A. 03-80, S. 1; P.A. 08-184, S. 39.)

History: P.A. 03-80 amended Subsecs. (b), (d) and (e) to change frequency of reporting and commissioner's summary from annually to biennially, and added Subsec. (f) re civil penalty; P.A. 08-184 deleted Subsec. (a)(4) which defined “commissioner”, amended Subsecs. (b), (e) and (f) by substituting “Healthcare Advocate” or designee for “commissioner” or designee and amended Subsec. (e) by adding “within available appropriations”.



Section 19a-127l - Quality of care program. Quality of Care Advisory Committee.

(a) There is established a quality of care program within the Department of Public Health. The department shall develop for the purposes of said program (1) a standardized data set to measure the clinical performance of health care facilities, as defined in section 19a-630, and require such data to be collected and reported periodically to the department, including, but not limited to, data for the measurement of comparable patient satisfaction, and (2) methods to provide public accountability for health care delivery systems by such facilities. The department shall develop such set and methods for hospitals during the fiscal year ending June 30, 2003, and the committee established pursuant to subsection (c) of this section shall consider and may recommend to the joint standing committee of the General Assembly having cognizance of matters relating to public health the inclusion of other health care facilities in each subsequent year.

(b) In carrying out its responsibilities under subsection (a) of this section, the department shall develop the following for the quality of care program:

(1) Comparable performance measures to be reported;

(2) Selection of patient satisfaction survey measures and instruments;

(3) Methods and format of standardized data collection;

(4) Format for a public quality performance measurement report;

(5) Human resources and quality measurements;

(6) Medical error reduction methods;

(7) Systems for sharing and implementing universally accepted best practices;

(8) Systems for reporting outcome data;

(9) Systems for continuum of care;

(10) Recommendations concerning the use of an ISO 9000 quality auditing program;

(11) Recommendations concerning the types of statutory protection needed prior to collecting any data or information under this section and sections 19a-127m and 19a-127n; and

(12) Any other issues that the department deems appropriate.

(c) (1) There is established a Quality of Care Advisory Committee which shall advise the Department of Public Health on the issues set forth in subdivisions (1) to (12), inclusive, of subsection (b) of this section. The advisory committee shall meet at least semiannually.

(2) Said committee shall create a standing subcommittee on best practices. The subcommittee shall (A) advise the department on effective methods for sharing with providers the quality improvement information learned from the department's review of reports and corrective action plans, including quality improvement practices, patient safety issues and preventative strategies, (B) not later than January 1, 2006, review and make recommendations concerning best practices with respect to when breast cancer screening should be conducted using comprehensive ultrasound screening or mammogram examinations, and (C) not later than January 1, 2008, study and make recommendations to the department concerning best practices with respect to communications between a patient's primary care provider and other providers involved in a patient's care, including hospitalists and specialists. The department shall, at least quarterly, disseminate information regarding quality improvement practices, patient safety issues and preventative strategies to the subcommittee and hospitals.

(d) The advisory committee shall consist of (1) four members who represent and shall be appointed by the Connecticut Hospital Association, including three members who represent three separate hospitals that are not affiliated of which one such hospital is an academic medical center; (2) one member who represents and shall be appointed by the Connecticut Nursing Association; (3) two members who represent and shall be appointed by the Connecticut Medical Society, including one member who is an active medical care provider; (4) two members who represent and shall be appointed by the Connecticut Business and Industry Association, including one member who represents a large business and one member who represents a small business; (5) one member who represents and shall be appointed by the Home Health Care Association; (6) one member who represents and shall be appointed by the Connecticut Association of Health Care Facilities; (7) one member who represents and shall be appointed by LeadingAge Connecticut, Inc.; (8) two members who represent and shall be appointed by the AFL-CIO; (9) one member who represents consumers of health care services and who shall be appointed by the Commissioner of Public Health; (10) one member who represents a school of public health and who shall be appointed by the Commissioner of Public Health; (11) the Commissioner of Public Health or said commissioner's designee; (12) the Commissioner of Social Services or said commissioner's designee; (13) the Secretary of the Office of Policy and Management or said secretary's designee; (14) two members who represent licensed health plans and shall be appointed by the Connecticut Association of Health Care Plans; (15) one member who represents and shall be appointed by the federally designated state peer review organization; and (16) one member who represents and shall be appointed by the Connecticut Pharmaceutical Association. The chairperson of the advisory committee shall be the Commissioner of Public Health or said commissioner's designee. The chairperson of the committee, with a vote of the majority of the members present, may appoint ex-officio nonvoting members in specialties not represented among voting members. Vacancies shall be filled by the person who makes the appointment under this subsection.

(e) The chairperson of the advisory committee may designate one or more working groups to address specific issues and shall appoint the members of each working group. Each working group shall report its findings and recommendations to the full advisory committee.

(f) The Commissioner of Public Health shall report on the quality of care program on or before June 30, 2003, and annually thereafter, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health and to the Governor. Each report on said program shall include activities of the program during the prior year and a plan of activities for the following year.

(g) On or before April 1, 2004, the Commissioner of Public Health shall prepare a report, available to the public, that compares all licensed hospitals in the state based on the quality performance measures developed under the quality of care program.

(h) (1) The advisory committee shall examine and evaluate (A) possible approaches that would aid in the utilization of an existing data collection system for cardiac outcomes, and (B) the potential for state-wide use of a data collection system for cardiac outcomes, for the purpose of continuing the delivery of quality cardiac care services in the state.

(2) On or before December 1, 2007, the advisory committee shall submit, in accordance with the provisions of section 11-4a, the results of the examination authorized by this subsection, along with any recommendations, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(i) The advisory committee shall establish methods for informing the public regarding access to the department's consumer and regulatory services.

(j) The Department of Public Health may seek out funding for the purpose of implementing the provisions of this section. Said provisions shall be implemented upon receipt of such funding.

(P.A. 02-125, S. 1; P.A. 04-164, S. 3; P.A. 05-167, S. 1; 05-272, S. 30; P.A. 06-195, S. 41; P.A. 08-184, S. 56; Sept. Sp. Sess. P.A. 09-3, S. 32; P.A. 10-122, S. 2; P.A. 12-197, S. 13.)

History: P.A. 04-164 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re best practices subcommittee, effective July 1, 2004; P.A. 05-167 added new Subsec. (h) requiring advisory committee to examine, evaluate and report re data collection system for cardiac outcomes and redesignated existing Subsec. (h) as Subsec. (i), effective July 1, 2005; P.A. 05-272 amended Subsec. (c)(2) by designating existing provision re subcommittee duties as Subpara. (A) and adding Subpara. (B) requiring subcommittee to review and make recommendations concerning best practices re breast cancer screening; P.A. 06-195 amended Subsec. (c)(2) by adding Subpara. (C) re study and recommendations concerning best practices with respect to communications between the primary care provider and other providers involved in a patient's care; P.A. 08-184 amended Subsec. (c)(1) by substituting “semiannually” for “quarterly” re committee meeting, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by deleting former Subdiv. (11) re committee member appointed by Office of Health Care Access and redesignating existing Subdivs. (12) to (17) as Subdivs. (11) to (16), effective October 6, 2009; P.A. 10-122 added new Subsec. (i) re advisory committee's responsibility for establishing methods for informing public regarding department's consumer and regulatory services, redesignated existing Subsec. (i) as Subsec. (j) and made a technical change therein, effective July 1, 2010; P.A. 12-197 amended Subsec. (d)(7) by replacing reference to Connecticut Association of Not-For-Profit Providers for the Aging with reference to LeadingAge Connecticut, Inc.



Section 19a-127m - Implementation of performance improvement plans by hospitals. Submission of plans to department.

All hospitals, licensed pursuant to provisions of the general statutes, shall be required to implement performance improvement plans. Such plans shall be made available upon request to the Department of Public Health.

(P.A. 02-125, S. 2; P.A. 06-195, S. 24.)

History: P.A. 06-195 required hospitals to make plans available to Department of Public Health upon request, rather than annually on a specific date as a condition of licensure.



Section 19a-127n - Adverse events. Reporting requirements. Regulations. Confidentiality of reports. Retaliatory action prohibited.

(a)(1) For purposes of this section, an “adverse event” means any event that is identified on the National Quality Forum's List of Serious Reportable Events or on a list compiled by the Commissioner of Public Health and adopted as regulations pursuant to subsection (c) of this section; and “corrective action plan” means a plan that (A) implements strategies that are reflective of evidenced-based best practices and that reduce the risk of similar adverse events occurring in the future, and (B) measures the effectiveness of such strategies by addressing the implementation, oversight and time lines of such strategies.

(2) The commissioner shall review the list of adverse events periodically, but not less than annually, to ascertain whether any additions, deletions or modifications to the list are necessary.

(b) On and after October 1, 2002, a hospital or outpatient surgical facility shall report adverse events to the Department of Public Health on a form prescribed by the commissioner as follows: (1) A written report and the status of any corrective steps shall be submitted not later than seven days after the date on which the adverse event occurred; and (2) a corrective action plan shall be filed not later than thirty days after the date on which the adverse event occurred. Emergent reports, as defined in the regulations adopted pursuant to subsection (c) of this section, shall be made to the department immediately. Failure to implement a corrective action plan may result in disciplinary action by the commissioner, pursuant to section 19a-494.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations shall include, but shall not be limited to, a list of adverse events that are in addition to those contained in the National Quality Forum's List of Serious Reportable Events.

(d) On or before October first annually, the commissioner shall report, in accordance with the provisions of section 11-4a, on adverse event reporting, to the joint standing committee of the General Assembly having cognizance of matters relating to public health. For annual reports submitted on or after July 1, 2011, the commissioner shall include hospital and outpatient surgical facility adverse event information for each facility identified (1) by the National Quality Forum's List of Serious Reportable Events category, and (2) in accordance with any list compiled by the commissioner and adopted as regulations pursuant to subsection (c) of this section. Such reports shall be prepared in a format that uses relevant contextual information. For purposes of this subsection “contextual information” includes, but is not limited to, (A) the relationship between the number of adverse events and a hospital's total number of patient days or an outpatient surgical facility's total number of surgical encounters expressed as a fraction in which the numerator is the aggregate number of adverse events reported by each hospital or outpatient surgical facility by category as specified in this subsection and the denominator is the total of the hospital's patient days or the outpatient surgical facility's total number of surgical encounters, and (B) information concerning the patient population served by the hospital or outpatient surgical facility, including such hospital's or outpatient surgical facility's payor or case mix. In addition, a hospital or outpatient surgical facility may provide informational comments relating to any adverse event reported to the commissioner pursuant to this section. On and after July 1, 2011, any report submitted by the commissioner pursuant to this subsection shall include any informational comments received concerning an adverse event that is included in the report.

(e) Information collected pursuant to this section shall not be disclosed pursuant to subsection (a) of section 1-210 at any time, and information collected pursuant to this section shall not be subject to subpoena or discovery or introduced into evidence in any judicial or administrative proceeding except as otherwise specifically provided by law. Nothing in this section shall be construed to limit access to or disclosure of investigative files, including any adverse event report contained in such files, maintained by the department as otherwise provided in section 19a-499.

(f) If the department determines that it will initiate an investigation of an adverse event that has been reported, such investigation may include review by one or more practitioners with clinical expertise of the type involved in the reported adverse event.

(g) No hospital or outpatient surgical facility shall discharge, refuse to hire, refuse to serve, retaliate in any manner or take any adverse action against any employee, applicant for employment or health care provider because such employee, applicant for employment or health care provider takes or has taken any action in furtherance of the enforcement of the provisions of this section.

(P.A. 02-125, S. 3; P.A. 03-278, S. 123; P.A. 04-164, S. 1; P.A. 06-195, S. 25, 26; P.A. 10-122, S. 1.)

History: P.A. 02-125 effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (c), effective July 9, 2003; P.A. 04-164 amended Subsec. (a) by redefining “adverse event”, defining “corrective action plan” and requiring periodic review of list of adverse events, deleted former Subsec. (b) re classes of adverse events, redesignated existing Subsec. (c) as new Subsec. (b) and changed timing of required reports from 72 hours to 7 days and of corrective plans from 7 days to 30 days, but required immediate submittal of emergent reports, deleted former Subsec. (d) re corrective plans, redesignated existing Subsecs. (e) to (g) and (h) as new Subsecs. (c) to (e) and (g), respectively, changed reporting date in new Subsec. (d) from March first to October first, added provision in new Subsec. (e) re access to or disclosure of investigative files, added new Subsec. (f) re investigation of adverse event, and made technical and conforming changes throughout, effective July 1, 2004; P.A. 06-195 amended Subsec. (b) by requiring adverse event reports to be submitted on form prescribed by Commissioner of Public Health and making a technical change and amended Subsec. (c) by deleting provisions requiring prescribed form for reporting adverse events to be adopted by regulation; P.A. 10-122 amended Subsec. (a)(1) by redefining “corrective action plan” and making technical changes, amended Subsecs. (b) and (c) by making technical changes, amended Subsec. (d) by adding provisions re content and format of reports submitted by commissioner on or after July 1, 2011, and requiring that reports include hospital and outpatient surgical facility adverse event information for each facility and amended Subsec. (g) by replacing former provision re Quality of Care Advisory Committee with provision prohibiting retaliatory actions by hospital or outpatient surgical facility, effective July 1, 2010.



Section 19a-127o - Patient safety organizations.

(a) For purposes of this section:

(1) “Patient safety organization” means any public or private organization, or component of any such organization, whose primary activity is to improve patient safety and the quality of health care delivery for patients receiving care through the collection, aggregation, analysis or processing of medical or health care-related information submitted to it by health care providers;

(2) “Patient safety work product” means any information, documentation or communication, including, but not limited to, reports, records, memoranda, analyses, statements, root cause analyses, protocols or policies that (A) a health care provider prepares exclusively for the purpose of disclosing to a patient safety organization, (B) is created by a patient safety organization, or (C) contains the deliberations or analytical process of a patient safety organization or between a patient safety organization and health care providers participating in the evaluation of patient care; and

(3) “Health care provider” or “provider” means any person, corporation, limited liability company, facility or institution operated, owned or licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his or her employment.

(b) (1) Any private or public organization or a component of any private or public organization may apply to the Department of Public Health to be designated as a patient safety organization.

(2) The department may designate as a patient safety organization each applicant that (A) has a mission statement indicating its primary purpose is to conduct activities to improve patient safety, (B) has qualified staff and professionals capable of reviewing and producing patient safety work product, (C) is not a component of a health insurer or other entity that provides health insurance to individuals or group health plans, and (D) certifies that its mission does not create a conflict of interest with the health care providers who will submit patient safety work product to it. Each hospital or outpatient surgical facility shall seek to work with one or more patient safety organizations as they become available. The department shall assist hospitals and outpatient surgical facilities in developing working relationships with patient safety organizations.

(c) A health care provider shall enter into a written contract with each patient safety organization to which it sends patient safety work product. Each contract shall require the provider to maintain a document log itemizing the types of documents submitted to patient safety organizations without indicating the content of such documents. Such document log shall be accessible to the department for the sole purpose of allowing the department to verify the type of information submitted to patient safety organizations. The department shall not have access to patient safety work product. Notwithstanding the provisions of sections 1-210, 1-211 and 1-213, such document log shall not be subject to disclosure to, or use by, any person or entity, other than the patient safety organization and the provider with which it has contracted, and by the department for the sole purpose provided in this subsection.

(d) A patient safety organization shall, as appropriate, disseminate to health care providers, the department, the Quality of Care Advisory Committee, as established by section 19a-127l, and the public, information or recommendations, including suggested policies, procedures or protocols, on best medical practices or potential system changes designed to improve patient safety and the overall quality of care.

(e) A patient safety organization shall have in place appropriate safeguards and security measures to ensure the technical integrity and physical safety of any patient safety work product. Patient safety work product shall be confidential, and shall not be subject to any discovery, access or use by any person or entity other than the patient safety organization and the provider with which the patient safety organization has contracted. Patient safety work product, if submitted to a public or governmental organization, shall not be subject to the provisions of section 1-210, 1-211 or 1-213. Nothing in this subsection shall prohibit a patient safety organization from choosing to disclose patient safety work product, or portions of patient safety work product, in conformity with its mission and within its contractual obligations to the provider submitting the information. No patient safety organization may release protected health information or patient identifying information without meeting the requirements of state laws and the federal Health Insurance Portability and Accountability Act of 1996, as amended from time to time.

(f) A provider's disclosure of patient safety work product to a patient safety organization shall not modify, limit or waive any existing privilege or confidentiality protection.

(P.A. 04-164, S. 2.)

History: P.A. 04-164 effective July 1, 2004 (Revisor's note: In Subsec. (d) the word “section” was added editorially by the Revisors before “19a-127l” for accuracy).



Section 19a-127p - Requirement for hospitals to contract with patient safety organization.

On or before January 1, 2006, each hospital licensed under chapter 368v shall (1) contract with a patient safety organization, as defined in section 19a-127o, to gather medical or health-care-related data from the hospital and make recommendations to the hospital on ways to improve patient care and safety, and (2) provide documentation to the Department of Public Health, in such form and manner as the department prescribes, that the hospital has complied with the provisions of subdivision (1) of this section.

(P.A. 05-275, S. 27.)

History: P.A. 05-275 effective July 13, 2005.



Section 19a-131 - Public health emergency response authority. Definitions.

As used in sections 19a-131 to 19a-131i, inclusive, and section 19a-221:

(1) “Animal” means all vertebrate and invertebrate species;

(2) “Bioterrorism” means the intentional use of any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease or other biological malfunction in a human, animal, plant or another living organism in order to influence the conduct of government or to harm, intimidate or coerce a civilian population;

(3) “Commissioner” means Commissioner of Public Health;

(4) “Communicable disease” means a disease or condition, the infectious agent of which may pass or be carried, directly or indirectly, from the body of one person or animal to the body of another person or animal;

(5) “Contaminated” or “contamination” means contaminated or contamination by a biological toxin or a chemical, radioactive or any other substance sufficient to pose a substantial risk of death, disability, injury or harm to other persons;

(6) “Isolation” means the physical separation and confinement of an individual, group of individuals or individuals present within a geographic area who are infected with a communicable disease or are contaminated, or whom the commissioner reasonably believes to be infected with a communicable disease or to be contaminated, in order to prevent or limit the transmission of the disease to the general public;

(7) “Public health authority” means a person or entity authorized to respond to a public health emergency in accordance with the plan for emergency responses to a public health emergency prepared in accordance with section 19a-131g, including, but not limited to, licensed health care providers or local and district health directors;

(8) “Public health emergency” means an occurrence or imminent threat of a communicable disease, except sexually transmitted disease, or contamination caused or believed to be caused by bioterrorism, an epidemic or pandemic disease, a natural disaster, a chemical attack or accidental release or a nuclear attack or accident that poses a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability;

(9) “Quarantine” means the physical separation and confinement of an individual, group of individuals or individuals present within a geographic area who are exposed to a communicable disease or are contaminated, or whom the commissioner reasonably believes have been exposed to a communicable disease or to be contaminated or have been exposed to others who have been exposed to a communicable disease or contamination, to prevent transmission to the general public;

(10) “Respondent” means an individual ordered isolated or quarantined under section 19a-131b or 19a-221.

(P.A. 03-236, S. 1.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131a - Declaration of public health emergency by Governor.

(a) In the event of a state-wide or regional public health emergency, the Governor shall make a good faith effort to inform the legislative leaders specified in subsection (b) of this section before declaring that the emergency exists and may do any of the following: (1) Order the commissioner to implement all or a portion of the public health emergency response plan developed pursuant to section 19a-131g; (2) authorize the commissioner to isolate or quarantine persons in accordance with section 19a-131b; (3) order the commissioner to vaccinate persons in accordance with section 19a-131e; (4) apply for and receive federal assistance; or (5) order the commissioner to suspend certain license renewal and inspection functions during the period of the emergency and during the six-month period following the date the emergency is declared to be over.

(b) (1) Any declaration issued pursuant to this section shall become effective upon its filing with the Secretary of the State and with the clerks of the House of Representatives and Senate. The declaration shall state the nature of the public health emergency, the political subdivisions or geographic area subject to the declaration, the conditions that have brought about the public health emergency, the duration of the public health emergency and the public health authority responding to the emergency. Any such declaration issued by the Governor may be disapproved and nullified by majority vote of a committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly and the cochairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public health. Such disapproval shall not be effective unless filed with the Secretary of the State not later than seventy-two hours after the filing of the Governor's declaration with the Secretary of the State.

(2) Any declaration issued pursuant to this section may be renewed by the Governor upon its filing with the Secretary of the State and with the clerks of the House of Representatives and Senate. The renewal declaration shall state the nature of the continuing public health emergency, the political subdivisions or geographic area subject to the renewal, the conditions that have brought about the renewal declaration, the duration of the renewal declaration and the public health authority responding to the public health emergency. Any such renewal declaration issued by the Governor may be disapproved and nullified by majority vote of a committee consisting of the legislative leaders specified in subsection (b) of this section. Such disapproval shall not be effective unless filed with the Secretary of the State not later than seventy-two hours after the filing of the Governor's renewal declaration with the Secretary of the State.

(3) The Governor shall declare a public health emergency to be terminated before the duration stated in the declaration, upon a finding, after informing the legislative leaders specified in subsection (b) of this section, that the circumstances that caused such emergency to be declared no longer pose a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability.

(c) The Governor shall ensure that any declaration or order issued pursuant to the provisions of this section shall be (1) published in full at least once in a newspaper having general circulation in each county, (2) provided to news media, and (3) posted on the state Internet web site. Failure to take the actions specified in subdivisions (1) to (3), inclusive, of this subsection shall not impair the validity of such declaration or order.

(d) Any individual who, during the course of a public health emergency declared under this section, violates the provisions of any order issued pursuant to sections 19a-131 to 19a-131i, inclusive, or who intentionally obstructs, resists, hinders or endangers any person who is authorized to carry out, and who is engaged in an activity that carries out, any of the provisions of the order shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense.

(e) The commissioner may request the Attorney General to apply to the Superior Court for an order enforcing the provisions of any order issued by the commissioner pursuant to sections 19a-131 to 19a-131i, inclusive, and such other equitable relief as the court deems appropriate.

(f) The commissioner may delegate to an employee of the Department of Public Health or any local health director, as much of the authority of the commissioner described in this section as the commissioner determines appropriate. Such authorized employee or director shall act as an agent of the commissioner.

(P.A. 03-236, S. 2; P.A. 08-134, S. 3.)

History: P.A. 03-236 effective July 9, 2003; P.A. 08-134 added Subsec. (a)(5) re Governor's authority to order commissioner to suspend certain license renewal and inspection functions in times of emergency.



Section 19a-131b - Orders of quarantine or isolation. Appeal of order. Hearing.

(a) Notwithstanding the provisions of section 19a-221 or 19a-265, if the Governor has declared a public health emergency, the commissioner, if so authorized by the Governor pursuant to section 19a-131a, may order into quarantine or isolation, as appropriate, any individual, group of individuals or individuals present within a geographic area whom the commissioner has reasonable grounds to believe to be infected with, or exposed to, a communicable disease or to be contaminated or exposed to contamination or at reasonable risk of having a communicable disease or being contaminated or passing such communicable disease or contamination to other persons if the commissioner determines that such individual or individuals pose a significant threat to the public health and that quarantine or isolation is necessary and the least restrictive alternative to protect or preserve the public health. No individual or group of individuals or individuals present in a geographic area shall be quarantined or isolated unless they meet the conditions in this subsection.

(b) The commissioner shall adhere to the following conditions and principles when quarantining or isolating individuals, groups of individuals or individuals present within a geographic area: (1) Quarantine and isolation shall be by the least restrictive means necessary to prevent the spread of a communicable disease or contamination to others and may include, but not be limited to, confinement to private homes or other private or public premises; (2) quarantined individuals shall be confined separately from isolated individuals; (3) the health status of quarantined or isolated individuals shall be monitored frequently to determine if they continue to require quarantine or isolation; (4) if a quarantined individual subsequently becomes infected or contaminated or is reasonably believed to have become infected with a communicable disease or contaminated, such individual shall be promptly moved to isolation; (5) quarantined or isolated individuals shall be immediately released when they are no longer infectious or capable of contaminating others or upon the order of a court of competent jurisdiction; (6) the needs of individuals quarantined or isolated shall be addressed in a systematic and competent fashion, including, but not limited to, providing adequate food, clothing, shelter, means of communication with those in quarantine or isolation and outside those settings, medication and competent medical care; (7) premises used for quarantine and isolation shall be maintained in a safe and hygienic manner and be designed to minimize the likelihood of further transmission of infection or other harms to individuals quarantined or isolated; (8) to the extent possible without jeopardizing the public health, family members and members of a household shall be kept together, and guardians shall stay with their minor wards; and (9) to the extent possible, cultural and religious beliefs shall be considered in addressing the needs of individuals and establishing and maintaining premises used for quarantine and isolation.

(c) An order to quarantine or isolate issued by the commissioner shall be in writing and shall include: (1) The name of any individual, group of individuals or individuals present within a geographic area to be quarantined or isolated, or the geographic area where such communicable disease is present or contamination exists; (2) the basis for the commissioner’s belief regarding the presence of a communicable disease or that contamination exists within the geographical area; (3) the period of time during which the order shall remain effective; (4) the premises subject to quarantine or isolation, that may include, but need not be limited to, private homes or other private or public premises; and (5) other terms and conditions as may be necessary to protect and preserve the public health. In determining the length of such order, the commissioner shall consider, to the extent known, the length of incubation of the communicable disease or contamination, the date of the individual’s exposure and the individual’s medical risk of exposing others to such communicable disease or contamination. The order shall be effective for not more than twenty days, provided further orders of quarantine or isolation meeting the requirements of this section may be issued as to any respondent for successive periods of not more than twenty days if issued before the last business day of the preceding period of quarantine or isolation.

(d) Such order shall also inform the individuals quarantined or isolated that they have the right to consult an attorney, the right to a hearing pursuant to this section, clear instructions on how to request a hearing, and that if such a hearing is requested, such individual has the right to be represented by counsel, that counsel will be provided at the state’s expense if such individual is unable to pay for such counsel, and that if such a hearing is requested, court fees shall be waived. A copy of the order shall be provided to each individual quarantined or isolated or notice of the order shall be provided by a means likely to reach those affected.

(e) Any individual subject to a quarantine or isolation order under this section shall be confined in a place designated by the commissioner until such time as the commissioner determines such individual is no longer infectious or capable of contaminating others, or is released by order of a court of competent jurisdiction for the district in which such individual is isolated or quarantined. Any individual who desires treatment by prayer or spiritual means without the use of any drugs or material remedies, but through the use of the principles, tenets or teachings of any church incorporated under chapter 598 or any other religious or spiritual practice, may be so treated during such individual’s quarantine or isolation.

(f) An individual subject to a quarantine or isolation order under this section may appeal such order to the Probate Court for the district in which such person is quarantined or isolated and, if such individual or such individual’s representative asks the court, in writing, including, but not limited to, by means of first class mail, facsimile machine or the Internet, for a hearing, notwithstanding the form of such request, the court shall hold a hearing not later than seventy-two hours after receipt of such request, excluding Saturdays, Sundays and legal holidays. The court may extend the time for a hearing based on extraordinary circumstances. No fee shall be charged to file an appeal in the Probate Court under this section. If such individual cannot appear personally before the court, a hearing shall be conducted only if his or her representative is present. The commissioner shall be a party to the proceedings. Such hearing may be held via any means that allows all parties to fully participate in the event an individual may infect or contaminate others. A request for a hearing shall not stay the order of quarantine or isolation issued by the commissioner under this section. The hearing shall concern, but need not be limited to, a determination of whether (1) the individual ordered confined is infected with a communicable disease or is contaminated or has a reasonable risk of having a communicable disease or having been contaminated or passing a communicable disease or contamination to other individuals, (2) the individual poses a reasonable threat to the public health, and (3) the quarantine or isolation of the individual is necessary and the least restrictive alternative to prevent the spread of a communicable disease or contamination to others in order to protect and preserve the public health.

(g) Notice of the hearing shall be given to the respondent and shall inform the respondent that his or her representative has a right to be present at the hearing; that the respondent has a right to counsel; that the respondent, if indigent or otherwise unable to pay for or obtain counsel, has a right to have counsel appointed to represent the respondent; and that the respondent has a right to cross-examine witnesses testifying at the hearing. If the court finds such respondent is indigent or otherwise unable to pay for or obtain counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select such respondent’s own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent the respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator. If the order of quarantine or isolation applies to individuals present in a described geographic area, the court may appoint one or more attorneys to represent all the individuals present in the described geographic area where there is a commonality of interests of such individuals, except that an individual may choose to be represented by his or her own attorney on an individual basis. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(h) Prior to such hearing, the Probate Court, such respondent or such respondent’s counsel and the commissioner shall be afforded access to all records including, but not limited to, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital, upon order of the Probate Court, shall make available at such hearing for use by the respondent or his or her counsel all records in its possession relating to the condition of the respondent. All records relating to the condition of the respondent shall be admissible at the request of any party or the Probate Court at the hearing. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(i) The court shall cause a recording of the testimony at such hearing to be made, to be transcribed only in the event of an appeal from the order rendered. A copy of such transcript shall be furnished without charge to any appellant whom the Probate Court finds unable to pay for the same. The cost of such transcript shall be paid from the funds appropriated by the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, the cost of such transcription shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(j) At such hearing, the commissioner shall have the burden of showing, by a preponderance of the evidence, that the conditions of this subsection are met. If the court, at such hearing, finds that the respondent is infected with a communicable disease or is contaminated, or is reasonably believed to have been exposed to a communicable disease or to contamination, or is at reasonable risk of having a communicable disease or having been contaminated and poses a reasonable threat to the public health and that quarantine or isolation of the respondent is necessary and the least restrictive alternative to protect and preserve the public health, it shall order (1) the continued quarantine or isolation of the respondent under such terms and conditions as the court deems necessary to prevent the exposure of others to a communicable disease or contamination, until such time as it is determined by the commissioner that release of the respondent would not constitute a reasonable threat to the public health, or (2) the release of the respondent under such terms and conditions as it deems appropriate to protect the public health.

(k) If the court, at such hearing, fails to find that the conditions required for an order for quarantine or isolation under subsection (a) of this section have been proven, it shall order the immediate release of the respondent.

(l) A respondent may, not more than every thirty days, move the court to terminate or modify an order made under subsection (j) of this section, in which case a hearing shall be held in accordance with this section. If the court, at a hearing held upon motion of the respondent or its own motion, fails to find that the conditions which required quarantine or isolation still exist, it shall order the immediate release of the respondent. If the court finds that such conditions still exist but that a different remedy is appropriate under this section, the court shall modify its order accordingly.

(m) Any person aggrieved by an order of the Probate Court under this section may appeal to the Superior Court. The appeal shall be confined to the record, which shall consist of the transcript of the hearing and all evidence received or considered by the Probate Court.

(P.A. 03-236, S. 3; June Sp. Sess. P.A. 15-5, S. 453.)

History: P.A. 03-236 effective July 9, 2003; June Sp. Sess. P.A. 15-5 amended Subsec. (f) by deleting provision re fees for hearing to be paid by Judicial Department or waived, adding provision re no fee to be charged to file an appeal in Probate Court under section and making a technical change, effective July 1, 2015.



Section 19a-131c - Enforcement of order of quarantine or isolation.

Notwithstanding the provisions of section 19a-220, in the event of a public health emergency declared by the Governor under section 19a-131a, if any individual refuses to obey an order of quarantine or isolation issued by the commissioner pursuant to section 19a-131b, the commissioner may direct any law enforcement officer to immediately take such individual into custody and place him or her into quarantine or isolation, as the case may be. The commissioner shall notify the law enforcement officer or other personnel concerning any necessary infection control procedures required.

(P.A. 03-236, S. 4.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131d - Entry into quarantine or isolation premises.

Entry into quarantine or isolation premises shall be limited to authorized individuals. The authorized individuals shall be determined by the commissioner, and shall include, but need not be limited to, any physician licensed under chapter 370, other licensed, certified or registered health care providers or other individuals, including family or household members, the commissioner deems necessary to meet the needs of quarantined or isolated individuals.

(P.A. 03-236, S. 5.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131e - Orders of vaccination. Appeal of order. Hearing.

(a) In the event of a public health emergency declared by the Governor under section 19a-131a, the commissioner, as authorized by the Governor pursuant to section 19a-131a, may issue an order for the vaccination of such individuals or individuals present within a geographic area as the commissioner deems reasonable and necessary in order to prevent the introduction or arrest the progress of the communicable disease or contamination that caused the declaration of such public health emergency. The commissioner shall inform individuals subject to such vaccination order of the benefits and risks of the vaccine and an individual's option to refuse to be vaccinated for any reason, including, but not limited to, health, religious or conscientious objections. No individual shall be vaccinated unless such individual or, if such individual is a minor, such individual's parent or guardian has provided written consent for such vaccination.

(b) The commissioner may issue an order pursuant to section 19a-131b to quarantine or isolate, as the case may be, any individual or group of individuals who is unable or unwilling for any reason, including, but not limited to, health, religion or conscience to undergo vaccination pursuant to this section. A parent or legal guardian may refuse such vaccination on behalf of a minor in the case where an order of vaccination requires a minor to be vaccinated. For purposes of this subsection, a minor is any person under the age of eighteen. Refusal of such vaccination shall not be grounds for quarantine or isolation without a reasonable belief that the individual or group of individuals is infected with a communicable disease or is contaminated, or may be exposed to a communicable disease or contamination, or may have been exposed to a communicable disease or to contamination, or is at reasonable risk of having a communicable disease or having been contaminated, and poses a reasonable threat to the public health.

(c) Any individual subject to vaccination pursuant to this section may appeal to the probate court for the district in which such individual has been ordered vaccinated, and, if such individual or such individual's representative asks the court, in writing, including, but not limited to, by means of first class mail, facsimile machine or the Internet, for a hearing, notwithstanding the form of such request, the court shall hold a hearing not later than seventy-two hours after receipt of such request, excluding Saturdays, Sundays and legal holidays. Such request shall be received by the Probate Court not later than forty-eight hours after the individual receives the order. The commissioner may make application to the court to extend the time for a hearing based on extraordinary circumstances. Court fees for such hearing shall be paid from funds appropriated to the Judicial Department, but if funds have not been included in the budget of the Judicial Department for such purpose, such fees shall be waived by the court. In considering whether to grant such extension, the court shall give due regard to the rights of affected individuals, the protection of the public's health, the severity of the need and available witnesses and evidence. If such individual cannot appear personally before the court, a hearing shall be conducted only if his or her representative is present. The commissioner shall be a party to the proceedings. The hearing may be held via any means that allow all parties to fully participate in the event an individual may infect or contaminate others.

(d) Notice of the hearing shall be given to the respondent and shall inform the respondent that such respondent or his or her representative has a right to be present at the hearing; that the respondent has a right to counsel; that the respondent has the right to present testimony from a licensed practitioner of the healing arts, as defined in section 20-1; that court fees shall be waived; that the respondent, if indigent or otherwise unable to pay for or obtain counsel, has a right to have counsel appointed to represent the respondent; and that the respondent has a right to cross-examine witnesses testifying at the hearing. If the court finds such respondent is indigent or otherwise unable to pay for or obtain counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select such respondent's own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent such respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator. If the order of vaccination applies to individuals present in a described geographic area, the court may appoint one or more attorneys to represent all the individuals present within the described geographic area where there is a commonality of interests of such individuals, except that an individual may choose to be represented by his or her own attorney on an individual basis. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(e) Prior to such hearing, the Probate Court, such respondent or such respondent's counsel or the commissioner shall be afforded access to all records including, but not limited to, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital, upon order of the Probate Court, shall make available at such hearing for use by the respondent or his or her counsel all records in its possession relating to the condition of the respondent. All records relating to the condition of the respondent shall be admissible at the request of any party or the Probate Court at the hearing. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(f) The court shall cause a recording of the testimony at such hearing to be made, to be transcribed only in the event of an appeal from the order rendered. A copy of such transcript shall be furnished without charge to any appellant whom the Probate Court finds unable to pay for the same. The cost of such transcript shall be paid from the funds appropriated by the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, the cost of such transcription shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(g) At such hearing, the commissioner shall have the burden of showing, by a preponderance of the evidence, that the conditions of subsection (a) of this section are met. If the court, at such hearing, finds that vaccination of the respondent is necessary and the least restrictive alternative to protect and preserve the public health, the court shall order the respondent to undergo vaccination, provided the court may order the isolation or quarantine of any respondent who is unable or unwilling for reasons of health, religion or conscience to undergo vaccination, for a period of time sufficient to ensure such respondent is not able to infect or contaminate others.

(h) If the court, at such hearing, fails to find that the conditions required for an order for vaccination under subsection (a) of this section have been proven, it shall vacate the order of vaccination.

(i) Any person aggrieved by an order of the Probate Court under this section may appeal to the Superior Court. The appeal shall be confined to the record, which shall consist of the transcript of the hearing and all evidence received or considered by the Probate Court.

(P.A. 03-236, S. 6.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131f - Authorization to administer vaccinations.

Notwithstanding any provision of the general statutes, if the Governor has declared a public health emergency pursuant to section 19a-131a, the Commissioner of Public Health may authorize any qualified person, including, but not limited to, any person licensed under chapter 379, 384 or 384d, to administer vaccinations, if the commissioner determines that such action is necessary to protect the health, safety and welfare of the public. Such authorization shall be in writing, and shall contain the categories of qualified persons included in the authorization, any additional training required before performance of the vaccination by such persons and the duration of the authorization.

(P.A. 03-236, S. 7.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131g - Public Health Preparedness Advisory Committee. Report.

The Commissioner of Public Health shall establish a Public Health Preparedness Advisory Committee. The advisory committee shall consist of the Commissioner of Public Health, the Commissioner of Emergency Services and Public Protection, the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly and the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health, public safety and the judiciary, and representatives of town, city, borough and district directors of health, as appointed by the commissioner, and any other organization or persons that the commissioner deems relevant to the issues of public health preparedness. The Public Health Preparedness Advisory Committee shall develop the plan for emergency responses to a public health emergency. Such plan may include an emergency notification service. Not later than January 1, 2004, and annually thereafter, the committee shall submit a report, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and public safety, on the status of a public health emergency plan and the resources needed for implementation of such plan.

(P.A. 03-236, S. 8; P.A. 04-219, S. 25; P.A. 11-51, S. 134.)

History: P.A. 03-236 effective July 9, 2003; P.A. 04-219 substituted the Commissioner of Emergency Management and Homeland Security for the director of the Office of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 19a-131h - Registration of deaths.

If the Governor declares a public health emergency, the commissioner, in consultation with the Chief Medical Examiner, may designate authorized personnel to register death certificates as needed and carry out other duties related to the registration of deaths, including, but not limited to, the issuance of burial transit, removal and cremation permits.

(P.A. 03-236, S. 9.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131i - Immunity from personal liability.

The provisions of sections 4-165 and 5-141d shall apply to any person acting on behalf of the state, within the scope of such person's practice or profession, and pursuant to sections 19a-131 to 19a-131h, inclusive. The provisions of this section shall not apply if a vaccination has been administered without consent.

(P.A. 03-236, S. 10.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131j - Temporary suspension of licensure, license renewal and inspection requirements upon declaration of a civil preparedness emergency or public health emergency.

(a) The commissioner may issue an order to temporarily suspend, for a period not to exceed sixty consecutive days, the requirements for licensure, certification or registration, pursuant to chapters 368d, 370, 376, 378, 378a, 381a, 383 to 383c, inclusive, 384d, 385, 395, 400a, 400j and 474, to allow persons who are appropriately licensed, certified or registered in another state or territory of the United States or the District of Columbia, to render temporary assistance within the scope of the profession for which a person is licensed, certified or registered, in managing a public health emergency in this state, declared by the Governor pursuant to section 19a-131a. Nothing in this section shall be construed to permit a person to provide services beyond the scope allowed in the chapter specified in this section that pertains to such person's profession.

(b) Upon the declaration of a civil preparedness emergency pursuant to section 28-9 or a public health emergency pursuant to section 19a-131a, the Commissioner of Public Health may suspend any of the requirements for renewal of any license, as defined in section 4-166, that would otherwise be required to be renewed by the department pursuant to the general statutes or regulations. Any such suspension of the requirements for renewal of a license may extend for the duration of the declared emergency and for up to six months following the date the emergency is declared to be over. Any license not renewed by the department shall not expire during the period of the emergency and during the six-month period following the date that the emergency is declared to be over. Not later than six months from the date the emergency is declared to be over, the commissioner shall reinstate license renewal requirements that had been suspended. Any license, for which the commissioner had suspended license renewal requirements, that is not renewed in the six-month period following the date of the resumption of the license renewal requirements shall expire, unless the commissioner, for good cause shown, extends this period of time. The commissioner may, for good cause shown, grant no more than two ninety-day extensions.

(c) If, pursuant to subsection (b) of this section, the department renews a license on a date other than the customary renewal date, the period of licensure shall not extend beyond the customary renewal date provided pursuant to the general statutes or regulations. At the time of such renewal, the licensee shall be responsible for payment of all license fees to the department, including payment of fees not collected by the department due to the suspension of license renewal requirements in accordance with the provisions of this section.

(d) Upon the declaration of a civil preparedness emergency pursuant to section 28-9 or public health emergency pursuant to section 19a-131a, the Commissioner of Public Health may suspend the requirements concerning any inspection that is otherwise required to be conducted by the department pursuant to the general statutes or regulations. Any such suspension of the requirements for conducting any inspection may extend for the duration of the declared emergency and for up to six months following the date the emergency is declared to be over. Not later than six months from the date the emergency is declared to be over, the department shall conduct any inspection not conducted during the period of the emergency and the subsequent six-month period. Such resumed inspections shall be completed not later than six months from the date that the inspections resumed, unless the commissioner, for good cause shown, extends this period of time. The commissioner may, for good cause shown, grant no more than two such ninety-day extensions.

(e) Nothing in this section shall be construed to permit the Commissioner of Public Health to effectuate a suspension of the department's license renewal and inspection responsibilities due to the declaration of a civil preparedness emergency by the Governor, until such time as the Governor, pursuant to section 28-9, issues an order that modifies or suspends, in whole or in part, any statute, regulation or requirement or part thereof relating to license renewals and inspections by the Department of Public Health and sets forth the reasons therefor.

(P.A. 03-236, S. 11; P.A. 08-134, S. 1.)

History: P.A. 03-236 effective July 9, 2003; P.A. 08-134 redesignated existing provisions as Subsec. (a) and inserted reference to Ch. 474 therein, added Subsecs. (b) and (c) re temporary suspension of license renewal provisions, added Subsec. (d) re temporary suspension of inspection requirements and added Subsec. (e) re commissioner's suspension of license renewal and inspection requirements upon Governor's declaration of civil preparedness emergency.



Section 19a-131k - Mandatory distribution of potassium iodide.

(a) For purposes of this section:

(1) “Child care service” means a child care center, group child care home or family child care home, as defined in section 19a-77, and licensed pursuant to section 19a-80 or 19a-87b;

(2) “Public health emergency” means a public health emergency, as defined in section 19a-131;

(3) “Commissioner” means the Commissioner of Public Health;

(4) “Nursing home facility” means any nursing home, as defined in section 19a-521, but shall not include residential care homes; and

(5) “Youth camp” means any facility licensed pursuant to chapter 368r.

(b) Notwithstanding any provision of the general statutes, each nursing home facility, child care service or youth camp shall provide potassium iodide to residents, staff members, minors or other persons present in such facility, service or camp when directed by the commissioner during a public health emergency. Each nursing home facility, child care service or youth camp shall (1) upon admitting a resident or minor to, or upon hiring a staff member for, such facility, notify each resident or representative of a resident, staff member or parent or guardian of a minor of the requirement for the provision of potassium iodide under this subsection and obtain prior written permission or written objection for such provision from each such person, and (2) prior to obtaining such written permission or written objection, advise each such person, in writing, (A) that the ingestion of potassium iodide is voluntary only, (B) about the contraindications of taking potassium iodide, and (C) about the potential side effects of taking potassium iodide.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria and procedures for obtaining the required written permission, and for the storage and distribution of potassium iodide to residents, staff members, minors or other persons present in such facility, service or camp.

(P.A. 03-236, S. 15; P.A. 07-129, S. 5; P.A. 15-227, S. 25.)

History: P.A. 03-236 effective July 9, 2003; P.A. 07-129 amended Subsec. (b) to provide for mandatory distribution of potassium iodide by nursing home facilities, child day care services or youth camps during public health emergencies; pursuant to P.A. 15-227, “child day care center”, “group day care home” and “family day care home” were changed editorially by the Revisors to “child care center”, “group child care home” and “family child care home”, respectively, and references to child day care service were changed editorially by the Revisors to references to child care service, effective July 1, 2015.






Chapter 368aa - Health Care Accreditation

Section 19a-690 - Magnetic resonance imaging accreditation.

(a) Any licensed health care practitioner or practitioner group operating or replacing any magnetic resonance imaging equipment or providing any magnetic resonance imaging service shall obtain magnetic resonance imaging accreditation by the American College of Radiology, or its successor organization, for all equipment, services and personnel involved with such magnetic resonance imaging activities of such practitioner or practitioner group. Such accreditation shall be obtained not later than eighteen months after July 1, 2001, or eighteen months after the date on which such magnetic resonance imaging activities are first conducted, whichever is later. Upon the expiration of the applicable eighteen-month period, no magnetic resonance imaging equipment may be operated or replaced and no magnetic resonance imaging service may be provided by any such practitioner or practitioner group that does not receive accreditation as required by this section. Evidence of such accreditation shall be maintained at any facility at which magnetic resonance imaging equipment is operated or replaced or at which magnetic resonance imaging service is provided and shall be made available for inspection upon request of the Department of Public Health.

(b) Notwithstanding the provisions of subsection (a) of this section, any licensed health care practitioner or practitioner group that is accredited as provided in subsection (a) of this section shall continue to be subject to the obligations and requirements applicable to services provided and the acquisition of equipment by such practitioner or practitioner group, including, but not limited to, any applicable certificate of need requirements as provided in chapter 368z and any applicable licensure requirements as provided in chapter 368v.

(P.A. 01-50, S. 1, 4.)

History: P.A. 01-50 effective July 1, 2001.



Section 19a-691 - Anesthesia accreditation.

Section 19a-691 is repealed, effective October 1, 2014.

(P.A. 01-50, S. 2, 4; P.A. 14-231, S. 72.)






Chapter 368b - Public Health Nursing (Repealed)

Section 19a-135 to 19a-138 - (Formerly Secs. 19-71a to 19-71c and 19-72a). Eligibility for public health nursing grants; determination of grant allotments. Supervisory and consultative services to public health nursing agencies. Participation in programs of federal health insurance for the aged. Administration of service; qualifications of nurses; forfeiture of aid.

Sections 19a-135 to 19a-138, inclusive, are repealed.

(February, 1965, P.A. 496, S. 1, 2; 1967, P.A. 511; 1969, P.A. 717, S. 1; P.A. 73-204, S. 1–3; P.A. 74-61; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 61, 62, 85, 136; P.A. 80-365, S. 1, 2; P.A. 84-26, S. 2, 4; June Sp. Sess. P.A. 91-11, S. 23, 25; P.A. 92-155, S. 1, 2.)






Chapter 368bb - Managed Residential Communities

Section 19a-693 - Definitions.

As used in this section and sections 19a-694 to 19a-701, inclusive:

(1) “Activities of daily living” means activities or tasks that are essential for a person's healthful and safe existence, including, but not limited to, bathing, dressing, grooming, eating, meal preparation, shopping, housekeeping, transfers, bowel and bladder care, laundry, communication, self-administration of medication and ambulation.

(2) “Assisted living services” means nursing services and assistance with activities of daily living provided to residents living within a managed residential community having supportive services that encourage persons primarily fifty-five years of age or older to maintain a maximum level of independence.

(3) “Assisted living services agency” means an entity, licensed by the Department of Public Health pursuant to chapter 368v that provides, among other things, nursing services and assistance with activities of daily living to a population that is chronic and stable.

(4) “Managed residential community” means a for-profit or not-for-profit facility consisting of private residential units that provides a managed group living environment consisting of housing and services for persons who are primarily fifty-five years of age or older. “Managed residential community” does not include any state-funded congregate housing facilities.

(5) “Department” means the Department of Public Health.

(6) “Private residential unit” means a private living environment designed for use and occupancy by a resident within a managed residential community that includes a full bathroom and access to facilities and equipment for the preparation and storage of food.

(7) “Resident” means a person residing in a private residential unit of a managed residential community pursuant to the terms of a written agreement for occupancy of such unit.

(June Sp. Sess. P.A. 07-2, S. 30; P.A. 08-184, S. 27.)

History: P.A. 08-184 made a technical change in Subdiv. (1).



Section 19a-694 - Managed residential communities. Operational requirements.

(a) All managed residential communities operating in the state shall:

(1) Provide a written residency agreement to each resident in accordance with section 19a-700;

(2) Afford residents the ability to access services provided by an assisted living services agency. Such services shall be provided in accordance with a service plan developed in accordance with section 19a-699;

(3) Upon the request of a resident, arrange, in conjunction with the assisted living services agency, for the provision of ancillary medical services on behalf of a resident, including physician and dental services, pharmacy services, restorative physical therapies, podiatry services, hospice care and home health agency services, provided the ancillary medical services are not administered by employees of the managed residential community, unless the resident chooses to receive such services;

(4) Provide a formally established security program for the protection and safety of residents that is designed to protect residents from intruders;

(5) Afford residents the rights and privileges guaranteed under title 47a;

(6) Comply with the provisions of subsection (c) of section 19-13-D105 of the regulations of Connecticut state agencies; and

(7) Assist a resident who has a long-term care insurance policy with preparing and submitting claims for benefits to the insurer, provided such resident has executed a written authorization requesting and directing the insurer to (A) disclose information to the managed residential community relevant to such resident's eligibility for an insurance benefit or payment, and (B) provide a copy of the acceptance or declination of a claim for benefits to the managed residential community at the same time such acceptance or declination is made to such resident.

(b) No managed residential community shall control or manage the financial affairs or personal property of any resident, except as provided for in subdivision (7) of subsection (a) of this section.

(June Sp. Sess. P.A. 07-2, S. 31; Sept. Sp. Sess. P.A. 09-3, S. 42; P.A. 10-127, S. 1.)

History: Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting former Subdiv. (7) re managed residential communities subject to oversight and regulation by Department of Public Health and making corresponding technical changes, effective October 6, 2009; P.A. 10-127 amended Subsec. (a) by inserting Subdiv. (7) re assisting resident with preparing and submitting claims for benefits under long-term care insurance policy and amended Subsec. (b) by adding exception re Subsec. (a)(7), effective July 1, 2010.



Section 19a-694a - Notification when petition for bankruptcy filed.

If a managed residential community, as defined in section 19a-693, has filed a petition for relief under the United States Bankruptcy Code, the managed residential community shall notify each person seeking residency in the managed residential community and each resident of the managed residential community that the managed residential community has filed such petition.

(P.A. 12-6, S. 2.)



Section 19a-695 - Investigation of complaints.

Section 19a-695 is repealed, effective October 6, 2009.

(June Sp. Sess. P.A. 07-2, S. 32; P.A. 08-184, S. 28; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-696 - Biennial reviews. Written reports. Remedial orders. Enforcement of remedial orders.

Section 19a-696 is repealed, effective October 6, 2009.

(June Sp. Sess. P.A. 07-2, S. 33; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-697 - Resident's bill of rights.

(a) A managed residential community shall have a written bill of rights that prescribes the rights afforded to each resident. A designated staff person from the managed residential community shall provide and explain the bill of rights to the resident at the time that such resident enters into a residency agreement at the managed residential community. The bill of rights shall include, but not be limited to, that each resident has the right to:

(1) Live in a clean, safe and habitable private residential unit;

(2) Be treated with consideration, respect and due recognition of personal dignity, individuality and the need for privacy;

(3) Privacy within a private residential unit, subject to rules of the managed residential community reasonably designed to promote the health, safety and welfare of the resident;

(4) Retain and use one's own personal property within a private residential unit so as to maintain individuality and personal dignity provided the use of personal property does not infringe on the rights of other residents or threaten the health, safety and welfare of other residents;

(5) Private communications, including receiving and sending unopened correspondence, telephone access and visiting with persons of one's choice;

(6) Freedom to participate in and benefit from community services and activities so as to achieve the highest possible level of independence, autonomy and interaction within the community;

(7) Directly engage or contract with licensed health care professionals and providers of one's choice to obtain necessary health care services in one's private residential unit, or such other space in the managed residential community as may be made available to residents for such purposes;

(8) Manage one's own financial affairs;

(9) Exercise civil and religious liberties;

(10) Present grievances and recommend changes in policies, procedures and services to the manager or staff of the managed residential community, government officials or any other person without restraint, interference, coercion, discrimination or reprisal from the managed residential community, including access to representatives of the department or the Office of the Long-Term Care Ombudsman;

(11) Upon request, obtain from the managed residential community the name of the service coordinator or any other persons responsible for resident care or the coordination of resident care;

(12) Confidential treatment of all records and communications to the extent required by state and federal law;

(13) Have all reasonable requests responded to promptly and adequately within the capacity of the managed residential community and with due consideration given to the rights of other residents;

(14) Be fully advised of the relationship that the managed residential community has with any assisted living services agency, health care facility or educational institution to the extent that such relationship relates to resident medical care or treatment and to receive an explanation about the relationship;

(15) Receive a copy of any rules or regulations of the managed residential community;

(16) Privacy when receiving medical treatment or other services within the capacity of the managed residential community;

(17) Refuse care and treatment and participate in the planning for the care and services the resident needs or receives, provided the refusal of care and treatment may preclude the resident from being able to continue to reside in the managed residential community; and

(18) All rights and privileges afforded to tenants under title 47a.

(b) A managed residential community shall post in a prominent place in the managed residential community the resident's bill of rights, including those rights set forth in subsection (a) of this section. The posting of the resident's bill of rights shall include contact information for the Department of Public Health and the Office of the State Long-Term Care Ombudsman, including the names, addresses and telephone numbers of persons within such agencies who handle questions, comments or complaints concerning managed residential community.

(June Sp. Sess. P.A. 07-2, S. 34.)



Section 19a-698 - Residency agreements. Twenty-four-hour skilled nursing care.

No managed residential community shall enter into a written residency agreement with any individual who requires twenty-four-hour skilled nursing care, unless such individual establishes to the satisfaction of both the managed residential community and the assisted living services agency that the individual has, or has arranged for, such twenty-four-hour care and maintains such care as a condition of residency if an assisted living services agency determines that such care is necessary.

(June Sp. Sess. P.A. 07-2, S. 35.)



Section 19a-699 - Individualized service plans. Assessment of resident who requires assisted living services.

(a) An assisted living services agency shall develop and maintain an individualized service plan for any resident of a managed residential community that receives assisted living services. Such agency shall develop the individualized service plan after consultation with the resident and following an assessment of the resident by a registered nurse. The individualized service plan shall set forth in lay terms the needs of the resident for assisted living services, the providers or intended providers of needed services, the scope, type and frequency of such services, an itemized cost of such services and any other information that Department of Public Health may require. The individualized service plan and any periodic revisions thereto shall be confidential, in writing, signed by the resident, or the resident's legal representative, and a representative of the assisted living services agency and available for inspection by the resident and the department.

(b) An assisted living services agency shall maintain written policies and procedures for the initial evaluation and regular, periodic reassessment of the functional and health status and service requirements of each resident who requires assisted living services.

(June Sp. Sess. P.A. 07-2, S. 36.)



Section 19a-700 - Written residency agreements. Required content.

A managed residential community shall enter into a written residency agreement with each resident that clearly sets forth the rights and responsibilities of the resident and the managed residential community, including the duties set forth in section 19a-562. The residency agreement shall be set forth in plain language and printed in not less than fourteen-point type. The residency agreement shall be signed by the managed residential community's authorized agent and by the resident, or the resident's legal representative, prior to the resident taking possession of a private residential unit and shall include, at a minimum:

(1) An itemization of assisted living services, transportation services, recreation services and any other services and goods, lodging and meals to be provided on behalf of the resident by the managed residential community;

(2) A full and fair disclosure of all charges, fees, expenses and costs to be borne by the resident;

(3) A schedule of payments and disclosure of all late fees or potential penalties;

(4) The grievance procedure with respect to enforcement of the terms of the residency agreement;

(5) The managed residential community's covenant to comply with all municipal, state and federal laws and regulations regarding consumer protection and protection from financial exploitation;

(6) The managed residential community's covenant to afford residents all rights and privileges afforded under title 47a;

(7) The conditions under which the agreement can be terminated by either party;

(8) Full disclosure of the rights and responsibilities of the resident and the managed residential community in situations involving serious deterioration in the health of the resident, hospitalization of the resident or death of the resident, including a provision that specifies that in the event that a resident of the community dies, the estate or family of such resident shall only be responsible for further payment to the community for a period of time not to exceed fifteen days following the date of death of such resident as long as the private residential unit formerly occupied by the resident has been vacated; and

(9) Any adopted rules of the managed residential community reasonably designed to promote the health, safety and welfare of residents.

(June Sp. Sess. P.A. 07-2, S. 37.)



Section 19a-701 - Compliance with applicable laws and regulations.

A managed residential community shall meet the requirements of all applicable federal and state laws and regulations, including, but not limited to, the Public Health Code, State Building Code and the Fire Safety Code, and federal and state laws and regulations governing handicapped accessibility.

(June Sp. Sess. P.A. 07-2, S. 38; P.A. 10-117, S. 44; P.A. 11-8, S. 28.)

History: P.A. 10-117 deleted former Subsec. (b) re adoption of regulations and made a technical change; P.A. 11-8 made a technical change, effective May 24, 2011.






Chapter 368c - Commission on Hospitals and Health Care (See Chapter 368z)

Section 19a-145 - Transferred

Transferred to Chapter 368z, Sec. 19a-630.



Section 19a-146 and 19a-147 - (Formerly Secs. 19-73c and 19-73e). Commission on Hospitals and Health Care: Establishment. Officers; compensation; meetings.

Sections 19a-146 and 19a-147 are repealed, effective July 1, 1995.

(P.A. 73-117, S. 3, 5, 31; P.A. 75-361, S. 1; 75-562, S. 2, 8; P.A. 77-192, S. 2, 13; 77-614, S. 163, 323, 610; P.A. 79-20; P.A. 80-73, S. 3; 80-482, S. 169, 345, 348; P.A. 81-465, S. 1, 2, 18; P.A. 89-371, S. 10, 11, 31; P.A. 93-229, S. 20, 21; May Sp. Sess. P.A. 94-3, S. 20, 28; P.A. 95-257, S. 57, 58.)



Section 19a-148 - (Formerly Sec. 19-73f). Staff. Commission to be within the Department of Public Health and Addiction Services.

Section 19a-148 is repealed, effective July 1, 1994.

(P.A. 73-117, S. 6, 31; P.A. 75-562, S. 3, 8; P.A. 77-192, S. 4, 13; 77-614, S. 323, 332, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-465, S. 14, 18; P.A. 93-381, S. 9, 39; P.A. 94-3, S. 27, 28.)



Section 19a-148a to 19a-155 - Transferred

Transferred to Chapter 368z, Secs. 19a-631 to 19a-639, inclusive.



Section 19a-155a - Transferred

Transferred to Chapter 319y, Sec. 17b-351.



Section 19a-156 - Transferred

Transferred to Chapter 368z, Sec. 19a-640.



Section 19a-157 - Exemptions from budget review procedure. Limitation.

Section 19a-157 is repealed.

(P.A. 81-465, S. 8, 18; P.A. 84-57, S. 1, 4; P.A. 89-371, S. 30.)



Section 19a-158 to 19a-162 - Transferred

Transferred to Chapter 368z, Secs. 19a-641 to 19a-645, inclusive.



Section 19a-163 - Health Care Payer Advisory Board.

Section 19a-163 is repealed, effective July 1, 1995.

(P.A. 81-465, S. 15, 18; P.A. 89-371, S. 21; P.A. 95-257, S. 57, 58.)



Section 19a-164 to 19a-165v - Task force to study the development of a prospective payment system and other health issues. Professional advisory committee. Definitions. Data necessary for the development and implementation of the prospective payment system; submission. Determination of rate orders; contents. Rate orders for the rate year commencing in 1987 and for subsequent rate years; establishing a standard fixed charge per case; inpatients; interim and final compliance; special arrangements. Gross inpatient service revenue for the fiscal year commencing in 1986 and for subsequent fiscal years. Estimates on volume and revenue, submission; adjustments. Establishing per diem charges for exempt cases; adjustments; outliers; billing form; reimbursement by Department of Income Maintenance. Discounts for medical assistance and Medicare payers. Uncompensated care. Gross outpatient service revenue; short hospital stays; transfer system. Alternative delivery systems. Review of hospital admissions; appeals of appropriateness of the diagnostic related group assigned to a discharge; fee. Federal waivers for Medicare and medical assistance payer participation. Adjustment of allowable revenues for the fiscal years commencing in 1985 and 1986. Application alleging financial integrity in jeopardy; hearing, determination, remedy; projects requiring approval by commission; adjustments. Hospitals not previously subject to the prospective payment system; new hospitals. Experiments and demonstration projects. Regulations for the prospective payment system. Issuance of rate orders for the fiscal year commencing in 1987. Conformance with rate order; decision; reconsideration; hearing. Prospective payment system account. Self-pay patients; appeals. Emergency regulations.

Sections 19a-164 to 19a-165v, inclusive, are repealed.

(P.A. 84-315, S. 1–20, 24; P.A. 86-86; 86-91, S. 1–4; P.A. 87-122, S. 1, 2; 87-443, S. 1–17; 87-510, S. 2–6; P.A. 88-8, S. 1; 88-357, S. 3, 4, 22; P.A. 89-371, S. 30, 31.)



Section 19a-166 - Transferred

Transferred to Chapter 368z, Sec. 19a-646.



Section 19a-166a - Report on the effectiveness of the regulation of hospital charges under the prospective payment system.

Section 19a-166a is repealed.

(P.A. 84-315, S. 23, 24; P.A. 87-510, S. 1; P.A. 88-335, S. 1, 5; P.A. 89-371, S. 30, 31.)



Section 19a-166b - Transferred

Transferred to Chapter 368z, Sec. 19a-647.



Section 19a-167 to 19a-167d - Definitions. Compensation of net and gross revenue caps for: Fiscal year commencing October 1, 1989; Fiscal year commencing October 1, 1991, and for subsequent fiscal years. Partial and detailed budget review. Adjustment of revenue caps.

Sections 19a-167 to 19a-167d, inclusive, are repealed, effective April 1, 1994.

(P.A. 89-371, S. 1–5, 31; P.A. 90-14, S. 1–3; P.A. 91-80, S. 1, 2; Nov. Sp. Sess. P.A. 91-2, S. 10, 11, 27; P.A. 93-44, S. 6, 24; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 94-9, S. 39, 41.)



Section 19a-167e to 19a-167o - Transferred

Transferred to Chapter 368z, Secs. 19a-648 to 19a-658, inclusive.



Section 19a-168 and 19a-168a - Uncompensated care pool. Definitions.

Sections 19a-168 and 19a-168a are repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 1, 2, 27; May Sp. Sess. P.A. 92-16, S. 55, 89; P.A. 93-44, S. 8, 9, 24; 93-229, S. 8, 9, 21; 93-262, S. 1, 87; 93-435, S. 59, 95; P.A. 94-9, S. 39, 41.)



Section 19a-168b - Uncompensated care pool; administration, assessment.

Section 19a-168b is repealed, effective October 1, 1996.

(Nov. Sp. Sess. P.A. 91-2, S. 7, 27; May Sp. Sess. P.A. 92-16, S. 60–62, 89; P.A. 93-44, S. 10, 24; 93-229, S. 10, 11, 21; 93-262, S. 1, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-9, S. 40, 41; May 25 Sp. Sess. P.A. 94-1, S. 54, 130; P.A. 95-257, S. 12, 21, 21, 39, 58.)



Section 19a-168c - Oversight board.

Section 19a-168c is repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 6, 27; P.A. 93-262, S. 1. 87; P.A. 94-9, S. 39, 41.)



Section 19a-168d to 19a-168f - Revenue cap adjustments for fiscal years commencing October 1, 1991, until April 1, 1994: For hospitals exempt from budget review; for partial budget review; for detailed budget review.

Sections 19a-168d to 19a-168f, inclusive, are repealed, effective October 1, 1996.

(Nov. Sp. Sess. P.A. 91-2, S. 3–5, 27; May Sp. Sess. P.A. 92-16, S. 56–59, 89; P.A. 93-44, S. 11–13, 24; P.A. 94-9, S. 40, 41; May 25 Sp. Sess. P.A. 94-1, S. 55–57, 130; P.A. 95-257, S. 39, 58.)



Section 19a-168g - Transferred

Transferred to Chapter 368z, Sec. 19a-660.



Section 19a-168h - Adjustments in accordance with budget authorizations.

Section 19a-168h is repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 22, 27; P.A. 94-9, S. 39, 41.)



Section 19a-168i and 19a-168j - Transferred

Transferred to Chapter 368z, Secs. 19a-661 and 19a-662.



Section 19a-168k - Research, demonstration and pilot programs. Authorizations.

Section 19a-168k is repealed, effective July 1, 1995.

(Nov. Sp. Sess. P.A. 91-2, S. 14, 27; May Sp. Sess. P.A. 92-16, S. 44, 89; P.A. 93-381, S. 9, 39; P.A. 94-9, S. 11, 41; P.A. 95-257, S. 57, 58.)



Section 19a-168l to 19a-168o - Termination of the uncompensated care pool in the event of: Lack of federal matching funds; exemption of a class of payers. Exemption of payer prior to termination of the uncompensated care pool. Health care initiative recommendations.

Sections 19a-168l to 19a-168o, inclusive, are repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 15, 16, 18, 26, 27; May Sp. Sess. P.A. 92-16, S. 63, 89; P.A. 93-44, S. 17, 24; 93-262, S. 1, 87; P.A. 94-9, S. 39, 41.)



Section 19a-168p - Transferred

Transferred to Chapter 368z, Sec. 19a-663.



Section 19a-168q and 19a-168r - Appropriation. Reports to the appropriations committee.

Sections 19a-168q and 19a-168r are repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 19, 27; May Sp. Sess. P.A. 92-16, S. 45, 74, 89; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 94-9, S. 39, 41.)



Section 19a-168s to 19a-169c - Transferred

Transferred to Chapter 368z, Secs. 19a-664 to 19a-672, inclusive.



Section 19a-169d - Low income-uninsured account.

Section 19a-169d is repealed, effective July 1, 1995.

(P.A. 94-9, S. 12, 41; P.A. 95-257, S. 57, 58.)



Section 19a-169e - Transferred

Transferred to Chapter 368z, Sec. 19a-673.



Section 19a-170 - Transferred

Transferred to Chapter 368z, Sec. 19a-659.



Section 19a-170a to 19a-170g - Transferred

Transferred to Chapter 368z, Secs. 19a-674 to 19a-680, inclusive.






Chapter 368cc - SustiNet Health Care Cabinet

Section 19a-710 to 19a-723 - Definitions. SustiNet Health Partnership board of directors; membership; terms; filing of statement of financial interests. Board of directors' duties re implementation of the SustiNet Plan. Development of procedures and guidelines for the Sustinet Plan; identification of funding sources; adoption of periodic action plans. Establishment of information technology advisory committee; committee recommendations re electronic medical records and electronic health records. Establishment of medical home advisory committee; committee recommendations re administration of patient-centered medical homes. Establishment of health care provider advisory committee; committee recommendations re clinical care and safety guidelines; development of hospital safety standards. Establishment of preventive health care advisory committee; board and committee recommendations re community-based preventive care services. Board recommendations re offering benefits of SustiNet Plan to various individuals in the state. Board recommendations re availability of SustiNet Plan coverage and standard benefits package. Establishment of clearing house; duties. Development of model benefit packages by Office of the Healthcare Advocate; modification of standard benefits package by the board; incentive system for employers. Board recommendations re public education and outreach campaigns. Board recommendations re methods for identifying uninsured individuals.

Sections 19a-710 to 19a-723, inclusive, are repealed, effective September 1, 2011.

(P.A. 09-148, S. 1–14, 19; Sept. Sp. Sess. P.A. 09-3, S. 43, 59; P.A. 10-18, S. 14–17; P.A. 11-44, S. 134; 11-58, S. 90.)



Section 19a-724 to 19a-724b - Office of Health Reform and Innovation: Powers and duties. All-payer Claims Database Advisory Group; state-wide multipayer data initiative. All-payer claims database program.

Sections 19a-724 to 19a-724b, inclusive, are repealed, effective June 19, 2013.

(P.A. 11-58, S. 11, 13; P.A. 12-166, S. 1–3; P.A. 13-247, S. 388.)



Section 19a-725 - Health Care Cabinet: Membership; terms; duties.

(a) There is established within the office of the Lieutenant Governor, the Health Care Cabinet for the purpose of advising the Governor on the matters set forth in subsection (c) of this section.

(b) (1) The Health Care Cabinet shall consist of the following members who shall be appointed on or before August 1, 2011: (A) Five appointed by the Governor, two of whom may represent the health care industry and shall serve for terms of four years, one of whom shall represent community health centers and shall serve for a term of three years, one of whom shall represent insurance producers and shall serve for a term of three years and one of whom shall be an at-large appointment and shall serve for a term of three years; (B) one appointed by the president pro tempore of the Senate, who shall be an oral health specialist engaged in active practice and shall serve for a term of four years; (C) one appointed by the majority leader of the Senate, who shall represent labor and shall serve for a term of three years; (D) one appointed by the minority leader of the Senate, who shall be an advanced practice registered nurse engaged in active practice and shall serve for a term of two years; (E) one appointed by the speaker of the House of Representatives, who shall be a consumer advocate and shall serve for a term of four years; (F) one appointed by the majority leader of the House of Representatives, who shall be a primary care physician engaged in active practice and shall serve for a term of four years; (G) one appointed by the minority leader of the House of Representatives, who shall represent the health information technology industry and shall serve for a term of three years; (H) five appointed jointly by the chairpersons of the SustiNet Health Partnership board of directors, one of whom shall represent faith communities, one of whom shall represent small businesses, one of whom shall represent the home health care industry, one of whom shall represent hospitals, and one of whom shall be an at-large appointment, all of whom shall serve for terms of five years; (I) the Lieutenant Governor; (J) the Secretary of the Office of Policy and Management, or the secretary’s designee; the Comptroller, or the Comptroller’s designee; the chief executive officer of the Connecticut Health Insurance Exchange, or said officer’s designee; the Commissioners of Social Services and Public Health, or their designees; and the Healthcare Advocate, or the Healthcare Advocate’s designee, all of whom shall serve as ex-officio voting members; and (K) the Commissioners of Children and Families, Developmental Services and Mental Health and Addiction Services, and the Insurance Commissioner, or their designees, and the nonprofit liaison to the Governor, or the nonprofit liaison’s designee, all of whom shall serve as ex-officio nonvoting members.

(2) Following the expiration of initial cabinet member terms, subsequent cabinet terms shall be for four years, commencing on August first of the year of the appointment. If an appointing authority fails to make an initial appointment to the cabinet or an appointment to fill a cabinet vacancy within ninety days of the date of such vacancy, the appointed cabinet members shall, by majority vote, make such appointment to the cabinet.

(3) Upon the expiration of the initial terms of the five cabinet members appointed by SustiNet Health Partnership board of directors, five successor cabinet members shall be appointed as follows: (A) One appointed by the Governor; (B) one appointed by the president pro tempore of the Senate; (C) one appointed by the speaker of the House of Representatives; and (D) two appointed by majority vote of the appointed board members. Successor board members appointed pursuant to this subdivision shall be at-large appointments.

(4) The Lieutenant Governor shall serve as the chairperson of the Health Care Cabinet.

(c) The Health Care Cabinet shall advise the Governor regarding the development of an integrated health care system for Connecticut and shall:

(1) Evaluate the means of ensuring an adequate health care workforce in the state;

(2) Jointly evaluate, with the chief executive officer of the Connecticut Health Insurance Exchange, the feasibility of implementing a basic health program option as set forth in Section 1331 of the Affordable Care Act;

(3) Identify short and long-range opportunities, issues and gaps created by the enactment of federal health care reform;

(4) Review the effectiveness of delivery system reforms and other efforts to control health care costs, including, but not limited to, reforms and efforts implemented by state agencies; and

(5) Advise the Governor on matters relating to: (A) The design, implementation, actionable objectives and evaluation of state and federal health care policies, priorities and objectives relating to the state’s efforts to improve access to health care, and (B) the quality of such care and the affordability and sustainability of the state’s health care system.

(d) The Health Care Cabinet may convene working groups, which include volunteer health care experts, to make recommendations concerning the development and implementation of service delivery and health care provider payment reforms, including multipayer initiatives, medical homes, electronic health records and evidenced-based health care quality improvement.

(e) The office of the Lieutenant Governor and the Office of the Healthcare Advocate shall provide support staff to the Health Care Cabinet.

(P.A. 11-58, S. 14; P.A. 13-247, S. 145; P.A. 15-146, S. 18.)

History: P.A. 11-58 effective July 2, 2011; P.A. 13-247 amended Subsec. (a) by deleting reference to Office of Health Reform and Innovation, amended Subsec. (b)(1)(J) by replacing Special Advisor to the Governor on Healthcare Reform with chief executive officer of the Connecticut Health Insurance Exchange or a designee as member of SustiNet Health Care Cabinet, amended Subsec. (c) by deleting reference to Office of Health Reform and Innovation, deleting former Subdiv. (5) re business plan development by Office of Health Reform and Innovation and redesignating existing Subdiv. (6) as Subdiv. (5), and added Subsec. (e) re support staff for cabinet, effective June 19, 2013; P.A. 15-146 deleted “SustiNet” re Health Care Cabinet and, in Subsec. (b)(4), deleted provision re first meeting, effective July 1, 2015.






Chapter 368d - Emergency Medical Services

Section 19a-175 - (Formerly Sec. 19-73u). Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Emergency medical service system” means a system which provides for the arrangement of personnel, facilities and equipment for the efficient, effective and coordinated delivery of health care services under emergency conditions;

(2) “Patient” means an injured, ill or physically handicapped person requiring assistance and transportation;

(3) “Ambulance” means a motor vehicle specifically designed to carry patients;

(4) “Ambulance service” means an organization which transports patients;

(5) “Emergency medical technician” means a person who is certified pursuant to chapter 384d;

(6) “Ambulance driver” means a person whose primary function is driving an ambulance;

(7) “Emergency medical services instructor” means a person who is certified pursuant to chapter 384d;

(8) “Communications facility” means any facility housing the personnel and equipment for handling the emergency communications needs of a particular geographic area;

(9) “Life saving equipment” means equipment used by emergency medical personnel for the stabilization and treatment of patients;

(10) “Emergency medical service organization” means any organization whether public, private or voluntary that offers transportation or treatment services to patients primarily under emergency conditions;

(11) “Invalid coach” means a vehicle used exclusively for the transportation of nonambulatory patients, who are not confined to stretchers, to or from either a medical facility or the patient’s home in nonemergency situations or utilized in emergency situations as a backup vehicle when insufficient emergency vehicles exist;

(12) “Rescue service” means any organization, whether for-profit or nonprofit, whose primary purpose is to search for persons who have become lost or to render emergency service to persons who are in dangerous or perilous circumstances;

(13) “Provider” means any person, corporation or organization, whether profit or nonprofit, whose primary purpose is to deliver medical care or services, including such related medical care services as ambulance transportation;

(14) “Commissioner” means the Commissioner of Public Health;

(15) “Paramedic” means a person licensed pursuant to chapter 384d;

(16) “Commercial ambulance service” means an ambulance service which primarily operates for profit;

(17) “Licensed ambulance service” means a commercial ambulance service or a volunteer or municipal ambulance service issued a license by the commissioner;

(18) “Certified ambulance service” means a municipal, volunteer or nonprofit ambulance service issued a certificate by the commissioner;

(19) “Automatic external defibrillator” means a device that: (A) Is used to administer an electric shock through the chest wall to the heart; (B) contains internal decision-making electronics, microcomputers or special software that allows it to interpret physiologic signals, make medical diagnosis and, if necessary, apply therapy; (C) guides the user through the process of using the device by audible or visual prompts; and (D) does not require the user to employ any discretion or judgment in its use;

(20) “Mutual aid call” means a call for emergency medical services that, pursuant to the terms of a written agreement, is responded to by a secondary or alternate emergency medical services provider if the primary or designated emergency medical services provider is unable to respond because such primary or designated provider is responding to another call for emergency medical services or the ambulance or nontransport emergency vehicle operated by such primary or designated provider is out of service. For purposes of this subdivision, “nontransport emergency vehicle” means a vehicle used by emergency medical technicians or paramedics in responding to emergency calls that is not used to carry patients;

(21) “Municipality” means the legislative body of a municipality or the board of selectmen in the case of a municipality in which the legislative body is a town meeting;

(22) “Primary service area” means a specific geographic area to which one designated emergency medical services provider is assigned for each category of emergency medical response services;

(23) “Primary service area responder” means an emergency medical services provider who is designated to respond to a victim of sudden illness or injury in a primary service area;

(24) “Interfacility critical care transport” means the interfacility transport of a patient between licensed health care institutions;

(25) “Advanced emergency medical technician” means an individual who is certified as an advanced emergency medical technician pursuant to chapter 384d;

(26) “Emergency medical responder” means an individual who is certified pursuant to chapter 384d;

(27) “Medical oversight” means the active surveillance by physicians of the provision of emergency medical services sufficient for the assessment of overall emergency medical service practice levels, as defined by state-wide protocols;

(28) “Office of Emergency Medical Services” means the office established within the Department of Public Health pursuant to section 19a-178;

(29) “Sponsor hospital” means a hospital that has agreed to maintain staff for the provision of medical oversight, supervision and direction to an emergency medical service organization and its personnel and has been approved for such activity by the Department of Public Health;

(30) “Paramedic intercept service” means paramedic treatment services provided by an entity that does not provide the ground ambulance transport; and

(31) “Authorized emergency medical services vehicle” means an ambulance, invalid coach or advanced emergency technician-staffed intercept vehicle or a paramedic-staffed intercept vehicle licensed or certified by the Department of Public Health for purposes of providing emergency medical care to patients.

(P.A. 74-305, S. 1, 19; P.A. 75-112, S. 1, 18; P.A. 77-268, S. 1; 77-349, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-259, S. 1, 3; P.A. 87-79; 87-420, S. 2, 14; P.A. 90-172, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 56, 166; P.A. 97-311, S. 15; P.A. 98-62, S. 2; 98-195, S. 3; P.A. 00-151, S. 1, 14; P.A. 06-195, S. 34; P.A. 09-16, S. 2; P.A. 10-18, S. 6; 10-117, S. 24; P.A. 14-231, S. 16; P.A. 15-109, S. 5; 15-223, S. 3; 15-242, S. 11.)

History: P.A. 75-112 deleted Subdiv. (f) defining “commission”, relettering remaining Subsecs. accordingly, added Subdiv. (o) defining “commissioner” and substituted commissioner of health for commission on hospitals and health care where necessary; P.A. 77-268 defined “health systems agency” rather than “comprehensive health planning agency” in Subdiv. (b); P.A. 77-349 added Subdiv. (p) defining “paramedic”; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 81-259 added Subdivs. (q) to (s) defining “commercial ambulance service”, “licensed ambulance service” and “certified ambulance service”; Sec. 19-73u transferred to Sec. 19a-175 in 1983; P.A. 87-79 redefined “invalid coach” to specify applicability re transportation of nonambulatory patients not confined to stretchers; P.A. 87-420 deleted Subdiv. (b) defining “health systems agency”, relettering remaining Subdivs. accordingly; P.A. 90-172 added the definition of “management service”; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 replaced alphabetic Subdiv. indicators with numeric indicators, effective June 3, 1996; P.A. 97-311 redefined “paramedic”; P.A. 98-62 added Subdiv. (20) defining “automatic external defibrillator”; P.A. 98-195 amended Subdiv. (14) by deleting “acting through the Office of Emergency Medical Services” and amended Subdivs. (17) and (18), replacing Office of Emergency Medical Services with “commissioner” (Revisor’s note: In Subdiv. (7) the phrase “... to teach courses, the completion of which are required ...” was changed editorially by the Revisors to “... to teach courses, the completion of which is required ...”); P.A. 00-151 made technical changes and added new Subdivs. (21) to (24) defining “mutual aid call”, “municipality”, “primary service area” and “primary service area responder”, effective July 1, 2000; P.A. 06-195 redefined “management service” in Subdiv. (19), effective June 7, 2006; P.A. 09-16 added Subdiv. (25) defining “interfacility critical care transport”, effective April 30, 2009; P.A. 10-18 amended Subdiv. (7) by replacing “emergency medical technician instructor” with “emergency medical services instructor”; P.A. 10-117 applied definitions to Sec. 19a-179d, amended Subdiv. (7) by replacing “emergency medical technician instructor” with “emergency medical services instructor” and added Subdivs. (26) to (31) defining “advanced emergency medical technician”, “emergency medical responder”, “medical oversight”, “mobile intensive care”, “Office of Emergency Medical Services” and “sponsor hospital”; P.A. 14-231 amended Subdiv. (5) by redefining “emergency medical technician”, amended Subdiv. (7) by redefining “emergency medical services instructor”, amended Subdiv. (10) by redefining “emergency medical service organization”, amended Subdiv. (12) by replacing “profit” with “for-profit”, amended Subdiv. (18) by adding “or nonprofit”, deleted former Subdiv. (19) re definition of “management service”, redesignated existing Subdivs. (20) to (28) as Subdivs. (19) to (27), amended redesignated Subdiv. (24) by replacing “hospitals” with “health care institutions”, amended redesignated Subdiv. (26) by replacing provision re certification by department with provision re certification pursuant to chapter, amended redesignated Subdiv. (27) by replacing “mobile intensive care” with “the provision of emergency medical services” and adding “emergency medical service”, deleted former Subdiv. (29) re definition of “mobile intensive care”, redesignated existing Subdiv. (30) as Subdiv. (28) and amended same by deleting “Services”, redesignated existing Subdiv. (31) as Subdiv. (29) and amended same by replacing “Office of Emergency Medical Services” with “Department of Public Health”, added new Subdiv. (30) defining “paramedic intercept service” and made technical changes; P.A. 15-109 amended Subdiv. (2) by deleting “crippled”; P.A. 15-223 amended Subdiv. (2) by deleting “crippled”, amended Subdivs. (5), (7) and (26) by replacing “this chapter” with “chapter 384d”, amended Subdiv. (15) by replacing “section 20-206ll” with “chapter 384d”, and amended Subdiv. (25) by replacing “by the Department of Public Health” with “pursuant to chapter 384d”; P.A. 15-242 added Subdiv. (31) defining “authorized emergency medical services vehicle”.



Section 19a-176 - (Formerly Sec. 19-73v). Department of Public Health to administer emergency medical services program.

The Department of Public Health shall be the lead agency for the state's emergency medical services program and shall be responsible for the planning, coordination and administration of a state-wide emergency medical care service system. The commissioner shall set policy and establish state-wide priorities for emergency medical services utilizing the services of the Department of Public Health and the emergency medical services councils, as established by section 19a-183.

(P.A. 74-305, S. 2, 19; P.A. 75-112, S. 2, 18; P.A. 77-268, S. 2; 77-614, S. 323, 610; P.A. 78-303, S. 94, 136; P.A. 87-420, S. 3, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 4; P.A. 01-195, S. 139, 181.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner and department of health; P.A. 77-268 replaced “b” agencies with “health systems agencies”; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 removed provision re advice of advisory committee on emergency medical services in establishing policy and priorities; Sec. 19-73v transferred to Sec. 19a-176 in 1983; P.A. 87-420 deleted reference to health systems agencies and their associates and made a technical correction; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 added that department shall be the lead agency for the state's emergency medical services program; P.A. 01-195 deleted “state” re the Department of Public Health and substituted “commissioner” for “Commissioner of Public Health”, effective July 11, 2001.

Annotation to former section 19-73v:

Cited. 35 CS 136.



Section 19a-177 - (Formerly Sec. 19-73w). Duties of commissioner.

The commissioner shall:

(1) With the advice of the Office of Emergency Medical Services established pursuant to section 19a-178 and of an advisory committee on emergency medical services and with the benefit of meetings held pursuant to subsection (b) of section 19a-184, adopt every five years a state-wide plan for the coordinated delivery of emergency medical services;

(2) License or certify the following: (A) Ambulance operations, ambulance drivers, emergency medical services personnel and communications personnel; (B) emergency room facilities and communications facilities; and (C) transportation equipment, including land, sea and air vehicles used for transportation of patients to emergency facilities and periodically inspect life saving equipment, emergency facilities and emergency transportation vehicles to ensure state standards are maintained;

(3) Annually inventory emergency medical services resources within the state, including facilities, equipment, and personnel, for the purposes of determining the need for additional services and the effectiveness of existing services;

(4) Review and evaluate all area-wide plans developed by the emergency medical services councils pursuant to section 19a-182 in order to insure conformity with standards issued by the commissioner;

(5) Not later than thirty days after their receipt, review all grant and contract applications for federal or state funds concerning emergency medical services or related activities for conformity to policy guidelines and forward such application to the appropriate agency, when required;

(6) Establish such minimum standards and adopt such regulations in accordance with the provisions of chapter 54, as may be necessary to develop the following components of an emergency medical service system: (A) Communications, which shall include, but not be limited to, equipment, radio frequencies and operational procedures; (B) transportation services, which shall include, but not be limited to, vehicle type, design, condition and maintenance, and operational procedures; (C) training, which shall include, but not be limited to, emergency medical technicians, communications personnel, paraprofessionals associated with emergency medical services, firefighters and state and local police; and (D) emergency medical service facilities, which shall include, but not be limited to, categorization of emergency departments as to their treatment capabilities and ancillary services;

(7) Coordinate training of all personnel related to emergency medical services;

(8) (A) Develop an emergency medical services data collection system. Each emergency medical service organization licensed or certified pursuant to chapter 386d shall submit data to the commissioner, on a quarterly basis, from each licensed ambulance service, certified ambulance service or paramedic intercept service that provides emergency medical services. Such submitted data shall include, but not be limited to: (i) The total number of calls for emergency medical services received by such licensed ambulance service, certified ambulance service or paramedic intercept service through the 9-1-1 system during the reporting period; (ii) each level of emergency medical services, as defined in regulations adopted pursuant to section 19a-179, required for each such call; (iii) the response time for each licensed ambulance service, certified ambulance service or paramedic intercept service during the reporting period; (iv) the number of passed calls, cancelled calls and mutual aid calls, both made and received, during the reporting period; and (v) for the reporting period, the prehospital data for the nonscheduled transport of patients required by regulations adopted pursuant to subdivision (6) of this section. The data required under this subdivision may be submitted in any written or electronic form selected by such licensed ambulance service, certified ambulance service or paramedic intercept service and approved by the commissioner, provided the commissioner shall take into consideration the needs of such licensed ambulance service, certified ambulance service or paramedic intercept service in approving such written or electronic form. The commissioner may conduct an audit of any such licensed ambulance service, certified ambulance service or paramedic intercept service as the commissioner deems necessary in order to verify the accuracy of such reported data.

(B) The commissioner shall prepare a report to the Emergency Medical Services Advisory Board, established pursuant to section 19a-178a, that shall include, but not be limited to, the following data: (i) The total number of calls for emergency medical services received during the reporting year by each licensed ambulance service, certified ambulance service or paramedic intercept service; (ii) the level of emergency medical services required for each such call; (iii) the name of the provider of each such level of emergency medical services furnished during the reporting year; (iv) the response time, by time ranges or fractile response times, for each licensed ambulance service, certified ambulance service or paramedic intercept service, using a common definition of response time, as provided in regulations adopted pursuant to section 19a-179; and (v) the number of passed calls, cancelled calls and mutual aid calls during the reporting year. The commissioner shall prepare such report in a format that categorizes such data for each municipality in which the emergency medical services were provided, with each such municipality grouped according to urban, suburban and rural classifications.

(C) If any licensed ambulance service, certified ambulance service or paramedic intercept service does not submit the data required under subparagraph (A) of this subdivision for a period of six consecutive months, or if the commissioner believes that such licensed ambulance service, certified ambulance service or paramedic intercept service knowingly or intentionally submitted incomplete or false data, the commissioner shall issue a written order directing such licensed ambulance service, certified ambulance service or paramedic intercept service to comply with the provisions of subparagraph (A) of this subdivision and submit all missing data or such corrected data as the commissioner may require. If such licensed ambulance service, certified ambulance service or paramedic intercept service fails to fully comply with such order not later than three months from the date such order is issued, the commissioner (i) shall conduct a hearing, in accordance with chapter 54, at which such licensed ambulance service, certified ambulance service or paramedic intercept service shall be required to show cause why the primary service area assignment of such licensed ambulance service, certified ambulance service or paramedic intercept service should not be revoked, and (ii) may take such disciplinary action under section 19a-17 as the commissioner deems appropriate.

(D) The commissioner shall collect the data required by subparagraph (A) of this subdivision, in the manner provided in said subparagraph, from each emergency medical service organization licensed or certified pursuant to chapter 386d. Any such emergency medical service organization that fails to comply with the provisions of this section shall be liable for a civil penalty not to exceed one hundred dollars per day for each failure to report the required data regarding emergency medical services provided to a patient, as determined by the commissioner. The civil penalties set forth in this subparagraph shall be assessed only after the department provides a written notice of deficiency and the organization is afforded the opportunity to respond to such notice. An organization shall have not more than fifteen business days after the date of receiving such notice to provide a written response to the department. The commissioner may adopt regulations, in accordance with chapter 54, concerning the development, implementation, monitoring and collection of emergency medical service system data. All state agencies licensed or certified as emergency medical service organizations shall be exempt from the civil penalties set forth in this subparagraph;

(9) (A) Establish rates for the conveyance and treatment of patients by licensed ambulance services and invalid coaches and establish emergency service rates for certified ambulance services and paramedic intercept services, provided (i) the present rates established for such services and vehicles shall remain in effect until such time as the commissioner establishes a new rate schedule as provided in this subdivision, and (ii) any rate increase not in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, filed in accordance with subparagraph (B)(iii) of this subdivision shall be deemed approved by the commissioner. For purposes of this subdivision, licensed ambulance service shall not include emergency air transport services.

(B) Adopt regulations, in accordance with the provisions of chapter 54, establishing methods for setting rates and conditions for charging such rates. Such regulations shall include, but not be limited to, provisions requiring that on and after July 1, 2000: (i) Requests for rate increases may be filed no more frequently than once a year, except that, in any case where an agency’s schedule of maximum allowable rates falls below that of the Medicare allowable rates for that agency, the commissioner shall immediately amend such schedule so that the rates are at or above the Medicare allowable rates; (ii) only licensed ambulance services, certified ambulance services and paramedic intercept services that apply for a rate increase in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, and do not accept the maximum allowable rates contained in any voluntary state-wide rate schedule established by the commissioner for the rate application year shall be required to file detailed financial information with the commissioner, provided any hearing that the commissioner may hold concerning such application shall be conducted as a contested case in accordance with chapter 54; (iii) licensed ambulance services, certified ambulance services and paramedic intercept services that do not apply for a rate increase in any year in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, or that accept the maximum allowable rates contained in any voluntary state-wide rate schedule established by the commissioner for the rate application year shall, not later than the last business day in August of such year, file with the commissioner a statement of emergency and nonemergency call volume, and, in the case of a licensed ambulance service, certified ambulance service or paramedic intercept service that is not applying for a rate increase, a written declaration by such licensed ambulance service, certified ambulance service or paramedic intercept service that no change in its currently approved maximum allowable rates will occur for the rate application year; and (iv) detailed financial and operational information filed by licensed ambulance services, certified ambulance services and paramedic intercept services to support a request for a rate increase in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, shall cover the time period pertaining to the most recently completed fiscal year and the rate application year of the licensed ambulance service, certified ambulance service or paramedic intercept service.

(C) Establish rates for licensed ambulance services, certified ambulance services or paramedic intercept services for the following services and conditions: (i) “Advanced life support assessment” and “specialty care transports”, which terms have the meanings provided in 42 CFR 414.605; and (ii) mileage, which may include mileage for an ambulance transport when the point of origin and final destination for a transport is within the boundaries of the same municipality. The rates established by the commissioner for each such service or condition shall be equal to (I) the ambulance service’s base rate plus its established advanced life support/paramedic surcharge when advanced life support assessment services are performed; (II) two hundred twenty-five per cent of the ambulance service’s established base rate for specialty care transports; and (III) “loaded mileage”, as the term is defined in 42 CFR 414.605, multiplied by the ambulance service’s established rate for mileage. Such rates shall remain in effect until such time as the commissioner establishes a new rate schedule as provided in this subdivision;

(10) Research, develop, track and report on appropriate quantifiable outcome measures for the state’s emergency medical service system and submit to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a, on or before July 1, 2002, and annually thereafter, a report on the progress toward the development of such outcome measures and, after such outcome measures are developed, an analysis of emergency medical services system outcomes;

(11) Establish primary service areas and assign in writing a primary service area responder for each primary service area. Each state-owned campus having an acute care hospital on the premises shall be designated as the primary service area responder for that campus;

(12) Revoke primary service area assignments upon determination by the commissioner that it is in the best interests of patient care to do so; and

(13) Annually issue a list of minimum equipment requirements for ambulances and rescue vehicles based upon current national standards. The commissioner shall distribute such list to all emergency medical service organizations and sponsor hospital medical directors and make such list available to other interested stakeholders. Emergency medical service organizations shall have one year from the date of issuance of such list to comply with the minimum equipment requirements.

(P.A. 74-305, S. 3, 19; P.A. 75-112, S. 3, 18; P.A. 77-268, S. 3; P.A. 78-331, S. 12, 58; P.A. 80-480, S. 1, 3; P.A. 87-420, S. 4, 14; P.A. 98-195, S. 5; P.A. 00-151, S. 2, 14; June Sp. Sess. P.A. 01-4, S. 51, 58; May 9 Sp. Sess. P.A. 02-7, S. 47; P.A. 03-46, S. 1; P.A. 04-221, S. 39; P.A. 05-272, S. 17; P.A. 09-232, S. 26, 27; P.A. 10-18, S. 7; P.A. 11-242, S. 30; P.A. 14-122, S. 118; 14-217, S. 162; 14-231, S. 17; P.A. 15-223, S. 2; 15-242, S. 10, 37.)

History: P.A. 75-112 replaced “commission”, i.e. commission on hospitals and health care, with “commissioner”, i.e. commissioner of health; P.A. 77-268 replaced “b” agencies with “health systems” agencies and added reference to “benefit of meetings held pursuant to subsection (b) of section 19-73ee” in development and update of state-wide plan; P.A. 78-331 replaced reference to Sec. 19-73ee with reference to Sec. 19-73ff; P.A. 80-480 amended Subsec. (i) to replace conveyance “in commercial ambulance vehicles” with more specific reference to conveyance “by licensed ambulance services” and added provisions re establishment of emergency service rate for certified ambulance services and re adoption of regulations concerning rates; Sec. 19-73w transferred to Sec. 19a-177 in 1983; P.A. 87-420 substituted “emergency medical services councils” for “health systems agencies” in Subdivs. (a), (c) and (k); P.A. 98-195 changed Subsec. designations to Subdivs., amended Subdiv. (1) by adding advice of the Office of Emergency Medical Services and changing annually updated plan to one adopted every five years, deleted specified contents of the plan, added new Subdiv. (2) re licensure, certification and inspections, deleted former Subsec. (h) re education programs, deleted former Subsec. (j) re annual reports to the General Assembly and Governor and Subsec. (k) re plans for regions without an emergency medical services council and made technical changes; P.A. 00-151 made technical changes, amended Subdiv. (8) by revising and adding provisions re the collection and reporting of information, amended Subdiv. (9) by adding requirements for regulations re rate increases and schedules applicable on and after July 1, 2000, and added new Subdivs. (10) to (12) re outcome measures and the establishment, assignment and revocation of primary service areas, effective July 1, 2000; June Sp. Sess. P.A. 01-4 amended Subdiv. (9) by adding provision re rate increase not in excess of the National Health Care Inflation Rate Index in Subpara. (A) and provisions re rate increase in excess of the National Health Care Inflation Rate Index and re hearing conducted as contested case in Subpara. (B), effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subdiv. (9) by replacing references to “National Health Care Inflation Rate Index” with “Medical Care Services Consumer Price Index”, and added new Subpara. (C) re the establishment of rates for licensed ambulance services and certified ambulance services for “advanced life support assessment” and “specialty care transports”, as defined, and intramunicipality mileage, as defined, and set out the factors to be considered by the commissioner in establishing the rates for each such service or condition and specified that the rates shall remain in effect until the commissioner establishes a new rate schedule, effective August 15, 2002; P.A. 03-46 amended Subdiv. (9)(B)(iii) by deleting requirement re submission of audited financial statement or accountant’s review report by certain ambulance services; P.A. 04-221 amended Subdiv. (8)(A) by adding authority to expand data collection system to include clinical treatment and patient outcome data; P.A. 05-272 amended Subdiv. (9) by making technical changes and by amending Subpara. (B)(i) to authorize the commissioner to amend an agency’s schedule of maximum allowable rates whenever such rates fall below that of the Medicare allowable rates for that agency, effective July 13, 2005; P.A. 09-232 amended Subdiv. (6)(B) by deleting “life saving equipment” and added Subdiv. (13) re commissioner’s issuance of annual list of minimum equipment requirements for ambulances and rescue vehicles, effective January 1, 2010; P.A. 10-18 made a technical change in Subdiv. (13); P.A. 11-242 amended Subdiv. (8)(B) by requiring commissioner to provide report to Emergency Medical Services Advisory Board and by eliminating requirements re annual report, amended Subdiv. (8)(D) by eliminating provision re information to be included in annual report and amended Subdiv. (9)(A) by adding provision re licensed ambulance service shall not include emergency air transport services, effective July 13, 2011; P.A. 14-122 made technical changes in Subdiv. (9)(C); P.A. 14-217 made technical changes in Subdivs. (2), (5), (6) and (12) and amended Subdiv. (11) to add provision re each state-owned campus having an acute care hospital on the premises to be designated as primary service area responder for that campus; P.A. 14-231 amended Subdiv. (2) by replacing “emergency medical technicians” with “emergency medical services personnel”, amended Subdiv. (8) by adding “or paramedic intercept service”, amended Subdiv. (9) by adding “and treatment” in Subpara. (A) and by adding references to paramedic intercept services, and made technical changes; P.A. 15-223 amended Subdiv. (8) by replacing provision re development of data collection system with provisions re development of emergency medical services data collection system, submission of data to commissioner by each emergency medical service organization and inclusion of number of calls both made and received in Subpara. (A), adding provisions re civil penalty and exemption and permitting commissioner to adopt regulations and replacing reference to each person or organization licensed or certified under Sec. 19a-180 that provides emergency medical services with reference to each organization licensed or certified pursuant to Ch. 386d in Subpara. (D), and replacing “information” with “data”; P.A. 15-242 amended Subdiv. (9)(B) by replacing “July fifteenth of such year” with “the last business day in August of such year” and amended Subdiv. (9)(C) to delete “intramunicipality” and replace “means” with “may include” re mileage and amended Subdivs. (10) and (13) to replace “services” with “service”.



Section 19a-178 - (Formerly Sec. 19-73z). Office of Emergency Medical Services. State-wide coordinated delivery plan. Model local emergency medical services plans and performance agreements.

(a) There shall be established within the Department of Public Health an Office of Emergency Medical Services. The office shall be responsible for program development activities, including, but not limited to: (1) Public education and information programs; (2) administering the emergency medical services equipment and local system development grant program; (3) planning; (4) regional council oversight; (5) training; and (6) providing staff support to the advisory board.

(b) The Office of Emergency Medical Services shall adopt a five-year planning cycle for the state-wide plan for the coordinated delivery of medical emergency services required by subsection (a) of this section. The plan shall contain: (1) Specific goals for the delivery of such emergency medical services; (2) a time frame for achievement of such goals; (3) cost data and alternative funding sources for the development of such goals; and (4) performance standards for the evaluation of such goals.

(c) Not later than July 1, 2001, the Office of Emergency Medical Services shall, with the advice of the Emergency Medical Services Advisory Board established pursuant to section 19a-178a and the regional emergency medical services councils established pursuant to section 19a-183, develop model local emergency medical services plans and performance agreements to guide municipalities in the development of such plans and agreements. In developing the model plans and agreements, the office shall take into account (1) the differences in the delivery of emergency medical services in urban, suburban and rural settings, (2) the state-wide plan for the coordinated delivery of emergency medical services adopted pursuant to subdivision (1) of section 19a-177, and (3) guidelines or standards and contracts or written agreements in use by municipalities of similar population and characteristics.

(P.A. 74-305, S. 6, 19; P.A. 75-112, S. 5, 18; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 6; P.A. 00-151, S. 3, 14.)

History: P.A. 75-112 added Subdiv. (c) re performance of duties assigned by health commissioner and deleted provision requiring office to report findings to commission on hospitals and health care; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73z transferred to Sec. 19a-178 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 deleted office responsibilities re licensure, certification and inspectors, added Subdivs. (1) to (6) re program development activities and added new Subsec. (b) re five-year plan; P.A. 00-151 added new Subsec. (c) re model local emergency medical services plans and performance agreements, effective July 1, 2000.

Cited. 242 C. 152.



Section 19a-178a - Emergency Medical Services Advisory Board established; appointment; responsibilities.

(a) There is established within the Department of Public Health an Emergency Medical Services Advisory Board.

(b) The advisory board shall consist of members appointed in accordance with the provisions of this subsection and shall include the Commissioner of Public Health, the department's emergency medical services medical director and the president of each of the regional emergency medical services councils, or their designees. The Governor shall appoint the following members: (1) One person from the Connecticut Association of Directors of Health; (2) three persons from the Connecticut College of Emergency Physicians; (3) one person from the Connecticut Committee on Trauma of the American College of Surgeons; (4) one person from the Connecticut Medical Advisory Committee; (5) one person from the Emergency Nurses Association; (6) one person from the Connecticut Association of Emergency Medical Services Instructors; (7) one person from the Connecticut Hospital Association; (8) two persons representing commercial ambulance providers; (9) one person from the Connecticut State Firefighters Association; (10) one person from the Connecticut Fire Chiefs Association; (11) one person from the Connecticut Police Chiefs Association; (12) one person from the Connecticut State Police; and (13) one person from the Connecticut Commission on Fire Prevention and Control. An additional eighteen members shall be appointed as follows: (A) Three by the president pro tempore of the Senate; (B) three by the majority leader of the Senate; (C) four by the minority leader of the Senate; (D) three by the speaker of the House of Representatives; (E) two by the majority leader of the House of Representatives; and (F) three by the minority leader of the House of Representatives. The appointees shall include a person with experience in municipal ambulance services; a person with experience in for-profit ambulance services; three persons with experience in volunteer ambulance services; a paramedic; an emergency medical technician; an advanced emergency medical technician; three consumers and four persons from state-wide organizations with interests in emergency medical services as well as any other areas of expertise that may be deemed necessary for the proper functioning of the advisory board.

(c) The Commissioner of Public Health shall appoint a chairperson from among the members of the advisory board who shall serve for a term of one year. The advisory board shall elect a vice-chairperson and secretary. The advisory board shall have committees made up of such members as the chairperson shall appoint and such other interested persons as the committee members shall elect to membership. The advisory board may, from time to time, appoint nonmembers to serve on such ad hoc committees as it deems necessary to assist with its functions. The advisory board shall develop bylaws. The advisory board shall establish a Connecticut Emergency Medical Services Medical Advisory Committee as a standing committee. The standing committee shall provide the commissioner, the advisory board and other ad hoc committees with advice and comment regarding the medical aspects of their projects. The standing committee may submit reports directly to the commissioner regarding medically-related concerns that have not, in the standing committee's opinion, been satisfactorily addressed by the advisory board.

(d) The term for each appointed member of the advisory board shall be coterminous with the appointing authority. Appointees shall serve without compensation.

(e) The advisory board, in addition to other power conferred and in addition to functioning in a general advisory capacity, shall assist in coordinating the efforts of all persons and agencies in the state concerned with the emergency medical service system, and shall render advice on the development of the emergency medical service system where needed. The advisory board shall make an annual report to the commissioner.

(f) The advisory board shall be provided a reasonable opportunity to review and make recommendations on all regulations, medical guidelines and policies affecting emergency medical services before the department establishes such regulations, medical guidelines or policies. The advisory board shall make recommendations to the Governor and to the General Assembly concerning legislation which, in the advisory board's judgment, will improve the delivery of emergency medical services.

(P.A. 98-195, S. 1; P.A. 09-232, S. 29; P.A. 10-117, S. 54; P.A. 11-242, S. 34; P.A. 16-185, S. 10.)

History: P.A. 09-232 amended Subsec. (b) by substituting “department's emergency medical services medical director” for “state medical director”, “paramedic” for “emergency medical technician paramedic” and “advanced emergency medical technician” for “emergency medical technician intermediate”, effective January 1, 2010; P.A. 10-117 amended Subsec. (b) by deleting “forty-one” re number of board members, inserting provision re appointment in accordance with “this subsection” and adding regional medical service coordinators appointed pursuant to Sec. 19a-186a to advisory board, effective July 1, 2010; P.A. 11-242 amended Subsec. (b) by deleting provision re regional medical service coordinators appointed pursuant to Sec. 19a-186a being members of advisory board; P.A. 16-185 amended Subsec. (b) by deleting reference to representative from each regional emergency medical services council appointed by Governor and adding reference to president of each council, by adding Subdiv. designators (1) to (13) and Subpara. designators (A) to (F) and by making technical changes, effective June 7, 2016.



Section 19a-178b - Grants for enhancing emergency medical services and equipment.

(a) The Commissioner of Public Health shall establish an Emergency Medical Services Equipment and Local System Development grant program. The program shall provide incentive grants for enhancing emergency medical services and equipment. The commissioner shall define the nature, description and systems designed for grant proposals.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to determine the entities eligible to receive grants under the grant program established pursuant to subsection (a) of this section. In determining eligibility, the commissioner shall consider: (1) The demonstrated need within the community; (2) the degree to which the proposal serves the emergency medical services system plan; and (3) the extent to which there is available adequate trained staff to carry out the proposal.

(c) The commissioner shall maintain a priority list of eligible proposals and shall establish a system setting the priority of grant funding. In establishing such a priority list and ranking system, the commissioner shall consider all relevant factors including, but not limited to: (1) The public health and safety; (2) the population affected; (3) the attainment of state emergency medical services goals and standards; and (4) consistency with the state plan for emergency medical services.

(d) The commissioner shall consult with the appropriate regional council by sending such council a copy of any grant proposal. The regional emergency medical services council shall review and comment upon any proposal. Each council shall indicate how the grant proposal addresses the regional emergency medical services plan established priorities. The commissioner shall consider the recommendation of the regional council when making a final grant determination.

(P.A. 98-195, S. 2.)



Section 19a-178c - Plan to mobilize emergency medical services during state of emergency. Rates.

(a) The Commissioner of Public Health shall develop and implement a plan in circumstances where the Governor declares a state of emergency to mobilize state emergency medical service assets to aid areas where local emergency medical services and ordinary mutual aid resources are overwhelmed. Such plan shall be known as the Forward Movement of Patients Plan. Such plan shall include, but not be limited to, a procedure for the request of resources, authority for plan activation, the typing of resources, resource command and control and logistical considerations.

(b) Emergency rates established by the commissioner for certified emergency medical service, paramedic intercept service, invalid coach and temporary transportation needs for a specified event or incident shall apply when the emergency medical service organization is authorized by the commissioner to function as part of the Forward Movement of Patients Plan.

(P.A. 14-231, S. 26.)



Section 19a-179 - (Formerly Sec. 19-73aa). Regulations.

(a) The commissioner shall adopt regulations, in accordance with chapter 54, concerning (1) the methods and conditions for licensure and certification of the operations, facilities and equipment enumerated in section 19a-177, (2) complaint procedures for the public and any emergency medical service organization, and (3) exemption of members of the armed forces or the National Guard or veterans with appropriate military training, including, but not limited to, members of the armed forces or the National Guard or veterans with a designation by the National Registry of Emergency Medical Technicians and veterans or members of the United States Navy and Coast Guard, from training and testing requirements for emergency medical technician licensure and certification. Such regulations shall be in conformity with the policies and standards established by the commissioner. Such regulations shall require that, as an express condition of the purchase of any business holding a primary service area, the purchaser shall agree to abide by any performance standards to which the purchased business was obligated pursuant to its agreement with the municipality.

(b) For the purposes of this section, “veteran” means any person who was discharged or released under conditions other than dishonorable from active service in the armed forces and “armed forces” has the same meaning as provided in section 27-103.

(P.A. 74-305, S. 7, 8, 19; P.A. 75-112, S. 6, 18; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 7; P.A. 00-151, S. 4, 14; P.A. 01-1, S. 1, 3; P.A. 04-221, S. 38; P.A. 05-55, S. 1; 05-272, S. 4; P.A. 09-232, S. 30; P.A. 14-131, S. 13; 14-141, S. 3; 14-231, S. 19.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health, qualified new regulations as ones “which repeal, amend or replace specific regulations” and transferred power to adopt regulations from director of office of emergency medical services to commissioner of health; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73aa transferred to Sec. 19a-179 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 amended former Subsec. (a) to eliminate appointment of a director of Office of Emergency Medical Services and obsolete references to Ambulance Commission, deleted former Subsec. (b) re obsolete references to Ambulance Commission and deleted former Subsec. (c) re authority of director eliminated from Subsec. (a); P.A. 00-151 made technical changes and added provisions re condition of purchase of a business holding a primary service area, effective July 1, 2000; P.A. 01-1 added requirement for regulations re methods and conditions for the issuance, renewal and reinstatement of licensure and certification or recertification of emergency medical service personnel and made technical changes, effective February 7, 2001; P.A. 04-221 designated existing provisions as Subsec. (a) and added Subsec. (b) re issuance of certificate to applicants from New England states, New York or New Jersey, effective June 8, 2004; P.A. 05-55 added Subsecs. (c) to (e), inclusive, re temporary emergency medical technician certificate, renewal of lapsed paramedic license, recertification as emergency medical technician and definition of “medical control” and “sponsor hospital”; P.A. 05-272 amended Subsec. (b)(2) by replacing “paramedic curriculum” with “emergency medical technician curriculum”; P.A. 09-232 amended Subsecs. (d)(1) and (e) by substituting “medical oversight” for “medical control”, effective January 1, 2010; P.A. 14-131 amended Subsec. (a) by adding provision re regulations exempting certain members of the armed forces or the National Guard and veterans from emergency medical technician training and testing requirements, added Subsec. (f) re issuance of emergency medical technician certification to certain members of the armed forces or the National Guard and veterans, and added Subsec. (g) defining “veteran” and “armed forces”; P.A. 14-141 deleted former Subsec. (f) re issuance of emergency medical technician certification to certain members of the armed forces or the National Guard and veterans, and redesignated existing Subsec. (g) as Subsec. (f); P.A. 14-231 amended Subsec. (a) by deleting former Subdiv. (1) re methods and conditions for issuance, renewal and reinstatement of licensure and certification or recertification and by making conforming changes, and deleted former Subsecs. (b) to (e).



Section 19a-179a - Scope of practice of emergency medical responder, emergency medical technician, emergency medical services instructor or paramedic.

Notwithstanding any provision of the general statutes or any regulation adopted pursuant to this chapter, the scope of practice of any person certified or licensed as an emergency medical responder, emergency medical technician, advanced emergency medical technician, emergency medical services instructor or a paramedic under regulations adopted pursuant to this section may include treatment modalities not specified in the regulations of Connecticut state agencies, provided such treatment modalities are (1) approved by the Connecticut Emergency Medical Services Medical Advisory Committee established pursuant to section 19a-178a and the Commissioner of Public Health, and (2) administered at the medical oversight and direction of a sponsor hospital.

(P.A. 05-259, S. 5; P.A. 09-232, S. 31; P.A. 14-231, S. 22; P.A. 15-223, S. 11.)

History: P.A. 05-259 effective July 13, 2005; P.A. 09-232 substituted “emergency medical technician” for “emergency medical technician-basic”, “advanced emergency medical technician” for “emergency medical technician-intermediate”, “paramedic” for “emergency medical technician-paramedic” and “medical oversight” for “medical control”, effective January 1, 2010; P.A. 14-231 designated existing provisions as Subsec. (a) and amended same by adding “emergency medical responder” and “emergency medical services instructor”, deleting references to Secs. 19a-179 and 28-8b and making a technical change, and added Subsec. (b) re regulations concerning methods and conditions for issuance, renewal and reinstatement of licensure and certification or recertification; P.A. 15-223 deleted Subsec. (a) designator and deleted former Subsec. (b) re regulations.



Section 19a-179b - Emergency medical technicians and paramedics engaged in civil preparedness duty or training. Chain of command.

Any emergency medical technician or paramedic who is part of The Connecticut Disaster Medical Assistance Team or the Medical Reserve Corps, under the auspices of the Department of Public Health, or the Connecticut Urban Search and Rescue Team, under the auspices of the Department of Emergency Services and Public Protection, shall be under the active surveillance, medical oversight and direction of the chief medical officer of such team or corps while engaged in officially authorized civil preparedness duty or civil preparedness training conducted by such team or corps.

(P.A. 05-259, S. 1; P.A. 09-232, S. 32; P.A. 11-51, S. 134.)

History: P.A. 05-259 effective July 13, 2005; P.A. 09-232 substituted “medical oversight” for “medical control”, effective January 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 19a-179c - Interfacility critical care transport. Emergency interfacility transport.

(a) Any ambulance used for interfacility critical care transport shall meet the requirements for a basic level ambulance, as prescribed in regulations adopted pursuant to section 19a-179, including requirements concerning medically necessary supplies and services, and may be supplemented by a licensed registered nurse, advanced practice registered nurse, physician assistant or respiratory care practitioner, provided such licensed professionals shall have current training and certification in pediatric or adult advanced life support, or from the Neonatal Resuscitation Program of the American Academy of Pediatrics, as appropriate, based on the patient's condition.

(b) A general hospital or children's general hospital licensed in accordance with section 19a-490 may utilize a ground or air ambulance service other than the primary service area responder for emergency interfacility transports of patients when (1) the primary service area responder is not authorized to the level of care required for the patient, (2) the primary service area responder does not have the equipment necessary to transport the patient safely, or (3) the transport takes the primary service area responder out of its service area for more than two hours and there is another ambulance service with the appropriate level of medical authorization and proper equipment available. The patient's attending physician shall determine when it is necessary to utilize the primary service area responder or other ambulance service for an expeditious and medically appropriate transport.

(P.A. 09-16, S. 3; P.A. 14-231, S. 24.)

History: P.A. 09-16 effective April 30, 2009; P.A. 14-231 designated existing provisions as Subsec. (a) and added Subsec. (b) re general hospital or children's general hospital utilizing ground or air ambulance service for emergency interfacility transports.



Section 19a-179d - Implementation of policies and procedures re training, recertification and reinstatement of certification or licensure of emergency medical service personnel.

Section 19a-179d is repealed, effective October 1, 2014.

(P.A. 10-117, S. 25; P.A. 14-231, S. 72.)



Section 19a-180 - (Formerly Sec. 19-73bb). Licensure and certification of ambulance service, paramedic intercept service or rescue service. Exception. Suspension or revocation. Penalty. Duties of emergency medical service organization. Additional emergency vehicles. Change of address of principal or branch location.

(a) No person shall operate any ambulance service, paramedic intercept service or rescue service without either a license or a certificate issued by the commissioner. No person shall operate a commercial ambulance service or commercial rescue service without a license issued by the commissioner. A certificate shall be issued to any volunteer or municipal ambulance service or any ambulance service or paramedic intercept service that is operated and maintained by a state agency and that shows proof satisfactory to the commissioner that it meets the minimum standards of the commissioner in the areas of training, equipment and personnel. No license or certificate shall be issued to any volunteer, municipal or commercial ambulance service, paramedic intercept service or rescue service or any ambulance service or paramedic intercept service that is operated and maintained by a state agency, unless it meets the requirements of subsection (e) of section 14-100a. Applicants for a license shall use the forms prescribed by the commissioner and shall submit such application to the commissioner accompanied by an annual fee of two hundred dollars. In considering requests for approval of permits for new or expanded emergency medical services in any region, the commissioner shall consult with the Office of Emergency Medical Services and the emergency medical services council of such region and shall hold a public hearing to determine the necessity for such services. Written notice of such hearing shall be given to current providers in the geographic region where such new or expanded services would be implemented, provided, any volunteer ambulance service which elects not to levy charges for services rendered under this chapter shall be exempt from the provisions concerning requests for approval of permits for new or expanded emergency medical services set forth in this subsection. A primary service area responder that operates in the service area identified in the application shall, upon request, be granted intervenor status with opportunity for cross-examination. Each applicant for licensure shall furnish proof of financial responsibility which the commissioner deems sufficient to satisfy any claim. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish satisfactory kinds of coverage and limits of insurance for each applicant for either licensure or certification. Until such regulations are adopted, the following shall be the required limits for licensure: (1) For damages by reason of personal injury to, or the death of, one person on account of any accident, at least five hundred thousand dollars, and more than one person on account of any accident, at least one million dollars, (2) for damage to property at least fifty thousand dollars, and (3) for malpractice in the care of one passenger at least two hundred fifty thousand dollars, and for more than one passenger at least five hundred thousand dollars. In lieu of the limits set forth in subdivisions (1) to (3), inclusive, of this subsection, a single limit of liability shall be allowed as follows: (A) For damages by reason of personal injury to, or death of, one or more persons and damage to property, at least one million dollars; and (B) for malpractice in the care of one or more passengers, at least five hundred thousand dollars. A certificate of such proof shall be filed with the commissioner. Upon determination by the commissioner that an applicant is financially responsible, properly certified and otherwise qualified to operate a commercial ambulance service, paramedic intercept service or rescue service, the commissioner shall issue the appropriate license effective for one year to such applicant. If the commissioner determines that an applicant for either a certificate or license is not so qualified, the commissioner shall notify such applicant of the denial of the application with a statement of the reasons for such denial. Such applicant shall have thirty days to request a hearing on the denial of the application.

(b) Any person or emergency medical service organization that does not maintain standards or violates regulations adopted under any section of this chapter applicable to such person or organization may have such person’s or organization’s license or certification suspended or revoked or may be subject to any other disciplinary action specified in section 19a-17 after notice by certified mail to such person or organization of the facts or conduct that warrant the intended action. Such person or emergency medical service organization shall have an opportunity to show compliance with all requirements for the retention of such certificate or license. In the conduct of any investigation by the commissioner of alleged violations of the standards or regulations adopted under the provisions of this chapter, the commissioner may issue subpoenas requiring the attendance of witnesses and the production by any medical service organization or person of reports, records, tapes or other documents that concern the allegations under investigation. All records obtained by the commissioner in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of six months from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A complaint, as defined in subdivision (6) of section 19a-13, shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records that are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this chapter.

(c) Any person or emergency medical service organization aggrieved by an act or decision of the commissioner regarding certification or licensure may appeal in the manner provided by chapter 54.

(d) Any person who commits any of the following acts shall be guilty of a class C misdemeanor: (1) In any application to the commissioner or in any proceeding before or investigation made by the commissioner, knowingly making any false statement or representation, or, with knowledge of its falsity, filing or causing to be filed any false statement or representation in a required application or statement; (2) issuing, circulating or publishing or causing to be issued, circulated or published any form of advertisement or circular for the purpose of soliciting business which contains any statement that is false or misleading, or otherwise likely to deceive a reader thereof, with knowledge that it contains such false, misleading or deceptive statement; (3) giving or offering to give anything of value to any person for the purpose of promoting or securing ambulance, invalid coach, paramedic intercept vehicle or rescue service business or obtaining favors relating thereto; (4) administering or causing to be administered, while serving in the capacity of an employee of any licensed ambulance or rescue service, any alcoholic liquor to any patient in such employee’s care, except under the supervision and direction of a licensed physician; (5) in any respect wilfully violating or failing to comply with any provision of this chapter or wilfully violating, failing, omitting or neglecting to obey or comply with any regulation, order, decision or license, or any part or provisions thereof; or (6) with one or more other persons, conspiring to violate any license or order issued by the commissioner or any provision of this chapter.

(e) No person shall place any advertisement or produce any printed matter that holds that person out to be an ambulance service unless such person is licensed or certified pursuant to this section. Any such advertisement or printed matter shall include the license or certificate number issued by the commissioner.

(f) Each licensed or certified emergency medical service organization shall: (1) Ensure that its emergency medical personnel, whether such personnel are employees or contracted through an employment agency or personnel pool, are appropriately licensed or certified by the Department of Public Health to perform their job duties and that such licenses or certifications remain valid; (2) ensure that any employment agency or personnel pool, from which the emergency medical service organization obtains personnel meets the required general liability and professional liability insurance limits described in subsection (a) of this section and that all persons performing work or volunteering for the medical service organization are covered by such insurance; and (3) secure and maintain medical oversight, as defined in section 19a-175, by a sponsor hospital, as defined in section 19a-175.

(g) Each applicant whose request for new or expanded emergency medical services is approved shall, not later than six months after the date of such approval, acquire the necessary resources, equipment and other material necessary to comply with the terms of the approval and operate in the service area identified in the application. If the applicant fails to do so, the approval for new or expanded medical services shall be void and the commissioner shall rescind the approval.

(h) Notwithstanding the provisions of subsection (a) of this section, any volunteer, hospital-based or municipal ambulance service or any ambulance service or paramedic intercept service operated and maintained by a state agency that is licensed or certified and is a primary service area responder may apply to the commissioner to add one emergency vehicle to its existing fleet every three years, on a short form application prescribed by the commissioner. No such volunteer, hospital-based or municipal ambulance service or any ambulance service or paramedic intercept service operated and maintained by a state agency may add more than one emergency vehicle to its existing fleet pursuant to this subsection regardless of the number of municipalities served by such volunteer, hospital-based or municipal ambulance service. Upon making such application, the applicant shall notify in writing all other primary service area responders in any municipality or abutting municipality in which the applicant proposes to add the additional emergency vehicle. Except in the case where a primary service area responder entitled to receive notification of such application objects, in writing, to the commissioner not later than fifteen calendar days after receiving such notice, the application shall be deemed approved thirty calendar days after filing. If any such primary service area responder files an objection with the commissioner within the fifteen-calendar-day time period and requests a hearing, the applicant shall be required to demonstrate need at a public hearing as required under subsection (a) of this section.

(i) The commissioner shall develop a short form application for primary service area responders seeking to add an emergency vehicle to their existing fleets pursuant to subsection (h) of this section. The application shall require an applicant to provide such information as the commissioner deems necessary, including, but not limited to, (1) the applicant’s name and address, (2) the primary service area where the additional vehicle is proposed to be used, (3) an explanation as to why the additional vehicle is necessary and its proposed use, (4) proof of insurance, (5) a list of the providers to whom notice was sent pursuant to subsection (h) of this section and proof of such notification, and (6) total call volume, response time and calls passed within the primary service area for the one-year period preceding the date of the application.

(j) Notwithstanding the provisions of subsection (a) of this section, any ambulance service or paramedic intercept service operated and maintained by a state agency on or before October 1, 2014, that notifies the Department of Public Health’s Office of Emergency Medical Services, in writing, not later than September 1, 2014, of such operation and attests to the ambulance service or paramedic intercept service being in compliance with all statutes and regulations concerning such operation (1) shall be deemed certified by the Commissioner of Public Health, or (2) shall be deemed licensed by the Commissioner of Public Health if such ambulance service or paramedic intercept service levies charges for emergency and nonemergency services.

(k) Notwithstanding the provisions of subsection (a) of this section, any volunteer, hospital-based or municipal ambulance service that is licensed or certified and a primary service area responder may apply to the commissioner, on a short form application prescribed by the commissioner, to change the address of a principal or branch location within its primary service area. Upon making such application, the applicant shall notify in writing all other primary service area responders in any municipality or abutting municipality in which the applicant proposes to change principal or branch locations. Unless a primary service area responder entitled to receive notification of such application objects, in writing, to the commissioner and requests a hearing on such application not later than fifteen calendar days after receiving such notice, the application shall be deemed approved thirty calendar days after filing. If any such primary service area responder files an objection with the commissioner within the fifteen-calendar-day time period and requests a hearing, the applicant shall be required to demonstrate need to change the address of a principal or branch location within its primary service area at a public hearing as required under subsection (a) of this section.

(l) The commissioner shall develop a short form application for primary service area responders seeking to change the address of a principal or branch location pursuant to subsection (k) of this section. The application shall require an applicant to provide such information as the commissioner deems necessary, including, but not limited to, (1) the applicant’s name and address, (2) the new address where the principal or branch is to be located, (3) an explanation as to why the principal or branch location is being moved, and (4) a list of the providers to whom notice was sent pursuant to subsection (k) of this section and proof of such notification.

(P.A. 74-305, S. 9, 19; P.A. 75-112, S. 7, 18; 75-140; P.A. 77-614, S. 323, 610; P.A. 80-480, S. 2, 3; P.A. 81-259, S. 2, 3; 81-472, S. 47, 159; P.A. 85-585, S. 2; P.A. 86-59, S. 1, 2; P.A. 88-172, S. 1; P.A. 90-172, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 37; P.A. 98-195, S. 8; P.A. 00-151, S. 5, 14; P.A. 06-195, S. 35; P.A. 07-134, S. 6; 07-252, S. 10; P.A. 08-184, S. 40; P.A. 09-16, S. 1; 09-232, S. 33, 71; June Sp. Sess. P.A. 09-3, S. 172; P.A. 10-117, S. 23; P.A. 12-80, S. 67; Dec. Sp. Sess. P.A. 12-1, S. 26; P.A. 14-231, S. 18; P.A. 15-242, S. 8.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health, transferred duty to establish regulations re insurance coverage and limits in Subsec. (a) and subpoena power in Subsec. (b) from office of emergency medical services to commissioner of health, exempted volunteer ambulance or rescue services from requirement of furnishing proof of financial responsibility in licensure application under Subsec. (a) and required issuance of temporary permits on or before December 1, 1975, in Subsec. (d); P.A. 75-140 inserted new Subsec. (e)(3) and (4) re gift or offer of gift of value to promote or secure ambulance or rescue service business and re administering alcoholic liquor to patient except as directed by physician and renumbered former Subdivs. (3) and (4) accordingly; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-480 added provisions in Subsec. (a) re hearing procedure requests for approval of permits for new or expanded emergency medical services; P.A. 81-259 amended Subsec. (a) to conform with the definitions contained in Subsecs. (q), (r) and (s); P.A. 81-472 made technical changes; Sec. 19-73bb transferred to Sec. 19a-180 in 1983; P.A. 85-585 added provisions in Subsec. (b) re the confidentiality of investigations by the commission; P.A. 86-59 amended Subsec. (a) to increase the required insurance limits for licensure of any commercial ambulance or rescue service as follows: (1) Personal injury, from $100,000 to $500,000 for one person, and from $300,000 to $1,000,000 for more than one person; (2) property damage, from $25,000 to $50,000; and (3) malpractice, from $100,000 to $250,000 for one person, and from $300,000 to $500,000 for more than one person and to establish single liability limits of $1,000,000 for personal injury and $500,000 for malpractice; P.A. 88-172 amended Subsec. (b) by adding the reference to “any other disciplinary action specified in Sec. 19a-17” and made technical changes; P.A. 90-172 added the references to a management service and made technical changes; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added Subsec. (f) re advertisements or printed matter; P.A. 98-195 transferred from the Office of Emergency Medical Services to the Commissioner of Public Health responsibility for authority over ambulance services, made adoption of regulations discretionary rather than mandatory, deleted obsolete former Subsec. (d) relettering remaining sections accordingly and made technical changes (Revisor’s note: In codifying this section, two erroneous references in Subsec. (b) to “section 1-16” were deemed by the Revisors to be “section 1-19”, as they had been prior to a technical error in P.A. 98-195, and therefore codified as “section 1-210” since section 1-19 was transferred to that number in 1999); P.A. 00-151 made technical changes, effective July 1, 2000; P.A. 06-195 amended Subsec. (a) by granting primary service area responder intervenor status with opportunity for cross-examination in hearing re need for new or expanded emergency medical services, adding reference to “rescue service or management service” and replacing “issue a license” with “issue the appropriate license”, amended Subsecs. (b) and (c) by extending their applicability to management service organization, added Subsec. (f) to require licensed or certified ambulance service to secure and maintain medical control by a sponsor hospital for all emergency medical personnel, added Subsec. (g) to establish six-month deadline for acquiring resources, equipment and other material necessary to operate approved new or expanded medical services, added Subsec. (h) to permit certain primary service area responders to add one emergency vehicle every three years under an expedited review and approval process and added Subsec. (i) re development of short form application for primary service area responders seeking to add an emergency vehicle pursuant to Subsec. (h), effective June 7, 2006; P.A. 07-134 amended Subsec. (a) by adding provision re compliance with requirements of Sec. 14-100a(e); P.A. 07-252 made technical changes in Subsec. (i); P.A. 08-184 amended Subsec. (h) by adding hospital-based ambulance service; P.A. 09-16 amended Subsec. (a) by providing that no person shall “otherwise transport in a motor vehicle a patient on a stretcher” without a license or certificate issued by the commissioner; P.A. 09-232 amended Subsec. (a) by substituting “that operates in the service area identified in the application” for “in a municipality in which the applicant operates or proposes to operate”, effective July 8, 2009, and amended Subsec. (f) by substituting “medical oversight” for “medical control”, effective January 1, 2010; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase annual fee from $100 to $200; P.A. 10-117 amended Subsec. (f) by substituting references to Sec. 19a-175 for references to Sec. 19a-179; P.A. 12-80 amended Subsec. (d) to replace “Any person guilty of any of the following acts shall be fined not more than two hundred fifty dollars, or imprisoned not more than three months, or be both fined and imprisoned” with “Any person who commits any of the following acts shall be guilty of a class C misdemeanor”; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to delete “or otherwise transport in a motor vehicle a patient on a stretcher”, effective December 21, 2012; P.A. 14-231 amended Subsec. (a) by adding “paramedic intercept service”, deleting references to management service and adding provision re certificate to be issued to ambulance service or paramedic intercept service operated and maintained by a state agency, amended Subsecs. (b) and (c) by deleting “management service organization”, amended Subsec. (d)(3) by adding “invalid coach, paramedic intercept vehicle”, substantially revised Subsec. (f) re licensed or certified emergency medical service organization, amended Subsec. (g) by adding “or any ambulance service or paramedic intercept service operated and maintained by a state agency”, added Subsec. (j) re ambulance service or paramedic intercept service operated and maintained by a state agency on or before October 1, 2014, and made technical changes; P.A. 15-242 added Subsec. (k) re application for change of address of principal or branch location and Subsec. (l) re development of short form application for change of address.



Section 19a-180a - Emergency medical service organization filing of strike contingency plan. Penalty. Regulations.

(a) Each emergency medical service organization licensed or certified by the Commissioner of Public Health shall, upon receipt of a notice of intention to strike by a labor organization representing the employees of such emergency medical service organization file a strike contingency plan, in accordance with the provisions of the National Labor Relations Act, 29 USC 158, as amended from time to time, with the commissioner not later than five days before the date indicated for commencement of the strike.

(b) The commissioner may issue a summary order to any emergency medical service organization, as defined in section 19a-175, that fails to file a strike contingency plan that complies with the provisions of this section and the regulations adopted by the commissioner pursuant to this section within the specified time period. Such order shall require the emergency medical service organization to immediately file a strike contingency plan that complies with the provisions of this section and the regulations adopted by the commissioner pursuant to this section.

(c) Any emergency medical service organization that fails to comply with this section shall be subject to a civil penalty of not more than ten thousand dollars for each day of noncompliance.

(d) (1) If the commissioner determines that an emergency medical service organization has failed to comply with the provisions of this section or the regulations adopted pursuant to this section, for which a civil penalty is authorized by subsection (c) of this section, the commissioner may send to an authorized officer or agent of the emergency medical service organization, by certified mail, return receipt requested, or personally serve upon such officer or agent, a notice that includes: (A) A reference to this section or the section or sections of the regulations with which the emergency medical service organization has failed to comply; (B) a short and plain statement of the matters asserted or charged; (C) a statement of the maximum civil penalty that may be imposed for such noncompliance; and (D) a statement of the party's right to request a hearing to contest the imposition of the civil penalty.

(2) An emergency medical service organization may make written application for a hearing to contest the imposition of a civil penalty pursuant to this section not later than twenty days after the date such notice is mailed or served. All hearings under this section shall be conducted in accordance with the provisions of chapter 54. If an emergency medical service organization fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the emergency medical service organization is in noncompliance, the commissioner may, in the commissioner's discretion, order a civil penalty to be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the emergency medical service organization named in such order.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54: (1) Establishing requirements for a strike contingency plan, that shall include, but need not be limited to, a requirement that the plan contain documentation that the emergency medical service organization has arranged, in the event of a strike, for adequate staffing and security, fuel, pharmaceuticals and other essential supplies and services necessary to meet the needs of the patient population served by the emergency medical service organization; and (2) for purposes of the imposition of a civil penalty upon an emergency medical service organization pursuant to subsections (c) and (d) of this section.

(f) Such plan shall be deemed a statement of strategy or negotiations with respect to collective bargaining for the purpose of subdivision (9) of subsection (b) of section 1-210.

(P.A. 14-231, S. 25.)



Section 19a-180b - Certificate of authorization for supplemental first responder. Suspension or revocation.

(a) For the purposes of this section, “supplemental first responder” means an emergency medical services provider who holds a certificate of authorization by the Commissioner of Public Health and responds to a victim of sudden illness or injury when available and only when called upon, but does not offer transportation to patients or operate an ambulance service or paramedic intercept service, “emergency medical services personnel” means an individual certified pursuant to chapter 384d to practice as an emergency medical responder, emergency medical technician, advanced emergency medical technician or emergency medical services instructor or an individual licensed pursuant to chapter 384d as a paramedic, and “patient”, “ambulance service”, “provider”, “paramedic intercept service” and “emergency medical technician” have the same meanings as provided in section 19a-175.

(b) Notwithstanding the provisions of subsection (a) of section 19a-180, the Commissioner of Public Health may issue a certificate of authorization for a supplemental first responder to an emergency medical services provider who operates only in a municipality with a population of at least one hundred five thousand, but not more than one hundred fifteen thousand, as determined by the most recent population estimate by the Department of Public Health. A certificate of authorization shall be issued to an emergency medical services provider that shows proof satisfactory to the commissioner that such emergency medical services provider (1) meets the minimum standards of the commissioner in the areas of training, equipment and emergency medical services personnel, and (2) maintains liability insurance in an amount not less than one million dollars. Applications for such certificate of authorization shall be made in the form and manner prescribed by the commissioner. Upon determination by the commissioner that an applicant is qualified to be a supplemental first responder, the commissioner shall issue a certificate of authorization effective for two years to such applicant. Such certificate of authorization shall be renewable biennially. If the commissioner determines that an applicant for such license is not so qualified, the commissioner shall provide such applicant with written notice of the denial of the application with a statement of the reasons for such denial. Such applicant shall have thirty days to request a hearing concerning the denial of the application. Any hearing conducted pursuant to this subsection shall be conducted in accordance with the provisions of chapter 54. If the commissioner’s denial of a certificate of authorization is sustained after such hearing, an applicant may make new application not less than one year after the date on which such denial was sustained.

(c) The commissioner may suspend or revoke a holder’s certificate of authorization for a supplemental first responder if such holder does not maintain the minimum standards of the commissioner pursuant to subdivisions (1) and (2) of subsection (b) of this section or violates any provision of this chapter. Such holder shall have an opportunity to show compliance with all requirements for the retention of such certificate of authorization.

(S.A. 15-8, S. 1.)

History: S.A. 15-8 effective June 23, 2015.



Section 19a-180c - Authority of primary service area responder at certain scenes.

(a) For the purposes of this section, “primary service area responder” has the same meaning as provided in section 19a-175 and “supplemental first responder” has the same meaning as provided in section 19a-180b.

(b) If a primary service area responder and a supplemental first responder are both on the scene of an emergency medical call, the primary service area responder shall control and direct emergency activities at such scene.

(S.A. 15-8, S. 2.)

History: S.A. 15-8 effective June 23, 2015.



Section 19a-180d - Responsibility for decision-making on scene of emergency medical call.

A provider, as defined in section 19a-175, who holds the highest classification of licensure or certification from the Department of Public Health under this chapter and chapter 384d shall be responsible for making decisions concerning patient care on the scene of an emergency medical call. If two or more providers on such scene hold the same licensure or certification classification, the provider for the primary service area responder, as defined in said section, shall be responsible for making such decisions. If all providers on such scene are emergency medical technicians or emergency medical responders, as defined in said section, the emergency medical service organization providing transportation services shall be responsible for making such decisions. A provider on the scene of an emergency medical call who has undertaken decision-making responsibility for patient care shall transfer patient care to a provider with a higher classification of licensure or certification upon such provider’s arrival on the scene. All providers with patient care responsibilities on the scene shall ensure such transfer takes place in a timely and orderly manner. For purposes of this section, the classification of licensure or certification from highest to lowest is: Paramedic, advanced emergency medical technician, emergency medical technician and emergency medical responder. Nothing in this section shall be construed to limit the authority of a fire chief or fire officer-in-charge under section 7-313e to control and direct emergency activities at the scene of an emergency.

(P.A. 15-223, S. 1.)



Section 19a-181 - (Formerly Sec. 19-73cc). Inspection and registration of ambulance, invalid coach and authorized emergency medical services vehicle. Suspension or revocation of registration certificate.

(a) In addition to the inspection required under subsection (b) of this section, each ambulance and invalid coach used by an emergency medical service organization shall be inspected to verify such ambulance or invalid coach has met the minimum standards prescribed by the Commissioner of Public Health. Such inspection shall be conducted (1) in accordance with 49 CFR 396.17, as amended from time to time, and (2) by a person (A) qualified to perform such inspection in accordance with 49 CFR 396.19 and 49 CFR 396.25, as amended from time to time, and (B) employed by the state or a municipality of the state or licensed in accordance with section 14-52. A record of each inspection shall be made in accordance with section 49 CFR 396.21, as amended from time to time. Each inspector, upon determining that such ambulance or invalid coach meets the standards of safety and equipment prescribed by the Commissioner of Public Health, shall provide notification to the emergency medical services organization in such manner and form as said commissioner designates. The Commissioner of Public Health shall affix a safety certificate sticker in the rear compartment of such ambulance or invalid coach in a location readily visible to any person.

(b) Each authorized emergency medical services vehicle used by an emergency medical service organization shall be inspected by the Department of Public Health to verify the authorized emergency medical services vehicle is in compliance with the minimum standards for vehicle design and equipment as prescribed by the Commissioner of Public Health. Each inspector, upon determining that such authorized emergency medical services vehicle meets the standards of safety and equipment prescribed by the Commissioner of Public Health, shall affix a compliance certificate in the rear compartment of such vehicle, in such manner and form as said commissioner designates, and such sticker shall be so placed as to be readily visible to any person. The Commissioner of Public Health or the commissioner’s designee may inspect any rescue vehicle used by an emergency medical service organization for compliance with the minimum equipment standards prescribed by said commissioner.

(c) Each authorized emergency medical services vehicle shall be registered with the Department of Motor Vehicles pursuant to chapter 246. The Department of Motor Vehicles shall not issue a certificate of registration for any such authorized emergency medical services vehicle unless the applicant for such certificate of registration presents to said department a compliance certificate from the Commissioner of Public Health certifying that such authorized emergency medical services vehicle has been inspected and has met the minimum safety and vehicle design equipment standards prescribed by the Commissioner of Public Health. Each vehicle registered with the Department of Motor Vehicles in accordance with this subsection shall be inspected by the Commissioner of Public Health or the commissioner’s designee not less than once every two years on or before the anniversary date of the issuance of the certificate of registration.

(d) The Department of Motor Vehicles shall suspend or revoke the certificate of registration of any vehicle inspected under the provisions of this section upon certification from the Commissioner of Public Health that such ambulance or rescue vehicle has failed to meet the minimum standards prescribed by said commissioner.

(P.A. 74-305, S. 10, 19; P.A. 75-112, S. 8, 18; P.A. 98-195, S. 9; P.A. 14-231, S. 11; P.A. 15-242, S. 12.)

History: P.A. 75-112 replaced references to standards of office of emergency services and commission on hospitals and health care with references to standards of commissioner; Sec. 19-73cc transferred to Sec. 19a-181 in 1983; (Revisor’s note: In 1995 the word “Medical” was added editorially by the Revisors to correct reference to “Office of Emergency Services” and in 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 98-195 transferred authority over ambulance services from the Office of Emergency Medical Services to the Commissioner of Public Health; P.A. 14-231 amended Subsec. (a) by replacing “or rescue vehicle used by an ambulance or rescue service” with “invalid coach and intermediate or paramedic intercept vehicle used by an emergency medical service organization”, adding provisions re inspections and making technical and conforming changes; P.A. 15-242 amended Subsec. (a) by deleting references to intermediate or paramedic intercept vehicle and registration, replacing provision re safety certificate and sticker to be provided and affixed by inspector with provision re notification by inspector to commissioner and sticker to be affixed by commissioner and making technical changes, added new Subsec. (b) re inspection by Department of Public Health, added Subsec. (c) re registration with Department of Motor Vehicles and redesignated existing Subsec. (b) as Subsec. (d).



Section 19a-181a - Indemnification of emergency medical services instructors.

The state shall save harmless and indemnify any person certified as an emergency medical services instructor by the Department of Public Health under this chapter from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in personal injury or property damage, which acts are not wanton, reckless or malicious, provided such person at the time of the acts resulting in such injury or damage was acting in the discharge of his duties in providing emergency medical services training and instruction.

(P.A. 89-278, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-18, S. 8; 10-117, S. 29.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-18 replaced “emergency medical technician instructor” with “emergency medical services instructor”; P.A. 10-117 replaced “emergency medical technician instructor” with “emergency medical services instructor” and replaced “emergency medical technician training” with “emergency medical services training”.



Section 19a-181b - Local emergency medical services plan.

(a) Not later than July 1, 2002, each municipality shall establish a local emergency medical services plan. Such plan shall include the written agreements or contracts developed between the municipality, its emergency medical services providers and the public safety answering point, as defined in section 28-25, that covers the municipality. The plan shall also include, but not be limited to, the following:

(1) The identification of levels of emergency medical services, including, but not limited to: (A) The public safety answering point responsible for receiving emergency calls and notifying and assigning the appropriate provider to a call for emergency medical services; (B) the emergency medical services provider that is notified for initial response; (C) basic ambulance service; (D) advanced life support level; and (E) mutual aid call arrangements;

(2) The name of the person or entity responsible for carrying out each level of emergency medical services that the plan identifies;

(3) The establishment of performance standards for each segment of the municipality's emergency medical services system; and

(4) Any subcontracts, written agreements or mutual aid call agreements that emergency medical services providers may have with other entities to provide services identified in the plan.

(b) In developing the plan required by subsection (a) of this section, each municipality: (1) May consult with and obtain the assistance of its regional emergency medical services council established pursuant to section 19a-183, its regional emergency medical services coordinator appointed pursuant to section 19a-186a, its regional emergency medical services medical advisory committees and any sponsor hospital, as defined in regulations adopted pursuant to section 19a-179, located in the area identified in the plan; and (2) shall submit the plan to its regional emergency medical services council for the council's review and comment.

(c) Each municipality shall update the plan required by subsection (a) of this section as the municipality determines is necessary. The municipality shall consult with the municipality's primary service area responder concerning any updates to the plan. The Department of Public Health shall, upon request, assist each municipality in the process of updating the plan by providing technical assistance and helping to resolve any disagreements concerning the provisions of the plan.

(d) Not less than once every five years, said department shall review a municipality's plan and the primary service area responder's provision of services under the plan. Such review shall include an evaluation of such responder's compliance with applicable laws and regulations. Upon the conclusion of such evaluation, the department shall assign a rating of “meets performance standards”, “exceeds performance standards” or “fails to comply with performance standards” for the primary service area responder. The Commissioner of Public Health may require any primary service area responder that is assigned a rating of “fails to comply with performance standards” to meet the requirements of a performance improvement plan developed by the department. Such primary service area responder may be subject to subsequent performance reviews or removal as the municipality's primary service area responder for a failure to improve performance in accordance with section 19a-181c.

(P.A. 00-151, S. 9, 14; P.A. 10-117, S. 55; P.A. 14-217, S. 19.)

History: P.A. 00-151 effective July 1, 2000; P.A. 10-117 amended Subsec. (b)(1) by substituting reference to Sec. 19a-186a for reference to Sec. 19a-185, effective July 1, 2010; P.A. 14-217 added Subsec. (c) re municipality to update plan and added Subsec. (d) re department review of municipality's plan.



Section 19a-181c - Removal of responder. Revocation of responder's primary service area assignment.

(a) As used in this section and section 19a-181f:

(1) “Responder” means any primary service area responder that (A) is notified for initial response, (B) is responsible for the provision of basic life support service, or (C) is responsible for the provision of service above basic life support that is intensive and complex prehospital care consistent with acceptable emergency medical practices under the control of physician and hospital protocols.

(2) “Performance crisis” means (A) the responder has failed to respond to at least fifty per cent or more first call responses in any rolling three-month period and has failed to comply with the requirements of any corrective action plan agreement between the municipality and the responder, or (B) the sponsor hospital refuses to endorse or provide a recommendation for the responder due to unresolved issues relating to the quality of patient care provided by the responder.

(3) “Unsatisfactory performance” means the responder has failed to (A) respond to at least eighty per cent or more first call responses, excluding those responses excused by the municipality in any rolling twelve-month review period, or (B) meet defined response time standards agreed to between the municipality and responder, excluding those responses excused by the municipality, and comply with the requirements of a mutually agreed-upon corrective action plan, or (C) investigate and adequately respond to complaints related to the quality of emergency care or response times, on a repeated basis, or (D) report adverse events as required by the Commissioner of Public Health or as required under the local emergency medical services plan, on a repeated basis, or (E) communicate changes to the level of service or coverage patterns that materially affect the delivery of service as required under the local emergency medical services plan or communicate an intent to change such service that is inconsistent with such plan, or (F) communicate changes in its organizational structure that are likely to negatively affect the responder's delivery of service, and (G) deliver services in accordance with the local emergency medical services plan.

(b) Any municipality may petition the commissioner for the removal of a responder. A petition may be made (1) at any time if based on an allegation that a performance crisis exists and that the safety, health and welfare of the citizens of the affected primary service area are jeopardized by the responder's performance, or (2) not more often than once every three years, if based on the unsatisfactory performance of the responder. A responder for whom a municipality seeks removal pursuant to a petition under this section shall not transfer its responsibilities to another responder while the petition is pending. A hearing on a petition under this section shall be deemed to be a contested case and held in accordance with the provisions of chapter 54.

(c) If, after a hearing authorized by this section, the commissioner determines that (1) a performance crisis exists and the safety, health and welfare of the citizens of the affected primary service area are jeopardized by the responder's performance, (2) the responder has demonstrated unsatisfactory performance, or (3) it is in the best interests of patient care, the commissioner may revoke the primary service area responder's primary service area assignment and require the chief administrative official of the municipality in which the primary service area is located to submit a plan acceptable to the commissioner for the alternative provision of primary service area responder responsibilities, or may issue an order for the alternative provision of emergency medical services, or both.

(d) The commissioner, or the commissioner's designee, shall open any petition for the removal of a responder (1) not later than five business days after receipt of a petition where a performance crisis is alleged and shall conclude the investigation on such petition not later than thirty days after receipt of such petition, or (2) not later than fifteen business days after receipt of a petition where unsatisfactory performance is alleged and shall conclude the investigation on such petition not later than ninety days after receipt of such petition. The commissioner may redesignate any petition received pursuant to this section as due to a performance crisis or unsatisfactory performance based on the facts alleged in the petition and shall comply with the time requirements in this subsection that correspond to the redesignated classification.

(e) The commissioner may develop and implement procedures to designate a temporary responder for a municipality when such municipality has alleged a performance crisis in the petition during the time such petition is under the commissioner's consideration.

(f) The commissioner may hold a hearing and revoke a responder's primary service area assignment in accordance with the provisions of this section, although a petition has not been filed, where the commissioner has assigned a responder a rating of “fails to comply with performance standards” in accordance with section 19a-181b and the responder subsequently failed to improve its performance.

(P.A. 00-151, S. 10, 14; P.A. 14-217, S. 20.)

History: P.A. 00-151 effective July 1, 2000; P.A. 14-217 amended Subsec. (a) by adding reference to Sec. 19a-181f, designating existing provision defining “responder” as Subdiv. (1), redesignating existing Subdivs. (1) to (3) as Subparas. (A) to (C) therein, and adding new Subdiv. (2) defining “performance crisis” and new Subdiv. (3) defining “unsatisfactory performance”, substantially revised Subsec. (b) re removal of responder, amended Subsec. (c) by replacing “an emergency” with “a performance crisis” in Subdiv. (1) and, in Subdiv. (2), replacing former provisions with “responder has demonstrated unsatisfactory performance”, added Subsec. (d) re petition for removal of responder, added Subsec. (e) re procedures to designate temporary responder and added Subsec. (f) re hearing to revoke responder's assignment.



Section 19a-181d - Hearing re performance standards.

(a) Any municipality may petition the commissioner to hold a hearing if the municipality cannot reach a written agreement with its primary service area responder concerning performance standards. The commissioner shall conduct such hearing not later than ninety days from the date the commissioner receives the municipality's petition. A hearing on a petition under this section shall not be deemed to be a contested case for purposes of chapter 54.

(b) In conducting a hearing authorized by this section, the commissioner shall determine if the performance standards adopted in the municipality's local emergency medical services plan are reasonable based on the state-wide plan for the coordinated delivery of emergency medical services adopted pursuant to subdivision (1) of section 19a-177, model local emergency medical services plans and the standards, contracts and written agreements in use by municipalities of similar population and characteristics.

(c) If, after a hearing authorized by this section, the commissioner determines that the performance standards adopted in the municipality's local emergency medical services plan are reasonable, the primary service area responder shall have thirty calendar days in which to agree to such performance standards. If the primary service area responder fails or refuses to agree to such performance standards, the commissioner may revoke the primary service area responder's primary service area assignment and require the chief administrative official of the municipality in which the primary service area is located to submit a plan acceptable to the commissioner for the alternative provision of primary service area responder responsibilities, or may issue an order for the alternative provision of emergency medical services, or both.

(d) If, after a hearing authorized by this section, the commissioner determines that the performance standards adopted in the municipality's local emergency medical services plan are unreasonable, the commissioner shall provide performance standards considered reasonable based on the state-wide plan for the coordinated delivery of emergency medical services adopted pursuant to subdivision (1) of section 19a-177, model emergency medical services plans and the standards, contracts and written agreements in use by municipalities of similar population and characteristics. If the municipality refuses to agree to such performance standards, the primary service area responder shall meet the minimum performance standards provided in regulations adopted pursuant to section 19a-179.

(P.A. 00-151, S. 11, 14.)

History: P.A. 00-151 effective July 1, 2000.



Section 19a-181e - Pilot program for municipal selection of emergency medical services provider based on issuance of requests for proposals.

Section 19a-181e is repealed, effective October 1, 2008.

(P.A. 00-135, S. 17, 21; 00-151, S. 12, 14; P.A. 08-184, S. 63.)



Section 19a-181f - Change in primary service area responder. Submission of alternative local emergency medical services plan.

(a) For purposes of this section, “primary service area responder” has the same meaning as in section 19a-175. A municipality that seeks a change in a primary service area responder shall submit an alternative local emergency medical services plan prepared pursuant to section 19a-181b to the Department of Public Health when: (1) The municipality's current primary service area responder has failed to meet the standards outlined in the local emergency medical services plan, established pursuant to section 19a-181b; (2) the municipality has established a performance crisis or unsatisfactory performance, as defined in section 19a-181c; (3) the primary service area responder does not meet a performance measure provided in regulations adopted pursuant to section 19a-179; (4) the municipality has developed a plan for regionalizing service; or (5) the municipality has developed a plan that will improve or maintain patient care and the municipality has the opportunity to align a new primary service area responder that is better suited than the current primary service area responder to meet the community's current needs. Such plan shall include the name of a recommended primary service area responder for each category of emergency medical response services.

(b) Not later than forty-five days after a municipality submits an alternative local emergency medical services plan pursuant to the provisions of this section, each new recommended primary service area responder who agrees to be considered for the primary service area designation shall submit an application to the commissioner, on a form prescribed by the commissioner.

(c) (1) The Commissioner of Public Health shall conduct a hearing on any alternative local emergency medical services plan submitted pursuant to subsection (a) of this section, including the proposed removal of a primary service area responder and the proposed designation of a new primary service area responder. Not later than thirty days prior to the hearing, the commissioner shall notify the municipality's current primary service area responder, in writing, of the hearing. Such primary service area responder shall be given the opportunity to be heard and may submit information for the commissioner's consideration.

(2) In order to determine whether to approve or disapprove such plan, the commissioner shall consider any relevant factors, including, but not limited to: (A) The impact of the plan on patient care; (B) the impact of the plan on emergency medical services system design, including system sustainability; (C) the impact of the plan on the local, regional and state-wide emergency medical services system; (D) the recommendation from the sponsor hospital's medical oversight staff; and (E) the financial impact to the municipality without compromising the quality of patient care. If the commissioner approves the alternative plan and the application of the recommended primary service area responder, the commissioner shall issue a written decision to reassign the primary service area in accordance with the alternative plan and indicate the effective date for the reassignment. A primary service area responder shall deliver services in accordance with the local emergency medical services plan prepared pursuant to section 19a-181b until the effective date of the reassignment stated in the commissioner's written decision approving the alternative plan.

(P.A. 14-217, S. 22.)



Section 19a-181g - Primary service area responder sale or transfer of ownership.

A primary service area responder, as defined in section 19a-175, shall notify the Department of Public Health and the chief elected official or the chief executive officer of the municipality to which it is assigned not later than sixty days prior to the sale or transfer of more than fifty per cent of its ownership interest or assets. Any person who intends to obtain ownership or control of a primary service area responder in a sale or transfer for which notification is required under this section shall submit an application for approval of such purchase or change in control on a form prescribed by the Commissioner of Public Health. The commissioner shall, in determining whether to grant approval of the sale or transfer, consider: (1) The applicant's performance history in the state or another state; and (2) the applicant's financial ability to perform the responsibilities of the primary service area responder in accordance with the local emergency medical services plan, established in accordance with section 19a-181b. The commissioner shall approve or reject the application not later than forty-five calendar days after receipt of the application. The commissioner shall consult with any municipality or sponsor hospital in the primary service area, as such terms are defined in section 19a-175, in making a determination on the application and may hold a hearing on the application.

(P.A. 14-217, S. 21.)

History: P.A. 14-217 effective June 13, 2014.



Section 19a-182 - (Formerly Sec. 19-73dd). Emergency medical services councils. Plans for delivery of services.

(a) The emergency medical services councils shall advise the commissioner on area-wide planning and coordination of agencies for emergency medical services for each region and shall provide continuous evaluation of emergency medical services for their respective geographic areas. A regional emergency medical services coordinator, in consultation with the commissioner, shall assist the emergency medical services council for the respective region in carrying out the duties prescribed in subsection (b) of this section. As directed by the commissioner, the regional emergency medical services coordinator for each region shall facilitate the work of each respective emergency medical services council including, but not limited to, representing the Department of Public Health at any Council of Regional Presidents meetings.

(b) Each emergency medical services council shall develop and revise every five years a plan for the delivery of emergency medical services in its area, using a format established by the Office of Emergency Medical Services. Each council shall submit an annual update for each regional plan to the Office of Emergency Medical Services detailing accomplishments made toward plan implementation. Such plan shall include an evaluation of the current effectiveness of emergency medical services and detail the needs for the future, and shall contain specific goals for the delivery of emergency medical services within their respective geographic areas, a time frame for achievement of such goals, cost data for the development of such goals, and performance standards for the evaluation of such goals. Special emphasis in such plan shall be placed upon coordinating the existing services into a comprehensive system. Such plan shall contain provisions for, but shall not be limited to, the following: (1) Clearly defined geographic regions to be serviced by each provider including cooperative arrangements with other providers and backup services; (2) an adequate number of trained personnel for staffing of ambulances, communications facilities and hospital emergency rooms, with emphasis on former military personnel trained in allied health fields; (3) a communications system that includes a central dispatch center, two-way radio communication between the ambulance and the receiving hospital and a universal emergency telephone number; and (4) a public education program that stresses the need for adequate training in basic lifesaving techniques and cardiopulmonary resuscitation. Such plan shall be submitted to the Commissioner of Public Health no later than June thirtieth each year the plan is due.

(P.A. 74-305, S. 11, 19; P.A. 75-112, S. 9, 18; P.A. 77-268, S. 4; 77-614, S. 323, 610; P.A. 87-420, S. 5, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 10; P.A. 10-117, S. 56; P.A. 16-185, S. 11.)

History: P.A. 75-112 required submission of plan to commissioner of health rather than to commission on hospitals and health care in Subsec. (b); P.A. 77-268 replaced “comprehensive health planning “b” agency” with “health systems agency” and required annual revision of plan and submission of revision annually, replacing previous provisions which had set deadlines for initial development of plan and initial report; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73dd transferred to Sec. 19a-182 in 1983; P.A. 87-420 substituted “emergency medical services councils” for “health systems agencies”, deleted provision re performance of health systems agency's functions, and substituted June thirtieth for December thirty-first re submission of plan; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 amended Subsec. (b) to require revision of plan every five years rather than annually, to require format established by the Office of Emergency Medical Services and to require the council to submit annual updates on progress toward plan implementation; P.A. 10-117 amended Subsec. (a) by providing that emergency medical services councils shall advise commissioner on area-wide coordination of agencies for each region and by adding provisions re duties of regional emergency medical services coordinator, effective July 1, 2010; P.A. 16-185 amended Subsec. (a) by replacing “Council of Regional Chairpersons meetings” with “Council of Regional Presidents meetings”, effective June 7, 2016.

Annotation to former section 19-73dd:

Cited. 35 CS 136.



Section 19a-183 - (Formerly Sec. 19-73ee). Regional emergency medical services councils.

There shall be established an emergency medical services council in each region. A region shall be composed of the towns so designated by the commissioner. Opportunity for membership shall be available to all appropriate representatives of emergency medical services including, but not limited to, one representative from each of the following: (1) Local governments; (2) fire and law enforcement officials; (3) medical and nursing professions, including mental health, paraprofessional and other allied health professionals; (4) providers of ambulance services, at least one of which shall be a member of a volunteer ambulance association; (5) institutions of higher education; (6) federal agencies involved in the delivery of health care; and (7) consumers. All emergency medical services councils, including those in existence on July 1, 1974, shall submit to the commissioner information concerning the organizational structure and council bylaws for the commissioner's approval. Such bylaws shall include the process by which each council shall elect a president. The commissioner shall foster the development of emergency medical services councils in each region.

(P.A. 74-305, S. 12, 19; P.A. 75-112, S. 10, 18; P.A. 77-268, S. 5; 77-614, S. 323, 610; P.A. 87-420, S. 6, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 17, 24; P.A. 16-185, S. 12.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health; P.A. 77-268 replaced “comprehensive health planning agency” with “health system agency”; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73ee transferred to Sec. 19a-183 in 1983; P.A. 87-420 redefined the composition of a region and made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 16-185 added provision re bylaws to include process for electing president, effective June 7, 2016.

Annotations to former section 19-73ee:

Cited. 35 CS 136; 37 CS 124.



Section 19a-184 - (Formerly Sec. 19-73ff). Functions of regional emergency medical services councils.

(a) Each emergency medical services council shall (1) forward to the Commissioner of Public Health the emergency medical services plan for its region, and (2) review and within sixty days forward to the commissioner, together with its recommendations, all grant and contract applications for federal and state funds pertaining to emergency medical services from the following entities within its region: (A) A unit of local government, (B) a public entity administering a compact or other regional arrangement or consortium, or (C) any other public entity or any nonprofit private agency.

(b) The presidents, or their designees, of said councils shall meet as a group, at least bimonthly, with the Office of Emergency Medical Services to discuss the planning, coordination and implementation of the state-wide emergency medical care service system.

(P.A. 74-305, S. 13, 19; P.A. 75-112, S. 11, 18; P.A. 77-268, S. 6; 77-614, S. 323, 610; P.A. 87-420, S. 7, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 11; P.A. 16-185, S. 13.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health; P.A. 77-268 replaced “b” agencies with “health systems” agencies and added Subsec. (c) re monthly meetings of council chairpersons and director of office of emergency medical services; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73ff transferred to Sec. 19a-184 in 1983; P.A. 87-420 deleted all references to health systems agencies, the thirty-day limit for review and the provision requiring comments from the emergency medical services council; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 amended Subsec. (b) by deleting “the director of” before “Office of Emergency Medical Services”; P.A. 16-185 amended Subsec. (b) by replacing “chairpersons” with “presidents”, effective June 7, 2016.



Section 19a-185 - (Formerly Sec. 19-73gg). Regional emergency medical services coordinators; appointment.

Section 19a-185 is repealed, effective October 1, 2010.

(P.A. 74-305, S. 14, 19; P.A. 75-112, S. 12, 18; P.A. 77-268, S. 7; P.A. 87-420, S. 8, 14; P.A. 10-117, S. 95.)



Section 19a-186 - (Formerly Sec. 19-73hh). Functions of regional emergency medical services coordinators.

The regional emergency medical services coordinator shall be responsible for: (1) Facilitating the work of the emergency medical services council in developing the plan for the coordination of emergency medical services within the region, (2) implementation of the regional plan formulated by the emergency medical services council pursuant to subsection (b) of section 19a-182, (3) continuous monitoring and evaluation of all emergency medical services in that region and (4) making a complete inventory of all personnel, facilities and equipment within the region related to the delivery of emergency medical services pursuant to guidelines established by the Commissioner of Public Health.

(P.A. 74-305, S. 15, 19; P.A. 75-112, S. 13, 18; P.A. 77-268, S. 8; 77-614, S. 323, 610; P.A. 87-420, S. 9, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health; P.A. 77-268 replaced “b” agencies with “health systems” agencies; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73hh transferred to Sec. 19a-186 in 1983; P.A. 87-420 substituted “emergency medical services council” for “health systems agencies”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-186a - Regional emergency medical services coordinators. Employment with Department of Public Health.

Any individual employed on June 30, 2010, as a regional emergency medical services coordinator or as an assistant regional emergency medical services coordinator shall be offered an unclassified durational position within the Department of Public Health for the period from July 1, 2010, to June 30, 2011, inclusive, provided no more than five unclassified durational positions shall be created. Within available appropriations, such unclassified durational positions may be extended beyond June 30, 2011. The Commissioner of Administrative Services shall establish job classifications and salaries for such positions in accordance with the provisions of section 4-40. Any such created positions shall be exempt from collective bargaining requirements and no individual appointed to such position shall have reemployment or any other rights that may have been extended to unclassified employees under a State Employees' Bargaining Agent Coalition agreement. Individuals employed in such unclassified durational positions shall be located at the offices of the Department of Public Health. In no event shall an individual employed in an unclassified durational position pursuant to this section receive credit for any purpose for services performed prior to July 1, 2010.

(P.A. 10-117, S. 57.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-187 - (Formerly Sec. 19-73ii). Cooperation of state agencies. Advice and consultation by The University of Connecticut Health Center.

(a) All state agencies which are concerned with the emergency medical service delivery system shall, to the fullest extent consistent with their authorities under state law administered by them, carry out programs under their control in such a manner as to further the policy of establishing a coordinated state-wide emergency medical service system.

(b) All such state agencies shall cooperate with the Office of Emergency Medical Services, and the regional emergency medical service coordinators and emergency medical services councils in developing the state emergency medical services program under this chapter.

(c) All state agencies concerned with the state-wide emergency medical services system shall cooperate with the appropriate agencies of the United States or of other states or interstate agencies with respect to the planning and coordination of emergency medical services.

(d) The Commissioner of Public Health and the trustees of The University of Connecticut may contract for the provision of medical advice and consultation by The University of Connecticut Health Center to the Office of Emergency Medical Services. This subsection shall not affect the responsibilities of said University and health center under subsections (a), (b) and (c) of this section.

(P.A. 74-305, S. 16, 19; P.A. 75-112, S. 14, 18; P.A. 77-268, S. 9; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-420, S. 10, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-112 deleted requirement that agencies cooperate with commission on hospitals and health care in Subsec. (b); P.A. 77-268 replaced “b” agencies with “health systems” agencies in Subsec. (b) and added Subsec. (d) re contracts between commissioner of health and University of Connecticut trustees; P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73ii transferred to Sec. 19a-187 in 1983; P.A. 87-420 deleted reference to health systems agencies in Subsec. (b); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor's note: In 1995 in Subsec. (d) of words “the health center of said University” were changed editorially by the Revisors to “The University of Connecticut Health Center” for consistency with other statutory references); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-188 - (Formerly Sec. 19-73jj). Transfer of staff and funds.

All existing staff, equipment and office supplies and all budgeted funds for the Emergency Medical Services Division of the Commission on Hospitals and Health Care are hereby transferred to and made part of the Office of Emergency Medical Services.

(P.A. 75-112, S. 15, 18; P.A. 95-257, S. 39, 58.)

History: Sec. 19-73jj transferred to Sec. 19a-188 in 1983; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995 (Revisor's note: This section took effect on May 16, 1975, and since its provisions are obsolete the Revisors did not change the reference to the former Commission on Hospitals and Health Care).



Section 19a-189 to 19a-192 - (Formerly Secs. 19-73kk to 19-73nn). Definitions. Municipal contracts with volunteer ambulance companies; residence requirements. Volunteer ambulance personnel compensated under chapter 568; hypertension or heart disease presumptions. Benefits for volunteers serving another ambulance company.

Sections 19a-189 to 19a-192, inclusive, are repealed, effective July 1, 1997.

(P.A. 75-102, S. 1–4; P.A. 77-502, S. 2; P.A. 79-376, S. 22, 23; P.A. 81-279; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-192a - Transferred

Transferred to Chapter 447, Sec. 23-14a.



Section 19a-193 - Transferred

Transferred to Chapter 384d, Sec. 20-206jj.



Section 19a-193a - Liability for emergency medical treatment services or transportation services provided by an ambulance service or paramedic intercept service.

(a) Except as provided in subsection (b) of this section and subject to the provisions of sections 19a-177, 38a-498 and 38a-525, any person who receives emergency medical treatment services or transportation services from a licensed ambulance service, certified ambulance service or paramedic intercept service shall be liable to such ambulance service for the reasonable and necessary costs of providing such services, irrespective of whether such person agreed or consented to such liability.

(b) The provisions of this section shall not apply to any person who receives emergency medical treatment services or transportation services from a licensed ambulance service, certified ambulance service or paramedic intercept service for an injury arising out of and in the course of his employment as defined in section 31-275.

(P.A. 12-142, S. 1; P.A. 14-231, S. 50.)

History: P.A. 14-231 added “or paramedic intercept service” and made technical changes.



Section 19a-193b - Collection of payment by an ambulance service.

An ambulance service, as defined in section 19a-175, shall make a good faith effort to determine whether a person has health insurance coverage prior to attempting to collect payment from such person for services provided to such person. If the ambulance service determines that such person has health insurance coverage, such ambulance service shall not attempt to collect payment, other than a coinsurance, copayment or deductible, for any covered medical services provided to such person prior to receiving oral or written notice from such person’s health insurer that it declines to pay for such services. If the health insurer does not pay for such services or provide notice that it declines to pay for such services on or before the sixtieth calendar day after receiving a bill for such services, the ambulance service may attempt to collect payment from such person for such services.

(P.A. 15-110, S. 1.)



Section 19a-194 - (Formerly Sec. 19-73pp). Motorcycle rescue vehicles.

(a) A motorcycle equipped to handle medical emergencies shall be deemed a rescue vehicle. The commissioner shall issue a safety certificate to such motorcycle upon examination of such vehicle and a determination that such motorcycle (1) is in satisfactory mechanical condition, (2) is as safe to operate as the average motorcycle, and (3) is equipped with such emergency medical equipment as may be required by subsection (b) of this section.

(b) The commissioner shall annually issue a list specifying the minimum equipment that a motorcycle must carry to operate as a rescue vehicle pursuant to this section. Such equipment shall include those items that would enable an emergency medical technician, paramedic or other individual similarly trained to render to a person requiring emergency medical assistance the maximum benefit possible from the operation of such motorcycle rescue vehicle.

(P.A. 78-156, S. 1; P.A. 98-195, S. 12; P.A. 09-232, S. 35; P.A. 14-231, S. 47.)

History: Sec. 19-73pp transferred to Sec. 19a-194 in 1983; P.A. 98-195 transferred authority over motorcycle rescue vehicles from the director of the Office of Emergency Medical Services to the Commissioner of Public Health, and made regulations discretionary rather than mandatory; P.A. 09-232 amended Subsec. (b) by replacing provision re regulations concerning equipment motorcycles must carry to operate as rescue vehicles with provision requiring commissioner to issue annual list concerning minimum equipment requirements for such motorcycles, effective January 1, 2010; P.A. 14-231 amended Subsec. (a) by deleting reference to Sec. 19a-181.



Section 19a-195 - Regulations re staffing of emergency medical response vehicles.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to require all emergency medical response services to be staffed by at least one certified emergency medical technician, who shall be in the patient compartment attending the patient during all periods in which a patient is being transported, and one certified medical response technician.

(P.A. 81-260.)



Section 19a-195a and 19a-195b - and 19a-195b. Regulations re recertification and state-wide standardization of certification. Reinstatement of expired certification; validity of expired certificate.

Sections 19a-195a and 19a-195b are repealed, effective October 1, 2015.

(P.A. 83-240; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-170; P.A. 00-135, S. 6, 21; P.A. 01-1, S. 2, 3; P.A. 09-232, S. 36, 37; P.A. 10-18, S. 9; P.A. 13-306, S. 2; P.A. 14-194, S. 12; 14-231, S. 23; P.A. 15-223, S. 13.)



Section 19a-196 - Complaints against emergency medical services councils, hearings and appeals.

(a) For purposes of this section and sections 19a-196a and 19a-196b, “municipality” means any town, city or borough, whether consolidated or unconsolidated.

(b) For purposes of this section, the Commissioner of Public Health may appoint hearing officers to investigate complaints filed pursuant to this section.

(c) Any municipality aggrieved by any action of an emergency medical service council may file a written complaint with the commissioner describing such action and shall mail a copy of such complaint to the party that is the subject of the complaint. Any complaint filed pursuant to this section shall be filed not later than one hundred eighty days after the alleged act. Upon receipt of a properly filed complaint, the commissioner shall refer such complaint to a hearing officer appointed to investigate such complaints. The hearing officer shall, after investigation and not later than ninety days after the date of such referral, either (1) make a report to the commissioner recommending dismissal of the complaint or (2) issue an official written complaint charging the emergency medical service council with the appropriate violation. Upon receiving a report from the officer recommending dismissal of the complaint, the commissioner may issue an order dismissing the complaint or may order a further investigation or a hearing thereon. Upon receiving a complaint issued by the officer, the commissioner shall set a time and place for the hearing. The hearing shall be held in accordance with the provisions of chapter 54. If no such report or complaint is issued, the commissioner may, in his discretion, proceed to a hearing upon the party's original complaint in accordance with the provisions of chapter 54.

(d) A final decision shall be in writing and shall include any findings of fact and conclusions of law necessary to the commissioner's decision. Findings of fact shall be based exclusively on the evidence in the record. The final decision shall be delivered promptly to each party or his authorized representative, personally or by United States mail, certified or registered, postage prepaid, return receipt requested. The final decision shall be effective when personally delivered or mailed.

(e) A municipality aggrieved by a decision of the commissioner pursuant to this section may appeal therefrom to the Superior Court in accordance with the provisions of section 4-183.

(P.A. 95-198, S. 1; 95-257, S. 12, 21, 58; P.A. 98-195, S. 13.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 transferred authority over complaints against council from the director of the Office of Emergency Medical Services to the Commissioner of Public Health, and made technical changes.



Section 19a-196a - Termination of services to municipalities restricted.

No emergency medical service council or emergency communication system shall terminate service to any municipality which participates in such council or system or which is a member of an agency or regional emergency medical service council which participates in such council or system for nonpayment of a disputed bill during the pendency of any complaint, investigation, hearing or appeal involving such dispute, provided the subscriber shall pay the amount of any current and undisputed bills during such pendency.

(P.A. 95-198, S. 2.)



Section 19a-196b - Response to calls from other municipalities. Transporting patients to the state's mobile field hospital.

(a) Each emergency medical service council and emergency medical service system shall respond to and honor calls from any municipality that participates in another emergency medical service council or emergency communication system or which is a member of an agency that participates in such council or system.

(b) Any licensed or certified ambulance may transport patients to the state's mobile field hospital when the hospital has been deployed by the Governor or the Governor's designee for the purposes specified in subsection (a) of section 19a-487.

(P.A. 95-198, S. 3; P.A. 07-252, S. 72; P.A. 10-117, S. 60.)

History: P.A. 07-252 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) authorizing ambulances to transport patients to state's mobile field hospital upon deployment by the Governor or the Governor's designee, effective July 12, 2007; P.A. 10-177 amended Subsec. (b) by replacing reference to Sec. 19a-490(m) with reference to Sec. 19a-487(a).



Section 19a-197 - Automatic external defibrillators. Registry established. Regulations. Simultaneous communication with physician not required.

Section 19a-197 is repealed, effective October 1, 2008.

(P.A. 98-62, S. 3; P.A. 00-47, S. 1; P.A. 08-184, S. 63.)



Section 19a-197a - Administration of epinephrine.

(a) As used in this section, “emergency medical technician” means (1) any class of emergency medical technician certified under regulations adopted pursuant to section 20-206oo, including, but not limited to, any advanced emergency medical technician, and (2) any paramedic licensed pursuant to section 20-206ll.

(b) Any emergency medical technician who has been trained, in accordance with national standards recognized by the Commissioner of Public Health, in the administration of epinephrine using automatic prefilled cartridge injectors or similar automatic injectable equipment and who functions in accordance with written protocols and the standing orders of a licensed physician serving as an emergency department director may administer epinephrine using such injectors or equipment. All emergency medical technicians shall receive such training. All licensed or certified ambulances shall be equipped with epinephrine in such injectors or equipment which may be administered in accordance with written protocols and standing orders of a licensed physician serving as an emergency department director.

(P.A. 00-135, S. 16, 21; P.A. 09-232, S. 38; P.A. 15-223, S. 4.)

History: P.A. 00-135 effective January 1, 2001; P.A. 09-232 redefined “emergency medical technician” in Subsec. (a), effective January 1, 2010; P.A. 15-223 amended Subsec. (a) by replacing “19a-179” with “20-206oo”.



Section 19a-197b - Training standards for the use of automatic external defibrillators.

A paid or volunteer firefighter or police officer, a member of a ski patrol, a lifeguard, a conservation officer, patrol officer or special police officer of the Department of Energy and Environmental Protection or emergency medical service personnel who has been trained in the use of an automatic external defibrillator in accordance with the standards set forth by the American Red Cross or American Heart Association shall not be subject to additional requirements, except recertification requirements, in order to use an automatic external defibrillator.

(June Sp. Sess. P.A. 01-4, S. 38; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 19a-197c - Automatic external defibrillators required on public golf courses.

Each public golf course, as defined in section 30-33, shall provide and maintain in a central location on the premises of the public golf course, at least one automatic external defibrillator, as defined in section 19a-175.

(P.A. 06-195, S. 54.)






Chapter 368dd - Health Information Technology Exchange of Connecticut (Repealed)

Section 19a-750 to 19a-754 - Health Information Technology Exchange of Connecticut; definitions; powers of the authority; board of directors; chief executive officer; grants; advisory committee on patient privacy and security; reports. Establishment of subsidiaries. State pledge to contractors. Tax exemption. Lead health information exchange organization for the state; responsibilities.

Sections 19a-750 to 19a-754, inclusive, are repealed, effective July 1, 2014.

(P.A. 09-232, S. 75; P.A. 10-117, S. 82–86; P.A. 11-51, S. 76; 11-242, S. 74; P.A. 12-197, S. 46; P.A. 13-208, S. 9; P.A. 14-217, S. 259.)






Chapter 368e - Municipal Health Authorities

Section 19a-200 - (Formerly Sec. 19-75). City, borough and town directors of health. Sanitarians. Authorized agents.

(a) The mayor of each city, the warden of each borough, and the chief executive officer of each town shall, unless the charter of such city, town or borough otherwise provides, nominate some person to be director of health for such city, town or borough, which nomination shall be confirmed or rejected by the board of selectmen, if there be such a board, otherwise by the legislative body of such city or town or by the burgesses of such borough within thirty days thereafter. Notwithstanding the charter provisions of any city, town or borough with respect to the qualifications of the director of health, on and after October 1, 2010, any person nominated to be a director of health shall (1) be a licensed physician and hold a degree in public health from an accredited school, college, university or institution, or (2) hold a graduate degree in public health from an accredited school, college or institution. The educational requirements of this section shall not apply to any director of health nominated or otherwise appointed as director of health prior to October 1, 2010. In cities, towns or boroughs with a population of forty thousand or more for five consecutive years, according to the estimated population figures authorized pursuant to subsection (b) of section 8-159a, such director of health shall serve in a full-time capacity, except where a town has designated such director as the chief medical advisor for its public schools under section 10-205, and shall not, during such director's term of office, have any financial interest in or engage in any employment, transaction or professional activity that is in substantial conflict with the proper discharge of the duties required of directors of health by the general statutes or the Public Health Code or specified by the appointing authority of the city, town or borough in its written agreement with such director. Such director of health shall have and exercise within the limits of the city, town or borough for which such director is appointed all powers necessary for enforcing the general statutes, provisions of the Public Health Code relating to the preservation and improvement of the public health and preventing the spread of diseases therein. In case of the absence or inability to act of a city, town or borough director of health or if a vacancy exists in the office of such director, the appointing authority of such city, town or borough may, with the approval of the Commissioner of Public Health, designate in writing a suitable person to serve as acting director of health during the period of such absence or inability or vacancy, provided the commissioner may appoint such acting director if the city, town or borough fails to do so. The person so designated, when sworn, shall have all the powers and be subject to all the duties of such director. In case of vacancy in the office of such director, if such vacancy exists for thirty days, said commissioner may appoint a director of health for such city, town or borough. Said commissioner, may, for cause, remove an officer the commissioner or any predecessor in said office has appointed, and the common council of such city, town or the burgesses of such borough may, respectively, for cause, remove a director whose nomination has been confirmed by them, provided such removal shall be approved by said commissioner; and, within two days thereafter, notice in writing of such action shall be given by the clerk of such city, town or borough, as the case may be, to said commissioner, who shall, within ten days after receipt, file with the clerk from whom the notice was received, approval or disapproval. Each such director of health shall hold office for the term of four years from the date of appointment and until a successor is nominated and confirmed in accordance with this section. Each director of health shall, annually, at the end of the fiscal year of the city, town or borough, file with the Department of Public Health a report of the doings as such director for the year preceding.

(b) On and after July 1, 1988, each municipality shall provide for the services of a sanitarian certified under chapter 395 to work under the direction of the local director of health. Where practical, the local director of health may act as the sanitarian.

(c) As used in this chapter, “authorized agent” means a sanitarian certified under chapter 395 and any individual certified for a specific program of environmental health by the Commissioner of Public Health in accordance with the Public Health Code.

(1949 Rev., S. 3848; 1971, P.A. 325, S. 1; 1972, P.A. 65; 239, S. 2; P.A. 75-352; 75-573, S. 1; P.A. 77-598, S. 1; 77-614, S. 323, 610; P.A. 78-303, S. 63, 136; P.A. 84-26, S. 1; P.A. 87-521, S. 1; June Sp. Sess. P.A. 91-12, S. 12; P.A. 92-8, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-125, S. 2; P.A. 10-117, S. 45; P.A. 16-66, S. 40.)

History: 1971 act included directors of health for towns nominated by town chief executive officer; 1972 acts deleted general requirement that nominees be “discreet” and “learned in medical and sanitary science”, requiring instead that all nominees be licensed physicians or possessors of “graduate” degree in public health “including at least sixty hours in local public health administration”, required that in places with population of 40,000 or more, director must not engage in private practice, required confirmation or rejection of nominee by “legislative body” rather than by “common council” and modified requirement that health director devote full time to duties by allowing him to serve as chief medical advisor for public schools; P.A. 75-352 made qualifications for health director mandatory “notwithstanding the charter provisions of any city, town or borough” with respect to such qualifications; P.A. 75-573 specified action on nomination to be taken by board of selectmen if there is one; P.A. 77-598 clarified reference to appointment of interim director in cases where vacancy exists in the office; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 required approval of training and experience of health directors by commissioner rather than public health council and removed provision requiring consent of public health council for removal of officer; Sec. 19-75 transferred to Sec. 19a-200 in 1983; P.A. 84-26 authorized the appointing authority of a city, town or borough to appoint an acting director of health during a period of absence, inability or vacancy in the office provided the commissioner may appoint such director if the local authority fails to do so; P.A. 87-521 redefined powers of the director of health to include those necessary to enforce applicable statutes and provisions of the health code and added Subsecs. (b) and (c) re sanitarians and authorized agents; June Sp. Sess. P.A. 91-12 amended Subsec. (a) to require that department use its own estimated population figures rather than those of the latest federal census; P.A. 92-8 amended Subsec. (a) to require a full-time director of health in towns with a population of 40,000 or more for five consecutive years; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-125 amended Subsec. (a) by requiring directors in cities, towns or boroughs with a population of 40,000 or more to “serve in a full-time capacity” rather than “devote his entire time to the duties of his office” and making technical changes; P.A. 10-117 amended Subsec. (a) by requiring that on and after October 1, 2010, any person nominated to be director of health shall be a licensed physician with a degree in public health or hold a graduate degree in public health, by deleting former training and experience requirements and by exempting persons appointed or nominated to be director of health prior to October 1, 2010, from revised educational requirements; P.A. 16-66 amended Subsec. (a) to replace provision re engaging in private practice with provision re director not to have financial interest in or engage in any employment, transaction or professional activity that substantially conflicts with proper discharge of duties during director's term of office, effective July 1, 2016.

Annotations to former section 19-75:

Requires appointment of single official by method pointed out. 74 C. 695. Origin and effect of exception as to special charters. 86 C. 61. Borough health officer can make lawful quarantine order. Id., 680. A term fixed by statute cannot be changed by the appointing power; history of statute; when commencement of term fixed by the appointment first made, each term commences at end of preceding term. 121 C. 300.

Distinction between de jure and de facto vacancy; respective power of mayor and county health office to appoint city health officer discussed. 3 CS 154.



Section 19a-201 - (Formerly Sec. 19-75a). Appointment of director by municipality or district and hospital jointly.

Section 19a-201 is repealed, effective July 1, 1997.

(1971, P.A. 337; P.A. 78-303, S. 64, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-202 - (Formerly Sec. 19-75b). Payments to municipalities.

Upon application to the Department of Public Health any municipal health department shall annually receive from the state an amount equal to one dollar and eighteen cents per capita, provided such municipality (1) employs a full-time director of health, except that if a vacancy exists in the office of director of health or the office is filled by an acting director for more than three months, such municipality shall not be eligible for funding unless the Commissioner of Public Health waives this requirement; (2) submits a public health program and budget which is approved by the Commissioner of Public Health; (3) appropriates not less than one dollar per capita, from the annual tax receipts, for health department services; (4) has a population of fifty thousand or more; and (5) meets the requirements of section 19a-207a, within available appropriations. Such municipal department of health may use additional funds, which the Department of Public Health may secure from federal agencies or any other source and which it may allot to such municipal department of health. The money so received shall be disbursed upon warrants approved by the chief executive officer of such municipality. The Comptroller shall annually in July and upon a voucher of the Commissioner of Public Health, draw the Comptroller's order on the State Treasurer in favor of such municipal department of health for the amount due in accordance with the provisions of this section and under rules prescribed by the commissioner. Any moneys remaining unexpended at the end of a fiscal year shall be included in the budget of such municipal department of health for the ensuing year. This aid shall be rendered from appropriations made from time to time by the General Assembly to the Department of Public Health for this purpose.

(P.A. 78-251, S. 3, 4, 7; P.A. 85-421, S. 1, 3; P.A. 87-414, S. 1, 3; P.A. 92-30; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 57, 166; P.A. 98-250, S. 16, 39; P.A. 00-216, S. 1, 28; June 30 Sp. Sess. P.A. 03-3, S. 1; June Sp. Sess. P.A. 07-2, S. 61; Sept. Sp. Sess. P.A. 09-3, S. 40; P.A. 14-226, S. 2.)

History: Sec. 19-75b transferred to Sec. 19a-202 in 1983; P.A. 85-421 increased annual per capita payment to municipal health departments from $0.20 to $0.30; P.A. 87-414 increased the per capita payments to municipal health departments from to $0.52; P.A. 92-30 changed payment by the comptroller from September to July; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 changed “treasurer” to “State Treasurer”, effective June 3, 1996; P.A. 98-250 increased the amount received from the state from $0.52 to $1.02, effective July 1, 1998; P.A. 00-216 made technical changes and increased annual per capita payment to $1.13, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-3 decreased annual per capita payment to $0.94, effective August 20, 2003; June Sp. Sess. P.A. 07-2 increased per capita payment to municipal health departments from $0.94 to $1.18 and made a technical change, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 added Subdiv. (4) requiring that municipality have population of 50,000 or more to be eligible for state payments, effective October 6, 2009; P.A. 14-226 added Subdiv. (5) re requirements of Sec. 19a-207a.



Section 19a-202a - Requirements re municipality designating itself as having a part-time health department. Regulations.

(a) Any municipality may designate itself as having a part-time health department if: (1) The municipality has not had a full-time health department or been in a full-time health district prior to January 1, 1998; (2) the municipality has the equivalent of at least one full-time employee, as determined by the Commissioner of Public Health; (3) the municipality annually submits a public health program plan and budget to the commissioner; and (4) the commissioner approves the program plan and budget.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, for the development and approval of the program plan and budget required by subdivision (3) of subsection (a) of this section.

(P.A. 98-250, S. 18, 39; P.A. 99-125, S. 3; P.A. 00-216, S. 2, 28; June 30 Sp. Sess. P.A. 03-3, S. 2; Sept. Sp. Sess. P.A. 09-3, S. 39.)

History: P.A. 98-250 effective July 1, 1998; P.A. 99-125 amended Subsec. (b)(3) to require that the municipality “annually submits a public health program plan and budget to the commissioner” rather than “develops a plan and timetable for the provision of health services”, amended Subsec. (c) to change “plan and timetable” to “program plan and budget” and made technical changes; P.A. 00-216 amended Subsec. (a) to increase annual per capita payment from $0.53 to $0.59, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to decrease annual per capita payment to $0.49, effective August 20, 2003; Sept. Sp. Sess. P.A. 09-3 deleted former Subsec. (a) re state payments to part-time health departments, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b) and made a conforming change in redesignated Subsec. (b), effective October 6, 2009.



Section 19a-202b - Payments to municipalities: Distribution of excess funds.

For the fiscal year ending June 30, 2000, any funds appropriated in excess of the requirements of sections 19a-202, 19a-202a and 19a-245 shall be distributed based on the pro rata share that the funding under each section bears to the total for these sections.

(June Sp. Sess. P.A. 99-2, S. 1, 72.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999.



Section 19a-203 - (Formerly Sec. 19-76). “Director of health” substituted for “health officer”.

Section 19a-203 is repealed, effective October 1, 2002.

(1953, S. 2065d; S.A. 02-12, S. 1.)



Section 19a-204 - (Formerly Sec. 19-77). Certificate of appointment to be filed.

The certificate of the appointment of any town, borough or city director of health shall be filed with the Commissioner of Public Health by the person making such appointment, and if such director is also, by reason of any special act, the registrar of vital statistics of such municipality, the person making such appointment shall, within ten days, transmit to the Secretary of the State and to the clerk of the municipality for which such appointment is made a certified notice of such appointment. Such notice shall be in substantially the following form:

I hereby certify that .... was appointed on the .... day of ...., A.D. 20.. Director of Health of the town (borough, city) of .... and, under special act, the registrar of births, marriages and deaths of such town (borough, city) from the .... day of ...., A.D. 20.. until the .... day of ...., A.D. 20...

Certification and Signature

Said secretary and such clerk shall each, in a book kept by him for the purpose, record the names of such registrars and may severally certify that the persons named in such records are the registrars of vital statistics of their respective towns, boroughs and cities for the period for which they were respectively appointed. Each town, borough and city director of health, before entering upon the duties of his office, shall be sworn to the faithful discharge thereof.

(1949 Rev., S. 3849; 1955, S. 2066d; 1967, P.A. 59, S. 1; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1967 act substituted clerk of the municipality for probate court clerk as recorder of appointment; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-77 transferred to Sec. 19a-204 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor's note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 19a-205 - (Formerly Sec. 19-78). Salaries of directors of health.

Each town director of health shall be paid by the treasurer of the town in which he has exercised the duties of his office for his actual services and necessary expenses. Bills for actual services and necessary expenses shall be rendered by each town director of health on the first days of April, July, October and January for the preceding three months. Each city and borough director of health shall receive such compensation as is fixed by the common council or burgesses of the city or borough for which he is appointed, but, if such compensation is not so fixed, he shall receive payment for his actual services and necessary expenses.

(1949 Rev., S. 3631; P.A. 77-614, S. 323, 610; P.A. 92-8, S. 1.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-78 transferred to Sec. 19a-205 in 1983; P.A. 92-8 deleted requirement that commissioner of health services approve salaries.

Annotation to former section 19-78:

“Expenses” defined. 76 C. 167.



Section 19a-206 - (Formerly Sec. 19-79). Duties of municipal directors of health. Nuisances and sources of filth. Injunctions. Civil penalties. Authority of town director within city or borough. Availability of relocation assistance.

(a) Town, city and borough directors of health or their authorized agents shall, within their respective jurisdictions, examine all nuisances and sources of filth injurious to the public health, cause such nuisances to be abated or remediated and cause to be removed all filth which in their judgment may endanger the health of the inhabitants. Any owner or occupant of any property who maintains such property, whether real or personal, or any part thereof, in a manner which violates the provisions of the Public Health Code enacted pursuant to the authority of sections 19a-36 and 19a-37 shall be deemed to be maintaining a nuisance or source of filth injurious to the public health. Any local director of health or his authorized agent or a sanitarian authorized by such director may enter all places within his jurisdiction where there is just cause to suspect any nuisance or source of filth exists, and abate or remediate or cause to be abated or remediated such nuisance and remove or cause to be removed such filth.

(b) When any such nuisance or source of filth is found on private property, such director of health shall order the owner or occupant of such property, or both, to remove, abate or remediate the same within such time as the director directs. If the owner of such property is a registrant, such director may deliver the order in accordance with section 7-148ii, provided nothing in this section shall preclude a director from providing notice in another manner permitted by applicable law. If such order is not complied with within the time fixed by such director: (1) Such director, or any official of such town, city or borough authorized to institute actions on behalf of such town, city or borough, may institute and maintain a civil action for injunctive relief in any court of competent jurisdiction to require the abatement or remediation of such nuisance, the removal of such filth and the restraining and prohibiting of acts which caused such nuisance or filth, and such court shall have power to grant such injunctive relief upon notice and hearing; (2) (A) the owner or occupant of such property, or both, shall be subject to a civil penalty of two hundred fifty dollars per day for each day such nuisance is maintained or such filth is allowed to remain after the time fixed by the director in his order has expired, except that the owner or occupant of such property or any part thereof on which a public eating place is conducted shall not be subject to the provisions of this subdivision, but shall be subject to the provisions of subdivision (3) of this subsection, and (B) such civil penalty may be collected in a civil proceeding by the director of health or any official of such town, city or borough authorized to institute civil actions and shall be payable to the treasurer of such city, town or borough; and (3) the owner or occupant of such property, or both, shall be subject to the provisions of sections 19a-36, 19a-220 and 19a-230.

(c) If the director institutes an action for injunctive relief seeking the abatement or remediation of a nuisance or the removal of filth, the maintenance of which is of so serious a nature as to constitute an immediate hazard to the health of persons other than the persons maintaining such nuisance or filth, he may, upon a verified complaint stating the facts which show such immediate hazard, apply for an ex parte injunction requiring the abatement or remediation of such nuisance or the removal of such filth and restraining and prohibiting the acts which caused such nuisance or filth to occur, and for a hearing on an order to show cause why such ex parte injunction should not be continued pending final determination on the merits of such action. If the court finds that an immediate hazard to the health of persons other than those persons maintaining such nuisance or source of filth exists, such ex parte injunction shall be issued, provided a hearing on its continuance pending final judgment is ordered held within seven days thereafter and provided further that any persons so enjoined may make a written request to the court or judge issuing such injunction for a hearing to vacate such injunction, in which event such hearing shall be held within three days after such request is filed.

(d) In each town, except in a town having a city or borough within its limits, the town director of health shall have and exercise all the power for preserving the public health and preventing the spread of diseases; and, in any town within which there exists a city or borough, the limits of which are not coterminous with the limits of such town, such town director of health shall exercise the powers and duties of his office only in such part of such town as is outside the limits of such city or borough, except that when such city or borough has not appointed a director of health, the town director of health shall, for the purposes of this section, exercise the powers and duties of his office throughout the town, including such city or borough, until such city or borough appoints a director of health.

(e) When such nuisance is abated or remediated or the source of filth is removed from private property, such abatement, remediation or removal shall be at the expense of the owner or, where applicable, the occupant of such property, or both, and damages and costs for such abatement, remediation or removal may be recovered against the owner or, where applicable, the occupant, or both, by the town, city or borough in a civil action as provided in subsection (b) of this section or in a separate civil action brought by the director of health or any official of such city, town or borough authorized to institute civil actions.

(f) If the order of a district department of health, formed pursuant to section 19a-241, causes the displacement of any occupant of a residential dwelling unit, the municipality in which such dwelling unit is located shall be responsible for any relocation assistance afforded to such occupant pursuant to chapter 135. The district department of health shall provide written notification to the occupant of the occupant's rights under chapter 135 at the time an order causing displacement is issued. The written notification shall include the name, address and telephone number of the person authorized by the municipality to process applications for relocation assistance afforded pursuant to chapter 135.

(1949 Rev., S. 3850; 1959, P.A. 445; P.A. 77-465; P.A. 87-521, S. 2; June Sp. Sess. P.A. 07-2, S. 55; P.A. 08-137, S. 2; P.A. 09-144, S. 5.)

History: 1959 act added provision for director of health authorizing qualified person to act; P.A. 77-465 placed previous provisions in Subsecs. (a) and (d) and added new provisions in Subsecs. (b), (c) and (e) clarifying general provisions re maintaining nuisance or source of filth injurious to public health stated in Subsec. (a) and added exception in Subsec. (d) re town health director's jurisdiction in cities or boroughs lacking health directors of their own; Sec. 19-79 transferred to Sec. 19a-206 in 1983; P.A. 87-521 amended Subsec. (a) to provide for the delegation of duties to an authorized agent and a sanitarian and to make technical changes; June Sp. Sess. P.A. 07-2 amended Subsecs. (a) to (c) and (e) to add references to remediation, made technical changes in Subsecs. (b) and (e) and amended Subsec. (e) to subject owners or occupants of private property to liability for remediation, where applicable; P.A. 08-137 added Subsec. (f) re relocation assistance availability when district department of health order causes displacement of occupant of residential dwelling unit, effective June 5, 2008; P.A. 09-144 amended Subsec. (b) by allowing notice to be delivered to registrant in accordance with Sec. 7-148ii.

See Sec. 21a-62 re power of local health authority to order analyses of foods and medicines or other articles for human consumption.

See Sec. 26-192g re duties of local directors of health with regard to unauthorized taking of shellfish in contaminated or posted areas.

Annotations to former section 19-79:

Towns not liable for acts of health officers, acting in good faith, and doing no unnecessary damage; health officer is not liable for error of judgment when acting in good faith. 51 C. 93. No distinction between nuisances and filth as to power of health officer. Id., 98, 99. Filth and nuisances may be removed although not endangering health at time of removal. Id., 102. Duty to prevent spread of disease. 86 C. 677. A person cannot be charged with a crime under section until the time allowed in an order for compliance with its terms has expired. 148 C. 439. Cited. 170 C. 387; Id., 675.

First selectmen of towns have never possessed any authority concerning matters affecting the public health. 8 CS 431. History and purpose discussed; the nuisances referred to are confined to those injurious to public health. 24 CS 242.

Annotations to present section:

Cited. 42 CA 631. Under 2005 revision, Subsec. (b) clearly and unambiguously authorizes local health directors to issue orders to landlords for public nuisance violations regardless of the landlords' involvement in the violations. 133 CA 710.



Section 19a-207 - (Formerly Sec. 19-80). Duties of local officials. Emergencies. Regulations.

The local director of health or his authorized agent or the board of health shall enforce or assist in the enforcement of the Public Health Code and such regulations as may be adopted by the Commissioner of Public Health. Towns, cities and boroughs may retain the power to adopt, by ordinance, sanitary rules and regulations, but no such rule or regulation shall be inconsistent with the Public Health Code as adopted by said commissioner. In any emergency when the health of any locality is menaced or when any local board of health or director of health fails to comply with recommendations of the Department of Public Health, said department may enforce such regulations as may be required for the protection of the public health.

(1949 Rev., S. 3806; 1957, P.A. 13, S. 84; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 65, 136; P.A. 87-521, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-303 replaced public health council with commissioner of health services; Sec. 19-80 transferred to Sec. 19a-207 in 1983; P.A. 87-521 provided for the appointment of an authorized agent to perform the duties of the local director of health and deleted reference to “quarantine” regulations re department's enforcement of regulations to protect the public health; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-36 re Public Health Code.

Annotation to former section 19-80:

Cited. 166 C. 337.



Section 19a-207a - Basic health program.

Each district department of health and municipal health department shall ensure the provision of a basic health program that includes, but is not limited to, the following services for each community served by the district department of health and municipal health department: (1) Monitoring of health status to identify and solve community health problems; (2) investigating and diagnosing health problems and health hazards in the community; (3) informing, educating and empowering persons in the community concerning health issues; (4) mobilizing community partnerships and action to identify and solve health problems for persons in the community; (5) developing policies and plans that support individual and community health efforts; (6) enforcing laws and regulations that protect health and ensure safety; (7) connecting persons in the community to needed health care services when appropriate; (8) assuring a competent public health and personal care workforce; (9) evaluating effectiveness, accessibility and quality of personal and population-based health services; and (10) researching to find innovative solutions to health problems.

(P.A. 14-226, S. 3.)



Section 19a-208 - (Formerly Sec. 19-81). Health conferences.

Town, city, borough and district directors of health shall attend conferences called by the Department of Public Health to consider matters relating to public health, and the necessary expenses incident to such attendance shall be paid by the town, city, borough or district represented by the director, provided said department shall not call more than two such conferences in any year.

(1949 Rev., S. 3851; P.A. 77-598, S. 4; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-598 added references to districts and district directors of health; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-81 transferred to Sec. 19a-208 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-209 - (Formerly Sec. 19-83). Jurisdiction of local director of health over streams.

The director of health of a town, city or borough contiguous to any stream or body of water which is not wholly within the limits of such town, city or borough shall, in the enforcement of the laws, rules and regulations relating to public health, have jurisdiction over such stream or body of water and the islands situated therein.

(1949 Rev., S. 3853.)

History: Sec. 19-83 transferred to Sec. 19a-209 in 1983.

Annotation to former section 19-83:

First selectmen of towns have never possessed any authority concerning matters affecting the public health. 8 CS 431.



Section 19a-209a - Permit for wells on residential property near approved community water supply systems. Mitigation or abandonment of irrigation wells.

The director of health of a town, city, or borough or of a district health department may issue a permit for the installation or replacement of a water supply well at residential premises on property whose boundary is located within two hundred feet of an approved community water supply system, measured along a street, alley or easement, where (1) the water from the water supply well is only used for irrigation or other outside use and is not used for human consumption, (2) a reduced pressure device is installed to protect against a cross connection with the public water supply, (3) no connection exists between the water supply well and the community water system, and (4) the use of the water supply well will not affect the purity or adequacy of the supply or service to the customers of the community water supply system. Any well installed pursuant to this subsection, except a well used for irrigation, shall be subject to water quality testing that demonstrates the supply meets the water quality standards established in section 19a-37 at the time of installation and at least every ten years thereafter or as requested by the local director of health. Upon a determination by the local director of health that an irrigation well creates an unacceptable risk of injury to the health or safety of persons using the water, to the general public, or to any public water supply, the local director of health may issue an order requiring the immediate implementation of mitigation measures, up to and including permanent abandonment of the well, in accordance with the provisions of the Connecticut Well Drilling Code adopted pursuant to section 25-128. In the event a cross connection with the public water system is found, the owner of the system may terminate service to the premises.

(P.A. 95-149, S. 1, 2; P.A. 02-102, S. 3; P.A. 07-244, S. 3.)

History: P.A. 95-149 effective June 28, 1995; P.A. 02-102 authorized the director of health of a town, city or borough or district health department to issue a permit for the replacement of certain water supply wells on residential premises, amended Subdiv. (1) to provide that the water from the well is used for irrigation or other outside use and not human consumption, provided a pressure device is installed, amended Subdiv. (2) to provide that the well replaces an existing well that was used at the premises for domestic purposes, amended Subdiv. (3) by deleting the Subdiv. (4) designator and adding proviso that no connection exists between the well and the community water system, and added a provision re water quality testing at time of installation and at least every 10 years or as requested by the local director of health; P.A. 07-244 made technical changes, designated provision re installation of reduced pressure devices as Subdiv. (2), deleted former Subdivs. (2) and (3), redesignated existing Subparas. (A) and (B) as Subdivs. (3) and (4), and added provisions re mitigation or abandonment of irrigation wells that create unacceptable risk of injury to health or safety.



Section 19a-209b - Prohibited discontinuance of water service from private residential wells.

No person who owns a private residential well that (1) currently supplies or previously supplied water to another household, and (2) provides or previously provided continuous water service to such household for a period of at least fifty years, may discontinue such water service in the absence of an alternative, available source of water for such household. Each household to whom the private residential well supplies water shall contribute equally to the costs associated with maintaining the well.

(P.A. 07-244, S. 5.)

History: P.A. 07-244 effective July 11, 2007.



Section 19a-209c - Application for exception to separating distance requirements for repair or new construction of subsurface sewage disposal system. Notice requirements. Approval of application not an affirmative defense to claims relating to contamination.

(a) Any person who applies to the Department of Public Health for an exception to the separating distance requirements for the repair or new construction of a subsurface sewage disposal system relative to a water supply well, shall notify all owners of properties with water supply wells affected by the exception request of such application by certified mail, return receipt requested. The notice shall include a copy of the application.

(b) A decision approving such an application shall not be an affirmative defense for the owner of the subsurface sewage disposal system to any claim of liability for damages relating to contamination caused by the proximity of a subsurface sewage disposal system to a water supply well.

(P.A. 07-244, S. 7; P.A. 08-184, S. 4.)

History: P.A. 07-244 effective July 11, 2007; P.A. 08-184 amended Subsec. (a) by substituting “an exception to the separating distance requirements for” in place of “authorization relating to” re applications to department, by replacing provision re waiver of proximity requirement with “relative to a water supply”, by changing notification requirements from “abutting” properties to properties “with water supply wells affected by the exception request”, and by deleting provision re department's decision constituting a final decision for purposes of Sec. 4-183, and amended Subsec. (b) by substituting “water supply” for “private residential”.



Section 19a-210 - (Formerly Sec. 19-84). Removal of refuse.

Any board of health or borough or town director of health may, upon the written complaint of any person having an interest in any land, cause the removal of refuse and rubbish from such land and shall apportion the expenses of such removal among the co-owners; provided the cost of removal of any refuse and rubbish caused by the alteration or erection of any structure on such land shall be charged to the owner or owners causing such alteration or erection.

(1949 Rev., S. 3854.)

History: Sec. 19-84 transferred to Sec. 19a-210 in 1983.



Section 19a-211 - (Formerly Sec. 19-85). Toilets in public places.

Any owner or person having the care, custody or control of any building, room or premises maintained for or used by the public, who allows any toilet in any such building, room or premises or connected therewith to be in an insanitary condition, shall be fined not more than one hundred dollars for each offense. The director of health of each town, city or borough shall inspect each such toilet and cause the same to be maintained in a sanitary condition and shall make complaint of any failure to maintain any such toilet in such condition to a prosecuting officer having jurisdiction. The failure of any director of health to perform his duty under the provisions of this section shall be cause for his removal.

(1949 Rev., S. 3855.)

History: Sec. 19-85 transferred to Sec. 19a-211 in 1983.

See Sec. 19a-105 re requirements concerning public toilets.



Section 19a-212 - (Formerly Sec. 19-86). Nuisance arising from swampy lands.

When there exist upon any premises swampy or wet places or depressions in which a foul and unhealthy condition, arising from natural causes, permanently exists, the director of health of the town or the health committee, director of health or board of health of any city or borough, in which such places or depressions exist, upon the written complaint of any person and upon finding that such places or depressions are a source of danger to the public health, may cause such places or depressions to be filled with suitable material or drained. When caused to be done in any town outside the limits of a city or borough, it shall be under the direction of the selectmen of such town, and the expenses incurred thereby shall be paid by the treasurer of the town upon the orders of the selectmen, and, when caused to be done within the limits of any city or borough, the expense thereof shall be borne by such city or borough, provided such director of health, health committee or board of health shall not cause to be expended in any year under the provisions of this section a sum in excess of three hundred dollars, unless expressly authorized by such town, city or borough to expend a greater amount. Any resident or taxpayer of such town, city or borough may appeal from such order of any director of health, health committee or board of health in the manner provided in section 19a-229. If the owner of such premises, or his agent in charge thereof, has been notified in writing by such director of health, health committee or board of health to cause such places to be filled in or drained and has failed to do so, the owner of such premises filled in or drained under the provisions of this section shall pay to the community performing such work the benefits accruing to him therefrom, to be determined in the same manner as benefits are assessed in the layout of streets and highways.

(1949 Rev., S. 3856; February, 1965, P.A. 574, S. 26.)

History: 1965 act corrected statutory reference from section 19-102; Sec. 19-86 transferred to Sec. 19a-212 in 1983.

Annotation to former section 19-86:

Cited. 170 C. 387.



Section 19a-213 - (Formerly Sec. 19-87). Mosquito-breeding places; treatment.

When it has been brought to the attention of a director of health or board of health that rain water barrels, tin cans, bottles or other receptacles or pools near human habitations are breeding mosquitoes, such director of health or board of health shall investigate and cause any such breeding places to be abolished, screened or treated in such manner as to prevent the breeding of mosquitoes. The director of health, or any inspector or agent employed by him, may enter any premises in the performance of his duties under this section.

(1949 Rev., S. 3857.)

History: Sec. 19-87 transferred to Sec. 19a-213 in 1983.

See Sec. 22a-45b re elimination of mosquito-breeding places.

See Sec. 22a-45c re maintenance of drained land.

Annotation to former section 19-87:

Cited. 170 C. 387.



Section 19a-214 - (Formerly Sec. 19-88a). Procedure for suspension of delivery by fuel oil and bottled gas retailers to rental residences.

No person, firm, corporation or partnership supplying fuel oil or bottled gas for the purpose of heating to a residential building which such person, firm, corporation or partnership knows, or reasonably should know, is occupied by any person other than the owner or any other party legally liable to the supplier for such fuel oil or bottled gas shall fail to provide such fuel oil or bottled gas in quantities sufficient to maintain the interior of such building at sixty-five degrees Fahrenheit, unless such supplier notifies, at least three days or, in the situation where such supplier has a contract providing for automatic delivery, at least ten days prior to the time such building is reasonably expected to require an additional supply of fuel oil or bottled gas to continue to maintain the interior of the building at such temperature, the owner or any other party legally liable to the supplier for such fuel oil or bottled gas, the Secretary of the Office of Policy and Management and the chief health officer of the municipality, town, city or borough in which such building is located of his intention to discontinue such supply of fuel oil or bottled gas. Such notice shall include: (1) The address of the residential building affected; (2) the name and if known to the supplier of fuel oil or bottled gas, the address and telephone number of the person, firm, corporation, or partnership or its agent financially responsible for the supply of fuel oil or bottled gas; (3) the date on which the building is reasonably expected to require additional supplies of fuel oil or bottled gas to maintain the interior of the building at sixty-five degrees Fahrenheit; and (4) the reason for the refusal to provide fuel oil or bottled gas to the residential building. Such notice shall be given by telephone or in person during normal business hours of the municipality, town, city, or borough in which such building is located. The person, firm, corporation, or partnership supplying fuel oil or bottled gas shall maintain adequate records at its principal place of business of such notice including the date, time, and person to whom such notice is given. A copy of such record shall be mailed to the health officer, the owner or party legally liable to the supplier for such fuel oil or bottled gas and the Secretary of the Office of Policy and Management on the same day as the notice is given. Within twenty-four hours after such notice is received from the fuel oil or bottled gas supplier, (A) the health officer shall contact the owner, agent, lessor, or manager of such building and advise him of his responsibilities pursuant to section 19a-109, and shall post notices in conspicuous places on the premises that service may be discontinued; and (B) the health officer, or an agent designated by the chief executive officer of the municipality, shall take reasonable steps to notify each tenant that he may have rights and remedies under sections 47a-13 and 47a-14a. A copy of such notice shall also be delivered to each dwelling unit within the premises. The name of the supplier shall not be mentioned in such notice. The supplier of fuel oil or bottled gas shall not be liable to such person, firm, corporation, or partnership financially responsible to such supplier for the supply of fuel oil or bottled gas or its agent for any damages whatsoever caused by the negligence of such supplier in making the notification required by the provisions of this section.

(P.A. 75-315; P.A. 77-2, S. 2, 4; Oct. Sp. Sess. P.A. 79-8, S. 1, 6.)

History: P.A. 77-2 lowered minimum temperature allowed in residential rentals where heat supplied by owner or other legally liable person from sixty-eight to sixty-five degrees; October, 1979, P.A. 79-8 required ten days' notice of intent to discontinue fuel supply service in cases involving contracts for automatic delivery, required notification of building owner or legally liable person and secretary of office of policy and management, as well as of municipality's chief health officer, and of tenants and required health officer or his agent to inform tenants of “rights and remedies” under law; Sec. 19-88a transferred to Sec. 19a-214 in 1983.

See Sec. 16a-22 re regulation of wholesale fuel oil dealers.

See Sec. 16a-22a re regulation of heating fuel dealers.



Section 19a-215 - (Formerly Sec. 19-89). Commissioner's lists of reportable diseases, emergency illnesses and health conditions and reportable laboratory findings. Reporting requirements. Confidentiality. Fines.

(a) For the purposes of this section:

(1) “Clinical laboratory” means any facility or other area used for microbiological, serological, chemical, hematological, immunohematological, biophysical, cytological, pathological or other examinations of human body fluids, secretions, excretions or excised or exfoliated tissues, for the purpose of providing information for the diagnosis, prevention or treatment of any human disease or impairment, for the assessment of human health or for the presence of drugs, poisons or other toxicological substances.

(2) “Commissioner's list of reportable diseases, emergency illnesses and health conditions” and “commissioner's list of reportable laboratory findings” means the lists developed pursuant to section 19a-2a.

(3) “Confidential” means confidentiality of information pursuant to section 19a-25.

(4) “Health care provider” means a person who has direct or supervisory responsibility for the delivery of health care or medical services, including licensed physicians, nurse practitioners, nurse midwives, physician assistants, nurses, dentists, medical examiners and administrators, superintendents and managers of health care facilities.

(5) “Reportable diseases, emergency illnesses and health conditions” means the diseases, illnesses, conditions or syndromes designated by the Commissioner of Public Health on the list required pursuant to section 19a-2a.

(b) A health care provider shall report each case occurring in such provider's practice, of any disease on the commissioner's list of reportable diseases, emergency illnesses and health conditions to the director of health of the town, city or borough in which such case resides and to the Department of Public Health, no later than twelve hours after such provider's recognition of the disease. Such reports shall be in writing, by telephone or in an electronic format approved by the commissioner. Such reports of disease shall be confidential and not open to public inspection except as provided for in section 19a-25.

(c) A clinical laboratory shall report each finding identified by such laboratory of any disease identified on the commissioner's list of reportable laboratory findings to the Department of Public Health not later than forty-eight hours after such laboratory's finding. A clinical laboratory that reports an average of more than thirty findings per month shall make such reports electronically in a format approved by the commissioner. Any clinical laboratory that reports an average of less than thirty findings per month shall submit such reports, in writing, by telephone or in an electronic format approved by the commissioner. All such reports shall be confidential and not open to public inspection except as provided for in section 19a-25. The Department of Public Health shall provide a copy of all such reports to the director of health of the town, city or borough in which the affected person resides or, in the absence of such information, the town where the specimen originated.

(d) When a local director of health, the local director's authorized agent or the Department of Public Health receives a report of a disease or laboratory finding on the commissioner's lists of reportable diseases, emergency illnesses and health conditions and laboratory findings, the local director of health, the local director's authorized agent or the Department of Public Health may contact first the reporting health care provider and then the person with the reportable finding to obtain such information as may be necessary to lead to the effective control of further spread of such disease. In the case of reportable communicable diseases and laboratory findings, this information may include obtaining the identification of persons who may be the source or subsequent contacts of such infection.

(e) All personal information obtained from disease prevention and control investigations as performed in subsections (c) and (d) of this section including the health care provider's name and the identity of the reported case of disease and suspected source persons and contacts shall not be divulged to anyone and shall be held strictly confidential pursuant to section 19a-25, by the local director of health and the director's authorized agent and by the Department of Public Health.

(f) Any person who violates any reporting or confidentiality provision of this section shall be fined not more than five hundred dollars. No provision of this section shall be deemed to supersede section 19a-584.

(1949 Rev., S. 3866; P.A. 77-614, S. 323, 610; P.A. 93-291, S. 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 18, 24; P.A. 08-184, S. 3; P.A. 11-242, S. 21.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-89 transferred to Sec. 19a-215 in 1983; P.A. 93-291 divided section into Subsecs., inserted new provisions as Subsec. (a) defining “commissioner's list of reportable diseases and laboratory findings”, “confidential” and “health care provider”, amended Subsec. (b) to remove list of diseases and make technical changes, added Subsec. (c) re procedures for department and local directors after receipt of reports, amended Subsec. (d) to conform confidentiality provisions and remove obsolete language and amended Subsec. (e) to raise fine from $25 to $500 and to specify that section does not supersede Sec. 19a-584; P.A. 93-381 and P.A. 93-435 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes in Subsec. (a), effective May 1, 2000; P.A. 08-184 amended Subsec. (b) by providing that required reports may be in an electronic format approved by commissioner and by making technical changes; P.A. 11-242 amended Subsec. (a) by adding new Subdiv. (1) defining “clinical laboratory”, redesignating existing Subdivs. (1) to (3) as Subdivs. (2) to (4), substituting “commissioner's list of reportable diseases, emergency illnesses and health conditions” and “commissioner's list of reportable laboratory findings” for “commissioner's list of reportable diseases and laboratory findings” as defined terms in Subdiv. (2), and adding Subdiv. (5) defining “reportable diseases, emergency illnesses and health conditions”, amended Subsec. (b) by substituting “emergency illnesses and health conditions” for “laboratory findings” and substituting “section 19a-25” for “subsection (d) of this section”, added new Subsec. (c) re disease reporting requirements for clinical laboratory, redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), amended Subsec. (d) by adding “emergency illnesses and health conditions”, amended Subsec. (e) by substituting “subsections (c) and (d)” for “subsection (c)”, and made technical changes.

See Sec. 19a-221 re quarantine procedure.



Section 19a-216 - (Formerly Sec. 19-89a). Examination or treatment of minor for venereal disease. Confidentiality. Liability for costs.

(a) Any municipal health department, state institution or facility, licensed physician or public or private hospital or clinic, may examine or provide treatment for venereal disease for a minor, if the physician or facility is qualified to provide such examination or treatment. The consent of the parents or guardian of the minor shall not be a prerequisite to the examination or treatment. The physician in charge or other appropriate authority of the facility or the licensed physician concerned shall prescribe an appropriate course of treatment for the minor. The fact of consultation, examination or treatment of a minor under the provisions of this section shall be confidential and shall not be divulged by the facility or physician, including the sending of a bill for the services to any person other than the minor, except for purposes of reports under section 19a-215, and except that, if the minor is not more than twelve years of age, the facility or physician shall report the name, age and address of that minor to the Commissioner of Children and Families or the commissioner's designee who shall proceed thereon as in reports under section 17a-101g.

(b) A minor shall be personally liable for all costs and expenses for services afforded such minor at his or her request under this section.

(1967, P.A. 206; 1969, P.A. 24; 1971, P.A. 858, S. 5; 1972, P.A. 257, S. 1; P.A. 73-205, S. 7; P.A. 74-251, S. 6; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 2; P.A. 90-209, S. 23; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 29; P.A. 11-242, S. 10.)

History: 1969 act allowed treatment for drug addiction or effects of controlled drug; 1971 act removed provision allowing treatments for drug addiction or effects of controlled drug; 1972 act included licensed physicians in provisions, allowed examination as well as treatment and added provisions re confidentiality of consultation, examination and treatment; P.A. 73-205 added exception to confidentiality provision where minor is not more than 12 years old; P.A. 74-251 allowed report of minor's name, age and address to welfare commissioner's designee in exception provision; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 82-43 required that physician's report be made to children and youth services commissioner rather than to human resources commissioner and substituted “the” for “such” where appearing; Sec. 19-89a transferred to Sec. 19a-216 in 1983; P.A. 90-209 added new Subsec. (b) re minor's liability for costs and expenses, containing provisions formerly found in repealed Sec. 19a-385; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-246 amended Subsec. (a) by replacing reference to Sec. 17a-101 with Sec. 17a-101g; P.A. 11-242 amended Subsec. (a) by substituting “examination or treatment” for “examination and treatment” and made technical changes.



Section 19a-216a - Examination and treatment of persons at communicable disease control clinics. Confidentiality.

(a) For the purposes of this section: (1) “Communicable disease control clinic” means a state or local health department funded clinic established for the purpose of providing readily accessible treatment of persons with possible sexually-transmitted diseases and their sexual contacts or persons with possible tuberculosis and their contacts. (2) “Epidemiologic information” means the names of possible human sources of infection or subsequent transmission from a person with a sexually-transmitted disease or tuberculosis.

(b) The personal medical records of persons examined or treated in a communicable disease control clinic shall be held strictly confidential by the local director of health and his authorized agents and shall not be released or made public or be subject to discovery proceedings, except release may be made of personal medical information, excluding epidemiologic information under the following circumstances:

(1) For statistical purposes in such form that no individual person can be identified;

(2) With the informed consent of all persons identified in the records;

(3) To health care providers in a medical emergency to the extent necessary to protect the health or life of the person who is the subject;

(4) To health care providers and public health officials in the states or localities authorized to receive such information by other state statute or regulation to the extent necessary to protect the public health or safety by permitting the continuation of service or public health efforts directed to disease prevention and control;

(5) To any agency authorized to receive reports of abuse or neglect of minors not more than twelve years of age pursuant to section 19a-216. If any information is required to be disclosed in a court proceeding involving abuse or neglect, the information shall be disclosed in camera and sealed by the court upon conclusion of the proceeding; or

(6) By court order as necessary to enforce any provision of the general statutes or state regulations or local ordinances pertaining to public health and safety provided the order explicitly finds each of the following: (A) The information sought is material, relevant and reasonably calculated to be admissible evidence during the legal proceeding; (B) the probative value of the evidence outweighs the individual's and the public's interest in maintaining its confidentiality; (C) the merits of the litigation cannot be fairly resolved without the disclosure; and (D) the evidence is necessary to avoid substantial injustice to the party seeking it and the disclosure will result in no significant harm to the person examined or treated. Before making such findings, the court may examine the information in camera. If the information meets the test of necessary evidence as listed in this subdivision, it shall be disclosed only in camera and shall be sealed by the court on conclusion of the proceeding.

(c) Except as provided in subsection (b) of this section, no local health department official or employee shall be examined in any court proceeding, civil or criminal, or before any other tribunal, board, agency or person as to the existence or contents of pertinent records, reports or information of a person examined or treated for a sexually-transmitted disease by a state or local health department, or as to the existence or contents of such records, reports or information received by such department from a private physician or private health facility, without the written consent of the individual who is the subject of the records, reports or information.

(d) Information released under the provisions of this section shall not be rereleased unless the rerelease is made in accordance with the provisions of this section.

(e) Any person who violates any provision of this section shall be fined not more than one thousand dollars. No provision of this section shall be deemed to supersede section 19a-584.

(P.A. 93-214.)



Section 19a-217 and 19a-218 - (Formerly Secs. 19-90 and 19-91). Prohibiting communication between towns. Notice of communicable disease in hotels and lodging houses.

Sections 19a-217 and 19a-218 are repealed, effective July 1, 1997.

(1949 Rev., S. 3869, 3870; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-219 - (Formerly Sec. 19-92). Prevention of blindness in newborn infants.

(a) Any inflammation, swelling or unusual redness in the eyes of any infant, either apart from or with any unnatural discharge from the eyes of such infant, occurring at any time within two weeks after the birth of such infant, shall, for the purposes of this section, be designated as “inflammation of the eyes of the newborn”. The person in attendance at the birth of any infant shall instill into the eyes of such infant, immediately after birth, a prophylactic preparation approved by the Department of Public Health for the purpose of preventing inflammation of the eyes of newborns. Any person who violates any provision of this section shall be fined not less than ten dollars nor more than fifty dollars.

(b) The prophylactic treatment required by subsection (a) of this section shall not apply to any infant whose parents object to the treatment as being in conflict with their religious tenets and practice. Any person who objects to such treatment shall indemnify attending medical personnel for expenses incurred in connection with any civil action based on lack of such treatment. For purposes of this subsection, “expenses” includes, but is not limited to, judgments, settlements, attorneys' fees and court costs.

(1949 Rev., S. 3868; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 41.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-92 transferred to Sec. 19a-219 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 designated existing provisions as Subsec. (a), deleted eye-inflammation reporting requirement, reference to number of eye drops required and requirement that the department furnish solution and added new Subsec. (b) re religious exception.



Section 19a-220 - (Formerly Sec. 19-93). Enforcement of orders of health authorities.

When any person refuses to obey a legal order given by a director of health, health committee or board of health, or endeavors to prevent it from being carried into effect, a judge of the Superior Court may issue his warrant to a proper officer or to an indifferent person, therein stating such order and requiring him to carry it into effect, and such officer or indifferent person shall execute the same.

(1949 Rev., S. 3871; March, 1958, P.A. 27, S. 49; 1959, P.A. 28, S. 60; P.A. 74-183, S. 224, 291; P.A. 76-436, S. 193, 681.)

History: 1959 act substituted a judge of the circuit court for trial justice or municipal court judge, both of which were abolished; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 19-93 transferred to Sec. 19a-220 in 1983.

Annotation to former section 19-93:

Cited. 170 C. 675.

Annotation to present section:

Section authorizes a judge of the Superior Court to issue an administrative search warrant for suspected violations of local ordinances pertaining to the protection of public health when a property owner refuses to obey an order of inspection given by the health department. 322 C. 80.



Section 19a-221 - (Formerly Sec. 19-94). Order of quarantine or isolation of certain persons. Appeal of order. Hearing.

(a) Any town, city, borough or district director of health may order any person isolated or quarantined whom such director has reasonable grounds to believe to be infected with a communicable disease or to be contaminated, if such director determines such person poses a substantial threat to the public health and isolation or quarantine is necessary to protect or preserve the public health, except that in the event the Governor declares a public health emergency, pursuant to section 19a-131a, each town, city, borough and district director of health shall comply with and carry out any order the Commissioner of Public Health issues in furtherance of the Governor’s order pursuant to the declaration of the public health emergency.

(b) (1) The director shall adhere to the following conditions and principles when isolating or quarantining persons: (A) Isolation and quarantine shall be by the least restrictive means necessary to prevent the spread of a communicable disease or contamination to others and may include, but not be limited to, confinement to private homes or other private or public premises; (B) quarantined persons shall be confined separately from isolated persons; (C) the health status of isolated or quarantined persons shall be monitored frequently to determine if they continue to require isolation or quarantine; (D) if a quarantined person subsequently becomes infected or contaminated or is reasonably believed to have become infected with a communicable disease or contaminated, such person shall be promptly moved to isolation; (E) isolated or quarantined persons shall be immediately released when they are no longer infectious or capable of contaminating others or upon the order of a court of competent jurisdiction; (F) the needs of persons isolated or quarantined shall be addressed in a systematic and competent fashion, including, but not limited to, providing adequate food, clothing, shelter, means of communication with those in isolation or quarantine and outside those settings, medication and competent medical care; (G) premises used for isolation and quarantine shall be maintained in a safe and hygienic manner and be designed to minimize the likelihood of further transmission of infection or other harms to individuals isolated or quarantined; (H) to the extent possible without jeopardizing the public health, family members and members of a household shall be kept together, and guardians shall stay with their minor wards; and (I) to the extent possible, cultural and religious beliefs shall be considered in addressing the needs of persons and establishing and maintaining premises used for quarantine and isolation.

(2) The order by the director shall be in writing setting forth: (A) The name of the person to be isolated or quarantined, (B) the basis for the director’s belief that the person has a communicable disease or has been contaminated and poses a substantial threat to the public health and that isolation or quarantine is necessary to protect or preserve the public health, (C) the period of time during which the order shall remain effective, (D) the place of isolation or quarantine that may include, but need not be limited to, private homes or other private or public premises, as designated by the director, and (E) such other terms and conditions as may be necessary to protect and preserve the public health. Such order shall also inform the person isolated or quarantined that such person has the right to consult an attorney, the right to a hearing under this section, and that if such a hearing is requested, he has the right to be represented by counsel, and that counsel will be provided at the state’s expense if he is unable to pay for such counsel. A copy of the order shall be given to such person. In determining the duration of the order, the director shall consider, to the extent known, the length of incubation of the communicable disease or contamination, the date of the person’s exposure and the person’s medical risk of exposing others to such communicable disease or contamination. Within twenty-four hours of the issuance of the order, the director of health shall notify the Commissioner of Public Health that such an order has been issued. The order shall be effective for not more than twenty days, provided further orders of confinement pursuant to this section may be issued as to any respondent for successive periods of not more than twenty days if issued before the last business day of the preceding period of isolation or quarantine.

(c) A person ordered isolated or quarantined under this section shall be isolated or quarantined in a place designated by the director of health until such time as such director determines such person no longer poses a substantial threat to the public health or is released by order of a Probate Court for the district in which such person is isolated or quarantined. Any person who desires treatment by prayer or spiritual means without the use of any drugs or material remedies, but through the use of the principles, tenets or teachings of any church incorporated under chapter 598, may be so treated during such person’s isolation or quarantine in such place.

(d) A person isolated or quarantined under this section shall have the right to a hearing in Probate Court and, if such person or such person’s representative requests a hearing in writing, such hearing shall be held not later than seventy-two hours after receipt of such request, excluding Saturdays, Sundays and legal holidays. A request for a hearing shall not stay the order of isolation or quarantine issued by the director of health under this section. The hearing shall be held to determine if (1) the person ordered isolated or quarantined is infected with a communicable disease or is contaminated, (2) the person poses a substantial threat to the public health, and (3) isolation or quarantine of the person is necessary and the least restrictive alternative to protect and preserve the public health. The commissioner shall have the right to be made a party to the proceedings.

(e) Jurisdiction shall be vested in the Probate Court for the district in which such person resides or is isolated or quarantined.

(f) Notice of the hearing shall be given the respondent and shall inform the respondent that his or her representative has a right to be present at the hearing; that the respondent has a right to counsel; that the respondent, if indigent or otherwise unable to pay for or obtain counsel, has a right to have counsel appointed to represent the respondent; and that the respondent has a right to cross-examine witnesses testifying at the hearing. If the court finds such respondent is indigent or otherwise unable to pay for counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select his or her own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent such respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator. The reasonable compensation of appointed counsel shall be established by and paid from funds appropriated to, the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(g) Prior to such hearing, such respondent or respondent’s counsel shall be afforded access to all records including, without limitation, hospital records if such respondent is hospitalized. If such respondent is hospitalized at the time of the hearing, the hospital shall make available at such hearing for use by the respondent or the respondent’s counsel all records in its possession relating to the condition of the respondent. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(h) At such hearing, the director of health who ordered the isolation or quarantine of the respondent shall have the burden of showing by a preponderance of the evidence that the respondent is infected with a communicable disease or is contaminated and poses a substantial threat to the public health and that isolation or quarantine of the respondent is necessary and the least restrictive alternative to protect and preserve the public health.

(i) If the court, at such hearing, finds by a preponderance of the evidence that the respondent is infected with a communicable disease or is contaminated and poses a substantial threat to the public health and that isolation or quarantine of the respondent is necessary and the least restrictive alternative to protect and preserve the public health, it shall order (1) the continued isolation or quarantine of the respondent under such terms and conditions as it deems appropriate until such time as it is determined that the respondent’s release would not constitute a reasonable threat to the public health, or (2) the release of the respondent under such terms and conditions as it deems appropriate to protect the public health.

(j) If the court, at such hearing, fails to find that the conditions required for an order for isolation or quarantine have been proven, it shall order the immediate release of the respondent.

(k) A respondent may, at any time, move the court to terminate or modify an order made under subsection (i) of this section, in which case a hearing shall be held in accordance with this section. The court shall annually, upon its own motion, hold a hearing to determine if the conditions which required the isolation or quarantine of the respondent still exist. If the court, at a hearing held upon motion of the respondent or its own motion, fails to find that the conditions which required isolation or quarantine still exist, it shall order the immediate release of the respondent. If the court finds that such conditions still exist but that a different remedy is appropriate under this section, the court shall modify its order accordingly.

(l) Any person aggrieved by an order of the Probate Court under this section may appeal to the Superior Court.

(1949 Rev., S. 3873; 1955, S. 2069d; P.A. 84-336, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-236, S. 12; P.A. 15-217, S. 3, 4.)

History: Sec. 19-94 transferred to Sec. 19a-221 in 1983; P.A. 84-336 substantially revised section including adding definitions of “communicable disease” and “respondent” and adding provisions re the procedure for the confinement of a person by a director of health, hearing procedures by a three-judge probate court, procedural rights of a respondent, standards for the court to order the continued confinement or release of the respondent, the review and termination or modification of a confinement order and the right to appeal to the superior court; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-236 deleted former Subsec. (a) re definitions, redesignated existing Subsec. (b) as new Subsec. (a) and amended said Subsec. by adding provisions re district health director, replacing provision re confinement with provisions re isolation or quarantine, replacing provisions re radiation hazard with provision re contamination and adding provision re public health emergency, added new Subsec. (b) re conditions for isolation or quarantine, redesignated existing Subsec. (c) as Subsec. (b)(2) and amended said Subsec. by replacing provisions re confinement with provisions re isolation or quarantine, replacing provision re radioactive material with provision re contamination, adding provisions re private home as place of isolation or quarantine and basis for duration of order, changing from 15 to 20 days the maximum duration of order and making technical changes, redesignated existing Subsecs. (d) to (m) as Subsecs. (c) to (l), making conforming and technical changes therein, amended Subsec. (f) to provide counsel for indigent respondents, and amended Subsecs. (h) and (i) by changing standard of proof from clear and convincing evidence to a preponderance of the evidence, effective July 9, 2003; P.A. 15-217 amended Subsec. (c) by making a technical change and amended Subsec. (e) by deleting provisions re appointment of three-judge court to hear respondent’s appeal and by making a technical change.



Section 19a-222 - (Formerly Sec. 19-95). Vaccination.

Directors of health and boards of health may adopt such measures for the general vaccination of the inhabitants of their respective towns, cities or boroughs as they deem reasonable and necessary in order to prevent the introduction or arrest the progress of smallpox, and the expenses in whole or in part of such general vaccination shall, upon their order, be paid out of the town, city or borough treasury, as the case may be. Any person who refuses to be vaccinated, or who prevents a person under his care and control from being vaccinated, on application being made by the director of health or board of health or by a physician employed by the director of health or board of health for that purpose, unless, in the opinion of another physician, it would not be prudent on account of sickness, shall be fined not more than five dollars.

(1949 Rev., S. 3874.)

History: Sec. 19-95 transferred to Sec. 19a-222 in 1983.

Annotations to former section 19-95:

Powers of health officer to prevent spread of smallpox. 42 C. 162. Health officers may adopt suitable measures of prevention, although no case of disease has appeared. 65 C. 189.



Section 19a-223 - (Formerly Sec. 19-96). Municipalities may contract for health services.

(a) Any municipal departments of health, pursuant to municipal charter or ordinance, and health districts may contract among themselves for the joint use or benefit of the municipality for services, personnel, facilities, equipment or any other property or resources for matters affecting public health. Any officer or employee of a municipality furnishing such services under such an agreement shall have, in the municipality or district to which the services are furnished, the same authority, responsibilities and duties as to public health as the officer or employee has in the municipality or district employing him.

(b) When necessary to protect and preserve the public health and prevent the spread of disease and injury, any municipal department of health, pursuant to any municipal charter or ordinance and with the approval of the chief executive officer of the municipality, or any health district may request emergency assistance and the use of resources from any other municipal department of health or health district. Any officer or employee of a municipality or health district, while acting in response to such a request, shall have, in the municipality or district to which the services are furnished, the same powers, duties, privileges and immunities as are conferred on public health officers and employees of the municipality or district requesting assistance.

(1957, P.A. 257; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 42, 88.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-96 transferred to Sec. 19a-223 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 designated existing provisions as Subsec. (a) and reworded said provisions, removing requirement of legislative body vote and added new Subsec. (b) re requests for assistance, effective July 1, 1997.



Section 19a-224 - (Formerly Sec. 19-97). Fish scrap and fertilizer.

No fertilizer, fish scrap or similar offensive substance shall be loaded upon or unloaded from any vessel in New London Harbor between June first and October first, or at any other time without a written permit obtained from the director of health of the city of New London. No vessel wholly or partially loaded with fertilizer, fish scrap or similar offensive substance shall, unless stormbound, remain in New London Harbor longer than two days, between June first and October first. No fertilizer, fish scrap or similar offensive substance shall, at any time, be loaded or unloaded from any vessel in any of the Connecticut waters lying south of that portion of the Connecticut shore between New London lighthouse and Cornfield Point. The master of any vessel, at anchor or docked in New London Harbor or in the Connecticut waters defined in this section, which is wholly or partially loaded with fertilizer or fish scrap or similar offensive substance, shall, at all times between the hours of three o'clock in the morning and twelve o'clock midnight, keep the cargo of such vessel so enclosed or covered as to prevent the emission of any offensive odors. The owner, captain or master of any vessel, or any other person responsible for any violation of the provisions of this section, shall be fined not less than two hundred dollars for each violation; and each day's continuance or repetition of such violation shall constitute a separate offense. State's attorneys and assistant state's attorneys or deputy assistant state's attorneys of the Superior Court and all other informing officers in their respective jurisdictions shall ascertain and prosecute for violations of the provisions of this section. Prosecution for any such violation may be maintained before the superior court in any judicial district whose territorial limits adjoin the waters affected by the provisions hereof.

(1949 Rev., S. 3862; 1961, P.A. 517, S. 57; P.A. 74-183, S. 225, 291; P.A. 76-436, S. 194, 681; P.A. 78-280, S. 1, 2, 127.)

History: 1961 act deleted obsolete references to prosecuting grand jurors, cities' attorneys and town, city, borough or police court, substituting circuit court; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”; P.A. 76-436 replaced court of common pleas with superior court and “prosecuting attorneys” with “state's attorneys and assistant state's attorneys or deputy assistant state's attorneys”, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 19-97 transferred to Sec. 19a-224 in 1983.



Section 19a-225 - (Formerly Sec. 19-98). Manufacture and treatment of oil and garbage. Processing of fish for animal consumption in Stonington.

No person or corporation shall, within the town of Waterford, East Lyme, Old Lyme or Stonington, or in any waters adjacent thereto, engage in the business of manufacturing from fish or garbage any oil, guano, fertilizer or phosphate, or in the business of rendering or treating garbage or other filthy or noxious matter, or in the town of Stonington, engage in the business of processing of fish for animal consumption. This section shall not apply to the continuance of any such business of any person or corporation whose plant within any of said towns had been erected prior to May 1, 1909, and was actively employed in the same specific business during the year 1908, while such business continued to be confined to the property owned by such person or corporation on said May 1, 1909, or to the treatment and disposal within any of said towns of garbage or other filthy or noxious matter originating within such town, or to the filleting and freezing of fish into food for human consumption within the town of Stonington.

(1949 Rev., S. 4146; September, 1950, S. 2129d; 1967, P.A. 330, S. 1.)

History: 1967 act modified provisions relating to Stonington; Sec. 19-98 transferred to Sec. 19a-225 in 1983.



Section 19a-226 - (Formerly Sec. 19-99). Unloading and transportation of fertilizers.

Unless otherwise provided, city and borough directors of health shall have power to make orders and regulations controlling the time during which, and the manner in which, manure and other fertilizers may be unloaded from vessels or cars and transported upon the highways in their several jurisdictions.

(1949 Rev., S. 3861.)

History: Sec. 19-99 transferred to Sec. 19a-226 in 1983.



Section 19a-227 - (Formerly Sec. 19-101). Anchorage of houseboats.

The director of health of any town, city or borough may designate limits within the navigable waters of the state, outside the channel and adjacent to any public or private bathing beach or bathing house, within which limits houseboats or other vessels used by the owners or possessors thereof as dwelling places shall not, while so used and occupied as dwelling places, be anchored or moored; and such town, city or borough director of health shall, upon the written application of five or more persons owning property adjoining any bathing beach or bathing house within such navigable waters, designate such limits. After limits have been designated as aforesaid, no person having immediate charge of any such houseboat or other vessel, while used and occupied as a dwelling place, shall anchor or moor the same or keep the same anchored or moored within the limits so designated.

(1949 Rev., S. 3864.)

History: Sec. 19-101 transferred to Sec. 19a-227 in 1983.



Section 19a-228 - (Formerly Sec. 19-102). Penalty for anchoring within designated limits.

Any person having immediate charge of any such houseboat or other vessel, while so used as a dwelling place, who anchors or moors the same or keeps the same anchored or moored within the limits so designated after twenty-four hours have elapsed from the time that notice has been served as hereinafter provided and within a period of two months from the service of such notice, shall be guilty of a class D misdemeanor for each day during any part of which he keeps such houseboat or other vessel so anchored or moored within the limits so designated. Service of notice may be made by any officer or indifferent person by leaving with or reading to the person having immediate charge of any such houseboat or other vessel a copy of this section, together with a description in writing of the limits which have been so designated.

(1949 Rev., S. 3864; P.A. 12-80, S. 68.)

History: Sec. 19-102 transferred to Sec. 19a-228 in 1983; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days with a class D misdemeanor.



Section 19a-229 - (Formerly Sec. 19-103). Appeal.

Any person aggrieved by an order issued by a town, city or borough director of health may appeal to the Commissioner of Public Health not later than three business days after the date of such person's receipt of such order, who shall thereupon immediately notify the authority from whose order the appeal was taken, and examine into the merits of such case, and may vacate, modify or affirm such order.

(1949 Rev., S. 3865; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-61; P.A. 03-252, S. 4.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-103 transferred to Sec. 19a-229 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-61 designated existing provisions as Subsec. (a), changing “within” to “not later than”, and added new Subsec. (b) re appeal of orders under Sec. 19a-111c; P.A. 03-252 deleted Subdiv. (a) designator, changed deadline for appeal from 48 hours after the making of the order to three business days after receipt of the order, and deleted former Subsec. (b) re certain appeals having such three business day deadline.

Annotations to former section 19-103:

Cited. 174 C. 195.

Cited. 21 CS 347. Section does not apply to appeals under Sec. 7-153. 26 CS 266.

Annotation to present section:

Authority granted to commissioner to examine into merits of appeal of an order, and to vacate, modify or affirm such order would have enabled commissioner to provide plaintiff with appropriate relief; thus, trial court improperly failed to dismiss plaintiff's appeal for lack of subject matter jurisdiction for failure to exhaust available administrative remedies. 263 C. 558.



Section 19a-230 - (Formerly Sec. 19-104). Penalty.

Any person who violates any provision of this chapter or any legal order of a director of health or board of health, for which no other penalty is provided, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 3875; P.A. 12-80, S. 69.)

History: Sec. 19-104 transferred to Sec. 19a-230 in 1983; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a class C misdemeanor.

Annotation to former section 19-104:

Violation of quarantine order within section. 86 C. 678.



Section 19a-231 - Inspection of salons.

(a) As used in this section:

(1) “Salon” includes any shop, store, day spa or other commercial establishment at which the practice of barbering, as described in section 20-234, hairdressing and cosmetology, as defined in section 20-250, or the services of a nail technician, or any combination thereof, is offered and provided; and

(2) “Nail technician” means a person who, for compensation, cuts, shapes, polishes or enhances the appearance of the nails of the hands or feet, including, but not limited to, the application and removal of sculptured or artificial nails.

(b) The director of health for any town, city, borough or district department of health, or the director's authorized representative, shall, on an annual basis, inspect all salons within the director's jurisdiction regarding their sanitary condition. The director of health, or the director's authorized representative, shall have full power to enter and inspect any such salon during usual business hours. If any salon, upon such inspection, is found to be in an unsanitary condition, the director of health shall make written order that such salon be placed in a sanitary condition. The director of health may collect from the operator of any such salon a reasonable fee, not to exceed one hundred dollars, for the cost of conducting any annual inspection of such salon pursuant to this section. Notwithstanding any municipal charter, home rule ordinance or special act, any fee collected by the director of health pursuant to this section shall be used by the town, city, borough or district department of health for conducting inspections pursuant to this section.

(June Sp. Sess. P.A. 01-4, S. 44.)



Section 19a-232 - Tanning facilities. Use of tanning devices by minors prohibited. Fines and enforcement.

(a) As used in this section:

(1) “Consumer” means any individual who (A) is provided access to a tanning facility in exchange for a fee or other compensation, or (B) in exchange for a fee or other compensation, is afforded use of a tanning device as a condition or benefit of membership or access;

(2) “Operator” means an individual designated by the tanning facility to control operation of the tanning facility and to instruct and assist the consumer in the proper operation of the tanning device;

(3) “Tanning device” means any equipment that emits radiation used for tanning of the skin, such as a sunlamp, tanning booth or tanning bed that emits ultraviolet radiation, and includes any accompanying equipment, such as timers or handrails; and

(4) “Tanning facility” means any place where a tanning device is used for a fee, membership dues or other compensation.

(b) An operator shall not allow any person under seventeen years of age to use a tanning device. Any operator who, knowing that a person is under seventeen years of age or under circumstances where such operator should know that a person is under seventeen years of age, allows such person to use a tanning device shall be fined not more than one hundred dollars. Such fine shall be payable to the municipal health department or health district for the municipality in which the tanning facility is located.

(c) Any municipal health department established under this chapter and any district department of health established under chapter 368f may, within its available resources, enforce the provisions of this section.

(P.A. 06-195, S. 22; P.A. 13-79, S. 1.)

History: P.A. 13-79 amended Subsec. (b) by adding provision prohibiting operator from allowing person under age 17 to use tanning device, deleting provision re written parental or guardian consent for person under age 16 to use tanning device and making conforming changes.






Chapter 368ee - Health Information Technology

Section 19a-755 - Health Information Technology Officer.

The Lieutenant Governor shall, within existing resources, designate an individual to serve as Health Information Technology Officer. The Health Information Technology Officer shall be responsible for coordinating all state health information technology initiatives and may seek private and federal funds for staffing to support such initiatives.

(P.A. 16-77, S. 4.)

History: P.A. 16-77 effective June 2, 2016.






Chapter 368f - District Departments of Health

Section 19a-240 - (Formerly Sec. 19-105). Definition of “board”.

As used in this chapter, unless the context otherwise requires, “board” means a board of a district department of health created as provided in section 19a-241.

(1949 Rev., S. 3876; P.A. 00-27, S. 19, 24.)

History: Sec. 19-105 transferred to Sec. 19a-240 in 1983; P.A. 00-27 made technical changes, effective May 1, 2000.



Section 19a-241 - (Formerly Sec. 19-106). Formation of district departments. Board.

(a) Towns, cities and boroughs, by vote of their respective legislative bodies, after a public hearing, may unite to form district departments of health, which shall be instrumentalities of their constituent municipalities. The affairs of any such district department of health shall be managed by a board, which shall have all the duties exercised or performed immediately prior to the effective date of the creation of such district by directors of health or boards of health of the municipalities and which shall exercise all the authority as to public health required of or conferred upon the constituent municipalities by law and shall have the powers of the district set forth in section 19a-243. Towns, cities and boroughs may, in like manner, join a district department of health previously formed with the approval of the board of such district.

(b) Each town, city and borough, which has so voted to become a part of any such district, shall, by its board of selectmen, city council or board of burgesses, appoint one person to be a member of such board. Any town, city or borough having a population of more than ten thousand inhabitants, as annually estimated by the Department of Public Health by a method comparable or similar to that used by the United States Bureau of the Census, shall be entitled to one additional representative for each additional ten thousand population or part thereof, provided no such municipality shall have more than five representatives on a district board of health. The term of office for members of the district board of health shall be three years, except that: (1) A district board of health containing only one town may elect to have one-year or three-year terms of office, and (2) during the initial formation of a board with three-year appointments, appointments shall be so made that approximately one-third of the board shall be appointed for one year, approximately one-third appointed for two years and approximately one-third appointed for three years. Members of the district board of health shall serve without compensation but shall receive their necessary expenses while in the performance of their official duties.

(1949 Rev., S. 3877; 1959, P.A. 236; 1961, P.A. 391, S. 1; 1969, P.A. 527, S. 1; P.A. 77-598, S. 2; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-96, S. 1; P.A. 99-234, S. 10, 14.)

History: 1959 act provided for annual estimate of population by state department of health rather than using last-completed U.S. census; 1961 act added description of duties and authority of board, deleted requirement that appointment by municipality be annual, provided for one rather than two appointments per town with additional representation for additional population, limited number of representatives to five and added provisions re length of terms and re reimbursement for expenses; 1969 act made provisions applicable to judges of probate serving at any time during any year after December 1, 1967, rather than to those who were subject to Sec. 45-26 before January 1, 1968, deleted other date references which prevented continued applicability of provisions, required filing of sworn statements by person ceasing to hold office and by personal representative of person who dies while holding office, specified that payments from net income are not deductible from gross income, required successors to incumbents taking office after February first file estimates of annual net income and increased penalty from 9% to 10% of deficiency amount and interest from 6% to 9%; P.A. 77-598 restated provision re admission of towns, cities and boroughs to previously formed districts, making admission contingent upon board approval rather than upon vote of municipality which formed the district originally; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-106 transferred to Sec. 19a-241 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-96 amended Subsec. (b) to allow one- or three-year terms for single-town districts, where previously three-year terms were required; P.A. 99-234 amended Subsec. (a) by adding “which shall be instrumentalities of their constituent municipalities” after provision re formation of district departments of health and by adding “of the district” in the reference to the powers set forth in Sec. 19a-243, effective June 29, 1999.

Cited. 40 CA 501.



Section 19a-242 - (Formerly Sec. 19-107). Appointment of director of health. Removal. Sanitarians. Authorized agent.

(a) The board shall, after approval of the Commissioner of Public Health, appoint some discreet person, possessing the qualifications specified in section 19a-244, to be director of health for such district, and if he is not selected within sixty days from the formation of any such district, or if a vacancy in said office continues to exist for sixty days, such director shall then be appointed by said commissioner. The board may appoint a person to serve as the acting director of health during such time as the director of health is absent or a vacancy exists, provided such acting director shall meet the qualifications for directors of health in section 19a-244, or such other qualifications as may be approved by said commissioner. Upon the appointment of a director of health under the provisions of this section, the terms of office of the directors of health of the towns, cities or boroughs forming such district shall terminate.

(b) Such director of health may be removed whenever a majority of the directors of such health district find that such director of health is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office.

(c) On and after July 1, 1988, each district health department shall provide for the services of a sanitarian certified under chapter 395 to work under the direction of the district director of health. Where practical, the district director of health may act as the sanitarian.

(d) As used in this chapter, “authorized agent” means a sanitarian certified under chapter 395 and any individual certified for a specific program of environmental health by the Commissioner of Public Health in accordance with the Public Health Code.

(1949 Rev., S. 3878; P.A. 75-573, S. 2; P.A. 77-598, S. 3; P.A. 78-303, S. 66, 136; P.A. 87-521, S. 4; 87-589, S. 48, 87; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-573 added Subsec. (b) re removal of director of health; P.A. 77-598 added provisions re appointment of acting director of health; P.A. 78-303 replaced public health council with commissioner of health services; Sec. 19-107 transferred to Sec. 19a-242 in 1983; P.A. 87-521 added Subsecs. (c) and (d) re sanitarians and authorized agents; P.A. 87-589 moved provision authorizing local director of health to act as sanitarian from Subsec. (d) to Subsec. (c); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-209a re authority to issue permits for well drilling on residential premises near approved community water supply system.



Section 19a-243 - (Formerly Sec. 19-108). District rules and regulations. Powers of district. Meetings. Expenses.

(a) Each board may make and adopt reasonable rules and regulations for the promotion of general health within the district not in conflict with law or with the Public Health Code. The powers of each district shall include but not be limited to the following enumerated powers: (1) To sue and be sued; (2) to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the health district; (3) to make and from time to time amend and repeal bylaws, rules and regulations; (4) to acquire real estate; (5) to provide for the financing of the programs, projects or other functions of the district in the manner described in subsection (b) of this section; and (6) to have such other powers as are necessary to properly carry out its powers as an independent entity of government.

(b) A district may, without limiting its authority under other provisions of law, borrow money for the purpose of carrying out or administering a district project, program or other function authorized under this chapter, or for the purpose of refinancing existing indebtedness, or temporarily in anticipation of receipt of current revenues, and provided the board shall hold a public hearing on any such proposed borrowing which is estimated by the board to increase the annual apportionment of district expenses made pursuant to subsection (c) of this section by more than seven per cent over levels currently established. The board shall give one week's notice of such hearing in a newspaper having a circulation in each constituent municipality of the district. The district may enter into note, loan or other agreements providing that such borrowings shall be payable from or secured by one or more of the following: (1) A pledge, lien, mortgage or other security interest in any or all of the income, proceeds, revenues and property, real or personal, of its projects, assets, programs or other functions, including the proceeds of payments, grants, loans, advances, guarantees or contributions from the federal government, the state of Connecticut, the constituent municipalities of the district or any other source; or (2) a pledge, lien, mortgage or other security interest in the property, real or personal, of projects to be financed by the borrowing. Such borrowings and obligations shall not constitute an indebtedness within the meaning of any debt limitation or restrictions on, and shall not be obligations of, the state of Connecticut or any municipality. No constituent municipality of a district shall be liable for any such borrowing or obligation of the district upon default. Neither members of the board nor any person executing on behalf of the district any note, mortgage, pledge, loan, security or other agreement in connection with the borrowing of money by a district shall be personally liable on the obligations thereunder or be subject to any personal liability or accountability by reason of the entrance into such agreements. Each pledge, agreement or assignment made for the benefit or security of any such borrowing entered into pursuant to this subsection shall be in effect until the principal and interest on such borrowing for the benefit of which the same were made have been fully paid, or until provision is made for the payment in the manner provided therein. Any pledge or assignment made in respect of such borrowing secured thereby shall be valid and binding from the time when the pledge or assignment is made; any income, proceeds, revenues or property so pledged or assigned and thereafter received by the district shall immediately be subject to the lien of such pledge, without any physical delivery thereof or further act; and the lien of any such pledge or assignment shall be valid and binding as against parties having claims of any kind in tort, contract or otherwise against the district irrespective of whether such parties have notice thereof. Neither the resolution, trust indenture, agreement, assignment or other instrument by which a pledge is created need be recorded or filed, except for the recording of any mortgage or lien on real property or on any interest in real property.

(c) The board shall meet at least quarterly and at other times determined by the chairperson. At its September meeting it shall elect a chairperson and it shall furnish the necessary offices and equipment to enable it to carry out its duties. The board may elect an executive committee, consisting of the chairperson and two other members, and the director of health, who shall serve without a vote, and such executive committee shall have power to act when the board is not in session. The fiscal year of each district department of health shall be from July first to June thirtieth, and, by June thirtieth in each year, the board shall estimate the amount of money required to pay the costs and expenses of the district during the ensuing fiscal year, provided, if any municipality within the district has a fiscal year which begins on July first, such estimate shall be made by April thirtieth of each year. Such board shall hold a public hearing on its proposed budget, two weeks' notice of which shall be given in a newspaper having a circulation in each constituent municipality of such district. From time to time the board shall draw upon the treasurer of each town, city or borough within the district a proportionate share of the expenses of such district, from such funds as may have been appropriated by each, to pay the cost of operating the district, including debt service on borrowings of the district, such apportionment to be made equitable on a per capita basis as established by the last annual population estimate by the Department of Public Health for each participating town, city or borough.

(1949 Rev., S. 3879; 1961, P.A. 391, S. 2; 1969, P.A. 527, S. 2; 688, S. 1; 1971, P.A. 178; P.A. 77-614, S. 323, 610; P.A. 92-3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-234, S. 11, 14; P.A. 00-27, S. 20, 24.)

History: 1961 act specified chairman's election be in September, deleted requirement that board determine relative amount of service to be performed in each municipality, added provisions re promulgation of rules and regulations, board meetings and executive committee, provided that board draw proportionate share of expenses of each district, that such apportionment be made on a per capita basis rather than on the basis of average receipts for the preceding three months and deleted provisions authorizing departments to use additional funds secured from federal or official agencies and to disburse money so received; 1969 acts divided section into subsections, moved provision re election of chairman and re offices and equipment into Subsec. (b), enumerated various powers of board, required quarterly meetings rather than annual meetings in September and specified that director of health has no vote; 1971 act required budget estimates be made during April if a municipality in the district has fiscal year beginning on July 1 and added provision re public hearing on budget; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-108 transferred to Sec. 19a-243 in 1983; P.A. 92-3 amended Subsec. (b) to require budget estimates for the health districts by June thirtieth instead of during June and, if any municipality within the district has a fiscal year beginning July first, by April thirtieth instead of during April; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-234 amended Subsec. (a) by changing “powers of the board” to “powers of each district” and adding provision re financing of programs, projects or other district functions to list of powers, added new Subsec. (b) re borrowing money, designated former Subsec. (b) as Subsec. (c) and amended same by adding reference to “debt service on borrowings of the district” and made technical changes, effective June 29, 1999; P.A. 00-27 made technical changes in Subsec. (a), effective May 1, 2000.

See Sec. 7-425 et seq. for duties re retirement of employees.

See Sec. 12-146a re authority to revoke license or permit to do business for an enterprise which has failed to pay personal property taxes.

See Sec. 19a-245 re funds received from state and federal sources.



Section 19a-244 - (Formerly Sec. 19-109). Qualifications, term and duties of director of health. Employees.

On and after October 1, 2010, any person nominated to be the director of health shall (1) be a licensed physician and hold a degree in public health from an accredited school, college, university or institution, or (2) hold a graduate degree in public health from an accredited school, college or institution. The educational requirements of this section shall not apply to any director of health nominated or otherwise appointed as director of health prior to October 1, 2010. The board may specify in a written agreement with such director the term of office, which shall not exceed three years, salary and duties required of and responsibilities assigned to such director in addition to those required by the general statutes or the Public Health Code, if any. Such director shall be removed during the term of such written agreement only for cause after a public hearing by the board on charges preferred, of which reasonable notice shall have been given. No director shall, during such director's term of office, have any financial interest in or engage in any employment, transaction or professional activity that is in substantial conflict with the proper discharge of the duties required of directors of health by the general statutes or the Public Health Code or specified by the board in its written agreement with such director. Such director shall serve in a full-time capacity and act as secretary and treasurer of the board, without the right to vote. Such director shall give to the district a bond with a surety company authorized to transact business in the state, for the faithful performance of such director's duties as treasurer, in such sum and upon such conditions as the board requires. Such director shall be the executive officer of the district department of health. Full-time employees of a city, town or borough health department at the time such city, town or borough votes to form or join a district department of health shall become employees of such district department of health. Such employees may retain their rights and benefits in the pension system of the town, city or borough by which they were employed and shall continue to retain their active participating membership therein until retired. Such employees shall pay into such pension system the contributions required of them for their class and membership. Any additional employees to be hired by the district or any vacancies to be filled shall be filled in accordance with the rules and regulations of the merit system of the state of Connecticut and the employees who are employees of cities, towns or boroughs which have adopted a local civil service or merit system shall be included in their comparable grade with fully attained seniority in the state merit system. Such employees shall perform such duties as are prescribed by the director of health. In the event of the withdrawal of a town, city or borough from the district department, or in the event of a dissolution of any district department, the employees thereof, originally employed therein, shall automatically become employees of the appropriate town, city or borough's board of health.

(1949 Rev., S. 3880; 1969, P.A. 688, S. 2; 1971, P.A. 183; P.A. 78-303, S. 67, 136; P.A. 79-85; P.A. 82-8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-117, S. 46; P.A. 16-66, S. 39.)

History: 1969 act replaced statement that necessary assistants and clerks be appointed subject to approval of board with specific provisions re personnel of city, town or borough health departments as employees of district health department and deleted provision that compensation be fixed by the board; 1971 act permitted health director to be “trained in public health and hold a master's degree in public health” as alternative qualification; P.A. 78-303 replaced public health council with commissioner of health services; P.A. 79-85 added provision re written agreement with director setting term of office and duties in addition to those required by state law or public health code; P.A. 82-8 specified that district health departments must hire full-time employees of town, city or borough which joins or forms the district department where previously part-time employees were included by implication through use of term “personnel” without reference to type of employment; Sec. 19-109 transferred to Sec. 19a-244 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-117 provided that on and after October 1, 2010, any person nominated to be director of health shall be a licensed physician with a degree in public health or hold a graduate degree in public health, deleted former training and experience requirements and exempted persons appointed or nominated to be director of health prior to October 1, 2010, from revised educational requirements; P.A. 16-66 replaced provision re director to devote entire time to performance of duties with provision re director not to have financial interest in or engage in employment, transaction or professional activity in substantial conflict with proper discharge of duties, added provision re director to serve in full-time capacity and made technical changes, effective July 1, 2016.



Section 19a-245 - (Formerly Sec. 19-110). Reimbursement by state.

Upon application to the Department of Public Health, each health district that has a total population of fifty thousand or more, or serves three or more municipalities irrespective of the combined total population of such municipalities, shall annually receive from the state an amount equal to one dollar and eighty-five cents per capita for each town, city and borough of such district, provided (1) the Commissioner of Public Health approves the public health program and budget of such health district, (2) the towns, cities and boroughs of such district appropriate for the maintenance of the health district not less than one dollar per capita from the annual tax receipts, and (3) the health district meets the requirements of section 19a-207a, within available appropriations. Such district departments of health are authorized to use additional funds, which the Department of Public Health may secure from federal agencies or any other source and which it may allot to such district departments of health. The district treasurer shall disburse the money so received upon warrants approved by a majority of the board and signed by its chairman and secretary. The Comptroller shall quarterly, in July, October, January and April, upon such application and upon the voucher of the Commissioner of Public Health, draw the Comptroller's order on the State Treasurer in favor of such district department of health for the amount due in accordance with the provisions of this section and under rules prescribed by the commissioner. Any moneys remaining unexpended at the end of a fiscal year shall be included in the budget of the district for the ensuing year. This aid shall be rendered from appropriations made from time to time by the General Assembly to the Department of Public Health for this purpose.

(1949 Rev., S. 3881; 1963, P.A. 508; P.A. 77-614, S. 323, 610; P.A. 78-251, S. 1, 2, 7; 78-303, S. 68, 136; P.A. 85-421, S. 2, 3; P.A. 87-414, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 58, 166; P.A. 98-250, S. 17, 39; P.A. 00-216, S. 3, 28; June 30 Sp. Sess. P.A. 03-3, S. 3; June Sp. Sess. P.A. 07-2, S. 62; Sept. Sp. Sess. P.A. 09-3, S. 41; P.A. 14-226, S. 1.)

History: 1963 act provided for reimbursement to health district instead of constituent municipalities, made state's payment quarterly instead of annually in June, deleted provision that sums received be one-half those actually paid and limits of $4,000 per town and $20,000 in the aggregate, and added provisions that amount received be $0.25 per capita, limited maximum amount received by district annually to $100,000, added provision re additional funds from federal agencies or other sources and provided for disbursement of money upon warrants approved by board majority and signed by chairman and secretary; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-251 increased per capita amount received from $0.25 to $0.30 contingent upon approval of public health program and budget by commissioner, increased maximum amount received to $120,000, removed limit on additional funds of amount equal to one-half the total district budget and, in conjunction with P.A. 78-303, referred to rules prescribed by commissioner rather than by public health council; Sec. 19-110 transferred to Sec. 19a-245 in 1983; P.A. 85-421 increased quarterly per capita payments to health districts from $0.30 to $0.425 for each town, city and borough of a district which has a population of 5,000 or less and $0.325 for each town, city or borough of a district which has a population of more than 5,000 and increased maximum annual payment to a district from $120,000 to $145,000; P.A. 87-414 increased the per capita payments to $0.445 per capita and $0.38 per capita on basis previously established and deleted the annual cap on payments to districts; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 changed “treasurer” to “State Treasurer”, effective June 3, 1996; P.A. 98-250 changed the amount received from the state from $0.445 for municipalities under 5,000 and $0.38 for municipalities over 5,000 annually to $2.09 and $1.79, annually, effective July 1, 1998; P.A. 00-216 made technical changes and increased annual per capita payments from $2.09 to $2.32 and from $1.79 to $1.99, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-3 decreased annual per capita payments from $2.32 to $1.94 per populations of 5,000 or less, and from $1.99 to $0.66 for populations of more than 5,000, and made a technical change, effective August 20, 2003; June Sp. Sess. P.A. 07-2 increased annual per capita payment from $1.94 to $2.43 for populations of 5,000 or less, and from $1.66 to $2.08 for populations of 5,000 or more, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 added requirement that health district have total population of 50,000 or more, or serve 3 or more municipalities irrespective of total combined population, in order to receive state payments, revised payment rate to $1.85 per capita applicable to all municipalities in the health district and deleted provisions re $2.43 per capita payment made to municipality with population of 5,000 or less and $2.08 per capita payment made to municipality with population of more than 5,000, effective October 6, 2009; P.A. 14-226 added Subdiv. (3) re requirements of Sec. 19a-207a.



Section 19a-246 - (Formerly Sec. 19-111). Withdrawal from district.

(a) Any constituent town, city or borough may, by vote passed prior to January first in any year, withdraw from the district, such withdrawal to become effective on the first day of July following, provided such city, town or borough shall have been a member of the district for at least twenty-four months prior to such vote of withdrawal. A city, town or borough on withdrawal shall at once resume such status with respect to the appointment of its director of health, employees and board of health as it held prior to becoming a member of the district as provided in section 19a-244. Employees shall not lose any benefits or civil services status as a result of the withdrawal from the district.

(b) Notwithstanding the provisions of subsection (a) of this section, no withdrawal or termination of participation by any constituent municipality shall affect any pledge, agreement, assignment or mortgage of any income, revenue proceeds or property of a district made for the benefit or security of any borrowing of the district entered into pursuant to subsection (b) of section 19a-243.

(c) Notwithstanding any other provision of the general statutes, no district shall cease to exist until such time as payment or provision for payment of the outstanding balance of borrowings of such district entered into pursuant to subsection (b) of section 19a-243 is made.

(1949 Rev., S. 3882; 1961, P.A. 391, S. 3; 1969, P.A. 688, S. 3; P.A. 99-234, S. 12, 14.)

History: 1961 act provided that vote for withdrawal be prior to January first rather than April first, required membership for at least 24 months prior to vote or withdrawal and provided that town, city or borough resume status “with respect to the appointment of its director of health and board of health” as it held prior to district membership; 1969 act included references to status re appointment of employees and added provision protecting benefits and civil service status of employees; Sec. 19-111 transferred to Sec. 19a-246 in 1983; P.A. 99-234 designated existing provisions as Subsec. (a) and added new Subsecs. (b) and (c) re exceptions to statutory provisions upon withdrawal from district, effective June 29, 1999.






Chapter 368g - Lung Disease, Tuberculosis, Chronic Illness and Breast and Cervical Cancer

Section 19a-250 - (Formerly Sec. 19-112a). Definitions.

As used in this chapter, “chronic illness” means conditions which require prolonged definitive hospital or restorative care as distinguished from diseases or conditions which may be properly cared for in convalescent, custodial or domiciliary facilities, and “chronic disease hospital” means a hospital operated by the Department of Public Health.

(P.A. 76-139, S. 3; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-112a transferred to Sec. 19a-250 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-251 - (Formerly Sec. 19-113b). Chronic disease hospital superintendents.

Section 19a-251 is repealed.

(1959, P.A. 148, S. 15; 1972, P.A. 113, S. 5; P.A. 77-614, S. 340, 610; P.A. 78-303, S. 15, 136; P.A. 85-424, S. 2, 3.)



Section 19a-252 - (Formerly Sec. 19-117). Administration of lung disease control funds, including tuberculosis funds.

The Department of Public Health is designated as the state agency to administer and distribute state funds to be used for the control of lung diseases, including tuberculosis, within the state. The director of health of any town or of any district department of health or any nonprofit corporation may apply to said department for funds to be used to assist in establishing, maintaining or expanding services for treatment or control of lung diseases within the state.

(1957, P.A. 538, S. 1; 1959, P.A. 148, S. 17; 1972, P.A. 113, S. 6; P.A. 76-139, S. 4; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 31, 39; P.A. 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act substituted for the commission on tuberculosis and other chronic illness, as agency to administer and distribute funds, the state department of health through office of tuberculosis control, hospital care and rehabilitation; 1972 act replaced office of tuberculosis control, hospital care and rehabilitation with office of public health; P.A. 76-139 made expenditures applicable to lung diseases generally and included expenditures for treatment; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-117 transferred to Sec. 19a-252 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-435 authorized substitution of “department” for “office”, referring to office of public health, to carry out purpose of P.A. 93-381 which deleted reference to office of public health appearing earlier in text, effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-253 - (Formerly Sec. 19-119). Chronic disease hospitals: Admissions.

Except as provided in section 17a-502, on and after October 1, 2005, no patient shall be admitted to a chronic disease hospital, unless the medical director of the hospital determines that the hospital and its medical staff are capable of providing adequate care and treatment to the patient, consistent with the hospital's by-laws. In making such determination, the medical director shall have access to the patient's medical records and may examine the patient.

(1957, P.A. 586, S. 21; 1972, P.A. 113, S. 7; P.A. 76-139, S. 5; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 32, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-80, S. 1; P.A. 07-49, S. 2.)

History: 1972 act replaced office of tuberculosis control, hospital care and rehabilitation with office of public health; P.A. 76-139 deleted redundant reference to admission to chronic disease hospitals, removed first preference for tuberculosis patients and third preference for “other chronic cases in the order of application”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-119 transferred to Sec. 19a-253 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-80 removed preferences for patients with chronic illnesses and patients receiving public assistance, required medical director, rather than department, to determine the appropriateness of admitting a patient to a chronic disease hospital and granted medical director access to patient medical records in order to make such determination; P.A. 07-49 added exception re Sec. 17a-502.



Section 19a-254 - (Formerly Sec. 19-120). Commitment of tuberculous persons.

Section 19a-254 is repealed.

(1949 Rev., S. 4129; 1955, S. 2124d; 1957, P.A. 586, S. 16; P.A. 77-614, S. 323, 610; P.A. 84-336, S. 5.)



Section 19a-255 - (Formerly Sec. 19-121). Treatment of persons with tuberculosis. Payment sources for treatment. Exchange of patient information permitted to facilitate Medicaid eligibility determinations. Agreement for interstate transportation.

(a) Any resident of the state afflicted with tuberculosis in any form, who requires medical care for tuberculosis and who applies for care, shall be received: (1) In a state chronic disease hospital; (2) in a private hospital or clinic; or (3) by a physician or other health care provider without regard to the financial condition of the patient. The cost of care and treatment of such patients shall be computed in accordance with the provisions of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, and section 4-67c.

(b) The Commissioner of Public Health may consider the availability of third-party sources for the payment of any treatment rendered in accordance with subsection (a) of this section when determining whether to pay for such services. If such patient is (1) a veteran and the tuberculosis or suspected tuberculosis for which the veteran has been hospitalized or treated is a service-connected disability entitling the veteran to medical benefits, or (2) eligible for medical benefits under any workers' compensation law or under any other private or public medical insurance or payment plan, such patient or the patient's obligor shall be liable for the costs of such care to the extent of such available benefits. Such costs shall be determined in the manner prescribed in subsection (a) of section 17b-223.

(c) The Department of Social Services and the Department of Public Health may exchange patient information in the possession of said departments for the purpose of determining eligibility for benefits under Title XIX of the Social Security Act for any patient in need of treatment or who has received treatment.

(d) The Commissioner of Public Health may enter into a reciprocal agreement with another state for the interstate transportation of a person afflicted with tuberculosis and for the medical treatment of such person.

(1949 Rev., S. 4122; 1953, S. 2119d; 1957, P.A. 586, S. 11; P.A. 76-139, S. 6; P.A. 82-46; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 55; Sept. Sp. Sess. P.A. 09-3, S. 51; P.A. 12-197, S. 4.)

History: P.A. 76-139 made provisions applicable to tuberculosis cases in which medical care is required, allowed admission to private hospitals or clinics having contract with the state and deleted reference to the “stage of the disease”; P.A. 82-46 authorized physicians and health care providers other than hospitals to care for tuberculosis patients and authorized the state to pay only for that treatment which the commissioner of health services deemed appropriate; Sec. 19-121 transferred to Sec. 19a-255 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor's note: In 1999 the references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b” to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62, to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act; Sept. Sp. Sess. P.A. 09-3 designated existing provisions as Subsec. (a), amended same to delete reference to Sec. 17b-256 and delete provision re cost of care and treatment to be paid by the state if cost is deemed appropriate by Commissioner of Public Health, added Subsec. (b) re Commissioner of Public Health considering availability of third-party sources for payment of treatment and added Subsec. (c) re ability of Departments of Public Health and Social Services to exchange patient information for purpose of determining patient eligibility for Medicaid benefits, effective October 6, 2009; P.A. 12-197 added Subsec. (d) re agreement for interstate transportation.

Annotations to former section 19-121:

Action under statute should not be entered on the jury docket. 15 CS 369. In action against executrix for recovery of full cost of care, a mere billing and receipt of four dollars per week did not constitute a contract. 16 CS 118.



Section 19a-256 - (Formerly Sec. 19-121a). Liability for cost of care after October 1, 1967.

Section 19a-256 is repealed, effective October 6, 2009.

(1967, P.A. 839, S. 2; P.A. 76-139, S. 7; P.A. 79-376, S. 24; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-257 - (Formerly Sec. 19-125). Support of patients with chronic illness other than tuberculosis.

Notwithstanding the provisions of sections 17b-222 and 17b-223, the maximum rate to be charged for the care of patients with chronic illness other than tuberculosis in the state chronic disease hospitals shall be determined by the Commissioner of Administrative Services, in consultation with the Commissioner of Public Health. The same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for support of patients with chronic illness other than tuberculosis in said chronic disease hospitals in accordance with ability to pay and the commissioner shall make the determination of such ability, shall bill for and shall collect for care of such patients in the same manner and under the same procedures, terms and conditions as are authorized under the laws governing cases of patients in state humane institutions. If town paupers with chronic illnesses other than tuberculosis admitted to said chronic disease hospitals are deemed by the Commissioner of Public Health not to be in need of definitive hospital or restorative care, towns shall be liable for the support of such paupers after two weeks' notice from said commissioner.

(1957, P.A. 586, S. 20; 1959, P.A. 148, S. 19; 1967, P.A. 314, S. 15; P.A. 77-614, S. 70, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act substituted commissioner of health for commission on tuberculosis and other chronic illness and clarified provision re town's liability for support of paupers; 1967 act deleted responsibility of welfare commissioner to investigate financial circumstances of relatives, substituted health commissioner for welfare commissioner as authority determining status of paupers and provided for finance commissioner rather than health commissioner to determine maximum rate chargeable for care; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of health with commissioner of health services; Sec. 19-125 transferred to Sec. 19a-257 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Annotation to former section 19-125:

Statute does not incorporate the limitation on liability provided for in Sec. 17-295; designated commissioners are authorized to set maximum rates for support of patients in chronic disease hospitals. 183 C. 330.



Section 19a-258 to 19a-261 - (Formerly Secs. 19-126 to 19-129). Discharge of tuberculosis patients. Complaint against tuberculosis patient leaving hospital against advice. Apprehension of person leaving hospital before termination of commitment. Security facilities.

Sections 19a-258 to 19a-261, inclusive, are repealed.

(1949 Rev., S. 4123; 1955, S. 2123d, 2125d, 2126d; 1957, P.A. 586, S. 9, 15, 17, 18; 1967, P.A. 656, S. 17; 1972, P.A. 113, S. 8, 9; P.A. 76-139, S. 8; P.A. 77-614, S. 323, 610; P.A. 84-336, S. 2, 3; 84-546, S. 172.)



Section 19a-262 - (Formerly Sec. 19-133). Report and record of cases.

Each physician and advanced practice registered nurse shall report in writing the name, age, sex, race, ethnicity, occupation, place where last employed, if known, and address of each person under his or her care known or suspected by such physician or advanced practice registered nurse to have tuberculosis, to the Department of Public Health and the director of health of the town, city or borough in which such person resides, within twenty-four hours after the physician or advanced practice registered nurse knows or suspects the presence of such disease, and the officer in charge of any hospital, dispensary, asylum or other similar institution shall report in like manner concerning each patient having tuberculosis who comes under the care or observation of such officer, within twenty-four hours thereafter. The Commissioner of Public Health and the director of health of each town, city or borough shall keep a record of all such reports received by them, but such records shall not be open to inspection by any person other than the health authorities of the state and of such town, city or borough, and the identity of the person to whom any such report relates shall not be divulged by such health authorities except as may be necessary to carry into effect the provisions of this section, section 19a-263, and section 19a-264. For purposes of this section and said sections a person may be suspected of having tuberculosis if he or she has (1) an acid fast bacilli identified on a smear of his body fluids or tissue, (2) been prescribed at least two antituberculosis drugs, (3) a preliminary diagnosis which includes ruling out active tuberculosis, or (4) signs or symptoms of active tuberculosis.

(1949 Rev., S. 4115; P.A. 76-139, S. 9; P.A. 90-13, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 16-39, S. 17.)

History: P.A. 76-139 removed reference to repealed Secs. 19-134 and 19-135; Sec. 19-133 transferred to Sec. 19a-262 in 1983; P.A. 90-13 replaced reference to “color” with references to race and ethnicity, applied provisions to persons suspected of having tuberculosis and specified grounds for determining whether person is suspected of having tuberculosis and required that physicians report to health services commissioner as well as to local director of health; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 16-39 added references to advanced practice registered nurse and made technical changes.



Section 19a-263 - (Formerly Sec. 19-136). Instruction by physicians to individuals.

The physician attending a patient having or suspected of having tuberculosis shall take all necessary precautions and give adequate instructions to provide for the safety of all individuals occupying the same house or apartments, and, if no physician is attending such patient, such duties shall be performed by the local director of health.

(1949 Rev., S. 4118; P.A. 90-13, S. 5.)

History: Sec. 19-136 transferred to Sec. 19a-263 in 1983; P.A. 90-13 applied provisions to persons “suspected of having” tuberculosis.



Section 19a-264 - (Formerly Sec. 19-137). Instructions by local director of health to physician or advanced practice registered nurse.

The local director of health shall transmit to any physician or advanced practice registered nurse reporting a case or suspected case of tuberculosis as provided in section 19a-262, a printed statement describing such procedure and precautions as are deemed necessary or advisable to be taken on the premises occupied by a tuberculosis patient, and such precautions shall be communicated to the family of the patient. Any physician licensed pursuant to chapter 370, or advanced practice registered nurse licensed pursuant to chapter 378, who wilfully makes any false statements in the reports provided for in said section, and any person violating any of the provisions of said section, shall be fined not less than five dollars nor more than fifty dollars or imprisoned not more than six months or be both fined and imprisoned.

(1949 Rev., S. 4119; P.A. 76-139, S. 10; P.A. 90-13, S. 6; P.A. 16-39, S. 74.)

History: P.A. 76-139 dropped references to repealed Secs. 19-134 and 19-135 and to Sec. 19-136; Sec. 19-137 transferred to Sec. 19a-264 in 1983; P.A. 90-13 applied provisions to “suspected cases”; P.A. 16-39 added references to advanced practice registered nurse and replaced “physician or person practicing as a physician” with “physician licensed pursuant to chapter 370”.



Section 19a-265 - Tuberculosis control. Emergency commitment.

(a) As used in this section:

(1) “Active tuberculosis” means (A) a specimen has been taken from a pulmonary, laryngeal or other airway source, has tested positive for tuberculosis and the person tested has not subsequently completed a standard recommended course of medication for tuberculosis, (B) a specimen from an extrapulmonary source has tested positive for tuberculosis and there is clinical evidence or clinical suspicion of pulmonary tuberculosis and the person tested has not subsequently completed a standard recommended course of medication for tuberculosis, or (C) where sputum smears or cultures are unobtainable, radiographic evidence, in addition to current clinical or laboratory evidence, is sufficient to establish a medical diagnosis of pulmonary tuberculosis for which treatment is indicated and the person diagnosed has not subsequently completed a standard recommended course of medication for tuberculosis.

(2) “Infectious tuberculosis” means tuberculosis disease in a communicable or infectious stage as determined by chest radiograph, the bacteriologic examination of body tissues or secretions, or other diagnostic procedures. A person is considered infectious to others until such time as sputum smears from a pulmonary, laryngeal or other airway source collected on three consecutive days have tested negative for tuberculosis and the person shows significant clinical improvement, such as the resolution of cough or fever.

(3) “Suspected of having active tuberculosis” means a person has signs or symptoms of tuberculosis but diagnostic studies have not been completed.

(4) “Nonadherent” means not taking tuberculosis medications as prescribed or not following the recommendations of the attending physician or health officer for the management of tuberculosis.

(5) “Enablers” means anything that helps the patient to more readily complete therapy including, but not limited to, assistance with transportation.

(6) “Incentive” means anything that motivates the patient to adhere to treatment including, but not limited to, food or coupons.

(7) “Directly observed therapy” means a course of treatment for tuberculosis in which the prescribed antituberculosis medication is administered to the person or ingested by the person under direct observation, as specified by the local director of health.

(b) The health care provider responsible for the treatment of any person with active tuberculosis shall devise, with the assistance and acknowledgment of that person and the approval of the director of health of the municipality in which the person with tuberculosis resides or, in the case of disagreement between the health care provider and the director of health, the Commissioner of Public Health, an appropriate individualized plan of treatment tailored to the person’s medical and personal needs and identifying the method for effective treatment and prevention of transmission. The director of health shall provide or ensure the provision of such enablers and incentives as are within his or her means to provide and are reasonably appropriate in the individual situation to help the person to complete his or her course of treatment. In the event that the person with active tuberculosis is hospitalized or in state custody, the director of health shall be notified as required by section 19a-215, and the individualized plan of treatment shall be approved by the director prior to discharge, provided such discharge shall not be delayed more than twenty-four hours, excluding weekends, solely because of delay in obtaining this approval.

(c) If any town, city or borough director of health determines that the public health is substantially and imminently endangered by a person with or suspected of having active tuberculosis, the director of health may take the following actions as reasonably necessary to protect the public health: (1) Issue a warning stating that the person should have a physician’s examination for tuberculosis to a person who has active tuberculosis or who is suspected of having active tuberculosis when that person is unable or unwilling voluntarily to submit to such examination despite demonstrated efforts to educate and counsel the person about the need for such examination; (2) issue a warning stating that the person should complete an appropriate prescribed course of medication for tuberculosis when that person has active tuberculosis but is unwilling or unable to adhere to an appropriate prescribed course of medication despite a demonstrated effort to educate and counsel the person about the need to complete the prescribed course of treatment and the offering of such enablers and incentives as are reasonably appropriate to facilitate the completion of treatment by that person; (3) issue a warning stating that the person should follow a course of directly observed therapy for tuberculosis that should be given in such a manner as shall minimize the time and financial burden on the person given that person’s individual circumstances, when that person has active tuberculosis, has been nonadherent to treatment for it and is unwilling or unable otherwise to adhere to an appropriate prescribed course of medication for tuberculosis despite a demonstrated effort to educate and counsel the person about the need to complete the course of treatment and the provision of such enablers and incentives to the person as are reasonably appropriate to facilitate the completion of treatment by that person; (4) issue an emergency commitment order which shall extend for no more than ninety-six hours that authorizes the removal to or detention in a hospital or other medically appropriate setting of a person: (A) Who has active tuberculosis that is infectious or who presents a substantial likelihood of having active tuberculosis that is infectious based upon epidemiologic, clinical, radiographic evidence and laboratory test results; (B) who poses a substantial and imminent likelihood of transmitting tuberculosis to others because of his or her inadequate separation from others, based on a physician’s professional judgment using recognized infection control principles; (C) who is unwilling or unable to behave so as not to expose others to risk of infection from tuberculosis despite a demonstrated effort to educate and counsel the person about the need to avoid exposing others and required contagion precautions; (D) who has expressed or demonstrated an unwillingness to adhere to the prescribed course of treatment that would render the person noninfectious despite being educated and counseled about the need to do so and being offered such enablers and incentives as are reasonably appropriate to facilitate the completion of treatment; and (E) for whom emergency commitment is the least restrictive alternative to protect the public health. When issuing an emergency commitment order, the director of health may direct a police officer or other designated transport personnel to immediately transport the person with tuberculosis as so ordered by the director of health. The police officer shall take into custody and isolate the person in such a manner as required by the director of health. The director of health shall notify the police officer or other personnel concerning any necessary infection control procedures; (5) petition the Probate Court for a judicial commitment order that authorizes the removal to or detention in a hospital or other medically appropriate setting for the purposes of facilitating completion of a prescribed course of treatment for tuberculosis of a person: (A) Who has active tuberculosis; (B) who is unwilling or unable to adhere to an appropriate prescribed course of treatment for tuberculosis despite a demonstrated effort to educate and counsel the person about the need to complete the course of treatment and to provide such enablers and incentives to the person as are reasonably appropriate to facilitate the completion of treatment by that person; (C) who has demonstrated a pattern of persistent nonadherence to treatment for tuberculosis; (D) for whom commitment for the purposes of completion of the prescribed course of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms; and (E) for whom commitment for the purpose of treatment for active tuberculosis is the least restrictive course of action available to protect the public health in that other less restrictive alternatives to encourage that person’s adherence to the prescribed course of treatment for tuberculosis have failed.

(d) Any warning or order issued by the director under subdivisions (1) to (4), inclusive, of subsection (c) of this section, or a petition under subdivision (5) of subsection (c) of this section, shall be in writing setting forth: (1) The name of the person who is the subject of the warning, order or petition; (2) the factual basis for the director’s professional judgment that the person has active tuberculosis or, in the case of a warning concerning examination, is suspected of having active tuberculosis; (3) in the case of a warning concerning examination under subdivision (1) of subsection (c) of this section, the efforts that have been made to educate and counsel the person about the need for examination, the medical and legal consequences of failing to agree to it and the factual basis for the director’s professional judgment that the person is unable or unwilling voluntarily to submit to such examination; (4) in the case of warnings and orders under subdivisions (2) to (4), inclusive, of subsection (c) of this section and a petition under subdivision (5) of subsection (c) of this section, the efforts that have been made to educate and counsel the person about the need to complete the appropriate prescribed course of treatment and the medical and legal consequences of failing to do so, a description of the enablers and incentives that have been offered or provided to the person, and the factual basis for the director’s professional judgment that the person is unable or unwilling voluntarily to adhere to the appropriate prescribed course of treatment; (5) in the case of an emergency commitment order under subsection (c) of this section, the factual basis for the director’s professional judgment that: (A) The person is infectious or presents a substantial likelihood of being infectious; (B) the person poses a substantial and imminent likelihood of transmitting tuberculosis to others; (C) the person is unable or unwilling to behave so as not to expose others to risk of infection; and (D) emergency commitment is the least restrictive alternative available to protect the public health; (6) in the case of a petition for commitment under subsection (c) of this section, the factual basis for the director’s professional judgment that: (A) The person has been persistently nonadherent to treatment for tuberculosis; (B) commitment for the purpose of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms; (C) commitment for the purpose of treatment for active tuberculosis is the least restrictive alternative to protect the public health in that other alternatives to encourage that person’s adherence to treatment have failed. Any warnings or orders issued pursuant to subsections (c) and (k) of this section shall specify the period of time that the warning or order is to remain effective, provided: (i) Any order authorizing examination for tuberculosis shall not continue beyond the minimum period of time required, with the exercise of all due diligence, to make a medical determination of whether the person who has active tuberculosis is infectious or whether the person who is suspected of having tuberculosis has active tuberculosis; (ii) any warning concerning treatment or directly observed therapy shall not continue beyond the conclusion of the prescribed course of antituberculosis treatment; and (iii) any order authorizing emergency commitment shall not exceed ninety-six hours. Any order for emergency commitment or petition for commitment shall specify the place of confinement, which shall be in a facility approved by the Commissioner of Public Health and which shall not be a prison, jail or other enclosure where those charged with a crime are incarcerated unless the person who is the subject of the order is being held on a criminal charge. Not later than twenty-four hours after the issuance of the order or petition, the director of health shall notify the Commissioner of Public Health that such an order or petition has been issued.

(e) The director of health may petition the Probate Court for the district in which a person subject to a warning issued under subdivision (1) of subsection (c) of this section resides for an enforcement order. A person concerning whom such petition is made shall have the right to a court hearing which shall be held by the Probate Court not later than three days, excluding Saturdays, Sundays and holidays, after the date of receipt of such petition. The hearing shall be held to determine: (1) If the person has active tuberculosis or is suspected of having active tuberculosis; (2) if the person is unable or unwilling to be examined voluntarily; (3) if efforts have been made to educate the person about the need for examination; (4) whether the order is necessary and is the least restrictive alternative to protect the public health. The Probate Court may issue a warrant for the apprehension of a person who is the subject of an order for examination, and a police officer for the town in which such court is located, or if there is no such police officer then the state police or such other officer as the court may determine, shall deliver the person to a facility for examination as directed by the health director.

(f) Immediately upon issuance of an emergency commitment order under subdivision (4) of subsection (c) of this section, the director of health shall petition the Probate Court for the district in which the person who is subject to the order resides to determine whether such commitment shall be continued. The hearing shall be held not later than ninety-six hours, excluding Saturdays, Sundays and legal holidays, after the date of the issuance of such order of emergency commitment and the court shall cause such advanced notice as it directs thereof to be given to the person who is the subject of the order and such other persons as it may direct. The court shall determine: (1) If the person has active tuberculosis that is infectious or presents a substantial likelihood of having active tuberculosis that is infectious based upon epidemiologic, clinical, or radiographic evidence, and laboratory test results; (2) if the person poses a substantial and imminent likelihood of transmitting tuberculosis to others because of inadequate separation from others, based on a physician’s professional judgment using recognized infection control principles; (3) if the person is unwilling or unable to behave so as to not expose others to risk of infection from tuberculosis; (4) if efforts have been made to educate and counsel the person about the need to avoid exposing others and required contagion precautions; (5) if the person has expressed or demonstrated an unwillingness to adhere to the prescribed course of treatment that would render the person noninfectious; (6) if efforts have been made to educate and counsel about the need to complete treatment and if reasonably appropriate enablers and incentives have been offered to facilitate the completion of treatment; and (7) whether the order is necessary and is the least restrictive alternative to protect the public health.

(g) A petition by a director of health for a commitment order pursuant to subdivision (5) of subsection (c) of this section shall be heard by the Probate Court for the district in which the subject of such petition resides not later than three business days, excluding Saturdays, Sundays and holidays, after the date of receipt of such petition. The court shall cause such advanced notice as it directs thereof to be given to the person who is the subject of the order and such other persons as it may direct. The hearing shall be held to determine: (1) If the person has active tuberculosis; (2) if the person is unwilling or unable to adhere to an appropriate prescribed course of treatment for tuberculosis; (3) if efforts have been made to educate and counsel the person about the need to complete the course of treatment; (4) if reasonably appropriate enablers and incentives have been provided to the person to facilitate the completion of treatment by that person; (5) if the person has a demonstrated pattern of persistent nonadherence to treatment for tuberculosis; (6) if commitment for the purposes of completion of the prescribed course of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms; and (7) whether the order is necessary and is the least restrictive available to protect the public health in that other less restrictive alternatives to encourage that person’s adherence to the prescribed course of treatment for tuberculosis have failed. The Probate Court may issue a warrant for the apprehension of a person who is the subject of an order for commitment, and a police officer for the town in which such court is located, or if there is no such police officer then the state police or such other officer as the court may determine, shall deliver the person to the place for confinement as determined by the health director and as specified in subsection (d) of this section.

(h) All orders by health directors and all petitions for a hearing under this section shall be hand-delivered to the person subject to the order as quickly as reasonably possible and shall inform such person that: (1) The person or the person’s representative has a right to be present at the hearing; (2) the person has a right to counsel and, if indigent or otherwise unable to pay for or to obtain counsel, the person has a right to have counsel appointed to represent him or her; (3) the court shall have the right to appoint and hear additional expert witnesses at the expense of the petitioner; (4) the person has a right to be present and to cross-examine witnesses testifying at the hearing; (5) the proceedings before the Probate Court shall be recorded and shall be transcribed if the person appeals or files a writ of habeas corpus; (6) the proceedings before the court shall be confidential and shall not be disclosed unless the person or the person’s legal representative requests, or the Probate Court so orders for good cause shown; (7) the person has a right to appeal an order of the Probate Court to the Superior Court; and (8) the person has a right to petition the Probate Court to terminate or modify an order it has made under subsection (k) of this section, as provided in subsection (l) of this section. If the court finds that such person is indigent or otherwise unable to pay for or to obtain counsel, the court shall appoint counsel for him or her, unless such person refuses counsel and the court finds that the person understands the nature of his or her refusal. If the person does not select his or her own counsel, or if counsel selected by the person refuses to represent him or her, or is not available for such representation, the court shall appoint counsel for the person from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of appointed counsel for a person who is indigent or otherwise unable to pay for counsel shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(i) Prior to any hearing under this section, such person or the person’s counsel shall be afforded access to all the person’s medical records including, without limitation, hospital records if such person is hospitalized. If such person is hospitalized at the time of the hearing, the hospital shall provide such person or the person’s counsel access to all records in its possession relating to the condition of the person. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(j) At any hearing held under this section, the director of health shall have the burden of showing by clear and convincing evidence that: (1) The person has active tuberculosis or, in the case of an examination order, is suspected of having active tuberculosis; (2) in the case of an enforcement order for examination, that efforts have been made to educate and counsel the person about the need for examination and that the person remains unable or unwilling voluntarily to submit to such examination; (3) in the case of an order under subdivision (4) of subsection (c) of this section and a petition under subdivision (5) of said subsection (c), that efforts that have been made to educate and counsel that person about the need to complete the appropriate prescribed course of treatment and that reasonably appropriate enablers and incentives have been offered or provided to the person, and that the person remains unable or unwilling voluntarily to adhere to the appropriate prescribed course of treatment; (4) in the case of continuation of an emergency commitment order under subdivision (4) of subsection (c) of this section that: (A) The person is infectious or presents a substantial likelihood of being infectious, (B) the person poses a substantial and imminent likelihood of transmitting tuberculosis to others, (C) the person is unable or unwilling to behave so as not to expose others to risk of infection, and (D) commitment is the least restrictive alternative available to protect the public health; (5) in the case of a petition for commitment under subdivision (5) of subsection (c) of this section, that (A) the person has been persistently nonadherent to treatment for tuberculosis, (B) commitment for the purpose of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms, (C) commitment for the purpose of treatment for active tuberculosis is the least restrictive alternative to protect the public health in that other alternatives to encourage said person’s adherence to treatment have failed; and (6) the order sought by the director of health is necessary and is the least restrictive alternative to protect the public health.

(k) If the court, at such hearing, finds by clear and convincing evidence that the director of health has met the burden of proof set forth in subsection (j) of this section, the court shall: (1) In the case of examination orders: (A) Order such person to be examined; or (B) enter an order with such terms and conditions as the court deems appropriate to protect the public health in the manner least restrictive of the person’s liberty and privacy; (2) in the case of a continuation of an emergency commitment issued pursuant to subdivision (4) of subsection (c) of this section, (A) enter an order, authorizing the continued commitment of such person only for as long as the person remains infectious and poses a risk of transmission to others, or (B) enter an order with such terms and conditions as the court deems appropriate to protect the public health in the manner least restrictive of the person’s liberty and privacy; and (3) in the case of a petition for a commitment order for treatment issued pursuant to subdivision (5) of subsection (c) of this section, (A) order the continued commitment, but only for as long as is necessary to complete the prescribed course of treatment or to demonstrate adherence to treatment, or (B) enter an order with such terms and conditions as the court deems appropriate to protect the public health in the manner least restrictive of the person’s liberty and privacy. If the court, at such hearing, finds that the director of health has failed to meet such burden of proof, the court shall enter no orders, provided, if the person has been subject to an emergency commitment, the court shall order a release from such commitment.

(l) Such person may, at any time, move the court to terminate or modify an order made under subsection (k) of this section, in which case a hearing shall be held not later than five business days, excluding Saturdays, Sundays and holidays, after the date of issuance of such order in accordance with this subsection. In addition, the court shall, on its own motion, review at least every six months any order of commitment issued under this section to determine if the conditions that required the commitment or restriction of the person still exist. If the court finds at such hearing, held on motion of the person or on its own motion, that the conditions that warranted the issuance of the order no longer exist, it shall dissolve said order. At such hearing, the director of health shall bear the burden of proof as specified in subsection (j) of this section.

(m) Any person aggrieved by an order of the Probate Court under this section may take an appeal to the Superior Court. The Probate Court shall cause a recording of any hearing held pursuant to this section to be made, to be transcribed only in the event of a petition for a writ of habeas corpus or an appeal from the decree rendered hereunder. A copy of such transcript shall be furnished without charge to the appellant or petitioner for the writ of habeas corpus whom the Probate Court finds unable to pay for the same. In such case, the cost of preparing such transcript shall be paid by the original petitioner.

(n) The provisions of this section shall not be construed to permit or require the forcible administration of any medication.

(o) All health directors’ orders, petitions for a hearing, notices of a hearing and proceedings of a hearing under this section shall be kept confidential and shall not be disclosed, except to the parties to the proceeding, or upon the request of the person who is the subject of the order or his legal representative, or upon order of the Probate Court for good cause shown.

(p) All health directors’ emergency commitment orders and warnings shall be in a language that the person who is the subject of the warning or order can comprehend.

(q) The commissioner may adopt, in accordance with chapter 54, such regulations as are necessary to carry out and enforce the provisions of subsection (b) of this section.

(P.A. 95-138; 95-257, S. 12, 21, 58; P.A. 96-170, S. 10, 23; P.A. 97-90, S. 1, 5, 6; P.A. 98-52, S. 1; P.A. 99-84, S. 3; P.A. 06-196, S. 242; P.A. 15-217, S. 5.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-170 amended Subsec. (h) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 amended Subsec. (f) by adding provision excluding Saturdays, Sundays and legal holidays from hearing required to be held within 96 hours, and revised effective date of P.A. 96-170 but without affecting this section, effective July 1, 1997; P.A. 98-52 amended Subsec. (g) by adding provision re motion for appointment of three-judge panel; P.A. 99-84 amended Subsec. (f) by adding provision that petition shall be heard by judge of probate for district, unless there is motion of respondent or judge of probate for a three-judge panel; P.A. 06-196 made technical changes in Subsec. (k), effective June 7, 2006; P.A. 15-217 amended Subsec. (e) by substituting “petition” for “application”, amended Subsecs. (f) and (g) by deleting provisions re appointment of three-judge court upon motion of respondent or judge of probate, amended Subsec. (h) by substituting “petitions” for “applications or petitions” and “petition” for “apply to”, amended Subsec. (o) by substituting “petitions” for “applications or petitions”, and made technical changes.



Section 19a-266 - Breast and cervical cancer early detection and treatment referral program.

(a) For purposes of this section:

(1) “Breast cancer screening and referral services” means necessary breast cancer screening services and referral services for a procedure intended to treat cancer of the human breast, including, but not limited to, surgery, radiation therapy, chemotherapy, hormonal therapy and related medical follow-up services.

(2) “Cervical cancer screening and referral services” means necessary cervical cancer screening services and referral services for a procedure intended to treat cancer of the human cervix, including, but not limited to, surgery, radiation therapy, cryotherapy, electrocoagulation and related medical follow-up services.

(3) “Unserved or underserved populations” means women who are: (A) At or below two hundred fifty per cent of the federal poverty level for individuals; (B) without health insurance that covers breast cancer screening mammography or cervical cancer screening services; and (C) twenty-one to sixty-four years of age.

(b) There is established, within existing appropriations, a breast and cervical cancer early detection and treatment referral program, within the Department of Public Health, to (1) promote screening, detection and treatment of breast cancer and cervical cancer among unserved or underserved populations, (2) educate the public regarding breast cancer and cervical cancer and the benefits of early detection, and (3) provide counseling and referral services for treatment.

(c) The program shall include, but not be limited to:

(1) Establishment of a public education and outreach initiative to publicize breast cancer and cervical cancer early detection services and the extent of coverage for such services by health insurance; the benefits of early detection of breast cancer and the recommended frequency of screening services, including clinical breast examinations and mammography; and the medical assistance program and other public and private programs and the benefits of early detection of cervical cancer and the recommended frequency of pap tests;

(2) Development of professional education programs, including the benefits of early detection of breast cancer and the recommended frequency of mammography and the benefits of early detection of cervical cancer and the recommended frequency of pap tests;

(3) Establishment of a system to track and follow up on all women screened for breast cancer and cervical cancer in the program. The system shall include, but not be limited to, follow-up of abnormal screening tests and referral to treatment when needed and tracking women to be screened at recommended screening intervals;

(4) Assurance that all participating providers of breast cancer and cervical cancer screening are in compliance with national and state quality assurance legislative mandates.

(d) The Department of Public Health shall provide unserved or underserved populations, within existing appropriations and through contracts with health care providers: (1) Clinical breast examinations, screening mammograms and pap tests, as recommended in the most current breast and cervical cancer screening guidelines established by the United States Preventive Services Task Force, for the woman's age and medical history; and (2) a pap test every six months for women who have tested HIV positive.

(P.A. 96-238, S. 4–8, 25; June 18 Sp. Sess. P.A. 97-8, S. 54, 88; P.A. 98-36, S. 2; P.A. 00-216, S. 4, 28; P.A. 06-195, S. 5; P.A. 11-242, S. 29; P.A. 13-208, S. 2.)

History: P.A. 96-238 effective July 1, 1996; June 18 Sp. Sess. P.A. 97-8 changed 40 to 19 years of age in Subsec. (a)(3), changed 2 years to 1 year and changed under age 50 to age 45 to 64 in Subsec. (d)(1), changed over the age of 50 to age 35 to 40 with a first degree relative or other risk factor in Subsec. (d)(2), limited test to those age 19 to 64 who have had a positive finding, otherwise every 3 years or as directed by physician in Subsec. (d)(3) and added Subsecs. (d)(4) re follow up tests and (d)(5) re tests if HIV positive, in Subsec. (f) added appropriations committee and added new Subsec. (g) re names of insurers, effective July 1, 1997; P.A. 98-36 made a technical correction in Subsec. (f), changing “committee” to “committees”; P.A. 00-216 amended Subsec. (e) by adding provisions re use of settlement payments for breast and cervical cancer treatment services, effective July 1, 2000; P.A. 06-195 amended Subsec. (a) by substituting “breast cancer screening and referral services” for “breast cancer treatment services” in Subdiv. (1) and redefining such services, and by substituting “cervical cancer screening and referral services” for “cervical cancer treatment services” in Subdiv. (2) and redefining such services, amended Subsec. (b) by adding Subdiv. designators (1) to (3), inclusive, and making technical changes, amended Subsec. (c) by adding provision in Subdiv. (1) expanding program content to include benefits of early detection and recommended frequency of screening services, including clinical breast exams and mammography, by making technical changes in Subdiv. (3), and by substituting “assurance” for “insurance” in Subdiv. (4), amended Subsec. (d) by deleting former Subdivs. (1) to (4), inclusive, adding new Subdiv. (1) re breast exams, screening mammograms and pap tests for unserved and underserved populations and renumbering existing Subdivs. (4) and (5) as Subdivs. (2) and (3), respectively, deleted former Subsec. (e) re application for and receipt of money from public and private sources for early detection and treatment referral, and redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f), respectively, effective June 7, 2006; P.A. 11-242 amended Subsec. (a)(3)(C) by increasing minimum age requirement from 19 to 21 years of age, amended Subsec. (d) by deleting former Subdiv. (2) re 60-day follow-up pap tests for victims of sexual assault and redesignating existing Subdiv. (3) as Subdiv. (2), deleted former Subsec. (e) re annual report to General Assembly and redesignated existing Subsec. (f) as Subsec. (e); P.A. 13-208 redefined “unserved or underserved populations” in Subsec. (a)(3) by changing 200 per cent to 250 per cent and deleted former Subsec. (e) re report to Department of Public Health, effective January 1, 2014.

See Sec. 17b-278b re authority of Commissioner of Social Services to seek federal waivers or amend Medicaid plan so as to secure federal reimbursement for costs of program.

See Sec. 19a-32b re breast cancer research and education account.



Section 19a-266a - Gynecologic cancers information pamphlet.

The Department of Public Health shall develop a pamphlet containing summary information concerning gynecologic cancers, including cervical, ovarian and uterine cancer. Such pamphlet shall contain standardized information with respect to such cancers, written in plain language, that includes (1) signs and symptoms, (2) risk factors, (3) the benefits of early detection through appropriate diagnostic testing, (4) treatment options, and (5) such other information as the department deems necessary. The department shall make such pamphlet available to hospitals, physicians and other health care providers for distribution to patients. The department shall also prepare appropriate multilingual versions of such pamphlet for use by Spanish-speaking and other non-English-speaking patients.

(June Sp. Sess. P.A. 01-4, S. 7, 58.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001.






Chapter 368h - Kidney Disease

Section 19a-269 - (Formerly Sec. 19-138a). Commissioner to recommend policies for treatment of kidney disease.

(a) The Commissioner of Public Health shall: (1) Recommend minimum criteria for dialysis facilities and transplantation centers; (2) recommend medical criteria for eligibility of kidney disease patients for any available state assistance; (3) recommend programs of detection, prevention and public education concerning kidney disease; (4) recommend research into problems associated with kidney disease; (5) review all existing medical and social programs related to kidney disease to assure that all patients shall receive, with a minimum of duplication of financial and physical resources, the best possible health care.

(b) In the performance of his duties, the Commissioner of Public Health may order the preparation of books, reports and records and may pay for the expert advisors and assistants for making his studies and formulating his recommendations from funds made available by the Department of Public Health from the appropriation to said Department of Public Health.

(P.A. 73-463, S. 1–3; P.A. 77-614, S. 323, 335, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 5.)

History: P.A. 77-614 replaced kidney disease advisory commission with commissioner of health services and department of health with department of health services, deleted Subsec. (a) containing provisions re members of commission, their terms etc., relettering remaining subsections accordingly, dropped provision re quarterly meetings in former Subsec. (b), redesignated as (a), and changed deadline for report from November 30, 1974, to November 30, 1978, effective January 1, 1979; Sec. 19-138a transferred to Sec. 19a-269 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 deleted former Subsec. (b) re annual reports from Commissioner to Governor and General Assembly and redesignated existing Subsec. (c) as new Subsec. (b).



Section 19a-269a - Administration of dialysis medications by certified dialysis patient care technicians.

Any certified dialysis patient care technician employed in an outpatient or hospital dialysis unit may administer saline, heparin or lidocaine as necessary to initiate or terminate a patient's dialysis. The ratio of on-duty staff providing direct patient care to dialysis patients shall be at least three to nine, and at least one of the three on-duty direct patient care staff persons shall be a registered nurse licensed to practice in this state. For purposes of this section, “certified dialysis patient care technician” means a person who has obtained certification as a dialysis patient care technician by an organization approved by the Department of Public Health.

(P.A. 05-66, S. 1; P.A. 06-195, S. 7.)

History: P.A. 06-195 provided that dialysis patient care technicians are to be certified, specified that dialysis units must be outpatient or hospital dialysis units, deleted Subdiv. designators (1) and (2) and made technical changes.



Section 19a-269b - Screening for kidney disease. Clinical laboratories.

(a) As used in this section, “clinical laboratory” has the same meaning as provided in section 19a-30.

(b) Beginning September 1, 2006:

(1) Any person, firm or corporation operating a clinical laboratory licensed in this state shall ensure that when the clinical laboratory tests a specimen to determine a patient's serum creatinine level, as ordered or prescribed by a physician or provider in a hospital, the clinical laboratory shall (A) calculate the patient's estimated glomerular filtration rate using the patient's age and gender, which information shall be provided to the clinical laboratory by the physician or the provider in a hospital, and (B) include the patient's estimated glomerular filtration rate with its report to the physician or the provider in a hospital.

(2) A person, firm or corporation operating a clinical laboratory licensed in this state shall be deemed in compliance with subdivision (1) of this subsection if the clinical laboratory makes available to the ordering physician or provider in a hospital test order codes for serum creatinine that include eGFR.

(P.A. 06-120, S. 1; 06-195, S. 53; P.A. 07-53, S. 1; P.A. 08-184, S. 36.)

History: P.A. 06-120 effective June 2, 2006; P.A. 06-195 amended Subsec. (b)(2) by replacing requirement that hospitals order serum creatinine tests for all admitted patients at least once during patient's hospital stay with requirement that if such test is performed on a patient admitted as an inpatient, the ordering provider must request, at least once during patient's stay, that testing lab report an estimated glomerular filtration rate if patient hasn't submitted to such test within the preceding year, and made conforming changes in Subsec. (b)(3) and (4), effective June 7, 2006; P.A. 07-53 amended Subsec. (a) to define “routine general medical examination” to exclude annual gynecological examinations, and amended Subsec. (b)(1) to replace “annual physical examination” with “routine general medical examination”; P.A. 08-184 amended Subsec. (a) by deleting definitions of “patient” and “routine general medical examination” and amended Subsec. (b) by deleting former Subdivs. (1) and (2), redesignating existing Subdivs. (3) and (4) as new Subdivs. (1) and (2) and making technical changes.






Chapter 368i - Anatomical Donations

Section 19a-270 - (Formerly Sec. 19-139). Bodies for anatomical purposes.

The first selectman of any town, the mayor of any city, the administrative head of any state correctional institution or the superintendent or person in charge of any almshouse, asylum, hospital, morgue or other public institution which is supported, in whole or in part, at public expense, having in his or her possession or control the dead body of any person which, if not claimed as provided in this section, would have to be buried at public expense, or at the expense of any such institution, shall, immediately upon the death of such person, notify such person's relatives thereof, if known, and, if such relatives are not known, shall notify the person or persons bringing or committing such person to such institution. An acute care hospital official shall, not later than seven days after the date on which such body came into his or her possession or control, and such other official shall, not later than twenty-four hours after the time such body came into his or her possession or control, give notice thereof to the Department of Public Health and shall deliver such body to The University of Connecticut, Quinnipiac University, the Yale University School of Medicine or the University of Bridgeport College of Chiropractic or its successor institution, as said department may direct and in accordance with an agreement to be made among said universities in such manner as is directed by said department and at the expense of the university receiving the body, if The University of Connecticut, Quinnipiac University, Yale University, or the University of Bridgeport College of Chiropractic or its successor institution, at any time within one year, has given notice to any of such officials that such bodies would be needed for the purposes specified in section 19a-270b; provided any such body shall not have been claimed by a relative, either by blood or marriage, or a legal representative of such deceased person prior to delivery to any of said universities. The university receiving such body shall not embalm such body for a period of at least forty-eight hours after death, and any relative, either by blood or marriage, or a legal representative of such deceased person may claim such body during said period. If any such body is not disposed of in either manner specified in this section, it may be cremated or buried. When any person has in his or her possession or control the dead body of any person which would have to be buried at public expense or at the expense of any such institution, he or she shall, within forty-eight hours after such body has come into his or her possession or control, file, with the registrar of the town within which such death occurred, a certificate of death as provided in section 7-62b, unless such certificate has been filed by a funeral director. Before any such body is removed to any of said universities, the official or person contemplating such removal shall secure a removal, transit and burial permit which shall be delivered with the body to the official in charge of such university, who shall make return of such removal, transit and burial permit in the manner provided in section 7-66.

(1949 Rev., S. 4214; 1953, 1955, S. 2143d; 1963, P.A. 642, S. 18; 1967, P.A. 53; 1969, P.A. 699, S. 24; P.A. 77-614, S. 323, 610; P.A. 85-613, S. 52, 154; P.A. 92-11; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 18; P.A. 07-104, S. 6; P.A. 09-232, S. 23; P.A. 11-242, S. 41; P.A. 16-66, S. 24.)

History: 1963 act deleted sheriff, jailer and master of workhouse from list of officers required to notify relatives of death of person who may require burial at public expense; 1967 act added exception re bodies removed to universities under provisions of Sec. 7-70; 1969 act deleted county coroners, State Prison warden and state jail administrator from list of officers required to notify relatives of person's death and added to the list administrative heads of state correctional institutions; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-139 transferred to Sec. 19a-270 in 1983; P.A. 85-613 made technical change, substituting reference to Sec. 7-62b for reference to Sec. 7-62; P.A. 92-11 added the University of Bridgeport College of Chiropractic to list of institutions to which the section applies; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 replaced references to “burial or transit permit” with references to “burial transit removal permit” and deleted provision re no requirement to return body to town after removal to a university; P.A. 07-104 made technical changes and renamed burial transit removal permit as removal, transit and burial permit, effective July 1, 2007; P.A. 09-232 replaced reference to Sec. 7-72 with reference to Sec. 7-66; P.A. 11-242 added Quinnipiac University to list of institutions to which section applies; P.A. 16-66 added provision re acute care hospital official to notify department not later than 7 days after date dead body that would have to be buried at public expense comes into official's possession or control and deliver body to university as directed by department, and made technical changes.

Cited. 194 C. 635.



Section 19a-270a - (Formerly Sec. 19a-283). Disposition of remains of bodies.

The professors and teachers in the institutions designated in section 19a-270 shall dispose of the remains of all bodies, received in accordance with the provisions of this chapter, in a manner consistent with public propriety and as directed by the Department of Public Health, after the same have answered the purposes of study. Said department shall keep a record of the name, sex and last residence, if known, of each person whose body is so received.

(1949 Rev., S. 4216; 1953, S. 2145d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-141 transferred to Sec. 19a-283 in 1983; Sec. 19a-283 transferred to Sec. 19a-270a in 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Annotation to former section 19a-283:

Cited. 194 C. 635.



Section 19a-270b - (Formerly Sec. 19a-284). Bodies to be used for medical study.

Such bodies shall be used for the purposes of medical and surgical study only, in a manner consistent with public propriety, and in this state only.

(1949 Rev., S. 4217.)

History: Sec. 19-142 transferred to Sec. 19a-284 in 1983; Sec. 19a-284 transferred to Sec. 19a-270b in 1993.

Annotation to former section 19a-284:

Cited. 194 C. 635.



Section 19a-271 to 19a-279 - Donation of bodies for anatomical purposes: Generally.

Sections 19a-271 to 19a-279, inclusive, are repealed.

(1961, P.A. 268; 1969, P.A. 425, S. 1–9; P.A. 77-143, S. 1, 2; 77-614, S. 323, 610; P.A. 79-47, S. 5; 79-556; 79-631, S. 102, 111; P.A. 80-190, S. 7; P.A. 86-88; P.A. 88-318, S. 14, 15.)



Section 19a-279a to 19a-281 - Anatomical gifts: Definitions. Making, amending, revoking and refusing to make an anatomical gift by an individual. Classes of persons who may make an anatomical gift of all or a part of decedent's body. Role of Chief Medical Examiner. Discussion and request re anatomical gift, search and notification re document of gift or evidence of refusal. Persons who may become donees, purposes for which anatomical gifts may be made. Delivery of document of gift. Rights and duties at death. Coordination of procurement and use. Examination, autopsy, liability. Transitional provision. Regulations. Sale of blood, tissue and organs. Prohibition against transfer for valuable consideration of any human organ for use in human transplantation; penalty. Removal of corneal or pituitary tissue during autopsy; authorization.

Sections 19a-279a to 19a-281, inclusive, are repealed, effective October 1, 2010.

(1971, P.A. 397; P.A. 79-278; P.A. 82-260; P.A. 88-318, S. 1–13, 15; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 60, 189; P.A. 95-257, S. 12, 21, 58; P.A. 98-172, S. 1, 2, 4; P.A. 99-102, S. 19; P.A. 99-120, S. 1, 2; P.A. 02-105, S. 5; P.A. 04-122, S. 3–6; P.A. 05-288, S. 76; P.A. 06-195, S. 62; P.A. 10-123, S. 31.)



Section 19a-282 - (Formerly Sec. 19-140). When the delivery of bodies is prohibited.

No notice shall be given, and no body delivered, under the provisions of section 19a-270, in the case of a person dying of Asiatic cholera, yellow fever, scarlet fever, typhus fever, smallpox, diphtheria, membranous croup or measles; nor shall the body of any person known to any such officer to have relatives, either by blood or marriage, be delivered without their consent; nor shall the body of any person detained on civil process or for trial for any criminal offense, or of any traveler or stranger other than a tramp or vagrant, or of a person who is known to have expressed a desire that his body should be buried, be so delivered. The body of any person so delivered, if subsequently claimed by any relative or friend for burial, shall be given up to him for that purpose.

(1949 Rev., S. 4215; 1953, S. 2144d.)

History: Sec. 19-140 transferred to Sec. 19a-282 in 1983.

Cited. 194 C. 635.



Section 19a-283 and 19a-284 - Transferred

Transferred to Secs. 19a-270a and 19a-270b, respectively.



Section 19a-285 - (Formerly Sec. 19-142a). Consent by minor to medical, dental, health or hospital services for child.

(a) Any minor who has been married or who has borne a child may give effective consent to medical, dental, health and hospital services for his or her child.

(b) Any such minor who has given effective consent as provided in subsection (a) of this section shall be legally liable for any fees, costs or expenses incurred as a result of the rendering of any such service.

(1971, P.A. 304, S. 1–3; P.A. 73-616, S. 16.)

History: P.A. 73-616 deleted Subsec. (a) re consent of minors 18 or older for medical, dental, health and hospital services and for organ transplants and relettered remaining Subsecs. accordingly; Sec. 19-142a transferred to Sec. 19a-285 in 1983.



Section 19a-285a - Donation of blood by minors.

Any person who is seventeen years of age or older shall have the legal capacity, without written authorization of his or her parent or guardian, to donate blood or any component thereof and to consent to the withdrawal of blood from his or her body, in conjunction with any voluntary blood donation program.

(P.A. 83-294.)



Section 19a-286 - (Formerly Sec. 19-143). Autopsy consent. Autopsy arrangements, rights and responsibilities. Informed autopsy consent form.

(a) Whenever any person dies and no postmortem examination or autopsy has been ordered pursuant to subsection (b) of section 19a-406, no physician shall conduct or assist in conducting any postmortem examination or autopsy upon the body of such deceased person without first obtaining the consent of whichever one of the following persons, eighteen years of age or older, assumes custody of the body for the purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, friend, a person designated by the deceased person in accordance with section 45a-318 or any person charged by law with the responsibility for burial. If two or more persons assume custody of the body, consent of one of them shall be deemed sufficient. Prior to January 1, 2002, any such consent may be in writing or may be given by telegram, and any telegram purporting to have been sent by a person authorized to give such consent shall be conclusively presumed to have been sent by such person, or may be given by telephone, provided a record of any such consent by telephone shall be kept by such physician for not less than three years. On and after January 1, 2002, such consent shall be made pursuant to subsection (c) of this section, provided such consent may be communicated in person, by telephone, electronically, by mail or by courier. If the physician who is to conduct or assist in conducting any postmortem examination or autopsy, after due inquiry and diligence, is unable to find any person authorized to give consent as provided for in this subsection, such postmortem examination or autopsy may be made by such physician without such consent but only after a reasonable time, which shall not be less than twelve hours nor more than forty-eight hours, has elapsed. Any person violating any provision of this subsection or subsection (b) of this section shall be fined not more than five hundred dollars.

(b) Any person authorized to consent to an autopsy under subsection (a) of this section may make arrangements for an autopsy to be performed at any institution that routinely performs autopsies by any physician who is qualified to perform autopsies at such institution. The person requesting the autopsy shall be responsible for arranging for the autopsy and any necessary associated services and for the payment of any costs incurred. Information concerning the rights and responsibilities under this subsection shall be contained in the institution's patient bill of rights and shall be included in all written material that describes the institution's autopsy policy. A copy of the institution's patient bill of rights containing such information shall be given to the person who assumes custody of the body of the deceased person prior to the signing of an autopsy consent form by the person who assumes such custody. The institution shall provide such information in writing in a language understood by the person who assumes custody of the body of the deceased person.

(c) Not later than January 1, 2002, the Commissioner of Public Health, in consultation with the Chief Medical Examiner, shall develop minimum requirements for an informed autopsy consent form that: (1) Includes clear information naming the institution and department that will perform the autopsy; (2) provides the family member or other person who assumes custody of the body of the deceased person as provided in subsection (a) of this section with an opportunity to place any restrictions or limitations on the autopsy or to express any concerns that such family member or other person may have; and (3) provides for documented and witnessed consent. Such minimum requirements shall include procedures for the oral communication of the information required by subdivisions (1) to (3), inclusive, of this subsection, including communication by telephone, as provided in subsection (a) of this section, and shall include procedures for the written or telephonic acknowledgment of receipt of an institution's patient bill of rights containing its autopsy policy. Such minimum requirements shall not be deemed to be regulations, as defined in section 4-166.

(1949 Rev., S. 4219; 1953, S. 2147d; 1969, P.A. 699, S. 25; 1971, P.A. 426; P.A. 99-72; P.A. 01-122.)

History: 1969 act replaced reference to deaths “not caused by, or ... the result of, the criminal act, omission or negligence of another” with reference to deaths where “no postmortem examination or autopsy has been ordered ...”; 1971 act replaced “written” consent with consent “in writing” and allowed consent by telephone, provided that record of telephone consent be kept by physician for at least three years; Sec. 19-143 transferred to Sec. 19a-286 in 1983; P.A. 99-72 designated existing provisions as Subsec. (a) and added new Subsec. (b) re autopsy by nonaffiliated physician; P.A. 01-122 amended Subsec. (a) by adding provision re person designated in accordance with Sec. 45a-318, adding provision re consent in accordance with Subsec. (c) and making technical changes, amended Subsec. (b) by replacing provisions re autopsy performance or attendance by a nonaffiliated physician with provisions re autopsy arrangements, rights, responsibilities and information, and added new Subsec. (c) re informed autopsy consent form.

Statute not applicable to autopsy of stillborn nonviable fetus with a gestational age of 19 weeks. 46 CS 204.



Section 19a-287 - (Formerly Sec. 19-144). Penalty.

Any selectman, or mayor, the Chief Medical Examiner or deputy medical examiner or an assistant medical examiner, or the administrative head of any state correctional institution, or the superintendent or person in charge of any almshouse, asylum, hospital, morgue or other public institution which is supported, in whole or in part, at public expense, who delivers a corpse, for the purposes of medical and surgical study, to any person in violation of any provision of this chapter, or any person who violates any provision of this chapter for which no other penalty is prescribed, or any person knowing that the deceased had relatives, either by blood or marriage, who desired to give the body a decent burial, or to whom the deceased had expressed a desire that his body should be buried, who wilfully neglects or refuses to give information thereof to the persons in charge of such body, having reasonable opportunity for so doing and having knowledge of the fact that such body may be delivered for medical or surgical purposes, shall be fined not more than five hundred dollars.

(1949 Rev., S. 4220; 1963, P.A. 642, S. 19; 1969, P.A. 425, S. 10; 699, S. 26.)

History: 1963 act deleted obsolete references to delivery by sheriff or jailer, substituting state jail administrator; 1969 acts deleted coroners, added chief, deputy and assistant medical examiners and replaced state jail administrator with administrative heads of state correctional institutions and replaced masters of almshouses, asylums, hospitals, etc. with superintendents or persons in charge of such facilities as persons subject to fine; Sec. 19-144 transferred to Sec. 19a-287 in 1983.



Section 19a-288 - (Formerly Sec. 19-145). Delivering or receiving corpse for speculation; penalty.

Any person who delivers or receives a corpse for the purpose of speculation or pecuniary profit shall be fined not more than one thousand dollars and imprisoned not more than one year.

(1949 Rev., S. 4221.)

History: Sec. 19-145 transferred to Sec. 19a-288 in 1983.



Section 19a-289 - Short title: Revised Uniform Anatomical Gift Act.

Sections 19a-289 to 19a-289v, inclusive, may be cited as the “Revised Uniform Anatomical Gift Act.”

(P.A. 10-123, S. 1.)



Section 19a-289a - Definitions.

As used in sections 19a-289a to 19a-289v, inclusive, unless the context otherwise requires:

(1) “Adult” means an individual who is at least eighteen years of age.

(2) “Agent” means an individual:

(A) Authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(B) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) “Anatomical gift” means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research or education.

(4) “Decedent” means a deceased individual whose body or part is or may be the source of an anatomical gift, including a stillborn infant and, subject to restrictions imposed by law other than the provisions of sections 19a-289a to 19a-289v, inclusive, a fetus.

(5) “Disinterested witness” (A) means a witness other than the spouse, child, parent, sibling, grandchild, grandparent or guardian of the individual who makes, amends, revokes or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual, and (B) does not include a person to whom an anatomical gift could pass under section 19a-289j.

(6) “Document of gift” means a donor card or other record used to make an anatomical gift, including a statement or symbol on an operator's license or identification card or inclusion in a donor registry.

(7) “Donor” means an individual whose body or part is the subject of an anatomical gift.

(8) “Donor registry” means the state donor registry maintained pursuant to the provisions of section 14-42a and includes any other database that identifies donors and conforms with the provisions of section 19a-289s.

(9) “Eye bank” means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or portions of human eyes.

(10) “Guardian” (A) means a person appointed by a court to make decisions regarding the support, care, education, health or welfare of an individual, and (B) does not include a guardian ad litem.

(11) “Hospital” means a facility licensed as a hospital under chapter 368v or the law of any other state or a facility operated as a hospital by the United States, a state or a subdivision of a state.

(12) “Identification card” means an identification card issued by the Department of Motor Vehicles.

(13) “Knows” or “knowingly” means to have actual knowledge.

(14) “Minor” means an individual who is under eighteen years of age.

(15) “Operator's license” means a license or permit issued by the Department of Motor Vehicles to operate a vehicle, whether or not conditions are attached to such license or permit.

(16) “Organ procurement organization” means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) “Parent” means a parent whose parental rights have not been terminated.

(18) “Part” (A) means an organ, an eye or tissue of a human being, and (B) does not include the whole body.

(19) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) “Physician” means an individual authorized to practice medicine or osteopathy under chapter 370 or the law of any other state.

(21) “Procurement organization” means a person licensed, accredited or approved under federal laws or the laws of any state, as a nonprofit organ procurement organization, eye or tissue bank.

(22) “Prospective donor” means an individual, except for an individual who has made a refusal, who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research or education.

(23) “Reasonably available” means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) “Recipient” means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) “Refusal” means a record created under section 19a-289f that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) “Sign” means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound or process.

(28) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) “Technician” means an individual, including an enucleator, determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited or regulated under federal or state law.

(30) “Tissue” means a portion of the human body other than an organ or an eye, and excludes blood unless such blood is donated for the purpose of research or education.

(31) “Tissue bank” means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue.

(32) “Transplant hospital” means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

(P.A. 10-123, S. 2.)



Section 19a-289b - Scope.

The provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive, apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

(P.A. 10-123, S. 3.)



Section 19a-289c - Persons who may make an anatomical gift during the life of the donor.

Subject to the provisions of section 19a-289g, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research or education in the manner provided in section 19a-289d by: (1) The donor, if the donor is an adult or if the donor is a minor and is: (A) Emancipated; or (B) authorized under state law to apply for an operator's license or identification card; (2) an agent of the donor, including, but not limited to, a health care representative appointed under section 19a-576, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift; (3) a parent of the donor, if the donor is an unemancipated minor; or (4) the donor's guardian.

(P.A. 10-123, S. 4.)



Section 19a-289d - Methods of making anatomical gifts.

(a) A donor may make an anatomical gift: (1) By authorizing donor designation in a donor registry; (2) by means of a will; (3) during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or (4) through execution of a record pursuant to subsection (b) of this section.

(b) A donor or other person authorized to make an anatomical gift under section 19a-289c may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall: (1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and (2) state that it has been signed and witnessed as provided in subdivision (1) of this subsection.

(c) Revocation, suspension, expiration or cancellation of an operator's license or identification card issued to a donor shall not invalidate an anatomical gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death shall not invalidate the gift.

(P.A. 10-123, S. 5.)



Section 19a-289e - Methods of amending or revoking an anatomical gift.

(a) Subject to the provisions of section 19a-289g, a donor or other person authorized to make an anatomical gift under section 19a-289c may amend or revoke an anatomical gift by: (1) A record signed by (A) the donor; (B) the other person; or (C) subject to subsection (b) of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or (2) a subsequently executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subparagraph (C) of subdivision (1) of subsection (a) of this section shall: (1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and (2) state that such record has been signed and witnessed as provided for in subsection (a) of this section.

(c) Subject to the provisions of section 19a-289g, a donor or other person authorized to make an anatomical gift under section 19a-289c may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this section.

(P.A. 10-123, S. 6.)



Section 19a-289f - Methods of refusing to make an anatomical gift.

(a) An individual may refuse to make an anatomical gift of the individual's body or part by: (1) A record signed by: (A) The individual; or (B) subject to the provisions of subsection (b) of this section, another individual acting at the direction of the individual if the individual is physically unable to sign; (2) the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or (3) any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subparagraph (B) of subdivision (1) of subsection (a) of this section shall: (1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and (2) state that such record has been signed and witnessed as provided for in subsection (a) of this section.

(c) An individual who has made a refusal may amend or revoke such refusal: (1) In the manner provided in subsection (a) of this section for making a refusal; (2) by subsequently making an anatomical gift pursuant to section 19a-289d that is inconsistent with the refusal; or (3) by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in subsection (g) of section 19a-289g, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

(P.A. 10-123, S. 7.)



Section 19a-289g - Effect of anatomical gift, amendment, revocation or refusal.

(a) Except as provided in subsection (g) of this section and subject to the provisions of subsection (f) of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under section 19a-289d or an amendment to an anatomical gift of the donor's body or part under section 19a-289e.

(b) A donor's revocation of an anatomical gift of the donor's body or part under section 19a-289e is not a refusal and does not bar another person specified in section 19a-289c or 19a-289h from making an anatomical gift of the donor's body or part under section 19a-289d or 19a-289i.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under section 19a-289d or an amendment to an anatomical gift of the donor's body or part under section 19a-289e, another person may not make, amend or revoke the gift of the donor's body or part under section 19a-289i.

(d) A revocation of an anatomical gift of a donor's body or part under section 19a-289e by a person other than the donor shall not preclude another person from making an anatomical gift of the body or part under section 19a-289d or 19a-289i.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 19a-289c, (1) an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person; and (2) an anatomical gift of a part for one or more of the purposes set forth in section 19a-289c is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under section 19a-289d or 19a-289i.

(f) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(g) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.

(P.A. 10-123, S. 8.)



Section 19a-289h - Priority of persons who may make an anatomical gift of a decedent's body or part.

(a) Subject to the provisions of subsections (b) and (c) of this section and unless precluded by section 19a-289f or 19a-289g, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent who could have made an anatomical gift under subdivision (2) of section 19a-289c immediately before the decedent's death;

(2) The spouse of the decedent;

(3) A person designated by the decedent pursuant to section 1-56r;

(4) Adult children of the decedent;

(5) Parents of the decedent;

(6) Adult siblings of the decedent;

(7) Adult grandchildren of the decedent;

(8) Grandparents of the decedent;

(9) An adult who exhibited special care and concern for the decedent;

(10) The persons who were acting as the guardians or conservator of the person of the decedent at the time of death; and

(11) Any other person having the authority to dispose of the decedent's body.

(b) If there is more than one member of a class listed in subdivision (1), (3), (4), (5), (6), (7), (8) or (10) of subsection (a) of this section entitled to make an anatomical gift, an anatomical gift may be made by any member of the class unless that member or a person to which the gift may pass under section 19a-289j knows of an objection by any other member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a higher priority class under subsection (a) of this section is reasonably available to make or to object to the making of an anatomical gift.

(P.A. 10-123, S. 9.)



Section 19a-289i - Methods of making or revoking an anatomical gift of a decedent.

(a) A person authorized to make an anatomical gift under section 19a-289h may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to the provisions of subsection (c) of this section, an anatomical gift by a person authorized under section 19a-289h may be amended or revoked orally or in a record by any member of a higher priority class under subsection (a) of section 19a-289h, who is reasonably available. If more than one member of such higher priority class is reasonably available, the gift made by a person authorized under section 19a-289h may be: (1) Amended, only if a majority of the reasonably available higher priority class members agree to the amending of the gift; or (2) revoked, only if a majority of the reasonably available higher priority class members agree to the revoking of the gift or they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) of this section is effective only if the procurement organization, transplant hospital or physician or technician knows of the revocation before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient.

(P.A. 10-123, S. 10.)



Section 19a-289j - Persons who may receive an anatomical gift. Purpose of anatomical gift.

(a) An anatomical gift may be made to the following persons named in the document of gift: (1) A hospital; accredited medical school, dental school, college or university; organ procurement organization; or other appropriate person, for research or education; (2) subject to the provisions of subsection (b) of this section, a named individual designated by the person making the anatomical gift if the individual is the recipient of the part; or (3) an eye bank or tissue bank.

(b) If an anatomical gift to an individual under subdivision (2) of subsection (a) of this section cannot be transplanted into the individual, the part passes in accordance with the provisions of subsection (g) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) of this section but identifies the purpose for which an anatomical gift may be used, the following provisions shall apply: (1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank; (2) if the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank; (3) if the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ; and (4) if the part is an organ, an eye or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For purposes of subsection (c) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but such purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable for those purposes, if the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) of this section and does not identify the purpose of the gift, the gift passes in accordance with the provisions of subsection (g) of this section and the parts shall be used for transplantation or therapy, if suitable, and if not suitable for those purposes, may be used for research or education.

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as “donor”, “organ donor” or “body donor”, or by a symbol or statement of similar import, the gift passes in accordance with the provisions of subsection (g) of this section and the parts shall be used for transplantation or therapy, if suitable, and if not suitable for those purposes, may be used for research or education.

(g) In accordance with subsections (b), (e) and (f) of this section, the following provisions shall apply: (1) If the part is an eye, the gift passes to the appropriate eye bank; (2) if the part is tissue, the gift passes to the appropriate tissue bank; and (3) if the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (2) of subsection (a) of this section, passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to the provisions of subsections (a) to (h), inclusive, of this section or the decedent's body or part is not used for transplantation, therapy, research or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 19a-289d or 19a-289i, or if the person knows that the decedent made a refusal under section 19a-289f that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subdivision (2) of subsection (a) of this section, nothing in this section shall affect the allocation of organs for transplantation or therapy.

(P.A. 10-123, S. 11.)



Section 19a-289k - Persons responsible for making a reasonable search of donor intent to make an anatomical gift.

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal: (1) A law enforcement officer, firefighter, paramedic or other emergency rescuer finding the individual; and (2) if no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located as a result of the search required pursuant to subsection (a) of this section and the individual or deceased individual to whom such search relates is taken to a hospital, the person responsible for conducting such search shall send the document of gift or refusal to the hospital.

(c) A person shall not be subject to criminal or civil liability for failing to discharge the duties imposed by this section, but may be subject to administrative sanctions.

(P.A. 10-123, S. 12.)



Section 19a-289l - Delivery of document of gift.

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 19a-289j.

(P.A. 10-123, S. 13.)



Section 19a-289m - Rights and responsibilities of a procurement organization. Donee's rights. Procedures for removing or transplanting donated body parts.

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Department of Motor Vehicles and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization shall be allowed reasonable access to information contained in records maintained by the Department of Motor Vehicles in accordance with the provisions of subsection (f) of section 14-10 to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to assess the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During such examination period, measures necessary to maintain the potential medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless otherwise prohibited by law, at any time after a donor's death, the person to which a part passes under section 19a-289j may conduct any reasonable examination necessary to assess the medical suitability of the body or part for its intended purpose.

(e) Unless otherwise prohibited by law, an examination undertaken pursuant to subsection (c) or (d) of this section may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital pursuant to subsection (a) of this section, a procurement organization shall make a reasonable search for any person listed in section 19a-289h having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended or revoked, the procurement organization shall promptly advise the other person of all relevant information.

(h) Subject to the provisions of subsection (i) of section 19a-289j, the rights of any person to which a part passes under section 19a-289j shall be superior to the rights of all others with respect to the part. Such person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and sections 19a-289 to 19a-289v, inclusive, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 19a-289j, upon the death of the donor and before embalming, burial or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A licensed physician or technician possessing the requisite skills and qualifications may remove a donated part from the body of a donor.

(P.A. 10-123, S. 14.)



Section 19a-289n - Agreements between hospitals and procurement organizations.

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

(P.A. 10-123, S. 15.)



Section 19a-289o - Prohibition against transfer for valuable consideration of any part. Permissible charges.

(a) Except as provided in subsection (b) of this section, a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death shall be guilty of a class A misdemeanor.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation or disposal of a part.

(P.A. 10-123, S. 16.)



Section 19a-289p - Prohibited acts re document of gift.

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal shall be guilty of a class A misdemeanor.

(P.A. 10-123, S. 17.)



Section 19a-289q - Immunity. Implied warranties not applicable. Determining whether an anatomical gift has been made.

(a) A person that acts in accordance with sections 14-42 and 19a-289 to 19a-289v, inclusive, or with the applicable anatomical gift law of another state, or attempts in good faith to do so, shall not be liable for the act in a civil action, criminal prosecution or administrative proceeding. Following a donor's designation in a donor registry, signed statement by a donor or a donor card shall be prima facie evidence of good faith attempt by a person to conform to the donor's intent.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) Implied warranties of merchantability and fitness shall not be applicable to human organs, tissues, eyes or human blood or blood plasma. Provision of such organs, tissues, eyes, blood, blood plasma and components, derivative or fractions thereof, shall not be considered commodities subject to sale or barter, but shall be considered as medical services.

(d) In determining whether an anatomical gift has been made, amended or revoked under the provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive, a person may rely upon representations of an individual listed in subdivisions (2) to (8), inclusive, of subsection (a) of section 19a-289h, relating to such individual's relationship to the donor or prospective donor unless the person knows that the individual's representation is untrue.

(P.A. 10-123, S. 18.)



Section 19a-289r - Choice of law.

(a) A document of gift is valid if executed in accordance with: (1) The provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive; (2) the laws of the state or country where such document was executed; or (3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

(P.A. 10-123, S. 19.)



Section 19a-289s - Requirements re donor registry.

(a) A donor registry shall be: (1) A database that includes individuals who have made an anatomical gift; (2) accessible to a procurement organization in order to allow such procurement organization the ability to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made an anatomical gift; and (3) accessible for the purposes of this subsection seven days a week, twenty-four hours per day. Nothing in this subsection shall be construed to require the Department of Motor Vehicles to provide access to data maintained by the department under section 14-42a in any manner that is inconsistent with said section 14-42a.

(b) Personally identifiable information on a donor registry concerning a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor or person that made the anatomical gift for any purpose other than to determine whether the donor or prospective donor has made an anatomical gift.

(c) Nothing in this section shall prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such established registry shall comply with the requirements of subsections (a) and (b) of this section.

(P.A. 10-123, S. 20.)



Section 19a-289t - Office of the Chief Medical Examiner to cooperate with procurement organizations.

Subject to the provisions of chapter 368q, the Office of the Chief Medical Examiner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research or education.

(P.A. 10-123, S. 21.)



Section 19a-289u - Uniformity of application and construction of act.

In applying and construing the provisions of the Revised Uniform Anatomical Gift Act, consideration shall be given to the need to promote uniformity of the law with respect to the subject matter among states that enact said uniform act.

(P.A. 10-123, S. 22.)



Section 19a-289v - Relation to Electronic Signatures in Global and National Commerce Act.

Sections 19a-289 to 19a-289v, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001 et seq., but do not modify, limit or supersede Section 101(c) of that act, 15 USC Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC Section 7003(b).

(P.A. 10-123, S. 23; P.A. 15-14, S. 20.)

History: P.A. 15-14 made a technical change.






Chapter 368j - Cemeteries

Section 19a-295 - (Formerly Sec. 19-146). Ownership and management of burial grounds. Town appropriations.

Towns and ecclesiastical societies may procure and hold lands for burial grounds and provide a hearse and pall for the burial of the dead. Cemeteries may be acquired, owned and managed and controlled by such towns and ecclesiastical societies, and by cemetery associations heretofore incorporated or incorporated as provided in section 19a-296, and by no other persons, firms or corporations. Any town may appropriate annually such sum as may be necessary to maintain and properly care for public cemeteries and public burying grounds owned or controlled by such town, and any town may appropriate annually such sums as may be necessary to aid in the maintenance and care of public cemeteries and public burying grounds owned or controlled by ecclesiastical societies or cemetery associations.

(1949 Rev., S. 4703; 1953, S. 2358d.)

History: Sec. 19-146 transferred to Sec. 19a-295 in 1983.

See Sec. 19a-91 re transportation of bodies.

See Sec. 25-41 prohibiting location of cemetery within one-half mile of reservoir.

Annotations to former section 19-146:

Section authorizes ancient practice. 77 C. 84.

Cited. 29 CS 292.



Section 19a-296 - (Formerly Sec. 19-147). Cemetery associations.

(a) Cemetery associations shall be organized in accordance with the provisions of sections 33-1025 to 33-1047, inclusive, and shall not be conducted for the purposes of speculation in cemetery lots and property, or for private gain, either directly or indirectly, to any of the members of any such association; and land for the enlargement of a cemetery may be taken in accordance with the provisions of section 48-18.

(b) The board of directors or board of trustees of any cemetery association shall hold an annual meeting of the association. At such annual meeting, the board shall accept an annual financial statement that shall contain an accounting of income and expenses of the cemetery association for the preceding fiscal year and an accounting of assets owned by the association. Such financial statement shall be included in the minutes of the annual meeting at which such financial statement was accepted. The board shall retain the minutes of such annual meeting for a period of not less than twenty years after such meeting.

(c) No officer, director or trustee of a cemetery association may serve as an officer, director or trustee of any company that manages or operates any aspect of the cemetery.

(d) Any interested party may petition the probate court for the district within which the cemetery owned or controlled by a cemetery association is located to require disclosure of the minutes of an annual meeting of the cemetery association including any financial statement required to be included in such minutes. The court may, after hearing, with notice to all interested parties, grant the petition and require disclosure of such minutes for such periods of time as it determines are reasonable and necessary on finding that: (1) The petitioner has an interest in the minutes sufficient to warrant disclosure, and (2) the petition is not for the purpose of harassment.

(1949 Rev., S. 4704; 1959, P.A. 617, S. 109; P.A. 96-256, S. 184, 209; P.A. 05-197, S. 2.)

History: 1959 act deleted reference to section 33-146, substituting sections 33-423 to 33-432; Sec. 19-147 transferred to Sec. 19a-296 in 1983; P.A. 96-256 replaced reference to Secs. 33-423 to 33-432, inclusive, with Secs. 33-1025 to Sec. 33-1047, inclusive, effective January 1, 1997; P.A. 05-197 designated existing provisions as Subsec. (a) and added Subsecs. (b) re annual meeting and financial statement, (c) re officers, directors and trustees and (d) re petition for disclosure of minutes and financial statement.

See Sec. 19a-314 re penalty for violation of this section.

Annotations to former section 19-147:

Special law authorizing one cemetery association to take land of another upheld. 77 C. 83. Association may still hold title to land, though all rights of burial are disposed of. 83 C. 204. Condemnation of land. 87 C. 428. Right of eminent domain is specifically given to the owner of any cemetery. 168 C. 447. Cited. 180 C. 680.

Cited. 16 CS 327; 29 CS 292.



Section 19a-297 - (Formerly Sec. 19-148). Bylaws. Sexton.

The selectmen of towns, cemetery associations or ecclesiastical societies, having the care of cemeteries, may (1) enact bylaws providing for the care and management of all burial lots, and the protection of all shrubs, trees, fences and monuments thereon, provided no such bylaws shall (A) require or result in the removal or banishing of any undamaged United States flag or armed forces service marker, including flagholders provided by veterans organizations, from any grave site, or (B) restrict the placement of United States flags on the graves of veterans from the Friday before Memorial Day in each year until the Monday after the fourth of July, and (2) appoint superintendents and sextons for such cemeteries. Such superintendents and sextons shall have the exclusive right to direct the opening of graves, and no grave shall be opened in any cemetery except with the consent of the superintendent or sexton. Any person to whom such bylaws have been made known who violates the same shall be fined not more than ten dollars. The incorporators, organizers or members of any cemetery association or, if no incorporators, organizers or members are living, the owners of burial lots therein, by a majority vote, may, at any meeting called for that purpose, amend its articles of association or its bylaws.

(1949 Rev., S. 4710; 1957, P.A. 13, S. 92; 1967, P.A. 161, S. 1; P.A. 79-105; P.A. 80-483, S. 79, 186; P.A. 96-209, S. 1; P.A. 09-5, S. 1; P.A. 13-44, S. 2.)

History: 1967 act added proviso re flag or service marker; P.A. 79-105 added flagholders provided by veterans organizations in proviso; P.A. 80-483 made technical grammar corrections; Sec. 19-148 transferred to Sec. 19a-297 in 1983; P.A. 96-209 added “or members” after “organizers”; P.A. 09-5 designated existing provisions re bylaws as Subdiv. (1), designated existing bylaw prohibition therein as Subpara. (A), added Subpara. (B) therein re bylaw prohibition against restriction on placement of United States flags on veterans' graves, designated existing provision re appointment of superintendents and sextons as Subdiv. (2) and made technical changes, effective May 4, 2009; P.A. 13-44 amended Subdiv. (1)(B) by changing dates for placing flags on veterans' graves from Saturday before Memorial Day to Friday before Memorial Day.

See Sec. 7-66 re duties of sextons.

See Sec. 7-71 re required reporting of sexton's name to town registrar.

See Sec. 19a-309 re headstones at soldiers' graves.

Annotations to former section 19-148:

Bylaw forbidding any person to cut herbage without permission upheld; section applies to a stock corporation. 78 C. 90.

Cited. 29 CS 292.



Section 19a-298 - (Formerly Sec. 19-149). Cemetery associations with capital stock organized prior to 1855.

Cemetery associations having capital stock and organized under the general law as to incorporating burial societies prior to 1855 may, when the principal and interest of the subscriptions for capital stock have been repaid and no dividends have been paid for sixty-five years, amend the articles of association by a majority vote of the stock present and voting at a special meeting of such association called for the purpose.

(1949 Rev., S. 4722.)

History: Sec. 19-149 transferred to Sec. 19a-298 in 1983.



Section 19a-299 - (Formerly Sec. 19-150). Trust funds for care of cemeteries.

Towns, ecclesiastical societies and cemetery associations may receive and hold in trust donations, the income of which is to be used wholly or in part for the care or improvement of their cemeteries and burial lots or of private lots within such cemeteries or elsewhere. All such donations shall be invested as by law required for the investment of trust funds, except when otherwise authorized by the donors. The principal of two or more such trust funds may be combined and merged in a single fund for the purpose of the investment of the same.

(1949 Rev., S. 4712; 1957, P.A. 329, S. 1.)

History: Sec. 19-150 transferred to Sec. 19a-299 in 1983.

See Sec. 33-264g authorizing receipt of funds derived by gift or devise.

Annotations to former section 19-150:

Cemetery association is not a benevolent society. 73 C. 678. Ecclesiastical society can accept gift, portion of which is to be devoted to a cemetery and the balance to maintaining its church. 82 C. 188. Cited. 151 C. 527.



Section 19a-300 - (Formerly Sec. 19-151). Funds for care of cemetery lots.

Money declared by an instrument in writing to be intended for the perpetual care, maintenance, improvement or embellishment of any cemetery in this state, or of any lot or plot therein, to an amount not less than one hundred dollars, may be deposited with the State Treasurer who shall, in the name of the state, receive and receipt therefor. Each depositor shall, at the time of making such deposit, file with the State Treasurer and with the Secretary of the State a copy of such instrument. The State Treasurer shall invest the money deposited with the State Treasurer under the provisions of this section, in the name of the state, in bonds or other obligations of the state or other securities in which the State Treasurer is authorized to invest money on behalf of the state; and, on the first days of February and August annually, the State Treasurer shall pay over the accrued interest thereof to the treasurer of the town in which the cemetery is located, and the same shall be expended in the same manner as the income of funds donated to towns under the provisions of section 19a-304. At the time of paying such interest the State Treasurer shall inform the person to whom it is paid of the purpose to which it is to be applied, as stated in the copy of such instrument, and such person shall thereupon apply it to such purpose.

(1949 Rev., S. 4713; 1959, P.A. 152, S. 51; P.A. 10-32, S. 73.)

History: 1959 act deleted references to county and county treasurer, county government having been abolished and substituted references to state; Sec. 19-151 transferred to Sec. 19a-300 in 1983; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 19a-301 - (Formerly Sec. 19-152). Establishment and management of perpetual funds. Accounting.

(a) Any cemetery association, organized as provided by law, may, by vote of the directors or members of such association, set aside the surplus funds of such association as a perpetual fund. Such fund shall be invested in accordance with the provisions of the statutes concerning the investment of trust funds. Such fund, together with any donation received by an ecclesiastical society or cemetery association pursuant to section 19a-303, shall be under the control, management and supervision of a committee of not fewer than three persons elected by such association or society. Such ecclesiastical society or cemetery association shall meet at least once annually. The treasurer of such society or association shall be, ex officio, the treasurer of such committee, and shall give bond, with surety, to the satisfaction of such committee, for the faithful discharge of his duties. He shall expend the income from such fund or donation for the management, care and maintenance of any cemetery owned or controlled by such ecclesiastical society or cemetery association, or for the purpose set forth in the instrument or declaration of trust regulating the use of such donation or fund if such instrument or declaration of trust should otherwise provide, at the times and in the manner designated by such society or association. The treasurer shall annually, on or before July first, make a report to such society or association, stating the income received, to whom it has been paid, the amount and condition of the fund and how it is invested. A copy of such report shall be filed with the probate court for the district within which the cemetery owned or controlled by the society or association is located. Any treasurer who fails to file such report with the probate court shall be fined not more than fifty dollars.

(b) Any interested party may petition the probate court having jurisdiction under this section to require an accounting by the treasurer. The court may, after hearing, with notice to all interested parties, grant the petition and require an accounting for such periods of time as it determines are reasonable and necessary on finding that: (1) The petitioner has an interest in the fund sufficient to entitle him to an accounting; (2) cause has been shown that an accounting is necessary; and (3) the petition is not for the purpose of harassment. The court shall cause notice of the hearing on the account be given to such parties and in such manner as it directs.

(c) The action to submit an accounting to the court shall not subject the fund to the continuing jurisdiction of the court.

(d) Upon the allowance of any such account, the court shall determine the rights of the parties, subject to appeal as in other cases.

(1949 Rev., S. 4714; 1953, S. 2359d; P.A. 98-219, S. 12.)

History: Sec. 19-152 transferred to Sec. 19a-301 in 1983; P.A. 98-219 added Subsecs. (b), (c) and (d) re petition of Probate Court to require accounting of perpetual fund by Treasurer.



Section 19a-302 - (Formerly Sec. 19-153). Takeover of fund. Appointment of cemetery committee.

If at any time such association fails to comply with the provisions of section 19a-301, the selectmen of the town in which such cemetery is located shall take over the care of such fund and file an annual report with the Probate Court in accordance with the provisions of section 19a-301. The selectmen may appoint a cemetery committee consisting of not fewer than three or more than seven members who are residents of such town. If three members are appointed, one shall serve for a term of two years, one for a term of four years and one for a term of six years; if four members are appointed, one shall serve for a term of two years, one for a term of four years and two for a term of six years; if five members are appointed, one shall serve for a term of two years, two for a term of four years and two for a term of six years; if six members are appointed, two shall serve for a term of two years, two for a term of four years and two for a term of six years; and if seven members are appointed, two shall serve for a term of two years, two for a term of four years and three for a term of six years. Biennially thereafter, they may appoint one member for a term of six years to replace each member whose term expires. Such committee shall have all of the powers and duties of a committee established as provided in section 19a-301.

(1953, S. 2360d; P.A. 03-252, S. 24; P.A. 04-257, S. 37.)

History: Sec. 19-153 transferred to Sec. 19a-302 in 1983; P.A. 03-252 changed the number of members of cemetery committee from three to not fewer than three or more than seven, and revised provisions re terms for members; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 19a-303 - (Formerly Sec. 19-154). Acceptance of legacy.

Any town or ecclesiastical society, at any meeting warned and held for that purpose, may accept, upon the terms and conditions expressed by a testator in his will, any legacy intended as a provision for the enlargement, improvement or repair of any cemetery or any part thereof, in any town in this state.

(1949 Rev., S. 4715.)

History: Sec. 19-154 transferred to Sec. 19a-303 in 1983.



Section 19a-304 - (Formerly Sec. 19-155). Care of funds by towns.

Such a donation, when received by a town, shall, unless otherwise directed by the donor, be paid to the town treasurer; and the income therefrom shall be paid by such treasurer to such person as the selectmen may annually appoint to receive and expend such income. The person so appointed shall give a bond to the town for such sum as the selectmen may fix, with surety to their satisfaction, conditioned for the faithful performance of his duties; and thereupon such person shall expend such income pursuant to the terms of the instrument or declaration of trust regulating the use thereof, and, when no specific direction has been made by the donor relative to the expenditure of such income, or when the purpose specified is incapable of performance, or when there is a surplus of income after the directions of the trust have been fully complied with and performed, he shall expend the same wholly or in part for the general care or improvement of the cemeteries and burial lots or of private lots within such cemeteries in such town.

(1949 Rev., S. 4716; 1957, P.A. 329, S. 2.)

History: Sec. 19-155 transferred to Sec. 19a-304 in 1983.



Section 19a-305 - (Formerly Sec. 19-156). Probate Court may make allowance for care of lot.

The Court of Probate may allow, out of the estate of a deceased person in settlement before such court, such amount as it deems necessary for the perpetual care, or for care for such time as it determines, of the cemetery lot wherein the deceased is interred.

(1949 Rev., S. 4721.)

History: Sec. 19-156 transferred to Sec. 19a-305 in 1983.



Section 19a-306 - (Formerly Sec. 19-157). Cemeteries in adjoining towns.

When any cemetery association or ecclesiastical society owns or manages a cemetery or cemeteries in two adjoining towns, or in the town next adjoining the town in which such association or society is located, a certificate of the registrar of that one of such towns in which any person dies shall be sufficient to enable such association or society to bury such deceased person in any of the cemeteries owned or managed by it as aforesaid.

(1949 Rev., S. 4718.)

History: Sec. 19-157 transferred to Sec. 19a-306 in 1983.



Section 19a-307 - (Formerly Sec. 19-158). Sale of abandoned or unused lots.

Any town or any mutual nonstock cemetery association or corporation having charges legally assessed against any lot in the cemetery under its control or any holder of any such lot which have been due and unpaid for at least ten years shall be authorized to sell the unused portion of such lot in such manner as its legislative body or governing board, as the case may be, may direct, provided a notice shall be sent by registered or certified mail to any such lotholder and any other person known to be beneficially interested in any such lot, at the last-known address of such lotholder or other person, which notice shall substantially contain the information that, if such legally assessed charges are not paid within a year from the date of the issuance of such notice, such town, cemetery association or corporation may take over any unused portion of such lot for the purpose of sale, provided space shall be reserved for the surviving spouse, if any, of the original lotholder, if the surviving spouse would otherwise be eligible for burial in such cemetery under the rules and regulations governing burials in such cemetery. If such town, association or corporation is unable to determine any person known to be beneficially interested in any such lot, it shall cause to be published, in a newspaper having a circulation in the town in which the cemetery is located, at least once a week for three consecutive weeks, a notice containing the same information as is sent to any known lotholder or person known to be beneficially interested. The proceeds from the sale of such unused portion of such lots shall first be used to reimburse such town, association or corporation for any past due charges and costs of sale. The balance shall be placed in a perpetual care fund, the interest from which shall be expended in the care of such uncared-for lots in such cemetery as are designated by the legislative body of such town or the governing board of such cemetery, as the case may be.

(1949 Rev., S. 4705; 1957, P.A. 97; 1971, P.A. 172.)

History: 1971 act allowed towns, acting through their legislative bodies, to sell abandoned or unused lots in cemeteries under their control; Sec. 19-158 transferred to Sec. 19a-307 in 1983.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-308 - (Formerly Sec. 19-159). Care of neglected cemeteries. Civil and criminal liability for undertaking care and maintenance.

(a) In any town in which there is a burial ground or cemetery containing more than six places of interment and not under the control or management of any currently functioning cemetery association, that has been neglected and allowed to grow up to weeds, briars and bushes, or about which the fences have become broken, decayed or dilapidated, the selectmen of such town may cause such burial ground or cemetery to be cleared of weeds, briars and bushes, may mow the ground's lawn areas and may cause its fences or walls to be repaired and kept in orderly and decent condition and its memorial stones to be straightened.

(b) No municipality or employee, officer or agent of a municipality shall be civilly or criminally liable for undertaking the care and maintenance of a burial ground or cemetery, as described in subsection (a) of this section.

(1949 Rev., S. 4719; P.A. 14-217, S. 204.)

History: Sec. 19-159 transferred to Sec. 19a-308 in 1983; P.A. 14-217 designated existing provisions as Subsec. (a) and amended same by deleting “annually”, adding provision re mowing lawn areas and making technical changes, and added Subsec. (b) re civil and criminal liability for undertaking care and maintenance.

Annotation to former section 19-159:

Cited. 168 C. 447.



Section 19a-308a - Abandoned cemeteries. Acquisition by municipality. Notice requirements. Objections. Vesting of title with municipality.

(a) As used in this section, “abandoned cemetery” means a cemetery (1) in which no burial has occurred during the previous forty years and in which the lots or graves have not been maintained during the previous ten years except for maintenance rendered by the municipality in which such cemetery is located, (2) in which one burial has occurred in the past forty years, for which a permit was issued under section 7-65 after such burial, or (3) in which no lots have been sold in the previous forty years and in which most lots and graves have not been maintained during the previous ten years except for maintenance rendered by the municipality in which such cemetery is located.

(b) Any municipality may acquire an abandoned cemetery, including ownership of any occupied or unoccupied lots or grave sites in such cemetery. Such municipality may cause a survey of such cemetery to be completed in order to ascertain the extent of such cemetery. The municipality shall use due diligence in identifying any owners of the abandoned cemetery or any of the cemetery's occupied or unoccupied lots or grave sites and shall provide notice to such owners of the municipality's intention to acquire the abandoned cemetery. In the event that a municipality is unable to locate such an owner, the municipality shall publish notice of its intention to acquire the abandoned cemetery in a newspaper having a general circulation in such municipality. Such notice shall be published for a period of three consecutive weeks.

(c) The notice described in subsection (b) of this section shall give a basic description of the abandoned cemetery, by reference to the municipality's tax maps, and shall set a date and place where objections to the acquisition of the cemetery by the municipality will be heard.

(d) Any owner who receives notice pursuant to subsection (b) of this section may reassert his or her right of ownership over the abandoned cemetery, occupied or unoccupied lot or grave site, as applicable, by sending written notice of his or her objection to the municipality not later than fourteen days after his or her receipt of notice pursuant to subsection (b) of this section. Any owner who reasserts his or her rights pursuant to this subsection shall promptly comply with all municipal ordinances concerning such abandoned cemetery, occupied or unoccupied lot or grave site.

(e) In the event that no objection is received by the municipality pursuant to subsection (d) of this section not later than fifteen days after the last date of publication of the notice described in subsections (b) and (c) of this section, title to such abandoned cemetery and any occupied or unoccupied lots or graves shall vest in such municipality. Whenever title vests in a municipality pursuant to this subsection, such municipality shall record a confirmation of such vesting, including a basic description of the cemetery, on the land records of the municipality in which such cemetery is located.

(f) If title to an abandoned cemetery vests with a municipality pursuant to subsection (e) of this section, such municipality shall maintain title to such cemetery, shall not transfer title to such cemetery, and shall maintain the characteristics of such cemetery and make no changes in the use of such cemetery land. The municipality may appoint a superintendent or sexton for such cemetery pursuant to section 19a-297, and may appropriate funds as necessary for the care, maintenance and support of such cemetery.

(P.A. 09-232, S. 69; P.A. 10-18, S. 10.)

History: P.A. 09-232 effective July 8, 2009; P.A. 10-18 made a technical change in Subsec. (a)(2).



Section 19a-308b - Neglected cemetery account.

(a) There is established an account to be known as the “neglected cemetery account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Office of Policy and Management for the purposes of municipal maintenance of neglected burial grounds and cemeteries, as described in section 19a-308.

(b) Each municipality may apply for moneys in the account established pursuant to this section on a form and in such manner as prescribed by the Secretary of the Office of Policy and Management.

(P.A. 14-217, S. 205.)



Section 19a-309 - (Formerly Sec. 19-160). Headstones at soldiers' graves.

No cemetery association shall make or enforce any bylaw, order or regulation prohibiting the erection of any tombstone or headstone, provided by the state or otherwise, at the grave of any soldier, sailor or marine buried in such cemetery. Each association or officer thereof who violates any provision of this section shall be fined fifty dollars.

(1949 Rev., S. 4720.)

History: Sec. 19-160 transferred to Sec. 19a-309 in 1983.

See Sec. 19a-297 re authority of selectmen, cemetery associations or ecclesiastical societies to enact bylaws for management and care of burial lots.



Section 19a-310 - (Formerly Sec. 19-161). Approval of vaults above ground by Department of Public Health. Fees.

No person shall construct any vault, crypt, columbarium or mausoleum for public use, wholly or partially above the surface of the ground, to be used to contain the body of any dead person (1) unless the same is located within the confines of an established cemetery containing not less than five acres, which cemetery has been in existence and operation for a period of at least five years immediately preceding the time of the erection thereof, or (2) if located within a cemetery containing less than five acres, such location has been approved by the selectmen of any town, the mayor and council or board of aldermen of any city and the warden and burgesses of any borough; except that in any town, city or borough having a zoning commission or combined planning and zoning commission, such commission shall have the authority to grant such approval; nor until plans and specifications for such vault, crypt, columbarium or mausoleum are approved by the Department of Public Health and a fee of one thousand two hundred fifty dollars is paid to the Department of Public Health for its review and approval of such plans and specifications, provided a columbarium which is used solely as a repository for the remains, after cremation, of deceased persons and is located on the premises of any religious society or corporation shall not be subject to the provisions of this section. Such plans and specifications shall set forth the sections, halls, rooms, corridors, elevators or other subdivisions thereof, with their descriptive names and numbers, and shall provide: (a) That such structure be so arranged that the cell, niche or crypt may be readily examined at any time by any person authorized by law to do so; (b) that the materials of which such structure is to be constructed are to be of the best quality and of a character best suited for the purposes intended; and (c) that the structure shall be so constructed as to insure its durability and permanence as well as the safety, convenience, comfort and health of the community in which it is located, as dictated and determined at the time by modern mausoleum construction and engineering science. The person making the application shall file a certificate of such approval, signed by the Commissioner of Public Health, with a copy of such plans and specifications, in the office of the town clerk of the town wherein such structure is to be erected, and such clerk shall retain the same on file.

(1949 Rev., S. 4706; 1969, P.A. 30; 1971, P.A. 34, S. 1; P.A. 77-614, S. 323, 610; P.A. 87-490, S. 4; May Sp. Sess. P.A. 92-6, S. 9, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 173.)

History: 1969 act deleted requirement that crypt or cell be constructed so as to be hermetically and permanently sealed stated in former Subdiv. (b) and redesignated remaining subdivisions accordingly; 1971 act excluded columbarium used solely for cremated remains and located on premises of religious society or corporation from provisions of section; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-161 transferred to Sec. 19a-310 in 1983; P.A. 87-490 inserted Subdiv. (2) concerning approvals in cemeteries containing less than five acres; May Sp. Sess. P.A. 92-6 established a fee of $1,000 for review and approval of plans; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $1,000 to $1,250.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-311 - (Formerly Sec. 19-162). Inspection. Burial prohibited until certificate obtained.

Such structure shall be erected under the supervision of an inspector to be appointed by the Department of Public Health, which shall determine the amount of his compensation, such compensation to be paid by the person erecting the same. No vault, crypt, niche, mausoleum, columbarium or structure, and no addition or alteration thereof, shall be used for the purpose of interring therein any body until the person, firm or corporation operating such structure has obtained from said department a certificate, signed by the Commissioner of Public Health, certifying that the plans and specifications filed pursuant to the provisions of section 19a-310 have been complied with, and that the requirements for a maintenance fund provided for in subsection (b) of section 19a-312 have been complied with, which certificate shall be filed in the office of the town clerk of the town wherein the community mausoleum is located, provided a columbarium which is used solely as a repository for the remains, after cremation of deceased persons and is located on the premises of any religious society or corporation shall not be subject to the provisions of this section.

(1949 Rev., S. 4707; 1971, P.A. 34, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 59, 166.)

History: 1971 act excluded columbarium used solely for cremated remains and located on premises of religious society or corporation from provisions of section; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-162 transferred to Sec. 19a-311 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 made a technical change, effective June 3, 1996.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-312 - (Formerly Sec. 19-163). Sale of crypts. Maintenance.

(a) No crypt or room in any mausoleum not privately owned, or niche in a columbarium not so owned, shall be sold or offered for sale, until such structure is entirely completed.

(b) There shall be established and maintained a fund for the perpetual care and maintenance of each such mausoleum and columbarium, by applying in the case of a mausoleum not less than the sum of one hundred dollars from the proceeds received from the sale of each crypt and ten per cent of the proceeds received from the sale of each room; and in case of niches in a mausoleum or columbarium, used as a repository for the remains of deceased persons after cremation, a sum which shall be equivalent to ten per cent of the sale price of each niche. If sales of crypts or rooms in any such mausoleum, or sales of niches in any such mausoleum or columbarium, are made upon a partial payment plan, there shall be set apart and applied to said maintenance fund from each such payment such proportion thereof as the number of partial payments bears to the total amount of the sum required to be set aside for such fund.

(c) When any mausoleum, vault, crypt or structure containing one or more deceased human bodies, in the opinion of the Department of Public Health, becomes a menace to public health, and the owner or owners thereof fail to remedy or remove the same to the satisfaction of said department, any court of competent jurisdiction may order the person, firm or corporation owning such structure to remove the deceased body or bodies for interment in some suitable cemetery at the expense of the person, firm or corporation owning such mausoleum, vault or crypt. If no such person, firm or corporation can be found in the county where such mausoleum, vault or crypt is located, such removal and interment shall be at the expense of the cemetery, city or town within which such mausoleum, vault or crypt is located, or of the cemetery association in charge of any such cemetery.

(d) Any cemetery or mausoleum maintained or constructed contrary to the provisions of this chapter shall be deemed a public nuisance and may be enjoined in an action brought by any taxpayer of this state.

(1949 Rev., S. 4708; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-163 transferred to Sec. 19a-312 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-313 - (Formerly Sec. 19-161a). Burials above ground restricted.

No person shall be buried, interred or entombed in any burying ground, or in any vault, niche, crypt, columbarium, mausoleum or structure wholly or partially above the surface of the ground, unless such burying ground or structure is located within the confines of an established cemetery which is owned, managed or controlled by a municipality, ecclesiastical society, cemetery association or corporation, as provided in this chapter, or a private burying ground or structure approved by the Department of Public Health.

(P.A. 75-138; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-161a transferred to Sec. 19a-313 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-314 - (Formerly Sec. 19-164). Penalty.

Any officer, manager or agent of any corporation or association, or any other person, who violates any provision of section 19a-296, 19a-307, 19a-310, 19a-311 or 19a-312 shall be fined not more than five hundred dollars or imprisoned not more than six months or both; but no provision of said sections shall prohibit or apply to the construction of temporary receiving vaults.

(1949 Rev., S. 4709.)

History: Sec. 19-164 transferred to Sec. 19a-314 in 1983.



Section 19a-314a - Disclosure of dispute resolution procedure relating to the sale of any item or service by a town, ecclesiastical society or cemetery association which owns, manages or controls a cemetery. “Cemetery” defined.

(a) As used in this section, “cemetery” means any place performing interments on or after October 1, 1995.

(b) Each town, ecclesiastical society or cemetery association which owns, manages or controls a cemetery shall disclose to each consumer, in writing at the time of the sale of any item or service, any dispute resolution procedure of such town, ecclesiastical society or cemetery association. The written disclosure shall also indicate that the consumer may contact the Department of Public Health or local public health director if the consumer has any complaints which concern violations of sections 7-64 to 7-71, inclusive, 19a-310 and 19a-311.

(P.A. 95-184, S. 1, 2; 95-257, S. 12, 21, 58; P.A. 01-195, S. 140, 181; P.A. 09-232, S. 24.)

History: P.A. 95-257 authorized substitution of Commissioner and Department of Public Health for Commissioner and Department of Public Health and Addiction Services, effective July 1, 1995; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 09-232 amended Subsec. (b) by replacing reference to Sec. 7-72 with reference to Sec. 7-71.



Section 19a-315 - “Ancient burial place”, “burial ground authority” and “grave marker” defined.

For purposes of sections 19a-315 to 19a-315c, inclusive:

(1) “Ancient burial place” means any tract of land within any municipality which has been used or has been in existence as a burial ground for more than one hundred years;

(2) “Burial ground authority” means the town, ecclesiastical society or cemetery association, as the case may be; and

(3) “Grave marker” means any of the following when used to mark graves in an ancient burial place, cemetery or burial ground: Tombs, monuments, gravestones, or fragments thereof and fences or curbing which enclose individual or family burial plots.

(P.A. 84-280, S. 1; P.A. 85-319, S. 1.)

History: P.A. 85-319 included the definition of “grave marker” and applied the definitions to Sec. 19a-315c.



Section 19a-315a - Use of ancient burial place.

No municipality shall alienate or appropriate any ancient burial place to any use other than that of a burial ground. No portion of any ancient burial place shall be taken for public use without the approval of the General Assembly. If any ancient burial place is appropriated for any other use and the bodies buried therein or the grave markers marking the same are removed, the burial ground authority shall preserve a record of such removal indicating the date of such removal and the site or place to which such removal was made.

(P.A. 84-280, S. 2; P.A. 85-319, S. 2.)

History: P.A. 85-319 inserted “grave marker” in place of “monuments, gravestones or other memorials”.

See Sec. 53a-218 re penalty for interference with cemetery or burial ground.

See Sec. 53a-219 re penalty for unlawful possession or sale of gravestones.



Section 19a-315b - Protection of grave markers.

No grave marker within any cemetery or burial place shall be destroyed, injured or removed except in accordance with the provisions of either this section or section 19a-315c. Any such grave marker may be removed for the purpose of reproduction, preservation or display in an accredited museum upon (1) (A) the consent of the owner of the burial rights for the lot in which such grave marker is placed or the consent of a lineal descendant of the deceased, whose qualifications for giving such consent shall be determined by the burial ground authority, or (B) if such owner or qualified lineal descendant is unknown or does not respond within thirty days to a request for consent sent by registered or certified mail to such person's last known address, with the consent of the burial ground authority, and (2) the order of the probate court for the district in which such burial lot is located. Upon written application of such consenting owner, qualified lineal descendant or burial ground authority, the probate court may, after a hearing, with notice of such hearing having been given to the burial ground authority, the owner, the qualified lineal descendant, the Department of Economic and Community Development and otherwise as the court deems appropriate, order the removal of such grave marker if it finds that such removal is necessary or desirable for the protection and preservation of such grave marker.

(P.A. 84-280, S. 3; P.A. 85-319, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 165.)

History: P.A. 85-319 made numerous changes concerning giving of consent and removed provisions concerning subjects covered by Sec. 19a-315c; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

See Sec. 53a-218 re penalty for interference with cemetery or burial ground.

See Sec. 53a-219 re penalty for unlawful possession or sale of gravestones.



Section 19a-315c - Maintenance of burial places.

(a) Notwithstanding the provisions of section 19a-315b, a burial ground authority shall have the right to properly maintain an ancient burial place, cemetery or burial place, which right shall include: (1) Repair, rehabilitation, repositioning or resetting of grave markers in accordance with the rules and regulations of the burial ground authority; and (2) the renovation of the ancient burial place, cemetery or burial place as a whole.

(b) For purposes of subsection (a), no renovation of an ancient burial place, cemetery or burial place as a whole may be commenced until after: (1) The burial ground authority has conspicuously posted within the ancient burial place, cemetery or burial place, for a period of not less than ninety days, a notice that such renovation shall take place; and (2) the burial ground authority, at least ninety days before commencing a renovation, has provided written notice to the probate court having jurisdiction over the location of the burial place and to the Department of Economic and Community Development. Such notice to the probate court shall describe the renovation plans and include photographs of any area or grave marker involved.

(c) Following the notice period provided for in subsection (b) of this section, and subject to the provisions of subsection (d) of this section, a burial ground authority may renovate an ancient burial place, cemetery or burial place by: (1) The removal of any or all fencing, railing or curbing, if such removal is determined by the burial ground authority to be necessary or desirable for the proper and efficient maintenance of the ancient burial place, cemetery or burial place as a whole; and (2) the repositioning or resetting of any monument or tombstone.

(d) At any time prior to the expiration of the notice period provided for in subsection (b) of this section, the probate court may assume jurisdiction over such renovation and order a hearing, with notice of such hearing to be given to the burial ground authority, the owner, the qualified lineal descendant, the Department of Economic and Community Development and otherwise as the court deems appropriate, to determine whether such renovation is necessary for the proper and efficient maintenance of the ancient burial place, cemetery or burial place as a whole. Upon notice of such hearing, the burial ground authority shall not proceed with such renovation except in accordance with the order of the probate court.

(P.A. 85-319, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 05-288, S. 77; P.A. 11-48, S. 166.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 05-288 made technical changes in Subsecs. (c) and (d), effective July 13, 2005; P.A. 11-48 amended Subsecs. (b) and (d) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 19a-315d - Places and manner of burial. Exceptions. Penalty.

(a) No person shall bury the body of any deceased person less than three hundred fifty feet from any residential dwelling unless a public highway intervenes between such place of burial and such dwelling, or unless such body is encased in a burial vault made of concrete or other impermeable material, except (1) in a cemetery established on or before November 1, 1911, (2) in a cemetery that, when established, was more than three hundred fifty feet from any dwelling house, or (3) with the written approval of the Commissioner of Public Health, in a plot of land adjacent to a cemetery, as described in subdivision (1) or (2) of this subsection that has been made a part of either cemetery. Such written approval shall contain a detailed description of the land adjacent to the cemetery and shall be recorded in the land records of the town in which the cemetery is located.

(b) No person shall bury the body of any deceased person in such a manner that the top of the outside container within which such body is placed is less than two and one-half feet below the surface of the ground, except if such container is made of concrete or other impermeable material, the top of such container shall not be less than one and one-half feet below the surface.

(c) Any person who violates the provisions of this section shall be fined not more than one hundred dollars for each day such person is in violation of the provisions of this section.

(P.A. 14-231, S. 6.)






Chapter 368k - Crematories

Section 19a-320 - (Formerly Sec. 19-165). Erection and maintenance of crematories. Certificates of inspection. Fees.

(a) Any resident of this state, or any corporation formed under the law of this state, may erect, maintain and conduct a crematory in this state and provide the necessary appliances and facilities for the disposal by incineration of the bodies of the dead, in accordance with the provisions of this section. The location of such crematory shall be within the confines of an established cemetery containing not less than twenty acres, which cemetery shall have been in existence and operation for at least five years immediately preceding the time of the erection of such crematory, or shall be within the confines of a plot of land approved for the location of a crematory by the selectmen of any town, the mayor and council or board of aldermen of any city and the warden and burgesses of any borough; provided, in any town, city or borough having a zoning commission, such commission shall have the authority to grant such approval. This section shall not apply to any resident of this state or any corporation formed under the law of this state that was issued an air quality permit by the Department of Energy and Environmental Protection prior to October 1, 1998.

(b) Application for such approval shall be made in writing to the local authority specified in subsection (a) of this section and a hearing shall be held within the town, city or borough in which such location is situated within sixty-five days from the date of receipt of such application. Notice of such hearing shall be given to such applicant by mail, postage paid, to the address given on the application, and to the Commissioner of Public Health, and by publication twice in a newspaper having a substantial circulation in the town, city or borough at intervals of not less than two days, the first being not more than fifteen days or less than ten days, and the second being not less than two days before such hearing. The local authority shall approve or deny such application within sixty-five days after such hearing, provided an extension of time not to exceed a further period of sixty-five days may be had with the consent of the applicant. The grounds for its action shall be stated in the records of the authority. Each applicant shall pay a fee of ten dollars, together with the costs of the publication of such notice and the reasonable expense of such hearing, to the treasurer of such town, city or borough.

(c) (1) No such crematory shall be erected until the plans therefor have been filed with and approved by the Department of Public Health; and no such crematory shall be used until it has been inspected and received a certificate of inspection by said department and a fee of one thousand two hundred fifty dollars is paid to the Department of Public Health for its inspection and approval.

(2) Each holder of an inspection certificate shall, annually, on or before July first, submit in writing to the Department of Public Health an application for renewal of such certificate together with a fee of three hundred fifteen dollars. If the department issues to such applicant such an inspection certificate, the same shall be valid until July first next following, unless revoked or suspended.

(3) Upon receipt of an application for a renewal of such certificate, the Department of Public Health shall make an inspection of each crematory.

(4) A crematory shall be open at all times for inspection by the Department of Public Health. The department may make inspections whenever it deems advisable.

(5) If, upon inspection by the Department of Public Health, it is found that such crematory is in such condition as to be detrimental to public health, the department shall give to the applicant or operator of the crematory notice and opportunity for hearing as provided in regulations adopted by the Commissioner of Public Health, in accordance with the provisions of chapter 54. The commissioner may, after such hearing, revoke, suspend or refuse to issue or renew any such certificate upon cause found at hearing. Any person aggrieved by the finding of or action taken by the Department of Public Health may appeal therefrom in accordance with the provisions of section 4-183.

(6) Any of the inspections provided for in this section may be made by a person designated by the Department of Public Health or by a representative of the Commissioner of Public Health.

(1949 Rev., S. 4723; 1971, P.A. 862, S. 11; P.A. 77-614, S. 323, 610; May Sp. Sess. P.A. 92-6, S. 10, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-216, S. 1; June Sp. Sess. P.A. 01-4, S. 28, 58; P.A. 02-67, S. 1; P.A. 07-217, S. 79; P.A. 09-232, S. 40; June Sp. Sess. P.A. 09-3, S. 174; P.A. 11-80, S. 1.)

History: 1971 act divided section into subsecs. and added provisions detailing application, hearing and approval procedures, deleting previous general provision stating that hearing after published notice is necessary for approval; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-165 transferred to Sec. 19a-320 in 1983; May Sp. Sess. P.A. 92-6 amended Subsec. (c) to establish a fee of $1,000 for inspection and approval; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-216 amended Subdiv. (a) by adding provision prohibiting location of a crematory within 500 feet of a residential structure or land used for residential purposes not owned by the owner of the crematory; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding exception for residents and corporations issued an air quality permit by the Department of Environmental Protection prior to October 1, 1998, effective July 1, 2001; P.A. 02-67 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and substituting “received a certificate of inspection” for “approved”, and by adding Subdivs. (2) to (6), inclusive, re annual renewal of the inspection certificate and providing for a $250 fee, re inspection of crematory by department, re requirement that crematory be open at all times for inspection by department, re finding by department that crematory is detrimental to public health and providing for notice and hearing, and re inspection by a person designated by department or a representative of commissioner; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 09-232 amended Subsec. (a) by removing provision that, on and after October 1, 1998, prohibited location of new crematory within 500 feet of residential structure or land used for residential purposes not owned by the owner of the crematory; June Sp. Sess. P.A. 09-3 made a technical change in Subsec. (b), amended Subsec. (c)(1) to increase fee from $1,000 to $1,250 and amended Subsec. (c)(2) to increase fee from $250 to $315; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 8-2n re zoning regulations re crematories.

See Sec. 19a-91 re transportation of bodies.

Section does not foreclose right to appeal from decision of a local authority with respect to location of a crematory; commission failed to cause notice of public hearing on amended application to be published as required by section. 87 CA 277.



Section 19a-321 - (Formerly Sec. 19-166). Crematories at public institutions.

Any public institution in this state may erect and maintain a crematory for the incineration after death of the bodies of those connected with the institution officially or as inmates, and such others as may be deemed advisable by the administrative head of such institution. Such crematories shall be erected, maintained and conducted in accordance with the provisions of this chapter, and all crematories shall be made subject to the restrictions herein provided. No body shall be cremated in any such crematory if the body is claimed and removed, within seven days after receipt of notice, by relatives or interested friends or by the authorities of the town responsible for the burial of such person, but any body may be cremated with the consent of such relatives, friends or town authorities.

(1949 Rev., S. 4724; 1953, S. 2362d.)

History: Sec. 19-166 transferred to Sec. 19a-321 in 1983.

See Sec. 19a-270 re use of bodies for anatomical purposes.

See Sec. 19a-282 re circumstances under which delivery of bodies is prohibited.



Section 19a-322 - (Formerly Sec. 19-167). Records and certificates.

The managers of each crematory shall keep books of record, which shall be open at reasonable times for inspection, in which shall be entered the name, age, sex and residence of each person whose body is cremated, together with the authority for such cremation and the disposition of the ashes. The owner or superintendent shall complete the cremation permit required by section 19a-323, retain a copy for record and immediately forward the original permit to the registrar of the town in which the death occurred. The registrar shall keep the cremation permit on file and record it with other vital statistics. When any body is removed from this state for the purpose of cremation, the person having the legal custody and control of such body shall cause a certificate to be procured from the person in charge of the crematory in which such body is incinerated, stating the facts called for in this section, and cause such certificate to be filed for record with the registrar of the town in which the death occurred. Each crematory shall retain on its premises, for not less than three years after final disposition of cremated remains, books of record, copies of cremation permits, cremation authorization documentation and documentation of receipt of cremated remains.

(1949 Rev., S. 4725; P.A. 04-255, S. 19; P.A. 07-252, S. 11.)

History: Sec. 19-167 transferred to Sec. 19a-322 in 1983; P.A. 04-255 required owner or superintendent to complete cremation permit and forward it to registrar, required registrar to keep such permit on file and changed place of filing cremation certificate from registrar issuing permit to registrar of town in which death occurred; P.A. 07-252 established a three-year record retention requirement for crematories.



Section 19a-323 - (Formerly Sec. 19-168). Cremation authorized. Cremation certificate or permit for final disposition required. Fee payable in certain cases.

(a) The body of any deceased person may be disposed of by incineration or cremation in this state or may be removed from the state for such purpose.

(b) If death occurred in this state, the death certificate required by law shall be filed with the registrar of vital statistics for the town in which such person died, if known, or, if not known, for the town in which the body was found. The Chief Medical Examiner, Deputy Chief Medical Examiner, associate medical examiner, an authorized assistant medical examiner or other authorized designee shall complete the cremation certificate, stating that such medical examiner or other authorized designee has made inquiry into the cause and manner of death and is of the opinion that no further examination or judicial inquiry is necessary. The cremation certificate shall be submitted to the registrar of vital statistics of the town in which such person died, if known, or, if not known, of the town in which the body was found, or with the registrar of vital statistics of the town in which the funeral director having charge of the body is located. Upon receipt of the cremation certificate, the registrar shall authorize such certificate, keep such certificate on permanent record, and issue a cremation permit, except that if the cremation certificate is submitted to the registrar of the town where the funeral director is located, such certificate shall be forwarded to the registrar of the town where the person died to be kept on permanent record. If a cremation permit must be obtained during the hours that the office of the local registrar of the town where death occurred is closed, a subregistrar appointed to serve such town may authorize such cremation permit upon receipt and review of a properly completed cremation permit and cremation certificate. A subregistrar who is licensed as a funeral director or embalmer pursuant to chapter 385, or the employee or agent of such funeral director or embalmer shall not issue a cremation permit to himself or herself. A subregistrar shall forward the cremation certificate to the local registrar of the town where death occurred, not later than seven days after receiving such certificate. The estate of the deceased person, if any, shall pay the sum of one hundred fifty dollars for the issuance of the cremation certificate, provided the Office of the Chief Medical Examiner shall not assess any fees for costs that are associated with the cremation of a stillborn fetus. Upon request of the Chief Medical Examiner, the Secretary of the Office of Policy and Management may waive payment of such cremation certificate fee. No cremation certificate shall be required for a permit to cremate the remains of bodies pursuant to section 19a-270a. When the cremation certificate is submitted to a town other than that where the person died, the registrar of vital statistics for such other town shall ascertain from the original removal, transit and burial permit that the certificates required by the state statutes have been received and recorded, that the body has been prepared in accordance with the Public Health Code and that the entry regarding the place of disposal is correct. Whenever the registrar finds that the place of disposal is incorrect, the registrar shall issue a corrected removal, transit and burial permit and, after inscribing and recording the original permit in the manner prescribed for sextons' reports under section 7-66, shall then immediately give written notice to the registrar for the town where the death occurred of the change in place of disposal stating the name and place of the crematory and the date of cremation. Such written notice shall be sufficient authorization to correct these items on the original certificate of death. The fee for a cremation permit shall be three dollars and for the written notice one dollar. The Department of Public Health shall provide forms for cremation permits, which shall not be the same as for regular burial permits and shall include space to record information about the intended manner of disposition of the cremated remains, and such blanks and books as may be required by the registrars.

(c) If the body of a deceased person is brought into this state for cremation and is accompanied by a permit for final disposition issued by a legally constituted authority of the state from which the body was brought, indicating cremation for the body, such permit shall be sufficient authority to cremate the body and no additional cremation certificate or permit shall be required.

(d) No body shall be cremated until at least forty-eight hours after death, unless such death was the result of communicable disease, and no body shall be received by any crematory unless accompanied by the permit provided for in this section.

(1949 Rev., S. 4726; 1953, S. 2363d; 1959, P.A. 423; 1961, P.A. 227; 1963, P.A. 470; February, 1965, P.A. 48, S. 1; 1969, P.A. 699, S. 27; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 6; P.A. 83-565, S. 1, 2; P.A. 90-158, S. 1; P.A. 91-89; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 20; P.A. 05-81, S. 3; P.A. 07-104, S. 7; 07-252, S. 80; P.A. 08-184, S. 53; P.A. 09-232, S. 12; P.A. 11-6, S. 129; 11-44, S. 152; P.A. 13-234, S. 145.)

History: 1959 act deleted requirements that cremation certificate be under oath, that certificate be from director of health when death resulted from natural causes and for certificate from coroner and added provision re sum payable to medical examiner; 1961 act specified registrar of vital statistics and medical examiner be those for town in which person died or where funeral director having charge of the body is located, added provision for filing of and fee for cremation certificate, requiring registrar of other town to ascertain that the certificates have been received and recorded and the body prepared prior to issuing permit and that forms be provided by state health department rather than vital statistics bureau; 1963 act added reference to bodies cremated pursuant to Sec. 19-141 and changed technical language; 1965 act added provision that registrar of other town ascertain that place of disposal entry is correct, provision for issuance of corrected removal permit and for manner of inscribing and recording original permit, and deleted requirement that notice of registrar of other town be on a form supplied by state health department; 1969 act clarified provisions by streamlining language and adding reference to towns where bodies found but where deceased person did not necessarily die and deleted proviso re cremation upon authority of permit issued by another state; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-47 clarified language, replaced “certificate of death” with “death certificate” and “deputy medical examiner” with “deputy chief medical examiner” and added associate medical examiners as issuers of cremation certificates; Sec. 19-168 transferred to Sec. 19a-323 in 1983; P.A. 83-565 provided with respect to examination of the body and issuance of a cremation certificate, as required in cases of cremation, that estate of deceased, in lieu of previous fee of $10, pay a fee of $40 or an amount equivalent to that paid to assistant medical examiners for such examination and certificate, if greater, except that no fee shall be required for the examination and certificate in cases of violent death, sudden death not caused by recognizable disease, death under suspicious circumstances or death related to disease resulting from employment or accident while employed or which may constitute a threat to public health; P.A. 90-158 removed language concerning external examination of the body by a medical examiner; P.A. 91-89 raised fee for cremation permit from $0.50 to $3.00; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 specified that the Chief Medical Examiner, Deputy Chief Medical Examiner, associate medical examiner or authorized assistant medical examiner shall complete the cremation certificate, required registrar to keep cremation certificate and issue cremation permit, and made conforming changes; P.A. 05-81 replaced “issued in” with “submitted to” re town other than where person died, made a technical change and required Department of Public Health to provide space on cremation permits to record information about the intended manner of disposition of the cremated remains, effective July 1, 2005; P.A. 07-104 added provisions requiring permit for final disposition indicating cremation issued by legally constituted authorities of state from which a body is brought prior to cremating such body in this state, added Subdiv. designators (1) and (2) and renamed burial transit removal permit as removal, transit and burial permit, effective July 1, 2007; P.A. 07-252 designated provisions re disposition by incineration or cremation as Subsec. (a), designated provisions re death certificates and cremation certificates as Subsec. (b), transferred provisions re out-of-state permits for final disposition into new Subsec. (c) and transferred provisions re 48-hour waiting period and receipt of bodies by crematories into new Subsec. (d), effective July 1, 2007; P.A. 08-184 amended Subsec. (b) to provide that Office of the Chief Medical Examiner shall not assess any fees for costs that are associated with cremation of stillborn fetus; P.A. 09-232 amended Subsec. (b) by adding provisions re authority of subregistrar to issue cremation permits during hours that office of the local registrar is closed, by replacing reference to Sec. 7-72 with reference to Sec. 7-66 and by making technical changes; P.A. 11-6 amended Subsec. (b) to increase fee for cremation certificate from $40 or amount equivalent to compensation paid to assistant medical examiners, to $150, effective July 1, 2011; P.A. 11-44 amended Subsec. (b) by adding “or other authorized designee” re completion of cremation certificate, effective July 1, 2011; P.A. 13-234 amended Subsec. (b) by adding provision allowing Secretary of the Office of Policy and Management to waive payment of cremation certificate fee, effective July 1, 2013.

See Sec. 7-62b et seq. re procedures for death certificates, burial permits, burials, disinterments, etc.



Section 19a-324 - (Formerly Sec. 19-169). Penalty.

Any person who makes any false statement in procuring any permit required by chapter 93 or by this chapter, or who removes any body from this state for the purpose of cremation upon an ordinary removal permit, or who violates any provision of this chapter, shall be guilty of a class D felony.

(1949 Rev., S. 4727; P.A. 13-258, S. 69.)

History: Sec. 19-169 transferred to Sec. 19a-324 in 1983; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.






Chapter 368m - Nuisances and Public Places

Section 19a-335 - (Formerly Sec. 19-310). Nuisances on highways.

If any person places anything, or permits anything to remain, in a highway, or digs up the ground therein, by which the passage of travelers is obstructed or endangered or the highway encumbered, the same shall be a common nuisance, and such person shall be fined not more than fifty dollars; and the court, before which the conviction is had, shall order the defendant to remove such nuisance within thirty days, and, on his failure to do so, it shall be removed at his expense by a constable of the town, and such court may tax such expense and issue an execution therefor.

(1949 Rev., S. 4200.)

History: Sec. 19-310 transferred to Sec. 19a-335 in 1983.

See Sec. 7-148 re municipal powers.

Annotations to former section 19-310:

License by town is no defense against private action for nuisance. 1 R. 129. Obstructing the highway, although a common-law offense, is punishable only under statute. 6 C. 418; 7 C. 431; 11 C. 543, but see 35 C. 317. Whether nuisance or not is a question of fact. 14 C. 319; 35 C. 316; 39 C. 428; 42 C. 305. Unless special injury is sustained no private remedy exists against public nuisance. 1 R. 363; 14 C. 578; 17 C. 375; 19 C. 135; 20 C. 120; 56 C. 81; 106 C. 327. As to continuance of nuisance in distinction from its erection. 15 C. 238; 16 C. 57; 23 C. 227; 27 C. 639. As to acts done on adjoining land endangering travelers on the highway. 31 C. 486. Statute defines rather than mitigates the common law. 35 C. 317. A horse at large on a highway contrary to law is a nuisance. 49 C. 117. Injunction will lie in the name of town against obstructing a highway. 52 C. 183; 54 C. 244; 56 C. 395. Private person not especially damaged cannot maintain mandamus to compel selectmen to remove nuisance from highway. 54 C. 244; 56 C. 81. A nuisance obstructing public travel may be abated by any one injuriously affected by it. 55 C. 99. Remedies of abutting owner for unlawful construction in street. 69 C. 146; 70 C. 616; 85 C. 401. Right of town to injunction against structure in highway; 70 C. 315; 78 C. 117; to destroy building being moved on highway. 73 C. 125. Right of one owning land on intersecting street to injunction against erection of building in highway. 72 C. 420; 79 C. 359. Engine near highway which frightens horse; 72 C. 681; so billboard. 69 C. 95. Reasonable obstructions permitted. 73 C. 199; 75 C. 349; 76 C. 311; 89 C. 343. Selectmen of town cannot abate condition on land abutting highway because it makes it dangerous. 80 C. 291.

Charitable corporation is person within meaning of statute. 7 CS 160. Cited. 18 CS 242; 22 CS 46.

Annotations to present section:

Cited. 235 C. 408.

Cited. 7 CA 561.

Cited. 44 CS 45.



Section 19a-336 - (Formerly Sec. 19-311). Obstruction of watercourse.

If any person unlawfully dams or obstructs a watercourse to the special damage of another, such diversion or obstruction shall be a common nuisance and may be abated as such. Any person who violates any provision of this section shall be fined not more than seven dollars, and each week that such nuisance continues shall be a separate offense. If any person removes or injures a mill dam which is not a nuisance, he shall pay to the party injured double damages and double costs.

(1949 Rev., S. 4201.)

History: Sec. 19-311 transferred to Sec. 19a-336 in 1983.

See Sec. 7-147 re municipalities' powers to prohibit obstructions in waterways.

Annotation to former section 19-311:

Cited. 147 C. 153.



Section 19a-337 - (Formerly Sec. 19-312). Rubbish deposited in streams.

Any person who wilfully deposits material in any watercourse where it will naturally be carried to the land of another to his injury shall pay to the party injured thereby double damages and costs, unless, within a reasonable time after notice of the injury, he removes such material from such land.

(1949 Rev., S. 4202.)

History: Sec. 19-312 transferred to Sec. 19a-337 in 1983.

See Sec. 7-147 re municipalities' power to prohibit obstructions in waterways.



Section 19a-338 - (Formerly Sec. 19-313). Obstruction of navigable waters.

Any person who places any material which tends to obstruct navigation in navigable waters shall be fined not more than one hundred dollars, and such person shall be ordered by the court before which the conviction is had to remove such material within thirty days, and, on his failure to do so, any person may remove such material at the expense of the person who placed it there; but the provisions of this section shall not apply to oyster beds that have been designated and set out for the purpose of planting and cultivating oysters thereon. Nothing in this section shall prohibit the filling or wharfing out in such waters between the shore and the harbor lines established in any harbor.

(1949 Rev., S. 4203.)

History: Sec. 19-313 transferred to Sec. 19a-338 in 1983.

See Sec. 22a-427 re prohibition against pollution of or discharge of wastes in state waters.



Section 19a-339 - (Formerly Sec. 19-314). Obstructions in Connecticut River.

Any person who unlawfully sinks any material in the Connecticut River for the purpose of obstructing the water or turning it from its natural course, or for making or enlarging any island, shall pay the expense of removing such material and be fined not more than five hundred dollars.

(1949 Rev., S. 4204.)

History: Sec. 19-314 transferred to Sec. 19a-339 in 1983.

See Sec. 22a-359 et seq. re erection of structures and placement of fill in tidal, coastal or navigable waters.



Section 19a-340 - (Formerly Sec. 19-315). Nuisances created by filthy water.

Any person who places, collects or allows to remain upon the surface of land owned or occupied by him, or discharges or allows to be discharged from his premises upon the land of another or upon any public land, any filthy water, garbage or other filthy or noxious matter, whereby the owner or occupant of land in the vicinity thereof is injured or annoyed, or discharges or deposits upon the watershed of any stream or reservoir used to supply water to any community filthy or noxious matter, or any person who, outside of a city or borough, in any town, engages or assists in the business of manufacturing fertilizers or other products from refuse animal matter, at any place within half a mile from a public highway, without license from the director of health of such town, shall be fined not more than fifty dollars. The court before which such conviction is had may order the accused to remove such nuisance within three days, and, upon his failure to do so, it shall be removed by a constable of the town where such nuisance is maintained, and the court may tax the cost of the same against the accused and issue execution therefor.

(1949 Rev., S. 4205; 1951, S. 2142d.)

History: Sec. 19-315 transferred to Sec. 19a-340 in 1983.

See Sec. 22a-427 re prohibition against pollution of or discharge of wastes in state waters.

Cited. 226 C. 358.



Section 19a-341 - Agricultural or farming operation not deemed a nuisance; exceptions. Spring or well water collection operation not deemed a nuisance.

(a) Notwithstanding any general statute or municipal ordinance or regulation pertaining to nuisances to the contrary, no agricultural or farming operation, place, establishment or facility, or any of its appurtenances, or the operation thereof, shall be deemed to constitute a nuisance, either public or private, due to alleged objectionable (1) odor from livestock, manure, fertilizer or feed, (2) noise from livestock or farm equipment used in normal, generally acceptable farming procedures, (3) dust created during plowing or cultivation operations, (4) use of chemicals, provided such chemicals and the method of their application conform to practices approved by the Commissioner of Energy and Environmental Protection or, where applicable, the Commissioner of Public Health, or (5) water pollution from livestock or crop production activities, except the pollution of public or private drinking water supplies, provided such activities conform to acceptable management practices for pollution control approved by the Commissioner of Energy and Environmental Protection; provided such agricultural or farming operation, place, establishment or facility has been in operation for one year or more and has not been substantially changed, and such operation follows generally accepted agricultural practices. Inspection and approval of the agricultural or farming operation, place, establishment or facility by the Commissioner of Agriculture or his designee shall be prima facie evidence that such operation follows generally accepted agricultural practices.

(b) Notwithstanding any general statute or municipal ordinance or regulation pertaining to nuisances, no operation to collect spring water or well water, as defined in section 21a-150, shall be deemed to constitute a nuisance, either public or private, due to alleged objectionable noise from equipment used in such operation provided the operation (1) conforms to generally accepted practices for the collection of spring water or well water, (2) has received all approvals or permits required by law, and (3) complies with the local zoning authority's time, place and manner restrictions on operations to collect spring water or well water.

(c) The provisions of this section shall not apply whenever a nuisance results from negligence or wilful or reckless misconduct in the operation of any such agricultural or farming operation, place, establishment or facility, or any of its appurtenances.

(P.A. 81-226; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-11, S. 53, 65; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-11 added new Subsec. (b) re collection of spring or well water and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Elements of common law private nuisance claim discussed. 259 C. 345.



Section 19a-341a - Maintenance of swine gestation and farrowing barn. Permissible location.

Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, a swine gestation and farrowing barn maintained on property which has been in continuous use as a farm for not less than fifty years may continue to be maintained provided such barn is no closer than two hundred feet from any inhabited house located upon the property other than that of the proprietor of such barn.

(P.A. 09-232, S. 41.)

History: P.A. 09-232 effective July 8, 2009.



Section 19a-342 - (Formerly Sec. 1-21b). Smoking prohibited. Exceptions. Signs required. Penalties.

(a) As used in this section, “smoke” or “smoking” means the lighting or carrying of a lighted cigarette, cigar, pipe or similar device.

(b) (1) Notwithstanding the provisions of section 31-40q, no person shall smoke: (A) In any building or portion of a building owned and operated or leased and operated by the state or any political subdivision thereof; (B) in any area of a health care institution; (C) in any area of a retail food store; (D) in any restaurant; (E) in any area of an establishment with a permit issued for the sale of alcoholic liquor pursuant to section 30-20a, 30-21, 30-21b, 30-22, 30-22c, 30-28, 30-28a, 30-33a, 30-33b, 30-35a, 30-37a, 30-37e or 30-37f, in any area of an establishment with a permit for the sale of alcoholic liquor pursuant to section 30-23 issued after May 1, 2003, and, on and after April 1, 2004, in any area of an establishment with a permit issued for the sale of alcoholic liquor pursuant to section 30-22a or 30-26 or the bar area of a bowling establishment holding a permit pursuant to subsection (a) of section 30-37c; (F) within a school building while school is in session or student activities are being conducted; (G) in any passenger elevator, provided no person shall be arrested for violating this subsection unless there is posted in such elevator a sign which indicates that smoking is prohibited by state law; (H) in any dormitory in any public or private institution of higher education; or (I) on and after April 1, 2004, in any area of a dog race track or a facility equipped with screens for the simulcasting of off-track betting race programs or jai alai games. For purposes of this subsection, “restaurant” means space, in a suitable and permanent building, kept, used, maintained, advertised and held out to the public to be a place where meals are regularly served to the public.

(2) This section shall not apply to (A) correctional facilities; (B) designated smoking areas in psychiatric facilities; (C) public housing projects, as defined in subsection (b) of section 21a-278a; (D) classrooms where demonstration smoking is taking place as part of a medical or scientific experiment or lesson; (E) smoking rooms provided by employers for employees, pursuant to section 31-40q; (F) notwithstanding the provisions of subparagraph (E) of subdivision (1) of this subsection, the outdoor portion of the premises of any permittee listed in subparagraph (E) of subdivision (1) of this subsection, provided, in the case of any seating area maintained for the service of food, at least seventy-five per cent of the outdoor seating capacity is an area in which smoking is prohibited and which is clearly designated with written signage as a nonsmoking area, except that any temporary seating area established for special events and not used on a regular basis shall not be subject to the smoking prohibition or signage requirements of this subparagraph; or (G) any tobacco bar, provided no tobacco bar shall expand in size or change its location from its size or location as of December 31, 2002. For purposes of this subdivision, “outdoor” means an area which has no roof or other ceiling enclosure, “tobacco bar” means an establishment with a permit for the sale of alcoholic liquor to consumers issued pursuant to chapter 545 that, in the calendar year ending December 31, 2002, generated ten per cent or more of its total annual gross income from the on-site sale of tobacco products and the rental of on-site humidors, and “tobacco product” means any substance that contains tobacco, including, but not limited to, cigarettes, cigars, pipe tobacco or chewing tobacco.

(c) The operator of a hotel, motel or similar lodging may allow guests to smoke in not more than twenty-five per cent of the rooms offered as accommodations to guests.

(d) In each room, elevator, area or building in which smoking is prohibited by this section, the person in control of the premises shall post or cause to be posted in a conspicuous place signs stating that smoking is prohibited by state law. Such signs, except in elevators, restaurants, establishments with permits to sell alcoholic liquor to consumers issued pursuant to chapter 545, hotels, motels or similar lodgings, and health care institutions, shall have letters at least four inches high with the principal strokes of letters not less than one-half inch wide.

(e) Any person found guilty of smoking in violation of this section, failure to post signs as required by this section or the unauthorized removal of such signs shall have committed an infraction.

(f) Nothing in this section shall be construed to require any smoking area in any building.

(g) The provisions of this section shall supersede and preempt the provisions of any municipal law or ordinance relative to smoking effective prior to, on or after October 1, 1993.

(P.A. 74-126, S. 1–3; P.A. 77-284; P.A. 79-410; P.A. 83-27; 83-242; P.A. 84-546, S. 5, 173; P.A. 87-201; 87-589, S. 63; P.A. 93-110, S. 2, 5; 93-304; 93-368, S. 2; 93-435, S. 62, 95; P.A. 02-110, S. 1; P.A. 03-45, S. 1; 03-235, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 33; P.A. 04-9, S. 1.)

History: P.A. 77-284 defined “smoking”, prohibited smoking in health care institutions, elevators, classrooms and government buildings and meetings except where noted and clarified sign posting requirements; P.A. 79-410 amplified previous restrictions, added restrictions for restaurants and food stores and exempted signs in elevators, restaurants and health care institutions from size requirements; P.A. 83-27 amended Subsec. (d) by replacing the penalty provision of a fine of not more than $5 with the provision that violation of the section is an infraction; P.A. 83-242 amended Subsec. (b) to provide nonsmoking rooms to persons in health care institutions and to require restaurants to post signs indicating the availability of nonsmoking areas and added Subsec. (e) to expand the penalty for restaurants in violation of any requirement; P.A. 84-546 made technical changes in Subsecs. (d) and (e); P.A. 87-201 added Subsec. (b)(5) to expand the prohibition against smoking in public schools and renumbering the remaining Subdiv. accordingly; P.A. 87-589 amended new Subdiv. (5) to authorize designation of more than one smoking area; P.A. 93-110 deleted Subsec. (e) re demerit item deductions for restaurants in violation of Subsec. (b)(4); P.A. 93-304 amended Subsec. (a) to define “smoking area”, amended Subsec. (b) to prohibit smoking except in a smoking area, deleting prior detailed provisions re smoking in college classrooms, health care institutions and public school buildings and substituting general exemption for correctional facilities, dormitory rooms, psychiatric facilities and public housing projects and added Subsec. (f) to specify that smoking areas are not required and Subsec. (g) re preemption and supersedence of municipal laws and ordinances; P.A. 93-368 amended Subsec. (g) to include any municipal law or ordinance effective after October 1, 1993, among those superseded and preempted; P.A. 93-435 substituted reference to Sec. 21a-278a for reference to Sec. 21a-278, effective June 28, 1993; Sec. 1-21b transferred to Sec. 19a-342 in 1999; P.A. 02-110 added Subsec. (b)(7) prohibiting smoking in any dormitory in any public institution of higher education and made technical changes; P.A. 03-45 amended Subsec. (a) by deleting provisions re smoking areas, replaced former Subsec. (b) with new Subsec. (b), expanding areas where smoking is prohibited and expanding exceptions to smoking prohibition, added new Subsec. (c) allowing smoking in limited number of hotel or motel guest rooms, redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g) and amended redesignated Subsec. (d) by adding provision re establishment with permits to sell alcoholic liquor, hotels, motels or similar lodgings; P.A. 03-235 amended Subsec. (b)(1)(E) to delete reference to Sec. 30-37c and to prohibit smoking in the bar area of a bowling establishment holding a permit issued pursuant to Sec. 30-37c(a) on and after April 1, 2004; June 30 Sp. Sess. P.A. 03-3 added Subsec. (b)(1)(I) prohibiting smoking at dog race tracks and facilities for simulcasting off-track betting race programs or jai alai games on and after April 1, 2004; P.A. 04-9 amended Subdiv. (b)(1) by making a technical change.

Annotations to former section 1-21b:

Cited. 184 C. 102; 190 C. 235; 206 C. 449; 212 C. 100; 224 C. 666.

Cited. 2 CA 600.

Annotation to present section:

Legislature's failure to impose smoking ban on casinos and private clubs does not violate equal protection rights of owners of restaurants and cafes subject to the ban and uncertainties of enforcement provide rational basis for exemption. 281 C. 277.



Section 19a-342a - Use of electronic nicotine delivery system or vapor product prohibited. Exceptions. Signage required. Penalties.

(a) As used in this section and section 2 of public act 15-206*:

(1) “Child care facility” means a provider of child care services as defined in section 19a-77, or a person or entity required to be licensed under section 17a-145;

(2) “Electronic nicotine delivery system” means an electronic device that may be used to simulate smoking in the delivery of nicotine or other substances to a person inhaling from the device, and includes, but is not limited to, an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe or electronic hookah and any related device and any cartridge or other component of such device;

(3) “Liquid nicotine container” means a container that holds a liquid substance containing nicotine that is sold, marketed or intended for use in an electronic nicotine delivery system or vapor product, except “liquid nicotine container” does not include such a container that is prefilled and sealed by the manufacturer and not intended to be opened by the consumer; and

(4) “Vapor product” means any product that employs a heating element, power source, electronic circuit or other electronic, chemical or mechanical means, regardless of shape or size, to produce a vapor that may or may not include nicotine, that is inhaled by the user of such product.

(b) (1) No person shall use an electronic nicotine delivery system or vapor product: (A) In any building or portion of a building owned and operated or leased and operated by the state or any political subdivision thereof; (B) in any area of a health care institution; (C) in any area of a retail food store; (D) in any restaurant; (E) in any area of an establishment with a permit issued for the sale of alcoholic liquor pursuant to section 30-20a, 30-21, 30-21b, 30-22, 30-22a, 30-22c, 30-26, 30-28, 30-28a, 30-33a, 30-33b, 30-35a, 30-37a, 30-37e or 30-37f, in any area of establishment with a permit issued for the sale of alcoholic liquor pursuant to section 30-23 issued after May 1, 2003, or the bar area of a bowling establishment holding a permit pursuant to subsection (a) of section 30-37c; (F) within a school building while school is in session or student activities are being conducted; (G) within a child care facility, except, if the child care facility is a family child care home as defined in section 19a-77, such use is prohibited only when a child enrolled in such home is present; (H) in any passenger elevator, provided no person shall be arrested for violating this subsection unless there is posted in such elevator a sign which indicates that such use is prohibited by state law; (I) in any dormitory in any public or private institution of higher education; or (J) in any area of a dog race track or a facility equipped with screens for the simulcasting of off-track betting race programs or jai alai games. For purposes of this subsection, “restaurant” means space, in a suitable and permanent building, kept, used, maintained, advertised and held out to the public to be a place where meals are regularly served to the public.

(2) This section shall not apply to (A) correctional facilities; (B) designated smoking areas in psychiatric facilities; (C) public housing projects, as defined in subsection (b) of section 21a-278a; (D) classrooms where a demonstration of the use of an electronic nicotine delivery system or vapor product is taking place as part of a medical or scientific experiment or lesson; (E) establishments without a permit for the sale of alcoholic liquor that sell electronic nicotine delivery systems, vapor products or liquid nicotine containers on-site and allow their customers to use such systems, products or containers on-site; (F) smoking rooms provided by employers for employees, pursuant to section 31-40q; (G) notwithstanding the provisions of subparagraph (E) of subdivision (1) of this subsection, the outdoor portion of the premises of any permittee listed in subparagraph (E) of subdivision (1) of this subsection, provided, in the case of any seating area maintained for the service of food, at least seventy-five per cent of the outdoor seating capacity is an area in which smoking is prohibited and which is clearly designated with written signage as a nonsmoking area, except that any temporary seating area established for special events and not used on a regular basis shall not be subject to the prohibition on the use of an electronic nicotine delivery system or vapor product or the signage requirements of this subparagraph; or (H) any tobacco bar, provided no tobacco bar shall expand in size or change its location from its size or location as of October 1, 2015. For purposes of this subdivision, “outdoor” means an area which has no roof or other ceiling enclosure, “tobacco bar” means an establishment with a permit for the sale of alcoholic liquor to consumers issued pursuant to chapter 545 that, in the calendar year ending December 31, 2015, generated ten per cent or more of its total annual gross income from the on-site sale of tobacco products and the rental of on-site humidors, and “tobacco product” means any substance that contains tobacco, including, but not limited to, cigarettes, cigars, pipe tobacco or chewing tobacco.

(c) The operator of a hotel, motel or similar lodging may allow guests to use an electronic nicotine delivery system or vapor product in not more than twenty-five per cent of the rooms offered as accommodations to guests.

(d) In each room, elevator, area or building in which the use of an electronic nicotine delivery system or vapor product is prohibited by this section, the person in control of the premises shall post or cause to be posted in a conspicuous place signs stating that such use is prohibited by state law. Such signs, except in elevators, restaurants, establishments with permits to sell alcoholic liquor to consumers issued pursuant to chapter 545, hotels, motels or similar lodgings, and health care institutions, shall have letters at least four inches high with the principal strokes of letters not less than one-half inch wide.

(e) Any person found guilty of using an electronic nicotine delivery system or vapor product in violation of this section, failure to post signs as required by this section or the unauthorized removal of such signs shall have committed an infraction.

(f) Nothing in this section shall be construed to require the designation of any area for the use of electronic nicotine delivery system or vapor product in any building.

(g) The provisions of this section shall supersede and preempt the provisions of any municipal law or ordinance relative to the use of an electronic nicotine delivery system or vapor product effective prior to, on or after October 1, 2015.

(P.A. 15-206, S. 1; 15-227, S. 25.)

*Note: Section 2 of public act 15-206 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Pursuant to P.A. 15-227, “child day care services” and “family day care home” were changed editorially by the Revisors to “child care services” and “family child care home”, respectively, effective July 1, 2015.



Section 19a-343 - State action to abate public nuisance. Offenses.

(a) For the purposes of sections 19a-343 to 19a-343h, inclusive, a person creates or maintains a public nuisance if such person erects, establishes, maintains, uses, owns or leases any real property or portion thereof for (1) any of the purposes enumerated in subdivisions (1) to (6), inclusive, of subsection (c) of this section, or (2) on which any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of this section have occurred.

(b) The state has the exclusive right to bring an action to abate a public nuisance under this section and sections 19a-343a to 19a-343h, inclusive, involving any real property or portion thereof, commercial or residential, including single or multifamily dwellings, provided there have been three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of subsection (c) of this section, for conduct on the property documented by a law enforcement officer for any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of this section within the three hundred sixty-five days preceding commencement of the action.

(c) Three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of this subsection, for the following offenses shall constitute the basis for bringing an action to abate a public nuisance:

(1) Prostitution under section 53a-82, 53a-83, 53a-86, 53a-87, 53a-88 or 53a-89.

(2) Promoting an obscene performance or obscene material under section 53a-196 or 53a-196b, employing a minor in an obscene performance under section 53a-196a, importing child pornography under section 53a-196c, possessing child pornography in the first degree under section 53a-196d, possessing child pornography in the second degree under section 53a-196e or possessing child pornography in the third degree under section 53a-196f.

(3) Transmission of gambling information under section 53-278b or 53-278d or maintaining of a gambling premises under section 53-278e.

(4) Offenses for the sale of controlled substances, possession of controlled substances with intent to sell, or maintaining a drug factory under section 21a-277, 21a-278 or 21a-278a or use of the property by persons possessing controlled substances under section 21a-279. Nothing in this section shall prevent the state from also proceeding against property under section 21a-259 or 54-36h.

(5) Unauthorized sale of alcoholic liquor under section 30-74 or disposing of liquor without a permit under section 30-77.

(6) Maintaining a motor vehicle chop shop under section 14-149a.

(7) Inciting injury to persons or property under section 53a-179a.

(8) Murder or manslaughter under section 53a-54a, 53a-54b, 53a-55, 53a-56 or 53a-56a.

(9) Assault under section 53a-59, 53a-59a, subdivision (1) of subsection (a) of section 53a-60 or section 53a-60a or 53a-61.

(10) Sexual assault under section 53a-70 or 53a-70a.

(11) Fire safety violations under section 29-292, subsection (b) of section 29-310, or section 29-315, 29-320, 29-329, 29-337, 29-349 or 29-357.

(12) Firearm offenses under section 29-35, 53-202aa, 53-203, 53a-211, 53a-212, 53a-216, 53a-217 or 53a-217c.

(13) Illegal manufacture, sale, possession or dispensing of a drug under subdivision (2) of section 21a-108.

(14) Violation of a municipal ordinance resulting in the issuance of a citation for (A) excessive noise on nonresidential real property that significantly impacts the surrounding area, provided the municipality's excessive noise ordinance is based on an objective standard, (B) owning or leasing a dwelling unit that provides residence to an excessive number of unrelated persons resulting in dangerous or unsanitary conditions that significantly impact the safety of the surrounding area, or (C) impermissible operation of (i) a business that permits persons who are not licensed pursuant to section 20-206b to engage in the practice of massage therapy, or (ii) a massage parlor, as defined by the applicable municipal ordinance, that significantly impacts the safety of the surrounding area.

(P.A. 98-220, S. 1, 10; June Sp. Sess. P.A. 98-1, S. 99, 121; P.A. 99-115, S. 1, 3; P.A. 03-231, S. 4; P.A. 04-139, S. 11; P.A. 09-177, S. 20; P.A. 10-54, S. 6; P.A. 12-60, S. 3, 4; P.A. 13-174, S. 1, 2.)

History: P.A. 98-220 effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective July 1, 1998; P.A. 99-115 made technical changes in Subsecs. (a) and (b), amended Subsecs. (b) and (c) by adding “or the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents”, and amended Subsec. (c) by adding Subdivs. (8), (9) and (10) re murder or manslaughter, assault and sexual assault, respectively, effective July 1, 1999; P.A. 03-231 amended Subsecs. (a) and (b) to make technical changes and amended Subsec. (c) to add Subdiv. (11) re fire safety violations, effective July 9, 2003; P.A. 04-139 amended Subsec. (c)(2) to replace “importing or possessing child pornography under section 53a-196c or 53a-196d” with “importing child pornography under section 53a-196c, possessing child pornography in the first degree under section 53a-196d, possessing child pornography in the second degree under section 53a-196e or possessing child pornography in the third degree under section 53a-196f”; P.A. 09-177 amended Subsec. (c)(11) to delete references to Secs. 29-317 and 29-325, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 20, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 changed effective date of P.A. 09-177, S. 20, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012; P.A. 13-174 amended Subsec. (a) by redesignating existing provision re purposes as Subdiv. (1) and amending same to change “(11)” to “(6)” and by adding Subdiv. (2) re creating or maintaining public nuisance when offenses enumerated in Subsec. (c) have occurred, amended Subsec. (b) by adding provision re state's right to bring action to abate public nuisance for issuance of 3 or more citations for violation of municipal ordinance as described in Subsec. (c)(14) and by changing “(11)” to “(14)”, and amended Subsec. (c) by adding provision re issuance of 3 or more citations for violation of municipal ordinance as described in Subdiv. (14) to constitute basis for bringing action to abate public nuisance, by deleting former Subdiv. (6) re violations under Sec. 53a-179a and redesignating existing Subdiv. (7) as Subdiv. (6), by adding new Subdiv. (7) re injury to persons or property under Sec. 53a-179a, by adding “or 53a-61” in Subdiv. (9), and by adding Subdiv. (12) re firearm offenses, Subdiv. (13) re illegal manufacture, sale, possession or dispensing of a drug and Subdiv. (14) re violation of municipal ordinance resulting in issuance of citation.



Section 19a-343a - Commencement of action to abate public nuisance. Temporary ex parte order. Hearing. Defendants. Financial institutions. Affirmative defense.

(a) The Chief State's Attorney or a deputy chief state's attorney, state's attorney or assistant or deputy assistant state's attorney desiring to commence an action to abate a public nuisance shall attach his proposed unsigned writ, summons and complaint to the following documents:

(1) An application directed to the Superior Court to which the action is made returnable, for the remedies requested to abate the public nuisance; and

(2) An affidavit sworn to by the state or any competent affiant setting forth a statement of facts showing by probable cause the existence of a public nuisance upon the real property or any portion thereof.

(b) The court, or if the court is not in session, any judge of the Superior Court, may order that a show cause hearing be held before the court or a judge thereof to determine whether or not the temporary relief requested should be granted and the court shall direct the state to give notice to any defendant of the pendency of the application and of the time when it will be heard by causing a true and attested copy of the application, the proposed unsigned writ, summons, complaint, affidavit and of its order to be served upon the defendant by some proper officer or indifferent person. Such hearing shall be scheduled within ten days after service is effected by the state.

(c) If in the application, the state requests the issuance of a temporary ex parte order for the abatement of a public nuisance, the court, or if the court is not in session, any judge of the Superior Court, may grant a temporary ex parte order to abate the public nuisance. The court or judge shall direct the state to give notice and service of such documents, including a copy of the ex parte order, in accordance with subsection (b) of this section. At such hearing, any defendant may show cause why the abatement order shall be modified or vacated. No such ex parte order may be granted unless it appears from the specific facts shown by affidavit and by complaint that there is probable cause to believe that a public nuisance exists and the temporary relief requested is necessary to protect the public health, welfare or safety. Such show cause hearing shall be scheduled within five business days after service is effected by the state. The affidavit may be ordered sealed by the court or judge upon a finding that the state's interest in nondisclosure substantially outweighs the defendant's right to disclosure. A copy of the state's application and the temporary order to cease and desist shall be posted on any outside door to any building on the real property.

(d) Such a public nuisance proceeding shall be deemed a civil action and venue shall lie in the superior court for the judicial district within which the real property alleged to constitute a public nuisance is located. Service of process shall be made in accordance with chapter 896. In addition, service of process may be made by an inspector of the Division of Criminal Justice or sworn member of a local police department or the Division of State Police.

(e) At the show cause hearing, the court shall determine whether there is probable cause to believe that a public nuisance exists, and that the circumstances demand the temporary relief requested be ordered, or the temporary ex parte order be continued during the pendency of the public nuisance proceeding. The court may, upon motion by the state or any defendant, enter such orders as justice requires. The court shall schedule the evidentiary hearing within ninety days from the show cause hearing.

(f) The record owner of the real property, any person claiming an interest of record pursuant to a bona fide mortgage, assignment of lease or rent, lien or security in the property and any lessee or tenant whose conduct is alleged to have contributed to the public nuisance shall be made a defendant to the action, except that the state shall exempt as a defendant any owner, lienholder, assignee, lessee, tenant or resident who cooperates with the state in making bona fide efforts to abate the nuisance or any tenant or resident who has been factually uninvolved in the conduct contributing to such public nuisance. If the state exempts as a defendant any record owner or any person claiming an interest of record pursuant to a mortgage, assignment of lease or rent, lien or security in the property, notice of the commencement of a nuisance proceeding shall be given by certified mail, return receipt requested, with a copy of such summons and complaint and a notice of exemption and right to be added as a party to any such person at his usual place of abode or business. Any such exempted person may, at his option, enter an appearance and participate in the nuisance proceeding to protect his property rights. Notice of the commencement of such a public nuisance proceeding shall be given by certified mail to the highest elected official of the municipality in which the real property is located.

(g) If the defendant is a financial institution and the record owner of the real property, or if the defendant is a financial institution claiming an interest of record pursuant to a bona fide mortgage, assignment of lease or rent, lien or security in the real property and is not determined to be a principal or an accomplice in the conduct constituting the public nuisance, the court shall not enter any order against such defendant. The state shall have the burden of proving by a preponderance of the evidence that any such defendant claiming an interest of record under this subsection is a principal or an accomplice in the alleged conduct constituting the public nuisance. Any such defendant may offer evidence by way of an affirmative defense that such defendant has taken reasonable steps to abate the public nuisance, but has been unable to abate the nuisance. Any affirmative defense offered by such defendant shall be proven by a preponderance of the evidence. For the purposes of this subsection, “financial institution” means a bank, as defined in section 36a-2, an out-of-state bank, as defined in section 36a-2, an institutional lender or any subsidiary or affiliate of such bank, out-of-state bank or institutional lender that directly or indirectly acquires the real property pursuant to strict foreclosure, foreclosure by sale or deed-in-lieu of foreclosure, and with the intent of ultimately transferring the property, or other lender licensed by the Department of Banking.

(h) For any defendant who fails to appear, the court may enter a default following an evidentiary showing by the state in support of the relief requested, which shall include affidavits or the testimony of witnesses. When the court enters a judgment upon default, the court may enter such orders as appear reasonably necessary to abate the public nuisance.

(i) At the evidentiary hearing upon the public nuisance complaint, the state shall have the burden of proving, by a preponderance of the evidence, the existence of a public nuisance upon the real property as provided in section 19a-343. If the state establishes by a preponderance of the evidence that there have been three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of subsection (c) of section 19a-343, for conduct on the real property or any portion thereof documented by a law enforcement officer for any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of section 19a-343, within the three hundred sixty-five days preceding commencement of the action, such evidence shall create a rebuttable presumption of the existence of a public nuisance. Any defendant may offer evidence by way of an affirmative defense that such defendant has taken reasonable steps to abate the public nuisance, but has been unable to abate the nuisance.

(P.A. 98-220, S. 2, 10; P.A. 99-115, S. 2, 3; P.A. 02-73, S. 85; P.A. 03-231, S. 8; 03-278, S. 73; P.A. 04-136, S. 39; 04-257, S. 38; P.A. 08-176, S. 68; P.A. 13-174, S. 3.)

History: P.A. 98-220 effective July 1, 1998; P.A. 99-115 amended Subsec. (c) by deleting “verified” before “complaint” and amended Subsec. (i) by adding “or the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents” and adding references to Subdivs. (8), (9) and (10) of Sec. 19a-343(c), effective July 1, 1999; P.A. 02-73 amended Subsec. (g) by changing a reference to an out-of-state bank from Subdiv. (41) to Subdiv. (43) of Sec. 36a-2; P.A. 03-231 made technical changes in Subsec. (i), effective July 9, 2003; P.A. 03-278 made technical changes in Subsec. (g), effective July 9, 2003; P.A. 04-136 amended Subsec. (g) to make a technical change, effective May 12, 2004; P.A. 04-257 made technical changes in Subsec. (i), effective June 14, 2004; P.A. 08-176 made technical changes in Subsec. (g), effective July 1, 2008; P.A. 13-174 amended Subsec. (d) by making a technical change, amended Subsec. (g) by substituting “a preponderance of the evidence” for “clear and convincing evidence” re state's burden in proving that a financial institution is a principal or accomplice in the alleged conduct constituting the public nuisance and by adding provisions re financial institution may offer affirmative defense that it has taken reasonable steps to abate the public nuisance, to be proven by a preponderance of the evidence, and amended Subsec. (i) by substituting “a preponderance of the evidence” for “clear and convincing evidence” re state's burden of proof in proving existence of a public nuisance, adding provision re state may prove existence of public nuisance by presenting evidence of issuance of 3 or more citations for violation of municipal ordinance as described in Sec. 19a-343(c)(14) and by making a technical change.



Section 19a-343b - Remedies and relief necessary to abate public nuisance.

In any proceeding to abate a public nuisance, the state may request such remedies or relief as are reasonably necessary to abate the nuisance including, but not limited to, orders for repair or alteration to the real property or any portion thereof, temporary orders to cease and desist, orders to cease and desist or appointment of a receiver of rents. In any such action, the court may enter any orders necessary and proper to abate the nuisance.

(P.A. 98-220, S. 3, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343c - Intentional violation of temporary order. Penalty.

Any person who intentionally violates a temporary order issued pursuant to sections 19a-343 to 19a-343h, inclusive, may be fined not more than one hundred dollars or imprisoned not more than six months, or both, in addition to any other remedy provided by law.

(P.A. 98-220, S. 4, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343d - Appointment of receiver. Powers and duties. Accounts. Removal by court. Final accounting. Liability of receiver.

(a) The court may, upon application of the state, appoint a receiver to operate and manage the property or any portion thereof in accordance with the provisions of this section during the pendency of the public nuisance proceeding and shall include such powers and duties as the court may direct.

(b) The receiver shall with all reasonable speed, remove the delinquent matters and deficiencies in the property or any portion thereof constituting a serious fire hazard or a serious threat to life, health or safety. During the term of the receivership, the receiver shall repair and maintain the property or any portion thereof in a safe and healthful condition. The receiver shall have the power to let contracts therefor in accordance with the provisions of local laws, ordinances, rules and regulations. Notwithstanding any such laws, ordinances, rules or regulations, the receiver may let contracts or incur expenses for individual items of repairs, improvements or supplies without advertisement or the procurement of competitive bids where the total amount of any such individual item does not exceed five hundred dollars or where there exists a condition which constitutes an imminent and substantial danger to life, health or safety, but in such event the receiver shall endeavor to obtain contracts on the most advantageous terms.

(c) The receiver shall collect the accrued and accruing rents, issues and profits of the property or any portion thereof and apply the same to the cost of removing or remedying such nuisance, to the payment of expenses reasonably necessary to the proper operation and management of the property, including insurance and the fees of the managing agent, if any, and to unpaid taxes, assessments, water rents and sewer rents and penalties and interest thereon.

(d) Any excess of income of the property in the hands of the receiver shall be applied to the necessary expenses in regard to such property of his office as receiver and then to sums due to mortgagees or lienors.

(e) The receiver shall have the power to bring a summary process action pursuant to the provisions of chapter 832 against any tenant or occupant of the property.

(f) Following appointment, the receiver shall keep complete written records, including records of all receivership funds on deposit and records itemizing all receipts and expenditures.

(g) The receiver's accounts shall be open to inspection by any defendant having an ownership interest in the real property, the state, the court or any defendant with a record interest in the leases or rents.

(h) Upon motion by any defendant having an interest in the real property or the state, or upon its own motion, the court may direct the receiver to render a periodic accounting to the court.

(i) A receiver shall act until removed by the court. Upon the termination of the receivership, the receiver shall render to the court a final accounting of all funds pertaining to the real property on deposit, as well as records of receipts and expenditures. The receiver shall deliver ledgers, records and the receiver's files and notes pertaining to any litigation or claim arising out of management of the real property to any person designated by the court.

(j) A receiver appointed pursuant to this section shall not be liable in his capacity as receiver to any person except for intentional or wilful misconduct.

(P.A. 98-220, S. 5, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343e - Court orders re abatement of public nuisance. Jurisdiction. State shall post copy order and notice re penalty for removal or destruction of order. Modification or vacation of order. Bond. Application to close property. Order.

(a) If the court finds by clear and convincing evidence that a public nuisance exists, the court may enter such orders as justice requires to abate the public nuisance, including but not limited to, an order to close the real property or any portion thereof. The court shall retain jurisdiction over the case until it appears that the nuisance no longer exists. The state shall post a copy of any court order to close the real property or any portion thereof on any outside door of the premises. The order shall include a notice that any person who removes, mutilates or defaces the closing order may be punished, upon conviction, by a fine not to exceed two hundred fifty dollars or by imprisonment of fifteen days, or both.

(b) At any time after entry of an order, any defendant may apply to the court to have any order vacated or modified for good cause. Prior to any decision on a defendant's application to vacate or modify an order, the state shall be afforded a reasonable opportunity to inspect the real property or any portion thereof to verify that the public nuisance has been abated, and the court shall provide the state with an opportunity to be heard to contest the defendant's application.

(c) Where the court vacates or modifies any order, it may condition its decision on the posting of a bond in an amount not to exceed the current fair market value of the real property, as stated in an independent appraisal by a certified real estate appraiser, as surety against recurrence of the public nuisance.

(d) Where the court finds that real property or any portion thereof constitutes a public nuisance and enters a final judgment, the state shall record a copy of such judgment and any orders on the land records in the town in which such real property is located. At any time after the entry of judgment, any defendant may apply to the court to modify or vacate any order, including the reduction of the amount of, or release of liability for any bond required pursuant to this section. The court may grant such application for good cause shown, which may include, but not be limited to, a showing by such defendant by clear and convincing evidence that: (1) All court orders have been complied with, that any named persons have ceased any conduct constituting a public nuisance upon the real property or any portion thereof and that the nuisance has abated; (2) the defendant wishes to refinance or sell the real property to an identified bona fide purchaser for value whose proposed use for the real property will not constitute a public nuisance; or (3) the defendant has demolished or razed any buildings, structures or features upon the real property capable of supporting a public nuisance. Prior to any decision on a defendant's application to vacate or modify a final order or release a lien, the state shall be afforded a reasonable opportunity to inspect the real property or any portion thereof. Any modification to any order shall be recorded on the land records in the town in which such real property is located.

(e) Where the state applies for an order to close the real property or any portion thereof, the court shall take into consideration the rights of all interested parties and shall limit the scope of a closing order to minimize dispossession or dislocation of tenants or residents who have been factually uninvolved in the conduct contributing to the public nuisance, unless closure of the property is necessary to protect public health, safety or welfare.

(P.A. 98-220, S. 6, 10; June Sp. Sess. P.A. 98-1, S. 97, 121.)

History: P.A. 98-220 effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (e), effective July 1, 1998.



Section 19a-343f - Dispossession or dislocation of tenants. Imposition of costs of prosecution and repairs upon defendant. Authorization by state to make repairs and alterations. Judgment lien against defendant. Intentional violation of court order.

(a) In any case where dispossession or dislocation of tenants or residents who have been factually uninvolved with the conduct contributing to such public nuisance is necessary to abate the public nuisance, the court may impose the reasonable costs of relocating such tenants or residents upon any defendant determined by the court to be liable for the public nuisance.

(b) In any public nuisance proceeding, the court may impose the reasonable costs of investigation, prosecution and any extraordinary expenses incurred in abating the public nuisance upon any defendant determined by the court to be liable for the public nuisance. In any public nuisance proceeding, the court may award to the state or any municipality the reasonable costs of investigation, prosecution and any extraordinary expenses incurred in abating the public nuisance. The state or municipality shall submit an affidavit and such other documents as the court directs in support of a request for award of costs.

(c) The court may authorize the state or its agents to make any repairs or alterations to the real property or any portion thereof to bring it into compliance with applicable state and local building, fire, health, housing or similar codes. The court may impose the actual costs of any repairs or alterations upon any defendant determined by the court to be liable for the public nuisance. The court shall award the state the actual costs of any such repairs or alterations.

(d) In any public nuisance proceeding, any monetary penalty imposed by the court on a defendant with an ownership interest in the real property and any award of costs to the state shall constitute a judgment lien on the real property, and shall be recorded as such on the land records in the town where the property is located. In addition, the state may, at its election, pursue any remedy under chapter 906.

(e) If any defendant in a public nuisance proceeding subject to a court order to abate the nuisance intentionally violates any such court order entered in judgment in a public nuisance proceeding under sections 19a-343 to 19a-343h, inclusive, the court may impose a civil penalty of not more than one thousand dollars for each day the public nuisance is found to have existed after such order. Upon recovery, such penalty shall be deposited in the General Fund.

(f) Any person who was not a defendant in a public nuisance action who intentionally violates any court order entered in judgment in a public nuisance proceeding, may be fined not more than one hundred dollars or imprisoned not more than six months or both.

(P.A. 98-220, S. 7, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343g - Enforcement of court orders by inspectors of Division of Criminal Justice or state or municipal police officer. Indemnification of municipality for liabilities of municipal police officer deemed employee of state.

(a) The state may use an inspector of the Division of Criminal Justice or a state or municipal police officer to assist in the enforcement of any court order in a public nuisance proceeding. Where a municipal police officer acts at the direction of a prosecutor, the state shall first obtain the permission of the municipal chief of police. Where a municipal police officer acts at the direction of a prosecutor or pursuant to a court order in a public nuisance matter, the officer and the municipality shall be indemnified against any losses, damages or liabilities arising within the scope of such duties, and the police officer shall be deemed an employee of the state for purposes of indemnification.

(b) In any public nuisance proceeding, an order by the court closing the real property or any portion thereof shall not be deemed to pass dominion, title, possession or control over the real property to the state.

(P.A. 98-220, S. 8, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343h - Availability of other remedies not bar to action to abate public nuisance.

Availability to the state of other remedies at law or equity shall not prevent the granting of relief under sections 19a-343 to 19a-343h, inclusive.

(P.A. 98-220, S. 9, 10.)

History: P.A. 98-220 effective July 1, 1998.






Chapter 368n - Houses of Assignation

Section 19a-345 - (Formerly Sec. 19-316). Houses of assignation, lewdness and prostitution, nuisances.

Any person who erects, establishes, maintains, uses, owns or leases any building or place used for the purpose of lewdness, assignation or prostitution shall be guilty of maintaining a nuisance, and the building, the place and the ground upon which such lewdness, assignation or prostitution is conducted, permitted or carried on, including the furniture, fixtures, musical instruments and movable property used in conducting or maintaining any such place, are also declared to be nuisances.

(1949 Rev., S. 4206.)

History: Sec. 19-316 transferred to Sec. 19a-345 in 1983.

See Sec. 53a-82 et seq. re penalties for offenses involving prostitution.



Section 19a-346 - (Formerly Sec. 19-317). Injunction.

Whenever a nuisance is kept or maintained, as defined in this chapter, the state's attorney for the judicial district in which such nuisance is located or any citizen of such judicial district may maintain an action in the Superior Court in the name of the state, upon the relation of such state's attorney or citizen, to perpetually enjoin any such nuisance and the person or persons conducting or maintaining the same from continuing the same and the owner or agent of the building or ground upon which such nuisance exists from permitting such building or ground or both to be so used. Process shall be served therein as in other actions for the abatement of nuisances and, in such action, the court, or judge in vacation, shall, upon the presentation of a verified complaint therefor, alleging that the nuisance complained of exists, issue a temporary writ of injunction without bond. When a temporary injunction is prayed for, the court, on application, may issue an ex parte restraining order, restraining the defendants and all other persons from removing or in any manner interfering with the furniture, fixtures, musical instruments and personal property used in conducting such alleged nuisance, until the application for such temporary injunction is disposed of and until the further order of the court thereon. Such restraining order may be served by leaving a copy of the same with any person in charge of such property or residing in the premises or apartment complained of or by posting a copy thereof in a conspicuous place at or upon one or more of the principal doors or entrances to such premises or apartment where such nuisance is alleged to be maintained or by both such delivery and posting. The officer serving such restraining order shall forthwith make a return to the court and an inventory of the personal property situated in and used in conducting or maintaining such nuisance. The mutilation or removal of any copy posted as herein provided while the same is in force shall be a contempt of court, provided such posted order shall contain notice to that effect. Three days' notice in writing shall be given the defendants of the hearing on the application for a temporary injunction, and, if continued at the instance of the defendant, such temporary injunction shall be granted as a matter of course. Each defendant, so notified, shall serve upon the complainant or his attorney a verified answer on or before the date fixed in such notice for such hearing; but the court may allow additional time for answering, provided such extension of time shall not prevent the issuing of such temporary writ as prayed for. The allegations of the answer shall be deemed to be denied without further pleading. Such action shall be returnable to the Superior Court, and in such action evidence of the general reputation of the place shall be admissible for the purpose of proving the existence of such nuisance and shall be prima facie evidence of such nuisance and of knowledge and participation therein on the part of the owners, lessors, lessees, users and all those in possession of, or having charge of as agent or otherwise, or having any interest in, any property used in conducting or maintaining such nuisance. If the complaint is brought by a citizen, it shall not be dismissed except upon a sworn statement made by the complainant and his attorney, setting forth the reasons why the action should be dismissed, and the dismissal shall be approved by the state's attorney, in writing or in open court. If the court is of the opinion that the action ought not to be dismissed, it may direct the state's attorney to prosecute such action to judgment, and, if the action is continued more than one term of court, any citizen of the judicial district or the state's attorney may be substituted for the complaining party and prosecute such action to judgment. If the action is brought by a citizen and the court finds no reasonable ground or cause for such action, the costs shall be taxed against such citizen.

(1949 Rev., S. 4207; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”; Sec. 19-317 transferred to Sec. 19a-346 in 1983.



Section 19a-347 - (Formerly Sec. 19-318). Disobeying injunction; penalty.

In case of the violation of any injunction granted under the provisions of this chapter or of any restraining order or in case of the commission of any contempt of court under any proceedings under the provisions of section 19a-346, the court or, in vacation, a judge thereof may summarily try and punish the offender. Proceedings on account of such violation shall be commenced by filing with the clerk of the court a complaint under oath, alleging facts constituting such violation, upon which the court or judge shall cause a warrant to issue, upon which the accused shall be arrested. The trial may be had upon affidavits, or either party may demand the production and oral examination of witnesses. Any person found guilty of contempt shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4208; P.A. 12-80, S. 112.)

History: Sec. 19-318 transferred to Sec. 19a-347 in 1983; P.A. 12-80 replaced penalty of a fine of not more than $500 or imprisonment of not more than 2 months or both with a class C misdemeanor.



Section 19a-348 - (Formerly Sec. 19-319). Judgment and abatement; fees.

If the existence of the nuisance is admitted or established in an action under this chapter or in a criminal proceeding, an order of abatement shall be entered as a part of the judgment, which order shall direct the removal from the building or place of all fixtures, furniture, musical instruments and personal property used in conducting such nuisance, and shall direct the sale of so much thereof as belongs to any defendant notified or appearing, in the manner provided for the sale of chattels upon execution, and shall order the closing of the building or place and the discontinuance of its use for any purpose, for a period of one year, unless sooner released. Any owner of any unsold personal property so seized shall appear and claim the same within ten days after such order of abatement has been made, and prove innocence, to the satisfaction of the court, of any knowledge of such use. Each defendant in any such action shall be presumed to have had knowledge of the general reputation of such place. If innocence is established, any unsold personal property belonging to any person found innocent shall be delivered to him, otherwise it shall be sold as hereinbefore provided. If any person breaks and enters or uses any building or place so directed to be closed, he shall be punished for contempt as provided in section 19a-347. For removing and selling any such personal property, the officer shall receive the same fees as for levying upon and selling like property on execution, and for closing any such premises and keeping the same closed a reasonable sum shall be allowed by the court.

(1949 Rev., S. 4209.)

History: Sec. 19-319 transferred to Sec. 19a-348 in 1983.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 19a-349 - (Formerly Sec. 19-320). Action by state's attorney. Fines.

When the existence of any such nuisance has been established, the state's attorney shall proceed promptly, and all money collected shall be paid to the State Treasurer. The proceeds of the sale of the personal property, as provided in section 19a-348, or so much of such proceeds as may be necessary, shall be applied in payment of costs of the action and the abatement of any nuisance, except as hereinafter provided.

(1949 Rev., S. 4210; 1961, P.A. 517, S. 102.)

History: 1961 act deleted obsolete reference to county treasurer, county government having been abolished, and substituted state treasurer; Sec. 19-320 transferred to Sec. 19a-349 in 1983.



Section 19a-350 - (Formerly Sec. 19-321). Owner may give bond.

If the owner of the premises in which such nuisance has been maintained appears and pays the costs taxed by the court and files a bond with sureties approved by the court to the amount of the value of the property, conditioned that he will immediately abate such nuisance and prevent the same from being established or kept within a period of one year thereafter, the court, or in vacation the judge, if satisfied of his good faith, may order the premises to be delivered to such owner, and the order of abatement cancelled, so far as the same relates to such real property.

(1949 Rev., S. 4211.)

History: Sec. 19-321 transferred to Sec. 19a-350 in 1983.



Section 19a-351 - (Formerly Sec. 19-322). Penalty upon issuance of permanent injunction.

Whenever a permanent injunction is issued against any person for maintaining a nuisance as above provided, or against any owner or agent of any building kept or used for such purpose, there shall be imposed upon such building and the ground upon which the same is located and against the person or persons maintaining such nuisance and the owner or agent of such premises a penalty of not more than three hundred dollars. The clerk of the court shall make a return of the imposition of any penalty forthwith to the tax collector of the city or town in which such nuisance is located, who shall enter the same as a tax upon the property and against the persons upon which or whom the lien was imposed, and the provisions of the statutes relating to tax liens and the continuance thereof shall be applicable thereto. The payment of such penalty shall not relieve any person or property from any other penalties provided by law. The provisions of the statutes relating to the collection of taxes, nonpayment thereof and sale of property for taxes shall govern in the collection of the penalty herein prescribed so far as the same are applicable, and the penalty collected shall be applied in payment of any deficiency in the costs of the action and the abatement of such nuisance to the extent of any deficiency after the application thereto of the proceeds of the sale of personal property as above provided, and the remainder of such penalty, with the unexpended portion of the proceeds of the sale of personal property, shall be disposed of in the same manner as fines collected for the keeping of houses of ill-fame, except that ten per cent of the amount of the penalty collected and of the proceeds of the sale of such personal property shall be paid by the Treasurer to the attorney representing the state in the injunction proceedings, at the time of final judgment.

(1949 Rev., S. 4212.)

History: Sec. 19-322 transferred to Sec. 19a-351 in 1983.



Section 19a-352 - (Formerly Sec. 19-323). Nuisance. Penalty.

When such nuisance has been found to exist, and the owner or agent of the building wherein or ground whereon the nuisance has been found to exist was not a party to such proceeding and did not appear in such proceeding, a penalty of not more than three hundred dollars shall be imposed upon any person found to be responsible for the conduct of such nuisance or upon the property. Before such penalty is enforced against such property, the owner or agent thereof shall have appeared therein or shall have been served with a summons and the provisions of the laws relating to the service of civil process shall apply to the service of process. Any person in whose name any real estate affected by any such action stands on the books of the assessors for purposes of taxation shall be presumed to be an owner thereof and, in case of any unknown persons having or claiming any ownership, right, title or interest in property affected by any such action, such unknown persons may be made parties to the action by designating them in the summons and complaint as “all other persons unknown claiming any ownership, right, title or interest in the property affected by this action”, and service may be made by publishing such summons in the manner prescribed in section 52-68. Any person having or claiming such ownership, right, title or interest, and any owner or agent on behalf of himself and such owner, may make, serve and file an answer therein within twenty days after such service and have a trial of his rights in the premises by the court, and, if such cause has already proceeded to trial or to judgment, the court shall fix a time and place for such further trial and shall modify, add to or confirm any finding or judgment as the case requires.

(1949 Rev., S. 4213; P.A. 10-32, S. 74.)

History: Sec. 19-323 transferred to Sec. 19a-352 in 1983; P.A. 10-32 made technical changes, effective May 10, 2010.






Chapter 368o - Tenement and Lodging Houses

Section 19a-355 - (Formerly Sec. 19-342). Definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) “Tenement house” means any house or building, or portion thereof, which is rented, leased, let or hired out to be occupied, or is arranged or designed to be occupied, or is occupied, as the home or residence of three or more families, living independently of each other, and doing their cooking upon the premises, and having a common right in the halls, stairways or yards;

(2) “Lodging house” or “boarding house” means any house or building or portion thereof, in which six or more persons are harbored, received or lodged for hire, or any building or part thereof, which is used as a sleeping place or lodging for six or more persons not members of the family residing therein;

(3) “Apartment” means a room or suite of rooms occupied or designed to be occupied as a family domicile;

(4) “Yard” means an open, unoccupied space, on the same lot with a tenement, lodging or boarding house, between the rear line of such house and the rear line of the lot;

(5) “Court” means an open, unoccupied space, other than a yard, on the same lot with a tenement house;

(6) “Basement” means a story partly, but not more than one-half, below the level of the grade; and

(7) “Cellar” means a story more than one-half below the level of the grade.

(b) For purposes of this chapter, the word “shall” is mandatory and not directory, and denotes that the house shall be maintained in all respects according to the mandate, as long as it continues to be a tenement house.

(c) In determining the number of stories in a tenement house, a basement or an attic shall be counted as a story if it is occupied or designed to be occupied for living purposes.

(1949 Rev., S. 4049; P.A. 74-345, S. 1; P.A. 01-195, S. 141, 181.)

History: P.A. 74-345 added Subdiv. (11) defining “enforcing agency”; Sec. 19-342 transferred to Sec. 19a-355 in 1983; P.A. 01-195 made technical changes, effective July 11, 2001.

Annotations to former section 19-342:

Three-family dwelling house held a “tenement house” and subject to provisions of chapter. 108 C. 404. Hallway on each floor was a “public hall” within section; Id.; also a stairway leading only to plaintiff's apartment; 117 C. 352. Outside steps were not a “public hall”; 121 C. 261; nor was an open cellar. 111 C. 26. Vacant rooms and testimony warranted finding that building was a “tenement house”. 117 C. 352. If the space falls within definition of a “yard” and is used in common by the tenants, it becomes an element in determining whether the building is a “tenement house”. Id., 353. Definitions indicate a legislative intent to impose obligation to keep building in repair as distinguished from separate apartments in it. Id., 627. Cited. 137 C. 632; 153 C. 91.

Cited. 22 CS 182; 31 CS 197.



Section 19a-356 - (Formerly Sec. 19-348). Application of act.

This part may be cited as the “Tenement House Act”, and its provisions shall apply to all cities, boroughs and towns, except its provisions concerning water closets, which provisions shall apply to all cities, boroughs and towns which have a water supply and a sewer system; and its provisions shall apply, except as herein specially provided, only to buildings to be erected, altered or converted to use as tenement houses.

(1949 Rev., S. 4055.)

History: Sec. 19-348 transferred to Sec. 19a-356 in 1983.

Cited. 13 CA 1.



Section 19a-357 - (Formerly Sec. 19-351). Location of building. Elevator.

No tenement house shall be erected upon the rear of a lot when there is a tenement house on the front of such lot, nor upon the front of any such lot upon the rear of which there is such a tenement house unless the distance between the two tenement houses is at least thirty feet. No tenement house, not existing or actually under construction on July 1, 1929, shall be over four stories in height unless it is equipped with a passenger elevator.

(1949 Rev., S. 4067.)

History: Sec. 19-351 transferred to Sec. 19a-357 in 1983.

Cited. 13 CA 1.



Section 19a-358 - (Formerly Sec. 19-362). Size of rooms.

In each tenement house, all rooms, except water-closet compartments, bathrooms and kitchenettes, shall be of the following minimum sizes: In each apartment there shall be at least one room containing not less than one hundred and twenty square feet of floor area, and each other room shall contain at least seventy square feet of floor area. Each room shall be in at least seventy-five per cent of its area not less than seven feet eight inches high from the finished floor to the finished ceiling, except attic rooms, which shall be at least seven feet four inches high in one-half of its area. A kitchenette with less than seventy square feet of floor area need not be considered a separate room but shall comply with section 19-359.

(1949 Rev., S. 4069; 1967, P.A. 180, S. 2.)

History: 1967 act added provision re kitchenettes with less than 70 square feet of floor area and deleted provision that alcove rooms be considered separate rooms; Sec. 19-362 transferred to Sec. 19a-358 in 1983.

See Sec. 29-267 re inapplicability of this section to construction or alteration of building pursuant to State Building Code.

Cited. 13 CA 1.



Section 19a-359 - (Formerly Sec. 19-363). Bathrooms and water closets.

In each tenement house erected or subdivided after June 30, 1941, there shall be a water closet in each apartment of two or more rooms. In each tenement house erected after August 31, 1930, and prior to July 1, 1941, there shall be a water closet in each apartment of three or more rooms and at least one water closet for each two apartments of less than three rooms each. Each water closet shall be in a separate compartment or bathroom, upon the same floor with the apartment which it accommodates. Each bathroom, toilet room or other room containing one or more water closets or urinals, which is placed in any building, shall be at all times provided with adequate lighting and shall be ventilated in at least one of the following ways: (1) By a window opening directly upon a street or other open public space or upon a court located on the same lot as the building, and having, between stop beads, an area not less than ten per cent of the floor area nor less than three square feet in any case and a width of not less than one foot; (2) by a window of the size specified in subdivision (1) of this section, or a register, opening on a vent shaft which extends to and through the roof or into a court conforming to the requirements of this section for courts and which has a cross-sectional area of not less than one-fifth of a square foot for each foot of height but not less than nine square feet and a width of not less than sixteen inches in any case, and, unless open to the outer air at the top, a net area of louvre openings in the skylight equal to the maximum required shaft area; (3) by an individual vent flue or duct extending independently of any other flue or duct to and above the roof and having a cross-sectional area of not less than one square foot for two or fewer water closets or urinal fixtures and one-third of a square foot additional for each additional water closet or urinal fixture; (4) by a skylight in the ceiling, having a glazed surface of not less than three square feet and arranged so as to provide ventilating openings of not less than three square feet to the outer air above the roof of the building or into a court conforming to the requirements of this section for courts, for two or fewer water closets or urinal fixtures and two square feet additional for each additional water closet or urinal fixture; or (5) by some approved system of mechanical exhaust ventilation of sufficient capacity to provide not less than four changes of air per hour. Each vent shaft in a tenement house erected after August 31, 1930, shall be constructed of fire-proof material. Not more than two water closets or bathrooms shall open upon such a shaft on one floor of a tenement house, and no two water closet or bathroom windows opening upon such shaft on the same floor shall be opposite each other.

(1949 Rev., S. 4072; P.A. 01-195, S. 142, 181.)

History: Sec. 19-363 transferred to Sec. 19a-359 in 1983; P.A. 01-195 substituted alphabetic Subdiv. designators for numeric Subsec. designators, effective July 11, 2001.

Cited. 13 CA 1.



Section 19a-360 - (Formerly Sec. 19-364). Arrangement of rooms.

In each apartment of three or more rooms in a tenement house, access to each living room and bedroom and to at least one water-closet compartment shall be had without passing through any bedroom.

(1949 Rev., S. 4073.)

History: Sec. 19-364 transferred to Sec. 19a-360 in 1983.

Cited. 13 CA 1.



Section 19a-361 - (Formerly Sec. 19-365). Basement living rooms.

In tenement houses, no room in the cellar or in the basement shall be constructed, altered, converted or occupied for living purposes, unless all of the following conditions are complied with: (1) Such room shall be at least seven feet six inches high, in each part, from the floor to the ceiling; (2) the ceiling of such room shall be at least four feet and six inches above the surface of the street or ground outside of or adjoining the same; (3) all walls surrounding such room shall be damp-proof; (4) the floor of such room shall be damp-proof and waterproof.

(1949 Rev., S. 4074; P.A. 88-70.)

History: Sec. 19-365 transferred to Sec. 19a-361 in 1983; P.A. 88-70 amended Subdiv. (1), reducing the minimum ceiling height from 8 feet 6 inches to 7 feet 6 inches.

Cited. 13 CA 1.



Section 19a-362 - (Formerly Sec. 19-371). No recovery of rent during unlawful occupation. Exception.

(a) If any building constructed as, or altered into, a tenement house is occupied in whole or in part for human habitation in violation of the provisions of the state building code, effective at the time of such construction or alteration, during such unlawful occupation no rent shall be recoverable by the owner or lessee of such premises for such period and no action or special proceedings shall be maintained therefor.

(b) The provisions of this section shall not apply to buildings owned by a housing authority organized under the provisions of chapter 128, which have been constructed or altered pursuant to contracts with the federal government or the state providing for annual contributions or other financial assistance.

(1949 Rev., S. 4080; 1969, P.A. 443, S. 14; 1971, P.A. 413, S. 2.)

History: 1969 act referred to violations of state building code rather than of Sec. 19-370; 1971 act added Subsec. (b); Sec. 19-371 transferred to Sec. 19a-362 in 1983.

Annotations to former section 19-371:

Disability to recover rent not confined to the person who was owner at time of completion but applied to subsequent purchaser. 121 C. 458. Constitutional aspects considered. Id., 459. Cited. 136 C. 276; 149 C. 740. Statute does not authorize action by tenant for recovery of rent voluntarily paid during period of violation. 150 C. 702.

Statute in barring landlord from collecting rent in effect relieved tenants of obligation to pay; landlord had no cause of action to collect rent or for eviction, nor to rent premises to others in absence of certificate. 4 Conn. Cir. Ct. 360.



Section 19a-363 - (Formerly Sec. 19-372). Powers of local authorities not abrogated.

Nothing in this part shall be construed to abrogate or impair the powers of a local department of health, the fire department or the courts or any other lawful authority to enforce any provision of any city charter or building ordinance or regulation not inconsistent with this part or to prevent or punish for violations thereof.

(1949 Rev., S. 4081.)

History: Sec. 19-372 transferred to Sec. 19a-363 in 1983.

Annotations to former section 19-372:

Cited. 111 C. 450.

Cited. 4 Conn. Cir. Ct. 243.

Annotation to present section:

Cited. 13 CA 1.



Section 19a-364 - (Formerly Sec. 19-373). Enforcement.

Each inspector of buildings, fire marshal or other person authorized to issue building permits shall enforce the provisions of this part and report all violations thereof to the proper prosecuting officer. When no other officer is authorized to issue building permits, the director of health of each town shall be charged with the duties assigned by this part to building inspectors.

(1949 Rev., S. 4082.)

History: Sec. 19-373 transferred to Sec. 19a-364 in 1983.

Cited. 13 CA 1.



Section 19a-365 - (Formerly Sec. 19-374). Penalties.

Any owner or lessee of any building which was not used as a tenement house prior to April 24, 1913, who allows such building to be occupied or used as a tenement house without making such building conform in all respects with the requirements of this part, and any owner or lessee of land, and any builder or architect who authorizes, makes or approves any construction or alteration of any building or any reduction in court or yard spaces, in violation of the provisions of this part, shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned not more than thirty days, or both and, if any violation of any of said provisions remains uncorrected, the violator shall be subject to a renewal of the foregoing penalty every thirty days until the violation is corrected.

(1949 Rev., S. 4083; P.A. 79-346.)

History: P.A. 79-346 allowed imprisonment for violation or imposition of fine and imprisonment; Sec. 19-374 transferred to Sec. 19a-365 in 1983.

Annotation to former section 19-374:

Cited. 4 Conn. Cir. Ct. 359.






Chapter 368p - Treatment of Drug-Dependent Persons (Repealed)

Section 19a-370 to 19a-393 - (Formerly Secs. 19-486 to 19-504). Treatment of drug dependent persons.

Sections 19a-370 to 19a-393, inclusive, are repealed.

(1967, P.A. 555, S. 42–51, 53–60; 1969, P.A. 753, S. 25–32, 35, 37; 1971, P.A. 858, S. 1–4, 6; 871, S. 95, 96; P.A. 73-201, S. 1, 2; 73-616, S. 18; P.A. 74-183, S. 233, 234, 291; P.A. 76-436, S. 202, 203, 681; P.A. 77-614, S. 323, 521, 610; P.A. 78-280, S. 1, 127; 78-303, S. 69, 136; P.A. 79-180; 79-585, S. 4–6, 15; P.A. 83-295, S. 2; 83-587, S. 34, 96; P.A. 84-546, S. 56, 173; P.A. 86-371, S. 20–30, 35, 42, 45; P.A. 87-117, S. 1, 3; P.A. 89-390, S. 36, 37; P.A. 90-209, S. 27.)






Chapter 368q - Medicolegal Investigations

Section 19a-400 - (Formerly Sec. 19-525). Short title: Medicolegal Investigations Act.

This chapter may be cited as the “Medicolegal Investigations Act”.

(1969, P.A. 699, S. 1.)

History: Sec. 19-525 transferred to Sec. 19a-400 in 1983.



Section 19a-401 - (Formerly Sec. 19-526). Commission on Medicolegal Investigations. Regulations.

(a) There is established a Commission on Medicolegal Investigations, as an independent administrative commission, consisting of nine members: Two full professors of pathology, two full professors of law, a member of the Connecticut Medical Society, a member of the Connecticut Bar Association, two members of the public, selected by the Governor, and the Commissioner of Public Health, or the commissioner’s designee. The Governor shall appoint the two full professors of pathology and the two full professors of law from a panel of not less than four such professors in the field of medicine and four such professors in the field of law recommended by a committee composed of the deans of the recognized schools and colleges of medicine and of law in the state of Connecticut; the member of the Connecticut Medical Society from a panel of not less than three members of that society recommended by the council of that society; and the member of the Connecticut Bar Association from a panel of not less than three members of that association recommended by the board of governors of that association. Initially, one professor of pathology, one professor of law, the member of the Connecticut Medical Society, and one member of the public shall serve for six years and until their successors are appointed, and one professor of pathology, one professor of law, the member of the Connecticut Bar Association and one member of the public shall serve for three years, and until their successors are appointed. All appointments to full terms subsequent to the initial appointments shall be for six years. Vacancies shall be filled for the expiration of the term of the member being replaced in the same manner as original appointments. Members shall be eligible for reappointment under the same conditions as are applicable to initial appointments. The commission shall elect annually one of its members as chairman and one as vice chairman. Members of the commission shall receive no compensation but shall be reimbursed for their actual expenses incurred in service on the commission. The commission shall meet at least once each year and more often as its duties require, upon the request of any two members and shall meet at least once each year with those persons and groups that are affected by commission policies and procedures. The commission shall adopt its own rules for the conduct of its meetings.

(b) The commission shall adopt regulations, in accordance with chapter 54, as necessary or appropriate to carry out effectively the administrative provisions of this chapter.

(1969, P.A. 699, S. 2, 16; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-473, S. 14, 43; P.A. 90-271, S. 14, 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 143, 181; P.A. 15-242, S. 20.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 81-473 added requirement that commission meet at least once each year with persons and groups affected by commission policies and procedures; Sec. 19-526 transferred to Sec. 19a-401 in 1983; P.A. 90-271 made a technical change; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 amended Subsec. (b) to reference chapter 54, effective July 11, 2001; P.A. 15-242 amended Subsec. (a) by adding reference to the commissioner’s designee.



Section 19a-402 - (Formerly Sec. 19-526a). Commission and office within The University of Connecticut Health Center for administrative purposes.

Section 19a-402 is repealed, effective July 1, 2014.

(P.A. 77-614, S. 333, 610; P.A. 79-560, S. 33, 39; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 12 Sp. Sess. P.A. 12-1, S. 100; P.A. 14-217, S. 259.)



Section 19a-403 - (Formerly Sec. 19-527). Office of the Chief Medical Examiner. Fees. Regulations.

(a) The Office of the Chief Medical Examiner is established to be operated under the control and supervision of the commission. The expenses of the commission and of operating said office shall be paid by the state out of funds appropriated for the purpose. The office shall be directed by a Chief Medical Examiner who shall be appointed by the commission. His office shall be located at a medical school in this state. The Chief Medical Examiner or any member of the professional staff of the Office of the Chief Medical Examiner who is summoned to give expert testimony in a civil action in his capacity as the Chief Medical Examiner or a member of the office shall be allowed and paid a witness fee of five hundred dollars for each day or portion thereof the Chief Medical Examiner or such staff member is required to attend court. Such fee shall be taxed as a part of the costs of the action and be paid by the party requesting the appearance, and any such fee received shall be deposited in the General Fund except no fee shall be imposed if the requesting party is the state.

(b) The Commission on Medicolegal Investigations shall prescribe fees to be charged for expert services, including witness and consultation services, provided by the Chief Medical Examiner or any member of the professional staff of the Office of the Chief Medical Examiner. The commission shall adopt regulations in accordance with the provisions of chapter 54 concerning the application and collection of such fees.

(1969, P.A. 699, S. 3; 1971, P.A. 412, S. 1; P.A. 79-47, S. 7; May Sp. Sess. P.A. 92-6, S. 12, 117; P.A. 93-237, S. 1, 2.)

History: 1971 act replaced office of medicolegal investigations with office of the medical examiner; P.A. 79-47 renamed office as office of chief medical examiner and made technical correction for clarity; Sec. 19-527 transferred to Sec. 19a-403 in 1983; May Sp. Sess. P.A. 92-6 added provision establishing fees for the chief medical examiner or staff member to attend court; P.A. 93-237 amended Subsec. (a) to raise witness fee from $300 to $500, to provide the fee be taxed as part of the costs of the action and that the fee not be imposed if requesting party is the state and added new Subsec. (b) permitting the Commission on Medicolegal Investigations to prescribe fees for expert services provided by the office of the chief medical examiner, effective July 1, 1993.

Cited. 4 CA 468.



Section 19a-404 - (Formerly Sec. 19-528). Chief Medical Examiner.

The Chief Medical Examiner shall be a citizen of the United States and a doctor of medicine licensed to practice medicine in Connecticut and shall have had a minimum of four years postgraduate training in pathology and such additional subsequent experience in forensic pathology as the commission may determine, provided any person otherwise qualified who is not licensed to so practice may be appointed Chief Medical Examiner, provided he or she obtains such a license within one year of his or her appointment. The Commission on Medicolegal Investigations shall submit recommendations concerning the Chief Medical Examiner's salary and annual increments to such salary to the Commissioner of Administrative Services for review and approval pursuant to section 4-40. The Chief Medical Examiner's term of office shall be fixed by the commission and the Chief Medical Examiner may be removed by the commission only for cause. Under the direction of the commission, the Chief Medical Examiner shall prepare for transmission to the Secretary of the Office of Policy and Management as required by law estimates of expenditure requirements. The Chief Medical Examiner shall account to the State Treasurer for all fees and moneys received and expended by him or her by virtue of his or her office. The Chief Medical Examiner may as part of his or her duties teach medical and law school classes, conduct special classes for police investigators and engage in other activities related to the work of the office to such extent and on such terms as may be authorized by the commission.

(1969, P.A. 699, S. 4; P.A. 96-180, S. 60, 166; P.A. 10-81, S. 1.)

History: Sec. 19-528 transferred to Sec. 19a-404 in 1983; P.A. 96-180 changed obsolete reference to “director of the budget” to “Secretary of the Office of Policy and Management”, effective June 3, 1996; P.A. 10-81 made technical changes and replaced provision authorizing Commission on Medicolegal Investigations to fix Chief Medical Examiner's salary with provision requiring commission to provide salary recommendations to Commissioner of Administrative Services for review and approval, effective May 26, 2010.



Section 19a-405 - (Formerly Sec. 19-529). Deputy Chief Medical Examiner. Staff.

The Chief Medical Examiner, with the approval of the Commission on Medicolegal Investigations, shall appoint a deputy who shall perform all the duties of the Chief Medical Examiner in case of his or her sickness or absence and such associate medical examiners, assistant medical examiners, pathologists, toxicologists, laboratory technicians and other professional staff as the commission may specify. The commission in advance of appointments shall specify the qualifications required for each position in terms of education, experience and other relevant considerations. The commission shall submit recommendations concerning (1) the Deputy Chief Medical Examiner's salary and annual increments to such salary, and (2) the salaries and compensation of other professional staff to the Commissioner of Administrative Services for review and approval pursuant to section 4-40. The Chief Medical Examiner, the Deputy Chief Medical Examiner, associate medical examiners, and assistant medical examiners shall take the oath provided by law for public officers. Other staff members as determined by the commission shall be appointed by the Chief Medical Examiner, subject to the provisions of chapter 67 and the rules of the commission not inconsistent therewith.

(1969, P.A. 699, S. 5; P.A. 77-614, S. 67, 610; P.A. 79-47, S. 8; P.A. 96-180, S. 61, 166; P.A. 05-280, S. 82; P.A. 10-81, S. 2.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 79-47 allowed appointment of associate medical examiners and designated deputy as deputy “chief” medical examiner; Sec. 19-529 transferred to Sec. 19a-405 in 1983; P.A. 96-180 made a technical change, effective June 3, 1996; P.A. 05-280 authorized commission to fix Deputy Chief Medical Examiner's annual salary and made a technical change, effective July 1, 2005; P.A. 10-81 made technical changes and replaced provision authorizing Commission on Medicolegal Investigations to fix Deputy Chief Medical Examiner's salary with provision requiring commission to provide recommendations for deputy's salary to Commissioner of Administrative Services for review and approval, effective May 26, 2010.



Section 19a-406 - (Formerly Sec. 19-530). Powers and duties of Chief Medical Examiner. Certified pathologists. Autopsies.

(a) The Chief Medical Examiner shall investigate all human deaths in the following categories: (1) Violent deaths, whether apparently homicidal, suicidal or accidental, including but not limited to deaths due to thermal, chemical, electrical or radiational injury and deaths due to criminal abortion, whether apparently self-induced or not; (2) sudden or unexpected deaths not caused by readily recognizable disease; (3) deaths under suspicious circumstances; (4) deaths of persons whose bodies are to be cremated, buried at sea or otherwise disposed of so as to be thereafter unavailable for examination; (5) deaths related to disease resulting from employment or to accident while employed; (6) deaths related to disease which might constitute a threat to public health. The Chief Medical Examiner may require autopsies in connection with deaths in the preceding categories when it appears warranted for proper investigation and, in the opinion of the Chief Medical Examiner, the Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner, an autopsy is necessary. The autopsy shall be performed at the Office of the Chief Medical Examiner or by a designated pathologist at a community hospital. Where indicated, the autopsy shall include toxicologic, histologic, microbiologic and serologic examinations. If a medical examiner has reason to suspect that a homicide has been committed, the autopsy shall be performed at the Office of the Chief Medical Examiner or by a designated pathologist in the presence of at least one other designated pathologist if such other pathologist is immediately available. A detailed description of the findings of all autopsies shall be written or dictated during their progress. The findings of the investigation at the scene of death, the autopsy and any toxicologic, histologic, serologic and microbiologic examinations and the conclusions drawn therefrom shall be filed in the Office of the Chief Medical Examiner.

(b) The Chief Medical Examiner shall designate pathologists who are certified by the Department of Public Health to perform autopsies in connection with the investigation of any deaths in the categories listed in subsection (a) of this section. Any state's attorney or assistant state's attorney shall have the right to require an autopsy by a pathologist so designated in any case in which there is a suspicion that death resulted from a criminal act. The official requiring said autopsy shall make a reasonable effort to notify whichever one of the following persons, eighteen years of age or older, assumes custody of the body for purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, friend or any person charged by law with the responsibility for burial, that said autopsy has been required, however performance of said autopsy need not be delayed pending such notice.

(c) If there are no other circumstances which would appear to require an autopsy and if the investigation of the circumstances and examination of the body enable the Chief Medical Examiner, the Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner to conclude with reasonable certainty that death occurred from natural causes or obvious traumatic injury, the medical examiner in charge shall certify the cause of death and file a report of his findings in the Office of the Chief Medical Examiner.

(1969, P.A. 699, S. 6, 7; 1971, P.A. 412, S. 2; 735; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 9; P.A. 80-190, S. 8; P.A. 84-9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 62, 166.)

History: 1971 acts added Subsec. (c) and required that official requiring autopsy make reasonable effort to notify person assuming custody of body for burial; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-47 added word “chief” in titles of agency and deputy medical examiner, changed provision re performance of autopsies to require performance at office of chief medical examiner or at community hospital by pathologist, previously required that autopsy be performed by chief or deputy chief medical examiner or by pathologist without reference to place where performed; P.A. 80-190 removed coroners and deputy coroners as persons who may request autopsies in Subsec. (b); Sec. 19-530 transferred to Sec. 19a-406 in 1983; P.A. 84-9 restated provisions re autopsy procedure; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 made a technical grammatical change, effective June 3, 1996.

See Sec. 19a-286 re consent to postmortem examination or autopsy.

See Sec. 19a-413 re autopsy of exhumed body.

See Sec. 20-101a re pronouncement of death by a registered nurse.

Annotations to former section 19-530:

Cited. 201 C. 448.

Cited. 5 CA 316.

Annotations to present section:

Cited. 201 C. 448.

Cited. 4 CA 468.



Section 19a-407 - (Formerly Sec. 19-531). Reports of deaths. Procedure.

(a) All law enforcement officers, state's attorneys, prosecuting attorneys, other officials, physicians, funeral directors, embalmers and other persons shall promptly notify the Office of the Chief Medical Examiner of any death coming to their attention which is subject to investigation by the Chief Medical Examiner under this chapter, shall assist in making dead bodies and related evidence available to that office for investigations and postmortem examinations, including autopsies, and shall cooperate fully with said office in making the investigations and examinations herein provided for. In conducting such investigations or examinations, the Chief Medical Examiner may issue subpoenas requiring the production of medical reports, records or other documents concerning the death under investigation and compelling the attendance and testimony of any person having pertinent knowledge of such death.

(b) In cases of apparent homicide or suicide, or of accidental death, the cause of which is obscure, the scene of the event shall not be disturbed until authorized by the Chief Medical Examiner or his authorized representative. Upon receipt of notification of a death as provided herein, the Chief Medical Examiner or his authorized representative shall view and take charge of the body without delay.

(c) In conducting his investigation, the Chief Medical Examiner or his authorized representative shall have access to any objects, writings or other articles of property in the custody of any law enforcement official which in the Chief Medical Examiner's opinion may be useful in establishing the cause or manner of death. Upon the Chief Medical Examiner's request, a law enforcement official having custody of such articles shall deliver them to the Chief Medical Examiner, along with copies of any reports of the analysis of such articles by such law enforcement official. The Chief Medical Examiner shall analyze such articles and return them to the official from whom they were obtained. When such articles are no longer required to be kept for the purposes of justice, the law enforcement official who has custody of them shall deliver them to the person or persons entitled to their custody. If such articles are not claimed by such person or persons entitled thereto within one year after the date of death, such articles may be disposed of by the law enforcement official as provided in section 54-36.

(d) Any person who wilfully fails to comply with any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(1969, P.A. 699, S. 8; 1971, P.A. 412, S. 3; 1972, P.A. 6, S. 1; P.A. 79-47, S. 10; P.A. 80-190, S. 9; P.A. 90-158, S. 2; P.A. 98-14.)

History: 1971 act replaced office of medicolegal investigations with office of the medical examiner and added references to holding and analyzing property in Subsec. (c); 1972 act gave chief medical examiner power to issue subpoenas and compel attendance and testimony of witnesses in Subsec. (a); P.A. 79-47 added word “chief” to agency name and gave deputy chief and associate medical examiners authority under Subsec. (b); P.A. 80-190 removed coroners and deputy coroners from Subsec. (a); Sec. 19-531 transferred to Sec. 19a-407 in 1983; P.A. 90-158 substituted authorized representative for deputy chief medical examiner, associate medical examiner or an authorized assistant medical examiner in Subsec. (b); P.A. 98-14 amended Subsec. (c) by deleting “except as may be otherwise directed by the state's attorney or an assistant state's attorney” and providing that the Chief Medical Examiner will have access to, rather than possession of, objects, writings or other articles of property in custody of law enforcement official, who shall deliver them, upon request, to the Chief Medical Examiner who shall return them to the law enforcement official, and the law enforcement official shall, when such articles are no longer needed, deliver them to person entitled to custody.

Annotation to former section 19-531:

Cited. 5 CA 316.



Section 19a-407a - DNA typing.

(a) After performing any death scene investigation when homicide is suspected, the official with custody of the human remains shall ensure that the human remains are delivered to the Office of the Chief Medical Examiner.

(b) The Chief Medical Examiner shall obtain from the human remains (1) samples of tissue suitable for DNA typing, if possible, or (2) samples of whole bone or hair suitable for DNA typing. The Chief Medical Examiner shall immediately submit the samples obtained to the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(P.A. 11-102, S. 2.)

History: (Revisor's note: In Subsec. (b), “Division of Scientific Services within the Department of Public Safety” was changed editorially by the Revisors to “Division of Scientific Services within the Department of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51).



Section 19a-408 - (Formerly Sec. 19-532). Disposition of body after proceedings.

After the termination of all proceedings for which the body is required by the Chief Medical Examiner, the Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner, the body shall be delivered to a person or persons entitled by law to receive the same; but, if there are no such persons who will take charge of and dispose of the body, then to the proper authorities of the town in which the body is lying, whose duty it shall be to dispose of it. Whenever the deceased person has not left property sufficient to defray the expenses of disposition of the body, the same shall be paid by such town.

(1969, P.A. 699, S. 9; P.A. 79-47, S. 11.)

History: P.A. 79-47 included deputy chief medical examiner and associate medical examiners; Sec. 19-532 transferred to Sec. 19a-408 in 1983.



Section 19a-409 - (Formerly Sec. 19-533). Issuance of death certificate.

The Office of the Chief Medical Examiner shall complete its investigation where reasonably possible within thirty days. Upon completion of the investigation, the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner, an authorized assistant medical examiner or a pathologist designated by the Chief Medical Examiner shall file a death certificate, or a certificate supplementing that already filed, with the registrar of vital statistics for the town in which the death occurred, if known, or, if not known, for the town in which the body was found. If the deceased is unidentified, fingerprints of both hands and a photograph of the body, provided mortification has not proceeded so far or the nature of the cause of death was not such as to make identification impossible, shall be sent by said office to such registrar of vital statistics and copies shall be sent to the Department of Public Health and to the Division of State Police within the Department of Emergency Services and Public Protection.

(1969, P.A. 699, S. 10; 1971, P.A. 412, S. 4; P.A. 77-614, S. 323, 486, 610; P.A. 79-47, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-51, S. 134.)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner and required completion of investigations “where reasonably possible, within thirty days” rather than “as soon as reasonably possible, but in any event within thirty days”; P.A. 77-614 replaced department of health with department of health services and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-47 added word “chief” to agency name and gave deputy chief medical examiner, associate medical examiners and designated pathologists power to file death certificate; Sec. 19-533 transferred to Sec. 19a-409 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 19a-410 - (Formerly Sec. 19-534). Laboratories.

The Office of the Chief Medical Examiner shall maintain a laboratory or laboratories suitably equipped with medical, scientific and other facilities for performance of the duties imposed by this chapter. Laboratories may be maintained in collaboration with The University of Connecticut or any other medical school or hospital and any other agencies in the state which have facilities that can be used in performing the duties of the office. The manner of compliance with this section shall be in the discretion of the commission.

(1969, P.A. 699, S. 11; 1971, P.A. 412, S. 5; P.A. 79-47, S. 13.)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner; P.A. 79-47 added word “chief” to office name and substituted “used” for “utilized”; Sec. 19-534 transferred to Sec. 19a-410 in 1983.



Section 19a-411 - (Formerly Sec. 19-535). Records.

(a) The Office of the Chief Medical Examiner shall keep full and complete records properly indexed, giving the name, if known, of every person whose death is investigated, the place where the body was found, the date, cause and manner of death and containing all other relevant information concerning the death and a copy of the death certificate. The full report and detailed findings of the autopsy and toxicological and other scientific investigation, if any, shall be a part of the record in each case. The office shall promptly notify the state's attorney having jurisdiction of such death and deliver to the state's attorney copies of all pertinent records relating to every death in which further investigation may be advisable. Any state's attorney, chief of police or other law enforcement official may, upon request, secure copies of such records or other information deemed necessary by such official for the performance of his or her official duties.

(b) The report of examinations conducted by the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner, and of the autopsy and other scientific findings may be made available to the public only through the Office of the Chief Medical Examiner and in accordance with this section, section 1-210 and the regulations of the commission. Any person may obtain copies of such records upon such conditions and payment of such fees as may be prescribed by the commission, except that no person with a legitimate interest in the records shall be denied access to such records, and no person may be denied access to records concerning a person in the custody of the state at the time of death. As used in this section, a “person in the custody of the state” is a person committed to the custody of (1) the Commissioner of Correction for confinement in a correctional institution or facility or a community residence, (2) the Commissioner of Children and Families, or (3) the Commissioner of Developmental Services.

(c) Upon application by the Chief Medical Examiner or state's attorney to the superior court for the judicial district in which the death occurred, or to any judge of the superior court in such judicial district when said court is not then sitting, said court or such judge may limit such disclosure to the extent that there is a showing by the Chief Medical Examiner or state's attorney of compelling public interest against disclosure of any particular document or documents. Public authorities, professional, medical, legal or scientific bodies or universities or similar research bodies may, in the discretion of the commission, have access to all records upon such conditions and payment of such fees as may be prescribed by the commission. Where such information is made available for scientific or research purposes, such conditions shall include a requirement that the identity of the deceased persons shall remain confidential and shall not be published.

(1969, P.A. 699, S. 12; 1971, P.A. 412, S. 6; P.A. 78-280, S. 2, 127; P.A. 79-47, S. 14; P.A. 80-190, S. 10; P.A. 02-137, S. 4; P.A. 07-73, S. 2(b).)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner and added provision re availability of examination and autopsy findings to public; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-47 added word “chief” to agency and deputy medical examiner titles and changed wording slightly for clarity; P.A. 80-190 deleted coroners as persons requiring notification and as persons entitled to copies of records; Sec. 19-535 transferred to Sec. 19a-411 in 1983; P.A. 02-137 divided existing section into Subsecs. (a), (b) and (c) and amended newly designated Subsec. (b) to add that records be made available in accordance with this section, provided that no person may be denied access to records concerning a person in the custody of the state at time of death and defined “a person in the custody of the state”, substituted “except that” for “provided” and “in the records” for “therein” and made technical changes throughout the section for the purpose of gender neutrality; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Provides exception to Sec. 1-19(a) for autopsy reports. 201 C. 448.

Cited. 4 CA 468; 21 CA 138.



Section 19a-412 - (Formerly Sec. 19-536). Records as evidence.

The records of the Office of the Chief Medical Examiner, or transcripts thereof certified by the Chief Medical Examiner or his authorized representative, shall be subject to subpoena and shall be admissible in evidence in any court in the state in the same manner and subject to the same conditions as hospital records as provided in section 4-104, except that the findings or conclusions of the Chief Medical Examiner, his deputy, an associate medical examiner or an assistant medical examiner as to the cause or circumstances of death, other than those set forth in the death certificate or the autopsy report, and statements by witnesses or other persons and conclusions upon extraneous matters shall not be admissible.

(1969, P.A. 699, S. 13; 1971, P.A. 412, S. 7; P.A. 79-47, S. 15.)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner; P.A. 79-47 added word “chief” to office name and included findings by associate medical examiners; Sec. 19-536 transferred to Sec. 19a-412 in 1983.

Cited. 214 C. 146.



Section 19a-413 - (Formerly Sec. 19-537). Exhuming of bodies.

If death occurred under circumstances as enumerated in subsection (a) of section 19a-406 and if the body has been buried without proper certification of death, the Chief Medical Examiner or his deputy, upon ascertaining such facts, shall notify the state's attorney of the judicial district in which the body was buried. The state's attorney shall thereupon present such facts to the judge of the superior court of such judicial district, and the judge may by written order require the body to be exhumed and an autopsy performed at the Office of the Chief Medical Examiner. A copy of such order shall be filed with the registrar of vital statistics of the town in which the body was buried. A full and complete report of the facts developed by such autopsy and the findings of the person making the same shall be filed without unnecessary delay and a copy given to the state's attorney of the judicial district within which the death occurred or the body was buried.

(1969, P.A. 699, S. 14; P.A. 78-280, S. 2, 127; P.A. 79-47, S. 16.)

History: P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-47 referred to autopsies performed at office of chief medical examiner rather than performed by chief medical examiner or designated deputy and made minor wording change; Sec. 19-537 transferred to Sec. 19a-413 in 1983.



Section 19a-414 - (Formerly Sec. 19-538). Expenditures.

The Chief Medical Examiner is authorized to make reasonable expenditures for services necessary to the performance of his duties.

(1969, P.A. 699, S. 15.)

History: Sec. 19-538 transferred to Sec. 19a-414 in 1983.



Section 19a-415 - Development and publication of brochure by Office of Chief Medical Examiner.

The Office of the Chief Medical Examiner shall develop and publish a brochure concerning an explanation of the laws, regulations, procedures and practices of the office and the rights of families of persons whose bodies are in custody of the Office of the Chief Medical Examiner.

(P.A. 99-37, S. 2.)



Section 19a-415a - Release of biologic material of a deceased person.

(a) For purposes of this section: (1) “Biologic material” means blood or other tissue suitable for DNA (deoxyribonucleic acid) analysis or testing; and (2) “next of kin” means (A) a spouse; (B) an adult child; (C) a parent; (D) an adult sibling; or (E) a grandparent.

(b) Upon receiving the written consent of a deceased person's next of kin, the Office of the Chief Medical Examiner shall release biologic material of the deceased person to a clinical laboratory, licensed in accordance with the provisions of section 19a-30, for the purpose of determining paternity or for the purpose of determining a diagnosis of a life-threatening illness in a living individual.

(c) In any case where a deceased person's next of kin does not provide written consent to the release of biologic material for the purposes described in subsection (b) of this section, an interested person may petition the superior court for the judicial district in which the death occurred for an order for the release of biologic material of the deceased person from the Office of the Chief Medical Examiner for the purpose of determining paternity or for the purpose of determining a diagnosis of a life-threatening illness in a living individual. The court may, after due consideration of the equities involved, enter an order for the release of such biologic material. In any case where such order is entered, such biologic material shall only be released to a clinical laboratory licensed in accordance with the provisions of section 19a-30. Subject to applicable state and federal law, the licensed clinical laboratory may release the results of any analysis or testing of such biologic material to the petitioner. All reasonable costs of such analysis or testing shall be paid by the petitioner.

(P.A. 09-37, S. 1.)






Chapter 368r - Youth Camps

Section 19a-420 - (Formerly Sec. 19-539). Definitions.

As used in this chapter:

(1) “Youth camp” means any regularly scheduled program or organized group activity advertised as a camp or operated only during school vacations or on weekends by a person, partnership, corporation, association, the state or a municipal agency for recreational or educational purposes and accommodating for profit or under philanthropic or charitable auspices five or more children, who are at least three years of age and under sixteen years of age, who are (A) not bona fide personal guests in the private home of an individual, and (B) living apart from their relatives, parents or legal guardian, for a period of three days or more per week or portions of three or more days per week, provided any such relative, parent or guardian who is an employee of such camp shall not be considered to be in the position of loco parentis to such employee's child for the purposes of this chapter, but does not include (i) classroom-based summer instructional programs operated by any person, provided no activities that may pose a health risk or hazard to participating children are conducted at such programs, (ii) public schools, or private schools in compliance with section 10-188 and approved by the State Board of Education or accredited by an accrediting agency recognized by the State Board of Education, which operate a summer educational program, (iii) licensed child care centers, or (iv) drop-in programs for children who are at least six years of age administered by a nationally chartered boys' and girls' club;

(2) “Resident camp” means any youth camp which is established, conducted or maintained on any parcel or parcels of land on which there are located dwelling units or buildings intended to accommodate five or more children who are at least three years of age and under sixteen years of age for at least seventy-two consecutive hours and in which the campers attending such camps eat and sleep;

(3) “Day camp” means any youth camp which is established, conducted or maintained on any parcel or parcels of land on which there are located dwelling units or buildings intended to accommodate five or more children who are at least three years of age and under sixteen years of age during daylight hours for at least three days a week with the campers eating and sleeping at home, except for one meal per day, but does not include programs operated by a municipal agency;

(4) “Person” means the state or any municipal agency, individual, partnership, association, organization, limited liability company or corporation;

(5) “Commissioner” means the Commissioner of Early Childhood; and

(6) “Office” means the Office of Early Childhood.

(1969, P.A. 820, S. 1; P.A. 77-614, S. 323, 610; P.A. 79-145, S. 1; P.A. 91-329; P.A. 92-195, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 61, 189; 95-257, S. 12, 21, 58; P.A. 01-94, S. 1; 01-195, S. 144, 181; June Sp. Sess. P.A. 01-4, S. 36, 58; P.A. 04-221, S. 17; P.A. 07-129, S. 6; 07-252, S. 88; P.A. 09-232, S. 99; P.A. 14-39, S. 75; P.A. 16-100, S. 3.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 79-145 redefined “youth camp”, “resident camp” and “day camp”; Sec. 19-539 transferred to Sec. 19a-420 in 1983; P.A. 91-329 clarified that camps owned by the state or a municipal agency are included in definition of “youth camps”; P.A. 92-195 redefined “day camp” to exclude municipal programs; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-94 redesignated Subdivs. (a) to (f) as Subdivs. (1) to (6), made other technical changes and amended the definition of “youth camp” by adding exception for classroom-based summer instructional programs; P.A. 01-195 duplicated technical changes made by P.A. 01-94, effective July 11, 2001; June Sp. Sess. P.A. 01-4 changed effective date of P.A. 01-94 from October 1, 2001, to June 6, 2001, effective July 1, 2001; P.A. 04-221 amended the definitions of “resident camp” in Subdiv. (2) and “day camp” in Subdiv. (3) to add “under sixteen years of age”, effective June 8, 2004; P.A. 07-129 amended Subdiv. (1) to redefine “youth camp” as program or activity that operates only during school vacations or on weekends and serves children who are at least three years of age and under sixteen years of age and to add additional exceptions in new Subparas. (B)(iv) and (B)(v), effective September 1, 2007; P.A. 07-252 amended Subdiv. (1) to redefine “youth camp” as a regularly scheduled program or organized group activity advertised as a camp or operated only during school vacations or on weekends, delete former Subpara. (B)(iv) re programs that accommodate children under 3 years of age or operate at times other than during school vacations or on weekends, and redesignate existing Subpara. (B)(v) as Subpara. (B)(iv), amended Subdivs. (2) and (3) to establish minimum age requirement of 3 years for resident and day camps and amended Subdiv. (4) to redefine “person” to include the state and municipal agencies, effective September 1, 2007; P.A. 09-232 redefined “youth camp” in Subdiv. (1); P.A. 14-39 redefined “commissioner” in Subdiv. (5) by replacing “Commissioner of Public Health” with “Commissioner of Early Childhood”, and replaced definition of “department” with definition of “office” in Subdiv. (6), effective July 1, 2014; P.A. 16-100 amended Subdiv. (1)(B)(iii) to replace “day care centers” with “child care centers”.



Section 19a-421 - (Formerly Sec. 19-540). License required. Qualifications. Duration of validity. Fees.

No person shall establish, conduct or maintain a youth camp without a license issued by the office. Applications for such license shall be made in writing at least thirty days prior to the opening of the youth camp on forms provided and in accordance with procedures established by the commissioner and shall be accompanied by a fee of eight hundred fifteen dollars or, if the applicant is a nonprofit, nonstock corporation or association, a fee of three hundred fifteen dollars or, if the applicant is a day camp affiliated with a nonprofit organization, for no more than five days duration and for which labor and materials are donated, no fee. All such licenses shall be valid for a period of one year from the date of issuance unless surrendered for cancellation or suspended or revoked by the commissioner for violation of this chapter or any regulations adopted under section 19a-428 and shall be renewable upon payment of an eight-hundred-fifteen-dollar license fee or, if the licensee is a nonprofit, nonstock corporation or association, a three-hundred-fifteen-dollar license fee or, if the applicant is a day camp affiliated with a nonprofit organization, for no more than five days duration and for which labor and materials are donated, no fee.

(1969, P.A. 820, S. 2; P.A. 77-614, S. 323, 610; May Sp. Sess. P.A. 92-6, S. 13, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-317, S. 4; P.A. 01-195, S. 145, 181; June Sp. Sess. P.A. 09-3, S. 176; P.A. 14-39, S. 76.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-540 transferred to Sec. 19a-421 in 1983; May Sp. Sess. P.A. 92-6 increased license and renewal fees from $100 to $650 except if applicant is a nonprofit, nonstock corporation or association then from $25 to $250; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-317 added the fee exemption for five-day duration day camps with donated labor and materials; P.A. 01-195 referenced Sec. 19a-428 re regulations and made technical changes, effective July 11, 2001; June Sp. Sess. P.A. 09-3 increased fees from $650 to $815 and from $250 to $315; P.A. 14-39 replaced “department” with “office” and made a technical change, effective July 1, 2014.



Section 19a-422 - (Formerly Sec. 19-541). Requirements for licensing of camps. License to be displayed.

To be eligible for the issuance or renewal of a youth camp license pursuant to this chapter, the camp shall satisfy the following requirements: (1) The location of the camp shall be such as to provide adequate surface drainage and afford facilities for obtaining a good water supply; (2) each dwelling unit, building and structure shall be maintained in good condition, suitable for the use to which it is put, and shall present no health or fire hazard as so certified by the office and the State Fire Marshal or local fire marshal, as indicated by a current fire marshal certificate dated within the past year and available on site when the youth camp is in operation; (3) there shall be an adequate and competent staff, which includes the camp director or assistant director, one of whom shall be on site at all times the camp is in operation, activities specialists, counselors and maintenance personnel, of good character and reputation; (4) prior to assuming responsibility for campers, staff shall be trained, at a minimum, on the camp's policies and procedures pertaining to behavioral management and supervision, emergency health and safety procedures and recognizing, preventing and reporting child abuse and neglect; (5) all hazardous activities, including, but not limited to, archery, aquatics, horseback riding and firearms instruction, shall be supervised by a qualified activities specialist who has adequate experience and training in such specialist's area of specialty; (6) the staff of a resident and nonresident camp shall at all times include an adult trained in the administration of first aid as required by the commissioner; (7) records of personal data for each camper shall be kept in any reasonable form the camp director may choose, and shall include (A) the camper's name, age and address, (B) the name, address and telephone number of the parents or guardian, (C) the dates of admission and discharge, and (D) such other information as the commissioner shall require. Any youth camp licensed under this chapter shall operate only as the type of camp authorized by such license. Such camps shall not advertise any service they are not equipped or licensed to offer. The license shall be posted in a conspicuous place at camp headquarters and failure to so post the license shall result in the presumption that the camp is being operated in violation of this chapter.

(1969, P.A. 820, S. 3; P.A. 77-614, S. 323, 610; P.A. 79-145, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 146, 181; P.A. 06-195, S. 8; P.A. 14-39, S. 77.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-145 required that camps operate only as authorized by license and that they not advertise services they are not equipped or licensed to offer; Sec. 19-541 transferred to Sec. 19a-422 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 replaced alphabetic Subdiv. designators with numeric designators and made technical changes, including changes for the purpose of gender neutrality, effective July 11, 2001; P.A. 06-195 amended Subdiv. (2) by deleting provision requiring camps to obtain health and fire hazard certification from department or State Fire Marshal within 90 days of application, requiring department and state or local fire marshal to certify each of the camp's dwelling units, buildings and structures as presenting no health or fire hazard, and requiring fire marshal certificate to be dated within the past year and available on site when youth camp is in operation, amended Subdiv. (3) by requiring director or assistant director to be on site when camp is in operation, added new Subdiv. (4) establishing minimum staff training requirements and renumbered existing Subdivs. (4) to (6) as Subdivs. (5) to (7), respectively; P.A. 14-39 replaced “department” with “office” in Subdiv. (2), effective July 1, 2014.



Section 19a-423 - (Formerly Sec. 19-542). Disciplinary actions. Due process and appeal procedures. No review of denial of initial license applications.

(a) The commissioner may take any of the actions authorized under subsection (b) of this section if the youth camp licensee: (1) Is convicted of any offense involving moral turpitude, the record of conviction being conclusive evidence thereof; (2) is legally adjudicated insane or mentally incompetent, the record of such adjudication being conclusive evidence thereof; (3) uses any narcotic or any controlled drug, as defined in section 21a-240, to an extent or in a manner that such use impairs the licensee’s ability to properly care for children; (4) fails to comply with the statutes and regulations for licensing youth camps; (5) furnishes or makes any misleading or any false statement or report to the office; (6) refuses to submit to the office any reports or refuses to make available to the office any records required by it in investigating the facility for licensing purposes; (7) fails or refuses to submit to an investigation or inspection by the office or to admit authorized representatives of the office at any reasonable time for the purpose of investigation, inspection or licensing; (8) fails to provide, maintain, equip and keep in safe and sanitary condition premises established for or used by the campers pursuant to minimum standards prescribed by the office or by ordinances or regulations applicable to the location of such facility; or (9) wilfully or deliberately violates any of the provisions of this chapter.

(b) The commissioner, after a contested case hearing held in accordance with the provisions of chapter 54, may take any of the following actions, singly or in combination, in any case in which the commissioner finds that there has been a substantial failure to comply with the requirements established under sections 19a-420 to 19a-428, inclusive, the Public Health Code or regulations adopted pursuant to section 19a-428: (1) Revoke a license; (2) suspend a license; (3) impose a civil penalty of not more than one hundred dollars per violation for each day of occurrence; (4) place a licensee on probationary status and require such licensee to report regularly to the office on the matters that are the basis of the probation; (5) restrict the acquisition of other facilities for a period of time set by the commissioner; or (6) impose limitations on a license.

(c) The commissioner shall notify the licensee, in writing, of the commissioner’s intention to suspend or revoke the license or to impose a licensure action. The licensee may, if aggrieved by such intended action, make application for a hearing, in writing, over the licensee’s signature to the commissioner. The licensee shall state in the application in plain language the reasons why the licensee claims to be aggrieved. The application shall be delivered to the commissioner not later than thirty days after the licensee’s receipt of notification of the intended action.

(d) The commissioner shall hold a hearing not later than sixty days after receipt of such application and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place of the hearing, to the licensee. The hearing may be conducted by the commissioner or by a hearing officer appointed by the commissioner, in writing. The licensee and the commissioner or hearing officer may issue subpoenas requiring the attendance of witnesses. The licensee shall be entitled to be represented by counsel and a transcript of the hearing shall be made. If the hearing is conducted by a hearing officer, the hearing officer shall state the hearing officer’s findings and make a recommendation to the commissioner on the issue of revocation or suspension or the intended licensure action.

(e) The commissioner, based upon the findings and recommendation of the hearing officer, or after a hearing conducted by the commissioner, shall render the commissioner’s decision, in writing, suspending, revoking or continuing the license or regarding the intended licensure action. A copy of the decision shall be sent by certified mail to the licensee. The decision revoking or suspending the license or a decision imposing a licensure action shall become effective thirty days after it is mailed by registered or certified mail to the licensee. A licensee aggrieved by the decision of the commissioner may appeal in the same manner as provided in section 19a-85.

(f) The provisions of subsections (c) to (e), inclusive, of this section shall not apply to the denial of an initial application for a license under section 19a-421, provided the commissioner notifies the applicant of any such denial and the reasons for such denial by mailing written notice to the applicant at the applicant’s address shown on the license application.

(g) If the office determines that the health, safety or welfare of a child or staff person at a youth camp requires imperative emergency action by the office to halt an activity being provided at the camp, the office may issue a cease and desist order limiting the license and requiring the immediate cessation of the activity. The office shall provide the licensee with an opportunity for a hearing regarding the issuance of a cease and desist order. Such hearing shall be held not later than ten business days after the date of issuance of the order. Upon receipt of such order, the licensee shall cease providing the activity and provide immediate notification to staff and the parents of all children attending the camp that such activity has ceased at the camp until such time as the cease and desist order is dissolved by the office.

(h) In addition to the authority provided to the commissioner in subsection (a) of this section, the commissioner may resolve any disciplinary action with respect to the voluntary surrender of a youth camp license.

(1969, P.A. 820, S. 4; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 16; P.A. 06-195, S. 9; P.A. 09-232, S. 100; P.A. 14-39, S. 78; P.A. 15-227, S. 18.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-542 transferred to Sec. 19a-423 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 deleted provision re appeal of denial in Subsec. (a) and made technical changes in Subsecs. (a) and (b); P.A. 06-195 deleted former Subsec. (a) re denial of applications for original youth camp license, redesignated existing Subsec. (b) as Subsec. (a) and amended same by replacing provision authorizing department to suspend, revoke or refuse to renew youth camp licenses with provision authorizing department to take any actions authorized under Subsec. (b) and by rewording Subdiv. (4) to authorize department to take disciplinary action against licensees that fail to comply with statutes and regulations for licensing youth camps, added new Subsec. (b) to authorize specific disciplinary actions following contested case hearings, added Subsecs. (c) to (e) re due process and appeal procedures and added Subsec. (f) to exempt denials of initial applications for youth camp licenses from due process and appeal procedures; P.A. 09-232 added Subsec. (b)(6) re imposition of limitations on a license and added Subsec. (g) re issuance of cease and desist orders to halt youth camp activities that imperil health, safety or welfare of children or camp staff; P.A. 14-39 replaced “Commissioner of Public Health” with “commissioner” and replaced “department” with “office”, effective July 1, 2014; P.A. 15-227 added Subsec. (h) re resolution of disciplinary action with respect to voluntary surrender of youth camp license, effective July 1, 2015.



Section 19a-424 - (Formerly Sec. 19-543). Appeal.

Any licensee aggrieved by the action of the commissioner in suspending or revoking any license under the provisions of this chapter may appeal therefrom in accordance with the provisions of section 4-183.

(1969, P.A. 820, S. 5; 1971, P.A. 179, S. 9; P.A. 76-436, S. 396, 681; P.A. 77-603, S. 57, 125; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 17.)

History: 1971 act required bringing of appeal “not less than twelve or more than thirty days after service thereof” rather than on “next return day” or “next but one”; P.A. 76-436 replaced court of common pleas with superior court and included judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals to be made in accordance with Sec. 4-183; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-543 transferred to Sec. 19a-424 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 deleted provisions re applicant appeal of action denying license and made a technical change.



Section 19a-425 - (Formerly Sec. 19-544). Penalty. Equitable relief.

Any person who establishes, conducts or maintains a youth camp without a license as required by this chapter for a first offense shall be subject to a civil penalty of not more than one thousand dollars, and for a second or subsequent offense shall be subject to a civil penalty of not more than one thousand five hundred dollars, and each day during which a youth camp is conducted or maintained without a license, after notification to such person by the commissioner, shall constitute a separate offense. The commissioner may apply to the superior court for the judicial district of Hartford, or for the judicial district where the defendant named in such application resides, for an injunction to restrain the operation or maintenance of a youth camp by any person other than a licensed operator. The application for such injunction or the issuance of the same shall be in addition to and shall not relieve any such person from the imposition of a civil penalty under this section. In connection with any such application for an injunction, it shall not be necessary to prove that an adequate remedy at law does not exist.

(1969, P.A. 820, S. 6; P.A. 74-338, S. 14, 94; P.A. 76-436, S. 397, 681; P.A. 77-614, S. 323, 610; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 99-125, S. 4; P.A. 11-242, S. 15; P.A. 14-39, S. 79.)

History: P.A. 74-338 made technical correction, inserting the word “shall”; P.A. 76-436 replaced court of common pleas with superior court and included judicial districts, effective July 1, 1978; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 deleted reference to counties and replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-544 transferred to Sec. 19a-425 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-125 changed penalty from a fine to a civil penalty, deleted reference to criminal prosecution and made technical changes; P.A. 11-242 increased maximum civil penalty for first offense from $500 to $1,000 and increased maximum civil penalty for subsequent offense from $750 to $1,500; P.A. 14-39 replaced “Commissioner of Public Health” with “commissioner”, effective July 1, 2014.



Section 19a-426 - (Formerly Sec. 19-545). Inspection of facilities.

The office shall inspect or cause to be inspected the facilities to be operated by an applicant for an original license before the license shall be granted, and shall annually thereafter inspect or cause to be inspected the facilities of all licensees. No annual inspection shall be required under this section in the case of facilities of a licensee located in any dormitory, classroom or other building or any athletic facility owned and maintained by any college or university, provided a timely safety inspection of such building or facility, satisfactory to the office, is conducted by or on behalf of such college or university.

(1969, P.A. 820, S. 7; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-94, S. 2; June Sp. Sess. P.A. 01-4, S. 36, 58; P.A. 14-39, S. 80.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-545 transferred to Sec. 19a-426 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-94 added provisions re college or university buildings or facilities; June Sp. Sess. P.A. 01-4 changed effective date of P.A. 01-94 from October 1, 2001, to June 6, 2001, effective July 1, 2001; P.A. 14-39 replaced “Department of Public Health” and “department” with “office”, effective July 1, 2014.



Section 19a-427 - (Formerly Sec. 19-546). Authorization to accept financial assistance.

The commissioner is authorized to accept, on behalf of the state, any grants of federal or private funds made available for any purposes consistent with the provisions of this chapter. The commissioner, with the approval of the Secretary of the Office of Policy and Management, may direct the disposition of any such grants so accepted in conformity with the terms and conditions under which given.

(1969, P.A. 820, S. 8; P.A. 77-614, S. 19, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-39, S. 81.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner of health with commissioner of health services; Sec. 19-546 transferred to Sec. 19a-427 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-39 replaced “Commissioner of Public Health” with “commissioner”, effective July 1, 2014.



Section 19a-428 - (Formerly Sec. 19-547). Regulations re safe operation, physical examinations and glucose monitoring for diabetes.

(a) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, relating to the safe operation of youth camps, including, but not limited to, personnel qualifications for director and staff; ratio of staff to campers; sanitation and public health; personal health, first aid and medical services; food handling, mass feeding and cleanliness; water supply and waste disposal; water safety, including use of lakes and rivers, swimming and boating equipment and practices, vehicle condition and operation; building and site design; equipment; and condition and density of use, as the commissioner may deem necessary or desirable. Such regulations shall be construed to be minimum standards subject to the imposition and enforcement of higher standards by any town, city or borough.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, allowing physical examinations or health status certifications required by youth camps prior to the date of arrival at youth camps to be made by a physician, an advanced practice registered nurse or registered nurse licensed pursuant to chapter 378 or a physician assistant licensed pursuant to chapter 370. Such regulations shall permit a child's physical examination and health assessment form, as described in section 10-206, that is required for school purposes to also be used to satisfy any such required youth camp examination or certification, subject to such conditions regarding the timeliness of such examination as the commissioner deems appropriate.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, that specify conditions under which youth camp directors and staff may administer tests to monitor glucose levels in a child with diagnosed diabetes mellitus, and administer medicinal preparations, including controlled drugs specified in the regulations adopted by the commissioner, to a child enrolled in a youth camp at such camp. The regulations shall require authorization pursuant to: (1) The written order of a physician licensed to practice medicine or a dentist licensed to practice dental medicine in this or another state, an advanced practice registered nurse licensed under chapter 378, a physician assistant licensed under chapter 370, a podiatrist licensed under chapter 375 or an optometrist licensed under chapter 380; and (2) the written authorization of a parent or guardian of such child.

(1969, P.A. 820, S. 9; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-45; 95-257, S. 12, 21, 58; P.A. 99-125, S. 5; P.A. 01-94, S. 3; June Sp. Sess. P.A. 01-4, S. 36, 58; P.A. 14-15, S. 2; 14-39, S. 82.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-547 transferred to Sec. 19a-428 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-45 added Subsec. (b) requiring regulations allowing examinations and certificates by physicians, nurses and physician assistants; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-125 added new Subsec. (c) re glucose monitoring for diabetes and made technical changes; P.A. 01-94 amended Subsec. (b) by authorizing physical examinations required for school purposes to be used to satisfy youth camp examination requirements; June Sp. Sess. P.A. 01-4 changed effective date of P.A. 01-94 from October 1, 2001, to June 6, 2001, effective July 1, 2001; P.A. 14-15 amended Subsec. (b) by replacing “Commissioner of Public Health” with “Commissioner of the Office of Early Childhood” and adding provision re regulations to permit use of child's health assessment form, effective July 1, 2014; P.A. 14-39 replaced “Commissioner of Public Health” with “commissioner”, effective July 1, 2014.



Section 19a-429 - Complaints against youth camps. Investigation of complaints. Disclosure of information re complaints and investigations.

Any person having reasonable cause to believe that a youth camp, as defined in section 19a-420, is operating without a current and valid license or in violation of regulations adopted under section 19a-428 or in a manner which may pose a potential danger to the health, welfare and safety of a child receiving youth camp services, may report such information to the office. The office shall investigate any report or complaint received pursuant to this section. In connection with any investigation of a youth camp, the commissioner or the commissioner's authorized agent may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section. The name of the person making the report or complaint shall not be disclosed unless (1) such person consents to such disclosure, (2) a judicial or administrative proceeding results therefrom, or (3) a license action pursuant to section 19a-423 results from such report or complaint. All records obtained by the office in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of thirty days from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A formal statement of charges issued by the office shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this section.

(P.A. 06-195, S. 10; P.A. 14-39, S. 83.)

History: P.A. 14-39 replaced references to Commissioner and Department of Public Health with references to commissioner and office and made a technical change, effective July 1, 2014.






Chapter 368s - Mass Gatherings

Section 19a-435 - (Formerly Sec. 19-549). Definitions.

As used in this chapter:

(1) “Person” means any individual, partnership, corporation, limited liability company, firm, company, association, society or group;

(2) “Assembly” means a company of persons gathered together at any location at any single time for any purpose.

(1971, P.A. 696, S. 1; P.A. 95-79, S. 62, 189.)

History: Sec. 19-549 transferred to Sec. 19a-435 in 1983; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 19a-436 - (Formerly Sec. 19-550). License requirements. Waiver of requirements.

(a) Except as provided in subsection (c) of this section, no person shall permit, maintain, promote, conduct, advertise, act as entrepreneur, undertake, organize, manage or sell or give tickets to an assembly (1) that continues or can reasonably be expected to continue for twelve or more consecutive hours, and (2) for which the average number of persons assembled during all hours of the assembly can reasonably be expected to equal or exceed two thousand persons, whether on public or private property, unless a license to hold the assembly has first been issued by the chief elected official of the municipality in which the assembly is to gather or a designee of the chief elected official.

(b) A separate license shall be required for each day and each location in which two thousand or more people assemble or can reasonably be anticipated to assemble. The fee for each license shall be one hundred dollars.

(c) A municipality may waive the licensure process prescribed in this chapter, provided no assembly, as described in subsection (a) of this section, may gather without a license unless the person undertaking the assembly has provided: (1) Prior notification to the chief elected official of the municipality where the assembly is to gather, or a designee of the chief elected official, and (2) a letter to the chief elected official of the municipality, or a designee of the chief elected official, documenting that the requirements of section 19a-437 have been met. The person undertaking the gathering shall provide such notice and letter to the chief elected official of the municipality, or a designee of the chief elected official, not less than twenty days prior to the date when the assembly is to gather.

(1971, P.A. 696, S. 2; P.A. 09-232, S. 5; P.A. 10-92, S. 1.)

History: Sec. 19-550 transferred to Sec. 19a-436 in 1983; P.A. 09-232 amended Subsec. (a) by substituting “two thousand” for “three thousand” re number of persons anticipated at assembly and substituting “twelve” for “eighteen” re consecutive hours of assembly and amended Subsec. (b) by substituting “two thousand” for “three thousand” re number of people assembling; P.A. 10-92 amended Subsec. (a) by transferring responsibility for issuance of license from chief of police to chief elected official or official's designee, by requiring license for assembly for which the average number of persons during all hours of the assembly can reasonably be expected to equal or exceed 2,000 persons and by deleting provision re activities that may be held in connection with assembly, replaced former Subsec. (c) re maximum permissible number of people with new Subsec. (c) re municipality's authority to waive licensure process and deleted former Subsec. (d) re unreasonable sound, effective May 26, 2010.



Section 19a-437 - (Formerly Sec. 19-551). Information required of applicant.

Before the issuance of a license in accordance with the provisions of this chapter, the applicant shall first:

(1) Determine the maximum number of people which will be assembled or admitted to the location of the assembly, provided the maximum number shall not exceed the maximum number which can reasonably assemble at the location of the assembly in consideration of the nature of the assembly and provided, where the assembly is to continue overnight, the maximum number shall not be more than is allowed to sleep within the boundaries of the location of the assembly by the zoning or health ordinances of the municipality and that, for an assembly that occurs on an annual basis, the maximum number of people determined may be the average number of persons assembled each day of the assembly during the prior four years of the assembly;

(2) Provide proof that food concessions will be in operation on the grounds with sufficient capacity to accommodate the number of persons expected to be in attendance and that he will furnish before the assembly commences: (A) Potable water, meeting all federal and state requirements for purity, sufficient to provide drinking water for the maximum number of people to be assembled at the rate of at least one gallon per person per day and water for bathing at the rate of at least ten gallons per person per day; (B) separate enclosed toilets for males and females, meeting all state and local specifications, conveniently located throughout the grounds, sufficient to provide facilities for the maximum number of people to be assembled at the rate of at least one toilet for every two hundred females and at least one toilet for every three hundred males, together with an efficient, sanitary means of disposing of waste matter deposited, which is in compliance with all state and local laws and regulations. A lavatory with running water under pressure and a continuous supply of soap and paper towels shall be provided with each toilet; (C) a sanitary method of disposing of solid waste, in compliance with state and local laws and regulations, sufficient to dispose of the solid waste production of the maximum number of people to be assembled at the rate of at least two and one-half pounds of solid waste per person per day, together with a plan for holding and a plan for collecting all such waste at least once each day of the assembly and sufficient trash cans with tight fitting lids and personnel to perform the task; (D) a copy of a written plan for the provision of emergency medical services, prepared by the applicant in consultation and cooperation with the primary service area responder, as defined in section 19a-175, for the location where the assembly is to occur, that is in compliance with state law and any applicable local ordinances; (E) a parking area sufficient to provide parking space for the maximum number of people to be assembled; (F) if the assembly is to continue overnight, camping facilities in compliance with all state and local requirements, sufficient to provide camping accommodations for the maximum number of people to be assembled; (G) a copy of a written plan for on-site security and for traffic control on public roads prepared by the applicant in consultation and cooperation with the local police authority that is in compliance with state law and any applicable local ordinances; and (H) a copy of a written plan for fire protection prepared by the applicant in consultation and cooperation with the local fire department that is in compliance with state law and any applicable local ordinances.

(1971, P.A. 696, S. 3; P.A. 08-184, S. 45; P.A. 10-92, S. 2.)

History: Sec. 19-551 transferred to Sec. 19a-437 in 1983; P.A. 08-184 made technical changes and amended Subdiv. (2)(D) by substituting requirement that applicant submit a written plan reviewed by the primary service area responder re on-site availability of an emergency medical service organization during duration of assembly in lieu of former provision that required on-site availability of physicians, nurses, a medical treatment center and at least one emergency ambulance; P.A. 10-92 amended Subdiv. (1) by adding provision re determining maximum permissible number of persons for assembly that occurs on annual basis and amended Subdiv. (2) by deleting “at his own expense” re applicant's responsibilities to provide certain goods and services at assembly, replacing former Subpara. (D) with new requirements re provision of emergency medical services, deleting former Subpara. (E) re illumination requirements, redesignating existing Subpara. (F) as Subpara. (E) and eliminating requirements therein that parking be free, inside of assembly grounds and at prescribed parking space rates, deleting former Subpara. (G) re telephone connections, redesignating existing Subpara. (H) as Subpara. (F), deleting former Subparas. (I) to (L) re security guards, fire protection, sound control and bond requirements, adding new Subpara. (G) re on-site security and traffic control and adding new Subpara. (H) re submission of fire protection plan, effective May 26, 2010.



Section 19a-438 - (Formerly Sec. 19-552). Application for license.

(a) Application for a license to hold an actual or anticipated assembly of two thousand or more persons that continues or can reasonably be expected to continue for twelve or more consecutive hours shall be made, in writing, to the chief elected official of the municipality not less than twenty days prior to the date of such assembly and shall be accompanied by the license fee required by subsection (b) of section 19a-436.

(b) The application shall contain a statement made upon oath or affirmation that the statements contained therein are true and correct to the best knowledge of the applicant. The application shall be signed by the individual applicant, or in cases where the applicant is a partnership, corporation, limited liability company, firm, company, association, society or group, by a duly authorized representative of such entity.

(c) The application shall contain and disclose: (1) The name, age, residence and mailing address of the person signing the application in accordance with subsection (b) of this section; (2) the address and legal description of all property upon which the assembly is to be held, together with the name, residence and mailing address of the record owner or owners of all such property; (3) proof of ownership of all property upon which the assembly is to be held or a statement made upon oath or affirmation by the record owner or owners of all such property that the applicant has permission to use such property for an assembly of two thousand or more persons; (4) the nature or purpose of the assembly; (5) the dates and total number of hours and days, as the case may be, during which the assembly is to last; (6) the maximum number of persons which the applicant shall permit to assemble at any time, not to exceed the maximum number which can reasonably assemble at the location of the assembly, in consideration of the nature of the assembly or the maximum number of persons allowed to sleep within the boundaries of the location of the assembly by the zoning ordinances of the municipality if the assembly is to continue overnight; (7) the maximum number of tickets to be sold, if any; (8) a copy of a written plan prepared by the applicant to limit the maximum number of people permitted to assemble; (9) a copy of a written plan prepared by the applicant for the provision and existence of pure and adequate drinking water; (10) a copy of a written plan prepared by the applicant for the provision of toilet and lavatory facilities, including the source, number, location and type, and the means of disposing of waste deposited; (11) a copy of a written plan prepared by the applicant for holding, collecting and disposing of solid waste material; (12) a copy of a written plan for the provision of emergency medical services, prepared by the applicant in consultation and cooperation with the primary services area responder, as defined in section 19a-175, for the location where the assembly is to occur, that is in compliance with state law and any applicable local ordinances; (13) a copy of a written plan prepared by the applicant for parking vehicles, including size and location of lots, points of highway access and interior roads, including routes between highway access and parking lots; (14) a copy of a written plan prepared by the applicant for camping facilities, if any, including facilities available and their location; (15) a copy of a written plan for on-site security and traffic control on public roads, prepared by the applicant in consultation and cooperation with the local police authority, that is in compliance with state law and any applicable local ordinances; (16) a copy of a written plan for fire protection, prepared by the applicant in consultation and cooperation with the local fire department, that is in compliance with state law and any applicable local ordinances; and (17) a copy of a written plan prepared by the applicant that ensures compliance by concessioners with federal, state and municipal food protection laws.

(1971, P.A. 696, S. 4; P.A. 01-195, S. 147, 181; P.A. 09-232, S. 6; P.A. 10-92, S. 3.)

History: Sec. 19-552 transferred to Sec. 19a-438 in 1983; P.A. 01-195 amended Subsec. (a) to make a technical change, effective July 11, 2001; P.A. 09-232 amended Subsec. (a) by substituting “two thousand” for “three thousand” re number of persons anticipated at assembly and substituting “fifteen” for “thirty” days re deadline for application and bond, and amended Subsec. (c)(3) by substituting “two thousand” for “three thousand” re number of persons at assembly; P.A. 10-93 amended Subsec. (a) by requiring a license for assembly that continues or can reasonably be expected to continue for 12 or more consecutive hours, by requiring that license application be made to chief elected official not less than 20 days prior to date of assembly and by eliminating bond requirement, amended Subsec. (b) by replacing former application signature and affirmation provisions with provision re signature of individual or duly authorized representative of entity, and amended Subsec. (c) by conforming signature requirements to Subsec. (b) and eliminating certain submission requirements applicable to corporations in Subdiv. (1), requiring disclosure of dates of assembly in Subdiv. (5), requiring submission of written plans re maximum number of persons, drinking water, toilet and lavatory facilities, solid waste and emergency medical services in Subdivs. (8) to (12), deleting former Subdiv. (13) re plans for illumination, redesignating existing Subdiv. (14) as Subdiv. (13) and requiring submission of written plan re parking therein, deleting former Subdiv. (15) re plans for telephone service, redesignating existing Subdiv. (16) as Subdiv. (14) and requiring submission of written plan re camping facilities therein, deleting former Subdivs. (17) to (20) re plans for security, fire protection, sound control and food concessions and adding new Subdivs. (15) to (17) requiring submission of written plans re on-site security and traffic control, fire protection and compliance with food protection laws, effective May 26, 2010.



Section 19a-439 - (Formerly Sec. 19-553). Issuance of license.

If an applicant has complied with all licensure requirements prescribed in this chapter, the chief elected official of the municipality or a designee of the chief elected official shall issue a license for such assembly not later than fifteen days after the date of receipt of the application.

(1971, P.A. 696, S. 5; P.A. 10-92, S. 4.)

History: Sec. 19-553 transferred to Sec. 19a-439 in 1983; P.A. 10-92 replaced former provision re processing of license applications with requirement that license be issued not later than 15 days after date of receipt of application where applicant has complied with all licensure requirements, effective May 26, 2010.



Section 19a-440 - (Formerly Sec. 19-554). Revocation of license for noncompliance.

The chief elected official of the municipality, or a designee of the chief elected official, may revoke a license issued under the provisions of this chapter at any time if the person holding such license fails to comply with any of the conditions (1) necessary for the issuance of the license, or (2) contained in the license.

(1971, P.A. 696, S. 6; P.A. 10-92, S. 5.)

History: Sec. 19-554 transferred to Sec. 19a-440 in 1983; P.A. 10-92 transferred authority to revoke license from the “governing body of the municipality” to the “chief elected official of the municipality, or a designee of the chief elected official” and made technical changes, effective May 26, 2010.



Section 19a-441 - (Formerly Sec. 19-555). Appeal from denial or revocation of license.

Any person aggrieved by the denial or revocation of a license under this chapter may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district within which the assembly was to gather. Such appeal shall be privileged.

(1971, P.A. 696, S. 7; P.A. 76-436, S. 398, 681; P.A. 77-603, S. 58, 125; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals to be made in accordance with Sec. 4-183, but retained statement that appeals to be privileged; P.A. 78-280 deleted reference to counties; Sec. 19-555 transferred to Sec. 19a-441 in 1983.



Section 19a-442 - (Formerly Sec. 19-556). Injunction. Public nuisance. Fines.

(a) The provisions of this chapter may be enforced by injunction in any court of competent jurisdiction.

(b) The holding of an assembly in violation of any provision or condition contained in this chapter shall be deemed a public nuisance and may be abated as such.

(c) Any person who violates subsection (a) of section 19a-436 or who violates any condition upon which he is granted a license shall be fined not less than one thousand dollars or more than ten thousand dollars. Each day of violation shall be considered a separate offense.

(1971, P.A. 696, S. 8.)

History: Sec. 19-556 transferred to Sec. 19a-442 in 1983.



Section 19a-443 - (Formerly Sec. 19-557). Exceptions.

(a) This chapter shall not apply to any regularly established, permanent place of worship, stadium, athletic field, arena, auditorium, coliseum or other similar permanently established place of assembly for assemblies which do not exceed by more than two hundred fifty people the maximum seating capacity of the structure where the assembly is held.

(b) This chapter shall not apply to government-sponsored fairs held on regularly established fairgrounds or to assemblies required to be licensed by other provisions of the general statutes or local ordinances.

(c) This chapter shall not apply to any annual agricultural fair provided: (1) Such agricultural fair has been held annually for not less than ten consecutive years since 1990 at the same grounds; (2) such agricultural fair is held on grounds owned or leased by the person holding such agricultural fair and such grounds are specially improved and adapted for the holding of fairs; (3) the person holding such agricultural fair is a nonprofit organization organized under the laws of the state; and (4) a detailed description of the agricultural fair is hand-delivered to the chief elected official of the municipality, or a designee of the chief elected official, where the agricultural fair is to be held not less than ninety days prior to the date of commencement of such agricultural fair. The description shall include, but not be limited to: (A) The dates and hours of operation of the agricultural fair; (B) the location where the agricultural fair is to be held; (C) a copy of a written plan for the provision of emergency medical services, prepared by the applicant in consultation and cooperation with the primary services area responder, as defined in section 19a-175, for the location where the assembly is to occur, that is in compliance with state law and any applicable local ordinances; (D) a copy of a written plan for on-site security and traffic control on public roads, prepared by the applicant in consultation and cooperation with the local police authority, that is in compliance with state law and any applicable local ordinances; (E) a copy of a written plan for fire protection, prepared by the applicant in consultation and cooperation with the local fire department, that is in compliance with state law and any applicable local ordinances; (F) a copy of a written plan for traffic and transportation services; and (G) a copy of a written plan prepared by the applicant and reviewed by the local health department or district that ensures (i) the provision and existence of pure and adequate drinking water; (ii) proper sewage and solid waste disposal; and (iii) food protection measures in compliance with federal and state law and any applicable local ordinance. No provision of this subsection shall prohibit a municipality from enacting any ordinance relating to an agricultural fair as otherwise authorized by law.

(1971, P.A. 696, S. 9; P.A. 10-92, S. 6.)

History: Sec. 19-557 transferred to Sec. 19a-443 in 1983; P.A. 10-92 added Subsec. (c) re exemption for annual agricultural fairs, effective May 26, 2010.






Chapter 368t - Council on Mental Retardation. General Provisions (See Chapter 319c)

Section 19a-445 to 19a-457 - Transferred

Transferred to Chapter 319c, Secs. 17a-270 to 17a-272, inclusive, and 17a-274 to 17a-283, inclusive.



Section 19a-458 to 19a-458f - Transferred

Transferred to Chapter 813, Secs. 46a-11a to 46a-11g, inclusive.






Chapter 368u - Department of Mental Retardation (See Chapter 319b)

Section 19a-460 - Transferred

Transferred to Chapter 319b, Sec. 17a-210.



Section 19a-461 to 19a-464h - Transferred

Transferred to Chapter 319b, Secs. 17a-214 to 17a-225, inclusive.



Section 19a-465 - (Formerly Sec. 19-572). Diagnostic clinics for the mentally retarded. Funding.

Section 19a-465 is repealed.

(1959, P.A. 148, S. 34; 1961, P.A. 272; 1971, P.A. 719, S. 2; P.A. 75-638, S. 13, 23; P.A. 79-171, S. 2; P.A. 80-483, S. 86, 186; P.A. 88-28, S. 7, 8.)



Section 19a-466 and 19a-467 - Transferred

Transferred to Chapter 319b, Secs. 17a-226 and 17a-227.



Section 19a-467a to 19a-467g - Transferred

Transferred to Chapter 319b, Secs. 17a-231 to 17a-237, inclusive.



Section 19a-468 - Transferred

Transferred to Chapter 319c, Sec. 17a-273.



Section 19a-469 to 19a-475 - Transferred

Transferred to Chapter 319b, Secs. 17a-238 to 17a-244, inclusive.



Section 19a-476 to 19a-482 - Definitions. Funding and provision of technical assistance and oversight for vocational services for severely disabled individuals. Funding for community work services program. Duties of commissioner re community work services program. Community Work Services Council; membership. Community Work Services Council; duties. Regulations.

Sections 19a-476 to 19a-482, inclusive, are repealed.

(P.A. 82-424, S. 1–8; P.A. 85-160, S. 1–6; 85-520, S. 2, 3; P.A. 86-403, S. 39, 132; P.A. 89-325, S. 25, 26.)



Section 19a-483 to 19a-483b - Transferred

Transferred to Chapter 319b, Secs. 17a-228 to 17a-230, inclusive.



Section 19a-483c - Transferred

Transferred to Chapter 319b, Sec. 17a-245.



Section 19a-484 - Transferred

Transferred to Chapter 319b, Sec. 17a-247.






Chapter 368v - Health Care Institutions

Section 19a-485 - Home for the aged deemed to mean residential care home.

(a) Whenever the words “home for the aged” or “homes for the aged” are used or referred to in the following sections of the general statutes, the words “residential care home” or “residential care homes”, respectively, shall be substituted in lieu thereof: 1-19, 9-19c, 9-19d, 9-159q, 10a-178, 12-407, 12-412, 17b-340, 17b-341, 17b-344, 17b-352, 17b-356, 17b-522, 17b-601, 19a-490, 19a-491, 19a-491a, 19a-504, 19a-521, 19a-521b, 19a-550, 19a-576, 20-87a, 32-23d, 38a-493 and 38a-520.

(b) If the words “home for the aged” or “homes for the aged” are used or referred to in any public or special act of 1997 or 1998, the words shall be deemed to refer to “residential care home” or “residential care homes” respectively.

(P.A. 97-112, S. 2; P.A. 10-179, S. 111.)

History: P.A. 10-179 deleted references to Secs. 19a-638 and 19a-639 in Subsec. (a).



Section 19a-486 - Sale of nonprofit hospitals: Definitions.

For purposes of sections 19a-486 to 19a-486h, inclusive:

(1) “Nonprofit hospital” means a nonprofit entity licensed as a hospital pursuant to this chapter and any entity affiliated with such a hospital through governance or membership, including, but not limited to, a holding company or subsidiary.

(2) “Purchaser” means a person acquiring any assets of a nonprofit hospital through a transfer.

(3) “Person” means any individual, firm, partnership, corporation, limited liability company, association or other entity.

(4) “Transfer” means to sell, transfer, lease, exchange, option, convey, give or otherwise dispose of or transfer control over, including, but not limited to, transfer by way of merger or joint venture not in the ordinary course of business.

(5) “Control” has the meaning assigned to it in section 36b-41.

(6) “Commissioner” means the Commissioner of Public Health or the commissioner's designee.

(P.A. 97-188, S. 1, 10; P.A. 98-36, S. 4; P.A. 03-73, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 33.)

History: P.A. 97-188 effective June 26, 1997; P.A. 98-36 made a technical correction, deleting reference to nonprofit health care center in Subdiv. (2); P.A. 03-73 added Subdiv. (6) defining “commissioner”; Sept. Sp. Sess. P.A. 09-3 redefined “commissioner” in Subdiv. (6), effective October 6, 2009.



Section 19a-486a - Sale of nonprofit hospitals: Certificate of need determination letter. Hearing. Application for approval.

(a) No nonprofit hospital shall enter into an agreement to transfer a material amount of its assets or operations or a change in control of operations to a person that is organized or operated for profit without first having received approval of the agreement by the commissioner and the Attorney General pursuant to sections 19a-486 to 19a-486h, inclusive, and pursuant to the Attorney General’s authority under section 3-125. Any such agreement without the approval required by sections 19a-486 to 19a-486h, inclusive, shall be void.

(b) Prior to any transaction described in subsection (a) of this section, the nonprofit hospital and the purchaser shall concurrently submit a certificate of need determination letter as described in subsection (c) of section 19a-638 to the commissioner and the Attorney General by serving it on them by certified mail, return receipt requested, or delivering it by hand to each office. The certificate of need determination letter shall contain: (1) The name and address of the nonprofit hospital; (2) the name and address of the purchaser; (3) a brief description of the terms of the proposed agreement; and (4) the estimated capital expenditure, cost or value associated with the proposed agreement. The certificate of need determination letter shall be subject to disclosure pursuant to section 1-210.

(c) Not later than thirty days after receipt of the certificate of need determination letter by the commissioner and the Attorney General, the purchaser and the nonprofit hospital shall hold a hearing on the contents of the certificate of need determination letter in the municipality in which the new hospital is proposed to be located. The nonprofit hospital shall provide not less than two weeks’ advance notice of the hearing to the public by publication in a newspaper having a substantial circulation in the affected community for not less than three consecutive days. Such notice shall contain substantially the same information as in the certificate of need determination letter. The purchaser and the nonprofit hospital shall record and transcribe the hearing and make such recording or transcription available to the commissioner, the Attorney General or members of the public upon request. A public hearing held in accordance with the provisions of section 19a-639a shall satisfy the requirements of this subsection.

(d) The commissioner and the Attorney General shall review the certificate of need determination letter. The Attorney General shall determine whether the agreement requires approval pursuant to this chapter. If such approval is required, the commissioner and the Attorney General shall transmit to the purchaser and the nonprofit hospital an application form for approval pursuant to this chapter, unless the commissioner refuses to accept a filed or submitted certificate of need determination letter. Such application form shall require the following information: (1) The name and address of the nonprofit hospital; (2) the name and address of the purchaser; (3) a description of the terms of the proposed agreement; (4) copies of all contracts, agreements and memoranda of understanding relating to the proposed agreement; (5) a fairness evaluation by an independent person who is an expert in such agreements, that includes an analysis of each of the criteria set forth in section 19a-486c; (6) documentation that the nonprofit hospital exercised the due diligence required by subdivision (2) of subsection (a) of section 19a-486c, including disclosure of the terms of any other offers to transfer assets or operations or change control of operations received by the nonprofit hospital and the reason for rejection of such offers; and (7) such other information as the commissioner or the Attorney General deem necessary to their review pursuant to the provisions of sections 19a-486 to 19a-486f, inclusive, and chapter 368z. The application shall be subject to disclosure pursuant to section 1-210.

(e) No later than sixty days after the date of mailing of the application form, the nonprofit hospital and the purchaser shall concurrently file an application with the commissioner and the Attorney General containing all the required information. The commissioner and the Attorney General shall review the application and determine whether the application is complete. The commissioner and the Attorney General shall, no later than twenty days after the date of their receipt of the application, provide written notice to the nonprofit hospital and the purchaser of any deficiencies in the application. Such application shall not be deemed complete until such deficiencies are corrected.

(f) No later than twenty-five days after the date of their receipt of the completed application under this section, the commissioner and the Attorney General shall jointly publish a summary of such agreement in a newspaper of general circulation where the nonprofit hospital is located.

(g) Any person may seek to intervene in the proceedings under section 19a-486e, in the same manner as provided in section 4-177a.

(P.A. 97-188, S. 2, 10; P.A. 03-73, S. 2; P.A. 10-179, S. 112; June Sp. Sess. P.A. 10-1, S. 67; P.A. 14-168, S. 9; P.A. 15-146, S. 31.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 rewrote Subsecs. (a) and (b) and replaced former Subsecs. (c) and (d) with new Subsecs. (c) to (f), making application and approval a joint process between the Attorney General and the commissioner; P.A. 10-179 amended Subsecs. (b) and (c) by replacing provisions re letter of intent with provisions re certificate of need determination letter and, in Subsec. (c), by replacing reference to Secs. 19a-637 to 19a-639 with reference to Ch. 368z; June Sp. Sess. P.A. 10-1 amended Subsec. (b) to substitute “certificate of need determination letter” for “letter of intent” and “letter”; P.A. 14-168 added new Subsec. (c) re hearing on certificate of need determination letter and redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g), effective June 3, 2014; P.A. 15-146 amended Subsec. (c) by adding provision re public hearing held in accordance with Sec. 19a-639a, effective July 1, 2015.



Section 19a-486b - Sale of nonprofit hospitals: Approval by commissioner and Attorney General.

(a) Not later than one hundred twenty days after the date of receipt of the completed application pursuant to subsection (e) of section 19a-486a, the Attorney General and the commissioner shall approve the application, with or without modification, or deny the application. The commissioner shall also determine, in accordance with the provisions of chapter 368z, whether to approve, with or without modification, or deny the application for a certificate of need that is part of the completed application. Notwithstanding the provisions of section 19a-639a, the commissioner shall complete the decision on the application for a certificate of need within the same time period as the completed application. Such one-hundred-twenty-day period may be extended by (1) agreement of the Attorney General, the commissioner, the nonprofit hospital and the purchaser, or (2) the commissioner for an additional one hundred twenty days pending completion of a cost and market impact review conducted pursuant to section 19a-639f. If the Attorney General initiates a proceeding to enforce a subpoena pursuant to section 19a-486c or 19a-486d, the one-hundred-twenty-day period shall be tolled until the final court decision on the last pending enforcement proceeding, including any appeal or time for the filing of such appeal. Unless the one-hundred-twenty-day period is extended pursuant to this section, if the commissioner and Attorney General fail to take action on an agreement prior to the one hundred twenty-first day after the date of the filing of the completed application, the application shall be deemed approved.

(b) The commissioner and the Attorney General may place any conditions on the approval of an application that relate to the purposes of sections 19a-486a to 19a-486h, inclusive. In placing any such conditions the commissioner shall follow the guidelines and criteria described in subdivision (4) of subsection (d) of section 19a-639. Any such conditions may be in addition to any conditions placed by the commissioner pursuant to subdivision (4) of subsection (d) of section 19a-639.

(P.A. 97-188, S. 3, 10; P.A. 03-73, S. 3; P.A. 10-179, S. 113; P.A. 14-168, S. 10; P.A. 15-146, S. 35; 15-242, S. 38.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 replaced former Subsecs. (a) and (b) with provisions re approval process including joint actions by commissioner and Attorney General; P.A. 10-179 replaced reference to Secs. 19a-638 and 19a-639 with reference to Sec. 19a-639a; P.A. 14-168 designated existing provisions as Subsec. (a) and added Subsec. (b) re conditions on approval of application, effective June 3, 2014; P.A. 15-146 amended Subsec. (a) by designating existing provision re extension by agreement as Subdiv. (1) and adding Subdiv. (2) re extension pending completion of cost and market impact review and amended Subsec. (b) by adding provisions re placing conditions on approval of application and references to Sec. 19a-639(d)(4), effective July 1, 2015; P.A. 15-242 amended Subsec. (a) to replace “(d)” with “(e)” re reference to Sec. 19a-486a.



Section 19a-486c - Sale of nonprofit hospitals: Powers of Attorney General. Grounds for disapproval by Attorney General.

(a) The Attorney General shall deny an application as not in the public interest if the Attorney General determines that one or more of the following conditions exist: (1) The transaction is prohibited by Connecticut statutory or common law governing nonprofit entities, trusts or charities; (2) the nonprofit hospital failed to exercise due diligence in (A) deciding to transfer, (B) selecting the purchaser, (C) obtaining a fairness evaluation from an independent person expert in such agreements, or (D) negotiating the terms and conditions of the transfer; (3) the nonprofit hospital failed to disclose any conflict of interest, including, but not limited to, conflicts of interest pertaining to board members, officers, key employees and experts of the hospital, the purchaser or any other party to the transaction; (4) the nonprofit hospital will not receive fair market value for its assets, which, for purposes of this subsection, means the most likely price that the assets would bring in a sale in a competitive and open market under all conditions requisite to a fair sale, with the buyer and seller each acting prudently, knowledgeably and in their own best interest, and with a reasonable time being allowed for exposure in the open market; (5) the fair market value of the assets has been manipulated by any person in a manner that causes the value of the assets to decrease; (6) the financing of the transaction by the nonprofit hospital will place the nonprofit hospital's assets at an unreasonable risk; (7) any management contract contemplated under the transaction is not for reasonable fair value; (8) a sum equal to the fair market value of the nonprofit hospital's assets (A) is not being transferred to one or more persons to be selected by the superior court for the judicial district where the nonprofit hospital is located who are not affiliated through corporate structure, governance or membership with either the nonprofit hospital or the purchaser, unless the nonprofit hospital continues to operate on a nonprofit basis after the transaction and such sum is transferred to the nonprofit hospital to provide health care services, and (B) is not being used for one of the following purposes: (i) For appropriate charitable health care purposes consistent with the nonprofit hospital's original purpose, (ii) for the support and promotion of health care generally in the affected community, or (iii) with respect to any assets held by the nonprofit hospital that are subject to a use restriction imposed by a donor, for a purpose consistent with the intent of said donor; or (9) the nonprofit hospital or the purchaser has failed to provide the Attorney General with information and data sufficient to evaluate the proposed agreement adequately, provided the Attorney General has notified the nonprofit hospital or the purchaser of the inadequacy of the information or data and has provided a reasonable opportunity to remedy such inadequacy.

(b) The Attorney General may, during the course of a review required by section 19a-486b: (1) Issue in writing and cause to be served upon any person, by subpoena, a demand that such person appear before the Attorney General and give testimony or produce documents as to any matters relevant to the scope of the review; or (2) issue written interrogatories, to be answered under oath, as to any matters relevant to the scope of the review and prescribing a return date that would allow a reasonable time to respond. If any person fails to comply with the provisions of this subsection, the Attorney General may apply to the superior court for the judicial district of Hartford seeking enforcement of the subpoena. The superior court may, upon notice to such person, issue and cause to be served an order requiring compliance. Service of subpoenas ad testificandum, subpoenas duces tecum, notices of deposition and written interrogatories as provided in this subsection may be made by personal service at the usual place of abode or by certified mail, return receipt requested, addressed to the person to be served at such person's principal place of business within or without this state or such person's residence.

(c) The Attorney General may contract with experts or consultants to assist in reviewing the proposed agreement, including, but not limited to, assistance in independently determining the fair market value of the nonprofit hospital's assets. The Attorney General may appoint, or contract with, another person to conduct the review required by this section and make recommendations to the Attorney General. The Attorney General shall submit any bills for such contracts to the purchaser. The purchaser shall pay such bills not later than thirty days after receipt. Such bills shall not exceed five hundred thousand dollars.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-188, S. 4, 10; P.A. 98-36, S. 5; P.A. 01-186, S. 15; P.A. 03-73, S. 4; P.A. 04-258, S. 23; P.A. 13-14, S. 1.)

History: P.A. 97-188 effective June 26, 1997 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998); P.A. 98-36 made technical corrections, deleting reference to nonprofit health care center in Subsec. (a)(8) and changing “in” to “within or without” in Subsec. (b); P.A. 01-186 amended Subsec. (a) by making a technical change for purposes of gender neutrality and, in Subdiv. (8)(A), by adding “for the judicial district where the nonprofit hospital is located”; P.A. 03-73 amended Subsec. (a) by replacing provision re disapproval of proposed agreement with provision re denial of application, made technical changes in Subsec. (b) and amended Subsec. (c) to allow Attorney General to contract for the required review and to increase maximum amount of contract bills from $150,000 to $300,000; P.A. 04-258 amended Subsec. (a)(8)(A) by adding exception to the fair market value in exchange for assets requirement in cases where the nonprofit hospital continues to operate on a nonprofit basis after the transaction and the sum transferred to the hospital is used to provide health care services, effective July 1, 2004; P.A. 13-14 amended Subsec. (c) by increasing maximum amount of contract bills from $300,000 to $500,000 and making a technical change, effective May 17, 2013, and applicable to any application filed pursuant to section 19a-486a(c) on and after January 1, 2013.



Section 19a-486d - Sale of nonprofit hospitals: Disapproval by commissioner. Powers of commissioner.

(a) The commissioner shall deny an application filed pursuant to subsection (d) of section 19a-486a unless the commissioner finds that: (1) In a situation where the asset or operation to be transferred provides or has provided health care services to the uninsured or underinsured, the purchaser has made a commitment to provide health care to the uninsured and the underinsured; (2) in a situation where health care providers or insurers will be offered the opportunity to invest or own an interest in the purchaser or an entity related to the purchaser safeguard procedures are in place to avoid a conflict of interest in patient referral; and (3) certificate of need authorization is justified in accordance with chapter 368z. The commissioner may contract with any person, including, but not limited to, financial or actuarial experts or consultants, or legal experts with the approval of the Attorney General, to assist in reviewing the completed application. The commissioner shall submit any bills for such contracts to the purchaser. Such bills shall not exceed one hundred fifty thousand dollars. The purchaser shall pay such bills no later than thirty days after the date of receipt of such bills.

(b) The commissioner may, during the course of a review required by this section: (1) Issue in writing and cause to be served upon any person, by subpoena, a demand that such person appear before the commissioner and give testimony or produce documents as to any matters relevant to the scope of the review; and (2) issue written interrogatories, to be answered under oath, as to any matters relevant to the scope of the review and prescribing a return date that would allow a reasonable time to respond. If any person fails to comply with the provisions of this subsection, the commissioner, through the Attorney General, may apply to the superior court for the judicial district of Hartford seeking enforcement of such subpoena. The superior court may, upon notice to such person, issue and cause to be served an order requiring compliance. Service of subpoenas ad testificandum, subpoenas duces tecum, notices of deposition and written interrogatories as provided in this subsection may be made by personal service at the usual place of abode or by certified mail, return receipt requested, addressed to the person to be served at such person’s principal place of business within or without this state or such person’s residence.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-188, S. 5, 10; P.A. 98-36, S. 6; P.A. 03-73, S. 5; P.A. 04-258, S. 24; P.A. 10-179, S. 114; P.A. 14-168, S. 11; P.A. 15-146, S. 32.)

History: P.A. 97-188 effective June 26, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998); P.A. 98-36 made a technical correction, changing “in” to “within or without” in Subsec. (c); P.A. 03-73 replaced former Subsecs. (a) and (b) with new Subsec. (a), no longer requiring decision by Attorney General before commissioner considers agreement, and redesignated existing Subsec. (c) as new Subsec. (b), making technical changes therein; P.A. 04-258 amended Subsec. (a)(2) by adding “in a situation where the asset or operation to be transferred provides or has provided health care services to the uninsured or underinsured”, effective July 1, 2004; P.A. 10-179 amended Subsec. (a)(4) by replacing reference to Secs. 19a-637 to 19a-639 with reference to Ch. 368z; P.A. 14-168 amended Subsec. (a)(1) by adding “high quality and” and adding “after accounting for any proposed change impacting hospital staffing”, effective June 3, 2014; P.A. 15-146 amended Subsec. (a) by deleting former Subdiv. (1) re affected community assured of continued access to high quality and affordable health care and redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3), effective July 1, 2015.



Section 19a-486e - Sale of nonprofit hospitals: Public hearings.

Prior to making any decision to approve, with or without modification, or deny any application filed pursuant to subsection (d) of section 19a-486a, the Attorney General and the commissioner shall jointly conduct one or more public hearings, one of which shall be in the primary service area of the nonprofit hospital. At least fourteen days before conducting the public hearing, the Attorney General and the commissioner shall provide notice of the time and place of the hearing through publication in one or more newspapers of general circulation in the affected community.

(P.A. 97-188, S. 6, 10; P.A. 03-73, S. 6.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 replaced provision re disapproval of proposed agreement with provision re denial of application, provided for modifications to application, made a technical change and changed notice requirement from 10 days to 14 days before hearing.



Section 19a-486f - Sale of nonprofit hospitals: Appeal.

If the commissioner or the Attorney General denies an application filed pursuant to subsection (d) of section 19a-486a, or approves it with modification, the nonprofit hospital or the purchaser may appeal such decision in the same manner as provided in section 4-183, provided that nothing in sections 19a-486 to 19a-486f, inclusive, shall be construed to apply the provisions of chapter 54 to the proceedings of the Attorney General.

(P.A. 97-188, S. 7, 10; P.A. 03-73, S. 7.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 replaced former provisions with provisions re appeal, specifying that Ch. 54 not applicable to proceedings of Attorney General.



Section 19a-486g - Sale of nonprofit hospitals: Denial of license.

The Commissioner of Public Health shall refuse to issue a license to, or if issued shall suspend or revoke the license of, a hospital if the commissioner finds, after a hearing and opportunity to be heard, that:

(1) There was a transaction described in section 19a-486a that occurred without the approval of the commissioner, if such approval was required by sections 19a-486 to 19a-486h, inclusive;

(2) There was a transaction described in section 19a-486a without the approval of the Attorney General, if such approval was required by sections 19a-486 to 19a-486h, inclusive, and the Attorney General certifies to the Commissioner of Public Health that such transaction involved a material amount of the nonprofit hospital's assets or operations or a change in control of operations; or

(3) The hospital is not complying with the terms of an agreement approved by the Attorney General and commissioner pursuant to sections 19a-486 to 19a-486h, inclusive.

(P.A. 97-188, S. 8, 10; P.A. 98-36, S. 7; Sept. Sp. Sess. P.A. 09-3, S. 34.)

History: P.A. 97-188 effective June 26, 1997; P.A. 98-36 made a technical correction, deleting “nonprofit” before “hospital”; Sept. Sp. Sess. P.A. 09-3 amended Subdiv. (1) by replacing provisions re duties of Commissioner of Health Care Access with provision re duty of Commissioner of Public Health, effective October 6, 2009.



Section 19a-486h - Sale of nonprofit hospitals: Construction of governing law.

Nothing in sections 19a-486 to 19a-486h, inclusive, shall be construed to limit: (1) The common law or statutory authority of the Attorney General; (2) the statutory authority of the Commissioner of Public Health including, but not limited to, licensing and certificate of need authority; or (3) the application of the doctrine of cy pres or approximation.

(P.A. 97-188, S. 9, 10; Sept. Sp. Sess. P.A. 09-3, S. 35.)

History: P.A. 97-188 effective June 26, 1997; Sept. Sp. Sess. P.A. 09-3 amended Subdiv. (2) by deleting reference to authority of Commissioner of the Office of Health Care Access, effective October 6, 2009.



Section 19a-486i - Definitions. Notice to Attorney General and commissioner of certain mergers, acquisitions and other transactions. Reports.

(a) As used in this section:

(1) “Affiliation” means the formation of a relationship between two or more entities that permits the entities to negotiate jointly with third parties over rates for professional medical services;

(2) “Captive professional entity” means a professional corporation, limited liability company or other entity formed to render professional services in which a beneficial owner is a physician employed by or otherwise designated by a hospital or hospital system;

(3) “Hospital” has the same meaning as provided in section 19a-490;

(4) “Hospital system” means: (A) A parent corporation of one or more hospitals and any entity affiliated with such parent corporation through ownership, governance or membership, or (B) a hospital and any entity affiliated with such hospital through ownership, governance or membership;

(5) “Health care provider” has the same meaning as provided in section 19a-17b;

(6) “Medical foundation” means a medical foundation formed under chapter 594b;

(7) “Physician” has the same meaning as provided in section 20-13a;

(8) “Person” has the same meaning as provided in section 35-25;

(9) “Professional corporation” has the same meaning as provided in section 33-182a;

(10) “Group practice” means two or more physicians, legally organized in a partnership, professional corporation, limited liability company formed to render professional services, medical foundation, not-for-profit corporation, faculty practice plan or other similar entity (A) in which each physician who is a member of the group provides substantially the full range of services that the physician routinely provides, including, but not limited to, medical care, consultation, diagnosis or treatment, through the joint use of shared office space, facilities, equipment or personnel; (B) for which substantially all of the services of the physicians who are members of the group are provided through the group and are billed in the name of the group practice and amounts so received are treated as receipts of the group; or (C) in which the overhead expenses of, and the income from, the group are distributed in accordance with methods previously determined by members of the group. An entity that otherwise meets the definition of group practice under this section shall be considered a group practice although its shareholders, partners or owners of the group practice include single-physician professional corporations, limited liability companies formed to render professional services or other entities in which beneficial owners are individual physicians; and

(11) “Primary service area” means the smallest number of zip codes from which the group practice draws at least seventy-five per cent of its patients.

(b) At the same time that any person conducting business in this state that files merger, acquisition or any other information regarding market concentration with the Federal Trade Commission or the United States Department of Justice, in compliance with the Hart-Scott-Rodino Antitrust Improvements Act, 15 USC 18a, where a hospital, hospital system or other health care provider is a party to the merger or acquisition that is the subject of such information, such person shall provide written notification to the Attorney General of such filing and, upon the request of the Attorney General, provide a copy of such merger, acquisition or other information.

(c) Not less than thirty days prior to the effective date of any transaction that results in a material change to the business or corporate structure of a group practice, the parties to the transaction shall submit written notice to the Attorney General of such material change. For purposes of this subsection, a material change to the business or corporate structure of a group practice includes: (1) The merger, consolidation or other affiliation of a group practice with (A) another group practice that results in a group practice comprised of eight or more physicians, or (B) a hospital, hospital system, captive professional entity, medical foundation or other entity organized or controlled by such hospital or hospital system; (2) the acquisition of all or substantially all of (A) the properties and assets of a group practice, or (B) the capital stock, membership interests or other equity interests of a group practice by (i) another group practice that results in a group practice comprised of eight or more physicians, or (ii) a hospital, hospital system, captive professional entity, medical foundation or other entity organized or controlled by such hospital or hospital system; (3) the employment of all or substantially all of the physicians of a group practice by (A) another group practice that results in a group practice comprised of eight or more physicians, or (B) a hospital, hospital system, captive professional entity, medical foundation or other entity organized by, controlled by or otherwise affiliated with such hospital or hospital system; and (4) the acquisition of one or more insolvent group practices by (A) another group practice that results in a group practice comprised of eight or more physicians, or (B) a hospital, hospital system, captive professional entity, medical foundation or other entity organized by, controlled by or otherwise affiliated with such hospital or hospital system.

(d) (1) The written notice required under subsection (c) of this section shall identify each party to the transaction and describe the material change as of the date of such notice to the business or corporate structure of the group practice, including: (A) A description of the nature of the proposed relationship among the parties to the proposed transaction; (B) the names and specialties of each physician that is a member of the group practice that is the subject of the proposed transaction and who will practice medicine with the resulting group practice, hospital, hospital system, captive professional entity, medical foundation or other entity organized by, controlled by, or otherwise affiliated with such hospital or hospital system following the effective date of the transaction; (C) the names of the business entities that are to provide services following the effective date of the transaction; (D) the address for each location where such services are to be provided; (E) a description of the services to be provided at each such location; and (F) the primary service area to be served by each such location.

(2) Not later than thirty days after the effective date of any transaction described in subsection (c) of this section, the parties to the transaction shall submit written notice to the Commissioner of Public Health. Such written notice shall include, but need not be limited to, the same information described in subdivision (1) of this subsection. The commissioner shall post a link to such notice on the Department of Public Health’s Internet web site.

(e) Not less than thirty days prior to the effective date of any transaction that results in an affiliation between one hospital or hospital system and another hospital or hospital system, the parties to the affiliation shall submit written notice to the Attorney General of such affiliation. Such written notice shall identify each party to the affiliation and describe the affiliation as of the date of such notice, including: (1) A description of the nature of the proposed relationship among the parties to the affiliation; (2) the names of the business entities that are to provide services following the effective date of the affiliation; (3) the address for each location where such services are to be provided; (4) a description of the services to be provided at each such location; and (5) the primary service area to be served by each such location.

(f) Written information submitted to the Attorney General pursuant to subsections (b) to (e), inclusive, of this section shall be maintained and used by the Attorney General in the same manner as provided in section 35-42.

(g) Not later than December 31, 2014, and annually thereafter, each hospital and hospital system shall file with the Attorney General and the Commissioner of Public Health a written report describing the activities of the group practices owned or affiliated with such hospital or hospital system. Such report shall include, for each such group practice: (1) A description of the nature of the relationship between the hospital or hospital system and the group practice; (2) the names and specialties of each physician practicing medicine with the group practice; (3) the names of the business entities that provide services as part of the group practice and the address for each location where such services are provided; (4) a description of the services provided at each such location; and (5) the primary service area served by each such location.

(h) Not later than December 31, 2014, and annually thereafter, each group practice comprised of thirty or more physicians that is not the subject of a report filed under subsection (g) of this section shall file with the Attorney General and the Commissioner of Public Health a written report concerning the group practice. Such report shall include, for each such group practice: (1) The names and specialties of each physician practicing medicine with the group practice; (2) the names of the business entities that provide services as part of the group practice and the address for each location where such services are provided; (3) a description of the services provided at each such location; and (4) the primary service area served by each such location.

(i) Not later than December 31, 2015, and annually thereafter, each hospital and hospital system shall file with the Attorney General and the Commissioner of Public Health a written report describing each affiliation with another hospital or hospital system. Such report shall include: (1) The name and address of each party to the affiliation; (2) a description of the nature of the relationship among the parties to the affiliation; (3) the names of the business entities that provide services as part of the affiliation and the address for each location where such services are provided; (4) a description of the services provided at each such location; and (5) the primary service area served by each such location.

(P.A. 14-168, S. 1; P.A. 15-146, S. 27.)

History: P.A. 15-146 amended Subsec. (d) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1) to (6) as Subparas. (A) to (F) and adding new Subdiv. (2) re written notice to Commissioner of Public Health, added new Subsec. (e) re written notice to Attorney General of affiliation, redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), added Subsec. (i) re written report to Attorney General and Commissioner of Public Health, and made conforming changes.



Section 19a-487 - Mobile field hospital: Defined, board of directors.

(a) “Mobile field hospital” means a modular, transportable facility used intermittently, deployed at the discretion of the Governor, or the Governor's designee, (1) for the provision of medical services at a mass gathering; (2) for the purpose of training or in the event of a public health or other emergency for isolation care purposes or triage and treatment during a mass-casualty event; or (3) for providing surge capacity for a hospital during a mass-casualty event or infrastructure failure.

(b) There is established a board of directors to advise the Department of Public Health on the operations of the mobile field hospital. The board shall consist of the following members: The Commissioners of Public Health, Emergency Services and Public Protection and Social Services, or their designees, the Secretary of the Office of Policy and Management, or the secretary's designee, the Adjutant General, or the Adjutant General's designee, one representative of a hospital in this state with more than five hundred licensed beds and one representative of a hospital in this state with five hundred or fewer licensed beds, both appointed by the Commissioner of Public Health. The Commissioner of Public Health shall be the chairperson of the board. The board shall adopt bylaws and shall meet at such times as specified in such bylaws and at such other times as the Commissioner of Public Health deems necessary.

(c) The board shall advise the department on matters, including, but not limited to: Operating policies and procedures; facility deployment and operation; appropriate utilization of the facility; clinical programs and delivery of patient health care services; hospital staffing patterns and staff-to-patient ratios; human resources policies; standards and accreditation guidelines; credentialing of clinical and support staff; patient admission, transfer and discharge policies and procedures; quality assurance and performance improvement; patient rates and billing and reimbursement mechanisms; staff education and training requirements and alternative facility uses.

(P.A. 05-280, S. 57; P.A. 07-252, S. 65; P.A. 10-117, S. 33; P.A. 11-51, S. 158.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 amended Subsec. (a) by substituting “mobile field hospital” for “critical access hospital”, effective July 12, 2007; P.A. 10-117 added new Subsec. (a) defining “mobile field hospital” and redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c); P.A. 11-51 amended Subsec. (b) by replacing reference to Commissioner of Emergency Management and Homeland Security and Commissioner of Public Safety with reference to Commissioner of Emergency Services and Public Protection, effective July 1, 2011.



Section 19a-487a - Mobile field hospital: Certificate of need exemption for hospital beds and related equipment.

Any additional mobile field hospital beds and related equipment obtained for the purpose of enhancing the state's bed surge capacity or providing isolation care under the state's public health preparedness planning and response activities shall be exempt from the provisions of subsection (a) of section 19a-638.

(P.A. 05-280, S. 59; P.A. 07-252, S. 66; P.A. 10-179, S. 115.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital beds” for “critical access hospital beds”, effective July 12, 2007; P.A. 10-179 deleted “subdivision (2) of” re Sec. 19a-638(a).



Section 19a-487b - Mobile field hospital: Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to implement mobile field hospital policies and procedures for isolation care and emergency services.

(P.A. 05-280, S. 67; P.A. 07-252, S. 67.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital” for “critical access hospital”, effective July 12, 2007.



Section 19a-490 - (Formerly Sec. 19-576). Licensing of institutions. Definitions.

As used in this chapter and sections 17b-261e, 38a-498b and 38a-525b:

(a) “Institution” means a hospital, short-term hospital special hospice, hospice inpatient facility, residential care home, health care facility for the handicapped, nursing home, rest home, home health care agency, homemaker-home health aide agency, mental health facility, assisted living services agency, substance abuse treatment facility, outpatient surgical facility, outpatient clinic, an infirmary operated by an educational institution for the care of students enrolled in, and faculty and employees of, such institution; a facility engaged in providing services for the prevention, diagnosis, treatment or care of human health conditions, including facilities operated and maintained by any state agency, except facilities for the care or treatment of mentally ill persons or persons with substance abuse problems; and a residential facility for persons with intellectual disability licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disability;

(b) “Hospital” means an establishment for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions and includes inpatient psychiatric services in general hospitals;

(c) “Residential care home”, “nursing home” or “rest home” means an establishment that furnishes, in single or multiple facilities, food and shelter to two or more persons unrelated to the proprietor and, in addition, provides services that meet a need beyond the basic provisions of food, shelter and laundry;

(d) “Home health care agency” means a public or private organization, or a subdivision thereof, engaged in providing professional nursing services and the following services, available twenty-four hours per day, in the patient’s home or a substantially equivalent environment: Homemaker-home health aide services as defined in this section, physical therapy, speech therapy, occupational therapy or medical social services. The agency shall provide professional nursing services and at least one additional service directly and all others directly or through contract. An agency shall be available to enroll new patients seven days a week, twenty-four hours per day;

(e) “Homemaker-home health aide agency” means a public or private organization, except a home health care agency, which provides in the patient’s home or a substantially equivalent environment supportive services which may include, but are not limited to, assistance with personal hygiene, dressing, feeding and incidental household tasks essential to achieving adequate household and family management. Such supportive services shall be provided under the supervision of a registered nurse and, if such nurse determines appropriate, shall be provided by a social worker, physical therapist, speech therapist or occupational therapist. Such supervision may be provided directly or through contract;

(f) “Homemaker-home health aide services” as defined in this section shall not include services provided to assist individuals with activities of daily living when such individuals have a disease or condition that is chronic and stable as determined by a physician licensed in the state of Connecticut;

(g) “Mental health facility” means any facility for the care or treatment of mentally ill or emotionally disturbed persons, or any mental health outpatient treatment facility that provides treatment to persons sixteen years of age or older who are receiving services from the Department of Mental Health and Addiction Services, but does not include family care homes for the mentally ill;

(h) “Alcohol or drug treatment facility” means any facility for the care or treatment of persons suffering from alcoholism or other drug addiction;

(i) “Person” means any individual, firm, partnership, corporation, limited liability company or association;

(j) “Commissioner” means the Commissioner of Public Health;

(k) “Home health agency” means an agency licensed as a home health care agency or a homemaker-home health aide agency;

(l) “Assisted living services agency” means an agency that provides, among other things, nursing services and assistance with activities of daily living to a population that is chronic and stable;

(m) “Outpatient clinic” means an organization operated by a municipality or a corporation, other than a hospital, that provides (1) ambulatory medical care, including preventive and health promotion services, (2) dental care, or (3) mental health services in conjunction with medical or dental care for the purpose of diagnosing or treating a health condition that does not require the patient’s overnight care; and

(n) “Multicare institution” means a hospital, psychiatric outpatient clinic for adults, free-standing facility for the care or treatment of substance abusive or dependent persons, hospital for psychiatric disabilities, as defined in section 17a-495, or a general acute care hospital that provides outpatient behavioral health services that (1) is licensed in accordance with this chapter, (2) has more than one facility or one or more satellite units owned and operated by a single licensee, and (3) offers complex patient health care services at each facility or satellite unit.

(1953, 1955, S. 2051d; 1957, P.A. 217, S. 2; 455, S. 1; 586, S. 6; 1959, P.A. 188; February, 1965, P.A. 161; 1969, P.A. 713; P.A. 74-137, S. 12, 21; P.A. 77-569, S. 4; 77-601, S. 2, 11; P.A. 78-60, S. 1, 2; P.A. 79-46, S. 1, 3; 79-610, S. 22; P.A. 80-186, S. 1, 2; 80-483, S. 87, 186; P.A. 87-107; P.A. 88-357, S. 5; P.A. 89-350, S. 5; P.A. 90-230, S. 30, 101; June Sp. Sess. P.A. 91-8, S. 18, 63; P.A. 92-80, S. 1, 3; May Sp. Sess. P.A. 92-16, S. 38, 89; P.A. 93-381, S. 9, 39; 93-415, S. 1, 2; P.A. 95-79, S. 63, 189; 95-160, S. 10, 69; 95-257, S. 12, 21, 58; 95-271, S. 34, 40; P.A. 96-139, S. 12, 13; 96-268, S. 6, 34; P.A. 97-112, S. 2; P.A. 01-57, S. 1; P.A. 03-274, S. 2; P.A. 05-280, S. 60; P.A. 06-195, S. 42; P.A. 07-252, S. 12, 13, 68; P.A. 10-117, S. 32; P.A. 13-139, S. 15; 13-208, S. 4, 25, 77; P.A. 14-211, S. 1; P.A. 15-242, S. 39.)

History: 1959 act made technical changes, included as institutions in Subdiv. (c)(2) hospitals for mentally ill or retarded persons and substituted “any state agency” for “the commission on tuberculosis and other chronic illness” in the same subdivision; 1965 act added reference to “nursing home” and “rest home”; 1969 act redefined “institution” to include infirmaries operated by educational institutions, health facilities operated by commercial or industrial establishments for their employees and facilities operated by corporations or municipalities providing medical services on outpatient basis; P.A. 74-137 deleted health facilities operated by commercial or industrial establishments for their employees from “institution” definition; Sec. 19-32 transferred to Sec. 19-576 in 1977; P.A. 77-569 included health care facilities for the handicapped in “institution” definition; P.A. 77-601 included home health care, homemaker-home health aide and coordination, assessment and monitoring agencies in “institution” definition and included exceptions to definition which had been listed elsewhere in section and defined “home health care agency”, “homemaker-home health aide agency” and “coordination, assessment and monitoring agency”; P.A. 78-60 rephrased definition of “homemaker-home health care agency” and included social workers; P.A. 79-46 deleted exception for institutions otherwise required by law to be licensed by the state in “institution” definition, included subdivisions of organizations in “home health care agency” definition and deleted “primarily” as modifier of “engaged” and rephrased “homemaker-home health aide agency”; P.A. 79-610 included mental health facilities in “institution” definition and defined “mental health facility” and “alcohol or drug treatment facility”; P.A. 80-186 and P.A. 80-483 included alcohol or drug treatment facilities in “institution” definition; Sec. 19-576 transferred to Sec. 19a-490 in 1983; P.A. 87-107 inserted definition of “homemaker-home health aide services” as Subdiv. (f), relettering prior Subdivs. as necessary; P.A. 88-357 redefined “institution”; P.A. 89-350 added Subdiv. (k), defining “commissioner”; P.A. 90-230 made technical change in Subdiv. (a); June Sp. Sess. P.A. 91-8 redefined “institution” to include residential facilities for the mentally retarded which are certified to participate in Title XIX Medicaid program; P.A. 92-80 redefined “mental health facility” to exclude family care homes after October 1, 1993; May Sp. Sess. P.A. 92-16 added Subdiv. (l) defining “home health agency”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-415 amended the definition of “home health care agency” in Subdiv. (d) to specify provision of twenty-four-hour care and round-the-clock, seven-day-a-week enrollment and redefined “coordination, assessment and monitoring agency” in Subdiv. (g) to require targeting of patients with chronic conditions; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-160 replaced “coordination, assessment and monitoring agency” with “access agency” in definitions of “institution” and “home health agency” and deleted former Subdiv. (g), which had defined said term, relettering remaining Subdivs. as necessary, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added new Subdiv. (l) defining “assisted living services agencies”; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-268 deleted reference to access agencies in definition of “institution”, effective July 1, 1996 (Revisor’s note: The word “in” was inserted editorially by the Revisors in Subdiv. (a) in the phrase “... operated by an educational institution for the care of students in, and faculty and employees of, ...”); P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 01-57 amended Subdiv. (g) by making a technical change and adding provision re mental health outpatient treatment facility that provides treatment to persons 16 years of age or older who are receiving services from the Department of Mental Health and Addiction Services; P.A. 03-274 amended Subdiv. (a) by adding outpatient surgical facility to definition of “institution”, effective July 1, 2003; P.A. 05-280 extended applicability of definitions to Secs. 17b-261e, 19a-487 to 19a-487b, inclusive, 38a-498b and 38a-525b and added Subdiv. (m) defining “critical access hospital”, effective July 1, 2005; P.A. 06-195 redefined “mental health facility” in Subdiv. (g) to include any facility for the care or treatment of mentally ill or emotionally disturbed persons, rather than adults, effective June 7, 2006; P.A. 07-252 amended Subdiv. (a) to redefine “institution” to include assisted living services agencies, amended Subdiv. (l) to redefine “assisted living services agency” to include an “agency”, rather than an “institution”, that provides nursing services and assistance with daily living activities and, effective July 12, 2007, amended Subdiv. (m) to substitute “mobile field hospital” for “critical access hospital” and expand definition to include modular, transportable facilities used for providing medical services at a mass gathering or providing surge capacity for a hospital during a mass casualty event or infrastructure failure; P.A. 10-117 deleted former Subdiv. (m) re definition of “mobile field hospital” and made technical changes; P.A. 13-139 amended Subdiv. (a) to redefine “institution” by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-208 amended Subdiv. (c) by making technical changes, effective July 1, 2013, amended Subdiv. (a) to redefine “institution” by including short-term hospital special hospice and hospice inpatient facility, effective October 1, 2013, and further amended Subdiv. (a) to redefine “institution” by including outpatient clinic and added Subdiv. (m) defining “outpatient clinic”, effective January 1, 2014; P.A. 14-211 added Subdiv. (n) defining “multicare institution”; P.A. 15-242 amended Subdiv. (n) by redesignating Subparas. (A) to (C) as Subparas. (1) to (3).



Section 19a-490a - “Community health center” defined.

As used in sections 17b-349, 19a-7b, 19a-7e and 19a-59b, “community health center” means a public or nonprofit private medical care facility which (1) is not part of a hospital and is organized and operated to provide comprehensive primary care services; (2) is located in an area which has a demonstrated need for services based on geographic, demographic and economic factors; (3) serves low income, uninsured, minority and elderly persons; (4) makes its services available to individuals regardless of their ability to pay; (5) employs a charge schedule with a discount based on income; (6) provides, on an ongoing basis, primary health services by physicians and, where appropriate, midlevel practitioners, diagnostic laboratory and x-ray services, preventive health services and patient care case management; (7) provides for needed pharmacy services either on-site or through firm arrangement; (8) has at least one-half of the full-time equivalent primary care providers as full-time members of its staff; (9) maintains an ongoing quality assurance program; (10) is a participating title XIX and Medicare provider; (11) has a governing board of at least nine and no more than twenty-five members with authority and responsibility for policy and conduct of the center, the majority of whom are active users of the center and of the nonuser board members, no more than half may derive more than ten per cent of their annual income from the health care industry; (12) provides primary care services at least thirty-two hours per week; and (13) has arrangements for professional coverage during hours when the center is closed.

(P.A. 92-129, S. 2; P.A. 93-128; 93-262, S. 80, 87.)

History: P.A. 93-128 added new Subdiv. (4) re services available regardless of ability to pay, Subdiv. (5) re charges discounted based on income, Subdiv. (7) re pharmacy services, Subdiv. (8) re one-half of full-time equivalent primary care providers to be full-time staff members, renumbering remaining Subdivs. as necessary and amended Subdiv. (11) to provide governing board of at least 8 and no more than 25 members and Subdiv. (12) to provide primary care services at least 32 hours per week; P.A. 93-262 removed reference to Sec. 17-314k, effective July 1, 1993.



Section 19a-490b - Furnishing of health records and veterans' information. Access to tissue slides or blocks. Certified document re storage of and access to health records upon cessation of operations.

(a) Upon the written request of a patient or the patient's attorney or authorized representative, or pursuant to a written authorization, an institution licensed pursuant to this chapter shall furnish to the person making such request a copy of the patient's health record, including but not limited to, copies of bills, laboratory reports, prescriptions and other technical information used in assessing the patient's health condition. In addition, an institution shall provide the patient or the patient's designated health care provider with a reasonable opportunity to examine retained tissue slides and retained pathology tissue blocks. Upon the written request of the patient, the patient's attorney or the patient's designated health care provider, an institution shall send the original retained tissue slide or original retained tissue block directly to the patient's designated licensed institution, laboratory or physician. If the original slide or block is not available or if a new section cut of the original slide or block is a fair representation of the original slide or block, then the institution may send the new section cut, which is clearly labeled as a new section cut, to the patient's designated health care provider. Any patient or the patient's attorney or authorized representative who is provided with an original retained slide, tissue block or a new section under the provisions of this subsection shall be solely responsible for safeguarding and returning the slide, block or new section to the institution. Any institution or laboratory that has released an original slide, an original tissue block or new section pursuant to the provisions of this subsection shall not be subject to any liability arising out of releasing or not retaining the slide, block or new section and no cause of action for damages shall arise against any such institution for releasing or not retaining the slide, block or new section. No such institution shall charge more than sixty-five cents per page, including any research fees, clerical fees, handling fees or related costs, and the cost of first class postage, if applicable, for furnishing or providing access to a health record pursuant to this subsection, except such an institution may charge the amount necessary to cover its cost of materials for furnishing a copy of an x-ray or for furnishing an original retained slide, an original tissue block or a new section cut from a retained pathology tissue block. For purposes of this subsection, “health care provider” means an institution or laboratory licensed under this chapter or licensed in the state where located or a physician licensed under chapter 370 or licensed in the state where located.

(b) No institution licensed pursuant to this chapter shall charge for furnishing a health record or part thereof to a patient, his attorney or conservator if the record or part thereof is necessary for the purpose of supporting a claim or appeal under any provision of the Social Security Act or a claim or appeal for veterans' benefits under any provision of Title 38 of the United States Code or chapter 506 and the request for the records is accompanied by documentation of the claim or appeal. An institution shall furnish the requested record within thirty days of the request, unless the request was received in less than thirty days subsequent to the date the patient was discharged, in which case the institution shall furnish the requested record upon its completion.

(c) Each institution licensed pursuant to this chapter shall maintain information regarding each patient's status as a veteran, as defined in subsection (a) of section 27-103. Said information shall be made available, upon request, to any duly authorized representative of the Department of Veterans Affairs.

(d) No institution may deny a person the records available under subsection (a) of this section because of the person's inability to pay the required fees. An affidavit from such person attesting to an inability to pay such fees shall be presumptive evidence thereof.

(e) Each institution licensed pursuant to this chapter that ceases to operate shall, at the time it relinquishes its license to the department, provide to the department a certified document specifying: (1) The location at which patient health records will be stored; (2) the procedure that has been established for patients, former patients or their authorized representatives to secure access to such health records; (3) provisions for storage, should the storage location cease to operate or change ownership; and (4) that the department is authorized to enforce the certified document should the storage location cease to operate or change ownership. An institution that fails to comply with the terms of a certified document provided to the department in accordance with this subsection shall be assessed a civil penalty not to exceed one hundred dollars per day for each day of noncompliance with the terms of the certified agreement.

(P.A. 92-78, S. 2, 3; P.A. 93-316, S. 1; P.A. 96-36; P.A. 97-216; P.A. 98-144; P.A. 05-272, S. 5; P.A. 10-117, S. 4; P.A. 16-109, S. 1; 16-167, S. 25.)

History: P.A. 93-316 amended Subsec. (a) by requiring institution to furnish copy of patient's health record to patient's attorney or authorized representative upon written request or pursuant to written authorization and added “including any research fees, handling fees or related costs” after “sixty-five cents per page” and added “of materials” after “cost”; P.A. 96-36 added Subsec. (c) to require institutions to maintain and make available information re patient's status as veteran; P.A. 97-216 added clerical fees to Subsec. (a), replaced authorized representative with conservator in Subsec. (b) and added new Subsec. (d) re inability to pay; P.A. 98-144 amended Subsec. (a) by adding provisions re examination and access to tissue slides and retained tissue blocks or new section cut, responsibility for safeguarding and returning slide, block or new section and immunity of laboratory for releasing or not retaining slide, block or new section and charges by institution for furnishing slide, block or new section; P.A. 05-272 added Subsec. (e) to require health care institutions to provide department with certified document specifying location of, and process for former patients to access, patient health records upon relinquishment of license; P.A. 10-117 amended Subsec. (e) by designating existing provisions re contents of certified document as Subdivs. (1) and (2), by adding Subdiv. (3) re storage of records should storage location cease to operate or change ownership and Subdiv. (4) re department's authority to enforce certified document and by adding provision re assessment of civil penalty against institution that fails to comply with terms of certified agreement; P.A. 16-109 amended Subsec. (b) to add provision re prohibition on charge for health records furnished for purpose of supporting claim or appeal for veterans' benefits, effective June 3, 2016; P.A. 16-167 amended Subsec. (c) to replace “Department of Veterans' Affairs” with “Department of Veterans Affairs”, effective July 1, 2016.

Statute does not afford patients a right to possession of those components of their hospital records that cannot be duplicated. 246 C. 45.



Section 19a-490c - Moratorium on licensing of family care homes.

Section 19a-490c is repealed, effective July 11, 2001.

(P.A. 92-80, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 180, 181.)



Section 19a-490d - Prevention of accidental needlestick injuries in health care facilities and institutions.

Each health care facility or institution licensed by the Department of Public Health pursuant to this chapter, if advised by the federal Occupational Safety and Health Administration, and each health care facility or institution that employs state employees, except the dental clinics operated by The University of Connecticut Health Center and its divisions, the school of dental medicine of The University of Connecticut and the dental clinics of said school until such time as manufacturers have designed and are making needles that have self-contained secondary precautionary type sheathing devices for dental medicine, shall use only injectable equipment having self-contained secondary precautionary type sheathing devices or alternate devices designed to prevent accidental needlestick injuries. The provisions of this section shall not apply to any drug or biologic product that is prepackaged with an administration system or used in a prefilled syringe and is approved for commercial distribution or investigational use by the federal Food and Drug Administration, provided a sharp object injury protection disposal system is in place.

(P.A. 93-278, S. 1, 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 00-216, S. 6, 28; June Sp. Sess. P.A. 01-4, S. 29, 58; P.A. 03-252, S. 17.)

History: P.A. 93-278 effective July 1, 1994 (Revisor's note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-216 made technical changes, added provision re health care facilities and institutions that employ state employees, and added exception for drugs and biologic products prepackaged with an administration system or used in a prefilled syringe, effective July 1, 2000; June Sp. Sess. P.A. 01-4 added exception for The University of Connecticut dental school and dental clinics, effective July 1, 2001; P.A. 03-252 made a technical change and exempted dental clinics operated by The University of Connecticut Health Center and its divisions from provisions of section.



Section 19a-490e - Use of E-codes by hospitals, outpatient surgical facilities and outpatient clinics.

Each hospital, licensed by the Department of Public Health as a short-term general hospital, out-patient surgical facility and out-patient clinic shall include in the record of each trauma patient, the international code for external cause of injuries known as an E-code. Each such facility shall include the E-code on records of inpatients. The Office of Injury Prevention established pursuant to section 19a-4i shall work with such facilities to provide training for medical records personnel concerning the proper use of E-codes.

(P.A. 93-269, S. 2, 4; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-269 effective July 1, 1993 (Revisor's note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-490f - Requirements for reports of treatment of wounds from firearms and stab wounds.

(a) Each hospital, outpatient surgical facility and outpatient clinic shall report or cause a report to be made to the local police department or the state police of each person treated for a bullet wound, a gunshot wound or any injury arising from the discharge of a firearm or a stab wound that is a serious physical injury likely caused by a knife or other sharp or pointed instrument. Such report shall be made as soon as practicable after the treatment is rendered and shall contain the name and address of the injured person, if known, the nature and extent of the injury and the circumstances under which the treatment was rendered.

(b) A report required under subsection (a) of this section shall include:

(1) The name, residence, sex and age of the patient;

(2) The type of wound the patient received; and

(3) The name of each health care provider treating the patient's wound.

(c) An employee of the hospital, outpatient surgical facility or outpatient clinic shall ensure that any bullet or other foreign object or clothing showing damage potentially related to the wound removed from any such patient shall be identified as coming from such patient and kept in a manner that preserves the integrity of the item, until an employee of such entity surrenders the item to the local police department or the state police or until the period for retention of such item expires pursuant to such entity's policy for retention of such item, whichever is earlier.

(d) Any hospital, outpatient surgical facility or outpatient clinic or employee of any such entity who in good faith, and without gross negligence or wilful or wanton misconduct, makes a report pursuant to this section, cooperates during the course of an investigation or proceeding concerning the reported wound, or preserves an item or surrenders such item to the local police department or state police pursuant to subsection (c) of this section, shall be immune from civil or criminal liability or any action for suspension, revocation or surrender of any professional license, registration or certification held by such entity or employee, arising from or related to the report, cooperation with an investigation or proceeding or the preservation or surrender of any such item.

(P.A. 93-269, S. 3, 4; P.A. 16-90, S. 1.)

History: P.A. 93-269 effective July 1, 1993; P.A. 16-90 designated existing provisions re report of person treated for certain wounds or injuries as Subsec. (a) and amended same to add provision re stab wounds and make a technical change, added Subsec. (b) re information to be included in report, added Subsec. (c) re identification and keeping of items related to wound and added Subsec. (d) re immunity.



Section 19a-490g - Bilingual consumer guide.

The Department of Public Health shall develop and produce a consumer guide of bilingual information on home health care agencies and homemaker-home health aide agencies.

(P.A. 93-415, S. 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-160, S. 11, 69; 95-257, S. 12, 21, 58; P.A. 96-139, S. 12, 13.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-160 deleted a reference to coordination, assessment and monitoring agencies and made a technical change, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 19a-490h - Emergency room screening of trauma patients for substance abuse. Assistance by Department of Mental Health and Addiction Services.

(a) Each hospital licensed by the Department of Public Health as a short-term general hospital, outpatient surgical facility or outpatient clinic shall include in the record of each trauma patient a notation indicating the extent and outcome of screening for alcohol and substance abuse. For purposes of this section, “trauma patient” means a patient of sufficient age to be at risk of alcohol and substance abuse with a traumatic injury, as defined in the most recent edition of the International Classification of Disease, who is admitted to the hospital on an inpatient basis, is transferred to or from an acute care setting, dies or requires emergent trauma team activation.

(b) Each such hospital shall establish protocols for screening patients for alcohol and substance abuse.

(c) The Department of Mental Health and Addiction Services, after consultation with the Department of Public Health, shall assist each hospital required to conduct alcohol and substance abuse screening pursuant to subsections (a) and (b) of this section with the development and implementation of alcohol and substance abuse screening protocols.

(P.A. 98-201, S. 2, 3; P.A. 99-172, S. 6, 7; P.A. 06-195, S. 27; P.A. 13-26, S. 3.)

History: P.A. 99-172 amended Subsec. (a) to apply to those admitted “on an inpatient basis”, effective June 23, 1999; P.A. 06-195 amended Subsec. (b) by discontinuing submission of hospital alcohol and substance abuse screening protocols to Department of Public Health; P.A. 13-26 amended Subsec. (b) by deleting provision re submission of protocols and report to Department of Mental Health and Addiction Services, effective July 1, 2013.



Section 19a-490i - Interpreter services and linguistic access in acute care hospitals.

Each acute care hospital in this state shall:

(1) Develop and annually review a policy on the provision of interpreter services to non-English-speaking patients;

(2) Ensure the availability of interpreter services to patients whose primary language is spoken by a group comprising not less than five per cent of the population residing in the geographic area served by the hospital;

(3) Prepare and maintain a list of qualified interpreters;

(4) Notify hospital staff of the requirement to provide interpreters to non-English-speaking patients;

(5) Post multilingual notices of the availability of interpreters to non-English-speaking patients;

(6) Review standardized forms to determine the need for translation for use by non-English-speaking patients;

(7) Consider providing hospital staff with picture and phrase sheets for communication with non-English-speaking patients; and

(8) Establish liaisons to non-English-speaking communities in the geographic area served by the hospital.

(P.A. 00-119; P.A. 15-34, S. 1.)

History: P.A. 15-34 amended Subdiv. (2) to delete “, to the extent possible,”.



Section 19a-490j - Hospital plans for remediation of medical and surgical errors.

Each hospital licensed under this chapter shall make available to the Commissioner of Public Health upon request a copy of its plan for the remediation of medical and surgical errors required by the Joint Commission on the Accreditation of Healthcare Organizations.

(P.A. 01-145.)



Section 19a-490k - Administration of care and vaccinations to patients by hospital without physician's order. Permitted activities. Regulations.

(a) A hospital may administer care to patients, after an assessment of contraindications, without a physician's order, in accordance with a physician-approved hospital policy, if such care is emergent, timely and necessary, or for the purpose of advancing patient care, to the extent such care is permitted by 42 CFR Part 482.

(b) A hospital may administer any prophylactic care or treatment to healthy newborns who are born at the hospital, or who are admitted to the hospital nursery, after an assessment of contraindications, without a physician's order, in accordance with a physician-approved hospital policy, to the extent such care or treatment is permitted by 42 CFR Part 482.

(c) A hospital may administer influenza and pneumococcal vaccines to patients, after an assessment for contraindications, without a physician's order, in accordance with a physician-approved hospital policy. The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this subsection.

(P.A. 04-164, S. 4; P.A. 11-2, S. 1; 11-242, S. 78; P.A. 14-231, S. 28.)

History: P.A. 04-164 effective July 1, 2004; P.A. 11-2 added Subsec. (a) re administration of emergent care to patients without physician's order, added Subsec. (b) re administration of prophylactic care or treatment to healthy newborns without physician's order and designated existing provisions as Subsec. (c) and made technical changes to same; P.A. 11-242 changed effective date of P.A. 11-2, S. 1, from October 1, 2011, to July 1, 2011, effective July 13, 2011; P.A. 14-231 amended Subsec. (c) by deleting “polysaccharide” re pneumococcal vaccines.



Section 19a-490l - Mandatory limits on overtime for nurses working in hospitals. Exceptions.

(a) As used in this section:

(1) “Nurse” means a registered nurse or a practical nurse licensed pursuant to chapter 378, or a nurse's aide registered pursuant to chapter 378a; and

(2) “Hospital” has the same meaning as set forth in section 19a-490.

(b) No hospital may require a nurse to work in excess of a predetermined scheduled work shift, provided such scheduled work shift is determined and promulgated not less than forty-eight hours prior to the commencement of such scheduled work shift. Any nurse may volunteer or agree to work hours in addition to such scheduled work shift but the refusal by a nurse to accept such additional hours shall not be grounds for discrimination, dismissal, discharge or any other penalty or employment decision adverse to the nurse.

(c) The provisions of this section shall not apply: (1) To any nurse participating in a surgical procedure until such procedure is completed; (2) to any nurse working in a critical care unit until such nurse is relieved by another nurse who is commencing a scheduled work shift; (3) in the case of a public health emergency; (4) in the case of an institutional emergency, including, but not limited to, adverse weather conditions, catastrophe or widespread illness, that in the opinion of the hospital administrator will significantly reduce the number of nurses available for a scheduled work shift, provided the hospital administrator has made a good faith effort to mitigate the impact of such institutional emergency on the availability of nurses; or (5) to any nurse who is covered by a collective bargaining agreement that contains provisions addressing the issue of mandatory overtime.

(P.A. 04-242, S. 1; P.A. 14-122, S. 119.)

History: P.A. 04-242 effective October 1, 2005; P.A. 14-122 made a technical change in Subsec. (a)(2).



Section 19a-490m - Development of surgery protocols by hospitals and outpatient surgical facilities.

(a) Each hospital and outpatient surgical facility shall develop protocols for accurate identification procedures that shall be used by such hospital or outpatient surgical facility prior to surgery. Such protocols shall include, but need not be limited to, (1) procedures to be followed to identify the (A) patient, (B) surgical procedure to be performed, and (C) body part on which the surgical procedure is to be performed, and (2) alternative identification procedures in urgent or emergency circumstances or where the patient is nonspeaking, comatose or incompetent or is a child. After January 1, 2006, no hospital or outpatient surgical facility may anesthetize a patient or perform surgery unless the protocols have been followed. Each hospital and outpatient surgical facility shall make a copy of the protocols available to the Commissioner of Public Health upon request.

(b) Not later than October 1, 2006, the Department of Public Health shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health describing the protocols developed pursuant to subsection (a) of this section.

(P.A. 05-275, S. 26.)

History: P.A. 05-275 effective July 13, 2005.



Section 19a-490n - Advisory committee on Healthcare Associated Infections. Members. Duties.

(a) As used in this section, “commissioner” means the Commissioner of Public Health; “department” means the Department of Public Health; “healthcare associated infection” means any localized or systemic condition resulting from an adverse reaction to the presence of an infectious agent or its toxin that (1) occurs in a patient in a health care setting, (2) was not found to be present or incubating at the time of admission unless the infection was related to a previous admission to the same health care setting, and (3) if the setting is a hospital, meets the criteria for a specific infection site, as defined by the National Centers for Disease Control; and “hospital” means a hospital licensed under this chapter.

(b) There is established an Advisory Committee on Healthcare Associated Infections, which shall consist of the commissioner or the commissioner's designee, and the following members appointed by the commissioner: Two members representing the Connecticut Hospital Association; two members from organizations representing health care consumers; two members who are either hospital-based infectious disease specialists or epidemiologists with demonstrated knowledge and competence in infectious disease related issues; one representative of the Connecticut State Medical Society; one representative of a labor organization representing hospital based nurses; and two public members. All appointments to the committee shall be made no later than August 1, 2006, and the committee shall convene its first meeting no later than September 1, 2006.

(c) The Advisory Committee on Healthcare Associated Infections shall:

(1) Advise the department with respect to the development, implementation, operation and monitoring of a mandatory reporting system for healthcare associated infections;

(2) Identify, evaluate and recommend to the department appropriate standardized measures, including aggregate and facility specific reporting measures for healthcare associated infections and processes designed to prevent healthcare associated infections in hospital settings and any other health care settings deemed appropriate by the committee. Each such recommended measure shall, to the extent applicable to the type of measure being considered, be (A) capable of being validated, (B) based upon nationally recognized and recommended standards, to the extent such standards exist, (C) based upon competent and reliable scientific evidence, (D) protective of practitioner information and information concerning individual patients, and (E) capable of being used and easily understood by consumers; and

(3) Identify, evaluate and recommend to the Department of Public Health appropriate methods for increasing public awareness about effective measures to reduce the spread of infections in communities and in hospital settings and any other health care settings deemed appropriate by the committee.

(P.A. 06-142, S. 1; P.A. 10-117, S. 2.)

History: P.A. 06-142 effective June 6, 2006; P.A. 10-117 amended Subsecs. (b) and (c) by substituting “Advisory Committee on Healthcare Associated Infections” for “Committee on Healthcare Associated Infections” and, in Subsec. (c), by removing “On or before April 1, 2007,”.



Section 19a-490o - Establishment of mandatory reporting system for healthcare associated infections. Annual report. Posting of information on web site.

(a) The Department of Public Health shall consider the recommendations of the Advisory Committee on Healthcare Associated Infections established pursuant to section 19a-490n, with respect to the establishment of a mandatory reporting system for healthcare associated infections designed to prevent healthcare associated infections.

(b) The Department of Public Health shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning the plan for the mandatory reporting system for healthcare associated infections recommended by the Advisory Committee on Healthcare Associated Infections pursuant to section 19a-490n, and the status of such plan implementation, in accordance with the provisions of section 11-4a.

(c) On or before May 1, 2011, and annually thereafter, the department shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health on the information collected by the department pursuant to the mandatory reporting system for healthcare associated infections established under subsection (a) of this section, in accordance with the provisions of section 11-4a. Such report shall include, for each facility, information reported to the department or the Medicare Hospital Compare program concerning the number and type of infections, including, but not limited to, central line-associated bloodstream infections, catheter-associated urinary tract infections, surgical site infections, methicillin-resistant staphylococcus aureus (MRSA) infections and Clostridium difficile (C. difficile) infections. Such report shall be posted on the department's Internet web site and made available to the public.

(d) The department shall post information on its Internet web site regarding healthcare associated infections. Such information shall include clear and easily accessible links on the department's home page to the annual reports submitted in accordance with subsection (c) of this section and to the Medicare Hospital Compare Internet web site to assist members of the public in learning about healthcare associated infections and comparing the rate of such infections at facilities in the state.

(P.A. 06-142, S. 2, 3; P.A. 10-117, S. 3; P.A. 14-214, S. 2.)

History: P.A. 06-142 effective June 6, 2006; P.A. 10-117 amended Subsec. (a) by deleting “On or before October 1, 2007”, by substituting “consider” for “within available appropriations, implement” re recommendations of advisory committee, by deleting provision re establishment of standardized measures for data reporting and by providing that mandatory reporting system shall be designed to prevent healthcare associated infections, amended Subsec. (b) by deleting “On or before October 1, 2007” re report submission and “implementing” re plan, by adding “Advisory” re committee and by changing “such implementation” to “such plan implementation” and amended Subsec. (c) by changing report date from October 1, 2008, to May 1, 2011; P.A. 14-214 amended Subsec. (c) by adding provision re information to be included in report and added Subsec. (d) re posting information on Internet web site.



Section 19a-490p - Development of plans by hospitals to reduce incidence of methicillin-resistant staphylococcus aureus infections.

On or before January 1, 2009, each hospital shall develop a plan to reduce the incidence of persons contracting the methicillin-resistant staphylococcus aureus infection at such hospital. Such plan shall minimally include the strategies the hospital will implement to reduce the incidence of such infections. Such plan shall be submitted to the Department of Public Health and shall be a public record. As used in this section, “hospital” means a hospital licensed under this chapter; “methicillin-resistant staphylococcus aureus” means the strain of staphylococcus aureus bacteria, also known as MRSA, that is resistant to oxacillin or methicillin and detected and defined according to the Clinical and Laboratory Standards Institute's Performance Standards for Antimicrobial Susceptibility Testing.

(P.A. 08-12, S. 1.)

History: P.A. 08-12 effective July 1, 2008.



Section 19a-490q - Health care employer: Work place safety committee; risk assessment; workplace violence prevention and response plan; adjustment to patient care assignment. Regulations.

(a) As used in this section and sections 19a-490r, 19a-490s and 53a-167c:

(1) “Health care employer” means any institution, as defined in section 19a-490, with fifty or more full or part-time employees. “Health care employer” includes a facility for the care or treatment of mentally ill persons or persons with substance abuse issues, a residential facility for persons with intellectual disability licensed pursuant to section 17a-227, and a community health center, as defined in section 19a-490a; and

(2) “Health care employee” means any individual directly or indirectly employed by, or serving as a volunteer for, a health care employer, who (A) is involved in direct patient care, or (B) has direct contact with the patient or the patient's family when (i) collecting or processing information needed for patient forms and record documentation, or (ii) escorting or directing the patient or the patient's family on the premises of the health care employer.

(b) On or before October 1, 2011, each health care employer shall establish and convene an ongoing workplace safety committee to address issues related to the health and safety of health care employees. A health care employer's workplace safety committee shall be composed of representatives from the administration; physician, nursing and other direct patient care staff; security personnel; and any other staff deemed appropriate by the health care employer. Not less than fifty per cent of the committee membership shall be composed of nonmanagement employees. The committee shall select a chairperson from among its membership. The committee shall meet not less than quarterly and shall make available meeting minutes and other records from its proceedings to all employees.

(c) On or before October 1, 2011, and annually thereafter, each health care employer shall undertake a risk assessment of the factors that put any health care employee at risk for being a victim of workplace violence. Based on the findings of the risk assessment, on or before January 1, 2012, and on or before each January first thereafter, each health care employer, in collaboration with the workplace safety committee, shall develop and implement a written workplace violence prevention and response plan. A hospital, as defined in section 19a-490, may utilize an existing committee established by such hospital to assist in the preparation of the plan, provided not less than fifty per cent of the membership of such existing committee are nonmanagement employees. In developing the plan, the health care employer may consider any guidance on workplace violence issued by any government agency, including the federal Occupational Safety and Health Administration, the federal Centers for Medicare and Medicaid Services, the Department of Public Health and the Labor Department, and any hospital accrediting organizations.

(d) Notwithstanding the provisions of subsection (c) of this section, a health care employer may satisfy the requirements for the establishment of a written workplace violence prevention and response plan by utilizing existing policies, plans or procedures if, after undertaking the risk assessment, the health care employer, in consultation with the workplace safety committee, determines that such employer's existing policies, plans or procedures are sufficient.

(e) A health care employer shall, to the extent practicable, adjust patient care assignments so that no health care employee who requests an adjustment to his or her patient care assignment is required to treat or provide services to a patient who the employer knows to have intentionally physically abused or threatened the employee. When adjusting patient care assignments, a health care employer shall give due consideration to the employer's obligation to meet the needs of all patients. Patient behavior that is a direct manifestation of the patient's condition or disability, including physical abuse or threatening behavior, shall not be considered intentional physical abuse or threatening of an employee. In situations where a health care employer has determined that an adjustment to a health care employee's patient care assignment is not practicable, any health care employee who has been physically abused or threatened by a patient may request of the employer that a second health care employee be present when treating such patient.

(f) The Labor Commissioner may adopt regulations in accordance with the provisions of chapter 54 necessary to carry out the purposes of this section.

(P.A. 11-175, S. 1.)

History: P.A. 11-175 effective July 1, 2011.



Section 19a-490r - Health care employer: Records and report re incidents of workplace violence.

A health care employer shall maintain records which detail incidents of workplace violence and include the specific area or department of the employer’s premises where the incident occurred. A health care employer shall report not later than January 1, 2016, and annually thereafter, to the Department of Public Health the number of workplace violence incidents occurring on the employer’s premises during the preceding calendar year and the specific area or department where such incidents occurred.

(P.A. 11-175, S. 2; P.A. 15-91, S. 2.)

History: P.A. 15-91 replaced provision re report by employer upon request of department with provision requiring employer to annually submit report on workplace violence incidences occurring during the preceding calendar year.



Section 19a-490s - Health care employer: Report of assault or related offense to local law enforcement agency.

Except as provided in this section, a health care employer shall report to such employer's local law enforcement agency any act which may constitute an assault or related offense, as described in part V of chapter 952, against a health care employee acting in the performance of his or her duties. A health care employer shall make such report not later than twenty-four hours after the occurrence of the act. The health care employer shall provide the names and addresses of those involved with such act to the local law enforcement agency. A health care employer shall not be required to report any act which may constitute assault or a related offense if the act was committed by a person with a disability as described in subdivision (13), (15) or (20) of section 46a-51 whose conduct is a clear and direct manifestation of the disability.

(P.A. 11-175, S. 3.)



Section 19a-490t - Community health centers. Program to provide financial assistance. Report.

Section 19a-490t is repealed, effective July 1, 2015.

(P.A. 13-234, S. 141; June Sp. Sess. P.A. 15-5, S. 520.)



Section 19a-490u - Training in symptoms of dementia for hospital direct care staff.

On or after October 1, 2015, each hospital, as defined in section 19a-490, shall be required to include training in the symptoms of dementia as part of regularly provided training to staff members who provide direct care to patients.

(P.A. 15-129, S. 1.)

History: P.A. 15-129 effective July 1, 2015.



Section 19a-490v - Removal of a delivered placenta from a hospital.

(a) Except for the portion of a delivered placenta that is necessary for an examination described in subsection (d) of this section, a hospital may allow a woman who has given birth in the hospital, or a spouse of the woman if the woman is incapacitated or deceased, to take possession of and remove from the hospital the placenta if:

(1) The woman tests negative for infectious diseases; and

(2) The person taking possession of the placenta provides a written acknowledgment that (A) the person received from the hospital educational information concerning the spread of blood-borne diseases from a placenta, the danger of ingesting formalin and the proper handling of the placenta, and (B) the placenta is for personal use.

(b) A person removing a placenta from a hospital under this section may only retain the placenta for personal use and may not sell the placenta.

(c) The hospital shall retain the signed acknowledgment described in subsection (a) with the woman's medical records.

(d) This section does not (1) prohibit a pathological examination of the delivered placenta that is ordered by a physician or required by a policy of the hospital, or (2) authorize a woman or the woman's spouse to interfere with a pathological examination of the delivered placenta that is ordered by a physician or required by a policy of the hospital.

(e) A hospital that allows a person to take possession of and remove from the hospital a delivered placenta in accordance with the provisions of this section is not required to dispose of the placenta as biomedical waste.

(f) A hospital that acts in accordance with the provisions of this section shall not be liable for allowing the removal of a placenta from the hospital in a civil action, a criminal prosecution or an administrative proceeding.

(P.A. 16-66, S. 26.)



Section 19a-491 - (Formerly Sec. 19-577). License and certificate required. Application. Assessment of civil penalties or a consent order. Fees. Minimum service quality standards. Regulations. Professional liability insurance. Prohibition. Maintenance of medical records.

(a) No person acting individually or jointly with any other person shall establish, conduct, operate or maintain an institution in this state without a license as required by this chapter, except for persons issued a license by the Commissioner of Children and Families pursuant to section 17a-145 for the operation of (1) a substance abuse treatment facility, or (2) a facility for the purpose of caring for women during pregnancies and for women and their infants following such pregnancies. Application for such license shall be made to the Department of Public Health upon forms provided by it and shall contain such information as the department requires, which may include affirmative evidence of ability to comply with reasonable standards and regulations prescribed under the provisions of this chapter. The commissioner may require as a condition of licensure that an applicant sign a consent order providing reasonable assurances of compliance with the Public Health Code. The commissioner may issue more than one chronic disease hospital license to a single institution until such time as the state offers a rehabilitation hospital license.

(b) If any person acting individually or jointly with any other person owns real property or any improvements thereon, upon or within which an institution, as defined in subsection (c) of section 19a-490, is established, conducted, operated or maintained and is not the licensee of the institution, such person shall submit a copy of the lease agreement to the department at the time of any change of ownership and with each license renewal application. The lease agreement shall, at a minimum, identify the person or entity responsible for the maintenance and repair of all buildings and structures within which such an institution is established, conducted or operated. If a violation is found as a result of an inspection or investigation, the commissioner may require the owner to sign a consent order providing assurances that repairs or improvements necessary for compliance with the provisions of the Public Health Code shall be completed within a specified period of time or may assess a civil penalty of not more than one thousand dollars for each day that such owner is in violation of the Public Health Code or a consent order. A consent order may include a provision for the establishment of a temporary manager of such real property who has the authority to complete any repairs or improvements required by such order. Upon request of the Commissioner of Public Health, the Attorney General may petition the Superior Court for such equitable and injunctive relief as such court deems appropriate to ensure compliance with the provisions of a consent order. The provisions of this subsection shall not apply to any property or improvements owned by a person licensed in accordance with the provisions of subsection (a) of this section to establish, conduct, operate or maintain an institution on or within such property or improvements.

(c) Notwithstanding any regulation, the Commissioner of Public Health shall charge the following fees for the biennial licensing and inspection of the following institutions: (1) Chronic and convalescent nursing homes, per site, four hundred forty dollars; (2) chronic and convalescent nursing homes, per bed, five dollars; (3) rest homes with nursing supervision, per site, four hundred forty dollars; (4) rest homes with nursing supervision, per bed, five dollars; (5) outpatient dialysis units and outpatient surgical facilities, six hundred twenty-five dollars; (6) mental health residential facilities, per site, three hundred seventy-five dollars; (7) mental health residential facilities, per bed, five dollars; (8) hospitals, per site, nine hundred forty dollars; (9) hospitals, per bed, seven dollars and fifty cents; (10) nonstate agency educational institutions, per infirmary, one hundred fifty dollars; (11) nonstate agency educational institutions, per infirmary bed, twenty-five dollars; (12) home health care agencies, except certified home health care agencies described in subsection (d) of this section, per agency, three hundred dollars; (13) home health care agencies, except certified home health care agencies described in subsection (d) of this section, per satellite patient service office, one hundred dollars; (14) assisted living services agencies, except such agencies participating in the congregate housing facility pilot program described in section 8-119n, per site, five hundred dollars; (15) short-term hospitals special hospice, per site, nine hundred forty dollars; (16) short-term hospitals special hospice, per bed, seven dollars and fifty cents; (17) hospice inpatient facility, per site, four hundred forty dollars; and (18) hospice inpatient facility, per bed, five dollars.

(d) Notwithstanding any regulation, the commissioner shall charge the following fees for the triennial licensing and inspection of the following institutions: (1) Residential care homes, per site, five hundred sixty-five dollars; (2) residential care homes, per bed, four dollars and fifty cents; (3) home health care agencies that are certified as a provider of services by the United States Department of Health and Human Services under the Medicare or Medicaid program, three hundred dollars; and (4) certified home health care agencies, as described in section 19a-493, per satellite patient service office, one hundred dollars.

(e) The commissioner shall charge one thousand dollars for the licensing and inspection every four years of outpatient clinics that provide either medical or mental health service, and well-child clinics, except those operated by municipal health departments, health districts or licensed nonprofit nursing or community health agencies.

(f) The commissioner shall charge a fee of five hundred sixty-five dollars for the technical assistance provided for the design, review and development of an institution’s construction, renovation, building alteration, sale or change in ownership when the cost of the project is one million dollars or less and shall charge a fee of one-quarter of one per cent of the total construction cost when the cost of the project is more than one million dollars. Such fee shall include all department reviews and on-site inspections. For purposes of this subsection, “institution” does not include a facility owned by the state.

(g) The commissioner may require as a condition of the licensure of home health care agencies and homemaker-home health aide agencies that each agency meet minimum service quality standards. In the event the commissioner requires such agencies to meet minimum service quality standards as a condition of their licensure, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to define such minimum service quality standards, which shall (1) allow for training of homemaker-home health aides by adult continuing education, (2) require a registered nurse to visit and assess each patient receiving homemaker-home health aide services as often as necessary based on the patient’s condition, but not less than once every sixty days, and (3) require the assessment prescribed by subdivision (2) of this subsection to be completed while the homemaker-home health aide is providing services in the patient’s home.

(h) No person acting individually or jointly with any other person shall establish, conduct, operate or maintain a home health care agency or homemaker-home health aide agency without maintaining professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which such person shall maintain as insurance or indemnity against claims for injury or death for professional malpractice shall be not less than one million dollars for one person, per occurrence, with an aggregate of not less than three million dollars.

(i) On and after June 15, 2012, until June 30, 2017, the commissioner shall not issue or renew a license under this chapter for any hospital certified to participate in the Medicare program as a long-term care hospital under Section 1886(d)(1)(B)(iv) of the Social Security Act (42 USC 1395ww) unless such hospital was so certified under said federal act on January 1, 2012.

(j) (1) A chronic disease hospital shall (A) maintain its medical records on-site in an accessible manner, (B) keep a patient’s medical records on-site for a minimum of ten years after the date of such patient’s discharge, except the hospital may destroy the patient’s original medical records prior to the expiration of the ten-year period if a copy of such medical records is preserved by a process that is consistent with current hospital standards, or (C) complete a patient’s medical records not more than thirty days after the date of such patient’s discharge, except in unusual circumstances that shall be specified in the hospital’s rules and regulations for its medical staff. Each chronic disease hospital shall provide the Department of Public Health with a list of the process it uses for preserving a copy of medical records in accordance with subparagraph (B) of this subdivision.

(2) A children’s hospital shall (A) maintain its medical records, except nurses’ notes, on-site in an accessible manner, and (B) keep a patient’s medical records on-site for a minimum of ten years after the date of such patient’s discharge, except the hospital may destroy the patient’s original medical records prior to the expiration of the ten-year period if a copy of such medical records is preserved by a process that is consistent with current hospital standards. Each children’s hospital shall provide the Department of Public Health a list of the process it uses for preserving a copy of medical records in accordance with subparagraph (B) of this subdivision.

(3) The Department of Public Health may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(1953, 1955, S. 2052d; P.A. 77-601, S. 9, 11; 77-614, S. 323, 610; P.A. 79-610, S. 23; P.A. 80-127, S. 1; P.A. 84-546, S. 167, 173; P.A. 85-588, S. 1; P.A. 89-350, S. 6; May Sp. Sess. P.A. 92-6, S. 14, 117; P.A. 93-74, S. 44, 67; 93-201, S. 9, 24; 93-381, S. 9, 39; 93-415, S. 9; P.A. 94-196, S. 1, 2; P.A. 95-160, S. 12, 69; 95-257, S. 12, 21, 58; P.A. 96-139, S. 12, 13; P.A. 97-112, S. 2; 97-297; June 30 Sp. Sess. P.A. 03-3, S. 28; P.A. 05-64, S. 1; P.A. 09-197, S. 1; June Sp. Sess. P.A. 09-3, S. 177; P.A. 10-117, S. 10; P.A. 11-242, S. 28; P.A. 12-118, S. 2; P.A. 13-208, S. 5; 13-234, S. 140; 13-249, S. 2; P.A. 15-242, S. 1, 2.)

History: Sec. 19-33 transferred to Sec. 19-577 in 1977; P.A. 77-601 added exception re continued operation of certain facilities in operation as of January 1, 1979; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-610 added Subsec. (b) re validity of certain licenses issued before October 1, 1979; P.A. 80-127 added Subsec. (c) re certificate of compliance with public health code; Sec. 19-577 transferred to Sec. 19a-491 in 1983; P.A. 84-546 made technical change to Subsec. (a), deleting obsolete provision re home health care agency, homemaker-home health aide agency or coordination, assessment and monitoring agency in operation on January 1, 1979; P.A. 85-588 added Subsec. (d) to include in the definition of “institution” any person or agency who advertises, arranges or provides homemaker-home health aides or services in a patient’s home; P.A. 89-350 added the language on consent orders, deleted former Subsec. (b) re period of validity for licenses and renewal and relettered the remaining Subsecs. and changed “annually” to “biennially” in Subsec. (b); May Sp. Sess. P.A. 92-6 added new Subsec. (d) to establish fees for biennial licensing and inspection of chronic and convalescent nursing homes, rest homes with nursing supervision, homes for the aged, ambulatory facilities, mental health residential facilities, hospitals, nonstate agency educational facilities and for technical assistance for design, review and development; P.A. 93-74 amended Subsec. (d) by exempting municipal health departments, health districts or licensed nursing or community health and well-child clinics from the biennial licensing and inspection fees, by reducing educational institution infirmary fee from $500 to $75 and by instituting a per-bed charge of $25, effective July 1, 1993; P.A. 93-201 amended Subsec. (d)(13) to add “infirmary”, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-415 added Subsec. (e) authorizing commissioner to develop minimum service quality standards; P.A. 94-196 amended Subsec. (a) to authorize issuance of more than one chronic disease hospital license to a single institution until the state offers a rehabilitation hospital license, effective June 9, 1994 (Revisor’s note: In 1995 the words “said chapter and sections” were replaced editorially by the Revisors with “this chapter”); P.A. 95-160 amended Subsec. (e) by deleting a reference to coordination, assessment and monitoring agencies and made a technical change, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 97-112 replaced “homes for the aged” with “residential care homes”; P.A. 97-297 amended Subsec. (e) to add provision re training of homemaker-home health care aides by continuing education; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) by requiring submittal of a lease agreement and deleting provisions re biennial issuance of certificate of compliance with Public Health Code, deleted former Subsec. (c) defining “institution”, redesignating existing Subsec. (d) as new Subsec. (c) and adding licensing and inspection requirement for outpatient dialysis units and outpatient surgical facilities, deleting references to residential care homes and ambulatory facilities and deleting provision re technical assistance fee, added new Subsec. (d) to change license renewal for residential care homes from biennially to triennially and to increase fees from $300 per site and $3 per bed to $450 per site and $4.50 per bed, added new Subsec. (e) to require license renewal and inspection with fees every four years for outpatient clinics and maternity homes, added new Subsec. (f) re technical assistance fee, redesignated existing Subsec. (e) as new Subsec. (g) and made technical changes, effective January 1, 2004; P.A. 05-64 amended Subsec. (g) by designating existing language re regulations allowing for training as Subdiv. (1), making technical changes and adding new Subdivs. (1) and (2) re additional requirements for regulations establishing minimum service quality standards, effective June 2, 2005; P.A. 09-197 amended Subsec. (a) by adding exception for certain facilities licensed by the Commissioner of Children and Families, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsecs. (c), (d) and (f) to increase fees; P.A. 10-117 amended Subsec. (b) to make a technical change and add provisions permitting commissioner to assess civil penalty of not more than $1,000 per day against an owner who is in violation of Public Health Code or consent order and providing that consent order may include establishment of temporary manager and that Attorney General may petition Superior Court to ensure compliance with consent order; P.A. 11-242 amended Subsec. (e) by deleting former Subdivs. (2) and (3) re license fees for maternity homes on a per site and per bed basis and by making technical changes; P.A. 12-118 added Subsec. (h) prohibiting commissioner from issuing or renewing the license of certain long-term care hospitals from June 15, 2012, until June 30, 2017, unless the hospital was certified under federal act on January 1, 2012, effective June 15, 2012; P.A. 13-208 amended Subsec. (c) by adding provisions, codified by the Revisors as Subdivs. (15) to (18), re hospice facility biennial fees and by making a technical change; P.A. 13-234 amended Subsec. (c) by adding Subdivs. (12) and (13) re home health care agency biennial fees and adding Subdiv. (14) re assisted living services agency biennial fees, amended Subsec. (d) by adding Subdiv. (3) re home health care agency triennial fees and adding Subdiv. (4) re certified home health care agency triennial fees, and amended Subsec. (f) by adding provisions re renovation and building alteration, re fees relative to cost of project, re fees to include reviews and inspections and re definition of “institution”, effective July 1, 2013; P.A. 13-249 added new Subsec. (h) re professional liability insurance or other indemnity against liability for professional malpractice and redesignated existing Subsec. (h) as Subsec. (i), effective January 1, 2014; P.A. 15-242 amended Subsec. (f) by changing “project cost” to “construction cost” and making technical changes and added Subsec. (j) re maintenance of medical records.



Section 19a-491a - Information required for nursing home license. Professional liability insurance requirements. Procedure upon failure to provide information.

(a) A person seeking a license to establish, conduct, operate or maintain a nursing home shall provide the Department of Public Health with the following information:

(1) (A) The name and business address of the owner and a statement of whether the owner is an individual, partnership, corporation or other legal entity; (B) the names of the officers, directors, trustees, or managing and general partners of the owner, the names of persons having a ten per cent or greater ownership interest in the owner, and a description of each such person's occupation with the owner; and (C) if the owner is a corporation which is incorporated in another state, a certificate of good standing from the secretary of state of the state of incorporation;

(2) A description of the relevant business experience of the owner and of the administrator of the nursing home and evidence that the administrator has a license issued pursuant to section 19a-514;

(3) Affidavits signed by the owner, any of the persons described in subdivision (1) of this subsection, the administrator, assistant administrator, the medical director, the director of nursing and assistant director of nursing disclosing any matter in which such person has been convicted of a felony, as defined in section 53a-25, or has pleaded nolo contendere to a felony charge, or has been held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or is subject to an injunction or restrictive or remedial order of a court of record at the time of application, within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to health care business activity, including, but not limited to, actions affecting the operation of a nursing home, retirement home, residential care home or any facility subject to sections 17b-520 to 17b-535, inclusive, or a similar statute in another state or country;

(4) (A) A statement as to whether or not the owner is, or is affiliated with, a religious, charitable or other nonprofit organization; (B) the extent of the affiliation, if any; (C) the extent to which the affiliate organization will be responsible for the financial obligations of the owner; and (D) the provision of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if any, under which the owner or affiliate is exempt from the payment of income tax;

(5) The location and a description of other health care facilities of the owner, existing or proposed, and, if proposed, the estimated completion date or dates and whether or not construction has begun; and

(6) If the operation of the nursing home has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the home, including:

(A) An estimate of such costs as financing expense, legal expense, land costs, marketing costs and other similar costs which the owner expects to incur or become obligated for prior to the commencement of operations; and

(B) A description of any mortgage loan or any other financing intended to be used for the financing of the nursing home, including the anticipated terms and costs of such financing.

(b) In addition to the information provided pursuant to subsection (a) of this section, the commissioner may reasonably require an applicant for a nursing home license or renewal of a nursing home license to submit additional information. Such information may include audited and certified financial statements of the owner, including, (1) a balance sheet as of the end of the most recent fiscal year, and (2) income statements for the most recent fiscal year of the owner or such shorter period of time as the owner shall have been in existence.

(c) No person acting individually or jointly with any other person shall establish, conduct, operate or maintain a nursing home without maintaining professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which such person shall maintain as insurance or indemnity against claims for injury or death for professional malpractice shall be not less than one million dollars for one person, per occurrence, with an aggregate of not less than three million dollars. The requirements of this subsection shall not apply to any person who establishes, conducts, operates or maintains a residential care home.

(d) A person seeking to renew a nursing home license shall furnish the department with any information required under this section that was not previously submitted and with satisfactory written proof that the owner of the nursing home consents to such renewal, if the owner is different from the person seeking renewal, and shall provide data on any change in the information submitted. The commissioner shall refuse to issue or renew a nursing home license if the person seeking renewal fails to provide the information required under this section. Upon such refusal, the commissioner shall grant such license to the holder of the certificate of need, provided such holder meets all requirements for such licensure. If such holder does not meet such requirements, the commissioner shall proceed in accordance with sections 19a-541 to 19a-549, inclusive. If the commissioner is considering a license renewal application pursuant to an order of the commissioner, the procedures in this subsection shall apply to such consideration.

(P.A. 89-350, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; June Sp. Sess. P.A. 99-2, S. 39, 72; P.A. 01-195, S. 148, 181; P.A. 04-221, S. 33; P.A. 06-196, S. 149; P.A. 13-249, S. 1.)

History: P.A. 93-381 replaced department of health services with the department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; June Sp. Sess. P.A. 99-2 amended Subsec. (c) by adding requirement of written proof of consent of owner when owner is different from the person seeking renewal, effective June 29, 1999; P.A. 01-195 made technical changes in Subsecs. (a) to (c), effective July 11, 2001; P.A. 04-221 amended Subsec. (c) by changing from allowing to requiring the commissioner to refuse to issue or renew license if required information not provided, by providing that license shall be granted to holder of certificate of need in certain circumstances and by providing for procedure in renewals pursuant to order of the commissioner, effective June 8, 2004; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 13-249 added new Subsec. (c) re professional liability insurance or other indemnity against liability for professional malpractice, redesignated existing Subsec. (c) as Subsec. (d) and made a technical change, effective January 1, 2014.



Section 19a-491b - Notification of criminal conviction or disciplinary action. Civil penalty. False statements. Criminal history records checks.

(a) Any person who is licensed to establish, conduct, operate or maintain a nursing home or residential care home shall notify the Commissioner of Public Health immediately if the owner, conductor, operator or maintainer of such home, any person described in subdivision (3) of subsection (a) of section 19a-491a, or any nurse or nurse's aide has been convicted of (1) a felony, as defined in section 53a-25, (2) cruelty to persons under section 53-20, or (3) assault of a victim sixty or older under section 53a-61a; or has been subject to any decision imposing disciplinary action by the licensing agency in any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Failure to comply with the notification requirement shall subject the licensed person to a civil penalty of not more than one hundred dollars.

(b) Each nursing home and residential care home shall require a person described in subdivision (3) of subsection (a) of section 19a-491a or a nurse or nurse's aide to complete and sign an application form which contains questions as to whether the person has been convicted of any crime specified in subsection (a) of this section or has been subject to any decision imposing disciplinary action as described in said subsection. Any person seeking employment in a position connected with the provision of care in a nursing home or residential care home who makes a false written statement regarding such prior criminal convictions or disciplinary action shall be guilty of a class A misdemeanor.

(c) The Commissioner of Public Health shall require each initial applicant described in subdivision (1) of subsection (a) of section 19a-491a to submit to state and national criminal history records checks. The criminal history records checks required by this subsection shall be conducted in accordance with section 29-17a.

(P.A. 89-350, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-175, S. 17, 32; P.A. 13-208, S. 27.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-175 amended Subsec. (c) by replacing language re criminal background investigations with language re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 13-208 amended Subsec. (a) by adding reference to residential care home and making a technical change, and amended Subsec. (b) by adding references to residential care home, effective July 1, 2013.



Section 19a-491c - Criminal history and patient abuse background search program. Regulations.

(a) As used in this section:

(1) “Criminal history and patient abuse background search” or “background search” means (A) a review of the registry of nurse's aides maintained by the Department of Public Health pursuant to section 20-102bb, (B) checks of state and national criminal history records conducted in accordance with section 29-17a, and (C) a review of any other registry specified by the Department of Public Health which the department deems necessary for the administration of a background search program.

(2) “Direct access” means physical access to a patient or resident of a long-term care facility that affords an individual with the opportunity to commit abuse or neglect against or misappropriate the property of a patient or resident.

(3) “Disqualifying offense” means a conviction of any crime described in 42 USC 1320a-7(a)(1), (2), (3) or (4) or a substantiated finding of neglect, abuse or misappropriation of property by a state or federal agency pursuant to an investigation conducted in accordance with 42 USC 1395i-3(g)(1)(C) or 42 USC 1396r(g)(1)(C).

(4) “Long-term care facility” means any facility, agency or provider that is a nursing home, as defined in section 19a-521, a residential care home, as defined in section 19a-521, a home health agency, as defined in section 19a-490, an assisted living services agency, as defined in section 19a-490, an intermediate care facility for individuals with intellectual disabilities, as defined in 42 USC 1396d(d), a chronic disease hospital, as defined in section 19a-550, or an agency providing hospice care which is licensed to provide such care by the Department of Public Health or certified to provide such care pursuant to 42 USC 1395x.

(b) (1) On or before July 1, 2012, the Department of Public Health shall create and implement a criminal history and patient abuse background search program, within available appropriations, in order to facilitate the performance, processing and analysis of the criminal history and patient abuse background search of individuals who have direct access.

(2) The Department of Public Health shall develop a plan to implement the criminal history and patient abuse background search program, in accordance with this section. In developing such plan, the department shall (A) consult with the Commissioners of Emergency Services and Public Protection, Developmental Services, Mental Health and Addiction Services, Social Services and Consumer Protection, or their designees, the State Long-Term Care Ombudsman, or a designee, the chairperson of the Board of Pardons and Paroles, or a designee, a representative of each category of long-term care facility and representatives from any other agency or organization the Commissioner of Public Health deems appropriate, (B) evaluate factors including, but not limited to, the administrative and fiscal impact of components of the program on state agencies and long-term care facilities, background check procedures currently used by long-term care facilities, federal requirements pursuant to Section 6201 of the Patient Protection and Affordable Care Act, P.L. 111-148, as amended from time to time, and the effect of full and provisional pardons on employment, and (C) outline (i) an integrated process with the Department of Emergency Services and Public Protection to cross-check and periodically update criminal information collected in criminal databases, (ii) a process by which individuals with disqualifying offenses can apply for a waiver, and (iii) the structure of an Internet-based portal to streamline the criminal history and patient abuse background search program. The Department of Public Health shall submit such plan, including a recommendation as to whether homemaker-companion agencies should be included in the scope of the background search program, to the joint standing committees of the General Assembly having cognizance of matters relating to aging, appropriations and the budgets of state agencies, and public health, in accordance with the provisions of section 11-4a, not later than February 1, 2012.

(c) (1) Except as provided in subdivision (2) of this subsection, each long-term care facility, prior to extending an offer of employment to, or entering into a contract for, the provision of long-term care services with any individual who will have direct access, or prior to allowing any individual to begin volunteering at such long-term care facility when the long-term care facility reasonably expects such volunteer will regularly perform duties that are substantially similar to those of an employee with direct access, shall require that such individual submit to a background search. The Department of Public Health shall prescribe the manner by which (A) long-term care facilities perform the review of (i) the registry of nurse's aides maintained by the department pursuant to section 20-102bb, and (ii) any other registry specified by the department, including requiring long-term care facilities to report the results of such review to the department, and (B) individuals submit to state and national criminal history records checks, including requiring the Department of Emergency Services and Public Protection to report the results of such checks to the Department of Public Health.

(2) No long-term care facility shall be required to comply with the provisions of this subsection if the individual provides evidence to the long-term care facility that such individual submitted to a background search conducted pursuant to subdivision (1) of this subsection not more than three years immediately preceding the date such individual applies for employment, seeks to enter into a contract or begins volunteering with the long-term care facility and that the prior background search confirmed that the individual did not have a disqualifying offense.

(d) (1) The Department of Public Health shall review all reports provided to the department pursuant to subsection (c) of this section. If any such report contains evidence indicating that an individual has a disqualifying offense, the department shall provide notice to the individual and the long-term care facility indicating the disqualifying offense and providing the individual with the opportunity to file a request for a waiver pursuant to subdivisions (2) and (3) of this subsection.

(2) An individual may file a written request for a waiver with the department not later than thirty days after the date the department mails notice to the individual pursuant to subdivision (1) of this subsection. The department shall mail a written determination indicating whether the department shall grant a waiver pursuant to subdivision (3) of this subsection not later than fifteen business days after the department receives the written request from the individual, except that said time period shall not apply to any request for a waiver in which an individual challenges the accuracy of the information obtained from the background search.

(3) The department may grant a waiver from the provisions of subsection (e) of this section to an individual who identifies mitigating circumstances surrounding the disqualifying offense, including (A) inaccuracy in the information obtained from the background search, (B) lack of a relationship between the disqualifying offense and the position for which the individual has applied, (C) evidence that the individual has pursued or achieved rehabilitation with regard to the disqualifying offense, or (D) that substantial time has elapsed since committing the disqualifying offense. The department and its employees shall be immune from liability, civil or criminal, that might otherwise be incurred or imposed, for good faith conduct in granting waivers pursuant to this subdivision.

(4) After completing a review pursuant to subdivision (1) of this subsection, the department shall notify in writing the long-term care facility to which the individual has applied for employment or with which the individual seeks to enter into a contract or volunteer (A) of any disqualifying offense and any information the individual provided to the department regarding mitigating circumstances surrounding such offense, or of the lack of a disqualifying offense, and (B) whether the department granted a waiver pursuant to subdivision (3) of this subsection.

(e) Notwithstanding the provisions of section 46a-80, no long-term care facility shall employ an individual required to submit to a background search, contract with any such individual to provide long-term care services or allow such individual to volunteer if the long-term care facility receives notice from the department that the individual has a disqualifying offense in the individual's background search and the department has not granted a waiver pursuant to subdivision (3) of subsection (d) of this section. A long-term care facility may, but is not obligated to, employ, enter into a contract with or allow to volunteer an individual who was granted a waiver pursuant to said subdivision (3).

(f) (1) Except as provided in subdivision (2) of this subsection, a long-term care facility shall not employ, enter into a contract with or allow to volunteer any individual required to submit to a background search until the long-term care facility receives notice from the Department of Public Health pursuant to subdivision (4) of subsection (d) of this section.

(2) A long-term care facility may employ, enter into a contract with or allow to volunteer an individual required to submit to a background search on a conditional basis before the long-term care facility receives notice from the department that such individual does not have a disqualifying offense, provided: (A) The employment or contractual or volunteer period on a conditional basis shall last not more than sixty days, (B) the long-term care facility has begun the review required under subsection (c) of this section and the individual has submitted to checks pursuant to subsection (c) of this section, (C) the individual is subject to direct, on-site supervision during the course of such conditional employment or contractual or volunteer period, and (D) the individual, in a signed statement (i) affirms that the individual has not committed a disqualifying offense, and (ii) acknowledges that a disqualifying offense reported in the background search required by subsection (c) of this section shall constitute good cause for termination and a long-term care facility may terminate the individual if a disqualifying offense is reported in said background search.

(g) Notwithstanding the provisions of subsection (b) of this section, the department may phase in implementation of the criminal history and patient abuse background search program by category of long-term care facility. No long-term care facility shall be required to comply with the provisions of subsections (c), (e) and (f) of this section until the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the commissioner is implementing the criminal history and patient abuse background search program for the category of such long-term care facility.

(h) The department shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. The department may implement policies and procedures consistent with the provisions of this section while in the process of adopting such policies and procedures as regulation, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 11-242, S. 90; P.A. 13-32, S. 14; 13-139, S. 16; 13-208, S. 3, 28; 13-220, S. 23.)

History: P.A. 11-242 effective January 1, 2012 (Revisor's note: In Subsec. (c)(1)(B), “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51); P.A. 13-32 amended Subsec. (b)(2) to replace “Department of Public Safety” with “Department of Emergency Services and Public Protection” and make a technical change, effective July 1, 2013; P.A. 13-139 amended Subsec. (a)(4) to redefine “long-term care facility” by substituting “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-208 amended Subsec. (a)(4) to redefine “long-term care facility” by adding reference to residential care home, effective July 1, 2013, and amended Subsec. (c)(1) by adding provision re background search for certain volunteers and making technical changes, effective October 1, 2013; P.A. 13-220 amended Subsec. (b)(2) to replace “Department of Public Safety” with “Department of Emergency Services and Public Protection”, effective June 18, 2013.



Section 19a-491d - Prospective employees of home health agency to submit to comprehensive background check. Disclosure re prior disciplinary action.

(a) As used in this section, “comprehensive background check” means a background investigation performed by a home health agency, as defined in subsection (k) of section 19a-490, of an applicant for employment that includes, but is not limited to: (1) A review of any application materials prepared or requested by the agency and completed by the applicant; (2) an in-person interview of the applicant; (3) verification of the applicant's Social Security number; (4) if the position applied for within the agency requires licensure on the part of the applicant, verification that the required license is in good standing; (5) a check of the registry established and maintained pursuant to section 54-257; (6) a review of criminal conviction information obtained through a search of current criminal matters of public record in this state based on the applicant's name and date of birth; (7) if the applicant has resided in this state less than three years prior to the date of the application for employment, a review of criminal conviction information from the state or states where such applicant resided during such three-year period; and (8) a review of any other information that the agency deems necessary in order to evaluate the suitability of the applicant for the position.

(b) On or after January 1, 2012, each home health agency, prior to extending an offer of employment to an applicant for employment with the agency, shall require such applicant to submit to a comprehensive background check. In addition, each home health agency shall require that any such applicant complete and sign a form disclosing whether the applicant was subject to any decision imposing disciplinary action by a licensing agency in any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Any applicant who makes a false statement regarding such prior disciplinary action with intent to mislead the home health agency shall be guilty of a class A misdemeanor.

(c) The provisions of this section shall cease to be effective on the date the Commissioner of Public Health publishes notice in the Connecticut Law Journal of the department's implementation of the criminal history and patient abuse background search program for home health agencies in accordance with the provisions of section 19a-491c.

(P.A. 11-242, S. 95.)

History: P.A. 11-242 effective January 1, 2012.



Section 19a-492 - Regulations re qualifications of home health care administrators employed as such on January 1, 1981.

Section 19a-492 is repealed, effective October 1, 2002.

(P.A. 81-116; P.A. 82-472, S. 70, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 149, 181; P.A. 02-89, S. 90.)



Section 19a-492a - Disclosures by home health care agencies.

Whenever a home health care agency, licensed pursuant to this chapter, contracts or arranges for services for a patient under the care of the agency or whenever such agency refers a patient, under its care, for home health services as defined in subsection (d) of section 19a-490, the agency shall inform the patient or the patient's legally liable representative, in writing, at the time of such contract, arrangement or referral of the Medicare and Medicaid certification status of the agency or service provider which will provide the requested services.

(P.A. 91-88.)



Section 19a-492b - Home health care agencies. Discrimination against persons receiving aid. Prohibition. Penalties.

(a) A home health care agency that receives payment for rendering care to persons receiving medical assistance from the state, assistance from the Connecticut home-care program for the elderly pursuant to section 17b-342, or funds obtained through Title XVIII of the Social Security Amendments of 1965 shall be prohibited from discriminating against such persons who apply for enrollment to such home health care agency on the basis of source of payment.

(b) Any home health care agency which violates the provisions of this section shall be subject to suspension or revocation of license.

(P.A. 93-415, S. 6; P.A. 01-195, S. 150, 181; P.A. 04-76, S. 27.)

History: P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 04-76 amended Subsec. (a) by deleting “general assistance medical benefits from a town”.



Section 19a-492c - Home health care agencies. Waiver for provision of hospice services.

(a) For purposes of this section, “rural town” means towns having either seventy-five per cent or more of their population classified as rural in the 1990 federal decennial census of population, or in the most recent such census used by the State Office of Rural Health to determine rural towns, or towns that are not designated as metropolitan areas on the list maintained by the federal Office of Management and Budget, used by the State Office of Rural Health to determine rural towns and “permanent part-time employee” means an employee who is employed and on duty a minimum of twenty hours per work week on a regular basis.

(b) A home health care agency licensed pursuant to this chapter that provides hospice services in a rural town and is unable to access licensed or Medicare-certified hospice care to consistently provide adequate services to patients in the rural town may apply to the Commissioner of Public Health for a waiver from the regulations licensing such agency adopted pursuant to this chapter. The waiver may authorize one or more of the following: (1) The agency's supervisor of clinical services may also serve as the supervisor of clinical services assigned to the hospice program; (2) the hospice volunteer coordinator and the hospice program director may be permanent part-time employees; (3) the program director may perform other services at the agency, including, but not limited to, hospice volunteer coordinator. The commissioner shall not grant a waiver unless the commissioner determines that such waiver will not adversely impact the health, safety and welfare of hospice patients and their families. The waiver shall be in effect for two years. An agency may reapply for such a waiver.

(P.A. 04-81, S. 1; 04-258, S. 42; May Sp. Sess. P.A. 04-2, S. 111.)

History: P.A. 04-258, effective June 1, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, changed effective date of P.A. 04-81 from October 1, 2004, to May 10, 2004.



Section 19a-492d - Vaccinations and medication administered by nurses employed by home health care agencies or homemaker-home health aide agencies.

On and after October 1, 2007, a nurse who is employed by an agency licensed by the Department of Public Health as a home health care agency or a homemaker-home health aide agency may administer influenza and pneumococcal vaccines to persons in their homes, after an assessment for contraindications, without a physician's order in accordance with a physician-approved agency policy that includes an anaphylaxis protocol. In the event of an adverse reaction to the vaccine, such nurse may also administer epinephrine or other anaphylaxis medication without a physician's order in accordance with the physician-approved agency policy. For purposes of this section, “nurse” means an advanced practice registered nurse, registered nurse or practical nurse licensed under chapter 378.

(P.A. 07-9, S. 1; P.A. 08-184, S. 10; P.A. 14-231, S. 49.)

History: P.A. 07-9 effective April 26, 2007; P.A. 08-184 substituted “persons” for “patients” and provided that physician-approved agency policy includes anaphylaxis protocol and nurse may administer epinephrine or other anaphylaxis medication in event of adverse reaction to vaccine; P.A. 14-231 deleted “polysaccharide” re pneumococcal vaccines.



Section 19a-492e - Delegation of medication administration by registered nurse to homemaker-home health aide. Regulations.

(a) For purposes of this section “home health care agency” has the same meaning as provided in section 19a-490. Notwithstanding the provisions of chapter 378, a registered nurse may delegate the administration of medications that are not administered by injection to homemaker-home health aides who have obtained certification and recertification every three years thereafter for medication administration in accordance with regulations adopted pursuant to subsection (b) of this section, unless the prescribing practitioner specifies that a medication shall only be administered by a licensed nurse.

(b) (1) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section. Such regulations shall require each home health care agency that serves clients requiring assistance with medication administration to (A) adopt practices that increase and encourage client choice, dignity and independence; (B) establish policies and procedures to ensure that a registered nurse may delegate allowed tasks of nursing care, to include medication administration, to homemaker-home health aides when the registered nurse determines that it is in the best interest of the client and the homemaker-home health aide has been deemed competent to perform the task; (C) designate homemaker-home health aides to obtain certification and recertification for the administration of medication; and (D) ensure that such homemaker-home health aides receive such certification and recertification.

(2) The regulations shall establish certification and recertification requirements for medication administration and the criteria to be used by home health care agencies that provide services for clients requiring assistance with medication administration in determining (A) which homemaker-home health aides shall obtain such certification and recertification, and (B) education and skill training requirements, including ongoing training requirements for such certification and recertification.

(3) Education and skill training requirements for initial certification and recertification shall include, but not be limited to, initial orientation, training in client rights and identification of the types of medication that may be administered by unlicensed personnel, behavioral management, personal care, nutrition and food safety, and health and safety in general.

(c) Each home health care agency shall ensure that, on or before January 1, 2013, delegation of nursing care tasks in the home care setting is allowed within such agency and that policies are adopted to employ homemaker-home health aides for the purposes of allowing nurses to delegate such tasks.

(d) A registered nurse licensed pursuant to the provisions of chapter 378 who delegates the task of medication administration to a homemaker-home health aide pursuant to this section shall not be subject to disciplinary action based on the performance of the homemaker-home health aide to whom tasks are delegated, unless the homemaker-home health aide is acting pursuant to specific instructions from the registered nurse or the registered nurse fails to leave instructions when the nurse should have done so, provided the registered nurse: (1) Documented in the patient's care plan that the medication administration could be properly and safely performed by the homemaker-home health aide to whom it is delegated, (2) provided initial direction to the homemaker-home health aide, and (3) provided ongoing supervision of the homemaker-home health aide, including the periodic assessment and evaluation of the patient's health and safety related to medication administration.

(e) A registered nurse who delegates the provision of nursing care to another person pursuant to this section shall not be subject to an action for civil damages for the performance of the person to whom nursing care is delegated unless the person is acting pursuant to specific instructions from the nurse or the nurse fails to leave instructions when the nurse should have done so.

(f) No person may coerce a registered nurse into compromising patient safety by requiring the nurse to delegate the administration of medication if the nurse's assessment of the patient documents a need for a nurse to administer medication and identifies why the need cannot be safely met through utilization of assistive technology or administration of medication by certified homemaker-home health aides. No registered nurse who has made a reasonable determination based on such assessment that delegation may compromise patient safety shall be subject to any employer reprisal or disciplinary action pursuant to chapter 378 for refusing to delegate or refusing to provide the required training for such delegation. The Department of Social Services, in consultation with the Department of Public Health and home health care agencies, shall develop protocols for documentation pursuant to the requirements of this subsection. The Department of Social Services shall notify all licensed home health care agencies of such protocols prior to the implementation of this section.

(g) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided notice of intent to adopt regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(June 12 Sp. Sess. P.A. 12-1, S. 11; P.A. 16-66, S. 33.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012; P.A. 16-66 amended Subsecs. (a) and (b) to add references to recertification and further amended Subsec. (b) to designate existing provision re education and skill training requirements as Subdiv. (3).



Section 19a-493 - (Formerly Sec. 19-578). Initial license and renewal. Prior approval for change in ownership. Multicare institution. Regulations.

(a) Upon receipt of an application for an initial license, the Department of Public Health, subject to the provisions of section 19a-491a, shall issue such license if, upon conducting a scheduled inspection and investigation, the department finds that the applicant and facilities meet the requirements established under section 19a-495, provided a license shall be issued to or renewed for an institution, as defined in section 19a-490, only if such institution is not otherwise required to be licensed by the state. If an institution, as defined in subsections (b), (d), (e) and (f) of section 19a-490, applies for license renewal and has been certified as a provider of services by the United States Department of Health and Human Services under Medicare or Medicaid programs within the immediately preceding twelve-month period, or if an institution, as defined in subsection (b) of section 19a-490, is currently certified, the commissioner or the commissioner’s designee may waive on renewal the inspection and investigation of such facility required by this section and, in such event, any such facility shall be deemed to have satisfied the requirements of section 19a-495 for the purposes of licensure. Such license shall be valid for two years or a fraction thereof and shall terminate on March thirty-first, June thirtieth, September thirtieth or December thirty-first of the appropriate year. A license issued pursuant to this chapter, unless sooner suspended or revoked, shall be renewable biennially (1) after an unscheduled inspection is conducted by the department, and (2) upon the filing by the licensee, and approval by the department, of a report upon such date and containing such information in such form as the department prescribes and satisfactory evidence of continuing compliance with requirements established under section 19a-495. In the case of an institution, as defined in subsection (d) of section 19a-490, that is also certified as a provider under the Medicare program, the license shall be issued for a period not to exceed three years, to run concurrently with the certification period. Except in the case of a multicare institution, each license shall be issued only for the premises and persons named in the application. Such license shall not be transferable or assignable. Licenses shall be posted in a conspicuous place in the licensed premises.

(b) (1) A nursing home license may be renewed biennially after (A) an unscheduled inspection conducted by the department, (B) submission of the information required by section 19a-491a, and (C) submission of evidence satisfactory to the department that the nursing home is in compliance with the provisions of this chapter, the Public Health Code and licensing regulations.

(2) Any change in the ownership of a facility or institution, as defined in subsection (c) of section 19a-490, owned by an individual, partnership or association or the change in ownership or beneficial ownership of ten per cent or more of the stock of a corporation which owns, conducts, operates or maintains such facility or institution, shall be subject to prior approval of the department after a scheduled inspection of such facility or institution is conducted by the department, provided such approval shall be conditioned upon a showing by such facility or institution to the commissioner that it has complied with all requirements of this chapter, the regulations relating to licensure and all applicable requirements of the Public Health Code. Any such change in ownership or beneficial ownership resulting in a transfer to a person related by blood or marriage to such an owner or beneficial owner shall not be subject to prior approval of the department unless: (A) Ownership or beneficial ownership of ten per cent or more of the stock of a corporation, partnership or association which owns, conducts, operates or maintains more than one facility or institution is transferred; (B) ownership or beneficial ownership is transferred in more than one facility or institution; or (C) the facility or institution is the subject of a pending complaint, investigation or licensure action. If the facility or institution is not in compliance, the commissioner may require the new owner to sign a consent order providing reasonable assurances that the violations shall be corrected within a specified period of time. Notice of any such proposed change of ownership shall be given to the department at least ninety days prior to the effective date of such proposed change. For the purposes of this subdivision, “a person related by blood or marriage” means a parent, spouse, child, brother, sister, aunt, uncle, niece or nephew. For the purposes of this subdivision, a change in the legal form of the ownership entity, including, but not limited to, changes from a corporation to a limited liability company, a partnership to a limited liability partnership, a sole proprietorship to a corporation and similar changes, shall not be considered a change of ownership if the beneficial ownership remains unchanged and the owner provides such information regarding the change to the department as may be required by the department in order to properly identify the current status of ownership and beneficial ownership of the facility or institution. For the purposes of this subdivision, a public offering of the stock of any corporation that owns, conducts, operates or maintains any such facility or institution shall not be considered a change in ownership or beneficial ownership of such facility or institution if the licensee and the officers and directors of such corporation remain unchanged, such public offering cannot result in an individual or entity owning ten per cent or more of the stock of such corporation, and the owner provides such information to the department as may be required by the department in order to properly identify the current status of ownership and beneficial ownership of the facility or institution.

(c) (1) A multicare institution may, under the terms of its existing license, provide behavioral health services or substance use disorder treatment services on the premises of more than one facility, at a satellite unit or at another location outside of its facilities or satellite units that is acceptable to the patient receiving services and is consistent with the patient’s assessment and treatment plan.

(2) Any multicare institution that intends to offer services at a satellite unit or other location outside of its facilities or satellite units shall submit an application for approval to offer services at such location to the Department of Public Health. Such application shall be submitted on a form and in the manner prescribed by the Commissioner of Public Health. Not later than forty-five days after receipt of such application, the commissioner shall notify the multicare institution of the approval or denial of such application. If the satellite unit or other location is approved, that satellite unit or location shall be deemed to be licensed in accordance with this section and shall comply with the applicable requirements of this chapter and regulations adopted under this chapter.

(3) The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this subsection. The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this subsection while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(1953, 1955, S. 2053d; P.A. 77-304, S. 4; 77-601, S. 3, 11; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-46, S. 2, 3; P.A. 80-17; 80-199; P.A. 81-135; 81-201, S. 1; P.A. 84-546, S. 168, 173; P.A. 85-146, S. 2, 4; P.A. 89-350, S. 7; P.A. 90-13, S. 7; June Sp. Sess. P.A. 91-8, S. 28, 63; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 15, 72; P.A. 00-10; P.A. 05-272, S. 6; P.A. 09-232, S. 14; P.A. 10-117, S. 1; P.A. 13-249, S. 3; P.A. 14-211, S. 2; P.A. 15-242, S. 40.)

History: Sec. 19-34 transferred to Sec. 19-578 in 1977; P.A. 77-304 added provisions re report of portions of federal income tax information as condition for license renewal and re notice and approval of proposed changes in ownership; P.A. 77-601 added provisions re approval and inspection of institutions required for issuance and renewal, respectively, of licenses; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of health commissioner and department of health services, effective January 1, 1979; P.A. 79-46 rephrased proviso re license issuance or renewal and allowed issuance or renewal only if institution not otherwise required to be licensed by state; P.A. 80-17 allowed waiver of inspection and investigation if currently certified as provider of services by U.S. Department of Health and Human Resources or certified within last 12 months; P.A. 80-199 rephrased provision re prior approval of change in ownership; P.A. 81-135 specified that inspections conducted by the department of health services prior to the initial licensure of a facility or prior to the transfer of ownership of a nursing home shall be “scheduled” inspections and that inspections conducted for purposes of license renewal shall be “unscheduled”; P.A. 81-201 replaced requirement that a nursing home owner submit pertinent portions of his personal Federal Income Tax for purposes of annual license renewal with authorization for the department of health services to require the submission of “information related to the character and financial condition” of the owner; Sec. 19-578 transferred to Sec. 19a-493 in 1983; P.A. 84-546 made technical changes; P.A. 85-146 authorized the issuance of provisional licenses; P.A. 89-350 divided the existing section into Subsecs. (a) and (b), provided for biennial licensure, added the language in Subsec. (b) on requirements for the renewal of a nursing home license and on consent orders and made technical changes; P.A. 90-13 made technical change in Subsec. (a); June Sp. Sess. P.A. 91-8 amended Subsec. (b) to specify when changes re transfer or change of ownership to relatives are not subject to department approval and defined “a person related by blood or marriage”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by expanding definition of “a person related by blood or marriage” to include a “brother, sister, aunt, uncle, niece or nephew” and by adding provision re change in legal form of ownership entity, effective June 29, 1999; P.A. 00-10 made technical changes and added provisions re a public offering of stock that shall not be considered a change in ownership or beneficial ownership; P.A. 05-272 amended Subsec. (a) to remove “without charge” re biennial renewal of certain health care institution licenses; P.A. 09-232 amended Subsec. (a) by substituting United States Department of Health and Human Services for United States Department of Health and Human Resources and by adding exception re frequency of Department of Public Health inspections for Medicare-certified provider institutions, effective July 1, 2009; P.A. 10-117 amended Subsec. (a) by deleting provisions re provisional license, by deleting reference to Sec. 19a-490(c), by adding “on renewal” re inspection and investigation waiver, by changing “requirements” to “requirements established under section 19a-495”, by deleting reference to Sec. 19a-490(e) or (f), by replacing provision re inspection of institution certified as Medicare provider with provision re 3-year period of licensure for institution certified as Medicare provider and by making technical changes; P.A. 13-249 amended Subsec. (b)(1)(B) to delete “subsections (a) and (c) of section 19a-491a and any other information required by the commissioner pursuant to subsection (b) of said” and add “19a-491a”, effective January 1, 2014; P.A. 14-211 amended Subsec. (a) by deleting reference to Sec. 19a-490(d), (e) or (f), adding provision re multicare institution and making technical changes and added Subsec. (c) re multicare institutions; P.A. 15-242 amended Subsec. (c)(2) to make technical changes.



Section 19a-493a - Evaluation of certain new licensees.

If a person who has no record of operating a nursing home in this state acquires one or more nursing homes and is issued a license or licenses pursuant to section 19a-493, the Commissioner of Public Health may prescribe a period of time to evaluate the standard of care rendered by the licensee as prescribed by the Public Health Code, not to exceed five years from the date of issuance of the license or licenses, during which such person or corporation is prohibited from acquiring any other nursing home in this state.

(P.A. 89-350, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-493b - Outpatient surgical facilities. Definition. Licensure and exceptions. Certificate of need. Waiver.

(a) As used in this section and subsection (a) of section 19a-490, “outpatient surgical facility” means any entity, individual, firm, partnership, corporation, limited liability company or association, other than a hospital, engaged in providing surgical services or diagnostic procedures for human health conditions that include the use of moderate or deep sedation, moderate or deep analgesia or general anesthesia, as such levels of anesthesia are defined from time to time by the American Society of Anesthesiologists, or by such other professional or accrediting entity recognized by the Department of Public Health. An outpatient surgical facility that operates as an ambulatory surgical center, as defined in 42 CFR 416.2, as amended from time to time, may provide surgical services to patients requiring a period of post-operative observation but not requiring hospitalization if the expected duration of services does not exceed twenty-four hours following an admission. An outpatient surgical facility shall not include a medical office owned and operated exclusively by a person or persons licensed pursuant to section 20-13, provided such medical office: (1) Has no operating room or designated surgical area; (2) bills no facility fees to third party payers; (3) administers no deep sedation or general anesthesia; (4) performs only minor surgical procedures incidental to the work performed in said medical office of the physician or physicians that own and operate such medical office; and (5) uses only light or moderate sedation or analgesia in connection with such incidental minor surgical procedures. The Department of Public Health shall adopt any policies and procedures necessary to carry out the provisions of this section and shall operate under such policies and procedures while it is in the process of adopting such policies and procedures as regulations in accordance with the provisions of chapter 54, provided the department posts such policies and procedures on the eRegulations System not later than twenty days after the date such policies and procedures are implemented.

(b) No entity, individual, firm, partnership, corporation, limited liability company or association, other than a hospital, shall individually or jointly establish or operate an outpatient surgical facility in this state without complying with chapter 368z, except as otherwise provided by this section, and obtaining a license within the time specified in this subsection from the Department of Public Health for such facility pursuant to the provisions of this chapter, unless such entity, individual, firm, partnership, corporation, limited liability company or association: (1) Provides to the Office of Health Care Access division of the Department of Public Health satisfactory evidence that it was in operation on or before July 1, 2003, or (2) obtained, on or before July 1, 2003, from the Office of Health Care Access, a determination that a certificate of need is not required. An entity, individual, firm, partnership, corporation, limited liability company or association otherwise in compliance with this section may operate an outpatient surgical facility without a license through March 30, 2007, and shall have until March 30, 2007, to obtain a license from the Department of Public Health.

(c) Notwithstanding the provisions of this section, no outpatient surgical facility shall be required to comply with section 19a-631, 19a-632, 19a-644, 19a-645, 19a-646, 19a-649, 19a-664 to 19a-666, inclusive, 19a-673 to 19a-676, inclusive, 19a-678, 19a-681 or 19a-683. Each outpatient surgical facility shall continue to be subject to the obligations and requirements applicable to such facility, including, but not limited to, any applicable provision of this chapter and those provisions of chapter 368z not specified in this subsection, except that a request for permission to undertake a transfer or change of ownership or control shall not be required pursuant to subsection (a) of section 19a-638 if the Office of Health Care Access division of the Department of Public Health determines that the following conditions are satisfied: (1) Prior to any such transfer or change of ownership or control, the outpatient surgical facility shall be owned and controlled exclusively by persons licensed pursuant to section 20-13 or chapter 375, either directly or through a limited liability company, formed pursuant to chapter 613, a corporation, formed pursuant to chapters 601 and 602, or a limited liability partnership, formed pursuant to chapter 614, that is exclusively owned by persons licensed pursuant to section 20-13 or chapter 375, or is under the interim control of an estate executor or conservator pending transfer of an ownership interest or control to a person licensed under section 20-13 or chapter 375, and (2) after any such transfer or change of ownership or control, persons licensed pursuant to section 20-13 or chapter 375, a limited liability company, formed pursuant to chapter 613, a corporation, formed pursuant to chapters 601 and 602, or a limited liability partnership, formed pursuant to chapter 614, that is exclusively owned by persons licensed pursuant to section 20-13 or chapter 375, shall own and control no less than a sixty per cent interest in the outpatient surgical facility.

(d) The provisions of this section shall not apply to persons licensed to practice dentistry or dental medicine pursuant to chapter 379 or to outpatient clinics licensed pursuant to this chapter.

(e) The Commissioner of Public Health may provide a waiver for outpatient surgical facilities from the physical plant and staffing requirements of the licensing regulations adopted pursuant to this chapter, provided no waiver may be granted unless the health, safety and welfare of patients is ensured.

(P.A. 03-274, S. 1; P.A. 04-249, S. 1; P.A. 05-3, S. 1; 05-151, S. 2; P.A. 06-64, S. 3; P.A. 10-179, S. 104; P.A. 11-44, S. 177; 11-242, S. 32; P.A. 14-231, S. 1; May Sp. Sess. P.A. 16-3, S. 195.)

History: P.A. 03-274 effective July 1, 2003; P.A. 04-249 amended Subsec. (a) by adding provision of diagnostic procedures to definition and including list of facilities not included in definition, amended Subsec. (b) by deleting provisions re exception for outpatient surgical facilities under development, deleting moratorium on new facilities and making technical and conforming changes, deleted former Subsec. (c) re determination of commencement of development, redesignated existing Subsecs. (d) to (f) and (h) as new Subsecs. (c) to (e) and (f), respectively, amended new Subsec. (c) by listing sections from which facilities are exempt, providing factors under which request for permission to change control or ownership of facility not required and imposing limitations on ownership and control of facilities, and deleted former Subsec. (g) re rights and obligations of such facilities, effective July 1, 2004; P.A. 05-3 amended Subsec. (b) by changing “and” to “or” re conditions to be met in order for a facility to operate without a license until March 30, 2007, effective April 1, 2005; P.A. 05-151 amended Subsec. (c) by removing reference to repealed Sec. 19a-617a; P.A. 06-64 amended Subsec. (c) by deleting references to repealed sections, effective July 1, 2006; P.A. 10-179 amended Subsecs. (b)(1) and (c) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and, in Subsec. (c), by deleting reference to Sec. 19a-637a; P.A. 11-44 amended Subsec. (c) by deleting references to Secs. 19a-662, 19a-669 to 19a-670a, 19a-671, 19a-671a and 19a-672, added reference to Sec. 19a-673 and made technical changes, effective July 1, 2011; P.A. 11-242 amended Subsec. (c) by adding references to persons licensed pursuant to Ch. 375; P.A. 14-231 amended Subsec. (a) by deleting provision re compliance with Sec. 19a-691, amended Subsec. (c) by deleting reference to Secs. 19a-654 to 19a-660, deleted former Subsec. (e) re accredited outpatient surgical facility and redesignated existing Subsec. (f) as Subsec. (e); May Sp. Sess. P.A. 16-3 amended Subsec. (a) by adding provisions re provision of surgical services by outpatient surgical facility that operates as ambulatory surgical center and adoption of policies and procedures by Department of Public Health, effective July 1, 2016.



Section 19a-493c - Outpatient clinics. Licensure. Regulations.

(a) The Commissioner of Public Health shall license outpatient clinics, as defined in section 19a-490.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. The commissioner may waive any provision of the regulations for outpatient clinics. The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided notice of intent to adopt regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 13-208, S. 78.)

History: P.A. 13-208 effective January 1, 2014.



Section 19a-494 - (Formerly Sec. 19-579). Disciplinary action.

(a) The Commissioner of Public Health, after a hearing held in accordance with the provisions of chapter 54, may take any of the following actions, singly or in combination, in any case in which the commissioner finds that there has been a substantial failure to comply with the requirements established under this chapter, the Public Health Code or licensing regulations:

(1) Revoke a license or certificate;

(2) Suspend a license or certificate;

(3) Censure a licensee or certificate holder;

(4) Issue a letter of reprimand to a licensee or certificate holder;

(5) Place a licensee or certificate holder on probationary status and require him to report regularly to the department on the matters which are the basis of the probation;

(6) Restrict the acquisition of other facilities for a period of time set by the commissioner;

(7) Issue an order compelling compliance with applicable statutes or regulations of the department; or

(8) Impose a directed plan of correction.

(b) Notice of the hearing to the holder of a license or certificate shall be effected by registered or certified mail or by personal service, setting forth the particular reasons for the proposed action and fixing a date, not less than thirty days from the date of such mailing or service, at which the holder of such license or certificate shall be given an opportunity for a prompt and fair hearing, and witnesses may be subpoenaed by either party for such hearing. Such hearing may be conducted by the Commissioner of Public Health, a deputy commissioner, or by a member of the Department of Public Health, designated by said commissioner. On the basis of such hearing, or upon default of the holder of such license or certificate, the person conducting such hearing shall specify his findings and conclusions, and said department may, upon the basis of such findings and conclusions take any action authorized by this section that it deems necessary. A copy of such decision shall be sent by registered or certified mail or served personally upon the holder of such license or certificate.

(1953, 1955, S. 2054d; 1969, P.A. 399; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 70, 136; P.A. 80-127, S. 2; P.A. 83-103, S. 1; P.A. 89-350, S. 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 85.)

History: 1969 act replaced department of health with public health council, included deputy commissioner or member of department or public health council as eligible for hearing panel and made slight language changes; Sec. 19-35 transferred to Sec. 19-579 in 1977; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 replaced public health council with commissioner of health services; P.A. 80-127 included references to certificates and holders of certificates; Sec. 19-579 transferred to Sec. 19a-494 in 1983; P.A. 83-103 deleted requirement making suspension or revocation of a license or certificate final 30 days after it is mailed or served; P.A. 89-350 divided the existing section into Subsecs. (a) and (b), substituted the reference to chapter 54 for language specifying hearing requirements and specified other actions besides suspension and revocation; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by adding Subdiv. (8) re imposition of directed plan of correction and by making technical changes.

Annotation to former section 19-579:

Cited. 26 CS 452.



Section 19a-494a - Emergency summary orders.

If the Commissioner of Public Health finds that the health, safety or welfare of any patient or patients served by an institution, as defined in section 19a-490, imperatively requires emergency action and the commissioner incorporates a finding to that effect in an order, the commissioner may issue a summary order to the holder of a license issued pursuant to section 19a-493 pending completion of any proceedings conducted pursuant to section 19a-494. These proceedings shall be promptly instituted and determined. The orders that the commissioner may issue shall include, but not be limited to: (1) Revoking or suspending the license; (2) prohibiting such institution from contracting with new patients or terminating its relationship with current patients; (3) limiting the license of such institution in any respect, including reducing the patient capacity or services which may be provided by such institution; and (4) compelling compliance with the applicable statutes or regulations of the department. Prior to issuing any summary order that revokes or suspends a hospital's license, the commissioner shall prepare, in collaboration with such hospital and one or more health care providers that provide services in the same geographic area as such hospital, a detailed plan for the relocation of such hospital's inpatients and the provision of comparable services for such hospital's outpatients.

(P.A. 85-146, S. 3, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-231, S. 14.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-231 deleted reference to Sec. 19a-490(d) and (e), added provision re plan for relocation of inpatients and provision of services for outpatients and made technical changes.



Section 19a-495 - (Formerly Sec. 19-580). Regulations re licensed institutions. Implementation of policies and procedures re medications.

(a) The Department of Public Health shall, after consultation with the appropriate public and voluntary hospital planning agencies, establish classifications of institutions. The department shall, in the Public Health Code, adopt, amend, promulgate and enforce such regulations based upon reasonable standards of health, safety and comfort of patients and demonstrable need for such institutions, with respect to each classification of institutions to be licensed under sections 19a-490 to 19a-503, inclusive, including their special facilities, as will further the accomplishment of the purposes of said sections in promoting safe, humane and adequate care and treatment of individuals in institutions. The department shall adopt such regulations, in accordance with chapter 54, concerning home health care agencies and homemaker-home health aide agencies.

(b) The Department of Public Health, with the advice of the Department of Mental Health and Addiction Services, shall include in the regulations adopted pursuant to subsection (a) of this section, additional standards for community residences, as defined in section 19a-507a, which shall include, but not be limited to, standards for: (1) Safety, maintenance and administration; (2) protection of human rights; (3) staffing requirements; (4) administration of medication; (5) program goals and objectives; (6) services to be offered; and (7) population to be served.

(c) The commissioner may waive any provisions of the regulations affecting an institution, as defined in section 19a-490, if the commissioner determines that such waiver would not endanger the health, safety or welfare of any patient or resident. The commissioner may impose conditions, upon granting the waiver, that assure the health, safety and welfare of patients or residents, and may revoke the waiver upon a finding that the health, safety or welfare of any patient or resident has been jeopardized. The commissioner shall not grant a waiver that would result in a violation of the Fire Safety Code or State Building Code. The commissioner may adopt regulations, in accordance with chapter 54, establishing procedures for an application for a waiver pursuant to this subsection.

(d) The Commissioner of Public Health, in consultation with the Commissioner of Mental Health and Addiction Services, may implement policies and procedures, in compliance with federal law, permitting licensed health care providers with prescriptive authority to prescribe medications to treat persons dependent on opiates in freestanding substance abuse treatment facilities, licensed under section 19a-490, while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intent to adopt regulations in the Connecticut Law Journal not later than thirty days after the date of implementation of such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are adopted.

(1953, 1955, S. 2055d; 1969, P.A. 693, S. 3; P.A. 77-61, S. 1, 3; 77-601, S. 4, 11; 77-614, S. 323, 610; P.A. 79-610, S. 24; P.A. 84-341, S. 7, 8; P.A. 86-371, S. 31, 45; 86-374, S. 3, 6; P.A. 93-262, S. 58, 87; 93-381, S. 33, 39; P.A. 95-160, S. 13, 69; 95-257, S. 11, 12, 21, 58; P.A. 96-139, S. 12, 13; P.A. 97-112, S. 1; P.A. 01-195, S. 151, 181; P.A. 11-8, S. 27; 11-242, S. 27; P.A. 14-231, S. 15.)

History: 1969 act replaced “advisory committee”, i.e. committee on hospital licensing, with “council”, i.e. council on hospitals, required consultation with public and voluntary hospital planning agencies and included reference to regulations based on standards of “demonstrable need for such institutions”; Sec. 19-36 transferred to Sec. 19-580 in 1977; P.A. 77-61 deleted reference to council on hospitals; P.A. 77-601 added provision re regulations concerning home health care, homemaker-home health aide and coordination, assessment and monitoring agencies; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-610 added Subsec. (b); Sec. 19-580 transferred to Sec. 19a-495 in 1983; P.A. 84-341 added Subsec. (c) concerning additional regulations for community residences for mentally ill adults; P.A. 86-371 amended Subsec. (b) to require the advice of the Connecticut alcohol and drug abuse commission rather than the department of mental health; P.A. 86-374 added provision in Subsec. (a) specifying when a coordination, assessment and monitoring agency may be a service provider; P.A. 93-262 amended Subsec. (a) to delete the reference to the recommendations of the commissioner on aging, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services and deleted Subsec. (b) re licensing regulations prior to October 1, 1979, effective July 1, 1993; P.A. 95-160 amended Subsec. (a) by deleting references to coordination, assessment and monitoring agencies and made a technical change, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 97-112 added new Subsec. (c) re waiver of physical plant regulations; P.A. 01-195 made technical changes in Subsecs. (a) and (c), effective July 11, 2001; P.A. 11-8 made a technical change in Subsec. (c), effective May 24, 2011; P.A. 11-242 added Subsec. (d) re commissioner's authority to implement policies and procedures while adopting regulations re medications prescribed to treat persons dependent on opiates in free standing substance abuse treatment facilities, effective July 13, 2011; P.A. 14-231 amended Subsec. (c) by replacing provision re physical plant requirements of residential care homes with provision re institution and adding references to patients.

Annotation to former section 19-580:

Cited. 26 CS 452.

Annotation to present section:

Cited. 206 C. 316.



Section 19a-495a - Unlicensed assistive personnel in residential care homes. Certification re administration of medication. Regulations. Nonnursing duties.

(a)(1) The Commissioner of Public Health shall adopt regulations, as provided in subsection (d) of this section, to require each residential care home, as defined in section 19a-490, that admits residents requiring assistance with medication administration, to (A) designate unlicensed personnel to obtain certification for the administration of medication, and (B) ensure that such unlicensed personnel receive such certification and recertification every three years thereafter.

(2) The regulations shall establish criteria to be used by such homes in determining (A) the appropriate number of unlicensed personnel who shall obtain such certification and recertification, and (B) training requirements, including ongoing training requirements for such certification and recertification.

(3) Training requirements for initial certification and recertification shall include, but shall not be limited to: Initial orientation, resident rights, identification of the types of medication that may be administered by unlicensed personnel, behavioral management, personal care, nutrition and food safety, and health and safety in general.

(b) Each residential care home, as defined in section 19a-490, shall ensure that, on or before January 1, 2010, an appropriate number of unlicensed personnel, as determined by the residential care home, obtain certification and recertification for the administration of medication. Certification and recertification of such personnel shall be in accordance with regulations adopted pursuant to this section. Unlicensed personnel obtaining such certification and recertification may administer medications that are not administered by injection to residents of such homes, unless a resident's physician specifies that a medication only be administered by licensed personnel.

(c) On and after October 1, 2007, unlicensed assistive personnel employed in residential care homes, as defined in section 19a-490, may (1) obtain and document residents' blood pressures and temperatures with digital medical instruments that (A) contain internal decision-making electronics, microcomputers or special software that allow the instruments to interpret physiologic signals, and (B) do not require the user to employ any discretion or judgment in their use; (2) obtain and document residents' weight; and (3) assist residents in the use of glucose monitors to obtain and document their blood glucose levels.

(d) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 99-80, S. 1; P.A. 07-76, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 44; P.A. 16-66, S. 34.)

History: P.A. 07-76 designated existing provisions as Subsec. (a) and added Subsec. (b) to authorize the use of unlicensed assistive personnel for certain duties in residential care homes; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) and (2) and, in Subdiv. (1), by removing reference to July 1, 2000, replacing reference to adoption of regulations in accordance with Ch. 54 with reference to Subsec. (d), adding provision re home that admits residents requiring assistance with medication administration and adding provisions re regulations to designate unlicensed personnel to obtain certification and to ensure receipt of certification and, in Subdiv. (2), by adding provisions re regulations to establish number of unlicensed personnel to obtain certification and training requirements to include identification of types of medication to be administered by unlicensed personnel, added new Subsec. (b) requiring each residential care home to ensure an appropriate number of unlicensed personnel obtain certification and specifying that certified personnel may administer medications not administered by injection and not required by a resident's physician to be administered by licensed personnel, redesignated existing Subsec. (b) as Subsec. (c) and added Subsec. (d) allowing Commissioner of Public Health to implement policies and procedures while in the process of adopting regulations, effective October 5, 2009; P.A. 16-66 amended Subsecs. (a) and (b) to add references to recertification and further amended Subsec. (a) to designate provision re training requirements as Subdiv. (3).



Section 19a-495b - Residential care homes. Operational requirements. Conforming amendments to the Public Health Code.

(a) A residential care home that is colocated with a chronic and convalescent nursing home or a rest home with nursing supervision may request permission of the Department of Public Health to meet the requirements of section 19-13-D6(j) of the Public Health Code concerning attendants in residence from 10:00 p.m. to 7:00 a.m. through the use of shared personnel.

(b) A residential care home shall maintain temperatures in resident rooms and all other areas used by residents at the minimum temperature of seventy-one degrees Fahrenheit.

(c) A residential care home shall ensure that the maximum time span between a resident's evening meal and breakfast does not exceed fourteen hours unless a substantial bedtime nourishment is offered by the residential care home.

(d) On and after July 1, 2011, the Department of Public Health shall no longer (1) require that a person seeking a license to operate a residential care home supply to the department a certificate of physical and mental health, signed by a physician, at the time of an initial or subsequent application for licensure; and (2) approve the time scheduling of regular meals and snacks in residential care homes.

(e) In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 11-242, S. 56.)

History: P.A. 11-242 effective July 1, 2011.



Section 19a-495c - Methadone delivery and related substance use treatment services to persons in a nursing home facility.

A substance abuse treatment facility licensed as an institution pursuant to section 19a-490 and providing medication-assisted treatment for opioid addiction shall be permitted to provide methadone delivery and related substance use treatment services to persons in a nursing home facility licensed pursuant to section 19a-493. The Department of Public Health may allow the delivery of methadone and related substance use treatment services to a nursing home facility if the Commissioner of Public Health determines that such delivery would not endanger the health, safety or welfare of any patient. No such delivery shall be conducted unless a substance abuse treatment facility proposing the delivery of methadone and related substance use treatment services has made a request for such delivery in a form and manner prescribed by the commissioner and the commissioner has approved such request. Upon approving a request, the commissioner may impose conditions that assure the health, safety or welfare of any patient. The commissioner may revoke the approval of a request upon a finding that the health, safety or welfare of any patient has been jeopardized.

(P.A. 16-66, S. 4.)



Section 19a-496 - (Formerly Sec. 19-581). Compliance with regulations. Inspections. Plan of correction.

(a) An institution which is in operation at the time of the adoption of any regulations under section 19a-495, shall be given a reasonable time within which to comply with such regulations. The provisions of this section shall not be construed to require the issuance of a license, or to prevent the suspension or revocation thereof, to an institution which does not comply with minimum requirements of health, safety and comfort designated by the Department of Public Health through regulation adopted under the provisions of section 19a-495.

(b) The department may inspect an institution to determine compliance with applicable state statutes and regulations. Upon a finding of noncompliance with such statutes or regulations, the department shall issue a written notice of noncompliance to the institution. Not later than ten days after such institution receives a notice of noncompliance, the institution shall submit a plan of correction to the department in response to the items of noncompliance identified in such notice. The plan of correction shall include: (1) The measures that the institution intends to implement or systemic changes that the institution intends to make to prevent a recurrence of each identified issue of noncompliance; (2) the date each such corrective measure or change by the institution is effective; (3) the institution's plan to monitor its quality assessment and performance improvement functions to ensure that the corrective measure or systemic change is sustained; and (4) the title of the institution's staff member that is responsible for ensuring the institution's compliance with its plan of correction. The plan of correction shall be deemed to be the institution's representation of compliance with the identified state statutes or regulations identified in the department's notice of noncompliance. Any institution that fails to submit a plan of correction that meets the requirements of this section may be subject to disciplinary action.

(1953, 1955, S. 2056d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 152, 181; P.A. 13-208, S. 7.)

History: Sec. 19-37 transferred to Sec. 19-581 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-581 transferred to Sec. 19a-496 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 13-208 designated existing provisions as Subsec. (a) and amended same to delete “, not to exceed one year from the date of such adoption,” and added Subsec. (b) re inspections and plan of correction.

Annotation to former section 19-581:

Cited. 26 CS 452.



Section 19a-496a - Home health care agency services ordered by physician licensed in a state which borders Connecticut.

All home health care agency services which are required by law to be performed upon the order of a licensed physician may be performed upon the order of a physician licensed in a state which borders Connecticut.

(P.A. 89-107, S. 2.)



Section 19a-497 - Filing of strike contingency plan. Summary order. Civil penalty: Notification and hearing requirement. Regulations. Collective bargaining implications.

(a) Each institution shall, upon receipt of a notice of intention to strike by a labor organization representing the employees of such institution, in accordance with the provisions of the National Labor Relations Act, 29 USC 158, file a strike contingency plan with the commissioner not later than five days before the date indicated for the strike.

(b) The commissioner may issue a summary order to any nursing home facility, as defined in section 19a-521, or any residential care home, as defined in section 19a-521, that fails to file a strike contingency plan that complies with the provisions of this section and the regulations adopted by the commissioner pursuant to this section within the specified time period. Such order shall require the nursing home facility or residential care home to immediately file a strike contingency plan that complies with the provisions of this section and the regulations adopted by the commissioner pursuant to this section.

(c) Any nursing home facility or residential care home that is in noncompliance with this section shall be subject to a civil penalty of not more than ten thousand dollars for each day of noncompliance.

(d) (1) If the commissioner determines that a nursing home facility or residential care home is in noncompliance with this section or the regulations adopted pursuant to this section, for which a civil penalty is authorized by subsection (c) of this section, the commissioner may send to an authorized officer or agent of the nursing home facility or residential care home, by certified mail, return receipt requested, or personally serve upon such officer or agent, a notice that includes: (A) A reference to this section or the section or sections of the regulations involved; (B) a short and plain statement of the matters asserted or charged; (C) a statement of the maximum civil penalty that may be imposed for such noncompliance; and (D) a statement of the party's right to request a hearing to contest the imposition of the civil penalty.

(2) A nursing home facility or residential care home may make written application for a hearing to contest the imposition of a civil penalty pursuant to this section not later than twenty days after the date such notice is mailed or served. All hearings under this section shall be conducted in accordance with the provisions of chapter 54. If a nursing home facility or residential care home fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the nursing home facility or residential care home is in noncompliance, the commissioner may, in the commissioner's discretion, order that a civil penalty be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the nursing home facility or residential care home named in such order.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54: (1) Establishing requirements for a strike contingency plan, which shall include, but not be limited to, a requirement that the plan contain documentation that the institution has arranged for adequate staffing and security, food, pharmaceuticals and other essential supplies and services necessary to meet the needs of the patient population served by the institution in the event of a strike; and (2) for purposes of the imposition of a civil penalty upon a nursing home facility or residential care home pursuant to subsections (c) and (d) of this section.

(f) Such plan shall be deemed a statement of strategy or negotiation with respect to collective bargaining for the purpose of subdivision (9) of subsection (b) of section 1-210.

(P.A. 81-201, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 153, 181; P.A. 05-172, S. 1; P.A. 13-208, S. 29.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 substituted “institution” for “facility” and made other technical changes, effective July 11, 2001; P.A. 05-172 designated existing language re filing of strike contingency plan as Subsec. (a), deleted former provision re regulations and established five-day pre-strike deadline for filing plan, added Subsec. (b) authorizing commissioner to issue summary orders to noncomplying nursing home facilities, added Subsec. (c) subjecting noncomplying nursing home facilities to civil penalty, added Subsec. (d) establishing notification and hearing requirements for imposition of civil penalty, added Subsec. (e) requiring commissioner to adopt regulations establishing requirements for strike contingency plans and for imposition of civil penalty, and designated existing language deeming strike contingency plan a statement of strategy or negotiation with respect to collective bargaining as Subsec. (f); P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-498 - (Formerly Sec. 19-582). Inspections, investigations, examinations and audits. Retention of records.

(a) Subject to the provisions of section 19a-493, the Department of Public Health shall make or cause to be made a biennial licensure inspection of all institutions and such other inspections and investigations of institutions and examination of their records as the department deems necessary.

(b) The commissioner, or an agent authorized by the commissioner to conduct any inquiry, investigation or hearing under the provisions of this chapter, shall have power to inspect the premises of an institution, issue subpoenas, order the production of books, records or documents, administer oaths and take testimony under oath relative to the matter of such inquiry, investigation or hearing. At any hearing ordered by the department, the commissioner or such agent may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such subpoena or, having appeared in obedience thereto, refuses to answer any pertinent question put to such person by the commissioner or such agent or to produce any records and papers pursuant to the subpoena, the commissioner or such agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, setting forth such disobedience or refusal, and said court shall cite such person to appear before said court to answer such question or to produce such records and papers.

(c) The Department of Mental Health and Addiction Services, with respect to any behavioral health facility or alcohol or drug treatment facility, shall be authorized, either upon the request of the Commissioner of Public Health or at such other times as they deem necessary, to enter such facility for the purpose of inspecting programs conducted at such facility. A written report of the findings of any such inspection shall be forwarded to the Commissioner of Public Health and a copy shall be maintained in such facility's licensure file.

(d) In addition, when the Commissioner of Social Services deems it necessary, said commissioner, or a designated representative of said commissioner, may examine and audit the financial records of any nursing home facility, as defined in section 19a-521, any residential care home, as defined in section 19a-521, or any nursing facility management services certificate holder, as defined in section 19a-561. Each nursing home facility, residential care home and nursing facility management services certificate holder shall retain all financial information, data and records relating to the operation of the nursing home facility or residential care home for a period of not less than ten years, and all financial information, data and records relating to any real estate transactions affecting such operation, for a period of not less than twenty-five years, which financial information, data and records shall be made available, upon request, to the Commissioner of Social Services or such designated representative at all reasonable times. In connection with any inquiry, examination or investigation, the commissioner or the commissioner's designated representative may issue subpoenas, order the production of books, records and documents, administer oaths and take testimony under oath. The Attorney General, upon request of said commissioner or the commissioner's designated representative, may apply to the Superior Court to enforce any such subpoena or order.

(1953, 1955, S. 2057d; P.A. 77-593, S. 1, 4; 77-614, S. 323, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 79-610, S. 25; P.A. 80-92; P.A. 82-210, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 89-350, S. 9; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; 93-381, S. 34, 39; P.A. 95-220, S. 4–6; 95-257, S. 11, 12, 21, 26, 39, 58; P.A. 01-57, S. 2; 01-195, S. 154, 181; Sept. Sp. Sess. P.A. 09-3, S. 36; P.A. 10-117, S. 6; P.A. 13-208, S. 30; P.A. 16-66, S. 32.)

History: Sec. 19-38 transferred to Sec. 19-582 in 1977; P.A. 77-593 added Subsec. (b) re audits; P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services and commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 79-610 added provisions re annual inspections of mental health facilities or alcohol or drug treatment facilities; P.A. 80-92 replaced alcohol and drug abuse council with alcohol and drug abuse commission; P.A. 82-210 replaced previous specific provisions re personnel to conduct annual and interim inspections with new provisions in Subsecs. (a) and (b), relettering former Subsec. (b) as (c); Sec. 19-582 transferred to Sec. 19a-498 in 1983; P.A. 89-350 added a new Subsec. (b) re investigatory powers and relettered the remaining Subsecs., replaced “annual” with “biennial” in Subsec. (a) and made technical changes Revisor's note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services, amended Subsec. (a) re notice of biennial inspection or investigation of an alcohol or drug treatment facility and amended Subsec. (c) to remove reference to Connecticut alcohol and drug abuse commission, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, replaced Commission on Hospitals and Health Care with Office of Health Care Access and amended Subsec. (c) to include alcohol or drug treatment facilities, effective July 1, 1995; P.A. 01-57 made technical changes in Subsec. (c); P.A. 01-195 made technical changes in Subsecs. (a) to (d), effective July 11, 2001; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by eliminating provision that permitted Commissioner of Health Care Access to request that Commissioner of Social Services examine and audit financial records of a nursing home and by making conforming changes, effective October 6, 2009; P.A. 10-117 amended Subsec. (b) by adding provisions re subpoenas and production of books, records or documents re inquiries, investigations or hearings and amended Subsec. (d) by adding provisions re nursing facilities management certificate holder and re subpoenas, production of books, records and documents, testimony under oath and Attorney General enforcement in connection with any inquiry, examination or investigation; P.A. 13-208 amended Subsec. (d) by adding references to residential care home, effective July 1, 2013; P.A. 16-66 amended Subsec. (c) to replace “mental health facility” with “behavioral health facility”.

Annotation to former section 19-582:

Cited. 26 CS 452.



Section 19a-498a - Discriminatory practices prohibited.

(a) As used in this section: (1) “Discriminate” and “discriminatory treatment” with regard to an employee of a health care facility includes discharge, demotion, suspension, or any other detrimental changes in terms or conditions of employment, or the threat of any such actions; and (2) “health care facility” has the same meaning as in section 19a-630.

(b) No health care facility shall discriminate or retaliate in any manner against an employee of such facility because the employee submitted a complaint or initiated or cooperated in an investigation by or proceeding before a governmental entity relating to the care or services by, or the conditions in, such facility.

(c) A health care facility that violates subsection (b) of this section shall reinstate the employee and reimburse the employee for lost wages, lost work benefits, and any reasonable legal costs incurred by the employee in pursuing the employee's rights under this section.

(d) The provisions and remedies under this section are not exclusive and are in addition to any other provisions and remedies in any section of the general statutes or which are available under common law.

(P.A. 03-272, S. 2.)



Section 19a-498b - Nursing homes. Admission of residents who have been administered a level two assessment. Annual survey by Department of Public Health to include comparison between recommended services and actual services. Responsibilities of nursing home administrators and Department of Mental Health and Addiction Services.

(a) The Department of Public Health, when conducting its annual survey of a nursing home that has admitted a resident or residents who have been administered a level two assessment, shall compare the services recommended for any such resident in the level two assessment with the actual services being provided to such resident as reflected in such resident's plan of care. The department shall include the results of any such comparison, as well as any regulatory violations found by the department during an inspection, in the survey of such nursing home.

(b) A nursing home administrator, or a designee of the nursing home administrator, shall notify the Department of Mental Health and Addiction Services not later than fourteen days after the date of admission of any individual who has been administered a level two assessment which confirms a psychiatric diagnosis. Within available appropriations, the department shall consult with the staff of a nursing home concerning the status and discharge of those individuals who are clients of the department. The department shall, within available appropriations, protect to the fullest extent possible, the existing housing of any client of the department, who is identified in a level two assessment as being in need of a short-term admission to a nursing home of ninety days or less.

(P.A. 08-184, S. 57; P.A. 09-11, S. 6.)

History: P.A. 08-184 effective June 12, 2008; P.A. 09-11 made a technical change in Subsec. (a).



Section 19a-499 - (Formerly Sec. 19-583). Information to be confidential. Exceptions.

(a) Information received by the Department of Public Health through filed reports, inspection or as otherwise authorized under this chapter, shall not be disclosed publicly in such manner as to identify any patient of an institution, except in a proceeding involving the question of licensure.

(b) Notwithstanding the provisions of subsection (a) of this section, all records obtained by the commissioner in connection with any investigation under this chapter shall not be subject to the provisions of section 1-210 for a period of six months from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A complaint, as defined in subdivision (6) of section 19a-13, shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this chapter.

(1953, 1955, S. 2058d; P.A. 75-242; P.A. 77-614, S. 323, 610; P.A. 85-585, S. 3; P.A. 89-350, S. 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; P.A. 01-195, S. 155, 181; P.A. 10-179, S. 105.)

History: P.A. 75-242 replaced “individuals or institutions” with “any patient of an institution” and included proceeding before commission on hospitals and health care in exception; Sec. 19-39 transferred to Sec. 19-583 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-583 transferred to Sec. 19a-499 in 1983; P.A. 85-585 added Subsec. (b) re confidentiality of investigations by the commission; P.A. 89-350 made a technical change in Subsec. (a), substituting “this chapter” for specific section cites; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 10-179 amended Subsec. (a) by deleting provision re Office of Health Care Access proceeding.



Section 19a-500 - Penalty for material false statement.

Any person who makes any material false statement in any document or record which an institution licensed by the Department of Public Health is required to submit to such department or maintain on file shall be guilty of false statement and shall be subject to the penalties provided for false statement.

(P.A. 81-201, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Secs. 53a-157a and 53a-157b for definitions of and penalties for false statement.



Section 19a-501 - (Formerly Sec. 19-584). Appeal.

Any person who is a holder of a license or certificate, or the state, acting through the Attorney General, aggrieved by any decision of the Department of Public Health after a hearing, or any applicant whose license or certificate is denied, may appeal therefrom in accordance with the provisions of section 4-183.

(1953, 1955, S. 2059d; 1971, P.A. 870, S. 49; P.A. 76-436, S. 376, 681; P.A. 77-603, S. 68, 125; 77-614, S. 323, 610; P.A. 80-127, S. 3; P.A. 83-103, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and included reference to judicial districts, effective July 1, 1978; Sec. 19-40 transferred to Sec. 19-584 in 1977; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals to be made in accordance with Sec. 4-183 but retained provision re preservation of status quo pending final disposition of matter; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-127 included references to certificates and certificate holders; Sec. 19-584 transferred to Sec. 19a-501 in 1983; P.A. 83-103 deleted requirement preserving the status quo of an applicant or license or certificate pending an appeal; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Annotation to former section 19-584:

Department did not act illegally, arbitrarily or in abuse of its discretion in refusing a license to plaintiffs for more beds than it had nurses as required by regulations. 26 CS 452.



Section 19a-502 - (Formerly Sec. 19-585). Penalty for operating without license or owning property without certificate. Revocation or suspension of license for failure to yield financial information.

(a) Any person establishing, conducting, managing or operating any institution without the license required under the provisions of sections 19a-490 to 19a-503, inclusive, or owning real property or improvements upon or within which such an institution is established, conducted, managed or operated, without the certificate required under the provisions of section 19a-491, shall be fined not more than one hundred dollars for each offense, and each day of a continuing violation after conviction shall be considered a separate offense. The penalty provisions of this subsection shall not apply to any financial institution regulated by any state or federal agency or body, which financial institution has succeeded to the title of the premises by mortgage foreclosure and the operator, if any, continues to occupy such property.

(b) If any person conducting, managing or operating any nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, fails to maintain or make available the financial information, data or records required under subsection (d) of section 19a-498, such person's license as a nursing home facility or residential care home administrator may be revoked or suspended in accordance with section 19a-517 or the license of such nursing home facility or residential care home may be revoked or suspended in the manner provided in section 19a-494, or both.

(1953, 1955, S. 2060d; P.A. 77-593, S. 2, 4; P.A. 80-127, S. 4; P.A. 89-350, S. 11; P.A. 01-195, S. 156, 181; P.A. 13-208, S. 31.)

History: Sec. 19-41 transferred to Sec. 19-585 in 1977; P.A. 77-593 added Subsec. (b) re suspension or revocation of licenses for failure to maintain or supply financial information; P.A. 80-127 made Subsec. (a) applicable to persons owning real property or improvements upon or within which an institution is established who lack required certificate; Sec. 19-585 transferred to Sec. 19a-502 in 1983; P.A. 89-350 made a technical change in Subsec. (b); P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 13-208 amended Subsec. (b) by adding references to residential care home and making a technical change, effective July 1, 2013.



Section 19a-503 - (Formerly Sec. 19-586). Authority re establishment, conduct, management or operation of institution without a license or nursing facility management services without a certificate.

Notwithstanding the existence or pursuit of any other remedy, the Department of Public Health may, in the manner provided by law and upon the advice of the Attorney General, conduct an investigation and maintain an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of an institution or nursing facility management services, without a license or certificate under this chapter.

(1953, 1955, S. 2061d; P.A. 77-614, S. 323, 610; P.A. 85-146, S. 1, 4; P.A. 89-350, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-117, S. 7.)

History: Sec. 19-42 transferred to Sec. 19-586 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-586 transferred to Sec. 19a-503 in 1983; P.A. 85-146 authorized the department to conduct an investigation of unlicensed institutions prior to maintaining any action; P.A. 89-350 made a technical change, substituting “this chapter” for specific section cites; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-117 added provisions re nursing facility management services without a certificate.

Cited. 206 C. 316.



Section 19a-504 - (Formerly Sec. 19-587). Removal of bodies of deceased persons from presence of patients in hospitals, residential care homes and rest homes.

The Department of Public Health shall adopt such regulations, in accordance with chapter 54, pertaining to the prompt removal of bodies of deceased persons from the presence of other patients in hospitals, residential care homes or rest homes as will minimize, as far as possible, disturbance of such other patients.

(1971, P.A. 143; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; P.A. 01-195, S. 157, 181.)

History: Sec. 19-49a transferred to Sec. 19-587 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-587 transferred to Sec. 19a-504 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “homes for the aged” with “residential care homes”; P.A. 01-195 made technical changes, effective July 11, 2001.

See Secs. 7-64 to 7-71, inclusive, re disposal of bodies and disinterment procedures.

See Sec. 19a-91 re transportation of bodies.



Section 19a-504a - Continuation or removal of life support system. Determination of death.

(a) For the purpose of this section, “life support system” means any mechanical or electronic device utilized by any medical facility in order to replace, assist or supplement the function of any human vital organ or combination of organs.

(b) For purposes of making a determination concerning the continuation or removal of any life support system in a general hospital licensed under section 19a-491, an individual who has sustained either (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. Determination of death shall be made in accordance with accepted medical standards.

(P.A. 84-261, S. 1, 2.)

Cited. 44 CA 790.



Section 19a-504b - Home health care for elderly persons.

Each licensed hospital or outpatient surgical facility where a one-day ambulatory surgical or invasive diagnostic procedure as defined by the Connecticut Peer Review Organization has been performed on a person who is sixty-five years of age or older shall ascertain or attempt to insure the availability of home health care for such person. As used in this section: “Outpatient surgical facility” means a facility operated by a corporation other than a hospital which provides ambulatory surgical care in addition to the provision of medical care for diagnosis and treatment of persons with acute or chronic conditions or to the provision of surgical care to well persons.

(P.A. 87-266.)



Section 19a-504c - Regulations re standards for hospital discharge planning. Caregiver designation and training.

(a) For purposes of this section and section 19a-504e:

(1) “Caregiver” means any individual who a patient designates as a caregiver to provide post-discharge assistance to the patient in the patient’s home in the community. The term “caregiver” includes, but is not limited to, a relative, spouse, partner, friend or neighbor who has a significant relationship with the patient. For the purposes of this section and section 19a-504e, the term caregiver shall not include any individual who receives compensation for providing post-discharge assistance to the patient.

(2) “Home” means the dwelling that the patient considers to be the patient’s home in the community. The term “home” shall not include, and the provisions of this section and section 19a-504e shall not apply to, a discharge to any rehabilitation facility, hospital, nursing home, assisted living facility, group home or any other setting that was not the patient’s home in the community immediately preceding the patient’s inpatient admission.

(3) “Hospital” has the same meaning as provided in section 19a-490.

(4) “Post-discharge assistance” means nonprofessional care provided by a designated caregiver to a patient following the patient’s discharge from an inpatient admission to a hospital in accordance with the written discharge plan of care signed by the patient or the patient’s representative, including, but not limited to, assisting with basic activities of daily living, instrumental activities of daily living and carrying out support tasks, such as assisting with wound care, administration of medications and use of medical equipment.

(b) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to set minimum standards for hospital discharge planning services. Such standards shall include, but not necessarily be limited to, requirements for (1) a written discharge plan prepared in consultation with the patient, or the patient’s family or representative, and the patient’s physician, and (2) a procedure for advance notice to the patient of the patient’s discharge and provision of a copy of the discharge plan to the patient prior to discharge.

(c) Whenever a hospital refers a patient’s name to a nursing home as part of the hospital’s discharge planning process, or when a hospital patient requests such a referral, the hospital shall make a copy of the patient’s hospital record available to the nursing home and shall allow the nursing home access to the patient for purposes of care planning and consultation.

(d) Whenever a hospital’s discharge planning indicates that an inpatient will be discharged to the patient’s home, the hospital shall allow the patient to designate a caregiver at, or prior to, the time that a written copy of the discharge plan is provided to the patient. A patient is not required to designate any individual as a caregiver and any individual designated as a caregiver under this section is not obligated to perform any post-discharge assistance for the patient.

(e) If an inpatient designates a caregiver pursuant to subsection (d) of this section prior to receiving written discharge instructions, the hospital shall:

(1) Record the patient’s designation of caregiver, the relationship of the designated caregiver to the patient, and the name, telephone number and address of the patient’s designated caregiver in the discharge plan.

(2) Make reasonable attempts to notify the patient’s designated caregiver of the patient’s discharge to the patient’s home as soon as practicable. In the event the hospital is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the patient or an appropriate discharge of the patient.

(3) Prior to discharge, provide caregivers with instructions in all post-discharge assistance tasks described in the discharge plan. Training and instructions for caregivers may be conducted in person or through video technology, as determined by the hospital to effectively provide the necessary instruction. Any training or instructions provided to a caregiver shall be provided in nontechnical language, to the extent possible. At a minimum, this instruction shall include: (A) A live or recorded demonstration of the tasks performed by an individual designated by the hospital who is authorized to perform the post-discharge assistance task and is able to perform the demonstration in a culturally competent manner and in accordance with the hospital’s requirements to provide language access services under state and federal law; (B) an opportunity for the caregiver to ask questions about the post-discharge assistance tasks; and (C) answers to the caregiver’s questions provided in a culturally competent manner and in accordance with the hospital’s requirements to provide language access services under state and federal law.

(4) Document in the patient’s medical record any training for initial implementation of the discharge plan provided to the patient, the patient’s representative or the designated caregiver. Any instruction required under subdivision (3) of this subsection shall be documented in the patient’s medical record, including, at a minimum, the date, time and contents of the instruction.

(P.A. 88-335, S. 2, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-236, S. 4; P.A. 15-32, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-236 added provision requiring hospital referring a patient to a nursing home to make the patient’s hospital record available and to allow the nursing home access to the patient, and made technical changes, effective July 13, 2011; P.A. 15-32 added Subsec. (a) re definitions, designated existing provisions re regulations as Subsec. (b) and existing provision re hospital referral of patient’s name as Subsec. (c), and added Subsecs. (d) and (e) re patient-designated caregivers.



Section 19a-504d - Hospital discharge plans; options of home health care agencies required.

(a) If a hospital recommends home health care to a patient, the hospital discharge plan shall include two or more available options of home health care agencies.

(b) A hospital which (1) has an ownership or investment interest in a home health care agency, or (2) receives compensation or remuneration for referral of patients to a home health care agency shall disclose such interest to any patient prior to including such agency as an option in a hospital discharge plan. Such information shall be verbally disclosed to each patient or shall be posted in a conspicuous place visible to patients. As used in this subsection, “ownership or investment interest” does not include ownership of investment securities purchased by the practitioner on terms available to the general public and which are publicly traded.

(P.A. 93-415, S. 7.)



Section 19a-504e - Requirements and construction of sections re hospital discharge planning and caregiver designation and services.

(a) Nothing in section 19a-504c or this section shall be construed to create a private right of action against a hospital, a hospital employee, or any consultants or contractors with whom a hospital has a contractual relationship.

(b) A hospital, a hospital employee, or any consultants or contractors with whom a hospital has a contractual relationship shall not be held liable, in any way, for the services rendered or not rendered by the caregiver to the patient at the patient’s home.

(c) Nothing in section 19a-504c or this section shall be construed to obviate the obligation of an insurance company, health service corporation, hospital service corporation, medical service corporation, health maintenance organization or any other entity issuing health benefits plans to provide coverage required under a health benefits plan.

(d) (1) An individual designated as caregiver pursuant to subsection (d) of section 19a-504c shall not be reimbursed by any government or commercial payer for post-discharge assistance that is provided pursuant to section 19a-504c.

(2) Nothing in section 19a-504c or this section shall be construed to impact, impede or otherwise disrupt or reduce the reimbursement obligations of an insurance company, health service corporation, hospital service corporation, medical service corporation, health maintenance organization or any other entity issuing health benefits plans.

(3) Nothing in section 19a-504c or this section shall delay the discharge of a patient or the transfer of a patient from a hospital to another facility.

(4) Nothing in section 19a-504c or this section shall affect, nor take precedence over, any advance directive, conservatorship or other proxy health care rights as may be delegated by the patient or applicable by law.

(P.A. 15-32, S. 2.)



Section 19a-505 - (Formerly Sec. 19-588). Maternity hospitals; license; inspection.

(a) No person shall keep a maternity hospital or lying-in place unless such person has previously obtained a license therefor, issued by the Department of Public Health. Each such license shall be valid for a term of two years and may be revoked by the Department of Public Health upon proof that the institution for which such license was issued is being improperly conducted or for the violation of any of the provisions of this section or of the Public Health Code, or on the basis of lack of demonstrable need, provided the licensee shall be given a reasonable opportunity to be heard in reference to such proposed revocation.

(b) Within six hours after the departure, removal or withdrawal of any child born at such maternity hospital or lying-in place, the keeper thereof shall make a record of such departure, removal or withdrawal of such child, the names and residences of the persons who took such child or its body and the place to which it was taken and where it was left, which record shall be produced by the keeper or licensee of such hospital or lying-in place, for inspection by and upon the demand of any person authorized to make such inspection by the Department of Public Health or the council. Each keeper of any such hospital or lying-in place, and his servants and agents, shall permit any person so authorized to enter such hospital or lying-in place and inspect such hospital or lying-in place and all of its appurtenances, for the purpose of detecting any improper treatment of any child or any improper management or conduct in such hospital or lying-in place or its appurtenances. Each person so authorized may remove any article which he may think presents evidence of any crime being committed therein and deliver the same to the appropriate law enforcement official to be disposed of according to law. Any person who violates any provision of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 4687; 1949, S. 2336d; 1969, P.A. 693, S. 4; 699, S. 23; P.A. 77-614, S. 323, 610; P.A. 89-339, S. 2, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 acts divided section into Subsecs., allowed revocation of license on basis of lack of demonstrable need, added reference to inspectors authorized by council on hospitals and deleted reference to presentation of evidence to coroner, referring instead to “appropriate law enforcement official”; Sec. 19-43 transferred to Sec. 19-588 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-588 transferred to Sec. 19a-505 in 1983; P.A. 89-339 amended Subsec. (a) to replace provision that license terminates December thirty-first, annually, with provision that license is valid for two years; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-505a - Hospital to provide forms for birth certificate and affidavit of parentage to parents of child born out of wedlock.

Upon the birth of a child born out of wedlock, the hospital or such other institution where such birth occurs shall provide an opportunity for the mother and putative father to complete a birth certificate and an affidavit of parentage.

(P.A. 93-329, S. 3.)



Section 19a-506 - (Formerly Sec. 19-589). Licensing of maternity homes. Fees.

Section 19a-506 is repealed, effective July 1, 2009.

(1959, P.A. 658; P.A. 76-436, S. 378, 681; P.A. 77-603, S. 69, 125; 77-614, S. 323, 610; P.A. 78-280, S. 1, 127; P.A. 83-121, S. 1, 2; P.A. 89-339, S. 3, 6; May Sp. Sess. P.A. 92-6, S. 15, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-197, S. 3.)



Section 19a-507 - (Formerly Sec. 19-589a). New Horizons independent living facility for severely physically disabled adults.

(a) Notwithstanding the provisions of chapter 368z, New Horizons, Inc., a nonprofit, nonsectarian organization, or a subsidiary organization controlled by New Horizons, Inc., is authorized to construct and operate an independent living facility for severely physically disabled adults, in the town of Farmington, provided such facility shall be constructed in accordance with applicable building codes. The Farmington Housing Authority, or any issuer acting on behalf of said authority, subject to the provisions of this section, may issue tax-exempt revenue bonds on a competitive or negotiated basis for the purpose of providing construction and permanent mortgage financing for the facility in accordance with Section 103 of the Internal Revenue Code. Prior to the issuance of such bonds, plans for the construction of the facility shall be submitted to and approved by the Office of Health Care Access. The office shall approve or disapprove such plans within thirty days of receipt thereof. If the plans are disapproved they may be resubmitted. Failure of the office to act on the plans within such thirty-day period shall be deemed approval thereof. The payments to residents of the facility who are eligible for assistance under the state supplement program for room and board and necessary services, shall be determined annually to be effective July first of each year. Such payments shall be determined on a basis of a reasonable payment for necessary services, which basis shall take into account as a factor the costs of providing those services and such other factors as the commissioner deems reasonable, including anticipated fluctuations in the cost of providing services. Such payments shall be calculated in accordance with the manner in which rates are calculated pursuant to subsection (h) of section 17b-340 and the cost-related reimbursement system pursuant to said section except that efficiency incentives shall not be granted. The commissioner may adjust such rates to account for the availability of personal care services for residents under the Medicaid program. The commissioner shall, upon submission of a request, allow actual debt service, comprised of principal and interest, in excess of property costs allowed pursuant to section 17-313b-5 of the regulations of Connecticut state agencies, provided such debt service terms and amounts are reasonable in relation to the useful life and the base value of the property. The cost basis for such payment shall be subject to audit, and a recomputation of the rate shall be made based upon such audit. The facility shall report on a fiscal year ending on the thirtieth day of September on forms provided by the commissioner. The required report shall be received by the commissioner no later than December thirty-first of each year. The Department of Social Services may use its existing utilization review procedures to monitor utilization of the facility. If the facility is aggrieved by any decision of the commissioner, the facility may, within ten days, after written notice thereof from the commissioner, obtain by written request to the commissioner, a hearing on all items of aggrievement. If the facility is aggrieved by the decision of the commissioner after such hearing, the facility may appeal to the Superior Court in accordance with the provisions of section 4-183.

(b) The Commissioner of Social Services may provide for work incentive programs for residents of the facility.

(P.A. 77-569, S. 2, 3; 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 79-92, S. 1, 2; P.A. 83-482, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 19, 63; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 13, 30; P.A. 95-257, S. 39, 58; 95-338, S. 2, 3; June 18 Sp. Sess. P.A. 97-2, S. 92, 165; P.A. 99-279, S. 26, 45; Sept. Sp. Sess. P.A. 09-5, S. 35.)

History: P.A. 77-614 and 78-303 allowed substitution of commissioner of income maintenance for social services commissioner, effective January 1, 1979; P.A. 79-92 substituted “account” for “fund” and changed purpose for which account to be used from payment of bonds issued by Connecticut Health and Educational Facilities Authority as stated; Sec. 19-589a transferred to Sec. 19a-507 in 1983; P.A. 83-482 authorized construction of “independent living facility for severely physically disabled adults” rather than of “health care facility for the handicapped”, required that construction accord with building codes rather than public health codes, added authority for the issuance of tax-exempt revenue bonds, commission on hospitals and health care's approval of construction plans, payments to residents who are eligible for assistance under Ch. 302, the method for the determination of such payments and the appeal procedure, and also deleted provisions in Subsec. (b) concerning work incentive positions, reimbursement from the state and federal government and an escrow account for patients' earnings; June Sp. Sess. P.A. 91-8 amended Subsec. (a) to maintain rates paid by the state as of June 30, 1991, through June 30, 1992, except for scheduled decreases; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (a) to require commissioner to allow actual debt service in excess of property costs allowed based upon the useful life and base value of the property and deleted provision limiting fair rental value to no more than the sum of building depreciation and reported mortgage interest, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-338 expanded the exemption for New Horizons, Inc. to include a subsidiary organization, effective July 13, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to allow commissioner to adjust rates to account for the availability of personal care services for residents under the Medicaid program, effective July 1, 1999; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by deleting provision requiring rate in effect June 30, 1991, to remain in effect through June 30, 1992, and inserting reference to Sec. 17b-340(h), effective October 5, 2009.



Section 19a-507a - (Formerly Sec. 19a-80a). Community residences for mentally ill adults. Definitions.

As used in section 8-3g and sections 19a-507a to 19a-507d, inclusive: (1) “Mentally ill adult” means any adult who has a mental or emotional condition which has substantial adverse effects on his ability to function and who requires care and treatment but shall not mean any adult who is dangerous to himself or herself or others, as defined in section 17a-495, or who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680, or who has been placed in any community-based residential home by order of the Superior Court or has been released to any community-based residential home by the Department of Correction or any person found not competent to stand trial for any crime pursuant to section 54-56d or committed pursuant to sections 17a-580 to 17a-602, inclusive; (2) “regional mental health board” means a regional mental health board, as defined in section 17a-482; (3) “community residence” means a facility which houses the staff of such facility and eight or fewer mentally ill adults which is licensed by the Commissioner of Public Health and which provides supervised, structured group living activities and psychosocial rehabilitation and other support services to mentally ill adults discharged from a state-operated or licensed facility or referred by a licensed physician specializing in psychiatry or a licensed psychologist.

(P.A. 84-341, S. 1, 8; P.A. 85-506, S. 29, 32; P.A. 90-209, S. 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 35, 88.)

History: P.A. 85-506 replaced reference to repealed Sec. 53a-77 with reference to Secs. 17-257a to 17-257w, inclusive; Sec. 19a-80a transferred to Sec. 19a-507a in 1987; P.A. 90-209 in Subdiv. (1) redefined “mentally ill adult” by substituting “alcohol-dependent person” for “alcoholic” and “drug-dependent person, as defined in section 17-155l” for an adult “whose psychiatric disorder is drug dependence, as defined in subdivision (18) of section 21a-240”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted former Subdiv. (3) defining “regional mental health director” and renumbered remaining Subdiv. accordingly, effective July 1, 1997.

See Sec. 9-159s re notice to certain guardians and conservators re voting opportunities presented to certain residents.



Section 19a-507b - (Formerly Sec. 19a-80b). Establishment of community residence. Limitations. Petitions.

(a) No community residence shall be established on or after July 1, 1984, within one thousand feet of any other community residence. If more than one community residence is proposed to be established in any municipality, the total capacity of all community residences in the municipality in which such residence is proposed to be established shall not exceed one-tenth of one per cent of the population of such municipality.

(b) Any resident of a municipality in which a community residence is or will be located may, through the chief executive officer of the municipality, or the legislative body of such municipality may, petition the Commissioner of Public Health to deny an application for a license to operate a community residence on the grounds that the operation of such a community residence would be in violation of the limits established under subsection (a) of this section.

(c) An applicant for a license to operate a community residence shall mail a copy of the application made to the Department of Public Health to the regional mental health board and the governing body of the municipality in which the community residence is to be located, by certified mail, return receipt requested. All applications shall specify the number of community residences in the municipality, the address of each such residence and the number of residents in each and the address of the proposed community residence, and shall include population and occupancy statistics reflecting compliance with the limits established pursuant to subsection (a) of this section.

(d) The Commissioner of Public Health shall not issue a license for a community residence until the applicant has submitted proof that the mailing required by subsection (c) of this section has been made and until at least thirty days have elapsed since the receipt of such mailing by all required recipients.

(P.A. 84-341, S. 3, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 36, 88.)

History: Sec. 19a-80b transferred to Sec. 19a-507b in 1987; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted reference in Subsec. (c) to regional mental health directors, effective July 1, 1997.



Section 19a-507c - (Formerly Sec. 19a-80c). Evaluation of community residences.

A community residence shall be evaluated twice a year by the Department of Mental Health and Addiction Services. Evaluations by said department shall include a review of individual client records and shall be sent to the Department of Public Health upon its request.

(P.A. 84-341, S. 4, 8; P.A. 85-613, S. 43, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58.)

History: P.A. 85-613 made technical change; Sec. 19a-80c transferred to Sec. 19a-507c in 1987; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-507d - (Formerly Sec. 19a-80d). Petition for revocation of license of community residence.

Any resident of a municipality in which a community residence is located may, with the approval of the legislative body of such municipality, petition the Commissioner of Public Health to revoke the license of such community residence on the grounds that such community residence is not in compliance with the provisions of any statute or regulation concerning the operation of such residences.

(P.A. 84-341, S. 5, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19a-80d transferred to Sec. 19a-507d in 1987; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-507e and 19a-507f - Grants and loans for community residential facilities for mentally ill adults. Bond issue.

Sections 19a-507e and 19a-507f are repealed.

(P.A. 87-405, S. 24–26; P.A. 88-343, S. 24, 32; P.A. 89-331, S. 29, 30.)



Section 19a-507g - Adult day health care facilities. Regulations.

The Department of Social Services shall adopt regulations, in accordance with chapter 54, for the certification of adult day health care facilities. In establishing such regulations, the Department of Social Services shall consult with the Connecticut Association of Adult Day Centers and such other persons or entities it deems appropriate.

(P.A. 93-262, S. 1, 87; 93-415, S. 3, 10; 93-435, S. 59, 95.)

History: P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-415 effective June 30, 1993.



Section 19a-508 - (Formerly Sec. 19-590). Notice of appointment of interns, house officers and resident physicians.

Within ten days of the date an intern, house officer or resident physician is appointed or employed by any hospital or institution in this state, the superintendent thereof shall notify the Department of Public Health of the name of each such intern, house officer or resident physician, the name and location of the medical school of which he is a graduate and the year of graduation and shall give such other information as is required on forms to be supplied by said department.

(1953, S. 2050d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-44 transferred to Sec. 19-590 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-590 transferred to Sec. 19a-508 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-508a - Notification to physician of patient’s hospital admission.

Upon admitting a patient to a hospital, hospital personnel shall promptly ask the patient whether the patient desires for his or her physician to be notified of the hospital admission. If the patient so desires, hospital personnel shall make reasonable efforts to notify the physician designated by the patient of the patient’s hospital admission as soon as practicable, but not later than twenty-four hours after the patient’s request. For purposes of this section, “hospital” has the same meaning as provided in section 19a-490; and “physician” means a person licensed under the provisions of chapter 370.

(P.A. 14-168, S. 4; P.A. 15-242, S. 41.)

History: P.A. 15-242 made a technical change.



Section 19a-508b - Notification to patient of placement in observation status by hospital.

(a) Each hospital, as defined in section 19a-490, shall provide oral and written notice to each patient that the hospital places in observation status of such placement not later than twenty-four hours after such placement, unless such patient has been discharged or has left the hospital prior to the expiration of the twenty-four-hour period. Such oral and written notices shall include: (1) A statement that the patient is not admitted to the hospital but is under observation status; (2) a statement that observation status may affect the patient's Medicare, Medicaid or private insurance coverage for (A) hospital services, including medications and pharmaceutical supplies, or (B) home or community-based care or care at a skilled nursing facility upon the patient's discharge; and (3) a recommendation that the patient contact his or her health insurance provider or the Office of the Healthcare Advocate to better understand the implications of placement in observation status.

(b) The written notice described in subsection (a) of this section shall be signed and dated by the patient receiving the notice or such patient's legal guardian, conservator or other authorized representative.

(P.A. 14-180, S. 1.)



Section 19a-508c - Hospital and health system facility fees charged for outpatient services at hospital-based facilities. Notice re establishment of hospital-based facility at which facility fees billed.

(a) As used in this section:

(1) “Affiliated provider” means a provider that is: (A) Employed by a hospital or health system, (B) under a professional services agreement with a hospital or health system that permits such hospital or health system to bill on behalf of such provider, or (C) a clinical faculty member of a medical school, as defined in section 33-182aa, that is affiliated with a hospital or health system in a manner that permits such hospital or health system to bill on behalf of such clinical faculty member;

(2) “Campus” means: (A) The physical area immediately adjacent to a hospital’s main buildings and other areas and structures that are not strictly contiguous to the main buildings but are located within two hundred fifty yards of the main buildings, or (B) any other area that has been determined on an individual case basis by the Centers for Medicare and Medicaid Services to be part of a hospital’s campus;

(3) “Facility fee” means any fee charged or billed by a hospital or health system for outpatient hospital services provided in a hospital-based facility that is: (A) Intended to compensate the hospital or health system for the operational expenses of the hospital or health system, and (B) separate and distinct from a professional fee;

(4) “Health system” means: (A) A parent corporation of one or more hospitals and any entity affiliated with such parent corporation through ownership, governance, membership or other means, or (B) a hospital and any entity affiliated with such hospital through ownership, governance, membership or other means;

(5) “Hospital” has the same meaning as provided in section 19a-490;

(6) “Hospital-based facility” means a facility that is owned or operated, in whole or in part, by a hospital or health system where hospital or professional medical services are provided;

(7) “Professional fee” means any fee charged or billed by a provider for professional medical services provided in a hospital-based facility; and

(8) “Provider” means an individual, entity, corporation or health care provider, whether for profit or nonprofit, whose primary purpose is to provide professional medical services.

(b) If a hospital or health system charges a facility fee utilizing a current procedural terminology evaluation and management (CPT E/M) code for outpatient services provided at a hospital-based facility where a professional fee is also expected to be charged, the hospital or health system shall provide the patient with a written notice that includes the following information:

(1) That the hospital-based facility is part of a hospital or health system and that the hospital or health system charges a facility fee that is in addition to and separate from the professional fee charged by the provider;

(2) (A) The amount of the patient’s potential financial liability, including any facility fee likely to be charged, and, where professional medical services are provided by an affiliated provider, any professional fee likely to be charged, or, if the exact type and extent of the professional medical services needed are not known or the terms of a patient’s health insurance coverage are not known with reasonable certainty, an estimate of the patient’s financial liability based on typical or average charges for visits to the hospital-based facility, including the facility fee, (B) a statement that the patient’s actual financial liability will depend on the professional medical services actually provided to the patient, and (C) an explanation that the patient may incur financial liability that is greater than the patient would incur if the professional medical services were not provided by a hospital-based facility; and

(3) That a patient covered by a health insurance policy should contact the health insurer for additional information regarding the hospital’s or health system’s charges and fees, including the patient’s potential financial liability, if any, for such charges and fees.

(c) If a hospital or health system charges a facility fee without utilizing a current procedural terminology evaluation and management (CPT E/M) code for outpatient services provided at a hospital-based facility, located outside the hospital campus, the hospital or health system shall provide the patient with a written notice that includes the following information:

(1) That the hospital-based facility is part of a hospital or health system and that the hospital or health system charges a facility fee that may be in addition to and separate from the professional fee charged by a provider;

(2) (A) A statement that the patient’s actual financial liability will depend on the professional medical services actually provided to the patient, and (B) an explanation that the patient may incur financial liability that is greater than the patient would incur if the hospital-based facility was not hospital-based; and

(3) That a patient covered by a health insurance policy should contact the health insurer for additional information regarding the hospital’s or health system’s charges and fees, including the patient’s potential financial liability, if any, for such charges and fees.

(d) On and after January 1, 2016, each billing statement that includes a facility fee shall: (1) Clearly identify the fee as a facility fee that is billed in addition to, or separately from, any professional fee billed by the provider; (2) provide the Medicare facility fee reimbursement rate for the same service as a comparison; (3) include a statement that the facility fee is intended to cover the hospital’s or health system’s operational expenses; (4) inform the patient that the patient’s financial liability may have been less if the services had been provided at a facility not owned or operated by the hospital or health system; and (5) include written notice of the patient’s right to request a reduction in the facility fee or any other portion of the bill and a telephone number that the patient may use to request such a reduction.

(e) The written notice described in subsections (b) to (d), inclusive, and (h) to (j), inclusive, of this section shall be in plain language and in a form that may be reasonably understood by a patient who does not possess special knowledge regarding hospital or health system facility fee charges.

(f) (1) For nonemergency care, if a patient’s appointment is scheduled to occur ten or more days after the appointment is made, such written notice shall be sent to the patient by first class mail, encrypted electronic mail or a secure patient Internet portal not less than three days after the appointment is made. If an appointment is scheduled to occur less than ten days after the appointment is made or if the patient arrives without an appointment, such notice shall be hand-delivered to the patient when the patient arrives at the hospital-based facility.

(2) For emergency care, such written notice shall be provided to the patient as soon as practicable after the patient is stabilized in accordance with the federal Emergency Medical Treatment and Active Labor Act, 42 USC 1395dd, as amended from time to time, or is determined not to have an emergency medical condition and before the patient leaves the hospital-based facility. If the patient is unconscious, under great duress or for any other reason unable to read the notice and understand and act on his or her rights, the notice shall be provided to the patient’s representative as soon as practicable.

(g) Subsections (b) to (f), inclusive, of this section shall not apply if a patient is insured by Medicare or Medicaid or is receiving services under a workers’ compensation plan established to provide medical services pursuant to chapter 568.

(h) A hospital-based facility shall prominently display written notice in locations that are readily accessible to and visible by patients, including patient waiting areas, stating that: (1) The hospital-based facility is part of a hospital or health system, and (2) if the hospital-based facility charges a facility fee, the patient may incur a financial liability greater than the patient would incur if the hospital-based facility was not hospital-based.

(i) A hospital-based facility shall clearly hold itself out to the public and payers as being hospital-based, including, at a minimum, by stating the name of the hospital or health system in its signage, marketing materials, Internet web sites and stationery.

(j) (1) On and after January 1, 2016, if any transaction, as described in subsection (c) of section 19a-486i, results in the establishment of a hospital-based facility at which facility fees will likely be billed, the hospital or health system, that is the purchaser in such transaction shall, not later than thirty days after such transaction, provide written notice, by first class mail, of the transaction to each patient served within the previous three years by the health care facility that has been purchased as part of such transaction.

(2) Such notice shall include the following information:

(A) A statement that the health care facility is now a hospital-based facility and is part of a hospital or health system;

(B) The name, business address and phone number of the hospital or health system that is the purchaser of the health care facility;

(C) A statement that the hospital-based facility bills, or is likely to bill, patients a facility fee that may be in addition to, and separate from, any professional fee billed by a health care provider at the hospital-based facility;

(D) (i) A statement that the patient’s actual financial liability will depend on the professional medical services actually provided to the patient, and (ii) an explanation that the patient may incur financial liability that is greater than the patient would incur if the hospital-based facility were not a hospital-based facility;

(E) The estimated amount or range of amounts the hospital-based facility may bill for a facility fee or an example of the average facility fee billed at such hospital-based facility for the most common services provided at such hospital-based facility; and

(F) A statement that, prior to seeking services at such hospital-based facility, a patient covered by a health insurance policy should contact the patient’s health insurer for additional information regarding the hospital-based facility fees, including the patient’s potential financial liability, if any, for such fees.

(3) A copy of the written notice provided to patients in accordance with this subsection shall be filed with the Office of Health Care Access. Said office shall post a link to such notice on its Internet web site.

(4) A hospital, health system or hospital-based facility shall not collect a facility fee for services provided at a hospital-based facility that is subject to the provisions of this subsection from the date of the transaction until at least thirty days after the written notice required pursuant to this subsection is mailed to the patient or a copy of such notice is filed with the Office of Health Care Access, whichever is later. A violation of this subsection shall be considered an unfair trade practice pursuant to section 42-110b.

(k) Notwithstanding the provisions of this section, on and after January 1, 2017, no hospital, health system or hospital-based facility shall collect a facility fee for (1) outpatient health care services that use a current procedural terminology evaluation and management code and are provided at a hospital-based facility, other than a hospital emergency department, located off-site from a hospital campus, or (2) outpatient health care services, other than those provided in an emergency department located off-site from a hospital campus, received by a patient who is uninsured of more than the Medicare rate. Notwithstanding the provisions of this subsection, in circumstances when an insurance contract that is in effect on July 1, 2016, provides reimbursement for facility fees prohibited under the provisions of this section, a hospital or health system may continue to collect reimbursement from the health insurer for such facility fees until the date of expiration of such contract. A violation of this subsection shall be considered an unfair trade practice pursuant to chapter 735a.

(l) (1) Each hospital and health system shall report not later than July 1, 2016, and annually thereafter to the Commissioner of Public Health concerning facility fees charged or billed during the preceding calendar year. Such report shall include (A) the name and location of each facility owned or operated by the hospital or health system that provides services for which a facility fee is charged or billed, (B) the number of patient visits at each such facility for which a facility fee was charged or billed, (C) the number, total amount and range of allowable facility fees paid at each such facility by Medicare, Medicaid or under private insurance policies, (D) for each facility, the total amount of revenue received by the hospital or health system derived from facility fees, (E) the total amount of revenue received by the hospital or health system from all facilities derived from facility fees, (F) a description of the ten procedures or services that generated the greatest amount of facility fee revenue and, for each such procedure or service, the total amount of revenue received by the hospital or health system derived from facility fees, and (G) the top ten procedures for which facility fees are charged based on patient volume. For purposes of this subsection, “facility” means a hospital-based facility that is located outside a hospital campus.

(2) The commissioner shall publish the information reported pursuant to subdivision (1) of this subsection, or post a link to such information, on the Internet web site of the Office of Health Care Access.

(P.A. 14-145, S. 1, 2; P.A. 15-146, S. 13.)

History: P.A. 15-146 added new Subsec. (d) re billing statements that include facility fee, redesignated existing Subsecs. (d) to (h) as Subsecs. (e) to (i), added Subsec. (j) re transaction that results in establishment of hospital-based facility at which facility fees will likely be billed, added Subsec. (k) re when collection of facility fees is prohibited, added Subsec. (l) re annual report, and made conforming changes.



Section 19a-508d - Health care provider referral to affiliated health care provider. Notice to patients.

Each health care provider that refers a patient to another health care provider who is not a member of the same partnership, professional corporation or limited liability company formed to render professional services but is affiliated with the referring health care provider shall notify the patient, in writing, that the health care providers are affiliated. Such notice shall also (1) inform the patient that the patient is not required to see the provider to whom he or she is referred and that the patient has a right to seek care from the health care provider chosen by the patient, and (2) provide the patient with the Internet web site and toll-free telephone number of the patient’s health carrier to obtain information regarding in-network health care providers and estimated out-of-pocket costs for the referred service. A health care provider is not required to provide notice to a patient pursuant to this section if the health care provider otherwise provides substantially similar notice to patients pursuant to federal law. For purposes of this section, “affiliated” means a relationship between two or more health care providers that permits the health care providers to negotiate jointly or as a member of the same group of health care providers with third parties over rates for professional medical services.

(P.A. 15-146, S. 15.)



Section 19a-509 - (Formerly Sec. 19-590a). Hospital and nursing home admission forms. Hospital bills. Utility charges for nursing home patients.

(a) All hospitals and all nursing homes shall include on their admission forms a question as to whether a person is a veteran or the spouse of a veteran. All hospitals shall include on their admission forms a conspicuous notice that a self-pay patient may, upon request, receive a copy of the hospital charges related to such patient. Such admission forms shall also include a conspicuous notice specifying the name and contact information of a person whom the patient may contact to request a copy of the hospital charges related to the patient.

(b) All hospitals shall include in their bills to patients, and to third party payors unless previously furnished, (1) an explanation of any items identified by any code or by initials, and (2) the hospital's cost-to-charge ratio. Upon request by a self-pay patient, a hospital shall provide such patient with an itemized bill not later than thirty days after the date of such request. Such itemized bill shall identify, in plain language pursuant to chapter 742, each individual service, supply or medication provided to the patient by the hospital and the specific charge for such service, supply or medication.

(c) No nursing home may bill a patient or third party payor an amount for telephone service, community antenna television service or other telecommunications service, which amount includes a surcharge or administrative fee or which otherwise exceeds the amount paid by the nursing home to provide such service.

(P.A. 77-48; P.A. 86-14; P.A. 99-87, S. 1, 2; P.A. 02-92, S. 3; P.A. 16-95, S. 5.)

History: Sec. 19-590a transferred to Sec. 19a-509 in 1983; P.A. 86-14 inserted new provision re inclusion of veteran status question on hospital forms as Subsec. (a) and designated prior provision as Subsec. (b); P.A. 99-87 added new Subsec. (c) re utility charges for nursing home patients, effective July 1, 1999; P.A. 02-92 amended Subsec. (a) to require hospitals to include on admission forms conspicuous notices re self-pay patients, and amended Subsec. (b) to require hospitals to provide self-pay patients with an itemized bill and to specify contents of such bill, effective July 1, 2002; P.A. 16-95 amended Subsec. (b) by designating existing provision re explanation of items identified by code or initials as Subdiv. (1) and adding Subdiv. (2) re cost-to-charge ratio.



Section 19a-509a - Audits of hospital bills. Charges.

(a) No hospital shall charge payers which are health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act, a fee for an audit to verify that charges are correct and that services were actually performed, provided the amount of the charges is ten thousand dollars or more and one hundred per cent of the charges, excluding any applicable coinsurance and deductibles, is paid on or before the tenth business day after receipt of the bill by the payer in accordance with the terms of the patient's health insurance coverage agreement. If the amount of the charges is less than ten thousand dollars and one hundred per cent of the charges, excluding any applicable coinsurance and deductibles, is paid on or before the tenth business day after receipt of the bill by the payer, a fee, not to exceed two per cent of the amount of the total bill, may be charged for the audit.

(b) Upon receipt of a written audit request pursuant to an agreement between the hospital and the payer or the provisions of subsection (a) of this section, a hospital shall, within thirty days of the request or within thirty days of receipt by the hospital of any patient authorization required prior to the release of records or information, whichever is later, provide a detailed itemization of charges to the patient and make available all medical records and supporting documentation at no cost to the party conducting the audit except as provided in subsection (a) of this section and a reasonable fee for photocopying and mailing. Within fifteen days after receipt of the audit report, which shall be in writing and set forth in detail the findings of the auditor, the hospital shall respond to the auditor. If the hospital fails to respond, the audit findings shall be deemed correct and any required adjustments to the charges or payments shall be made by the payer or hospital. Any balance due or refund owed shall be remitted within twenty days.

(c) If a dispute arises which the parties are unable to resolve within thirty days of the receipt of the audit findings, the dispute shall be immediately submitted to arbitration to be conducted by the American Arbitration Association. The cost of arbitration shall be borne equally by the parties to the dispute.

(d) When an audit request is submitted in accordance with an agreement between the hospital and the payer or the provisions of subsection (a) of this section, the hospital shall not issue, in any form, bills to the patient, nor initiate self-pay collection efforts until the audit is complete and the charges are determined to be correct either by mutual agreement of the parties or arbitration. If a balance is due to the hospital and it is not paid within twenty days, collection efforts may be initiated.

(e) As used in this section “hospital” means a hospital included within the definition of health care facilities or institutions under section 19a-630 and licensed as a short-term general hospital by the Department of Public Health, including John Dempsey Hospital of The University of Connecticut Health Center.

(P.A. 91-267; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-288, S. 78, 79.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-288 made technical changes in Subsecs. (b) and (d), effective July 13, 2005.



Section 19a-509b - Hospital bed funds.

(a) As used in this section, (1) “hospital bed fund” means any gift of money, stock, bonds, financial instruments or other property made by any donor for the purpose of establishing a fund to provide medical care, including, but not limited to, inpatient or outpatient care, to patients at a hospital. A hospital bed fund may be established by inter vivos gift, bequest, subscription, solicitation, dedication or any other means; (2) “hospital” means hospital as defined in section 19a-490; (3) “collection agent” means any person, either employed by or under contract to, a hospital, who is engaged in the business of collecting payment from consumers for medical services provided by the hospital, and includes, but is not limited to, attorneys performing debt collection activities.

(b) (1) Each hospital which holds or administers one or more hospital bed funds shall post or cause to be posted in a conspicuous public place in each patient admitting location, including, but not limited to, the admissions office, emergency room, social services department and patient accounts or billing office, information in English and Spanish regarding the availability of its hospital bed funds, in plain language in a forty-eight to seventy-two point type size. Such information shall include: (A) Notification of the existence of hospital bed funds and the hospital's program to administer them and (B) the person to contact for application information.

(2) Each hospital which has a hospital bed fund shall train staff, including but not limited to, hospital social workers, discharge planners and billing personnel concerning the existence of such fund, the eligibility requirements and the procedures for application.

(c) Each hospital that holds or administers one or more hospital bed funds shall make available in a place and manner allowing individual members of the public to easily obtain it, a one-page summary in English and Spanish describing hospital bed funds and how to apply for them. The summary shall also describe any other policies regarding the provision of charity care and reduced cost services for the indigent as reported by the hospital to the Office of Health Care Access division of the Department of Public Health pursuant to section 19a-649 and shall clearly distinguish hospital bed funds from other sources of financial assistance. The summary shall include notification that the patient is entitled to reapply upon rejection, and that additional funds may become available on an annual basis. The summary shall be available in the patient admissions office, emergency room, social services department and patient accounts or billing office, and from any collection agent. If during the admission process or during its review of the financial resources of the patient, the hospital reasonably believes the patient will have limited funds to pay for any portion of the patient's hospitalization not covered by insurance, the hospital shall provide the summary to each such patient.

(d) Each hospital which holds or administers one or more hospital bed funds shall require its collection agents to include a summary as provided in subsection (c) of this section in all bills and collection notices sent by such collection agents.

(e) Applicants for assistance from hospital bed funds shall be notified in writing of any award or any rejection and the reason for such rejection. Patients who cannot pay any outstanding medical bill at the hospital shall be allowed to apply or reapply for hospital bed funds.

(f) Each hospital which holds or administers one or more hospital bed funds shall maintain and annually compile, at the end of the fiscal year of the hospital, the following information: (1) The number of applications for hospital bed funds; (2) the number of patients receiving hospital bed fund grants and the actual dollar amounts provided to each patient from such fund; (3) the fair market value of the principal of each individual hospital bed fund, or the principal attributable to each bed fund if held in a pooled investment; (4) the total earnings for each hospital bed fund or the earnings attributable to each hospital bed fund; (5) the dollar amount of earnings reinvested as principal if any; and (6) the dollar amount of earnings available for patient care. The information compiled pursuant to this subsection shall be permanently retained by the hospital and made available to the Office of Health Care Access upon request.

(P.A. 91-348, S. 1–5; P.A. 95-257, S. 39, 58; P.A. 03-266, S. 2; P.A. 07-149, S. 1; P.A. 10-179, S. 106.)

History: P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; (Revisor's note: In 2001 references to “Department of Social Services” in Subsecs. (b) and (c) were changed editorially by the Revisors to “social services department” in order to reflect the original language contained in P.A. 91-348 and to correct a codification error); P.A. 03-266 amended Subsec. (a) by specifying medical care includes inpatient and outpatient care and adding Subdiv. (3) defining “collection agent”, amended Subsecs. (b) and (c) to require bed fund summary to be in English and Spanish, adding required elements of summary in Subsec. (c), added new Subsec. (d) re summary to be included in bills sent by collection agent, redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f) and made conforming and technical changes; P.A. 07-149 amended Subsec. (c) to substitute provision re charity care for free care re policies for the indigent and make a technical change, effective July 1, 2007; P.A. 10-179 amended Subsec. (c) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”.

Hospital bed funds statute cited. 44 CS 274.



Section 19a-509c - Prescription orders in health care facilities.

In a facility licensed pursuant to this chapter, a physician assistant, advanced practice registered nurse, registered nurse or licensed practical nurse may, except with respect to an order for schedule II controlled substances, reduce to writing the oral or written order of a prescribing practitioner, as defined in section 20-571, and transmit the order to a pharmacy licensed under sections 20-570 to 20-625, inclusive. Such transmitted order shall contain the name of the prescribing practitioner and shall be treated as a written prescription for purposes of sections 20-570 to 20-625, inclusive.

(P.A. 91-27, S. 1; P.A. 95-264, S. 48.)

History: P.A. 95-264 made technical changes.



Section 19a-509d - Transcription and execution of verbal medication orders.

When a physician or other authorized prescriber conveys a medication order to a licensed pharmacist by verbal means for a patient in a health care facility licensed pursuant to this chapter, or for a client in a facility operated or licensed by the Department of Developmental Services, such order shall be received and immediately committed to writing in the patient's or client's chart by the pharmacist. Any order so written may be acted upon by the facility's nurses and physician assistants with the same authority as if the order were received directly from the prescriber. Any order conveyed in this manner shall be countersigned by the prescriber within twenty-four hours unless otherwise provided by state or federal law or regulations.

(P.A. 91-75; P.A. 94-124, S. 2; P.A. 07-73, S. 2(a).)

History: P.A. 94-124 made section applicable to facilities of the department of mental retardation; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 19a-509e - (Formerly Sec. 17a-661). Referrals required for certain patients showing symptoms of substance abuse.

Each hospital shall establish and implement, on or before October 1, 1992, a protocol whereby each patient who shows symptoms of substance abuse, shall be provided with informational referrals to (1) entitlement programs for which the patient may be eligible; (2) area substance abuse treatment programs; and (3) appropriate community-based support services.

(P.A. 90-183, S. 3; P.A. 91-197.)

History: P.A. 91-197 amended section to require hospitals to establish and implement a protocol by October 1, 1992, to provide patients with information regarding referrals for substance abuse treatment; Sec. 17a-661 transferred to Sec. 19a-509e in 1995.



Section 19a-509f - Prohibited utility charges to residents of residential care homes, nursing homes and rest homes.

(a) No telephone company, telecommunications company, certified telecommunications provider, community antenna television company, certified competitive video service provider or holder of a certificate of cable franchise authority, all as defined in section 16-1, shall charge an installation fee to a resident of a residential care home, nursing home or rest home, as defined in section 19a-490, when such resident moves from one room in such home to another room in such home. Any violation of this subsection shall not constitute an unfair or deceptive trade practice under section 42-110b.

(b) No owner or operator of a residential care home, nursing home or rest home, as defined in section 19a-490, shall charge any resident of such home a fee for the installation of telecommunication or community antenna television service, as defined in section 12-407, when such resident moves from one room in such home to another room in such home.

(P.A. 08-115, S. 1, 2; P.A. 10-32, S. 75.)

History: P.A. 10-32 made technical changes, effective May 10, 2010.



Section 19a-510 - (Formerly Sec. 19-590b). Reporting of burns.

Section 19a-510 is repealed.

(P.A. 77-197; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-38, S. 1, 2.)



Section 19a-510a - Reporting of treatment for burn injuries or injuries resulting from use of fireworks.

(a) The attending physician, the director of a health care institution, his designee, or any health care provider shall report the provision of treatment for (1) a second or third degree burn to five per cent or more of the body, (2) any burn to the upper respiratory tract, (3) laryngeal edema due to the inhalation of superheated air, (4) each case of a burn injury which is likely to or may result in death, and (5) any injury resulting from the use of fireworks, immediately, by telephone, to the local fire marshal of the jurisdiction where the incident which caused the burn occurred, and within forty-eight hours, in writing, to the Office of the State Fire Marshal on forms provided by that office. The office shall compile the information and publish a statistical abstract to be submitted annually to local fire marshals and the General Assembly.

(b) Nothing in this section shall be construed to remove the primary responsibility for fire investigations from the appropriate local jurisdiction.

(c) For purposes of this section “health care provider” means any person, corporation, facility or institution licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his employment.

(P.A. 87-392, S. 1, 2; P.A. 03-231, S. 5; P.A. 13-32, S. 15.)

History: P.A. 03-231 added Subsec. (a)(5) requiring the reporting of treatment for any injury resulting from the use of fireworks, effective July 9, 2003; P.A. 13-32 amended Subsec. (a) to delete provision re report sent to Bureau of State Fire Marshal and Safety Services, require Office of the State Fire Marshal to compile information and publish abstract, and make a technical change, effective July 1, 2013.



Section 19a-511 - (Formerly Sec. 19-591). Nursing home administrators to supervise homes. Definitions.

As used in sections 19a-511 to 19a-520, inclusive, “nursing home” means an institution licensed under this chapter and “nursing home administrator” means the person in general administrative charge of a nursing home. All nursing homes licensed under this chapter shall be under the supervision of a licensed nursing home administrator.

(1969, P.A. 754, S. 1, 2; P.A. 81-472, S. 132, 159.)

History: Sec. 19-42a transferred to Sec. 19-591 in 1977; P.A. 81-472 removed Subdiv. indicators and deleted definition of “board”, i.e. board of licensure of nursing home administrators; Sec. 19-591 transferred to Sec. 19a-511 in 1983.

Cited. 25 CA 177.



Section 19a-512 - (Formerly Sec. 19-593). Licensure by examination. Minimum requirements.

(a) In order to be eligible for licensure by examination pursuant to sections 19a-511 to 19a-520, inclusive, a person shall submit an application, together with a fee of two hundred dollars, and proof satisfactory to the Department of Public Health that he (1) is physically and emotionally capable of administering a nursing home; (2) has satisfactorily completed a program of instruction and training, including residency training which meets the requirements of subsection (b) of this section and which is approved by the Commissioner of Public Health; and (3) has passed an examination prescribed and administered by the Department of Public Health designed to test the applicant's knowledge and competence in the subject matter referred to in subsection (b) of this section. Passing scores shall be established by the department.

(b) Minimum education and training requirements for applicants for licensure are as follows:

(1) Each person other than an applicant for renewal, applying prior to February 1, 1985, shall have completed: (A) A program so designed as to content and so administered as to present sufficient knowledge of the needs to be properly served by nursing homes, laws and regulations governing the operation of nursing homes and the protection of the interest of patients therein and the elements of good nursing home administration, or presented evidence satisfactory to the Department of Public Health of sufficient education and training in the foregoing fields; and (B) a one-year residency period under the joint supervision of a duly licensed nursing home administrator in an authorized nursing home and an accredited institution of higher education, approved by said department, which period may correspond to one academic year in such accredited institution. The supervising administrator shall submit such reports as may be required by the department on the performance and progress of such administrator-in-training, on forms provided by the department. This subdivision shall not apply to any person who has successfully completed a program of study for a master's degree in nursing home administration or in a related health care field and who has been awarded such degree from an accredited institution of higher learning.

(2) Each such person applying on or after February 1, 1985, in addition to the requirements of subdivision (1) of this subsection, shall either (A) have a baccalaureate degree in any area and have completed a course in long-term care administration approved by the department, or (B) have a master's degree in long-term care administration or in a related health care field approved by the commissioner.

(3) Each such person applying on or after November 1, 2014, in addition to the requirements of subdivisions (1) and (2) of this subsection, shall have completed training in Alzheimer's disease and dementia symptoms and care.

(c) Notwithstanding the provisions of subsection (b) of this section, the Department of Public Health shall renew the license of any person licensed as a nursing home administrator on July 1, 1983.

(1969, P.A. 754, S. 5; 1972, P.A. 127, S. 36; P.A. 77-287, S. 2; 77-574, S. 1, 6; P.A. 80-484, S. 6, 176; P.A. 83-263, S. 1, 4; P.A. 84-135, S. 1, 3; P.A. 89-251, S. 70, 203; 89-350, S. 19, 21; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-217, S. 80; June Sp. Sess. P.A. 09-3, S. 178; P.A. 14-194, S. 5.)

History: 1972 act changed applicable age from 21 to 18 reflecting changed age of majority; Sec. 19-42c transferred to Sec. 19-593 in 1977; P.A. 77-287 changed language, added proviso re residency periods, replaced semiannual reports with reports “as may be required by the board” and updated obsolete date reference; P.A. 77-574 increased application fee from $25 to $50; P.A. 80-484 replaced “board”, i.e. board of licensure of nursing home administrators, with department and commissioner of health services and provided that department establish passing scores; Sec. 19-593 transferred to Sec. 19a-512 in 1983; P.A. 83-263 amended Subsec. (a) to add residency training to the required program of instruction and training and deleted existing program requirements and added Subsecs. (b) and (c) to add new license requirements; P.A. 84-135 amended Subsecs. (b) and (c) to change July 1, 1985, to February 1, 1985, in Subdivs. (1) and (2), and to add the requirement for a master's degree for applicants after February 1, 1985, and excepted from the provisions of Subsec. (b) all applicants for renewal who were licensed on July 1, 1983; P.A. 89-251 increased fee in Subsec. (a) from $50 to $100; P.A. 89-350 amended Subsec. (b)(1) by removing language requiring the administrator-in-training to register with the department and (b)(2) by removing requirement that the person apply prior to July 1, 1987, by changing requirement to “either (A) or (B)” rather than “(A) and (B)” and removing requirement in (B) that the master's degree be obtained prior to July 1, 1994, and deleted obsolete subdivisions; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-217 made technical changes in Subsec. (b)(2), effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200; P.A. 14-194 amended Subsec. (b) to add Subdiv. (3) re training in Alzheimer's disease and dementia symptoms and care, effective November 1, 2014.



Section 19a-513 - (Formerly Sec. 19-594). Licensure by endorsement.

In order to be eligible for licensure by endorsement pursuant to sections 19a-511 to 19a-520, inclusive, a person shall submit an application for endorsement licensure on a form provided by the department, together with a fee of two hundred dollars, and meet the following requirements: (1) Hold a current license in good standing as a nursing home administrator in another state that was issued on the basis of holding, at a minimum, a baccalaureate degree and having passed the examination required for licensure in such state; (2) have practiced as a licensed nursing home administrator for not less than twelve months within the twenty-four-month period preceding the date of the application; and (3) have received training or education in long-term care, including, but not limited to, Alzheimer's disease and dementia symptoms and care or have certified, in writing, agreement to receive such training or education not later than one hundred twenty days after license issuance. No license shall be issued under this section to any applicant against whom disciplinary action is pending or who is the subject of an unresolved complaint.

(1969, P.A. 754, S. 6; P.A. 80-484, S. 7, 176; P.A. 89-251, S. 71, 203; May Sp. Sess. P.A. 92-6, S. 16, 117; June Sp. Sess. P.A. 09-3, S. 179; P.A. 10-117, S. 17; P.A. 14-194, S. 6.)

History: Sec. 19-42d transferred to Sec. 19-594 in 1977; P.A. 80-484 replaced “board”, i.e. licensure board for nursing home administrators with “department”, i.e. health services department, added Subdiv. (3) and prohibited issuance of license to person against whom disciplinary action is pending or who is subject of unresolved complaint; Sec. 19-594 transferred to Sec. 19a-513 in 1983; P.A. 89-251 increased the fee from $25 to $50; May Sp. Sess. P.A. 92-6 raised fee to $100; June Sp. Sess. P.A. 09-3 increased fee from $100 to $200; P.A. 10-117 deleted former Subdiv. (1), redesignated existing Subdiv. (2) as Subdiv. (1) and amended same to provide that license shall be current, in good standing and issued on basis of having, at minimum, a baccalaureate degree and having passed an examination required for licensure in other state, deleted former Subdiv. (3) and added new Subdiv. (2) re having practiced as licensed nursing home administrator in other state for not less than 12 months in the 24-month period preceding date of application; P.A. 14-194 added Subdiv. (3) re long-term care training or education, effective November 1, 2014.



Section 19a-514 - (Formerly Sec. 19-595). Issuance of administrator's license. Nontransferable.

The Commissioner of Public Health shall issue a license as a nursing home administrator to any applicant meeting the requirements for licensure as specified in sections 19a-511 to 19a-520, inclusive. A nursing home administrator's license shall be nontransferable.

(1969, P.A. 754, S. 3; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 146, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42e transferred to Sec. 19-595 in 1977; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-484 deleted reference to board of licensure's approval of applicant's qualifications; Sec. 19-595 transferred to Sec. 19a-514 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-515 - (Formerly Sec. 19-596). License renewal. Continuing education requirement.

(a) Each nursing home administrator’s license issued pursuant to the provisions of sections 19a-511 to 19a-520, inclusive, shall be renewed once every two years, in accordance with section 19a-88, except for cause, by the Department of Public Health, upon forms to be furnished by said department and upon the payment to said department, by each applicant for license renewal, of the sum of two hundred five dollars. Each such fee shall be remitted to the Department of Public Health on or before the date prescribed under section 19a-88. Such renewals shall be granted unless said department finds the applicant has acted or failed to act in such a manner or under such circumstances as would constitute grounds for suspension or revocation of such license.

(b) Each licensee shall complete a minimum of forty hours of continuing education every two years, including, but not limited to, training in Alzheimer’s disease and dementia symptoms and care. Such two-year period shall commence on the first date of renewal of the licensee’s license after January 1, 2004. The continuing education shall be in areas related to the licensee’s practice. Qualifying continuing education activities are courses offered or approved by the Connecticut Association of Healthcare Facilities, LeadingAge Connecticut, Inc., the Connecticut Assisted Living Association, the Connecticut Alliance for Subacute Care, Inc., the Connecticut Chapter of the American College of Health Care Administrators, the Association For Long Term Care Financial Managers, the Alzheimer’s Association or any accredited college or university, or programs presented or approved by the National Continuing Education Review Service of the National Association of Boards of Examiners of Long Term Care Administrators, or by federal or state departments or agencies.

(c) Each licensee shall obtain a certificate of completion from the provider of the continuing education for all continuing education hours that are successfully completed and shall retain such certificate for a minimum of three years. Upon request by the department, the licensee shall submit the certificate to the department. A licensee who fails to comply with the continuing education requirements shall be subject to disciplinary action pursuant to section 19a-517.

(d) The continuing education requirements shall be waived for licensees applying for licensure renewal for the first time. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements for a specific period of time or may grant the licensee an extension of time in which to fulfill the requirements.

(1969, P.A. 754, S. 9; P.A. 77-287, S. 3; 77-574, S. 2, 6; 77-614, S. 323, 610; P.A. 80-484, S. 8, 176; P.A. 89-251, S. 72, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-118, S. 4; June 30 Sp. Sess. P.A. 03-3, S. 20; P.A. 04-221, S. 18; P.A. 05-272, S. 32; P.A. 06-196, S. 211; P.A. 08-184, S. 16; June Sp. Sess. P.A. 09-3, S. 180; P.A. 12-197, S. 14; P.A. 14-194, S. 7; P.A. 15-244, S. 113; June Sp. Sess. P.A. 15-5, S. 474.)

History: Sec. 19-42f transferred to Sec. 19-596 in 1977; P.A. 77-287 required proof of completion of required continuing education courses for license renewal; P.A. 77-574 required annual renewal rather than biennial renewal in odd-numbered years and raised fee from $10 to $25; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 made renewals in accordance with Sec. 14-95 and replaced “board”, i.e. licensure board with “department”, i.e. health services department; Sec. 19-596 transferred to Sec. 19a-515 in 1983; P.A. 89-251 increased the renewal fee from $25 to $50; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-118 designated existing provisions as Subsec. (a) and deleted provisions therein re regulations for continuing education requirements, and added Subsecs. (b) to (d) re continuing education requirements; June 30 Sp. Sess. P.A. 03-3 changed license renewal from annually to biennially, and made conforming changes to renewal fee and continuing education requirements, effective January 1, 2004; P.A. 04-221 amended Subsec. (b) by changing commencement date for two-year period from October 1, 2004 to January 1, 2004, and making a technical change, effective June 8, 2004; P.A. 05-272 amended Subsec. (b) by including courses offered by the Association for Long Term Care Financial Managers in the list of qualifying continuing education activities; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 08-184 amended Subsec. (b) by adding the Connecticut Assisted Living Association and Connecticut Alliance for Subacute Care, Inc. to entities that offer or approve continuing education courses; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase renewal fee from $100 to $200; P.A. 12-197 amended Subsec. (b) by replacing reference to Connecticut Association of Not-For-Profit Providers for the Aging with reference to LeadingAge Connecticut, Inc; P.A. 14-194 amended Subsec. (b) to add provision re training in Alzheimer’s disease and dementia symptoms and care and to add reference to the Alzheimer’s Association; P.A. 15-244 amended Subsec. (a) to increase renewal fee from $200 to $205, effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 113, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015.



Section 19a-516 - (Formerly Sec. 19-597). Temporary license.

Section 19a-516 is repealed.

(1969, P.A. 754, S. 8; P.A. 83-263, S. 3, 4.)



Section 19a-517 - (Formerly Sec. 19-598). Unacceptable conduct. Notice. Hearing. Revocation or suspension of license. Appeal.

(a) The Department of Public Health shall have jurisdiction to hear all charges of unacceptable conduct brought against any person licensed to practice as a nursing home administrator and, after holding a hearing, written notice of which shall be given to such person, said department, if it finds that any grounds for action by the department enumerated in subsection (b) of this section exist, may take any of the actions set forth in section 19a-17. Such notice shall be given, and such hearing conducted, as provided in the regulations adopted by the Commissioner of Public Health. Any person aggrieved by the finding of the department may appeal therefrom in accordance with the provisions of section 4-183, and such appeal shall have precedence over nonprivileged cases in respect to order of trial.

(b) The department may take action under section 19a-17 for any of the following reasons: (1) The license holder has employed or knowingly cooperated in fraud or material deception in order to obtain his license or has engaged in fraud or material deception in the course of professional services or activities; (2) the license holder is suffering from physical or mental illness, emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process, or is suffering from the abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (3) illegal, incompetent or negligent conduct in his practice; (4) violation of any provision of state or federal law governing the license holder's practices within a nursing home; or (5) violation of any provision of this chapter or any regulation adopted hereunder. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is being investigated. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1969, P.A. 754, S. 10; P.A. 76-436, S. 377, 681; P.A. 77-603, S. 70, 125; 77-614, S. 473, 610; P.A. 80-484, S. 9, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 09-232, S. 2; P.A. 10-18, S. 11.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; Sec. 19-42h transferred to Sec. 19-598 in 1977; P.A. 77-603 replaced previous appeal provisions with statement that appeals to be made in accordance with Sec. 4-183; P.A. 77-614 allowed revocation or suspension of license, etc. for violations of chapter or regulations, provided that notice be given and hearing conducted pursuant to adopted regulations and substituted department of health for department of health services, effective January 1, 1979; P.A. 80-484 replaced “board”, i.e. licensing board, with department of health services as hearing authority, deleted provision re grounds for action to revoke, etc., now contained in newly added Subsec. (b) in greater detail and deleted provision re notification of department made obsolete by transfer of hearing power; Sec. 19-598 transferred to Sec. 19a-517 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 09-232 amended Subsec. (b) by adding new Subdiv. (4) re disciplinary action based on violation of state or federal law governing license holder's practices within a nursing home and redesignating existing Subdiv. (4) as Subdiv. (5); P.A. 10-18 made a technical change in Subsec. (b)(3).

Cited. 4 CA 544.



Section 19a-518 - (Formerly Sec. 19-599). Penalty.

No person shall act as a nursing home administrator unless such person has been licensed as a nursing home administrator under the provisions of sections 19a-511 to 19a-520, inclusive. Any person who violates this section or who wilfully makes false representation to the Department of Public Health shall be fined not more than five hundred dollars or imprisoned not more than six months or both. The department shall cause to be presented, to the prosecuting officer having jurisdiction, evidence of any violation of any provision of said sections.

(1969, P.A. 754, S. 11; P.A. 82-472, S. 71, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42i transferred to Sec. 19-599 in 1977; P.A. 82-472 replaced references to board for licensure of nursing home administrators with references to health services department; Sec. 19-599 transferred to Sec. 19a-518 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-519 - (Formerly Sec. 19-600). Regulations. Programs of instruction and training.

(a) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, with respect to standards for: (1) Approval of institutions of higher education, (2) course or degree requirements, or both, for licensing and renewal of licenses, which requirements shall include, but not be limited to, nursing home administration, management behavior, financial management, business administration, psychosocial behavior, gerontology, Alzheimer's disease and dementia, (3) the residency training program, and (4) reinstatement of individuals who fail to renew their licenses upon expiration, as provided in section 19a-515, to carry out the provisions of sections 19a-511 to 19a-520, inclusive.

(b) The Commissioner of Public Health may make provision for one or more programs of instruction and training sufficient to meet the requirements of sections 19a-511 to 19a-520, inclusive, considering the accessibility of such programs to residents of this state, if he finds there are not a sufficient number of approved courses conducted in this state.

(1969, P.A. 754, S. 7; P.A. 77-287, S. 4; P.A. 82-472, S. 72, 183; P.A. 83-263, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 14-194, S. 8.)

History: Sec. 19-42j transferred to Sec. 19-600 in 1977; P.A. 77-287 made previous provisions Subsec. (b) and added Subsec. (a) re regulation power; P.A. 82-472 replaced references to licensing board with references to health services commissioner; Sec. 19-600 transferred to Sec. 19a-519 in 1983; P.A. 83-263 amended Subsec. (a) to add business administration to course or degree requirements; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 14-194 amended Subsec. (a) to add reference to Alzheimer's disease and dementia in Subdiv. (2) and make a technical change.



Section 19a-520 - (Formerly Sec. 19-601). Changes in regulations to meet federal requirements.

The Commissioner of Public Health may make such changes in the rules and regulations adopted under this chapter, as will enable them to conform with federal statutes and regulations relating to licensure of nursing home administrators, subject to the provisions of chapter 54.

(1969, P.A. 754, S. 12; P.A. 77-287, S. 5; 77-614, S. 474, 610; P.A. 82-472, S. 73, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42k transferred to Sec. 19-601 in 1977; P.A. 77-287 revised language, dropping reference to rule changes and made regulation changes subject to provisions of chapter 54; P.A. 77-614 transferred power to change rules and regulations to commissioner of health services, relegating board to advisory body and specifying rules and regulations under chapter, effective January 1, 1979; P.A. 82-472 deleted reference to licensing board's advisory role in changing rules and regulations; Sec. 19-601 transferred to Sec. 19a-520 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-521 - (Formerly Sec. 19-602). Nursing home facilities. Definitions.

As used in this section and sections 19a-522 to 19a-534a, inclusive, 19a-536 to 19a-539, inclusive, 19a-550 to 19a-554, inclusive, and 19a-562a, unless the context otherwise requires:

(1) “Nursing home facility” has the same meaning as provided in section 19a-490;

(2) “Department” means the Department of Public Health;

(3) “Commissioner” means the Commissioner of Public Health or the commissioner's designated representative; and

(4) “Residential care home” has the same meaning as provided in section 19a-490.

(P.A. 75-468, S. 1, 17; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 1, 8; P.A. 80-437, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; P.A. 99-176, S. 18, 24; P.A. 06-195, S. 28; P.A. 09-108, S. 1; P.A. 13-208, S. 24; P.A. 16-66, S. 7.)

History: P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; P.A. 79-467 removed Sec. 19-613 as section to which definitions apply; P.A. 80-437 added Secs. 19-623a and 19-623b as sections to which definitions apply; Sec. 19-602 transferred to Sec. 19a-521 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 99-176 deleted reference to Sec. 17b-406 and substituted “the commissioner's” for “his”, effective July 1, 1999; P.A. 06-195 replaced reference to Sec. 19a-534 with reference to Sec. 19a-534a; P.A. 09-108 added reference to Sec. 19a-562a, effective July 1, 2009; P.A. 13-208 designated existing provision defining “nursing home facility” as Subdiv. (1) and redefined said term, designated existing provision defining “department” as Subdiv. (2), designated existing provision defining “commissioner” as Subdiv. (3), added Subdiv. (4) re definition of “residential care home” and made technical changes, effective July 1, 2013; P.A. 16-66 amended Subdivs. (1) and (4) by redefining “nursing home facility” and “residential care home”, respectively.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.

Cited. 214 C. 321.

Cited. 25 CA 177.



Section 19a-521a - Dual inspections of chronic and convalescent nursing homes or rest homes with nursing supervision.

The Department of Public Health shall, whenever possible, conduct dual inspections of chronic and convalescent nursing homes or rest homes with nursing supervision when an inspection of such a facility is necessary for the purpose of the facility's maintaining state licensure and certification for participation in the Title XIX Medicaid program or the Title XVIII Medicare program, provided such dual inspections shall be conducted in not less than fifty per cent of such facilities. On and after January 1, 1993, the department shall conduct such dual inspections in not less than seventy per cent of such facilities. On and after June 3, 2003, such dual inspections shall not be disclosed to such facility before such inspection and shall be conducted on a random basis, as to date and time of day.

(June Sp. Sess. P.A. 91-8, S. 34, 63; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-92, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-92 added requirement that dual inspections be conducted on a random basis, effective June 3, 2003.



Section 19a-521b - Bed clearance of nursing home facilities.

In each licensed chronic and convalescent nursing home, chronic disease hospital associated with a chronic and convalescent nursing home, rest home with nursing supervision and residential care home, at least a three-foot clearance shall be provided at the sides and the foot of each bed.

(June Sp. Sess. P.A. 91-8, S. 35, 63; P.A. 97-112, S. 2.)

History: P.A. 97-112 replaced “home for the aged” with “residential care home”.



Section 19a-521c - Prescription drugs obtained through United States Department of Veterans Affairs prescription drug program or health plan by patients of nursing home facilities and residential care homes.

No nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, shall restrict any patient from obtaining prescription drugs through a prescription drug program or health plan offered by the United States Department of Veterans Affairs. If a nursing home facility or residential care home patient obtains prescription drugs through a prescription drug program or health plan offered by the United States Department of Veterans Affairs, the nursing home facility or residential care home may require such prescription drugs to be dispensed and administered according to such facility's or home's policies, provided such policies conform to applicable state and federal laws. At the request of a patient, such facility or home shall dispense and administer prescription drugs obtained through a prescription drug program or health plan operated by the United States Department of Veterans Affairs regardless of the form of the drugs' packaging. Nothing in this section shall prevent such facility or home from dispensing and administering to a patient prescription drugs that are obtained from sources other than a prescription drug program or health plan operated by the United States Department of Veterans Affairs when the patient requires such drugs before the drugs can be obtained from such drug program or health plan.

(P.A. 10-39, S. 1; P.A. 13-208, S. 32.)

History: P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-521d - Prescription drug formulary systems in nursing home facilities.

A medical director of a nursing home facility, as defined in section 19a-521, may establish protocols for a prescription drug formulary system in accordance with guidelines established by the American Society of Health-System Pharmacists and any applicable collaborative drug therapy management agreement, as described in section 20-631. The medical director of a nursing home facility that implements a prescription drug formulary system may make a substitution for a drug prescribed to a patient of the facility in accordance with the provisions of this section. Prior to making any substitution for a drug prescribed to a patient of the facility in accordance with the facility's protocols, the medical director, or the medical director's designee, shall notify the prescribing practitioner of the medical director's intention to make such substitution. If the prescribing practitioner does not authorize the medical director or the medical director's designee to make such substitution or objects to such substitution, the medical director, or the medical director's designee, shall not make the substitution. Notwithstanding the provisions of this section, a facility, when administering prescription drugs to a patient who receives benefits under a medical assistance program administered by the Department of Social Services, shall consider and administer prescription drugs to such patient in accordance with (1) the department's preferred drug list, developed in accordance with section 17b-274d, (2) prescription drug formularies under Medicare Part D, or (3) the patient's health insurance policy, as the medical director of the nursing home facility deems appropriate.

(P.A. 12-30, S. 1; P.A. 13-234, S. 153.)

History: P.A. 13-234 made a technical change in Subdiv. (1), effective July 1, 2013.



Section 19a-522 - (Formerly Sec. 19-603). Regulations concerning nursing home facilities' health, safety and welfare. Regulations concerning immunization against influenza and pneumococcal disease. Procedures for reimbursement by nursing home facilities and residential care homes.

(a) The commissioner shall adopt regulations, in accordance with chapter 54, concerning the health, safety and welfare of patients in nursing home facilities, classification of violations relating to such facilities, medical staff qualifications, record-keeping, nursing service, dietary service, personnel qualifications and general operational conditions. The regulations shall: (1) Assure that each patient admitted to a nursing home facility is protected by adequate immunization against influenza and pneumococcal disease in accordance with the recommendations of the National Advisory Committee on Immunization Practices, established by the Secretary of Health and Human Services; (2) specify that each patient be protected annually against influenza and be vaccinated against pneumonia in accordance with the recommendations of the National Advisory Committee on Immunization; and (3) provide appropriate exemptions for patients for whom such immunizations are medically contraindicated and for patients who object to such immunization on religious grounds.

(b) Nursing home facilities or residential care homes may not charge the family or estate of a deceased self-pay patient beyond the date on which such patient dies. Nursing home facilities or residential care homes shall reimburse the estate of a deceased self-pay patient, within sixty days after the death of such patient, for any advance payments made by or on behalf of the patient covering any period beyond the date of death. Interest, in accordance with subsection (a) of section 37-1, on such reimbursement shall begin to accrue from the date of such patient's death.

(P.A. 75-468, S. 7, 17; P.A. 87-81; P.A. 02-10, S. 1; P.A. 03-278, S. 74; P.A. 13-208, S. 33.)

History: Sec. 19-603 transferred to Sec. 19a-522 in 1983; P.A. 87-81 added Subsec. (b) re reimbursement procedures to estates of deceased self-pay patients; P.A. 02-10 amended Subsec. (a) by deleting reference to December 1, 1975, as the date by which the commissioner was to adopt regulations, and added regulation requirements for the immunization or vaccination against influenza and pneumococcal disease of each patient admitted to a nursing home facility and provided an exception where such immunizations are medically contraindicated or where the patient objects on religious grounds; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003; P.A. 13-208 amended Subsec. (b) by adding references to residential care homes, effective July 1, 2013.



Section 19a-522a - Chronic and convalescent nursing homes and rest homes with nursing supervision: Resident room and area temperature levels.

A chronic and convalescent nursing home or a rest home with nursing supervision may maintain temperatures in resident rooms and other areas used by residents at such facilities at levels that are lower than minimum temperature standards prescribed in the Public Health Code provided temperature levels at such facilities comply with the comfortable and safe temperature standards prescribed under federal law pursuant to 42 CFR 483.15(h)(6). In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 03-272, S. 1; P.A. 10-117, S. 63.)

History: P.A. 10-117 replaced former provisions re maximum and minimum temperatures with provisions permitting chronic and convalescent nursing home or rest home with nursing supervision to maintain resident room and area temperatures at level lower than that prescribed in Public Health Code provided temperature level complies with standards prescribed under federal law, effective July 1, 2010.



Section 19a-522b - Chronic and convalescent nursing homes and rest homes with nursing supervision: Preservation and maintenance of patient medical records. Electronic signatures.

(a) A chronic and convalescent nursing home or a rest home with nursing supervision shall preserve all patient medical records, irrespective of whether such records are in a printed or electronic format, for not less than seven years following the date of the patient's discharge from such facility or, in the case of a patient who dies at the facility, for not less than seven years following the date of death. A chronic and convalescent nursing home or rest home with nursing supervision may maintain all or any portion of a patient's medical record in an electronic format that complies with accepted professional standards for such medical records. The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(b) A chronic or convalescent nursing home or a rest home with nursing supervision may use electronic signatures for patient medical records, provided such chronic or convalescent nursing home or rest home with nursing supervision has written policies in place to maintain the privacy and security of such electronic signatures.

(P.A. 10-117, S. 65; P.A. 14-231, S. 10.)

History: P.A. 10-117 effective July 1, 2010; P.A. 14-231 designated existing provisions as Subsec. (a) and amended same by deleting reference to Sec. 19a-36, replacing provision re Public Health Code with provision re adoption of regulations and making technical changes, and added Subsec. (b) re electronic signatures.



Section 19a-522c - Chronic and convalescent nursing homes and rest homes with nursing supervision: In-service training.

(a) A nursing home administrator of a chronic and convalescent nursing home or a rest home with nursing supervision shall ensure that all facility staff receive annual in-service training in an area specific to the needs of the patient population at such facilities, including patients' fear of retaliation from employees or others. A nursing home administrator shall ensure that any person conducting the in-service training is familiar with needs of the patient population at the facility, provided such training need not be conducted by a qualified social worker or qualified social worker consultant. A nursing home administrator shall ensure that the in-service training in patients' fear of retaliation includes discussion of (1) patients' rights to file complaints and voice grievances, (2) examples of what might constitute or be perceived as employee retaliation against patients, and (3) methods of preventing employee retaliation and alleviating patients' fear of such retaliation.

(b) A nursing home administrator of a chronic and convalescent nursing home or a rest home with nursing supervision shall designate one staff person in each such home to review and make recommendations to the administrator concerning residents with dementia, including, but not limited to: (1) Factors which affect person-centered care, (2) wellness indicators, and (3) staff training programs for dementia care capability. The designated staff person shall monitor implementation of approved recommendations.

(c) A nursing home administrator of a chronic and convalescent nursing home or a rest home with nursing supervision shall ensure that all facility staff receive training upon employment and annually thereafter in Alzheimer's disease and dementia symptoms and care.

(d) In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code to implement the provisions of this section.

(P.A. 10-117, S. 71; P.A. 13-70, S. 2; P.A. 14-194, S. 1.)

History: P.A. 10-117 effective July 1, 2010; P.A. 13-70 added provisions re in-service training requirement in patients' fear of retaliation from employees or others; P.A. 14-194 designated existing provisions as Subsec. (a) and amended same to delete provision re amendment to Public Health Code, and added Subsec. (b) re staff person to make recommendations concerning residents with dementia, Subsec. (c) re training in Alzheimer's disease and dementia symptoms and care, and Subsec. (d) re amendment to Public Health Code.



Section 19a-522d - Chronic and convalescent nursing homes and rest homes with nursing supervision: Maximum time span between meals; bedtime nourishment.

A chronic and convalescent nursing home or a rest home with nursing supervision may extend the maximum time span between the patient's evening meal and breakfast from fourteen hours to sixteen hours provided such extension of the time span meets the requirements of 42 CFR 483.35(f)(4). A chronic and convalescent nursing home or a rest home with nursing supervision, when providing bedtime nourishment to patients as required by the Public Health Code, shall verbally offer such nourishment to patients and shall not be required to serve such nourishment to patients who decline such nourishment. In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 10-117, S. 77.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-522e - Chronic and convalescent nursing homes and rest homes with nursing supervision: Stretcher requirement.

A chronic and convalescent nursing home or a rest home with nursing supervision may provide one stretcher per floor irrespective of whether such floor contains multiple nursing units. In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 10-117, S. 78.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-522f - Chronic and convalescent nursing homes and rest homes with nursing supervision: Administration of peripherally inserted central catheter by IV therapy nurse or physician assistant.

(a) As used in this section:

(1) “Administer” means to initiate the venipuncture and deliver an IV fluid or IV admixture into the blood stream through a vein, and to monitor and care for the venipuncture site, terminate the procedure and record pertinent events and observations;

(2) “IV admixture” means an IV fluid to which one or more additional drug products have been added;

(3) “IV fluid” means sterile solutions of fifty milliliters or more, intended for intravenous infusion, but does not include blood and blood products;

(4) “IV therapy” means the introduction of an IV fluid or IV admixture into the blood stream through a vein for the purpose of correcting water deficit and electrolyte imbalances, providing nutrition, and delivering antibiotics and other therapeutic agents approved by a chronic and convalescent nursing home's or a rest home with nursing supervision's medical staff;

(5) “IV therapy program” means the overall plan by which a chronic and convalescent nursing home or a rest home with nursing supervision implements, monitors and safeguards the administration of IV therapy to patients; and

(6) “IV therapy nurse” means a registered nurse who is qualified by education and training and has demonstrated proficiency in the theoretical and clinical aspects of IV therapy to administer an IV fluid or IV admixture.

(b) An IV therapy nurse or a physician assistant licensed pursuant to section 20-12b, who is employed by, or operating under a contract to provide services in, a chronic and convalescent nursing home or a rest home with nursing supervision that operates an IV therapy program may administer a peripherally inserted central catheter as part of such facility's IV therapy program. The Department of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 11-40, S. 1; P.A. 13-208, S. 8.)

History: P.A. 13-208 amended Subsec. (b) by adding provision allowing licensed physician assistant to administer peripherally inserted central catheter.



Section 19a-522g - Chronic and convalescent nursing homes and rest homes with nursing supervision: Medical history and examination.

Each chronic and convalescent nursing home or rest home with nursing supervision shall complete a comprehensive medical history and medical examination for each patient upon the patient's admission and annually thereafter. The Commissioner of Public Health shall prescribe the medical examination requirements, including tests and procedures to be performed, in regulations adopted in accordance with the provisions of chapter 54. A urinalysis, including protein and glucose qualitative determination and microscopic examination, shall not be required as part of such facility's post-admission tests.

(P.A. 14-231, S. 13.)



Section 19a-523 - (Formerly Sec. 19-606). Injunction for violation.

(a) If, from the results of an inspection and investigation in accordance with section 19a-498, or upon receipt of a report or complaint from the Commissioner of Social Services, pursuant to section 17a-413, and upon such review and further investigation, as the Commissioner of Public Health deems necessary, the Commissioner of Public Health determines that such nursing home facility or residential care home has violated any provision of the Public Health Code relating to the operation or maintenance of a nursing home facility or residential care home, the Commissioner of Public Health may, notwithstanding the provisions of chapter 54, request the Attorney General to seek a temporary or permanent injunction and such other relief as may be appropriate to enjoin such nursing home facility or residential care home from continuing such violation or violations. If the court determines such violation or violations exist, it may grant such injunctive relief and such other relief as justice may require and may set a time period within which such nursing home facility or residential care home shall comply with any such order.

(b) Any appeal taken from any permanent injunction granted under subsection (a) of this section shall not stay the operation of such injunction unless the court is of the opinion that great and irreparable injury will be done by not staying the operation of such injunction.

(P.A. 75-468, S. 5, 17; P.A. 77-575, S. 9, 23; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 19, 24; P.A. 13-208, S. 34.)

History: P.A. 77-575 clarified process after which commissioner of health may seek court ordered relief; P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-606 transferred to Sec. 19a-523 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 amended Subsec. (a) to substitute “report or complaint from the Commissioner of Social Services” for “report or complaint from the ombudsmen” and make provisions gender neutral, effective July 1, 1999; P.A. 13-208 amended Subsec. (a) by adding references to residential care home, effective July 1, 2013.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.



Section 19a-524 - (Formerly Sec. 19-607). Citations issued for certain violations.

If, upon review, investigation or inspection pursuant to section 19a-498, the Commissioner of Public Health determines that a nursing home facility or residential care home has violated any provision of section 17a-411, 19a-491a to 19a-491c, inclusive, 19a-493a, 19a-521 to 19a-529, inclusive, 19a-531 to 19a-551, inclusive, or 19a-553 to 19a-555, inclusive, or any regulation in the Public Health Code or regulation relating to licensure or the Fire Safety Code relating to the operation or maintenance of a nursing home facility or residential care home, which violation has been classified in accordance with section 19a-527, he or she shall immediately issue or cause to be issued a citation to the licensee of such nursing home facility or residential care home. Governmental immunity shall not be a defense to any citation issued or civil penalty imposed pursuant to sections 19a-524 to 19a-528, inclusive. Each such citation shall be in writing, shall provide notice of the nature and scope of the alleged violation or violations and shall be sent by certified mail to the licensee at the address of the nursing home facility or residential care home in issue. A copy of such citation shall also be sent to the licensed administrator at the address of the nursing home facility or residential care home.

(P.A. 76-331, S. 1, 16; P.A. 77-575, S. 10, 23; 77-614, S. 323, 610; P.A. 79-467, S. 2, 8; P.A. 80-437, S. 4; P.A. 82-375, S. 1, 4; P.A. 89-350, S. 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 35, 61.)

History: P.A. 77-575 added reference to review pursuant to Sec. 19-606 and added Secs. 19-603 and 19-606 in provision re violations; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added the word “facility” to nursing home references; P.A. 80-437 added reference to violations of Sec. 19-623a; P.A. 82-375 required the commissioner of health services to issue citations to the licensee rather than the owner of a nursing home and that a copy be sent to the administrator; Sec. 19-607 transferred to Sec. 19a-524 in 1983; P.A. 89-350 added references to Secs. 19a-491a, 19a-491b, 19a-493a and 19a-528a; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013, and added reference to Sec. 19a-491c, effective October 1, 2013.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.

Cited. 13 CA 641.



Section 19a-525 - (Formerly Sec. 19-608). Contest of citation. Informal conference. Hearing. Final order.

(a) The administrator of the nursing home facility or residential care home, or his or her designee, shall, within three days, excluding Saturdays, Sundays and holidays, of receipt of the citation by the licensee, notify the commissioner if the licensee contests the citation. If the administrator fails to so notify the commissioner within such three-day period, the citation shall be deemed a final order of the commissioner, effective upon the expiration of said period.

(b) If any administrator of a nursing home facility or residential care home, or his or her designee, notifies the commissioner that the licensee contests the citation, the commissioner shall provide within five days of such notice, excluding Saturdays, Sundays and holidays, an informal conference between the licensee and the commissioner. If the licensee and commissioner fail to reach an agreement at such conference, the commissioner shall set the matter down for a hearing as a contested case in accordance with chapter 54, not more than five nor less than three days after such conference, with notice of the date of such hearing to the administrator not less than two days before such hearing, provided the minimum time requirements may be waived by agreement. The commissioner shall, not later than three days, excluding Saturdays, Sundays and holidays, after the conference if agreement is reached at such conference, or after the hearing, issue a final order, based on findings of fact, affirming, modifying or vacating the citation.

(P.A. 76-331, S. 3, 16; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 3, 8; P.A. 82-375, S. 2, 4; P.A. 87-166, S. 1; P.A. 13-208, S. 36.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added “facility” to nursing home references; P.A. 82-375 placed the responsibility of communicating with the commissioner of health services regarding citations with the administrator rather than the owner of the nursing home; Sec. 19-608 transferred to Sec. 19a-525 in 1983; P.A. 87-166 added provision permitting a designee of the administrator to contest citations and added the five-day time period for providing an informal hearing; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.

Cited. 13 CA 641.



Section 19a-526 - (Formerly Sec. 19-609). Effect of final order. Payment of civil penalties.

(a) When, in the case of a class A or B violation, a final order becomes effective, the citation, the order, if any, affirming or modifying the citation and the finding shall be filed by the Commissioner of Public Health in the office of the clerk of the superior court for the judicial district of Hartford. Said clerk shall cause said citation, order, if any, and finding to be filed in said court. Upon such filing, the civil penalty imposed may be enforced in the same manner as a judgment of the Superior Court, provided if an appeal is taken in accordance with section 19a-529, the court or a judge thereof may, in its or his discretion, stay execution of such order.

(b) Civil penalties imposed pursuant to this section shall be paid not later than fifteen days after the final date by which an appeal may be taken as provided in section 19a-529 or, if an appeal is taken, not later than fifteen days after the final judgment on such appeal. In the event such fines are not paid, the Commissioner of Public Health shall notify the Commissioner of Social Services who is authorized to immediately withhold from the nursing home's or residential care home's next medical assistance payment, an amount equal to the amount of the civil penalty.

(P.A. 76-331, S. 5, 16; P.A. 77-452, S. 57, 72; 77-614, S. 323, 610; P.A. 78-280, S. 5, 32, 121, 127; P.A. 82-375, S. 3, 4; P.A. 87-166, S. 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 13-208, S. 37.)

History: P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1979; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 82-375 replaced “owner” with “licensee” or “administrator” as necessary and added Subsec. (c) requiring payment of fines within a specified period of time and authorizing the commissioner of income maintenance to withhold from a nursing home's medical assistance payments the amount of any unpaid fines; Sec. 19-609 transferred to Sec. 19a-526 in 1983; P.A. 87-166 deleted references to class C or D violations and deleted Subsec. (b) re correction of violations, relettering the remaining Subsec.; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 amended Subsec. (b) by adding reference to residential care home, effective July 1, 2013.

Cited. 13 CA 641.



Section 19a-527 - (Formerly Sec. 19-610). Classification of violations.

Citations issued pursuant to section 19a-524 shall be classified according to the nature of the violation and shall state such classification and the amount of the civil penalty to be imposed on the face thereof. The Commissioner of Public Health shall, by regulation in accordance with chapter 54, classify violations as follows:

(a) Class A violations are conditions that the Commissioner of Public Health determines present an immediate danger of death or serious harm to any patient in the nursing home facility or residential care home. For each class A violation, a civil penalty of not more than five thousand dollars may be imposed;

(b) Class B violations are conditions that the Commissioner of Public Health determines present a probability of death or serious harm in the reasonably foreseeable future to any patient in the nursing home facility or residential care home, but that he or she does not find constitute a class A violation. For each such violation, a civil penalty of not more than three thousand dollars may be imposed.

(P.A. 76-331, S. 4, 16; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 4, 8; P.A. 87-166, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 38.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added “facility” to nursing home references; Sec. 19-610 transferred to Sec. 19a-527 in 1983; P.A. 87-166 deleted references to per diem penalties, deleted references to minimum fines, deleted Subdivs. (c) and (d) re class C and D violations and made imposition of civil penalties discretionary rather than mandatory; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-528 - (Formerly Sec. 19-611). Criteria for imposing civil penalties.

In imposing the civil penalties that shall become due under sections 19a-524 to 19a-528, inclusive, the commissioner may consider all factors that the commissioner deems relevant, including, but not limited to, the following:

(1) The amount of assessment necessary to insure immediate and continued compliance;

(2) The character and degree of impact of the violation on the health, safety and welfare of any patient in the nursing home facility or residential care home;

(3) The conduct of the person against whom the citation is issued in taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation;

(4) Any prior violations by the nursing home facility or residential care home of statutes, regulations or orders administered, adopted or issued by the Commissioner of Public Health.

(P.A. 76-331, S. 2, 16; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 5, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 39.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added “facility” to nursing home references; Sec. 19-611 transferred to Sec. 19a-528 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home in Subdivs. (2) and (4) and made technical changes, effective July 1, 2013.

Cited. 13 CA 641.



Section 19a-528a - Application of licensure for acquisition of a nursing home. Notice of liability for abuse or neglect. Required disclosures.

(a) For any application of licensure for the acquisition of a nursing home, any potential nursing home licensee or owner shall submit in writing, a change in ownership application with respect to the facility for which the change in ownership is sought. The application shall be submitted in the form and manner prescribed by the Commissioner of Public Health. The commissioner shall include on the first page of the application the following statement: “NOTICE: The State of Connecticut values the quality of care provided to all nursing home residents. Please know that any nursing home licensee, owner or officer, including, but not limited to, a director, trustee, limited partner, managing partner, general partner or any person having at least a ten per cent ownership interest in the nursing home or the entity that owns the nursing home, and any administrator, assistant administrator, medical director, director of nursing or assistant director of nursing may be subject to civil and criminal liability, as well as administrative sanctions under applicable federal and state law, for the abuse or neglect of a resident of the nursing home perpetrated by an employee of the nursing home.”.

(b) Such statement shall not be construed as expanding or otherwise affecting the liability of any person or entity referenced in the statement. The application shall also include questions as to whether such potential nursing home licensee or owner has had (1) three or more civil penalties imposed through final order of the commissioner in accordance with the provisions of sections 19a-524 to 19a-528, inclusive, or civil penalties imposed pursuant to the statutes or regulations of another state, during the two-year period preceding the application, (2) in any state, sanctions, other than civil penalties of less than twenty thousand dollars, imposed through final adjudication under the Medicare or Medicaid program pursuant to Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as from time to time amended, or (3) in any state, such potential licensee's or owner's Medicare or Medicaid provider agreement terminated or not renewed. If a potential nursing home licensee or owner's application contains information concerning civil penalties, sanctions, terminations or nonrenewals, as described in this section, the commissioner shall not approve the application to acquire another nursing home in this state for a period of five years from the date of final order on such civil penalties, final adjudication of such sanctions, or termination or nonrenewal, except for good cause shown.

(P.A. 89-350, S. 4; P.A. 01-195, S. 158, 181; P.A. 04-258, S. 39; P.A. 10-117, S. 8; P.A. 16-6, S. 1.)

History: P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 04-258 required that for any application of licensure for the acquisition of a nursing home filed after July 1, 2004, the potential licensee or owner must submit a written change in ownership application for the facility for which the ownership change is sought, amended Subdiv. (1) to require disclosure of civil penalties imposed by statutes or regulations of any state, amended Subdivs. (2) and (3) to require disclosure of out-of-state sanctions and termination of Medicaid provider agreements and added provision permitting Commissioner of Public Health to make exceptions for good cause shown re acquisition prior to expiration of five-year period, effective July 1, 2004; P.A. 10-117 required that application include such information as commissioner deems necessary, amended Subdiv. (1) by changing civil penalties provision to “three or more” during 2-year period preceding application, amended Subdiv. (2) by changing “state intermediate sanctions” to “state sanctions, other than civil penalties of less than twenty thousand dollars”, amended Subdiv. (3) to provide that if application contains information re civil penalties, sanctions, terminations or nonrenewals, such application shall not be approved except for good cause shown, and deleted provision re commissioner's authority to grant exceptions prior to expiration of 5-year period; P.A. 16-6 designated existing provisions re licensure for acquisition of nursing home as Subsec. (a) and amended same to delete reference to July 1, 2004, and add provisions re submission of application and statement on first page of application, designated existing provisions re information to be included on application as Subsec. (b) and amended same to add provision re statement not to be construed as expanding or affecting liability, and made technical changes.



Section 19a-529 - (Formerly Sec. 19-612). Appeal from final order.

Any person aggrieved by a final order pursuant to sections 19a-524 to 19a-528, inclusive, may appeal such order to the superior court for the judicial district in which the nursing home facility or residential care home is situated in accordance with section 4-183. Such appeal shall have precedence in the order of trial to the same extent as provided in section 52-191. This section shall provide the exclusive procedure for appealing any such order.

(P.A. 76-331, S. 7, 16; P.A. 77-452, S. 58, 72; 77-604, S. 17, 84; P.A. 78-280, S. 1, 127; P.A. 79-467, S. 6, 8; P.A. 13-208, S. 40.)

History: P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-604 made technical correction; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-467 added “facility” to nursing home reference; Sec. 19-612 transferred to Sec. 19a-529 in 1983; P.A. 13-208 added reference to residential care home, effective July 1, 2013.

Cited. 13 CA 641.



Section 19a-530 - (Formerly Sec. 19-612a). Report to regional ombudsman.

The Commissioner of Public Health, within ten working days, shall furnish the Commissioner of Social Services a written report of any action taken pursuant to sections 19a-524 to 19a-527, inclusive, on any report or complaint referred to the Commissioner of Public Health in accordance with the provisions of section 17a-413.

(P.A. 77-575, S. 11, 23; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 20, 24.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-612a transferred to Sec. 19a-530 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 substituted “Commissioner of Social Services” for “appropriate regional ombudsman” and made provisions gender neutral, effective July 1, 1999.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.



Section 19a-531 - (Formerly Sec. 19-613). Advance disclosure of inspection, investigation or complaint prohibited. Exception. Penalty.

Any employee of the Department of Public Health or the Department of Social Services or any regional ombudsman who gives or causes to be given any advance notice to any institution, as defined in section 19a-490, directly or indirectly, that an investigation or inspection that is not an initial licensure inspection is under consideration or is impending or gives any information regarding any complaint submitted pursuant to section 17a-413 or 19a-523 prior to an on-the-scene investigation or inspection of such facility, unless specifically mandated by federal or state regulations to give advance notice, shall be guilty of a class B misdemeanor and may be subject to dismissal, suspension or demotion in accordance with chapter 67.

(P.A. 75-468, S. 4, 17; P.A. 76-331, S. 11, 16; P.A. 77-575, S. 12, 23; 77-614, S. 323, 610; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 41; P.A. 15-242, S. 18.)

History: P.A. 76-331 added exception for advance notice “specifically mandated by federal or state regulations”; P.A. 77-575 replaced Sec. 19-604 with Sec. 19-606 and made provisions applicable to department on aging employees and regional ombudsmen; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-613 transferred to Sec. 19a-531 in 1983; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added reference to residential care home and made a technical change, effective July 1, 2013; P.A. 15-242 replaced “nursing home facility or residential care home” with “institution, as defined in section 19a-490,” and added provision re investigation or inspection that is not initial licensure inspection.



Section 19a-532 - (Formerly Sec. 19-614). Discrimination against complainants and others prohibited. Penalty.

No nursing home facility or residential care home shall discharge or in any manner discriminate or retaliate against any patient in any nursing home facility or residential care home, or any relative, guardian, conservator or sponsoring agency thereof or against any employee of any nursing home facility or residential care home or against any other person because such patient, relative, guardian, conservator, sponsoring agency, employee or other person has filed any complaint or instituted or caused to be instituted any proceeding under sections 17a-411, 17a-413, 19a-531 to 19a-534, inclusive, 19a-536 to 19a-539, inclusive, 19a-550, 19a-553 and 19a-554, or has testified or is about to testify in any such proceeding or because of the exercise by such patient, relative, guardian, conservator, sponsoring agency, employee or other person on behalf of himself, herself or others of any right afforded by said sections. Notwithstanding any other provision of the general statutes, any nursing home facility or residential care home that violates any provision of this section shall be liable to the injured party for treble damages.

(P.A. 75-468, S. 8, 17; P.A. 77-575, S. 13, 23; P.A. 13-208, S. 42.)

History: P.A. 77-575 deleted reference to Secs. 19-602 to 19-606, added reference to Sec. 17-135i, and substituted Sec. 17-135g for 19-621 reflecting transfer of section; Sec. 19-614 transferred to Sec. 19a-532 in 1983; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.



Section 19a-533 - (Formerly Sec. 19-614a). Discrimination against indigent applicants. Definitions. Prohibitions. Record-keeping. Investigation of complaints. Penalties. Waiting lists; not required to accept indigents. Removal from waiting lists.

(a) As used in this section, “nursing home” means any chronic and convalescent facility or any rest home with nursing supervision, as defined in section 19a-521, which has a provider agreement with the state to provide services to recipients of funds obtained through Title XIX of the Social Security Amendments of 1965; and “indigent person” means any person who is eligible for or who is receiving medical assistance benefits from the state.

(b) A nursing home which receives payment from the state for rendering care to indigent persons shall:

(1) Be prohibited from discriminating against indigent persons who apply for admission to such facility on the basis of source of payment. Except as otherwise provided by law, all applicants for admission to such facility shall be admitted in the order in which such applicants apply for admission. Each nursing home shall (A) provide a receipt to each applicant for admission to its facility who requests placement on a waiting list stating the date and time of such request and (B) maintain a dated list of such applications which shall be available at all times to any applicant, his bona fide representative, authorized personnel from the Departments of Public Health and Social Services and such other state agencies or other bodies established by state statute whose statutory duties necessitate access to such lists. If a nursing home desires to remove the name of an applicant who is unresponsive to facility telephone calls and letters from its waiting list, the nursing home may, no sooner than ninety days after initial placement of the person's name on the waiting list, inquire by letter to such applicant and any one person if designated by such applicant whether the applicant desires continuation of his name on the waiting list. If the applicant does not respond and an additional thirty days pass, the facility may remove such applicant's name from its waiting list. A nursing home may annually send a waiting list placement continuation letter to all persons on the waiting list for at least ninety days to inquire as to whether such person desires continuation of his name on the waiting list, provided such letter shall also be sent to any one person if designated by such applicant. If such person does not respond and at least thirty days pass, the facility may remove the person's name from its waiting list. Indigent persons shall be placed on any waiting list for admission to a facility and shall be admitted to the facility as vacancies become available, in the same manner as self-pay applicants, except as provided in subsections (f) and (g) of this section;

(2) Post in a conspicuous place a notice informing applicants for admission that the facility is prohibited by statute from discriminating against indigent applicants for admission on the basis of source of payment. Such notice shall advise applicants for admission of the remedies available under this section and shall list the name, address and telephone number of the ombudsman who serves the region in which the facility is located;

(3) Be prohibited from requiring that an indigent person pay any sum of money or furnish any other consideration, including but not limited to the furnishing of an agreement by the relative, conservator or other responsible party of an indigent person which obligates such party to pay for care rendered to an indigent person as a condition for admission of such indigent person;

(4) Record in the patient roster, maintained pursuant to the Public Health Code, or in a separate roster maintained for this purpose, the number of patients who are Medicare, Medicaid and private pay patients on each day. Such numbers shall be recorded daily and made available, upon request, to the state or regional ombudsman.

(c) Upon the receipt of a complaint concerning a violation of this section, the Department of Social Services shall conduct an investigation into such complaint.

(d) The Department of Social Services is authorized to decrease the daily reimbursement rate to a nursing home for one year for a violation of this section which occurred during the twelve-month period covered by the cost report upon which the per diem rate is calculated. The per diem rate shall be reduced by one-quarter of one per cent for an initial violation of this section and one per cent for each additional violation.

(e) Prior to imposing any sanction, the Department of Social Services shall notify the nursing home of the alleged violation and the accompanying sanction, and shall permit such facility to request an administrative hearing, in accordance with sections 4-176e to 4-181a, inclusive. A facility shall request such hearing within fifteen days of receipt of the notice of violation from the Department of Social Services. The department shall stay the imposition of any sanction pending the outcome of the administrative hearing.

(f) A nursing home with a number of self-pay residents equal to or less than thirty per cent of its total number of residents shall not be required to admit an indigent person on a waiting list for admission when a vacancy becomes available during the subsequent six months, provided no bed may be held open for more than thirty days. Each such nursing home meeting the conditions for such waiver shall on a quarterly basis notify the Commissioner of Social Services and the regional nursing home ombudsman office of the date on which such six-month period of waiver began.

(g) A nursing home shall not be required to admit an indigent person on a waiting list for admission when a vacancy becomes available if the vacancy is in a private room.

(h) Notwithstanding the provisions of this section, a nursing home may, without regard to the order of its waiting list, admit an applicant who (1) seeks to transfer from a nursing home that is closing, or (2) seeks to transfer from a nursing home in which the applicant was placed following the closure of the nursing home where such applicant previously resided or, in the case of a nursing home placed in receivership, the anticipated closure of the nursing home where such applicant previously resided, provided (A) the transfer occurs not later than sixty days following the date that such applicant was transferred from the nursing home where he or she previously resided, and (B) the applicant submitted an application to the nursing home to which he or she seeks admission at the time of the applicant's transfer from the nursing home where he or she previously resided.

(P.A. 80-364, S. 1–3; P.A. 84-245; P.A. 88-317, S. 83, 107; June Sp. Sess. P.A. 91-8, S. 29, 63; P.A. 92-231, S. 2, 10; P.A. 93-262, S. 59, 87; 93-327, S. 1, 4; 93-364; 93-381, S. 9, 39; 93-435, S. 59, 95; May 25 Sp. Sess. P.A. 94-1, S. 21, 130; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 129, 165; P.A. 99-176, S. 21, 24; June 30 Sp. Sess. P.A. 03-3, S. 74; P.A. 04-76, S. 28; P.A. 11-233, S. 1; 11-242, S. 52.)

History: Sec. 19-614a transferred to Sec. 19a-533 in 1983; P.A. 84-245 amended Subsec. (b)(1) to require each nursing home to provide a receipt to each applicant for admission and to maintain a dated list of applicants; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-8 made technical corrections in Subsec. (b) and added Subsecs. (f), (g) and (h) governing admission of indigents to nursing homes and concerning a review of documentation requirements; P.A. 92-231 amended Subsec. (f) by substituting 30% for 20%, inserted new Subsec. (h) re priority admission for applicants insured under long-term care policies precertified under Sec. 38a-475 and relettered former Subsec. (h) accordingly; P.A. 93-262 and P.A. 93-435 replaced references to departments of income maintenance and aging with department of social services and deleted Subsec. (i) re review of documentation requirements by income maintenance department and suggestions to reduce administrative requirements made to general assembly, effective July 1, 1993; P.A. 93-327 amended Subsec. (b)(1) to describe process for removal of names from a waiting list and (b)(4) to replace requirements re daily log with requirements re patient roster and amended Subsec. (f) to require notice to commissioner of income maintenance and the ombudsman when waiver period begins; P.A. 93-364 deleted former Subsec. (h) allowing nursing homes to fill vacancies on a priority basis for applicants insured under long-term care insurance policies, and would have relettered former Subsec. (i) as (h), but the latter change failed to take effect, Subsec. (i) having been deleted by P.A. 93-262; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b)(1) by making technical changes, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by requiring the Department of Social Services to conduct investigations, in addition to the regional ombudsman, effective July 1, 1997; P.A. 99-176 amended Subsec. (c) to delete reference to the regional ombudsman and delete required report of findings, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-3 added new Subsec. (h) re priority given to nursing home applicant seeking to transfer from a nursing home that is closing, effective August 20, 2003; P.A. 04-76 amended Subsec. (a) by deleting reference to “general assistance benefits from a town” in definition of “indigent person”; P.A. 11-233 amended Subsec. (h) by designating existing provision re transfer from a nursing home that is closing as Subdiv. (1) and adding Subdiv. (2) re transfers from nursing homes under other circumstances, effective July 13, 2011; P.A. 11-242 made identical changes as P.A. 11-233.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.



Section 19a-534 - (Formerly Sec. 19-615). Emergency transfer of patients; notice requirement.

If the commissioner determines that there is imminent danger to the health, safety or welfare of any patient in any nursing home facility or residential care home, said commissioner may transfer or cause to be transferred such patient to another nursing home facility, residential care home or hospital, provided the commissioner promptly notifies the spouse, relative, guardian or conservator or sponsoring agency of such patient of the transfer and indicates the nursing home facility, residential care home or hospital to which such patient has been transferred.

(P.A. 75-468, S. 6, 17; P.A. 83-103, S. 3; P.A. 13-208, S. 43.)

History: Sec. 19-615 transferred to Sec. 19a-534 in 1983; P.A. 83-103 deleted requirement that a patient or his relative, guardian, conservator or sponsoring agency consent to an emergency transfer, requiring rather that notice of transfer and location be given to spouse, relative, guardian or conservator or sponsoring agency of patient; P.A. 13-208 added references to residential care home, effective July 1, 2013.



Section 19a-534a - Emergency actions against nursing home and residential care home licensees.

If the commissioner finds that the health, safety or welfare of any patient or patients in any nursing home facility or residential care home imperatively requires emergency action and incorporates a finding to that effect in the order, the commissioner may issue a summary order to the holder of a license issued pursuant to section 19a-493 pending completion of any proceedings conducted pursuant to section 19a-494. Such proceedings shall be promptly instituted and determined. The orders that the commissioner may issue shall include, but not be limited to: (1) Revoking or suspending the license; (2) prohibiting the nursing home facility or residential care home from admitting new patients or discharging current patients; (3) limiting the license of a nursing home facility or residential care home in any respect, including reducing the licensed patient capacity; and (4) compelling compliance with the applicable statutes or regulations administered or adopted by the department.

(P.A. 83-103, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 159, 181; P.A. 13-208, S. 44.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 13-208 added references to residential care home and made a technical change, effective July 1, 2013.



Section 19a-535 - (Formerly Sec. 19-616). Transfer or discharge of residents. Notice. Plan required. Appeal. Hearing.

(a) For the purposes of this section: (1) “Facility” means an entity certified as a nursing facility under the Medicaid program or an entity certified as a skilled nursing facility under the Medicare program or with respect to facilities that do not participate in the Medicaid or Medicare programs, a chronic and convalescent nursing home or a rest home with nursing supervision as defined in section 19a-521; (2) “continuing care facility which guarantees life care for its residents” has the same meaning as provided in section 17b-354; (3) “transfer” means the movement of a resident from one facility to another facility or institution, including, but not limited to, a hospital emergency department, if the resident is admitted to the facility or institution or is under the care of the facility or institution for more than twenty-four hours; (4) “discharge” means the movement of a resident from a facility to a noninstitutional setting; (5) “self-pay resident” means a resident who is not receiving state or municipal assistance to pay for the cost of care at a facility, but shall not include a resident who has filed an application with the Department of Social Services for Medicaid coverage for facility care but has not received an eligibility determination from the department on such application, provided the resident has timely responded to requests by the department for information that is necessary to make such determination; and (6) “emergency” means a situation in which a failure to effect an immediate transfer or discharge of the resident that would endanger the health, safety or welfare of the resident or other residents.

(b) A facility shall not transfer or discharge a resident from the facility except to meet the welfare of the resident which cannot be met in the facility, or unless the resident no longer needs the services of the facility due to improved health, the facility is required to transfer the resident pursuant to section 17b-359 or 17b-360, or the health or safety of individuals in the facility is endangered, or in the case of a self-pay resident, for the resident's nonpayment or arrearage of more than fifteen days of the per diem facility room rate, or the facility ceases to operate. In each case the basis for transfer or discharge shall be documented in the resident's medical record by a physician or an advanced practice registered nurse. In each case where the welfare, health or safety of the resident is concerned the documentation shall be by the resident's physician or the resident's advanced practice registered nurse. A facility that is part of a continuing care facility which guarantees life care for its residents may transfer or discharge (1) a self-pay resident who is a member of the continuing care community and who has intentionally transferred assets in a sum that will render the resident unable to pay the costs of facility care in accordance with the contract between the resident and the facility, or (2) a self-pay resident who is not a member of the continuing care community and who has intentionally transferred assets in a sum that will render the resident unable to pay the costs of a total of forty-two months of facility care from the date of initial admission to the facility.

(c) (1) Before effecting any transfer or discharge of a resident from the facility, the facility shall notify, in writing, the resident and the resident's guardian or conservator, if any, or legally liable relative or other responsible party if known, of the proposed transfer or discharge, the reasons therefor, the effective date of the proposed transfer or discharge, the location to which the resident is to be transferred or discharged, the right to appeal the proposed transfer or discharge and the procedures for initiating such an appeal as determined by the Department of Social Services, the date by which an appeal must be initiated in order to preserve the resident's right to an appeal hearing and the date by which an appeal must be initiated in order to stay the proposed transfer or discharge and the possibility of an exception to the date by which an appeal must be initiated in order to stay the proposed transfer or discharge for good cause, that the resident may represent himself or herself or be represented by legal counsel, a relative, a friend or other spokesperson, and information as to bed hold and nursing home readmission policy when required in accordance with section 19a-537. The notice shall also include the name, mailing address and telephone number of the State Long-Term Care Ombudsman. If the resident is, or the facility alleges a resident is, mentally ill or developmentally disabled, the notice shall include the name, mailing address and telephone number of the Office of Protection and Advocacy for Persons with Disabilities. The notice shall be given at least thirty days and no more than sixty days prior to the resident's proposed transfer or discharge, except where the health or safety of individuals in the facility are endangered, or where the resident's health improves sufficiently to allow a more immediate transfer or discharge, or where immediate transfer or discharge is necessitated by urgent medical needs or where a resident has not resided in the facility for thirty days, in which cases notice shall be given as many days before the transfer or discharge as practicable.

(2) The resident may initiate an appeal pursuant to this section by submitting a written request to the Commissioner of Social Services not later than sixty calendar days after the facility issues the notice of the proposed transfer or discharge, except as provided in subsection (h) of this section. In order to stay a proposed transfer or discharge, the resident must initiate an appeal not later than twenty days after the date the resident receives the notice of the proposed transfer or discharge from the facility unless the resident demonstrates good cause for failing to initiate such appeal within the twenty-day period.

(d) No resident shall be transferred or discharged from any facility as a result of a change in the resident's status from self-pay or Medicare to Medicaid provided the facility offers services to both categories of residents. Any such resident who wishes to be transferred to another facility that has agreed to accept the resident may do so upon giving at least fifteen days written notice to the administrator of the facility from which the resident is to be transferred and a copy thereof to the appropriate advocate of such resident. The resident's advocate may help the resident complete all administrative procedures relating to a transfer.

(e) Except in an emergency or in the case of transfer to a hospital, no resident shall be transferred or discharged from a facility unless a discharge plan has been developed by the personal physician or advanced practice registered nurse of the resident or the medical director in conjunction with the nursing director, social worker or other health care provider. To minimize the disruptive effects of the transfer or discharge on the resident, the person responsible for developing the plan shall consider the feasibility of placement near the resident's relatives, the acceptability of the placement to the resident and the resident's guardian or conservator, if any, or the resident's legally liable relative or other responsible party, if known, and any other relevant factors that affect the resident's adjustment to the move. The plan shall contain a written evaluation of the effects of the transfer or discharge on the resident and a statement of the action taken to minimize such effects. In addition, the plan shall outline the care and kinds of services that the resident shall receive upon transfer or discharge. Not less than thirty days prior to an involuntary transfer or discharge, a copy of the discharge plan shall be provided to the resident's personal physician or advanced practice registered nurse if the discharge plan was prepared by the medical director, to the resident and the resident's guardian or conservator, if any, or legally liable relative or other responsible party, if known.

(f) No resident shall be involuntarily transferred or discharged from a facility if such transfer or discharge is medically contraindicated.

(g) The facility shall be responsible for assisting the resident in finding appropriate placement.

(h) (1) Except in the case of an emergency, as provided in subdivision (4) of this subsection, upon receipt of a request for a hearing to appeal any proposed transfer or discharge, the Commissioner of Social Services or the commissioner's designee shall hold a hearing to determine whether the transfer or discharge is being effected in accordance with this section. A hearing shall be convened not less than ten, but not more than thirty days from the date of receipt of such request and a written decision made by the commissioner or the commissioner's designee not later than thirty days after the date of termination of the hearing or not later than sixty days after the date of the hearing request, whichever occurs sooner. The hearing shall be conducted in accordance with chapter 54. In each case the facility shall prove by a preponderance of the evidence that it has complied with the provisions of this section. Except in the case of an emergency or in circumstances when the resident is not physically present in the facility, whenever the Commissioner of Social Services receives a request for a hearing in response to a notice of proposed transfer or discharge and such notice does not meet the requirements of subsection (c) of this section, the commissioner shall, not later than ten business days after the date of receipt of such notice from the resident or the facility, order the transfer or discharge stayed and return such notice to the facility. Upon receipt of such returned notice, the facility shall issue a revised notice that meets the requirements of subsection (c) of this section.

(2) The resident, the resident's guardian, conservator, legally liable relative or other responsible party shall have an opportunity to examine, during regular business hours at least three business days prior to a hearing conducted pursuant to this section, the contents of the resident's file maintained by the facility and all documents and records to be used by the commissioner or the commissioner's designee or the facility at the hearing. The facility shall have an opportunity to examine during regular business hours at least three business days prior to such a hearing, all documents and records to be used by the resident at the hearing.

(3) If a hearing conducted pursuant to this section involves medical issues, the commissioner or the commissioner's designee may order an independent medical assessment of the resident at the expense of the Department of Social Services that shall be made part of the hearing record.

(4) In an emergency the notice required pursuant to subsection (c) of this section shall be provided as soon as practicable. A resident who is transferred or discharged on an emergency basis or a resident who receives notice of such a transfer or discharge may contest the action by requesting a hearing in writing not later than twenty days after the date of receipt of notice or not later than twenty days after the date of transfer or discharge, whichever is later, unless the resident demonstrates good cause for failing to request a hearing within the twenty-day period. A hearing shall be held in accordance with the requirements of this subsection not later than fifteen business days after the date of receipt of the request. The commissioner, or the commissioner's designee, shall issue a decision not later than thirty days after the date on which the hearing record is closed.

(5) Except in the case of a transfer or discharge effected pursuant to subdivision (4) of this subsection, (A) an involuntary transfer or discharge shall be stayed pending a decision by the commissioner or the commissioner's designee, and (B) if the commissioner or the commissioner's designee determines the transfer or discharge is being effected in accordance with this section, the facility may not transfer or discharge the resident prior to fifteen days from the date of receipt of the decision by the resident and the resident's guardian or conservator, if any, or the resident's legally liable relative or other responsible party if known.

(6) If the commissioner, or the commissioner's designee, determines after a hearing held in accordance with this section that the facility has transferred or discharged a resident in violation of this section, the commissioner, or the commissioner's designee, may require the facility to readmit the resident to a bed in a semiprivate room or in a private room, if a private room is medically necessary, regardless of whether or not the resident has accepted placement in another facility pending the issuance of a hearing decision or is awaiting the availability of a bed in the facility from which the resident was transferred or discharged.

(7) A copy of a decision of the commissioner or the commissioner's designee shall be sent to the facility and to the resident, the resident's guardian, conservator, if any, legally liable relative or other responsible party, if known. The decision shall be deemed to have been received not later than five days after the date it was mailed, unless the facility, the resident or the resident's guardian, conservator, legally liable relative or other responsible party proves otherwise by a preponderance of the evidence. The Superior Court shall consider an appeal from a decision of the Department of Social Services pursuant to this section as a privileged case in order to dispose of the case with the least possible delay.

(i) A resident who receives notice from the Department of Social Services or its agent that the resident is no longer in need of the level of care provided by a facility and that, consequently, the resident's coverage for facility care will end, may request a hearing by the Commissioner of Social Services in accordance with the provisions of section 17b-60. If the resident requests a hearing prior to the date that Medicaid coverage for facility care is to end, Medicaid coverage shall continue pending the outcome of the hearing. If the resident receives a notice of denial of Medicaid coverage from the department or its agent and also receives a notice of discharge from the facility pursuant to subsection (c) of this section and the resident requests a hearing to contest each proposed action, the department may schedule one hearing at which the resident may contest both actions.

(j) Whenever a facility is discharging a resident to the resident's home in the community, the discharge shall be in accordance with sections 19a-535c and 19a-535d.

(P.A. 76-331, S. 9, 16; P.A. 79-265, S. 1; P.A. 89-348, S. 1, 10; P.A. 93-262, S. 1, 87; 93-327, S. 2; 93-381, S. 9, 39; P.A. 94-236, S. 5, 10; P.A. 95-160, S. 2, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 115, 165; P.A. 99-176, S. 22, 24; P.A. 03-278, S. 124; P.A. 11-236, S. 1; P.A. 16-39, S. 18; 16-59, S. 3.)

History: P.A. 79-265 defined “self-pay” patient in Subsec. (a) and added reference to self-pay status, added provisions re minimizing disruptive effects of transfers or discharges and re provision of copies of discharge plan and added Subsec. (c); Sec. 19-616 transferred to Sec. 19a-535 in 1983; P.A. 89-348 inserted new Subsecs. (a), (b), (c), (g) and (h) re the transfer or discharge of patients, a patient's right to appeal a transfer or discharge decision and a patient's right to a hearing, relettering previously existing Subsecs. as necessary; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-327 amended Subsec. (c) to permit notice no more than 60 days prior to transfer or discharge and amended Subsec. (f) to replace standard of imminent danger of death with “medically contraindicated”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-236 amended Subsec. (b) to add requirements re transfer or discharge of a patient in a nursing facility which is part of a continuing care facility, effective June 7, 1994; P.A. 95-160 amended Subsec. (a) by replacing former definition of “nursing facility” with new definitions applicable to section, amended Subsec. (c) by allowing a facility to notify, in writing, or other responsible party, if known, of a patient transfer or discharge and by requiring additional information in the notice of transfer or discharge, deleted in Subsec. (h)(1) a provision allowing a patient notified of a transfer or discharge to request a hearing within 10 days of receipt of such notice and added requirement that commissioner provide notice to a patient within 5 business days of receipt of a notice of proposed transfer or discharge and specified the provisions such notice shall include, amended Subsec. (h)(2) by replacing the Commissioner of Public Health and Addiction Services with the Commissioner of Social Services, by extending the time for a hearing to be held from within 7 “business days” to not less than 10 but not more than 30 days of the date of such request, by requiring the commissioner to issue a written decision of his determination, by extending the time the commissioner has to issue such decision from within 20 days “of the termination of the hearing” to within 60 days “of the determination of the hearing” or within 90 days of the date of the hearing request, whichever occurs sooner and by adding a provision that the facility shall prove by a preponderance of the evidence that it has complied with the provisions of this section, added Subsec. (h)(3)and (4) re requirements for the patient to have the opportunity to examine the contents of such patient's file and re commissioner's authority to order an independent medical assessment for a hearing, amended Subsec. (h)(5) by deleting a provision allowing a facility, in an emergency, to request the commissioner to make a determination as to the need for an immediate transfer or discharge of a patient, by adding a provision providing that in an emergency, “notice required pursuant to subsection (c) of this section and subdivision (1) of this subsection shall be provided as soon as practicable”, by adding a definition of emergency and by adding a provision allowing a patient who is transferred or discharged on an emergency basis to contest the action by requesting a hearing, amended Subsec. (h)(6) by providing that an emergency transfer or discharge be excepted from this Subdiv. and by adding Subdiv. (B) prohibiting the transfer or discharge of a patient prior to 15 days from the receipt of the decision and added Subsec. (h)(7) requiring a copy of the decision of the commissioner be sent to the facility and made technical changes, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by eliminating the requirement that the commissioner be notified by a facility of a transfer or discharge and requiring notification to include the procedures for the right to appeal, amended Subsec. (e) by adding transfer to a hospital or transfer into or out of a Medicare distinct part within the same institution to the exceptions in which a patient may be transferred or discharged unless a discharge plan has been developed and eliminating a requirement that the department be notified of an involuntary discharge if the patient receives payments under Title XIX of the federal Social Security Act, as amended, deleted Subsec. (h)(1) which required that the department notify the patient or his representative of any transfer or discharge action a facility plans to make, renumbered the remaining Subdivs. of Subsec. (h) and made technical and conforming changes, effective July 1, 1997; P.A. 99-176 amended Subsec. (c) to substitute “State Long-Term Care Ombudsman” for “state nursing home ombudsman” and to make provisions gender neutral, effective July 1, 1999; P.A. 03-278 made technical changes in Subsec. (c), effective July 9, 2003; P.A. 11-236 replaced “patient” with “resident” throughout, amended Subsec. (a) by deleting definition of “Medicare distinct part” and adding definition of “continuing care facility which guarantees life care for its residents” in Subdiv. (2), by redefining “transfer” in Subdiv. (3), by replacing “discharge” with “movement” and deleting reference to “another institution” in Subdiv. (4) and by adding Subdiv. (5) re definition of “self-pay resident” and Subdiv. (6) re definition of “emergency”, amended Subsec. (b) by adding provision allowing facility to transfer or discharge resident if required by Sec. 17b-359 or 17b-360 and restating Subdivs. (1) and (2), amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same by adding provision re notice to specify dates by which appeal must be initiated in order to preserve right to appeal hearing and stay proposed transfer or discharge, deleting provision re 10 days to initiate appeal to stay transfer, adding provision requiring notice of an exception to date to appeal transfer or discharge for good cause and adding provision re notice of readmission policy when required under Sec. 19a-537, and by adding Subdiv. (2) re request for appeal to stay proposed transfer or discharge, amended Subsec. (d) by deleting definition of “self pay”, deleted former Subsec. (e)(3) re transfer into or out of Medicare distinct part, providing amended Subsec. (h)(1) by providing that exceptions apply in the case of emergency, replacing requirement that written decision be made within 60 days of termination of hearing or 90 days after date of hearing request with requirement that such decision be made not later than 30 days after termination of hearing or 60 days after hearing request, and adding provision requiring commissioner to return to facility a request for a hearing that does not comply with requirements of Subsec. (c), amended Subsec. (h)(4) by deleting definition of “emergency”, replacing provision allowing resident to request a hearing within 10 days after receipt of notice or date of transfer or discharge with provision allowing request not later than 20 days after transfer or discharge, adding exception for resident who fails for good cause to request a hearing within 20-day period, replacing requirement that hearing be held within 7 days after receipt of request with requirement that hearing be held not later than 15 days after receipt, and adding provision requiring commissioner to issue decision within 30 days after hearing is closed, added new Subsec. (h)(6) re readmitting resident where transfer or discharge violated provisions of section, redesignated existing Subsec. (h)(6) as Subsec. (h)(7), and amended same by adding requirement that decision be sent to resident and resident's representatives, added Subsec. (i) re request for hearing by resident whose coverage for facility care will end, and made technical and conforming changes, effective July 13, 2011; P.A. 16-39 amended Subsecs. (b) and (e) by adding references to advanced practice registered nurse and made technical changes; P.A. 16-59 added Subsec. (j) re discharging resident to home in community.

See Sec. 17b-454 re power of Department of Social Services to take actions necessary to assure health, safety and welfare of the elderly and to transfer an elderly person from a nursing home.



Section 19a-535a - Residential care home. Transfer or discharge of patients. Appeal. Hearing.

(a) As used in this section, a “facility” means a residential care home, as defined in section 19a-490.

(b) A facility shall not transfer or discharge a resident from the facility unless (1) the transfer or discharge is necessary to meet the resident's welfare and the resident's welfare cannot be met in the facility, (2) the transfer or discharge is appropriate because the resident's health has improved sufficiently so the resident no longer needs the services provided by the facility, (3) the health or safety of individuals in the facility is endangered, (4) the resident has failed, after reasonable and appropriate notice, to pay for a stay or a requested service, at the facility or (5) the facility ceases to operate. In the case of an involuntary transfer or discharge the resident and, if known, his legally liable relative, guardian or conservator shall be given a thirty-day written notification which includes the reason for the transfer or discharge and notice of the right of the resident to appeal a transfer or discharge by the facility pursuant to subsection (d) of this section. No resident shall be involuntarily transferred or discharged from a facility if such transfer or discharge presents imminent danger of death.

(c) The facility shall be responsible for assisting the resident in finding appropriate placement. A discharge plan, prepared by the facility, which indicates the resident's individual needs shall accompany the patient.

(d) (1) For transfers or discharges effected on or after October 1, 1989, a resident or his legally liable relative, guardian or conservator who has been notified by a facility, pursuant to subsection (b) of this section, that he will be transferred or discharged from the facility may appeal such transfer or discharge to the Commissioner of Public Health by filing a request for a hearing with the commissioner within ten days of receipt of such notice. Upon receipt of any such request, the commissioner or his designee shall hold a hearing to determine whether the transfer or discharge is being effected in accordance with this section. Such a hearing shall be held within seven business days of receipt of such request and a determination made by the commissioner or his designee within twenty days of the termination of the hearing. The hearing shall be conducted in accordance with chapter 54.

(2) In an emergency the facility may request that the commissioner make a determination as to the need for an immediate transfer or discharge of a resident. Before making such a determination, the commissioner shall notify the resident and, if known, his legally liable relative, guardian or conservator. The commissioner shall issue such a determination no later than seven days after receipt of the request for such determination. If, as a result of such a request, the commissioner or his designee determines that a failure to effect an immediate transfer or discharge would endanger the health, safety or welfare of the resident or other residents, the commissioner or his designee shall order the immediate transfer or discharge of the resident from the facility. A hearing shall be held in accordance with the requirements of subdivision (1) of this subsection within seven business days of the issuance of any determination issued pursuant to this subdivision.

(3) Any involuntary transfer or discharge shall be stayed pending a determination by the commissioner or his designee. Notwithstanding any provision of the general statutes, the determination of the commissioner or his designee after a hearing shall be final and binding upon all parties and not subject to any further appeal.

(P.A. 89-348, S. 2, 10; P.A. 90-230, S. 96, 101; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 3.)

History: P.A. 90-230 added “and, if known, his legally liable relative, guardian or conservator” to Subsec. (b)(5); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 amended Subsec. (a) to redefine “facility” as a residential care home and replace reference to Sec. 19a-521 with Sec. 19a-490.



Section 19a-535b - Chronic disease hospital. Transfer or discharge of patients. Notice.

(a) As used in this section, a “facility” means a chronic disease hospital which is a long-term hospital having facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic diseases.

(b) A facility shall not transfer or discharge a patient from the facility except for medical reasons, or for the patient's welfare or the welfare of other patients, as documented in the patient's medical record; or, in the case of a self pay patient, for nonpayment or arrearage of more than fifteen days of the per diem chronic disease hospital room rates for the patient's stay, except as prohibited by the Social Security Act. In the case of an involuntary transfer or discharge, the patient and, if known, the patient's legally liable relative, guardian or conservator and the patient's personal physician, if the discharge plan is prepared by the medical director of the chronic disease hospital, shall be given at least thirty days' written notice of the proposed action to ensure orderly transfer or discharge.

(P.A. 89-348, S. 3, 10; P.A. 95-257, S. 39, 58; P.A. 07-149, S. 2; P.A. 08-184, S. 26.)

History: P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 07-149 amended Subsec. (b) by making technical changes and deleting language re approval of hospital room rates by Office of Health Care Access, effective July 1, 2007; P.A. 08-184 made a technical change in Subsec. (b).



Section 19a-535c - Nursing home facility discharge. Caregiver instruction and training requirements.

(a) For purposes of this section and section 19a-535d:

(1) “Caregiver” means any individual who a resident designates to provide post-discharge assistance to the resident in the resident's home in the community. The term “caregiver” includes, but is not limited to, a relative, spouse, partner, friend or neighbor who has a significant relationship with the resident. For the purposes of this section and section 19a-535d, the term “caregiver” shall not include any individual who receives compensation for providing post-discharge assistance to the resident.

(2) “Home” means the dwelling that the resident considers to be the resident's home in the community. The term “home” shall not include, and the provisions of this section and section 19a-535d, shall not apply to, a discharge to any rehabilitation facility, hospital, assisted living facility, group home or any other setting that was not the resident's home in the community immediately preceding the resident's admission.

(3) “Resident” means a resident of a nursing home facility or the resident's representative.

(4) “Nursing home facility” has the same meaning as provided in section 19a-521.

(5) “Post-discharge assistance” means nonprofessional tasks provided by a designated caregiver to a resident following the resident's discharge from a nursing home facility in accordance with the written discharge plan of care signed by the resident or the resident's representative, which involves assisting with basic activities of daily living, instrumental activities of daily living and carrying out support tasks, such as assisting with wound care, administration of medications and use of medical equipment.

(b) The Department of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to set minimum standards for nursing home facility discharge planning services. Any such standards shall include, but need not be limited to, requirements for (1) a written discharge plan prepared in consultation with the resident, or the resident's family or representative, and the resident's physician, and (2) a procedure for advance notice to the resident of the resident's discharge and provision of a copy of the discharge plan to the resident prior to discharge.

(c) Whenever a discharge plan from a nursing home facility indicates that a resident shall be discharged to the resident's home, the nursing home facility shall allow the resident to designate a caregiver at, or prior to, the time that a written copy of the discharge plan is provided to the resident. A resident is not required to designate any individual as a caregiver and any individual designated as a caregiver under this section is not obligated to perform any post-discharge assistance for the resident or agree to receive any instruction required under this section.

(d) If a resident designates a caregiver pursuant to subsection (c) of this section prior to receiving written discharge instructions, the nursing home facility shall:

(1) Record the resident's designation of caregiver, the relationship of the designated caregiver to the resident and, if known, the name, telephone number and address of the resident's designated caregiver in the discharge plan.

(2) Make more than one reasonable attempt to notify the resident's designated caregiver of the resident's discharge to the resident's home as soon as practicable. In the event the nursing home facility is unable to contact the designated caregiver, the lack of contact shall not interfere with, delay, or otherwise affect the medical care provided to the resident or an appropriate discharge of the resident.

(3) Prior to discharge, provide caregivers with instructions in all post-discharge assistance tasks described in the discharge plan. Training and instructions for caregivers may be provided in writing or conducted in person or through video technology, as determined by the nursing home facility to effectively provide the necessary instruction. Any training or instructions provided to a caregiver shall be provided in nontechnical language, to the extent possible. At a minimum, this instruction shall include: (A) A written, live or recorded demonstration of the tasks performed by an individual designated by the nursing home facility who is authorized to perform the post-discharge assistance task and is able to perform the demonstration in a culturally competent manner and in accordance with the requirements of the nursing home facility to provide language access services under state and federal law; (B) an opportunity for the caregiver to ask questions about the post-discharge assistance tasks; and (C) answers to the caregiver's questions provided in a culturally competent manner and in accordance with the requirements of the nursing home facility to provide language access services under state and federal law.

(4) Document in the resident's medical record any training for initial implementation of the discharge plan provided to the resident, the resident's representative or the designated caregiver. Any instruction required under subdivision (3) of this subsection shall be documented in the resident's medical record, including, at a minimum, the date, time and subject of the instruction.

(P.A. 16-59, S. 1.)



Section 19a-535d - Effect on legal rights. Nursing home facility liability. Insurer and healthcare provider responsibility. Discharge or transfer. Caregiver compensation.

(a) Nothing in this section or section 19a-535c shall be construed to create a private right of action against a nursing home facility, a nursing home facility employee, or any consultants or contractors with whom a nursing home facility has a contractual relationship.

(b) A nursing home facility, a nursing home facility employee or any consultants or contractors with whom a nursing home facility has a contractual relationship shall not be held liable, in any way, for the services rendered or not rendered by the caregiver to the resident at the resident's home.

(c) Nothing in this section or section 19a-535c shall be construed to obviate the obligation of an insurance company, health service corporation, hospital service corporation, medical service corporation, health care center, as defined in section 38a-175, or any other entity issuing health benefits plans to provide coverage required under a health benefits plan.

(d) (1) An individual designated as caregiver pursuant to subsection (c) of section 19a-535c shall not be reimbursed by any government or commercial payer for post-discharge assistance that is provided pursuant to section 19a-535c.

(2) Nothing in this section or section 19a-535c shall be construed to impact, impede or otherwise disrupt or reduce the reimbursement obligations of an insurance company, health service corporation, hospital service corporation, medical service corporation, health care center, as defined in section 38a-175, or any other entity issuing health benefits plans.

(3) Nothing in this section or section 19a-535c shall delay the discharge of a resident or the transfer of a resident from a nursing home facility to another facility.

(4) Nothing in this section or section 19a-535c shall affect, nor take precedence over, any advance directive, conservatorship or other proxy health care rights as may be delegated by the patient or applicable by law.

(P.A. 16-59, S. 2.)



Section 19a-536 - (Formerly Sec. 19-617). Inspection reports to be available for inspection. Room to be provided. Notice of availability.

Each nursing home administrator, as defined in section 19a-511 shall permit patients in the nursing home, relatives and legal representatives of, and any other person designated by, such patients and persons interested in placing someone in a nursing home to inspect all inspection reports pertaining to nursing home facilities made by the Department of Public Health, the State Fire Marshal, local fire and health departments or other state and local agencies having jurisdiction over the institution, and all summary copies of current inspection reports of the United States Department of Health and Human Services as provided in the Social Security Act, and shall provide a room adequate for such inspection during normal business hours, provided no such reports or copies thereof shall disclose the name of any patient in any nursing home facility. Such nursing home administrator shall post or cause to be posted in a conspicuous place in the nursing home facility a notice stating that such reports are available for inspection and the location where they may be inspected.

(P.A. 75-468, S. 9, 17; P.A. 76-331, S. 12, 16; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-331 revised section so that rather than posting inspection reports themselves, administrators post notice that such reports are available for inspection and provide place for such inspections to occur; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-617 transferred to Sec. 19a-536 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-537 - (Formerly Sec. 19-617a). Definitions. Nursing home responsibilities re reservation of beds. Reimbursement. Readmission.

(a) As used in this section and section 19a-537a:

(1) “Vacancy” means a bed that is available for an admission;

(2) “Nursing home” means any chronic and convalescent facility or any rest home with nursing supervision, as defined in section 19a-521;

(3) “Hospital” means a general short-term hospital licensed by the Department of Public Health or a hospital for mental illness, as defined in section 17a-495, or a chronic disease hospital, as defined in section 19-13-D1(a) of the Public Health Code.

(b) A nursing home shall:

(1) Reserve the bed of a self-pay resident of such facility who is absent from the facility due to hospitalization whenever payment is available to reserve the bed;

(2) Inform the self-pay resident and such resident's relatives or other responsible persons, upon admission of a person to the facility and upon transfer of a resident to a hospital, that the bed of a resident will be reserved as long as payment is available to the facility to reserve the bed and that if payment is not made, the resident will be admitted to the next available bed in accordance with subsection (e) of this section;

(3) Reserve the bed of a resident who is a recipient of medical assistance when the resident is absent from the facility for home leave days authorized under the Medicaid program;

(4) Inform the resident who is a recipient of medical assistance and such resident's relatives or other responsible persons, upon admission of a person to the nursing home and upon transfer of a resident to a hospital of the conditions under which the nursing home is required to reserve the bed of a resident and that if the home is not required to reserve the bed, the resident will be admitted to the next available bed in accordance with subsection (e) of this section; and

(5) Not make the bed reserved for a hospitalized resident available for use by any other person unless the nursing home records in such resident's medical record the medical reasons justifying the change in such resident's bed, and the necessity of making the change before the resident's return to the facility, provided no resident's bed shall be changed if (A) such a change is medically contraindicated as defined in subsection (a) of section 19a-550; or (B) if the resident does not consent to the change, except when the change is made (i) to protect the resident or others from physical harm; (ii) to control the spread of an infectious disease; or (iii) to respond to a physical plant or environmental emergency that threatens the resident's health or safety. In the case of such an involuntary change of a resident's bed, disruption of residents shall be minimized, notice shall be provided to the resident or representative not later than twenty-four hours after the change and, if practicable, the resident, if he or she wishes, shall be returned to his or her room when the threat to health or safety which prompted the transfer has been eliminated. When a resident's bed is changed without his or her consent to protect the resident or others from physical harm, a consultative process shall be established on the first business day following the resident's return to the facility. The consultative process shall include the participation of the attending physician, a registered nurse with responsibility for the resident, other appropriate staff in disciplines as determined by the resident's needs and the participation of the resident, such resident's family or other representative. The consultative process shall determine what caused the change in bed, whether the cause can be removed and, if not, whether the facility has attempted alternatives to the change. The resident shall be informed of the risks and benefits of the change in bed and of any alternatives.

(c) A nursing home shall reserve, for at least fifteen days, the bed of a resident who is a recipient of medical assistance and who is absent from such home due to hospitalization unless the nursing home documents that it has objective information from the hospital confirming that the resident will not return to the nursing home within fifteen days of the hospital admission including the day of hospitalization.

(d) The Department of Social Services shall reimburse a nursing home at the per diem Medicaid rate of the facility for each day that the facility reserves the bed of a resident who is a recipient of medical assistance in accordance with the following conditions:

(1) A facility shall be reimbursed for reserving the bed of a resident who is hospitalized for a maximum of seven days including the admission date of hospitalization, if on such date the nursing home documents that (A) it has a vacancy rate of not more than three beds or three per cent of licensed capacity, whichever is greater, and (B) it contacted the hospital and the hospital failed to provide objective information confirming that the person would be unable to return to the nursing home within fifteen days of the date of hospitalization.

(2) The nursing home shall be reimbursed for a maximum of eight additional days provided:

(A) On the seventh day of the person's hospital stay, the nursing home has a vacancy rate that is not more than three beds or three per cent of licensed capacity, whichever is greater; and

(B) Not later than seven days after the date of hospitalization of a resident who is a recipient of medical assistance, the nursing home has contacted the hospital for an update on the person's status and the nursing home documents such contact in the person's file and that the information obtained through the contact does not indicate that the person will be unable to return to the nursing home not later than fifteen days after the date of hospitalization.

(3) A facility shall be reimbursed for reserving the bed of a resident who is absent for up to twenty-one days of home leave as authorized under the Medicaid program if on the day of such an absence the facility documents that it has a vacancy rate of not more than four beds or four per cent of licensed capacity, whichever is greater. No facility shall require or request a resident who is a recipient of medical assistance to provide payment for such authorized home leave days, whether or not such payment is available from the department.

(e) If a resident's hospitalization exceeds the period of time that a nursing home is required to reserve the resident's bed or the nursing home is not required to reserve the resident's bed under this section, the nursing home:

(1) Shall, upon receipt of notification from the hospital that a resident is medically ready for discharge, provide the resident with the first bed available in a semiprivate room or a private room, if a private room is medically necessary;

(2) Shall grant the resident priority of admission over applicants for first admission to the nursing home;

(3) May charge a fee to reserve the bed, not exceeding the facility's self-pay rate for the unit in which that resident resided, or not exceeding the per diem Medicaid rate for recipients of medical assistance, whichever charge is applicable, for the number of days which the resident is absent from the facility.

(f) When the Commissioner of Social Services, or the commissioner's designee, makes a finding that a resident has been refused readmission to a nursing home in violation of this section, the resident shall retain the right to be readmitted to the transferring nursing home pursuant to subsection (e) of this section regardless of whether or not the resident has accepted placement in another nursing home while awaiting the availability of a bed in the facility from which the resident was transferred.

(g) Whenever a nursing home has concerns about the readmission of a resident, as required by subsection (e) of this section, based on whether the nursing home has the ability to meet the resident's care needs or the resident presents a danger to himself or herself or to other persons, not later than twenty-four hours after receipt of notification from a hospital that a resident is medically ready for discharge, a nursing home shall request a consultation with the hospital and the resident or the resident's representative. The purpose of the consultation shall be to develop an appropriate care plan to safely meet the resident's nursing home care needs, including a determination of the date for readmission that best meets such needs. The resident's wishes and the hospital's recommendations shall be considered as part of the consultation process. The nursing home shall reserve the resident's bed until completion of the consultation process. The consultation process shall begin as soon as practicable and shall be completed not later than three business days after the date of the nursing home's request for a consultation. The hospital shall participate in the consultation, grant the nursing home access to the resident in the hospital and permit the nursing home to review the resident's hospital records.

(h) A nursing home shall not refuse to readmit a resident unless: (1) The resident's needs cannot be met in the facility; (2) the resident no longer needs the services of the nursing home due to improved health; or (3) the health and safety of individuals in the nursing home would be endangered by readmission of the resident. If a nursing home decides to refuse to readmit a resident either without requesting a consultation or following a consultation conducted in accordance with subsection (g) of this section, the nursing home shall, not later than twenty-four hours after making such decision, notify the hospital, the resident and the resident's guardian or conservator, if any, the resident's legally liable relative or other responsible party, if known, in writing of the following: (A) The determination to refuse to readmit the resident; (B) the reasons for the refusal to readmit the resident; (C) the resident's right to appeal the decision to refuse to readmit the resident; (D) the procedures for initiating such an appeal, as determined by the Commissioner of Social Services; (E) the resident has twenty days from the date of receipt of the notice from the facility to initiate an appeal; (F) the possibility of an extension of the time frame for initiating an appeal for good cause; (G) the contact information, including the name, mailing address and telephone number, for the Long-Term Care Ombudsman; and (H) the resident's right to represent himself or herself at the appeal hearing or to be represented by legal counsel, a relative, a friend or other spokesperson. If a resident is, or the nursing home alleges a resident is, mentally ill or developmentally disabled, the nursing home shall include in the notice to the resident the contact information, including the name, mailing address and telephone number of the Office of Protection and Advocacy for Persons with Disabilities. The Commissioner of Social Services, or the commissioner's designee, shall hold a hearing in accordance with chapter 54 to determine whether the nursing home has violated the provisions of this section. The commissioner, or the commissioner's designee, shall convene such hearing not later than fifteen days after the date of receipt of the request. The commissioner, or the commissioner's designee, shall issue a decision not later than thirty days after the date on which the hearing record is closed. The commissioner, or the commissioner's designee, may require the nursing home to readmit the resident to a semiprivate room or a private room, if a private room is medically necessary. The Superior Court shall consider an appeal from a decision of the commissioner pursuant to this section as a privileged case in order to dispose of the case with the least possible delay.

(i) If, following a consultation convened pursuant to subsection (g) of this section, a nursing home does not readmit a resident, the resident may file a complaint with the Commissioner of Social Services pursuant to section 19a-537a. If the resident has requested a hearing pursuant to subsection (h) of this section, the commissioner shall stay an investigation of such complaint until the issuance of a determination following the hearing. Each day a nursing home fails to readmit a resident in violation of this section may be considered a separate violation for the purpose of determining a penalty pursuant to section 19a-537a, except no penalty shall accrue during the period of time beginning with the date a consultation is requested until the date a hearing decision is issued, if a hearing is requested, provided the commissioner, or the commissioner's designee, finds the nursing home has acted in good faith in refusing to readmit the resident. If the resident does not request a hearing and the resident files a complaint with the commissioner pursuant to section 19a-537a, no penalty shall accrue during the time an investigation is conducted, provided the commissioner finds the facility acted in good faith in refusing to readmit the resident.

(P.A. 80-170, S. 1, 2; P.A. 83-348, S. 1, 3; P.A. 85-453, S. 1, 3; P.A. 87-178, S. 1; P.A. 88-197, S. 1; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-160, S. 3, 69; 95-257, S. 12, 21, 58; P.A. 96-81, S. 2; 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 64, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 11-236, S. 2.)

History: Sec. 19-617a transferred to Sec. 19a-537 in 1983; P.A. 83-348 amended Subsec. (b) by adding the requirement that on and after October 1, 1983, a nursing home reserve the bed of a resident who is a recipient of medical assistance and who is absent from such home due to hospitalization for the time it may be reimbursed and by requiring the commissioner to adopt regulations to establish a monetary penalty; P.A. 85-453 amended Subsec. (a) to include “any licensed home for the aged” in the definition of “nursing home” and amended Subsec. (b) to authorize reimbursement at per diem boarding home rate; P.A. 87-178 amended Subsec. (a) to delete “licensed home for the aged” from the definition and amended Subsec. (b) to delete a reference to the “per diem boarding home rate”; P.A. 88-197 added definitions of “vacancy”, “level of care” and “hospital”, distinguished between nursing homes' obligations to self-pay patients and to patients receiving medical assistance, and substantially revised prior provisions re reservation of beds including provisions re patient information, reimbursement rates and 15-day mandatory bed reservation policy for residents on assistance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-160 amended Subsec. (b)(2) by adding a provision that if payment is not made, the resident will be admitted to the next available bed, added Subsec. (b)(3) requiring a nursing home to reserve the bed of a resident who is a recipient of medical assistance when the resident is absent for home leave days authorized under the Medicaid program, amended Subsec. (b)(4) by adding a provision that if the home is not required to reserve the bed, the resident will be admitted to the next available bed, added Subsec. (d)(3) providing for a facility to be reimbursed for reserving the bed of a resident who is absent for up to 21 days of home leave as authorized under the Medicaid program and amended Subsec. (e)(3) by changing the amount that a nursing home shall not exceed when charging a fee to reserve a bed from “the maximum allowable charge for the accommodation being reserved as established by the Department of Social Services for persons who are not recipients of medical assistance” to “the facility's self-pay rate for the unit in which that resident resided”, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-81 amended Subsec. (b)(5) to prohibit making the reserved bed available unless such change is medically contraindicated or if the resident does not consent to the change, with exceptions and required a consultation process to be established if the resident's bed is changed without his consent; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to eliminate definition of “level of care”, renumbering existing Subdiv. (4) as Subdiv. (3), and to make technical changes in definition of “hospital”, amended Subsec. (b) to make technical changes for the purposes of gender neutrality, amended Subsec. (c) to delete phrase “at the same level of care”, and amended Subsec. (d) to delete references to “at the same level of care as the hospitalized person”, “at the same level of care” and “at the same level of care as the resident so absent”, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 11-236 amended Subsec. (b)(2) and (4) by adding requirement that resident be admitted to next available bed in accordance with Subsec. (e), amended Subsec. (b)(4) by replacing reference to Department of Social Services requiring nursing home to reserve a bed with “nursing home is required to reserve the bed”, amended Subsec. (c) by replacing “patient” with “resident”, amended Subsec. (e)(1) by adding requirement that nursing home provide a resident with first bed available in a semiprivate or private room, if medically necessary, added Subsecs. (f) to (i) re readmission to a nursing home, and made technical changes, effective July 13, 2011.



Section 19a-537a - Reservation of beds. Penalty. Hearing.

Compliance with section 19a-537 shall be monitored by the department on a postaudit basis or whenever a complaint is received and its provisions shall be enforced as follows:

(1) The Department of Social Services is authorized to impose a penalty not greater than eight thousand five hundred dollars for each violation of said section 19a-537.

(2) The department shall recoup payments made to a nursing home for reserve-bed days when it is determined that: The nursing home made the bed assigned to a hospitalized resident available to another person; or the nursing home was reimbursed for reserve bed days after it had objective information indicating that the hospitalized person would not return to the nursing home; or the nursing home failed to provide a resident with the first available bed or grant a resident priority of admission as required by subsection (e) of said section 19a-537; or the nursing home failed to document the appropriate vacancy rate or hospital contact. If the payments have already been made, the department may set off the amount of the payments against any other payments due to the nursing home.

(3) The department may impose a penalty upon a facility pursuant to subdivision (1) of this section or recoup any payments from a facility pursuant to subdivision (2) of this section, regardless of whether a change in ownership of the facility has taken place since the time of the violation, provided the department has issued notice of the alleged violation and the accompanying penalty or recoupment prior to the effective date of the change in ownership and record of such notice is readily available in a central registry maintained by the department.

(4) Prior to imposing any penalty pursuant to subdivision (1) of this section or recouping any payments pursuant to subdivision (2) of this section, the Department of Social Services shall notify the nursing home of the alleged violation and the accompanying penalty or recoupment, and shall permit such facility to request an administrative hearing, in accordance with sections 4-177 to 4-181, inclusive. A facility shall request such hearing within fifteen days of receipt of the notice of violation from the Department of Social Services. The department shall stay the imposition of any penalty or recoupment pending the outcome of the administrative hearing.

(P.A. 88-197, S. 2; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 4, 69; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 65, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 95-160 inserted new Subdiv. (3) outlining provisions for the department to impose a penalty upon a facility pursuant to Subdiv. (1) or recoup payments from a facility pursuant to Subdiv. (2), renumbering former Subdiv. (3) as (4), effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 01-2 amended Subdiv. (2) to make a technical change and to delete phrase “at the same level of care”, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 19a-538 - (Formerly Sec. 19-618). Annual report by Department of Public Health concerning nursing home facilities and residential care homes.

On or before January 1, 1977, and annually thereafter, the Department of Public Health shall publish a report, available to the public, that shall include, but not be limited to, a list of all nursing home facilities and residential care homes in this state; whether such nursing home facilities and residential care homes are proprietary or nonproprietary; the classification of each such nursing home facility and residential care home; the name of the owner or owners, including the name of any partnership, corporation, trust, individual proprietorship or other legal entity that owns or controls, directly or indirectly, such facility or residential care homes; the total number of beds; the number of private and semiprivate rooms; the religious affiliation, and religious services offered, if any, in the nursing home facility or residential care home; the cost per diem for private patients; the languages spoken by the administrator and staff of such nursing home facility or residential care home; the number of full-time employees and their professions; whether or not such nursing home facility or residential care home accepts Medicare and Medicaid patients; recreational and other programs available and the number and nature of any class A or class B citation issued against such nursing home facility or residential care home in the previous year.

(P.A. 75-468, S. 10, 17; P.A. 76-331, S. 13, 16; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 45.)

History: P.A. 76-331 substituted “1977” for “1976” and required that report include name of partnership, corporation, etc. owning or controlling facility, religious services offered, per diem cost for private patients and number and nature of class A or B citations issued against home in previous year; P.A. 77-614 replaced health department with department of health services, effective January 1, 1979; Sec. 19-618 transferred to Sec. 19a-538 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-539 - (Formerly Sec. 19-619). Disclosure of additional costs. Enforcement of surety contracts.

(a) Each nursing home facility shall disclose in writing to all prospective patients a complete and accurate list of all additional costs which may be incurred by them and such nursing home facility shall display or cause to be displayed copies of such list in conspicuous places therein.

(b) Nursing home facilities, as defined in section 19a-521, shall be prohibited from enforcing a surety contract on behalf of an applicant required as a condition of admission unless: (1) The guarantor under such contract or his spouse or his children or his grandchildren has received an assignment or transfer or other disposition of property for less than fair market value, pursuant to section 17b-261, from the applicant; or (2) the applicant fails to return a properly completed application for Title XIX benefits to the Department of Social Services in accordance with its regulations; and (3) such contract contains a clause which states the contract is enforceable against the guarantor or his spouse or his children or his grandchildren if such guarantor or his spouse or his children or his grandchildren have received an assignment or transfer or other disposition of property for less than fair market value, pursuant to section 17b-261, from the applicant or if said applicant fails to return a properly completed application for Title XIX benefits to the Department of Social Services in accordance with its regulations.

(c) Nothing in this section shall be interpreted as prohibiting the acceptance of a voluntary surety contract.

(d) As part of any resident admission agreement, each nursing home facility shall provide clear and conspicuous notice of the duties, responsibilities and liabilities of the person or persons who sign such agreement with the nursing home facility as a responsible party, including the circumstances under which the responsible party will be held legally liable and in which such party's personal assets may be pursued for payment to the facility. Said notice shall be in fourteen-point bold type and initialed by the responsible party. Failure to include the notice and obtain the initials of the responsible party or parties shall render the resident admission agreement unenforceable as to the responsible party.

(P.A. 75-468, S. 13, 17; P.A. 87-365; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 16-209, S. 1.)

History: Sec. 19-619 transferred to Sec. 19a-539 in 1983; P.A. 87-365 added Subsecs. (b) and (c) re enforcement of surety contracts; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; June 30 Sp. Sess. P.A. 03-3, in repealing Sec. 17a-134, authorized deletion of internal references to said section in this section, effective March 1, 2004; P.A. 16-209 added Subsec. (d) re notice as part of resident admission agreement, effective July 1, 2016.



Section 19a-540 - (Formerly Sec. 19-620). Posting of citations. Monthly report by Department of Public Health.

(a) Each class A or class B citation shall be prominently posted in the nursing home cited in the manner prescribed by the Commissioner of Public Health so as to be visible to any patient, including those in wheelchairs, and to any employee or visitor of the nursing home until the violation has been corrected to the satisfaction of the Commissioner of Public Health or the citation has been vacated.

(b) The Department of Public Health shall prepare and keep on file a monthly report listing all class A, B and C citations issued, all civil penalties which have been filed as provided in section 19a-526 or paid before such filing and all violations which have been corrected during the previous month. The listing shall include the following: (1) The name and address of the nursing home; (2) the class of the violation and the civil penalty, if any, imposed; and (3) a description of the violation.

(P.A. 76-331, S. 6, 16; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-620 transferred to Sec. 19a-540 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Secs. 19a-524 to 19a-529, inclusive, re procedures for issuing and contesting citations.



Section 19a-541 - (Formerly Sec. 19-621a). Receivership of nursing home facilities and residential care homes: Definitions.

As used in this section and sections 19a-542 to 19a-549, inclusive, unless the context otherwise requires:

(1) “Nursing home facility” has the same meaning as provided in section 19a-490;

(2) “Emergency” means a situation, physical condition or one or more practices, methods or operations that presents imminent danger of death or serious physical or mental harm to residents of a nursing home facility;

(3) “Transfer trauma” means the medical and psychological reactions to physical transfer that increase the risk of death or grave illness, or both, in elderly persons;

(4) “Substantial violation” means a violation of law that presents a reasonable likelihood of serious physical or mental harm to residents of a nursing home facility or residential care home; and

(5) “Residential care home” has the same meaning as provided in section 19a-490.

(P.A. 78-227, S. 1, 10; P.A. 89-350, S. 14; P.A. 01-195, S. 160, 181; P.A. 13-208, S. 46; P.A. 14-122, S. 120; P.A. 16-66, S. 6.)

History: Sec. 19-621a transferred to Sec. 19a-541 in 1983; P.A. 89-350 deleted former Subsec. (e) which defined “habitual violation”; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 13-208 amended Subdiv. (4) by adding reference to residential care home and making a technical change and added Subdiv. (5) defining “residential care home”, effective July 1, 2013; P.A. 14-122 made technical changes; P.A. 16-66 amended Subdivs. (1) and (5) by replacing “19a-521” with “19a-490”.



Section 19a-542 - (Formerly Sec. 19-621b). Application for receivership. Hearing. Parties. Emergency order.

(a) An application to appoint a receiver for a nursing home facility or residential care home may be filed in the Superior Court by the Commissioner of Social Services, the Commissioner of Public Health or the director of the Office of Protection and Advocacy for Persons with Disabilities. A resident of such facility or home, or such resident's legally liable relative, conservator or guardian may file a written complaint with the Commissioner of Public Health specifying conditions at such facility or home that warrant an application to appoint a receiver. If the Commissioner of Public Health fails to resolve such complaint not later than forty-five days after its receipt or, in the case of a nursing home facility or residential care home that intends to close, not later than seven days after its receipt, the person who filed the complaint may file an application in the Superior Court for the appointment of a receiver for such facility or home. Said court shall immediately notify the Attorney General of such application. The court shall hold a hearing not later than ten days after the date the application is filed. Notice of such hearing shall be given to the owner of such facility or residential care home, or such owner's agent for service of process, not less than five days prior to such hearing. Such notice shall be posted by the court in a conspicuous place inside such facility for not less than three days prior to such hearing.

(b) A resident of a nursing home facility or residential care home for which an application to appoint a receiver has been filed or such resident's legally liable relative, conservator or guardian may appear as a party to the proceedings.

(c) Notwithstanding the provisions of subsection (a) of this section the court may appoint a receiver upon an ex parte motion when affidavits, testimony or any other evidence presented indicates that there is a reasonable likelihood an emergency exists in such facility or home which must be remedied immediately to insure the health, safety and welfare of the patients of such facility or home. Notice of the application and order shall be served on the owner or the owner's agent for service of process and shall be posted in a conspicuous place inside such facility or home not later than twenty-four hours after issuance of such order. A hearing on the application shall be held not later than five days after the issuance of such order unless the owner consents to a later date.

(P.A. 78-227, S. 2, 10; P.A. 80-309, S. 1; P.A. 89-144, S. 9; 89-350, S. 15; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 47.)

History: P.A. 80-309 authorized director of office of protection and advocacy for handicapped and developmentally disabled persons to file application for appointment of receiver and added provisions re complaints filed with health services commissioner or superior court facility resident or his legally liable relative, conservator or guardian under Subsec. (a); Sec. 19-621b transferred to Sec. 19a-542 in 1983; P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 89-350 inserted new Subsec. (b) re residents' right to be party to proceedings and relettered the existing Subsecs.; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical and conforming changes, effective July 1, 2013.



Section 19a-543 - (Formerly Sec. 19-621c). Imposition of receivership: Grounds.

The court shall grant an application for the appointment of a receiver for a nursing home facility or residential care home upon a finding of any of the following: (1) Such facility or home is operating without a license issued pursuant to this chapter or such facility's or home's license has been suspended or revoked pursuant to section 19a-494; (2) such facility or home intends to close and adequate arrangements for relocation of its residents have not been made at least thirty days prior to closing; (3) such facility or home has sustained a serious financial loss or failure which jeopardizes the health, safety and welfare of the patients or there is a reasonable likelihood of such loss or failure; or (4) there exists in such facility a condition in substantial violation of the Public Health Code, or any other applicable state statutes, or Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended, or any regulation adopted pursuant to such state or federal laws.

(P.A. 78-227, S. 3, 10; P.A. 89-350, S. 16; P.A. 13-208, S. 48.)

History: Sec. 19-621c transferred to Sec. 19a-543 in 1983; P.A. 89-350 made appointment mandatory, inserted new Subdiv. (3) and renumbered the existing Subdiv., deleting former Subdiv. (4) re “habitual violation” as ground for appointment of a receiver; P.A. 13-208 added reference to residential care home and made conforming changes, effective July 1, 2013.



Section 19a-544 - (Formerly Sec. 19-621d). Imposition of receivership: Defenses.

It shall be a sufficient defense to a receivership application if any owner of a nursing home facility or residential care home establishes that, (1) the owner did not have knowledge or could not reasonably have known that any conditions in violation of section 19a-543 existed, or (2) the owner did not have a reasonable time in which to correct such violations, or (3) the violations listed in the application do not, in fact, exist or, in the event the grounds upon which the petition is based are those set forth in subdivision (2) of section 19a-543, such facility or home does not intend to close.

(P.A. 78-227, S. 4, 10; P.A. 80-309, S. 2; P.A. 13-208, S. 49.)

History: P.A. 80-309 added as defense establishment of fact that if grounds are those of Sec. 19-621c, facility does not intend to close; Sec. 19-621d transferred to Sec. 19a-544 in 1983; P.A. 13-208 added reference to residential care home and made technical and conforming changes, effective July 1, 2013.



Section 19a-545 - (Formerly Sec. 19-621e). Duties of receiver.

(a) A receiver appointed pursuant to the provisions of sections 19a-541 to 19a-549, inclusive, in operating a nursing home facility or residential care home, shall have the same powers as a receiver of a corporation under section 52-507, except as provided in subsection (c) of this section and shall exercise such powers to remedy the conditions that constituted grounds for the imposition of receivership, assure adequate health care for the residents and preserve the assets and property of the owner. If such facility or home is placed in receivership it shall be the duty of the receiver to notify each resident and each resident's guardian or conservator, if any, or legally liable relative or other responsible party, if known. Such receiver may correct or eliminate any deficiency in the structure or furnishings of such facility or home that endangers the safety or health of the residents while they remain in such facility or home, provided the total cost of correction does not exceed three thousand dollars. The court may order expenditures for this purpose in excess of three thousand dollars on application from such receiver. If any resident is transferred or discharged such receiver shall provide for: (1) Transportation of the resident and such resident's belongings and medical records to the place where such resident is being transferred or discharged; (2) aid in locating an alternative placement and discharge planning in accordance with section 19a-535; (3) preparation for transfer to mitigate transfer trauma, including but not limited to, participation by the resident or the resident's guardian in the selection of the resident's alternative placement, explanation of alternative placements and orientation concerning the placement chosen by the resident or the resident's guardian; and (4) custodial care of all property or assets of residents that are in the possession of an owner of such facility or home. The receiver shall preserve all property, assets and records of residents that the receiver has custody of and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred resident. In no event may the receiver transfer all residents and close such facility or home without a court order and without complying with the notice and discharge plan requirements for each resident in accordance with section 19a-535.

(b) Not later than ninety days after the date of appointment as a receiver, such receiver shall take all necessary steps to stabilize the operation of the facility in order to ensure the health, safety and welfare of the residents of such facility. In addition, within a reasonable time period after the date of appointment, not to exceed six months, the receiver shall: (1) Determine whether the facility can continue to operate and provide adequate care to residents in substantial compliance with applicable federal and state law within the facility's state payments as established by the Commissioner of Social Services pursuant to subsection (f) of section 17b-340, together with income from self-pay residents, Medicare payments and other current income and shall report such determination to the court; and (2) seek facility purchase proposals. If the receiver determines that the facility will be unable to continue to operate in compliance with said requirements, the receiver shall promptly request an order of the court to close the facility and make arrangements for the orderly transfer of residents pursuant to subsection (a) of this section unless the receiver determines that a transfer of the facility to a qualified purchaser is expected during the six-month period commencing on the date of the receiver's appointment. If a transfer is not completed within such period and all purchase and sale proposal efforts have been exhausted, the receiver shall request an immediate order of the court to close the facility and make arrangements for the orderly transfer of residents pursuant to subsection (a) of this section.

(c) The court may limit the powers of a receiver appointed pursuant to the provisions of sections 19a-541 to 19a-549, inclusive, to those necessary to solve a specific problem.

(P.A. 78-227, S. 5, 10; P.A. 80-309, S. 3; P.A. 89-350, S. 17; June 30 Sp. Sess. P.A. 03-3, S. 77; P.A. 04-16, S. 15; P.A. 07-209, S. 3; P.A. 11-236, S. 3; P.A. 13-208, S. 50.)

History: P.A. 80-309 prohibited transferring patients and closing facility without court order and without preparing discharge plans for residents; Sec. 19-621e transferred to Sec. 19a-545 in 1983; P.A. 89-350 added Subsec. (b) re limitation of receivers' powers, designating prior provisions as Subsec. (a) and adding exception re Subsec. (b); June 30 Sp. Sess. P.A. 03-3 added new Subsec. (b) requiring receiver to make determination within 90 days as to whether facility can continue to provide adequate care to residents and to seek facility purchase proposals, authorizing receiver to request an immediate order of the court to close facility if receiver determines facility cannot continue to provide adequate care to residents and making receiver responsible for ensuring an orderly transfer of residents of facilities that are closed, redesignated former Subsec. (b) as Subsec. (c) and made a technical change, effective August 20, 2003; P.A. 04-16 made a technical change in Subsec. (b); P.A. 07-209 amended Subsec. (b) by adding provisions re receiver taking necessary steps to stabilize operation of the facility, and re receiver action within a reasonable time after the date of appointment, not to exceed 6 months, adding “promptly” and deleting “immediate” re receiver's request of court order to close facility, extending time period relating to transfer of the facility to a qualified purchaser from 90 days to 6 months from date of receiver's appointment, and substituting “such period and all purchase and sale proposal efforts have been exhausted” for “one hundred eighty days of the appointment of the receiver” re time period for requesting court order to close facility and make arrangements for transfer of residents, effective July 1, 2007; P.A. 11-236 amended Subsec. (a) by replacing “patients” with “residents”, replacing requirement that receiver notify “patients and family, except where medically contraindicated” with requirement that receiver notify the resident and the resident's guardian, conservator, legally liable relative or other responsible party, adding requirement that receiver comply with notice requirements of Sec. 19a-535 before transferring residents and closing facility, and replacing requirement that facility prepare a discharge plan with requirement that facility comply with discharge plan requirements of Sec. 19a-535, and amended Subsec. (b) by making a technical change, effective July 13, 2011; P.A. 13-208 amended Subsec. (a) by adding reference to residential care home and making technical and conforming changes, effective July 1, 2013.



Section 19a-546 - (Formerly Sec. 19-621f). Authority of receiver concerning leases, mortgages, secured transactions.

(a) A receiver may not be required to honor any lease, mortgage, secured transaction or other contract entered into by the owner of a nursing home facility or residential care home if, upon application to the Superior Court, said court determines that: (1) The person seeking payment under the agreement was an owner or controlling stockholder of such facility or home or was an affiliate of such owner or controlling stockholder at the time the agreement was made; or (2) the rental, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the contract was entered into.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection (a) of this section and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing not later than fifteen days after application is made. Any known owners of the property involved shall receive notice of such application from the receiver at least ten days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under such lease, security interest or mortgage involved.

(c) The provisions of this section shall not apply to a lease, mortgage, secured transaction or other contract entered into with any financial institution regulated by a state or federal agency.

(P.A. 78-227, S. 6, 10; P.A. 07-217, S. 81; P.A. 13-208, S. 51.)

History: Sec. 19-621f transferred to Sec. 19a-546 in 1983; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 13-208 amended Subsec. (a) by adding reference to residential care home and making conforming changes, effective July 1, 2013.



Section 19a-547 - (Formerly Sec. 19-621g). Appointment of receiver. Qualifications of receiver. Removal. Bond. Fees.

(a) The court may appoint any responsible individual whose name is proposed by the Commissioner of Public Health and the Commissioner of Social Services to act as a receiver. For a nursing home facility, such individual shall be a nursing home facility administrator licensed in the state of Connecticut with substantial experience in operating Connecticut nursing homes. For a residential care home, such individual shall have experience as a residential care home administrator or, if there is no such individual, such individual shall have experience in the state similar to that of a residential care home administrator. The Commissioner of Social Services shall adopt regulations governing qualifications for proposed receivers consistent with this subsection. No state employee or owner, administrator or other person with a financial interest in the nursing home facility or residential care home may serve as a receiver for that nursing home facility or residential care home. No person appointed to act as a receiver shall be permitted to have a current financial interest in the nursing home facility or residential care home; nor shall such person appointed as a receiver be permitted to have a financial interest in the nursing home facility or residential care home for a period of five years from the date the receivership ceases.

(b) The court may remove such receiver in accordance with section 52-513. A nursing home facility or residential care home receiver appointed pursuant to this section shall be entitled to a reasonable receiver's fee as determined by the court. The receiver shall be liable only in the receiver's official capacity for injury to person and property by reason of the conditions of the nursing home facility or residential care home. The receiver shall not be personally liable, except for acts or omissions constituting gross, wilful or wanton negligence.

(c) The court, in its discretion, may require a bond of such receiver in accordance with section 52-506.

(d) The court may require the Commissioner of Public Health to provide for the payment of any receiver's fees authorized in subsection (a) of this section upon a showing by such receiver to the satisfaction of the court that (1) the assets of the nursing home facility or residential care home are not sufficient to make such payment, and (2) no other source of payment is available, including the submission of claims in a bankruptcy proceeding. The state shall have a claim for any court-ordered fees and expenses of the receiver that shall have priority over all other claims of secured and unsecured creditors and other persons whether or not such nursing home facility or residential care home is in bankruptcy, to the extent allowed under state or federal law.

(P.A. 78-227, S. 7, 10; P.A. 84-410, S. 1, 2; P.A. 91-198; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-3, S. 76; P.A. 13-208, S. 52.)

History: Sec. 19-621g transferred to Sec. 19a-547 in 1983; P.A. 84-410 added Subsec. (c) concerning the payment of receiver's fees by the commissioner of health services under certain circumstances; P.A. 91-198 amended Subsec. (c) to provide a priority claim for the state for the fees and expenses of a receiver paid by the state whether or not the nursing home is in bankruptcy; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to provide that court appointed receiver shall be a responsible individual “whose name is proposed by the Commissioner of Public Health and the Commissioner of Social Services” and who is “a nursing home administrator licensed in the state of Connecticut with substantial experience in operating Connecticut nursing homes”, to specify that person appointed as receiver may not have a current financial interest in the facility nor shall such person have an interest in the facility for a period of five years from the date the receivership ceases, and to require commissioner to adopt regulations re receiver's qualifications, redesignated portion of Subsec. (a) as new Subsec. (b), redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d) and made technical changes, effective August 20, 2003; P.A. 13-208 amended Subsec. (a) by adding provisions re receiver for residential care home and deleting obsolete date, amended Subsecs. (b) and (d) by adding references to residential care home, and made technical and conforming changes, effective July 1, 2013.



Section 19a-548 - (Formerly Sec. 19-621h). Accounting by receiver.

Each receiver shall, during the first week in January, April, July and October in each year, sign, swear to and file with the clerk of the court by which the receiver was appointed a full and detailed account of his or her doings as such receiver for the three months next preceding, together with a statement of all court orders passed during such three months and the present condition and prospects of the nursing home facility or residential care home in the receiver's charge, and cause a motion for a hearing and approval of the same to be placed on the short calendar.

(P.A. 78-227, S. 8, 10; P.A. 13-208, S. 53.)

History: Sec. 19-621h transferred to Sec. 19a-548 in 1983; P.A. 13-208 added reference to residential care home and made technical and conforming changes, effective July 1, 2013.



Section 19a-549 - (Formerly Sec. 19-621i). Termination of receivership.

The Superior Court, upon a motion by the receiver or the owner of the nursing home facility or residential care home, may terminate the receivership if it finds that such facility or home has been rehabilitated so that the violations complained of no longer exist or if such receivership was instituted pursuant to subdivision (2) of section 19a-543, the orderly transfer of the patients has been completed and such facility or home is ready to be closed. Upon such finding, the court may terminate the receivership and return such facility or home to its owner. In its termination order the court may include such terms as it deems necessary to prevent the conditions complained of from recurring.

(P.A. 78-227, S. 9, 10; P.A. 80-309, S. 4; P.A. 13-208, S. 54.)

History: P.A. 80-309 substituted “may” for “shall” in second reference to termination of receivership for consistency and allowed court to include terms to prevent recurrence of conditions which originally caused complaint; Sec. 19-621i transferred to Sec. 19a-549 in 1983; P.A. 13-208 added reference to residential care home and made conforming changes, effective July 1, 2013.



Section 19a-549a - Notification by nursing home facilities when placed in receivership or petition for bankruptcy filed.

If a nursing home facility, as defined in section 19a-521, is placed in receivership pursuant to sections 19a-541 to 19a-549, inclusive, or has filed a petition for relief under the United States Bankruptcy Code, the nursing home facility shall notify each person seeking admission as a patient or admitted as a patient to the nursing home facility that the nursing home facility has been placed in receivership or has filed such petition.

(P.A. 12-6, S. 1.)



Section 19a-550 - (Formerly Sec. 19-622). Patients’ bill of rights.

(a)(1) As used in this section, (A) “nursing home facility” has the same meaning as provided in section 19a-521, (B) “residential care home” has the same meaning as provided in section 19a-521, and (C) “chronic disease hospital” means a long-term hospital having facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic diseases; and (2) for the purposes of subsections (c) and (d) of this section, and subsection (b) of section 19a-537, “medically contraindicated” means a comprehensive evaluation of the impact of a potential room transfer on the patient’s physical, mental and psychosocial well-being, which determines that the transfer would cause new symptoms or exacerbate present symptoms beyond a reasonable adjustment period resulting in a prolonged or significant negative outcome that could not be ameliorated through care plan intervention, as documented by a physician in a patient’s medical record.

(b) There is established a patients’ bill of rights for any person admitted as a patient to any nursing home facility, residential care home or chronic disease hospital. The patients’ bill of rights shall be implemented in accordance with the provisions of Sections 1919(b), 1919(c), 1919(c)(2), 1919(c)(2)(D) and 1919(c)(2)(E) of the Social Security Act. The patients’ bill of rights shall provide that each such patient: (1) Is fully informed, as evidenced by the patient’s written acknowledgment, prior to or at the time of admission and during the patient’s stay, of the rights set forth in this section and of all rules and regulations governing patient conduct and responsibilities; (2) is fully informed, prior to or at the time of admission and during the patient’s stay, of services available in such facility or chronic disease hospital, and of related charges including any charges for services not covered under Titles XVIII or XIX of the Social Security Act, or not covered by basic per diem rate; (3) in such facility or hospital is entitled to choose the patient’s own physician and is fully informed, by a physician, of the patient’s medical condition unless medically contraindicated, as documented by the physician in the patient’s medical record, and is afforded the opportunity to participate in the planning of the patient’s medical treatment and to refuse to participate in experimental research; (4) in a residential care home or a chronic disease hospital is transferred from one room to another within such home or chronic disease hospital only for medical reasons, or for the patient’s welfare or that of other patients, as documented in the patient’s medical record and such record shall include documentation of action taken to minimize any disruptive effects of such transfer, except a patient who is a Medicaid recipient may be transferred from a private room to a nonprivate room, provided no patient may be involuntarily transferred from one room to another within such home or chronic disease hospital if (A) it is medically established that the move will subject the patient to a reasonable likelihood of serious physical injury or harm, or (B) the patient has a prior established medical history of psychiatric problems and there is psychiatric testimony that as a consequence of the proposed move there will be exacerbation of the psychiatric problem that would last over a significant period of time and require psychiatric intervention; and in the case of an involuntary transfer from one room to another within such home or chronic disease hospital, the patient and, if known, the patient’s legally liable relative, guardian or conservator or a person designated by the patient in accordance with section 1-56r, is given not less than thirty days’ and not more than sixty days’ written notice to ensure orderly transfer from one room to another within such home or chronic disease hospital, except where the health, safety or welfare of other patients is endangered or where immediate transfer from one room to another within such home or chronic disease hospital is necessitated by urgent medical need of the patient or where a patient has resided in such home or chronic disease hospital for less than thirty days, in which case notice shall be given as many days before the transfer as practicable; (5) is encouraged and assisted, throughout the patient’s period of stay, to exercise the patient’s rights as a patient and as a citizen, and to this end, has the right to be fully informed about patients’ rights by state or federally funded patient advocacy programs, and may voice grievances and recommend changes in policies and services to nursing home facility, residential care home or chronic disease hospital staff or to outside representatives of the patient’s choice, free from restraint, interference, coercion, discrimination or reprisal; (6) shall have prompt efforts made by such nursing home facility, residential care home or chronic disease hospital to resolve grievances the patient may have, including those with respect to the behavior of other patients; (7) may manage the patient’s personal financial affairs, and is given a quarterly accounting of financial transactions made on the patient’s behalf; (8) is free from mental and physical abuse, corporal punishment, involuntary seclusion and any physical or chemical restraints imposed for purposes of discipline or convenience and not required to treat the patient’s medical symptoms. Physical or chemical restraints may be imposed only to ensure the physical safety of the patient or other patients and only upon the written order of a physician that specifies the type of restraint and the duration and circumstances under which the restraints are to be used, except in emergencies until a specific order can be obtained; (9) is assured confidential treatment of the patient’s personal and medical records, and may approve or refuse their release to any individual outside the facility, except in case of the patient’s transfer to another health care institution or as required by law or third-party payment contract; (10) receives quality care and services with reasonable accommodation of individual needs and preferences, except where the health or safety of the individual would be endangered, and is treated with consideration, respect, and full recognition of the patient’s dignity and individuality, including privacy in treatment and in care for the patient’s personal needs; (11) is not required to perform services for the nursing home facility, residential care home or chronic disease hospital that are not included for therapeutic purposes in the patient’s plan of care; (12) may associate and communicate privately with persons of the patient’s choice, including other patients, send and receive the patient’s personal mail unopened and make and receive telephone calls privately, unless medically contraindicated, as documented by the patient’s physician in the patient’s medical record, and receives adequate notice before the patient’s room or roommate in such facility, home or chronic disease hospital is changed; (13) is entitled to organize and participate in patient groups in such facility, home or chronic disease hospital and to participate in social, religious and community activities that do not interfere with the rights of other patients, unless medically contraindicated, as documented by the patient’s physician in the patient’s medical records; (14) may retain and use the patient’s personal clothing and possessions unless to do so would infringe upon rights of other patients or unless medically contraindicated, as documented by the patient’s physician in the patient’s medical record; (15) is assured privacy for visits by the patient’s spouse or a person designated by the patient in accordance with section 1-56r and, if the patient is married and both the patient and the patient’s spouse are inpatients in the facility, they are permitted to share a room, unless medically contraindicated, as documented by the attending physician in the medical record; (16) is fully informed of the availability of and may examine all current state, local and federal inspection reports and plans of correction; (17) may organize, maintain and participate in a patient-run resident council, as a means of fostering communication among residents and between residents and staff, encouraging resident independence and addressing the basic rights of nursing home facility, residential care home and chronic disease hospital patients and residents, free from administrative interference or reprisal; (18) is entitled to the opinion of two physicians concerning the need for surgery, except in an emergency situation, prior to such surgery being performed; (19) is entitled to have the patient’s family or a person designated by the patient in accordance with section 1-56r meet in such facility, residential care home or chronic disease hospital with the families of other patients in the facility to the extent such facility, residential care home or chronic disease hospital has existing meeting space available that meets applicable building and fire codes; (20) is entitled to file a complaint with the Department of Social Services and the Department of Public Health regarding patient abuse, neglect or misappropriation of patient property; (21) is entitled to have psychopharmacologic drugs administered only on orders of a physician and only as part of a written plan of care developed in accordance with Section 1919(b)(2) of the Social Security Act and designed to eliminate or modify the symptoms for which the drugs are prescribed and only if, at least annually, an independent external consultant reviews the appropriateness of the drug plan; (22) is entitled to be transferred or discharged from the facility only pursuant to section 19a-535, 19a-535a or 19a-535b, as applicable; (23) is entitled to be treated equally with other patients with regard to transfer, discharge and the provision of all services regardless of the source of payment; (24) shall not be required to waive any rights to benefits under Medicare or Medicaid or to give oral or written assurance that the patient is not eligible for, or will not apply for benefits under Medicare or Medicaid; (25) is entitled to be provided information by the nursing home facility or chronic disease hospital as to how to apply for Medicare or Medicaid benefits and how to receive refunds for previous payments covered by such benefits; (26) is entitled to receive a copy of any Medicare or Medicaid application completed by a nursing home facility, residential care home or chronic disease hospital on behalf of the patient or to designate that a family member, or other representative of the patient, receive a copy of any such application; (27) on or after October 1, 1990, shall not be required to give a third-party guarantee of payment to the facility as a condition of admission to, or continued stay in, such facility; (28) is entitled to have such facility not charge, solicit, accept or receive any gift, money, donation, third-party guarantee or other consideration as a precondition of admission or expediting the admission of the individual to such facility or as a requirement for the individual’s continued stay in such facility; and (29) shall not be required to deposit the patient’s personal funds in such facility, home or chronic disease hospital.

(c) The patients’ bill of rights shall provide that a patient in a rest home with nursing supervision or a chronic and convalescent nursing home may be transferred from one room to another within such home only for the purpose of promoting the patient’s well-being, except as provided pursuant to subparagraph (C) or (D) of this subsection or subsection (d) of this section. Whenever a patient is to be transferred, such home shall effect the transfer with the least disruption to the patient and shall assess, monitor and adjust care as needed subsequent to the transfer in accordance with subdivision (10) of subsection (b) of this section. When a transfer is initiated by such home and the patient does not consent to the transfer, such home shall establish a consultative process that includes the participation of the attending physician, a registered nurse with responsibility for the patient and other appropriate staff in disciplines as determined by the patient’s needs, and the participation of the patient, the patient’s family, a person designated by the patient in accordance with section 1-56r or other representative. The consultative process shall determine: (1) What caused consideration of the transfer; (2) whether the cause can be removed; and (3) if not, whether such home has attempted alternatives to transfer. The patient shall be informed of the risks and benefits of the transfer and of any alternatives. If subsequent to the completion of the consultative process a patient still does not wish to be transferred, the patient may be transferred without the patient’s consent, unless medically contraindicated, only (A) if necessary to accomplish physical plant repairs or renovations that otherwise could not be accomplished; provided, if practicable, the patient, if the patient wishes, shall be returned to the patient’s room when the repairs or renovations are completed; (B) due to irreconcilable incompatibility between or among roommates, which is actually or potentially harmful to the well-being of a patient; (C) if such home has two vacancies available for patients of the same sex in different rooms, there is no applicant of that sex pending admission in accordance with the requirements of section 19a-533 and grouping of patients by the same sex in the same room would allow admission of patients of the opposite sex, that otherwise would not be possible; (D) if necessary to allow access to specialized medical equipment no longer needed by the patient and needed by another patient; or (E) if the patient no longer needs the specialized services or programming that is the focus of the area of such home in which the patient is located. In the case of an involuntary transfer, such home shall, subsequent to completion of the consultative process, provide the patient and the patient’s legally liable relative, guardian or conservator if any or other responsible party if known, with at least fifteen days’ written notice of the transfer, which shall include the reason for the transfer, the location to which the patient is being transferred, and the name, address and telephone number of the regional long-term care ombudsman, except that in the case of a transfer pursuant to subparagraph (A) of this subsection at least thirty days’ notice shall be provided. Notwithstanding the provisions of this subsection, a patient may be involuntarily transferred immediately from one room to another within such home to protect the patient or others from physical harm, to control the spread of an infectious disease, to respond to a physical plant or environmental emergency that threatens the patient’s health or safety or to respond to a situation that presents a patient with an immediate danger of death or serious physical harm. In such a case, disruption of patients shall be minimized; the required notice shall be provided not later than twenty-four hours after the transfer; if practicable, the patient, if the patient wishes, shall be returned to the patient’s room when the threat to health or safety that prompted the transfer has been eliminated; and, in the case of a transfer effected to protect a patient or others from physical harm, the consultative process shall be established on the next business day.

(d) Notwithstanding the provisions of subsection (c) of this section, unless medically contraindicated, a patient who is a Medicaid recipient may be transferred from a private to a nonprivate room. In the case of such a transfer, the nursing home facility shall (1) give not less than thirty days’ written notice to the patient and the patient’s legally liable relative, guardian or conservator, if any, a person designated by the patient in accordance with section 1-56r or other responsible party, if known, which notice shall include the reason for the transfer, the location to which the patient is being transferred and the name, address and telephone number of the regional long-term care ombudsman; and (2) establish a consultative process to effect the transfer with the least disruption to the patient and assess, monitor and adjust care as needed subsequent to the transfer in accordance with subdivision (10) of subsection (b) of this section. The consultative process shall include the participation of the attending physician, a registered nurse with responsibility for the patient and other appropriate staff in disciplines as determined by the patient’s needs, and the participation of the patient, the patient’s family, a person designated by the patient in accordance with section 1-56r or other representative.

(e) Any nursing home facility, residential care home or chronic disease hospital that negligently deprives a patient of any right or benefit created or established for the well-being of the patient by the provisions of this section shall be liable to such patient in a private cause of action for injuries suffered as a result of such deprivation. Upon a finding that a patient has been deprived of such a right or benefit, and that the patient has been injured as a result of such deprivation, damages shall be assessed in the amount sufficient to compensate such patient for such injury. The rights or benefits specified in subsections (b) to (d), inclusive, of this section may not be reduced, rescinded or abrogated by contract. In addition, where the deprivation of any such right or benefit is found to have been wilful or in reckless disregard of the rights of the patient, punitive damages may be assessed. A patient may also maintain an action pursuant to this section for any other type of relief, including injunctive and declaratory relief, permitted by law. Exhaustion of any available administrative remedies shall not be required prior to commencement of suit under this section.

(f) In addition to the rights specified in subsections (b), (c) and (d) of this section, a patient in a nursing home facility is entitled to have the facility manage the patient’s funds as provided in section 19a-551.

(P.A. 75-468, S. 12, 17; P.A. 76-331, S. 15, 16; P.A. 79-265, S. 2; 79-378; P.A. 80-80; 80-120; P.A. 86-11; P.A. 89-348, S. 4, 10; P.A. 92-231, S. 3, 10; P.A. 93-262, S. 1, 87; 93-327, S. 3; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-81, S. 1; P.A. 97-112, S. 2; P.A. 01-195, S. 161, 181; P.A. 02-105, S. 6; P.A. 04-158, S. 1; P.A. 09-168, S. 1, 2; P.A. 13-208, S. 55; P.A. 14-122, S. 121; P.A. 15-50, S. 1.)

History: P.A. 76-331 rephrased Subdiv. (d) and added provision re transfer or discharge of private patient and added Subdiv. (o) re availability of inspection reports; P.A. 79-265 specified that 30 days’ notice is applicable to involuntary transfers or discharges and required notification of personal physician if discharge plan prepared by nursing home medical director under Subdiv. (d); P.A. 79-378 changed alphabetic Subdiv. indicators to numeric indicators and added Subsec. (b) re nursing homes liability if patient not notified of rights and benefits; P.A. 80-80 added Subdiv. (16) in Subsec. (a) re patient-run resident council; P.A. 80-120 added Subdiv. (17) re medical opinions concerning surgery; Sec. 19-622 transferred to Sec. 19a-550 in 1983; P.A. 86-11 applied provisions to chronic disease patients and defined “chronic disease hospital”; P.A. 89-348 inserted new Subsec. (a) defining “nursing home facility” and “chronic disease hospital”, relettered the remaining Subsecs., amended Subsec. (b) to expand patients’ rights and added Subdivs. (18) to (28) re patients’ rights and added a new Subsec. (d) re the management of funds; P.A. 92-231 amended Subsec. (b) by requiring implementation of bill of rights in accordance with Sections 1919(c)(2), 1919(c)(2)(D) and 1919(c)(2)(E) of the Social Security Act and providing that a patient who is a Medicaid recipient may be transferred from a private to a nonprivate room unless such transfer would present imminent danger of death; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-327 amended Subsec. (b) to replace imminent danger of death standard with new Subdivs. (A) re reasonable likelihood of serious physical harm and (B) re exacerbation of psychiatric problems and to provide notice of transfer no more than 60 days prior to transfer; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-81 amended Subsec. (a) to define “medically contraindicated”, amended Subsec. (b)(4) to specify applicability to patients “in a home for the aged or a chronic disease hospital” and added Subsecs. (c) and (d) re the establishment of a consultative process, conditions for nonconsensual transfers and emergency transfers, relettering Subsecs. (c) and (d) as (e) and (f) (Revisor’s note: The Revisors editorially (1) substituted the word “and” for a comma in Subsec. (c) in the phrase “... a registered nurse with responsibility for the patient and other appropriate staff ...”, (2) deleted the word “such” in Subsec. (c)(E) in the phrase “... at least thirty days’ notice shall ...”, and (3) substituted the word “and” for a comma in Subsec. (d)(2) in the phrase “... a registered nurse with responsibility for the patient and other appropriate staff ...”); P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 01-195 made technical changes in Subsecs. (a) to (d) and (f), effective July 11, 2001; P.A. 02-105 amended Subsec. (b)(4)(B) by adding that notice of involuntary transfer may be given to a person designated by patient in accordance with Sec. 1-56r, amended Subsec. (b)(15) by adding that patient is assured of private visits with such a designated person and that if patient is married and both patient and spouse are inmates they are permitted to share a room unless medically contraindicated, amended Subsec. (b)(19) by adding that such designated person may meet in the facility with the families of other patients, amended Subsec. (c) by adding that if patient does not consent to a transfer initiated by the facility the consultation process may include such a designated person, amended Subsec. (d) by adding that in the case of the transfer of a Medicaid recipient from a private to a nonprivate room, notice may be given to such a designated person, and by adding that the consultative process may include such a designated person; P.A. 04-158 amended Subsec. (b) to reference Sections 1919(b) and 1919(c) of the Social Security Act re implementation of the patients’ bill of rights, amended Subsec. (b)(5) re “right to be fully informed about patients’ rights by state or federally funded patient advocacy programs”, amended Subsec. (b)(10) to substitute “receives quality care and services” for “receives services”, and amended Subsec. (b)(21) to add “developed in accordance with Section 1919(b)(2) of the Social Security Act” re a written plan of care; P.A. 09-168 amended Subsec. (b)(27) by deleting reference to individual entitled to medical assistance, deleting reference to any amount required to be paid under Medicaid and adding “third-party guarantee” and amended Subsec. (e) by adding provision re rights or benefits not subject to reduction, rescission or abrogation by contract; P.A. 13-208 amended Subsec. (a) by adding new Subpara. (B) re definition of “residential care home” and redesignating existing Subpara. (B) as Subpara. (C), amended Subsec. (b) by adding references to residential care home and chronic disease hospital, making technical and conforming changes and, in Subdiv. (22), adding reference to Sec. 19a-535a, amended Subsecs. (c) and (d) by making technical changes, and amended Subsec. (e) by adding reference to residential care home and chronic disease hospital and making a conforming change, effective July 1, 2013; P.A. 14-122 made technical changes in Subsec. (a); P.A. 15-50 amended Subsec. (b) to add new Subdiv. (26) re receipt of copies of Medicare or Medicaid applications completed by facilities on behalf of patients and to redesignate existing Subdivs. (26) to (28) as Subdivs. (27) to (29), effective July 1, 2015.



Section 19a-550a - Patient's rights pursuant to Medicare conditions of participation.

Each hospital, as defined in section 19a-490, shall notify each patient, or where appropriate and permitted by state and federal privacy laws, the patient's representative or guardian, upon such patient's admission to the hospital, of the patient's rights enumerated in the federal Medicare conditions of participation. Such notification shall (1) be in writing, (2) specifically identify the rights in the federal Medicare conditions of participation, and (3) provide information regarding the means of redress or complaint available to patients, including, but not limited to, contact information for the Department of Public Health.

(P.A. 05-128, S. 1.)



Section 19a-551 - (Formerly Sec. 19-623a). Management of resident’s personal funds.

Each nursing home facility and residential care home shall: (1) On or before the admission of each resident provide such resident or such resident’s legally liable relative, guardian or conservator with a written statement explaining such resident’s rights regarding the resident’s personal funds and listing the charges that may be deducted from such funds. Such statement shall explain that the nursing home facility or residential care home shall on and after October 1, 1992, pay interest at a rate not less than four per cent per annum and on and after October 1, 1994, pay interest at a rate not less than five and one-half per cent per annum on any security deposit or other advance payment required of such resident prior to admission to the nursing home facility or residential care home. In the case of residents receiving benefits under Title XVIII or XIX of the federal Social Security Act the statement shall include a list of charges not covered by said titles and not covered by the basic per diem rate provided by said titles. Upon delivery of such statement the person in charge of the nursing home facility or residential care home shall obtain a signed receipt acknowledging such delivery; (2) upon written consent or request of the resident or the resident’s legally liable relative, guardian or conservator, manage such resident’s personal funds, provided such consent by a resident shall not be effective unless cosigned by the resident’s legally liable relative or guardian if such resident has been determined by a physician to be mentally incapable of understanding and no conservator has been appointed. As manager of such personal funds the nursing home facility or residential care home shall: (A) Either maintain separate accounts for each resident or maintain an aggregate trust account for residents’ funds to prevent commingling the personal funds of residents with the funds of such facility or residential care home. Such facility or residential care home shall notify in writing each resident receiving Medicaid assistance or such resident’s legally liable relative, guardian or conservator when the amount in the resident’s account reaches two hundred dollars less than the dollar amount determined under the Medicaid program as the maximum for eligibility under the program and advise the resident or such resident’s legally liable relative, guardian or conservator that if the amount in the account plus the value of the resident’s other nonexempt resources reaches the maximum the resident may lose his or her Medicaid eligibility; (B) obtain signed receipts for each expenditure from each resident’s personal funds; (C) maintain an individual itemized record of income and expenditures for each resident, including quarterly accountings; and (D) permit the resident or the resident’s legally liable relative, guardian or conservator, and the regional long-term care ombudsman, and representatives from the Departments of Social Services and Public Health, access to such record; and (3) (A) refund any overpayment or deposit from a former resident or such resident’s legally liable relative, guardian or conservator not later than thirty days after the resident’s discharge and (B) refund any deposit from an individual planning to be admitted to such facility or residential care home not later than thirty days after receipt of written notification that the individual is no longer planning to be admitted. A refund issued after thirty days shall include interest at a rate of ten per cent per annum. For the purposes of this section “deposit” shall include liquidated damages under any contract for pending admission.

(P.A. 80-437, S. 2; P.A. 82-208; P.A. 89-13, S. 1, 2; 89-348, S. 5, 10; P.A. 90-230, S. 87, 101; P.A. 92-231, S. 4, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 23, 24; P.A. 13-208, S. 56; P.A. 14-231, S. 60; P.A. 15-130, S. 1.)

History: P.A. 82-208 required nursing homes to pay interest at a rate of not less than 5% per annum on any security deposit or other advance payment required of patients prior to admission; Sec. 19-623a transferred to Sec. 19a-551 in 1983; P.A. 89-13 added Subdiv. (3) requiring nursing homes to refund any overpayment or deposit under certain circumstances; P.A. 89-348 amended Subdiv. (1)(A) re the written notification of a patient, who is a Medicaid recipient, when the patient’s account reaches $200 less than the dollar amount determined as the maximum for eligibility; P.A. 90-230 made technical change to Subdiv. (2)(A); P.A. 92-231 changed the minimum rate of interest to be paid on any security deposit or advance payment required of a patient from 5% per annum to 4% per annum on and after October 1, 1992, and to 5.5% per annum on and after October 1, 1994; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 substituted “regional long-term care ombudsman” for “regional nursing home ombudsman” and made provisions gender neutral, effective July 1, 1999; P.A. 13-208 made technical changes, effective July 1, 2013; P.A. 14-231 amended Subdiv. (3)(B) by making a technical change; P.A. 15-130 added references to residential care home and replaced references to patient with references to resident, effective July 1, 2015.



Section 19a-552 - (Formerly Sec. 19-623b). Failure to comply with section 19a-551: Penalties.

(a) Any person who violates any provision of section 19a-551 shall be guilty of a class A misdemeanor.

(b) Any resident of a nursing home or residential care home or such resident’s legally liable relative, guardian or conservator may bring an action in the Superior Court for any violation of section 19a-551. Any nursing home facility or residential care home determined by the court to be in violation of any provision of said section shall be liable to the injured party for treble damages.

(P.A. 80-437, S. 3; P.A. 81-236; P.A. 87-166, S. 5; P.A. 15-130, S. 2.)

History: P.A. 81-236 amended Subsec. (b) to increase the penalty from a class C to a class A misdemeanor; Sec. 19-623b transferred to Sec. 19a-552 in 1983; P.A. 87-166 deleted Subsec. (a) re nursing home’s penalty for failure to comply with Sec. 19a-551 and relettered the remaining Subsecs. accordingly; P.A. 15-130 amended Subsec. (b) to add references to residential care home, replace reference to patient with reference to resident and make a technical change, effective July 1, 2015.



Section 19a-553 - (Formerly Sec. 19-624). Disclosure of crimes required. Penalty.

(a) Each nursing home administrator shall submit or cause to be submitted to the appropriate local law enforcement agency a detailed statement regarding any alleged commission of any crime or criminal action by any patient admitted to or by any person employed or visiting in any nursing home facility which is under the general administrative charge of such administrator.

(b) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 75-468, S. 14, 17; P.A. 12-80, S. 123.)

History: Sec. 19-624 transferred to Sec. 19a-553 in 1983; P.A. 12-80 amended Subsec. (b) to change penalty from a fine of not more than $200 or imprisonment of not more than 60 days to a class D misdemeanor.



Section 19a-554 - (Formerly Sec. 19-625). Attorney General to assign assistant to Commissioner of Public Health.

The Attorney General shall assign an assistant attorney general to advise and assist the commissioner on legal matters relating to the administration of sections 17a-411, 19a-521, 19a-522, 19a-523, 19a-531 to 19a-534, inclusive, 19a-536 to 19a-539, inclusive, 19a-550, 19a-553 and 19a-554, and to perform the duties delegated to the Attorney General under said sections.

(P.A. 75-468, S. 15, 17; P.A. 77-575, S. 15, 23.)

History: P.A. 77-575 rephrased section references to remove repealed Secs. 19-604 and 19-605; Sec. 19-625 transferred to Sec. 19a-554 in 1983.

See Sec. 17a-405 et seq. re Office of Long-Term Care Ombudsman and residents' advocates.



Section 19a-555 - (Formerly Sec. 19-626). Chronic and convalescent nursing homes. Medical director. Personal physicians.

(a) There shall be a medical director for each chronic and convalescent nursing home. The medical director shall be a person licensed to practice medicine and surgery in the state pursuant to section 20-13. The medical director, in conjunction with the medical staff, shall develop and put into effect medical care procedures and medical practice policies. Such procedures and policies shall specify the duties and responsibilities of any physician utilizing the facilities of the nursing home for the care of patients.

(b) The medical director shall be responsible for the quality of medical and nursing care delivered in the chronic and convalescent nursing home.

(c) Each patient in a chronic and convalescent nursing home shall have a personal physician while residing there. If the patient fails to express a preference for a personal physician, or for any reason the physician so selected fails or refuses to serve, the medical director shall assign, subject to the approval of the patient, a personal physician for such patient, which physician may be himself. The medical director shall call in the patient's personal physician in those instances when the clinical course of the patient indicates that medical attention is required. The personal physician of the patient shall determine the seriousness of the illness and assume responsibility for the validity of any diagnosis or treatment.

(d) The medical director and personal physician of the patient shall be responsible for making such special provisions as may be necessary for the medical and psychiatric care of patients with mental disorders, to insure the safety and well being of such patients and of persons in contact with them.

(P.A. 76-331, S. 10, 16; P.A. 77-614, S. 323, 610; P.A. 89-350, S. 18.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-626 transferred to Sec. 19a-555 in 1983; P.A. 89-350 removed requirement that the policies and procedures be filed with the department of health services.



Section 19a-556 to 19a-558 - (Formerly Secs. 19-626a to 19-626c). Commission on Long-Term Care; membership. Coordinator; powers and duties. Complaint and investigation procedure.

Sections 19a-556 to 19a-558, inclusive, are repealed.

(P.A. 80-409, S. 1–3, 6; P.A. 83-337, S. 1, 2, 4, 5; P.A. 88-172, S. 2; P.A. 90-237, S. 2, 3.)



Section 19a-559 - (Formerly Sec. 19-626d). Advisory board. Membership. Duties.

Section 19a-559 is repealed, effective June 7, 1994.

(P.A. 80-409, S. 4, 6; P.A. 83-337, S. 3, 5; P.A. 90-237, S. 1, 3; P.A. 94-167, S. 3, 4.)



Section 19a-560 - Disclosure of Medicaid and Medicare participation and advance payment and deposit requirements by nursing homes.

(a) Each nursing home shall post in a prominent location a clearly legible sign stating (1) whether the nursing home has a provider agreement with the state to provide services to Medicaid recipients pursuant to Title XIX of the Social Security Act; (2) whether the nursing home participates in Medicare pursuant to Title XVIII of the Social Security Act; (3) the following limitations on the advance payment and deposit requirements of nursing homes imposed by state and federal law and regulation: (A) No nursing home may request an advance payment or deposit from a Medicare beneficiary for any services or supplies covered by Medicare as a condition of admission; (B) no nursing home may request an advance payment or deposit from a Medicaid recipient as a condition of admission; and (C) a nursing home may request an advance payment or deposit of up to one thousand five hundred dollars from an applicant who has applied for Medicaid, provided such payment or deposit is held in an account for the applicant's benefit and returned to the applicant when he is determined eligible for Medicaid; and (4) the advance payment or deposit requirement of the nursing home.

(b) Each nursing home shall secure a written statement from each patient prior to admission evidencing the patient's understanding as to (1) whether the nursing home has a provider agreement with the state to provide services to Medicaid recipients pursuant to Title XIX of the Social Security Act; (2) whether the nursing home participates in Medicare pursuant to Title XVIII of the Social Security Act; (3) the following limitations on the advance payment and deposit requirements of nursing homes imposed by state and federal law and regulation: (A) No nursing home may request an advance payment or deposit from a Medicare beneficiary for any services or supplies covered by Medicare as a condition of admission; (B) no nursing home may request an advance payment or deposit from a Medicaid recipient as a condition of admission; and (C) a nursing home may request an advance payment or deposit of up to one thousand five hundred dollars from an applicant who has applied for Medicaid, provided such payment or deposit is held in an account for the applicant's benefit and returned to the applicant when he is determined eligible for Medicaid; and (4) the advance payment or deposit requirement of the nursing home.

(P.A. 90-217, S. 1, 3; P.A. 92-243.)

History: P.A. 92-243 amended Subsecs. (a) and (b) by adding Subdivs. (3) and (4) to each re advance payment and deposit requirements.



Section 19a-561 - Nursing facility management services. Certification. Initial applications and biennial renewals. Investigation. Disciplinary action.

(a) As used in this section, “nursing facility management services” means services provided in a nursing facility to manage the operations of such facility, including the provision of care and services and “nursing facility management services certificate holder” means a person or entity certified by the Department of Public Health to provide nursing facility management services.

(b) No person or entity shall provide nursing facility management services in this state without obtaining a certificate from the Department of Public Health.

(c) Any person or entity seeking a certificate to provide nursing facility management services shall apply to the department, in writing, on a form prescribed by the department. Such application shall include the following:

(1) (A) The name and business address of the applicant and whether the applicant is an individual, partnership, corporation or other legal entity; (B) if the applicant is a partnership, corporation or other legal entity, the names of the officers, directors, trustees, managing and general partners of the applicant, the names of the persons who have a ten per cent or greater beneficial ownership interest in the partnership, corporation or other legal entity, and a description of each such person's relationship to the applicant; (C) if the applicant is a corporation incorporated in another state, a certificate of good standing from the state agency with jurisdiction over corporations in such state; and (D) if the applicant currently provides nursing facility management services in another state, a certificate of good standing from the licensing agency with jurisdiction over public health for each state in which such services are provided;

(2) A description of the applicant's nursing facility management experience;

(3) An affidavit signed by the applicant and any of the persons described in subparagraph (B) of subdivision (1) of this subsection disclosing any matter in which the applicant or such person (A) has been convicted of an offense classified as a felony under section 53a-25 or pleaded nolo contendere to a felony charge, or (B) has been held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property, or (C) is subject to a currently effective injunction or restrictive or remedial order of a court of record at the time of application, or (D) within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to business activity or health care, including, but not limited to, actions affecting the operation of a nursing facility, residential care home or any facility subject to sections 17b-520 to 17b-535, inclusive, or a similar statute in another state or country; and

(4) The location and description of any nursing facility in this state or another state in which the applicant currently provides management services or has provided such services within the past five years.

(d) In addition to the information provided pursuant to subsection (c) of this section, the department may reasonably request to review the applicant's audited and certified financial statements, which shall remain the property of the applicant when used for either initial or renewal certification under this section.

(e) Each application for a certificate to provide nursing facility management services shall be accompanied by an application fee of three hundred dollars. The certificate shall list each location at which nursing facility management services may be provided by the holder of the certificate.

(f) The department shall base its decision on whether to issue or renew a certificate on the information presented to the department and on the compliance status of the managed entities. The department may deny certification to any applicant for the provision of nursing facility management services (1) at any specific facility or facilities where there has been a substantial failure to comply with the Public Health Code, or (2) if the applicant fails to provide the information required under subdivision (1) of subsection (c) of this section.

(g) Renewal applications shall be made biennially after (1) submission of the information required by subsection (c) of this section and any other information required by the department pursuant to subsection (d) of this section, and (2) submission of evidence satisfactory to the department that any nursing facility at which the applicant provides nursing facility management services is in substantial compliance with the provisions of this chapter, the Public Health Code and licensing regulations, and (3) payment of a three-hundred-dollar fee.

(h) In any case in which the Commissioner of Public Health finds that there has been a substantial failure to comply with the requirements established under this section, the commissioner may initiate disciplinary action against a nursing facility management services certificate holder pursuant to section 19a-494.

(i) The department may limit or restrict the provision of management services by any nursing facility management services certificate holder against whom disciplinary action has been initiated under subsection (h) of this section.

(j) The department, in implementing the provisions of this section, may conduct any inquiry or investigation, in accordance with the provisions of section 19a-498, regarding an applicant or certificate holder.

(k) In any case in which the commissioner finds that there has been a substantial failure to comply with the requirements established under this chapter, or regulations adopted thereunder, the commissioner may require the nursing facility licensee and the nursing facility management service certificate holder to jointly submit a plan of correction as described in section 19a-496.

(l) Any person or entity providing nursing facility management services without the certificate required under this section shall be subject to a civil penalty of not more than one thousand dollars for each day that the services are provided without such certificate.

(P.A. 06-195, S. 23; P.A. 07-252, S. 14; P.A. 10-117, S. 9; P.A. 14-231, S. 7.)

History: P.A. 06-195 effective July 1, 2006; P.A. 07-252 amended Subsec. (c)(3) by making technical changes and organizing existing provisions as Subparas. (A) to (D); P.A. 10-117 amended Subsec. (a) by defining “nursing facility management services certificate holder”, amended Subsec. (b) by deleting “On and after January 1, 2007”, redesignated existing Subsec. (c)(1) as Subsec. (c)(1)(A), added Subsecs. (c)(1)(B) to (c)(1)(D) re additional information required of applicants, amended Subsec. (c)(3) by making conforming changes, amended Subsec. (c)(4) by adding “in this state or another state”, redesignated provision of existing Subsec. (f) re failure to comply with Public Health Code as Subsec. (f)(1), added Subsec. (f)(2) re failure to provide information required under Subsec. (c)(1), added Subsec. (j) re department's authority to conduct inquiry or investigation and added Subsec. (k) re civil penalty; P.A. 14-231 added new Subsec. (k) re plan of correction and redesignated existing Subsec. (k) as Subsec. (l).



Section 19a-562 - Alzheimer's special care units or programs. Definitions. Disclosure requirements.

(a) As used in this section and section 19a-562a, “Alzheimer's special care unit or program” means any nursing facility, residential care home, assisted living facility, adult congregate living facility, adult day care center, hospice or adult foster home that locks, secures, segregates or provides a special program or unit for residents with a diagnosis of probable Alzheimer's disease, dementia or other similar disorder, in order to prevent or limit access by a resident outside the designated or separated area, or that advertises or markets the facility as providing specialized care or services for persons suffering from Alzheimer's disease or dementia.

(b) On and after January 1, 2007, each Alzheimer's special care unit or program shall provide written disclosure to any person who will be placed in such a unit or program or to that person's legal representative or other responsible party. Such disclosure shall be signed by the patient or responsible party and shall explain what additional care and treatment or specialized program will be provided in the Alzheimer's special care unit or program that is distinct from the care and treatment required by applicable licensing rules and regulations, including, but not limited to:

(1) Philosophy. A written statement of the overall philosophy and mission of the Alzheimer's special care unit or program that reflects the needs of residents with Alzheimer's disease, dementia or other similar disorders.

(2) Preadmission, admission and discharge. The process and criteria for placement within or transfer or discharge from the Alzheimer's special care unit or program.

(3) Assessment, care planning and implementation. The process used for assessing and establishing and implementing the plan of care, including the method by which the plan of care is modified in response to changes in condition.

(4) Staffing patterns and training ratios. The nature and extent of staff coverage, including staff to patient ratios and staff training and continuing education.

(5) Physical environment. The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents.

(6) Residents' activities. The frequency and types of resident activities and the ratio of residents to recreation staff.

(7) Family role in care. The involvement of families and family support programs.

(8) Program costs. The cost of care and any additional fees.

(c) Each Alzheimer's special care unit or program shall develop a standard disclosure form for compliance with subsection (b) of this section and shall annually review and verify the accuracy of the information provided by Alzheimer's special care units or programs. Each Alzheimer's special care unit or program shall update any significant change to the information reported pursuant to subsection (b) of this section not later than thirty days after such change.

(P.A. 06-195, S. 55; P.A. 07-252, S. 15, 16, 60.)

History: P.A. 07-252 amended Subsec. (a) to extend applicability of definitions to Sec. 19a-562a and to substitute “or” for “and” in definition of “Alzheimer's special care unit or program” and made a technical change in Subsec. (c).



Section 19a-562a - Training requirements for nursing home facility and Alzheimer's special care unit or program staff.

(a) Each nursing home facility that is not a residential care home or an Alzheimer's special care unit or program shall (1) annually provide a minimum of two hours of training in pain recognition and administration of pain management techniques, and (2) provide a minimum of one hour of training in oral health and oral hygiene techniques not later than one year after the date of hire and subsequent training in said techniques annually thereafter, to all licensed and registered direct care staff and nurse's aides who provide direct patient care to residents.

(b) Each Alzheimer's special care unit or program shall annually provide Alzheimer's and dementia specific training to all licensed and registered direct care staff and nurse's aides who provide direct patient care to residents enrolled in the Alzheimer's special care unit or program. Such requirements shall include, but not be limited to, (1) not less than eight hours of dementia-specific training, which shall be completed not later than six months after the date of employment or, if the date of employment is on or after October 1, 2014, not later than one hundred twenty days after the date of employment and not less than eight hours of such training annually thereafter, and (2) annual training of not less than two hours in pain recognition and administration of pain management techniques for direct care staff.

(c) Each Alzheimer's special care unit or program shall annually provide a minimum of one hour of Alzheimer's and dementia specific training to all unlicensed and unregistered staff, except nurse's aides, who provide services and care to residents enrolled in the Alzheimer's special care unit or program. For such staff hired on or after October 1, 2007, such training shall be completed not later than six months after the date of employment and, for such staff hired on or after October 1, 2014, not later than one hundred twenty days after the date of employment.

(P.A. 06-195, S. 56; P.A. 07-34, S. 1; 07-252, S. 17, 61; P.A. 08-184, S. 38; P.A. 09-108, S. 2; P.A. 14-194, S. 4; 14-231, S. 27.)

History: P.A. 06-195 effective June 7, 2006; P.A. 07-34 designated existing provisions as Subsec. (a) and added Subsec. (b) re training requirements for unlicensed and unregistered staff working in Alzheimer's special care unit or program; P.A. 07-252 amended Subsec. (a) to extend Alzheimer's and dementia specific training requirements to nurse's aides and make technical changes, and amended Subsec. (b) to exempt nurse's aides from training requirements imposed on unlicensed and unregistered staff; P.A. 08-184 amended Subsec. (a)(1) by substituting “eight” for “three” re hours of annual dementia-specific training required; P.A. 09-108 added new Subsec. (a) re pain recognition and management training requirements for nursing home facility staff and redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), effective July 1, 2009; P.A. 14-194 amended Subsecs. (b) and (c) to add provisions re training to take place not later than 120 days after date of employment for staff hired or having date of employment on or after October 1, 2014; P.A. 14-231 amended Subsec. (a) by designating existing provisions re pain recognition and pain management techniques as Subdiv. (1) and adding Subdiv. (2) re oral health and oral hygiene techniques.



Section 19a-562b - Staff training and education on Alzheimer's disease and dementia symptoms and care.

Each home health agency, residential care home and assisted living services agency, as those terms are defined in section 19a-490, and each licensed hospice care organization operating pursuant to section 19a-122b shall provide training and education on Alzheimer's disease and dementia symptoms and care to all staff providing direct care upon employment and annually thereafter. The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 14-194, S. 2.)






Chapter 368w - Removal of Life Support Systems

Section 19a-570 - Definitions.

For purposes of this section and sections 19a-571 to 19a-580c, inclusive:

(1) “Advance health care directive” or “advance directive” means a writing executed in accordance with the provisions of this chapter, including, but not limited to, a living will, or an appointment of health care representative, or both;

(2) “Appointment of health care representative” means a document executed in accordance with section 19a-575a or 19a-577 that appoints a health care representative to make health care decisions for the declarant in the event the declarant becomes incapacitated;

(3) “Attending physician” means the physician selected by, or assigned to, the patient, who has primary responsibility for the treatment and care of the patient;

(4) “Beneficial medical treatment” includes the use of medically appropriate treatment, including surgery, treatment, medication and the utilization of artificial technology to sustain life;

(5) “Health care representative” means the individual appointed by a declarant pursuant to an appointment of health care representative for the purpose of making health care decisions on behalf of the declarant;

(6) “Incapacitated” means being unable to understand and appreciate the nature and consequences of health care decisions, including the benefits and disadvantages of such treatment, and to reach and communicate an informed decision regarding the treatment;

(7) “Life support system” means any medical procedure or intervention which, when applied to an individual, would serve only to postpone the moment of death or maintain the individual in a state of permanent unconsciousness, including, but not limited to, mechanical or electronic devices, including artificial means of providing nutrition or hydration;

(8) “Living will” means a written statement in compliance with section 19a-575a, containing a declarant's wishes concerning any aspect of his or her health care, including the withholding or withdrawal of life support systems;

(9) “Next of kin” means any member of the following classes of persons, in the order of priority listed: (A) The spouse of the patient; (B) an adult son or daughter of the patient; (C) either parent of the patient; (D) an adult brother or sister of the patient; and (E) a grandparent of the patient;

(10) “Permanently unconscious” means an irreversible condition in which the individual is at no time aware of himself or herself or the environment and shows no behavioral response to the environment and includes permanent coma and persistent vegetative state;

(11) “Terminal condition” means the final stage of an incurable or irreversible medical condition which, without the administration of a life support system, will result in death within a relatively short time period, in the opinion of the attending physician.

(P.A. 85-606, S. 1; P.A. 91-283, S. 1; P.A. 93-407, S. 3; P.A. 06-195, S. 63; P.A. 07-252, S. 18.)

History: P.A. 91-283 redefined “life support system” and “terminal condition” and added definitions of “permanently unconscious”, “health care agent”, “incapacitated”, “living will”, “next of kin” and “attending physician”; P.A. 93-407 deleted reference to Sec. 19a-575 and added reference to Sec. 19a-580c in introductory language and in Subdiv. (7); P.A. 06-195 alphabetized and renumbered existing definitions, substituted “health care representative” for “health care agent” and redefined the term, and defined “advance health care directive” or “advance directive” and “appointment of health care representative”; P.A. 07-252 made technical changes.

Cited. 209 C. 692.



Section 19a-571 - Liability re removal of life support system of incapacitated patient. Consideration of wishes of patient.

(a) Subject to the provisions of subsection (c) of this section, any physician licensed under chapter 370, any advanced practice registered nurse licensed under chapter 378 or any licensed medical facility who or which withholds, removes or causes the removal of a life support system of an incapacitated patient shall not be liable for damages in any civil action or subject to prosecution in any criminal proceeding for such withholding or removal, provided (1) the decision to withhold or remove such life support system is based on the best medical judgment of the attending physician or advanced practice registered nurse in accordance with the usual and customary standards of medical practice; (2) the attending physician or advanced practice registered nurse deems the patient to be in a terminal condition or, in consultation with a physician qualified to make a neurological diagnosis who has examined the patient, deems the patient to be permanently unconscious; and (3) the attending physician or advanced practice registered nurse has considered the patient's wishes concerning the withholding or withdrawal of life support systems. In the determination of the wishes of the patient, the attending physician or advanced practice registered nurse shall consider the wishes as expressed by a document executed in accordance with sections 19a-575 and 19a-575a, if any such document is presented to, or in the possession of, the attending physician or advanced practice registered nurse at the time the decision to withhold or terminate a life support system is made. If the wishes of the patient have not been expressed in a living will the attending physician or advanced practice registered nurse shall determine the wishes of the patient by consulting any statement made by the patient directly to the attending physician or advanced practice registered nurse and, if available, the patient's health care representative, the patient's next of kin, the patient's legal guardian or conservator, if any, any person designated by the patient in accordance with section 1-56r and any other person to whom the patient has communicated his or her wishes, if the attending physician or advanced practice registered nurse has knowledge of such person. All persons acting on behalf of the patient shall act in good faith. If the attending physician or advanced practice registered nurse does not deem the incapacitated patient to be in a terminal condition or permanently unconscious, beneficial medical treatment including nutrition and hydration must be provided.

(b) A physician qualified to make a neurological diagnosis who is consulted by the attending physician or advanced practice registered nurse pursuant to subdivision (2) of subsection (a) of this section shall not be liable for damages or subject to criminal prosecution for any determination made in accordance with the usual and customary standards of medical practice.

(c) In the case of an infant, as defined in 45 CFR 1340.15 (b), the physician, advanced practice registered nurse or licensed medical facility shall comply with the provisions of 45 CFR 1340.15 (b)(2) in addition to the provisions of subsection (a) of this section.

(P.A. 85-606, S. 2; P.A. 91-283, S. 2; June Sp. Sess. P.A. 91-11, S. 19; P.A. 93-407. S. 5; P.A. 01-195, S. 162, 181; P.A. 02-105, S. 7; P.A. 06-195, S. 64; P.A. 16-39, S. 20.)

History: P.A. 91-283 changed “incompetent” to “incapacitated”, added “in accordance with the usual and customary standards of medical practice” after “judgment of the attending physician”, deleted requirement of informed consent of next of kin, added requirement that physician qualified to make neurological diagnosis deem patient to be permanently unconscious, added provision re determination of wishes of patient, and added provision re immunity of physician qualified to make a neurological diagnosis for determination made in accordance with usual and customary standards of medical practice as new Subsec. (b); June Sp. Sess. P.A. 91-11 added Subsec. (c) to require compliance with federal regulations regarding an infant; P.A. 93-407 amended Subsec. (a) by adding reference to Sec. 19a-575a; P.A. 01-195 amended Subsec. (c) to make a technical change, effective July 11, 2001; P.A. 02-105 amended Subsec. (a) by adding a person designated by the patient in accordance with Sec. 1-56r to the list of those to be consulted to determine the wishes of the patient; P.A. 06-195 amended Subsec. (a) by substituting “health care representative” for “health care agent”; P.A. 16-39 amended Subsec. (a) by adding references to advanced practice registered nurse and making a technical change, and amended Subsecs. (b) and (c) by adding references to advanced practice registered nurse.

Cited. 209 C. 692.

Section removes any legal duty for the hospital to follow the wishes of a patient's relatives. 166 CA 432.



Section 19a-572 - Failure to execute document creates no presumption re wishes of patient.

Sections 19a-571 and 19a-573 to 19a-575a, inclusive, create no presumption concerning the wishes of a patient who has not executed a document as described in sections 19a-575 and 19a-575a.

(P.A. 85-606, S. 3; P.A. 93-407, S. 6.)

History: P.A. 93-407 added references to Sec. 19a-575a.

Cited. 209 C. 692.



Section 19a-573 - Comfort care and pain alleviation to be provided. Documents executed prior to October 1, 1991.

(a) Notwithstanding the provisions of sections 19a-571, 19a-572, 19a-574, 19a-575, 19a-575a, 19a-577, 19a-580a and 19a-580b, comfort care and pain alleviation shall be provided in all cases.

(b) Any document executed prior to October 1, 1991, in accordance with section 19a-575, revision of 1958, revised to January 1, 1991, and section 19a-575a shall not be invalidated by any provision of public act 91-283*. Any document executed prior to October 1, 1991, shall not be presumed to prohibit withholding or withdrawal of life support systems as defined in section 19a-570, revision of 1958, revised to January 1, 1991, unless such prior document specifically addresses such withholding or withdrawal.

(P.A. 85-606, S. 4; P.A. 91-283, S. 4; P.A. 93-407, S. 7.)

*Note: Public act 91-283 is entitled “An Act Concerning Living Wills”. (See Reference Table captioned “Public Acts of 1991” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 91-283 added provision re validity of document executed prior to October 1, 1991, and presumption re withholding or withdrawal of life support systems; P.A. 93-407 added references to Sec. 19a-575a.

Cited. 209 C. 692.



Section 19a-574 - Nonapplicability to pregnant patient.

The provisions of sections 19a-571 to 19a-573, inclusive, 19a-575 and 19a-575a shall not apply to a pregnant patient.

(P.A. 85-606, S. 5; P.A. 93-407, S. 8.)

History: P.A. 93-407 added reference to Sec. 19a-575a.



Section 19a-575 - Form of document re health care instructions and withdrawal or withholding of life support systems.

Any person eighteen years of age or older may execute a document that contains directions as to any aspect of health care, including the withholding or withdrawal of life support systems. Such document shall be signed and dated by the maker with at least two witnesses and may be in substantially the following form:

DOCUMENT CONCERNING HEALTH CARE
AND WITHHOLDING OR WITHDRAWAL OF LIFE SUPPORT SYSTEMS.

If the time comes when I am incapacitated to the point when I can no longer actively take part in decisions for my own life, and am unable to direct my physician as to my own medical care, I wish this statement to stand as a testament of my wishes.

“I, .... (Name), request that, if my condition is deemed terminal or if it is determined that I will be permanently unconscious, I be allowed to die and not be kept alive through life support systems. By terminal condition, I mean that I have an incurable or irreversible medical condition which, without the administration of life support systems, will, in the opinion of my attending physician, result in death within a relatively short time. By permanently unconscious I mean that I am in a permanent coma or persistent vegetative state which is an irreversible condition in which I am at no time aware of myself or the environment and show no behavioral response to the environment. The life support systems which I do not want include, but are not limited to:

Artificial respiration

Cardiopulmonary resuscitation

Artificial means of providing nutrition and hydration

(Cross out and initial life support systems you want administered)

I do not intend any direct taking of my life, but only that my dying not be unreasonably prolonged.”

Other specific requests:

“This request is made, after careful reflection, while I am of sound mind.”

.... (Signature)

.... (Date)

This document was signed in our presence, by the above-named .... (Name) who appeared to be eighteen years of age or older, of sound mind and able to understand the nature and consequences of health care decisions at the time the document was signed.

.... (Witness)

.... (Address)

.... (Witness)

.... (Address)

(P.A. 85-606, S. 6; P.A. 91-283, S. 5; May Sp. Sess. 92-11, S. 2, 70; P.A. 06-195, S. 65.)

History: P.A. 91-283 changed “adult” to person “eighteen years of age or older”, and substantially changed form of document, providing directions as to specific life support systems such person chooses to have administered and requiring such document to be signed and dated with at least two witnesses; May Sp. Sess. P.A. 92-11 made technical change in the statement by replacing “if I am determined to be permanently unconscious” with “if it is determined that I will be permanently unconscious”; P.A. 06-195 expanded form of document to include directions as to any aspect of health care, including withholding or withdrawal of life support, and made a technical change.



Section 19a-575a - Form of document re health care instructions, appointment of health care representative, designation of conservator for future incapacity and anatomical gift. Revocation of appointment. Absence of knowledge of revocation.

(a) Any person eighteen years of age or older may execute a document that contains health care instructions, the appointment of a health care representative, the designation of a conservator of the person for future incapacity and a document of anatomical gift. Any such document shall be signed and dated by the maker with at least two witnesses and may be in the substantially following form:

THESE ARE MY HEALTH CARE INSTRUCTIONS.
MY APPOINTMENT OF A HEALTH CARE REPRESENTATIVE,
THE DESIGNATION OF MY CONSERVATOR OF THE PERSON
FOR MY FUTURE INCAPACITY
AND
MY DOCUMENT OF ANATOMICAL GIFT

To any physician who is treating me: These are my health care instructions including those concerning the withholding or withdrawal of life support systems, together with the appointment of my health care representative, the designation of my conservator of the person for future incapacity and my document of anatomical gift. As my physician, you may rely on these health care instructions and any decision made by my health care representative or conservator of my person, if I am incapacitated to the point when I can no longer actively take part in decisions for my own life, and am unable to direct my physician as to my own medical care.

I, ...., the author of this document, request that, if my condition is deemed terminal or if I am determined to be permanently unconscious, I be allowed to die and not be kept alive through life support systems. By terminal condition, I mean that I have an incurable or irreversible medical condition which, without the administration of life support systems, will, in the opinion of my attending physician, result in death within a relatively short time. By permanently unconscious I mean that I am in a permanent coma or persistent vegetative state which is an irreversible condition in which I am at no time aware of myself or the environment and show no behavioral response to the environment. The life support systems which I do not want include, but are not limited to: Artificial respiration, cardiopulmonary resuscitation and artificial means of providing nutrition and hydration. I do want sufficient pain medication to maintain my physical comfort. I do not intend any direct taking of my life, but only that my dying not be unreasonably prolonged.

I appoint .... to be my health care representative. If my attending physician determines that I am unable to understand and appreciate the nature and consequences of health care decisions and unable to reach and communicate an informed decision regarding treatment, my health care representative is authorized to make any and all health care decisions for me, including (1) the decision to accept or refuse any treatment, service or procedure used to diagnose or treat my physical or mental condition, except as otherwise provided by law such as for psychosurgery or shock therapy, as defined in section 17a-540, and (2) the decision to provide, withhold or withdraw life support systems. I direct my health care representative to make decisions on my behalf in accordance with my wishes, as stated in this document or as otherwise known to my health care representative. In the event my wishes are not clear or a situation arises that I did not anticipate, my health care representative may make a decision in my best interests, based upon what is known of my wishes.

If .... is unwilling or unable to serve as my health care representative, I appoint .... to be my alternative health care representative.

If a conservator of my person should need to be appointed, I designate .... be appointed my conservator. If .... is unwilling or unable to serve as my conservator, I designate ..... I designate .... to be successor conservator. No bond shall be required of either of them in any jurisdiction.

I hereby make this anatomical gift, if medically acceptable, to take effect upon my death.

I give: (check one)

.... (1) any needed organs or parts

.... (2) only the following organs or parts ....

to be donated for: (check one)

(1) .... any of the purposes stated in subsection (a) of section 19a-289j

(2) .... these limited purposes ....

These requests, appointments, and designations are made after careful reflection, while I am of sound mind. Any party receiving a duly executed copy or facsimile of this document may rely upon it unless such party has received actual notice of my revocation of it.

Date ...., 20..

.... L.S.

This document was signed in our presence by .... the author of this document, who appeared to be eighteen years of age or older, of sound mind and able to understand the nature and consequences of health care decisions at the time this document was signed. The author appeared to be under no improper influence. We have subscribed this document in the author's presence and at the author's request and in the presence of each other.

....
(Witness)

....
(Witness)

....
(Number and Street)

....
(Number and Street)

....
(City, State and Zip Code)

....
(City, State and Zip Code)

We, the subscribing witnesses, being duly sworn, say that we witnessed the execution of these health care instructions, the appointments of a health care representative, the designation of a conservator for future incapacity and a document of anatomical gift by the author of this document; that the author subscribed, published and declared the same to be the author's instructions, appointments and designation in our presence; that we thereafter subscribed the document as witnesses in the author's presence, at the author's request, and in the presence of each other; that at the time of the execution of said document the author appeared to us to be eighteen years of age or older, of sound mind, able to understand the nature and consequences of said document, and under no improper influence, and we make this affidavit at the author's request this .... day of .... 20...

....
(Witness)
Subscribed and sworn to before me this .... day of .... 20..

....
(Witness)

....
Commissioner of the Superior Court
Notary Public
My commission expires: ....

(Print or type name of all persons signing under all signatures)

(b) Except as provided in section 19a-579b, an appointment of health care representative may only be revoked by the declarant, in writing, and the writing shall be signed by the declarant and two witnesses.

(c) The attending physician or other health care provider shall make the revocation of an appointment of health care representative a part of the declarant's medical record.

(d) In the absence of knowledge of the revocation of an appointment of health care representative, a person who carries out an advance directive pursuant to the provisions of this chapter shall not be subject to civil or criminal liability or discipline for unprofessional conduct for carrying out such advance directive.

(e) The revocation of an appointment of health care representative does not, of itself, revoke the living will of the declarant.

(P.A. 93-407, S. 1; P.A. 06-195, S. 66; P.A. 07-252, S. 19; P.A. 10-123, S. 28; P.A. 14-103, S. 11.)

History: (Revisor's note: In 2001 the references in this section to the date “199..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 06-195 designated existing provisions as Subsec. (a) and amended same by conferring authority previously given to health care agent and attorney-in-fact to health care representative, making conforming changes to form of document, specifying when health care representative's decision making authority is triggered, and replacing former Subdivs. (1) to (4) re authorized actions with provisions re authority to make “any and all health care decisions”, and added Subsecs. (b) to (e) re revocation of appointment of health care representative; P.A. 07-252 amended Subsec. (a) to add Subdiv. (1) and (2) designators, clarify health care representative's authority to accept or refuse psychosurgery or shock therapy treatment and incorporate definition of shock therapy in Sec. 17a-540; P.A. 10-123 amended Subsec. (a) by replacing reference to Sec. 19a-279f(a) with reference to Sec. 19a-289j(a); P.A. 14-103 amended Subsec. (a) to add provision re designation of successor conservator.

See Sec. 19a-579a re revocation of living will.

See Sec. 19a-579b re revocation of appointment of spouse as health care representative upon divorce or legal separation.



Section 19a-576 - Appointment of health care representative.

(a) Any person eighteen years of age or older may appoint a health care representative by executing a document in accordance with section 19a-575a or section 19a-577, signed and dated by such person in the presence of two adult witnesses who shall also sign the document. The person appointed as representative shall not act as witness to the execution of such document or sign such document.

(b) For persons who reside in facilities operated or licensed by the Department of Mental Health and Addiction Services, at least one witness shall be an individual who is not affiliated with the facility and at least one witness shall be a physician or licensed clinical psychologist with specialized training in treating mental illness.

(c) For persons who reside in facilities operated or licensed by the Department of Developmental Services, at least one witness shall be an individual who is not affiliated with the facility and at least one witness shall be a physician or licensed clinical psychologist with specialized training in developmental disabilities.

(d) An operator, administrator or employee of a hospital, residential care home, rest home with nursing supervision or chronic and convalescent nursing home may not be appointed as a health care representative by any person who, at the time of the appointment, is a patient or a resident of, or has applied for admission to, one of the foregoing facilities. An administrator or employee of a government agency that is financially responsible for a person's medical care may not be appointed as a health care representative for such person. This restriction shall not apply if such operator, administrator or employee is related to the principal by blood, marriage or adoption.

(e) A physician shall not act as both health care representative for a principal and attending physician for the principal.

(P.A. 91-283, S. 3; P.A. 93-407, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 22, 130; P.A. 95-257, S. 11, 58; P.A. 97-112, S. 2; P.A. 06-195, S. 67; P.A. 07-73, S. 2(a).)

History: P.A. 93-407 amended Subsec. (a) by deleting reference to Sec. 19a-577 and adding reference to Sec. 19a-575a; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by adding reference to Sec. 19a-577, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 06-195 amended Subsecs. (a), (d) and (e) by substituting “health care representative” for “health care agent” and “agent”, amended Subsecs. (b) and (c) by substituting “licensed clinical psychologist” for “clinical psychologist” and made technical changes throughout section; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 19a-577 - Form of document re appointment of health care representative.

Any person eighteen years of age or older may execute a document that may, but need not be, in substantially the following form:

DOCUMENT CONCERNING THE APPOINTMENT
OF HEALTH CARE REPRESENTATIVE

“I understand that, as a competent adult, I have the right to make decisions about my health care. There may come a time when I am unable, due to incapacity, to make my own health care decisions. In these circumstances, those caring for me will need direction and will turn to someone who knows my values and health care wishes. By signing this appointment of health care representative, I appoint a health care representative with legal authority to make health care decisions on my behalf in such case or at such time.

I appoint .... (Name) to be my health care representative. If my attending physician determines that I am unable to understand and appreciate the nature and consequences of health care decisions and to reach and communicate an informed decision regarding treatment, my health care representative is authorized to (1) accept or refuse any treatment, service or procedure used to diagnose or treat my physical or mental condition, except as otherwise provided by law, such as for psychosurgery or shock therapy, as defined in section 17a-540, and (2) make the decision to provide, withhold or withdraw life support systems. I direct my health care representative to make decisions on my behalf in accordance with my wishes as stated in a living will, or as otherwise known to my health care representative. In the event my wishes are not clear or a situation arises that I did not anticipate, my health care representative may make a decision in my best interests, based upon what is known of my wishes.

If this person is unwilling or unable to serve as my health care representative, I appoint .... (Name) to be my alternative health care representative.”

“This request is made, after careful reflection, while I am of sound mind.”

.... (Signature)

.... (Date)

This document was signed in our presence, by the above-named .... (Name) who appeared to be eighteen years of age or older, of sound mind and able to understand the nature and consequences of health care decisions at the time the document was signed.

.... (Witness)

.... (Address)

.... (Witness)

.... (Address)

(P.A. 91-283, S. 6; P.A. 06-195, S. 68; 06-196, S. 212; P.A. 07-252, S. 20.)

History: P.A. 06-195 made a technical change, substituted “health care representative” for “health care agent”, expanded form of document re appointment of health care representative, deleted former Subdivs. (1) and (2) and added language re authority of health care representative to accept or refuse specific medical treatments, to carry out declarant's wishes in living will and, when wishes are unclear, to make decisions in declarant's best interests; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 07-252 added Subdiv. (1) and (2) designators, clarified health care representative's authority to accept or refuse psychosurgery or shock therapy and incorporated definition of shock therapy in Sec. 17a-540.



Section 19a-578 - Proof of living will document or document appointing health care representative. Physician to make documents and oral communications re health care and withdrawal of life support systems part of medical record.

(a) Any or all of the attesting witnesses to any living will document or any document appointing a health care representative may, at the request of the declarant, make and sign an affidavit before any officer authorized to administer oaths in or out of this state, stating such facts as they would be required to testify to in court to prove such living will. The affidavit shall be written on the living will document, or if that is impracticable, on some paper attached thereto. The sworn statement of any such witness so taken shall be accepted by a court of competent jurisdiction as if it had been taken before such court.

(b) A physician or other health care provider who is furnished with a copy of a written living will or appointment of health care representative shall make it a part of the declarant's medical record. A physician or other health care provider shall also record in the patient's medical record any oral communication concerning any aspect of the patient's health care, including the withholding or withdrawal of life support systems, made by the patient directly to the physician or other health care provider or to the patient's health care representative, legal guardian, conservator, next-of-kin or person designated in accordance with section 1-56r.

(P.A. 91-283, S. 7; P.A. 02-105, S. 8; P.A. 06-195, S. 69.)

History: P.A. 02-105 amended Subsec. (b) by adding a person designated by the patient in accordance with Sec. 1-56r to the list of those whose communications with the patient regarding his wishes must be recorded in the patient's medical record; P.A. 06-195 substituted “health care representative” for “health care agent” throughout, amended Subsec. (a) to authorize “a court of competent jurisdiction”, rather than “the Court of Probate”, to accept sworn statements of attesting witnesses to living will documents or documents appointing health care representatives and amended Subsec. (b) to make a technical change for the purpose of gender neutrality.



Section 19a-579 - When living will or appointment of health care representative becomes operative. Disclosure of physician's determination of incapacity.

A living will or appointment of health care representative becomes operative when (1) the document is furnished to the attending physician, and (2) the declarant is determined by the attending physician to be incapacitated. At any time after the appointment of a health care representative, the attending physician shall disclose such determination of incapacity, in writing, upon the request of the person named as the health care representative.

(P.A. 91-283, S. 10; P.A. 06-195, S. 70.)

History: P.A. 06-195 substituted “health care representative” for “health care agent”, made a technical change and added provision requiring attending physician to make written disclosure of determination of declarant's incapacity at health care representative's request.



Section 19a-579a - Revocation of living will. Absence of knowledge of revocation.

(a) A living will may be revoked at any time and in any manner by the declarant, without regard to the declarant's mental or physical condition.

(b) The attending physician or other health care provider shall make the revocation a part of the declarant's medical record.

(c) In the absence of knowledge of the revocation of a living will, a person is not subject to civil or criminal liability or discipline for unprofessional conduct for carrying out the living will pursuant to the requirements of sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive.

(P.A. 91-283, S. 9; P.A. 93-407, S. 9; P.A. 06-195, S. 71.)

History: P.A. 93-407 amended Subsec. (c) by incorporating reference to Sec. 19a-575a; P.A. 06-195 amended Subsec. (a) by deleting provision re revocation of appointment of health care agent and amended Subsec. (c) by deleting provisions re health care agent's immunity from liability when acting without knowledge of revocation.

See Sec. 19a-575a re revocation of appointment of health care representative and immunity from liability for actions undertaken without knowledge of such revocation.



Section 19a-579b - Revocation of appointment of spouse as health care representative upon divorce or legal separation.

The appointment of the principal's spouse as health care representative shall be revoked upon the divorce or legal separation of the principal and spouse or upon the annulment or dissolution of their marriage, unless the principal specifies otherwise.

(P.A. 91-283, S. 14; P.A. 06-195, S. 72.)

History: P.A. 06-195 substituted “health care representative” for “health care agent”.

See Sec. 19a-575a re revocation of appointment of health care representative.



Section 19a-580 - Notification of certain persons prior to removal of life support system.

Within a reasonable time prior to withholding or causing the removal of any life support system pursuant to sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive, the attending physician or advanced practice registered nurse shall make reasonable efforts to notify the individual's health care representative, next-of-kin, legal guardian, conservator or person designated in accordance with section 1-56r, if available.

(P.A. 91-283, S. 8; P.A. 93-407, S. 10; P.A. 02-105, S. 9; P.A. 06-195, S. 73; P.A. 16-39, S. 25.)

History: P.A. 93-407 incorporated reference to Sec. 19a-575a; P.A. 02-105 amended section by adding person designated in accordance with Sec. 1-56r to list of those to be notified; P.A. 06-195 substituted “health care representative” for “health care agent”; P.A. 16-39 added reference to advanced practice registered nurse.



Section 19a-580a - Transfer of patient when attending physician or health care provider unwilling to comply with wishes of patient.

An attending physician or health care provider who is unwilling to comply with the wishes of the patient or sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive, shall, as promptly as practicable, take all reasonable steps to transfer care of the patient to a physician or health care provider who is willing to comply with the wishes of the patient and said sections.

(P.A. 91-283, S. 11; P.A. 93-407, S. 11.)

History: P.A. 93-407 incorporated reference to Sec. 19a-575a.



Section 19a-580b - Prohibition re requiring living will or appointment of health care representative as condition of treatment or health benefits.

No physician, health care provider or health care insurer shall require a person to execute a living will or appoint a health care representative as a condition of treatment or receiving health care benefits.

(P.A. 91-283, S. 13; P.A. 06-195, S. 74.)

History: P.A. 06-195 substituted “health care representative” for “health care agent”.



Section 19a-580c - Probate Court jurisdiction over disputes re provisions concerning withholding or withdrawal of life support systems or other medical treatment and capacity of health care representative. Health care representative's standing to challenge revocation.

(a) The probate court for the district in which the person is domiciled or is located at the time of the dispute shall have jurisdiction over any dispute concerning the meaning or application of any provision of sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive. With respect to any communication of a patient's wishes other than by means of a document executed in accordance with sections 19a-575 and 19a-575a, the court shall consider whether there is clear and convincing evidence of such communication.

(b) The probate court for the district in which the person is domiciled or is located at the time of the dispute shall have jurisdiction over any dispute concerning the capacity of the health care representative or over any claim that the actions of the person named as health care representative would interfere with the treatment of the declarant or the person named as health care representative.

(c) A person whose appointment as a health care representative has been revoked shall have standing to file a claim challenging the validity of such revocation with the probate court for the district in which the declarant is domiciled or is located at the time of the dispute.

(P.A. 91-283, S. 12; P.A. 93-407, S. 12; P.A. 06-195, S. 75.)

History: P.A. 93-407 added references to Sec. 19a-575a; P.A. 06-195 designated existing provisions as Subsec. (a) and amended same by adding reference to Sec. 19a-575, added Subsec. (b) re disputes over health care representative's capacity and claims of interference with treatment of declarant or person named as health care representative and added Subsec. (c) re health care representative's standing to challenge validity of revocation of appointment.



Section 19a-580d - “Do not resuscitate” orders. Regulations.

The Department of Public Health shall adopt regulations, in accordance with chapter 54, to provide for a system governing the recognition and transfer of “do not resuscitate” orders between health care institutions licensed pursuant to chapter 368v and upon intervention by emergency medical services providers certified or licensed pursuant to chapter 368d. The regulations shall include, but not be limited to, procedures concerning the use of “do not resuscitate” bracelets. The regulations shall specify that, upon request of the patient or his or her authorized representative, the physician or advanced practice registered nurse who issued the “do not resuscitate” order shall assist the patient or his or her authorized representative in utilizing the system. The regulations shall not limit the authority of the Commissioner of Developmental Services under subsection (g) of section 17a-238 concerning orders applied to persons receiving services under the direction of the Commissioner of Developmental Services.

(P.A. 95-113; 95-257, S. 12, 21, 58; P.A. 07-73, S. 2(b); P.A. 16-39, S. 21.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 16-39 added reference to advanced practice registered nurse and made technical changes.



Section 19a-580e - *(See end of section for amended version of subsection (a) and effective date.) Conservator’s duty to comply with conserved person’s health care instructions or other wishes. Precedence of health care representative’s decisions. Exceptions.

*(a) Except as authorized by a court of competent jurisdiction, a conservator shall comply with a conserved person’s individual health care instructions and other wishes, if any, expressed while the conserved person had capacity and to the extent known to the conservator, and the conservator may not revoke the conserved person’s advance health care directive or a directive executed in accordance with subdivision (14) of section 1-52 or section 45a-318, unless the appointing court expressly so authorizes.

(b) Absent a court order to the contrary, a decision of a health care representative concerning health care or the disposition of the body of a deceased person takes precedence over that of a conservator, except under the following circumstances: (1) When the health care decision concerns a person who is subject to the provisions of section 17a-566, 17a-587, 17a-588 or 54-56d; (2) when a conservator has been appointed for a conserved person who is subject to an order authorized under subsection (e) of section 17a-543, for the duration of the conserved person’s hospitalization; or (3) when a conservator has been appointed for a conserved person subject to an order authorized under section 17a-543a.

(P.A. 06-195, S. 79; P.A. 07-116, S. 32; P.A. 14-204, S. 4.)

*Note: On and after July 1, 2016, subsection (a) of this section, as amended by section 54 of public act 15-240, is to read as follows:

“(a) Except as authorized by a court of competent jurisdiction, a conservator shall comply with a conserved person’s individual health care instructions and other wishes, if any, expressed while the conserved person had capacity and to the extent known to the conservator, and the conservator may not revoke the conserved person’s advance health care directive or a directive executed in accordance with section 45a-318, unless the appointing court expressly so authorizes.”

(P.A. 06-195, S. 79; P.A. 07-116, S. 32; P.A. 14-204, S. 4; P.A. 15-240, S. 54.)

History: P.A. 07-116 substituted “conserved person” for “ward”; P.A. 14-204 amended Subsec. (a) by adding reference to directive executed in accordance with Secs. 1-52(14) or 45a-318 and amended Subsec. (b) by substituting “decision” for “health care decision” and adding “concerning health care or the disposition of the body of a deceased person”; P.A. 15-240 amended Subsec. (a) by deleting reference to Sec. 1-52(14), effective July 1, 2016.



Section 19a-580f - *(See end of section for amended version of subsection (c) and effective date.) Validity of advance directives, appointments of health care agent and powers of attorney for health care decisions executed before October 1, 2006.

(a) An advance directive properly executed prior to October 1, 2006, shall have the same legal force and effect as if it had been executed in accordance with the provisions of this chapter.

(b) An appointment of health care agent properly executed prior to October 1, 2006, shall have the same legal force and effect as if it had been executed in accordance with the provisions of this chapter in effect at the time of its execution.

*(c) A power of attorney for health care decisions properly executed prior to October 1, 2006, shall have the same power and effect as provided under section 1-55 in effect at the time of its execution.

(P.A. 06-195, S. 80; P.A. 07-252, S. 21.)

*Note: On and after July 1, 2016, subsection (c) of this section, as amended by section 51 of public act 15-240, is to read as follows:

“(c) A power of attorney for health care decisions properly executed prior to October 1, 2006, shall have the same power and effect as provided under section 1-55 of the general statutes, revision of 1958, revised to January 1, 2015, in effect at the time of its execution.”

(P.A. 06-195, S. 80; P.A. 07-252, S. 21; P.A. 15-240, S. 51.)

History: P.A. 07-252 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re legal force and effect of appointments of health care agent and powers of attorney for health care decisions executed before October 1, 2006; P.A. 15-240 amended Subsec. (c) by adding “of the general statutes, revision of 1958, revised to January 1, 2015”, effective July 1, 2016.



Section 19a-580g - Validity of advance directives executed in other states or foreign countries.

Health care instructions or appointment of a health care proxy executed under the laws of another state in compliance with the laws of that state or the state of Connecticut, and which are not contrary to the public policy of this state, are deemed validly executed for purposes of this chapter. Health care instructions or appointment of a health care proxy executed in a foreign country in compliance with the laws of the country or the state of Connecticut, and which are not contrary to the public policy of this state, are deemed validly executed for the purposes of this chapter. A healthcare provider may rely on such health care instructions or recognize such appointment of a health care proxy based upon any of the following: (1) An order or decision by a court of competent jurisdiction; (2) presentation of a notarized statement from the patient or person offering the health care proxy that the proxy (A) is valid under the laws of the state or country in which it was made, and (B) is not contrary to the public policy of this state; or (3) the healthcare provider's own good faith legal analysis.

(P.A. 06-195, S. 81.)






Chapter 368x - AIDS Testing and Medical Information

Section 19a-581 - Definitions.

As used in this chapter except where the context otherwise requires:

(1) “Department” means the Department of Public Health;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “AIDS” means acquired immune deficiency syndrome, as defined by the Centers for Disease Control of the United States Public Health Service;

(4) “HIV infection” means infection with the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS;

(5) “HIV-related illness” means any illness that may result from or may be associated with HIV infection;

(6) “HIV-related test” means any laboratory test or series of tests for any virus, antibody, antigen or etiologic agent whatsoever thought to cause or indicate the presence of HIV infection;

(7) “Protected individual” means a person who has been counseled regarding HIV infection, is the subject of an HIV-related test or who has been diagnosed as having HIV infection, AIDS or HIV-related illness;

(8) “Confidential HIV-related information” means any information pertaining to the protected individual or obtained pursuant to a release of confidential HIV-related information, concerning whether a person has been counseled regarding HIV infection, has been the subject of an HIV-related test, or has HIV infection, HIV-related illness or AIDS, or information which identifies or reasonably could identify a person as having one or more of such conditions, including information pertaining to such individual's partners;

(9) “Release of confidential HIV-related information” means a written authorization for disclosure of confidential HIV-related information which is signed by the protected individual or a person authorized to consent to health care for the individual and which is dated and specifies to whom disclosure is authorized, the purpose for such disclosure and the time period during which the release is to be effective. A general authorization for the release of medical or other information is not a release of confidential HIV-related information, unless such authorization specifically indicates its dual purpose as a general authorization and an authorization for the release of confidential HIV-related information and complies with the requirements of this subdivision;

(10) “Partner” means an identified spouse or sex partner of the protected individual or a person identified as having shared hypodermic needles or syringes with the protected individual;

(11) “Health facility” means an institution, as defined in section 19a-490, blood bank, blood center, sperm bank, organ or tissue bank, clinical laboratory or facility providing care or treatment to persons with psychiatric disabilities or persons with intellectual disability or a facility for the treatment of substance abuse;

(12) “Health care provider” means any physician, dentist, nurse, provider of services for persons with psychiatric disabilities or persons with intellectual disability or other person involved in providing medical, nursing, counseling, or other health care, substance abuse or mental health service, including such services associated with, or under contract to, a health maintenance organization or medical services plan;

(13) “Significant risk of transmission” means the transfer of one person's blood, semen, vaginal or cervical secretions to another person through sexual activity or sharing of needles during injection drug use. The department may further define significant risk of transmission in regulations adopted pursuant to section 19a-589;

(14) “Significant exposure” means a parenteral exposure such as a needlestick or cut, or mucous membrane exposure such as a splash to the eye or mouth, to blood or a cutaneous exposure involving large amounts of blood or prolonged contact with blood, especially when the exposed skin is chapped, abraded, or afflicted with dermatitis. The department may further define significant exposure in regulations adopted pursuant to section 19a-589; and

(15) “Exposure evaluation group” means at least three impartial health care providers, at least one of whom shall be a physician, designated by the chief administrator of a health facility, correctional facility or other institution to determine if a health care or other worker has been involved in a significant exposure. No member of the group shall be directly involved in the exposure. The department may further define exposure evaluation group in regulations adopted pursuant to section 19a-589.

(P.A. 89-246, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-139, S. 28; P.A. 16-87, S. 2.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-139 amended Subdivs. (11) and (12) to redefine “health facility” and “health care provider” by substituting “persons with psychiatric disabilities or persons with intellectual disability” for “the mentally ill or persons with mental retardation”; P.A. 16-87 amended Subdiv. (13) to redefine “significant risk of transmission” and amended Subdiv. (14) to make a technical change.

Cited. 232 C. 242; 236 C. 845; 242 C. 1.



Section 19a-582 - General consent required for HIV-related testing. Counseling requirements. Exceptions.

(a) Except as required pursuant to section 19a-586, a person who has provided general consent as described in this section for the performance of medical procedures and tests is not required to also sign or be presented with a specific informed consent form relating to medical procedures or tests to determine human immunodeficiency virus infection or antibodies to human immunodeficiency virus. General consent shall include instruction to the patient that: (1) As part of the medical procedures or tests, the patient may be tested for human immunodeficiency virus, and (2) such testing is voluntary and that the patient can choose not to be tested for human immunodeficiency virus or antibodies to human immunodeficiency virus. General consent that includes HIV-related testing shall be obtained without undue inducement or any element of compulsion, fraud, deceit, duress or other form of constraint or coercion. If a patient declines an HIV-related test, such decision by the patient shall be documented in the medical record. The consent of a parent or guardian shall not be a prerequisite to testing of a minor. The laboratory shall report the test result to the person who orders the performance of the test.

(b) A person ordering the performance of an HIV-related test shall not be held liable for ordering a test without specific informed consent if a good faith effort is made to convey the instruction required pursuant to subsection (a) of this section.

(c) At the time of communicating the test result to the subject of the test, a person ordering the performance of an HIV-related test shall provide the subject of the test or the person authorized to consent to health care for the subject with counseling or referrals for counseling, as needed: (1) For coping with the emotional consequences of learning the result; (2) regarding the discrimination problems that disclosure of the result could cause; (3) for behavior change to prevent transmission or contraction of HIV infection; (4) to inform such person of available medical treatments and medical services; (5) regarding local or community-based HIV/AIDS support services agencies; (6) to work towards the goal of involving a minor's parents or legal guardian in the decision to seek and in the ongoing provision of medical treatment; and (7) regarding the need of the test subject to notify his partners and, as appropriate, provide assistance or referrals for assistance in notifying partners; except that if the subject of the test is a minor who was tested without the consent of his parents or guardian, such counseling shall be provided to such minor at the time of communicating such test result to such minor. A health care provider or health facility shall not withhold test results from the protected individual. The protected individual may refuse to receive his test result but the person ordering the performance of the test shall encourage him to receive the result and to adopt behavior changes that will allow him to protect himself and others from infection.

(d) The provisions of this section shall not apply to the performance of an HIV-related test:

(1) By licensed medical personnel when the subject is unable to grant or withhold consent and no other person is available who is authorized to consent to health care for the individual and the test results are needed for diagnostic purposes to provide appropriate urgent care, except that in such cases the counseling, referrals and notification of test results described in subsection (c) of this section shall be provided as soon as practical;

(2) By a health care provider or health facility in relation to the procuring, processing, distributing or use of a human body or a human body part, including organs, tissues, eyes, bones, arteries, blood, semen, or other body fluids, for use in medical research or therapy, or for transplantation to individuals, provided if the test results are communicated to the subject, the counseling, referrals and notification of test results described in subsection (c) of this section shall be provided;

(3) For the purpose of research if the testing is performed in a manner by which the identity of the test subject is not known and is unable to be retrieved by the researcher;

(4) On a deceased person when such test is conducted to determine the cause or circumstances of death or for epidemiological purposes;

(5) In cases where a health care provider or other person, including volunteer emergency medical services, fire and public safety personnel, in the course of his or her occupational duties has had a significant exposure, provided the following criteria are met: (A) The worker is able to document significant exposure during performance of his or her occupation, (B) the worker completes an incident report within forty-eight hours of exposure identifying the parties to the exposure, witnesses, time, place and nature of the event, (C) the worker submits to a baseline HIV test within seventy-two hours of the exposure and is negative on that test, (D) the patient's or person's physician or advanced practice registered nurse or, if the patient or person does not have a personal physician or advanced practice registered nurse or if the patient's or person's physician or advanced practice registered nurse is unavailable, another physician, advanced practice registered nurse or health care provider has approached the patient or person and sought voluntary consent and the patient or person has refused to consent to testing, except in an exposure where the patient or person is deceased, (E) an exposure evaluation group determines that the criteria specified in subparagraphs (A), (B), (C), (D) and (F) of this subdivision are met and that the worker has a significant exposure to the blood of a patient or person and the patient or person, or the patient's or person's legal guardian, refuses to grant informed consent for an HIV test. If the patient or person is under the care or custody of the health facility, correctional facility or other institution and a sample of the patient's blood is available, said blood shall be tested. If no sample of blood is available, and the patient is under the care or custody of a health facility, correctional facility or other institution, the patient shall have a blood sample drawn at the health facility, correctional facility or other institution and tested. No member of the exposure evaluation group who determines that a worker has sustained a significant exposure and authorized the HIV testing of a patient or other person, nor the health facility, correctional facility or other institution, nor any person in a health facility or other institution who relies in good faith on the group's determination and performs that test shall have any liability as a result of his or her action carried out pursuant to this section, unless such person acted in bad faith. If the patient or person is not under the care or custody of a health facility, correctional facility or other institution and a physician or an advanced practice registered nurse not directly involved in the exposure certifies in writing that the criteria specified in subparagraphs (A), (B), (C), (D) and (F) of this subdivision are met and that a significant exposure has occurred, the worker may seek a court order for testing pursuant to subdivision (8) of this subsection, (F) the worker would be able to take meaningful immediate action, if results are known that could not otherwise be taken, as defined in regulations adopted pursuant to section 19a-589, (G) the fact that an HIV test was given as a result of an accidental exposure and the results of that test shall not appear in a patient's or person's medical record unless such test result is relevant to the medical care the person is receiving at that time in a health facility or correctional facility or other institution, (H) the counseling described in subsection (c) of this section shall be provided but the patient or person may choose not to be informed about the result of the test, and (I) the cost of the HIV test shall be borne by the employer of the potentially exposed worker;

(6) In facilities operated by the Department of Correction if the facility physician or advanced practice registered nurse determines that testing is needed for diagnostic purposes, to determine the need for treatment or medical care specific to an HIV-related illness, including prophylactic treatment of HIV infection to prevent further progression of disease, provided no reasonable alternative exists that will achieve the same goal;

(7) In facilities operated by the Department of Correction if the facility physician or advanced practice registered nurse and chief administrator of the facility determine that the behavior of the inmate poses a significant risk of transmission to another inmate or has resulted in a significant exposure of another inmate of the facility and no reasonable alternative exists that will achieve the same goal. No involuntary testing shall take place pursuant to subdivisions (6) and (7) of this subsection until reasonable effort has been made to secure informed consent. When testing without consent takes place pursuant to subdivisions (6) and (7) of this subsection, the counseling referrals and notification of test results described in subsection (c) of this section shall, nonetheless be provided;

(8) Under a court order that is issued in compliance with the following provisions: (A) No court of this state shall issue such order unless the court finds a clear and imminent danger to the public health or the health of a person and that the person has demonstrated a compelling need for the HIV-related test result that cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for a test result against the privacy interests of the test subject and the public interest that may be disserved by involuntary testing, (B) pleadings pertaining to the request for an involuntary test shall substitute a pseudonym for the true name of the subject to be tested. The disclosure to the parties of the subject's true name shall be communicated confidentially, in documents not filed with the court, (C) before granting any such order, the court shall provide the individual on whom a test result is being sought with notice and a reasonable opportunity to participate in the proceeding if he or she is not already a party, (D) court proceedings as to involuntary testing shall be conducted in camera unless the subject of the test agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice;

(9) When the test is conducted by any life or health insurer or health care center for purposes of assessing a person's fitness for insurance coverage offered by such insurer or health care center; or

(10) When the test is subsequent to a prior confirmed test and the subsequent test is part of a series of repeated testing for the purposes of medical monitoring and treatment, provided (A) the patient has previously given general consent that includes HIV-related tests, (B) the patient, after consultation with the health care provider, has declined reiteration of the general consent, counseling and education requirements of this section, and (C) a notation to that effect has been entered into the patient's medical record.

(P.A. 89-246, S. 2; P.A. 92-119, S. 2, 3; P.A. 93-291, S. 3; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-111; P.A. 09-133, S. 1; P.A. 16-39, S. 22.)

History: P.A. 92-119 amended Subsec. (a) to clarify that consent of a parent is not a prerequisite to testing of a minor, and added Subsec. (d)(5) concerning involving a minor's parent or guardian in decisions and provision of medical treatment and to require counseling for a minor at the time of communicating test results; P.A. 93-291 amended Subsec. (e)(5) to include volunteer emergency medical services, fire and public safety personnel in occupational exposure provisions, to allow for action by another physician or health care provider in the event a person has no personal physician or if the personal physician is not available and in Subpara. (D) to make technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-111 added Subsec. (e)(10) re exemption for repeat tests; P.A. 09-133 amended Subsec. (a) by replacing provisions re specific informed consent for HIV-related testing with provisions re general consent for such testing and by deleting provisions re obtaining written consent, redesignated provision of Subsec. (a) re liability for ordering HIV-related test as Subsec. (b) and added provision therein re specific informed consent, deleted former Subsecs. (b) and (c) and redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d), amended redesignated Subsec. (c) by inserting “as needed” re counseling or referrals for counseling, adding “and medical services” in Subdiv. (4), adding new Subdiv. (5) re local or community-based HIV/AIDS support service agencies and redesignating existing Subdivs. (5) and (6) as Subdivs. (6) and (7), amended redesignated Subsec. (d)(10) by replacing provisions re informed consent with provisions re general consent, deleted former Subsec. (f) and made conforming and technical changes, effective July 1, 2009; P.A. 16-39 amended Subsec. (d) by adding references to advanced practice registered nurse in Subdivs. (5), (6) and (7) and making technical changes in Subdivs. (5) and (8).

Cited. 232 C. 242; 236 C. 845; 238 C. 692.



Section 19a-583 - Limitations on disclosure of HIV-related information.

(a) No person who obtains confidential HIV-related information may disclose or be compelled to disclose such information, except to the following:

(1) The protected individual, his legal guardian or a person authorized to consent to health care for such individual;

(2) Any person who secures a release of confidential HIV-related information;

(3) A federal, state or local health officer when such disclosure is mandated or authorized by federal or state law;

(4) A health care provider or health facility when knowledge of the HIV-related information is necessary to provide appropriate care or treatment to the protected individual or a child of the individual or when confidential HIV-related information is already recorded in a medical chart or record and a health care provider has access to such record for the purpose of providing medical care to the protected individual;

(5) A medical examiner to assist in determining the cause or circumstances of death;

(6) Health facility staff committees or accreditation or oversight review organizations which are conducting program monitoring, program evaluation or service reviews;

(7) A health care provider or other person in cases where such provider or person in the course of his occupational duties has had a significant exposure to HIV infection, provided the following criteria are met: (A) The worker is able to document significant exposure during performance of his occupation, (B) the worker completes an incident report within forty-eight hours of exposure, identifying the parties to the exposure, witnesses, time, place and nature of the event, (C) the worker submits to a baseline HIV test within seventy-two hours of the exposure and is negative on that test for the presence of the human immunodeficiency virus, (D) the patient's or person's physician or, if the patient or person does not have a personal physician or if the patient's or person's physician is unavailable, another physician or health care provider has approached the patient or person and sought voluntary consent to disclosure and the patient or person refuses to consent to disclosure, except in an exposure where the patient or person is deceased, (E) the worker would be able to take meaningful immediate action as defined in regulations adopted pursuant to section 19a-589 which could not otherwise be taken, (F) an exposure evaluation group determines that the criteria specified in subparagraphs (A), (B), (C), (D) and (E) of this subdivision are met and that a worker has a significant exposure to the blood of a patient or person and the patient or person or the patient's or person's legal guardian refuses to consent to release of the information. No member of the exposure evaluation group who determines that a worker has sustained a significant exposure and authorizes the disclosure of confidential HIV-related information nor the health facility, correctional facility or other institution nor any person in a health facility, correctional facility or other institution who relies in good faith on the group's determination and discloses the result shall have any liability as a result of his action carried out under this section, unless such persons acted in bad faith. If the information is not held by a health facility, correctional facility or other institution, a physician not directly involved in the exposure has certified in writing that the criteria specified in subparagraphs (A), (B), (C), (D) and (E) of this subdivision are met and that a significant exposure has occurred;

(8) Employees of hospitals for mental illness operated by the Department of Mental Health and Addiction Services if the infection control committee of the hospital determines that the behavior of the patient poses a significant risk of transmission to another patient of the hospital. Disclosure shall only be allowed if it is likely to prevent or reduce the risk of transmission and no reasonable alternatives exist that will achieve the same goal and also preserve the confidentiality of the information. Such “reasonable alternatives” include counseling the patient concerning behaviors that pose a risk of transmission and other efforts to prevent or address the behaviors that pose a significant risk of transmission without disclosing the patient's HIV status or other confidential HIV-related information. Disclosure shall be limited to as few employees as possible and only to those employees with a direct need to receive the information to achieve the purpose authorized by this subdivision;

(9) Employees of facilities operated by the Department of Correction to provide services related to HIV infection or if the medical director and chief administrator of the facility determine that the behavior of an inmate poses significant risk of transmission to another inmate or has resulted in a significant exposure of another inmate of the facility. Such a disclosure shall only be made if it is specifically required to enable the inmate to receive such services or is likely to prevent or reduce the risk of transmission and no reasonable alternatives exist that will achieve the same goal and also preserve the confidentiality of the information. Such “reasonable alternatives” include counseling the inmate concerning behaviors that pose a risk of transmission or other efforts to prevent or address the behaviors that pose a significant risk of transmission without disclosing the patient's HIV status or other confidential HIV-related information. Disclosure shall be limited to as few employees as possible and only to those employees with a direct need to receive the information to achieve a purpose authorized by this subdivision;

(10) Any person allowed access to such information by a court order which is issued in compliance with the following provisions: (A) No court of this state shall issue such order unless the court finds a clear and imminent danger to the public health or the health of a person and that the person has demonstrated a compelling need for the test results which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for disclosure against the privacy interest of the test subject and the public interest which may be disserved by disclosure which deters future testing or which may lead to discrimination. (B) Pleadings pertaining to disclosure of confidential HIV-related information shall substitute a pseudonym for the true name of the subject of the test. The disclosure to the parties of the subject's true name shall be communicated confidentially, in documents not filed with the court. (C) Before granting any such order, the court shall provide the individual whose test result is in question with notice and a reasonable opportunity to participate in the proceedings if he is not already a party. (D) Court proceedings as to disclosure of confidential HIV-related information shall be conducted in camera unless the subject of the test agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice. (E) Upon the issuance of an order to disclose test results, the court shall impose appropriate safeguards against unauthorized disclosure, which shall specify the persons who may have access to the information, the purposes for which the information shall be used, and appropriate prohibitions on future disclosure;

(11) Life and health insurers, government payers and health care centers and their affiliates, reinsurers, and contractors, except agents and brokers, in connection with underwriting and claim activity for life, health, and disability benefits;

(12) Any health care provider specifically designated by the protected individual to receive such information received by a life or health insurer or health care center pursuant to an application for life, health or disability insurance; and

(13) A procurement organization, for the purposes of assessing donor suitability pursuant to subsection (c) of section 19a-289m.

(b) No person, except the protected individual, his legal guardian or a person authorized to consent to health care for such individual, to whom confidential HIV-related information is disclosed may further disclose such information, except as provided in this section and sections 19a-584 and 19a-585.

(P.A. 89-246, S. 3; P.A. 93-291, S. 4; P.A. 95-257, S. 11, 58; P.A. 04-122, S. 7; P.A. 10-123, S. 29; P.A. 16-87, S. 3.)

History: P.A. 93-291 amended Subsec. (a)(1) to permit disclosure of information to a person authorized to consent to health care for an individual and (a)(7) to allow another physician, if the person has no personal physician or if the personal physician is unavailable, to seek voluntary consent to disclosure, and amended Subsec. (b) to add a person authorized to consent to health care to persons who may further disclose and made technical changes; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 04-122 added Subsec. (a)(13) re disclosure to procurement organization; P.A. 10-123 amended Subsec. (a)(13) by replacing reference to Sec. 19a-279j with reference to Sec. 19a-289m(c); P.A. 16-87 amended Subsec. (a)(7) by replacing “AIDS” with “human immunodeficiency”.

Cited. 236 C. 845; 238 C. 692.

Cited. 38 CA 360. Trial court's order permitting defendant pharmacy to redact information relating to a person's physical or medical condition adequately protected statutorily mandated confidentiality of AIDS and HIV positive patients. 53 CA 129.



Section 19a-584 - Informing and warning of known partners of possible exposure to the HIV virus. Disclosure of HIV-related information to public health officers.

(a) A public health officer may inform or warn partners of an individual that they may have been exposed to HIV under the following conditions: (1) The public health officer reasonably believes there is a significant risk of transmission to the partner; (2) the public health officer has counseled the protected individual regarding the need to notify the partner and the public health officer reasonably believes the protected individual will not inform the partner; (3) the public health officer has informed the protected individual of such officer's intent to make such disclosure. The public health officer may also warn or inform a partner at the request of a protected individual. When making such disclosure to the partner the public health officer shall provide or make referrals for the provision of the appropriate medical advice and counseling for coping with the emotional consequences of learning the information and for changing behavior to prevent transmission or contraction of HIV infection. The public health officer shall not disclose the identity of the protected individual or the identity of any other partner. The public health officer, making a notification, shall make such disclosure in person, except where circumstances reasonably prevent doing so. The public health officer shall make a good faith effort to notify the partner of the risk of HIV infection. The public health officer shall have no obligation to warn or inform, identify or locate any partner.

(b) A physician may warn or inform a known partner of a protected individual if both the partner and the protected individual are under the physician's care or the physician may disclose confidential HIV-related information to a public health officer for the purpose of informing or warning partners of the protected individual that they may have been exposed to HIV, under the following conditions: (1) The physician reasonably believes there is a significant risk of transmission to the partner; (2) the physician has counseled the protected individual regarding the need to notify the partner and the physician reasonably believes the protected individual will not inform the partner; (3) the physician has informed the protected individual of such physician's intent to make such disclosure to the partner or public health officer. The physician may also warn or inform a partner at the request of a protected individual. When making such disclosure to the partner the physician shall provide or make referrals for the provision of the appropriate medical advice and counseling for coping with the emotional consequences of learning the information and for changing behavior to prevent transmission or contraction of HIV infection. The physician or public health officer shall not disclose the identity of the protected individual or the identity of any other partner. The public health officer or physician making a notification shall make such disclosure in person, except where circumstances reasonably prevent doing so. Upon receiving such a request for assistance, the public health officer shall make a good faith effort to notify said partner of the risk of HIV infection. The physician or public health officer shall have no obligation to warn or inform, identify or locate any partner. The physician shall have no obligation to disclose information to a public health officer for the purpose of warning or informing a partner.

(c) For purposes of this section, “public health officer” means an employee of the Department of Public Health designated by the commissioner or if authorized by the commissioner, a local health director, or such director's designee.

(P.A. 89-246, S. 4; P.A. 93-291, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-196, S. 17.)

History: P.A. 93-291 amended Subsec. (b) to provide that a physician may warn or inform a known partner and may disclose confidential HIV-related information to a public health officer; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-196 made technical changes.



Section 19a-585 - Requirements for disclosure of HIV-related information.

(a) Whenever confidential HIV-related information is disclosed it shall be accompanied by a statement in writing, whenever possible, which includes the following or substantially similar language: “This information has been disclosed to you from records whose confidentiality is protected by state law. State law prohibits you from making any further disclosure of it without the specific written consent of the person to whom it pertains, or as otherwise permitted by said law. A general authorization for the release of medical or other information is NOT sufficient for this purpose.” An oral disclosure shall be accompanied or followed by such a notice within ten days.

(b) Except for disclosures made to a federal, state, or local health officer when such disclosure is mandated or authorized by federal or state law or to persons reviewing information or records in the ordinary course of ensuring that a health facility is in compliance with applicable quality of care standards or any other authorized program evaluation, program monitoring or service review, a notation of all such disclosures shall be placed in the medical record or with any record of an HIV-related test result of a protected individual, who shall be informed of such disclosures upon request; provided for disclosures made to governmental agents requiring information necessary for payments to be made on behalf of patients or clients pursuant to contract or law, such notation need only be entered at the time the disclosure is first made.

(c) Nothing in this chapter shall limit a person's or agency's responsibility to report, investigate or disclose child protective services information pursuant to sections 17a-101, 17a-101a to 17a-101k, inclusive, 17a-103 and 46b-129a and regulations adopted pursuant to said sections.

(d) The provisions of subsections (a) and (b) of this section shall not be applicable to disclosures made pursuant to subdivision (11) of subsection (a) of section 19a-583.

(e) Except as provided in subparagraph (G) of subdivision (5) of subsection (d) of section 19a-582, nothing in this chapter shall prohibit the recording of HIV and AIDS-related information in the medical chart or medical records of a protected individual or the listing of AIDS, HIV-related illness or HIV infection in a certificate of death or autopsy report. This chapter shall not be construed to modify regulations relating to access to death certificates or autopsy reports. This chapter shall not be construed to modify the provisions of section 19a-25 or 19a-221.

(P.A. 89-246, S. 5; P.A. 93-291, S. 6; P.A. 96-246, S. 30; P.A. 09-133, S. 2.)

History: P.A. 93-291 made technical changes in Subsecs. (c) and (e); P.A. 96-246 amended Subsec. (c) by adding references to Secs. 17a-101a to 17a-101k, inclusive, and 46b-129a; P.A. 09-133 amended Subsec. (e) by making a technical change, effective July 1, 2009.

Cited. 236 C. 845.



Section 19a-586 - Testing for insurance purposes.

(a) Any insurer that requests an applicant for insurance coverage to take an HIV-related test shall obtain the applicant's written informed consent for such test prior to conducting it.

(b) The Insurance Commissioner shall adopt regulations, in consultation with the Commissioner of Public Health and in accordance with the provisions of chapter 54, which establish all necessary requirements for the provision of informed consent pursuant to the provisions of subsection (a) of this section. Such regulations shall include, but not be limited to, requirements regarding (1) sufficient notice at the time of application that the insured will be tested for HIV infection and (2) an explanation of AIDS and HIV infection.

(P.A. 89-246, S. 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-587 - Disclosure by insurers.

Nothing in this chapter shall prohibit the disclosure by a life or health insurer or health care center of a positive HIV-related test result to an organization that assembles or collects information about insurance applicants for the purposes of detecting fraud, misrepresentation, or nondisclosure in connection with insurance underwriting, provided such result is provided as a nonspecific blood test result, within a general code category, which code is not designated solely for HIV-related test results and provided the majority of results included in the general code are not HIV-related and the code does not otherwise allow members of the organization to reasonably identify an applicant's test result as an HIV-related test.

(P.A. 89-246, S. 7.)



Section 19a-588 - Notification of procedures to certain municipal employees.

Each town shall notify its police, fire and emergency medical services personnel of the procedures under subdivision (5) of subsection (d) of section 19a-582 and subdivision (7) of subsection (a) of section 19a-583 pertaining to workers who have experienced a significant exposure.

(P.A. 89-246, S. 8; P.A. 09-133, S. 3.)

History: P.A. 09-133 made a technical change, effective July 1, 2009.



Section 19a-589 - Regulations.

The commissioner shall adopt such regulations, as he deems necessary, in accordance with the provisions of chapter 54 to implement the provisions of sections 19a-581 to 19a-585, inclusive.

(P.A. 89-246, S. 9.)



Section 19a-590 - Liability for violations.

Any person, except as otherwise provided in this chapter, who wilfully violates any provision of this chapter shall be liable in a private cause of action for injuries suffered as a result of such violation. Upon a finding that an individual has been injured as a result of such violation, damages shall be assessed in the amount sufficient to compensate said individual for such injury.

(P.A. 89-246, S. 10.)

Cited. 236 C. 845.

Cited. 38 CA 360.



Section 19a-591 - Definitions.

As used in sections 19a-591 to 19a-591c, inclusive:

(1) “AIDS vaccine” means a vaccine which has been developed by a manufacturer, is being tested and administered at a research institution for purposes of determining whether it provides immunity to acquired immune deficiency syndrome or is of therapeutic benefit to persons or fetuses infected with the acquired immune deficiency syndrome virus, and for which an investigational new drug application is on file with the federal Food and Drug Administration and is in effect.

(2) “Manufacturer” means any person who is domiciled or has his principal place of business in this state and has developed an AIDS vaccine.

(3) “Research institution” means a hospital which is accredited by the Joint Commission on the Accreditation of Healthcare Organizations, or a recognized medical school which operates, or is affiliated with, or is operated by an accredited hospital.

(4) “Research subject” means a person who is administered an AIDS vaccine, or a fetus of a person administered an AIDS vaccine, or a child born to a person administered an AIDS vaccine.

(5) “Researcher” means a person employed by or affiliated with a manufacturer or a research institution, who participates in the development or testing or administration of an AIDS vaccine, or who is involved in the diagnosis and treatment of a research subject.

(P.A. 91-349, S. 4, 8.)



Section 19a-591a - Administration of AIDS vaccine.

A manufacturer, research institution or researcher shall, prior to the administration of an AIDS vaccine to a person, provide a written explanation of the immunity provisions of section 19a-591b to such person and obtain such person's informed consent. A parent or legal guardian of a child may give informed consent for such child. A copy of the informed consent shall be maintained with such person's medical records.

(P.A. 91-349, S. 5, 8.)



Section 19a-591b - Immunity from liability for civil damages for personal injury to research subject. Exceptions.

A manufacturer, research institution or researcher shall not be liable to a research subject for civil damages for personal injury resulting from the administration of any AIDS vaccine to such research subject, unless such injury was caused by the gross negligence or reckless, wilful or wanton misconduct of such manufacturer, research institution or researcher or such manufacturer, research institution or researcher has failed to comply with the provisions of section 19a-591a. The immunity provided by this section shall not apply to a manufacturer, research institution or researcher who intentionally provided false information in connection with an investigational new drug application.

(P.A. 91-349, S. 6, 8.)

Cited. 236 C. 845.



Section 19a-591c - Research subjects.

No person shall be denied the opportunity to be a research subject because of the inability to pay for medical treatment.

(P.A. 91-349, S. 7, 8.)



Section 19a-592 - Testing and treatment of minor for HIV or AIDS. Confidentiality. Liability for costs.

(a) Any licensed physician or advanced practice registered nurse may examine and provide treatment for human immunodeficiency virus infection, or acquired immune deficiency syndrome for a minor, only with the consent of the parents or guardian of the minor unless the physician or advanced practice registered nurse determines that notification of the parents or guardian of the minor will result in treatment being denied or the physician or advanced practice registered nurse determines the minor will not seek, pursue or continue treatment if the parents or guardian are notified and the minor requests that his or her parents or guardian not be notified. The physician or advanced practice registered nurse shall fully document the reasons for the determination to provide treatment without the consent or notification of the parents or guardian of the minor and shall include such documentation, signed by the minor, in the minor's clinical record. The fact of consultation, examination and treatment of a minor under the provisions of this section shall be confidential and shall not be divulged without the minor's consent, including the sending of a bill for the services to any person other than the minor until the physician or advanced practice registered nurse consults with the minor regarding the sending of a bill.

(b) A minor shall be personally liable for all costs and expenses for services afforded the minor at his or her request under this section.

(P.A. 92-119, S. 1; P.A. 16-39, S. 23.)

History: P.A. 16-39 amended Subsec. (a) by adding references to advanced practice registered nurse and making a technical change, and amended Subsec. (b) by making technical changes.



Section 19a-593 - Testing of pregnant women and newborns. Notification and documentation requirements. Report to mother.

(a) Each health care provider giving prenatal care to pregnant women in this state shall inform her, or ascertain from the woman's medical record that such information has already been provided to her, that HIV testing is a part of routine prenatal care and shall inform her of the health benefits to herself and her newborn of being tested for HIV infection. Such information shall be conveyed along with the counseling required by section 19a-582. The health care provider shall inform the patient that HIV-related information is confidential pursuant to section 19a-583. If the patient provides informed consent to an HIV-related test consistent with section 19a-582, the health care provider responsible for HIV counseling under this section shall perform or arrange to have performed an HIV-related test and document the test result in the medical record.

(b) If, during the current pregnancy, an HIV-related test has not been documented in the patient's medical record at admission for delivery of the baby, then the health care provider responsible for the patient's care shall inform the pregnant woman as required under subsection (a) of this section and shall also inform her of the health benefits to herself and her newborn of being tested for HIV infection either before delivery or within twenty-four hours after delivery and, in the absence of specific written objection, shall cause such test to be administered.

(c) Any health care provider who administers an HIV-related test to a newborn under the provisions of this section, section 19a-55 or section 19a-90, shall report the results of such test to the mother of such newborn before the mother leaves the hospital or not later than forty-eight hours after the birth of such newborn, whichever is sooner. Such provider shall (1) refer any woman whose newborn tests positive for HIV infection to a human immunodeficiency virus case manager and an appropriate health care provider, and (2) provide such woman with a list of support services for persons with HIV infection and AIDS.

(P.A. 95-269, S. 2; June Sp. Sess. P.A. 99-2, S. 29; P.A. 16-87, S. 4.)

History: June Sp. Sess. P.A. 99-2 deleted existing provisions requiring obstetrician-gynecologists to notify pregnant women of the availability of AIDS testing, added Subsec. (a) re information on HIV testing, performance of HIV testing and documentation of test results, and added Subsec. (b) re HIV information and testing at admission for delivery; P.A. 16-87 added Subsec. (c) re reporting HIV-related test results to mother of newborn, referral to case manager and health care provider and providing list of support services.

See Sec. 19a-55 re newborn infant health screening.

See Sec. 19a-90 re blood test of pregnant women.



Section 19a-593a - Limitation on causes of action for HIV-related test.

No cause of action for civil assault, civil battery, invasion of privacy or failure to obtain informed consent shall arise against any acute care general hospital licensed under chapter 368v or any other health care provider or person responsible for administering an HIV-related test, or causing such test to be administered, as required by section 19a-55 or 19a-593, on the basis that such HIV-related test was administered without the consent of the patient or the patient's parent or guardian. Nothing in this section shall be construed to: (1) Relieve any person or entity from liability for (A) negligence in administering such HIV-related test, (B) negligence in the reporting or distribution of the results of such HIV-related test, (C) negligence related to the provision of any counseling about a patient's decision whether to obtain treatment as a result of such HIV-related test, or (D) negligence in the treatment of a patient; or (2) eliminate or limit any defense to any cause of action that is or may be alleged against such hospital, health care provider or person responsible for administering such HIV-related test or causing such test to be administered.

(June Sp. Sess. P.A. 01-4, S. 31, 58.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001.



Section 19a-594 - Pregnant women and newborn testing public awareness programs and health care provider training.

Section 19a-594 is repealed, effective October 1, 2016.

(June Sp. Sess. P.A. 99-2, S. 17; P.A. 16-87, S. 5.)



Section 19a-594a - Referral of child to state agency based on test result.

No child shall be referred to the Department of Children and Families solely on the basis of a positive HIV test.

(June Sp. Sess. P.A. 99-2, S. 18.)






Chapter 368y - Abortion

Section 19a-600 - Definitions.

For the purposes of sections 19a-601 and 19a-602:

(1) “Counselor” means: (A) A psychiatrist, (B) a psychologist licensed under chapter 383, (C) a clinical social worker licensed under chapter 383b, (D) a marital and family therapist licensed under chapter 383a, (E) an ordained member of the clergy, (F) a physician assistant licensed under section 20-12b, (G) a nurse-midwife licensed under chapter 377, (H) a certified guidance counselor, (I) a registered professional nurse licensed under chapter 378, or (J) a practical nurse licensed under chapter 378.

(2) “Minor” means a person who is less than sixteen years of age.

(P.A. 90-113, S. 1; P.A. 95-116, S. 7; 95-289, S. 9; P.A. 96-180, S. 63, 166; P.A. 06-196, S. 150; P.A. 07-217, S. 82.)

History: P.A. 95-116 changed reference to certified independent social workers to licensed clinical social workers and made a technical correction to refer to physician's assistants as licensed rather than certified; P.A. 95-289 echoed technical changes in P.A. 95-116, changing “certified” to “licensed” in references to marriage and family therapists and physician assistants; P.A. 96-180 made a technical change in definition of “counselor”, substituting “marital” for “marriage” in “marital and family therapist”, effective June 3, 1996; P.A. 06-196 made a technical change in Subdiv. (1), effective June 7, 2006; P.A. 07-217 made a technical change in Subdiv. (1)(C), effective July 12, 2007.

Cited. 24 CA 541.



Section 19a-601 - Information and counseling for minors required. Medical emergency exception.

(a) Prior to the performance of an abortion upon a minor, a physician or counselor shall provide pregnancy information and counseling in accordance with this section in a manner and language that will be understood by the minor. The physician or counselor shall:

(1) Explain that the information being given to the minor is being given objectively and is not intended to coerce, persuade or induce the minor to choose to have an abortion or to carry the pregnancy to term;

(2) Explain that the minor may withdraw a decision to have an abortion at any time before the abortion is performed or may reconsider a decision not to have an abortion at any time within the time period during which an abortion may legally be performed;

(3) Explain to the minor the alternative choices available for managing the pregnancy, including: (A) Carrying the pregnancy to term and keeping the child, (B) carrying the pregnancy to term and placing the child for adoption, placing the child with a relative or obtaining voluntary foster care for the child, and (C) having an abortion, and explain that public and private agencies are available to assist the minor with whichever alternative she chooses and that a list of these agencies and the services available from each will be provided if the minor requests;

(4) Explain that public and private agencies are available to provide birth control information and that a list of these agencies and the services available from each will be provided if the minor requests;

(5) Discuss the possibility of involving the minor's parents, guardian or other adult family members in the minor's decision-making concerning the pregnancy and whether the minor believes that involvement would be in the minor's best interests; and

(6) Provide adequate opportunity for the minor to ask any questions concerning the pregnancy, abortion, child care and adoption, and provide information the minor seeks or, if the person cannot provide the information, indicate where the minor can receive the information.

(b) After the person provides the information and counseling to a minor as required by this section, such person shall have the minor sign and date a form stating that:

(1) The minor has received information on alternatives to abortion and that there are agencies that will provide assistance and that a list of these agencies and the services available from each will be provided if the minor requests;

(2) The minor has received an explanation that the minor may withdraw an abortion decision or reconsider a decision to carry a pregnancy to term;

(3) The alternatives available for managing the pregnancy have been explained to the minor;

(4) The minor has received an explanation about agencies available to provide birth control information and that a list of these agencies and the services available from each will be provided if the minor requests;

(5) The minor has discussed with the person providing the information and counseling the possibility of involving the minor's parents, guardian or other adult family members in the minor's decision-making about the pregnancy;

(6) If applicable, the minor has determined that not involving the minor's parents, guardian or other adult family members is in the minor's best interests; and

(7) The minor has been given an adequate opportunity to ask questions.

(c) The person providing the information and counseling shall also sign and date the form and shall include such person's business address and business telephone number. The person shall keep a copy for such minor's medical record and shall give the form to the minor or, if the minor requests and if such person is not the attending physician, transmit the form to the minor's attending physician. Such medical record shall be maintained as otherwise provided by law.

(d) The provision of pregnancy information and counseling by a physician or counselor which is evidenced in writing containing the information and statements provided in this section and which is signed by the minor shall be presumed to be evidence of compliance with the requirements of this section.

(e) The requirements of this section shall not apply when, in the best medical judgment of the physician based on the facts of the case before him, a medical emergency exists that so complicates the pregnancy or the health, safety or well-being of the minor as to require an immediate abortion. A physician who does not comply with the requirements of this section by reason of this exception shall state in the medical record of the abortion the medical indications on which his judgment was based.

(P.A. 90-113, S. 2.)

Cited. 24 CA 541.



Section 19a-602 - Termination of pregnancy prior to viability. Abortion after viability prohibited; exception.

(a) The decision to terminate a pregnancy prior to the viability of the fetus shall be solely that of the pregnant woman in consultation with her physician.

(b) No abortion may be performed upon a pregnant woman after viability of the fetus except when necessary to preserve the life or health of the pregnant woman.

(P.A. 90-113, S. 3.)

Cited. 24 CA 541.






Chapter 368z - Office of Health Care Access

Section 19a-610 - Short title: Office of Health Care Access Act.

Section 19a-610 is repealed, effective October 6, 2009.

(May Sp. Sess. 94-3, S. 5, 28; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-611 - Definitions.

Section 19a-611 is repealed, effective July 1, 2008.

(May Sp. Sess. P.A. 94-3, S. 6, 28; June 18 Sp. Sess. P.A. 97-8, S. 27, 88; P.A. 08-14, S. 8.)



Section 19a-612 - Office of Health Care Access division within Department of Public Health: Established.

(a) There is established, within the Department of Public Health, a division to be known as the Office of Health Care Access. The division, under the direction of the Commissioner of Public Health, shall constitute a successor to the former Office of Health Care Access, in accordance with the provisions of sections 4-38d and 4-39.

(b) Any order, decision, agreed settlement, or regulation of the Office of Health Care Access which is in force on October 6, 2009, shall continue in force and effect as an order or regulation of the Department of Public Health until amended, repealed or superseded pursuant to law.

(c) If the words “Office of Health Care Access” are used or referred to in any public or special act of 2009 or in any section of the general statutes which is amended in 2009, such words shall be deemed to mean or refer to the Office of Health Care Access division within the Department of Public Health.

(May Sp. Sess. P.A. 94-3, S. 7, 28; P.A. 95-257, S. 36, 58; Sept. Sp. Sess. P.A. 09-3, S. 1.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 deleted provisions re governing board and how its members are selected, replacing the board with a commissioner and setting forth his appointment and qualifications, effective July 1, 1995; Sept. Sp. Sess. P.A. 09-3 designated existing provisions as Subsec. (a), amended same to provide that Office of Health Care Access is division within Department of Public Health and successor to former office, added Subsec. (b) re continued effectiveness of any order, decision, agreed settlement or regulation of Office of Health Care Access and added Subsec. (c) providing that references to Office of Health Care Access in 2009 acts are deemed to refer to Office of Health Care Access division within Department of Public Health, effective October 6, 2009.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of office not deemed to be lobbying.



Section 19a-612a - Office within Department of Public Health for administrative purposes only.

Section 19a-612a is repealed, effective October 6, 2009.

(P.A. 95-257, S. 34, 58; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-612b - Office of Health Care Access to be successor agency to the Commission on Hospitals and Health Care.

Section 19a-612b is repealed, effective October 6, 2009.

(P.A. 95-257, S. 35, 58; P.A. 98-150, S. 14, 17; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-612c - Term “Commission on Hospitals and Health Care” deemed to mean “Office of Health Care Access”.

Section 19a-612c is repealed, effective October 1, 2002.

(P.A. 95-257, S. 39, 58; P.A. 02-101, S. 15; S.A. 02-12, S. 1.)



Section 19a-612d - Office of Health Care Access division overseen by a Deputy Commissioner of Public Health.

Notwithstanding any provision of the general statutes, there shall be a Deputy Commissioner of Public Health who shall oversee the Office of Health Care Access division of the Department of Public Health and who shall exercise independent decision-making authority over all certificate of need decisions.

(Sept. Sp. Sess. P.A. 09-3, S. 2; P.A. 11-242, S. 24.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009; P.A. 11-242 substituted “certificate of need decisions” for “certificate of need related matters” re deputy commissioner's independent decision-making authority and deleted provisions re former commissioner of office serving as deputy commissioner, designation of executive assistant by deputy commissioner and report to General Assembly.



Section 19a-613 - Powers and duties. Data collection.

(a) The Office of Health Care Access may employ the most effective and practical means necessary to fulfill the purposes of this chapter, which may include, but need not be limited to:

(1) Collecting patient-level outpatient data from health care facilities or institutions, as defined in section 19a-630;

(2) Establishing a cooperative data collection effort, across public and private sectors, to assure that adequate health care personnel demographics are readily available; and

(3) Performing the duties and functions as enumerated in subsection (b) of this section.

(b) The office shall: (1) Authorize and oversee the collection of data required to carry out the provisions of this chapter; (2) oversee and coordinate health system planning for the state; (3) monitor health care costs; and (4) implement and oversee health care reform as enacted by the General Assembly.

(c) The Commissioner of Public Health or any person the commissioner designates may conduct a hearing and render a final decision in any case when a hearing is required or authorized under the provisions of any statute dealing with the Office of Health Care Access.

(May Sp. Sess. P.A. 94-3, S. 8, 28; P.A. 95-257, S. 37, 58; June 18 Sp. Sess. P.A. 97-8, S. 28, 88; P.A. 98-36, S. 3; 98-87, S. 2; P.A. 99-172, S. 1, 7; P.A. 05-151, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 3.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 deleted former Subsec. (b) re responsibility for a state health regulation and financing plan, and former Subsec. (d) re a working group to study a regional health care plan, relettered the remaining Subsecs. accordingly and amended new Subsec. (b) by requiring coordination with the Health Care Data Institute and by adding new Subdiv. (4) re continuing the functions and duties of chapter 368c and renumbering the remaining Subdiv. and added new Subsec. (c) re hearings and decisions by a designee, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 made technical changes in Subsec. (b) reflecting the abolishment of the Connecticut Health Care Data Institute, effective July 1, 1997; P.A. 98-36 made a technical correction, changing reference to sections to “this chapter”; P.A. 98-87 amended Subsec. (a) to add Subdivs. (1) and (2) re collecting data, changed “shall” to “may” and changed section reference to chapter reference; P.A. 99-172 made a technical change in Subsec. (c) and added Subsecs. (d) re graduate medical education and (e) re reports, effective June 23, 1999; P.A. 05-151 deleted Subsecs. (d) and (e) re graduate medical education reporting requirements; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009.



Section 19a-614 - Support staff and consultants. Consumer education unit.

(a) The Commissioner of Public Health may employ and pay professional and support staff subject to the provisions of chapter 67 and contract with and engage consultants and other independent professionals as may be necessary or desirable to carry out the functions of the office.

(b) The commissioner may establish a consumer education unit within the office to provide information to residents of the state concerning the availability of public and private health care coverage.

(May Sp. Sess. P.A. 94-3, S. 9, 28; P.A. 95-257, S. 38, 58; Sept. Sp. Sess. P.A. 09-3, S. 4.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 eliminated the position of executive director and advisory committee, made establishment of the consumer education unit optional, replaced “board” with “Commissioner of Health Care Access” and relettered the Subsecs., effective July 1, 1995; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009.



Section 19a-615 - Health Care Reform Review Board. Reports.

Section 19a-615 is repealed, effective July 1, 1995.

(May Sp. Sess. P.A. 94-3, S. 11, 28; P.A. 95-257, S. 57, 58.)



Section 19a-616 - Connecticut Health Care Data Institute. Regulations.

Section 19a-616 is repealed, effective July 1, 1997.

(May Sp. Sess. P.A. 94-3, S. 12, 28; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-617 - Advisory board.

Section 19a-617 is repealed, effective July 1, 1995.

(May Sp. Sess. P.A. 94-3, S. 13, 28; P.A. 95-257, S. 57, 58.)



Section 19a-617a - Demonstration project converting acute care hospital to provider of other medical services. Certificate of need waiver, property tax abatement.

Section 19a-617a is repealed, effective July 1, 2005.

(P.A. 96-238, S. 22, 23, 25; P.A. 05-151, S. 13.)



Section 19a-617b - Demonstration project for long-term acute care hospitals or satellite facilities. Waiver of licensure requirements. Certificate of need. Report.

(a) For purposes of this section:

(1) “Chronic disease hospital” means a nonprofit facility licensed as a chronic disease hospital by the Department of Public Health on or before January 1, 2003; and

(2) “Satellite facility” means a long-term acute care facility operated as part of a long-term acute care hospital under the provisions of Title XVIII of the Social Security Act.

(b) The Office of Health Care Access, in consultation with the Departments of Public Health and Social Services, may authorize up to four demonstration projects allowing chronic disease hospitals to establish and operate new long-term acute care hospitals or satellite facilities. The purpose of such demonstration projects is to study the quality of service, patient outcomes and cost-effectiveness resulting from the use of such hospitals or facilities. Such hospitals or facilities operated pursuant to such demonstration projects shall serve patients who require long-term hospitalization in an acute care setting, need twenty-four-hour on-site physician availability and are not suitable for placement in a skilled nursing facility. New long-term acute care hospitals and satellite facilities may be eligible for operation as such projects if they are (1) located within a licensed short-term acute care general or children's hospital, (2) under the common ownership and control of a chronic disease hospital, and (3) currently are, or become certified for, Medicare participation as a long-term acute care hospital under Title XVIII of the Social Security Act.

(c) In connection with the demonstration projects authorized under this section, the Commissioner of Public Health may, in the commissioner's discretion, waive licensure and other regulatory requirements otherwise applicable to chronic disease hospitals for new long-term acute care hospitals or satellite facilities. It shall not be necessary for the Department of Public Health to adopt or amend regulations for purposes of the demonstration projects authorized by this section.

(d) Not later than January 1, 2005, a chronic disease hospital may apply to the office for a certificate of need to conduct a demonstration project. Each demonstration project authorized by the office pursuant to this section shall collect and report on data concerning the demonstration project's impact on the quality of service and patient outcomes and cost-effectiveness. Such data shall be reported in the manner prescribed by said commissioner, and shall include (1) length of stay, (2) number of intensive care days per patient, (3) cost of stay, (4) type of discharge, and (5) any other data requested by the Commissioner of Health Care Access.

(e) Not later than January 1, 2007, the Office of Health Care Access, in consultation with the Departments of Public Health and Social Services, shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services concerning findings and recommendations regarding the demonstration projects authorized pursuant to this section.

(P.A. 03-275, S. 1.)



Section 19a-617c - Payments for services provided in long-term acute care hospitals or satellite facilities.

Section 19a-617c is repealed, effective July 1, 2012.

(P.A. 03-275, S. 2; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176; June 12 Sp. Sess. P.A. 12-1, S. 294.)



Section 19a-618 to 19a-622 - Definitions. Collection; methodology; reporting requirements. Fee schedule; reports, analyses and studies. Confidentiality of data. Filing of data with institute.

Sections 19a-618 to 19a-622, inclusive, are repealed, effective July 1, 1997.

(May Sp. Sess. P.A. 94-3, S. 14–18, 28; P.A. 97-47, S. 22; June 18 Sp. Sess. P.A. 97-2, S. 93, 165; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-630 - (Formerly Sec. 19a-145). Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Affiliate” means a person, entity or organization controlling, controlled by or under common control with another person, entity or organization. Affiliate does not include a medical foundation organized under chapter 594b.

(2) “Applicant” means any person or health care facility that applies for a certificate of need pursuant to section 19a-639a.

(3) “Bed capacity” means the total number of inpatient beds in a facility licensed by the Department of Public Health under sections 19a-490 to 19a-503, inclusive.

(4) “Capital expenditure” means an expenditure that under generally accepted accounting principles consistently applied is not properly chargeable as an expense of operation or maintenance and includes acquisition by purchase, transfer, lease or comparable arrangement, or through donation, if the expenditure would have been considered a capital expenditure had the acquisition been by purchase.

(5) “Certificate of need” means a certificate issued by the office.

(6) “Days” means calendar days.

(7) “Deputy commissioner” means the deputy commissioner of Public Health who oversees the Office of Health Care Access division of the Department of Public Health.

(8) “Commissioner” means the Commissioner of Public Health.

(9) “Free clinic” means a private, nonprofit community-based organization that provides medical, dental, pharmaceutical or mental health services at reduced cost or no cost to low-income, uninsured and underinsured individuals.

(10) “Large group practice” means eight or more full-time equivalent physicians, legally organized in a partnership, professional corporation, limited liability company formed to render professional services, medical foundation, not-for-profit corporation, faculty practice plan or other similar entity (A) in which each physician who is a member of the group provides substantially the full range of services that the physician routinely provides, including, but not limited to, medical care, consultation, diagnosis or treatment, through the joint use of shared office space, facilities, equipment or personnel; (B) for which substantially all of the services of the physicians who are members of the group are provided through the group and are billed in the name of the group practice and amounts so received are treated as receipts of the group; or (C) in which the overhead expenses of, and the income from, the group are distributed in accordance with methods previously determined by members of the group. An entity that otherwise meets the definition of group practice under this section shall be considered a group practice although its shareholders, partners or owners of the group practice include single-physician professional corporations, limited liability companies formed to render professional services or other entities in which beneficial owners are individual physicians.

(11) “Health care facility” means (A) hospitals licensed by the Department of Public Health under chapter 368v; (B) specialty hospitals; (C) freestanding emergency departments; (D) outpatient surgical facilities, as defined in section 19a-493b and licensed under chapter 368v; (E) a hospital or other facility or institution operated by the state that provides services that are eligible for reimbursement under Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended; (F) a central service facility; (G) mental health facilities; (H) substance abuse treatment facilities; and (I) any other facility requiring certificate of need review pursuant to subsection (a) of section 19a-638. “Health care facility” includes any parent company, subsidiary, affiliate or joint venture, or any combination thereof, of any such facility.

(12) “Nonhospital based” means located at a site other than the main campus of the hospital.

(13) “Office” means the Office of Health Care Access division within the Department of Public Health.

(14) “Person” means any individual, partnership, corporation, limited liability company, association, governmental subdivision, agency or public or private organization of any character, but does not include the agency conducting the proceeding.

(15) “Physician” has the same meaning as provided in section 20-13a.

(16) “Transfer of ownership” means a transfer that impacts or changes the governance or controlling body of a health care facility, institution or large group practice, including, but not limited to, all affiliations, mergers or any sale or transfer of net assets of a health care facility.

(P.A. 73-117, S. 2, 31; 73-616, S. 59; P.A. 75-562, S. 1, 8; P.A. 77-192, S. 1, 13; 77-601, S. 6, 11; 77-614, S. 323, 610; P.A. 78-109, S. 1, 2, 6; P.A. 86-374, S. 1, 6; P.A. 87-420, S. 13, 14; P.A. 89-72, S. 4, 5; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 4, 12; May Sp. Sess. P.A. 94-3, S. 19, 28; P.A. 95-257, S. 12, 21, 39, 41, 58; P.A. 98-150, S. 1, 17; P.A. 99-172, S. 2, 7; P.A. 00-27, S. 23, 24; June 30 Sp. Sess. P.A. 03-3, S. 30; P.A. 04-249, S. 4; P.A. 05-280, S. 61; P.A. 06-196, S. 213; P.A. 07-252, S. 69; Sept. Sp. Sess. P.A. 09-3, S. 5; P.A. 10-179, S. 83; P.A. 14-168, S. 5; P.A. 15-146, S. 36.)

History: P.A. 73-616 excluded from consideration as health care facility or institution facilities operated by nonprofit educational institution solely for students, faculty and staff and their dependents; P.A. 75-562 defined “commission” and “commissioner” and extended applicability beyond chapter; P.A. 77-192 defined “state health care facility or institution”; P.A. 77-601 included homemaker-home health aide agencies as health care facilities and institutions; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-109 excluded Christian Science sanatoriums from consideration as health care facilities or institutions and specified that state health care facility or institution is one which provides services reimbursable under Title XVIII or XIX of Social Security Act; Sec. 19-73b transferred to Sec. 19a-145 in 1983; P.A. 86-374 deleted coordination, assessment and monitoring agencies from definition of health care facility or institution; P.A. 87-420 deleted an obsolete reference to Sec. 19a-7; P.A. 89-72 changed “diagnosis and treatment” to “diagnosis or treatment”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 made technical changes in Subsec. (a) and added new Subsec. (b) defining “clinical laboratory” for certificate of need purposes, effective June 6, 1994; May Sp. Sess. P.A. 94-3 amended Subsec. (a) to add outpatient clinics, free-standing outpatient surgical facilities and imaging centers to the definition of health care facilities and to specify that such facilities include any parent company, subsidiary affiliate, joint venture or combination of such, effective July 1, 1994; P.A. 95-257 replaced reference to Secs. 17b-238 and 19a-114 with reference to chapter 368z, Commission on Hospitals and Health Care with Office of Health Care Access and Commissioner of Public Health and Addiction Services with Commissioner of Health Care Access, effective July 1, 1995; Sec. 19a-145 transferred to Sec. 19a-630 in 1997; P.A. 98-150 changed Subdiv. designations from letters to numbers, amended Subdiv. (1) to change “home health care agencies” to “home health agencies”, delete “homemaker-home health aide agencies”, change “personal care homes” to “residential care homes” add “rest homes” and delete reference to municipal outpatient clinics, added new Subdiv. (5) defining “affiliate” and deleted former Subsec. (b) defining “clinical laboratory”, effective June 5, 1998; P.A. 99-172 replaced former Subdiv. (5) defining “affiliate” with new Subdiv. (5) defining “person”, effective June 23, 1999; P.A. 00-27 made technical changes in Subdiv. (1), effective May 1, 2000; June 30 Sp. Sess. P.A. 03-3 amended Subdiv. (1) by deleting “residential care homes” from definition of “health care facility or institution”, effective August 20, 2003; P.A. 04-249 amended Subdiv. (1) by changing “free standing outpatient surgical facilities” to “outpatient surgical facilities”, effective July 1, 2004; P.A. 05-280 amended Subdiv. (1) by including critical access hospital in definition of “health care facility or institution”, effective July 1, 2005; P.A. 06-196 made technical changes in Subdiv. (1), effective June 7, 2006; P.A. 07-252 substituted “mobile field hospitals” for “critical access hospitals” in definition of “health care facility or institution”, effective July 12, 2007; Sept. Sp. Sess. P.A. 09-3 amended prefatory language by adding “unless the context otherwise requires”, redefined “office” in Subdiv. (3) by adding “division of the Department of Public Health” and redefined “commissioner” in Subdiv. (4) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-179 replaced former Subdivs. (1) to (5) with new Subdivs. (1) to (14) re definitions applicable to certificate of need process; P.A. 14-168 added new Subdiv. (10) defining “group practice”, redesignated existing Subdivs. (10) to (13) as Subdivs. (11) to (14), added Subdiv. (15) defining “physician”, and redesignated existing Subdiv. (14) as Subdiv. (16) and amended same by adding reference to group practice, effective July 1, 2014; P.A. 15-146 amended Subdivs. (10) and (16) by replacing “group practice” with “large group practice”, effective July 1, 2015.



Section 19a-630a - Affiliate deemed controlled by another person.

For purposes of this chapter, an affiliate is deemed controlled by another person if the other person, or one of that other person's affiliates, officers or management employees, acting in such capacity, acts as a general partner of a general or limited partnership or manager of a limited liability company.

(P.A. 99-172, S. 3, 7; P.A. 05-75, S. 1; P.A. 09-212, S. 8; P.A. 10-179, S. 84.)

History: P.A. 99-172 effective June 23, 1999; P.A. 05-75 redefined “affiliate” and extended the new definition to Secs. 19a-639b and 19a-639c, and deleted the definition of “health-care-related person”; P.A. 09-212 excluded medical foundations from definition of “affiliate”, effective July 1, 2009; P.A. 10-179 removed definition of “affiliate”.



Section 19a-631 - (Formerly Sec. 19a-148a). Assessments of hospitals for expenses of the office.

(a) As used in this section, section 19a-632 and section 19a-632a, “hospital” means each hospital subject to the provisions of this chapter and licensed as a short-term acute-care general hospital or a children's hospital or both by the Department of Public Health.

(b) Each hospital shall annually pay to the Commissioner of Public Health, for deposit in the General Fund, an amount equal to its share of the actual expenditures made by the office during each fiscal year including the cost of fringe benefits for office personnel as estimated by the Comptroller, the amount of expenses for central state services attributable to the office for the fiscal year as estimated by the Comptroller, plus the expenditures made on behalf of the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 for such year. Payments shall be made by assessment of all hospitals of the costs calculated and collected in accordance with the provisions of this section and section 19a-632. If for any reason a hospital ceases operation, any unpaid assessment for the operations of the office shall be reapportioned among the remaining hospitals to be paid in addition to any other assessment.

(P.A. 93-229, S. 18, 21; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 42, 58; P.A. 98-22, S. 1, 3; Sept. Sp. Sess. P.A. 09-3, S. 6; P.A. 11-242, S. 88.)

History: P.A. 93-229 effective June 4, 1993; P.A. 93-381 and 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and “commission” with “office”, qualified expenditures made by the office as those which are accountable to the functions of the office transferred from the Commission on Hospitals and Health Care, and deleted reference to a fiscal year 1993 share, effective July 1, 1995; Sec. 19a-148a transferred to Sec. 19a-631 in 1997; P.A. 98-22 amended Subsec. (b) to require payment to the Commissioner of Health Care Access rather than Commissioner of Public Health, deleted reference to expenditures “which are accountable to the functions of the office transferred from the Commission on Hospitals and Health Care” and added provision re reapportionment of payments when a hospital ceases operation, effective July 1, 1998; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 11-242 amended Subsec. (a) by adding reference to Sec. 19a-632a, effective July 1, 2011.

Annotation to former section 19a-148a:

Cited. 235 C. 128.



Section 19a-632 - (Formerly Sec. 19a-148b). Calculation of assessment and costs.

(a) On or before September first, annually, the Office of Health Care Access shall determine (1) the total net revenue of each hospital for the most recently completed hospital fiscal year beginning October first; and (2) the proposed assessment on the hospital for the state fiscal year. The assessment on each hospital shall be calculated by multiplying the hospital's percentage share of the total net revenue specified in subdivision (1) of this subsection times the costs of the office, as determined in subsection (b) of this section.

(b) The costs of the office shall be the total of (1) the amount appropriated for expenses for the operation of the office for the fiscal year, as estimated by the Comptroller, (2) the cost of fringe benefits for office personnel for such year, as estimated by the Comptroller, (3) the amount of expenses for central state services attributable to the office for the fiscal year as estimated by the Comptroller, and (4) the estimated expenditures on behalf of the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 for such year, provided for purposes of this calculation the amount of expenses for the operation of the office for the fiscal year as estimated by the Comptroller, plus the cost of fringe benefits for personnel, the amount of expenses for said central state services for the fiscal year as estimated by the Comptroller, and said estimated expenditures from the Capital Equipment Purchase Fund pursuant to section 4a-9 shall be deemed to be the actual expenditures of the office.

(c) On or before December thirty-first, annually, for each fiscal year, each hospital shall pay the office twenty-five per cent of its proposed assessment, adjusted to reflect any credit or amount due under the recalculated assessment for the preceding state fiscal year as determined pursuant to subsection (d) of this section or any reapportioned assessment pursuant to subsection (b) of section 19a-631. The hospital shall pay the remaining seventy-five per cent of its assessment to the office in three equal installments on or before the following March thirty-first, June thirtieth and September thirtieth, annually.

(d) Immediately following the close of each state fiscal year the commissioner shall recalculate the proposed assessment for each hospital based on the costs of the office in accordance with subsection (b) of this section using the actual expenditures made by the office during that fiscal year and the actual expenditures made on behalf of the office from the Capital Equipment Purchase Fund pursuant to section 4a-9. On or before August thirty-first, annually, the office shall render to each hospital a statement showing the difference between the respective recalculated assessment and the amount previously paid. On or before September thirtieth, the commissioner, after receiving any objections to such statements, shall make such adjustments which in said commissioner's opinion may be indicated and shall render an adjusted assessment, if any, to the affected hospitals. Adjustments to reflect any credit or amount due under the recalculated assessment for the previous state fiscal year shall be made to the proposed assessment due on or before December thirty-first of the following state fiscal year.

(e) If any assessment is not paid when due, the commissioner shall impose a fee equal to (1) two per cent of the assessment if such failure to pay is for not more than five days, (2) five per cent of the assessment if such failure to pay is for more than five days but not more than fifteen days, or (3) ten per cent of the assessment if such failure to pay is for more than fifteen days. If a hospital fails to pay any assessment for more than thirty days after the date when due, the commissioner may, in addition to the fees imposed pursuant to this subsection, impose a civil penalty of up to one thousand dollars per day for each day past the initial thirty days that the assessment is not paid. Any civil penalty authorized by this subsection shall be imposed by the commissioner in accordance with subsections (b) to (e), inclusive, of section 19a-653.

(f) The office shall deposit all payments received pursuant to this section with the State Treasurer. The moneys so deposited shall be credited to the General Fund and shall be accounted for as expenses recovered from hospitals.

(P.A. 93-229, S. 19, 21; P.A. 95-257, S. 39, 43, 58; P.A. 98-22, S. 2, 3; P.A. 03-222, S. 1; P.A. 06-64, S. 4; Sept. Sp. Sess. P.A. 09-3, S. 7; P.A. 11-242, S. 86.)

History: P.A. 93-229 effective June 4, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, “commission” with “office” and “chairman of the commission” with “commissioner” and amended Subsecs. (a)(1) and Subsec. (b)(4) to qualify expenditures as those accountable or attributable to the functions of the office, effective July 1, 1995; Sec. 19a-148b transferred to Sec. 19a-632 in 1997; P.A. 98-22 deleted, in Subsecs. (a) and (b), reference to expenditures “which are accountable to the functions of the office transferred from the Commission on Hospitals and Health Care,” changed “total of that portion of” to “total of” in Subsec. (b), inserted “or any reapportioned assessment pursuant to subsection (b) of section 19a-631” in Subsec. (c) and required the “office” rather than the “commissioner” to render recalculated assessments in Subsec. (d), effective July 1, 1998; P.A. 03-222 amended Subsec. (d) by changing due date of statement from office to hospital from July thirty-first to August thirty-first, changing due date of adjusted assessment from August thirty-first to September thirtieth and making a technical change, effective July 1, 2003; P.A. 06-64 deleted Subsec. (g) re inclusion of assessments in computation of net and gross revenue caps, effective July 1, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding “for expenses” and “as estimated by the Comptroller,” in Subdiv. (1) and by replacing “so appropriated” with “of expenses for the operation of the office for the fiscal year as estimated by the Comptroller,” in Subdiv. (4), effective October 6, 2009; P.A. 11-242 amended Subsec. (e) by replacing provision re fee and interest charged when assessment is not timely paid with provision re late fee based on number of days that assessment payment is overdue and by adding provisions permitting commissioner to impose a civil penalty not to exceed $1000 per day for each day past initial 30 days that assessment is not paid, effective July 1, 2011.

Annotation to former section 19a-148b:

Cited. 235 C. 128.



Section 19a-632a - Payment of assessment by electronic funds transfer.

(a) For purposes of this section, “electronic funds transfer” has the same meaning as provided in section 12-685.

(b) The Department of Public Health may require a hospital to pay an assessment levied pursuant to section 19a-632 by way of an approved method of electronic funds transfer.

(c) A hospital making an electronic funds transfer pursuant to this section shall initiate such transfer in a timely fashion to ensure that a bank account designated by the department is credited by electronic funds transfer for the amount of the assessment required to be made by such method on or before the date such assessment is due.

(d) Where an assessment is required to be made by electronic funds transfer, any payment made by a method other than electronic funds transfer shall be treated as an assessment not made in a timely manner, and any payment made by electronic funds transfer, where the bank account designated by the department is not credited for the amount of the assessment on or before the date such assessment is due, shall be treated as an assessment not made in a timely manner. Any assessment treated under this subsection as an assessment not made in a timely manner shall be subject to a penalty in accordance with subsection (e) of this section.

(e) Where any assessment is treated under subsection (d) of this section as an assessment not made in a timely manner because it is made by means other than electronic funds transfer, there shall be imposed a penalty equal to ten per cent of the assessment required to be made by electronic funds transfer. Where any assessment made by electronic funds transfer is treated under subsection (d) of this section as an assessment not made in a timely manner because the bank account designated by the department is not credited by electronic funds transfer for the amount of the assessment on or before the date such assessment is due, there shall be imposed a penalty equal to (1) two per cent of the assessment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for not more than five days; (2) five per cent of the assessment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than five days but not more than fifteen days; or (3) ten per cent of the assessment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than fifteen days.

(f) The department shall deposit all payments received pursuant to this section with the State Treasurer. The moneys so deposited shall be credited to the General Fund and shall be accounted for as expenses recovered from hospitals.

(P.A. 11-242, S. 89.)

History: P.A. 11-242 effective July 1, 2011.



Section 19a-633 - (Formerly Sec. 19a-149). Investigative powers.

The commissioner or any agent authorized by him to conduct any inquiry, investigation or hearing under the provisions of this chapter, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the office, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers.

(P.A. 73-117, S. 7, 31; P.A. 78-280, S. 2, 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-257, S. 44, 58.)

History: P.A. 78-280 replaced “county” with “judicial district” and “Hartford county” with “judicial district of Hartford-New Britain”; Sec. 19-73g transferred to Sec. 19a-149 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced variants of “commission” with “commissioner” or “office”, effective July 1, 1995; Sec. 19a-149 transferred to Sec. 19a-633 in 1997.

Annotations to former section 19a-149:

Cited. 226 C. 105; 235 C. 128.

Cited. 42 CS 413.



Section 19a-634 - (Formerly Sec. 19a-150). State-wide health care facility utilization study. State-wide health care facilities and services plan. Inventory of health care facilities, equipment and services.

(a) The Office of Health Care Access shall conduct, on a biennial basis, a state-wide health care facility utilization study. Such study may include an assessment of: (1) Current availability and utilization of acute hospital care, hospital emergency care, specialty hospital care, outpatient surgical care, primary care and clinic care; (2) geographic areas and subpopulations that may be underserved or have reduced access to specific types of health care services; and (3) other factors that the office deems pertinent to health care facility utilization. Not later than June thirtieth of the year in which the biennial study is conducted, the Commissioner of Public Health shall report, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services on the findings of the study. Such report may also include the office's recommendations for addressing identified gaps in the provision of health care services and recommendations concerning a lack of access to health care services.

(b) The office, in consultation with such other state agencies as the Commissioner of Public Health deems appropriate, shall establish and maintain a state-wide health care facilities and services plan. Such plan may include, but not be limited to: (1) An assessment of the availability of acute hospital care, hospital emergency care, specialty hospital care, outpatient surgical care, primary care and clinic care; (2) an evaluation of the unmet needs of persons at risk and vulnerable populations as determined by the commissioner; (3) a projection of future demand for health care services and the impact that technology may have on the demand, capacity or need for such services; and (4) recommendations for the expansion, reduction or modification of health care facilities or services. In the development of the plan, the office shall consider the recommendations of any advisory bodies which may be established by the commissioner. The commissioner may also incorporate the recommendations of authoritative organizations whose mission is to promote policies based on best practices or evidence-based research. The commissioner, in consultation with hospital representatives, shall develop a process that encourages hospitals to incorporate the state-wide health care facilities and services plan into hospital long-range planning and shall facilitate communication between appropriate state agencies concerning innovations or changes that may affect future health planning. The office shall update the state-wide health care facilities and services plan not less than once every two years.

(c) For purposes of conducting the state-wide health care facility utilization study and preparing the state-wide health care facilities and services plan, the office shall establish and maintain an inventory of all health care facilities, the equipment identified in subdivisions (9) and (10) of subsection (a) of section 19a-638, and services in the state, including health care facilities that are exempt from certificate of need requirements under subsection (b) of section 19a-638. The office shall develop an inventory questionnaire to obtain the following information: (1) The name and location of the facility; (2) the type of facility; (3) the hours of operation; (4) the type of services provided at that location; and (5) the total number of clients, treatments, patient visits, procedures performed or scans performed in a calendar year. The inventory shall be completed biennially by health care facilities and providers and such health care facilities and providers shall not be required to provide patient specific or financial data.

(P.A. 73-117, S. 8, 31; P.A. 75-562, S. 4, 8; P.A. 77-192, S. 5, 13; June Sp. Sess. P.A. 91-11, S. 14, 25; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 45, 58; P.A. 09-77, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 8; P.A. 10-18, S. 12; 10-179, S. 85; P.A. 11-183, S. 3; P.A. 12-170, S. 5.)

History: P.A. 75-562 required that recommendations be made to health commissioner rather than to governor and general assembly; P.A. 77-192 required consultation with state bureau of health planning and development and deleted commission's duty to formulate state-wide health care program for improving delivery of services; Sec. 19-73h transferred to Sec. 19a-150 in 1983; June Sp. Sess. P.A. 91-11 replaced reference to “state bureau of health planning and development” with department of health services, replaced utilization review with utilization study, and added Subsec. (b) requiring the commission to establish and maintain a state-wide health care facilities plan; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced “commission” with “Office of Health Care Access” and “office” and “Department of Public Health and Addiction Services” with “Department of Public Health”, effective July 1, 1995; Sec. 19a-150 transferred to Sec. 19a-634 in 1997; P.A. 09-77 amended Subsec. (a) by eliminating Department of Public Health's consultative role in conducting annual state-wide health care facility utilization study and by revising scope of study, and amended Subsec. (b) by expanding commissioner's authority to incorporate recommendations of other agencies and entities in developing state-wide health care facilities plan, by revising scope of plan and by requiring that plan be updated on or before July 1, 2012, and every five years thereafter, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by replacing “Commissioner of Health Care Access” with “office”, by replacing “commissioner” with “Commissioner of Public Health” and by replacing “commissioner's” with “office's” and amended Subsec. (b) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-18 made a technical change in Subsec. (b)(1); P.A. 10-179 amended Subsec. (b) by replacing “state-wide health care facilities plan” with “state-wide health care facilities and services plan” and added Subsec. (c) re inventory of health care facilities, equipment and services; P.A. 11-183 amended Subsec. (c) by making a technical change, effective July 13, 2011; P.A. 12-170 amended Subsec. (a) by replacing “annual” with “biennial” re study and “shall” with “may” re assessments to be included and making technical changes and amended Subsec. (b) by replacing provision requiring update to plan every 5 years with provision requiring update once every 2 years.

Annotations to former section 19a-150:

Cited. 200 C. 489; 208 C. 663; 214 C. 321; 226 C. 105; 235 C. 128.



Section 19a-635 and 19a-636 - (Formerly Secs. 19a-151 and 19a-152). Rate-setting powers. Requests for approval of lesser increases.

Sections 19a-635 and 19a-636 are repealed, effective July 1, 2002.

(P.A. 73-117, S. 9, 10, 11, 31; P.A. 74-78, S. 1, 2; P.A. 75-235; P.A. 78-109, S. 3, 6; 78-264, S. 3, 4; P.A. 79-182, S. 3; P.A. 80-7; P.A. 81-465, S. 3, 18; 81-472, S. 45, 159; P.A. 86-69, S. 1–3; P.A. 87-189, S.1–3; P.A. 88-317, S. 79, 107; P.A. 89-371, S. 14, 15; June Sp. Sess. 91-11, S. 15, 25; P.A. 93-262, S. 16, 87; May 25 Sp. Sess. P.A. 94-1, S. 46, 47, 130; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 20.)



Section 19a-637 - (Formerly Sec. 19a-153). Office to promote effective health planning in the state.

The office shall promote effective health planning in the state. In carrying out its assigned duties, the office shall promote the provision of quality health care in a manner that ensures access for all state residents to cost-effective services so as to avoid duplication of health services and improve the availability and financial stability of health care services throughout the state.

(P.A. 73-117, S. 12, 31; P.A. 77-192, S. 6, 13; 77-304, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-13; P.A. 81-465, S. 4, 18; 81-472, S. 46, 130, 159; P.A. 82-472, S. 62, 183; P.A. 84-315, S. 21, 24; P.A. 88-8, S. 2; P.A. 89-371, S. 12; P.A. 93-381, S. 9, 30, 39; May 25 Sp. Sess. P.A. 94-1, S. 48, 130; P.A. 95-257, S. 12, 21, 39, 58; P.A. 02-101, S. 16; P.A. 05-151, S. 3; P.A. 08-14, S. 1; P.A. 09-11, S. 7; P.A. 10-179, S. 86.)

History: P.A. 77-192 required consideration of teaching and research expenses, community service programs, comments from professional standards review organizations re volume, need for preservation of capital and segregation of grants, patient mix, growth of patient load and accounts receivable experience and made consideration of all specified factors mandatory rather than optional; P.A. 77-304 included in other factors relevant to facilities and institutions business interests and personal backgrounds of owners, partners, associates, etc. and added Subsec. (b) re availability of data to health department and nursing home administrators' licensure board; P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-13 added Subsec. (c) re freedom of hospital resources from commission control; P.A. 81-465 amended Subsec. (a) to establish new criteria that the commission may utilize in its deliberations under Secs. 19-73 to 19-73o, inclusive; P.A. 81-472 deleted requirement in Subsec. (b) that data be made available to board of licensure of nursing home administrators; P.A. 82-472 made a technical correction; Sec. 19-73k transferred to Sec. 19a-153 in 1983; P.A. 84-315 amended Subsec. (c) to add references to Secs. 19a-156 and 19a-165 to 19a-165q, inclusive; P.A. 88-8 made a technical change by removing an obsolete reference to “the health systems plan” from the list of criteria; P.A. 89-371 increased factors to be considered by the commission in its deliberations in Subsec. (a) and added the reference to Secs. 19a-167 to 19a-167g, inclusive, in Subsec. (c), deleting reference to Secs. 19a-165 to 19a-165g, inclusive, repealed by the same act; P.A. 93-381 amended Subsec. (a) re written explanation for inconsistency with state health plan and replaced department of health services with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-153 transferred to Sec. 19a-637 in 1997; P.A. 02-101 made technical changes, effective July 1, 2002; P.A. 05-151 amended Subsecs. (b) and (c) by removing references to repealed Sec. 19a-640 and making technical changes; P.A. 08-14 amended Subsec. (a) by deleting reference to rates, adding Subdiv. (1) designator to existing provision re services provided by health care facility or institution and adding Subdiv. (2) re capital expenditures by a health care facility and Subdiv. (3) re acquisition of equipment by a person, provider, health facility or institution, effective July 1, 2008; P.A. 09-11 made a technical change in Subsec. (a); P.A. 10-179 replaced former Subsecs. (a) to (c) with provisions re office's promotion of effective health planning in the state.

Annotations to former section 19-73k:

Cited. 177 C. 356; 182 C. 314.

Cited. 32 CS 300; 34 CS 225.

Annotations to former section 19a-153:

Cited. 200 C. 489; 208 C. 663; 219 C. 581; 226 C. 105; 235 C. 128.

Cited. 42 CS 413.



Section 19a-637a - Short-term acute care general or children's hospitals to submit budgets for next hospital fiscal year.

Section 19a-637a is repealed, effective October 1, 2010.

(P.A. 02-101, S. 1; P.A. 03-12, S. 1; P.A. 06-64, S. 5; P.A. 10-179, S. 161.)



Section 19a-638 - (Formerly Sec. 19a-154). Certificate of need. When required and not required. Request for office determination. Policies, procedures and regulations.

(a) A certificate of need issued by the office shall be required for:

(1) The establishment of a new health care facility;

(2) A transfer of ownership of a health care facility;

(3) A transfer of ownership of a large group practice to any entity other than a (A) physician, or (B) group of two or more physicians, legally organized in a partnership, professional corporation or limited liability company formed to render professional services and not employed by or an affiliate of any hospital, medical foundation, insurance company or other similar entity;

(4) The establishment of a freestanding emergency department;

(5) The termination of inpatient or outpatient services offered by a hospital, including, but not limited to, the termination by a short-term acute care general hospital or children’s hospital of inpatient and outpatient mental health and substance abuse services;

(6) The establishment of an outpatient surgical facility, as defined in section 19a-493b, or as established by a short-term acute care general hospital;

(7) The termination of surgical services by an outpatient surgical facility, as defined in section 19a-493b, or a facility that provides outpatient surgical services as part of the outpatient surgery department of a short-term acute care general hospital, provided termination of outpatient surgical services due to (A) insufficient patient volume, or (B) the termination of any subspecialty surgical service, shall not require certificate of need approval;

(8) The termination of an emergency department by a short-term acute care general hospital;

(9) The establishment of cardiac services, including inpatient and outpatient cardiac catheterization, interventional cardiology and cardiovascular surgery;

(10) The acquisition of computed tomography scanners, magnetic resonance imaging scanners, positron emission tomography scanners or positron emission tomography-computed tomography scanners, by any person, physician, provider, short-term acute care general hospital or children’s hospital, except (A) as provided for in subdivision (22) of subsection (b) of this section, and (B) a certificate of need issued by the office shall not be required where such scanner is a replacement for a scanner that was previously acquired through certificate of need approval or a certificate of need determination;

(11) The acquisition of nonhospital based linear accelerators;

(12) An increase in the licensed bed capacity of a health care facility;

(13) The acquisition of equipment utilizing technology that has not previously been utilized in the state;

(14) An increase of two or more operating rooms within any three-year period, commencing on and after October 1, 2010, by an outpatient surgical facility, as defined in section 19a-493b, or by a short-term acute care general hospital; and

(15) The termination of inpatient or outpatient services offered by a hospital or other facility or institution operated by the state that provides services that are eligible for reimbursement under Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended.

(b) A certificate of need shall not be required for:

(1) Health care facilities owned and operated by the federal government;

(2) The establishment of offices by a licensed private practitioner, whether for individual or group practice, except when a certificate of need is required in accordance with the requirements of section 19a-493b or subdivision (3), (10) or (11) of subsection (a) of this section;

(3) A health care facility operated by a religious group that exclusively relies upon spiritual means through prayer for healing;

(4) Residential care homes, nursing homes and rest homes, as defined in subsection (c) of section 19a-490;

(5) An assisted living services agency, as defined in section 19a-490;

(6) Home health agencies, as defined in section 19a-490;

(7) Hospice services, as described in section 19a-122b;

(8) Outpatient rehabilitation facilities;

(9) Outpatient chronic dialysis services;

(10) Transplant services;

(11) Free clinics, as defined in section 19a-630;

(12) School-based health centers and expanded school health sites, as such terms are defined in section 19a-6r, community health centers, as defined in section 19a-490a, not-for-profit outpatient clinics licensed in accordance with the provisions of chapter 368v and federally qualified health centers;

(13) A program licensed or funded by the Department of Children and Families, provided such program is not a psychiatric residential treatment facility;

(14) Any nonprofit facility, institution or provider that has a contract with, or is certified or licensed to provide a service for, a state agency or department for a service that would otherwise require a certificate of need. The provisions of this subdivision shall not apply to a short-term acute care general hospital or children’s hospital, or a hospital or other facility or institution operated by the state that provides services that are eligible for reimbursement under Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended;

(15) A health care facility operated by a nonprofit educational institution exclusively for students, faculty and staff of such institution and their dependents;

(16) An outpatient clinic or program operated exclusively by or contracted to be operated exclusively by a municipality, municipal agency, municipal board of education or a health district, as described in section 19a-241;

(17) A residential facility for persons with intellectual disability licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities;

(18) Replacement of existing imaging equipment if such equipment was acquired through certificate of need approval or a certificate of need determination, provided a health care facility, provider, physician or person notifies the office of the date on which the equipment is replaced and the disposition of the replaced equipment;

(19) Acquisition of cone-beam dental imaging equipment that is to be used exclusively by a dentist licensed pursuant to chapter 379;

(20) The partial or total elimination of services provided by an outpatient surgical facility, as defined in section 19a-493b, except as provided in subdivision (6) of subsection (a) of this section and section 19a-639e;

(21) The termination of services for which the Department of Public Health has requested the facility to relinquish its license; or

(22) Acquisition of any equipment by any person that is to be used exclusively for scientific research that is not conducted on humans.

(c) (1) Any person, health care facility or institution that is unsure whether a certificate of need is required under this section, or (2) any health care facility that proposes to relocate pursuant to section 19a-639c shall send a letter to the office that describes the project and requests that the office make a determination as to whether a certificate of need is required. In the case of a relocation of a health care facility, the letter shall include information described in section 19a-639c. A person, health care facility or institution making such request shall provide the office with any information the office requests as part of its determination process.

(d) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 73-117, S. 13, 31; P.A. 77-192, S. 7, 13; 77-304, S. 2; 77-601, S. 7, 11; P.A. 79-98, S. 1, 4; P.A. 80-73, S. 4; P.A. 81-211; 81-441, S. 1; 81-465, S. 5, 9, 18; P.A. 82-415, S. 15, 18; P.A. 83-215, S. 1, 3; P.A. 86-374, S. 2, 6; P.A. 87-192, S. 1, 3; 87-420, S. 11, 14; P.A. 89-72, S. 1, 5; 89-325, S. 12, 26; P.A. 91-48, S. 1, 4; June Sp. Sess. P.A. 91-8, S. 27, 63; June Sp. Sess. P.A. 91-12, S. 10; P.A. 92-220, S. 1, 2; P.A. 93-229, S. 3, 21; 93-262, S. 1, 17, 87; 93-381, S. 9, 39; 93-406, S. 1, 6; 93-435, S. 59, 95; P.A. 94-236, S. 9, 10; P.A. 95-257, S. 12, 21, 39, 46, 58; P.A. 97-112, S. 2; P.A. 98-150, S. 2, 17; P.A. 02-89, S. 34; P.A. 03-17, S. 1; P.A. 05-75, S. 2; 05-93, S. 1; 05-280, S. 58; P.A. 06-28, S. 1; 06-64, S. 6; 06-196, S. 214; P.A. 08-14, S. 3; P.A. 09-232, S. 92; Sept. Sp. Sess. P.A. 09-3, S. 9; P.A. 10-179, S. 87; P.A. 11-10, S. 1; 11-129, S. 8; 11-183, S. 1; 11-242, S. 80; P.A. 13-139, S. 17; P.A. 14-168, S. 6; P.A. 15-59, S. 4; 15-146, S. 37, 39.)

History: P.A. 77-192 included state health care facilities or institutions in provisions of section; P.A. 77-304 specified applicability to facilities or institutions which intend to “transfer all or any part of its ownership or control prior to being initially licensed” and specified factors to be considered in review if transfer of ownership or control is proposed; P.A. 77-601 added provisions concerning applicability of provisions to home health care, homemaker-home health aide, or coordination assessment and monitoring agencies and added Subsec. (b) re approval of home health care, homemaker-home health aide or coordination, assessment and monitoring agencies; P.A. 79-98 made provisions applicable to inpatient rehabilitation facilities affiliated with Easter Seal Society; P.A. 80-73 allowed commission to modify requests as well as to grant or deny requests in Subsec. (a); P.A. 81-211 mandated commission approval in Subsec. (a) for decreases in services to medical assistance patients by termination of Medicaid provider agreements; P.A. 81-441 amended the commission on hospitals and health care certificate of need review process by exempting from review outpatient, i.e. “ambulatory”, services provided by a health maintenance organization and by extending review to any facility plan to terminate a health service or to substantially decrease bed capacity; P.A. 81-465 amended Subsec. (a) to exempt home health care and homemaker-home health care agencies from commission review relative to transfers of ownership prior to initial licensure or increased staffing or services, and added provisions, codified by the Revisors as Subsec. (c), re coordination of activities between commission and health systems agencies; P.A. 82-415 eliminated exception for ambulatory service programs by health maintenance organizations from provision requiring submission of request for permission to add a function or service or to increase staff in Subsec. (a); Sec. 19-73l transferred to Sec. 19a-154 in 1983; P.A. 83-215 exempted ambulatory services established and conducted by a health maintenance organization from certificate of need review, provided for a 15-day extension of the 90-day review period if additional information is requested by the commissioner or a motion to approve, modify or deny a request results in a tie vote and authorized the adoption of regulations to establish a schedule for the submission of similar requests; P.A. 86-374 deleted references to coordination, assessment and monitoring agencies, including all of Subsec. (b), relettering Subsec. (c) accordingly; P.A. 87-192 deleted references to 90-day review period and added the provision re extension of the review period for 30 days; P.A. 87-420 deleted references to health systems agency and deleted the provision re coordination of activities with health systems agencies; P.A. 89-72 amended Subsec. (b) to change “shall” to “may” with regard to holding of hearings, adopting of regulations and establishing of a schedule which provides for completed applications pertaining to similar types of services; P.A. 89-325 deleted provisions re the decrease in services to recipients of medical assistance benefits in Subsec. (a); P.A. 91-48 restated Subsec. (a) provision re agencies required to request permission to undertake transfer of ownership or control, to institute additional functions or services or to terminate functions and services or to reduce bed capacity; June Sp. Sess. P.A. 91-8 added Subsecs. (d), (e) and (f) re moratorium on certificate of need for additional nursing home beds, on additional requests for beds from residential facilities for the mentally retarded, and any requests to modify the capital cost or expiration date of approval; June Sp. Sess. P.A. 91-12 amended Subsec. (c) requiring the commission to adopt regulations requiring that applications for certificates be submitted in cycles; P.A. 92-220 amended Subsec. (d) by extending moratorium through June 30, 1994, and adding provision re date by which construction shall begin and date by which nursing home shall be licensed under certificates of need in effect August 1, 1991, amended Subsec. (e) by deleting provision re expiration of approval of additional nursing home beds granted on or before July 1, 1991, and substituting definition of “a continuing care facility which guarantees life care for its residents”, added Subsec. (g) re joint request for merger of certificates of need, added Subsec. (h) re when construction shall be deemed to have begun, added Subsec. (i) re when financing shall be deemed to have been obtained, and added Subsec. (j) re when financing shall be deemed to have been obtained on and after March 1, 1993; P.A. 93-229 added Subsec. (a)(4) re submission of letter of intent, amended Subsec. (b) re exception to 90-day review period, adding language explaining that emergency nature to include compliances with fire, building or life safety code and that the letter of intent may be waived and amended Subsec. (c) to change “shall” to “may” re adoption of regulations, effective June 4, 1993; P.A. 93-262 deleted homemaker-home health aide agencies and added nursing homes, homes for the aged, rest homes and certain residential facilities for the mentally retarded as facilities to which section applies, deleted Subsecs. (d) to (g), inclusive, and (i) re requests for additional nursing home beds, continuing care facilities, requests for beds in residential facilities for the mentally retarded, certificates of need and financing methods, relettering remaining Subsecs. as necessary, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-406 added Subsecs. (f) and (g) re expiration of certificates of need for nursing home beds, effective June 29, 1993 (Revisor’s note: Pursuant to P.A. 93-262, 93-381 and 93-435 references to commissioners and departments of health services and income maintenance were replaced editorially by the Revisors by references to commissioners and departments of public health and addiction services and social services, respectively); P.A. 94-236 deleted former Subsec. (g) regarding nonexpiration of certificate of need if additional beds are used for a continuing care facility, effective June 7, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care and “commission” with Office of Health Care Access and “office” or “commissioner”, replaced Department of Public Health and Addiction Services with Department of Public Health and deleted reference to a tie vote of the former commission, effective July 1, 1995; Sec. 19a-154 transferred to Sec. 19a-638 in 1997; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 98-150 added reference to exceptions in introductory language of Subsec. (a) and deleted the exceptions throughout section, reworded transfer as Subpara. (A) in Subsec. (a)(1) and added Subparas. (B) and (C), changed “transfer” to “transfer or change” in Subsec. (a)(1), amended Subdiv. (a)(4) by adding “replacement or additional”, adding “or relocation” to “expansion” adding references to change in ownership or control, termination of services or reduction in bed capacity or type, capital expenditure over $1,000,000 and acquisition of specified equipment over $400,000, added “value or expenditure” to Subdiv. (a)(4)(C), changed 90 days to 60 in Subdiv. (a)(4)(E) and added exception re one-time extension, amended Subsec. (b) by adding “new” and “expansion or the termination” to service or function and adding reference to termination or change of ownership throughout Subsec., added “affiliate of such hospital or any combination thereof”, replaced reference to future budget adjustments with Subdivs. (1), (2) and language re exclusion during review period, amended Subsec. (c) by deleting obsolete authority to adopt regulations and made technical changes throughout, effective June 5, 1998; P.A. 02-89 amended Subsec. (a) to replace reference to Sec. 19a-639d with Sec. 19a-639c, reflecting repeal of Sec. 19a-639d by the same public act; P.A. 03-17 amended Subsec. (a)(3) by replacing “decrease” with “reduce” and changed licensed bed capacity to total bed capacity and required notice when letter of intent received in Subsec. (a)(4), made technical changes in Subsec. (b) and added Subsec. (c)(1) to (3) re public hearings on complete certificate of need applications under certain circumstances; P.A. 05-75 added Subsec. (c)(3) by adding Subpara. (A) designator and new Subpara. (B) establishing a 21 calendar day deadline for requesting a public hearing on a completed certificate of need application; P.A. 05-93 amended Subsec. (a)(4) by eliminating, with certain exceptions, the $400,000 capital expenditure threshold for certificate of need review of proposals involving the purchase, lease or donation acceptance of various types of scanning equipment and linear accelerators and by making technical changes, effective July 1, 2005; P.A. 05-280 amended Subsec. (a) by adding reference to Sec. 19a-487a, effective July 1, 2005; P.A. 06-28 amended Subsec. (a)(4) by increasing the capital expenditure threshold and major medical equipment acquisition threshold for certificate of need review to $3,000,000, effective July 1, 2006; P.A. 06-64 amended Subsec. (b) by allowing waiver of letter of intent requirement when a function, service or termination or change of ownership or control is necessary to maintain continued access to health care services provided by a facility or institution, effective July 1, 2006; P.A. 06-196 made technical changes in Subsec. (a)(4), effective June 7, 2006; P.A. 08-14 amended Subsec. (a)(4) by substituting 21 days for 15 business days, substituting 7 days for 5 business days and making technical changes, amended Subsec. (b) by substituting not less than 14 days for at least 10 business days, amended Subsec. (c)(3) by making a technical change, and deleted Subsecs. (d) to (f), effective July 1, 2008; P.A. 09-232 amended Subsec. (a)(1) by deleting “all or part of” in Subpara. (A) and by defining “transfer its ownership or control”, amended Subsec. (a)(4)(B) by substituting “transfer of its ownership or control” for “change in ownership or control” in clause (iii) and by eliminating “cineangiography equipment” in clause (viii) and amended Subsec. (b) by making conforming changes, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by inserting “or the commissioner’s designee”, effective October 6, 2009; P.A. 10-179 replaced former Subsecs. (a) to (c) with new Subsecs. (a) to (d) re when certificate of need is and is not required, letters to office for determination re whether certificate is required and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations; P.A. 11-10 amended Subsec. (a)(8) by adding reference to exception provided in Subsec. (b)(23) and added Subsec. (b)(23) exempting acquisition of equipment used exclusively for scientific research not conducted on humans from certificate of need requirements, effective May 24, 2011; P.A. 11-129 amended Subsec. (b)(17) to substitute “persons with intellectual disability” for “the mentally retarded”; P.A. 11-183 amended Subsec. (a) by requiring certificate of need for termination of inpatient or outpatient services offered by a hospital in Subdiv. (4), adding new Subdiv. (6) requiring certificate of need for termination of surgical services by certain facilities providing such services and redesignating existing Subdivs. (6) to (12) as Subdivs. (7) to (13), amended Subsec. (b) by substituting “persons with intellectual disability” for “the mentally retarded” in Subdiv. (17), deleting former Subdiv. (20) which excluded termination of inpatient or outpatient services offered by a hospital from certificate of need requirements, redesignating existing Subdivs. (21) to (23) as Subdivs. (20) to (22) and adding exception re Subsec. (a)(6) in Subdiv. (20), and made technical changes, effective July 13, 2011; P.A. 11-242 amended Subsec. (a) by adding provision, codified by the Revisors as Subdiv. (14), requiring certificate of need for termination of inpatient or outpatient services offered by certain hospitals, facilities or institutions operated by the state, effective July 13, 2011; P.A. 13-139 amended Subsec. (b)(17) by substituting “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 14-168 amended Subsec. (a) by adding new Subdiv. (3) re transfer of ownership of a group practice and redesignating existing Subdivs. (3) to (14) as Subdivs. (4) to (15) and amended Subsec. (b)(2) by making a conforming change, effective July 1, 2014; P.A. 15-59 amended Subsec. (b)(12) by adding references to expanded school health sites and definitions in Sec. 19a-6r; P.A. 15-146 amended Subsec. (a)(3) by replacing “group practice” with “large group practice”, designating existing provision re physician as Subpara. (A), designating existing provision re group as Subpara. (B) and amending same to replace provision re group of physicians and exception with provision re group of two or more physicians legally organized to render professional services and not employed by or an affiliate of certain entities, and amended Subsec. (a)(10) by designating existing provisions re Subsec. (b)(22) as Subpara. (A) and adding Subpara. (B) re replacement scanner, effective July 1, 2015.



Section 19a-639 - (Formerly Sec. 19a-155). Certificate of need guidelines and principles. Application involving transfer of ownership of a hospital; denial; conditions on approval; hiring of post-transfer compliance reporter.

(a) In any deliberations involving a certificate of need application filed pursuant to section 19a-638, the office shall take into consideration and make written findings concerning each of the following guidelines and principles:

(1) Whether the proposed project is consistent with any applicable policies and standards adopted in regulations by the Department of Public Health;

(2) The relationship of the proposed project to the state-wide health care facilities and services plan;

(3) Whether there is a clear public need for the health care facility or services proposed by the applicant;

(4) Whether the applicant has satisfactorily demonstrated how the proposal will impact the financial strength of the health care system in the state or that the proposal is financially feasible for the applicant;

(5) Whether the applicant has satisfactorily demonstrated how the proposal will improve quality, accessibility and cost effectiveness of health care delivery in the region, including, but not limited to, provision of or any change in the access to services for Medicaid recipients and indigent persons;

(6) The applicant’s past and proposed provision of health care services to relevant patient populations and payer mix, including, but not limited to, access to services by Medicaid recipients and indigent persons;

(7) Whether the applicant has satisfactorily identified the population to be served by the proposed project and satisfactorily demonstrated that the identified population has a need for the proposed services;

(8) The utilization of existing health care facilities and health care services in the service area of the applicant;

(9) Whether the applicant has satisfactorily demonstrated that the proposed project shall not result in an unnecessary duplication of existing or approved health care services or facilities;

(10) Whether an applicant, who has failed to provide or reduced access to services by Medicaid recipients or indigent persons, has demonstrated good cause for doing so, which shall not be demonstrated solely on the basis of differences in reimbursement rates between Medicaid and other health care payers;

(11) Whether the applicant has satisfactorily demonstrated that the proposal will not negatively impact the diversity of health care providers and patient choice in the geographic region; and

(12) Whether the applicant has satisfactorily demonstrated that any consolidation resulting from the proposal will not adversely affect health care costs or accessibility to care.

(b) In deliberations as described in subsection (a) of this section, there shall be a presumption in favor of approving the certificate of need application for a transfer of ownership of a large group practice, as described in subdivision (3) of subsection (a) of section 19a-638, when an offer was made in response to a request for proposal or similar voluntary offer for sale.

(c) The office, as it deems necessary, may revise or supplement the guidelines and principles through regulation prescribed in subsection (a) of this section.

(d) (1) For purposes of this subsection and subsection (e) of this section:

(A) “Affected community” means a municipality where a hospital is physically located or a municipality whose inhabitants are regularly served by a hospital;

(B) “Hospital” has the same meaning as provided in section 19a-490;

(C) “New hospital” means a hospital as it exists after the approval of an agreement pursuant to section 19a-486b or a certificate of need application for a transfer of ownership of a hospital;

(D) “Purchaser” means a person who is acquiring, or has acquired, any assets of a hospital through a transfer of ownership of a hospital;

(E) “Transacting party” means a purchaser and any person who is a party to a proposed agreement for transfer of ownership of a hospital;

(F) “Transfer” means to sell, transfer, lease, exchange, option, convey, give or otherwise dispose of or transfer control over, including, but not limited to, transfer by way of merger or joint venture not in the ordinary course of business; and

(G) “Transfer of ownership of a hospital” means a transfer that impacts or changes the governance or controlling body of a hospital, including, but not limited to, all affiliations, mergers or any sale or transfer of net assets of a hospital and for which a certificate of need application or a certificate of need determination letter is filed on or after December 1, 2015.

(2) In any deliberations involving a certificate of need application filed pursuant to section 19a-638 that involves the transfer of ownership of a hospital, the office shall, in addition to the guidelines and principles set forth in subsection (a) of this section and those prescribed through regulation pursuant to subsection (c) of this section, take into consideration and make written findings concerning each of the following guidelines and principles:

(A) Whether the applicant fairly considered alternative proposals or offers in light of the purpose of maintaining health care provider diversity and consumer choice in the health care market and access to affordable quality health care for the affected community; and

(B) Whether the plan submitted pursuant to section 19a-639a demonstrates, in a manner consistent with this chapter, how health care services will be provided by the new hospital for the first three years following the transfer of ownership of the hospital, including any consolidation, reduction, elimination or expansion of existing services or introduction of new services.

(3) The office shall deny any certificate of need application involving a transfer of ownership of a hospital unless the commissioner finds that the affected community will be assured of continued access to high quality and affordable health care after accounting for any proposed change impacting hospital staffing.

(4) The office may deny any certificate of need application involving a transfer of ownership of a hospital subject to a cost and market impact review pursuant to section 19a-639f if the commissioner finds that (A) the affected community will not be assured of continued access to high quality and affordable health care after accounting for any consolidation in the hospital and health care market that may lessen health care provider diversity, consumer choice and access to care, and (B) any likely increases in the prices for health care services or total health care spending in the state may negatively impact the affordability of care.

(5) The office may place any conditions on the approval of a certificate of need application involving a transfer of ownership of a hospital consistent with the provisions of this chapter. Before placing any such conditions, the office shall weigh the value of such conditions in promoting the purposes of this chapter against the individual and cumulative burden of such conditions on the transacting parties and the new hospital. For each condition imposed, the office shall include a concise statement of the legal and factual basis for such condition and the provision or provisions of this chapter that it is intended to promote. Each condition shall be reasonably tailored in time and scope. The transacting parties or the new hospital shall have the right to make a request to the office for an amendment to, or relief from, any condition based on changed circumstances, hardship or for other good cause.

(e) (1) If the certificate of need application (A) involves the transfer of ownership of a hospital, (B) the purchaser is a hospital, as defined in section 19a-490, whether located within or outside the state, that had net patient revenue for fiscal year 2013 in an amount greater than one billion five hundred million dollars or a hospital system, as defined in section 19a-486i, whether located within or outside the state, that had net patient revenue for fiscal year 2013 in an amount greater than one billion five hundred million dollars, or any person that is organized or operated for profit, and (C) such application is approved, the office shall hire an independent consultant to serve as a post-transfer compliance reporter for a period of three years after completion of the transfer of ownership of the hospital. Such reporter shall, at a minimum: (i) Meet with representatives of the purchaser, the new hospital and members of the affected community served by the new hospital not less than quarterly; and (ii) report to the office not less than quarterly concerning (I) efforts the purchaser and representatives of the new hospital have taken to comply with any conditions the office placed on the approval of the certificate of need application and plans for future compliance, and (II) community benefits and uncompensated care provided by the new hospital. The purchaser shall give the reporter access to its records and facilities for the purposes of carrying out the reporter’s duties. The purchaser shall hold a public hearing in the municipality in which the new hospital is located not less than annually during the reporting period to provide for public review and comment on the reporter’s reports and findings.

(2) If the reporter finds that the purchaser has breached a condition of the approval of the certificate of need application, the office may, in consultation with the purchaser, the reporter and any other interested parties it deems appropriate, implement a performance improvement plan designed to remedy the conditions identified by the reporter and continue the reporting period for up to one year following a determination by the office that such conditions have been resolved.

(3) The purchaser shall provide funds, in an amount determined by the office not to exceed two hundred thousand dollars annually, for the hiring of the post-transfer compliance reporter.

(f) Nothing in subsection (d) or (e) of this section shall apply to a transfer of ownership of a hospital in which either a certificate of need application is filed on or before December 1, 2015, or where a certificate of need determination letter is filed on or before December 1, 2015.

(P.A. 73-117, S. 14, 31; P.A. 77-192, S. 8, 13; P.A. 79-73; 79-98, S. 2, 4; P.A. 80-19, S. 1; 80-72, S. 1; 80-73, S. 2; 80-74; P.A. 81-159, S. 1, 3; 81-210; 81-441, S. 2; 81-465, S. 6, 9, 18; P.A. 82-415, S. 16, 18; P.A. 83-215, S. 2, 3; P.A. 85-89, S. 1, 2; P.A. 87-192, S. 2, 3; 87-420, S. 12, 14; P.A. 89-72, S. 2, 3, 5; 89-371, S. 16; P.A. 91-48, S. 2, 4; June Sp. Sess. P.A. 91-12, S. 11; P.A. 93-229, S. 4, 21; 93-262, S. 18, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; May 25 Sp. Sess. P.A. 94-1, S. 49, 130; P.A. 95-257, S. 12, 21, 39, 47, 58; 95-338, S. 1, 3; P.A. 97-159; 97-112, S. 2; P.A. 98-150, S. 3, 17; P.A. 02-89, S. 35; P.A. 03-17, S. 2; P.A. 05-75, S. 3; 05-93, S. 2–4; 05-151, S. 4; P.A. 06-28, S. 2; 06-64, S. 7; 06-196, S. 243, 244; P.A. 07-149, S. 3, 4; 07-217, S. 83; P.A. 08-14, S. 4; P.A. 09-232, S. 93; Sept. Sp. Sess. P.A. 09-3, S. 10; P.A. 10-179, S. 88; P.A. 12-170, S. 1; P.A. 13-234, S. 144; P.A. 14-168, S. 7; P.A. 15-146, S. 28.)

History: P.A. 77-192 divided section into Subsecs., made provisions applicable to state health care facilities and institutions, replaced Comprehensive Health Planning Agency with Health Systems Agency and added provisions re 30-day extension period; P.A. 79-73 allowed commission to modify requests in Subsec. (b); P.A. 79-98 made provisions applicable to inpatient rehabilitation facilities affiliated with Easter Seal Society; P.A. 80-19 required adoption of regulations re expedited hearing process by January 1, 1981, in Subsec. (a); P.A. 80-72 raised applicable capital expenditure in Subsec. (a) from $100,000 to $150,000 and included requests relative to “purchase of land”; P.A. 80-73 deleted reference to commission’s option to “make a finding of recommendations” based on request and allowed waiver of 90-day advance submission by three-commissioner panel in Subsec. (a) and allowed three-commissioner panel to take action in Subsec. (b); P.A. 80-74 removed Subsec. indicators, deleted redundant provision re action within 90 days, deleted 30-day extension and required that request be submitted to appropriate health systems agency at least 30 days before submission to commission; P.A. 81-159 required commission to adopt regulations re waiver of a hearing for any part of a facility’s request for a capital expenditure, provided the facility and the commission agree to the waiver; P.A. 81-210 limited the conditions and restrictions which the commission on hospitals and health care may impose when approving or modifying a request for a capital expenditure to those that are within the control of the facility; P.A. 81-441 amended the commission on hospitals and health care certificate of need review process by exempting from review outpatient, i.e. “ambulatory” services provided by a health maintenance organization; P.A. 81-465 amended Subsec. (a) to exempt home health care and homemaker-home health care agencies from commission review relative to capital expenditures or the acquisition of major medical equipment and changed the threshold for review from expenditures over $150,000 to expenditures exceeding limits set by the secretary of health and human services, deleted provision allowing three-member panel to act on requests, and Subsec. (b) re coordination of activities between commission and health systems agencies was added editorially by the Revisors; P.A. 82-415 eliminated exception for ambulatory service programs by health maintenance organizations from provision requiring submission of a request for approval of expenditures; Sec. 19-73m transferred to Sec. 19a-155 in 1983; P.A. 83-215 exempted ambulatory services established and conducted by a health maintenance organization from certificate of need review, changed the threshold for review of capital expenditures from limits set by the Secretary of Health and Human Services to $600,000 and to $400,000 for the acquisition of major medical equipment, provided for a 15-day extension of the 90-day review period if additional information is requested by the commissioner or a motion to approve, modify or deny a request results in a tie vote and authorized the adoption of regulations to establish a schedule for the submission of similar requests; P.A. 85-89 amended Subsec. (a) to change the threshold for review of capital expenditures from $600,000 to $714,000; P.A. 87-192 substituted $1,000,000 for $714,000 expenditure cap, added the provision re 30-day extension of the review period upon the vote of the commission and deleted references to 90-day review period; P.A. 87-420 deleted all references to health systems agency; P.A. 89-72 made technical changes in Subsecs. (a) and (b) and amended Subsec. (c) to make commission’s powers under the Subsec. discretionary rather than mandatory; P.A. 89-371 added reference to Secs. 19a-167 to 19a-167g, inclusive, and to revenue caps; P.A. 91-48 amended Subsec. (a) to apply exception to outpatient rehabilitation facilities affiliated with Easter Seal Society and to give the commission 10 business days instead of 10 calendar days to review emergency requests under the certificate of need process and made technical changes; June Sp. Sess. P.A. 91-12 amended Subsec. (c) requiring the commission to adopt regulations providing for the submittal of applications for certificates in cycles; P.A. 93-229 amended Subsec. (a) re submission of letter of intent, waiver of letter if expenditure necessary to comply with fire, building or life safety code and exception to 90-day review period and amended Subsec. (c) to change “shall” to “may” re adoption of regulations, effective June 4, 1993; P.A. 93-262 removed homemaker-home health aide agencies and added nursing homes, homes for the aged, rest homes and certain facilities for mentally retarded persons to the list of facilities which do not have to submit a request for permission to make certain expenditures, effective July 1, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced references to Department of Public Health and Addiction Services with Department of Public Health and to Commission on Hospitals and Health Care with Office of Health Care Access or Commissioner of Health Care Access, deleted reference to a tie vote of the former commission, deleted reference to 1981 deadline for regulations and required the commissioner to notify the Commissioner of Social Services of impact on the medical assistance program, effective July 1, 1995; P.A. 95-338 inserted new Subsec. (c) exempting certain community health centers and relettered former Subsec. accordingly, effective July 13, 1995; Sec. 19a-155 transferred to Sec. 19a-639 in 1997; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 97-159 added new Subsec. (d) re exemption for school-based health care centers and redesignated former Subsec. (b) as Subsec. (e); P.A. 98-150 replaced specified exemptions with reference to sections containing exemptions, divided Subsec. (a) into two Subsecs. and relettered remaining sections accordingly, amended Subsec. (b) by adding “provider” to institution, added exception re one-time exemption, replaced reference to future budget adjustments with Subdivs. (1), (2) and language re exclusion during review process, amended Subsec. (c) by adding “or replace” to acquire, “linear accelerator” to imaging equipment, “donation” to leasing and adding language re determining capital cost or expenditure, added Subsec. (d)(2) re primary care or dental services, adding “proposed” to project and adding process for community health center exemption, amended Subsec. (f) by deleting obsolete authority to adopt regulations and made technical changes throughout, effective June 5, 1998; P.A. 02-89 amended Subsec. (a) to replace reference to Sec. 19a-639d with Sec. 19a-639c, reflecting repeal of Sec. 19a-639d by the same public act; P.A. 03-17 amended Subsec. (b) by dividing existing provisions into Subdivs. (1) and (2), by deleting provisions re mandatory public hearing, two weeks’ notice and place of hearing, by adding Subdiv. (3) providing for public hearings only under certain circumstances and by making conforming changes; P.A. 05-75 amended Subsec. (b) by making technical changes and adding provision in Subdiv. (3) establishing a 21 calendar day deadline for requesting a public hearing on a completed certificate of need application; P.A. 05-93 amended Subsec. (a) by adding Subdiv. designators and eliminating, with certain exceptions, the $400,000 capital expenditure threshold for certificate of need review of proposals involving the purchase, lease or donation acceptance of various types of scanning equipment and linear accelerators, amended Subsec. (b)(3) by extending the public hearing requirement to certificate of need applications involving the purchase, lease or donation acceptance of various types of scanning equipment and linear accelerators, and amended Subsec. (c) by extending the certificate of need approval process to providers, rather than facilities, proposing to purchase, lease or accept donation of various types of scanning equipment and linear accelerators and by making conforming changes, effective July 1, 2005; P.A. 05-151 amended Subsec. (e) by deleting former Subdiv. (2) re school-based health centers, redesignating existing Subdivs. (3) to (5) as new Subdivs. (2) to (4) and replacing “standard model” with “licensing standards” in redesignated Subdiv. (3); P.A. 06-28 amended Subsecs. (a) to (e), inclusive, by increasing the capital expenditure threshold and major medical equipment acquisition threshold for certificate of need review to $3,000,000, effective July 1, 2006; P.A. 06-64 amended Subsec. (b)(2) by allowing waiver of letter of intent requirement when a capital expenditure is necessary to maintain continued access to health care services provided by a facility or institution, effective July 1, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006; P.A. 07-149 made technical changes in Subsecs. (b) and (d); P.A. 07-217 made technical changes in Subsec. (f), effective July 12, 2007; P.A. 08-14 amended Subsec. (b)(2) by substituting 7 days for 5 business days, substituting 14 days for 10 business days and making technical changes and amended Subsec. (b)(3)(D) by making a technical change, effective July 1, 2008; P.A. 09-232 amended Subsecs. (a)(3), (b)(3)(C) and (c)(2) by eliminating “cineangiography equipment”, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding “or the commissioner’s designee” in Subdivs. (1) and (2) and by replacing “office” with “Department of Public Health” re regulations in Subdiv. (2), effective October 6, 2009; P.A. 10-179 replaced former Subsecs. (a) to (f) with new Subsecs. (a) and (b) re guidelines and principles considered by office when deliberating on certificate of need application; P.A. 12-170 amended Subsec. (a) by replacing reference to office with reference to Department of Public Health in Subdiv. (1) and adding provision re demonstration that proposal is financially feasible in Subdiv. (4); P.A. 13-234 amended Subsec. (a) by adding Subpara. (A) re change in access to services and Subpara. (B) re impact upon cost effectiveness of providing access to services in Subdiv. (5), adding provision re access to services in Subdiv. (6), and adding Subdiv. (10) re applicant who has failed to provide or reduced access to services; P.A. 14-168 amended Subsec. (a) by adding Subdiv. (11) re impact on diversity of health care providers and adding Subdiv. (12) re health care costs and accessibility to care, added new Subsec. (b) re presumption in deliberations, and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2014; P.A. 15-146 amended Subsec. (a)(5) by deleting former Subpara. (B) re cost effectiveness impact, amended Subsec. (b) by replacing “group practice” with “large group practice”, added Subsec. (d) re definitions and certificate of need application involving transfer of ownership of a hospital, added Subsec. (e) re post-transfer compliance reporter and added Subsec. (f) re applicability of provisions where application or certificate of need determination letter filed on or before December 1, 2015, effective July 1, 2015.



Section 19a-639a - Certificate of need application process. Issuance of decision. Public hearings. Policies, procedures and regulations.

(a) An application for a certificate of need shall be filed with the office in accordance with the provisions of this section and any regulations adopted by the Department of Public Health. The application shall address the guidelines and principles set forth in (1) subsection (a) of section 19a-639, and (2) regulations adopted by the department. The applicant shall include with the application a nonrefundable application fee of five hundred dollars.

(b) Prior to the filing of a certificate of need application, the applicant shall publish notice that an application is to be submitted to the office in a newspaper having a substantial circulation in the area where the project is to be located. Such notice shall (1) be published (A) not later than twenty days prior to the date of filing of the certificate of need application, and (B) for not less than three consecutive days, and (2) contain a brief description of the nature of the project and the street address where the project is to be located. An applicant shall file the certificate of need application with the office not later than ninety days after publishing notice of the application in accordance with the provisions of this subsection. The office shall not accept the applicant’s certificate of need application for filing unless the application is accompanied by the application fee prescribed in subsection (a) of this section and proof of compliance with the publication requirements prescribed in this subsection.

(c) (1) Not later than five business days after receipt of a properly filed certificate of need application, the office shall publish notice of the application on its Internet web site. Not later than thirty days after the date of filing of the application, the office may request such additional information as the office determines necessary to complete the application. In addition to any information requested by the office, if the application involves the transfer of ownership of a hospital, as defined in section 19a-639, the applicant shall submit to the office (A) a plan demonstrating how health care services will be provided by the new hospital for the first three years following the transfer of ownership of the hospital, including any consolidation, reduction, elimination or expansion of existing services or introduction of new services, and (B) the names of persons currently holding a position with the hospital to be purchased or the purchaser, as defined in section 19a-639, as an officer, director, board member or senior manager, whether or not such person is expected to hold a position with the hospital after completion of the transfer of ownership of the hospital and any salary, severance, stock offering or any financial gain, current or deferred, such person is expected to receive as a result of, or in relation to, the transfer of ownership of the hospital.

(2) The applicant shall, not later than sixty days after the date of the office’s request, submit any requested information and any information required under this subsection to the office. If an applicant fails to submit such information to the office within the sixty-day period, the office shall consider the application to have been withdrawn.

(d) Upon determining that an application is complete, the office shall provide notice of this determination to the applicant and to the public in accordance with regulations adopted by the department. In addition, the office shall post such notice on its Internet web site. The date on which the office posts such notice on its Internet web site shall begin the review period. Except as provided in this subsection, (1) the review period for a completed application shall be ninety days from the date on which the office posts such notice on its Internet web site; and (2) the office shall issue a decision on a completed application prior to the expiration of the ninety-day review period. The review period for a completed application that involves a transfer of a large group practice, as described in subdivision (3) of subsection (a) of section 19a-638, when the offer was made in response to a request for proposal or similar voluntary offer for sale, shall be sixty days from the date on which the office posts notice on its Internet web site. Upon request or for good cause shown, the office may extend the review period for a period of time not to exceed sixty days. If the review period is extended, the office shall issue a decision on the completed application prior to the expiration of the extended review period. If the office holds a public hearing concerning a completed application in accordance with subsection (e) or (f) of this section, the office shall issue a decision on the completed application not later than sixty days after the date the office closes the public hearing record.

(e) Except as provided in this subsection, the office shall hold a public hearing on a properly filed and completed certificate of need application if three or more individuals or an individual representing an entity with five or more people submits a request, in writing, that a public hearing be held on the application. For a properly filed and completed certificate of need application involving a transfer of ownership of a large group practice, as described in subdivision (3) of subsection (a) of section 19a-638, when an offer was made in response to a request for proposal or similar voluntary offer for sale, a public hearing shall be held if twenty-five or more individuals or an individual representing twenty-five or more people submits a request, in writing, that a public hearing be held on the application. Any request for a public hearing shall be made to the office not later than thirty days after the date the office determines the application to be complete.

(f) (1) The office shall hold a public hearing with respect to each certificate of need application filed pursuant to section 19a-638 after December 1, 2015, that concerns any transfer of ownership involving a hospital. Such hearing shall be held in the municipality in which the hospital that is the subject of the application is located.

(2) The office may hold a public hearing with respect to any certificate of need application submitted under this chapter. The office shall provide not less than two weeks’ advance notice to the applicant, in writing, and to the public by publication in a newspaper having a substantial circulation in the area served by the health care facility or provider. In conducting its activities under this chapter, the office may hold hearing on applications of a similar nature at the same time.

(g) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations on the department’s Internet web site and the eRegulations System not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 98-150, S. 4, 17; June 30 Sp. Sess. P.A. 03-3, S. 90; P.A. 05-93, S. 5; 05-151, S. 5; 05-168, S. 4; P.A. 06-28, S. 3; P.A. 07-217, S. 84; P.A. 08-14, S. 2; P.A. 09-232, S. 94; P.A. 10-179, S. 89; P.A. 11-242, S. 25; P.A. 12-170, S. 2; P.A. 14-168, S. 8; P.A. 15-146, S. 30; 15-242, S. 42.)

History: P.A. 98-150 effective June 5, 1998 (Revisor’s note: In codifying this section the Revisors editorially changed a reference in Subsec. (b) to “... September thirty.” to “... September thirtieth.”); June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to delete references to residential care home and make a technical change, effective August 20, 2003; P.A. 05-93 amended Subsec. (a) by adding exception re Sec. 19a-639(c) and making a technical change, and added Subsec. (c), exempting health care facilities, institutions and providers that purchase, lease or accept donation of certain scanning equipment or linear accelerators on or before July 1, 2005, or that obtain certificate of need approval or a determination that a certificate of need is not required on or before said date, effective July 1, 2005; P.A. 05-151 amended Subsec. (b) by requiring biennial, rather than annual, registration of exempt institutions; P.A. 05-168 added new Subsec. (d) exempting from certificate of need review, at office’s discretion, proposals involving the purchase or operation of an electronic medical records system on or after October 1, 2005; P.A. 06-28 amended Subsec. (c)(1) by restricting exemption from certificate of need review to proposals involving certain equipment in operation on or before July 1, 2006, effective May 8, 2006; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 08-14 amended Subsec. (b) by substituting 14 days for 10 business days and making a technical change and added Subsec. (e) re additional capital expenditures that are exempt from certificate of need review, effective April 29, 2008; P.A. 09-232 added Subsec. (a)(12) re program licensed or funded by Department of Children and Families, amended Subsec. (c) by eliminating “cineangiography equipment” and added Subsec. (f) re exemption for outpatient services provided at alternative location within primary service area, effective July 1, 2009; P.A. 10-179 replaced former Subsecs. (a) to (f) with new Subsecs. (a) to (g) re certificate of need application process, time frames for review and issuance of decision by office, public hearing process and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations; P.A. 11-242 amended Subsec. (b) by restructuring existing provisions and adding Subdiv. and Subpara. designators, by requiring applicant to file certificate of need application with office not later than 90 days after publishing notice of application and by making technical changes, and amended Subsec. (c) by eliminating requirement that certificate of need application be filed with Office of the Secretary of the State; P.A. 12-170 amended Subsecs. (a) and (d) by replacing references to office with references to Department of Public Health re regulations and amended Subsec. (d) by replacing provision requiring office to issue a decision not later than 60 days after date of public hearing with provision requiring office to issue a decision not later than 60 days after date the office closes the public hearing record; P.A. 14-168 amended Subsec. (d) by adding provision re review period for transfer of a group practice and amended Subsec. (e) by adding provisions re application involving transfer of ownership of a group practice, effective July 1, 2014; P.A. 15-146 amended Subsec. (c) by designating existing provisions re notice of application and request for information as Subdiv. (1) and amending same by adding provisions re application involving transfer of ownership of a hospital, designating existing provisions re submission of requested information as Subdiv. (2) and amending same by adding reference to information required and making technical changes, amended Subsecs. (d) and (e) by replacing “group practice” with “large group practice”, amended Subsec. (f) by adding Subdiv. (1) re public hearing for application involving transfer of ownership of a hospital and designating existing provisions re public hearing as Subdiv. (2), amended Subsec. (g) by replacing reference to Connecticut Law Journal with reference to department’s Internet web site and the eRegulations System and deleting provision re date for adoption of final regulations, effective July 1, 2015; P.A. 15-242 amended Subsecs. (c) and (d) by adding “Internet” re web site and making a technical change.



Section 19a-639b - Certificate of need. Validity, extension, revocation and nontransferability. Policies, procedures and regulations.

(a) A certificate of need shall be valid only for the project described in the application. A certificate of need shall be valid for two years from the date of issuance by the office. During the period of time that such certificate is valid and the thirty-day period following the expiration of the certificate, the holder of the certificate shall provide the office with such information as the office may request on the development of the project covered by the certificate.

(b) Upon request from a certificate holder, the office may extend the duration of a certificate of need for such additional period of time as the office determines is reasonably necessary to expeditiously complete the project. Not later than five business days after receiving a request to extend the duration of a certificate of need, the office shall post such request on its web site. Any person who wishes to comment on extending the duration of the certificate of need shall provide written comments to the office on the requested extension not later than thirty days after the date the office posts notice of the request for an extension of time on its web site. The office shall hold a public hearing on any request to extend the duration of a certificate of need if three or more individuals or an individual representing an entity with five or more people submits a request, in writing, that a public hearing be held on the request to extend the duration of a certificate of need.

(c) In the event that the office determines that: (1) Commencement, construction or other preparation has not been substantially undertaken during a valid certificate of need period; or (2) the certificate holder has not made a good-faith effort to complete the project as approved, the office may withdraw, revoke or rescind the certificate of need.

(d) A certificate of need shall not be transferable or assignable nor shall a project be transferred from a certificate holder to another person.

(e) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 98-150, S. 5, 17; P.A. 06-28, S. 4; 06-64, S. 8; P.A. 07-149, S. 5; P.A. 09-232, S. 95; Sept. Sp. Sess. P.A. 09-3, S. 11; P.A. 10-18, S. 13; 10-179, S. 90.)

History: P.A. 98-150 effective June 5, 1998; P.A. 06-28 amended Subsec. (a)(1) by increasing the capital expenditure threshold from $1,000,000 to $3,000,000, effective July 1, 2006; P.A. 06-64 amended Subsec. (a) to restrict exemption to nonprofits currently under contract with a state agency or department, to make a conforming change and delete current need determination requirement imposed upon Office of Health Care Access in Subdiv. (2), and to add Subdiv. (4) re needs determination requirement with respect to exemptions involving relocation of services, added new Subsec. (b) re criteria for granting exemptions involving termination of a service or facility and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 2006; P.A. 07-149 made technical changes in Subsecs. (a) and (b); P.A. 09-232 amended Subsec. (a)(3)(D) by making a conforming change re definition applicable to facility or institution that seeks to “transfer its ownership or control” and added Subsec. (e) re psychiatric residential treatment facility not eligible for exemption from certificate of need requirements; Sept. Sp. Sess. P.A. 09-3 amended Subsecs. (a), (b) and (d) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-18 made a technical change in Subsec. (a)(3)(D); P.A. 10-179 replaced former Subsecs. (a) to (e) with new Subsecs. (a) to (e) re validity of certificate of need, extensions to duration, revocation and nontransferability of certificate and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations.



Section 19a-639c - Proposed relocation of a health care facility. Policies, procedures and regulations.

(a) Any health care facility that proposes to relocate a facility shall submit a letter to the office, as described in subsection (c) of section 19a-638. In addition to the requirements prescribed in said subsection (c), in such letter the health care facility shall demonstrate to the satisfaction of the office that the population served by the health care facility and the payer mix will not substantially change as a result of the facility's proposed relocation. If the facility is unable to demonstrate to the satisfaction of the office that the population served and the payer mix will not substantially change as a result of the proposed relocation, the health care facility shall apply for certificate of need approval pursuant to subdivision (1) of subsection (a) of section 19a-638 in order to effectuate the proposed relocation.

(b) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 98-150, S. 7, 17; June Sp. Sess. P.A. 98-1, S. 94, 121; P.A. 05-93, S. 6; P.A. 06-28, S. 5; 06-64, S. 9; 06-196, S. 245; P.A. 09-232, S. 96; P.A. 10-179, S. 91.)

History: P.A. 98-150 effective June 5, 1998; June Sp. Sess. P.A. 98-1 made a technical change by adding the first reference to “provider” to “health care facility, institution”; P.A. 05-93 extended waiver provisions to certain scanning equipment, rather than to “imaging equipment”, and made technical and conforming changes, effective July 1, 2005; P.A. 06-28 amended Subdiv. (3) by increasing maximum permissible replacement value of major medical equipment and certain scanners and linear accelerators eligible for waiver from certificate of need review from $2,000,000 to $3,000,000, effective July 1, 2006; P.A. 06-64 deleted former Subdiv. (2) which limited waivers for replacement equipment to equipment or accelerators not exceeding a specific value and redesignated existing Subdiv. (3) as Subdiv. (2), effective July 1, 2006; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-232 eliminated “cineangiography equipment”, added new Subdiv. (2) re waiver of certificate of need requirements when replacing equipment that did not require certificate of need for original acquisition and redesignated existing Subdiv. (2) as Subdiv. (3), effective July 1, 2009; P.A. 10-179 replaced former provisions with Subsecs. (a) and (b) re process for relocation of a health care facility and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations.



Section 19a-639d - Certificate of need. Waiver for year 2000 computer capability.

Section 19a-639d is repealed, effective October 1, 2002.

(P.A. 98-150, S. 6, 17; P.A. 02-89, S. 90.)



Section 19a-639e - Proposed termination of service by a health care facility. Policies, procedures and regulations.

(a) Unless otherwise required to file a certificate of need application pursuant to the provisions of subsection (a) of section 19a-638, any health care facility that proposes to terminate a service that was authorized pursuant to a certificate of need issued under this chapter shall file a modification request with the office not later than sixty days prior to the proposed date of the termination of the service. The office may request additional information from the health care facility as necessary to process the modification request. In addition, the office shall hold a public hearing on any request from a health care facility to terminate a service pursuant to this section if three or more individuals or an individual representing an entity with five or more people submits a request, in writing, that a public hearing be held on the health care facility’s proposal to terminate a service.

(b) Unless otherwise required to file a certificate of need application pursuant to the provisions of subsection (a) of section 19a-638, any health care facility that proposes to terminate all services offered by such facility, that were authorized pursuant to one or more certificates of need issued under this chapter, shall provide notification to the office not later than sixty days prior to the termination of services and such facility shall surrender its certificate of need not later than thirty days prior to the termination of services.

(c) Unless otherwise required to file a certificate of need application pursuant to the provisions of subsection (a) of section 19a-638, any health care facility that proposes to terminate the operation of a facility or service for which a certificate of need was not obtained shall notify the office not later than sixty days prior to terminating the operation of the facility or service.

(d) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2015.

(P.A. 02-6, S. 1; P.A. 03-278, S. 75; P.A. 05-151, S. 6; P.A. 08-14, S. 5; Sept. Sp. Sess. P.A. 09-3, S. 12; P.A. 10-179, S. 92; P.A. 11-183, S. 2; P.A. 15-242, S. 27.)

History: P.A. 02-6 effective April 17, 2002; P.A. 03-278 made a technical change, effective July 9, 2003; P.A. 05-151 extended applicability of data submission requirements to non-profit hospitals seeking to convert to for-profit status, extended the deadline for submitting data from 10 business days after receiving a notice of defect from office to 15 business days from the date the notice was mailed by office and clarified that provisions apply to health care facilities or institutions; P.A. 08-14 substituted 21 days for 15 business days and added “or information” re submission determination by office, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-3 substituted “office” for “Office of Health Care Access” and Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-179 replaced former provisions with Subsecs. (a) to (d) re termination of service by a health care facility and authority of Commissioner of Public Health to implement policies and procedures while adopting regulations; P.A. 11-183 amended Subsec. (a) by adding provision re modification requests permitted unless otherwise required to file certificate of need application pursuant to Sec. 19a-638(a), effective July 13, 2011; P.A. 15-242 amended Subsecs. (b) and (c) by adding exception re requirement to file certificate of need application pursuant to Sec. 19a-638(a) and amended Subsec. (d) by changing “2011” to “2015”.



Section 19a-639f - Certificate of need involving hospital ownership. Cost and market impact review.

(a) The Office of Healthcare Access division within the Department of Public Health shall conduct a cost and market impact review in each case where (1) an application for a certificate of need filed pursuant to section 19a-638 involves the transfer of ownership of a hospital, as defined in section 19a-639, and (2) the purchaser is a hospital, as defined in section 19a-490, whether located within or outside the state, that had net patient revenue for fiscal year 2013 in an amount greater than one billion five hundred million dollars, or a hospital system, as defined in section 19a-486i, whether located within or outside the state, that had net patient revenue for fiscal year 2013 in an amount greater than one billion five hundred million dollars or any person that is organized or operated for profit.

(b) Not later than twenty-one days after receipt of a properly filed certificate of need application involving the transfer of ownership of a hospital filed on or after December 1, 2015, as described in subsection (a) of this section, the office shall initiate such cost and market impact review by sending the transacting parties a written notice that shall contain a description of the basis for the cost and market impact review as well as a request for information and documents. Not later than thirty days after receipt of such notice, the transacting parties shall submit to the office a written response. Such response shall include, but need not be limited to, any information or documents requested by the office concerning the transfer of ownership of the hospital. The office shall have the powers with respect to the cost and market impact review as provided in section 19a-633.

(c) The office shall keep confidential all nonpublic information and documents obtained pursuant to this section and shall not disclose the information or documents to any person without the consent of the person that produced the information or documents, except in a preliminary report or final report issued in accordance with this section if the office believes that such disclosure should be made in the public interest after taking into account any privacy, trade secret or anti-competitive considerations. Such information and documents shall not be deemed a public record, under section 1-210, and shall be exempt from disclosure.

(d) The cost and market impact review conducted pursuant to this section shall examine factors relating to the businesses and relative market positions of the transacting parties as defined in subsection (d) of section 19a-639 and may include, but need not be limited to: (1) The transacting parties’ size and market share within its primary service area, by major service category and within its dispersed service areas; (2) the transacting parties’ prices for services, including the transacting parties’ relative prices compared to other health care providers for the same services in the same market; (3) the transacting parties’ health status adjusted total medical expense, including the transacting parties’ health status adjusted total medical expense compared to that of similar health care providers; (4) the quality of the services provided by the transacting parties, including patient experience; (5) the transacting parties’ cost and cost trends in comparison to total health care expenditures state wide; (6) the availability and accessibility of services similar to those provided by each transacting party, or proposed to be provided as a result of the transfer of ownership of a hospital within each transacting party’s primary service areas and dispersed service areas; (7) the impact of the proposed transfer of ownership of the hospital on competing options for the delivery of health care services within each transacting party’s primary service area and dispersed service area including the impact on existing service providers; (8) the methods used by the transacting parties to attract patient volume and to recruit or acquire health care professionals or facilities; (9) the role of each transacting party in serving at-risk, underserved and government payer patient populations, including those with behavioral, substance use disorder and mental health conditions, within each transacting party’s primary service area and dispersed service area; (10) the role of each transacting party in providing low margin or negative margin services within each transacting party’s primary service area and dispersed service area; (11) consumer concerns, including, but not limited to, complaints or other allegations that a transacting party has engaged in any unfair method of competition or any unfair or deceptive act or practice; and (12) any other factors that the office determines to be in the public interest.

(e) Not later than ninety days after the office determines that there is substantial compliance with any request for documents or information issued by the office in accordance with this section, or a later date set by mutual agreement of the office and the transacting parties, the office shall make factual findings and issue a preliminary report on the cost and market impact review. Such preliminary report shall include, but shall not be limited to, an indication as to whether a transacting party meets the following criteria: (1) Currently has or, following the proposed transfer of operations of the hospital, is likely to have a dominant market share for the services the transacting party provides; and (2) (A) currently charges or, following the proposed transfer of operations of the hospital, is likely to charge prices for services that are materially higher than the median prices charged by all other health care providers for the same services in the same market, or (B) currently has or, following the proposed transfer of operations of a hospital, is likely to have a health status adjusted total medical expense that is materially higher than the median total medical expense for all other health care providers for the same service in the same market.

(f) The transacting parties that are the subject of the cost and market impact review may respond in writing to the findings in the preliminary report issued in accordance with subsection (e) of this section not later than thirty days after the issuance of the preliminary report. Not later than sixty days after the issuance of the preliminary report, the office shall issue a final report of the cost and market impact review. The office shall refer to the Attorney General any final report on any proposed transfer of ownership that meets the criteria described in subsection (e) of this section.

(g) Nothing in this section shall prohibit a transfer of ownership of a hospital, provided any such proposed transfer shall not be completed (1) less than thirty days after the office has issued a final report on a cost and market impact review, if such review is required, or (2) while any action brought by the Attorney General pursuant to subsection (h) of this section is pending and before a final judgment on such action is issued by a court of competent jurisdiction.

(h) After the office refers a final report on a transfer of ownership of a hospital to the Attorney General under subsection (f) of this section, the Attorney General may: (1) Conduct an investigation to determine whether the transacting parties engaged, or, as a result of completing the transfer of ownership of the hospital, are expected to engage in unfair methods of competition, anti-competitive behavior or other conduct in violation of chapter 624 or 735a or any other state or federal law; and (2) if appropriate, take action under chapter 624 or 735a or any other state law to protect consumers in the health care market. The office’s final report may be evidence in any such action.

(i) For the purposes of this section, the provisions of chapter 735a may be directly enforced by the Attorney General. Nothing in this section shall be construed to modify, impair or supersede the operation of any state antitrust law or otherwise limit the authority of the Attorney General to (1) take any action against a transacting party as authorized by any law, or (2) protect consumers in the health care market under any law. Notwithstanding subdivision (1) of subsection (a) of section 42-110c, the transacting parties shall be subject to chapter 735a.

(j) The office shall retain an independent consultant with expertise on the economic analysis of the health care market and health care costs and prices to conduct each cost and market impact review, as described in this section. The office shall submit bills for such services to the purchaser, as defined in subsection (d) of section 19a-639. Such purchaser shall pay such bills not later than thirty days after receipt. Such bills shall not exceed two hundred thousand dollars per application. The provisions of chapter 57, sections 4-212 to 4-219, inclusive, and section 4e-19 shall not apply to any agreement executed pursuant to this subsection.

(k) Any employee of the office who directly oversees or assists in conducting a cost and market impact review shall not take part in factual deliberations or the issuance of a preliminary or final decision on the certificate of need application concerning the transfer of ownership of a hospital that is the subject of such cost and market impact review.

(l) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, concerning cost and market impact reviews and to administer the provisions of this section. Such regulations shall include definitions of the following terms: “Dispersed service area”, “health status adjusted total medical expense”, “major service category”, “relative prices”, “total health care spending” and “health care services”. The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner publishes notice of intention to adopt the regulations on the Department of Public Health’s Internet web site and the eRegulations System not later than twenty days after implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time such regulations are effective.

(P.A. 15-146, S. 29.)

History: P.A. 15-146 effective July 1, 2015.



Section 19a-640 - (Formerly Sec. 19a-156). Submission and review of proposed budget. Hearing. Guidelines. Revisions.

Section 19a-640 is repealed, effective July 1, 2005.

(P.A. 73-117, S. 16, 31; P.A. 74-182, S. 1, 3; P.A. 76-44; P.A. 77-61, S. 2, 3; 77-192, S. 10, 13; P.A. 81-465, S. 7, 18; P.A. 89-371, S. 17; May Sp. Sess. P.A. 92-16, S. 65, 89; May 25 Sp. Sess. P.A. 94-1, S. 50, 130; P.A. 95-257, S. 39, 58; P.A. 05-151, S. 13.)



Section 19a-641 - (Formerly Sec. 19a-158). Appeals.

Any health care facility or institution and any state health care facility or institution aggrieved by any final decision of said office under the provisions of sections 19a-630 to 19a-639e, inclusive, may appeal from such decision in accordance with the provisions of section 4-183, except venue shall be in the judicial district in which it is located. Such appeal shall have precedence in respect to order of trial over all other cases except writs of habeas corpus, actions brought by or on behalf of the state, including informations on the relation of private individuals, and appeals from awards or decisions of workers' compensation commissioners.

(P.A. 73-117, S. 17, 31; P.A. 76-436, S. 261, 681; P.A. 77-192, S. 11, 13; 77-603, S. 49, 125; P.A. 78-280, S. 1, 127; P.A. 79-376, S. 21; P.A. 81-465, S. 11, 18; P.A. 84-315, S. 22, 24; P.A. 87-443, S. 1, 17; P.A. 89-371, S. 13; May 25 Sp. Sess. P.A. 94-1, S. 51, 130; P.A. 95-257, S. 39, 58; P.A. 05-151, S. 7; P.A. 06-64, S. 10.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-192 made provisions applicable to state health care institutions and facilities and replaced provision granting appeals precedence over “nonprivileged cases” with provision granting precedence except as specified; P.A. 77-603 replaced previous appeal provisions with statement that appeals to be in accordance with Sec. 4-183 but retained venue in county or judicial district where facility is located and retained precedence provision; P.A. 78-280 dropped reference to counties; P.A. 79-376 replaced “workmen's compensation” with “workers' compensation”; P.A. 81-465 substituted reference to Sec. 19-73b for reference to Sec. 19-73a, repealed by the same act; Sec. 19-73p transferred to Sec. 19a-158 in 1983; P.A. 84-315 added reference to Secs. 19a-165 to 19a-165q, inclusive; P.A. 87-443 added “final” re the decision of the commission; P.A. 89-371 substituted reference to Secs. 19a-167 to 19a-167g, inclusive, for reference to Secs. 19a-165 to 19a-165g, inclusive; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-158 transferred to Sec. 19a-641 in 1997; P.A. 05-151 removed reference to repealed Sec. 19a-640 and made a technical change; P.A. 06-64 deleted references to repealed Secs. 19a-648 and 19a-650, effective July 1, 2006.

Annotations to former section 19-73p:

Cited. 182 C. 314.

Cited. 32 CS 300; 34 CS 225; 35 CS 13.

Annotations to former section 19a-158:

Cited. 196 C. 451; 208 C. 663; 210 C. 697; 214 C. 726; 226 C. 105; 235 C. 128.

Cited. 2 CA 68.



Section 19a-642 - (Formerly Sec. 19a-159). Judicial enforcement.

The Superior Court on application of the office or the Attorney General, may enforce, by appropriate decree or process, any provision of this chapter or any act or any order of the office rendered in pursuance of any statutory provision.

(P.A. 73-117, S. 18, 31; P.A. 76-436, S. 262, 681; P.A. 95-257, S. 39, 58.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 19-73q transferred to Sec. 19a-159 in 1983; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-159 transferred to Sec. 19a-642 in 1997.

Annotations to former section 19a-159:

Cited. 208 C. 663; 214 C. 321.



Section 19a-643 - (Formerly Sec. 19a-160). Regulations.

(a) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 19a-630 to 19a-639e, inclusive, and sections 19a-644 and 19a-645 concerning the submission of data by health care facilities and institutions, including data on dealings between health care facilities and institutions and their affiliates, and, with regard to requests or proposals pursuant to sections 19a-638 to 19a-639e, inclusive, by state health care facilities and institutions, the ongoing inspections by the office of operating budgets that have been approved by the health care facilities and institutions, standard reporting forms and standard accounting procedures to be utilized by health care facilities and institutions and the transferability of line items in the approved operating budgets of the health care facilities and institutions, except that any health care facility or institution may transfer any amounts among items in its operating budget. All such transfers shall be reported to the office within thirty days of the transfer or transfers.

(b) The Department of Public Health may adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to implement this chapter.

(P.A. 73-117, S. 19, 31; P.A. 77-192, S. 12, 13; 77-304, S. 3; 77-601, S. 8, 11; P.A. 81-465, S. 10, 18; P.A. 83-3, S. 3, 5; P.A. 84-57, S. 2, 4; P.A. 89-371, S. 18; P.A. 91-48, S. 3, 4; Nov. Sp. Sess. P.A. 91-2, S. 9, 27; May Sp. Sess. P.A. 92-6, S. 8, 117; P.A. 93-262, S. 57, 87; P.A. 95-257, S. 39, 58; P.A. 98-150, S. 9, 17; P.A. 05-151, S. 8; P.A. 06-64, S. 11; Sept. Sp. Sess. P.A. 09-3, S. 13; P.A. 10-179, S. 116.)

History: P.A. 77-192 added reference to regulations re requests and proposals pursuant to Secs. 19-73l to 19-73n; P.A. 77-304 added provisions re regulations concerning disclosure of business interests which may have impact on provision of services; P.A. 77-601 added provision re regulation of home health care, homemaker-home health aide and coordination, assessment and monitoring agencies; P.A. 81-465 made commission's adoption of regulations to carry out its duties mandatory rather than optional; Sec. 19-73r transferred to Sec. 19a-160 in 1983; P.A. 83-3 substituted reference to Sec. 19a-157 for reference to Sec. 19a-156; P.A. 84-57 added the requirement to adopt regulations to carry out the provisions of “sections 19a-161 and 19a-162”; P.A. 89-371 added reference to Sec. 19a-167e, removed an obsolete reference and added language concerning affiliates; P.A. 91-48 removed language directing the commission to adopt regulations requiring full disclosure of business interests which directly or indirectly relate to nursing home operations; Nov. Sp. Sess. P.A. 91-2 added Subsec. (b) giving commission authority to adopt regulations for the chapter and made technical change in Subsec. (a); May Sp. Sess. P.A. 92-6 added new Subsec. (c) providing authority for the commission to adopt regulations concerning fees imposed on requests or proposals pursuant to Secs. 19a-154 and 19a-155 and to specify requirements for the fee schedule; P.A. 93-262 removed provision requiring the commission to adopt regulations concerning approval of coordination, assessment and monitoring agencies and regulations concerning rate review of home health care agencies and information based upon recommendations of the commissioner on aging, effective July 1, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-160 transferred to Sec. 19a-643 in 1997; P.A. 98-150 amended Subsec. (c) by adding condition that modification request have $100,000 limit and deleting references to Sec. 19a-638, effective June 5, 1998; P.A. 05-151 amended Subsec. (a) by removing reference to repealed Sec. 19a-640 and providing that authority to approve operating budgets rests with facilities and institutions, not with Office of Health Care Access; P.A. 06-64 deleted reference to repealed Sec. 19a-648 in Subsec. (a), effective July 1, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) by substituting “Department of Public Health” for “office” and amended Subsec. (c) by substituting “Department of Public Health” for “Office of Health Care Access”, effective October 6, 2009; P.A. 10-179 amended Subsec. (a) by replacing “sections 19a-638 and 19a-639” with “sections 19a-638 to 19a-639e, inclusive” and deleted former Subsec. (c) re regulations concerning a fee schedule for certificate of need review.

Annotations to former section 19a-160:

Cited. 200 C. 489; 208 C. 663.



Section 19a-644 - (Formerly Sec. 19a-161). Annual reports of short-term acute care general or children’s hospitals. Regulations on affiliation or control of health care facilities and institutions. Required reporting of audited financial statements.

(a) On or before February twenty-eighth annually, for the fiscal year ending on September thirtieth of the immediately preceding year, each short-term acute care general or children’s hospital shall report to the office with respect to its operations in such fiscal year, in such form as the office may by regulation require. Such report shall include: (1) Salaries and fringe benefits for the ten highest paid hospital and health system employees; (2) the name of each joint venture, partnership, subsidiary and corporation related to the hospital; and (3) the salaries paid to hospital and health system employees by each such joint venture, partnership, subsidiary and related corporation and by the hospital to the employees of related corporations. For purposes of this subsection, “health system” has the same meaning as provided in section 33-182aa.

(b) The Department of Public Health shall adopt regulations in accordance with chapter 54 to provide for the collection of data and information in addition to the annual report required in subsection (a) of this section. Such regulations shall provide for the submission of information about the operations of the following entities: Persons or parent corporations that own or control the health care facility, institution or provider; corporations, including limited liability corporations, in which the health care facility, institution, provider, its parent, any type of affiliate or any combination thereof, owns more than an aggregate of fifty per cent of the stock or, in the case of nonstock corporations, is the sole member; and any partnerships in which the person, health care facility, institution, provider, its parent or an affiliate or any combination thereof, or any combination of health care providers or related persons, owns a greater than fifty per cent interest. For purposes of this section, “affiliate” means any person that directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with any health care facility, institution, provider or person that is regulated in any way under this chapter. A person is deemed controlled by another person if the other person, or one of that other person’s affiliates, officers, agents or management employees, acts as a general partner or manager of the person in question.

(c) Each nonprofit short-term acute care general or children’s hospital shall include in the annual report required pursuant to subsection (a) of this section a report of all transfers of assets, transfers of operations or changes of control involving its clinical or nonclinical services or functions from such hospital to a person or entity organized or operated for profit.

(d) Each hospital that is a party to a transfer of ownership involving a hospital for which a certificate of need application was filed and approved pursuant to this chapter shall, during the fiscal year ending on September thirtieth of the immediately preceding year, include in the annual report required pursuant to subsection (a) of this section any salary, severance payment, stock offering or other financial gain realized by each officer, director, board member or senior manager of the hospital as a result of such transaction.

(e) The office shall require each hospital licensed by the Department of Public Health, that is not subject to the provisions of subsection (a) of this section, to report to said office on its operations in the preceding fiscal year by filing copies of the hospital’s audited financial statements, except a health system, as defined in section 19a-508c, may submit to the office one such report that includes the audited financial statements for each of its hospitals. Such report shall be due at the office on or before the close of business on the last business day of the fifth month following the month in which a hospital’s fiscal year ends.

(P.A. 73-117, S. 28, 31; P.A. 81-465, S. 16, 18; P.A. 83-3, S. 4, 5; P.A. 84-57, S. 3, 4; P.A. 86-61, S. 1, 2; P.A. 89-371, S. 19; P.A. 91-125; May 25 Sp. Sess. P.A. 94-1, S. 119, 130; P.A. 95-257, S. 39, 58; P.A. 98-150, S. 15, 17; P.A. 99-172, S. 4, 7; P.A. 02-101, S. 2, 3; P.A. 03-278, S. 76; P.A. 04-258, S. 22; P.A. 06-64, S. 12; Sept. Sp. Sess. P.A. 09-3, S. 14; P.A. 10-179, S. 120; P.A. 15-146, S. 33, 40.)

History: P.A. 81-465 changed deadline for initial report from December 31, 1974, to February 28, 1982; Sec. 19-73s transferred to Sec. 19a-161 in 1983; P.A. 83-3 added reference to Sec. 19a-157; P.A. 84-57 specified that reports must be “in such form as the commission may by regulation require”; P.A. 86-61 required facilities issued rate orders to submit reports and made technical changes; P.A. 89-371 made technical changes, added reference to Secs. 19a-167 to 19a-167g, inclusive, and removed obsolete language; P.A. 91-125 added Subdivs. (1) to (5), inclusive, listing five specific items of information to be included in the report; May 25 Sp. Sess. P.A. 94-1 replaced revenue caps with revenue limits and made technical changes, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-161 transferred to Sec. 19a-644 in 1997; P.A. 98-150 added Subsec. (b) re regulations on affiliation or control, effective June 5, 1998; P.A. 99-172 amended Subsec. (a) to make a technical change and to expand budget reporting and make it in the discretion of the office, and amended Subsec. (b) by changing “parent” to “persons or parent”, changing “an affiliate” to “any type of affiliate”, changing 50% to “an aggregate” of 50%, adding references to “person”, “provider” and “combination of health care providers or related persons”, and adding definition of “affiliate”, effective June 23, 1999; P.A. 02-101 amended Subsec. (a) to make the reporting requirements applicable to short-term acute care general or children’s hospitals by deleting “each health care facility and institution for which a budget was approved or revenue limits were established under the provisions of section 19a-640 or section 19a-674” and added Subsec. (c) re reporting of hospital’s audited financial records, effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 04-258 added new Subsec. (c) requiring nonprofit short-term acute care general or children’s hospital to include in annual report required by Subsec. (a) a report of all transfers of assets or operations and changes in control of clinical and nonclinical services to a for-profit entity and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2004; P.A. 06-64 amended Subsec. (a) by deleting former Subdiv. (1) to remove information on average salaries by job classification from reporting requirements, redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3) and eliminating office’s discretionary authority to request breakdown of hospital and department budgets, effective July 1, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by substituting “Department of Public Health” for “office”, effective October 6, 2009; P.A. 10-179 amended Subsec. (d) by replacing “Office of Health Care Access” with “office” and by making a technical change; P.A. 15-146 amended Subsec. (a) by replacing “positions” with “hospital and health system employees” in Subdiv. (1), adding reference to health system in Subdiv. (3) and adding definition of “health system”, amended existing Subsec. (d) by adding exception re health system, added new Subsec. (d) re hospital that is a party to a transfer of ownership and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2015.



Section 19a-645 - (Formerly Sec. 19a-162). Taking of land to enlarge hospitals.

A nonprofit hospital, licensed by the Department of Public Health, which provides lodging, care and treatment to members of the public, and which wishes to enlarge its public facilities by adding contiguous land and buildings thereon, if any, the title to which it cannot otherwise acquire, may prefer a complaint for the right to take such land to the superior court for the judicial district in which such land is located, provided such hospital shall have received the approval of the Office of Health Care Access division of the Department of Public Health in accordance with the provisions of this chapter. Said court shall appoint a committee of three disinterested persons, who, after examining the premises and hearing the parties, shall report to the court as to the necessity and propriety of such enlargement and as to the quantity, boundaries and value of the land and buildings thereon, if any, which they deem proper to be taken for such purpose and the damages resulting from such taking. If such committee reports that such enlargement is necessary and proper and the court accepts such report, the decision of said court thereon shall have the effect of a judgment and execution may be issued thereon accordingly, in favor of the person to whom damages may be assessed, for the amount thereof; and, on payment thereof, the title to the land and buildings thereon, if any, for such purpose shall be vested in the complainant, but such land and buildings thereon, if any, shall not be taken until such damages are paid to such owner or deposited with said court, for such owner's use, within thirty days after such report is accepted. If such application is denied, the owner of the land shall recover costs of the applicant, to be taxed by said court, which may issue execution therefor. Land so taken shall be held by such hospital and used only for the public purpose stated in its complaint to the superior court. No land dedicated or otherwise reserved as open space or park land or for other recreational purposes and no land belonging to any town, city or borough shall be taken under the provisions of this section.

(P.A. 73-582, S. 1; P.A. 77-614, S. 323, 610; P.A. 81-465, S. 12, 18; P.A. 82-472, S. 63, 183; P.A. 89-371, S. 20; P.A. 93-381, S. 9, 39; May 25 Sp. Sess. P.A. 94-1, S. 52, 130; P.A. 95-257, S. 12, 21, 39, 58; P.A. 05-151, S. 9; P.A. 10-179, S. 108.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-465 deleted reference to Sec. 19-73n, repealed by the same act; P.A. 82-472 deleted obsolete reference to counties; Sec. 19-73t transferred to Sec. 19a-162 in 1983; P.A. 89-371 added reference to Secs. 19a-167 to 19a-167g, inclusive; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-162 transferred to Sec. 19a-645 in 1997; P.A. 05-151 deleted reference to repealed Sec. 19a-640; P.A. 10-179 replaced “Office of Health Care Access under section 19a-639” with “Office of Health Care Access division of the Department of Public Health in accordance with the provisions of this chapter”.



Section 19a-646 - (Formerly Sec. 19a-166). Negotiation of discounts and different rates and methods of payments with hospitals. Filing with the office.

(a) As used in this section:

(1) “Office” means the Office of Health Care Access division of the Department of Public Health;

(2) “Fiscal year” means the hospital fiscal year, as used for purposes of this chapter, consisting of a twelve-month period commencing on October first and ending the following September thirtieth;

(3) “Hospital” means any short-term acute care general or children's hospital licensed by the Department of Public Health, including the John Dempsey Hospital of The University of Connecticut Health Center;

(4) “Payer” means any person, legal entity, governmental body or eligible organization that meets the definition of an eligible organization under 42 USC Section 1395mm (b) of the Social Security Act, or any combination thereof, except for Medicare and Medicaid which is or may become legally responsible, in whole or in part for the payment of services rendered to or on behalf of a patient by a hospital. Payer also includes any legal entity whose membership includes one or more payers and any third-party payer; and

(5) “Prompt payment” means payment made for services to a hospital by mail or other means on or before the tenth business day after receipt of the bill by the payer.

(b) No hospital shall provide a discount or different rate or method of reimbursement from the filed rates or charges to any payer except as provided in this section.

(c) (1) Any payer may directly negotiate with a hospital for a different rate or method of reimbursement, or both, provided the charges and payments for the payer are on file at the hospital business office in accordance with this subsection. No discount agreement or agreement for a different rate or method of reimbursement, or both, shall be effective until a complete written agreement between the hospital and the payer is on file at the hospital. Each such agreement shall be available to the office for inspection or submission to the office upon request, for at least three years after the close of the applicable fiscal year.

(2) The charges and payments for each payer receiving a discount shall be accumulated by the hospital for each payer and reported as required by the office.

(3) A full written copy of each agreement executed pursuant to this subsection shall be on file in the hospital business office within twenty-four hours of execution.

(d) A payer may negotiate with a hospital to obtain a discount on rates or charges for prompt payment.

(e) A payer may also negotiate for and may receive a discount for the provision of the following administrative services: (1) A system which permits the hospital to bill the payer through either a computer-processed or machine-readable or similar billing procedure; (2) a system which enables the hospital to verify coverage of a patient by the payer at the time the service is provided; and (3) a guarantee of payment within the scope of the agreement between the patient and the third-party payer for service to the patient prior to the provision of that service.

(f) No hospital may require a payer to negotiate for another element or any combination of the above elements of a discount, as established in subsections (d) and (e) of this section, in order to negotiate for or obtain a discount for any single element. No hospital may require a payer to negotiate a discount for all patients covered by such payer in order to negotiate a discount for any patient or group of patients covered by such payer.

(g) Any hospital which agrees to provide a discount to a payer under subsection (d) or (e) of this section shall file a copy of the agreement in the hospital's business office and shall provide the same discount to any other payer who agrees to make prompt payment or provide administrative services similar to that contained in the agreement. Each agreement filed shall specify on its face that it was executed and filed pursuant to this subsection.

(h) (1) Nothing in this section shall be construed to require payment by any payer or purchaser, under any program or contract for payment or reimbursement of expenses for health care services, for: (A) Services not covered under such program or contract; or (B) that portion of any charge for services furnished by a hospital that exceeds the amount covered by such program or contract.

(2) Nothing in this section shall be construed to supersede or modify any provision of such program or contract that requires payment of a copayment, deductible or enrollment fee or that imposes any similar requirement.

(i) A hospital which has established a program approved by the office with one or more banks for the purpose of reducing the hospital's bad debt load, may reduce its published charges for that portion of a patient's bill for services which a payer who is a private individual is or may become legally responsible for, after all other insurers or third-party payers have been assessed their full charges provided (1) prior to the rendering of such services, the hospital and the individual payer or parent or guardian or custodian have agreed in writing that after receipt of any insurer or third-party payment paid in accordance with the full hospital charges the remaining payment due from the private individual for such reduced charges shall be made in whole or in part from the balance on deposit in a bank account which has been established by or on behalf of such individual patient, and (2) such payment is made from such account. Nothing in this section shall relieve a patient or legally liable person from being responsible for the full amount of any underpayment of the hospital's authorized charges excluding any discount under this section, by a patient's insurer or any other third-party payer for that insurer's or third-party payer's portion of the bill. Any reduction in charges granted to an individual or parent or guardian or custodian under this subsection shall be reported to the office as a contractual allowance. For purposes of this section “private individual” shall include a patient's parent, legal guardian or legal custodian but shall not include an insurer or third-party payer.

(P.A. 84-323, S. 2, 6; P.A. 85-613, S. 51, 154; P.A. 91-258, S. 3, 4; June Sp. Sess. P.A. 91-11, S. 22, 25; P.A. 93-229, S. 5, 21; P.A. 93-381, S. 9, 39; P.A. 94-9, S. 34, 41; May Sp. Sess. P.A. 94-3, S. 21, 28; P.A. 95-257, S. 12, 21, 39, 58; June 18 Sp. Sess. P.A. 97-2, S. 94, 165; P.A. 02-101, S. 4; P.A. 07-149, S. 6; Sept. Sp. Sess. P.A. 09-3, S. 15; P.A. 12-170, S. 6.)

History: P.A. 85-613 made technical change; P.A. 91-258 amended Subsec. (c) to add a requirement that a copy of each agreement reached under Subsec. (c) be filed with the commission on hospitals and health care, amended Subsecs. (c) and (g) to require that agreements specify that they have been executed and filed pursuant to those Subsecs. and made technical changes; June Sp. Sess. P.A. 91-11 amended Subsec. (c) to clarify that required agreements be filed until July 1, 1992, and to exempt the names of the parties to agreements from freedom of information provisions; P.A. 93-229 amended Subsec. (a) to delete definition of “Blue Cross”, renumbering Subdivs. as necessary, amended Subsec. (c) to insert Subdiv. indicators, to limit Subdiv. (1) to the time period prior to October 1, 1993, and to add new Subdiv. (2) re negotiation commencing October 1, 1993, to amend Subdiv. (3) re commission not including discount in calculation of authorized gross revenue and addition of discount to actual net revenues for fiscal year and to amend Subdiv. (4) to delete provision exempting names of parties from freedom of information provisions, deleted Subsec. (h) an obsolete provision re Blue Cross discount, added new Subsec. (i) re hospital establishing programs with banks to reduce bad debt load and made technical changes, effective June 4, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-9 amended Subsec. (a) to add eligible organizations under 42 USC 1395mm(b) to the definition of payer, Subsec. (c) to add new Subdivs. (3) and (4) re discounts permitted and requirements after April 1, 1994, deleting former Subdiv. (3) re prohibition on cost of discount being borne by patients not covered and relettering former Subdiv. (4) as Subdiv. (5) and added provision re agreements considered trade secrets, and made technical changes, effective April 1, 1994; May Sp. Sess. P.A. 94-3 amended Subsec. (c)(5) to specifically authorize use of names of parties, duration and dates and estimated value, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-166 transferred to Sec. 19a-646 in 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 02-101 amended Subsec. (a)(3) to redefine “hospital” to include a “children's” hospital, amended Subsec. (a)(4) to change the cite to federal law from “42 USC Section 1395mm(b)” to “Section 1876 of the Social Security Act”, amended Subsec. (b) to add the prohibition against a different rate or method of reimbursement, amended Subsec. (c) to delete obsolete Subdivs. (1) and (2) to renumber existing Subdiv. (3) as Subdiv. (1) and limit it to the period from April 1, 1994, to June 30, 2002, to add a new Subdiv. (2) re payer negotiation, on and after July 1, 2002, for a different rate or method of reimbursement, renumbered Subdivs. (4) and (5) as Subdivs. (3) and (4), in new Subdiv. (4) applied requirement for a written copy to be filed with the Office of Health Care Access to agreements executed during the period from October 2, 1991, to June 30, 2002, and added requirement for agreements executed on and after July 1, 2002, to be filed in hospital business office within 48 hours of execution, and amended Subsecs. (f) and (g) to make technical changes, effective July 1, 2002; P.A. 07-149 amended Subsec. (a) by redefining “fiscal year”, “hospital” and “payer”, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 redefined “office” in Subsec. (a)(1) by adding “division of the Department of Public Health”, amended Subsec. (c)(4) by making a technical change and amended Subsec. (g) by substituting “Department of Public Health” for “office”, effective October 6, 2009; P.A. 12-170 amended Subsec. (c) by deleting former Subdiv. (1) re negotiation of rates between 1994 and 2002, redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3), making technical changes in redesignated Subdivs. (1) and (2), deleting provision in redesignated Subdiv. (2) re review by independent auditor and deleting provisions in redesignated Subdiv. (3) re filing copy of agreement, statement on agreement and consideration of agreement as a trade secret and amended Subsec. (g) by deleting provisions re disallowance of certain agreements, petition by aggrieved payers and adoption of regulations.

Annotation to former section 19a-166:

Cited. 214 C. 321.

Annotation to present section:

Absent a negotiated agreement setting the liability for hospital services rendered pursuant to section, a workers' compensation commissioner shall determine an employer's liability for hospital services on the basis of the hospital's filed rates that it is required to charge “any payer” under Subsec. (b) rather than amount that such services “actually cost” the hospital as contemplated under Sec. 31-294d. 315 C. 704.



Section 19a-647 - (Formerly Sec. 19a-166b). Preferred provider network. Definitions. Filing requirements.

Section 19a-647 is repealed, effective October 1, 2001.

(P.A. 93-358, S. 1; P.A. 94-235; P.A. 95-79, S. 59, 189; 95-257, S. 39, 58; P.A. 97-99, S. 24; June Sp. Sess. P.A. 01-4, S. 57, 58.)



Section 19a-648 - (Formerly Sec. 19a-167e). Performance or billing by affiliates after the base year. Adjustments. Civil penalty.

Section 19a-648 is repealed, effective July 1, 2006.

(P.A. 89-371, S. 6; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-649 - (Formerly Sec. 19a-167f). Uncompensated care. Annual submission of information.

(a) The office shall review annually the level of uncompensated care provided by each hospital to the indigent. Each hospital shall file annually with the office its policies regarding the provision of charity care and reduced cost services to the indigent, excluding medical assistance recipients, and its debt collection practices. A hospital shall file its audited financial statements not later than February twenty-eighth of each year, except a health system, as defined in section 19a-508c, may file one such statement that includes the audited financial statements for each hospital within the health system. Not later than March thirty-first of each year, the hospital shall file a verification of the hospital’s net revenue for the most recently completed fiscal year in a format prescribed by the office.

(b) Each hospital shall annually report, along with data submitted pursuant to subsection (a) of this section, (1) the number of applicants for charity care and reduced cost services, (2) the number of approved applicants, and (3) the total and average charges and costs of the amount of charity care and reduced cost services provided.

(c) Each hospital recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, shall, along with data submitted annually pursuant to subsection (a) of this section, submit to the office (1) a complete copy of such hospital’s most-recently completed Internal Revenue Service form 990, including all parts and schedules; and (2) in the form and manner prescribed by the office, data compiled to prepare such hospital’s community health needs assessment, as required pursuant to Section 501(r) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, provided such copy and data submitted pursuant to this subsection shall not include: (A) Individual patient information, including, but not limited to, patient-identifiable information; (B) information that is not owned or controlled by such hospital; (C) information that such hospital is contractually required to keep confidential or that is prohibited from disclosure by a data use agreement; or (D) information concerning research on human subjects as described in section 45 CFR 46.101 et seq., as amended from time to time.

(P.A. 89-371, S. 7; Nov. Sp. Sess. P.A. 91-2, S. 12, 27; P.A. 93-44, S. 7, 24; 93-229, S. 7, 21; 93-262, S. 1, 87; P.A. 95-257, S. 39, 58; P.A. 03-266, S. 1; P.A. 06-64, S. 13; P.A. 07-149, S. 7; P.A. 11-44, S. 174; P.A. 12-170, S. 3; P.A. 13-234, S. 147; P.A. 15-242, S. 70.)

History: Nov. Sp. Sess. P.A. 91-2 authorized commission to perform audits as part of its evaluation; P.A. 93-44 included emergency assistance to families in uncompensated care, required hospitals to obtain an independent audit and file results of audit on February twenty-eighth annually, where previously commission conducted audit or contracted for independent audit, effective April 23, 1993; P.A. 93-229 added provision re audit by primary payer designation, deleted reference re February twenty-eighth audited financial statements on a separate and distinct schedule and added new language re providing required information with an opinion with hospitals financial statements filed on February twenty-eighth and included a definition of “primary payer”, effective June 4, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-167f transferred to Sec. 19a-649 in 1997; P.A. 03-266 designated existing provisions as Subsec. (a) and added new Subsec. (b) re annual report; P.A. 06-64 amended Subsec. (a) by adding reference to “TriCare” and requiring audit results and opinions to be filed separately from audited financial statements by March thirty-first of each year, effective July 1, 2006; P.A. 07-149 amended Subsecs. (a) and (b) by substituting “charity” care for “free” care and further amended Subsec. (a) to delete provision re emergency assistance to families and redefine “primary payer”, effective July 1, 2007; P.A. 11-44 amended Subsec. (a) by deleting requirements that office consult with Commissioner of Social Services and that hospitals obtain an independent audit and adding requirement that hospitals file audited financial statements annually, effective July 1, 2011; P.A. 12-170 amended Subsec. (a) by adding provision requiring annual filing of net revenue by March 31st each year and making technical changes; P.A. 13-234 added Subsec. (c) re submission of Internal Revenue Service form 990 and data compiled to prepare community health needs assessment; P.A. 15-242 amended Subsec. (a) by adding exception re health system, effective July 1, 2015.



Section 19a-650 - (Formerly Sec. 19a-167g). Regulations.

Section 19a-650 is repealed, effective July 1, 2006.

(P.A. 89-371, S. 8, 31; May 25 Sp. Sess. P.A. 94-1, S. 53, 130; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-651 - (Formerly Sec. 19a-167h). Data requirement. Rate order compliance. Adjustment.

Section 19a-651 is repealed, effective October 1, 2002.

(P.A. 89-371, S. 24; P.A. 95-257, S. 39, 58; S.A. 02-12, S. 1.)



Section 19a-652 - (Formerly Sec. 19a-167i). Termination of prospective payment system. Savings clause.

Section 19a-652 is repealed, effective July 1, 2006.

(P.A. 89-371, S. 27; P.A. 06-64, S. 21.)



Section 19a-653 - (Formerly Sec. 19a-167j). Failure to file data or information. Civil penalty. Notice. Extension. Hearing. Appeal. Deduction from Medicaid payments.

(a) Any person or health care facility or institution that is required to file a certificate of need for any of the activities described in section 19a-638, and any person or health care facility or institution that is required to file data or information under any public or special act or under this chapter or sections 19a-486 to 19a-486h, inclusive, or any regulation adopted or order issued under this chapter or said sections, which wilfully fails to seek certificate of need approval for any of the activities described in section 19a-638 or to so file within prescribed time periods, shall be subject to a civil penalty of up to one thousand dollars a day for each day such person or health care facility or institution conducts any of the described activities without certificate of need approval as required by section 19a-638 or for each day such information is missing, incomplete or inaccurate. Any civil penalty authorized by this section shall be imposed by the Department of Public Health in accordance with subsections (b) to (e), inclusive, of this section.

(b) If the Department of Public Health has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) of this section or subsection (e) of section 19a-632, it shall notify the person or health care facility or institution by first-class mail or personal service. The notice shall include: (1) A reference to the sections of the statute or regulation involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the amount of the civil penalty or penalties to be imposed; (4) the initial date of the imposition of the penalty; and (5) a statement of the party's right to a hearing.

(c) The person or health care facility or institution to whom the notice is addressed shall have fifteen business days from the date of mailing of the notice to make written application to the office to request (1) a hearing to contest the imposition of the penalty, or (2) an extension of time to file the required data. A failure to make a timely request for a hearing or an extension of time to file the required data or a denial of a request for an extension of time shall result in a final order for the imposition of the penalty. All hearings under this section shall be conducted pursuant to sections 4-176e to 4-184, inclusive. The Department of Public Health may grant an extension of time for filing the required data or mitigate or waive the penalty upon such terms and conditions as, in its discretion, it deems proper or necessary upon consideration of any extenuating factors or circumstances.

(d) A final order of the Department of Public Health assessing a civil penalty shall be subject to appeal as set forth in section 4-183 after a hearing before the office pursuant to subsection (c) of this section, except that any such appeal shall be taken to the superior court for the judicial district of New Britain. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any such final order shall be allowed as to any issue which could have been raised by an appeal of an earlier order, denial or other final decision by the Department of Public Health.

(e) If any person or health care facility or institution fails to pay any civil penalty under this section, after the assessment of such penalty has become final the amount of such penalty may be deducted from payments to such person or health care facility or institution from the Medicaid account.

(P.A. 88-230, S. 1, 12; P.A. 89-371, S. 28, 31; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; May 25 Sp. Sess. P.A. 94-1, S. 120, 130; P.A. 95-160, S. 55, 69; 95-220, S. 4–6; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; P.A. 98-150, S. 8, 17; P.A. 99-172, S. 5, 7; 99-215, S. 24, 29; P.A. 05-151, S. 10; P.A. 06-28, S. 6; P.A. 09-232, S. 97; Sept. Sp. Sess. P.A. 09-3, S. 16; P.A. 10-179, S. 93; P.A. 11-242, S. 87; P.A. 13-234, S. 148.)

History: May 25 Sp. Sess. P.A. 94-1 removed obsolete language and added reference to Secs. 19a-170 to 19a-170g, inclusive, in Subsec. (a), effective July 1, 1994 (Revisor's note: The last sentence of Subsec. (a) which reads “Any civil penalty authorized by this section shall be imposed by the Commission on Hospitals and Health Care in accordance with subsection (b) of this section.” was omitted from the amendment to Subsec. (a) but in the absence of any indication that the General Assembly intended to delete this sentence it has been treated as a clerical error and reinstated by the Revisors); P.A. 95-160 amended Subsec. (a) to add health care providers who own, operate, or seek to acquire CAT scan or medical imaging equipment, increase the penalty from $250 to $1,000, made technical changes, broadened application of section to all of chapter 368c and 368z, deleted Subsecs. (b) to (d) and replaced them with new (b) to (e) re procedure for application of penalty, effective June 1, 1995 (Revisor's note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; Sec. 19a-167j transferred to Sec. 19a-653 in 1997; P.A. 98-150 amended Subsec. (a) by deleting “health care facility or institution” concerning owning, operating or seeking to acquire equipment and adding it concerning filing data, added “or information under any public or special act”, adding linear accelerators and adding Subdiv. (2) re request as to whether certificate of need is required and made technical changes, effective June 5, 1998; P.A. 99-172 added reference to “person” in Subsecs. (a), (c) and (e) and made technical changes in Subsecs. (b), (c) and (e), effective June 23, 1999; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999; P.A. 05-151 amended Subsec. (a) by extending the civil penalty for failure to file certificate of need data or information with office to non-profit hospitals seeking to become for-profit hospitals and to “any person or health care facility or institution”, rather than “any health care provider”, and by broadening the type of major medical and scanning equipment that triggers the filing requirement, amended Subsec. (c) by extending the deadline for requesting a public hearing to contest the penalty from 10 calendar days to 15 business days after office mails the notice of violation and penalty to be imposed, and made conforming changes in Subsecs. (b), (c) and (e); P.A. 06-28 amended Subsec. (a)(1) by increasing the major medical equipment acquisition threshold from $400,000 to $3,000,000, effective July 1, 2006; P.A. 09-232 amended Subsec. (a)(1) by eliminating “cineangiography equipment”, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a)(1) by substituting “Department of Public Health” for “Office of Health Care Access” and amended Subsecs. (b), (c) and (d) by substituting “Department of Public Health” for “office”, effective October 6, 2009; P.A. 10-179 amended Subsec. (a) by deleting portion of former Subdiv. (1) re filing requirements for medical equipment costing over $3,000,000 and certain equipment developed or introduced on or after October 1, 2005, by adding provisions re civil penalties for wilful failure to seek certificate of need approval under Sec. 19a-638 and re exception to civil penalties for failure to complete inventory questionnaire required by Sec. 19a-634, and by deleting former Subdiv. (2) re request for office determination; P.A. 11-242 amended Subsec. (b) by adding reference to civil penalty authorized by Sec. 19a-632(e), effective July 1, 2011; P.A. 13-234 amended Subsec. (a) by deleting provision re exemption from civil penalties for failure to complete inventory questionnaire.

Annotations to former section 19a-167j:

Cited. 223 C. 450; 238 C. 216.



Section 19a-654 - (Formerly Sec. 19a-167k). Data submission requirements. Memorandum of understanding. Regulations.

(a) As used in this section:

(1) “Patient-identifiable data” means any information that identifies or may reasonably be used as a basis to identify an individual patient; and

(2) “De-identified patient data” means any information that meets the requirements for de-identification of protected health information as set forth in 45 CFR 164.514.

(b) Each short-term acute care general or children’s hospital shall submit patient-identifiable inpatient discharge data and emergency department data to the Office of Health Care Access division of the Department of Public Health to fulfill the responsibilities of the office. Such data shall include data taken from patient medical record abstracts and bills. The office shall specify the timing and format of such submissions. Data submitted pursuant to this section may be submitted through a contractual arrangement with an intermediary and such contractual arrangement shall (1) comply with the provisions of the Health Insurance Portability and Accountability Act of 1996 P.L. 104-191 (HIPAA), and (2) ensure that such submission of data is timely and accurate. The office may conduct an audit of the data submitted through such intermediary in order to verify its accuracy.

(c) An outpatient surgical facility, as defined in section 19a-493b, a short-term acute care general or children’s hospital, or a facility that provides outpatient surgical services as part of the outpatient surgery department of a short-term acute care hospital shall submit to the office the data identified in subsection (c) of section 19a-634. The office shall convene a working group consisting of representatives of outpatient surgical facilities, hospitals and other individuals necessary to develop recommendations that address current obstacles to, and proposed requirements for, patient-identifiable data reporting in the outpatient setting. On or before February 1, 2012, the working group shall report, in accordance with the provisions of section 11-4a, on its findings and recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance and real estate. Additional reporting of outpatient data as the office deems necessary shall begin not later than July 1, 2015. On or before July 1, 2012, and annually thereafter, the Connecticut Association of Ambulatory Surgery Centers shall provide a progress report to the Department of Public Health, until such time as all ambulatory surgery centers are in full compliance with the implementation of systems that allow for the reporting of outpatient data as required by the commissioner. Until such additional reporting requirements take effect on July 1, 2015, the department may work with the Connecticut Association of Ambulatory Surgery Centers and the Connecticut Hospital Association on specific data reporting initiatives provided that no penalties shall be assessed under this chapter or any other provision of law with respect to the failure to submit such data.

(d) Except as provided in this subsection, patient-identifiable data received by the office shall be kept confidential and shall not be considered public records or files subject to disclosure under the Freedom of Information Act, as defined in section 1-200. The office may release de-identified patient data or aggregate patient data to the public in a manner consistent with the provisions of 45 CFR 164.514. Any de-identified patient data released by the office shall exclude provider, physician and payer organization names or codes and shall be kept confidential by the recipient. The office may release patient-identifiable data (1) for medical and scientific research as provided for in section 19a-25-3 of the regulations of Connecticut state agencies, and (2) to (A) a state agency for the purpose of improving health care service delivery, (B) a federal agency or the office of the Attorney General for the purpose of investigating hospital mergers and acquisitions, or (C) another state’s health data collection agency with which the office has entered into a reciprocal data-sharing agreement for the purpose of certificate of need review or evaluation of health care services, upon receipt of a request from such agency, provided, prior to the release of such patient-identifiable data, such agency enters into a written agreement with the office pursuant to which such agency agrees to protect the confidentiality of such patient-identifiable data and not to use such patient-identifiable data as a basis for any decision concerning a patient. No individual or entity receiving patient-identifiable data may release such data in any manner that may result in an individual patient, physician, provider or payer being identified. The office shall impose a reasonable, cost-based fee for any patient data provided to a nongovernmental entity.

(e) Not later than October 1, 2011, the Office of Health Care Access shall enter into a memorandum of understanding with the Comptroller that shall permit the Comptroller to access the data set forth in subsections (b) and (c) of this section, provided the Comptroller agrees, in writing, to keep individual patient and provider data identified by proper name or personal identification code and submitted pursuant to this section confidential.

(f) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(g) The duties assigned to the Department of Public Health under the provisions of this section shall be implemented within available appropriations.

(P.A. 89-371, S. 29, 31; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 5; P.A. 10-179, S. 109; P.A. 11-58, S. 12; 11-61, S. 143; P.A. 12-170, S. 8; June 12 Sp. Sess. P.A. 12-2, S. 92; P.A. 15-242, S. 13.)

History: P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-167k transferred to Sec. 19a-654 in 1997; P.A. 02-101 amended section to make provisions applicable to “short-term acute care general or children’s hospitals” and to require the submission of data necessary “to fulfill the responsibilities of the office”, rather than for “budget review purpose”, effective July 1, 2002; P.A. 10-179 replaced “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 11-58 added Subsec. (a) re definitions of “patient-identifiable data” and “de-identified patient data”, designated existing provisions as Subsec. (b) and substantially revised same re data to be submitted and facilities required to submit data to Office of Health Care Access, added Subsecs. (c) to (g) re reporting requirements for outpatient surgical facilities, confidentiality provisions, memorandum of understanding between Office of Health Care Access and Comptroller, regulations and implementation within available appropriations, and made conforming and technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) to permit data to be submitted through a contractual arrangement with an intermediary and made technical changes in Subsecs. (c) and (e), effective July 1, 2011; P.A. 12-170 amended Subsec. (d) by adding provision allowing office to release patient-identifiable data to a state or federal agency or another state’s health data collection agency for specified purposes under certain conditions and by making technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b)(1); P.A. 15-242 amended Subsec. (d)(1) to add reference to medical and scientific research and replace “section 19a-25 and regulations adopted pursuant to section 19a-25” with “section 19a-25-3 of the regulations of Connecticut state agencies”.



Section 19a-655 - (Formerly Sec. 19a-167l). Hospital budget calculations for the fiscal year commencing October 1, 1993.

Section 19a-655 is repealed, effective July 1, 2002.

(P.A. 93-229, S. 12, 21; P.A. 95-257, S. 39, 58; P.A. 02-89, S. 36; 02-101, S. 20.)



Section 19a-656 to 19a-658 - (Formerly Secs. 19a-167m to 19a-167o). Compliance assessment calculation for fiscal year commencing October 1, 1991, to be applied in fiscal year commencing fiscal year October 1, 1993. Request for adjustment to authorized net and gross revenue and authorized equivalent discharges for fiscal year commencing October 1, 1993; limitations; filings. Pricemaster adjustment; request procedure; limitations; data requirement; report.

Sections 19a-656 to 19a-658, inclusive, are repealed, effective October 1, 2002.

(P.A. 93-229, S. 13, 14, 17, 21; P.A. 95-257, S. 39, 58; P.A. 02-89, S. 90; 02-101, S. 17–19.)



Section 19a-659 - (Formerly Sec. 19a-170). Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Office” means the Office of Health Care Access division of the Department of Public Health;

(2) “Hospital” means any hospital licensed as a short-term acute care general or children’s hospital by the Department of Public Health, including John Dempsey Hospital of The University of Connecticut Health Center;

(3) “Fiscal year” means the hospital fiscal year consisting of a twelve-month period commencing on October first and ending the following September thirtieth;

(4) “Affiliate” means a person, entity or organization controlling, controlled by, or under common control with another person, entity or organization;

(5) “Uncompensated care” means the total amount of charity care and bad debts determined by using the hospital’s published charges and consistent with the hospital’s policies regarding charity care and bad debts which are on file at the office;

(6) “Medical assistance” means (A) the programs for medical assistance provided under the Medicaid program, including HUSKY A, or (B) any other state-funded medical assistance program, including HUSKY B;

(7) “CHAMPUS” or “TriCare” means the federal Civilian Health and Medical Program of the Uniformed Services, as defined in 10 USC 1072(4), as from time to time amended;

(8) “Primary payer” means the payer responsible for the highest percentage of the charges for a patient’s inpatient or outpatient hospital services;

(9) “Case mix index” means the arithmetic mean of the Medicare diagnosis related group case weights assigned to each inpatient discharge for a specific hospital during a given fiscal year. The case mix index shall be calculated by dividing the hospital’s total case mix adjusted discharges by the hospital’s actual number of discharges for the fiscal year. The total case mix adjusted discharges shall be calculated by (A) multiplying the number of discharges in each diagnosis-related group by the Medicare weights in effect for that same diagnosis-related group and fiscal year, and (B) then totaling the resulting products for all diagnosis-related groups;

(10) “Contractual allowances” means the difference between hospital published charges and payments generated by negotiated agreements for a different or discounted rate or method of payment;

(11) “Medical assistance underpayment” means the amount calculated by dividing the total net revenue by the total gross revenue, and then multiplying the quotient by the total medical assistance charges, and then subtracting medical assistance payments from the product;

(12) “Other allowances” means the amount of any difference between charges for employee self-insurance and related expenses determined using the hospital’s overall relationship of costs to charges;

(13) “Gross revenue” means the total gross patient charges for all patient services provided by a hospital; and

(14) “Net revenue” means total gross revenue less contractual allowance, less the difference between government charges and government payments, less uncompensated care and other allowances.

(P.A. 94-9, S. 26, 41; P.A. 95-257, S. 12, 21, 39, 58; June 18 Sp. Sess. P.A. 97-2, S. 95, 165; P.A. 02-101, S. 6; P.A. 04-76, S. 29; P.A. 06-64, S. 14; P.A. 07-149, S. 8; P.A. 08-29, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 17; P.A. 10-32, S. 76; P.A. 11-44, S. 175; P.A. 15-69, S. 37.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: References to Secs. 19a-168k and 19a-168d were changed editorially by the Revisors to Secs. 19a-168j and 19a-168c, respectively, to reflect the repeal of Secs. 19a-168k and 19a-169d by P.A. 95-257); Sec. 19a-170 transferred to Sec. 19a-659 in 1997; June 18 Sp. Sess. P.A. 97-2 amended Subdiv. (7) to make technical changes, effective July 1, 1997; P.A. 02-101 amended section by deleting obsolete references and amended Subdiv. (8) by adding “TriCare” to the definition of “CHAMPUS”, and amended Subdiv. (14) by adding “and on and after July 1, 2002, any amount of discounts provided to nongovernmental payers pursuant to a written agreement”, effective July 1, 2002; P.A. 04-76 amended Subdiv. (7) by deleting reference to “general assistance program” from definition of “medical assistance”; P.A. 06-64 deleted references to repealed Secs. 19a-661, 19a-677 and 19a-679, deleted definitions of “Medicare shortfall”, “medical assistance shortfall”, “CHAMPUS shortfall”, “Medicare underpayment”, and “CHAMPUS underpayment” in former Subdivs. (9) to (11), inclusive, (15) and (17), respectively, and renumbered remaining Subdivs., effective July 1, 2006; P.A. 07-149 made technical changes and redefined “hospital”, “fiscal year”, “base year”, “uncompensated care”, “medical assistance”, “CHAMPUS”, “primary payer”, “case mix index”, “contractual allowances”, “medical assistance underpayment”, “gross revenue” and “net revenue”, effective July 1, 2007; P.A. 08-29 redefined “emergency assistance to families” in Subdiv. (16) and made a technical change, effective April 29, 2008; Sept. Sp. Sess. P.A. 09-3 amended prefatory language by adding “unless the context otherwise requires” and redefined “office” in Subdiv. (1) by adding “division of the Department of Public Health”, effective October 6, 2009; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 11-44 amended introductory language by replacing references to statute sections with reference to the chapter, deleted former Subdiv. (4) re definition of “base year”, redesignated existing Subdivs. (5) to (15) as Subdivs. (4) to (14), redefined “uncompensated care”, “medical assistance” and “net revenue”, deleted former Subdiv. (16) re definition of “emergency assistance to families”, and made technical changes, effective July 1, 2011; P.A. 15-69 amended Subdiv. (6) to change “the HUSKY Plan, Part A” to “HUSKY A” and “the HUSKY Plan, Part B” to “HUSKY B”, effective June 19, 2015.



Section 19a-660 - (Formerly Sec. 19a-168g). Adjustments to orders.

Section 19a-660 is repealed, effective July 1, 2002.

(Nov. Sp. Sess. P.A. 91-2, S. 21, 27; May Sp. Sess. P.A. 92-16, S. 64, 89; P.A. 93-44, S. 14, 24; P.A. 94-9, S. 8, 41; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 20.)



Section 19a-661 - (Formerly Sec. 19a-168i). Penalty.

Section 19a-661 is repealed, effective July 1, 2006.

(Nov. Sp. Sess. P.A. 91-2, S. 8, 27; P.A. 93-44, S. 15, 24; P.A. 94-9, S. 9, 41; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-662 - (Formerly Sec. 19a-168j). Cost reduction plan requirement. Regulations.

Section 19a-662 is repealed, effective July 1, 2011.

(Nov. Sp. Sess. P.A. 91-2, S. 13, 27; P.A. 94-9, S. 10, 41; P.A. 95-257, S. 39, 58; Sept. Sp. Sess. P.A. 09-3, S. 18; P.A. 11-44, S. 178.)



Section 19a-663 - (Formerly Sec. 19a-168p). Bond authorization.

Section 19a-663 is repealed, effective July 1, 2006.

(Nov. Sp. Sess. P.A. 91-2, S. 20, 27; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-64, S. 21.)



Section 19a-664 and 19a-665 - (Formerly Secs. 19a-168s and 19a-168t). Assessment factor for the uncompensated care pool adjustments for the fiscal year commencing October 1, 1993. Authorized governmental shortfall calculation for the fiscal year commencing October 1, 1993.

Sections 19a-664 and 19a-665 are repealed, effective July 1, 2002.

(P.A. 93-229, S. 15, 16, 21; P.A. 95-257, S. 39, 58; P.A. 02-89, S. 90; 02-101, S. 20.)



Section 19a-666 - (Formerly Sec. 19a-168u). Uncompensated care pool expenditures.

Section 19a-666 is repealed, effective October 1, 2002.

(P.A. 94-9, S. 37, 41; P.A. 02-89, S. 90.)



Section 19a-667 and 19a-668 - (Formerly Secs. 19a-168v and 19a-168w). Uncompensated care pool termination; final settlement. Assistance for termination of uncompensated care pool.

Sections 19a-667 and 19a-668 are repealed, effective July 1, 2006.

(P.A. 94-9, S. 3, 4, 41; P.A. 95-160, S. 56, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; 96-165, S. 3, 9; P.A. 02-89, S. 37, 38; 02-101, S. 7; 02-103, S. 28; P.A. 06-64, S. 21.)



Section 19a-669 - (Formerly Sec. 19a-169). Determination and information re disproportionate share payments and emergency assistance to families.

Section 19a-669 is repealed, effective July 1, 2011.

(P.A. 93-44, S. 16, 24; P.A. 94-9, S. 13, 41; P.A. 95-257, S. 39, 58; P.A. 96-165, S. 4, 9; P.A. 02-89, S. 39; 02-101, S. 8; 02-103, S. 29; P.A. 06-64, S. 15; P.A. 07-149, S. 9; P.A. 08-29, S. 2; P.A. 10-179, S. 123; P.A. 11-44, S. 178.)



Section 19a-670 - (Formerly Sec. 19a-169a). Office to report on review and financial stability of hospitals.

The office shall, by September first of each year, report the results of the office's review of the hospitals' annual and twelve-month filings under sections 19a-644, 19a-649 and 19a-676 for the previous hospital fiscal year to the joint standing committee of the General Assembly having cognizance of matters relating to public health. The report shall include information concerning the financial stability of hospitals in a competitive market.

(P.A. 94-9, S. 5, 41; P.A. 95-160, S. 57, 69; 95-257, S. 39, 58; 95-306, S. 4, 7; P.A. 96-139, S. 12, 13; 96-165, S. 5, 9; P.A. 97-2, S. 4, 8; P.A. 99-279, S. 27, 45; June Sp. Sess. P.A. 01-3, S. 3, 6; P.A. 02-89, S. 40; 02-101, S. 9; 02-103, S. 30; P.A. 06-64, S. 16; P.A. 07-149, S. 10; P.A. 08-29, S. 3; P.A. 11-44, S. 176.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-160 amended Subsec. (a) to change shall to may re payments to hospitals and added proviso re aggregate to maximize federal match, effective June 1, 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-306 amended Subsec. (b)(3) by requiring the subtraction of payments from a court order entered in a civil action pending on April 1, 1994, in the United States District Court for the district of Connecticut, from the total payments made from the medical assistance disproportionate share-emergency assistance account, effective July 6, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-165 amended Subsec. (d) to make a technical change, effective July 1, 1996; Sec. 19a-169a transferred to Sec. 19a-670 in 1997 (Revisor's note: In 1997 when transferring this section the Revisors editorially omitted a reference to repealed section 19a-169d from Subsec. (d)); P.A. 97-2 amended Subsec. (a) to provide that no payment be made to children's general hospitals that are exempt from tax under chapter 211a, effective the later of October 1, 1997, or upon the date of federal approval or federal determination that no approval is required pursuant to Sec. 19a-670a; (Revisor's note: Actual effective date was October 1, 1997); P.A. 99-279 amended Subsec. (a) to exempt John Dempsey Hospital of The University of Connecticut Health Center from the disproportionate share payment system, and amended Subsec. (b)(2) to substitute “determining” for “final settlement of”, and added Subsec. (b). (7) and (8) which provide that no retroactive adjustment of disproportionate share payments to hospitals for purposes of final settlement shall be implemented, effective July 1, 1999; June Sp. Sess. P.A. 01-3 amended Subsec. (a) by adding provision re short-term general hospitals, making a technical change and deleting provision re increase of rates to resolve civil action pending on April 1, 1994, and added Subsec. (b)(9) and (10) re adjustment to disproportionate share payments and settlement of claims arising out of any incorrect payments to Yale-New Haven Hospital, effective July 1, 2001; P.A. 02-89 amended Subsec. (d) to replace reference to Sec. 19a-666 with Sec. 19a-667, reflecting the repeal of Sec. 19a-666 by the same public act; P.A. 02-101 amended Subsec. (d) to make technical changes, effective July 1, 2002; P.A. 02-103 made technical changes in Subsec. (d); P.A. 06-64 amended Subsec. (d) to delete references to repealed Secs. 19a-661, 19a-667, 19a-668, 19a-677 and 19a-679, effective July 1, 2006; P.A. 07-149 made technical changes in Subsec. (d); P.A. 08-29 amended Subsec. (a) by deleting reference to emergency assistance to families program and department's authority to make payments to hospitals for emergency assistance to needy families with dependent children, effective April 29, 2008; P.A. 11-44 deleted former Subsec. (a) re payments to short-term general hospital, former Subsec. (b)(1) to (5) and (7) to (10) re audits and amount of payments, former Subsec. (c) re exemptions and former Subsec. (d) re pay out of funds, and amended existing Subsec. (b)(6) by deleting Subdiv. (6) designator, replacing reporting date of June first with reporting date of September first, deleting date for initial report, and replacing “such audit” with “the office's review of the hospitals' annual and twelve-month filings under sections 19a-644, 19a-649 and 19a-676”, effective July 1, 2011.



Section 19a-670a - Application for federal approval by the Department of Social Services.

Section 19a-670a is repealed, effective July 1, 2011.

(P.A. 97-2, S. 5, 8; P.A. 03-19, S. 49; P.A. 11-44, S. 178.)



Section 19a-670b - Construction with respect to children's general hospitals.

Section 19a-670b is repealed, effective July 1, 2006.

(P.A. 97-2, S. 6, 8; June Sp. Sess. P.A. 01-2, S. 67, 69; June Sp. Sess. P.A. 01-9, S. 129–131; P.A. 02-89, S. 41; 02-101, S. 10; P.A. 06-64, S. 21.)



Section 19a-671 and 19a-671a - Calculation and determination of payments. Adjustment of overpayments for disproportionate share-medical emergency assistance by reducing Medicaid payments.

Sections 19a-671 and 19a-671a are repealed, effective July 1, 2011.

(P.A. 94-9, S. 6, 41; P.A. 95-160, S. 51, 69; 95-257, S. 39, 58; 95-306, S. 5, 7; P.A. 96-139, S. 12, 13; 96-165, S. 6, 9; June Sp. Sess. P.A. 00-2, S. 26, 53; P.A. 02-89, S. 42; 02-101, S. 11; 02-103, S. 31; P.A. 06-64, S. 17; P.A. 07-149, S. 11; P.A. 11-44, S. 178.)



Section 19a-671b - Provisions for waiver of certain penalties and interest assessed pertaining to liability for taxes owed under chapter 211a or 219.

Section 19a-671b is repealed, effective July 1, 2006.

(P.A. 95-160, S. 54, 69; 95-306, S. 3, 7; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 67, 69; June Sp. Sess. P.A. 01-9, S. 129–131; P.A. 06-64, S. 21.)



Section 19a-672 and 19a-672a - Use of medical assistance disproportionate share-emergency assistance account funds. Payments when short-term general hospital changes ownership during fiscal year.

Sections 19a-672 and 19a-672a are repealed, effective July 1, 2011.

(P.A. 94-9, S. 7, 41; P.A. 96-165, S. 7, 9; P.A. 02-89, S. 43; 02-101, S. 12; 02-103, S. 32; June 30 Sp. Sess. P.A. 03-6, S. 55; P.A. 06-64, S. 18; P.A. 07-149, S. 12; P.A. 11-44, S. 178.)



Section 19a-673 - (Formerly Sec. 19a-169e). Collections by hospitals from uninsured patients.

(a) As used in this section:

(1) “Cost of providing services” means a hospital's published charges at the time of billing, multiplied by the hospital's most recent relationship of costs to charges as taken from the hospital's most recently available annual financial filing with the office.

(2) “Hospital” means an institution licensed by the Department of Public Health as a short-term general hospital.

(3) “Poverty income guidelines” means the poverty income guidelines issued from time to time by the United States Department of Health and Human Services.

(4) “Uninsured patient” means any person who is liable for one or more hospital charges whose income is at or below two hundred fifty per cent of the poverty income guidelines who (A) has applied and been denied eligibility for any medical or health care coverage provided under the Medicaid program due to failure to satisfy income or other eligibility requirements, and (B) is not eligible for coverage for hospital services under the Medicare or CHAMPUS programs, or under any Medicaid or health insurance program of any other nation, state, territory or commonwealth, or under any other governmental or privately sponsored health or accident insurance or benefit program including, but not limited to, workers' compensation and awards, settlements or judgments arising from claims, suits or proceedings involving motor vehicle accidents or alleged negligence.

(b) No hospital that has provided health care services to an uninsured patient may collect from the uninsured patient more than the cost of providing services.

(c) Each collection agent, as defined in section 19a-509b, engaged in collecting a debt from a patient arising from services provided at a hospital shall provide written notice to such patient as to whether the hospital deems the patient an insured patient or an uninsured patient and the reasons for such determination.

(P.A. 94-9, S. 36, 41; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 96, 165; P.A. 03-266, S. 5; P.A. 04-76, S. 30; 04-257, S. 39; P.A. 10-179, S. 122; P.A. 11-44, S. 133.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-169e transferred to Sec. 19a-673 in 1997; June 18 Sp. Sess. P.A. 97-2 made technical changes in Subdiv. (4) of Subsec. (a), effective July 1, 1997; P.A. 03-266 amended Subsec. (a)(1) by deleting “of an uninsured patient” and changing “audited financial statements” to “annual financial filing with the Office of Health Care Access”, amended Subsec. (a)(4) by adding “who is liable for one or more hospital charges” and changing income level from 200% to 250%, and added Subsec. (c) re written notice from collection agent; P.A. 04-76 amended Subsec. (a)(4)(A) by replacing reference to “general assistance program” with reference to “state-administered general assistance program”; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; P.A. 10-179 replaced “Office of Health Care Access” with “office” in Subsec. (a)(1); P.A. 11-44 amended Subsec. (a)(4) to redefine “uninsured patient” by deleting reference to state-administered general assistance program, effective July 1, 2011.



Section 19a-673a - Regulations re uniform debt collection standards for hospitals.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to establish uniform debt collection standards for hospitals.

(June Sp. Sess. P.A. 01-4, S. 39, 58; Sept. Sp. Sess. P.A. 09-3, S. 19.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001; Sept. Sp. Sess. P.A. 09-3 substituted Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009.



Section 19a-673b - Initiation of debt collection activities.

(a) No hospital shall refer to a collection agent, as defined in section 19a-509b, or initiate an action against an individual patient or such patient's estate to collect fees arising from care provided at a hospital on or after October 1, 2003, unless the hospital has made a determination whether such individual is (1) an uninsured patient, as defined in section 19a-673, and (2) not eligible for the hospital bed fund.

(b) Nothing in this section shall affect a hospital's ability to initiate an action against an individual patient or such patient's estate to collect coinsurance, deductibles or fees arising from care provided at a hospital where such coinsurance, deductibles or fees may be eligible for reimbursement through awards, settlements or judgments arising from claims, suits or proceedings. In addition, nothing in this section shall affect a hospital's ability to initiate an action against an individual patient or such patient's estate where payment or reimbursement has been made, or likely is to be made, directly to the patient.

(P.A. 03-266, S. 3; P.A. 04-46, S. 1; 04-257, S. 88.)

History: P.A. 04-46 made technical changes and added Subdiv. (1) and (2) indicators in Subsec. (a), effective July 1, 2004; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 19a-673c - Debt collection report.

On or before March 1, 2004, and annually thereafter, each hospital shall file with the office a debt collection report that includes (1) whether the hospital uses a collection agent, as defined in section 19a-509b, to assist with debt collection, (2) the name of any collection agent used, (3) the hospital's processes and policies for assigning a debt to a collection agent and for compensating such collection agent for services rendered, and (4) the recovery rate on accounts assigned to collection agents, exclusive of Medicare accounts, in the most recent hospital fiscal year.

(P.A. 03-266, S. 4; P.A. 10-179, S. 121.)

History: P.A. 10-179 replaced “Office of Health Care Access” with “office”.



Section 19a-673d - Cessation of collection efforts upon debtor's eligibility for bed funds or other services.

If, at any point in the debt collection process, whether before or after the entry of judgment, a hospital, a consumer collection agency acting on behalf of the hospital, an attorney representing the hospital or any employee or agent of the hospital becomes aware that a debtor from whom the hospital is seeking payment for services rendered receives information that the debtor is eligible for hospital bed funds, free or reduced price hospital services, or any other program which would result in the elimination of liability for the debt or reduction in the amount of such liability, the hospital, collection agency, attorney, employee or agent shall promptly discontinue collection efforts and refer the collection file to the hospital for determination of such eligibility. The collection effort shall not resume until such determination is made.

(P.A. 03-266, S. 6.)



Section 19a-674 and 19a-675 - (Formerly Secs. 19a-170a and 19a-170b). Net revenue limit. Filings for partial or detailed budget review; hearings.

Sections 19a-674 and 19a-675 are repealed, effective July 1, 2002.

(P.A. 94-9, S. 27, 28, 41; P.A. 95-160, S. 58, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; P.A. 02-101, S. 20.)



Section 19a-676 - (Formerly Sec. 19a-170c). Compliance with authorized revenue limits.

On or before March thirty-first of each year, for the preceding fiscal year, each hospital shall submit to the office, in the form and manner prescribed by the office, the data specified in regulations adopted by the commissioner in accordance with chapter 54, the hospital's verification of net revenue required under section 19a-649 and any other data required by the office, including hospital budget system data for the hospital's twelve months' actual filing requirements.

(P.A. 94-9, S. 29, 41; 94-174, S. 11, 12; P.A. 95-160, S. 59, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; 96-238, S. 1, 2, 25; P.A. 05-151, S. 11; P.A. 06-64, S. 19; P.A. 12-170, S. 7.)

History: P.A. 94-9 effective April 1, 1994; P.A. 94-174 amended Subsecs. (a) and (b) to eliminate hospitals' compliance payments for hospital fiscal years 1993 and 1994 and for January 1, 1995, to September 1, 1995, and subsequent fiscal years if a hospital exceeds its authorized net revenue limit, the excess shall be deducted from its net revenue limit in the next fiscal year or may be deducted from the hospital's disproportionate share-emergency assistance payments, effective June 6, 1994; P.A. 95-160 amended Subsecs. (a) and (b) to allow the Department of Social Services, in consultation with the Office of Policy and Management, to determine whether compliance shall be (1) deducted from the subsequent year's net revenue limit, (2) paid into the general fund or (3) deducted from payments to the hospital's Medicaid account, (2) and (3) being new Subdivs., effective June 1, 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-238 added Subsec. (b) exemption to making payments on an equal quarterly basis commencing fiscal year October 1, 1995, effective July 1, 1996, and further amended section to eliminate all revenue-limit compliance requirements except for data submission, effective October 1, 1997; Sec. 19a-170c transferred to Sec. 19a-676 in 1997; P.A. 05-151 required hospitals to submit, by February twenty-eighth of each year, audit and other data, including the “twelve months' actual filing requirements” and authorized commissioner to extend the deadline for submission of such audit and other data, effective July 1, 2005; P.A. 06-64 changed submittal date from February twenty-eighth to March thirty-first, changed “audit” to “independent audit” and deleted provision allowing Office of Health Care Access to extend submittal deadline, effective July 1, 2006; P.A. 12-170 replaced provision requiring each hospital to submit an independent audit with provision requiring submission of the hospital's verification of net revenue.



Section 19a-676a - Termination of net revenue compliance payments.

Section 19a-676a is repealed, effective July 1, 2002.

(P.A. 97-2, S. 1, 8; P.A. 02-89, S. 90; 02-101, S. 20.)



Section 19a-677 - (Formerly Sec. 19a-170d). Computation of relative cost of hospitals.

Section 19a-677 is repealed, effective July 1, 2006.

(P.A. 94-9, S. 30, 41; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-678 - (Formerly Sec. 19a-170e). Inflation factor.

Section 19a-678 is repealed, effective July 1, 2002.

(P.A. 94-9, S. 31, 41; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 20.)



Section 19a-679 - (Formerly Sec. 19a-170f). Computation of equivalent discharges. Inpatient and outpatient gross revenues and units of service.

Section 19a-679 is repealed, effective July 1, 2006.

(P.A. 94-9, S. 33, 41; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-680 - (Formerly Sec. 19a-170g). Net revenue limit interim adjustment.

Section 19a-680 is repealed, effective July 1, 2002.

(P.A. 94-9, S. 32, 41; P.A. 02-101, S. 20.)



Section 19a-681 - Definitions. Filing of current pricemaster. Charges to be in accordance with detailed schedule of charges on file. Penalty.

(a) For purposes of this section: (1) “Detailed patient bill” means a patient billing statement that includes, in each line item, the hospital's current pricemaster code, a description of the charge and the billed amount; and (2) “pricemaster” means a detailed schedule of hospital charges.

(b) Each hospital shall file with the office its current pricemaster which shall include each charge in its detailed schedule of charges.

(c) Upon the request of the Department of Public Health or a patient, a hospital shall provide to the department or the patient a detailed patient bill. If the billing detail by line item on a detailed patient bill does not agree with the detailed schedule of charges on file with the office for the date of service specified on the bill, the hospital shall be subject to a civil penalty of five hundred dollars per occurrence payable to the state not later than fourteen days after the date of notification. The penalty shall be imposed in accordance with section 19a-653. The office may issue an order requiring such hospital, not later than fourteen days after the date of notification of an overcharge to a patient, to adjust the bill to be consistent with the detailed schedule of charges on file with the office for the date of service specified on the detailed patient bill.

(P.A. 95-160, S. 60, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; P.A. 05-151, S. 12; P.A. 08-14, S. 6; P.A. 10-179, S. 117; P.A. 13-234, S. 149.)

History: P.A. 95-160, S. 60 effective June 1, 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 05-151 amended Subsec. (a) by eliminating requirement that taxes be included in the price of each item listed on the pricemaster and requiring filing of current pricemaster which shall include a detailed schedule of charges and made technical changes in Subsec. (b), effective July 1, 2005; P.A. 08-14 amended Subsec. (b) by substituting 14 days for 10 business days and making technical changes, effective July 1, 2008; P.A. 10-179 amended Subsec. (b) by deleting “subsections (b) to (e), inclusive, of” re Sec. 19a-653; P.A. 13-234 added new Subsec. (a) re definitions of “detailed patient bill” and “pricemaster”, redesignated existing Subsec. (a) as Subsec. (b), and redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding provision requiring hospital to provide detailed patient bill upon request of department or a patient, substituting “detailed patient bill” for “patient bill” and making a technical change.



Section 19a-682 - Additional billing for services rendered from November 1, 1994, through June 1, 1995.

Section 19a-682 is repealed, effective July 1, 2005.

(P.A. 95-160, S. 61, 69; P.A. 96-139, S. 12, 13; 96-238, S. 3, 25; P.A. 05-151, S. 13.)



Section 19a-683 - Reconciliation account.

Section 19a-683 is repealed, effective July 1, 2011.

(P.A. 95-160, S. 62, 69; P.A. 96-139, S. 12, 13; P.A. 02-89, S. 44; P.A. 06-64, S. 20; P.A. 11-44, S. 178.)









Title 20 - Professional and Occupational Licensing, Certification, Title Protection and Registration. Examining Boards

Chapter 369 - Healing Arts

Section 20-1 - Healing arts defined.

The practice of the healing arts means the practice of medicine, chiropractic, podiatry, naturopathy and, except as used in chapters 384a and 388, the practice of optometry.

(1949 Rev., S. 4352; P.A. 80-484, S. 168, 176; P.A. 81-471, S. 4, 71; P.A. 94-202; P.A. 99-102, S. 1; P.A. 00-226, S. 10, 20.)

History: P.A. 80-484 substituted “means” for “shall be understood to be”; P.A. 81-471 added podiatry to professions included within the term “healing arts” as of July 1, 1981; P.A. 94-202 conditionally included optometry as a healing art; P.A. 99-102 deleted obsolete reference to osteopathy; P.A. 00-226 deleted reference to Secs. 19a-16a to 19a-16c, inclusive, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.

Cited. 15 CS 468.



Section 20-2 to 20-7 - Examining boards, generally.

Sections 20-2 to 20-7, inclusive, are repealed.

(1949, Rev., S. 4351, 4353–4356; 1949, S. 2186d; 1955, S. 2187d; 1957, P.A. 197; September, 1957, P.A. 11, S. 13; 1971, P.A. 870, S. 54; P.A. 73-616, S. 19; P.A. 75-268, S. 5.)



Section 20-7a - Billing for clinical laboratory services. Cost of diagnostic tests. Financial disclosures to patients. Billing practices re anatomic pathology services.

(a) Any practitioner of the healing arts who agrees with any clinical laboratory, either private or hospital, to make payments to such laboratory for individual tests or test series for patients shall disclose on the bills to patients or third party payors the name of such laboratory, the amount or amounts charged by such laboratory for individual tests or test series and the amount of his procurement or processing charge, if any, for each test or test series. Any person who violates the provisions of this section shall be fined not more than one hundred dollars.

(b) Each practitioner of the healing arts who recommends a test to aid in the diagnosis of a patient's physical condition shall, to the extent the practitioner is reasonably able, inform the patient of the approximate range of costs of such test.

(c) Each practitioner of the healing arts who (1) has an ownership or investment interest in an entity that provides diagnostic or therapeutic services, or (2) receives compensation or remuneration for referral of patients to an entity that provides diagnostic or therapeutic services shall disclose such interest to any patient prior to referring such patient to such entity for diagnostic or therapeutic services and provide reasonable referral alternatives. Such information shall be verbally disclosed to each patient or shall be posted in a conspicuous place visible to patients in the practitioner's office. The posted information shall list the therapeutic and diagnostic services in which the practitioner has an ownership or investment interest and therapeutic and diagnostic services from which the practitioner receives compensation or remuneration for referrals and state that alternate referrals will be made upon request. Therapeutic services include physical therapy, radiation therapy, intravenous therapy and rehabilitation services including physical therapy, occupational therapy or speech and language pathology, or any combination of such therapeutic services. This subsection shall not apply to in-office ancillary services. As used in this subsection, “ownership or investment interest” does not include ownership of investment securities that are purchased by the practitioner on terms available to the general public and are publicly traded; and “entity that provides diagnostic or therapeutic services” includes services provided by an entity that is within a hospital but is not owned by the hospital. Violation of this subsection constitutes conduct subject to disciplinary action under subdivision (6) of subsection (a) of section 19a-17.

(d) No person or entity, other than a physician licensed under chapter 370, a clinical laboratory, as defined in section 19a-30, or a referring clinical laboratory, shall directly or indirectly charge, bill or otherwise solicit payment for the provision of anatomic pathology services, unless such services were personally rendered by or under the direct supervision of such physician, clinical laboratory or referring laboratory in accordance with section 353 of the Public Health Service Act, (42 USC 263a). A clinical laboratory or referring laboratory may only solicit payment for anatomic pathology services from the patient, a hospital, the responsible insurer of a third party payor, or a governmental agency or such agency's public or private agent that is acting on behalf of the recipient of such services. Nothing in this subsection shall be construed to prohibit a clinical laboratory from billing a referring clinical laboratory when specimens are transferred between such laboratories for histologic or cytologic processing or consultation. No patient or other third party payor, as described in this subsection, shall be required to reimburse any provider for charges or claims submitted in violation of this section. For purposes of this subsection, (1) “referring clinical laboratory” means a clinical laboratory that refers a patient specimen for consultation or anatomic pathology services, excluding the laboratory of a physician's office or group practice that takes a patient specimen and does not perform the professional diagnostic component of the anatomic pathology services involved, and (2) “anatomic pathology services” means the gross and microscopic examination and histologic or cytologic processing of human specimens, including histopathology or surgical pathology, cytopathology, hematology, subcellular pathology or molecular pathology or blood banking service performed by a pathologist.

(P.A. 73-159; P.A. 91-168; P.A. 92-24; P.A. 05-272, S. 18; P.A. 06-196, S. 246; P.A. 09-232, S. 72; P.A. 10-18, S. 19.)

History: P.A. 91-168 added a new Subsec. (b) to require practitioners to inform patients regarding the costs of diagnostic tests ordered, and added a new Subsec. (c) to require practitioners to make disclosures of financial interests in diagnostic imaging equipment to patients; P.A. 92-24 amended Subsec. (c) to change disclosure requirements from diagnostic imaging equipment to diagnostic or therapeutic services or compensation or remuneration for referrals of such services, to explain verbal and posted disclosure requirements, to add definition of entity which provides diagnostic or therapeutic services, and to make violation of Subsec. subject to disciplinary action; P.A. 05-272 amended Subsec. (c) by making technical changes and replacing “speech pathology” with “speech and language pathology”; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 09-232 added Subsec. (d) re billing practices for anatomic pathology services, effective July 1, 2009; P.A. 10-18 made a technical change in Subsec. (d).



Section 20-7b - Definitions.

For purposes of sections 20-7b to 20-7e, inclusive:

(a) “Patient” means a natural person who has received health care services from a provider for treatment of a medical condition, or a person he designates in writing as his representative; and

(b) “Provider” means any person or organization that furnishes health care services and is licensed or certified to furnish such services pursuant to chapters 370 to 373, inclusive, 375 to 384a, inclusive, 388, 398 and 399 or is licensed or certified pursuant to chapter 368d.

(P.A. 83-413, S. 1; P.A. 86-43, S. 1; P.A. 91-137, S. 1; P.A. 92-78, S. 1, 3; P.A. 93-316, S. 2; P.A. 94-174, S. 5, 12.)

History: P.A. 86-43 included chapter 381 in the chapters cited in Subsec. (b); P.A. 91-137 redefined “provider” to include institutions licensed pursuant to chapter 368v; P.A. 92-78 amended Subsec. (b) to delete changes enacted by public act 91-137; P.A. 93-316 redefined “provider” to include organizations and reference to licensure or certification pursuant to chapter 368d; P.A. 94-174 amended Subsec. (b) to add references to providers who are certified and chapters 383 to 384a, 388, 398 and 399, effective June 6, 1994.



Section 20-7c - Access to medical records. Notification to patient of certain test results. Authority of provider to withhold information.

(a) For purposes of this section, “clinical laboratory” has the same meaning as provided in section 19a-30. “Clinical laboratory” does not include any state laboratory established by the Department of Public Health pursuant to section 19a-26 or 19a-29.

(b) Except as provided for in subsection (e) of this section, a provider shall (1) supply to a patient upon request complete and current information possessed by that provider concerning any diagnosis, treatment and prognosis of the patient, and (2) notify a patient of any test results in the provider's possession or requested by the provider for the purposes of diagnosis, treatment or prognosis of such patient. In addition, upon the request of a patient or a provider who orders medical tests on behalf of a patient, a clinical laboratory shall provide medical test results relating to the patient to (A) the patient, or (B) any other provider who is treating the patient for the purposes of diagnosis, treatment or prognosis of such patient.

(c) A provider, who requests that his or her patient submit to repeated medical testing at regular intervals, over a specified period of time, for purposes of ascertaining a diagnosis, prognosis or recommended course of treatment for such patient, may issue a single authorization that allows the entity that conducts such medical testing, including, but not limited to, a clinical laboratory, to directly communicate the results of such testing to the patient for the period of time that such testing is requested by the provider.

(d) Upon a written request of a patient, a patient's attorney or authorized representative, or pursuant to a written authorization, a provider, except as provided in section 4-194, shall furnish to the person making such request a copy of the patient's health record, including but not limited to, bills, x-rays and copies of laboratory reports, contact lens specifications based on examinations and final contact lens fittings given within the preceding three months or such longer period of time as determined by the provider but no longer than six months, records of prescriptions and other technical information used in assessing the patient's health condition. No provider shall refuse to return to a patient original records or copies of records that the patient has brought to the provider from another provider. When returning records to a patient, a provider may retain copies of such records for the provider's file, provided such provider does not charge the patient for the costs incurred in copying such records. No provider shall charge more than sixty-five cents per page, including any research fees, handling fees or related costs, and the cost of first class postage, if applicable, for furnishing a health record pursuant to this subsection, except such provider may charge a patient the amount necessary to cover the cost of materials for furnishing a copy of an x-ray, provided no such charge shall be made for furnishing a health record or part thereof to a patient, a patient's attorney or authorized representative if the record or part thereof is necessary for the purpose of supporting a claim or appeal under any provision of the Social Security Act or a claim or appeal for veterans' benefits under any provision of Title 38 of the United States Code or chapter 506 and the request is accompanied by documentation of the claim or appeal. A provider shall furnish a health record requested pursuant to this section within thirty days of the request. No health care provider, who has purchased or assumed the practice of a provider who is retiring or deceased, may refuse to return original records or copied records to a patient who decides not to seek care from the successor provider. When returning records to a patient who has decided not to seek care from a successor provider, such provider may not charge a patient for costs incurred in copying the records of the retired or deceased provider.

(e) If a provider reasonably determines that the information is detrimental to the physical or mental health of the patient, or is likely to cause the patient to harm himself, herself or another, the provider may withhold the information from the patient. The information may be supplied to an appropriate third party or to another provider who may release the information to the patient. If disclosure of information is refused by a provider under this subsection, any person aggrieved thereby may, within thirty days of such refusal, petition the superior court for the judicial district in which such person resides for an order requiring the provider to disclose the information. Such a proceeding shall be privileged with respect to assignment for trial. The court, after hearing and an in camera review of the information in question, shall issue the order requested unless it determines that such disclosure would be detrimental to the physical or mental health of the person or is likely to cause the person to harm himself, herself or another.

(f) The provisions of this section shall not apply to any information relative to any psychiatric or psychological problems or conditions.

(g) In the event that a provider abandons his or her practice, the Commissioner of Public Health may appoint a licensed health care provider to be the keeper of the records, who shall be responsible for disbursing the original records to the provider's patients, upon the request of any such patient.

(h) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 83-413, S. 2; P.A. 86-43, S. 2; P.A. 91-137, S. 2; P.A. 93-316, S. 3; P.A. 94-158, S. 2; P.A. 95-100; June Sp. Sess. P.A. 99-2, S. 44; P.A. 04-165, S. 1; P.A. 08-184, S. 32; P.A. 10-117, S. 5; P.A. 11-76, S. 1; 11-242, S. 79; P.A. 14-231, S. 58; P.A. 16-109, S. 2.)

History: P.A. 86-43 amended Subsec. (b) to limit the cost to the patient for a copy of a health record; P.A. 91-137 amended Subsec. (b) to provide that no charge be made for furnishing a health record to a patient for the purpose of supporting a claim under the Social Security Act and to require that a requested record be furnished within 30 days of the request; P.A. 93-316 amended Subsec. (b) by requiring provider to furnish copy of patient's health record upon written request of patient's attorney or authorized representative or upon written authorization, added “bills” as part of record and increased maximum charge per page from $0.25 to $0.45 per page, provided provider may charge cost necessary for furnishing copy of x-ray; P.A. 94-158 amended Subsec. (b) to specify that the maximum per page charge allowed for furnishing a health record includes any research fees, handling fees or related costs; P.A. 95-100 amended Subsec. (b) to add the provision on contact lenses and to limit access to prescriptions to “records of” prescriptions; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re notification of certain test results; P.A. 04-165 defined “provider” in new Subsec. (a), redesignated existing Subsecs. (a) to (d) as new Subsecs. (b) to (e), respectively, amended new Subsec. (b) to make a technical change and, in Subdiv. (2), to delete provision re indication of need for further treatment or diagnosis and add requirement of notification to patient of test results requested by provider, deleted reference to Sec. 20-7b in new Subsec. (d) and made technical changes for purposes of gender neutrality; P.A. 08-184 amended Subsec. (c) by substituting “sixty-five” for “forty-five” cents re maximum per page fee that provider may charge for providing health record copies on patient's behalf; P.A. 10-117 amended Subsec. (c) by prohibiting provider from refusing to return original records or copies of records that patient brought from another provider, by prohibiting provider who purchased or assumed practice from refusing to return original records or copies of records when patient decides not to seek care from such provider and by permitting such providers to retain copies of such records provided patient is not charged for copying costs and added Subsec. (f) re appointment of licensed health care provider to be keeper of records for provider who has abandoned his or her practice; P.A. 11-76 amended Subsec. (a) by replacing definition of “provider” with definition of “clinical laboratory”, amended Subsec. (b) by adding provision re clinical laboratory's ability to share medical test results with patient's treating providers and by making technical changes, added new Subsec. (c) re provider's ability to authorize entity that conducts repeated medical testing of a patient to directly communicate results of such testing to the patient, redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g), amended Subsec. (e) by making technical changes and added Subsec. (h) re regulations; P.A. 11-242 made identical changes as P.A. 11-76; P.A. 14-231 amended Subsec. (b) by adding Subpara. (A) re the patient and designating existing provision re provider treating the patient as Subpara. (B); P.A. 16-109 amended Subsec. (d) to add provision re prohibition on charge for health records furnished for purpose of supporting claim or appeal for veterans' benefits, effective June 3, 2016.

See Sec. 19a-490b re access to health records maintained by health care institution.



Section 20-7d - Release of patient's medical records to another provider.

A copy of the patient's health record, including but not limited to, x-rays and copies of laboratory reports, prescriptions and other technical information used in assessing the patient's condition shall be furnished to another provider upon the written request of the patient. The written request shall specify the name of the provider to whom the health record is to be furnished. The patient shall be responsible for the reasonable costs of furnishing the information.

(P.A. 83-413, S. 3.)



Section 20-7e - Medical records maintained by agencies.

The provisions of sections 20-7b to 20-7d, inclusive, shall not apply to medical records maintained by any agency as defined in section 4-190.

(P.A. 83-413, S. 4.)



Section 20-7f - *(See end of section for amended version and effective date.) Unfair billing practices.

(a) For purposes of this section:

(1) “Request payment” includes, but is not limited to, submitting a bill for services not actually owed or submitting for such services an invoice or other communication detailing the cost of the services that is not clearly marked with the phrase “This is not a bill”.

(2) “Health care provider” means a person licensed to provide health care services under chapters 370 to 373, inclusive, chapters 375 to 383b, inclusive, chapters 384a to 384c, inclusive, or chapter 400j.

(3) “Enrollee” means a person who has contracted for or who participates in a managed care plan for himself or his eligible dependents.

(4) “Managed care organization” means an insurer, health care center, hospital service corporation, medical service corporation or other organization delivering, issuing for delivery, renewing or amending any individual or group health managed care plan in this state.

(5) “Copayment or deductible” means the portion of a charge for services covered by a managed care plan that, under the plan’s terms, it is the obligation of the enrollee to pay.

(b) It shall be an unfair trade practice in violation of chapter 735a for any health care provider to request payment from an enrollee, other than a copayment or deductible, for medical services covered under a managed care plan.

(c) It shall be an unfair trade practice in violation of chapter 735a for any health care provider to report to a credit reporting agency an enrollee’s failure to pay a bill for medical services when a managed care organization has primary responsibility for payment of such services.

(P.A. 98-163, S. 1; P.A. 15-118, S. 26.)

*Note: On and after July 1, 2016, this section, as amended by section 11 of public act 15-146, is to read as follows:

“Sec. 20-7f. Unfair billing practices. (a) For purposes of this section:

(1) “Request payment” includes, but is not limited to, submitting a bill for services not actually owed or submitting for such services an invoice or other communication detailing the cost of the services that is not clearly marked with the phrase “This is not a bill”.

(2) “Health care provider” means a person licensed to provide health care services under chapters 370 to 373, inclusive, chapters 375 to 383b, inclusive, chapters 384a to 384c, inclusive, or chapter 400j.

(3) “Enrollee” means a person who has contracted for or who participates in a health care plan for such enrollee or such enrollee’s eligible dependents.

(4) “Coinsurance, copayment, deductible or other out-of-pocket expense” means the portion of a charge for services covered by a health care plan that, under the plan’s terms, it is the obligation of the enrollee to pay.

(5) “Health care plan” has the same meaning as provided in subsection (a) of section 38a-477aa.

(6) “Health carrier” has the same meaning as provided in subsection (a) of section 38a-477aa.

(7) “Emergency services” has the same meaning as provided in subsection (a) of section 38a-477aa.

(b) It shall be an unfair trade practice in violation of chapter 735a for any health care provider to request payment from an enrollee, other than a coinsurance, copayment, deductible or other out-of-pocket expense, for (1) health care services or a facility fee, as defined in section 19a-508c, covered under a health care plan, (2) emergency services covered under a health care plan and rendered by an out-of-network health care provider, or (3) a surprise bill, as defined in section 38a-477aa.

(c) It shall be an unfair trade practice in violation of chapter 735a for any health care provider to report to a credit reporting agency an enrollee’s failure to pay a bill for the services, facility fee or surprise bill as set forth in subsection (b) of this section, when a health carrier has primary responsibility for payment of such services, fees or bills.”

(P.A. 98-163, S. 1; P.A. 15-118, S. 26; 15-146, S. 11.)

History: (Revisor’s note: In 2003, a reference in Subsec. (a)(2) to “chapters 370 to 373, inclusive” was erroneously changed editorially by the Revisors to “this chapter, chapters 371 to 373, inclusive”; in 2013, the Revisors restored the original reference in Subsec. (a)(2) to “chapters 370 to 373, inclusive”, as enacted in P.A. 98-163, S. 1, in order to correct their 2003 editorial error); P.A. 15-118 made a technical change in Subsec. (a)(4); P.A. 15-146 amended Subsec. (a) by deleting definition of “managed care organization”, changing “copayment or deductible” to “coinsurance, copayment, deductible or other out-of-pocket expense” and adding definitions of “health care plan”, “health carrier” and “emergency services”, amended Subsec. (b) by adding as unfair trade practice a health care provider request for payment by enrollee of facility fee covered under health care plan, emergency services covered under health care plan and rendered by out-of-network health care provider or surprise bill, amended Subsec. (c) by adding as unfair trade practice the reporting by health care provider of enrollee to credit reporting agency for failure to pay facility fee or surprise bill for which health carrier has primary responsibility for payment, and made technical and conforming changes, effective July 1, 2016.



Section 20-7g - Billing practices re diagnostic imaging services.

(a) A practitioner of the healing arts, as defined in section 20-1, shall not charge, bill or otherwise solicit payment from any patient, client, customer or responsible third-party payor for performance of the technical component of computerized axial tomography, positron emission tomography or magnetic resonance imaging diagnostic imaging services if such services were not actually rendered by such practitioner of the healing arts or a person under his or her direct supervision. For purposes of this section, “responsible third-party payor” means any person or entity who is responsible for payment of computerized axial tomography, positron emission tomography or magnetic resonance imaging diagnostic imaging services provided to a patient.

(b) Radiological facilities or imaging centers performing the technical component of computerized axial tomography, positron emission tomography or magnetic resonance imaging diagnostic imaging services shall directly bill either the patient or the responsible third-party payor for such services. Radiological facilities or imaging centers shall not bill a practitioner of the healing arts who requests such services.

(P.A. 09-206, S. 3.)



Section 20-7h - Disclosure re services provided based on letter of protection and cost of providing opinion letter.

Any physician licensed under chapter 370, advanced practice registered nurse licensed under chapter 378 and any physical therapist licensed under chapter 376 shall, during the consultation period with a patient who has suffered a personal injury and prior to any treatment of such patient, disclose to such patient in writing: (1) Whether such physician, advanced practice registered nurse or physical therapist would provide services to such patient on the basis of a letter of protection issued by an attorney representing the patient in a personal injury action, which letter promises that any bill for services rendered by such physician, advanced practice registered nurse or physical therapist to such patient will be paid from the proceeds of any recovery the patient receives from a settlement or judgment in such action or, if there is no recovery or the recovery is insufficient to pay such bill, that such bill will be paid by such patient; and (2) the estimated cost of providing to the patient or an attorney representing the patient in a personal injury action an opinion letter concerning the cause of the personal injury and the diagnosis, treatment and prognosis of the patient, including a disability rating.

(P.A. 12-14, S. 1; P.A. 16-39, S. 24.)

History: P.A. 16-39 added references to advanced practice registered nurse.






Chapter 370 - Medicine and Surgery

Section 20-8 - Connecticut Homeopathic Medical Examining Board.

Section 20-8 is repealed, effective October 1, 2013.

(1949 Rev., S. 4365; P.A. 76-276, S. 13, 22; P.A. 77-614, S. 347, 610; P.A. 78-303, S. 133, 136; P.A. 80-484, S. 16, 174, 176; P.A. 87-156; June Sp. Sess. P.A. 91-12, S. 13, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 2, 24; P.A. 13-208, S. 79.)



Section 20-8a - Connecticut Medical Examining Board. Medical hearing panels.

(a) There shall be within the Department of Public Health a Connecticut Medical Examining Board.

(1) Said board shall consist of twenty-one members, thirteen of whom are physicians, one of whom is a physician assistant and seven of whom are public members, all of whom are appointed by the Governor, subject to the provisions of section 4-1a, as follows: Three physicians of any specialty; three physicians who are specialists in internal medicine; one physician who is a psychiatrist; one physician who is a surgeon; one physician who is an obstetrician-gynecologist; one physician who is a pediatrician; one physician who is an emergency medical physician; one physician who is a supervising physician for one or more physician assistants; one physician who is a graduate of a medical education program accredited by the American Osteopathic Association; one physician assistant licensed pursuant to section 20-12b; and seven public members.

(2) No professional member of said board shall be an elected or appointed officer of a professional society or association relating to such member's profession at the time of appointment to the board or have been such an officer during the year immediately preceding appointment or serve for more than two consecutive terms. Professional members shall be practitioners in good professional standing and residents of this state.

(b) All vacancies shall be filled by the Governor in the same manner as the original appointment. On and after October 1, 2012, successors and appointments to fill a vacancy shall fulfill the same qualifications as the member succeeded or replaced. In addition to the requirements in section 19a-8, no person whose spouse, parent, brother, sister, child or spouse of a child is a physician, as defined in section 20-13a, or a physician assistant, as defined in section 20-12a, shall be appointed as a public member.

(c) The Commissioner of Public Health shall establish a list of persons who may serve as members of medical hearing panels established pursuant to subsection (g) of this section. Persons appointed to the list shall serve as members of the medical hearing panels and provide the same services as members of the Connecticut Medical Examining Board. Members from the list serving on such panels shall not be voting members of the Connecticut Medical Examining Board.

(1) The list shall consist of twenty-four members appointed by the commissioner, at least eight of whom shall be physicians, as defined in section 20-13a, with at least one of such physicians being a graduate of a medical education program accredited by the American Osteopathic Association, at least one of whom shall be a physician assistant licensed pursuant to section 20-12b, and nine of whom shall be members of the public.

(2) On and after October 1, 2012, the list shall consist of thirty-six members appointed by the commissioner, twenty-three of whom shall be physicians, as defined in section 20-13a, with at least two physicians who shall be specialists in internal medicine; one physician who shall be a psychiatrist; one physician who shall be a psychiatrist specializing in addiction medicine; one physician who shall be an obstetrician-gynecologist; one physician who shall be a pediatrician; one physician who shall be an emergency medicine physician; one physician who shall be a surgeon; one physician who shall be an anesthesiologist; and one physician who shall be a graduate of a medical education program accredited by the American Osteopathic Association; one who shall be a physician assistant licensed pursuant to section 20-12b; and twelve who shall be members of the public.

(3) No professional member of the list shall be an elected or appointed officer of a professional society or association relating to such member's profession at the time of appointment to the list or have been such an officer during the year immediately preceding such appointment to the list. A licensed professional appointed to the list shall be a practitioner in good professional standing and a resident of this state. All vacancies shall be filled by the commissioner. On and after October 1, 2012, successors and professional members appointed to fill a vacancy on the list shall possess the same qualifications as those required of the member succeeded or replaced. No person whose spouse, parent, brother, sister, child or spouse of a child is a physician, as defined in section 20-13a, or a physician assistant, as defined in section 20-12a, shall be appointed to the list as a member of the public. Each person appointed to the list shall serve without compensation at the pleasure of the commissioner. Each medical hearing panel shall consist of three members, one of whom shall be a member of the Connecticut Medical Examining Board, one of whom shall be a physician or physician assistant, as appropriate, and one of whom shall be a public member. The physician and public member may be a member of the board or a member from the list established pursuant to this subsection.

(d) The office of the board shall be in Hartford, in facilities to be provided by the department.

(e) The board shall adopt and may amend a seal.

(f) The Governor shall appoint a chairperson from among the board members. Said board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners, and (3) impose sanctions where appropriate.

(g) The board shall refer all statements of charges filed with the board by the department pursuant to section 20-13e to a medical hearing panel within sixty days of the receipt of charges. The time period may be extended for good cause by the board in a duly recorded vote. The panel shall conduct a hearing in accordance with the provisions of chapter 54 and the regulations adopted by the Commissioner of Public Health concerning contested cases, except that the panel shall file a proposed final decision with the board not later than one hundred twenty days after the receipt of the issuance of the notice of hearing by the board. The time period for filing such proposed final decision with the board may be extended for good cause by the board in a duly recorded vote.

(h) The board shall review the panel's proposed final decision in accordance with the provisions of section 4-179, and adopt, modify or remand said decision for further review or for the taking of additional evidence. The board shall act on the proposed final decision within ninety days of the filing of said decision by the panel. This time period may be extended by the board for good cause in a duly recorded vote.

(i) Except in a case in which a license has been summarily suspended, pursuant to subsection (c) of section 19a-17 or subsection (c) of section 4-182, all three panel members shall be present to hear any evidence and vote on a proposed final decision. The chairperson of the Medical Examining Board may exempt a member from a meeting of the panel if the chairperson finds that good cause exists for such an exemption. Such an exemption may be granted orally but shall be reduced to writing and included as part of the record of the panel within two business days of the granting of the exemption or the opening of the record and shall state the reason for the exemption. Such exemption shall be granted to a member no more than once during any contested case and shall not be granted for a meeting at which the panel is acting on a proposed final decision on a statement of charges. The board may appoint a member to the panel to replace any member who resigns or otherwise fails to continue to serve on the panel. Such replacement member shall review the record prior to the next hearing.

(j) A determination of good cause shall not be reviewable and shall not constitute a basis for appeal of the decision of the board pursuant to section 4-183.

(P.A. 76-276, S. 10, 22; P.A. 77-614, S. 348, 610; P.A. 80-484, S. 10, 176; P.A. 81-471, S. 5, 71; P.A. 90-211, S. 1, 23; P.A. 91-105, S. 1, 4; June Sp. Sess. P.A. 91-12, S. 14, 55; P.A. 93-381, S. 9, 39; P.A. 95-71, S. 1; 95-257, S. 12, 21, 58; P.A. 98-143, S. 3, 24; P.A. 99-102, S. 4; P.A. 00-205, S. 1; P.A. 05-275, S. 18, 19; P.A. 06-195, S. 33; P.A. 07-119, S. 1; 07-252, S. 22; P.A. 12-62, S. 1; P.A. 16-185, S. 8.)

History: P.A. 77-614 placed board within the department of health services, reduced physician members from 5 to 4 and increased public members from 2 to 3, deleting requirement that public members not be connected with medicine and that one be an attorney in Subsec. (a), updated Subsecs. (b) and (c) to make provisions generally applicable to revised membership rather than to initial appointments, deleted former Subsec. (d) which required 5-member quorum for conducting business, relettering remaining Subsecs. accordingly, and deleted provision in former Subsec. (e) re appointment of executive director and provision of necessary technical and clerical assistance by department, effective January 1, 1979; P.A. 80-484 made all appointments by governor, deleting Subsec. (b) re appointments by State Medical Society and relettering remaining Subsecs. accordingly, added provisions requiring that appointees not be officers of professional society or association currently or within one year preceding appointment and that they be practitioners in good standing and residents and added Subsec. (e) re chairperson, meetings, compensation, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; P.A. 90-211 increased the membership by adding a supervising physician, a physician assistant and a fourth public member; P.A. 91-105 amended Subsec. (a) to require the legislature's approval of medical examining board appointees, amended Subsec. (b) to prohibit relatives of physicians from serving as public members of the board, added a new Subsec. (f) to create a 3-member medical hearing panel from the board's membership to hear charges filed with the department against physicians and to issue proposed final decisions, added new Subsec. (g) to require the medical examining board to review the panel's proposed final decision, added a new Subsec. (h) to provide exemptions for panel members concerning their presence at hearings, added a new Subsec. (i) concerning a determination of good cause and made technical changes; June Sp. Sess. P.A. 91-12 in Subsec. (e) eliminated expense reimbursement for board members; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-71 added a new Subsec. (c) establishing a list of hearing panel members, relettered the remaining Subsecs., amended Subsec. (g) to allow extension of the time period and allow the public member to be from the board or the list, and amended Subsec. (i) to allow replacement appointments; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision in Subsec. (f), effective July 1, 1998; P.A. 99-102 increased from 12 to 15 the examining board membership in Subsec. (a) by adding a physician practicing in this state, an osteopathic physician and a public member, amended Subsec. (c) to require at least one hearing panel physician to be an osteopathic physician and made technical changes in Subsecs. (a), (b), (c) and (f); P.A. 00-205 amended Subsec. (c) by increasing the list number from 16 to 18, adding one licensed physician assistant and one public member; P.A. 05-275 amended Subsec. (c) by increasing the number of persons who may serve as members of medical hearing panels from 18 to 24, requiring “at least” 8, rather than 8, of such persons to be physicians and “at least” one, rather than one, to be a physician assistant, requiring each medical hearing panel to consist of 3 members, one of whom shall be a physician or physician assistant, as appropriate, and one of whom shall be a member of the Connecticut Medical Examining Board, and adding provision re public member may be member of board or from list, and amended Subsec. (g) by removing language re composition of medical hearing panels and making technical changes, effective July 13, 2005; P.A. 06-195 amended Subsec. (c) by allowing both physician member and public member of medical hearing panel to be selected from membership of Connecticut Medical Examining Board or from list established by Commissioner of Public Health and making conforming changes, effective June 7, 2006; P.A. 07-119 deleted reference to registration as supervising physician, effective July 1, 2007; P.A. 07-252 made a technical change in Subsec. (c); P.A. 12-62 amended Subsec. (a) by designating existing provision re board membership as Subdiv. (1), designating existing provision re requirements for professional members as Subdiv. (3) and adding Subdiv. (2) re board membership on and after October 1, 2012, amended Subsec. (b) by adding “On and after October 1, 2012,” re successors and vacancy appointments and amended Subsec. (c) by designating existing provision re list of persons who may serve as members of medical hearing panels as Subdiv. (1), designating existing provision re requirements for professional members as Subdiv. (3), adding Subdiv. (2) re list on and after October 1, 2012, and making technical changes, effective May 31, 2012; P.A. 16-185 amended Subsec. (a) by deleting former Subdiv. (1) re membership prior to October 1, 2012, redesignating existing Subdivs. (2) and (3) as Subdivs. (1) and (2), replacing reference to Sec. 4-9a with reference to Sec. 4-1a in redesignated Subdiv. (1) and making technical changes, and amended Subsec. (b) by replacing reference to Sec. 4-7 with “same manner as the original appointment” and deleting reference to Sec. 4-9a, effective June 7, 2016.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.

Cited. 207 C. 346; 208 C. 492; 220 C. 86; 228 C. 651.

Cited. 40 CS 188.



Section 20-9 - Who may practice medicine or surgery.

(a) No person shall, for compensation, gain or reward, received or expected, diagnose, treat, operate for or prescribe for any injury, deformity, ailment or disease, actual or imaginary, of another person, nor practice surgery, until he has obtained such a license as provided in section 20-10, and then only in the kind or branch of practice stated in such license.

(b) The provisions of this chapter shall not apply to:

(1) Dentists while practicing dentistry only;

(2) Any person in the employ of the United States government while acting in the scope of his employment;

(3) Any person who furnishes medical or surgical assistance in cases of sudden emergency;

(4) Any person residing out of this state who is employed to come into this state to render temporary assistance to or consult with any physician or surgeon who has been licensed in conformity with the provisions of this chapter;

(5) Any physician or surgeon residing out of this state who holds a current license in good standing in another state and who is employed to come into this state to treat, operate or prescribe for any injury, deformity, ailment or disease from which the person who employed such physician, or the person on behalf of whom such physician is employed, is suffering at the time when such nonresident physician or surgeon is so employed, provided such physician or surgeon may practice in this state without a Connecticut license for a period not to exceed thirty consecutive days;

(6) Any person rendering service as (A) an advanced practice registered nurse if such service is rendered in accordance with section 20-87a, or (B) an advanced practice registered nurse maintaining classification from the American Association of Nurse Anesthetists if such service is under the direction of a licensed physician;

(7) Any nurse-midwife practicing nurse-midwifery in accordance with the provisions of chapter 377;

(8) Any podiatrist licensed in accordance with the provisions of chapter 375;

(9) Any Christian Science practitioner who does not use or prescribe in his practice any drugs, poisons, medicines, chemicals, nostrums or surgery;

(10) Any person licensed to practice any of the healing arts named in section 20-1, who does not use or prescribe in his practice any drugs, medicines, poisons, chemicals, nostrums or surgery;

(11) Any graduate of any school or institution giving instruction in the healing arts who has been issued a permit in accordance with subsection (a) of section 20-11a and who is serving as an intern, resident or medical officer candidate in a hospital;

(12) Any student participating in a clinical clerkship program who has the qualifications specified in subsection (b) of section 20-11a;

(13) Any person, otherwise qualified to practice medicine in this state except that he is a graduate of a medical school located outside of the United States or the Dominion of Canada which school is recognized by the American Medical Association or the World Health Organization, to whom the Connecticut Medical Examining Board, subject to such regulations as the Commissioner of Public Health, with advice and assistance from the board, prescribes, has issued a permit to serve as an intern or resident in a hospital in this state for the purpose of extending his education;

(14) Any person rendering service as a physician assistant licensed pursuant to section 20-12b, a registered nurse, a licensed practical nurse or a paramedic, as defined in subdivision (15) of section 19a-175, acting within the scope of regulations adopted pursuant to section 19a-179, if such service is rendered under the supervision, control and responsibility of a licensed physician;

(15) Any student enrolled in an accredited physician assistant program or paramedic program approved in accordance with regulations adopted pursuant to section 19a-179, who is performing such work as is incidental to his course of study;

(16) Any person who, on June 1, 1993, has worked continuously in this state since 1979 performing diagnostic radiology services and who, as of October 31, 1997, continued to render such services under the supervision, control and responsibility of a licensed physician solely within the setting where such person was employed on June 1, 1993;

(17) Any person practicing athletic training, as defined in section 20-65f;

(18) When deemed by the Connecticut Medical Examining Board to be in the public's interest, based on such considerations as academic attainments, specialty board certification and years of experience, to a foreign physician or surgeon whose professional activities shall be confined within the confines of a recognized medical school;

(19) Any technician engaging in tattooing in accordance with the provisions of section 20-266o or 20-266p and any regulations adopted thereunder;

(20) Any person practicing perfusion, as defined in section 20-162aa;

(21) Any foreign physician or surgeon (A) participating in supervised clinical training under the direct supervision and control of a physician or surgeon licensed in accordance with the provisions of this chapter, and (B) whose professional activities are confined to a licensed hospital that has a residency program accredited by the Accreditation Council for Graduate Medical Education or that is a primary affiliated teaching hospital of a medical school accredited by the Liaison Committee on Medical Education. Such hospital shall verify that the foreign physician or surgeon holds a current valid license in another country; or

(22) Any person practicing as a nuclear medicine technologist, as defined in section 20-74uu, while performing under the supervision and direction of a physician licensed in accordance with the provisions of this chapter.

(c) This section shall not authorize anyone to practice optometry, as defined in chapter 380, or to practice dentistry, as defined in chapter 379, or dental hygiene, as defined in chapter 379a.

(d) The provisions of subsection (a) of this section shall apply to any individual whose practice of medicine includes any ongoing, regular or contractual arrangement whereby, regardless of residency in this or any other state, he provides, through electronic communications or interstate commerce, diagnostic or treatment services, including primary diagnosis of pathology specimens, slides or images, to any person located in this state. In the case of electronic transmissions of radiographic images, licensure shall be required for an out-of-state physician who provides, through an ongoing, regular or contractual arrangement, official written reports of diagnostic evaluations of such images to physicians or patients in this state. The provisions of subsection (a) of this section shall not apply to a nonresident physician who, while located outside this state, consults (A) on an irregular basis with a physician licensed by section 20-10 who is located in this state or (B) with a medical school within this state for educational or medical training purposes. Notwithstanding the provisions of this subsection, the provisions of subsection (a) of this section shall not apply to any individual who regularly provides the types of services described in this subsection pursuant to any agreement or arrangement with a short-term acute care general hospital, licensed by the Department of Public Health, provided such agreement or arrangement was entered into prior to February 1, 1996, and is in effect as of October 1, 1996.

(e) On and after October 1, 1999, any person licensed as an osteopathic physician or osteopath pursuant to chapter 371 shall be deemed licensed as a physician and surgeon pursuant to this chapter.

(1949 Rev., S. 4363; 1949, 1951, S. 2191d; 1959, P.A. 393, S. 1; 1971, P.A. 717; 1972, P.A. 80, S. 1; P.A. 75-39, S. 1; P.A. 77-519, S. 4, 6; 77-614, S. 349, 610; P.A. 84-546, S. 157, 173; P.A. 86-20; 86-403, S. 130, 132; P.A. 88-362, S. 1; P.A. 89-389, S. 4, 22; P.A. 90-211, S. 2, 23; P.A. 93-296, S. 7, 10; 93-381, S. 9, 39; P.A. 94-105, S. 2, 4; P.A. 95-98; 95-257, S. 12, 21, 58; P.A. 96-148; P.A. 97-311, S. 17; P.A. 98-43, S. 3; P.A. 98-166, S. 5, 9; June Sp. Sess. P.A. 98-1, S. 18, 121; P.A. 99-102, S. 2; 99-168, S. 5; P.A. 00-47, S. 2; 00-226, S. 11, 20; P.A. 03-252, S. 8; P.A. 05-280, S. 76, 77; P.A. 10-117, S. 61; P.A. 13-208, S. 67; 13-234, S. 138; P.A. 14-12, S. 2; 14-231, S. 45.)

History: 1959 act added exceptions from provisions of chapter re interns and hospital residents; 1971 act excepted trained assistants, registered or licensed practical nurses under supervision and control of licensed physician from provisions of chapter and added qualifying provision re optometry and dentistry; 1972 act rephrased exception re graduates of “foreign” medical schools to specify schools “located outside of the United States or the Dominion of Canada” and added exception re foreign physicians; P.A. 75-39 qualified exception re schools attended outside of U.S. or Canada by specifying applicability to schools “recognized by the American Medical Association or the World Health Organization”; P.A. 77-519 deleted proviso whereby exception for foreign physicians is inapplicable if physician declares intention of becoming U.S. citizen and deleted reference to failure to meet residence and citizenship requirements in exception for those attending recognized school outside of U.S. or Canada; P.A. 77-614 transferred regulation power from board to commissioner of health services, granting board an advisory role, effective January 1, 1979; P.A. 84-546 made technical changes to section substituting references to licensure for references to certification; P.A. 86-20 removed a three-year limitation on the exception for a foreign physician practicing in a medical school and added language requiring the Connecticut medical examining board to determine if an exception for a foreign physician is in the public interest; P.A. 86-403 changed effective date of P.A. 86-20 from October 1, 1986, to April 21, 1986; P.A. 88-362 limited the exception for students to persons participating in clinical clerkships and limited the graduate exception to persons who have been issued a permit; P.A. 89-389 added references to advanced practice registered nurses and to nurse-midwives; P.A. 90-211 added exemptions for “licensed” physician assistants and athletic trainers; P.A. 93-296 added provision exempting persons performing diagnostic radiology services from chapter provisions, effective June 29, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-105 designated provisions re prohibition on practicing without a license as Subsec. (a), exceptions to such prohibition as Subsec. (b) and provisions re authorization to practice optometry, dentistry or dental hygiene as Subsec. (c) and amended Subsec. (b) to insert Subdiv. indicators and add Subdiv. (19) re exception for technicians engaged in tattooing, effective May 23, 1994; P.A. 95-98 amended Subsec. (b) to specifically exclude paramedics from provisions of chapter; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-148 added Subsec. (d) concerning telemedicine; P.A. 97-311 amended reference to paramedics to reflect licensure under Sec. 20-206ll; P.A. 98-43 paragraphed the numbered Subdivs. in Subsec. (b), changed “1978” to “1979” and “continues” to “as of October 31, 1997, continued” in Subdiv. (16); P.A. 98-166 amended Subsec. (b)(11) to add medical officer candidates, effective June 4, 1998; June Sp. Sess. P.A. 98-1 made a technical change re a statutory reference in Subsec. (c), effective June 24, 1998; P.A. 99-102 added new Subsec. (e) re osteopathic physicians; P.A. 99-168 amended Subsec. (b)(6) by replacing “under the direction of” with “in collaboration with” and adding Subpara. (B) re advanced practice registered nurses under the direction of a physician if maintaining certain classification; P.A. 00-47 amended Subsec. (b)(14) by changing “licensed paramedic” to “paramedic, as defined in Sec. 19a-175(15), acting within the scope of regulations adopted pursuant to section 19a-179”; P.A. 00-226 amended Subsec. (b)(17) by changing “performing” to “practicing”, deleting reference to Sec. 19a-16a and adding reference to Sec. 20-65f, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 03-252 amended Subsec. (b)(5) to require out-of-state physician to be licensed in good standing and to allow such physician to practice without Connecticut license for period not to exceed 30 consecutive days; P.A. 05-280 added Subsec. (b)(20) re exception for persons practicing perfusion; P.A. 10-117 added Subsec. (b)(21) re exception for foreign physician or surgeon with current valid license in another country who is participating in supervised clinical training in a licensed hospital, effective June 8, 2010; P.A. 13-208 amended Subsec. (b) by adding Subdiv. (22) re nuclear medicine technologist and making technical changes, effective July 1, 2013; P.A. 13-234 amended Subsec. (b)(19) by substituting reference to Secs. 20-266o and 20-266p for reference to Sec. 19a-92a, effective July 1, 2014; P.A. 14-12 amended Subsec. (b)(6)(A) by replacing “collaboration with a licensed physician” with “accordance with section 20-87a”, effective July 1, 2014; P.A. 14-231 amended Subsec. (b) by adding Subdiv. (22) re nuclear medicine technologist, effective July 1, 2014.

See Sec. 17a-412 re duty of physician or surgeon to report suspected abuse, neglect, exploitation or abandonment of the elderly.

See Sec. 19a-88 re annual renewal of licenses.

See Sec. 53-341 re penalty.

Cited. 130 C. 89; 207 C. 346.

Connecticut Medical Examining Board lacks authority to regulate the diagnosis and assessment of “conditions”; board exceeded authority by improperly attempting to regulate midwifery as practice of medicine; normal pregnancies are not illnesses, deformities, ailments or diseases within ambit of section. 144 CA 337.

Cited. 13 CS 463.



Section 20-10 - Qualification for licensure.

Except as provided in section 20-12, each person applying for a license under section 20-13 shall certify to the Department of Public Health that the applicant: (1) (A) Is a graduate of a medical school located in the United States or Canada accredited by the Liaison Committee on Medical Education or of a medical education program accredited by the American Osteopathic Association, or (B) is a graduate of a medical school located outside the United States or Canada and has received the degree of doctor of medicine, osteopathic medicine or its equivalent and satisfies educational requirements specified in regulations adopted pursuant to this chapter and has either (i) successfully completed all components of a “fifth pathway program” conducted by an American medical school accredited by the American Medical Association or the American Osteopathic Association, or (ii) received certification from the Educational Commission for Foreign Medical Graduates; (2) has successfully completed not less than two years of progressive graduate medical training as a resident physician in a program accredited by the Accreditation Council for Graduate Medical Education, the American Osteopathic Association or an equivalent program approved by the board with the consent of the department; and (3) has passed an examination prescribed by the department with the advice and consent of the appropriate examining board. Examinations required under this section shall be administered by the Department of Public Health under the supervision of the appropriate examining board. Passing scores shall be established by said department with the consent of the appropriate examining board. The department may, under such regulations as the Commissioner of Public Health may adopt, with the advice and assistance of the appropriate board, deny eligibility for licensure to a graduate who has been found to have provided fraudulent or inaccurate documentation regarding either the graduate's school's educational program or academic credentials or to have failed to meet educational standards as prescribed in such regulations.

(1949 Rev., S. 4364(a), (e); 1953, 1955, S. 2192d(a), (e); 1961, P.A. 363, S. 1; 1969, P.A. 45, S. 1; 225, S. 1; 1972, P.A. 80, S. 2; 127, S. 37; P.A. 73-673, S. 1, 3; P.A. 75-39, S. 2; 75-268, S. 4; P.A. 76-113, S. 1; 76-276, S. 14, 22; P.A. 77-614, S. 323, 350, 610; P.A. 78-303, S. 25, 136; P.A. 79-161, S. 1; P.A. 80-484, S. 11, 174, 176; P.A. 85-171, S. 1; 85-613, S. 124; P.A. 89-389, S. 19, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 1, 40; P.A. 99-102, S. 3.)

History: 1961 act added provision for persons who have received degrees from schools or hospitals not included in the list which are located in the Dominion of Canada; 1969 acts required student to be resident through not less than 128 weeks of “graded courses” rather than through four graded courses of not less than 32 weeks each and deleted requirement that statements be filed “in duplicate”; 1972 acts deleted reference to courses taken in “schools approved as provided in section 20-11”, deleted provision which allowed students to take examination who had less than required hours of courses if student has had postgraduate instruction in schools or hospitals in U.S. or Canada, required filing of examination results within 60 rather than 30 days after examination and required proof that applicant is at least 18 rather than 21, reflecting changed age of majority; P.A. 73-673 required proof that noncitizen has an approved petition for immigration visa and replaced requirement for 128 course hours with requirement that applicant has been a resident student and graduate of a medical school listed in World Health Organization Directory and deleted provisions re requirements for graduates of medical schools after January 1, 1919, and after July 1, 1947, effective June 27, 1973; P.A. 75-39 added provisions re citizens who attended medical school outside of U.S.; P.A. 75-268 deleted obsolete requirement that certificate required by repealed Sec. 20-3 be submitted; P.A. 76-113 deleted requirement that applicant be citizen, have declared intent to become citizen or possess immigration visa and following reference to citizenship; P.A. 76-276 made technical correction; P.A. 77-614 replaced department of health with department of health services, required consent of health services commissioner for examination and changed wording slightly, effective January 1, 1979; P.A. 78-303 replaced reference to Sec. 20-122 with reference to Sec. 20-12; P.A. 79-161 replaced former provision re examination and required contents of statement with wholly new provisions; P.A. 80-484 replaced “certificate of registration” with “license”, deleted proofs of age and moral character and made health services department rather than examining board responsible for examination contents and administration but provided for advice, supervision etc. of examining board; P.A. 85-171 amended (1)(B) to delete requirements re graduation from a medical school located in Mexico, amended (1)(C) to require approval of the medical school at the time of graduation rather than entrance, inserted (1)(i) and (ii) re successful completion of the “fifth pathway program” and certification from the educational commission for foreign medical graduates, deleting specific provisions re graduates of Mexican medical schools, deleted the requirement re annual publication of an approved schools list and added department authority through regulation, to deny eligibility for licensure; P.A. 85-613 made technical changes; P.A. 89-389 removed a requirement in Subdiv. (B) that the medical school at the time the person graduated was approved by the Connecticut medical examining board, added a requirement that the person satisfy educational requirements specified in regulations and made technical changes; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 amended Subdiv. (2) to require the minimum two years training to be of “progressive graduate medical” training in a program “accredited” by the “accreditation council for” graduate medical education, effective July 6, 1995; P.A. 99-102 added references to programs approved by the American Osteopathic Association and made technical changes.

See Sec. 20-13 re issuance of license.

The functions reposed in board do not involve an improper delegation of power. 116 C. 416. Applicant precluded by former judgments from relitigating the questions determined when his license was revoked. 126 C. 218. Under former statute, it was not necessary for approval of license issued in another state that applicant have such a diploma as was necessary to take the Connecticut examination; and in the case of such an application, the words “may accept” were construed as mandatory. 130 C. 93. Cited. 207 C. 346; 219 C. 168.

Compared with Sec. 20-37. 14 CS 199.



Section 20-10a - Eligibility standards. Applicability.

The eligibility standards established by section 20-10 for obtaining a license shall not be applied in determining whether to renew any such license.

(P.A. 79-161, S. 2; P.A. 84-546, S. 158, 173.)

History: P.A. 84-546 made technical changes for statutory consistency substituting references to licensure for references to registration.

Cited. 207 C. 346.



Section 20-10b - Continuing medical education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Active professional practice” includes, but is not limited to, activities of a currently licensed physician who functions as the medical director of a managed care organization or other organization;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(4) “Department” means the Department of Public Health;

(5) “Licensee” means any person who receives a license from the department pursuant to section 20-13; and

(6) “Registration period” means the one-year period for which a license has been renewed in accordance with section 19a-88 and is current and valid.

(b) Except as otherwise provided in subsections (d), (e) and (f) of this section, a licensee applying for license renewal shall earn a minimum of fifty contact hours of continuing medical education within the preceding twenty-four-month period. Such continuing medical education shall (1) be in an area of the physician’s practice; (2) reflect the professional needs of the licensee in order to meet the health care needs of the public; and (3) during the first renewal period in which continuing medical education is required and not less than once every six years thereafter, include at least one contact hour of training or education in each of the following topics: (A) Infectious diseases, including, but not limited to, acquired immune deficiency syndrome and human immunodeficiency virus, (B) risk management, including, but not limited to, for registration periods beginning on or after October 1, 2015, prescribing controlled substances and pain management, (C) sexual assault, (D) domestic violence, (E) cultural competency, and (F) behavioral health, provided further that on and after January 1, 2016, such behavioral health continuing medical education may include, but not be limited to, at least two contact hours of training or education during the first renewal period in which continuing education is required and not less than once every six years thereafter, on the topic of mental health conditions common to veterans and family members of veterans, including (i) determining whether a patient is a veteran or family member of a veteran, (ii) screening for conditions such as post-traumatic stress disorder, risk of suicide, depression and grief, and (iii) suicide prevention training. For purposes of this section, qualifying continuing medical education activities include, but are not limited to, courses offered or approved by the American Medical Association, American Osteopathic Medical Association, Connecticut Hospital Association, Connecticut State Medical Society, county medical societies or equivalent organizations in another jurisdiction, educational offerings sponsored by a hospital or other health care institution or courses offered by a regionally accredited academic institution or a state or local health department. The commissioner, or the commissioner’s designee, may grant a waiver for not more than ten contact hours of continuing medical education for a physician who: (i) Engages in activities related to the physician’s service as a member of the Connecticut Medical Examining Board, established pursuant to section 20-8a; (ii) engages in activities related to the physician’s service as a member of a medical hearing panel, pursuant to section 20-8a; or (iii) assists the department with its duties to boards and commissions as described in section 19a-14.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that the licensee has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of subsection (b) of this section for a minimum of six years following the year in which the continuing education activities were completed and shall submit such records or certificates to the department for inspection not later than forty-five days after a request by the department for such records or certificates.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing medical education requirements of this section.

(e) (1) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing medical education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subdivision shall contain a statement that the licensee may not engage in professional practice until the licensee has met the requirements set forth in subdivision (2) or (3) of this subsection, as appropriate.

(2) Any licensee who is exempt from the provisions of subsection (b) of this section for less than two years shall be required to complete twenty-five contact hours of continuing medical education that meets the criteria set forth in said subsection (b) within the twelve-month period immediately preceding the licensee’s return to active professional practice.

(3) Any licensee who is exempt from the requirements of subsection (b) of this section for two or more years shall be required to successfully complete the Special Purpose Examination of the Federation of State Medical Boards prior to returning to active professional practice.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twenty-five contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 05-275, S. 24; P.A. 06-195, S. 32; P.A. 09-232, S. 16; P.A. 12-62, S. 2; P.A. 13-208, S. 76; 13-217, S. 1; P.A. 14-231, S. 32; P.A. 15-198, S. 1; 15-242, S. 66.)

History: P.A. 06-195 amended Subsec. (b)(3) by providing that continuing education must include at least one contact hour of training or education in each topic specified in newly designated Subparas. (A) to (D), inclusive, effective June 7, 2006; P.A. 09-232 amended Subsec. (b) by requiring 1 contact hour of continuing medical education in cultural competency for registration periods beginning on and after October 1, 2010; P.A. 12-62 amended Subsec. (b) by adding provision re waiver of continuing medical education contact hours and making technical changes, effective May 31, 2012; P.A. 13-208 amended Subsec. (b) by making technical changes; P.A. 13-217 amended Subsec. (b) by adding provision re training or education during first renewal period in which continuing medical education is required and once every 6 years thereafter and adding Subpara. (F) re behavioral health in Subdiv. (3) and by making technical changes and amended Subsec. (c) by changing “three years” to “six years” re length of time for retention of records, effective July 1, 2013; P.A. 14-231 amended Subsec. (b) by adding provision allowing commissioner’s designee to grant a waiver, effective June 13, 2014; P.A. 15-198 amended Subsec. (b)(3)(B) by adding provision re prescribing controlled substances and pain management; P.A. 15-242 amended Subsec. (b) by adding provisions re training or education on topic of mental health conditions common to veterans or family members of veterans.



Section 20-10c - Renewal of license by person who practices medicine for no fee.

Any person who practices medicine for no fee, for at least one hundred hours per year at a public health facility, as defined in section 20-126l, or in connection with a mobile health clinic that provides health care services to individuals of this state, and does not otherwise engage in the practice of medicine, shall be eligible to renew a license, as provided in subsection (b) of section 19a-88, without payment of the professional services fee specified in said subsection (b).

(P.A. 07-82, S. 3; P.A. 08-31, S. 1.)

History: P.A. 08-31 expanded license renewal fee waiver to persons who practice medicine for no fee for at least 100 hours in connection with mobile health clinic that provides health care services to individuals of this state.



Section 20-11 - Examination; fee.

The Department of Public Health under the supervision of the Connecticut Medical Examining Board, established pursuant to section 20-8a shall hold examinations not less than twice each year at such places as the department designates. Applicants for licenses to practice medicine or surgery shall be examined in such medical subjects as the department may prescribe, with the advice and consent of the appropriate board, provided each applicant for examination shall be notified concerning the subjects in which he is to be examined. The Commissioner of Public Health, with advice and assistance from each board, shall make such rules and regulations for conducting examinations and for the operation of the board as, from time to time, he deems necessary. Passing scores for examinations shall be established by the department with the consent of the appropriate board. Each applicant for examination shall be examined with respect to the same school of practice in which the applicant was graduated except that an applicant for licensure in homeopathic medicine who is licensed as a physician or meets the requirements in section 20-10 may be examined in other than the school of practice in which such applicant was graduated. Before being admitted to the examination, an applicant shall pay the sum of five hundred sixty-five dollars and an applicant rejected by the department may be reexamined at any subsequent examination, upon payment of the sum of five hundred sixty-five dollars for each appearance.

(1949 Rev., S. 4366; 1953, S. 2193d; 1959, P.A. 616, S. 2; 1967, P.A. 111; 1969, P.A. 26; 225, S. 2; 1971, P.A. 776, S. 1; June, 1971, P.A. 8, S. 40; 1972, P.A. 80, S. 3; P.A. 76-276, S. 15, 22; P.A. 77-614, S. 323, 351, 610; P.A. 80-484, S. 12, 174, 176; P.A. 86-77, S. 1, 2; P.A. 89-251, S. 73, 203; May Sp. Sess. P.A. 92-6, S. 17, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 181; P.A. 13-208, S. 19.)

History: 1959 act raised fees for examination and reexamination from $35 to $50; 1967 act deleted listing of subjects in which applicant shall be examined and substituted such “medical” subjects; 1969 acts replaced provision requiring that examinations be held at least three times a year (March, July and November, second Tuesday) with provision for holding examination at least twice a year, raised fees to $75 and deleted provisions re filing of statements re registration with town clerk; 1971 acts added proviso re conditions for approved medical school or institution, clarified nature of examination and raised fees to $150; 1972 act deleted requirement that examination questions and answers be kept on file for six years by health department, required only homeopathic medical examining board to file list of approved schools or institutions, where previously requirement applied to medical examining board as well and deleted proviso re conditions for approval and clarification of nature of examination which were added in 1971; P.A. 76-276 added reference to board under Sec. 10-8a; P.A. 77-614 replaced department of health with department of health services, transferred examinations from examining boards to department's jurisdiction, retaining boards in supervisory and advisory roles, required approval of examination subjects by health services commissioner and clarified language, effective January 1, 1979; P.A. 80-484 made provisions applicable only to medical examining board, deleting references to and provisions re homeopathic medical examining board, gave department rather than board power to designate examination sites and subjects covered by examination and stated department's power to set passing scores; P.A. 86-77 added the provision allowing an applicant for licensure in homeopathic medicine to be examined in other than the school of practice in which such applicant was graduated if he is licensed as a physician or meets requirements of Sec. 20-10; P.A. 89-251 increased the application fee from $150 to $450; May Sp. Sess. P.A. 92-6 raised reexamination fee from $100 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees from $450 to $565; P.A. 13-208 replaced “examining boards provided for by sections 20-8 and” with “Connecticut Medical Examining Board, established pursuant to section”.

See Sec. 19a-89 re notification of change of office or residence address.

Cited. 130 C. 90; 207 C. 346.

History of former statute. 13 CS 463. Cited. 31 CS 335.



Section 20-11a - Permit for participation in intern, resident physician or medical officer candidate program. Requirements for participation in clinical clerkship programs.

(a) No person shall participate in an intern or resident physician program or United States medical officer candidate training program until such person has received a permit issued by the Department of Public Health. The permit shall be issued solely for purposes of participation in graduate education as an intern, resident or medical officer candidate in a hospital or hospital-based program. No person shall receive a permit until a statement has been filed with the department on the applicant's behalf by the hospital administrator certifying that the applicant is to be appointed an intern, resident or medical officer candidate in the hospital or hospital-based program and that the applicant has received the degree of doctor of medicine, osteopathic medicine or its equivalent and, if educated outside the United States or Canada (1) has successfully completed all components of a “fifth pathway program” conducted by an American medical school accredited by the Liaison Committee on Medical Education or the American Osteopathic Association, (2) received certification from the Educational Commission for Foreign Medical Graduates, (3) has successfully completed the examination for licensure prescribed by the department pursuant to section 20-10, or (4) holds a current valid license in another state or territory. Upon termination from an internship or medical residency program, a person's privileges under this subsection shall cease, such person's permit shall be automatically revoked and, if such person acts in violation of this chapter, such person shall be subject to disciplinary action pursuant to section 19a-17.

(b) No person shall participate in a clinical clerkship program unless such person is (1) a student in a medical school located in the United States or Canada accredited by the Liaison Committee on Medical Education or the American Osteopathic Association; or (2) is a third or fourth year student in a medical school located outside the United States or Canada, provided the clerkship is conducted within a program that is based in a hospital that has a residency program accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association in the clinical area of the clerkship or within a program that is based in a hospital that is a primary affiliated teaching hospital of a medical school accredited by the Liaison Committee on Medical Education.

(P.A. 88-362, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-166, S. 4, 9; P.A. 99-102, S. 5; P.A. 05-272, S. 7; P.A. 09-232, S. 3.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-166 amended Subsec. (a) to add medical officer candidates, effective June 4, 1998; P.A. 99-102 added references to osteopathic medicine and the American Osteopathic Association and made technical changes; P.A. 05-272 amended Subsec. (a) to permit medical school graduates in internships, residencies, and clinical clerkships to participate in hospital-based programs and amended Subsec. (b) to add references to clerkships within a program based in a hospital; P.A. 09-232 amended Subsec. (a) by adding provision re termination from internship or medical residency program.



Section 20-11b - Professional liability insurance required. Reports from insurance companies. Exception to insurance requirement. Retired physician providing free services.

(a) Except as provided in subsection (c) of this section, each person licensed to practice medicine and surgery under the provisions of section 20-13 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(c) A person subject to the provisions of subsection (a) of this section shall be deemed in compliance with such subsection when providing primary health care services at a clinic licensed by the Department of Public Health that is recognized as tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986 or any successor internal revenue code, as may be amended from time to time, provided: (1) Such person is not compensated for such services; (2) the clinic does not charge patients for such services; (3) the clinic maintains professional liability insurance coverage in the amounts required by subsection (a) of this section for each aggregated forty hours of service or fraction thereof for such persons; (4) the clinic carries additional appropriate professional liability coverage on behalf of the clinic and its employees in the amounts of five hundred thousand dollars per occurrence, with an aggregate of not less than one million five hundred thousand dollars; and (5) the clinic maintains total professional liability coverage of not less than one million dollars per occurrence with an annual aggregate of not less than three million dollars. Such person shall be subject to the provisions of subsection (a) of this section when providing direct patient care services in any setting other than such clinic. Nothing in this subsection shall be construed to relieve the clinic from any insurance requirements otherwise required by law.

(d) No person insured pursuant to the requirements of subsection (a) of this section with a claims-made medical malpractice insurance policy shall lose the right to unlimited additional extended reporting period coverage upon such person's permanent retirement from practice if such person solely provides professional services without charge at a clinic recognized as tax exempt under Section 501(c)(3) of said internal revenue code.

(P.A. 94-71, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 64, 166; P.A. 04-221, S. 30.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996; P.A. 04-221 added Subsec. (c) re exception from requirement to maintain insurance and Subsec. (d) re extended reporting period coverage for retired physicians providing certain services and made a conforming change in Subsec. (a), effective June 8, 2004.

See Sec. 17a-714a re legal protection for licensed health care professionals who prescribe opioid antagonists to drug users.



Section 20-12 - Licensure without examination. Limited practice based on out-of-state or military license.

(a) Except as hereinafter provided, in lieu of the examination required in section 20-10, the department may, under such regulations as the Commissioner of Public Health, with advice and assistance from the appropriate board, may establish and, upon receipt of five hundred sixty-five dollars, accept a license from the board of medical examiners or any board authorized to issue a license to practice osteopathic medicine, osteopathy or its equivalent of any state or territory of the United States or the District of Columbia or the Medical Council of Canada or of any agency in such jurisdictions authorized to issue licenses to practice medicine, osteopathic medicine or osteopathy, provided the applicant obtained such license after an examination substantially similar to or of higher quality than that required for a license in this state, has met all the requirements of section 20-10 except for examination and is a currently practicing, competent practitioner of good professional standing. The department may issue to an applicant approved without examination as hereinbefore provided a license to practice medicine and surgery.

(b) Except as hereinafter provided, the department may, in its discretion, and on receipt of five hundred sixty-five dollars, likewise accept and approve, in lieu of the examination required in section 20-10, a diploma of the National Board of Medical Examiners or a certificate of the National Board of Osteopathic Medical Examiners, subject to the same conditions as hereinbefore set forth for acceptance, in lieu of examination, of a license from a board of medical examiners or any board authorized to issue a license to practice osteopathic medicine, osteopathy or its equivalent of any state or territory of the United States or the District of Columbia or the Medical Council of Canada, and may issue to such diplomate or certificate holder a statement certifying to the fact that the person named therein has been found qualified to practice medicine and surgery.

(c) In lieu of the examination required in section 20-10, the department may, under such regulations as the Commissioner of Public Health, with advice and assistance from the appropriate board, may establish, and upon the receipt of one hundred fifty dollars, accept and approve the application of any physician for a temporary license to practice solely in any state facility, and issue such license, subject to the same conditions set forth in subsection (a) of this section for the acceptance of a license from another jurisdiction or the application of a person who has been a resident student in and a graduate of a medical school listed in the World Health Organization Directory, and has received the degree of doctor of medicine, osteopathic medicine or other academic distinction that, in the judgment of such board, is equivalent to the degree of doctor of medicine or osteopathic medicine from such a school and has completed an additional year of postgraduate experience subsequent to the receipt of said degree. Such temporary license shall not be issued for a period longer than twelve months. During the period such temporary license is in effect, such physician shall make application for an examination administered or approved by the department under the supervision of the appropriate board.

(d) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the Connecticut Medical Examining Board, established pursuant to section 20-8a annually of the number of applications it receives for licensure under this section.

(e) Any physician or surgeon who holds a license in good standing in another state may practice as a youth camp physician in this state without a license for a period not to exceed nine weeks.

(f) Any physician licensed or otherwise authorized to practice medicine by the armed forces of the United States may practice as a physician without a license in a free clinic in this state provided (1) the physician does not receive payment for such practice, and (2) the physician carries, either directly or through the clinic, professional liability insurance or indemnity against liability for professional malpractice equal to or greater than that required of state-licensed physicians under section 20-11b.

(1949 Rev., S. 4364(b), (c); 1953, 1955, S. 2192d(b), (c); 1959, P.A. 616, S. 3; 1961, P.A. 363, S. 2; 1969, P.A. 45, S. 2; 1971, P.A. 64; June, 1971, P.A. 8, S. 41; 1972, P.A. 80, S. 4; P.A. 73-673, S. 2, 3; P.A. 76-234, S. 1, 2; 76-276, S. 16, 22; 76-435, S. 72, 82; P.A. 77-519, S. 5, 6; 77-614, S. 352, 610; P.A. 80-484, S. 13, 174, 176; P.A. 81-130, S. 1, 2; P.A. 85-171, S. 2; May Sp. Sess. P.A. 92-6, S. 18, 117; P.A. 93-381, S. 9, 39; 93-435, S. 5, 95; P.A. 95-257, S. 12, 21, 58; P.A. 99-102, S. 6; P.A. 03-252, S. 20; June Sp. Sess. P.A. 09-3, S. 182; P.A. 12-197, S. 10; P.A. 13-208, S. 20.)

History: 1959 act raised fees for accepting license from other state or territory, etc., from $75 and for accepting diploma of National Board of Medical Examiners from $35; 1961 act added provisions re Medical Council of Canada; 1969 act replaced “four graded courses of not less than thirty-two weeks each” with “one hundred and twenty-eight weeks of graded courses” and replaced three-year practice requirement with one-year practice requirement; 1971 acts added Subsec. (c) re youth camp physicians' licenses and increased fee for accepting license from other state or territory, etc. from $100 to $150 and for accepting diploma of National Board of Medical Examiners from $50 to $150; 1972 act required that examinations be of the same quality for acceptance, deleted reference to schools approved under Sec. 20-11, deleted requirement that year of practice be within five years immediately preceding date of application and deleted provisions forbidding acceptance of license in lieu of examination from person failing to fulfill requirements under Sec. 20-3 in Subsec. (a) and deleted exception in Subsec. (b) allowing diplomates of National Board of Medical Examiners to bypass one-year practice requirement; P.A. 73-673 replaced requirement that applicant be resident student for 128 course weeks with requirement that applicant have been a resident student “in and a graduate of a medical school” listed in the World Health Organization Directory and added requirement that applicant, if noncitizen and has not filed declaration of intent to become citizen, has an approved petition for immigrant visa; P.A. 76-234 added Subsec. (d) re temporary licenses; P.A. 76-276 made provisions applicable to medical examining board as well as homeopathic medical examining board; P.A. 76-435 made technical changes; P.A. 77-519 removed references to citizenship or immigrant status of applicants; P.A. 77-614 gave regulation power to commissioner of health services, rather than boards, but retained boards in advisory capacity, effective January 1, 1979; P.A. 80-484 transferred duties re acceptance and granting of licenses from boards to health services department, replaced certificates of registration with licenses, added residency requirement in Subsec. (a) and required physician to be a “currently practicing competent practitioner of good professional standing” omitting reference to moral character, deleted Subsec. (c) re youth camp physicians' licenses, relettering Subsec. (d) accordingly and added provisions prohibiting issuance of license to applicant against whom disciplinary action is pending or who is subject of unresolved complaint and requiring that board be informed of number of applicants for licensure on annual basis; P.A. 81-130 added Subsec. (d) setting forth conditions under which physician licensed in another state may practice as a youth camp physician; P.A. 85-171 amended Subsec. (a) to require compliance with Sec. 20-10 and deleted some requirements re eligibility of foreign applicants; May Sp. Sess. P.A. 92-6 raised license fees in Subsecs. (a) and (b) from $150 to $450; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-435 set out part of former Subsec. (c) as new Subsec. (d) and relettered former Subsec. (d) as new Subsec. (e), effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-102 added references to boards authorized to issue license to practice osteopathic medicine or osteopathy or equivalent, made technical changes and added new Subsec. (f) re practice based on military license; P.A. 03-252 amended Subsec. (e) by adding requirement that physician be board-certified in pediatrics or family medicine, effective July 9, 2003; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees from $450 to $565; P.A. 12-197 amended Subsec. (e) by replacing provision re physician licensed in another state with provision re physician or surgeon holding a license in good standing in another state and deleting provision re board certification and state standards for licensure; P.A. 13-208 amended Subsec. (d) by replacing “boards established under sections 20-8 and” with “Connecticut Medical Examining Board, established pursuant to section”.

See Sec. 19a-88b re renewal of license of person serving in U.S. armed forces.

Cited. 207 C. 346.

Under former statute, not necessary to present diploma required in Sec. 20-11. 11 CS 212. “May accept” is mandatory. Id.; 13 CS 463. A regulation which imposes additional requirements beyond those contained in statute is a nullity. Id.



Section 20-12a - Physician assistants. Definitions.

As used in sections 20-12a to 20-12g, inclusive:

(1) “Accredited physician assistant program” means a physician assistant program accredited, at the time of the applicant's graduation, by the Committee on Allied Health Education and Accreditation of the American Medical Association, the Commission on Accreditation of Allied Health Education Programs or such successor organization for the accreditation of physician assistant programs as may be approved by the department.

(2) “Board” means the Connecticut Medical Examining Board, established pursuant to section 20-8a.

(3) “Department” means the Department of Public Health.

(4) “National commission” means the National Commission on Certification of Physician Assistants or a successor organization for the certification or recertification of physician assistants that may be approved by the department.

(5) “Physician assistant” means an individual who: (A) Functions in a dependent relationship with a physician licensed pursuant to this chapter; and (B) is licensed pursuant to section 20-12b to provide patient services under the supervision, control, responsibility and direction of said physician.

(6) “Supervising physician” means a physician licensed pursuant to this chapter who assumes responsibility for the supervision of services rendered by a physician assistant.

(7) (A) “Supervision” in hospital settings means the exercise by the supervising physician of oversight, control and direction of the services of a physician assistant. Supervision includes but is not limited to: (i) Continuous availability of direct communication either in person or by radio, telephone or telecommunications between the physician assistant and the supervising physician; (ii) active and continuing overview of the physician assistant's activities to ensure that the supervising physician's directions are being implemented and to support the physician assistant in the performance of his or her services; (iii) personal review by the supervising physician of the physician assistant's practice on a regular basis as necessary to ensure quality patient care in accordance with a written delegation agreement, as described in subsection (a) of section 20-12d; (iv) review of the charts and records of the physician assistant on a regular basis as necessary to ensure quality patient care; (v) delineation of a predetermined plan for emergency situations; and (vi) designation of an alternate licensed physician in the absence of the supervising physician.

(B) “Supervision” in settings other than hospital settings means the exercise by the supervising physician of oversight, control and direction of the services of a physician assistant. Supervision includes, but is not limited to: (i) Continuous availability of direct communication either in person or by radio, telephone or telecommunications between the physician assistant and the supervising physician; (ii) active and continuing overview of the physician assistant's activities to ensure that the supervising physician's directions are being implemented and to support the physician assistant in the performance of his or her services; (iii) personal review by the supervising physician of the physician assistant's services at a facility or practice location where the physician assistant or supervising physician performs services, in accordance with a written delegation agreement, as described in subsection (a) of section 20-12d, to ensure quality patient care; (iv) review of the charts and records of the physician assistant on a regular basis as necessary to ensure quality patient care and written documentation by the supervising physician of such review at the facility or practice location where the physician assistant or supervising physician performs services; (v) delineation of a predetermined plan for emergency situations; and (vi) designation of an alternate licensed physician in the absence of the supervising physician.

(P.A. 80-362, S. 1, 2; P.A. 87-117, S. 2; P.A. 90-211, S. 3, 23; P.A. 93-381, S. 9, 39; P.A. 95-74, S. 1, 9; 95-257, S. 12, 21, 58; 95-271, S. 2, 40; P.A. 99-102, S. 7; P.A. 06-110, S. 1; P.A. 07-119, S. 2, 3; P.A. 12-37, S. 1.)

History: P.A. 87-117 substituted the requirement that one passed a certifying examination not later than December 31, 1982, for former Subdiv. (2); P.A. 90-211 deleted the entire section and substituted new definitions; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-74 and 95-271 redefined “accredited physician assistant program” to require accreditation at time of graduation and to allow accreditation by the Commission on Accreditation of Allied Health Education Programs or successor and redefined “supervision” to require that directions be by the “supervising” physician, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271, in addition to changes identical to those in P.A. 95-74, redefined “physician assistant”, “supervising physician” and “supervision” to include osteopathic physicians and made technical changes, effective July 6, 1995; P.A. 99-102 deleted obsolete references to osteopathic physicians; P.A. 06-110 amended Subdiv. (7) by designating existing provisions as Subpara. (A), limiting existing definition of “supervision” to hospital settings, redesignating existing Subparas. (A) to (F) as clauses (i) to (vi), respectively, specifying in newly designated Subpara. (A)(vi) that alternate licensed physicians must be registered with department pursuant to Sec. 20-12c and adding Subpara. (B) to define “supervision” in nonhospital settings; P.A. 07-119 amended Subdivs. (6) and (7) by removing references to registration pursuant to Sec. 20-12c, effective July 1, 2007; P.A. 12-37 amended Subdiv. (7) to redefine “supervision” in hospital settings and in settings other than hospital settings.

Cited. 207 C. 346.



Section 20-12b - Physician assistant license. Temporary permit. Penalties.

(a) The department may, upon receipt of a fee of one hundred ninety dollars, issue a physician assistant license to an applicant who: (1) Holds a baccalaureate or higher degree in any field from a regionally accredited institution of higher education; (2) has graduated from an accredited physician assistant program; (3) has passed the certification examination of the national commission; (4) has satisfied the mandatory continuing medical education requirements of the national commission for current certification by such commission and has passed any examination or continued competency assessment the passage of which may be required by the national commission for maintenance of current certification by such commission; and (5) has completed not less than sixty hours of didactic instruction in pharmacology for physician assistant practice approved by the department.

(b) The department may, upon receipt of a fee of one hundred fifty dollars, issue a temporary permit to an applicant who (1) is a graduate of an accredited physician assistant program; (2) has completed not less than sixty hours of didactic instruction in pharmacology for physician assistant practice approved by the department; and (3) if applying for such permit on and after September 30, 1991, holds a baccalaureate or higher degree in any field from a regionally accredited institution of higher education. Such temporary permit shall authorize the holder to practice as a physician assistant only in those settings where the supervising physician is physically present on the premises and is immediately available to the physician assistant when needed, but shall not authorize the holder to prescribe or dispense drugs. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of graduation and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the applicant fails to pass a certification examination scheduled by the national commission following the applicant's graduation from an accredited physician assistant program. Violation of the restrictions on practice set forth in this subsection may constitute a basis for denial of licensure as a physician assistant.

(c) No license or temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(d) No person shall practice as a physician assistant or represent himself as a physician assistant unless he holds a license or temporary permit pursuant to this section or training permit issued pursuant to section 20-12h.

(e) Any person, except a licensed physician assistant or a physician licensed to practice medicine under this chapter, who practices or attempts to practice as a physician assistant, or any person who buys, sells or fraudulently obtains any diploma or license to practice as a physician assistant, whether recorded or not, or any person who uses the title “physician assistant” or any word or title to induce the belief that he or she is practicing as a physician assistant, without complying with the provisions of this section, shall be fined not more than five hundred dollars or imprisoned not more than five years, or both. For the purposes of this section, each instance of patient contact or consultation that is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 90-211, S. 4, 23; P.A. 91-112, S. 1, 2; P.A. 93-296, S. 1, 10; P.A. 95-74, S. 3, 9; P.A. 04-221, S. 1; P.A. 07-252, S. 41; June Sp. Sess. P.A. 09-3, S. 183.)

History: P.A. 91-112 amended Subsec. (b) to extend until March 1, 1992, the deadline for physician assistants licensed pursuant to Subsec. (b) to meet continuing education requirements; P.A. 93-296 added Subsec. (b)(3) re licensure of a person with eighteen-year employment history and amended Subsec. (c)(6) to extend application date from June 30, 1992, to October 1, 1993, effective June 29, 1993 (Revisor's note: In 1995 references to “such commission” were changed editorially by the Revisors to “said commission”); P.A. 95-74 deleted former Subsecs. (b) and (c) containing obsolete provisions on temporary licenses and relettered remaining Subsecs. accordingly, amending relettered Subsec. (d) to include training permits, effective July 1, 1995; P.A. 04-221 amended Subsec. (b) by replacing former provision re period of validity of temporary permit with provision limiting duration of temporary permit to 120 days, providing that temporary permit shall not be renewable and making a conforming change; P.A. 07-252 added Subsec. (e) re penalties for unlawfully practicing or attempting to practice as a physician assistant and for fraudulent use of title “physician assistant”, effective July 1, 2007; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $150 to $190 and Subsec. (b) to increase fee from $75 to $150.



Section 20-12c - Physician assistant to have supervising physician. Exceptions.

(a) Each physician assistant practicing in this state or participating in a resident physician assistant program shall have a clearly identified supervising physician who maintains the final responsibility for the care of patients and the performance of the physician assistant.

(b) A physician may function as a supervising physician for as many physician assistants as is medically appropriate under the circumstances, provided (1) the supervision is active and direct, and (2) the physician is supervising not more than six full-time physician assistants concurrently, or the part-time equivalent thereof.

(c) Nothing in this chapter shall be construed to prohibit the employment of physician assistants in a hospital or other health care facility where such physician assistants function under the direction of a supervising physician.

(d) Nothing in this chapter shall be construed to prohibit a licensed physician assistant who is (1) part of the Connecticut Disaster Medical Assistance Team or the Medical Reserve Corps, under the auspices of the Department of Public Health, or the Connecticut Urban Search and Rescue Team, under the auspices of the Department of Emergency Services and Public Protection, and is engaged in officially authorized civil preparedness duty or civil preparedness training conducted by such team or corps, or (2) licensed in another state as a physician assistant or its equivalent and is an active member of the Connecticut Army or Air National Guard, from providing patient services under the supervision, control, responsibility and direction of a licensed physician.

(P.A. 90-211, S. 5, 23; P.A. 94-210, S. 22, 30; P.A. 95-74, S. 4, 9; 95-271, S. 3, 40; P.A. 96-12, S. 2; P.A. 97-213, S. 12; P.A. 99-102, S. 8; P.A. 05-259, S. 2; P.A. 06-110, S. 2; P.A. 07-119, S. 4; P.A. 11-51, S. 134; P.A. 13-208, S. 11.)

History: P.A. 94-210 amended Subsec. (a) to add reference to chapter 371, effective June 9, 1994; P.A. 95-74 and P.A. 95-271 amended Subsec. (a) to add physician assistants in a resident physician program to those needing a supervising physician and to prohibit the department from registering applicants against whom a disciplinary action or unresolved complaint is pending, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-271 also added references to resident physician assistant programs and to osteopathic physicians, effective July 6, 1995; P.A. 96-12 amended Subsec. (b) to allow part-time equivalent supervision; P.A. 97-213 amended Subsec. (b) re supervision requirements; P.A. 99-102 deleted obsolete references to osteopathy, osteopathic physicians and osteopathic physician assistants and made technical changes; P.A. 05-259 added Subsec. (e) allowing physician assistant to work under the supervision of a physician not registered as a supervising physician while engaged in civil preparedness duty or training if the physician assistant is part of the Connecticut Disaster Medical Assistance Team, Medical Reserve Corps, or Connecticut Urban Search and Rescue Team, effective July 13, 2005; P.A. 06-110 amended Subsec. (b)(1) by deleting requirement that supervising physician be at specific location where the physician assistant is practicing; P.A. 07-119 amended Subsec. (a) by removing provisions re registration of supervising physician, deleted former Subsec. (d) re written notification to department of the termination of physician-physician assistant supervisory relationship, redesignated existing Subsec. (e) as Subsec. (d) and amended same by removing provisions re registration of supervising physician and making conforming changes, effective July 1, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-208 amended Subsec. (d) by designating provision re exception for civil preparedness duty or training as Subdiv. (1) and adding Subdiv. (2) re active member of Connecticut Army or Air National Guard.



Section 20-12d - Medical functions performed by physician assistants. Prescriptive authority.

(a) A physician assistant who has complied with the provisions of sections 20-12b and 20-12c may perform medical functions delegated by a supervising physician when: (1) The supervising physician is satisfied as to the ability and demonstrated competency of the physician assistant; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; and (3) such functions are performed under the oversight, control and direction of the supervising physician. The functions that may be performed under such delegation are those that are within the scope of the supervising physician’s license, within the scope of such physician’s competence as evidenced by such physician’s postgraduate education, training and experience and within the normal scope of such physician’s actual practice. Delegated functions shall be implemented in accordance with a written delegation agreement between the supervising physician and the physician assistant. A supervising physician shall establish the terms of a written delegation agreement that shall include, but not be limited to: (A) A description of the professional relationship between the supervising physician and the physician assistant; (B) identification of the medical services that the physician assistant may perform; (C) a description of the manner in which the physician assistant’s prescribing of controlled substances shall be documented in the patient’s medical record; and (D) a description of the process for the supervising physician to evaluate the physician assistant’s performance, including, but not limited to (i) the frequency with which the supervising physician intends to personally review the physician assistant’s practice and performance of delegated medical services, and (ii) a description of the manner in which, and the frequency with which, the supervising physician intends to review the physician assistant’s prescription and administration of controlled substances in schedule II or III. A supervising physician in a hospital setting shall reference or include applicable hospital policies, protocols and procedures in the written delegation agreement. The supervising physician shall review the written delegation agreement not less than annually and shall revise such written delegation agreement as the supervising physician deems necessary to reflect any change in the professional relationship between the supervising physician and the physician assistant, the medical services that the physician assistant is authorized to perform or the process for the supervising physician to evaluate the physician assistant’s performance. A physician assistant may, as delegated by the supervising physician within the scope of such physician’s license, (I) prescribe and administer drugs, including controlled substances in schedule IV or V in all settings, (II) renew prescriptions for controlled substances in schedule II, III, IV or V in all settings, (III) prescribe and administer controlled substances in schedule II or III in all settings, provided in all cases where the physician assistant prescribes a controlled substance in schedule II or III, the physician under whose supervision the physician assistant is prescribing shall document such physician’s approval of the order in the patient’s medical record in the manner prescribed in the written delegation agreement, and (IV) prescribe and approve the use of durable medical equipment. The physician assistant may, as delegated by the supervising physician within the scope of such physician’s license, request, sign for, receive and dispense drugs to patients, in the form of professional samples, as defined in section 20-14c, or when dispensing in an outpatient clinic as defined in the regulations of Connecticut state agencies and licensed pursuant to subsection (a) of section 19a-491 that operates on a not-for-profit basis, or when dispensing in a clinic operated by a state agency or municipality. Nothing in this subsection shall be construed to allow the physician assistant to request, sign for, receive or dispense any drug the physician assistant is not authorized under this subsection to prescribe.

(b) All prescription forms used by physician assistants shall contain the signature, name, address and license number of the physician assistant. All orders written by a physician assistant shall be followed by the signature and the printed name of the physician assistant.

(c) No physician assistant may: (1) Engage in the independent practice of medicine; (2) claim to be or allow being represented as a physician licensed pursuant to this chapter; (3) use the title of doctor; or (4) associate by name or allow association by name with any term that would suggest qualification to engage in the independent practice of medicine. The physician assistant shall be clearly identified by appropriate identification as a physician assistant to ensure that the physician assistant is not mistaken for a physician licensed pursuant to this chapter.

(d) A physician assistant licensed under this chapter may make the actual determination and pronouncement of death of a patient, provided: (1) The death is an anticipated death; (2) the physician assistant attests to such pronouncement on the certificate of death; and (3) the physician assistant or a physician licensed by the state of Connecticut certifies the death and signs the certificate of death no later than twenty-four hours after the pronouncement.

(P.A. 90-211, S. 6, 23; P.A. 95-271, S. 4, 40; P.A. 96-12, S. 1; P.A. 99-102, S. 9; P.A. 00-205, S. 2; P.A. 04-221, S. 21; 04-255, S. 21; P.A. 05-219, S. 1; P.A. 06-196, S. 247; P.A. 08-184, S. 13; P.A. 12-37, S. 2; P.A. 14-231, S. 70; P.A. 15-242, S. 3.)

History: P.A. 95-271 added references to osteopathic physicians, effective July 6, 1995; P.A. 96-12 added Subsec. (d) re pronouncement of death by physician assistants; P.A. 99-102 deleted obsolete references to osteopathy and osteopathic physicians and made technical changes; P.A. 00-205 amended Subsec. (a) by revising prescriptive authority of physician assistants; P.A. 04-221 amended Subsec. (a) by authorizing physician assistant to request, sign for and receive drugs for dispensing to patients; P.A. 04-255 amended Subsec. (d)(3) by allowing physician assistant to sign certificate of death and by making technical changes; P.A. 05-219 amended Subsec. (a) by expanding physician assistants’ authority to renew prescriptions for controlled substances to schedules II to V, inclusive, in all settings and expanding their authority to prescribe and administer controlled substances in schedules II or III in all settings, provided for the latter, physician approval is documented in the patient’s medical record not later than the next calendar day; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 08-184 added Subsec. (a)(3)(D) authorizing physician assistant to prescribe and approve use of durable medical equipment; P.A. 12-37 amended Subsec. (a) by inserting “demonstrated” re competency in Subdiv. (1), replacing provision re delegated functions implemented in accordance with written protocols with provision re delegated functions implemented in accordance with written delegation agreement, adding provisions re terms of such agreement and supervising physician requirements re such agreement, replacing provision re documentation of approval of order for controlled substance not later than one calendar day after such order with provision re documentation of such approval as prescribed in written delegation agreement, and making technical changes; P.A. 14-231 amended Subsec. (a) by deleting provision re orders to include printed name of supervising physician and amended Subsec. (b) by deleting provision re prescription forms to contain information of physician under whose supervision the physician assistant is practicing; P.A. 15-242 amended Subsec. (b) by adding provision re written orders by physician assistant to be followed by signature and printed name of physician assistant.



Section 20-12e - Petition concerning ability to practice of physician assistant. Notification to department of termination or restriction of privileges of physician assistant.

(a) The state or county medical or osteopathic medical society or any state professional organization of physician assistants or any physician, physician assistant or holder of a permit issued pursuant to section 20-12h or subsection (d) of section 20-12b or any hospital shall within thirty days, and the board or any individual may, file a petition when such society, organization, practitioner, hospital, board or individual has any information that appears to show that a physician assistant is or may be unable to practice as a physician assistant with reasonable skill or safety for any of the reasons listed in section 20-12f. Petitions shall be filed with the department.

(b) Any health care facility licensed pursuant to subsection (a) of section 19a-491 which terminates or restricts the staff membership or privileges of any physician assistant or holder of a permit issued pursuant to section 20-12h or subsection (b) of section 20-12b shall, not later than fifteen days after the effective date of such action, notify the department of such action.

(P.A. 90-211, S. 7, 23; P.A. 95-74, S. 5, 9; 95-271, S. 5, 40; P.A. 99-102, S. 10.)

History: P.A. 95-74 and P.A. 95-271 amended Subsec. (b) to expand physician assistant notice requirements to holders of temporary and training permits, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-271 also amended Subsec. (a) to add osteopathic physicians and holders of training and temporary physician assistant permits as persons required to file petitions, effective July 6, 1995; P.A. 99-102 deleted obsolete reference to osteopathic physicians from Subsec. (a).



Section 20-12f - Disciplinary action concerning physician assistants.

The board shall have jurisdiction to hear all charges of conduct which fails to conform to the accepted standards of the physician assistant profession brought against persons licensed to practice as a physician assistant or holding any permit issued pursuant to section 20-12h or subsection (b) of section 20-12b. The board may take any action set forth in section 19a-17 if it finds that a person licensed as a physician assistant or holding a permit issued pursuant to section 20-12h or subsection (b) of section 20-12b fails to conform to the accepted standards of the physician assistant profession. Conduct which fails to conform to the accepted standards of the physician assistant profession includes, but is not limited to, the following: Conviction of a felony; fraud or deceit in professional practice; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record; possession, use, prescription for use, or distribution of controlled substances or legend drugs, except for therapeutic or other medically proper purposes; misrepresentation or concealment of a material fact in the obtaining or reinstatement of a physician assistant license or permit; or violation of any provisions of this chapter and section 21a-252. The commissioner may order a license or permit holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; 90-98, S. 1, 2; 90-211, S. 8, 23; P.A. 93-142, S. 4, 7, 8; P.A. 95-74, S. 6, 9; 95-220, S. 4–6; 95-271, S. 7, 40.)

History: (Revisor's note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-74 and P.A. 95-271 extended board jurisdiction to temporary and training permits, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 20-12g - Regulations concerning physician assistants.

The department may, with the advice and assistance of the board, promulgate such regulations as may be necessary for the implementation of sections 20-12a to 20-12f, inclusive.

(P.A. 90-211, S. 9, 23.)



Section 20-12h - Resident physician assistant program. License, temporary or training permit requirements.

No person shall participate in a resident physician assistant program until he has received a license or temporary permit issued pursuant to section 20-12b or a training permit issued by the department. The training permit shall be issued solely for purposes of participation in postgraduate education as a resident physician assistant in a short-term hospital, as defined in the regulations of Connecticut state agencies and licensed pursuant to subsection (a) of section 19a-491, that provides a postgraduate medical education program accredited by the Accreditation Council for Graduate Medical Education. No person shall receive a training permit until a statement has been filed with the department on his behalf by the hospital administrator certifying that such person is to be appointed a resident physician assistant in such hospital and that he has satisfied the requirements of subdivisions (1), (2) and (5) of subsection (a) of section 20-12b. Such training permit shall authorize the holder to participate in clinical educational activities only when the supervising physician is physically present on the premises and is immediately available to the physician assistant when needed, but shall not authorize the holder to prescribe or dispense drugs.

(P.A. 95-74, S. 2, 9; 95-271, S. 6, 40.)

History: P.A. 95-74 and P.A. 95-271, S. 6 effective July 1, 1995 (Revisor's note: Since P.A. 95-74, S. 2 included all the substantive provisions of P.A. 95-271, S. 6, the Revisors codified both sections as a single statute section).



Section 20-12i - Use of fluoroscopy by physician assistants. Qualifications and examination. Certain activities not prohibited.

(a) On and after October 1, 2011, prior to engaging in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures, a physician assistant shall: (1) Successfully complete a course that includes forty hours of didactic instruction relevant to fluoroscopy which includes, but is not limited to, radiation biology and physics, exposure reduction, equipment operation, image evaluation, quality control and patient considerations; (2) successfully complete a minimum of forty hours of supervised clinical experience that includes a demonstration of patient dose reduction, occupational dose reduction, image recording and quality control of fluoroscopy equipment; and (3) pass an examination prescribed by the Commissioner of Public Health. Documentation that the physician assistant has met the requirements prescribed in this subsection shall be maintained at the employment site of the physician assistant and made available to the Department of Public Health upon request.

(b) Notwithstanding the provisions of this section or sections 20-74bb and 20-74ee, nothing shall prohibit a physician assistant who is engaging in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures or positioning and utilizing a mini C-arm in conjunction with fluoroscopic procedures prior to October 1, 2011, from continuing to engage in such procedures, or require the physician assistant to complete the course or supervised clinical experience described in subsection (a) of this section, provided such physician assistant shall pass the examination prescribed by the commissioner on or before September 1, 2012. If a physician assistant does not pass the required examination on or before September 1, 2012, such physician assistant shall not engage in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures or position and utilize a mini C-arm in conjunction with fluoroscopic procedures until such time as such physician assistant meets the requirements of subsection (a) of this section.

(P.A. 09-232, S. 51; P.A. 11-242, S. 45; P.A. 12-197, S. 47.)

History: P.A. 09-232 effective July 8, 2009; P.A. 11-242 amended Subsec. (a) by substituting provision re didactic instruction relevant to fluoroscopy for provision re training and replacing former instructional topics with new instructional topics in Subdiv. (1), adding new Subdiv. (2) re completion of minimum of 40 hours of supervised clinical experience and redesignating existing Subdiv. (2) as Subdiv. (3) and amended Subsec. (b) by adding “this section” re notwithstanding provision, permitting physician assistant to continue to engage in described activities provided required examination is passed before July 1, 2012, and making technical changes; P.A. 12-197 amended Subsec. (b) by replacing “July 1, 2012” with “September 1, 2012” re passage of examination, effective June 15, 2012.

See Sec. 20-74ee re physician assistants engaged in the use of fluoroscopy.



Section 20-12n - Homeopathic physicians.

(a) As used in this section, “homeopathic physician” means a physician who prescribes the single remedy in the minimum dose in potentized form, selected from the law of similars.

(b) Subject to the provisions of this section, no person shall practice as a homeopathic physician until such person has obtained a license to practice medicine and surgery from the Department of Public Health in accordance with this chapter. No license as a homeopathic physician shall be required of a graduate of any school or institution giving instruction in the healing arts who is completing a post-graduate medical training in homeopathy pursuant to subsection (c) of this section.

(c) Applicants for licensure as a homeopathic physician shall, in addition to holding a license as a physician or surgeon issued in accordance with section 20-10, have successfully completed not less than one hundred twenty hours of post-graduate medical training in homeopathy offered by an institution approved by the American Institute of Homeopathy or one hundred twenty hours of post-graduate medical training in homeopathy under the direct supervision of a licensed homeopathic physician, which shall consist of thirty hours of theory and ninety hours of clinical practice. The Department of Public Health shall approve any training completed under the direction of a licensed homeopathic physician.

(P.A. 03-252, S. 6; P.A. 13-208, S. 16.)

History: P.A. 13-208 amended Subsec. (c) by replacing “meeting the requirements of section 20-10” with “holding a license as a physician or surgeon issued in accordance with section 20-10”, deleting reference to Connecticut Homeopathic Medical Examining Board, substituting provision requiring Department of Public Health to approve training for provision requiring Connecticut Homeopathic Medical Examining Board to approve training, and making a technical change.

See Sec. 53-341 re penalty.



Section 20-13 - Issuance of license.

Any person who has complied with the provisions of section 20-10 or section 20-12, and who files the proof thereof with the Department of Public Health, shall receive from the department a license, which shall include a statement that the person named therein is qualified to practice medicine and surgery.

(1949 Rev., S. 4364(e); 1953, 1955, S. 2192d(e); 1959, P.A. 616, S. 4; P.A. 77-614, S. 323, 610; P.A. 81-471, S. 6, 71; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act deleted requirement for paying $2 for certificate; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-471 changed “certificate of registration” to “license” as of July 1, 1981; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-88 re annual renewal of licenses.

Cited. 207 C. 346; 235 C. 128; 239 C. 574.



Section 20-13a - Definitions.

As used in sections 20-13a to 20-13e, inclusive, unless the context otherwise requires:

(1) “Board” means the Connecticut Medical Examining Board, as provided for in section 20-8a;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “County society” means a county medical association affiliated with the Connecticut State Medical Society;

(4) “Department” means the Department of Public Health;

(5) “License” means any license or permit issued pursuant to section 20-10, 20-11a or 20-12;

(6) “Physician” means a person holding a license issued pursuant to this chapter, except a homeopathic physician; and

(7) “State society” means the Connecticut State Medical Society or the Connecticut Osteopathic Medical Society.

(P.A. 76-276, S. 1, 22; P.A. 77-614, S. 323, 610; P.A. 82-472, S. 74, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 8, 40; P.A. 99-102, S. 11; P.A. 08-184, S. 7.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added reference to the Connecticut Osteopathic Medical Society in definition of “county society”, added Subdiv. (5) defining “license”, renumbering the remaining Subdivs., and changed “licensed” to “holding a license issued” in definition of “physician”, effective July 6, 1995; P.A. 99-102 moved reference to the Connecticut Osteopathic Medical Society from the definition of “county society” in Subdiv. (3) to the definition of “state society” in Subdiv. (7); P.A. 08-184 replaced “20-13i” with “20-13e”.

Cited. 207 C. 346; 208 C. 492.



Section 20-13b - Guidelines for reviewing complaints against physicians.

The Commissioner of Public Health, with advice and assistance from the board, shall establish guidelines as may be necessary to carry out the provisions of sections 20-13a to 20-13e, inclusive. Not later than January 1, 2006, such guidelines shall include, but need not be limited to: (1) Guidelines for screening complaints received to determine which complaints will be investigated; (2) guidelines to provide a basis for prioritizing the order in which complaints will be investigated; (3) a system for conducting investigations to ensure prompt action when it appears necessary; (4) guidelines to determine when an investigation should be broadened beyond the scope of the initial complaint to include, but not be limited to, sampling patient records to identify patterns of care, reviewing office practices and procedures, and reviewing performance and discharge data from hospitals; and (5) guidelines to protect and ensure the confidentiality of patient and provider identifiable information when an investigation is broadened beyond the scope of the initial complaint. Such guidelines shall not be considered regulations, as defined in section 4-166.

(P.A. 76-276, S. 2, 22; P.A. 77-614, S. 353, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-275, S. 20; P.A. 08-184, S. 8.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-275 required Commissioner of Public Health to establish guidelines, rather than regulations, to carry out provisions of Secs. 20-13a to 20-13i, added Subdivs. (1) to (5) specifying elements to be included within such guidelines, required that guidelines include such elements not later than January 1, 2006, and provided that guidelines shall not be considered regulations, effective July 13, 2005; P.A. 08-184 replaced “20-13i” with “20-13e”.

Cited. 207 C. 346.



Section 20-13c - Restriction, suspension or revocation of physician's right to practice. Grounds.

The board is authorized to restrict, suspend or revoke the license or limit the right to practice of a physician or take any other action in accordance with section 19a-17, for any of the following reasons: (1) Physical illness or loss of motor skill, including, but not limited to, deterioration through the aging process; (2) emotional disorder or mental illness; (3) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (4) illegal, incompetent or negligent conduct in the practice of medicine; (5) possession, use, prescription for use, or distribution of controlled substances or legend drugs, except for therapeutic or other medically proper purposes; (6) misrepresentation or concealment of a material fact in the obtaining or reinstatement of a license to practice medicine; (7) failure to adequately supervise a physician assistant; (8) failure to fulfill any obligation resulting from participation in the National Health Service Corps; (9) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-11b; (10) failure to provide information requested by the department for purposes of completing a health care provider profile, as required by section 20-13j; (11) engaging in any activity for which accreditation is required under section 19a-690 without the appropriate accreditation required by section 19a-690; (12) failure to provide evidence of accreditation required under section 19a-690 as requested by the department pursuant to section 19a-690; (13) failure to comply with the continuing medical education requirements set forth in section 20-10b; or (14) violation of any provision of this chapter or any regulation established hereunder. In each case, the board shall consider whether the physician poses a threat, in the practice of medicine, to the health and safety of any person. If the board finds that the physician poses such a threat, the board shall include such finding in its final decision and act to suspend or revoke the license of said physician.

(P.A. 76-276, S. 3, 22; P.A. 77-614, S. 354, 610; P.A. 80-484, S. 15, 176; P.A. 81-471, S. 7, 71; P.A. 90-211, S. 10, 23; P.A. 91-105, S. 3, 4; P.A. 92-40; P.A. 94-71, S. 7; P.A. 99-284, S. 34; P.A. 01-50, S. 3, 4; P.A. 05-275, S. 21; P.A. 14-231, S. 46.)

History: P.A. 77-614 added Subdiv. (8) allowing restriction, suspension or revocation of license etc. for violations of chapter or related regulations, effective January 1, 1979; P.A. 80-484 replaced “certificate of registration” with “license” and deleted Subdiv. (7) prohibiting advertising which may deceive the public, renumbering Subdiv. (8) accordingly; P.A. 81-471 deleted reference to “certificate” in Subdiv. (6); P.A. 90-211 added failure to adequately supervise a physician assistant as ground for disciplinary action; P.A. 91-105 amended section to require the board to make determination concerning any threat presented by a physician to the health and safety of patients; P.A. 92-40 inserted new Subdiv. (8) concerning failure to fulfill obligations resulting from participation in the National Health Service Corps, renumbering former Subdiv. (8) as (9); P.A. 94-71 inserted new Subdiv. (9) concerning failure to maintain professional liability insurance or other indemnity against liability for professional malpractice and renumbered former Subdiv. (9) as (10); P.A. 99-284 inserted new Subdiv. (10) re failure to provide profile information, renumbering former Subdiv. (10) as (11), and made technical changes; P.A. 01-50 added new Subdivs. (11) and (12) re accreditation requirements and redesignated former Subdiv. (11) as Subdiv. (13), effective July 1, 2001; P.A. 05-275 added new Subdiv. (13) including failure to comply with continuing medical education requirements of Sec. 20-10b as ground for disciplinary action and redesignated existing Subdiv. (13) as Subdiv. (14); P.A. 14-231 deleted references to Sec. 19a-691.

Cited. 207 C. 346; 208 C. 492; 223 C. 618; 228 C. 651. Standard of proof in cases involving physician discipline before the Connecticut Medical Examining Board is by a preponderance of the evidence. 309 C. 727.

Cited. 24 CA 662; judgment reversed, see 223 C. 618; 37 CA 694. Physician disciplinary proceedings, unlike attorney discipline proceedings, are governed by the Uniform Administrative Procedure Act in Ch. 54, and the preponderance of the evidence standard is the appropriate standard of proof in Ch. 54 proceedings. 129 CA 575.

Cited. 40 CS 188.



Section 20-13d - Complaints required and permitted. Department to be notified of termination or restriction of physician's privileges. Facilities to be notified of suspension, revocation or restriction of physician's license. Notice of disciplinary action taken in other state.

(a) The state society or any county society or any physician or hospital shall within thirty days, and the board or any individual may, file a petition when such society, physician or hospital or said board or individual has any information which appears to show that a physician is or may be unable to practice medicine with reasonable skill or safety for any of the reasons listed in section 20-13c. Petitions shall be filed with the Department of Public Health on forms supplied by the department, shall be signed and sworn and shall set forth in detail the matters complained of.

(b) Any health care facility licensed under section 19a-493 which terminates or restricts the staff membership or privileges of any physician shall, not later than fifteen days after the effective date of such action, notify the department of such action.

(c) The department shall notify any health care facility licensed under section 19a-493 if the board suspends, revokes or otherwise restricts the license of any physician. The commissioner shall adopt regulations in accordance with chapter 54 to implement a system of notification in accordance with the provisions of this subsection.

(d) A physician shall report to the department any disciplinary action similar to an action specified in subsection (a) of section 19a-17 taken against him by a duly authorized professional disciplinary agency of any other state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction, within thirty days of such action. Failure to so report may constitute a ground for disciplinary action under section 20-13c.

(P.A. 76-276, S. 4, 22; P.A. 77-614, S. 355, 610; P.A. 84-148, S. 1, 4; P.A. 90-13, S. 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 required that complaints be filed with department of health services rather than with board and that department rather than board be notified of termination, restriction, etc. of physician by health care facility and deleted Subsecs. (c) and (d) re procedure for investigation of complaints, effective January 1, 1979; P.A. 84-148 changed “complaint” to “petition”, imposed thirty-day time limit for filing of petition and added Subsec. (c) requiring the department to notify health care facilities if the board suspends, revokes or otherwise restricts a physician's license; P.A. 90-13 added Subsec. (d) re disciplinary action taken in any other state; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 207 C. 346.

Cited. 17 CA 532.

Cited. 40 CS 188.



Section 20-13e - Investigation of petition. Examination of physician. Hearing. Enforcement.

(a) The department shall investigate each petition filed pursuant to section 20-13d, in accordance with the provisions of subdivisions (10) and (11) of subsection (a) of section 19a-14, to determine if probable cause exists to issue a statement of charges and to institute proceedings against the physician under subsection (d) of this section. Such investigation shall be concluded not later than eighteen months from the date the petition is filed with the department and, unless otherwise specified by this subsection, the record of such investigation shall be deemed a public record, in accordance with section 1-210, at the conclusion of such eighteen-month period. Any such investigation shall be confidential and no person shall disclose his knowledge of such investigation to a third party unless the physician requests that such investigation and disclosure be open, except that the department shall provide information to the person who filed the complaint pursuant to subdivision (12) of subsection (a) of section 19a-14. If the department determines that probable cause exists to issue a statement of charges, the entire record of such proceeding shall be public unless the department determines that the physician is an appropriate candidate for participation in an assistance program in accordance with the provisions of sections 19a-12a and 19a-12b. The petition and all records of any physician determined to be eligible for participation in an assistance program prior to June 11, 2007, shall remain confidential during the physician's participation and upon successful completion of the assistance program, in accordance with the terms and conditions agreed upon by the physician and the department. If at any time subsequent to the filing of a petition and during the eighteen-month period, the department makes a finding of no probable cause, the petition and the entire record of such investigation shall remain confidential, except as provided in subdivision (12) of subsection (a) of section 19a-14, unless the physician requests that such petition and record be open.

(b) As part of an investigation of a petition filed pursuant to subsection (a) of section 20-13d, the Department of Public Health may order the physician to submit to a physical or mental examination, to be performed by a physician chosen from a list approved by the department. The department may seek the advice of established medical organizations or licensed health professionals in determining the nature and scope of any diagnostic examinations to be used as part of any such physical or mental examination. The examining physician shall make a written statement of his or her findings.

(c) If the physician fails to obey a department order to submit to examination or attend a hearing, the department may petition the superior court for the judicial district of Hartford to order such examination or attendance, and said court or any judge assigned to said court shall have jurisdiction to issue such order.

(d) Subject to the provisions of section 4-182, no license shall be restricted, suspended or revoked by the board, and no physician's right to practice shall be limited by the board, until the physician has been given notice and opportunity for hearing in accordance with the regulations established by the commissioner.

(P.A. 76-276, S. 5, 22; P.A. 77-614, S. 356, 610; P.A. 80-483, S. 160, 186; P.A. 81-471, S. 8, 71; P.A. 84-148, S. 2, 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-105, S. 2, 4; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 05-288, S. 80; P.A. 07-103, S. 3; P.A. 10-122, S. 4.)

History: P.A. 77-614 deleted Subsecs. (a) and (b) re procedure for investigation of complaints after board's staff report or county society report and Subsecs. (d) and (e) re hearings, rights of physicians during hearings, etc., designated former Subsec. (c) as (a), substituting department of health services for board and deleting clause re consideration of examining physician's statement as part of investigation and staff report, designated former Subsec. (f) as (b), similarly substituting department for board, and added new Subsec. (c) prohibiting restriction, suspension or revocation of certificate, etc. unless notice and opportunity for hearing has been given, effective January 1, 1979; P.A. 80-483 replaced Hartford county with judicial district of Hartford-New Britain in Subsec. (b); P.A. 81-471 changed “certificate of registration” to “license” in Subsec. (c) as of July 1, 1981; P.A. 84-148 inserted new Subsecs. (a) and (b) concerning investigations of petitions and appropriate rehabilitation programs for physicians, relettered former Subsec. (a) and authorized the department to seek medical advice re examinations of a physician and relettered former Subsecs. (b) and (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-105 amended Subsec. (b) to require the department to make determination concerning any threat presented by a physician to the health and safety of patients; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-288 made technical changes in Subsecs. (a) and (b), effective July 13, 2005; P.A. 07-103 amended Subsec. (a) to add provisions re physician participation in professional assistance program established under Sec. 19a-12a and the confidentiality of such participation and to make conforming and technical changes, deleted former Subsec. (b) re rehabilitation program and redesignated existing Subsecs. (c) to (e) as Subsecs. (b) to (d), effective June 11, 2007; P.A. 10-122 amended Subsec. (a) by changing “subdivision (10)” to “subdivisions (10) and (11)” re Sec. 19a-14(a), by adding provisions re exception to investigation confidentiality requirements for information re investigation of physician provided to person filing the complaint against such physician and by changing “rehabilitation program” to “assistance program”.

Cited. 207 C. 346; 224 C. 29.

Cited. 14 CA 552.

Cited. 40 CS 188.



Section 20-13f to 20-13h - Decision and order; notice; surrender of certificate; appeal. Rescission or modification of disciplinary action. Immunity from civil liability; admissibility of evidence.

Sections 20-13f to 20-13h, inclusive, are repealed.

(P.A. 76-276, S. 6–8, 22; P.A. 77-614, S. 357, 587, 609, 610; P.A. 78-303, S. 85, 136; P.A. 80-484, S. 175, 176.)



Section 20-13i - Annual report by department.

Section 20-13i is repealed, effective October 1, 2008.

(P.A. 76-276, S. 9, 22; P.A. 80-484, S. 147, 176; P.A. 84-148, S. 3, 4; P.A. 08-184, S. 63.)



Section 20-13j - Profiles on physicians, advanced practice registered nurses and other health care providers. Public availability.

(a) For the purposes of this section:

(1) “Department” means the Department of Public Health;

(2) “Other health care provider” means: (A) A dentist licensed under chapter 379; (B) a chiropractor licensed under chapter 372; (C) an optometrist licensed under chapter 380; (D) a podiatrist licensed under chapter 375; (E) a naturopath licensed under chapter 373; (F) a dental hygienist licensed under chapter 379a; or (G) a physical therapist licensed under chapter 376;

(3) “Advanced practice registered nurse” means an advanced practice registered nurse licensed under chapter 378; and

(4) “Physician” means a physician licensed under this chapter.

(b) The department, after consultation with the Connecticut Medical Examining Board, the Connecticut State Medical Society, or any other appropriate state board, shall:

(1) Collect the following information to create an individual profile on each physician and advanced practice registered nurse for dissemination to the public; and

(2) Within available appropriations, collect the following information to create an individual profile on each other health care provider for dissemination to the public:

(A) The name of the medical or dental school, chiropractic college, school or college of optometry, school or college of chiropody or podiatry, school or college of naturopathy, school of dental hygiene, school of physical therapy or other school or institution giving instruction in the healing arts attended by the physician, advanced practice registered nurse or other health care provider and the date of graduation;

(B) The site, training, discipline and inclusive dates of any completed postgraduate education or other professional education required pursuant to the applicable licensure section of the general statutes;

(C) The area of the physician's, advanced practice registered nurse's or other health care provider's practice specialty;

(D) The address of the physician's, advanced practice registered nurse's or other health care provider's primary practice location or primary practice locations, if more than one;

(E) A list of languages, other than English, spoken at the physician's, advanced practice registered nurse's or other health care provider's primary practice locations;

(F) An indication of any disciplinary action taken against the physician, advanced practice registered nurse or other health care provider by the department, the appropriate state board or any professional licensing or disciplinary body in another jurisdiction;

(G) Any current certifications issued to the physician, advanced practice registered nurse or other health care provider by a specialty board of the profession;

(H) The hospitals and nursing homes at which the physician, advanced practice registered nurse or other health care provider has been granted privileges;

(I) Any appointments of the physician, advanced practice registered nurse or other health care provider to a Connecticut medical school faculty and an indication as to whether the physician, advanced practice registered nurse or other health care provider has current responsibility for graduate medical education;

(J) A listing of the physician's, advanced practice registered nurse's or other health care provider's publications in peer-reviewed literature;

(K) A listing of the physician's, advanced practice registered nurse's or other health care provider's professional services, activities and awards;

(L) Any hospital disciplinary actions against the physician, advanced practice registered nurse or other health care provider that resulted, within the past ten years, in the termination or revocation of the physician's, advanced practice registered nurse's or other health care provider's hospital privileges for a professional disciplinary cause or reason, or the resignation from, or nonrenewal of, professional staff membership or the restriction of privileges at a hospital taken in lieu of or in settlement of a pending disciplinary case related to professional competence in such hospital;

(M) A description of any criminal conviction of the physician, advanced practice registered nurse or other health care provider for a felony within the last ten years. For the purposes of this subdivision, a physician, advanced practice registered nurse or other health care provider shall be deemed to be convicted of a felony if the physician, advanced practice registered nurse or other health care provider pleaded guilty or was found or adjudged guilty by a court of competent jurisdiction or has been convicted of a felony by the entry of a plea of nolo contendere;

(N) To the extent available, and consistent with the provisions of subsection (c) of this section, all professional malpractice court judgments and all professional malpractice arbitration awards against the physician, advanced practice registered nurse or other health care provider in which a payment was awarded to a complaining party during the last ten years, and all settlements of professional malpractice claims against the physician, advanced practice registered nurse and other health care provider in which a payment was made to a complaining party within the last ten years;

(O) An indication as to whether the physician, advanced practice registered nurse or other health care provider is actively involved in patient care;

(P) An indication as to whether the physician, advanced practice registered nurse or other health care provider provides primary care services and, for advanced practice registered nurses, an indication as to whether the advanced practice registered nurse is practicing independently or in collaboration with a physician pursuant to a collaborative agreement; and

(Q) The name of the physician's, advanced practice registered nurse's or other health care provider's professional liability insurance carrier.

(c) Any report of a professional malpractice judgment or award against a physician, advanced practice registered nurse or other health care provider made under subparagraph (N) of subdivision (2) of subsection (b) of this section shall comply with the following: (1) Dispositions of paid claims shall be reported in a minimum of three graduated categories indicating the level of significance of the award or settlement; (2) information concerning paid professional malpractice claims shall be placed in context by comparing an individual physician's, advanced practice registered nurse's or other health care provider's professional malpractice judgments, awards and settlements to the experience of other physicians, advanced practice registered nurses and other health care providers licensed in Connecticut who perform procedures and treat patients with a similar degree of risk; (3) all judgment award and settlement information reported shall be limited to amounts actually paid by or on behalf of the physician, advanced practice registered nurse or other health care provider; and (4) comparisons of professional malpractice payment data shall be accompanied by (A) an explanation of the fact that physicians, advanced practice registered nurses and other health care providers treating certain patients and performing certain procedures are more likely to be the subject of litigation than others and that the comparison given is for physicians, advanced practice registered nurses and other health care providers who perform procedures and treat patients with a similar degree of risk; (B) a statement that the report reflects data for the last ten years and the recipient should take into account the number of years the physician, advanced practice registered nurse or other health care provider has been in practice when considering the data; (C) an explanation that an incident giving rise to a professional malpractice claim may have occurred years before any payment was made due to the time lawsuits take to move through the legal system; (D) an explanation of the effect of treating high-risk patients on a physician's, advanced practice registered nurse's or other health care provider's professional malpractice history; and (E) an explanation that professional malpractice cases may be settled for reasons other than liability and that settlements are sometimes made by the insurer without the physician's, advanced practice registered nurse's or other health care provider's consent. Information concerning all settlements shall be accompanied by the following statement: “Settlement of a claim may occur for a variety of reasons that do not necessarily reflect negatively on the professional competence or conduct of the physician, advanced practice registered nurse or other health care provider. A payment in settlement of a professional malpractice action or claim should not be construed as creating a presumption that professional malpractice has occurred.”.

(d) Pending professional malpractice claims against a physician, advanced practice registered nurse or other health care provider and actual amounts paid by or on behalf of a physician, advanced practice registered nurse or other health care provider in connection with a professional malpractice judgment, award or settlement shall not be disclosed by the department to the public. This subsection shall not be construed to prevent the department from investigating and disciplining a physician, advanced practice registered nurse or other health care provider on the basis of professional malpractice claims that are pending.

(e) Prior to the initial release of a physician's, advanced practice registered nurse's or other health care provider's profile to the public, the department shall provide the physician, advanced practice registered nurse or other health care provider with a copy of the physician's, advanced practice registered nurse's or other health care provider's profile. Additionally, any amendments or modifications to the profile that were not supplied by the physician, advanced practice registered nurse or other health care provider or not generated by the department itself shall be provided to the physician, advanced practice registered nurse or other health care provider for review prior to release to the public. A physician, advanced practice registered nurse or other health care provider shall have sixty days from the date the department mails or delivers the prepublication copy to dispute the accuracy of any information that the department proposes to include in such profile and to submit a written statement setting forth the basis for such dispute. If a physician, advanced practice registered nurse or other health care provider does not notify the department that the physician, advanced practice registered nurse or other health care provider disputes the accuracy of such information within such sixty-day period, the department shall make the profile available to the public and the physician, advanced practice registered nurse or other health care provider shall be deemed to have approved the profile and all information contained in the profile. If a physician, advanced practice registered nurse or other health care provider notifies the department that the physician, advanced practice registered nurse or other health care provider disputes the accuracy of such information in accordance with this subsection, the physician's, advanced practice registered nurse's or other health care provider's profile shall be released to the public without the disputed information, but with a statement to the effect that information in the identified category is currently the subject of a dispute and is therefore not currently available. Not later than thirty days after the department's receipt of notice of a dispute, the department shall review any information submitted by the physician, advanced practice registered nurse or other health care provider in support of such dispute and determine whether to amend the information contained in the profile. In the event that the department determines not to amend the disputed information, the disputed information shall be included in the profile with a statement that such information is disputed by the physician, advanced practice registered nurse or other health care provider.

(f) A physician, advanced practice registered nurse or other health care provider may elect to have the physician's, advanced practice registered nurse's or other health care provider's profile omit information provided pursuant to subparagraphs (I) to (K), inclusive, of subdivision (2) of subsection (b) of this section. In collecting information for such profiles and in the dissemination of such profiles, the department shall inform physicians, advanced practice registered nurses and other health care providers that they may choose not to provide the information described in said subparagraphs (I) to (K), inclusive.

(g) Each profile created pursuant to this section shall include the following statement: “This profile contains information that may be used as a starting point in evaluating a physician, advanced practice registered nurse or other health care provider. This profile should not, however, be your sole basis for selecting a physician, advanced practice registered nurse or other health care provider.”.

(h) The department shall maintain a web site on the Internet for use by the public in obtaining profiles of physicians, advanced practice registered nurses and other health care providers.

(i) No state law that would otherwise prohibit, limit or penalize disclosure of information about a physician, advanced practice registered nurse or other health care provider shall apply to disclosure of information required by this section.

(j) All information provided by a physician, advanced practice registered nurse or other health care provider pursuant to this section shall be subject to the penalty for false statement under section 53a-157b.

(k) Except for the information in subparagraphs (A), (B), (J) and (K) of subdivision (2) of subsection (b) of this section, a physician, advanced practice registered nurse or other health care provider shall notify the department of any changes to the information required in subsection (b) of this section not later than sixty days after such change.

(P.A. 99-284, S. 33; P.A. 05-275, S. 22, 23; P.A. 08-109, S. 1; P.A. 14-217, S. 158.)

History: P.A. 05-275 amended Subsec. (b) by making a technical change, expanding Subdiv. (6) to require disclosure of disciplinary actions taken against physicians by any professional licensing or disciplinary body in another jurisdiction, adding Subdiv. (15) to require indication as to whether physician is actively involved in patient care, and adding Subdiv. (16) to require profile to include name of physician's professional liability insurance carrier, and amended Subsec. (k) by requiring physicians to report any changes or updates in mandatory reporting information, except for information specified in Subdivs. (1), (2), (10) and (11) of Subsec. (b); P.A. 08-109 amended Subsec. (a) by designating existing provision as Subdiv. (1), deleting definition of “physician” and adding Subdiv. (2) defining “health care provider” and substantially revised Subsecs. (b) to (k) to include additional health care providers, make conforming changes to information required to be collected by Department of Public Health and make technical changes, effective January 1, 2010; P.A. 14-217 amended Subsec. (a) by replacing “Health care provider” with “Other health care provider”, deleting former Subpara. (A) re physician, redesignating existing Subparas. (B) to (G) as Subparas. (A) to (F), deleting former Subpara. (H) re advanced practice registered nurse and redesignating existing Subpara. (I) as Subpara. (G) in Subdiv. (2), adding Subdiv. (3) defining “advanced practice registered nurse” and adding Subdiv. (4) defining “physician”, amended Subsec. (b) by designating existing provisions re individual profile as new Subdiv. (2), adding new Subdiv. (1) re individual profiles on physicians and advanced practice registered nurses, redesignating existing Subdivs. (1) to (15) as Subparas. (A) to (O), adding Subpara. (P) re provision of primary care services and independent or collaborative practice and redesignating existing Subdiv. (16) as Subpara. (Q), and made technical and conforming changes throughout.



Section 20-13k - Guidelines for disciplinary action.

Not later than January 1, 2006, the Department of Public Health, with the advice and assistance of the Connecticut Medical Examining Board and relevant medical professional associations, shall establish guidelines for use in the disciplinary process. Such guidelines shall include, but need not be limited to: (1) Identification of each type of violation; (2) a range of penalties for each type of violation; (3) additional optional conditions that may be imposed by the board for each violation; (4) identification of factors the board shall consider in determining what penalty should apply; (5) conditions, such as mitigating factors or other facts, that may be considered in allowing deviations from the guidelines; and (6) a provision that when a deviation from the guidelines occurs, the reason for the deviation shall be identified. Such guidelines shall not be considered regulations, as defined in section 4-166.

(P.A. 05-275, S. 17.)



Section 20-13l - Notification of criminal charges against physicians. Investigation.

The Office of the Chief State's Attorney shall notify the Department of Public Health immediately, in writing, when criminal charges are brought against a physician licensed by the department for (1) reckless endangerment within the scope of the physician's medical practice, (2) manslaughter, or (3) murder. Upon such notification, the department may initiate an investigation of the physician to determine whether any disciplinary action should be taken against the physician, including possible suspension of his or her license, while such criminal charges are pending against the physician.

(P.A. 05-67, S. 1.)



Section 20-14 - Exceptions. Prescription in English. Penalties.

No provision of this section, sections 20-9 to 20-13, inclusive, or 20-14a shall be construed to repeal or affect any of the provisions of any private charter, or to apply to licensed pharmacists. All physicians or surgeons and all physician assistants practicing under the provisions of this chapter shall, when requested, write a duplicate of their prescriptions in the English language. Any person who violates any provision of this section regarding prescriptions shall be fined ten dollars for each offense. Any person who violates any provision of section 20-9 shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of section 20-9 shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section. Any person who swears to any falsehood in any statement required by section 20-10, 20-12, 20-12b or 20-12c to be filed with the Department of Public Health shall be guilty of false statement.

(1949 Rev., S. 4368; 1969, P.A. 117; 1971, P.A. 871, S. 97; P.A. 77-614, S. 323, 610; P.A. 84-526, S. 1; P.A. 90-211, S. 11, 23; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 21; 13-258, S. 70.)

History: 1969 act increased penalties: for first offense from fine of $100 to $300 and/or maximum imprisonment of one year to fine of $200 to $1,000 and/or maximum imprisonment of two years and for subsequent offenses from fine of $200 to $500 and/or thirty-day minimum and one-year maximum imprisonment to fine of $500 to $2,000 and/or one-year minimum and five-year maximum imprisonment; 1971 act referred to “false statement” rather than “perjury”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of Sec. 20-9 to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 90-211 applied provisions to physician assistants and added reference to Secs. 20-12b and 20-12c; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 deleted reference to Sec. 20-8; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.

Cited. 207 C. 346.



Section 20-14a - Prescription of drugs by generic name. Disclosure to patient. Labeling.

(a) For the purposes of this section, “brand name” means the name the manufacturer places upon a drug or pharmaceutical or on its container, label, or wrapping at the time of packaging; and “generic name” means the chemical name or formula or the established name designated in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them.

(b) Any physician, surgeon or other person authorized to prescribe drugs within this state, who prescribes a drug, shall in each such prescription, oral or written, include the generic name thereof, if any, unless such physician, surgeon or other person authorized to prescribe drugs, in the exercise of his professional judgment, prescribes a specific brand name drug. The physician, surgeon or other person so authorized shall state to the patient for whom a drug is being prescribed, or to his parent or guardian, the name of the drug or medicine being prescribed, either orally or in writing, and all licensed pharmacists dispensing prescriptions and all health care institutions or facility pharmacies shall label the container containing said medication or prescription with the name as provided by the physician, surgeon or other person so authorized, the strength of each dose prescribed and the date of refill if said prescription is a refill, except if the physician, surgeon or other person so authorized expressly forbids the placing of said drug or medicine name on the prescription label or package. On all prescriptions, whether or not a generic name is stated, the physician, surgeon or other person so authorized shall, if the patient is over the age of sixty-five, include a notation to that effect.

(c) It is declared to be the public policy of this state that generic name of drugs be used in prescriptions wherever feasible.

(1972, P.A. 15, S. 1–3; June, 1972, P.A. 1, S. 1; P.A. 73-242.)

History: June, 1972 act rephrased Subsec. (c) for clarity; P.A. 73-242 required physician to inform patient or his parent or guardian of the name of the drug or medicine prescribed and required prescription label to contain drug name, strength of dose and refill date, unless physician forbids placing name on label.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.

Cited. 207 C. 346.



Section 20-14b - Renewal of licenses.

Licenses issued under this chapter shall be renewed annually, on and after January 1, 1981, in accordance with the provisions of section 19a-88.

(P.A. 80-484, S. 14, 176.)

Cited. 207 C. 346.



Section 20-14c - Dispensing and labeling of drugs. Definitions.

As used in this section and sections 20-14d to 20-14g, inclusive, and section 20-12d:

(1) “Dispense” has the same meaning as provided in section 20-571.

(2) “Drug” means a legend drug, as defined in section 20-571, or a controlled drug, as defined in section 21a-240.

(3) “Prescribing practitioner” means a physician, dentist, podiatrist, optometrist, physician assistant, advanced practice registered nurse, nurse-midwife or veterinarian licensed by the state of Connecticut and authorized to prescribe medication within the scope of such person's practice.

(4) “Professional samples” means complimentary starter dose drugs packaged in accordance with federal and state statutes and regulations that are provided to a prescribing practitioner free of charge by a manufacturer or distributor and distributed free of charge by the prescribing practitioner to such prescribing practitioner's patients.

(P.A. 85-545, S. 1, 6; P.A. 89-389, S. 13, 22; P.A. 90-211, S. 12, 23; P.A. 92-88, S. 2; P.A. 95-264, S. 49; P.A. 99-102, S. 20; 99-175, S. 1.)

History: P.A. 89-389 redefined “licensed practitioner” to include advanced practice registered nurses and nurse-midwives; P.A. 90-211 added the reference to Sec. 20-12d in introductory language and redefined “licensed practitioner” to include physician assistants; P.A. 92-88 redefined “licensed practitioner” to include optometrists; P.A. 95-264 substituted definition of “prescribing practitioner” for “licensed practitioner” and included veterinarians and made technical changes; (Revisor's note: In 1999 the Revisors editorially corrected the statutory reference in Subdiv. (1), changing “subdivision (8)” to “subdivision (9)”); P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes; P.A. 99-175 made technical and gender neutral changes.

Cited. 207 C. 346.



Section 20-14d - Dispensing of drugs by licensed practitioners to be in accordance with sections 20-14c, 20-14f and 20-14g.

Notwithstanding any provision of the general statutes, no drug may be dispensed by a prescribing practitioner except in accordance with the provisions of this section and sections 20-14c, 20-14f and 20-14g.

(P.A. 85-545, S. 2, 6; P.A. 95-264, S. 65; P.A. 99-175, S. 2.)

History: P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner and made technical changes; P.A. 99-175 made technical changes.

See Sec. 20-631 re collaborative drug therapy management agreements between pharmacists and physicians.

Cited. 207 C. 346.



Section 20-14e - Dispensing of drugs. Prescribing and dispensing of oral antibiotic drugs for chlamydia or gonorrhea. Dispensing of contact lenses containing a drug or ocular agents-T.

(a) A drug dispensed by a prescribing practitioner shall be personally dispensed by the prescribing practitioner and the dispensing of such drug shall not be delegated except that, in emergency departments of acute care hospitals licensed under chapter 368v, the tasks related to dispensing such drug may be carried out by a nurse licensed pursuant to chapter 378 under the supervision of the prescribing practitioner.

(b) A patient's medical record shall include a complete record of any drug dispensed by the prescribing practitioner.

(c) A prescribing practitioner dispensing a drug shall package the drug in containers approved by the federal Consumer Product Safety Commission, unless requested otherwise by the patient, and shall label the container with the following information: (1) The full name of the patient; (2) the prescribing practitioner's full name and address; (3) the date of dispensing; (4) instructions for use; and (5) any cautionary statements as may be required by law.

(d) Professional samples dispensed by a prescribing practitioner shall be exempt from the requirements of subsection (c) of this section.

(e) Notwithstanding the provisions of this section or chapter 400j, a prescribing practitioner who diagnoses a chlamydia or gonorrhea infection in a patient may prescribe and dispense oral antibiotic drugs to such patient and the patient's partner or partners in order to prevent further infection without a physical examination of such partner or partners. A prescribing practitioner who prescribes or dispenses oral antibiotic drugs to the partner or partners of a patient diagnosed with a chlamydia or gonorrhea infection shall, in accordance with the provisions of this subsection, not be deemed to have violated the prescribing practitioner's standard of care for such prescribing or dispensing drugs. The Commissioner of Public Health, in consultation with the Commissioner of Consumer Protection, may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(f) A prescribing physician or surgeon may dispense and sell contact lenses that contain a drug, as defined in section 20-571, and such physician or surgeon shall be exempt from the requirements of subsection (c) of this section when dispensing or selling contact lenses. As used in this subsection, “physician” means a person holding a license issued pursuant to this chapter, except a homeopathic physician.

(g) A licensed optometrist, authorized to practice advanced optometric care pursuant to section 20-127, who dispenses contact lenses that contain ocular agents-T, as defined in subdivision (5) of subsection (a) of section 20-127, shall be exempt from the requirements of subsection (c) of this section when dispensing or selling contact lenses.

(P.A. 85-545, S. 3, 6; P.A. 95-264, S. 50; P.A. 99-80, S. 2; 99-175, S. 3; P.A. 09-58, S. 2; P.A. 11-242, S. 9.)

History: P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner throughout section and deleted Subsec. (e) which had required compliance with Sec. 20-175a consumer information requirements when dispensing drugs other than professional samples; P.A. 99-80 amended Subsec. (a) by adding exception for nurses in emergency departments; P.A. 99-175 amended Subsec. (c) to make technical changes and add numerical Subdiv. indicators; P.A. 09-58 added Subsecs. (e) and (f) exempting physicians, surgeons and optometrists, who dispense and sell contact lenses that contain a drug or ocular agents-T, from requirements of Subsec. (c); P.A. 11-242 added new Subsec. (e) re prescribing practitioner's authority to prescribe and dispense oral antibiotic drugs for treatment of chlamydia or gonorrhea to a patient and the patient's partners without a physical examination of such partners and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g).

Cited. 207 C. 346.



Section 20-14f - Report to commissioner of intent to continue to dispense drugs other than professional samples.

A prescribing practitioner who, as part of his practice, dispenses any drug other than professional samples shall notify the Commissioner of Consumer Protection that he is engaged in the dispensing of drugs and shall, biennially, upon the date of renewal of the controlled substance registration required by section 21a-317, inform the commissioner of his intent to continue to dispense drugs to his patients.

(P.A. 85-545, S. 4; P.A. 95-264, S. 66; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 207 C. 346.



Section 20-14g - Regulations.

The Commissioner of Consumer Protection, with the advice and assistance of the Commission of Pharmacy, may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 20-14c to 20-14f, inclusive.

(P.A. 85-545, S. 5, 6; P.A. 99-175, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 99-175 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 207 C. 346.



Section 20-14h - Definitions.

As used in sections 20-14h to 20-14j, inclusive:

(1) “Administration” means the direct application of a medication by means other than injection to the body of a person.

(2) “Day programs”, “residential facilities” and “individual and family support” include only those programs, facilities and support services designated in the regulations adopted pursuant to section 20-14j.

(3) “Juvenile detention centers” include only those centers operated under the jurisdiction of the Judicial Department.

(4) “Medication” means any medicinal preparation, and includes any controlled substances specifically designated in the regulations or policies adopted pursuant to section 20-14j.

(5) “Trained person” means a person who has successfully completed training prescribed by the regulations or policies adopted pursuant to section 20-14j.

(P.A. 87-433, S. 1, 4; P.A. 90-70, S. 1, 4; P.A. 05-150, S. 1.)

History: P.A. 90-70 added definition of “juvenile detention centers” as Subdiv. (3), renumbering as necessary; P.A. 05-150 amended Subdiv. (2) to include reference to individual and family support.



Section 20-14i - Administration of medication by trained persons.

Any provisions to the contrary notwithstanding, chapter 378 shall not prohibit the administration of medication to persons (1) attending day programs, residing in residential facilities or receiving individual and family support, under the jurisdiction of the Departments of Children and Families, Correction, Developmental Services and Mental Health and Addiction Services, (2) being detained in juvenile detention centers or residing in residential facilities dually licensed by the Department of Children and Families and the Department of Public Health, or (3) residing in substance abuse treatment facilities licensed by the Department of Children and Families pursuant to section 17a-145 when such medication is administered by trained persons, pursuant to the written order of a physician licensed under this chapter, a dentist licensed under chapter 379, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, authorized to prescribe such medication. The provisions of this section shall not apply to institutions, facilities or programs licensed pursuant to chapter 368v.

(P.A. 87-433, S. 2, 4; P.A. 90-70, S. 2, 4; P.A. 93-91, S. 1, 2; P.A. 96-19, S. 2; P.A. 04-257, S. 103; P.A. 05-150, S. 2; 05-246, S. 14; P.A. 07-73, S. 2(a); P.A. 09-197, S. 2.)

History: P.A. 90-70 added phrase “or being detained in juvenile detention centers”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-19 expanded written orders by physicians to include written orders by advanced practice registered nurses and physician assistants; P.A. 04-257 made a technical change, effective June 14, 2004; P.A. 05-150 added reference to persons receiving individual and family support; P.A. 05-246 added exception for persons residing in residential facilities dually licensed by the Departments of Children and Families and Public Health; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 09-197 designated existing provisions re persons to whom administration of medication is not prohibited by Ch. 378 as Subdivs. (1) and (2) and added Subdiv. (3) re persons residing in substance abuse treatment facilities licensed by Department of Children and Families, effective July 1, 2009.



Section 20-14j - Regulations. Advisory task force. Training programs and policies re administration of medication at juvenile detention centers.

(a) The commissioners of the departments which license the residential facilities, day programs or individual and family support services in which the administration of medication in accordance with section 20-14i is appropriate shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 20-14h and 20-14i. If licensing is not required, the regulations shall be adopted by the commissioners of the departments having authority over the persons served in such facilities or programs, or receiving individual and family support. Such regulations shall be adopted by each affected department in consultation with an advisory task force which shall include the Commissioner of Public Health, the Commissioner of Mental Health and Addiction Services, the Commissioner of Developmental Services, the Commissioner of Correction and the Commissioner of Children and Families, or their designees. The task force shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health by November 1, 1988.

(b) The Chief Court Administrator shall (1) establish ongoing training programs for personnel who are to administer medications to detainees in juvenile detention centers, and (2) adopt policies to carry out the provisions of sections 20-14h and 20-14i concerning the administration of medication to detainees in juvenile detention centers.

(P.A. 87-433, S. 3, 4; P.A. 90-70, S. 3, 4; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 05-150, S. 3; P.A. 07-73, S. 2(b).)

History: P.A. 90-70 added Subsec. (b) re establishment of training programs and adoption of policies by the chief court administrator for administration of medication at juvenile detention centers; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 05-150 amended Subsec. (a) to include references to individual and family support; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 20-14k - Requirement for the posting of policy regarding Medicare assignment. Regulations.

Any physician licensed under this chapter shall post, in a conspicuous place, the policy regarding Medicare assignment and shall inform all eligible persons of such policy prior to the delivery of care and services. The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 for purposes of this section.

(P.A. 87-356, S. 1; P.A. 93-262, S. 1, 87; P.A. 99-102, S. 21.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 99-102 deleted obsolete reference to chapter 371 and made a technical change.



Section 20-14l - Delegation of ophthalmological services.

A physician licensed pursuant to this chapter, who specializes in ophthalmology, may delegate to an appropriately trained medical assistant the use or application of any ocular agent, provided such delegated service is performed only under the supervision, control and responsibility of the licensed physician. For purposes of this section, “appropriately trained medical assistant” means a medical assistant who has completed on-the-job training in the use and application of ocular agents under the supervision, control and responsibility of an employing, licensed physician, an affidavit in support of which shall be kept by the employing physician on the premises.

(P.A. 05-36, S. 3.)

See Sec. 20-127(g) authorizing optometrists to delegate certain duties re ocular agents.



Section 20-14m - Use of long-term antibiotic therapy in the treatment of Lyme disease.

(a) As used in this section, (1) “long-term antibiotic therapy” means the administration of oral, intramuscular or intravenous antibiotics, singly or in combination, for periods of time in excess of four weeks; and (2) “Lyme disease” means the clinical diagnosis by a physician, licensed in accordance with chapter 370, or an advanced practice registered nurse, licensed in accordance with chapter 378, of the presence in a patient of signs or symptoms compatible with acute infection with borrelia burgdorferi; or with late stage or persistent or chronic infection with borrelia burgdorferi, or with complications related to such an infection; or such other strains of borrelia that, on and after July 1, 2009, are recognized by the National Centers for Disease Control and Prevention as a cause of Lyme disease. Lyme disease includes an infection that meets the surveillance criteria set forth by the National Centers for Disease Control and Prevention, and other acute and chronic manifestations of such an infection as determined by a physician, licensed in accordance with the provisions of chapter 370, or an advanced practice registered nurse, licensed in accordance with chapter 378, pursuant to a clinical diagnosis that is based on knowledge obtained through medical history and physical examination alone, or in conjunction with testing that provides supportive data for such clinical diagnosis.

(b) On and after July 1, 2009, a licensed physician or a licensed advanced practice registered nurse may prescribe, administer or dispense long-term antibiotic therapy to a patient for a therapeutic purpose that eliminates such infection or controls a patient's symptoms upon making a clinical diagnosis that such patient has Lyme disease or displays symptoms consistent with a clinical diagnosis of Lyme disease, provided such clinical diagnosis and treatment are documented in the patient's medical record by such licensed physician or licensed advanced practice registered nurse. Notwithstanding the provisions of sections 20-8a and 20-13e, on and after said date, the Department of Public Health shall not initiate a disciplinary action against a licensed physician or a licensed advanced practice registered nurse and such physician or advanced practice registered nurse shall not be subject to disciplinary action by the Connecticut Medical Examining Board or the Connecticut State Board of Examiners for Nursing solely for prescribing, administering or dispensing long-term antibiotic therapy to a patient clinically diagnosed with Lyme disease, provided such clinical diagnosis and treatment has been documented in the patient's medical record by such licensed physician or licensed advanced practice registered nurse.

(c) Nothing in this section shall prevent the Connecticut Medical Examining Board or the Connecticut State Board of Examiners for Nursing from taking disciplinary action for other reasons against a licensed physician or a licensed advanced practice registered nurse, pursuant to section 19a-17, or from entering into a consent order with such physician or advanced practice registered nurse pursuant to subsection (c) of section 4-177. Subject to the limitation set forth in subsection (b) of this section, for purposes of this section, the Connecticut Medical Examining Board may take disciplinary action against a licensed physician if there is any violation of the provisions of section 20-13c and the Connecticut Board of Examiners for Nursing may take disciplinary action against a licensed advanced practice registered nurse in accordance with the provisions of section 20-99.

(P.A. 09-128, S. 1; P.A. 16-39, S. 26.)

History: P.A. 09-128 effective July 1, 2009; P.A. 16-39 added references to advanced practice registered nurse and amended Subsecs. (b) and (c) by adding references to disciplinary action by the Connecticut State Board of Examiners for Nursing.



Section 20-14n - Disciplinary action for purchasing for resale, selling, offering for sale or delivering in any manner a counterfeit drug or device.

Any prescribing practitioner, as defined in section 20-14c, who violates the provisions of subsection (b) of section 21a-90 shall be subject to disciplinary action pursuant to section 19a-17.

(P.A. 15-49, S. 2.)



Section 20-14o - Prescriptions for opioid drugs.

(a) As used in this section:

(1) “Opioid drug” has the same meaning as provided in 42 CFR 8.2, as amended from time to time;

(2) “Adult” means a person who is at least eighteen years of age;

(3) “Prescribing practitioner” has the same meaning as provided in section 20-14c;

(4) “Minor” means a person who is under eighteen years of age;

(5) “Opioid agonist” means a medication that binds to the opiate receptors and provides relief to individuals in treatment for abuse of or dependence on an opioid drug;

(6) “Opiate receptor” means a specific site on a cell surface that interacts in a highly selective fashion with an opioid drug;

(7) “Palliative care” means specialized medical care to improve the quality of life of patients and their families facing the problems associated with a life-threatening illness; and

(8) “Opioid antagonist” has the same meaning as provided in section 17a-714a.

(b) When issuing a prescription for an opioid drug to an adult patient for the first time for outpatient use, a prescribing practitioner who is authorized to prescribe an opioid drug shall not issue a prescription for more than a seven-day supply of such drug, as recommended in the National Centers for Disease Control and Prevention's Guideline for Prescribing Opioids for Chronic Pain.

(c) A prescribing practitioner shall not issue a prescription for an opioid drug to a minor for more than a seven-day supply of such drug at any time. When issuing a prescription for an opioid drug to a minor for less than a seven-day supply of such drug, the prescribing practitioner shall discuss the risks associated with use of an opioid drug, including, but not limited to, the risks of addiction and overdose associated with opioid drugs and the dangers of taking opioid drugs with alcohol, benzodiazepines and other central nervous system depressants, and the reasons why the prescription is necessary with (1) the minor, and (2) the custodial parent, guardian or other person having legal custody of the minor if such parent, guardian or other person is present at the time of issuance.

(d) Notwithstanding the provisions of subsections (b) and (c) of this section, if, in the professional medical judgment of a prescribing practitioner, more than a seven-day supply of an opioid drug is required to treat an adult patient's or minor patient's acute medical condition, as determined by the prescribing practitioner, or is necessary for the treatment of chronic pain, pain associated with a cancer diagnoses or for palliative care, then the prescribing practitioner may issue a prescription for the quantity needed to treat the acute medical condition, chronic pain, pain associated with a cancer diagnosis or pain experienced while the patient is in palliative care. The condition triggering the prescription of an opioid drug for more than a seven-day supply shall be documented in the patient's medical record and the practitioner shall indicate that an alternative to the opioid drug was not appropriate to address the medical condition.

(e) The provisions of subsections (b), (c) and (d) of this section shall not apply to medications designed for the treatment of abuse of or dependence on an opioid drug, including, but not limited to, opioid agonists and opioid antagonists.

(P.A. 16-43, S. 7.)

History: P.A. 16-43 effective July 1, 2016.



Section 20-14p - Covenants not to compete involving physician.

(a) For purposes of this section: (1) “Covenant not to compete” means any provision of an employment or other contract or agreement that creates or establishes a professional relationship with a physician and restricts the right of a physician to practice medicine in any geographic area of the state for any period of time after the termination or cessation of such partnership, employment or other professional relationship; (2) “physician” means an individual licensed to practice medicine under this chapter; and (3) “primary site where such physician practices” means (A) the office, facility or location where a majority of the revenue derived from such physician's services is generated, or (B) any other office, facility or location where such physician practices and mutually agreed to by the parties and identified in the covenant not to compete.

(b) (1) A covenant not to compete is valid and enforceable only if it is: (A) Necessary to protect a legitimate business interest; (B) reasonably limited in time, geographic scope and practice restrictions as necessary to protect such business interest; and (C) otherwise consistent with the law and public policy. The party seeking to enforce a covenant not to compete shall have the burden of proof in any proceeding.

(2) A covenant not to compete that is entered into, amended, extended or renewed on or after July 1, 2016, shall not: (A) Restrict the physician's competitive activities (i) for a period of more than one year, and (ii) in a geographic region of more than fifteen miles from the primary site where such physician practices; or (B) be enforceable against a physician if (i) such employment contract or agreement was not made in anticipation of, or as part of, a partnership or ownership agreement and such contract or agreement expires and is not renewed, unless, prior to such expiration, the employer makes a bona fide offer to renew the contract on the same or similar terms and conditions, or (ii) the employment or contractual relationship is terminated by the employer, unless such employment or contractual relationship is terminated for cause.

(3) Each covenant not to compete entered into, amended or renewed on and after July 1, 2016, shall be separately and individually signed by the physician.

(c) The remaining provisions of any contract or agreement that includes a covenant not to compete that is rendered void and unenforceable, in whole or in part, under the provisions of this section shall remain in full force and effect, including provisions that require the payment of damages resulting from any injury suffered by reason of termination of such contract or agreement.

(P.A. 16-95, S. 1.)

History: P.A. 16-95 effective July 1, 2016.



Section 20-14q - Treatment with an investigational drug, biological product or device. Liability of treating physician.

(a) For purposes of this section:

(1) “Investigational drug, biological product or device” means a drug, biological product or biological device that has successfully completed a phase one clinical trial of the federal Food and Drug Administration but has not yet been approved for general use by the federal Food and Drug Administration and remains under investigation in a clinical trial approved by the federal Food and Drug Administration;

(2) “Patient” means a person who has a terminal illness, verified by the person's treating physician, who is not being treated as an inpatient in a hospital licensed under chapter 368v;

(3) “Treating physician” means a physician licensed under this chapter who has primary responsibility for the medical care of the patient and treatment of the patient's terminal illness; and

(4) “Terminal illness” means a medical condition that a patient's treating physician anticipates, with reasonable medical judgment, will result in the patient's death or a state of permanent unconsciousness from which recovery is unlikely within a period of one year.

(b) A patient is eligible to receive treatment with an investigational drug, biological product or device if the patient has (1) considered all other treatment options currently approved by the federal Food and Drug Administration, (2) been unable to participate in a clinical trial for the terminal illness that is not more than one hundred miles from the patient's home address, or not been accepted to a clinical trial not more than one week after completion of the clinical trial application process, (3) received a recommendation from his or her treating physician for an investigational drug, biological product or device, (4) given written, informed consent, as provided in subsection (c) of this section, for the use of the investigational drug, biological product or device or, if the patient is a minor or lacks the mental capacity to provide informed consent, a parent of the minor or a legal guardian of the minor or adult patient has given such written, informed consent on the patient's behalf, and (5) obtained written documentation from his or her treating physician stating that the patient meets the requirements of this subsection.

(c) A patient gives written informed consent when the patient, or if the patient is a minor or lacks the mental capacity to provide informed consent, a parent of the minor or the legal guardian of the minor or adult patient, signs a written document, verified by the patient's treating physician and a witness that, at a minimum: (1) Explains the currently approved and conventionally recognized products and treatments for the terminal illness from which the patient suffers; (2) confirms the patient's concurrence with his or her treating physician in believing that all currently approved and conventionally recognized products and treatments are unlikely to prolong the patient's life; (3) clearly identifies the specific proposed investigational drug, biological product or device with which the patient is seeking to be treated; (4) describes the potentially best and worst outcomes of using the investigational drug, biological product or device with a realistic description of the most likely outcome, including the possibility that new, unanticipated, different or worse symptoms might result and that death could be hastened by the proposed treatment, based on the treating physician's knowledge of the proposed treatment in conjunction with an awareness of the patient's condition; (5) states clearly that the patient's health carrier, as defined in section 38a-510c, treating physician or other health care provider is not obligated to pay for any care or treatments resulting from the use of the investigational drug, biological product or device; (6) states clearly that the patient's eligibility for hospice care may be withdrawn if the patient begins treatment with an investigational drug, biological product or device but that hospice care may be reinstated if such treatment ends and the patient meets hospice eligibility requirements; (7) states clearly that in-home health care may be denied if such treatment begins; and (8) states that the patient understands that the patient is liable for the costs of, or associated with, the investigational drug, biological product or device and that this liability extends to the patient's estate, unless a contract between the patient and the manufacturer of the investigational drug, biological product or device states otherwise.

(d) Notwithstanding the provisions of this chapter, the Department of Public Health or the Connecticut Medical Examining Board shall not revoke, fail to renew, suspend or take any disciplinary action against a physician based solely on the treating physician's recommendation to a patient regarding access to, or treatment with, an investigational drug, biological product or device, provided such recommendation is consistent with medical standards of care.

(e) No official, employee or agent of the state shall prevent, or attempt to prevent, a patient who is eligible under subsection (b) of this section from accessing an investigational drug, biological product or device.

(f) Nothing in this section shall create a cause of action against the patient's treating physician or any other person or entity involved in the care of a patient being treated with an investigational drug, biological product or device for any harm done to such patient resulting from the investigational drug, biological product or device.

(P.A. 16-214, S. 1.)






Chapter 371 - Osteopathy (Repealed)

Section 20-15 - Connecticut Osteopathic Examining Board.

Section 20-15 is repealed, effective October 1, 1999.

(1949 Rev., S. 4369; P.A. 77-614, S. 358, 610; P.A. 78-303, S. 26, 136; P.A. 80-484, S. 169, 174, 176; P.A. 81-471, S. 9, 71; June Sp. Sess. P.A. 91-12, S. 15, 55; P.A. 98-143, S. 4, 24; P.A. 99-102, S. 51.)



Section 20-16 - Meetings. Record of proceedings. Quorum.

Section 20-16 is repealed.

(1949 Rev., S. 4370; 1959, P.A. 616, S. 5; P.A. 77-614, S. 359, 610; P.A. 80-484, S. 175, 176.)



Section 20-17 to 20-23 - Licensure; qualifications for examination. Examination; qualifications to practice without examination. Permit for participation in intern or resident osteopathic physician program. Professional liability insurance required, when; amount of insurance; reporting requirements. List of approved colleges, schools and institutions. Grounds for disciplinary action. Osteopathy defined; osteopath authorized to practice medicine and surgery. Reports and certificates pertaining to public health. Penalty.

Sections 20-17 to 20-23, inclusive, are repealed, effective October 1, 1999.

(1949 Rev., S. 4371–4377; 1955, S. 2194d; 1959, P.A. 616, S. 6, 7; 1961, P.A. 151; 1969, P.A. 125, S. 1, 2; June, 1971, P.A. 8, S. 42; 1972, P.A. 127, S. 38; 294, S. 23; P.A. 73-148; P.A. 75-268, S. 2; P.A. 76-113, S. 2, 3; P.A. 77-614, S. 360, 361, 610; P.A. 80-484, S. 18–20, 174, 176; P.A. 84-526, S. 2; P.A. 88-230, S. 1, 12; 88-362, S. 3–5; P.A. 89-251, S. 74, 203; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 19, 117; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 2, 8; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-271, S. 9–12, 40; P.A. 96-180, S. 65, 66, 166; P.A. 99-102, S. 51.)






Chapter 372 - Chiropractic

Section 20-24 - Definitions.

As used in this chapter:

(1) The practice of chiropractic means the practice of that branch of the healing arts consisting of the science of adjustment, manipulation and treatment of the human body in which vertebral subluxations and other malpositioned articulations and structures that may interfere with the normal generation, transmission and expression of nerve impulse between the brain, organs and tissue cells of the body, which may be a cause of disease, are adjusted, manipulated or treated.

(2) The terms “chiropractic”, “doctor of chiropractic”, “chiropractor” and “chiropractic physician” are synonymous, and mean a practitioner of chiropractic as defined in subdivision (1) of this section.

(3) The term “accredited chiropractic college or colleges” means only those institutions which are at the time of the applicant's graduation, either (A) accredited by the Council on Chiropractic Education or other specialized accrediting agency recognized by the United States Department of Education or (B) if located outside the United States, deemed by said council to meet its educational standards.

(1949 Rev., S. 4386; P.A. 76-83, S. 1; P.A. 80-358, S. 1; P.A. 84-100; P.A. 94-174, S. 6, 12.)

History: P.A. 76-83 restated definition of chiropractic practice and added Subsec. (b) defining practitioners; P.A. 80-358 added Subsec. (c) defining chiropractic colleges; P.A. 84-100 amended Subsec. (c) to require an accrediting agency of a chiropractic college to be a “specialized” accrediting agency; P.A. 94-174 made technical changes and added Subdiv. (3)(B) re standards for institutions located outside the United States, effective June 6, 1994.

Cited. 211 C. 508; 220 C. 86.



Section 20-25 - Examining board.

The State Board of Chiropractic Examiners shall consist of seven members, four of whom shall be practicing chiropractors and residents of this state and shall have practiced chiropractic continuously in this state for at least three years, and three of whom shall be public members. The Governor shall appoint a chairman from among the members of the board. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of chiropractors or have been such an officer during the year immediately preceding his appointment. No member shall serve more than two full consecutive terms which commence after July 1, 1980. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners and (3) impose sanctions where appropriate.

(1949 Rev., S. 4378; 1955, S. 2195d; P.A. 77-481; 77-614, S. 362, 610; P.A. 80-484, S. 167, 176; P.A. 81-471, S. 10, 71; P.A. 88-248, S. 6; June Sp. Sess. P.A. 91-12, S. 16, 55; P.A. 98-143, S. 5, 24.)

History: P.A. 77-481 deleted provision allowing payment of $15 per diem and reimbursement of expenses; P.A. 77-614 changed composition of board from three chiropractors to two chiropractors and one public member and revised appointment provisions so that two names, rather than six, are submitted to the governor and simplified statement of procedure for governor's appointments, effective January 1, 1979; P.A. 80-484 deleted provision whereby Chiropractic Association submitted names for consideration as appointees and added provisions re meetings, expense reimbursement, members' attendance, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981, and added prohibition against members serving more than two consecutive terms; P.A. 88-248 increased number of members on board from three to seven, required four, instead of two, members to be practicing chiropractors and state residents and to have practiced chiropractic continuously in this state for at least three years and increased number of public members from one to three; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.

Cited. 211 C. 508; 220 C. 86.



Section 20-26 - Meetings of board. Powers and duties.

Section 20-26 is repealed.

(1949 Rev., S. 4379; June, 1955, S. 2196d; P.A. 77-614, S. 363, 610; P.A. 80-484, S. 175, 176.)



Section 20-27 - License.

(a) Required. No person shall engage in the practice of chiropractic in this state until he has obtained a license.

(b) Examination. Qualifications. No person shall receive a license until he has passed an examination prescribed by the Department of Public Health, with the advice and consent of the Board of Chiropractic Examiners, except as hereinafter provided. Any person desiring to practice chiropractic shall make application to the department upon such form as the department adopts. Applications shall be in writing, signed by the applicant and shall contain a statement of the educational advantages of the applicant, his experience in matters pertaining to a knowledge of the care of the sick, the length of time applied and the school in which he studied chiropractic, any collateral branch of study and the length of time engaged in clinical practice and any diploma, certificate or degree which has been conferred upon such applicant. Each applicant shall present to the department satisfactory evidence that he graduated from an approved high school or possessed educational qualifications equivalent to those required for graduation from such school before beginning the study of chiropractic and that he graduated with the degree of doctor of chiropractic from an accredited college of chiropractic approved by said board with the consent of the Commissioner of Public Health, as provided herein, that, if he graduated prior to July 1, 1932, he has been a resident student in such an approved chiropractic college or colleges during three graded courses of six months each, each of which courses shall have included not less than nine hundred class hours, that, if he graduated after July 1, 1932, he has been a resident student in such an approved chiropractic college or colleges during four graded courses of eight months each, totaling not less than three thousand six hundred hours, and that, if he graduated after July 1, 1955, he has been a resident student in such an approved chiropractic college or colleges during four graded courses of eight months each, totaling not less than four thousand hours. On and after July 1, 1960, each applicant shall present to said department satisfactory evidence that before beginning the study of chiropractic he has completed at least two academic years or sixty semester hours of study leading to a baccalaureate degree in a college or university approved by said board with the consent of the Commissioner of Public Health. Said department shall issue a license to each applicant who passes the examination and who has met all other requirements of this chapter and any regulations adopted hereunder. There shall be paid to the department by each applicant a fee of five hundred sixty-five dollars. The examination shall be administered by the Department of Public Health under the supervision of the board. Passing scores shall be established by the department with the consent of the board.

(c) Licensure without written examination. The Department of Public Health may grant a license without written examination to any currently practicing, competent licensee from any other state having licensure requirements substantially similar to, or higher than, those of this state, who (1) is a graduate of an accredited school of chiropractic approved by said board with the consent of the Commissioner of Public Health, (2) presents evidence satisfactory to the department that he has completed a course of two academic years or sixty semester hours of study in a college or scientific school approved by the board with the consent of the Commissioner of Public Health, and (3) successfully passes the practical examination provided for in subsection (a) of section 20-28. In addition, the department may issue a license without written or practical examination to a chiropractor who holds a current valid license in good standing issued after examination by another state or territory that maintains licensing standards that, except for examination, are commensurate with this state's standards and who has worked continuously as a licensed chiropractor in an academic or clinical setting for a period of not less than five years immediately preceding the date of application for licensure without examination. There shall be paid to the department by each such applicant a fee of five hundred sixty-five dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board of the applications it receives for licenses under this section.

(d) Issuance of license. List of approved schools. Any person who has passed the prescribed examination shall receive from said department a license, which license shall include a statement that the person named therein is qualified to practice chiropractic. Any person practicing chiropractic in this state under a license granted by the Board of Chiropractic Examiners previous to July 1, 1927, shall, upon filing such license, together with the statement provided for, with the Department of Public Health, receive from said department a license. Said board shall file, annually, with the Department of Public Health, a list of accredited chiropractic colleges or institutions approved by said board with the consent of the Commissioner of Public Health.

(1949 Rev., S. 4380; 1949, 1955, S. 2197d; 1959, P.A. 616, S. 8; 1969, P.A. 126, S. 1, 2; June, 1971, P.A. 8, S. 43, 44; 1972, P.A. 294, S. 24; P.A. 75-268, S. 3; P.A. 77-614, S. 364, 365, 610; P.A. 78-303, S. 30, 136; P.A. 80-358, S. 2; 80-484, S. 21, 174, 176; P.A. 81-471, S. 11, 71; P.A. 83-17, S. 1, 3; P.A. 89-251, S. 75, 203; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 7, 12; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 184; P.A. 10-117, S. 13.)

History: 1959 act doubled fees for certificates of approval, deleted requirement that deposit of $15 accompany application for the same and eliminated $2 fee for certificate of registration; 1969 act deleted references to duplicate certificates and statements in Subsecs. (b) and (d) and deleted provisions re disposition of duplicates with town clerks in physicians' towns of residence or towns where physicians intend to reside; 1971 act increased certificate fee in Subsec. (b) from $50 to $150 and in Subsec. (c) from $100 to $150; 1972 act made technical change, deleting reference to duplicate statements in Subsec. (d); P.A. 75-268 deleted provisions in Subsec. (c) which forbade granting of certificate to person failing to meet conditions set forth in repealed Sec. 20-3; P.A. 77-614 replaced department of health with department of health services, required commissioner's consent for examination and deleted references to secretary-general of board of examiners, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-358 specified that chiropractic colleges must be “accredited” rather than “reputable” and must be “approved” rather than “recognized” by the board; P.A. 80-484 essentially transferred powers of board re applications, examination and licensure to department, retaining board in advisory role and revising provisions as necessary, deleted requirement that applications be sworn, that applicant be of good moral character and that he be a resident or intends to be one, replaced certificates with licenses and added provisions in Subsec. (b) re establishment of passing scores by department and in Subsec. (c) re applicants against whom disciplinary action pending or who are subject of unresolved complaint and re informing board of number of applications received; P.A. 81-471 changed “certificates” to “licenses” in Subsec. (c) as of July 1, 1981; P.A. 83-17 amended Subsec. (c) to authorize the granting of a license to a licensee from another state without a “written” examination, deleted the requirement that a certificate of proficiency in basic sciences be submitted and added requirement that such licensee pass a practical examination; P.A. 89-251 increased the fee from $150 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 deleted language which provided that the accredited college of chiropractic be accredited at the time of application, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsecs. (b) and (c) to increase fees from $450 to $565; P.A. 10-117 amended Subsec. (c) to permit licensure without written or practical examination to chiropractor holding a valid license in another state or territory, issued after examination, who has worked continuously in academic or clinical setting for not less than 5 years prior to date of application.

See Sec. 19a-88 re annual renewal of licenses.

See Sec. 19a-89 re notification of change in office or residence address.

Cited. 211 C. 508; 220 C. 86.

Compared with Sec. 20-37. 14 CS 199. The court may refuse to compel commissioner to issue a certificate of registration if certificate issued by the board was falsely obtained. 19 CS 462.



Section 20-28 - Examination. Scope of practice.

(a) The examination provided for in section 20-27 shall consist of both a written and practical examination. The subjects of the written examination shall be as follows: Anatomy, physiology, symptomatology, histology, vertebral palpation, principles of chiropractic and adjusting, chemistry, hygiene, pathology, dietetics and diagnosis. The national board tests of the National Board of Chiropractic Examiners may be accepted as the written examination provided it includes physiotherapy. The practical examination shall require the candidate to demonstrate clinical competency in basic chiropractic principles and procedures, including orthopedics, neurology, diagnosis, x-ray, vertebral palpation and adjustment.

(b) Any chiropractor who has complied with the provisions of this chapter may:

(1) Practice chiropractic as defined in section 20-24, but shall not prescribe for or administer to any person any medicine or drug included in materia medica, except vitamins, or perform any surgery or practice obstetrics or osteopathy;

(2) Examine, analyze and diagnose the human living body and its diseases, and use for diagnostic purposes the x-ray or any other general method of examination for diagnosis and analysis taught in any school or college of chiropractic which has been recognized and approved by the State Board of Chiropractic Examiners;

(3) Treat the human body by manual, mechanical, electrical or natural methods, including acupuncture, or by use of physical means, including light, heat, water or exercise in preparation for chiropractic adjustment or manipulation, and by the oral administration of foods, food concentrates, food extracts or vitamins;

(4) Administer first aid and, incidental to the care of the sick, advise and instruct patients in all matters pertaining to hygiene and sanitary measures as taught and approved by recognized chiropractic schools and colleges.

(1949 Rev., S. 4381; P.A. 76-83, S. 2; P.A. 77-614, S. 323, 610; P.A. 81-471, S. 12, 71; P.A. 83-17, S. 2, 3; P.A. 96-225, S. 2, 4.)

History: P.A. 76-83 divided section into Subsecs., restated actions chiropractors may perform as power to practice chiropractic, allowed them to prescribe vitamins and added Subsec. (b)(2) to (4) re permitted diagnoses, treatments, etc.; P.A. 77-614 replaced department of health with department of health services in Subsec. (a), effective January 1, 1979; P.A. 81-471 deleted requirement that examination questions and answers be retained for six years by department of health services; P.A. 83-17 amended Subsec. (a) to specify requirements of the practical examination and to authorize acceptance of national board tests in lieu of written examination as specified; P.A. 96-225 added acupuncture to the scope of practice in Subsec. (b)(3), effective June 4, 1996.

See Sec. 19a-31 re analysis of chiropractic specimens by licensed clinical laboratories.

Cited. 220 C. 86.



Section 20-28a - Exempt activities.

No provision of this chapter shall be construed to prohibit a student of chiropractic enrolled in an educational program of chiropractic in a regionally accredited chiropractic college or institution approved solely for the purposes of this section by the Board of Chiropractic Examiners with the consent of the Commissioner of Public Health, from performing, under the direct supervision of a licensed chiropractor, such work as is incidental to his course of study at such institution.

(P.A. 93-296, S. 4, 10; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-296 effective June 29, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-28b - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice chiropractic under the provisions of section 20-27 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 94-71, S. 3; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 67, 166.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996.



Section 20-29 - Disciplinary action. Grounds.

The Board of Chiropractic Examiners may take any of the actions set forth in section 19a-17 for any of the following reasons: The employment of fraud or deception in obtaining a license, habitual intemperance in the use of ardent spirits, narcotics or stimulants to such an extent as to incapacitate the user for the performance of professional duties, violation of any provisions of this chapter or regulations adopted hereunder, engaging in fraud or material deception in the course of professional services or activities, physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, illegal, incompetent or negligent conduct in the practice of chiropractic, failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-28b, failure to comply with the continuing education requirements as set forth in section 20-32, or failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. Any practitioner against whom any of the foregoing grounds for action under said section 19a-17 are presented to said board shall be furnished with a copy of the complaint and shall have a hearing before said board. The hearing shall be conducted in accordance with the regulations established by the Commissioner of Public Health. Said board may, at any time within two years of such action, by a majority vote, rescind such action. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4382; P.A. 77-614, S. 366, 610; P.A. 80-484, S. 22, 176; P.A. 81-471, S. 13, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 9; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 08-109, S. 2; P.A. 10-117, S. 12.)

History: P.A. 77-614 permitted refusal to grant certificate if applicant has violated provisions of chapter or related regulations and replaced language detailing hearing procedure with provision for conduct of hearing in accordance with regulations established by health services commissioner, effective January 1, 1979; P.A. 80-484 revised section to apply with regard to disciplinary actions rather than with regard to refusal to grant certificate and added provisions re fraud or deception, physical or mental illness, emotional disorder, loss of motor skill or illegal, incompetent or negligent conduct of practitioner, re orders to submit to physical or mental examination and re petitions to court for enforcement of orders or actions; P.A. 81-471 made no substantive changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-71 inserted new language concerning failure to maintain professional liability insurance or other indemnity against liability for professional malpractice; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action, effective January 1, 2010; P.A. 10-117 added failure to comply with continuing education requirements set forth in Sec. 20-32 as additional reason for taking disciplinary action.

Cited. 211 C. 508; 220 C. 86.



Section 20-29a to 20-31a - Reinstatement of lapsed registration. Renewal certificates; fee. Board to account to State Treasurer. Fees to be credited to General Fund.

Sections 20-29a to 20-31a, inclusive, are repealed.

(1949 Rev., S. 4383, 4384; 1959, P.A. 616, S. 9–11; 1961, P.A. 467, S. 3; February, 1965, P.A. 85, S. 1; P.A. 80-484, S. 175, 176.)



Section 20-32 - Use of names and titles. Continuing education. Regulations.

(a) No licensee under the provisions of this chapter shall use the title “Doctor” or any abbreviation or synonym thereof unless he or she holds the degree of doctor of chiropractic from a chartered chiropractic school or college, in which event the title shall be such as will designate the licensee as a practitioner of chiropractic. Each licensed chiropractor shall exhibit his or her name at the entrance of his or her place of business or on his or her office door. The Department of Public Health shall not initiate a disciplinary action against a licensed chiropractor who, prior to July 1, 2011, is alleged to have been practicing as a chiropractor under any name other than the name of the chiropractor actually owning the practice or a corporate name containing the name of such chiropractor.

(b) All licensed chiropractors applying for license renewal shall be required to participate in continuing education programs. Such programs shall include, on and after January 1, 2016, not less than two contact hours of training or education during the first renewal period in which continuing education is required and not less than once every six years thereafter on the topic of mental health conditions common to veterans and family members of veterans. The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to (1) define basic requirements for continuing education programs that includes coursework appropriate for chiropractors on the subject of mental health conditions common to veterans and family members of veterans, including (A) determining whether a patient is a veteran or family member of a veteran, (B) screening for conditions such as post-traumatic stress disorder, risk of suicide, depression and grief, and (C) suicide prevention training, (2) delineate qualifying programs, (3) establish a system of control and reporting, and (4) provide for waiver of the continuing education requirement for good cause. For registration periods beginning on and after October 1, 2012, the Commissioner of Public Health, in consultation with the Board of Chiropractic Examiners, shall, on or before October 1, 2011, and biennially thereafter, issue a list that includes not more than five mandatory topics for continuing education activities that shall be required for the two subsequent registration periods following the date of issuance of such list.

(1949 Rev., S. 4385; P.A. 95-31; 95-257, S. 12, 21, 58; P.A. 11-242, S. 12, 96; P.A. 15-242, S. 61.)

History: P.A. 95-31 added Subsec. (b) requiring participation in continuing education programs and the adoption of related regulations; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by removing provision that prohibited a person from practicing as a chiropractor under any name other than the name of the chiropractor owning the practice or a corporate name containing the name of such chiropractor, adding provision prohibiting Department of Public Health from initiating disciplinary action against a chiropractor alleged to have been practicing under a name other than the name of the chiropractor owning the practice or a corporate name containing the name of such chiropractor and making technical changes, effective July 1, 2011, and amended Subsec. (b) by requiring commissioner, in consultation with Board of Chiropractic Examiners, to issue a list of not more than 5 mandatory continuing education topics effective for 2 registration periods beginning on and after October 1, 2012, effective October 1, 2011; P.A. 15-242 amended Subsec. (b) by adding provisions re training or education on topic of mental health conditions common to veterans and family members of veterans.



Section 20-33 - Penalties.

Any person, except a physician or surgeon licensed under the provisions of chapter 370, who practices or attempts to practice chiropractic, or any person, including such physician or surgeon, who buys, sells or fraudulently obtains any diploma or license to practice chiropractic, whether recorded or not, or who uses the title “Chiropractor”, “D.C.”, or any word or title to induce the belief that he is engaged in the practice of chiropractic, without complying with the provisions of this chapter, or any person who violates any provision of this chapter, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4387; P.A. 76-83, S. 3; P.A. 84-526, S. 3; P.A. 96-123, S. 3; P.A. 13-258, S. 71.)

History: P.A. 76-83 deleted reference to the title “Ph. C.”; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 96-123 added physicians and surgeons to those prohibited from fraudulent use of term “chiropractor”; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.

Cited. 141 C. 288; 211 C. 508.






Chapter 373 - Naturopathy

Section 20-34 - Practice defined.

(a) The practice of naturopathy means the science, art and practice of healing by natural methods as recognized by the Council of Naturopathic Medical Education and that comprises diagnosis, prevention and treatment of disease and health optimization by stimulation and support of the body's natural healing processes, as approved by the State Board of Naturopathic Examiners, with the consent of the Commissioner of Public Health, and shall include (1) counseling; (2) the practice of the mechanical and material sciences of healing as follows: The mechanical sciences such as mechanotherapy, articular manipulation, corrective and orthopedic gymnastics, physiotherapy, hydrotherapy, electrotherapy and phototherapy; and the material sciences such as nutrition, dietetics, phytotherapy, treatment by natural substances and external applications; (3) ordering diagnostic tests and other diagnostic procedures as such tests and procedures relate to the practice of mechanical and material sciences of healing as described in subdivision (2) of this subsection; (4) ordering medical devices and durable medical equipment; and (5) removing ear wax, spirometry, tuberculosis testing and venipuncture for blood testing.

(b) For purposes of subsection (a) of this section, “natural substances” means substances that are not narcotic substances, as defined in subdivision (30) of section 21a-240, do not require the written or oral prescription of a licensed practitioner to be dispensed and are only administered orally.

(1949 Rev., S. 4394; P.A. 84-111, S. 1, 2; P.A. 85-613, S. 53, 154; P.A. 05-288, S. 81; P.A. 14-231, S. 69.)

History: P.A. 84-111 redefined the practice of naturopathy and added auxiliary definition of “natural substances”; P.A. 85-613 made technical change; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 14-231 amended Subsec. (a) by redefining the practice of naturopathy, and made technical changes.

To engage in naturopathy, one must hold oneself out as a naturopath either by a series of acts or by advertising as such. 130 C. 544.

Cited. 3 CA 707.



Section 20-35 - Examining board.

The State Board of Naturopathic Examiners shall continue to consist of three members, two of whom shall be practicing natureopathic physicians of this state and one of whom shall be a public member. The Governor shall appoint the members of said board subject to the provisions of section 4-9a. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of naturopathic physicians or have been such an officer during the year immediately preceding his appointment. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners and (3) impose sanctions where appropriate.

(1949 Rev., S. 4388; P.A. 77-614, S. 367, 610; P.A. 80-484, S. 170, 174, 176; P.A. 81-471, S. 14, 71; June Sp. Sess. P.A. 91-12, S. 17, 55; P.A. 98-143, S. 6, 24.)

History: P.A. 77-614 changed composition of board from three naturopathic physicians to two physicians and one public member and simplified statement of governor's appointment powers, deleting reference to specific date of appointment and length of term; P.A. 80-484 deleted requirement that physician members have practiced continuously in state for three years, made appointments subject to Sec. 4-9a and added provisions re meetings, expense reimbursement, members' attendance, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.

Cited. 220 C. 86.



Section 20-36 - Meetings. Powers and duties of examining board.

Section 20-36 is repealed.

(1949 Rev., S. 4389, 4395; 1955, S. 2199d; 1959, P.A. 616, S. 12; P.A. 77-614, S. 73, 368, 610; P.A. 80-484, S. 175, 176.)



Section 20-37 - Licensure. Examination. Fees.

No person shall engage in the practice of naturopathy in this state until he has obtained a license. No person shall receive a license until he has passed an examination prescribed by the department with the advice and consent of the board. The examination shall be administered by the Department of Public Health under the supervision of the board. Passing scores shall be established by the department with the consent of the board. Any person desiring to practice naturopathy shall make application to the department, upon such form as it adopts. Applications shall be in writing upon blanks furnished by said department, setting forth such facts concerning the applicant as said department requires and shall be signed by the applicant. Each applicant shall present to said department satisfactory evidence that he graduated from an approved high school, that he has completed a course of study of an academic year consisting of not less than thirty-two weeks' duration, or, if he begins the study of naturopathy after September 1, 1963, not less than sixty-four weeks' duration, in a college or scientific school approved by the board with the consent of the Commissioner of Public Health or possessed educational qualifications equivalent to those required for graduation from such school before beginning the study of naturopathy and that he is a graduate of a legally chartered, reputable school or college of naturopathy, approved by said board with the consent of the Commissioner of Public Health. Said department shall issue a license to each applicant who passes the examination and who has met all other requirements of this chapter and any regulations adopted hereunder. There shall be paid to the department by such applicant a fee of five hundred sixty-five dollars. Any person who has passed the prescribed examination shall receive from said department a license, which license shall include a statement that the person named therein is qualified to practice naturopathy. The secretary of said board shall file annually with the Department of Public Health a list of naturopathic colleges or institutions recognized by said board as legal and reputable.

(1949 Rev., S. 4390; 1949, S. 2198d; 1959, P.A. 616, S. 13; 1963, P.A. 241; 1969, P.A. 123, S. 1; June, 1971, P.A. 8, S. 45; P.A. 77-614, S. 369, 610; P.A. 80-484, S. 23, 174, 176; P.A. 89-251, S. 76, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-18; June Sp. Sess. P.A. 09-3, S. 185.)

History: 1959 act doubled fee for certificate of operation, deleted requirement that $10 fee accompany application for same, and deleted $2 fee for certificate of registration as well as requirement that department pay recording fee out of this amount; 1963 act added requirement that study begun after September 1, 1963, be of not less than 64 weeks' duration; 1969 act deleted references to duplicate certificates and statements and to disposition of duplicate to town clerk where physician resides or intends to reside; 1971 act increased certificate fee from $50 to $150; P.A. 77-614 replaced department of health with department of health services, required health services commissioner's consent for examinations and required that chapter and related regulations, rather than board, determine whether applicant receives certificate, effective January 1, 1979; P.A. 80-484 replaced certificate of registration with license and essentially transferred powers re applications, examinations and licensure from board to department, retaining board in an advisory role and revising provisions as necessary, deleted requirement that application be sworn and that applicant be, or intends to become, a resident and added provision re department's administration of examination and setting of passing scores; P.A. 89-251 increased the application fee from $150 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-18 eliminated requirements of four years' residence and 36 weeks per year attendance at approved schools; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.

See Sec. 19a-88 re annual renewal of licenses.

See Sec. 19a-89 re notification of change in office or residence address.

Duty of commissioner in issuing certificate is ministerial and not discretionary. 133 C. 530. Revocation without notice or hearing is invalid. 136 C. 84.

Commissioner has no discretion in issuing certificate of registration. 14 CS 199. The courts cannot aid one who was certified through fraud. 15 CS 303. Authority to approve a school or college of naturopathy rests with the board itself. Id., 468.



Section 20-37a - Students and faculty, licensure exemption. Curriculum training and procedures.

(a) For purposes of this section:

(1) “Council on Naturopathic Medical Education” or “council” means the Council on Naturopathic Medical Education or its successor organization; and

(2) “Licensed faculty members” means faculty members or instructors licensed in this or another jurisdiction in the area of practice in which they are providing clinical instruction.

(b) Notwithstanding the requirements of section 20-37, no license to practice naturopathic medicine is required of:

(1) Students enrolled in a college or program of naturopathic medicine if (A) the college or program is recognized by the Council on Naturopathic Medical Education or licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education, and (B) the practice that would otherwise require a license is pursuant to a course of instruction or assignments from an instructor and under the supervision of the instructor; or

(2) Licensed faculty members providing the didactic and clinical training necessary to meet the accreditation standards of the Council on Naturopathic Medical Education at a college or program recognized by the council or licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education.

(c) A college or program of naturopathic medicine approved pursuant to section 20-37 may include within its curriculum such didactic and clinical training as is necessary for such college or program to qualify for accreditation by the Council on Naturopathic Medical Education, including such training that is outside the scope of the practice of naturopathy, as defined in section 20-34. Students and licensed faculty members of such college or program may perform all procedures that are part of the curriculum of such college or program, provided such procedures are incidental to the course of study at such college or program and the student conducting such procedures is under the direct supervision of a faculty member who is licensed to perform such procedures in this state.

(P.A. 98-83, S. 1, 2; P.A. 00-52; P.A. 07-166, S. 2; P.A. 08-116, S. 4; P.A. 11-48, S. 285; P.A. 12-156, S. 53; P.A. 13-118, S. 20.)

History: P.A. 00-52 added new Subsec. (c) re curriculum training and procedures; P.A. 07-166 amended Subsec. (b)(1) and (2) to substitute “Board of Governors of Higher Education” for “Board of Governors for Higher Education”, effective June 19, 2007; P.A. 08-116 made a technical change in Subsec. (c), effective May 27, 2008; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 12-156 amended Subsec. (b) by adding references to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (b) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 20-37b - License by endorsement.

Notwithstanding the provisions of section 20-37, the Department of Public Health may grant a license by endorsement to a naturopathic physician who presents evidence satisfactory to the Commissioner of Public Health that the applicant is licensed or certified as a naturopathic physician, or as a person entitled to perform similar services under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state. The department may require such applicant to provide evidence satisfactory to the commissioner that the applicant understands Connecticut laws and regulations relating to the practice of naturopathy. The fee for such license shall be four hundred fifty dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 03-252, S. 7.)



Section 20-38 - Receipts to be credited to General Fund.

Section 20-38 is repealed.

(1949 Rev., S. 4395; 1955, S. 2199d; 1959, P.A. 616, S. 14; P.A. 80-484, S. 175, 176.)



Section 20-39 - Subjects of examination.

Each applicant for the certificate of registration provided for in section 20-37 shall take a written examination on the following subjects: Anatomy, physiology, histology, psychology, chemistry, hygiene, public health, dietetics, jurisprudence, naturopathic pathology, diagnosis and theory and practice of naturopathic therapeutics.

(1949 Rev., S. 4391; P.A. 77-614, S. 323, 610; P.A. 81-471, S. 15, 71.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-471 eliminated requirement that examination questions and answers be retained for six years by the department of health services.

Cited. 15 CS 468.



Section 20-39a - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice naturopathy under the provisions of section 20-37 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 94-71, S. 4; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 68, 166.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996.



Section 20-40 - Refusal of license. Disciplinary grounds.

Said department may refuse to grant a license to practice naturopathy or may take any of the actions set forth in section 19a-17 for any of the following reasons: The employment of fraud or material deception in obtaining a license, habitual intemperance in the use of ardent spirits, narcotics or stimulants to such an extent as to incapacitate the user for the performance of professional duties, violations of the provisions of this chapter or regulations adopted hereunder, engaging in fraud or material deception in the course of professional services or activities, physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, illegal, incompetent or negligent conduct in his practice, failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-39a, failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j or failure to comply with the provisions of section 20-42a. Any applicant for a license to practice naturopathy or any practitioner against whom any of the foregoing grounds for refusing a license or action under said section 19a-17 are presented to said board shall be furnished with a copy of the complaint and shall have a hearing before said board in accordance with the regulations adopted by the Commissioner of Public Health. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4392; P.A. 77-614, S. 370, 610; P.A. 80-484, S. 24, 176; P.A. 81-471, S. 16, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 10; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 08-109, S. 3; P.A. 13-305, S. 3.)

History: P.A. 77-614 allowed board to refuse license for violations of chapter and related regulations and replaced details of hearing procedure with statement that hearings be in accordance with regulations adopted by commissioner, effective January 1, 1979; P.A. 80-484 transferred powers of board to department and extended applicability to actions of disciplinary nature, deleted actions for conviction of crime involving moral turpitude, added actions re fraud or deception in course of professional services or activities, physical or mental illness, emotional disorders, loss of motor skill or illegal, incompetent or negligent conduct of practitioner and added provisions re required physical or mental examinations and re petitions to court for enforcement of orders or actions; P.A. 81-471 made no substantive changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-71 inserted new language concerning failure to maintain professional liability insurance or other indemnity liability for professional malpractice; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for refusal of license or disciplinary action, effective January 1, 2010; P.A. 13-305 added provision allowing department to refuse to grant license or take action specified in Sec. 19a-17 for failure to comply with Sec. 20-42a.



Section 20-41 - Renewal of licenses. Fee.

Section 20-41 is repealed.

(1949 Rev., S. 4393; 1959, P.A. 616, S. 15.)



Section 20-41a - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to chapter 373; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2009, a licensee applying for license renewal shall earn a minimum of fifteen contact hours of continuing education within the preceding registration period. Such continuing education shall (1) be directly related to the practice of naturopathy; and (2) reflect the professional needs of the licensee in order to meet the health care needs of the public. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the Association of Accredited Naturopathic Medical Colleges, regionally accredited institutions of higher education or a state or local health department.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of said subsection (b) for a minimum of five years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) In individual cases involving medical disability or illness, the commissioner may, in the commissioner's discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician or a licensed advanced practice registered nurse of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(f) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of fifteen contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 08-184, S. 12; P.A. 16-39, S. 30.)

History: P.A. 16-39 amended Subsec. (e) by adding reference to licensed advanced practice registered nurse.



Section 20-42 - Penalties.

Any person, except a licensed naturopath or a physician or surgeon licensed under the provisions of chapter 370, who practices or attempts to practice naturopathy, or any person who buys, sells or fraudulently obtains any diploma or license to practice naturopathy whether recorded or not, or any person who uses the title “naturopath” or any word or title to induce the belief that he is engaged in the practice of naturopathy, without complying with the provisions of this chapter, or any person who violates any of the provisions of this chapter, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4397; P.A. 84-526, S. 4; P.A. 13-258, S. 72.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.

Complaint of a single treatment, standing alone, was not a violation of statute. 130 C. 546. Cited. 141 C. 288.



Section 20-42a - Delegation of colon hydrotherapy services. Penalty.

(a) For purposes of this section “colon hydrotherapist” means a person who holds and maintains certification in good standing as a colon hydrotherapist from the International Association for Colon Hydrotherapy, the National Board for Colon Hydrotherapy or the Global Professional Association for Colon Therapy.

(b) Notwithstanding the provisions of this chapter, a person licensed to practice naturopathy may delegate the provision of colon hydrotherapy services to a colon hydrotherapist, provided: (1) The naturopathic physician has evaluated the patient to whom such services are to be provided by the colon hydrotherapist and determined that such services are appropriate for the patient to receive; (2) the naturopathic physician is satisfied as to the ability of the colon hydrotherapist to provide such services to the patient; and (3) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; and (4) the colon hydrotherapist provides such services under the supervision and control of the naturopathic physician. No naturopathic physician shall delegate the provision of colon hydrotherapy services to any person unless the naturopathic physician first determines that such person is a colon hydrotherapist, as defined in subsection (a) of this section. Any naturopathic physician who delegates the provision of services to a colon hydrotherapist in accordance with this section shall maintain documentation of such colon hydrotherapist's certification and make such documentation available to the Department of Public Health, upon the department's request.

(c) Any person in violation of this section shall be fined not more than five hundred dollars or imprisoned not more than five years, or both, for each offense. For purposes of this section, each instance of patient contact or consultation that is in violation of any provision of this section shall constitute a separate offense.

(P.A. 13-305, S. 2.)






Chapter 374 - Medical Examining Boards

Section 20-43 and 20-44 - Appointment and removal of members of examining boards. Obtaining certificate by fraud; fraudulent acts; penalty.

Sections 20-43 and 20-44 are repealed.

(1949 Rev., S. 4357, 4362; 1953, S. 2188d; 1959, P.A. 393, S. 2; P.A. 77-614, S. 371, 610; P.A. 80-484, S. 175, 176.)



Section 20-45 - Suspension, revocation or annulment of license. Disciplinary proceedings.

The license of any licensed practitioner of the healing arts in this state, except a physician as defined in section 20-13a, may be revoked, suspended or annulled, or such practitioner may be reprimanded or otherwise disciplined, after notice and hearing, on the recommendation of the examining board representing the branch of the healing arts practiced by such practitioner for any cause named below. Proceedings relative to the revocation, suspension or annulment of a license or toward disciplinary action may be begun by the filing of written charges, verified by affidavit, by the Commissioner of Public Health with the examining board representing the branch of the healing arts practiced by the practitioner. The causes for which a license may be revoked, suspended or annulled or for which a practitioner may be reprimanded or otherwise disciplined are as follows: Conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of his profession; fraudulent or deceptive conduct in the course of professional services or activities; illegal, incompetent or negligent conduct in the practice of the healing arts; habitual intemperance in the use of spirituous stimulants or addiction to the use of morphine, cocaine or other habit-forming drugs; aiding or abetting the unlawful practice of any branch of the healing arts; failure to record a license as required by law; physical or mental illness, emotional disorder or loss of motor skill, including but not limited to deterioration through the aging process of the practitioner; fraud or material deception in obtaining a license; or violation of any applicable statute or regulation. The clerk of any court in this state in which a person practicing any profession under the jurisdiction of any of the examining boards for the healing arts has been convicted of any crime as described in this section shall, immediately after such conviction, transmit a certified copy, in duplicate, of the information and judgment, without charge, to the Department of Public Health, containing the name and address of the practitioner, the crime of which he was convicted and the date of conviction. The Commissioner of Public Health may order a practitioner to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4358; 1957, P.A. 196; February, 1965, P.A. 542, S. 1; P.A. 76-276, S. 11, 22; P.A. 77-614, S. 372, 610; P.A. 80-484, S. 17, 176; P.A. 81-471, S. 17, 71; P.A. 83-587, S. 35, 96; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: 1965 act authorized health commissioner rather than state health department to initiate license or disciplinary proceedings; P.A. 76-276 added exception for physicians as defined in Sec. 20-13a; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services and allowed disciplinary action for violation of applicable statutes or regulations, effective January 1, 1979; P.A. 80-484 deleted references to certificates of registration and “registered” practitioners, revised grounds for disciplinary action to delete crimes of moral turpitude or “infamous” crimes, immoral, dishonorable or unprofessional conduct, insanity, advertising which is deceptive, etc., aiding or abetting unlawful practice and failure to record license and to add deceptive conduct, physical or mental illness, emotional disorder and loss of motor skill and added provisions re required physical or mental examination and re petitions to court for enforcement of order or action; P.A. 81-471 deleted references to certificates of registration as of July 1, 1981; P.A. 83-587 made a technical amendment; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 7-49 re failure of healing arts practitioner to file birth certificate as cause for suspension of license.

See Sec. 19a-70 re violation of regulations concerning distribution of biologic products during an emergency as cause for revocation, suspension or annulment of license.

See Sec. 53-341 re prohibition of use of title “doctor” by healing arts practitioner.

Cited. 130 C. 353. Board did not abuse its discretion in recommending revocation of plaintiff's certificate rather than suspension. 135 C. 339. “Habitual negligence” is only form of negligence made ground for revocation. 137 C. 535. Conduct includes within its terms that which shows that either the party is intellectually or morally incompetent to practice the profession or has committed an act likely to jeopardize the public interest. 141 C. 218. If a penalty is within the power of the board, it cannot be successfully challenged unless there was abuse of discretion. 142 C. 529. Cited. 208 C. 492.

License must be revoked or suspended under statute for conviction under Secs. 53-243 and 53-227. 13 CS 144. Three or four isolated instances not enough for “habitually negligent conduct”. 15 CS 419. Procedure of section explained. Id., 468. “Habitually negligent”, “dishonorable” and “unprofessional conduct” defined; requirements of proof; statute fixing acts upon which revocation of license is based is both penal and remedial and its construction is a matter of law. 16 CS 281. On an appeal from administrative board, the sole function of the court is to determine whether or not the board acted illegally. 25 CS 349.



Section 20-46 to 20-49 - Hearing of charges; revocation; return of certificate or license. Appeal. Restoration of license. Rescission or modification of revocation or suspension of certificate of registration by Medical Examining Board. Registration of retired practitioners.

Sections 20-46 to 20-49, inclusive, are repealed.

(1949 Rev., S. 4359–4361, 4367; 1949, S. 2189d; 1953, S. 2190d; 1961, P.A. 291; 1963, P.A. 321; February, 1965, P.A. 542, S. 2; 1971, P.A. 870, S. 55; 1972, P.A. 294, S. 37; P.A. 76-276, S. 20, 22; 76-436, S. 417, 681; P.A. 77-603, S. 60, 125; 77-614, S. 323, 373, 374, 587, 610; P.A. 78-280, S. 33, 127; 78-303, S. 85, 88, 136; P.A. 80-484, S. 175, 176.)






Chapter 375 - Podiatry

Section 20-50 - Podiatric medicine defined.

“Podiatric medicine” means the diagnosis and treatment, including medical and surgical treatment, of ailments of the foot and the anatomical structures of the foot and the administration and prescription of drugs incidental thereto. It shall include treatment of local manifestations of systemic diseases as they appear on the foot. A doctor of podiatric medicine, licensed pursuant to this chapter may prescribe, administer and dispense drugs and controlled substances in schedule II, III, IV or V, in accordance with section 21a-252, in connection with the practice of podiatric medicine.

(1949 Rev., S. 4552; 1955, S. 2273d; 1963, P.A. 354, S. 1; 1969, P.A. 578, S. 3; 1971, P.A. 859; P.A. 73-681, S. 23, 29; P.A. 74-338, S. 21, 94; P.A. 75-567, S. 35, 80; P.A. 76-99; P.A. 91-113, S. 1; P.A. 99-102, S. 22.)

History: 1963 act updated statute, deleting reference to term “chiropody”; 1969 act redefined podiatry to include prescription, administering and dispensing of drugs other than Class A drugs and to clarify surgery allowed as that involving use of local anesthetic only; 1971 act substituted “forefoot forward of the tarsal bones but excluding operations on the bones of the tarsus” for “phalanges but limited to those structures of foot superficial to the inner layer of the fascia of the foot”; P.A. 73-681 replaced “Class A” drugs under federal narcotic laws with “Schedule II” drugs under Sec. 19-450(b); P.A. 74-338 specified drugs which may be prescribed, etc. as “controlled substances under schedules II, III, IV or V” rather than as drugs “except those drugs designated as schedule II” under Sec. 19-450(b); P.A. 75-567 added reference to drugs, in addition to controlled substances; P.A. 76-99 redefined surgery which may be performed, deleting reference to structures of forefoot forward of tarsal bones and allowing surgery under general anesthetic if performed as required in statute; P.A. 91-113 entirely replaced previous provisions, deleting the definition of podiatry and replacing it with a new definition of podiatric medicine and deleting the requirements for surgery; P.A. 99-102 deleted obsolete reference to Subsec. (d) of Sec. 21a-252.

See Secs. 20-14c to 20-14g, inclusive, re dispensing and labeling of drugs by licensed practitioners.

The supplying of extremely well-fitting custom shoes does not constitute the practice of chiropody. 146 C. 613. Cited. 203 C. 295. “Ankle” not included in definition of “foot”. 208 C. 709.

Cited. 46 CA 391.



Section 20-50a - Requirements for surgery.

Podiatric surgery requiring an anesthetic other than a local anesthetic shall be performed in a facility accredited by the Joint Commission on Accreditation of Healthcare Organizations or a freestanding surgery center accredited by the Accreditation Association for Ambulatory Health Care, by a licensed podiatrist who is accredited by the credentials committee of the medical staff of such facility to perform podiatric surgery in conformance with rules promulgated by the chief of the surgical department of said facility taking into account the training, experience, demonstrated competence and judgment of each such licensed podiatrist, and such podiatrist shall comply with such rules. Podiatric surgery shall not include amputation of the leg or foot other than from the transmetatarsal level to the toes.

(P.A. 91-113, S. 2; P.A. 97-213, S. 7.)

History: P.A. 97-213 added reference to transmetatarsal level re amputation.



Section 20-51 - Examining board: Appointment and qualifications.

The Connecticut Board of Examiners in Podiatry shall consist of five members. The Governor shall appoint three members of said board who shall be resident practicing podiatrists of good standing in their profession and graduates of approved colleges or schools of chiropody or podiatry and two public members. The Governor shall appoint a chairman from among such members. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of podiatrists or have been such an officer during the year immediately preceding his appointment. No member shall serve more than two full consecutive terms which commence after July 1, 1980.

(1949 Rev., S. 4553; 1957, P.A. 369; 1961, P.A. 142; 1971, P.A. 617, S. 1; P.A. 77-614, S. 375, 610; P.A. 80-484, S. 166, 176; P.A. 81-471, S. 18, 71; June Sp. Sess. P.A. 91-12, S. 18, 55; P.A. 98-143, S. 7, 24.)

History: 1961 act updated statute, substituting Connecticut Podiatry Association, Incorporated, for Connecticut Chiropody Society, Incorporated; 1971 act increased board membership from three to five, revised appointment provisions, increasing terms from three to five years after initial staggered terms, and removed health commissioner as ex-officio member; P.A. 77-614 reduced podiatrist members from five to three and added two public members, deleted October first as appointment date, provisions re terms and reference to nominations by Podiatry Association for filling vacancy, effective January 1, 1979; P.A. 80-484 required that podiatrist members be currently practicing but not that they have practiced continuously for three years as was previously required, deleted provision re appointments from nominees of Podiatry Association and re filling of vacancies and added provisions re meetings, expense reimbursements, members' attendance, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981, and inserted provision prohibiting members serving for more than two consecutive terms; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-10 re appointment of board and commission members from lists presented to Governor.

See Sec. 4-40a re compensation and expense of licensing boards and commissions.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.

Cited. 207 C. 674.

Cited. 22 CA 181.



Section 20-52 and 20-53 - Removals from examining board. Organization and rules.

Sections 20-52 and 20-53 are repealed.

(1949 Rev., S. 4554, 4555; 1959, P.A. 616, S. 16; P.A. 77-510; 77-614, S. 376, 609, 610; P.A 80-484, S. 175, 176.)



Section 20-54 - Qualifications for general practice, medical and nonsurgical treatment of the ankle and surgical treatment of the ankle. Permits. Exception for surgery under the direct supervision of a physician or surgeon. Regulations. Effect of permit on hospital privileges.

(a) No person other than those described in section 20-57 and those to whom a license has been reissued as provided by section 20-59 shall engage in the practice of podiatry in this state until such person has presented to the department satisfactory evidence that such person has received a diploma or other certificate of graduation from an accredited school or college of chiropody or podiatry approved by the Board of Examiners in Podiatry with the consent of the Commissioner of Public Health, nor shall any person so practice until such person has obtained a license from the Department of Public Health after meeting the requirements of this chapter. A graduate of an approved school of chiropody or podiatry subsequent to July 1, 1947, shall present satisfactory evidence that he or she has been a resident student through not less than four graded courses of not less than thirty-two weeks each in such approved school and has received the degree of D.S.C., Doctor of Surgical Chiropody, or Pod. D., Doctor of Podiatry, or other equivalent degree; and, if a graduate of an approved chiropody or podiatry school subsequent to July 1, 1951, that he or she has completed, before beginning the study of podiatry, a course of study of an academic year of not less than thirty-two weeks' duration in a college or scientific school approved by said board with the consent of the Commissioner of Public Health, which course included the study of chemistry and physics or biology; and if a graduate of an approved college of podiatry or podiatric medicine subsequent to July 1, 1971, that he or she has completed a course of study of two such prepodiatry college years, including the study of chemistry, physics or mathematics and biology, and that he or she received the degree of D.P.M., Doctor of Podiatric Medicine. No provision of this section shall be construed to prevent graduates of a podiatric college, approved by the Board of Examiners in Podiatry with the consent of the Commissioner of Public Health, from receiving practical training in podiatry in a residency program in an accredited hospital facility which program is accredited by the Council on Podiatric Education.

(b) A licensed podiatrist who is board qualified or certified by the American Board of Podiatric Surgery or the American Board of Podiatric Orthopedics and Primary Podiatric Medicine may engage in the medical and nonsurgical treatment of the ankle and the anatomical structures of the ankle, as well as the administration and prescription of drugs incidental thereto, and the nonsurgical treatment of manifestations of systemic diseases as they appear on the ankle. Such licensed podiatrist shall restrict treatment of displaced ankle fractures to the initial diagnosis and the initial attempt at closed reduction at the time of presentation and shall not treat tibial pilon fractures. For purposes of this section, “ankle” means the distal metaphysis and epiphysis of the tibia and fibula, the articular cartilage of the distal tibia and distal fibula, the ligaments that connect the distal metaphysis and epiphysis of the tibia and fibula and the talus, and the portions of skin, subcutaneous tissue, fascia, muscles, tendons and nerves at or below the level of the myotendinous junction of the triceps surae.

(c) No licensed podiatrist may independently engage in the surgical treatment of the ankle, including the surgical treatment of the anatomical structures of the ankle, as well as the administration and prescription of drugs incidental thereto, and the surgical treatment of manifestations of systemic diseases as they appear on the ankle, until such licensed podiatrist has obtained a permit from the Department of Public Health after meeting the requirements set forth in subsection (d) or (e) of this section, as appropriate. No licensed podiatrist who applies for a permit to independently engage in the surgical treatment of the ankle shall be issued such permit unless (1) the commissioner is satisfied that the applicant is in compliance with all requirements set forth in subsection (d) or (e) of this section, as appropriate, and (2) the application includes payment of a fee in the amount of one hundred dollars. For purposes of this section, “surgical treatment of the ankle” does not include the performance of total ankle replacements or the treatment of tibial pilon fractures.

(d) The Department of Public Health may issue a permit to independently engage in standard ankle surgery procedures to any licensed podiatrist who: (1) (A) Graduated on or after June 1, 2006, from a three-year residency program in podiatric medicine and surgery that was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, and (B) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization; (2) (A) graduated on or after June 1, 2006, from a three-year residency program in podiatric medicine and surgery that was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, (B) is board qualified, but not board certified, in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in standard or advanced midfoot, rearfoot and ankle procedures; or (3) (A) graduated before June 1, 2006, from a residency program in podiatric medicine and surgery that was at least two years in length and was accredited by the Council on Podiatric Medical Education at the time of graduation, (B) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in standard or advanced midfoot, rearfoot and ankle procedures. For purposes of this subsection, “standard ankle surgery procedures” includes soft tissue and osseous procedures.

(e) The Department of Public Health may issue a permit to independently engage in advanced ankle surgery procedures to any licensed podiatrist who has obtained a permit under subsection (d) of this section, or who meets the qualifications necessary to obtain a permit under said subsection (d), provided such licensed podiatrist: (1) (A) Graduated on or after June 1, 2006, from a three-year residency program in podiatric medicine and surgery that was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, (B) holds and maintains current board qualification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in advanced midfoot, rearfoot and ankle procedures; or (2) (A) graduated before June 1, 2006, from a residency program in podiatric medicine and surgery that was at least two years in duration and was accredited by the Council on Podiatric Medical Education at the time of graduation, (B) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in advanced midfoot, rearfoot and ankle procedures. For purposes of this subsection, “advanced ankle surgery procedures” includes ankle fracture fixation, ankle fusion, ankle arthroscopy, insertion or removal of external fixation pins into or from the tibial diaphysis at or below the level of the myotendinous junction of the triceps surae, and insertion and removal of retrograde tibiotalocalcaneal intramedullary rods and locking screws up to the level of the myotendinous junction of the triceps surae, but does not include the surgical treatment of complications within the tibial diaphysis related to the use of such external fixation pins.

(f) A licensed podiatrist who (1) graduated from a residency program in podiatric medicine and surgery that was at least two years in duration and was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, and (2) (A) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, (B) is board qualified in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, or (C) is board certified in foot and ankle surgery by the American Board of Podiatric Surgery, or its successor organization, may engage in the surgical treatment of the ankle, including standard and advanced ankle surgery procedures, without a permit issued by the department in accordance with subsection (d) or (e) of this section, provided such licensed podiatrist is performing such procedures under the direct supervision of a physician or surgeon licensed under chapter 370 who maintains hospital privileges to perform such procedures or under the direct supervision of a licensed podiatrist who has been issued a permit under the provisions of subsection (d) or (e) of this section, as appropriate, to independently engage in standard or advanced ankle surgery procedures.

(g) The Commissioner of Public Health shall appoint an advisory committee to assist and advise the commissioner in evaluating applicants' training and experience in midfoot, rearfoot and ankle procedures for purposes of determining whether such applicants should be permitted to independently engage in standard or advanced ankle surgery procedures pursuant to subsection (d) or (e) of this section. The advisory committee shall consist of four members, two of whom shall be podiatrists recommended by the Connecticut Podiatric Medical Association and two of whom shall be orthopedic surgeons recommended by the Connecticut Orthopedic Society.

(h) Not later than July 1, 2015, the Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsections (c) to (f), inclusive, of this section. Such regulations shall include, but not be limited to, the number and types of procedures required for an applicant's training or experience to be deemed acceptable for purposes of issuing a permit under subsection (d) or (e) of this section. In identifying the required number and types of procedures, the commissioner shall seek the advice and assistance of the advisory committee appointed under subsection (g) of this section and shall consider nationally recognized standards for accredited residency programs in podiatric medicine and surgery for midfoot, rearfoot and ankle procedures. The commissioner may issue permits pursuant to subsections (c) to (e), inclusive, of this section prior to the effective date of any regulations adopted pursuant to this section.

(i) The Department of Public Health's issuance of a permit to a licensed podiatrist to independently engage in the surgical treatment of the ankle shall not be construed to obligate a hospital or outpatient surgical facility to grant such licensed podiatrist privileges to perform such procedures at the hospital or outpatient surgical facility.

(1949 Rev., S. 4552, 4556; 1949, S. 2274d; 1955, S. 2273d; 1963, P.A. 247; 1971, P.A. 124; 1972, P.A. 232; P.A. 76-113, S. 4; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 25, 176; P.A. 81-472, S. 133, 159; P.A. 91-113, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-160, S. 1; P.A. 07-252, S. 25, 34; P.A. 13-305, S. 4.)

History: 1963 act added provision re one who has received a degree equivalent to a D.S.C. or Pod. D; 1971 act added requirements applicable to persons graduating from approved podiatry colleges after July 1, 1971; 1972 act allowed mathematics study as alternative to physics study for graduates after July 1, 1971; P.A. 76-113 deleted citizenship requirement for applicants; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 substituted “license” for “certificate”, required presentation of credentials to health services department rather than to board of examiners, required consent of health services commissioner for approval of schools or colleges and deleted requirements that applicant be or intends to become a resident, that he be of good moral character and that he have received from board of examiners a certificate of qualification; P.A. 81-472 made technical changes; P.A. 91-113 amended section to clarify residency programs for graduates of podiatric colleges and to specify that diploma or certificate must be from an accredited school or college; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-160 designated existing language as Subsec. (a) and made technical changes therein for the purpose of gender neutrality, and added Subsec. (b) defining “ankle” and authorizing certain qualified or certified licensed podiatrists to engage in medical and nonsurgical treatment of the ankle; P.A. 07-252 amended Subsec. (a) by eliminating requirement that applicants present evidence of a high school education or its equivalent, made a technical change in Subsec. (b) and added Subsecs. (c) to (i) establishing qualifications for obtaining a permit to engage in surgical treatment of the ankle, standard ankle surgery procedures and advanced ankle surgery procedures and establishing qualifications for engaging in standard and advanced ankle surgery procedures without a permit, establishing an advisory committee to assist and advise commissioner in evaluating applicants' credentials, requiring adoption of regulations specifying credentials necessary to obtain a permit for engaging in standard or advanced ankle surgery procedures and preserving rights of hospitals and outpatient surgical facilities re granting privileges to perform procedures; P.A. 13-305 amended Subsec. (d) by deleting provision re exception for performance of tibial and fibular osteotomies, amended Subsec. (e) by substituting “qualification” for “certification” in Subdiv. (1)(B), and amended Subsec. (h) by adding provision requiring commissioner to adopt regulations not later than July 1, 2015.

See Sec. 19a-88 re annual renewal of licenses.

Cited. 207 C. 674.



Section 20-55 - Examinations. Fees.

The Department of Public Health shall hold examinations under the supervision of the board at least once each year and on such other days and at such time and place as the department may designate. Candidates shall be examined in the following subjects: Anatomy and histology, physiology, dermatology and syphilology, bacteriology and pathology, chemistry, pharmacy and materia medica, theory and practice of podiatry, including diagnosis, podiatric orthopedics and therapeutics in all branches as taught and practiced in the approved schools and colleges of podiatry. The fee for such examination shall be five hundred sixty-five dollars. The examination shall be prescribed by the department with the advice and consent of the board. Passing scores shall be established by the department with the consent of the board.

(1949 Rev., S. 4557; 1957, P.A. 174, S. 1; 1959, P.A. 616, S. 17; June, 1971, P.A. 8, S. 46; P.A. 77-614, S. 377, 610; P.A. 80-484, S. 26, 176; P.A. 81-471, S. 19, 71; P.A. 89-251, S. 77, 203; P.A. 91-113, S. 4; May Sp. Sess. P.A. 92-6, S. 20, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 186.)

History: 1959 act increased examination fee from $35 to $50; 1971 act raised examination fees to $100; P.A. 77-614 placed examinations within jurisdiction of department of health services rather than board of examiners except that board establishes content of examination and time and place examination given, effective January 1, 1979; P.A. 80-484 essentially transferred all examination duties to department, retaining board in supervisory and advisory capacity and added provision re establishment of passing scores; P.A. 81-471 deleted requirement that examination be held on second Tuesday of July and provided that examination is to be held at least once each year; P.A. 89-251 increased the examination fee from $100 to $300; P.A. 91-113 replaced reference to chiropodical orthopedics to podiatric orthopedics; May Sp. Sess. P.A. 92-6 raised examination fee from $300 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.

Cited. 207 C. 674.



Section 20-56 - List of practitioners to be filed.

The board shall file with the department a list of the practitioners of podiatry, which list said department shall keep on file until replaced by a new list established by the board.

(1949 Rev., S. 4564; P.A. 77-614, S. 378, 610; P.A. 81-471, S. 20, 71.)

History: P.A. 77-614 rephrased provision to reflect department's assumption of responsibility for examinations; P.A. 81-471 deleted requirement that examination questions and answers be retained by the department of health services for at least 90 days.

Cited. 207 C. 674.



Section 20-57 - Licensure without examination.

The Department of Public Health may accept a certificate issued by the National Board of Podiatry Examiners or the license of any state board of podiatry examiners or duly authorized licensing agency of any state in the United States or in the District of Columbia, in lieu of the written examination provided for in this chapter, if the department finds that such applicant has been graduated from a chiropody or podiatry school or college recognized by the Connecticut Board of Examiners in Podiatry at the time of his graduation from such school or college and that such state board or licensing agency maintains standards for licensure determined by the department to be equal to or higher than those of this state, and that he has presented to said department evidence showing him to be of good professional standing, provided the application shall be accompanied by a fee of five hundred sixty-five dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licensure under this section.

(1949 Rev., S. 4558; 1955, S. 2275d; 1957, P.A. 174, S. 2; 1959, P.A. 616, S. 18; 1963, P.A. 334; February, 1965, P.A. 568, S. 1; June, 1971, P.A. 8, S. 47; P.A. 73-634; P.A. 76-113, S. 5; P.A. 80-484, S. 27, 176; P.A. 89-251, S. 78, 203; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 23, 30; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 187.)

History: 1959 act increased application fee from $75; 1963 act added provision re acceptance by board of certificate issued by National Board of Podiatry Examiners; 1965 act added certification by National Board of Podiatry Examiners as exception to 5-year practice requirement; 1971 act increased application fee from $100 to $150; P.A. 73-634 permitted board to require that applicant pass an oral and practical examination; P.A. 76-113 deleted citizenship requirement for applicants; P.A. 80-484 transferred powers to waive written examination, etc. from board of examiners to health services department, deleted provision re oral and practical examinations and requirements that applicant be or intends to become a resident, that he have practiced continuously for 5 years that he be of good moral character, replaced “certificate of qualification” with “license” and prohibited issuance of license to applicants against whom disciplinary action is pending or who are subject of an unresolved complaint and required that board be informed of number of applications annually; P.A. 89-251 increased the application fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-210 added reference to duly authorized licensing agency of any state, replaced requirement that examination be substantially similar to or of higher quality than Connecticut examination with requirement that exam be equal to or higher than Connecticut exam in quality, removed reciprocity requirement and requirement of 10 years of practice outside of state if in state examination is not passed, effective June 9, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased application fee from $450 to $565.

Cited. 207 C. 674.



Section 20-58 - Transmittal of certificate to Department of Health Services. License.

Section 20-58 is repealed.

(1949 Rev., S. 4563; 1959, P.A. 616, S. 19; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 175, 176.)



Section 20-58a - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice podiatric medicine under the provisions of section 20-54 or 20-57 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 94-71, S. 5; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 69, 166.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996.



Section 20-59 - Disciplinary action by board; grounds.

The board may take any of the actions set forth in section 19a-17 for any of the following reasons: (1) Procurement of a license by fraud or material deception; (2) conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of podiatry; (3) fraudulent or deceptive conduct in the course of professional services or activities; (4) illegal or incompetent or negligent conduct in the practice of podiatry; (5) habitual intemperance in the use of spirituous stimulants or addiction to the use of morphine, cocaine or other drugs having a similar effect; (6) aiding and abetting the practice of podiatry by an unlicensed person or a person whose license has been suspended or revoked; (7) mental illness or deficiency of the practitioner; (8) physical illness or loss of motor skill, including, but not limited to, deterioration through the aging process, of the practitioner; (9) undertaking or engaging in any medical practice beyond the privileges and rights accorded to the practitioner of podiatry by the provisions of this chapter; (10) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-58a; (11) independently engaging in the performance of ankle surgery procedures without a permit, in violation of section 20-54; (12) violation of any provision of this chapter or any regulation adopted hereunder; or (13) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. The clerk of any court in this state in which a person practicing podiatry has been convicted of any crime shall, upon such conviction, make written report, in duplicate, to the Department of Public Health of the name and residence of such person, the crime of which such person was convicted and the date of conviction; and said department shall forward one of such duplicate reports to the board.

(1949 Rev., S. 4559; P.A. 77-614, S. 379, 610; P.A. 80-484, S. 28, 176; P.A. 81-471, S. 21, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 11; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 07-252, S. 35; P.A. 08-109, S. 4.)

History: P.A. 77-614 replaced department of health with department of health services and allowed disciplinary action for violations of chapter or related regulations, effective January 1, 1979; P.A. 80-484 rephrased reference to actions of disciplinary nature, substituted “license” for “certificate of qualification”, deleted grounds re crimes of moral turpitude, felony or misdemeanor, immoral, dishonorable or unprofessional conduct and misleading, etc. advertising, added grounds re deception, physical illness and loss of motor skill, added provisions re required physical or mental examinations and re petitions to court for enforcement of orders or actions and deleted provision re revocation etc. of correlated licenses issued by health services department and reissuance of certificates; P.A. 81-471 made minor changes in wording; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-71 inserted new Subdiv. (10) concerning failure to maintain professional liability insurance or other indemnity against liability for professional malpractice and renumbered former Subdiv. (10) as (11); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 added new Subdiv. (11) allowing board to take disciplinary action for independently engaging in the performance of ankle surgery procedures without a permit, in violation of Sec. 20-54, and redesignated existing Subdiv. (11) as Subdiv. (12); P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action, effective January 1, 2010.

Cited. 207 C. 674; 208 C. 709.

Cited. 22 CA 181. Does not unlawfully delegate legislative power to a nonelective body. Id., 193.



Section 20-60 to 20-62 - Jurisdiction of charges against practitioner; hearing; revocation or suspension of license. Appeal. Restoration of right to practice upon reversal of conviction.

Sections 20-60 to 20-62, inclusive, are repealed.

(1949 Rev., S. 4560–4562; 1971, P.A. 101; 870, S. 56; P.A. 76-436, S. 418, 681; P.A. 77-603, S. 61, 125; 77-614, S. 323, 380, 381, 610; P.A. 80-484, S. 175, 176.)



Section 20-63 - Title “Doctor” not to be used.

No person granted a certificate under this chapter shall display or use the title “Doctor” or its synonym without the designation “Podiatrist” or “Podiatric Medicine” and shall not mislead the public as to the limited professional scope of practice to treat human ailments.

(1949 Rev., S. 4565; P.A. 91-113, S. 5.)

History: P.A. 91-113 amended section to include “Podiatric Medicine” as designation to be used with “Doctor” and to change reference to professional qualifications to professional scope of practice.

Cited. 207 C. 674; 208 C. 709.



Section 20-64 - Ownership or operation of office.

Section 20-64 is repealed.

(1949, Rev., S. 4566; P.A. 80-484, S. 175, 176.)



Section 20-65 - Penalty.

Any person, except a licensed podiatrist, a licensed naturopathic physician or a physician or surgeon licensed under the provisions of chapter 370, who practices or attempts to practice podiatry, or any person who buys, sells or fraudulently obtains any diploma or license to practice podiatry, or any person who uses the title “podiatrist” or any word or title to induce the belief that such person is engaged in the practice of podiatry, without complying with the provisions of this chapter, shall be guilty of a class D felony. Nothing in this section shall be construed to prohibit or restrict the sale or fitting of corrective, orthopedic or arch-supporting shoes or commercial foot appliances by retail merchants and no such retail merchant shall be permitted to practice podiatry without being licensed for such practice. For the purposes of this section, each instance of patient contact or consultation that is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4567; P.A. 84-526, S. 5; P.A. 99-102, S. 23; P.A. 13-258, S. 73.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 99-102 deleted obsolete reference to osteopathic physician and made technical changes; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years for first conviction to a class D felony for each violation and made technical changes.

Cited. 146 C. 613; 207 C. 674.






Chapter 375a - Athletic Training

Section 20-65f - Definitions.

As used in this chapter:

(1) “Athletic training” means the application or provision, with the consent and under the direction of a health care provider, of (A) principles, methods and procedures of evaluation, prevention, treatment and rehabilitation of athletic injuries sustained by athletes, (B) appropriate preventative and supportive devices, temporary splinting and bracing, physical modalities of heat, cold, light massage, water, electric stimulation, sound, exercise and exercise equipment, (C) the organization and administration of athletic training programs, and (D) education and counseling to athletes, coaches, medical personnel and athletic communities in the area of the prevention and care of athletic injuries. For purposes of this subdivision, “health care provider” means a person licensed to practice medicine or surgery under chapter 370, chiropractic under chapter 372, podiatry under chapter 375 or naturopathy under chapter 373;

(2) “Athletic injury” means any injury sustained by an athlete as a result of such athlete's participation in exercises, sports, games or recreation requiring strength, agility, flexibility, range of motion, speed or stamina, or any comparable injury that prevents such athlete from participating in any such activities;

(3) “Athlete” means any person who is a member of any professional, amateur, school or other sports team, or is a regular participant in sports or recreational activities, including, but not limited to, training and practice activities, that require strength, agility, flexibility, range of motion, speed or stamina. For purposes of this subdivision, “regular” means not less than three times per week;

(4) “Standing orders” means written protocols, recommendations and guidelines for treatment and care, furnished and signed by a health care provider specified under subdivision (1) of this section, to be followed in the practice of athletic training that may include, but not be limited to, (A) appropriate treatments for specific athletic injuries, (B) athletic injuries or other conditions requiring immediate referral to a licensed health care provider, and (C) appropriate conditions for the immediate referral to a licensed health care provider of injured athletes of a specified age or age group;

(5) “Commissioner” means the Commissioner of Public Health.

(P.A. 00-226, S. 1, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65g - License required for practice and use of title.

(a) Except as provided in section 20-65i, no person may practice athletic training unless such person is licensed pursuant to section 20-65k.

(b) No person may use the title “licensed athletic trainer” or make use of any title, words, letters or abbreviations indicating or implying that such person is licensed to practice athletic training unless such person is licensed pursuant to section 20-65k.

(P.A. 00-226, S. 2, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65h - Referral to licensed health care provider.

(a) Each person who practices athletic training under standing orders shall make a written or oral referral to a licensed health care provider of any athlete who has an athletic injury whose symptoms have not improved for a period of four days from the day of onset, or who has any physical or medical condition that would constitute a medical contraindication for athletic training or that may require evaluation or treatment beyond the scope of athletic training. The injuries or conditions requiring a referral under this subsection shall include, but not be limited to, suspected medical emergencies or illnesses, physical or mental illness and significant tissue or neurological pathologies.

(b) Each person who practices athletic training, but not under standing orders, may perform initial evaluation and temporary splinting and bracing of any athlete with an athletic injury and shall, without delay, make a written or oral referral of such athlete to a licensed health care provider. The limitations on the practice of athletic training set forth in this subsection shall not apply in the case of any athlete that is referred to such person by a licensed health care provider, provided such practice shall be limited to the scope of such referral.

(P.A. 00-226, S. 3, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65i - Exceptions to licensing requirement.

A license to practice athletic training shall not be required of: (1) A practitioner who is licensed or certified by a state agency and is performing services within the scope of practice for which such person is licensed or certified; (2) a student intern or trainee pursuing a course of study in athletic training, provided the activities of such student intern or trainee are performed under the supervision of a person licensed to practice athletic training and the student intern or trainee is given the title of “athletic trainer intern”, or similar designation; (3) a person employed or volunteering as a coach of amateur sports who provides first aid for athletic injuries to athletes being coached by such person; (4) a person who furnishes assistance in an emergency; or (5) a person who acts as an athletic trainer in this state for less than thirty days per calendar year and who is licensed as an athletic trainer by another state or is certified by the Board of Certification, Inc., or its successor organization.

(P.A. 00-226, S. 4, 20; P.A. 06-195, S. 43.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-195 changed “National Athletic Trainers' Association Board of Certification, Inc.” to “Board of Certification, Inc.” in Subdiv. (5), effective June 7, 2006.



Section 20-65j - Qualifications for licensure. Licensure by endorsement.

(a) Except as provided in subsections (b) and (c) of this section, an applicant for a license to practice athletic training shall have: (1) A baccalaureate degree from a regionally accredited institution of higher education, or from an institution of higher learning located outside of the United States that is legally chartered to grant postsecondary degrees in the country in which such institution is located; and (2) current certification as an athletic trainer by the Board of Certification, Inc., or its successor organization.

(b) An applicant for licensure to practice athletic training by endorsement shall present evidence satisfactory to the commissioner (1) of licensure or certification as an athletic trainer, or as a person entitled to perform similar services under a different designation, in another state having requirements for practicing in such capacity that are substantially similar to or higher than the requirements in force in this state, and (2) that there is no disciplinary action or unresolved complaint pending against such applicant.

(c) Prior to April 30, 2007, the commissioner shall grant a license as an athletic trainer to any applicant who presents evidence satisfactory to the commissioner of (1) the continuous providing of services as an athletic trainer since October 1, 1979, or (2) certification as an athletic trainer by the Board of Certification, Inc., or its successor organization.

(P.A. 00-226, S. 5, 20; P.A. 04-221, S. 22; P.A. 06-195, S. 44.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 04-221 deleted former Subsec. (a)(3) re passage of national examination and changed Subsec. (a)(2) from a description of the required course of study to a requirement of certification, and amended Subsec. (c) by changing the beginning date for licensure from January 1, 2001, to “the effective date of this section” and by making a conforming change, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-195 amended Subsecs. (a) and (c) by changing “National Athletic Trainers' Association Board of Certification, Inc.” to “Board of Certification, Inc.” and amended Subsec. (c) by replacing former provision re ending date for granting athletic trainer licenses to persons who meet less stringent qualifications with “Prior to April 30, 2007”.



Section 20-65k - License to practice athletic training. Temporary permit. Fees.

(a) The commissioner shall grant a license to practice athletic training to an applicant who presents evidence satisfactory to the commissioner of having met the requirements of section 20-65j. An application for such license shall be made on a form required by the commissioner. The fee for an initial license under this section shall be one hundred ninety dollars.

(b) A license to practice athletic training may be renewed in accordance with the provisions of section 19a-88, provided any licensee applying for license renewal shall maintain certification as an athletic trainer by the Board of Certification, Inc., or its successor organization. The fee for such renewal shall be two hundred five dollars.

(c) The department may, upon receipt of an application for athletic training licensure, accompanied by the licensure application fee of one hundred ninety dollars, issue a temporary permit to a person who has met the requirements of subsection (a) of section 20-65j, except that the applicant has not yet sat for or received the results of the athletic training certification examination administered by the Board of Certification, Inc., or its successor organization. Such temporary permit shall authorize the permittee to practice athletic training under the supervision of a person licensed pursuant to subsection (a) of this section. Such practice shall be limited to those settings where the licensed supervisor is physically present on the premises and is immediately available to render assistance and supervision, as needed, to the permittee. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of completion of the required course of study in athletic training and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the permittee fails to pass the athletic training certification examination. No permit shall be issued to any person who has previously failed the athletic training certification examination or who is the subject of an unresolved complaint or pending professional disciplinary action. Violation of the restrictions on practice set forth in this section may constitute a basis for denial of licensure as an athletic trainer.

(P.A. 00-226, S. 6, 20; P.A. 04-221, S. 23; P.A. 06-195, S. 45; P.A. 07-252, S. 57; June Sp. Sess. P.A. 09-3, S. 188; P.A. 15-244, S. 114; June Sp. Sess. P.A. 15-5, S. 474.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 04-221 amended Subsec. (b) by adding requirement that licensee maintain national certification, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006 (Revisor’s note: In 2005, a reference to “providing” in Subsec. (b) was changed editorially by the Revisors to “provided” for proper form); P.A. 06-195 changed “National Athletic Trainers’ Association Board of Certification, Inc.” to “Board of Certification, Inc.” in Subsec. (b), effective June 7, 2006; P.A. 07-252 added Subsec. (c) re temporary permit to practice athletic training; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (c) to increase fees from $150 to $190 and amended Subsec. (b) to increase fee from $100 to $200; P.A. 15-244 amended Subsec. (b) to increase renewal fee from $200 to $205, effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 114, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015.



Section 20-65l - Regulations. Administration within available appropriations.

The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this chapter. The commissioner shall administer the provisions of this chapter within available appropriations.

(P.A. 00-226, S. 7, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65m - Disciplinary action. Grounds.

The Department of Public Health may take any action set forth in section 19a-17 if a person issued a license pursuant to section 20-65k fails to conform to the accepted standards of the athletic trainer profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of athletic training; illegal, negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record pertaining to athletic training; misrepresentation or concealment of a material fact in the obtaining or reinstatement of an athletic trainer license; or violation of any provisions of this chapter or any regulation adopted under this chapter. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if the license holder's physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under section 19a-17, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 06-195, S. 46.)

History: P.A. 06-195 effective June 7, 2006.






Chapter 376 - Physical Therapists

Section 20-66 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Physical therapist” means a person licensed to practice physical therapy in this state;

(2) “Physical therapy” means the evaluation and treatment of any person by the employment of the effective properties of physical measures, the performance of tests and measurements as an aid to evaluation of function and the use of therapeutic exercises and rehabilitative procedures, with or without assistive devices, for the purpose of preventing, correcting or alleviating a physical or mental disability. “Physical therapy” includes the establishment and modification of physical therapy programs, treatment planning, instruction, wellness care, peer review, consultative services and the use of low-level light laser therapy for the purpose of accelerating tissue repair, decreasing edema or minimizing or eliminating pain, but does not include surgery, the prescribing of drugs, the development of a medical diagnosis of disease, injury or illness, the use of cauterization or the use of Roentgen rays or radium for diagnostic or therapeutic purposes. As used in this section, “low-level light laser therapy” means low-level light therapy having wave lengths that range from six hundred to one thousand nanometers;

(3) “Physical therapist assistant” means a person licensed to assist in the practice of physical therapy in this state under the supervision of a physical therapist. For purposes of this subdivision and subdivision (2) of subsection (a) of section 20-73, “supervision” means the overseeing of or the participation in the work of a physical therapist assistant by a licensed physical therapist, including, but not limited to: (A) Continuous availability of direct communication between the physical therapist assistant and a licensed physical therapist; (B) availability of a licensed physical therapist on a regularly scheduled basis to (i) review the practice of the physical therapist assistant, and (ii) support the physical therapist assistant in the performance of the physical therapist assistant's services; and (C) a predetermined plan for emergency situations, including the designation of an alternate licensed physical therapist in the absence of the regular licensed physical therapist;

(4) “Assist in the practice of physical therapy” means the treatment of any person by the employment of the effective properties of physical measures and the use of therapeutic exercises and rehabilitative procedures, with or without assistive devices, for the purpose of preventing, correcting or alleviating a physical or mental disability, but does not include the interpretation of referrals, initial or discharge evaluation or assessment, or determination or modification of treatment or discharge plans; and

(5) “Wellness care” means services related to conditioning, strength training, fitness, workplace ergonomics or injury prevention.

(1949 Rev., S. 4398; 1953, S. 2201d; P.A. 73-579, S. 1; P.A. 80-336, S. 1; P.A. 82-472, S. 75, 183; P.A. 89-307, S. 1; P.A. 93-110, S. 4, 5; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-299, S. 2; P.A. 96-174, S. 1, 3; P.A. 99-249, S. 6, 10; P.A. 00-226, S. 12, 20; P.A. 03-209, S. 1, 2; P.A. 06-125, S. 1; P.A. 09-232, S. 17.)

History: P.A. 73-579 redefined “physical therapist” and “physical therapy”, clarifying terms and removed use of electricity for surgical purposes from exclusion; P.A. 80-336 deleted requirement that physical therapist practice under direction of person licensed to practice medicine and surgery or osteopathy in “physical therapist” definition and included tests and measurements as an aid to evaluation of function in “physical therapy” definition; P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators, revising internal references as necessary; P.A. 89-307 added Subdiv. (3) defining “physical therapist assistant”; P.A. 93-110 redefined “physical therapist assistant” to include persons with 20 years' employment experience prior to October 1, 1989, effective June 3, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-299 amended Subdiv. (2) by redefining “physical therapy” to include peer review services; P.A. 96-174 amended Subdiv. (3), defining “physical therapist assistant”, to change the requirements for the physical therapist assistant programs, effective May 31, 1996; P.A. 99-249 divided Subdiv. (3) into Subparas. and added Subpara. (B) re approved school, effective June 29, 1999; P.A. 00-226 made technical changes, redefined “physical therapist assistant” in Subdiv. (3) and added new Subdiv. (4) defining “assist in the practice of physical therapy”, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 03-209 added definition of “wellness care” and redefined “physical therapy” to include wellness care; P.A. 06-125 amended Subdiv. (2) by excluding surgery, the prescribing of drugs and the development of a medical diagnosis of disease, injury or illness from definition of “physical therapy”; P.A. 09-232 redefined “physical therapy” and defined “low-level light laser therapy” in Subdiv. (2).



Section 20-67 - Board of Examiners for Physical Therapists.

The Connecticut State Board of Examiners for Physical Therapists shall consist of one physician, two physical therapists and two public members, appointed by the Governor, subject to the provisions of section 4-9a. The Governor may appoint the physical therapist members of said board from a list of two names submitted by the Connecticut chapter of the American Physical Therapy Association and may appoint the physician member from a name submitted by the Connecticut State Medical Society. Vacancies in said board shall be filled by the Governor for the unexpired portion of the term. All appointments shall be subject to the provisions of section 4-10. No member shall serve more than two consecutive full terms, commencing on and after July 1, 1981.

(1949 Rev., S. 4399; 1953, S. 2203d; 1959, P.A. 575, S. 1; P.A. 77-614, S. 382, 610; P.A. 81-473, S. 38, 43; P.A. 82-472, S. 76, 183.)

History: 1959 act changed membership of board from three physicians and two physical therapists to two physicians and three physical therapists and increased term from three to five years; P.A. 77-614 changed composition of board from two physicians and three therapists to one physician, two therapists and two public members, revised appointment procedure for general applicability rather than applicability to first appointments, limited number of names on lists submitted by the professional associations involved and deleted references to five-year terms, effective January 1, 1979; P.A. 81-473 prohibited board members from serving more than two consecutive full terms commencing on and after July 1, 1981; P.A. 82-472 made a technical change.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-68 - Meetings. Powers and duties of board, its members and Department of Public Health.

The Board of Examiners for Physical Therapists shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary at a time and place to be designated by the board. The Department of Public Health shall administer the provisions of this chapter. The Commissioner of Public Health, with advice and assistance from the board, may adopt bylaws and regulations for the transaction of the business of the board and the management of its affairs and for the conduct of examinations. Three members of said board shall constitute a quorum and special meetings shall be called upon the request of any three members. The board shall keep a record of its proceedings under this chapter and of all persons licensed under the provisions of section 20-70 or 20-71. On request of said board, the Commissioner of Administrative Services shall provide a suitable room for its meetings. The place and time of examination shall be at the discretion of the department and held annually or more often as, in the discretion of the department, the need requires. Said board shall keep a list of all physical therapy schools which are approved by it, with the consent of the Commissioner of Public Health, as maintaining the standard for education in physical therapy as established by said board, with the consent of the Commissioner of Public Health. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of physical therapists or have been such an officer during the year immediately preceding his appointment. Said board shall (1) hear and decide matters concerning revocation or suspension of licensure, (2) adjudicate complaints against practitioners, and (3) impose sanctions where appropriate.

(1949 Rev., S. 4400; 1953, S. 2204d; P.A. 77-614, S. 73, 383, 610; P.A. 81-472, S. 134, 159; 81-473, S. 15, 43; P.A. 87-496, S. 86, 110; June Sp. Sess. P.A. 91-12, S. 19, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 70, 166; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, deleted provision for election of president and secretary/treasurer of board, transferred power to make bylaws and regulations from board to commissioner of health services, retaining board as advisor and required commissioner's consent for approval of schools; P.A. 81-472 made technical changes; P.A. 81-473 amended section to conform with restructuring of boards and commissions within department of health services under the sunset review process begun in 1980; P.A. 87-496 substituted “public works” for “administrative services” commissioner; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 made technical changes, effective June 3, 1996; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 20-69 - Salaries and expenses.

Section 20-69 is repealed.

(1949 Rev., S. 4401; 1953, S. 2205d; 1959, P.A. 616, S. 20.)



Section 20-70 - Qualifications for examination for licensure. Practice pending examination results. Reexamination.

(a)(1) Any person who is a graduate of a school of physical therapy approved by the Board of Examiners for Physical Therapists, with the consent of the Commissioner of Public Health, or has successfully completed requirements for graduation from such school, shall be eligible for examination for licensure as a physical therapist upon the payment of a fee of two hundred eighty-five dollars. The Department of Public Health, with the consent of the board, shall determine the subject matter of such examination, which shall be designed to show proficiency in physical therapy and related subjects, and shall determine whether such examination shall be written, oral or practical, or a combination thereof. Passing scores shall be established by the department with the consent of the board. Warning of such examination shall be given by the department not less than two weeks in advance of the date set for the examination. If the applicant passes such examination, the department shall issue to such applicant a license to practice physical therapy.

(2) Any person who is a graduate of a physical therapy or physical therapy assistant program accredited by the Commission on Accreditation in Physical Therapy shall be eligible for examination for licensure as a physical therapist assistant upon the payment of a fee of one hundred ninety dollars. The department, with the consent of the board, shall determine the subject matter of such examination, which shall be designed to show proficiency in physical therapy and related subjects, and shall determine whether such examination shall be written, oral or practical, or a combination thereof. Passing scores shall be established by the department with the consent of the board. Warning of such examination shall be given by the department not less than two weeks in advance of the date set for the examination. If the applicant passes such examination, the department shall issue to such applicant a physical therapist assistant license. Any applicant for examination for licensure as a physical therapy assistant whose application is based on a diploma issued to such applicant by a foreign physical therapy school shall furnish documentary evidence, satisfactory to the department, that the requirements for graduation are similar to or higher than those required of graduates of approved United States schools of physical therapy.

(b) (1) Any person who is a graduate of an approved United States physical therapy school and who has filed an application with the department may practice as a physical therapist under the direct and immediate supervision of a licensed physical therapist in this state for a period not to exceed one hundred twenty calendar days after the date of application. If the person practicing pursuant to this subdivision fails to pass the licensure examination, all privileges under this subdivision shall automatically cease.

(2) Any person who is a graduate of an approved United States physical therapist assistant school or an approved physical therapy school and who has filed an application with the department may practice as a physical therapist assistant under the direct and immediate supervision of a licensed physical therapist in this state for a period not to exceed one hundred twenty calendar days after the date of application. If the person practicing pursuant to this subdivision fails to pass the licensure examination, all privileges under this subdivision shall automatically cease.

(c) Any applicant under this section who fails to pass the examination prescribed by the department with the consent of the board may take a subsequent examination on payment of an additional application fee.

(1949 Rev., S. 4402; 1953, S. 2206d; 1959, P.A. 575, S. 2; 616, S. 21; June, 1971, P.A. 8, S. 48; P.A. 73-579, S. 2; P.A. 77-614, S. 323, 384, 610; P.A. 81-473, S. 16, 43; P.A. 89-251, S. 79, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-226, S. 13, 20; P.A. 04-221, S. 2, 3; June Sp. Sess. P.A. 09-3, S. 189.)

History: 1959 acts made one who has completed requirements for graduation eligible for examination and increased fee from $20 to $25; 1971 act increased examination fee to $30; P.A. 73-579 allowed practice of therapy under direction of person licensed to practice osteopathy and added Subsecs. (b) and (c) re practice before taking examination and reexamination of those who fail on first examination; P.A. 77-614 replaced department of health with department of health services and required consent of health services commissioner for contents of examination, effective January 1, 1979; P.A. 81-473 changed criteria for licensure and powers of board and department to conform with changes made with respect to other health professions under the sunset review process begun in 1980 and deleted reference to practice as a physical therapist under the supervision of a licensed physician; P.A. 89-251 set the examination fee at $225, where previously fee was determined by department with board's consent; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-226 made technical changes and added provisions re physical therapy assistant examination, licensure and practice, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 04-221 amended Subsec. (b) by limiting the time allowed for practice pending examination results to 120 days and making conforming changes; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $225 to $285 in Subdiv. (1) and to increase fee from $150 to $190 in Subdiv. (2).

See Sec. 19a-88 re annual renewal of licenses.



Section 20-70a - Practice pending examination results for graduates of foreign physical therapy schools.

Any applicant for examination for licensure as a physical therapist whose application is based on a diploma issued to the applicant by a foreign physical therapy school shall furnish documentary evidence, satisfactory to the department that the requirements for graduation are similar to or higher than those required of graduates of approved United States schools of therapy. Any applicant under this section whose application has been filed and approved by said department may practice as a physical therapist under the continuous direction and immediate supervision of a physical therapist licensed to practice in this state, in a licensed health care facility, for a period not to exceed one hundred twenty calendar days after the date of application, provided this privilege shall automatically cease on failure of an applicant to pass the examination.

(P.A. 73-579, S. 6; P.A. 80-336, S. 2; P.A. 81-473, S. 17, 43; P.A. 82-472, S. 77, 183; P.A. 97-15, S. 1; P.A. 04-221, S. 4.)

History: P.A. 80-336 replaced requirements that evidence be produced that school attended is recognized by member organization of world confederation for physical therapy and that courses taken comply with those required by council on medical education of American Medical Association with statement that “requirements for graduation are equal to those required of graduates of approved United States schools of therapy”; P.A. 81-473 substituted term “licensure” for “registration” and modified application procedure and requirements for licensure to conform with changes made in other health professions under process of sunset review begun in 1980; P.A. 82-472 made a technical change; P.A. 97-15 deleted the requirement of continuous supervision for first year after passing examination; P.A. 04-221 limited period of practice pending examination results to 120 days and made a technical change for purposes of gender neutrality.



Section 20-71 - Licensure without examination. Physical therapists and physical therapy assistants. Exceptions.

(a) The Department of Public Health may issue a license to practice physical therapy without examination, on payment of a fee of two hundred twenty-five dollars, to an applicant who is a physical therapist registered or licensed under the laws of any other state or territory of the United States, any province of Canada or any other country, if the requirements for registration or licensure of physical therapists in such state, territory, province or country are deemed by the department to be equivalent to, or higher than those prescribed in this chapter.

(b) The department may issue a physical therapist assistant license without examination, on payment of a fee of one hundred fifty dollars, to an applicant who is a physical therapist assistant registered or licensed under the laws of any other state or territory of the United States, any province of Canada or any other country, if the requirements for registration or licensure of physical therapist assistants in such state, territory, province or country are deemed by the department to be equivalent to, or higher than those prescribed in this chapter.

(c) Notwithstanding the provisions of section 20-70, prior to April 30, 2007, the commissioner may issue a physical therapist assistant license to any applicant who presents evidence satisfactory to the commissioner of having completed twenty years of employment as a physical therapist assistant prior to October 1, 1989, on payment of a fee of one hundred fifty dollars.

(d) Notwithstanding the provisions of section 20-70, the commissioner may issue a physical therapist assistant license to any applicant who presents evidence satisfactory to the commissioner of having registered as a physical therapist assistant with the Department of Public Health on or before April 1, 2006, on payment of a fee of one hundred fifty dollars.

(e) Notwithstanding the provisions of section 20-70, prior to July 1, 2015, the commissioner may issue a physical therapist assistant license to any applicant who presents evidence satisfactory to the commissioner of having been eligible to register as a physical therapist assistant with the Department of Public Health on or before April 1, 2006, on payment of a fee of one hundred fifty dollars.

(1949 Rev., S. 4404; 1953, S. 2207d; 1959, P.A. 575, S. 3; 616, S. 22; P.A. 77-614, S. 323, 385, 610; P.A. 81-473, S. 18, 43; P.A. 89-251, S. 80, 203; May Sp. Sess. P.A. 92-6, S. 21, 117; P.A. 93-381, S. 9, 39; P.A. 95-271, S. 27, 40; P.A. 00-226, S. 14, 20; P.A. 06-195, S. 47; P.A. 07-252, S. 26, 27; P.A. 14-231, S. 48.)

History: 1959 acts increased fee in Subsec. (a) from $10 and added Subsec. (b); P.A. 77-614 replaced department of health with department of health services and required that qualifying examination be acceptable to commissioner of health services as well as to board of examiners in Subsec. (b), effective January 1, 1979; P.A. 81-473 amended section to permit the department, with the consent of the board, to set fees for licensure by endorsement and to conform licensing procedures with those of other health professions under sunset review process begun in 1980; P.A. 89-251 set the application fee at $150, where previously fee was set by department with board's consent; May Sp. Sess. P.A. 92-6 raised license fee from $150 to $225; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-271 deleted the requirement that the foreign state, etc., grant reciprocity, deleted former Subsec. (b) re licensure without examination based on certain schooling and made a technical change; P.A. 00-226 designated existing provisions as Subsec. (a), making technical changes therein, and added new Subsec. (b) re issuance of physical therapist assistant license without examination, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-195 deleted former Subsec. (b)(2) and (3) re conditions for granting physical therapist assistant licenses without examination and added Subsecs. (c) and (d) re physical therapist assistant licensure without examination for applicants who have either completed 20 years of employment as a physical therapist assistant before October 1, 1989, or registered as a physical therapist assistant with Department of Public Health on or before April 1, 2006, effective June 7, 2006; P.A. 07-252 amended Subsecs. (a) and (b) to give department complete discretion in determining whether the qualifications of applicants for licensure without examination who are licensed or registered in another jurisdiction are equivalent to, or higher than, those prescribed in chapter; P.A. 14-231 added Subsec. (e) re applicant eligible to register as a physical therapist assistant on or before April 1, 2006.



Section 20-72 - List of registrants.

Section 20-72 is repealed.

(1953, S. 2211d; 1963, P.A. 143, S. 2.)



Section 20-73 - Licensure required for practice and use of title. Practice regulated. Fraud in obtaining licensure. Revocation of license.

(a)(1) No person may practice as a physical therapist unless licensed pursuant to this chapter. No person may use the term “Registered Physical Therapist”, “Licensed Physical Therapist” or “Physical Therapist” or the letters “R.P.T.”, “L.P.T.” or any other letters, words or insignia indicating or implying licensure as a physical therapist in this state unless the person is so licensed.

(2) No person may practice as a physical therapist assistant unless such person is licensed pursuant to this chapter and is under the supervision of a physical therapist licensed pursuant to this chapter. No person may use the term “Registered Physical Therapist Assistant”, “Licensed Physical Therapist Assistant” or “Physical Therapist Assistant”, or the letters “P.T.A.” to represent or imply the term “Physical Therapist Assistant”, or any other letters, words or insignia indicating or implying licensure as a physical therapist assistant in this state unless the person is so licensed.

(b) (1) The treatment of human ailments by physical therapy shall only be performed by a person licensed under the provisions of this chapter as a physical therapist or physical therapist assistant. Except as otherwise provided in subdivisions (2) and (3) of this subsection, such treatment may be performed by a licensed physical therapist without an oral or written referral by a person licensed in this state to practice medicine and surgery, podiatry, naturopathy, chiropractic or dentistry, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, provided the licensed physical therapist (A) was admitted to a bachelor's degree program prior to January 1, 1998, and has practiced physical therapy for at least four out of the most recent six years of his or her clinical practice, or earned a master's degree or higher in physical therapy from an accredited institution of higher education, (B) requires any person receiving such treatment to disclose or affirmatively confirm the identity of such person's primary care provider or health care provider of record upon each initial visit for treatment without an oral or written referral, (C) provides information to any person seeking such treatment regarding the need to consult with such person's primary care provider or health care provider of record regarding such person's underlying medical condition if the condition is prolonged, does not improve within a thirty-day period, or continues to require ongoing continuous treatment, and (D) refers any person receiving such treatment to an appropriate licensed practitioner of the healing arts if, upon examination or reexamination, the same condition for which the person sought physical therapy does not demonstrate objective, measurable, functional improvement in a period of thirty consecutive days or at the end of six visits, whichever is earlier.

(2) In any case in which a person seeking such treatment requires a Grade V spinal manipulation, such treatment shall only be performed (A) upon the oral or written referral of a person licensed in this state, or in a state having licensing requirements meeting the approval of the appropriate examining board in this state, to practice medicine and surgery, podiatry, naturopathy, chiropractic or dentistry, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, and (B) by a licensed physical therapist who (i) was admitted to a bachelor's degree program prior to January 1, 1998, and has practiced physical therapy for at least four out of the most recent six years of his or her clinical practice, or earned a master's degree or higher in physical therapy from an accredited institution of higher education, and (ii) holds a specialist certification in orthopedic physical therapy from the American Physical Therapy Association, or proof of completion of forty hours of course work in manual therapy, including Grade V spinal manipulation. Nothing in this section shall prevent a physical therapist from providing wellness care within the scope of physical therapy practice to asymptomatic persons without a referral. Nothing in this section shall require an employer or insurer to pay for such wellness care.

(3) In any case involving an injury, as described in section 31-275, such treatment shall only be performed upon the oral or written referral of a person licensed in this state or in a state having licensing requirements meeting the standards set by the Department of Public Health and the appropriate examining board in this state to practice medicine and surgery, podiatry, naturopathy, chiropractic or dentistry, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d.

(c) Any person who violates the provisions of this section or who obtains or attempts to obtain licensure as a physical therapist or physical therapist assistant by any wilful misrepresentation or any fraudulent representation shall be guilty of a class D felony. A physical therapist, physical therapist assistant or dentist who violates the provisions of this section shall be subject to licensure revocation in the same manner as is provided under section 19a-17, or in the case of a healing arts practitioner, section 20-45. For purposes of this section each instance of patient contact or consultation in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(d) Nothing in this section shall prohibit or limit the ability of a person licensed or certified in a field other than physical therapy from providing wellness care that is within the scope of such person's practice.

(1949 Rev., S. 4407, 4409; 1953, S. 2209d, 2210d; 1959, P.A. 575, S. 5; P.A. 73-579, S. 3; P.A. 76-276, S. 18, 22; P.A. 77-614, S. 323, 610; P.A. 80-336, S. 3; P.A. 81-473, S. 19, 43; P.A. 84-526, S. 6; P.A. 93-55, S. 2; 93-381, S. 9, 39; P.A. 94-213, S. 3; P.A. 95-257, S. 12, 21, 58; 95-299, S. 3; P.A. 99-102, S. 24; P.A. 00-226, S. 15, 20; P.A. 03-209, S. 3, 4; P.A. 06-125, S. 2; 06-195, S. 82; P.A. 13-258, S. 74.)

History: 1959 act changed technical language, added provision which refers to Sec. 20-66 and reference to “Physical Therapist” and deleted stipulation that persons who are registered may so hold themselves out; P.A. 73-579 allowed therapist to practice under direction of person licensed to practice osteopathy; P.A. 76-276 substituted reference to Sec. 20-48 for repealed Sec. 20-48a and added reference to sections specifically applicable to revocation of physician's license; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-336 rephrased provision setting forth conditions for practice of physical therapy and allowed practice under order or referral of practitioners in bordering states if licensure requirements of such state are approved and included podiatry, naturopathy, chiropractic and dentistry practitioners among those who may supervise therapists; P.A. 81-473 amended section to reflect change from registration to licensure; P.A. 84-526 amended section by changing penalty for violation of any provision of section to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 93-55 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-213 added reference to prescriptions by advanced practice registered nurses and physician assistants; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-299 divided section into Subdivs. and added provisions to allow the registration of physical therapy assistants; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to osteopathy and making technical changes; P.A. 00-226 divided existing Subsec. (a) into Subsecs. (a)(1), (b) and (c), added Subsec. (a)(2) and made conforming changes in Subsecs. (b) and (c) re physical therapist assistants and deleted former Subsec. (b), effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 03-209 added provisions re providing wellness care without a referral and payment for such wellness care, added new Subsec. re provision of wellness care by persons licensed or certified in field other than physical therapy if within their scope of practice and made technical changes; P.A. 06-125 amended Subsec. (b) by designating existing provisions re permissible physical therapy treatment as Subdiv. (1), adding exception allowing for physical therapy treatment without an oral or written referral when specific conditions outlined in new Subparas. (A) to (D) are met, adding Subdiv. (2) re Grade V spinal manipulations and when they may be performed and adding Subdiv. (3) re treatment of injuries that fall under purview of Workers' Compensation Act; P.A. 06-195 amended Subsec. (b)(1)(A) and (2)(B) by modifying requirement that physical therapists seeking to treat without an oral or written referral or perform a Grade V spinal manipulation must have earned a bachelor's degree by January 1, 1998, to requirement that such physical therapists must have been admitted to a bachelor's degree program prior to said date; P.A. 13-258 amended Subsec. (c) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.

Former statute cited. 141 C. 288.



Section 20-73a - Charges against licensee, verification, hearing. Grounds for disciplinary action. Appeal.

(a) The Board of Examiners for Physical Therapists shall have jurisdiction to hear all charges of conduct that fails to conform to the accepted standards of the practice of physical therapy brought against any person licensed as a physical therapist or physical therapist assistant and, after holding a hearing, written notice of which shall be given to the person complained of, the board, if it finds such person to be guilty, may revoke or suspend such person's license or take any of the actions set forth in section 19a-17. Any proceedings relative to such action may be begun by the filing of written charges with the Commissioner of Public Health. The causes for which such action may be taken are as follows: (1) Conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of such person's profession; (2) illegal, incompetent or negligent conduct in the practice of physical therapy or in the supervision of a physical therapist assistant; (3) aiding or abetting the unlawful practice of physical therapy; (4) treating human ailments by physical therapy without the oral or written referral by a person licensed in this state or in a state having licensing requirements meeting the approval of the appropriate examining board in this state to practice medicine and surgery, podiatry, naturopathy, chiropractic or dentistry if such referral is required pursuant to section 20-73; (5) failure to register with the Department of Public Health as required by law; (6) fraud or deception in obtaining a license; (7) engaging in fraud or material deception in the course of professional services or activities; (8) failure to comply with the continuing education requirements of section 20-73b; (9) violation of any provision of this chapter, or any regulation adopted under this chapter; or (10) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j.

(b) The clerk of any court in this state in which a person practicing physical therapy has been convicted of any crime as described in this section shall, immediately after such conviction, transmit a certified copy, in duplicate, of the information and judgment, without charge, to the Department of Public Health, containing the name and address of the physical therapist or physical therapist assistant, the crime of which the physical therapist or physical therapist assistant has been convicted and the date of conviction. The hearing on such charges shall be conducted in accordance with the regulations adopted by the Commissioner of Public Health in accordance with chapter 54. Any person aggrieved by a final decision of the board may appeal from the decision as provided in section 4-183. Such appeal shall have precedence over nonprivileged cases in respect to order of trial. The Attorney General shall act as attorney in the public interest in defending against such an appeal. The board may petition the superior court for the judicial district of Hartford to enforce any action taken pursuant to section 19a-17.

(1959, P.A. 575, S. 7; 1971, P.A. 870, S. 57; P.A. 73-579, S. 4; P.A. 76-436, S. 419, 681; P.A. 77-603, S. 62, 125; 77-614, S. 386, 610; P.A. 78-280, S. 34, 127; P.A. 80-336, S. 4; P.A. 81-473, S. 20, 43; P.A. 88-230, S. 1, 12; P.A. 89-307, S. 2; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-47, S. 3; P.A. 99-102, S. 25; P.A. 00-226, S. 16, 20; P.A. 06-125, S. 3; P.A. 08-109, S. 5.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-579 added provisions re filing of charges, grounds for revocation or suspension of license, information to be transmitted to health department after therapist's conviction of crime and attorney general's acting as attorney in the public interest; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals be in accordance with Sec. 4-183 and deleted provision which had prohibited appeal from acting as supersedeas of finding or order; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, stated that violation of chapter or related regulations is ground for suspension or revocation of license, stated that hearings to be conducted according to regulations adopted by commissioner rather than as provided in Sec. 20-45 and deleted provision re appeals' precedence in order of trial, effective January 1, 1979; P.A. 78-280 restored provision re precedence in order of trial; P.A. 80-336 rephrased grounds for revocation or suspension of license to allow treating ailments, (formerly “practicing”) under direction of practitioners in bordering states and to include as acceptable practitioners, those who are osteopathic or naturopathic physicians, podiatrists and chiropractors; P.A. 81-473 amended section to conform grounds for disciplinary action and remedies with those provided for other health professions during process of sunset review begun in 1980; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-307 added reference to the supervision of a physical therapist assistant; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 required any decision appealed from to be a “final” decision; P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes; P.A. 00-226 made technical changes and added references to physical therapist assistants, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-125 added Subsec. designators (a) and (b), amended newly designated Subsec. (a) by providing in Subdiv. (4) that a cause of action for providing physical therapy treatment without an oral or written referral exists if such referral is required pursuant to Sec. 20-73, added new Subdiv. (8) establishing a cause of action for failure to comply with continuing education requirements, redesignated existing Subdiv. (8) as Subdiv. (9) and made a technical change in newly designated Subsec. (b); P.A. 08-109 added failure to provide information for health care provider profile to list of grounds for revocation or suspension of license or disciplinary action in Subsec. (a), effective January 1, 2010.



Section 20-73b - Continuing education requirements. Waivers and extensions.

(a) Except as otherwise provided in this section, each physical therapist licensed pursuant to this chapter shall complete a minimum of twenty hours of continuing education during each registration period. For purposes of this section, registration period means the twelve-month period for which a license has been renewed in accordance with section 19a-88 and is current and valid. The continuing education shall be in areas related to the individual's practice. Qualifying continuing education activities include, but are not limited to, courses offered or approved by the American Physical Therapy Association or any component of the American Physical Therapy Association, a hospital or other licensed health care institution or a regionally accredited institution of higher education.

(b) Each licensee shall obtain a certificate of completion from the provider of continuing education activities for all continuing education hours successfully completed. Each licensee shall maintain such written documentation for a minimum of three years following the license renewal date for which the activity satisfies continuing education requirements. Certificates of completion shall be submitted by the licensee to the Department of Public Health not later than forty-five days after a request by said department for such certificates. A licensee who fails to comply with the continuing education requirements may be subject to disciplinary action pursuant to section 20-73a.

(c) The continuing education requirements shall be waived for licensees applying for licensure renewal for the first time. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements or may grant the licensee an extension of time in which to fulfill the requirements, provided the licensee submits to the Department of Public Health an application for waiver or extension of time on a form prescribed by said department, along with a certification by a licensed physician or a licensed advanced practice registered nurse of the disability or illness and such other documentation as may be required by said department. The Department of Public Health may grant a waiver or extension for a period not to exceed one registration period, except that said department may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies to said department for an additional waiver or extension.

(P.A. 03-209, S. 5; P.A. 06-125, S. 4; P.A. 07-252, S. 42; P.A. 16-39, S. 31.)

History: P.A. 06-125 made a conforming change in Subsec. (a), amended Subsec. (b) by establishing deadline for submission of certificates of completion to Department of Public Health of not later than 45 days after a department request, and amended Subsec. (c) by requiring department to develop form application for waivers and extensions based on medical disability or illness, requiring applications to be supported by medical certification, limiting length of extensions to one registration period and allowing for the granting of additional waivers or extensions; P.A. 07-252 amended Subsec. (a) to specify activities that qualify as continuing education activities, effective July 1, 2007; P.A. 16-39 amended Subsec. (c) by adding reference to licensed advanced practice registered nurse.



Section 20-73c - Prohibited use of chiropractic terms.

No physical therapist or physical therapist assistant licensed to practice under the provisions of this chapter may use the term “chiropractic adjustment” or “chiropractic manipulations” to indicate or imply the application of these techniques as part of the practice of physical therapy.

(P.A. 06-125, S. 5.)



Section 20-73d - Professional liability insurance required. Reports from insurance companies.

(a) Each person licensed to practice physical therapy under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivision (10) of subsection (b) of section 38a-393, shall on and after January 1, 2007, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusals to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 06-195, S. 83; P.A. 07-252, S. 28.)

History: P.A. 07-252 made technical changes in Subsec. (b).



Section 20-74 - Construction. Administration by commissioner.

(a) No provision of this chapter shall confer any authority to practice medicine or surgery, nor shall this chapter prohibit the incidental care of the sick by domestic servants or by persons principally employed as housekeepers or as athletic trainers, nor prohibit any person from the domestic administration of family remedies or the furnishing of assistance in the case of emergency. It shall not prohibit persons registered under the provisions of chapter 372, 373, 375 or 378 from administering care to patients, nor shall it prohibit the care of the sick with or without compensation or personal profit in connection with the practice of the religious tenets of any church by adherents thereof, provided such persons shall not otherwise engage in the practice of physical therapy or assist in the practice of physical therapy within the meaning of this chapter. It shall not prohibit students who are enrolled in schools or courses of physical therapy or physical therapist assistant programs approved by the Board of Examiners for Physical Therapists with the consent of the Commissioner of Public Health from performing such work as is incidental to their respective courses of study; nor shall it prohibit any physical therapist from another state from doing such therapist's work or other physical therapy activities as is incidental to the person's course of study when taking or giving a postgraduate course or other courses of study in this state approved by said board. Any physical therapist who is a graduate from a school approved by the board with the consent of the Department of Public Health but not licensed in this state may, with the approval of the department and upon obtaining a temporary certificate from the department, practice physical therapy in this state on a temporary basis for a period of six months, which period may be extended upon request at the discretion of the department, provided (1) such physical therapist does not claim to be licensed to practice in this state, and (2) application for licensure by examination, reciprocity or endorsement is filed with the department within six months after starting such practice. Persons in the service of the federal government are excluded from the provisions of this chapter.

(b) The Commissioner of Public Health shall administer the provisions of this chapter with respect to the licensing of physical therapist assistants within available appropriations.

(1949 Rev., S. 4408; 1953, S. 2212d; 1959, P.A. 575, S. 6; P.A. 73-579, S. 5; P.A. 80-336, S. 5; P.A. 81-473, S. 21, 43; P.A. 88-362, S. 10; P.A. 89-307, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-174, S. 2, 3; P.A. 99-102, S. 26; P.A. 00-226, S. 17, 20.)

History: 1959 act added provisions re athletic trainers and the use of physical therapy under a physician's supervision, added requirement for temporary certificate, extending period from three to six months, added Subdivs. (b) and (c) and changed technical language; P.A. 73-579 removed provision that chapter does not prohibit graduates from practicing “pending the results of the first examination for certification schedule by the board following their graduation” and deleted Subdiv. (c) re temporary certificates for graduates of approved foreign schools; P.A. 80-336 stated that chapter does not prohibit therapist from another state from performing “other physical therapy activities” and from practicing etc., when “giving” as well as taking postgraduate “or other courses” thus broadening scope of provision; P.A. 81-473 amended section to require consent of commissioner to board approval of schools or courses, to eliminate requirement of supervision by physician, to refer to licensure instead of registration, to provide for application to department instead of board and to provide for issuance of temporary certificates by department instead of board commencing July 1, 1981; P.A. 88-362 added the exception for students enrolled in physical therapist assistant programs licensed by the Connecticut board of governors for higher education; P.A. 89-307 added the language on physical therapist assistants and the definition of supervision; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-174 deleted reference to physical therapist assistant programs licensed by Board of Governors of Higher Education, effective May 31, 1996; P.A. 99-102 deleted obsolete reference to Ch. 371 and made technical changes; P.A. 00-226 designated existing provisions as Subsec. (a), added “or assist in the practice of physical therapy”, deleted provisions re assistance in practice by physical therapist assistant and definition of supervision, made technical changes and added new Subsec. (b) re administration by the commissioner, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.






Chapter 376a - Occupational Therapists

Section 20-74a - Definitions.

As used in this chapter:

(1) “Occupational therapy” means the evaluation, planning and implementation of a program of purposeful activities to develop or maintain adaptive skills necessary to achieve the maximal physical and mental functioning of the individual in his daily pursuits. The practice of “occupational therapy” includes, but is not limited to, evaluation and treatment of individuals whose abilities to cope with the tasks of living are threatened or impaired by developmental deficits, the aging process, learning disabilities, poverty and cultural differences, physical injury or disease, psychological and social disabilities, or anticipated disfunction, using (A) such treatment techniques as task-oriented activities to prevent or correct physical or emotional deficits or to minimize the disabling effect of these deficits in the life of the individual, (B) such evaluation techniques as assessment of sensory motor abilities, assessment of the development of self-care activities and capacity for independence, assessment of the physical capacity for prevocational and work tasks, assessment of play and leisure performance, and appraisal of living areas for the handicapped, (C) specific occupational therapy techniques such as activities of daily living skills, the fabrication and application of splinting devices, sensory motor activities, the use of specifically designed manual and creative activities, guidance in the selection and use of adaptive equipment, specific exercises to enhance functional performance and treatment techniques for physical capabilities for work activities. Such techniques are applied in the treatment of individual patients or clients, in groups or through social systems. Occupational therapy also includes the establishment and modification of peer review.

(2) “Occupational therapist” means a person licensed to practice occupational therapy as defined in this chapter and whose license is in good standing.

(3) “Occupational therapy assistant” means a person licensed to assist in the practice of occupational therapy, under the supervision of or with the consultation of a licensed occupational therapist, and whose license is in good standing.

(4) “Commissioner” means the Commissioner of Public Health.

(5) “Department” means the Department of Public Health.

(P.A. 78-253, S. 1, 11; P.A. 82-472, S. 78, 183; P.A. 89-115, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-57, S. 2, 3.)

History: P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators revising Subpara. indicators accordingly; P.A. 89-115 removed the definition of “association”, renumbering Subdivs. as necessary; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-57 added the establishment and modification of peer review to the definition of “occupational therapy”, effective May 7, 1996.



Section 20-74b - Licensing examination.

Any person who (1) if an applicant for licensure as an occupational therapist, has attained a bachelor's degree and has graduated from an educational program accredited by the American Occupational Therapy Association, or has completed educational preparation deemed equivalent by the commissioner, or if an applicant for licensure as an occupational therapy assistant, has attained an associate degree or its equivalent and has graduated from an educational program approved by the American Occupational Therapy Association, or has completed educational preparation deemed equivalent by the commissioner, and (2) has successfully completed not less than twenty-four weeks of supervised field work experience in the case of an occupational therapy applicant or eight weeks of such field work in the case of an occupational therapy assistant applicant at a recognized educational institution or a training program approved by the educational institution where he met the academic requirements, and (3) has successfully completed an examination prescribed by the commissioner shall be eligible for licensure as an occupational therapist or assistant. An applicant who has practiced as an occupational therapy assistant for four years with a minimum of twenty-four weeks of supervised field experience and has earned a bachelor's degree shall be eligible for licensure as an occupational therapist, provided such applicant has successfully completed the examination for licensure not later than January 1, 1988. The department shall prescribe examinations for licensure and their passing scores.

(P.A. 78-253, S. 2, 11; P.A. 88-357, S. 6; P.A. 89-115, S. 4, 7; P.A. 90-230, S. 88, 101; P.A. 16-15, S. 4.)

History: P.A. 88-357 required completion of examination prescribed by commissioner, deleted provision imposing fifteen-dollar examination fee and deleted former Subsec. (b) re applicants' rights to obtain examination scores, review results, and retake examination upon failure to pass; P.A. 89-115 made technical changes, removed language describing the content of the examination and the application process, substituting statement that the department prescribe the examinations and their passing scores, and amended Subdiv. (4) to add requirement that the examination be completed by January 1, 1988; P.A. 90-230 made technical changes to the internal numbering system; P.A. 16-15 amended Subdiv. (1) to replace “associate's degree” with “associate degree”, effective May 6, 2016.



Section 20-74c - License by endorsement.

Notwithstanding the provisions of section 20-74b, the commissioner may grant a license by endorsement to an occupational therapist or occupational therapy assistant who presents evidence satisfactory to the commissioner that the applicant is licensed or certified as an occupational therapist or occupational therapy assistant, or as a person entitled to perform similar services under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to those of this state. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 78-253, S. 3, 11; P.A. 88-357, S. 7; P.A. 89-115, S. 5, 7; P.A. 03-252, S. 9.)

History: P.A. 88-357 deleted obsolete provisions re commissioner's power to waive examination requirements; P.A. 89-115 removed some obsolete language, specified the type of certification required and added the prohibition against issuing a license to an application against whom disciplinary action is pending or who is the subject of an unresolved complaint; P.A. 03-252 deleted provisions re waiver of examination and added provisions re license by endorsement.



Section 20-74d - Temporary permit; practice pending examination results.

The department may issue a temporary permit to an applicant who is a graduate of an educational program in occupational therapy who meets the educational and field experience requirements of section 20-74b and has not yet taken the licensure examination. Such temporary permit shall authorize the holder to practice occupational therapy only under the direct supervision of a licensed occupational therapist and in a public, voluntary or proprietary facility. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of application and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the applicant fails to pass such examination. The fee for a limited permit shall be fifty dollars.

(P.A. 78-253, S. 4, 11; P.A. 89-115, S. 6, 7; P.A. 04-221, S. 5; June Sp. Sess. P.A. 09-3, S. 190.)

History: P.A. 89-115 removed language pertaining to limited permits for foreign occupational therapists; P.A. 04-221 limited temporary permit to 120 days, made conforming changes and provided that such permit is not renewable and shall be void if the applicant fails the examination; June Sp. Sess. P.A. 09-3 increased fee from $25 to $50.



Section 20-74e - Exempt activities.

(a) Nothing in this chapter shall be construed as preventing or restricting the practice, services or activities of: (1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he is licensed; (2) any person employed as an occupational therapist or occupational therapy assistant by the government of the United States, if such person provides occupational therapy solely under the direction or control of the organization by which he is employed and limits the use of such title to such employment; (3) any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program if such activities and services constitute part of a supervised course of study and if such person is designated by a title which clearly indicates his or her status as a student or trainee; or (4) any person fulfilling the supervised field work experience requirements of section 20-74b if such activities and services constitute a part of the experience necessary to meet the requirements of that section.

(b) Any occupational therapist who is licensed or authorized to practice in another state, United States possession or country who is either in this state for the purposes of consultation, provided such practice is limited to such consultation for less than thirty days in a three-hundred-and-sixty-five-day year, or for conducting a teaching or clinical demonstration in Connecticut with a program of basic clinical education, graduate education or postgraduate education in an approved school of occupational therapy or its affiliated clinical facility or health care agency or before a group of licensed occupational therapists, provided such teaching demonstration is for less than thirty days in a three-hundred-and-sixty-five-day year, shall not be prohibited from such consultation or teaching by this chapter.

(c) No provision of this chapter shall be construed to prohibit physicians or qualified members of other licensed or legally recognized professions from using occupational therapy as part of or incidental to their profession, under the statutes applicable to their profession, except that such persons may not hold themselves out under the title occupational therapist or as performing occupational therapy.

(P.A. 78-253, S. 5, 11.)



Section 20-74f - Licensing fee. Use of title or designation.

(a) The department shall issue a license to any person who meets the requirements of this chapter upon payment of a license fee of two hundred dollars. Any person who is issued a license as an occupational therapist under the terms of this chapter may use the words “occupational therapist”, “licensed occupational therapist”, or “occupational therapist registered” or such person may use the letters “O.T.”, “L.O.T.”, or “O.T.R.” in connection with such person’s name or place of business to denote such person’s registration hereunder. Any person who is issued a license as an occupational therapy assistant under the terms of this chapter may use the words “occupational therapy assistant”, or such person may use the letters “O.T.A.”, “L.O.T.A.”, or “C.O.T.A.” in connection with such person’s name or place of business to denote such person’s registration thereunder. No person shall practice occupational therapy or hold himself or herself out as an occupational therapist or an occupational therapy assistant, or as being able to practice occupational therapy or to render occupational therapy services in this state unless such person is licensed in accordance with the provisions of this chapter.

(b) No person, unless registered under this chapter as an occupational therapist or an occupational therapy assistant or whose registration has been suspended or revoked, shall use, in connection with such person’s name or place of business the words “occupational therapist”, “licensed occupational therapist”, “occupational therapist registered”, “occupational therapy assistant”, or the letters, “O.T.”, “L.O.T.”, “O.T.R.”, “O.T.A.”, “L.O.T.A.”, or “C.O.T.A.”, or any words, letters, abbreviations or insignia indicating or implying that such person is an occupational therapist or an occupational therapy assistant or in any way, orally, in writing, in print or by sign, directly or by implication, represent himself or herself as an occupational therapist or an occupational therapy assistant. Any person who violates the provisions of this section shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 78-253, S. 6, 11; P.A. 84-526, S. 7; P.A. 89-251, S. 81, 203; May Sp. Sess. P.A. 92-6, S. 22, 117; June Sp. Sess. P.A. 09-3, S. 191; P.A. 13-258, S. 75; P.A. 15-244, S. 116; June Sp. Sess. P.A. 15-5, S. 474, 476.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of section to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 89-251 increased the fee for licenses from $25 to $50 and changed the fee for licenses for persons eligible on the basis of foreign licensure from $50 to $100; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase license fee from $50 to $100 and made technical changes; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase license fee from $100 to $200 and made a technical change in Subsec. (b); P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony; P.A. 15-244 increased license fee from $200 to $205 and made technical changes, effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 116, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015, and reduced license fee from $205 to $200, effective October 1, 2015.



Section 20-74g - Disciplinary action against a licensee. Grounds.

The commissioner may refuse to renew, suspend or revoke a license, or may impose probationary conditions, where the licensee or applicant for a license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare or safety of the public. Such unprofessional conduct shall include: Obtaining a license by means of fraud, misrepresentation or concealment of material facts; being guilty of unprofessional conduct as defined by the rules established by the commissioner, or violating the code of ethics adopted and published by the commissioner; being convicted of a crime other than minor offenses defined as “infractions”, “violations”, or “offenses” in any court if, in accordance with the provisions of section 46a-80, the acts for which the applicant or licensee was convicted are found by the commissioner to have a direct bearing on whether he should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant. The clerk of any court in this state in which a person practicing occupational therapy has been convicted of any crime as described in this section shall, immediately after such conviction, transmit a certified copy, in duplicate, of the information and judgment, without charge, to the department containing the name and address of the occupational therapist, the crime of which he has been convicted and the date of conviction. The hearing on such charges shall be conducted in accordance with regulations adopted by the commissioner pursuant to section 20-74i. If any registration is revoked or suspended, notification of such action shall be sent to the department. Any person aggrieved by a final decision of the commissioner may appeal therefrom in accordance with the provisions of section 4-183. Such appeal shall have precedence over nonprivileged cases in respect to order of trial. The Attorney General shall act as attorney in the public interest in defending against such an appeal. One year from the date of the revocation of a license, application for reinstatement may be made to the commissioner. The commissioner may accept or reject an application for reinstatement and may, but shall not be required to, hold a hearing to consider such reinstatement.

(P.A. 78-253, S. 7, 11; P.A. 96-47, S. 4.)

History: P.A. 96-47 required any decision appealed from to be a “final” decision.



Section 20-74h - License renewed.

Licenses issued under this chapter shall be subject to renewal once every two years and shall expire unless renewed in the manner prescribed by regulation upon the payment of two times the professional services fee payable to the State Treasurer for class B as defined in section 33-182l, plus five dollars. The department shall notify any person or entity that fails to comply with the provisions of this section that the person’s or entity’s license shall become void ninety days after the time for its renewal unless it is so renewed. Any such license shall become void upon the expiration of such ninety-day period. The commissioner shall establish additional requirements for licensure renewal which provide evidence of continued competency. The holder of an expired license may apply for and obtain a valid license only upon compliance with all relevant requirements for issuance of a new license. A suspended license is subject to expiration and may be renewed as provided in this section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other conduct or activity in violation of the order or judgment by which the license was suspended. If a license revoked on disciplinary grounds is reinstated, the licensee, as a condition of reinstatement, shall pay the renewal fee.

(P.A. 78-253, S. 8, 11; P.A. 89-251, S. 82, 203; May Sp. Sess. P.A. 92-16, S. 66, 89; P.A. 97-15, S. 2; June Sp. Sess. P.A. 15-5, S. 477.)

History: P.A. 89-251 increased the renewal fee from $25 to $50; May Sp. Sess. P.A. 92-16 replaced $50 biennial license renewal fee with renewal fee equaling two times the professional service fee class established pursuant to Sec. 33-182l; P.A. 97-15 added requirement that department notify persons or entities who fail to comply with section that their licenses shall become void 90 days after time for renewal unless renewed, and deleted late renewal provisions and fees, and five-year limitation thereon; June Sp. Sess. P.A. 15-5 increased renewal fee by $5 and made a technical change, effective October 1, 2015, and applicable to the renewal of a license that expires on or after that date.



Section 20-74i - Regulations.

The Commissioner of Public Health shall adopt rules and regulations, pursuant to chapter 54, establishing application and examination procedures, standards for acceptable examination performance, waiver of the examination requirement, continued competency and any other procedures or standards necessary for the administration of this chapter.

(P.A. 78-253, S. 9, 11; 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 78-303 allowed substitution of commissioner of health services for commissioner of health pursuant to provisions of P.A. 77-614; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 376b - Alcohol and Drug Counselors

Section 20-74o to 20-74r - Substance abuse counselors, generally.

Sections 20-74o to 20-74r, inclusive, are repealed, effective October 1, 1998.

(P.A. 83-557, S. 1–3, 5; P.A. 84-256, S. 15, 17; P.A. 87-136, S. 1–3; P.A. 89-285, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; P.A. 96-180, S. 71, 72, 166; P.A. 98-247, S. 12.)



Section 20-74s - Licensure and certification of alcohol and drug counselors.

(a) Definitions. For purposes of this section and subdivision (18) of subsection (c) of section 19a-14:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Licensed alcohol and drug counselor” means a person licensed under the provisions of this section;

(3) “Certified alcohol and drug counselor” means a person certified under the provisions of this section;

(4) “Practice of alcohol and drug counseling” means the professional application of methods that assist an individual or group to develop an understanding of alcohol and drug dependency problems, define goals, and plan action reflecting the individual’s or group’s interest, abilities and needs as affected by alcohol and drug dependency problems;

(5) “Private practice of alcohol and drug counseling” means the independent practice of alcohol and drug counseling by a licensed or certified alcohol and drug counselor who is self-employed on a full-time or part-time basis and who is responsible for that independent practice;

(6) “Self-help group” means a voluntary group of persons who offer peer support to each other in recovering from an addiction; and

(7) “Supervision” means the regular on-site observation of the functions and activities of an alcohol and drug counselor in the performance of his or her duties and responsibilities to include a review of the records, reports, treatment plans or recommendations with respect to an individual or group.

(b) Eligibility for licensure and certification. Except as provided in subsections (s) to (x), inclusive, of this section, no person shall engage in the practice of alcohol and drug counseling unless licensed as a licensed alcohol and drug counselor pursuant to subsection (d) of this section or certified as a certified alcohol and drug counselor pursuant to subsection (e) of this section.

(c) Private practice restricted. Except as provided in subsections (s) to (x), inclusive, of this section, no person shall engage in the private practice of alcohol and drug counseling unless (1) licensed as a licensed alcohol and drug counselor pursuant to subsection (d) of this section, or (2) certified as a certified alcohol and drug counselor pursuant to subsection (e) of this section and practicing under the supervision of a licensed alcohol and drug counselor.

(d) Licensure eligibility requirements. To be eligible for licensure as a licensed alcohol and drug counselor, an applicant shall (1) have attained a master’s degree from an accredited institution of higher education in social work, marriage and family therapy, counseling, psychology or a related field approved by the commissioner that included a minimum of eighteen graduate semester hours in counseling or counseling-related subjects, except applicants holding certified clinical supervisor status by the Connecticut Certification Board, Inc. as of October 1, 1998, may substitute such certification in lieu of the master’s degree requirement, and (2) have completed the certification eligibility requirements described in subsection (e) of this section.

(e) Certification eligibility requirements. To be eligible for certification by the Department of Public Health as a certified alcohol and drug counselor, an applicant shall have (1) completed three hundred hours of supervised practical training in alcohol and drug counseling that the commissioner deems acceptable; (2) completed three years of supervised paid work experience or unpaid internship that the commissioner deems acceptable that entailed working directly with alcohol and drug clients, except that a master’s degree may be substituted for one year of such experience; (3) completed three hundred sixty hours of commissioner-approved education, at least two hundred forty hours of which relates to the knowledge and skill base associated with the practice of alcohol and drug counseling; and (4) successfully completed a department prescribed examination.

(f) Alternative certification eligibility requirements prior to October 1, 1998. For individuals applying for certification as an alcohol and drug counselor by the Department of Public Health prior to October 1, 1998, current certification by the Department of Mental Health and Addiction Services may be substituted for the certification requirements of subsection (e) of this section.

(g) Application for licensure. Fee. The commissioner shall grant a license as an alcohol and drug counselor to any applicant who furnishes satisfactory evidence that such applicant has met the requirements of subsection (d) or (o) of this section. The commissioner shall develop and provide application forms. The application fee shall be one hundred ninety dollars.

(h) Renewal of license. Fee. A license as an alcohol and drug counselor shall be renewed in accordance with the provisions of section 19a-88 for a fee of one hundred ninety-five dollars.

(i) Application for certification. Fee. The commissioner shall grant certification as a certified alcohol and drug counselor to any applicant who furnishes satisfactory evidence that such applicant has met the requirements of subsection (e) or (o) of this section. The commissioner shall develop and provide application forms. The application fee shall be one hundred ninety dollars.

(j) Renewal of certification. Fee. A certificate as an alcohol and drug counselor may be renewed in accordance with the provisions of section 19a-88 for a fee of one hundred ninety-five dollars.

(k) Commissioner may contract out credential information. The commissioner may contract with a qualified private organization for services that include (1) providing verification that applicants for licensure or certification have met the education, training and work experience requirements under this section; and (2) any other services that the commissioner may deem necessary.

(l) Grandfathering of licensed alcohol and drug counselors based on master’s degree and former substance abuse certification; license renewal. Fee. Any person who has attained a master’s level degree and is certified by the Connecticut Certification Board as a substance abuse counselor on or before July 1, 2000, shall be deemed a licensed alcohol and drug counselor. Any person so deemed shall renew such person’s license pursuant to section 19a-88 for a fee of one hundred ninety-five dollars.

(m) Grandfathering of certified alcohol and drug counselors based on former substance abuse certification without a master’s degree; certification renewal. Fee. Any person who has not attained a master’s level degree and is certified by the Connecticut Certification Board as a substance abuse counselor on or before July 1, 2000, shall be deemed a certified alcohol and drug counselor. Any person so deemed shall renew such person’s certification pursuant to section 19a-88 for a fee of one hundred ninety-five dollars.

(n) Grandfathering of certified alcohol and drug counselors based on work experience and examination; certification renewal. Fee. Any person who is not certified by the Connecticut Certification Board as a substance abuse counselor on or before July 1, 2000, who (1) documents to the department that such person has a minimum of five years full-time or eight years part-time paid work experience, under supervision, as an alcohol and drug counselor, and (2) successfully passes a commissioner-approved examination no later than July 1, 2000, shall be deemed a certified alcohol and drug counselor. Any person so deemed shall renew such person’s certification pursuant to section 19a-88 for a fee of one hundred ninety-five dollars.

(o) Licensure and certification by endorsement. The commissioner may license or certify without examination any applicant who, at the time of application, is licensed or certified by a governmental agency or private organization located in another state, territory or jurisdiction whose standards, in the opinion of the commissioner, are substantially similar to, or higher than, those of this state.

(p) Title protection. No person shall assume, represent himself as, or use the title or designation “alcoholism counselor”, “alcohol counselor”, “alcohol and drug counselor”, “alcoholism and drug counselor”, “licensed clinical alcohol and drug counselor”, “licensed alcohol and drug counselor”, “licensed associate alcohol and drug counselor”, “certified alcohol and drug counselor”, “chemical dependency counselor”, “chemical dependency supervisor” or any of the abbreviations for such titles, unless licensed or certified under subsections (g) to (n), inclusive, of this section and unless the title or designation corresponds to the license or certification held.

(q) Regulations. The commissioner shall adopt regulations, in accordance with chapter 54, to implement provisions of this section.

(r) Disciplinary action: Grounds and penalties. The commissioner may suspend, revoke or refuse to issue a license in circumstances that have endangered or are likely to endanger the health, welfare or safety of the public.

(s) Exceptions to licensure and certification. Religion. Nothing in this section shall be construed to apply to the activities and services of a rabbi, priest, minister, Christian Science practitioner or clergyman of any religious denomination or sect, when engaging in activities that are within the scope of the performance of the person’s regular or specialized ministerial duties and for which no separate charge is made, or when these activities are performed, with or without charge, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination or sect, and when the person rendering services remains accountable to the established authority thereof.

(t) Exception to licensure and certification. Other health care providers. Nothing in this section shall be construed to apply to the activities and services of a person licensed in this state to practice medicine and surgery, psychology, marital and family therapy, clinical social work, professional counseling, advanced practice registered nursing or registered nursing, when such person is acting within the scope of the person’s license and doing work of a nature consistent with that person’s license, provided the person does not hold himself or herself out to the public as possessing a license or certification issued pursuant to this section.

(u) Exceptions to licensure and certification. Students. Nothing in this section shall be construed to apply to the activities and services of a student intern or trainee in alcohol and drug counseling who is pursuing a course of study in an accredited institution of higher education or training course, provided these activities are performed under supervision and constitute a part of an accredited course of study, and provided further the person is designated as an intern or trainee or other such title indicating the training status appropriate to his level of training.

(v) Exception to licensure and certification. State-employed rehabilitation counselors. Nothing in this section shall apply to individuals who are on October 1, 2010, employed by a state agency as a rehabilitation counselor who is acting in the capacity of an alcohol and drug counselor.

(w) Exception to licensure and certification. Supervised employees and self-help groups. Nothing in this section shall be construed to apply to the activities and services of paid alcohol and drug counselors who are working under supervision or uncompensated alcohol and drug abuse self-help groups, including, but not limited to, Alcoholics Anonymous and Narcotics Anonymous.

(x) Applicability to employees of Department of Correction. The provisions of this section shall apply to employees of the Department of Correction, other than trainees or student interns covered under subsection (u) of this section and persons completing supervised paid work experience in order to satisfy mandated clinical supervision requirements for certification under subsection (e) of this section, as follows: (1) Any person hired by the Department of Correction on or after October 1, 2002, for a position as a substance abuse counselor or supervisor of substance abuse counselors shall be a licensed or certified alcohol and drug counselor; (2) any person employed by the Department of Correction prior to October 1, 2002, as a substance abuse counselor or supervisor of substance abuse counselors shall become licensed or certified as an alcohol and drug counselor by October 1, 2007; and (3) any person employed by the Department of Correction on or after October 1, 2007, as a substance abuse counselor or supervisor of substance abuse counselors shall be a licensed or certified alcohol and drug counselor.

(y) Issuance of initial license on and after July 12, 2013. On and after July 12, 2013, no initial license to engage in the practice of alcohol and drug counseling shall be issued unless the applicant meets the requirements of this section to practice alcohol and drug counseling. The foregoing provision shall not apply to alcohol and drug counselors licensed in this state on or after June 15, 2012, and prior to July 12, 2013.

(P.A. 97-186, S. 1–9; P.A. 98-247, S. 1–9; P.A. 99-249, S. 3, 10; P.A. 02-75, S. 1–4; P.A. 03-195, S. 1; P.A. 07-252, S. 23, 24; June Sp. Sess. P.A. 09-3, S. 192; P.A. 10-117, S. 49; P.A. 12-197, S. 19; P.A. 13-283, S. 1; P.A. 15-244, S. 117; June Sp. Sess. P.A. 15-5, S. 474.)

History: P.A. 98-247 replaced category of “licensed associate alcohol and drug counselor” with “certified associate alcohol and drug counselor” and amended educational and other requirements for licensure and for certification, reduced fee from $250 to $150, eliminated continuing educational requirements, deleted from licensure and certification exemptions licensure in speech pathology and audiology and added to exemptions those employed by the state as alcohol and drug or substance abuse counselors, eliminated a requirement that the commissioner publish list of names of licensed and certified alcohol and drug counselors and made technical changes; P.A. 99-249 amended Subsecs. (l) to (m), inclusive, to change certification by “Department of Mental Health and Addiction Services” to certification by “Connecticut Certification Board” and to extend renewal date in Subsecs. (l) and (m) from “on October 1, 1998,” to “on or before July 1, 2000,”, amended Subsec. (n) from applying to counselors not certified “on July 1, 1998,” to counselors not certified “on or before July 1, 2000,” and extended date to pass examination in Subdiv. (2) of Subsec. (n) from 1999 to 2000, effective June 29, 1999; P.A. 02-75 made technical changes in Subsecs. (b) and (c), and amended Subsec. (v) to make section applicable to alcohol and drug counselors employed by the Department of Correction and added Subsec. (x) to make section applicable to employees of the Department of Correction, other than trainees or student interns, requiring that any person hired on or after October 1, 2002, as a substance abuse counselor or supervisor of substance abuse counselors be a licensed or certified alcohol or drug abuse counselor, that any person employed by the department prior to October 1, 2002, as a substance abuse counselor or supervisor of substance abuse counselors become licensed or certified as an alcohol and drug counselor by October 1, 2007, and that any person employed by the department on or after October 1, 2007, as a substance abuse counselor or supervisor of substance abuse counselors be a licensed or certified alcohol and drug counselor; P.A. 03-195 amended Subsec. (x) to exclude “persons completing supervised paid work experience in order to satisfy mandated clinical supervision requirements for certification under subsection (e) of this section” from purview of section; P.A. 07-252 amended Subsec. (a)(7) by making a technical change and expanding definition of “supervision” as it relates to alcohol and drug counselors re review of records, reports, treatment plans or recommendations and amended Subsec. (t) to delete “or certified”, to replace exemption for chiropractors, acupuncturists, physical therapists, occupational therapists and nurses with exemption for professional counselors, advanced practice registered nurses and registered nurses when acting within scope of professional license and to make technical changes, effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsecs. (g) to (j) and (l) to (n) to increase fees from $150 to $190; P.A. 10-117 made technical changes in Subsecs. (g) and (i) and amended Subsec. (v) by replacing exception re counselors employed by the state with exception re individuals who are on October 1, 2010, employed by a state agency as a rehabilitation counselor acting in capacity of an alcohol and drug counselor; P.A. 12-197 amended Subsec. (d) by substituting “and have completed” for “with”, requiring graduate semester hours “at an accredited institution of higher education” and adding provision allowing certain applicants to substitute certification for graduate coursework requirement in Subdiv. (1) and by replacing provision re certification requirements with provision referencing requirements in Subsec. (e)(1), (2) and (4) in Subdiv. (2), effective June 15, 2012; P.A. 13-283 amended Subsec. (d) by changing educational qualifications for licensure and making a technical change in Subdiv. (1) and deleting reference to Subsec. (e)(1), (2) and (4) in Subdiv. (2), and added Subsec. (y) re issuance of initial license on and after July 12, 2013, effective July 12, 2013; P.A. 15-244 amended Subsecs. (g) to (n) to make technical changes and increase renewal fees from $190 to $195 in Subsecs. (h), (j), (l), (m) and (n), effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 117, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015.



Section 20-74t - Continuing education requirements.

(a) On and after October 1, 2004, each alcohol and drug counselor licensed or certified pursuant to this chapter shall complete a minimum of twenty hours of continuing education each registration period. For purposes of this section, registration period means the twelve-month period for which a license or certificate has been renewed in accordance with section 19a-88 and is current and valid. The continuing education shall be in areas related to the individual’s practice and shall include not less than one contact hour of training or education each registration period on the topic of cultural competency and, on and after January 1, 2016, not less than two contact hours of training or education during the first renewal period in which continuing education is required and not less than once every six years thereafter on the topic of mental health conditions common to veterans and family members of veterans, including (1) determining whether a patient is a veteran or family member of a veteran, (2) screening for conditions such as post-traumatic stress disorder, risk of suicide, depression and grief, and (3) suicide prevention training. Qualifying continuing education activities are educational offerings sponsored by a hospital or other licensed health care institutions, courses offered by a regionally accredited institution of higher education or courses offered by individuals or organizations on the list maintained by the Connecticut Certification Board, Inc. as approved providers of such continuing education activities.

(b) Each licensee or certificate holder shall obtain a certificate of completion from the provider of continuing education activities for all continuing education hours successfully completed. Each licensee or certificate holder shall maintain such written documentation for a minimum of three years following the license or certificate renewal date for which the activity satisfies continuing education requirements. Certificates of completion shall be submitted by the licensee or certificate holder to the Department of Public Health upon the department’s request. A licensee or certificate holder who fails to comply with the continuing education requirements shall be subject to disciplinary action pursuant to subsection (r) of section 20-74s or section 19a-17.

(c) The continuing education requirements shall be waived for licensees and certificate holders applying for licensure or certification renewal for the first time. The department may, for a licensee or certificate holder who has a medical disability or illness, grant a waiver of the continuing education requirements for a specific period of time or may grant the licensee or certificate holder an extension of time in which to fulfill the requirements.

(P.A. 03-118, S. 2; P.A. 13-76, S. 3; P.A. 15-242, S. 60.)

History: P.A. 13-76 amended Subsec. (a) by adding provision re continuing education to include training or education in cultural competency, effective October 1, 2013, and applicable to registration periods beginning on and after October 1, 2014; P.A. 15-242 amended Subsec. (a) by adding provisions re training or education on topic of mental health conditions common to veterans and family members of veterans.






Chapter 376c - Radiographers, Radiologic Technologists, Radiologist Assistants and Nuclear Medicine Technologists

Section 20-74aa - Definitions.

As used in subsection (c) of section 19a-14 and sections 20-74aa to 20-74cc, inclusive, and 20-74ee:

(1) “Commissioner” means the Commissioner of Public Health.

(2) “Department” means the Department of Public Health.

(3) “Medical x-ray system” means an x-ray system designed for the irradiation of any part of the human body for diagnostic or therapeutic purposes.

(P.A. 93-249, S. 1; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-74bb - Qualifications for licensure. Scope of practice. License renewal. Practice pending examination.

(a) No person shall operate a medical x-ray system unless such person has obtained a license as a radiographer from the department pursuant to this section. Operation of a medical x-ray system shall include energizing the beam, positioning the patient, and positioning or moving any equipment in relation to the patient. Each person seeking licensure as a radiographer shall make application on forms prescribed by the department, pay an application fee of two hundred dollars and present to the department satisfactory evidence that such person (1) has completed a course of study in radiologic technology in a program accredited by the Committee on Allied Health Education and Accreditation of the American Medical Association or its successor organization, or a course of study deemed equivalent to such accredited program by the American Registry of Radiologic Technologists, and (2) has passed an examination prescribed by the department and administered by the American Registry of Radiologic Technologists.

(b) A radiographer licensed pursuant to this chapter may operate a medical x-ray system under the supervision and upon the written or verbal order of a physician licensed pursuant to chapter 370, a chiropractor licensed pursuant to chapter 372, a naturopath licensed pursuant to chapter 373, a podiatrist licensed pursuant to chapter 375, a dentist licensed pursuant to chapter 379 or a veterinarian licensed pursuant to chapter 384.

(c) Licenses shall be renewed annually in accordance with the provisions of section 19a-88. The fee for renewal shall be one hundred five dollars.

(d) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(e) No person shall use the title “radiographer” unless such person holds a license issued in accordance with this section.

(f) Notwithstanding the provisions of subsection (a) of this section, a graduate of a course of study approved pursuant to subdivision (1) of said subsection may operate a medical x-ray system for a period not to exceed one hundred twenty calendar days after the date of graduation, provided such graduate is working in a hospital or similar organization where adequate supervision is provided. If the person practicing pursuant to this subsection fails to pass the licensure examination, all privileges under this subsection shall cease.

(g) Notwithstanding the requirements of this section, the commissioner shall grant a license to any person who submits satisfactory evidence that such person has a degree in radiography or identical field of study under a different designation from an institution of higher education authorized to grant degrees by the state or country where located, has a minimum of ten years’ experience in the field of radiography, has a temporary license from the Department of Public Health and applies for licensure prior to January 1, 1998.

(h) Notwithstanding the requirements of subsection (a) of this section, during the period from October 1, 2003, to October 31, 2003, inclusive, the commissioner shall grant a license to any person who (1) has practiced as a radiographer for at least ten years, one of which years was no earlier than two years from the date of application pursuant to this section, (2) holds a current registration as a radiation therapy technologist that was originally issued by the American Registry of Radiological Technologists on or before January 1, 1984, and (3) holds current licensure as a radiographer in another state, that was originally issued on or before January 1, 1984. No license shall be issued pursuant to this subsection to any applicant regarding whom disciplinary action was taken, is pending or who is the subject of an unresolved complaint.

(P.A. 93-249, S. 2; P.A. 94-210, S. 21, 30; P.A. 96-152, S. 1, 2; P.A. 97-213, S. 5, 13; P.A. 99-102, S. 27; P.A. 02-89, S. 45; P.A. 03-240, S. 1; P.A. 04-221, S. 6; P.A. 07-252, S. 43; P.A. 09-232, S. 49; June Sp. Sess. P.A. 09-3, S. 193; P.A. 15-244, S. 115; June Sp. Sess. P.A. 15-5, S. 474.)

History: P.A. 94-210 amended Subsec. (b) to extend dates from 1988 to 1989 and from 1993 to 1994, effective June 9, 1994; P.A. 96-152 added Subsec. (b) alternative qualifications for licensure and added Subsec. (g) allowing operation pending examination results, effective May 31, 1996; P.A. 97-213 added Subsec. (h) re granting of licenses to persons with a degree in radiography or identical field of study, effective June 26, 1997; P.A. 99-102 amended Subsec. (c) by deleting obsolete reference to an osteopathic physician licensed pursuant to chapter 371 and changing “shall” to “may” re operation of a medical x-ray system; P.A. 02-89 deleted Subsec. (b) authorizing a person seeking licensure to present satisfactory evidence to the department prior to January 1, 1995, that he has practiced as a radiographer for at least 36 months between October 1, 1989, and October 1, 1994, and providing that certain persons engaged in radiography for not less than 20 years shall be deemed to have met the requirements of Subsec. (a)(1) and (2), redesignated Subsecs. (c) to (h) as Subsecs. (b) to (g) and made technical changes throughout section for purposes of gender neutrality; P.A. 03-240 added Subsec. (h) re certain licensure requirements applicable from October 1, 2003, to October 31, 2003; P.A. 04-221 amended Subsec. (f) to limit period of practice pending examination results to 120 days and disallow practice upon failure of examination; P.A. 07-252 amended Subsec. (b) to replace reference to Secs. 19a-14(c), 20-74aa to 20-74cc and 20-74ee with “this chapter” and to authorize radiographers to operate medical x-ray systems upon verbal order of supervising licensed health care provider, effective July 12, 2007; P.A. 09-232 amended Subsec. (a) by adding provision re operation of medical x-ray system includes energizing beam, positioning patient and positioning or moving any equipment in relation to patient, effective July 8, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200 and amended Subsec. (c) to increase fee from $50 to $100; P.A. 15-244 amended Subsec. (c) to increase renewal fee from $100 to $105, effective July 1, 2015; June Sp. Sess. P.A. 15-5 changed effective date of P.A. 15-244, S. 115, from July 1, 2015, to October 1, 2015, and applicable to the renewal of a license or certificate that expires on or after that date, effective June 30, 2015.



Section 20-74cc - Disciplinary action.

The department may take any action set forth in section 19a-17 if a person issued a license pursuant to section 20-74bb fails to conform to the accepted standards of the radiographer profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of radiography; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record pertaining to radiography; misrepresentation or concealment of a material fact in the obtaining or reinstatement of a radiographer license; or violation of any provisions of subsection (c) of section 19a-14 and sections 20-74aa and 20-74bb, this section and section 20-74ee. The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-249, S. 3; P.A. 95-220, S. 4–6.)

History: (Revisor's note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 20-74dd - Performance of venipuncture and administration of medication.

A radiologic technologist licensed by the Department of Public Health may perform venipuncture and administer medication for diagnostic procedures.

(P.A. 93-296, S. 9, 10; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 44.)

History: P.A. 93-296 effective June 29, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 deleted reference to hospital as defined in Sec. 19a-490 and provisions specifying acceptable courses of study and qualifications for radiologic technologists and expanded scope of authority to administer medication for diagnostic procedures to apply to all medication, rather than intravenous medication, effective July 12, 2007.



Section 20-74ee - Construction of chapter.

(a)(1) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a physician licensed pursuant to chapter 370, a chiropractor licensed pursuant to chapter 372, a naturopath licensed pursuant to chapter 373, a podiatrist licensed pursuant to chapter 375, a dentist licensed pursuant to chapter 379 or a veterinarian licensed pursuant to chapter 384.

(2) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a dental hygienist licensed pursuant to chapter 379a, provided such dental hygienist is engaged in the taking of dental x-rays under the general supervision of a dentist licensed pursuant to chapter 379.

(3) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of: (A) A dental assistant as defined in section 20-112a, provided such dental assistant is engaged in the taking of dental x-rays under the supervision and control of a dentist licensed pursuant to chapter 379 and can demonstrate successful completion of the dental radiography portion of an examination prescribed by the Dental Assisting National Board, or (B) a dental assistant student, intern or trainee pursuing practical training in the taking of dental x-rays provided such activities constitute part of a supervised course or training program and such person is designated by a title which clearly indicates such person’s status as a student, intern or trainee.

(4) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to: (A) Prohibit a nuclear medicine technologist, as defined in section 20-74uu, who (i) has successfully completed the individual certification exam for computed tomography or magnetic resonance imaging administered by the American Registry of Radiologic Technologists, and (ii) holds and maintains in good standing, computed tomography or magnetic resonance imaging certification by the American Registry of Radiologic Technologists or the Nuclear Medicine Technology Certification Board from fully operating a computed tomography or magnetic resonance imaging portion of a hybrid-fusion imaging system, including diagnostic imaging, in conjunction with a positron emission tomography or single-photon emission computed tomography imaging system; or (B) require a technologist who is certified by the International Society for Clinical Densitometry or the American Registry of Radiologic Technologists and who operates a bone densitometry system under the supervision, control and responsibility of a physician licensed pursuant to chapter 370, to be licensed as a radiographer.

(5) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a podiatric medical assistant, provided such podiatric assistant is engaged in taking of podiatric x-rays under the supervision and control of a podiatrist licensed pursuant to chapter 375 and can demonstrate successful completion of the podiatric radiography exam as prescribed by the Connecticut Board of Podiatry Examiners.

(6) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a physician assistant, licensed and supervised pursuant to chapter 370, who is engaged in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures or from positioning and utilizing a mini C-arm in conjunction with fluoroscopic procedures.

(b) No provision of subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to prohibit students enrolled in a course of study in radiologic technology in a program accredited by the Committee on Allied Health Education and Accreditation of the American Medical Association or its successor organization from performing such work as is incidental to their course of study.

(P.A. 93-249, S. 4; P.A. 95-271, S. 29, 40; P.A. 99-102, S. 28; June Sp. Sess. P.A. 99-2, S. 25, 72; P.A. 05-213, S. 4; P.A. 08-184, S. 37; P.A. 09-232, S. 50; P.A. 11-242, S. 40; P.A. 13-208, S. 68; P.A. 14-231, S. 40; P.A. 15-242, S. 28.)

History: P.A. 95-271 extended from 1995 to 1996 the time within which a dental assistant must demonstrate successful completion of the dental radiography examination and added the exemption for certain technologists engaged in the operation of a bone densitometry system, effective July 6, 1995; P.A. 99-102 amended Subsec. (a) by deleting obsolete references to osteopathic physicians licensed pursuant to chapter 371; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by adding provision prohibiting construction of specified statutes as requiring licensure or limiting activities of podiatric medical assistants, effective July 1, 1999; P.A. 05-213 amended Subsec. (a) by dividing provisions into Subdivs. (1) to (5), removing “by January 1, 1996,” re dental assistants who take dental x-rays to demonstrate successful completion of the dental radiography portion of a qualifying exam and making technical changes; P.A. 08-184 amended Subsec. (a)(3) by designating existing provision re dental assistant as Subpara. (A) and adding Subpara. (B) re licensure requirements for radiographer not being applicable to dental assistant student, intern or trainee pursuing practical training in taking of dental x-rays, effective June 12, 2008; P.A. 09-232 added Subsec. (a)(6) prohibiting construction of specified statutes as requiring licensure as a radiographer or limiting the activities of a physician assistant who is engaged in use of fluoroscopy, effective July 8, 2009; P.A. 11-242 amended Subsec. (a)(4) to substitute “technologist certified by the International Society for Clinical Densitometry” for “Nuclear Medicine Technologist certified by the Nuclear Medicine Technology Certification Board”; P.A. 13-208 amended Subsec. (a)(4) by substituting provision re nuclear medicine technologist operating imaging system for provision re radiographer operating bone densitometry system, effective July 1, 2013; P.A. 14-231 amended Subsec. (a)(4) by designating existing provisions re requirements for nuclear medicine technologist as new Subpara. (A), redesignating existing Subparas. (A) and (B) as clauses (i) and (ii), adding new Subpara. (B) re technologist who operates bone densitometry system and making a technical change; P.A. 15-242 amended Subsec. (a)(4) by adding reference to Nuclear Medicine Technology Certification Board.



Section 20-74ff - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to this chapter; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2008, a licensee applying for license renewal shall either maintain registration as a radiographer or radiation therapy technologist issued by the American Registry of Radiologic Technologists, or its successor organization, or earn a minimum of twenty-four contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall (1) be in an area of the licensee's practice; and (2) reflect the professional needs of the licensee in order to meet the health care needs of the public. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the American College of Radiology, American Healthcare Radiology Administrators, American Institute of Ultrasound in Medicine, American Society of Radiologic Technologists, Canadian Association of Medical Radiation Technologists, Radiological Society of North America, Society of Diagnostic Medical Sonography, Society of Nuclear Medicine Technologist Section, Society for Vascular Ultrasound, Section for Magnetic Resonance Technologists, a hospital or other health care institution, regionally accredited schools of higher education or a state or local health department.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has maintained registration as a radiographer or radiation therapy technologist issued by the American Registry of Radiologic Technologists, or has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. A licensee who fails to comply with the requirements of this section may be subject to disciplinary action pursuant to section 20-74cc or 19a-17. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of subsection (b) of this section for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner's discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician or a licensed advanced practice registered nurse of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twelve contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 06-195, S. 29; P.A. 16-39, S. 32.)

History: P.A. 16-39 amended Subsec. (f) by adding reference to licensed advanced practice registered nurse.



Section 20-74mm - Radiologist assistants. Definitions. Permitted and prohibited activities. Supervisory requirements.

(a) As used in this section:

(1) “Direct supervision” means a radiologist must be present in the office suite and immediately available to furnish assistance and direction throughout the performance of the procedure;

(2) “Personal supervision” means a radiologist must be in attendance in the room during the performance of the procedure;

(3) “Radiologist assistant” means a radiologic technologist who is licensed pursuant to this chapter and who: (A) Has graduated from a radiologist assistant education program recognized by the American Registry of Radiologic Technologists; (B) has passed the radiologist assistant examination offered by the American Registry of Radiologic Technologists; (C) maintains a current license in good standing as a radiologic technologist in Connecticut; (D) holds current certification in advanced cardiac life support; (E) maintains current certification with the American Registry of Radiologic Technologists as a radiographer; (F) maintains current certification with the American Registry of Radiologic Technologists as a radiologist assistant; and (G) maintains professional liability insurance or other indemnity against liability for professional malpractice in an amount that shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars;

(4) “Supervising radiologist” means a physician who is licensed pursuant to chapter 370 and who is board certified in radiology, who assumes responsibility for the supervision of services rendered by a radiologist assistant; and

(5) “Supervision” means the exercise by the supervising radiologist of oversight, control and direction of the services of a radiologist assistant. Supervision includes, but is not limited to: (A) Continuous availability of direct communication between the supervising radiologist and the radiologist assistant; (B) active and continuing overview of the radiologist assistant's activities to ensure that the supervising radiologist's directions are being implemented and to support the radiologist assistant in the performance of his or her services; (C) personal review by the supervising radiologist of the radiologist assistant's practice at least weekly or more frequently as necessary to ensure quality patient care; (D) review of the charts and records of the radiologist assistant on a regular basis, as necessary, to ensure quality patient care; and (E) delineation of a predetermined plan for emergency situations.

(b) Nothing in chapter 370 shall be construed to prohibit a radiologist assistant from performing radiologic procedures under the direct supervision and direction of a physician who is licensed pursuant to chapter 370 and who is board certified in radiology. A radiologist assistant may perform radiologic procedures delegated by a supervising radiologist provided: (1) The supervising radiologist is satisfied as to the ability and competency of the radiologist assistant; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; (3) the supervising radiologist shall assume full control and responsibility for all procedures performed by the radiologist assistant; and (4) such procedures shall be performed under the oversight, control and direction of the supervising radiologist. Delegated procedures shall be implemented in accordance with written protocols established by the supervising radiologist. In addition to those procedures that the supervising radiologist deems appropriate to be performed under personal supervision, the following procedures shall be performed under personal supervision: (A) Lumbar puncture under fluoroscopic guidance, (B) lumbar myelogram, (C) thoracic or cervical myelogram, (D) nontunneled venous central line placement, (E) venous catheter placement for dialysis, (F) breast needle localization, and (G) ductogram.

(c) A radiologist assistant shall not: (1) Interpret images, (2) make diagnoses, (3) prescribe medications or therapies, or (4) administer anesthesia.

(d) Each radiologist assistant practicing in this state shall have a clearly identified supervising radiologist who maintains the final responsibility for the care of patients and the performance of the radiologist assistant. A licensed radiologist may function as a supervising radiologist for no more than two full-time radiologist assistants concurrently, or the part-time equivalent thereof. Any services provided by the radiologist assistant must be performed at either the physical location of the supervising radiologist's primary medical practice or within any health care facility where the supervising radiologist holds staff privileges.

(e) Nothing in this section shall be construed to apply to the activities and services of a person who is enrolled in a radiologist assistant education program recognized by the American Registry of Radiologic Technologists provided such activities and services are incidental to the course of study.

(P.A. 09-232, S. 68; P.A. 10-18, S. 20; 10-117, S. 26.)

History: P.A. 10-18 amended Subsec. (b) by redesignating existing Subpara. (D) as Subparas. (D) to (F) and by redesignating existing Subpara. (E) as Subpara. (G); P.A. 10-117 amended Subsec. (b) by deleting “including contrast media administration and needle or catheter placement,” and by changing “must” to “shall” re procedures performed under personal supervision, effective June 8, 2010.



Section 20-74nn - Radiologist assistants: Definitions.

As used in this section, sections 20-74oo to 20-74tt, inclusive, and subsection (c) of section 19a-14:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Department” means the Department of Public Health;

(3) “Direct supervision” means the radiologist must be present in the office suite and immediately available to furnish assistance and direction throughout the performance of the procedure;

(4) “Personal supervision” means the radiologist must be in attendance in the room during the performance of the procedure;

(5) “Radiologist assistant” means a person who is licensed to practice as a radiologist assistant pursuant to this section, sections 20-74oo to 20-74tt, inclusive, and subsection (c) of section 19a-14;

(6) “Supervising radiologist” means a physician who is licensed pursuant to chapter 370, who is board certified in radiology, and who assumes responsibility for the supervision of services rendered by a radiologist assistant; and

(7) “Supervision” means the exercise by the supervising radiologist of oversight, control and direction of the services of a radiologist assistant. Supervision includes, but is not limited to: (A) Continuous availability of direct communication between the supervising radiologist and the radiologist assistant; (B) active and continuing overview of the radiologist assistant's activities to ensure that the supervising radiologist's directions are being implemented and to support the radiologist assistant in the performance of his or her services; (C) personal review by the supervising radiologist of the radiologist assistant's practice at least weekly or more frequently as necessary to ensure quality patient care; (D) review of the charts and records of the radiologist assistant on a regular basis as necessary to ensure quality patient care; and (E) delineation of a predetermined plan for emergency situations.

(P.A. 09-232, S. 83.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74oo - Radiologist assistants: Qualifications for licensure; use of title; construction; license renewal.

(a) No person shall practice as a radiologist assistant in this state unless such person has obtained a license pursuant to this section. No person shall use the title “radiologist assistant” or make use of any title, words, letters or abbreviations that may reasonably be confused with licensure as a radiologist assistant unless such person holds a valid license from the department to practice as a radiologist assistant.

(b) Each person seeking licensure to practice as a radiologist assistant in this state shall make application on forms prescribed by the department, pay an application fee of one hundred fifty dollars and present to the department satisfactory evidence that such person: (1) Has graduated from a radiologist assistant education program recognized by the American Registry of Radiologic Technologists; (2) has passed the radiologist assistant examination offered by the American Registry of Radiologic Technologists; (3) holds and maintains a current license in good standing as a radiologic technologist in the state; (4) holds and maintains current certification in advanced cardiac life support; (5) holds and maintains current certification with the American Registry of Radiologic Technologists as a radiographer; and (6) holds and maintains current certification with the American Registry of Radiologic Technologists as a radiologist assistant.

(c) Nothing in this section shall be construed to apply to the activities and services of a person who is enrolled in a radiologist assistant education program recognized by the American Registry of Radiologic Technologists, provided such activities and services are incidental to the course of study.

(d) The provisions of this section shall not apply to any practicing physician or surgeon licensed under chapter 370.

(e) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(f) Licenses shall be renewed annually in accordance with the provisions of section 19a-88 for a fee of one hundred fifty dollars.

(P.A. 09-232, S. 84; P.A. 10-18, S. 21.)

History: P.A. 09-232 effective July 1, 2011; P.A. 10-18 made a technical change in Subsec. (e).



Section 20-74pp - Requirements re supervising radiologists.

(a) Each radiologist assistant practicing in this state shall have a clearly identified supervising radiologist who maintains the final responsibility for the care of patients and the performance of the radiologist assistant.

(b) A licensed radiologist may function as a supervising radiologist for no more than two full-time radiologist assistants concurrently, or the part-time equivalent thereof.

(c) Any services provided by the radiologist assistant shall be performed at either the physical location of the supervising radiologist's primary medical practice or within any health care facility where the supervising radiologist holds staff privileges.

(P.A. 09-232, S. 85.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74qq - Radiologist assistants: Permitted and prohibited activities.

(a) A radiologist assistant may perform radiologic procedures delegated by a supervising radiologist provided: (1) The supervising radiologist is satisfied as to the ability and competency of the radiologist assistant; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; (3) the supervising radiologist assumes full control and responsibility for all procedures performed by the radiologist assistant; and (4) such procedures are performed under the oversight, control and direction of the supervising radiologist. A supervising radiologist shall establish written protocols concerning any procedures delegated by such radiologist and implemented by a radiologist assistant. In addition to those procedures that the supervising radiologist deems appropriate to be performed under personal supervision, the following procedures shall be performed under personal supervision: (A) Lumbar puncture under fluoroscopic guidance, (B) lumbar myelogram, (C) thoracic or cervical myelogram, (D) nontunneled venous central line placement, (E) venous catheter placement for dialysis, (F) breast needle localization, and (G) ductogram.

(b) A radiologist assistant shall not: (1) Interpret images, (2) make diagnoses, (3) prescribe medications or therapies, or (4) administer anesthesia.

(P.A. 09-232, S. 86; P.A. 10-117, S. 27.)

History: P.A. 09-232 effective July 1, 2011; P.A. 10-117 amended Subsec. (a) by deleting “, including contrast media administration and needle or catheter placement,” re procedures performed under personal supervision, effective July 1, 2011.



Section 20-74rr - Professional liability insurance requirements.

Each person licensed to practice as a radiologist assistant who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice in an amount that shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(P.A. 09-232, S. 87.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74ss - Disciplinary action against radiologist assistants.

The Commissioner of Public Health may take any disciplinary action set forth in section 19a-17 against a radiologist assistant for any of the following reasons: (1) Failure to conform to the accepted standards of the profession; (2) conviction of a felony; (3) fraud or deceit in obtaining or seeking reinstatement of a license to practice as a radiologist assistant; (4) fraud or deceit in the practice of the profession; (5) negligent, incompetent or wrongful conduct in professional activities; (6) physical, mental or emotional illness or disorder resulting in an inability to conform to the accepted standards of the profession; (7) alcohol or substance abuse; (8) wilful falsification of entries in any hospital, patient or other record pertaining to the profession; or (9) violation of any provision of sections 20-74nn to 20-74tt, inclusive, and subsection (c) of section 19a-14. The commissioner may order a license holder to submit to a reasonable physical or mental examination if the physical or mental capacity of the license holder to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17. The commissioner shall give notice and an opportunity to be heard on any contemplated action under said section 19a-17.

(P.A. 09-232, S. 88.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74tt - Implementation of licensure requirements by the Department of Public Health.

The Department of Public Health shall only be required to implement the provisions of sections 20-74nn to 20-74ss, inclusive, and subsection (c) of section 19a-14 as relate to the licensure of radiologist assistants, if appropriations are available.

(P.A. 09-232, S. 90.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74uu - Nuclear medicine technologists. Definition. Permitted and prohibited activities.

(a) As used in this section, “nuclear medicine technologist” means a person who holds and maintains current certification in good standing as a nuclear medicine technologist with the Nuclear Medicine Technology Certification Board or the American Registry of Radiologic Technologists.

(b) The practice of nuclear medicine technology includes the use of sealed and unsealed radioactive materials, as well as pharmaceuticals, adjunctive medications and imaging modalities with or without contrast as part of diagnostic evaluation and therapy. The responsibilities of a nuclear medicine technologist include, but are not limited to, patient care, quality control, diagnostic procedures and testing, administration of radiopharmaceutical and adjunctive medications, in vitro diagnostic testing, radionuclide therapy and radiation safety.

(c) A nuclear medicine technologist may perform nuclear medicine procedures under the supervision and direction of a physician licensed pursuant to chapter 370 provided: (1) The physician is satisfied as to the ability and competency of the nuclear medicine technologist; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; and (3) such procedures are performed under the oversight, control and direction of the physician.

(d) Nothing in this section shall be construed to apply to the activities and services of a person who is enrolled in a nuclear medicine technology educational program acceptable to the Nuclear Medicine Technology Certification Board or the American Registry of Radiologic Technologists, provided such activities and services are incidental to the course of study.

(e) A nuclear medicine technologist shall not: (1) Operate a stand-alone computed tomography imaging system, except as provided in section 20-74ee; or (2) independently perform a nuclear cardiology stress test, except the nuclear medicine technologist may administer adjunct medications and radio pharmaceuticals during the nuclear cardiology stress test and perform the imaging portion of the nuclear cardiology stress test.

(P.A. 13-208, S. 66.)

History: P.A. 13-208 effective July 1, 2013.






Chapter 377 - Midwifery

Section 20-75 to 20-86 - Practice defined. Examination, registration and regulation of midwives.

Sections 20-75 to 20-86, inclusive, are repealed.

(1949 Rev., S. 4410–4422; 1959, P.A. 616, S. 23, 24; 1967, P.A. 656, S. 19; 1969, P.A. 119, S. 1, 2; 1971, P.A. 410, S. 2–8; P.A. 74-97, S. 1–5; 74-338, S. 46, 94; P.A. 77-614, S. 323, 610; P.A. 83-441, S. 9, 10.)



Section 20-86a - Definitions.

For the purposes of sections 20-86a to 20-86e, inclusive:

(1) “Nurse-midwifery” means the management of women's health care needs, focusing particularly on family planning and gynecological needs of women, pregnancy, childbirth, the postpartum period and the care of newborns, occurring within a health care team and in collaboration with qualified obstetrician-gynecologists.

(2) “Nurse-midwife” means a person who has demonstrated competence to practice nurse-midwifery through successful completion of an educational program accredited by the Accreditation Commission for Midwifery Education and who is certified by the American Midwifery Certification Board, and is licensed under the provisions of this chapter.

(P.A. 83-441, S. 1, 10; P.A. 89-389, S. 7, 22; P.A. 06-195, S. 36; P.A. 16-66, S. 15.)

History: P.A. 89-389 redefined “nurse-midwife” in Subdiv. (1) to add the reference to license under this chapter; P.A. 06-195 redefined and expanded “nurse-midwifery” in Subdiv. (1) to include management of all women's health care needs in collaboration with, rather than directed by, qualified obstetrician-gynecologists; P.A. 16-66 amended Subdiv. (2) by replacing “American College of Nurse-Midwives” with “Accreditation Commission for Midwifery Education” and replacing “American College of Nurse-Midwives” with “American Midwifery Certification Board”.



Section 20-86b - Scope of practice.

Nurse-midwives shall practice within a health care system and have clinical relationships with obstetrician-gynecologists that provide for consultation, collaborative management or referral, as indicated by the health status of the patient. Nurse-midwifery care shall be consistent with the standards of care established by the Accreditation Commission for Midwifery Education. Each nurse-midwife shall provide each patient with information regarding, or referral to, other providers and services upon request of the patient or when the care required by the patient is not within the midwife's scope of practice. Each nurse-midwife shall sign the birth certificate of each infant delivered by the nurse-midwife. If an infant is born alive and then dies within the twenty-four-hour period after birth, the nurse-midwife may make the actual determination and pronouncement of death provided: (1) The death is an anticipated death; (2) the nurse-midwife attests to such pronouncement on the certificate of death; and (3) the nurse-midwife or a physician licensed pursuant to chapter 370 certifies the certificate of death not later than twenty-four hours after such pronouncement. In a case of fetal death, as described in section 7-60, the nurse-midwife who delivered the fetus may make the actual determination of fetal death and certify the date of delivery and that the fetus was born dead.

(P.A. 83-441, S. 2, 10; P.A. 89-389, S. 8, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-221, S. 28; P.A. 05-272, S. 19; P.A. 06-195, S. 37; P.A. 07-79, S. 4; P.A. 16-66, S. 16.)

History: P.A. 89-389 added the description of the protocols and required that they be filed with the department of health services; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-221 authorized nurse-midwife to make determination and pronouncement of death under certain conditions; P.A. 05-272 made a technical change and required protocols to be in writing and provided to Department of Public Health upon request, rather than filed with department, effective July 13, 2005; P.A. 06-195 revised scope of practice by eliminating requirement that clinical practice relationship between nurse-midwives and obstetrician-gynecologists be based on mutually agreed upon medical guidelines and protocols and requiring nurse-midwives to practice standards of care established by American College of Nurse-Midwives and provide information and referrals to other providers and services upon patient request or when patient care needs exceed midwives' scope of practice; P.A. 07-79 clarified when a nurse-midwife may make actual determination of death in cases when an infant is born alive and dies within 24 hours after birth and authorized a nurse-midwife who delivered the fetus to make the actual determination of fetal death and certify date of delivery and that the fetus was born dead; P.A. 16-66 replaced “American College of Nurse-Midwives” with “Accreditation Commission for Midwifery Education”.



Section 20-86c - Requirements for licensure. Fee.

The Department of Public Health may issue a license to practice nurse-midwifery upon receipt of a fee of one hundred dollars, to an applicant who (1) is eligible for registered nurse licensure in this state, under sections 20-93 or 20-94; (2) holds and maintains current certification from the American Midwifery Certification Board; and (3) has completed thirty hours of education in pharmacology for nurse-midwifery. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 83-441, S. 3, 10; P.A. 89-389, S. 9, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 16-66, S. 17.)

History: P.A. 89-389 deleted the existing section on certification and substituted licensure requirements; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 16-66 amended Subdiv. (2) to replace “American College of Nurse-Midwives” with “American Midwifery Certification Board”.



Section 20-86d - Advisory panel.

Section 20-86d is repealed, effective October 1, 2016.

(P.A. 83-441, S. 4, 10; P.A. 89-389, S. 10, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-195, S. 38; P.A. 16-66, S. 53.)



Section 20-86e - Use of title.

A nurse-midwife licensed under this chapter shall be known as a “licensed nurse-midwife” and no other person shall assume such title or use the abbreviation L.N.M. or C.N.M. or any other words, letters or figures which indicate that the person using the same is a licensed nurse-midwife. No person shall practice nurse-midwifery as defined in section 20-86a unless he is licensed under this chapter.

(P.A. 83-441, S. 5, 10; P.A. 89-389, S. 11, 22.)

History: P.A. 89-389 substituted language on licensure for language on certification.



Section 20-86f - Disciplinary action.

The Department of Public Health may take any action set forth in section 19a-17 if a person issued a license pursuant to this chapter fails to conform to the accepted standards of the nurse-midwifery profession including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of nurse-midwifery; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any client record pertaining to nurse-midwifery. The commissioner may order a licensee to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 89-389, S. 12, 22; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: (Revisor's note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-86g - Midwifery license.

Any person who held a current valid license as a midwife on June 30, 1983, shall be entitled to renew such license annually, upon payment of a fee of fifteen dollars, in accordance with the provisions of section 19a-88.

(P.A. 90-40, S. 1, 4; June Sp. Sess. P.A. 09-3, S. 194.)

History: June Sp. Sess. P.A. 09-3 increased fee from $5 to $15.



Section 20-86h - Disciplinary action against licensed midwives.

The Department of Public Health may take any action set forth in section 19a-17 if a person licensed as a midwife fails to conform to the accepted standards of the midwife profession. Conduct which fails to conform to the accepted standards of the midwife profession includes, but is not limited to, the following: Conviction of a felony; fraud or deceit in professional practice; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; or wilful falsification of entries into any patient record.

(P.A. 90-40, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-86i - Temporary practice of graduates of nurse-midwifery programs.

Nothing in this chapter shall be construed to prohibit graduates of nurse-midwifery programs approved by the Accreditation Commission for Midwifery Education from practicing midwifery for a period not to exceed (1) ninety calendar days after the date of graduation, or (2) the date upon which the graduate is notified that he or she has failed the licensure examination, whichever is shorter, provided (A) such graduate nurses are working in a hospital or organization where adequate supervision, as determined by the Commissioner of Public Health, is provided, and (B) such hospital or other organization has verified that the graduate nurse has successfully completed a midwifery program approved by the Accreditation Commission for Midwifery Education.

(P.A. 06-195, S. 39; P.A. 16-66, S. 18.)

History: P.A. 16-66 replaced “American College of Nurse-Midwives” with “Accreditation Commission for Midwifery Education”.






Chapter 378 - Nursing

Section 20-87 - Definitions.

Section 20-87 is repealed.

(1949 Rev., S. 4423; 1969, P.A. 146; P.A. 75-166, S. 5, 6.)



Section 20-87a - Definitions. Scope of practice.

(a) The practice of nursing by a registered nurse is defined as the process of diagnosing human responses to actual or potential health problems, providing supportive and restorative care, health counseling and teaching, case finding and referral, collaborating in the implementation of the total health care regimen, and executing the medical regimen under the direction of a licensed physician, dentist or advanced practice registered nurse. A registered nurse may also execute orders issued by licensed physician assistants, podiatrists and optometrists, provided such orders do not exceed the nurse’s or the ordering practitioner’s scope of practice. A registered nurse may execute dietary orders written in a patient’s chart by a certified dietitian-nutritionist.

(b) (1) Advanced nursing practice is defined as the performance of advanced level nursing practice activities that, by virtue of post-basic specialized education and experience, are appropriate to and may be performed by an advanced practice registered nurse. The advanced practice registered nurse performs acts of diagnosis and treatment of alterations in health status, as described in subsection (a) of this section.

(2) An advanced practice registered nurse having been issued a license pursuant to section 20-94a shall, for the first three years after having been issued such license, collaborate with a physician licensed to practice medicine in this state. In all settings, such advanced practice registered nurse may, in collaboration with a physician licensed to practice medicine in this state, prescribe, dispense and administer medical therapeutics and corrective measures and may request, sign for, receive and dispense drugs in the form of professional samples in accordance with sections 20-14c to 20-14e, inclusive, except such advanced practice registered nurse licensed pursuant to section 20-94a and maintaining current certification from the American Association of Nurse Anesthetists who is prescribing and administrating medical therapeutics during surgery may only do so if the physician who is medically directing the prescriptive activity is physically present in the institution, clinic or other setting where the surgery is being performed. For purposes of this subdivision, “collaboration” means a mutually agreed upon relationship between such advanced practice registered nurse and a physician who is educated, trained or has relevant experience that is related to the work of such advanced practice registered nurse. The collaboration shall address a reasonable and appropriate level of consultation and referral, coverage for the patient in the absence of such advanced practice registered nurse, a method to review patient outcomes and a method of disclosure of the relationship to the patient. Relative to the exercise of prescriptive authority, the collaboration between such advanced practice registered nurse and a physician shall be in writing and shall address the level of schedule II and III controlled substances that such advanced practice registered nurse may prescribe and provide a method to review patient outcomes, including, but not limited to, the review of medical therapeutics, corrective measures, laboratory tests and other diagnostic procedures that such advanced practice registered nurse may prescribe, dispense and administer.

(3) An advanced practice registered nurse having (A) been issued a license pursuant to section 20-94a, (B) maintained such license for a period of not less than three years, and (C) engaged in the performance of advanced practice level nursing activities in collaboration with a physician for a period of not less than three years and not less than two thousand hours in accordance with the provisions of subdivision (2) of this subsection, may, thereafter, alone or in collaboration with a physician or another health care provider licensed to practice in this state: (i) Perform the acts of diagnosis and treatment of alterations in health status, as described in subsection (a) of this section; and (ii) prescribe, dispense and administer medical therapeutics and corrective measures and dispense drugs in the form of professional samples as described in subdivision (2) of this subsection in all settings. Any advanced practice registered nurse electing to practice not in collaboration with a physician in accordance with the provisions of this subdivision shall maintain documentation of having engaged in the performance of advanced practice level nursing activities in collaboration with a physician for a period of not less than three years and not less than two thousand hours. Such advanced practice registered nurse shall maintain such documentation for a period of not less than three years after completing such requirements and shall submit such documentation to the Department of Public Health for inspection not later than forty-five days after a request made by the department for such documentation. Any such advanced practice registered nurse shall submit written notice to the Commissioner of Public Health of his or her intention to practice without collaboration with a physician after completing the requirements described in this subdivision and prior to beginning such practice. Not later than December first, annually, the Commissioner of Public Health shall publish on the department’s Internet web site a list of such advanced practice registered nurses who are authorized to practice not in collaboration with a physician.

(4) An advanced practice registered nurse licensed under the provisions of this chapter may make the determination and pronouncement of death of a patient, provided the advanced practice registered nurse attests to such pronouncement on the certificate of death and signs the certificate of death not later than twenty-four hours after the pronouncement.

(c) The practice of nursing by a licensed practical nurse is defined as the performing of selected tasks and sharing of responsibility under the direction of a registered nurse or an advanced practice registered nurse and within the framework of supportive and restorative care, health counseling and teaching, case finding and referral, collaborating in the implementation of the total health care regimen and executing the medical regimen under the direction of a licensed physician, physician assistant, podiatrist, optometrist or dentist. A licensed practical nurse may also execute dietary orders written in a patient’s chart by a certified dietitian-nutritionist.

(d) In the case of a registered or licensed practical nurse employed by a home health care agency, the practice of nursing includes, but is not limited to, executing the medical regimen under the direction of a physician licensed in a state that borders Connecticut.

(P.A. 75-166, S. 1, 6; P.A. 89-107, S. 1; 89-389, S. 1, 22; P.A. 94-213, S. 4; P.A. 97-112, S. 2; P.A. 99-168, S. 1; P.A. 03-8, S. 1; P.A. 04-221, S. 34; 04-255, S. 22; May Sp. Sess. P.A. 04-2, S. 108; P.A. 06-169, S. 1; P.A. 10-117, S. 18; P.A. 11-242, S. 33; P.A. 14-12, S. 1; 14-231, S. 52; P.A. 15-4, S. 2; 15-242, S. 55.)

History: P.A. 89-107 added Subsec. (c) re nurses’ powers of administration of medical regimen under direction of physician in bordering state; P.A. 89-389 inserted new Subsec. (b) re duties of advanced practice registered nurses, relettered the existing Subsec. (b) as Subsec. (c) and added the reference in Subsec. (c) to an advanced practice registered nurse; P.A. 94-213 deleted Subsec. (b)(5) re other settings as prescribed in regulations and added conditions for prescribing and administering medical therapeutics and corrective measures and dispensing professional samples; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 99-168 redefined “advanced nursing practice” in Subsec. (b) to include collaboration with a physician, defined “collaboration” for purposes of Subsec. (b), modified prescriptive authority of advanced practice registered nurses and made technical changes in Subsecs. (b) and (d); P.A. 03-8 amended Subsec. (a) by adding “advanced practice registered nurse”; P.A. 04-221 amended Subsec. (b) to allow advanced practice registered nurses to request, sign for and receive drug samples; P.A. 04-255 amended Subsec. (b) by adding provision allowing advanced practice registered nurse to make determination and pronouncement of death; May Sp. Sess. P.A. 04-2 changed effective date of P.A. 04-221 from October 1, 2004, to June 8, 2004, effective May 12, 2004; P.A. 06-169 deleted former Subsec. (b)(1) to (4), inclusive, and authorized advanced practice registered nurses to prescribe, dispense and administer medical therapeutics and corrective measures and to request, sign for, receive and dispense professional drug samples in all settings; P.A. 10-117 amended Subsec. (a) by adding provision that permits registered nurse to execute orders issued by licensed physician assistants, podiatrists and optometrists provided such orders do not exceed the nurse’s or ordering practitioner’s scope of practice; P.A. 11-242 amended Subsec. (c) by adding provision that permits licensed practical nurse to execute medical regimen under direction of a licensed physician assistant, podiatrist or optometrist, effective July 13, 2011; P.A. 14-12 amended Subsec. (b) by designating existing provisions re definition of advanced nursing practice as Subdiv. (1), designating existing provisions re collaboration with a physician as Subdiv. (2) and adding provision re first 3 years after license issuance therein, adding Subdiv. (3) re practice alone or in collaboration with a physician or other health care provider, designating existing provisions re pronouncement of death as Subdiv. (4), and making technical changes, effective July 1, 2014; P.A. 14-231 amended Subsec. (b)(3) by adding “and not less than two thousand hours” in Subpara. (C) and adding provisions re documentation and notice to commissioner, effective July 1, 2014; P.A. 15-4 amended Subsec. (b)(3) by adding provision re publishing list of advanced practice registered nurses who are authorized to practice not in collaboration with a physician, effective May 11, 2015; P.A. 15-242 amended Subsec. (a) by adding provision allowing registered nurse to execute dietary orders written by a certified dietitian-nutritionist and amended Subsec. (c) by adding provision allowing licensed practical nurse to execute dietary orders written by a certified dietitian-nutritionist.



Section 20-88 - State Board of Examiners for Nursing.

(a) The Connecticut State Board of Examiners for Nursing shall consist of twelve members who are residents of the state to be appointed by the Governor subject to the provisions of section 4-9a. The Governor shall appoint two members who shall be graduates of an approved school for licensed practical nursing; five members who shall be registered nurses, one of whom shall, at the time of appointment, be connected with an institution affording opportunities for the education of nurses, two of whom shall hold master's degrees in nursing from a recognized college or university and one of whom shall hold a degree of a doctor of nursing practice or doctor of nursing science from a recognized college or university; one member who shall be an advanced practice registered nurse; and four members who shall be public members. Members of said board shall be residents of this state and professional members shall maintain good professional standing. No member of said board shall be an elected or appointed officer of any professional association of nurses or have been such an officer during the year immediately preceding his appointment. No member shall serve more than two full consecutive terms which commence after July 1, 1980. Any vacancy shall be filled by the Governor for the unexpired portion of the term.

(b) The Governor shall appoint a chairperson from among such members. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member.

(1949 Rev., S. 4424; 1953, S. 2214d; P.A. 75-166, S. 2, 6; P.A. 77-614, S. 387, 610; P.A. 78-303, S. 27, 136; P.A. 80-484, S. 29, 174, 176; P.A. 81-471, S. 22, 71; P.A. 89-389, S. 2, 22; June Sp. Sess. P.A. 91-12, S. 20, 55; P.A. 98-143, S. 8, 24; P.A. 12-62, S. 3.)

History: P.A. 75-166 increased board membership from 5 to 7, adding 2 graduates of licensed practical nursing school, added detailed qualifications for membership re experience and level of education and limited terms of service to two; P.A. 77-614 increased number of members to 11, adding 4 public members, condensed provisions re qualifications and added provision re filling of vacancies, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-484 made appointments subject to Sec. 4-9a, replaced experience requirement with new provisions requiring all members to be residents of state and requiring professional members to maintain good professional standing and prohibiting their holding office in professional association within a year of their appointment, clarified terms which may be served and added Subsec. (b) re meetings, expense reimbursement, members' attendance and duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” in Subsec. (a) as of July 1, 1981; P.A. 89-389 amended Subsec. (a) to increase the membership from 11 to 12, adding an advance practice registered nurse; June Sp. Sess. P.A. 91-12 in Subsec. (b) eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998; P.A. 12-62 amended Subsec. (a) by replacing provision requiring 3 registered nurses who are connected with an institution affording nursing education opportunities to be members with provision requiring 1 registered nurse with such qualifications to be a member, replacing provision requiring 1 registered nurse to be an instructor in approved school for licensed practical nurses with provision requiring 1 registered nurse to hold a doctorate degree in nursing practice or nursing science and making a technical change, effective May 31, 2012.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.

Cited. 177 C. 78; 220 C. 86.



Section 20-89 - Salaries and expenses.

Section 20-89 is repealed.

(1949 Rev., S. 4425; 1959, P.A. 616, S. 25.)



Section 20-90 - Duties of board.

(a) Said board may adopt a seal. The Commissioner of Public Health, with advice and assistance from the board, and in consultation with the State Board of Education, shall adopt regulations, in accordance with the provisions of chapter 54, permitting and setting standards for courses for the training of practical nurses to be offered in high schools and technical high schools for students who have not yet acquired a high school diploma. Students who satisfactorily complete courses approved by said Board of Examiners for Nursing, with the consent of the Commissioner of Public Health, as meeting such standards shall be given credit for each such course toward the requirements for a practical nurse's license. All schools of nursing in this state, except such schools accredited by the National League for Nursing or other professional accrediting association approved by the United States Department of Education and recognized by the Commissioner of Public Health, and all schools for training licensed practical nurses and all hospitals connected to such schools that prepare persons for examination under the provisions of this chapter, shall be visited periodically by a representative of the Department of Public Health who shall be a registered nurse or a person experienced in the field of nursing education. The board shall keep a list of all nursing programs and all programs for training licensed practical nurses that are approved by it, with the consent of the Commissioner of Public Health, as maintaining the standard for the education of nurses and the training of licensed practical nurses as established by the commissioner. The board shall consult, where possible, with nationally recognized accrediting agencies when approving schools.

(b) Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter and impose sanctions where appropriate.

(1949 Rev., S. 4426; 1953, S. 2215d; 1971, P.A. 472; P.A. 73-115, S. 1; P.A. 75-166, S. 3, 6; P.A. 77-614, S. 73, 388, 610; P.A. 80-484, S. 30, 176; P.A. 81-471, S. 23, 71; P.A. 90-13, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 10; P.A. 12-116, S. 87.)

History: 1971 act added provisions re practical nurses' training in high schools and vocational schools; P.A. 73-115 required that list of approved nursing programs rather than of nursing schools be kept by board of examiners; P.A. 75-166 changed quorum from four to three members and number of members requesting special meetings from two to three and added provision limiting voting privilege of licensed practical nurse members to matters pertaining to licensed practical nurses; P.A. 77-614 replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, deleted provisions re election of president and secretary/treasurer, re board's power to adopt bylaws and regulations for its operation and re limitation on voting privileges of licensed practical nurse members, changed number of members required for quorum and for calling special meeting to six and five, respectively, transferred power to make regulations re nursing programs standards from board to health services commissioner, retaining board in advisory capacity and required that nursing schools be visited yearly by health services department representative rather than by educational director of board or registered nurse appointed by the board; P.A. 80-484 deleted provisions re number of members required for quorum or calling of special meeting and re provision of meeting room by administrative services commissioner, required commissioner's consent for approval of courses and programs by board, required board to consult with recognized accrediting agencies and added Subsec. (b) re board's power to hear disciplinary matters and adjudicate complaints; P.A. 81-471 changed time for department of health services visits to nursing schools from once per year to “periodically”; P.A. 90-13 amended Subsec. (a) to except schools accredited by the National League for Nursing from requirement that health services department representative visit nursing schools periodically; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 made technical changes in Subsec. (a); pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (a), effective July 1, 2012.



Section 20-91 - Awards in aid of nursing education.

Section 20-91 is repealed.

(1951, 1953, S. 2228d; 1959, P.A. 563, S. 1; P.A. 77-614, S. 389, 610; P.A. 88-207, S. 6.)



Section 20-91a - Federal funds.

The State Board of Examiners for Nursing is designated as the state agency to receive and administer federal funds which may become available for nursing education.

(1959, P.A. 563, S. 2.)



Section 20-92 - Examinations.

The Department of Public Health, with the advice and consent of the board shall prescribe examinations for applicants for licensure as registered nurses and licensed practical nurses under the provisions of this chapter, to determine their qualifications for the practice of nursing. Such examinations shall, at least annually, be administered to applicants by the Department of Public Health under the supervision of the board. Passing scores shall be established by the department with the consent of the board. The department shall decide upon the qualifications of each applicant and give notice of such decision within a reasonable time after such examination.

(1949 Rev., S. 4427; 1953, S. 2216d; P.A. 76-315, S. 1, 6; P.A. 77-614, S. 390, 610; P.A. 78-303, S. 28, 136; P.A. 80-484, S. 31, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-315 replaced provisions requiring examination of applicants at annual meeting or special meetings and setting forth notice requirements with statement that such examinations take place “at least annually” and required notice of decision on applications within “a reasonable time” rather than within two months of the examination; P.A. 77-614 required consent of health services commissioner for prescribed examination and transferred actual administration of tests from board to health services department, retaining board's power to decide on applicant's qualification, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-484 essentially transferred all powers re examination and licensure to department, relegating board to advisory and supervisory role, substituted “licensure” for references to registration or certification and added provision re establishment of passing scores; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-93 - Qualifications for examination. Licensure. Fee.

Any person who shows to the satisfaction of the department that he or she holds a degree, diploma or certificate from an accredited institution evidencing satisfactory completion of a nursing program approved by said board with the consent of the Commissioner of Public Health shall be eligible for examination for licensure as a registered nurse upon payment of a fee of one hundred eighty dollars, the subjects of which examination shall be determined by said department with the advice and consent of the board. If such applicant passes such examination said department shall issue to such applicant a license to practice nursing in this state.

(1949 Rev., S. 4428; 1949, 1955, S. 2217d; 1957, P.A. 200, S. 1; 1959, P.A. 616, S. 26; 1961, P.A. 241; June, 1971, P.A. 8, S. 49; P.A. 73-115, S. 2; P.A. 76-315, S. 2, 6; P.A. 77-614, S. 391, 610; P.A. 80-484, S. 32, 176; P.A. 88-362, S. 20; P.A. 89-251, S. 83, 203; P.A. 90-13, S. 11; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 8, 12; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 195.)

History: 1959 act increased fee from $20 to $25; 1961 act deleted requirement that applicant be 20 years of age or over and specification that school give a 28-month course in a hospital; 1971 act raised examination fee to $30; P.A. 73-115 substituted “nursing program” for “school of nursing”; P.A. 76-315 substituted “holds a degree, diploma or certificate ...” for “is a graduate of”; P.A. 77-614 required consent of commissioner of health services for determination of examination subjects, effective January 1, 1979; P.A. 80-484 deleted requirement that applicant be “of good moral character”, replaced references to certificates of registration with references to licenses and essentially transferred all powers and duties of board to health services department, retaining board's power to approve nursing programs and granting board an advisory role in determination of subjects to be covered by examinations; P.A. 88-362 added Subsec. (b) re issuance of temporary permits; P.A. 89-251 increased fee from $30 to $90; P.A. 90-13 changed the date in Subsec. (b) from September 30, 1990, to September 30, 1992; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 deleted Subsec. (b) which had provided temporary permits for applicants licensed as registered nurses in Ireland and the United Kingdom, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $90 to $180.

See Sec. 19a-88 re annual renewal of licenses.



Section 20-94 - Licensure without examination. Limited period for licensure without examination for advanced practice registered nurses. Temporary permit.

(a)(1) Any registered nurse who is licensed at the time of application in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States, which has licensure requirements that are substantially similar to or higher than those of this state shall be eligible for licensure in this state and entitled to a license without examination upon payment of a fee of one hundred eighty dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licenses under this section.

(2) For the period from October 1, 2004, to one year after said date, any advanced practice registered nurse licensed pursuant to section 20-94a whose license as a registered nurse pursuant to section 20-93 has become void pursuant to section 19a-88, shall be eligible for licensure and entitled to a license without examination upon receipt of a completed application form and payment of a fee of one hundred eighty dollars.

(b) The Department of Public Health may issue a temporary permit to an applicant for licensure without examination or to an applicant previously licensed in Connecticut whose license has become void pursuant to section 19a-88, upon receipt of a completed application form, accompanied by the fee for licensure without examination, a copy of a current license from another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States, and a notarized affidavit attesting that said license is valid and belongs to the person requesting notarization. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable. No temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4429; 1949, 1955, S. 2218d; 1957, P.A. 200, S. 2; 1959, P.A. 616, S. 27; June, 1971, P.A. 8, S. 50; P.A. 73-115, S. 3; P.A. 80-484, S. 33, 176; P.A. 81-471, S. 24, 71; P.A. 88-207, S. 1; P.A. 89-251, S. 84, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-221, S. 7; June Sp. Sess. P.A. 09-3, S. 196.)

History: 1959 act increased fee from $20 to $25; 1971 act increased fee to $30; P.A. 73-115 replaced “school of nursing” with “nursing program”; P.A. 80-484 replaced board of examiners for nursing with department of health services as licensing authority, replaced references to certification and certificates with references to licensure and licensing, added prohibition against issuing license to applicant against whom disciplinary action is pending or who is subject of unresolved complaint and required that board receive notification of number of applications annually; P.A. 81-471 changed basis for licensure of nurses by endorsement from educational program in other state to level of licensure requirements in other state; P.A. 88-207 added Subsec. (b) re temporary permits; P.A. 89-251 increased fee from $30 to $90; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-221 amended Subsec. (a) by designating existing provisions as Subdiv. (1), amending Subdiv. (1) by replacing “licensed nurse registered in another state or territory” with “registered nurse who is licensed at the time of application in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States”, and adding Subdiv. (2) re limited period for licensure without examination for advanced practice registered nurses, and amended Subsec. (b) by allowing temporary permit for applicant whose license was not renewed, making conforming change re eligible jurisdictions, deleting provision re licensure requirements of another state or territory that are similar to or higher than those of this state and adding prohibition re issuance of temporary permit in cases of pending disciplinary action or unresolved complaint; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $90 to $180.



Section 20-94a - Licensure as advanced practice registered nurse.

(a) The Department of Public Health may issue an advanced practice registered nurse license to a person seeking to perform the activities described in subsection (b) of section 20-87a, upon receipt of a fee of two hundred dollars, to an applicant who: (1) Maintains a license as a registered nurse in this state, as provided by section 20-93 or 20-94; (2) holds and maintains current certification as a nurse practitioner, a clinical nurse specialist or a nurse anesthetist from one of the following national certifying bodies that certify nurses in advanced practice: The American Nurses' Association, the Nurses' Association of the American College of Obstetricians and Gynecologists Certification Corporation, the National Board of Pediatric Nurse Practitioners and Associates or the American Association of Nurse Anesthetists, their successors or other appropriate national certifying bodies approved by the Board of Examiners for Nursing; (3) has completed thirty hours of education in pharmacology for advanced nursing practice; and (4) (A) holds a graduate degree in nursing or in a related field recognized for certification as either a nurse practitioner, a clinical nurse specialist, or a nurse anesthetist by one of the foregoing certifying bodies, or (B) (i) on or before December 31, 2004, completed an advanced nurse practitioner program that a national certifying body identified in subdivision (2) of subsection (a) of this section recognized for certification of a nurse practitioner, clinical nurse specialist, or nurse anesthetist, and (ii) at the time of application, holds a current license as an advanced practice registered nurse in another state that requires a master's degree in nursing or a related field for such licensure. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(b) During the period commencing January 1, 1990, and ending January 1, 1992, the Department of Public Health may in its discretion allow a registered nurse, who has been practicing as an advanced practice registered nurse in a nurse practitioner role and who is unable to obtain certification as a nurse practitioner by one of the national certifying bodies specified in subsection (a) of this section, to be licensed as an advanced practice registered nurse provided the individual:

(1) Holds a current Connecticut license as a registered nurse pursuant to this chapter;

(2) Presents the department with documentation of the reasons one of such national certifying bodies will not certify him as a nurse practitioner;

(3) Has been in active practice as a nurse practitioner for at least five years in a facility licensed pursuant to section 19a-491;

(4) Provides the department with documentation of his preparation as a nurse practitioner;

(5) Provides the department with evidence of at least seventy-five contact hours, or its equivalent, of continuing education related to his nurse practitioner specialty in the preceding five calendar years;

(6) Has completed thirty hours of education in pharmacology for advanced nursing practice;

(7) Has his employer provide the department with a description of his practice setting, job description, and a plan for supervision by a licensed physician;

(8) Notifies the department of each change of employment to a new setting where he will function as an advanced practice registered nurse and will be exercising prescriptive and dispensing privileges.

(c) Any person who obtains a license pursuant to subsection (b) of this section shall be eligible to renew such license annually provided he presents the department with evidence that he received at least fifteen contact hours, or its equivalent, eight hours of which shall be in pharmacology, of continuing education related to his nurse practitioner specialty in the preceding licensure year. If an individual licensed pursuant to subsection (b) of this subsection becomes eligible at any time for certification as a nurse practitioner by one of the national certifying bodies specified in subsection (a) of this section, the individual shall apply for certification, and upon certification so notify the department, and apply to be licensed as an advanced practice registered nurse in accordance with subsection (a) of this section.

(d) A person who has received a license pursuant to this section shall be known as an “Advanced Practice Registered Nurse” and no other person shall assume such title or use the letters or figures which indicate that the person using the same is a licensed advanced practice registered nurse.

(P.A. 89-389, S. 3, 22; P.A. 91-106, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-168, S. 2; P.A. 00-135, S. 7, 21; P.A. 04-221, S. 8; June Sp. Sess. P.A. 09-3, S. 197; P.A. 11-242, S. 77; P.A. 12-197, S. 48.)

History: P.A. 91-106 amended Subsec. (b) to extend until January 1, 1992, the department's discretion to license under Subsec. (b) and to change the continuing education requirements of Subdiv. (5) to be 75 contact hours in the preceding five years and amended Subsec. (c) to increase from 8 to 15 hours the continuing education requirements; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-168 amended Subsec. (a)(1) by requiring maintenance of a registered nurse license rather than eligibility for licensure and amended Subsec. (a)(2) to include successor organizations or other appropriate national certifying bodies and to make a technical change; P.A. 00-135 amended Subsec. (a) by making a technical change and changing “maintains a license” to “is eligible for a license” in Subdiv. (1), effective May 26, 2000; P.A. 04-221 amended Subsec. (a)(1) by changing requirement from eligibility for a license to maintenance of a license; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200; P.A. 11-242 amended Subsec. (a)(4) by substituting “graduate degree” for “master's degree”; P.A. 12-197 amended Subsec. (a)(4) by deleting provision re certification after December 31, 1994, designating existing provision re qualifications as Subpara. (A) and adding Subpara. (B) re alternative qualifications.



Section 20-94b - Nurse anesthetists. Prescriptive authority.

An advanced practice registered nurse licensed pursuant to section 20-94a and maintaining current certification from the American Association of Nurse Anesthetists may prescribe, dispense and administer drugs, including controlled substances in schedule II, III, IV, or V. An advanced practice registered nurse licensed pursuant to section 20-94a who does not maintain current certification from the American Association of Nurse Anesthetists may prescribe, dispense, and administer drugs, including controlled substances in schedule II, III, IV or V, in accordance with section 20-87a.

(P.A. 90-211, S. 21; P.A. 94-213, S. 5; P.A. 99-168, S. 4; P.A. 14-12, S. 3.)

History: P.A. 94-213 deleted reference to settings prescribed in Sec. 20-87a and regulations under Sec. 20-99a; (Revisor's note: In 1999 a reference to Sec. 10a-491 was changed editorially by the Revisors to Sec. 19a-491 to correct a clerical error); P.A. 99-168 deleted prescription exception re inpatients in short-term hospitals and replaced language requiring prescription order to be cosigned by a physician with reference to prescription of controlled substances specified in written collaborative agreements; P.A. 14-12 replaced “schedule IV” with “schedule II, III, IV” and replaced provision re exception for prescribing controlled substances in schedule II or III pursuant to Sec. 20-87a(b) with “in accordance with section 20-87a”, effective July 1, 2014.



Section 20-94c - Advanced practice registered nurses. Professional liability insurance required.

(a) Each person licensed as an advanced practice registered nurse under the provisions of section 20-94a who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance that each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars. The provisions of this subsection shall not apply to any advanced practice registered nurse licensed pursuant to section 20-94a and maintaining current certification from the American Association of Nurse Anesthetists who provides such services under the direction of a licensed physician.

(b) Each insurance company that issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8), (9) or (10) of subsection (b) of section 38a-393, shall on and after January 1, 2000, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 99-168, S. 6; P.A. 00-135, S. 12, 21.)

History: P.A. 00-135 amended Subsec. (a) by adding exception re certification from the American Association of Nurse Anesthetists, effective May 26, 2000.



Section 20-94d - Advanced practice registered nurses. Continuing education.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education and activities;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means an advanced practice registered nurse licensed pursuant to section 20-94a; and

(5) “Registration period” means the one-year period for which a license has been renewed in accordance with section 19a-88 and is current and valid.

(b) Except as provided in this section, for registration periods beginning on and after October 1, 2014, a licensee applying for license renewal shall earn a minimum of fifty contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall: (1) Be in an area of the advanced practice registered nurse’s practice; (2) reflect the professional needs of the licensee in order to meet the health care needs of the public; (3) include at least five contact hours of training or education in pharmacotherapeutics; (4) include at least one contact hour of training or education in each of the following topics: (A) Infectious diseases, including, but not limited to, acquired immune deficiency syndrome and human immunodeficiency virus, (B) risk management, (C) sexual assault, (D) domestic violence, (E) cultural competency, and (F) substance abuse, including, but not limited to, prescribing controlled substances and pain management; and (5) on and after January 1, 2016, include not less than two contact hours of training or education during the first renewal period in which continuing education is required and not less than once every six years thereafter on the topic of mental health conditions common to veterans and family members of veterans, including (A) determining whether a patient is a veteran or family member of a veteran, (B) screening for conditions such as post-traumatic stress disorder, risk of suicide, depression and grief, and (C) suicide prevention training. For purposes of this section, qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the American Nurses Association, Connecticut Hospital Association, Connecticut Nurses Association, Connecticut League for Nursing, a specialty nursing society or an equivalent organization in another jurisdiction, an educational offering sponsored by a hospital or other health care institution or a course offered by a regionally accredited academic institution or a state or local health department. The commissioner may grant a waiver of not more than ten contact hours of continuing education for an advanced practice registered nurse who: (i) Engages in activities related to the advanced practice registered nurse’s service as a member of the Connecticut State Board of Examiners for Nursing, established pursuant to section 20-88; or (ii) assists the department with its duties to boards and commissions as described in section 19a-14.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of subsection (b) of this section for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records or certificates to the department for inspection not later than forty-five days after a request by the department for such records or certificates.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) (1) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subdivision shall contain a statement that the licensee may not engage in professional practice until the licensee has met the requirements of this section.

(2) Any licensee who is exempt from the provisions of subsection (b) of this section for less than two years shall complete twenty-five contact hours of continuing education that meets the criteria set forth in subsection (b) of this section within the twelve-month period immediately preceding the licensee’s return to active professional practice.

(f) In individual cases involving medical disability or illness, the commissioner, or the commissioner’s designee, may grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician, physician assistant or advanced practice registered nurse of the disability or illness and such other documentation as may be required by the commissioner. The commissioner or his or her designee may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner or his or her designee may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twenty-five contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 14-12, S. 4; 14-231, S. 53; P.A. 15-198, S. 2; 15-242, S. 67.)

History: P.A. 14-12 effective May 8, 2014; P.A. 14-231 amended Subsec. (b) by adding Subdiv. (4) re topics for training or education and redesignating existing Subparas. (A) and (B) as clauses (i) and (ii), effective June 13, 2014; P.A. 15-198 amended Subsec. (b)(4)(F) by adding provision re prescribing controlled substances and pain management; P.A. 15-242 amended Subsec. (b) by adding Subdiv. (5) re training or education on topic of mental health conditions common to veterans and family members of veterans.



Section 20-95 - Use of title “registered nurse”.

A graduate nurse who has received such certificate of registration shall be known as a “registered nurse” and no other person shall assume such title or use the abbreviation “R.N.” or any other words, letters or figures which indicate that the person using the same is a trained, certified, graduate or registered nurse.

(1949 Rev., S. 4430.)



Section 20-96 - Licensure as practical nurse. Examinations.

Any person who holds a certificate from a nursing program approved by said board with the consent of the Commissioner of Public Health, which program consists of not less than twelve months' instruction in the care of the sick as prescribed by said board, or its equivalent as determined by said board, shall be eligible for examination for licensure as a licensed practical nurse upon payment of a fee of one hundred fifty dollars. Such examination shall include such subjects as the department, with the advice and consent of the board, determines. If such applicant passes such examination said department shall issue to such applicant a license to practice as a licensed practical nurse in this state.

(1949 Rev., S. 4431; 1949, 1953, 1955, S. 2219d; 1957, P.A. 200, S. 3; 1959, P.A. 616, S. 28; 1969, P.A. 140; June, 1971, P.A. 8, S. 51; 1972, P.A. 223, S. 3; P.A. 73-115, S. 4; P.A. 77-614, S. 392, 610; P.A. 80-484, S. 34, 176; P.A. 89-251, S. 85, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 198.)

History: 1959 act increased fee from $20 to $25; 1969 act deleted requirement that applicant be at least nineteen for eligibility to take examination; 1971 act raised examination fee from $25 to $30; 1972 act reduced fee to $25; P.A. 73-115 replaced references to approved institutions and courses with references to nursing programs; P.A. 77-614 required consent of health services commissioner for subjects included in examination, effective January 1, 1979; P.A. 80-484 deleted requirement that applicant be “of good moral character” and required applicant to be “a currently practicing, competent practitioner”, replaced references to certificates and registration with references to licenses and licensure, transferred licensure powers from board of examiners to department of health services and added provisions prohibiting issuance of license to persons involved in disciplinary action or unresolved complaint and requiring annual notification of board of number of applications; P.A. 89-251 increased fee from $25 to $75; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $75 to $150.



Section 20-97 - Licensure without examination. Temporary permit.

(a) Any person who is licensed at the time of application as a licensed practical nurse, or as a person entitled to perform similar services under a different designation, in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States whose requirements for licensure in such capacity are equivalent to or higher than those of this state, shall be eligible for licensure in this state and entitled to a license without examination upon payment of a fee of one hundred fifty dollars. If such other state, district, commonwealth or territory issues licenses based on completion of a practical nursing education program that is shorter in length than the minimum length for this state's practical nursing education programs or based on partial completion of a registered nursing education program, an applicant for licensure under this section may substitute licensed clinical work experience that: (1) Is performed under the supervision of a licensed registered nurse; (2) occurs following the completion of a nursing education program; and (3) when combined with the applicant's educational program, equals or exceeds the minimum program length for licensed practical nursing education programs approved in this state. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licenses under this section.

(b) The Department of Public Health may issue a temporary permit to an applicant for licensure without examination or to an applicant previously licensed in Connecticut whose license has become void pursuant to section 19a-88, upon receipt of a completed application form, accompanied by the appropriate fee for licensure without examination, a copy of a current license from another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States and a notarized affidavit attesting that the license is valid and belongs to the person requesting notarization. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable. No temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4432; 1949, 1953, 1955, S. 2221d; 1957, P.A. 200, S. 4; 1959, P.A. 616, S. 29; June, 1971, P.A. 8, S. 52; 1972, P.A. 223, S. 4; P.A. 80-484, S. 35, 176; P.A. 88-362, S. 17; P.A. 89-251, S. 86, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-15, S. 3; P.A. 04-221, S. 9; June Sp. Sess. P.A. 09-3, S. 199; P.A. 10-117, S. 68.)

History: 1959 act increased fee from $20 to $25; 1971 act raised fee to $30; 1972 act reduced fee to $25; P.A. 80-484 required that certification requirements from other state be “substantially similar to or higher than” those of this state rather than “equivalent to” them, required applicant to be currently practicing competent practitioner, replaced “certification” and “certificate” with “licensure” and “license” and added provisions prohibiting issuance of license to person involved in disciplinary action or unresolved complaint and requiring annual notification of board of number of applications; P.A. 88-362 added Subsec. (b) re issuance of temporary permits; P.A. 89-251 increased fee from $25 to $75; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-15 deleted requirement in Subsec. (a) that applicant be currently practicing; P.A. 04-221 amended Subsec. (a) by expanding eligible jurisdictions for licensure without examination and replacing provisions re certification with provisions re licensure, and amended Subsec. (b) by allowing temporary permits for applicants who do not renew licenses, making a conforming change re eligible jurisdictions and prohibiting issuance of temporary permits to applicants with pending disciplinary actions or unresolved complaints; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $75 to $150; P.A. 10-117 amended Subsec. (a) by replacing “substantially similar” with “equivalent” and by adding provision permitting applicants who have completed practical nursing education program that is shorter in length than minimum standards of this state to substitute prescribed licensed clinical work experience in order to satisfy educational program requirements of this state.



Section 20-98 - Use of title “practical nurse”.

A person who has received such a certificate shall be known as a “licensed practical nurse” and no other person shall assume such title, the title “practical nurse” or the title “trained attendant” or use the abbreviations “L.P.N.”, “P.N.”, “T.A.” or any other words, letters or figures which indicate that the person using the same is a licensed practical nurse.

(1949 Rev., S. 4433; 1953, 1955, S. 2222d.)



Section 20-99 - Improper professional conduct. Hearing. Appeal. Prohibited conduct.

(a) The Board of Examiners for Nursing shall have jurisdiction to hear all charges of conduct which fails to conform to the accepted standards of the nursing profession brought against persons licensed to practice nursing. After holding a hearing in accordance with chapter 54 and the regulations adopted by the Commissioner of Public Health, said board, if it finds such person to be guilty, may revoke or suspend his or her license or take any of the actions set forth in section 19a-17. Witnesses and records may be summoned before such hearings by the issuance of subpoenas under the board's seal. The chairperson or presiding member may administer oaths. When any license is revoked or suspended, notification of such action shall be sent to the Department of Public Health. Any person aggrieved by a final decision of the board may appeal as provided in chapter 54. Such appeal shall have precedence over nonprivileged cases in respect to order of trial.

(b) Conduct which fails to conform to the accepted standards of the nursing profession includes, but is not limited to, the following: (1) Fraud or material deception in procuring or attempting to procure a license to practice nursing; (2) illegal conduct, incompetence or negligence in carrying out usual nursing functions; (3) physical illness or loss of motor skill, including, but not limited to deterioration through the aging process; (4) emotional disorder or mental illness; (5) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (6) fraud or material deception in the course of professional services or activities; (7) wilful falsification of entries in any hospital, patient or other record pertaining to drugs, the results of which are detrimental to the health of a patient; (8) conviction of the violation of any of the provisions of this chapter by any court of criminal jurisdiction; and (9) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4434; 1955, S. 2223d; 1971, P.A. 870, S. 58; P.A. 76-315, S. 3, 6; 76-436, S. 420, 681; P.A. 77-614, S. 323, 393, 610; P.A. 78-280, S. 35, 127; 78-303, S. 88, 136; P.A. 80-484, S. 36, 174, 176; P.A. 81-471, S. 25, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-47, S. 5; P.A. 08-109, S. 6.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-315 deleted hearing notice requirement, required that hearings be held in accordance with Ch. 54, added provisions re subpoena power and oaths, replaced previous detailed appeal provisions with statement that appeals be taken as provided in Ch. 54 and added Subsec. (c) defining unacceptable conduct; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, required that hearings be held in accordance with regulations adopted by health services commissioner, deleted requirement that subpoenas be signed by chief nursing examiner and deleted provision granting appeals precedence in order of trial in Subsec. (a) and deleted proviso preventing license revocation or suspension during appeal to higher court, effective January 1, 1979; P.A. 78-280 and 78-303 restored provision re precedence in order of trial in Subsec. (a); P.A. 80-484 replaced “censure or otherwise discipline ...” with “take any of the actions set forth in section 19-4s” and “president” with “chairperson” in Subsec. (a) and revised grounds for disciplinary action in Subsec. (b) to replace “deceit” with “material deception” in Subdiv. (1), to add illegal conduct in Subdiv. (2) and delete “habitual” with reference to negligence and to replace conviction of crimes involving moral turpitude with fraud or material deception and added provisions re physical and mental examinations and re petitions to court for enforcement of order or action; P.A. 81-471 deleted reference to “certificate” in Subsec. (b); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 allowed appeal from “a final decision” rather than from “a finding”; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of conduct which fails to conform to accepted standards in Subsec. (b), effective January 1, 2010.

Cited. 42 CS 376.

Subsec. (b):

“Unprofessional conduct” determined by standards accepted by those practicing same profession in same territory. 177 C. 78.



Section 20-99a - Regulations.

The Department of Public Health shall, with the advice and assistance of the board, adopt regulations necessary for the implementation of this chapter.

(P.A. 89-389, S. 6, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-100 - Notice to Department of Health Services.

Section 20-100 is repealed.

(1949 Rev., S. 4436; 1953, S. 2225d; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 175, 176.)



Section 20-101 - Construction of chapter. Permitted practices. Temporary practice.

No provision of this chapter shall confer any authority to practice medicine or surgery nor shall this chapter prohibit any person from the domestic administration of family remedies or the furnishing of assistance in the case of an emergency; nor shall it be construed as prohibiting persons employed in state hospitals and state sanatoriums and subsidiary workers in general hospitals from assisting in the nursing care of patients if adequate medical and nursing supervision is provided; nor shall it be construed to prohibit the administration of medications by dialysis patient care technicians in accordance with section 19a-269a; nor shall it be construed to prohibit a personal care assistant employed by a homemaker-companion agency registered pursuant to section 20-671 from administering medications to a competent adult who directs his or her own care and makes his or her own decisions pertaining to assessment, planning and evaluation; nor shall it be construed as prohibiting students who are enrolled in schools of nursing approved pursuant to section 20-90, and students who are enrolled in schools for licensed practical nurses approved pursuant to section 20-90, from performing such work as is incidental to their respective courses of study; nor shall it prohibit a registered nurse who holds a master’s degree in nursing or in a related field recognized for certification as either a nurse practitioner, a clinical nurse specialist, or a nurse anesthetist by one of the certifying bodies identified in section 20-94a from practicing for a period not to exceed one hundred twenty days after the date of graduation, provided such graduate advanced practice registered nurse is working in a hospital or other organization under the supervision of a licensed physician or a licensed advanced practice registered nurse, such hospital or other organization has verified that the graduate advanced practice registered nurse has applied to sit for the national certification examination and the graduate advanced practice registered nurse is not authorized to prescribe or dispense drugs; nor shall it prohibit graduates of schools of nursing or schools for licensed practical nurses approved pursuant to section 20-90, from nursing the sick for a period not to exceed ninety calendar days after the date of graduation, provided such graduate nurses are working in hospitals or organizations where adequate supervision is provided, and such hospital or other organization has verified that the graduate nurse has successfully completed a nursing program. Upon notification that the graduate nurse has failed the licensure examination or that the graduate advanced practice registered nurse has failed the certification examination, all privileges under this section shall automatically cease. No provision of this chapter shall prohibit (1) any registered nurse who has been issued a temporary permit by the department, pursuant to subsection (b) of section 20-94, from caring for the sick pending the issuance of a license without examination; (2) any licensed practical nurse who has been issued a temporary permit by the department, pursuant to subsection (b) of section 20-97, from caring for the sick pending the issuance of a license without examination; (3) any qualified registered nurse or any qualified licensed practical nurse of another state from caring for a patient temporarily in this state for not longer than seventy-two hours, provided such nurse shall not represent or hold himself or herself out as a nurse licensed to practice in this state; (4) any qualified registered nurse or any qualified licensed practical nurse of another state from caring for a patient longer than seventy-two hours, provided such nurse (A) has been issued a temporary permit by the department, and (B) shall not represent or hold himself or herself out as a nurse licensed to practice in this state; (5) registered nurses or licensed practical nurses from other states from doing such nursing as is incident to their course of study when taking postgraduate courses in this state; or (6) nursing or care of the sick, with or without compensation or personal profit, in connection with the practice of the religious tenets of any church by adherents thereof, provided such persons shall not otherwise engage in the practice of nursing within the meaning of this chapter. This chapter shall not prohibit the care of persons in their homes by domestic servants, housekeepers, nursemaids, companions, attendants or household aides of any type, whether employed regularly or because of an emergency of illness, if such persons are not initially employed in a nursing capacity. This chapter shall not prohibit unlicensed assistive personnel from administering jejunostomy and gastrojejunal tube feedings to persons who (A) attend day programs or respite centers under the jurisdiction of the Department of Developmental Services, (B) reside in residential facilities under the jurisdiction of the Department of Developmental Services, or (C) receive support under the jurisdiction of the Department of Developmental Services, when such feedings are performed by trained, unlicensed assistive personnel pursuant to the written order of a physician licensed under chapter 370, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d.

(1949 Rev., S. 4437; 1953, S. 2226d; 1957, P.A. 280, S. 1; P.A. 76-315, S. 4, 6; P.A. 80-484, S. 37, 176; P.A. 81-471, S. 26, 71; P.A. 85-46, S. 1, 2; P.A. 88-207, S. 2; 88-362, S. 18, 22; P.A. 89-350, S. 20, 21; P.A. 90-13, S. 10; P.A. 04-221, S. 10; P.A. 05-66, S. 4; P.A. 06-195, S. 30; P.A. 10-117, S. 42; June 12 Sp. Sess. P.A. 12-1, S. 12; P.A. 15-242, S. 6.)

History: P.A. 76-315 stated that chapter shall not prevent nursing graduates from performance of duties pending examination results from other states; P.A. 80-484 required consent of health services commissioner for approval of postgraduate courses; P.A. 81-471 changed “certification” to “licensure” and provided that temporary permits are obtained from department instead of board; P.A. 85-46 deleted the requirement that postgraduate courses be approved by the nursing board with the consent of the commissioner of health services; P.A. 88-207 stated that chapter shall not prohibit any licensed nurse registered in another state or territory who has been issued a temporary permit from caring for the sick pending the issuance of a license without examination and made technical changes by removing references to examinations scheduled by the board in two places; P.A. 88-362 added the exceptions for licensed practical nurses who have been issued temporary permits; P.A. 89-350 added “nursing homes” as a place graduates of licensed practical nursing programs may work pending the results of the first examination scheduled following their graduation; P.A. 90-13 substituted references to nursing schools “approved pursuant to section 20-90” for references to “accredited” nursing schools; P.A. 04-221 included graduates of schools for licensed practical nurses, limited practice of nursing school graduates to 90 days after graduation and required hospital verification of such graduation, and provided that no nursing practice be allowed if examination is failed; P.A. 05-66 added provision re administration of medications by dialysis patient care technicians in accordance with Sec. 19a-269a; P.A. 06-195 added provisions allowing graduate advanced practice registered nurses to practice on a limited basis for up to 120 days after graduation, provided certain conditions are met, and terminating such temporary practice upon notification that the graduate advanced practice registered nurse has failed the certification examination, effective June 7, 2006; P.A. 10-117 added provision re chapter not prohibiting unlicensed assistive personnel from administering jejunostomy and gastrojejunal tube feedings to certain persons when performed pursuant to written order of a licensed physician, advanced practice registered nurse or physician assistant; June 12 Sp. Sess. P.A. 12-1 added provision re chapter not prohibiting personal care assistant employed by registered homemaker-companion agency from administering medications to a competent adult who directs his or her own care, effective July 1, 2012; P.A. 15-242 designated existing provisions re registered nurses issued temporary permits being permitted to care for the sick as new Subdiv. (1), designated existing provisions re licensed practical nurses issued temporary permits being permitted to care for the sick as new Subdiv. (2), designated existing provisions re qualified registered nurses and qualified licensed practical nurses of another state being permitted to care for patient as new Subdiv. (3) and amended same to replace requirement that such nurses have been granted temporary permit with provision allowing them to care for patient not longer than 72 hours, added Subdiv. (4) re qualified registered nurses or qualified licensed practical nurses of another state caring for patient longer than 72 hours, designated existing provisions re registered nurses or licensed practical nurses from other states taking postgraduate courses as Subdiv. (5), designated existing provisions re nursing or care of the sick in connection with practice of religious tenets of any church as Subdiv. (6), redesignated existing Subdivs. (1) to (3) as Subparas. (A) to (C), and made technical changes.



Section 20-101a - Determination and pronouncement of death by registered nurse. Regulations.

(a) A registered nurse, licensed under this chapter, in charge in a hospice, nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, or a registered nurse, licensed under this chapter or a registered nurse employed by a home health care agency licensed by the state of Connecticut, in a home or residence may make the actual determination and pronouncement of death of a patient provided that the following conditions are satisfied: (1) The death is an anticipated death; (2) the registered nurse attests to such pronouncement on the certificate of death; and (3) the registered nurse, an advanced practice registered nurse licensed under this chapter, or a physician licensed under chapter 370 certifies the death and signs the certificate of death not later than twenty-four hours after the pronouncement.

(b) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to establish the procedures for the implementation of this section.

(P.A. 87-354, S. 1; P.A. 93-3, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 23; P.A. 13-208, S. 57; P.A. 14-231, S. 61.)

History: P.A. 93-3 deleted requirement that presence of contagious disease be listed on birth certificate, effective March 24, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 amended Subsec. (a) by allowing a registered nurse or advanced practice registered nurse to certify death and sign certificate and by making technical changes, and amended Subsec. (b) by deleting provision re department notification of persons affected by implementation of regulations; P.A. 13-208 added reference to residential care home and made technical changes, effective July 1, 2013; P.A. 14-231 amended Subsec. (a) by making a technical change.



Section 20-101b - Construction.

Nothing in this chapter shall be construed as limiting or prohibiting a registered nurse or an advanced practice registered nurse from engaging in those activities which constitute the practice of nursing.

(P.A. 89-389, S. 18, 22.)



Section 20-101c - Prescription forms used by advanced practice registered nurses and nurse-midwives.

All prescription forms used by advanced practice registered nurses and nurse-midwives shall contain the name, address and telephone number of the advanced practice registered nurse or the nurse-midwife. The form may also contain the name of the collaborating physician.

(P.A. 89-389, S. 21, 22; P.A. 99-168, S. 3.)

History: P.A. 99-168 deleted reference to prescribing under the “direction” of a physician, deleted reference to clinical practice relationship of the nurse-midwife and added provision allowing form to contain the name of the collaborating physician.



Section 20-102 - Penalty.

No person shall, for remuneration, (1) practice nursing, as defined in subsection (a) of section 20-87a, in this state unless such person has received a certificate as a registered nurse or a license as an advanced practice registered nurse; or (2) practice advanced nursing practice, as defined in subsection (b) of said section, unless such person has received a license as an advanced practice registered nurse; or (3) practice nursing, as defined in subsection (c) of said section, unless such person has been certified as a licensed practical nurse or a registered nurse or licensed as an advanced practice registered nurse. Any person who violates any provision of this chapter or who wilfully makes false representation to the Board of Examiners for Nursing shall be guilty of a class D felony. Said board shall cause to be presented to the prosecuting officer having jurisdiction evidence of any violation of any such provision. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4438; 1949, S. 2227d; 1957, P.A. 280, S. 2; P.A. 75-166, S. 4, 6; P.A. 77-614, S. 394, 610; P.A. 84-526, S. 8; P.A. 89-389, S. 5, 22; P.A. 13-258, S. 76.)

History: P.A. 75-166 replaced reference to Sec. 20-87(b) with Sec. 20-87a(a); P.A. 77-614 deleted clause allowing board to incur any necessary expenses, payable from receipts, in performing duty re evidence of violations, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 89-389 added the language on advanced practice registered nurses; P.A. 13-258 inserted Subdiv. (1), (2) and (3) designators, made “for remuneration” provision applicable to prohibited advanced nursing practice, changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-102a - Appearance before board concerning application.

Any applicant for licensure under this chapter may present himself or herself before the Board of Examiners for Nursing with respect to such pending application. Such presentation shall not constitute a hearing nor a contested case within the meaning of chapter 54.

(P.A. 76-315, S. 5, 6; P.A. 80-484, S. 148, 176.)

History: P.A. 80-484 replaced “registration” with “licensure”.






Chapter 378a - Nurse's Aides

Section 20-102aa - Nurse's aides: Definitions; registration.

As used in subsection (c) of section 19a-14 and sections 20-102aa to 20-102ff, inclusive: (1) “Commissioner” means the Commissioner of Public Health; (2) “nurse's aide” means an individual providing nursing or nursing-related services to residents in a chronic and convalescent nursing home or rest home with nursing supervision, but does not include an individual who is a health professional otherwise licensed or certified by the Department of Public Health, or who volunteers to provide such services without monetary compensation; (3) “registration” means a document issued by the Department of Public Health to a nurse's aide which certifies that such aide has satisfied the training and competency evaluation requirements prescribed by the commissioner and has been found qualified for employment in a chronic and convalescent nursing home or rest home with nursing supervision; and (4) “registered nurse's aide” means an individual who has been issued a registration as defined in this section.

(P.A. 93-121, S. 2, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-102bb - Nurse's aides: Registry.

The Department of Public Health shall establish and maintain a registry of nurse's aides. The registry shall contain names and addresses of registered nurse's aides and such other information as the commissioner may require. The registry shall also provide for the inclusion of specific documented findings rendered by the commissioner pursuant to section 20-102cc, as well as any brief statement disputing such findings by the subject thereof.

(P.A. 93-121, S. 3, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-102cc - Nurse's aides: Commissioner to enter finding of improper conduct on the registry; petition for removal of finding.

(a) The Department of Public Health shall receive, investigate and prosecute complaints against individuals who are providing or have provided services as a nurse's aide in a chronic and convalescent nursing home or rest home with nursing supervision. The grounds for complaint shall include resident abuse, resident neglect, misappropriation of resident property, and fraud or deceit in obtaining or attempting to obtain a registration as a nurse's aide. A nurse's aide shall be given written notice by certified mail by the commissioner of any complaint against him or her. A nurse's aide who wishes to appeal a complaint against him or her shall, not later than thirty days after the date of the mailing, file with the department a request in writing for a hearing to contest the complaint. The commissioner shall render a finding on such complaint, and, if a hearing is requested, it shall be conducted pursuant to chapter 54. The commissioner shall have the authority to render a finding and enter such finding on the registry against an individual who is providing or has provided services as a nurse's aide in a chronic and convalescent nursing home or rest home with nursing supervision, without regard to whether such individual is on the registry or has obtained registration as a nurse's aide from the department.

(b) In the case of a finding of resident neglect made after January 1, 1995, pursuant to subsection (a) of this section, a nurse's aide may petition the commissioner to have the finding removed from the registry upon a determination by the commissioner that: (1) The employment and personal history of the nurse's aide does not reflect a pattern of abusive behavior or neglect; and (2) the neglect involved in the original finding was a singular occurrence. In no case shall a determination on a petition submitted under this subsection be made prior to the expiration of a one-year period beginning on the date on which the finding was added to the registry pursuant to subsection (a) of this section.

(P.A. 93-121, S. 4, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; 95-271, S. 28, 40; P.A. 98-250, S. 1, 39; P.A. 03-252, S. 11.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 required notice by certified mail and allowed a request for a hearing to contest the complaint, effective July 6, 1995; P.A. 98-250 added Subsec. (b) re petition to have a finding removed from the registry, effective July 1, 1998; P.A. 03-252 amended Subsec. (a) to change deadline for appeal of a complaint from within 30 days of the date of the notice to not later than 30 days after the date of mailing and to make conforming and technical changes.

Subsec. (a):

“Resident abuse” requires that resident suffer harm or adverse impact as a result of alleged abuse, and, in making that determination, an objective, rather than subjective, standard should be applied; “resident abuse” requires an element of wilfulness and is satisfied when one voluntarily engages in the act resulting in the abuse; specific intent to harm is not required. 259 C. 288.



Section 20-102dd - Nurse's aides: Grounds for denial of registration.

The Commissioner of Public Health may deny registration as a nurse's aide to an individual who has been the subject of a finding rendered pursuant to section 20-102cc. The registry shall contain information concerning any individual who has been denied said registration, as well as any brief statement disputing such denial by the subject thereof.

(P.A. 93-121, S. 5, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-102ee - Nurse's aides: Regulations; training requirements.

(a) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, concerning the regulation of nurse's aides. Such regulations shall require a training program for nurse's aides of not less than one hundred hours. Not less than seventy-five of such hours shall include, but not be limited to, basic nursing skills, personal care skills, care of cognitively impaired residents, recognition of mental health and social service needs, basic restorative services and residents' rights. Not less than twenty-five of such hours shall include, but not be limited to, specialized training in understanding and responding to challenging behaviors related to physical, psychiatric, psychosocial and cognitive disorders.

(b) Notwithstanding any change in training requirements the commissioner may establish, a person enrolled in a program prior to October 1, 2000, may complete such program in accordance with the requirements as they existed at the time of enrollment.

(P.A. 93-121, S. 6, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 00-59.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-59 designated existing language as Subsec. (a), adding provisions therein re training requirements, and added Subsec. (b) re completion of training program in accordance with existing requirements.



Section 20-102ff - Nurse's aides: Not permitted to perform licensed activity.

Nothing in subsection (c) of section 19a-14 or sections 20-102aa to 20-102ff, inclusive, shall authorize any person to engage in any activity for which a license is required pursuant to chapter 378.

(P.A. 93-121, S. 7, 8.)

History: P.A. 93-121 effective June 14, 1993.






Chapter 379 - Dentistry

Section 20-103 - Dental commissioners.

Section 20-103 is repealed.

(1949 Rev., S. 4439; P.A. 77-169, S. 1, 3; 77-614, S. 395, 610; P.A. 78-303, S. 119, 136.)



Section 20-103a - State Dental Commission.

(a) The State Dental Commission shall consist of nine members appointed by the Governor, subject to the provisions of section 4-9a, six of whom shall be practitioners in dentistry residing in this state who are in good standing in their profession and three of whom shall be public members. No member of said commission shall be an elected or appointed officer of a professional association of members of his profession or have been such an officer for the year immediately preceding his appointment. The Commissioner of Public Health, with advice and assistance from the Dental Commission, may issue regulations to implement the provisions of this chapter, and to insure proper dental care and the protection of public health, considering the convenience and welfare of the patient, methods recommended by the canon of ethics of the Connecticut State Dental Association and the American Dental Association and accepted health standards as promulgated by local health ordinances and state statutes and regulations.

(b) The Governor shall appoint a chairperson from among such members. Said commission shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the commission after notice in accordance with the provisions of section 1-225. A majority of the members of the commission shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the commission. No member shall participate in the affairs of the commission during the pendency of any disciplinary proceedings by the commission against such member. No member shall serve for more than two full consecutive terms commencing after July 1, 1980. Said commission shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners and (3) impose sanctions where appropriate.

(P.A. 78-303, S. 87, 136; P.A. 80-484, S. 38, 174, 176; P.A. 81-471, S. 27, 71; P.A. 85-398; June Sp. Sess. P.A. 91-12, S. 21, 55; P.A. 93-381, S. 9, 39; P.A. 94-149, S. 16; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 9, 24.)

History: P.A. 80-484 made appointments subject to Sec. 4-9a, deleted requirement that dentist and dental hygienist members have practiced in state for 10 and 5 years, respectively, deleted provision requiring July meeting and allowing commission to regulate announcements, signs, directory listings, etc. and added prohibition against members holding office in professional association within 1 year of their appointment in Subsec. (a) and replaced provisions of Subsec. (b) re appointments from lists of nominees submitted by professional associations and re filling vacancies with provisions re meetings, expense reimbursement, members' attendance and duties; P.A. 81-471 changed “elected official” in Subsec. (a) to “elected or appointed officer” as of July 1, 1981; P.A. 85-398 amended Subsec. (a) to increase the number of dental hygienists on the dental commission from one to two and public members from three to four; June Sp. Sess. P.A. 91-12 in Subsec. (b) eliminated expense reimbursement for board members; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-149 amended Subsec. (a) to reduce number of commission members from eleven to nine, to increase the number of dentists from five to six and to decrease the number of public members from four to three; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998.

See Sec. 1-24 re persons empowered to administer oaths.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-10 re appointment of boards and commission members from lists provided to Governor.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-104 and 20-105 - Qualifications and duties; regulations. Compensation; counsel.

Sections 20-104 and 20-105 are repealed.

(1949 Rev., S. 4440, 4441; 1953, S. 2229d; 1957, P.A. 253, S. 1; September, 1957, P.A. 11, S. 13; 1959, P.A. 91; 616, S. 30, 31, 78; February, 1965, P.A. 160; 1967, P.A. 766; P.A. 77-169, S. 2, 3; 77-614, S. 396, 610; P.A. 78-303, S. 119, 136.)



Section 20-106 - License.

No person shall engage in the practice of dentistry or dental medicine unless such person has first obtained a license from the Department of Public Health.

(1949 Rev., S. 4446; 1959, P.A. 616, S. 32; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 149, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act required registration with state department of health; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 required that license be obtained from department rather than commissioners and deleted reference to registration with department; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Prohibition against practicing without license penal in its nature; “practicing” construed. 83 C. 300; 109 C. 74. Hospital which employed unlicensed dental assistant in violation of statute found guilty of corporate negligence; principles governing malpractice are determinative. 133 C. 64. Cited. 141 C. 288; 149 C. 262.



Section 20-106a - Designation of limited practice.

No licensed and registered dentist shall designate in any manner that he has limited his practice to one of the specialty areas of dentistry expressly approved by the American Dental Association unless such dentist has completed two years of advanced or postgraduate education in the area of such specialty and has notified the Dental Commission of such limitation of practice. Nothing contained herein shall prohibit any licensed and registered dentist who has limited his practice prior to May 8, 1975, from continuing to designate such limitation.

(P.A. 75-75, S. 1, 3.)



Section 20-107 - Application for license. Graduates of foreign dental schools.

(a) Each application for a license to practice dentistry shall be in writing and signed by the applicant and no license shall be issued to any person unless he or she presents a diploma or other certificate of graduation from some reputable dental college or from a department of dentistry of a medical college conferring a dental degree, or unless he or she is practicing as a legally qualified dentist in another state having requirements for admission determined by the department to be similar to or higher than the requirements of this state.

(b) The Dental Commission may, with the consent of the Commissioner of Public Health, determine the colleges which shall be considered reputable dental or medical colleges for the purposes of this chapter. The commission shall consult when possible with nationally recognized accrediting agencies when making such determinations.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, the department may issue a license to practice dentistry to any applicant holding a diploma from a foreign dental school, provided the applicant (1) is a graduate of a dental school located outside the United States and has received the degree of doctor of dental medicine or surgery, or its equivalent; (2) has passed the written and practical examinations required in section 20-108; (3) has successfully completed not less than two years of graduate dental training as a resident dentist in a program accredited by the Commission on Dental Accreditation; and (4) has successfully completed, at a level greater than the second postgraduate year, not less than three years of a residency or fellowship training program accredited by the Commission on Dental Accreditation in a school of dentistry in this state, or has served as a full-time faculty member of a school of dentistry in this state pursuant to the provisions of section 20-120 for not less than three years.

(1949 Rev., S. 4447; 1963, P.A. 642, S. 22; P.A. 79-70, S. 1; P.A. 80-484, S. 39, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-213, S. 5; P.A. 11-242, S. 75.)

History: 1963 act deleted provision for application by a registered unlicensed assistant dentist; P.A. 79-70 required three years' practice in another state rather than five years' practice; P.A. 80-484 replaced three years' practice requirement with requirement that applicant be currently practicing, established health services department rather than dental commission as authority for weighing equivalency of other states' requirements, required consent of health services commissioner for approval of colleges and required that commission consult with recognized accrediting agencies in determining acceptable colleges; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-213 designated existing language re application for license to practice dentistry as Subsec. (a), amended Subsec. (a) by making technical changes, designated existing language re Dental Commission's authority to designate reputable dental or medical colleges as Subsec. (b), amended Subsec. (b) by deleting language re presentation of certificate from State Board of Education and making technical changes, and added Subsec. (c) allowing foreign-trained applicants who hold a doctor of dental medicine or dental surgery degree or its equivalent to obtain a dentist license under certain circumstances; P.A. 11-242 amended Subsec. (c)(4) by requiring graduates of foreign dental schools to have successfully completed not less than 3 years, rather than 2 years, of an accredited residency or fellowship training program in a school of dentistry in this state as a condition for licensure and by deleting provision re training in a community or school-based health center, effective July 1, 2011.



Section 20-108 - Examination of applicants. Alternative to practical examination.

(a) Except as provided in section 20-110 and subsection (b) of this section, each applicant for a license to practice dental medicine or dental surgery shall be examined by the Department of Public Health, under the supervision of the Dental Commission as to his or her professional knowledge and skill before such license is granted. Such examination shall be conducted in the English language. The Dental Commission may, with the consent of the Commissioner of Public Health, accept and approve, in lieu of the written examination required by this section, the results of an examination given by the Joint Commission on National Dental Examinations, subject to such conditions as the commission may prescribe, and the Dental Commission with the consent of the Commissioner of Public Health, may accept and approve, in lieu of the written and practical examination required by this section, the results of regional testing agencies as to written and practical examinations, subject to such conditions as the commission, with the consent of the Commissioner of Public Health, may prescribe. Passing scores shall be established by the department with the consent of the commission.

(b) In lieu of the practical examination required by subsection (a) of this section, an applicant for licensure may submit evidence of having successfully completed not less than one year of graduate dental training as a resident dentist in a program accredited by the Commission on Dental Accreditation, provided the director of the dental residency program at the facility in which the applicant completed the residency training provides documentation satisfactory to the Department of Public Health attesting to the resident dentist's competency in all areas tested on the practical examination required by subsection (a) of this section. Not later than December 1, 2005, the Dental Commission, in consultation with the Department of Public Health, shall develop a form upon which such documentation shall be provided.

(1949 Rev., S. 4448; 1957, P.A. 185; 1969, P.A. 101; P.A. 77-614, S. 397, 610; P.A. 80-484, S. 40, 176; P.A. 87-114, S. 1; P.A. 93-381, S. 9, 39; 93-435, S. 6, 95; P.A. 95-257, S. 12, 21, 58; P.A. 05-213, S. 2; P.A. 07-252, S. 45.)

History: 1969 act added provision allowing acceptance of regional test results in lieu of written and practical examinations; P.A. 77-614 required consent of health services commissioner for waiver of written and practical examinations and transferred examinations to jurisdiction of health services department, retaining commission in supervisory capacity, effective January 1, 1979; P.A. 80-484 added provision re establishment of passing scores; P.A. 87-114 added provision re exception to obtaining a license by examination; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-435 substituted Joint Commission on National Dental Examinations for National Board of Dental Examiners, effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-213 designated existing language as Subsec. (a), amended Subsec. (a) by making technical changes and exempting Subsec. (b) from provisions and added Subsec. (b) authorizing graduate dental training as resident dentist in lieu of practical examination required by Subsec. (a); P.A. 07-252 amended Subsec. (b) by requiring director of dental residency program, instead of supervising dentist, to provide documentation of applicant's successful completion of graduate dental training as a resident dentist and deleting provision re documentation to be provided at the end of year of graduate dental training, effective July 12, 2007.



Section 20-109 - Fee for examination.

Upon the payment of a fee of five hundred sixty-five dollars by an applicant, the Department of Public Health, under the supervision of the dental commissioners shall examine applicants. All examinations shall be given at least once per year and at other times prescribed by the department. The department shall grant licenses to such applicants as are qualified.

(1949 Rev., S. 4454; 1957, P.A. 181; 1959, P.A. 616, S. 33; 1963, P.A. 257; June, 1971, P.A. 8, S. 53; P.A. 77-614, S. 398, 610; P.A. 80-484, S. 150, 176; P.A. 81-471, S. 28, 71; P.A. 89-251, S. 87, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 200.)

History: 1959 act increased fee from $35 to $50, deleted provisions for reexamination, updated statute, eliminating provisions for duties of recorder re fees and required payments of moneys collected by dental commissioners to general fund; 1963 act added requirement for $100 fee for nonresidents and provided that meetings be held in June and November; 1971 act removed fee differential for residents and nonresidents, raising fee for all applicants to $150; P.A. 77-614 made department of health services, rather than dental commissioners, responsible for examinations, retaining commissioners in supervisory role and retaining their power to grant licenses, effective January 1, 1979; P.A. 80-484 transferred licensing power to health services department and deleted provision re payment of moneys collected to general fund; P.A. 81-471 deleted requirement that examinations be held in June and November and substituted requirement that exams be held at least once per year and at other times prescribed by the department; P.A. 89-251 increased fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.

See Sec. 4-32 re state revenue accounting system.



Section 20-110 - Licenses to out-of-state applicants.

The Department of Public Health may without examination, issue a license to any dentist who is licensed in some other state or territory, if such other state or territory has requirements for admission determined by the department to be similar to or higher than the requirements of this state, upon certification from the board of examiners or like board of the state or territory in which such dentist was a practitioner certifying to his competency and upon payment of a fee of five hundred sixty-five dollars to said department. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the Dental Commission annually of the number of applications it receives for licensure under this section.

(1949 Rev., S. 4449; 1951, S. 2231d; 1957, P.A. 227; 1959, P.A. 616, S. 34; June, 1971, P.A. 8, S. 54; P.A. 79-70, S. 2; P.A. 80-484, S. 41, 176; P.A. 87-114, S. 2; P.A. 89-251, S. 88, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 201.)

History: 1959 act raised fee from $75 to $100; 1971 act raised fee to $150; P.A. 79-70 required applicant to have practiced for three, rather than five, years in another state; P.A. 80-484 transferred licensing power from dental commission to department of health services, revised qualifications to replace three-year practice requirement with requirement that applicant be currently practicing, to delete requirements that applicant be “of good moral character” and that he pass a practical examination, and to add provisions prohibiting issuance of license to applicant involved in disciplinary action or unresolved complaint and requiring annual notification of commission of number of applicants; P.A. 87-114 substituted “licensed” for “in lawful practice”, deleted the condition requiring a dentist to remove to this state, and deleted the provision requiring the state or territory issuing the certificate to offer reciprocity to dentists registered and licensed in this state and removing to such other state; P.A. 89-251 increased the fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.



Section 20-111 to 20-111c and 20-112 - Dental hygienists; definitions; scope of practice; continuing education. Application for license; requirements; fee. Examination of applicants. Licensure without examination; fee. Unlicensed registered assistants.

Sections 20-111 to 20-111c, inclusive, and 20-112 are repealed.

(1949 Rev., S. 4455, 4456; 1957, P.A. 236; 1959, P.A. 616, S. 35, 36; 1963, P.A. 220; 642, S. 23; 1967, P.A. 240; 1969, P.A. 248; 1971, P.A. 15; June, 1971, P.A. 8, S. 55; 1972, P.A. 223, S. 5; June, 1972, P.A. 1, S. 10; P.A. 73-399, S. 2; P.A. 77-614, S. 323, 399, 610; P.A. 79-86; P.A. 80-484, S. 151, 174, 176; P.A. 85-178; P.A. 86-148; P.A. 87-139, S. 1; P.A. 89-251, S. 89, 203; P.A. 92-35, S. 1–4; P.A. 93-381, S. 9, 39; 93-435, S. 7, 8, 95; P.A. 94-149, S. 25.)



Section 20-112a - Dental assistants and expanded function dental assistants.

(a) As used in this section:

(1) “Direct supervision” means a licensed dentist has authorized certain procedures to be performed on a patient by a dental assistant or an expanded function dental assistant with such dentist remaining on-site in the dental office or treatment facility while such procedures are being performed by the dental assistant or expanded function dental assistant and that, prior to the patient's departure from the dental office, such dentist reviews and approves the treatment performed by the dental assistant or expanded function dental assistant;

(2) “Indirect supervision” means a licensed dentist is in the dental office or treatment facility, has personally diagnosed the condition, planned the treatment, authorized the procedures to be performed and remains in the dental office or treatment facility while the procedures are being performed by the dental assistant or expanded function dental assistant and evaluates the performance of the dental assistant or expanded function dental assistant;

(3) “Dental assistant” means a person who: (A) Has (i) completed on-the-job training in dental assisting under direct supervision, (ii) successfully completed a dental assistant education program accredited by the American Dental Association's Commission on Dental Accreditation, or (iii) successfully completed a dental assistant education program that is accredited or recognized by the New England Association of Schools and Colleges; and (B) meets any requirements established by the Commissioner of Public Health in regulations adopted pursuant to subsection (f) of this section; and

(4) “Expanded function dental assistant” means a dental assistant who has passed the Dental Assisting National Board's certified dental assistant or certified orthodontic assistant examination and then successfully completed: (A) An expanded function dental assistant program at an institution of higher education that is accredited by the Commission on Dental Accreditation of the American Dental Association that includes (i) educational courses relating to didactic and laboratory preclinical objectives for skills used by an expanded function dental assistant and that requires demonstration of such skills prior to advancing to clinical practice, (ii) not less than four hours of education in the area of ethics and professional standards for dental professionals, and (iii) a comprehensive clinical examination administered by the institution of higher education at the conclusion of such program; and (B) a comprehensive written examination concerning certified preventive functions and certified restorative functions administered by the Dental Assisting National Board.

(b) Each expanded function dental assistant shall: (1) Maintain dental assistant or orthodontic assistant certification from the Dental Assisting National Board; (2) conspicuously display his or her dental assistant or orthodontic assistant certificate at his or her place of employment or place where he or she provides expanded function dental assistant services; (3) maintain professional liability insurance or other indemnity against liability for professional malpractice in an amount not less than five hundred thousand dollars for one person, per occurrence, with an aggregate liability of not less than one million five hundred thousand dollars while employed as an expanded function dental assistant; (4) provide expanded function dental assistant services only under direct or indirect supervision; and (5) meet any requirements established by the Commissioner of Public Health in regulations adopted pursuant to subsection (f) of this section.

(c) (1) A licensed dentist may delegate to dental assistants such dental procedures as the dentist may deem advisable, including: (A) The taking of dental x-rays if the dental assistant can demonstrate successful completion of the dental radiation health and safety examination administered by the Dental Assisting National Board; and (B) the taking of impressions of teeth for study models. Such procedures shall be performed under direct supervision and the dentist providing direct supervision shall assume responsibility for such procedures.

(2) A licensed dentist may delegate to an expanded function dental assistant such dental procedures as the dentist may deem advisable, including: (A) The placing, finishing and adjustment of temporary restorations and long-term individual fillings, capping materials and cement bases; (B) oral health education for patients; (C) dental sealants; and (D) coronal polishing, provided the procedure is not represented or billed as prophylaxis. Such procedures shall be performed under the direct or indirect supervision and the dentist providing such supervision shall assume responsibility for such procedures.

(3) On or after January 1, 2018, (A) no licensed dentist may delegate dental procedures to a dental assistant or expanded function dental assistant unless the dental assistant or expanded function dental assistant provides records demonstrating successful completion of the Dental Assisting National Board's infection control examination, except as provided in subdivision (2) of this subsection, (B) a dental assistant may receive not more than nine months of on-the-job training by a licensed dentist for purposes of preparing the dental assistant for the Dental Assisting National Board's infection control examination, and (C) any licensed dentist who delegates dental procedures to a dental assistant shall retain and make such records available for inspection upon request of the Department of Public Health.

(4) On and after January 1, 2018, upon successful completion of the Dental Assisting National Board's infection control examination, each dental assistant or expanded function dental assistant shall complete not less than one hour of training or education in infection control in a dental setting every two years, including, but not limited to, courses, including online courses, offered or approved by a dental school or another institution of higher education that is accredited or recognized by the Commission on Dental Accreditation, a regional accrediting organization, the American Dental Association or a state, district or local dental association or society affiliated with the American Dental Association or the American Dental Assistants Association.

(d) Under no circumstances may a dental assistant or expanded function dental assistant engage in: (1) Diagnosis for dental procedures or dental treatment; (2) the cutting or removal of any hard or soft tissue or suturing; (3) the prescribing of drugs or medications that require the written or oral order of a licensed dentist or physician; (4) the administration of local, parenteral, inhalation or general anesthetic agents in connection with any dental operative procedure; (5) the taking of any final impression of the teeth or jaws or the relationship of the teeth or jaws for the purpose of fabricating any appliance or prosthesis; or (6) the practice of dental hygiene as defined in section 20-126l.

(e) Each licensed dentist employing or otherwise engaging the services of an expanded function dental assistant shall: (1) Prior to hiring or otherwise engaging the services of the expanded function dental assistant, verify that the expanded function dental assistant meets the requirements described in subdivision (4) of subsection (a) and subdivisions (1) and (3) of subsection (b) of this section; (2) maintain documentation verifying that the expanded function dental assistant meets such requirements on the premises where the expanded function dental assistant provides services; (3) make such documentation available to the Department of Public Health upon request; and (4) provide direct or indirect supervision to not more than two expanded function dental assistants who are providing services at one time or, if the dentist's practice is limited to orthodontics, provide direct or indirect supervision to not more than four expanded function dental assistants who are providing services at one time.

(f) The Commissioner of Public Health, in consultation with the State Dental Commission, established pursuant to section 20-103a, may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations, if adopted, shall include, but need not be limited to, identification of the: (1) Specific types of procedures that may be performed by a dental assistant and an expanded function dental assistant, consistent with the provisions of this section; (2) appropriate number of didactic, preclinical and clinical hours or number of procedures to be evaluated for clinical competency for each skill employed by an expanded function dental assistant; and (3) the level of supervision, that may include direct or indirect supervision, that is required for each procedure to be performed by an expanded function dental assistant.

(P.A. 73-399, S. 1; P.A. 92-35, S. 5; June Sp. Sess. P.A. 98-1, S. 19, 121; P.A. 05-213, S. 6; P.A. 16-66, S. 38.)

History: P.A. 92-35 substituted “dental” for “trained” assistants, amended Subdiv. (1) to remove reference to treatment planning or any procedures requiring professional's judgment and skill and to include dental procedures or dental treatment, amended Subdiv. (4) to remove reference to injected local anesthetic of any nature and replace it with local, parenteral, inhalation or general anesthetic agents in connection with any dental operative procedure and amended Subdiv. (7) by replacing removal of calcareous deposits, accretions and stains from the surfaces of teeth or the polishing of teeth with the practice of dental hygiene as defined in Sec. 20-111; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 05-213 authorized dental assistants who pass dental radiography portion of exam prescribed by Dental Assisting National Board to take dental x-rays under supervision and control of dentist and made technical changes; P.A. 16-66 added Subsec. (a) defining “direct supervision”, “indirect supervision”, “dental assistant” and “expanded function dental assistant”, added Subsec. (b) re requirements for expanded function dental assistants, designated existing provisions re delegation to dental assistants as Subsec. (c)(1) and amended same to make technical changes, add provisions re taking impressions of teeth for study models as Subpara. (B) and add provisions re procedures to be performed under dentist's direct supervision, added Subsec. (c)(2) re delegation to expanded function dental assistant, (3) re prohibitions on delegation to dental assistant or expanded function dental assistant and (4) re training or education in infection control, designated existing provisions re prohibited practices as Subsec. (d) and amended same to add reference to expanded function dental assistants, replace “impression” with “final impression” in Subdiv. (5), delete former Subdiv. (6) re restorations, capping materials and cement bases and redesignate existing Subdiv. (7) re practice of dental hygiene as Subdiv. (6), added Subsec. (e) re dentist employing or engaging services of expanded function dental assistant and added Subsec. (f) re adoption of regulations.



Section 20-113 - Display of license.

The license for the current year shall be displayed conspicuously in the office, place of business or place of employment of each licensee. Each licensed dentist shall forthwith notify the department of any change of address or employment subsequent to his licensure. Any association of dentists which has registered with the Secretary of the State as required under section 34-82 shall also register annually as an association with the secretary of the Dental Commission.

(1949 Rev., S. 4442; 1955, S. 2230d; 1959, P.A. 94; 616, S. 37; 1963, P.A. 642, S. 24; 1969, P.A. 111; June, 1971, P.A. 8, S. 56; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 152, 176; P.A. 81-471, S. 29, 71; P.A. 94-149, S. 17.)

History: 1959 acts deleted obsolete provisions re recorder, added requirement for registering according to Sec. 19-45, provided that payment for restoring license be made to the commission rather than the commissioners, deleted provisions re nonresident Connecticut licensed dentists, unlicensed assistant dentists and licensed dental hygienists who fail to register, allowed commission to require that licensed dentist pass practical examination if he fails to register for two successive years and required that commission secretary be notified when dentist or hygienist changes address or employment; 1963 act deleted obsolete provisions re registration of unlicensed assistant dentists; 1969 act required that association of dentists register with secretary of dental commission as well as with secretary of state; 1971 act raised fee for restoration of license from $25 to $50; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 replaced certificates of registration with licenses, deleted provisions re failure of dentist or hygienist to register, suspension and restoration of licenses for failure to register, etc. and required notification of department rather than of secretary of dental commission when address or employment changed; P.A. 81-471 changed “registration” to “licensure”; P.A. 94-149 deleted reference to dental hygienist.



Section 20-113a - Renewal of licenses.

Licenses issued under this chapter shall be renewed annually in accordance with the provisions of section 19a-88.

(P.A. 80-484, S. 42, 176; P.A. 81-471, S. 30, 71.)

History: P.A. 81-471 deleted reference to certificates.



Section 20-113b - Renewal of license by person who practices dentistry for no fee.

Any person who practices dentistry for no fee, for at least one hundred hours per year at a public health facility, as defined in section 20-126l, and does not otherwise engage in the practice of dentistry, shall be eligible to renew a license, as provided in subsection (a) of section 19a-88, without payment of the professional services fee specified in said subsection (a).

(P.A. 03-124, S. 1; P.A. 05-213, S. 8.)

History: P.A. 05-213 eliminated $100-dollar license renewal fee and provided exemption re professional services fee specified in Sec. 19a-88(a) for dentist who provides at least 100 hours per year of free care at public health facility.



Section 20-114 - Disciplinary action by Dental Commission concerning dentists and dental hygienists.

(a) The Dental Commission may take any of the actions set forth in section 19a-17 for any of the following causes: (1) The presentation to the department of any diploma, license or certificate illegally or fraudulently obtained, or obtained from an institution that is not reputable or from an unrecognized or irregular institution or state board, or obtained by the practice of any fraud or deception; (2) proof that a practitioner has become unfit or incompetent or has been guilty of cruelty, incompetence, negligence or indecent conduct toward patients; (3) conviction of the violation of any of the provisions of this chapter by any court of criminal jurisdiction, provided no action shall be taken under section 19a-17 because of such conviction if any appeal to a higher court has been filed until the appeal has been determined by the higher court and the conviction sustained; (4) the employment of any unlicensed person for other than mechanical purposes in the practice of dental medicine or dental surgery subject to the provisions of section 20-122a; (5) the violation of any of the provisions of this chapter or of the regulations adopted hereunder or the refusal to comply with any of said provisions or regulations; (6) the aiding or abetting in the practice of dentistry, dental medicine or dental hygiene of a person not licensed to practice dentistry, dental medicine or dental hygiene in this state; (7) designating a limited practice, except as provided in section 20-106a; (8) engaging in fraud or material deception in the course of professional activities; (9) the effects of physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, upon the license holder; (10) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (11) failure to comply with the continuing education requirements set forth in section 20-126c; (12) failure of a holder of a permit authorizing the use of moderate sedation, deep sedation or general anesthesia to successfully complete an on-site evaluation conducted pursuant to subsection (c) of section 20-123b; (13) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j; or (14) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in section 20-126d. A violation of any of the provisions of this chapter by any unlicensed employee in the practice of dentistry or dental hygiene, with the knowledge of the employer, shall be deemed a violation by the employer. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his or her physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(b) For purposes of subdivision (8) of subsection (a) of this section, fraud or material deception shall include, but not be limited to, the following practices: (1) Submission of a claim form to a third party intentionally reporting incorrect treatment dates for the purpose of assisting a patient in obtaining benefits under a dental plan, which benefits would otherwise be disallowed; (2) increasing a fee to a patient for a dental procedure or dental hygiene service in excess of the fee generally charged by the dentist for such procedure or service solely because the patient has dental insurance; (3) intentionally describing a dental procedure incorrectly on a third-party claim form in order to receive a greater payment or reimbursement or intentionally misrepresenting a dental procedure not otherwise eligible for payment or reimbursement on such claim form for the purpose of receiving payment or reimbursement; and (4) intentionally accepting payment from a third party as payment in full for patient services rendered when (A) the patient has been excused from payment of any applicable deductible by the license holder, and (B) such license holder fails to notify the third party of such action.

(1949 Rev., S. 4450; 1951, 1953, S. 2232d; 1957, P.A. 544; 1959, P.A. 616, S. 38; 1963, P.A. 642, S. 25; 1967, P.A. 219; 289; P.A. 75-75, S. 2, 3; P.A. 77-614, S. 323, 400, 610; P.A. 80-484, S. 43, 176; P.A. 81-471, S. 31, 71; P.A. 83-205; P.A. 84-68; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-23, S. 2; 92-35, S. 6; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 05-213, S. 9; 05-288, S. 82; P.A. 08-109, S. 7; P.A. 10-117, S. 11; P.A. 15-163, S. 3.)

History: 1959 act updated statute to specify that department of health may be requested to cancel certificate of registration; 1963 act deleted obsolete references to unlicensed assistant dentists and Sec. 20-112; 1967 acts added provision re violation of regulations of the dental commission to Subdiv. (6) and deleted “for patronage” from description of advertising in Subdiv. (12); P.A. 75-75 added Subdiv. (16) allowing suspension or revocation of license, etc. on ground of designating a limited practice; P.A. 77-614 replaced department of health with department of health services and referred in Subdiv. (6) to regulations adopted under chapter rather than to regulations “of the dental commission”, effective January 1, 1979; P.A. 80-484 extended applicability to disciplinary actions under Sec. 19-4s, substituted “department” for “commission” in Subdiv. (1), substituted “incompetence” for “unskillfulness” and deleted “gross” referring to negligence in Subdiv. (2), deleted grounds re conviction of crime involving moral turpitude, re misleading advertising, fee advertising, etc., and re unprofessional conduct, added grounds re fraud or material deception, re physical or mental illness, emotional disorder, etc. and re drug abuse, and added provisions requiring submission to physical or mental examination and allowing petitions to court for enforcement of orders or actions; P.A. 81-471 replaced reference to Sec. 20-111 in Subdiv. (4) with reference to Sec. 20-122a; P.A. 83-205 added Subsec. (b) to include fraudulent billing practices in the definition of fraud or material deception; P.A. 84-68 added Subsec. (b)(4) re fraudulent receipt of partial payment as payment in full by a licensed dentist; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-23 added Subsec. (a)(11) re failure to complete on-site evaluation re anesthesia and sedation; P.A. 92-35 amended Subsecs. (a) and (b) to include dental hygienists in the provisions of the section; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-213 added Subsec. (a)(11) making failure to comply with continuing education requirements grounds for disciplining dentists, redesignating existing Subdiv. (11) as Subdiv. (12) and making technical changes; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action in Subsec. (a), effective January 1, 2010; P.A. 10-117 amended Subsec. (a) to add Subdiv. (14) re failure to maintain professional liability insurance or other indemnity against liability for professional malpractice; P.A. 15-163 amended Subsec. (a)(12) by replacing “dental anesthesia or conscious sedation permit” with “permit authorizing the use of moderate sedation, deep sedation or general anesthesia”.



Section 20-115 to 20-117 - Complaints against dentists or dental hygienists. Grievance committee. Restoration of licenses.

Sections 20-115 to 20-117, inclusive, are repealed.

(1949 Rev., S. 4451, 4452; 1953, S. 2234d; 1957, P.A. 182, S. 1; 192, S. 1; 1959, P.A. 616, S. 39, 40; 1963, P.A. 642, S. 26; 1967, P.A. 239; P.A. 77-614, S. 401, 402, 610; P.A. 80-484, S. 175, 176.)



Section 20-118 - Dentist removing from state.

Any licensed dentist changing his residence or place of business to another state shall, upon application to the dental commissioners, receive a certificate which shall state that he is a licensed dentist in this state; and such certificate shall be given without payment of any fee.

(1949 Rev., S. 4457; P.A. 94-149, S. 18.)

History: P.A. 94-149 deleted references to dental hygienists.



Section 20-119 - Employer to file list of dentists and hygienists with commission.

Section 20-119 is repealed.

(1949 Rev., S. 4443; 1959, P.A. 616, S. 41; 1963, P.A. 642, S. 27; P.A. 92-35, S. 10.)



Section 20-120 - Practice of dentistry in clinics, schools of dentistry and state institutions.

(a) Any graduate of a recognized dental college may practice dentistry in a clinic for a period not exceeding six months, provided he shall obtain the written consent and approval of the Dental Commission.

(b) A full-time faculty member of a school of dentistry in this state who is licensed in another state or who has exceptional qualifications as approved by the Dental Commission may be granted a provisional license upon consent and approval of the Dental Commission which provisional license shall be in effect during such time as the licensee is in the full-time employment of a school of dentistry within the state. Such provisional license shall limit the licensee to the practice of dentistry in the school of dentistry of which he is a member of the faculty or in any hospital affiliated with such school.

(c) Any graduate of a foreign dental school, who has exceptional qualifications, as approved by the Dental Commission, may practice dentistry in any state institution.

(1949 Rev., S. 4461; 1969, P.A. 316, S. 1; P.A. 73-105.)

History: 1969 act added provisions re provisional licenses; P.A. 73-105 divided section into Subsecs., allowed granting provisional license to faculty member “who has exceptional qualifications as approved by the dental commission” and added Subsec. (c) allowing graduates of foreign dental schools to practice in state institutions.

Cited. 133 C. 63.



Section 20-121 - Operation of dental offices.

Section 20-121 is repealed.

(1949 Rev., S. 4459; 1959, P.A. 616, S. 42; 1963, P.A. 642, S. 28; P.A. 74-92; P.A. 80-484, S. 175, 176.)



Section 20-122 - Ownership and operation of offices by unlicensed persons or by corporations. Penalty. Exception.

(a) No person, except a licensed and registered dentist, and no corporation, except a professional service corporation organized and existing under chapter 594a for the purpose of rendering professional dental services, and no institution shall own or operate a dental office, or an office, laboratory or operation or consultation room in which dental medicine, dental surgery or dental hygiene is carried on as a portion of its regular business; but the provisions of this section do not apply to hospitals, community health centers, public or parochial schools, or convalescent homes, or institutions under control of an agency of the state of Connecticut, or the state or municipal board of health, or a municipal board of education; or those educational institutions treating their students, or to industrial institutions or corporations rendering treatment to their employees on a nonprofit basis, provided permission for such treatment has been granted by the State Dental Commission. Such permission may be revoked for cause after hearing by said commission.

(b) Any licensed practitioner who provides dental services in a dental office or other location in violation of subsection (a) of this section shall be subject to disciplinary action under sections 19a-17 and 20-114.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section or chapter 594a, a professional service corporation whose capital stock is held by or under the control of a personal representative or the estate of a deceased or incompetent dentist may operate a dental office or other location for the purpose of rendering professional dental services for a reasonable period of time, not to exceed eighteen months from the date of the dentist's death or the date the dentist is lawfully determined to be incompetent, whichever is applicable.

(1949 Rev., S. 4444, 4445; P.A. 73-206, S. 1; P.A. 87-139, S. 2; P.A. 92-35, S. 7; P.A. 05-272, S. 20.)

History: P.A. 73-206 added exception re professional service corporations in prohibition concerning ownership of dentistry concern, deleted exception for Hartford dispensary and exempted convalescent homes where dentist provided care directly for patient rather than for home; P.A. 87-139 deleted requirement that dentist provide care directly for patient rather than home for exemption of convalescent home from the requirements of this section; P.A. 92-35 added community health centers to list of exclusions from the section; P.A. 05-272 designated existing language as Subsec. (a), made technical changes in Subsec. (a), added Subsec. (b) to subject practitioners who violate provisions of Subsec. (a) to disciplinary action and added Subsec. (c) to allow certain professional service corporations whose capital stock is held by or under the control of a personal representative or the estate of a deceased or incompetent dentist to operate a dental office or other location for the purpose or rendering professional dental services for a reasonable and limited period of time, effective July 13, 2005.

Where plaintiff is charged with violating section by practicing dentistry in office operating under trade name, court could not read into section anything from which violation under charge preferred could be found. 149 C. 265. Cited. 150 C. 300.

Based on the plain language of statute, language of Sec. 33-182g and the statutory scheme governing Probate Court, section cannot be interpreted to impose a reasonable time limit within which administrator of an estate must cease owning and operating a dental practice. 84 CA 639.

Cited. 21 CS 332.



Section 20-122a - Work authorization for unlicensed person.

No dentist shall use the services of any person not licensed to practice dentistry in this state, or the services of any partnership, corporation or association, to construct, alter, repair or duplicate any denture, plate, bridge, splint or orthodontic or prosthetic appliance, without first furnishing such unlicensed person, partnership, corporation or association with a written work authorization on forms prescribed by the Dental Commission, and no unlicensed person, partnership, association or corporation shall perform any of such services for a dentist without first obtaining such written work authorization. Such authorization, which shall be retained by the unlicensed person, partnership, corporation or association to whom it is issued, and a copy thereof, which shall be retained by the issuing dentist, shall be subject to inspection by the Department of Public Health or its authorized agents for a period of one year from its issuance.

(1963, P.A. 450, S. 2; P.A. 77-614, S. 403, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred inspection power from dental commission to department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-122b - Subwork authorization. Failure of dentist to provide written authorization.

(a) If upon receiving such written authorization an unlicensed person, partnership, corporation or association, hereinafter referred to as “contractor”, engages another person, partnership, corporation or association, hereinafter referred to as “subcontractor”, to perform some of the services relative to such work authorization, such contractor shall furnish to such subcontractor a written subwork authorization with respect thereto on forms prescribed by the Dental Commission. Such subwork authorization, which shall be retained by the subcontractor, and a duplicate thereof, which shall be attached to the work authorization and retained by the contractor, shall be subject to inspection by the Department of Public Health or its authorized agents for a period of one year from its issuance.

(b) When any unlicensed person, partnership, association or corporation performs for a dentist any service listed in section 20-122a and demands that such dentist furnish him with a written work authorization which such dentist fails or refuses to furnish, such unlicensed person, partnership, association or corporation shall be deemed to have complied with the provisions of this section and said section 20-122a.

(1963, P.A. 450, S. 3, 4; P.A. 77-614, S. 404, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred dental commission's inspection power to department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-122c - Inspection of authorization files by Department of Public Health.

The Department of Public Health or its authorized agent may inspect the written authorization files of any licensed dentist or unlicensed person, partnership, organization or association to determine its compliance with section 20-122a. Any licensed dentist or unlicensed person, partnership, organization or association which violates any provision of said section 20-122a, or refuses to allow the Department of Public Health or its authorized agents to inspect the work authorization or prosthetic dentures, bridges, orthodontic or other appliances or structures to be used as substitutes for or as a part of natural teeth or jaws or associated structures for the correction of malocclusions or deformities in its possession shall be subject to such penalties as are provided in section 20-126.

(February, 1965, P.A. 115; P.A. 77-614, S. 405, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred dental commission's inspection power to department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-123 - Scope of practice of dentistry. Activities restricted to licensed dentists. Extended scope of practice for graduates of post-doctoral dental training programs. Penalties. Exceptions.

(a) No person shall engage in the practice of dentistry unless he or she is licensed pursuant to the provisions of this chapter. The practice of dentistry or dental medicine is defined as the diagnosis, evaluation, prevention or treatment by surgical or other means, of an injury, deformity, disease or condition of the oral cavity or its contents, or the jaws or the associated structures of the jaws. The practice of dentistry does not include: (1) The treatment of dermatologic diseases or disorders of the skin or face; (2) the performance of microvascular free tissue transfer; (3) the treatment of diseases or disorders of the eye; (4) ocular procedures; (5) the performance of cosmetic surgery or other cosmetic procedures other than those related to the oral cavity, its contents, or the jaws; or (6) nasal or sinus surgery, other than that related to the oral cavity, its contents or the jaws.

(b) No person other than a person licensed to practice dentistry under this chapter shall:

(1) Describe himself or herself by the word “Dentist” or letters “D.D.S.” or “D.M.D.”, or in other words, letters or title in connection with his or her name which in any way represents such person as engaged in the practice of dentistry;

(2) Own or carry on a dental practice or business;

(3) Replace lost teeth by artificial ones, or attempt to diagnose or correct malpositioned teeth;

(4) Directly or indirectly, by any means or method, furnish, supply, construct, reproduce or repair any prosthetic denture, bridge, appliance or any other structure to be worn in a person's mouth, except upon the written direction of a licensed dentist, or place such appliance or structure in a person's mouth or attempt to adjust such appliance or structure in a person's mouth, or deliver such appliance or structure to any person other than the dentist upon whose direction the work was performed;

(5) Sell or distribute materials, except to a licensed dentist, dental laboratory or dental supply house, with instructions for an individual to construct, repair, reproduce or duplicate any prosthetic denture, bridge, appliance or any other structure to be worn in a person's mouth;

(6) Advertise to the public, by any method, to furnish, supply, construct, reproduce or repair any prosthetic denture, bridge, appliance or other structure to be worn in a person's mouth;

(7) Give estimates of the cost of dental treatment; or

(8) Advertise or permit it to be advertised by sign, card, circular, handbill or newspaper, or otherwise indicate that such person, by contract with others or by himself or herself, will perform any of the functions specified in subdivisions (1) to (7), inclusive, of this subsection.

(c) Notwithstanding the provisions of subsection (a) of this section, a person who is licensed to practice dentistry under this chapter, who has successfully completed a postdoctoral training program that is accredited by the Commission on Dental Accreditation or its successor organization, in the specialty area of dentistry in which such person practices may: (1) Diagnose, evaluate, prevent or treat by surgical or other means, injuries, deformities, diseases or conditions of the hard and soft tissues of the oral and maxillofacial area, or its adjacent or associated structures; and (2) perform any of the following procedures, provided the dentist has been granted hospital privileges to perform such procedures: (A) Surgical treatment of sleep apnea involving the jaws; (B) salivary gland surgery; (C) the harvesting of donor tissue; (D) frontal and orbital surgery and nasoethmoidal procedures to the extent that such surgery or procedures are associated with trauma.

(d) Any person who, in practicing dentistry or dental medicine, as defined in this section, employs or permits any other person except a licensed dentist to so practice dentistry or dental medicine shall be subject to the penalties provided in section 20-126.

(e) The provisions of this section do not apply to:

(1) Any practicing physician or surgeon who is licensed in accordance with chapter 370;

(2) Any regularly enrolled student in a dental school approved as provided in this chapter or a medical school approved as provided in chapter 370 receiving practical training in dentistry under the supervision of a licensed dentist or physician in a dental or medical school in this state or in any hospital, infirmary, clinic or dispensary affiliated with such school;

(3) A person who holds the degree of doctor of dental medicine or doctor of dental surgery or its equivalent and who has been issued a permit in accordance with section 20-126b and who is receiving practical training under the supervision of a licensed dentist or physician in an advanced dental education program conducted by a dental or medical school in this state or by a hospital operated by the federal government or licensed pursuant to subsection (a) of section 19a-491;

(4) Any regularly enrolled student in or graduate of an accredited school of dental hygiene who is receiving practical training in dental hygiene in an approved school of dental hygiene in the state or in any hospital, infirmary, clinic or dispensary affiliated with such school, under the supervision of a dentist licensed pursuant to this chapter or a dental hygienist licensed pursuant to chapter 379a; or

(5) Controlled investigations or innovative training programs related to the delivery of dental health services within accredited dental schools or schools of dental hygiene, provided such programs are (A) under the supervision of a dentist licensed pursuant to this chapter or physician licensed pursuant to chapter 370, and (B) conducted within a program accredited by the Commission on Dental Accreditation or such other national professional accrediting body as may be recognized by the United States Department of Education.

(1949 Rev., S. 4458; 1949, 1953, S. 2233d; 1963, P.A. 450, S. 1; 1967, P.A. 238; 1969, P.A. 102; 1971, P.A. 244; P.A. 73-183; P.A. 92-35, S. 8; P.A. 94-149, S. 22; P.A. 05-213, S. 3.)

History: 1963 act required direction of licensed dentist in first sentence to be written; 1967 act deleted descriptive references to “the human teeth or jaws” and substituted “the mouth and surrounding and associated structures”; 1969 act required that section not be construed to prevent students or graduates from receiving training under supervision of licensed dentist or hygienist; 1971 act included as practicing dentistry one who “sells or distributes materials, except to a licensed dentist ... with instructions ... to construct, repair, reproduce or duplicate any prosthetic denture, bridge ...”; P.A. 73-183 required that section not be construed “to prevent controlled investigations or innovative training programs ... provided such programs are under the supervision of a licensed dentist or physician”; P.A. 92-35 added provision requiring inclusion in a program accredited by the commission on dental accreditation or other body recognized by the U.S. Department of Education; P.A. 94-149 added provision re dentists issued a permit under Sec. 20-126v; P.A. 05-213 replaced former provisions with new Subsec. (a) re dentists' scope of practice, new Subsec. (b) specifying certain activities that may only be performed by persons licensed to practice dentistry; new Subsec. (c) authorizing graduates of post-doctoral dental training programs to engage in certain practices beyond the scope of dentistry defined in Subsec. (a), new Subsec. (d) authorizing penalties for persons who employ or permit unlicensed persons to practice dentistry or dental medicine, and new Subsec. (e) exempting certain persons, investigations and training programs from provisions of section.

See Secs. 20-14c to 20-14g, inclusive, re dispensing and labeling of drugs by licensed practitioners.

Dental assistant guilty of violation when he sprayed and drilled tooth. 109 C. 73. Such part as deals with making and repairing prosthetic dentures is not unreasonable or arbitrary exercise of police power; such part as deals with advertising is unconstitutional. 141 C. 288. Cited. 148 C. 94; 149 C. 262. Statute must be strictly construed since it is in derogation of a common law right and is penal in nature; selling and supplying of “Spare Denture Kit” does not constitute the practice of dentistry in violation of section (prior to 1971 amendment). 159 C. 362.

Cited. 21 CS 332.



Section 20-123a - Anesthesia and sedation: Definitions.

For purposes of this section and section 20-123b:

(1) “Deep sedation” means a drug-induced depression of consciousness during which (A) a person cannot be easily aroused but responds purposefully following repeated or painful stimulation, (B) a person’s ability to independently maintain ventilator function may be impaired, (C) assistance may be required for a person to maintain his or her airway and spontaneous ventilation may be inadequate, and (D) cardiovascular function is usually maintained;

(2) “General anesthesia” means a drug-induced loss of consciousness during which (A) a person is not able to be aroused, even by painful stimulation, (B) a person’s ability to independently maintain ventilator function is often impaired, (C) a person often requires assistance in maintaining his or her airway and positive pressure ventilation may be required because of depressed spontaneous ventilation or drug-induced depression of neuromuscular function, and (D) a person’s cardiovascular function may be impaired;

(3) “Minimal sedation” means a minimally depressed level of consciousness that (A) is produced by a pharmacological method that retains a person’s ability to independently and continuously maintain an airway and to respond appropriately to physical stimulation or a verbal command, (B) may result in modest impairment of cognitive function and coordination but does not affect a person’s ventilator and cardiovascular function, and (C) is produced by nitrous oxide or an orally administered sedative using not more than the maximum therapeutic dose recommended by the federal Food and Drug Administration and that may be prescribed for unmonitored use by a person in his or her home;

(4) “Moderate sedation” means a drug-induced depression of consciousness during which (A) a person responds purposefully to verbal commands, either alone or when accompanied by light tactile stimulation, (B) intervention is not required to maintain a person’s airway and spontaneous ventilation is adequate, and (C) a person’s cardiovascular function is usually maintained; and

(5) “Commissioner” means the Commissioner of Public Health.

(P.A. 85-251, S. 1; P.A. 87-589, S. 53, 87; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 58; P.A. 15-163, S. 1.)

History: P.A. 87-589 amended Subsec. (a) by adding “or any orally administered sedation”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 amended Subsec. (a) to make a technical change and redefine “conscious sedation” as excluding administration of a single oral sedative or analgesic medication in dose appropriate for unsupervised treatment of certain conditions, effective July 1, 2007; P.A. 15-163 deleted former Subsec. (a) re definition of “conscious sedation”, added Subdiv. (1) re definition of “deep sedation”, redesignated existing Subsec. (b) as Subdiv. (2) and amended same by redefining “general anesthesia”, added Subdivs. (3) and (4) re definitions of “minimal sedation” and “moderate sedation”, and redesignated existing Subsec. (c) as Subdiv. (5).



Section 20-123b - Permit for use of anesthesia required. Exception. Regulations.

(a) On and after the effective date of the regulations adopted in accordance with subsection (d) of this section, no dentist licensed under this chapter shall use moderate sedation, deep sedation or general anesthesia, as these terms are defined in section 20-123a, on any patient unless such dentist has a permit, currently in effect, issued by the commissioner, initially for a period of twelve months and renewable annually thereafter, authorizing the use of such moderate sedation, deep sedation or general anesthesia. A dentist may use minimal sedation, as defined in section 20-123a, without obtaining a permit issued by the commissioner.

(b) No applicant shall be issued a permit initially as required in subsection (a) of this section unless (1) the commissioner approves the results of an on-site evaluation of the applicant’s facility conducted in consultation with the Connecticut Society of Oral and Maxillo-Facial Surgeons by an individual or individuals selected from a list of site evaluators approved by the commissioner, provided such evaluation is conducted without cost to the state, (2) the commissioner is satisfied that the applicant is in compliance with guidelines in the American Dental Association Guidelines for Teaching and the Comprehensive Control of Pain and Anxiety in Dentistry, and (3) such initial application includes payment of a fee in the amount of two hundred dollars.

(c) The commissioner may renew such permit annually, provided (1) application for renewal is received by the commissioner not later than three months after the date of expiration of such permit, (2) payment of a renewal fee of two hundred dollars is received with such application, and (3) an on-site evaluation of the dentist’s facility is conducted in consultation with The Connecticut Society of Oral and Maxillo-Facial Surgeons by an individual or individuals selected from a list of site evaluators approved by the commissioner, provided such evaluation is conducted without cost to the state on a schedule established in regulations adopted pursuant to this section and the commissioner approves the results of each such evaluation.

(d) The commissioner, with the advice and assistance of the State Dental Commission, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 85-251, S. 2; P.A. 86-403, S. 40, 132; P.A. 92-23, S. 1; May Sp. Sess. P.A. 92-6, S. 23, 117; June Sp. Sess. P.A. 09-3, S. 202; P.A. 15-163, S. 2.)

History: P.A. 86-403 made technical changes to Subsec. (b); P.A. 92-23 amended Subsecs. (b) and (c) to allow on-site evaluations to be conducted by an individual or individuals selected from a list of site evaluators approved by the commissioner on a schedule established in regulations instead of every five years; May Sp. Sess. P.A. 92-6 raised renewal fee from $50 to $160; June Sp. Sess. P.A. 09-3 amended Subsecs. (b) and (c) to increase fees from $160 to $200 and made a technical change in Subsec. (b); P.A. 15-163 amended Subsec. (a) by replacing references to conscious sedation with references to moderate sedation and deep sedation and adding provision re use of minimal sedation.



Section 20-124 - False representations.

No person shall falsely claim to hold a certificate of registration, license, diploma or degree granted by a society, school or by the Board of Dental Commissioners, or, with intent to deceive the public, pretend to be a graduate of any dental college or college, or append the letters “D.D.S.” or “D.M.D.” or “M.D.S.” to his name, without having the degree indicated by such letters conferred upon him by diploma from a college, a school or a board of examiners empowered to confer the same.

(1949 Rev., S. 4460; P.A. 92-35, S. 9; P.A. 94-149, S. 19.)

History: P.A. 92-35 added reference to “school”, “dental hygiene program or college” and “R.D.H.”; P.A. 94-149 deleted references to dental hygienists.



Section 20-124a - Dental referral services: Disclosure of acceptance of fee for referral required.

It shall be an unfair or deceptive trade practice, in violation of chapter 735a, for any person, firm, partnership, association, corporation or agent or employee thereof that engages in for profit, any business or service that in whole or in part includes the referral or recommendation of persons to a licensed dentist or dental practice for any form of dental care or treatment, to fail to disclose to a prospective patient, at the time the prospective patient makes initial contact by any means including advertising with the for-profit business or service, that the licensed dentist has paid a fee for such referral.

(P.A. 93-276; 93-435, S. 61, 95.)

History: P.A. 93-435 corrected chapter citation, effective June 28, 1993.



Section 20-125 - Appeal.

Any licensee aggrieved by a final decision of the Dental Commission suspending or revoking any license under the provisions of this chapter may appeal therefrom as provided in section 4-183. Appeals brought under this section shall be privileged with respect to the order of trial assignment.

(1949 Rev., S. 4453; 1957, P.A. 398; 1959, P.A. 616, S. 43; 1971, P.A. 179, S. 10; 870, S. 113; P.A. 76-436, S. 421, 681; P.A. 77-603, S. 63, 125; 77-614, S. 406, 587, 610; P.A. 78-280, S. 36, 127; 78-303, S. 85, 136; P.A. 96-47, S. 6.)

History: 1959 act deleted references to certificate of registration; 1971 acts required that petition be brought between 12 and 30 days after service rather than on next or “next but one” return day and, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, replaced superior court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced detailed provisions re petitions for restoration of license with statement that appeals be made in accordance with Sec. 4-183, retaining privileged status of appeals; P.A. 77-614 and P.A. 78-303 deleted provision granting appeals privileged status, effective January 1, 1979; P.A. 78-280 restored provision granting appeals privileged status; P.A. 96-47 changed reference to being aggrieved by “the action” to “a final decision” of the Dental Commission.

Cited. 179 C. 415.



Section 20-126 - Penalties.

Any person who violates any provision of this chapter shall be guilty of a class D felony. Any person who continues to practice dentistry, dental medicine or dental surgery, after his license, certificate, registration or authority to so do has been suspended or revoked and while such disability continues, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4462; 1951, S. 2235d; 1967, P.A. 128; P.A. 76-436, S. 422, 681; P.A. 77-614, S. 407, 610; P.A. 84-526, S. 9; P.A. 94-149, S. 20; P.A. 13-258, S. 77.)

History: 1967 act added “for a first offense” and “for a second or subsequent offense” to first sentence, increased fine to not less than $500 nor more than $1,000 for first, second or subsequent offenses plus term of imprisonment of not less than 30 days nor more than one year for second or subsequent offense; P.A. 76-436 deleted provision allowing application for injunction to court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 deleted provisions re applications for injunctions, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 94-149 deleted references to dental hygienists; P.A. 13-258 amended penalty for violation of chapter or continued practice without authority from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.

Such part of Sec. 20-123 as deals with making and repairing prosthetic dentures is not unreasonable or arbitrary exercise of police power and is constitutional; such part as deals with advertising is unconstitutional. 141 C. 288. Cited. 159 C. 363.



Section 20-126a - Payment for dental care of patients in chronic and convalescent hospitals and convalescent homes.

Payment for dental care rendered to patients in chronic and convalescent hospitals or convalescent homes shall be made directly to the dentist rendering or directing such care. The Commissioner of Social Services shall not be required to recognize the cost of employing or contracting with a dentist in the rates established for convalescent homes pursuant to section 17b-340.

(P.A. 73-206, S. 2; P.A. 87-139, S. 3; P.A. 93-262, S. 1, 87; P.A. 94-149, S. 21.)

History: P.A. 87-139 applied provisions to convalescent homes, authorized payment directly to dental hygienists and added provision re recognition of cost by the department of income maintenance when establishing rates; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-149 deleted references to dental hygienists.



Section 20-126b - (Formerly Sec. 20-126v). Permit for advanced dental education.

No person shall participate in an advanced dental education program unless he has received a permit issued by the Department of Public Health. The permit shall be issued solely for purposes of participation in an advanced dental education program conducted by a dental or medical school or by a hospital operated by the federal government or licensed pursuant to subsection (a) of section 19a-491. No person shall receive a permit until a statement has been filed with the department on his behalf by the program administration certifying that he is to be enrolled in the program and that he has received the degree of doctor of dental medicine or doctor of dental surgery or its equivalent.

(P.A. 94-149, S. 23; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 20-126v transferred to Sec. 20-126b in 1997.



Section 20-126c - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions; waivers; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to this chapter; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, a licensee applying for license renewal shall earn a minimum of twenty-five contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall (1) be in an area of the licensee’s practice; (2) reflect the professional needs of the licensee in order to meet the health care needs of the public; and (3) include not less than one contact hour of training or education in (A) any four of the ten mandatory topics for continuing education activities prescribed by the commissioner pursuant to this subdivision, and (B) prescribing controlled substances and pain management. For registration periods beginning on and after October 1, 2011, the Commissioner of Public Health, in consultation with the Dental Commission, shall on or before October 1, 2010, and biennially thereafter, issue a list that includes ten mandatory topics for continuing education activities that will be required for the following two-year registration period. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the American Dental Association or state, district or local dental associations and societies affiliated with the American Dental Association; national, state, district or local dental specialty organizations or the American Academy of General Dentistry; a hospital or other health care institution; dental schools and other schools of higher education accredited or recognized by the Council on Dental Accreditation or a regional accrediting organization; agencies or businesses whose programs are accredited or recognized by the Council on Dental Accreditation; local, state or national medical associations; a state or local health department; or the Accreditation Council for Graduate Medical Education. Eight hours of volunteer dental practice at a public health facility, as defined in section 20-126l, may be substituted for one contact hour of continuing education, up to a maximum of ten contact hours in one twenty-four-month period.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of said subsection (b) for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twelve contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 05-213, S. 11; P.A. 06-195, S. 31; 06-196, S. 248; P.A. 10-117, S. 21; P.A. 12-197, S. 18; P.A. 15-198, S. 3.)

History: P.A. 06-195 amended Subsec. (b)(3) by providing that continuing education must include at least one contact hour of training or education in each topic specified in newly designated Subparas. (A) to (E), inclusive, effective June 7, 2006; P.A. 06-196 made a technical change in Subsec. (a)(5), effective June 7, 2006; P.A. 10-117 amended Subsec. (b)(3) by adding “include the topics required pursuant to this subdivision”, by providing that existing topics apply to registration periods ending on or before September 30, 2011, and by providing that for registration periods beginning on and after October 1, 2011, Commissioner of Public Health, in consultation with Dental Commission, shall issue a list of not more than 5 mandatory topics for continuing education activities that will be required for following registration period; P.A. 12-197 amended Subsec. (b) by replacing provisions re required continuing education topics with provision requiring training or education in any 5 of 10 mandatory topics prescribed by commissioner, replacing provision re not more than 5 mandatory topics with provision re 10 mandatory topics and making a technical change; P.A. 15-198 amended Subsec. (b)(3) to designate existing provision re topics as Subpara. (A) and amend same to change from 5 to 4 the number of mandatory topics to be included, and to add Subpara. (B) re prescribing controlled substances and pain management.



Section 20-126d - Professional liability insurance required. Reports from insurance companies. Exception to insurance requirement. Retired dentist providing free services.

(a) Except as provided in subsection (c) of this section, each person licensed to practice dentistry under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall be not less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivision (4) of subsection (b) of section 38a-393, shall on and after January 1, 2007, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusals to renew said policies for the year ending on the thirty-first day of December next preceding.

(c) A person subject to the provisions of subsection (a) of this section shall be deemed in compliance with such subsection when providing dental services at a clinic licensed by the Department of Public Health that is recognized as tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986 or any successor internal revenue code, as may be amended from time to time, provided: (1) Such person is not compensated for such services; (2) the clinic does not charge patients for such services; (3) the clinic maintains professional liability insurance coverage in the amounts required by subsection (a) of this section for each aggregated forty hours of service or fraction thereof for such persons; (4) the clinic carries additional appropriate professional liability coverage on behalf of the clinic and its employees in the amounts of five hundred thousand dollars per occurrence, with an aggregate of not less than one million five hundred thousand dollars; and (5) the clinic maintains total professional liability coverage of not less than one million dollars per occurrence with an annual aggregate of not less than three million dollars. Such person shall be subject to the provisions of subsection (a) of this section when providing direct patient care services in any setting other than such clinic. Nothing in this subsection shall be construed to relieve the clinic from any insurance requirements otherwise required by law.

(d) No person insured pursuant to the requirements of subsection (a) of this section with a claims-made medical malpractice insurance policy shall lose the right to unlimited additional extended reporting period coverage upon such person's permanent retirement from practice if such person solely provides professional services without charge at a clinic recognized as tax exempt under Section 501(c)(3) of said internal revenue code.

(P.A. 06-195, S. 20; P.A. 07-252, S. 29.)

History: P.A. 07-252 made a technical change in Subsec. (b).



Section 20-126e - Placement of identifying marks on a dental prosthesis. Responsibilities of dentist.

Each dentist licensed in this state, who either makes or directs to be made a removable prosthetic denture, bridge, appliance or other structure to be worn in a person's mouth, shall offer to the patient for whom the prosthesis is to be made the opportunity to have such prosthesis marked with the patient's name or initials. Such markings shall be accomplished at the time the prosthesis is made and the location and methods used to apply or implant such markings shall be determined by the dentist or person directed to act on behalf of the dentist. Such marking shall be permanent, legible and cosmetically acceptable. A dentist shall advise the patient of any additional charges that may be incurred to obtain such markings on the prosthesis. Notwithstanding the provisions of this section, if in the professional judgment of the dentist or the entity that is making the prosthesis, such markings are not practicable or clinically safe, the identifying marks may be omitted entirely.

(P.A. 08-24, S. 1; P.A. 09-11, S. 8; P.A. 10-18, S. 22.)

History: P.A. 09-11 made a technical change; P.A. 10-18 made a technical change.






Chapter 379a - Dental Hygienists

Section 20-126h - License.

No person shall engage in the practice of dental hygiene unless he has obtained a dental or dental hygiene license issued by the Department of Public Health.

(P.A. 94-149, S. 1; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126i - Application for license. Application from foreign dental school graduate.

(a) Each application for a license to practice dental hygiene shall be in writing and signed by the applicant and accompanied by satisfactory proof that such person has received a diploma or certificate of graduation from a dental hygiene program with a minimum of two academic years of curriculum provided in a college or institution of higher education the program of which is accredited by the Commission on Dental Accreditation or such other national professional accrediting body as may be recognized by the United States Department of Education, and a fee of one hundred fifty dollars.

(b) Notwithstanding the provisions of subsection (a) of this section, each application for a license to practice dental hygiene from an applicant who holds a diploma from a foreign dental school shall be in writing and signed by the applicant and accompanied by satisfactory proof that such person has (1) graduated from a dental school located outside the United States and received the degree of doctor of dental medicine or surgery, or its equivalent; (2) passed the written and practical examinations required in section 20-126j; and (3) enrolled in a dental hygiene program in this state that is accredited by the Commission on Dental Accreditation or its successor organization and successfully completed not less than one year of clinical training in a community health center affiliated with and under the supervision of such dental hygiene program.

(P.A. 94-149, S. 2; P.A. 05-213, S. 10; June Sp. Sess. P.A. 09-3, S. 203.)

History: P.A. 05-213 designated existing language as Subsec. (a) and added Subsec. (b) specifying requirements for graduates of foreign dental schools seeking licensure as a dental hygienist; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $75 to $150.



Section 20-126j - Examination of applicants.

Except as provided in section 20-126k, each applicant for a license to practice dental hygiene shall be examined through written and practical examinations by the Department of Public Health, as to his professional knowledge and skill before such license is granted. All examinations shall be given at least once per year and at other times prescribed by the department. Such examination shall be conducted in the English language. The Commissioner of Public Health may accept and approve, in lieu of the written examination required in this section, the results of a written examination given by the Joint Commission on National Dental Examinations or comparable national examinations subject to such conditions as said commissioner may prescribe; and said commissioner may accept and approve, in lieu of the practical examination required in this section, the results of practical examinations given by regional testing agencies subject to such conditions as the Department of Public Health may prescribe. Passing scores shall be prescribed by the Department of Public Health. Said department shall grant licenses to such applicants as are qualified.

(P.A. 94-149, S. 3; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126k - Licensure without examination.

The Department of Public Health may, without examination, issue a license to any dental hygienist who has provided evidence of professional education not less than that required in this state and who is licensed in some other state or territory, if such other state or territory has requirements of admission determined by the department to be similar to or higher than the requirements of this state, upon certification from the board of examiners or like board of the state or territory in which such dental hygienist was a practitioner certifying to his competency and upon payment of a fee of one hundred fifty dollars to said department. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 94-149, S. 4; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 204.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $75 to $150.



Section 20-126l - Definitions. Scope of practice. Limitations. Continuing education. Exceptions.

(a) As used in this section:

(1) “General supervision of a licensed dentist” means supervision that authorizes dental hygiene procedures to be performed with the knowledge of said licensed dentist, whether or not the dentist is on the premises when such procedures are being performed;

(2) “Public health facility” means an institution, as defined in section 19a-490, a community health center, a group home, a school, a preschool operated by a local or regional board of education or a head start program or a program offered or sponsored by the federal Special Supplemental Food Program for Women, Infants and Children; and

(3) The “practice of dental hygiene” means the performance of educational, preventive and therapeutic services including: Complete prophylaxis; the removal of calcerous deposits, accretions and stains from the supragingival and subgingival surfaces of the teeth by scaling, root planing and polishing; the application of pit and fissure sealants and topical solutions to exposed portions of the teeth; dental hygiene examinations and the charting of oral conditions; dental hygiene assessment, treatment planning and evaluation; the administration of local anesthesia in accordance with the provisions of subsection (d) of this section; and collaboration in the implementation of the oral health care regimen.

(b) No person shall engage in the practice of dental hygiene unless such person (1) has a dental hygiene license issued by the Department of Public Health and (A) is practicing under the general supervision of a licensed dentist, or (B) has been practicing as a licensed dental hygienist for at least two years, is practicing in a public health facility and complies with the requirements of subsection (e) of this section, or (2) has a dental license.

(c) A dental hygienist licensed under sections 20-126h to 20-126w, inclusive, shall be known as a “dental hygienist” and no other person shall assume such title or use the abbreviation “R.D.H.” or any other words, letters or figures which indicate that the person using such words, letters or figures is a licensed dental hygienist. Any person who employs or permits any other person except a licensed dental hygienist to practice dental hygiene shall be subject to the penalties provided in section 20-126t.

(d) A licensed dental hygienist may administer local anesthesia, limited to infiltration and mandibular blocks, under the indirect supervision of a licensed dentist, provided the dental hygienist can demonstrate successful completion of a course of instruction containing basic and current concepts of local anesthesia and pain control in a program accredited by the Commission on Dental Accreditation, or its successor organization, that includes: (1) Twenty hours of didactic training, including, but not limited to, the psychology of pain management; a review of anatomy, physiology, pharmacology of anesthetic agents, emergency precautions and management, and client management; instruction on the safe and effective administration of anesthetic agents; and (2) eight hours of clinical training which includes the direct observation of the performance of procedures. For purposes of this subsection, “indirect supervision” means a licensed dentist authorizes and prescribes the use of local anesthesia for a patient and remains in the dental office or other location where the services are being performed by the dental hygienist.

(e) A licensed dental hygienist shall not perform the following dental services: (1) Diagnosis for dental procedures or dental treatment; (2) the cutting or removal of any hard or soft tissue or suturing; (3) the prescribing of drugs or medication which require the written or oral order of a licensed dentist or physician; (4) the administration of parenteral, inhalation or general anesthetic agents in connection with any dental operative procedure; (5) the taking of any impression of the teeth or jaws or the relationship of the teeth or jaws for the purpose of fabricating any appliance or prosthesis; (6) the placing, finishing and adjustment of temporary or final restorations, capping materials and cement bases.

(f) Each dental hygienist practicing in a public health facility shall (1) refer for treatment any patient with needs outside the dental hygienist's scope of practice, and (2) coordinate such referral for treatment to dentists licensed pursuant to chapter 379.

(g) Each licensed dental hygienist applying for license renewal shall earn a minimum of sixteen hours of continuing education within the preceding twenty-four-month period, including, for registration periods beginning on and after October 1, 2016, at least one hour of training or education in infection control in a dental setting. The subject matter for continuing education shall reflect the professional needs of the licensee in order to meet the health care needs of the public. Continuing education activities shall provide significant theoretical or practical content directly related to clinical or scientific aspects of dental hygiene. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, that are offered or approved by dental schools and other institutions of higher education that are accredited or recognized by the Council on Dental Accreditation, a regional accrediting organization, the American Dental Association, a state, district or local dental association or society affiliated with the American Dental Association, the National Dental Association, the American Dental Hygienists Association or a state, district or local dental hygiene association or society affiliated with the American Dental Hygienists Association, the Academy of General Dentistry, the Academy of Dental Hygiene, the American Red Cross or the American Heart Association when sponsoring programs in cardiopulmonary resuscitation or cardiac life support, the United States Department of Veterans Affairs and armed forces of the United States when conducting programs at United States governmental facilities, a hospital or other health care institution, agencies or businesses whose programs are accredited or recognized by the Council on Dental Accreditation, local, state or national medical associations, or a state or local health department. Eight hours of volunteer dental practice at a public health facility, as defined in subsection (a) of this section, may be substituted for one hour of continuing education, up to a maximum of five hours in one two-year period. Activities that do not qualify toward meeting these requirements include professional organizational business meetings, speeches delivered at luncheons or banquets, and the reading of books, articles, or professional journals. Not more than four hours of continuing education may be earned through an on-line or other distance learning program.

(h) Each licensee applying for license renewal pursuant to section 19a-88, except a licensee applying for a license renewal for the first time, shall sign a statement attesting that he or she has satisfied the continuing education requirements described in subsection (g) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements described in subsection (g) of this section for not less than three years following the date on which the continuing education was completed or the license was renewed. Each licensee shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records. A licensee who fails to comply with the provisions of this section may be subject to disciplinary action pursuant to section 20-126o.

(i) In individual cases involving medical disability or illness, the Commissioner of Public Health may grant a waiver of the continuing education requirements or an extension of time within which to fulfill the requirements of this subsection to any licensee, provided the licensee submits to the Department of Public Health an application for waiver or extension of time on a form prescribed by the commissioner, along with a certification by a licensed physician or a licensed advanced practice registered nurse of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(j) A licensee who is not engaged in active professional practice, in any form, during a registration period shall be exempt from the continuing education requirements, provided the licensee submits a notarized application for exemption on a form prescribed by the commissioner prior to the end of the registration period. A licensee who is exempt under the provisions of this subsection may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(k) A licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license, shall: (1) Submit evidence of completion of a minimum of twenty-four contact hours of qualifying continuing education, as described in subsection (g) of this section, during the two-year period immediately preceding the application for reinstatement; or (2) for an applicant who has not been in the active practice of dental hygiene for more than two years, submit evidence of successful completion of the National Board Dental Hygiene Examination, the North East Regional Board of Dental Examiners Examination in Dental Hygiene or a refresher course approved by the department during the one-year period immediately preceding the application for reinstatement.

(P.A. 94-149, S. 5; P.A. 95-257, S. 12, 21, 58; P.A. 99-197, S. 1; June Sp. Sess. P.A. 01-2, S. 21, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 05-213, S. 7; P.A. 09-232, S. 4; P.A. 13-208, S. 14, 15; P.A. 14-231, S. 41; P.A. 16-39, S. 34; 16-66, S. 11.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-197 added Subsec. (a)(2) defining public health facility, designated former Subsec. (b) as Subdiv. (a)(3), deleting reference to general supervision of a licensed dentist, designated a portion of former Subsec. (c) as Subsec. (b), dividing it into subdivisions and subparagraphs and adding Subparas. (A) and (B) re practice requirements and Subdiv. (2) re dental license, added new Subsec. (e) re dental hygienists practicing in a public health facility and designated former Subsec. (e) as Subsec. (f); June Sp. Sess. P.A. 01-2 amended definition of public health facility in Subsec. (a)(2) to include a preschool operated by a local or regional board of education or a head start program, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 05-213 amended Subsec. (a)(3) by redefining “practice of dental hygiene” to include administration of local anesthesia in accordance with Subsec. (d), amended Subsec. (c) by removing language restricting where dental hygienists may practice, added new Subsec. (d) specifying kinds of local anesthesia licensed dental hygienists may administer under the indirect supervision of licensed dentists and training necessary before hygienist may administer such local anesthesia, redesignated existing Subsecs. (d) to (f), inclusive, as Subsecs. (e) to (g), inclusive, and made technical and conforming changes in redesignated Subsec. (e); P.A. 09-232 redefined “public health facility” in Subsec. (a)(2), effective July 1, 2009; P.A. 13-208 amended Subsec. (g) by replacing former provisions with provisions re continuing education requirements, added Subsec. (h) re compliance with continuing education requirements, added Subsec. (i) re waiver of continuing education requirements, added Subsec. (j) re exemption from continuing education requirements and added Subsec. (k) re reinstatement of license that has become void; P.A. 14-231 amended Subsec. (k) by deleting provision re license that has been void for 2 years or less and adding reference to Subsec. (g) in Subdiv. (1), by replacing provision re void license with provision re applicant not in active practice and adding provision re submission of evidence of successful completion of refresher course in Subdiv. (2), and by making technical changes; P.A. 16-39 amended Subsec. (i) to add reference to licensed advanced practice registered nurse; P.A. 16-66 amended Subsec. (g) to add provision re training or education in infection control in dental setting.



Section 20-126m - Display of license.

The license for the current year shall be displayed conspicuously in the office, place of business or place of employment of each licensee. Each licensed dental hygienist shall forthwith notify the department of any change of address or employment subsequent to his licensure.

(P.A. 94-149, S. 6.)



Section 20-126n - License renewal.

Licenses issued under sections 20-126h to 20-126w, inclusive, shall be renewed annually in accordance with the provisions of section 19a-88.

(P.A. 94-149, S. 7.)



Section 20-126o - Disciplinary action by the department.

(a) The Department of Public Health may take any of the actions set forth in section 19a-17 for any of the following causes: (1) The presentation to the department of any diploma, license or certificate illegally or fraudulently obtained, or obtained from an institution that is not accredited or from an unrecognized or irregular institution or state board, or obtained by the practice of any fraud or deception; (2) illegal conduct; (3) negligent, incompetent or wrongful conduct in professional activities; (4) conviction of the violation of any of the provisions of sections 20-126h to 20-126w, inclusive, by any court of criminal jurisdiction; (5) the violation of any of the provisions of said sections or of the regulations adopted hereunder or the refusal to comply with any of said provisions or regulations; (6) the aiding or abetting in the practice of dental hygiene of a person not licensed to practice dental hygiene in this state; (7) engaging in fraud or material deception in the course of professional activities; (8) the effects of physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, upon the license holder; (9) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; or (10) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. A violation of any of the provisions of sections 20-126h to 20-126w, inclusive, by any unlicensed employee in the practice of dental hygiene, with the knowledge of his employer, shall be deemed a violation thereof by his employer. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17.

(b) For purposes of subdivision (7) of subsection (a) of this section, fraud or material deception shall include, but not be limited to, the following practices: (1) Submission of a claim form to a third party intentionally reporting incorrect treatment dates for the purpose of assisting a patient in obtaining benefits under a dental plan, which benefits would otherwise be disallowed; (2) increasing a fee to a patient for a service in excess of the fee charged solely because the patient has dental insurance; (3) intentionally describing a dental hygiene procedure incorrectly on a third-party claim form in order to receive a greater payment or reimbursement or intentionally misrepresenting a dental hygiene procedure not otherwise eligible for payment or reimbursement on such claim form for the purpose of receiving payment or reimbursement; and (4) intentionally accepting payment from a third party as payment in full for patient services rendered when (A) the patient has been excused from payment of any applicable deductible by the license holder and (B) such license holder fails to notify the third party of such action.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-149, S. 8; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 08-109, S. 8.)

History: (Revisor's note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action in Subsec. (a), effective January 1, 2010.



Section 20-126p - Change of residence out of state.

Any licensed dental hygienist changing his residence or place of business to another state shall, upon application to the Department of Public Health, receive a certificate which shall state that he is a licensed dental hygienist and such certificate shall be given without payment of any fee.

(P.A. 94-149, S. 9; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126q - False representations.

No person shall falsely claim to hold a certificate of registration, license, diploma or degree granted by a society, school or by the Department of Public Health, or, with intent to deceive the public, pretend to be a graduate of any dental hygiene program or college, or append the letters “R.D.H.” to his name, without having the degree indicated by such letters conferred upon him by diploma from a college, a school, a board of examiners, or other agency empowered to confer the same.

(P.A. 94-149, S. 10; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126r - Appeal.

Any licensee aggrieved by a final decision of the Department of Public Health in suspending or revoking any license under the provisions of sections 20-126h to 20-126w, inclusive, may appeal therefrom as provided in section 4-183. Appeals brought under this section shall be privileged with respect to the order of trial assignment.

(P.A. 94-149, S. 11; P.A. 95-257, S. 12, 21, 58; P.A. 96-47, S. 7.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 changed reference to being aggrieved by “the action” to “a final decision” of the Department of Public Health.



Section 20-126s - Payment for dental hygiene care of patients in chronic and convalescent hospitals and convalescent homes.

Payment for dental hygiene care rendered to patients in chronic and convalescent hospitals or convalescent homes shall be made directly to the dental hygienist rendering such care. The Commissioner of Social Services shall not be required to recognize the cost of employing or contracting with a dental hygienist in the rates established for convalescent homes pursuant to section 17b-340.

(P.A. 94-149, S. 12.)



Section 20-126t - Penalties.

Any person who violates any provision of sections 20-126h to 20-126w, inclusive, shall be guilty of a class D felony. Any person who continues to practice dental hygiene or engage as a dental hygienist, after his license or authority to so do has been suspended or revoked and while such disability continues, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 94-149, S. 13; P.A. 13-258, S. 78.)

History: P.A. 13-258 amended penalty for violation of Secs. 20-126h to 20-126w or continued practice without authority from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-126u - Regulations.

The Commissioner of Public Health may adopt regulations, in accordance with chapter 54, to implement the provisions of sections 20-126h to 20-126w, inclusive.

(P.A. 94-149, S. 14; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126v - Transferred

Transferred to Chapter 379, Sec. 20-126b.



Section 20-126w - Construction of chapter.

Nothing in sections 20-126h to 20-126u, inclusive, shall be construed to (1) allow a dental hygienist to practice beyond the parameters of section 20-126l, or (2) prevent a licensed dentist from providing dental hygiene services.

(P.A. 94-149, S. 24; P.A. 99-197, S. 2.)

History: P.A. 99-197 deleted “the general supervision of a licensed dentist, as defined in”.



Section 20-126x - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice dental hygiene under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance that each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall, on and after January 1, 1997, render to the Commissioner of Public Health a true record of the names, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 96-133, S. 4.)






Chapter 380 - Optometry

Section 20-127 - Definitions. Scope of practice. License renewal forms.

(a) For the purposes of this chapter:

(1) The “practice of advanced optometric care” means any one or more of the following practices and procedures: (A) Measuring, examining, diagnosing, preventing, enhancing, managing or treating visual functions, defects of vision, muscular functions or anomalies, or other conditions or diseases of the visual system, the eye and ocular adnexae; (B) the prescribing, supplying, adjusting, fitting or adapting of ophthalmic devices and lenses, spectacles, prisms, orthoptic therapy, visual therapy, visual rehabilitation, oculomotor therapy, tinted lenses, filters, contact lenses, diagnosing, preventing, enhancing, managing, treating or relieving visual functions, defects of vision, muscular functions or anomalies, or diseases of the visual system, the eye and ocular adnexae; (C) the administration or prescription of any pharmaceutical agents related to the diagnosis and treatment of conditions and diseases of the eye and ocular adnexae, excluding nonemergency oral glaucoma agents but including controlled substances under schedules II, III, IV and V in accordance with section 21a-252, subject to the limitations of subsection (f) of this section relating to quantities dispensed, performance or ordering of procedures or laboratory tests related to the diagnosis and treatment of conditions and diseases of the eye and ocular adnexae; these procedures include, but are not limited to, removal of superficial foreign bodies of the cornea, ultrasound and topical, oral or injectable medication to counteract anaphylaxis or anaphylactic reaction; (D) the nonsurgical treatment of glaucoma consistent with subsection (k) of this section; or (E) the use of punctal plugs. The “practice of advanced optometric care” does not include surgical treatment of glaucoma, treatment of ocular cancer, treatment of infectious diseases of the retina, diagnosis and treatment of systemic diseases, use of therapeutic lasers, use of injectable medications other than to counteract anaphylaxis or anaphylactic reaction, surgical procedures other than noninvasive procedures, use of general anesthesia, use of intravenous injections, procedures that require the cutting or opening of the globe, enucleation of the eye, extraocular muscle surgery or any invasive procedure performed on the human body other than noninvasive procedures performed on the eye or ocular adnexae.

(2) “Optometrist” means an individual licensed pursuant to this chapter to engage in the practice of optometry.

(3) The “practice of optometry” means any one or more of the following practices and procedures: (A) The examination of the human eye and the eyelid for the purpose of diagnosis, treatment excluding the lacrimal drainage system and lacrimal gland or referral for consultation, as authorized by this section or, where appropriate, referral to an ophthalmologist; (B) the use of tests, instruments, devices, ocular agents-D, ocular agents-T and noninvasive procedures for the purpose of investigation, examination, diagnosis, treatment excluding the lacrimal drainage system and lacrimal gland, or correction, as authorized by this section, of visual defects, abnormal conditions or diseases of the human eye and eyelid; (C) the prescription and application of ophthalmic lenses, prisms, filters, devices containing lenses or prisms or filters or any combination thereof, orthoptics, vision training, ocular agents-D for the purpose of diagnosing visual defects, abnormal conditions or diseases of the human eye and eyelid, ocular agents-T and noninvasive procedures for the purpose of correction, alleviation or treatment, as authorized by this section, of visual defects, abnormal conditions or diseases of the human eye and eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris but including the treatment of iritis; (D) the examination of the human eye for purposes of prescribing, fitting or insertion of contact lenses to the human eye. The practice of optometry shall not include the use of surgery, x-ray, photocoagulation or ionizing radiation, or the treatment of glaucoma. Nothing in this subdivision shall be construed to limit the scope of practice of opticians licensed pursuant to chapter 381 or the practice of physicians licensed pursuant to chapter 370.

(4) “Ocular agents-D” means: (A) Topically administered agents used for the purpose of diagnosing visual defects, abnormal conditions or the diseases of the human eye and eyelid known generally as cycloplegics not to exceed one per cent, mydriatics other than phenylephrine hydrochloride ten per cent and topical anesthetics, which are administered topically for the examination of the human eye and the analysis of ocular functions; (B) those vision training or optical devices which have been designated drugs for preclearance testing by the federal Food and Drug Administration or similar agency; and (C) fluorescein and similar dyes used in fitting contact lenses. The drugs described in subparagraph (A) of this subdivision may be acquired and used only for diagnostic purposes. Nothing in this subdivision shall be construed to allow an optometrist to acquire or use a controlled substance listed under section 21a-243.

(5) “Ocular agents-T” means: (A) Topically administered ophthalmic agents used for the purpose of treating or alleviating the effects of diseases or abnormal conditions of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris, but including the treatment of iritis, excluding allergens, alpha adrenergic agonists, antiparasitics, antifungal agents, antimetabolites, antineoplastics, beta adrenergic blocking agent, carbonic anhydrase inhibitors, collagen corneal shields, epinephrine preparations, miotics used for the treatment of glaucoma, temporary collagen implants and succus cineraria maritima; (B) orally administered antibiotics, antihistamines and antiviral agents used for the purpose of treating or alleviating the effects of diseases or abnormal conditions of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris, but including the treatment of iritis; and (C) orally administered analgesic agents used for the purpose of alleviating pain caused by diseases or abnormal conditions of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris, but including the treatment of iritis. “Ocular agents-T” does not include any controlled substance or drug administered by injection.

(6) “Noninvasive procedures” means procedures used to diagnose or treat a disease or abnormal condition of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris but including the removal of superficial foreign bodies of the cornea and the treatment of iritis, provided the procedures do not require an incision or use of a laser.

(b) Optometrists who were first licensed prior to April 1, 1985, shall be permitted to acquire and use ocular agents-D topically in the practice of optometry only after they have completed a course which (1) consists of a minimum of forty-five classroom hours and fifteen clinic hours, (2) is conducted by an institution accredited by a regional professional accreditation organization recognized or approved by the National Commission on Accrediting or the United States Commissioner of Education and (3) is approved by the Department of Public Health, and have passed an examination, prescribed by said department with the advice and consent of the board of examiners in optometry, in pharmacology as it applies to optometry, with a particular emphasis on the topical application of ocular agents-D to the eye for the purpose of examination of the human eye and the analysis of ocular functions. Optometrists licensed on and after April 1, 1985, shall not be required to take a course or pass an examination in order to acquire and use said agents topically in the practice of optometry.

(c) Optometrists who were first licensed in this state prior to January 1, 1991, shall be permitted to acquire, administer, dispense and prescribe ocular agents-T in the practice of optometry only after they have (1) successfully completed a minimum of ninety-six classroom hours and fourteen clinical hours in the didactic and clinical use of ocular agents-T for the purposes of treating deficiencies, deformities, diseases or abnormalities of the human eye, including the removal of foreign bodies from the eye and adnexae, conducted by a duly accredited school or college of optometry or medical school, and have passed an examination as administered by the accredited school or college of optometry or medical school which conducted the course of study and (2) successfully completed a course in cardiopulmonary resuscitation offered by an accredited hospital, the American Heart Association or a comparable institution or organization. Proof of successful completion of the courses required under subdivisions (1) and (2) of this subsection shall be reported to the Department of Consumer Protection. Optometrists licensed on and after January 1, 1991, and who have graduated from an accredited school or college of optometry on or after January 1, 1991, shall not be required to take either a course in the didactic and clinical use of ocular agents-T or a course in cardiopulmonary resuscitation or pass an examination in order to acquire, administer, dispense and prescribe such ocular agents-T.

(d) Optometrists shall be permitted to engage in the practice of advanced optometric care only after they have (1) successfully completed a minimum of seventy-five classroom hours and fifty-one clinical hours in the study of advanced optometric care that includes the treatment of deficiencies, deformities, diseases or abnormalities of the human eye, including anterior segment disease, lacrimology and glaucoma conducted by a duly accredited school or college of optometry or medical school, (2) passed an examination as administered by the accredited school or college of optometry or medical school that conducted the course of study and (3) met the requirements that permit them to acquire and use ocular agents-D and to acquire, administer, dispense and prescribe ocular agents-T pursuant to subsections (b) and (c) of this section.

(e) No licensed optometrist authorized pursuant to this section to acquire, administer, dispense and prescribe an ocular agent-T shall dispense such agent to any person unless no charge is imposed for such agent and the quantity dispensed does not exceed a seventy-two-hour supply, except if the minimum available quantity for said agent is greater than a seventy-two-hour supply, the optometrist may dispense the minimum available quantity.

(f) Except as otherwise provided in this subsection, no licensed optometrist authorized pursuant to this section to practice advanced optometric care shall dispense controlled substances under schedules II, III, IV and V or under section 21a-252, to any person unless no charge is imposed for such substances and the quantity dispensed does not exceed a seventy-two-hour supply, except if the minimum available quantity for such substances is greater than a seventy-two-hour supply, the optometrist may dispense the minimum available quantity. A licensed optometrist authorized pursuant to this section to practice advanced optometric care may acquire, prescribe, dispense and charge for contact lenses that contain ocular agents-T, as defined in subdivision (5) of subsection (a) of this section.

(g) (1) An optometrist may delegate to an optometric assistant, optometric technician or appropriately trained person the use or application of any ocular agent in accordance with section 20-138a, or an optometrist may cause the same to be self-administered by a patient under the care and direction of the optometrist.

(2) No optometrist shall delegate to any person the authority to prescribe any ocular agent.

(h) An optometrist shall refer any patient with iritis or a corneal ulcer to an ophthalmologist not later than seventy-two hours after commencement of initial treatment of such condition unless there is improvement of such condition within such time period.

(i) Notwithstanding the provisions of section 52-184c, each optometrist authorized by this section to practice advanced optometric care, or to use ocular agents-D or ocular agents-T or both, shall be held to the same standard of care as ophthalmologists with regard to such advanced optometric care, the use of such ocular agents-D or ocular agents-T or both and any other procedures authorized by this section.

(j) Each optometrist authorized pursuant to this section to practice advanced optometric care, or to use ocular agents-D or ocular agents-T or both, shall post in a conspicuous location in each office waiting room, a standardized notice stating that said optometrist is authorized to practice advanced optometric care, or to use ocular agents for diagnosis or treatment or both, within the scope of his practice.

(k) An optometrist engaged in the practice of advanced optometric care and the nonsurgical treatment of glaucoma shall refer to an ophthalmologist or other physician, for evaluation, any glaucoma patient who (1) presents with the presence of pediatric glaucoma or closed angle glaucoma, or (2) does not improve in response to treatment. Nothing in this subsection shall be construed to prohibit the emergency administration, prior to referral, of medication otherwise authorized under this section.

(l) Each optometrist authorized pursuant to this section to practice advanced optometric care shall notify the Department of Public Health of his intent to engage in such practice. The Commissioner of Public Health shall develop license renewal forms that indicate whether a person holds himself out as authorized to practice advanced optometric care.

(m) On and after January 1, 2005, no initial license to engage in optometry shall be issued unless the applicant meets the requirements of this section to practice advanced optometric care. The foregoing provision shall not apply to optometrists licensed in this state prior to January 1, 2005.

(1949 Rev., S. 4488; P.A. 73-343, S. 1, 2; P.A. 86-13, S. 2, 4; P.A. 87-129, S. 1; P.A. 92-88, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-70, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-35, S. 1; 04-169, S. 17; 04-189, S. 1; P.A. 05-36, S. 1; P.A. 07-92, S. 1–4; 07-252, S. 79; P.A. 09-58, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 61.)

History: P.A. 73-343 replaced definition of optometry as “employment of any means other than drugs for the measurement of the power of vision and the adaptation of lenses for the aid thereof” with detailed definition; P.A. 86-13 added Subsec. (b) and amended Subsec. (a) to allow the use of diagnostic pharmaceutical agents for examination of the eye and analysis of ocular functions; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 92-88 substantially revised the section including redefining optometrist and the practice of optometry, adding definitions of ocular agents-D, ocular agents-T and noninvasive procedures, authorized use of ocular agents-T, provided limits on use of ocular agents-T, added standard of care and included a posting requirement regarding use of ocular agents-T and ocular agents-D; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-70 added the definition of “practice of advanced optometric care”, renumbering existing definitions, inserted new Subsec. (d) re requirements for the practice of advanced optometric care, Subsec. (f) re controlled substances, Subsec. (k) re referral requirements and Subsec. (l) re notification and license forms, relettering existing Subsecs. as necessary; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-35 added Subsec. (m) re advanced optometric care requirements for initial license issued after January 1, 2005; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-36 amended Subsec. (g) by designating existing provisions as Subdiv. (1) and amending same to allow optometrists to delegate certain duties re ocular agents, and by adding Subdiv. (2) prohibiting the delegation of prescriptive authority for ocular agents; P.A. 07-92 amended Subsec. (a)(1) to redefine “practice of advanced optometric care” to include removal of superficial foreign bodies of the cornea, amended Subsec. (a)(6) to redefine “noninvasive procedures” to include removal of superficial foreign bodies of the cornea, amended Subsec. (h) to delete requirement that optometrists refer patients with iritis or corneal ulcers who do not show “documented substantial” improvement within 72 hours after commencement of initial treatment and amended Subsec. (k) to delete referral requirements re patients who present with intraocular pressure over 35, patients with secondary glaucoma and patients who do not have “documented substantial” improvement in response to treatment; P.A. 07-252 amended Subsec. (a)(6) to insert “the treatment of iritis”; P.A. 09-58 amended Subsec. (f) by adding provision re licensed optometrist's authority to acquire, prescribe, dispense and charge for contact lenses that contain ocular agents-T and by making conforming and technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a)(5).

Cited. 119 C. 673.

Practice of optometry is a profession. 21 CS 332.



Section 20-128 - Examining board.

Section 20-128 is repealed.

(1949 Rev., S. 4489; 1957, P.A. 610, S. 1; 1959, P.A. 616, S. 44; P.A. 77-614, S. 408, 610; P.A. 80-484, S. 175, 176.)



Section 20-128a - Board of examiners. Regulations.

(a) There shall be within the Department of Public Health a Connecticut Board of Examiners for Optometrists. Said board shall consist of seven members appointed by the Governor, subject to the provisions of section 4-9a, as follows: Four practicing licensed optometrists in good professional standing who reside in this state and three public members. The optometrists appointed for terms beginning on and after January 1, 1997, shall be optometrists authorized under this chapter to practice at the highest level of their profession, except that any optometrist serving on the board on October 1, 1996, shall be eligible for reappointment on or after January 1, 1997, whether or not such optometrist is authorized to practice at the highest level of his profession. The Governor shall appoint a chairman from among such members. No member appointed on or after January 1, 1991, shall serve on the board for more than twelve years.

(b) Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of optometrists or have been such an officer during the year immediately preceding his appointment.

(c) The Commissioner of Public Health, with advice and assistance from the board, may make and enforce such regulations, in accordance with chapter 54, as the commissioner deems necessary to maintain proper professional and ethical standards, including, but not limited to, continuing education requirements, for optometrists. The board may revoke or suspend licenses for cause.

(d) The Board of Examiners for Optometrists shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter, and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 44, 46, 176; P.A. 81-471, S. 32, 71; P.A. 90-75; P.A. 93-296, S. 8, 10; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-123, S. 2; P.A. 98-143, S. 10, 24; P.A. 07-92, S. 5; P.A. 08-184, S. 15; P.A. 10-117, S. 66; P.A. 13-208, S. 12.)

History: P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981, and increased membership from three to seven members, adding two additional optometrist members and two additional public members; P.A. 90-75 required that newly appointed optometrist members whose terms begin on or after January 1, 1991, be authorized to use pharmaceutical agents and limited the length of time a person is able to serve on the board; P.A. 93-296 deleted board members' reimbursement for expenses, effective June 29, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-123 substituted optometrists authorized to practice at “highest level” for optometrists authorized to use certain pharmaceutical agents; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998; P.A. 07-92 amended Subsec. (c) to require adoption of regulations requiring optometrists to complete a minimum of 20 hours of continuing education during each registration period, effective June 5, 2007; P.A. 08-184 amended Subsec. (a) by substituting “twelve” for “eight” years re maximum term of service on the board for a member appointed on or after January 1, 1991; P.A. 10-117 amended Subsec. (c) by requiring that board approve all continuing education courses; P.A. 13-208 amended Subsec. (c) by adding reference to Ch. 54 re regulations and by substituting provision allowing commissioner to adopt and enforce regulations concerning continuing education requirements for provision requiring commissioner to adopt regulations concerning continuing education.

See Sec. 4-9a for definition of “public member”.







